bility insurance that covers hospital, medical, or surgical benefits, or automobile insurance, if that insurer is responsible to pay for health care services provided to beneficiaries.

(4) Payor summary means a written summary that includes the payor s name and the type of plan, including, but not limited to, a group health plan, an automobile insurance plan, and a workers compensation insurance plan.

(5) Provider means any of the following:

(A) Any person licensed or certified pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code.

(B) Any person licensed pursuant to the Chiropractic Initiative Act or the Osteopathic Initiative Act.

(C) Any person licensed pursuant to Chapter 2.5 (commencing with Section 1440) of Division 2 of the Health and Safety Code.

(D) A clinic, health dispensary, or health facility licensed pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code.

(E) Any entity exempt from licensure pursuant to Section 1206 of the Health and Safety Code.

(e) This section shall become operative on July 1, 2000.

(Amended by Stats. 2001, Ch. 159, Sec. 145. Effective January 1, 2002.)



10178.4

(a) When a contracting agent sells, leases, or transfers a health provider s contract to a payor, the rights and obligations of the provider shall be governed by the underlying contract between the health care provider and the contracting agent.

(b) For purposes of this section, the following terms shall have the following meanings:

(1) Contracting agent has the meaning set forth in paragraph (2) of subdivision (d) of Section 10178.3.

(2) Payor has the meaning set forth in paragraph (3) of subdivision (d) of Section 10178.3.

(Amended by Stats. 2004, Ch. 183, Sec. 246. Effective January 1, 2005.)



10178.5

(a) Every self-insured employee welfare benefit plan issued, amended, or renewed on and after January 1, 1987, that offers coverage for medical transportation services, shall contain a provision providing for direct reimbursement to any provider of covered medical transportation services if the provider has not received payment for those services from any other source.

(b) Subdivision (a) shall not apply to any transaction between a provider of medical transportation services and a self-insured employee welfare benefit plan if the parties have entered into a contract providing for direct payment.

(c) For purposes of this subdivision, direct reimbursement means the following:

The insured shall file a claim for the medical transportation service with the plan; the plan shall pay the medical transportation provider directly; and the medical transportation provider shall not demand payment from the insured until having received payment from the plan, at which time the medical transportation provider may demand payment from the insured for any unpaid portion of the provider s fee.

(Added by Stats. 1986, Ch. 930, Sec. 2.)



10179

A disability insurer that offers or provides coverage for any services that are legally within the scope of the practice of podiatric medicine, as defined in Section 2472 of the Business and Professions Code, as a specific plan benefit or otherwise, shall not refuse to give reasonable consideration to negotiating contracts with or affiliation with podiatrists for the provision of service solely on the basis that they are podiatrists.

(Amended by Stats. 1992, Ch. 981, Sec. 7. Effective January 1, 1993.)



10180

(a) A disability insurer which negotiates and enters into a contract with professional providers to provide services at alternative rates of payment pursuant to Section 10133 of the Insurance Code, shall give reasonable consideration to timely written proposals for contracting by licensed or certified professional providers.

(b) For the purposes of this section, the following definitions are applicable:

(1) Reasonable consideration means consideration in good faith of the terms of proposals for contracting prior to the time that contracts for alternative rates of payment are entered into or renewed. An insurer may specify the terms and conditions of contracting to assure cost efficiency, qualification of providers, appropriate utilization of services, accessibility, convenience to persons who would receive the provider s services, and consistency with its basic method of operation, but shall not exclude providers because of their category of license.

(2) Professional provider means a holder of a certificate or license under Division 2 (commencing with Section 500) of the Business and Professions Code, or any initiative act referred to therein, except for those certified or licensed pursuant to Article 3 of Chapter 5 (commencing with Section 2050) or Chapter 11 (commencing with Section 4800), who may, within the scope of their licenses, perform the services of a specific benefit defined in the insurer s policy.

(c) An insurer which has a contract with an institutional provider or with professional providers is not required by this section to give consideration to contracting with professional providers who hold the same category of license or certificate and propose to serve a geographic area served adequately by the contracting providers that provide their professional services as employees or agents of that institutional or professional provider, or contract with that institutional or professional provider to provide professional services.

(Added by Stats. 1984, Ch. 977, Sec. 2.)






ARTICLE 4.5. Review of Rate Increases

10181

For purposes of this article, the following definitions shall apply:

(a) Large group health insurance policy means a group health insurance policy other than a policy issued to a small employer, as defined in Section 10700, 10753, or 10755.

(b) Small group health insurance policy means a group health insurance policy issued to a small employer, as defined in Section 10700, 10753, or 10755.

(c) PPACA means Section 2794 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-94), as amended by the federal Patient Protection and Affordable Care Act (Public Law 111-148), and any subsequent rules, regulations, or guidance issued pursuant to that law.

(d) Unreasonable rate increase has the same meaning as that term is defined in PPACA.

(Amended by Stats. 2012, Ch. 852, Sec. 10. Effective January 1, 2013.)



10181.2

This article shall apply to health insurance policies offered in the individual or group market in California. However, this article shall not apply to a specialized health insurance policy; a Medicare supplement policy subject to Article 6 (commencing with Section 10192.05); a health insurance policy offered in the Medi-Cal program (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code); a health insurance policy offered in the Healthy Families Program (Part 6.2 (commencing with Section 12693)), the Access for Infants and Mothers Program (Part 6.3 (commencing with Section 12695)), the California Major Risk Medical Insurance Program (Part 6.5 (commencing with Section 12700)), or the Federal Temporary High Risk Pool (Part 6.6 (commencing with Section 12739.5)); a health insurance conversion policy offered pursuant to Section 12682.1; or a health insurance policy offered to a federally eligible defined individual under Chapter 9.5 (commencing with Section 10900).

(Added by Stats. 2010, Ch. 661, Sec. 7. Effective January 1, 2011.)



10181.3

(a) (1) All health insurers shall file with the department all required rate information for individual and small group health insurance policies at least 60 days prior to implementing any rate change.

(2) For individual health insurance policies, the filing shall be concurrent with the notice required under Section 10113.9.

(3) For small group health insurance policies, the filing shall be concurrent with the notice required under Section 10199.1.

(b) An insurer shall disclose to the department all of the following for each individual and small group rate filing:

(1) Company name and contact information.

(2) Number of policy forms covered by the filing.

(3) Policy form numbers covered by the filing.

(4) Product type, such as indemnity or preferred provider organization.

(5) Segment type.

(6) Type of insurer involved, such as for profit or not for profit.

(7) Whether the products are opened or closed.

(8) Enrollment in each policy and rating form.

(9) Insured months in each policy form.

(10) Annual rate.

(11) Total earned premiums in each policy form.

(12) Total incurred claims in each policy form.

(13) Average rate increase initially requested.

(14) Review category: initial filing for new product, filing for existing product, or resubmission.

(15) Average rate of increase.

(16) Effective date of rate increase.

(17) Number of policyholders or insureds affected by each policy form.

(18) The insurer s overall annual medical trend factor assumptions in each rate filing for all benefits and by aggregate benefit category, including hospital inpatient, hospital outpatient, physician services, prescription drugs and other ancillary services, laboratory, and radiology. An insurer may provide aggregated additional data that demonstrates or reasonably estimates year-to-year cost increases in specific benefit categories in major geographic regions of the state. For purposes of this paragraph, major geographic region shall be defined by the department and shall include no more than nine regions.

(19) The amount of the projected trend attributable to the use of services, price inflation, or fees and risk for annual policy trends by aggregate benefit category, such as hospital inpatient, hospital outpatient, physician services, prescription drugs and other ancillary services, laboratory, and radiology.

(20) A comparison of claims cost and rate of changes over time.

(21) Any changes in insured cost-sharing over the prior year associated with the submitted rate filing.

(22) Any changes in insured benefits over the prior year associated with the submitted rate filing.

(23) The certification described in subdivision (b) of Section 10181.6.

(24) Any changes in administrative costs.

(25) Any other information required for rate review under PPACA.

(c) An insurer subject to subdivision (a) shall also disclose the following aggregate data for all rate filings submitted under this section in the individual and small group health insurance markets:

(1) Number and percentage of rate filings reviewed by the following:

(A) Plan year.

(B) Segment type.

(C) Product type.

(D) Number of policyholders.

(E) Number of covered lives affected.

(2) The insurer s average rate increase by the following categories:

(A) Plan year.

(B) Segment type.

(C) Product type.

(3) Any cost containment and quality improvement efforts since the insurer s last rate filing for the same category of health benefit plan. To the extent possible, the insurer shall describe any significant new health care cost containment and quality improvement efforts and provide an estimate of potential savings together with an estimated cost or savings for the projection period.

(d) The department may require all health insurers to submit all rate filings to the National Association of Insurance Commissioners System for Electronic Rate and Form Filing (SERFF). Submission of the required rate filings to SERFF shall be deemed to be filing with the department for purposes of compliance with this section.

(e) A health insurer shall submit any other information required under PPACA. A health insurer shall also submit any other information required pursuant to any regulation adopted by the department to comply with this article.

(Added by Stats. 2010, Ch. 661, Sec. 7. Effective January 1, 2011.)



10181.4

(a) For large group health insurance policies, all health insurers shall file with the department at least 60 days prior to implementing any rate change all required rate information for unreasonable rate increases. This filing shall be concurrent with the written notice described in Section 10199.1.

(b) For large group rate filings, health insurers shall submit all information that is required by PPACA. A health insurer shall also submit any other information required pursuant to any regulation adopted by the department to comply with this article.

(c) A health insurer subject to subdivision (a) shall also disclose the following aggregate data for all rate filings submitted under this section in the large group health insurance market:

(1) Number and percentage of rate filings reviewed by the following:

(A) Plan year.

(B) Segment type.

(C) Product type.

(D) Number of insureds.

(E) Number of covered lives affected.

(2) The insurer s average rate increase by the following categories:

(A) Plan year.

(B) Segment type.

(C) Product type.

(3) Any cost containment and quality improvement efforts since the health insurer s last rate filing for the same category of health insurance policy. To the extent possible, the health insurer shall describe any significant new health care cost containment and quality improvement efforts and provide an estimate of potential savings together with an estimated cost or savings for the projection period.

(d) The department may require all health insurers to submit all rate filings to the National Association of Insurance Commissioners System for Electronic Rate and Form Filing (SERFF). Submission of the required rate filings to SERFF shall be deemed to be filing with the department for purposes of compliance with this section.

(Added by Stats. 2010, Ch. 661, Sec. 7. Effective January 1, 2011.)



10181.5

Notwithstanding any provision in a contract between a health insurer and a provider, the department may request from a health insurer any information required under this article or PPACA.

(Added by Stats. 2010, Ch. 661, Sec. 7. Effective January 1, 2011.)



10181.6

(a) A filing submitted under this article shall be actuarially sound.

(b) (1) The health insurer shall contract with an independent actuary or actuaries consistent with this section.

(2) A filing submitted under this article shall include a certification by an independent actuary or actuarial firm that the rate increase is reasonable or unreasonable and, if unreasonable, that the justification for the increase is based on accurate and sound actuarial assumptions and methodologies. Unless PPACA requires a certification of actuarial soundness for each large group health insurance policy, a filing submitted under Section 10181.4 shall include a certification by an independent actuary, as described in this section, that the aggregate or average rate increase is based on accurate and sound actuarial assumptions and methodologies.

(3) The actuary or actuarial firm acting under paragraph (2) shall not be an affiliate or a subsidiary of, nor in any way owned or controlled by, a health insurer or a trade association of health insurers. A board member, director, officer, or employee of the actuary or actuarial firm shall not serve as a board member, director, or employee of a health insurer. A board member, director, or officer of a health insurer or a trade association of health insurers shall not serve as a board member, director, officer, or employee of the actuary or actuarial firm.

(c) Nothing in this article shall be construed to permit the commissioner to establish the rates charged insureds and policyholders for covered health care services.

(Added by Stats. 2010, Ch. 661, Sec. 7. Effective January 1, 2011.)



10181.7

(a) Notwithstanding Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, all information submitted under this article shall be made publicly available by the department except as provided in subdivision (b).

(b) Any contracted rates between a health insurer and a provider shall be deemed confidential information that shall not be made public by the department and are exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code). The contracted rates between a health insurer and a large group shall be deemed confidential information that shall not be made public by the department and are exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(c) All information submitted to the department under this article shall be submitted electronically in order to facilitate review by the department and the public.

(d) In addition, the department and the health insurer shall, at a minimum, make the following information readily available to the public on their Internet Web sites, in plain language and in a manner and format specified by the department, except as provided in subdivision (b). The information shall be made public for 60 days prior to the implementation of the rate increase. The information shall include:

(1) Justifications for any unreasonable rate increases, including all information and supporting documentation as to why the rate increase is justified.

(2) An insurer s overall annual medical trend factor assumptions in each rate filing for all benefits.

(3) An insurer s actual costs, by aggregate benefit category to include, hospital inpatient, hospital outpatient, physician services, prescription drugs and other ancillary services, laboratory, and radiology.

(4) The amount of the projected trend attributable to the use of services, price inflation, or fees and risk for annual policy trends by aggregate benefit category, such as hospital inpatient, hospital outpatient, physician services, prescription drugs and other ancillary services, laboratory, and radiology.

(Added by Stats. 2010, Ch. 661, Sec. 7. Effective January 1, 2011.)



10181.9

(a) On or before July 1, 2012, the commissioner may issue guidance to health insurers regarding compliance with this article. This guidance shall not be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(b) The department shall consult with the Department of Managed Health Care in issuing guidance under subdivision (a), in adopting necessary regulations, in posting information on its Internet Web site under this article, and in taking any other action for the purpose of implementing this article.

(Added by Stats. 2010, Ch. 661, Sec. 7. Effective January 1, 2011.)



10181.11

(a) Whenever it appears to the department that any person has engaged, or is about to engage, in any act or practice constituting a violation of this article, including the filing of inaccurate or unjustified rates or inaccurate or unjustified rate information, the department may review rate filing to ensure compliance with the law.

(b) The department may review other filings.

(c) The department shall accept and post to its Internet Web site any public comment on a rate increase submitted to the department during the 60-day period described in subdivision (d) of Section 10181.7.

(d) The department shall report to the Legislature at least quarterly on all unreasonable rate filings.

(e) The department shall post on its Internet Web site any changes submitted by the insurer to the proposed rate increase, including any documentation submitted by the insurer supporting those changes.

(f) If the department finds that an unreasonable rate increase is not justified or that a rate filing contains inaccurate information, the department shall post its finding on its Internet Web site.

(g) Nothing in this article shall be construed to impair or impede the department s authority to administer or enforce any other provision of this code.

(Added by Stats. 2010, Ch. 661, Sec. 7. Effective January 1, 2011.)



10181.13

The department shall do all of the following in a manner consistent with applicable federal laws, rules, and regulations:

(a) Provide data to the United States Secretary of Health and Human Services on health insurer rate trends in premium rating areas.

(b) Commencing with the creation of the Exchange, provide to the Exchange such information as may be necessary to allow compliance with federal law, rules, regulations, and guidance.

(Added by Stats. 2010, Ch. 661, Sec. 7. Effective January 1, 2011.)






ARTICLE 5. Exemptions and Miscellaneous Provisions Relating to Insurance Contracts

10190

The provisions of Sections 800, 801, 802, 803, and 804 shall not apply to life insurance.

(Amended by Stats. 1980, Ch. 676, Sec. 189.)



10191

(a) The commissioner may, from time to time as conditions warrant, after notice and hearing, promulgate such reasonable rules and regulations, and amendments and additions thereto, as are necessary or advisable, to establish and maintain a procedure for the filing and approval of documents, as defined in this section, prior to their issuance, delivery, or use in this state, in lieu of the requirements of submission, filing, or approval for the documents presently provided in Section 10205, 10205.5, 10205.6, 10225, 10270, 10270.1, 10270.57, 10270.9, 10270.91, 10270.92, 10270.93, 10290, 10292, 11066, 11069, 11513, 11513.1, 11513.2, 11515, or 11658. For purposes of this section, document includes, but is not limited to, every form of contract, insurance policy, application, rider, endorsement, amendment, insert policy page, certificate, or other evidence or notice of insurance, fill-in material, schedules of rates and classifications of risks, and any modification to any document, which is subject to the requirements of any of the enumerated sections.

(b) Any such rule or regulation shall be promulgated in accordance with the procedure provided in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) In promulgating any such rule or regulation, the commissioner may give consideration to the following circumstances:

(1) Whether all such documents, the submission, filing, or approval of which is governed by any of the foregoing enumerated sections, or only a portion thereof described in the rule or regulation, shall be subject thereto.

(2) Whether certain documents or portions thereof should be regulated in respect of submission, filing, or approval in a fashion differing from similar requirements applicable to other documents.

(3) Whether varying procedures may be made applicable among admitted insurers in respect of the submission, filing or approval predicated, in whole or in part, upon such factors as the age and size of the submitting insurer, the period of its licensing in this state for the class or classes of insurance represented by the documents, the nature and number of prior submissions of similar documents and the disposition thereof by the commissioner, and similar criteria which is relevant to a determination that the submitting insurer has demonstrated compliance with all applicable statutes, rules, and regulations relating to documents comprising prior submissions.

(d) In promulgating any such rules and regulations, the commissioner shall, so far as practical, describe or define certain provisions: (1) which the commissioner will authorize without review when accompanied by a certification prescribed by him or her by rule, and (2) which the commissioner will under no circumstances approve.

(e) The commissioner shall establish a period of time, not shorter than one year, during which any change in the provisions which pursuant to subdivision (d), he or she has provided he or she will under no circumstances approve, will not apply to policies filed prior to the effective date of the change.

(f) Except as otherwise provided in this section any document approved by the commissioner pursuant to rules and regulations authorized by this section may have its approval withdrawn in accordance with subdivision (d) of Section 10291.5 or Section 12957, whichever is applicable.

(Amended by Stats. 1985, Ch. 106, Sec. 95.)



10192

If a policy of life insurance becomes paid up pursuant to a paid up nonforfeiture benefit, the insurer shall send a notice to the owner of the policy not later than six months after the date the paid up nonforfeiture benefit becomes effective, and once every five years thereafter. The notice shall advise the owner of the policy that the owner, within six months after the date of the notice, may request the insurer to send notices to all direct beneficiaries named in the policy. If so requested, the insurer shall send the notices by first-class mail to the addresses of the beneficiaries as supplied by the owner. The notices shall advise the beneficiaries that they are named as beneficiaries in the policy, and shall identify the owner of the policy and the insured. The insurer shall provide, but not be limited to, the following information upon request from the beneficiary: (a) how the policy of insurance is identified on the records of the insurer, (b) the amount of death benefits, and (c) the cash surrender value of the policy.

(Added by Stats. 1990, Ch. 870, Sec. 1.)






ARTICLE 6. Medicare Supplement Policies

10192.1

All Medicare supplement policies and certificates shall comply with the provisions of subdivision (b) of Section 10291.5 and Chapter 7 (commencing with Section 10600) of Part 2 of Division 2, regardless of the situs of the contract.

(Repealed and added by Stats. 2000, Ch. 706, Sec. 4. Effective January 1, 2001.)



10192.2

The purpose of this article is to provide for the reasonable standardization of coverage and simplification of terms and benefits of Medicare supplement policies, to facilitate public understanding and comparison of those policies, to eliminate provisions contained in those policies that may be misleading or confusing in connection with the purchase of the policies or with the settlement of claims, and to provide for full disclosures in the sale of Medicare supplement insurance policies to persons eligible for Medicare.

(Repealed and added by Stats. 2000, Ch. 706, Sec. 4. Effective January 1, 2001.)



10192.3

(a) Except as otherwise provided in this section or in Sections 10192.7, 10192.12, 10192.13, 10192.16, and 10192.21, this article shall apply to all Medicare supplement policies advertised, solicited, or issued for delivery in this state on or after January 1, 2001, and to all certificates delivered in this state under a group Medicare supplement master policy agreement that have been advertised, solicited, or issued for delivery in this state on or after that date.

(b) This article shall not apply to a policy or contract of one or more employers or labor organizations, or of the trustees of a fund established by one or more employers or labor organizations, or combination thereof, for employees or former employees, or a combination thereof, or for members or former members, or a combination thereof, of the labor organizations.

(c) This article shall not apply to Medicare supplement policies subject to Article 3.5 (commencing with Section 1358.1) of Chapter 2.2 of Division 2 of the Health and Safety Code.

(d) The commissioner may, from time to time, promulgate regulations to implement this article.

(Added by Stats. 2000, Ch. 706, Sec. 4. Effective January 1, 2001.)



10192.4

The following definitions apply for the purposes of this article:

(a) Applicant means:

(1) The person who seeks to contract for insurance benefits, in the case of an individual Medicare supplement policy.

(2) The proposed certificate holder, in the case of a group Medicare supplement policy.

(b) Bankruptcy means that situation in which a Medicare Advantage organization that is not an issuer has filed, or has had filed against it, a petition for declaration of bankruptcy and has ceased doing business in the state.

(c) Certificate means a certificate issued for delivery in this state under a group Medicare supplement policy.

(d) Certificate form means the form on which the certificate is issued for delivery by the issuer.

(e) Continuous period of creditable coverage means the period during which an individual was covered by creditable coverage, if during the period of the coverage the individual had no breaks in coverage greater than 63 days.

(f) (1) Creditable coverage means, with respect to an individual, coverage of the individual provided under any of the following:

(A) Any individual or group contract, policy, certificate, or program that is written or administered by a health care service plan, health insurer, fraternal benefits society, self-insured employer plan, or any other entity, in this state or elsewhere, and that arranges or provides medical, hospital, and surgical coverage not designed to supplement other private or governmental plans. The term includes continuation or conversion coverage.

(B) Part A or B of Title XVIII of the federal Social Security Act (42 U.S.C. Sec. 1395c et seq.) (Medicare).

(C) Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) (Medicaid (known as Medi-Cal in California)), other than coverage consisting solely of benefits under Section 1928 of that act.

(D) Chapter 55 of Title 10 of the United States Code (CHAMPUS).

(E) A medical care program of the Indian Health Service or of a tribal organization.

(F) A state health benefits risk pool.

(G) A health plan offered under Chapter 89 of Title 5 of the United States Code (Federal Employees Health Benefits Program).

(H) A public health plan as defined in federal regulations authorized by Section 2701(c)(1)(I) of the federal Public Health Service Act, as amended by Public Law 104-191, the federal Health Insurance Portability and Accountability Act of 1996.

(I) A health benefit plan under Section 5(e) of the federal Peace Corps Act (Section 2504(e) of Title 22 of the United States Code).

(J) Any other publicly sponsored program, provided in this state or elsewhere, of medical, hospital, and surgical care.

(K) Any other creditable coverage as defined by subsection (c) of Section 2701 of Title XXVII of the federal Public Health Service Act (42 U.S.C. Sec. 300gg(c)).

(2) Creditable coverage shall not include one or more, or any combination of, the following:

(A) Coverage only for accident or disability income insurance, or any combination thereof.

(B) Coverage issued as a supplement to liability insurance.

(C) Liability insurance, including general liability insurance and automobile liability insurance.

(D) Workers compensation or similar insurance.

(E) Automobile medical payment insurance.

(F) Credit-only insurance.

(G) Coverage for onsite medical clinics.

(H) Other similar insurance coverage, specified in federal regulations, under which benefits for medical care are secondary or incidental to other insurance benefits.

(3) Creditable coverage shall not include the following benefits if they are provided under a separate policy, certificate, or contract of insurance or are otherwise not an integral part of the plan:

(A) Limited scope dental or vision benefits.

(B) Benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof.

(C) Other similar, limited benefits as are specified in federal regulations.

(4) Creditable coverage shall not include the following benefits if offered as independent, noncoordinated benefits:

(A) Coverage only for a specified disease or illness.

(B) Hospital indemnity or other fixed indemnity insurance.

(5) Creditable coverage shall not include the following if offered as a separate policy, certificate, or contract of insurance:

(A) Medicare supplemental health insurance as defined under Section 1882(g)(1) of the federal Social Security Act.

(B) Coverage supplemental to the coverage provided under Chapter 55 of Title 10 of the United States Code.

(C) Similar supplemental coverage provided to coverage under a group health plan.

(g) Employee welfare benefit plan means a plan, fund, or program of employee benefits as defined in Section 1002 of Title 29 of the United States Code (Employee Retirement Income Security Act).

(h) Insolvency means when an issuer, licensed to transact the business of insurance in this state, has had a final order of liquidation entered against it with a finding of insolvency by a court of competent jurisdiction in the issuer s state of domicile.

(i) Issuer includes insurance companies, fraternal benefit societies, and any other entity delivering, or issuing for delivery, Medicare supplement policies or certificates in this state, except entities subject to Article 3.5 (commencing with Section 1358.1) of Chapter 2.2 of Division 2 of the Health and Safety Code.

(j) Medi-Cal means California s version of Medicaid under Title XIX of the federal Social Security Act.

(k) Medicare means the Health Insurance for the Aged Act, Title XVIII of the Social Security Amendments of 1965, as amended.

(l) Medicare Advantage plan means a plan of coverage for health benefits under Medicare Part C and includes:

(1) Coordinated care plans that provide health care services, including, but not limited to, health care service plans (with or without a point-of-service option), plans offered by provider-sponsored organizations, and preferred provider organizations plans.

(2) Medical savings account plans coupled with a contribution into a Medicare Advantage medical savings account.

(3) Medicare Advantage private fee-for-service plans.

(m) Medicare supplement policy means a group or individual policy of health insurance, other than a policy issued pursuant to a contract under Section 1876 of the federal Social Security Act (42 U.S.C. Sec. 1395mm) or an issued policy under a demonstration project specified in Section 1395ss(g)(1) of Title 42 of the United States Code, that is advertised, marketed, or designed primarily as a supplement to reimbursements under Medicare for the hospital, medical, or surgical expenses of persons eligible for Medicare. Medicare supplement policy does not include a Medicare Advantage plan established under Medicare Part C, an outpatient prescription drug plan established under Medicare Part D, or a health care prepayment plan that provides benefits pursuant to an agreement under subparagraph (A) of paragraph (1) of subsection (a) of Section 1833 of the federal Social Security Act.

(n) Policy form means the form on which the policy is issued for delivery by the issuer.

(o) 1990 standardized Medicare supplement benefit plan, 1990 standardized benefit plan, or 1990 plan means a group or individual policy of Medicare supplement insurance issued on or after July 21, 1992, and with an effective date prior to June 1, 2010, and includes Medicare supplement insurance policies and certificates renewed on or after that date which are not replaced by the issuer at the request of the insured.

(p) 2010 standardized Medicare supplement benefit plan, 2010 standardized benefit plan, or 2010 plan means a group or individual policy of Medicare supplement insurance issued with an effective date on or after June 1, 2010.

(q) Secretary means the Secretary of the United States Department of Health and Human Services.

(Amended by Stats. 2010, Ch. 328, Sec. 145. Effective January 1, 2011.)



10192.5

A policy or certificate shall not be advertised, solicited, or issued for delivery as a Medicare supplement policy or certificate unless the policy or certificate contains definitions or terms that conform to the requirements of this section.

(a) (1) Accident, accidental injury, or accidental means shall be defined to employ result language and shall not include words that establish an accidental means test or use words such as external, violent, visible wounds or other similar words of description or characterization.

(2) The definition shall not be more restrictive than the following: injury or injuries for which benefits are provided means accidental bodily injury sustained by the insured person that is the direct result of an accident, independent of disease or bodily infirmity or any other cause, and occurs while insurance coverage is in force.

(3) The definition may provide that injuries shall not include injuries for which benefits are provided or available under any workers compensation, employer s liability, or similar law, unless prohibited by law.

(b) Benefit period or Medicare benefit period shall not be defined more restrictively than as defined in the Medicare Program.

(c) Convalescent nursing home, extended care facility, or skilled nursing facility shall not be defined more restrictively than as defined in the Medicare Program.

(d) (1) Health care expenses means expenses of health maintenance organizations associated with the delivery of health care services, which expenses are analogous to incurred losses of insurers.

(2) Health care expenses shall not include any of the following:

(A) Home office and overhead costs.

(B) Advertising costs.

(C) Commissions and other acquisition costs.

(D) Taxes.

(E) Capital costs.

(F) Administrative costs.

(G) Claims processing costs.

(e) Hospital may be defined in relation to its status, facilities, and available services or to reflect its accreditation by the Joint Commission on Accreditation of Hospitals, but not more restrictively than as defined in the Medicare Program.

(f) Medicare shall be defined in the policy and certificate. Medicare may be substantially defined as The Health Insurance for the Aged Act, Title XVIII of the Social Security Amendments of 1965, as amended, or Title I, Part I of Public Law 89-97, as enacted by the 89th Congress and popularly known as the Health Insurance for the Aged Act, as amended, or words of similar import.

(g) Medicare eligible expenses shall mean expenses of the kinds covered by Medicare Parts A and B, to the extent recognized as reasonable and medically necessary by Medicare.

(h) Physician shall not be defined more restrictively than as defined in the Medicare Program.

(i) (1) Sickness shall not be defined more restrictively than as follows: sickness means illness or disease of an insured person that first manifests itself after the effective date of insurance and while the insurance is in force.

(2) The definition may be further modified to exclude sicknesses or diseases for which benefits are provided under any workers compensation, occupational disease, employer s liability, or similar law.

(Amended by Stats. 2005, Ch. 206, Sec. 18. Effective January 1, 2006.)



10192.55

(a) With regard to Medicare supplement policies, all insurers, brokers, agents, and others engaged in the business of insurance owe a policyholder or a prospective policyholder a duty of honesty, and a duty of good faith and fair dealing.

(b) Conduct of an insurer, broker, or agent during the offer and sale of a Medicare supplement policy previous to the purchase is relevant to any action alleging a breach of the duty of honesty, and a duty of good faith and fair dealing set forth in subdivision (a).

(Amended by Stats. 2001, Ch. 328, Sec. 4. Effective January 1, 2002.)



10192.6

(a) Except for permitted preexisting condition clauses as described in Sections 10192.7, 10192.8, and 10192.81, a policy or certificate shall not be advertised, solicited, or issued for delivery as a Medicare supplement policy if the policy or certificate contains limitations or exclusions on coverage that are more restrictive than those of Medicare.

(b) A Medicare supplement policy or certificate shall not use waivers to exclude, limit, or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions.

(c) A Medicare supplement policy or certificate in force shall not contain benefits that duplicate benefits provided by Medicare.

(d) (1) Subject to paragraphs (4) and (5) of subdivision (a) of Section 10192.8, a Medicare supplement policy with benefits for outpatient prescription drugs that was issued prior to January 1, 2006, shall be renewed for current policyholders, at the option of the policyholder, who do not enroll in Medicare Part D.

(2) A Medicare supplement policy with benefits for outpatient prescription drugs shall not be issued on and after January 1, 2006.

(3) On and after January 1, 2006, a Medicare supplement policy with benefits for outpatient prescription drugs shall not be renewed after the policyholder enrolls in Medicare Part D unless both of the following conditions exist:

(A) The policy is modified to eliminate outpatient prescription drug coverage for outpatient prescription drug expenses incurred after the effective date of the individual s coverage under a Medicare Part D plan.

(B) The premium is adjusted to reflect the elimination of outpatient prescription drug coverage at the time of enrollment in Medicare Part D, accounting for any claims paid if applicable.

(Amended by Stats. 2009, Ch. 10, Sec. 16. Effective July 2, 2009.)



10192.7

A policy or certificate shall not be advertised, solicited, or issued for delivery as a Medicare supplement policy or certificate prior to January 1, 2001, unless it meets or exceeds requirements applicable pursuant to this code that were in effect prior to that date.

(Added by Stats. 2000, Ch. 706, Sec. 4. Effective January 1, 2001.)



10192.8

The following standards are applicable to all Medicare supplement policies or certificates advertised, solicited, or issued for delivery on or after January 1, 2001, and with an effective date prior to June 1, 2010. A policy or certificate shall not be advertised, solicited, or issued for delivery as a Medicare supplement policy or certificate unless it complies with these benefit standards.

(a) The following general standards apply to Medicare supplement policies and certificates and are in addition to all other requirements of this article:

(1) A Medicare supplement policy or certificate shall not exclude or limit benefits for losses incurred more than six months from the effective date of coverage because it involved a preexisting condition. The policy or certificate shall not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within six months before the effective date of coverage.

(2) A Medicare supplement policy or certificate shall not indemnify against losses resulting from sickness on a different basis than losses resulting from accidents.

(3) A Medicare supplement policy or certificate shall provide that benefits designed to cover cost-sharing amounts under Medicare will be changed automatically to coincide with any changes in the applicable Medicare deductible, copayment, or coinsurance amounts. Premiums may be modified to correspond with those changes.

(4) A Medicare supplement policy or certificate shall not provide for termination of coverage of a spouse solely because of the occurrence of an event specified for termination of coverage of the insured, other than the nonpayment of premium.

(5) Each Medicare supplement policy shall be guaranteed renewable or noncancelable.

(A) The issuer shall not cancel or nonrenew the policy solely on the ground of health status of the individual.

(B) The issuer shall not cancel or nonrenew the policy for any reason other than nonpayment of premium or misrepresentation which is shown by the issuer to be material to the acceptance for coverage. The contestability period for Medicare supplement insurance shall be two years.

(C) If the Medicare supplement policy is terminated by the master policyholder and is not replaced as provided under subparagraph (E), the issuer shall offer certificate holders an individual Medicare supplement policy that, at the option of the certificate holder, either provides for continuation of the benefits contained in the group policy or provides for benefits that otherwise meet the requirements of one of the standardized policies defined in this article.

(D) If an individual is a certificate holder in a group Medicare supplement policy and membership in the group is terminated, the issuer shall either offer the certificate holder the conversion opportunity described in subparagraph (C) or, at the option of the group policyholder, shall offer the certificate holder continuation of coverage under the group policy.

(E) (i) If a group Medicare supplement policy is replaced by another group Medicare supplement policy purchased by the same policyholder, the issuer of the replacement policy shall offer coverage to all persons covered under the old group policy on its date of termination. Coverage under the new policy shall not result in any exclusion for preexisting conditions that would have been covered under the group policy being replaced.

(ii) If a Medicare supplement policy or certificate replaces another Medicare supplement policy or certificate that has been in force for six months or more, the replacing issuer shall not impose an exclusion or limitation based on a preexisting condition. If the original coverage has been in force for less than six months, the replacing issuer shall waive any time period applicable to preexisting conditions, waiting periods, elimination periods, or probationary periods in the new policy or certificate to the extent the time was spent under the original coverage.

(F) If a Medicare supplement policy eliminates an outpatient prescription drug benefit as a result of requirements imposed by the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (P.L. 108-173), the policy as modified as a result of that act shall be deemed to satisfy the guaranteed renewal requirements of this paragraph.

(6) Termination of a Medicare supplement policy or certificate shall be without prejudice to any continuous loss that commenced while the policy was in force, but the extension of benefits beyond the period during which the policy was in force may be predicated upon the continuous total disability of the insured, limited to the duration of the policy benefit period, if any, or to payment of the maximum benefits. Receipt of Medicare Part D benefits shall not be considered in determining a continuous loss.

(7) (A) (i) A Medicare supplement policy or certificate shall provide that benefits and premiums under the policy or certificate shall be suspended at the request of the policyholder or certificate holder for the period, not to exceed 24 months, in which the policyholder or certificate holder has applied for and is determined to be entitled to Medi-Cal, but only if the policyholder or certificate holder notifies the issuer of the policy or certificate within 90 days after the date the individual becomes entitled to assistance. Upon receipt of timely notice, the insurer shall return directly to the insured that portion of the premium attributable to the period of Medi-Cal eligibility, subject to adjustment for paid claims. If suspension occurs and if the policyholder or certificate holder loses entitlement to Medi-Cal, the policy or certificate shall be automatically reinstituted (effective as of the date of termination of entitlement) as of the termination of entitlement if the policyholder or certificate holder provides notice of loss of entitlement within 90 days after the date of loss and pays the premium attributable to the period, effective as of the date of termination of entitlement, or equivalent coverage shall be provided if the prior form is no longer available.

(ii) A Medicare supplement policy or certificate shall provide that benefits and premiums under the policy or certificate shall be suspended at the request of the policyholder or certificate holder for any period that may be provided by federal regulation if the policyholder is entitled to benefits under Section 226(b) of the Social Security Act and is covered under a group health plan, as defined in Section 1862(b)(1)(A)(v) of the Social Security Act. If suspension occurs and the policyholder or certificate holder loses coverage under the group health plan, the policy or certificate shall be automatically reinstituted, effective as of the date of loss of coverage if the policyholder provides notice within 90 days of the date of the loss of coverage.

(B) Reinstitution of coverages:

(i) Shall not provide for any waiting period with respect to treatment of preexisting conditions.

(ii) Shall provide for resumption of coverage that is substantially equivalent to coverage in effect before the date of suspension. If the suspended Medicare supplement policy provided coverage for outpatient prescription drugs, reinstitution of the policy for a Medicare Part D enrollee shall not include coverage for outpatient prescription drugs but shall otherwise provide coverage that is substantially equivalent to the coverage in effect before the date of suspension.

(iii) Shall provide for classification of premiums on terms at least as favorable to the policyholder or certificate holder as the premium classification terms that would have applied to the policyholder or certificate holder had the coverage not been suspended.

(8) If an issuer makes a written offer to the Medicare supplement policyholders or certificate holders of one or more of its plans, to exchange during a specified period from his or her 1990 standardized plan, as described in Section 10192.9, to a 2010 standardized plan, as described in Section 10192.91, the offer and subsequent exchange shall comply with the following requirements:

(A) An issuer need not provide justification to the commissioner if the insured replaces a 1990 standardized policy or certificate with an issue age rated 2010 standardized policy or certificate at the insured s original issue age and duration. If an insured s policy or certificate to be replaced is priced on an issue age rate schedule at the time of that offer, the rate charged to the insured for the new exchanged policy shall recognize the policy reserve buildup, due to the prefunding inherent in the use of an issue age rate basis, for the benefit of the insured. The method proposed to be used by an issuer shall be filed with the commissioner.

(B) The rating class of the new policy or certificate shall be the class closest to the insured s class of the replaced coverage.

(C) An issuer shall not apply new preexisting condition limitations or a new incontestability period to the new policy for those benefits contained in the exchanged 1990 standardized policy or certificate of the insured, but may apply preexisting condition limitations of no more than six months to any added benefits contained in the new 2010 standardized policy or certificate not contained in the exchanged policy. This subparagraph shall not apply to an applicant who is guaranteed issue under Section 10192.11 or 10192.12.

(D) The new policy or certificate shall be offered to all policyholders or certificate holders within a given plan, except where the offer or issue would be in violation of state or federal law.

(9) A Medicare supplement policy shall not limit coverage exclusively to a single disease or affliction.

(b) With respect to the standards for basic (core) benefits for benefit plans A to J, inclusive, every issuer shall make available a policy or certificate including only the following basic core package of benefits to each prospective insured. An issuer may make available to prospective insureds any of the other Medicare supplement insurance benefit plans in addition to the basic core package, but not in lieu of it. However, the benefits described in paragraphs (6) and (7) shall not be offered so long as California is required to disallow these benefits for Medicare beneficiaries by the Centers for Medicare and Medicaid Services or other agent of the federal government under Section 1395ss of Title 42 of the United States Code.

(1) Coverage of Part A Medicare eligible expenses for hospitalization to the extent not covered by Medicare from the 61st day to the 90th day, inclusive, in any Medicare benefit period.

(2) Coverage of Part A Medicare eligible expenses incurred for hospitalization to the extent not covered by Medicare for each Medicare lifetime inpatient reserve day used.

(3) Upon exhaustion of the Medicare hospital inpatient coverage including the lifetime reserve days, coverage of 100 percent of the Medicare Part A eligible expenses for hospitalization paid at the appropriate Medicare standard of payment, subject to a lifetime maximum benefit of an additional 365 days. The provider shall accept the issuer s payment as payment in full and may not bill the insured for any balance.

(4) Coverage under Medicare Parts A and B for the reasonable cost of the first three pints of blood, or equivalent quantities of packed red blood cells, as defined under federal regulations, unless replaced in accordance with federal regulations.

(5) Coverage for the coinsurance amount, or in the case of hospital outpatient department services, the copayment amount, of Medicare eligible expenses under Part B regardless of hospital confinement, subject to the Medicare Part B deductible.

(6) Coverage of the actual cost, up to the legally billed amount, of an annual mammogram as provided in Section 10123.81, to the extent not paid by Medicare.

(7) Coverage of the actual cost, up to the legally billed amount, of an annual cervical cancer screening test as provided in Section 10123.18, to the extent not paid by Medicare.

(c) The following additional benefits shall be included in Medicare supplement benefit plans B to J, inclusive, only as provided by Section 10192.9.

(1) With respect to the Medicare Part A deductible, coverage for all of the Medicare Part A inpatient hospital deductible amount per benefit period.

(2) With respect to skilled nursing facility care, coverage for the actual billed charges up to the coinsurance amount from the 21st day to the 100th day, inclusive, in a Medicare benefit period for posthospital skilled nursing facility care eligible under Medicare Part A.

(3) With respect to the Medicare Part B deductible, coverage for all of the Medicare Part B deductible amount per calendar year regardless of hospital confinement.

(4) With respect to 80 percent of the Medicare Part B excess charges, coverage for 80 percent of the difference between the actual Medicare Part B charge as billed, not to exceed any charge limitation established by the Medicare Program or state law, and the Medicare-approved Part B charge. If the insurer limits payment to a limiting charge, the insurer has the burden to establish that amount as the legal limit.

(5) With respect to 100 percent of the Medicare Part B excess charges, coverage for all of the difference between the actual Medicare Part B charge as billed, not to exceed any charge limitation established by the Medicare Program or state law, and the Medicare-approved Part B charge. If the insurer limits payment to a limiting charge, the insurer has the burden to establish that amount as the legal limit.

(6) With respect to the basic outpatient prescription drug benefit, coverage for 50 percent of outpatient prescription drug charges, after a two hundred fifty dollar ($250) calendar year deductible, to a maximum of one thousand two hundred fifty dollars ($1,250) in benefits received by the insured per calendar year, to the extent not covered by Medicare. On and after January 1, 2006, no Medicare supplement policy may be sold or issued if it includes a prescription drug benefit.

(7) With respect to the extended outpatient prescription drug benefit, coverage for 50 percent of outpatient prescription drug charges, after a two hundred fifty dollar ($250) calendar year deductible, to a maximum of three thousand dollars ($3,000) in benefits received by the insured per calendar year, to the extent not covered by Medicare. On and after January 1, 2006, no Medicare supplement policy may be sold or issued if it includes a prescription drug benefit.

(8) With respect to medically necessary emergency care in a foreign country, coverage to the extent not covered by Medicare for 80 percent of the billed charges for Medicare-eligible expenses for medically necessary emergency hospital, physician, and medical care received in a foreign country, which care would have been covered by Medicare if provided in the United States and which care began during the first 60 consecutive days of each trip outside the United States, subject to a calendar year deductible of two hundred fifty dollars ($250), and a lifetime maximum benefit of fifty thousand dollars ($50,000). For purposes of this benefit, emergency care shall mean care needed immediately because of an injury or an illness of sudden and unexpected onset.

(9) With respect to the following, reimbursement shall be for the actual charges up to 100 percent of the Medicare-approved amount for each service, as if Medicare were to cover the service as identified in American Medical Association Current Procedural Terminology (AMA CPT) codes, up to a maximum of one hundred twenty dollars ($120) annually under this benefit, however, this benefit shall not include payment for any procedure covered by Medicare:

(A) An annual clinical preventive medical history and physical examination that may include tests and services from subparagraph (B) and patient education to address preventive health care measures.

(B) The following screening tests or preventive services that are not covered by Medicare, the selection and frequency of which are determined to be medically appropriate by the attending physician:

(i) Fecal occult blood test.

(ii) Mammogram.

(C) Influenza vaccine administered at any appropriate time during the year.

(10) With respect to the at-home recovery benefit, coverage for the actual charges up to forty dollars ($40) per visit and an annual maximum of one thousand six hundred dollars ($1,600) per year to provide short-term, at-home assistance with activities of daily living for those recovering from an illness, injury, or surgery.

(A) For purposes of this benefit, the following definitions shall apply:

(i) Activities of daily living include, but are not limited to, bathing, dressing, personal hygiene, transferring, eating, ambulating, assistance with drugs that are normally self-administered, and changing bandages or other dressings.

(ii) Care provider means a duly qualified or licensed home health aide or homemaker, or a personal care aide or nurse provided through a licensed home health care agency or referred by a licensed referral agency or licensed nurses registry.

(iii) Home shall mean any place used by the insured as a place of residence, provided that the place would qualify as a residence for home health care services covered by Medicare. A hospital or skilled nursing facility shall not be considered the insured s place of residence.

(iv) At-home recovery visit means the period of a visit required to provide at-home recovery care, without any limit on the duration of the visit, except that each consecutive four hours in a 24-hour period of services provided by a care provider is one visit.

(B) With respect to coverage requirements and limitations, the following shall apply:

(i) At-home recovery services provided shall be primarily services that assist in activities of daily living.

(ii) The insured s attending physician shall certify that the specific type and frequency of at-home recovery services are necessary because of a condition for which a home care plan of treatment was approved by Medicare.

(iii) Coverage is limited to the following:

(I) No more than the number and type of at-home recovery visits certified as necessary by the insured s attending physician. The total number of at-home recovery visits shall not exceed the number of Medicare-approved home health care visits under a Medicare-approved home care plan of treatment.

(II) The actual charges for each visit up to a maximum reimbursement of forty dollars ($40) per visit.

(III) One thousand six hundred dollars ($1,600) per calendar year.

(IV) Seven visits in any one week.

(V) Care furnished on a visiting basis in the insured s home.

(VI) Services provided by a care provider as defined in subparagraph (A).

(VII) At-home recovery visits while the insured is covered under the policy or certificate and not otherwise excluded.

(VIII) At-home recovery visits received during the period the insured is receiving Medicare-approved home care services or no more than eight weeks after the service date of the last Medicare-approved home health care visit.

(C) Coverage is excluded for the following:

(i) Home care visits paid for by Medicare or other government programs.

(ii) Care provided by family members, unpaid volunteers, or providers who are not care providers.

(d) The standardized Medicare supplement benefit plan K shall consist of the following benefits:

(1) Coverage of 100 percent of the Medicare Part A hospital coinsurance amount for each day used from the 61st to the 90th day, inclusive, in any Medicare benefit period.

(2) Coverage of 100 percent of the Medicare Part A hospital coinsurance amount for each Medicare lifetime inpatient reserve day used from the 91st to the 150th day, inclusive, in any Medicare benefit period.

(3) Upon exhaustion of the Medicare hospital inpatient coverage, including the lifetime reserve days, coverage of 100 percent of the Medicare Part A eligible expenses for hospitalization paid at the applicable prospective payment system rate, or other appropriate Medicare standard of payment, subject to a lifetime maximum benefit of an additional 365 days. The provider shall accept the issuer s payment for this benefit as payment in full and shall not bill the insured for any balance.

(4) With respect to the Medicare Part A deductible, coverage for 50 percent of the Medicare Part A inpatient hospital deductible amount per benefit period until the out-of-pocket limitation described in paragraph (10) is met.

(5) With respect to skilled nursing facility care, coverage for 50 percent of the coinsurance amount for each day used from the 21st day to the 100th day, inclusive, in a Medicare benefit period for posthospital skilled nursing facility care eligible under Medicare Part A until the out-of-pocket limitation described in paragraph (10) is met.

(6) With respect to hospice care, coverage for 50 percent of cost sharing for all Medicare Part A eligible expenses and respite care until the out-of-pocket limitation described in paragraph (10) is met.

(7) Coverage for 50 percent, under Medicare Part A or B, of the reasonable cost of the first three pints of blood or equivalent quantities of packed red blood cells, as defined under federal regulations, unless replaced in accordance with federal regulations, until the out-of-pocket limitation described in paragraph (10) is met.

(8) Except for coverage provided in paragraph (9), coverage for 50 percent of the cost sharing otherwise applicable under Medicare Part B after the policyholder pays the Part B deductible, until the out-of-pocket limitation is met as described in paragraph (10).

(9) Coverage of 100 percent of the cost sharing for Medicare Part B preventive services, after the policyholder pays the Medicare Part B deductible.

(10) Coverage of 100 percent of all cost sharing under Medicare Parts A and B for the balance of the calendar year after the individual has reached the out-of-pocket limitation on annual expenditures under Medicare Parts A and B of four thousand dollars ($4,000) in 2006, indexed each year by the appropriate inflation adjustment specified by the secretary.

(e) The standardized Medicare supplement benefit plan L shall consist of the following benefits:

(1) The benefits described in paragraphs (1), (2), (3), and (9) of subdivision (d).

(2) With respect to the Medicare Part A deductible, coverage for 75 percent of the Medicare Part A inpatient hospital deductible amount per benefit period until the out-of-pocket limitation described in paragraph (8) is met.

(3) With respect to skilled nursing facility care, coverage for 75 percent of the coinsurance amount for each day used from the 21st day to the 100th day, inclusive, in a Medicare benefit period for posthospital skilled nursing facility care eligible under Medicare Part A until the out-of-pocket limitation described in paragraph (8) is met.

(4) With respect to hospice care, coverage for 75 percent of cost sharing for all Medicare Part A eligible expenses and respite care until the out-of-pocket limitation described in paragraph (8) is met.

(5) Coverage for 75 percent, under Medicare Part A or B, of the reasonable cost of the first three pints of blood or equivalent quantities of packed red blood cells, as defined under federal regulations, unless replaced in accordance with federal regulations, until the out-of-pocket limitation described in paragraph (8) is met.

(6) Except for coverage provided in paragraph (7), coverage for 75 percent of the cost sharing otherwise applicable under Medicare Part B after the policyholder pays the Part B deductible until the out-of-pocket limitation described in paragraph (8) is met.

(7) Coverage for 100 percent of the cost sharing for Medicare Part B preventive services after the policyholder pays the Part B deductible.

(8) Coverage of 100 percent of the cost sharing for Medicare Parts A and B for the balance of the calendar year after the individual has reached the out-of-pocket limitation on annual expenditures under Medicare Parts A and B of two thousand dollars ($2,000) in 2006, indexed each year by the appropriate inflation adjustment specified by the secretary.

(f) An issuer shall prominently indicate through text edits, or by other means acceptable to the commissioner, an amendment made to a Medicare supplement policy form that the department previously approved on the basis that the amendment is consistent with this section. The department may, in its discretion, restrict its review to amendments made to Medicare supplement policy forms that have not previously been found consistent with this section in order to facilitate the availability of amended policy forms that are consistent with the federal Medicare Modernization Act. The department shall not restrict its review if the amendment makes additional changes to the Medicare supplement policy form.

(Amended by Stats. 2009, Ch. 10, Sec. 17. Effective July 2, 2009.)



10192.81

The following standards are applicable to all Medicare supplement policies or certificates delivered or issued for delivery in this state with an effective date on or after June 1, 2010. No policy or certificate may be advertised, solicited, delivered, or issued for delivery in this state as a Medicare supplement policy or certificate unless it complies with these benefit standards. No issuer may offer any 1990 standardized Medicare supplement benefit plan for sale with an effective date on or after June 1, 2010. Benefit standards applicable to Medicare supplement policies and certificates issued with an effective date prior to June 1, 2010, remain subject to the requirements of Section 10192.8.

(a) The following general standards apply to Medicare supplement policies and certificates and are in addition to all other requirements of this article:

(1) A Medicare supplement policy or certificate shall not exclude or limit benefits for losses incurred more than six months from the effective date of coverage because it involved a preexisting condition. The policy or certificate shall not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within six months before the effective date of coverage.

(2) A Medicare supplement policy or certificate shall not indemnify against losses resulting from sickness on a different basis than losses resulting from accidents.

(3) A Medicare supplement policy or certificate shall provide that benefits designed to cover cost-sharing amounts under Medicare will be changed automatically to coincide with any changes in the applicable Medicare deductible, copayment, or coinsurance amounts. Premiums may be modified to correspond with those changes.

(4) A Medicare supplement policy or certificate shall not provide for termination of coverage of a spouse solely because of the occurrence of an event specified for termination of coverage of the insured, other than the nonpayment of premium.

(5) Each Medicare supplement policy shall be guaranteed renewable.

(A) The issuer shall not cancel or nonrenew the policy solely on the ground of health status of the individual.

(B) The issuer shall not cancel or nonrenew the policy for any reason other than nonpayment of premium or material misrepresentation which is shown by the issuer to be material to the acceptance for coverage. The contestability period for Medicare supplement insurance shall be two years, pursuant to Section 10350.2.

(C) If the Medicare supplement policy is terminated by the master policyholder and is not replaced as provided under subparagraph (E), the issuer shall offer certificate holders an individual Medicare supplement policy which, at the option of the certificate holder, does one of the following:

(i) Provides for continuation of the benefits contained in the group policy.

(ii) Provides for benefits that otherwise meet the requirements of one of the standardized policies defined in this article.

(D) If an individual is a certificate holder in a group Medicare supplement policy and the individual terminates membership in the group, the issuer shall do one of the following:

(i) Offer the certificate holder the conversion opportunity described in subparagraph (C).

(ii) At the option of the group policyholder, offer the certificate holder continuation of coverage under the group policy.

(E) (i) If a group Medicare supplement policy is replaced by another group Medicare supplement policy purchased by the same policyholder, the issuer of the replacement policy shall offer coverage to all persons covered under the old group policy on its date of termination. Coverage under the new policy shall not result in any exclusion for preexisting conditions that would have been covered under the group policy being replaced.

(ii) If a Medicare supplement policy or certificate replaces another Medicare supplement policy or certificate that has been in force for six months or more, the replacing issuer shall not impose an exclusion or limitation based on a preexisting condition. If the original coverage has been in force for less than six months, the replacing issuer shall waive any time period applicable to preexisting conditions, waiting periods, elimination periods, or probationary periods in the new policy or certificate to the extent the time was spent under the original coverage.

(6) Termination of a Medicare supplement policy or certificate shall be without prejudice to any continuous loss that commenced while the policy was in force, but the extension of benefits beyond the period during which the policy was in force may be predicated upon the continuous total disability of the insured, limited to the duration of the policy benefit period, if any, or payment of the maximum benefits. Receipt of Medicare Part D benefits shall not be considered in determining a continuous loss.

(7) (A) (i) A Medicare supplement policy or certificate shall provide that benefits and premiums under the policy or certificate shall be suspended at the request of the policyholder or certificate holder for the period, not to exceed 24 months, in which the policyholder or certificate holder has applied for and is determined to be entitled to medical assistance under Medi-Cal, but only if the policyholder or certificate holder notifies the issuer of the policy or certificate within 90 days after the date the individual becomes entitled to assistance. Upon receipt of timely notice, the insurer shall return directly to the insured that portion of the premium attributable to the period of Medi-Cal eligibility, subject to adjustment for paid claims.

(ii) If suspension occurs and if the policyholder or certificate holder loses entitlement to medical assistance under Medi-Cal, the policy or certificate shall be automatically reinstituted (effective as of the date of termination of entitlement) as of the termination of entitlement if the policyholder or certificate holder provides notice of loss of entitlement within 90 days after the date of loss and pays the premium attributable to the period, effective as of the date of termination of entitlement or equivalent coverage shall be provided if the prior form is no longer available.

(iii) Each Medicare supplement policy shall provide that benefits and premiums under the policy shall be suspended (for any period that may be provided by federal regulation) at the request of the policyholder if the policyholder is entitled to benefits under Section 226(b) of the federal Social Security Act and is covered under a group health plan (as defined in Section 1862(b)(1)(A)(v) of the federal Social Security Act). If suspension occurs and if the policyholder or certificate holder loses coverage under the group health plan, the policy shall be automatically reinstituted (effective as of the date of loss of coverage) if the policyholder provides notice of loss of coverage within 90 days after the date of the loss and pays the applicable premium.

(B) Reinstitution of coverages shall comply with all of the following requirements:

(i) Not provide for any waiting period with respect to treatment of preexisting conditions.

(ii) Provide for resumption of coverage that is substantially equivalent to coverage in effect before the date of suspension.

(iii) Provide for classification of premiums on terms at least as favorable to the policyholder or certificate holder as the premium classification terms that would have applied to the policyholder or certificate holder had the coverage not been suspended.

(8) A Medicare supplement policy shall not limit coverage exclusively to a single disease or affliction.

(9) A Medicare supplement policy shall provide an examination period of 30 days after the receipt of the policy by the applicant for purposes of review, during which time the applicant may return the policy as described in subdivision (e) of Section 10192.17.

(b) With respect to the standards for basic (core) benefits for benefit plans A, B, C, D, F, high deductible F, G, M, and N, every issuer of Medicare supplement insurance benefit plans shall make available a policy or certificate including only the following basic core package of benefits to each prospective insured. An issuer may make available to prospective insureds any of the other Medicare Supplement Insurance Benefit Plans in addition to the basic (core) package, but not in lieu of it. However, the benefits described in paragraphs (7) and (8) shall not be offered so long as California is required to disallow these benefits for Medicare beneficiaries by the Centers for Medicare and Medicaid Services or other agent of the federal government under Section 1395ss of Title 42 of the United States Code.

(1) Coverage of Part A Medicare eligible expenses for hospitalization to the extent not covered by Medicare from the 61st day through the 90th day, inclusive, in any Medicare benefit period.

(2) Coverage of Part A Medicare eligible expenses incurred for hospitalization to the extent not covered by Medicare for each Medicare lifetime inpatient reserve day used.

(3) Upon exhaustion of the Medicare hospital inpatient coverage, including the lifetime reserve days, coverage of 100 percent of the Medicare Part A eligible expenses for hospitalization paid at the applicable prospective payment system (PPS) rate, or other appropriate Medicare standard of payment, subject to a lifetime maximum benefit of an additional 365 days. The provider shall accept the issuer s payment as payment in full and may not bill the insured for any balance.

(4) Coverage under Medicare Parts A and B for the reasonable cost of the first three pints of blood, or equivalent quantities of packed red blood cells, as defined under federal regulations, unless replaced in accordance with federal regulations.

(5) Coverage for the coinsurance amount, or in the case of hospital outpatient department services paid under a prospective payment system, the copayment amount, of Medicare eligible expenses under Part B regardless of hospital confinement, subject to the Medicare Part B deductible.

(6) Coverage of cost sharing for all Part A Medicare eligible hospice care and respite care expenses.

(7) Coverage of the actual cost, up to the legally billed amount, of an annual mammogram as provided in Section 10123.81, to the extent not paid by Medicare.

(8) Coverage of the actual cost, up to the legally billed amount, of an annual cervical cancer screening test as provided in Section 10123.18, to the extent not paid by Medicare.

(c) The following additional benefits shall be included in Medicare supplement benefit plans B, C, D, F, high deductible F, G, M, and N, consistent with the plan type and benefits for each plan as provided in Section 10192.91:

(1) With respect to the Medicare Part A deductible, coverage for 100 percent of the Medicare Part A inpatient hospital deductible amount per benefit period.

(2) With respect to the Medicare Part A deductible, coverage for 50 percent of the Medicare Part A inpatient hospital deductible amount per benefit period.

(3) With respect to skilled nursing facility care, coverage for the actual billed charges up to the coinsurance amount from the 21st day through the 100th day in a Medicare benefit period for posthospital skilled nursing facility care eligible under Medicare Part A.

(4) With respect to the Medicare Part B deductible, coverage for 100 percent of the Medicare Part B deductible amount per calendar year regardless of hospital confinement.

(5) With respect to 100 percent of the Medicare Part B excess charges, coverage for all of the difference between the actual Medicare Part B charges as billed, not to exceed any charge limitation established by the Medicare Program or state law, and the Medicare-approved Part B charge.

(6) With respect to medically necessary emergency care in a foreign country, coverage to the extent not covered by Medicare for 80 percent of the billed charges for Medicare-eligible expenses for medically necessary emergency hospital, physician, and medical care received in a foreign country, which care would have been covered by Medicare if provided in the United States and which care began during the first 60 consecutive days of each trip outside the United States, subject to a calendar year deductible of two hundred fifty dollars ($250), and a lifetime maximum benefit of fifty thousand dollars ($50,000). For purposes of this benefit, emergency care shall mean care needed immediately because of an injury or an illness of sudden and unexpected onset.

(Amended by Stats. 2010, Ch. 328, Sec. 146. Effective January 1, 2011.)



10192.9

The following standards are applicable to all Medicare supplement policies or certificates delivered or issued for delivery in this state on or after July 1, 1992, and with an effective date prior to June 1, 2010.

(a) An issuer shall make available to each prospective policyholder and certificate holder a policy form or certificate form containing only the basic (core) benefits, as defined in subdivision (b) of Section 10192.8.

(b) No groups, packages, or combinations of Medicare supplement benefits other than those listed in this section shall be offered for sale in this state, except as may be permitted by subdivision (f) and by Section 10192.10.

(c) Benefit plans shall be uniform in structure, language, designation and format to the standard benefit plans A to L, inclusive, listed in subdivision (e), and shall conform to the definitions in Section 10192.4. Each benefit shall be structured in accordance with the format provided in subdivisions (b), (c), (d), and (e) of Section 10192.8 and list the benefits in the order listed in subdivision (e). For purposes of this section, structure, language, and format means style, arrangement, and overall content of a benefit.

(d) An issuer may use, in addition to the benefit plan designations required in subdivision (c), other designations to the extent permitted by law.

(e) With respect to the makeup of benefit plans, the following shall apply:

(1) Standardized Medicare supplement benefit plan A shall be limited to the basic (core) benefit common to all benefit plans, as defined in subdivision (b) of Section 10192.8.

(2) Standardized Medicare supplement benefit plan B shall include only the following: the core benefit, plus the Medicare Part A deductible as defined in paragraph (1) of subdivision (c) of Section 10192.8.

(3) Standardized Medicare supplement benefit plan C shall include only the following: the core benefit, plus the Medicare Part A deductible, skilled nursing facility care, Medicare Part B deductible, and medically necessary emergency care in a foreign country as defined in paragraphs (1), (2), (3), and (8) of subdivision (c) of Section 10192.8, respectively.

(4) Standardized Medicare supplement benefit plan D shall include only the following: the core benefit, plus the Medicare Part A deductible, skilled nursing facility care, medically necessary emergency care in a foreign country, and the at-home recovery benefit as defined in paragraphs (1), (2), (8), and (10) of subdivision (c) of Section 10192.8, respectively.

(5) Standardized Medicare supplement benefit plan E shall include only the following: the core benefit, plus the Medicare Part A deductible, skilled nursing facility care, medically necessary emergency care in a foreign country, and preventive medical care as defined in paragraphs (1), (2), (8), and (9) of subdivision (c) of Section 10192.8, respectively.

(6) Standardized Medicare supplement benefit plan F shall include only the following: the core benefit, plus the Medicare Part A deductible, the skilled nursing facility care, the Medicare Part B deductible, 100 percent of the Medicare Part B excess charges, and medically necessary emergency care in a foreign country as defined in paragraphs (1), (2), (3), (5), and (8) of subdivision (c) of Section 10192.8, respectively.

(7) Standardized Medicare supplement benefit high deductible plan F shall include only the following: 100 percent of covered expenses following the payment of the annual high deductible plan F deductible. The covered expenses include the core benefit, plus the Medicare Part A deductible, skilled nursing facility care, the Medicare Part B deductible, 100 percent of the Medicare Part B excess charges, and medically necessary emergency care in a foreign country as defined in paragraphs (1), (2), (3), (5), and (8) of subdivision (c) of Section 10192.8, respectively. The annual high deductible plan F deductible shall consist of out-of-pocket expenses, other than premiums, for services covered by the Medicare supplement plan F policy, and shall be in addition to any other specific benefit deductibles. The annual high deductible Plan F deductible shall be one thousand five hundred dollars ($1,500) for 1998 and 1999, and shall be based on the calendar year, as adjusted annually thereafter by the secretary to reflect the change in the Consumer Price Index for all urban consumers for the 12-month period ending with August of the preceding year, and rounded to the nearest multiple of ten dollars ($10).

(8) Standardized Medicare supplement benefit plan G shall include only the following: the core benefit, plus the Medicare Part A deductible, skilled nursing facility care, 80 percent of the Medicare Part B excess charges, medically necessary emergency care in a foreign country, and the at-home recovery benefit as defined in paragraphs (1), (2), (4), (8), and (10) of subdivision (c) of Section 10192.8, respectively.

(9) Standardized Medicare supplement benefit plan H shall consist of only the following: the core benefit, plus the Medicare Part A deductible, skilled nursing facility care, basic outpatient prescription drug benefit, and medically necessary emergency care in a foreign country as defined in paragraphs (1), (2), (6), and (8) of subdivision (c) of Section 10192.8, respectively. The outpatient prescription drug benefit shall not be included in a Medicare supplement policy sold on or after January 1, 2006.

(10) Standardized Medicare supplement benefit plan I shall consist of only the following: the core benefit, plus the Medicare Part A deductible, skilled nursing facility care, 100 percent of the Medicare Part B excess charges, basic outpatient prescription drug benefit, medically necessary emergency care in a foreign country, and at-home recovery benefit as defined in paragraphs (1), (2), (5), (6), (8), and (10) of subdivision (c) of Section 10192.8, respectively. The outpatient prescription drug benefit shall not be included in a Medicare supplement policy sold on or after January 1, 2006.

(11) Standardized Medicare supplement benefit plan J shall consist of only the following: the core benefit, plus the Medicare Part A deductible, skilled nursing facility care, Medicare Part B deductible, 100 percent of the Medicare Part B excess charges, extended outpatient prescription drug benefit, medically necessary emergency care in a foreign country, preventive medical care, and at-home recovery benefit as defined in paragraphs (1), (2), (3), (5), (7), (8), (9), and (10) of subdivision (c) of Section 10192.8, respectively. The outpatient prescription drug benefit shall not be included in a Medicare supplement policy sold on or after January 1, 2006.

(12) Standardized Medicare supplement benefit high deductible plan J shall consist of only the following: 100 percent of covered expenses following the payment of the annual high deductible plan J deductible. The covered expenses include the core benefit, plus the Medicare Part A deductible, skilled nursing facility care, Medicare Part B deductible, 100 percent of the Medicare Part B excess charges, extended outpatient prescription drug benefit, medically necessary emergency care in a foreign country, preventive medical care benefit, and at-home recovery benefit as defined in paragraphs (1), (2), (3), (5), (7), (8), (9), and (10) of subdivision (c) of Section 10192.8, respectively. The annual high deductible plan J deductible shall consist of out-of-pocket expenses, other than premiums, for services covered by the Medicare supplement plan J policy, and shall be in addition to any other specific benefit deductibles. The annual deductible shall be one thousand five hundred dollars ($1,500) for 1998 and 1999, and shall be based on a calendar year, as adjusted annually thereafter by the secretary to reflect the change in the Consumer Price Index for all urban consumers for the 12-month period ending with August of the preceding year, and rounded to the nearest multiple of ten dollars ($10). The outpatient prescription drug benefit shall not be included in a Medicare supplement policy sold on or after January 1, 2006.

(13) Standardized Medicare supplement benefit plan K shall consist of only those benefits described in subdivision (d) of Section 10192.8.

(14) Standardized Medicare supplement benefit plan L shall consist of only those benefits described in subdivision (e) of Section 10192.8.

(f) An issuer may, with the prior approval of the commissioner, offer policies or certificates with new or innovative benefits in addition to the benefits provided in a policy or certificate that otherwise complies with the applicable standards. The new or innovative benefits may include benefits that are appropriate to Medicare supplement insurance, that are not otherwise available and that are cost-effective and offered in a manner that is consistent with the goal of simplification of Medicare supplement policies. On and after January 1, 2006, the innovative benefit shall not include an outpatient prescription drug benefit.

(Amended by Stats. 2009, Ch. 10, Sec. 19. Effective July 2, 2009.)



10192.91

The following standards are applicable to all Medicare supplement policies or certificates delivered or issued for delivery in this state with an effective date on or after June 1, 2010. No policy or certificate may be advertised, solicited, delivered, or issued for delivery in this state as a Medicare supplement policy or certificate unless it complies with these benefit plan standards. Benefit plan standards applicable to Medicare supplement policies and certificates issued with an effective date before June 1, 2010, remain subject to the requirements of Section 10192.9.

(a) (1) An issuer shall make available to each prospective policyholder and certificate holder a policy form or certificate form containing only the basic (core) benefits, as defined in subdivision (b) of Section 10192.81.

(2) If an issuer makes available any of the additional benefits described in subdivision (c) of Section 10192.81, or offers standardized benefit plans K or L, as described in paragraphs (8) and (9) of subdivision (e), then the issuer shall make available to each prospective policyholder and certificate holder, in addition to a policy form or certificate form with only the basic core benefits as described in paragraph (1), a policy form or certificate form containing either standardized benefit plan C, as described in paragraph (3) of subdivision (e), or standardized benefit plan F, as described in paragraph (5) of subdivision (e).

(b) No groups, packages, or combinations of Medicare supplement benefits other than those listed in this section shall be offered for sale in this state, except as may be permitted in subdivision (f) and by Section 10192.10.

(c) Benefit plans shall be uniform in structure, language, designation, and format to the standard benefit plans listed in subdivision (e) and conform to the definitions in Section 10192.4. Each benefit shall be structured in accordance with the format provided in subdivisions (b) and (c) of Section 10192.81; or, in the case of plan K or L, in paragraph (8) or (9) of subdivision (e) and list the benefits in the order shown in subdivision (e). For purposes of this section, structure, language, and format means style, arrangement, and overall content of a benefit.

(d) In addition to the benefit plan designations required in subdivision (c), an issuer may use other designations to the extent permitted by law.

(e) With respect to the makeup of 2010 standardized benefit plans, the following shall apply:

(1) Standardized Medicare supplement benefit plan A shall include only the basic (core) benefits as defined in subdivision (b) of Section 10192.81.

(2) Standardized Medicare supplement benefit plan B shall include only the following: the basic (core) benefit as defined in subdivision (b) of Section 10192.81, plus 100 percent of the Medicare Part A deductible as defined in paragraph (1) of subdivision (c) of Section 10192.81.

(3) Standardized Medicare supplement benefit plan C shall include only the following: the basic (core) benefit as defined in subdivision (b) of Section 10192.81, plus 100 percent of the Medicare Part A deductible, skilled nursing facility care, 100 percent of the Medicare Part B deductible, and medically necessary emergency care in a foreign country, as defined in paragraphs (1), (3), (4), and (6) of subdivision (c) of Section 10192.81, respectively.

(4) Standardized Medicare supplement benefit plan D shall include only the following: the basic (core) benefit, as defined in subdivision (b) of Section 10192.81, plus 100 percent of the Medicare Part A deductible, skilled nursing facility care, and medically necessary emergency care in a foreign country, as defined in paragraphs (1), (3), and (6) of subdivision (c) of Section 10192.81, respectively.

(5) Standardized Medicare supplement benefit plan F shall include only the following: the basic (core) benefit as defined in subdivision (b) of Section 10192.81, plus 100 percent of the Medicare Part A deductible, the skilled nursing facility care, 100 percent of the Medicare Part B deductible, 100 percent of the Medicare Part B excess charges, and medically necessary emergency care in a foreign country as defined in paragraphs (1), (3), (4), (5), and (6) of subdivision (c) of Section 10192.81, respectively.

(6) Standardized Medicare supplement benefit high deductible plan F shall include only the following: 100 percent of covered expenses following the payment of the annual deductible set forth in subparagraph (B).

(A) The covered expenses include the basic (core) benefit as defined in subdivision (b) of Section 10192.81, plus 100 percent of the Medicare Part A deductible, skilled nursing facility care, 100 percent of the Medicare Part B deductible, 100 percent of the Medicare Part B excess charges, and medically necessary emergency care in a foreign country, as defined in paragraphs (1), (3), (4), (5), and (6) of subdivision (c) of Section 10192.81, respectively.

(B) The annual deductible in high deductible plan F shall consist of out-of-pocket expenses, other than premiums, for services covered by plan F, and shall be in addition to any other specific benefit deductibles. The basis for the deductible shall be one thousand five hundred dollars ($1,500) and shall be adjusted annually from 1999 by the Secretary of the United States Department of Health and Human Services to reflect the change in the Consumer Price Index for all urban consumers for the 12-month period ending with August of the preceding year, and rounded to the nearest multiple of ten dollars ($10).

(7) Standardized Medicare supplement benefit plan G shall include only the following: the basic (core) benefit as defined in subdivision (b) of Section 10192.81, plus 100 percent of the Medicare Part A deductible, skilled nursing facility care, 100 percent of the Medicare Part B excess charges, and medically necessary emergency care in a foreign country, as defined in paragraphs (1), (3), (5), and (6) of subdivision (c) of Section 10192.81, respectively.

(8) Standardized Medicare supplement benefit plan K shall include only the following:

(A) Coverage of 100 percent of the Part A hospital coinsurance amount for each day used from the 61st through the 90th day in any Medicare benefit period.

(B) Coverage of 100 percent of the Part A hospital coinsurance amount for each Medicare lifetime inpatient reserve day used from the 91st through the 150th day in any Medicare benefit period.

(C) Upon exhaustion of the Medicare hospital inpatient coverage, including the lifetime reserve days, coverage of 100 percent of the Medicare Part A eligible expenses for hospitalization paid at the applicable prospective payment system (PPS) rate, or other appropriate Medicare standard of payment, subject to a lifetime maximum benefit of an additional 365 days. The provider shall accept the issuer s payment as payment in full and may not bill the insured for any balance.

(D) Coverage for 50 percent of the Medicare Part A inpatient hospital deductible amount per benefit period until the out-of-pocket limitation is met as described in subparagraph (J).

(E) Coverage for 50 percent of the coinsurance amount for each day used from the 21st day through the 100th day in a Medicare benefit period for posthospital skilled nursing facility care eligible under Medicare Part A until the out-of-pocket limitation is met as described in subparagraph (J).

(F) Coverage for 50 percent of cost sharing for all Part A Medicare eligible expenses and respite care until the out-of-pocket limitation is met as described in subparagraph (J).

(G) Coverage for 50 percent, under Medicare Part A or B, of the reasonable cost of the first three pints of blood, or equivalent quantities of packed red blood cells, as defined under federal regulations, unless replaced in accordance with federal regulations until the out-of-pocket limitation is met as described in subparagraph (J).

(H) Except for coverage provided in subparagraph (I), coverage for 50 percent of the cost sharing otherwise applicable under Medicare Part B after the policyholder pays the Part B deductible until the out-of-pocket limitation is met as described in subparagraph (J).

(I) Coverage of 100 percent of the cost sharing for Medicare Part B preventive services after the policyholder pays the Part B deductible.

(J) Coverage of 100 percent of all cost sharing under Medicare Parts A and B for the balance of the calendar year after the individual has reached the out-of-pocket limitation on annual expenditures under Medicare Parts A and B of four thousand dollars ($4,000) in 2006, indexed each year by the appropriate inflation adjustment specified by the Secretary of the United States Department of Health and Human Services.

(9) Standardized Medicare supplement benefit plan L shall include only the following:

(A) The benefits described in subparagraphs (A), (B), (C), and (I) of paragraph (8).

(B) The benefit described in subparagraphs (D), (E), (F), (G), and (H) of paragraph (8), but substituting 75 percent for 50 percent.

(C) The benefit described in subparagraph (J) of paragraph (8), but substituting two thousand dollars ($2,000) for four thousand dollars ($4,000).

(10) Standardized Medicare supplement benefit plan M shall include only the following: the basic (core) benefit as defined in subdivision (b) of Section 10192.81, plus 50 percent of the Medicare Part A deductible, skilled nursing facility care, and medically necessary emergency care in a foreign country, as defined in paragraphs (2), (3), and (6) of subdivision (c) of Section 10192.81, respectively.

(11) Standardized Medicare supplement benefit plan N shall include only the following: the basic (core) benefit as defined in subdivision (b) of Section 10192.81, plus 100 percent of the Medicare Part A deductible, skilled nursing facility care, and medically necessary emergency care in a foreign country, as defined in paragraphs (1), (3), and (6) of subdivision (c) of Section 10192.81, respectively, with copayments in the following amounts:

(A) The lesser of twenty dollars ($20) or the Medicare Part B coinsurance or copayment for each covered health care provider office visit, including visits to medical specialists.

(B) The lesser of fifty dollars ($50) or the Medicare Part B coinsurance or copayment for each covered emergency room visit; however, this copayment shall be waived if the insured is admitted to any hospital and the emergency visit is subsequently covered as a Medicare Part A expense.

(f) An issuer may, with the prior approval of the commissioner, offer policies or certificates with new or innovative benefits, in addition to the standardized benefits provided in a policy or certificate that otherwise complies with the applicable standards. The new or innovative benefits shall include only benefits that are appropriate to Medicare supplement insurance, are new or innovative, are not otherwise available, and are cost effective. Approval of new or innovative benefits shall not adversely impact the goal of Medicare supplement simplification. New or innovative benefits shall not include an outpatient prescription drug benefit. New or innovative benefits shall not be used to change or reduce benefits, including a change of any cost-sharing provision, in any standardized plan.

(Added by Stats. 2009, Ch. 10, Sec. 20. Effective July 2, 2009.)



10192.10

(a) (1) This section shall apply to Medicare Select policies and certificates, as defined in this section.

(2) A policy or certificate shall not be advertised as a Medicare Select policy or certificate unless it meets the requirements of this section.

(b) For the purposes of this section:

(1) Appeal means dissatisfaction expressed in writing by an individual insured under a Medicare Select policy or certificate with the administration, claims practices, or provision of services concerning a Medicare Select issuer or its network providers.

(2) Complaint means any dissatisfaction expressed by an individual concerning a Medicare Select issuer or its network providers.

(3) Medicare Select issuer means an issuer offering, seeking to offer, advertising, marketing, soliciting, or issuing a Medicare Select policy or certificate.

(4) Medicare Select policy or Medicare Select certificate means respectively a Medicare supplement policy or certificate that contains restricted network provisions.

(5) Network provider means a provider of health care, or a group of providers of health care, which has entered into a written agreement with the issuer or other entity to provide benefits insured under a Medicare Select policy.

(6) Restricted network provision means any provision that conditions the payment of benefits, in whole or in part, on the use of network providers.

(7) Service area means the geographic area approved by the commissioner within which an issuer is authorized to offer a Medicare Select policy.

(8) Grievance means a written complaint registered by an individual for resolution under the formal grievance procedure, which may involve, but is not limited to, the administration, claims practices, or provision of services by the issuer or its network providers.

(9) Medicare Select coverage means Medicare supplement coverage through a preferred provider organization or any other type of restricted network, which coverage has been approved by the commissioner under this section.

(10) Preferred provider organization means a health care provider or an entity contracting with health care providers that (A) establishes alternative or discounted rates of payment, (B) offers the insureds certain advantages for selecting the member providers, or (C) withholds from the insureds certain advantages if they choose providers other than the member providers. Organizations regulated as Medicare Select include, but are not limited to, provider groups, hospital marketing plans, and organizations that are formed or operated by insurers or third-party administrators.

(c) The commissioner may authorize an issuer to offer a Medicare Select policy or certificate pursuant to this section if the commissioner finds that the issuer has satisfied all of the requirements of this section.

(d) A Medicare Select issuer shall not issue a Medicare Select policy or certificate in this state until its plan of operation has been approved by the commissioner.

(e) A Medicare Select issuer shall file a proposed plan of operation with the commissioner in a format prescribed by the commissioner. The plan of operation shall contain at least the following information:

(1) Evidence that all covered services that are subject to restricted network provisions are available and accessible through network providers, including a demonstration of all of the following:

(A) That services can be provided by network providers with reasonable promptness with respect to geographic location, hours of operation, and afterhour care. The hours of operation and availability of afterhour care shall reflect usual practice in the local area. Geographic availability shall reflect the usual travel times within the community.

(B) That the number of network providers in the service area is sufficient, with respect to current and expected policyholders, as to either of the following:

(i) To deliver adequately all services that are subject to a restricted network provision.

(ii) To make appropriate referrals.

(C) There are written agreements with network providers describing specific responsibilities.

(D) Emergency care is available 24 hours per day and seven days per week.

(E) In the case of covered services that are subject to a restricted network provision and are provided on a prepaid basis, that there are written agreements with network providers prohibiting the providers from billing or otherwise seeking reimbursement from or recourse against any individual insured under a Medicare Select policy or certificate.

This subparagraph shall not apply to supplemental charges or coinsurance amounts as stated in the Medicare Select policy or certificate.

(2) A statement or map providing a clear description of the service area.

(3) A description of the appeal or grievance procedure to be utilized.

(4) A description of the quality assurance program, including all of the following:

(A) The formal organizational structure.

(B) The written criteria for selection, retention, and removal of network providers.

(C) The procedures for evaluating quality of care provided by network providers, and the process to initiate corrective action when warranted.

(5) A list and description, by specialty, of the network providers.

(6) Copies of the written information proposed to be used by the issuer to comply with subdivision (i).

(7) Any other information requested by the commissioner.

(f) (1) A Medicare Select issuer shall file any proposed changes to the plan of operation, except for changes to the list of network providers, with the commissioner prior to implementing the changes. Changes shall be considered approved by the commissioner after 30 days unless specifically disapproved.

(2) An updated list of network providers shall be filed at the commissioner s request, but at least quarterly.

(g) A Medicare Select policy or certificate shall not restrict payment for covered services provided by nonnetwork providers if:

(1) The services are for symptoms requiring emergency care or are immediately required for an unforeseen illness, injury, or condition.

(2) It is not reasonable to obtain services through a network provider.

(h) A Medicare Select policy or certificate shall provide payment for full coverage under the policy for covered services that are not available through network providers.

(i) A Medicare Select issuer shall make full and fair disclosure in writing of the provisions, restrictions, and limitations of the Medicare Select policy or certificate to each applicant. This disclosure shall include at least the following:

(1) An outline of coverage sufficient to permit the applicant to compare the coverage and premiums of the Medicare Select policy or certificate with both of the following:

(A) Other Medicare supplement policies or certificates offered by the issuer.

(B) Other Medicare Select policies or certificates.

(2) A description, including address, telephone number, and hours of operation, of the network providers, including primary care physicians, specialty physicians, hospitals, and other providers.

(3) A description of the restricted network provisions, including payments for coinsurance and deductibles when providers other than network providers are utilized. The description shall inform the applicant that expenses incurred when using out-of-network providers are excluded from the out-of-pocket annual limit in benefit plans K and L, unless the policy or certificate provides otherwise.

(4) A description of coverage for emergency and urgently needed care and other out-of-service area coverage.

(5) A description of limitations on referrals to restricted network providers and to other providers.

(6) A description of the policyholder s or certificate holder s rights to purchase any other Medicare supplement policy or certificate otherwise offered by the issuer.

(7) A description of the Medicare Select issuer s quality assurance, grievance, and appeal procedure.

(j) Prior to the sale of a Medicare Select policy or certificate, a Medicare Select issuer shall obtain from the applicant a signed and dated form stating that the applicant has received the information provided pursuant to subdivision (i) and that the applicant understands the restrictions of the Medicare Select policy or certificate. Acknowledgments shall be maintained by the insurer for at least five years in accordance with Section 10508.

(k) A Medicare Select issuer shall have and use procedures for hearing complaints and resolving written appeals and grievances from the insureds. The procedures shall be aimed at mutual agreement for settlement and may include arbitration procedures.

(1) The appeal and grievance procedure shall be described in the policy and certificates and in the outline of coverage.

(2) At the time the policy or certificate is issued, the issuer shall provide detailed information to the policyholder or certificate holder describing how an appeal or grievance may be registered with the issuer.

(3) Appeals or grievances shall be considered in a timely manner and shall be transmitted to appropriate fiduciaries who have authority to fully investigate the issue and take corrective action.

(4) If an appeal or grievance is found to be valid, corrective action shall be taken promptly.

(5) All concerned parties shall be notified about the results of an appeal or grievance.

(6) The issuer shall report no later than each March 31st to the commissioner regarding its appeal or grievance procedure. The report shall be in a format prescribed by the commissioner and shall contain the number of appeals or grievances filed in the past year and a summary of the subject, nature, and resolution of those appeals or grievances.

(7) Detailed information describing in writing how to register an appeal or grievance shall be provided to the insured prior to, or simultaneously with, the issuance of the policy or certificate.

(8) The issuer shall maintain records of each appeal or grievance for at least five years.

(l) At the time of initial purchase, a Medicare Select issuer shall make available to each applicant for a Medicare Select policy or certificate the opportunity to purchase any Medicare supplement policy or certificate otherwise offered by the issuer.

(m) (1) At the request of an individual insured under a Medicare Select policy or certificate, a Medicare Select issuer shall make available to the individual insured the opportunity to purchase a Medicare supplement policy or certificate offered by the issuer that has comparable or lesser benefits and that does not contain a restricted network provision. The issuer shall make the policies or certificates available without requiring evidence of insurability after the Medicare Select policy or certificate has been in force for six months, unless the replacement policy or certificate includes at-home recovery benefits that were not included in the Medicare Select coverage.

(2) For the purposes of this subdivision, a Medicare supplement policy or certificate will be considered to have comparable or lesser benefits unless it contains one or more significant benefits not included in the Medicare Select policy or certificate being replaced. For the purposes of this paragraph, a significant benefit means coverage for the Medicare Part A deductible, coverage for at-home recovery services, or coverage for Medicare Part B excess charges.

(n) Medicare Select policies and certificates shall provide for continuation of coverage in the event the commissioner determines that Medicare Select policies and certificates issued pursuant to this section should be discontinued due to either the failure of the Medicare Select program to be reauthorized under law or its substantial amendment.

(1) Each Medicare Select issuer shall make available to each individual insured under a Medicare Select policy or certificate the opportunity to purchase any Medicare supplement policy or certificate offered by the issuer that has comparable or lesser benefits and that does not contain a restricted network provision. The issuer shall make the policies and certificates available without requiring evidence of insurability.

(2) For the purposes of this subdivision, a Medicare supplement policy or certificate will be considered to have comparable or lesser benefits unless it contains one or more significant benefits not included in the Medicare Select policy or certificate being replaced. For the purposes of this paragraph, a significant benefit means coverage for the Medicare Part A deductible, coverage for at-home recovery services, or coverage for Medicare Part B excess charges.

(o) A Medicare Select issuer shall comply with reasonable requests for data made by state or federal agencies, including the United States Department of Health and Human Services for the purpose of evaluating the Medicare Select program.

(p) The commissioner may grant special Medicare Select status to plans of guaranteed renewable Medicare supplement coverage provided through a preferred provider organization, which plans were offered to the public or in force before the effective date of this section, if the commissioner determines that the applicants will receive benefits and consumer protections that are substantially equivalent to those in other Medicare Select plans identified in this section, and if the issuer satisfies the following requirements:

(1) The issuer shall apply within one year of the effective date of this section by submitting to the commissioner the following items:

(A) The current plan of operation as defined in subdivision (e).

(B) If the written disclosures of subdivision (i) have not been delivered to each applicant as required, the issuer s plan to accomplish full disclosure to every insured and to achieve substantial compliance with subdivision (j).

(C) The issuer s statement of intent to comply with subdivision (f).

(D) If the plan of operation does not comply with the standards of subdivision (g), (h), (k), (l), or (m), the issuer s plan for achieving substantial compliance with these subdivisions for every insured.

(2) The issuer shall alter the plan as requested by the commissioner in order to bring the plan into substantial compliance with Medicare Select standards.

(3) The issuer shall issue disclosures or other notices to its insureds regarding its status as Medicare Select as ordered by the commissioner.

(4) The issuer shall provide data as provided in subdivision (o).

(Amended by Stats. 2005, Ch. 206, Sec. 22. Effective January 1, 2006.)



10192.11

(a) (1) An issuer shall not deny or condition the issuance or effectiveness of any Medicare supplement policy or certificate available for sale in this state, nor discriminate in the pricing of a policy or certificate because of the health status, claims experience, receipt of health care, or medical condition of an applicant in the case of an application for a policy or certificate that is submitted prior to or during the six-month period beginning with the first day of the first month in which an individual is both 65 years of age or older and is enrolled for benefits under Medicare Part B. Each Medicare supplement policy and certificate currently available from an issuer shall be made available to all applicants who qualify under this subdivision and who are 65 years of age or older.

(2) An issuer shall make available Medicare supplement benefit plans A, B, C, and F, if currently available, to an applicant who qualifies under this subdivision who is 64 years of age or younger and who does not have end-stage renal disease. An issuer shall also make available to those applicants Medicare supplement benefit plan K or L, if currently available, or Medicare supplement benefit plan M or N, if currently available. The selection between Medicare supplement plan K or L and the selection between Medicare supplement benefit plan M or N shall be made at the issuer s discretion.

(3) This section and Section 10192.12 do not prohibit an issuer in determining premium rates from treating applicants who are under 65 years of age and are eligible for Medicare Part B as a separate risk classification. This section shall not be construed as preventing the exclusion of benefits for preexisting conditions as defined in paragraph (1) of subdivision (a) of Section 10192.8 or paragraph (1) of subdivision (a) of Section 10192.81.

(b) (1) If an applicant qualifies under subdivision (a) and submits an application during the time period referenced in subdivision (a) and, as of the date of application, has had a continuous period of creditable coverage of at least six months, the issuer shall not exclude benefits based on a preexisting condition.

(2) If the applicant qualifies under subdivision (a) and submits an application during the time period referenced in subdivision (a) and, as of the date of application, has had a continuous period of creditable coverage that is less than six months, the issuer shall reduce the period of any preexisting condition exclusion by the aggregate of the period of creditable coverage applicable to the applicant as of the enrollment date. The manner of the reduction under this subdivision shall be as specified by the commissioner.

(c) Except as provided in subdivision (b) and Section 10192.23, subdivision (a) shall not be construed as preventing the exclusion of benefits under a policy, during the first six months, based on a preexisting condition for which the policyholder or certificate holder received treatment or was otherwise diagnosed during the six months before the coverage became effective.

(d) An individual enrolled in Medicare by reason of disability shall be entitled to open enrollment described in this section for six months after the date of his or her enrollment in Medicare Part B, or if notified retroactively of his or her eligibility for Medicare, for six months following notice of eligibility. Every issuer shall make available to every applicant qualified for open enrollment all policies and certificates offered by that issuer at the time of application. Issuers shall not discourage sales during the open enrollment period by any means, including the altering of the commission structure.

(e) (1) An individual enrolled in Medicare Part B is entitled to open enrollment described in this section for six months following:

(A) Receipt of a notice of termination or, if no notice is received, the effective date of termination from any employer-sponsored health plan including an employer-sponsored retiree health plan.

(B) Receipt of a notice of loss of eligibility due to the divorce or death of a spouse or, if no notice is received, the effective date of loss of eligibility due to the divorce or death of a spouse, from any employer-sponsored health plan including an employer-sponsored retiree health plan.

(C) Termination of health care services for a military retiree or the retiree s Medicare eligible spouse or dependent as a result of a military base closure or loss of access to health care services because the base no longer offers services or because the individual relocates.

(2) For purposes of this subdivision, employer-sponsored retiree health plan includes any coverage for medical expenses, including, but not limited to, coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA) and the California Continuation Benefits Replacement Act (Cal-COBRA), that is directly or indirectly sponsored or established by an employer for employees or retirees, their spouses, dependents, or other included insureds.

(f) An individual enrolled in Medicare Part B is entitled to open enrollment described in this section if the individual was covered under a policy, certificate, or contract providing Medicare supplement coverage but that coverage terminated because the individual established residence at a location not served by the plan.

(g) An individual whose coverage was terminated by a Medicare Advantage plan shall be entitled to an additional 60-day open enrollment period to be added on to and run consecutively after any open enrollment period authorized by federal law or regulation, for any Medicare supplement coverage provided by Medicare supplement issuers and available on a guaranteed basis under state and federal law or regulation for persons terminated by their Medicare Advantage plan.

(h) (1) An individual shall be entitled to an annual open enrollment period lasting 30 days or more, commencing with the individual s birthday, during which time that person may purchase any Medicare supplement policy that offers benefits equal to or lesser than those provided by the previous coverage. During this open enrollment period, no issuer that falls under this provision shall deny or condition the issuance or effectiveness of Medicare supplement coverage, nor discriminate in the pricing of coverage, because of health status, claims experience, receipt of health care, or medical condition of the individual if, at the time of the open enrollment period, the individual is covered under another Medicare supplement policy or contract. An issuer shall notify a policyholder of his or her rights under this subdivision at least 30 and no more than 60 days before the beginning of the open enrollment period.

(2) For purposes of this subdivision, the following provisions shall apply:

(A) A 1990 standardized Medicare supplement benefit plan A shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit plan A.

(B) A 1990 standardized Medicare supplement benefit plan B shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit plan B.

(C) A 1990 standardized Medicare supplement benefit plan C shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit plan C.

(D) A 1990 standardized Medicare supplement benefit plan D shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit plan D.

(E) A 1990 standardized Medicare supplement benefit plan E shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare benefit plan D.

(F) (i) A 1990 standardized Medicare supplement benefit plan F shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare benefit plan F.

(ii) A 1990 standardized Medicare supplement benefit high deductible plan F shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit high deductible plan F.

(G) A 1990 standardized Medicare supplement benefit plan G shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit plan G.

(H) A 1990 standardized Medicare supplement benefit plan H shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit plan D.

(I) A 1990 standardized Medicare supplement benefit plan I shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit plan G.

(J) (i) A 1990 standardized Medicare supplement benefit plan J shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit plan F.

(ii) A 1990 standardized Medicare supplement benefit high deductible plan J shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit high deductible plan F.

(K) A 1990 standardized Medicare supplement benefit plan K shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit plan K.

(L) A 1990 standardized Medicare supplement benefit plan L shall be deemed to offer benefits equal to those provided by a 2010 standardized Medicare supplement benefit plan L.

(i) An individual enrolled in Medicare Part B is entitled to open enrollment described in this section upon being notified that, because of an increase in the individual s income or assets, he or she meets one of the following requirements:

(1) He or she is no longer eligible for Medi-Cal benefits.

(2) He or she is only eligible for Medi-Cal benefits with a share of cost and certifies at the time of application that he or she has not met the share of cost.

(Amended by Stats. 2011, Ch. 270, Sec. 3. Effective January 1, 2012.)



10192.12

(a) (1) With respect to the guaranteed issue of a Medicare supplement policy, eligible persons are those individuals described in subdivision (b) who seek to enroll under the policy during the period specified in subdivision (c), and who submit evidence of the date of termination or disenrollment or enrollment in Medicare Part D with the application for a Medicare supplement policy.

(2) With respect to eligible persons, an issuer shall not take any of the following actions:

(A) Deny or condition the issuance or effectiveness of a Medicare supplement policy described in subdivision (e) that is offered and is available for issuance to new enrollees by the issuer.

(B) Discriminate in the pricing of that Medicare supplement policy because of health status, claims experience, receipt of health care, or medical condition.

(C) Impose an exclusion of benefits based on a preexisting condition under that Medicare supplement policy.

(b) An eligible person is an individual described in any of the following paragraphs:

(1) The individual is enrolled under an employee welfare benefit plan that provides health benefits that supplement the benefits under Medicare and either of the following applies:

(A) The plan either terminates or ceases to provide all of those supplemental health benefits to the individual.

(B) The employer no longer provides the individual with insurance that covers all of the payment for the 20-percent coinsurance.

(2) The individual is enrolled with a Medicare Advantage organization under a Medicare Advantage plan under Medicare Part C, and any of the following circumstances apply:

(A) The certification of the organization or plan has been terminated.

(B) The organization has terminated or otherwise discontinued providing the plan in the area in which the individual resides.

(C) The individual is no longer eligible to elect the plan because of a change in the individual s place of residence or other change in circumstances specified by the secretary. Those changes in circumstances shall not include termination of the individual s enrollment on the basis described in Section 1851(g)(3)(B) of the federal Social Security Act where the individual has not paid premiums on a timely basis or has engaged in disruptive behavior as specified in standards under Section 1856 of the federal Social Security Act, or the plan is terminated for all individuals within a residence area.

(D) (i) The Medicare Advantage plan in which the individual is enrolled reduces any of its benefits or increases the amount of cost sharing or premium or discontinues for other than good cause relating to quality of care its relationship or contract under the plan with a provider who is currently furnishing services to the individual. An individual shall be eligible under this subparagraph for a Medicare supplement policy issued by the same issuer through which the individual was enrolled at the time the reduction, increase, or discontinuance described above occurs or, commencing January 1, 2007, for one issued by a subsidiary of the parent company of that issuer or by a network that contracts with the parent company of that issuer. If no Medicare supplement policy is available to the individual from the same issuer, a subsidiary of the parent company of the issuer, or a network that contracts with the parent company of the issuer, the individual shall be eligible for a Medicare supplement policy pursuant to paragraph (1) of subdivision (e) issued by any issuer, if the Medicare Advantage plan in which the individual is enrolled does any of the following:

(I) Increases the premium by 15 percent or more.

(II) Increases physician, hospital, or drug copayments by 15 percent or more.

(III) Reduces any benefits under the plan.

(IV) Discontinues, for other than good cause relating to quality of care, its relationship or contract under the plan with a provider who is currently furnishing services to the individual.

(ii) Enrollment in a Medicare supplement policy from an issuer unaffiliated with the issuer of the Medicare Advantage plan in which the individual is enrolled shall be permitted only during the annual election period for a Medicare Advantage plan, except where the Medicare Advantage plan has discontinued its relationship with a provider currently furnishing services to the individual. Nothing in this section shall be construed to authorize an individual to enroll in a group Medicare supplement policy if the individual does not meet the eligibility requirements for the group.

(E) The individual demonstrates, in accordance with guidelines established by the secretary, either of the following:

(i) The organization offering the plan substantially violated a material provision of the organization s contract under this article in relation to the individual, including the failure to provide on a timely basis medically necessary care for which benefits are available under the plan or the failure to provide the covered care in accordance with applicable quality standards.

(ii) The organization, or agent or other entity acting on the organization s behalf, materially misrepresented the plan s provisions in marketing the plan to the individual.

(F) The individual meets other exceptional conditions as the secretary may provide.

(3) The individual is 65 years of age or older, is enrolled with a Program of All-Inclusive Care for the Elderly (PACE) provider under Section 1894 of the federal Social Security Act, and circumstances similar to those described in paragraph (2) exist that would permit discontinuance of the individual s enrollment with the provider, if the individual were enrolled in a Medicare Advantage plan.

(4) The individual meets both of the following conditions:

(A) The individual is enrolled with any of the following:

(i) An eligible organization under a contract under Section 1876 of the federal Social Security Act (Medicare cost).

(ii) A similar organization operating under demonstration project authority, effective for periods before April 1, 1999.

(iii) An organization under an agreement under Section 1833(a)(1)(A) of the federal Social Security Act (health care prepayment plan).

(iv) An organization under a Medicare Select policy.

(B) The enrollment ceases under the same circumstances that would permit discontinuance of an individual s election of coverage under paragraph (2) or (3).

(5) The individual is enrolled under a Medicare supplement policy, and the enrollment ceases because of any of the following circumstances:

(A) The insolvency of the issuer or bankruptcy of the nonissuer organization, or other involuntary termination of coverage or enrollment under the policy.

(B) The issuer of the policy substantially violated a material provision of the policy.

(C) The issuer, or an agent or other entity acting on the issuer s behalf, materially misrepresented the policy s provisions in marketing the policy to the individual.

(6) The individual meets both of the following conditions:

(A) The individual was enrolled under a Medicare supplement policy and terminates enrollment and subsequently enrolls, for the first time, with any Medicare Advantage organization under a Medicare Advantage plan under Medicare Part C, any eligible organization under a contract under Section 1876 of the federal Social Security Act (Medicare cost), any similar organization operating under demonstration project authority, any PACE provider under Section 1894 of the federal Social Security Act, or a Medicare Select policy.

(B) The subsequent enrollment under subparagraph (A) is terminated by the individual during any period within the first 12 months of the subsequent enrollment (during which the enrollee is permitted to terminate the subsequent enrollment under Section 1851(e) of the federal Social Security Act).

(7) The individual upon first becoming eligible for benefits under Medicare Part A at 65 years of age enrolls in a Medicare Advantage plan under Medicare Part C or with a PACE provider under Section 1894 of the federal Social Security Act, and disenrolls from the plan or program not later than 12 months after the effective date of enrollment.

(8) The individual while enrolled under a Medicare supplement policy that covers outpatient prescription drugs enrolls in a Medicare Part D plan during the initial enrollment period terminates enrollment in the Medicare supplement policy, and submits evidence of enrollment in Medicare Part D along with the application for a policy described in paragraph (4) of subdivision (e).

(c) (1) In the case of an individual described in paragraph (1) of subdivision (b), the guaranteed issue period begins on the later of the following two dates and ends on the date that is 63 days after the date the applicable coverage terminates:

(A) The date the individual receives a notice of termination or cessation of all supplemental health benefits or, if no notice is received, the date of the notice denying a claim because of a termination or cessation of benefits.

(B) The date that the applicable coverage terminates or ceases.

(2) In the case of an individual described in paragraphs (2), (3), (4), (6), and (7) of subdivision (b) whose enrollment is terminated involuntarily, the guaranteed issue period begins on the date that the individual receives a notice of termination and ends 63 days after the date the applicable coverage is terminated.

(3) In the case of an individual described in subparagraph (A) of paragraph (5) of subdivision (b), the guaranteed issue period begins on the earlier of the following two dates and ends on the date that is 63 days after the date the coverage is terminated:

(A) The date that the individual receives a notice of termination, a notice of the issuer s bankruptcy or insolvency, or other similar notice if any.

(B) The date that the applicable coverage is terminated.

(4) In the case of an individual described in paragraph (2), (3), (6), or (7) of, or in subparagraph (B) or (C) of paragraph (5) of, subdivision (b) who disenrolls voluntarily, the guaranteed issue period begins on the date that is 60 days before the effective date of the disenrollment and ends on the date that is 63 days after the effective date of the disenrollment.

(5) In the case of an individual described in paragraph (8) of subdivision (b), the guaranteed issue period begins on the date the individual receives notice pursuant to Section 1882(v)(2)(B) of the federal Social Security Act from the Medicare supplement issuer during the 60-day period immediately preceding the initial enrollment period for Medicare Part D and ends on the date that is 63 days after the effective date of the individual s coverage under Medicare Part D.

(6) In the case of an individual described in subdivision (b) who is not included in this subdivision, the guaranteed issue period begins on the effective date of disenrollment and ends on the date that is 63 days after the effective date of disenrollment.

(d) (1) In the case of an individual described in paragraph (6) of subdivision (b), or deemed to be so described pursuant to this paragraph, whose enrollment with an organization or provider described in subparagraph (A) of paragraph (6) of subdivision (b) is involuntarily terminated within the first 12 months of enrollment and who, without an intervening enrollment, enrolls with another such organization or provider, the subsequent enrollment shall be deemed to be an initial enrollment described in paragraph (6) of subdivision (b).

(2) In the case of an individual described in paragraph (7) of subdivision (b), or deemed to be so described pursuant to this paragraph, whose enrollment with a plan or in a program described in paragraph (7) of subdivision (b) is involuntarily terminated within the first 12 months of enrollment and who, without an intervening enrollment, enrolls in another such plan or program, the subsequent enrollment shall be deemed to be an initial enrollment described in paragraph (7) of subdivision (b).

(3) For purposes of paragraphs (6) and (7) of subdivision (b), an enrollment of an individual with an organization or provider described in subparagraph (A) of paragraph (6) of subdivision (b), or with a plan or in a program described in paragraph (7) of subdivision (b) shall not be deemed to be an initial enrollment under this paragraph after the two-year period beginning on the date on which the individual first enrolled with such an organization, provider, plan, or program.

(e) (1) Under paragraphs (1), (2), (3), (4), and (5) of subdivision (b), an eligible individual is entitled to a Medicare supplement policy that has a benefit package classified as Plan A, B, C, F (including a high deductible Plan F), K, L, M, or N offered by any issuer.

(2) (A) Under paragraph (6) of subdivision (b), an eligible individual is entitled to the same Medicare supplement policy in which he or she was most recently enrolled, if available from the same issuer. If that policy is not available, the eligible individual is entitled to a Medicare supplement policy that has a benefit package classified as Plan A, B, C, F (including a high deductible Plan F), K, L, M, or N offered by any issuer.

(B) On and after January 1, 2006, an eligible individual described in this paragraph who was most recently enrolled in a Medicare supplement policy with an outpatient prescription drug benefit is entitled to a Medicare supplement policy that is available from the same issuer but without an outpatient prescription drug benefit or, at the election of the individual, has a benefit package classified as a Plan A, B, C, F (including high deductible Plan F), K, L, M, or N that is offered by any issuer.

(3) Under paragraph (7) of subdivision (b), an eligible individual is entitled to any Medicare supplement policy offered by any issuer.

(4) Under paragraph (8) of subdivision (b), an eligible individual is entitled to a Medicare supplement policy that has a benefit package classified as Plan A, B, C, F (including a high deductible Plan F), K, L, M, or N and that is offered and is available for issuance to a new enrollee by the same issuer that issued the individual s Medicare supplement policy with outpatient prescription drug coverage.

(f) (1) At the time of an event described in subdivision (b) by which an individual loses coverage or benefits due to the termination of a contract or agreement, policy, or plan, the organization that terminates the contract or agreement, the issuer terminating the policy, or the administrator of the plan being terminated, respectively, shall notify the individual of his or her rights under this section and of the obligations of issuers of Medicare supplement policies under subdivision (a). The notice shall be communicated contemporaneously with the notification of termination.

(2) At the time of an event described in subdivision (b) by which an individual ceases enrollment under a contract or agreement, policy, or plan, the organization that offers the contract or agreement, regardless of the basis for the cessation of enrollment, the issuer offering the policy, or the administrator of the plan, respectively, shall notify the individual of his or her rights under this section, and of the obligations of issuers of Medicare supplement policies under subdivision (a). The notice shall be communicated within 10 working days of the date the issuer received notification of disenrollment.

(g) An issuer shall refund any unearned premium that an insured paid in advance and shall terminate coverage upon the request of an insured.

(Amended by Stats. 2012, Ch. 162, Sec. 113. Effective January 1, 2013.)



10192.13

(a) An issuer shall comply with Section 1882(c)(3) of the federal Social Security Act (as enacted by Section 4081(b)(2)(C) of the federal Omnibus Budget Reconciliation Act of 1987 (OBRA), Public Law 100-203) by doing all of the following and by certifying compliance on the Medicare supplement insurance experience reporting form:

(1) Accepting a notice from a Medicare Administrative Contractor, formerly known as a fiscal intermediary or carrier, on dually assigned claims submitted by participating physicians and suppliers as a claim for benefits in place of any other claim form otherwise required and making a payment determination on the basis of the information contained in that notice.

(2) Notifying the participating physician or supplier and the beneficiary of the payment determination.

(3) Paying the participating physician or supplier directly.

(4) Furnishing, at the time of enrollment, each enrollee with a card listing the policy name, number, and a central mailing address to which notices from Medicare Administrative Contractors may be sent.

(5) Paying user fees for claim notices that are transmitted electronically or otherwise.

(6) Providing to the secretary, at least annually, a central mailing address to which all claims may be sent by Medicare Administrative Contractors.

(7) File, by June 30 of each year, with the commissioner a list of its Medicare supplement policies and certificates offered or issued or in force in California as of the end of the previous year.

(A) The list shall identify the issuer by name and address, shall identify each type of form it offers by name and form number, and shall differentiate between forms approved in the previous calendar year and those approved before the previous calendar year.

(B) The list shall identify all of the following:

(i) Forms issued and in force but no longer offered in California.

(ii) Forms that, for any reason, were not filed and approved by the commissioner.

(iii) Forms for which the commissioner s approval was withdrawn within the previous calendar year.

(iv) The number of forms issued in California in the previous calendar year, and the number of forms in force in California on December 31 of the previous calendar year.

(b) (1) Compliance with the requirements set forth in subdivision (a) shall be certified on the Medicare supplement insurance experience reporting form provided by the commissioner.

(2) The commissioner shall, by September 1 of each year, provide the secretary with a list identifying each issuer by name and address and provide the information requested in this section.

(c) No issuer that administers Medicare coverage and federal employee programs may require that more than one form be submitted per claim in order to receive payment or reimbursement under any or all of those policies or programs.

(Amended by Stats. 2009, Ch. 10, Sec. 23. Effective July 2, 2009.)



10192.14

(a) (1) (A) With respect to loss ratio standards, a Medicare supplement policy form or certificate form shall not be advertised, solicited, or issued for delivery unless the policy form or certificate form can be expected, as estimated for the entire period for which rates are computed to provide coverage, to return to policyholders and certificate holders in the form of aggregate benefits, not including anticipated refunds or credits, provided under the policy form or certificate form at least 75 percent of the aggregate amount of premiums earned in the case of group policies, or at least 65 percent of the aggregate amount of premiums earned in the case of individual policies.

(B) Loss ratio standards shall be calculated on the basis of incurred claims experience, and earned premiums shall be calculated for the period and in accordance with accepted actuarial principles and practices.

(2) All filings of rates and rating schedules shall demonstrate that expected claims in relation to premiums comply with the requirements of this section when combined with actual experience to date. Filings of rate revisions shall also demonstrate that the anticipated loss ratio over the entire future period for which the revised rates are computed to provide coverage can be expected to meet the appropriate loss ratio standards.

(3) For purposes of applying paragraph (1) of subdivision (a) and paragraph (3) of subdivision (d) of Section 10192.15 only, policies issued as a result of solicitations of individuals through the mail or by mass media advertising, including both print and broadcast advertising, shall be deemed to be individual policies.

(b) (1) With respect to refund or credit calculations, an issuer shall collect and file with the commissioner by May 31 of each year the data contained in the applicable reporting form required by the commissioner for each type of coverage in a standard Medicare supplement benefit plan.

(2) If on the basis of the experience as reported the benchmark ratio since inception (ratio 1) exceeds the adjusted experience ratio since inception (ratio 3), then a refund or credit calculation is required. The refund calculation shall be done on a statewide basis for each type in a standard Medicare supplement benefit plan. For purposes of the refund or credit calculation, experience on policies issued within the reporting year shall be excluded.

(3) For the purposes of this section, with respect to policies or certificates advertised, solicited, or issued for delivery prior to January 1, 2001, the issuer shall make the refund or credit calculation separately for all individual policies, including all group policies subject to an individual loss ratio standard when issued, combined and all other group policies combined for experience after January 1, 2001. The first report pursuant to paragraph (1) shall be due by May 31, 2003.

(4) A refund or credit shall be made only when the benchmark loss ratio exceeds the adjusted experience loss ratio and the amount to be refunded or credited exceeds a de minimis level. The refund shall include interest from the end of the calendar year to the date of the refund or credit at a rate specified by the secretary, but in no event shall it be less than the average rate of interest for 13-week Treasury notes. A refund or credit against premiums due shall be made by September 30 following the experience year upon which the refund or credit is based.

(c) An issuer of Medicare supplement policies and certificates shall file annually its rates, rating schedule, and supporting documentation including ratios of incurred losses to earned premiums by policy duration for approval by the commissioner in accordance with the filing requirements and procedures prescribed by the commissioner and this code. The supporting documentation shall also demonstrate in accordance with actuarial standards of practice using reasonable assumptions that the appropriate loss ratio standards can be expected to be met over the entire period for which rates are computed. The demonstration shall exclude active life reserves. An expected third-year loss ratio that is greater than or equal to the applicable percentage shall be demonstrated for policies or certificates in force less than three years.

As soon as practicable, but prior to the effective date of enhancements in Medicare benefits, every issuer of Medicare supplement policies or certificates shall file with the commissioner, in accordance with applicable filing procedures, all of the following:

(1) (A) Appropriate premium adjustments necessary to produce loss ratios as anticipated for the current premium for the applicable policies or certificates. The supporting documents necessary to justify the adjustment shall accompany the filing.

(B) An issuer shall make premium adjustments necessary to produce an expected loss ratio under the policy or certificate to conform to minimum loss ratio standards for Medicare supplement policies and that are expected to result in a loss ratio at least as great as that originally anticipated in the rates used to produce current premiums by the issuer for the Medicare supplement policies or certificates. No premium adjustment that would modify the loss ratio experience under the policy other than the adjustments described in this section shall be made with respect to a policy at any time other than upon its renewal date or anniversary date.

(C) If an issuer fails to make premium adjustments acceptable to the commissioner, the commissioner may order premium adjustments, refunds, or premium credits deemed necessary to achieve the loss ratio required by this section.

(2) Any appropriate riders, endorsements, or policy forms needed to accomplish the Medicare supplement policy or certificate modifications necessary to eliminate benefit duplications with Medicare. The riders, endorsements, or policy forms shall provide a clear description of the Medicare supplement benefits provided by the policy or certificate.

(d) The commissioner may conduct a public hearing to gather information concerning a request by an issuer for an increase in a rate for a policy form or certificate form issued before or after the effective date of January 1, 2001, if the experience of the form for the previous reporting period is not in compliance with the applicable loss ratio standard. The determination of compliance is made without consideration of any refund or credit for the reporting period. Public notice of the hearing shall be furnished in a manner deemed appropriate by the commissioner.

(Amended by Stats. 2005, Ch. 206, Sec. 26. Effective January 1, 2006.)



10192.15

(a) An issuer shall not advertise, solicit, or issue for delivery a policy or certificate to a resident of this state unless the policy form or certificate form has been filed with and approved by the commissioner in accordance with filing requirements and procedures prescribed by the commissioner. Master policies issued outside California shall be filed for informational purposes along with the certificates. Until January 1, 2001, or 90 days after approval of Medicare supplement policies or certificates submitted for approval pursuant to this section, whichever is later, issuers may continue to offer and market previously approved Medicare supplement policies or certificates.

(b) An issuer shall file any riders or amendments to policy or certificate forms to delete outpatient prescription drug benefits, as required by the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (P.L. 108-173), only with the commissioner in the state where the policy or certificate was issued.

(c) (1) An issuer shall not use or change premium rates for a Medicare supplement policy or certificate unless the rates, rating schedule, and supporting documentation have been filed with and approved by the commissioner in accordance with the filing requirements and procedures prescribed by the commissioner.

(2) Paragraph (1) of subdivision (b) of Section 10290 shall not apply to Medicare supplement insurance forms or rates. However, the commissioner may authorize in writing, for good cause only, the limited use of a form or rates after that form or the rates have been filed with the commissioner for 60 days and have not otherwise been acted upon.

(d) (1) Except as provided in paragraph (2), an issuer shall not file for approval more than one form of a policy or certificate of each type for each standard Medicare supplement benefit plan.

(2) An issuer may offer, with the approval of the commissioner, up to four additional policy forms or certificate forms of the same type for the same standard Medicare supplement benefit plan, one for each of the following cases:

(A) The inclusion of new or innovative benefits.

(B) The addition of either direct response or agent marketing methods.

(C) The addition of either guaranteed issue or underwritten coverage.

(D) The offering of coverage to individuals eligible for Medicare by reason of disability.

(3) For the purposes of this section, a type means an individual policy, a group policy, an individual Medicare Select policy, or a group Medicare Select policy.

(e) (1) Except as provided in subdivision (a), an issuer shall continue to make available for purchase any policy form or certificate form issued after January 1, 2001, that has been approved by the commissioner. A policy form or certificate form shall not be considered to be available for purchase unless the issuer has actively offered it for sale in the previous 12 months.

(A) An issuer may discontinue the availability of a policy form or certificate form if the issuer provides to the commissioner in writing its decision at least 60 days prior to discontinuing the availability of the form of the policy or certificate. After receipt of the notice by the commissioner, the issuer shall no longer offer for sale the policy form or certificate form in this state.

(B) An issuer that discontinues the availability of a policy form or certificate form pursuant to subparagraph (A) shall not file for approval a new policy form or certificate form of the same type for the same standard Medicare supplement benefit plan as the discontinued form for a period of five years after the issuer provides notice to the commissioner of the discontinuance. The period of discontinuance may be reduced if the commissioner determines that a shorter period is appropriate.

(2) The sale or other transfer of Medicare supplement business to another issuer shall be considered a discontinuance for the purposes of this subdivision.

(3) A change in the rating structure or methodology shall be considered a discontinuance under paragraph (1) unless the issuer complies with the following requirements:

(A) The issuer provides an actuarial memorandum, in a form and manner prescribed by the commissioner, describing the manner in which the revised rating methodology and resultant rates differ from the existing rating methodology and existing rates. The commissioner may approve the change if it is in the public interest.

(B) The issuer does not subsequently put into effect a change of rates or rating factors that would cause the percentage differential between the discontinued and subsequent rates as described in the actuarial memorandum to change. The commissioner may approve a change to the differential that is in the public interest. The commissioner may approve a change to the differential if it is in the public interest.

(f) (1) Except as provided in paragraph (2), the experience of all policy forms or certificate forms of the same type in a standard Medicare supplement benefit plan shall be combined for purposes of the refund or credit calculation prescribed in Section 10192.14.

(2) Forms assumed under an assumption reinsurance agreement shall not be combined with the experience of other forms for purposes of the refund or credit calculation.

(Amended by Stats. 2005, Ch. 206, Sec. 27. Effective January 1, 2006.)



10192.16

(a) An issuer or other entity may provide commission or other compensation to an agent or other representative for the sale of a Medicare supplement policy or certificate only if the first year commission or other first year compensation is no more than 200 percent of the commission or other compensation paid for selling or servicing the policy or certificate in the second year or period. Every insurer shall file with the commissioner its commission structure or an explanation of the insurer s plan to comply with this provision.

(b) The commission or other compensation provided in subsequent renewal years must be the same as that provided in the second year or period and must be provided for no fewer than five renewal years.

(c) No issuer or other entity shall provide compensation to its agents or other producers, and no agent or producer shall receive compensation, greater than the renewal compensation payable by the replacing issuer on renewal policies or certificates if an existing policy or certificate is replaced.

(d) For purposes of this section, commission or compensation includes pecuniary or nonpecuniary remuneration of any kind relating to the sale or renewal of the policy or certificate, including, but not limited to, bonuses, gifts, prizes, awards, and finders fees.

(Added by Stats. 2000, Ch. 706, Sec. 4. Effective January 1, 2001.)



10192.165

(a) (1) As prescribed in this chapter, the commissioner shall have the administrative authority to assess penalties against issuers, brokers, agents, and other entities engaged in the business of insurance or any other person or entity for violations of this article.

(2) Upon a showing of a violation of this article in any civil action, a court may also assess the penalties prescribed in this chapter.

(3) Whenever the commissioner has reasonable cause to believe or determines after a public hearing that any issuer, agent, broker, or other person or entity engaged in the business of insurance, has violated this article he or she shall make and serve upon the issuer, broker, or other person or entity a notice of hearing. The notice shall state the commissioner s intent to assess the administrative penalties, the time and place of the hearing, and the conduct, condition, or ground upon which the commissioner is holding the hearing and assessing the penalties. The hearing shall occur within 30 days after the notice is served. Within 30 days after the hearing the commissioner shall issue an order specifying the amount of penalties to be paid. The penalties resulting from the hearing shall be paid to the Insurance Fund.

(4) The powers vested in the commissioner by this section shall be additional to any and all powers and remedies vested in the commissioner by law.

(b) (1) Any broker, agent, or other person or entity engaged in the business of insurance, other than an issuer, who violates this article is liable for administrative penalties of no less than two hundred fifty dollars ($250) for the first violation.

(2) Any broker, agent, other person, or other entity engaged in the business of insurance, other than an issuer, who engages in practices prohibited by this chapter a second or subsequent time or who commits a knowing violation of this article, is liable for administrative penalties of no less than one thousand dollars ($1,000) and no more than twenty-five thousand dollars ($25,000) for each violation.

(3) Any issuer who violates this article is liable for administrative penalties of no less than two thousand five hundred dollars ($2,500) for the first violation.

(4) Any issuer who violates this article with a frequency as to indicate a general business practice or commits a knowing violation of this article, is liable for administrative penalties of no less than ten thousand dollars ($10,000) and no more than one hundred thousand dollars ($100,000) for each violation.

(c) (1) Actions for injunctive relief, penalties in the amounts specified in subdivision (a), damages, restitution, and all other remedies provided for in law, may be brought in superior court by the Attorney General, district attorney, or city attorney on behalf of the people of the State of California.

(2) The court shall award reasonable attorney s fees and costs to a prevailing plaintiff who establishes a violation of this article.

(d) In addition to any other applicable penalties, the commissioner may require issuers, agents, brokers, or other persons or entities violating any provision of this article or regulations promulgated pursuant to this article, to cease marketing in this state any Medicare supplement policy or certificate or may require the issuer, agent, broker, or other person or entity to take such actions as are necessary to comply with the provisions of this article, or both.

(e) Any person who knowingly or intentionally violates any provision of this article is guilty of a public offense punishable by imprisonment in a county jail not exceeding one year, or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by a fine not exceeding ten thousand dollars ($10,000), or by both that imprisonment and fine.

(f) (1) The requirements and remedies provided by this article are in addition to any other remedies provided by law.

(2) If any provision of this article or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.

(Amended by Stats. 2011, Ch. 15, Sec. 213. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



10192.17

(a) Medicare supplement policies and certificates shall include a renewal, continuation, or conversion provision. The language or specifications of the provision shall be consistent with the type of contract issued. The provision shall be appropriately captioned and shall appear on the first page of the policy, and shall include any reservation by the issuer of the right to change premiums and any automatic renewal premium increases based on the policyholder s age.

(b) Except for riders or endorsements by which the issuer effectuates a request made in writing by the insured, exercises a specifically reserved right under a Medicare supplement policy, or is required to reduce or eliminate benefits to avoid duplication of Medicare benefits, all riders or endorsements added to a Medicare supplement policy after the date of issue or upon reinstatement or renewal that reduce or eliminate benefits or coverage in the policy shall require a signed acceptance by the insured. After the date of policy or certificate issue, any rider or endorsement that increases benefits or coverage with a concomitant increase in premium during the policy term shall be agreed to in writing signed by the insured, unless the benefits are required by the minimum standards for Medicare supplement policies, or if the increased benefits or coverage is required by law. If a separate additional premium is charged for benefits provided in connection with riders or endorsements, the premium charge shall be set forth in the policy.

(c) Medicare supplement policies or certificates shall not provide for the payment of benefits based on standards described as usual and customary, reasonable and customary, or words of similar import.

(d) If a Medicare supplement policy or certificate contains any limitations with respect to preexisting conditions, those limitations shall appear as a separate paragraph of the policy and be labeled as Preexisting Condition Limitations.

(e) (1) Medicare supplement policies and certificates shall have a notice prominently printed on the first page of the policy or certificate, and of the outline of coverage, or attached thereto, in no less than 10-point uppercase type, stating in substance that the policyholder or certificate holder shall have the right to return the policy or certificate, via regular mail, within 30 days of receiving it, and to have the full premium refunded if, after examination of the policy or certificate, the insured person is not satisfied for any reason. The return shall void the contract from the beginning, and the parties shall be in the same position as if no contract had been issued.

(2) For purposes of this section, a timely manner shall be no later than 30 days after the issuer receives the returned contract.

(3) If the issuer fails to refund all prepaid or periodic charges paid in a timely manner, then the applicant shall receive interest on the paid charges at the legal rate of interest on judgments as provided in Section 685.010 of the Code of Civil Procedure. The interest shall be paid from the date the issuer received the returned contract.

(f) (1) Issuers of health insurance policies, certificates, or contracts that provide hospital or medical expense coverage on an expense incurred or indemnity basis, other than incidentally, to persons eligible for Medicare shall provide to those applicants a Guide to Health Insurance for People with Medicare in the form developed jointly by the National Association of Insurance Commissioners and the Centers for Medicare and Medicaid Services and in a type size no smaller than 12-point type. Delivery of the guide shall be made whether or not the policies or certificates are advertised, solicited, or issued for delivery as Medicare supplement policies or certificates as defined in this article. Except in the case of direct response issuers, delivery of the guide shall be made to the applicant at the time of application, and acknowledgment of receipt of the guide shall be obtained by the issuer. Direct response issuers shall deliver the guide to the applicant upon request, but not later than at the time the policy is delivered.

(2) For the purposes of this section, form means the language, format, type size, type proportional spacing, bold character, and line spacing.

(g) As soon as practicable, but no later than 30 days prior to the annual effective date of any Medicare benefit changes, an issuer shall notify its policyholders and certificate holders of modifications it has made to Medicare supplement policies or certificates in a format acceptable to the commissioner. The notice shall include both of the following:

(1) A description of revisions to the Medicare Program and a description of each modification made to the coverage provided under the Medicare supplement policy or certificate.

(2) Inform each policyholder or certificate holder as to when any premium adjustment is to be made due to changes in Medicare.

(h) The notice of benefit modifications and any premium adjustments shall be in outline form and in clear and simple terms so as to facilitate comprehension.

(i) The notices shall not contain or be accompanied by any solicitation.

(j) (1) Issuers shall provide an outline of coverage to all applicants at the time application is presented to the prospective applicant and, except for direct response policies, shall obtain an acknowledgment of receipt of the outline from the applicant. If an outline of coverage is provided at the time of application and the Medicare supplement policy or certificate is issued on a basis which would require revision of the outline, a substitute outline of coverage properly describing the policy or certificate shall accompany the policy or certificate when it is delivered and contain the following statement, in no less than 12-point type, immediately above the company name:

NOTICE: Read this outline of coverage carefully. It is not identical to the outline of coverage provided upon application and the coverage originally applied for has not been issued.

(2) The outline of coverage provided to applicants pursuant to this section consists of four parts: a cover page, premium information, disclosure pages, and charts displaying the features of each benefit plan offered by the issuer. The outline of coverage shall be in the language and format prescribed below in no less than 12-point type. All Medicare supplement plans authorized by federal law shall be shown on the cover page, and the plans that are offered by the issuer shall be prominently identified. Premium information for plans that are offered shall be shown on the cover page or immediately following the cover page and shall be prominently displayed. The premium and mode shall be stated for all plans that are offered to the prospective applicant. All possible premiums for the prospective applicant shall be illustrated.

(3) The commissioner may adopt regulations to implement this article, including, but not limited to, regulations that specify the required information to be contained in the outline of coverage provided to applicants pursuant to this section, including the format of tables, charts, and other information.

(k) (1) Any disability insurance policy or certificate, a basic, catastrophic or major medical expense policy, or single premium nonrenewal policy or certificate issued to persons eligible for Medicare, other than a Medicare supplement policy, a policy issued pursuant to a contract under Section 1876 of the federal Social Security Act (42 U.S.C. Sec. 1395 et seq.), a disability income policy, or any other policy identified in subdivision (b) of Section 10192.3, advertised, solicited, or issued for delivery in this state to persons eligible for Medicare, shall notify insureds under the policy that the policy is not a Medicare supplement policy or certificate. The notice shall either be printed or attached to the first page of the outline of coverage delivered to insureds under the policy, or if no outline of coverage is delivered, to the first page of the policy or certificate delivered to insureds. The notice shall be in no less than 12-point type and shall contain the following language:

THIS [POLICY OR CERTIFICATE] IS NOT A MEDICARE SUPPLEMENT [POLICY OR CONTRACT]. If you are eligible for Medicare, review the Guide to Health Insurance for People with Medicare available from the company.

(2) Applications provided to persons eligible for Medicare for the disability insurance policies or certificates described in paragraph (1) shall disclose the extent to which the policy duplicates Medicare in a manner required by the commissioner. The disclosure statement shall be provided as a part of, or together with, the application for the policy or certificate.

(l) (1) Insurers issuing Medicare supplement policies or certificates for delivery in California shall provide an outline of coverage to all applicants at the time of presentation for examination or sale as provided in Section 10605, and in no case later than at the time the application is made. Except for direct response policies, insurers shall obtain a written acknowledgment of receipt of the outline from the applicant.

Any advertisement that is not a presentation for examination or sale as defined in subdivision (e) of Section 10601 shall contain a notice in no less than 10-point uppercase type that an outline of coverage is available upon request. The insurer or agent that receives any request for an outline of coverage shall provide an outline of coverage to the person making the request within 14 days of receipt of the request.

(2) If an outline of coverage is provided at or before the time of application and the Medicare supplement policy or certificate is issued on a basis that would require revision of the outline, a substitute outline of coverage properly describing the policy or certificate shall accompany the policy or certificate when it is delivered and contain the following statement, in no less than 12-point type, immediately above the name:

NOTICE: Read this outline of coverage carefully. It is not identical to the outline of coverage provided upon application and the coverage originally applied for has not been issued.

(3) The outline of coverage shall be in the language and format prescribed in this subdivision in no less than 12-point type, and shall include the following items in the order prescribed below. Titles, as set forth below in paragraphs (B) to (H), inclusive, shall be capitalized, centered, and printed in boldface type.

(A) (i) The following shall only apply to policies sold for effective dates prior to June 1, 2010:

(I) The outline of coverage shall include the items, and in the same order, specified in the chart set forth in Section 17 of the Model Regulation to implement the NAIC Medicare Supplement Insurance Minimum Standards Model Act, as adopted by the National Association of Insurance Commissioners in 2004.

(II) The cover page shall contain the 14-plan (A-L) charts. The plans offered by the insurer shall be clearly identified. Innovative benefits shall be explained in a manner approved by the commissioner. The text shall read:

Medicare supplement insurance can be sold in only 12 standard plans. This chart shows the benefits included in each plan. Every insurance company must offer Plan A. Some plans may not be available.

The BASIC BENEFITS included in ALL plans are:

Hospitalization: Medicare Part A coinsurance plus coverage for 365 additional days after Medicare benefits end.

Medical expenses: Medicare Part B coinsurance (usually 20 percent of the Medicare-approved amount).

Blood: First three pints of blood each year.

Mammogram: One annual screening to the extent not covered by Medicare.

Cervical cancer test: One annual screening.

[Reference to the mammogram and cervical cancer screening test shall not be included so long as California is required to disallow them for Medicare beneficiaries by the Centers for Medicare and Medicaid Services or other agent of the federal government under 42 U.S.C. Sec. 1395ss.]

(ii) The following shall only apply to policies sold for effective dates on or after June 1, 2010:

(I) The outline of coverage shall include the items, and in the same order specified in the chart set forth in Section 17 of the Model Regulation to implement the NAIC Medicare Supplement Insurance Minimum Standards Model Act, as adopted by the National Association of Insurance Commissioners in 2008.

(II) The cover page shall contain all Medicare supplement benefit plan charts A to D, inclusive, F, high deductible F, G, and K to N, inclusive. The plans offered by the insurer shall be clearly identified. Innovative benefits shall be explained in a manner approved by the commissioner. The text shall read:

Medicare supplement insurance can be sold in only standard plans. This chart shows the benefits included in each plan. Every insurance company must offer Plan A. Some plans may not be available. Plans E, H, I and J are no longer available for sale. [This sentence shall not appear after June 1, 2011.]

The BASIC BENEFITS included in ALL plans are:

Hospitalization: Medicare Part A coinsurance plus coverage for 365 additional days after Medicare benefits end.

Medical expenses: Medicare Part B coinsurance (usually 20 percent of the Medicare-approved amount) or copayments for hospital outpatient services. Plans K, L, and N require insureds to pay a portion of Part B coinsurance copayments.

Blood: First three pints of blood each year.

Hospice: Part A coinsurance.

Mammogram: One annual screening to the extent not covered by Medicare.

Cervical cancer test: One annual screening.

[Reference to the mammogram and cervical cancer screening test shall not be included so long as California is required to disallow them for Medicare beneficiaries by the Centers for Medicare and Medicaid Services or other agent of the federal government under 42 U.S.C. Sec. 1395ss.]

(B) PREMIUM INFORMATION. Premium information for plans that are offered by the insurer shall be shown on, or immediately following, the cover page and shall be clearly and prominently displayed. The premium and mode shall be stated for all offered plans. All possible premiums for the prospective applicant shall be illustrated in writing. If the premium is based on the increasing age of the insured, information specifying when and how premiums will change shall be clearly illustrated in writing. The text shall state: We [the insurer s name] can only raise your premium if we raise the premium for all policies like yours in California.

(C) The text shall state: Use this outline to compare benefits and premiums among policies.

(D) READ YOUR POLICY VERY CAREFULLY. The text shall state: This is only an outline describing your policy s most important features. The policy is your insurance contract. You must read the policy itself to understand all of the rights and duties of both you and your insurance company.

(E) THIRTY-DAY RIGHT TO RETURN THIS POLICY. The text shall state: If you find that you are not satisfied with your policy, you may return it to [insert the insurer s address]. If you send the policy back to us within 30 days after you receive it, we will treat the policy as if it has never been issued and return all of your payments.

(F) POLICY REPLACEMENT. The text shall read: If you are replacing another health insurance policy, do NOT cancel it until you have actually received your new policy and are sure you want to keep it.

(G) DISCLOSURES. The text shall read: This policy may not fully cover all of your medical costs. Neither this company nor any of its agents are connected with Medicare. This outline of coverage does not give all the details of Medicare coverage. Contact your local social security office or consult The Medicare Handbook for more details. For additional information concerning policy benefits, contact the Health Insurance Counseling and Advocacy Program (HICAP) or your agent. Call the HICAP toll-free telephone number, 1-800-434-0222, for a referral to your local HICAP office. HICAP is a service provided free of charge by the State of California.

For policies effective on dates on or after June 1, 2010, the following language shall be required until June 1, 2011, This outline shows benefits and premiums of policies sold for effective dates on or after June 1, 2010. Policies sold for effective dates prior to June 1, 2010 have different benefits and premiums. Plans E, H, I, and J are no longer available for sale.

(H) [For policies that are not guaranteed issue] COMPLETE ANSWERS ARE IMPORTANT. The text shall read: When you fill out the application for a new policy, be sure to answer truthfully and completely all questions about your medical and health history. The company may have the right to cancel your policy and refuse to pay any claims if you leave out or falsify important medical information.

Review the application carefully before you sign it. Be certain that all information has been properly recorded.

(I) One chart for each benefit plan offered by the insurer showing the services, Medicare payments, payments under the policy and payments expected from the insured, using the same uniform format and language. No more than four plans may be shown on one page. Include an explanation of any innovative benefits in a manner approved by the commissioner.

(m) An issuer shall comply with all notice requirements of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (P.L. 108-173).

(Amended by Stats. 2009, Ch. 10, Sec. 24. Effective July 2, 2009.)



10192.18

(a) Application forms shall include the following questions designed to elicit information as to whether, as of the date of the application, the applicant currently has Medicare supplement, Medicare Advantage, Medi-Cal coverage, or another health insurance policy or certificate in force or whether a Medicare supplement policy or certificate is intended to replace any other disability policy or certificate presently in force. A supplementary application or other form to be signed by the applicant and agent containing those questions and statements may be used.

(Statements)

(1) You do not need more than one Medicare supplement policy.

(2) If you purchase this policy, you may want to evaluate your existing health coverage and decide if you need multiple coverages.

(3) You may be eligible for benefits under Medi-Cal and may not need a Medicare supplement policy.

(4) If after purchasing this policy you become eligible for Medi-Cal, the benefits and premiums under your Medicare supplement policy can be suspended, if requested, during your entitlement to benefits under Medi-Cal for 24 months. You must request this suspension within 90 days of becoming eligible for Medi-Cal. If you are no longer entitled to Medi-Cal, your suspended Medicare supplement policy or if that is no longer available, a substantially equivalent policy, will be reinstituted if requested within 90 days of losing Medi-Cal eligibility. If the Medicare supplement policy provided coverage for outpatient prescription drugs and you enrolled in Medicare Part D while your policy was suspended, the reinstituted policy will not have outpatient prescription drug coverage, but will otherwise be substantially equivalent to your coverage before the date of the suspension.

(5) If you are eligible for, and have enrolled in, a Medicare supplement policy by reason of disability and you later become covered by an employer or union-based group health plan, the benefits and premiums under your Medicare supplement policy can be suspended, if requested, while you are covered under the employer or union-based group health plan. If you suspend your Medicare supplement policy under these circumstances and later lose your employer or union-based group health plan, your suspended Medicare supplement policy or if that is no longer available, a substantially equivalent policy, will be reinstituted if requested within 90 days of losing your employer or union-based group health plan. If the Medicare supplement policy provided coverage for outpatient prescription drugs and you enrolled in Medicare Part D while your policy was suspended, the reinstituted policy will not have outpatient prescription drug coverage, but will otherwise be substantially equivalent to your coverage before the date of the suspension.

(6) Counseling services are available in this state to provide advice concerning your purchase of Medicare supplement insurance and concerning medical assistance through the Medi-Cal program, including benefits as a qualified Medicare beneficiary (QMB) and a specified low-income Medicare beneficiary (SLMB). If you want to discuss buying Medicare supplement insurance with a trained insurance counselor, call the California Department of Insurance s toll-free telephone number 1-800-927-HELP, and ask how to contact your local Health Insurance Counseling and Advocacy Program (HICAP) office. HICAP is a service provided free of charge by the State of California.

(Questions)

If you lost or are losing other health insurance coverage and received a notice from your prior insurer saying you were eligible for guaranteed issue of a Medicare supplement insurance policy or that you had certain rights to buy such a policy, you may be guaranteed acceptance in one or more of our Medicare supplement plans. Please include a copy of the notice from your prior insurer with your application. PLEASE ANSWER ALL QUESTIONS.

[Please mark Yes or No below with an X. ]

To the best of your knowledge,

(1) (a) Did you turn 65 years of age in the last 6 months

Yes____ No____

(b) Did you enroll in Medicare Part B in the last 6 months

Yes____ No____

(c) If yes, what is the effective date ___________________

(2) Are you covered for medical assistance through California s Medi-Cal program

NOTE TO APPLICANT: If you have a share of cost under the Medi-Cal program, please answer NO to this question.

Yes____ No____

If yes,

(a) Will Medi-Cal pay your premiums for this Medicare supplement policy

Yes____ No____

(b) Do you receive benefits from Medi-Cal OTHER THAN payments toward your Medicare Part B premium

Yes____ No____

(3) (a) If you had coverage from any Medicare plan other than original Medicare within the past 63 days (for example, a Medicare Advantage plan or a Medicare HMO or PPO), fill in your start and end dates below. If you are still covered under this plan, leave END blank.

START __/__/__ END __/__/__

(b) If you are still covered under the Medicare plan, do you intend to replace your current coverage with this new Medicare supplement policy

Yes____ No____

(c) Was this your first time in this type of Medicare plan

Yes____ No____

(d) Did you drop a Medicare supplement policy to enroll in the Medicare plan

Yes____ No____

(4) (a) Do you have another Medicare supplement policy in force

Yes____ No____

(b) If so, with what company, and what plan do you have [optional for direct mailers]

Yes____ No____

(c) If so, do you intend to replace your current Medicare supplement policy with this policy

Yes____ No____

(5) Have you had coverage under any other health insurance within the past 63 days (For example, an employer, union, or individual plan)

Yes____ No____

(a) If so, with what companies and what kind of policy

________________________________________________

________________________________________________

________________________________________________

________________________________________________

(b) What are your dates of coverage under the other policy

START __/__/__ END __/__/__

(If you are still covered under the other policy, leave END blank.)

(b) Agents shall list any other health insurance policies they have sold to the applicant as follows:

(1) List policies sold that are still in force.

(2) List policies sold in the past five years that are no longer in force.

(c) In the case of a direct response issuer, a copy of the application or supplemental form, signed by the applicant, and acknowledged by the issuer, shall be returned to the applicant by the issuer upon delivery of the policy.

(d) Upon determining that a sale will involve replacement of Medicare supplement coverage, any issuer, other than a direct response issuer, or its agent, shall furnish the applicant, prior to issuance for delivery of the Medicare supplement policy or certificate, a notice regarding replacement of Medicare supplement coverage. One copy of the notice signed by the applicant and the agent, except where the coverage is sold without an agent, shall be provided to the applicant and an additional signed copy shall be retained by the issuer as provided in Section 10508. A direct response issuer shall deliver to the applicant at the time of the issuance of the policy the notice regarding replacement of Medicare supplement coverage.

(e) The notice required by subdivision (d) for an issuer shall be in the form specified by the commissioner, using, to the extent practicable, a model notice prepared by the National Association of Insurance Commissioners for this purpose. The replacement notice shall be printed in no less than 12-point type in substantially the following form:

[Insurer s name and address]

NOTICE TO APPLICANT REGARDING REPLACEMENT OF MEDICARE SUPPLEMENT COVERAGE OR MEDICARE ADVANTAGE

SAVE THIS NOTICE! IT MAY BE IMPORTANT IN THE FUTURE.

If you intend to cancel or terminate existing Medicare supplement or Medicare Advantage insurance and replace it with coverage issued by [company name], please review the new coverage carefully and replace the existing coverage ONLY if the new coverage materially improves your position. DO NOT CANCEL YOUR PRESENT COVERAGE UNTIL YOU HAVE RECEIVED YOUR NEW POLICY AND ARE SURE THAT YOU WANT TO KEEP IT.

If you decide to purchase the new coverage, you will have 30 days after you receive the policy to return it to the insurer, for any reason, and receive a refund of your money.

If you want to discuss buying Medicare supplement or Medicare Advantage coverage with a trained insurance counselor, call the California Department of Insurance s toll-free telephone number 1-800-927-HELP, and ask how to contact your local Health Insurance Counseling and Advocacy Program (HICAP) office. HICAP is a service provided free of charge by the State of California.

STATEMENT TO APPLICANT FROM THE INSURER AND AGENT: I have reviewed your current health insurance coverage. To the best of my knowledge, the replacement of insurance involved in this transaction does not duplicate coverage or, if applicable, Medicare Advantage coverage because you intend to terminate your existing Medicare supplement coverage or leave your Medicare Advantage plan. In addition, the replacement coverage contains benefits that are clearly and substantially greater than your current benefits for the following reasons:

__ Additional benefits that are: ______

__ No change in benefits, but lower premiums.

__ Fewer benefits and lower premiums.

__ Plan has outpatient prescription drug coverage and applicant is enrolled in Medicare Part D.

__ Disenrollment from a Medicare Advantage plan. Reasons for disenrollment:

__ Other reasons specified here: ______

1. Note: If the issuer of the Medicare supplement policy being applied for does not impose, or is otherwise prohibited from imposing, preexisting condition limitations, please skip to statement 3 below. Health conditions that you may presently have (preexisting conditions) may not be immediately or fully covered under the new policy. This could result in denial or delay of a claim for benefits under the new policy, whereas a similar claim might have been payable under your present policy.

2. State law provides that your replacement Medicare supplement policy may not contain new preexisting conditions, waiting periods, elimination periods, or probationary periods. The insurer will waive any time periods applicable to preexisting conditions, waiting periods, elimination periods, or probationary periods in the new coverage for similar benefits to the extent that time was spent (depleted) under the original policy.

3. If you still wish to terminate your present policy and replace it with new coverage, be certain to truthfully and completely answer any and all questions on the application concerning your medical and health history. Failure to include all material medical information on an application requesting that information may provide a basis for the insurer to deny any future claims and to refund your premium as though your policy had never been in force. After the application has been completed and before you sign it, review it carefully to be certain that all information has been properly recorded. [If the policy or certificate is guaranteed issue, this paragraph need not appear.]

DO NOT CANCEL YOUR PRESENT POLICY UNTIL YOU HAVE RECEIVED YOUR NEW POLICY AND ARE SURE THAT YOU WANT TO KEEP IT.

(Signature of Agent, Broker, or Other Representative)

(Signature of Applicant)

(Date)

(f) No issuer, broker, agent, or other person shall cause an insured to replace a Medicare supplement insurance policy unnecessarily. In recommending replacement of any Medicare supplement insurance, an agent shall make reasonable efforts to determine the appropriateness to the potential insured.

(g) An issuer shall not require, request, or obtain health information as part of the application process for an applicant who is eligible for guaranteed issuance of, or open enrollment for, any Medicare supplement coverage pursuant to Section 10192.11 or 10192.12, except for purposes of paragraph (1) or (2) of subdivision (a) of Section 10192.11 when the applicant is first enrolled in Medicare Part B. The application form shall include a clear and conspicuous statement that the applicant is not required to provide health information during a period where guaranteed issue or open enrollment applies, as specified in Section 10192.11 or 10192.12, except for purposes of paragraph (1) or (2) of subdivision (a) of Section 10192.11 when the applicant is first enrolled in Medicare Part B, and shall inform the applicant of those periods of guaranteed issuance of Medicare supplement coverage. This subdivision shall not prohibit an issuer from requiring proof of eligibility for a guaranteed issuance of Medicare supplement coverage.

(Amended by Stats. 2009, Ch. 10, Sec. 25. Effective July 2, 2009.)



10192.185

In addition to any other requirements of law, the following shall apply to a Medicare supplement policy:

(a) The issuer shall not require an amount greater than one month s premium to be submitted with an application for the policy of insurance if interim coverage is not provided. If interim coverage is provided, the issuer shall not require an amount greater than two months premium for that purpose. No further premiums may be collected until the policy is delivered to the applicant.

(b) The issuer shall notify the applicant within 60 days from the date the issuer or issuer s authorized representative or producer receives the application and the amount as to whether or not the applicant will be issued a policy of insurance. If the applicant is not so notified, the issuer or issuer s authorized representative or producer shall pay interest to the applicant on the funds that the applicant submitted with the application, at the legal rate of interest on judgments as provided in Section 685.010 of the Code of Civil Procedure, from the date the issuer or issuer s authorized representative or producer received those funds until they are refunded to the applicant or are applied toward the premium.

(Added by Stats. 2000, Ch. 706, Sec. 4. Effective January 1, 2001.)



10192.19

(a) An issuer shall provide a copy of any Medicare supplement advertisement intended for use in this state whether through written, radio, or television medium to the commissioner for review at least 30 days before dissemination of the advertisement. The advertisement shall comply with all applicable laws of California.

(b) A television, radio, mail, or newspaper advertisement which is designed to produce leads either by use of a coupon or a request to write or otherwise contact the issuer, a production agent, or other person or a subsequent advertisement prior to contact shall include information disclosing that an agent may contact the applicant if that is the fact. In addition, an agent who makes contact with a consumer, as a result of acquiring that consumer s name from a lead generating device shall disclose that fact in the initial contact with the consumer.

(c) No issuer, agent, broker, solicitor, or other person or other entity shall solicit residents of this state for the purchase of a Medicare supplement policy through the use of a true or fictitious name which is deceptive or misleading with regard to the status, character, or proprietary or representative capacity of the entity or person or the true purpose of the advertisement.

(d) For purposes of this section, an advertisement includes envelopes, stationery, business cards, or other materials designed to describe and encourage the purchase of a Medicare supplement policy.

(e) Advertisements may not employ words, letters, initials, symbols, or other devices which are so similar to those used by governmental agencies, a nonprofit or charitable institution, senior organization, or other insurer that they could have the capacity or tendency to mislead the public. Examples of misleading materials, include, but are not limited to, those which imply any of the following:

(1) The advertised coverages are somehow provided by or are endorsed by the governmental agencies or the other insurer.

(2) The advertiser is the same as, is connected with, or is endorsed by, the governmental agencies, other entity, or other insurers.

(3) That the advertised coverages are somehow provided by or are endorsed by the governmental agencies, other entity, or other insurers.

(f) No advertisement shall use the name of a state or political subdivision thereof in a policy name or description.

(g) No advertisement may use any name, service mark, slogan, symbol, or a device in any manner that implies that the issuer or the Medicare supplement policy advertised, or that any agency who may call upon the consumer in response to the advertisement is connected with a governmental agency, such as the Social Security Administration.

(h) No advertisement shall be used that fails to prominently display the disclaimer to the effect of Not Connected with or endorsed by the U.S. Government or the federal Medicare program.

(i) No advertisement may imply that the reader may lose a right or privilege or benefit under federal, state, or local law if he or she fails to respond to the advertisement.

(j) An issuer, agent, broker, or other entity may not use an address so as to mislead or deceive as to the true identity, location, or licensing status of the issuer, agent, broker, or other entity.

(k) No issuer may use, in the trade name of its insurance policy, any terminology or words so similar to the name of a governmental agency or governmental program as to have the tendency to confuse, deceive, or mislead a prospective purchaser.

(l) All advertisements used by agents, producers, brokers, solicitors, or other persons of an issuer must have prior written approval of the issuer before they may be used.

(m) No issuer, agent, broker, or other entity may solicit a particular class by use of advertisements which state or imply that the occupational or other status as members of the class entitles them to reduced rates on a group or other basis when, in fact, the policy being advertised is sold only on an individual basis at regular rates.

(Added by Stats. 2000, Ch. 706, Sec. 4. Effective January 1, 2001.)



10192.195

The commissioner may prescribe by regulation a standard form and the contents of an informational brochure for persons eligible for Medicare by reason of age which is intended to improve the buyer s ability to select the most appropriate coverage and improve the buyer s understanding of Medicare. Except in the case of direct response insurance policies, the commissioner may require by regulation that the information brochure be provided to any applicant eligible for Medicare concurrently with delivery of the outline of coverage. With respect to direct response insurance policies, the commissioner may require by regulation that the prescribed brochure be provided upon request to any applicant eligible for Medicare by reason of age, but in no event later than the time of policy delivery.

(Added by Stats. 2000, Ch. 706, Sec. 4. Effective January 1, 2001.)



10192.20

(a) An issuer, directly or through its producers, shall do each of the following:

(1) Establish marketing procedures to ensure that any comparison of policies by its agents or other producers will be fair and accurate.

(2) Establish marketing procedures to ensure that excessive insurance is not sold or issued.

(3) Display prominently by type, stamp, or other appropriate means, on the first page of the policy, the following:

Notice to buyer: This policy may not cover all of your medical expenses.

(4) Inquire and otherwise make every reasonable effort to identify whether a prospective applicant for a Medicare supplement policy already has health insurance and the types and amounts of that insurance.

(5) Establish auditable procedures for verifying compliance with this subdivision.

(b) In addition to the practices prohibited by this code or any other law, the following acts and practices are prohibited:

(1) Twisting, which means knowingly making any misleading representation or incomplete or fraudulent comparison of any insurance policies or insurers for the purpose of inducing or tending to induce, any person to lapse, forfeit, surrender, terminate, retain, pledge, assign, borrow on, or convert an insurance policy or to take out a policy of insurance with another insurer.

(2) High pressure tactics, which means employing any method of marketing having the effect of or tending to induce the purchase of insurance through force, fright, threat, whether explicit or implied, or undue pressure to purchase or recommend the purchase of insurance.

(3) Cold lead advertising, which means making use directly or indirectly of any method of marketing that fails to disclose in a conspicuous manner that a purpose of the method of marketing is the solicitation of insurance and that contact will be made by an insurance agent or insurance company.

(c) The terms Medicare supplement, Medigap, Medicare Wrap-Around and words of similar import shall not be used unless the policy is issued in compliance with this article.

(d) The commissioner each year shall prepare a rate guide for Medicare supplement insurance and Medicare supplement contracts. The commissioner each year shall make the rate guide available on or before the date of the fall Medicare annual open enrollment. The rate guide shall include all of the following for each company that sells Medicare supplemental insurance or Medicare supplement contracts in California:

(1) (A) For policies sold for effective dates prior to June 1, 2010, a listing of all the policies, plans A to L, inclusive, that are available from the company.

(B) For policies sold for effective dates on or after June 1, 2010, a listing of all the policies, plans A to D, inclusive, F, high deductible F, G, and K to N, inclusive, that are available from the company.

(2) (A) For policies sold for effective dates prior to June 1, 2010, a listing of all the policies, plans A to L, inclusive, for Medicare beneficiaries under 65 years of age that are available from the company.

(B) For policies sold for effective dates on or after June 1, 2010, a listing of all the policies, plans, A to D, inclusive, F, high deductible F, G, and K to N, inclusive, for Medicare beneficiaries under 65 years of age that are available from the company.

(3) The toll-free telephone number of the company that consumers can use to obtain information from the company.

(4) Sample rates for each policy listed pursuant to paragraphs (1) and (2). The sample rates shall be for ages 0 65, 65, 70, 75, and 80.

(5) The premium rate methodology for each policy listed pursuant to paragraphs (1) and (2). Premium rate methodology means attained age, issue age, or community rated.

(6) The waiting period for preexisting conditions for each policy listed pursuant to paragraphs (1) and (2).

(e) The consumer rate guide prepared pursuant to subdivision (d) shall be distributed using all of the following methods:

(1) Through Health Insurance Counseling and Advocacy Program (HICAP) offices.

(2) By telephone, using the department s consumer toll-free telephone number.

(3) On the department s Internet Web site.

(4) In addition to the distribution methods described in paragraphs (1) to (3), inclusive, each insurer that markets Medicare supplement insurance or Medicare supplement contracts in this state shall provide on the application form a statement that reads as follows: A rate guide is available that compares the policies sold by different insurers. You can obtain a copy of this rate guide by calling the Department of Insurance s consumer toll-free telephone number (1-800-927-HELP), by calling the Health Insurance Counseling and Advocacy Program (HICAP) toll-free telephone number (1-800-434-0222), or by accessing the Department of Insurance s Internet Web site (www.insurance.ca.gov).

(Amended by Stats. 2010, Ch. 328, Sec. 148. Effective January 1, 2011.)



10192.21

(a) In recommending the purchase or replacement of any Medicare supplement policy or certificate, an agent shall make reasonable efforts to determine the appropriateness of a recommended purchase or replacement.

(b) Any sale of a Medicare supplement policy or certificate that will provide an individual more than one Medicare supplement policy or certificate is prohibited.

(c) An issuer shall not issue a Medicare supplement policy or certificate to an individual enrolled in Medicare Part C unless the effective date of the coverage is after the termination date of the individual s coverage under Medicare Part C.

(Amended by Stats. 2005, Ch. 206, Sec. 31. Effective January 1, 2006.)



10192.22

(a) On or before March 1 of each year, an issuer shall report the following information for every individual resident of this state for which the issuer has in force more than one Medicare supplement policy or certificate:

(1) Policy and certificate number.

(2) Date of issuance.

(b) The items set forth above must be grouped by individual policyholder.

(Added by Stats. 2000, Ch. 706, Sec. 4. Effective January 1, 2001.)



10192.23

(a) If a Medicare supplement policy or certificate replaces another Medicare supplement policy or certificate, the replacing issuer shall waive any time periods applicable to preexisting conditions, waiting periods, elimination periods, and probationary periods in the new Medicare supplement policy or certificate for similar benefits to the extent that time was spent under the original policy.

(b) If a Medicare supplement policy or certificate replaces another Medicare supplement policy or certificate that has been in effect for at least six months, the replacing policy shall not provide any time period applicable to preexisting conditions, waiting periods, elimination periods and probationary periods for benefits similar to those contained in the original policy or certificate.

(Added by Stats. 2000, Ch. 706, Sec. 4. Effective January 1, 2001.)



10192.24

This section applies to all policies with policy years beginning on or after May 21, 2009.

(a) In addition to the requirements set forth under Sections 10140 and 10143, an issuer of a Medicare supplement policy or certificate shall adhere to the requirements imposed by the federal Genetic Information Nondiscrimination Act of 2008 (Public Law 110-233) as follows:

(1) The issuer shall not deny or condition the issuance or effectiveness of the policy or certificate, including the imposition of any exclusion of benefits under the policy based on a preexisting condition, on the basis of the genetic information with respect to that individual or a family member of the individual.

(2) The issuer shall not discriminate in the pricing of the policy or certificate, including the adjustment of premium rates, of an individual on the basis of the genetic information with respect to that individual or a family member of the individual.

(b) Nothing in subdivision (a) shall be construed to limit the ability of an issuer, to the extent otherwise permitted by law, to do either of the following:

(1) Deny or condition the issuance or effectiveness of the policy or certificate or increase the premium for a group based on the manifestation of a disease or disorder of an insured or applicant.

(2) Increase the premium for any policy issued to an individual based on the manifestation of a disease or disorder of an individual who is covered under the policy. For purposes of this paragraph, the manifestation of a disease or disorder in one individual shall not also be used as genetic information about other group members and to further increase the premium for the group.

(c) An issuer of a Medicare supplement policy or certificate shall not request or require an individual or a family member of that individual to undergo a genetic test.

(d) Subdivision (c) shall not be construed to preclude an issuer of a Medicare supplement policy or certificate from obtaining and using the results of a genetic test in making a determination regarding payment, as defined for the purposes of applying the regulations promulgated under Part C of Title XI and Section 264 of the Health Insurance Portability and Accountability Act of 1996, as may be revised from time to time, and consistent with subdivision (a).

(e) For purposes of carrying out subdivision (d), an issuer of a Medicare supplement policy or certificate may request only the minimum amount of information necessary to accomplish the intended purpose.

(f) An issuer of a Medicare supplement policy or certificate shall not request, require, seek, or purchase genetic information for underwriting purposes.

(g) An issuer of a Medicare supplement policy or certificate shall not request, require, seek, or purchase genetic information with respect to any individual or a family member of that individual prior to the individual s enrollment under the policy in connection with that enrollment.

(h) If an issuer of a Medicare supplement policy or certificate obtains genetic information incidental to the requesting, requiring, or purchasing of other information concerning any individual or a family member of that individual, the request, requirement, or purchase shall not be considered a violation of subdivision (g) if the request, requirement, or purchase is not in violation of subdivision (f). However, the issuer shall not use any genetic information obtained under this section for any prohibited purpose described in this section or in Sections 10140 and 10143.

(i) For the purposes of this section, the following definitions shall apply:

(1) Issuer of a Medicare supplement policy or certificate includes a third-party administrator, or other person acting for or on behalf of an issuer.

(2) Family member means, with respect to an individual, any other individual who is a first-degree, second-degree, third-degree, or fourth-degree relative of the individual.

(3) Genetic information means, with respect to any individual, information about the individual s genetic tests, the genetic tests of family members of the individual, and the manifestation of a disease or disorder in family members of the individual. The term includes, with respect to any individual, any request for, or receipt of, genetic services, or participation in clinical research that includes genetic services, by the individual or any family member of the individual. Any reference to genetic information concerning an individual or family member of an individual who is a pregnant woman includes genetic information of any fetus carried by that pregnant woman, or with respect to an individual or family member utilizing reproductive technology, includes genetic information of any embryo legally held by an individual or family member. The term genetic information does not include information about the sex or age of any individual.

(4) Genetic services means a genetic test, genetic education, or genetic counseling, including obtaining, interpreting, or assessing genetic information.

(5) Genetic test means an analysis of human DNA, RNA, chromosomes, proteins, or metabolites, that detect genotypes, mutations, or chromosomal changes. The term genetic test does not mean an analysis of proteins or metabolites that does not detect genotypes, mutations, or chromosomal changes; or an analysis of proteins or metabolites that is directly related to a manifested disease, disorder, or pathological condition that could reasonably be detected by a health care professional with appropriate training and expertise in the field of medicine involved.

(6) Underwriting purposes includes all of the following:

(A) Rules for, or determination of, eligibility, including enrollment and continued eligibility, for benefits under the policy.

(B) The computation of premium or contribution amounts under the policy.

(C) The application of any preexisting condition exclusion under the policy.

(D) Other activities related to the creation, renewal, or replacement of a policy of health insurance or health benefits.

(Added by Stats. 2009, Ch. 10, Sec. 27. Effective July 2, 2009.)






ARTICLE 7. Preexisting Condition Provisions

10198.6

For purposes of this article, the following definitions shall apply:

(a) Health benefit plan means any group or individual policy of health insurance, as defined in Section 106. The term does not include coverage of Medicare services pursuant to contracts with the United States government or coverage that provides excepted benefits as described in Sections 2722 and 2791 of the federal Public Health Service Act, subject to Section 10198.61.

(b) Preexisting condition provision means a policy provision that excludes coverage for charges or expenses incurred during a specified period following the insured s effective date of coverage, as to a condition for which medical advice, diagnosis, care, or treatment was recommended or received during a specified period immediately preceding the effective date of coverage.

(c) Creditable coverage means:

(1) Any individual or group policy, contract, or program, that is written or administered by a health insurer, health care service plan, fraternal benefits society, self-insured employer plan, or any other entity, in this state or elsewhere, and that arranges or provides medical, hospital, and surgical coverage not designed to supplement other private or governmental plans. The term includes continuation or conversion coverage but does not include accident only, credit, coverage for onsite medical clinics, disability income, Medicare supplement, long-term care insurance, dental, vision, coverage issued as a supplement to liability insurance, insurance arising out of a workers compensation or similar law, automobile medical payment insurance, or insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(2) The federal Medicare Program pursuant to Title XVIII of the federal Social Security Act (42 U.S.C. Sec. 1395 et seq.).

(3) The Medicaid Program pursuant to Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.).

(4) Any other publicly sponsored program, provided in this state or elsewhere, of medical, hospital, and surgical care.

(5) 10 U.S.C. Chapter 55 (commencing with Section 1071) (Civilian Health and Medical Program of the Uniformed Services (CHAMPUS)).

(6) A medical care program of the Indian Health Service or of a tribal organization.

(7) A health plan offered under 5 U.S.C. Chapter 89 (commencing with Section 8901) (Federal Employees Health Benefits Program (FEHBP)).

(8) A public health plan as defined in federal regulations authorized by Section 2701(c)(1)(I) of the federal Public Health Service Act, as amended by Public Law 104-191, the federal Health Insurance Portability and Accountability Act of 1996.

(9) A health benefit plan under Section 5(e) of the federal Peace Corps Act (22 U.S.C. Sec. 2504(e)).

(10) Any other creditable coverage as defined by subsection (c) of Section 2704 of Title XXVII of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-3(c)).

(d) Waivered condition provision means a contract provision that excludes coverage for charges or expenses incurred during a specified period of time for one or more specific, identified, medical conditions.

(e) Grandfathered health benefit plan means a health benefit plan that is a grandfathered health plan, as defined in Section 1251 of PPACA.

(f) Nongrandfathered health benefit plan means a health benefit plan that is not a grandfathered health plan as defined in Section 1251 of PPACA.

(g) PPACA means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(Repealed (in Sec. 12) and added by Stats. 2012, Ch. 852, Sec. 11. Effective January 1, 2013. Section operative January 1, 2014, pursuant to Section 10198.10.)



10198.61

(a) For purposes of this article, health benefit plan does not include policies or certificates of specified disease or hospital confinement indemnity provided that the carrier offering those policies or certificates complies with the following:

(1) The carrier files, on or before March 1 of each year, a certification with the commissioner that contains the statement and information described in paragraph (2).

(2) The certification required in paragraph (1) shall contain the following:

(A) A statement from the carrier certifying that policies or certificates described in this section (i) are being offered and marketed as supplemental health insurance and not as a substitute for coverage that provides essential health benefits as defined by the state pursuant to Section 1302 of PPACA, and (ii) the disclosure form as described in Section 10603 contains the following statement prominently on the first page: This is a supplement to health insurance. It is not a substitute for essential health benefits or minimum essential coverage as defined in federal law.

(B) A summary description of each policy or certificate described in this section, including the average annual premium rates, or range of premium rates in cases where premiums vary by age, gender, or other factors, charged for the policies and certificates issued or delivered in this state.

(3) In the case of a policy or certificate described in this section and that is offered for the first time in this state for plan years on or after January 1, 2014, the carrier files with the commissioner the information and statement required in paragraph (2) at least 30 days prior to the date such a policy or certificate is issued or delivered in this state.

(b) As used in this section, policies or certificates of specified disease and policies or certificates of hospital confinement indemnity mean policies or certificates of insurance sold to an insured to supplement other health insurance coverage as specified in this section. An insurer issuing a policy or certificate of specified disease or a policy or certificate of hospital confinement indemnity shall require that the person to be insured is covered by an individual or group policy or contract that arranges or provides medical, hospital, and surgical coverage not designed to supplement other private or governmental plans.

(Repealed (in Sec. 12) and added by Stats. 2012, Ch. 852, Sec. 11. Effective January 1, 2013. Section operative January 1, 2014, pursuant to Section 10198.10.)



10198.7

(a) A health benefit plan for group coverage shall not impose any preexisting condition provision or waivered condition provision upon any individual.

(b) (1) A nongrandfathered health benefit plan for individual coverage shall not impose any preexisting condition provision or waivered condition provision upon any individual.

(2) A grandfathered health benefit plan for individual coverage shall not exclude coverage on the basis of a waivered condition provision or preexisting condition provision for a period greater than 12 months following the individual s effective date of coverage, nor limit or exclude coverage for a specific insured by type of illness, treatment, medical condition, or accident, except for satisfaction of a preexisting condition provision or waivered condition provision pursuant to this article. Waivered condition provisions or preexisting condition provisions contained in individual grandfathered health benefit plans may relate only to conditions for which medical advice, diagnosis, care, or treatment, including use of prescription drugs, was recommended or received from a licensed health practitioner during the 12 months immediately preceding the effective date of coverage.

(3) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the Public Health Service Act (42 U.S.C. Sec. 300gg-4), paragraph (1) shall become inoperative 12 months after the date of that repeal or amendment and thereafter paragraph (2) shall apply also to nongrandfathered health benefit plans for individual coverage.

(c) (1) A health benefit plan for group coverage may apply a waiting period of up to 60 days as a condition of employment if applied equally to all eligible employees and dependents and if consistent with PPACA. A waiting period shall not be based on a preexisting condition of an employee or dependent, the health status of an employee or dependent, or any other factor listed in Section 10198.9. During the waiting period, the health benefit plan is not required to provide health care services and no premium shall be charged to the policyholder or insureds.

(2) A health benefit plan for individual coverage shall not impose a waiting period.

(d) In determining whether a preexisting condition provision, a waivered condition provision, or a waiting period applies to a person, a health benefit plan shall credit the time the person was covered under creditable coverage, provided that the person becomes eligible for coverage under the succeeding health benefit plan within 62 days of termination of prior coverage, exclusive of any waiting period, and applies for coverage under the succeeding plan within the applicable enrollment period. A plan shall also credit any time that an eligible employee must wait before enrolling in the plan, including any postenrollment or employer-imposed waiting period.

However, if a person s employment has ended, the availability of health coverage offered through employment or sponsored by an employer has terminated, or an employer s contribution toward health coverage has terminated, a carrier shall credit the time the person was covered under creditable coverage if the person becomes eligible for health coverage offered through employment or sponsored by an employer within 180 days, exclusive of any waiting period, and applies for coverage under the succeeding plan within the applicable enrollment period.

(e) An individual s period of creditable coverage shall be certified pursuant to Section 2704(e) of Title XXVII of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-3(e)).

(Amended (as added by Stats. 2012, Ch. 852) by Stats. 2013, 1st Ex. Sess., Ch. 1, Sec. 7. Effective September 30, 2013. Section operative January 1, 2014, pursuant to Section 10198.10.)



10198.8

This article applies to all health benefit plans that provide benefits to residents of this state regardless of the situs of the contract or group master policyholder.

(Repealed (in Sec. 12) and added by Stats. 2012, Ch. 852, Sec. 11. Effective January 1, 2013. Section operative January 1, 2014, pursuant to Section 10198.10.)



10198.9

A health benefit plan for group coverage shall not establish rules for eligibility, including continued eligibility, of an individual, or dependent of an individual, to enroll under the terms of the plan based on any of the following health status-related factors:

(a) Health status.

(b) Medical condition, including physical and mental illnesses.

(c) Claims experience.

(d) Receipt of health care.

(e) Medical history.

(f) Genetic information.

(g) Evidence of insurability, including conditions arising out of acts of domestic violence.

(h) Disability.

(i) Any other health status-related factor as determined by any federal regulations, rules, or guidance issued pursuant to Section 2705 of the federal Public Health Service Act.

(Repealed (in Sec. 12) and added by Stats. 2012, Ch. 852, Sec. 11. Effective January 1, 2013. Section operative January 1, 2014, pursuant to Section 10198.10.)



10198.10

This article shall become operative on January 1, 2014.

(Repealed (in Sec. 12) and added by Stats. 2012, Ch. 852, Sec. 11. Effective January 1, 2013. Note: This section prescribes a delayed operative date (Jan. 1, 2014) for Article 7, commencing with Section 10198.6.)









CHAPTER 1.5. Health Coverage Contract Notification

ARTICLE 1. Purpose and Title

10199

The purpose of the chapter is to promote the public interest, to prevent unfair and unlawful health care business practices, and to promote adequate consumer and employer advance notice of changes in the cost and benefits of health coverage in order to allow for comparative shopping and to reduce the cost of health coverage.

(Added by Stats. 1990, Ch. 949, Sec. 2.)






ARTICLE 2. General Provisions

10199.1

(a) No insurer or nonprofit hospital service plan or administrator acting on its behalf shall terminate a group master policy or contract providing hospital, medical, or surgical benefits, increase premiums or charges therefor, reduce or eliminate benefits thereunder, or restrict eligibility for coverage thereunder without providing prior notice of that action. No such action shall become effective unless written notice of the action was delivered by mail to the last known address of the appropriate insurance producer and the appropriate administrator, if any, at least 45 days prior to the effective date of the action and to the last known address of the group policyholder or group contractholder at least 60 days prior to the effective date of the action. If nonemployee certificate holders or employees of more than one employer are covered under the policy or contract, written notice shall also be delivered by mail to the last known address of each nonemployee certificate holder or affected employer or, if the action does not affect all employees and dependents of one or more employers, to the last known address of each affected employee certificate holder, at least 60 days prior to the effective date of the action.

(b) No holder of a master group policy or a master group nonprofit hospital service plan contract or administrator acting on its behalf shall terminate the coverage of, increase premiums or charges for, or reduce or eliminate benefits available to, or restrict eligibility for coverage of a covered person, employer unit, or class of certificate holders covered under the policy or contract for hospital, medical, or surgical benefits without first providing prior notice of the action. No such action shall become effective unless written notice was delivered by mail to the last known address of each affected nonemployee certificate holder or employer, or if the action does not affect all employees and dependents of one or more employers, to the last known address of each affected employee certificate holder, at least 60 days prior to the effective date of the action.

(c) A health insurer that declines to offer coverage to or denies enrollment for a large group applying for coverage or that offers small group coverage at a rate that is higher than the standard employee risk rate shall, at the time of the denial or offer of coverage, provide the applicant with the specific reason or reasons for the decision in writing, in clear, easily understandable language.

(Amended by Stats. 2010, Ch. 661, Sec. 8. Effective January 1, 2011.)



10199.2

(a) The written notice described in subdivisions (a) and (b) of Section 10199.1 shall state in italics and in 12-point type the actual dollar amount and the specific percentage of the premium rate increase. Further, the notice shall describe in plain understandable English and highlighted in italics any changes in the plan design or change in benefits with reduction in benefits, waivers, exclusions, or conditions.

(b) The written notice shall specify in a minimum of 10-point bold typeface the reason or reasons for premium rate changes, plan design, or plan benefit changes.

(Amended by Stats. 2010, Ch. 661, Sec. 9. Effective January 1, 2011.)



10199.3

There shall be no liability on the part of, and no cause of action of any nature shall arise against, any entity required to provide the notice or its authorized representatives, or agents, for any statement made, unless shown to have been made with malice in fact, by any of them in (a) any written notice or in any other oral or written communication specifying the reasons for the notice, (b) any communication providing information pertaining to such notice, or (c) evidence submitted at any court proceeding or informal inquiry in which such notice is at issue.

(Added by Stats. 1990, Ch. 949, Sec. 2.)



10199.4

Proof of mailing a notice and the reason therefor to the appropriate entity or individual at the last known mailing address shall be sufficient proof of the notice required by this chapter.

(Added by Stats. 1990, Ch. 949, Sec. 2.)



10199.44

(a) On or after January 1, 1994, every insurer issuing, amending, or renewing group disability insurance which covers hospital, medical, or surgical expenses shall notify the group policyholders in writing of the cancellation of the group policy and shall include in their contract with group policyholders, regardless of the situs of that contract, a provision requiring the group policyholder to mail promptly to each person covered under the group policy a legible, true copy of any notice of cancellation of the policy which may be received from the insurer and to provide promptly to the insurer proof of that mailing and the date thereof.

(b) The notice of cancellation required by subdivision (a) shall include information regarding the conversion rights of persons covered under the group policy upon termination of the group policy. This information shall be in clear and easily understandable language.

(Added by Stats. 1993, Ch. 1154, Sec. 2. Effective January 1, 1994.)



10199.46

(a) On or after January 1, 1994, every nonprofit hospital service plan issued, amended, or renewed that covers hospital, medical, or surgical expenses on a group basis shall notify the group contractholders in writing of the cancellation of the plan contract and shall include in their contract with group contractholders a provision requiring the group contractholder to mail promptly to each subscriber a legible, true copy of any notice of cancellation of the plan contract which may be received from the plan and to provide promptly to the plan proof of that mailing and the date thereof.

(b) The notice of cancellation required by subdivision (a) shall include information regarding the conversion rights of persons covered under the plan contract upon termination of the plan contract. This information shall be in clear and easily understandable language.

(Added by Stats. 1993, Ch. 1154, Sec. 3. Effective January 1, 1994.)



10199.48

(a) No health insurer shall, with regard to a group contract, change the premium rates or applicable copayments or coinsurances or deductibles for the length of the contract, except as specified in subdivision (b), during any of the following time periods:

(1) After the group policyholder or group contractholder has delivered written notice of acceptance of the contract or policy.

(2) After the start of the employer s annual open enrollment period.

(3) After the receipt of payment of the premium for the first month of coverage in accordance with the contract or policy effective date.

(b) Changes to the premium rates or applicable copayments or coinsurances or deductibles of a contract or policy shall, subject to the insurer meeting the requirements of this chapter, be allowed in any of the following circumstances:

(1) When authorized or required in the group contract or policy.

(2) When the contract or policy was agreed to under a preliminary agreement that states that it is subject to execution of a definitive agreement.

(3) When the insurer and the policyholder or contractholder mutually agree in writing.

(Added by Stats. 2002, Ch. 336, Sec. 5. Effective January 1, 2003.)






ARTICLE 3. Administration and Enforcement

10199.5

The commissioner may, as conditions warrant, pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, adopt reasonable regulations, and amendments and additions thereto, as are necessary to administer this chapter.

(Added by Stats. 1990, Ch. 949, Sec. 2.)



10199.6

(a) The commissioner shall have the administrative authority to assess penalties against insurers, nonprofit hospital service plans, administrators, and insurance producers, and other entities engaged in the business of insurance or other persons or entities for violations of this chapter.

(b) Upon a showing of a violation of this chapter in any civil action, a court may also assess the penalties described in this chapter.

(c) The commissioner may suspend or revoke the license or licenses issued to any production agent or administrator found, after notice and hearing, to have violated this chapter or a regulation adopted pursuant to the authority of this chapter. Notice of hearing shall be accomplished and a hearing conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all of the powers granted therein.

(Added by Stats. 1990, Ch. 949, Sec. 2.)



10199.7

(a) Any production agent, administrator, or other person or entity engaged in the business of insurance, other than an insurer, who violates this chapter is liable for administrative penalties of not less than two hundred fifty dollars ($250) for the first violation.

(b) Any production agent, administrator, or other person or other entity engaged in the business of insurance, other than an insurer, who engages in practices prohibited by this chapter a second or subsequent time, or who commits a knowing violation of this chapter, is liable for administrative penalties of not less than one thousand dollars ($1,000) and not more than two thousand five hundred dollars ($2,500) for each violation.

(c) Any insurer who violates this chapter is liable for administrative penalties of not less than two thousand five hundred dollars ($2,500) for the first violation.

(d) Any insurer who violates this chapter with a frequency that indicates a general business practice, or commits a knowing violation of this chapter, is liable for administrative penalties of not less than ten thousand dollars ($10,000) and not more than one hundred thousand dollars ($100,000) for each violation.

(Added by Stats. 1990, Ch. 949, Sec. 2.)



10199.8

In addition to any other penalty provided by law or the availability of any administrative procedure, if an insurer, after notice and hearing, is found to have violated this chapter, or regulations adopted pursuant to this chapter, or knowingly permits any person to do so, the commissioner, in accordance with the procedures provided in Section 704, may suspend the insurer s certificate of authority to transact disability insurance. Section 740.7 shall apply in any proceeding conducted pursuant to this section.

(Added by Stats. 1990, Ch. 949, Sec. 2.)



10199.9

This chapter applies to all master group policies and master group nonprofit hospital service plan contracts providing hospital, medical, or surgical benefits, regardless of policy or contract situs, coverage under which is solicited in any manner in this state.

(Added by Stats. 1990, Ch. 949, Sec. 2.)









CHAPTER 2. Group Life Policies

10200

Any life insurer may issue life, disability, term, and endowment insurance on the group plan, with or without annuities, and with premium rates less than the usual rates for such insurance. Such insurance under a franchise agreement or upon a wholesale basis may be written under rates more or less than the usual rates for such insurance.

(Amended by Stats. 1961, Ch. 1385.)



10200.2

An insurer may, in the discretion of the contracting parties, enter into a contract with a group policyholder or other contracting entity under any group, selected group, or franchise policy issued by the insurer to determine the amount the insurer may retain from premiums paid or to provide for the establishment of reserves or deposits to meet future contingencies of any nature under such insurance policy. Under this section, contracting entity means any of the following:

(a) The employer, association, trustee, union, or other entity to whom a group policy is issued.

(b) The organization to which an individual policyholder must belong or be associated with to be insured under a franchise or a selected group policy.

(c) Any entity formed and operating for purposes other than the procuring of insurance to which two or more contracting entities defined in subdivision (a) or (b) of this section belong.

(Added by Stats. 1967, Ch. 1194.)



10200.5

The term franchise or wholesale insurance shall mean a life insurance plan under which a number of individual life insurance policies are issued at special rates to a selected group. A special rate is any rate lower than the rate shown in the issuing insurance company s manual for individually issued policies of the same type and to insureds of the same class.

After the effective date of this section no franchise or wholesale life insurance plan shall be entered into in this State unless the individuals to whom such insurance is made available are members of a professional association, employees of a common employer or affiliated employers, or unless the insurance is made available in connection with an indebtedness or a contract of sale. The word employees as used in this section shall be deemed to include the individual proprietors or partners who constitute the employer or affiliated employers.

In the case of any plan existing on or before the effective date of this section, any individual plan or policy then in effect shall not be changed or affected by this section, but no individual may thereafter become insured for more than twenty-five thousand dollars ($25,000), under any such plan except those written in connection with a professional association, an indebtedness, a contract of sale, or a pension plan. Nothing herein contained shall prevent any such plan so existing at the effective date hereof from being changed or modified (a) to change the insurer or insurers underwriting said plan and, to the extent necessary without affecting benefits payable, to make the plan conform to the underwriting rules and procedures of the new insurer or insurers; (b) to change rates applicable to insurance written under said plan; or (c) to add to said plan incidental benefits providing coverage on the lives of dependents of the insured individual, accidental death benefits or waiver of premiums during periods of total disability on the insured.

For purposes of this section a professional association means an association whose membership is restricted to one or more of the licensed professions such as medicine, dentistry, pharmacy, law and accountancy.

(Added by Stats. 1961, Ch. 718.)



10201

The only forms of group life insurance are those set forth in this chapter.

(Enacted by Stats. 1935, Ch. 145.)



10202

Life insurance conforming to all the following conditions is one form of group life insurance:

(a) Written under a policy covering when issued not less than two public or private employees.

(b) Written under a policy issued to the employer, the premium on which is to be paid by the employer, by the employee, or by the employer and employees jointly, and insuring either all of the employees or all of any class or classes thereof, determined by conditions pertaining to the employment.

(c) For amounts of insurance based upon some plan which will preclude individual selection.

(d) For the benefit of persons other than the employer. That group insurance may be for the benefit of a trustee of a pension, welfare benefit plan, or trust established by an employer providing life, health, disability, retirement, or similar benefits to employees of the employer or its affiliates, and acting in a fiduciary capacity with respect to those employees, retired employees, or their dependents or beneficiaries, where the trustee has an insurable interest in the lives of the employees for whom those benefits are to be provided and where the employee has consented in writing to the coverage.

(e) When the premium is to be paid by the employer and employee jointly and the benefits of the policy are offered to all eligible employees.

(f) Terminating if, subsequent to issue, (1) the number of employees insured falls below two lives, and (2) the employee contributions, if the premiums for the insurance are on a renewable term insurance basis, exceed one dollar ($1) per month per one thousand dollars ($1,000) of insurance coverage plus an amount equal to any additional premium per one thousand dollars ($1,000) of insurance coverage charged to cover one or more hazardous occupations.

That insurance may be issued either with or without medical examinations.

(Amended by Stats. 2007, Ch. 78, Sec. 1. Effective January 1, 2008.)



10202.5

(a) The term employees as used in Section 10202 may include the officers, managers and employees of subsidiary or affiliated corporations, and the individual proprietors, partners and employees of affiliated individuals and firms, when the business of such subsidiary or affiliated corporations, firms or individuals is controlled by the policyholder through stock ownership, contract or otherwise, or when the policyholder is controlled by affiliated corporations, firms or individuals through stock ownership, contract or otherwise. The term employees as used in Section 10202 may also include the individual proprietors or partners who constitute the policyholder, but limited to such individual proprietors and partners who are actively engaged in the business the employees of which are covered by the group insurance.

(b) Nothing contained herein shall permit any person other than an officer, manager, or employee for compensation of the policyholder or of one or more of the individuals, firms, or corporations or of the individual proprietors or partners specified in subdivision (a) to become insured under a group policy.

(Amended by Stats. 1961, Ch. 143.)



10202.8

A group life policy conforming to all the following conditions may be issued to the trustees of a fund established by employer members of a trade association, or by a trade association maintained by contributions of such members for the sole benefit of their employees or, by one employer, or by two or more employers in the same industry, or by an association of employers in the same industry, or by one or more labor unions, or by one or more employers and one or more labor unions, or by an association of employers and one or more labor unions, to insure employees of the employers or members of the unions for the benefit of persons other than the employers or the unions:

(a) The persons eligible for insurance shall be all of the employees of the employers or all of the members of the unions, or all of any class or classes thereof determined by conditions pertaining to their employment, or to membership in the unions, or to both. The policy may provide that the term employees shall include retired employees, and the individual proprietor or partners if any employer is an individual proprietor or a partnership. No director of a corporate employer shall be eligible for insurance under the policy unless such person is otherwise eligible as a bona fide employee of the corporation by performing services other than the usual duties of a director. No individual proprietor or partner shall be eligible for insurance under the policy unless he is actively engaged in and devotes a substantial part of his time to the conduct of the business of the proprietor or partnership. The policy may provide that the term employees shall include the trustees or their employees, or both, if their duties are principally connected with such trusteeship.

(b) The premium for the policy shall be paid by the trustees either: (a) wholly from funds contributed by the employer or employers of the insured persons, or by the union or unions, or by both; or (b) partly from such funds and partly from funds contributed by either all of the insured persons or by one or more classes thereof, or (c) wholly derived funds contributed by the insured persons.

(c) The policy must cover at the date of issue at least 50 persons.

(d) The amounts of insurance under the policy must be based upon some plan precluding individual selection by the insured persons or by the trustees, employers or unions.

That insurance shall be issued with or without medical examination. For the purpose of this section the word industry shall include licensed professions, such as medicine, dentistry, pharmacy, law and accountancy.

(Amended by Stats. 2007, Ch. 78, Sec. 2. Effective January 1, 2008.)



10202.81

The State and any political subdivisions thereof and any municipality, may provide for the type of insurance set forth in Section 10202.8 of this code the same as any private employer and may contribute to a fund established under such section the same as any private employer.

(Amended by Stats. 1957, Ch. 2255.)



10202.82

The term employees as used in subdivision (a) of Section 10202.8 includes individual proprietors and partners of an employer which is an individual proprietor or partnership. The term employer as used in Section 10202.8 includes any self-employed member of a labor union whether or not there are persons employed by him.

(Added by Stats. 1959, Ch. 2097.)



10202.85

A policy conforming to Section 10202.8 issued to a county may include as persons eligible, employees of a district located, wholly or partly, within such county. Such inclusion is subject to Section 53200.4 of the Government Code.

(Added by Stats. 1968, Ch. 935.)



10203

Life insurance conforming to all of the following conditions is another form of group life insurance:

(a) Written under a policy covering, when issued, not less than 25 members of any of the following:

(1) Any labor union or unions.

(2) The National Guard.

(3) Any association or governmental or public employees.

(4) Any credit union organized and operating under the Federal Credit Union Act of 1934 or Chapter 36 of the California Statutes of 1927 as amended.

(5) Any association of private employees of a common employer, formed for purposes other than obtaining insurance and having been in existence for two years or longer prior to issuance of the policy, and having a membership not less than 75 percent of the number of employees eligible for membership in such association.

(b) Written under a policy issued to one or more such unions, credit union or association.

(c) The premium on the policy to be paid by the union, credit union, or association or by the union or association and the members thereof jointly or by the insured members alone. Payment of such premium by a third party on behalf of the union member shall be considered payment by the union member.

(d) Insuring only members of such union or unions or members of such credit union or association.

(e) Insuring for amounts of insurance based upon some plan which will preclude individual selection.

(f) Insuring for the benefit of persons other than the union, credit union or association or its officials.

(g) Written under a policy insuring, when issued, not less than 75 percent of all members eligible for insurance under the policy, or 75 percent of such members of any class thereof reasonably determined by conditions pertaining to employment or of any established unit thereof not formed for the purpose of procuring insurance; provided, that if a group policy is intended to insure several such classes or units it may be issued as respects any such class or unit of which 75 percent are covered and extended to other such units or classes as 75 percent thereof express the desire to be covered. In such case, when members apply and pay for additional amounts of insurance, a smaller percentage of members may be insured for such additional amounts of insurance. If any member fails to become insured under an existing policy when he becomes eligible and later wishes to become insured thereunder, the insurer may require satisfactory evidence of insurability before insurance is granted on such member.

(h) No policy of group life insurance shall be issued to an association of private employees of a common employer unless the employer consents in writing to deduct premiums from wages or salary of insured members.

(i) Written under a policy covering any association having a constitution and bylaws and formed and continuously maintained in good faith for purposes other than that of obtaining insurance, offering insurance to all the eligible members of such association and covering not less than 25 such members or such members together with their dependents or spouses and not less than 75 percent of all eligible members for amounts of insurance based upon some plan which will preclude individual selection by the member as to the amount of his or her insurance coverage thereunder. If the master policy is to be issued to cover members of labor unions, it may be issued to more than one such union.

(Amended by Stats. 1981, Ch. 735, Sec. 2.)



10203.1

Life insurance conforming to all the following conditions is another form of group life insurance:

(a) Written under a policy covering, when issued, not less than 25 employees of the Trustees of the California State University in eligible classes as designated by the trustees pursuant to Section 89506 of the Education Code.

(b) Written under a policy issued to the Trustees of the California State University pursuant to Section 89506 of the Education Code.

(c) The premium on the policy is to be paid by the employees alone, or in part by the State of California, with the remainder to be paid by the employees. Payment of the premium by a third party on behalf of the employees shall be considered payment by the employees.

(d) Insuring only the employees of the Trustees of the California State University.

(e) Insuring for amounts of insurance based upon some plan which will preclude individual selection.

(f) Insuring for the benefit of persons other than the Trustees of the California State University.

(g) Written under a policy insuring, when issued, not less than 75 percent of all such employees eligible for insurance under the policy, or 75 percent of the employees of any class thereof reasonably determined by conditions pertaining to employment or of any established unit thereof not formed for the purpose of procuring insurance. However, if a group policy is intended to insure several classes or units, it may be issued as respects any class or unit, of which 75 percent are covered and extended to other units or classes as 75 percent thereof express the desire to be covered. In such case, when the employees apply and pay for additional amounts of insurance, a smaller percentage of employees may be insured for additional amounts of insurance. If any employee fails to become insured under an existing policy when he or she becomes eligible and later wishes to become insured thereunder, the insurer may require satisfactory evidence of insurability before insurance is granted on the employee.

(Amended by Stats. 1983, Ch. 143, Sec. 200.)



10203.2

Life insurance conforming to all the following conditions is another form of group life insurance:

(a) Written under a policy covering, when issued, not less than 25 employees in eligible classes or positions as designated by the Department of Human Resources pursuant to Section 19849.11 of the Government Code.

(b) Written under a policy issued to the State of California through the Department of Human Resources or its designee pursuant to Sections 19849.10 to 19849.12, inclusive, of the Government Code.

(c) The premium on the policy is to be paid by the employees alone, by the state alone, or in part by the state with the remainder to be paid by the employees.

(d) Insuring only managerial and confidential employees as defined by subdivisions (e) and (f) of Section 3513 of the Government Code, and employees excluded from the definition of state employees in subdivision (c) of Section 3513 of the Government Code.

(e) Insuring for amounts of insurance based upon some plan which will preclude individual selection.

(f) Insuring for the benefit of persons other than the Department of Human Resources or its designee.

(g) Written under a policy insuring, when issued, not less than 75 percent of all employees eligible for insurance under the policy, or 75 percent of the employees of any class or position thereof reasonably determined by conditions pertaining to employment or of any established unit thereof not formed for the purpose of procuring insurance. If a group policy is intended to insure several classes, positions, or units, it may be issued as respects the classes, positions, or units of which 75 percent are covered and extended to those other units, classes, or positions of which 75 percent express the desire to be covered. In this case, when the employees apply and pay for additional amounts of insurance, a smaller percentage of employees may be insured for the additional amounts of insurance. If any employee fails to become insured under an existing policy when he or she becomes eligible and later wishes to become insured thereunder, the insurer may require satisfactory evidence of insurability before insurance is granted on the employee.

(Amended by Stats. 2012, Ch. 665, Sec. 172. Effective January 1, 2013.)



10203.4

(a) Insurance under a group life insurance policy issued pursuant to Sections 10202, 10202.8, 10203, 10203.1, and 10203.7 may be extended to insure the dependents, or any class or classes thereof, of each insured employee who so elects, in amounts in accordance with some plan that precludes individual selection and that shall not be in excess of 100 percent of the insurance on the life of the insured employee.

(b) Dependent includes the member s spouse and all children from birth until 26 years of age, or a child 26 years of age or older who is both incapable of self-sustaining employment by reason of an intellectual disability or physical handicap and chiefly dependent upon the employee for support and maintenance if proof of the incapacity and dependency is furnished to the insurer by the employee within 31 days of the child s attainment of the limiting age and subsequently as may be required by the insurer, but not more frequently than annually after the two-year period following the child s attainment of the limiting age.

(c) The premiums for the insurance on the dependents may be paid by the employer, the employee, or the employer and the employee jointly.

(Amended by Stats. 2012, Ch. 457, Sec. 38. Effective January 1, 2013.)



10203.5

(a) Life insurance conforming to all the following conditions is another form of group life insurance:

(1) Covering one of the following groups:

(A) All members are or become borrowers from one financial institution, including subsidiary or affiliated persons, under an agreement to repay the sum borrowed.

(B) All members are or become purchasers of merchandise or other property, exclusive of securities, investment certificates, and bank deposits, under an agreement to pay the balance of the purchase price.

(2) The group numbers not less than 100 new entrants yearly or, in the case of a credit union, not less than 50 borrowers yearly.

(3) The amount insured on any one borrower or purchaser does not exceed:

(A) The amount of the loan commitment in the case of an agricultural or horticultural loan commitment, as defined in Section 10203.55, repayable in one sum or in irregular installments within a period not in excess of 18 months from the initial date of the loan commitment.

(B) In all other cases, the balance of the indebtedness to the financial institution or vendor.

(4) The repayment or payment of purchase price is to be made under the agreement of loan or purchase in substantially equal installments over a period not exceeding 40 years, in installments that may vary according to the terms of a signed agreement, in payments or installments in accordance with the usual terms of the creditor in the case of an open-ended agreement to extend credit, a revolving loan, or revolving charge account, or in one sum or irregular installments within a period not in excess of 18 months from the initial date of the commitment on an agricultural or horticultural loan.

(5) The policy is issued upon application of and made payable to the financial institution, vendor, or a creditor to whom the vendor may transfer title to the indebtedness, as beneficiary, and the premiums are paid by or through the financial institution, vendor, or creditor.

(b) A policy of insurance conforming to this section is not subject to Section 10209 of this code or Section 704.100 of the Code of Civil Procedure.

(Amended by Stats. 2006, Ch. 538, Sec. 467. Effective January 1, 2007.)



10203.55

An agricultural or horticultural loan commitment as used in Section 10203.5 and in Article 5.9 (commencing with Section 779.1), Chapter 1, Part 2, Division 1 means a binding agreement to loan money up to a fixed amount as needed for agricultural or horticultural purposes, which commitment is issued by:

(1) A national or state commercial bank; or

(2) A federal intermediate credit bank or a production credit association organized under the Farm Credit Act of 1933, as amended;

lawfully operating in this State.

(Amended by Stats. 1963, Ch. 313.)



10203.7

Life insurance conforming to all the following conditions is another form of group life insurance:

(a) Written under a policy covering when issued, not less than 10 agents.

(b) Written under a policy issued to a principal, or if such principal be a life or life and disability insurer, by or to such principal, and with whom, or with an agent of whom, each of such agents is under contract to render personal services for a commission or other fixed or ascertainable compensation, the premium on which is to be paid by the principal or by the principal and the agents jointly, and insuring either all of the agents or all of any class or classes thereof, determined by conditions pertaining to the services to be rendered by such agents, provided that if a policy is intended to insure several such classes it may be issued to insure any such class of which 75 percent are covered and extended to other classes as 75 percent thereof express the desire to be covered.

(c) For amounts of insurance based upon some plan which will preclude individual selection.

(d) For the benefit of persons other than the principal.

(e) When the premium is to be paid by the principal and agents jointly, and the benefits of the policy are offered to all eligible agents, written under a policy insuring, when issued, not less than 75 percent of such agents.

(f) Terminating, if, subsequent to issue (1) the number of agents insured falls below 10 lives or 75 percent of the number eligible, and (2) the contribution of the agents, if the premiums for the insurance are on a renewable term insurance basis, exceed one dollar ($1) per month per one thousand dollars ($1,000) of insurance coverage plus an amount equal to any additional premium per one thousand dollars ($1,000) of insurance coverage charged to cover one or more hazardous occupations.

Such insurance may be issued with or without medical examination. For the purpose of this section the term agents shall be deemed to include agents, solicitors and salesmen.

(Amended by Stats. 1959, Ch. 571.)



10203.8

Life insurance conforming to all of the following conditions is another form of group life insurance:

(a) Covering the lives of every eligible member of a group of persons who become or are named depositors under a savings account plan, established by a financial institution including subsidiary or affiliated persons, which plan provides for periodic deposits of like amounts.

(b) The period during which the deposits may be made under the plan does not exceed 60 consecutive months, and the total amount of insurance under the policy on any one depositor does not exceed the difference between the amounts deposited and the maximum amount that may be deposited under the plan and does not exceed one thousand five hundred dollars ($1,500) on any one life.

(c) The group numbers 100 new entrants yearly.

(d) The policy is issued upon application of and made payable to the financial institution as beneficiary, and the premiums are paid by or through the financial institution.

(e) The policy of insurance conforming to this section is not subject to Section 10209 or of this code or Section 704.100 of the Code of Civil Procedure.

(Amended by Stats. 2006, Ch. 538, Sec. 468. Effective January 1, 2007.)



10203.9

In addition to the other specific circumstances under which a group life policy may be issued under this chapter a group life policy may be issued to an existing insured to replace an existing valid group life policy if: (1) it provides the same benefits at the same or a lesser rate as the policy to be replaced: (2) it offers such benefits to all persons covered by the policy to be replaced; and (3) 90 percent of all persons covered by the policy to be replaced become insured under the new policy.

(Added by Stats. 1955, Ch. 664.)



10203.10

(a) Life insurance conforming to all of the following conditions is another form of group life insurance:

(1) Written under a policy issued and delivered in connection with the payment of benefits against the risk of loss in the value of redeemable securities of the insured investor issued by an investment company or companies operating under the Investment Company Act of 1940, as amended, and whose redeemable securities are registered under the Securities Act of 1933, as amended. For the purposes of this section, such benefits shall be referred to as group investment return assurance.

(2) Covering the lives of every eligible member of a group of persons who are or become investors in an investment company or companies.

(3) The group numbers not less than 100 investors yearly.

(4) The amount of insurance on any one investor does not exceed the amount of his investment, and does not exceed twenty thousand dollars ($20,000) on any one life.

(5) The period of assurance for each investor shall not extend over a period exceeding the life of such investor.

(6) The policy is issued upon the application of the investment company or companies, and the premiums are paid by the investment company, the investor, or jointly by the investment company and the investor.

Such insurance may be issued with or without medical examination.

(7) The policy provides a benefit equal to the difference between the amount paid for such redeemable securities and the value of such redeemable securities at the earlier of either (A) the end of the certificate period, or (B) the date of death of the insured.

(8) To protect the public and policyholders located in this state from hazardous operation by domestic, foreign, or alien companies, and to further the purpose and provision of this part, no domestic, foreign, or alien insurance company shall undertake the issuance of any policy providing for group investment return assurance until such company has satisfied the commissioner that its condition or method of operation in connection with the issuance of such policies shall not be such as to render its operation hazardous to the public, or its policyholders in this state, and, whether domestic, foreign, or alien, that it meets the conditions prescribed in Section 717 for the issuance of a certificate of authority. In the determination of the qualification of a company requesting authority to issue policies providing for group investment return assurance within this state, the commissioner shall consider, in addition to the requirements of Section 717, all of the following: (A) the history of the company, (B) the character, responsibility, and general fitness of the officers and directors of the company, (C) the regulation of a foreign company by its state of domicile, (D) the adequacy of the investment management which the company is providing, and (E) the company s arrangements for the supervision of the marketing of such policies. No company may provide group investment return assurance in its policies unless it is an admitted insurer having and maintaining a combined capital and surplus of at least two million dollars ($2,000,000).

(9) In addition to the requirements of paragraph (8), no admitted insurer may provide group investment return assurance in its policies unless it establishes a special contingency fund of not less than one million dollars ($1,000,000). This fund shall be deemed to constitute a reserve liability in addition to other reserves of such insurer. In the event an insurer issues both group and individual investment return assurance, such special contingency fund shall not be less than one million dollars ($1,000,000) for both group and individual assurance.

(b) The commissioner shall require the payment of two hundred fifty dollars ($250) as a fee for the determination of qualification required by this section. Upon completion of the determination of qualification, and whether authorization to issue policies providing group investment return benefits is granted or denied, the commissioner shall require the payment of such additional amounts from the requesting insurer as may be necessary to defray all administrative costs in excess of two hundred fifty dollars ($250) incurred by the commissioner in making such determination.

(c) On and after the effective date of this section, a group investment return assurance policy, or certificate evidencing such insurance, shall not be issued or delivered in this state until a copy of the form thereof is filed with the commissioner, the fees required by Section 12973.9 are paid, and the commissioner has given written approval of such form.

(d) No certificate of group investment return assurance shall be delivered or issued for delivery to any person in this state unless each such certificate does all of the following:

(1) Includes a statement on the first page thereof, in boldface type, that in the event that the value of the redeemable securities covered by the contract exceeds the amount paid for such securities, there shall be no benefit.

(2) Provides that the reserves for all group investment return assurance policies shall be computed and maintained on a basis which shall place an actuarially sound value on the liabilities under such policies. To provide a basis for the determination of such actuarially sound values, the commissioner, from time to time, shall adopt rules requiring the use of appropriate tables of morbidity, mortality, interest rates, and valuation methods for such reserves.

(e) In furtherance of the purpose of this section, the commissioner may make reasonable rules and regulations therefor. Such rules and regulations shall be adopted, amended or repealed in accordance with the procedure provided in Chapter 4.5 (commencing with Section 11371) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1971, Ch. 1565.)



10204

For the purpose of this chapter, the term employer includes the association or union designated by Section 10203, and the institution, vendor, credit union, or creditor designated by Sections 10203.5 and 10203.6, and the principal designated by Section 10203.7, and the trustees designated by Section 10202. 8, and the term employee includes the members of such union, credit union or association and the debtors of or purchasers from such institution, credit union, vendor or creditor, the agents referred to in Section 10203.7, and the employees and members referred to in Section 10202.8.

(Amended by Stats. 1961, Ch. 142.)



10204.5

(a) In addition to the issuance of group life insurance to groups in this state as permitted elsewhere in this chapter, the commissioner may approve the issuance of group life insurance if the insurer or applicant proves to the satisfaction of the commissioner each of the following:

(1) The policy, when issued, covers no fewer than 10 eligible group members.

(2) There is a common enterprise or economic or social affinity or relationship among members of the group.

(3) The premiums charged are reasonable in relation to the benefits provided under the group insurance policy.

(4) The issuance of the policy would result in economies of acquisition or administration, would be actuarially sound, and would not be contrary to the best interests of the public.

(5) The group was formed in good faith for purposes other than obtaining insurance.

(6) If the group policyholder is an association, the association has a constitution and bylaws and has been in existence for more than two years.

(7) The insurer has been actively engaged in the business of writing the types of coverage offered in the group insurance policy for insureds other than the type of group covered by the policy, and is not organized solely or principally for the purpose of furnishing coverage to groups of this type.

(b) An insurer under a policy covered by this section may exclude or limit the coverage on any person as to whom evidence of individual insurability is not satisfactory to the insurer.

(c) A fee of five hundred dollars ($500) shall be charged to each insurer or applicant for each filing made pursuant to this section.

(Added by Stats. 2005, Ch. 174, Sec. 1. Effective January 1, 2006.)



10205

A policy of group life insurance shall not be issued or delivered in this State nor, except as otherwise provided in Section 10205.5, shall an insurer provide or agree to provide group life coverage until a copy of the form of the policy is filed with the commissioner and approved by him. Except as provided in Section 10211, such policy shall not be so issued or delivered unless it contains in substance the provisions set forth in Sections 10206 to 10210 hereof.

(Amended by Stats. 1953, Ch. 624.)



10205.5

An insurer is permitted to provide group life coverage prior to the approval of the form of the policy if all of the conditions of (a) are met prior thereto and if thereafter it acts as required by (b).

(a) The conditions precedent are:

(1) The group is one eligible for coverage pursuant to the provisions of this article; and

(2) An executed memorandum of insurance has been or is concurrently delivered to the entity which is to become the policyholder containing a provision that unless a policy the form of which has been approved by the commissioner and embodying the coverage has been issued and delivered to the policyholder within 90 days after the date on which the coverage is provided or agreed to be provided, the coverage provided pursuant to such memorandum terminates 120 days after such date, and containing a specification in either complete or summary form of:

(i) The class or classes of employees eligible for coverage;

(ii) The benefits to be provided; and

(iii) The exceptions and reductions to such benefits, if any.

(b) An insurer providing coverage pursuant to this section shall:

(1) Within 60 days after the date on which the coverage is provided or agreed to be provided submit to the commissioner for approval a policy form drafted to provide the coverage provided by such memorandum and in a good faith attempt to meet all requirements of law;

(2) Make such revisions in the policy submitted as the commissioner may lawfully require; and

(3) Terminate such coverage in accordance with the provisions of (a) (2) above if approval of such policy is not secured within the time specified therein.

Upon written request from the insurer filed within 50 days after the date on which the coverage is provided or agreed to be provided and upon proof satisfactory to him that the insurer is acting with due diligence and that hardship will result unless an extension is granted, the commissioner may extend the time set forth in (b) (1) hereof for a period of not to exceed 30 days. Upon such extension, the insurer with the consent of the policyholder may amend the memorandum of insurance referred to in (a) (2) hereof to extend the time within which the policy must be issued and delivered to the policyholder to 30 days after the date to which the commissioner has extended the time within which a policy form must be submitted to him for approval and to extend the date for termination of coverage to 30 days thereafter.

Any policy submitted to the commissioner with a letter from the insurer stating that coverage has been provided in accordance with this section shall be automatically approved unless the commissioner disapproves the same within 30 days of the date of its submission to him.

(Added by Stats. 1953, Ch. 624.)



10205.6

The commissioner may suspend or revoke the permission granted any insurer in Section 10205.5 if, after notice and hearing in accordance with Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code, he finds that the insurer has:

(a) Misrepresented the conditional nature of the coverage;

(b) Neglected or refused either to cancel or otherwise terminate such coverage within the time required by such section;

(c) Delivered any such memorandum which did not comply with subsection (a) (2) of Section 10205.5;

(d) Shown a lack of diligence in making revisions in the policy necessary to obtain its approval by the commissioner;

(e) Failed so often in so many important respects in drafting any such policy to conform to the applicable requirements of the Insurance Code that a conclusion of lack of good faith or competency in drafting is reasonably justified;

(f) Circulated announcements of coverage to individuals insured which failed to advise them of the conditional nature of the coverage; or

(g) In any other manner so negligently or carelessly handled the effecting of insurance under Section 10205.5 or the administration thereof that the policyholder or the persons insured have been misled or exposed to the danger of loss.

(Added by Stats. 1953, Ch. 624.)



10206

(a) The policy shall provide that the validity of the policy shall not be contested, except for nonpayment of premiums, after it has been in force for two years from its date of issue; and that no statement made by any employee insured under the policy relating to his or her insurability shall be used in contesting the validity of the insurance with respect to which the statement was made after the insurance has been in force prior to the contest for a period of two years during the employee s lifetime nor unless it is contained in a written application signed by the employee.

(b) (1) Notwithstanding subdivision (a), if photographic identification is presented during the application or enrollment process, and if an impostor is substituted for a named insured in any part of the application or enrollment process, with or without the knowledge of the named insured, then no contract between the insurer and the named insured is formed, and any purported insurance contract is void from its inception.

(2) As used in this subdivision:

(A) Application or enrollment process means any or all of the steps required of a named insured in applying for a certificate under a group policy of life insurance, including, but not limited to, executing any part of the application or enrollment form, submitting to medical or physical examination or testing, or providing a sample or specimen of blood, urine, or other bodily substance.

(B) Impostor means a person other than the named insured who participates in any manner in the application or enrollment process for a certificate under a group life insurance policy and represents himself or herself to be the named insured or represents that a sample or specimen of blood, urine, or other bodily substance is that of the named insured.

(C) Named insured means the individual named in an application or enrollment form for a certificate under a group life insurance policy as the person whose life is to be insured.

(Amended by Stats. 1998, Ch. 184, Sec. 2. Effective January 1, 1999.)



10206.5

The policy may provide that the insurer is not liable, or is liable only in a reduced amount, for losses arising from conditions:

(a) Relating to war or act of war;

(b) Relating to military or naval service;

(c) Relating to aviation.

The commissioner may after notice and hearing prescribe reasonable rules and regulations relative to the use of provisions permitted by this section in respect to policies outstanding or hereafter issued.

(Added by Stats. 1943, Ch. 909.)



10207

The policy shall contain a provision that:

(a) The policy, the application of the employer and the individual applications, if any, of the employees constitute the entire contract of insurance.

(b) All statements made by the employer or by the individual employees are, in the absence of fraud, representations and not warranties.

(c) Such statements will not be used in defense to a claim under the policy, unless contained in a written application.

(Enacted by Stats. 1935, Ch. 145.)



10208

The policy shall contain a provision for the equitable adjustment of the premium or the amount of insurance payable in the event of a misstatement of the age of an employee.

(Enacted by Stats. 1935, Ch. 145.)



10209

(a) Except as provided by Sections 10203.5 and 10203.8, the policy shall contain a provision that the insurer will issue to the employer for delivery to the insured employee an individual certificate setting forth:

(1) A statement as to the insurance protection to which the employee is entitled and to whom payable.

(2) A provision that if the employment terminates for any reason whatsoever and the employee applies to the insurer within 31 days after the termination, paying the premium applicable to the class of risk to which he or she belongs and to the form and amount of the policy at his or her then attained age, he or she is entitled, without producing evidence of insurability, to the issue by the insurer of any individual life policy in any one of the forms, other than term insurance, customarily issued by the insurer.

(3) A statement that the policy in lieu of group insurance will be in an amount equal to the amount of his or her protection under the group insurance at the time of the termination.

(4) A provision that if the employee dies during the 31-day period within which he or she is entitled to have an individual policy issued to him or her in accordance with this section and before the policy shall have become effective, the amount of life insurance that the employee is entitled to have issued to him or her under the individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made.

(b) If any employee insured under a group life insurance policy delivered in this state becomes entitled under the terms of the policy to have an individual policy of life insurance issued to him or her without evidence of insurability, subject to making of application and payment of the first premium within the period specified in the policy, and if the employee is not given notice of the existence of the right at least 15 days prior to the expiration date of the period, the employee shall have an additional period within which to exercise the right, but nothing in this section shall be construed to continue any insurance beyond the period provided in the policy. This additional period shall expire 25 days next after the employee is given the notice but in no event shall the additional period extend beyond 60 days next after the expiration date of the period provided in the policy. Written notice presented to the employee or mailed by the policyholder to the last-known address of the employee or mailed by the insurer to the last-known address of the employee as furnished by the policyholder shall constitute notice for the purpose of this section.

(c) Paragraphs (2) and (4) of subdivision (a), and subdivision (b), shall apply to any insurance issued pursuant to Section 10203.4 on the life of a spouse of an employee.

(d) The contract of insurance and individual certificate may contain provisions defining the extent to which the employer acts as the agent of the employee or may act as the agent of the insurer.

(Amended by Stats. 2006, Ch. 538, Sec. 469. Effective January 1, 2007.)



10209.1

An individual certificate shall be individualized, except that in the case of an individual certificate issued under a group policy which requires no regular contribution toward the payment of the premium to be made by the employees covered thereunder, such individual certificate need not be individualized if it is in a form setting forth a clear statement of the conditions of eligibility from which the employee can determine the circumstances under which he is insured under the master policy.

An individual certificate shall be deemed to be individualized, within the meaning of this section, if it contains either the name of the employee covered or some other means of identifying to the employee covered that it is his individual certificate.

(Added by Stats. 1955, Ch. 1729.)



10209.3

(a) Subject to the terms of the policy, or pursuant to an agreement between the insured, the group policyholder, and the insurer, any person insured under a group life insurance policy may make to any person, other than the policyholder, an assignment of all or any part of the incidents of ownership conferred on him or her by the policy or by law, including specifically, but not by way of limitation, the right to exercise the conversion privilege and the right to name a beneficiary.

The enactment of this section made at the 1969 Regular Session of the Legislature does not constitute a change in, but is declaratory of, the existing law.

(b) Notwithstanding subdivision (a), any person who has been diagnosed with a terminal illness shall have the right to make an absolute assignment for value of his or her interest in a policy or certificate of life insurance.

(c) The right of assignment in subdivision (b) shall not extend to situations in which the benefits of the policy or certificate of life insurance are used as collateral for a loan.

(d) The viatical broker shall notify the spouse of a terminally ill viator of the viatication.

(Amended by Stats. 1997, Ch. 440, Sec. 2. Effective January 1, 1998.)



10210

The policy shall contain a provision that to the groups or classes originally insured there will be added from time to time all new employees of the employer eligible for insurance in such groups or classes, except that the policy may provide that if the premium is paid by the employer and employees jointly any employee who fails to request insurance during the period of eligibility following his employment as prescribed by the policy shall not be insured until he has furnished evidence of insurability satisfactory to the insurer.

(Amended by Stats. 1945, Ch. 513.)



10210.5

Whenever any provision of this chapter requires the payment of a premium by any person, such requirement relates to the responsibility for the payment of the premium and not to the transmission or collection of the premium or premium contributions. Such transmission or collection shall be performed by the policyholder, except where the policy specifies the persons other than the policyholder by whom such transmission or collection shall be made, and in one of the following situations:

(a) If such policy covers the employees of more than one employer, the insurer may collect premium contributions from individual employers whose employees are insured or may assist the policyholder in making such collections. If the employees of more than 100 such employers are covered under such policy, it shall state as a separate part of the premium to be charged for the policy the amount to be charged by the insurer for such collection.

(b) If the policy covers a group of governmental employees and the governmental unit paying such employees will not transmit their premium contribution after pay roll deduction, the insurer may collect from the individual employees. If more than 100 such employees are covered under such policy, it shall state as a separate part of the premium to be charged for the policy the amount to be charged by the insurer for such collection.

(c) If individual members of the group make payment of their share of the premium contribution to the insurer without billing or solicitation by the insurer during a period of temporary absence from active work of not exceeding 90 days, such payment may be received without the necessity of any separately stated charge by the insurer.

(Added by Stats. 1953, Ch. 624.)



10211

Policies of group life insurance may conform to the following conditions, any other provisions of this chapter notwithstanding:

(a) When issued in this State by any foreign insurer, they may contain any provision required by the law of the State under which the insurer is organized.

(b) When issued in other States or countries by domestic insurers, they may contain any provision required by the laws of the State, or country, in which they are issued.

(c) They may contain provisions on any of the requirements set forth in sections 10205 to 10210, which, in the opinion of the commissioner, are more favorable to the employer or to the employee than the required provisions.

(Enacted by Stats. 1935, Ch. 145.)



10212

Except as provided in this chapter, in every group policy issued by a domestic life insurer, the employer is the policyholder for all purposes within the meaning of this code. If entitled to vote at meetings of the insurer, he shall be entitled to one vote.

(Enacted by Stats. 1935, Ch. 145.)



10214

If hereafter any dividend is paid or any premium refunded under any policy of group life insurance heretofore or hereafter issued, the excess, if any, of the aggregate dividends or premium refunds under such policy over the aggregate expenditures for insurance under such policy made from funds contributed by the policyholder, or by an employer of insured persons or by union or association to which such insured persons belong, including expenditures made in connection with the administration of such policy, shall be applied by the policyholder for the benefit of such insured employees generally or their dependents or insured members generally or their dependents. For the purpose of this section and at the option of the policyholder, policy may include all group life and disability insurance policies of the policyholder.

(Added by Stats. 1953, Ch. 1746.)






CHAPTER 2.5. Blanket Life Insurance

10220

Any life insurer may issue policies of blanket life insurance for a term not exceeding one year with premium rates less than the usual rates for such insurance. Such policies may thereafter be renewed.

(Added by Stats. 1957, Ch. 367.)



10221

The only forms of blanket life insurance are those set forth in this chapter.

(Added by Stats. 1957, Ch. 367.)



10222

Life insurance conforming to all the following conditions is one form of blanket life insurance:

(a) Written under a policy issued to a newspaper, farm paper, magazine, or other periodical publication;

(b) Insuring independent contractors, such as newspaperboys, dealers, distributors, wholesalers, or other personnel, engaged in the sale, distribution, collecting for, or other activities pertaining to the marketing and delivery of publications referred to in subdivision (a), including attending coaching school or while participating in a trip organized, supervised, and sponsored as a reward for meritorious service, for amounts of insurance based upon a plan precluding individual selection;

(c) For the benefit of persons other than the policyholder;

(d) Where the premium is remitted by the policyholder;

(e) Insuring persons without any requirement for individual enrollment and without individual commitment or undertaking to pay, and with either the policyholder or the insured to pay all the premium or part of the premium as a condition precedent to coverage.

Nothing in this section shall be construed to prohibit the cost of the insurance coverage being borne by the individuals insured or by their parents or guardians. When the premium for the insurance is paid by the person insured, he may, upon request, obtain from the insurer in certificate form a copy of the policy.

Coverage shall not be provided to any person who files with the entity to whom the blanket policy is to be issued, for delivery to the insurer, a written statement requesting that he not be covered. In the case of a minor, such statement may be filed by his parent or guardian. If the number of persons filing such statements exceeds ten percent (10%) of the number of persons within categories defined as covered under the policy, it shall not be put into effect, and if in effect shall not be renewed.

(Added by Stats. 1957, Ch. 367.)



10223

A blanket life insurance policy may provide that the insurer is not liable, or is liable only in a reduced amount, for losses arising from conditions:

(a) Relating to war or acts of war;

(b) Relating to military or naval service;

(c) Relating to aviation.

After notice and hearing the commissioner may prescribe reasonable rules and regulations relative to the use of provisions permitted by this section in respect to policies outstanding or hereafter issued.

(Added by Stats. 1957, Ch. 367.)



10224

Policies of blanket life insurance may conform to the following conditions, any other provisions of this chapter notwithstanding:

(a) When issued in this State by any foreign insurer, such policies may contain any provision required by the law of the state under which the insurer is organized.

(b) When issued in other states or countries by domestic insurers, such policies may contain any provision required by the laws of the state, or country, in which they are issued.

(Added by Stats. 1957, Ch. 367.)



10225

A policy of blanket insurance shall not be delivered or issued for delivery in this State until a copy of the form of the policy is filed with and approved by the commissioner.

(Added by Stats. 1957, Ch. 367.)






CHAPTER 2.6. Long-Term Care Insurance

ARTICLE 1. Definitions

10231

Unless the context requires otherwise, the definitions in this article shall govern the construction of this chapter.

(Added by Stats. 1988, Ch. 1342, Sec. 1.)



10231.2

Long-term care insurance includes any insurance policy, certificate, or rider advertised, marketed, offered, solicited, or designed to provide coverage for diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services that are provided in a setting other than an acute care unit of a hospital. Long-term care insurance includes all products containing any of the following benefit types: coverage for institutional care including care in a nursing home, convalescent facility, extended care facility, custodial care facility, skilled nursing facility, or personal care home; home care coverage including home health care, personal care, homemaker services, hospice, or respite care; or community-based coverage including adult day care, hospice, or respite care. Long-term care insurance includes disability based long-term care policies but does not include insurance designed primarily to provide Medicare supplement or major medical expense coverage.

Long-term care policies, certificates, and riders shall be regulated under this chapter. The commissioner shall review and approve individual and group policies, certificates, riders, and outlines of coverage. Other applicable laws and regulations shall also apply to long-term care insurance insofar as they do not conflict with the provisions in this chapter. Long-term care benefits designed to provide coverage of 12 months or more that are contained in or amended to Medicare supplement or other disability policies and certificates shall be regulated under this chapter.

(Amended by Stats. 2001, Ch. 159, Sec. 147. Effective January 1, 2002.)



10231.4

Applicant means either of the following:

(a) In the case of an individual long-term care insurance policy, the person who seeks to contract for benefits.

(b) In the case of a group long-term care insurance policy, the proposed certificate holder.

(Added by Stats. 1988, Ch. 1342, Sec. 1.)



10231.5

Certificate means any certificate issued under a group long-term care insurance policy, which policy has been delivered or issued for delivery in this state.

(Added by Stats. 1988, Ch. 1342, Sec. 1.)



10231.6

Group long-term care insurance means a long-term care insurance policy which is delivered or issued for delivery in this state and issued to any of the following:

(a) One or more employers or labor organizations, or a trust or to the trustees of a fund established by one or more employers or labor organizations, or a combination thereof, for employees or former employees or a combination thereof or for members or former members or a combination thereof, of the labor organization.

(b) Any professional, trade, or occupational association for its members or former or retired members, or combination thereof, if that association meets both of the following:

(1) Is composed of individuals all of whom are or were actively engaged in the same profession, trade, or occupation.

(2) Has been maintained in good faith for purposes other than obtaining insurance.

(c) An association or a trust or the trustees of a fund established, created, or maintained for the benefit of members of one or more associations. Prior to advertising, marketing, or offering that policy or a certificate within this state, the association or associations, or the insurer of the association or associations, shall file evidence with the commissioner that the association or associations have at the outset a minimum of 100 persons and have been organized and maintained in good faith for a primary purpose other than that of obtaining insurance, have been in active existence for at least one year, have a constitution and bylaws which provide all of the following, and provide evidence that the following have been consistently implemented:

(1) The association or associations hold regular meetings, not less than annually, to further purposes of the members.

(2) Except for credit unions, the association or associations collect dues or solicit contributions from members.

(3) The members have voting privileges and representation on the governing board and committees.

Thirty days after that filing the association or associations shall be deemed to satisfy these organizational requirements, unless the commissioner makes a finding that the association or associations do not satisfy those organizational requirements.

(d) A group other than as described in subdivisions (a), (b), and (c), subject to all of the following findings by the commissioner:

(1) The issuance of the group policy or certificate is not contrary to the best interest of the public.

(2) The issuance of the group policy will result in economies of acquisition or administration.

(3) The benefits are reasonable in relation to the premiums charged.

(4) The use of the true or fictitious name of the group, group master policyholder, group policy, certificate, or any trust or other entity created or used for the marketing of the group policy or certificates is not deceptive or misleading with regard to the status, character, or proprietary or representative capacity of the insurer, group, trust, or other entity.

(5) The group s main revenue source is not related to the marketing of insurance.

(6) The group s outreach method to obtain new members is not related to the solicitation of insurance.

(7) The group provides benefits or services, other than insurance, of significant value to its members. The commissioner shall investigate the percentage of members using the other services and the monetary value of those services.

(e) A life care contract provider which has received a certificate of authority in accordance with Chapter 10 (commencing with Section 1770) of Division 2 of the Health and Safety Code. Any life care contract provider which has not received the certificate of authority from the State Department of Social Services shall be subject to this chapter.

(Amended by Stats. 1992, Ch. 1132, Sec. 5. Effective January 1, 1993.)



10231.8

Policy means any policy, contract, subscriber agreement, rider or endorsement delivered or issued for delivery in this state by an insurer, fraternal benefit society, nonprofit hospital service plan, or any similar organization, regulated by the commissioner.

(Added by Stats. 1988, Ch. 1342, Sec. 1.)






ARTICLE 3. General Provisions

10232

(a) No group long-term care insurance coverage may be offered or sold to a resident of this state under a group policy issued in another state to a group described in subdivision (d) of Section 10231.6, unless the commissioner has determined that the requirements imposed by subdivision (d) of Section 10231.6 have been met. At least 30 days in advance of advertising, marketing, or offering coverage within this state, an insurer issuing a policy to a group described in subdivision (d) of Section 10231.6 shall accomplish an informational filing with the commissioner which consists of the following materials:

(1) A specimen master policy and certificate.

(2) The corresponding outline of coverage.

(3) Representative advertising materials to be used in this state.

(4) At the option of the insurer, any other documentation which the insurer believes will provide information sufficient to allow the commissioner to determine that the requirements of subdivision (d) of Section 10231.6 have been met or which establishes that the insurance regulatory authority of another state has made a determination that the requirements have been met, or both.

(b) No group long-term care insurance coverage may be offered or sold to a resident of this state under a group policy issued in another state to a group described in subdivision (c) of Section 10231.6, unless, prior to advertising, marketing, or offering that coverage within this state, the association or associations, or the insurer of the association or associations, files evidence with the commissioner that the association or associations have at the outset a minimum of 100 persons, have been organized and maintained in good faith for a primary purpose other than that of obtaining insurance, have been in active existence for at least one year, have a constitution and bylaws which provide all of the following, and provide evidence that the following have been consistently implemented:

(1) The association or associations hold regular meetings, not less than annually, to further purposes of the members.

(2) Except for credit unions, the association or associations collect dues or solicit contributions from members.

(3) The members have voting privileges and representation on the governing board and committees.

Thirty days after that filing, the association or associations shall be deemed to satisfy those organizational requirements, unless the commissioner makes the finding that the association or associations do not satisfy those organizational requirements.

The association or associations, or the insurer of the association or associations, shall accompany this organizational filing with an informational filing which consists of the following materials:

(1) A specimen master policy and certificate.

(2) The corresponding outline of coverage.

(3) Representative advertising materials to be used in this state.

(c) Compliance with the informational filings required to be made by this section shall also constitute compliance with the filing requirements of Section 10233.9.

(d) The materials required to be filed with the commissioner by this section shall be filed with the commissioner for informational purposes only, and not for approval purposes.

(Amended by Stats. 1992, Ch. 1132, Sec. 6. Effective January 1, 1993.)



10232.1

(a) Every policy that is intended to be a qualified long-term care insurance contract as provided by Public Law 104-191 shall be identified as such by prominently displaying and printing on page one of the policy form and the outline of coverage and in the application the following words: This contract for long-term care insurance is intended to be a federally qualified long-term care insurance contract and may qualify you for federal and state tax benefits. Every policy that is not intended to be a qualified long-term care insurance contract as provided by Public Law 104-191 shall be identified as such by prominently displaying and printing on page one of the policy form and the outline of coverage and in the application the following words: This contract for long-term care insurance is not intended to be a federally qualified long-term care insurance contract.

(b) Any policy or certificate in which benefits are limited to the provision of institutional care shall be called a nursing facility and residential care facility only policy or certificate and the words Nursing Facility and Residential Care Facility Only shall be prominently displayed on page one of the form and the outline of coverage. The commissioner may approve alternative wording if it is more descriptive of the benefits.

(c) Any policy or certificate in which benefits are limited to the provision of home care services, including community-based services, shall be called a home care only policy or certificate and the words Home Care Only shall be prominently displayed on page one of the form and the outline of coverage. The commissioner may approve alternative wording if it is more descriptive of the benefits.

(d) Only those policies or certificates providing benefits for both institutional care and home care may be called comprehensive long-term care insurance.

(Amended by Stats. 1999, Ch. 947, Sec. 1. Effective January 1, 2000.)



10232.2

(a) Every insurer that offers policies or certificates that are intended to be federally qualified long-term care insurance contracts, including riders to life insurance policies providing long-term care coverage, shall fairly and affirmatively concurrently file, offer, and market long-term care insurance policies or certificates not intended to be federally qualified, as described in subdivision (a) of Section 10232.1.

(b) All long-term care insurance contracts, including riders to life insurance contracts providing long-term care coverage, approved after the effective date of this section shall meet all of the requirements of this chapter.

(c) Until October 1, 2001, or 90 days after approval of contracts submitted for approval pursuant to subdivision (b), whichever comes first, insurers may continue to offer and market previously approved long-term care insurance contracts.

(d) Group policies issued prior to January 1, 1997, shall be allowed to remain in force and not be required to meet the requirements of this chapter, as amended during the 1997 portion of the 1997 98 Regular Session, unless those policies cease to be treated as federally qualified long-term care insurance contracts. If a policy or certificate issued on a group policy of that type ceases to be a federally qualified long-term care insurance contract under the grandfather rules issued by the United States Department of the Treasury pursuant to Section 7702B(f) of the Internal Revenue Code, the insurer shall offer the policy and certificate holders the option to convert, on a guaranteed-issue basis, to a policy or certificate that is federally tax qualified if the insurer sells tax-qualified policies.

(e) It is the intent of the Legislature that the commissioner approve by July 1, 2001, all accurate and complete contracts submitted for approval pursuant to subdivision (b). It is the further intent of the Legislature that insurers submit contracts for approval and resolve further outstanding issues pursuant to subdivision (b) in a timely manner in order for the commissioner to approve the contracts by July 1, 2001.

(Amended (as amended by Stats. 1999, Ch. 947) by Stats. 2001, Ch. 51, Sec. 3. Effective July 9, 2001.)



10232.3

(a) All applications for long-term care insurance except that which is guaranteed issue, shall contain clear, unambiguous, short, simple questions designed to ascertain the health condition of the applicant. Each question shall contain only one health status inquiry and shall require only a yes or no answer, except that the application may include a request for the name of any prescribed medication and the name of a prescribing physician. If the application requests the name of any prescribed medication or prescribing physician, then any mistake or omission shall not be used as a basis for the denial of a claim or the rescission of a policy or certificate.

(b) The following warning shall be printed conspicuously and in close conjunction with the applicant s signature block:

Caution: If your answers on this application are misstated or untrue, the insurer may have the right to deny benefits or rescind your coverage.

(c) Every application for long-term care insurance shall include a checklist that enumerates each of the specific documents that this chapter requires be given to the applicant at the time of solicitation. The documents and notices to be listed in the checklist include, but are not limited to, the following:

(1) The Important Notice Regarding Policies Available pursuant to Section 10232.25.

(2) The outline of coverage pursuant to Section 10233.5.

(3) The HICAP notice pursuant to paragraph (8) of subdivision (a) of Section 10234.93.

(4) The long-term care insurance shoppers guide pursuant to paragraph (9) of subdivision (a) of Section 10234.93.

(5) The Long-Term Care Insurance Personal Worksheet pursuant to subdivision (c) of Section 10234.95.

(6) The Notice to Applicant Regarding Replacement of Accident and Sickness or Long-Term Care Insurance pursuant to Section 10235.16 if replacement is not made by direct response solicitation or Section 10235.18 if replacement is made by direct response solicitation. Unless the solicitation was made by a direct response method, the agent and applicant shall both sign at the bottom of the checklist to indicate the required documents were delivered and received.

(d) If an insurer does not complete medical underwriting and resolve all reasonable questions arising from information submitted on or with an application before issuing the policy or certificate, then the insurer may only rescind the policy or certificate or deny an otherwise valid claim, upon clear and convincing evidence of fraud or material misrepresentation of the risk by the applicant. The evidence shall:

(1) Pertain to the condition for which benefits are sought.

(2) Involve a chronic condition or involve dates of treatment before the date of application.

(3) Be material to the acceptance for coverage.

(e) No long-term care policy or certificate may be field issued.

(f) The contestability period as defined in Section 10350.2 for long-term care insurance shall be two years.

(g) A copy of the completed application shall be delivered to the insured at the time of delivery of the policy or certificate.

(h) Every insurer shall maintain a record, in accordance with Section 10508, of all policy or certificate rescissions, both state and countrywide, and shall annually furnish this information to the commissioner, which shall include the reason for rescission, the length of time the policy or certificate was in force, and the age and gender of the insured person, in a format prescribed by the commissioner.

(i) The commissioner may, in his or her discretion, make public the aggregate data collected under subdivision (h), upon request.

(Amended by Stats. 2008, Ch. 227, Sec. 1. Effective January 1, 2009.)



10232.4

(a) No long-term care insurance policy or certificate other than a group policy or certificate, as described in subdivision (a) of Section 10231.6, shall use a definition of preexisting condition which is more restrictive than a condition for which medical advice or treatment was recommended by, or received from a provider of health care services, within six months preceding the effective date of coverage of an insured person.

(b) Every long-term care insurance policy or certificate shall cover preexisting conditions that are disclosed on the application no later than six months following the effective date of the coverage of an insured, regardless of the date the loss or confinement begins.

(c) The definition of preexisting condition does not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant, and on the basis of the answers on that application, from underwriting in accordance with that insurer s established underwriting standards. Unless otherwise provided in the policy or certificate a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period described in subdivision (b) expires. Unless a waiver or rider has been specifically approved by the commissioner, no long-term care insurance policy or certificate may exclude or use waivers or riders of any kind to exclude, limit, or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period described in subdivision (b).

(Amended by Stats. 1999, Ch. 947, Sec. 4. Effective January 1, 2000.)



10232.5

On or after January 1, 1990, no long-term care insurance policy may be delivered or issued for delivery in this state which does any of the following:

(a) Preconditions the availability of benefits on prior hospitalization.

(b) Conditions eligibility for benefits provided in an institutional care setting on the receipt of a higher level of institutional care.

(c) Preconditions the availability of benefits for community-based care, home health care, or home care on prior institutionalization.

(d) Conditions eligibility for noninstitutional benefits, other than those in subdivision (c), on a prior institutional stay of more than 30 days.

(Repealed and added by Stats. 1989, Ch. 1273, Sec. 4.2.)



10232.6

The commissioner may adopt regulations establishing loss ratio standards for long-term care insurance policies provided that a specific reference to long-term care insurance policies is contained in the regulation. Any regulations adopted by the commissioner shall substantially reflect the loss ratio standards contained in Section 10 of the National Association of Insurance Commissioners Long-Term Care Insurance Model Regulations, as most recently revised.

(Added by Stats. 1988, Ch. 1342, Sec. 1.)



10232.65

In addition to any other requirements of law, the following shall apply to a long-term care insurance policy:

(a) The insurer shall not require an amount greater than one month s premium to be submitted with an application for the policy of insurance if interim coverage is not provided. If interim coverage is provided, the insurer shall not require an amount greater than two months premium for that purpose. No further premiums may be collected until the policy is delivered to the applicant.

(b) The insurer shall notify the applicant within 60 days from the date the insurer or insurer s authorized representative or producer receives the application and the amount as to whether or not the applicant will be issued a policy of insurance. If the applicant is not so notified, the insurer or insurer s authorized representative or producer shall pay interest to the applicant on the funds that the applicant submitted with the application, at the legal rate of interest on judgments as provided in Section 685.010 of the Code of Civil Procedure, from the date the insurer or insurer s authorized representative or producer received those funds until they are refunded to the applicant or are applied toward the premium.

(Added by Stats. 2001, Ch. 328, Sec. 5. Effective January 1, 2002.)



10232.7

(a) An applicant for a long-term care insurance policy or a certificate, other than an applicant for a certificate issued under a group long-term care insurance policy issued to a group as described in subdivisions (a) and (b) of Section 10231.6, shall have the right to return the policy or certificate by first-class United States mail within 30 days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason.

(b) The return of a policy or certificate shall void the policy or certificate from the beginning and the parties shall be in the same position as if no policy, certificate, or contract had been issued. All premiums paid and any policy fee paid for the policy shall be fully refunded directly to the applicant by the insurer within 30 days after the policy or certificate is returned.

(c) Notwithstanding Section 10276 or any other law, long-term care insurance policies or certificates to which this section applies shall have a notice prominently printed on the first page of the policy or certificate, or attached thereto, stating in substance the conditions described in subdivisions (a) and (b).

(Amended by Stats. 1989, Ch. 1273, Sec. 5.)



10232.8

(a) In every long-term care policy or certificate that is not intended to be a federally qualified long-term care insurance contract and provides home care benefits, the threshold establishing eligibility for home care benefits shall be at least as permissive as a provision that the insured will qualify if either one of two criteria are met:

(1) Impairment in two out of seven activities of daily living.

(2) Impairment of cognitive ability.

The policy or certificate may provide for lesser but not greater eligibility criteria. The commissioner, at his or her discretion, may approve other criteria or combinations of criteria to be substituted, if the insurer demonstrates that the interest of the insured is better served.

Activities of daily living in every policy or certificate that is not intended to be a federally qualified long-term care insurance contract and provides home care benefits shall include eating, bathing, dressing, ambulating, transferring, toileting, and continence; impairment means that the insured needs human assistance, or needs continual substantial supervision; and impairment of cognitive ability means deterioration or loss of intellectual capacity due to organic mental disease, including Alzheimer s disease or related illnesses, that requires continual supervision to protect oneself or others.

(b) In every long-term care policy approved or certificate issued after the effective date of the act adding this section, that is intended to be a federally qualified long-term care insurance contract as described in subdivision (a) of Section 10232.1, the threshold establishing eligibility for home care benefits shall provide that a chronically ill insured will qualify if either one of two criteria are met or if a third criterion, as provided by this subdivision, is met:

(1) Impairment in two out of six activities of daily living.

(2) Impairment of cognitive ability.

Other criteria shall be used in establishing eligibility for benefits if federal law or regulations allow other types of disability to be used applicable to eligibility for benefits under a long-term care insurance policy. If federal law or regulations allow other types of disability to be used, the commissioner shall promulgate emergency regulations to add those other criteria as a third threshold to establish eligibility for benefits. Insurers shall submit policies for approval within 60 days of the effective date of the regulations. With respect to policies previously approved, the department is authorized to review only the changes made to the policy. All new policies approved and certificates issued after the effective date of the regulation shall include the third criterion. No policy shall be sold that does not include the third criterion after one year beyond the effective date of the regulations. An insured meeting this third criterion shall be eligible for benefits regardless of whether the individual meets the impairment requirements in paragraph (1) or (2) regarding activities of daily living and cognitive ability.

(c) A licensed health care practitioner, independent of the insurer, shall certify that the insured meets the definition of chronically ill individual as defined under Public Law 104-191. For the purposes of long-term care insurance as defined in Section 10231.2, an insurer shall not impose a certification requirement of longer than 90 days. If a health care practitioner makes a determination, pursuant to this section, that an insured does not meet the definition of chronically ill individual, the insurer shall notify the insured that the insured shall be entitled to a second assessment by a licensed health care practitioner, upon request, who shall personally examine the insured. The requirement for a second assessment shall not apply if the initial assessment was performed by a practitioner who otherwise meets the requirements of this section and who personally examined the insured. The assessments conducted pursuant to this section shall be performed promptly with the certification completed as quickly as possible to ensure that an insured s benefits are not delayed. The written certification shall be renewed every 12 months. A licensed health care practitioner shall develop a written plan of care after personally examining the insured. The costs to have a licensed health care practitioner certify that an insured meets, or continues to meet, the definition of chronically ill individual, or to prepare written plans of care shall not count against the lifetime maximum of the policy or certificate. In order to be considered independent of the insurer, a licensed health care practitioner shall not be an employee of the insurer and shall not be compensated in any manner that is linked to the outcome of the certification. It is the intent of this subdivision that the practitioner s assessments be unhindered by financial considerations. This subdivision shall apply only to a policy or certificate intended to be a federally qualified long-term care insurance contract.

(d) Activities of daily living in every policy or certificate intended to be a federally qualified long-term care insurance contract as provided by Public Law 104-191 shall include eating, bathing, dressing, transferring, toileting, and continence; impairment in activities of daily living means the insured needs substantial assistance either in the form of hands-on assistance or standby assistance, due to a loss of functional capacity to perform the activity; impairment of cognitive ability means the insured needs substantial supervision due to severe cognitive impairment; licensed health care practitioner means a physician, registered nurse, licensed social worker, or other individual whom the United States Secretary of the Treasury may prescribe by regulation; and plan of care means a written description of the insured s needs and a specification of the type, frequency, and providers of all formal and informal long-term care services required by the insured, and the cost, if any.

(e) Until the time that these definitions may be superseded by federal law or regulation, the terms substantial assistance, hands-on assistance, standby assistance, severe cognitive impairment, and substantial supervision shall be defined according to the safe-harbor definitions contained in Internal Revenue Service Notice 97-31, issued May 6, 1997.

(f) The definitions of activities of daily living to be used in policies and certificates that are intended to be federally qualified long-term care insurance shall be the following until the time that these definitions may be superseded by federal law or regulations:

(1) Eating, which shall mean feeding oneself by getting food in the body from a receptacle (such as a plate, cup, or table) or by a feeding tube or intravenously.

(2) Bathing, which shall mean washing oneself by sponge bath or in either a tub or shower, including the act of getting into or out of a tub or shower.

(3) Continence, which shall mean the ability to maintain control of bowel and bladder function; or when unable to maintain control of bowel or bladder function, the ability to perform associated personal hygiene (including caring for a catheter or colostomy bag).

(4) Dressing, which shall mean putting on and taking off all items of clothing and any necessary braces, fasteners, or artificial limbs.

(5) Toileting, which shall mean getting to and from the toilet, getting on or off the toilet, and performing associated personal hygiene.

(6) Transferring, which shall mean the ability to move into or out of bed, a chair or wheelchair.

The commissioner may approve the use of definitions of activities of daily living that differ from the verbatim definitions of this subdivision if these definitions would result in more policy or certificate holders qualifying for long-term care benefits than would occur by the use of the verbatim definitions of this subdivision. In addition, the following definitions may be used without the approval of the commissioner: (1) the verbatim definitions of eating, bathing, dressing, toileting, transferring, and continence in subdivision (g); or (2) the verbatim definitions of eating, bathing, dressing, toileting, and continence in this subdivision and a substitute, verbatim definition of transferring as follows: transferring, which shall mean the ability to move into and out of a bed, a chair, or wheelchair, or ability to walk or move around inside or outside the home, regardless of the use of a cane, crutches, or braces.

The definitions to be used in policies and certificates for impairment in activities of daily living, impairment in cognitive ability, and any third eligibility criterion adopted by regulation pursuant to subdivision (b) shall be the verbatim definitions of these benefit eligibility triggers allowed by federal regulations. In addition to the verbatim definitions, the commissioner may approve additional descriptive language to be added to the definitions, if the additional language is (1) warranted based on federal or state laws, federal or state regulations, or other relevant federal decision, and (2) strictly limited to that language that is necessary to ensure that the definitions required by this section are not misleading to the insured.

(g) The definitions of activities of daily living to be used verbatim in policies and certificates that are not intended to qualify for favorable tax treatment under Public Law 104-191 shall be the following:

(1) Eating, which shall mean reaching for, picking up, and grasping a utensil and cup; getting food on a utensil, and bringing food, utensil, and cup to mouth; manipulating food on plate; and cleaning face and hands as necessary following meals.

(2) Bathing, which shall mean cleaning the body using a tub, shower, or sponge bath, including getting a basin of water, managing faucets, getting in and out of tub or shower, and reaching head and body parts for soaping, rinsing, and drying.

(3) Dressing, which shall mean putting on, taking off, fastening, and unfastening garments and undergarments and special devices such as back or leg braces, corsets, elastic stockings or garments, and artificial limbs or splints.

(4) Toileting, which shall mean getting on and off a toilet or commode and emptying a commode, managing clothing and wiping and cleaning the body after toileting, and using and emptying a bedpan and urinal.

(5) Transferring, which shall mean moving from one sitting or lying position to another sitting or lying position; for example, from bed to or from a wheelchair or sofa, coming to a standing position, or repositioning to promote circulation and prevent skin breakdown.

(6) Continence, which shall mean the ability to control bowel and bladder as well as use ostomy or catheter receptacles, and apply diapers and disposable barrier pads.

(7) Ambulating, which shall mean walking or moving around inside or outside the home regardless of the use of a cane, crutches, or braces.

(Amended by Stats. 2013, Ch. 345, Sec. 2. Effective January 1, 2014.)



10232.9

(a) Every long-term care policy or certificate that purports to provide benefits of home care or community-based services, shall provide at least the following:

(1) Home health care.

(2) Adult day care.

(3) Personal care.

(4) Homemaker services.

(5) Hospice services.

(6) Respite care.

(b) For purposes of this section, policy definitions of these benefits may be no more restrictive than the following:

(1) Home health care is skilled nursing or other professional services in the residence, including, but not limited to, part-time and intermittent skilled nursing services, home health aid services, physical therapy, occupational therapy, or speech therapy and audiology services, and medical social services by a social worker.

(2) Adult day care is medical or nonmedical care on a less than 24-hour basis, provided in a licensed facility outside the residence, for persons in need of personal services, supervision, protection, or assistance in sustaining daily needs, including eating, bathing, dressing, ambulating, transferring, toileting, and taking medications.

(3) Personal care is assistance with the activities of daily living, including the instrumental activities of daily living, provided by a skilled or unskilled person under a plan of care developed by a physician or a multidisciplinary team under medical direction. Instrumental activities of daily living include using the telephone, managing medications, moving about outside, shopping for essentials, preparing meals, laundry, and light housekeeping.

(4) Homemaker services is assistance with activities necessary to or consistent with the insured s ability to remain in his or her residence, that is provided by a skilled or unskilled person under a plan of care developed by a physician or a multidisciplinary team under medical direction.

(5) Hospice services are outpatient services not paid by Medicare, that are designed to provide palliative care, alleviate the physical, emotional, social, and spiritual discomforts of an individual who is experiencing the last phases of life due to the existence of a terminal disease, and to provide supportive care to the primary care giver and the family. Care may be provided by a skilled or unskilled person under a plan of care developed by a physician or a multidisciplinary team under medical direction.

(6) Respite care is short-term care provided in an institution, in the home, or in a community-based program, that is designed to relieve a primary care giver in the home. This is a separate benefit with its own conditions for eligibility and maximum benefit levels.

(c) Home care benefits shall not be limited or excluded by any of the following:

(1) Requiring a need for care in a nursing home if home care services are not provided.

(2) Requiring that skilled nursing or therapeutic services be used before or with unskilled services.

(3) Requiring the existence of an acute condition.

(4) Limiting benefits to services provided by Medicare-certified providers or agencies.

(5) Limiting benefits to those provided by licensed or skilled personnel when other providers could provide the service, except where prior certification or licensure is required by state law.

(6) Defining an eligible provider in a manner that is more restrictive than that used to license that provider by the state where the service is provided.

(7) Requiring medical necessity or similar standard as a criteria for benefits.

(d) Every comprehensive long-term care policy or certificate that provides for both institutional care and home care and that sets a daily, weekly, or monthly benefit payment maximum, shall pay a maximum benefit payment for home care that is at least 50 percent of the maximum benefit payment for institutional care, and in no event shall home care benefits be paid at a rate less than fifty dollars ($50) per day. Insurance products approved for residents in continuing care retirement communities are exempt from this provision.

Every such comprehensive long-term care policy or certificate that sets a durational maximum for institutional care, limiting the length of time that benefits may be received during the life of the policy or certificate, shall allow a similar durational maximum for home care that is at least one-half of the length of time allowed for institutional care.

(Added by renumbering Section 10232.8 by Stats. 1997, Ch. 699, Sec. 4. Effective October 6, 1997.)



10232.92

Every long-term care policy or certificate covering confinement in a nursing facility shall also include a provision with the following features:

(a) Care in a residential care facility must be covered. Residential care facility means a facility licensed as a residential care facility for the elderly or a residential care facility as defined in the Health and Safety Code. Outside California, eligible providers are facilities that meet applicable licensure standards, if any, and are engaged primarily in providing ongoing care and related services sufficient to support needs resulting from impairment in activities of daily living or impairment in cognitive ability and which also provide care and services on a 24-hour basis, have a trained and ready-to-respond employee on duty in the facility at all times to provide care and services, provide three meals a day and accommodate special dietary needs, have agreements to ensure that residents receive the medical care services of a physician or nurse in case of emergency, and, have appropriate methods and procedures to provide necessary assistance to residents in the management of prescribed medications.

(b) The benefit amount payable for care in a residential care facility shall be no less than 70 percent of the benefit amount payable for institutional confinement.

(c) All expenses incurred by the insured while confined in a residential care facility, for long-term care services that are necessary diagnostic, preventative, therapeutic, curing, treating, mitigating, and rehabilitative services, and maintenance or personal care services, needed to assist the insured with the disabling conditions that cause the insured to be a chronically ill individual as authorized by Public Law 104-191 and regulations adopted pursuant thereto, shall be covered and payable, up to but not to exceed the maximum daily residential care facility benefit of the policy or certificate. There shall be no restriction on who may provide the service or the requirement that services be provided by the residential care facility, as long as the expenses are incurred while the insured is confined in a residential care facility, the reimbursement does not exceed the maximum daily residential care facility benefit of the policy or certificate, and the services do not conflict with federal law or regulation for purposes of qualifying for favorable tax consideration provided by Public Law 104-191.

(d) In policies or certificates that are not intended to be federally qualified, the threshold establishing eligibility for care in a residential care facility shall be no more restrictive than that for home care benefits, as defined in subdivision (a) of Section 10232.8, and the definitions of impairment in activities of daily living and impairment of cognitive ability shall be the same as for home care benefits, as defined in subdivisions (a) and (g) of Section 10232.8. In policies or certificates that are intended to be federally qualified, the threshold establishing eligibility for care in a residential care facility shall be no more restrictive than that for home care benefits, as defined in subdivision (b) of Section 10232.8, and the definitions of impairment in activities of daily living and impairment in cognitive ability shall be the same as those for home care benefits as defined in subdivisions (b), (c), (d), (e), and (f) of Section 10232.8.

(Repealed and added by Stats. 1999, Ch. 947, Sec. 6. Effective January 1, 2000.)



10232.93

Every long-term care policy or certificate shall define the maximum lifetime benefit as a single dollar amount that may be used interchangeably for any home- and community-based services defined in Section 10232.9, assisted living benefit defined in Section 10232.92, or institutional care covered by the policy or certificate. There shall be no limit on any specific covered benefit except for a daily, weekly, or monthly limit set for home- and community-based care and for assisted living care, and for the limits for institutional care. Nothing in this section shall be construed as prohibiting limitations for reimbursement of actual expenses and incurred expenses up to daily, weekly, and monthly limits.

(Added by Stats. 1997, Ch. 699, Sec. 6. Effective October 6, 1997.)



10232.95

Every long-term care policy or certificate that provides reimbursement for care in a nursing facility shall cover and reimburse for per diem expenses, as well as the costs of ancillary supplies and services, up to but not to exceed the maximum lifetime daily facility benefit of the policy or certificate.

(Added by Stats. 1997, Ch. 699, Sec. 6.3. Effective October 6, 1997.)



10232.96

When a policy or certificate holder of an insurance contract issued prior to December 31, 1996, requests a material modification to the contract as defined by federal law or regulations, the insurer, prior to approving such a request, shall provide written notice to the policy or certificate holder that the contract change requested may constitute a material modification that jeopardizes the federal tax status of the contract and appropriate tax advice should therefore be sought.

(Added by Stats. 1997, Ch. 699, Sec. 6.5. Effective October 6, 1997.)



10232.97

In every long-term care policy or certificate that covers care in a nursing facility, the threshold establishing eligibility for nursing facility care shall be no more restrictive than a provision that the insured will qualify if either one of two criteria are met:

(a) Impairment in two activities of daily living.

(b) Impairment in cognitive ability.

(Added by Stats. 1999, Ch. 947, Sec. 7. Effective January 1, 2000.)



10233

Precedent to the payment of benefits for any care covered by the terms of the policy, any insurer offering long-term care insurance as described in Section 10231.2 may obtain a written declaration by a physician, independent needs assessment agency, or any other source of independent judgment suitable to the insurer that services are necessary.

(Added by Stats. 1989, Ch. 1273, Sec. 7.)



10233.2

Long-term care insurance may not:

(a) Be canceled, nonrenewed, or otherwise terminated on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificate holder.

(b) Contain a provision establishing a new waiting period in the event existing coverage is converted to, or replaced by, a new or other form within the same insurer, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder.

(c) Provide coverage for skilled nursing care only or provide significantly more coverage for skilled care in a facility than coverage for lower levels of care.

(d) Provide for payment of benefits based on a standard described as usual and customary, reasonable and customary, or words of similar import.

(e) Terminate a policy, certificate, or rider, or contain a provision that allows the premium for an in-force policy, certificate, or rider, to be increased due to the divorce of a policyholder or certificate holder.

(f) Include an additional benefit for a service with a known market value other than the statutorily required home- and community-based service benefits in Section 10232.9, the assisted living benefit in Section 10232.92, or a nursing facility benefit, unless the additional benefit provides for the payment of at least five times the daily benefit and the dollar value of the additional benefit is disclosed in the schedule page of the policy.

(Amended by Stats. 1999, Ch. 947, Sec. 8. Effective January 1, 2000.)



10233.25

No long-term care policy or certificate that is issued, amended, renewed, or delivered on and after January 1, 2002, shall contain a provision that prohibits or restricts any health facilities compliance with the requirements of Section 1262.5 of the Health and Safety Code.

(Added by Stats. 2001, Ch. 691, Sec. 7. Effective January 1, 2002.)



10233.3

If a policy or certificate replaces another long-term care policy or certificate, the replacing insurer shall waive any time periods applicable to preexisting conditions and probationary periods to the extent that similar exclusions have been satisfied under the original policy or certificate.

(Added by Stats. 1992, Ch. 1132, Sec. 14. Effective January 1, 1993.)



10233.4

No long-term care insurance benefits may be reduced because of out-of-pocket expenditures by the insured or on behalf of the insured by a family member of the insured or by any other individual.

(Added by Stats. 1989, Ch. 1273, Sec. 9.)



10233.5

(a) An outline of coverage shall be delivered to a prospective applicant for long-term care insurance at the time of initial solicitation through means which prominently direct the attention of the recipient to the document and its purpose.

(b) In the case of agent solicitations, an agent shall deliver the outline of coverage prior to the presentation of an application or enrollment form.

(c) In the case of direct response solicitations, the outline of coverage shall be presented in conjunction with any application or enrollment form.

(d) The outline of coverage shall be a freestanding document, using no smaller than 10-point type.

(e) The outline of coverage shall contain no material of an advertising nature.

(f) Use of the text and sequence of the text of the outline of coverage set forth in this section is mandatory, unless otherwise specifically indicated.

(g) Text which is capitalized or underscored in the outline of coverage may be emphasized by other means which provide prominence equivalent to capitalization or underscoring.

(h) The outline of coverage shall be in the following form:

1.This policy is (an individual policy of insurance) ((a group policy) which was issued in the (indicate jurisdiction in which group policy was issued)).

2.PURPOSE OF OUTLINE OF COVERAGE. This outline of coverage provides a very brief description of the important features of the policy. You should compare this outline of coverage to outlines of coverage for other policies available to you. This is not an insurance contract, but only a summary of coverage. Only the individual or group policy contains governing contractual provisions. This means that the policy or group policy sets forth in detail the rights and obligations of both you and the insurance company. Therefore, if you purchase this coverage, or any other coverage, it is important that you READ YOUR POLICY (OR CERTIFICATE) CAREFULLY!

3.TERMS UNDER WHICH THE POLICY OR CERTIFICATE MAY BE RETURNED AND PREMIUM REFUNDED.

(a) Provide a brief description of the right to return free look provision of the policy.

(b) Include a statement that the policy either does or does not contain provisions providing for a refund or partial refund of premium upon the death of an insured or surrender of the policy or certificate. If the policy contains those provisions, include a description of them.

4.THIS IS NOT MEDICARE SUPPLEMENT COVERAGE. If you are eligible for Medicare, review the Medicare Supplement Buyer s Guide available from the insurance company.

(a) (For agents) Neither (insert company name) nor its agents represent Medicare, the federal government or any state government.

(b) (For direct response) (insert company name) is not representing Medicare, the federal government or any state government.

5.LONG-TERM CARE COVERAGE. Policies of this category are designed to provide coverage for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services, provided in a setting other than an acute care unit of a hospital, such as in a nursing home, in the community, or in the home.

This policy provides coverage in the form of a fixed dollar indemnity benefit for covered long-term care expenses, subject to policy (limitations) (waiting periods) and (coinsurance) requirements. (Modify this paragraph if the policy is not an indemnity policy.)

6.BENEFITS PROVIDED BY THIS POLICY.

(a) (Covered services, related deductible(s), waiting periods, elimination periods, and benefit maximums.)

(b) (Institutional benefits, by skill level.)

(c) (Noninstitutional benefits, by skill level.)

(Any benefit screens must be explained in this section. If these screens differ for different benefits, explanation of the screen should accompany each benefit description. If an attending physician or other specified person must certify a certain level of functional dependency in order to be eligible for benefits, this too must be specified. If activities of daily living (ADLs) are used to measure an insured s need for long-term care, then these qualifying criteria or screens must be explained.)

7.LIMITATIONS AND EXCLUSIONS.

(Describe:

(a) Preexisting conditions.

(b) Noneligible facilities/provider.

(c) Noneligible levels of care (e.g., unlicensed providers, care or treatments provided by a family member, etc.).

(d) Exclusions/exceptions.

(e) Limitations.)

(This section should provide a brief specific description of any policy provisions which limit, exclude, restrict, reduce, delay, or in any other manner operate to qualify payment of the benefits described in (6) above.)

THIS POLICY MAY NOT COVER ALL THE EXPENSES ASSOCIATED WITH YOUR LONG-TERM CARE NEEDS.

8.RELATIONSHIP OF COST OF CARE AND BENEFITS. Because the costs of long-term care services will likely increase over time, you should consider whether and how the benefits of this plan may be adjusted. (As applicable, indicate the following:

(a) That the benefit level will NOT increase over time.

(b) Any automatic benefit adjustment provisions.

(c) Whether the insured will be guaranteed the option to buy additional benefits and the basis upon which benefits will be increased over time if not by a specified amount or percentage.

(d) If there is a guarantee, include whether additional underwriting or health screening will be required, the frequency and amounts of the upgrade options, and any significant restrictions or limitations.

(e) And finally, describe whether there will be any additional premium charge imposed, and how that is to be calculated.)

9.TERMS UNDER WHICH THE POLICY (OR CERTIFICATE) MAY BE CONTINUED IN FORCE OR DISCONTINUED.

(a) Describe the policy renewability provisions.

(b) For group coverage, specifically describe continuation/conversion provisions applicable to the certificate and group policy.

(c) Describe waiver of premium provisions or state that there are no waiver of premium provisions.

(d) State whether or not the company has a right to change premium, and if that right exists, describe clearly and concisely each circumstance under which the premium may change.

10.ALZHEIMER S DISEASE, ORGANIC DISORDERS, AND RELATED MENTAL DISEASES.

(State that the policy provides coverage for insureds clinically diagnosed as having Alzheimer s Disease, organic disorders, or related degenerative and dementing illnesses. Specifically describe each benefit screen or other policy provision that provides preconditions to the availability of policy benefits for that insured.)

11.PREMIUM.

(a) State the total annual premium for the policy.

(b) If the premium varies with an applicant s choice among benefit options, indicate the portion of annual premium which corresponds to each benefit option.

12.ADDITIONAL FEATURES.

(a) Indicate if medical underwriting is used.

(b) Describe other important features.

13.INFORMATION AND COUNSELING. The California Department of Insurance has prepared a Consumer Guide to Long-Term Care Insurance. This guide can be obtained by calling the Department of Insurance toll-free telephone number. This number is 1-800-927-HELP. Additionally, the Health Insurance Counseling and Advocacy Program (HICAP) administered by the California Department of Aging, provides long-term care insurance counseling to California senior citizens. Call the HICAP toll-free telephone number 1-800-434-0222 for a referral to your local HICAP office.

(Amended by Stats. 1999, Ch. 947, Sec. 9. Effective January 1, 2000.)



10233.6

A certificate issued pursuant to a group long-term care insurance policy, which policy is delivered or issued for delivery in this state, shall include all of the following:

(a) A description of the principal benefits and coverage provided in the policy.

(b) A statement of the principal exclusions, reductions, and limitations contained in the policy.

(c) A statement of the terms under which the policy or certificate, or both, may be continued in force or discontinued, including any reservation in the policy of a right to change premiums.

(d) A statement that the group master policy determines governing contractual provisions.

(e) An explanation of the insured s rights regarding continuation, conversion, and replacement.

(Amended by Stats. 1992, Ch. 1132, Sec. 16. Effective January 1, 1993.)



10233.7

No policy may be advertised, marketed, or offered as long-term care or nursing home insurance unless it complies with this chapter.

(Added by Stats. 1989, Ch. 1273, Sec. 12.)



10233.9

Any insurer offering long-term care insurance under this chapter shall provide to the Department of Insurance, for the commissioner s conveyance to the Department of Aging, a copy of the following materials for all long-term care insurance coverage advertised, marketed, or offered by that insurer in this state:

(a) Specimen individual policy form or group master policy and certificate forms.

(b) Corresponding outline of coverage.

(c) Representative advertising materials to be used in this state.

(Added by Stats. 1989, Ch. 1273, Sec. 14.)






ARTICLE 3. Administration and Enforcement

10232

(a) No group long-term care insurance coverage may be offered or sold to a resident of this state under a group policy issued in another state to a group described in subdivision (d) of Section 10231.6, unless the commissioner has determined that the requirements imposed by subdivision (d) of Section 10231.6 have been met. At least 30 days in advance of advertising, marketing, or offering coverage within this state, an insurer issuing a policy to a group described in subdivision (d) of Section 10231.6 shall accomplish an informational filing with the commissioner which consists of the following materials:

(1) A specimen master policy and certificate.

(2) The corresponding outline of coverage.

(3) Representative advertising materials to be used in this state.

(4) At the option of the insurer, any other documentation which the insurer believes will provide information sufficient to allow the commissioner to determine that the requirements of subdivision (d) of Section 10231.6 have been met or which establishes that the insurance regulatory authority of another state has made a determination that the requirements have been met, or both.

(b) No group long-term care insurance coverage may be offered or sold to a resident of this state under a group policy issued in another state to a group described in subdivision (c) of Section 10231.6, unless, prior to advertising, marketing, or offering that coverage within this state, the association or associations, or the insurer of the association or associations, files evidence with the commissioner that the association or associations have at the outset a minimum of 100 persons, have been organized and maintained in good faith for a primary purpose other than that of obtaining insurance, have been in active existence for at least one year, have a constitution and bylaws which provide all of the following, and provide evidence that the following have been consistently implemented:

(1) The association or associations hold regular meetings, not less than annually, to further purposes of the members.

(2) Except for credit unions, the association or associations collect dues or solicit contributions from members.

(3) The members have voting privileges and representation on the governing board and committees.

Thirty days after that filing, the association or associations shall be deemed to satisfy those organizational requirements, unless the commissioner makes the finding that the association or associations do not satisfy those organizational requirements.

The association or associations, or the insurer of the association or associations, shall accompany this organizational filing with an informational filing which consists of the following materials:

(1) A specimen master policy and certificate.

(2) The corresponding outline of coverage.

(3) Representative advertising materials to be used in this state.

(c) Compliance with the informational filings required to be made by this section shall also constitute compliance with the filing requirements of Section 10233.9.

(d) The materials required to be filed with the commissioner by this section shall be filed with the commissioner for informational purposes only, and not for approval purposes.

(Amended by Stats. 1992, Ch. 1132, Sec. 6. Effective January 1, 1993.)



10232.1

(a) Every policy that is intended to be a qualified long-term care insurance contract as provided by Public Law 104-191 shall be identified as such by prominently displaying and printing on page one of the policy form and the outline of coverage and in the application the following words: This contract for long-term care insurance is intended to be a federally qualified long-term care insurance contract and may qualify you for federal and state tax benefits. Every policy that is not intended to be a qualified long-term care insurance contract as provided by Public Law 104-191 shall be identified as such by prominently displaying and printing on page one of the policy form and the outline of coverage and in the application the following words: This contract for long-term care insurance is not intended to be a federally qualified long-term care insurance contract.

(b) Any policy or certificate in which benefits are limited to the provision of institutional care shall be called a nursing facility and residential care facility only policy or certificate and the words Nursing Facility and Residential Care Facility Only shall be prominently displayed on page one of the form and the outline of coverage. The commissioner may approve alternative wording if it is more descriptive of the benefits.

(c) Any policy or certificate in which benefits are limited to the provision of home care services, including community-based services, shall be called a home care only policy or certificate and the words Home Care Only shall be prominently displayed on page one of the form and the outline of coverage. The commissioner may approve alternative wording if it is more descriptive of the benefits.

(d) Only those policies or certificates providing benefits for both institutional care and home care may be called comprehensive long-term care insurance.

(Amended by Stats. 1999, Ch. 947, Sec. 1. Effective January 1, 2000.)



10232.2

(a) Every insurer that offers policies or certificates that are intended to be federally qualified long-term care insurance contracts, including riders to life insurance policies providing long-term care coverage, shall fairly and affirmatively concurrently file, offer, and market long-term care insurance policies or certificates not intended to be federally qualified, as described in subdivision (a) of Section 10232.1.

(b) All long-term care insurance contracts, including riders to life insurance contracts providing long-term care coverage, approved after the effective date of this section shall meet all of the requirements of this chapter.

(c) Until October 1, 2001, or 90 days after approval of contracts submitted for approval pursuant to subdivision (b), whichever comes first, insurers may continue to offer and market previously approved long-term care insurance contracts.

(d) Group policies issued prior to January 1, 1997, shall be allowed to remain in force and not be required to meet the requirements of this chapter, as amended during the 1997 portion of the 1997 98 Regular Session, unless those policies cease to be treated as federally qualified long-term care insurance contracts. If a policy or certificate issued on a group policy of that type ceases to be a federally qualified long-term care insurance contract under the grandfather rules issued by the United States Department of the Treasury pursuant to Section 7702B(f) of the Internal Revenue Code, the insurer shall offer the policy and certificate holders the option to convert, on a guaranteed-issue basis, to a policy or certificate that is federally tax qualified if the insurer sells tax-qualified policies.

(e) It is the intent of the Legislature that the commissioner approve by July 1, 2001, all accurate and complete contracts submitted for approval pursuant to subdivision (b). It is the further intent of the Legislature that insurers submit contracts for approval and resolve further outstanding issues pursuant to subdivision (b) in a timely manner in order for the commissioner to approve the contracts by July 1, 2001.

(Amended (as amended by Stats. 1999, Ch. 947) by Stats. 2001, Ch. 51, Sec. 3. Effective July 9, 2001.)



10232.3

(a) All applications for long-term care insurance except that which is guaranteed issue, shall contain clear, unambiguous, short, simple questions designed to ascertain the health condition of the applicant. Each question shall contain only one health status inquiry and shall require only a yes or no answer, except that the application may include a request for the name of any prescribed medication and the name of a prescribing physician. If the application requests the name of any prescribed medication or prescribing physician, then any mistake or omission shall not be used as a basis for the denial of a claim or the rescission of a policy or certificate.

(b) The following warning shall be printed conspicuously and in close conjunction with the applicant s signature block:

Caution: If your answers on this application are misstated or untrue, the insurer may have the right to deny benefits or rescind your coverage.

(c) Every application for long-term care insurance shall include a checklist that enumerates each of the specific documents that this chapter requires be given to the applicant at the time of solicitation. The documents and notices to be listed in the checklist include, but are not limited to, the following:

(1) The Important Notice Regarding Policies Available pursuant to Section 10232.25.

(2) The outline of coverage pursuant to Section 10233.5.

(3) The HICAP notice pursuant to paragraph (8) of subdivision (a) of Section 10234.93.

(4) The long-term care insurance shoppers guide pursuant to paragraph (9) of subdivision (a) of Section 10234.93.

(5) The Long-Term Care Insurance Personal Worksheet pursuant to subdivision (c) of Section 10234.95.

(6) The Notice to Applicant Regarding Replacement of Accident and Sickness or Long-Term Care Insurance pursuant to Section 10235.16 if replacement is not made by direct response solicitation or Section 10235.18 if replacement is made by direct response solicitation. Unless the solicitation was made by a direct response method, the agent and applicant shall both sign at the bottom of the checklist to indicate the required documents were delivered and received.

(d) If an insurer does not complete medical underwriting and resolve all reasonable questions arising from information submitted on or with an application before issuing the policy or certificate, then the insurer may only rescind the policy or certificate or deny an otherwise valid claim, upon clear and convincing evidence of fraud or material misrepresentation of the risk by the applicant. The evidence shall:

(1) Pertain to the condition for which benefits are sought.

(2) Involve a chronic condition or involve dates of treatment before the date of application.

(3) Be material to the acceptance for coverage.

(e) No long-term care policy or certificate may be field issued.

(f) The contestability period as defined in Section 10350.2 for long-term care insurance shall be two years.

(g) A copy of the completed application shall be delivered to the insured at the time of delivery of the policy or certificate.

(h) Every insurer shall maintain a record, in accordance with Section 10508, of all policy or certificate rescissions, both state and countrywide, and shall annually furnish this information to the commissioner, which shall include the reason for rescission, the length of time the policy or certificate was in force, and the age and gender of the insured person, in a format prescribed by the commissioner.

(i) The commissioner may, in his or her discretion, make public the aggregate data collected under subdivision (h), upon request.

(Amended by Stats. 2008, Ch. 227, Sec. 1. Effective January 1, 2009.)



10232.4

(a) No long-term care insurance policy or certificate other than a group policy or certificate, as described in subdivision (a) of Section 10231.6, shall use a definition of preexisting condition which is more restrictive than a condition for which medical advice or treatment was recommended by, or received from a provider of health care services, within six months preceding the effective date of coverage of an insured person.

(b) Every long-term care insurance policy or certificate shall cover preexisting conditions that are disclosed on the application no later than six months following the effective date of the coverage of an insured, regardless of the date the loss or confinement begins.

(c) The definition of preexisting condition does not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant, and on the basis of the answers on that application, from underwriting in accordance with that insurer s established underwriting standards. Unless otherwise provided in the policy or certificate a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period described in subdivision (b) expires. Unless a waiver or rider has been specifically approved by the commissioner, no long-term care insurance policy or certificate may exclude or use waivers or riders of any kind to exclude, limit, or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period described in subdivision (b).

(Amended by Stats. 1999, Ch. 947, Sec. 4. Effective January 1, 2000.)



10232.5

On or after January 1, 1990, no long-term care insurance policy may be delivered or issued for delivery in this state which does any of the following:

(a) Preconditions the availability of benefits on prior hospitalization.

(b) Conditions eligibility for benefits provided in an institutional care setting on the receipt of a higher level of institutional care.

(c) Preconditions the availability of benefits for community-based care, home health care, or home care on prior institutionalization.

(d) Conditions eligibility for noninstitutional benefits, other than those in subdivision (c), on a prior institutional stay of more than 30 days.

(Repealed and added by Stats. 1989, Ch. 1273, Sec. 4.2.)



10232.6

The commissioner may adopt regulations establishing loss ratio standards for long-term care insurance policies provided that a specific reference to long-term care insurance policies is contained in the regulation. Any regulations adopted by the commissioner shall substantially reflect the loss ratio standards contained in Section 10 of the National Association of Insurance Commissioners Long-Term Care Insurance Model Regulations, as most recently revised.

(Added by Stats. 1988, Ch. 1342, Sec. 1.)



10232.65

In addition to any other requirements of law, the following shall apply to a long-term care insurance policy:

(a) The insurer shall not require an amount greater than one month s premium to be submitted with an application for the policy of insurance if interim coverage is not provided. If interim coverage is provided, the insurer shall not require an amount greater than two months premium for that purpose. No further premiums may be collected until the policy is delivered to the applicant.

(b) The insurer shall notify the applicant within 60 days from the date the insurer or insurer s authorized representative or producer receives the application and the amount as to whether or not the applicant will be issued a policy of insurance. If the applicant is not so notified, the insurer or insurer s authorized representative or producer shall pay interest to the applicant on the funds that the applicant submitted with the application, at the legal rate of interest on judgments as provided in Section 685.010 of the Code of Civil Procedure, from the date the insurer or insurer s authorized representative or producer received those funds until they are refunded to the applicant or are applied toward the premium.

(Added by Stats. 2001, Ch. 328, Sec. 5. Effective January 1, 2002.)



10232.7

(a) An applicant for a long-term care insurance policy or a certificate, other than an applicant for a certificate issued under a group long-term care insurance policy issued to a group as described in subdivisions (a) and (b) of Section 10231.6, shall have the right to return the policy or certificate by first-class United States mail within 30 days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason.

(b) The return of a policy or certificate shall void the policy or certificate from the beginning and the parties shall be in the same position as if no policy, certificate, or contract had been issued. All premiums paid and any policy fee paid for the policy shall be fully refunded directly to the applicant by the insurer within 30 days after the policy or certificate is returned.

(c) Notwithstanding Section 10276 or any other law, long-term care insurance policies or certificates to which this section applies shall have a notice prominently printed on the first page of the policy or certificate, or attached thereto, stating in substance the conditions described in subdivisions (a) and (b).

(Amended by Stats. 1989, Ch. 1273, Sec. 5.)



10232.8

(a) In every long-term care policy or certificate that is not intended to be a federally qualified long-term care insurance contract and provides home care benefits, the threshold establishing eligibility for home care benefits shall be at least as permissive as a provision that the insured will qualify if either one of two criteria are met:

(1) Impairment in two out of seven activities of daily living.

(2) Impairment of cognitive ability.

The policy or certificate may provide for lesser but not greater eligibility criteria. The commissioner, at his or her discretion, may approve other criteria or combinations of criteria to be substituted, if the insurer demonstrates that the interest of the insured is better served.

Activities of daily living in every policy or certificate that is not intended to be a federally qualified long-term care insurance contract and provides home care benefits shall include eating, bathing, dressing, ambulating, transferring, toileting, and continence; impairment means that the insured needs human assistance, or needs continual substantial supervision; and impairment of cognitive ability means deterioration or loss of intellectual capacity due to organic mental disease, including Alzheimer s disease or related illnesses, that requires continual supervision to protect oneself or others.

(b) In every long-term care policy approved or certificate issued after the effective date of the act adding this section, that is intended to be a federally qualified long-term care insurance contract as described in subdivision (a) of Section 10232.1, the threshold establishing eligibility for home care benefits shall provide that a chronically ill insured will qualify if either one of two criteria are met or if a third criterion, as provided by this subdivision, is met:

(1) Impairment in two out of six activities of daily living.

(2) Impairment of cognitive ability.

Other criteria shall be used in establishing eligibility for benefits if federal law or regulations allow other types of disability to be used applicable to eligibility for benefits under a long-term care insurance policy. If federal law or regulations allow other types of disability to be used, the commissioner shall promulgate emergency regulations to add those other criteria as a third threshold to establish eligibility for benefits. Insurers shall submit policies for approval within 60 days of the effective date of the regulations. With respect to policies previously approved, the department is authorized to review only the changes made to the policy. All new policies approved and certificates issued after the effective date of the regulation shall include the third criterion. No policy shall be sold that does not include the third criterion after one year beyond the effective date of the regulations. An insured meeting this third criterion shall be eligible for benefits regardless of whether the individual meets the impairment requirements in paragraph (1) or (2) regarding activities of daily living and cognitive ability.

(c) A licensed health care practitioner, independent of the insurer, shall certify that the insured meets the definition of chronically ill individual as defined under Public Law 104-191. For the purposes of long-term care insurance as defined in Section 10231.2, an insurer shall not impose a certification requirement of longer than 90 days. If a health care practitioner makes a determination, pursuant to this section, that an insured does not meet the definition of chronically ill individual, the insurer shall notify the insured that the insured shall be entitled to a second assessment by a licensed health care practitioner, upon request, who shall personally examine the insured. The requirement for a second assessment shall not apply if the initial assessment was performed by a practitioner who otherwise meets the requirements of this section and who personally examined the insured. The assessments conducted pursuant to this section shall be performed promptly with the certification completed as quickly as possible to ensure that an insured s benefits are not delayed. The written certification shall be renewed every 12 months. A licensed health care practitioner shall develop a written plan of care after personally examining the insured. The costs to have a licensed health care practitioner certify that an insured meets, or continues to meet, the definition of chronically ill individual, or to prepare written plans of care shall not count against the lifetime maximum of the policy or certificate. In order to be considered independent of the insurer, a licensed health care practitioner shall not be an employee of the insurer and shall not be compensated in any manner that is linked to the outcome of the certification. It is the intent of this subdivision that the practitioner s assessments be unhindered by financial considerations. This subdivision shall apply only to a policy or certificate intended to be a federally qualified long-term care insurance contract.

(d) Activities of daily living in every policy or certificate intended to be a federally qualified long-term care insurance contract as provided by Public Law 104-191 shall include eating, bathing, dressing, transferring, toileting, and continence; impairment in activities of daily living means the insured needs substantial assistance either in the form of hands-on assistance or standby assistance, due to a loss of functional capacity to perform the activity; impairment of cognitive ability means the insured needs substantial supervision due to severe cognitive impairment; licensed health care practitioner means a physician, registered nurse, licensed social worker, or other individual whom the United States Secretary of the Treasury may prescribe by regulation; and plan of care means a written description of the insured s needs and a specification of the type, frequency, and providers of all formal and informal long-term care services required by the insured, and the cost, if any.

(e) Until the time that these definitions may be superseded by federal law or regulation, the terms substantial assistance, hands-on assistance, standby assistance, severe cognitive impairment, and substantial supervision shall be defined according to the safe-harbor definitions contained in Internal Revenue Service Notice 97-31, issued May 6, 1997.

(f) The definitions of activities of daily living to be used in policies and certificates that are intended to be federally qualified long-term care insurance shall be the following until the time that these definitions may be superseded by federal law or regulations:

(1) Eating, which shall mean feeding oneself by getting food in the body from a receptacle (such as a plate, cup, or table) or by a feeding tube or intravenously.

(2) Bathing, which shall mean washing oneself by sponge bath or in either a tub or shower, including the act of getting into or out of a tub or shower.

(3) Continence, which shall mean the ability to maintain control of bowel and bladder function; or when unable to maintain control of bowel or bladder function, the ability to perform associated personal hygiene (including caring for a catheter or colostomy bag).

(4) Dressing, which shall mean putting on and taking off all items of clothing and any necessary braces, fasteners, or artificial limbs.

(5) Toileting, which shall mean getting to and from the toilet, getting on or off the toilet, and performing associated personal hygiene.

(6) Transferring, which shall mean the ability to move into or out of bed, a chair or wheelchair.

The commissioner may approve the use of definitions of activities of daily living that differ from the verbatim definitions of this subdivision if these definitions would result in more policy or certificate holders qualifying for long-term care benefits than would occur by the use of the verbatim definitions of this subdivision. In addition, the following definitions may be used without the approval of the commissioner: (1) the verbatim definitions of eating, bathing, dressing, toileting, transferring, and continence in subdivision (g); or (2) the verbatim definitions of eating, bathing, dressing, toileting, and continence in this subdivision and a substitute, verbatim definition of transferring as follows: transferring, which shall mean the ability to move into and out of a bed, a chair, or wheelchair, or ability to walk or move around inside or outside the home, regardless of the use of a cane, crutches, or braces.

The definitions to be used in policies and certificates for impairment in activities of daily living, impairment in cognitive ability, and any third eligibility criterion adopted by regulation pursuant to subdivision (b) shall be the verbatim definitions of these benefit eligibility triggers allowed by federal regulations. In addition to the verbatim definitions, the commissioner may approve additional descriptive language to be added to the definitions, if the additional language is (1) warranted based on federal or state laws, federal or state regulations, or other relevant federal decision, and (2) strictly limited to that language that is necessary to ensure that the definitions required by this section are not misleading to the insured.

(g) The definitions of activities of daily living to be used verbatim in policies and certificates that are not intended to qualify for favorable tax treatment under Public Law 104-191 shall be the following:

(1) Eating, which shall mean reaching for, picking up, and grasping a utensil and cup; getting food on a utensil, and bringing food, utensil, and cup to mouth; manipulating food on plate; and cleaning face and hands as necessary following meals.

(2) Bathing, which shall mean cleaning the body using a tub, shower, or sponge bath, including getting a basin of water, managing faucets, getting in and out of tub or shower, and reaching head and body parts for soaping, rinsing, and drying.

(3) Dressing, which shall mean putting on, taking off, fastening, and unfastening garments and undergarments and special devices such as back or leg braces, corsets, elastic stockings or garments, and artificial limbs or splints.

(4) Toileting, which shall mean getting on and off a toilet or commode and emptying a commode, managing clothing and wiping and cleaning the body after toileting, and using and emptying a bedpan and urinal.

(5) Transferring, which shall mean moving from one sitting or lying position to another sitting or lying position; for example, from bed to or from a wheelchair or sofa, coming to a standing position, or repositioning to promote circulation and prevent skin breakdown.

(6) Continence, which shall mean the ability to control bowel and bladder as well as use ostomy or catheter receptacles, and apply diapers and disposable barrier pads.

(7) Ambulating, which shall mean walking or moving around inside or outside the home regardless of the use of a cane, crutches, or braces.

(Amended by Stats. 2013, Ch. 345, Sec. 2. Effective January 1, 2014.)



10232.9

(a) Every long-term care policy or certificate that purports to provide benefits of home care or community-based services, shall provide at least the following:

(1) Home health care.

(2) Adult day care.

(3) Personal care.

(4) Homemaker services.

(5) Hospice services.

(6) Respite care.

(b) For purposes of this section, policy definitions of these benefits may be no more restrictive than the following:

(1) Home health care is skilled nursing or other professional services in the residence, including, but not limited to, part-time and intermittent skilled nursing services, home health aid services, physical therapy, occupational therapy, or speech therapy and audiology services, and medical social services by a social worker.

(2) Adult day care is medical or nonmedical care on a less than 24-hour basis, provided in a licensed facility outside the residence, for persons in need of personal services, supervision, protection, or assistance in sustaining daily needs, including eating, bathing, dressing, ambulating, transferring, toileting, and taking medications.

(3) Personal care is assistance with the activities of daily living, including the instrumental activities of daily living, provided by a skilled or unskilled person under a plan of care developed by a physician or a multidisciplinary team under medical direction. Instrumental activities of daily living include using the telephone, managing medications, moving about outside, shopping for essentials, preparing meals, laundry, and light housekeeping.

(4) Homemaker services is assistance with activities necessary to or consistent with the insured s ability to remain in his or her residence, that is provided by a skilled or unskilled person under a plan of care developed by a physician or a multidisciplinary team under medical direction.

(5) Hospice services are outpatient services not paid by Medicare, that are designed to provide palliative care, alleviate the physical, emotional, social, and spiritual discomforts of an individual who is experiencing the last phases of life due to the existence of a terminal disease, and to provide supportive care to the primary care giver and the family. Care may be provided by a skilled or unskilled person under a plan of care developed by a physician or a multidisciplinary team under medical direction.

(6) Respite care is short-term care provided in an institution, in the home, or in a community-based program, that is designed to relieve a primary care giver in the home. This is a separate benefit with its own conditions for eligibility and maximum benefit levels.

(c) Home care benefits shall not be limited or excluded by any of the following:

(1) Requiring a need for care in a nursing home if home care services are not provided.

(2) Requiring that skilled nursing or therapeutic services be used before or with unskilled services.

(3) Requiring the existence of an acute condition.

(4) Limiting benefits to services provided by Medicare-certified providers or agencies.

(5) Limiting benefits to those provided by licensed or skilled personnel when other providers could provide the service, except where prior certification or licensure is required by state law.

(6) Defining an eligible provider in a manner that is more restrictive than that used to license that provider by the state where the service is provided.

(7) Requiring medical necessity or similar standard as a criteria for benefits.

(d) Every comprehensive long-term care policy or certificate that provides for both institutional care and home care and that sets a daily, weekly, or monthly benefit payment maximum, shall pay a maximum benefit payment for home care that is at least 50 percent of the maximum benefit payment for institutional care, and in no event shall home care benefits be paid at a rate less than fifty dollars ($50) per day. Insurance products approved for residents in continuing care retirement communities are exempt from this provision.

Every such comprehensive long-term care policy or certificate that sets a durational maximum for institutional care, limiting the length of time that benefits may be received during the life of the policy or certificate, shall allow a similar durational maximum for home care that is at least one-half of the length of time allowed for institutional care.

(Added by renumbering Section 10232.8 by Stats. 1997, Ch. 699, Sec. 4. Effective October 6, 1997.)



10232.92

Every long-term care policy or certificate covering confinement in a nursing facility shall also include a provision with the following features:

(a) Care in a residential care facility must be covered. Residential care facility means a facility licensed as a residential care facility for the elderly or a residential care facility as defined in the Health and Safety Code. Outside California, eligible providers are facilities that meet applicable licensure standards, if any, and are engaged primarily in providing ongoing care and related services sufficient to support needs resulting from impairment in activities of daily living or impairment in cognitive ability and which also provide care and services on a 24-hour basis, have a trained and ready-to-respond employee on duty in the facility at all times to provide care and services, provide three meals a day and accommodate special dietary needs, have agreements to ensure that residents receive the medical care services of a physician or nurse in case of emergency, and, have appropriate methods and procedures to provide necessary assistance to residents in the management of prescribed medications.

(b) The benefit amount payable for care in a residential care facility shall be no less than 70 percent of the benefit amount payable for institutional confinement.

(c) All expenses incurred by the insured while confined in a residential care facility, for long-term care services that are necessary diagnostic, preventative, therapeutic, curing, treating, mitigating, and rehabilitative services, and maintenance or personal care services, needed to assist the insured with the disabling conditions that cause the insured to be a chronically ill individual as authorized by Public Law 104-191 and regulations adopted pursuant thereto, shall be covered and payable, up to but not to exceed the maximum daily residential care facility benefit of the policy or certificate. There shall be no restriction on who may provide the service or the requirement that services be provided by the residential care facility, as long as the expenses are incurred while the insured is confined in a residential care facility, the reimbursement does not exceed the maximum daily residential care facility benefit of the policy or certificate, and the services do not conflict with federal law or regulation for purposes of qualifying for favorable tax consideration provided by Public Law 104-191.

(d) In policies or certificates that are not intended to be federally qualified, the threshold establishing eligibility for care in a residential care facility shall be no more restrictive than that for home care benefits, as defined in subdivision (a) of Section 10232.8, and the definitions of impairment in activities of daily living and impairment of cognitive ability shall be the same as for home care benefits, as defined in subdivisions (a) and (g) of Section 10232.8. In policies or certificates that are intended to be federally qualified, the threshold establishing eligibility for care in a residential care facility shall be no more restrictive than that for home care benefits, as defined in subdivision (b) of Section 10232.8, and the definitions of impairment in activities of daily living and impairment in cognitive ability shall be the same as those for home care benefits as defined in subdivisions (b), (c), (d), (e), and (f) of Section 10232.8.

(Repealed and added by Stats. 1999, Ch. 947, Sec. 6. Effective January 1, 2000.)



10232.93

Every long-term care policy or certificate shall define the maximum lifetime benefit as a single dollar amount that may be used interchangeably for any home- and community-based services defined in Section 10232.9, assisted living benefit defined in Section 10232.92, or institutional care covered by the policy or certificate. There shall be no limit on any specific covered benefit except for a daily, weekly, or monthly limit set for home- and community-based care and for assisted living care, and for the limits for institutional care. Nothing in this section shall be construed as prohibiting limitations for reimbursement of actual expenses and incurred expenses up to daily, weekly, and monthly limits.

(Added by Stats. 1997, Ch. 699, Sec. 6. Effective October 6, 1997.)



10232.95

Every long-term care policy or certificate that provides reimbursement for care in a nursing facility shall cover and reimburse for per diem expenses, as well as the costs of ancillary supplies and services, up to but not to exceed the maximum lifetime daily facility benefit of the policy or certificate.

(Added by Stats. 1997, Ch. 699, Sec. 6.3. Effective October 6, 1997.)



10232.96

When a policy or certificate holder of an insurance contract issued prior to December 31, 1996, requests a material modification to the contract as defined by federal law or regulations, the insurer, prior to approving such a request, shall provide written notice to the policy or certificate holder that the contract change requested may constitute a material modification that jeopardizes the federal tax status of the contract and appropriate tax advice should therefore be sought.

(Added by Stats. 1997, Ch. 699, Sec. 6.5. Effective October 6, 1997.)



10232.97

In every long-term care policy or certificate that covers care in a nursing facility, the threshold establishing eligibility for nursing facility care shall be no more restrictive than a provision that the insured will qualify if either one of two criteria are met:

(a) Impairment in two activities of daily living.

(b) Impairment in cognitive ability.

(Added by Stats. 1999, Ch. 947, Sec. 7. Effective January 1, 2000.)



10233

Precedent to the payment of benefits for any care covered by the terms of the policy, any insurer offering long-term care insurance as described in Section 10231.2 may obtain a written declaration by a physician, independent needs assessment agency, or any other source of independent judgment suitable to the insurer that services are necessary.

(Added by Stats. 1989, Ch. 1273, Sec. 7.)



10233.2

Long-term care insurance may not:

(a) Be canceled, nonrenewed, or otherwise terminated on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificate holder.

(b) Contain a provision establishing a new waiting period in the event existing coverage is converted to, or replaced by, a new or other form within the same insurer, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder.

(c) Provide coverage for skilled nursing care only or provide significantly more coverage for skilled care in a facility than coverage for lower levels of care.

(d) Provide for payment of benefits based on a standard described as usual and customary, reasonable and customary, or words of similar import.

(e) Terminate a policy, certificate, or rider, or contain a provision that allows the premium for an in-force policy, certificate, or rider, to be increased due to the divorce of a policyholder or certificate holder.

(f) Include an additional benefit for a service with a known market value other than the statutorily required home- and community-based service benefits in Section 10232.9, the assisted living benefit in Section 10232.92, or a nursing facility benefit, unless the additional benefit provides for the payment of at least five times the daily benefit and the dollar value of the additional benefit is disclosed in the schedule page of the policy.

(Amended by Stats. 1999, Ch. 947, Sec. 8. Effective January 1, 2000.)



10233.25

No long-term care policy or certificate that is issued, amended, renewed, or delivered on and after January 1, 2002, shall contain a provision that prohibits or restricts any health facilities compliance with the requirements of Section 1262.5 of the Health and Safety Code.

(Added by Stats. 2001, Ch. 691, Sec. 7. Effective January 1, 2002.)



10233.3

If a policy or certificate replaces another long-term care policy or certificate, the replacing insurer shall waive any time periods applicable to preexisting conditions and probationary periods to the extent that similar exclusions have been satisfied under the original policy or certificate.

(Added by Stats. 1992, Ch. 1132, Sec. 14. Effective January 1, 1993.)



10233.4

No long-term care insurance benefits may be reduced because of out-of-pocket expenditures by the insured or on behalf of the insured by a family member of the insured or by any other individual.

(Added by Stats. 1989, Ch. 1273, Sec. 9.)



10233.5

(a) An outline of coverage shall be delivered to a prospective applicant for long-term care insurance at the time of initial solicitation through means which prominently direct the attention of the recipient to the document and its purpose.

(b) In the case of agent solicitations, an agent shall deliver the outline of coverage prior to the presentation of an application or enrollment form.

(c) In the case of direct response solicitations, the outline of coverage shall be presented in conjunction with any application or enrollment form.

(d) The outline of coverage shall be a freestanding document, using no smaller than 10-point type.

(e) The outline of coverage shall contain no material of an advertising nature.

(f) Use of the text and sequence of the text of the outline of coverage set forth in this section is mandatory, unless otherwise specifically indicated.

(g) Text which is capitalized or underscored in the outline of coverage may be emphasized by other means which provide prominence equivalent to capitalization or underscoring.

(h) The outline of coverage shall be in the following form:

1.This policy is (an individual policy of insurance) ((a group policy) which was issued in the (indicate jurisdiction in which group policy was issued)).

2.PURPOSE OF OUTLINE OF COVERAGE. This outline of coverage provides a very brief description of the important features of the policy. You should compare this outline of coverage to outlines of coverage for other policies available to you. This is not an insurance contract, but only a summary of coverage. Only the individual or group policy contains governing contractual provisions. This means that the policy or group policy sets forth in detail the rights and obligations of both you and the insurance company. Therefore, if you purchase this coverage, or any other coverage, it is important that you READ YOUR POLICY (OR CERTIFICATE) CAREFULLY!

3.TERMS UNDER WHICH THE POLICY OR CERTIFICATE MAY BE RETURNED AND PREMIUM REFUNDED.

(a) Provide a brief description of the right to return free look provision of the policy.

(b) Include a statement that the policy either does or does not contain provisions providing for a refund or partial refund of premium upon the death of an insured or surrender of the policy or certificate. If the policy contains those provisions, include a description of them.

4.THIS IS NOT MEDICARE SUPPLEMENT COVERAGE. If you are eligible for Medicare, review the Medicare Supplement Buyer s Guide available from the insurance company.

(a) (For agents) Neither (insert company name) nor its agents represent Medicare, the federal government or any state government.

(b) (For direct response) (insert company name) is not representing Medicare, the federal government or any state government.

5.LONG-TERM CARE COVERAGE. Policies of this category are designed to provide coverage for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services, provided in a setting other than an acute care unit of a hospital, such as in a nursing home, in the community, or in the home.

This policy provides coverage in the form of a fixed dollar indemnity benefit for covered long-term care expenses, subject to policy (limitations) (waiting periods) and (coinsurance) requirements. (Modify this paragraph if the policy is not an indemnity policy.)

6.BENEFITS PROVIDED BY THIS POLICY.

(a) (Covered services, related deductible(s), waiting periods, elimination periods, and benefit maximums.)

(b) (Institutional benefits, by skill level.)

(c) (Noninstitutional benefits, by skill level.)

(Any benefit screens must be explained in this section. If these screens differ for different benefits, explanation of the screen should accompany each benefit description. If an attending physician or other specified person must certify a certain level of functional dependency in order to be eligible for benefits, this too must be specified. If activities of daily living (ADLs) are used to measure an insured s need for long-term care, then these qualifying criteria or screens must be explained.)

7.LIMITATIONS AND EXCLUSIONS.

(Describe:

(a) Preexisting conditions.

(b) Noneligible facilities/provider.

(c) Noneligible levels of care (e.g., unlicensed providers, care or treatments provided by a family member, etc.).

(d) Exclusions/exceptions.

(e) Limitations.)

(This section should provide a brief specific description of any policy provisions which limit, exclude, restrict, reduce, delay, or in any other manner operate to qualify payment of the benefits described in (6) above.)

THIS POLICY MAY NOT COVER ALL THE EXPENSES ASSOCIATED WITH YOUR LONG-TERM CARE NEEDS.

8.RELATIONSHIP OF COST OF CARE AND BENEFITS. Because the costs of long-term care services will likely increase over time, you should consider whether and how the benefits of this plan may be adjusted. (As applicable, indicate the following:

(a) That the benefit level will NOT increase over time.

(b) Any automatic benefit adjustment provisions.

(c) Whether the insured will be guaranteed the option to buy additional benefits and the basis upon which benefits will be increased over time if not by a specified amount or percentage.

(d) If there is a guarantee, include whether additional underwriting or health screening will be required, the frequency and amounts of the upgrade options, and any significant restrictions or limitations.

(e) And finally, describe whether there will be any additional premium charge imposed, and how that is to be calculated.)

9.TERMS UNDER WHICH THE POLICY (OR CERTIFICATE) MAY BE CONTINUED IN FORCE OR DISCONTINUED.

(a) Describe the policy renewability provisions.

(b) For group coverage, specifically describe continuation/conversion provisions applicable to the certificate and group policy.

(c) Describe waiver of premium provisions or state that there are no waiver of premium provisions.

(d) State whether or not the company has a right to change premium, and if that right exists, describe clearly and concisely each circumstance under which the premium may change.

10.ALZHEIMER S DISEASE, ORGANIC DISORDERS, AND RELATED MENTAL DISEASES.

(State that the policy provides coverage for insureds clinically diagnosed as having Alzheimer s Disease, organic disorders, or related degenerative and dementing illnesses. Specifically describe each benefit screen or other policy provision that provides preconditions to the availability of policy benefits for that insured.)

11.PREMIUM.

(a) State the total annual premium for the policy.

(b) If the premium varies with an applicant s choice among benefit options, indicate the portion of annual premium which corresponds to each benefit option.

12.ADDITIONAL FEATURES.

(a) Indicate if medical underwriting is used.

(b) Describe other important features.

13.INFORMATION AND COUNSELING. The California Department of Insurance has prepared a Consumer Guide to Long-Term Care Insurance. This guide can be obtained by calling the Department of Insurance toll-free telephone number. This number is 1-800-927-HELP. Additionally, the Health Insurance Counseling and Advocacy Program (HICAP) administered by the California Department of Aging, provides long-term care insurance counseling to California senior citizens. Call the HICAP toll-free telephone number 1-800-434-0222 for a referral to your local HICAP office.

(Amended by Stats. 1999, Ch. 947, Sec. 9. Effective January 1, 2000.)



10233.6

A certificate issued pursuant to a group long-term care insurance policy, which policy is delivered or issued for delivery in this state, shall include all of the following:

(a) A description of the principal benefits and coverage provided in the policy.

(b) A statement of the principal exclusions, reductions, and limitations contained in the policy.

(c) A statement of the terms under which the policy or certificate, or both, may be continued in force or discontinued, including any reservation in the policy of a right to change premiums.

(d) A statement that the group master policy determines governing contractual provisions.

(e) An explanation of the insured s rights regarding continuation, conversion, and replacement.

(Amended by Stats. 1992, Ch. 1132, Sec. 16. Effective January 1, 1993.)



10233.7

No policy may be advertised, marketed, or offered as long-term care or nursing home insurance unless it complies with this chapter.

(Added by Stats. 1989, Ch. 1273, Sec. 12.)



10233.9

Any insurer offering long-term care insurance under this chapter shall provide to the Department of Insurance, for the commissioner s conveyance to the Department of Aging, a copy of the following materials for all long-term care insurance coverage advertised, marketed, or offered by that insurer in this state:

(a) Specimen individual policy form or group master policy and certificate forms.

(b) Corresponding outline of coverage.

(c) Representative advertising materials to be used in this state.

(Added by Stats. 1989, Ch. 1273, Sec. 14.)






ARTICLE 3.7. Consumer Protection

10234.8

(a) With regard to long-term care insurance, all insurers, brokers, agents, and others engaged in the business of insurance owe a policyholder or a prospective policyholder a duty of honesty, and a duty of good faith and fair dealing.

(b) Conduct of an insurer, broker, or agent during the offer and sale of a policy previous to the purchase is relevant to any action alleging a breach of the duty of honesty, and a duty of good faith and fair dealing.

(Amended by Stats. 2000, Ch. 442, Sec. 4. Effective January 1, 2001.)



10234.85

No insurer, broker, agent, or other person shall cause a policyholder to replace a long term care insurance policy unnecessarily. Nothing in this section shall be construed to allow an insurer, broker, agent, or other person to cause a policyholder to replace a long term care insurance policy that will result in a decrease in benefits and an increase in premium.

It shall be presumed that any third or greater policy sold to a policyholder in any 12-month period is unnecessary within the meaning of this section. This section shall not apply to those instances in which a policy is replaced solely for the purpose of consolidating policies with a single insurer.

(Added by Stats. 1989, Ch. 631, Sec. 1.)



10234.86

(a) Every insurer shall maintain records for each agent of that agent s amount of replacement sales as a percent of the agent s total annual sales and the amount of lapses of long-term care insurance policies sold by the agent as a percent of the agent s total annual sales.

(b) Every insurer shall report annually by June 30, the 10 percent of its agents in the state with the greatest percentage of lapses and replacements as measured by subdivision (a).

(c) Every insurer shall report annually by June 30, the number of lapsed policies as a percent of its total annual sales in the state, as a percent of its total number of policies in force in the state, and as a total number of each policy form in the state, as of the end of the preceding calendar year.

(d) Every insurer shall report annually by June 30, the number of replacement policies sold as a percent of its total annual sales in the state and as a percent of its total number of policies in force in the state as of the end of the preceding calendar year.

(e) Reported replacement and lapse rates do not alone constitute a violation of insurance laws or imply wrongdoing. The reports are for the purpose of reviewing more closely agent activities regarding the sale of long-term care insurance.

(Amended by Stats. 2011, Ch. 426, Sec. 7. Effective January 1, 2012.)



10234.87

(a) If an insurer replaces a policy or certificate that it has previously issued, the insurer shall recognize past insured status by granting premium credits toward the premiums for the replacement policy or certificate. The premium credits shall equal five percent of the annual premium of the prior policy or certificate for each full year the prior policy or certificate was in force. The premium credit shall be applied toward all future premium payments for the replacement policy or certificate, but the cumulative credit allowed need not exceed 50 percent. No credit need be provided if a claim has been filed under the original policy or certificate.

(b) The cumulative credits allowed need not reduce the premium for the replacement policy or certificate to less than the premium of the original policy or certificate.

(c) This section shall not apply to life insurance policies that accelerate benefits for long-term care.

(Amended by Stats. 1998, Ch. 1067, Sec. 5. Effective January 1, 1999.)



10234.9

(a) Every insurer providing long-term care coverage in California shall provide a copy of any advertisement intended for use in California to the commissioner for review at least 30 days before dissemination. The advertisement shall comply with all laws in California. In addition, the advertisement shall be retained by the insurer in accordance with Section 10508 for at least three years.

(b) An advertisement designed to produce leads must prominently disclose that an insurance agent will contact you if that is the case.

(c) An agent, broker, or other person who contacts a consumer as a result of receiving information generated by a cold lead device, shall immediately disclose that fact to the consumer.

(Repealed and added by Stats. 1992, Ch. 1132, Sec. 25. Effective January 1, 1993.)



10234.93

(a) Every insurer of long-term care in California shall:

(1) Establish marketing procedures to assure that any comparison of policies by its agents or other producers will be fair and accurate.

(2) Establish marketing procedures to assure excessive insurance is not sold or issued.

(3) Submit to the commissioner within six months of the effective date of this act, a list of all agents or other insurer representatives authorized to solicit individual consumers for the sale of long-term care insurance. These submissions shall be updated at least semiannually.

(4) Provide the following training and require that each agent or other insurer representative authorized to solicit individual consumers for the sale of long-term care insurance shall satisfactorily complete the following training requirements that, for resident licensees, shall count toward the licensee s continuing education requirement, but may still result in completing more than the minimum number of continuing education hours set forth in this section:

(A) For licensees issued a license after January 1, 1992, eight hours of training in each of the first four 12-month periods beginning from the date of original license issuance and thereafter eight hours of training prior to each license renewal.

(B) For licensees issued a license before January 1, 1992, eight hours of training prior to each license renewal.

(C) For nonresident licensees that are not otherwise subject to the continuing education requirements set forth in Section 1749.3, the evidence of training required by this section shall be filed with and approved by the commissioner as provided in subdivision (g) of Section 1749.4.

Licensees shall complete the initial training requirements of this section prior to being authorized to solicit individual consumers for the sale of long-term care insurance.

The training required by this section shall consist of topics related to long-term care services and long-term care insurance, including, but not limited to, California regulations and requirements, available long-term care services and facilities, changes or improvements in services or facilities, and alternatives to the purchase of private long-term care insurance. On or before July 1, 1998, the following additional training topics shall be required: differences in eligibility for benefits and tax treatment between policies intended to be federally qualified and those not intended to be federally qualified, the effect of inflation in eroding the value of benefits and the importance of inflation protection, and NAIC consumer suitability standards and guidelines.

(5) Display prominently on page one of the policy or certificate and the outline of coverage: Notice to buyer: This policy may not cover all of the costs associated with long-term care incurred by the buyer during the period of coverage. The buyer is advised to review carefully all policy limitations.

(6) Inquire and otherwise make every reasonable effort to identify whether a prospective applicant or enrollee for long-term care insurance already has accident and sickness or long-term care insurance and the types and amounts of any such insurance.

(7) Every insurer or entity marketing long-term care insurance shall establish auditable procedures for verifying compliance with this subdivision.

(8) Every insurer shall provide to a prospective applicant, at the time of solicitation, written notice that the Health Insurance Counseling and Advocacy Program (HICAP) provides health insurance counseling to senior California residents free of charge. Every agent shall provide the name, address, and telephone number of the local HICAP program and the statewide HICAP number, 1-800-434-0222.

(9) Provide a copy of the long-term care insurance shoppers guide developed by the California Department of Aging to each prospective applicant prior to the presentation of an application or enrollment form for insurance.

(10) Clearly post on its Internet Web site and provide written notice at the time of solicitation that a specimen individual policy form or group master policy and certificate form for each policy form offered in this state is available to a prospective applicant upon request. The individual specimen policy form or group master policy and certificate form shall be provided to a requesting party within 15 calendar days of receipt of a request.

(b) In addition to other unfair trade practices, including those identified in this code, the following acts and practices are prohibited:

(1) Twisting. Knowingly making any misleading representation, incomplete, or fraudulent comparison of any insurance policies or insurers for the purpose of inducing, or tending to induce, any person to lapse, forfeit, surrender, terminate, retain, pledge, assign, borrow on, or convert any insurance policy or to take out a policy of insurance with another insurer.

(2) High pressure tactics. Employing any method of marketing having the effect of or tending to induce the purchase of insurance through force, fright, threat, whether explicit or implied, or undue pressure to purchase or recommend the purchase of insurance.

(3) Cold lead advertising. Making use directly or indirectly of any method of marketing that fails to disclose in a conspicuous manner that a purpose of the method of marketing is solicitation of insurance and that contact will be made by an insurance agent or insurance company.

(Amended by Stats. 2013, Ch. 321, Sec. 23. Effective January 1, 2014.)



10234.95

(a) Every insurer or other entity marketing long-term care insurance shall:

(1) Develop and use suitability standards to determine whether the purchase or replacement of long-term care insurance is appropriate for the needs of the applicant.

(2) Train its agents in the use of its suitability standards.

(3) Maintain a copy of its suitability standards and make them available for inspection upon request by the commissioner.

(b) The agent and insurer shall develop procedures that take into consideration, when determining whether the applicant meets the standards developed by the insurer, the following:

(1) The ability to pay for the proposed coverage and other pertinent financial information related to the purchase of the coverage.

(2) The applicant s goals or needs with respect to long-term care and the advantages and disadvantages of insurance to meet these goals or needs.

(3) The value, benefits, and costs of the applicant s existing insurance, if any, when compared to the values, benefits, and costs of the recommended purchase or replacement.

(c) (1) The issuer, and where an agent is involved, the agent, shall make reasonable efforts to obtain the information set out in subdivision (b). The efforts shall include presentation to the applicant, at or prior to application, of the Long-Term Care Insurance Personal Worksheet, contained in the Long-Term Care Insurance Model Regulations of the National Association of Insurance Commissioners. The personal worksheet used by the insurer shall contain, at a minimum, the information in the NAIC worksheet in not less than 12-point type. The insurer may request the applicant to provide additional information to comply with its suitability standards.

(2) In the premium section of the personal worksheet, the insurer shall disclose all rate increases and rate increase requests for all policies, whether issued by the insurer or purchased or acquired from another insurer, in the United States on or after January 1, 1990.

(3) The premium section shall include a statement that reads as follows: A rate guide is available that compares the policies sold by different insurers, the benefits provided in those policies, and sample premiums. The rate guide also provides a history of the rate increases, if any, for the policies issued by different insurers in each state in which they do business, since January 1, 1990. You can obtain a copy of this rate guide by calling the Department of Insurance s consumer toll-free telephone number (1-800-927-HELP), by calling the Health Insurance Counseling and Advocacy Program (HICAP) toll-free telephone number (1-800-434-0222), or by accessing the Department of Insurance s Internet web site (www.insurance.ca.gov). If the personal worksheet is approved prior to the availability of the rate guide, the worksheet shall indicate that the rate guide will be available beginning December 1, 2000.

(4) A copy of the issuer s personal worksheet shall be filed and approved by the commissioner. A new personal worksheet shall be filed and approved by the commissioner each time a rate is increased in California and each time a new policy is filed for approval by the commissioner. The new personal worksheet shall disclose the amount of the rate increase in California and all prior rate increases in California as well as all prior rate increases and rate increase requests or filings in any other state. The new personal worksheet shall be used by the insurer within 60 days of approval by the commissioner in place of the previously approved personal worksheet.

(d) A completed personal worksheet shall be returned to the issuer prior to the issuer s consideration of the applicant for coverage, except the personal worksheet need not be returned for sale of employer group long-term care insurance to employees and their spouses and dependents.

(e) The sale or dissemination outside the company or agency by the issuer or agent of information obtained through the personal worksheet is prohibited.

(f) The issuer shall use the suitability standards it has developed pursuant to this section in determining whether issuing long-term care insurance coverage to an applicant is appropriate.

(g) Agents shall use the suitability standards developed by the insurer in marketing long-term care insurance.

(h) If the issuer determines that the applicant does not meet its financial suitability standards, or if the applicant has declined to provide the information, the issuer may reject the application. Alternatively, the issuers shall send the applicant a letter similar to the Long-Term Care Insurance Suitability Letter contained in the Long-Term Care Model Regulations of the National Association of Insurance Commissioners. However, if the applicant has declined to provide financial information, the issuer may use some other method to verify the applicant s intent. Either the applicant s returned letter or a record of the alternative method of verification shall be made part of the applicant s file.

(i) The insurer shall report annually to the commissioner the total number of applications received from residents of this state, the number of those who declined to provide information on the personal worksheet, the number of applicants who did not meet the suitability standards, and the number who chose to conform after receiving a suitability letter.

(j) This section shall not apply to life insurance policies that accelerate benefits for long-term care.

(Amended by Stats. 2000, Ch. 560, Sec. 2. Effective September 20, 2000.)



10234.97

(a) Any time long-term care coverage is replaced, the sales commission that is paid by the insurer and that represents the percentage of the sale normally paid for first year sales of long-term care policies or certificates shall be calculated based on the difference between the annual premium of the replacement coverage and that of the original coverage. If the premium on the replacement product is less than or equal to the premium for the product being replaced, the sales commission shall be limited to the percentage of sale normally paid for renewal of long-term care policies or certificates. Replacement shall be contingent upon the insurer s declaration that the replacement policy materially improves the position of the insured, pursuant to Section 10235.16. This provision does not apply to replacement coverage which is group insurance as described in subdivision (a) of Section 10231.6.

(b) For purposes of this section, commission or other compensation includes pecuniary or nonpecuniary remuneration of any kind relating to the sale or renewal of the policy or certificate including, but not limited to, bonuses, gifts, prizes, awards, and finder s fees.

(c) Every long-term care insurer shall file with the commissioner within six months of the effective date of this section, its commission structure or an explanation of the insurer s compensation plan. Any amendments to the commission structure shall be filed with the commissioner before implementation.

(Amended by Stats. 1993, Ch. 316, Sec. 1. Effective August 30, 1993.)






ARTICLE 4. Implementation

10235

Except as provided in Section 10235.95, this article applies to all long-term care insurance policies delivered or issued for delivery in this state on or after January 1, 1990.

(Amended by Stats. 2008, Ch. 171, Sec. 1. Effective January 1, 2009.)



10235.2

No long-term care insurance policy delivered or issued for delivery in this state shall use the terms set forth below, unless the terms are defined in the policy and the definitions satisfy the following requirements:

(a) Medicare shall be defined as the Health Insurance for the Aged Act, Title XVIII of the Social Security Amendments of 1965 as then constituted or later amended, or Title I, Part I of Public Law 89-97, as enacted by the 89th Congress of the United States of America and popularly known as the Health Insurance for the Aged Act, as then constituted and any later amendments or substitutes thereof, or words of similar import.

(b) Skilled nursing care, intermediate care, home health care, and other services shall be defined in relation to the level of skill required, the nature of the care and the setting in which care is required to be delivered.

(c) All providers of services, including, but not limited to, skilled nursing facilities, intermediate care facilities, and home health agencies shall be defined in relation to the services and facilities required to be available and the licensure or degree status of those providing or supervising the services. The definition may require that the provider be appropriately licensed or certified.

(Amended by Stats. 1999, Ch. 947, Sec. 9.5. Effective January 1, 2000.)



10235.8

No policy may be delivered or issued for delivery in this state as long-term care insurance if the policy limits or excludes coverage by type of illness, treatment, medical condition, or accident, except as to the following:

(a) Preexisting conditions or diseases.

(b) Alcoholism and drug addiction.

(c) Illness, treatment, or a medical condition arising out of any of the following:

(1) War or act of war, whether declared or undeclared.

(2) Participation in a felony, riot, or insurrection.

(3) Service in the armed forces or units auxiliary thereto.

(4) Suicide, whether sane or insane, attempted suicide, or intentionally self-inflicted injury.

(5) Aviation in the capacity of a non-fare-paying passenger.

(d) Treatment provided in a government facility, unless otherwise required by law, services for which benefits are available under Medicare or other governmental programs (except Medi-Cal or medicaid), any state or federal workers compensation, employer s liability or occupational disease law, or any motor vehicle no fault law, services provided by a member of the covered person s immediate family, and services for which no charge is normally made in the absence of insurance.

This section does not prohibit exclusions and limitations by type of provider or territorial limitations.

(Amended by Stats. 1999, Ch. 947, Sec. 10. Effective January 1, 2000.)



10235.9

(a) Every insurer shall report annually by June 30 the total number of claims denied by each class of business in the state and the number of these claims denied for failure to meet the waiting period or because of a preexisting condition as of the end of the preceding calendar year.

(b) The insurer shall provide every policyholder or certificate holder whose claim is denied a written notice within 40 days of the date of denial of the reasons for the denial and all information directly related to the denial. Insurers shall annually report to the department the number of denied claims.

(c) The department shall make available to the public, upon request, the denial rate of claims by insurer.

(Added by Stats. 1997, Ch. 699, Sec. 12. Effective October 6, 1997.)



10235.10

Termination of long-term care insurance shall be without prejudice to any benefits payable for institutionalization if that institutionalization began while the long-term care insurance was in force and continues without interruption after termination. This extension of benefits beyond the period the long-term care insurance was in force may be limited to the duration of the benefit period, if any, or to payment of the maximum benefits and may be subject to any policy waiting period, and all other applicable provisions of the policy.

(Added by Stats. 1989, Ch. 767, Sec. 2.)



10235.14

(a) Individual long-term care insurance policies shall contain a renewability provision. This provision shall be appropriately captioned, shall appear on the first page of the policy, and shall clearly disclose the term of coverage for which the policy is initially issued, the terms and conditions under which the policy may be renewed, and whether or not the issuer has the right to change the premium. If this right exists, the policy provisions shall clearly and concisely describe each circumstance under which the premium may change.

(b) Except for riders or endorsements by which the insurer effectuates a request made in writing by the insured under an individual long-term care insurance policy, all riders or endorsements added to an individual long-term care insurance policy after date of issue or at reinstatement or renewal which reduce or eliminate benefits or coverage in the policy shall require signed acceptance by the individual insured. After the date of policy issue, any rider or endorsement which increases benefits or coverage with a concomitant increase in premium during the policy term shall be agreed to in writing signed by the insured, unless the increased benefits or coverage are required by law. If a separate additional premium is charged for benefits provided in connection with riders or endorsements, that premium charge shall be set forth in the policy, rider, or endorsement.

(c) If a long-term care insurance policy or certificate contains any limitations with respect to preexisting conditions, those limitations shall appear as a separate paragraph of the policy or certificate and shall be labeled as preexisting condition limitations.

(d) A long-term care insurance policy or certificate containing any limitations or conditions for eligibility shall set forth in a separate paragraph of the policy or certificate a description of those limitations or conditions, including any required number of days of confinement, and shall label that paragraph Limitations or Conditions on Eligibility for Benefits.

(Amended by Stats. 1992, Ch. 1132, Sec. 31. Effective January 1, 1993.)



10235.16

(a) Long-term care insurance application forms shall include a question designed to elicit information as to whether the proposed insurance is intended to replace any other accident and sickness or long-term care insurance presently in force. A supplementary application or other form to be signed by the applicant containing such a question may be used.

(b) Upon determining that a sale will involve replacement, an insurer, other than an insurer using direct response solicitation methods, or its agent shall furnish the applicant, prior to issuance or delivery of a policy or certificate, a notice regarding replacement of accident and sickness or long-term care coverage. One copy of this notice shall be retained by the applicant and an additional copy signed by the applicant shall be retained by the insurer. The required notice shall be provided in the following form:

NOTICE TO APPLICANT REGARDING REPLACEMENT OF ACCIDENT AND SICKNESS OR LONG-TERM CARE INSURANCE

According to (your application) (information you have furnished), you intend to lapse or otherwise terminate existing accident and sickness or long-term care insurance and replace it with long-term care insurance coverage to be issued by (company name) Insurance Company. Your new coverage provides thirty (30) days within which you may decide, without cost, whether you desire to keep the coverage. For your own information and protection, you should be aware of and seriously consider certain factors which may affect the insurance protection available to you under the new coverage.

(1) Health conditions which you may presently have (preexisting conditions), may not be immediately or fully covered under the new coverage. This could result in denial or delay in payment of benefits under the new coverage, whereas a similar claim might have been payable under your present coverage.

(2) You may wish to secure the advice of your present insurer or its agent regarding the proposed replacement of your present coverage. This is not only your right, but it is also in your best interest to make sure you understand all the relevant factors involved in replacing your present coverage.

(3) If, after due consideration, you still wish to terminate your present coverage and replace it with new coverage, be certain to truthfully and completely answer all questions on the application concerning your medical health history. Failure to include all material medical information on an application may provide a basis for the company to deny any future claims and to refund your premium as though your coverage had never been in force. After the application has been completed and before you sign it, reread it carefully to be certain that all the information has been properly recorded.

The above Notice to Applicant was delivered to me on:

(Date)

(Applicant s Signature)

(c) For group coverage not subject to the 30-day return provision of Section 10232.7, the notice shall be modified to reflect the appropriate time period in which the policy may be returned and premium refunded.

(d) The replacement notice shall include the following statement except when the replacement coverage is group insurance as described in subdivision (a) of Section 10231.6:

COMPARISON TO YOUR CURRENT COVERAGE: I have reviewed your current long-term care coverage. To the best of my knowledge, the replacement of insurance involved in this transaction materially improves your position for the following reasons:

____ Additional or different benefits

(please specify) ______.

____ No change in benefits, but lower premiums.

____ Fewer benefits and lower premiums.

____ Other (please specify) ______.

(Signature of Agent and Name of Insurer)

(Signature of Applicant)

(Date)

(Amended by Stats. 1992, Ch. 1132, Sec. 32. Effective January 1, 1993.)



10235.17

For purposes of this chapter, the commissioner shall define inappropriate replacement of long-term care insurance in consultation with other interested parties.

(Added by Stats. 1992, Ch. 1132, Sec. 33. Effective January 1, 1993.)



10235.18

(a) Insurers using direct response solicitation methods shall deliver a notice regarding replacement of accident and sickness or long-term care coverage to the applicant upon issuance of the policy or certificate. The required notice shall be provided in the following form:

NOTICE TO APPLICANT REGARDING REPLACEMENT OF ACCIDENT AND SICKNESS OR LONG-TERM CARE INSURANCE

According to (your application) (information you have furnished), you intend to lapse or otherwise terminate existing accident and sickness or long-term care insurance and replace it with the long-term care insurance coverage delivered herewith issued by (company name) Insurance Company. Your new coverage provides thirty (30) days within which you may decide, without cost, whether you desire to keep the policy or certificate. For your own information and protection, you should be aware of and seriously consider certain factors which may affect the insurance protection available to you under the new coverage.

(1) Health conditions which you may presently have (preexisting conditions), may not be immediately or fully covered under the new coverage. This could result in denial or delay in payment of benefits under the new coverage, whereas a similar claim might have been payable under your present coverage.

(2) You may wish to secure the advice of your present insurer or its agent regarding the proposed replacement of your present policy coverage. This is not only your right, but it is also in your best interest to make sure you understand all the relevant factors involved in replacing your present coverage.

(3) (To be included only if the application is attached to the policy or certificate). If, after due consideration, you still wish to terminate your present coverage and replace it with new coverage, read the copy of the application attached to your new coverage and be sure that all questions are answered fully and correctly. Omissions or misstatements in the application could cause an otherwise valid claim to be denied. Carefully check the application and write to (company name and address) within thirty (30) days if any information is not correct and complete, or if any past medical history has been left out of the application.

(Company Name)

(b) For group coverage not subject to the 30-day return provision of Section 10232.7, the notice shall be modified to reflect the appropriate time period in which the policy may be returned and premium refunded.

(Added by Stats. 1989, Ch. 767, Sec. 2.)



10235.20

The commissioner may waive a specific provision or provisions of this article with respect to a specific long-term care insurance policy or certificate upon making written findings specified in subdivisions (a), (b), and (c), as follows:

(a) The waiver would be in the best interest of the insureds.

(b) The underlying purposes of this article could not be effectively or efficiently achieved without the waiver.

(c) Any of the following:

(1) The waiver is necessary to the development of an innovative and reasonable approach for insuring long-term care.

(2) The policy or certificate is to be issued to residents of a life care or continuing care retirement community or some other residential community for the elderly and the waiver is reasonably related to the special needs or nature of such a community.

(3) The waiver is necessary to permit long-term care insurance to be sold as part of, or in conjunction with, another insurance product.

The commissioner may condition any waiver upon compliance with alternative requirements to achieve the purposes of this article.

(Added by Stats. 1989, Ch. 767, Sec. 2.)



10235.30

(a) No insurer may deliver or issue for delivery a long-term care policy in this state unless the insurer offers at the time of application an option to purchase a shortened benefit period nonforfeiture benefit with the following features:

(1) Eligibility begins no later than after 10 years of premium payments.

(2) The lifetime maximum benefit is no less than the dollar equivalent of three months of care at the nursing facility per diem benefit contained in the policy or the amount of the premiums paid, whichever is greater.

(3) The same benefits covered in the policy and any riders at the time eligibility begins are payable for a qualifying claim.

(4) The lifetime maximum benefit may be reduced by the amount of any claims already paid.

(5) Cash back, extended term, and reduced paid-up forms of nonforfeiture benefits shall not be allowed.

(6) The lifetime maximum benefit amount increases proportionally with the number of years of premium payment.

(b) This section shall not apply to life insurance policies that accelerate benefits for long-term care.

(Amended by Stats. 1999, Ch. 947, Sec. 11. Effective January 1, 2000.)



10235.35

(a) Notwithstanding any other provision of law, the commissioner may require the administration by an insurer of the contingent benefit upon lapse, as described in Section 26 (A), (D) (3), (E), (F), (G), and (J) of the Long-Term Care Insurance Model Regulation promulgated by the National Association of Insurance Commissioners, as adopted in October 2000, as a condition of approval or acknowledgment of a rate adjustment for a block of business for which the contingent benefit upon lapse is not otherwise available.

(b) The insurer shall notify policyholders and certificate holders of the contingent benefit upon lapse when required by the commissioner in conjunction with the implementation of a rate adjustment. The commissioner may require an insurer who files for such a rate adjustment to allow policyholders and certificate holders to reduce coverage pursuant to Section 10235.50 to avoid an increase in the policy s premium amount.

(c) The commissioner may also approve any other alternative mechanism filed by the insurer in lieu of the contingent benefit upon lapse.

(Added by Stats. 2006, Ch. 312, Sec. 1. Effective January 1, 2007.)



10235.40

(a) No individual long-term care policy or certificate shall be issued until the applicant has been given the right to designate at least one individual, in addition to the applicant, to receive notice of lapse or termination of a policy or certificate for nonpayment of premium. The insurer shall receive from each applicant one of the following:

(1) A written designation listing the name, address, and telephone number of at least one individual, in addition to the applicant, who is to receive notice of lapse or termination of the policy or certificate for nonpayment of premium.

(2) A waiver signed and dated by the applicant electing not to designate additional persons to receive notice. The required waiver shall read as follows:
Protection Against Unintended Lapse.
I understand that I have the right to designate at least one person other than myself to receive notice of lapse or termination of this long-term care insurance policy for nonpayment of premium. I understand that notice will not be given until 30 days after a premium is due and unpaid. I elect not to designate any person to receive the notice.

Signature of Applicant

Date

(b) The insurer shall notify the insured of the right to change the written designation, no less often than once every two years.

(c) When the policyholder or certificate holder pays the premium for a long-term care insurance policy or certificate through a payroll or pension deduction plan, the requirements contained in subdivision (a) need not be met until 60 days after the policyholder or certificate holder is no longer on that deduction payment plan. The application or enrollment form for a certified long-term care insurance policy or certificate shall clearly indicate the deduction payment plan selected by the applicant.

(d) No individual long-term care policy or certificate shall lapse or be terminated for nonpayment of premium unless the insurer, at least 30 days prior to the effective date of the lapse or termination, gives notice to the insured and to the individual or individuals designated pursuant to subdivision (a), at the address provided by the insured for purposes of receiving notice of lapse or termination. Notice shall be given by first-class United States mail, postage prepaid, not less than 30 days after a premium is due and unpaid.

(e) Each long-term care insurance policy or certificate shall include a provision which, in the event of lapse, provides for reinstatement of coverage, if the insurer is provided with proof of the insured s cognitive impairment or the loss of functional capacity. This option shall be available to the insured if requested within five months after termination and shall allow for the collection of a past due premium, where appropriate. The standard of proof of cognitive impairment or loss of functional capacity shall not be more stringent than the benefit eligibility criteria on cognitive impairment or the loss of functional capacity contained in the policy certificate.

(Amended by Stats. 1999, Ch. 947, Sec. 12. Effective January 1, 2000.)



10235.50

Every policy or certificate shall include a provision that gives the policyholder or certificate holder the following rights to reduce coverage and lower premiums:

(a) A right, exercisable any time after the first year, to retain a policy or certificate while lowering the premium in no fewer than the following three ways:

(1) Reducing the lifetime maximum benefit.

(2) Reducing the nursing facility per diem and reducing the home- and community-based service benefits of a home care only policy and of a comprehensive long-term care policy.

(3) Converting a comprehensive long-term care policy or certificate to a Nursing Facility Only or a Home Care Only policy or certificate, if the insurer issues those policies or certificates for sale in the state.

(b) The premium for the policy or certificate that is reduced in coverage will be based on the age of the insured at issue age and the premium rate applicable to the amount of reduced coverage at the original issue date.

(c) If the contract in force at the time a reduction in coverage is made provides for benefit adjustments for anticipated increases in the costs of long-term care services, then the reduced nursing facility per diem, lifetime maximum benefit, and daily, weekly, or monthly home care benefits shall be adjusted in the same manner and in the same amount as the contract in force prior to the reduction in coverage.

(d) In the event a policy or certificate is about to lapse, the insurer shall provide written notice to the insured of the options in subdivision (a) to lower the premium by reducing coverage and of the premiums applicable to the reduced coverage options. The insurer may include in the notice additional options to those required in subdivision (a). The notice shall provide the insured at least 30 days in which to elect to reduce coverage and the policy shall be reinstated without underwriting if the insured elects the reduced coverage.

(e) In the event of a premium increase, the insured shall be offered the option to lower premiums and reduce coverage.

(Amended by Stats. 1999, Ch. 947, Sec. 13. Effective January 1, 2000.)



10235.51

(a) Every policy or certificate shall include a provision that gives the insured the option to elect, no less frequently than on each anniversary date after the policy or certificate is issued, to pay an extra premium for one or more riders that increase coverage in any of the following ways:

(1) Increase the amount of the per diem benefits.

(2) Increase the lifetime maximum benefit.

(3) Increase the amount of both the nursing facility per diem benefit and the home- and community-based care benefits of a comprehensive long-term care insurance policy or certificate.

(b) The premiums for the riders to increase coverage may be based on the attained age of the insured. The premium for the original policy or certificate will not be changed and will continue to be based on the insured s age when the original policy or certificate was issued.

(c) The insurer may require the insured to undergo new underwriting, in addition to the payment of an additional premium, to qualify for the additional coverage. The insurer may restrict the age for issuance of additional coverage and restrict the aggregate amount of additional coverage an insured may acquire to the maximum age and coverage the insurer allows when issuing a new policy or certificate.

(Added by Stats. 1997, Ch. 699, Sec. 16. Effective October 6, 1997.)



10235.52

(a) Every policy shall contain a provision that, in the event the insurer develops new benefits or benefit eligibility or new policies with new benefits or benefit eligibility not included in the previously issued policy, the insurer will grant current holders of its policies who are not in benefit or within the elimination period the following rights:

(1) The policyholder will be notified of the availability of the new benefits or benefit eligibility or new policy within 12 months. The insurer s notice shall be filed with the department at the same time as the new policy or rider.

(2) The insurer shall offer the policyholder new benefits or benefit eligibility in one of the following ways:

(A) By adding a rider to the existing policy and paying a separate premium for the new benefits or benefit eligibility based on the insured s attained age. The premium for the existing policy will remain unchanged based on the insured s age at issuance.

(B) By replacing the existing policy or certificate in accordance with Section 10234.87.

(C) By replacing the existing policy or certificate with a new policy or certificate in which case consideration for past insured status shall be recognized by setting the premium for the replacement policy or certificate at the issue age of the policy or certificate being replaced.

(b) The insured may be required to undergo new underwriting, but the underwriting can be no more restrictive than if the policyholder or certificate holder were applying for a new policy or certificate.

(c) The insurer of a group policy as defined under subdivisions (a) to (c), inclusive, of Section 10231.6 must offer the group policyholder the opportunity to have the new benefits and provisions extended to existing certificate holders, but the insurer is relieved of the obligations imposed by this section if the holder of the group policy declines the issuer s offer.

(d) This section shall become operative on June 30, 2003.

(Amended by Stats. 2003, Ch. 62, Sec. 201. Effective January 1, 2004.)



10235.91

In the event a non-medicaid national or state long-term care program is created through public funding that substantially duplicates benefits covered by the policy or certificate, the policyholder or certificate holder will be entitled to select either a reduction in future premiums or an increase in future benefits. An actuarial method for determining the premium reductions and increases in future benefits will be mutually agreed upon by the department and insurers. The amount of the premium reductions and future benefit increases to be made by each insurer will be based on the extent of the duplication of covered benefits, the amount of past premium payments, and claims experience. Each insurer s premium reduction and benefit increase plans shall be filed and approved by the department.

(Added by Stats. 1997, Ch. 699, Sec. 18. Effective October 6, 1997.)



10235.94

Every policy or certificate shall include a provision giving the policyholder or certificate holder the right to appeal decisions regarding benefit eligibility, care plans, services and providers, and reimbursement payments.

(Added by Stats. 1999, Ch. 947, Sec. 15. Effective January 1, 2000.)



10235.95

(a) Notwithstanding Section 10235, this section applies to all long-term care policies in force, regardless of their dates of issuance.

(b) Interest shall accrue and shall be payable to the claimant at the rate of 10 percent per annum on the amount of any accepted claim beginning on the first calendar day after the day that the payment of the accepted claim is due pursuant to Section 2695.7 of Title 10 of the California Code of Regulations or any successor to that provision, provided that the claim is accepted on or after December 1, 2008.

(Added by Stats. 2008, Ch. 171, Sec. 2. Effective January 1, 2009.)



10236

Every individual and group long-term care policy and certificate under a group long-term care policy shall be either guaranteed renewable or noncancelable.

(a) Guaranteed renewable means that the insured has the right to continue coverage in force if premiums are timely paid during which period the insurer may not unilaterally change the terms of coverage or decline to renew, except that the insurer may, in accordance with provisions in the policy, and in accordance with Section 10236.1, change the premium rates to all insureds in the same class. The class is determined by the insurer for the purpose of setting rates at the time the policy is issued.

(b) Noncancelable means the insured has the right to continue the coverage in force if premiums are timely paid during which period the insurer may not unilaterally change the terms of coverage, decline to renew, or change the premium rate.

(c) Every long-term care policy and certificate shall contain an appropriately captioned renewability provision on page one, which shall clearly describe the initial term of coverage, the conditions for renewal, and, if guaranteed renewable, a description of the class and of each circumstance under which the insurer may change the premium amount.

(Amended by Stats. 2001, Ch. 159, Sec. 148. Effective January 1, 2002.)



10236.1

(a) Benefits under individual long-term care insurance policies issued before new premium rate schedules are approved under Section 10236.11 shall be deemed reasonable in relation to premiums if the expected loss ratio is at least 60 percent, calculated in a manner that provides for adequate reserving of the long-term care insurance risk.

(b) (1) For individual long-term care insurance policies issued before new premium rate schedules are approved under Section 10236.11, and for which rate revisions are filed on or after January 1, 2010, benefits shall be deemed reasonable in relation to the premium if the premium rate schedules have a lifetime expected loss ratio of at least 60 percent of the premium scale in effect on December 31, 2009, plus 70 percent of premium increases filed on or after January 1, 2010, calculated in a manner that provides for adequate reserving of the long-term care insurance risk.

(2) However, if the premiums in any rate revision filing calculated in the manner provided in paragraph (1) produce a lifetime expected loss ratio that is less than the highest lifetime expected loss ratio for this policy form in the initial filing or that for requested premium rates in any filing made after January 1, 2013, the insurer shall reduce the premiums in the filing so that the current lifetime expected loss ratio is equal to or greater than the highest initially filed loss ratio or that for requested premium rates filed after January 1, 2013. In the determination of a lifetime expected loss ratio, a margin may reflect changes in the manner in which risks are shared between the insurer and a block of policies due to changes in this law effective January 1, 2013, and that margin shall not be increased unless the manner in which risks are shared between the insurer and the block of policies is changed further by law or regulation. The determination of the lifetime expected loss ratio shall be based on the actual distribution of policies in force at the time of the first filing after January 1, 2013, and not any prior assumed distribution.

(c) In evaluating the expected loss ratio, due consideration shall be given to all relevant factors, including the following:

(1) Statistical credibility of incurred claims experience and earned premiums.

(2) The period for which rates are computed to provide coverage.

(3) Experienced and projected trends.

(4) Concentration of experience within early policy duration.

(5) Expected claim fluctuation.

(6) Experience refunds, adjustments, or dividends.

(7) Renewability features.

(8) All appropriate expense factors.

(9) The discount rate used in the calculation of lifetime expected loss ratios.

(10) Experimental nature of the coverage.

(11) Policy reserves.

(12) Mix of business by risk classification.

(13) Product features, such as long elimination periods, high deductibles, and high maximum limits.

(d) Asset investment yield rate changes may not be used to justify a rate increase unless the insurer can demonstrate that its return on investments is lower than the maximum valuation interest rate for contract reserves for those policies or the commissioner determines that a change in interest rates is justified due to changes in laws or regulations that are retroactively applicable to long-term care insurance previously sold in this state.

(e) The experience on all similar long-term care policy forms issued in this state by an insurer and its affiliates and retained within the affiliated group shall be pooled together and the combined experience shall be used as the basis for assumptions that satisfy the requirements in subdivisions (a) and (b). Those assumptions and requested rate increases may vary by policy form if actuarially appropriate. Similar long-term care policy forms shall be classified into one of the following benefit classifications: nursing facility and residential care facility only, home care only, or comprehensive long-term care benefits.

(f) Notwithstanding any other provision of this section, for rate revisions filed on or after January 1, 2010, the commissioner may approve an application for a rate revision based on less than a 70 percent loss ratio, but not less than a 60 percent loss ratio, for the portion attributable to the rate increase if an insurer can demonstrate that the rates are necessary to protect the financial condition of the insurer, including avoidance of further reductions in capital and surplus.

(g) This section applies only to long-term care insurance policies issued before the approval of rate schedules under Section 10236.11.

(Amended by Stats. 2012, Ch. 627, Sec. 3. Effective January 1, 2013.)



10236.2

Except where the provisions of a group contract provide otherwise, the provisions of subdivisions (d) and (e) of Section 10236.1 shall apply to all group long-term care insurance policies issued before the approval of premium rate schedules under Section 10236.11.

(Added by Stats. 2012, Ch. 627, Sec. 4. Effective January 1, 2013.)



10236.5

(a) Every certificate of group insurance issued or delivered in California shall provide for continuation or conversion coverage for the certificate holder if the group coverage terminates for any reason except the following reasons:

(1) The termination of group coverage resulted from the insured s failure to make any required payment of premium or contribution when due.

(2) The terminating coverage is replaced not later than 31 days after termination by new group coverage effective on the day following the termination and the replacement coverage meets both of the following criteria:

(A) The replacement coverage provides benefits identical to, or benefits determined by the commissioner to be substantially equivalent to or in excess of, those provided by the terminating coverage.

(B) The premium for the replacement coverage is calculated on the insured s age at the time of issue of the group certificate for the coverage which is being replaced. If the coverage being replaced has itself replaced previous group coverage, the premium for the newest replacement coverage is calculated on the insured s age at the time the previous group certificate was issued.

(b) Continuation coverage means the maintenance of coverage under an existing group policy when that coverage would be or has been terminated and which is subject only to continued timely payment of the premium.

Any insured individual whose eligibility for group coverage is based on his or her relationship to another person, shall be entitled to continuation coverage under the group policy if the qualifying relationship terminates by dissolution of marriage or death.

(c) Conversion coverage means an individual policy of long-term care insurance, issued by the insurer of the terminating group coverage, without considering insurability, containing benefits which are identical, or which have been determined by the commissioner to be at least substantially equivalent, to the group coverage which would be or has been terminated for any reason.

In determining whether benefits are substantially equivalent, the commissioner shall consider, if applicable, the relative advantages of managed care plans which use restricted provider networks, considering items such as service availability, benefit levels, and administrative complexity.

The premium for the converted policy shall be calculated on the insured s age at the time the group certificate was issued. If the terminating group coverage replaced previous group coverage, the premium for the converted policy shall be calculated on the insured s age at the time the previous group certificate was issued.

Before issuing conversion coverage, the insurer may require, if adequate notice is provided to certificate holders in the certificate, that:

(1) The individual must have been continuously insured under the group policy, or any group policy which it replaced, for at least six months immediately prior to termination in order to be entitled to conversion coverage.

(2) The insured must submit written application for a conversion policy within a reasonable period after termination of the group coverage, and the premium paid as directed by the insurer, in order that the conversion policy be issued effective on the day following termination of group coverage.

(3) The conversion policy contains a provision for a reduction of benefits if the insured has existing long-term care insurance, payable on an expense-incurred basis, which, together with the conversion policy, would result in payment of more than 100 percent of incurred expenses. This provision shall not be included in the conversion policy unless the reduction in benefits is reflected in a premium decrease or refund.

(4) The conversion policy contains a provision limiting the payment for a single claim, spell of illness, or benefit period occurring at the time of conversion, to the amount that would have been payable had the group coverage remained in effect.

(Added by Stats. 1992, Ch. 1132, Sec. 35. Effective January 1, 1993.)



10236.8

If a group long-term care policy is replaced by another policy to the same master policyholder issued, the replacing insurer shall do all of the following:

(a) Provide benefits identical to the terminating coverage or benefits determined by the commissioner to be at least substantially equivalent to the terminating coverage. Lesser or greater benefits may be provided if the commissioner determines the replacement coverage is the most advantageous choice for the beneficiaries.

(b) Calculate the premium on the insured s age at the time of issue of the group certificate for the coverage which is being replaced. If the coverage being replaced has itself replaced previous group coverage, the premium for the newest replacement coverage shall be calculated on the insured s age at the time the previous group certificate was issued. If the replacement coverage adds new or increased benefits, the premium for the new or increased benefits may be calculated on the insured s age at the time of replacement.

(c) Offer coverage to all persons covered under the replaced group policy on its date of termination.

(d) Not exclude coverage for preexisting conditions if the terminating group coverage would provide benefits for those preexisting conditions.

(e) Not require new waiting periods, elimination periods, probationary periods, or similar preconditions related to preexisting conditions. The insurer shall waive any such time periods applicable to preexisting conditions to the extent that similar preconditions have been satisfied under the terminating group coverage.

(f) Not vary the benefits or the premium based on the insured s health, disability status, claims experience, or use of long-term care services.

(Added by Stats. 1992, Ch. 1132, Sec. 36. Effective January 1, 1993.)



10236.11

The premium rate schedules for all individual and group long-term care insurance policies issued in this state shall be filed with and receive the prior approval of the commissioner before the policy may be offered, sold, issued, or delivered to a resident of this state.

All initial rate filings shall be subject to the following:

(a) No approval for an initial premium schedule shall be granted unless the actuary performing the review for the commissioner certifies that the initial premium rate schedule is sufficient to cover anticipated costs under moderately adverse experience and that the premium rate schedule is reasonably expected to be sustainable over the life of the form with no future premium increases anticipated. The certification may rely on supporting data in the filing. The actuary performing the review may request an actuarial demonstration that the assumptions the insurer has used are reasonable. The actuarial demonstration shall include either premium and claim experience on similar policy forms, adjusted for any premium or benefit differences, relevant and creditable data from other studies, or both.

(b) The insurer shall submit to the commissioner for approval a rate filing for each policy form that includes at least all of the following information:

(1) An actuarial memorandum that describes the assumptions the insurer used to develop the premium rate schedule. The actuarial assumptions shall include, but not be limited to, a sufficiently detailed description of morbidity assumptions, voluntary lapse rates, mortality assumptions, asset investment yield rates, a description of all expense components, and plan and option mix assumptions. The memorandum shall also include the expected lifetime loss ratio and projections of yearly earned premiums, incurred claims, incurred claim loss ratios, and changes in contract reserves.

(2) An actuarial certification consisting of at least all of the following:

(A) A statement that the initial premium rate schedule is sufficient to cover anticipated costs under moderately adverse experience and that the premium rate schedule is reasonably expected to be sustainable over the life of the form with no future premium increases anticipated.

(B) A statement that the policy design and coverage provided have been reviewed and taken into consideration.

(C) A statement that the underwriting and claims adjudication processes have been reviewed and taken into consideration.

(D) A complete description of the basis for contract reserves that are anticipated to be held under the form, to include all of the following:

(i) Sufficient detail or sample calculations provided so as to have a complete depiction of the reserve amounts to be held.

(ii) A statement that the assumptions used for reserves contain reasonable margins for adverse experience.

(iii) A statement that the net valuation premium for renewal years does not increase (except for attained-age rating where permitted).

(iv) A statement that the difference between the gross premium and the net valuation premium for renewal years is sufficient to cover expected renewal expenses, or if that statement cannot be made, a complete description of the situations in which this does not occur and the type and level of change in the reserve assumptions that would be necessary for the difference to be sufficient. An aggregate distribution of anticipated issues may be used as long as the underlying gross premiums maintain a reasonably consistent relationship. If the gross premiums for certain age groups appear to be inconsistent with this requirement, the commissioner may request a demonstration under subdivision (a) based on a standard age distribution.

(E) A statement that the premium rate schedule is not less than the premium rate schedule for existing similar policy forms also available from the insurer except for reasonable differences attributable to benefits or a comparison of the premium schedules for similar policy forms that are currently available from the insurer with an explanation of the differences.

(c) Premium rate schedules and new policy forms shall be filed by January 1, 2002, for all group long-term care insurance policies that an insurer will offer, sell, issue, or deliver on or after January 1, 2003, and for all previously approved individual long-term care insurance policies that an insurer will offer, sell, issue, or deliver on or after January 1, 2003, unless the January 1, 2002, deadline is extended by the commissioner. Insurers may continue to offer and market long-term care insurance policies approved prior to January 1, 2002, until the earlier of (1) 90 days after approval of both the premium rate schedules and new policy forms filed pursuant to this section or (2) January 1, 2003. Insurers that have filed premium rate schedules and new policy forms by March 1, 2002, may continue to offer and market long-term care insurance policies approved prior to January 1, 2002, until the earlier of (1) 90 days after approval of both the premium rate schedules and new policy forms filed pursuant to this section or (2) June 30, 2003.

(d) Nothing in this section shall be construed as prohibiting an insurer from filing new group and individual policy forms, or from relieving an insurer of the obligation to file these forms, with the commissioner after January 1, 2003, if the policy form meets all the requirements of this chapter.

(Amended by Stats. 2002, Ch. 675, Sec. 4. Effective January 1, 2003.)



10236.12

All actuaries used by the commissioner to review rate applications submitted by insurers pursuant to this chapter who are employees of the department shall be members of the American Academy of Actuaries, with at least five years relevant experience in long-term care insurance industry pricing or alternatively shall meet the professional requirements to issue a statement of actuarial opinion as required by subdivision (a) of Section 10236.13.

If the department does not have sufficient employees who are actuaries meeting the requirements of this section to perform the volume of work required by this chapter, the commissioner may contract, as necessary, with independent actuaries who shall be members of the American Academy of Actuaries with at least five years relevant experience in long-term care insurance industry pricing.

If the department has employees who are actuaries, and independent actuaries under contract to the department, both meeting the requirements of this section to review rate applications, an insurer may generally choose between having the rate application reviewed by either employees or independent actuaries under contract to the department. The costs and expenses of reviews by independent actuaries under contract to the department shall be charged to the insurer. However, the department shall have the discretion to require a review by independent actuaries.

Employees of the department who are actuaries and who are otherwise qualified to review rate applications but who do not meet the requirements of this section may assist an independent actuary under contract to the department.

If the commissioner contracts with independent actuaries for purposes of this section, the commissioner shall promulgate regulations to maintain the confidentiality of rate filings and proprietary insurer information and to avoid conflicts of interest.

(Repealed and added by Stats. 2009, Ch. 101, Sec. 3. Effective January 1, 2010.)



10236.13

No insurer may increase the premium for an individual or group long-term care insurance policy or certificate approved for sale under this chapter unless the insurer has received prior approval for the increase from the commissioner.

The insurer shall submit to the commissioner for approval all proposed premium rate schedule increases, including at least all of the following information:

(a) Certification by an actuary, who is a member of the American Academy of Actuaries and who meets the qualification standards of that organization, that:

(1) If the requested premium rate schedule increase is implemented and the underlying assumptions, which reflect moderately adverse conditions, are realized, no further premium rate schedule increases are anticipated.

(2) The premium rate filing is in compliance with the provisions of this section.

(b) An actuarial memorandum justifying the rate schedule change request that includes all of the following:

(1) Lifetime projections of earned premiums and incurred claims based on the filed premium rate schedule increase, and the method and assumptions used in determining the projected values, including reflection of any assumptions that deviate from those used for pricing other forms currently available for sale.

(A) Annual values for the five years preceding and the three years following the valuation date shall be provided separately.

(B) The projections shall include the development of the lifetime loss ratio.

(C) For policies issued with premium rate schedules approved under Section 10236.11, the projections shall demonstrate compliance with subdivision (a) of Section 10236.14. For all other policies, the projections shall demonstrate compliance with Section 10236.1.

(D) If the commissioner determines that a premium rate increase is justified due to changes in laws or regulations that are retroactively applicable to long-term care insurance previously sold in this state, then:

(i) The projected experience should be limited to the increases in claims expenses attributable to the changes in law or regulations.

(ii) If the commissioner determines that potential offsets to higher claims costs may exist, the insurer shall be required to use appropriate net projected experience.

(2) Disclosure of how reserves have been incorporated in this rate increase.

(3) Disclosure of the analysis performed to determine why a rate adjustment is necessary, which pricing assumptions were not realized and why, and what other actions taken by the company have been relied on by the actuary.

(4) A statement that policy design, underwriting, and claims adjudication practices have been taken into consideration.

(5) A statement that asset investment yield rate changes have not been used to justify the rate increase unless the insurer can demonstrate that its return on investments is lower than the maximum valuation interest rate for contract reserves for those policies or the commissioner determines that a change in interest rates is justified due to changes in laws or regulations that are retroactively applicable to long-term care insurance previously sold in this state.

(6) If it is necessary to maintain consistent premium rates for new certificates and certificates receiving a rate increase, the insurer shall file composite rates reflecting projections of new certificates.

(c) A statement that renewal premium rate schedules are not greater than new business premium rate schedules except for differences attributable to benefits, unless sufficient justification is provided to the commissioner.

(d) Sufficient information for approval of the premium rate schedule increase by the commissioner.

(e) (1) The insurer, at its discretion, may request a premium rate schedule increase that is lower than the rate increase necessary to provide the certification required by subdivision (a) or a series of premium rate schedule increases with a present value of not more than the rate increase necessary to provide the certification required by subdivision (a). The commissioner may accept the premium rate schedule increase or series of increases without submission of the certification required by subdivision (a) if all of the following apply:

(A) In the opinion of the commissioner, accepting the lower premium rate schedule increase or increases is in the best interest of California policyholders.

(B) The actuarial memorandum discloses to the commissioner the rate increase necessary to provide the certification required by subdivision (a).

(C) The rate increase filing satisfies all other requirements of this section.

(D) The insurer discloses to policyholders affected by the approved increases the filed increase, the approved premium rate schedule increase or increases, and the amount and timing of any subsequent rate schedule increases included in the rate increase filing whether those subsequent rate schedule increases are approved or not approved by the commissioner.

(2) The commissioner may approve a lower requested premium rate schedule increase and may approve the initial increase or more than just the initial increase requested pursuant to paragraph (1).

(3) If the amount of increase after all increases disclosed pursuant to subparagraph (D) of paragraph (1), whether the increase or increases are approved or not approved by the commissioner, triggers the contingent benefit upon lapse, the commissioner shall require the administration by an insurer of the contingent benefit upon lapse as a condition of approval of a premium rate schedule increase that is lower than the amount necessary to provide the certification required by paragraph (1) of subdivision (a) or with the initial increase and each subsequent increase in a series of premium rate schedule increases. The commissioner may waive this condition of approval if an insurer demonstrates that the waiver is necessary to protect the financial condition of the insurer, including avoidance of further reductions in capital and surplus.

(4) For purposes of paragraph (2) of subdivision (a) of Section 10236.14, the loss ratio calculation shall assume future premiums are based on the total filed rate schedule increase or series of increases disclosed pursuant to subparagraph (D) of paragraph (1), whether the increase or increases are approved or not approved by the commissioner.

(5) Premium rate schedule increases requested pursuant to paragraph (1) or approved as described in paragraph (2) shall comply with the provisions of Sections 10234.6 and 10234.95.

(f) The provisions of this section are applicable to all individual and group policies issued in this state on or after July 1, 2002.

(Amended by Stats. 2012, Ch. 627, Sec. 5. Effective January 1, 2013.)



10236.14

Approval of all premium rate schedule increases shall be subject to the following requirements:

(a) (1) Premium rate schedule increases shall demonstrate that the sum of the accumulated value of incurred claims, without the inclusion of active life reserves, and the present value of future projected incurred claims, without the inclusion of active life reserves, will not be less than the sum of the following:

(A) The accumulated value of the initial earned premium times 58 percent.

(B) Eighty-five percent of the accumulated value of prior premium rate schedule increases on an earned basis.

(C) The present value of future projected initial earned premiums times 58 percent.

(D) Eighty-five percent of the present value of future projected premiums not in subparagraph (C) on an earned basis.

(2) However, if the premiums in any rate revision filing calculated in this manner produce a lifetime expected loss ratio that is less than the highest lifetime expected loss ratio for this policy form in the initial filing or that for requested premium rates in any filing made after January 1, 2013, the insurer shall reduce the premiums in the filing so that the current lifetime expected loss ratio is equal to or greater than the highest initially filed loss ratio or that for requested premium rates filed after January 1, 2013. In the determination of a lifetime expected loss ratio, the margin for moderately adverse experience shall be reflected and shall not be increased unless the manner in which risks are shared between the insurer and block of policies has been changed by this law or any future law or regulation. The determination of the lifetime expected loss ratio shall be based on the actual distribution of policies issued and not any assumed distribution prior to actual sales.

(b) In the event the commissioner determines that a premium rate increase is justified due to changes in laws or regulations that are retroactively applicable to long-term care insurance previously sold in this state, a premium rate schedule increase may be approved if the increase provides that 70 percent of the present value of projected additional premiums shall be returned to policyholders in benefits and the other requirements applicable to other premium rate schedule increases are met.

(c) All present and accumulated values used to determine rate increases should use the maximum valuation interest rate for contract reserves. The actuary shall disclose as part of the actuarial memorandum the use of any appropriate averages.

(d) No request for a rate increase on any policy form approved under Section 10236.11 shall be approved by the commissioner except as follows: the experience on all similar long-term care policy forms issued in this state by the insurer and its affiliates and retained by the affiliated group that have been approved either prior to approval under, or pursuant to, Section 10236.11 shall be pooled together and the combined experience shall be used as the basis for assumptions that satisfy the requirements in subdivision (a). Those assumptions and requested rate increases may vary by policy form if actuarially appropriate. Similar long-term care policy forms shall be classified into one of the following benefit classifications: nursing facility and residential care facility only, home care only, or comprehensive long-term care benefits. An insurer is not precluded from filing requests for premium rate schedule increases on all of its policy forms if the combined experiences after pooling all applicable policy forms satisfies the requirements of subdivision (a).

(e) Notwithstanding any other provision of this section, for applications for rate revisions filed on or after January 1, 2013, the commissioner may approve the application if an insurer demonstrates that the rates are necessary to protect the financial condition of the insurer, including avoidance of further reductions in capital and surplus.

(f) The provisions of this section are applicable to all individual and group policies issued in this state on or after July 1, 2002.

(Amended by Stats. 2012, Ch. 627, Sec. 6. Effective January 1, 2013.)



10236.15

Premium rate schedule increases that have been approved shall be subject to the following:

(a) For each rate increase that is implemented, the insurer shall file for approval by the commissioner updated projections, as defined in paragraph (1) of subdivision (b) of Section 10236.13, annually for the next three years and include a comparison of actual results to projected values. The commissioner may extend the period to greater than three years.

(b) (1) If the commissioner has determined that the actual experience following a rate increase does not adequately match the projected experience and that the current projections under moderately adverse conditions demonstrate that incurred claims will not exceed proportions of premiums specified in subdivision (a), the commissioner may require the insurer to implement any of the following:

(A) Premium rate schedule adjustments.

(B) Other measures to reduce the difference between the projected and actual experience.

(2) In determining whether the actual experience adequately matches the projected experience, consideration should be given to paragraph (5) of subdivision (b) of Section 10236.13, if applicable.

(c) If the commissioner demonstrates, based upon credible evidence, that an insurer has engaged in a persistent practice of filing inadequate premium schedules, the commissioner may, in addition to any other authority of the commissioner under this chapter, and after the insurer is afforded proper notice and due process, prohibit the insurer from filing and marketing comparable coverage for a period of up to five years or from offering all other similar coverages, and may limit marketing of new applications to the products subject to recent premium rate schedule increases.

(d) This section shall not apply to life insurance policies and certificates that accelerate benefits for long-term care.

(e) The provisions of this section are applicable to all individual and group policies issued in this state on or after July 1, 2002.

(Added by Stats. 2000, Ch. 812, Sec. 11. Effective January 1, 2001.)






ARTICLE 5. Inflation Escalator and Benefit Increases

10237

This article applies to all long-term care insurance policies delivered or issued for delivery in this state on or after January 1, 1991.

(Added by Stats. 1990, Ch. 530, Sec. 3.)



10237.1

No insurer may deliver or issue for delivery a long-term care insurance policy or certificate in this state unless the insurer offers to each policyholder and certificate holder, in addition to any other inflation protection, the option to purchase a long-term care insurance policy or certificate that provides for benefit levels and benefit maximums to increase to account for reasonably anticipated increases in the costs of long-term care services covered by the policy. Insurers shall offer to each policyholder and certificate holder, at the time of purchase, the option to purchase a long-term care insurance policy or certificate containing an inflation protection feature which is no less favorable than one that does one or more of the following:

(a) Increases benefit levels annually in a manner so that the increases are compounded annually at a rate of not less than 5 percent.

(b) Guarantees the insured individual the right to periodically increase benefit levels without providing evidence of insurability or health status and without regard to claim status or history so long as the option for the previous period has not been declined. The amount of the additional benefit shall be no less than the difference between the existing policy benefit and that benefit compounded annually at a rate of at least 5 percent for the period beginning with the purchase of the existing benefit and extending until the year in which the offer is made.

(c) Covers a specified percentage of actual or reasonable charges and does not include a maximum specified indemnity amount limit.

(d) The insurer of a group long-term care insurance policy as defined in subdivision (a), (b), or (c) of Section 10231.6, shall offer the holder of the group policy the opportunity to have the inflation protection pursuant to this section extended to existing certificate holders, but the insurer is relieved of the obligations imposed by this section if the holder of the group policy declines the insurer s offer.

(Amended by Stats. 1999, Ch. 947, Sec. 16. Effective January 1, 2000.)



10237.2

If the policy is issued to a group, the required offering in Section 10237.1 shall be made to the group policyholder; except that if the policy is issued to a group as defined in subdivision (d) of Section 10231.6, other than to a continuing care retirement community, the offering shall be made to each proposed certificate holder.

(Added by Stats. 1990, Ch. 530, Sec. 3.)



10237.3

The offer in Section 10237.1 shall not be required of any of the following:

(a) Life insurance policies or riders containing accelerated long-term care benefits.

(b) Expense incurred long-term care insurance policies. For purposes of this subdivision, expense incurred does not include policies paying a certain percentage of reasonable and customary charges up to a specified, indemnity-type maximum amount.

(Added by Stats. 1990, Ch. 530, Sec. 3.)



10237.4

(a) Inflation protection benefit increases under a policy that contains these benefits shall continue without regard to an insured s age, claim status or claim history, or the length of time the person has been insured under the policy.

(b) An offer of inflation protection that provides for automatic benefit increases shall include an offer of a premium which the insurer expects to remain constant. The offer shall disclose in a conspicuous manner that the premium may change in the future unless the premium is guaranteed to remain constant.

(c) The inflation protection benefit increases under a policy or certificate that contains an inflation protection feature shall not be reduced due to the payment of claims.

(Amended by Stats. 1999, Ch. 947, Sec. 17. Effective January 1, 2000.)



10237.5

(a) An inflation protection provision that increases benefit levels annually in a manner so that the increases are compounded annually at a rate not less than 5 percent shall be included in a long-term care insurance policy unless an insurer obtains a rejection of inflation protection signed by the policyholder.

(b) The rejection, to be included in the application or on a separate form, shall state:
I have reviewed the outline of coverage and the graphs that compare the benefits and premiums of this policy with and without inflation protection. Specifically, I have reviewed the plan, and I reject 5 percent annual compound inflation protection.

Signature of Applicant

Date

(Amended by Stats. 1999, Ch. 947, Sec. 18. Effective January 1, 2000.)



10237.6

(a) An insurer shall include the following information in or with the outline of coverage:

(1) A graphic comparison of the benefit levels of a policy that increases benefits at a compounded annual rate of not less than 5 percent over the policy period with a policy that does not increase benefits. The graphic comparison shall show benefit levels over at least a 20-year period.

(2) Any expected premium increases or additional premiums to pay for automatic or optional benefit increases.

(b) An insurer may use a reasonable hypothetical or graphic demonstration for purposes of this disclosure.

(Added by Stats. 1997, Ch. 699, Sec. 22. Effective October 6, 1997.)









CHAPTER 3. Burial Contracts

10240

A funeral insurance contract is a life policy embodying an agreement, for a valuable consideration, to embalm or dispose of, or expressly to procure or pay or to provide funds for, in whole or in part, the embalming or disposal of the remains of any person living at the time of the issuance of such policy.

(Repealed and added by Stats. 1947, Ch. 557.)



10242

The provisions of this chapter shall apply to all funeral insurance contracts issued or delivered in this State upon the life of any person in this State and to any insurer issuing or delivering such contracts in this State upon the life of any person in this State.

(Repealed and added by Stats. 1947, Ch. 557.)



10244

Anything in this code or elsewhere to the contrary notwithstanding, no funeral insurance contract shall be issued or delivered in this State upon the life of any person in this State unless it contains in substance the following provisions:

(1) A provision that the insured, after three months premiums have been paid, is entitled to a period of grace not less than 30 days within which to make payment of any subsequent premium, subject to the option of the insurer to make an interest charge, not in excess of 6 percent per annum, for the number of days of grace elapsing before the payment of the premium; during said period of grace the policy shall continue in full force. But in case the policy becomes a claim during the said period, the amount of such unpaid premiums, with interest thereon, may be deducted from the amount payable under the policy in settlement thereof.

(2) A provision that the policy shall be incontestable after it has been in force during the lifetime of the insured for a period of two years from its date of issue or from the date of any reinstatement thereof except for suicide, nonpayment of premiums or the violation of the conditions of the policy relating to military or naval service in time of war.

(3) A provision that the policy, the application therefor and any rider attached to the policy, shall constitute the entire contract between the parties; a copy of such application shall be endorsed upon or attached to the policy when issued. An application for reinstatement, if any, shall be a part of said contract even though not attached thereto. Such policy shall not incorporate therein, by reference or otherwise, the constitution, by-laws, or rules or regulations of any organization whatsoever. No insurer or society, including any society operating under Chapter 10 of Part 2 of Division 2 of this code, operating under any law which requires such incorporation shall issue or deliver funeral insurance contracts in this State.

(4) A provision that all statements made by the insured in his application for the policy or reinstatement thereof, shall, in the absence of fraud, be deemed representations and not warranties.

(5) A provision that if the age of the insured has been misstated in the policy or application thereof, the amount payable under the policy shall be such as the premium provided for therein would have purchased at the correct age.

(6) A provision that before the insurer may pay the proceeds of such policy or any portion thereof to any undertaker or funeral director designated in the policy for funeral services or miscellaneous expenses in connection therewith, the insurer shall require proof satisfactory to it that the services and expenses have been rendered and if proof of rendition of services and expenses is not furnished within 30 days after demand is made upon the insurer for such payment and in any event within one year from the date of the insured s death, the insurer shall pay the proceeds of such insurance to the beneficiary designated in the policy, and if no beneficiary is so designated, to the estate of the insured or to any person, other than to such undertaker or funeral director, appearing to the insurer to be equitably entitled to all or any portion of the proceeds by reason of having incurred expense or furnished funeral services for the insured, to the extent of the expense incurred or services furnished.

(7) A provision granting the insured the right at any time during his lifetime to change the funeral director designated in the policy, if one be designated.

(8) If an insurer issuing any such funeral insurance contract is subject to a provision in the laws under which it operates or in its constitution or charter, to the effect that any person purchasing such contract would be subject to additional assessments, premiums or calls other than the premium stated in the contract, then that fact shall be prominently displayed on the application for, and in such contract when issued.

(Added by Stats. 1947, Ch. 557.)



10246

All funeral insurance contracts shall be subject in all respects to the provisions of Sections 10150 to 10167 inclusive, and of Sections 10478 to 10489.6 inclusive of this code.

(Added by Stats. 1947, Ch. 557.)



10247

Limited death benefit insurance contracts may be issued and delivered in this state upon the life of any person in this state who makes premium payments over a period of time to purchase a funeral insurance policy. Those policies shall be subject to the disclosure requirements of this chapter.

(Added by Stats. 1995, Ch. 340, Sec. 1. Effective January 1, 1996.)



10248

(a) Except as permitted in Section 10247, no funeral insurance contract issued or delivered in this state upon the life of any person in this state shall contain any provision scaling down or reducing the benefits payable below the face amount of the policy. The provisions of this section, however, shall not apply to a reduction of the benefit payable because of a misstatement of the age in the policy or application therefor, nor to the suicide, military or naval service or war provisions of the policy, if any, nor to contestability of the policy, nor to a policy issued on the life of a juvenile.

(b) If a limited death benefit insurance contract is issued under Section 10247, the limited death benefit period shall not exceed two years.

(Amended by Stats. 1995, Ch. 340, Sec. 2. Effective January 1, 1996.)



10250

No funeral insurance contract shall be issued or delivered in this State except by an admitted insurer issuing policies on a legal reserve basis.

(Added by Stats. 1947, Ch. 557.)



10252

No person shall sell or offer for sale any such funeral insurance contract in this state unless he or she is licensed as a life agent pursuant to the provisions of Chapter 5 (commencing with Section 1621).

(Amended by Stats. 1982, Ch. 454, Sec. 106.)






CHAPTER 4. Standard Provisions in Disability Policies

ARTICLE 1. Scope of Chapter and Definitions

10270

(a) This chapter shall not apply to workmen s compensation insurance, any policy of liability insurance with or without supplementary coverage, or any policy or contract of reinsurance.

(b) This chapter shall apply to selected group disability insurance as defined in Section 10270.97, except insofar as it is exempted from Section 10401.

(c) This chapter shall apply to each of the types of insurance enumerated in this subdivision that insure more than one person, except to the extent that the type of insurance may be exempted from compliance with particular portions of this chapter by the provisions of this chapter relating to that type of insurance.

The types of insurance that insure more than one person and that are hereby exempted from subdivision (c) of Section 10320 (but family expense disability insurance only to the extent therein provided), and Section 10401 (but only to the extent in this chapter provided) are:

(1) Blanket insurance, as defined in subdivision (a) of Section 10270.2.

(2) Tuition refund insurance, as defined in Section 10270.1.

(3) Group disability insurance, as defined in Sections 10270.5, 10270.505, and 10270.57.

(4) Family expense disability insurance, as defined in Section 10270.7.

(5) Unemployment compensation disability insurance, as defined in paragraph (6) of subdivision (a) of Section 10270.2.

(Amended by Stats. 2012, Ch. 321, Sec. 1. Effective January 1, 2013.)



10270.1

(a) As used in this section:

(1) Institution means any school, college or other institution of learning or the principal or head thereof.

Camp means one or more tents, vehicles, buildings or structures together with the tract of land appertaining thereto, established or maintained as living quarters for temporary occupancy by 10 or more people, and shall include the principal or head thereof.

(2) Student means any student or pupil or his parent, guardian or other person who pays or becomes obligated to pay the tuition or fee required for registration or attendance at the institution.

Camper means any person or his parent, guardian or other person who pays or becomes obligated to pay the tuition or fee required for registration or attendance at the camp.

(3) Tuition refund insurance means any policy which, because of a student s or camper s absence from, or inability to register at or attend, an institution or camp, as the case may be, provides for the indemnification of the student or camper for his loss of tuition or fee, or if he has been previously indemnified therefor by the institution or camp, for its reimbursement.

(b) Except to the extent provided herein, the other sections of this chapter shall not apply to tuition refund insurance providing coverage for ten (10) or more students or campers.

(c) No policy of tuition refund insurance shall be delivered or issued for delivery to any person in this State unless approved as to substance and form by the commissioner. The commissioner may, after notice and hearing, promulgate such reasonable rules and regulations, relating to the substance, form and issuance of such policies, as are necessary or desirable to preserve, insofar as applicable, standards as respects substance, form and issuance comparable to the standards in such respects prescribed by this chapter and applicable to disability policies, and to further the purpose or purposes for which such policies are to be issued.

(d) Tuition refund insurance may be issued only to an institution or camp which does not have a similar policy in effect, but its cost may be borne by the student or camper, as the case may be, in which event he may, upon request, obtain from the insurer a copy of the policy.

(Amended by Stats. 1957, Ch. 1558.)



10270.2

(a) Blanket insurance is that form of insurance providing coverage for specified circumstances and insuring by description all or nearly all persons within a class of persons defined in a policy issued to a master policyholder, and not by specifically naming the persons covered, by certificate or otherwise, although a statement of the coverage provided may be given, or required by the policy to be given, to eligible persons. The permitted types of blanket insurance are those where the blanket policy is issued to any of the following:

(1) A volunteer or governmental fire department, emergency medical services company, or similar volunteer or governmental organization providing benefits to members or participants only in the event of accident incurred while performing actions incident to an activity or operation sponsored or supervised by the department, company, or organization.

(2) A college, school, or other institution of learning, a school district or districts or school jurisdictional unit, or to the head, principal, or governing board of an educational unit who or which shall be deemed the policyholder; providing benefits to students without necessarily any restriction as to activity, time, or place, or to teachers or employees while performing actions incident to special duties, such as at camps, at summer playgrounds, or during tours or excursions; and providing benefits to students, teachers, or employees, and spouses and dependents of students, teachers, and employees, for death or dismemberment resulting from accident, or for hospital, medical, surgical, drug, or nursing expenses resulting from accident or sickness.

(3) A sports team, camp, or sponsor, or proprietor thereof, who shall be deemed the policyholder, providing benefits to sports team participants, campers, employees, officials, supervisors, or persons responsible for their support, for death or dismemberment resulting from accident or for hospital, medical, surgical, or nursing expenses resulting from accident, to those participants, campers, employees, officials, supervisors, or persons responsible for their support, or arising out of sickness of those participants, campers, employees, officials, supervisors, or persons responsible for their support, provided the accident or the first manifestation of sickness occurs while those participants, campers, employees, officials, supervisors, or persons responsible for their support are in or on the buildings or premises of the sports team or camp, or being transported between their homes and the sports team or camp, or while at any other place as an incident to sports team- or camp-sponsored activities or while being transported to, from, or between those places.

(4) (A) A newspaper, farm paper, magazine, or other periodical publication, which shall be deemed the policyholder, providing benefits for independent contractors, such as carriers, newsboys, dealers, distributors, wholesalers, or others engaged in the sale, distribution, collecting for, or other activities pertaining to the marketing and delivery of the publication, including attendance at a coaching school or participation as a member of a trip organized, supervised, and sponsored as a reward for meritorious service, on account of loss resulting from accident or sickness, the benefit to be payable to the independent contractors or to their parents, guardians, or other persons responsible for their support.

(B) When the premium for the insurance is paid by the person insured, he or she may, upon request, obtain from the insurer in certificate form a copy of the policy.

(5) Any religious, charitable, recreational, educational, athletic, or civic organization, or branch thereof, which shall be deemed the policyholder, providing benefits to any group of members, employees, or participants for death or dismemberment or for hospital, medical, surgical, or nursing expenses resulting from accident incurred incident to specific hazards pertaining to any activity or activities or operations sponsored or supervised by, or on the premises of, the policyholder.

(6) An employer, a majority of the employees in this state of an employer, or both, upon application, to pay the benefits afforded by a voluntary plan of unemployment compensation disability insurance. Notwithstanding the provisions of Section 10113, the policy may incorporate by reference any of the appropriate provisions of Part 2 (commencing with Section 2601) of Division 1 of the Unemployment Insurance Code and the authorized regulations of the Director of Employment Development.

(7) An employer, who shall be deemed the policyholder, providing benefits to any group of workers, dependents, or guests, limited by reference to specified hazards incident to activities or operations of the policyholder, for death or dismemberment, or for hospital, medical, surgical, or nursing expenses, resulting from accident. When the premium for the insurance is paid by the person insured, he or she may, upon request, obtain from the insurer in certificate form a copy of the policy.

(8) Any common carrier or any operator, owner, or lessor of a means of transportation, who shall be deemed the policyholder, providing benefits to any group of persons who may become lessees or passengers, limited by reference to their travel status on that common carrier or that means of transportation, for death or dismemberment, or for hospital, medical, surgical, or nursing expenses, resulting from accident. When the premium for the insurance is paid by the person insured, he or she may, upon request, obtain from the insurer in certificate form a copy of the policy.

(9) An entertainment production company, who shall be deemed the policyholder, providing benefits to any group of participants, volunteers, audience members, contestants, or workers for death or dismemberment, or for hospital, medical, surgical, or nursing expenses, resulting from accident while engaged in any activity or operation of the policyholder. When the premium for the insurance is paid by the person insured, he or she may, upon request, obtain from the insurer in certificate form a copy of the policy.

(b) A blanket policy is any disability policy of the nature herein described sold to any of the entities described in paragraphs (1) to (9), inclusive, of subdivision (a) that provides coverage for any group of persons within permitted categories defined in the policy. Policies referred to in paragraph (6) of subdivision (a) shall comply with the provisions of this section specifically referring thereto. Policies referred to in paragraphs (1) to (5), inclusive, or (7) to (9), inclusive, of subdivision (a) may provide that the cost of the insurance coverage shall be borne by either the policyholder, or the individuals insured or their parents or guardians, payable through the policyholder. In the absence of a policy provision excluding coverage for otherwise covered individuals who have not individually enrolled with the policyholder and undertaken to pay all or a specified portion of the premium allocable to the individual, the policy shall provide the described insurance for all who fall within the categories of covered individuals defined in the policy. The policy may, but is not required to, contain provisions requiring a minimum number of participating persons or a minimum percentage of participation before the policy is effective. In the absence of such a provision, coverage shall not be denied any individual otherwise eligible on those grounds.

(c) A policy described in paragraphs (1) to (5), inclusive, or (7) to (9), inclusive, of subdivision (a) shall not be issued until approved as to substance and form by the commissioner. The commissioner may, after notice and hearing, promulgate reasonable rules and regulations relating to the substance, form, and issuance of the policies that are necessary or desirable to preserve, insofar as applicable, standards of substance, form, and issuance comparable to the standards prescribed by this chapter that are applicable to other types of disability policies, and to further the purposes for which the policies are issued.

(d) A policy described in paragraph (6) of subdivision (a) shall not be issued until approved as to form by the commissioner. The commissioner may, after notice and hearing, promulgate reasonable rules and regulations relating to the form and issuance of the policies that do not affect the substance of the coverage, and that are necessary or desirable to preserve, insofar as applicable, standards of form and issuance comparable to the standards prescribed by this chapter that are applicable to other types of disability policies, and to further the purposes for which the policies are issued. Notwithstanding the provisions of Section 10113, the policy may incorporate by reference any of the appropriate provisions of Part 2 (commencing with Section 2601) of Division 1 of the Unemployment Insurance Code and the authorized regulations of the Director of Employment Development.

(e) A policy described in this section shall not constitute workers compensation insurance, as defined in Section 109. A policy described in paragraphs (3),(5), (7), (8), or (9) of subdivision (a) shall not be marketed or sold as a substitute for health insurance coverage compliant with the requirements of the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the Health Care and Education Reconciliation Act of 2010 (Public Law 111-152).

(f) (1) An insurer that intends to issue a policy of blanket insurance authorized by the amendments to this section pursuant to the act adding this subdivision, or authorized pursuant to section 10270.2.5, using a policy form previously approved by the commissioner, where the only new language in the policy is the specification of the policyholder, covered persons, or the hazards or activities insured, shall file that new language with the commissioner prior to issuance of the policy. Submissions of documents containing variable text or blanks shall include complete lists of the variable wording or accurate descriptions of the material to be inserted in lieu of the variable wording or in the blanks of these documents.

(2) A policy using the new language shall not be issued until either 30 days expires without notice from the commissioner after the new language is filed, or the commissioner gives his or her written approval prior to that time. If the commissioner at any time notifies the insurer, in writing and specifying the reasons for his or her opinion, that the filed new language does not comply with the requirements of law, the insurer shall not issue any policy containing that language.

(3) Nothing in this subdivision shall be construed to provide separate authority for the commissioner to reopen review of previously approved policy forms.

(Amended by Stats. 2012, Ch. 321, Sec. 2. Effective January 1, 2013.)



10270.2.5

(a) In addition to the permitted types of blanket insurance issued to entities described in Section 10270.2, the commissioner may, in his or her discretion, add other entities that may be eligible to purchase blanket insurance for any class of risks relating to benefits for death or dismemberment, or for hospital, medical, surgical, or nursing expenses, resulting from accident which may be properly eligible for blanket insurance.

(b) (1) The commissioner may issue a letter order, and shall post the letter order on the Internet Web site of the Department of Insurance, any time he or she exercises discretion pursuant to subdivision (a) to add other entities that may be eligible to purchase blanket insurance. These letter orders shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(2) The commissioner may withdraw a letter order issued pursuant to this section in the manner described in subdivision (f) of Section 10291.5. A proceeding under this subdivision shall not be subject to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2012, Ch. 321, Sec. 3. Effective January 1, 2013.)



10270.3

(a) A blanket disability policy of a type permitted under paragraph (2) or (5) of subdivision (a) of Section 10270.2 may include either a coordination of benefits policy provision or a nonduplication of benefits policy provision, at the option of the policyholder.

(b) The essential features of any policy under paragraph (2) or (5) of subdivision (a) of Section 10270.2 shall be disclosed to the insured, or the parent or legal guardian of the insured, prior to enrollment in that policy. All disclosures shall state whether or not the benefits payable under the blanket insurance policy are subject to reduction, to the extent provided in the policy, if an individual insured thereunder is entitled to benefits, whether on an indemnity basis or on a provision-of-service basis, for hospital, medical, dental, or surgical expenses under any other valid and collectible individual, group, or blanket insurance policy or contract, hospital or medical service program, or group-practice prepayment plan, except for automobile medical payments insurance.

(c) The disclosure material shall be submitted to the commissioner for review with the blanket insurance policy.

(Amended by Stats. 2012, Ch. 321, Sec. 4. Effective January 1, 2013.)



10270.4

Any disability insurer may issue policies of group disability insurance and family expense disability insurance as defined in this article but shall not issue any form of policy of group disability insurance, or family expense disability insurance except as prescribed in this article and except as provided in Article 6.7 of Chapter 1 of Part 2 of Division 1. Provided, however, that during the calendar years of 1952 to 1956, inclusive, a policy of family expense disability insurance as defined in Section 10270.7 may either (1) contain the provisions required by Section 10270.8 and those promulgated by the commissioner pursuant to Sections 10270.9 and 10270.93 and be subject to this article and to Section 10291.5 or (2) be filed and approved under Article 2 of this chapter and be subject to such article and to Articles 3a, 4a and 5a of this chapter and contain the provision required by Section 10270.8(b). On and after January 1, 1957 the provisions of this article shall no longer relate to such policies except Section 10270.7 and subdivision (b) of Section 10270.8 and all of such policies shall be subject to the provisions set forth in alternative (2) above, except that such policies need not comply with subsection (c) of Section 10320 if they comply with Section 10270.7.

(Amended by Stats. 1963, Ch. 2055.)



10270.5

Group disability insurance is that form of disability insurance which conforms to all of the following conditions:

(a) Written under a master policy, issued to any of the following:

(1) The federal or state government, any federal or state agency, political subdivision or district, any public, governmental, or municipal corporation, any unit, agency, or department thereof, any corporation, copartnership or individual employer, or to the trustee of any association of employers, offering insurance to all the employees of the employer or of the employer members of the association or to all of any class or classes thereof determined by conditions pertaining to employment and covering not less than two such employees or those employees together with their dependents or spouses for amounts of insurance based upon some plan which will preclude individual selection by the employee as to the amount of his or her insurance coverage thereunder.

(2) A principal eligible to have issued to him or her a policy of group life insurance under the provisions of Section 10203.7 and insuring not less than two agents as defined in that section and eligible thereunder to be insured, or those agents together with their dependents or spouses.

(3) Any association having a constitution and bylaws and formed and continuously maintained in good faith for purposes other than that of obtaining insurance, offering insurance to all the eligible members, or class of members, of the association and covering not less than two such members or those members together with their dependents or spouses and not less than 25 percent of all eligible members, or class of members, for amounts of insurance based upon some plan which will preclude individual selection by the member as to the amount of his or her insurance coverage thereunder. If the master policy is to be issued to cover members of labor unions, it may be issued to more than one such union.

(4) An association or a trust, or the trustees of a fund established, created, or maintained for the benefit of members of one or more associations. The association or associations shall have at the outset a minimum membership of 100 persons, and shall be organized and maintained in good faith for purposes other than that of obtaining insurance. The association or associations shall have been in active existence for at least two years, and shall have a constitution and bylaws which require regular meetings not less than annually to further purposes of the members. The members shall have voting privileges and representation on the governing board or boards and committees. The policy shall be subject to the following requirements:

(A) The policy may insure members of the association or associations, and employees thereof.

(B) The premium for the policy shall be paid from funds contributed by the association or associations, or by members, or by both, or from funds contributed by the covered persons, or from both the covered persons and the association.

(C) A policy on which no part of the premium is to be derived from funds contributed by the covered persons specifically for the insurance shall insure all eligible persons, except those who, in writing, reject the coverage.

(5) Any trustees eligible to have issued to them a policy of group life insurance under the provisions of Section 10202.8 and insuring not less than two employees or members eligible thereunder to be insured or those employees or members together with their dependents or spouses.

(6) A school district or districts, the governing board of any school district or districts, a private or parochial school or schools, or the governing board or person in charge of the operation of any private or parochial school or schools, insuring not less than 50 pupils of the school or district and providing benefits to pupils or persons responsible for their support for death or dismemberment resulting from accident or for hospital, medical and surgical expenses resulting from accident to those pupils while they are in or on buildings or premises of the schools or districts during the time the pupils are required to be therein or thereon by reason of their attendance upon a college or a regular day school or any regular day school of a school district or districts or while being transported by the school or schools or district or districts to and from school or other place of instruction or while at any other place as an incident to school-sponsored activities and while being transported to, from and between these places.

(b) Transmission or collection of all premiums or premium contributions shall be performed by the policyholder, except where the policy specifies the persons other than the policyholder by whom the transmission or collection shall be made, and in one of the following situations:

(1) If the policy covers the employees of more than one employer, the insurer may collect premium contributions from individual employers whose employees are insured or may assist the policyholder in making these collections. If the employees of more than 100 such employers are covered under that policy, it shall state as a separate part of the premium to be charged for the policy the amount to be charged by the insurer for the collection.

(2) If the policy covers a group of governmental employees and the governmental unit paying those employees will not transmit their premium contribution after payroll deduction, the insurer may collect from the individual employees. If more than 100 of these employees are covered under that policy, it shall state as a separate part of the premium to be charged for the policy the amount to be charged by the insurer for the collection.

(3) If individual members of the group make payment of their share of the premium contribution to the insurer with or without billing or solicitation by the insurer during a period of temporary absence from active work of not exceeding 90 days, the payment may be received without the necessity of any separately stated charge by the insurer.

(4) If the policy covers the members of an association, the insurer may collect premium contributions from individual members or may assist the policyholder in making these collections. If more than 100 such members are covered under that policy, it shall state as a part of the premium to be charged for the policy the amount to be charged by the insurer for the collection.

(c) There is issued and delivered in accordance with the policy provision required by subdivision (b) of Section 10270.6 an individual certificate setting forth the benefits and the exceptions under, and referring to, the master policy under which the certificate is issued.

Those certificates are not subject to the provisions of this chapter relating to the master policy, but the forms thereof shall be submitted to the commissioner for his or her approval and shall not be issued without approval of the forms in the manner provided in the case of the master policy.

(Amended by Stats. 2007, Ch. 78, Sec. 4. Effective January 1, 2008.)



10270.505

Another permitted form of group disability insurance is that which conforms to all of the following conditions.

(1) Covering debtors who are or become obligated to repay an indebtedness in substantially equal installments, or to repay a portion of an indebtedness in substantially equal installments over a year or more and repay a final balance in any amount on a date certain thereafter, to one creditor, as creditor is defined in subdivision (3) of Section 779.2.

(2) The group numbers not less than 10 new entrants yearly.

(3) The amounts insured on any one debtor do not exceed those permitted by Section 779.4.

(4) The policy is issued upon application of and made payable to the creditor or his successor in interest and such alternate beneficiaries as are required by Article 5.9 (commencing with Section 779.1) of Chapter 1 of Part 2 of Division 1, and the premiums are paid by or through the creditor.

A policy issued under this section shall conform to all applicable provisions of this code.

(Amended by Stats. 1969, Ch. 422.)



10270.507

Except as provided in Section 10195 with respect to regulation of group Medicare supplemental insurance, and provisions of law regulating group long-term care insurance, no certificate of group disability insurance advertised or marketed to persons in this state shall be issued or delivered on or after January 1, 1989, to any person 55 years of age or older in this state pursuant to a group master insurance policy issued or delivered in another state unless the certificate and master policy have been filed with, and approved by, the commissioner.

This section does not apply to policies issued to one or more employers or labor organizations, or to the trustees of funds established by one or more employers or labor organizations, or combination thereof, for employees or former employees, or combination thereof, or for members or former members, or combination thereof, of the labor organization.

The commissioner shall adopt regulations necessary to interpret and implement this section.

(Added by Stats. 1988, Ch. 1322, Sec. 1.)



10270.51

The state and any political subdivisions thereof and any municipality, may provide for the type of insurance set forth in Section 10270.5 of this code the same as any private employer and may contribute to a fund established under such section the same as any private employer.

A county may include as persons eligible under its master policy issued pursuant to Section 10270.5, employees of a district located wholly or partially within the county. Such inclusion of district employees is subject to Section 53200.4 of the Government Code.

(Amended by Stats. 1968, Ch. 935.)



10270.55

(a) With respect to a policy issued to a corporation, copartnership or individual employer eligible for group insurance pursuant to Section 10270.5, the term employees may be deemed to include the officers, managers and employees of subsidiary or affiliated corporations, and the individual proprietors, partners and employees of affiliated individuals and firms, when the business of such subsidiary or affiliated corporations, firms or individuals is controlled by the policyholder through stock ownership, contract or otherwise, or when the policyholder is controlled by affiliated corporations, firms or individuals through stock ownership, contract or otherwise.

(b) With respect to a policy issued to a copartnership or individual employer pursuant to Section 10270.5, the term employees may be deemed to include the individual proprietor or partners of the policyholder.

(c) With respect to a policy issued to a trust pursuant to subdivisions (1) or (4) of subsection (a) of Section 10270.5 the term employees may be deemed to include (1) the individual proprietors and partners of any employers which are individual proprietors or partnerships, (2) the employees of an association and (3) the trustee, or trustees, or the employees of the trustee, or trustees, or both, if their duties are principally connected with such trusteeship.

(d) With respect to a policy issued to an association pursuant to subdivision (3) of subsection (a) of Section 10270.5 the term members may be deemed to include the employees of the association.

(e) Nothing contained herein shall permit a director of a corporate employer to become insured under a group policy unless such person is otherwise eligible as a bona fide employee of the corporation by performing services other than the usual duties of a director.

(f) Nothing contained herein shall permit an individual proprietor or partner to become insured under a group policy unless he is actively engaged in and devotes a substantial part of his time to the conduct of the business of the proprietor or partnership.

(g) Nothing contained herein shall permit any employee to become insured under a group policy unless he is an officer, manager, or employee for compensation of the employer to whom a group policy is issued, or of one or more of the individuals, firms, or corporations specified in subdivision (a), or of the association or trustee or trustees specified in subdivision (c), or of the association specified in subdivision (d).

(h) Officers, managers, and employees of a public agency who receive no compensation may be insured under a group policy purchased pursuant to the provisions of Article 1 (commencing with Section 53200) of Chapter 2, Part 1, Division 2, Title 5 of the Government Code.

(Amended by Stats. 1972, Ch. 420.)



10270.57

Another form of group disability insurance is that form of disability insurance conforming to the following conditions:

(a) Written under a master policy issued to the trustee of any self-employed individuals, whether or not they have any employees, all of whom have contracts with the same publisher of a newspaper, for the performance of services for such publisher as independent contractors, offering insurance to such self-employed individuals and to all the employees of any such persons and covering not less than 10 such self-employed individuals and their employees or such individuals and their employees together with their dependents or spouses for amounts of insurance based upon some plan which will preclude individual selection by the eligible person as to the amount of his insurance coverage thereunder;

(b) For delivery to each person insured thereunder, other than dependents or spouses of an insured employee or person, there is issued to the holder of the master policy by the insurer an individual certificate setting forth the benefits and the exceptions under, and referring to, the master policy under which the certificate is issued.

Such certificates are not subject to the provisions of this chapter relating to the master policy, but the forms thereof shall be submitted to the commissioner for his approval and shall not be issued without such approval of such forms in the manner provided in the case of the master policy.

(Added by Stats. 1963, Ch. 1528.)



10270.6

Every group disability master policy shall contain the following provisions:

(a) A provision that the policy, the application of the policyholder and the individual applications, if any, of the individuals insured shall constitute the entire contract between the parties, and that all statements made by the policyholder, or by the individuals insured shall, in the absence of fraud, be deemed representations and not warranties, and that no such statement shall be used in defense to a claim under the policy, unless it is contained in a written application;

(b) A provision that the insurer will issue to the policyholder for delivery to the individuals insured under such policy, an individual certificate setting forth a statement as to the insurance protection to which he is entitled and to whom payable;

(c) A provision that to the group or class thereof originally insured shall be added from time to time all new employees, members or pupils of the policyholder eligible to and applying for insurance in such group or class;

(d) A statement that such policy is not in lieu of and does not affect any requirement for coverage by workmen s compensation insurance.

(Amended by Stats. 1953, Ch. 886.)



10270.63

An individual certificate shall be individualized, except that in the case of an individual certificate under a group policy which requires no regular contribution toward the payment of the premium to be made by the individuals covered thereunder, such individual certificate need not be individualized if it is in a form setting forth a clear statement of the conditions of eligibility from which the person covered can determine the circumstances under which he is insured under the master policy.

An individual certificate shall be deemed to be individualized, within the meaning of this section, if it contains either the name of the person covered or some other means of identifying to the individual covered that it is his individual certificate.

(Added by Stats. 1955, Ch. 1729.)



10270.65

If hereafter any dividend is paid or any premium refunded under any policy of group disability insurance heretofore or hereafter issued, the excess, if any, of the aggregate dividends or premium refunds under such policy over the aggregate expenditures for insurance under such policy made from funds contributed by the policyholder, or by an employer of such insured persons or by union or association to which insured persons belong, including expenditures made in connection with the administration of such policy, shall be applied by the policyholder for the benefit of such insured employees generally or their dependents or insured members generally or their dependents. For the purpose of this section and at the option of the policyholder, policy may include all group life and disability insurance policies of the policyholder.

(Added by Stats. 1953, Ch. 1746.)



10270.7

Family expense disability insurance is that form of disability insurance insuring more than one person and issued to the head of a family or his spouse indemnifying him, or his spouse, or both, against loss due to disability of one or more persons dependent at the time of issuance upon him, or his spouse, or both, and may include indemnification on account of his own disability and disability of his spouse whether or not either is dependent on the other.

Where such a policy provides for payment for expenses incurred, expenses incurred by or upon behalf of any person covered by the policy shall be deemed incurred by the person to whom or at whose direction benefits are payable under the policy.

No question as to whether or not any person is the head of the family or his spouse, or is a child or dependent of either shall relieve the insurer of any liability it otherwise would have under the policy.

Where such a policy indemnifies a spouse alone or a spouse and the head of the family, references in the policy to the head of the family shall be deemed to refer to or include the spouse.

(Amended by Stats. 1951, Ch. 887.)



10270.8

Family expense disability policies shall also contain the following provisions:

(a) A provision that the policy and the application, if any, of the head of the family shall constitute the entire contract between the parties, and that all statements made by the head of the family shall, in the absence of fraud, be deemed representations and not warranties, and that no statement shall be used in defense to a claim under the policy, unless it is contained in a written application;

(b) A provision that to the family originally insured may be added from time to time all new members of the family eligible for insurance in such family; and that the head of the family shall give the insurer notice of the addition to the family of any person eligible for coverage under the policy.

(Amended by Stats. 1955, Ch. 1596.)



10270.9

No group disability policy shall be issued or delivered in this state nor, except as otherwise provided in Sections 10270.91 and 10270.98, shall an insurer provide or agree to provide group disability coverage until a copy of the form of the policy is filed with the commissioner and approved by him in accordance with Article 2 of this chapter as meeting in substance the reasonably applicable provisions and requirements of either Articles 3, 4 and 5 of this chapter or Articles 3a, 4a and 5a of this chapter; provided, however, that the insurer may, at its option, substitute for one or more of such provisions of Articles 4a and 5a corresponding provisions of different wording approved by the commissioner which are in each instance not less favorable in any respect to the policyholder, the certificate holder or the beneficiary. On and after January 1, 1957, no group disability policy shall be issued or delivered in this state unless the form thereof has been approved, as required by this section, as meeting in substance the provisions and requirements of Articles 3a, 4a and 5a of this chapter which are reasonably applicable; provided, however, that the insurer may, at its option, substitute for one or more of such provisions of Articles 4a and 5a corresponding provisions of different wording approved by the commissioner which are in each instance not less favorable in any respect to the policyholder, the certificate holder or the beneficiary.

Except as provided by Section 10314, no group disability policy shall be issued or delivered to any person in this state nor shall any endorsement for any such policy be issued which contains any provision contradictory, in whole or in part, of any of the provisions promulgated by the commissioner as being required or optional or alternative provisions to be incorporated into such policy in accordance with the rules promulgated by him for their use.

(Amended by Stats. 1967, Ch. 1548.)



10270.91

An insurer is permitted to provide group disability coverage prior to the approval of the form of the policy if all of the conditions of (a) are met prior thereto and if thereafter it acts as required by (b).

(a) The conditions precedent are:

(1) The group is one eligible for coverage pursuant to the provisions of this article; and

(2) An executed memorandum of insurance has been or is concurrently delivered to the entity which is to become the policyholder containing a provision that unless a policy the form of which has been approved by the commissioner and embodying the coverage has been issued and delivered to the policyholder within 90 days after the date on which the coverage is provided or agreed to be provided, the coverage provided pursuant to such memorandum terminates 120 days after such date, and containing a specification in either complete or summary form of:

(i) The class or classes of employees eligible for coverage;

(ii) The benefits to be provided; and

(iii) The exceptions and reductions to such benefits, if any.

(b) An insurer providing coverage pursuant to this section shall:

(1) Within 60 days after the date on which the coverage is provided or agreed to be provided submit to the commissioner for approval a policy form drafted to provide the coverage provided by such memorandum and in a good faith attempt to meet all requirements of law;

(2) Make such revisions in the policy submitted as the commissioner may lawfully require; and

(3) Terminate such coverage in accordance with the provisions of (a) (2) above if approval of such policy is not secured within the time specified therein.

Upon written request from the insurer filed within 50 days after the date on which the coverage is provided or agreed to be provided and upon proof satisfactory to him that the insurer is acting with due diligence and that hardship will result unless an extension is granted, the commissioner may extend the time set forth in (b) (1) hereof for a period of not to exceed 30 days. Upon such extension, the insurer with the consent of the policyholder may amend the memorandum of insurance referred to in (a) (2) hereof to extend the time within which the policy must be issued and delivered to the policyholder to 30 days after the date to which the commissioner has extended the time within which a policy form must be submitted to him for approval and to extend the date for termination of coverage to 30 days thereafter.

Any policy submitted to the commissioner with a letter from the insurer stating that coverage has been provided in accordance with this section shall be automatically approved unless the commissioner disapproves the same within 30 days of the date of its submission to him.

(Added by Stats. 1953, Ch. 624.)



10270.92

The commissioner may suspend or revoke the permission granted any insurer in Section 10270.91 if, after notice and hearing in accordance with Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code, he finds that the insurer has:

(a) Misrepresented the conditional nature of the coverage;

(b) Neglected or refused either to cancel or otherwise terminate such coverage within the time required by such section;

(c) Delivered any such memorandum which did not comply with subsection (a) (2) of Section 10270.91;

(d) Shown a lack of diligence in making revisions in the policy necessary to obtain its approval by the commissioner;

(e) Failed so often in so many important respects in drafting any such policy to conform to the applicable requirements of the Insurance Code that a conclusion of lack of good faith or competency in drafting is reasonably justified;

(f) Circulated announcements of coverage to individuals insured which failed to advise them of the conditional nature of the coverage; or

(g) In any other manner so negligently or carelessly handled the effecting of insurance under Section 10270.91 or the administration thereof that the policyholder or the persons insured have been misled or exposed to the danger of loss.

(Added by Stats. 1953, Ch. 624.)



10270.93

No family expense disability policy shall be issued or delivered in this State unless a copy of the form thereof is filed with the commissioner and approved by him in accordance with Article 2 of this chapter as meeting in substance either the provisions and requirements of Articles 3, 4 and 5 of this chapter which are reasonably applicable, or the provisions and requirements of Articles 3a, 4a and 5a of this chapter which are reasonably applicable; provided, however, that the insurer may, at its option, substitute for one or more of such provisions of Articles 4a and 5a corresponding provisions of different wording approved by the commissioner which are in each instance not less favorable in any respect to the insured or the beneficiary.

Except as provided by Section 10314, no family expense disability policy shall be issued or delivered to any person in this State nor shall any endorsement for any such policy be issued which contains any provision contradictory, in whole or in part, of any of the provisions promulgated by the commissioner as being required or optional or alternative provisions to be incorporated into such policy, except a policy or endorsement which has been approved by the commissioner under Article 2 of this chapter as meeting the applicable requirements of Articles 2, 3a, 4a and 5a of this chapter and as containing the provisions or substitute provisions as required by Articles 4a and 5a of this chapter modified in such manner as to make the provisions consistent with family expense coverage and the coverage provided in the policy and endorsement, if any. On and after January 1, 1957, no family expense disability policy shall be delivered or issued for delivery to any person in this State unless it complies with Articles 2, 3a, 4a and 5a of this chapter.

(Added by Stats. 1953, Ch. 624.)



10270.94

The commissioner shall promulgate forms of provisions which incorporate in substance the applicable provisions set forth in Articles 4 (commencing with Section 10329), 4a (commencing with Section 10350), 5 (commencing with Section 10359), and 5a (commencing with Section 10369.1), and shall promulgate rules governing the use of those provisions, incorporating the substance, insofar as applicable, of the corresponding rules contained in this chapter for the use of the provisions set forth in Articles 4, 4a, 5, and 5a. However, as of January 1, 1957, the promulgation of provisions and rules governing their use incorporating in substance the applicable provisions of Articles 3 (commencing with Section 10309), 4 (commencing with Section 10329), and 5 (commencing with Section 10359) shall cease to be effective, and on and after January 1, 1957, only the promulgation of provisions and rules governing their use incorporating in substance the applicable provisions of Articles 3a (commencing with Section 10320), 4a (commencing with Section 10350), and 5a (commencing with Section 10369.1) shall be effective. The commissioner may from time to time thereafter change any such provisions or rules governing their use previously promulgated by him or her. The promulgation of any such provisions or rules governing their use and of any changes or amendments thereof shall be in accordance with the procedure provided in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1985, Ch. 106, Sec. 96.)



10270.95

Without affecting the applicability or degree of applicability of other sections of this chapter, it is hereby specified that the provisions of Sections 10321, 10325, 10401, of subdivisions (a), (c), (e), (h) and (i) of Section 10320, of subdivision (a) of Section 10290, of paragraphs (2), (3), (4), (5), (6), (7), (8), (9), (10), (11) and (12) of subdivision (b) and subdivisions (e), (f), (g), (h), (i), and (k) of Section 10291.5 and of Section 10291.6, shall not apply to group disability insurance. The provisions of Section 10401 shall not apply to family expense disability insurance; provided, there is no discrimination between families of the same class.

(Amended by Stats. 1995, Ch. 94, Sec. 1. Effective January 1, 1996.)



10270.97

Selected group disability insurance is that form of disability insurance conforming to the following conditions:

(a) Written under individual policies

(1) Issued to not less than three employees of the federal or state government, or of any federal or state agency, political subdivision or district, or of any public, governmental, or municipal corporation, or of any unit, agency, or department thereof, or of any corporation, copartnership or individual employer; or

(2) Issued to not less than three members of any association, which shall have been in existence for at least two years, having a constitution and bylaws and formed and continuously maintained in good faith for purposes other than that of obtaining insurance; and

(3) For amounts of insurance based upon individual selection by the insured employee or member, as the case may be.

(b) Notwithstanding the provisions of Section 10401 insurers may be permitted to file (for use in connection with selected group disability insurance), rate schedules that reflect a differential from the rates charged for identical policies issued on the individual basis, provided they do not make or permit any discrimination between selected groups.

(Amended by Stats. 1987, Ch. 443, Sec. 2.)



10270.98

Group disability policies may provide, among other things, that the benefits payable thereunder are subject to reduction if the individual insured has any other coverage (other than individual policies or contracts) providing hospital, surgical or medical benefits, whether on an indemnity basis or a provision of service basis, resulting in such insured being eligible for more than 100 percent of the covered expenses.

Except as permitted by this section and by Section 10323, 10369.5, 10369.6, or 11515.5, and except in the case of group practice prepayment plan contracts which do not provide for coordination of benefits, to the extent they provide for a reduction of benefits on account of other coverage with respect to emergency services that are not obtained from providers that contract with the plan, no group or individual disability insurance policy or service contract issued by nonprofit hospital service plans operating under Chapter 11A (commencing with Section 11491) of Part 2 of Division 2 shall limit payment of benefits by reason of the existence of other insurance or service coverage.

The policy provisions authorized by this section shall contain a provision that payments of funds may be made directly between insurers and other providers of benefits. Such policy provisions shall also contain a provision that if benefits are provided in the form of services rather than cash payments the reasonable cash value of each service rendered shall be deemed to be both an allowable expense and a benefit paid. The reasonable cash value of any contractual benefit provided to the insured in the form of service rather than cash payment by or through any hospital service organization or medical service organization or group-practice prepayment plan shall be deemed an expense incurred by the insured for such service, whether or not actually incurred, and the liability of the insurer shall be the same as if the insured had not been entitled to any such service benefit, unless the policy contains a provision authorized by Section 10323, 10369.5 or 10369.6 in the case of an individual disability policy, or by this section, in the case of a group disability policy.

This section shall not be construed to require that benefits payable under group disability policies be subject to reduction by the benefit amounts payable under Chapter 3 (commencing with Section 2800) of Part 2 of Division 1 of the Unemployment Insurance Code.

The provisions of this section, and all regulations adopted pursuant thereto pertaining to coordination of benefits with other group disability benefits, shall apply to all employers, labor-management trustee plans, union welfare plans (including those established in conformity with 29 U.S.C. Sec. 186), employer organization plans or employee benefit organization plans, health care service plan contracts, pursuant to regulations adopted by the Director of the Department of Managed Health Care which shall be uniform with those issued under this section for those plans that elect to coordinate benefits, group practice, individual practice, any other prepayment coverage for medical or dental care or treatment, and administrators, within the meaning of Section 1759 not otherwise subject to the provisions of this section whenever such plan, contract or practice provides or administers hospital, surgical, medical or dental benefits to employees or agents who are also covered under one or more additional group disability policies which are subject to this section or health care service plans.

(Amended by Stats. 2000, Ch. 857, Sec. 66. Effective January 1, 2001.)



10270.99

The term individual policies or contracts, as used in the first paragraph of Section 10270.98, does not include selected group disability policies or contracts, unless those policies or contracts are noncancelable or guaranteed renewable and solely provide hospital confinement indemnity or specified disease coverage.

(Amended by Stats. 1987, Ch. 336, Sec. 1.)



10271

(a) Except as set forth in this section, this chapter shall not apply to, or in any way affect, provisions in life insurance, endowment, or annuity contracts, or contracts supplemental thereto, that provide additional benefits in case of death or dismemberment or loss of sight by accident, or that operate to safeguard those contracts against lapse, as described in subdivision (a) of Section 10271.1, or give a special surrender benefit, as defined in subdivision (b) of Section 10271.1, or an accelerated death benefit as defined in Article 2.1 (commencing with Section 10295), in the event that the owner, insured, or annuitant, as applicable, meets the benefit triggers specified in the life insurance or annuity contract or supplemental contract.

(b) For the purposes of this section, the term supplemental benefit means a rider to or provision in a life insurance policy, certificate, or annuity contract that provides a benefit as set forth in subdivision (a).

(c) A supplemental benefit described in subdivision (a) shall contain all of the following provisions. However, an insurer, at its option, may substitute for one or more of the provisions a corresponding provision of different wording approved by the commissioner that is not less favorable in any respect to the owner, insured, or annuitant, as applicable. The required provisions shall be preceded individually by the appropriate caption, or, at the option of the insurer, by the appropriate individual or group captions or subcaptions as the commissioner may approve.

(1) A life insurance policy or annuity contract that contains a supplemental benefit shall provide that the contract, supplemental contract, and any papers attached thereto by the insurer, including the application if attached, constitute the entire insurance or annuity contract and shall also provide that no agent has the authority to change the contract or to waive any of its provisions. This provision shall be preceded individually by a caption stating ENTIRE CONTRACT; CHANGES: or other appropriate caption as the commissioner may approve.

(2) The supplemental benefit shall provide that reinstatement of the supplemental benefit shall be on the same or more favorable terms as reinstatement of the underlying life insurance policy or annuity contract. Following reinstatement, the insured and insurer shall have the same rights under reinstatement as they had under the supplemental benefit immediately before the due date of the defaulted premium, subject to any provisions endorsed in the rider or endorsement or attached to the rider or endorsement in connection with the reinstatement. This reinstatement provision shall be preceded individually by a caption stating REINSTATEMENT: or other appropriate caption as the commissioner may approve.

(3) A supplemental benefit subject to underwriting shall include an incontestability statement that provides that the insurer shall not contest the supplemental benefit after it has been in force during the lifetime of the insured for two years from its date of issue, and that the supplemental benefit may only be contested based on a statement made in the application for the supplemental benefit, if the statement is attached to the contract and if the statement was material to the risk accepted or the hazard assumed by the insurer. This provision shall be preceded individually by a caption stating INCONTESTABILITY: or other appropriate caption as the commissioner may approve.

(4) The supplemental benefit shall provide either that the insurer may accept written notice of claim at any time or that the insurer may require that written notice of claim be submitted by a due date that is no less than 20 days after an occurrence covered by the supplemental benefit, or commencement of any loss covered by the supplemental benefit, or as soon after the due date as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary, as applicable, to the insurer at the insurer s address or telephone number, or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer. This provision shall be preceded individually by a caption stating NOTICE OF CLAIM: or other appropriate caption as the commissioner may approve.

(5) The supplemental benefit shall provide that the insurer, upon receipt of a notice of claim, shall furnish to the claimant those forms as are usually furnished by it for filing a proof of occurrence or a proof of loss. If the forms are not furnished within 15 days after giving notice, the claimant shall be deemed to have complied with the requirements of the supplemental benefit as to proof of occurrence or proof of loss upon submitting, within the time fixed by the supplemental benefit for filing proof of occurrence or proof of loss, written proof covering the character and the extent of the occurrence or loss. This provision shall be preceded individually by a caption stating CLAIM FORMS: or other appropriate caption as the commissioner may approve.

(6) The supplemental benefit shall provide that the insurer may require that the insured provide written proof of occurrence or proof of loss no less than 90 days after the termination of the period for which the insurer is liable, and, in the case of claim for any other occurrence or loss, within 90 days after the date of the occurrence or loss. Failure to furnish proof within the time required shall not invalidate or reduce the claim if it was not reasonably possible to give proof within the time, provided proof is furnished as soon as reasonably possible and, except in the absence of legal capacity, no later than one year from the time proof is otherwise required. This provision shall be preceded individually by a caption stating PROOF OF LOSS: or other appropriate caption as the commissioner may approve.

(7) The supplemental benefit shall provide that the insurer, at its own expense, shall have the right and opportunity to examine the person of the insured when and as often as the insurer may reasonably require during the pendency of a claim and to make an autopsy in case of death where it is not forbidden by law. This provision shall be preceded individually by a caption stating PHYSICAL EXAMINATIONS: or other appropriate caption as the commissioner may approve.

(d) The commissioner shall not approve any contract or supplemental contract for insurance or delivery in this state if the commissioner finds that the contract or supplemental contract does any of the following:

(1) Contains any provision, label, description of its contents, title, heading, backing, or other indication of its provisions that is unintelligible, uncertain, ambiguous, or abstruse, or likely to mislead a person to whom the supplemental benefit is offered, delivered, or issued.

(2) Constitutes fraud, unfair trade practices, or insurance economically unsound to the owner, insured, or annuitant, as applicable.

(3) Contains any actuarial information that is materially incomplete, incorrect, or inadequate.

(e) A supplemental benefit described in subdivision (a) shall not contain any title, description, or any other indication that would describe or imply that the supplemental benefit provides long-term care coverage.

(f) Commencing two years from the date of the issuance of the supplemental benefit, no claim for loss incurred or disability, as defined by the supplemental benefit, may be reduced or denied on the grounds that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss had existed prior to the effective date on the coverage of the supplemental benefit.

(g) With regard to supplemental benefits set forth in subdivision (a), the supplemental benefit shall specify any applicable exclusions, which shall be limited to the following:

(1) Condition or loss caused or substantially contributed to by any attempt at suicide or intentionally self-inflicted injury, while sane or insane.

(2) Condition or loss caused or substantially contributed to by war or an act of war, as defined in the exclusion provisions of the contract.

(3) Condition or loss caused or substantially contributed to by active participation in a riot, insurrection, or terrorist activity.

(4) Condition or loss caused or substantially contributed to by committing or attempting to commit a felony.

(5) Condition or loss caused or substantially contributed to by voluntary intake of either:

(A) Any drug, unless prescribed or administered by a physician and taken in accordance with the physician s instructions.

(B) Poison, gas, or fumes, unless they are the direct result of an occupational accident.

(6) Condition or loss in consequence of the insured being intoxicated, as defined by the jurisdiction where the condition or loss occurred.

(7) Condition or loss caused or substantially contributed to by engaging in an illegal occupation.

(h) If the commissioner notifies the insurer, in writing, that the filed form or actuarial information does not comply with the requirements of law and specifies the reasons for his or her opinion, it is unlawful for an insurer to issue any policy in that form.

(Repealed and added by Stats. 2013, Ch. 345, Sec. 4. Effective January 1, 2014.)



10271.1

(a) (1) Supplemental benefits that operate to safeguard life insurance contracts against lapse are defined as a waiver of premium benefit or a waiver of monthly deduction benefit, as applicable, in which the insurer waives the premium or monthly deduction for a life insurance contract when the insured becomes totally disabled, as defined by the supplemental benefit, and where the waiver continues until the end of the insured s disability, or for the period specified by the supplemental benefit, consistent with paragraph (5).

(2) For purposes of this subdivision, total disability shall not be less favorable to the insured than the following:

(A) During the first 24 months of total disability, the insured is unable to perform with reasonable continuity the substantial and material duties of his or her job due to sickness or bodily injury.

(B) After the first 24 months of total disability, the insured, due to sickness or bodily injury, is unable to engage with reasonable continuity in any other job in which he or she could reasonably be expected to perform satisfactorily in light of his or her age, education, training, experience, station in life, or physical and mental capacity.

(3) The definition of total disability may also include presumptive total disability, such as the insured s total and permanent loss of sight of both eyes, hearing of both ears, speech, the use of both hands, both feet, or one hand and one foot.

(4) The insurer may require total disability to continue for an uninterrupted period of time specified by the supplemental benefit, or the insurer may allow separate periods of disability to be combined.

(5) The waiver of premium or monthly deduction benefit shall continue for the period specified by the supplemental benefit, but shall not be less favorable to the insured than the following:

(A) If the insured s total disability begins before the insured attains 60 years of age, the insurer shall waive all premiums or monthly deductions due for the period of the total disability, and if the total disability extends to the insured s attainment of 65 years of age, the insurer shall waive all further premiums or monthly deductions due.

(B) If the insured s total disability begins after the age specified in subparagraph (A), the insurer shall waive all premiums or monthly deductions due for the period that the insured continues to be totally disabled up to 65 years of age.

(6) In addition to the permissible exclusions listed in subdivision (g) of Section 10271, the insurer may exclude a total disability occurring after the policy anniversary or supplemental contract anniversary, as applicable and as defined by the supplemental benefit, on which the insured attains a specified age of no less than 65 years.

(b) Special surrender benefit is defined as a waiver of surrender charge benefit wherein the insurer waives the surrender charge usually charged for a withdrawal of funds from the cash value of a life insurance contract or the account value of an annuity contract if the owner, insured, or annuitant, as applicable, meets any of the following criteria:

(1) Develops any medical condition where the owner s, insured s, or annuitant s life expectancy is expected to be less than or equal to a limited period of time that shall not be restricted to a period of less than 12 months or greater than 24 months.

(2) Is receiving, as prescribed by a physician, registered nurse, or licensed social worker, home care or community-based services, as defined in subdivision (a) of Section 10232.9, or is confined in a skilled nursing facility, convalescent nursing home, or extended care facility, which shall not be defined more restrictively than as in the Medicare program, or is confined in a residential care facility or residential care facility for the elderly, as defined in the Health and Safety Code. Out-of-state providers of services shall be defined as comparable in licensure and staffing requirements to California providers.

(3) Has any medical condition that would, in the absence of treatment, result in death within a limited period of time, as defined by the supplemental benefit, but that shall not be restricted to a period of less than six months.

(4) Is totally disabled, as follows:

(A) During the first 24 months of total disability, the owner, insured, or annuitant, as applicable, is unable to perform with reasonable continuity the substantial and material duties of his or her job due to sickness or bodily injury.

(B) After the first 24 months of total disability, the owner, insured, or annuitant, as applicable, due to sickness or bodily injury, is unable to engage with reasonable continuity in any other job in which he or she could reasonably be expected to perform satisfactorily in light of his or her age, education, training, experience, station in life, or physical and mental capacity.

(C) The definition of total disability may also include presumptive total disability, such as the insured s total and permanent loss of sight of both eyes, hearing of both ears, speech, the use of both hands, both feet, or one hand and one foot.

(D) The insurer may require the total disability to continue for an uninterrupted period of time specified by the supplemental benefit, or the insurer may allow separate periods of disability to be combined.

(5) Has a chronic illness as defined pursuant to either subparagraph (A) or (B):

(A) Either of the following:

(i) Impairment in performing two out of seven activities of daily living, as set forth in subdivisions (a) and (g) of Section 10232.8, meaning the insured needs human assistance, or needs continual substantial supervision.

(ii) The insured has an impairment of cognitive ability, meaning a deterioration or loss of intellectual capacity due to mental illness or disease, including Alzheimer s disease or related illnesses, that requires continual supervision to protect oneself or others.

(B) Either of the following:

(i) Impairment in performing two out of six activities of daily living as described in subdivisions (b), (d), (e), and (f) of Section 10232.8 due to a loss of functional capacity to perform the activity.

(ii) Impairment of cognitive ability, meaning the insured needs substantial supervision due to severe cognitive impairment, as described in subdivisions (b), (d), and (e) of Section 10232.8.

(6) Has become involuntarily or voluntarily unemployed.

(c) The term supplemental benefit means a rider to or provision in a life insurance policy, certificate, or annuity contract that provides a benefit as set forth in subdivision (a) of Section 10271.

(Amended by Stats. 2013, Ch. 345, Sec. 5. Effective January 1, 2014.)



10272

The term indemnity, as used in this chapter means benefits promised.

(Enacted by Stats. 1935, Ch. 145.)



10273

The term noncancelable policy or noncancelable and guaranteed renewable policy as used in this chapter means a policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums in the amount originally set forth in the policy (a) until at least age 50, or (b) in the case of a policy issued after age 44, for at least five years from its date of issue, during which period the insurer has no right to make unilaterally any change in any provision of the policy while the policy is in force. Such a policy may use any of the provisions in Section 10291.6, 10350.2, 10350.4 or 10369.7, which may be used in noncancelable policies.

(Amended by Stats. 1961, Ch. 2047.)



10273.3

The term guaranteed renewable policy as used in this chapter (commencing with Section 10270) means a policy which the insured has the right to continue in force subject to its terms by the timely payment of premium (a) until at least age 50, or (b) in the case of a policy issued after age 44, for at least five years from its date of issue during which period the insurer has no right to make unilaterally any change in any provision of the policy while the policy is in force, except that the insurer may, in accordance with the provisions of the policy, make changes in premium rates as to all insureds who were placed in the same class for purposes of rate determination in the process of issuance of the policy or making it guaranteed renewable. Such a policy may use any of the provisions in Section 10291.6, 10350.2, 10350.4 or 10369.7, which may be used in noncancelable policies.

(Added by Stats. 1961, Ch. 2047.)



10273.4

All disability insurers writing, issuing, or administering group health benefit plans shall make all of these health benefit plans renewable with respect to the policyholder, contractholder, or employer except in case of the following:

(a) (1) Nonpayment of the required premiums by the policyholder, contractholder, or employer if the policyholder, contractholder, or employer has been duly notified and billed for the premium and at least a 30-day grace period has elapsed since the date of notification or, if longer, the period of time required for notice and any other requirements pursuant to Section 2703, 2712, or 2742 of the federal Public Health Service Act (42 U.S.C. Secs. 300gg-2, 300gg-12, and 300gg-42) and any subsequent rules or regulations has elapsed.

(2) Pursuant to paragraph (1), the disability insurer shall continue to provide coverage as required by the policyholder s, certificate holder s, or other insured s policy during the period described in paragraph (1).

(b) The insurer demonstrates fraud or an intentional misrepresentation of material fact under the terms of the policy by the policyholder, contractholder, or employer.

(c) Violation of a material contract provision relating to employer or other group contribution or group participation rates by the contractholder or employer.

(d) The insurer ceases to provide or arrange for the provision of health care services for new group health benefit plans in this state, provided that the following conditions are satisfied:

(1) Notice of the decision to cease writing, issuing, or administering new or existing group health benefit plans in this state is provided to the commissioner and to either the policyholder, contractholder, or employer at least 180 days prior to discontinuation of that coverage.

(2) Group health benefit plans shall not be canceled for 180 days after the date of the notice required under paragraph (1) and for that business of a plan that remains in force, any disability insurer that ceases to write, issue, or administer new group health benefit plans shall continue to be governed by this section with respect to business conducted under this section.

(3) Except as provided under subdivision (h) of Section 10705, or unless the commissioner had made a determination pursuant to Section 10712, a disability insurer that ceases to write, issue, or administer new group health benefit plans in this state after the effective date of this section shall be prohibited from writing, issuing, or administering new group health benefit plans to employers in this state for a period of five years from the date of notice to the commissioner.

(e) The disability insurer withdraws a group health benefit plan from the market; provided, that the plan notifies all affected contractholders, policyholders, or employers and the commissioner at least 90 days prior to the discontinuation of the health benefit plans, and that the insurer makes available to the contractholder, policyholder, or employer all health benefit plans that it makes available to new employer business without regard to the claims experience of health-related factors of insureds or individuals who may become eligible for the coverage.

(f) If the coverage is offered through a network plan, there is no longer any covered individual in connection with the plan who lives, resides, or works in the service area of the disability insurer.

(g) If coverage is made available in the individual market through a bona fide association, the membership of the individual in the association on the basis of which the coverage is provided, ceases, but only if that coverage is terminated under this subdivision uniformly without regard to any health status-related factor of covered individuals.

(h) For the purposes of this section, health benefit plan shall have the same meaning as in subdivision (a) of Section 10198.6 and Section 10198.61.

(i) For the purposes of this section, eligible employee shall have the same meaning as in Section 10700, except that it applies to all health benefit plans issued to employer groups of two or more employees.

(Amended by Stats. 2010, Ch. 658, Sec. 11. Effective January 1, 2011.)



10273.5

No person shall cause or permit to be issued, circulated or used any representation that a policy defined in Section 10273.3 is non-can, noncancelable (not cancelable) or noncancelable and guaranteed renewable.

No person shall cause or permit to be issued, circulated or used any representation concerning the right to continue a policy such as is defined in Section 10273.3 unless such representation contains a declaration of the terms under which the insurer has reserved the right to change the premium in a manner which shall not minimize or obscure the same.

Any person knowingly violating any provision of this section shall be subject to the penalties provided for misrepresentation by this code.

(Added by Stats. 1961, Ch. 2047.)



10273.6

All individual health benefit plans, except for short-term limited duration insurance, shall be renewable with respect to all eligible individuals or dependents at the option of the individual except as follows:

(a) (1) For nonpayment of the required premiums by the individual if the individual has been duly notified and billed for the premium and at least a 30-day grace period has elapsed since the date of notification or, if longer, the period of time required for notice and any other requirements pursuant to Section 2703, 2712, or 2742 of the federal Public Health Service Act (42 U.S.C. Secs. 300gg-2, 300gg-12, and 300gg-42) and any subsequent rules or regulations has elapsed.

(2) Pursuant to paragraph (1), the disability insurer shall continue to provide coverage as required by the policyholder s, certificate holder s, or other insured s policy during the period described in paragraph (1).

(b) The insurer demonstrates fraud or intentional misrepresentation of material fact under the terms of the policy by the individual.

(c) Movement of the individual contractholder outside the service area but only if coverage is terminated uniformly without regard to any health status-related factor of covered individuals.

(d) If the disability insurer ceases to provide or arrange for the provision of health care services for new individual health benefit plans in this state; provided, however, that the following conditions are satisfied:

(1) Notice of the decision to cease new or existing individual health benefit plans in this state is provided to the commissioner and to the individual policy or contractholder at least 180 days prior to discontinuation of that coverage.

(2) Individual health benefit plans shall not be canceled for 180 days after the date of the notice required under paragraph (1) and for that business of a disability insurer that remains in force, any disability insurer that ceases to offer for sale new individual health benefit plans shall continue to be governed by this section with respect to business conducted under this section.

(3) A disability insurer that ceases to write new individual health benefit plans in this state after the effective date of this section shall be prohibited from offering for sale individual health benefit plans in this state for a period of five years from the date of notice to the commissioner.

(e) If the disability insurer withdraws an individual health benefit plan from the market; provided, that the disability insurer notifies all affected individuals and the commissioner at least 90 days prior to the discontinuation of these plans, and that the disability insurer makes available to the individual all health benefit plans that it makes available to new individual businesses without regard to a health status-related factor of enrolled individuals or individuals who may become eligible for the coverage.

(f) If coverage is made available in the individual market through a bona fide association, the membership of the individual in the association on the basis of which the coverage is provided, ceases, but only if that coverage is terminated under this subdivision uniformly without regard to any health status-related factor of covered individuals.

(Amended by Stats. 2010, Ch. 658, Sec. 12. Effective January 1, 2011.)



10273.7

(a) A policyholder, certificate holder, or other insured who alleges that a policy or coverage has been or will be canceled, rescinded, or not renewed in violation of Section 10713, 10273.4, 10273.6, 10384.17, or 10384, or any regulations promulgated thereunder, may request a review by the commissioner.

(b) If the commissioner determines that a proper complaint exists, the commissioner shall notify the insurer and the policyholder, certificate holder, or other insured. The insurer shall either request a hearing or reinstate the policyholder, certificate holder, or other insured.

(c) If, after review, the commissioner determines that the cancellation, rescission, or failure to renew is contrary to existing law, the commissioner shall order the insurer to reinstate the policyholder, certificate holder, or other insured. Within 15 days after receipt of that order, the insurer shall either request a hearing or reinstate the policyholder, certificate holder, or other insured.

(d) If a policyholder, certificate holder, or other insured requests a review of the insurer s determination to cancel, rescind, or failure to renew the policyholder s, certificate holder s, or other insured s policy or coverage pursuant to subdivision (a), the insurer shall continue to provide coverage to the policyholder, certificate holder, or other insured under the terms of the contract or policy until a final determination of the policyholder, certificate holder, or other insured s request for review has been made by the commissioner. This subdivision shall not apply if the insurer cancels the policy or coverage for nonpayment of premiums pursuant to Section 10713, 10273.4, 10273.6, 10384.17, or 10384, or any regulations promulgated thereunder.

(e) A reinstatement pursuant to this section shall be retroactive to the time of cancellation, rescission, or failure to renew and the insurer shall be liable for the expenses incurred by the policyholder, certificate holder, or other insured for covered health care services from the date of cancellation, rescission, or nonrenewal to and including the date of reinstatement. The insurer shall reimburse the policyholder, certificate holder, or insured for any expenses incurred pursuant to this subdivision within 30 days of receipt of the completed claim.

(f) This section shall not abrogate any preexisting contracts or policies entered into prior to January 1, 2011, between a policyholder, certificate holder, or other insured and an insurer, except that each insurer shall, if directed to do so by the commissioner, exercise its authority, if any, under any such preexisting contracts or policies to conform them to the provisions of existing law.

(g) On or before July 1, 2011, the commissioner may issue guidance regarding compliance with this section and Sections 10713, 10273.4, 10273.6, 10384.17, and 10384, or any regulations promulgated under those provisions. The guidance shall not be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The guidance shall only be effective through December 31, 2013, or until the commissioner adopts and effects regulations pursuant to the Administrative Procedure Act, whichever occurs first.

(h) To the extent required by Section 2719 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-19) and any subsequent rules or regulations, there shall be an independent external review pursuant to the standards required by the United States Secretary of Health and Human Services of an insurer s cancellation, rescission, or nonrenewal of a policyholder s, certificate holder s, or other insured s coverage.

(Added by Stats. 2010, Ch. 658, Sec. 13. Effective January 1, 2011.)



10274

The term endorsement as used in this chapter means any amendment, change, limitation, alteration or restriction of the printed text of a policy by a rider upon a separate piece of paper made a part of such policy.

(Added by Stats. 1951, Ch. 570.)



10275

The term policy of accident and sickness insurance as used in this chapter includes any policy or contract covering the kind or kinds of insurance described in Section 106.

(Added by Stats. 1951, Ch. 570.)



10276

Every individual accident and health policy or contract, except single premium nonrenewable policies or contracts, issued for delivery in this state on or after July 1, 1962, by an insurance company, nonprofit hospital service plan or medical service corporation, shall have printed thereon or attached thereto a notice stating that the person to whom the policy or contract is issued shall be permitted to return the policy or contract after its delivery to the purchaser and to have the premium paid refunded if, after examination of the policy or contract, the purchaser is not satisfied with it for any reason. The period time set forth by the insurer, nonprofit hospital service plan or medical service corporation for return of the policy or contract shall be clearly stated on the notice and such period shall not be less than 10 days nor more than 30 days. The policyholder or purchaser may return the policy or contract to the insurer, plan or corporation at any time during the period specified in the notice. If a policyholder or purchaser pursuant to such notice, returns the policy or contract to the company or association at its home or branch office or to the agent through whom it was purchased, it shall be void from the beginning and the parties shall be in the same position as if no policy or contract had been issued.

This section shall apply to all policies or contracts subject to this section and issued, amended, delivered, or renewed in this state on or after January 1, 1981. All policies or contracts subject to this section which are in effect on January 1, 1981, shall be construed to be in compliance with this section, and any provision in any such policy or contract which is in conflict with this section shall be of no force or effect.

(Amended by Stats. 1980, Ch. 320, Sec. 2.)



10277

(a) A group health insurance policy that provides that coverage of a dependent child of an employee or other member of the covered group shall terminate upon attainment of the limiting age for dependent children specified in the policy, shall also provide that attainment of the limiting age shall not operate to terminate the coverage of the child while the child is and continues to meet both of the following criteria:

(1) Incapable of self-sustaining employment by reason of a physically or mentally disabling injury, illness, or condition.

(2) Chiefly dependent upon the employee or member for support and maintenance.

(b) The insurer shall notify the employee or member that the dependent child s coverage will terminate upon attainment of the limiting age unless the employee or member submits proof of the criteria described in paragraphs (1) and (2) of subdivision (a) to the insurer within 60 days of the date of receipt of the notification. The insurer shall send this notification to the employee or member at least 90 days prior to the date the child attains the limiting age. Upon receipt of a request by the employee or member for continued coverage of the child and proof of the criteria described in paragraphs (1) and (2) of subdivision (a), the insurer shall determine whether the dependent child meets that criteria before the child attains the limiting age. If the insurer fails to make the determination by that date, it shall continue coverage of the child pending its determination.

(c) The insurer may subsequently request information about a dependent child whose coverage is continued beyond the limiting age under subdivision (a), but not more frequently than annually after the two-year period following the child s attainment of the limiting age.

(d) If the employee or member changes carriers to another insurer or to a health care service plan, the new insurer or plan shall continue to provide coverage for the dependent child. The new plan or insurer may request information about the dependent child initially and not more frequently than annually thereafter to determine if the child continues to satisfy the criteria in paragraphs (1) and (2) of subdivision (a). The employee or member shall submit the information requested by the new plan or insurer within 60 days of receiving the request.

(e) If a group health insurance policy provides coverage for a dependent child who is over 26 years of age and enrolled as a full-time student at a secondary or postsecondary educational institution, the following shall apply:

(1) Any break in the school calendar shall not disqualify the dependent child from coverage.

(2) If the dependent child takes a medical leave of absence, and the nature of the dependent child s injury, illness, or condition would render the dependent child incapable of self-sustaining employment, the provisions of subdivision (a) shall apply if the dependent child is chiefly dependent on the policyholder for support and maintenance.

(3) (A) If the dependent child takes a medical leave of absence from school, but the nature of the dependent child s injury, illness, or condition does not meet the requirements of paragraph (2), the dependent child s coverage shall not terminate for a period not to exceed 12 months or until the date on which the coverage is scheduled to terminate pursuant to the terms and conditions of the policy, whichever comes first. The period of coverage under this paragraph shall commence on the first day of the medical leave of absence from the school or on the date the physician determines the illness prevented the dependent child from attending school, whichever comes first. Any break in the school calendar shall not disqualify the dependent child from coverage under this paragraph.

(B) Documentation or certification of the medical necessity for a leave of absence from school shall be submitted to the insurer at least 30 days prior to the medical leave of absence from the school, if the medical reason for the absence and the absence are foreseeable, or 30 days after the start date of the medical leave of absence from school and shall be considered prima facie evidence of entitlement to coverage under this paragraph.

(4) This subdivision shall not apply to a policy of specialized health insurance, Medicare supplement insurance, CHAMPUS-supplement or TRICARE-supplement insurance policies, or to hospital-only, accident-only, or specified disease insurance policies that reimburse for hospital, medical, or surgical benefits.

(f) (1) Except as set forth in paragraph (2), under no circumstances shall the limiting age under a group or individual health insurance policy that provides coverage of a dependent child be less than 26 years of age with respect to policy years beginning on or after September 23, 2010.

(2) For policy years beginning before January 1, 2014, a group health insurance policy that qualifies as a grandfathered health plan under Section 1251 of the federal Patient Protection and Affordable Care Act (Public Law 111-148) and that makes available dependent coverage of children may exclude from coverage an adult child who has not attained the age of 26 years only if the adult child is eligible to enroll in an eligible employer-sponsored health plan, as defined in Section 5000A(f)(2) of the Internal Revenue Code, other than a group health plan or policy of a parent.

(3) (A) With respect to a child (i) whose coverage under a group or individual health insurance policy ended, or who was denied or not eligible for coverage under a group or individual health insurance policy, because under the terms of the policy the availability of dependent coverage of children ended before the attainment of 26 years of age, and (ii) who becomes eligible for that coverage by reason of the application of this subdivision, the health insurer shall give the child an opportunity to enroll that shall continue for at least 30 days. This opportunity and the notice described in subparagraph (B) shall be provided not later than the first day of the first policy year beginning on or after September 23, 2010, consistent with the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any additional federal guidance or regulations issued by the United States Secretary of Health and Human Services.

(B) The health insurer shall provide written notice stating that a dependent described in subparagraph (A) who has not attained the age of 26 years is eligible to apply for coverage. This notice may be provided to the dependent s parent on behalf of the dependent. If the notice is included with enrollment materials for a group policy, the notice shall be prominent.

(C) In the case of an individual who enrolls under this paragraph, coverage shall take effect no later than the first day of the first policy year beginning on or after September 23, 2010.

(D) A dependent enrolling in coverage under a group policy pursuant to this paragraph shall be treated as a special enrollee as provided under the rules of Section 146.117(d) of Title 45 of the Code of Federal Regulations. The health insurer shall offer the recipient of the notice all of the benefit packages available to similarly situated individuals who did not lose coverage by reason of cessation of dependent status. Any difference in benefit or cost-sharing requirements shall constitute a different benefit package. A dependent enrolling in coverage under a group policy pursuant to this paragraph shall not be required to pay more for coverage than similarly situated individuals who did not lose coverage by reason of cessation of dependent status.

(4) Nothing in this section shall require a health insurer to make coverage available for a child of a child receiving dependent coverage. Nothing in this section shall be construed to modify the definition of dependent as used in the Revenue and Taxation Code with respect to the tax treatment of the cost of coverage.

(Amended by Stats. 2010, Ch. 660, Sec. 2. Effective January 1, 2011.)



10278

(a) An individual health insurance policy that provides that coverage of a dependent child shall terminate upon attainment of the limiting age for dependent children specified in the policy, shall also provide that attainment of the limiting age shall not operate to terminate the coverage of the child while the child is and continues to meet both of the following criteria:

(1) Incapable of self-sustaining employment by reason of a physically or mentally disabling injury, illness, or condition.

(2) Chiefly dependent upon the policyholder or subscriber for support and maintenance.

(b) The insurer shall notify the policyholder or subscriber that the dependent child s coverage will terminate upon attainment of the limiting age unless the policyholder or subscriber submits proof of the criteria described in paragraphs (1) and (2) of subdivision (a) to the insurer within 60 days of the date of receipt of the notification. The insurer shall send this notification to the policyholder or subscriber at least 90 days prior to the date the child attains the limiting age. Upon receipt of a request by the policyholder or subscriber for continued coverage of the child and proof of the criteria described in paragraphs (1) and (2) of subdivision (a), the insurer shall determine whether the dependent child meets that criteria before the child attains the limiting age. If the insurer fails to make the determination by that date, it shall continue coverage of the child pending its determination.

(c) The insurer may subsequently request information about a dependent child whose coverage is continued beyond the limiting age under subdivision (a), but not more frequently than annually after the two-year period following the child s attainment of the limiting age.

(d) If the subscriber or policyholder changes carriers to another insurer or to a health care service plan, the new insurer or plan shall continue to provide coverage for the dependent child. The new plan or insurer may request information about the dependent child initially and not more frequently than annually thereafter to determine if the child continues to satisfy the criteria in paragraphs (1) and (2) of subdivision (a). The subscriber or policyholder shall submit the information requested by the new plan or insurer within 60 days of receiving the request.

(e) If an individual health insurance policy provides coverage for a dependent child who is over 18 years of age and enrolled as a full-time student at a secondary or postsecondary educational institution, the following shall apply:

(1) Any break in the school calendar shall not disqualify the dependent child from coverage.

(2) If the dependent child takes a medical leave of absence, and the nature of the dependent child s injury, illness, or condition would render the dependent child incapable of self-sustaining employment, the provisions of subdivision (a) shall apply if the dependent child is chiefly dependent on the policyholder for support and maintenance.

(3) (A) If the dependent child takes a medical leave of absence from school, but the nature of the dependent child s injury, illness, or condition does not meet the requirements of paragraph (2), the dependent child s coverage shall not terminate for a period not to exceed 12 months or until the date on which the coverage is scheduled to terminate pursuant to the terms and conditions of the policy, whichever comes first. The period of coverage under this paragraph shall commence on the first day of the medical leave of absence from the school or on the date the physician determines the illness prevented the dependent child from attending school, whichever comes first. Any break in the school calendar shall not disqualify the dependent child from coverage under this paragraph.

(B) Documentation or certification of the medical necessity for a leave of absence from school shall be submitted to the insurer at least 30 days prior to the medical leave of absence from the school, if the medical reason for the absence and the absence are foreseeable, or 30 days after the start date of the medical leave of absence from school and shall be considered prima facie evidence of entitlement to coverage under this paragraph.

(4) This subdivision shall not apply to a policy of specialized health insurance, Medicare supplement insurance, CHAMPUS-supplement, or TRICARE-supplement insurance policies, or to hospital-only, accident-only, or specified disease insurance policies that reimburse for hospital, medical, or surgical benefits.

(Amended by Stats. 2008, Ch. 390, Sec. 3. Effective January 1, 2009.)



10279

(a) Every disability insurer that provides group or individual policies of disability, or both, that provides, operates, or contracts for, telephone medical advice services to its insureds shall do all of the following:

(1) Ensure that the in-state or out-of-state telephone medical advice service is registered pursuant to Chapter 15 (commencing with Section 4999) of Division 2 of the Business and Professions Code.

(2) Ensure that the staff providing telephone medical advice services for the in-state or out-of-state telephone medical advice service hold a valid California license as a registered nurse or a valid license in the state within which they provide telephone medical advice services as a physician and surgeon or physician assistant and are operating consistent with the laws governing their respective scopes of practice.

(3) Ensure that a physician and surgeon is available on an on-call basis at all times the service is advertised to be available to enrollees and subscribers.

(4) Ensure that the in-state or out-of-state telephone medical advice service designates an agent for service of process in California and files this designation with the commissioner.

(5) Require that the in-state or out-of-state telephone medical advice service makes and maintains records for a period of five years after the telephone medical advice services are provided, including, but not limited to, oral or written transcripts of all medical advice conversations with the disability insurer s insureds in California and copies of all complaints. If the records of telephone medical advice services are kept out of state, the insurer shall, upon the request of the director, provide the records to the director within 10 days of the request.

(6) Ensure that the telephone medical advice services are provided consistent with good professional practice.

(b) The commissioner shall forward to the Department of Consumer Affairs, within 30 days of the end of each calendar quarter, data regarding complaints filed with the department concerning telephone medical advice services.

(Added by Stats. 1999, Ch. 535, Sec. 3. Effective January 1, 2000.)






ARTICLE 2. Approval of Commissioner

10290

A disability policy shall not be issued or delivered to any person in this State until:

(a) A copy of the form thereof and, if more than one class of risks is written, of the classification of risks, and the premium rates pertaining thereto are filed with the commissioner.

(b) Either:

(1) Thirty days expires without notice from the commissioner after such copy is filed, or,

(2) The commissioner gives his written approval prior to that time.

(Enacted by Stats. 1935, Ch. 145.)



10291

If the commissioner notifies the insurer, in writing, that the filed form does not comply with the requirements of law, specifying the reasons for his opinion, it is unlawful thereafter for any such insurer to issue any policy in such form.

(Enacted by Stats. 1935, Ch. 145.)



10291.5

(a) The purpose of this section is to achieve both of the following:

(1) Prevent, in respect to disability insurance, fraud, unfair trade practices, and insurance economically unsound to the insured.

(2) Assure that the language of all insurance policies can be readily understood and interpreted.

(b) The commissioner shall not approve any disability policy for insurance or delivery in this state in any of the following circumstances:

(1) If the commissioner finds that it contains any provision, or has any label, description of its contents, title, heading, backing, or other indication of its provisions which is unintelligible, uncertain, ambiguous, or abstruse, or likely to mislead a person to whom the policy is offered, delivered or issued.

(2) If it contains any provision for payment at a rate, or in an amount (other than the product of rate times the periods for which payments are promised) for loss caused by particular event or events (as distinguished from character of physical injury or illness of the insured) more than triple the lowest rate, or amount, promised in the policy for the same loss caused by any other event or events (loss caused by sickness, loss caused by accident, and different degrees of disability each being considered, for the purpose of this paragraph, a different loss); or if it contains any provision for payment for any confining loss of time at a rate more than six times the least rate payable for any partial loss of time or more than twice the least rate payable for any nonconfining total loss of time; or if it contains any provision for payment for any nonconfining total loss of time at a rate more than three times the least rate payable for any partial loss of time.

(3) If it contains any provision for payment for disability caused by particular event or events (as distinguished from character of physical injury or illness of the insured) payable for a term more than twice the least term of payment provided by the policy for the same degree of disability caused by any other event or events; or if it contains any benefit for total nonconfining disability payable for lifetime or for more than 12 months and any benefit for partial disability, unless the benefit for partial disability is payable for at least three months; or if it contains any benefit for total confining disability payable for lifetime or for more than 12 months, unless it also contains benefit for total nonconfining disability caused by the same event or events payable for at least three months, and, if it also contains any benefit for partial disability, unless the benefit for partial disability is payable for at least three months. The provisions of this paragraph shall apply separately to accident benefits and to sickness benefits.

(4) If it contains provision or provisions which would have the effect, upon any termination of the policy, of reducing or ending the liability as the insurer would have, but for the termination, for loss of time resulting from accident occurring while the policy is in force or for loss of time commencing while the policy is in force and resulting from sickness contracted while the policy is in force or for other losses resulting from accident occurring or sickness contracted while the policy is in force, and also contains provision or provisions reserving to the insurer the right to cancel or refuse to renew the policy, unless it also contains other provision or provisions the effect of which is that termination of the policy as the result of the exercise by the insurer of any such right shall not reduce or end the liability in respect to the hereinafter specified losses as the insurer would have had under the policy, including its other limitations, conditions, reductions, and restrictions, had the policy not been so terminated.

The specified losses referred to in the preceding paragraph are:

(i) Loss of time which commences while the policy is in force and results from sickness contracted while the policy is in force.

(ii) Loss of time which commences within 20 days following and results from accident occurring while the policy is in force.

(iii) Losses which result from accident occurring or sickness contracted while the policy is in force and arise out of the care or treatment of illness or injury and which occur within 90 days from the termination of the policy or during a period of continuous compensable loss or losses which period commences prior to the end of such 90 days.

(iv) Losses other than those specified in clause (i), (ii), or (iii) of this paragraph which result from accident occurring or sickness contracted while the policy is in force and which losses occur within 90 days following the accident or the contraction of the sickness.

(5) If by any caption, label, title, or description of contents the policy states, implies, or infers without reasonable qualification that it provides loss of time indemnity for lifetime, or for any period of more than two years, if the loss of time indemnity is made payable only when house confined or only under special contingencies not applicable to other total loss of time indemnity.

(6) If it contains any benefit for total confining disability payable only upon condition that the confinement be of an abnormally restricted nature unless the caption of the part containing any such benefit is accurately descriptive of the nature of the confinement required and unless, if the policy has a description of contents, label, or title, at least one of them contain reference to the nature of the confinement required.

(7) (A) If, irrespective of the premium charged therefor, any benefit of the policy is, or the benefits of the policy as a whole are, not sufficient to be of real economic value to the insured.

(B) In determining whether benefits are of real economic value to the insured, the commissioner shall not differentiate between insureds of the same or similar economic or occupational classes and shall give due consideration to all of the following:

(i) The right of insurers to exercise sound underwriting judgment in the selection and amounts of risks.

(ii) Amount of benefit, length of time of benefit, nature or extent of benefit, or any combination of those factors.

(iii) The relative value in purchasing power of the benefit or benefits.

(iv) Differences in insurance issued on an industrial or other special basis.

(C) To be of real economic value, it shall not be necessary that any benefit or benefits cover the full amount of any loss which might be suffered by reason of the occurrence of any hazard or event insured against.

(8) If it substitutes a specified indemnity upon the occurrence of accidental death for any benefit of the policy, other than a specified indemnity for dismemberment, which would accrue prior to the time of that death or if it contains any provision which has the effect, other than at the election of the insured exercisable within not less than 20 days in the case of benefits specifically limited to the loss by removal of one or more fingers or one or more toes or within not less than 90 days in all other cases, of doing any of the following:

(A) Of substituting, upon the occurrence of the loss of both hands, both feet, one hand and one foot, the sight of both eyes or the sight of one eye and the loss of one hand or one foot, some specified indemnity for any or all benefits under the policy unless the indemnity so specified is equal to or greater than the total of the benefit or benefits for which such specified indemnity is substituted and which, assuming in all cases that the insured would continue to live, could possibly accrue within four years from the date of such dismemberment under all other provisions of the policy applicable to the particular event or events (as distinguished from character of physical injury or illness) causing the dismemberment.

(B) Of substituting, upon the occurrence of any other dismemberment some specified indemnity for any or all benefits under the policy unless the indemnity so specified is equal to or greater than one-fourth of the total of the benefit or benefits for which the specified indemnity is substituted and which, assuming in all cases that the insured would continue to live, could possibly accrue within four years from the date of the dismemberment under all other provisions of the policy applicable to the particular event or events (as distinguished from character of physical injury or illness) causing the dismemberment.

(C) Of substituting a specified indemnity upon the occurrence of any dismemberment for any benefit of the policy which would accrue prior to the time of dismemberment.

As used in this section, loss of a hand shall be severance at or above the wrist joint, loss of a foot shall be severance at or above the ankle joint, loss of an eye shall be the irrecoverable loss of the entire sight thereof, loss of a finger shall mean at least one entire phalanx thereof and loss of a toe the entire toe.

(9) If it contains provision, other than as provided in Section 10369.3, reducing any original benefit more than 50 percent on account of age of the insured.

(10) If the insuring clause or clauses contain no reference to the exceptions, limitations, and reductions (if any) or no specific reference to, or brief statement of, each abnormally restrictive exception, limitation, or reduction.

(11) If it contains benefit or benefits for loss or losses from specified diseases only unless:

(A) All of the diseases so specified in each provision granting the benefits fall within some general classification based upon the following:

(i) The part or system of the human body principally subject to all such diseases.

(ii) The similarity in nature or cause of such diseases.

(iii) In case of diseases of an unusually serious nature and protracted course of treatment, the common characteristics of all such diseases with respect to severity of affliction and cost of treatment.

(B) The policy is entitled and each provision granting the benefits is separately captioned in clearly understandable words so as to accurately describe the classification of diseases covered and expressly point out, when that is the case, that not all diseases of the classification are covered.

(12) If it does not contain provision for a grace period of at least the number of days specified below for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force provided, that the grace period to be included in the policy shall be not less than seven days for policies providing for weekly payment of premium, not less than 10 days for policies providing for monthly payment of premium and not less than 31 days for all other policies.

(13) If it fails to conform in any respect with any law of this state.

(c) The commissioner shall not approve any disability policy covering hospital, medical, or surgical expenses unless the commissioner finds that the application conforms to both of the following requirements:

(1) All applications for disability insurance covering hospital, medical, or surgical expenses, except that which is guaranteed issue, which include questions relating to medical conditions, shall contain clear and unambiguous questions designed to ascertain the health condition or history of the applicant.

(2) The application questions designed to ascertain the health condition or history of the applicant shall be based on medical information that is reasonable and necessary for medical underwriting purposes. The application shall include a prominently displayed notice that states:

California law prohibits an HIV test from being required or used by health insurance companies as a condition of obtaining health insurance coverage.

(d) Nothing in this section authorizes the commissioner to establish or require a single or standard application form for application questions.

(e) The commissioner may, from time to time as conditions warrant, after notice and hearing, promulgate such reasonable rules and regulations, and amendments and additions thereto, as are necessary or convenient, to establish, in advance of the submission of policies, the standard or standards conforming to subdivision (b), by which he or she shall disapprove or withdraw approval of any disability policy.

In promulgating any such rule or regulation the commissioner shall give consideration to the criteria herein established and to the desirability of approving for use in policies in this state uniform provisions, nationwide or otherwise, and is hereby granted the authority to consult with insurance authorities of any other state and their representatives individually or by way of convention or committee, to seek agreement upon those provisions.

Any such rule or regulation shall be promulgated in accordance with the procedure provided in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(f) The commissioner may withdraw approval of filing of any policy or other document or matter required to be approved by the commissioner, or filed with him or her, by this chapter when the commissioner would be authorized to disapprove or refuse filing of the same if originally submitted at the time of the action of withdrawal.

Any such withdrawal shall be in writing and shall specify reasons. An insurer adversely affected by any such withdrawal may, within a period of 30 days following mailing or delivery of the writing containing the withdrawal, by written request secure a hearing to determine whether the withdrawal should be annulled, modified, or confirmed. Unless, at any time, it is mutually agreed to the contrary, a hearing shall be granted and commenced within 30 days following filing of the request and shall proceed with reasonable dispatch to determination. Unless the commissioner in writing in the withdrawal, or subsequent thereto, grants an extension, any such withdrawal shall, in the absence of any such request, be effective, prospectively and not retroactively, on the 91st day following the mailing or delivery of the withdrawal, and, if request for the hearing is filed, on the 91st day following mailing or delivery of written notice of the commissioner s determination.

(g) No proceeding under this section is subject to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(h) Except as provided in subdivision (k), any action taken by the commissioner under this section is subject to review by the courts of this state and proceedings on review shall be in accordance with the Code of Civil Procedure.

Notwithstanding any other provision of law to the contrary, petition for any such review may be filed at any time before the effective date of the action taken by the commissioner. No action of the commissioner shall become effective before the expiration of 20 days after written notice and a copy thereof are mailed or delivered to the person adversely affected, and any action so submitted for review shall not become effective for a further period of 15 days after the filing of the petition in court. The court may stay the effectiveness thereof for a longer period.

(i) This section shall be liberally construed to effectuate the purpose and intentions herein stated; but shall not be construed to grant the commissioner power to fix or regulate rates for disability insurance or prescribe a standard form of disability policy, except that the commissioner shall prescribe a standard supplementary disclosure form for presentation with all disability insurance policies, pursuant to Section 10603.

(j) This section shall be effective on and after July 1, 1950, as to all policies thereafter submitted and on and after January 1, 1951, the commissioner may withdraw approval pursuant to subdivision (d) of any policy thereafter issued or delivered in this state irrespective of when its form may have been submitted or approved, and prior to those dates the provisions of law in effect on January 1, 1949, shall apply to those policies.

(k) Any such policy issued by an insurer to an insured on a form approved by the commissioner, and in accordance with the conditions, if any, contained in the approval, at a time when that approval is outstanding shall, as between the insurer and the insured, or any person claiming under the policy, be conclusively presumed to comply with, and conform to, this section.

(Amended by Stats. 1995, Ch. 94, Sec. 2. Effective January 1, 1996.)



10291.6

Insofar as the reduction of any original benefit on account of age of the insured is concerned, a noncancellable policy may be approved if such reduction does not exceed that permitted by Section 10291.5(b)(9), or if the only such reduction is one having the effect of reducing the limit of the period for which benefits for loss of time resulting from total disability will be paid to a period ending on the date on which the insured s right to continue the policy in force expires and if the policy also provides that such limit shall not in any case be less than 12 months.

(Added by Stats. 1953, Ch. 435.)



10292

(a) A supplemental benefit described in subdivision (a) of Section 10271 shall not be delivered or issued for delivery to any person in this state until a copy of the form thereof is submitted to, and approved by, the commissioner. If the supplemental benefit is an integral part of a contract of life insurance or annuity, the entire contract shall be submitted to the commissioner, but his or her power of approval or disapproval, unless it is otherwise authorized, is limited to the supplemental portion and any other portions that relate to the supplemental portion.

(b) A supplemental benefit described in subdivision (a) of Section 10271 shall be considered an integral part of a contract for purposes of this section. To facilitate the review of a supplemental benefit, the insurer shall submit, for informational purposes, a sample copy of the life insurance or annuity contract with which the supplemental benefit will be used. To facilitate the location of the required provisions as stated in subdivision (c) of Section 10271, the insurer shall provide the sample copy page reference for the provisions that appear in the contract.

(c) The commissioner may adopt reasonable rules and regulations as are necessary to administer and carry out the purposes of Sections 10271 and 10271.1, Article 2.1 (commencing with Section 10295), and this section.

(Amended by Stats. 2013, Ch. 345, Sec. 6. Effective January 1, 2014.)



10293

(a) The commissioner shall, after notice and hearing, withdraw approval of an individual or mass-marketed policy of disability insurance if after consideration of all relevant factors the commissioner finds that the benefits provided under the policy are unreasonable in relation to the premium charged. The commissioner shall, from time to time as conditions warrant, after notice and hearing, promulgate such reasonable rules and regulations, and amendments and additions thereto, as are necessary to establish the standard or standards by which the commissioner shall withdraw approval of any such policy. Any such rule or regulation shall be promulgated in accordance with the procedure provided in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and shall be effective 90 days after adoption by the commissioner.

(b) Unless the commissioner specifies otherwise in writing in the withdrawals, or subsequent thereto, grants an extension, any such withdrawal shall be effective prospectively and not retroactively on the 91st day following the mailing or delivery of the withdrawal.

(c) As used in this section:

(1) Mass-marketed policy means any group or blanket disability insurance policy which is offered by means of direct response solicitation through a sponsoring organization, or through the mails or other mass communications media and under which a person insured pays all or substantially all of the cost of his or her insurance.

(2) Direct response solicitation means any offer by an insurer to persons in this state, either directly or through a third party, to effect health insurance coverage which enables the individual to apply or enroll for the insurance on the basis of the offer. It shall not include solicitation for insurance through an employer benefit plan which is defined in Public Law 93-406, nor shall it include such a solicitation through the individual s creditor with respect to credit health insurance.

(Amended by Stats. 1985, Ch. 106, Sec. 98.)






ARTICLE 2.1. Accelerated Death Benefits

10295

(a) An accelerated death benefit, as described in this section, shall not be offered, sold, issued, or marketed as health, accident, or long-term care insurance. An accelerated death benefit shall not reimburse or provide specific coverage for any health, accident, or long-term care insurance benefits.

(b) (1) For the purposes of this article, an accelerated death benefit means a provision, endorsement, or rider added to a life insurance policy that provides for the advance payment of any part of the death proceeds, payable upon the occurrence of a qualifying event in accordance with Section 10295.1.

(2) For the purposes of this article, qualifying event means that subparagraph (A) or (B) applies.

(A) The insured has a medical condition that would, in the absence of treatment, result in death within a limited period of time, as defined by the supplemental benefit, but that shall not be restricted to a period of less than six months.

(B) (i) The insured has a chronic illness as defined in subparagraph (B) of paragraph (5) of subdivision (b) of Section 10271.1.

(ii) For policies intended to be federally tax qualified, the insurer shall require that a licensed health care practitioner, independent of the insurer, certifies that the insured meets the definition of chronically ill individual as defined under the federal Health Insurance Portability and Accountability Act (Public Law 104-191).

(I) If a health care practitioner makes a determination, pursuant to this clause, that an insured does not meet the definition of chronically ill individual, the insurer shall notify the insured that the insured shall be entitled to a second assessment by a licensed health care practitioner, upon request, who shall personally examine the insured. The requirement for a second assessment shall not apply if the initial assessment was performed by a practitioner who otherwise meets the requirements of this clause and who personally examined the insured.

(II) The assessments conducted pursuant to this clause shall be performed promptly with the certification completed as quickly as possible to ensure that an insured s benefits are not delayed. The written certification shall be renewed every 12 months.

(III) The costs to have a licensed health care practitioner certify that an insured meets, or continues to meet, the definition of chronically ill individual, shall not count against the lifetime maximum of the policy or certificate.

(IV) In order to be considered independent of the insurer, a licensed health care practitioner shall not be an employee of the insurer and shall not be compensated in any manner that is linked to the outcome of the certification.

(V) It is the intent of the Legislature in enacting this clause that the practitioner s assessments be unhindered by financial considerations.

(VI) This clause shall apply only to a policy or certificate intended to be federally tax qualified.

(3) For the purposes of this article, applicant means any of the following:

(A) In the case of an individual life insurance policy with an accelerated death benefit, the person who seeks to contract for benefits.

(B) (i) In the case of a group life insurance policy with an accelerated death benefit, the proposed certificate holder.

(ii) Certificate means any certificate issued under a group life insurance policy that includes an accelerated death benefit.

(4) For the purposes of this article, the term supplemental benefit means a rider to or provision in a life insurance policy, certificate, or annuity contract that provides a benefit as set forth in subdivision (a) of Section 10271.

(c) A life insurance policy that accelerates death benefits if the insured is chronically ill and requires that the insured receives long-term care services described in Section 10231.2, shall not be considered an accelerated death benefit for the purposes of this article.

(d) Nothing in this subdivision shall be construed as prohibiting an insurer from including other riders to a life insurance policy, such as a terminal illness rider, that are not subject to this article.

(Added by Stats. 2013, Ch. 345, Sec. 7. Effective January 1, 2014.)



10295.1

(a) An accelerated death benefit as defined in paragraph (1) of subdivision (b) of Section 10295 shall comply with, and shall explain all of, the following:

(1) That the accelerated death benefit is fixed at the time the insurer approves the request for the accelerated death benefit.

(2) That the payment of the accelerated death benefit is not conditioned on the receipt of long-term care or medical services.

(3) That the insured shall have the option to take the accelerated death benefit in a lump sum on the occurrence of a qualifying event, as well as an option to receive the benefit in periodic payments is provided for a certain period only.

(4) That the accelerated death benefit may not restrict the insured s use of the proceeds.

(5) That the payment of the accelerated death benefit is due immediately upon receipt of the due written proof of eligibility.

(6) That, prior to the payment of the accelerated death benefit, the insurer is required to obtain from an assignee or irrevocable beneficiary, if any, a signed acknowledgment of concurrence for payout. If the insurer making the accelerated death benefit is itself the assignee under the policy, the acknowledgment is not required.

(7) That if any death benefit remains after payment of an accelerated death benefit, the accidental death benefit provision, if any, in the policy shall not be affected by the payment of the accelerated death benefit.

(b) The accelerated death benefit shall also provide for all of the following:

(1) A maximum amount that may be accelerated.

(2) An explanation that the insured may accelerate more than once on a qualifying event up to the maximum amount.

(3) An explanation that the insured may accelerate on more than one of the qualifying events specified in the supplemental provision up to the maximum amount.

(4) A statement that the policy, rider, endorsement, or certificate pays proceeds that are or are not intended for favorable tax treatment under Section 101(g) of the Internal Revenue Code (26 U.S.C. Sec. 101(g)), if applicable.

(c) The insurer shall advise the policyholder or certificate holder that there may be tax consequences of accepting an amount above the amount that would be tax qualified under the Internal Revenue Code.

(d) The accelerated death benefit shall not contain any preexisting condition limitation and shall not contain any requirement that acceleration be conditioned on a prior hospitalization or institutionalization.

(e) The accelerated death benefit shall contain an explanation of how the insured will pay for the accelerated death benefit, whether by paying a portion of the premium for the life insurance policy, by paying a fee at the time of the acceleration, by paying the cost of insurance charge, or by paying the administrative expense charge, together with an illustration. If there is a premium or cost of insurance charge, or a charge imposed upon the acceleration, a generic illustration numerically demonstrating any effect of the payment of a benefit on the policy s cash value, accumulation account, death benefit, premium, policy loans, and policy liens shall suffice for this purpose.

(f) (1) Every accelerated death benefit that pays proceeds intended for favorable tax treatment under Section 101(g) of the Internal Revenue Code (26 U.S.C. Sec. 101(g)) shall be identified as such by prominently displaying and printing that intention on page one of the accelerated benefit policy provision, rider, endorsement, or certificate.

(2) Every accelerated death benefit that pays proceeds that are not intended for favorable tax treatment under Section 101(g) of the Internal Revenue Code (26 U.S.C. Sec. 101(g)) shall be identified as such by prominently displaying and printing that intention on page one of the accelerated death benefit policy provision, rider, endorsement, or certificate.

(Added by Stats. 2013, Ch. 345, Sec. 7. Effective January 1, 2014.)



10295.2

A life insurance contract with an accelerated death benefit or an accelerated death benefit in the form of a rider or endorsement shall be submitted for the approval of the commissioner in the same manner as required under Section 10292 and shall be submitted with the following additional information:

(a) The term accelerated death benefit shall be included in the descriptive title of the filing.

(b) A statement of the specific policy forms with which this accelerated death benefit will be offered, any underwriting restrictions involving face amount or age, and whether the accelerated death benefit is intended for use with new issues or in force business, or both.

(c) An insurer that requires certification that a chronic illness is expected to last longer than 90 days shall include in its filing a legal memorandum from outside tax counsel that the certification would allow for preferable tax treatment under Section 101(g) of the Internal Revenue Code (26 U.S.C. Sec. 101(g)).

(Added by Stats. 2013, Ch. 345, Sec. 7. Effective January 1, 2014.)



10295.3

(a) A written disclosure, as set forth below, shall be included with the filing for the commissioner s approval, and shall be given to each applicant. The same written disclosure shall be attached to the policy or certificate delivered to the insured.

(b) The required written disclosure shall be in the following form:

IMPORTANT NOTICE TO APPLICANT/BUYER REGARDING ACCELERATED DEATH BENEFITS

The benefits provided by this accelerated death benefit are not intended to provide, and will never provide, long-term care insurance, nursing home insurance, or home care insurance. If you are interested in long-term care or nursing home or home care insurance, you should consult with an insurance agent licensed to sell that insurance, inquire with the insurance company offering the accelerated death benefits, or visit the California Department of Insurance Internet Web site (www.insurance.ca.gov) section regarding long-term care insurance.

If you choose to accelerate a portion of your death benefit, doing so will reduce the amount that your beneficiary will receive upon your death.

Receipt of accelerated death benefits may be taxable. Prior to electing to buy the accelerated death benefit, you should seek assistance from a qualified tax adviser.

Receipt of accelerated death benefits may affect eligibility for public assistance programs, such as Medi-Cal or Medicaid. Prior to electing to buy the accelerated death benefit, you should consult with the appropriate social services agency concerning how receipt of accelerated death benefits may affect that eligibility.

(c) In the case of agent-solicited life insurance, the agent shall provide the disclosure form to the applicant prior to, or concurrently with, the application. Acknowledgment of the applicant s receipt of the disclosure shall be signed by the applicant and the writing agent.

(d) In the case of a solicitation by direct response methods, the insurer shall provide the disclosure form to the applicant together with the application. A notice that a full premium refund shall be provided to the insured if the policy is returned to the company within the free look period, pursuant to Section 10295.8.

(e) In the case of group insurance policies, the disclosure form shall be delivered together with the application for the certificate, or with the certificate of coverage or any related document furnished by the insurer for the certificate holder.

(Added by Stats. 2013, Ch. 345, Sec. 7. Effective January 1, 2014.)



10295.4

An insurer shall file with the commissioner an actuarial memorandum prepared, dated, and signed by a member of the American Academy of Actuaries that includes all of the following information:

(a) A description of the accelerated death benefit, including the effects of payment of the accelerated death benefit on all life insurance policy benefits and any subsequent accelerated death benefits, premium payments, cost of insurance rates, and values, including any outstanding loan, if applicable, for all types of forms with which the accelerated death benefit will be used.

(b) A description of, and justification for, expense charges associated with the accelerated death benefit and the maximum expense charges.

(c) A description of the interest rate or interest rate methodology used in any present value calculation or in accruing interest on the amount of the accelerated death benefit, which shall not exceed the greater of the current yield on 90-day treasury bills, or a variable rate determined in accordance with the National Association of Insurance Commissioners (NAIC) Model Policy Loan Interest Rate Bill No. 590.

(d) A description of the mortality basis and methodology, including the period of time applicable to any mortality discount, used in any present value calculation of the accelerated death benefit.

(e) A description of the mortality and morbidity basis and methodology used in the determination of any separate premium or costs of insurance for the accelerated death benefit.

(f) The formula used to determine the accelerated death benefit, including any limitations on the amount of the benefit, and the formula used to determine the postacceleration premium for the accelerated death benefit as well as the life insurance policy.

(g) A sample calculation of the accelerated death benefit. If the life insurance policy contains a loan provision, the example shall assume that there is an outstanding loan on the date of acceleration. All policy and accelerated death benefit benefits, premium payments, cost of insurance charges and values, including the outstanding loan, if applicable, immediately before and immediately after acceleration shall be shown in the example.

(h) If an accelerated death benefit will be paid in installments, the actuarial memorandum shall explain the basis used in the calculation of the minimum periodic payment for the payment period and a sample calculation of a minimum periodic payment, and the basis used, and a sample calculation of the lump sum payable if the insured dies before all periodic payments for the payment period are made.

(i) (1) For any accelerated death benefit subject to this article, a certification that the value and premium of the accelerated death benefit is 10 percent or less of the total value of the benefits over the life of the policy. These values shall be measured as of the date of issue.

(2) The certification shall be in the following form:

I,____________________of ___________________________ am a Member in good standing of the American Academy of Actuaries and am qualified to provide this Certification with respect to the accelerated death benefit described in the Actuarial Memorandum to which this Certification is attached.

I certify that:

(1) The value of the benefits provided, on an aggregated basis, in respect of the filed accelerated death benefit, determined according to the formula below applied over a range of underwriting classes and plans at which the benefit is being made available, is not in any case greater than 10%.

(NSP2 NSP1) / NSP1

Where:

(a) NSP1 and NSP2 are determined using an effective annual interest rate of 6%.

(b) NSP1 is the net single premium for the base policy benefits assuming there is no accelerated death benefit.

(c) NSP2 is the net single premium for the base policy benefits assuming that the full death benefit is paid at time of death or the occurrence of the non-death accelerated death benefit trigger.

(2) In developing the assumptions, other than the interest assumption, used in calculating NSP1 and NSP2, I have complied with all applicable laws, regulations, and Actuarial Standards of Practice (ASOPs). The assumptions used represent anticipated experience factors, as defined in actuarial literature and by generally accepted actuarial practice.

(3) The assumptions, other than the interest assumption, used in calculating NSP1 and NSP2 will be reviewed at least annually by the Company to ensure that the value of the accelerated death benefit provided, as defined in (1) above, continues to be incidental. If, after such review and while this accelerated death benefit is being actively issued, the value of the benefits provided by this benefit are no longer incidental based on then current anticipated experience factors, the Company will discontinue offering the accelerated death benefit which is no longer incidental.

(4) If a separate premium or cost of insurance (COI) charge is being charged for the accelerated death benefit provided, the ratio of the present value of the accelerated death benefit premiums or COI charges over the life of the policy to the present value of the policy premiums or COI charges exclusive of any riders, does not exceed 10%. The present values in this item (4) are determined using an effective annual interest rate of 6%.

(Added by Stats. 2013, Ch. 345, Sec. 7. Effective January 1, 2014.)



10295.5

(a) Applications, if any, or forms supporting an application, if any, for accelerated death benefits shall contain clear, unambiguous, short, and simple questions designed to ascertain the health condition of the applicant. Each question shall contain only one health status inquiry and shall require only a yes or no answer, except that the application may include a request for the name of any prescribed medication and the name of the prescribing physician. If the application requests the name of any prescribed medication or the prescribing physician, then any mistake or omission shall not be used as a basis for the denial of a claim or the rescission of the accelerated death benefit or life insurance policy or certificate.

(b) The following warning shall be printed conspicuously and in close conjunction with the applicant s signature block:

Caution: If your answers on this application are misstated or untrue, the insurer may have the right to deny benefits or rescind your accelerated death benefit coverage.

(c) If an insurer does not complete medical underwriting for the accelerated death benefit separate from underwriting for the life insurance policy and resolve all reasonable questions arising from information submitted on or with an application before issuing the accelerated death benefit, then the insurer may only rescind the accelerated death benefit or life insurance policy or certificate or deny an otherwise valid claim upon clear and convincing evidence of fraud or material misrepresentation of the risk by the applicant. The evidence shall do all of the following:

(1) Pertain to the condition for which benefits are sought.

(2) Involve a chronic condition or involve dates of treatment before the date of application.

(3) Be material to the acceptance for coverage.

(d) An accelerated death benefit may not be field issued.

(e) The contestability period for a life insurance policy or certificate that contains an accelerated death benefit shall comply with paragraph (3) of subdivision (c) of Section 10271.

(f) A copy of the completed application shall be delivered to the insured at the time of delivery of the life insurance policy or certificate that contains an accelerated death benefit.

(Added by Stats. 2013, Ch. 345, Sec. 7. Effective January 1, 2014.)



10295.6

(a) When a policyholder or certificate holder requests an acceleration of death benefits, the insurer shall send a statement to the policyholder or certificate holder and irrevocable beneficiary showing any effect that the payment of the accelerated death benefit would have on the policy s cash value, accumulation account, death benefit, premium, policy loans, and policy liens. The statement shall disclose that receipt of accelerated death benefit payments may adversely affect the recipient s eligibility for Medicaid or other government benefits or entitlements. In addition, receipt of an accelerated death benefit payment may be taxable and assistance should be sought from a personal tax adviser. When a previous disclosure statement becomes invalid as a result of an acceleration of the death benefit, the insurer shall send a revised disclosure statement to the policyholder or certificate holder and irrevocable beneficiary.

(b) The accelerated death benefit shall be effective not more than 30 days following the effective date of the policy provision, rider, endorsement, or certificate.

(c) If the insurer charges a separate premium for the accelerated death benefit, then the insurer may also offer a waiver of premium benefit as defined in subdivision (a) of Section 10271.1. At the time the waiver of the accelerated death benefit premium benefit is claimed, the insurer shall explain any continuing premium requirement to keep the underlying policy in force.

(d) An insurer shall not unfairly discriminate among insureds with different qualifying events covered under the policy or among insureds with similar qualifying events covered under the policy. An insurer shall not apply further conditions on the payment of the accelerated death benefits other than those conditions specified in the accelerated death benefit.

(e) The insurer shall provide the policyholder or certificate holder with a report, at least monthly, of any accelerated death benefits paid out during the prior month, an explanation of any changes to the policy or certificate, death benefits, and cash values on account of the benefits being paid out, and the amount of the remaining benefits that can be accelerated at the end of the prior month. The insurer may use a calendar month or policy or certificate month.

(f) The conversion benefit available to group certificate holders on termination of employment pursuant to paragraph (2) of subdivision (a) of Section 10209 shall include a benefit comparable to the accelerated death benefit. This requirement may be satisfied by an individual policy or certificate. This requirement, subject to the approval of the commissioner, may be satisfied by arrangement with another insurer to provide the required coverage.

(g) When payment of an accelerated death benefit results in a pro rata reduction in cash value, the payment may be applied toward repaying a portion of the loan equal to a pro rata portion of any outstanding policy loans if disclosure of the effect of acceleration upon any remaining death benefit, cash value or accumulation account, policy loan, and premium payments, including a statement of the possibility of termination of any remaining death benefit, is provided to the policyholder or certificate holder. The policyholder or certificate holder shall provide written consent authorizing any other arrangement for the repayment of outstanding policy loans.

(Added by Stats. 2013, Ch. 345, Sec. 7. Effective January 1, 2014.)



10295.7

(a) The insurer may require a premium charge or cost of insurance charge for the accelerated death benefit. This charge shall be based on sound actuarial principles. In the case of group insurance, the additional cost may also be reflected in the experience rating.

(b) (1) The insurer may pay a present value of the face amount. The calculation shall be based on any applicable actuarial discount appropriate to the policy design. The interest rate or interest rate methodology used in the calculation shall be based on sound actuarial principles and disclosed in the contract or actuarial memorandum required in Section 10295.4. The maximum interest rate used shall be no greater than the greater of one of the following:

(A) The current yield on 90-day treasury bills.

(B) The current maximum statutory adjustable policy loan interest rate.

(2) The interest rate accrued on the portion of the lien that is equal in amount to the cash value of the life insurance policy at the time of the supplemental benefit acceleration shall be not more than the policy loan interest rate stated in the contract.

(c) (1) Except as provided in paragraph (2), when an accelerated death benefit is payable, there shall not be more than a pro rata reduction in the cash value based on the percentage of death benefits accelerated to produce the accelerated death benefit payment.

(2) Alternatively, the payment of accelerated death benefits, any administrative expense charges, any future premiums, and any accrued interest can be considered a lien against the death benefit of the life insurance policy and access to the cash value of the life insurance policy may be restricted to any excess of the cash value over the sum of any other outstanding loans and the lien. Future access to additional policy loans may also be limited to any excess of the cash value over the sum of the lien and any other outstanding policy loans.

(d) When payment of an accelerated death benefit results in a pro rata reduction in the cash value of the life insurance policy, the payment shall not be applied toward repaying an amount greater than a pro rata portion of any outstanding policy loans.

(Added by Stats. 2013, Ch. 345, Sec. 7. Effective January 1, 2014.)



10295.8

(a) An applicant for an accelerated death benefit shall have the right to return the accelerated death benefit policy or certificate by first-class United States mail within 30 days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. If the accelerated death benefit is purchased as an endorsement or rider at the same time as the base life insurance policy, then the endorsement or rider may be returned within 30 days. The underlying life insurance policy shall be otherwise subject to this code.

(b) The return of a life insurance policy or certificate that contains an accelerated death benefit, or the return of an accelerated death benefit rider or endorsement, shall void the life insurance policy, certificate, rider, or endorsement from the beginning, and the parties shall be in the same position as if no policy, certificate, rider, or endorsement had been issued. All premiums paid and any policy fee paid for the accelerated death benefit shall be fully refunded directly to the applicant by the insurer within 30 days after the policy, rider, endorsement, or certificate is returned.

(c) Policies, certificates, riders, or endorsements to which this section applies shall have a notice prominently printed, or attached thereto, stating in substance the conditions described in subdivisions (a) and (b).

(Added by Stats. 2013, Ch. 345, Sec. 7. Effective January 1, 2014.)



10295.9

(a) Application forms for accelerated death benefits shall include a question designed to elicit information as to whether the accelerated death benefit is intended to replace any long-term care insurance presently in force. A supplementary application or other form to be signed by the applicant containing that question may be used.

(b) (1) An insurer, broker, agent, or other person shall not cause a policyholder to replace a long-term care insurance policy unnecessarily. This section shall not be construed to allow an insurer, broker, agent, or other person to cause a policyholder to replace a long-term care insurance policy or life insurance policy subject to this section that will result in a decrease in benefits and an increase in premium.

(2) It shall be presumed that any third or greater policy sold to a policyholder in any 12-month period is unnecessary within the meaning of this section. This section shall not apply to those instances in which a policy is replaced solely for the purpose of consolidating policies with a single insurer.

(c) Upon determining that a sale will involve a replacement of a life insurance policy subject to this section or replacement of a long-term care insurance policy, an insurer or its agent shall furnish the applicant, prior to issuance or delivery of a policy, certificate, rider, or endorsement, a notice regarding replacement of life insurance that includes an accelerated death benefit, or long-term care insurance coverage with a life insurance policy or certificate that contains an accelerated death benefit. One copy of this notice shall be retained by the applicant and an additional copy signed by the applicant shall be retained by the insurer. The required notice shall be provided in the following form:

NOTICE TO APPLICANT REGARDING REPLACEMENT OF LONG-TERM CARE INSURANCE OR LIFE INSURANCE INCLUDING ACCELERATED DEATH BENEFITS

According to (your application) (information you have furnished), you intend to lapse or otherwise terminate existing life insurance or long-term care insurance and replace it with a life insurance policy with an accelerated death benefit to be issued by (company name) Insurance Company. Your new accelerated death benefit coverage provides 30 days within which you may decide, without cost, whether you desire to keep the coverage. Please note that your underlying life insurance policy may only provide for a 10-day period during which you may decide, without cost, whether you will keep the coverage. For your own information and protection, you should be aware of, and seriously consider, certain factors that may affect the insurance protection available to you under the new coverage.

This accelerated death benefit is NOT Nursing Home, Home Care, or Long-Term Care Insurance, and it is not intended or designed to eliminate your need for that coverage. There are no restrictions or limitations on the use of the accelerated death benefit proceeds.

If you want long-term care insurance, you should consult with an insurance agent licensed to sell that insurance, inquire with the insurance company offering the accelerated death benefits, or visit the California Department of Insurance Internet Web site (www.insurance.ca.gov) that provides information regarding long-term care insurance.

If you want to replace existing coverage with life insurance that includes an accelerated death benefit, you should note the following:

(1) Receipt of accelerated death benefits may be taxable. Prior to electing to buy the accelerated death benefit, policyholders or certificate holders should seek assistance from a qualified tax adviser.

(2) Receipt of accelerated death benefits may affect eligibility for public assistance programs, such as Medi-Cal or Medicaid. Prior to electing to buy the accelerated death benefit, the applicant/buyer should consult with the appropriate social services agency concerning how receipt of accelerated death benefits may affect that eligibility.

You may wish to secure the advice of your present insurer or its agent regarding the proposed replacement of your present coverage. This is not only your right, but it is also in your best interest to make sure you understand all the relevant factors involved in replacing your present coverage.

If, after due consideration, you still wish to terminate your present coverage and replace it with new coverage, be certain to truthfully and completely answer all questions on the application concerning your medical health history. Failure to include all material medical information on an application may provide a basis for the company to deny any future claims and to refund your premium as though your coverage had never been in force. After the application has been completed and before you sign it, reread it carefully to be certain that all the information has been properly recorded.

The above Notice to Applicant was delivered to me on:

(Date)

(Applicant s Signature)

(d) The replacement notice shall include the following statement except when the replacement coverage is group insurance:

COMPARISON TO YOUR CURRENT COVERAGE: I have reviewed your current coverage. To the best of my knowledge, the replacement of insurance involved in this transaction materially improves your position for the following reasons:

____ Additional or different benefits

(please specify) ______.

____ No change in benefits, but lower premiums.

____ Fewer benefits and lower premiums.

____ Other (please specify) ______.

(Signature of Agent and Name of Insurer)

(Signature of Applicant)

(Date)

(e) In recommending the purchase or replacement of any policy or certificate issued under this section, an agent shall make reasonable efforts to determine the appropriateness of a recommended purchase or replacement.

(f) The replacing policy or certificate shall not contain a provision establishing a new waiting period in the event existing coverage is converted to, or replaced by, a new or other form within the same insurer, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder.

(Added by Stats. 2013, Ch. 345, Sec. 7. Effective January 1, 2014.)



10295.10

An insurer may not:

(a) Cancel, nonrenew, or otherwise terminate an accelerated death benefit on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificate holder.

(b) Terminate a policy, certificate, or rider, or contain a provision that allows the premium for an in-force policy, certificate, or rider, to be increased due to the divorce of a policyholder or certificate holder.

(Added by Stats. 2013, Ch. 345, Sec. 7. Effective January 1, 2014.)



10295.11

(a) An accelerated death benefit shall not be advertised or marketed as long-term care insurance, nursing home insurance, or home care insurance. Any advertisement, description, comparison, marketing material, or illustration shall state in bold type:

This is a life insurance benefit that also gives you the option to accelerate some or all of the death benefit in the event that you meet the criteria for a qualifying event described in the policy. This policy or certificate does not provide long-term care insurance subject to California long-term care insurance law. This policy or certificate is not a California Partnership for Long-Term Care program policy. This policy or certificate is not a Medicare supplement (policy or certificate).

An insurer shall also include in any advertisement or marketing materials for these insurance policies all of the following:

(1) A statement that the policy or certificate pays proceeds that are or are not intended to receive favorable tax treatment under Section 101(g) of the Internal Revenue Code (26 U.S.C. Sec. 101(g)).

(2) A description of the accelerated death benefits provided by the policy, including a description of the acceleration of the death benefit to pay an unrestricted cash benefit when the insured has become chronically ill or otherwise eligible for benefits from a qualified event.

(3) A comparison between the benefits provided by life insurance policies, riders, or endorsements that contain accelerated death benefits and the benefits provided by long-term care insurance.

(b) Advertising for term life insurance policies or certificates that contain an accelerated death benefit to be attached to an existing term life policy shall include a prominent statement that the accelerated death benefit will terminate with the policy.

(c) On or after January 1, 2014, every insurer offering accelerated death benefits shall file with the commissioner copies of all printed advertising for accelerated death benefits that the insurer proposes to disseminate in the state prior to use of that material. The commissioner shall have the authority to disapprove any advertising that does not meet the requirements of this code. If the commissioner disapproves the advertising, the insurer shall not use and shall stop using the disapproved advertising. Nothing in this subdivision shall be construed as requiring prior approval of advertising prior to dissemination in this state.

(Added by Stats. 2013, Ch. 345, Sec. 7. Effective January 1, 2014.)



10295.12

(a) Insurers shall ensure that agents offering, marketing, or selling accelerated death benefits on their behalf are able to describe the differences between benefits provided under an accelerated death benefit and benefits provided under long-term care insurance, as follows:

(1) The difference between the benefits afforded to an insured through an accelerated death benefit and a long-term care insurance policy or rider.

(2) The differences between benefit eligibility criteria.

(3) Whether an elimination period applies to either an accelerated death benefit or long-term care insurance and a description of the elimination period.

(4) The benefits under the accelerated death benefit or long-term care insurance if benefits are never needed.

(5) The benefits under the accelerated death benefit or long-term insurance if benefits are needed.

(6) Restrictions on benefit amounts.

(7) Tax treatment of benefits.

(8) Income and death benefit considerations.

(b) Completion of California agent education or continuing education for long-term care insurance shall meet the requirements of this section.

(Added by Stats. 2013, Ch. 345, Sec. 7. Effective January 1, 2014.)



10295.13

In addition to other unfair trade practices described in this code, the following acts and practices in the sale of insurance under this article are prohibited:

(a) Twisting. Knowingly making any misleading representation or incomplete or fraudulent comparison of any insurance policies or insurers for the purpose of inducing, or tending to induce, any person to lapse, forfeit, surrender, terminate, retain, pledge, assign, borrow on or convert any insurance policy, or to take out a policy of insurance with another insurer.

(b) High pressure tactics. Employing any method of marketing having the effect of, or tending to, induce the purchase of insurance through force, fright, threat, whether explicit or implied, or undue pressure to purchase or recommend the purchase of insurance.

(c) Cold lead advertising. Making use directly or indirectly of any method of marketing that fails to disclose in a conspicuous manner that a purpose of the method of marketing is solicitation of insurance and that contact will be made by an insurance agent or insurance company.

(Added by Stats. 2013, Ch. 345, Sec. 7. Effective January 1, 2014.)



10295.14

(a) Accelerated death benefits shall comply with the provisions in Sections 10113.71 and 10113.72.

(b) Every insurer offering term life insurance with accelerated death benefits or any rider that provides for accelerated death benefits described in Section 10295 shall also offer a waiver of premium benefit for the life insurance premium and any premium charged for the accelerated death benefit as described in Section 10271.1.

(c) Every insurer offering a cash value life insurance policy or rider offering accelerated death benefits described in Section 10295 shall disclose all premium default protection options in the policy and at the time of the application, including waiver of premium options available under Section 10271.1 and automatic premium loans.

(Added by Stats. 2013, Ch. 345, Sec. 7. Effective January 1, 2014.)



10295.15

(a) Except at the request of the policyholder or contractholder, all accelerated death benefit provisions or supplemental contracts shall be renewable for the life of the underlying life insurance policy, provided the premiums are timely paid. The statement shall be prominently displayed on the first page of the accelerated death benefit policy or rider.

(b) Term life insurance policies shall also include a prominent statement on page one that the accelerated death benefit terminates with the policy.

(Added by Stats. 2013, Ch. 345, Sec. 7. Effective January 1, 2014.)



10295.16

Termination of an accelerated death benefit shall not prejudice the payment of benefits for any qualifying event that occurred while the accelerated death benefit was in force.

(Added by Stats. 2013, Ch. 345, Sec. 7. Effective January 1, 2014.)



10295.17

An insurer that fails to conform to the requirements provided under this article shall be subject to Article 6.5 (commencing with Section 790) of Chapter 1 of Part 2 of Division 1.

(Added by Stats. 2013, Ch. 345, Sec. 7. Effective January 1, 2014.)



10295.18

Accelerated death benefits shall not limit or exclude coverage by type of illness, treatment, medical condition, or accident, except under the circumstances described in paragraphs (1) to (4), inclusive, of subdivision (g) of Section 10271.

(Added by Stats. 2013, Ch. 345, Sec. 7. Effective January 1, 2014.)



10295.19

A policy, certificate, rider, or endorsement shall include a provision giving the policyholder or certificate holder the right to appeal to the insurer a decision regarding benefit eligibility.

(Added by Stats. 2013, Ch. 345, Sec. 7. Effective January 1, 2014.)






ARTICLE 3. Policy Form Generally—Uniform Provisions

10320

No policy of accident and sickness insurance shall be delivered or issued for delivery to any person in this State unless:

(a) The entire money and other considerations therefor are expressed therein; and

(b) The time at which the insurance takes effect and terminates is expressed therein; and

(c) It purports to insure only one person, except that a policy may insure, originally or by subsequent amendment, upon the application of the head of a family who shall be deemed the policyholder, any two or more eligible members of that family, including husband, wife, dependent children or any children under a specified age which shall not exceed 19 years and any other person dependent upon the policyholder; and

(d) The style, arrangement and over-all appearance of the policy give no undue prominence to any portion of the text, and unless every printed portion of the text of the policy and of any endorsements or attached papers is plainly printed in light-faced type of a style in general use, the size of which shall be uniform and not less than 10-point with a lower case unspaced alphabet length not less than 120-point (the text shall include all printed matter except the name and address of the insurer, name or title of the policy, the brief description, if any, and captions and subcaptions); and

(e) The exceptions and reductions of indemnity are set forth in the policy and, except those which are set forth in Article 4a or 5a of this chapter, are printed, at the insurer s option, either included with the benefit provision to which they apply, or under an appropriate caption such as Exceptions, or Exceptions and Reductions ; provided, that if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of such exception or reduction shall be included with the benefit provision to which it applies; and

(f) Each such form, including riders and endorsements, shall be identified by a form number in the lower left-hand corner of the first page thereof; and

(g) It contains no provision purporting to make any portion of the charter, rules, constitution, or by-laws of the insurer a part of the policy unless such portion is set forth in full in the policy, except in the case of the incorporation of, or reference to, a statement of rates or classification of risks, or short-rate table filed with the commissioner; and

(h) If the policy contains amendment, change, limitation, alteration, or restriction of the printed text by endorsement, or by any means other than rider upon a separate piece of paper made a part of such policy; and

(i) If any portion of such policy purports to reduce benefits by reason of age of the insured and such reduction, in accordance with the age of the insured as stated in his application, would be effective on the issue date of the policy.

(Added by Stats. 1951, Ch. 570.)



10321

After issuance a disability policy shall not be amended, changed, limited, altered, or restricted by any means other than rider upon a separate piece of paper.

(Added by Stats. 1951, Ch. 570.)



10322

If any disability policy is issued by an insurer domiciled in this State for delivery to a person residing in another state, and if the official having responsibility for the administration of the insurance laws of such other state shall have advised the commissioner that any such policy is not subject to approval or disapproval by such official, the commissioner may by ruling require that such policy meet the standards set forth in Section 10320 and in Articles 4a and 5a of this chapter.

(Added by Stats. 1951, Ch. 570.)



10323

If any provision set forth in Article 4a or 5a of this chapter is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy the insurer, with the approval of the commissioner, shall omit from such policy any inapplicable provision or part of a provision, and shall modify any inconsistent provision or part of the provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.

(Added by Stats. 1951, Ch. 570.)



10324

The provisions which are the subject of Article 4a or 5a of this chapter or any corresponding provisions which are used in lieu thereof in accordance with such articles, shall be printed in the consecutive order of the provisions in such articles or, at the option of the insurer, any such provision may appear as a unit in any part of the policy, with other provisions with which it may be logically related, providing the resulting policy shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered or issued.

(Added by Stats. 1951, Ch. 570.)



10325

The word insured, as used in this chapter, shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under such a policy to any indemnities, benefits and rights provided therein.

(Added by Stats. 1951, Ch. 570.)



10326

Any disability policy of a foreign or alien insurer, when delivered or issued for delivery to any person in this State, may contain any provision which is not less favorable to the insured or the beneficiary than the provisions of this chapter and which is prescribed or required by the law of the state under which the insurer is organized.

(Added by Stats. 1951, Ch. 570.)



10326.5

Any disability policy of a domestic insurer may, when issued for delivery in any other state or country, contain any provision permitted or required by the laws of such other state or country.

(Added by Stats. 1951, Ch. 570.)



10327

The commissioner may make such reasonable rules and regulations concerning the procedure for the filing or submission of policies subject to this chapter as are necessary, proper or advisable to its administration. This provision shall not abridge any other authority granted the commissioner by law.

(Added by Stats. 1951, Ch. 570.)



10328

No policy provision which is not subject to Article 4a or 5a of this chapter shall make a policy or any portion thereof less favorable in any respect to the insured or the beneficiary than the provisions thereof which are subject to such articles.

(Added by Stats. 1951, Ch. 570.)






ARTICLE 4. Compulsory Standard Provisions—Uniform Provisions

10350

Except as provided in Section 10323, each disability policy delivered or issued for delivery to any person in this State shall contain the provisions specified in Sections 10350.1 to 10350.12, inclusive, in the words in which the same appear in such sections; provided, however, that the insurer may, at its option, substitute for one or more of such provisions corresponding provisions of different wording approved by the commissioner which are in each instance not less favorable in any respect to the insured or the beneficiary. Such provisions shall be preceded individually by the caption appearing in each section or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the commissioner may approve.

(Added by Stats. 1951, Ch. 570.)



10350.1

A disability policy shall contain a provision which shall be in the form set forth herein.

Entire Contract; Changes: This policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance. No change in this policy shall be valid until approved by an executive officer of the insurer and unless such approval be endorsed hereon or attached hereto. No agent has authority to change this policy or to waive any of its provisions.

(Added by Stats. 1951, Ch. 570.)



10350.2

A disability policy shall contain a provision that shall be in one of the two forms set forth in this section. Policies other than noncancellable policies shall use Form A. Noncancellable policies shall use either Form A or Form B. In Form B, the clause in parentheses in paragraph (a) may be omitted at the insurer s option. Paragraph (a) in Form A shall not be so construed as to affect any legal requirement for avoidance of a policy or denial of a claim during the initial two-year period, nor to limit the application of Sections 10369.2 to 10369.6, inclusive, in the event of misstatement with respect to age or occupation or other insurance.

Form A.

Time Limit on Certain Defenses:(a) After two years from the date of issue of this policy, no misstatements, except fraudulent misstatements, made by the applicant in the application for the policy shall be used to void the policy or to deny a claim for loss incurred or disability (as defined in the policy) commencing after the expiration of the two-year period.

(b) No claim for loss incurred or disability (as defined in the policy) commencing after two years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss had existed prior to the effective date of coverage of this policy.

Form B.

Incontestable:(a) After this policy has been in force for a period of two years during the lifetime of the insured (excluding any period during which the insured is disabled), it shall become incontestable as to the statements contained in the application.

(b) No claim for loss incurred or disability (as defined in the policy) commencing after two years from the date of issue of this policy shall be reduced or denied on the ground that a disease or physical condition not excluded from coverage by name or specific description effective on the date of loss had existed prior to the effective date of coverage of this policy.

(Amended by Stats. 2006, Ch. 538, Sec. 470. Effective January 1, 2007.)



10350.3

A disability policy shall contain a provision which shall be in one of the two forms set forth herein. Form A shall be used in a policy in which the insurer does not reserve the right to refuse any renewal. Form B shall be used in a policy in which an insurer reserves the right to refuse any renewal. The clause in parentheses may only be added if the policy contains a cancellation provision. In the blank in each such form shall be inserted a number; not less than 7 for weekly premium policies, 10 for monthly premium policies, and 31 for all other policies.

Form A.

Grace Period: A grace period of __ days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force (subject to the right of the insurer to cancel in accordance with the cancellation provision hereof).

Form B.

Grace Period: Unless not less than five days prior to the premium due date the insurer has delivered to the insured or has mailed to his last address as shown by the records of the insurer written notice of its intention not to renew this policy beyond the period for which the premium has been accepted, a grace period of __ days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force (subject to the right of the insurer to cancel in accordance with the cancellation provision hereof).

(Added by Stats. 1951, Ch. 570.)



10350.4

A disability policy shall contain a provision which shall be in the form set forth herein. The last sentence of such provision may be omitted from a noncancellable policy.

Reinstatement: If any renewal premium be not paid within the time granted the insured for payment, a subsequent acceptance of premium by the insurer or by any agent duly authorized by the insurer to accept such premium, without requiring in connection therewith an application for reinstatement, shall reinstate the policy; provided, however, that if the insurer or such agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy will be reinstated upon approval of such application by the insurer or, lacking such approval, upon the forty-fifth day following the date of such conditional receipt unless the insurer has previously notified the insured in writing of its disapproval of such application. The reinstated policy shall cover only loss resulting from such accidental injury as may be sustained after the date of reinstatement and loss due to such sickness as may begin more than 10 days after such date. In all other respects the insured and insurer shall have the same rights thereunder as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed hereon or attached hereto in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than 60 days prior to the date of reinstatement.

(Added by Stats. 1951, Ch. 570.)



10350.5

A disability policy shall contain a provision which shall be in one of the two forms set forth herein. Form A may be used in any policy. Form B may be used by an insurer, at its option, in a policy providing a loss of time benefit which may be payable for at least two years. In the blank space of such provision shall be inserted the location of such office or offices as the insurer may designate for the purpose of giving notice of claim.

Form A.

Notice of Claim: Written notice of claim must be given to the insurer within 20 days after the occurrence or commencement of any loss covered by the policy, or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the insurer at ____, or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer.

Form B.

Notice of Claim: Written notice of claim must be given to the insurer within 20 days after the occurrence or commencement of any loss covered by the policy, or as soon thereafter as is reasonably possible. Subject to the qualifications set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least two years, he shall, at least once in every six months after having given notice of claim, give to the insurer notice of continuance of said disability, except in the event of legal incapacity. The period of six months following any filing of proof by the insured or any payment by the insurer on account of such claim or any denial of liability in whole or in part by the insurer shall be excluded in applying this provision. Delay in the giving of such notice shall not impair the insured s right to any indemnity which would otherwise have accrued during the period of six months preceding the date on which such notice is actually given. Notice given by or on behalf of the insured or the beneficiary to the insurer at ____, or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer.

(Added by Stats. 1951, Ch. 570.)



10350.6

A disability policy shall contain a provision which shall be in the form set forth herein.

Claim Forms: The insurer, upon receipt of a notice of claim, will furnish to the claimant such forms as are usually furnished by it for filing proofs of loss. If such forms are not furnished within 15 days after the giving of such notice the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character and the extent of the loss for which claim is made.

(Added by Stats. 1951, Ch. 570.)



10350.7

A disability policy shall contain a provision which shall be in the form set forth herein.

Proofs of Loss: Written proof of loss must be furnished to the insurer at its said office in case of claim for loss for which this policy provides any periodic payment contingent upon continuing loss within 90 days after the termination of the period for which the insurer is liable and in case of claim for any other loss within 90 days after the date of such loss. Failure to furnish such proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within such time, provided such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity, later than one year from the time proof is otherwise required.

(Added by Stats. 1951, Ch. 570.)



10350.8

A disability policy shall contain a provision which shall be in the form set forth herein. In the blank of such provision will be inserted the period for payment which must not be less frequently than monthly.

Time of Payment of Claim: Indemnities payable under this policy for any loss other than loss for which this policy provides any periodic payment will be paid immediately upon receipt of due written proof of such loss. Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment will be paid ____ and any balance remaining unpaid upon the termination of liability will be paid immediately upon receipt of due written proof.

(Added by Stats. 1951, Ch. 570.)



10350.9

A disability policy shall contain a provision which shall include the following first paragraph and which may, at the option of the insurer, include either or both of the following second and third paragraphs. If the provision contains the second paragraph, there shall be inserted in the blank an amount which shall not exceed one thousand dollars ($1,000).

Payment of Claims: Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting such payment which may be prescribed herein and effective at the time of payment. If no such designation or provision is then effective, such indemnity shall be payable to the estate of the insured. Any other accrued indemnities unpaid at the insured s death may, at the option of the insurer, be paid either to such beneficiary or to such estate. All other indemnities will be payable to the insured.

If any indemnity of this policy shall be payable to the estate of the insured, or to an insured or beneficiary who is a minor or otherwise not competent to give a valid release, the insurer may pay such indemnity, up to an amount not exceeding $____, to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the insurer to be equitably entitled thereto. Any payment made by the insurer in good faith pursuant to this provision shall fully discharge the insurer to the extent of such payment.

Subject to any written direction of the insured in the application or otherwise all or a portion of any indemnities provided by this policy on account of hospital, nursing, medical, or surgical services may, at the insurer s option and unless the insured requests otherwise in writing not later than the time of filing proofs of that loss, be paid directly to the person or persons having paid for the hospitalization or medical or surgical aid, or to the hospital or person rendering those services; but it is not required that the service be rendered by a particular hospital or person.

(Amended by Stats. 1993, Ch. 744, Sec. 2.6. Effective January 1, 1994.)



10350.10

A disability policy shall contain a provision which shall be in the form set forth herein.

Physical Examinations and Autopsy: The insurer at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law.

(Added by Stats. 1951, Ch. 570.)



10350.11

A disability policy shall contain a provision which shall be in the form set forth herein.

Legal Actions: No action at law or in equity shall be brought to recover on this policy prior to the expiration of 60 days after written proof of loss has been furnished in accordance with the requirements of this policy. No such action shall be brought after the expiration of three years after the time written proof of loss is required to be furnished.

(Added by Stats. 1951, Ch. 570.)



10350.12

A disability policy shall contain a provision which shall be in the form set forth herein. At the insurer s option, the clause of such provision which precedes the first comma may be omitted.

Change of Beneficiary: Unless the insured makes an irrevocable designation of beneficiary, the right to change of beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to any change of beneficiary or beneficiaries, or to any other changes in this policy.

(Added by Stats. 1951, Ch. 570.)



10351

Each policy of disability insurance issued or renewed on or after the effective date of this section, shall provide, where feasible, that benefits for confinement in an extended care facility, as defined in subsection (j) of Section 1395x of Title 42 of the United States Code, may be provided under such terms and conditions as may be agreed upon between the insured, or group policyholder, and the insurer.

Nothing in this section shall preclude a disability insurance policy from providing benefits for confinement in institutions other than extended care facilities as defined in this section.

(Added by Stats. 1972, Ch. 522.)



10352

(a) Every policy of disability insurance issued, amended, or renewed on and after January 1, 1987, that offers coverage for medical transportation services, shall contain a provision providing for direct reimbursement to any provider of covered medical transportation services if the provider has not received payment for those services from any other source.

(b) Subdivision (a) shall not apply to any transaction between a provider of medical transportation services and the insurer under a disability insurance policy if the parties have entered into a contract providing for direct payment.

(c) For purposes of this subdivision, direct reimbursement means the following:

The insured shall file a claim for the medical transportation service with the insurer; the insurer shall pay the medical transportation provider directly; and the medical transportation provider shall not demand payment from the insured until having received payment from the insurer, at which time the medical transportation provider may demand payment from the insured for any unpaid portion of the provider s fee.

(Added by Stats. 1986, Ch. 930, Sec. 3.)



10353

(a) Every policy of disability insurance issued, amended, or renewed on or after January 1, 1992, that offers coverage for perinatal services shall contain a provision providing for direct reimbursement to certified nurse-midwives and nurse practitioners for perinatal services. The certified nurse-midwife or nurse practitioner may collect payment for any unpaid portion of his or her fee, as provided for under the plan for other providers.

(b) For purposes of this section, direct reimbursement means that after the enrollee files a claim for the perinatal service provided by the certified nurse-midwife or nurse practitioner, the plan pays the certified nurse-midwife or nurse practitioner directly.

(Added by Stats. 1991, Ch. 870, Sec. 4.)



10354

(a) (1) Every policy of disability insurance issued, amended, or renewed on or after January 1, 1994, that offers coverage for perinatal services shall contain a provision for direct reimbursement to licensed midwives for perinatal services rendered under terms and conditions as may be agreed upon between the policyholder and the insurer.

(2) The licensed midwife may collect payment for any unpaid portion of his or her fee, as provided under the policy for other providers.

(3) Reasonable consideration shall be given to licensed midwives by disability insurers contracting for services at alternative rates. For the purposes of this section, reasonable consideration shall have the meaning provided in Section 10180.

(b) For purposes of this section, direct reimbursement means that after the policyholder files a claim for the perinatal service provided under those terms and conditions as may be agreed upon between the policyholder and the insurer, the insurer pays the licensed midwife directly.

(Added by Stats. 1993, Ch. 1280, Sec. 4. Effective January 1, 1994.)






ARTICLE 5. Optional Standard Provisions and Special Provisions—Uniform Provisions

10369.1

Except as provided in Section 10323, no disability policy delivered or issued for delivery to any person in this State shall contain provisions respecting the matters set forth in Sections 10369.2 to 10369.12, inclusive, unless such provisions are in the words in which the same appear in such sections; provided, however, that the insurer may, at its option, use in lieu of any such provision a corresponding provision of different wording approved by the commissioner, which is not less favorable in any respect to the insured or the beneficiary. Any such provision contained in the policy shall be preceded individually by the appropriate caption appearing in each of such sections or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the commissioner may approve.

(Added by Stats. 1951, Ch. 570.)



10369.2

A disability policy may contain a provision in the form set forth herein.

Change of Occupation: If the insured be injured or contract sickness after having changed his occupation to one classified by the insurer as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only such portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for such more hazardous occupation. If the insured changes his occupation to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of such change of occupation, will reduce the premium rate accordingly, and will return the excess pro-rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent. In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in such state prior to the occurrence of the loss or prior to the date of proof of change in occupation.

(Added by Stats. 1951, Ch. 570.)



10369.3

A disability policy may contain a provision in the form set forth herein.

Misstatement of Age: If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age.

(Added by Stats. 1951, Ch. 570.)



10369.4

A disability policy may contain a provision which shall, at the option of the insurer, be in one of the two forms set forth herein. If Form A is used, there shall be inserted in the first blank the type of coverage or coverages and in the second blank the maximum limit of indemnity or indemnities.

Form A.

Other Insurance in This Insurer: If an accident or sickness or accident and sickness policy or policies previously issued by the insurer to the insured be in force concurrently herewith, making the aggregate indemnity for ____ in excess of $____, the excess insurance shall be void and all premiums paid for such excess shall be returned to the insured or to his estate.

Form B.

Other Insurance in This Insurer: Insurance effective at any one time on the insured under a like policy or policies in this insurer is limited to the one such policy elected by the insured, his beneficiary or his estate, as the case may be, and the insurer will return all premiums paid for all other such policies.

(Added by Stats. 1951, Ch. 570.)



10369.5

A disability policy may contain a provision in the form set forth in this section. If the provision also contains the provision set forth in Section 10369.6, there shall be added to its caption the phrase, *?*?*?expense incurred benefits. The insurer may, at its option, include in this provision a definition of other valid coverage, approved as to form by the commissioner. The definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, or by hospital or medical service organizations, and to any other coverage, the inclusion of which may be approved by the commissioner. In the absence of that definition, the terms shall not include group insurance, automobile medical payments insurance, or coverage provided by hospital or medical service organizations or by union welfare plans or employer or employee benefit organizations. For the purpose of applying this policy provision with respect to any insured, any amount of benefit provided for the insured pursuant to any compulsory benefit statute, including any workers compensation or employers liability statute, whether provided by a governmental agency or otherwise, shall in all cases be deemed to be other valid coverage of which the insurer has had notice. In applying this provision, no third party liability coverage shall be included as other valid coverage.

Insurance With Other Insurers: If there is other valid coverage, not with this insurer, providing benefits for the same loss on a provision of service basis or on an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability under any expense incurred coverage of this policy shall be for the proportion of the loss as the amount which would otherwise have been payable under this policy plus the total of the like amounts under all the other valid coverages for the same loss of which this insurer had notice bears to the total like amounts under all valid coverages for the loss, and for the return of the portion of the premiums paid as shall exceed the pro-rata portion for the amount so determined. For the purpose of applying this provision when other coverage is on a provision of service basis, the like amount of the other coverage shall be taken as the amount which the services rendered would have cost in the absence of the coverage.

(Amended by Stats. 1988, Ch. 160, Sec. 119.)



10369.6

A disability policy may contain a provision in the form set forth in this section. If the provision is included in a policy which also contains the provision set forth in Section 10369.5, there shall be added to its caption the phrase, *?*?*?other benefits. The insurer may, at its option, include in this provision a definition of other valid coverage, approved as to form by the commissioner. The definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and to any other coverage the inclusion of which may be approved by the commissioner. In the absence of that definition the terms shall not include group insurance, or benefits provided by union welfare plans or by employer or employee benefit organizations. For the purpose of applying this policy provision with respect to any insured, any amount of benefit provided for the insured pursuant to any compulsory benefit statute, including any workers compensation or employers liability statute, whether provided by a governmental agency or otherwise, shall in all cases be deemed to be other valid coverage of which the insurer has had notice. In applying this provision, no third party liability coverage shall be included as other valid coverage.

Insurance With Other Insurers: If there is other valid coverage, not with this insurer, providing benefits for the same loss on other than an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability for the benefits under this policy shall be for the proportion of the indemnities otherwise provided under this policy for the loss as the like indemnities of which the insurer had notice, including the indemnities under this policy, bear to the total amount of all like indemnities for the loss, and for the return of the portion of the premium paid as shall exceed the pro rata portion for the indemnities thus determined.

(Amended by Stats. 1988, Ch. 160, Sec. 120.)



10369.7

A noncancellable disability policy may contain a provision in the form set forth herein. The insurer may, at its option, include in this provision a definition of valid loss of time coverage, approved as to form by the commissioner, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, or to any other coverage the inclusion of which may be approved by the commissioner or any combination of such coverages. In the absence of such definition such term shall not include any coverage provided for such insured pursuant to any compulsory benefit statute (including any workmen s compensation or employers liability statute), or benefits provided by union welfare plans or by employer or employee benefit organizations.

Relation of Earnings to Insurance: If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or his average monthly earnings for the period of two years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of such benefits under this policy as the amount of such monthly earnings or such average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of such part of the premiums paid during such two years as shall exceed the pro-rata amount of the premiums for the benefits actually paid hereunder; but this shall not operate to reduce the total monthly amount of benefits payable under all such coverage upon the insured below the sum of two hundred dollars ($200) or the sum of the monthly benefits specified in such coverages, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time.

(Added by Stats. 1951, Ch. 570.)



10369.8

A disability policy may contain a provision in the form set forth herein.

Unpaid Premium: Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom.

(Added by Stats. 1951, Ch. 570.)



10369.9

A disability policy may contain a provision in the form set forth herein.

Cancellation: The insurer may cancel this policy at any time by written notice delivered to the insured, or mailed to his last address as shown by the records of the insurer, stating when, not less than five days thereafter, such cancellation shall be effective; and after the policy has been continued beyond its original term the insured may cancel this policy at any time by written notice delivered or mailed to the insurer, effective upon receipt or on such later date as may be specified in such notice. In the event of cancellation, the insurer will return promptly the unearned portion of any premium paid. If the insured cancels, the earned premium shall be computed by the use of the short-rate table last filed with the state official having supervision of insurance in the state where the insured resided when the policy was issued. If the insurer cancels, the earned premium shall be computed pro rata. Cancellation shall be without prejudice to any claim originating prior to the effective date of cancellation.

(Added by Stats. 1951, Ch. 570.)



10369.10

A disability policy may contain a provision in the form set forth herein.

Conformity With State Statutes: Any provision of this policy which, on its effective date, is in conflict with the statutes of the state in which the insured resides on such date is hereby amended to conform to the minimum requirements of such statutes.

(Added by Stats. 1951, Ch. 570.)



10369.11

A disability policy may contain a provision in the form set forth herein.

Illegal Occupation: The insurer shall not be liable for any loss to which a contributing cause was the insured s commission of or attempt to commit a felony or to which a contributing cause was the insured s being engaged in an illegal occupation.

(Added by Stats. 1951, Ch. 570.)



10369.12

(a) A disability policy may contain a provision in the form set forth herein.

Intoxicants and controlled substances: The insurer shall not be liable for any loss sustained or contracted in consequence of the insured s being intoxicated or under the influence of any controlled substance unless administered on the advice of a physician.

(b) Subdivision (a) shall not apply to a health insurance policy.

(Amended by Stats. 2008, Ch. 630, Sec. 1. Effective January 1, 2009.)






ARTICLE 6. Interpretation of Policy

10380

The falsity of any statement in the application for any policy covered by this chapter shall not bar the right to recovery under the policy unless such false statement was made with actual intent to deceive or unless it materially affected either the acceptance of the risk or the hazard assumed by the insurer.

(Amended by Stats. 1993, Ch. 1209, Sec. 9. Effective January 1, 1994.)



10381

The following shall not operate as a waiver of any of the rights of the insurer in defense of any claim arising under such disability policy:

(a) The acknowledgment by any insurer of the receipt of notice given under any policy covered by this chapter.

(b) The furnishing of forms for filing proofs of loss.

(c) The acceptance of such proofs.

(d) The investigation of any claim thereunder.

(Amended by Stats. 1951, Ch. 570.)



10381.5

The insured shall not be bound by any statement made in an application for a policy unless a copy of such application is attached to or endorsed on the policy when issued as a part thereof. If any such policy delivered or issued for delivery to any person in this State shall be reinstated or renewed, and the insured or the beneficiary or assignee of such policy shall make written request to the insurer for a copy of the application, if any, for such reinstatement or renewal, the insurer shall within 15 days after the receipt of such request at its home office or any branch office of the insurer, deliver or mail to the person making such request, a copy of such application. If such copy shall not be so delivered or mailed, the insurer shall be precluded from introducing such application as evidence in any action or proceeding based upon or involving such policy or its reinstatement or renewal.

(Added by Stats. 1951, Ch. 570.)



10382

No alteration of any written application for any disability policy shall be made by any person other than the applicant without his written consent except that insertions may be made by the insurer, for administrative purposes only, in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant. The making of any other alteration without the consent of the applicant is a misdemeanor. If such alteration is made by any officer of the insurer, or by any employee of the insurer with the insurer s knowledge or consent, such alteration is deemed to be performed by the insurer issuing the policy upon such altered application.

(Amended by Stats. 1951, Ch. 570.)



10383

If any disability policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective, and if such date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after such date, the coverage provided by the policy will continue in force subject to any right of cancellation until the end of the period for which premium has been accepted. In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective, or would have ceased prior to the acceptance of such premium or premiums, then the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy.

(Added by Stats. 1951, Ch. 570.)



10384

No insurer issuing or providing any policy of disability insurance covering hospital, medical, or surgical expenses shall engage in the practice of postclaims underwriting. For purposes of this section, postclaims underwriting means the rescinding, canceling, or limiting of a policy or certificate due to the insurer s failure to complete medical underwriting and resolve all reasonable questions arising from written information submitted on or with an application before issuing the policy or certificate.

(Added by Stats. 1993, Ch. 1210, Sec. 8. Effective January 1, 1994.)



10384.17

(a) A health insurer shall not rescind a health insurance policy, or limit any provisions of a health insurance policy, once an insured is covered under the policy unless the insurer can demonstrate that the insured has performed an act or practice constituting fraud or made an intentional misrepresentation of material fact as prohibited by the terms of the policy.

(b) If a health insurer intends to rescind a health insurance policy pursuant to subdivision (a), the insurer shall send a notice to the policyholder or insured via regular certified mail at least 30 days prior to the effective date of the rescission explaining the reasons for the intended rescission and notifying the policyholder or insured of his or her right to appeal that decision to the commissioner pursuant to subdivision (b) of Section 10273.4.

(c) Notwithstanding subdivision (a) of Section 10273.4 or any other provision of law, after 24 months following the issuance of a health insurance policy, a health insurer shall not rescind the policy for any reason, and shall not cancel the policy, limit any of the provisions of the policy, or raise premiums on the policy due to any omissions, misrepresentations, or inaccuracies in the application form, whether willful or not. Nothing in this subdivision shall be construed to alter existing law that otherwise applies to a health insurer within the first 24 months following the issuance of a health insurance policy.

(Amended by Stats. 2010, Ch. 658, Sec. 14. Effective January 1, 2011.)



10385

Compensation of a person or entity employed by, or contracted with, a disability insurer shall not be based on, or related in any way to, the number of policies or certificates for health insurance that the person or entity has caused or recommended to be rescinded, canceled, or limited, or the resulting cost savings to the insurer. A disability insurer shall not set performance goals or quotas, or provide compensation to any person or entity employed by, or contracted with, the insurer, based on the number of persons whose health insurance coverage is rescinded or any financial savings to the insurer associated with rescission of coverage.

(Added by Stats. 2008, Ch. 188, Sec. 2. Effective January 1, 2009.)



10390

A policy delivered or issued for delivery to any person in this State in violation of this chapter shall be held valid but shall be construed as provided in this chapter. When any provision in such a policy is in conflict with any provision of this chapter, the rights, duties and obligations of the insurer, the insured and the beneficiary shall be governed by this chapter.

(Amended by Stats. 1951, Ch. 570.)






ARTICLE 7. Exemption

10395

The provisions of Sections 800, 801, 802, 803, and 804 shall not apply to disability insurance.

(Amended by Stats. 1980, Ch. 676, Sec. 198.)






ARTICLE 8. Penalties

10400

Any person willfully violating any provision of this chapter or order of the commissioner made in accordance therewith shall forfeit to the people of this state a sum not to exceed one hundred eighteen dollars ($118) for each such violation, which sum may be recovered by civil action. The commissioner may also suspend or revoke the license of an insurer or agent for any such willful violation.

(Amended by Stats. 1985, Ch. 770, Sec. 16.3.)



10401

Any incorporated insurer admitted for disability insurance and any agent of such insurer, that makes or permits any discrimination between insureds of the same class in any manner whatsoever with relation to such insurance, is guilty of a misdemeanor.

The payment to insureds by an insurer of alternative rates of payment negotiated and contracted for with institutional providers shall not constitute a violation of this section.

On and after July 1, 1983, the amendments made to this section during the 1982 portion of the 1981 82 Regular Session, shall also be applicable with respect to both professional and institutional providers.

(Amended by Stats. 1982, Ch. 329, Sec. 8.5.)



10402

Any person who, without the prior authorization of an insurer or plan solicits a provider to enter into a contract for alternative rates under Section 10133 or 11512 of this code on behalf of such insurer or plan shall be guilty of a misdemeanor.

An insurer or plan which contracts for, or authorizes another person to, solicit or contract for alternative rates with providers on its behalf other than in the name of such insurer or plan shall be guilty of a misdemeanor.

(Added by Stats. 1982, Ch. 1594, Sec. 12. Effective September 30, 1982. Operative January 1, 1983, by Sec. 82 of Ch. 1594.)



10402.1

An insurer or plan which accepts or ratifies a contract for alternative rates known by it to have been executed by a provider prior to the insurer s or plan s authorization, in reliance on the representation that it was authorized by such insurer or plan, shall be guilty of a misdemeanor.

(Added by Stats. 1982, Ch. 1594, Sec. 13. Effective September 30, 1982. Operative January 1, 1983, by Sec. 82 of Ch. 1594.)









CHAPTER 5. General Regulation of Life Insurers

ARTICLE 1. Restrictions on Business

10430

An admitted life insurer shall not issue or deliver in this State, any securities or any special or advisory board or other contracts of any kind promising returns and profits as an inducement to insurance nor shall it permit its agents, officers or employees to do so.

(Enacted by Stats. 1935, Ch. 145.)



10431

A life insurer which, as an inducement to insurance, issues or permits its agents, officers, or employees to issue any such securities or contracts in this State or any other State shall not be admitted.

(Enacted by Stats. 1935, Ch. 145.)



10432

A corporation or stock company, acting as agent of a life insurer and its agents, officers, or employees shall not sell, agree or offer to sell, or give or offer to give, directly or indirectly, any such securities or contracts as an inducement to insurance or in connection therewith.

(Enacted by Stats. 1935, Ch. 145.)



10433

Upon proof, after notice and hearing, that any such insurer or agent has violated any of the provisions of sections 10430, 10431, or 10432, the commissioner shall revoke the certificate of authority or license of the insurer or agent so offending.

(Enacted by Stats. 1935, Ch. 145.)



10434

(a) An admitted life insurer shall not pay or contract to pay, directly or indirectly, to any of the parties specified in subdivision (b) any commission or other compensation contingent upon any of the following acts:

(1) The writing or procuring of any policy of life, disability or both classes of insurance issued by the insurer.

(2) Procuring an application therefor by any person.

(3) The payment of any renewal premium or the assumption of any life, disability or both of these classes of insurance by the insurer.

(b) It shall not pay this compensation to:

(1) Its president.

(2) Its vice president.

(3) Its secretary.

(4) Its treasurer.

(5) Its actuary.

(6) Its medical director or other physician charged with the duty of examining risks or applications for any of these classes of insurance.

(7) Any member of its board of directors, except when that compensation to be paid to the director would be less than the lesser of 1 percent of the insurer s statutory net gain from operations or 1 percent of commissions on premiums and annuity considerations for the preceding calendar year. This exception shall not apply when more than two of the members of the board of directors of the insurer, when the total number of board members is more than 10, or more than one of the members of the board of directors of the insurer, when the total number of board members is less than 10, would receive that compensation, nor shall this exception apply to any director who has served more than two years as a director. Any director receiving compensation pursuant to this paragraph shall be ineligible to vote on all matters directly relating to that compensation and shall not be counted for purposes of a quorum as to those matters.

(8) Any officer of the insurer other than its agent or solicitor.

(c) Nothing in this article shall prevent the payment of compensation to an officer of the insurer based upon the aggregate amounts of insurance issued by the insurer, or issued and in force, during any specified period if the officer is not directly responsible for recommending, underwriting, rating, or otherwise approving the acceptability of insurance risks.

(Amended by Stats. 1986, Ch. 1139, Sec. 1.)



10435

Whenever any insurer violates Section 10434, the commissioner may revoke its certificate of authority or refuse to issue a certificate of authority to that insurer.

(Amended by Stats. 1986, Ch. 1139, Sec. 2.)



10436

An admitted life insurer may issue a rider to a policy of life insurance for the purpose of providing coverage for long-term care, if the rider has been reviewed and approved, in a manner similar to that of other long-term care insurance products, by the commissioner.

(Added by Stats. 1988, Ch. 1015, Sec. 1.)






ARTICLE 1a. Regulation of Internal Affairs of Mutual Insurers

10440

In any meeting of members of a domestic mutual insurer writing classes of insurance which include life or disability insurance, the presence in person or by proxy or written vote of 5 percent of the members entitled to vote shall constitute a quorum for the transaction of business unless a higher percentage is required by this code or by the by-laws or articles of incorporation of the insurer.

(Added by Stats. 1957, Ch. 425.)



10441

The provisions of Section 10440 shall not apply to any of the transactions, meetings, or votes described in Sections 1001, 1103, and 1900 of the Corporations Code.

(Amended by Stats. 1978, Ch. 349.)



10442

Except as otherwise provided in this article or in the other provisions of this code, the internal affairs of every domestic mutual insurer writing classes of insurance which include life or disability insurance shall be governed by Division 1 of Title 1 of the Corporations Code.

For the purpose of applying the provisions of Division 1 of Title 1 of the Corporations Code, the provisions thereof referring to shareholders or members shall be applied as though such provisions referred to the policyholders or members of a mutual insurer.

(Added by Stats. 1957, Ch. 425.)






ARTICLE 2. Registration of Life Policies

10450

Any insurer transacting life insurance in this State on September 30, 1939, may register its policies with the commissioner in the manner and subject to the restrictions set forth in this article.

(Amended by Stats. 1939, Ch. 933.)



10450.5

An insurer which is not registering its policies pursuant to the provisions of this article on September 30, 1939, shall not thereafter be permitted to register its policies.

(Added by Stats. 1939, Ch. 933.)



10450.6

Any insurer registering its policies pursuant to this article on June 30, 1939, which fails prior to September 1, 1941, to file with the commissioner an election to cease such registration on or before December 31, 1941, shall thereafter continue to register all life policies issued by it. Whenever it fails to continue such registration thereafter, the commissioner shall revoke its certificate of authority, and its condition shall thereupon conclusively be deemed to be such that its further transaction of business will be hazardous to its policyholders, or creditors, or to the public, within the meaning of subdivision (d) of section 1011 of this code.

(Added by Stats. 1939, Ch. 933.)



10451

When an insurer elects to register any of its policies, it shall register every policy thereafter issued by it until it discontinues registration.

(Enacted by Stats. 1935, Ch. 145.)



10452

Such registration shall in each case show the name and age of the insured, number and date of the policy and the kind and amount of insurance.

(Enacted by Stats. 1935, Ch. 145.)



10454

An insurer registering policies shall maintain a special deposit of securities with the commissioner for the benefit of such registered policies. Such securities shall be of the character specified in Articles 3, 4 and 6 of Chapter 2, Part 2, Division 1, or specified in sections 10459 and 10460.

(Enacted by Stats. 1935, Ch. 145.)



10455

The commissioner shall give his receipt for the securities and the State shall be responsible for the custody and safe return of any securities so deposited.

(Enacted by Stats. 1935, Ch. 145.)



10456

Such deposit shall be maintained in an amount equal to the full net value of all policies registered up to the time of making the deposit, less the amount loaned on such registered policies.

(Enacted by Stats. 1935, Ch. 145.)



10457

Upon receipt of such securities, the commissioner shall immediately deposit them in the State Treasury in accordance with the provisions of Sections 940 to 946, inclusive, where they shall remain as a special security for the benefit of such registered policies.

(Amended by Stats. 1980, Ch. 676, Sec. 199.)



10458

Such insurer may at any time withdraw any excess of such securities above the required amount upon satisfying the commissioner by written proof that such excess exists. It may receive the interest on all securities deposited, and exchange such securities by substituting other securities of the required character.

(Enacted by Stats. 1935, Ch. 145.)



10459

If such insurer owns the building in which it has its principal office and the land upon which it stands, or if it owns other real property located in this State and requisite for its accommodation in the convenient transaction of its business, it may, with the permission of the commissioner, mortgage such property to the commissioner for such sum, not exceeding the market value thereof, as he determines.

(Enacted by Stats. 1935, Ch. 145.)



10460

Such mortgage may be deposited in the State treasury as part of the securities required by this article. Such mortgage is withdrawable in like manner with other securities in the deposit. The commissioner shall require the mortgage to be recorded before acceptance for deposit.

(Enacted by Stats. 1935, Ch. 145.)



10461

The commissioner may release any such mortgage or may foreclose it in case such foreclosure becomes necessary.

(Enacted by Stats. 1935, Ch. 145.)



10462

Should any insurer thus registering policies become insolvent, the commissioner may reinsure all or any part of such registered policies, using the securities thus deposited for that purpose.

(Enacted by Stats. 1935, Ch. 145.)



10463

The commissioner shall require in advance, in lawful money of the United States, as a fee for registering each policy as provided by this article, twenty-five cents.

(Amended by Stats. 1939, Ch. 933.)






ARTICLE 3. Valuation of Life Policies

10478

This article is applicable only to policies and contracts issued prior to the operative date as to such policies or contracts of Article 3a, Chapter 1, Part 2, Division 2.

(Added by Stats. 1943, Ch. 955.)



10479

The commissioner shall annually value, or cause to be valued, the reserve liabilities (hereinafter called reserves) for all outstanding life insurance policies and annuity and pure endowment contracts of every admitted life insurer, except that in the case of an alien insurer such valuation shall be limited to its insurance transactions in the United States, and may certify the amount of any such reserves, specifying the mortality table or tables, rate or rates of interest and methods (net level premium method or other) used in the calculation of such reserves. In calculating such reserves, he or she may use group methods and approximate averages for fractions of a year or otherwise. In lieu of the valuation of the reserves herein required of any foreign or alien insurer, he or she may accept any valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when such valuation complies with the minimum standard herein provided and if the official of such state or jurisdiction accepts as sufficient and valid for all legal purposes the certificate of valuation of the commissioner when such certificate states the valuation to have been made in a specified manner according to which the aggregate reserves would be at least as large as if they had been computed in the manner prescribed by the law of that state or jurisdiction.

(Amended by Stats. 1991, Ch. 1005, Sec. 1.)



10479.5

When the commissioner has valued the reserve liabilities of an insurer as provided by this article, he or she may upon request of the insurer issue his or her official certificate or certificates describing the reserve liability and the valuation thereof as he or she has determined. For issuing an original certificate, the commissioner shall require, in advance, a fee as specified by the commissioner in lawful money of the United States, plus the actual cost to the department of making the valuation on which the certificate is based including, but not limited to, the aggregate salaries computed on an hourly basis for the time actually spent thereon by all of the department personnel.

(Amended by Stats. 1991, Ch. 1005, Sec. 2.)



10480

On or before the first day of March of each year every domestic incorporated life insurer shall furnish the commissioner the necessary data for determining the valuation of all its policies outstanding on the last preceding thirty-first of December.

(Amended by Stats. 1991, Ch. 1005, Sec. 3.)



10481

Every admitted foreign life insurer shall, upon the written demand of the commissioner, furnish him or her, at such time as he designates, the requisite data for determining the valuation of all its policies then outstanding.

(Amended by Stats. 1991, Ch. 1005, Sec. 4.)



10482

Except as provided in Sections 10484 and 10485, and except as provided in Section 10489.7 for benefits purchased under group annuity and pure endowment contracts subject to this article, valuations of life policies must be based on the standards set forth in Section 986.

(Amended by Stats. 1973, Ch. 456.)



10483

When the laws of any other State require a valuation of the outstanding policies of a domestic life insurer by any standard of valuation different from that named in this article, the commissioner may make such valuation for use in such other State, and issue his certificate in accordance therewith.

(Enacted by Stats. 1935, Ch. 145.)



10484

In the case of insurance issued by a domestic insurer authorized to do business in a foreign country upon the lives of residents of that country, the commissioner may vary the mortality standard to a standard applicable to that country.

(Enacted by Stats. 1935, Ch. 145.)



10485

Any life insurer issuing policies of group life insurance may value such policies on any accepted table of mortality with interest assumption adopted by the insurer for that purpose if such standard is not lower than the American Men Ultimate Table of Mortality with interest assumption at three and one-half per cent per annum.

(Enacted by Stats. 1935, Ch. 145.)



10486

All policies of group insurance shall be segregated by the insurer into a separate class and the mortality experience kept separate. The number of policies, amount of insurance, reserves, premiums and payments to policyholders thereunder, together with the mortality table and interest assumption adopted by the insurer, shall be reported separately in its annual financial statement.

(Enacted by Stats. 1935, Ch. 145.)



10486.9

(a) As prescribed in subdivision (b), an insurer may maintain reserves on a one year preliminary term basis on a life, term or endowment policy if by its terms such policy expressly provides that the first year s insurance under such policy is term insurance purchased by part or the whole of the premium to be received during the first year.

(b) If the actuarial net preliminary term renewal premium in the case of

(1) insurance under a limited-payment life preliminary term policy providing for the payment of all premiums thereon within less than 20 years from the date thereof; or

(2) endowment insurance under an endowment preliminary term policy,

exceeds the actuarial net preliminary term renewal premium, calculated on the same table of mortality and rate of interest, for a 20-payment life policy, the reserve on such policy specified under (1) or (2) of this subdivision (b), as the case may be, at the end of any year, including the first, shall not be less than the sum of the reserve on a 20-payment life preliminary term policy issued at the same time on a life of the same age, and the actuarial net level premium reserve for a pure endowment maturing at the end of the premium payment period, equal to the excess of the full net level premium reserve, at the end of such premium payment period, on such policy specified under (1) or (2) of this subdivision (b), as the case may be, over the reserve, at the end of such premium payment period, of such 20-payment life preliminary term policy.

The premium payment period herein referred to is 20 years or the period, if less, during which premiums are actually payable under such policy specified in (1) or (2) of this subdivision (b), as the case may be.

(c) As used in this section, the term 20-payment life preliminary term policy means a life insurance policy embodying all of the following attributes:

(1) It is whole-life insurance;

(2) The premium charged is payable annually or at lesser intervals until 20 annual premiums or a proportionately greater number of premiums payable at intervals less than one year shall have been paid, or until the prior death of the insured;

(3) The first year s insurance is term insurance purchased by the whole or part of the premium to be received during the first contract year.

(Added by Stats. 1941, Ch. 277.)



10488

Reserves for all policies and contracts to which this article applies may be calculated, at the option of the insurer, according to any standards which produce greater aggregate reserves for all such policies and contracts than the minimum reserves required by this article.

(Added by Stats. 1943, Ch. 955.)



10489

Any insurer which at any time shall have adopted any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard provided in this article or Article 3a of this chapter may, with the approval of the commissioner, adopt any lower standard of valuation, but not lower than the minimum therein provided.

(Added by Stats. 1943, Ch. 955.)






ARTICLE 3a. Standard Valuation Law

10489.1

This article and Sections 10479, 10480, 10481, 10483, 10484, 10486, and 10489 shall apply to the valuation of policies and contracts issued on or after the operative date as to policies or contracts of Article 3a (commencing with Section 10159.1) of Chapter 1 of Part 2 of Division 2 and shall also apply as provided in Section 10489.3 to the valuation of benefits purchased under group annuity and pure endowment contracts issued prior to such operative date.

(Amended by Stats. 1982, Ch. 940, Sec. 3. Effective September 13, 1982.)



10489.15

(a) Every life and disability insurer doing business in this state shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by regulation are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with prior reported amounts, and comply with applicable laws of this state. The commissioner, by regulation, shall define the specifics of this opinion and add any other items deemed to be necessary to its scope.

(b) (1) Every life and disability insurer, except as exempted by or pursuant to regulation, shall also annually include in the opinion required by subdivision (a), an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by regulation, when considered in light of the assets held by the insurer with respect to the reserves and related actuarial items, including, but not limited to, the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the insurer s obligations under the policies and contracts, including, but not limited to, the benefits under and expenses associated with the policies and contracts.

(2) The commissioner may provide by regulation for a transition period for establishing any higher reserves that the qualified actuary may deem necessary in order to render the opinion required by this section.

(c) The opinion required by either subdivision (a) or subdivision (b) shall be governed by all of the following provisions:

(1) The opinion shall be submitted with the annual statement reflecting the valuation of the reserve liabilities for each year ending on or after December 31, 1992.

(2) The opinion shall apply to all business in force, including individual and group life and disability insurance, in form and substance acceptable to the commissioner as specified by regulation.

(3) The opinion shall be based on standards adopted from time to time by the Actuarial Standards Board and on any additional standards that the commissioner may by regulation prescribe.

(4) In the case of an opinion required to be submitted by a foreign or alien insurer, the commissioner may accept the opinion filed by that insurer with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to an insurer domiciled in this state.

(5) For the purposes of this section, qualified actuary means a member in good standing of the American Academy of Actuaries who meets the requirements set forth in regulations of the commissioner.

(6) The qualified actuary shall be liable for his or her negligence or other tortious conduct.

(7) Disciplinary action by the commissioner against the insurer or the qualified actuary shall be defined in regulations by the commissioner.

(8) (A) Any memorandum or other material submitted by the insurer to the commissioner in support of the opinion shall be kept confidential by the commissioner and shall not be made public, provided, however, that the memorandum or the other material may be released by the commissioner (i) to any party, with the written consent of the insurer, or (ii) to the American Academy of Actuaries upon the academy s written request and statement that the memorandum or the material is required for professional disciplinary proceedings and that the academy will observe procedures satisfactory to the commissioner to preserve the confidentiality of the memorandum or the other material. The entirety of the confidential memorandum shall lose its confidential status on the occurrence of any of the following events: the citation of any part of the confidential memorandum by the insurer in its marketing efforts, the citation of any part of the confidential memorandum by the insurer before any governmental agency other than a state insurance department, or the release of any part of the confidential memorandum by the insurer to any news medium.

(B) Notwithstanding subparagraph (A), the confidential memorandum shall be subject to subpoena (i) on the commissioner s consent, or (ii) after notice to the commissioner and all other interested parties and a hearing in which the superior court determines that (I) the need for the subpoena outweighs the interests of the insurer or actuary in preventing release of the confidential memorandum and the other material, and (II) the public interest and any ongoing investigation or proceeding conducted by the commissioner will not be unnecessarily jeopardized by compliance with the subpoena.

(d) The opinion required by subdivision (b) shall be governed by all of the following provisions:

(1) A memorandum, in form and substance acceptable to the commissioner as specified by regulation, shall be prepared to support each actuarial opinion.

(2) If the insurer fails to provide a supporting memorandum at the request of the commissioner within a period specified by regulation or the commissioner determines that the supporting memorandum provided by the insurer fails to meet the standards prescribed by the regulations or is otherwise unacceptable to the commissioner, the commissioner may engage a qualified actuary at the expense of the insurer to review the opinion and the basis for the opinion and prepare supporting memorandum as is required by the commissioner.

(Amended by Stats. 1992, Ch. 737, Sec. 1. Effective January 1, 1993.)



10489.2

Except as otherwise provided in Sections 10489.3, 10489.4, and 10489.95, the minimum standard for the valuation of all such policies and contracts shall be the commissioners reserve valuation methods defined in Sections 10489.5, 10489.6, 10489.9, and 10489.95, 3
1/2
percent per annum interest, except that the interest specified in subdivisions (c) and (d) may be used for certain annuity and pure endowment contracts, 4 percent per annum interest for such policies issued or contracts entered into on or after January 1, 1970, but prior to January 1, 1980, 5
1/2
percent per annum interest may be used for single premium life insurance policies and 4
1/2
percent per annum interest for all other such policies issued on or after January 1, 1980, and the following tables:

(a) For all ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in such policies the Commissioners 1941 Standard Ordinary Mortality Table for such policies issued prior to the operative date of subdivision (a) of Section 10163.1, and the Commissioners 1958 Standard Ordinary Mortality Table for such policies issued on or after such operative date and prior to the operative date of Section 10163.2, provided that for any category of such policies issued on female risks, all modified net premiums and present values referred to in Sections 10489.5, and 10489.9 may be calculated, at the option of the insurer, according to an age not more than six years younger than the actual age of the insured; and for such policies issued on or after the operative date of Section 10163.2, as amended (i) the Commissioners 1980 Standard Ordinary Mortality Table, or (ii) at the election of the company for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors, or (iii) any ordinary mortality table, adopted after 1980 by the National Association of Insurance Commissioners, or its successor, that is approved by regulation promulgated or bulletin issued by the commissioner for use in determining the minimum standard of valuation for such policies.

(b) For all industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in such policies, the 1941 Standard Industrial Mortality Table for such policies issued prior to the operative date of subdivision (b) of Section 10163.1, and for such policies issued on or after such operative date the Commissioners 1961 Standard Industrial Mortality Table or any industrial mortality table, adopted after 1980 by the National Association of Insurance Commissioners, or its successor that is approved by regulation promulgated or bulletin issued by the commissioner for use in determining the minimum standard of valuation for such policies.

(c) For individual annuity and pure endowment contracts issued prior to the compliance date of Section 10489.3, excluding any disability and accidental death benefits in such policies the 1937 Standard Annuity Mortality Table or, at the option of the company, the Annuity Mortality Table for 1949, ultimate, or any modification of these tables approved by the commissioner. However, the minimum standard for such contracts issued from January 1, 1968, through December 31, 1968, with commencement of benefits deferred not more than one year from date of issue, may be, at the option of the company, 4 percent per annum interest, and for contracts issued from January 1, 1969, to the compliance date of Section 10489.3, with commencement of benefits deferred not more than 10 years from date of issue and with premiums payable in one sum may be, at the option of the company, 5 percent per annum interest.

(d) For group annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies the Group Annuity Mortality Table for 1951, any modification of such table approved by the commissioner, or, at the option of the company, any of the tables or modifications of the tables specified for individual annuity and pure endowment contracts. However, the minimum standard for annuities and pure endowments purchased or to be purchased prior to the compliance date of Section 10489.3, under group annuity and pure endowment contracts with considerations received on or after January 1, 1968, through December 31, 1968, may be, at the option of the company, 4 percent per annum interest, and for annuities and pure endowments purchased or to be purchased prior to the compliance date of Section 10489.3, under group annuity and pure endowment contracts with considerations received from January 1, 1969, to the compliance date of Section 10489.3, may be at the option of the company, 5 percent per annum interest.

(e) For total and permanent disability benefits in or supplementary to ordinary policies or contracts for policies or contracts issued on or after January 1, 1966, the tables of Period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 Disability Study of the Society of Actuaries, with due regard to the type of benefit or any tables of disablement rates and termination rates, adopted after 1980 by the National Association of Insurance Commissioners, or its successor, that are approved by regulation promulgated or bulletin issued by the commissioner for use in determining the minimum standard of valuation for such policies; for policies or contracts issued on or after January 1, 1961, and prior to January 1, 1966, either such tables or, at the option of the company, the Class (3) Disability Table (1926); and for policies issued prior to January 1, 1961, the Class (3) Disability Table (1926). Any such table shall for active lives, be combined with a mortality table permitted for calculating the reserves for life insurance policies.

(f) For accidental death benefits in or supplementary to policies for policies issued on or after January 1, 1966, the 1959 Accidental Death Benefits Table or any accidental death benefits table, adopted after 1980 by the National Association of Insurance Commissioners, or its successor, that is approved by regulation promulgated or bulletin issued by the commissioner for use in determining the minimum standard of valuation for such policies; for policies issued on or after January 1, 1961, and prior to January 1, 1966, either such table or, at the option of the company, the Inter-Company Double Indemnity Mortality Table; and for policies issued prior to January 1, 1961, the Inter-Company Double Indemnity Mortality Table. Either table shall be combined with a mortality table permitted for calculating the reserves for life insurance policies.

(g) For group life insurance, life insurance issued on the substandard basis and other special benefits, such tables as may be approved by the commissioner.

(h) With the adoption of tables by the National Association of Insurance Commissioners after 1980, the commissioner may, by regulation or bulletin, withdraw approval of the use of previously adopted tables replaced by the newly adopted tables.

(Amended by Stats. 1997, Ch. 28, Sec. 2. Effective January 1, 1998.)



10489.3

Except as provided in Section 10489.4, the minimum standard for the valuation of all individual annuity and pure endowment contracts issued on or after the compliance date of Section 10489.3, and for all annuities and pure endowments purchased on or after the compliance date of Section 10489.3, under group annuity and pure endowment contracts, shall be the commissioners reserve valuation methods defined in Sections 10489.5 and 10489.6, and the following tables and interest rates:

(a) For individual annuity and pure endowment contracts issued prior to January 1, 1980, excluding any disability and accidental death benefits in such contracts, the Individual Annuity Mortality Table for 1971, or any modification of such table approved by the commissioner, and an interest rate of:

(1) Six percent per annum for all such contracts with commencement of benefits deferred not more than 10 years from date of issue and with premiums payable in one sum.

(2) Four percent per annum for all other such contracts.

(b) For individual single premium immediate annuity contracts issued on or after January 1, 1980, excluding any disability and accidental death benefits in such contracts, the Individual Annuity Mortality Table for 1971 or any individual annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, or its successor, that is approved by regulation promulgated or bulletin issued by the commissioner for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the commissioner, and 7
1/2
percent per annum interest.

(c) For individual annuity and pure endowment contracts issued on or after January 1, 1980, other than single premium immediate annuity contracts, excluding any disability and accidental death benefits in such contracts, the individual Annuity Mortality Table for 1971 or any individual annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, or its successor, that is approved by regulation promulgated or bulletin issued by the commissioner for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the commissioner, and 5
1/2
percent per annum interest for single premium deferred annuity and pure endowment contracts and 4
1/2
percent per annum interest for all other such individual annuity and pure endowment contracts.

(d) For all annuities and pure endowments purchased prior to January 1, 1980, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts, the Group Annuity Mortality Table for 1971, or any modification of this table approved by the commissioner, and 6 percent per annum interest.

(e) For all annuities and pure endowments purchased on or after January 1, 1980, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts, the Group Annuity Mortality Table for 1971 or any group annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, or its successor, that is approved by regulation promulgated or bulletin issued by the commissioner for use in determining the minimum standard of valuation for such annuities and pure endowments, or any modification of these tables approved by the commissioner, and 7
1/2
percent per annum interest.

All individual annuity and pure endowment contracts entered into prior to January 1, 1980, and all annuities and pure endowments purchased prior to January 1, 1980, under group annuity and pure endowment contracts shall remain subject to the provisions of Article 3A (commencing with Section 10489.1) as it existed prior to January 1, 1980.

(f) With the adoption of tables by the National Association of Insurance Commissioners after 1980, the commissioner may, by regulation or bulletin, withdraw approval of the use of previously adopted tables replaced by the newly adopted tables.

(Amended by Stats. 1997, Ch. 28, Sec. 3. Effective January 1, 1998.)



10489.4

(a) The interest rates used in determining the minimum standard for the valuation of all life insurance policies issued in a particular calendar year, on or after the operative date of Section 10163.2, all individual annuity and pure endowment contracts issued in a particular calendar year on or after January 1, 1982, all annuities and pure endowments purchased in a particular calendar year on or after January 1, 1982, under group annuity and pure endowment contracts, and the net increase, if any, in a particular calendar year after January 1, 1982, in amounts held under guaranteed interest contracts shall be the calendar year statutory valuation interest rates as defined in subdivision (b).

(b) (1) The calendar year statutory valuation interest rates, I, shall be determined as follows and the results rounded to the nearer one-quarter of 1 percent:

(A) For life insurance:

I = .03 + W?(R1 .03) + W/2?(R2 .09)

(B) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options:

I = .03 + W?(R - .03)

Where

R1is the lesser of R and .09,

R2 is the greater of R and .09,

R is the reference interest rate defined in subdivision (d) or (e)
of this section, and

W is the weighting factor defined in subdivision (c) of this section.

(C) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in (B), the formula for life insurance stated in (A) shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of 10 years and the formula for single premium immediate annuities stated in (B) shall apply to annuities and guaranteed interest contracts with guarantee duration of 10 years or less.

(D) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in (B) shall apply.

(E) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change-in-fund basis, the formula for single premium immediate annuities stated in (B) shall apply.

(2) However, if the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this sentence differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one-half of 1 percent, the calendar year statutory valuation interest rate for such life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year. For purposes of applying the immediately preceding sentence, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980 (using the reference interest rate defined for 1979) and shall be determined for each subsequent calendar year regardless of the operative date of Section 10163.2.

(c) Weighting Factors.

(1) The weighting factors referred to in the formulas stated above are given in the following tables:

(A) Weighting Factors for Life Insurance:

Guarantee Duration (Years)

Weighting
Factors

10 or less ........................

.50

More than 10, but not more than 20 ........................

.45

More than 20 ........................

.35

For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values or both which are guaranteed in the original policy.

(B) Weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options:

.80

(C) Weighting factors for other annuities and for guaranteed interest contracts, except as stated in (B), shall be as specified in tables (i), (ii), and (iii) below, according to the rules and definitions in (iv), (v), and (vi):

(i)

For annuities and guaranteed interest contracts valued on an issue year basis:

Weighting Factor
for Plan Type

Guarantee Duration (Years)

A

B

C

5 or less

.80

.60

.50

More than 5, but not more than 10

.75

.60

.50

More than 10, but not more than 20

.65

.50

.45

More than 20

.45

.35

35

(ii)

For annuities and guaranteed interest contracts valued on a change-in-fund basis, the factors shown in (i) above increased by:

.15

.25

.05

(iii)

For annuities and guaranteed interest contracts valued on an issue year basis (other than those with no cash settlement options) which do not guarantee interest on considerations received more than one year after issue or purchase and for annuities and guaranteed interest contracts valued on a change-in-fund basis which do not guarantee interest rates on considerations received more than 12 months beyond the valuation date, the factors shown in (i) or derived in (ii) increased by:

.05

.05

.05

(iv) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of 20 years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.

(v) Plan type as used in the above tables is defined as follows:

Plan Type A:At any time policyholder may withdraw funds only (1) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (2) without such adjustment but in installments over five years or more, or (3) as an immediate life annuity, or (4) no withdrawal permitted.

Plan Type B:Before expiration of the interest rate guarantee, policyholder may withdraw funds only (1) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (2) without such adjustment but in installments over five years or more, or (3) no withdrawal permitted. At the end of interest rate guarantee, funds may be withdrawn without such adjustment in a single sum or installments over less than five years.

Plan Type C:Policyholder may withdraw funds before expiration of interest rate guarantee in a single sum or installments over less than five years either (1) without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (2) subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

(vi) A company may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change-in-fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis. As used in this section, an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change-in-fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

(d) The reference interest rate referred to in subdivision (b) of this section shall be defined as follows:

(1) For all life insurance, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year next preceding the year of issue, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody s Investors Service, Inc.

(2) For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or year of purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody s Investors Service, Inc.

(3) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year-of-issue basis, except as stated in (2) above, with guarantee duration in excess of 10 years, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody s Investors Service, Inc.

(4) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year-of-issue basis, except as stated in (2) above, with guarantee duration of 10 years or less, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody s Investors Service, Inc.

(5) For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody s Investors Service, Inc.

(6) For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change-in-fund basis, except as stated in (2) above, the average over a period of 12 months, ending on June 30 of the calendar year of the change in the fund, of the Monthly Average of the Composite Yield on Seasoned Corporate Bonds, as published by Moody s Investors Service, Inc.

(e) In the event that the Monthly Average of the Composite Yield on Seasoned Corporate Bonds is no longer published by Moody s Investors Service, Inc., or in the event that the National Association of Insurance Commissioners, or its successor, determines that Moody s Corporate Bond Yield Average Monthly Average Corporates as published by Moody s Investors Service, Inc. is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate, which is adopted by the National Association of Insurance Commissioners, or its successor, and approved by regulation promulgated by the commissioner, may be substituted.

(f) This section shall apply to all certificates and contracts issued by a fraternal benefit society.

(Amended by Stats. 1991, Ch. 1005, Sec. 8.)



10489.5

Except as otherwise provided in Sections 10489.6, 10489.9, and 10489. 95, reserves according to the commissioners reserve valuation method, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums shall be the excess, if any, of the present value, at the date of valuation, of such future guaranteed benefits provided for by such policies, over the then present value of any future modified net premiums therefor. The modified net premiums for any such policy shall be such uniform percentage of the respective contract premiums for such benefits that the present value, at the date of issue of the policy, of all such modified net premiums shall be equal to the sum of the then present value of such benefits provided for by the policy and the excess of (a) of (b), as follows:

(a) A net level annual premium equal to the present value, at the date of issue of such benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one per annum payable on the first and each subsequent anniversary of such policy on which a premium falls due; except that such net level annual premium shall not exceed the net level annual premium, on the 19-year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of such policy.

(b) A net one-year term premium for such benefits provided for in the first policy year.

Provided that for any life insurance policy issued on or after January 1, 1986, for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the reserve according to the commissioners reserve valuation method as of any policy anniversary occurring on or before the assumed ending date defined herein as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than such excess premium shall, except as otherwise provided in Section 10489.9, be the greater of the reserve as of such policy anniversary calculated as described in the first paragraph of this section and the reserve as of such policy anniversary calculated as described in the first paragraph of this section, but with (i) the value defined in subparagraph (a) of that paragraph being reduced by 15 percent of the amount of such excess first year premium, (ii) all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date, (iii) the policy being assumed to mature on such date as an endowment, and (iv) the cash surrender value provided on such date being considered as an endowment benefit. In making the above comparison the mortality and interest bases stated in Sections 10489.2 and 10489.4 shall be used.

Reserves according to the commissioners reserve valuation method for (1) life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums, (2) group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended; (3) disability and accidental death benefits in all policies and contracts; and (4) all other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts, shall be calculated by a method consistent with the principles of the preceding paragraphs of this section, except that any extra premiums charged because of impairments or special hazards shall be disregarded in the determination of modified net premiums.

(Amended by Stats. 1991, Ch. 1005, Sec. 9.)



10489.6

This section shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended.

Reserves according to the commissioners annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in such contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by such contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of such contract, that become payable prior to the end of such respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate, or rates, specified in such contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of such contracts to determine nonforfeiture values.

(Repealed and added by Stats. 1981, Ch. 767, Sec. 13.)



10489.7

(a) In no event shall an insurer s aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, be less than the aggregate reserves calculated in accordance with the methods set forth in Sections 10489.5, 10489.6, 10489.9, and 10489.93 and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for such policies.

(b) In no event shall the aggregate reserves for all policies, contracts, and benefits be less than the aggregate reserves determined by the qualified actuary to be necessary to render the opinion required by Section 10489.15.

(Amended by Stats. 1991, Ch. 1005, Sec. 10.)



10489.8

Reserves for any category of policies, contracts or benefits as established by the commissioner may be calculated, at the option of the insurer, according to any standards which produce greater aggregate reserves for such category than those calculated according to the minimum standard herein provided, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be higher than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided for therein.

Any such company which at any time shall have adopted any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard provided in this article may, with the approval of the commissioner, adopt any lower standard of valuation, but not lower than the minimum provided in this article. However, for the purposes of this section, the holding of additional reserves previously determined by a qualified actuary to be necessary to render the opinion required by Section 10489.15 shall not be deemed to be the adoption of a higher standard of valuation.

(Amended by Stats. 1991, Ch. 1005, Sec. 11.)



10489.9

If in any contract year the gross premium charged by any life insurer on any policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for such policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for such policy or contract, or the reserve calculated by the method actually used for such policy or contract but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium.

Provided that for any life insurance policy issued on or after January 1, 1986, for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the foregoing provisions of this section shall be applied as if the method actually used in calculating the reserve for such policy were the method described in Section 10489.5, ignoring the second paragraph of Section 10489.5. The minimum reserve at each policy anniversary of such a policy shall be the greater of the minimum reserve calculated in accordance with Section 10489.5, including the second paragraph of that section, and the minimum reserve calculated in accordance with this section.

(Added by Stats. 1981, Ch. 767, Sec. 13.)



10489.93

In the case of any plan of life insurance that provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of any plan of life insurance or annuity that is of such a nature that the minimum reserves cannot be determined by the methods described in Sections 10489.5, 10489.6, and 10489.9, the reserves which are held under any such plan must:

(a) Be appropriate in relation to the benefits and the pattern of premiums for that plan; and

(b) Be computed by a method which is consistent with the principles of this Standard Valuation Law, as determined by regulations promulgated by the commissioner.

(Amended by Stats. 2004, Ch. 601, Sec. 6. Effective January 1, 2005.)



10489.94

(a) The Commissioner may issue a bulletin to provide tables of select mortality factors and rules for their use, rules concerning a minimum standard for the valuation of plans with nonlevel premiums of benefits, and rules concerning a minimum standard for the valuation of plans with secondary guarantees. The bulletin authorized by this subdivision shall have the same force and effect, and may be enforced by the commissioner to the same extent and degree, as regulations issued by the commissioner. The commissioner shall adopt regulations that shall supersede the bulletin authorized by this section no later than December 31, 2002.

(b) It is the intent of the Legislature that the bulletin described in subdivision (a) and the superseding regulations shall contain the provisions of the National Association of Insurance Commissioners Valuation of Life Insurance Model Regulation Number 830 as adopted in March of 1999.

(Added by Stats. 1999, Ch. 868, Sec. 3. Effective January 1, 2000.)



10489.95

The commissioner shall adopt a regulation concerning the minimum standards applicable to the valuation of disability insurance.

(Added by Stats. 1991, Ch. 1005, Sec. 13.)






ARTICLE 4. Qualifications and Exemptions

10490

This article is applicable only to life and disability insurance. Except as otherwise expressly permitted by this code or when transacted pursuant to or expressly exempted by this article, life or disability insurance shall not be transacted in this State by any person other than a corporation. A person shall not transact life or disability insurance in this State except pursuant to a valid and unrevoked certificate of authority issued by the commissioner or, after registration with the commissioner, under a valid and unrevoked certificate of exemption issued by the commissioner pursuant to this article. Any person subject to or exempted from Chapter 10 of this part is also exempted from this article.

(Amended by Stats. 1943, Ch. 957.)



10490.1

Any nonprofit incorporated or unincorporated mutual benefit association in existence prior to January 1, 1945, which confines its membership to officers and employees of a common employer or group of affiliated or related employers including persons who were such officers or employees at the time of becoming members and which pays death benefits only to nominees or the estates of deceased members, or pays disability benefits in amounts not exceeding (except in the case of unemployment compensation disability benefits under the provisions of the Unemployment Insurance Act) one thousand five hundred dollars ($1,500) in the aggregate in any one calendar year on account of the disability of any one person, or which pays both such benefits is exempt from the provisions of this code relating to such life insurance in respect to such members and to such disability insurance in respect to such members and their dependents.

(Amended by Stats. 1949, Ch. 1392.)



10490.2

If an association described in Section 10490.1 has operated pursuant thereto since January 1, 1945, it may procure a certificate of exemption from the commissioner upon meeting all of the requirements of this article relating thereto except those of Section 10494. Thereafter such association shall be subject to:

(a) All of the requirements of this article relating to an association holding a certificate of exemption except Section 10494, and

(b) The limitations of Section 10490.1, except that it may pay disability benefits in amounts not exceeding three thousand six hundred dollars ($3,600) in the aggregate in any one calendar year on account of the disability of any one person.

(Added by Stats. 1953, Ch. 1356.)



10491

Persons possessing a valid and unrevoked certificate of authority to transact life or disability or life and disability insurance issued by the commissioner are not subject to this article.

(Repealed and added by Stats. 1941, Ch. 1060.)



10492

Any incorporated or unincorporated benefit and relief association organized on or after January 15, 1951, of either nonprofit or charitable character may, if it complies with the requirements of Section 10493?(c)?(1), (2), (3), or (6) and the other requirements of this article, procure a certificate of exemption from the commissioner.

(Amended by Stats. 1951, Ch. 569.)



10493

Any incorporated or unincorporated benefit and relief association organized before January 15, 1951, may procure a certificate of exemption from the commissioner if it complies with all of the following:

(a) All of the other requirements of this article.

(b) As respects life or disability or life and disability insurance transacted by it, it is of an entirely nonprofit nature.

(c) Any one of the following requirements as to membership and purpose:

(1) It is composed of and its membership limited to the appointive officers and employees of a public school district or districts and/or the pupils of any such district or districts, or of any private school or schools.

(2) It is composed of and its membership limited to the appointive officers and employees of a municipal playground system, or the systems of two or more municipalities united in a league, federation or other association for the purpose of promoting intercity competitions or other activities, and/or the participants in dancing, recreational, sporting, educational, social and/or theatrical activities sponsored and/or directed by such system or systems and carried on through the use of any of the facilities of such system or systems.

(3) Its membership in this state is 1,000 or more and it is either an organization of a purely religious or benevolent character or its membership is limited to the members of such an organization.

(4) It is composed of and its membership is limited to the members of another organization which other organization is of a purely religious or benevolent character and has a total membership in this state of not less than 1,000.

(5) It is a domestic organization, lodge, society or order which prior to September 19, 1947, provided life or disability benefits or both such benefits to its members and

(A) Is of a charitable, benevolent or beneficent character or becomes such within one year from September 4, 1951, and in both instances is thereafter of such character, and

(B) Operates in such a manner that the payment of such benefits even though it be one of the express purposes of such organization, lodge or order, is as a matter of fact incidental to its charitable, benevolent or beneficent purposes or within one year from September 4, 1951, operates in such a manner and in both instances thereafter operates in such a manner.

(6) Officers and employees of a common employer, and related dependents of such officers and employees, comprising wives, husbands and unmarried dependent children under 19 years of age, and living in the same household.

(d) Pays a filing fee in the amount of seven hundred eight dollars ($708).

(Amended by Stats. 1985, Ch. 770, Sec. 16.5.)



10494

Such a benefit and relief association shall not provide for payment of a death benefit of more than two thousand dollars ($2,000) or for disability benefits of more than five hundred dollars ($500) to any one person in any one period of 12 consecutive months and shall not issue to its members a policy or benefit certificate or any other evidence of benefits except that found in the articles of the association or the bylaws thereof. However, a benefit and relief association described in paragraph (1) of subdivision (c) of Section 10493 may provide for a death benefit up to two thousand dollars ($2,000), disability benefits up to one thousand dollars ($1,000) or insurance protection for medical and hospital expenses up to one thousand five hundred dollars ($1,500), or any combination or all thereof.

(Amended by Stats. 1992, Ch. 368, Sec. 3. Effective January 1, 1993.)



10494.2

Any incorporated or unincorporated benefit and relief association, the membership and insurance in which are restricted to the ministers, priests, rabbis, rectors, vicars, pastors, or readers of any conference, presbytery, diocese, convention or synod or any other similar body of a religious organization (a portion of whose territory is located in the State of California) and the employees of such religious body may procure a certificate of exemption from the commissioner if it does not provide for a death benefit (life and/or accidental death insurance) greater than two thousand dollars ($2,000) or a disability benefit greater than two thousand dollars ($2,000), payable in any 12-month period; provided it complies with all applicable provisions of this article.

(Added by Stats. 1961, Ch. 1117.)



10494.5

Any employer maintaining a plan for furnishing disability insurance benefits to his employees for nonindustrial and nonoccupational injuries or sickness, under which plan the employer defrays 50 percent or more of the expense of such benefits, may secure a certificate of exemption from the commissioner under this article if such employer in respect to such plan otherwise complies with and is subject to the requirements of this article. Such compliance with this article need be only with respect to such plan and not in respect to other business of the employer.

(Added by Stats. 1943, Ch. 957.)



10494.6

Any employer who qualifies for a certificate of exemption under Section 10494.5 by virtue of which certificate he or she maintains a plan for furnishing disability benefits to his or her employees may, if he or she elects, make available for the related dependents of his or her employees, comprising wives, husbands and unmarried dependent children living in the same household, a supplemental plan of disability benefits containing any or all of the following benefits, hospital, surgical and medical; provided, that as to the supplemental plan the Insurance Commissioner finds that all of the following exist:

(a) The supplemental plan shall be separately stated, setting out all of the provisions of coverage.

(b) The plan shall set out the respective contributions of the employer and employees. All contributions of employees received or retained by the employer shall be trust funds and shall be separately accounted for by the employer and may not inure to the benefit of the employer in any manner whatsoever.

(c) The plan permits the disabled individual a free choice of physician and surgeon, or podiatrist in the case of those services that are within the scope of practice of podiatric medicine, as defined in Section 2472 of the Business and Professions Code, and hospital.

(d) The employer agrees to assume 50 percent of the cost of maintaining the plan, and he or she further agrees to guarantee the benefits if the contributions required for the supplementary benefits are not sufficient to pay the cost of same. The funds necessary to discharge the employer s 50 percent assumption shall be trust funds and shall be separately accounted for by him or her.

(Amended by Stats. 1992, Ch. 981, Sec. 8. Effective January 1, 1993.)



10494.7

With respect to the supplemental plan described in Section 10494.6, the commissioner may, in addition to the regulations permitted by Section 10498.6, promulgate other reasonable regulations covering all matters set forth in Section 10494.6 and this section. The commissioner shall require each employer making available such supplemental plan to post with him security in the form of a bond of an admitted surety insurer conditioned on the payment by the employer of his obligations under the entire plan or of deposits with the commissioner of securities approved by him to secure the payment of such obligations. Such security shall be equal to the greater of (a) twenty-five thousand dollars ($25,000), (b) the estimated contributions of the employees under the entire plan for the ensuing year, (c) the contributions paid by the employees under the entire plan during the preceding year, or (d) one-half of all of the amounts of benefit either paid or incurred by the employer under the entire plan during the preceding year.

If, on examination or investigation of any plan which includes benefits for dependents, the commissioner finds that the aggregate of the trust funds separately held for the supplemental plan and the security in the form hereinabove described may not, in his judgment, be adequate to guarantee the payment of outstanding and incurred liabilities of the entire plan, he may require the employer to post such additional security as will, in his judgment, be adequate to guarantee the payment of all outstanding and incurred liabilities of the entire plan, and, if the employer fails to post such additional security, he may revoke the employer s certificate of exemption.

(Added by Stats. 1953, Ch. 1811.)



10495

A certificate of exemption may be procured from the commissioner by filing with him or her certified copies of the articles of incorporation, association, bylaws, rules and regulations, or other organization or governing documents of the applicant together with certified copies of any evidences of insurance which it may issue and a statement of the operations of the applicant. There shall also be filed with the application a statement of the financial condition and income and disbursement exhibit of the applicant in such form as the commissioner may, in his or her discretion, find necessary in order to determine whether the applicant complies with the applicable requirements of this article. The commissioner may, pursuant to Article 4 (commencing with Section 730) of Chapter 1 of Part 2 of Division 1, require from any person transacting life or disability insurance, whether or not an applicant for a certificate of exemption, such information as will enable him or her to determine whether or not the person is transacting life or disability insurance in conformity with or in violation of this code.

(Amended by Stats. 1982, Ch. 454, Sec. 107.)



10496

Any person transacting life or disability insurance without a certificate of authority so to do issued by the commissioner shall not give, allow, or promise to give or allow any compensation for procuring new members. Compensation , as used herein, is confined to a payment, percentage, bonus, or monetary credit given, promised, or allowed for the securing of new members which, directly or by any arrangement, understanding, or device, is based, in whole or in part, upon the number of new members or reinstatements procured, or the nominal or contingent value of their certificates or policies, or the net or gross amount of dues or premiums paid or payable by them or upon any other variable result or contingency.

(Amended by Stats. 1982, Ch. 454, Sec. 108.)



10497

If the commissioner finds that an applicant for a certificate of exemption meets the applicable requirements of this article and those requirements of this code, made applicable to such an applicant by this article, and that the applicant is not formed, conducted or operated for profit or as a commercial insurance enterprise for the benefit of any group or person rather than the relatively equal benefit of its members, he shall register the applicant and issue to it a certificate of exemption.

(Amended by Stats. 1943, Ch. 957.)



10498

An applicant for a certificate of exemption must comply with, and the possessor of a certificate of exemption is subject to, the following provisions of this code:

Sections 1 to 41, inclusive;

Chapter 1, Part 1, Division 1;

Chapter 2, Part 1, Division 1;

Article 1, Chapter 6, Part 1, Division 1;

Article 3, Chapter 6, Part 1, Division 1;

Chapter 9, Part 1, Division 1;

Sections 10110, 10111, 10112 and 10114;

Article 4, Chapter 1, Part 2, Division 1;

Article 6, Chapter 1, Part 2, Division 1;

Article 8, Chapter 1, Part 2, Division 1;

Article 9, Chapter 1, Part 2, Division 1;

Article 14, Chapter 1, Part 2, Division 1;

Article 15, Chapter 1, Part 2, Division 1;

Article 17, Chapter 1, Part 2, Division 1;

Article 1, Chapter 2, Part 2, Division 1;

Article 2, Chapter 2, Part 2, Division 1;

Article 3, Chapter 2, Part 2, Division 1;

Article 4, Chapter 2, Part 2, Division 1;

Article 7, Chapter 2, Part 2, Division 1;

Article 2, Chapter 1, Part 2, Division 2;

Article 4, Chapter 1, Part 2, Division 2;

Article 5, Chapter 1, Part 2, Division 2;

Section 10270.98;

Chapter 3, Part 2, Division 2;

Article 1, Chapter 5, Part 2, Division 2;

Division 3.

Applicants for and possessors of certificates of exemption not organized or incorporated under the laws of this State in lieu of meeting the requirements of Article 7, Chapter 2, Part 2, Division 1, and Articles 1, 2, 4, 5, Chapter 1, Part 2, Division 2, shall conform to such reasonable investment standards as the commissioner prescribes.

(Amended by Stats. 1982, Ch. 1066, Sec. 2.)



10498.5

If a holder of a certificate of exemption receives or maintains funds for any purpose other than administering and providing the benefits that make it subject to this article, it shall segregate and maintain separately all funds received by it for the purpose of administering and providing such benefits.

When so segregated and maintained separately such benefit funds are not subject to enforcement of a money judgment or other process by or on behalf of creditors of the holder of a certificate of exemption, except that such funds are subject to enforcement of a claim for benefits.

(Amended by Stats. 1982, Ch. 497, Sec. 128. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



10498.6

The commissioner may from time to time issue regulations which shall govern persons holding certificates of exemption under this article, setting forth financial and other standards which, in his opinion, are required to avoid a condition of hazard, and further specifying the requirements of submission of statements of financial condition.

(Added by Stats. 1945, Ch. 1374.)



10499

The commissioner may at any time notify any person possessing a certificate of exemption that the commissioner has grounds to believe that it is violating any of the applicable provisions of this code or is not operating in strict conformity with the documents filed with the commissioner as a basis of its application for the certificate of exemption. The notice shall fix the time and place for hearing at which the person notified may appear and show cause why the commissioner should not revoke its certificate of exemption. The time fixed shall not be less than 15 nor more than 60 days after date of the notice.

At the time and place specified in the notice and order to show cause, the commissioner shall hold a hearing at which the possessor of a certificate of exemption may present evidence to show that it is not violating any applicable provision of this code, and that it is operating in conformity with the documents which were filed as a basis for the certificate of exemption. If after the hearing the commissioner finds the evidence shows that the operations of the person are in violation of any of the applicable provisions of this code, or are in violation of the documents upon which its application for certificate of exemption was based, the commissioner shall revoke the certificate of exemption and the person whose certificate of exemption is thus revoked shall cease the transaction of life and disability insurance until it procures a new certificate of exemption or a certificate of authority under other provisions of this code.

This article does not prevent the commissioner from acting and bringing proceedings under Article 14 (commencing with Section 1010) of Chapter 1 of Part 2 of Division 1, if grounds exist for the institution of such proceedings with respect to any person transacting life or disability insurance either with or without a certificate of exemption.

(Amended by Stats. 1983, Ch. 142, Sec. 86.)



10500

Every person not expressly exempted by the provisions of this code that transacts life or disability insurance without a valid and unrevoked certificate of authority or without a valid and unrevoked certificate of exemption issued pursuant to this article is guilty of a misdemeanor. Every employee, officer, or agent of any person who knowingly assists any person in the transaction of insurance in violation of the provisions of this code, is guilty of a misdemeanor.

(Amended by Stats. 1983, Ch. 142, Sec. 87.)



10501

Any person subject to this article who upon January 1, 1943, was paying, allowing, or promising to pay benefits in the event of death or disability, or otherwise transacting life or disability insurance without a valid and unrevoked certificate of authority so to do, may apply for a certificate of exemption under this article.

After filing such application, or if such application has heretofore been filed, such person may continue to transact such insurance until the application is denied or such certificate of exemption is issued.

(Amended by Stats. 1945, Ch. 1374.)



10505

(a) A labor union having all of the following characteristics is exempt from the provisions of this code relating to life and disability insurance in respect to the benefits herein specified and transactions connected therewith:

(1) It is organized for the purpose of collective bargaining concerning grievances, labor disputes, wages, rates of pay, hours of employment, or conditions of work and for the mutual benefit of its members and not for profit.

(2) Either (A) it does not issue policies but provides for payment of those benefits in its bylaws, constitution, or rules and regulations; or (B) it is composed of members of one craft or industry or allied craft or industries.

(3) The payment of those benefits is incidental to the purposes of that union.

(b) Any incorporated organization, the membership and insurance in which are restricted to members of that labor union and the officers of which are members of the labor union, is likewise exempt from this code to the same extent as that labor union.

(c) Any organization described in either subdivision (a) or (b) is also exempt from all provisions of this code relating to insurance protecting against wage losses from any cause in respect to the benefits promised.

(Amended by Stats. 1988, Ch. 582, Sec. 1.)



10505.1

(a) Any nonprofit cooperative assessment association, the membership and insurance in which are restricted to members of a labor union, is exempt from the provisions of this code relating to the supervision or regulation of insurance with respect to the provision of job protection benefits to its members. A nonprofit cooperative assessment association established pursuant to this section is not, and shall not be, a member of the California Insurance Guarantee Association under Article 14.2 (commencing with Section 1063) of Chapter 1 of Part 2 of Division 1.

(b) Job protection insurance means the business of providing indemnity to conductors, engineers, motormen, brakemen, switchmen, firemen, dispatchers, clerks, operators, trackmen, signalmen, and maintenance of way personnel of steam and electric railways and to busdrivers and truckdrivers employed by common carriers for loss of position arising from discharge or suspension, which indemnity is payable in installments that do not exceed the average monthly wage of the insured. Nothing in this section is intended to regulate or define any benefit delivery system which provides indemnity, as defined in this section, in any manner other than the sale of insurance. Labor unions providing the type of indemnity defined in this section, shall be expressly exempt from any regulation by any state agency.

(Added by Stats. 1988, Ch. 582, Sec. 2.)






ARTICLE 5. Pension Funds, Separate Accounts

10506

(a) Any domestic life insurance company may, after adoption of a resolution by its board of directors, allocate to one or more separate accounts, in accordance with the terms of a written agreement, any amounts which are paid to the company in connection with a pension, retirement, retirement medical benefits, or profit-sharing plan, or program for one or more persons, or with an individual or group variable life insurance policy, and which are to be, or may be, applied in payment or in making provision for payment of proceeds or benefits under the company s policies, contracts, or agreements of retirement benefits, and other benefits incidental thereto, in fixed or variable dollar amounts, or both. The income, if any, and gains or losses, realized or unrealized, on each account shall be credited to or charged against the amount allocated to the account in accordance with the agreement, without regard to the other income, gains or losses of the company. The amounts allocated to the accounts and accumulations thereon, by any life insurance company shall be invested and reinvested as specified in the policy, contract, or agreement without regard to any requirements or limitations prescribed by the laws of this state governing the investments of insurance companies, provided that the amounts allocated to separate accounts for which the insurer has issued guarantees of benefits as to dollar amount and duration or of funds as to all or part of the principal amount thereof or stated rate of interest, and the accumulations thereon pursuant to Section 10506.4, shall be invested in the types of investments permitted to life insurance companies for investments held in the insurer s general account as described in Article 3 (commencing with Section 1170), Article 4 (commencing with Section 1190), and Article 4.6 (commencing with Section 1211) of Chapter 2 of Part 2 of Division 1 (excluding Section 1212 thereof), except that the approved method of operations and applicable policy, contract, or agreement provisions shall govern the amount of these investments held in the separate account. However, with regard to variable life insurance separate accounts and accumulations thereon, the separate accounts shall have sufficient net investment income and readily marketable assets to meet anticipated obligations under policies funded by the account. The limitations contained in Sections 1192.4 and 1198 are not applicable to these investments. These investments shall not be included in determining the propriety of other investments of the company. The liability of the company with respect thereto, but only to the extent prescribed in the agreement, shall be shown on the statement of the company in the manner prescribed by the commissioner. Amounts allocated by an insurance company to separate accounts in the exercise of the power granted by this section shall be owned by the company, but shall not be chargeable with liabilities arising out of any other business the company may conduct except and to the extent provided in the policy, contract, or agreement. The company shall not hold itself out to be a trustee in respect to these amounts.

(b) In addition to amounts otherwise allocated to separate accounts, a domestic life insurer may allocate to the account or accounts amounts which otherwise would be subject to investment in accordance with Article 4 (commencing with Section 1190) of Chapter 2 of Part 2 of Division 1. The aggregate of these additional amounts shall not, however, exceed 1 percent of its admitted assets as of the preceding December 31, or 5 percent of the excess of its admitted assets over its liabilities and required reserves as of the preceding December 31, whichever is the smaller. The company shall be entitled to withdraw at any time, in whole or in part, its participation in any separate account to which funds have been allocated as provided in this subdivision and to receive, upon withdrawal, its proportionate share of the value of the assets of the separate account at the time of withdrawal.

(c) In addition to the allocations to separate accounts provided for in subdivision (a), a domestic insurer may, at the request of a policyholder or contractholder or the beneficiary of a policy or contract, allocate to any separate account or accounts, death payments, proceeds of matured endowments, dividends, or surrender values.

(d) Except as otherwise provided in Section 10506.4, or with the approval of the commissioner, and under conditions as to investments and other matters as he or she may prescribe, which shall recognize the guaranteed nature of the benefits provided, reserves for (1) benefits guaranteed as to dollar amount and duration and (2) funds guaranteed as to principal amount or stated rate of interest shall not be maintained in a separate account that, as provided under applicable policy, contract, or agreement, is or is not chargeable with liabilities arising out of any other business the company may conduct.

(e) Unless otherwise approved by the commissioner, assets allocated to a separate account shall be valued at their market value, or at amortized cost if it approximates market value within the limits and constraints imposed by the United States Securities and Exchange Commission, on the date of valuation, or, if there is no readily available market, then as provided under the terms of the contract or the rules or other written agreement applicable to the separate account. Unless otherwise approved by the commissioner, the portion of any of the assets of the separate account equal to the company s reserve liability, with regard to the guaranteed benefits and funds referred to in subdivision (d), shall be valued in accordance with the rules otherwise applicable to the company s assets.

(f) (1) Except as provided in paragraph (2) of subdivision (f), a sale, exchange, or other transfer of assets may not be made by a company between any of its separate accounts, or between any other of its investment accounts and one or more of its separate accounts unless, in case of a transfer into a separate account, the transfer is made solely to establish the account or to support the operation of the contracts with respect to the separate account to which the transfer is made, and unless the transfer, whether into or from a separate account is made (1) by a transfer of cash, or (2) by a transfer of securities having a readily determinable market value, and the transfer of securities is approved by the commissioner. The commissioner may approve other transfers among the accounts if, in his or her opinion, the transfer would not be inequitable.

(2) Transfers from an insurer s general account to one or more of its separate accounts to establish and maintain reserves for the guarantees authorized by Section 10506.4 shall only be made in cash in accordance with methods of operations approved pursuant to subdivision (c) of Section 10506.4. A transfer shall not operate to increase the amounts permitted to be allocated by an insurer to the separate accounts pursuant to this subdivision or by subdivision (b) of Section 10506, and the provisions of that subdivision shall not limit these transfers.

(g) Any domestic life insurance company which establishes one or more separate accounts pursuant to this section may provide for special voting rights and procedures for participants in the separate account relating to investment policy, investment advisory services, and selection of certified public accountants in relation to the administration of the assets in any separate account. The voting rights shall be in addition to, and shall not affect, voting rights of mutual insurers.

(h) The purpose and intent of this section is to permit the issuance and delivery of policies or contracts, in connection with a pension, retirement, retirement medical benefits, or profit-sharing plan, or program for one or more persons, or policies of variable life insurance, providing for the payment of benefits in fixed or variable amounts, or both, and the establishment of separate accounts by domestic companies for the administration of and investments under these agreements. To protect the public and policyholders located in this state from hazardous operation by domestic and foreign companies, and to further the purpose and provision of this section, no domestic or foreign life insurance company shall undertake the issuance of any contract providing for variable benefits until the company has satisfied the commissioner that its condition or method of operation in connection with the issuance of these contracts shall not be such as would render its operation hazardous to the public or its policyholders in this state and, in the case of a foreign or alien insurer, that it meets the conditions prescribed in Section 716, for the issuance of a certificate of authority. In determining the qualification of a company requesting authority to issue contracts providing for variable benefits within this state, the commissioner shall consider among other things, (1) the history of the company; (2) the character, responsibility, and general fitness of the officers and directors of the company; (3) the regulation of a foreign company by its state of domicile; (4) the adequacy of the investment management which the company is providing; and (5) the company s arrangements for the supervision of the marketing of the contracts. Subsequent to an insurer initially satisfying the commissioner that its condition or method of operation would not render its operation hazardous to the public or its policyholders, the insurer shall notify the commissioner at any time it implements a material change respecting the mutual funds underlying the variable contract separate account available or to be available with a policy or contract providing variable benefits. The notification shall prominently disclose the sales charges, management and other fees payable to the insurer under the contract, and whether one or more of the mutual funds underlying the variable contract separate account are issued by an affiliated company and the names of those mutual funds. The notification shall be accompanied by a certification signed by an executive officer having responsibility for contracts providing variable benefits stating that the change complies with relevant statutes and regulations. The commissioner may review the notification to ensure the continued qualification of the insurer to issue and deliver those policies and contracts. The commissioner may make reasonable rules and regulations as he or she considers necessary, proper, and advisable concerning the issuance and delivery of these policies and contracts and the payment of benefits thereunder and the manner in which the separate accounts shall be administered and which types of policies and contracts, if any, shall be subject to his or her approval prior to issue. Notification of any material change shall not be subject to the commissioner s approval or acknowledgment prior to implementation. The commissioner shall promulgate on an emergency basis, and in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), a regulation superseding Insurance Department Bulletin 97-2 that shall become effective January 1, 2003. Until promulgation of the regulation, the commissioner and insurers may continue to rely upon Insurance Department Bulletin 97-2, except that the commissioner s approval or acknowledgment prior to implementation of a change to a mutual fund underlying a variable contract separate account shall not be required on or after January 1, 2003.

However, no company may provide variable benefits in its contracts unless it is an admitted insurer having and maintaining a combined capital and surplus of at least ten million dollars ($10,000,000).

For purposes of this section, affiliated company has the same meaning given in paragraph (1) of subsection (g) of Section 6701 of Title 15 of the United States Code.

(i) (1) Any contract providing benefits payable in variable amounts delivered or issued for delivery in this state on or after the effective date of the amendments to this section enacted at the 1971 Regular Session of the Legislature shall contain a statement of the essential features of the procedures to be followed by an insurance company in determining the dollar amount of these variable benefits. Any contract under which the benefits vary to reflect investment experience, including a group contract and any certificate in evidence of variable benefits issued thereunder, shall state that the dollar amount shall so vary, and shall contain on its first page a statement to the effect that the benefits thereunder are on a variable basis. Except for Article 3a (commencing with Section 10159.1) of Chapter 1 of Part 2 of Division 2, in the case of a variable life insurance policy, and except as otherwise provided in this section, all pertinent provisions of this code shall apply to separate accounts and contracts relating thereto. Any variable life insurance contract, delivered or issued for delivery in this state on or after the effective date of the amendments to this section enacted at the 1992 Regular Session of the Legislature, shall contain such nonforfeiture provisions as are appropriate to such a contract.

(2) The reserve liability for variable contracts shall be established in accordance with actuarial procedures that recognize the variable nature of the benefits provided and any mortality guarantees.

(j) No insurer shall issue anywhere any group variable life insurance policy for which the master contractholder or any covered party is an individual residing in this state or is a corporation, association, trust, or other legal entity that is either domiciled in or has its principal place of business in this state, unless the insurer has become qualified to issue variable life insurance policies and its group master policy form together with all forms of certificates or notices thereunder have been approved by the commissioner. Group variable life insurance policies shall be issued only to groups referred to in Chapter 2 (commencing with Section 10200) of Part 2 of Division 2.

(Amended by Stats. 2002, Ch. 347, Sec. 3. Effective January 1, 2003.)



10506.1

The commissioner shall require the payment of three hundred fifty-four dollars ($354) in lawful money of the United States as a fee for the determination of qualification required by Section 10506. Upon completion of the determination of qualification, and, whether authorization to issue contracts providing variable benefits is granted or denied, the commissioner shall require the payment by domestic insurers of such additional amounts from the requesting domestic insurer as may be necessary to defray all administrative costs in excess of three hundred fifty-four dollars ($354) incurred by the commissioner in making such determination.

(Amended by Stats. 1985, Ch. 770, Sec. 17.)



10506.2

(a) The commissioner shall require the payment in advance of one thousand one hundred eighty dollars ($1,180) as a fee for the examination and analysis of documents required by law to be filed with the commissioner by domestic or foreign insurers in connection with changes to an application and qualification to write variable contracts.

(b) The commissioner shall require the payment in advance of three hundred fifty-four dollars ($354) as a fee for the review, examination, and analysis of documents required to be filed by insurers issuing variable life insurance policies.

(c) The commissioner shall require the payment in advance of one thousand seven hundred seventy dollars ($1,770) as a fee for the examination and analysis involved in approving transfers of assets pursuant to subdivision (f) of Section 10506.

(Amended by Stats. 1985, Ch. 770, Sec. 17.5.)



10506.3

(a) The commissioner shall adopt appropriate administrative regulations governing modified guaranteed annuities. Modified guaranteed annuities shall be subject to Article 3b (commencing with Section 10168) of Chapter 1 of Part 2 of Division 2 with regard to nonforfeiture values computed under the terms of the annuity but excluding from the computation the effect of market-value adjustment factors.

(b) Group annuities exempted under Section 10168 are also exempted from any modified guaranteed annuity regulations.

(c) Subdivision (b) shall be retroactive to January 1, 1987, to the extent the assets underlying such group contracts have not been maintained in a separate account.

(d) The commissioner shall issue a bulletin, on or before July 1, 1987, setting forth conditions under which variable life insurance may be issued, or issued for delivery, in this state as permitted by Chapter 731 of the Statutes of 1984.

Upon issuance of the bulletin, regulations regarding variable life insurance contained in Article 11.1 (commencing with Section 2534) of Title 10 of the California Code of Regulations shall be of no force and effect as long as the bulletin is effective. The bulletin authorized by this section shall have the same force and effect, and may be enforced by the commissioner to the same extent and degree, as the regulations superseded by it until the time that the commissioner may make additional or amended regulations as provided by subdivision (h) of Section 10506.

On or before July 1, 1993, the commissioner may amend the existing bulletin to include reasonable provisions relating to requirements for group variable life insurance. Notwithstanding the foregoing authority to issue a bulletin and prior to its issuance, the commissioner shall approve group master policy forms and certificates and notices related thereto that reasonably comply with the general provisions set forth in Sections 10506 to 10506.2, inclusive, and any other applicable statutes or regulations.

(Amended by Stats. 1994, Ch. 984, Sec. 5. Effective September 29, 1994.)



10506.4

(a) An admitted life insurer that is financially qualified pursuant to subdivision (b) and complies with the provisions of this section and those of Section 10506 that expressly refer to this section or are not inconsistent with it, may guarantee, pursuant to an approved policy, contract, or agreement, the value of the assets allocated to a separate account, which as provided under the applicable policy, contract, or agreement is not chargeable with liabilities arising out of any other business the company may conduct, or the investment results thereof, or the income thereon, or the benefits payable pursuant to the approved policy, contract, or agreement, and may transfer to the separate account cash to maintain its reserves for those guarantees pursuant to paragraph (2) of subdivision (f) of Section 10506. The general account of the insurer shall be paid reasonable and sufficient compensation not less frequently than quarterly, for risks and other expenses incurred, from any separate account that receives a guarantee authorized by this section.

(b) For the purposes of this section approved policy, contract, or agreement means a policy, contract, or agreement, the form of which has been approved by the commissioner, for issue or marketing in this state, and which in addition to meeting the requirements of all pertinent provisions of this code, meets the requirements of one of the following paragraphs:

(1) A policy, contract, or agreement meets the requirements of this paragraph if it satisfies and is expected to satisfy over the full life of the policy, contract, or agreement all of the following conditions:

(A) The weighted asset valuation reserve factor for the assets held in the separate account pursuant to the terms of the policy, contract, or agreement shall not exceed 2 percent.

(B) Guarantees of interest that extend beyond 14 months at any time shall be no greater than 3 percent per annum.

(C) Any reserves required because the contract value is less than the reserves required for the policy, contract, or agreement shall be maintained in a separate identified segment of the insurer s general account or otherwise segregated within the general account, or be held in a separate account all of the assets of which shall also be chargeable with liabilities arising out of other business of the insurer.

(D) In the event the policy, contract, or agreement provides for withdrawals (other than those resulting from an election by a participant under a pension, retirement, retirement medical benefit, or profit-sharing plan) of amounts other than on the conversion date or guarantee effective date, if any, the withdrawals shall be made in either of the following manners:

(i) In a lump sum in an amount not to exceed the market value.

(ii) In one or more contract value installments the present value of which is equal to or less than the market value of the aggregate withdrawal.

(2) A policy, contract, or agreement meets the requirements of this paragraph if it satisfies and is expected to satisfy over the full life of the policy, contract, or agreement all of the following conditions:

(A) The weighted asset valuation reserve factor for the assets held in the separate account pursuant to the terms of the policy, contract, or agreement shall not exceed 4 percent.

(B) The market value of the assets held in the separate account plus any reserves described in subparagraph (C) shall exceed the current aggregate liabilities determined by discounting the guaranteed benefit liability cashflows at the rate of 105 percent of the then current yields as quoted on United States Government issued securities having substantially similar maturities by at least the following applicable amount:

(i) For assets consisting of debt instruments, an amount equal to the asset valuation reserve maximum reserve factor, provided, however, that the factor shall be reduced by 50 percent for the purpose of this calculation if the difference in durations of the assets and liabilities (as confirmed in the actuarial statement referred to in subparagraph (B) of paragraph (1) of subdivision (d)) are one year or less.

(ii) For assets that are not debt instruments, 20 percent.

(C) Any reserves required because the contract value is less than the reserves required for the policy, contract, or agreement shall be maintained in a separate identified segment of the insurer s general account or otherwise segregated within the general account, or be held in a separate account all of the assets of which shall also be chargeable with liabilities arising out of other business of the insurer.

(D) In the event the policy, contract, or agreement provides for withdrawals (other than those resulting from an election by a participant under a pension, retirement, retirement medical benefit, or profit-sharing plan) of amounts other than on the conversion date or guarantee effective date, if any, the withdrawals shall be made in either of the following manners:

(i) In a lump sum in an amount not to exceed the market value.

(ii) In one or more contract value installments the present value of which is equal to or less than the market value of the aggregate withdrawal.

(3) A policy, contract, or agreement meets the requirements of this paragraph if it satisfies and is expected to satisfy over the full life of the policy, contract, or agreement all of the following conditions:

(A) The guarantees contained in the policy, contract, or agreement applicable to the value of the assets held in the separate account by the insurer shall be based upon a publicly available interest rate series or an index of the aggregate market value of a group of publicly traded financial instruments, the interest rate series or index to be specified in the policy, contract, or agreement.

(B) Assets held in the separate account and the accumulations thereon shall be invested in accordance with the requirements of subdivision (a) of Section 10506 applicable to policies, contracts, or agreements governed by this section and shall comply with all of the following:

(i) Interest-bearing bonds, notes, or other obligations shall be publicly traded or meet applicable requirements of the United States Securities and Exchange Commission enabling the securities to be publicly traded.

(ii) Investments in capital stock shall be traded on an exchange regulated by the United States Securities and Exchange Commission, and investments in any futures contracts with respect thereto shall be traded on an exchange regulated under the Commodities Exchange Act (Title 7, United States Code).

(iii) Issuers of interest-bearing obligations held in the separate account must be rated by an independent nationally recognized financial rating agency approved by the commissioner or by the Securities Valuation Office of the National Association of Insurance Commissioners.

(iv) With respect to any investments in shares of investment companies registered under the federal Investment Company Act of 1940 (15 U.S.C. Sec. 80a-1 et seq.) the assets of the entity must qualify as investments directly allowed for separate accounts pursuant to the requirements of subdivision (a) of Section 10506 applicable to policies, contracts, or agreements governed by this section.

(v) The type, quality, industry diversification, prepayment characteristics, expected duration, and other factors pertaining to investments shall be set forth in the approved method of operations which shall contain a demonstration satisfactory to the commissioner that the investments are likely to achieve the performance of the applicable index or interest rate series.

(C) The period between the commencement date of the guaranty of the value of the assets held in the separate account and the conversion date, if any, shall not exceed five years.

(D) Any reserves required because the contract value is less than the reserves required for the policy, contract, or agreement shall be maintained in a separate identified segment of the insurer s general account or otherwise segregated within the general account, or be held in a separate account all of the assets of which shall also be chargeable with liabilities arising out of other business of the insurer.

(E) In the event the policy, contract, or agreement provides for withdrawals (other than those resulting from an election by a participant under a pension, retirement, retirement medical benefit, or profit-sharing plan) of amounts other than on the conversion date or guarantee effective date, if any, the withdrawals shall be made in either of the following manners:

(i) In a lump sum in an amount not to exceed the market value.

(ii) In one or more contract value installments the present value of which is equal to or less than the market value of the aggregate withdrawal.

(4) For the purposes of this section, conversion date means the date, if any, specified in the policy, contract, or agreement upon which the assets held pursuant to it shall be converted or applied to the purchase of annuities or returned to the owner of the policy, contract, or agreement, or its designee.

(5) For the purposes of this section, the asset valuation reserve factor for each asset will be determined by the application of the asset valuation reserve factor, maximum reserve factor, as contained in the National Association of Insurance Commissioners (NAIC) Life, Accident and Health Annual Statement Instructions (Instructions) and Valuation of Securities Manual, or if not contained therein, an asset valuation reserve factor of 20 percent shall be assigned. To determine the weighted asset valuation reserve factor, the asset valuation reserve factor shall be applied to the market value of each asset.

(6) For the purposes of this section, market value means the policy, contract, or agreement s proportionate share of the actual market value of the separate account at the time of withdrawal or if the determination of market value is by formula, the formula shall be set forth in the policy, contract, or agreement and shall be designed to closely match actual market value.

(7) For the purposes of this section, guarantee effective date means the date guarantees authorized by this section may result in payments from the general account to the separate account.

(c) No admitted life insurer may issue or market in this state, nor may any domestic life insurer issue or market anywhere, a policy, contract, or agreement, or coverage thereunder by certificate or otherwise, which contains the guarantees referred to in subdivision (a) unless both of the following apply:

(1) It has received from the commissioner authority to issue policies or contracts providing for the payment of variable benefits pursuant to subdivision (h) of Section 10506.

(2) The commissioner has determined after application by the insurer in the form and content as the commissioner may require, review of the insurer s applicable proposed method of operations relating to policies, contracts, or agreements containing the guarantees authorized by subdivision (a), payment of fees specified in Section 736 and consideration of the matters set forth in subdivision (h) of Section 10506, that the insurer is financially qualified to issue policies, contracts, or agreements that contain the guarantees referred to in subdivision (a) including by meeting or exceeding the financial standards in subdivision (d).

(d) (1) No admitted life insurer that has been financially qualified pursuant to subdivision (c) may issue or market or continue to issue or market in this state, nor may any domestic life insurer issue or market anywhere or continue to issue or market anywhere, policies, contracts, or agreements, or coverage thereunder by certificate or otherwise, providing the guarantees referred to in subdivision (a) unless all of the following apply:

(A) It has at least one billion dollars ($1,000,000,000) of admitted assets or at least one hundred million dollars ($100,000,000) of aggregate capital and surplus.

(B) It annually complies with the requirement to furnish an actuarial statement as a part of or in addition to the statement required by Section 10489.15, provided the actuarial statement is in form and substance satisfactory to the commissioner. This actuarial statement shall meet all the following requirements:

(i) The statement shall state that, after taking into account risk charges payable from the assets of the separate account with respect to the guarantee, the assets of the separate account, together with any reserves in excess of the account value, make good and sufficient provision for the liabilities of the insurer with respect thereto.

(ii) The statement shall provide an opinion of the reasonableness and sufficiency of the pricing of any general account guarantees and any other fees for administration paid to the general account from the separate account.

(iii) The statement shall be supported by a memorandum by a qualified actuary, also in form and substance satisfactory to the commissioner, that describes the calculations made in support of the actuarial statement and includes the assumptions used in the calculations.

(C) Its ratio of aggregate capital and surplus to its aggregate liabilities is not lower than 75 percent of that ratio as of the December 31 prior to its receiving financial qualification from the commissioner except as allowed under paragraph (4) of subdivision (d).

For the purposes of this section, capital and surplus includes capital and surplus plus the asset valuation reserve and one-half of the liability for dividends, all as reflected on the most recent financial statement on file with the commissioner. Liabilities means the total liabilities as reflected on the financial statement excluding therefrom liabilities for policies, contracts, and agreements issued in connection with separate accounts, liabilities in connection with contracts issued pursuant to this section and excluding both of the following:

(i) The liability for any asset valuation reserve.

(ii) One-half the liability for dividends.

(2) If the commissioner, following notice to the insurer and a hearing, determines that an insurer that has received financial qualification pursuant to subdivision (c) no longer maintains the financial strength needed to initially receive the qualification, the commissioner may issue an order requiring the insurer to cease issuing new policies, contracts, or agreements providing for guarantees contemplated by subdivision (a).

(3) In the event an insurer that has received financial qualification pursuant to subdivision (c) determines that it does not meet the requirements of subdivision (d), it shall promptly comply with paragraph (2) as if an order had been issued by the commissioner after notice and hearing, and within 45 days, notify the commissioner in writing at the place designated by the commissioner that it has ceased to meet the requirements specified in the written notice.

(4) In the event the insurer thereafter meets or exceeds all of the requirements of subdivision (d), it may notify the commissioner at the place designated by the commissioner, in writing, and upon the passage of 45 days following receipt by the commissioner of the notice, may resume issuing policies, contracts, or agreements that provide for guarantees contemplated by subdivision (a) as long as it meets the requirements of subdivision (d). However, if the insurer believes that the resumption of the issuance of the policies, contracts, or agreements that provide for the guarantees contemplated by subdivision (a) would not be hazardous to its policyholders or the citizens of California, even though it does not meet the requirements specified in subparagraph (C) of paragraph (1), the insurer shall include in the notice a demonstration that the issuance of policies, contracts, or agreements containing the guarantees referred to in subdivision (a) is not hazardous to its policyholders or the citizens of California. Within the 45-day period, the commissioner may issue an order containing the requirements of paragraph (2) if, in the commissioner s opinion, any of the requirements of subdivision (d) are not met, or resumption would violate any provision of this code or, resumption may be hazardous to the insurer, policyholders, creditors, or the public. The failure to issue an order within 45 days shall not be deemed an approval of the activities. The order shall specify the grounds upon which the commissioner is basing the order. The insurer may, within 10 days of the order, request a hearing. The hearing shall be a private hearing and shall commence not less than 10 days, nor more than 20 days, after the request for hearing is served on the commissioner.

(e) Policies, contracts, and agreements referred to in subdivision (a), that are not otherwise subject to filing under applicable law and regulation, shall be filed, before being marketed or issued in this state, by the insurer with the commissioner. If the commissioner finds that the policies, contracts, or agreements submitted pursuant to subdivision (a) contemplate practices that are unfair or unreasonable or otherwise inconsistent with the provisions of this code, he or she may disapprove of the forms of policies, contracts, or agreements specifying in what regard the policies, contracts, or agreements are unfair or unreasonable or otherwise inconsistent with the provisions of this code.

(f) As an alternative to the filing and approval procedure set forth in subdivision (e), an insurer that satisfies eligibility criteria specified in the bulletin authorized by subdivision (g) may file with the commissioner the proposed form of the policy, contract, or agreement, together with an officer s certificate, accompanied by an actuarial certification and demonstration, and other supporting material, all in accordance with procedures set forth in the bulletin authorized by subdivision (g). An insurer may issue and deliver a policy, contract, or agreement the day following approval by the commissioner of a filing under this subdivision. Absent explicit approval, an insurer may, no sooner than 30 working days after the filing of the policy, contract, or agreement and all required supporting documentation, issue and deliver any policy, contract, or agreement that has been filed pursuant to this subdivision if the commissioner has not notified the insurer in writing that the filing lacks the required documentation or that he or she objects to the filing upon grounds sufficient to disapprove the policy, contract, or agreement. The bulletin shall set forth procedures providing the insurer an opportunity to respond to any objections. If the commissioner finds that the officer s certificate or the actuarial certification or demonstration filed in support of the policy, contract, or agreement is false or incorrect, the commissioner may, in addition to taking any other lawful measures, including suspension of authority to use the policy, contract, or agreement, declare the insurer ineligible to utilize the alternative procedure authorized by this subdivision for a period not to exceed three years from the date of the filing of the policy, contract, or agreement. The commissioner may summarily suspend the use of any policy, contract, or agreement used by the insurer pursuant to this subdivision on any grounds sufficient to disapprove the policy, contract, or agreement, or if the filing fails to include the required documents. This suspension may be prospective only. Suspension of use of a policy, contract, or agreement shall be in writing and shall specify the reasons for the suspension. Unless the commissioner in the suspension order or subsequent thereto specifies a later effective date for the suspension, any suspension shall be effective on the day following the receipt of the suspension order by the insurer. An insurer affected by any suspension, issued pursuant to this subdivision, of a policy, contract or agreement may refile the policy, contract, or agreement with the commissioner pursuant to subdivision (e). The commissioner may suspend or discontinue filings of policies, contracts, or agreements under this subdivision at any time upon notice to affected insurers. Any filing by an insurer of a policy, contract, or agreement under this subdivision that is not accepted by the commissioner may be filed by the insurer pursuant to subdivision (e).

(g) The commissioner may issue, and amend from time to time thereafter, as he or she deems appropriate, a bulletin setting forth reasonable requirements for insurers that issue policies, contracts, or agreements referred to in subdivision (a) relating to all of the following:

(1) The reserves to be maintained by insurers for those policies, contracts, or agreements.

(2) The accounting and reporting of funds credited under, assets held with respect to, and transfers to and from the insurer s general account and separate accounts pertaining to, those policies, contracts, or agreements.

(3) The disclosure of information to be given to holders and prospective holders of those policies, contracts, or agreements.

(4) The qualification of persons selling those policies, contracts, or agreements on behalf of the insurers.

(5) The filing of those policies, contracts, or agreements with the commissioner.

(6) The filing with the commissioner of specified sales and financial information pertaining to those policies, contracts and agreements.

(7) The eligibility criteria and procedure for filing under subdivision (f).

(8) Other matters relating to those policies, contracts, and agreements as the commissioner considers necessary, proper, and advisable that are not inconsistent with this section. This bulletin shall have the same force and effect, and may be enforced by the commissioner to the same extent and degree, as regulations issued by the commissioner until the time that the commissioner issues additional or amended regulations.

(h) The authority granted in this section is in addition to the authority granted to life insurers by other provisions of this code and the requirements of this section shall not contravene that authority. No policy, contract, or agreement that constitutes investment return assurance pursuant to Section 10203.10 or Section 10507 may be issued pursuant to this section.

(i) Guarantees authorized by this section may only be made in connection with policies, contracts, or agreements issued to an owner that is not a natural person, and is an accredited investor as defined in Regulation D-Rules Governing the Limited Offer and Sale of Securities Without Registration Under the Securities Act of 1933, 17 Code of Federal Regulations Section 230.501 et seq., as promulgated by the United States Securities and Exchange Commission, in transactions where the aggregate single premium or deposit for all policies, contracts, or agreements (excluding certificates issued under a group or master policy) issued to the owner containing guarantees authorized by this section is at least one million dollars ($1,000,000). Notwithstanding the foregoing, an insurer may issue policies, contracts, or agreements qualifying under paragraph (1) of subdivision (b) above, to a pension, retirement, or retirement medical benefit or profit-sharing plan reasonably expected to receive contributions in excess of two hundred fifty thousand dollars ($250,000) within the first 12 months following issuance of the policy, contract, or agreement and that has more than 10 participants. Policies, contracts, or agreements providing coverage in this state, by certificate or otherwise, that contain guarantees authorized by this section issued on a group basis shall be issued only to groups referred to in Chapter 2 (commencing with Section 10200) of Part 2 of Division 2.

(Amended by Stats. 2003, Ch. 352, Sec. 1. Effective January 1, 2004.)



10506.5

(a) For the purposes of this section, guaranteed living benefit means a benefit in a variable annuity or a variable life insurance contract providing that one or more benefit amounts available to a living contractholder, under specified conditions, will be enhanced should it fall below a given level, in the absence of the guaranteed living benefit.

(b) An insurer may deliver or issue for delivery contracts containing, or riders to variable contracts providing, guaranteed living benefits if all the following requirements are met:

(1) The insurer is authorized to deliver, or issue for delivery, variable insurance products in this state.

(2) The insurer meets the requirements of paragraph (1) of subdivision (d) of Section 10506.4.

(3) The commissioner has issued a bulletin setting forth the terms and conditions under which variable contracts containing, or riders to variable contracts providing, guaranteed living benefits may be issued or delivered in this state.

(4) The variable contract or rider meets the terms and conditions for guaranteed living benefits established by the commissioner and set forth in the bulletin described in paragraph (3) and the insurer desiring to issue the variable contract or rider has satisfied the requirements set forth in Section 2529 of Title 10 of the California Code of Regulations.

(c) The bulletin described in paragraph (3) of subdivision (b) may include provisions covering requirements similar to those included in subdivision (f) of Section 10506.4. The bulletin shall have the same force and effect, and may be enforced by the commissioner to the same extent and degree as regulations issued by the commissioner until the time that the commissioner issues additional or amended regulations pertaining to guaranteed living benefits.

(d) An insurer may not deliver or issue for delivery variable contracts containing, or riders to variable contracts providing, guaranteed living benefits except pursuant to this section. No policy, contract, rider, or agreement that constitutes investment return assurance pursuant to Section 10203.10 or 10507, or guarantee pursuant to Section 10506.4, may be issued pursuant to this section.

(Amended by Stats. 2001, Ch. 159, Sec. 149. Effective January 1, 2002.)






ARTICLE 6. Investment Return Assurance

10507

(a) Any life insurance company authorized to do business in this state shall be permitted to issue and deliver individual policies in connection with the payment of benefits against the risk of loss in the value of redeemable securities of the insured investor issued by investment companies regulated by the federal Investment Company Act of 1940, as amended, and whose redeemable securities are registered under the federal Securities Act of 1933, as amended. For purposes of this article, such benefits shall be referred to as investment return assurance.

(b) Policies providing such investment return assurance shall provide a benefit equal to the difference between the amount paid for such redeemable securities and the value of such redeemable securities at the earlier of either (1) the end of the policy period, or (2) the date of death of the insured.

(c) To protect the public and policyholders located in this state from hazardous operation by domestic, foreign, or alien companies, and to further the purpose and provision of this part, no domestic, foreign, or alien insurance company shall undertake the issuance of any policy providing for investment return assurance until such company has satisfied the commissioner that its condition or method of operation in connection with the issuance of such policies shall not be such as to render its operation hazardous to the public, or its policyholders in this state, and, whether domestic, foreign, or alien, that it meets the conditions prescribed in Section 717 for the issuance of a certificate of authority. In the determination of the qualification of a company requesting authority to issue policies providing for investment return assurance within this state, the commissioner shall consider, in addition to the requirements of Section 717, (1) the history of the company, (2) the character, responsibility, and general fitness of the officers and directors of the company, (3) the regulation of a foreign or alien company by its state of domicile, (4) the adequacy of the investment management which the company is providing, and (5) the company s arrangements for the supervision of the marketing of such policies. No company may provide investment return assurance in its policies unless it is an admitted insurer having and maintaining a combined capital and surplus of at least two million dollars ($2,000,000).

(d) In addition to the requirements of subdivision (c), no admitted insurer may provide investment return assurance in its policies unless it establishes a special contingency fund of not less than one million dollars ($1,000,000). This fund shall be deemed to constitute a reserve liability in addition to other reserves of such insurer. In the event such insurer writes investment return assurance both on an individual and a group basis, the special contingency fund shall be one million dollars ($1,000,000) for both.

(Added by Stats. 1971, Ch. 1566.)



10507.1

The commissioner shall require the payment of two hundred fifty dollars ($250) as a fee for the determination of qualification required by Section 10507. Upon completion of the determination of qualification, and whether authorization to issue policies providing investment return benefits is granted or denied, the commissioner shall require the payment of such additional amounts from the requesting insurer as may be necessary to defray all administrative costs in excess of two hundred fifty dollars ($250) incurred by the commissioner in making such determination.

(Added by Stats. 1971, Ch. 1566.)



10507.2

An investment return assurance policy evidencing such insurance, shall not be issued or delivered in this state until a copy of the form thereof is filed with the commissioner, the fees required by Section 12973.9 are paid, and the commissioner has given written approval of the form.

(Amended by Stats. 1983, Ch. 142, Sec. 88.)



10507.3

No policy of investment return assurance shall be delivered or issued for delivery to any person in this state unless each such policy does all of the following:

(a) Includes a statement on the first page thereof in boldface type that, in the event that the investment covered by the policy exceeds the benefit provided under the policy, there shall be no benefit.

(b) Provides for both of the following:

(1) The reserves for all investment return assurance policies shall be computed and maintained on a basis which shall place an actuarially sound value on the liabilities under such policies. To provide a basis for the determination of such actuarially sound values, the commissioner, from time to time, shall adopt rules requiring the use of appropriate tables of morbidity, mortality, interest rates, and valuation methods for such reserves.

(2) Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be at least equal to the ratio of the number of years the policy has been in force to the total premium-paying period times the present value of benefits payable had the policy been kept in full force and effect for the total premium-paying period.

(Added by Stats. 1971, Ch. 1566.)



10507.4

In furtherance of the purpose of this article, the commissioner may make reasonable rules and regulations. The rules and regulations shall be adopted, amended, or repealed in accordance with the procedure provided in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1985, Ch. 106, Sec. 99.)






ARTICLE 6.5. Portfolio Indexing

10507.5

(a) An insurer may deliver or issue for delivery one or more policies, contracts, or agreements that establish the insurer s obligations under the policies, contracts, or agreements by reference to a portfolio of assets that is not owned by or possessed by the insurer, if the following requirements are met:

(1) The insurer is authorized to deliver, or issue for delivery, life insurance policies in this state.

(2) The insurer has at least one billion dollars ($1,000,000,000) in admitted assets or one hundred million dollars ($100,000,000) in capital and surplus, as reflected by the most recent financial statements on file with the commissioner. For the purposes of this section, capital and surplus includes capital and surplus plus the asset valuation reserve and one-half of the liability for dividends, all as reflected on the most recent financial statement on file with the commissioner.

(b) Policies, contracts, and agreements referred to in subdivision (a), that are not otherwise subject to filing under applicable law and regulation, shall be filed, before being marketed or issued in this state, by the insurer with the commissioner. If the commissioner finds that the policies, contracts, or agreements submitted pursuant to subdivision (a) contemplate practices that are unfair or unreasonable or otherwise inconsistent with the provisions of this code, he or she may disapprove of the forms of policies, contracts, or agreements specifying in what regard the policies, contracts, or agreements are unfair or unreasonable or otherwise inconsistent with the provisions of this code.

(c) As an alternative to the filing and approval procedure set forth in subdivision (b), if a bulletin is issued by the commissioner pursuant to subdivision (d), an insurer that satisfies eligibility criteria specified in that bulletin may file with the commissioner the proposed form of the policy, contract, or agreement, together with an officer s certificate, accompanied by an actuarial certification and demonstration, and other supporting material, all in accordance with procedures set forth in the bulletin authorized by subdivision (d). An insurer may issue and deliver a policy, contract, or agreement the day following approval by the commissioner of a filing under this subdivision. Absent explicit approval, an insurer may, no sooner than 30 working days after the filing of the policy, contract, or agreement and all required supporting documentation, issue and deliver any policy, contract, or agreement that has been filed pursuant to this subdivision if the commissioner has not notified the insurer in writing that the filing lacks the required documentation or that he or she objects to the filing upon grounds sufficient to disapprove the policy, contract, or agreement. The bulletin authorized in subdivision (d) shall set forth procedures providing the insurer an opportunity to respond to any objections. If the commissioner finds that the officer s certificate or the actuarial certification or demonstration filed in support of the policy, contract, or agreement is false or incorrect, the commissioner may, in addition to taking any other lawful measures, including suspension of authority to use the policy, contract, or agreement, declare the insurer ineligible to utilize the alternative procedure authorized by this subdivision for a period not to exceed three years from the date of the filing of the policy, contract or agreement. The commissioner may summarily suspend the use of any policy, contract, or agreement used by the insurer pursuant to this subdivision on any grounds sufficient to disapprove the policy, contract, or agreement, or if the filing fails to include the required documents. This suspension may be prospective only. Suspension of use of a policy, contract, or agreement shall be in writing and shall specify the reasons for the suspension. Unless the commissioner in the suspension order or subsequent thereto specifies a later effective date for the suspension, any suspension shall be effective on the day following the receipt of the suspension order by the insurer. An insurer affected by any suspension, issued pursuant to this subdivision, of a policy, contract, or agreement may refile the policy, contract, or agreement with the commissioner pursuant to subdivision (b). The commissioner may suspend or discontinue filings of policies, contracts, or agreements under this subdivision at any time upon notice to affected insurers. Any filing by an insurer of a policy, contract, or agreement under this subdivision that is not accepted by the commissioner may be filed by the insurer pursuant to subdivision (b).

(d) The commissioner may issue, and amend from time to time thereafter, as he or she deems appropriate, a bulletin setting forth reasonable requirements for insurers that issue policies, contracts, or agreements referred to in subdivision (a), relating to all of the following:

(1) The reserves to be maintained by insurers for those policies, contracts, or agreements.

(2) The accounting and reporting of those policies, contracts, or agreements.

(3) The disclosure of information to be given to holders and prospective holders of those policies, contracts, or agreements.

(4) The qualification of persons selling those policies, contracts, or agreements on behalf of the insurers.

(5) The filing of those policies, contracts, or agreements with the commissioner.

(6) The filing with the commissioner of specified sales and financial information pertaining to those policies, contracts and agreements.

(7) The eligibility criteria and procedure for filing under subdivision (c).

(8) Other matters relating to those policies, contracts, and agreements as the commissioner considers necessary, proper, and advisable that are not inconsistent with this section.

This bulletin shall have the same force and effect, and may be enforced by the commissioner to the same extent and degree, as regulations issued by the commissioner until the time that the commissioner issues additional or amended regulations.

(e) Upon completion of the determination of qualification required by subdivision (a), and, whether authorization to issue policies, contracts, or agreements referred to in subdivision (a) is granted or denied, the commissioner shall require the payment of the fee specified in Section 736 for the determination of qualification.

(Amended by Stats. 2003, Ch. 352, Sec. 2. Effective January 1, 2004.)






ARTICLE 7. Records

10508

(a) It is the obligation of every insurer admitted in this state to transact life or disability insurance, or both, to maintain certain records specified in this article pertaining to the activities of its life, life and disability, and disability agents and any other agents for the inspection and examination of the commissioner.

(b) The original or certified copies of the records shall be delivered to the commissioner within a period of 30 days following receipt of written demand therefor.

(c) The records required to be maintained or made available in this state may be in the form of originals, carbon, or facsimile copies, microfilm copies, or electronic data-processing records if printouts are available within a reasonable period of time, and shall include, to the extent the data are pertinent and available for each insurance transaction, the names, dates, amounts and policy numbers involved. The records are composed of all of the following:

(1) The original application for each insurance policy or contract sold in this state.

(2) Records showing, for each insurance policy or contract issued, the premiums received by the insurer.

(3) Production records showing all insurance policies or contracts sold by each agent or other agent in the expired portion of the current calendar year and the whole of each of the preceding five calendar years.

(4) Records showing, for each insurance policy or contract issued, the amount of commissions paid and to whom.

(5) Records or memoranda identifying any agent other, than the agent whose name appears on the application who, to the actual knowledge of the insurer, handled any part of an insurance transaction for which the other agent was not compensated.

(6) Correspondence, written solicitations or proposals, or other written communications sent by the insurer to a prospect, applicant, or insured, or received from him or her by the insurer, excluding printed material in general use distributed by the insurer, either directly or indirectly through its life agents.

(7) Correspondence, written proposals, notices, a statement of reasons, or other written communications, if any, pertaining to the recision, termination, or nonrenewal of a policy or contract, or the election of nonforfeiture values thereunder, sent by an insurer to a policyholder or contractholder or received from him or her by an insurer.

(8) A copy of a written comparison of benefits, limitations, exclusions, and costs of existing accident, sickness, or long-term care coverage and proposed coverage.

(9) A copy of the outline of coverage or disclosure statement required by law or regulation.

(10) Copies of any correspondence between the policyholder or prospective policyholder and the agent or insurer.

(11) Copies of correspondence between anyone acting on behalf of the policyholder or prospective policyholder and the agent or insurer.

(d) Except as otherwise provided, the records shall be maintained for a minimum period of five years following the actual delivery of the insurance policy or contract to which each pertains, or, if no policy or contract was issued, for a minimum period of five years after the date of the application therefor.

(Amended by Stats. 2003, Ch. 166, Sec. 1. Effective January 1, 2004.)



10508.5

It shall be the obligation of each life, life and disability, and disability insurance agent and any other agent and insurer to preserve and maintain all applicable records defined in Section 10508 in his or her possession, in addition to those records transmitted to the insurer, at his or her principal place of business for a minimum of five years. The records shall be kept in an orderly manner so that the information therein is readily available, and shall be open to inspection or examination by the commissioner at all times.

(Added by Stats. 1989, Ch. 631, Sec. 3.)



10508.6

(a) The Legislature finds and declares that there is no statutory authority for the commissioner to gather information or data on life insurance, annuity, or disability products for the purpose of evaluating trends in the marketplace or the uses these contracts serve.

(b) The commissioner may collect, compile, analyze, and report data relating to life and disability insurance, annuity contracts, and related contracts offered, issued, delivered, or renewed in this state through any method of marketing.

(c) Any officer, manager, agent, or employee of any institution offering life and disability insurance, annuity contracts, or related contracts, shall, upon request by the commissioner, exhibit to the commissioner all books, records, accounts, documents, or agreements governing its method of operation, together with all data, statistics, and information of every kind and character collected or considered by the institution in the conduct of its operations.

(d) The commissioner may adopt reasonable rules and regulations requiring an annual reporting of the data authorized for collection under this section.

(e) The commissioner may, for the purpose of furthering the uniform administration of regulatory laws, exchange information and data with law enforcement officials of this and other states relating to the implementation of the reporting requirements imposed by this section, and may consult with those officials regarding that information and data.

(Added by Stats. 2003, Ch. 166, Sec. 2. Effective January 1, 2004.)



10508.7

A person subject to the requirements of Section 10508.6 who submits any false information in connection with a request for information or data pursuant to that section shall be liable for a civil penalty not to exceed one hundred thousand dollars ($100,000). A person subject to the requirements of Section 10508.6 who fails to comply with a request for information or data pursuant to that section shall be liable for a civil penalty not to exceed five thousand dollars ($5,000) for each 30-day period in which the person fails to comply. If the failure to comply is willful, the person shall be liable for a civil penalty not to exceed ten thousand dollars ($10,000) for each 30-day period in which the person fails to comply, but not to exceed an aggregate amount of one hundred thousand dollars ($100,000). In determining the penalty, the commissioner shall consider the good faith of the person and any similar prior violations by the person under this code.

(Added by Stats. 2003, Ch. 166, Sec. 3. Effective January 1, 2004.)



10508.8

The commissioner shall ensure, to the furthest extent possible, that any data call issued by him or her does not conflict with any similar data call or data collection request, including, but not limited to, a request issued by the National Association of Insurance Commissioners.

(Added by Stats. 2003, Ch. 166, Sec. 4. Effective January 1, 2004.)






ARTICLE 8. Requirements for Replacement of Life Insurance and Annuity Policies

10509

The purpose of this article is the following:

(a) To regulate the activities of insurers and agents with respect to the replacement of existing life insurance and annuities.

(b) To protect the interests of life insurance and annuity purchasers by establishing minimum standards of conduct to be observed in replacement transactions by the following:

(1) Assuring that the purchaser receives information with which a decision can be made in his or her own best interest.

(2) Reducing the opportunity for misrepresentation and incomplete disclosures.

(3) Establishing penalties for failure to comply with the requirements of this article.

(Amended by Stats. 1991, Ch. 380, Sec. 1.5.)



10509.1

This article is applicable to all individual life insurance and annuity policies.

(Added by Stats. 1990, Ch. 963, Sec. 1.)



10509.2

(a) Replacement means any transaction in which new life insurance or a new annuity is to be purchased, and it is known or should be known to the proposing agent, or to the proposing insurer if there is no agent, that by reason of that transaction, the existing life insurance or annuity has been or is to be any of the following:

(1) Lapsed, forfeited, surrendered, or otherwise terminated.

(2) Converted to reduced paid-up insurance, continued as extended term insurance, or otherwise reduced in value by the use of nonforfeiture benefits or other policy values.

(3) Amended so as to effect either a reduction in benefits or in the term for which coverage would otherwise remain in force or for which benefits would be paid.

(4) Reissued with any reduction in cash value.

(5) Pledged as collateral or subjected to borrowing, whether in a single loan or under a schedule of borrowing over a period of time for amounts in the aggregate exceeding 25 percent of the loan value set forth in the policy.

(b) Conservation means any attempt by the existing insurer or its agent to dissuade a policyowner from the replacement of existing life insurance or annuity. Conservation does not include routine administrative procedures such as late payment reminders, late payment offers, or reinstatement offers.

(c) Direct-response sales means any sale of life insurance or annuity where the insurer does not utilize an agent in the sale or delivery of the policy.

(d) Existing insurer means the insurer whose policy is or will be changed or terminated in such a manner as described within the definition of replacement.

(e) Existing life insurance or annuity means any life insurance or annuity in force including life insurance under a binding or conditional receipt or a life insurance policy that is within an unconditional refund period.

(f) Replacing insurer means the insurer that issues a new policy which is a replacement of existing life insurance or annuity.

(g) Registered contract means variable annuities, investment annuities, variable life insurance under which the death benefits and cash values vary in accordance with unit values of investments held in a separate account, or any other contracts issued by life insurers which are registered with the Federal Securities and Exchange Commission.

(Amended by Stats. 1991, Ch. 380, Sec. 2.)



10509.3

(a) Unless otherwise specifically included, this article does not apply to the following:

(1) Credit life insurance.

(2) Group life insurance or group annuities.

(3) An application to the existing insurer that issued the existing life insurance when a contractual change or a conversion privilege is being exercised, or when a term conversion privilege is exercised among corporate affiliates.

(4) Proposed life insurance that is to replace life insurance under a binding or conditional receipt issued by the same insurer.

(5) Transactions where the replacing insurer and the existing insurer are the same; provided, however, that agents proposing replacement shall:

(A) Comply with the requirements of subdivisions (a) and (d) of Section 10509.4.

(B) Provide and leave with the applicant a written statement containing information relating to premiums, cash values, death benefits, and outstanding indebtedness, and dividends and dividend accumulations, if any, for the existing policy, both immediately before and after replacement, and for the proposed life insurance or annuity.

(b) Registered contracts shall be exempt from the requirements of paragraphs (2) and (3) of subdivision (b) of Section 10509.6 requiring provision of policy summary or ledger statement information; however, premium or contract contribution amounts and identification of the appropriate prospectus or offering circular shall be required in lieu thereof.

(c) Term conversion privilege means an option afforded by contract to certain holders of term life insurance policies that permits the policy to be converted into permanent insurance, including whole life insurance, universal life insurance, or variable life insurance, regardless of the insured s physical condition and without a medical examination. The holder of a term life insurance policy with a term conversion privilege shall not be denied coverage or charged an additional premium for any health problems and premiums for the permanent policy shall be based on the same underwriting class as the term policy, regardless of any changes of health since the term policy was issued.

(d) Corporate affiliate means the same as affiliate as defined in Section 1215.

(Amended by Stats. 2008, Ch. 463, Sec. 1. Effective January 1, 2009.)



10509.4

(a) Each agent who accepts an application shall submit to the insurer with which an application for life insurance or annuity is presented, or as part of each application, both of the following:

(1) A statement signed by the applicant as to whether replacement of existing life insurance or annuity is involved in the transaction.

(2) A signed statement as to whether or not the agent knows replacement is or may be involved in the transaction.

(b) Where a replacement is involved, the agent shall do all of the following:

(1) Present to the applicant, not later than at the time of taking the application, a Notice Regarding Replacement of Life Insurance in the form as described in subdivision (d). The notice shall be signed by both the applicant and the agent and left with the applicant. Obtain with or as part of each application a list of all existing life insurance or annuities to be replaced and properly identified by name of insurer, the insured and contract number. If a contract number has not been assigned by the existing insurer, alternative identification, such as an application or receipt number, shall be listed.

(2) Leave with the applicant the original or a copy of all printed communications used for presentation to the applicant.

(3) Submit to the replacing insurer with the application a copy of the replacement notice.

(c) Every agent who uses written or printed communications in conservation shall leave with the applicant the originals of any materials used.

(d) Each agent or broker shall present to an applicant the following notice:

NOTICE REGARDING REPLACEMENT

Are you thinking about buying a new life insurance policy or annuity and discontinuing or changing an existing one? If you are, your decision could be a good one or a mistake. You will not know for sure unless you make a careful comparison of your existing benefits and the proposed benefits.

Make sure you understand the facts. You should ask the company or agent that sold you your existing policy to give you information about it.

Hear both sides before you decide. This way you can be sure you are making a decision that is in your best interest.

We are required by law to notify your existing company that you may be replacing their policy.

(applicant)

(agent)

(date)

_____ _____

(Amended by Stats. 1991, Ch. 380, Sec. 4.)



10509.5

Every life insurer shall do the following:

(a) Inform its field representatives or other personnel responsible for compliance with this article of the requirements of this article.

(b) Require with, or as part of, each completed application for life insurance or annuity a statement signed by the applicant as to whether such proposed insurance or annuity will replace existing life insurance or annuity.

(Added by Stats. 1990, Ch. 963, Sec. 1.)



10509.6

Every life insurer that uses an agent in a life insurance or annuity sale shall do the following:

(a) Require with or as part of each completed application for life insurance or annuity, a statement signed by the agent as to whether he or she knows replacement is or may be involved in the transaction.

(b) Where a replacement is involved:

(1) Require from the agent with the application for life insurance or annuity: (i) a list of all of the applicant s existing life insurance or annuity to be replaced, and (ii) a copy of the replacement notice provided the applicant pursuant to Section 10509.4. The existing life insurance or annuity shall be identified by name of insurer, insured, and contract number. If a number has not been assigned by the existing insurer, alternative identification, such as an application or receipt number shall be listed.

(2) Send to each existing life insurer a written communication advising of the replacement or proposed replacement and the identification information obtained pursuant to this section and a policy summary, contract summary, or ledger statement containing policy data on the proposed life insurance or annuity. Cost indices and equivalent level annual dividend figures need not be included in the policy summary or ledger statement. This written communication shall be made within three working days of the date the application is received in the replacing insurer s home or regional office, or the date the proposed policy or contract is issued, whichever is sooner.

(3) Every existing life insurer or the insurer s agent that undertakes a conservation shall, within 20 days from the date the written communication plus the materials required in subdivisions (1) and (2) are received by the existing insurer, furnish the policyowner with a policy summary for the existing life insurance or ledger statement containing policy data on the existing policy or annuity. Information relating to premiums, cash values, death benefits, and dividends, if any, shall be computed from the current policy year of the existing life insurance. The policy summary or ledger statement shall include the amount of any outstanding indebtedness, the sum of any dividend accumulations or additions, and may include any other information that is not in violation of any regulation or statute. Cost indices and equivalent level annual dividend figures need not be included. When annuities are involved, the disclosure information shall be that in the contract summary.

The replacing insurer may request the existing insurer to furnish it with a copy of the summaries or ledger statement, which shall be within five working days of the receipt of the request.

(c) The replacing insurer shall maintain evidence of the notice regarding replacement, the policy summary, the contract summary, and any ledger statements used, and a replacement register, cross-indexed by replacing agent and existing insurer to be replaced. The existing insurer shall maintain evidence of policy summaries, contract summaries, or ledger statements used in any conservation. Evidence that all requirements were met shall be maintained for at least three years.

(d) The replacing insurer shall provide in its policy or in a separate written notice which is delivered with the policy that the applicant has a right to an unconditional refund of all premiums paid which right may be exercised within a period of 30 days commencing from the date of delivery of the policy. In the case of variable annuity contracts, variable life insurance contracts, and modified guaranteed contracts, return of the contract during the cancellation period shall entitle the owner to a refund of account value and any policy fee paid for the policy. The account value and policy fee shall be refunded by the insurer to the owner within 30 days from the date that the insurer is notified that the owner has canceled the policy.

(Amended by Stats. 1998, Ch. 386, Sec. 1. Effective January 1, 1999.)



10509.7

(a) If in the solicitation of a direct response sale, an insurer does not propose the replacement, and a replacement is involved, the insurer shall send to the applicant with the policy a replacement notice as described in subdivision (c) of Section 10509.4 or other substantially similar form approved by the commissioner. In those instances the insurer may delete the last sentence and the reference to signatures from the form without having to obtain approval of the form from the commissioner.

(b) If the insurer proposed the replacement it shall do the following:

(1) Provide to applicants or prospective applicants with or as part of the application a replacement notice as described in subdivision (d) of Section 10509.4.

(2) Request from the applicant with or as part of the application, a list of all existing life insurance or annuities to be replaced and properly identified by name of insurer and insured.

(3) Comply with the requirements of paragraph (2) of subdivision (b) of Section 10509.6, if the applicant furnishes the names of the existing insurers, and the requirements of subdivision (c) of Section 10509.6, except that it need not maintain a replacement register.

(Added by Stats. 1990, Ch. 963, Sec. 1.)



10509.8

(a) A violation of this article shall occur if an agent or insurer recommends the replacement or conservation of an existing policy by use of a materially inaccurate presentation or comparison of an existing contract s premiums and benefits or dividends and values, if any, or recommends that an insured 65 years of age or older purchase an unnecessary replacement annuity.

(b) For purposes of this section, unnecessary replacement means the sale of an annuity to replace an existing annuity that requires that the insured will pay a surrender charge for the annuity that is being replaced and that does not confer a substantial financial benefit over the life of the policy to the purchaser so that a reasonable person would believe that the purchase is unnecessary.

(c) Patterns of action by policyowners who purchase replacement policies from the same agent after indicating on applications that replacement is not involved, shall constitute a rebuttable presumption of the agent s knowledge that replacement was intended in connection with the sale of those policies, and such patterns of action shall constitute a rebuttable presumption of the agent s intent to violate this article.

(d) This article does not prohibit the use of additional material other than that which is required that is not in violation of this article or any other statute or regulation.

(Amended by Stats. 2003, Ch. 547, Sec. 8. Effective January 1, 2004.)



10509.9

(a) Any agent or other person or entity engaged in the business of insurance, other than an insurer, who violates this article is liable for an administrative penalty of no less than one thousand dollars ($1,000) for the first violation.

(b) Any agent or other person or entity engaged in the business of insurance, other than an insurer, who engages in practices prohibited by this chapter a second or subsequent time or who commits a knowing violation of this article, is liable for an administrative penalty of no less than five thousand dollars ($5,000) and no more than fifty thousand dollars ($50,000) for each violation.

(c) Any insurer who violates this article is liable for an administrative penalty of ten thousand dollars ($10,000) for the first violation.

(d) Any insurer who violates this article with a frequency as to indicate a general business practice or commits a knowing violation of this article, is liable for an administrative penalty of no less than thirty thousand dollars ($30,000) and no more than three hundred thousand dollars ($300,000) for each violation.

(e) After a hearing conducted in accordance with Chapter 4.5 (commencing with Section 11400) and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, the commissioner may suspend or revoke the license of any person or entity that violates this article.

(f) Nothing in this section shall be deemed to affect any other authority provided by law to the commissioner.

(Amended by Stats. 2003, Ch. 546, Sec. 6. Effective January 1, 2004.)






ARTICLE 9. Suitability Requirements for Annuity Transactions

10509.910

The purpose of this article is to require insurers to establish a system to supervise recommendations and to set forth standards and procedures for recommendations to consumers that result in transactions involving annuity products, so that the insurance needs and financial objectives of consumers at the time of the transaction are appropriately addressed.

(Added by Stats. 2011, Ch. 295, Sec. 2. Effective January 1, 2012.)



10509.911

(a) This article shall apply to any recommendation to purchase, exchange, or replace an annuity made to a consumer that results in the purchase, exchange, or replacement that was recommended.

(b) Nothing in this act shall be interpreted to preclude, preempt, or otherwise interfere with the application of any other laws of this state that may apply in any matter involving the sale of an annuity that is subject to this article.

(Added by Stats. 2011, Ch. 295, Sec. 2. Effective January 1, 2012.)



10509.912

Unless otherwise specifically included, this article shall not apply to transactions involving any of the following:

(a) Direct response solicitations where there is no recommendation based on information collected from the consumer pursuant to this article.

(b) Contracts used to fund any of the following:

(1) An employee pension or welfare benefit plan that is covered by the federal Employee Retirement Income Security Act (ERISA) of 1974 (29 U.S.C. Sec. 1001 et seq.).

(2) A plan described by Section 401(a), 401(k), 403(b), 408(k), or 408(p) of the Internal Revenue Code (IRC), as amended, if established or maintained by an employer.

(3) A government or church plan defined in Section 414 of the IRC, a government or church welfare benefit plan, or a deferred compensation plan of a state or local government or tax-exempt organization under Section 457 of the IRC.

(4) A nonqualified deferred compensation arrangement established or maintained by an employer or plan sponsor.

(5) Settlements of or assumptions of liabilities associated with personal injury litigation or any dispute or claim resolution process.

(6) Formal prepaid funeral contracts.

(Amended by Stats. 2012, Ch. 162, Sec. 114. Effective January 1, 2013.)



10509.913

(a) Annuity means an annuity that is an insurance product under California law that is individually solicited, whether the product is classified as an individual or group annuity.

(b) Commissioner means the Insurance Commissioner.

(c) Continuing education credit or CE credit means one continuing education credit hour as defined in Section 2188.2(i) of Title 10 of the California Code of Regulations.

(d) Continuing education provider or CE provider means an individual or entity that is certified to offer continuing education courses pursuant to Section 2186.1(b) and Section 2188 of Title 10 of the California Code of Regulations.

(e) Insurance producer means a person required to be licensed under California law to sell, solicit, or negotiate insurance, including annuities. An insurance producer is also referred to in this article as a producer.

(f) Insurer means a company required to be licensed or to hold a certificate of authority, or both, under California law to provide insurance products, including annuities.

(g) Recommendation means advice or guidance provided or made, by an insurance producer or by an insurer, to an individual consumer that results in a purchase, exchange, or replacement of an annuity in accordance with that advice or guidance.

(h) Replacement means a transaction in which a new policy or contract is to be purchased, and it is known or should be known to the proposing producer, or to the proposing insurer, whether or not there is a producer, that by reason of the transaction, an existing policy or contract has been or is to be any of the following:

(1) Lapsed, forfeited, surrendered or partially surrendered, assigned to the replacing insurer, or otherwise terminated.

(2) Converted to reduced paid-up insurance, continued as extended term insurance, or otherwise reduced in value by the use of nonforfeiture benefits or other policy values.

(3) Amended so as to effect either a reduction in benefits or a reduction in the term for which coverage would otherwise remain in force or for which benefits would be paid.

(4) Reissued with any reduction in cash value.

(5) Used in a financed purchase.

(i) Suitability information means information that is reasonably appropriate to determine the suitability of a recommendation, including all of the following:

(1) Age.

(2) Annual income.

(3) Financial situation and needs, including the financial resources used for the funding of the annuity.

(4) Financial experience.

(5) Financial objectives.

(6) Intended use of the annuity.

(7) Financial time horizon.

(8) Existing assets, including investment and life insurance holdings.

(9) Liquidity needs.

(10) Liquid net worth.

(11) Risk tolerance.

(12) Tax status.

(13) Whether or not the consumer has a reverse mortgage.

(Added by Stats. 2011, Ch. 295, Sec. 2. Effective January 1, 2012.)



10509.914

(a) In recommending to a consumer the purchase of an annuity or the exchange of an annuity that results in another insurance transaction or series of insurance transactions, the insurance producer, or an insurer if no producer is involved, shall have reasonable grounds for believing that the recommendation is suitable for the consumer on the basis of the facts disclosed by the consumer as to his or her investments and other insurance products and as to his or her financial situation and needs, including the consumer s suitability information, and that there is a reasonable basis to believe all of the following:

(1) The consumer has been reasonably informed of various features of the annuity, such as the potential surrender period and surrender charge, potential tax penalty if the consumer sells, exchanges, surrenders, or annuitizes the annuity, mortality and expense fees, investment advisory fees, potential charges for and features of riders, limitations on interest returns, insurance and investment components, and market risk.

(2) The consumer would receive a tangible net benefit from the transaction.

(3) The particular annuity as a whole, the underlying subaccounts to which funds are allocated at the time of purchase or exchange of the annuity, and riders and similar product enhancements, if any, are suitable, and in the case of an exchange or replacement, the transaction as a whole is suitable, for the particular consumer based on his or her suitability information.

(4) In the case of an exchange or replacement of an annuity, the exchange or replacement is suitable, including taking into consideration all of the following:

(A) Whether the consumer will incur a surrender charge, be subject to the commencement of a new surrender period, lose existing benefits, such as death, living, or other contractual benefits, or be subject to increased fees, investment advisory fees, or charges for riders and similar product enhancements.

(B) Whether the consumer would benefit from product enhancements and improvements.

(C) Whether the consumer has had another annuity exchange or replacement and, in particular, an exchange or replacement within the preceding 60 months.

(b) Prior to the execution of a purchase, exchange, or replacement of an annuity resulting from a recommendation, an insurance producer, or an insurer where no producer is involved, shall make reasonable efforts to obtain the consumer s suitability information.

(c) Except as permitted under subdivision (d), an insurer shall not issue an annuity recommended to a consumer unless there is a reasonable basis to believe the annuity is suitable based on the consumer s suitability information. The preceding sentence and subdivision (d) notwithstanding, neither a producer nor an insurer shall in any event recommend to a person 65 years of age or older the sale of an annuity to replace an existing annuity that requires the insured to pay a surrender charge for the annuity that is being replaced, where purchase of the annuity does not confer a substantial financial benefit over the life of the policy to the consumer, so that a reasonable person would believe the purchase is unnecessary.

(d) (1) Except as provided under paragraph (2), neither an insurance producer nor an insurer shall have any obligation to a consumer under subdivision (a) or (c) related to an annuity transaction if any of the following occur:

(A) No recommendation is made.

(B) A recommendation was made and was later found to have been prepared based on materially inaccurate information provided by the consumer.

(C) A consumer refuses to provide relevant suitability information and the annuity transaction is not recommended.

(D) A consumer decides to enter into an annuity transaction that is not based on a recommendation of the insurer or the insurance producer.

(2) An insurer s issuance of an annuity subject to paragraph (1) shall be reasonable under all the circumstances which are actually known, or which after reasonable inquiry should be known, to the insurer or the insurance producer at the time the annuity is issued.

(e) An insurance producer or, where no insurance producer is involved, the responsible insurer representative, shall at the time of sale do all of the following:

(1) Make a record of any recommendation subject to subdivision (a).

(2) Obtain a customer-signed statement documenting the customer s refusal to provide suitability information, if any.

(3) Obtain a customer-signed statement acknowledging that an annuity transaction is not recommended if the customer decides to enter into an annuity transaction that is not based on the insurance producer s or insurer s recommendation.

(f) (1) An insurer shall establish a supervision system that is reasonably designed to achieve the insurer s and its insurance producers compliance with this article, including, but not limited to, all of the following:

(A) The insurer shall maintain reasonable procedures to inform its insurance producers of the requirements of this article and shall incorporate the requirements of this article into relevant insurance producer training manuals.

(B) The insurer shall establish standards for insurance producer product training and shall maintain reasonable procedures to require its insurance producers to comply with the requirements of Section 10509.915.

(C) The insurer shall provide product-specific training and training materials which explain all material features of its annuity products to its insurance producers.

(D) The insurer shall maintain procedures for review of each recommendation prior to issuance of an annuity that are designed to ensure that there is a reasonable basis to determine that a recommendation is suitable. The review procedures may apply a screening system for the purpose of identifying selected transactions for additional review and may be accomplished electronically or through other means, including, but not limited to, physical review. An electronic or other system may be designed to require additional review only of those transactions identified for additional review by the selection criteria.

(E) The insurer shall maintain reasonable procedures to detect recommendations that are not suitable. This may include, but is not limited to, confirmation of consumer suitability information, systematic customer surveys, interviews, confirmation letters, and programs of internal monitoring. Nothing in this subparagraph prevents an insurer from complying with this subparagraph by applying sampling procedures or by confirming suitability information after issuance or delivery of the annuity.

(F) The insurer shall annually provide a report to its senior management, including to the senior manager responsible for audit functions, which details a review, with appropriate testing, reasonably designed to determine the effectiveness of the supervision system, the exceptions found, and corrective action taken or recommended, if any.

(2) (A) Nothing in this subdivision restricts an insurer from contracting for performance of a function, including maintenance of procedures, required under paragraph (1). An insurer is responsible for taking appropriate corrective action, and may be subject to sanctions and penalties pursuant to Section 10509.916 regardless of whether the insurer contracts for performance of a function and regardless of the insurer s compliance with subparagraph (B). An insurer is responsible for the compliance of its insurance producer with the provisions of this article regardless of whether the insurer contracts for performance of a function required under this subdivision and regardless of the insurer s compliance with subparagraph (B).

(B) An insurer s supervision system under paragraph (1) shall include reasonable supervision of contractual performance under this subdivision. This includes, but is not limited to, both of the following:

(i) Reasonable monitoring and, as appropriate, conducting audits to ensure that the contracted function is properly performed.

(ii) Annually obtaining a certification from a senior manager who has responsibility for the contracted function that the manager has a reasonable basis to represent, and does represent, that the function is properly performed.

(3) An insurer is not required to include in its system of supervision an insurance producer s recommendations to consumers of products other than the annuities offered by the insurer.

(g) An insurance producer or insurer shall not dissuade, or attempt to dissuade, a consumer from any of the following:

(1) Truthfully responding to an insurer s request for confirmation of suitability information.

(2) Filing a complaint.

(3) Cooperating with the investigation of a complaint.

(h) (1) This subdivision applies to FINRA broker-dealer sales of variable and fixed annuities.

(2) Sales by FINRA broker-dealers that comply with the suitability and supervision system requirements set forth in FINRA Rule 2330, or any successor rule, shall satisfy the suitability and supervision system requirements of this article, provided that the suitability criteria used also include both of the following:

(A) The consumer s income.

(B) The intended use of the annuity.

(3) Except as provided in paragraphs (1) and (2), all other provisions of this article remain applicable to these broker-dealer sales.

(4) Nothing in this subdivision shall limit the commissioner s ability to enforce, including conducting investigations related to, the provisions of this article.

(5) FINRA means the Financial Industry Regulatory Authority or a successor agency.

(Added by Stats. 2011, Ch. 295, Sec. 2. Effective January 1, 2012.)



10509.915

(a) An insurance producer shall not solicit the sale of an annuity product unless the insurance producer has adequate knowledge of the product to recommend the annuity and the insurance producer is in compliance with the insurer s standards for product training. An insurance producer may rely on insurer-provided product-specific training standards and materials to comply with this subdivision.

(b) (1) An insurance producer who is otherwise entitled to engage in the sale of annuity products shall complete a one-time eight credit-hour annuity training course approved by the commissioner and provided by a commissioner-approved education provider, prior to commencing the transaction of annuities, pursuant to subdivision (a) of Section 1749.8.

(2) In addition to the requirement set forth in paragraph (1), every producer who engages in this state in the sale of annuity products shall satisfactorily complete four continuing education credits prior to license renewal every two years, pursuant to subdivision (b) of Section 1749.8.

(3) The training required under this subdivision shall include information on all of the following topics:

(A) The types of annuities and various classifications of annuities.

(B) Identification of the parties to an annuity.

(C) How fixed, variable, and indexed annuity contract provisions affect consumers.

(D) The application of income taxation of qualified and nonqualified annuities.

(E) The primary uses of annuities.

(F) Prohibited sales practices, the recognition of indicators that a prospective insured may lack the short-term memory or judgment to knowingly purchase an insurance product, and fraudulent and unfair trade practices, as well as replacement and disclosure requirements for sales of annuities, all as provided under California law, including, but not limited to, this article.

(4) Providers of courses intended to comply with this section shall cover all topics listed in the prescribed outline and shall not present any marketing information or provide training on sales techniques or provide specific information about a particular insurer s products. Additional topics may be offered in conjunction with and in addition to the required outline.

(5) A provider of an annuity training course intended to comply with this section shall register as a CE provider in this state and comply with the rules and guidelines applicable to insurance producer continuing education courses as set forth in Section 1749.8, in subdivisions (d) and (e) of Section 1749.1, and in Sections 2188, 2188.1, 2188.2, 2188.3, 2188.4, 2188.6, 2188.7, 2188.8, 2188.50, and 2188.9 of Title 10 of the California Code of Regulations.

(6) Annuity training courses may be conducted and completed by classroom or self-study methods in accordance with Sections 2188.2 and 2188.3 of Title 10 of the California Code of Regulations.

(7) Providers of annuity training shall comply with the reporting requirements and shall issue certificates of completion in accordance with Section 2188.8 of Title 10 of the California Code of Regulations.

(8) An insurer shall verify that an insurance producer has completed the annuity training required under this section before allowing the producer to sell an annuity product for that insurer. An insurer may satisfy its responsibility under this paragraph by obtaining certificates of completion of the training course or obtaining reports provided by commissioner-sponsored database systems or vendors or from a reasonably reliable commercial database vendor that has a reporting arrangement with approved insurance education providers.

(Added by Stats. 2011, Ch. 295, Sec. 2. Effective January 1, 2012.)



10509.916

(a) An insurer is responsible for compliance with this article. If a violation occurs, either because of the action or inaction of the insurer or its insurance producer, the commissioner may, in addition to any other available penalties, remedies, or administrative actions, order any or all of the following:

(1) An insurer to take reasonably appropriate corrective action for any consumer harmed by the insurer s, or by its insurance producer s, violation of this article.

(2) A managing general agent or an insurance producer to take reasonably appropriate corrective action for any consumer harmed by the insurance producer s violation of this article.

(3) Penalties and sanctions pursuant to Section 10509.9. For purposes of Section 10509.9, this article shall be deemed to be part of Article 8 (commencing with Section 10509), and the commissioner may in a single enforcement action seek penalties for a first and a second or subsequent violation.

(b) Nothing in this article shall affect any obligation of an insurer for acts of its agents, or any consumer remedy or cause of action that is otherwise provided for.

(Added by Stats. 2011, Ch. 295, Sec. 2. Effective January 1, 2012.)



10509.917

(a) Insurers and insurance producers shall maintain or be able to make available to the commissioner records of the information collected from the consumer and other information used in making the recommendations that were the basis for insurance transactions for five years after the insurance transaction is completed by the insurer. An insurer is permitted, but shall not be required, to maintain documentation on behalf of an insurance producer.

(b) Records required to be maintained by this article may be maintained in paper, photographic, microprocess, magnetic, mechanical, or electronic media, or by any process that accurately reproduces the actual document.

(Added by Stats. 2011, Ch. 295, Sec. 2. Effective January 1, 2012.)



10509.918

The commissioner shall, from time to time as conditions warrant, after notice and hearing, adopt reasonable rules and regulations, and amendments and additions thereto, as are necessary to administer this article. The commissioner may adopt regulations not inconsistent with this article pursuant to Section 989J of the federal Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111-203).

(Added by Stats. 2011, Ch. 295, Sec. 2. Effective January 1, 2012.)






ARTICLE 11. Life Insurance Proceeds Disclosure Act of 2011

10509.930

This act shall be known and may be cited as the Life Insurance Proceeds Disclosure Act of 2011.

(Added by Stats. 2011, Ch. 130, Sec. 1. Effective January 1, 2012.)



10509.931

The Legislature finds and declares all of the following:

(a) The occasion of the death of a spouse, parent, child, partner, or other loved one is a difficult time, accompanied by severe emotional stress, and is frequently a time of important and often difficult financial decisions.

(b) Life insurance is intended to provide an important resource to support and ease financial decisions at such a time.

(c) While life insurance policies may provide for a single payment of the death benefit, policies may also offer alternative payout options, including the use of a retained asset account.

(d) The inherent difficulty of financial decisions at such a time may be eased if consumers know what their available payment options are so they can receive the benefit of available life insurance policy proceeds in the form best suited to their circumstances and needs.

(Added by Stats. 2011, Ch. 130, Sec. 1. Effective January 1, 2012.)



10509.932

The purpose of this act is to establish disclosure standards regarding the payment of life insurance benefits to a beneficiary by means of a retained asset account if a life insurance company offers consumers a retained asset account or establishes such an account as an alternative to the receipt of insurance proceeds by a single payment made directly to the beneficiary that satisfies all of the benefits owed to the beneficiary.

(Added by Stats. 2011, Ch. 130, Sec. 1. Effective January 1, 2012.)



10509.933

For the purposes of this article, the following terms have the following definitions:

(a) Insurer means an insurance company that delivers or issues for delivery in this state any policy of individual or group life insurance.

(b) Retained asset account means any mechanism where the settlement of proceeds payable under a life insurance policy is accomplished by the insurer, or an entity acting on behalf of the insurer, by depositing the proceeds into an account with check or draft writing privileges, and where those proceeds are retained by the insurer, pursuant to a supplemental contract not involving annuity benefits.

(Added by Stats. 2011, Ch. 130, Sec. 1. Effective January 1, 2012.)



10509.934

The insurer shall provide the beneficiary of life insurance proceeds, at the time a claim is made, written information describing the settlement options available under the policy and any other option available to the beneficiary for the receipt of proceeds, including retained asset accounts, and how to obtain specific details relevant to those options. If a retained asset account is one of the available options, the written information shall include all of the disclosures required by Section 10509.937.

(Added by Stats. 2011, Ch. 130, Sec. 1. Effective January 1, 2012.)



10509.935

If the insurer settles life insurance benefits through a retained asset account, the insurer shall provide the beneficiary with a supplemental contract that clearly discloses the rights of the beneficiary and the obligations of the insurer under the supplemental contract.

(Added by Stats. 2011, Ch. 130, Sec. 1. Effective January 1, 2012.)



10509.936

If the life insurance benefits are placed in a retained asset account, the insurer shall send the beneficiary at least one statement per quarter, and a statement for any month in which there has been account activity other than just the crediting of interest.

(Added by Stats. 2011, Ch. 130, Sec. 1. Effective January 1, 2012.)



10509.937

The insurer shall provide the following written disclosures to the beneficiary before the retained asset account is established, unless the insurer has already provided these disclosures pursuant to Section 10509.934:

(a) Payment of the full benefit is accomplished by delivery of the draft book or checkbook.

(b) One draft or check may be written to access the entire amount, including interest, of the retained asset account at any time.

(c) Whether the available settlement options are preserved until the entire balance is withdrawn or the balance drops below the insurer s minimum balance requirements.

(d) A statement identifying the account as either a checking or draft account and an explanation of how the account works, including, but not limited to, any minimum check or draft amount requirements.

(e) Information about the account services provided and contact information where the beneficiary may request and obtain more details about those services.

(f) A description of any fees charged, if applicable.

(g) The frequency of statements showing the current account balance, the interest credited, drafts or checks written, and any other account activity. The insurer shall send the beneficiary at least one statement per quarter, and a statement for any month in which there has been account activity other than just the crediting of interest.

(h) The guaranteed minimum interest rate to be credited to the account, how the actual interest rate will be determined, and the actual interest rate that would be credited to a newly opened account as of the date the disclosure is issued. The actual interest rate may be disclosed by the insurer with the disclosures provided with the claim documents sent to the beneficiary, through a toll-free telephone number established by the insurer, or through the insurer s Internet Web site.

(i) That the interest earned on the account may be taxable.

(j) Retained asset account funds held by insurance companies are not guaranteed by the Federal Deposit Insurance Corporation (FDIC), but are guaranteed by State Guaranty Associations, and that the State Guaranty Association coverage limits vary by state.

(k) A statement that advises the beneficiary to contact the National Organization of Life and Health Insurance Guaranty Associations (NOLHGA) to learn more about the coverage limitations applicable to his or her account, and that provides the beneficiary with the current Internet Web site address and telephone number for NOLHGA.

(l) A description of the insurer s policy regarding retained asset accounts that become inactive, including the policy with respect to inactive accounts that are at risk of escheating to the state pursuant to the California Unclaimed Property Law (Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure).

(Added by Stats. 2011, Ch. 130, Sec. 1. Effective January 1, 2012.)



10509.938

An insurer that fails to conform to the requirements provided under this article shall be subject to Article 6.5 (commencing with Section 790) of Chapter 1 of Part 2 of Division 1.

(Added by Stats. 2011, Ch. 130, Sec. 1. Effective January 1, 2012.)









CHAPTER 5.5. Life Insurance Policy Illustrations

10509.950

In order to protect consumers and foster consumer education, this chapter shall govern the regulation of life insurance policy illustrations. It is the intent of the Legislature in enacting this chapter to ensure that illustrations do not mislead purchasers of life insurance and to make illustrations more understandable by providing illustration formats, prescribing standards to be followed when illustrations are used, and specifying the disclosures that are required in connection with illustrations. Insurers should, as far as possible, eliminate the use of footnotes and caveats and define terms used in the illustration in language that is understandable by a typical person within the segment of the public to which the illustration is directed.

(Added by Stats. 1996, Ch. 1106, Sec. 1. Effective January 1, 1997. Section operative July 1, 1997, pursuant to Section 10509.965.)



10509.952

This chapter shall apply to all group and individual life insurance policies and certificates except as follows:

(a) Variable life insurance.

(b) Individual and group annuity contracts.

(c) Credit life insurance.

(d) Life insurance policies with no illustrated death benefits on any individual exceeding ten thousand dollars ($10,000).

(Added by Stats. 1996, Ch. 1106, Sec. 1. Effective January 1, 1997. Section operative July 1, 1997, pursuant to Section 10509.965.)



10509.953

As used in this chapter:

(a) Actuarial Standards Board means the board established by the American Academy of Actuaries to develop and promulgate standards of actuarial practice.

(b) Contract premium means the gross premium that is required to be paid under a fixed premium policy, including the premium for a rider for which benefits are shown in the illustration.

(c) Currently payable scale means a scale of nonguaranteed elements in effect for a policy form as of the preparation date of the illustration or declared to become effective within the next 95 days.

(d) Disciplined current scale means a scale of nonguaranteed elements constituting a limit on illustrations currently being illustrated by an insurer that is reasonably based on actual recent historical experience, as certified annually by an illustration actuary designated by the insurer. Further guidance in determining the disciplined current scale as contained in standards established by the Actuarial Standards Board may be relied upon if the standards meet all of the following:

(1) Have not been found to be inconsistent with the provisions of this chapter by the commissioner after a hearing held in accordance with Sections 11500 to 11530, inclusive, of the Government Code.

(2) Limit a disciplined current scale to reflect only actions that have already been taken or events that have already occurred.

(3) Do not permit a disciplined current scale to include any projected trends of improvements in experience or any assumed improvements in experience beyond the illustration date.

(4) Do not permit assumed expenses to be less than minimum assumed expenses.

(e) Generic name means a short title descriptive of the policy being illustrated such as whole life, term life or flexible premium adjustable life.

(f) Guaranteed elements means the premiums, benefits, values, credits or charges under a policy of life insurance that are guaranteed and determined at issue.

(g) Illustrated scale means a scale of nonguaranteed elements currently being illustrated that is not more favorable to the policy owner than the lesser of either of the following:

(1) The disciplined current scale.

(2) The currently payable scale.

(h) Illustration means a presentation or depiction that includes nonguaranteed elements of a policy of life insurance over a period of years and that is one of the three types defined below:

(1) Basic illustration means a ledger or proposal used in the sale of a life insurance policy that shows both guaranteed and nonguaranteed elements.

(2) Supplemental illustration means an illustration furnished in addition to a basic illustration that meets the applicable requirements of this regulation, and that may be presented in a format differing from the basic illustration, but may only depict a scale of nonguaranteed elements that is permitted in a basic illustration.

(3) In force illustration means an illustration furnished at any time after the policy that it depicts has been in force for one year or more.

(i) Illustration actuary means an actuary meeting the requirements of Section 10509.960 who certifies to illustrations based on the standard of practice promulgated by the Actuarial Standards Board.

(j) Lapse-supported illustration means an illustration of a policy form failing the test of self-supporting as defined in this chapter, under a modified persistency rate assumption using persistency rates underlying the disciplined current scale for the first five years and 100 percent policy persistency thereafter.

(k) Life insurance means insurance upon the lives of persons or appertaining thereto.

(l) (1) Minimum assumed expenses means the minimum expenses that may be used in the calculation of the disciplined current scale for a policy form. The insurer may choose to designate each year the method of determining assumed expenses for all policy forms from all of the following:

(A) Fully allocated expenses.

(B) Marginal expenses.

(C) A generally recognized expense table based on fully allocated expenses representing a significant portion of insurance companies and approved by the commissioner.

(2) Marginal expenses may be used only if greater than a generally recognized expense table. If no generally recognized expense table is approved, fully allocated expenses must be used.

(m) Non-guaranteed elements means the premiums, benefits, values, credits or charges under a policy of life insurance that are not guaranteed or not determined at issue.

(n) Non-term group life means a group policy or individual policies of life insurance issued to members of an employer group or other permitted group that includes all of the following:

(1) Every plan of coverage was selected by the employer or other group representative.

(2) Some portion of the premium is paid by the group or through payroll deduction.

(3) Group underwriting or simplified underwriting is used.

(o) Policy owner means the owner named in the policy or the certificate holder in the case of a group policy.

(p) Premium outlay means the amount of premium assumed to be paid by the policy owner or other premium payer out-of-pocket.

(q) Self-supporting illustration means an illustration of a policy form for which it can be demonstrated that, when using experience assumptions underlying the disciplined current scale, for all illustrated points in time on or after the 15th policy anniversary or the 20th policy anniversary for second-or-later-to-die policies (or upon policy expiration if sooner), the accumulated value of all policy cash-flows equals or exceeds the total policy owner value available. For this purpose, policy owner value will include cash surrender values and any other illustrated benefit amounts available at the policy owner s election.

(Added by Stats. 1996, Ch. 1106, Sec. 1. Effective January 1, 1997. Section operative July 1, 1997, pursuant to Section 10509.965.)



10509.954

(a) Each insurer marketing policies to which this chapter is applicable shall notify the commissioner whether a policy form is to be marketed with or without an illustration. For all policy forms being actively marketed on the effective date of this chapter, the insurer shall identify in writing those forms and whether or not an illustration will be used with them. For policy forms filed after the effective date of this chapter, the identification shall be made at the time of filing. Any previous identification may be changed by notice to the commissioner.

(b) If the insurer identifies a policy form as one to be marketed without an illustration, any use of an illustration for any policy using that form prior to the first policy anniversary is prohibited.

(c) If a policy form is identified by the insurer as one to be marketed with an illustration, a basic illustration prepared and delivered in accordance with this chapter is required, except that a basic illustration need not be provided to individual members of a group or to individuals insured under multiple lives coverage issued to a single applicant unless the coverage is marketed to these individuals. The illustration furnished an applicant for a group life insurance policy or policies issued to a single applicant on multiple lives may be either an individual or composite illustration representative of the coverage on the lives of members of the group or the multiple lives covered.

(d) Potential enrollees of nonterm group life subject to this chapter shall be furnished a quotation with the enrollment materials. The quotation shall show potential policy values for sample ages and policy years on a guaranteed and nonguaranteed basis appropriate to the group and the coverage. This quotation shall not be considered an illustration for purposes of this chapter, but all information provided shall be consistent with the illustrated scale. A basic illustration shall be provided at delivery of the certificate to enrollees for nonterm group life who enroll for more than the minimum premium necessary to provide pure death benefit protection. In addition, the insurer shall make a basic illustration available to any nonterm group life enrollee who requests it.

(Added by Stats. 1996, Ch. 1106, Sec. 1. Effective January 1, 1997. Section operative July 1, 1997, pursuant to Section 10509.965.)



10509.955

(a) An illustration used in the sale of a life insurance policy shall satisfy the applicable requirements of this chapter, be clearly labeled life insurance illustration, and include, but not be limited to, the following information:

(1) Name of insurer.

(2) Name and business address of producer or insurer s authorized representative, if any.

(3) Name, age and sex of proposed insured, except where a composite illustration is permitted under this chapter.

(4) Underwriting or rating classification upon which the illustration is based.

(5) Generic name of the policy, the company product name, if different, and form number.

(6) Initial death benefit.

(7) Dividend option election or application of nonguaranteed elements, if applicable.

(b) When using an illustration in the sale of a life insurance policy, an insurer or its producers or other authorized representatives shall not do any of the following:

(1) Represent the policy as anything other than a life insurance policy.

(2) Use or describe nonguaranteed elements in a manner that is misleading or has the capacity or tendency to mislead.

(3) State or imply that the payment or amount of nonguaranteed elements is guaranteed.

(4) Use an illustration that does not comply with the requirements of this chapter.

(5) Use an illustration that at any policy duration depicts policy performance more favorable to the policy owner than that produced by the illustrated scale of the insurer whose policy is being illustrated.

(6) Provide an applicant with an incomplete illustration.

(7) Represent in any way that premium payments will not be required for each year of the policy in order to maintain the illustrated death benefits, unless that is the fact.

(8) Use the term vanishing or vanishing premium, or a similar term that implies the policy becomes paid up, to describe a plan for using nonguaranteed elements to pay a portion of future premiums.

(9) Except for policies that can never develop nonforfeiture values, use an illustration that is lapse-supported.

(10) Use an illustration that is not self-supporting.

(c) If an interest rate used to determine the illustrated nonguaranteed elements is shown, it shall not be greater than the earned interest rate underlying the disciplined current scale.

(Added by Stats. 1996, Ch. 1106, Sec. 1. Effective January 1, 1997. Section operative July 1, 1997, pursuant to Section 10509.965.)



10509.956

(a) A basic illustration shall conform with the following requirements:

(1) The illustration shall be labeled with the date on which it was prepared.

(2) Each page, including any explanatory notes or pages, shall be numbered and show its relationship to the total number of pages in the illustration.

(3) The assumed dates of payment receipt and benefit payout within a policy year shall be clearly identified.

(4) If the age of the proposed insured is shown as a component of the tabular detail, it shall be issue age plus the numbers of years the policy is assumed to have been in force.

(5) The assumed payments on which the illustrated benefits and values are based shall be identified as premium outlay or contract premium, as applicable. For policies that do not require a specific contract premium, the illustrated payments shall be identified as premiums outlay.

(6) Guaranteed death benefits and values available upon surrender, if any, for the illustrated premium outlay or contract premium shall be shown and clearly labeled guaranteed.

(7) If the illustration shows any nonguaranteed elements, they cannot be based on a scale more favorable to the policy owner than the insurer s illustrated scale at any duration. These elements shall be clearly labeled nonguaranteed.

(8) The guaranteed elements, if any, shall be shown before corresponding nonguaranteed elements and shall be specifically referred to on any page of an illustration that shows or describes only the nonguaranteed elements.

(9) The account or accumulation value of a policy, if shown, shall be identified by the name this value is given in the policy being illustrated and shown in close proximity to the corresponding value available upon surrender.

(10) The value available upon surrender shall be identified by the name this value is given in the policy being illustrated and shall be the amount available to the policy owner in a lump sum after deduction of surrender charges, policy loans, and policy loan interest, as applicable.

(11) Illustrations may show policy benefits and values in graphic or chart form in addition to the tabular form.

(12) Any illustration of nonguaranteed elements shall be accompanied by a statement indicating that:

(A) The benefits and values are not guaranteed.

(B) The assumptions on which they are based are subject to change by the insurer.

(C) Actual results may be more or less favorable.

(13) If the illustration shows that the premium payer may have the option to allow policy charges to be paid using nonguaranteed values, the illustration shall clearly disclose that a charge continues to be required and that, depending on actual results, the premium payer may need to continue or resume premium outlays. Similar disclosure shall be made for premium outlay of lesser amounts or shorter durations than the contract premium. If a contract premium is due, the premium outlay display shall not be left blank or show zero unless accompanied by an asterisk or similar mark to draw attention to the fact that the policy is not paid up.

(14) If the applicant plans to use dividends or policy values, guaranteed or nonguaranteed, to pay all or a portion of the contract premium or policy charges, or for any other purpose, the illustration may reflect those plans and the impact on future policy benefits and values.

(b) A basic illustration shall include all of the following:

(1) A brief description of the policy being illustrated, including a statement that it is a life insurance policy.

(2) A brief description of the premium outlay or contract premium, as applicable, for the policy. For a policy that does not require payment of a specific contract premium, the illustration shall show the premium outlay that must be paid to guarantee coverage for the term of the contract, subject to maximum premiums allowable to qualify as a life insurance policy under the applicable provisions of the Internal Revenue Code.

(3) A brief description of any policy features, riders or options, guaranteed or nonguaranteed, shown in the basic illustration and the impact they may have on the benefits and values of the policy.

(4) Identification and a brief definition of column headings and key terms used in the illustration.

(5) A statement as follows: This illustration assumes that the currently illustrated nonguaranteed elements will continue unchanged for all years shown. This is not likely to occur, and actual results may be more or less favorable than those shown.

(c) (1) Following the narrative summary, a basic illustration shall include a numeric summary of the death benefits and values and the premium outlay and contract premium, as applicable. For a policy that provides for a contract premium, the guaranteed death benefits and values shall be based on the contract premium. This summary shall be shown for at least policy years 5, 10, and 20 and at age 70, if applicable, on the three bases shown below. For multiple life policies the summary shall show policy years 5, 10, 20, and 30.

(A) Policy guarantees.

(B) Insurer s illustrated scale.

(C) Insurer s illustrated scale used but with the nonguaranteed elements reduced as follows:

(i) Dividends at 50 percent of the dividends contained in the illustrated scale used.

(ii) Nonguaranteed credited interest at rates that are the average of the guaranteed rates and the rates contained in the illustrated scale used.

(iii) All nonguaranteed charges, including but not limited to, term insurance charges, mortality and expense charges, at rates that are the average of the guaranteed rates and the rates contained in the illustrated scale used.

(2) In addition, if coverage would cease prior to policy maturity or age 100, the year in which coverage ceases shall be identified for each of the three bases.

(d) Statements substantially similar to the following shall be included on the same page as the numeric summary and signed by the applicant, or the policy owner in the case of an illustration provided at time of delivery, as required in this chapter.

(1) A statement to be signed and dated by the applicant or policy owner reading as follows: I have received a copy of this illustration and understand that any nonguaranteed elements illustrated are subject to change and could be either higher or lower. The agent has told me they are not guaranteed.

(2) A statement to be signed and dated by the insurance producer or other authorized representative of the insurer reading as follows: I certify that this illustration has been presented to the applicant and that I have explained that any nonguaranteed elements illustrated are subject to change. I have made no statements that are inconsistent with the illustration.

(e) (1) A basic illustration shall include the following information for at least each policy year from 1 to 10 and for every fifth policy year thereafter ending at age 100, policy maturity or final expiration; and except for term insurance beyond the 20th year, for any year in which the premium outlay and contract premium, if applicable, is to change:

(A) The premium outlay and mode the applicant plans to pay and the contract premium, as applicable.

(B) The corresponding guaranteed death benefit, as provided in the policy.

(C) The corresponding guaranteed value available upon surrender, as provided in the policy.

(2) For a policy that provides for a contract premium, the guaranteed death benefit and value available upon surrender shall correspond to the contract premium.

(3) Nonguaranteed elements may be shown if described in the contract. In the case of an illustration for a policy on which the insurer intends to credit terminal dividends, they may be shown if the insurer s current practice is to pay terminal dividends. If any nonguaranteed elements are shown they must be shown at the same durations as the corresponding guaranteed elements, if any. If no guaranteed benefit or value is available at any duration for which a nonguaranteed benefit or value is shown, a zero shall be displayed in the guaranteed column.

(Added by Stats. 1996, Ch. 1106, Sec. 1. Effective January 1, 1997. Section operative July 1, 1997, pursuant to Section 10509.965.)



10509.957

(a) A supplemental illustration may be provided if it meets all of the following requirements:

(1) It is appended to, accompanied by, or preceded by a basic illustration that complies with this chapter.

(2) The nonguaranteed elements shown are not more favorable to the policy owner than the corresponding elements based on the scale used in the basic illustration.

(3) It contains the same statement as required of a basic illustration under subdivision (d) of Section 10509.956 that nonguaranteed elements are not guaranteed.

(4) For a policy that has a contract premium, the contract premium underlying the supplemental illustration is equal to the contract premium shown in the basic illustration. For policies that do not require a contract premium, the premium outlay underlying the supplemental illustration shall be equal to the premium outlay shown in the basic illustration.

(b) The supplemental illustration shall include a notice referring to the basic illustration for guaranteed elements and other important information.

(c) If cost indices are required by Chapter 5.6 (commencing with Section 10509.970), they may be provided by means of a supplemental illustration or included in the basic illustration. Those indices shall be based on nonguaranteed elements calculated according to the standards required in this chapter.

(Added by Stats. 1996, Ch. 1106, Sec. 1. Effective January 1, 1997. Section operative July 1, 1997, pursuant to Section 10509.965.)



10509.958

(a) (1) If a basic illustration is used by an insurance producer or other authorized representative of the insurer in the sale of a life insurance policy and the policy is applied for as illustrated, a copy of that illustration, signed in accordance with this chapter, shall be submitted to the insurer at the time of the policy application. A copy also shall be provided to the applicant.

(2) If the policy is issued other than as applied for, a revised basic illustration conforming to the policy as issued shall be sent with the policy. The revised illustration shall conform to the requirements of this chapter, shall be labeled Revised Illustration and shall be signed and dated by the applicant or policy owner and producer or other authorized representative of the insurer no later than the time the policy is delivered. A copy shall be provided to the insurer and the policy owner.

(b) (1) If no illustration is used by an insurance producer or other authorized representative in the sale of a life insurance policy or if the policy is applied for other than as illustrated, the producer or representative shall certify to that effect in writing on a form provided by the insurer. On the same form the applicant shall acknowledge that no illustration conforming to the policy applied for was provided and shall further acknowledge an understanding that an illustration conforming to the policy as issued will be provided no later than at the time of policy delivery. This form shall be submitted to the insurer at the time of policy application.

(2) If the policy is issued, a basic illustration conforming to the policy as issued shall be sent with the policy and signed by the policy owner no later than the time the policy is delivered. A copy shall be provided to the insurer and the policy owner.

(c) If the basic illustration or revised illustration is sent by the insurer to the applicant or policy owner by mail, it shall include instructions for the applicant or policy owner to sign the duplicate copy of the numeric summary page of the illustration for the policy issued and return the signed copy to the insurer. The insurer s obligation under this subdivision shall be satisfied if it can demonstrate that it has made a diligent effort to secure a signed copy of the numeric summary page. The requirement to make a diligent effort shall be deemed satisfied if the insurer includes in the mailing a self-addressed postage prepaid envelope with instructions for the return of the signed numeric summary page.

(d) A copy of the basic illustration and a revised basic illustration, if any, signed as applicable, along with any certification that either no illustration was used or that the policy was applied for other than as illustrated, shall be retained by the insurer until three years after the policy is no longer in force. A copy need not be retained if no policy is issued.

(Added by Stats. 1996, Ch. 1106, Sec. 1. Effective January 1, 1997. Section operative July 1, 1997, pursuant to Section 10509.965.)



10509.959

(a) In the case of a policy designated as one for which illustrations will be used, the insurer shall provide each policy owner with an annual report on the status of the policy that shall include, but not be limited to, the following information:

(1) For universal life policies, the report shall include the following:

(A) The beginning and end date of the current report period.

(B) The policy value at the end of the previous report period and at the end of the current report period.

(C) The total amounts that have been credited or debited to the policy value during the current report period, identifying each by type, including, but not limited to, interest, mortality, expense and riders.

(D) The current death benefit at the end of the current report period on each life covered by the policy.

(E) The net cash surrender value of the policy as of the end of the current report period.

(F) The amount of outstanding loans, if any, as of the end of the current report period.

(G) For fixed premium policies:

If, assuming guaranteed interest, mortality and expense loads and continued scheduled premium payments, the policy s net cash surrender value is such that it would not maintain insurance in force until the end of the next reporting period, a notice to this effect shall be included in the report.

(H) For flexible premium policies:

If, assuming guaranteed interest, mortality and expense loads, the policy s net cash surrender value will not maintain insurance in force until the end of the next reporting period unless further premium payments are made, a notice to this effect shall be included in the report.

(2) For all other policies, the report shall include the following, where applicable:

(A) Current death benefit.

(B) Annual contract premium.

(C) Current cash surrender value.

(D) Current dividend.

(E) Application of current dividend.

(F) Amount of outstanding loan.

(3) Insurers writing life insurance policies that do not build nonforfeiture values shall only be required to provide an annual report with respect to these policies for those years when a change has been made to nonguaranteed policy elements by the insurer.

(b) If the annual report does not include an in force illustration, it shall contain the following notice displayed prominently: IMPORTANT POLICY OWNER NOTICE: You should consider requesting more detailed information about your policy to understand how it may perform in the future. You should not consider replacement of your policy or make changes in your coverage without requesting a current illustration. You may annually request, without charge, such an illustration by calling [insurer s phone number], writing to [insurer s address] or contacting your agent. If you do not receive a current illustration of your policy within thirty days from your request, you should contact your state insurance department. The insurer may vary the sequential order of the methods for obtaining an in force illustration.

(c) Upon the request of the policy owner, the insurer shall furnish an in force illustration of current and future benefits and values based on the insurer s present illustrated scale. This illustration shall comply with the requirements of subdivisions (a) and (b) of Section 10509.955 and subdivisions (a) and (e) of Section 10509.956. No signature or other acknowledgment of receipt of this illustration shall be required.

(d) If an adverse change in nonguaranteed elements that could affect the policy has been made by the insurer since the last annual report, the annual report shall contain a notice of that fact and the nature of the change prominently displayed.

(Added by Stats. 1996, Ch. 1106, Sec. 1. Effective January 1, 1997. Section operative July 1, 1997, pursuant to Section 10509.965.)



10509.960

(a) The board of directors of each insurer shall appoint one or more illustration actuaries.

(b) The illustration actuary shall certify that the disciplined current scale used in illustrations is in conformity with the Actuarial Standard of Practice for Compliance with the NAIC Model Regulation on Life Insurance Illustrations promulgated by the Actuarial Standards Board, and that the illustrated scales used in insurer-authorized illustrations meet the requirements of this chapter.

(c) The illustration actuary shall comply with all of the following:

(1) Be a member in good standing of the American Academy of Actuaries.

(2) Be familiar with the standard of practice regarding life insurance policy illustrations.

(3) Not been found by the commissioner, following appropriate notice and hearing, to have engaged in or committed any of the following acts:

(A) Violated any provision of, or any obligation imposed by, the insurance law or other law in the course of his or her dealings as an illustration actuary.

(B) Been found guilty of fraudulent or dishonest practices.

(C) Demonstrated his or her incompetence, lack of cooperation, or untrustworthiness to act as an illustration actuary.

(D) Resigned or been removed as an illustration actuary within the past five years as a result of acts or omissions indicated in any adverse report on examination or as a result of a failure to adhere to generally acceptable actuarial standards.

(4) Notify the commissioner of any acts engaged in or committed in another state that are similar to those described in paragraph (3).

(5) Disclose in the annual certification whether, since the last certification, a currently payable scale applicable for business issued within the previous five years and within the scope of the certification has been reduced for reasons other than changes in the experience factors underlying the disciplined current scale. Nonguaranteed elements illustrated for new policies that are not consistent with those illustrated for similar in force policies shall be disclosed in the annual certification. Nonguaranteed elements illustrated for both new and in force policies that are not consistent with the nonguaranteed elements actually being paid, charged or credited to the same or similar forms shall be disclosed in the annual certification.

(6) Disclose in the annual certification the method used to allocate overhead expenses for all illustrations including:

(A) Fully allocated expenses.

(B) Marginal expenses.

(C) A generally recognized expense table based on fully allocated expenses representing a significant portion of insurance companies and approved by the commissioner.

(d) (1) The illustration actuary shall file a certification with the board of directors of the insurer and with the commissioner as follows:

(A) Annually for all policy forms for which illustrations are used.

(B) Before a new policy form is illustrated.

(2) If an error in a previous certification is discovered, the illustration actuary shall notify the board of directors of the insurer and the commissioner promptly.

(e) If an illustration actuary is unable to certify the scale for any policy form illustration the insurer intends to use, the actuary shall notify the board of directors of the insurer and the commissioner promptly of his or her inability to certify.

(f) A responsible officer of the insurer, other than the illustration actuary, shall certify annually the following:

(1) The illustration formats meet the requirements of this chapter and the scales used in insurer-authorized illustrations are those scales certified by the illustration actuary.

(2) The company provided its agents with information about the expense allocation method used by the company in its illustrations and complied with the disclosure requirements of paragraph (6) of subdivision (c).

(g) The annual certifications shall be provided to the commissioner each year by a date determined by the insurer.

(h) If an insurer changes the illustration actuary responsible for all or a portion of the company s policy forms, the insurer shall notify the commissioner of that fact promptly and disclose the reason for the change.

(Added by Stats. 1996, Ch. 1106, Sec. 1. Effective January 1, 1997. Section operative July 1, 1997, pursuant to Section 10509.965.)



10509.961

In addition to any other penalties provided by law, an insurer or producer that violates any provision of this chapter shall be subject to Section 790.06.

(Added by Stats. 1996, Ch. 1106, Sec. 1. Effective January 1, 1997. Section operative July 1, 1997, pursuant to Section 10509.965.)



10509.962

The provisions of this chapter are severable. If any provision of this chapter or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 1996, Ch. 1106, Sec. 1. Effective January 1, 1997. Section operative July 1, 1997, pursuant to Section 10509.965.)



10509.963

If the commissioner has reason to believe that any insurer has violated this chapter, the commissioner may request and the insurer shall file both of the following:

(a) An example of the annual report to the policy owner with notice of adverse change in nonguaranteed elements.

(b) An example of an illustration.

(Amended by Stats. 1997, Ch. 17, Sec. 89. Effective January 1, 1998.)



10509.964

Review by the commissioner of illustrations, supporting materials, certifications, and any and all other materials prepared pursuant to this chapter shall be subject to Section 736.

(Added by Stats. 1996, Ch. 1106, Sec. 1. Effective January 1, 1997. Section operative July 1, 1997, pursuant to Section 10509.965.)



10509.965

This chapter shall become effective on and after July 1, 1997, and shall apply to policies sold on or after that date.

(Added by Stats. 1996, Ch. 1106, Sec. 1. Effective January 1, 1997. Note: This section prescribes a delayed effective (operative) date of July 1, 1997, for Chapter 5.5, commencing with Section 10509.950.)






CHAPTER 5.6. Life Insurance Cost Indexes

10509.970

It is the purpose of this chapter to assure prospective purchasers of life insurance that, when a presentation is made showing or comparing the cost of life insurance over a period of years which does not recognize the time value of money, it shall be accompanied by a presentation which recognizes the time value of money.

(Added by Stats. 1996, Ch. 1106, Sec. 2. Effective January 1, 1997.)



10509.971

(a) If, in connection with the selling of life insurance to which this chapter applies, an agent or insurer makes a presentation showing or comparing the cost of life insurance over a period of years which does not recognize the time value of money, the agent or insurer shall at the same time present the Life Insurance Surrender Cost Index and the Life Insurance Net Payment Cost Index which shall be calculated for both a 10-year and a 20-year period.

(b) An agent or insurer may use any other system or form of presentation for comparing the cost of life insurance over a period of years which recognizes the time value of money, including the Life Insurance Surrender Cost Index and the Life Insurance Net Payment Cost Index computed at an interest rate other than 5 percent.

(c) If the Life Insurance Surrender Cost Index or the Life Insurance Net Payment Cost Index is used, it need not be provided for a period which extends beyond the end of the premium payment period for the plan. The Life Insurance Surrender Cost Index and the Life Insurance Net Payment Cost Index shall be accompanied by an explanation substantially to the effect that the Life Insurance Surrender Cost Index and the Life Insurance Net Payment Cost Index are measures of the relative cost of similar plans of insurance, and that a low index number represents a lower cost than a higher index number.

(Added by Stats. 1996, Ch. 1106, Sec. 2. Effective January 1, 1997.)



10509.972

(a) The Life Insurance Surrender Cost Index for level premium plans of insurance shall be calculated by applying the steps in the following paragraphs:

(1) Select either a 10-year or a 20-year period, commencing with the first year of the policy, over which the analysis is to be made.

(2) Determine the cash surrender value, and terminal dividend, if any, available at the end of the period selected.

(3) For participating policies, accumulate the annual cash dividends at 5 percent interest compounded annually to the end of the period selected and add this accumulation to the amount in paragraph (2).

(4) Divide the amount in paragraph (3), or the amount in paragraph (2) for nonparticipating policies, by an interest factor that converts it into a level annual amount accruing over the period selected in paragraph (1). If the period is 10 years, this factor is 13.207, and if the period is 20 years, the factor is 34.719.

(5) Subtract the amount in paragraph (4) from the annual premium payable.

(6) Divide the amount in paragraph (5) by the number of thousands of the amount of insurance to arrive at the Life Insurance Surrender Cost Index.

(b) The Life Insurance Surrender Cost Index for plans of insurance with premiums which are not level shall be calculated as follows:

(1) Select either a 10-year or a 20-year period, commencing with the first year of the policy, over which the analysis is to be made.

(2) Determine the cash surrender value, and terminal dividend, if any, available at the end of the period selected.

(3) For participating policies, accumulate the annual cash dividends at 5 percent interest compounded annually to the end of the period selected and add this accumulation to the amount in paragraph (2).

(4) Divide the amount in paragraph (3), or the amount in paragraph (2) for nonparticipating policies, by an interest factor that converts it into a level annual amount accruing over the period selected in paragraph (1). If the period is 10 years, this factor is 13.207, and if the period is 20 years, the factor is 34.719.

(5) Subtract the amount in paragraph (4) from the equivalent level premium determined by accumulating the annual premium payable at 5 percent interest compounded annually to the end of the period in paragraph (1) and dividing the result by the factor stated in paragraph (4).

(6) Divide the amount in paragraph (5) by the number of thousands of the amount of insurance to arrive at the Life Insurance Surrender Cost Index.

(c) For plans of insurance where the amount of insurance is not level, the amount of insurance in paragraph (6) of subdivision (a) and paragraph (6) of subdivision (b) shall be calculated as follows:

(1) Accumulate the amount payable upon death, regardless of the cause of death, at the beginning of each policy year at 5 percent interest compounded annually to the end of the period selected in paragraph (1) of subdivision (a) or paragraph (1) of subdivision (b).

(2) Divide the amount in paragraph (1) by an interest factor that converts it into a level amount of insurance that, if paid at the beginning of each year, would accrue to the amount of paragraph (1) over the period selected in paragraph (1) of subdivision (a) or paragraph (1) of subdivision (b). If this period is 10 years, this factor is 13.207, and if the period is 20 years, the factor is 34.719.

(d) The Life Insurance Net Payment Cost Index is calculated in the same manner as the comparable Life Insurance Surrender Cost Index except that the cash surrender value and any terminal dividend are set at zero.

(Added by Stats. 1996, Ch. 1106, Sec. 2. Effective January 1, 1997.)



10509.973

Any comparison must be used with caution and should not be emphasized to the point that actual premiums and policy benefits are overshadowed. Only similar plans of insurance should be compared. Any dividend or nonguaranteed element used in calculating the Life Insurance Surrender Cost Index or the Life Insurance Net Payment Cost Index shall be based on nonguaranteed elements calculated according to the standards required in Chapter 5.5 (commencing with Section 10509.950). With respect to participating policies, care must be taken to describe the policy dividend as a refund or return of part of the premium paid, which is not guaranteed and which is dependent on the investment earnings, mortality experience, and expense experience of the insurer.

(Added by Stats. 1996, Ch. 1106, Sec. 2. Effective January 1, 1997.)



10509.974

(a) Except as provided in subdivision (b), this chapter shall apply to any solicitation, negotiation, or procurement of life insurance occurring within this state.

(b) This chapter shall not apply to:

(1) Variable life insurance.

(2) Individual and group annuity contracts.

(3) Credit life insurance.

(4) Life insurance policies with no illustrated death benefits on any individual exceeding ten thousand dollars ($10,000).

(5) Franchise life insurance.

(6) Group term life insurance.

(7) Life insurance policies issued in connection with pension and welfare plans as defined by and subject to the federal Employee Retirement Income Security Act (29 U.S.C. Sec. 1001 and following), as amended.

(Amended by Stats. 1998, Ch. 379, Sec. 2. Effective January 1, 1999.)



10509.975

(a) A life insurer shall provide to all prospective insureds a buyer s guide prior to accepting the applicant s initial premium or premium deposit. However, if the policy for which application is made contains an unconditional refund provision of at least 10 days, the buyer s guide shall be delivered with the policy or prior to delivery of the policy.

(b) For the purposes of this chapter, a buyer s guide is a document that contains, and is limited to, the current buyer s guide recommended for use by the National Association of Insurance Commissioners.

(Amended by Stats. 1997, Ch. 17, Sec. 90. Effective January 1, 1998.)






CHAPTER 6. Incorporated Life Insurers Issuing Policies on a Reserve Basis

ARTICLE 1. Capital

10510

An incorporated life insurer issuing policies on the reserve basis shall not transact life insurance in this state unless it has a paid-in capital of at least two million two hundred fifty thousand dollars ($2,250,000) plus the surplus required by Section 700.02 and Section 700.05.

(Amended by Stats. 1989, Ch. 418, Sec. 3.)



10511

If authorized by its charter, such an incorporated life insurer may, except as provided in Section 700.03, transact, in addition to life insurance, any of the following classes of insurance if its total paid-in capital is at least two million two hundred fifty thousand dollars ($2,250,000) in excess of the sum of the amounts set forth opposite the classes of insurance transacted:

Number and name of class

Amount of capital

class transacted

to be added

6. Disability ........................

250,000

8. Liability
9. Workers
?compensation
10. Common carrier
?liability

? _____

? _____

? ........................

? _____

? _____

300,000
for all or any
of them

(Amended by Stats. 1989, Ch. 418, Sec. 4.)



10512

An insurer holding a certificate of authority for life insurance and any other proper class on December 31, 1989, shall be governed by the provisions of Section 700.05, 10510, and 10511 in effect on December 31, 1989, until December 31, 1999. After December 31, 1999, any insurer holding a certificate of authority for life insurance and any other proper class shall meet the capital requirement of Sections 10510 and 10511 as become effective January 1, 1990.

(Amended by Stats. 1989, Ch. 418, Sec. 5.)






ARTICLE 2. Dividends

10530

(a) A domestic incorporated life insurer issuing policies on the reserve plan shall not make any dividends, except from earned surplus.

(b) No dividends shall be declared out of earned surplus derived from the mere appreciation in the value of assets not yet realized, nor shall any dividends be declared from any part of earned surplus derived from an exchange of assets, unless and until earned surplus has been realized, or unless the assets received are currently realizable in cash.

(c) An insurer may declare and distribute a dividend otherwise prohibited by this section if (1) following payment of the dividend the insurer s surplus as regards policyholders is (A) reasonable in relation to its outstanding liabilities and (B) adequate to its financial needs as prescribed in Section 1215.5, and (2) the commissioner has given approval for the dividend prior to payment.

(d) For purposes of this section, earned surplus means unassigned funds, as required to be reported on the insurer s annual statement.

(Amended by Stats. 1993, Ch. 974, Sec. 5. Effective January 1, 1994.)






ARTICLE 3. Premiums and Premium Accounts

10540

An incorporated life insurer issuing life insurance policies on the reserve basis may collect premiums in advance. Such insurers may also accept moneys for the payment of future premiums related to any policies issued by it. No such insurer may accept such moneys in an amount to exceed (1) the sum of future unpaid premiums on any such policy or (2) the sum of 10 such future unpaid annual premiums on any such policy if such sum is less than the sum of future unpaid premiums on any such policy. This section shall not limit the right of such insurers to accept funds under an agreement which provides for an accumulation of such funds for the purpose of purchasing annuities at future dates.

(Amended by Stats. 1957, Ch. 2314.)



10541

(a) Insurers authorized to deliver or issue for delivery life insurance policies in this state may deliver or issue for delivery one or more funding agreements, but the issuance or delivery of those funding agreements shall not be deemed to be doing the insurance business described in Section 700, a class of business as provided in Section 100 or 101, a security as defined in Section 821, or receipt of gross premiums as defined in Section 12221 or 12222 of the Revenue and Taxation Code. Notwithstanding the definition of insurance in Section 22 or the definition of life insurance in Section 101, the issuance or delivery of a funding agreement by an admitted life insurer in this state shall constitute a lawful activity of that insurer that is reasonably related to and incidental to its insurance activities as provided in this section. However, this section shall not authorize any insurer to transact, under the guise of funding agreements, any class of insurance not authorized by its certificate of authority.

(b) As used in this section, the term funding agreement means an agreement that authorizes an admitted life insurer to accept funds and that provides for an accumulation of those funds for the purpose of making one or more payments at future dates in amounts that are not based on mortality or morbidity contingencies. However, the term funding agreement does not include any agreement in connection with the funding of one or more payments that are excludable from the gross income of the recipient under Section 104(a)(2) of the United States Internal Revenue Code, as it may be amended or renumbered from time to time.

(c) No amounts shall be guaranteed or credited under any funding agreement except upon reasonable assumptions as to investment income and expenses and on a basis equitable to all holders of funding agreements of a given class.

(d) Amounts paid to the insurer, and proceeds applied under optional modes of settlement, under those funding agreements may be allocated by the insurer to one or more separate accounts pursuant to Section 10506.

(e) The commissioner may establish reasonable conditions or adopt reasonable regulations relating to (1) the reserves to be maintained by insurers issuing those funding agreements, (2) the accounting and reporting of funds credited under those funding agreements, (3) the disclosure of information to be given to holders and prospective holders of those funding agreements, (4) the qualification of persons selling those funding agreements on behalf of insurers, and (5) any other matters relating to funding agreements that the commissioner considers necessary, proper, and advisable.

(f) Notwithstanding any other provision of law, the commissioner shall have sole authority to regulate the issuance and sale of those funding agreements, including the persons selling those funding agreements on behalf of insurers.

(g) Nothing in this section is intended to affect the order in which allowed claims shall be given preference under Section 1033. Holders of funding agreements shall retain the priority in allowance of claims described in paragraph (2) of subdivision (a) of Section 1033.

(Amended by Stats. 1998, Ch. 386, Sec. 2. Effective January 1, 1999.)









CHAPTER 7. Disability Insurance Disclosure

10600

This part shall be known and may be referred to as the Health Insurance Disclosure Act of 1974.

(Added by Stats. 1974, Ch. 936.)



10601

As used in this chapter:

(a) Benefits and coverage means the accident, sickness or disability indemnity available under a policy of disability insurance.

(b) Exception means any provision in a policy whereby coverage for a specified hazard or condition is entirely eliminated.

(c) Reduction means any provision in a policy which reduces the amount of a policy benefit to some amount or period less than would be otherwise payable for medically authorized expenses or services had such a reduction not been used.

(d) Limitation means any provision other than an exception or a reduction which restricts coverage under the policy.

(e) Presenting for examination or sale means either (1) publication and dissemination of any brochure, mailer, advertisement, or form which constitutes a presentation of the provisions of the policy and which provides a policy enrollment or application form, or (2) consultations or discussions between prospective beneficiaries or their contract agents and employees or agents of disability insurers, when such consultations or discussions include presentation of formal, organized information about the policy which is intended to influence or inform the prospective insured or beneficiary, such as brochures, summaries, charts, slides, or other modes of information in lieu of or in addition to the policy itself.

(f) Disability insurance means every policy of disability insurance, self-insured employee welfare benefit plan, and nonprofit hospital service plan issued, delivered, or entered into pursuant to or described in Chapter 1 (commencing with Section 10110), Chapter 4 (commencing with Section 10270), or Chapter 11A (commencing with Section 11491) of this part.

(g) Insurer means every insurer transacting disability insurance, every self-insured employee welfare plan, and every nonprofit hospital service plan specified in subdivision (e).

(h) Disclosure form means the standard supplemental disclosure form required pursuant to Section 10603.

(Added by Stats. 1974, Ch. 936.)



10602

For the purposes of this chapter, where the definition of the term hospital in the policy omits care in any health facility defined pursuant to subdivision (a) or (b) of Section 1250 of the Health and Safety Code, the omitted coverage shall constitute a limitation. Further, where the definition of the term nursing home in the policy omits care in any health facility defined pursuant to subdivision (c) or (d) of Section 1250 of the Health and Safety Code, the omitted coverage shall constitute a limitation.

(Added by Stats. 1974, Ch. 936.)



10602.1

Nothing in this chapter shall prevent an insurer which makes contracts with hospitals from distinguishing between contracting hospitals and noncontracting hospitals.

(Added by Stats. 1974, Ch. 936.)



10603

(a) (1) On or before April 1, 1975, the commissioner shall promulgate a standard supplemental disclosure form for all disability insurance policies. Upon the appropriate disclosure form as prescribed by the commissioner, each insurer shall provide, in easily understood language and in a uniform, clearly organized manner, as prescribed and required by the commissioner, the summary information about each disability insurance policy offered by the insurer as the commissioner finds is necessary to provide for full and fair disclosure of the provisions of the policy.

(2) On and after January 1, 2014, a disability insurer offering health insurance coverage subject to Section 2715 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-15) shall satisfy the requirements of this section and the implementing regulations by providing the uniform summary of benefits and coverage required under Section 2715 of the federal Public Health Service Act and any rules or regulations issued thereunder. An insurer that issues the federal uniform summary of benefits referenced in this paragraph shall ensure that all applicable disclosures required in this chapter and its implementing regulations are met in other documents provided to policyholders and insureds. An insurer subject to this paragraph shall provide the uniform summary of benefits and coverage to the commissioner together with the corresponding health insurance policy pursuant to Section 10290.

(b) Nothing in this section shall preclude the disclosure form from being included with the evidence of coverage or certificate of coverage or policy.

(Amended by Stats. 2013, 1st Ex. Sess., Ch. 1, Sec. 8. Effective September 30, 2013.)



10604

The disclosure form shall include the following information, in concise and specific terms, relative to the disability insurance policy:

(a) The applicable category or categories of coverage provided by the policy, from among the following:

(1) Basic hospital expense coverage.

(2) Basic medical-surgical expense coverage.

(3) Hospital confinement indemnity coverage.

(4) Major medical expense coverage.

(5) Disability income protection coverage.

(6) Accident only coverage.

(7) Specified disease or specified accident coverage.

(8) Such other categories as the commissioner may prescribe.

(b) The principal benefits and coverage of the disability insurance policy.

(c) The exceptions, reductions, and limitations that apply to such policy.

(d) A summary, including a citation of the relevant contractual provisions, of the process used to authorize or deny payments for services under the coverage provided by the policy including coverage for subacute care, transitional inpatient care, or care provided in skilled nursing facilities. This subdivision shall only apply to policies of disability insurance that cover hospital, medical, or surgical expenses.

(e) The full premium cost of such policy.

(f) Any copayment, coinsurance, or deductible requirements that may be incurred by the insured or his family in obtaining coverage under the policy.

(g) The terms under which the policy may be renewed by the insured, including any reservation by the insurer of any right to change premiums.

(h) A statement that the disclosure form is a summary only, and that the policy itself should be consulted to determine governing contractual provisions.

(Amended by Stats. 1996, Ch. 1024, Sec. 6. Effective January 1, 1997.)



10604.1

(a) The Legislature finds and declares that the right of every patient to receive basic information necessary to give full and informed consent is a fundamental tenet of good public health policy and has long been the established law of this state. Some hospitals and other providers do not provide a full range of reproductive health services and may prohibit or otherwise not provide sterilization, infertility treatments, abortion, or contraceptive services, including emergency contraception. It is the intent of the Legislature that every patient be given full and complete information about the health care services available to allow patients to make well informed health care decisions.

(b) On or before July 1, 2001, every disability insurer that provides coverage for hospital, medical, or surgical benefits, and which provides a list of network providers to prospective insureds and insureds, shall do both of the following:

(1) Include the following statement, in at least 12-point boldface type, at the beginning of each provider directory:

Some hospitals and other providers do not provide one or more of the following services that may be covered under your policy and that you or your family member might need: family planning; contraceptive services, including emergency contraception; sterilization, including tubal ligation at the time of labor and delivery; infertility treatments; or abortion. You should obtain more information before you become a policyholder or select a network provider. Call your prospective doctor or clinic, or call the insurer at (insert the insurer s membership services number or other appropriate number that individuals can call for assistance) to ensure that you can obtain the health care services that you need.

(2) Place the statement described in paragraph (1) in a prominent location on any provider directory posted on the insurer s website, if any, and include this statement in a conspicuous place in the insurer s evidence of coverage and disclosure forms.

(c) A disability insurer shall not be required to provide the statement described in paragraph (1) of subdivision (b) in a service area in which none of the hospitals, health facilities, clinics, medical groups, or independent practice associations with which it contracts limit or restrict any of the reproductive services described in the statement.

(d) This section shall not apply to vision-only, dental-only, accident-only, specified disease, hospital indemnity, Medicare supplement, long-term care, or disability income insurance.

(Added by Stats. 2000, Ch. 347, Sec. 3. Effective January 1, 2001.)



10604.5

An insurer shall annually disclose to the governing board of a public agency that is the policyholder of a group health insurance policy, the name and address of, and amount paid to, any agent, broker, or individual to whom the insurer paid fees or commissions related to the public agency s group health insurance policy. As part of this disclosure, the insurer shall include the name, address, and amounts paid to the specific agents, brokers, or individuals involved in transactions with the public agency. The compensation disclosure required by this section is in addition to any other compensation disclosure requirements that exist under law.

(Added by Stats. 2008, Ch. 331, Sec. 2. Effective January 1, 2009.)



10605

(a) Effective July 1, 1976, all insurers, and their employees and agents, shall, when presenting any disability insurance policy for examination or sale to an individual prospective insured or individual prospective subscriber, provide such individual with a properly completed disclosure form, as prescribed by the commissioner pursuant to Sections 10603 and 10604, for each disability insurance policy so examined or sold.

(b) In the case of group disability insurance contracts, the completed disclosure form shall be presented to the contract holder upon delivery of the group policy or contract.

(c) Group insurance contract holders shall disseminate copies of the completed disclosure form to all persons or family units eligible under the group contract. Where the individual members of the group are offered a choice of policies, separate disclosure forms shall be supplied for each policy available.

(d) Disability insurance issued in connection with an employees welfare plan subject to the Federal Employee Retirement Income Security Act of 1974 (P.L. 93-406) is exempt from the provisions of this chapter.

(Amended by Stats. 1975, Ch. 1208.)



10606

Effective July 1, 1976, where the commissioner finds it necessary in the interest of full and fair disclosure, all advertising and other consumer information, including brochures, disseminated by insurers for the purpose of influencing persons to purchase health insurance shall contain such supplemental disclosure information as the commissioner may require.

(Amended by Stats. 1975, Ch. 1208.)



10607

In addition to the other disclosures required by this chapter, every insurer and their employees or agents shall, when presenting a plan for examination or sale to any individual or the representative of a group consisting of 25 or fewer individuals, disclose in writing the ratio of incurred claims to earned premiums (loss-ratio) for the insurer s preceding calendar year. This section shall become operative on March 1, 1991, in order to allow insurers time to comply with its provisions.

(Added by Stats. 1990, Ch. 1071, Sec. 2. Section operative March 1, 1991, by its own provisions.)



10608

The commissioner shall, from time to time as conditions warrant, after notice and public hearing, promulgate such reasonable rules and regulations, and amendments and additions thereto, as are necessary to administer this chapter.

(Added by Stats. 1974, Ch. 936.)



10609

Beginning on or before January 1, 1976, each insurer shall, to the extent required by the commissioner, file with the commissioner copies of all printed advertising which the insurer proposes to disseminate in the state.

(Added by renumbering Section 790.025 by Stats. 1975, Ch. 1208.)






CHAPTER 8. Small Employer Health Insurance

ARTICLE 1. Definitions

10700

As used in this chapter:

(a) Agent or broker means a person or entity licensed under Chapter 5 (commencing with Section 1621) of Part 2 of Division 1.

(b) Benefit plan design means a specific health coverage product issued by a carrier to small employers, to trustees of associations that include small employers, or to individuals if the coverage is offered through employment or sponsored by an employer. It includes services covered and the levels of copayment and deductibles, and it may include the professional providers who are to provide those services and the sites where those services are to be provided. A benefit plan design may also be an integrated system for the financing and delivery of quality health care services which has significant incentives for the covered individuals to use the system.

(c) Board means the Major Risk Medical Insurance Board.

(d) Carrier means any disability insurance company or any other entity that writes, issues, or administers health benefit plans that cover the employees of small employers, regardless of the situs of the contract or master policyholder. For the purposes of Articles 3 (commencing with Section 10719) and 4 (commencing with Section 10730), carrier also includes health care service plans.

(e) Dependent means the spouse or child of an eligible employee, subject to applicable terms of the health benefit plan covering the employee, and includes dependents of guaranteed association members if the association elects to include dependents under its health coverage at the same time it determines its membership composition pursuant to subdivision (z).

(f) Eligible employee means either of the following:

(1) Any permanent employee who is actively engaged on a full-time basis in the conduct of the business of the small employer with a normal workweek of at least 30 hours, in the small employer s regular place of business, who has met any statutorily authorized applicable waiting period requirements. The term includes sole proprietors or partners of a partnership, if they are actively engaged on a full-time basis in the small employer s business, and they are included as employees under a health benefit plan of a small employer, but does not include employees who work on a part-time, temporary, or substitute basis. It includes any eligible employee, as defined in this paragraph, who obtains coverage through a guaranteed association. Employees of employers purchasing through a guaranteed association shall be deemed to be eligible employees if they would otherwise meet the definition except for the number of persons employed by the employer. A permanent employee who works at least 20 hours but not more than 29 hours is deemed to be an eligible employee if all four of the following apply:

(A) The employee otherwise meets the definition of an eligible employee except for the number of hours worked.

(B) The employer offers the employee health coverage under a health benefit plan.

(C) All similarly situated individuals are offered coverage under the health benefit plan.

(D) The employee must have worked at least 20 hours per normal workweek for at least 50 percent of the weeks in the previous calendar quarter. The insurer may request any necessary information to document the hours and time period in question, including, but not limited to, payroll records and employee wage and tax filings.

(2) Any member of a guaranteed association as defined in subdivision (z).

(g) Enrollee means an eligible employee or dependent who receives health coverage through the program from a participating carrier.

(h) Financially impaired means, for the purposes of this chapter, a carrier that, on or after the effective date of this chapter, is not insolvent and is either:

(1) Deemed by the commissioner to be potentially unable to fulfill its contractual obligations.

(2) Placed under an order of rehabilitation or conservation by a court of competent jurisdiction.

(i) Fund means the California Small Group Reinsurance Fund.

(j) Health benefit plan means a policy or contract written or administered by a carrier that arranges or provides health care benefits for the covered eligible employees of a small employer and their dependents. The term does not include accident only, credit, disability income, coverage of Medicare services pursuant to contracts with the United States government, Medicare supplement, long-term care insurance, dental, vision, coverage issued as a supplement to liability insurance, automobile medical payment insurance, or insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(k) In force business means an existing health benefit plan issued by the carrier to a small employer.

(l) Late enrollee means an eligible employee or dependent who has declined health coverage under a health benefit plan offered by a small employer at the time of the initial enrollment period provided under the terms of the health benefit plan and who subsequently requests enrollment in a health benefit plan of that small employer, provided that the initial enrollment period shall be a period of at least 30 days. It also means any member of an association that is a guaranteed association as well as any other person eligible to purchase through the guaranteed association when that person has failed to purchase coverage during the initial enrollment period provided under the terms of the guaranteed association s health benefit plan and who subsequently requests enrollment in the plan, provided that the initial enrollment period shall be a period of at least 30 days. However, an eligible employee, another person eligible for coverage through a guaranteed association pursuant to subdivision (z), or an eligible dependent shall not be considered a late enrollee if any of the following is applicable:

(1) The individual meets all of the following requirements:

(A) He or she was covered under another employer health benefit plan, the Healthy Families Program, the Access for Infants and Mothers (AIM) Program, or the Medi-Cal program at the time the individual was eligible to enroll.

(B) He or she certified at the time of the initial enrollment that coverage under another employer health benefit plan, the Healthy Families Program, the AIM Program, or the Medi-Cal program was the reason for declining enrollment provided that, if the individual was covered under another employer health plan, the individual was given the opportunity to make the certification required by this subdivision and was notified that failure to do so could result in later treatment as a late enrollee.

(C) He or she has lost or will lose coverage under another employer health benefit plan as a result of termination of employment of the individual or of a person through whom the individual was covered as a dependent, change in employment status of the individual, or of a person through whom the individual was covered as a dependent, the termination of the other plan s coverage, cessation of an employer s contribution toward an employee or dependent s coverage, death of the person through whom the individual was covered as a dependent, legal separation, or divorce; or he or she has lost or will lose coverage under the Healthy Families Program, the AIM Program, or the Medi-Cal program.

(D) He or she requests enrollment within 30 days after termination of coverage or employer contribution toward coverage provided under another employer health benefit plan, or requests enrollment within 60 days after termination of Medi-Cal program coverage, AIM Program coverage, or Healthy Families Program coverage.

(2) The individual is employed by an employer who offers multiple health benefit plans and the individual elects a different plan during an open enrollment period.

(3) A court has ordered that coverage be provided for a spouse or minor child under a covered employee s health benefit plan.

(4) (A) In the case of an eligible employee as defined in paragraph (1) of subdivision (f), the carrier cannot produce a written statement from the employer stating that the individual or the person through whom an individual was eligible to be covered as a dependent, prior to declining coverage, was provided with, and signed acknowledgment of, an explicit written notice in boldface type specifying that failure to elect coverage during the initial enrollment period permits the carrier to impose, at the time of the individual s later decision to elect coverage, an exclusion from coverage for a period of 12 months as well as a six-month preexisting condition exclusion unless the individual meets the criteria specified in paragraph (1), (2), or (3).

(B) In the case of an eligible employee who is a guaranteed association member, the plan cannot produce a written statement from the guaranteed association stating that the association sent a written notice in boldface type to all potentially eligible association members at their last known address prior to the initial enrollment period informing members that failure to elect coverage during the initial enrollment period permits the plan to impose, at the time of the member s later decision to elect coverage, an exclusion from coverage for a period of 12 months as well as a six-month preexisting condition exclusion unless the member can demonstrate that he or she meets the requirements of subparagraphs (A), (C), and (D) of paragraph (1) or meets the requirements of paragraph (2) or (3).

(C) In the case of an employer or person who is not a member of an association, was eligible to purchase coverage through a guaranteed association, and did not do so, and would not be eligible to purchase guaranteed coverage unless purchased through a guaranteed association, the employer or person can demonstrate that he or she meets the requirements of subparagraphs (A), (C), and (D) of paragraph (1), or meets the requirements of paragraph (2) or (3), or that he or she recently had a change in status that would make him or her eligible and that application for coverage was made within 30 days of the change.

(5) The individual is an employee or dependent who meets the criteria described in paragraph (1) and was under a COBRA continuation provision and the coverage under that provision has been exhausted. For purposes of this section, the definition of COBRA set forth in subdivision (e) of Section 10116.5 shall apply.

(6) The individual is a dependent of an enrolled eligible employee who has lost or will lose his or her coverage under the Healthy Families Program, the AIM Program, or the Medi-Cal program and requests enrollment within 60 days after termination of that coverage.

(7) The individual is an eligible employee who previously declined coverage under an employer health benefit plan and who has subsequently acquired a dependent who would be eligible for coverage as a dependent of the employee through marriage, birth, adoption, or placement for adoption, and who enrolls for coverage under that employer health benefit plan on his or her behalf and on behalf of his or her dependent within 30 days following the date of marriage, birth, adoption, or placement for adoption, in which case the effective date of coverage shall be the first day of the month following the date the completed request for enrollment is received in the case of marriage, or the date of birth, or the date of adoption or placement for adoption, whichever applies. Notice of the special enrollment rights contained in this paragraph shall be provided by the employer to an employee at or before the time the employee is offered an opportunity to enroll in plan coverage.

(8) The individual is an eligible employee who has declined coverage for himself or herself or his or her dependents during a previous enrollment period because his or her dependents were covered by another employer health benefit plan at the time of the previous enrollment period. That individual may enroll himself or herself or his or her dependents for plan coverage during a special open enrollment opportunity if his or her dependents have lost or will lose coverage under that other employer health benefit plan. The special open enrollment opportunity shall be requested by the employee not more than 30 days after the date that the other health coverage is exhausted or terminated. Upon enrollment, coverage shall be effective not later than the first day of the first calendar month beginning after the date the request for enrollment is received. Notice of the special enrollment rights contained in this paragraph shall be provided by the employer to an employee at or before the time the employee is offered an opportunity to enroll in plan coverage.

(m) New business means a health benefit plan issued to a small employer that is not the carrier s in force business.

(n) Participating carrier means a carrier that has entered into a contract with the program to provide health benefits coverage under this part.

(o) Plan of operation means the plan of operation of the fund, including articles, bylaws, and operating rules adopted by the fund pursuant to Article 3 (commencing with Section 10719).

(p) Program means the Health Insurance Plan of California.

(q) Preexisting condition provision means a policy provision that excludes coverage for charges or expenses incurred during a specified period following the insured s effective date of coverage, as to a condition for which medical advice, diagnosis, care, or treatment was recommended or received during a specified period immediately preceding the effective date of coverage.

(r) Creditable coverage means:

(1) Any individual or group policy, contract, or program, that is written or administered by a disability insurer, health care service plan, fraternal benefits society, self-insured employer plan, or any other entity, in this state or elsewhere, and that arranges or provides medical, hospital, and surgical coverage not designed to supplement other private or governmental plans. The term includes continuation or conversion coverage but does not include accident only, credit, coverage for onsite medical clinics, disability income, Medicare supplement, long-term care, dental, vision, coverage issued as a supplement to liability insurance, insurance arising out of a workers compensation or similar law, automobile medical payment insurance, or insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(2) The federal Medicare Program pursuant to Title XVIII of the federal Social Security Act (42 U.S.C. Sec. 1395 et seq.).

(3) The Medicaid Program pursuant to Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.).

(4) Any other publicly sponsored program, provided in this state or elsewhere, of medical, hospital, and surgical care.

(5) 10 U.S.C. Chapter 55 (commencing with Section 1071) (Civilian Health and Medical Program of the Uniformed Services (CHAMPUS)).

(6) A medical care program of the Indian Health Service or of a tribal organization.

(7) A state health benefits risk pool.

(8) A health plan offered under 5 U.S.C. Chapter 89 (commencing with Section 8901) (Federal Employees Health Benefits Program (FEHBP)).

(9) A public health plan as defined in federal regulations authorized by Section 2701(c)(1)(I) of the federal Public Health Service Act, as amended by Public Law 104-191, the federal Health Insurance Portability and Accountability Act of 1996.

(10) A health benefit plan under Section 5(e) of the federal Peace Corps Act (22 U.S.C. Sec. 2504(e)).

(11) Any other creditable coverage as defined by subdivision (c) of Section 2701 of Title XXVII of the federal Public Health Service Act (42 U.S.C. Sec. 300gg(c)).

(s) Rating period means the period for which premium rates established by a carrier are in effect and shall be no less than six months.

(t) Risk adjusted employee risk rate means the rate determined for an eligible employee of a small employer in a particular risk category after applying the risk adjustment factor.

(u) Risk adjustment factor means the percent adjustment to be applied equally to each standard employee risk rate for a particular small employer, based upon any expected deviations from standard claims. This factor may not be more than 120 percent or less than 80 percent until July 1, 1996. Effective July 1, 1996, this factor may not be more than 110 percent or less than 90 percent.

(v) Risk category means the following characteristics of an eligible employee: age, geographic region, and family size of the employee, plus the benefit plan design selected by the small employer.

(1) No more than the following age categories may be used in determining premium rates:

Under 30

30 39

40 49

50 54

55 59

60 64

65 and over

However, for the 65 and over age category, separate premium rates may be specified depending upon whether coverage under the health benefit plan will be primary or secondary to benefits provided by the federal Medicare Program pursuant to Title XVIII of the federal Social Security Act.

(2) Small employer carriers shall base rates to small employers using no more than the following family size categories:

(A) Single.

(B) Married couple.

(C) One adult and child or children.

(D) Married couple and child or children.

(3) (A) In determining rates for small employers, a carrier that operates statewide shall use no more than nine geographic regions in the state, have no region smaller than an area in which the first three digits of all its ZIP Codes are in common within a county, and shall divide no county into more than two regions. Carriers shall be deemed to be operating statewide if their coverage area includes 90 percent or more of the state s population. Geographic regions established pursuant to this section shall, as a group, cover the entire state, and the area encompassed in a geographic region shall be separate and distinct from areas encompassed in other geographic regions. Geographic regions may be noncontiguous.

(B) In determining rates for small employers, a carrier that does not operate statewide shall use no more than the number of geographic regions in the state than is determined by the following formula: the population, as determined in the last federal census, of all counties which are included in their entirety in a carrier s service area divided by the total population of the state, as determined in the last federal census, multiplied by nine. The resulting number shall be rounded to the nearest whole integer. No region may be smaller than an area in which the first three digits of all its ZIP Codes are in common within a county and no county may be divided into more than two regions. The area encompassed in a geographic region shall be separate and distinct from areas encompassed in other geographic regions. Geographic regions may be noncontiguous. No carrier shall have less than one geographic area.

(w) Small employer means either of the following:

(1) Any person, proprietary or nonprofit firm, corporation, partnership, public agency, or association that is actively engaged in business or service that, on at least 50 percent of its working days during the preceding calendar quarter, or preceding calendar year, employed at least 2, but not more than 50, eligible employees, the majority of whom were employed within this state, that was not formed primarily for purposes of buying health insurance and in which a bona fide employer-employee relationship exists. In determining whether to apply the calendar quarter or calendar year test, the insurer shall use the test that ensures eligibility if only one test would establish eligibility. However, for purposes of subdivisions (b) and (h) of Section 10705, the definition shall include employers with at least three eligible employees until July 1, 1997, and two eligible employees thereafter. In determining the number of eligible employees, companies that are affiliated companies and that are eligible to file a combined income tax return for purposes of state taxation shall be considered one employer. Subsequent to the issuance of a health benefit plan to a small employer pursuant to this chapter, and for the purpose of determining eligibility, the size of a small employer shall be determined annually. Except as otherwise specifically provided, provisions of this chapter that apply to a small employer shall continue to apply until the health benefit plan anniversary following the date the employer no longer meets the requirements of this definition. It includes any small employer as defined in this paragraph who purchases coverage through a guaranteed association, and any employer purchasing coverage for employees through a guaranteed association.

(2) Any guaranteed association, as defined in subdivision (y), that purchases health coverage for members of the association.

(x) Standard employee risk rate means the rate applicable to an eligible employee in a particular risk category in a small employer group.

(y) Guaranteed association means a nonprofit organization comprised of a group of individuals or employers who associate based solely on participation in a specified profession or industry, accepting for membership any individual or employer meeting its membership criteria which (1) includes one or more small employers as defined in paragraph (1) of subdivision (w), (2) does not condition membership directly or indirectly on the health or claims history of any person, (3) uses membership dues solely for and in consideration of the membership and membership benefits, except that the amount of the dues shall not depend on whether the member applies for or purchases insurance offered by the association, (4) is organized and maintained in good faith for purposes unrelated to insurance, (5) has been in active existence on January 1, 1992, and for at least five years prior to that date, (6) has been offering health insurance to its members for at least five years prior to January 1, 1992, (7) has a constitution and bylaws, or other analogous governing documents that provide for election of the governing board of the association by its members, (8) offers any benefit plan design that is purchased to all individual members and employer members in this state, (9) includes any member choosing to enroll in the benefit plan design offered to the association provided that the member has agreed to make the required premium payments, and (10) covers at least 1,000 persons with the carrier with which it contracts. The requirement of 1,000 persons may be met if component chapters of a statewide association contracting separately with the same carrier cover at least 1,000 persons in the aggregate.

This subdivision applies regardless of whether a master policy by an admitted insurer is delivered directly to the association or a trust formed for or sponsored by an association to administer benefits for association members.

For purposes of this subdivision, an association formed by a merger of two or more associations after January 1, 1992, and otherwise meeting the criteria of this subdivision shall be deemed to have been in active existence on January 1, 1992, if its predecessor organizations had been in active existence on January 1, 1992, and for at least five years prior to that date and otherwise met the criteria of this subdivision.

(z) Members of a guaranteed association means any individual or employer meeting the association s membership criteria if that person is a member of the association and chooses to purchase health coverage through the association. At the association s discretion, it may also include employees of association members, association staff, retired members, retired employees of members, and surviving spouses and dependents of deceased members. However, if an association chooses to include those persons as members of the guaranteed association, the association must so elect in advance of purchasing coverage from a plan. Health plans may require an association to adhere to the membership composition it selects for up to 12 months.

(aa) Affiliation period means a period that, under the terms of the health benefit plan, must expire before health care services under the plan become effective.

(Amended by Stats. 2010, Ch. 328, Sec. 150. Effective January 1, 2011.)



10701

(a) For purposes of this chapter, health benefit plan does not include policies or certificates of specified disease or hospital confinement indemnity provided that the carrier offering those policies or certificates complies with the following:

(1) The carrier files, on or before March 1 of each year, a certification with the commissioner that contains the statement and information described in paragraph (2).

(2) The certification required in paragraph (1) shall contain the following:

(A) A statement from the carrier certifying that policies or certificates described in this section (i) are being offered and marketed as supplemental health insurance and not as a substitute for hospital or medical expense insurance, health care service plans, or major medical expense insurance, (ii) the disclosure forms as described in Section 10603 contains the following statement prominently on the first page: This is a supplement to health insurance. It is not a substitute for hospital or medical expense insurance, a health maintenance organization (HMO) contract, or major medical expense insurance, and (iii) are not being offered, marketed, or sold in a manner that would make the purchase of the policies contingent upon the sale of any product sold under Sections 10700 and 10718, or under Section 1357 of the Health and Safety Code.

(B) A summary description of each policy or certificate described in this section, including the average annual premium rates, or range of premium rates in cases where premiums vary by age, gender, or other factors, charged for the policies and certificates in this state.

(3) In the case of a policy or certificate that is described in this section and that is offered for the first time in this state on or after January 1, 1997, the carrier files with the commissioner the information and statement required in paragraph (2) at least 30 days prior to the date such a policy or certificate is issued or delivered in this state.

(b) As used in this section, policies or certificates of specified disease and policies or certificates of hospital confinement indemnity mean policies or certificates of insurance sold to an insured to supplement other health insurance coverage as specified in this section. An insurer issuing a policy or certificate of specified disease or a policy or certificate of hospital confinement indemnity shall require that the person to be insured is covered by an individual or group policy or contract that arranges or provides medical, hospital, and surgical coverage not designed to supplement other private or governmental plans.

(Added by Stats. 1996, Ch. 544, Sec. 2. Effective January 1, 1997.)






ARTICLE 2. Small Employer Carrier Requirements

10702

All carriers writing, issuing, or administering health benefit plans that cover employees of small employers shall be subject to this chapter if any one of the following conditions are met:

(a) Any portion of the premium for any health benefit plan or benefits is paid by a small employer, or any covered individual is reimbursed, whether through wage adjustments or otherwise, by a small employer for any portion of the premium.

(b) The health benefit plan is treated by the small employer or any of the covered individuals as part of a plan or program for the purposes of Section 106 or 162 of the Internal Revenue Code.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10702.1

Any person or entity subject to the requirements of this chapter shall comply with the standards set forth in Chapter 7 (commencing with Section 3750) of Part 1 of Division 9 of the Family Code and Section 14124.94 of the Welfare and Institutions Code.

(Amended by Stats. 1996, Ch. 1062, Sec. 23. Effective January 1, 1997.)



10703

The commissioner shall have the authority to determine whether a health benefit plan is covered by this chapter, and to determine whether an employer is a small employer within the meaning of Section 10700.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10704

The commissioner may issue regulations that are necessary to carry out the purposes of this chapter. Prior to the public comment period required on the regulations under the Administrative Procedure Act, the commissioner shall provide the Director of the Department of Managed Health Care with a copy of the proposed regulations. The Director of the Department of Managed Health Care shall have 30 days to notify the commissioner in writing of any comments on the regulations. The Director of the Department of Managed Health Care s comments shall be included in the public notice issued on the regulations. Any rules and regulations issued pursuant to this subdivision may be adopted as emergency regulations in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). Until December 31, 1994, the adoption of these regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. The regulations shall be enforced by the director.

(Amended by Stats. 2000, Ch. 857, Sec. 67. Effective January 1, 2001.)



10705

Upon the effective date of this act:

(a) No group or individual policy or contract or certificate of group insurance or statement of group coverage providing benefits to employees of small employers as defined in this chapter shall be issued or delivered by a carrier subject to the jurisdiction of the commissioner regardless of the situs of the contract or master policyholder or of the domicile of the carrier nor, except as otherwise provided in Sections 10270.91 and 10270.92, shall a carrier provide coverage subject to this chapter until a copy of the form of the policy, contract, certificate, or statement of coverage is filed with and approved by the commissioner in accordance with Sections 10290 and 10291, and the carrier has complied with the requirements of Section 10717.

(b) (1) Each carrier, except a self-funded employer, shall fairly and affirmatively offer, market, and sell all of the carrier s benefit plan designs that are sold to, offered through, or sponsored by, small employers or associations that include small employers to all small employers in each geographic region in which the carrier makes coverage available or provides benefits.

(2) A carrier contracting to participate in the Voluntary Alliance Uniting Employers Purchasing Program shall be deemed to be in compliance with paragraph (1) for a benefit plan design offered through the program in those geographic regions in which the carrier participates in the program and the benefit plan design is offered exclusively through the program.

(3) (A) A carrier shall be deemed to meet the requirements of paragraph (1) and subdivision (c) with respect to a benefit plan design that qualifies as a grandfathered health plan under Section 1251 of PPACA if all of the following requirements are met:

(i) The carrier offers to renew the benefit plan design, unless the carrier withdraws the benefit plan design from the small employer market pursuant to subdivision (e) of Section 10713.

(ii) The carrier provides appropriate notice of the grandfathered status of the benefit plan design in any materials provided to an insured of the design describing the benefits provided under the design, as required under PPACA.

(iii) The carrier makes no changes to the benefits covered under the benefit plan design other than those required by a state or federal law, regulation, rule, or guidance and those permitted to be made to a grandfathered health plan under PPACA.

(B) For purposes of this paragraph, PPACA means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued thereunder. For purposes of this paragraph, a grandfathered health plan shall have the meaning set forth in Section 1251 of PPACA.

(4) Nothing in this section shall be construed to require an association, or a trust established and maintained by an association to receive a master insurance policy issued by an admitted insurer and to administer the benefits thereof solely for association members, to offer, market or sell a benefit plan design to those who are not members of the association. However, if the association markets, offers or sells a benefit plan design to those who are not members of the association it is subject to the requirements of this section. This shall apply to an association that otherwise meets the requirements of paragraph (8) formed by merger of two or more associations after January 1, 1992, if the predecessor organizations had been in active existence on January 1, 1992, and for at least five years prior to that date and met the requirements of paragraph (5).

(5) A carrier which (A) effective January 1, 1992, and at least 20 years prior to that date, markets, offers, or sells benefit plan designs only to all members of one association and (B) does not market, offer or sell any other individual, selected group, or group policy or contract providing medical, hospital and surgical benefits shall not be required to market, offer, or sell to those who are not members of the association. However, if the carrier markets, offers or sells any benefit plan design or any other individual, selected group, or group policy or contract providing medical, hospital and surgical benefits to those who are not members of the association it is subject to the requirements of this section.

(6) Each carrier that sells health benefit plans to members of one association pursuant to paragraph (5) shall submit an annual statement to the commissioner which states that the carrier is selling health benefit plans pursuant to paragraph (5) and which, for the one association, lists all the information required by paragraph (7).

(7) Each carrier that sells health benefit plans to members of any association shall submit an annual statement to the commissioner which lists each association to which the carrier sells health benefit plans, the industry or profession which is served by the association, the association s membership criteria, a list of officers, the state in which the association is organized, and the site of its principal office.

(8) For purposes of paragraphs (4) and (5), an association is a nonprofit organization comprised of a group of individuals or employers who associate based solely on participation in a specified profession or industry, accepting for membership any individual or small employer meeting its membership criteria, which do not condition membership directly or indirectly on the health or claims history of any person, which uses membership dues solely for and in consideration of the membership and membership benefits, except that the amount of the dues shall not depend on whether the member applies for or purchases insurance offered by the association, which is organized and maintained in good faith for purposes unrelated to insurance, which has been in active existence on January 1, 1992, and at least five years prior to that date, which has a constitution and bylaws, or other analogous governing documents which provide for election of the governing board of the association by its members, which has contracted with one or more carriers to offer one or more health benefit plans to all individual members and small employer members in this state.

(c) Each carrier shall make available to each small employer all benefit plan designs that the carrier offers or sells to small employers or to associations that include small employers. Notwithstanding subdivision (d) of Section 10700, for purposes of this subdivision, companies that are affiliated companies or that are eligible to file a consolidated income tax return shall be treated as one carrier.

(d) Each carrier shall do all of the following:

(1) Prepare a brochure that summarizes all of its benefit plan designs and make this summary available to small employers, agents and brokers upon request. The summary shall include for each benefit plan design information on benefits provided, a generic description of the manner in which services are provided, such as how access to providers is limited, benefit limitations, required copayments and deductibles, standard employee risk rates, an explanation of how creditable coverage is calculated if a preexisting condition or affiliation period is imposed, and a telephone number that can be called for more detailed benefit information. Carriers are required to keep the information contained in the brochure accurate and up to date, and, upon updating the brochure, send copies to agents and brokers representing the carrier. Any entity that provides administrative services only with regard to a benefit plan design written or issued by another carrier shall not be required to prepare a summary brochure which includes that benefit plan design.

(2) For each benefit plan design, prepare a more detailed evidence of coverage and make it available to small employers, agents and brokers upon request. The evidence of coverage shall contain all information that a prudent buyer would need to be aware of in making selections of benefit plan designs. An entity that provides administrative services only with regard to a benefit plan design written or issued by another carrier shall not be required to prepare an evidence of coverage for that benefit plan design.

(3) Provide to small employers, agents, and brokers, upon request, for any given small employer the sum of the standard employee risk rates and the sum of the risk adjusted standard employee risk rates. When requesting this information, small employers, agents and brokers shall provide the carrier with the information the carrier needs to determine the small employer s risk adjusted employee risk rate.

(4) Provide copies of the current summary brochure to all agents or brokers who represent the carrier and, upon updating the brochure, send copies of the updated brochure to agents and brokers representing the carrier for the purpose of selling health benefit plans.

(5) Notwithstanding subdivision (d) of Section 10700, for purposes of this subdivision, companies that are affiliated companies or that are eligible to file a consolidated income tax return shall be treated as one carrier.

(e) Every agent or broker representing one or more carriers for the purpose of selling health benefit plans to small employers shall do all of the following:

(1) When providing information on a health benefit plan to a small employer but making no specific recommendations on particular benefit plan designs:

(A) Advise the small employer of the carrier s obligation to sell to any small employer any of the benefit plan designs it offers to small employers and provide them, upon request, with the actual rates that would be charged to that employer for a given benefit plan design.

(B) Notify the small employer that the agent or broker will procure rate and benefit information for the small employer on any benefit plan design offered by a carrier for whom the agent or broker sells health benefit plans.

(C) Notify the small employer that, upon request, the agent or broker will provide the small employer with the summary brochure required in paragraph (1) of subdivision (d) for any benefit plan design offered by a carrier whom the agent or broker represents.

(2) When recommending a particular benefit plan design or designs, advise the small employer that, upon request, the agent will provide the small employer with the brochure required by paragraph (1) of subdivision (d) containing the benefit plan design or designs being recommended by the agent or broker.

(3) Prior to filing an application for a small employer for a particular health benefit plan:

(A) For each of the benefit plan designs offered by the carrier whose benefit plan design the agent or broker is presenting, provide the small employer with the benefit summary required in paragraph (1) of subdivision (d) and the sum of the standard employee risk rates for that particular employer.

(B) Notify the small employer that, upon request, the agent or broker will provide the small employer with an evidence of coverage brochure for each benefit plan design the carrier offers.

(C) Notify the small employer that, from July 1, 1993, to July 1, 1996, actual rates may be 20 percent higher or lower than the sum of the standard employee risk rates, and from July 1, 1996, and thereafter, actual rates may be 10 percent higher or lower than the sum of the standard employee risk rates depending on how the carrier assesses the risk of the small employer s group.

(D) Notify the small employer that, upon request, the agent or broker will submit information to the carrier to ascertain the small employer s sum of the risk adjusted standard employee risk rate for any benefit plan design the carrier offers.

(E) Obtain a signed statement from the small employer acknowledging that the small employer has received the disclosures required by this paragraph and Section 10716.

(f) No carrier, agent, or broker shall induce or otherwise encourage a small employer to separate or otherwise exclude an eligible employee from a health benefit plan which, in the case of an eligible employee meeting the definition in paragraph (1) of subdivision (f) of Section 10700, is provided in connection with the employee s employment or which, in the case of an eligible employee as defined in paragraph (2) of subdivision (f) of Section 17000, is provided in connection with a guaranteed association.

(g) No carrier shall reject an application from a small employer for a benefit plan design provided:

(1) The small employer as defined by paragraph (1) of subdivision (w) of Section 10700 offers health benefits to 100 percent of its eligible employees as defined in paragraph (1) of subdivision (f) of Section 10700. Employees who waive coverage on the grounds that they have other group coverage shall not be counted as eligible employees.

(2) The small employer agrees to make the required premium payments.

(h) No carrier or agent or broker shall, directly or indirectly, engage in the following activities:

(1) Encourage or direct small employers to refrain from filing an application for coverage with a carrier because of the health status, claims experience, industry, occupation, or geographic location within the carrier s approved service area of the small employer or the small employer s employees.

(2) Encourage or direct small employers to seek coverage from another carrier or the program because of the health status, claims experience, industry, occupation, or geographic location within the carrier s approved service area of the small employer or the small employer s employees.

(i) No carrier shall, directly or indirectly, enter into any contract, agreement, or arrangement with an agent or broker that provides for or results in the compensation paid to an agent or broker for a health benefit plan to be varied because of the health status, claims experience, industry, occupation, or geographic location of the small employer or the small employer s employees. This subdivision shall not apply with respect to a compensation arrangement that provides compensation to an agent or broker on the basis of percentage of premium, provided that the percentage shall not vary because of the health status, claims experience, industry, occupation, or geographic area of the small employer.

(j) Except in the case of a late insured, or for satisfaction of a preexisting condition clause in the case of initial coverage of an eligible employee, a disability insurer may not exclude any eligible employee or dependent who would otherwise be entitled to health care services on the basis of any of the following: the health status, the medical condition, including both physical and mental illnesses, the claims experience, the medical history, the genetic information, or the disability or evidence of insurability, including conditions arising out of acts of domestic violence of that employee or dependent. No health benefit plan may limit or exclude coverage for a specific eligible employee or dependent by type of illness, treatment, medical condition, or accident, except for preexisting conditions as permitted by Section 10198.7 or 10708.

(k) If a carrier enters into a contract, agreement, or other arrangement with a third-party administrator or other entity to provide administrative, marketing, or other services related to the offering of health benefit plans to small employers in this state, the third-party administrator shall be subject to this chapter.

(l) (1) With respect to the obligation to provide coverage newly issued under subdivision (d), the carrier may cease enrolling new small employer groups and new eligible employees as defined by paragraph (2) of subdivision (f) of Section 10700 if it certifies to the commissioner that the number of eligible employees and dependents, of the employers newly enrolled or insured during the current calendar year by the carrier equals or exceeds: (A) in the case of a carrier that administers any self-funded health benefits arrangement in California, 10 percent of the total number of eligible employees, or eligible employees and dependents, respectively, enrolled or insured in California by that carrier as of December 31 of the preceding year, or (B) in the case of a carrier that does not administer any self-funded health benefit arrangements in California, 8 percent of the total number of eligible employees, or eligible employees and dependents, respectively, enrolled or insured by the carrier in California as of December 31 of the preceding year.

(2) Certification shall be deemed approved if not disapproved within 45 days after submission to the commissioner. If that certification is approved, the small employer carrier shall not offer coverage to any small employers under any health benefit plans during the remainder of the current year. If the certification is not approved, the carrier shall continue to issue coverage as required by subdivision (d) and be subject to administrative penalties as established in Section 10718.

(Amended by Stats. 2010, Ch. 661, Sec. 10. Effective January 1, 2011.)



10705.1

(a) Between July 26, 1993, and October 24, 1993, as well as 60 days prior to the expiration of an existing contract that expires prior to July 1, 1994, or, for contracts expiring after July 1, 1994, 60 days prior to July 1, 1994, an association that meets the definition of guaranteed association, as set forth in Section 10700, except for the requirement that 1,000 persons be covered, shall be entitled to purchase small employer health coverage as if the association were a guaranteed association, except that the coverage shall be guaranteed only for those members of an association, as defined in Section 10700, (1) who were receiving coverage or had successfully applied for coverage through the association as of June 30, 1993, (2) who were receiving coverage through the association as of December 31, 1992, and whose coverage lapsed at any time thereafter because the employment through which coverage was received ended or an employer s contribution to health coverage ended, or (3) who were covered at any time between June 30, 1993, and July 1, 1994, under a contract that was in force on June 30 1993.

(b) An association obtaining health coverage for its members pursuant to this section shall otherwise be afforded all the rights of a guaranteed association under this chapter including, but not limited to, guaranteed renewability of coverage.

(c) No later than August 25, 1993, carriers that, at any time during the 1993 calendar year have provided coverage to associations that would be eligible for coverage under this section shall notify those associations of their rights under this section. Ninety days prior to the expiration of a contract that expires prior to July 1, 1994, or, for contracts expiring after July 1, 1994, 90 days prior to July 1, 1994, carriers that have in force coverage with an association that would be eligible for coverage under this section shall notify the association of its rights under this section.

(Amended by Stats. 1993, Ch. 1146, Sec. 5.7. Effective October 11, 1993.)



10706

Every carrier shall file with the commissioner the reasonable participation requirements and employer contribution requirements that are to be included in its health benefit plans. Participation requirements shall be applied uniformly among all small employer groups, except that a carrier may vary application of minimum employer participation requirements by the size of the small employer group and whether the employer contributes 100 percent of the eligible employee s premium. Employer contribution requirements shall not vary by employer size. A carrier shall not establish a participation requirement that (1) requires a person who meets the definition of a dependent in subdivision (e) of Section 10700 to enroll as a dependent if he or she is otherwise eligible for coverage and wishes to enroll as an eligible employee and (2) allows a carrier to reject an otherwise eligible small employer because of the number of persons that waive coverage due to coverage through another employer. Members of an association eligible for health coverage eligible under subdivision (z) of Section 10700 but not electing any health coverage through the association shall not be counted as eligible employees for purposes of determining whether the guaranteed association meets a carrier s reasonable participation standards.

(Amended by Stats. 1997, Ch. 336, Sec. 22. Effective August 21, 1997.)



10706.5

(a) After a small employer submits a completed application, the carrier shall, within 30 days notify the employer of the employer s actual rates in accordance with Section 10714. The employer shall have 30 days in which to exercise the right to buy coverage at the quoted rates.

(b) When a small employer submits a premium payment, based on the quoted rates, and that payment is delivered or postmarked, whichever occurs earlier, within the first 15 days of a month, coverage shall become effective no later than the first day of the following month. When that payment is neither delivered nor postmarked until after the 15th day of a month, coverage shall become effective no later than the first day of the second month following delivery or postmark of the payment.

(c) During the first 30 days of coverage, the small employer shall have the option of changing coverage to a different benefit plan design offered by the same carrier. If a small employer notifies the carrier of the change within the first 15 days of a month, coverage under the new benefit plan design shall become effective no later than the first day of the following month. If a small employer notifies the carrier of the change after the 15th day of a month, coverage under the new benefit plan design shall become effective no later than the first day of the second month following notification.

(d) All eligible employees and dependents listed on the small employer s completed application shall be covered on the effective date of the health benefit plan.

(Amended by Stats. 1993, Ch. 1146, Sec. 6.5. Effective October 11, 1993.)



10707

Except in the case of a late enrollee, or for satisfaction of a preexisting condition clause in the case of initial coverage of an eligible employee, a carrier may not exclude any eligible employee or dependent who would otherwise be covered, on the basis of an actual or expected health condition of that employee or dependent. No health benefit plan may limit or exclude coverage for a specific eligible employee or dependent by type of illness, treatment, medical condition, or accident, except for preexisting conditions as permitted by Section 10708.

(Amended by Stats. 1995, Ch. 668, Sec. 5. Effective January 1, 1996.)



10708

(a) (1) Preexisting condition provisions of health benefit plans shall not exclude coverage for a period beyond six months following the individual s effective date of coverage and may only relate to conditions for which medical advice, diagnosis, care, or treatment, including the use of prescription medications, was recommended by or received from a licensed health practitioner during the six months immediately preceding the effective date of coverage.

(2) Notwithstanding paragraph (1), a health benefit plan offered to a small employer shall not impose any preexisting condition provision upon any child under 19 years of age.

(b) A carrier that does not utilize a preexisting condition provision may impose a waiting or affiliation period, not to exceed 60 days, before the coverage issued subject to this chapter shall become effective. During the waiting or affiliation period, the carrier is not required to provide health care benefits and no premiums shall be charged to the subscriber or enrollee.

(c) In determining whether a preexisting condition provision or a waiting period applies to any person, a plan shall credit the time the person was covered under creditable coverage, provided the person becomes eligible for coverage under the succeeding plan contract within 62 days of termination of prior coverage, exclusive of any waiting or affiliation period, and applies for coverage with the succeeding health benefit plan contract within the applicable enrollment period. A plan shall also credit any time an eligible employee must wait before enrolling in the health benefit plan, including any postenrollment or employer-imposed waiting or affiliation period. However, if a person s employment has ended, the availability of health coverage offered through employment or sponsored by an employer has terminated, or an employer s contribution toward health coverage has terminated, a plan shall credit the time the person was covered under creditable coverage if the person becomes eligible for health coverage offered through employment or sponsored by an employer within 180 days, exclusive of any waiting or affiliation period, and applies for coverage under the succeeding health benefit plan within the applicable enrollment period.

(d) Group health benefit plans may not impose a preexisting conditions exclusion to a condition relating to benefits for pregnancy or maternity care.

(e) A carrier providing aggregate or specific stop loss coverage or any other assumption of risk with reference to a health benefit plan shall provide that the plan meets all requirements of this section concerning preexisting condition provisions and waiting or affiliation periods.

(f) In addition to the preexisting condition exclusions authorized by subdivision (a) and the waiting or affiliation period authorized by subdivision (b), carriers providing coverage to a guaranteed association may impose on employers or individuals purchasing coverage who would not be eligible for guaranteed coverage if they were not purchasing through the association a waiting or affiliation period, not to exceed 60 days, before the coverage issued subject to this chapter shall become effective. During the waiting or affiliation period, the carrier is not required to provide health care benefits and no premiums shall be charged to the insured.

(Amended by Stats. 2010, Ch. 656, Sec. 5. Effective January 1, 2011.)



10709

(a) No health benefit plan may exclude late enrollees from coverage for more than 12 months from the date of the late enrollee s application for coverage. No premiums shall be charged to the late enrollee until the exclusion period has ended.

(b) A carrier providing aggregate or specific stop loss coverage or any other assumption of risk with reference to a health benefit plan shall provide that the plan meets all requirements of this section concerning late enrollees.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10711

No carrier shall be required by the provisions of this chapter:

(a) To offer coverage to, or accept applications from, a small employer as defined in paragraph (1) of subdivision (w) of Section 10700, where the small employer is not physically located in a carrier s approved service areas.

(b) To offer coverage to or accept applications from a small employer as defined in paragraph (2) of subdivision (w) of Section 10700 where the small employer is seeking coverage for eligible employees who do not work or reside in a carrier s approved service areas.

(c) To include in a health benefits plan an otherwise eligible employee or dependent, when the eligible employee or dependent does not work or reside within a carrier s approved service area, except as provided in Section 10702.1.

(d) To offer coverage to, or accept applications from, a small employer for a benefits plan design within an area if the commissioner has found that the carrier will not have the capacity within the area in its network of providers to deliver service adequately to the eligible employees and dependents of that employee because of its obligations to existing group contractholders and enrollees and that the action is not unreasonable or clearly inconsistent with the intent of this chapter.

A carrier that cannot offer coverage to small employers in a specific service area because it is lacking sufficient capacity may not offer coverage in the applicable area to new employer groups with more than 50 eligible employees until the carrier notifies the commissioner that it has regained capacity to deliver services to small employers, and certifies to the commissioner that from the date of the notice it will enroll all small groups requesting coverage from the carrier until the carrier has met the requirements of subdivision (h) of Section 10705.

(e) To offer coverage to a small employer, or an eligible employee as defined in paragraph (2) of subdivision (g) of Section 10700, who within 12 months of application for coverage terminated from a health benefit plan offered by the carrier.

(Amended by Stats. 1996, Ch. 1062, Sec. 24. Effective January 1, 1997.)



10712

(a) A carrier shall not be required to offer coverage or accept applications for benefit plan designs pursuant to this chapter where the commissioner determines that the acceptance of an application or applications would place the carrier in a financially impaired condition.

(b) The commissioner s determination shall follow an evaluation that includes a certification by the commissioner that the acceptance of an application or applications would place the carrier in a financially impaired condition.

(c) A carrier that has not offered coverage or accepted applications pursuant to this chapter shall not offer coverage or accept applications for any individual or group health benefit plan until the commissioner has determined that the carrier has ceased to be financially impaired.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10713

All health benefit plans written, issued, or administered by carriers on or after the effective date of this chapter, and all health benefit plans in force on or after the effective date of this chapter shall be renewable with respect to all eligible employees or dependents at the option of the policyholder, contractholder, or small employer except as follows:

(a) (1) For nonpayment of the required premiums by the policyholder, contractholder, or small employer, if the policyholder, contractholder, or small employer has been duly notified and billed for the charge and at least a 30-day grace period has elapsed since the date of notification or, if longer, the period of time required for notice and any other requirements pursuant to Section 2703, 2712, or 2742 of the federal Public Health Service Act (42 U.S.C. Secs. 300gg-2, 300gg-12, and 300gg-42) and any subsequent rules or regulations has elapsed.

(2) An insurer shall continue to provide coverage as required by the policyholder s, contractholder s, or small employer s policy during the period described in paragraph (1). Nothing in this section shall be construed to affect or impair the policyholder s, contractholder s, small employer s, or insurer s other rights and responsibilities pursuant to the subscriber contract.

(b) If the insurer demonstrates fraud or an intentional misrepresentation of material fact under the terms of the policy by the policyholder, contractholder, or small employer or, with respect to coverage of individual enrollees, the enrollees or their representative.

(c) Violation of a material contract provision relating to employer contribution or group participation rates by the policyholder, contractholder, or small employer.

(d) When the carrier ceases to write, issue, or administer new small employer health benefit plans in this state, provided, however, that the following conditions are satisfied:

(1) Notice of the decision to cease writing, issuing, or administering new or existing small employer health benefits plans in this state is provided to the commissioner, and to either the policyholder, contractholder, or small employer at least 180 days prior to the discontinuation of the coverage.

(2) Small employer health benefit plans subject to this chapter shall not be canceled for 180 days after the date of the notice required under paragraph (1). For that business of a carrier that remains in force, any carrier that ceases to write, issue, or administer new health benefit plans shall continue to be governed by this chapter.

(3) Except in the case where a certification has been approved pursuant to subdivision (l) of Section 10705 or the commissioner has made a determination pursuant to subdivision (a) of Section 10712, a carrier that ceases to write, issue, or administer new health benefit plans to small employers in this state after the passage of this chapter shall be prohibited from writing, issuing, or administering new health benefit plans to small employers in this state for a period of five years from the date of notice to the commissioner.

(e) When a carrier withdraws a benefit plan design from the small employer market, provided that the carrier notifies all affected policyholders, contractholders, or small employers and the commissioner at least 90 days prior to the discontinuation of those contracts, and that the carrier makes available to the small employer all small employer benefit plan designs which it markets and satisfies the requirements of paragraph (3) of subdivision (b) of Section 10714.

(f) If coverage is made available through a bona fide association pursuant to subdivision (w) of Section 10700 or a guaranteed association pursuant to subdivision (y) of Section 10700, the membership of the employer or the individual, respectively, ceases, but only if that coverage is terminated under this subdivision uniformly without regard to any health status-related factor of covered individuals.

(Amended by Stats. 2011, Ch. 296, Sec. 190. Effective January 1, 2012.)



10714

Premiums for benefit plan designs written, issued, or administered by carriers on or after the effective date of this act, shall be subject to the following requirements:

(a) (1) The premium for new business shall be determined for an eligible employee in a particular risk category after applying a risk adjustment factor to the carrier s standard employee risk rates. The risk adjusted employee risk rate may not be more than 120 percent or less than 80 percent of the carrier s applicable standard employee risk rate until July 1, 1996. Effective July 1, 1996, the risk adjusted employee risk rate may not be more than 110 percent or less than 90 percent.

(2) The premium charged a small employer for new business shall be equal to the sum of the risk adjusted employee risk rates.

(3) The standard employee risk rates applied to a small employer for new business shall be in effect for no less than six months.

(b) (1) The premium for in force business shall be determined for an eligible employee in a particular risk category after applying a risk adjustment factor to the carrier s standard employee risk rates. The risk adjusted employee risk rates may not be more than 120 percent or less than 80 percent of the carrier s applicable standard employee risk rate until July 1, 1996. Effective July 1, 1996, the risk adjusted employee risk rate may not be more than 110 percent or less than 90 percent. The factor effective July 1, 1996, shall apply to in force business at the earlier of either the time of renewal or July 1, 1997. The risk adjustment factor applied to a small employer may not increase by more than 10 percentage points from the risk adjustment factor applied in the prior rating period. The risk adjustment factor for a small employer may not be modified more frequently than every 12 months.

(2) The premium charged a small employer for in force business shall be equal to the sum of the risk adjusted employee risk rates. The standard employee risk rates shall be in effect for no less than six months.

(3) For a benefit plan design that a carrier has discontinued offering, the risk adjustment factor applied to the standard employee risk rates for the first rating period of the new benefit plan design that the small employer elects to purchase shall be no greater than the risk adjustment factor applied in the prior rating period to the discontinued benefit plan design. However, the risk adjusted employee rate may not be more than 120 percent or less than 80 percent of the carrier s applicable standard employee risk rate until July 1, 1996. Effective July 1, 1996, the risk adjusted employee risk rate may not be more than 110 percent or less than 90 percent. The factor effective July 1, 1996, shall apply to in force business at the earlier of either the time of renewal or July 1, 1997. The risk adjustment factor for a small employer may not be modified more frequently than every 12 months.

(c) (1) For any small employer, a carrier may, with the consent of the small employer, establish composite employee and dependent rates for either new business or renewal of in force business. The composite rates shall be determined as the average of the risk adjusted employee risk rates for the small employer, as determined in accordance with the requirements of subdivisions (a) and (b). The sum of the composite rates so determined shall be equal to the sum of the risk adjusted employee risk rates for the small employer.

(2) The composite rates shall be used for all employees and dependents covered throughout a rating period of no less than six months, nor more than 12 months, except that a carrier may reserve the right to redetermine the composite rates if the enrollment under the health benefit plan changes by more than a specified percentage during the rating period. Any redetermination of the composite rates shall be based on the same risk adjusted employee risk rates used to determine the initial composite rates for the rating period. If a carrier reserves the right to redetermine the rates and the enrollment changes more than the specified percentage, the carrier shall redetermine the composite rates if the redetermined rates would result in a lower premium for the small employer. A carrier reserving the right to redetermine the composite rates based upon a change in enrollment shall use the same specified percentage to measure that change with respect to all small employers electing composite rates.

(Amended by Stats. 1996, Ch. 50, Sec. 2. Effective May 24, 1996.)



10715

Carriers shall apply standard employee risk rates consistently with respect to all small employers.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10716

In connection with the offering for sale of any benefit plan design to small employers:

Each carrier shall make a reasonable disclosure, as part of its solicitation and sales materials, of the following:

(a) The extent to which the premium rates for a specified small employer are established or adjusted in part based upon the actual or expected variation in claims costs or actual or expected variation in health conditions of the employees and dependents of the small employer.

(b) The provisions concerning the carrier s ability to change premium rates and the factors other than claim experience which affect changes in premium rates.

(c) Provisions relating to the guaranteed issue of policies and contracts.

(d) Provisions relating to the effect of any preexisting condition provision.

(e) Provisions relating to the small employer s right to apply for any benefit plan design written, issued, or administered by the carrier at the time of application for a new health benefit plan, or at the time of renewal of a health benefit plan.

(f) The availability, upon request, of a listing of all the carrier s benefit plan designs, including the rates for each benefit plan design.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10717

(a) No carrier shall provide or renew coverage subject to this chapter until it has done all of the following:

(1) A statement has been filed with the commissioner listing all of the carrier s benefit plan designs currently in force that are offered or proposed to be offered for sale in this state, identified by form number, and, if previously approved by the commissioner, the date approved by the commissioner as well as the standard employee risk rate for each risk category for each benefit plan design and the highest and lowest risk adjustment factors that the carrier intends to use in determining rates for each benefit plan design. When filing a new benefit plan design pursuant to Section 10705, carriers may submit both the policy form and the standard employee risk rates for each risk category at the same time.

(2) Either:

(A) Thirty days expires after that statement is filed without written notice from the commissioner specifying the reasons for his or her opinion that the carrier s risk categories or risk adjustment factors do no comply with the requirements of this chapter.

(B) Prior to that time the commissioner gives the carrier written notice that the carrier s risk categories and risk adjustment factors as filed comply with the requirements of this chapter.

(b) No carrier shall issue, deliver, renew, or revise a benefit plan design lawfully provided pursuant to subdivision (a), and no carrier shall change the risk categories, risk adjustment factors, or standard employee risk rates for any benefit plan design until all of the following requirements are met:

(1) The carrier files with the commissioner a statement of the specific changes which the carrier proposes in the risk categories, risk adjustment factors, or standard employee risk rates.

(2) Either:

(A) Thirty days expires after such statement is filed without written notice from the commissioner specifying the reasons for his or her opinion that the carrier s risk categories or risk adjustment factors do not comply with the requirements of this chapter.

(B) Prior to that time the commissioner gives the carrier written notice that the carrier s risk categories and risk adjustment factors as filed comply with the requirements of this chapter.

(c) Notwithstanding any provision to the contrary, when a carrier is changing the standard employee risk rates of a benefit plan design lawfully provided under (a) or (b) above but is not changing the risk categories or risk adjustment factors which have been previously authorized, the carrier need not comply with the requirements of paragraph (2) of subdivision (b), but instead shall submit the revised standard employee risk rates for the benefit plan design prior to offering or renewing the benefit plan design.

(d) When submitting filings under subdivision (a), (b), or (c), a carrier may also file with the commissioner at the time of the filings a statement of the standard employee risk rate for each risk category the carrier intends to use for each month in the 12 months subsequent to the date of the filing. Once the requirements of the applicable subdivision (a), (b), or (c), have been met, these rates shall be used by the carrier for the 12-month period unless the carrier is otherwise informed by the commissioner in his or her response to the filings submitted under subdivision (a), (b), or (c), provided that any subsequent change in the standard employee risk rates charged by the carrier which differ from those previously filed with the commissioner must be newly filed in accordance with this subdivision and provided that the carrier does not change the risk categories or risk adjustment factors for the benefit plan design.

(e) If the commissioner notifies the carrier, in writing, that the carrier s risk categories or risk adjustment factors do not comply with the requirements of this chapter, specifying the reasons for his or her opinion, it is unlawful for the carrier, at any time after the receipt of such notice, to utilize the noncomplying health benefit plan, benefit plan design, risk categories, or risk adjustment factors in conjunction with the health benefit plans or benefit plan designs for which the filing was made.

(f) Each carrier shall maintain at its principal place of business copies of all information required to be filed with the commissioner pursuant to this section.

(g) Each carrier shall make the information and documentation described in this section available to the commissioner upon request.

(h) Nothing in this section shall be construed to permit the commissioner to establish or approve the rates charged to policyholders for health benefit plans.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10718

(a) In addition to any other remedy permitted by law, the commissioner shall have the administrative authority to assess penalties against carriers, insurance producers, and other entities engaged in the business of insurance or other persons or entities for violations of this chapter.

(b) Upon a showing of a violation of this chapter in any civil action, a court may also assess the penalties described in this chapter, in addition to any other remedies provided by law.

(c) Any production agent or other person or entity engaged in the business of insurance, other than a carrier, that violates this chapter is liable for administrative penalties of not more than two hundred fifty dollars ($250) for the first violation.

(d) Any production agent or other person or entity engaged in the business of insurance, other than a carrier, that engages in practices prohibited by this chapter a second or subsequent time, or who commits a knowing violation of this chapter, is liable for administrative penalties of not less than one thousand dollars ($1,000) and not more than two thousand five hundred dollars ($2,500) for each violation.

(e) Any carrier that violates this chapter is liable for administrative penalties of not more than two thousand five hundred dollars ($2,500) for the first violation and not more than five thousand dollars ($5,000) for each subsequent violation.

(f) Any carrier that violates this chapter with a frequency that indicates a general business practice or commits a knowing violation of this chapter, is liable for administrative penalties of not less than fifteen thousand dollars ($15,000) and not more than one hundred thousand dollars ($100,000) for each violation.

(g) An act or omission that is inadvertent and that results in incorrect premium rates being charged to more than one policyholder shall be a single violation for the purpose of this section.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10718.5

(a) (1) In addition to any other remedy permitted by law, whenever the commissioner shall have reason to believe that any carrier, production agent, or other person or entity engaged in the business of insurance has violated this chapter, and that a proceeding by the commissioner in respect thereto would be in the interest of the public, the commissioner may issue and serve upon that entity an order to show cause containing a statement of the charges, a statement of the entity s potential liability under this chapter, and a notice of a public hearing thereon before the Administrative Law Bureau of the department to be held at a time and place fixed therein, which shall not be less than 30 days after the service thereof, for the purpose of determining whether the commissioner should issue an order to that entity to pay the penalty imposed by this chapter and such order or orders as shall be reasonably necessary to correct, eliminate, or remedy the alleged violations of this chapter, including, but not limited to, an order to cease and desist from the specified violations of this chapter.

(2) The hearings provided by this subdivision shall be conducted in accordance with the Administrative Procedure Act, Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all the powers granted therein.

(b) (1) Whenever it appears to the commissioner that irreparable loss and injury has occurred or may occur to an insured, employer, employee, or other member of the public because a carrier, production agent, or other person or entity engaged in the business of insurance has violated this chapter, the commissioner may, before hearing, but after notice and opportunity to submit relevant information, issue and cause to be served upon the entity such order or orders as shall be reasonably necessary to correct, eliminate, or remedy the alleged violations of this chapter, including, but not limited to, an order requiring the entity to forthwith cease and desist from engaging further in the violations which are causing or may cause such irreparable injury.

(2) At the same time an order is served pursuant to paragraph (1) of this subdivision, the commissioner shall issue and also serve upon the person a notice of public hearing before the Administrative Law Bureau of the department to be held at a time and place fixed therein, which shall not be less than 30 days after the service thereof.

(3) The hearings provided by this subdivision shall be conducted in accordance with the Administrative Procedure Act, Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all the powers granted therein.

(4) At any time prior to the commencement of a hearing as provided in this subdivision, the entity against which the commissioner has served an order may waive the hearing and have judicial review of the order by means of any remedy afforded by law without first exhausting administrative remedies or procedures.

(c) If, after hearing as provided by subdivision (a) or (b), the charges, or any of them, that an entity has violated this chapter are found to be justified, the commissioner shall issue and cause to be served upon that entity an order requiring that entity to pay the penalty imposed by this chapter and such order or orders as shall be reasonably necessary to correct, eliminate, or remedy the alleged violations of this chapter, including, but not limited to, an order to cease and desist from the specified violations of this chapter.

(d) In addition to any other penalty provided by law or the availability of any administrative procedure, if a carrier, after notice and hearing, is found to have violated this chapter knowingly or as a general business practice the commissioner may suspend the carrier s certificate of authority to transact disability insurance. The order of suspension shall prescribe the period of such suspension. The proceedings shall be conducted in accordance with the Administrative Procedure Act, Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code and the commissioner shall have all the powers granted therein.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10718.55

(a) Carriers may enter into contractual agreements with qualified associations, as defined in subdivision (b), under which these qualified associations may assume responsibility for performing specific administrative services, as defined in this section, for qualified association members. Carriers that enter into agreements with qualified associations for assumption of administrative services shall establish uniform definitions for the administrative services that may be provided by a qualified association or its third-party administrator. The carrier shall permit all qualified associations to assume one or more of these functions when the carrier determines the qualified association demonstrates that it has the administrative capacity to assume these functions.

For the purposes of this section, administrative services provided by qualified associations or their third-party administrators shall be services pertaining to eligibility determination, enrollment, premium collection, sales, or claims administration on a per-claim basis that would otherwise be provided directly by the carrier or through a third-party administrator on a commission basis or an agent or solicitor workforce on a commission basis.

Each carrier that enters into an agreement with any qualified association for the provision of administrative services shall offer all qualified associations with which it contracts the same premium discounts for performing those services the carrier has permitted the qualified association or its third-party administrator to assume. The carrier shall apply these uniform discounts to the carrier s risk adjusted employee risk rates after the carrier has determined the qualified association s risk adjusted employee risk rates pursuant to Section 10714. The carrier shall report to the department its schedule of discounts for each administrative service.

In no instance may a carrier provide discounts to qualified associations that are in any way intended to, or materially result in, a reduction in premium charges to the qualified association due to the health status of the membership of the qualified association. In addition to any other remedies available to the commissioner to enforce this chapter, the commissioner may declare a contract between a carrier and a qualified association for administrative services pursuant to this section null and void if the commissioner determines any discounts provided to the qualified association are intended to, or materially result in, a reduction in premium charges to the qualified association due to the health status of the membership of the qualified association.

(b) For the purposes of this section, a qualified association is a nonprofit corporation comprised of a group of individuals or employers who associate based solely on participation in a specified profession or industry, that conforms to all of the following requirements:

(1) It accepts for membership any individual or small employer meeting its membership criteria.

(2) It does not condition membership, directly or indirectly, on the health or claims history of any person.

(3) It uses membership dues solely for and in consideration of the membership and membership benefits, except that the amount of the dues shall not depend on whether the member applies for or purchases insurance offered by the association.

(4) It is organized and maintained in good faith for purposes unrelated to insurance.

(5) It existed on January 1, 1972, and has been in continuous existence since that date.

(6) It has a constitution and bylaws or other analogous governing documents that provide for election of the governing board of the association by its members.

(7) It offered, marketed, or sold health coverage to its members for 20 continuous years prior to January 1, 1993.

(8) It agrees to offer any plan contract only to association members.

(9) It agrees to include any member choosing to enroll in the plan contract offered by the association, provided that the member agrees to make required premium payments.

(10) It complies with all provisions of this article.

(11) It had at least 10,000 enrollees covered by association-sponsored plans immediately prior to enactment of Chapter 1128 of the Statutes of 1992.

(12) It applies any administrative cost at an equal rate to all members purchasing coverage through the qualified association.

(c) A qualified association shall comply with the requirements set forth in Section 10198.9.

(Amended by Stats. 2002, Ch. 227, Sec. 2. Effective January 1, 2003.)



10718.7

Notwithstanding any other provision of law, no provision of this chapter shall be construed to limit the applicability of any other provision of the Insurance Code unless such provision is in conflict with the requirements of this chapter.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)






ARTICLE 3. Voluntary Reinsurance Mechanism

10719

The California Small Group Reinsurance Fund is hereby authorized to be created solely to allow carriers to share in financing the cost of covering high risk small employer groups. It shall be organized as a nonprofit corporation, which consists of all small employer carriers and small employer health care service plans which elect to participate in the fund pursuant to subdivision (d) of Section 10720. These carriers may cede that portion of risk to the fund that the fund has agreed to accept.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10719.1

Any person or entity subject to the requirements of this chapter shall comply with the standards set forth in Chapter 7 (commencing with Section 3750) of Part 1 of Division 9 of the Family Code and Section 14124.94 of the Welfare and Institutions Code.

(Amended by Stats. 1996, Ch. 1062, Sec. 25. Effective January 1, 1997.)



10720

(a) The fund shall be governed by a board of directors, which shall initially be elected by small employer carriers and small employer health care service plans. The initial board shall be elected by a weighted vote based on net health insurance premiums derived from the state in the previous calendar year in the small employer market. The initial board shall consist of at least five and not more than nine representatives of small employer carriers and small employer health care service plans.

(b) Within 180 days of the election of the initial board, the board shall adopt a plan of operation which provides for the reasonable and equitable administration of the fund.

(c) The plan of operation shall, among other things, do all of the following:

(1) Establish procedures to assure the fair, reasonable, and equitable administration of the fund and provide for the sharing of fund gains or losses on an equitable and proportionate basis.

(2) Establish procedures for handling and accounting of program assets and moneys.

(3) Establish terms of office and procedures for filling vacancies on the board.

(4) Establish procedures for reinsuring risks in accordance with the provisions of this chapter.

(5) Establish procedures for collecting assessments from members to provide for claims reinsured by the fund and for administrative expenses incurred or estimated to be incurred during the period for which the assessment is made.

(d) Within 60 days of the board s adoption of the plan of operation, small employer carriers and small employer health care service plans shall elect to be either a participant or nonparticipant of the fund. All participants of the fund shall be members of the fund, and only members of the fund shall continue to be members of the board. Members may elect new members of the board, if necessary, to replace initial board members who elect to be nonparticipants of the fund, subject to subdivision (a). The election shall be binding for a three-year period. Thereafter, each small employer carrier shall notify the board 90 days prior to the end of the election period whether or not they will be a member of the fund.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10720.1

The fund shall have the general powers and authority granted under the laws of California to insurance companies and health care service plans licensed to transact business, except the power to issue health benefit plans directly to either groups or individuals. In addition, thereto, the fund shall have the specific authority to:

(a) Enter into contracts as are necessary or proper to carry out the provisions and purposes of this chapter, including the authority to enter into contracts with similar programs of other states for the joint performance of common functions or with persons or other organizations for the performance of administrative functions.

(b) Sue or be sued, including taking any legal actions necessary or proper for recovering any assessments and penalties for, on behalf of, or against the fund.

(c) Take any legal action necessary to avoid the payment of improper claims against the fund.

(d) Issue reinsurance policies, in accordance with the requirements of this chapter.

(e) Establish rules, conditions, and procedures pertaining to the reinsurance of members risk by the fund.

(f) Establish actuarial functions as appropriate for the operation of the fund.

(g) Assess members of the fund and take advance interim assessments as may be reasonable and necessary for organizational and interim operating expenses. Any interim assessments shall be credited as offsets against any regular assessments due following the close of the fiscal year.

(h) Appoint from among fund members appropriate legal, actuarial, and other committees as necessary to provide technical assistance in the operation of the fund, policy and contract design, and any other function within the authority of the fund.

(i) Borrow money to effect the purposes of the fund. Any notes or other evidence of indebtedness of the fund not in default shall be legal investments for fund members and may be carried as admitted assets.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10721

The fund shall provide for the financing of its reinsurance and operating costs, including actuarially sound reserves for unpaid losses, by charging members a reinsurance contribution and, as necessary, making assessments and collections from members in proportion to their participation in the program. Neither the state or any officer, agent, or employee shall be liable for any costs of the fund, or for any debts or liabilities incurred by the fund.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10722

If assessments exceed actual losses and administrative expenses of the fund, the excess shall be held at interest and used by the fund to offset future losses or to reduce fund premiums. As used in this paragraph, future losses includes reserves for incurred but not reported claims.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10723

Any unsatisfied net liability or outstanding assessment owed by an insolvent member participating in the fund shall be assumed by and apportioned among the remaining members in the fund in the same manner in which assessments are levied by the fund. The fund shall have all rights allowed by law on behalf of the remaining members against the insolvent member for sums due the fund.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10724

Carriers choosing to participate shall comply with all requirements for participation established by the fund.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10725

The fund s board of directors shall establish the rules, conditions, and procedures pertaining to the reinsurance of members risks by the fund.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10726

Nothing in this article relieves members of participating in the fund from complying with the underwriting and rating provisions included in Article 1 (commencing with Section 10700) and Article 2 (commencing with Section 10702) in the case of small employer carriers, or in Article 3.1 (commencing with Section 1357) and with Article 3.14 (commencing with Section 1357.50) of the Health and Safety Code, in the case of small employer health care service plans.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10727

The fund shall be exempt from any and all taxes.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10728

For purposes of agreements entered into pursuant to this article, the fund, and its officers, directors, agents, and employees shall have no liability for any damages other than actual damages.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10729

The fund shall establish rules, conditions, and procedures relating to the indemnification of any person or member of the fund made a party to any claim, action, suit, or proceeding because the person or member served on the board of directors of the fund, or on a committee, or was an officer or employee of the fund, provided, such rules, conditions, and procedures do not authorize indemnification in excess of that expressly permitted by Section 317 of the Corporations Code.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)






ARTICLE 4. Purchasing Pool for Small Employers

10730

(a) The Voluntary Alliance Uniting Employers Purchasing Program is hereby created and shall be administered by the Major Risk Medical Insurance Board.

(b) No member of the Major Risk Medical Insurance Board and no decisionmaker for any nonprofit entity that assumes administrative and fiscal responsibility for operation of the program pursuant to Sections 10748.5 and 10748.6 shall make, participate in making, or in any way attempt to use his or her official position to influence the making of any decision that he or she knows or has reason to know will have a reasonably foreseeable material financial effect, distinguishable from its effect on the public generally, on him or her or a member of his or her immediate family, or on any of the following:

(1) Any source of income, other than gifts and other than loans by a commercial lending institution in the regular course of business on terms available to the public without regard to official status aggregating two hundred fifty dollars ($250) or more in value provided to, received by, or promised to the member of the Major Risk Medical Insurance Board or decisionmaker for a nonprofit entity that assumes administrative and fiscal responsibility for operation of the program pursuant to Sections 10748.5 and 10748.6 within 12 months prior to the time when the decision is made.

(2) Any business entity in which the member of the Major Risk Medical Insurance Board or decisionmaker for a nonprofit entity that assumes administrative and fiscal responsibility for operation of the program pursuant to Sections 10748.5 and 10748.6 is a director, officer, partner, trustee, employee, or holds any position of management.

(c) Commencing January 1, 1994, no member of the Major Risk Medical Insurance Board and no decisionmaker for any nonprofit entity that assumes administrative and fiscal responsibility for the program pursuant to Sections 10748.5 and 10748.6, may be an employee, a consultant or a member of the board of directors of any insurer, hospital service plan or health care service plan, or an insurance broker or agent doing business in California.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10731

The board may do any of the following:

(a) Enter into contracts with carriers to provide health benefits coverage to eligible employees and their dependents. Any contract entered into pursuant to this part shall be exempt from any provision of law relating to competitive bidding, and shall be exempt from the review or approval of any division of the Department of General Services. The board shall not be required to specify the amounts encumbered for each contract, but may allocate funds to each contract based on projected and actual subscriber enrollments.

(b) Enter into other contracts as are necessary or proper to carry out the provisions of this part.

(c) Employ necessary staff.

(d) Sue or be sued, including taking any legal actions necessary or proper for recovering any penalties for, on behalf of, or against, the program or any board member.

(e) Define the health benefits coverage which the program will contract to purchase from participating carriers.

(f) Appoint committees, as necessary, to provide technical assistance in the operation of the program.

(g) Assess participating employers a reasonable fee for necessary costs in connection with the program.

(h) Undertake activities necessary to administer the program, including marketing and publicizing the program, and assuring carrier, employer, and enrollee compliance with program requirements.

(i) Establish rules, conditions, and procedures for participation for small employers.

(j) Establish rules, conditions, and procedures for participation for participating carriers.

(k) Establish a financial relationship directly with agents or brokers to provide services pursuant to this program.

(l) Approve the benefit plan designs sold by carriers participating in the pool.

(m) Issue rules and regulations as necessary to administer the program. Any rules and regulations issued pursuant to this subdivision may be adopted as emergency regulations in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). Until December 31, 1994, the adoption of these regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, and safety, or general welfare.

(n) Exercise all powers reasonably necessary to carry out the powers and responsibilities expressly granted or imposed by this part.

(o) From money appropriated to the Major Risk Medical Insurance Fund, the Major Risk Medical Insurance Board may loan funds for operating expenses to establish the program. These funds shall be repaid to the Major Risk Medical Insurance Fund prior to transitioning administrative and financial responsibility for the program to a qualified nonprofit entity pursuant to Sections 10748.5 and 10748.6.

(Amended by Stats. 1993, Ch. 1146, Sec. 9.7. Effective October 11, 1993.)



10731.2

Any person or entity subject to the requirements of this chapter shall comply with the standards set forth in Chapter 7 (commencing with Section 3750) of Part 1 of Division 9 of the Family Code and Section 14124.94 of the Welfare and Institutions Code.

(Amended by Stats. 1996, Ch. 1062, Sec. 26. Effective January 1, 1997.)



10732

The board shall establish geographic areas within which participating carriers may offer health coverage to eligible employees and dependents.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10733

On or after the effective date of this chapter, the board shall enter into contracts with carriers for the purpose of providing health benefits coverage to eligible employees and dependents. Participating carriers shall have, but need not be limited to, all of the following operating characteristics satisfactory to the board:

(a) Strong financial condition, including the ability to assume the risk of providing and paying for covered services. A participating carrier may utilize reinsurance, provider risk sharing, and other appropriate mechanisms to share a portion of the risk.

(b) Adequate administrative management.

(c) In the case of the health care service plan, the following requirements must be met: (1) on the effective date of the contract, the health care service plan must be in compliance with the minimum tangible net equity requirements of the Director of the Department of Managed Health Care as those requirements will be in effect on January 1, 1995, and must remain in compliance with these requirements throughout the duration of the contract; (2) (A) before the effective date of the contract, the health care service plan must have devised a system for identifying in a simple and clear fashion both in its own records and in the medical records of subscribers and enrollees the fact that the services provided are provided under the program; and (B) throughout the duration of the contract, the health care service plan must use that system; and (3) at least 30 days before the effective date of any contract with the board, the health care service plan must inform the Director of the Department of Managed Health Care in writing of the health care service plan s intent to enter into the contract and must demonstrate in that letter, to the satisfaction of the Director of the Department of Managed Health Care, that it has complied with the requirements of paragraphs (1) and (2).

(d) A satisfactory grievance procedure.

(e) Participating carriers that contract with or employ health care providers shall have mechanisms to accomplish all of the following, in a manner satisfactory to the board, in consultation with the carrier s licensing agency.

(1) Review the quality of care covered.

(2) Review the appropriateness of care covered.

(3) Provide accessible health care services.

(Amended by Stats. 2000, Ch. 857, Sec. 68. Effective January 1, 2001.)



10733.5

Notwithstanding any other provision of law, an employer purchasing coverage through the program shall not be determined to be no longer eligible to participate in the program solely because the employer employs more than 50 eligible employees, provided the employer employs no more than 100 eligible employees.

(Added by Stats. 1993, Ch. 1146, Sec. 10. Effective October 11, 1993.)



10734

(a) Notwithstanding any other provision of law, the board shall not be subject to licensure or regulation by the Department of Insurance or the Department of Managed Health Care, as the case may be.

(b) Participating carriers that contract with the program shall be licensed and in good standing with their licensing agencies.

(Amended by Stats. 2000, Ch. 857, Sec. 69. Effective January 1, 2001.)



10735

The board shall contract with a broad range of carriers in an area, if available, to ensure that enrollees have a choice from among a reasonable number and types of competing carriers. The board shall develop and make available objective criteria for carrier selection and provide adequate notice of the application process to permit all carriers a reasonable and fair opportunity to participate. The criteria and application process shall allow participating carriers to comply with their state and federal licensing and regulatory obligations, except as otherwise provided in this chapter. Carrier selection shall be based on the criteria developed by the board.

The administrator shall not eliminate any carrier from selection solely because of the carrier s size or limited service area.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10737

The board shall use appropriate and efficient means to notify small employers of the availability of sponsored health coverage from the program.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10738

The board shall make available to small employers marketing materials that accurately summarize the benefits plans and rates that are offered by the carrier through the program.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10739

Unless authorized by the board, no participating carrier shall, in an area served by the program, directly, or through an employee, agent, or contractor, provide a small group or enrollee with any marketing material relating to benefits or rates provided under the program.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10740

Participating carriers may contract with agents or brokers to provide marketing and servicing of health benefits coverage offered through the program. Any commissions set and paid pursuant to this section shall be determined by the participating carrier and the agent or broker.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10741

The board shall enforce conditions of participation in the program for small employers and enrollees which shall conform with the requirements of this chapter.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10742

The board shall establish a mechanism to collect premiums from small employers, including remittance of the share of the premium paid by the enrollee.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10743

The board may prohibit employers or employees who drop coverage after enrolling in the pool from reenrolling in the program for up to 12 months.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10744

The board shall arrange to pay contractors as specified in program contracts.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10745

The board shall pay participating carriers their contracted rates.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10746

Participating carriers shall offer rates to small employers or enrollees in the program that, at a minimum, are consistent with the program regulations and existing statutes and regulations regulating health insurance offerings to small employers.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10747

The board may adjust payments made to a carrier if the board finds that the carrier has a significantly disproportionate share of high- or low-risk enrollees. Prior to making this finding, the program shall obtain valid data from participating carriers. Reporting requirements shall be administratively compatible with the methods of operation of the carrier. Any adjustments to payments shall be prospective and shall utilize demographic and other factors which are actuarially related to risk.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10748

If a small employer, employee, or dependent of a small employer is dissatisfied with any action or failure to act which has occurred in connection with eligibility for, or enrollment in the program, the employer or employee shall have the right to appeal to the board and shall be accorded an opportunity for a fair hearing. Hearings shall be conducted, insofar as practicable, pursuant to the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10748.5

No later than three years from the effective date of this article, the board shall issue a request for proposals that solicits nonprofit entities to submit bids to assume administrative and fiscal responsibility for operation of the program on a regional basis. The geographic boundaries of the regions shall be designated by the board. The board shall assess bidder s qualifications in the areas of administrative capacity, financial responsibility, local experience, and demonstrated ability.

Within six months of issuing the request for proposals, the board shall select from among the qualified bidders and award administrative and financial responsibility for the program to the selected regional nonprofit entities. If no qualified nonprofit entity submits a bid pursuant to the board s request for proposals, one year from the date that bids were due the board shall reissue a request for proposals if the board has reason to believe that there is a possibility for a response from a qualified nonprofit entity.

The board shall provide for an orderly transition of administrative and financial responsibility for the program.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10748.6

The board shall accept and review proposals submitted from nonprofit entities for assumption of administrative and financial responsibility of the program at any time prior to the process described in Section 10748.5. If the board determines that a qualified entity exists, the board may relinquish administrative and financial responsibility for the program to the nonprofit entity. Any contract entered into pursuant to this section shall be exempt from any provision of law relating to competitive bidding and shall be exempt from the review or approval of any division of the Department of General Services.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10748.7

There is in the program a five-member small employer advisory panel to be appointed by the board to provide consultation to the board on program design and implementation. The composition of the panel shall reflect varying sizes of small employers and a variety of occupational categories.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10749

There is created a Voluntary Alliance Uniting Employers Fund which shall consist of moneys collected pursuant to this article and any funds loaned by the board for operating expenses. Moneys in the fund shall be continuously appropriated without regard to fiscal year, to the board for the purposes specified in this part. Costs of the Voluntary Alliance for Uniting Employers Purchasing Program shall not be paid with state funds other than funds loaned by the board for operating expenses. Moneys within the fund shall be utilized for the purposes of this article.

(Added by Stats. 1992, Ch. 1128, Sec. 10. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128.)



10750

This chapter shall not apply to a health benefit plan that is subject to Chapter 8.01 (commencing with Section 10753) or Chapter 8.02 (commencing with Section 10755), except as otherwise provided in those chapters.

(Added by Stats. 2012, Ch. 852, Sec. 13. Effective January 1, 2013.)






ARTICLE 5. Stop-Loss Insurance

10752

As used in this article, the following definitions shall apply:

(a) Attachment point means the amount of health claims incurred by a small employer in a policy year for its employees and their dependents, and covered by a stop-loss insurance policy, above which the stop-loss insurer incurs a liability for payment.

(1) Individual attachment point means the amount of health claims incurred by a small employer in a policy year for an individual employee or dependent of an employee, and covered by a stop-loss insurance policy, above which the stop-loss insurer incurs a liability for payment, under individual stop-loss coverage. For purposes of this article, specific attachment point has the same meaning as individual attachment point.

(2) Aggregate attachment point means the total amount of health claims incurred by a small employer in a policy year for all covered employees and their dependents, and covered by a stop-loss insurance policy, above which the stop-loss insurer incurs a liability for payment under aggregate stop-loss coverage.

(b) Dependent means the spouse, registered domestic partner as described in Section 297 of the Family Code, or child of an employee.

(c) Direct coverage means that an insurance company assumes a direct obligation to an employee under an insurance policy to pay or indemnify the employee for health claims incurred by the employee or the employee s dependents.

(d) Expected claims means, for the purposes of aggregate stop-loss coverage, the total amount of health claims that is projected to be incurred by a small employer for its employees and their dependents in a policy year.

(e) Policy year means the 12-month period that is designated as the policy year or policy period for the stop-loss insurance policy. If the stop-loss insurance policy does not designate a policy year, the policy year is the year in which the total amount of health claims incurred by a small employer for an individual employee or dependent of an employee, or the aggregate amount for all covered employees and their dependents, are added together for the purposes of determining whether the claims have exceeded the attachment point.

(f) Small employer has the same meaning as defined in subdivision (q) of Section 10753.

(g) Stop-loss insurer means an insurance company providing individual or aggregate stop-loss insurance coverage, or both, or any other assumption of risk, to a small employer for the health claims it incurs for its employees and their dependents.

(h) Stop-loss insurance policy means a policy, contract, certificate, or statement of coverage between a stop-loss insurer and small employer providing individual or aggregate stop-loss insurance coverage, or both, or any other assumption of risk, to a small employer for the liability the small employer incurs related to the covered health claims of its employees and their dependents.

(Added by Stats. 2013, Ch. 443, Sec. 1. Effective January 1, 2014.)



10752.1

A stop-loss insurer shall not exclude any employee or dependent on the basis of an actual or expected health status-related factor. Health status-related factors include, but are not limited to, any of the following: health status; medical condition, including both physical and mental illnesses; claims experience; medical history; receipt of health care; genetic information; disability; evidence of insurability, including conditions arising out of acts of domestic violence of the employee or dependent; or any other health status-related factor as determined by the department.

(Added by Stats. 2013, Ch. 443, Sec. 1. Effective January 1, 2014.)



10752.2

A stop-loss insurer shall renew, at the option of the small employer, all stop-loss insurance policies written, issued, administered, or renewed on or after January 1, 2014, and all small employer stop-loss insurance policies in force on or after January 1, 2014, except as follows:

(a) (1) For nonpayment of the required premiums by the small employer, if the small employer has been duly notified and billed for the charge and at least a 30-day grace period has elapsed since the date of notification.

(2) A stop-loss insurer shall continue to provide coverage as required by the small employer s policy during the grace period described in paragraph (1). Nothing in this section shall be construed to affect or impair the small employer s or the stop-loss insurer s other rights and responsibilities pursuant to the policy.

(b) Where the stop-loss insurer demonstrates fraud or an intentional misrepresentation of material fact by the small employer under the terms of the stop-loss insurance policy.

(c) Where the stop-loss insurer has been determined by the commissioner to be financially impaired.

(d) Where the stop-loss insurer ceases to write, issue, or administer new stop-loss insurance policies in this state; provided, however, that the following conditions are satisfied:

(1) Notice of the decision to cease writing, issuing, or administering new or existing stop-loss insurance policies in this state is provided to the commissioner, and to the small employer, at least 180 days prior to the discontinuation of the coverage.

(2) Stop-loss insurance policies subject to this article shall not be canceled until 180 days after the date of the notice required under paragraph (1). During that time, the stop-loss insurer shall continue to comply with this article.

(Added by Stats. 2013, Ch. 443, Sec. 1. Effective January 1, 2014.)



10752.3

A stop-loss insurance policy issued, reissued, or renewed on or after January 1, 2014, and prior to January 1, 2016, to a small employer shall not contain any of the following provisions:

(a) An individual attachment point for a policy year that is less than thirty-five thousand dollars ($35,000).

(b) An aggregate attachment point for a policy year that is less than the greater of one of the following:

(1) Five thousand dollars ($5,000) times the total number of group members.

(2) One hundred twenty percent of expected claims.

(3) Thirty-five thousand dollars ($35,000).

(c) A provision for direct coverage of an employee or dependent of an employee.

(Added by Stats. 2013, Ch. 443, Sec. 1. Effective January 1, 2014.)



10752.4

A stop-loss insurance policy issued, reissued, or renewed on or after January 1, 2016, to a small employer shall not contain any of the following provisions:

(a) An individual attachment point for a policy year that is less than forty thousand dollars ($40,000).

(b) An aggregate attachment point for a policy year that is less than the greater of one of the following:

(1) Five thousand dollars ($5,000) times the total number of group members.

(2) One hundred twenty percent of expected claims.

(3) Forty thousand dollars ($40,000).

(c) A provision for direct coverage of an employee or dependent of an employee.

(Added by Stats. 2013, Ch. 443, Sec. 1. Effective January 1, 2014.)



10752.43

Sections 10752.3 and 10752.4 do not apply to a stop-loss insurance policy provided to a small employer that was in effect prior to September 1, 2013. A stop-loss insurance policy that was in effect prior to September 1, 2013, may be renewed or reissued, or a stop-loss insurance policy may be issued by another stop-loss insurer to maintain continuity of stop-loss coverage for a small employer who had a stop-loss insurance policy in effect prior to September 1, 2013, provided that a stop-loss policy issued to maintain continuity of coverage shall have attachment points that are the same as or higher than the attachment points that were in place in the policy held by the small employer prior to September 1, 2013.

(Added by Stats. 2013, Ch. 443, Sec. 1. Effective January 1, 2014.)



10752.46

On April 1, 2014, and on April 1 annually thereafter, a stop-loss insurer shall report to the Department of Insurance the number of small employer stop-loss policies it had issued and in effect as of December 31 of the previous year. The information shall include new policies issued and policies reissued or renewed in the previous year for groups that have 1 to 50 employees and 51 to 100 employees.

(Added by Stats. 2013, Ch. 443, Sec. 1. Effective January 1, 2014.)



10752.5

The commissioner may adopt regulations as may be necessary to carry out the purposes of this article. In adopting regulations, the commissioner shall comply with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2013, Ch. 443, Sec. 1. Effective January 1, 2014.)



10752.6

A stop-loss insurer that violates the provisions of this article is subject to the remedies and administrative penalties applicable to insurers in Sections 10718 and 10718.5.

(Added by Stats. 2013, Ch. 443, Sec. 1. Effective January 1, 2014.)



10752.7

Nothing in this article shall affect the ongoing operations of multiple employer welfare arrangements regulated pursuant to Article 4.7 (commencing with Section 742.20) of Chapter 1 of Part 2 of Division 1 that provide health care benefits to their members on a self-funded or partially self-funded basis and that comply with small group health reforms.

(Added by Stats. 2013, Ch. 443, Sec. 1. Effective January 1, 2014.)



10752.8

The provisions of this article are severable. If any provision of this article or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2013, Ch. 443, Sec. 1. Effective January 1, 2014.)









CHAPTER 8.01. Nongrandfathered Small Employer Health Insurance

ARTICLE 1. Definitions

10753

(a) Agent or broker means a person or entity licensed under Chapter 5 (commencing with Section 1621) of Part 2 of Division 1.

(b) Benefit plan design means a specific health coverage product issued by a carrier to small employers, to trustees of associations that include small employers, or to individuals if the coverage is offered through employment or sponsored by an employer. It includes services covered and the levels of copayment and deductibles, and it may include the professional providers who are to provide those services and the sites where those services are to be provided. A benefit plan design may also be an integrated system for the financing and delivery of quality health care services which has significant incentives for the covered individuals to use the system.

(c) Carrier means a health insurer or any other entity that writes, issues, or administers health benefit plans that cover the employees of small employers, regardless of the situs of the contract or master policyholder.

(d) Child means a child described in Section 22775 of the Government Code and subdivisions (n) to (p), inclusive, of Section 599.500 of Title 2 of the California Code of Regulations.

(e) Dependent means the spouse or registered domestic partner, or child, of an eligible employee, subject to applicable terms of the health benefit plan covering the employee, and includes dependents of guaranteed association members if the association elects to include dependents under its health coverage at the same time it determines its membership composition pursuant to subdivision (s).

(f) Eligible employee means either of the following:

(1) Any permanent employee who is actively engaged on a full-time basis in the conduct of the business of the small employer with a normal workweek of an average of 30 hours per week over the course of a month, in the small employer s regular place of business, who has met any statutorily authorized applicable waiting period requirements. The term includes sole proprietors or partners of a partnership, if they are actively engaged on a full-time basis in the small employer s business, and they are included as employees under a health benefit plan of a small employer, but does not include employees who work on a part-time, temporary, or substitute basis. It includes any eligible employee, as defined in this paragraph, who obtains coverage through a guaranteed association. Employees of employers purchasing through a guaranteed association shall be deemed to be eligible employees if they would otherwise meet the definition except for the number of persons employed by the employer. A permanent employee who works at least 20 hours but not more than 29 hours is deemed to be an eligible employee if all four of the following apply:

(A) The employee otherwise meets the definition of an eligible employee except for the number of hours worked.

(B) The employer offers the employee health coverage under a health benefit plan.

(C) All similarly situated individuals are offered coverage under the health benefit plan.

(D) The employee must have worked at least 20 hours per normal workweek for at least 50 percent of the weeks in the previous calendar quarter. The insurer may request any necessary information to document the hours and time period in question, including, but not limited to, payroll records and employee wage and tax filings.

(2) Any member of a guaranteed association as defined in subdivision (s).

(g) Enrollee means an eligible employee or dependent who receives health coverage through the program from a participating carrier.

(h) Exchange means the California Health Benefit Exchange created by Section 100500 of the Government Code.

(i) Financially impaired means, for the purposes of this chapter, a carrier that, on or after the effective date of this chapter, is not insolvent and is either:

(1) Deemed by the commissioner to be potentially unable to fulfill its contractual obligations.

(2) Placed under an order of rehabilitation or conservation by a court of competent jurisdiction.

(j) Health benefit plan means a policy of health insurance, as defined in Section 106, for the covered eligible employees of a small employer and their dependents. The term does not include coverage of Medicare services pursuant to contracts with the United States government, or coverage that provides excepted benefits, as described in Sections 2722 and 2791 of the federal Public Health Service Act, subject to Section 10701.

(k) In force business means an existing health benefit plan issued by the carrier to a small employer.

(l) Late enrollee means an eligible employee or dependent who has declined health coverage under a health benefit plan offered by a small employer at the time of the initial enrollment period provided under the terms of the health benefit plan consistent with the periods provided pursuant to Section 10753.05 and who subsequently requests enrollment in a health benefit plan of that small employer, except where the employee or dependent qualifies for a special enrollment period provided pursuant to Section 10753.05. It also means any member of an association that is a guaranteed association as well as any other person eligible to purchase through the guaranteed association when that person has failed to purchase coverage during the initial enrollment period provided under the terms of the guaranteed association s health benefit plan consistent with the periods provided pursuant to Section 10753.05 and who subsequently requests enrollment in the plan, except where the employee or dependent qualifies for a special enrollment period provided pursuant to Section 10753.05.

(m) New business means a health benefit plan issued to a small employer that is not the carrier s in force business.

(n) Preexisting condition provision means a policy provision that excludes coverage for charges or expenses incurred during a specified period following the insured s effective date of coverage, as to a condition for which medical advice, diagnosis, care, or treatment was recommended or received during a specified period immediately preceding the effective date of coverage.

(o) Creditable coverage means:

(1) Any individual or group policy, contract, or program, that is written or administered by a health insurer, health care service plan, fraternal benefits society, self-insured employer plan, or any other entity, in this state or elsewhere, and that arranges or provides medical, hospital, and surgical coverage not designed to supplement other private or governmental plans. The term includes continuation or conversion coverage but does not include accident only, credit, coverage for onsite medical clinics, disability income, Medicare supplement, long-term care, dental, vision, coverage issued as a supplement to liability insurance, insurance arising out of a workers compensation or similar law, automobile medical payment insurance, or insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(2) The federal Medicare Program pursuant to Title XVIII of the federal Social Security Act (42 U.S.C. Sec. 1395 et seq.).

(3) The Medicaid Program pursuant to Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.).

(4) Any other publicly sponsored program, provided in this state or elsewhere, of medical, hospital, and surgical care.

(5) 10 U.S.C. Chapter 55 (commencing with Section 1071) (Civilian Health and Medical Program of the Uniformed Services (CHAMPUS)).

(6) A medical care program of the Indian Health Service or of a tribal organization.

(7) A health plan offered under 5 U.S.C. Chapter 89 (commencing with Section 8901) (Federal Employees Health Benefits Program (FEHBP)).

(8) A public health plan as defined in federal regulations authorized by Section 2701(c)(1)(I) of the federal Public Health Service Act, as amended by Public Law 104-191, the federal Health Insurance Portability and Accountability Act of 1996.

(9) A health benefit plan under Section 5(e) of the federal Peace Corps Act (22 U.S.C. Sec. 2504(e)).

(10) Any other creditable coverage as defined by subdivision (c) of Section 2704 of Title XXVII of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-3(c)).

(p) Rating period means the period for which premium rates established by a carrier are in effect and shall be no less than 12 months from the date of issuance or renewal of the health benefit plan.

(q) (1) Small employer means either of the following:

(A) For plan years commencing on or after January 1, 2014, and on or before December 31, 2015, any person, firm, proprietary or nonprofit corporation, partnership, public agency, or association that is actively engaged in business or service, that, on at least 50 percent of its working days during the preceding calendar quarter or preceding calendar year, employed at least one, but no more than 50, eligible employees, the majority of whom were employed within this state, that was not formed primarily for purposes of buying health benefit plans, and in which a bona fide employer-employee relationship exists. For plan years commencing on or after January 1, 2016, any person, firm, proprietary or nonprofit corporation, partnership, public agency, or association that is actively engaged in business or service, that, on at least 50 percent of its working days during the preceding calendar quarter or preceding calendar year, employed at least one, but no more than 100, eligible employees, the majority of whom were employed within this state, that was not formed primarily for purposes of buying health benefit plans, and in which a bona fide employer-employee relationship exists. In determining whether to apply the calendar quarter or calendar year test, a carrier shall use the test that ensures eligibility if only one test would establish eligibility. In determining the number of eligible employees, companies that are affiliated companies and that are eligible to file a combined tax return for purposes of state taxation shall be considered one employer. Subsequent to the issuance of a health benefit plan to a small employer pursuant to this chapter, and for the purpose of determining eligibility, the size of a small employer shall be determined annually. Except as otherwise specifically provided in this chapter, provisions of this chapter that apply to a small employer shall continue to apply until the plan contract anniversary following the date the employer no longer meets the requirements of this definition. It includes any small employer as defined in this subparagraph who purchases coverage through a guaranteed association, and any employer purchasing coverage for employees through a guaranteed association. This subparagraph shall be implemented to the extent consistent with PPACA, except that the minimum requirement of one employee shall be implemented only to the extent required by PPACA.

(B) Any guaranteed association, as defined in subdivision (r), that purchases health coverage for members of the association.

(2) For plan years commencing on or after January 1, 2014, the definition of an employer, for purposes of determining whether an employer with one employee shall include sole proprietors, certain owners of S corporations, or other individuals, shall be consistent with Section 1304 of PPACA.

(r) Guaranteed association means a nonprofit organization comprised of a group of individuals or employers who associate based solely on participation in a specified profession or industry, accepting for membership any individual or employer meeting its membership criteria which (1) includes one or more small employers as defined in subparagraph (A) of paragraph (1) of subdivision (q), (2) does not condition membership directly or indirectly on the health or claims history of any person, (3) uses membership dues solely for and in consideration of the membership and membership benefits, except that the amount of the dues shall not depend on whether the member applies for or purchases insurance offered by the association, (4) is organized and maintained in good faith for purposes unrelated to insurance, (5) has been in active existence on January 1, 1992, and for at least five years prior to that date, (6) has been offering health insurance to its members for at least five years prior to January 1, 1992, (7) has a constitution and bylaws, or other analogous governing documents that provide for election of the governing board of the association by its members, (8) offers any benefit plan design that is purchased to all individual members and employer members in this state, (9) includes any member choosing to enroll in the benefit plan design offered to the association provided that the member has agreed to make the required premium payments, and (10) covers at least 1,000 persons with the carrier with which it contracts. The requirement of 1,000 persons may be met if component chapters of a statewide association contracting separately with the same carrier cover at least 1,000 persons in the aggregate.

This subdivision applies regardless of whether a master policy by an admitted insurer is delivered directly to the association or a trust formed for or sponsored by an association to administer benefits for association members.

For purposes of this subdivision, an association formed by a merger of two or more associations after January 1, 1992, and otherwise meeting the criteria of this subdivision shall be deemed to have been in active existence on January 1, 1992, if its predecessor organizations had been in active existence on January 1, 1992, and for at least five years prior to that date and otherwise met the criteria of this subdivision.

(s) Members of a guaranteed association means any individual or employer meeting the association s membership criteria if that person is a member of the association and chooses to purchase health coverage through the association. At the association s discretion, it may also include employees of association members, association staff, retired members, retired employees of members, and surviving spouses and dependents of deceased members. However, if an association chooses to include those persons as members of the guaranteed association, the association must so elect in advance of purchasing coverage from a plan. Health plans may require an association to adhere to the membership composition it selects for up to 12 months.

(t) Grandfathered health plan has the meaning set forth in Section 1251 of PPACA.

(u) Nongrandfathered health benefit plan means a health benefit plan that is not a grandfathered health plan.

(v) Plan year has the meaning set forth in Section 144.103 of Title 45 of the Code of Federal Regulations.

(w) PPACA means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued thereunder.

(x) Waiting period means a period that is required to pass with respect to the employee before the employee is eligible to be covered for benefits under the terms of the contract.

(y) Registered domestic partner means a person who has established a domestic partnership as described in Section 297 of the Family Code.

(z) Family means the policyholder and his or her dependents.

(Amended by Stats. 2013, 1st Ex. Sess., Ch. 1, Sec. 9. Effective September 30, 2013.)



10753.01

(a) For purposes of this chapter, health benefit plan does not include policies or certificates of specified disease or hospital confinement indemnity provided that the carrier offering those policies or certificates complies with the following:

(1) The carrier files, on or before March 1 of each year, a certification with the commissioner that contains the statement and information described in paragraph (2).

(2) The certification required in paragraph (1) shall contain the following:

(A) A statement from the carrier certifying that policies or certificates described in this section (i) are being offered and marketed as supplemental health insurance and not as a substitute for coverage that provides essential health benefits as defined by the state pursuant to Section 1302 of PPACA, and (ii) the disclosure forms as described in Section 10603 contains the following statement prominently on the first page: This is a supplement to health insurance. It is not a substitute for essential health benefits or minimum essential coverage as defined in federal law.

(B) A summary description of each policy or certificate described in this section, including the average annual premium rates, or range of premium rates in cases where premiums vary by age, gender, or other factors, charged for the policies and certificates issued or delivered in this state.

(3) In the case of a policy or certificate that is described in this section and that is offered for the first time in this state with respect to plan years on or after January 1, 2014, the carrier files with the commissioner the information and statement required in paragraph (2) at least 30 days prior to the date such a policy or certificate is issued or delivered in this state.

(b) As used in this section, policies or certificates of specified disease and policies or certificates of hospital confinement indemnity mean policies or certificates of insurance sold to an insured to supplement other health insurance coverage as specified in this section. An insurer issuing a policy or certificate of specified disease or a policy or certificate of hospital confinement indemnity shall require that the person to be insured is covered by an individual or group policy or contract that arranges or provides medical, hospital, and surgical coverage not designed to supplement other private or governmental plans.

(Added by Stats. 2012, Ch. 852, Sec. 14. Effective January 1, 2013.)






ARTICLE 2. Small Employer Carrier Requirements

10753.02

(a) This chapter shall apply only to nongrandfathered health benefit plans and only with respect to plan years commencing on or after January 1, 2014.

(b) All carriers writing, issuing, or administering health benefit plans that cover employees of small employers shall be subject to this chapter if any one of the following conditions are met:

(1) Any portion of the premium for any health benefit plan or benefits is paid by a small employer, or any covered individual is reimbursed, whether through wage adjustments or otherwise, by a small employer for any portion of the premium.

(2) The health benefit plan is treated by the small employer or any of the covered individuals as part of a plan or program for the purposes of Section 106 or 162 of the Internal Revenue Code.

(Added by Stats. 2012, Ch. 852, Sec. 14. Effective January 1, 2013.)



10753.02.1

Any person or entity subject to the requirements of this chapter shall comply with the standards set forth in Chapter 7 (commencing with Section 3750) of Part 1 of Division 9 of the Family Code and Section 14124.94 of the Welfare and Institutions Code.

(Added by Stats. 2012, Ch. 852, Sec. 14. Effective January 1, 2013.)



10753.03

The commissioner shall have the authority to determine whether a health benefit plan is covered by this chapter, and to determine whether an employer is a small employer within the meaning of Section 10753.

(Added by Stats. 2012, Ch. 852, Sec. 14. Effective January 1, 2013.)



10753.04

The commissioner may issue regulations that are necessary to carry out the purposes of this chapter.

(Added by Stats. 2012, Ch. 852, Sec. 14. Effective January 1, 2013.)



10753.05

(a) No group or individual policy or contract or certificate of group insurance or statement of group coverage providing benefits to employees of small employers as defined in this chapter shall be issued or delivered by a carrier subject to the jurisdiction of the commissioner regardless of the situs of the contract or master policyholder or of the domicile of the carrier nor, except as otherwise provided in Sections 10270.91 and 10270.92, shall a carrier provide coverage subject to this chapter until a copy of the form of the policy, contract, certificate, or statement of coverage is filed with and approved by the commissioner in accordance with Sections 10290 and 10291, and the carrier has complied with the requirements of Section 10753.17.

(b) (1) On and after October 1, 2013, each carrier shall fairly and affirmatively offer, market, and sell all of the carrier s health benefit plans that are sold to, offered through, or sponsored by, small employers or associations that include small employers for plan years on or after January 1, 2014, to all small employers in each geographic region in which the carrier makes coverage available or provides benefits.

(2) A carrier that offers qualified health plans through the Exchange shall be deemed to be in compliance with paragraph (1) with respect to health benefit plans offered through the Exchange in those geographic regions in which the carrier offers plans through the Exchange.

(3) A carrier shall provide enrollment periods consistent with PPACA and described in Section 155.725 of Title 45 of the Code of Federal Regulations. Commencing January 1, 2014, a carrier shall provide special enrollment periods consistent with the special enrollment periods described in Section 10965.3, to the extent permitted by PPACA, except for the triggering events identified in paragraphs (d)(3) and (d)(6) of Section 155.420 of Title 45 of the Code of Federal Regulations with respect to health benefit plans offered through the Exchange.

(4) Nothing in this section shall be construed to require an association, or a trust established and maintained by an association to receive a master insurance policy issued by an admitted insurer and to administer the benefits thereof solely for association members, to offer, market or sell a benefit plan design to those who are not members of the association. However, if the association markets, offers or sells a benefit plan design to those who are not members of the association it is subject to the requirements of this section. This shall apply to an association that otherwise meets the requirements of paragraph (8) formed by merger of two or more associations after January 1, 1992, if the predecessor organizations had been in active existence on January 1, 1992, and for at least five years prior to that date and met the requirements of paragraph (5).

(5) A carrier which (A) effective January 1, 1992, and at least 20 years prior to that date, markets, offers, or sells benefit plan designs only to all members of one association and (B) does not market, offer or sell any other individual, selected group, or group policy or contract providing medical, hospital and surgical benefits shall not be required to market, offer, or sell to those who are not members of the association. However, if the carrier markets, offers or sells any benefit plan design or any other individual, selected group, or group policy or contract providing medical, hospital and surgical benefits to those who are not members of the association it is subject to the requirements of this section.

(6) Each carrier that sells health benefit plans to members of one association pursuant to paragraph (5) shall submit an annual statement to the commissioner which states that the carrier is selling health benefit plans pursuant to paragraph (5) and which, for the one association, lists all the information required by paragraph (7).

(7) Each carrier that sells health benefit plans to members of any association shall submit an annual statement to the commissioner which lists each association to which the carrier sells health benefit plans, the industry or profession which is served by the association, the association s membership criteria, a list of officers, the state in which the association is organized, and the site of its principal office.

(8) For purposes of paragraphs (4) and (6), an association is a nonprofit organization comprised of a group of individuals or employers who associate based solely on participation in a specified profession or industry, accepting for membership any individual or small employer meeting its membership criteria, which do not condition membership directly or indirectly on the health or claims history of any person, which uses membership dues solely for and in consideration of the membership and membership benefits, except that the amount of the dues shall not depend on whether the member applies for or purchases insurance offered by the association, which is organized and maintained in good faith for purposes unrelated to insurance, which has been in active existence on January 1, 1992, and at least five years prior to that date, which has a constitution and bylaws, or other analogous governing documents which provide for election of the governing board of the association by its members, which has contracted with one or more carriers to offer one or more health benefit plans to all individual members and small employer members in this state. Health coverage through an association that is not related to employment shall be considered individual coverage pursuant to Section 144.102(c) of Title 45 of the Code of Federal Regulations.

(c) On and after October 1, 2013, each carrier shall make available to each small employer all health benefit plans that the carrier offers or sells to small employers or to associations that include small employers for plan years on or after January 1, 2014. Notwithstanding subdivision (d) of Section 10753, for purposes of this subdivision, companies that are affiliated companies or that are eligible to file a consolidated income tax return shall be treated as one carrier.

(d) Each carrier shall do all of the following:

(1) Prepare a brochure that summarizes all of its health benefit plans and make this summary available to small employers, agents, and brokers upon request. The summary shall include for each plan information on benefits provided, a generic description of the manner in which services are provided, such as how access to providers is limited, benefit limitations, required copayments and deductibles, an explanation of how creditable coverage is calculated if a waiting period is imposed, and a telephone number that can be called for more detailed benefit information. Carriers are required to keep the information contained in the brochure accurate and up to date, and, upon updating the brochure, send copies to agents and brokers representing the carrier. Any entity that provides administrative services only with regard to a health benefit plan written or issued by another carrier shall not be required to prepare a summary brochure which includes that benefit plan.

(2) For each health benefit plan, prepare a more detailed evidence of coverage and make it available to small employers, agents and brokers upon request. The evidence of coverage shall contain all information that a prudent buyer would need to be aware of in making selections of benefit plan designs. An entity that provides administrative services only with regard to a health benefit plan written or issued by another carrier shall not be required to prepare an evidence of coverage for that health benefit plan.

(3) Provide copies of the current summary brochure to all agents or brokers who represent the carrier and, upon updating the brochure, send copies of the updated brochure to agents and brokers representing the carrier for the purpose of selling health benefit plans.

(4) Notwithstanding subdivision (c) of Section 10753, for purposes of this subdivision, companies that are affiliated companies or that are eligible to file a consolidated income tax return shall be treated as one carrier.

(e) Every agent or broker representing one or more carriers for the purpose of selling health benefit plans to small employers shall do all of the following:

(1) When providing information on a health benefit plan to a small employer but making no specific recommendations on particular benefit plan designs:

(A) Advise the small employer of the carrier s obligation to sell to any small employer any of the health benefit plans it offers to small employers, consistent with PPACA, and provide them, upon request, with the actual rates that would be charged to that employer for a given health benefit plan.

(B) Notify the small employer that the agent or broker will procure rate and benefit information for the small employer on any health benefit plan offered by a carrier for whom the agent or broker sells health benefit plans.

(C) Notify the small employer that, upon request, the agent or broker will provide the small employer with the summary brochure required in paragraph (1) of subdivision (d) for any benefit plan design offered by a carrier whom the agent or broker represents.

(D) Notify the small employer of the availability of coverage and the availability of tax credits for certain employers consistent with PPACA and state law, including any rules, regulations, or guidance issued in connection therewith.

(2) When recommending a particular benefit plan design or designs, advise the small employer that, upon request, the agent will provide the small employer with the brochure required by paragraph (1) of subdivision (d) containing the benefit plan design or designs being recommended by the agent or broker.

(3) Prior to filing an application for a small employer for a particular health benefit plan:

(A) For each of the health benefit plans offered by the carrier whose health benefit plan the agent or broker is presenting, provide the small employer with the benefit summary required in paragraph (1) of subdivision (d) and the premium for that particular employer.

(B) Notify the small employer that, upon request, the agent or broker will provide the small employer with an evidence of coverage brochure for each health benefit plan the carrier offers.

(C) Obtain a signed statement from the small employer acknowledging that the small employer has received the disclosures required by this paragraph and Section 10753.16.

(f) No carrier, agent, or broker shall induce or otherwise encourage a small employer to separate or otherwise exclude an eligible employee from a health benefit plan which, in the case of an eligible employee meeting the definition in paragraph (1) of subdivision (f) of Section 10753, is provided in connection with the employee s employment or which, in the case of an eligible employee as defined in paragraph (2) of subdivision (f) of Section 10753, is provided in connection with a guaranteed association.

(g) No carrier shall reject an application from a small employer for a health benefit plan provided:

(1) The small employer as defined by subparagraph (A) of paragraph (1) of subdivision (q) of Section 10753 offers health benefits to 100 percent of its eligible employees as defined in paragraph (1) of subdivision (f) of Section 10753. Employees who waive coverage on the grounds that they have other group coverage shall not be counted as eligible employees.

(2) The small employer agrees to make the required premium payments.

(h) No carrier or agent or broker shall, directly or indirectly, engage in the following activities:

(1) Encourage or direct small employers to refrain from filing an application for coverage with a carrier because of the health status, claims experience, industry, occupation, or geographic location within the carrier s approved service area of the small employer or the small employer s employees.

(2) Encourage or direct small employers to seek coverage from another carrier because of the health status, claims experience, industry, occupation, or geographic location within the carrier s approved service area of the small employer or the small employer s employees.

(3) Employ marketing practices or benefit designs that will have the effect of discouraging the enrollment of individuals with significant health needs or discriminate based on the individual s race, color, national origin, present or predicted disability, age, sex, gender identity, sexual orientation, expected length of life, degree of medical dependency, quality of life, or other health conditions.

This subdivision shall be enforced in the same manner as Section 790.03, including through Sections 790.035 and 790.05.

(i) No carrier shall, directly or indirectly, enter into any contract, agreement, or arrangement with an agent or broker that provides for or results in the compensation paid to an agent or broker for a health benefit plan to be varied because of the health status, claims experience, industry, occupation, or geographic location of the small employer or the small employer s employees. This subdivision shall not apply with respect to a compensation arrangement that provides compensation to an agent or broker on the basis of percentage of premium, provided that the percentage shall not vary because of the health status, claims experience, industry, occupation, or geographic area of the small employer.

(j) (1) A health benefit plan offered to a small employer, as defined in Section 1304(b) of PPACA and in Section 10753, shall not establish rules for eligibility, including continued eligibility, of an individual, or dependent of an individual, to enroll under the terms of the plan based on any of the following health status-related factors:

(A) Health status.

(B) Medical condition, including physical and mental illnesses.

(C) Claims experience.

(D) Receipt of health care.

(E) Medical history.

(F) Genetic information.

(G) Evidence of insurability, including conditions arising out of acts of domestic violence.

(H) Disability.

(I) Any other health status-related factor as determined by any federal regulations, rules, or guidance issued pursuant to Section 2705 of the federal Public Health Service Act.

(2) Notwithstanding Section 10291.5, a carrier shall not require an eligible employee or dependent to fill out a health assessment or medical questionnaire prior to enrollment under a health benefit plan. A carrier shall not acquire or request information that relates to a health status-related factor from the applicant or his or her dependent or any other source prior to enrollment of the individual.

(k) (1) A carrier shall consider as a single risk pool for rating purposes in the small employer market the claims experience of all insureds in all nongrandfathered small employer health benefit plans offered by the carrier in this state, whether offered as health care service plan contracts or health insurance policies, including those insureds and enrollees who enroll in coverage through the Exchange and insureds and enrollees covered by the carrier outside of the Exchange.

(2) At least each calendar year, and no more frequently than each calendar quarter, a carrier shall establish an index rate for the small employer market in the state based on the total combined claims costs for providing essential health benefits, as defined pursuant to Section 1302 of PPACA and Section 10112.27, within the single risk pool required under paragraph (1). The index rate shall be adjusted on a marketwide basis based on the total expected marketwide payments and charges under the risk adjustment and reinsurance programs established for the state pursuant to Sections 1343 and 1341 of PPACA. The premium rate for all of the carrier s nongrandfathered health benefit plans shall use the applicable index rate, as adjusted for total expected marketwide payments and charges under the risk adjustment and reinsurance programs established for the state pursuant to Sections 1343 and 1341 of PPACA, subject only to the adjustments permitted under paragraph (3).

(3) A carrier may vary premium rates for a particular nongrandfathered health benefit plan from its index rate based only on the following actuarially justified plan-specific factors:

(A) The actuarial value and cost-sharing design of the health benefit plan.

(B) The health benefit plan s provider network, delivery system characteristics, and utilization management practices.

(C) The benefits provided under the health benefit plan that are in addition to the essential health benefits, as defined pursuant to Section 1302 of PPACA. These additional benefits shall be pooled with similar benefits within the single risk pool required under paragraph (1) and the claims experience from those benefits shall be utilized to determine rate variations for health benefit plans that offer those benefits in addition to essential health benefits.

(D) Administrative costs, excluding any user fees required by the Exchange.

(E) With respect to catastrophic plans, as described in subsection (e) of Section 1302 of PPACA, the expected impact of the specific eligibility categories for those plans.

(l) If a carrier enters into a contract, agreement, or other arrangement with a third-party administrator or other entity to provide administrative, marketing, or other services related to the offering of health benefit plans to small employers in this state, the third-party administrator shall be subject to this chapter.

(m) (1) Except as provided in paragraph (2), this section shall become inoperative if Section 2702 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-1), as added by Section 1201 of PPACA, is repealed, in which case, 12 months after the repeal, carriers subject to this section shall instead be governed by Section 10705 to the extent permitted by federal law, and all references in this chapter to this section shall instead refer to Section 10705, except for purposes of paragraph (2).

(2) Paragraph (3) of subdivision (b) of this section shall remain operative as it relates to health benefit plans offered through the Exchange.

(Amended (as amended by Stats. 2013, 1st Ex., Ch. 1) by Stats. 2013, Ch. 316, Sec. 8. Effective January 1, 2014. Conditionally inoperative, as prescribed by its own provisions.)



10753.05.2

(a) For contracts expiring after July 1, 1994, 60 days prior to July 1, 1994, an association that meets the definition of guaranteed association, as set forth in Section 10753, except for the requirement that 1,000 persons be covered, shall be entitled to purchase small employer health coverage as if the association were a guaranteed association, except that the coverage shall be guaranteed only for those members of an association, as defined in Section 10753, (1) who were receiving coverage or had successfully applied for coverage through the association as of June 30, 1993, (2) who were receiving coverage through the association as of December 31, 1992, and whose coverage lapsed at any time thereafter because the employment through which coverage was received ended or an employer s contribution to health coverage ended, or (3) who were covered at any time between June 30, 1993, and July 1, 1994, under a contract that was in force on June 30, 1993.

(b) An association obtaining health coverage for its members pursuant to this section shall otherwise be afforded all the rights of a guaranteed association under this chapter including, but not limited to, guaranteed renewability of coverage.

(Added by Stats. 2012, Ch. 852, Sec. 14. Effective January 1, 2013.)



10753.06

Every carrier shall file with the commissioner the reasonable participation requirements and employer contribution requirements that are to be included in its health benefit plans. Participation requirements shall be applied uniformly among all small employer groups, except that a carrier may vary application of minimum employer participation requirements by the size of the small employer group and whether the employer contributes 100 percent of the eligible employee s premium. Employer contribution requirements shall not vary by employer size. A carrier shall not establish a participation requirement that (1) requires a person who meets the definition of a dependent in subdivision (e) of Section 10753 to enroll as a dependent if he or she is otherwise eligible for coverage and wishes to enroll as an eligible employee and (2) allows a carrier to reject an otherwise eligible small employer because of the number of persons that waive coverage due to coverage through another employer. Members of an association eligible for health coverage eligible under subdivision (s) of Section 10753 but not electing any health coverage through the association shall not be counted as eligible employees for purposes of determining whether the guaranteed association meets a carrier s reasonable participation standards.

(Added by Stats. 2012, Ch. 852, Sec. 14. Effective January 1, 2013.)



10753.06.5

(a) With respect to small employer health benefit plans offered outside the Exchange, after a small employer submits a completed application, the carrier shall, within 30 days, notify the employer of the employer s actual rates in accordance with Section 10753.14. The employer shall have 30 days in which to exercise the right to buy coverage at the quoted rates.

(b) Except as required under subdivision (c), when a small employer submits a premium payment, based on the quoted rates, and that payment is delivered or postmarked, whichever occurs earlier, within the first 15 days of a month, coverage shall become effective no later than the first day of the following month. When that payment is neither delivered nor postmarked until after the 15th day of a month, coverage shall become effective no later than the first day of the second month following delivery or postmark of the payment.

(c) (1) With respect to a small employer health benefit plan offered through the Exchange, a carrier shall apply coverage effective dates consistent with those required under Section 155.720 of Title 45 of the Code of Federal Regulations and paragraph (2) of subdivision (e) of Section 10965.3.

(2) With respect to a small employer health benefit plan offered outside the Exchange for which an individual applies during a special enrollment period described in paragraph (3) of subdivision (b) of Section 10753.05, the following provisions shall apply:

(A) Coverage under the plan shall become effective no later than the first day of the first calendar month beginning after the date the carrier receives the request for special enrollment.

(B) Notwithstanding subparagraph (A), in the case of a birth, adoption, or placement for adoption, coverage under the plan shall become effective on the date of birth, adoption, or placement for adoption.

(d) During the first 30 days of coverage, the small employer shall have the option of changing coverage to a different health benefit plan offered by the same carrier. If a small employer notifies the carrier of the change within the first 15 days of a month, coverage under the new health benefit plan shall become effective no later than the first day of the following month. If a small employer notifies the carrier of the change after the 15th day of a month, coverage under the new health benefit plan shall become effective no later than the first day of the second month following notification.

(e) All eligible employees and dependents listed on a small employer s completed application shall be covered on the effective date of the health benefit plan.

(Amended by Stats. 2013, 1st Ex. Sess., Ch. 1, Sec. 11. Effective September 30, 2013.)



10753.08

(a) A health benefit plan shall not impose a preexisting condition provision upon any individual.

(b) A health benefit plan may apply a waiting period of up to 60 days as a condition of employment if applied equally to all eligible employees and dependents and if consistent with PPACA. A waiting period shall not be based on a preexisting condition of an employee or dependent, the health status of an employee or dependent, or any other factor listed in subdivision (j) of Section 10753. During the waiting period, the health benefit plan is not required to provide coverage and no premium shall be charged to the policyholder or insureds.

(c) In determining whether a waiting period applies to any person, a carrier shall credit the time the person was covered under creditable coverage, provided the person becomes eligible for coverage under the succeeding plan contract within 62 days of termination of prior coverage, exclusive of any waiting period, and applies for coverage with the succeeding plan contract within the applicable enrollment period. A carrier shall also credit any time an eligible employee must wait before enrolling in the plan, including any employer-imposed waiting period. However, if a person s employment has ended, the availability of health coverage offered through employment or sponsored by an employer has terminated, or an employer s contribution toward health coverage has terminated, a carrier shall credit the time the person was covered under creditable coverage if the person becomes eligible for health coverage offered through employment or sponsored by an employer within 180 days, exclusive of any waiting period, and applies for coverage under the succeeding health benefit plan within the applicable enrollment period.

(d) An individual s period of creditable coverage shall be certified pursuant to subsection (e) of Section 2704 of Title XXVII of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-3(e)).

(Added by Stats. 2012, Ch. 852, Sec. 14. Effective January 1, 2013.)



10753.09

Nothing in this chapter shall be construed as prohibiting a carrier from restricting enrollment of late enrollees to open enrollment periods provided under Section 10753.05 as authorized under Section 2702 of the federal Public Health Service Act.

(Added by Stats. 2012, Ch. 852, Sec. 14. Effective January 1, 2013.)



10753.11

(a) To the extent permitted by PPACA, a carrier shall not be required by the provisions of this chapter to do any of the following:

(1) Offer coverage to, or accept applications from, a small employer where the small employer is seeking coverage for eligible employees and dependents who do not live, work, or reside in a carrier s service areas.

(2) (A) Offer coverage to, or accept applications from, a small employer for a benefits plan design within an area if the commissioner has found all of the following:

(i) The carrier will not have the capacity within the area in its network of providers to deliver service adequately to the eligible employees and dependents of that employee because of its obligations to existing group contractholders and enrollees.

(ii) The carrier is applying this paragraph uniformly to all employers without regard to the claims experience of those employers, and their employees and dependents, or any health status-related factor relating to those employees and dependents.

(iii) The action is not unreasonable or clearly inconsistent with the intent of this chapter.

(B) A carrier that cannot offer coverage to small employers in a specific service area because it is lacking sufficient capacity as described in this paragraph may not offer coverage in the applicable area to new employer groups until the later of the following dates:

(i) The 181st day after the date that coverage is denied pursuant to this paragraph.

(ii) The date the carrier notifies the commissioner that it has regained capacity to deliver services to small employers, and certifies to the commissioner that from the date of the notice it will enroll all small groups requesting coverage from the carrier until the carrier has met the requirements of subdivision (g) of Section 10753.05.

(C) Subparagraph (B) shall not limit the carrier s ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage as described in Sections 10273.4 and 10753.13.

(D) Coverage offered within a service area after the period specified in subparagraph (B) shall be subject to the requirements of this section.

(Amended by Stats. 2013, 1st Ex. Sess., Ch. 1, Sec. 12. Effective September 30, 2013.)



10753.12

(a) A carrier shall not be required to offer coverage or accept applications for benefit plan designs pursuant to this chapter where the carrier demonstrates to the satisfaction of the commissioner both of the following:

(1) The acceptance of an application or applications would place the carrier in a financially impaired condition.

(2) The carrier is applying this subdivision uniformly to all employers without regard to the claims experience of those employers and their employees and dependents or any health status-related factor relating to those employees and dependents.

(b) The commissioner s determination under subdivision (a) shall follow an evaluation that includes a certification by the commissioner that the acceptance of an application or applications would place the carrier in a financially impaired condition.

(c) A carrier that has not offered coverage or accepted applications pursuant to this chapter shall not offer coverage or accept applications for any individual or group health benefit plan until the later of the following dates:

(1) The 181st day after the date that coverage is denied pursuant to this section.

(2) The date on which the carrier ceases to be financially impaired, as determined by the commissioner.

(d) Subdivision (c) shall not limit the carrier s ability to renew coverage already in force or relieve the carrier of the responsibility to renew that coverage as described in Sections 10273.4, 10273.6, and 10753.13.

(e) Coverage offered within a service area after the period specified in subdivision (c) shall be subject to the requirements of this section.

(Amended by Stats. 2013, 1st Ex. Sess., Ch. 1, Sec. 13. Effective September 30, 2013.)



10753.13

All health benefit plans subject to this chapter shall be renewable with respect to all eligible employees or dependents at the option of the policyholder, contractholder, or small employer except as follows:

(a) (1) For nonpayment of the required premiums by the policyholder, contractholder, or small employer, if the policyholder, contractholder, or small employer has been duly notified and billed for the charge and at least a 30-day grace period has elapsed since the date of notification or, if longer, the period of time required for notice and any other requirements pursuant to Section 2703, 2712, or 2742 of the federal Public Health Service Act (42 U.S.C. Secs. 300gg-2, 300gg-12, and 300gg-42) and any subsequent rules or regulations has elapsed.

(2) An insurer shall continue to provide coverage as required by the policyholder s, contractholder s, or small employer s policy during the period described in paragraph (1). Nothing in this section shall be construed to affect or impair the policyholder s, contractholder s, small employer s, or insurer s other rights and responsibilities pursuant to the subscriber contract.

(b) If the insurer demonstrates fraud or an intentional misrepresentation of material fact under the terms of the policy by the policyholder, contractholder, or small employer or, with respect to coverage of individual enrollees, the enrollees or their representative.

(c) Violation of a material contract provision relating to employer contribution or group participation rates by the policyholder, contractholder, or small employer.

(d) When the carrier ceases to write, issue, or administer new or existing grandfathered or nongrandfathered small employer health benefit plans in this state, provided, however, that the following conditions are satisfied:

(1) Notice of the decision to cease writing, issuing, or administering new or existing small employer health benefits plans in this state is provided to the commissioner, and to either the policyholder, contractholder, or small employer at least 180 days prior to the discontinuation of the coverage.

(2) Small employer health benefit plans subject to this chapter shall not be canceled for 180 days after the date of the notice required under paragraph (1). For that business of a carrier that remains in force, any carrier that ceases to write, issue, or administer new or existing health benefit plans shall continue to be governed by this chapter.

(3) Except in the case where a certification has been approved pursuant to subdivision (l) of Section 10753.05 or the commissioner has made a determination pursuant to subdivision (a) of Section 10753.12, a carrier that ceases to write, issue, or administer new health benefit plans to small employers in this state after the passage of this chapter shall be prohibited from writing, issuing, or administering new health benefit plans to small employers in this state for a period of five years from the date of notice to the commissioner.

(e) When a carrier withdraws a benefit plan design from the small employer market, provided that the carrier notifies all affected policyholders, contractholders, or small employers and the commissioner at least 90 days prior to the discontinuation of those contracts, and that the carrier makes available to the small employer all small employer benefit plan designs which it markets.

(f) If coverage is made available through a bona fide association pursuant to subdivision (q) of Section 10753 or a guaranteed association pursuant to subdivision (r) of Section 10753, the membership of the employer or the individual, respectively, ceases, but only if that coverage is terminated under this subdivision uniformly without regard to any health status-related factor of covered individuals.

(Added by Stats. 2012, Ch. 852, Sec. 14. Effective January 1, 2013.)



10753.14

(a) The premium rate for a small employer health benefit plan issued, amended, or renewed on or after January 1, 2014, shall vary with respect to the particular coverage involved only by the following:

(1) Age, pursuant to the age bands established by the United States Secretary of Health and Human Services and the age rating curve established by the Centers for Medicare and Medicaid Services pursuant to Section 2701(a)(3) of the federal Public Health Service Act (42 U.S.C. Sec. 300gg(a)(3)). Rates based on age shall be determined using the individual s age as of the date of the plan issuance or renewal, as applicable, and shall not vary by more than three to one for like individuals of different age who are 21 years of age or older as described in federal regulations adopted pursuant to Section 2701(a)(3) of the federal Public Health Service Act (42 U.S.C. Sec. 300gg(a)(3)).

(2) (A) Geographic region. The geographic regions for purposes of rating shall be the following:

(i) Region 1 shall consist of the Counties of Alpine, Amador, Butte, Calaveras, Colusa, Del Norte, Glenn, Humboldt, Lake, Lassen, Mendocino, Modoc, Nevada, Plumas, Shasta, Sierra, Siskiyou, Sutter, Tehama, Trinity, Tuolumne, and Yuba.

(ii) Region 2 shall consist of the Counties of Marin, Napa, Solano, and Sonoma.

(iii) Region 3 shall consist of the Counties of El Dorado, Placer, Sacramento, and Yolo.

(iv) Region 4 shall consist of the City and County of San Francisco.

(v) Region 5 shall consist of the County of Contra Costa.

(vi) Region 6 shall consist of the County of Alameda.

(vii) Region 7 shall consist of the County of Santa Clara.

(viii) Region 8 shall consist of the County of San Mateo.

(ix) Region 9 shall consist of the Counties of Monterey, San Benito, and Santa Cruz.

(x) Region 10 shall consist of the Counties of Mariposa, Merced, San Joaquin, Stanislaus, and Tulare.

(xi) Region 11 shall consist of the Counties of Fresno, Kings, and Madera.

(xii) Region 12 shall consist of the Counties of San Luis Obispo, Santa Barbara, and Ventura.

(xiii) Region 13 shall consist of the Counties of Imperial, Inyo, and Mono.

(xiv) Region 14 shall consist of the County of Kern.

(xv) Region 15 shall consist of the ZIP Codes in the County of Los Angeles starting with 906 to 912, inclusive, 915, 917, 918, and 935.

(xvi) Region 16 shall consist of the ZIP Codes in the County of Los Angeles other than those identified in clause (xv).

(xvii) Region 17 shall consist of the Counties of Riverside and San Bernardino.

(xviii) Region 18 shall consist of the County of Orange.

(xix) Region 19 shall consist of the County of San Diego.

(B) No later than June 1, 2017, the department, in collaboration with the Exchange and the Department of Managed Health Care, shall review the geographic rating regions specified in this paragraph and the impacts of those regions on the health care coverage market in California, and submit a report to the appropriate policy committees of the Legislature. The requirement for submitting a report imposed under this subparagraph is inoperative June 1, 2021, pursuant to Section 10231.5 of the Government Code.

(3) Whether the health benefit plan covers an individual or family, as described in PPACA.

(b) The rate for a health benefit plan subject to this section shall not vary by any factor not described in this section.

(c) The total premium charged to a small employer pursuant to this section shall be determined by summing the premiums of covered employees and dependents in accordance with Section 147.102(c)(1) of Title 45 of the Code of Federal Regulations.

(d) The rating period for rates subject to this section shall be no less than 12 months from the date of issuance or renewal of the health benefit plan.

(e) If Section 2701 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg), as added by Section 1201 of PPACA, is repealed, this section shall become inoperative 12 months after the repeal date, in which case rates for health benefit plans subject to this section shall instead be subject to Section 10714, to the extent permitted by federal law, and all references to this section shall be deemed to be references to Section 10714.

(Amended by Stats. 2013, 1st Ex. Sess., Ch. 1, Sec. 14. Effective September 30, 2013. Conditionally inoperative as prescribed by its own provisions.)



10753.16

In connection with the offering for sale of a health benefit plan subject to this chapter to small employers:

Each carrier shall make a reasonable disclosure, as part of its solicitation and sales materials, of the following:

(a) The provisions concerning the carrier s ability to change premium rates and the factors that affect changes in premium rates. The carrier shall disclose that claims experience cannot be used.

(b) Provisions relating to the guaranteed issue of policies and contracts.

(c) A statement that no preexisting condition provisions shall be allowed.

(d) Provisions relating to the small employer s right to apply for any health benefit plan written, issued, or administered by the carrier at the time of application for a new health benefit plan, or at the time of renewal of a health benefit plan.

(e) The availability, upon request, of a listing of all the carrier s benefit plan designs offered, both inside and outside the Exchange, including the rates for each benefit plan design.

(Added by Stats. 2012, Ch. 852, Sec. 14. Effective January 1, 2013.)



10753.17

(a) No carrier shall provide or renew coverage subject to this chapter until a statement has been filed with the commissioner listing all of the carrier s health benefit plans currently in force that are offered or proposed to be offered for sale in this state, identified by form number, and, if previously approved by the commissioner, the date approved by the commissioner.

(b) No carrier shall issue, deliver, renew, or revise a health benefit plan lawfully provided pursuant to subdivision (a) until all of the following requirements are met:

(1) The carrier files with the commissioner a statement of the factors used to establish rates for the plan.

(2) Either:

(A) Thirty days expires after the statement is filed without written notice from the commissioner specifying the reasons for his or her opinion that the carrier s rating factors do not comply with the requirements of this chapter.

(B) Prior to that time the commissioner gives the carrier written notice that the carrier s rating factors as filed comply with the requirements of this chapter.

(c) If the commissioner notifies the carrier, in writing, that the carrier s rating factors do not comply with the requirements of this chapter, specifying the reasons for his or her opinion, it is unlawful for the carrier, at any time after the receipt of such notice, to utilize the noncomplying health benefit plan or rating factors in conjunction with the health benefit plans or benefit plan designs for which the filing was made.

(d) Each carrier shall maintain at its principal place of business copies of all information required to be filed with the commissioner pursuant to this section.

(e) Each carrier shall make the information and documentation described in this section available to the commissioner upon request.

(f) Nothing in this section shall be construed to permit the commissioner to establish or approve the rates charged to policyholders for health benefit plans.

(Added by Stats. 2012, Ch. 852, Sec. 14. Effective January 1, 2013.)



10753.18

(a) In addition to any other remedy permitted by law, the commissioner shall have the administrative authority to assess penalties against carriers, insurance producers, and other entities engaged in the business of insurance or other persons or entities for violations of this chapter.

(b) Upon a showing of a violation of this chapter in any civil action, a court may also assess the penalties described in this chapter, in addition to any other remedies provided by law.

(c) Any production agent or other person or entity engaged in the business of insurance, other than a carrier, that violates this chapter is liable for administrative penalties of not more than two hundred fifty dollars ($250) for the first violation.

(d) Any production agent or other person or entity engaged in the business of insurance, other than a carrier, that engages in practices prohibited by this chapter a second or subsequent time, or who commits a knowing violation of this chapter, is liable for administrative penalties of not less than one thousand dollars ($1,000) and not more than two thousand five hundred dollars ($2,500) for each violation.

(e) Any carrier that violates this chapter is liable for administrative penalties of not more than two thousand five hundred dollars ($2,500) for the first violation and not more than five thousand dollars ($5,000) for each subsequent violation.

(f) Any carrier that violates this chapter with a frequency that indicates a general business practice or commits a knowing violation of this chapter, is liable for administrative penalties of not less than fifteen thousand dollars ($15,000) and not more than one hundred thousand dollars ($100,000) for each violation.

(g) An act or omission that is inadvertent and that results in incorrect premium rates being charged to more than one policyholder shall be a single violation for the purpose of this section.

(Added by Stats. 2012, Ch. 852, Sec. 14. Effective January 1, 2013.)



10753.18.5

(a) (1) In addition to any other remedy permitted by law, whenever the commissioner shall have reason to believe that any carrier, production agent, or other person or entity engaged in the business of insurance has violated this chapter, and that a proceeding by the commissioner in respect thereto would be in the interest of the public, the commissioner may issue and serve upon that entity an order to show cause containing a statement of the charges, a statement of the entity s potential liability under this chapter, and a notice of a public hearing thereon before the Administrative Law Bureau of the department to be held at a time and place fixed therein, which shall not be less than 30 days after the service thereof, for the purpose of determining whether the commissioner should issue an order to that entity to pay the penalty imposed by this chapter and such order or orders as shall be reasonably necessary to correct, eliminate, or remedy the alleged violations of this chapter, including, but not limited to, an order to cease and desist from the specified violations of this chapter.

(2) The hearings provided by this subdivision shall be conducted in accordance with the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), and the commissioner shall have all the powers granted therein.

(b) (1)?Whenever it appears to the commissioner that irreparable loss and injury has occurred or may occur to an insured, employer, employee, or other member of the public because a carrier, production agent, or other person or entity engaged in the business of insurance has violated this chapter, the commissioner may, before hearing, but after notice and opportunity to submit relevant information, issue and cause to be served upon the entity such order or orders as shall be reasonably necessary to correct, eliminate, or remedy the alleged violations of this chapter, including, but not limited to, an order requiring the entity to forthwith cease and desist from engaging further in the violations which are causing or may cause such irreparable injury.

(2) At the same time an order is served pursuant to paragraph (1) of this subdivision, the commissioner shall issue and also serve upon the person a notice of public hearing before the Administrative Law Bureau of the department to be held at a time and place fixed therein, which shall not be less than 30 days after the service thereof.

(3) The hearings provided by this subdivision shall be conducted in accordance with the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), and the commissioner shall have all the powers granted therein.

(4) At any time prior to the commencement of a hearing as provided in this subdivision, the entity against which the commissioner has served an order may waive the hearing and have judicial review of the order by means of any remedy afforded by law without first exhausting administrative remedies or procedures.

(c) If, after hearing as provided by subdivision (a) or (b), the charges, or any of them, that an entity has violated this chapter are found to be justified, the commissioner shall issue and cause to be served upon that entity an order requiring that entity to pay the penalty imposed by this chapter and such order or orders as shall be reasonably necessary to correct, eliminate, or remedy the alleged violations of this chapter, including, but not limited to, an order to cease and desist from the specified violations of this chapter.

(d) In addition to any other penalty provided by law or the availability of any administrative procedure, if a carrier, after notice and hearing, is found to have violated this chapter knowingly or as a general business practice the commissioner may suspend the carrier s certificate of authority to transact disability insurance. The order of suspension shall prescribe the period of such suspension. The proceedings shall be conducted in accordance with the Administrative Procedure Act, Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code and the commissioner shall have all the powers granted therein.

(Added by Stats. 2012, Ch. 852, Sec. 14. Effective January 1, 2013.)



10753.18.55

(a) Carriers may enter into contractual agreements with qualified associations, as defined in subdivision (b), under which these qualified associations may assume responsibility for performing specific administrative services, as defined in this section, for qualified association members. Carriers that enter into agreements with qualified associations for assumption of administrative services shall establish uniform definitions for the administrative services that may be provided by a qualified association or its third-party administrator. The carrier shall permit all qualified associations to assume one or more of these functions when the carrier determines the qualified association demonstrates that it has the administrative capacity to assume these functions.

For the purposes of this section, administrative services provided by qualified associations or their third-party administrators shall be services pertaining to eligibility determination, enrollment, premium collection, sales, or claims administration on a per-claim basis that would otherwise be provided directly by the carrier or through a third-party administrator on a commission basis or an agent or solicitor workforce on a commission basis.

Each carrier that enters into an agreement with any qualified association for the provision of administrative services shall offer all qualified associations with which it contracts the same premium discounts for performing those services the carrier has permitted the qualified association or its third-party administrator to assume. The carrier shall apply these uniform discounts to the carrier s rates pursuant to Section 10753.14. The carrier shall report to the department its schedule of discounts for each administrative service.

In no instance may a carrier provide discounts to qualified associations that are in any way intended to, or materially result in, a reduction in premium charges to the qualified association due to the health status of the membership of the qualified association. In addition to any other remedies available to the commissioner to enforce this chapter, the commissioner may declare a contract between a carrier and a qualified association for administrative services pursuant to this section null and void if the commissioner determines any discounts provided to the qualified association are intended to, or materially result in, a reduction in premium charges to the qualified association due to the health status of the membership of the qualified association.

(b) For the purposes of this section, a qualified association is a nonprofit corporation comprised of a group of individuals or employers who associate based solely on participation in a specified profession or industry, that conforms to all of the following requirements:

(1) It accepts for membership any individual or small employer meeting its membership criteria.

(2) It does not condition membership, directly or indirectly, on the health or claims history of any person.

(3) It uses membership dues solely for and in consideration of the membership and membership benefits, except that the amount of the dues shall not depend on whether the member applies for or purchases insurance offered by the association.

(4) It is organized and maintained in good faith for purposes unrelated to insurance.

(5) It existed on January 1, 1972, and has been in continuous existence since that date.

(6) It has a constitution and bylaws or other analogous governing documents that provide for election of the governing board of the association by its members.

(7) It offered, marketed, or sold health coverage to its members for 20 continuous years prior to January 1, 1993.

(8) It agrees to offer any plan contract only to association members.

(9) It agrees to include any member choosing to enroll in the plan contract offered by the association, provided that the member agrees to make required premium payments.

(10) It complies with all provisions of this article.

(11) It had at least 10,000 enrollees covered by association-sponsored plans immediately prior to enactment of Chapter 1128 of the Statutes of 1992.

(12) It applies any administrative cost at an equal rate to all members purchasing coverage through the qualified association.

(c) A qualified association shall comply with the requirements set forth in Section 10198.9.

(Added by Stats. 2012, Ch. 852, Sec. 14. Effective January 1, 2013.)



10753.18.7

Notwithstanding any other provision of law, no provision of this chapter shall be construed to limit the applicability of any other provision of the Insurance Code unless such provision is in conflict with the requirements of this chapter.

(Added by Stats. 2012, Ch. 852, Sec. 14. Effective January 1, 2013.)









CHAPTER 8.02. Grandfathered Small Employer Health Insurance

ARTICLE 1. Definitions

10755

As used in this chapter, the following definitions shall apply:

(a) Agent or broker means a person or entity licensed under Chapter 5 (commencing with Section 1621) of Part 2 of Division 1.

(b) Benefit plan design means a specific health coverage product issued by a carrier to small employers, to trustees of associations that include small employers, or to individuals if the coverage is offered through employment or sponsored by an employer. It includes services covered and the levels of copayment and deductibles, and it may include the professional providers who are to provide those services and the sites where those services are to be provided. A benefit plan design may also be an integrated system for the financing and delivery of quality health care services which has significant incentives for the covered individuals to use the system.

(c) Carrier means any disability insurance company or any other entity that writes, issues, or administers health benefit plans that cover the employees of small employers, regardless of the situs of the contract or master policyholder.

(d) Dependent means the spouse or registered domestic partner, or child, of an eligible employee, subject to applicable terms of the health benefit plan covering the employee, and includes dependents of guaranteed association members if the association elects to include dependents under its health coverage at the same time it determines its membership composition pursuant to subdivision (t).

(e) Eligible employee means either of the following:

(1) Any permanent employee who is actively engaged on a full-time basis in the conduct of the business of the small employer with a normal workweek of an average of 30 hours per week over the course of a month, in the small employer s regular place of business, who has met any statutorily authorized applicable waiting period requirements. The term includes sole proprietors or partners of a partnership, if they are actively engaged on a full-time basis in the small employer s business, and they are included as employees under a health benefit plan of a small employer, but does not include employees who work on a part-time, temporary, or substitute basis. It includes any eligible employee, as defined in this paragraph, who obtains coverage through a guaranteed association. Employees of employers purchasing through a guaranteed association shall be deemed to be eligible employees if they would otherwise meet the definition except for the number of persons employed by the employer. A permanent employee who works at least 20 hours but not more than 29 hours is deemed to be an eligible employee if all four of the following apply:

(A) The employee otherwise meets the definition of an eligible employee except for the number of hours worked.

(B) The employer offers the employee health coverage under a health benefit plan.

(C) All similarly situated individuals are offered coverage under the health benefit plan.

(D) The employee must have worked at least 20 hours per normal workweek for at least 50 percent of the weeks in the previous calendar quarter. The insurer may request any necessary information to document the hours and time period in question, including, but not limited to, payroll records and employee wage and tax filings.

(2) Any member of a guaranteed association as defined in subdivision (t).

(f) Enrollee means an eligible employee or dependent who receives health coverage through the program from a participating carrier.

(g) Financially impaired means, for the purposes of this chapter, a carrier that, on or after the effective date of this chapter, is not insolvent and is either:

(1) Deemed by the commissioner to be potentially unable to fulfill its contractual obligations.

(2) Placed under an order of rehabilitation or conservation by a court of competent jurisdiction.

(h) Health benefit plan means a policy or contract written or administered by a carrier that arranges or provides health care benefits for the covered eligible employees of a small employer and their dependents. The term does not include accident only, credit, disability income, coverage of Medicare services pursuant to contracts with the United States government, Medicare supplement, long-term care insurance, dental, vision, coverage issued as a supplement to liability insurance, automobile medical payment insurance, or insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(i) In force business means an existing health benefit plan issued by the carrier to a small employer.

(j) Late enrollee means an eligible employee or dependent who has declined health coverage under a health benefit plan offered by a small employer at the time of the initial enrollment period provided under the terms of the health benefit plan and who subsequently requests enrollment in a health benefit plan of that small employer, provided that the initial enrollment period shall be a period of at least 30 days. It also means any member of an association that is a guaranteed association as well as any other person eligible to purchase through the guaranteed association when that person has failed to purchase coverage during the initial enrollment period provided under the terms of the guaranteed association s health benefit plan and who subsequently requests enrollment in the plan, provided that the initial enrollment period shall be a period of at least 30 days. However, an eligible employee, another person eligible for coverage through a guaranteed association pursuant to subdivision (t), or an eligible dependent shall not be considered a late enrollee if any of the following is applicable:

(1) The individual meets all of the following requirements:

(A) He or she was covered under another employer health benefit plan, the Healthy Families Program, the Access for Infants and Mothers (AIM) Program, the Medi-Cal program, or coverage through the California Health Benefit Exchange at the time the individual was eligible to enroll.

(B) He or she certified at the time of the initial enrollment that coverage under another employer health benefit plan, the Healthy Families Program, the AIM Program, the Medi-Cal program, or the California Health Benefit Exchange was the reason for declining enrollment provided that, if the individual was covered under another employer health plan, the individual was given the opportunity to make the certification required by this subdivision and was notified that failure to do so could result in later treatment as a late enrollee.

(C) He or she has lost or will lose coverage under another employer health benefit plan as a result of termination of employment of the individual or of a person through whom the individual was covered as a dependent, change in employment status of the individual, or of a person through whom the individual was covered as a dependent, the termination of the other plan s coverage, cessation of an employer s contribution toward an employee or dependent s coverage, death of the person through whom the individual was covered as a dependent, legal separation, or divorce; or he or she has lost or will lose coverage under the Healthy Families Program, the AIM Program, the Medi-Cal program, or the California Health Benefit Exchange.

(D) He or she requests enrollment within 30 days after termination of coverage or employer contribution toward coverage provided under another employer health benefit plan, or requests enrollment within 60 days after termination of Medi-Cal program coverage, AIM Program coverage, Healthy Families Program coverage, or coverage offered through the California Health Benefit Exchange.

(2) The individual is employed by an employer who offers multiple health benefit plans and the individual elects a different plan during an open enrollment period.

(3) A court has ordered that coverage be provided for a spouse or minor child under a covered employee s health benefit plan.

(4) (A)?In the case of an eligible employee as defined in paragraph (1) of subdivision (e), the carrier cannot produce a written statement from the employer stating that the individual or the person through whom an individual was eligible to be covered as a dependent, prior to declining coverage, was provided with, and signed acknowledgment of, an explicit written notice in boldface type specifying that failure to elect coverage during the initial enrollment period permits the carrier to impose, at the time of the individual s later decision to elect coverage, an exclusion from coverage for a period of 12 months as well as a six-month preexisting condition exclusion unless the individual meets the criteria specified in paragraph (1), (2), or (3).

(B) In the case of an eligible employee who is a guaranteed association member, the plan cannot produce a written statement from the guaranteed association stating that the association sent a written notice in boldface type to all potentially eligible association members at their last known address prior to the initial enrollment period informing members that failure to elect coverage during the initial enrollment period permits the plan to impose, at the time of the member s later decision to elect coverage, an exclusion from coverage for a period of 12 months as well as a six-month preexisting condition exclusion unless the member can demonstrate that he or she meets the requirements of subparagraphs (A), (C), and (D) of paragraph (1) or meets the requirements of paragraph (2) or (3).

(C) In the case of an employer or person who is not a member of an association, was eligible to purchase coverage through a guaranteed association, and did not do so, and would not be eligible to purchase guaranteed coverage unless purchased through a guaranteed association, the employer or person can demonstrate that he or she meets the requirements of subparagraphs (A), (C), and (D) of paragraph (1), or meets the requirements of paragraph (2) or (3), or that he or she recently had a change in status that would make him or her eligible and that application for coverage was made within 30 days of the change.

(5) The individual is an employee or dependent who meets the criteria described in paragraph (1) and was under a COBRA continuation provision and the coverage under that provision has been exhausted. For purposes of this section, the definition of COBRA set forth in subdivision (e) of Section 10116.5 shall apply.

(6) The individual is a dependent of an enrolled eligible employee who has lost or will lose his or her coverage under the Healthy Families Program, the AIM Program, the Medi-Cal program, or the California Health Benefit Exchange and requests enrollment within 60 days after termination of that coverage.

(7) The individual is an eligible employee who previously declined coverage under an employer health benefit plan, including a plan offered through the California Health Benefit Exchange, and who has subsequently acquired a dependent who would be eligible for coverage as a dependent of the employee through marriage, birth, adoption, or placement for adoption, and who enrolls for coverage under that employer health benefit plan on his or her behalf and on behalf of his or her dependent within 30 days following the date of marriage, birth, adoption, or placement for adoption, in which case the effective date of coverage shall be the first day of the month following the date the completed request for enrollment is received in the case of marriage, or the date of birth, or the date of adoption or placement for adoption, whichever applies. Notice of the special enrollment rights contained in this paragraph shall be provided by the employer to an employee at or before the time the employee is offered an opportunity to enroll in plan coverage.

(8) The individual is an eligible employee who has declined coverage for himself or herself or his or her dependents during a previous enrollment period because his or her dependents were covered by another employer health benefit plan, including a plan offered through the California Health Benefit Exchange, at the time of the previous enrollment period. That individual may enroll himself or herself or his or her dependents for plan coverage during a special open enrollment opportunity if his or her dependents have lost or will lose coverage under that other employer health benefit plan. The special open enrollment opportunity shall be requested by the employee not more than 30 days after the date that the other health coverage is exhausted or terminated. Upon enrollment, coverage shall be effective not later than the first day of the first calendar month beginning after the date the request for enrollment is received. Notice of the special enrollment rights contained in this paragraph shall be provided by the employer to an employee at or before the time the employee is offered an opportunity to enroll in plan coverage.

(k) Preexisting condition provision means a policy provision that excludes coverage for charges or expenses incurred during a specified period following the insured s effective date of coverage, as to a condition for which medical advice, diagnosis, care, or treatment was recommended or received during a specified period immediately preceding the effective date of coverage.

(l) Creditable coverage means:

(1) Any individual or group policy, contract, or program, that is written or administered by a disability insurer, health care service plan, fraternal benefits society, self-insured employer plan, or any other entity, in this state or elsewhere, and that arranges or provides medical, hospital, and surgical coverage not designed to supplement other private or governmental plans. The term includes continuation or conversion coverage but does not include accident only, credit, coverage for onsite medical clinics, disability income, Medicare supplement, long-term care, dental, vision, coverage issued as a supplement to liability insurance, insurance arising out of a workers compensation or similar law, automobile medical payment insurance, or insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(2) The federal Medicare Program pursuant to Title XVIII of the federal Social Security Act (42 U.S.C. Sec. 1395 et seq.).

(3) The Medicaid Program pursuant to Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.).

(4) Any other publicly sponsored program, provided in this state or elsewhere, of medical, hospital, and surgical care.

(5) 10 U.S.C. Chapter 55 (commencing with Section 1071) (Civilian Health and Medical Program of the Uniformed Services (CHAMPUS)).

(6) A medical care program of the Indian Health Service or of a tribal organization.

(7) A health plan offered under 5 U.S.C. Chapter 89 (commencing with Section 8901) (Federal Employees Health Benefits Program (FEHBP)).

(8) A public health plan as defined in federal regulations authorized by Section 2701(c)(1)(I) of the federal Public Health Service Act, as amended by Public Law 104-191, the federal Health Insurance Portability and Accountability Act of 1996.

(9) A health benefit plan under Section 5(e) of the federal Peace Corps Act (22 U.S.C. Sec. 2504(e)).

(10) Any other creditable coverage as defined by subdivision (c) of Section 2704 of Title XXVII of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-3(c)).

(m) Rating period means the period for which premium rates established by a carrier are in effect and shall be no less than 12 months from the date of issuance or renewal of the health benefit plan.

(n) Risk adjusted employee risk rate means the rate determined for an eligible employee of a small employer in a particular risk category after applying the risk adjustment factor.

(o) Risk adjustment factor means the percent adjustment to be applied equally to each standard employee risk rate for a particular small employer, based upon any expected deviations from standard claims. This factor may not be more than 110 percent or less than 90 percent.

(p) Risk category means the following characteristics of an eligible employee: age, geographic region, and family size of the employee, plus the benefit plan design selected by the small employer.

(1) No more than the following age categories may be used in determining premium rates:

Under 30

30 39

40 49

50 54

55 59

60 64

65 and over

However, for the 65 and over age category, separate premium rates may be specified depending upon whether coverage under the health benefit plan will be primary or secondary to benefits provided by the federal Medicare Program pursuant to Title XVIII of the federal Social Security Act.

(2) Small employer carriers shall base rates to small employers using no more than the following family size categories:

(A) Single.

(B) Married couple or registered domestic partners.

(C) One adult and child or children.

(D) Married couple or registered domestic partners and child or children.

(3) (A) In determining rates for small employers, a carrier that operates statewide shall use no more than nine geographic regions in the state, have no region smaller than an area in which the first three digits of all its ZIP Codes are in common within a county, and shall divide no county into more than two regions. Carriers shall be deemed to be operating statewide if their coverage area includes 90 percent or more of the state s population. Geographic regions established pursuant to this section shall, as a group, cover the entire state, and the area encompassed in a geographic region shall be separate and distinct from areas encompassed in other geographic regions. Geographic regions may be noncontiguous.

(B) In determining rates for small employers, a carrier that does not operate statewide shall use no more than the number of geographic regions in the state than is determined by the following formula: the population, as determined in the last federal census, of all counties which are included in their entirety in a carrier s service area divided by the total population of the state, as determined in the last federal census, multiplied by nine. The resulting number shall be rounded to the nearest whole integer. No region may be smaller than an area in which the first three digits of all its ZIP Codes are in common within a county and no county may be divided into more than two regions. The area encompassed in a geographic region shall be separate and distinct from areas encompassed in other geographic regions. Geographic regions may be noncontiguous. No carrier shall have less than one geographic area.

(q) (1) Small employer means either of the following:

(A) For plan years commencing on or after January 1, 2014, and on or before December 31, 2015, any person, firm, proprietary or nonprofit corporation, partnership, public agency, or association that is actively engaged in business or service, that, on at least 50 percent of its working days during the preceding calendar quarter or preceding calendar year, employed at least one, but no more than 50, eligible employees, the majority of whom were employed within this state, that was not formed primarily for purposes of buying health benefit plans, and in which a bona fide employer-employee relationship exists. For plan years commencing on or after January 1, 2016, any person, firm, proprietary or nonprofit corporation, partnership, public agency, or association that is actively engaged in business or service, that, on at least 50 percent of its working days during the preceding calendar quarter or preceding calendar year, employed at least one, but no more than 100, eligible employees, the majority of whom were employed within this state, that was not formed primarily for purposes of buying health benefit plans, and in which a bona fide employer-employee relationship exists. In determining whether to apply the calendar quarter or calendar year test, a carrier shall use the test that ensures eligibility if only one test would establish eligibility. In determining the number of eligible employees, companies that are affiliated companies and that are eligible to file a combined tax return for purposes of state taxation shall be considered one employer. Subsequent to the issuance of a health benefit plan to a small employer pursuant to this chapter, and for the purpose of determining eligibility, the size of a small employer shall be determined annually. Except as otherwise specifically provided in this chapter, provisions of this chapter that apply to a small employer shall continue to apply until the plan contract anniversary following the date the employer no longer meets the requirements of this definition. It includes any small employer as defined in this subparagraph who purchases coverage through a guaranteed association, and any employer purchasing coverage for employees through a guaranteed association. This subparagraph shall be implemented to the extent consistent with PPACA, except that the minimum requirement of one employee shall be implemented only to the extent required by PPACA.

(B) Any guaranteed association, as defined in subdivision (s), that purchases health coverage for members of the association.

(2) For plan years commencing on or after January 1, 2014, the definition of an employer, for purposes of determining whether an employer with one employee shall include sole proprietors, certain owners of S corporations, or other individuals, shall be consistent with Section 1304 of PPACA.

(r) Standard employee risk rate means the rate applicable to an eligible employee in a particular risk category in a small employer group.

(s) Guaranteed association means a nonprofit organization comprised of a group of individuals or employers who associate based solely on participation in a specified profession or industry, accepting for membership any individual or employer meeting its membership criteria which (1) includes one or more small employers as defined in subparagraph (A) of paragraph (1) of subdivision (q), (2) does not condition membership directly or indirectly on the health or claims history of any person, (3) uses membership dues solely for and in consideration of the membership and membership benefits, except that the amount of the dues shall not depend on whether the member applies for or purchases insurance offered by the association, (4) is organized and maintained in good faith for purposes unrelated to insurance, (5) has been in active existence on January 1, 1992, and for at least five years prior to that date, (6) has been offering health insurance to its members for at least five years prior to January 1, 1992, (7) has a constitution and bylaws, or other analogous governing documents that provide for election of the governing board of the association by its members, (8) offers any benefit plan design that is purchased to all individual members and employer members in this state, (9) includes any member choosing to enroll in the benefit plan design offered to the association provided that the member has agreed to make the required premium payments, and (10) covers at least 1,000 persons with the carrier with which it contracts. The requirement of 1,000 persons may be met if component chapters of a statewide association contracting separately with the same carrier cover at least 1,000 persons in the aggregate.

This subdivision applies regardless of whether a master policy by an admitted insurer is delivered directly to the association or a trust formed for or sponsored by an association to administer benefits for association members.

For purposes of this subdivision, an association formed by a merger of two or more associations after January 1, 1992, and otherwise meeting the criteria of this subdivision shall be deemed to have been in active existence on January 1, 1992, if its predecessor organizations had been in active existence on January 1, 1992, and for at least five years prior to that date and otherwise met the criteria of this subdivision.

(t) Members of a guaranteed association means any individual or employer meeting the association s membership criteria if that person is a member of the association and chooses to purchase health coverage through the association. At the association s discretion, it may also include employees of association members, association staff, retired members, retired employees of members, and surviving spouses and dependents of deceased members. However, if an association chooses to include those persons as members of the guaranteed association, the association must so elect in advance of purchasing coverage from a plan. Health plans may require an association to adhere to the membership composition it selects for up to 12 months.

(u) Grandfathered health benefit plan means a health benefit plan that constitutes a grandfathered health plan.

(v) Grandfathered health plan has the meaning set forth in Section 1251 of PPACA.

(w) Nongrandfathered health benefit plan means a health benefit plan that is not a grandfathered health plan.

(x) Plan year has the meaning set forth in Section 144.103 of Title 45 of the Code of Federal Regulations.

(y) PPACA means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act (Public Law 111-152), and any rules, regulations, or guidance issued thereunder.

(z) Waiting period means a period that is required to pass with respect to the employee before the employee is eligible to be covered for benefits under the terms of the contract.

(aa) Registered domestic partner means a person who has established a domestic partnership as described in Section 297 of the Family Code.

(Added by Stats. 2012, Ch. 852, Sec. 15. Effective January 1, 2013.)



10755.01

(a) For purposes of this chapter, health benefit plan does not include policies or certificates of specified disease or hospital confinement indemnity provided that the carrier offering those policies or certificates complies with the following:

(1) The carrier files, on or before March 1 of each year, a certification with the commissioner that contains the statement and information described in paragraph (2).

(2) The certification required in paragraph (1) shall contain the following:

(A) A statement from the carrier certifying that policies or certificates described in this section (i) are being offered and marketed as supplemental health insurance and not as a substitute for coverage that provides essential health benefits as defined by the state pursuant to Section 1302 of PPACA, and (ii) contain the disclosure forms as described in Section 10603 with the following statement prominently on the first page: This is a supplement to health insurance. It is not a substitute for essential health benefits or minimum essential coverage as required under federal law.

(B) A summary description of each policy or certificate described in this section, including the average annual premium rates, or range of premium rates in cases where premiums vary by age, gender, or other factors, charged for the policies and certificates issued or delivered in this state.

(3) In the case of a policy or certificate that is described in this section and that is offered for the first time in this state for plan years on or after January 1, 2014, the carrier files with the commissioner the information and statement required in paragraph (2) at least 30 days prior to the date such a policy or certificate is issued or delivered in this state.

(b) As used in this section, policies or certificates of specified disease and policies or certificates of hospital confinement indemnity mean policies or certificates of insurance sold to an insured to supplement other health insurance coverage as specified in this section. An insurer issuing a policy or certificate of specified disease or a policy or certificate of hospital confinement indemnity shall require that the person to be insured is covered by an individual or group policy or contract that arranges or provides medical, hospital, and surgical coverage not designed to supplement other private or governmental plans.

(Added by Stats. 2012, Ch. 852, Sec. 15. Effective January 1, 2013.)






ARTICLE 2. Small Employer Carrier Requirements

10755.02

(a) This chapter shall apply only to grandfathered health benefit plans and only with respect to plan years commencing on or after January 1, 2014.

(b) All carriers administering health benefit plans that cover employees of small employers shall be subject to this chapter if any one of the following conditions are met:

(1) Any portion of the premium for any health benefit plan or benefits is paid by a small employer, or any covered individual is reimbursed, whether through wage adjustments or otherwise, by a small employer for any portion of the premium.

(2) The health benefit plan is treated by the small employer or any of the covered individuals as part of a plan or program for the purposes of Section 106 or 162 of the Internal Revenue Code.

(Added by Stats. 2012, Ch. 852, Sec. 15. Effective January 1, 2013.)



10755.02.1

Any person or entity subject to the requirements of this chapter shall comply with the standards set forth in Chapter 7 (commencing with Section 3750) of Part 1 of Division 9 of the Family Code and Section 14124.94 of the Welfare and Institutions Code.

(Added by Stats. 2012, Ch. 852, Sec. 15. Effective January 1, 2013.)



10755.03

The commissioner shall have the authority to determine whether a health benefit plan is covered by this chapter, and to determine whether an employer is a small employer within the meaning of Section 10755.

(Added by Stats. 2012, Ch. 852, Sec. 15. Effective January 1, 2013.)



10755.04

(a) The department may adopt emergency regulations implementing this chapter no later than August 31, 2013. The department may readopt any emergency regulation authorized by this section that is the same as or substantially equivalent to an emergency regulation previously adopted under this section.

(b) The initial adoption of emergency regulations implementing this section and the one readoption of emergency regulations authorized by this section shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. The initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each shall remain in effect for no more than 180 days, by which time final regulations may be adopted.

(c) This section shall become operative on January 1, 2013.

(Added by Stats. 2012, Ch. 852, Sec. 15. Effective January 1, 2013.)



10755.05

(a) (1) Each carrier, except a self-funded employer, shall fairly and affirmatively renew all of the carrier s health benefit plans that are sold to small employers or associations that include small employers.

(2) Nothing in this section shall be construed to require an association, or a trust established and maintained by an association to receive a master insurance policy issued by an admitted insurer and to administer the benefits thereof solely for association members, to offer, market or sell a benefit plan design to those who are not members of the association. However, if the association markets, offers or sells a benefit plan design to those who are not members of the association it is subject to the requirements of this section. This shall apply to an association that otherwise meets the requirements of paragraph (6) formed by merger of two or more associations after January 1, 1992, if the predecessor organizations had been in active existence on January 1, 1992, and for at least five years prior to that date and met the requirements of paragraph (3).

(3) A carrier which (A) effective January 1, 1992, and at least 20 years prior to that date, markets, offers, or sells benefit plan designs only to all members of one association and (B) does not market, offer or sell any other individual, selected group, or group policy or contract providing medical, hospital and surgical benefits shall not be required to market, offer, or sell to those who are not members of the association. However, if the carrier markets, offers or sells any benefit plan design or any other individual, selected group, or group policy or contract providing medical, hospital and surgical benefits to those who are not members of the association it is subject to the requirements of this section.

(4) Each carrier that sells health benefit plans to members of one association pursuant to paragraph (3) shall submit an annual statement to the commissioner which states that the carrier is selling health benefit plans pursuant to paragraph (3) and which, for the one association, lists all the information required by paragraph (5).

(5) Each carrier that sells health benefit plans to members of any association shall submit an annual statement to the commissioner which lists each association to which the carrier sells health benefit plans, the industry or profession which is served by the association, the association s membership criteria, a list of officers, the state in which the association is organized, and the site of its principal office.

(6) For purposes of paragraphs (2) and (3), an association is a nonprofit organization comprised of a group of individuals or employers who associate based solely on participation in a specified profession or industry, accepting for membership any individual or small employer meeting its membership criteria, which do not condition membership directly or indirectly on the health or claims history of any person, which uses membership dues solely for and in consideration of the membership and membership benefits, except that the amount of the dues shall not depend on whether the member applies for or purchases insurance offered by the association, which is organized and maintained in good faith for purposes unrelated to insurance, which has been in active existence on January 1, 1992, and at least five years prior to that date, which has a constitution and bylaws, or other analogous governing documents which provide for election of the governing board of the association by its members, which has contracted with one or more carriers to offer one or more health benefit plans to all individual members and small employer members in this state.

(b) Each carrier shall make available to each small employer all nongrandfathered health benefit plans that the carrier offers or sells to small employers or to associations that include small employers. Notwithstanding subdivision (d) of Section 10755, for purposes of this subdivision, companies that are affiliated companies or that are eligible to file a consolidated income tax return shall be treated as one carrier.

(c) Each carrier shall do all of the following:

(1) Prepare a brochure that summarizes all of its health benefit plans and make this summary available to small employers, agents, and brokers upon request. The summary shall include for each health benefit plan information on benefits provided, a generic description of the manner in which services are provided, such as how access to providers is limited, benefit limitations, required copayments and deductibles, standard employee risk rates, an explanation of how creditable coverage is calculated if a waiting period is imposed, and a telephone number that can be called for more detailed benefit information. Carriers are required to keep the information contained in the brochure accurate and up to date, and, upon updating the brochure, send copies to agents and brokers representing the carrier. Any entity that provides administrative services only with regard to a benefit plan design written or issued by another carrier shall not be required to prepare a summary brochure which includes that benefit plan design.

(2) For each health benefit plan, prepare a more detailed evidence of coverage and make it available to small employers, agents and brokers upon request. The evidence of coverage shall contain all information that a prudent buyer would need to be aware of in making selections of benefit plan designs. An entity that provides administrative services only with regard to a benefit plan design written or issued by another carrier shall not be required to prepare an evidence of coverage for that benefit plan design.

(3) Provide to small employers and agents and brokers, upon request, for any given small employer the sum of the standard employee risk rates and the sum of the risk adjusted employee risk rates. When requesting this information, small employers and agents and brokers shall provide the plan with the information the plan needs to determine the small employer s risk adjusted employee risk rate.

(4) Provide copies of the current summary brochure to all agents or brokers who represent the carrier and, upon updating the brochure, send copies of the updated brochure to agents and brokers representing the carrier for the purpose of selling health benefit plans.

(5) Notwithstanding subdivision (c) of Section 10755, for purposes of this subdivision, companies that are affiliated companies or that are eligible to file a consolidated income tax return shall be treated as one carrier.

(e) No carrier, agent, or broker shall induce or otherwise encourage a small employer to separate or otherwise exclude an eligible employee from a health benefit plan which, in the case of an eligible employee meeting the definition in paragraph (1) of subdivision (e) of Section 10755, is provided in connection with the employee s employment or which, in the case of an eligible employee as defined in paragraph (2) of subdivision (e) of Section 10755, is provided in connection with a guaranteed association.

(f) No carrier or agent or broker shall, directly or indirectly, engage in the following activities:

(1) Encourage or direct small employers to refrain from filing an application for coverage with a carrier because of the health status, claims experience, industry, occupation, or geographic location within the carrier s approved service area of the small employer or the small employer s employees.

(2) Encourage or direct small employers to seek coverage from another carrier or the California Health Benefit Exchange because of the health status, claims experience, industry, occupation, or geographic location within the carrier s approved service area of the small employer or the small employer s employees.

(g) No carrier shall, directly or indirectly, enter into any contract, agreement, or arrangement with an agent or broker that provides for or results in the compensation paid to an agent or broker for a health benefit plan to be varied because of the health status, claims experience, industry, occupation, or geographic location of the small employer or the small employer s employees. This subdivision shall not apply with respect to a compensation arrangement that provides compensation to an agent or broker on the basis of percentage of premium, provided that the percentage shall not vary because of the health status, claims experience, industry, occupation, or geographic area of the small employer.

(h) A policy or contract that covers a small employer, as defined in Section 1304(b) of PPACA and in subdivision (q) of Section 10755 shall not establish rules for eligibility, including continued eligibility, of an individual, or dependent of an individual, to enroll under the terms of the plan based on any of the following health status-related factors:

(1) Health status.

(2) Medical condition, including physical and mental illnesses.

(3) Claims experience.

(4) Receipt of health care.

(5) Medical history.

(6) Genetic information.

(7) Evidence of insurability, including conditions arising out of acts of domestic violence.

(8) Disability.

(9) Any other health status-related factor as determined by any federal regulations, rules, or guidance issued pursuant to Section 2705 of the federal Public Health Service Act.

(i) If a carrier enters into a contract, agreement, or other arrangement with a third-party administrator or other entity to provide administrative, marketing, or other services related to the offering of health benefit plans to small employers in this state, the third-party administrator shall be subject to this chapter.

(Added by Stats. 2012, Ch. 852, Sec. 15. Effective January 1, 2013.)



10755.05.1

(a) For contracts expiring after July 1, 1994, 60 days prior to July 1, 1994, an association that meets the definition of guaranteed association, as set forth in Section 10755, except for the requirement that 1,000 persons be covered, shall be entitled to purchase small employer health coverage as if the association were a guaranteed association, except that the coverage shall be guaranteed only for those members of an association, as defined in Section 10755, (1) who were receiving coverage or had successfully applied for coverage through the association as of June 30, 1993, (2) who were receiving coverage through the association as of December 31, 1992, and whose coverage lapsed at any time thereafter because the employment through which coverage was received ended or an employer s contribution to health coverage ended, or (3) who were covered at any time between June 30, 1993, and July 1, 1994, under a contract that was in force on June 30, 1993.

(b) An association obtaining health coverage for its members pursuant to this section shall otherwise be afforded all the rights of a guaranteed association under this chapter including, but not limited to, guaranteed renewability of coverage.

(Added by Stats. 2012, Ch. 852, Sec. 15. Effective January 1, 2013.)



10755.06

Every carrier shall file with the commissioner the reasonable participation requirements that will be required in renewing its health benefit plans. Participation requirements of a health benefit plan shall be applied uniformly among all small employer groups, except that a carrier may vary application of minimum employer participation requirements by the size of the small employer group and whether the employer contributes 100 percent of the eligible employee s premium. Employer contribution requirements of a health benefit plan shall not vary by employer size. A carrier shall not establish a participation requirement that (1) requires a person who meets the definition of a dependent in subdivision (d) of Section 10755 to enroll as a dependent if he or she is otherwise eligible for coverage and wishes to enroll as an eligible employee and (2) allows a carrier to reject an otherwise eligible small employer because of the number of persons that waive coverage due to coverage through another employer. Members of an association eligible for health coverage eligible under subdivision (t) of Section 10755 but not electing any health coverage through the association shall not be counted as eligible employees for purposes of determining whether the guaranteed association meets a carrier s reasonable participation standards.

(Added by Stats. 2012, Ch. 852, Sec. 15. Effective January 1, 2013.)



10755.08

(a) A health benefit plan shall not impose a preexisting condition provision upon any individual.

(b) A health benefit plan may apply a waiting period of up to 60 days as a condition of employment if applied equally to all eligible employees and dependents and if consistent with PPACA. A waiting period shall not be based on a preexisting condition of an employee or dependent, the health status of an employee or dependent, or any other factor listed in subdivision (j) of Section 10705. During the waiting period, the health benefit plan is not required to provide health care services and no premium shall be charged to the policyholder or insureds.

(c) In determining whether a waiting period applies to any person, a carrier shall credit the time the person was covered under creditable coverage, provided the person becomes eligible for coverage under the succeeding plan contract within 62 days of termination of prior coverage, exclusive of any waiting period, and applies for coverage with the succeeding plan contract within the applicable enrollment period. A carrier shall also credit any time an eligible employee must wait before enrolling in the plan, including any employer-imposed waiting period. However, if a person s employment has ended, the availability of health coverage offered through employment or sponsored by an employer has terminated, or an employer s contribution toward health coverage has terminated, a carrier shall credit the time the person was covered under creditable coverage if the person becomes eligible for health coverage offered through employment or sponsored by an employer within 180 days, exclusive of any waiting period, and applies for coverage under the succeeding health benefit plan within the applicable enrollment period.

(d) A carrier providing aggregate or specific stop loss coverage or any other assumption of risk with reference to a health benefit plan shall provide that the plan meets all requirements of this section concerning waiting periods. The requirements of this subdivision shall only be exercised to the extent they are not preempted by ERISA.

(e) An individual s period of creditable coverage shall be certified pursuant to subsection (e) of Section 2704 of Title XXVII of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-3(e)).

(Added by Stats. 2012, Ch. 852, Sec. 15. Effective January 1, 2013.)



10755.09

Nothing in this chapter shall be construed as prohibiting a carrier from restricting enrollment of late enrollees to open enrollment periods consistent with federal law.

(Added by Stats. 2012, Ch. 852, Sec. 15. Effective January 1, 2013.)



10755.11

No carrier shall be required by the provisions of this chapter:

(a) To include in a health benefit plan an otherwise eligible employee or dependent, when the eligible employee or dependent does not work or reside within a carrier s approved service area, except as provided in Section 10755.02.1.

(b) To offer coverage to an eligible employee, as defined in paragraph (2) of subdivision (e) of Section 10755, who within 12 months of application for coverage terminated from a health benefit plan offered by the carrier.

(Added by Stats. 2012, Ch. 852, Sec. 15. Effective January 1, 2013.)



10755.13

All grandfathered health benefit plans shall be renewable with respect to all eligible employees or dependents at the option of the policyholder, contractholder, or small employer except as follows:

(a) (1) For nonpayment of the required premiums by the policyholder, contractholder, or small employer, if the policyholder, contractholder, or small employer has been duly notified and billed for the charge and at least a 30-day grace period has elapsed since the date of notification or, if longer, the period of time required for notice and any other requirements pursuant to Section 2703, 2712, or 2742 of the federal Public Health Service Act (42 U.S.C. Secs. 300gg-2, 300gg-12, and 300gg-42) and any subsequent rules or regulations has elapsed.

(2) An insurer shall continue to provide coverage as required by the policyholder s, contractholder s, or small employer s policy during the period described in paragraph (1). Nothing in this section shall be construed to affect or impair the policyholder s, contractholder s, small employer s, or insurer s other rights and responsibilities pursuant to the subscriber contract.

(b) If the insurer demonstrates fraud or an intentional misrepresentation of material fact under the terms of the policy by the policyholder, contractholder, or small employer or, with respect to coverage of individual enrollees, the enrollees or their representative.

(c) Violation of a material contract provision relating to employer contribution or group participation rates by the policyholder, contractholder, or small employer.

(d) When the carrier ceases to write, issue, or administer new or existing grandfathered or nongrandfathered small employer health benefit plans in this state, provided, however, that the following conditions are satisfied:

(1) Notice of the decision to cease writing, issuing, or administering new or existing small employer health benefits plans in this state is provided to the commissioner, and to either the policyholder, contractholder, or small employer at least 180 days prior to the discontinuation of the coverage.

(2) Small employer health benefit plans subject to this chapter shall not be canceled for 180 days after the date of the notice required under paragraph (1). For that business of a carrier that remains in force, any carrier that ceases to write, issue, or administer new or existing health benefit plans shall continue to be governed by this chapter.

(3) A carrier that ceases to write, issue, or administer new health benefit plans to small employers in this state after the passage of this chapter shall be prohibited from writing, issuing, or administering new health benefit plans to small employers in this state for a period of five years from the date of notice to the commissioner.

(e) When a carrier withdraws a health benefit plan from the small employer market, provided that the carrier notifies all affected policyholders, contractholders, or small employers and the commissioner at least 90 days prior to the discontinuation of those contracts, and that the carrier makes available to the small employer all nongrandfathered small employer health benefit plans which it markets and satisfies the requirements of Section 10714.

(f) If coverage is made available through a bona fide association pursuant to subdivision (q) of Section 10755 or a guaranteed association pursuant to subdivision (s) of Section 10755, the membership of the employer or the individual, respectively, ceases, but only if that coverage is terminated under this subdivision uniformly without regard to any health status-related factor of covered individuals.

(Added by Stats. 2012, Ch. 852, Sec. 15. Effective January 1, 2013.)



10755.14

Premiums for grandfathered health benefit plans written or administered by carriers on or after the January 1, 2014, shall be subject to the following requirements:

(a) (1) The premium for new business shall be determined for an eligible employee in a particular risk category after applying a risk adjustment factor to the carrier s standard employee risk rates. The risk adjusted employee risk rate may not be more than 110 percent or less than 90 percent.

(2) The premium charged a small employer for new business shall be equal to the sum of the risk adjusted employee risk rates.

(3) The standard employee risk rates applied to a small employer for new business shall be in effect for no less than 12 months.

(b) (1) The premium for in force business shall be determined for an eligible employee in a particular risk category after applying a risk adjustment factor to the carrier s standard employee risk rates. The risk adjusted employee risk rate may not be more than 110 percent or less than 90 percent. The risk adjustment factor applied to a small employer may not increase by more than 10 percentage points from the risk adjustment factor applied in the prior rating period. The risk adjustment factor for a small employer may not be modified more frequently than every 12 months.

(2) The premium charged a small employer for in force business shall be equal to the sum of the risk adjusted employee risk rates. The standard employee risk rates shall be in effect for 12 months.

(c) (1) For any small employer, a carrier may, with the consent of the small employer, establish composite employee and dependent rates for renewal of in force business. The composite rates shall be determined as the average of the risk adjusted employee risk rates for the small employer, as determined in accordance with the requirements of subdivisions (a) and (b). The sum of the composite rates so determined shall be equal to the sum of the risk adjusted employee risk rates for the small employer.

(2) The composite rates shall be used for all employees and dependents covered throughout a rating period of 12 months, except that a carrier may reserve the right to redetermine the composite rates if the enrollment under the health benefit plan changes by more than a specified percentage during the rating period. Any redetermination of the composite rates shall be based on the same risk adjusted employee risk rates used to determine the initial composite rates for the rating period. If a carrier reserves the right to redetermine the rates and the enrollment changes more than the specified percentage, the carrier shall redetermine the composite rates if the redetermined rates would result in a lower premium for the small employer. A carrier reserving the right to redetermine the composite rates based upon a change in enrollment shall use the same specified percentage to measure that change with respect to all small employers electing composite rates.

(Added by Stats. 2012, Ch. 852, Sec. 15. Effective January 1, 2013.)



10755.15

Carriers shall apply standard employee risk rates consistently with respect to all small employers.

(Added by Stats. 2012, Ch. 852, Sec. 15. Effective January 1, 2013.)



10755.16

In connection with the renewal of any grandfathered health benefit plan to small employers:

Each carrier shall make a reasonable disclosure, as part of its solicitation and sales materials, of the following:

(a) The extent to which the premium rates for a specified small employer are established or adjusted in part based upon the actual or expected variation in claims costs of the employees and dependents of the small employer.

(b) The provisions concerning the carrier s ability to change premium rates and the factors other than claim experience which affect changes in premium rates.

(c) Provisions relating to the guaranteed issue of policies and contracts.

(d) Provisions relating to the prohibition of any preexisting condition provision.

(e) Provisions relating to the small employer s right to apply for any nongrandfathered health benefit plan written, issued, or administered by the carrier, at the time of application for a new health benefit plan, or at the time of renewal of a health benefit plan, consistent with the requirements of PPACA.

(f) The availability, upon request, of a listing of all the carrier s nongrandfathered health benefit plans, offered inside or outside the California Health Benefit Exchange, including the rates for each benefit plan design.

(Added by Stats. 2012, Ch. 852, Sec. 15. Effective January 1, 2013.)



10755.17

(a) No carrier shall renew coverage subject to this chapter until it has done all of the following:

(1) A statement has been filed with the commissioner listing all of the carrier s grandfathered health benefit plans currently in force in this state, identified by form number, and, if previously approved by the commissioner, the date approved by the commissioner as well as the standard employee risk rate for each risk category for each benefit plan design and the highest and lowest risk adjustment factors that the carrier intends to use in determining rates for each benefit plan design. When filing a new benefit plan design pursuant to Section 10755.05, carriers may submit both the policy form and the standard employee risk rates for each risk category at the same time.

(2) Either:

(A) Thirty days expires after that statement is filed without written notice from the commissioner specifying the reasons for his or her opinion that the carrier s risk categories or risk adjustment factors do not comply with the requirements of this chapter.

(B) Prior to that time the commissioner gives the carrier written notice that the carrier s risk categories and risk adjustment factors as filed comply with the requirements of this chapter.

(b) No carrier shall renew or revise a grandfathered health benefit plan lawfully provided pursuant to subdivision (a), and no carrier shall change the risk categories, risk adjustment factors, or standard employee risk rates for a grandfathered health benefit plan until all of the following requirements are met:

(1) The carrier files with the commissioner a statement of the specific changes which the carrier proposes in the risk categories, risk adjustment factors, or standard employee risk rates.

(2) Either:

(A) Thirty days expires after such statement is filed without written notice from the commissioner specifying the reasons for his or her opinion that the carrier s risk categories or risk adjustment factors do not comply with the requirements of this chapter.

(B) Prior to that time the commissioner gives the carrier written notice that the carrier s risk categories and risk adjustment factors as filed comply with the requirements of this chapter.

(c) Notwithstanding any provision to the contrary, when a carrier is changing the standard employee risk rates of a health benefit plan lawfully provided under subdivision (a) or (b) but is not changing the risk categories or risk adjustment factors which have been previously authorized, the carrier need not comply with the requirements of paragraph (2) of subdivision (b), but instead shall submit the revised standard employee risk rates for the health benefit plan prior to renewing the health benefit plan.

(d) When submitting filings under subdivision (a), (b), or (c), a carrier may also file with the commissioner at the time of the filings a statement of the standard employee risk rate for each risk category the carrier intends to use for each month in the 12 months subsequent to the date of the filing. Once the requirements of the applicable subdivision (a), (b), or (c), have been met, these rates shall be used by the carrier for the 12-month period unless the carrier is otherwise informed by the commissioner in his or her response to the filings submitted under subdivision (a), (b), or (c), provided that any subsequent change in the standard employee risk rates charged by the carrier which differ from those previously filed with the commissioner must be newly filed in accordance with this subdivision and provided that the carrier does not change the risk categories or risk adjustment factors for the health benefit plan.

(e) If the commissioner notifies the carrier, in writing, that the carrier s risk categories or risk adjustment factors do not comply with the requirements of this chapter, specifying the reasons for his or her opinion, it is unlawful for the carrier, at any time after the receipt of such notice, to utilize the noncomplying health benefit plan, benefit plan design, risk categories, or risk adjustment factors in conjunction with the health benefit plans or benefit plan designs for which the filing was made.

(f) Each carrier shall maintain at its principal place of business copies of all information required to be filed with the commissioner pursuant to this section.

(g) Each carrier shall make the information and documentation described in this section available to the commissioner upon request.

(h) Nothing in this section shall be construed to permit the commissioner to establish or approve the rates charged to policyholders for health benefit plans.

(Added by Stats. 2012, Ch. 852, Sec. 15. Effective January 1, 2013.)



10755.18

(a) In addition to any other remedy permitted by law, the commissioner shall have the administrative authority to assess penalties against carriers, insurance producers, and other entities engaged in the business of insurance or other persons or entities for violations of this chapter.

(b) Upon a showing of a violation of this chapter in any civil action, a court may also assess the penalties described in this chapter, in addition to any other remedies provided by law.

(c) Any production agent or other person or entity engaged in the business of insurance, other than a carrier, that violates this chapter is liable for administrative penalties of not more than two hundred fifty dollars ($250) for the first violation.

(d) Any production agent or other person or entity engaged in the business of insurance, other than a carrier, that engages in practices prohibited by this chapter a second or subsequent time, or who commits a knowing violation of this chapter, is liable for administrative penalties of not less than one thousand dollars ($1,000) and not more than two thousand five hundred dollars ($2,500) for each violation.

(e) Any carrier that violates this chapter is liable for administrative penalties of not more than two thousand five hundred dollars ($2,500) for the first violation and not more than five thousand dollars ($5,000) for each subsequent violation.

(f) Any carrier that violates this chapter with a frequency that indicates a general business practice or commits a knowing violation of this chapter, is liable for administrative penalties of not less than fifteen thousand dollars ($15,000) and not more than one hundred thousand dollars ($100,000) for each violation.

(g) An act or omission that is inadvertent and that results in incorrect premium rates being charged to more than one policyholder shall be a single violation for the purpose of this section.

(Added by Stats. 2012, Ch. 852, Sec. 15. Effective January 1, 2013.)



10755.18.5

(a) (1) In addition to any other remedy permitted by law, whenever the commissioner shall have reason to believe that any carrier, production agent, or other person or entity engaged in the business of insurance has violated this chapter, and that a proceeding by the commissioner in respect thereto would be in the interest of the public, the commissioner may issue and serve upon that entity an order to show cause containing a statement of the charges, a statement of the entity s potential liability under this chapter, and a notice of a public hearing thereon before the Administrative Law Bureau of the department to be held at a time and place fixed therein, which shall not be less than 30 days after the service thereof, for the purpose of determining whether the commissioner should issue an order to that entity to pay the penalty imposed by this chapter and such order or orders as shall be reasonably necessary to correct, eliminate, or remedy the alleged violations of this chapter, including, but not limited to, an order to cease and desist from the specified violations of this chapter.

(2) The hearings provided by this subdivision shall be conducted in accordance with the Administrative Procedure Act, Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all the powers granted therein.

(b) (1) Whenever it appears to the commissioner that irreparable loss and injury has occurred or may occur to an insured, employer, employee, or other member of the public because a carrier, production agent, or other person or entity engaged in the business of insurance has violated this chapter, the commissioner may, before hearing, but after notice and opportunity to submit relevant information, issue and cause to be served upon the entity such order or orders as shall be reasonably necessary to correct, eliminate, or remedy the alleged violations of this chapter, including, but not limited to, an order requiring the entity to forthwith cease and desist from engaging further in the violations which are causing or may cause such irreparable injury.

(2) At the same time an order is served pursuant to paragraph (1) of this subdivision, the commissioner shall issue and also serve upon the person a notice of public hearing before the Administrative Law Bureau of the department to be held at a time and place fixed therein, which shall not be less than 30 days after the service thereof.

(3) The hearings provided by this subdivision shall be conducted in accordance with the Administrative Procedure Act, Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all the powers granted therein.

(4) At any time prior to the commencement of a hearing as provided in this subdivision, the entity against which the commissioner has served an order may waive the hearing and have judicial review of the order by means of any remedy afforded by law without first exhausting administrative remedies or procedures.

(c) If, after hearing as provided by subdivision (a) or (b), the charges, or any of them, that an entity has violated this chapter are found to be justified, the commissioner shall issue and cause to be served upon that entity an order requiring that entity to pay the penalty imposed by this chapter and such order or orders as shall be reasonably necessary to correct, eliminate, or remedy the alleged violations of this chapter, including, but not limited to, an order to cease and desist from the specified violations of this chapter.

(d) In addition to any other penalty provided by law or the availability of any administrative procedure, if a carrier, after notice and hearing, is found to have violated this chapter knowingly or as a general business practice the commissioner may suspend the carrier s certificate of authority to transact disability insurance. The order of suspension shall prescribe the period of such suspension. The proceedings shall be conducted in accordance with the Administrative Procedure Act, Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code and the commissioner shall have all the powers granted therein.

(Added by Stats. 2012, Ch. 852, Sec. 15. Effective January 1, 2013.)



10755.18.6

(a) Carriers may enter into contractual agreements with qualified associations, as defined in subdivision (b), under which these qualified associations may assume responsibility for performing specific administrative services, as defined in this section, for qualified association members. Carriers that enter into agreements with qualified associations for assumption of administrative services shall establish uniform definitions for the administrative services that may be provided by a qualified association or its third-party administrator. The carrier shall permit all qualified associations to assume one or more of these functions when the carrier determines the qualified association demonstrates that it has the administrative capacity to assume these functions.

For the purposes of this section, administrative services provided by qualified associations or their third-party administrators shall be services pertaining to eligibility determination, enrollment, premium collection, sales, or claims administration on a per-claim basis that would otherwise be provided directly by the carrier or through a third-party administrator on a commission basis or an agent or solicitor workforce on a commission basis.

Each carrier that enters into an agreement with any qualified association for the provision of administrative services shall offer all qualified associations with which it contracts the same premium discounts for performing those services the carrier has permitted the qualified association or its third-party administrator to assume. The carrier shall apply these uniform discounts to the carrier s risk adjusted employee risk rates after the carrier has determined the qualified association s risk adjusted employee risk rates pursuant to Section 10755.14. The carrier shall report to the department its schedule of discounts for each administrative service.

In no instance may a carrier provide discounts to qualified associations that are in any way intended to, or materially result in, a reduction in premium charges to the qualified association due to the health status of the membership of the qualified association. In addition to any other remedies available to the commissioner to enforce this chapter, the commissioner may declare a contract between a carrier and a qualified association for administrative services pursuant to this section null and void if the commissioner determines any discounts provided to the qualified association are intended to, or materially result in, a reduction in premium charges to the qualified association due to the health status of the membership of the qualified association.

(b) For the purposes of this section, a qualified association is a nonprofit corporation comprised of a group of individuals or employers who associate based solely on participation in a specified profession or industry, that conforms to all of the following requirements:

(1) It accepts for membership any individual or small employer meeting its membership criteria.

(2) It does not condition membership, directly or indirectly, on the health or claims history of any person.

(3) It uses membership dues solely for and in consideration of the membership and membership benefits, except that the amount of the dues shall not depend on whether the member applies for or purchases insurance offered by the association.

(4) It is organized and maintained in good faith for purposes unrelated to insurance.

(5) It existed on January 1, 1972, and has been in continuous existence since that date.

(6) It has a constitution and bylaws or other analogous governing documents that provide for election of the governing board of the association by its members.

(7) It offered, marketed, or sold health coverage to its members for 20 continuous years prior to January 1, 1993.

(8) It agrees to offer any plan contract only to association members.

(9) It agrees to include any member choosing to enroll in the plan contract offered by the association, provided that the member agrees to make required premium payments.

(10) It complies with all provisions of this article.

(11) It had at least 10,000 enrollees covered by association-sponsored plans immediately prior to enactment of Chapter 1128 of the Statutes of 1992.

(12) It applies any administrative cost at an equal rate to all members purchasing coverage through the qualified association.

(c) A qualified association shall comply with the requirements set forth in Section 10198.9.

(Added by Stats. 2012, Ch. 852, Sec. 15. Effective January 1, 2013.)



10755.18.7

Notwithstanding any other provision of law, no provision of this chapter shall be construed to limit the applicability of any other provision of the Insurance Code unless such provision is in conflict with the requirements of this chapter.

(Added by Stats. 2012, Ch. 852, Sec. 15. Effective January 1, 2013.)









CHAPTER 8.5. Coverage for Federally Eligible Defined Individuals

10785

(a) A disability insurer that covers hospital, medical, or surgical expenses under an individual health benefit plan as defined in subdivision (a) of Section 10198.6 may not, with respect to a federally eligible defined individual desiring to enroll in individual health insurance coverage, decline to offer coverage to, or deny enrollment of, the individual or impose any preexisting condition exclusion with respect to the coverage.

(b) For purposes of this section, federally eligible defined individual means an individual who, as of the date on which the individual seeks coverage under this section, meets all of the following conditions:

(1) Has had 18 or more months of creditable coverage, and whose most recent prior creditable coverage was under a group health plan, a federal governmental plan maintained for federal employees, or a governmental plan or church plan as defined in the federal Employee Retirement Income Security Act of 1974 (29 U.S.C. Sec. 1002).

(2) Is not eligible for coverage under a group health plan, Medicare, or Medi-Cal, and does not have other health insurance coverage.

(3) Was not terminated from his or her most recent creditable coverage due to nonpayment of premiums or fraud.

(4) If offered continuation coverage under COBRA or Cal-COBRA, has elected and exhausted that coverage.

(c) Every disability insurer that covers hospital, medical, or surgical expenses shall comply with applicable federal statutes and regulations regarding the provision of coverage to federally eligible defined individuals, including any relevant application periods.

(d) A disability insurer shall offer the following health benefit plans under this section that are designed for, made generally available to, are actively marketed to, and enroll, individuals: (1) either the two most popular products as defined in Section 300gg-41(c)(2) of Title 42 of the United States Code and Section 148.120(c)(2) of Title 45 of the Code of Federal Regulations or (2) the two most representative products as defined in Section 300gg-41(c)(3) of the United States Code and Section 148.120(c)(3) of Title 45 of the Code of Federal Regulations, as determined by the insurer in compliance with federal law. An insurer that offers only one health benefit plan to individuals, excluding health benefit plans offered to Medi-Cal or Medicare beneficiaries, shall be deemed to be in compliance with this chapter if it offers that health benefit plan contract to federally eligible defined individuals in a manner consistent with this chapter.

(e) (1) In the case of a disability insurer that offers health benefit plans in the individual market through a network plan, the insurer may do both of the following:

(A) Limit the individuals who may be enrolled under that coverage to those who live, reside, or work within the service area for the network plan.

(B) Within the service area covered by the health benefit plan, deny coverage to individuals if the insurer has demonstrated to the commissioner that the insured will not have the capacity to deliver services adequately to additional individual insureds because of its obligations to existing group policyholders, group contractholders and insureds, and individual insureds, and that the insurer is applying this paragraph uniformly to individuals without regard to any health status-related factor of the individuals and without regard to whether the individuals are federally eligible defined individuals.

(2) A disability insurer, upon denying health insurance coverage in any service area in accordance with subparagraph (B) of paragraph (1), may not offer health benefit plans through a network in the individual market within that service area for a period of 180 days after the coverage is denied.

(f) (1) A disability insurer may deny health insurance coverage in the individual market to a federally eligible defined individual if the insurer has demonstrated to the commissioner both of the following:

(A) The insurer does not have the financial reserves necessary to underwrite additional coverage.

(B) The insurer is applying this subdivision uniformly to all individuals in the individual market and without regard to any health status-related factor of the individuals and without regard to whether the individuals are federally eligible defined individuals.

(2) A disability insurer, upon denying individual health insurance coverage in any service area in accordance with paragraph (1), may not offer that coverage in the individual market within that service area for a period of 180 days after the date the coverage is denied or until the insurer has demonstrated to the commissioner that the insurer has sufficient financial reserves to underwrite additional coverage, whichever is later.

(g) The requirement pursuant to federal law to furnish a certificate of creditable coverage shall apply to health benefits plans offered by a disability insurer in the individual market in the same manner as it applies to an insurer in connection with a group health benefit plan policy or group health benefit plan contract.

(h) A disability insurer shall compensate an accident and health agent or a life and accident and health agent whose activities result in the enrollment of federally eligible defined individuals in the same manner and consistent with the renewal commission amounts as the insurer compensates accident and health agents or life and accident and health agents for other enrollees who are not federally eligible defined individuals and who are purchasing the same individual health benefit plan.

(i) Every disability insurer shall disclose as part of its COBRA or Cal-COBRA disclosure and enrollment documents, an explanation of the availability of guaranteed access to coverage under the federal Health Insurance Portability and Accountability Act of 1996, including the necessity to enroll in and exhaust COBRA or Cal-COBRA benefits in order to become a federally eligible defined individual.

(j) No disability insurer may request documentation as to whether or not a person is a federally eligible defined individual other than is permitted under applicable federal law or regulations.

(k) This section shall not apply to coverage defined as excepted benefits pursuant to Section 300gg(c) of Title 42 of the United States Code.

(l) This section shall apply to policies or contracts offered, delivered, amended, or renewed on or after January 1, 2001.

(m) (1) On and after January 1, 2014, and except as provided in paragraph (2), this section shall apply only to individual grandfathered health plans previously issued pursuant to this section to federally eligible defined individuals.

(2) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-91), paragraph (1) shall become inoperative on the date of that repeal or amendment and this section shall apply to health benefit plans issued, amended, or renewed on or after that date.

(3) For purposes of this subdivision, the following definitions apply:

(A) Grandfathered health plan has the same meaning as that term is defined in Section 1251 of PPACA.

(B) PPACA means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(Amended by Stats. 2013, Ch. 441, Sec. 17.5. Effective October 1, 2013. Operative January 1, 2014, pursuant to Sec. 26 of Ch 441.)



10786

(a) On and after January 1, 2014, a health insurer providing health insurance coverage shall provide to policyholders in individual policies or certificate holders in group policies who cease to be enrolled in coverage a notice informing them that they may be eligible for reduced-cost coverage through the California Health Benefit Exchange established under Title 22 (commencing with Section 100500) of the Government Code or no-cost coverage through Medi-Cal. The notice shall include information on obtaining coverage pursuant to those programs, shall be in no less than 12-point type, and shall be developed by the department, no later than July 1, 2013, in consultation with the Department of Managed Health Care and the California Health Benefit Exchange.

(b) The notice described in subdivision (a) may be incorporated into or sent simultaneously with and in the same manner as any other notices sent by the health insurer.

(c) This section shall not apply with respect to a specialized health insurance policy or a health insurance policy consisting solely of coverage of excepted benefits as described in Section 2722 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-21).

(Added by Stats. 2012, Ch. 851, Sec. 4. Effective January 1, 2013.)






CHAPTER 9. The Private Health Care Voluntary Purchasing Alliance Act

ARTICLE 1. General

10800

This chapter shall be known as the Private Health Care Voluntary Purchasing Alliance Act.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)



10801

The purpose of this chapter is to improve the competition in the pricing and delivering of health care coverage for employers and small employers. It does so by allowing for the establishment of private competing purchasing alliances through which eligible employers or small employers can purchase health coverage. Another goal is to avoid jurisdictional confusion by clarifying the respective roles and jurisdiction of existing regulatory agencies and a purchasing alliance. This chapter provides a mechanism for employers or small employers to join together solely for the purpose of procuring health coverage and operates as an exception to existing false group or fictitious group laws.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)



10802

This chapter is also intended to provide a meaningful choice of high quality, fairly priced health care providers, and health care coverage for participating employers and employees of a purchasing alliance through a system that is fair, efficient, and accountable to its members and includes procedural and substantive protections.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)



10803

It is envisioned that a purchasing alliance will contract with qualified group carriers to provide a meaningful choice of carriers providing health benefit plans or ancillary benefit plans to purchasing alliance participants.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)






ARTICLE 2. Definitions

10810

As used in this chapter:

(a) Ancillary benefit plan means a policy or contract written or administered by a participating carrier that covers dental or vision benefits for the covered eligible employees of an employer or small employer and their dependents.

(b) Appropriate Regulatory Authority means the Department of Insurance except for health care service plans, in which case it means the Department of Managed Health Care.

(c) Benefit plan design means a specific health coverage product issued by a carrier to employers or small employers, to trustees of associations, or to individuals if the coverage is offered through employment or sponsored by an employer or small employer. It includes the services covered and the levels of copayment and deductibles.

(d) Board means the governing body of the purchasing alliance. This term shall include the board of directors of a nonprofit corporation or trust, a for-profit corporation, the general partners of a partnership, or a sole proprietor.

(e) Carrier means any licensed disability insurance company or licensed health care service plan or any other entity that writes, issues, or administers any health benefit plan or ancillary benefit plan to employers or small employers in this state.

(f) Commissioner means the Insurance Commissioner, who shall have regulatory jurisdiction over purchasing alliances.

(g) Dependent has the same meaning as in the subdivision (a) of Section 1357 of the Health and Safety Code and in subdivision (e) of Section 10700 of this code.

(h) Eligible employee means any permanent employee who is actively engaged on a full-time basis in the conduct of business of the employer or small employer and, who has satisfied any employer or small employer waiting period requirements. The term includes sole proprietors or partners of a partnership if they are actively engaged on a full-time basis in the employer s or small employer s business, but does not include employees who work on a part-time, temporary, or substitute basis.

(i) Employer means any corporation, partnership, sole proprietorship, or other business entity doing business in this state that may be eligible to participate in a purchasing alliance. The term employer shall not include small employer as defined in subdivision (s).

(j) Enrollee means an eligible employee or a dependent of an eligible employee who is enrolled in a health benefit plan or ancillary benefit plan offered through the purchasing alliance by a participating carrier.

(k) Health benefit plan means a policy or contract written or administered by a participating carrier that arranges or provides health care benefits for the covered eligible employees of an employer or small employer and their dependents. The term does not include accident only, credit, dental, vision, disability income, or long-term care insurance, coverage issued as a supplement to liability insurance, automobile medical payments insurance, or insurance under which benefits are payable with or without regard to fault and is statutorily required to be continued in any liability insurance policy or equivalent self-insurance.

(l) Management company means the company under contract to the purchasing alliance to provide managerial services for the operation of the purchasing alliance.

(m) Participating carrier means a carrier that contracts with a purchasing alliance to provide coverage to enrollees under a health benefit plan or ancillary benefit plan.

(n) Participating employer means an employer or small employer who contracts with a purchasing alliance to provide coverage to the employer s or small employer s employees.

(o) Purchasing alliance means a non-risk-bearing entity issued a certificate of registration pursuant to this chapter to provide health benefits through multiple unaffiliated participating carriers to multiple participating employers, small employers and their employees within this state as authorized by the commissioner. That entity shall include nonprofit corporations, for-profit corporations, trusts, partnerships, and sole proprietorships.

(p) Risk adjustment factor for small employer benefit plan designs and contracts has the same meaning as in subdivision (j) of Section 1357 of the Health and Safety Code and in subdivision (u) of Section 10700 of this code.

(q) Service region means that portion of the state, designated by the commissioner pursuant to regulations as described in this chapter in which each purchasing alliance must fairly and affirmatively offer, market, and sell all of the health benefit plan designs offered through the purchasing alliance that are sold or offered to a small employer to all small employers.

(r) Small employer has the same meaning as in paragraph (1) of subdivision (l) of Section 1357 of the Health and Safety Code and in paragraph (1) of subdivision (w) of Section 10700 of this code.

(s) Third-party administrator means the company contracted by the purchasing alliance to provide administrative services for the purchasing alliance and that is licensed to provide those services by the department pursuant to Section 1759.10.

(Amended by Stats. 2000, Ch. 857, Sec. 70. Effective January 1, 2001.)






ARTICLE 3. Regulation

10820

(a) The commissioner shall regulate the establishment and conduct of purchasing alliances as set forth in this chapter.

(b) No person or entity may market, sell, offer, or contract for a package of one or more health benefit plans underwritten by two or more carriers to two or more employers or small employers or their eligible employees within a purchasing alliance without first being registered by the commissioner pursuant to this chapter. This subdivision does not apply to entities licensed by the Department of Managed Health Care as health care service plans or entities licensed by the Department of Insurance as disability insurers except that no licensed health care service plan or licensed disability insurer may be registered with the commissioner as a purchasing alliance. This chapter does not apply to any entity exempt pursuant to Section 1349.2 of the Health and Safety Code.

(c) A person or entity not registered by the commissioner as a purchasing alliance and engaged in the purchase, sale, marketing or distribution of health insurance or health care benefit plans shall not hold itself out as an alliance, health insurance purchasing alliance, purchasing alliance, health alliance, health insurance purchasing cooperative, or purchasing cooperative, or otherwise use a confusingly similar name.

(d) The commissioner shall establish six geographic service regions throughout which all purchasing alliances shall operate. These regions shall be established with no region smaller than an area in which the first three digits of all its postal ZIP Codes are in common within a county and shall divide no county into more than two service regions. Geographic service regions established pursuant to this section shall, as a group, cover the entire state, and the areas encompassed in geographic service regions shall be separate and distinct from regions encompassed in other geographic service regions. Geographic service regions may be noncontiguous.

(e) Nothing in this chapter shall be deemed to be in conflict with or limit the duties and powers granted to the commissioner under the laws of this state.

(f) Purchasing alliances shall report to the commissioner any suspected or alleged law violations of this chapter.

(g) Violations of this chapter shall be subject to the penalties outlined hereafter.

(h) The commissioner shall adopt reasonable rules and regulations as are necessary to administer this chapter.

(i) Nothing in this chapter shall be construed or interpreted to apply to an entity that has been approved by the Director of the Department of Managed Health Care, pursuant to Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code, to act as a solicitor and third-party administrator with respect to a multiple carrier or health care service plan marketing cooperative in which each carrier or health care service plan contracts directly with subscribing groups or individuals for the provision of health care, for the arranging for the provision of health care, or for the provision of coverage for health care.

(Amended by Stats. 2000, Ch. 857, Sec. 71. Effective January 1, 2001.)



10821

(a) An entity seeking to obtain a certificate of registration to act as a purchasing alliance shall complete and file with the commissioner an application designated by the commissioner. An application will not be deemed filed until all information necessary to properly process the application has been received by the commissioner.

(b) Upon filing, the commissioner shall make a determination concerning the application and provide notice of file determination to the applicant within 180 days of the date the application is deemed filed. If approved, a copy of a certificate of registration, in a form designed by the commissioner, shall be provided to the purchasing alliance. The certificate of registration shall serve as authorization to operate pursuant to this chapter.

(c) A purchasing alliance shall maintain a minimum net worth of forty thousand dollars ($40,000) plus one months operating expenses as reserves. Net worth is defined as the excess of admitted assets over all liabilities.

(d) A purchasing alliance shall at all times maintain current assets of at least ten thousand dollars ($10,000) in excess of current liabilities, as such current assets and liabilities may be defined pursuant to regulations made by the commissioner. In making those regulations, the commissioner shall be guided by generally accepted accounting principles followed by certified public accountants in this state.

(e) The entity that is seeking to obtain a certificate of registration to act as a purchasing alliance shall file with the commissioner the following information or documents:

(1) At the time of initial registration, the entity shall provide a written description as to how the entity intends to meet the public policy objectives of increased access and improved quality of health care services.

The written description shall also demonstrate that the purchasing alliance will have the technical expertise and physical capacity to serve employers or small employers and their eligible employees in this state.

The written description shall also describe the scope of services to be offered in this state and the resources and expertise to be used to implement and administer those services.

(2) Current partnership agreements, articles of incorporation, trust documents, or similar documents establishing the group.

(3) Current bylaws of the group.

(4) A statement of grievance procedures relative to the eligibility, enrollment, premium collection, and administrative services provided by the alliance.

(5) A statement of enrollment procedures and requirements, including participation and contribution rules and requirements.

(6) A statement of disenrollment criteria and procedures.

(7) A statement of payment procedures, late payment procedures, and grace periods.

(8) A purchasing alliance shall demonstrate to the satisfaction of the commissioner that its governance makes it an appropriate and effective representative of employers or small employers and their eligible employees interests throughout this state. A purchasing alliance shall organize and facilitate competition between multiple unaffiliated carriers.

(9) A list of owners, partners, officers, and directors of the applicant and the contracted management company or third-party administrator, if such are employed, and personal biographical information or firm descriptions for each. The owners, partners, officers, directors, and contracted managers and administrators shall not have a prior record of administrative, civil, or criminal violations within any financial service industry.

The personal biographical information and firm descriptions shall demonstrate by clear and convincing evidence that those involved in the operation of the alliance have the expertise, experience, and character to effectively and professionally represent employers or small employers and their eligible employees in a fiduciary capacity.

(10) Evidence of adequate security and prudence in the accounting, deposit, collection, handling, and transfer of moneys. A purchasing alliance shall affirmatively demonstrate adequate financial controls to the satisfaction of the commissioner as a condition of being issued a certificate of registration.

(11) A description of the employers or small employers and their eligible employees to which the purchasing alliance will be marketing. A purchasing alliance shall demonstrate to the satisfaction of the commissioner that it will fairly and affirmatively offer, market, and sell all of its available small employer health benefit plan products to all small employers throughout all the service regions in this state.

(12) Disclosure of any preexisting oral or written agreements.

(13) Any other information required by the commissioner deemed pertinent to the policies and operation of the alliance.

(f) Thirty days prior to any amendment or modification to any of the documents submitted pursuant to subdivision (e), the alliance shall file with the commissioner a copy of the amended or modified document. Any amendment or modification shall be deemed approved if the commissioner has not disapproved the document within 30 days.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)



10821.5

(a) The purchasing alliance shall furnish an annual financial audit to the commissioner on the forms provided by the commissioner. The annual financial audit may be filed either on a calendar year basis on or before March 31, or, if approved in writing by the commissioner in respect to any individual purchasing alliance, on a fiscal year basis on or before 90 days after the end of the fiscal year. The deadline for filing the annual audit may be extended by the commissioner for good cause, as determined by the commissioner for a period not to exceed 60 days. Failure to submit an audit on time, or within any extended time that the commissioner may grant, shall be grounds for an order by the commissioner to prohibiting the alliance from accepting any new business pursuant to this section. The audits shall be private, except that a synopsis of the balance sheet on a form prescribed by the commissioner may be made available to the public upon request. The audits shall be conducted and prepared in accordance with generally accepted auditing standards by an independent certified public accountant or independent licensed public accountant whose certification or license is in good standing at the time of the preparation. The fee for filing of the audit shall be three hundred thirteen dollars ($313). Any purchasing alliance that fails to file any audit or other report on or before the date it is due shall pay to the commissioner a penalty fee of one hundred eighteen dollars ($118) payable within 30 days of the due date of the audit and on failure to pay that fine or any fee or file the audit required by this section, shall forfeit the privilege of accepting new business until the delinquency is corrected. The commissioner may refuse to accept an audit or order a new audit for any of the following reasons:

(1) Adverse result in any proceeding before the California Board of Accountancy affecting the auditor s license.

(2) The auditor has an affiliation with the purchasing alliance or any of its officers or directors that could prevent his or her reports on the purchasing alliance from being reasonably objective.

(3) The auditor has been convicted of any misdemeanor or felony based on his or her activities as an accountant.

(4) Judgment adverse to the auditor in any civil action finding him or her guilty of fraud, deceit, or misrepresentation in the practice of his or her profession.

(b) Financial and performance audits or examinations of the purchasing alliance shall be conducted by the commissioner once every two years. The cost of the examinations or audits are to be paid by the purchasing alliance. The commissioner may impose conditions on registration, or continued registration to remedy compliance or performance problems.

(c) At any time the commissioner determines, after notice and hearing, that a purchasing alliance registered under this article has willfully failed to comply with any of the provisions of this section, the commissioner shall make his or her order prohibiting the purchasing alliance from conducting its business for a period not to exceed one year.

Any purchasing alliance violating an order made under this subdivision is subject to seizure under Article 14 (commencing with Section 1010) of Chapter 1 of Part 2 of Division 1, is guilty of a misdemeanor, and may have its certificate of registration revoked by the commissioner. Any person aiding and abetting any purchasing alliance in violation of that order is guilty of a misdemeanor.

The purpose of this section is to maintain the solvency of the purchasing alliance subject to this article and to protect the public by preventing fraud and requiring fair dealing. The audit shall be designed to ensure that the purchasing alliance is not a risk-bearing entity, to ensure sound financial controls and money management, and to prevent mismanagement or misappropriation of funds either through neglect or malfeasance. In order to carry out those purposes the commissioner shall make reasonable rules and regulations to govern the conduct of the business of the purchasing alliance subject to this chapter.

(d) The commissioner shall establish fees for initial registration of a purchasing alliance and for renewal of registration of a purchasing alliance in an amount sufficient to cover the costs of administering this chapter. A purchasing alliance shall pay the initial registration fee at the time of application for registration, and the renewal fee at the time of application for renewal.

(Amended by Stats. 2000, Ch. 1055, Sec. 49. Effective September 30, 2000.)



10822

After the issuance or reissuance of a certificate of registration to act as a purchasing alliance, the holder shall continue to comply with the requirements as to its business set forth in this chapter and in the other applicable sections of this code, and in the other laws of this state.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)



10823

In addition to any other grounds specified in this chapter, the following constitute grounds for denial, nonrenewal, suspension, or revocation of an application or existing certificate of registration, following notice and an opportunity for hearing:

(a) Failure to comply with the provisions of this chapter.

(b) Failure to disclose a preexisting oral or written agreement during the alliance application process.

(c) Failure to fairly and affirmatively offer, market, and sell all of the health benefit plan designs offered through a purchasing alliance that are sold or offered to small employers to all small employers.

(d) Failure to have adequate controls or failure to follow approved procedures.

(e) Failure to meet minimum standards in a financial or performance audit or examination.

(f) Failure to comply with a lawful order of the commissioner.

(g) Committing an unfair or deceptive act or practice as defined in Section 17200 of the Business and Professions Code or under Chapter 6.5 (commencing with Section 790) of Part 2 of Division 1.

(h) Filing any necessary form with the commissioner that contains fraudulent information or omission.

(i) Misappropriation, conversion, illegal withholding, or refusal to pay over upon proper demand any moneys that belong to a person or participating carrier otherwise not entitled to the alliance and that have been entrusted to the alliance in its fiduciary capacity.

(j) Operation of the purchasing alliance that is at variance with the basic organizational documents as filed pursuant to this chapter or as published by the purchasing alliance, or in any manner contrary to that described in, or reasonably inferred from, the purchasing alliance s application for certification and annual report, or any modification thereof, unless amendments allowing the variation have been submitted to, and approved by, the commissioner pursuant to this chapter.

(k) The continued operation of the purchasing alliance will constitute a substantial risk to its subscribers and enrollees.

(l) The purchasing alliance has violated, attempted to violate, or conspired to violate, directly or indirectly, or assisted in or abetted a violation or conspiracy to violate any provision of this chapter or any rule or regulation adopted by the commissioner pursuant to this chapter.

(m) The purchasing alliance has permitted, or aided or abetted, any violation by an employee or contractor who is a holder of any license, certificate, permit, or registration issued pursuant to the Business and Professions Code, the Health and Safety Code, or this code, which violation would constitute grounds for discipline against that licensee, or certificate, permit, or registration holder.

(n) The purchasing alliance has aided, abetted, or permitted the commission of any illegal acts.

(o) The purchasing alliance, its management company, or any other affiliate of the purchasing alliance, or any controlling person, officer, director, or other person occupying a principal management or supervisory position in the purchasing alliance, management company, or affiliate, has been convicted or pleaded no contest to a crime, or committed any act involving dishonesty, fraud, or deceit, which crime or act is substantially related to the qualifications, functions, or duties of that person under this chapter. The commissioner may revoke or deny a certificate issued under this chapter irrespective of a subsequent order under Section 1203.4 of the Penal Code.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)



10824

(a) The commissioner may take disciplinary action against a purchasing alliance if the commissioner determines that the purchasing alliance has committed any of the acts set forth in Section 10823. The disciplinary action may include censuring the purchasing alliance, or prohibiting for a period not exceeding 24 months or barring permanently, a person, partnership, corporation, or trust from acting as a purchasing alliance.

(b) The commissioner shall notify the purchasing alliance of any order that suspends or bars a person from engaging in operations as a purchasing alliance. It shall be unlawful for any purchasing alliance, after receipt of notice of the order, to enroll any new employers or small employers.

(c) The commissioner may prohibit any person from serving as an officer, director, employee, or associate of any purchasing alliance or solicitor firm of any purchasing alliance, or any management company of any purchasing alliance, or as a solicitor or agent if any of the following applies:

(1) The prohibition is in the public interest and the person has committed or caused, participated in, or had knowledge of, and failed to properly report a violation of this chapter by a purchasing alliance, management company, or solicitor firm.

(2) The person was an officer, director, employee, associate, or provider of a purchasing alliance or of a management company or solicitor firm of any purchasing alliance whose certificate has been suspended or revoked pursuant to this section and the person had knowledge of and failed to report, or participated in, any of the prohibited acts for which the certificate was suspended or revoked.

(3) The person was an officer director, employee, or associate of a purchasing alliance that has been the subject of an order of suspension or bar from engaging in operations as a purchasing alliance under this section and the person had knowledge of, or participated in, any of the prohibited acts for which the order was issued. A proceeding for the issuance of an order under this subdivision may be included with a proceeding against a purchasing alliance under this section, or may conduct a separate proceeding.

(4) The person has been convicted or pleaded no contest to a crime, or committed any act involving dishonesty, fraud, or deceit, which crime or act is substantially related to the qualifications, functions, or duties of the person under this chapter.

(d) Any disciplinary action under Section 10823 and this section shall be conducted in accordance with the Administrative Procedure Act (Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)



10825

(a) A purchasing alliance whose certificate has been revoked or suspended for more than one year may petition the commissioner to reinstate the certificate as provided by Section 11522 of the Government Code. No petition may be considered if the petitioner is under criminal sentence for a violation of this chapter, or for any offense that would constitute grounds for discipline or denial of registration under this chapter, including any period of probation or parole.

(b) A purchasing alliance that is barred or suspended for more than one year from acting as such, or that is subject to an order imposing discipline that by its terms is effective for more than one year, may petition the commissioner to reduce by order the penalty in a manner generally consistent with the provisions of Section 11522 of the Government Code. No petition may be considered if the petitioner is under criminal sentence for a violation of this chapter, or for any offense that would constitute grounds for discipline or denial of registration under this chapter, including any period of probation or parole.

(c) The petition for restoration shall be in the form prescribed by the commissioner and the commissioner may condition the granting of the petition on any additional information and undertakings that the commissioner may require in order to determine whether the purchasing alliance, if restored, would engage in business in full compliance with the objectives and provisions of this chapter and the rules and regulations adopted by the commissioner under this chapter.

(d) The commissioner may prescribe a fee not to exceed one thousand dollars ($1,000) for the filing of a petition for restoration pursuant to this section. In addition, the commissioner may condition the granting of the petition to a purchasing alliance upon payment of the assessment due and unpaid as of December 15 during the preceding 12-calendar-month period, and if the purchasing alliance s suspension or revocation was in effect for more than 12 months, upon the filing of a new application for registration as a purchasing alliance and the payment of the fee for certification.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)



10826

(a) Any person who violates any provision of this chapter, or who violates any rule or order adopted or issued pursuant to this chapter, shall be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation, which shall be assessed and recovered in a civil action brought in the name of the people of the state by the commissioner in any court of competent jurisdiction.

(b) As applied to the civil penalties for acts in violation of this chapter, the remedies provided by this article and by other sections of this chapter are not exclusive, and may be sought and employed in any combination to enforce this chapter.

(c) No action may be maintained to enforce any liability created under article unless brought before the expiration of four years after the act or transaction constituting the violation.

(d) The commissioner shall be able to recover the costs of investigating an alleged violation of this chapter in which a violation has been determined.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)






ARTICLE 4. Conflicts of Interest

10830

No owner, officer, partner, or board members or members of their household nor any management personnel of the alliance may be employed by, be a consultant for, be a member of the board of directors of, be affiliated with an agent of, or otherwise be a representative of any carrier or other insurer, agent or broker, or a health care provider. This provision shall not preclude any of the above from purchasing coverage through an alliance.

Any employee of a purchasing alliance and any person or organization having any ownership interest in a purchasing alliance or any organization the alliance contracts with for marketing purposes shall be prohibited from receiving compensation based upon the health status, claims experience, industry, occupation, or geographic location of participating employers or small employers or the participating employer s or small employer s employees exclusive of a compensation arraignment that provides compensation on the basis of a percentage of premium, provided that the percentage shall not vary because of health status, industry, occupation, medical utilization, claims experience, or geographic location within a service region. Those employees, persons, and organizations are expressly prohibited from receiving compensation based upon a participating carrier s loss ratio resulting from the carrier s participation in the purchasing alliance.

Additionally, any employee of a purchasing alliance and those persons or organizations having an ownership interest in the purchasing alliance shall be prohibited from encouraging or directing employers or small employers to seek coverage from a source other than the alliance because of the health status, claims experience, industry, occupation, or geographic location of the employer or small employer or the employer s or small employer s employees.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)






ARTICLE 5. Additional Powers of and Restrictions on Purchasing Alliances

10840

A purchasing alliance shall do all of the following:

(a) Set reasonable fees, which may vary by employer or small employer size, in the purchasing alliance that will finance reasonable and necessary costs incurred in marketing, selling, servicing, and administering the purchasing alliance. Fees may not vary based upon the small employer or his or her enrollees and dependents actual or expected health status, medical utilization, claims experience, industry, occupation, or the geographic location of participating small employers within the same service region.

(b) Define, market, offer, and sell to small employers the health benefit plans purchased from participating carriers. The purchasing alliance may also incidentally offer optional ancillary benefit plans. The purchasing alliance may also define, market, and offer health benefit plans and ancillary benefit plans to employers.

(c) Require as a condition of participation that all employers or small employers include all their eligible employees or a minimum percentage of eligible employees in coverage purchased through the purchasing alliance.

(d) With respect to small employers, the purchasing alliance shall require that the application of participation requirements be uniformly applied to all small employers.

(e) Provide premium collection services for health benefit plans and ancillary benefit plans offered through the purchasing alliance.

(f) Establish administrative and accounting procedures for operating the purchasing alliance and for services to employers and small employers and enrollees, including billing, administration, underwriting, marketing, enrollment, sales, regulatory compliance, and ensuring carrier and member compliance with the purchasing alliance requirements.

(g) Establish rules, conditions, and procedures for participating members. The rules, conditions, and procedures for participating small employers shall be uniformly applied.

(h) Establish rules, conditions, and procedures for participating carriers.

(i) Reject or allow a participating carrier to reject an employer or small employer from participation or drop or allow a participating carrier to drop a participating employer if the participating employer or any of its eligible employees fail to pay premiums, or if the participating employer fails to maintain the minimum participation and contribution requirements or if the participating employer has engaged in fraud or material misrepresentation in connection with a health benefit plan or ancillary benefit plan purchased through the purchasing alliance. If a participating employer or enrollee is dropped from coverage, the enrollee shall be entitled to continuation and conversion coverage to the extent provided for under applicable state or federal continuation laws and the state conversion law.

(j) Contract with at least three unaffiliated participating carriers offering health benefit plans to provide benefits in all regions of the state in which each carrier is licensed to operate and together to provide health benefit plans throughout all service regions in this state to ensure that enrollees have a personal choice from among a reasonable number of competing carriers. The commissioner may, upon a showing of good cause, waive the requirement to have at least three unaffiliated participating medical carriers.

(k) Fairly and affirmatively offer, market, and sell all the health benefit plans sponsored by the purchasing alliance that are sold or offered to small employers to all small employers, in all service regions. In addition, the alliance shall require all participating carriers to make their purchasing alliance products available in all portions of each of the alliances service regions where the carrier offers health care benefits.

(l) Be registered to operate in all service regions in this state and throughout each service region.

(m) Develop standard enrollment procedures.

(n) Publish educational materials, plan descriptions, and comparison sheets describing participating carriers and the benefit plan designs available through the purchasing alliance for use in enrolling employers or small employers and their eligible employees. The information may include an assessment of utilization management procedures and the level of quality and cost-effective care.

(o) Establish conditions for participation of employers or small employers that conform to the requirements of this chapter and that include, but are not limited to, assurances that the employer or small employer is a bona fide employer or small employer group and provision for prepayment of premiums or other mechanisms to ensure that payment will be made for coverage. Conditions for participating small employers shall be uniformly applied to all small employers.

(p) Provide that each eligible employee may choose from any participating medical carrier as long as the participating carrier provides coverage where the employee works or lives.

(q) Receive, review, and act, as appropriate, on grievances by participating employers or enrollees.

(r) Review information and recommendations from consumers, employers, small employers, participating carriers, health care providers, and other sources. After the review, the board may issue reports or otherwise make recommendations to improve the delivery or purchase of health care.

(s) Establish administrative and accounting procedures for operating the purchasing alliance and for providing services to employers, small employers, and enrollees.

(t) Prepare an annual report on the operations of the purchasing alliance to the commissioner, which shall include an accounting of all outside revenues received by the board and internal and independent audits and any other information the commissioner may require.

(u) Establish procedures for billing and collection of premiums from employers and small employers, including any share of the premium paid by enrollees.

(v) Establish procedures for annual open enrollment periods during which an employee enrolled in a health benefit plan through the purchasing alliance may elect to enroll in any health benefit plan that is available to that size group through the purchasing alliance, and that provides health coverage where the employee lives or works and during which any enrollee may elect to enroll in any health benefit plan that is available to that size group through the purchasing alliance, and that provides health coverage where the enrollee lives or works. For purposes of this subdivision, size group refers to whether the employer is a small employer or any other employer covered by this chapter.

(w) Provide that in the event an employer or small employer terminates coverage purchased through the purchasing alliance, the former employer or small employer shall be ineligible to purchase a health benefit plan or ancillary benefit plan through the purchasing alliance for a period determined by the alliance, but not to exceed 12 months.

(x) Maintain a trust account or accounts in a California bank for deposit of all moneys received and collected for operation of the purchasing alliance. A purchasing alliance, its owners, operators, partners, board members, employees, and agents shall have a fiduciary duty with respect to all moneys received or owed to it to ensure payment of its obligations and a full accounting to its participating employers, health plans, and the commissioner.

(y) With respect to small employers, ensure that all carrier rates for purchasing alliance small group health benefit plans are consistent with the requirements of Sections 1357.12 and 1357.13 of the Health and Safety Code and Sections 10714 and 10715.

(z) Treat all members within an employer or small employer group equally with regard to administrative fees and benefits of participation.

(aa) Every purchasing alliance shall offer at least one health plan that compensates its providers on an other than capitated basis in every region in which the alliance operates.

(ab) Have the authority to develop or contract for the development of uniform standards for data to be provided by participating carriers and providers. The purchasing alliance may collect or contract for the collection of data necessary for evaluation of the performance of participating carriers and their provider networks by consumers, providers, employers, small employers, and the commissioner. In formulating data collection standards, the board may use standards based on, and consistent with, existing state, National Association of Insurance Commissioners, and national health care data collection initiatives, and shall take into account their feasibility and cost-effectiveness.

(ac) Not expend for administrative purposes and profits in any fiscal year an excessive amount of the aggregate premiums, fees, and other periodic payments received by the purchasing alliance for providing health benefits to employers, small employers, and their employees, through a contract with participating carriers. As used in this subdivision, administrative costs includes costs in connection with marketing and sales of the health benefit plans offered by the purchasing alliance.

(ad) Exercise all powers reasonably necessary to carry out the powers and responsibilities expressly granted or imposed by this chapter.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)



10841

(a) A purchasing alliance shall comply with all requirements pertaining to the underwriting, rating and renewal practices for small employers, pursuant to subdivisions (a) and (b) of Section 1357.12 of , and subdivision (f) of Section 1357.03 of, the Health and Safety Code, and subdivisions (a) and (b) of Section 10714.

(b) A purchasing alliance shall comply with all requirements pertaining to the marketing practices for small employers who participate in the purchasing alliance, pursuant to subdivision (d) of Section 1357.03 of the Health and Safety Code and subdivisions (f) and (j) of Section 10705.

(c) A purchasing alliance shall comply with all requirements pertaining to the participation requirements for small employers who participate in the purchasing alliance, pursuant to subdivision (b) of Section 1357.03 of the Health and Safety Code and Section 10706. A carrier participating in a purchasing alliance shall be deemed to be in compliance with this requirement.

(Amended by Stats. 1999, Ch. 83, Sec. 127. Effective January 1, 2000.)



10842

A purchasing alliance may do any of the following:

(a) Contract with qualified independent third parties for any services necessary to carry out the powers and duties authorized or required by this chapter.

(b) Employ necessary staff.

(c) Sue or be sued, including taking any legal actions necessary or proper for recovering any penalties for or on behalf of the health insurance purchasing group.

(d) Allow a participating employer to choose the benefit plan design, from those offered by the purchasing alliance, to be made available to their eligible employees.

(e) Allow eligible employees to enroll in any benefit plan design offered by the purchasing alliance.

(f) Contract with licensed insurance agents or brokers to market and service coverage made available through the purchasing alliance to its members. Compensation for agents and brokers may not vary based on the small employer or his or her enrollees and dependents actual or expected health status, industry, occupation, medical utilization, claims experience, or geographic location within the service region. This subdivision shall not apply with respect to a compensation arrangement that provides compensation to an agent or broker on the basis of percentage of premium; provided that percentage shall not vary because of the health status, industry, occupation, medical utilization, claims experience, or geographic location within the service region.

(g) Exclude a carrier or freeze enrollment in a carrier for failure to achieve established quality, access, or information reporting standards of the purchasing alliance.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)



10843

A purchasing alliance shall not do any of the following:

(a) Purchase health care services, assume risk for the cost or provision of health services, or otherwise contract with health care providers for the provision of health care services directly to enrollees.

(b) Exclude a small employer or eligible employee or dependent of an eligible employee of a small employer from membership in the purchasing alliance who agrees to pay fees for membership and the premium for coverage through the purchasing alliance and who abides by the bylaws and rules of the purchasing alliance.

(c) Prohibit the participation of small employers, as described in subdivision (a) of Section 1357.03 of the Health and Safety Code and in subdivision (b) of Section 10705, or utilize risk adjustment practices that conflict with the small employer group health provisions described in subdivisions (a) and (b) of Section 1357.12 of the Health and Safety Code and subdivision (b) of Section 10714.

(d) Charge a fee not directly related to the operation of the purchasing alliance.

(e) As a condition of participation, require an employer or small employer, eligible employee or dependent to subscribe to nonhealth care or nonhealth insurance related products or services.

(f) Operate the purchasing alliance or market the purchasing alliance in a service region in a way that would cause the purchasing alliance to select a risk pool with health care utilization that is significantly below the average for all similar groups with similar coverage in the same region.

(g) Engage in any competitive act or practice that results in the selection of small employers and his or her enrollees and dependents based on actual or expected health status, claims experience, medical utilization, industry, occupation, or geographic location within the service region.

(h) Require or take any action inconsistent or in conflict with state laws or regulations.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)



10844

A purchasing alliance may offer coverage pursuant to Chapter 9.5 (commencing with Section 10900).

(Added by Stats. 2000, Ch. 810, Sec. 4. Effective January 1, 2001.)



10845

(a) The commissioner shall require every purchasing alliance, as a condition precedent to receiving and holding a certificate of registration, to file and maintain in the commissioner s office a writing designating an agent for service of process. The writing shall state the name of the agent and his or her place of business in this state with sufficient particularity so that he or she can readily be found by peace officers or process servers. Appointment of the agent reasonably available for service of papers, notice, proof of loss, summons or other process during business hours shall be continuously maintained by every registered purchasing alliance subject to this article while it holds a valid and unrevoked certificate of registration.

(b) An agent designated by a purchasing alliance as provided in this article may file with the commissioner a written statement of resignation as that agent, which shall be signed and execution thereof shall be duly acknowledged by the agent. Thereupon, the authority of the agent to act in such capacity shall cease and the commissioner shall forthwith give written notice of the resignation by mail to the purchasing alliance addressed to its principal office as shown by the commissioner s records. If an agent who has been appointed by a purchasing alliance as provided by this article dies or resigns or removes his or her residence from the state, the purchasing alliance shall forthwith file with the commissioner an appointment of a new agent on a form provided by the commissioner for such purpose and pay the filing fee therefor, and the filing shall be deemed to revoke any prior designation of agent.

(c) No fee shall be charged, except as included in the application for certificate of registration fee provided in this article, for filing the initial appointment under this article by an applicant for registration. Thereafter the commissioner shall require the payment of forty-five dollars ($45) in advance as a fee for filing appointment of agent or stipulation or both by every registered purchasing alliance.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)






ARTICLE 6. Participating Carriers

10850

(a) In order to be eligible to be a participating carrier, a carrier shall demonstrate the following operating characteristics satisfactory to the board:

(1) Be licensed and approved as a carrier and in good standing with the appropriate regulatory authority.

(2) The ability to provide data required by the board, including information on enrollee satisfaction based on standard surveys, as may be prescribed, and to meet reasonable satisfaction measures as may be established.

(3) The ability to provide standard data elements in a manner prescribed by the board.

(4) All other criteria established by the board.

(b) Carriers that contract with or employ health care providers shall have mechanisms to accomplish all of the following in a manner satisfactory to the purchasing alliance, provided that the requirements of the alliance do not conflict with the carrier s licensing requirements:

(1) Review the quality of care covered.

(2) Review the appropriateness of care covered.

(3) Provide accessible health care services.

(c) In evaluating which carriers may participate in the purchasing alliance, the board shall consider all of the following:

(1) Minimum geographic service and participation requirements, maximum thresholds for premium rates, and standards for determining whether a carrier operates efficiently.

(2) The ability of a carrier to provide services within the purchasing alliance service regions.

(3) Pricing and the competitiveness of each bid from a carrier.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)



10851

Every participating carrier shall:

(a) Meet the standards established by the board pursuant to this chapter.

(b) Provide any data required by the board.

(c) Comply with, all applicable laws and regulations that regulate health care coverage or medical benefits provided to employers, including, with respect to coverage that is provided to small employers, Chapter 8 (commencing with Section 10700) for insurers and Article 3.1 (commencing with Section 1357) of Chapter 2.2 of Division 2 of the Health and Safety Code for health care service plans. However, a carrier contracting to participate in a purchasing alliance shall be deemed to be in compliance with the requirements for small employers of subdivision (a) of Section 1357.03 of the Health and Safety Code and of subdivisions (b) and (c) of Section 10705 for a benefit plan design offered through the purchasing alliance in those service regions in which the carrier participates in the purchasing alliance and the benefit plan design is offered exclusively through the purchasing alliance.

(d) Comply with all rules and regulations regarding the application of risk adjustment factors to standard risk rates for small employers as specified in subdivisions (a) and (b) of Section 1357.12 of the Health and Safety Code and subdivisions (a) and (b) of Section 10714 of this code. A participating carrier shall also comply with the requirements that coverage be issued to small employers on a guaranteed issue basis as is specified in subdivision (a) of Section 1357.03 of the Health and Safety Code and subdivision (b) of Section 10705 of this code for small employers.

(e) All participating medical carriers shall, in determining small employer rates for health benefit plans offered through a purchasing alliance, use the six service regions established by this chapter in determining risk categories for standard employee risk rates.

(f) Enroll and disenroll individuals as directed by the purchasing alliance or its designee.

(g) Comply with any other requirement established by the board pursuant to this chapter.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)



10853

In contracts with participating carriers, the purchasing alliance may establish performance standards for specific contractual elements and penalties for failure to fulfill specific contractual obligations.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)



10854

Nothing in this chapter shall prohibit a participating carrier from contracting with particular health care providers or types, classes, or categories of health care providers or setting reimbursement methodology.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)



10855

In the event the participating carrier elects to terminate its participating agreement with a purchasing alliance, the participating carrier shall do both of the following:

(a) Provide advance notice of its decision to the board.

(b) Provide notice of the decision at least 180 days prior to the nonrenewal of any health benefit plan or ancillary benefit plan to employers or small employers and enrollees.

A participating carrier that elects not to renew a health benefit plan with a purchasing alliance shall be prohibited from writing new business through the purchasing alliance for a period of three years from the date of the notice to the purchasing alliance or until the purchasing alliance, with the concurrence of the commissioner, invites the former participating carrier to renew participation, whichever is sooner.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)



10856

Nothing in this article shall be construed to limit the existing regulatory authority of the Department of Managed Health Care to regulate health care service plans or of the Department of Insurance to regulate disability or life insurers or hospital service plans. None of the requirements of this article shall conflict with the participating carrier s licensing requirements.

(Amended by Stats. 2000, Ch. 857, Sec. 72. Effective January 1, 2001.)






ARTICLE 7. Contracts with Employers, Small Employers, and Participating Carriers

10860

Contracts between the purchasing alliance and participating carriers shall specify how all premiums will be transmitted, and penalties and grace periods for payments.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)



10861

Contracts between purchasing alliances and participating employers shall provide all of the following:

(a) For administrative purposes, the purchasing alliance shall be the policyholder or contractholder of the health benefit plan or ancillary benefit plan on behalf of participating employers, their eligible employees, and dependents.

(b) That the participating carrier will issue a certificate of coverage, or equivalent document, specifying the essential features of the health benefit plan s or ancillary benefit plan s coverage to each enrolled eligible employee.

(c) The following notice shall be provided to employers, small employers, and eligible employees who obtain coverage from a purchasing alliance at the time of enrollment:

(1) THE PURCHASING ALLIANCE IS NOT AN INSURANCE COMPANY AND DOES NOT PAY BENEFITS OR CLAIMS. IT COLLECTS AND DISTRIBUTES PREMIUMS IN YOUR EMPLOYER S BEHALF TO INSURERS WHO MAY PARTICIPATE IN A GUARANTEE FUND CREATED BY CALIFORNIA LAW. THE ALLIANCE ITSELF DOES NOT PARTICIPATE IN A GUARANTEE FUND CREATED BY CALIFORNIA LAW.

(2) THE PURCHASING ALLIANCE WHICH YOUR EMPLOYER HAS JOINED IS REGISTERED BY THE CALIFORNIA DEPARTMENT OF INSURANCE TO PROVIDE SPECIFIC ADMINISTRATIVE SERVICES AND MAY NOT ASSUME ANY RISK FOR CLAIM AND BENEFIT PAYMENTS.

(3) FOR ADDITIONAL INFORMATION ABOUT THE PURCHASING ALLIANCE YOU SHOULD ASK QUESTIONS OF YOUR BENEFITS ADMINISTRATOR OR YOU MAY CONTACT THE CALIFORNIA DEPARTMENT OF INSURANCE AT 1-800-927-4356.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)






ARTICLE 8. Marketing

10870

The board shall establish marketing standards to be used by participating carriers.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)



10871

Any marketing, advertisement, or educational material for health benefit plans or ancillary benefit plans sold through the purchasing alliance shall be approved by the board prior to its use.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)



10872

This article shall not be construed to prohibit or to compel the purchasing alliance or a participating carrier from using the services of an agent or broker.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)



10873

(a) A participating carrier, agent, broker, contractor, or producer of a participating carrier, or independent insurance agent, broker, contractor, or producer may not engage, directly or indirectly, in an activity or marketing practice that would encourage small employers or eligible enrollees to do any of the following:

(1) Refrain from enrolling in a health benefit plan offered through the purchasing alliance because of their health status, claims experience, industry, occupation, or geographic location within the service region.

(2) Seek coverage from other participating carriers because of their health status, claim experience, industry, occupation, or geographic location within the service region.

(3) Enroll or fail to enroll in the purchasing alliance because of their health status, claims experience, industry, occupation, or geographic location within the service region.

(b) In the event that an agent, broker, contractor, carrier, or producer of a participating carrier fails to abide by these provisions, they shall be subject to the penalties and fines described in Section 10718.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)






ARTICLE 9. Solvency

10880

In the event a purchasing alliance becomes insolvent, the commissioner shall maintain jurisdiction of the alliance for purposes of protection of the interests of the alliance enrollees. In that event, the commissioner may do any of the following:

(a) Arrange for transfer of coverage from the insolvent purchasing alliance to one that is deemed to be solvent by the commissioner.

(b) Arrange for individual employers or small employers participating in the purchasing alliance to obtain coverage through one or more participating carriers outside of an alliance arrangement.

(c) Take any other actions necessary to preserve the coverage provided to employers, small employers, and enrollees in the insolvent alliance.

(d) In any proceedings under this article, the costs of employing special deputy commissioners, clerks, or assistants appointed to carry out this article, and all expenses of taking possession of, conversing, conducting, liquidating, disposing of, or otherwise dealing with the business and property of the alliance under this article, shall be fixed by the commissioner, subject to the approval of the court, and shall be paid out of the assets of the alliance to the department.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)






ARTICLE 10. Exemptions

10885

Purchasing alliances shall be exempt from requirements of licensure as a health care service plan or solicitor under Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)



10886

For purposes of carrier product disclosure, a purchasing alliance shall be considered an entity that provides administrative services, as is described in paragraph (1) of subdivision (d) of Section 10705. As such, a purchasing alliance shall not be required to provide a summary of those plans offered by participating carriers outside of the purchasing alliance with whom they have contracted. A purchasing alliance shall be required to provide a summary brochure of all benefit plan designs that the purchasing alliance offers to employers or small employers.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)



10887

Except as provided in subdivision (c) of Section 10820, nothing in this chapter shall apply to a health care service plan licensed under the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of the Health and Safety Code) when operating within the scope of that license and not contracting with a purchasing alliance registered under this chapter.

(Added by Stats. 1996, Ch. 916, Sec. 1. Effective January 1, 1997.)









CHAPTER 9.5. Individual Access to Contracts for Health Care Services

10900

As used in this chapter:

(a) Benefit plan design means a specific health coverage policy issued by a carrier to individuals, to trustees of associations that cover individuals. It includes services covered and the levels of copayment and deductibles, and it may include the professional providers who are to provide those services and the sites where those services are to be provided. A benefit plan design may also be an integrated system for the financing and delivery of quality health services that has significant incentives for the covered individuals to use the system.

(b) Carrier means any disability insurance company or any other entity that writes, issues, or administers health benefit plans, as defined in subdivision (a) of Section 10198.6, that cover individuals, regardless of the situs of the contract or master policyholder.

(c) Creditable coverage means:

(1) Any individual or group policy, contract, or program that is written or administered by a disability insurer, health care service plan, fraternal benefits society, self-insured employer plan, or any other entity, in this state or elsewhere, and that arranges or provides medical, hospital, and surgical coverage not designed to supplement other plans. The term includes continuation or conversion coverage but does not include accident only, credit, disability income, Champus supplement, Medicare supplement, long-term care, dental, vision, coverage issued as a supplement to liability insurance, insurance arising out of a workers compensation or similar law, automobile medical payment insurance, or insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability insurance policy or equivalent self-insurance.

(2) The federal Medicare program pursuant to Title XVIII of the Social Security Act.

(3) The medicaid program pursuant to Title XIX of the Social Security Act.

(4) Any other publicly sponsored program, provided in this state or elsewhere, of medical, hospital, and surgical care.

(5) 10 U.S.C.A. Chapter 55 (commencing with Section 1071) (CHAMPUS).

(6) A medical care program of the Indian Health Service or of a tribal organization.

(7) A state health benefits risk pool.

(8) A health plan offered under 5 U.S.C.A. Chapter 89 (commencing with Section 8901) (FEHBP).

(9) A public health plan as defined in federal regulations authorized by Section 2701(c)(1)(l) of the Public Health Service Act, as amended by Public Law 104-191.

(10) A health benefit plan under Section 5(e) of the Peace Corps Act (22 U.S.C.A. 2504(e)).

(d) Dependent means the spouse or child of an eligible individual or other individual applying for coverage, subject to applicable terms of the health benefit plan covering the eligible person.

(e) Federally eligible defined individual means an individual who as of the date on which the individual seeks coverage under this part, (1) has 18 or more months of creditable coverage, and whose most recent prior creditable coverage was under a group health plan, a federal governmental plan maintained for federal employees, or a governmental plan or church plan as defined in the federal Employee Retirement Income Security Act of 1974 (29 U.S.C. Sec. 1002), (2) is not eligible for coverage under an employer-sponsored health benefit plan, Medicare, or Medi-Cal, and has no other health insurance coverage, (3) was not terminated from his or her most recent creditable coverage due to nonpayment of premiums or fraud, and (4) if offered continuation coverage under COBRA or Cal-COBRA, had elected and exhausted such coverage.

(f) In force business means an existing health benefit plan issued by a carrier to a federally eligible defined individual.

(g) New business means a health benefit plan issued to an eligible individual that is not the carrier s in force business.

(h) Preexisting condition provision means a policy provision that excludes coverage for charges and expenses incurred during a specified period following the eligible individual s effective date, as to a condition for which medical advice, diagnosis, care, or treatment was recommended or received during a specified period immediately preceding the effective date of coverage.

(Added by Stats. 2000, Ch. 810, Sec. 5. Effective January 1, 2001.)



10901

Every carrier offering health benefit plans to individuals shall comply with the provisions of this chapter and the rules adopted thereunder.

(Added by Stats. 2000, Ch. 810, Sec. 5. Effective January 1, 2001.)



10901.1

Nothing in this chapter shall be construed to preclude the application of this chapter to either of the following: (a) an association, trust, or other organization acting as a health care service plan as defined under Section 1345, (b) an association, trust, multiple employer welfare arrangement, or other organization or person presenting information regarding a health benefit plan to persons who may be interested in subscribing or enrolling in the plan.

(Added by Stats. 2000, Ch. 810, Sec. 5. Effective January 1, 2001.)



10901.2

(a) Commencing January 1, 2001, a carrier shall fairly and affirmatively offer, market, and sell the health benefit plan designs described in subdivision (d) of Section 10785 that are sold to individuals or to associations that include individuals to all federally eligible defined individuals in each geographic region in which the carrier provides coverage for health care services. Each carrier shall make available to each federally eligible defined individual the identified health benefit plan designs which the plan offers and sells to individuals or to associations that include individuals.

(b) A carrier may not reject an application from a federally eligible defined individual for a benefit plan design under the following circumstances:

(1) The federally eligible defined individual as defined by subdivision (e) of Section 10900 agrees to make the required premium payments.

(2) The federally eligible defined individual, and his or her dependents who are to be covered by the carrier, work or reside in the service area in which the plan provides or otherwise arranges for the provision of health care services.

(c) No carrier or agent or broker shall, directly or indirectly, encourage or direct federally eligible defined individuals to refrain from filing an application for coverage with a carrier because of health status, claims experience, industry, occupation, receipt of health care, genetic information, evidence of insurability, including conditions arising out of acts of domestic violence, disability, or geographic location provided that it is within the carrier s approved service area.

(d) No carrier shall, directly or indirectly, enter into any contract, agreement, or arrangement with an agent or broker that provides for or results in the compensation paid to a solicitor for the sale of a health benefit plan design to be varied because of health status, claims experience, industry, occupation, receipt of health care, genetic information, evidence of insurability, including conditions arising out of acts of domestic violence, disability, or geographic location of the individual. This subdivision shall not apply with respect to a compensation arrangement that provides compensation to an agent or broker on the basis of percentage of premium, provided that the percentage shall not vary for the reasons listed in this subdivision.

(e) If a carrier enters into a contract, agreement, or other arrangement with a third-party administrator or other entity to provide administrative, marketing, or other services related to the offering of health benefit plans to individuals in this state, the third-party administrator shall be subject to this chapter.

(Added by Stats. 2000, Ch. 810, Sec. 5. Effective January 1, 2001.)



10901.3

(a) (1) After the federally eligible defined individual submits a completed application form for a health benefit plan, the carrier shall, within 30 days, notify the individual of the individual s actual premium charges for that health benefit plan design. In no case shall the premium charged for any health benefit plan identified in subdivision (d) of Section 10785 exceed the following amounts:

(A) For health benefit plans that offer services through a preferred provider arrangement, the average premium paid by a subscriber of the Major Risk Medical Insurance Program who is of the same age and resides in the same geographic area as the federally eligible defined individual. However, for a federally eligible defined individual who is between the ages of 60 and 64 years, inclusive, the premium shall not exceed the average premium paid by a subscriber of the Major Risk Medical Insurance Program who is 59 years of age and resides in the same geographic area as the federally eligible defined individual.

(B) For health benefit plans identified in subdivision (d) of Section 10785 that do not offer services through a preferred provider arrangement, 170 percent of the standard premium charged to an individual who is of the same age and resides in the same geographic area as the federally eligible defined individual. However, for a federally eligible defined individual who is between the ages of 60 and 64 years, inclusive, the premium shall not exceed 170 percent of the standard premium charged to an individual who is 59 years of age and resides in the same geographic area as the federally eligible defined individual. The individual shall have 30 days in which to exercise the right to buy coverage at the quoted premium rates.

(2) A carrier may adjust the premium based on family size, not to exceed the following amounts:

(A) For health benefit plans that offer services through a preferred provider arrangement, the average of the Major Risk Medical Insurance Program rate for families of the same size that reside in the same geographic area as the federally eligible defined individual.

(B) For health benefit plans identified in subdivision (d) of Section 10785 that do not offer services through a preferred provider arrangement, 170 percent of the standard premium charged to a family that is of the same size and resides in the same geographic area as the federally eligible defined individual.

(3) This subdivision shall become inoperative on January 1, 2014. This subdivision shall become operative on January 1, 2020.

(b) (1) On and after January 1, 2014, after the federally eligible defined individual submits a completed application form for a health benefit plan, the carrier shall, within 30 days, notify the individual of the individual s actual premium charges for that health benefit plan design. In no case shall the premium charged for any health benefit plan identified in subdivision (d) of Section 10785 exceed the following amounts:

(A) With respect to the rate charged for coverage provided in 2014, the rate charged in 2013 for that coverage multiplied by 1.09.

(B) With respect to the rate charged for coverage provided in 2015 and each subsequent year, the rate charged in the prior year multiplied by a factor of one plus the percentage change in the statewide average premium for the second lowest cost silver plan offered on the Exchange. The Exchange shall determine the percentage change in the statewide average premium for the second lowest cost silver plan by subtracting clause (i) from clause (ii) and dividing the result by clause (i).

(i) The average of the premiums charged in the year prior to the applicable year for the second lowest cost silver plan in all 19 rating regions, with the premium for each region weighted based on the region s relative share of the Exchange s total individual enrollment according to the latest data available to the Exchange.

(ii) The average of the premiums to be charged in the applicable year for the second lowest cost silver plan in all 19 rating regions, with the premium for each region weighted based on the region s relative share of the Exchange s total individual enrollment according to the latest data available to the Exchange.

(C) The Exchange shall determine the percentage change in the statewide average premium no later than 30 days after the Exchange s rates for individual coverage for the applicable year have been finalized.

(2) For purposes of this subdivision, Exchange means the California Health Benefit Exchange established pursuant to Section 100500 of the Government Code.

(3) This subdivision shall become operative on January 1, 2014, and shall become inoperative on January 1, 2020.

(c) When a federally eligible defined individual submits a premium payment, based on the quoted premium charges, and that payment is delivered or postmarked, whichever occurs earlier, within the first 15 days of the month, coverage shall begin no later than the first day of the following month. When that payment is neither delivered nor postmarked until after the 15th day of a month, coverage shall become effective no later than the first day of the second month following delivery or postmark of the payment.

(d) During the first 30 days after the effective date of the health benefit plan, the individual shall have the option of changing coverage to a different health benefit plan design offered by the same carrier. If the individual notified the plan of the change within the first 15 days of a month, coverage under the new health benefit plan shall become effective no later than the first day of the following month. If an enrolled individual notified the carrier of the change after the 15th day of a month, coverage under the health benefit plan shall become effective no later than the first day of the second month following notification.

(e) (1) On and after January 1, 2014, and except as provided in paragraph (2), this section shall apply only to individual grandfathered health plans previously issued pursuant to this section to federally eligible defined individuals.

(2) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Section 300gg-91), paragraph (1) shall become inoperative on the date of that repeal or amendment and this section shall apply to health benefit plans issued, amended, or renewed on or after that date.

(3) For purposes of this subdivision, the following definitions apply:

(A) Grandfathered health plan has the same meaning as that term is defined in Section 1251 of PPACA.

(B) PPACA means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(Amended by Stats. 2013, Ch. 441, Sec. 18. Effective October 1, 2013.)



10901.4

A carrier may not exclude any federally eligible defined individual, or his or her dependents, who would otherwise be entitled to health care services, on the basis of an actual or expected health condition of that individual or dependent. No health benefit plan may limit or exclude coverage for a specific federally eligible defined individual, or his or her dependents, by type of illness, treatment, medical condition, or accident.

(Added by Stats. 2000, Ch. 810, Sec. 5. Effective January 1, 2001.)



10901.7

(a) The commissioner may require a carrier to discontinue the offering of health benefit plans or the acceptance of applications from any individual upon a determination by the commissioner that the plan carrier does not have sufficient financial viability, organization, and administrative capacity to assure the delivery of health care services to its enrollees.

(b) The commissioner s determination shall follow an evaluation that includes a certification by the commissioner that the acceptance of an application or applications would place the carrier in a financially impaired condition.

(c) A carrier that has not offered coverage or accepted applications pursuant to this chapter shall not offer coverage or accept applications for any individual until the commissioner has determined that the carrier has ceased to be financially impaired.

(Added by Stats. 2000, Ch. 810, Sec. 5. Effective January 1, 2001.)



10901.8

All health benefit plans offered to a federally eligible defined individual shall be renewable with respect to the individual and dependents at the option of the enrolled individual except in cases of:

(a) Nonpayment of the required premiums.

(b) Fraud or misrepresentation by the enrolled individual.

(c) The carrier ceases to provide or arrange for the provision of health care services for individual health benefit plan contracts in this state, provided, however, that the following conditions are satisfied:

(1) Notice of the decision to cease new or existing individual health benefit plans in this state is provided to the commissioner and to the contractholder.

(2) Individual health benefit plan contracts subject to this chapter shall not be canceled for 180 days after the date of the notice required under paragraph (1) and for that business of a carrier that remains in force, any carrier that ceases to offer for sale new individual health benefit plan contracts shall continue to be governed by this article with respect to business conducted under this chapter.

(3) A carrier that ceases to write new individual business in this state after the effective date of this chapter shall be prohibited from offering for sale new individual health benefit plan contracts in this state for a period of three years from the date of the notice to the commissioner.

(d) When a carrier withdraws a health benefit plan design from the individual market, provided that a carrier makes available to eligible individuals all health plan benefit designs that it makes available to new individual business, and provided that premium for the new health benefit plan complies with the renewal increase requirements set forth in Section 10901.9.

(e) (1) On and after January 1, 2014, and except as provided in paragraph (2), this section shall apply only to individual grandfathered health plans previously issued pursuant to this section to federally eligible defined individuals.

(2) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Section 300gg-91), paragraph (1) shall become inoperative on the date of that repeal or amendment and this section shall apply to health benefit plans issued, amended, or renewed on or after that date.

(3) For purposes of this subdivision, the following definitions apply:

(A) Grandfathered health plan has the same meaning as that term is defined in Section 1251 of PPACA.

(B) PPACA means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(Amended by Stats. 2013, Ch. 441, Sec. 19. Effective October 1, 2013.)



10901.9

(a) Commencing January 1, 2001, premiums for health benefit plans offered, delivered, amended, or renewed by carriers shall be subject to the following requirements:

(1) The premium for new business for a federally eligible defined individual shall not exceed the following amounts:

(A) For health benefit plans identified in subdivision (d) of Section 10785 that offer services through a preferred provider arrangement, the average premium paid by a subscriber of the Major Risk Medical Insurance Program who is of the same age and resides in the same geographic area as the federally eligible defined individual. However, for federally eligible defined individuals who are between 60 to 64 years of age, inclusive, the premium shall not exceed the average premium paid by a subscriber of the Major Risk Medical Insurance Program who is 59 years of age and resides in the same geographic area as the federally eligible defined individual.

(B) For health benefit plans identified in subdivision (d) of Section 10785 that do not offer services through a preferred provider arrangement, 170 percent of the standard premium charged to an individual who is of the same age and resides in the same geographic area as the federally eligible defined individual. However, for federally eligible defined individuals who are between 60 to 64 years of age, inclusive, the premium shall not exceed 170 percent of the standard premium charged to an individual who is 59 years of age and resides in the same geographic area as the federally eligible defined individual.

(2) The premium for in force business for a federally eligible defined individual shall not exceed the following amounts:

(A) For health benefit plans identified in subdivision (d) of Section 10785 that offer services through a preferred provider arrangement, the average premium paid by a subscriber of the Major Risk Medical Insurance Program who is of the same age and resides in the same geographic area as the federally eligible defined individual. However, for federally eligible defined individuals who are between 60 and 64 years of age, inclusive, the premium shall not exceed the average premium paid by a subscriber of the Major Risk Medical Insurance Program who is 59 years of age and resides in the same geographic area as the federally eligible defined individual.

(B) For health benefit plans identified in subdivision (d) of Section 10785 that do not offer services through a preferred provider arrangement, 170 percent of the standard premium charged to an individual who is of the same age and resides in the same geographic area as the federally eligible defined individual. However, for federally eligible defined individuals who are between 60 and 64 years of age, inclusive, the premium shall not exceed 170 percent of the standard premium charged to an individual who is 59 years of age and resides in the same geographic area as the federally eligible defined individual. The premium effective on January 1, 2001, shall apply to in force business at the earlier of either the time of renewal or July 1, 2001.

(3) This subdivision shall become inoperative January 1, 2014. This subdivision shall become operative on January 1, 2020.

(b) (1) Commencing January 1, 2014, premiums for health benefit plans offered, delivered, amended, or renewed by carriers shall be subject to the following requirements:

(A) With respect to the rate charged for coverage provided in 2014, the rate charged in 2013 for that coverage multiplied by 1.09.

(B) With respect to the rate charged for coverage provided in 2015 and each subsequent year, the rate charged in the prior year multiplied by a factor of one plus the percentage change in the statewide average premium for the second lowest cost silver plan offered on the Exchange. The Exchange shall determine the percentage change in the statewide average premium for the second lowest cost silver plan by subtracting clause (i) from clause (ii) and dividing the result by clause (i).

(i) The average of the premiums charged in the year prior to the applicable year for the second lowest cost silver plan in all 19 rating regions, with the premium for each region weighted based on the region s relative share of the Exchange s total individual enrollment according to the latest data available to the Exchange.

(ii) The average of the premiums to be charged in the applicable year for the second lowest cost silver plan in all 19 rating regions, with the premium for each region weighted based on the region s relative share of the Exchange s total individual enrollment according to the latest data available to the Exchange.

(C) The Exchange shall determine the percentage change in the statewide average premium no later than 30 days after the Exchange s rates for individual coverage for the applicable year have been finalized.

(2) For purposes of this subdivision, Exchange means the California Health Benefit Exchange established pursuant to Section 100500 of the Government Code.

(3) This subdivision shall become operative on January 1, 2014, and shall become inoperative on January 1, 2020.

(c) The premium applied to a federally eligible defined individual may not increase by more than the following amounts:

(1) For health benefit plans identified in subdivision (d) of Section 10785 that offer services through a preferred provider arrangement, the average increase in the premiums charged to a subscriber of the Major Risk Medical Insurance Program who is of the same age and resides in the same geographic area as the federally eligible defined individual.

(2) For health benefit plans identified in subdivision (d) of Section 10785 that do not offer services through a preferred provider arrangement, the increase in premiums charged to a nonfederally eligible defined individual who is of the same age and resides in the same geographic area as the federally eligible defined individual. The premium for an eligible individual may not be modified more frequently than every 12 months.

(3) For a contract that a carrier has discontinued offering, the premium applied to the first rating period of the new contract that the federally eligible defined individual elects to purchase shall be no greater than the premium applied in the prior rating period to the discontinued contract.

(d) (1) On and after January 1, 2014, and except as provided in paragraph (2), this section shall apply only to individual grandfathered health plans previously issued pursuant to this section to federally eligible defined individuals.

(2) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Section 300gg-91), paragraph (1) shall become inoperative on the date of that repeal or amendment and this section shall apply to health benefit plans issued, amended, or renewed or amended on or after that date.

(3) For purposes of this subdivision, the following definitions apply:

(A) Grandfathered health plan has the same meaning as that term is defined in Section 1251 of PPACA.

(B) PPACA means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(Amended by Stats. 2013, Ch. 441, Sec. 20. Effective October 1, 2013.)



10902

Carriers shall apply premiums consistently with respect to all federally eligible defined individuals who apply for coverage.

(Added by Stats. 2000, Ch. 810, Sec. 5. Effective January 1, 2001.)



10902.1

In connection with the offering for sale of any health benefit plan designed to an individual, each carrier shall make a reasonable disclosure, as part of its solicitation and sales materials, of all individual contracts.

(Added by Stats. 2000, Ch. 810, Sec. 5. Effective January 1, 2001.)



10902.2

Nothing in this chapter shall be construed to require a health benefit plan to offer a contract to an individual if the carrier does not otherwise offer contracts to individuals.

(Added by Stats. 2000, Ch. 810, Sec. 5. Effective January 1, 2001.)



10902.3

(a) At least 20 business days prior to renewing or amending a health benefit plan contract subject to this chapter, or at least 20 business days prior to the initial offering of a health benefit plan subject to this chapter, a carrier shall file a statement with the commissioner in the same manner as required for small employers as outlined in Section 10717. The statement shall include a statement certifying that the carrier is in compliance with subdivision (a) of Section 10901.3 and with Section 10901.9. Any action by the commissioner, as permitted under Section 10717, to disapprove, suspend, or postpone the plan s use of a carrier s health benefit plan design shall be in writing, specifying the reasons the health benefit plan does not comply with the requirements of this chapter.

(b) Prior to making any changes in the premium, the carrier shall file an amendment in the same manner as required for small employers as outlined in Section 10717, and shall include a statement certifying the carrier is in compliance with subdivision (a) of Section 10901.3 and with Section 10901.9. All other changes to a health benefit plan previously filed with the commissioner pursuant to subdivision (a) shall be filed as an amendment in the same manner as required for small employers as outlined in Section 10717.

(c) (1) On and after January 1, 2014, and except as provided in paragraph (2), this section shall apply only to individual grandfathered health plans previously issued pursuant to this section to federally eligible defined individuals.

(2) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Section 300gg-91), paragraph (1) shall become inoperative on the date of that repeal or amendment and this section shall apply to health benefit plans issued, amended, or renewed on or after that date.

(3) For purposes of this subdivision, the following definitions apply:

(A) Grandfathered health plan has the same meaning as that term is defined in Section 1251 of PPACA.

(B) PPACA means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(Amended by Stats. 2013, Ch. 441, Sec. 21. Effective October 1, 2013.)



10902.5

The commissioner may issue regulations that are necessary to carry out the purposes of this chapter. Any rules and regulations adopted pursuant to this chapter may be adopted as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Until December 31, 2001, the adoption of these regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. The regulations shall be enforced by the commissioner.

(Added by Stats. 2000, Ch. 810, Sec. 5. Effective January 1, 2001.)






CHAPTER 9.6. Consumer Operated and Oriented Plans

10930

For purposes of this chapter, the following definitions shall apply:

(a) Consumer operated and oriented plan means a nonprofit member organization or nonprofit member corporation that has been established consistent with the requirements of Section 1322 of PPACA and Subpart F (commencing with Section 156.500) of Part 156 of Subchapter B of Subtitle A of Title 45 of the Code of Federal Regulations and remains in full compliance with those requirements. A consumer operated and oriented plan shall also be known as a CO-OP.

(b) Formation board means the initial board of directors of a CO-OP before it has begun accepting enrollment and had an election by the members of the CO-OP to the board of directors.

(c) Member includes all individuals, including dependents, 18 years of age or older covered under health insurance policies issued by the CO-OP insurer.

(d) Operational board means the board of directors elected by the members of the CO-OP after it has begun accepting enrollment under its health insurance policies.

(e) PPACA means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules or regulations issued thereunder.

(f) Nonprofit member organization or nonprofit member corporation means a nonprofit public benefit corporation organized under Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code, a nonprofit mutual benefit corporation organized under Part 3 (commencing with Section 7110) of Division 2 of Title 1 of the Corporations Code, or a similar entity organized under applicable provisions of the Corporations Code, or in the case of a foreign corporation, a nonprofit public benefit corporation, a mutual benefit corporation, or a similar entity organized under nonprofit laws in a state other than California.

(g) Solvency loan means a loan provided by the federal Centers for Medicare and Medicaid Services to a nonprofit member organization or nonprofit member corporation seeking to become licensed as a CO-OP insurer, to be used to assist in meeting the state s solvency and reserve requirements.

(h) Start-up loan means a loan provided by the federal Centers for Medicare and Medicaid Services to a nonprofit member organization or nonprofit member corporation seeking to become licensed as a CO-OP insurer, to be used for allowed expenses associated with establishing a CO-OP, as further specified by PPACA.

(Added by Stats. 2012, Ch. 859, Sec. 3. Effective January 1, 2013.)



10930.1

(a) The commissioner shall have the authority to issue a certificate of authority as a disability insurer to a CO-OP that has been organized as a nonprofit member organization or nonprofit member corporation under the laws of this state. The commissioner may also issue a certificate of authority as a disability insurer to a foreign CO-OP that has been organized as a nonprofit member organization or nonprofit member corporation under the laws of another state, provided that the entity meets the requirements governing CO-OPs under PPACA and this chapter. A CO-OP seeking or maintaining a certificate of authority pursuant to this chapter shall be subject to the same fees that are imposed on mutual insurers.

(b) A CO-OP admitted as a CO-OP insurer shall be subject to the same premium taxes as are imposed on for-profit health insurers with a certificate of authority from the commissioner.

(Added by Stats. 2012, Ch. 859, Sec. 3. Effective January 1, 2013.)



10930.2

A domestic or foreign insurer admitted as a CO-OP insurer shall be subject to the same paid-in capital or capital paid-in requirements as are imposed on domestic and foreign mutual insurers pursuant to Sections 36 and 4011.

(Added by Stats. 2012, Ch. 859, Sec. 3. Effective January 1, 2013.)



10930.3

(a) A domestic or foreign CO-OP admitted as a CO-OP insurer shall be subject to all of the provisions of this code that are applicable to insurers issuing policies of health insurance in the state and all applicable rules and regulations of the commissioner, including, but not limited to, the general provisions governing issuance of a certificate of authority in Article 3 (commencing with Section 699) of, the examination provisions in Article 4 (commencing with Section 729) of, the risk-based capital requirements in Article 4.1 (commencing with Section 739) of, and the financial statement filing requirements in Article 10 (commencing with Section 900) of, Chapter 1 of Part 2 of Division 1.

(b) In compliance with Section 1322(c)(5) of PPACA (42 U.S.C. Sec. 18042(c)(5)), and any rules or regulations issued under that section, a domestic or foreign CO-OP admitted as a CO-OP insurer shall be subject to any state laws that do not prevent the application of requirements under PPACA.

(Added by Stats. 2012, Ch. 859, Sec. 3. Effective January 1, 2013.)



10930.4

(a) A solvency loan obtained by a CO-OP shall be treated as a surplus note and shall be subject to the same requirements as are imposed on mutual insurers pursuant to Article 4 (commencing with Section 4040) of Chapter 4 of Part 1 of Division 2. The commissioner may request any documentation relating to a CO-OP s start-up loan or solvency loan.

(b) A CO-OP shall be subject to the same securities permit requirements as are imposed upon mutual insurers pursuant to Section 4042; however, the commissioner shall have the authority to waive the requirements under Section 4042 upon a determination that they are not applicable following a full review of the CO-OP s plan of operations and any other documents as requested by the commissioner prior to the admission of the CO-OP.

(Added by Stats. 2012, Ch. 859, Sec. 3. Effective January 1, 2013.)



10930.5

The provisions of Section 699.5 shall apply to any insurer admitted as a CO-OP insurer; however, any loans received by the CO-OP in the form of a solvency or start-up loan shall not be construed as any form of subsidy, ownership, or financial control of the CO-OP insurer within the meaning of Section 699.5.

(Added by Stats. 2012, Ch. 859, Sec. 3. Effective January 1, 2013.)



10930.6

(a) A CO-OP shall be subject at all times to the prohibitions in PPACA against converting or selling to a for-profit or nonconsumer-operated entity at any time after receiving a solvency loan.

(b) A CO-OP shall do all of the following, in addition to any other requirements imposed under Section 156.515 of Title 45 of the Code of Federal Regulations:

(1) Implement policies and procedures to foster and ensure member control of the organization. For purposes of this paragraph, a CO-OP shall meet the following requirements:

(A) The CO-OP shall have governing documents that incorporate governing rules that ensure that the directors of the operational board are elected by a majority vote of a quorum of the CO-OP members.

(B) All members of the CO-OP shall be eligible to vote for each director on the CO-OP s operational board.

(C) Each member of the CO-OP shall have one vote in the election of each director of the CO-OP s operational board.

(D) The first elected directors of the CO-OP s operational board shall be elected no later than one year after the effective date on which the CO-OP provides coverage to its first member; the entire operational board shall be elected no later than two years after the same date.

(E) Elections of the directors on the CO-OP s operational board shall be contested so that the total number of candidates for vacant positions on the operational board exceeds the number of vacant positions, except in cases where a seat is vacated midterm due to death, resignation, or removal.

(F) A majority of the voting directors on the operational board shall be members of the CO-OP.

(2) Have an operational board of directors that meets the following requirements:

(A) Each director shall have one vote unless he or she is a nonvoting director.

(B) Positions on the board of directors may be designated for individuals with specialized expertise, experience, or affiliation (for example, providers, employers, including small business consortia, and unions); however, those positions shall not constitute a majority of the operational board even if the individuals in those positions are also members of the CO-OP.

(C) (i) No representative of any federal, state, or local government, or of any political subdivision or instrumentality thereof, and no representative of any organization described in Section 156.510(b)(1)(i) of Title 45 of the Code of Federal Regulations may serve as staff of the CO-OP or on the CO-OP s formation board or operational board.

(ii) No board member or staff of the CO-OP shall enter into an agreement or transaction that would jeopardize member control as required by Section 156.515 of Title 45 of the Code of Federal Regulations. A board member or staff of the CO-OP shall only enter into arm s length transactions as described in Section 156.510(b)(2)(ii) of Title 45 of the Code of Federal Regulations.

(3) Have governing documents that incorporate ethics, conflict of interest, and disclosure standards. These standards shall protect against insurance industry involvement and interference. In addition, these standards shall ensure that each director acts in the sole interest of the CO-OP, its members, and its local geographic community, as appropriate, and acts consistently with the terms of the CO-OP s governance documents and applicable state and federal law. At a minimum, these standards shall include the following:

(A) A mechanism to identify potential ethical or other conflicts of interest.

(B) A duty on the CO-OP s executive officers and directors to publicly disclose all potential conflicts of interest pursuant to the same standards required for state boards or commissions.

(C) A process to determine the extent to which a conflict exists.

(D) A process to address any conflict of interest.

(E) A process to be followed in the event a director or executive officer of the CO-OP violates the standards described in this paragraph.

(c) A violation of any of the requirements of this section shall constitute grounds for revocation of the CO-OP insurer s certificate of authority, in addition to any other grounds in this code for revocation of the certificate.

(Added by Stats. 2012, Ch. 859, Sec. 3. Effective January 1, 2013.)



10930.7

A CO-OP insurer is insolvent if its surplus becomes less than the amount of paid-in capital required of a capital stock company to qualify to transact the class of disability and health insurance. The conservation and liquidation provisions of Article 14 (commencing with Section 1010) of Chapter 1 of Part 2 of Division 1 shall apply to CO-OP insurers.

(Added by Stats. 2012, Ch. 859, Sec. 3. Effective January 1, 2013.)



10930.8

In addition to any applicable requirements in this code for maintaining a certificate of authority, a CO-OP is required at all times to be in full compliance with the requirements of PPACA governing CO-OPs. The commissioner may request the federal government s certification that a CO-OP is in compliance with the requirements of PPACA governing CO-OPs, as well as the status of the CO-OP s compliance with its obligations under any loan or loan modification agreement.

(Added by Stats. 2012, Ch. 859, Sec. 3. Effective January 1, 2013.)



10930.9

The department may adopt regulations implementing this chapter pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2012, Ch. 859, Sec. 3. Effective January 1, 2013.)






CHAPTER 9.7. Child Access to Health Insurance

10950

As used in this chapter:

(a) Child means any individual under 19 years of age.

(b) Individual grandfathered plan coverage means health care coverage in which an individual was enrolled on March 23, 2010, consistent with Section 1251 of PPACA and any rules or regulations adopted pursuant to that law.

(c) Initial open enrollment period means the open enrollment period beginning on January 1, 2011, and ending 60 days thereafter.

(d) Late enrollee means a child without coverage who did not enroll in a health benefit plan during an open enrollment period because of any of the following:

(1) The child lost dependent coverage due to termination or change in employment status of the child or the person through whom the child was covered; cessation of an employer s contribution toward an employee or dependent s coverage; death of the person through whom the child was covered as a dependent; legal separation; divorce; loss of coverage under the Healthy Families Program, the Access for Infants and Mothers Program, or the Medi-Cal program; or adoption of the child.

(2) The child became a resident of California during a month that was not the child s birth month.

(3) The child is born as a resident of California and did not enroll in the month of birth.

(4) The child is mandated to be covered pursuant to a valid state or federal court order.

(e) Open enrollment period means the annual open enrollment period subsequent to the initial open enrollment period, applicable to each individual child that is the month of the child s birth date.

(f) PPACA means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any subsequent rules or regulations issued pursuant to that law.

(g) Preexisting condition exclusion means, with respect to coverage, a limitation or exclusion of benefits relating to a condition based on the fact that the condition was present before the date of enrollment of the coverage, whether or not any medical advice, diagnosis, care, or treatment was recommended or received before that date.

(h) Responsible party for a child means an adult having custody of the child or with responsibility for the financial needs of the child, including the responsibility to provide health care coverage.

(i) Standard risk rate means the lowest rate that can be offered for a child with the same benefit plan, effective date, age, geographic region, and family status.

(Added by Stats. 2010, Ch. 656, Sec. 6. Effective January 1, 2011. Inoperative, pursuant to Section 10960.5, on January 1, 2014, subject to condition for resuming operation.)



10951

(a) (1) During each open enrollment period, every carrier offering health benefit plans in the individual market, other than individual grandfathered plan coverage, shall offer to the responsible party for a child coverage for the child that does not exclude or limit coverage due to any preexisting condition of the child.

(b) A carrier offering coverage in the individual market shall not reject an application for a health benefit plan from a child or filed on behalf of a child by the responsible party during an open enrollment period or from a late enrollee during a period no longer than 63 days from the qualifying event listed in subdivision (d) of Section 10950.

(c) Except to the extent permitted by federal law, rules, regulations, or guidance issued by the relevant federal agency, a carrier shall not condition the issuance or offering of individual coverage on any of the following factors:

(1) Health status.

(2) Medical condition, including physical and mental illnesses.

(3) Claims experience.

(4) Receipt of health care.

(5) Medical history.

(6) Genetic information.

(7) Evidence of insurability, including conditions arising out of acts of domestic violence.

(8) Disability.

(9) Any other health status-related factor as determined by department.

This subdivision shall not apply to a health benefit plan providing individual grandfathered plan coverage.

(d) When a responsible party for a child submits a premium payment, based on the quoted premium charges, and that payment is delivered or postmarked, whichever occurs earlier, within the first 15 days of the month, coverage under the health benefit plan shall become effective no later than the first day of the following month. When that payment is neither delivered nor postmarked until after the 15th day of the month, coverage shall become effective no later than the first day of the second month following delivery or postmark of the payment.

(e) A carrier offering coverage in the individual market shall not reject the request of a responsible party for a child to include that child as a dependent on an existing health benefit plan that includes dependent coverage during an open enrollment period.

(f) Nothing in this chapter shall be construed to prohibit a carrier offering coverage in the individual market from establishing rules for eligibility for coverage and offering coverage pursuant to those rules for children and individuals based on factors otherwise authorized under federal and state law for health benefit plans in addition to those offered on a guaranteed issue basis during an open enrollment period to children or late enrollees pursuant to this chapter. However, a carrier, other than a carrier providing individual grandfathered plan coverage, shall not impose a preexisting condition provision on coverage, including dependent coverage, offered to a child.

(g) Nothing in this chapter shall be construed to require a carrier to establish a new service area or to offer health care coverage on a statewide basis, outside of the carrier s existing service area.

(h) Nothing in this chapter shall be construed to prevent a carrier from offering coverage to a family member of an enrollee in grandfathered health plan coverage consistent with Section 1251 of PPACA.

(Added by Stats. 2010, Ch. 656, Sec. 6. Effective January 1, 2011. Inoperative, pursuant to Section 10960.5, on January 1, 2014, subject to condition for resuming operation.)



10952

This chapter shall not apply to health benefit plans for coverage of Medicare services pursuant to contracts with the United States government, Medicare supplement policies, Medi-Cal contracts with the State Department of Health Care Services, policies offered under the Healthy Families Program, long-term care coverage, or specialized health benefit plans.

(Added by Stats. 2010, Ch. 656, Sec. 6. Effective January 1, 2011. Inoperative, pursuant to Section 10960.5, on January 1, 2014, subject to condition for resuming operation.)



10953

(a) Upon the effective date of this chapter, a carrier shall fairly and affirmatively offer, market, and sell all of the carrier s health benefit plans that are offered and sold to a child or the responsible party for a child in each service area in which the plan provides or arranges for health care coverage during any open enrollment period, to late enrollees, and during any other period in which state or federal law, rules, regulations, or guidance expressly provide that a carrier shall not condition offer or acceptance of coverage on any preexisting condition.

(b) No carrier or solicitor shall, directly or indirectly, engage in the following activities:

(1) Encourage or direct a child or responsible party for a child to refrain from filing an application for coverage with a carrier because of the health status, claims experience, industry, occupation, or geographic location, provided that the location is within the carrier s approved service area, of the child.

(2) Encourage or direct a child or responsible party for a child to seek coverage from another carrier because of the health status, claims experience, industry, occupation, or geographic location, provided that the location is within the carrier s approved service area, of the child.

(c) A carrier shall not, directly or indirectly, enter into any contract, agreement, or arrangement with a solicitor that provides for or results in the compensation paid to a solicitor for the sale of a health benefit plan to be varied because of the health status, claims experience, industry, occupation, or geographic location of the child. This subdivision does not apply to a compensation arrangement that provides compensation to a solicitor on the basis of percentage of premium, provided that the percentage shall not vary because of the health status, claims experience, industry, occupation, or geographic area of the child.

(Added by Stats. 2010, Ch. 656, Sec. 6. Effective January 1, 2011. Inoperative, pursuant to Section 10960.5, on January 1, 2014, subject to condition for resuming operation.)



10954

(a) A carrier may use the following characteristics of an eligible child for purposes of establishing the rate of the health benefit plan for that child, where consistent with federal regulations under PPACA: age, geographic region, and family composition, plus the health benefit plan selected by the child or the responsible party for a child.

(b) From the effective date of this chapter to December 31, 2013, inclusive, rates for a child applying for coverage shall be subject to the following limitations:

(1) During any open enrollment period or for late enrollees, the rate for any child due to health status shall not be more than two times the standard risk rate for a child.

(2) The rate for a child shall be subject to a 20-percent surcharge above the highest allowable rate on a child applying for coverage who is not a late enrollee and who failed to maintain coverage with any carrier or health care service plan for the 90-day period prior to the date of the child s application. The surcharge shall apply for the 12-month period following the effective date of the child s coverage.

(3) If expressly permitted under PPACA and any rules, regulations, or guidance issued pursuant to that act, a carrier may rate a child based on health status during any period other than an open enrollment period if the child is not a late enrollee.

(4) If expressly permitted under PPACA and any rules, regulations, or guidance issued pursuant to that act, a carrier may condition an offer or acceptance of coverage on any preexisting condition or other health status-related factor for a period other than an open enrollment period and for a child who is not a late enrollee.

(c) For any individual health benefit plan issued, sold, or renewed prior to December 31, 2013, the carrier shall provide to a child or responsible party for a child a notice that states the following:

Please consider your options carefully before failing to maintain or renewing coverage for a child for whom you are responsible. If you attempt to obtain new individual coverage for that child, the premium for the same coverage may be higher than the premium you pay now.

(d) A child who applied for coverage between September 23, 2010, and the end of the initial enrollment period shall be deemed to have maintained coverage during that period.

(e) Effective January 1, 2014, except for individual grandfathered health plan coverage, the rate for any child shall be identical to the standard risk rate.

(f) Carriers shall not require documentation from applicants relating to their coverage history.

(g) (1) On and after the operative date of the act adding this subdivision, and until January 1, 2014, a carrier shall provide the model notice, as provided in paragraph (3), to all applicants for coverage under this chapter and to all insureds, or the responsible party for an insured, renewing coverage under this chapter that contains the following information:

(A) Information about the open enrollment period provided under Section 10965.3.

(B) An explanation that obtaining coverage during the open enrollment period described in Section 10965.3 will not affect the effective dates of coverage for coverage purchased pursuant to this chapter unless the applicant cancels that coverage.

(C) An explanation that coverage purchased pursuant to this chapter shall be effective as required under subdivision (d) of Section 10951 and that such coverage shall not prevent an applicant from obtaining new coverage during the open enrollment period described in Section 10965.3.

(D) Information about the Medi-Cal program, information about the Healthy Families Program if the Healthy Families Program is accepting enrollment, and information about subsidies available through the California Health Benefit Exchange.

(2) The notice described in paragraph (1) shall be in plain language and 14-point type.

(3) The department shall adopt a uniform model notice to be used by carriers in order to comply with this subdivision, and shall consult with the Department of Managed Health Care in adopting that uniform model notice. Use of the model notice shall not require prior approval of the department. The adoption of the model notice by the department for purposes of this section shall not be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 2013, 1st Ex. Sess., Ch. 1, Sec. 17. Effective September 30, 2013. Inoperative, pursuant to Section 10960.5, on January 1, 2014, subject to condition for resuming operation.)



10957

No carrier shall be required to offer a health benefit plan or accept applications for the contract pursuant to this chapter in the case of any of the following:

(a) To a child, if the child who is to be covered by the health benefit plan does not work or reside within the carrier s approved service areas.

(b) (1) Within a specific service area or portion of a service area, if the carrier reasonably anticipates and demonstrates to the satisfaction of the commissioner that it will not have sufficient health care delivery resources to ensure that health care services will be available and accessible to the child because of its obligations to existing insureds.

(2) A carrier that cannot offer a health benefit plan to individuals or children because it is lacking in sufficient health care delivery resources within a service area or a portion of a service area may not offer a contract in the area in which the carrier is not offering coverage to individuals to new employer groups until the carrier notifies the commissioner that it has the ability to deliver services to individuals, and certifies to the commissioner that from the date of the notice it will enroll all individuals requesting coverage in that area from the carrier.

(3) Nothing in this chapter shall be construed to limit the commissioner s authority to develop and implement a plan of rehabilitation for a carrier whose financial viability or organizational and administrative capacity has become impaired.

(Added by Stats. 2010, Ch. 656, Sec. 6. Effective January 1, 2011. Inoperative, pursuant to Section 10960.5, on January 1, 2014, subject to condition for resuming operation.)



10958

The commissioner may require a carrier to discontinue the offering of contracts or acceptance of applications from any individual or child or responsible party for a child upon a determination by the commissioner that the carrier does not have sufficient financial viability or organizational and administrative capacity to ensure the delivery of health care services to its insureds. In determining whether the conditions of this section have been met, the commissioner shall consider, but not be limited to, the carrier s compliance with the requirements of this part and the rules adopted under those provisions.

(Added by Stats. 2010, Ch. 656, Sec. 6. Effective January 1, 2011. Inoperative, pursuant to Section 10960.5, on January 1, 2014, subject to condition for resuming operation.)



10959

(a) All health benefit plans offered to a child or on behalf of a child to a responsible party for a child shall conform to the requirements of Section 10127.18, 10273.4, and 12682.1, and shall be renewable at the option of the child or responsible party for a child on behalf of the child except as permitted to be canceled, rescinded, or not renewed pursuant to Section 10273.4.

(b) Any carrier that ceases to offer for sale new individual health benefit plans pursuant to Section 10273.4 shall continue to be governed by this chapter with respect to business conducted under this chapter.

(c) Except as authorized under Section 10958, a carrier that as of the effective date of this chapter does not write new health benefit plans for children in this state or that after the effective date of this chapter ceases to write new health benefit plans for children in this state shall be prohibited from offering for sale new individual health benefit plans or in this state for a period of five years from the date of notice to the commissioner.

(Amended by Stats. 2011, Ch. 296, Sec. 191. Effective January 1, 2012. Inoperative, pursuant to Section 10960.5, on January 1, 2014, subject to condition for resuming operation.)



10960

On or before July 1, 2011, the commissioner may issue guidance to health plans regarding compliance with this chapter and such guidance shall not be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The guidance shall only be effective until the commissioner and the Director of the Department of Managed Health Care adopt joint regulations pursuant to the Administrative Procedure Act.

(Amended by Stats. 2011, Ch. 296, Sec. 192. Effective January 1, 2012. Inoperative, pursuant to Section 10960.5, on January 1, 2014, subject to condition for resuming operation.)



10960.5

(a) This chapter shall become inoperative on January 1, 2014, or the 91st calendar day following the adjournment of the 2013 14 First Extraordinary Session, whichever date is later.

(b) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-4), this chapter shall become operative 12 months after the date of that repeal or amendment.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 1, Sec. 18. Effective September 30, 2013. Note: This section provides for Chapter 9.7 (commencing with Section 10950) to become inoperative on January 1, 2014, and, under certain conditions, to resume operation later.)






CHAPTER 9.9. Individual Access to Health Insurance

10965

For purposes of this chapter, the following definitions shall apply:

(a) Child means a child described in Section 22775 of the Government Code and subdivisions (n) to (p), inclusive, of Section 599.500 of Title 2 of the California Code of Regulations.

(b) Dependent means the spouse or registered domestic partner, or child, of an individual, subject to applicable terms of the health benefit plan.

(c) Exchange means the California Health Benefit Exchange created by Section 100500 of the Government Code.

(d) Family means the policyholder and dependent or dependents.

(e) Grandfathered health plan has the same meaning as that term is defined in Section 1251 of PPACA.

(f) Health benefit plan means any individual or group policy of health insurance, as defined in Section 106. The term does not include a health insurance policy that provides excepted benefits, as described in Sections 2722 and 2791 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-21; 42 U.S.C. Sec. 300gg-91), subject to Section 10965.01 a health insurance policy provided in the Medi-Cal program (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code), the Healthy Families Program (Part 6.2 (commencing with Section 12693) of Division 2), the Access for Infants and Mothers Program (Part 6.3 (commencing with Section 12695) of Division 2), or the program under Part 6.4 (commencing with Section 12699.50) of Division 2, or Medicare supplement coverage, to the extent consistent with PPACA or a specified disease or hospital indemnity policy, subject to Section 10965.01.

(g) Policy year means the period from January 1 to December 31, inclusive.

(h) PPACA means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(i) Preexisting condition provision means a policy provision that excludes coverage for charges or expenses incurred during a specified period following the insured s effective date of coverage, as to a condition for which medical advice, diagnosis, care, or treatment was recommended or received during a specified period immediately preceding the effective date of coverage.

(j) Rating period means the calendar year for which premium rates are in effect pursuant to subdivision (d) of Section 10965.9.

(k) Registered domestic partner means a person who has established a domestic partnership as described in Section 297 of the Family Code.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 1, Sec. 19. Effective September 30, 2013.)



10965.01

(a) For purposes of this chapter, health benefit plan does not include policies or certificates of specified disease or hospital confinement indemnity provided that the carrier offering those policies or certificates complies with the following:

(1) The carrier files, on or before March 1 of each year, a certification with the commissioner that contains the statement and information described in paragraph (2).

(2) The certification required in paragraph (1) shall contain the following:

(A) A statement from the carrier certifying that policies or certificates described in this section (i) are being offered and marketed as supplemental health insurance and not as a substitute for coverage that provides essential health benefits as defined by the state pursuant to Section 1302 of PPACA, and (ii) the disclosure forms as described in Section 10603 contains the following statement prominently on the first page:

This is a supplement to health insurance. It is not a substitute for essential health benefits or minimum essential coverage as defined in federal law.

(B) A summary description of each policy or certificate described in this section, including the average annual premium rates, or range of premium rates in cases where premiums vary by age, gender, or other factors, charged for the policies and certificates issued or delivered in this state.

(3) In the case of a policy or certificate that is described in this section and that is offered in this state on or after January 1, 2014, the carrier files with the commissioner the information and statement required in paragraph (2) at least 30 days prior to the date such a policy or certificate is issued or delivered in this state.

(4) The carrier issuing a policy or certificate of specified disease or a policy or certificate of hospital confinement indemnity requires that the person to be insured is covered by an individual or group policy or contract that arranges or provides medical, hospital, and surgical coverage not designed to supplement other private or governmental plans.

(b) As used in this section, policies or certificates of specified disease and policies or certificates of hospital confinement indemnity mean policies or certificates of insurance sold to an insured to supplement other health insurance coverage as specified in this section.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 1, Sec. 19. Effective September 30, 2013.)



10965.1

Except as provided in Section 10965.15, the provisions of this chapter shall only apply with respect to nongrandfathered individual health benefit plans offered by a health insurer, and shall apply in addition to other provisions of this chapter and the rules adopted thereunder.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 1, Sec. 19. Effective September 30, 2013.)



10965.3

(a) (1) On and after October 1, 2013, a health insurer shall fairly and affirmatively offer, market, and sell all of the insurer s health benefit plans that are sold in the individual market for policy years on or after January 1, 2014, to all individuals and dependents in each service area in which the insurer provides or arranges for the provision of health care services. A health insurer shall limit enrollment in individual health benefit plans to open enrollment periods, annual enrollment periods, and special enrollment periods as provided in subdivisions (c) and (d).

(2) A health insurer shall allow the policyholder of an individual health benefit plan to add a dependent to the policyholder s health benefit plan at the option of the policyholder, consistent with the open enrollment, annual enrollment, and special enrollment period requirements in this section.

(b) An individual health benefit plan issued, amended, or renewed on or after January 1, 2014, shall not impose any preexisting condition provision upon any individual.

(c) (1) A health insurer shall provide an initial open enrollment period from October 1, 2013, to March 31, 2014, inclusive, an annual enrollment period for the policy year beginning on January 1, 2015, from November 15, 2014, to February 15, 2015, inclusive, and annual enrollment periods for policy years beginning on or after January 1, 2016, from October 15 to December 7, inclusive, of the preceding calendar year.

(2) Pursuant to Section 147.104(b)(2) of Title 45 of the Code of Federal Regulations, for individuals enrolled in noncalendar-year individual health plan contracts, a health insurer shall also provide a limited open enrollment period beginning on the date that is 30 calendar days prior to the date the policy year ends in 2014.

(d) (1) Subject to paragraph (2), commencing January 1, 2014, a health insurer shall allow an individual to enroll in or change individual health benefit plans as a result of the following triggering events:

(A) He or she or his or her dependent loses minimum essential coverage. For purposes of this paragraph, both of the following definitions shall apply:

(i) Minimum essential coverage has the same meaning as that term is defined in subsection (f) of Section 5000A of the Internal Revenue Code (26 U.S.C. Sec. 5000A).

(ii) Loss of minimum essential coverage includes, but is not limited to, loss of that coverage due to the circumstances described in Section 54.9801-6(a)(3)(i) to (iii), inclusive, of Title 26 of the Code of Federal Regulations and the circumstances described in Section 1163 of Title 29 of the United States Code. Loss of minimum essential coverage also includes loss of that coverage for a reason that is not due to the fault of the individual.

(iii) Loss of minimum essential coverage does not include loss of that coverage due to the individual s failure to pay premiums on a timely basis or situations allowing for a rescission, subject to clause (ii) and Sections 10119.2 and 10384.17.

(B) He or she gains a dependent or becomes a dependent.

(C) He or she is mandated to be covered as a dependent pursuant to a valid state or federal court order.

(D) He or she has been released from incarceration.

(E) His or her health coverage issuer substantially violated a material provision of the health coverage contract.

(F) He or she gains access to new health benefit plans as a result of a permanent move.

(G) He or she was receiving services from a contracting provider under another health benefit plan, as defined in Section 10965 or Section 1399.845 of the Health and Safety Code, for one of the conditions described in subdivision (a) of Section 10133.56 and that provider is no longer participating in the health benefit plan.

(H) He or she demonstrates to the Exchange, with respect to health benefit plans offered through the Exchange, or to the department, with respect to health benefit plans offered outside the Exchange, that he or she did not enroll in a health benefit plan during the immediately preceding enrollment period available to the individual because he or she was misinformed that he or she was covered under minimum essential coverage.

(I) He or she is a member of the reserve forces of the United States military returning from active duty or a member of the California National Guard returning from active duty service under Title 32 of the United States Code.

(J) With respect to individual health benefit plans offered through the Exchange, in addition to the triggering events listed in this paragraph, any other events listed in Section 155.420(d) of Title 45 of the Code of Federal Regulations.

(2) With respect to individual health benefit plans offered outside the Exchange, an individual shall have 60 days from the date of a triggering event identified in paragraph (1) to apply for coverage from a health care service plan subject to this section. With respect to individual health benefit plans offered through the Exchange, an individual shall have 60 days from the date of a triggering event identified in paragraph (1) to select a plan offered through the Exchange, unless a longer period is provided in Part 155 (commencing with Section 155.10) of Subchapter B of Subtitle A of Title 45 of the Code of Federal Regulations.

(e) With respect to individual health benefit plans offered through the Exchange, the effective date of coverage required pursuant to this section shall be consistent with the dates specified in Section 155.410 or 155.420 of Title 45 of the Code of Federal Regulations, as applicable. A dependent who is a registered domestic partner pursuant to Section 297 of the Family Code shall have the same effective date of coverage as a spouse.

(f) With respect to an individual health benefit plan offered outside the Exchange, the following provisions shall apply:

(1) After an individual submits a completed application form for a plan, the insurer shall, within 30 days, notify the individual of the individual s actual premium charges for that plan established in accordance with Section 10965.9. The individual shall have 30 days in which to exercise the right to buy coverage at the quoted premium charges.

(2) With respect to an individual health benefit plan for which an individual applies during the initial open enrollment period described in subdivision (c), when the policyholder submits a premium payment, based on the quoted premium charges, and that payment is delivered or postmarked, whichever occurs earlier, by December 15, 2013, coverage under the individual health benefit plan shall become effective no later than January 1, 2014. When that payment is delivered or postmarked within the first 15 days of any subsequent month, coverage shall become effective no later than the first day of the following month. When that payment is delivered or postmarked between December 16, 2013, and December 31, 2013, inclusive, or after the 15th day of any subsequent month, coverage shall become effective no later than the first day of the second month following delivery or postmark of the payment.

(3) With respect to an individual health benefit plan for which an individual applies during the annual open enrollment period described in subdivision (c), when the individual submits a premium payment, based on the quoted premium charges, and that payment is delivered or postmarked, whichever occurs later, by December 15, coverage shall become effective as of the following January 1. When that payment is delivered or postmarked within the first 15 days of any subsequent month, coverage shall become effective no later than the first day of the following month. When that payment is delivered or postmarked between December 16 and December 31, inclusive, or after the 15th day of any subsequent month, coverage shall become effective no later than the first day of the second month following delivery or postmark of the payment.

(4) With respect to an individual health benefit plan for which an individual applies during a special enrollment period described in subdivision (d), the following provisions shall apply:

(A) When the individual submits a premium payment, based on the quoted premium charges, and that payment is delivered or postmarked, whichever occurs earlier, within the first 15 days of the month, coverage under the plan shall become effective no later than the first day of the following month. When the premium payment is neither delivered nor postmarked until after the 15th day of the month, coverage shall become effective no later than the first day of the second month following delivery or postmark of the payment.

(B) Notwithstanding subparagraph (A), in the case of a birth, adoption, or placement for adoption, the coverage shall be effective on the date of birth, adoption, or placement for adoption.

(C) Notwithstanding subparagraph (A), in the case of marriage or becoming a registered domestic partner or in the case where a qualified individual loses minimum essential coverage, the coverage effective date shall be the first day of the month following the date the insurer receives the request for special enrollment.

(g) (1) A health insurer shall not establish rules for eligibility, including continued eligibility, of any individual to enroll under the terms of an individual health benefit plan based on any of the following factors:

(A) Health status.

(B) Medical condition, including physical and mental illnesses.

(C) Claims experience.

(D) Receipt of health care.

(E) Medical history.

(F) Genetic information.

(G) Evidence of insurability, including conditions arising out of acts of domestic violence.

(H) Disability.

(I) Any other health status-related factor as determined by any federal regulations, rules, or guidance issued pursuant to Section 2705 of the federal Public Health Service Act.

(2) Notwithstanding subdivision (c) of Section 10291.5, a health insurer shall not require an individual applicant or his or her dependent to fill out a health assessment or medical questionnaire prior to enrollment under an individual health benefit plan. A health insurer shall not acquire or request information that relates to a health status-related factor from the applicant or his or her dependent or any other source prior to enrollment of the individual.

(h) (1) A health insurer shall consider as a single risk pool for rating purposes in the individual market the claims experience of all insureds and enrollees in all nongrandfathered individual health benefit plans offered by that insurer in this state, whether offered as health care service plan contracts or individual health insurance policies, including those insureds who enroll in individual coverage through the Exchange and insureds who enroll in individual coverage outside the Exchange. Student health insurance coverage, as such coverage is defined at Section 147.145(a) of Title 45 of the Code of Federal Regulations, shall not be included in a health insurer s single risk pool for individual coverage.

(2) Each calendar year, a health insurer shall establish an index rate for the individual market in the state based on the total combined claims costs for providing essential health benefits, as defined pursuant to Section 1302 of PPACA, within the single risk pool required under paragraph (1). The index rate shall be adjusted on a marketwide basis based on the total expected marketwide payments and charges under the risk adjustment and reinsurance programs established for the state pursuant to Sections 1343 and 1341 of PPACA. The premium rate for all of the health insurer s health benefit plans in the individual market shall use the applicable index rate, as adjusted for total expected marketwide payments and charges under the risk adjustment and reinsurance programs established for the state pursuant to Sections 1343 and 1341 of PPACA, subject only to the adjustments permitted under paragraph (3).

(3) A health insurer may vary premium rates for a particular health benefit plan from its index rate based only on the following actuarially justified plan-specific factors:

(A) The actuarial value and cost-sharing design of the health benefit plan.

(B) The health benefit plan s provider network, delivery system characteristics, and utilization management practices.

(C) The benefits provided under the health benefit plan that are in addition to the essential health benefits, as defined pursuant to Section 1302 of PPACA and Section 10112.27. These additional benefits shall be pooled with similar benefits within the single risk pool required under paragraph (1) and the claims experience from those benefits shall be utilized to determine rate variations for plans that offer those benefits in addition to essential health benefits.

(D) With respect to catastrophic plans, as described in subsection (e) of Section 1302 of PPACA, the expected impact of the specific eligibility categories for those plans.

(E) Administrative costs, excluding any user fees required by the Exchange.

(i) This section shall only apply with respect to individual health benefit plans for policy years on or after January 1, 2014.

(j) This section shall not apply to an individual health benefit plan that is a grandfathered health plan.

(k) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-91), subdivisions (a), (b), and (g) shall become inoperative 12 months after the date of that repeal or amendment and individual health care benefit plans shall thereafter be subject to Sections 10901.2, 10951, and 10953.

(Amended by Stats. 2014, Ch. 24, Sec. 2. Effective June 16, 2014.)



10965.5

(a) Commencing on October 1, 2013, a health insurer or agent or broker shall not, directly or indirectly, engage in the following activities:

(1) Encourage or direct an individual to refrain from filing an application for individual coverage with an insurer because of the health status, claims experience, industry, occupation, or geographic location, provided that the location is within the insurer s approved service area, of the individual.

(2) Encourage or direct an individual to seek individual coverage from another health care service plan or health insurer or the California Health Benefit Exchange because of the health status, claims experience, industry, occupation, or geographic location, provided that the location is within the insurer s approved service area, of the individual.

(3) Employ marketing practices or benefit designs that will have the effect of discouraging the enrollment of individuals with significant health needs or discriminate based on an individual s race, color, national origin, present or predicted disability, age, sex, gender identity, sexual orientation, expected length of life, degree of medical dependency, quality of life, or other health conditions.

(b) Commencing on October 1, 2013, a health insurer shall not, directly or indirectly, enter into any contract, agreement, or arrangement with a broker or agent that provides for or results in the compensation paid to a broker or agent for the sale of an individual health benefit plan to be varied because of the health status, claims experience, industry, occupation, or geographic location of the individual. This subdivision does not apply to a compensation arrangement that provides compensation to a broker or agent on the basis of percentage of premium, provided that the percentage shall not vary because of the health status, claims experience, industry, occupation, or geographic area of the individual.

(c) This section shall only apply with respect to individual health benefit plans for policy years on or after January 1, 2014.

(d) This section shall be enforced in the same manner as Section 790.03, including through Sections 790.05 and 790.035.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 1, Sec. 19. Effective September 30, 2013.)



10965.7

(a) An individual health benefit plan shall be renewable at the option of the insured except as permitted to be canceled, rescinded, or not renewed pursuant to Section 155.430(b) of Title 45 of the Code of Federal Regulations.

(b) Any insurer that ceases to offer for sale new individual health benefit plans pursuant to Section 10273.6 shall continue to be governed by this chapter with respect to business conducted under this chapter.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 1, Sec. 19. Effective September 30, 2013.)



10965.9

(a) With respect to individual health benefit plans issued, amended, or renewed on or after January 1, 2014, a health insurer may use only the following characteristics of an individual, and any dependent thereof, for purposes of establishing the rate of the individual health benefit plan covering the individual and the eligible dependents thereof, along with the health benefit plan selected by the individual:

(1) Age, pursuant to the age bands established by the United States Secretary of Health and Human Services and the age rating curve established by the federal Centers for Medicare and Medicaid Services pursuant to Section 2701(a)(3) of the federal Public Health Service Act (42 U.S.C. Sec. 300gg(a)(3)). Rates based on age shall be determined using the individual s age as of the date of the plan issuance or renewal, as applicable, and shall not vary by more than three to one for like individuals of different ages who are 21 years of age or older as described in federal regulations adopted pursuant to Section 2701(a)(3) of the federal Public Health Service Act (42 U.S.C. Sec. 300gg(a)(3)).

(2) (A) Geographic region. The geographic regions for purposes of rating shall be the following:

(i) Region 1 shall consist of the Counties of Alpine, Amador, Butte, Calaveras, Colusa, Del Norte, Glenn, Humboldt, Lake, Lassen, Mendocino, Modoc, Nevada, Plumas, Shasta, Sierra, Siskiyou, Sutter, Tehama, Trinity, Tuolumne, and Yuba.

(ii) Region 2 shall consist of the Counties of Marin, Napa, Solano, and Sonoma.

(iii) Region 3 shall consist of the Counties of El Dorado, Placer, Sacramento, and Yolo.

(iv) Region 4 shall consist of the City and County of San Francisco.

(v) Region 5 shall consist of the County of Contra Costa.

(vi) Region 6 shall consist of the County of Alameda.

(vii) Region 7 shall consist of the County of Santa Clara.

(viii) Region 8 shall consist of the County of San Mateo.

(ix) Region 9 shall consist of the Counties of Monterey, San Benito, and Santa Cruz.

(x) Region 10 shall consist of the Counties of Mariposa, Merced, San Joaquin, Stanislaus, and Tulare.

(xi) Region 11 shall consist of the Counties of Fresno, Kings, and Madera.

(xii) Region 12 shall consist of the Counties of San Luis Obispo, Santa Barbara, and Ventura.

(xiii) Region 13 shall consist of the Counties of Imperial, Inyo, and Mono.

(xiv) Region 14 shall consist of the County of Kern.

(xv) Region 15 shall consist of the ZIP Codes in the County of Los Angeles starting with 906 to 912, inclusive, 915, 917, 918, and 935.

(xvi) Region 16 shall consist of the ZIP Codes in the County of Los Angeles other than those identified in clause (xv).

(xvii) Region 17 shall consist of the Counties of Riverside and San Bernardino.

(xviii) Region 18 shall consist of the County of Orange.

(xix) Region 19 shall consist of the County of San Diego.

(B) No later than June 1, 2017, the department, in collaboration with the Exchange and the Department of Managed Heath Care, shall review the geographic rating regions specified in this paragraph and the impacts of those regions on the health care coverage market in California, and make a report to the appropriate policy committees of the Legislature.

(3) Whether the plan covers an individual or family, as described in PPACA.

(b) The rate for a health benefit plan subject to this section shall not vary by any factor not described in this section.

(c) With respect to family coverage under an individual health benefit plan, the rating variation permitted under paragraph (1) of subdivision (a) shall be applied based on the portion of the premium attributable to each family member covered under the plan. The total premium for family coverage shall be determined by summing the premiums for each individual family member. In determining the total premium for family members, premiums for no more than the three oldest family members who are under 21 years of age shall be taken into account.

(d) The rating period for rates subject to this section shall be from January 1 to December 31, inclusive.

(e) This section shall not apply to an individual health benefit plan that is a grandfathered health plan.

(f) The requirement for submitting a report imposed under subparagraph (B) of paragraph (2) of subdivision (a) is inoperative on June 1, 2021, pursuant to Section 10231.5 of the Government Code.

(g) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-4), this section shall become inoperative 12 months after the date of that repeal or the amendment.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 1, Sec. 19. Effective September 30, 2013. Conditionally inoperative as prescribed by its own provisions.)



10965.11

(a) A health insurer shall not be required to offer an individual health benefit plan or accept applications for the plan pursuant to Section 10965.3 in the case of any of the following:

(1) To an individual who does not live or reside within the insurer s approved service areas.

(2) (A) Within a specific service area or portion of a service area, if the insurer reasonably anticipates and demonstrates to the satisfaction of the commissioner both of the following:

(i) It will not have sufficient health care delivery resources to ensure that health care services will be available and accessible to the individual because of its obligations to existing insureds.

(ii) It is applying this subparagraph uniformly to all individuals without regard to the claims experience of those individuals or any health status-related factor relating to those individuals.

(B) A health insurer that cannot offer an individual health benefit plan to individuals because it is lacking in sufficient health care delivery resources within a service area or a portion of a service area pursuant to subparagraph (A) shall not offer an individual health benefit plan in that area until the later of the following dates:

(i) The 181st day after the date coverage is denied pursuant to this paragraph.

(ii) The date the insurer notifies the commissioner that it has the ability to deliver services to individuals, and certifies to the commissioner that from the date of the notice it will enroll all individuals requesting coverage in that area from the insurer.

(C) Subparagraph (B) shall not limit the insurer s ability to renew coverage already in force or relieve the insurer of the responsibility to renew that coverage as described in Section 10273.6.

(D) Coverage offered within a service area after the period specified in subparagraph (B) shall be subject to this section.

(b) (1) A health insurer may decline to offer an individual health benefit plan to an individual if the insurer demonstrates to the satisfaction of the commissioner both of the following:

(A) It does not have the financial reserves necessary to underwrite additional coverage. In determining whether this subparagraph has been satisfied, the commissioner shall consider, but not be limited to, the insurer s compliance with the requirements of this part and the rules adopted thereunder.

(B) It is applying this subdivision uniformly to all individuals without regard to the claims experience of those individuals or any health status-related factor relating to those individuals.

(2) A health insurer that denies coverage to an individual under paragraph (1) shall not offer coverage before the later of the following dates:

(A) The 181st day after the date coverage is denied pursuant to this subdivision.

(B) The date the insurer demonstrates to the satisfaction of the commissioner that the insurer has sufficient financial reserves necessary to underwrite additional coverage.

(3) Paragraph (2) shall not limit the insurer s ability to renew coverage already in force or relieve the insurer of the responsibility to renew that coverage as described in Section 10273.6.

(C) Coverage offered within a service area after the period specified in paragraph (2) shall be subject to this section.

(c) Nothing in this chapter shall be construed to limit the commissioner s authority to develop and implement a plan of rehabilitation for a health insurer whose financial viability or organizational and administrative capacity has become impaired, to the extent permitted by PPACA.

(d) This section shall not apply to an individual health benefit plan that is a grandfathered plan.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 1, Sec. 19. Effective September 30, 2013.)



10965.13

(a) A health insurer that receives an application for an individual health benefit plan outside the Exchange during the initial open enrollment period, an annual enrollment period, or a special enrollment period described in Section 10965.3 shall inform the applicant that he or she may be eligible for lower cost coverage through the Exchange and shall inform the applicant of the applicable enrollment period provided through the Exchange described in Section 10965.3.

(b) On or before October 1, 2013, and annually every October 1 thereafter, a health insurer shall issue a notice to a policyholder enrolled in an individual health benefit plan offered outside the Exchange. The notice shall inform the policyholder that he or she may be eligible for lower cost coverage through the Exchange and shall inform the policyholder of the applicable open enrollment period provided through the Exchange described in Section 10965.3.

(c) This section shall not apply where the individual health benefit plan described in subdivision (a) or (b) is a grandfathered health plan.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 1, Sec. 19. Effective September 30, 2013.)



10965.15

(a) On or before October 1, 2013, and annually every October 1 thereafter, a health insurer shall issue the following notice to all policyholders enrolled in an individual health benefit plan that is a grandfathered health plan:

New improved health insurance options are available in California. You currently have health insurance that is not required to follow many of the new laws. For example, your policy may not provide preventive health services without you having to pay any cost sharing (copayments or coinsurance). Also your current policy may be allowed to increase your rates based on your health status while new policies cannot. You have the option to remain in your current policy or switch to a new policy. Under the new rules, a health insurance company cannot deny your application based on any health conditions you may have. For more information about your options, please contact Covered California at ____, your policy representative or insurance agent, or an entity paid by Covered California to assist with health coverage enrollment, such as a navigator or an assister.

(b) Commencing October 1, 2013, a health insurer shall include the notice described in subdivision (a) in any renewal material of the individual grandfathered health plan and in any application for dependent coverage under the individual grandfathered health plan.

(c) A health insurer shall not advertise or market an individual health benefit plan that is a grandfathered health plan for purposes of enrolling a dependent of a policyholder into the plan for policy years on or after January 1, 2014. Nothing in this subdivision shall be construed to prohibit an individual enrolled in an individual grandfathered health plan from adding a dependent to that plan to the extent permitted by PPACA.

(Amended by Stats. 2014, Ch. 31, Sec. 34. Effective June 20, 2014.)



10965.16

Except as otherwise provided in this chapter, this chapter shall be implemented to the extent that it meets or exceeds the requirements set forth in PPACA.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 1, Sec. 19. Effective September 30, 2013.)



10965.17

(a) The commissioner may, no later than December 31, 2014, adopt emergency regulations implementing this chapter. The commissioner may readopt any emergency regulation authorized by this section that is the same as or substantially equivalent to an emergency regulation previously adopted under this section.

(b) The initial adoption of emergency regulations implementing this chapter and the one readoption of emergency regulation authorized by this section shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. Initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be exempt from review by the Office of Administrative Law. The initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each shall remain in effect for no more than one year, by which time final regulations may be adopted. The commissioner shall consult with the Director of the Department of Managed Health Care prior to adopting any regulations pursuant to this subdivision for the specific purpose of ensuring, to the extent practical, that there is consistency of regulations applicable to entities regulated by the commissioner and those regulated by the Department of Managed Health Care.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 1, Sec. 19. Effective September 30, 2013.)



10965.18

(a) For purposes of this chapter, a bridge plan product shall mean an individual health benefit plan that is offered by a health insurer licensed under this part that contracts with the Exchange pursuant to Title 22 (commencing with Section 100500) of the Government Code.

(b) On and after September 30, 2013, if a health insurance policy has not been filed with the commissioner, a health insurer that contracts with the Exchange to offer a qualified bridge plan product pursuant to Section 100504.5 of the Government Code shall file the policy form with the commissioner pursuant to Section 10290.

(c) (1) Notwithstanding subdivision (a) of Section 10965.3, a health insurer selling a bridge plan product shall not be required to fairly and affirmatively offer, market, and sell the health insurer s bridge plan product except to individuals eligible for the bridge plan product pursuant to the State Department of Health Care Services and the Medi-Cal managed care plan s contract entered into pursuant to Section 14005.70 of the Welfare and Institutions Code, provided the health care service plan meets the requirements of subdivision (b) of Section 14005.70 of the Welfare and Institutions Code.

(2) Notwithstanding subdivision (c) of Section 10965.3, a health insurer selling a bridge plan product shall provide an initial open enrollment period of six months, and an annual enrollment period and a special enrollment period consistent with the annual enrollment and special enrollment periods of the Exchange.

(d) A health insurer that contracts with the Exchange to offer a qualified bridge plan product pursuant to Section 100504.5 of the Government Code shall maintain a medical loss ratio of 85 percent for the bridge plan product. A health insurer shall utilize, to the extent possible, the same methodology for calculating the medical loss ratio for the bridge plan product that is used for calculating the health insurer s medical loss ratio pursuant to Section 10112.25 and shall report its medical loss ratio for the bridge plan product to the department as provided in Section 10112.25.

(e) This section shall become inoperative on the October 1 that is five years after the date that federal approval of the bridge plan option occurs, and, as of the second January 1 thereafter, is repealed, unless a later enacted statute that is enacted before that date deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by renumbering Section 10961 by Stats. 2014, Ch. 442, Sec. 8. Effective September 18, 2014. Conditionally inoperative, on date prescribed by its own provisions. Repealed, by its own provisions, on second January 1 after inoperative date.)






CHAPTER 10. Fraternal Benefit Societies

ARTICLE 1. Scope of Chapter

10970

Fraternal benefit societies shall be governed by this chapter and shall be exempt from all other provisions of this code, except:

(a) Those provisions prior to Division 1 entitled General Provisions.

(b) Sections 880, 881, 10112, 10114, 10117, 10118, 10119, 10120, 10171, 10172, and 10191.

(c) Article 15 (commencing with Section 1070) and Article 17 (commencing with Section 1100) of Chapter 1 of Part 2 of Division 1.

(d) Those provisions specifically referred to in this chapter to the extent made necessary by such reference.

A statute relating to insurance shall not apply to them, unless they are expressly designated therein.

(Amended by Stats. 1995, Ch. 166, Sec. 1. Effective January 1, 1996.)



10971

This chapter shall not, except as provided by Sections 10972 and 10974, affect:

(a) A lodge operating under the lodge system, which provides in its bylaws or rules or regulations for the payment of death benefits not exceeding one thousand dollars ($1,000) on the death of a member or for the payment of disability benefits not exceeding one thousand dollars ($1,000) to a member during any period of 12 consecutive calendar months, or both of those types of benefits.

(b) The subordinate branch of a lodge, as a lodge is defined in Section 10972, or any association formed by the members of a lodge, which association confines its membership to the members of such lodge, which subordinate branch or association (1) is organized without capital stock, (2) is organized and operated solely for the benefit of its members or their beneficiaries and not for profit, and (3) provides in its bylaws or rules or regulations for the payment of either or both of the following benefits: (i) a benefit of not exceeding one thousand dollars ($1,000) on the death of a member from any cause; (ii) a benefit of not exceeding one thousand dollars ($1,000) on the accidental death of a member or benefits not exceeding one thousand dollars ($1,000) during any period of 12 consecutive calendar months to a member for his or her disability.

(c) A lodge operating under the lodge system or any subordinate branch thereof or any association formed by the members thereof which association confines its membership to the members of such lodge, which subordinate branch or association (1) is organized without capital stock, (2) is organized and operated solely for the benefit of its members or their beneficiaries and not for profit, and (3) provides in its bylaws or rules or regulations for the payment of death benefits not exceeding five thousand dollars ($5,000) on the death of a member or for the payment of disability benefits not exceeding one thousand dollars ($1,000) to a member during any period of 12 consecutive calendar months, or both of those types of benefits.

(d) An organization authorized to operate pursuant to a superior court judgment issued between January and April of 1940 whether or not the amount of benefits offered by that organization conforms to that judgment.

(e) Contracts of reinsurance on a plan under subdivisions (a), (b), (c), or (d).

(Amended by Stats. 1996, Ch. 391, Sec. 1. Effective January 1, 1997.)



10972

(1) A lodge operating under the lodge system, as this term is used in Section 10971, shall have all of the following characteristics:

(a) It is organized without capital stock.

(b) It is organized and operated solely for the benefit of its members or their beneficiaries and not for profit.

(c) It has a lodge system and representative form of government within the meaning of Section 10992, holds regular meetings at periodical intervals, and has a ritualistic form of work, and it has not less than 10 subordinate branches with more than a total of 1,000 dues-paying, active members in good standing.

(2) Any lodge, subordinate branch or association otherwise covered by Section 10971, which issues to any person a policy or certificate providing for the payment of benefits, shall comply with all the requirements of this chapter.

(Repealed and added by Stats. 1951, Ch. 1193.)



10973

The commissioner may require from any society such information as will enable him to determine whether or not such society is exempt from the provisions of this chapter.

(Repealed and added by Stats. 1951, Ch. 1193.)



10974

A lodge, subordinate branch thereof or association formed by the members thereof which is exempted from the requirements of this chapter by Section 10971 shall not give or allow, nor promise to give or allow, any compensation for procuring new members.

(Repealed and added by Stats. 1951, Ch. 1193.)



10975

Any fraternal benefit society organized and operating within the definition set forth in Sections 10990 to 10992 on July 29, 1911, providing benefits in case of death or disability resulting solely from accidents but not obligating itself to pay death or sick benefits, may obtain a certificate of authority under this chapter. Such society shall have all the privileges and shall be subject to all the provisions of this chapter, except those requiring medical examination, valuations of policies, and that the policies specify the amount of benefits.

(Repealed and added by Stats. 1951, Ch. 1193.)



10976

Any incorporated fraternal benefit society engaged on July 29, 1911, in transacting business in this State may exercise all of the rights conferred by this chapter, and all of the rights, powers and privileges not inconsistent with this chapter, which were theretofore exercised or possessed by it under its charter. Any unincorporated fraternal benefit society thus engaged may incorporate hereunder.

A society already incorporated shall not be required to reincorporate hereunder. Any such society may amend its articles of incorporation. All such amendments shall be filed with the commissioner and shall become operative upon such filing, unless a later time is otherwise provided.

(Repealed and added by Stats. 1951, Ch. 1193.)






ARTICLE 2. Definitions

10990

Any incorporated society, order or supreme lodge, without capital stock, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and which makes provision for the payment of benefits in accordance with this chapter, is hereby declared to be a fraternal benefit society.

When used in this chapter, the word society, unless otherwise indicated, shall mean fraternal benefit society.

(Repealed and added by Stats. 1951, Ch. 1193.)



10991

A society having a supreme legislative or governing body and subordinate lodges or branches by whatever name known, into which members are elected, initiated, or admitted in accordance with its constitution, laws, and ritual, which subordinate lodges or branches shall be required by the laws of the society to hold regular meetings at least once a month in furtherance of the purposes of the society, shall be deemed to be operating on the lodge system.

(Amended by Stats. 1995, Ch. 166, Sec. 1.5. Effective January 1, 1996.)



10992

A society shall be deemed to have a representative form of government when:

(a) It provides in its constitution or laws for a supreme legislative or governing body, composed of representatives elected either by the members or by delegates elected directly or indirectly by the members, together with such other members as may be prescribed by the society s constitution and laws;

(b) The representatives elected constitute a majority in number and have not less than two-thirds of the votes nor less than the votes required to amend its constitution and laws;

(c) The meetings of the supreme legislative or governing body and the election of officers, representatives and delegates, by whatever name known, are held as often as once in four calendar years;

(d) The members, officers, representatives and delegates, by whatever name known, shall not vote by proxy; and

(e) The officers may be elected by the board of directors if the board of directors is itself elected by the supreme legislative or governing body.

(Repealed and added by Stats. 1951, Ch. 1193.)



10993

Every fraternal benefit society organized or admitted under this chapter is hereby declared to be a charitable and benevolent institution, and all of its funds shall be exempt from all and every state, county, district, municipal and school tax, other than taxes on real estate and office equipment.

(Repealed and added by Stats. 1951, Ch. 1193.)






ARTICLE 3. Organization

11010

Seven or more United States citizens, a majority of whom are citizens of this state, who desire to form a fraternal benefit society, may make, sign, and acknowledge articles of incorporation before an officer competent to take acknowledgment of deeds. The articles of incorporation shall state:

(a) The proposed corporate name of the society, which shall not so closely resemble the name of any society or insurance company as to be misleading or confusing.

(b) The purposes for which it is being formed, and the mode in which its corporate powers are to be exercised.

The purposes shall not include more liberal powers than are granted by this chapter, provided that any lawful, social, intellectual, educational, charitable, benevolent, moral, fraternal, or religious purposes shall be set forth among the purposes of the society.

(c) The names and residences of the incorporators, and the names, residences and official titles of all the officers, trustees, directors, or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year, or until the ensuing election at which all officers shall be elected by the supreme legislative or governing body. The election shall be held within one year of the date of the issuance of the permanent certificate.

(Amended by Stats. 1995, Ch. 166, Sec. 2. Effective January 1, 1996.)



11011

The articles of incorporation, duly certified copies of the constitution, laws and rules, copies of all proposed forms of certificates, applications therefor, and circulars to be issued by the society, and a bond, conditioned upon the return to applicants of the advanced payments if the organization is not completed within one year, such bond to be in the amount of ten thousand dollars ($10,000) and approved by the commissioner, shall be filed with the commissioner, who may require such further information as the commissioner deems necessary. All documents filed are to be in the English language. If the purposes of the society conform to the requirements of this chapter and all provisions of the law have been complied with, the commissioner shall so certify, retain and file the articles of incorporation and furnish the incorporators a preliminary certificate authorizing the society to solicit members as hereinafter provided. Copies of the articles of incorporation shall also be filed with the Secretary of State.

(Amended by Stats. 1982, Ch. 517, Sec. 292.)



11012

No such preliminary certificate shall be valid after one year from its date, or after such further period, not exceeding one year, as may be authorized by the commissioner, upon cause shown, unless the 500 applicants hereinafter required have been secured and the organization has been completed as provided in this article. The articles of incorporation and all other proceedings thereunder shall become null and void in one year from the date of the preliminary certificate, or at the expiration of the extended period, unless the society shall have completed its organization and received a certificate of authority to do business as hereinafter provided.

(Repealed and added by Stats. 1951, Ch. 1193.)



11013

Upon receipt of a preliminary certificate from the commissioner, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one semiannual payment or six monthly payments, in accordance with its table of rates as provided by its constitution and laws, and shall issue to each such applicant a receipt for the amount so collected. No society shall incur any liability other than for the return of such advance payment, nor issue any certificate, nor pay, allow, or offer or promise to pay or allow any death or disability benefit to any person until:

(a) Actual bona fide applications for death benefits have been secured aggregating at least five hundred thousand dollars ($500,000) on not less than 500 lives.

(b) All such applicants for death benefits shall have been regularly examined by qualified practicing physicians or shall have made acceptable declarations of insurability.

(c) Certificates of examinations or acceptable declarations of insurability meeting the established underwriting standards of the society have been duly filed and approved by the society.

(d) Ten subordinate lodges or branches have been established into which the 500 applicants have been admitted.

(e) There has been submitted to the commissioner, under oath of the president or secretary, or corresponding officer of the society, a list of such applicants, giving their names, addresses, date each was admitted, name and number of the subordinate branch of which each applicant is a member, amount of benefits to be granted and rates therefor.

(f) It shall have been shown to the commissioner, by sworn statement of the treasurer, or corresponding officer of such society, that at least 500 applicants have each paid in cash at least one semiannual payment or six monthly payments as herein provided, which payments in the aggregate shall amount to at least five thousand dollars ($5,000), all of which shall be credited to the fund or funds from which benefits are to be paid, and no part of which may be used for expenses. Said advance payments shall be held in trust during the period of organization and if the organization has not qualified for a certificate of authority within one year or within the extended period, as provided in Section 11012, such payments shall be returned to said applicants.

(Repealed and added by Stats. 1951, Ch. 1193.)



11014

The commissioner may make such examination and require such further information as he deems advisable. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, he shall issue to the society a certificate to that effect and that the society is authorized to transact business pursuant to the provisions of this chapter. The certificate shall be prima facie evidence of the existence of the society at the date of such certificate. The commissioner shall cause a record of such certificate to be made. A certified copy of such record may be given in evidence with like effect as the original certificate.

(Repealed and added by Stats. 1951, Ch. 1193.)



11015

Every such society shall have the power to make a constitution and by-laws for the government of the society, the admission of its members, the management of its affairs, and the fixing and readjusting of the rates of its members from time to time. It shall have the power to change, alter, add to or amend such constitution and by-laws and shall have such other powers as are necessary and incidental to carrying into effect the objects and purposes of the society.

(Repealed and added by Stats. 1951, Ch. 1193.)



11016

A society shall operate for the benefit of its members and their beneficiaries by:

(a) Providing benefits under Section 11041, and

(b) Operating for one or more social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic, or religious purposes for the benefit of its members, and, if desired, for others. The society s purposes may be carried out directly by the society or indirectly through subsidiary or affiliated entities established in furtherance of the purposes of the society.

Any incorporated society authorized to transact business in this state on January 1, 1996, may thereafter exercise all the rights, powers, and privileges prescribed in this chapter and in its charter or articles of incorporation as far as consistent with this chapter. A domestic society shall not be required to reincorporate.

(Repealed and added by Stats. 1995, Ch. 166, Sec. 4. Effective January 1, 1996.)



11017

After September 21, 1952, no unincorporated or voluntary association shall be permitted to transact business in this State as a fraternal benefit society under this chapter.

Any domestic voluntary association now authorized to transact business in this State may incorporate when:

(a) It shall have completed its conversion to an incorporated society, not later than one year after the effective date of this chapter;

(b) It has filed its articles of incorporation and has satisfied the other requirements prescribed in this article; and

(c) The commissioner shall have made such examination and procured whatever additional information he shall deem advisable.

Every voluntary association so incorporated shall incur the obligations and enjoy the benefits thereof the same as though originally incorporated, and such corporation shall be deemed a continuation of the original voluntary association. The officers thereof shall serve through their respective terms as provided in its original articles of association, but their successors shall be elected and serve as provided in its articles of incorporation. Incorporation of a voluntary association shall not affect existing suits, claims or contracts.

(Repealed and added by Stats. 1951, Ch. 1193.)



11018

Any domestic society may provide that the meetings of its legislative or governing body may be held in any state, district, province or territory wherein such society has at least five subordinate branches, and all business transacted at such meetings shall be as valid in all respects as if such meetings were held in this State. However, its principal office shall be located in this State.

(Repealed and added by Stats. 1951, Ch. 1193.)



11019

No domestic society shall consolidate or merge with any other society unless it files with the commissioner the papers and evidence specified in this section and pays the sum of one hundred sixty-two dollars ($162) in lawful money of the United States to the commissioner in advance as a filing fee therefor. The papers and evidence herein required to be filed with the commissioner in such instance are:

(a) A certified copy of the written contract containing in full the terms and conditions of the consolidation or merger;

(b) A sworn statement by the president and secretary or corresponding officers of each society showing the financial condition thereof on a date not earlier than December 31, next preceding the date of the contract;

(c) A certificate of such officers, duly verified by their respective oaths, that the consolidation or merger has been approved by a two-thirds vote of the supreme legislative or governing body of each society; and

(d) Evidence that at least 60 days prior to the action of the supreme legislative or governing body of each society, the text of the contract has been furnished to all members of the society by being sent by mail or by being published in full in the official organ of the society and the issue containing the text of the contract being mailed to each member of the society.

(Amended by Stats. 1985, Ch. 770, Sec. 18.)



11020

If the commissioner finds that such contract is in conformity with the provisions of this chapter, that the financial statements are correct, that under it the interests of the certificate holders of the parties are properly protected and that the consolidation or merger is just and equitable to the members of each society, he shall approve the contract and issue his certificate to such effect. Upon such approval, the contract shall be in full force and effect unless any society which is a party to the contract is incorporated under the laws of any other state or territory. In such event the consolidation or merger shall not become effective unless and until it has been approved as provided by the laws of such state or territory and a certificate of such approval filed with the commissioner of this State or, if the laws of such state or territory contain no such provision, then the consolidation or merger shall not become effective unless and until the supervising insurance official of such state or territory has advised the commissioner that he has no objection to such consolidation or merger.

(Repealed and added by Stats. 1951, Ch. 1193.)



11021

Upon the consolidation or merger becoming effective, all the rights, franchises and interests of the consolidated or merged societies in and to every species of property, real, personal or mixed, and things in action thereunto belonging shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyances of real property may be evidenced by proper deeds, and the title to any real estate or interest therein, vested under the laws of this State in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger, but shall vest absolutely in the society resulting from or remaining after such consolidation or merger.

(Repealed and added by Stats. 1951, Ch. 1193.)



11022

The affidavit of any officer of the society or of any one authorized by it to mail any notice or document, stating facts which show that same has been duly addressed and mailed, shall be prima facie evidence that such notice or document has been furnished the addressees.

(Repealed and added by Stats. 1951, Ch. 1193.)



11023

A society may admit to benefit membership any person not less than 15 years of age at nearest birthday who has been examined by a legally qualified physician, and whose examination has been supervised and approved in accordance with the laws of the society, or who has made declaration of insurability acceptable to the society in accordance with its established underwriting standards. Any such member who shall apply for additional benefits more than six months after becoming a benefit member shall pass an additional medical examination or make an additional declaration of insurability as required by the society.

(Repealed and added by Stats. 1951, Ch. 1193.)



11024

Any person admitted to benefit membership in such society prior to attaining the full age of 21 years shall be bound by the terms of the application and certificate and by all the laws and rules of the society, and shall be entitled to all the rights and privileges of membership therein, to the same extent as though the age of majority had been attained at the time of application.

(Repealed and added by Stats. 1951, Ch. 1193.)



11025

A society may accept general or social members who shall have no voice or vote in the management of its insurance affairs.

(Repealed and added by Stats. 1951, Ch. 1193.)



11026

A domestic society may amend its articles of incorporation, constitution, or laws, in accordance with the provisions thereof, by action of its supreme legislative or governing body at any regular or special meeting. If the articles of incorporation, constitution, or laws so provide, amendment may be made by referendum. A referendum may be held in accordance with the provisions of the society s articles of incorporation, constitution, or laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members or by the vote of local lodges or branches. No amendment submitted for adoption by referendum shall be adopted unless, within six months from the date of the amendment s submission, a majority of the members of the society have signified their consent to the amendment by one of the methods herein specified.

(Amended by Stats. 1995, Ch. 166, Sec. 5. Effective January 1, 1996.)



11027

No amendment to the articles of incorporation, constitution or laws of any domestic society shall take effect unless approved by the commissioner who shall approve such amendment if he finds that it has been duly adopted and is not inconsistent with any requirement of the laws of this State or with the character, objects and purposes of the society. Unless the commissioner shall disapprove any such amendment within 60 days after the filing of same, such amendment shall be considered approved. The approval or disapproval of the commissioner shall be in writing and mailed to the secretary or corresponding officer of the society at its principal office. In case he disapproves such amendment, the reasons therefor shall be stated in such written notice.

(Added by Stats. 1951, Ch. 1193.)



11028

Within 90 days from the approval thereof by the commissioner, all such amendments, or a synopsis thereof, shall be furnished to all members of the society either by being published in the official organ of the society or by being sent by mail. The affidavit of any officer of the society or of anyone authorized by it to mail any amendments or synopsis thereof, stating facts which show that same has been duly addressed and mailed, shall be prima facie evidence that such amendments or synopsis thereof have been furnished the addressee.

(Added by Stats. 1951, Ch. 1193.)



11029

Every foreign society transacting business under this chapter shall file with the commissioner a duly certified copy of all amendments of, or additions to, its constitution and laws within 90 days after the enactment of the same.

(Added by Stats. 1951, Ch. 1193.)



11030

Printed copies of the constitution or laws of any domestic or foreign society as amended, certified by the secretary or corresponding officer of the society shall be prima facie evidence of the legal adoption thereof.

(Added by Stats. 1951, Ch. 1193.)



11031

A society may create, maintain and operate hospitals, asylums, homes, sanitariums or other charitable or benevolent institutions for the benefit of its sick, disabled, aged or distressed members and their families and dependents in accordance with the provisions of its laws; and for such purpose it may own, hold or lease personal property or real property located within or without this State, with necessary buildings thereon. Such property shall not be deemed an admitted asset of the society.

(Added by Stats. 1951, Ch. 1193.)



11032

Maintenance, treatment and proper attendance in any such institution may be furnished free or a reasonable charge may be made therefor, but no such institution shall be operated for profit. Excepting a society relieved of the requirement of maintaining a separation of funds pursuant to the provisions of Section 11120, no part of the cost or expense of creating, maintaining or operating such institution shall be defrayed or paid out of the mortuary, sick or disability funds of a society. The society shall maintain a separate accounting of any disbursements under this section and report them in its annual statement. No society shall own or operate funeral homes or undertaking establishments.

(Added by Stats. 1951, Ch. 1193.)



11033

A society maintaining special funds of the nature set forth in Section 11122 may make payments from such funds to its members compatible with the type thereof; provided that, if such payments are of such a nature that they could constitute benefits within the classes of insurance set forth in Section 11041, the society making such payments may not:

(a) Make any separate charge therefor;

(b) Issue any certificate, policy or other document promising such payments;

(c) Provide in its constitution, by-laws or any other document that such payments may be received by any member of such society as a matter of right; nor

(d) Advertise such payments as insurance or as payments to which the member has any right.

No such special funds shall be an admitted asset of the society in excess of the amount of the liabilities of such special fund. The society shall maintain a separate accounting of any disbursements under this section and report them in its annual statement.

(Added by Stats. 1951, Ch. 1193.)






ARTICLE 4. Benefits

11040

All benefits provided for in the laws and agreements of a society shall be payable only out of its funds in accordance with its laws. The officers and members of the supreme, grand or any subordinate body of a society shall not be individually liable therefor.

(Repealed and added by Stats. 1951, Ch. 1193.)



11041

An admitted society may, by the issuance of certificates, provide for payment to its members of insurance benefits contained within the following classes:

(a) All forms of life insurance, as defined in Section 101, except group insurance and funeral insurance as defined in Section 10240.

(b) All forms of disability insurance, as defined in Section 106, except group insurance.

Except as otherwise provided in this chapter, benefits may be paid in any manner compatible with their nature.

Any benefits authorized in this section, or combinations thereof, may be provided in the same or separate certificates.

A society shall specify in its laws or rules those persons who may receive benefits or be covered by benefits through the society. For all coverages, the member shall be the applicant or the insured provided that if the member is the applicant, there shall be a bona fide familial or other dependent relationship between the member and the insured or beneficiary. Every society, by its constitution, laws, or rules, may limit the scope of beneficiaries only to the extent required by federal law governing fraternal benefit societies. The society may specify the terms and conditions on which benefit certificates may be assigned.

(Amended by Stats. 1995, Ch. 166, Sec. 6. Effective January 1, 1996.)



11042

A society may provide for benefits on the lives of children under 21 years of age and under the minimum age for adult membership under the laws of the society at time of application therefor, upon the application of some adult person, as its laws or rules may provide, which benefits shall be in accordance with the provisions of Section 11041. A society may, at its option, organize and operate branches for such children. Membership and initiation in local lodges shall not be required of such children, nor shall they have a voice in the management of the society. Children insured under certificates issued pursuant to this section may be transferred to and become members of the adult branch of the society upon attaining the minimum age for adult membership under the laws of the society.

If a society maintains a separate juvenile fund, it shall have the right to provide in its laws or rules for the payment to the society s expense or general fund; provided, that no such society shall transfer to such funds amounts collected for juvenile mortuary benefits and the net accretions thereto. A society shall have full power to provide for the fixing and readjusting, from time to time, of the premiums and the designation and changing of designation of beneficiaries and to provide in all other respects for the regulation, government and control of such certificates and all rights, obligations and liabilities incident thereto and in connection therewith.

(Amended by Stats. 1959, Ch. 49.)



11043

A society may grant nonforfeiture benefits, cash surrender values, certificate loans, and other options as its laws may permit.

In the case of certificates issued after September 21, 1952, other than those for which reserves are computed on the Commissioners 1941 Standard Ordinary Mortality Table, the 1941 Standard Industrial Table, the Commissioners 1958 Standard Ordinary Mortality Table, the Commissioners 1980 Standard Ordinary Mortality Table, or any more recent table approved by the commissioner that applies to life insurers, the value of any nonforfeiture benefit granted and the amount of any cash surrender value granted shall not be less than the excess, if any, of (a) over (b) as follows:

(a) The reserve under the certificate determined on the basis specified in the certificate; and

(b) The sum of any indebtedness to the society on the certificate, including interest due and accrued, and a surrender charge of not more than 2
1/2
percent of the face amount of the certificate, which, in the case of insurance on the lives of children, shall be the ultimate face amount of the certificate, if death benefits provided therein are graded.

However, in the case of certificates issued on a substandard basis or in the case of certificates, the reserves for which are computed upon the American Men Ultimate Table of Mortality, the term of any extended insurance benefit including accompanying pure endowment, if any, may be computed upon the rates of mortality not greater than 130 percent of those shown by the mortality table specified in the certificate for the computation of the reserve.

In the case of certificates issued after September 21, 1952, for which reserves are computed on the Commissioners 1941 Standard Ordinary Mortality Table, the 1941 Standard Industrial Table, the Commissioners 1958 Standard Ordinary Mortality Table, the Commissioners 1980 Standard Ordinary Mortality Table, or any more recent table approved by the commissioner that applies to life insurers, the value of any nonforfeiture benefit granted and the amount of any cash surrender value granted shall not be less than the corresponding amount ascertained in accordance with the provisions of Sections 10161, 10162, 10163, 10163.1, 10163.2, 10164, 10164.1, and 10165 applicable to life insurance companies.

(Amended by Stats. 1995, Ch. 166, Sec. 7. Effective January 1, 1996.)



11044

No beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the insurance contract. The owner of a certificate shall have the right at all times to change the beneficiary or beneficiaries in accordance with the constitution, laws, or rules of the society, unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable. Every society, by its constitution, laws, or rules, may limit the scope of beneficiaries only to the extent required by federal law governing fraternal benefit societies.

(Amended by Stats. 1995, Ch. 166, Sec. 8. Effective January 1, 1996.)






ARTICLE 5. Contract

11060

Every society authorized to do business in this State shall issue to each benefit member a certificate specifying the amount of benefits provided thereby. The certificate, together with any riders or endorsements attached thereto, the charter or articles of incorporation, the constitution and laws of the society, the application for membership, and declaration of insurability, if any, signed by the applicant, and all amendments to each thereof, shall constitute the entire agreement between the society and the member, and the certificate shall so state. A copy of the application for membership and of the declaration of insurability, if any, shall be endorsed upon or attached to the certificate.

(Repealed and added by Stats. 1951, Ch. 1193.)



11061

All statements purporting to be made by the member shall, in the absence of fraud, be representations and not warranties. Any waiver of this provision shall be void.

(Repealed and added by Stats. 1951, Ch. 1193.)



11062

Any changes, additions or amendments to the charter or articles of incorporation, constitution or laws duly made or enacted subsequent to the issuance of the certificate, shall bind the member and the beneficiaries, and shall govern and control the agreement in all respects the same as though such changes, additions or amendments had been made prior to and were in force at the time of the application for membership, but no such changes, additions or amendments shall have the effect of terminating or reducing the benefit or benefits payable under any certificate in force at the time such changes, additions or amendments become effective.

(Repealed and added by Stats. 1951, Ch. 1193.)



11063

Copies of any of the documents mentioned in Sections 11060 and 11062, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions thereof.

(Repealed and added by Stats. 1951, Ch. 1193.)



11064

A society shall provide specifically in its certificates that if its reserves become impaired, its board of directors or corresponding body may require that the owner pay to the society the amount of the owner s equitable proportion of the deficiency as ascertained by its board, and that if the payment be not made it shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificate, or if none is specified, 6 percent per annum compounded annually.

(Amended by Stats. 1995, Ch. 166, Sec. 9. Effective January 1, 1996.)



11065

Every society authorized to do business in this State shall provide in its constitution or laws that additional payments or contributions shall be required of members by the action of the board of directors or corresponding body of the society whenever they deem it necessary or proper to effectuate the carrying on of the insurance business of the society.

(Repealed and added by Stats. 1951, Ch. 1193.)



11066

After the effective date of the amendments to this section made during the 1995 96 Regular Session of the Legislature, no life insurance benefit certificate may be delivered or issued for delivery in this state unless a copy of the form, the application therefor, and any attached endorsements or riders have been filed with the commissioner in the same manner as policies, contracts, or certificates of life insurance issued by stock or mutual insurers. The certificate shall have a title clearly and correctly describing its form on the face and filing back and shall contain in substance the standard provisions listed below. However, the commissioner may approve any form that in his or her opinion contains provisions relating to any one or more of the following requirements that are more favorable to insured members than the one or ones required here.

(a) A provision stating the amount of premiums that are payable under the certificate, and a provision that the certificate holder shall be obligated to pay, as a condition of the continuance in force of the certificate, additional premiums imposed in accordance with the constitution or laws of the society then in force or thereafter lawfully enacted.

(b) A provision that the certificate holder is entitled to a grace of not less than a full month (or 30 days at the option of the society) in which the payment of any premium, after the first, may be made, and that during the grace period, the certificate shall continue in full force. However, the certificate may provide that in case a loss occurs during the grace period before the overdue premium is paid, the amount of the overdue premium or premiums may be deducted in any settlement under the certificate.

(c) A provision that the certificate holder shall be entitled to have the certificate reinstated at any time within three years from the date of default in payment of premiums, unless the certificate has been completely terminated through the application of a nonforfeiture benefit, upon the production of evidence of insurability and good health satisfactory to the society and the payment of all overdue premiums and any other indebtedness to the society upon the certificate, together with interest on the premiums and indebtedness, if any, at a rate not exceeding 6 percent per annum compounded annually. However, a society may provide for a minimum interest payment of not exceeding ten cents ($0.10) for each month s premium in arrears at the date of reinstatement, if the premiums do not exceed 12 in number.

(d) A provision that, in the event of default in payment of any premium after three full years premiums have been paid, or after premiums for a lesser period have been paid if the contract so provides, the society will grant, upon proper request not later than 60 days after the due date of the premium in default, a nonforfeiture benefit on the plan stipulated in the certificate, effective as of the due date, of the value as specified in this chapter. This subdivision does not apply to pure endowment, annuity or reversionary annuity contracts, or term certificates of uniform amount, or renewal thereof, of 15 years or less expiring before age 66, for which uniform premiums are payable during the entire term of the certificate, or term certificates of decreasing amount on which the granting of a nonforfeiture benefit is not required in order to comply with the minimum values specified in this chapter.

(e) A provision that one nonforfeiture benefit, as specified in the certificate, in accordance with the requirements of subdivision (d) above, shall become effective automatically unless the member elects another available nonforfeiture benefit or, if society makes available a cash surrender value, the cash surrender value, not later than 60 days after the due date of the premium in default.

(f) A statement of the mortality table and rate of interest used in determining all nonforfeiture benefits and cash surrender values available under the certificate. After September 21, 1954, a brief general statement of the method used in calculating the benefits and values available under the certificate on any certificate anniversary beyond the last anniversary for which the benefits and values are consecutively shown in the certificate. The statement shall be accompanied by an explanation of the manner in which the benefits and values are altered by the existence of paid-up additions credited to the certificate or by any indebtedness to the society on the certificate.

(g) A table showing in figures every nonforfeiture benefit and cash surrender value available under the certificate for each certificate anniversary either during the first 20 certificate years or during the term of the certificate, whichever is shorter, the benefits and values to be calculated upon the assumption that there are no dividends or paid-up additions credited to the certificate and that there is no indebtedness to the society on account of or secured by the certificate.

(h) A provision that the certificate shall be incontestable after it has been in force during the lifetime of the insured for a period of two years from its date of issue except for nonpayment of premiums, risks limited or not assumed, violation of the provisions of the certificate relating to military, aviation, or naval service, or violation of the provisions relating to suspension or expulsion as substantially set forth in the certificate. At the option of the society, supplemental provisions relating to benefits in the event of temporary or permanent disability or hospitalization and provisions that grant additional insurance specifically against death by accident or accidental means, may also be excepted. The certificate shall be incontestable on the ground of suicide after it has been in force during the lifetime of the insured for a period of two years from date of issue. The certificate may provide, as to statements made to procure reinstatement, that the society has the right to contest a reinstated certificate within a period of two years from date of reinstatement with the same exceptions as provided here.

(i) A provision that if it shall be found at any time before final settlement under the certificate that the age or sex of the insured (or the age or sex of any other person, if considered in determining the premium) has been misstated, and the discrepancy and the premium payment involved have not been adjusted, the amount payable under the certificate shall be such as the premium would have purchased at the correct age and sex. However, if the correct age was not an insurable age under the society s charter, constitution, or bylaws, only the premiums paid to the society, less any payments previously made to the member, shall be returned. Alternatively, at the option of the society, the amount payable under the certificate shall be that which the premiums would have purchased at the correct age and sex according to the society s promulgated rates and any extension thereof based upon actuarial principles.

(j) A provision or provisions that recite fully, or that set forth the substance of, all sections of the charter, constitution, laws, rules or regulations of the society, in force at the time of issuance of the certificate, the violation of which will result in the termination of, or in the reduction of, the benefit or benefits payable under the certificate.

Any of the foregoing provisions or portions thereof not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the certificate. The word premiums as used in this section means premiums, rates, or other required contributions by whatever name known.

(Amended by Stats. 1995, Ch. 166, Sec. 10. Effective January 1, 1996.)



11067

After September 21, 1952, no life insurance benefit certificate shall be delivered or issued for delivery in this State containing in substance any of the following provisions:

(a) Any provision limiting the time within which any action at law or in equity may be commenced to less than 18 months after the cause of action shall accrue.

(b) Any provision by which the certificate shall purport to be issued or take effect more than six months before the original application for the certificate was made, except in case of transfer from one form of certificate to another in connection with which the member is to receive credit for any reserve accumulation under the form of certificate from which the transfer is made.

(c) Any provision for forfeiture of the certificate for failure to repay any loan thereon or to pay interest on such loan while the total indebtedness, including interest, is less than the loan value of the certificate.

(d) Any provision whereby the suspension or expulsion of the member, or change of occupation, or any other violation of the terms and conditions of the contract shall result in the loss or reduction of the cash surrender value or other withdrawal equity, if any, available by the terms of such certificate.

(Repealed and added by Stats. 1951, Ch. 1193.)



11068

After September 21, 1954, no life insurance benefit certificate shall be delivered or issued for delivery in this State containing in substance any provision limiting the time within which any action at law or in equity may be commenced to less than two years after the cause of action shall accrue.

(Repealed and added by Stats. 1951, Ch. 1193.)



11069

No domestic, foreign or alien society authorized to do business in this State shall issue or deliver in this State any certificate or other evidence of any contract for temporary or permanent disability benefits as a result of disease or accident, or for hospital, medical or nursing benefits, unless and until the form thereof, together with the form of application and all riders or endorsements for use in connection therewith, shall have been filed with the commissioner and approved by him as conforming to reasonable rules and regulations from time to time made by him and as not inconsistent with any other provisions of law applicable thereto. The commissioner shall, within a reasonable time after the filing of any such form, notify the society filing the same either of his approval or of his disapproval of such form. The commissioner may approve any such form which in his opinion contains provisions on any one or more of the several requirements made by him which are more favorable to the insured members than the one or ones so required. The action of the commissioner in disapproving any such form shall be subject to judicial review. Pursuant to the foregoing provisions, the commissioner shall have power, from time to time, to make, alter and supersede reasonable regulations prescribing the required, optional and prohibited provisions in such contracts, and such regulations shall conform, as far as practicable, to the provisions of this code relating to similar contracts issued by other insurers. Where the commissioner deems inapplicable, either in part or in their entirety, the provisions of this code relating to similar contracts issued by other insurers, he may prescribe the portions or summary thereof of the contract to be printed on the certificate issued to the member. All rules and regulations made, altered or superseded by the commissioner pursuant to the authority granted in this section shall be in accordance with Chapter 4 of Part 1, Division 3, Title 2 of the Government Code.

(Amended by Stats. 1953, Ch. 46.)



11070

After September 21, 1954, no action at law or in equity shall be had or maintained on any certificate or contract issued by a society unless commenced within two years after the cause of action shall accrue.

(Repealed and added by Stats. 1951, Ch. 1193.)



11071

The constitution and laws of the society may provide that no subordinate body, nor any of its subordinate officers or members shall have the power or authority to waive any of the provisions of the laws and constitution of the society. Such provision shall be binding on the society and every member and beneficiary of a member.

(Repealed and added by Stats. 1951, Ch. 1193.)



11072

A domestic society may, by a reinsurance agreement, cede any individual risk or risks in whole or in part to an insurer having the power to make such reinsurance and authorized to do business in this State, or if not so authorized, one which is approved by the commissioner; but no such society may reinsure substantially all of its insurance in force without the written permission of the commissioner. It may take credit for the reserves on such ceded risks to the extent reinsured, but no credit shall be allowed as an admitted asset or as a deduction from liability, to a ceding society for reinsurance made, ceded, renewed, or otherwise becoming effective after the effective date of this chapter, unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society.

(Repealed and added by Stats. 1951, Ch. 1193.)



11073

If the contract of a society entered into, amended, or renewed in this state on or after the effective date of this section provides in any manner for coverage for an employee and a covered spouse dependent upon such employee, the contract shall not provide for coverage under conditions less favorable for employees than coverage provided for covered spouses dependent upon the employees.

(Added by Stats. 1976, Ch. 59.)






ARTICLE 6. Powers of Commissioner

11090

Subject to the annual fee provisions as provided herein, every certificate of authority issued to a fraternal benefit society shall be for an indefinite term and shall expire with the expiration or termination of the corporate existence of the holder thereof unless sooner revoked by the commissioner. The commissioner shall require the payment of two thousand nine hundred fifty dollars ($2,950) in lawful money of the United States, in advance as a fee for filing an application for each original certificate of authority authorizing any fraternal benefit society to transact insurance in this state. Each society possessing a certificate of authority of indefinite term shall owe and pay an annual fee of one hundred seventy-seven dollars ($177) in lawful money of the United States in advance on account of such certificate until its final expiration or revocation. Such fee shall be for annual periods commencing on July 1st of each year, and ending on June 30th of each year, and shall be due on each March 1st and shall be delinquent on and after each April 1st. A duly certified copy or duplicate of such certificate of authority shall be prima facie evidence that the holder is a fraternal benefit society within the meaning of this chapter.

(Amended by Stats. 1985, Ch. 770, Sec. 18.5.)



11091

No foreign or alien society shall transact business in this State without a certificate of authority issued by the commissioner. Any such society may receive a certificate of authority to transact business in this State upon a showing that its assets are invested in accordance with the provisions of this chapter and filing with the commissioner:

(a) A duly certified copy of its charter or articles of incorporation;

(b) A copy of its constitution and laws, certified by its secretary or corresponding officer;

(c) A power of attorney to the commissioner as prescribed in Section 11104;

(d) A statement of its business under oath of its president and secretary or corresponding officers in a form prescribed by the commissioner, duly verified by an examination made by the supervising insurance official of its home state or other state satisfactory to the commissioner;

(e) A valuation report prepared and executed in accordance with Section 11133 of this chapter;

(f) A certificate from the proper official of its home state, territory, province or country that the society is legally incorporated and licensed to transact business therein;

(g) Copies of its certificate forms;

(h) Such other information as the commissioner may deem necessary to a proper exhibit of its plan of operation; and

(i) Payment of the fee specified in Section 11090.

Any foreign or alien society desiring admission to this State shall have the qualifications required of domestic societies organized under this chapter.

If the commissioner refuses to issue such license, he shall reduce his refusal to writing, file the same in his office and furnish a copy thereof, together with a statement of his reason therefor, to the secretary or corresponding officer of the society.

(Repealed and added by Stats. 1951, Ch. 1193.)



11092

The commissioner shall act as prescribed in Section 11093 when upon investigation he finds that a domestic society:

(a) Has exceeded its power;

(b) Has failed to comply with any provision of this chapter;

(c) Is not fulfilling its contracts in good faith;

(d) Has a membership of less than 400 after an existence of one year; or

(e) Is transacting business fraudulently or in a manner hazardous to its members, creditors, the public or the business.

(Repealed and added by Stats. 1951, Ch. 1193.)



11093

(a) If the commissioner finds that any of the conditions set forth in Section 11092 exist in respect to a domestic society, he or she shall, in an order to show cause, notify the society of his or her findings and wherein those conditions exist and shall set a date after a reasonable period of time on which it shall show cause why it should not be enjoined from carrying on any business until the overt act or violation complained of shall have been corrected, or why an action in quo warranto should not be commenced against the society.

(b) If on such date the society does not present good and sufficient reason why it should not be so enjoined or why such action should not be commenced, the commissioner may present the facts relating thereto to the Attorney General who shall, if he or she deems the circumstances warrant, commence an action to enjoin the society from transacting business or in quo warranto.

(c) The court shall thereupon notify the society of a hearing. If after a full hearing it appears that the society should be so enjoined or liquidated or a receiver appointed, the court shall enter the necessary order.

(Amended by Stats. 2011, Ch. 426, Sec. 8. Effective January 1, 2012.)



11094

If the court orders the society enjoined, the commissioner shall suspend its certificate of authority. Thereafter such society shall have no authority to do business in this State until:

(a) The commissioner finds that the overt act or violation complained of has been corrected;

(b) The costs of such action, if any, have been paid by the society;

(c) The court has dissolved its injunction; and

(d) The commissioner has reinstated the certificate of authority.

(Repealed and added by Stats. 1951, Ch. 1193.)



11095

If the court orders the society liquidated, it shall be enjoined from carrying on any further business, whereupon the receiver of the society shall proceed at once to take possession of the books, papers, money and other assets of the society and, under the direction of the court, proceed forthwith to close the affairs of the society and to distribute its funds to those entitled thereto.

(Added by Stats. 1951, Ch. 1193.)



11096

The provisions of Sections 11093 to 11095 relating to hearing by the commissioner, action by the Attorney General at the request of the commissioner, hearing by the court, injunction and receivership shall be applicable to a society which shall voluntarily determine to discontinue business.

(Added by Stats. 1951, Ch. 1193.)



11097

The commissioner shall act as prescribed in Section 11098 when upon investigation he finds that a foreign or alien society transacting or applying to transact business in this State:

(a) Has exceeded its powers;

(b) Has failed to comply with any provisions of this chapter;

(c) Is not fulfilling its contracts in good faith; or

(d) Is conducting its business fraudulently or in a manner hazardous to its members or creditors or the public.

(Added by Stats. 1951, Ch. 1193.)



11098

If the commissioner finds that any of the conditions set forth in Section 11097 exist in respect to a foreign or alien society, he shall, in an order to show cause, notify the society of his findings wherein such conditions exist and shall set a date after a reasonable period of time on which it shall show cause why its certificate of authority should not be suspended, revoked or refused. If on such date the society does not present good and sufficient reason why its authority to do business in this State should not be suspended, revoked or refused, he may suspend or refuse the certificate of authority of the society to do business in this State until satisfactory evidence is furnished to him that such suspension or refusal should be withdrawn or he may revoke the authority of the society to do business in this State. Nothing contained in this section shall be taken or construed as preventing any such society from continuing in good faith all contracts made in this State during the time it was legally authorized to transact business herein.

(Added by Stats. 1951, Ch. 1193.)



11099

Article 14 (commencing with Section 1010) of Chapter 1 of Part 2 of Division 1 applies to any society, except as otherwise provided in this chapter.

(Amended by Stats. 1982, Ch. 454, Sec. 109.)



11100

Every society operating under the provisions of this chapter and issuing a policy or certificate of insurance may appoint agents to represent it.

(Added by Stats. 1951, Ch. 1193.)



11101

Except as otherwise provided in Sections 11102 and 11103, such agents and such societies are subject to Chapter 5 (commencing with Section 1621) of Part 2 of Division 1 and those agents shall be licensed as life agents. Those agents are also subject to Sections 750, 751, and 760.5, and the terms insurance agent and life agent as used in those sections include the agents of those societies.

(Amended by Stats. 1982, Ch. 454, Sec. 110.)



11102

Chapter 5 (commencing with Section 1621) of Part 2 of Division 1 does not apply to any of the following, nor shall any of the following be required to be licensed as life agents:

(a) Any officer of a local lodge of a society, while acting as such, if that officer (1) does not effect insurance, (2) solicits or negotiates only as a part of, and in connection with, the business of a fraternal agent licensed in accordance with the provisions of Section 11101, and (3) is not remunerated on a commission basis.

(b) Any member of a society who does not effect insurance and whose solicitation or negotiation is incidental to the securing of new members for the society and whose only remuneration therefor consists of prizes in the form of merchandise or payments of a nominal amount. This subdivision does not exempt from the provisions of Chapter 5 nor from the license requirement of Section 11101 any person remunerated on a regular salary or commission basis or employed either full or part time for the purpose of soliciting or negotiating fraternal benefit insurance.

(c) Any person directly employed by a society at the home or a branch office thereof who does not solicit or negotiate fraternal benefit insurance and who receives no commissions but who may, as a part of his or her regular employment, sign policies, certificates, or other evidences of fraternal benefit insurance.

(d) Any person whose employment does not include the solicitation, negotiation, or effecting of fraternal benefit insurance contracts and who does not sign policies, certificates, or any other evidences of those contracts.

(Amended by Stats. 1982, Ch. 454, Sec. 111.)



11103

Insofar as his or her license to represent a fraternal benefit society is concerned, the examination requirements of Article 7 (commencing with Section 1675) of Chapter 5 of Part 2 of Division 1 does not apply to any agent of a society who was in the service of a society on March 1, 1945, and who is licensed to represent a fraternal benefit society on January 1, 1952, and continuously thereafter, nor to any agent of a society who does not devote substantially full time to the sale of life or disability insurance, whether that insurance is provided by insurance policies or by fraternal benefit policies or certificates. If any person exempted from such examination requirements by virtue of not devoting substantially full time to the sale of life or disability insurance as hereinabove provided, shall, after securing a license pursuant to the provisions of this section, thereafter devote substantially full time to the sale of such insurance, the society shall give notice thereof to the commissioner. The commissioner thereupon shall send to the licensee a notice specifying when the examination fee shall be paid and when, not sooner than one month nor later than three months the licensee must qualify by examination. Failure to pass the examination or failure to appear pursuant to notification shall result in a termination 45 days thereafter of all license privileges unless within such 45-day period the licensee passes the examination. The licensee shall not be permitted to retake the examination more than twice within that 45-day period. Thereafter the person may be licensed as a fraternal benefit agent only if he or she files a new application for the license and either (a) takes and passes the qualifying examination or (b) demonstrates affirmatively to the commissioner that he or she will no longer devote substantially full time to the sale of life or disability insurance.

(Amended by Stats. 1982, Ch. 454, Sec. 112.)



11104

Every society authorized to do business in this State shall appoint in writing the commissioner and each successor in office to be its true and lawful attorney upon whom all lawful process in any action or proceeding against it shall be served, and shall agree in such writing that any lawful process against it which is served on said attorney shall be of the same legal force and validity as if served upon the society, and that the authority shall continue in force so long as any liability remain outstanding in this State. Copies of such appointment, certified by said commissioner, shall be deemed sufficient evidence thereof and shall be admitted in evidence with the same force and effect as the original thereof might be admitted.

(Added by Stats. 1951, Ch. 1193.)



11105

Service may be made as provided in Article 1 (commencing with Section 12919) of Chapter 2 of Division 3.

(Amended by Stats. 1970, Ch. 949.)



11106

An application for injunction against, proceedings for the dissolution of, or the appointment of a receiver for, any domestic society or branch thereof shall not be entertained by any court unless made by the Attorney General.

(Added by Stats. 1951, Ch. 1193.)



11107

A fraternal benefit society, its members, employees, agents, delegates, directors, and officers by whatever name known are subject to Section 12924.

(Amended by Stats. 1982, Ch. 454, Sec. 113.)



11108

Any domestic society may be converted into and receive a certificate of authority as a mutual life insurance company by compliance with all of the requirements of the laws of this State pertaining to mutual life insurance companies, provided that the plan for such conversion has been approved by the commissioner. Such plan shall be prepared in writing, setting forth in full the terms and conditions thereof. The board of directors, or other executive body charged with the responsibility for the management of the society s affairs, shall submit such plan to the supreme legislative and governing body of such association or society at any regular or special meeting thereof, by giving a full, true and correct copy of such plan of proposed conversion with the notice of such meeting. Such notice shall be given as provided in the laws of the society for the convocation of such supreme legislative and governing body in regular or special session, as the case may be. The affirmative votes of two-thirds of all members of such supreme legislative and governing body shall be necessary for the approval of such agreement. Such plan shall also have been approved by the vote of the majority of the members who vote at a meeting called for that purpose. Notice of such meeting of members together with a full, true and correct copy of such plan of proposed conversion shall be given by mailing such notice from the head office of the society at least 30 days prior to such meeting in a sealed envelope, postage prepaid, addressed to each member at his last known post-office address. Such members may vote either in person or by mail on ballots furnished by the society. No such conversion shall take effect unless and until approved by the commissioner. The commissioner may give such approval if he finds that the proposed change is in conformity with the requirements of law and is not prejudicial to the certificate holders of the society. Such action in approving or disapproving shall be subject to judicial review.

(Added by Stats. 1951, Ch. 1193.)



11109

On such conversion:

(a) Except as provided in (b) hereof all funds, assets and liabilities of any nature which theretofore were the funds, assets or liabilities of such society shall become the funds, assets and liabilities of such mutual life insurance company. In determining whether such mutual life insurance company meets the minimum capital and surplus requirements of this code, the commissioner shall consider such funds to be those of such mutual life insurance company. Such conversion shall likewise extinguish the assessment liability, if any, of the members, certificate holders or beneficiaries of such society.

(b) If by reason of any contract right in any member, certificate holder or beneficiary which exists on the effective date of this chapter, the transfer of such funds or assets would violate such right then the assets or funds as to which such contract right pertains shall be segregated and held to discharge the liabilities of such mutual life insurance company to the persons entitled thereto. In this case such separate funds shall not be considered by the commissioner in determining if such mutual life insurance company meets minimum capital and surplus requirements, and the assessment liability, if any, of such member, certificate holder or beneficiary is not extinguished.

(Added by Stats. 1951, Ch. 1193.)



11110

In addition to any other ground for disapproving such conversion, the commissioner may refuse to give such approval unless evidence satisfactory to him is submitted that:

(a) The reserves on all certificates theretofore issued are sufficient to carry them to maturity either by reason of the amount thereof or by reason of action by such society pursuant to either subsection (c) hereof or Section 11111;

(b) The plan of conversion will result in the availability of all funds and assets of the mutual life insurance company to the carrying out of the contracts of insurance whether transacted before or after conversion; and

(c) The society has lawfully amended all outstanding certificates on which the member s contribution was inadequate to carry such certificate to maturity without assessment. Such amendment shall accomplish that purpose by either increasing the amount of contribution or premium, by whatever name known, sufficiently or, at the option of the certificate holder, reducing the amount of his benefits sufficiently.

(Repealed and added by Stats. 1951, Ch. 1193.)



11111

Any society may comply with subsection (a) of Section 11110 by deducting from its surplus an amount which, when added to the reserves on certificates theretofore issued, shall be sufficient to carry such certificates to maturity and establish and maintain after its conversion into a mutual life insurance company a special reserve in such an amount. The basis of such special reserve shall not be altered without the prior written consent of the commissioner. The commissioner shall give such consent only when he finds that such alteration will not impair nor imperil the purpose for which such special reserve is established. Any impairment of such reserve shall, to the extent thereof, be deemed a deficiency of required reserves and shall render the mutual life insurance company insolvent. No part of such special reserve shall be deemed to be a part of the capital paid in or of the surplus of the mutual life insurance company.

(Repealed and added by Stats. 1951, Ch. 1193.)



11112

All decisions and findings of the commissioner made under the provisions of this chapter shall be subject to review by proper proceedings in any court of competent jurisdiction in this State.

(Repealed and added by Stats. 1951, Ch. 1193.)






ARTICLE 7. Financial Matters

11120

When a society, or a class or section thereof, has assets equal to the reserves and credits on its policies, it may collect periodical or other contributions from the members of the society, class or section which, with interest accretions, will be sufficient to accomplish all the following:

(a) Pay the claims arising from its policies.

(b) Pay for the expense of management of the society.

(c) Maintain a fund sufficient to meet its accrued liabilities.

(d) Maintain assets equal to the reserves and credits.

Societies not operating pursuant to this section shall comply with Section 11121.

(Repealed and added by Stats. 1951, Ch. 1193.)



11121

Unless it operates under Section 11120, a society, or class or section thereof, shall collect from its members both stated contributions expressly segregated for the mortuary or disability funds and stated contributions expressly segregated for the expense or management funds. Both of such contributions may be included in the member s periodical payment to the society. The society shall not use the money in the mortuary or disability funds nor the interest accretions thereon for expense purposes.

(Repealed and added by Stats. 1951, Ch. 1193.)



11122

Any society may create, maintain, invest, disburse and apply any special fund or funds necessary to carry out any purpose permitted by the laws of the society. The funds may include hospital and help, sanitaria, home, thrift, pension for the society s employees, patriotic, educational and relief funds, in accordance with the society s laws.

(Amended by Stats. 1995, Ch. 166, Sec. 11. Effective January 1, 1996.)



11122.1

A society may, if authorized by a resolution of its supreme legislative or governing body, establish and operate one or more separate accounts and issue contracts on a variable basis to persons as specified in Section 11041, subject to compliance with the applicable laws. To the extent a society finds it necessary to comply with federal or state law, or regulations issued under state or federal law, a society may do the following:

(a) Adopt special procedures for conducting the business of the separate account.

(b) Provide special voting and other rights for a person with a beneficial interest in the special account, including, but not limited to, rights and procedures relating to investment policy, investment advisory services, selecting certified public accountants, and selecting a committee to manage the account.

(c) Issue contracts on a variable basis that are exempted from the requirements of Sections 11062, 11064, and 11065.

(Added by Stats. 1995, Ch. 166, Sec. 12. Effective January 1, 1996.)



11123

Any such society may own real estate and buildings within or without the state of its incorporation, for any purposes for which it may use funds. It may receive gifts and bequests for such purposes and may be named in policies as beneficiary in trust for such purposes.

(Repealed and added by Stats. 1951, Ch. 1193.)



11124

Unless otherwise provided in the contracts of the members, such funds shall be held, invested, and disbursed for the use and benefit of the society, and no member or beneficiary shall have or acquire individual rights therein or become entitled to any apportionment thereof.

(Added by Stats. 1951, Ch. 1193.)



11125

Every domestic society shall invest its funds only in securities permitted by the laws of this State for the investment of the assets of life insurers issuing nonassessable policies on a reserve basis. Such securities shall be valued according to the methods used in valuing similar securities held by such insurers.

(Added by Stats. 1951, Ch. 1193.)



11126

An admitted foreign society shall invest its funds either under the same restrictions as domestic societies or in accordance with the laws of the state in which it is incorporated. Any admitted foreign society may deposit securities in accordance with the laws of any state.

(Added by Stats. 1951, Ch. 1193.)



11127

An admitted foreign society organized under the laws of any jurisdiction other than a state of the United States shall at all times maintain with a trustee in the United States, in trust for the benefit and security of all its policyholders and creditors in the United States, assets as prescribed in Section 11128. Such assets are designated trusteed assets.

(Added by Stats. 1951, Ch. 1193.)



11128

The value of the trusteed assets referred to in Section 11127 shall be equal to the sum of all of the following:

(a) All of the indebtedness of that society in the United States having a fixed maturity.

(b) The percentage, specified in subdivision (c), of that part of the tabular reserve which is applicable to its United States business in force.

(c) If the valuation report prescribed by Section 11133 indicates that the degree of actuarial solvency of the society is 100 percent or greater, the percentage prescribed in subdivision (b) is 100 percent. Otherwise the percentage prescribed in subdivision (b) is that percentage, less than 100 percent, which is indicated in the valuation report to be the degree of that society s actuarial solvency. The society may maintain those trusteed assets in excess of the value herein prescribed.

(Amended by Stats. 1982, Ch. 454, Sec. 114.)



11129

The provisions of Sections 1596 to 1598, inclusive, shall apply to such society specified in Section 11127 and to the matters set forth in Sections 11127 and 11128.

(Added by Stats. 1951, Ch. 1193.)



11130

The commissioner may require any society specified in Section 11127 to file with him annually and at such other times as he may determine, and in such form as he may prescribe, a statement showing the extent to which such society s policyholders and creditors in the United States are protected by trusteed assets in the United States.

(Added by Stats. 1951, Ch. 1193.)



11131

Every society transacting business in this state shall annually, on or before the first day of March, unless for cause shown such time has been extended by the commissioner, file with the commissioner, in such form as he may require, a statement under oath of its president, secretary or treasurer, or corresponding officers, of its affairs, financial condition and operations during the calendar year ending on the thirty-first day of December last preceding. Such statement shall contain items showing the reserve liabilities on all outstanding certificates classified according to the various mortality standards and interest assumptions for such certificates. The commissioner is authorized and empowered to address any additional inquiries to any such society in relation to its doings or condition, or any other matter connected with its transaction relative to the business contemplated by this chapter, and such officers of such society, as the commissioner may require, shall promptly reply in writing, and under oath, if so required to all such inquiries.

(Amended by Stats. 1981, Ch. 1131, Sec. 17. Operative July 1, 1982, by Sec. 29 of Ch. 1131.)



11132

A synopsis of its annual statement and valuation report providing an explanation of the facts concerning the condition of the society thereby disclosed shall be printed and mailed to each benefit member of the society not later than June 1st of each year, or, in lieu thereof, such synopsis may be published in the society s official paper and the issue containing same mailed to each benefit member of the society.

(Added by Stats. 1951, Ch. 1193.)



11133

In addition to the annual report required by Section 11131, each society shall annually, on or before the first day of March, file with the commissioner a valuation of its certificates in force on December 31st last preceding: Provided, the commissioner may, in his discretion for cause shown, extend the time for filing such valuation for not more than two calendar months. Such report of valuation shall show, as reserve liabilities, the difference between the present mid-year value of the promised benefits provided in the certificates of such society in force and the present mid-year value of the future net rates as the same are in practice actually collected, not including therein any value for the right to make extra assessments and not including any amount by which the present mid-year value of future net contributions exceeds the present mid-year value of promised benefits on individual certificates. At the option of any society, in lieu of the above, the valuation may show the net tabular value which, in the case of monthly contributions, may be the means of the terminal reserve values for the end of the preceding and of the current certificate years. Such net tabular value as to certificates issued prior to the effective date of this chapter shall be determined in accordance with the provisions of law applicable thereto as of the date of issuance thereof and as to certificates issued on or after said date shall be not less than the reserves determined according to the commissioners reserve valuation method as hereinafter defined. If the rate or payment (by whatever name known) charged is less than the tabular net rate according to the basis of the valuation used, an additional reserve equal to the present value of the deficiency in such rates shall be set up and maintained as a liability.

(Added by Stats. 1951, Ch. 1193.)



11134

Except as otherwise provided in Section 10489.6, reserves according to the commissioners reserve valuation method, for the life insurance and endowment benefits of certificates providing for a uniform amount of insurance and requiring the payment of uniform rates shall be the excess, if any, of the present value, at the date of valuation, of such future guaranteed benefits provided for by such certificates, over the then present value of any future modified net rates therefor. The modified net rates for any such certificate shall be such uniform percentage of the respective contract payment for such benefits that the present value, at the date of issue of the certificate, of all such modified net rates shall be equal to the sum of the then present value of such benefits provided for by the certificate and the excess of (a) over (b), as follows:

(a) A net level annual payment equal to the present value at the date of issue, of such benefits provided for after the first certificate year, divided by the present value, at the date of issue, of an annuity of one per annum payable on the first and each subsequent anniversary of such certificate on which a payment falls due; provided, however, that such net level annual payment shall not exceed the net level annual payment on the 19-year payment whole life plan for insurance of the same amount at an age one year higher than the age at issue of such certificate.

(b) A net one-year term payment for such benefits provided for in the first certificate year.

Provided that for any certificate issued on or after January 1, 1986, for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the reserve according to the commissioners reserve valuation method as of any policy anniversary occurring on or before the assumed ending date defined herein as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than such excess premium shall be the greater of the reserve as of such policy anniversary calculated as described in the preceding paragraph and the reserve as of such policy anniversary calculated as described in that paragraph, but with (i) the value defined in subdivision (a) of that paragraph being reduced by 15 percent of the amount of such excess first year premium, (ii) all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date, (iii) the policy being assumed to mature on such date as an endowment, and (iv) the cash surrender value provided on such date being considered as an endowment benefit. In making the above comparison the mortality and interest bases stated in Sections 11136 and 11136.1 shall be used.

Reserves according to the commissioners reserve valuation method for (1) life insurance certificates providing for a varying amount of insurance or requiring the payment of varying rates, (2) group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as now or hereafter amended, (3) disability and accidental death benefits in all certificates and contracts, and (4) all other benefits, except life insurance and endowment benefits in life insurance certificates, shall be calculated by a method consistent with the principles of the first paragraph of this section, except that any extra premiums charged because of impairments or special hazards shall be disregarded in the determination of modified net premiums.

(Amended by Stats. 1982, Ch. 940, Sec. 7. Effective September 13, 1982.)



11135

The present value of deferred payments due under incurred claims or matured certificates shall be deemed a liability of the society and shall be computed upon the mortality and interest basis assumed by the society for such valuation.

(Added by Stats. 1951, Ch. 1193.)



11136

Except as otherwise provided in Section 10489.4, such valuation shall be certified by a competent actuary or, at the expense of the society, verified by the actuary of the insurance supervisory official of the state of domicile of the society, and the legal minimum standard of valuation shall be as follows:

(a) All benefits promised by certificates issued prior to September 22, 1952, and the rates therefor shall be valued in accordance with the provisions of law applicable thereto as of the date of issuance, but not lower than the standards and interest assumptions used in the calculation of rates for such benefits.

(b) The minimum standard for the valuation of all certificates issued after September 21, 1952, and prior to January 1, 1972, shall be 3 percent per annum interest; in the case of certificates issued on and after January 1, 1972, and prior to January 1, 1980, the minimum standard for the valuation of all such certificates shall be 4 percent per annum interest; and in the case of certificates issued on and after January 1, 1980, the minimum standard for the valuation of all single premium certificates shall be 5
1/2
percent per annum interest and for the valuation of all other such certificates shall be 4
1/2
percent per annum interest, and the following tables:

(1) For all ordinary certificates of life insurance issued on the standard basis, excluding any disability and accidental death benefits in such certificates the American Men Ultimate Table of Mortality, with Bowerman s or Davis Extension thereof, or, at the option of the society, the Commissioners 1941 Standard Ordinary Mortality Table or the Commissioners 1958 Standard Ordinary Mortality Table, using actual age of the insured for male risks and an age not more than six years younger than the actual age of the insured for female risks, and for such policies issued on or after the operative date of Section 10163.2 (i) the Commissioners 1980 Standard Ordinary Mortality Table, or (ii) at the election of the company for any one or more specified plans of life insurance, the Commissioners 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors, or (iii) any ordinary mortality table, adopted after 1980 by the National Association of Insurance Commissioners, or its successor, that is approved by regulation promulgated or bulletin issued by the commissioner for use in determining the minimum standard of valuation for such policies.

(2) For all industrial life insurance certificates issued on the standard basis, excluding any disability and accidental death benefits in such certificates the 1941 Standard Industrial Mortality Table, for such certificates issued prior to the operative date of Section 10163.2, and for such policies issued on or after such operative date, the Commissioners 1961 Standard Industrial Mortality Table or any industrial mortality table, adopted after 1980 by the National Association of Insurance Commissioners, or its successor, that is approved by regulation promulgated or bulletin issued by the commissioner for use in determining the minimum standard of valuation for such policies.

(3) For annuity and pure endowment certificates, excluding any disability and accidental death benefits in such certificates the 1937 Standard Annuity Mortality Table, or the Annuity Mortality Table for 1949 Ultimate, or the Individual Annuity Mortality Table for 1971, or any individual annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, or its successor, that is approved by regulation promulgated or bulletin issued by the commissioner for use in determining the minimum standard of valuation for such contracts, or any modification of any of these tables approved by the commissioner.

(4) For disability benefits in or supplementary to ordinary certificates Hunter s Disability Table or the Class 3 Disability Table (1926), modified to conform to the contractual waiting period, or the tables of Period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 Disability Study of the Society of Actuaries with due regard to the type of benefit, or the 1964 Commissioners Disability Table, or any tables of disablement rates and termination rates, adopted after 1980 by the National Association of Insurance Commissioners, or its successor, that are approved by regulation promulgated or bulletin issued by the commissioner for use in determining the minimum standard of valuation for such policies. Any such table shall, for active lives, be combined with a mortality table permitted for calculating the reserves for life insurance certificates.

(5) For accidental death benefits in or supplementary to certificates The Inter-Company Double Indemnity Mortality Table or the 1959 Accidental Death Benefits Table, or any accidental death benefits table, adopted after 1980 by the National Association of Insurance Commissioners, or its successor, that is approved by regulation promulgated or bulletin issued by the commissioner for use in determining the minimum standard of valuation for such policies. Any such table shall be combined with a mortality table permitted for calculating the reserves for life insurance certificates.

(6) For temporary accident and health benefits in or supplementary to certificates Class 3 Disability Table (1926) with Conference Modifications or the 1964 Commissioners Disability Table, or any tables of disablement rates and termination rates, adopted after 1980 by the National Association of Insurance Commissioners, or its successor, that are approved by regulation promulgated or bulletin issued by the commissioner for use in determining the minimum standard of valuation for such policies.

(7) For life insurance issued upon the substandard basis and other special benefits such tables as may be approved by the commissioner.

(c) The commissioner may, in his discretion, accept other standards for valuation if he finds that the reserves produced thereby will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard prescribed. Whenever the mortality experience under the certificates valued on the same mortality table is in excess of the expected mortality according to such table for a period of three consecutive years, the commissioner may require additional reserves when in his judgment deemed necessary on account of such certificates.

(d) Notwithstanding the provisions of subdivisions (a) and (b), any society, with the consent of the insurance supervisory official of the state of domicile of the society, and under such conditions, if any, which he may impose, may establish and maintain reserves on its certificates in excess of the reserves required thereunder, but the contractual rights of any insured member shall not be affected thereby.

(Amended by Stats. 2009, Ch. 234, Sec. 12. Effective January 1, 2010.)



11137

Whenever the commissioner finds from any financial statement or valuation report made to him or her by any society authorized to do business in this state or from a filed report on examination of any such society that the admitted assets of the society are less than the sum of its required reserves and accrued liabilities, the commissioner shall determine the amount of that deficiency and shall issue a written requisition to the society to remove, repair, or make good that deficiency within such period as he or she shall designate, not less than 30 days nor more than six months from the service of the requisition, except that if the commissioner believes the interests of the certificate holders of such society will best be served by extending the period of time beyond six months, he or she may do so for such period or periods of time as he or she in his or her discretion deems best. The commissioner may also by official order prohibit the society, while that deficiency exists, from issuing any new contracts of insurance in this state, and in case of a domestic society, from issuing any new contracts in this state or elsewhere. If the society fails or is unable to make good the deficiency within the time specified in the order, the commissioner shall proceed against the society under the provisions of Article 14 (commencing with Section 1010) of Chapter 1 of Part 2 of Division 1 on the ground that its further transaction of business will be hazardous to its certificate holders, its creditors, or the public. In the case of a foreign society the commissioner may also, or in lieu of that proceeding, revoke its certificate of authority to do business in this state or refuse to issue a renewal certificate of authority.

(Amended by Stats. 1995, Ch. 166, Sec. 13. Effective January 1, 1996.)



11138

The commissioner, or any person he may appoint, shall have the power of visitation and examination into the affairs of any domestic society. He may employ assistants for the purpose of such examination, and he, or any person he may appoint, shall have free access to all the books, papers and documents that relate to the business of the society. The minutes of the proceedings of the supreme governing or legislative body and of the board of directors or corresponding body of a society shall be in the English language. In making any such examination the commissioner may summon and qualify as witnesses under oath and examine its officers, agents and employees or other persons in relation to the affairs, transactions and condition of the society. The report of the commissioner or in his discretion a summary thereof, and such recommendations or statements of the commissioner as may accompany such report, shall be read at the first meeting of the board of directors or corresponding body of the society following the receipt thereof, and if directed so to do by the commissioner shall also be read at the first meeting of the supreme legislative or governing body of the society following the receipt thereof. The expense of each examination and of each valuation, including compensation and actual expense of examiners, shall be paid by the society examined or whose certificates are valued, upon statements furnished by the commissioner.

(Amended by Stats. 1980, Ch. 209, Sec. 5.)



11139

No report of examination shall be adopted by the commissioner or filed by him as an official document except after a notice is given and a hearing held thereon, if demanded, in accordance with the provisions of Section 11141. The commissioner in his determination made upon the basis of his findings from the record of such hearing may direct the society to comply with such recommendations or take such other corrective steps as may be contained therein. In any action or proceeding in the name of the commissioner or instituted in his behalf against the society, such report, if adopted by the commissioner and filed as an official document shall be admissible in evidence and shall be prima facie evidence of the facts stated therein. Nothing herein contained shall preclude the commissioner from instituting any proceeding under Section 11137 of this chapter at any time or from using as proof in such proceeding any report of examination or part thereof, whether or not such report has been adopted and filed.

(Added by Stats. 1951, Ch. 1193.)



11140

The commissioner, or any person whom he may appoint, may examine any foreign society, transacting or applying for admission to transact business in this State. He may employ assistants and he, or any person he may appoint, shall have free access to all books, papers and documents that relate to the business of the society. He may summon, qualify as witnesses under oath and examine any persons in relation to the affairs, transactions and condition of the society. He may in his discretion accept, in lieu of such examination, the examination of the insurance department of the state, territory, district, province or country where such society is organized. The compensation and actual expenses of the examiners making any examination or general or special valuation shall be paid by the society examined or by the society whose certificates obligations have been valued, upon statements furnished by the commissioner.

(Repealed and added by Stats. 1951, Ch. 1193.)



11141

Pending, during or after an examination or investigation of a society, either domestic or foreign, the commissioner shall make public no financial statement, report or finding, nor shall he permit to become public any financial statement, report or finding affecting the status, standing or rights of any society, until a copy thereof shall have been served upon the society at its principal office and the society shall have been afforded a reasonable opportunity to answer any such financial statement, report or finding, and to make such showing in connection therewith as it may desire.

(Repealed and added by Stats. 1951, Ch. 1193.)



11142

No person shall cause or permit to be made, issued or circulated in any form:

(a) Any misrepresentation or false or misleading statement concerning the terms, benefits or advantages of any fraternal insurance contract now issued or to be issued in this State; or the financial condition of any society or the legal reserve system upon which it operates; or any other matter concerning any society;

(b) Any false or misleading estimate or statement concerning the dividends or shares of surplus paid or to be paid by any society on any insurance contract; or

(c) Any incomplete comparison of an insurance contract of one society with an insurance contract of another society or insurer for the purpose of inducing the lapse, forfeiture or surrender of any insurance contract.

(Repealed and added by Stats. 1951, Ch. 1193.)



11143

A comparison of insurance contracts is incomplete if it does not compare in detail:

(a) The gross rates, and the gross rates less any dividend or other reduction allowed at the date of the comparison;

(b) Any increase in cash values, and all the benefit provided by each contract for the possible duration thereof as determined by the life expectancy of the insured.

(Repealed and added by Stats. 1951, Ch. 1193.)



11144

A comparison of insurance contracts is incomplete if it omits from consideration:

(a) Any benefit or value provided in the contract,

(b) Any differences as to amount or period of premiums or payments,

(c) Any differences in limitations or conditions or provisions which directly or indirectly affect the benefits.

(Repealed and added by Stats. 1951, Ch. 1193.)



11145

In any determination of the incompleteness or misleading character of any comparison or statement, it shall be presumed that the insured had no knowledge of any of the contents of the contract involved.

(Repealed and added by Stats. 1951, Ch. 1193.)



11146

Any person who violates any provision of Sections 11142 to 11145 or knowingly receives any compensation or commission by or in consequence of such violation, shall upon conviction be punished by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in the county jail for not more than six months, or by both fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 183. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)






ARTICLE 8. Violations and Penalties

11160

Compensation shall not be paid to any employee or officer by whatever name known of either of the parties to any contract of merger, consolidation or reinsurance for directly or indirectly aiding in effecting such contract. Except as fully expressed in such contract or itemized statement of expenses approved by the supervising insurance authorities, compensation for negotiating, aiding or promoting such a consolidation, merger or reinsurance shall not be paid to any person.

(Repealed and added by Stats. 1951, Ch. 1193.)



11161

Any person violating Section 11160 is guilty of a felony and punishable by a fine not exceeding ten thousand dollars ($10,000) or imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or both.

(Amended by Stats. 2011, Ch. 15, Sec. 214. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11162

It is a felony, punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, for any officer, director, agent or employee of any fraternal benefit society to, directly or indirectly, for himself or as partner or agent of others:

(a) Borrow any of the funds of such society.

(b) Become endorser or surety for loans by the society to others.

(c) In any manner be obligor for moneys borrowed or loaned by such society.

(Amended by Stats. 2011, Ch. 15, Sec. 215. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11163

It is a felony, punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, for any officer, trustee, agent or employee of a fraternal benefit society to ask, receive, or consent or agree to receive anything of value for procuring or endeavoring to procure a loan to any person from the trust funds of, or funds belonging to, a fraternal benefit society.

(Amended by Stats. 2011, Ch. 15, Sec. 216. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11164

Any person not authorized pursuant to Section 11013 who solicits membership for, or in any manner assists in procuring membership in, any nonadmitted fraternal benefit society is guilty of a misdemeanor and punishable by fine not less than one hundred dollars ($100) nor more than four hundred dollars ($400).

(Amended by Stats. 1983, Ch. 1092, Sec. 185. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



11165

Any person who knowingly or willfully makes any false or fraudulent statement or representation in or with reference to any application for membership, or for the purpose of obtaining money or benefit from any fraternal benefit society is guilty of a misdemeanor and punishable by fine not less than one hundred dollars ($100) nor exceeding one thousand dollars ($1,000), or imprisonment in the county jail not less than 30 days nor exceeding one year, or both.

(Amended by Stats. 1983, Ch. 1092, Sec. 186. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)









CHAPTER 10A. Firemen's, Policemen's,or Peace Officers’ Benefit and Relief Associations

11400

Firemen's, policemen s or peace officers benefit and relief associations now existing, or which may be formed hereafter for the purpose of aiding their members or dependents of their members in case of sickness, accident, distress, or death, shall be subject to the provisions of this chapter. While such an association operates strictly in accordance with this chapter, it shall not be subject to any other provision of this code nor to any law of this State relating to insurance, whether now existing or hereafter enacted, except when expressly designated therein.

(Added by Stats. 1935, Ch. 161.)



11401

Such an association shall not operate or do business in this state without a certificate of authority. The commissioner shall issue a certificate of authority to any such association unless he determines, after examination, that it does not comply with the provisions of this chapter. The filing fee for the application for the certificate of authority shall be five hundred ninety dollars ($590).

(Amended by Stats. 1985, Ch. 770, Sec. 19.)



11402

Such association may be incorporated or unincorporated, but if incorporated it shall neither issue nor be authorized to issue shares of stock.

(Added by Stats. 1935, Ch. 161.)



11403

The membership of such association shall consist solely of the following or any combination thereof:

(a) Members of police departments of municipal or public corporations or districts.

(b) Members of fire departments of municipal or public corporations or districts.

(c) Peace or law enforcement officers who are regular and salaried officers or employees of the state or of a single county or other political subdivision or public or municipal corporation.

(d) Persons who are emergency medical services personnel and employed by a fire department of a city, county, or district.

(e) Persons who at the time of becoming members of such association were qualified pursuant to subdivisions (a), (b), (c), or (d) of this section.

(Amended by Stats. 1986, Ch. 467, Sec. 1.)



11404

Such association shall not pay, promise or agree to pay, either directly or indirectly, any consideration of any nature for the solicitation or procuring of members or applications for membership.

(Added by Stats. 1935, Ch. 161.)



11405

The trustees, directors or governing body of such association, by whatever name their office is known or designated, shall be elected by the membership of the association.

(Added by Stats. 1935, Ch. 161.)



11406

Moneys or property directly or indirectly contributed to such association by its members shall not be paid out as benefits to any persons other than its members, their dependents, or beneficiaries nominated in writing by them.

(Added by Stats. 1935, Ch. 161.)



11407

Such association shall be supported mainly by contributions from its members, whether in the form of fees, dues, assessments, or otherwise, and by donations made to it from time to time.

(Added by Stats. 1935, Ch. 161.)






CHAPTER 11. Change by Assessment Plan Insurer to Reserve Plan

ARTICLE 1. Authorization and Effect

11420

Any domestic insurer providing life insurance upon the assessment plan may transform itself into an incorporated life insurer issuing policies on a reserve basis with such name as its directors or trustees determine. If incorporated, such insurer may make the transformation by amendment of its articles and by-laws, either by a majority vote of its directors or trustees or in any other lawful manner. If unincorporated it may make the transformation by incorporating.

(Enacted by Stats. 1935, Ch. 145.)



11421

After completing such transformation and procuring from the commissioner a certificate of authority to transact business in this State as an incorporated insurer issuing policies on a reserve basis, it may incur the obligations and enjoy the benefits of such insurer.

(Enacted by Stats. 1935, Ch. 145.)



11422

The transformed insurer is a continuation of the original insurer. Its officers elected before or during the transformation serve through their respective terms as provided in the articles and by-laws under which they were elected. Their successors shall be elected and serve as the law and its articles and by-laws provide after the transformation. Such transformation shall not affect existing suits, rights or contracts.

(Enacted by Stats. 1935, Ch. 145.)






ARTICLE 2. Capital Adjustments

11440

Any insurer so reorganized shall have assets representing a paid-in capital represented by shares of stock apart from any assets described in Section 11441. At least two hundred thousand dollars ($200,000) of that capital shall be paid up before the insurer issues any policies on the reserve plan.

(Amended by Stats. 1982, Ch. 454, Sec. 115.)



11441

All assets belonging before transformation to any such insurer or arising or accruing from policies issued upon the assessment plan, shall be used only for the benefit of the holders of such policies. Such assets shall not be used or considered as any part of the paid in capital provided for by section 11440.

(Enacted by Stats. 1935, Ch. 145.)



11442

If, at or after the time of the transformation, it appears, either from the last preceding annual report by such insurer to the commissioner, or from an investigation made by the commissioner, that the present value of the contributions to be received from the holders of policies on the assessment plan, together with all assets owned by the insurer that have been accumulated from assessments paid by members on that plan, are not equal to the present value of the benefits, including all matured liabilities, to be derived by members under the assessment plan, the insurer shall set aside and maintain a fund for the purpose set forth in section 11443. Such fund together with the present value of contributions and assets, shall equal the present value of such benefits.

(Enacted by Stats. 1935, Ch. 145.)



11443

The fund required by Section 11442 shall be used for the payment of matured liabilities arising under the assessment plan when other assets applicable thereto are exhausted. It may be derived from the excess over two hundred thousand dollars ($200,000) of the paid-in capital of the insurer. It need be maintained only during the existence of conditions set forth in Section 11442.

(Amended by Stats. 1982, Ch. 454, Sec. 116.)






ARTICLE 3. Transfer of Insurance

11460

Members of the insurer who are in good standing prior to the transformation may thereafter transfer their insurance, without change of amount and without medical examination, from the assessment plan to the nonassessable reserve basis at the reserve rates. The interest and the assets of the insurer credited to the person so transferring shall become a part of the assets of the insurer on the reserve basis.

(Enacted by Stats. 1935, Ch. 145.)






ARTICLE 4. Powers of Insurer After Transformation

11470

The insurer, after such transformation, shall exercise all the rights and powers and perform all the duties conferred or imposed by law upon insurers writing the classes of insurance written by it.

(Enacted by Stats. 1935, Ch. 145.)



11471

Such insurer shall exercise all the rights and powers and perform all the duties necessary to protect rights and contracts existing prior to reorganization.

(Enacted by Stats. 1935, Ch. 145.)



11472

The commissioner shall exercise the powers and discharge the duties, concerning any such insurer, that are applicable to domestic insurers issuing policies of the same class. He or she shall issue a certificate of authority to transact the proper classes of insurance in this state to any such insurer which is solvent as to its reserve basis policies under Article 13 (commencing with Section 980) of Chapter 1 of Part 2 of Division 1, and has fully complied with the laws of this state.

(Amended by Stats. 1982, Ch. 454, Sec. 117.)






ARTICLE 5. Valuation of Policies

11490

Any life insurer which has transformed its business pursuant to this chapter shall value its assessment policies according to the standard of valuation which would be used in the absence of the transformation, and shall value its nonassessable reserve basis policies according to the standard of valuation set forth in Article 3 (commencing with Section 10478) of Chapter 5. The various kinds of insurance written shall be governed by the provisions of this code applicable thereto.

(Amended by Stats. 1982, Ch. 454, Sec. 118.)









CHAPTER 12. Grants and Annuities Societies

11520

The following organizations and persons may receive transfers of property, conditioned upon their agreement to pay an annuity to the transferor or the transferor s nominee, after obtaining from the commissioner a certificate of authority so to do:

(a) Any charitable, religious, benevolent or educational organization, pecuniary profit not being its object or purpose, after being in active operation for at least 10 years; provided, nevertheless, that 10 years of active operation shall not be required in case of:

(1) A nonprofit corporation organized and controlled by a hospital licensed by the State Department of Health Services as a general acute care hospital pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code; and

(2) An incorporated educational institution offering courses of instruction beyond high school, organized pursuant to Section 94757 of the Education Code, and which is, and for at least one year has been, qualified pursuant to Chapter 7 (commencing with Section 94700) of Part 59 of the Education Code to issue diplomas or degrees as defined in Sections 94724 and 94726 of that code;

(b) Every organization or person maintaining homes for the aged for pecuniary profit.

This section applies to organizations subject to and operating under Chapter 10 (commencing with Section 1770) of Division 2 of the Health and Safety Code.

(c) This section shall become operative on January 1, 1997.

(Repealed (in Sec. 292) and added by Stats. 1995, Ch. 758, Sec. 292.5. Effective January 1, 1996. Section operative January 1, 1997, by its own provisions.)



11520.5

No person shall transact in this state the business described in this chapter without first procuring a certificate of authority from the commissioner for such purpose. Application for such certificate shall be made on a form prescribed by the commissioner accompanied by a filing fee of one thousand seven hundred seventy dollars ($1,770). Such certificate shall not be granted until the applicant conforms to the requirements of this chapter and the laws of this state prerequisite to its issue. After such issue the holder shall continue to comply with the requirements of this chapter and the laws of this state. Where a hearing is held under this section the proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1, Division 3, Title 2 of the Government Code, and the commissioner shall have all of the powers granted therein.

Subject to the annual fee provisions herein, every certificate of authority issued or held under this chapter shall be for an indefinite term and, unless sooner revoked by the commissioner, shall terminate upon occurrence of any of the following:

(a) Upon the holder s ceasing to exist as a separate entity.

(b) Upon the winding up or dissolution, or expiration or forfeiture of the corporate existence of a corporate holder thereof.

(c) Upon winding up or dissolution of a holder not a corporation.

(d) In any event upon surrender by the holder of its certificate of authority and cancellation of the same by the commissioner.

The commissioner shall not cancel a surrendered certificate of authority until he is satisfied by examination, or otherwise, that the former holder has discharged its annuity liabilities to residents of this state or satisfactorily reinsured the same.

Notwithstanding the preceding provisions for a certificate of authority of indefinite term, each holder of a certificate of authority under this chapter shall owe and pay in advance to the commissioner in lawful money of the United States an annual fee of fifty-eight dollars ($58) on account of such certificate of authority until its final termination or revocation. Such fee shall be for annual periods commencing on July 1st of each year and ending on June 30th of each year and shall be due on each March 1st and shall be delinquent on and after each April 1st.

Each holder of a certificate of authority shall also be subject to the payment in advance of the following fees, as appropriate:

(1) One hundred eighteen dollars ($118) for each amended certificate of authority caused by a change of the name of the holder.

(2) Eighty-nine dollars ($89) for the services and expenses of the commissioner in connection with the filing of amended articles by a holder.

(3) Three hundred fifty-four dollars ($354) for all services and expenses of the commissioner in connection with the withdrawal of a holder of a certificate of authority under this chapter.

(Amended by Stats. 1985, Ch. 770, Sec. 21.5.)



11520.6

(a) Before granting a certificate of authority or amended certificate of authority as a grants and annuities society to any applicant, the commissioner shall consider the qualifications of the applicant with respect to the following subjects:

(1) Minimum net worth and working capital.

(2) Lawfulness and quality of investments.

(3) Financial stability.

(4) Reinsurance agreements.

(5) Competency, character, and integrity of management.

(6) Ownership and control.

(7) Fairness and honesty of methods of doing business.

(8) Risk to the public.

(b) Upon consideration of all relevant qualifications, the commissioner shall issue a certificate of authority to an applicant, unless the commissioner finds that the applicant is materially deficient with respect to one or more of the subjects set forth in subdivision (a).

(Added by Stats. 1993, Ch. 225, Sec. 1. Effective January 1, 1994.)



11521

Upon granting to such organization or person a certificate of authority to receive such transfers, the commissioner shall require it to establish and maintain a reserve fund adequate to meet the future payments under its outstanding annuity contracts and in any event not less than an amount computed as follows:

(a) In the case of annuities payable under agreements made prior to January 1, 1950, in accordance with the standard of valuation based upon McClintock s table of mortality among annuitants, with interest assumption at 3
1/2
percent per annum.

(b) In the case of annuities payable under agreements made on and after January 1, 1950, in accordance with the standard of valuation based upon the 1937 Standard Annuity Table, with interest assumption at 2
1/2
percent per annum, or other table of mortality derived from recent annuity experience, with interest assumption not higher than is currently yielded on safe securities, as may be prescribed by the commissioner.

For any failure on its part to establish and maintain such reserve fund, the commissioner shall revoke its certificate of authority.

(Amended by Stats. 1949, Ch. 338.)



11521.1

(a) The funds and other property, together with interest and dividends thereon and proceeds therefrom, conditioned upon issuance of the certificate holder s contracts to pay annuities, shall be maintained under a separate trust agreement for reserves held for the benefit of California annuitants and shall be held legally and physically segregated from the other assets of the certificate holder. The amendments to this subdivision enacted during the 1993 portion of the 1993 94 Regular Session shall apply to any organization that is issued a new certificate of authority on or after January 1, 1994. Any grants and annuities society that holds a certificate of authority on January 1, 1994, and that is not in compliance with this subdivision as of that date, shall comply with these amendments by January 1, 1998.

(b) Nothing in subdivision (a) shall prevent the certificate holder from withdrawing from time to time, pursuant to an appropriate resolution of its board of trustees, that amount or amounts as are determined, in a manner which is satisfactory to the commissioner, to be excess over and above its reserve required to be maintained under the provisions of Section 11521.

(c) If the grants and annuities society will manage and direct investment of the reserve funds required under Section 11521, the California reserves may be held under a declaration of trust stating that the grants and annuities society will hold the funds in trust and invest funds or property held in trust in accordance with the requirements of this code. If a bank will manage or direct the investment of the California reserves fund, a trust agreement shall be executed with that institution that will act as a trustee.

(Amended by Stats. 1993, Ch. 225, Sec. 2. Effective January 1, 1994.)



11521.2

(a) The reserve required by the table of commensurate values for each annuity contract issued must be invested in investments specified in Sections 1170 through 1182 except that a certificate holder may invest in investment companies registered under the federal Investment Company Act of 1940, and in securities, including interests in those investment companies, listed and traded on the New York Stock Exchange, the American Stock Exchange or regional stock exchanges or the National Market System of the Nasdaq Stock Market or successors to such exchanges or market having the same qualifications, to the extent of the lesser of net worth (assets over liabilities and reserves) of the certificate holder or 50 percent of these general investments. This section does not permit investment in options or commodity exchanges.

(b) The certificate holder may invest in other investments as permitted by and subject to the written consent of the commissioner.

(Amended by Stats. 2005, Ch. 253, Sec. 2. Effective September 22, 2005.)



11521.3

(a) Prior to admission each applicant shall file with the commissioner an accurate and complete financial statement consisting of a balance sheet and income and expense statement, showing the current condition of the applicant and sworn to by the officer of the applicant having the responsibility for preparing the statement.

(b) If the applicant is already transacting a grants and annuities business in another state, an accurate and complete financial statement showing the condition of the present grants and annuities business, sworn to by the officer having the responsibility for preparing the statement, shall be submitted.

(c) One hundred and twenty days after the end of their fiscal year, every certificate holder, except a certificate holder that also holds a certificate of authority pursuant to Article 3 (commencing with Section 699) of Chapter 1 of Part 2 of Division 1, shall make and file with the commissioner an accurate and complete financial statement, consisting of a balance sheet and income and expense statement, showing the current condition of the certificate holder s grants and annuities operation on a form prescribed by the commissioner.

(Amended by Stats. 2005, Ch. 173, Sec. 1. Effective January 1, 2006.)



11521.4

The commissioner may, in his discretion and after hearing, require the disposal of any investment made in violation of the provisions of this chapter; pending disposal pursuant to such order, no value shall be allowed for such investment in any financial statement or report required to be filed with the commissioner and purporting to show the financial condition of the owner thereof for the purpose of determining whether such owner is solvent or insolvent.

(Added by Stats. 1978, Ch. 795.)



11521.5

The commissioner may adopt reasonable rules and regulations as may be necessary to carry out the provisions of this chapter pursuant to the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Pursuant to these provisions, the commissioner may also amend or repeal the rules and regulations.

(Amended by Stats. 1982, Ch. 454, Sec. 119.)



11521.6

Nothing contained in Section 11521, 11521.1, 11521.2, 11521.4, 11523.6, or paragraph (6) of subdivision (a) of Section 11523 shall apply to any grants and annuities certificate holder that also holds a certificate of authority pursuant to Article 3 (commencing with Section 699) of Chapter 1 of Part 2 of Division 1. A grants and annuities certificate holder subject to this section shall display clearly and conspicuously, and in the type specified, the disclosure required by paragraph (7) of subdivision (a) of Section 11523 in all agreements issued under this chapter.

(Amended by Stats. 2006, Ch. 740, Sec. 11. Effective January 1, 2007.)



11522

Every organization or person holding a certificate of authority to receive transfers under this chapter shall make and file with the commissioner information regarding each agreement entered into between the permit or certificate holder and the transferor. The information requested by the commissioner shall be provided in the number, form, and format, at the intervals, and by the methods prescribed by the commissioner. The organization or person shall pay a basic fee to the commissioner for the filing of the requested information. The basic fee as provided in this section shall be established by rules and regulations adopted by the commissioner pursuant to Section 11521.5 for information filed by the organization or person where information is filed regarding up to 10 agreements within any calendar quarter. Thereafter, within each calendar quarter, the fee for information filed regarding each agreement shall be as follows: 50 percent of the basic fee for information filed regarding 11 to 20 agreements filed; 20 percent of the basic fee for information filed regarding 21 to 30 agreements filed; 10 percent of the basic fee for information filed regarding 31 to 40 agreements filed; and 5 percent of the basic filing fee for information filed regarding 41 or more agreements.

The fees as provided herein shall be paid with the filing of the information regarding the agreements by the organization or person.

(Amended by Stats. 2005, Ch. 253, Sec. 3. Effective September 22, 2005. Operative January 1, 2006, by Sec. 5 of Ch. 253.)



11523

(a) The annuity agreement shall show each of the following:

(1) The value of the property transferred.

(2) The amount of annuity agreed to be paid to the transferor or his nominee.

(3) The manner in which, and the intervals at which, the annuity is to be paid.

(4) The age, in years, at or nearest the date of the agreement, of the person during whose life the annuity is to be paid.

(5) The effective date of the agreement.

(6) The signature of each donor.

(7) The following clause, in at least 12-point boldface type, located on the same page as and in the immediate proximity of the donor signature line: Annuities are subject to regulation by the State of California. Payments under this agreement, however, are not protected or otherwise guaranteed by any government agency or the California Life and Health Insurance Guarantee Association.

(b) Every organization or person holding a certificate of authority to receive transfers under this chapter shall annually certify to the commissioner that all agreements entered into during the time period covered by the certification show all of the information set forth in subdivision (a). The certification shall be in the number, form, and format, by the method, and at the time prescribed by the commissioner. The commissioner may from time to time as he or she deems necessary require that a copy of each agreement be submitted to the department.

(Amended by Stats. 2005, Ch. 253, Sec. 4. Effective September 22, 2005. Operative January 1, 2006, by Sec. 5 of Ch. 253.)



11523.5

Any person holding a certificate of authority under this chapter may reinsure its total liability under an annuity agreement (as defined in Section 11523) with an admitted insurer for a single premium. In such event, such certificate holder may take credit for such reinsurance in reduction of the amount of the reserve fund it is required to maintain under the provisions of Section 11521, subject to the following conditions:

(a) Such certificate holder shall file with the commissioner a copy of the reinsurance contract specifying which annuity agreement previously filed pursuant to Section 11522 is thereby reinsured.

(b) Such certificate holder shall enter into a written agreement with the annuitant and the reinsurer agreeing that if it should for any reason be unable to continue the making of the annuity payments required by its annuity agreement, the annuitant shall receive payments directly from the reinsurer and that such reinsurer shall be credited with all such direct payments in the accounts between it and such reinsurer.

(c) Any commission granted by the reinsurer on the reinsurance shall be payable only to the certificate holder which shall pay no commission directly or on account of such reinsurance.

(Added by Stats. 1969, Ch. 516.)



11523.6

No grants and annuities society applying for admission to this state, or transacting in this state, the business described in this chapter shall transact or be authorized to transact a variable annuity business as described in Section 10506.

(Added by Stats. 1980, Ch. 200, Sec. 1.)



11524

Except as prescribed in this chapter, such organization or person shall be otherwise exempt from the provisions of this code and other insurance laws of this state, except the provisions of Sections 730 to 736, inclusive, Sections 790 to 790.10, inclusive, Section 1011, Sections 1012 to 1044, and Sections 1056.5 to 1061. The cost and expense of examining such organization or person shall be paid as prescribed in Section 736.

(Amended by Stats. 1980, Ch. 209, Sec. 6.)






CHAPTER 13. Voluntary Mutualization of Incorporated Life and Life and Disability Insurers Having a Capital Stock and Issuing Nonassessable Policies on a Reserve Basis

ARTICLE 1. Authority and Requirements to Mutualize

11525

A solvent domestic incorporated insurer having a paid-in capital represented by outstanding shares of capital stock and issuing, on a reserve basis, nonassessable policies of life insurance or of both life and disability insurance, may convert itself into an incorporated mutual life insurer, or life and disability insurer, issuing nonassessable policies on a reserve basis. To that end it may provide and carry out a plan for the acquisition of the outstanding shares of its capital stock for the benefit of its policyholders, or any class or classes of its policyholders, by complying with the requirements of this chapter.

(Amended by Stats. 1937, Ch. 735.)



11526

Such plan shall include appropriate proceedings for amending the insurer s articles of incorporation to give effect to the acquisition, by said insurer, for the benefit of its policyholders or any class or classes thereof, of the outstanding shares of its capital stock and the conversion of the insurer from a stock corporation into a nonstock corporation for the benefit of its members. The members of such nonstock corporation shall be the policyholders from time to time of the class or classes for whose benefit the stock of the insurer was acquired, and the policyholders of such other class or classes as may be specified in such corporation s articles of incorporation as they may be amended from time to time. Such plan shall be:

(a) Adopted by a vote of a majority of the directors.

(b) Approved by the vote of the holders of at least a majority of the outstanding shares at a special meeting of shareholders called for that purpose, or by the written consent of such shareholders.

(c) Submitted to the commissioner and approved by him in writing.

(d) Approved by a majority vote of all the policyholders of the class or classes for whose benefit the stock is to be acquired voting at an election by the policyholders called for that purpose, subject to the provisions of Section 11528. The terms policyholder and policyholders as used in this chapter shall be deemed to mean the person or persons insured under an individual policy of life insurance, or of disability insurance, or of any combination of life and disability insurance. They shall also include the person or persons to whom any annuity or pure endowment is presently or prospectively payable by the terms of an individual annuity or pure endowment contract, except where the policy or contract declares some other person to be the owner or holder thereof, in which case such other person shall be deemed the policyholder. In any case where such policy or contract names two or more persons as joint insureds, payees, owners or holders thereof, the persons so named shall be deemed collectively to be but one policyholder for the purpose of this chapter. In any case where a policy or contract shall have been assigned by assignment absolute on its face to an assignee other than the insurer, and such assignment shall have been filed at the principal office of the insurer at least 30 days prior to the date of any election or meeting referred to in this chapter, then such assignee shall be deemed at such election or meeting to be the policyholder. For the purpose of this chapter the terms policyholder and policyholders include the employer to whom, or a president, secretary or other executive officer of any corporation or association to which a master group policy has been issued, but exclude the holders of certificates or policies issued under or in connection with a master group policy. Beneficiaries under unmatured contracts shall not as such be deemed to be policyholders.

(e) Filed in the office of the Insurance Commissioner after having been approved as provided in subdivisions (b), (c) and (d) of this section.

(Amended by Stats. 1969, Ch. 49.)



11527

The commissioner shall examine the plan submitted under subdivision (c) of Section 11526. The commissioner shall not approve the plan unless in the commissioner s opinion the rights and interests of the insurer, its policyholders, and shareholders are protected and the commissioner is satisfied that the plan will be fair and equitable in its operation.

(Amended by Stats. 1983, Ch. 142, Sec. 93.)



11528

The election prescribed by subdivision (d) of Section 11526, shall be called by the board of directors or the president and every policyholder of the class or classes for whose benefit the stock is to be acquired, whose insurance shall have been in force for at least one year prior to the election shall have one vote, regardless of the number of policies or amount of insurance the policyholder holds, and regardless of whether the policies are policies of life insurance or policies of disability insurance. Notice of the election shall be given to policyholders entitled to vote by mail from the principal office of the insurer at least 30 days prior to the date set for the election, in a sealed envelope, postage prepaid, addressed to the policyholder at that person s last known address.

Voting shall be by one of the following methods:

(a) At a meeting of those policyholders, held pursuant to the notice, by ballot in person or by proxy.

(b) If not by the method described in subdivision (a), then by mail pursuant to a procedure and on forms to be prescribed by the plan.

The election shall be conducted under the direction and supervision of three impartial and disinterested inspectors appointed by the insurer and approved by the commissioner. In case any person appointed as inspector fails to appear at the meeting or fails or refuses to act at the election, the vacancy, if occurring in advance of the convening of the meeting or in advance of the opening of the mail vote, may be filled in the manner prescribed for the appointment of inspectors and, if occurring at the meeting or during the canvass of the mail vote, may be filled by the person acting as chairperson of the meeting or designated for that purpose in the plan. The decision, act, or certificate of a majority of the inspectors shall be effective in all respects as the decision, act, or certificate of all. The inspectors of election shall determine the number of policyholders, the voting power of each, the policyholders represented at the meeting or voting by mail, the existence of a quorum, and the authenticity, validity, and effect of proxies. They shall receive votes, hear and determine all challenges and questions in any way arising in connection with the right to vote, count and tabulate all votes, determine the result, and do such other acts as are proper to conduct the vote with fairness to all policyholders. The inspectors of election shall, before commencing performance of their duties, subscribe to and file with the insurer and with the commissioner an oath that they, and each of them, will perform their duties impartially, in good faith, to the best of their ability and as expeditiously as is practicable. On the request of the insurer, the commissioner, a policyholder or his or her proxy, the inspectors shall make a report in writing of any challenge or question or matter determined by them and execute a certificate of any fact found by them. They shall also certify the result of the vote to the insurer and to the commissioner. Any report or certificate made by them shall be prima facie evidence of facts stated therein. All necessary expenses incurred in connection with the election shall be paid by the insurer. For the purpose of this section, a quorum shall consist of 5 percent of the policyholders of the insurer entitled to vote at the election.

(Amended by Stats. 1983, Ch. 142, Sec. 94.)






ARTICLE 2. Execution of Plan

11529

In carrying out any such plan, the insurer may acquire any shares of its own stock by gift, bequest or purchase. Any shares so acquired shall, unless as a result of such acquisition all of the shares of the insurer shall have been acquired, be acquired in trust for the policyholders of the class or classes for whose benefit the plan provides that the stock of the insurer shall be acquired as hereinafter provided. Such shares shall be assigned and transferred on the books of such insurer to three or more trustees appointed by the insurer and approved by the commissioner under a trust agreement approved by the commissioner. Such trustees shall hold such stock in trust until all of the outstanding shares of capital stock of such insurer have been acquired, but for not longer than 30 years with such extensions of not more than five years each as may be granted by the commissioner. Such extensions may be granted by the commissioner if the plan so provides and if in his opinion the plan of acquisition of all of such stock can be completed within a reasonable period. Such trustees shall vote such stock at all corporate meetings at which stockholders have the right to vote. When all of the outstanding shares of capital stock of such insurer have been acquired, all said shares shall be canceled, the certificate of amendment of the insurer s articles of incorporation giving effect thereto shall be filed in accordance with the provisions of Chapter 9 (commencing with Section 1300) of Division 1 of Title 1, of the Corporations Code, and the insurer shall become a nonstock corporation for the profit of its members and such trust shall thereupon terminate. Thereafter such corporation shall be conducted for the mutual benefit, ratably, of its policyholders of the class or classes for whose benefit the stock was acquired and shall have power to issue nonassessable policies on a reserve basis subject to all provisions of law applicable to incorporated life insurers or life and disability insurers, as the case may be, issuing nonassessable policies on a reserve basis. Policies so issued may be upon the basis of full or partial participation therein as agreed between the insurer and the insured.

Upon the termination of any such voting trusts, either in accordance with its terms or as hereinabove provided, such plan of mutualization shall terminate, unless theretofore completed. Upon such termination, unless the plan of mutualization provides for the disposition of the shares acquired by the insurer under such plan or for the disposition of the proceeds thereof, the shares held by such trustees shall be disposed of in accordance with an order of the superior court of the county in which is located the principal office of such insurer, made upon a verified application of the commissioner.

(Amended by Stats. 1978, Ch. 349.)



11529.5

Any such plan of mutualization may provide for the creation of a voting trust under a trust agreement for the holding and voting by three or more trustees of any portion or all of the shares of the insurer not acquired upon the adoption of such plan. The voting trustees shall be named in accordance with such plan or, if no provision is made therein for the naming of such trustees, then by the insurer. The voting trust agreement and voting trustees shall be subject to the approval of the commissioner. Any or all of the trustees under such voting trust agreement may be the same person or persons as any or all of the trustees referred to in Section 11529. Such voting trust agreement shall provide that in the event of acquisition by the insurer of any of the shares of stock held thereunder in accordance with the provisions of the plan, such shares so acquired together with the voting rights thereof shall be transferred by the trustees named under the provisions of this section to the trustees named under the provisions of Section 11529. Any voting trust agreement created pursuant to the provisions of this section may be made irrevocable for not longer than thirty (30) years and thereafter until the termination of the trust provided for in Section 11529. The trust created pursuant to the provisions of this section shall terminate in any event upon termination of the trust provided for in Section 11529. Upon the termination of the trust created pursuant to the provision of this section, any shares held in such trust shall revert to the persons entitled thereto by law.

(Added by Stats. 1947, Ch. 223.)



11530

Every payment for the acquisition of any shares of the capital stock of such insurer, the purchase price of which is not fixed by such plan, shall be subject to the prior approval of the commissioner. Neither such plan, nor any such payment, may be approved by the commissioner unless he finds that the rights and interests of the insurer, its policyholders, and shareholders are protected.

(Amended by Stats. 1947, Ch. 223.)



11531

The trustees referred to in section 11529 shall file with such insurer and with the commissioner a verified acceptance of their appointments and verified declarations that they will faithfully discharge their duties as such trustees. All dividends and other sums received by said trustees on the shares held by them, after paying the necessary expenses of executing their trust, shall be immediately repaid to such insurer for the benefit of all who are, or may become, policyholders of such insurer of the class or classes for whose benefit the stock of such insurer was acquired and entitled to participate in the profits thereof and shall be added to and become a part of the assets of such insurer.

(Amended by Stats. 1937, Ch. 735.)



11532

Such insurer, after mutualization, shall be a continuation of the original insurer, and such mutualization shall not affect such insurer s certificate of authority nor existing suits, rights or contracts except as provided in said plan for the acquisition of the outstanding shares of the capital stock of such insurer, approved as provided in this chapter. Such insurer, after mutualization, shall exercise all the rights and powers and perform all the duties conferred or imposed by law upon insurers writing the classes of insurance written by it, and to protect rights and contracts existing prior to mutualization, subject to the effect of said plan. The board of directors of such insurer, prior to mutualization, may adopt amendments to its bylaws to take effect upon mutualization.

(Amended by Stats. 1959, Ch. 1105.)



11532.1

An annual meeting of members shall be held at 10 o'clock in the morning of the fourth Tuesday of March of each year at the principal office of the insurer, unless a different time or place be provided in the by-laws.

(Added by Stats. 1941, Ch. 379.)



11532.2

Special meetings of the members, for any purpose or purposes whatsoever, may be called at any time by the president, or by the board of directors, or by one or more members holding not less than one-fifth of the voting power of such insurer, or by such other officers or persons as the by-laws authorize.

(Added by Stats. 1941, Ch. 379.)



11532.3

Notice of all meetings of members whether annual or special shall be given in writing to the members entitled to vote by the secretary, or an assistant secretary, or other person charged with that duty, or if there be no such officer, or in case of his neglect or refusal, by any director or member. At the option of the insurer such notice may be imprinted on premium notices or receipts or on both.

A notice may be given by such insurer to any member either personally, or by mail, or other means of written communication, charges prepaid, addressed to such member at his address appearing on the books of the insurer, or given by him to the insurer for the purpose of notice. If a member gives no address, notice shall be deemed to have been given him if sent by mail or other means of written communication addressed to the place where the principal office of the insurer is situated, or if published at least once in some newspaper of general circulation in the county in which said office is located.

Notice of any meeting of members shall be sent to each member entitled thereto not less than seven days before such meeting, unless the bylaws provide otherwise.

Notice of any meeting of members shall specify the place, the day, and the hour of the meeting and the general nature of the business to be transacted.

Notice of an annual meeting to be held at the time and place specified in Section 11532.1 shall be sufficiently given if published at least once in each of four successive weeks in a newspaper of general circulation in the county in which the principal office of such insurer is located, and if so published no other notice of such meeting shall be required.

(Amended by Stats. 1959, Ch. 1105.)



11532.4

The presence in person or by proxy of 5 per cent of the members entitled to vote at any meeting shall constitute a quorum for the transaction of business, unless otherwise provided in the by-laws.

(Added by Stats. 1941, Ch. 379.)



11532.5

Each such member shall have one vote at any meeting of members regardless of the number of policies or the amount of insurance that such member holds and regardless of whether such policies are policies of life insurance, or of disability insurance, or both. Any member entitled to vote shall have the right to do so either in person or by an agent or agents authorized by a written proxy executed by such person or his duly authorized agent and filed with the secretary of such insurer.

(Added by Stats. 1941, Ch. 379.)



11532.6

The directors of the insurer in office at the time the insurer is mutualized as provided in this chapter shall continue in office until the first annual meeting of members. At the first annual meeting of members and at each annual meeting thereafter directors shall be elected by the members for the term or terms authorized by this chapter.

(Added by Stats. 1941, Ch. 379.)



11532.7

The articles of incorporation or the bylaws may provide that the directors may be divided into two or more classes whose terms of office shall expire at different times, but no term shall continue longer than six years. In the absence of such provisions, each director, except members of the board of directors at the time the insurer is mutualized, shall be elected for a term of one year. All directors shall hold office for the term for which they are elected and until their successors are elected and qualified. A director may, but need not be a member or policyholder of the insurer of which he is acting as director. Vacancies in the board of directors may be filled by a majority of the remaining directors, though less than a quorum, and each director so elected shall hold office until the next annual meeting.

(Amended by Stats. 1959, Ch. 1105.)



11532.8

All insurers mutualized under the provisions of this chapter shall be subject to all other applicable provisions of this code and to the provisions of the general corporation law as provided in Section 1140 of this code.

(Added by Stats. 1941, Ch. 379.)



11533

The provisions of Article 8 of Chapter 1 of Part 2 of Division 1 of this code shall not apply to any of the following:

(a) Shares of the capital stock of such insurer acquired as provided in section 11529 and assigned and transferred to the trustees as is provided in said section, and the assignment and transfer of said shares as so provided.

(b) Any certificate or other instrument issued to a policyholder of such mutualized insurer conferring or evidencing membership in such mutualized insurer or conferring or evidencing such member s right to participate in the profits or share in the assets of such mutualized insurer by virtue of his membership therein, and the issuance of such certificate or other instrument.

(c) The plan for the acquisition of the outstanding shares of the capital stock of such insurer authorized by the provisions of this chapter, the submission of said plan to the commissioner and to the policyholders of such insurer as provided in this chapter, and the approval and carrying out of said plan or any part thereof in accordance with the provisions of this chapter.

(Added by Stats. 1935, Ch. 530.)









CHAPTER 14. Conversion of an Incorporated Mutual Life or Life and Disability Insurer into an Incorporated Stock Life Insurer Issuing Policies on a Reserve Basis

ARTICLE 1. Authority and Requirements to Convert

11535

(a) A domestic incorporated mutual life insurer, or life and disability insurer, issuing nonassessable policies on a reserve basis may be converted into an incorporated stock life or stock life and disability insurer issuing, on a reserve basis, nonassessable policies of life insurance or of both life and disability insurance. To that end, it may provide and carry out a plan for the conversion by complying with the requirements of this chapter.

(b) A domestic incorporated mutual insurer not referred to in subdivision (a) and that is not a medical malpractice mutual insurer as defined in subdivision (i) of Section 4097.01, which may be referred to in this chapter as a mutual property-casualty insurer, may be converted into an incorporated stock property-casualty insurer. To that end, it may provide and carry out a plan for the conversion by complying with the requirements of this chapter. A medical malpractice mutual insurer as defined in subdivision (i) of Section 4097.01 may not convert to a stock insurer under this chapter.

(c) A mutual holding company may be converted into a stock corporation. To that end, it may provide and carry out a plan for the conversion by complying with the requirements of this chapter.

(d) As part of the conversion authorized in this section, a domestic incorporated mutual insurer may merge with an incorporated stock insurer, if the merging insurers comply with the provisions of this code applicable to their participation in the merger, or may transfer its domicile to any other state, if the insurer complies with Section 709.5.

(Amended by Stats. 1998, Ch. 421, Sec. 5. Effective January 1, 1999.)



11535.1

The definitions in this section apply to the following terms when used in this chapter.

(a) Adoption date means the date the board of directors adopts the plan of conversion.

(b) Converted company means the converted insurer or converted mutual holding company, as the case may be.

(c) Converted insurer means the incorporated stock insurer into which a mutual insurer has been converted or merged or redomiciled in accordance with the provisions of this chapter.

(d) Converted mutual holding company means the stock corporation into which a mutual holding company has been converted in accordance with this chapter.

(e) Converting mutual life company means, for a plan of conversion under this chapter, the mutual life insurer or mutual holding company that is converting under such a plan.

(f) Effective date means, for the conversion of a mutual life insurer, the date upon which the conversion of the mutual life insurer is effective, as specified in the commissioner s amendment to the mutual life insurer s certificate of authority issued in accordance with Section 11542, as a result of conversion proceedings under this chapter. For the conversion of a mutual holding company, effective date means the date upon which the conversion of a mutual holding company is effective, as specified in the amended articles of incorporation of the mutual holding company filed with the Secretary of State in accordance with Section 11542, as a result of conversion proceedings under this chapter.

(g) Eligible members means, for the conversion of a mutual life insurer, the members of the mutual life insurer who are of record on the mutual life insurer s adoption date. For the conversion of a mutual holding company, eligible members means the members of the mutual holding company who are of record on the mutual holding company s adoption date.

(h) Member means a person who, by the records of the mutual company and by its articles of incorporation or bylaws, is deemed to be a holder of a membership interest in the mutual company. For a mutual life insurer, a plan of conversion may provide that the term member also includes a person who is the owner of a policy issued or assumed by an insurer, that, pursuant to court order, is to be merged into the converted company. On and after the effective date of a plan of conversion that creates a mutual holding company, the term member means a member of a mutual holding company, as provided in Section 11542.1.

(i) Membership interests means the interests of members arising under this code and the articles of incorporation and bylaws of the mutual company or otherwise by law. Membership interests include the right to vote for directors of the mutual company and the right to vote on any plan of merger, consolidation, reinsurance, or transfer of assets and liabilities of the mutual company. Membership interests do not include members rights in surplus, if any.

(j) Mutual company means, in the case of a plan of conversion, the mutual life insurer, mutual property-casualty insurer, or mutual holding company that is converting pursuant to such plan.

(k) Mutual holding company means a corporation organized under the laws of this state subject to the General Corporation Law as set forth in the Corporations Code. The articles of incorporation of a mutual holding company shall contain provisions stating the following:

(1) It is a mutual holding company organized under this chapter.

(2) One purpose of the mutual holding company is to hold not less than 51 percent of the voting stock of a stock holding company, which in turn holds all of the voting stock of a converted life insurer.

(3) It is not authorized to issue voting stock.

(4) Its members have the rights specified in Section 11542.1 and in its articles of incorporation and bylaws.

(5) Its assets and liabilities are subject to inclusion in the estate of the converted insurer in any proceedings successfully prosecuted against the converted insurer under Article 14 (commencing with Section 1010) or Article 14.3 (commencing with Section 1064.1) of Chapter 1 of Part 2 of Division 1.

(l) Mutual insurer means, in the case of a plan of conversion under this chapter, the mutual life insurer or mutual property-casualty insurer that is converting pursuant to such plan.

(m) Mutual life insurer means a domestic incorporated mutual life insurer, or domestic mutual life and disability insurer, that issues nonassessable policies on a reserve basis.

(n) Person means an individual, partnership, firm, association, corporation, joint-stock company, limited liability company, trust, government or governmental agency, state or political subdivision of a state, public or private corporation, board, association, estate, trustee, or fiduciary, or any similar entity.

(o) Plan of conversion or plan means a plan adopted by a mutual company in compliance with this chapter.

(p) Policy means an individual or group policy of insurance issued by a life insurer. If a policy of a mutual life insurer takes a form other than an individual form but holders of certificates or other interests under the policy are treated by the mutual life insurer as if they were holders of individual policies, the mutual life insurer may provide in its plan of conversion under this chapter that such a certificate or other interest is deemed to be a policy and deem the holder of the certificate or other interest to be an owner of a policy. Such a provision shall be for the sole purpose of determining the rights, if any, of policyholders of the mutual life insurer to vote upon and receive consideration under the plan of conversion and may not affect the other voting rights and qualifications of members of the mutual life insurer.

(q) Policyholder means the holder of a policy other than a reinsurance contract.

(r) Rights in surplus, for a mutual life insurer, means rights of members of the insurer to a return of that portion of the surplus that has not been apportioned or declared by the board of directors for policyholder dividends. Rights in surplus includes rights of members of the insurer to a distribution of surplus in liquidation or conservation of the insurer under this code, or in a dissolution or winding up. Rights in surplus, for a mutual holding company, means rights of members of the company to a return of any surplus that has not been apportioned or declared by its board of directors for member dividends. Rights in surplus includes rights of members of the mutual holding company to a distribution of surplus in liquidation or conservation of the insurer under this code, or in a dissolution or winding up. Rights in surplus does not include any right expressly conferred solely by the terms of an insurance policy.

(s) Stock holding company means a corporation authorized to issue one or more classes of capital stock, the corporate purposes of which include holding all of the voting stock in an insurer that has been converted from a mutual life insurer to a stock life insurer in proceedings under Section 11537.2 in which a mutual holding company is formed.

(t) Voting stock means securities of any class or any ownership interest having voting power for the election of directors, trustees, or management of a person, other than securities having voting power only because of the occurrence of a contingency. All references to a specified percentage of voting stock of any person mean securities having the specified percentage of the voting power in that person for the election of directors, trustees, or management of that person, other than securities having voting power only because of the occurrence of a contingency.

(Amended by Stats. 1999, Ch. 868, Sec. 2. Effective January 1, 2000.)



11536

The plan of conversion shall include appropriate proceedings for amending the mutual company s articles of incorporation to give effect to the conversion from a nonstock corporation into a stock corporation. The plan shall be:

(a) Approved by a resolution of the majority of the board of directors. The resolution shall specify the reasons for and the purposes of the proposed conversion of the mutual company and the manner in which the conversion is expected to benefit and serve the best interests of the policyholders, for a mutual insurer, or members, for a mutual holding company.

(b) Submitted to the commissioner for consent in writing, subject to the provisions of Section 11538, by an application executed by an authorized officer of the mutual company and accompanied by the following documents, or true and correct copies of the documents:

(1) The proposed plan of conversion.

(2) The proposed articles of incorporation of each corporation that is a constituent corporation of the conversion.

(3) The proposed bylaws of each corporation that is a constituent corporation of the conversion.

(4) A list of the officers and directors, together with their biographies in the form customarily required by the commissioner, of each corporation that is a constituent corporation of the conversion.

(5) The resolution of the board of directors of the mutual company, certified by the secretary of the board of directors, authorizing the conversion under this chapter.

(6) Financial statements, which may be prepared on a pro forma basis, in the form required by the commissioner.

(7) For a conversion of a mutual insurer, a plan of operations for the converted insurer.

(8) A summary of the plan of conversion and drafts of written materials to be mailed to members seeking their approval of the plan.

(9) Other relevant information that the commissioner may require.

(c) Approved by a majority vote of the members of the mutual company voting at a meeting of the members called for that purpose, subject to the provisions of Section 11539.

(d) Filed in the office of the commissioner after receipt of the commissioner s consent, and after having been approved as provided in Sections 11538 and 11539, respectively.

(Amended by Stats. 1996, Ch. 406, Sec. 4. Effective August 19, 1996.)



11537

For the conversion of a mutual property-casualty insurer, the plan for conversion shall include the following:

(a) A fair and reasonable formula, approved by the commissioner, for determining the equity of each eligible member in the insurer. The equity shall be based upon an appraisal of the fair value of the insurer by one or more qualified disinterested persons appointed by the insurer with the approval of the commissioner. Those persons shall consider the assets and liabilities of the insurer and any factors bearing on the value of the mutual insurer.

(b) Each eligible member of the mutual insurer shall be given a preemptive right to acquire his or her proportionate part of all of the proposed capital stock of the insurer, within a designated reasonable period, by applying upon the purchase of such part the amount of his or her equity as determined under the formula described in subdivision (a).

(c) The members entitled to participate in the purchase of stock or distribution of assets shall be limited to all current policyholder members whose policies have been of record for not less than one year prior to the date the board of directors adopted the plan of conversion.

(d) Each member not applying his or her equity upon the purchase price of stock shall elect to receive either a cash payment or a certificate of contribution. The cash payment shall not be greater than 50 percent of his or her equity as determined by the formula in subdivision (a). The certificate of contribution shall be in an amount equal to 100 percent of his or her equity, as determined by the formula in subdivision (a), shall bear interest at the rate established in Section 10489.4 for minimum standard valuation of all life insurance policies of more than 20 years duration issued in the year, and shall be repayable within 10 years or, if necessary under the terms of the plan, later, only on written approval of the commissioner and only out of surplus in excess of an amount established in the plan. Any member not electing to receive cash or purchase stock shall be deemed to have elected to receive a certificate of contribution. The stock purchased, cash payment, or certificate of contribution shall constitute full payment and discharge of the member s equity or property interest in the mutual insurer, and, notwithstanding any other provision of law, the member shall have no other rights with respect thereto.

(e) The number of shares to be authorized for the new stock insurer, their par value, and the method for determining the price at which the shares will be offered to eligible members, to the end that the plan, when completed, would provide for the converted insurer paid-in capital and surplus in an amount not less than the minimum paid-in capital and surplus required of a domestic stock insurer upon initial authorization to transact like kinds of insurance.

(f) Provision for the offering to others of shares not purchased by eligible members within the designated period referred to in subdivision (b) at a price not less than the offering price to members.

(Amended by Stats. 1996, Ch. 406, Sec. 5. Effective August 19, 1996.)



11537.1

For the conversion of a mutual life insurer, the plan of conversion shall provide for either a mutual holding company in compliance with Section 11537.2 or for consideration in compliance with Section 11537.3. For the conversion of a mutual holding company, the plan of conversion shall provide for consideration in compliance with Section 11537.3.

(Added by Stats. 1996, Ch. 406, Sec. 6. Effective August 19, 1996.)



11537.2

A plan of conversion adopted by a mutual life insurer for the establishment of a mutual holding company shall provide that the mutual life insurer will become a stock life insurer, that the members of the mutual life insurer will become members of a mutual holding company, that the mutual holding company will acquire at least 51 percent of the voting stock of the stock holding company, and that the stock holding company will acquire all of the voting stock of the converted insurer.

(Added by Stats. 1996, Ch. 406, Sec. 7. Effective August 19, 1996.)



11537.3

A plan of conversion adopted by a converting mutual life company shall include the following:

(a) (1) The plan provides that each member s membership interests and rights in surplus are extinguished and each eligible member will receive, without payment, nontransferable subscription rights to purchase a portion of the capital stock of a corporation which will issue the subscription rights, or, in lieu thereof, shares of capital stock or other securities of the issuer, cash, premium credits, or credits to policy account values having an aggregate value equal to the aggregate exercise price of the subscription rights that otherwise would have been allocated to the member. The issuer is either (A) the converted insurer, (B) a corporation, the voting stock of which is owned by the mutual life insurer or the mutual holding company, as the case may be, or by any other persons, that will acquire in the conversion all the voting stock of the converted insurer, or (C) a corporation, all of the voting stock of which is owned by the mutual holding company into which both the mutual holding company and the stock holding company will be merged.

(2) The subscription rights are allocated in whole shares among the eligible members. The subscription rights, capital stock, cash, premium credits, and credits to policy account values are allocated among the eligible members using a fair and equitable formula. This formula will either (A) allocate a fixed component per capita among eligible members (specifying how joint owners will be treated for this purpose) and allocate a variable component among eligible members in proportion to the cash value of policies held by them, or (B) allocate the subscription rights, capital stock, cash, or credits in any other manner that the commissioner may approve.

(b) The plan specifies or authorizes the board of directors of the converting mutual life company to set the expiration date of the subscription rights, if any, allocated by the plan. The exercise price per share of the subscription rights is 50 percent of the price per share at which the capital stock of the issuer is first offered to the public in the offering referred to in subdivision (d), as fixed at the time of the offering by the boards of directors of the converting mutual life company and the issuer or committees of the boards.

(c) The plan provides that any eligible member not exercising the subscription rights, if any, allocated to the member will instead receive alternative forms of consideration having an aggregate value equal to the aggregate exercise price of the subscription rights allocated to the member. The alternative forms of consideration may include shares of capital stock of the issuer, cash, premium credits, or credits to policy account values. The choices available to the eligible member shall be specified in the plan. The choices available may take into account the type of policy, size of policy, tax status of the member, and other factors that the commissioner determines are appropriate.

(d) The plan provides that the issuer will make a public offering of its capital stock at a price determined by the boards of directors of the converting mutual life company and the issuer. The number of shares to be offered is determined according to the plan and may include any shares issuable upon exercise of subscription rights that are not exercised. The plan may also provide for the issue and sale of securities of the issuer to other persons at the time of the public offering. However, any plan provisions pertaining to the issuance and sale of securities to the insurer s officers, directors, employees, agents, and employee benefit plans for their benefit shall be subject to Section 11540.

(e) The plan of a mutual life insurer may provide for the establishment, for policyholder dividend purposes only, of a closed block. The closed block will consist of all of the participating individual policies of life insurance of the mutual life insurer in force on the effective date of the plan for which the insurer had an experience-based dividend scale payable in the year in which the plan is adopted. Assets of the insurer shall be allocated to the closed block in an amount that produces cash-flows, together with anticipated revenues from the closed block business, expected to be sufficient (1) to support the closed block business, including payment of claims and those expenses and taxes specified in the plan and (2) to provide for continuation of dividend scales in effect on the adoption date if the experience underlying the scales continues, and for appropriate adjustments in the scales if the experience changes. The plan may provide for conditions under which the converted insurer may cease to maintain the closed block and its allocated assets. Regardless of such a cessation, the obligation under the policies constituting the closed block business remain the obligations of the converted insurer. Dividends on those policies shall be apportioned by the board of directors of the converted insurer in accordance with the terms of the policies.

(f) In lieu of the provisions contemplated by subdivisions (a) to (d), inclusive, a plan may be adopted by a converting mutual life company that:

(1) Is fair and equitable to the members of the converting mutual life company and provides for consideration to the members having a value equal to or greater than the value of the consideration that would have been payable to the members pursuant to a plan of conversion contemplated by subdivisions (a) to (d), inclusive.

(2) Has been approved by a resolution of the majority of the board of directors that specifies the basis on which the board of directors of the converting mutual life company finds that adopting the plan of conversion under this subdivision meets the requirements of paragraph (1).

(3) Provides that each member s membership interests and rights in surplus are extinguished and each eligible member will receive, without payment by the member, consideration that is allocated among the eligible members using a fair and equitable formula. This formula will either (A) allocate a fixed component per capita among eligible members, specifying how joint owners will be treated for this purpose, and allocate a variable component among eligible members in proportion to the cash value of policies held by them, or (B) allocate the consideration in any other manner that the commissioner may approve.

(4) Provides that eligible members may receive one or more kinds of consideration, including shares of capital stock of the converting mutual life company or shares of capital stock (or interests in shares of capital stock) of a corporation that, after the conversion, directly or indirectly, controls the converted insurer, cash, premium credits, or credits to pay policy account values, as set forth in the plan.

(5) Provides for either of the following:

(A) The conversion of the converting mutual life company into a domestic stock corporation.

(B) The conversion of the converting mutual life company by means of a merger (i) in the case of a mutual life insurer into a domestic stock corporation, provided the corporation has been issued a certificate of authority, or (ii) in the case of a converting mutual holding company into a domestic or foreign stock corporation, and, in the case of that merger:

(I) The merger and conversion shall be subject to the provisions of this chapter other than subdivisions (a) to (d), inclusive.

(II) Chapter 11 (commencing with Section 1100), Chapter 12 (commencing with Section 1200), and Chapter 13 (commencing with Section 1300), of Division 1 of the Corporations Code shall not apply to the converting mutual life company in the merger except that Section 1107 of the Corporations Code shall apply.

(III) The merger and conversion shall become effective upon the filing of appropriate instruments with the Secretary of State.

(6) The plan may also provide for the converted company, or a corporation that will directly or indirectly control the converted insurer after the conversion, to issue and sell its securities to other persons at the time of the conversion. Any plan provisions pertaining to the issuance and sale of securities to the insurer s officers, directors, employees, agents, and employee benefit plans for their benefit shall be subject to Section 11540.

(Amended by Stats. 1999, Ch. 868, Sec. 5. Effective January 1, 2000.)



11538

(a) The commissioner shall examine the plan submitted pursuant to subdivision (b) of Section 11536. As a part of the examination the commissioner may order a hearing on the plan after written notice of the hearing to the mutual company, and its members, all of whom shall have the right to appear at the hearing. The commissioner may require as a condition of consent that the mutual company make modifications of the proposed plan that the commissioner finds necessary for the protection of policyholders. The commissioner shall consent to the plan if he or she finds all of the following:

(1) For the conversion of a mutual insurer, the plan is fair and equitable to the insurer and its policyholders.

(2) For the conversion of a mutual holding company, the plan is fair and equitable to the company, its members, and the policyholders of the converted insurer.

(3) The plan does not violate the law.

(4) The converted insurer will, after the conversion, satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed.

(b) For the conversion of a converting mutual life company, the commissioner may appoint one or more actuarial, financial, or other consultants, including legal counsel, as the commissioner finds necessary to advise the commissioner in making the determination of whether the proposed plan of conversion meets the applicable requirements of this chapter. The converting mutual life company is responsible for the reasonable fees and expenses of any actuarial, financial, or other consultants, including legal counsel, appointed, and for the mailing and publication of notices to the mutual company and its members.

(Amended by Stats. 1999, Ch. 868, Sec. 6. Effective January 1, 2000.)



11539

The meeting of members prescribed by subdivision (c) of Section 11536 shall be called by the board of directors, the chairperson of the board, or the president of the mutual company. Notice of the meeting shall be given to eligible members by mail at least 30 days prior to the date set for the meeting to members of the mutual company of record on the date the plan of conversion was adopted by the board of directors. Voting shall be by ballot, in person or by proxy. A quorum shall consist of 5 percent of the members of the mutual company entitled to vote at the meeting.

(Amended by Stats. 1996, Ch. 406, Sec. 10. Effective August 19, 1996.)



11540

(a) Nothing in this chapter shall be deemed to prohibit the inclusion in the plan of conversion of provisions under which the insurer s officers, directors, employees, agents, and employee benefit plans for their benefit may be entitled, in accordance with reasonable classifications of those individuals and employee benefit plans as may be included in the plan, to purchase for cash, at the same price as offered to the public in the initial public offering, voting stock not purchased by members upon exercise of subscription rights. Nothing in this chapter shall be deemed to prohibit the establishment of stock option, incentive, and share ownership plans customary for publicly traded companies in the same and similar industries. The plan may not permit those persons to acquire more than 25 percent of the voting stock issued pursuant to the plan for a mutual life insurer having assets in excess of two hundred million dollars ($200,000,000) or 35 percent for a mutual life insurer having assets of two hundred million dollars ($200,000,000) or less.

(b) For the conversion of a mutual property-casualty insurer, subdivision (f) of Section 11537 does not prohibit the inclusion in the conversion plan of provisions under which the individuals comprising the insurer s management, employees and agents are entitled to purchase for cash, at the same price as offered to the insurer s members, shares of stock not taken by members on the preemptive offering to members, in accordance with such reasonable classifications of such individuals as may be included in the plan. The plan may not provide for such individuals to acquire in excess of 25 percent of the shares of stock issued pursuant to the plan for a mutual insurer having assets in excess of two hundred million dollars ($200,000,000) or 35 percent for a mutual insurer having assets of two hundred million dollars ($200,000,000) or less.

(Amended by Stats. 1996, Ch. 406, Sec. 11. Effective August 19, 1996.)



11541

No director, officer, agent, or employee of the mutual company shall receive any fee, commission, or other valuable consideration whatsoever, other than regular salary and compensation, for in any manner aiding, promoting, or assisting in the conversion except as set forth in the plan approved by the commissioner. This provision shall not be deemed to prohibit the payment of reasonable fees and compensation to attorneys at law, accountants, and actuaries for services performed in the independent practice of their professions, even though they may also be directors of the mutual company.

(Amended by Stats. 1996, Ch. 406, Sec. 12. Effective August 19, 1996.)



11541.1

At any time before that plan of conversion becomes effective as provided in Section 11542, the mutual company may, by resolution of a majority of the board of directors, amend the plan of conversion or withdraw the plan of conversion. Any plan amendment shall require the written consent of the commissioner. For a plan amendment, all references in this chapter to the plan of conversion shall be deemed to refer to the plan as amended, but no amendment shall be deemed to change the adoption date of the plan of conversion. No amendment may change the plan of conversion in a manner that the commissioner determines is materially disadvantageous to policyholders of the mutual life insurer or members of the mutual holding company, unless a further public hearing is held on the plan as amended, if the amendment is made after the initial public hearing, or if the plan as amended is submitted for reconsideration by the members if the amendment is made after the plan has been approved by the members.

(Added by Stats. 1996, Ch. 406, Sec. 13. Effective August 19, 1996.)



11542

(a) Upon consent by the commissioner to the plan of conversion of a mutual insurer and filing of the plan of conversion in accordance with the provisions of this chapter, the commissioner shall issue a new certificate of authority to the converted insurer. Upon issuance of the certificate of authority to a mutual insurer and subject to subdivision (a) of Section 110 of the Corporations Code, the Secretary of State shall accept for filing the articles of incorporation, certificate of amendment of articles of incorporation, or agreement of merger and officers certificates of the converted insurer for the conversion of a mutual insurer. For a plan of conversion in accordance with Section 11537.2, the Secretary of State shall accept for filing the articles of incorporation of the mutual holding company and the stock holding company. Upon consent to the plan of conversion of a mutual holding company and filing of the plan of conversion in accordance with the provisions of this chapter, the Secretary of State shall accept for filing the articles of incorporation or certificate of amendment of articles of incorporation of the converted mutual holding company. The plan is effective upon the filing of the articles of incorporation or certificate of amendment of articles of incorporation.

(b) Upon the effective date of the plan of conversion of a mutual property-casualty insurer, the mutual insurer shall immediately become a stock corporation. The converted insurer shall be a continuation of the original mutual insurer, and the conversion shall in no way annul, modify, or change any of the original mutual insurer s existing suits, rights, contracts, or liabilities except as provided in the approved conversion plan. The insurer, after conversion, shall exercise all the rights and powers and perform all the duties conferred or imposed by law upon insurers writing the classes of insurance written by it, and shall retain the rights and contracts existing prior to conversion, subject to the effect of the plan.

(c) Upon the effective date of the plan of conversion of a mutual life insurer in accordance with Section 11537.3, the mutual life insurer immediately becomes a stock corporation, all membership interests and rights in surplus are extinguished, and members eligible to exercise subscription rights or receive other consideration under the plan of conversion are entitled to receive the consideration in exchange for their membership interests and liquidation of their rights in surplus. The converted insurer is a continuation of the original mutual life insurer, and the conversion in no way annuls, modifies, or changes any of the original mutual life insurer s existing suits, rights, contracts, or liabilities, except as provided in the plan of conversion. The insurer, after conversion, shall exercise all the rights and powers and perform all the duties conferred or imposed by law upon insurers writing the classes of insurance written by it, and shall retain the rights and contracts existing prior to conversion, subject to the effect of the plan.

(d) Upon the effective date of the plan of conversion of a mutual holding company, all membership interests and rights in surplus are extinguished, members eligible to receive consideration under the plan of conversion are entitled to receive the consideration in exchange for their membership interests and liquidation of their rights in surplus, and the plan otherwise becomes effective in accordance with its terms. The conversion in no way annuls, modifies, or changes any of the converting mutual holding company s existing suits, rights, contracts, or liabilities, except as provided in the approved plan of conversion.

(Amended by Stats. 1996, Ch. 406, Sec. 14. Effective August 19, 1996.)



11542.1

(a) Upon the effective date of a plan of conversion in accordance with Section 11537.2, the mutual life insurer immediately becomes a stock corporation, the membership interests and rights in surplus of its members are extinguished, the members of the mutual life insurer immediately become members of the mutual holding company, all of the voting stock initially issued by the converted insurer is owned by the stock holding company, and all of the voting stock initially issued by the stock holding company is owned by the mutual holding company. The stock holding company may thereafter, subject to compliance with Article 8 (commencing with Section 820) of Chapter 1 of Part 2 of Division 1, issue securities to other persons. After the effective date, owners of policies that are issued by a stock insurer that has been converted from a mutual life insurer pursuant to proceedings under this chapter shall become members of the mutual holding company immediately upon issuance of the policies. Any person may be a member of a mutual holding company.

(b) From the effective date, the mutual holding company shall hold at least 51 percent of the issued and outstanding voting stock of the stock holding company and the stock holding company thereafter shall at all times hold all of the issued and outstanding voting stock of the converted insurer. The stock holding company may issue additional voting stock to the mutual holding company and, in addition, to other persons an amount of voting stock and securities convertible into voting stock, if in the aggregate, the issued and outstanding voting stock of the stock holding company not held by the mutual holding company does not exceed 49 percent of the issued and outstanding voting stock of the stock holding company. For purposes of the 49-percent limitation, any issued and outstanding securities of the stock holding company that are convertible into voting stock are considered issued and outstanding voting stock.

(c) The commissioner shall retain jurisdiction over the mutual holding company organized pursuant to this chapter. Except as provided in this code, a mutual holding company is subject to the provisions of the General Corporation Law in like manner with other corporations. However, provisions of that law referring to shareholders or members shall be applied as though those provisions referred to the members of a mutual holding company.

(d) With respect to the management, records, and affairs of a mutual holding company and except as otherwise provided in this chapter, a member of a mutual holding company has the same character of rights and relationship as a stockholder has toward a domestic stock life insurer subject to the provisions of this code.

(e) Each member of a mutual holding company is entitled to one vote on each matter coming to a vote at any meeting of members, regardless of the number of policies that the member holds.

(f) Notice of all meetings of members, whether annual or special, shall be given in writing to the members entitled to vote. The notice shall be given by the secretary, assistant secretary, or other persons charged with that duty. If there is no such officer, or if he or she neglects or refuses this duty, notice may be given by any director. At the option of the converted insurer, the notice may be imprinted on premium notices or receipts or on both. A notice may be given to any member either personally, or by mail, or other means of written communication, charges prepaid, addressed to the member at his or her address appearing on the books of the insurer or given by the member to the converted insurer for the purpose of notice. If a member gives no address, and if there is no address on the books of the insurer, notice shall be deemed to have been given the member if sent by mail or other means of written communication addressed to the place where the principal office of the converted insurer is situated, or if published at least once in a newspaper of general circulation in the county in which the office is located and in the newspaper that has the largest daily circulation in this state. Notice of any meeting of members shall be sent to each member entitled to notice not less than 14 days before a meeting. Notice of any meeting of members shall specify the place, the day, and the hour of the meeting and the general nature of the business to be transacted. For any member who gives no address and has no address on the books of the insurer, notice of an annual meeting to be held at the time and place specified is deemed adequate if published at least once in each of four successive weeks in a newspaper of general circulation in the county in which the principal office of the converted insurer is located and in the newspaper that has the largest daily circulation in this state. If the notice is so published, no other notice of the meeting is required.

(g) The presence in person or by proxy of 5 percent of the members of a mutual holding company entitled to vote at any meeting constitutes a quorum for the transaction of all business of the mutual holding company, including, but not limited to, the amendment of the articles of incorporation or bylaws of the mutual holding company.

(h) Any required member approval shall be by the affirmative vote of a majority of the members who vote, or a higher percentage of the members as may be required by law or the articles of incorporation, a quorum being present.

(i) The articles of incorporation or the bylaws of the mutual holding company may provide that the directors may be divided into two or more classes whose terms of office shall expire at different times. No term shall continue longer than six years. In the absence of such provisions, each director shall be elected for a term of one year. All directors shall hold office for the term for which they are elected and until their successors are elected and qualified. A director may, but need not, be a member of the mutual holding company of which he or she is acting as director. Vacancies in the board of directors may be filled by a majority of the remaining directors, though less than a quorum. Each director so elected shall hold office until the next annual meeting.

(j) If any proceedings under Article 14 (commencing with Section 1010), Article 14.3 (commencing with Section 1064.1), Article 14.5 (commencing with Section 1065.1), or Article 15.5 (commencing with Section 1077), of Chapter 1 of Part 2 of Division 1, are brought naming as a party a stock insurer created as a result of proceedings authorized by this chapter, the mutual holding company formed as part of the conversion automatically becomes a party to the proceedings. All of the assets of the mutual holding company, including, but not limited to, its interest in the stock holding company formed pursuant to this chapter, are deemed assets of the estate of the stock life insurer to the extent necessary to satisfy claims of persons against the stock life insurer who have claims falling within the priorities established in paragraphs (1) to (5), inclusive, of subdivision (a) of Section 1033. Claims of persons in their capacity as members of the mutual holding company shall be claims falling within the priority established in paragraph (6) of subdivision (a) of Section 1033. A mutual holding company may not dissolve, liquidate, or wind up and dissolve without the prior written approval of the commissioner or the court pursuant to proceedings brought pursuant to Article 15 (commencing with Section 1070) of Chapter 1 of Part 2 of Division 1.

(k) Membership interests in a mutual holding company are exempt from Article 8 (commencing with Section 820) of Chapter 1 of Part 2 of Division 1. A description of the membership interests and related factual disclosure shall not be considered to be an inducement to buy insurance in violation of Section 10430. Any promise of returns, profits, or distributions, or representations with regard to the benefits of membership, made as an inducement in connection with the issuance and delivery of a policy is subject to Section 10430 and the remedy provided in Section 10433.

(Added by Stats. 1996, Ch. 406, Sec. 15. Effective August 19, 1996.)



11542.2

Prior to, and for a period of five years following, the effective date of the plan of conversion, no person or group of persons acting in concert shall directly or indirectly offer to acquire or acquire in any manner the beneficial ownership of 5 percent or more of any class of voting securities of a converted insurer or of a person that controls, as defined by paragraph (b) of Section 1215, the converted insurer, without the prior consent of the commissioner. Any application for that approval shall contain information as the commissioner may require and shall be accompanied by a filing fee in an amount equal to the filing fee specified in Section 1215.2. In the event of any violation of this section, or of any action that, if consummated, would constitute a violation, all voting securities of the converted insurer or of the person acquired by any person in excess of the maximum amount permitted to be acquired by the person pursuant to this subdivision shall be deemed to be nonvoting securities of the converted insurer or of that person. The violation or action may be enforced or enjoined by appropriate proceeding commenced by the converted insurer, a person, the commissioner, any policyholder or stockholder of the converted insurer, or the person on behalf of the converted insurer or the person in the superior court in the judicial district in which the converted insurer has its home office or in any other court having jurisdiction. The court may issue any order it finds necessary to cure the violation or to prevent the proposed action. In addition to the foregoing, whenever it appears to the commissioner that any person has committed a violation of this section, the commissioner may proceed as provided in Article 14 (commencing with Section 1010) of Chapter 1 of Part 2 of Division 1 to take possession of the property of the converted insurer and to conduct the business thereof. For the purposes of this section, beneficial ownership, with respect to voting securities, means the sole or shared power to vote, or direct the voting of, voting securities or the sole or shared power to dispose, or direct the disposition, of voting securities. Voting security includes voting stock as defined in Section 11535.1, any preorganization certificate or subscription, including subscription rights issued pursuant to a plan of conversion, or any security convertible, with or without consideration, into voting security, or carrying any warrant or right to subscribe for or purchase any voting security, or any such warrant or right. Offer includes an offer to buy or acquire, solicitation of an offer to sell, tender offer for, or request or invitation for tenders of a security or interest in a security for value.

(Added by Stats. 1996, Ch. 406, Sec. 16. Effective August 19, 1996.)



11543

Unless otherwise provided in the plan of conversion, the directors and officers of the mutual company shall serve as directors and officers of the converted company until new directors and officers have been duly elected and qualified pursuant to the articles of incorporation and bylaws of the stock company.

(Amended by Stats. 1996, Ch. 406, Sec. 17. Effective August 19, 1996.)



11543.1

(a) Notwithstanding any other provision of law and except as otherwise provided in subdivision (b), actions concerning any plan of conversion, proposed plan of conversion, plan amendment, or proposed plan amendment under this chapter or any acts taken or proposed to be taken under this chapter shall be commenced within one year after the plan of conversion or plan amendment is filed in the office of the commissioner pursuant to subdivision (d) of Section 11536 or subdivision (a) of Section 11542, or six months from the effective date of the plan of conversion, whichever is later. If the plan of conversion is withdrawn, the actions or acts shall be commenced within six months from the date the board of directors approves a resolution to withdraw the plan. If an action concerns or arises out of a plan amendment or proposed plan amendment made under Section 11546, the applicable time period is measured from the filing, effective date, or approval of withdrawal of the plan amendment, whichever is later.

(b) Judicial review of any act of the commissioner or any other governmental body or officer concerning or arising out of any plan of conversion, proposed plan of conversion, plan amendment, or proposed plan amendment under this chapter may only be had by filing a petition for a writ of mandate within 30 days of the date of the act. However, any petition seeking judicial review shall be filed no later than 30 days from the effective date of the plan of conversion or plan amendment, whichever is the subject of the petition.

(Added by Stats. 1996, Ch. 406, Sec. 18. Effective August 19, 1996.)



11544

The offer or sale of securities issued pursuant to the plan of conversion developed and approved in accordance with the provisions of this chapter, shall be exempt from Article 8 (commencing with Section 820) of Chapter 1 of Part 2 of Division 1.

(Added by Stats. 1983, Ch. 988, Sec. 1.)



11545

The commissioner shall have the authority from time to time, to make, amend and rescind such rules and regulations as may be necessary to carry out the provisions of this chapter. The commissioner shall also have the authority to charge and collect from the insurer for the actual amount of expenses reasonably incurred by the state in discharge of the commissioner s duties hereunder.

(Added by Stats. 1983, Ch. 988, Sec. 1.)



11546

Upon completion of the act of conversion and issuance of the certificate of authority under Section 11542, the Secretary of State shall accept for filing a verified copy of the amended articles of incorporation.

(Added by Stats. 1983, Ch. 988, Sec. 1.)



11547

(a) The amended articles of incorporation of a converted company that have been adopted pursuant to a plan of conversion and filed with the Secretary of State in accordance with Section 11542 may be further amended after the effective date pursuant to applicable law. The plan of conversion may be amended in other respects after the effective date of the plan as specified in this section. Such an amendment shall take effect upon filing with the Secretary of State after compliance with the following:

(1) Approval by a resolution of the majority of the board of directors of the converted company. The resolution shall specify the reasons for and the purposes of the proposed amendment.

(2) Submission to the commissioner for consent in writing, subject to the provisions of Section 11538.

(3) For the conversion of a mutual insurer, approval by a majority of those current policyholders of the corporation who were members of the former mutual insurer and were entitled to vote on the original plan of conversion approved pursuant to subdivision (c) of Section 11536 and who vote at a meeting called for that purpose.

(4) For the conversion of a mutual holding company, approval by a majority of those current members of the corporation who were members of the former mutual holding company and were entitled to vote on the original plan of conversion approved pursuant to subdivision (c) of Section 11536 and who vote at a meeting called for that purpose.

(5) Filed in the office of the commissioner after having been consented to and approved as contemplated by paragraphs (2), (3) and (4).

(b) If an amendment proposed under subdivision (a) would adversely affect the rights of one or more classes of members , but not all such members, then only the members of each class whose rights would be adversely affected by the proposed amendment are entitled to vote on the proposed plan amendment.

(c) A policyholder or member meeting prescribed by paragraph (3) or (4) of subdivision (a) shall be called by the board of directors, the chairperson of the board, or the president of the converted company. Notice of the meeting shall be given to policyholders or members entitled to vote at the meeting by mail at least 30 days prior to the date set for the meeting. Voting shall be by ballot, in person or by proxy. A quorum consists of 5 percent of the policyholders or members of the converted company entitled to vote at the meeting.

(d) At any time before the plan amendment becomes effective, the converted company may, by resolution of a majority of the board of directors, amend the plan amendment or withdraw its plan amendment. For an amendment to a plan amendment, all references in this section to the plan amendment shall be deemed to refer to the plan amendment as amended. Any amendment of the plan amendment shall require the written consent of the commissioner. No amendment shall be deemed to change the date of adoption of the plan amendment. No amendment made after approval by the policyholders or members as provided in paragraph (3) or (4) of subdivision (a) may change the plan amendment in a manner that the commissioner determines is materially disadvantageous to any of the affected policyholders or members unless the plan amendment as amended is submitted for reconsideration under the procedures prescribed for the original plan amendment policyholder or member approval.

(Added by Stats. 1996, Ch. 406, Sec. 19. Effective August 19, 1996.)



11548

If the name of a mutual life insurer converting to a stock insurer pursuant to this chapter includes the word mutual, the new stock insurer may continue to use the word mutual in its name if the name includes a word or words that identify the new stock insurer as a stock insurer and the commissioner finds that the continued use of the word mutual in its name is not likely to mislead or deceive the public.

(Added by Stats. 1996, Ch. 406, Sec. 20. Effective August 19, 1996.)



11549

(a) Pursuant to this section, a mutual holding company may merge into a foreign mutual holding company that is domiciled in a state to which the converted insurer has transferred its domicile or will transfer its domicile concurrently with the merger. The merger shall be effected pursuant to an agreement of merger between the mutual holding company and the foreign mutual holding company in accordance with the General Corporation Law, to the extent not inconsistent with this section. The merger shall take effect upon filing the agreement of merger with the California Secretary of State after compliance with the following:

(1) Approval of the agreement of merger by a resolution of the majority of the board of directors of the mutual holding company and signing of the agreement of merger by the parties thereto.

(2) Approval of an amendment to the converted insurer s plan of conversion in accordance with Section 11547 by a resolution of the majority of the board of directors of the converted insurer in order to reflect appropriately the merger and transfer of domicile.

(3) Submission of the agreement of merger and the amendment to the commissioner for consent in writing.

(4) Approval of the agreement of merger by a majority of the members of the mutual holding company who vote at a meeting called for that purpose.

(5) Approval of the amendment by a majority of the members of the mutual holding company who were members of the converted insurer and were entitled to vote on the original plan of conversion approved pursuant to subdivision (c) of Section 11536 and who vote at a meeting called for the purpose.

(6) Filing of the agreement of merger in the office of the commissioner after having been consented to and approved as contemplated by paragraphs (2), (3), (4), and (5).

(b) The submission to the commissioner prescribed in paragraph (3) of subdivision (a) shall be accompanied by a filing fee of eight thousand one hundred dollars ($8,100), evidence that the foreign mutual holding company that will survive the merger is qualified as a foreign corporation under the General Corporation Law, and any other relevant information that the commissioner may require.

(c) The meetings of members prescribed in paragraphs (4) and (5) of subdivision (a) and shall be called by the board of directors, the chairperson of the board, or the president of the mutual holding company, and may be combined at a single meeting with separate voting by those eligible to vote on the matters referred to in paragraphs (4) and (5) of subdivision (a). Notice of the meeting shall be given by mail to members entitled to vote at the meeting at least 30 days prior to the date set for the meeting. Voting shall be by ballot, in person, or by proxy. A quorum for each such matter consists of 5 percent of the members of the mutual holding company entitled to vote at the meeting on the matter.

(d) The commissioner shall consent to any proposed merger and amendment if he or she determines that the merger will be fair and equitable to the mutual holding company and its members.

(Added by Stats. 2006, Ch. 740, Sec. 12. Effective January 1, 2007.)












PART 3. LIABILITY, WORKERS' COMPENSATION, AND COMMON CARRIER LIABILITY INSURANCE

CHAPTER 1. General Regulations

ARTICLE 1. Reserves of Insurers

11550

As used in this article, the term liability means liability and common carrier liability insurance.

(Enacted by Stats. 1935, Ch. 145.)



11551

As used in this article, the term compensation means workers compensation insurance.

(Amended by Stats. 1981, Ch. 714, Sec. 272.)



11552

As used in this article, the term earned premium, means the amount remaining of the gross premiums charged on all policies written, including all determined excess and additional premiums, after deducting the aggregate of:

(a) Return premiums other than premiums returned to policyholders as dividends.

(b) Reinsurance premiums and premiums on policies canceled.

(c) Unearned premiums on policies in force.

(Enacted by Stats. 1935, Ch. 145.)



11553

As used in this article, the terms loss payments, and loss expense payments, mean all payments to claimants or on account of claims. Such payments include but are not restricted to those for:

(a) Medical and surgical attendance.

(b) Legal expense.

(c) Salaries and expenses of investigators, adjusters and field men.

(d) Rents.

(e) Stationery, telegraph and telephone charges.

(f) Postage.

(g) Salaries and expenses of office employees.

(h) Home office expenses, and all other payments made on account of claims, whether or not such payments are allocated to specific losses.

(Enacted by Stats. 1935, Ch. 145.)



11554

In estimating the condition of any insurer admitted to transact such liability or compensation insurance, the commissioner shall charge as liabilities, among any other items, the following:

(a) All outstanding indebtedness of such insurer.

(b) A premium reserve on policies in force, equal to the unearned portions of the gross premiums charged for covering the risks and computed on each respective risk from the date of the issuance of the policy.

(c) Proper reserves for outstanding losses, computed as set forth in this article.

(Enacted by Stats. 1935, Ch. 145.)



11555

An insurer transacting such compensation or liability insurance shall include the following schedules in its annual statement required by law:

(a) A schedule showing distribution of unallocated liability loss expense payments.

(b) A schedule showing distribution of unallocated compensation loss expense payments.

(c) A schedule of its experience under policies of such insurance, in such form as the commissioner prescribes.

(Enacted by Stats. 1935, Ch. 145.)



11555.2

Each insurer transacting insurance covering liability for malpractice of any person licensed under the Dental Practice Act (Chapter 4 (commencing with Section 1600) of Division 2 of the Business and Professions Code), under the Medical Practice Act (Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code), or under the State Bar Act (Chapter 4 (commencing with Section 6000) of Division 3 of the Business and Professions Code), shall report all of the following statistics to the commissioner, by profession and by medical specialty, upon request of the commissioner:

(a) The total number of doctors or lawyers written during the immediately preceding calendar year.

(b) The total amount of premiums received from insureds, both written and earned (as reported in the annual statement), during the immediately preceding calendar year.

(c) The number of claims reported to the insurer for the first time separately by the year the claim occurred, and the number of claims reported closed during a previous calendar year which were reopened separately by the year the claim occurred.

(d) The total number of claims outstanding, together with the monetary amount reserved for loss and allocated loss expense, in the annual statement as of December 31 of the calendar year next preceding, separately stated by the year the claim occurred.

(e) (1) The number of claims closed with payment to the claimant during the calendar year next preceding, to be reported by the year the claim occurred, (2) the total monetary amount paid thereon, reported by the year the claim occurred, and (3) the total allocated loss expense paid thereon, reported by the year the claim occurred.

(f) The monetary amount paid on claims during the calendar year next preceding, to be reported separately by the year the claim occurred, with allocated loss expense paid, to be reported separately by the year the claim occurred.

(g) The number of claims closed without payment to the claimant during the calendar year next preceding, by the year the claim occurred, and the allocated loss expense paid thereon, separately by the year the claim occurred.

(h) The monetary amount reserved in the annual statement for the calendar year next preceding on claims incurred but not reported to the insurer.

(i) The number of lawsuits filed against the insurer s insureds, and the number of doctors, included therein, during the calendar year next preceding, to be separately reported by the year the claim occurred.

(j) A distribution by size of payment for those claims closed during the calendar year next preceding, showing the number of claims and total amount paid for each monetary category, as determined by the commissioner.

(Amended by Stats. 1995, Ch. 586, Sec. 1. Effective January 1, 1996.)



11556

The reserve for outstanding losses and loss expenses under such liability or compensation insurance shall be determined in accordance with the regulations of the commissioner promulgated pursuant to Section 923.5.

(Amended by Stats. 1982, Ch. 454, Sec. 121.)



11557

Whenever the reserves for outstanding liability or compensation losses and loss expenses of any insurer, computed pursuant to this article, seem inadequate to the commissioner, he shall require such insurer to maintain additional reserves.

(Amended by Stats. 1969, Ch. 705.)






ARTICLE 2. Actions on Policies Containing Liability Provisions

11580

A policy insuring against losses set forth in subdivision (a) shall not be issued or delivered to any person in this state unless it contains the provisions set forth in subdivision (b). Such policy, whether or not actually containing such provisions, shall be construed as if such provisions were embodied therein.

(a) Unless it contains such provisions, the following policies of insurance shall not be thus issued or delivered:

(1) Against loss or damage resulting from liability for injury suffered by another person other than (i) a policy of workers compensation insurance, or (ii) a policy issued by a nonadmitted Mexican insurer solely for use in the Republic of Mexico.

(2) Against loss of or damage to property caused by draught animals or any vehicle, and for which the insured is liable, other than a policy which provides insurance in the Republic of Mexico, issued or delivered in this state by a nonadmitted Mexican insurer.

(b) Such policy shall not be thus issued or delivered to any person in this state unless it contains all the following provisions:

(1) A provision that the insolvency or bankruptcy of the insured will not release the insurer from the payment of damages for injury sustained or loss occasioned during the life of such policy.

(2) A provision that whenever judgment is secured against the insured or the executor or administrator of a deceased insured in an action based upon bodily injury, death, or property damage, then an action may be brought against the insurer on the policy and subject to its terms and limitations, by such judgment creditor to recover on the judgment.

(Amended by Stats. 1976, Ch. 1145, Sec. 1.)



11580.01

(a) A policy insuring against legal liability arising from the rendering of professional services by an insured licensed pursuant to the provisions of Division 2 (commencing with Section 500) of the Business and Professions Code, or Chapter 4 (commencing with Section 6000) of Division 3 of the Business and Professions Code, and which generally limits the coverage thereof to liability for only those claims that are first made against the insured while the policy is in force, shall not be issued or delivered to any person in this state unless the application or proposal therefor complies with subdivision (b) and the policy complies with subdivision (c).

(b) The form of application or proposal for any such policy described in subdivision (a) shall recite prominently and conspicuously at the heading thereof that it is an application or proposal for a claims-made policy.

(c) Each such policy described in subdivision (a) shall contain on the face page thereof a prominent and conspicuous legend or statement substantially to the following effect:

NOTICE

Except to such extent as may otherwise be provided herein, the coverage of this policy is limited generally to liability for only those claims that are first made against the insured while the policy is in force. Please review the policy carefully and discuss the coverage thereunder with your insurance agent or broker.

(Added by Stats. 1974, Ch. 513.)



11580.02

A liability insurer may review bills submitted for the defense of its insured, but shall not compensate a reviewer based on any of the following:

(a) A percentage of the amount by which a bill is reduced for payment.

(b) The number of claims or the cost of services for which the reviewer has denied authorization or payment.

(c) An agreement that no compensation will be due unless one or more bills are reduced for payment.

(Added by Stats. 1999, Ch. 883, Sec. 1. Effective January 1, 2000.)



11580.04

Any additional insured endorsement issued by an admitted or nonadmitted insurer for the benefit of a public agency in connection with, collateral to, or affecting any construction contract to which the provisions of subdivision (b) of Section 2782 of the Civil Code apply, shall not provide any duty of indemnity coverage for the active negligence of the additional insured in any case where an agreement to indemnify the additional insured would be invalid under subdivision (b) of Section 2782 of the Civil Code. In any case where a claim or loss encompasses the negligence of the original insured and the active negligence of the additional insured that is not covered because of this section, the insurer s obligation shall be limited to obligations permitted by this section.

Any contract requirement that requires a promisor to procure insurance that is invalid under this section shall be invalid.

(Added by Stats. 1996, Ch. 558, Sec. 1. Effective January 1, 1997.)



11580.05

The Legislature declares that the public policy of this state in regard to provisions authorized or required to be included in policies affording automobile liability insurance or motor vehicle liability insurance issued or delivered in this state shall be as stated in this article, that this article expresses the total public policy of this state respecting the content of such policies, and that no provision of this article or of the Vehicle Code shall apply to policies affording automobile liability insurance or motor vehicle liability insurance in the Republic of Mexico issued or delivered in this state by a nonadmitted Mexican insurer. The Legislature further declares that it is the intent of the Legislature that the requirements set forth in Article 2 (commencing with Section 16450) of Chapter 3 of Division 7 of the Vehicle Code shall apply only to an owner s policy or operator s policy of liability insurance certified as provided in Section 16431 of the Vehicle Code as proof of ability to respond in damages, and that the requirements set forth in Article 4 (commencing with Section 11620) of Chapter 1 of Part 3 of Division 2 of the Insurance Code shall apply only to automobile liability insurance policies issued under the California Assigned Risk Plan. Except as provided above, any other policy issued or delivered in this state affording liability insurance with respect to ownership, maintenance, or use of a motor vehicle shall comply with the requirements set forth in Sections 11580, 11580.1, and 11580.2.

(Amended by Stats. 1976, Ch. 1145.)



11580.06

Except as may be otherwise provided in this article:

(a) The term motor vehicle means any vehicle designed for use principally upon streets and highways and subject to motor vehicle registration under the laws of this state.

(b) The term insured shall include the person or persons to whom any policy subject to this article is issued as named insured and any other person to whom coverage is afforded under the terms of any such policy.

(c) The term bodily injury shall include sickness or disease, including death resulting therefrom.

(d) The term automobile means any self-propelled motor vehicle, with neither more than nor less than four wheels, designed for use principally upon streets and highways and subject to motor vehicle registration under the laws of this state.

(e) The term arrest shall have the same meaning as set forth in Section 834 of the Penal Code.

(f) The term operated by or when operating shall be conclusively presumed to describe the conduct of the person sitting immediately behind the steering controls of the motor vehicle. The person shall be conclusively presumed to be the sole operator of the motor vehicle.

(g) The term use when applied to a motor vehicle shall only mean operating, maintaining, loading, or unloading a motor vehicle.

(h) The word terms when used with reference to a policy or endorsement includes the provision of coverage, exclusions, restrictions, conditions, deductions, and limits.

(i) Unless otherwise provided in this code, the term leased motor vehicle means a motor vehicle leased or rented by a lessor licensed to lease motor vehicles under a written contract for a period of six months or longer.

(Amended by Stats. 1994, Ch. 359, Sec. 1. Effective January 1, 1995.)



11580.07

Except when required by a conditional sales vendor, no person or entity who is licensed pursuant to Chapter 5 (commencing with Section 1621) of Part 2 of Division 1 and who holds an appointment by, or transacts insurance with, an insurer which is admitted to issue a policy of automobile liability insurance, as described in Section 16054 of the Vehicle Code, or a motor vehicle liability policy, as described in Section 16450 of the Vehicle Code, or any policy or coverage described in Section 660, shall require any insured to purchase or maintain automobile collision coverage, as defined in Section 660, for the insured motor vehicle as a condition to the issuance or maintenance of comprehensive coverage for such motor vehicle, unless such policy requires the purchase of both such coverages.

This section shall apply only to those policies and coverages issued or renewed on or after the effective date of this section.

As used in this section, comprehensive coverage means coverage for loss or damage to the insured motor vehicle resulting from a cause other than collision or upset.

(Amended by Stats. 1976, Ch. 1079.)



11580.08

With respect to disclosure of the fact of an arrest for any violation of the Vehicle Code or of a city or county ordinance or resolution relating to vehicles or their operators or owner which did not result in a conviction, the issuer, or his agency or employee, of any policy of automobile liability insurance (as described in Section 16056 of the Vehicle Code), any motor vehicle liability policy (as described in Section 16450 of the Vehicle Code), or any policy or coverage described in Section 660, shall not inquire of an applicant whether he has been arrested under such circumstances or to condition the issuance of any such policy on the applicant s making such disclosure.

(Added by Stats. 1975, Ch. 420.)



11580.09

(a) Any policy of automobile liability insurance shall contain a notice stating limits of future coverage. The notice shall be prominently displayed on the first page of the policy or in related documents which are provided to the policyholder.

(b) For the purposes of this section:

(1) Automobile liability insurance policy means a policy of automobile liability insurance, and any other policy of automobile insurance that contains as a component automobile liability insurance, but limited to those policies that are defined in Section 660.

(2) Limits of future coverage means specified reasons for which the insurer may cancel or refuse to renew the policy or increase the premium for the same coverage.

(3) Notice means the specific information specified in paragraph (2) or a clear and concise reference to the exact location of the information in the policy or in related documents provided to the policyholder.

(c) For the purposes of notice of cancellation, the insurer shall list those grounds for valid notice of cancellation as specified in Section 661.

(d) For the purposes of nonrenewal or premium increase, the insurer shall state the reasons for this action which shall include, if applicable, but not be limited to, the following:

(1) Accident involvement by an insured, and whether the insured is at fault in the accident.

(2) A change in, or an addition of, an insured vehicle.

(3) A change in, or addition of, an insured under the policy.

(4) A change in the location of garaging of an insured vehicle.

(5) A change in the use of the insured vehicle.

(6) Convictions for violating any provision of the Vehicle Code or the Penal Code relating to the operation of a motor vehicle.

(7) The payment made by an insurer due to a claim filed by an insured or a third party.

(e) A statement shall be included in the nonrenewal section that some nonrenewals and premium increases may result from reasons that are not specified in subdivision (d) for an insurer that are both lawful and not unfairly discriminatory.

(Added by Stats. 1988, Ch. 1143, Sec. 1. Operative April 1, 1989, by Sec. 2 of Ch. 1143.)



11580.010

(a) Any automobile liability insurer that is responsible for coverage for ordinary, reasonable, and necessary medical transportation services provided to an insured, or on behalf of an insured, to a valid claimant is liable for those charges to the person performing those services. The insurer may discharge this obligation by making payment to the person performing the medical transportation services or to the insured or on behalf of the insured to the claimant.

(b) Any insured or claimant who has received payment, which includes charges for medical transportation services, from an insurer for a loss relating to a vehicle is liable for those charges to the person performing those services.

(Added by renumbering Section 11580.09 (as added by Stats. 1987, Ch. 201) by Stats. 1989, Ch. 1360, Sec. 99.)



11580.011

(a) As used in this section, child passenger restraint system means a system as described in Section 27360 of the Vehicle Code.

(b) Every policy of automobile liability insurance, as described in Section 16054 of the Vehicle Code, shall provide liability coverage for replacement of a child passenger restraint system that was damaged or was in use by a child during an accident for which liability coverage under the policy is applicable due to the liability of an insured.

(c) Every policy of automobile liability insurance that provides uninsured motorist property damage coverage, as described in paragraph (2) of subdivision (a) of Section 11580.26, shall provide coverage for replacement of a child passenger restraint system that was damaged or was in use by a child during an accident for which uninsured motorist property damage coverage under the policy is applicable due to the liability of an uninsured motorist.

(d) Every policy that provides automobile collision coverage, as described in Section 660, or every policy that provides automobile physical damage coverage, as described in Section 660, shall include a child passenger restraint system within the definition of covered property, if the child passenger restraint system was in use by a child during an accident or, if the child passenger restraint system was in the vehicle and it sustained a loss covered by the policy.

(e) Upon the filing of a claim pursuant to a policy described in subdivision (b), (c), or (d), unless otherwise determined, an insurer shall have an obligation to ask whether a child passenger restraint system was in use by a child during an accident or was in the vehicle at the time of a loss that is covered by the policy, and an obligation to replace the child passenger restraint system or reimburse the claimant for the cost of purchasing a new passenger restraint system in accordance with this section if it was in use by a child during the accident or if it sustained a covered loss while in the vehicle.

(f) An insured, upon acquiring a replacement child passenger restraint system, may surrender the child passenger restraint system that was replaced to the nearest office of the Department of the California Highway Patrol.

(Amended by Stats. 2009, Ch. 234, Sec. 13. Effective January 1, 2010.)



11580.1

(a) No policy of automobile liability insurance described in Section 16054 of the Vehicle Code covering liability arising out of the ownership, maintenance, or use of any motor vehicle shall be issued or delivered in this state on or after the effective date of this section unless it contains the provisions set forth in subdivision (b). However, none of the requirements of subdivision (b) shall apply to the insurance afforded under the policy (1) to the extent that the insurance exceeds the limits specified in subdivision (a) of Section 16056 of the Vehicle Code, or (2) if the policy contains an underlying insurance requirement, or provides for a retained limit of self-insurance, equal to or greater than the limits specified in subdivision (a) of Section 16056 of the Vehicle Code.

(b) Every policy of automobile liability insurance to which subdivision (a) applies shall contain all of the following provisions:

(1) Coverage limits not less than the limits specified in subdivision (a) of Section 16056 of the Vehicle Code.

(2) Designation by explicit description of, or appropriate reference to, the motor vehicles or class of motor vehicles to which coverage is specifically granted.

(3) Designation by explicit description of the purposes for which coverage for those motor vehicles is specifically excluded.

(4) Provision affording insurance to the named insured with respect to any owned or leased motor vehicle covered by the policy, and to the same extent that insurance is afforded to the named insured, to any other person using the motor vehicle, provided the use is by the named insured or with his or her permission, express or implied, and within the scope of that permission, except that: (A) with regard to insurance afforded for the loading or unloading of the motor vehicle, the insurance may be limited to apply only to the named insured, a relative of the named insured who is a resident of the named insured s household, a lessee or bailee of the motor vehicle, or an employee of any of those persons; and (B) the insurance afforded to any person other than the named insured need not apply to: (i) any employee with respect to bodily injury sustained by a fellow employee injured in the scope and course of his or her employment, or (ii) any person, or to any agent or employee thereof, employed or otherwise engaged in the business of selling, repairing, servicing, delivering, testing, road-testing, parking, or storing automobiles with respect to any accident arising out of the maintenance or use of a motor vehicle in connection therewith. As used in this chapter, owned motor vehicle includes all motor vehicles described and rated in the policy.

(c) In addition to any exclusion provided in paragraph (3) of subdivision (b), the insurance afforded by any policy of automobile liability insurance to which subdivision (a) applies, including the insurer s obligation to defend, may, by appropriate policy provision, be made inapplicable to any or all of the following:

(1) Liability assumed by the insured under contract.

(2) Liability for bodily injury or property damage caused intentionally by or at the direction of the insured.

(3) Liability imposed upon or assumed by the insured under any workers compensation law.

(4) Liability for bodily injury to any employee of the insured arising out of and in the course of his or her employment.

(5) Liability for bodily injury to an insured or liability for bodily injury to an insured whenever the ultimate benefits of that indemnification accrue directly or indirectly to an insured.

(6) Liability for damage to property owned, rented to, transported by, or in the charge of, an insured. A motor vehicle operated by an insured shall be considered to be property in the charge of an insured.

(7) Liability for any bodily injury or property damage with respect to which insurance is or can be afforded under a nuclear energy liability policy.

(8) Any motor vehicle or class of motor vehicles, as described or designated in the policy, with respect to which coverage is explicitly excluded, in whole or in part.

The insured as used in paragraphs (1), (2), (3), and (4) shall mean only that insured under the policy against whom the particular claim is made or suit brought. An insured as used in paragraphs (5) and (6) shall mean any insured under the policy including those persons who would have otherwise been included within the policy s definition of an insured but, by agreement, are subject to the limitations of paragraph (1) of subdivision (d).

(d) Notwithstanding paragraph (4) of subdivision (b), or Article 2 (commencing with Section 16450) of Chapter 3 of Division 7 of, or Article 2 (commencing with Section 17150) of Chapter 1 of Division 9 of, the Vehicle Code, the insurer and any named insured may, by the terms of any policy of automobile liability insurance to which subdivision (a) applies, or by a separate writing relating thereto, agree as to either or both of the following limitations, the agreement to be binding upon every insured to whom the policy applies and upon every third-party claimant:

(1) That coverage and the insurer s obligation to defend under the policy shall not apply nor accrue to the benefit of any insured or any third-party claimant while any motor vehicle is being used or operated by a natural person or persons designated by name. These limitations shall apply to any use or operation of a motor vehicle, including the negligent or alleged negligent entrustment of a motor vehicle to that designated person or persons. This agreement applies to all coverage provided by that policy and is sufficient to comply with the requirements of paragraph (2) of subdivision (a) of Section 11580.2 to delete coverage when a motor vehicle is operated by a natural person or persons designated by name. The insurer shall have an obligation to defend the named insured when all of the following apply to that designated natural person:

(A) He or she is a resident of the same household as the named insured.

(B) As a result of operating the insured motor vehicle of the named insured, he or she is jointly sued with the named insured.

(C) He or she is an insured under a separate automobile liability insurance policy issued to him or her as a named insured, which policy does not provide a defense to the named insured.

An agreement made by the insurer and any named insured more than 60 days following the inception of the policy excluding a designated person by name shall be effective from the date of the agreement and shall, with the signature of a named insured, be conclusive evidence of the validity of the agreement.

That agreement shall remain in force as long as the policy remains in force, and shall apply to any continuation, renewal, or replacement of the policy by the named insured, or reinstatement of the policy within 30 days of any lapse thereof.

(2) That with regard to a policy issued to a named insured engaged in the business of leasing vehicles for those vehicles that are leased for a term in excess of six months, or selling, repairing, servicing, delivering, testing, road-testing, parking, or storing automobiles, coverage shall not apply to any person other than the named insured or his or her agent or employee, except to the extent that the limits of liability of any other valid and collectible insurance available to that person are not equal to the limits of liability specified in subdivision (a) of Section 16056 of the Vehicle Code. If the policy is issued to a named insured engaged in the business of leasing vehicles, which business includes the lease of vehicles for a term in excess of six months, and the lessor includes in the lease automobile liability insurance, the terms and limits of which are not otherwise specified in the lease, the named insured shall incorporate a provision in each vehicle lease contract advising the lessee of the provisions of this subdivision and the fact that this limitation is applicable except as otherwise provided for by statute or federal law.

(e) Nothing in this section or in Section 16054 or 16450 of the Vehicle Code shall be construed to constitute a homeowner s policy, personal and residence liability policy, personal and farm liability policy, general liability policy, comprehensive personal liability policy, manufacturers and contractors policy, premises liability policy, special multiperil policy, or any policy or endorsement where automobile liability coverage is offered as incidental to some other basic coverage as an automobile liability policy within the meaning of Section 16054 of the Vehicle Code, or as a motor vehicle liability policy within the meaning of Section 16450 of the Vehicle Code, nor shall this section apply to a policy that provides insurance covering liability arising out of the ownership, maintenance, or use of any motor vehicle in the Republic of Mexico issued or delivered in this state by a nonadmitted Mexican insurer, notwithstanding that the policy may provide automobile or motor vehicle liability coverage on insured premises or the ways immediately adjoining.

(f) (1) On and after January 1, 1976, no policy of automobile liability insurance described in subdivision (a) shall be issued, amended, or renewed in this state if it contains any provision that expressly or impliedly excludes from coverage under the policy the operation or use of an insured motor vehicle by the named insured in the performance of volunteer services for a nonprofit charitable organization or governmental agency by providing social service transportation. This subdivision shall not apply in any case in which the named insured receives any remuneration of any kind other than reimbursement for actual mileage driven in the performance of those services at a rate not to exceed the following:

(A) For the 1980 81 fiscal year, the maximum rate authorized by the California Victim Compensation and Government Claims Board, which shall also be known as the base rate.

(B) For each fiscal year thereafter, the greater of either (A) the maximum rate authorized by the California Victim Compensation and Government Claims Board or (B) the base rate as adjusted by the California Consumer Price Index.

(2) No policy of insurance issued under this section may be canceled by an insurer solely for the reason that the named insured is performing volunteer services for a nonprofit charitable organization or governmental agency consisting of providing social service transportation.

(3) For the purposes of this section, social service transportation means transportation services provided by private nonprofit organizations or individuals to either individuals who are senior citizens or individuals or groups of individuals who have special transportation needs because of physical or mental conditions and supported in whole or in part by funding from private or public agencies.

(g) Notwithstanding paragraph (4) of subdivision (b), or Article 2 (commencing with Section 16450) of Chapter 3 of Division 7 of, or Article 2 (commencing with Section 17150) of Chapter 1 of Division 9 of, the Vehicle Code, a Mexican nonadmitted insurer and any named insured may, by the terms of any policy of automobile insurance for use solely in the Republic of Mexico to which subdivision (a) applies, or by a separate writing relating thereto, agree to the limitation that coverage under that policy shall not apply to any person riding in or occupying a vehicle owned by the insured or driven by another person with the permission of the insured. The agreement shall be binding upon every insured to whom the policy applies and upon any third-party claimant.

(h) No policy of automobile insurance that provides insurance covering liability arising out of the ownership, maintenance, or use of any motor vehicle solely in the Republic of Mexico issued by a nonadmitted Mexican insurance company, shall be subject to, or provide coverage for, those coverages provided in Section 11580.2.

(Amended by Stats. 2006, Ch. 538, Sec. 471. Effective January 1, 2007.)



11580.15

Subject to the approval of the Insurance Commissioner, every admitted insurer issuing or renewing motor vehicle liability policies as defined in Section 16054 or 16450 of the Vehicle Code shall, at the time of offering to issue or offering to renew any such policy, disclose to the applicant in writing as a freestanding document, which brings attention to the applicant, all discounts, if any, that are available from the insurer for that insurance and for any related insurance provided under that policy. The insurer shall disclose any discounts for good drivers, senior drivers, students, multiple cars, and any other discounts that are available from that insurer. The disclosure shall be required for personal lines of motor vehicle insurance.

Every insurer that sells insurance through licensed agents or brokers shall disclose in writing to the agents and brokers all of the discounts that are required to be disclosed to the applicant under this section, and shall require its agents and brokers to make the disclosures required by this section.

(Amended by Stats. 1991, Ch. 160, Sec. 1.)



11580.17

The department shall not prohibit an insurer from electing to inspect physically a motor vehicle for purposes of issuing a policy for collision or comprehensive coverage. The inspection of the motor vehicle shall be at no cost to the insured. The information ascertained from that inspection may only be used to determine the extent of insurability for collision or comprehensive coverage for the motor vehicle. If an insurer elects to conduct an inspection prior to offering comprehensive and collision insurance pursuant to this section, the insurer shall inspect every motor vehicle for which coverage is requested if the vehicle was not previously insured under a policy of comprehensive and collision coverage. An insurer may exempt from this requirement new motor vehicles if a copy of the sales contract is delivered to the insurer within five business days of the purchase of the new motor vehicle. The inspection shall be done by the insurer or its agent, and shall be performed not more than 20 miles from the address where the vehicle is insured, and during normal business hours.

(Added by Stats. 2000, Ch. 210, Sec. 1. Effective January 1, 2001.)



11580.2

(a) (1) No policy of bodily injury liability insurance covering liability arising out of the ownership, maintenance, or use of any motor vehicle, except for policies that provide insurance in the Republic of Mexico issued or delivered in this state by nonadmitted Mexican insurers, shall be issued or delivered in this state to the owner or operator of a motor vehicle, or shall be issued or delivered by any insurer licensed in this state upon any motor vehicle then principally used or principally garaged in this state, unless the policy contains, or has added to it by endorsement, a provision with coverage limits at least equal to the limits specified in subdivision (m) and in no case less than the financial responsibility requirements specified in Section 16056 of the Vehicle Code insuring the insured, the insured s heirs or legal representative for all sums within the limits that he, she, or they, as the case may be, shall be legally entitled to recover as damages for bodily injury or wrongful death from the owner or operator of an uninsured motor vehicle. The insurer and any named insured, prior to or subsequent to the issuance or renewal of a policy, may, by agreement in writing, in the form specified in paragraph (2) or paragraph (3), (1) delete the provision covering damage caused by an uninsured motor vehicle completely, or (2) delete the coverage when a motor vehicle is operated by a natural person or persons designated by name, or (3) agree to provide the coverage in an amount less than that required by subdivision (m) but not less than the financial responsibility requirements specified in Section 16056 of the Vehicle Code. Any of these agreements by any named insured or agreement for the amount of coverage shall be binding upon every insured to whom the policy or endorsement provisions apply while the policy is in force, and shall continue to be so binding with respect to any continuation or renewal of the policy or with respect to any other policy that extends, changes, supersedes, or replaces the policy issued to the named insured by the same insurer, or with respect to reinstatement of the policy within 30 days of any lapse thereof. A policy shall be excluded from the application of this section if the automobile liability coverage is provided only on an excess or umbrella basis. Nothing in this section shall require that uninsured motorist coverage be offered or provided in any homeowner policy, personal and residents liability policy, comprehensive personal liability policy, manufacturers and contractors policy, premises liability policy, special multiperil policy, or any other policy or endorsement where automobile liability coverage is offered as incidental to some other basic coverage, notwithstanding that the policy may provide automobile or motor vehicle liability coverage on insured premises or the ways immediately adjoining.

(2) The agreement specified in paragraph (1) to delete the provision covering damage caused by an uninsured motor vehicle completely or delete the coverage when a motor vehicle is operated by a natural person or persons designated by name shall be in the following form:

The California Insurance Code requires an insurer to provide uninsured motorists coverage in each bodily injury liability insurance policy it issues covering liability arising out of the ownership, maintenance, or use of a motor vehicle. Those provisions also permit the insurer and the applicant to delete the coverage completely or to delete the coverage when a motor vehicle is operated by a natural person or persons designated by name. Uninsured motorists coverage insures the insured, his or her heirs, or legal representatives for all sums within the limits established by law, that the person or persons are legally entitled to recover as damages for bodily injury, including any resulting sickness, disease, or death, to the insured from the owner or operator of an uninsured motor vehicle not owned or operated by the insured or a resident of the same household. An uninsured motor vehicle includes an underinsured motor vehicle as defined in subdivision (p) of Section 11580.2 of the Insurance Code.

The agreement may contain additional statements not in derogation of or in conflict with the foregoing. The execution of the agreement shall relieve the insurer of liability under this section while the agreement remains in effect.

(3) The agreement specified in paragraph (1) to provide coverage in an amount less than that required by subdivision (m) shall be in the following form:

The California Insurance Code requires an insurer to provide uninsured motorists coverage in each bodily injury liability insurance policy it issues covering liability arising out of the ownership, maintenance, or use of a motor vehicle. Those provisions also permit the insurer and the applicant to agree to provide the coverage in an amount less than that required by subdivision (m) of Section 11580.2 of the Insurance Code but not less than the financial responsibility requirements. Uninsured motorists coverage insures the insured, his or her heirs, or legal representatives for all sums within the limits established by law, that the person or persons are legally entitled to recover as damages for bodily injury, including any resulting sickness, disease, or death, to the insured from the owner or operator of an uninsured motor vehicle not owned or operated by the insured or a resident of the same household. An uninsured motor vehicle includes an underinsured motor vehicle as defined in subdivision (p) of Section 11580.2 of the Insurance Code.

The agreement may contain additional statements not in derogation of or in conflict with this paragraph. However, it shall be presumed that an application for a policy of bodily injury liability insurance containing uninsured motorist coverage in an amount less than that required by subdivision (m), signed by the named insured and approved by the insurer, with a policy effective date after January 1, 1985, shall be a valid agreement as to the amount of uninsured motorist coverage to be provided.

(b) As used in subdivision (a), bodily injury includes sickness or disease, including death, resulting therefrom; named insured means only the individual or organization named in the declarations of the policy of motor vehicle bodily injury liability insurance referred to in subdivision (a); as used in subdivision (a) if the named insured is an individual insured means the named insured and the spouse of the named insured and, while residents of the same household, relatives of either while occupants of a motor vehicle or otherwise, heirs and any other person while in or upon or entering into or alighting from an insured motor vehicle and any person with respect to damages he or she is entitled to recover for care or loss of services because of bodily injury to which the policy provisions or endorsement apply; as used in subdivision (a), if the named insured is an entity other than an individual, insured means any person while in or upon or entering into or alighting from an insured motor vehicle and any person with respect to damages he or she is entitled to recover for care or loss of services because of bodily injury to which the policy provisions or endorsement apply. As used in this subdivision, individual shall not include persons doing business as corporations, partnerships, or associations. As used in this subdivision, insured motor vehicle means the motor vehicle described in the underlying insurance policy of which the uninsured motorist endorsement or coverage is a part, a temporary substitute automobile for which liability coverage is provided in the policy or a newly acquired automobile for which liability coverage is provided in the policy if the motor vehicle is used by the named insured or with his or her permission or consent, express or implied, and any other automobile not owned by or furnished for the regular use of the named insured or any resident of the same household, or by a natural person or persons for whom coverage has been deleted in accordance with subdivision (a) while being operated by the named insured or his or her spouse if a resident of the same household, but insured motor vehicle shall not include any automobile while used as a public or livery conveyance. As used in this section, uninsured motor vehicle means a motor vehicle with respect to the ownership, maintenance or use of which there is no bodily injury liability insurance or bond applicable at the time of the accident, or there is the applicable insurance or bond but the company writing the insurance or bond denies coverage thereunder or refuses to admit coverage thereunder except conditionally or with reservation, or an underinsured motor vehicle as defined in subdivision (p), or a motor vehicle used without the permission of the owner thereof if there is no bodily injury liability insurance or bond applicable at the time of the accident with respect to the owner or operator thereof, or the owner or operator thereof be unknown, provided that, with respect to an uninsured motor vehicle whose owner or operator is unknown:

(1) The bodily injury has arisen out of physical contact of the automobile with the insured or with an automobile that the insured is occupying.

(2) The insured or someone on his or her behalf has reported the accident within 24 hours to the police department of the city where the accident occurred or, if the accident occurred in unincorporated territory then either to the sheriff of the county where the accident occurred or to the local headquarters of the California Highway Patrol, and has filed with the insurer within 30 days thereafter a statement under oath that the insured or his or her legal representative has or the insured s heirs have a cause of action arising out of the accident for damages against a person or persons whose identity is unascertainable and set forth facts in support thereof. As used in this section, uninsured motor vehicle shall not include a motor vehicle owned or operated by the named insured or any resident of the same household or self-insured within the meaning of the Financial Responsibility Law of the state in which the motor vehicle is registered or that is owned by the United States of America, Canada, a state or political subdivision of any of those governments or an agency of any of the foregoing, or a land motor vehicle or trailer while located for use as a residence or premises and not as a vehicle, or any equipment or vehicle designed or modified for use primarily off public roads, except while actually upon public roads.

As used in this section, uninsured motor vehicle also means an insured motor vehicle where the liability insurer thereof is unable to make payment with respect to the legal liability of its insured within the limits specified therein because of insolvency. An insurer s solvency protection shall be applicable only to accidents occurring during a policy period in which its insured s motor vehicle coverage is in effect where the liability insurer of the tortfeasor becomes insolvent within one year of the accident. In the event of payment to any person under the coverage required by this section and subject to the terms and conditions of the coverage, the insurer making the payment, shall to the extent thereof, be entitled to any proceeds that may be recoverable from the assets of the insolvent insurer through any settlement or judgment of the person against the insolvent insurer.

Nothing in this section is intended to exclude from the definition of an uninsured motor vehicle any motorcycle or private passenger-type four-wheel drive motor vehicle if that vehicle was subject to and failed to comply with the Financial Responsibility Law of this state.

(c) The insurance coverage provided for in this section does not apply either as primary or as excess coverage:

(1) To property damage sustained by the insured.

(2) To bodily injury of the insured while in or upon or while entering into or alighting from a motor vehicle other than the described motor vehicle if the owner thereof has insurance similar to that provided in this section.

(3) To bodily injury of the insured with respect to which the insured or his or her representative shall, without the written consent of the insurer, make any settlement with or prosecute to judgment any action against any person who may be legally liable therefor.

(4) In any instance where it would inure directly or indirectly to the benefit of any workers compensation carrier or to any person qualified as a self-insurer under any workers compensation law, or directly to the benefit of the United States, or any state or any political subdivision thereof.

(5) To establish proof of financial responsibility as provided in Section 16054 of the Vehicle Code.

(6) To bodily injury of the insured while occupying a motor vehicle owned by an insured or leased to an insured under a written contract for a period of six months or longer, unless the occupied vehicle is an insured motor vehicle. Motor vehicle as used in this paragraph means any self-propelled vehicle.

(7) To bodily injury of the insured when struck by a vehicle owned by an insured, except when the injured insured s vehicle is being operated, or caused to be operated, by a person without the injured insured s consent in connection with criminal activity that has been documented in a police report and that the injured insured is not a party to.

(8) To bodily injury of the insured while occupying a motor vehicle rented or leased to the insured for public or livery purposes.

(d) Subject to paragraph (2) of subdivision (c), the policy or endorsement may provide that if the insured has insurance available to the insured under more than one uninsured motorist coverage provision, any damages shall not be deemed to exceed the higher of the applicable limits of the respective coverages, and the damages shall be prorated between the applicable coverages as the limits of each coverage bear to the total of the limits.

(e) The policy or endorsement added thereto may provide that if the insured has valid and collectible automobile medical payment insurance available to him or her, the damages that the insured shall be entitled to recover from the owner or operator of an uninsured motor vehicle shall be reduced for purposes of uninsured motorist coverage by the amounts paid or due to be paid under the automobile medical payment insurance.

(f) The policy or an endorsement added thereto shall provide that the determination as to whether the insured shall be legally entitled to recover damages, and if so entitled, the amount thereof, shall be made by agreement between the insured and the insurer or, in the event of disagreement, by arbitration. The arbitration shall be conducted by a single neutral arbitrator. An award or a judgment confirming an award shall not be conclusive on any party in any action or proceeding between (i) the insured, his or her insurer, his or her legal representative, or his or her heirs and (ii) the uninsured motorist to recover damages arising out of the accident upon which the award is based. If the insured has or may have rights to benefits, other than nonoccupational disability benefits, under any workers compensation law, the arbitrator shall not proceed with the arbitration until the insured s physical condition is stationary and ratable. In those cases in which the insured claims a permanent disability, the claims shall, unless good cause be shown, be adjudicated by award or settled by compromise and release before the arbitration may proceed. Any demand or petition for arbitration shall contain a declaration, under penalty of perjury, stating whether (i) the insured has a workers compensation claim; (ii) the claim has proceeded to findings and award or settlement on all issues reasonably contemplated to be determined in that claim; and (iii) if not, what reasons amounting to good cause are grounds for the arbitration to proceed immediately. The arbitration shall be deemed to be a proceeding and the hearing before the arbitrator shall be deemed to be the trial of an issue therein for purposes of issuance of a subpoena by an attorney of a party to the arbitration under Section 1985 of the Code of Civil Procedure. Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure shall be applicable to these determinations, and all rights, remedies, obligations, liabilities and procedures set forth in Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure shall be available to both the insured and the insurer at any time after the accident, both before and after the commencement of arbitration, if any, with the following limitations:

(1) Whenever in Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure, reference is made to the court in which the action is pending, or provision is made for application to the court or obtaining leave of court or approval by the court, the court that shall have jurisdiction for the purposes of this section shall be the superior court of the State of California, in and for any county that is a proper county for the filing of a suit for bodily injury arising out of the accident, against the uninsured motorist, or any county specified in the policy or an endorsement added thereto as a proper county for arbitration or action thereon.

(2) Any proper court to which application is first made by either the insured or the insurer under Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure for any discovery or other relief or remedy, shall thereafter be the only court to which either of the parties shall make any applications under Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure with respect to the same accident, subject, however, to the right of the court to grant a change of venue after a hearing upon notice, upon any of the grounds upon which change of venue might be granted in an action filed in the superior court.

(3) A deposition pursuant to Chapter 9 (commencing with Section 2025.010) of Title 4 of Part 4 of the Code of Civil Procedure may be taken without leave of court, except that leave of court, granted with or without notice and for good cause shown, must be obtained if the notice of the taking of the deposition is served by either party within 20 days after the accident.

(4) Subdivision (a) of Section 2025.280 of the Code of Civil Procedure is not applicable to discovery under this section.

(5) For the purposes of discovery under this section, the insured and the insurer shall each be deemed to be a party to the action, where that phrase is used in Section 2025.260 of the Code of Civil Procedure.

(6) Interrogatories under Chapter 13 (commencing with Section 2030.010) of Title 4 of Part 4 of the Code of Civil Procedure and requests for admission under Chapter 16 (commencing with Section 2033.010) of Title 4 of Part 4 of the Code of Civil Procedure may be served by either the insured or the insurer upon the other at any time more than 20 days after the accident without leave of court.

(7) Nothing in this section limits the rights of any party to discovery in any action pending or that may hereafter be pending in any court.

(g) The insurer paying a claim under an uninsured motorist endorsement or coverage shall be entitled to be subrogated to the rights of the insured to whom the claim was paid against any person legally liable for the injury or death to the extent that payment was made. The action may be brought within three years from the date that payment was made hereunder.

(h) An insured entitled to recovery under the uninsured motorist endorsement or coverage shall be reimbursed within the conditions stated herein without being required to sign any release or waiver of rights to which he or she may be entitled under any other insurance coverage applicable; nor shall payment under this section to the insured be delayed or made contingent upon the decisions as to liability or distribution of loss costs under other bodily injury liability insurance or any bond applicable to the accident. Any loss payable under the terms of the uninsured motorist endorsement or coverage to or for any person may be reduced:

(1) By the amount paid and the present value of all amounts payable to him or her, his or her executor, administrator, heirs, or legal representative under any workers compensation law, exclusive of nonoccupational disability benefits.

(2) By the amount the insured is entitled to recover from any other person insured under the underlying liability insurance policy of which the uninsured motorist endorsement or coverage is a part, including any amounts tendered to the insured as advance payment on behalf of the other person by the insurer providing the underlying liability insurance.

(i) (1) No cause of action shall accrue to the insured under any policy or endorsement provision issued pursuant to this section unless one of the following actions have been taken within two years from the date of the accident:

(A) Suit for bodily injury has been filed against the uninsured motorist, in a court of competent jurisdiction.

(B) Agreement as to the amount due under the policy has been concluded.

(C) The insured has formally instituted arbitration proceedings by notifying the insurer in writing sent by certified mail, return receipt requested. Notice shall be sent to the insurer or to the agent for process designated by the insurer filed with the department.

(2) Any arbitration instituted pursuant to this section shall be concluded either:

(A) Within five years from the institution of the arbitration proceeding.

(B) If the insured has a workers compensation claim arising from the same accident, within three years of the date the claim is concluded, or within the five-year period set forth in subparagraph (A), whichever occurs later.

(3) The doctrines of estoppel, waiver, impossibility, impracticality, and futility apply to excuse a party s noncompliance with the statutory timeframe, as determined by the court.

(4) Parties to the insurance contract may stipulate in writing to extending the time to conclude arbitration.

(j) Notwithstanding subdivisions (b) and (i), in the event the accident occurs in any other state or foreign jurisdiction to which coverage is extended under the policy and the insurer of the tortfeasor becomes insolvent, any action authorized pursuant to this section may be maintained within three months of the insolvency of the tortfeasor s insurer, but in no event later than the pertinent period of limitation of the jurisdiction in which the accident occurred.

(k) Notwithstanding subdivision (i), any insurer whose insured has made a claim under his or her uninsured motorist coverage, and the claim is pending, shall, at least 30 days before the expiration of the applicable statute of limitation, notify its insured in writing of the statute of limitation applicable to the injury or death. Failure of the insurer to provide the written notice shall operate to toll any applicable statute of limitation or other time limitation for a period of 30 days from the date the written notice is actually given. The notice shall not be required if the insurer has received notice that the insured is represented by an attorney.

(l) As used in subdivision (b), public or livery conveyance, or terms of similar import, shall not include the operation or use of a motor vehicle by the named insured in the performance of volunteer services for a nonprofit charitable organization or governmental agency by providing social service transportation as defined in subdivision (f) of Section 11580.1. This subdivision shall apply only to policies of insurance issued, amended, or renewed on or after January 1, 1976.

(m) Coverage provided under an uninsured motorist endorsement or coverage shall be offered with coverage limits equal to the limits of liability for bodily injury in the underlying policy of insurance, but shall not be required to be offered with limits in excess of the following amounts:

(1) A limit of thirty thousand dollars ($30,000) because of bodily injury to or death of one person in any one accident.

(2) Subject to the limit for one person set forth in paragraph (1), a limit of sixty thousand dollars ($60,000) because of bodily injury to or death of two or more persons in any one accident.

(n) Underinsured motorist coverage shall be offered with limits equal to the limits of liability for the insured s uninsured motorist limits in the underlying policy, and may be offered with limits in excess of the uninsured motorist coverage. For the purposes of this section, uninsured and underinsured motorist coverage shall be offered as a single coverage. However, an insurer may offer coverage for damages for bodily injury or wrongful death from the owner or operator of an underinsured motor vehicle at greater limits than an uninsured motor vehicle.

(o) If an insured has failed to provide an insurer with wage loss information or medical treatment record releases within 15 days of the insurer s request or has failed to submit to a medical examination arranged by the insurer within 20 days of the insurer s request, the insurer may, at any time prior to 30 days before the actual arbitration proceedings commence, request, and the insured shall furnish, wage loss information or medical treatment record releases, and the insurer may require the insured, except during periods of hospitalization, to make himself or herself available for a medical examination. The wage loss information or medical treatment record releases shall be submitted by the insured within 10 days of request and the medical examination shall be arranged by the insurer no sooner than 10 days after request, unless the insured agrees to an earlier examination date, and not later than 20 days after the request. If the insured fails to comply with the requirements of this subdivision, the actual arbitration proceedings shall be stayed for at least 30 days following compliance by the insured. The proceedings shall be scheduled as soon as practicable following expiration of the 30-day period.

(p) This subdivision applies only when bodily injury, as defined in subdivision (b), is caused by an underinsured motor vehicle. If the provisions of this subdivision conflict with subdivisions (a) through (o), the provisions of this subdivision shall prevail.

(1) As used in this subdivision, an insured motor vehicle is one that is insured under a motor vehicle liability policy, or automobile liability insurance policy, self-insured, or for which a cash deposit or bond has been posted to satisfy a financial responsibility law.

(2) Underinsured motor vehicle means a motor vehicle that is an insured motor vehicle but insured for an amount that is less than the uninsured motorist limits carried on the motor vehicle of the injured person.

(3) This coverage does not apply to any bodily injury until the limits of bodily injury liability policies applicable to all insured motor vehicles causing the injury have been exhausted by payment of judgments or settlements, and proof of the payment is submitted to the insurer providing the underinsured motorist coverage.

(4) When bodily injury is caused by one or more motor vehicles, whether insured, underinsured, or uninsured, the maximum liability of the insurer providing the underinsured motorist coverage shall not exceed the insured s underinsured motorist coverage limits, less the amount paid to the insured by or for any person or organization that may be held legally liable for the injury.

(5) The insurer paying a claim under this subdivision shall, to the extent of the payment, be entitled to reimbursement or credit in the amount received by the insured from the owner or operator of the underinsured motor vehicle or the insurer of the owner or operator.

(6) If the insured brings an action against the owner or operator of an underinsured motor vehicle, he or she shall forthwith give to the insurer providing the underinsured motorist coverage a copy of the complaint by personal service or certified mail. All pleadings and depositions shall be made available for copying or copies furnished the insurer, at the insurer s expense, within a reasonable time.

(7) Underinsured motorist coverage shall be included in all policies of bodily injury liability insurance providing uninsured motorist coverage issued or renewed on or after July 1, 1985. Notwithstanding this section, an agreement to delete uninsured motorist coverage completely, or with respect to a person or persons designated by name, executed prior to July 1, 1985, shall remain in full force and effect.

(q) Regardless of the number of vehicles involved whether insured or not, persons covered, claims made, premiums paid or the number of premiums shown on the policy, in no event shall the limit of liability for two or more motor vehicles or two or more policies be added together, combined, or stacked to determine the limit of insurance coverage available to injured persons.

(Amended by Stats. 2005, Ch. 294, Sec. 23. Effective January 1, 2006.)



11580.23

(a) If a suit for bodily injury has been filed against an uninsured motorist in a court of competent jurisdiction, notice in writing of the suit shall be provided the insurer of the insured plaintiff within a reasonable time after the insured knew or should have known of the uninsured status of the motorist, but in no event shall that notice be required before two years from the date of the accrual of the cause of action on which the claim is based. Failure of the insured or his or her representative to give notice shall not be a basis for denial of the uninsured motorist benefits in the absence of proof of prejudice by the insurer.

(b) The Legislature hereby finds that this section is declarative of existing law. It is the intent of the Legislature to abrogate the holdings in cases such as State Farm Mutual Auto. Ins. Co. v. Patton, 194 Cal. App. 3d 626, to the extent that they are inconsistent with this section. Those decisions are abrogated and shall not apply to any matters not final.

(Amended by Stats. 2003, Ch. 56, Sec. 2. Effective January 1, 2004.)



11580.24

(a) No private passenger motor vehicle insured by its owner pursuant to a policy of insurance subject to Section 11580.1 or 11580.2 shall be classified as a commercial vehicle, for-hire vehicle, permissive use vehicle, or livery solely because its owner allows it to be used for personal vehicle sharing as long as all of the following circumstances apply:

(1) The personal vehicle sharing is conducted pursuant to a personal vehicle sharing program.

(2) The annual revenue received by the vehicle s owner which was generated by the personal vehicle sharing of the vehicle does not exceed the annual expenses of owning and operating the vehicle, including depreciation, interest, lease payments, auto loan payments, insurance, maintenance, parking, fuel, cleaning, automobile repair, and costs associated with personal vehicle sharing, including, but not limited to, the installation, operation, and maintenance of computer hardware and software, signage identifying the vehicle as a personal sharing vehicle, and any fees charged by a personal vehicle sharing program.

(3) The owner of the private passenger motor vehicle does not knowingly place the vehicle into commercial use, as defined by Section 675.5, by a personal vehicle sharing user while engaged in personal vehicle sharing.

(b) For purposes of this section the following definitions apply:

(1) Personal vehicle sharing means the use of private passenger motor vehicles by persons other than the vehicle s owner, in connection with a personal vehicle sharing program.

(2) Personal vehicle sharing program means a legal entity qualified to do business in the State of California engaged in the business of facilitating the sharing of private passenger vehicles for noncommercial use by individuals within the state.

(3) Private passenger motor vehicle means a vehicle that is insured, or is subject to being insured, under a personal automobile liability insurance policy insuring a single individual or individuals residing in the same household, as the named insured, or meets the requirements of Section 16058 of the Vehicle Code, but does not include a vehicle with fewer than four wheels.

(c) A personal vehicle sharing program shall, for each vehicle that it facilitates the use of, do all of the following:

(1) During all times that the vehicle is engaged in personal vehicle sharing, provide insurance coverages for the vehicle and operator of the vehicle that are equal to or greater than the insurance coverages maintained by the vehicle owner and reported to the personal vehicle sharing program. However, the personal vehicle sharing program shall not provide liability coverage less than three times the minimum insurance requirements for private passenger vehicles. Compliance with the terms and conditions of this paragraph shall be deemed to avoid the application of the limitation on damage recoveries set forth in Section 3333.4 of the Civil Code.

(2) Provide the registered owner of the vehicle with a Department of Motor Vehicles Form REG 5085 or other suitable proof of compliance with the insurance requirements of this section and the requirements of the California Financial Responsibility Law in Section 1656.2 of the Vehicle Code, a copy of which shall be maintained in the vehicle by the vehicle s registered owner during any time when the vehicle is operated by any person other than the vehicle s owner pursuant to a personal vehicle sharing program.

(3) Collect, maintain, and make available to the vehicle s owner, the vehicle owner s primary automobile liability insurer on file with the Department of Motor Vehicles, and to any other government agency as required by law, at the cost of the personal vehicle sharing program, verifiable electronic records that identify the date, time, initial and final locations of the vehicle, and miles driven when the vehicle is under the control of a person other than the vehicle s owner pursuant to a personal vehicle sharing program.

(4) Provide the vehicle s owner and any person that operates the vehicle pursuant to a personal vehicle sharing program with a disclosure that contains information explaining the terms and conditions contained in this section.

(5) Not knowingly permit the vehicle to be operated for commercial use by a personal vehicle sharing user while engaged in personal vehicle sharing.

(6) Use only private passenger vehicles.

(7) Facilitate the installation, operation, and maintenance of computer hardware and software and signage, necessary for a vehicle to be used in a personal vehicle sharing program, including payment of the cost of damage or theft of that equipment and any damage caused to the vehicle by the installation, operation, and maintenance of that equipment.

(d) Notwithstanding any other provision of law or any provision in a private passenger motor vehicle owner s automobile insurance policy, in the event of a loss or injury that occurs during any time period when the vehicle is under the operation and control of a person, other than the vehicle owner, pursuant to a personal vehicle sharing program, or otherwise under the control of a personal vehicle sharing program, the personal vehicle sharing program shall assume all liability of the owner and shall be considered the owner of the vehicle for all purposes. Nothing in this section limits the liability of the personal vehicle sharing program for its acts or omissions that result in injury to any persons as a result of the use or operation of a personal vehicle sharing program.

(e) A personal vehicle sharing program shall continue to be liable pursuant to subdivision (d) until both of the following occur:

(1) The private passenger motor vehicle is returned to a location designated by the personal vehicle sharing program.

(2) The earliest of one of the following occurs:

(A) The expiration of the time period established for the particular use of the vehicle.

(B) The intent to terminate the personal vehicle sharing use is verifiably communicated to the personal vehicle sharing program.

(C) The vehicle s owner takes possession and control of the vehicle.

(f) The personal vehicle sharing program shall assume liability for a claim in which a dispute exists as to who was in control of the vehicle when the loss occurred giving rise to the claim, and the vehicle s private passenger motor vehicle insurer shall indemnify the personal vehicle sharing program to the extent of its obligation under the applicable insurance policy, if it is determined that the vehicle s owner was in control of the vehicle at the time of the loss.

(g) In the event that the owner of the vehicle is named as a defendant in a civil action, for a loss or injury that occurs during any time period when the vehicle is under the operation and control of a person, other than the vehicle s owner, pursuant to a personal vehicle sharing program, or otherwise under the control of a personal vehicle sharing program, the personal vehicle sharing program shall have the duty to defend and indemnify the vehicle s owner, subject to the provisions of subdivisions (d) and (f).

(h) Notwithstanding any other provision of law or any provision in a vehicle owner s automobile liability insurance policy, while a private passenger motor vehicle is used by a person other than its owner pursuant to personal vehicle sharing facilitated through a personal vehicle sharing program, all of the following shall apply:

(1) The insurer of that vehicle on file with the Department of Motor Vehicles may exclude any and all coverage afforded pursuant to its policy.

(2) The primary and excess insurer or insurers of the owners, operators, and maintainers of the private passenger motor vehicle used in a personal vehicle sharing program shall have the right to notify an insured that it has no duty to defend or indemnify any person or organization for liability for any loss that occurs during use of the vehicle in a personal vehicle sharing program.

(i) No policy of insurance that is subject to Section 11580.1 or 11580.2 shall be canceled, voided, terminated, rescinded, or nonrenewed solely on the basis that the private passenger motor vehicle has been made available for personal vehicle sharing pursuant to a personal vehicle sharing program that is in compliance with the provisions of this section.

(Added by Stats. 2010, Ch. 454, Sec. 1. Effective January 1, 2011.)



11580.25

No motor vehicle insured pursuant to a policy of insurance issued under Section 11580.1 or 11580.2 shall be classified as a common carrier, livery, or for-hire vehicle solely for the reason that the named insured is performing volunteer services for a nonprofit charitable organization or governmental agency consisting of providing social service transportation as defined in subdivision (f) of Section 11580.1.

(Added by Stats. 1980, Ch. 1320, Sec. 3. Effective September 30, 1980.)



11580.26

(a) Except where a named insured has agreed pursuant to Section 11580.2 to delete the coverages provided by that section, no policy of bodily injury liability insurance covering liability arising out of the ownership, maintenance, or use of any motor vehicle, except where the policy provides insurance in the Republic of Mexico issued or delivered in this state by nonadmitted Mexican insurers, and except a policy insuring a commercial vehicle as defined in Section 260 of the Vehicle Code, shall be issued or delivered in this state to the owner or operator of a motor vehicle, or shall be issued or delivered by any insurer licensed in this state upon any motor vehicle then principally used or principally garaged in this state, unless a named insured has been offered the following coverage:

(1) Where the policy of motor vehicle liability insurance includes collision coverage as defined in subdivision (d) of Section 660, coverage which provides that the deductible amount, if any, to be paid by the named insured under the collision coverage shall be payable by the insurer in the event of collision involving a vehicle owned by the named insured and insured under the policy, and an uninsured motor vehicle.

(2) Where the policy of motor vehicle liability insurance does not include collision coverage as defined in subdivision (d) of Section 660, coverage for property damage to the insured motor vehicle, but not including personal property contained therein, caused by the owner or operator of an uninsured motor vehicle. As used in this subdivision, property damage means payment for loss or damage to the insured motor vehicle resulting from collision, not to exceed its actual cash value or three thousand five hundred dollars ($3,500), whichever is less, for which loss or damage the insured is legally entitled to recover from the owner or operator of an uninsured motor vehicle. Property damage does not include compensation for loss of use of the motor vehicle. As used in this subdivision, the term insured motor vehicle means the motor vehicle described in the underlying insurance policy of which the uninsured motorist property damage coverage or endorsement applies.

(b) Every payment by an insurer under either coverage provided in paragraphs (1) and (2) of subdivision (a) shall be payable under the terms and conditions set forth in the policy, and shall be made only where the collision involves actual, direct physical contact between the insured and the uninsured motor vehicle and the owner or operator of the uninsured motor vehicle is identified or the uninsured motor vehicle is identified by its license number, provided that the insured or someone on his or her behalf shall have reported the accident within 10 business days to his or her insurer or their agent and, provided further, that it is also determined by the insured and insurer or, in the event of disagreement, by arbitration conducted by a single neutral arbitrator, when the insured has formally instituted arbitration proceedings within one year from the date of the accident, that the insured is legally entitled to recover the amount of the payments for property damage from the owner or operator of the uninsured motor vehicle. No cause of action shall exist against either an insured or insurer from exercising the right to request arbitration of a claim under this section or Section 11580.2.

(c) Any named insured, prior to or subsequent to the issuance or renewal of a policy, may elect not to accept the type of coverage provided by this section or the insurer and any named insured may agree in writing to waive this coverage when a motor vehicle is used or operated by a person or persons designated by name. That election shall be binding upon every insured to whom the policy or endorsement provisions apply while the policy is in force and shall continue to be so binding, with respect to any continuation or renewal of the policy, or with respect to any other policy which extends, changes, supersedes, or replaces the policy issued to the named insured by the same insurer or with respect to reinstatement of the policy within 30 days of any lapse thereof. A policy shall be excluded from the application of this section if the only coverage, with respect to the use of any motor vehicle, is limited to the contingent liability arising out of the use of nonowned motor vehicles or if the automobile liability coverage is provided only on an excess or umbrella basis.

(d) An insurer paying a claim under any coverage required by this section shall be entitled to be subrogated to the rights of the insured to whom the claim was paid against any person legally liable for the damage to the insured motor vehicle to the extent that payment was made. The action may be brought within three years from the date that payment was made pursuant to this section.

In the event of a covered loss to a vehicle that is insured for the coverage described in paragraph (2) of subdivision (a) and also insured for collision coverage, the collision coverage shall pay for the covered loss and the insurance described in paragraph (2) of subdivision (a) shall only pay any deductible not covered by the collision coverage not to exceed three thousand five hundred dollars ($3,500).

(e) As used in this section, uninsured motor vehicle means any motor vehicle with respect to the ownership, maintenance, or use of which there is no property damage liability insurance or bond applicable at the time of the accident, or there is applicable insurance or bond but the company writing the insurance or bond denies coverage thereunder or refuses to admit coverage thereunder, except conditionally or with reservation, or a motor vehicle used without the permission of the owner thereof if there is no property damage liability insurance or bond applicable at the time of the accident with respect to the owner or operator thereof. A motor vehicle which has at least the minimum property damage liability limits required pursuant to Section 16056 of the Vehicle Code shall not be held to be an uninsured motor vehicle even when the property damage liability limits are not sufficient to compensate for all property damage caused by the owner or operator of the vehicle. As used in this section, uninsured motor vehicle shall not include a motor vehicle owned or operated by any insured or any resident of the named insured s household or self-insured within the meaning of the financial responsibility provisions of the state in which the motor vehicle is registered or which is owned by the United States of America, Canada, a state or political subdivision of any government, or an agency of any of the foregoing, or a land motor vehicle or trailer operated on rails or crawler treads or while located for use as a residence for premises and not as a vehicle, or a farm-type tractor or equipment designed for use principally off public roads, except while actually upon public roads. As used in this section, uninsured motor vehicle also means an insured motor vehicle where the liability insurer thereof is unable to make payment with respect to the legal liability of its insured within the limits specified therein because of insolvency. An insurer s solvency protection shall be applicable only to accidents occurring during a policy period in which its insured s motor vehicle coverage is in effect where the liability insurer of the tortfeasor becomes insolvent within one year of the accident. In the event of payment to any person under the coverage required by this section and subject to the terms and conditions of the coverage, the insurer making the payment shall, to the extent thereof, be entitled to any proceeds which may be recoverable from the assets of the insolvent insurer through any settlement or judgment of the person against the insolvent insurer.

(f) The offer of coverage required by this section shall be made only for policies issued or renewed on or after July 1, 1984.

(g) Any insurer whose insured has made a claim under either coverage provided in paragraphs (1) and (2) of subdivision (a), and that claim is pending, shall, at least 30 days before the expiration of the applicable statute of limitation, notify its insured in writing of the statute of limitation applicable to the property damage. Failure of the insurer to provide the written notice shall operate to toll any applicable statute of limitation until 30 days after the date the written notice is actually given. The notice shall not be required if the insurer has received notice that the insured is represented by an attorney.

(Amended by Stats. 1988, Ch. 1471, Sec. 3.)



11580.3

When an insured entitled to recovery under uninsured motorists coverage is a minor, an arbitration award upon the minor s claim is deemed to be a compromise and is governed by Part 8 (commencing with Section 3300) of Division 4 of the Probate Code; provided, however, that the court may disapprove the award only on the grounds specified in Section 1286.2 of the Code of Civil Procedure.

(Amended by Stats. 1988, Ch. 113, Sec. 12. Effective May 25, 1988. Operative July 1, 1988, by Sec. 23 of Ch. 113.)



11580.4

In any action or arbitration proceeding to determine whether an insured shall be entitled to recovery of damages under uninsured motorist coverage, the certificate of the Department of Motor Vehicles that the owner or operator of the motor vehicle alleged to have been an uninsured motor vehicle at the time of the accident has not established financial responsibility, as provided in Section 16020 of the Vehicle Code, shall be admissible in evidence to create a rebuttable presumption that such vehicle was an uninsured motor vehicle at the time of the accident.

(Amended by Stats. 1974, Ch. 1409.)



11580.5

No award made in an arbitration proceeding instituted pursuant to Section 11580.2 shall be deemed to be res judicata or collateral estoppel in any court action which may be pending or brought by the insured against the owner or operator of an uninsured motor vehicle.

(Added by Stats. 1967, Ch. 1654.)



11580.6

Where a policy of liability insurance covering the ownership, maintenance, or use of a motor vehicle or aircraft contains a provision indicating that coverage is extended to accidents, occurrences, and loss arising in Mexico, the policy shall contain an additional provision, either on the face of the policy or by an endorsement attached thereto stating as follows:

?WARNING

Unless you have automobile or aircraft insurance written by a Mexican insurance company, you may spend many hours or days in jail, if you have an accident in Mexico. Insurance coverage should be secured from a company licensed under the laws of Mexico to write such insurance in order to avoid complications and some other penalties possible under the laws of Mexico, including the possible impoundment of your automobile or aircraft.

(Amended by Stats. 1968, Ch. 511.)



11580.8

The Legislature declares it to be the public policy of this state to avoid so far as possible conflicts and litigation, with resulting court congestion, between and among injured parties, insureds, and insurers concerning which, among various policies of liability insurance and the various coverages therein, are responsible as primary, excess, or sole coverage, and to what extent, under the circumstances of any given event involving death or injury to persons or property caused by the operation or use of a motor vehicle.

The Legislature further declares it to be the public policy of this state that Section 11580.9 of the Insurance Code expresses the total public policy of this state respecting the order in which two or more of such liability insurance policies covering the same loss shall apply, and such public policy is not to be changed or modified by any provision of the Vehicle Code except in those express cases where the requirements of Article 2 (commencing with Section 16450) of Chapter 3 of Division 7 of the Vehicle Code apply with regard to a policy of liability insurance certified as provided in Section 16431 of the Vehicle Code.

(Added by Stats. 1970, Ch. 300.)



11580.9

(a) Where two or more policies affording valid and collectible automobile liability insurance apply to the same motor vehicle in an occurrence out of which a liability loss shall arise, and one policy affords coverage to a named insured engaged in the business of selling, repairing, servicing, delivering, testing, road-testing, parking, or storing motor vehicles, then both of the following shall be conclusively presumed:

(1) If, at the time of loss, the motor vehicle is being operated by any person engaged in any of these businesses, or by his or her employee or agent, the insurance afforded by the policy issued to the person engaged in the business shall be primary, and the insurance afforded by any other policy shall be excess.

(2) If, at the time of loss, the motor vehicle is being operated by any person other than as described in paragraph (1), the insurance afforded by the policy issued to any person engaged in any of these businesses shall be excess over all other insurance available to the operator as a named insured or otherwise.

(b) Where two or more policies apply to the same loss, and one policy affords coverage to a named insured who in the course of his or her business rents or leases motor vehicles without operators, it shall be conclusively presumed that the insurance afforded by that policy to a person other than the named insured or his or her agent or employee, shall be excess over and not concurrent with, any other valid and collectible insurance applicable to the same loss covering the person as a named insured or as an additional insured under a policy with limits at least equal to the financial responsibility requirements specified in Section 16056 of the Vehicle Code. The presumption provided by this subdivision shall apply only if, at the time of the loss, the involved motor vehicle either:

(1) Qualifies as a commercial vehicle. For purposes of this subdivision, commercial vehicle means a type of vehicle subject to registration or identification under the laws of this state and is one of the following:

(A) Used or maintained for the transportation of persons for hire, compensation, or profit.

(B) Designed, used, or maintained primarily for the transportation of property.

(2) Has been leased for a term of six months or longer.

(c) Where two or more policies are applicable to the same loss arising out of the loading or unloading of a motor vehicle, and one or more of the policies is issued to the owner, tenant, or lessee of the premises on which the loading or unloading occurs, it shall be conclusively presumed that the insurance afforded by the policy covering the motor vehicle shall not be primary, notwithstanding anything to the contrary in any endorsement required by law to be placed on the policy, but shall be excess over all other valid and collectible insurance applicable to the same loss with limits up to the financial responsibility requirements specified in Section 16056 of the Vehicle Code. In that event, the two or more policies shall not be construed as providing concurrent coverage, and only the insurance afforded by the policy or policies covering the premises on which the loading or unloading occurs shall be primary and the policy or policies shall cover as an additional insured with respect to the loading or unloading operations all employees of the owner, tenant, or lessee while acting in the course and scope of their employment.

(d) Except as provided in subdivisions (a), (b), and (c), where two or more policies affording valid and collectible liability insurance apply to the same motor vehicle or vehicles in an occurrence out of which a liability loss shall arise, it shall be conclusively presumed that the insurance afforded by that policy in which the motor vehicle is described or rated as an owned automobile shall be primary and the insurance afforded by any other policy or policies shall be excess.

(e) Any insurance policy which, under the terms of subdivisions (a) to (d), inclusive, applies as excess coverage may provide with respect to any primary policy or to any loss to which primary insurance is not valid and collectible in whole or in part, that the excess policy shall apply only to the extent necessary to provide the insured with the coverage limits specified in Section 16056 of the Vehicle Code.

(f) The presumptions stated in subdivisions (a) to (d), inclusive, may be modified or amended only by written agreement signed by all insurers who have issued a policy or policies applicable to a loss described in these subdivisions and all named insureds under these policies.

(g) Where two or more personal policies affording valid and collectible liability insurance apply to the same motor vehicle in an occurrence out of which a loss shall arise, and one policy, as defined in subdivision (a) of Section 660, is primary, either by its terms or by operation of law, and one or more of the personal policies providing liability insurance, as defined in Section 108, are excess, either by their terms or by operation of law, then the following shall apply:

(1) Each insurer shall pay its share of the defense costs. Each insurer s share of the defense costs shall be the percentage of the total defense costs equal to the amount of damage paid by that insurer as a percentage of total damages paid by all insurers whose policies apply to that motor vehicle.

(2) The term defense costs means, for purposes of this subdivision, reasonable attorney s fees and expenses, investigation expenses, expert witness fees, and costs allowable under Section 1033.5 of the Code of Civil Procedure.

(h) Notwithstanding subdivision (b), when two or more policies affording valid and collectible automobile liability insurance apply to a power unit and an attached trailer or trailers in an occurrence out of which a liability loss shall arise, and one policy affords coverage to a named insured in the business of a trucker, defined as any person or organization engaged in the business of transporting property by auto for hire, then the following shall be conclusively presumed: If at the time of loss, the power unit is being operated by any person in the business of a trucker, the insurance afforded by the policy to the person engaged in the business of a trucker shall be primary for both power unit and trailer or trailers, and the insurance afforded by the other policy shall be excess.

(i) For purposes of this article, a certificate of self-insurance issued pursuant to Section 16053 of the Vehicle Code or a deposit of cash made pursuant to Section 16054.2 of the Vehicle Code or a bond in effect pursuant to Section 16054 of the Vehicle Code or a report of governmental ownership or lease filed pursuant to Section 16051 of the Vehicle Code shall be considered a policy of automobile liability insurance. However, this subdivision does not establish or provide the basis for any other form of liability for or upon a self-insurer or other person or entity holding, issuing, or establishing any form of security as described herein.

(Amended by Stats. 2006, Ch. 345, Sec. 1. Effective January 1, 2007.)



11580.10

Any liability insurer issuing or renewing an automobile liability policy or a motor vehicle liability policy within the meaning of subdivision (a) of Section 16054 of the Vehicle Code shall provide written notice to the named insured of the policy identification number that may be used for verifying financial responsibility for purposes of Section 16028 of the Vehicle Code. This notice may be provided in a written binder, if any, or in the policy documents provided upon issuance or renewal of the policy. The insurer shall provide at least two copies of the notice to the insured and shall, upon request and payment of the reasonable cost thereof, provide additional copies.

(Amended by Stats. 1989, Ch. 1124, Sec. 1. Effective September 30, 1989.)



11581

Upon any proceeding supplementary to execution, such judgment debtor may be required to exhibit any policy carried by him, insuring him against the liability for the loss or damage for which judgment was obtained.

(Enacted by Stats. 1935, Ch. 145.)



11582

No settlement made under a motor vehicle liability insurance policy of a claim against any insured thereunder arising from any accident or other event insured against for damage to or destruction of property owned by another person shall be construed as an admission of liability by the insured, or the insurer s recognition of such liability, with respect to any other claim arising from the same accident or event.

(Added by Stats. 1965, Ch. 296.)



11583

No advance payment or partial payment of damages made by any person, or made by his insurer under liability insurance as defined in subdivision (a) of Section 108, as an accommodation to an injured person or on his behalf to others or to the heirs at law or dependents of a deceased person because of an injury or death claim or potential claim against any person or insured shall be construed as an admission of liability by the person claimed against, or of that person s or the insurer s recognition of such liability, with respect to such injured or deceased person or with respect to any other claim arising from the same accident or event. Any such payments shall, however, constitute a credit and be deductible from any final settlement made or judgment rendered with respect to such injured or deceased person which does not expressly take into account such advance payments. Any person, including any insurer, who makes such an advance or partial payment, shall at the time of beginning payment, notify the recipient thereof in writing of the statute of limitations applicable to the cause of action which such recipient may bring against such person as a result of such injury or death, including any time limitations within which claims are required to be made against the state or any local public entity when such payments are made on behalf of such public entities. Failure to provide such written notice shall operate to toll any such applicable statute of limitations or time limitations from the time of such advance or partial payment until such written notice is actually given. That notification shall not be required if the recipient is represented by an attorney.

(Amended by Stats. 1985, Ch. 792, Sec. 5.)



11584

No policy of insurance issued or delivered in this state covering any loss, expense or liability arising out of the ownership, maintenance, or use of an aircraft shall exclude or deny coverage because the aircraft is operated in violation of federal or civil air regulations, or any state law or local ordinance, nor shall any policy exclude or deny coverage which the insured is obligated to provide according to law.

This section does not prohibit the use of specific exclusions or conditions in any such policy which relates to any of the following:

(1) Certification of an aircraft in a stated category by the Federal Aviation Administration.

(2) Certification of a pilot in a stated category by the Federal Aviation Administration.

(3) Establishing requirements for pilot experience.

(4) Establishing limitations on the use of the aircraft.

(5) Any person licensed under Division 6 (commencing with Section 11401) of the Agricultural Code with respect to his operation of an aircraft for the purpose of applying pest control materials or substances by dusting, spraying or any other manner whereby such materials or substances are applied through the medium of aircraft.

(Amended by Stats. 1979, Ch. 993.)



11585

(a) No policy of insurance for residential property located within California shall be issued or delivered, and no existing policy of insurance for residential property located within California shall be renewed, unless the policy complies with the requirements of subdivision (b).

(b) If the policy includes any liability insurance, or if a liability insurance policy is issued in connection with the policy, the policy shall cover liability incurred by the insured in connection with the use of the residential property for a polling place for any state or local election, under the same terms and conditions as for other liability covered by the policy.

(Added by Stats. 1987, Ch. 815, Sec. 1.)



11586

(a) On and after the effective date of this section, each insurer licensed to issue automobile liability insurance or common carrier liability insurance, and selling or offering for sale automobile liability insurance or common carrier liability insurance to a transit district organized under Part 3 (commencing with Section 30000) of Division 10 of the Public Utilities Code, shall, as a condition of obtaining or retaining a license to transact business in this state, offer uninsured motorist coverage identical in all respects to that set forth in Section 11580.2 with regard to private passenger motor vehicles, except that the insurer and such transit district, as the case may be, may not agree to waive such coverage.

(b) No insurer subject to subdivision (a) shall refuse to issue uninsured motorist coverage to any such transit district which applies to it therefor.

(c) Each insurer subject to this section may charge such premium rate for providing uninsured motorist coverage to such transit district as will be sufficient for it to meet the costs of providing such coverage.

(Added by Stats. 1971, Ch. 1514.)



11588

No insurer authorized to do business in this state and to provide professional liability insurance to persons lawfully engaged in the practice of medicine or osteopathic medicine, health plans, and to partnerships or corporations lawfully engaged in the operation of hospitals, sanitariums, clinics, or other health care facilities, shall refuse to issue or renew insurance at rates which are not excessive or unfairly discriminatory as defined in Section 1852 to those persons, partnerships or corporations, solely on the grounds that those persons, partnerships or corporations have entered, or intend to enter, into valid written agreements with patients or prospective patients for the arbitration of cases or controversies arising out of the professional or business relationships between those persons, partnerships or corporations and said patients.

(Amended by Stats. 1993, Ch. 226, Sec. 12. Effective January 1, 1994.)



11589

No insurer who provides professional liability insurance for physicians and surgeons or dentists shall increase the premium for such insurance, impose a surcharge with respect to such insurance, or otherwise require additional compensation for such insurance, or institute or increase a deductible amount payable by the insured, because a notice of intention to commence an action has been given pursuant to Section 364 of the Code of Civil Procedure, unless a complaint has been served on the physician and surgeon or dentist with respect to such action.

(b) For the purposes of this section, professional liability insurance means insurance against liability for damages caused by any act or omission of a physician and surgeon or dentist in rendering professional services within this state issued by any insurer, including, but not limited to, a joint underwriting association, cooperative corporation or reciprocal or interinsurance exchange.

(Added by Stats. 1979, Ch. 988.)



11589.5

No insurer who provides professional liability insurance for persons licensed under the provisions of Part 1 (commencing with Section 10000) of Division 4 of the Business and Professions Code shall exclude from coverage under that policy liability arising from the breach of the duty of the licensee arising under Article 2 (commencing with Section 2079) of Chapter 3 of Title 6 of Part 4 of Division 3 of the Civil Code. Notwithstanding the foregoing, an insurer may exclude coverage against liability arising out of a dishonest, fraudulent, criminal, or malicious act, error, or omission committed by, at the direction of, or with the knowledge of the insured.

For the purposes of this section, professional liability insurance means insurance against liability for damages caused by any act or omission of a real estate licensee in rendering professional services in this state.

(Added by Stats. 1985, Ch. 223, Sec. 3.)






ARTICLE 2.5. Personal Liability Insurance Providing Workers’ Compensation Coverage for Household Employees

11590

Except as provided in Section 11591, no policy providing comprehensive personal liability insurance may be issued or renewed in this state on or after January 1, 1977, unless it contains a provision for coverage against liability for the payment of compensation, as defined in Section 3207 of the Labor Code, to any person defined as an employee by subdivision (d) of Section 3351 of the Labor Code. Any such policy in effect on or after January 1, 1977, whether or not actually containing such provisions, shall be construed as if such provisions were embodied therein. However, such coverage shall not apply if any other existing, valid and collectible, workers compensation insurance for such liability is applicable to the injury or death of such employee.

(Repealed and added by Stats. 1977, Ch. 17.)



11591

The requirements of Section 11590 shall be inapplicable to any such policy of insurance or endorsement where the services of such employee are in connection with the trade, business, profession, or occupation, as such terms are defined in Sections 3355 and 3356 of the Labor Code, of the insured.

(Repealed and added by Stats. 1977, Ch. 17.)



11592

Notwithstanding the provisions of subdivision (f) of Section 1851, the rates, classifications, and rating systems for the workers compensation insurance covering those persons defined as employees by subdivision (d) of Section 3351 of the Labor Code, and the insurers issuing such insurance coverage, shall be subject to the provisions of Chapter 9 (commencing with Section 1850) of Part 2 of Division 1.

(Repealed and added by Stats. 1977, Ch. 17.)



11593

The premium charge for the coverage required by Section 11590 shall not be separately stated from that charged for other coverage under the policy in the insured s copy of the following: premium notice, policy, endorsement or memorandum of insurance.

(Added by Stats. 1978, Ch. 765.)






ARTICLE 3. Capital Requirements of Reserve Basis Insurers

11600

An incorporated insurer issuing policies of liability, workers compensation, or common carrier liability insurance, shall be governed by the paid-in capital and surplus requirements of Sections 700.01 to 700.05, inclusive.

(Amended by Stats. 1981, Ch. 714, Sec. 275.)



11601

Except as restricted by its charter, such an incorporated insurer, having such a paid-in capital, may transact all three of such insurances.

(Enacted by Stats. 1935, Ch. 145.)



11602

Any such insurer which on July 26, 1919, was authorized by its charter to transact liability insurance may transact workers compensation and common carrier liability insurance as though expressly permitted by its charter to do so.

(Amended by Stats. 1981, Ch. 714, Sec. 276.)






ARTICLE 4. Assigned Risk Plans

11620

(a) The commissioner, after a public hearing, shall approve or issue a reasonable plan for the equitable apportionment, among insurers admitted to transact liability insurance, of those applicants for automobile bodily injury and property damage liability insurance who are in good faith entitled to but are unable to procure that insurance through ordinary methods. The commissioner shall require the payment of five hundred ninety dollars ($590), in advance, as a fee for the filing of amendments to the plan with the commissioner. The commissioner may approve or issue reasonable amendments to the plan that are approved by the plan s advisory committee, if he or she first holds a public hearing to determine whether the amendments are in keeping with the intent and purpose of this section. All those insurers shall subscribe to the plan and its amendments and participate in the plan.

(b) Judicial review of a change to the plan, including rate revision proceedings, shall be in accordance with Section 1858.6.

(c) The adoption of the plan referenced in subdivision (a), and any amendments thereto, is not subject to the requirements of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), unless written or oral comments submitted pursuant to subdivision (e) raise regulatory standards set forth in subdivisions (a), (b), (c), (d), (e), and (f) of Section 11349 of the Government Code.

(d) The commissioner shall provide notice of any hearing pursuant to subdivision (a) by doing all of the following at least 45 days prior to the hearing:

(1) Publishing the notice in the California Regulatory Notice Register.

(2) Mailing the notice to the parties on the department s regulations mailing list.

(3) Posting the notice on the department s public Internet Web site.

(e) Interested parties may present written or oral comments at the hearing, or may submit written comments to the contact person identified in the hearing notice by the date and time posted in the notice. Before adopting any amendments to the plan, the commissioner shall consider all comments received on or before the day of the hearing.

(Amended by Stats. 2013, Ch. 321, Sec. 25. Effective January 1, 2014.)



11621.1

In the event an insurer discontinues writing automobile liability insurance in this state but retains its license to write that business, it shall continue to pay plan assessments and receive plan assignments until its quota or quotas established by its writings prior to discontinuance of business has or have been filled. However, if the automobile liability business of an insurer discontinuing the writing of that business in this state has been transferred to or reinsured by another insurer, the latter shall receive and assume the plan assignments and plan assessments of the insurer discontinuing business, as established by its writings prior to the transfer or agreement of reinsurance, until its quota or quotas has or have been filled, unless another insurer is allowed to assume those obligations.

(Added by Stats. 2000, Ch. 175, Sec. 2. Effective January 1, 2001.)



11621.2

(a) An insurer that is no longer licensed to write automobile liability insurance in this state shall have its plan business treated in the same manner as its voluntary business and shall not receive new assignments.

(b) The runoff of existing plan business shall be conducted in an orderly manner with policies nonrenewed upon the next anniversary date.

(c) An insurer that elects to surrender its license or has its license to do business in this state revoked shall comply with the following requirements:

(1) If an insurer elects to leave this state by surrendering its license to write automobile insurance, it shall submit to the plan s advisory committee as a condition precedent to the surrender of its license, a plan that disposes of the insurer s quota of plan assignments established by its voluntary writings, and provides for the handling of its outstanding assigned risk policies, including payment of claims, by appropriate financial arrangements or reinsurance agreements. The plan s advisory committee shall evaluate the plan that is submitted and shall advise the commissioner as to whether or not it recommends acceptance or rejection by the commissioner of the plan.

(2) In the event an insurer s license to do business in this state is revoked by the commissioner, the insurer shall submit to the plan s advisory committee a plan that disposes of the insurer s quota of plan assignments established by its voluntary writings, and provides for the handling of its outstanding assigned risk policies, including payment of claims, by appropriate financial arrangements or reinsurance agreements. The plan s advisory committee shall evaluate the plan that is submitted and shall advise the commissioner as to whether or not it recommends acceptance or rejection by the commissioner of the plan.

(d) If all insurers in a group are under the same ownership and management, or a group elects to be treated as a single insurer and an insurer in the same group is no longer licensed, that insurer shall comply with the provisions of this section.

(Amended by Stats. 2001, Ch. 159, Sec. 150. Effective January 1, 2002.)



11621.3

Insurer groups under the same ownership may elect to be treated as one insurer for purposes of participating in the plan and receiving its assignments and assessments pursuant to this article.

(Added by Stats. 2000, Ch. 175, Sec. 4. Effective January 1, 2001.)



11621.4

(a) New plan assignments to a participating insurer may be suspended or a participating insurer may be relieved of its obligation to renew existing assigned risk policies at expiration when a valid order of suspension is issued by the commissioner and the suspension of assignments or policy renewals is approved by the commissioner. Prior to the approval of a suspension of assignments or policy renewals, the plan s advisory committee shall advise the commissioner as to whether or not it recommends approval or denial of the suspension.

(b) If an insurer granted relief pursuant to subdivision (a) resumes writing business in this state, its quota shall reflect the plan assignments it would have received and the assigned risk renewal policies it would have issued during its period of suspension. The required assignment adjustment shall be spread over a period of three or more years, as determined by the commissioner. Prior to determining this assignment adjustment, the plan s advisory committee shall advise the commissioner as to whether or not it recommends approval or denial of the adjustment.

(c) The adjustment of the insurer s quota shall be a percentage of the insurer s under-assignments as determined by the commissioner. Prior to determining this adjustment, the plans s advisory committee shall advise the commissioner as to whether or not it recommends approval or denial of the adjustment. After the approved period of adjustment has expired, the insurer s normal quota will resume unless the insurer shows good cause to and receives approval from the commissioner for extension of the adjustment period. Prior to this approval, the plan s advisory committee shall advise the commissioner as to whether or not it recommends approval or denial of this extension.

(Added by Stats. 2000, Ch. 175, Sec. 5. Effective January 1, 2001.)



11621.5

(a) In the event proceedings have been initiated by the commissioner to have an insurer declared insolvent, and a receiver or liquidator has been appointed, the plan shall reimburse any insured of that insurer for the unearned premium on any assigned risk policy then in force, upon submission of satisfactory evidence from the insured that the policy was in force at the time of the declaration of insolvency and that the requisite premium had been paid.

(b) The amount expended by the plan to remit unearned premium to insureds shall be deemed a cost of administration of the plan and shall be apportioned as provided in the plan adopted and approved pursuant to this article. The plan shall be subrogated in the liquidation proceedings to the right of reimbursement of all insureds to whom unearned premium has been remitted. In the event that the insurer is subsequently found by the court not to be insolvent, the proceedings are dismissed, and the receiver or liquidator has been discharged, the insurer shall be assessed by the plan for the total amount expended by the plan for return of unearned premiums.

(Added by Stats. 2000, Ch. 175, Sec. 6. Effective January 1, 2001.)



11622

Such plan shall require the issuance of a policy affording coverage in the amount of fifteen thousand dollars ($15,000) for bodily injury to or death of each person as a result of any one accident and, subject to said limit as to one person, the amount of thirty thousand dollars ($30,000) for bodily injury to or death of all persons as a result of any one accident, and the amount of five thousand dollars ($5,000) for damage to property of others as a result of any one accident, or in such minimum amounts as are necessary to provide exemption from the security requirements of Section 16021 of the Vehicle Code or for which proof of ability to respond in damages or adequate protection against liability is otherwise required by law, but shall not require the issuance of a policy affording coverage in excess of said amounts.

(Amended by Stats. 2008, Ch. 107, Sec. 2. Effective January 1, 2009.)



11622.5

The plan shall provide for effective dates for coverage consistent with all of the following:

(a) Except as provided in this section, in no event shall coverage be effective prior to the date and time of execution of the application forms. Postage meter or United States Postal Service postmarks shall not be recognized by the plan as establishing effective dates.

(b) (1) When the applicant requires that coverage be effective immediately, the effective date and time shall be established using an electronic effective date procedure established by the plan. The plan shall establish a future effective date using the electronic effective date procedure. The future effective date option shall be available upon request by an applicant. An applicant may request a future effective date of 45 days or less from the date of application completion.

(2) The manager of the plan shall ensure access at no cost to the user as part of the electronic effective date procedure. The manager shall maintain sufficient capacity to service, in a timely manner, applications received by means of the electronic effective date procedure.

(3) The electronic effective date procedure shall be available only to producers of record who are certified by the plan and shall include a procedure to prevent fraudulent applications.

(4) A producer of record shall have a duty to comply with the requirements of this section within 24 hours of the date and time the application is completed and executed.

(c) Coverage for vehicles shall become effective at the date and time the application is transmitted through the plan s electronic effective date procedure if and only if all of the following requirements are met:

(1) The producer of record and the applicant certify under penalty of perjury on the application the date and time that the application forms were completed and executed.

(2) The producer of record uses the electronic effective date procedure adopted pursuant to subdivision (b).

(3) The application forms and required deposit are submitted to the plan manager no later than two working days following the date the application forms are completed and executed. The submission date is established in accordance with the procedure established by the plan.

(d) If the application is made without using the electronic effective date procedure or if there is not compliance with the provisions of subdivision (c), coverage shall be effective in accordance with an alternative procedure established by the plan, but not later than 12:01 a.m. on the date following receipt of the application in the plan office unless a later date is requested.

(e) If the applicant desires coverage on a date later than that which would otherwise be fixed pursuant to this section, the applicant shall indicate that date and the plan manager shall fix the effective date of coverage as of 12:01 a.m. on the desired date of coverage. However, no date shall be later than 45 days after the date of application.

(f) The effective date for coverage for an additional vehicle to be added to an in-force policy or for other coverage to be added to an in-force policy shall not be subject to the requirements of this section, but shall be governed by the terms of the policy and other applicable laws and regulations.

(g) In order to provide evidence of a requested effective date, the plan shall establish a procedure for the maintenance of appropriate records of all risks for which the producer of record has designated the time and date of coverage.

(h) Where the plan s electronic effective date procedure is disrupted due to failure of transmission or receiving equipment due to fire, earthquake, explosion, civil unrest, or similar disaster or emergency, the producer of record may bind coverage up to one day prior to the time the application forms and required deposit are mailed to the plan manager, as established by the United States Postal Service postmark on the envelope in which the application was enclosed.

(i) Notwithstanding any other provision of this section, where the producer of record discovers a material error in an application, the producer of record shall be authorized to rescind coverage bound for a period up to 24 hours after the date and time established pursuant to the plan s electronic effective date procedure.

(j) To ensure compliance with the electronic effective date procedure, application forms shall contain the following statement in 12-point boldface type:

THIS POLICY IS NOT EFFECTIVE UNTIL YOUR APPLICATION IS ELECTRONICALLY TRANSMITTED TO THE PLAN BY YOUR AGENT OR BROKER. THE FOLLOWING CONDITIONS MUST ALSO BE MET:

(1) BOTH YOU AND YOUR AGENT OR BROKER MUST SIGN AND DATE A PROPERLY COMPLETED APPLICATION.

(2) YOUR AGENT OR BROKER MUST TRANSMIT YOUR APPLICATION TO THE PLAN WITHIN TWO DAYS OF ITS COMPLETION.

YOU MAY REQUEST THAT YOUR AGENT OR BROKER TRANSMIT THE DOCUMENTS IN YOUR PRESENCE TO ENSURE IMMEDIATE COVERAGE, PROVIDED THE ABOVE REQUIREMENTS ARE MET.

IF THE ABOVE REQUIREMENTS ARE NOT MET, THE EFFECTIVE DATE OF YOUR COVERAGE MAY BE DELAYED.

(Amended by Stats. 2010, Ch. 234, Sec. 2. Effective January 1, 2011.)



11623

(a) (1) To assist the commissioner in carrying out the purposes of this article, an advisory committee composed of 15 members is created. The commissioner shall administer and operate the plan as authorized by law. The commissioner shall consult with the advisory committee on a regular basis on policy matters affecting the operation of the plan.

(2) Eight members representing subscribing insurers shall be elected annually by subscribing insurers. The commissioner shall appoint the noninsurer members. Four members shall represent the public. Two members shall represent producers. The remaining member is the commissioner or his or her designee.

(3) Each insurer representative serving shall be either (A) a salaried employee or officer of the named insurer or (B) a salaried employee or officer of another insurer from a group of insurance companies under the same management as the named insurer. A salaried employee or officer of the holding company of the named insurer may also be designated as the representative. At least two insurer representatives shall be employed by insurers having their principal headquarters located in California. At least two insurer representatives shall represent companies who have average annual automobile liability premiums in California below one hundred million dollars ($100,000,000) in the prior three years. At least one insurer representative shall represent an insurer with average annual automobile liability premiums in California exceeding one hundred million dollars ($100,000,000) in the prior three years. At least one insurer representative shall represent an insurer with average annual automobile liability premiums in California exceeding seven hundred million dollars ($700,000,000) in the prior three years.

(4) Public members shall be paid two hundred fifty dollars ($250) per meeting and shall be reimbursed all reasonable expenses incurred.

(5) The commissioner shall remove members for nonattendance. Unless satisfactory excuse is made in writing to the commissioner in a timely manner, nonattendance shall mean the failure to appear at more than two regularly scheduled meetings in a 12-month period. Should the member who is removed represent a company or agency, another representative from the company or agency may not be appointed for a period of not less than two years.

(6) The advisory committee with the approval of the commissioner shall appoint a manager to carry out the purposes of this article, employ sufficient personnel to provide services necessary to the operation of the plan, and contract for the provision of statistical and actuarial services.

(7) The cost of the plan, including any personnel and contracting costs, shall be fairly apportioned among the subscribing insurers to whom assignments may be made. The costs associated shall be directly attributable to the management of the plan and directly related to its programs. In consultation with the advisory committee, the commissioner shall develop, issue, and adopt regulations to carry out the purposes of this article.

(b) Notwithstanding this act, which changes the status of the governing committee to that of an advisory committee, the committee shall have the right to retain counsel of its choice pursuant to a selection process adopted by the committee and the right and necessary standing to bring and defend actions in judicial and administrative proceedings related to the plan in the name of the plan, with all powers attendant thereto including the right to retain consultants, counsel, and expert witnesses of its choice.

(Amended by Stats. 2011, Ch. 411, Sec. 55. Effective January 1, 2012.)



11623.5

(a) Groups of insurers not under common ownership or management may form a limited assignment distribution arrangement. Each arrangement shall have one servicing carrier that writes assigned risk business on behalf of the members of the arrangement in return for consideration from the other participating carriers for not writing the business.

(b) No insurer may act as a servicing carrier except with the continuing approval of the commissioner.

(c) Each servicing carrier shall have a surplus of at least ten million dollars ($10,000,000).

(d) Upon the approval of the commissioner of a servicing carrier under this section, the plan shall make all assignments that otherwise would be made to a participant to the servicing carrier for that participant.

(e) The commissioner shall impose a filing fee for the filing necessary to obtain approval pursuant to this section, which fee shall be limited to that sufficient to defray the costs of the department in connection with considering the application.

(Added by Stats. 1990, Ch. 509, Sec. 1.)



11624

The plan shall contain:

(a) Standards for determining eligibility of applicants for insurance, including a requirement of a certificate of eligibility as provided in Section 11624.08, and in establishing those standards the following may be taken into consideration in respect to the applicant or any other person who may reasonably be expected to operate the applicant s automobile with his or her permission:

(1) His or her criminal conviction record.

(2) His or her record of suspension or revocation of a license to operate an automobile.

(3) His or her automobile accident records.

(4) His or her age and mental, physical and moral characteristics which pertain to his or her ability to safely and lawfully operate an automobile.

(5) The condition or use of the automobile.

(b) Procedures for making application for insurance, for apportionment of eligible applicants among the subscribing insurers and for appeal to the commissioner by persons who believe themselves aggrieved by the operation of the plan.

(c) A provision that the organization administering the plan shall notify the Department of Insurance regarding the name of each applicant for insurance who is rejected by the assigned risk plan and the statutory grounds for the rejection. The information contained in that notification shall be for the confidential use of the Department of Insurance.

(d) Rules and regulations governing the administration and operation of the plan.

(e) Provisions showing the basis upon which premium charges shall be made, and the manner of payment thereof. Premium charges for the plan shall not be excessive, inadequate, nor unfairly discriminatory, and shall be actuarially sound so as to result in no subsidy of the plan. In no event shall the commissioner be required to approve a plan rate that includes a provision for operating profits greater than zero dollars. The commissioner shall not be required to allow a contingency provision with respect to a plan rate if the commissioner takes final action on an application for a rate change within 180 days from the date the application is submitted to the commissioner by the plan s advisory committee. The plan shall include procedures for notifying within a reasonable time the agent, broker, or solicitor who obtained insurance under the plan for the insured of any nonpayment of premium to the insurer when notice of the nonpayment is sent to the insured pursuant to Section 662.

(f) Any other provisions as may be necessary to carry out the purpose of this article.

(Amended by Stats. 1993, Ch. 1133, Sec. 1. Effective January 1, 1994.)



11624.08

The plan shall require a certificate of eligibility to accompany the application for coverage. The certificate shall indicate whether or not the applicant meets the criteria for the purchase of a good driver discount policy as set forth in Section 1861.025 and, if so, the name of the insurer and the insurer s representative that denied the applicant automobile insurance coverage.

The fact that an applicant has specified in the certificate of eligibility a particular insurer as having denied automobile insurance coverage shall not, by itself, be sufficient to sustain a finding in a formal action brought by the commissioner under Section 1858.1 that the specified insurer in fact denied the applicant automobile insurance coverage in violation of paragraph (1) of subdivision (b) of Section 1861.02. The certificate shall be signed by the applicant under penalty of perjury to verify its accuracy, and shall only be required with applications for personal lines automobile insurance through the plan. The agent or broker shall also be required to sign the certificate of eligibility indicating that he or she has reviewed the certificate for completeness.

(Amended by Stats. 1993, Ch. 1135, Sec. 1. Effective January 1, 1994.)



11624.09

Upon a determination by the plan that a certificate of eligibility is defective due to an omission or mistake which is immaterial to determining the eligibility of the applicant for coverage, the plan shall immediately provide written notice of the defect or defects to the insured and to the agent or broker of record. The notice shall inform the applicant that he or she has 10 days from the postmark date of the notice to correct the defect and postmark the correction or missing information for return to the plan.

In the event that the defect is not corrected within that 10-day time period, the policy is void from inception. Providing a photocopy of the application or certificate denoting the specific defect or defects shall be adequate to comply with the requirement to specify the defects in the certificate.

For purposes of this section, failure to provide a required telephone number, time of day, producer number, producer signature, date or information that is omitted but can be determined by questions answered or information provided in other sections of the application or documents submitted as part of the application, shall be considered an omission or mistake immaterial to determining the eligibility of the applicant for the plan coverage. A certificate of eligibility that is submitted to the plan as to which the applicant did not demonstrate a good faith effort in completing or where the applicant has made a willful misrepresentation shall not be subject to this section. In the event that the defect is material to determining the eligibility of the applicant for coverage, the policy is void from inception.

(Amended by Stats. 1992, Ch. 1255, Sec. 4. Effective January 1, 1993.)



11624.1

(a) An insurer shall mail a policy within 30 days of the receipt of an assignment.

(b) Upon the determination of an insurer to whom an assignment is made that the application of an insured is defective, the insurer shall immediately give written notice of the defect to the insured and to the agent or broker of record that the insured has 15 days from the mailing of the notice of defect to correct the defect.

(Added by Stats. 1990, Ch. 509, Sec. 2.)



11624.2

(a) An insurer shall acknowledge in writing within 15 days the receipt of a request for the endorsement of an assigned risk policy. The mailing of the endorsement within 15 days of receipt shall constitute acknowledgement of receipt.

(b) Upon receipt of a completed request for an endorsement that contains all information necessary for the issuance of an endorsement, the insurer shall issue and mail the endorsement to the insured within 30 days of the request for the endorsement.

(c) As used in this section, endorsement means an amendment of a policy, such as a loss payee endorsement, the addition or deletion of insureds, or the addition or deletion of coverage.

(Added by Stats. 1990, Ch. 509, Sec. 3.)



11624.3

Any return premium checks due to an insured or to a lender subject to the provisions of subdivision (g) of Section 673 on account of a cancellation or endorsement shall be mailed within 30 days of the effective date of the cancellation or endorsement.

(Added by Stats. 1990, Ch. 509, Sec. 4.)



11624.4

Every insurer to whom an assignment is made shall do all of the following:

(a) Provide policyholders with information on how to report claims.

(b) Provide brokers and agents with a toll-free telephone number or accept their collect calls for the purpose of providing agents and brokers with a means of communicating with the insurer in order to rectify errors in applications or endorsements for assigned-risk coverage.

(c) Reply in writing within 15 days to complaints disputing the amount of premium charged for coverage under this article.

(Added by Stats. 1990, Ch. 509, Sec. 5.)



11624.5

No insurance agent, broker or solicitor shall make any charge to the applicant, directly or indirectly, for furnishing any person the necessary application forms, technical assistance and services necessary to perfect an application through the plan other than such commission as is paid by the insurer pursuant to the provisions of such plan.

(Added by Stats. 1959, Ch. 213.)



11624.6

Every insurer, agent, or broker assigned an application by the plan may conclusively rely on the acceptance, rejection, or waiver of coverages stated in the application signed by the applicant. A policy shall only be issued for the coverages, limits, and deductibles stated in the application assigned by the plan. This section shall apply to all applications assigned by the plan which are submitted to the plan by a person licensed pursuant to Chapter 5 (commencing with Section 1621) of Part 2 of Division 1.

(Repealed and added by Stats. 1988, Ch. 572, Sec. 2.)



11624.7

Within 60 days after the effective date of any policy issued or renewed under this article, the insurer shall obtain from the Department of Motor Vehicles, or from a subscribing loss underwriting exchange carrier, a report on the applicant and any other person who may reasonably be expected to operate the applicant s motor vehicle with the permission of the applicant. Any premium adjustments that occur as a result of the inspection of the reports shall be billed within the same 60-day period. This section does not apply to amendments of a policy other than upon original issuance or renewal.

(Amended by Stats. 2008, Ch. 42, Sec. 1. Effective January 1, 2009.)



11625

If an insurer admitted to transact liability insurance fails to subscribe to the plan or to any amendments thereto, the commissioner shall give 10 days written notice to such insurer to so subscribe. If such insurer fails to comply with such notice, then the commissioner may, after hearing upon notice, suspend the certificate of authority of such insurer to transact liability insurance in this State until such insurer does so subscribe. Proceedings under this section shall be conducted in accordance with Chapter 5, Part 1, Division 3, Title 2 of the Government Code, and the commissioner shall have all the powers granted therein.

(Added by Stats. 1947, Ch. 1205.)



11626

If the commissioner, after hearing upon not less than ten (10) days notice, finds that any insurer has failed to perform any of the duties required of it by this article or by the plan, other than those duties enumerated in Section 11625, he may issue an order to such insurer specifying in what manner and to what extent he finds the insurer to have so failed and requiring, within a reasonable time, not less than 10 days, compliance with such requirements. If within the period specified in the order the insurer fails to comply with such order, such insurer shall, in addition to any other penalty provided by law, forfeit to the State a penalty of five hundred dollars ($500) for each such failure. The commissioner may bring an action in his own name against the insurer to collect the said penalty.

(Added by Stats. 1947, Ch. 1205.)



11626.1

(a) No insurer shall downgrade the rating, or otherwise adversely affect the insurability, of a person insured under Section 11622.1 solely because of that person s participation in the assigned risk plan or because that person contracts with a person insured under Section 11622.1.

(b) An insurer violating subdivision (a) is subject to the penalties set forth in Section 11626, and shall restore the insurance rating, insurability, and coverage of any person harmed by the violation.

(Added by Stats. 1986, Ch. 155, Sec. 4. Effective June 16, 1986.)



11627

In this article, insurer includes reciprocal or interinsurance exchanges.

(Added by Stats. 1947, Ch. 1205.)






ARTICLE 5. Motor Vehicle Liability Insurance

11628

(a) (1) No admitted insurer that is licensed to issue and issuing motor vehicle liability policies, as defined in Section 16450 of the Vehicle Code, shall fail or refuse to accept an application for that insurance, to issue that insurance to an applicant therefor, or issue or cancel that insurance under conditions less favorable to the insured than in other comparable cases, except for reasons applicable alike to persons of every characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code, including, but not limited to, language, or persons of the same geographic area; nor shall any characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code, including, but not limited to, language, or location within a geographic area, of itself, constitute a condition or risk for which a higher rate, premium, or charge may be required of the insured for that insurance.

(2) As used in this section geographic area means a portion of this state of not less than 20 square miles defined by description in the rating manual of an insurer or in the rating manual of a rating bureau of which the insurer is a member or subscriber. In order that geographic areas used for rating purposes may reflect homogeneity of loss experience, a record of loss experience for the geographic area shall include the breakdown of actual loss experience statistics by ZIP Code area (as designated by the United States Postal Service) within each geographic area for family owned private passenger motor vehicles and lightweight commercial motor vehicles, under 1
1/2
-ton load capacity, used for local service or retail delivery, normally within a 50-mile radius of garaging, and that are not part of a fleet of five or more motor vehicles under one ownership. A record of loss experience for the geographic area, including that statistical data by ZIP Code area, shall be submitted annually to the commissioner for examination by each insurer licensed to issue and issuing motor vehicle liability policies, motor vehicle physical damage policies, or both. Loss experience shall include separate loss data for each type of coverage, including liability or physical damage coverage, underwritten. That report shall include the insurer s statewide loss ratio, loss adjustment expense ratio, expense ratio, and combined ratio on its assigned-risk business. An insurer may satisfy its obligation to report statistical data under this subdivision by providing its loss experience data and statewide expense ratio and combined ratio on its assigned-risk business to a rating or advisory organization for submission to the commissioner. This data shall be made available to the public by the commissioner annually after examination. However, the data shall be released in aggregate form by ZIP Code in order that no individual insurer s loss experience for any specific geographic area be revealed. Differentiation in rates between geographical areas shall not constitute unfair discrimination.

(3) All information reported to the department pursuant to this subdivision shall be confidential.

(4) As used in this section:

(A) Language means the inability to speak, read, write, or comprehend the English language.

(B) Dependents shall include, but not be limited to, issue regardless of generation.

(C) Spouse shall be determined without regard to current marital status.

(b) The commissioner may require insurers with combined ratios on statewide assigned-risk business that are 10 percent above the mean combined ratio for all plan participants to also report the following:

(1) The reason for the excessive ratio.

(2) A plan for reducing the ratio, and when the reduction can be expected to occur. The commissioner may require insurers subject to this subdivision to provide periodic reports on the progress in reducing the combined ratio.

(c) (1) No admitted insurer, licensed to issue and issuing motor vehicle liability insurance policies as defined in Section 16450 of the Vehicle Code, shall fail or refuse to accept an application for that insurance, refuse to issue that insurance to an applicant therefor, or cancel that insurance solely for the reason that the applicant for that insurance or any insured is employed in a specific occupation, or is on active duty service in the Armed Forces of the United States.

(2) Nothing in this section shall prohibit an insurer from doing any of the following:

(A) Considering the occupation of the applicant or insured as a condition or risk for which a higher rate or discounted rate may be required or offered for coverage in the course and scope of his or her occupation.

(B) Charging a deviated rate to any classification of risks involving a specific occupation, or grouping thereof, if the rate meets the requirements of Chapter 9 (commencing with Section 1850) of Part 2 of Division 1 and is based upon actuarial data which demonstrates a significant actual historical differential between past losses or expenses attributable to the specific occupation, or grouping thereof, and the past losses or expenses attributable to other classification of risks. For purposes of compiling that actuarial data for a specific occupation or grouping thereof, a person shall be deemed employed in the occupation in which that data is compiled if any of the following is true:

(i) The majority of his or her employment during the previous year was in the occupation.

(ii) The majority of his or her aggregate earnings for the immediate preceding three-year period were derived from the occupation.

(iii) The person is a member in good standing of a union that is an authorized collective bargaining agent for persons engaged in the occupation.

(3) Nothing in this section shall be construed to include in the definition of occupation any status or activity that does not result in remuneration for work done or services performed, or self-employment in a business operated out of an applicant s or insured s place of residence or persons engaged in the renting, leasing, selling, repossessing, rebuilding, wrecking, or salvaging of motor vehicles.

(d) Nothing in this section shall limit or restrict the ability of an insurer to refuse to accept an application for or refuse to issue or cancel insurance for the reason that it is a commercial vehicle or based upon the consideration of a vehicle s size, weight, design, or intended use.

(e) It is the intent of the Legislature that actuarial data by occupation may be examined for credibility by the commissioner on the same basis as any other automobile insurance data which he or she is empowered to examine.

(f) (1) Except as provided in Article 4 (commencing with Section 11620), nothing in this section or in Article 10 (commencing with Section 1861.01) of Chapter 9 of Part 2 of Division 1 or in any other provision of this code, shall prohibit an insurer from limiting the issuance or renewal of insurance, as defined in subdivision (a) of Section 660, to persons who engage in, or have formerly engaged in, governmental or military service or segments of categories thereof, and their spouses, dependents, direct descendants, and former dependents or spouses.

(2) The term military service includes, but is not limited to, officers, warrant officers, and enlisted persons, officer and warrant officer candidates, cadets or midshipmen at a service academy, cadets or midshipmen in advance Reserve Officer Training Corps programs or on Reserve Officer Training Corps program scholarships, National Guard officer candidates, students in government-sponsored precommissioning programs, and foreign military officers while on temporary duty in the United States.

(g) Any person subject to regulation by the commissioner pursuant to this code who fails to comply with a data call required by the department pursuant to subdivision (a) shall be liable to the state for a civil penalty in an amount not exceeding five thousand dollars ($5,000) for each 30-day period that the person is not in compliance, unless the failure to comply is willful, in which case the civil penalty shall be in an amount not to exceed ten thousand dollars ($10,000) for each 30-day period that the person is not in compliance, but not to exceed an aggregate amount of one hundred thousand dollars ($100,000). The commissioner shall collect the amount so payable and may bring an action in the name of the people of the State of California to enforce collection. These penalties shall be in addition to other penalties provided by law.

(h) This section shall be known and may be cited as the Rosenthal Auto Insurance Nondiscrimination Law.

(Amended by Stats. 2008, Ch. 682, Sec. 7. Effective January 1, 2009.)



11628.3

(a) Based on the actuarial and loss experience data available to each insurer, including the driving records of mature driver improvement course graduates, as recorded by the Department of Motor Vehicles, every admitted insurer shall provide for an appropriate percentage of reduction in premium rates for motor vehicle liability insurance for principal operators who are 55 years of age or older and who produce proof of successful completion of the mature driver improvement course provided for and approved by the Department of Motor Vehicles pursuant to Section 1675 of the Vehicle Code.

(b) The insured shall enroll in and successfully complete the course described in subdivision (a) once every three years in order to continue to be eligible for an appropriate percentage of reduced premium.

(c) The percentage of premium reduction required by subdivision (a) shall be reassessed by the insurer upon renewal of the insured s policy. The insured s eligibility for any percentage of premium reduction shall be effective for a three-year period from the date of successful completion of the course described in subdivision (a), except that the insurer may discontinue the reduced premium rate if the insured is in any case:

(1) Involved in an accident for which the insured is at fault, as determined by the insurer.

(2) Convicted of a violation of Division 11 (commencing with Section 21000) of the Vehicle Code, except Chapter 9 (commencing with Section 22500) of that division, or of a traffic related offense involving alcohol or narcotics.

(d) The percentage of premium rate reduction required by subdivision (a) does not apply in the event the insured enrolls in, and successfully completes, an approved course pursuant to a court order provided for in Section 42005 of the Vehicle Code. Nothing in this subdivision precludes an insured from also enrolling in a driver improvement course.

(Added by Stats. 1986, Ch. 1325, Sec. 2. Operative July 1, 1987, by Sec. 8 of Ch. 1325.)



11628.5

No admitted insurer, licensed to issue motor vehicle liability policies as defined in Section 16450 of the Vehicle Code, shall fail or refuse to accept an application from a handicapped person for such insurance, or to issue such insurance to a handicapped applicant therefor solely because of handicap, or to issue or cancel such insurance under conditions less favorable to handicapped persons than nonhandicapped persons; nor shall a handicap itself constitute a condition or risk for which a higher rate, premium, or charge may be required of a handicapped person for such insurance.

As used in this section, handicapped person and handicapped applicant refer only to persons who have suffered an impairment of physical ability because of amputation or loss of function which impairment has been compensated for, when necessary, by vehicle equipment adaptation or modification; or who have suffered an impairment of hearing which impairment has been compensated for, when necessary, either by sensory equipment adaptation or modification; or who have suffered an impairment of speech; provided, that the insurer may require a handicapped applicant for such insurance or the renewal of such insurance to furnish proof that he or she has qualified for a new or renewed drivers license through the California Department of Motor Vehicles since the occurrence of the handicapping condition.

If such insurer can justify a higher rate, premium, or charge for handicapped persons with actuarial evidence, a higher rate, premium, or charge may be required.

(Added by Stats. 1979, Ch. 524.)



11628.7

No admitted insurer, licensed to issue motor vehicle liability policies as defined in Section 16450 of the Vehicle Code, shall fail or refuse to accept an application for that insurance, or to issue that insurance, on the basis that the owner of the motor vehicle to be insured is blind. However, notwithstanding any other provision of law, an admitted insurer may exclude from coverage under the policy the unlicensed owner of a motor vehicle who is blind for injuries and damages incurred while the insured vehicle is operated by an unlicensed owner who is blind.

Nothing in this section shall prohibit an insurer from applying its usual and customary underwriting and rating criteria with respect to the operators of the vehicle to be insured, including, but not limited to, the loss experience the insurer has had with respect to the insured vehicle.

No insurer shall raise the premiums of an insured blind person or shall cancel the policy of an insured blind person solely on the basis that the operators of the insured vehicle are changed frequently.

(Added by Stats. 1981, Ch. 330, Sec. 1.)



11629

Each separate act of an insurer or its agent in violation of Section 11628 or 11628.5 shall render the insurer liable in damages in the amount of one hundred dollars ($100), plus a reasonable allowance for attorneys fees incurred in connection with the prosecution of the action, which may be recovered in an action at law brought for that purpose by the person aggrieved by any such act.

(Amended by Stats. 1984, Ch. 193, Sec. 93.)



11629.5

Any insurer which has refused to issue to an applicant a policy of insurance in violation of Section 11628 or 11628.5 and which has been required to pay damages for the violation pursuant to Section 11629 shall pay as additional damages the amount by which the rates which the applicant found it necessary to pay to obtain other insurance exceed the rates of the insurer.

(Amended by Stats. 1984, Ch. 193, Sec. 94.)






ARTICLE 5.5. California Low-Cost Automobile Insurance Program

11629.7

(a) There is established, within the California Automobile Assigned Risk Plan established under Section 11620, a low-cost automobile insurance program for all counties in California.

(b) For the purpose of making the low-cost automobile insurance program operational in all counties of California, pursuant to subdivision (a), a low-cost automobile insurance program shall commence operations in the Counties of Alameda, Fresno, Orange, Riverside, San Bernardino, and San Diego, effective April 1, 2006, and shall be made operational in all other counties of California based upon a determination of need made by the commissioner. Program outreach shall focus primarily on those counties which have the highest number of uninsured drivers or the highest percentage of uninsured drivers or the highest percentage of low-income individuals. In making the determination of need for each county, the commissioner shall consider each of the following:

(1) The number or percentage of motorists within the county who are uninsured.

(2) The number or percentage of residents within the county who are low income.

(3) The availability of affordable automobile insurance options for the county s low-income residents within the private automobile insurance marketplace.

(c) (1) After making the initial determination of need, the commissioner shall, as soon as is practicable, hold a public meeting in that county.

(2) The public meeting required by paragraph (1) shall be held not for the consideration of rates, but for the public discussion of the need and desirability of the program for the consumers of the county. Within 30 days after the public meeting, the commissioner shall make public his or her final determination of whether a need for the program exists within the county. A separate hearing shall be held for the consideration of rates pursuant to Section 11629.72.

(d) The commissioner, after a public hearing, shall approve or issue a reasonable plan for the equitable apportionment, among insurers required to participate in the California Automobile Assigned Risk Plan established under Section 11620, of persons residing in the counties or cities and counties set forth in subdivisions (a) and (b) who are eligible to purchase through the program established in each county or city and county a low-cost automobile insurance policy, as described in Section 11629.71. The program shall be conducted in conjunction with the California Automobile Assigned Risk Plan established under Section 11620.

(Amended by Stats. 2005, Ch. 435, Sec. 2. Effective January 1, 2006. Repealed as of January 1, 2016, pursuant to Section 11629.84.)



11629.71

A low-cost automobile insurance policy for purposes of the program established under this article shall have all of the following attributes:

(a) The policy shall offer coverage in the amount of ten thousand dollars ($10,000) for bodily injury to, or death of, each person as a result of any one accident and, subject to that limit as to one person, the amount of twenty thousand dollars ($20,000) for bodily injury to, or death of all persons as a result of any one accident, and the amount of three thousand dollars ($3,000) for damage to property of others as a result of any one accident.

(b) The coverage required by Section 11580.2 shall be made available to the consumer. However, an insurer may charge a premium for that coverage in addition to the premium set forth in Section 11629.72. Notwithstanding the coverage amounts required by Section 11580.2 and Section 16056 of the Vehicle Code, uninsured motorist coverage issued in conjunction with a low-cost automobile policy under the program, with coverage limits at least equal to the limits of liability in the underlying low-cost automobile policy, shall satisfy the requirements of Section 11580.2 and the financial responsibility requirements of Sections 4000.37, 16021, and 16431 of the Vehicle Code.

(c) Medical payments coverage shall be made available to the consumer. However, an insurer may charge a premium for that coverage in addition to the premium set forth in Section 11629.72.

(d) The policy shall have an initial term of one year, renewable on an annual basis thereafter.

(e) The policy shall cover the person named in the policy, and to the same extent that insurance is provided to the named insured, any other person using the automobile, provided the use is with his or her permission, express or implied, and within the scope of that permission, except that the policy shall not cover members of the named insured s household who do not satisfy the requirements of subdivisions (b) to (e), inclusive, of Section 11629.73.

(f) The policy shall provide coverage for an automobile with a value, at the time of purchase by the insured, of twenty thousand dollars ($20,000) or less, as evidenced by the value given to the automobile by the Department of Motor Vehicles in assessing vehicle license fees.

(Amended by Stats. 2005, Ch. 435, Sec. 3. Effective January 1, 2006. Repealed as of January 1, 2016, pursuant to Section 11629.84.)



11629.72

(a) Effective March 1, 2003, the annual rate offered under the program for the low-cost automobile policy, unless and until the time that the rate is adjusted, shall be three hundred forty-seven dollars ($347) per covered vehicle for the County of Los Angeles and three hundred fourteen dollars ($314) per covered vehicle for the City and County of San Francisco, unless the commissioner establishes that rate or a different rate prior to that time. The annual rate offered initially under the program for each of the Counties of Alameda, Fresno, Orange, Riverside, San Bernardino, and San Diego shall be established by the commissioner no later than April 1, 2006. The annual rate offered initially under the program for each of the other counties in California shall be established at a date according to the discretion of the commissioner. A surcharge, as a percentage of the base rate, shall be added to the base rate and that percentage shall be set at the discretion of the commissioner, if the named insured is an unmarried male between the ages of 19 and 24, inclusive, or if an unmarried male between the ages of 19 and 24, inclusive, resides in the household of the named insured and will be a driver of the automobile covered under the low-cost policy.

(b) In addition to existing premium installment options offered by the California Automobile Assigned Risk Plan under Article 4 (commencing with Section 11620), the plan shall also make available to an insured under the program a premium installment option pursuant to which an insured is required to pay not more than 15 percent of the total policy cost upon issuance of the low-cost policy, followed thereafter by six other payments. No other premium financing arrangement shall be permitted.

(c) Rates for policies issued under the program in each county or city and county shall be reviewed and revised as follows:

(1) Rates shall be sufficient to cover (A) losses incurred under policies issued under the program, and (B) expenses, including, but not limited to, all reasonable and necessary expenses such as the costs of administration, underwriting, taxes, commissions, and claims adjusting, that are incurred due to participation in the program. For purposes of this paragraph, losses incurred means claims paid, claims incurred and reported, and claims incurred but not yet reported. In assessing loss reserves, the commissioner shall only allow loss reserves that are estimated from actual losses in the program or comparable data by a licensed statistical agent, as adjusted to reflect coverage provided under the program.

(2) Rates shall be set so as to result in no projected subsidy of the program by those policyholders of insurers issuing policies under the program who are not participants in the program.

(3) Rates shall be set with respect to the program so as to result in no projected subsidy by policyholders in one county of policyholders in any of the other counties.

(4) Commencing on January 1, 2001, and annually thereafter, the California Automobile Assigned Risk Plan shall submit the loss and expense data, together with a proposed rate and the surcharge authorized by subdivision (a) for the low-cost automobile policy for the program, to the commissioner for approval in accordance with this chapter. The commissioner shall act on the recommendation within 90 days.

(Amended by Stats. 2005, Ch. 435, Sec. 4. Effective January 1, 2006. Repealed as of January 1, 2016, pursuant to Section 11629.84.)



11629.73

A low-cost automobile insurance policy under the program shall only be available for purchase by persons who satisfy the following eligibility requirements:

(a) The person shall be in a household with a gross annual household income that does not exceed 250 percent of the federal poverty level, as defined in Part 6.2 (commencing with Section 12693) or as defined in an equivalent manner that is approved by the commissioner.

(b) The person shall be no less than 19 years of age and have been continuously licensed to drive an automobile for the previous three years.

(c) The person shall have not more than one of either, but not both, of the following within the previous three years:

(1) A property damage only accident in which the driver was principally at fault.

(2) A point for a moving violation.

(d) The person shall not have on record within the previous three years, an at-fault accident involving bodily injury or death.

(e) The person shall not have a felony or misdemeanor conviction for a violation of the Vehicle Code on his or her motor vehicle record.

(f) The person shall not be a college student claimed as a dependent of another person for federal or state income tax purposes.

(Amended by Stats. 2005, Ch. 435, Sec. 5. Effective January 1, 2006. Repealed as of January 1, 2016, pursuant to Section 11629.84.)



11629.731

A person who meets the requirements of subdivision (a) of Section 11629.73, and who claims that he or she meets the requirements of subdivisions (b) to (e), inclusive, of Section 11629.73 based entirely or partially on a driver s license and driving experience obtained other than in the United States or Canada, shall be entitled to a rebuttable presumption that he or she is qualified to purchase a low-cost automobile insurance policy under the program if he or she has been licensed to drive pursuant to a license obtained in the United States or Canada for at least the previous 18 months and meets the criteria of subdivisions (b) to (e), inclusive, for that period.

(Amended by Stats. 2005, Ch. 435, Sec. 6. Effective January 1, 2006. Repealed as of January 1, 2016, pursuant to Section 11629.84.)



11629.74

(a) Application may be made through any producer certified by the plan. The applicant, in order to demonstrate financial eligibility to purchase a low-cost automobile insurance policy under the program, shall present at the time of applying for the policy, a copy of the applicant s federal or state income tax return for the previous year or other reliable evidence from a governmental agency or governmental means-tested program of the applicant s gross annual household income, pursuant to regulations issued under subdivision (b) of Section 11629.79.

(b) The applicant shall certify that the representations made in the documents submitted as proof of financial eligibility and in the application for the policy are true, correct, and contain no material misrepresentations or omissions of fact to the best knowledge and belief of the applicant.

(c) The certified producer shall forward the application, supporting documents, and the applicant s certification to the California Automobile Assigned Risk Plan.

(Amended by Stats. 2005, Ch. 435, Sec. 7. Effective January 1, 2006. Repealed as of January 1, 2016, pursuant to Section 11629.84.)



11629.745

(a) An agent or broker (hereafter referred to as a producer) who conducts business in a county in which a low-cost automobile insurance policy is available pursuant to this article shall inform every new prospective automobile insurance policyholder who requests a minimum limits or basic limits insurance policy, or coverage to meet California s minimum limits automobile insurance requirements, that the low-cost automobile insurance policy may be available for qualifying motorists. The information may be provided verbally if the producer has been contacted by telephone, or in writing, but shall be communicated to the policyholder prior to the application for automobile insurance coverage in the language in which the producer has otherwise communicated with the consumer.

(b) If the consumer requests more information about the low-cost program the producer shall do either of the following:

(1) If the producer is California Automobile Assigned Risk Plan certified, provide the consumer with an explanation in an information pamphlet produced by the California Automobile Assigned Risk Plan and approved and provided by the Department of Insurance of the qualifications, cost and coverage provided by the policy. If the consumer qualifies for the low-cost policy and wishes to purchase the policy, the California Automobile Assigned Risk Plan certified producer shall provide the application and, upon completion, submit the application, supporting documents, and the applicant s certification to the California Automobile Assigned Risk Plan. The submittal of the California Automobile Assigned Risk Plan application may be in addition to any other coverage offered or applied for through the producer.

(2) If the producer is not California Automobile Assigned Risk Plan certified, the producer shall provide the consumer with the toll-free telephone number for the California Automobile Assigned Risk Plan as an option to coverage offered by the producer.

(Added by Stats. 2002, Ch. 742, Sec. 4. Effective January 1, 2003. Repealed as of January 1, 2016, pursuant to Section 11629.84.)



11629.75

(a) A certified producer shall provide to an applicant for a low-cost automobile insurance policy under this article a notice relating to coverage under the policy. The notice shall be provided in a separate document at the time of application, and include the following statement in 14-point boldface type:

INSURANCE COVERAGE PROVIDED IN THE POLICY YOU ARE BUYING CONTAINS REDUCED LIABILITY COVERAGE FOR PERSONAL INJURIES OR PROPERTY DAMAGE RESULTING FROM THE OPERATION OF THE INSURED VEHICLE. IF LOSSES FROM AN AUTOMOBILE ACCIDENT EXCEED THE COVERAGE PROVIDED BY THIS POLICY, YOU CAN BE HELD PERSONALLY LIABLE AND RESPONSIBLE FOR THOSE LOSSES.

THIS POLICY PROVIDES LIABILITY COVERAGE FOR INJURIES OR DEATH CAUSED TO OTHER PERSONS IN THE TOTAL AMOUNT OF TEN THOUSAND DOLLARS ($10,000) PER PERSON IN ANY ONE ACCIDENT, AND UP TO A TOTAL AMOUNT OF TWENTY THOUSAND DOLLARS ($20,000) FOR ALL PERSONS IN ANY ONE ACCIDENT. THE POLICY ALSO PROVIDES UP TO A TOTAL AMOUNT OF THREE THOUSAND DOLLARS ($3,000) IN LIABILITY COVERAGE FOR PROPERTY DAMAGE IN ANY ONE ACCIDENT. IF YOU WANT MORE INSURANCE COVERAGE, YOU MUST REQUEST A DIFFERENT POLICY.

THIS POLICY ALSO DOES NOT COVER DAMAGE TO YOUR OWN VEHICLE, LOSSES RESULTING FROM YOUR BODILY INJURY OR DEATH, OR COVERAGE FOR LOSSES CAUSED BY AN UNINSURED OR UNDERINSURED DRIVER. HOWEVER, THESE OTHER COVERAGES MAY BE AVAILABLE AT EXTRA COST THROUGH OTHER INSURERS.

THIS POLICY MAY ALSO CONTAIN UNINSURED MOTORIST BODILY INJURY COVERAGE IN THE TOTAL AMOUNT OF TEN THOUSAND DOLLARS ($10,000) PER PERSON IN ANY ONE ACCIDENT AND UP TO A TOTAL AMOUNT OF TWENTY THOUSAND DOLLARS ($20,000) FOR ALL PERSONS IN ANY ONE ACCIDENT, IF YOU SO CHOOSE. IN ADDITION, THIS POLICY MAY ALSO CONTAIN MEDICAL PAYMENTS COVERAGE IN THE AMOUNT OF ONE THOUSAND DOLLARS ($1,000) PER PERSON IN ANY ONE ACCIDENT, IF YOU SO CHOOSE.

THIS POLICY DOES NOT COVER ANY OTHER DRIVER IN YOUR HOUSEHOLD WHO:

(a) IS UNDER 19 YEARS OF AGE; OR

(b) HAS LESS THAN 3 YEARS OF CONTINUOUSLY LICENSED DRIVING EXPERIENCE; OR

(c) HAS MORE THAN ONE OF EITHER, OR BOTH, OF THE FOLLOWING:

A PROPERTY DAMAGE ONLY ACCIDENT IN WHICH THE DRIVER WAS PRINCIPALLY AT FAULT.

A POINT FOR A MOVING VIOLATION; OR

(d) HAS IN THE PREVIOUS 3 YEARS AN AT-FAULT ACCIDENT INVOLVING BODILY INJURY OR DEATH; OR

(e) HAS A FELONY OR MISDEMEANOR CONVICTION FROM A VIOLATION OF THE VEHICLE CODE ON HIS OR HER MOTOR VEHICLE RECORD.

(b) When the certified producer establishes delivery of the disclosure form specified in subdivision (a) by obtaining the signature of the applicant or insured, there shall be a conclusive presumption that the certified producer has complied with the disclosure requirements of this section.

(Amended by Stats. 2005, Ch. 435, Sec. 8. Effective January 1, 2006. Repealed as of January 1, 2016, pursuant to Section 11629.84.)



11629.76

(a) For a low-cost automobile insurance policy issued pursuant to the program, certified producers shall be entitled to the same commission rate as is paid by the California Automobile Assigned Risk Plan for private passenger, nonfleet risks under Article 4 (commencing with Section 11620).

(b) Notwithstanding subdivision (a), the commissioner may at any time establish a commission for a low-cost automobile insurance policy issued pursuant to the program and may make the commission effective on any policy originated within an entire year, or any portion of a year, as is needed to provide an incentive to certified producers to sell low-cost automobile insurance to eligible applicants. The commissioner shall not establish a commission pursuant to this subdivision if the commissioner determines that setting the commission rate will result in a lower commission percentage than would exist pursuant to subdivision (a).

(c) No other fees of any kind may be charged or collected pursuant to this section and the sale of a low-cost policy under this article shall not be conditioned on the purchase of any other product or service.

(Amended by Stats. 2005, Ch. 435, Sec. 9. Effective January 1, 2006. Repealed as of January 1, 2016, pursuant to Section 11629.84.)



11629.77

(a) A low-cost automobile insurance policy issued pursuant to the program shall be canceled only for the following reasons:

(1) Nonpayment of premium.

(2) Fraud or material misrepresentation affecting the policy or the insured.

(3) The purchase of additional automobile liability insurance coverage in violation of subdivision (a) of Section 11629.78.

(4) The purchase or maintenance of automobile liability insurance coverage other than a low-cost policy for any additional vehicles in the insured s household, in violation of subdivision (b) of Section 11629.78.

(b) A policy shall be nonrenewed only for the following reasons:

(1) A substantial increase in the hazard insured against.

(2) The insured no longer meets the applicable eligibility requirements. In this regard, the eligibility of an insured shall be recertified by the California Automobile Assigned Risk Plan after the first year of eligibility, and annually thereafter by the insurer that issued the policy.

(Amended by Stats. 2005, Ch. 435, Sec. 10. Effective January 1, 2006. Repealed as of January 1, 2016, pursuant to Section 11629.84.)



11629.78

(a) An insured under the program shall not purchase automobile liability insurance coverage that is in addition to the liability coverage provided by the low-cost policy. However, the insured may purchase any other additional type of automobile insurance coverage, such as uninsured motorist coverage or collision coverage outside the plan.

(b) An insured under the program shall not purchase or maintain any automobile liability insurance coverage other than a low-cost policy for any additional vehicles in the insured s household.

(c) No more than two low-cost policies per person are permitted.

(Amended by Stats. 2005, Ch. 435, Sec. 11. Effective January 1, 2006. Repealed as of January 1, 2016, pursuant to Section 11629.84.)



11629.79

(a) The program for the County of Los Angeles and the City and County of San Francisco is authorized to commence operations on January 1, 2000, but shall be fully operational no later than July 1, 2000.

(b) To this end, the commissioner, in consultation with the California Automobile Assigned Risk Plan, shall adopt regulations to implement the provisions of this article within 60 days of its effective date.

(c) The program for the Counties of Alameda, Fresno, Orange, Riverside, San Bernardino, and San Diego shall commence operations on April 1, 2006, and shall be made operational in all other counties of California according to the discretion of the commissioner. The commissioner, in consultation with the California Automobile Assigned Risk Plan, shall adopt regulations to implement the expansion of the program to these counties.

(Amended by Stats. 2011, Ch. 414, Sec. 6. Effective January 1, 2012. Repealed as of January 1, 2016, pursuant to Section 11629.84.)



11629.8

Notwithstanding the coverage amounts required by Section 16056 of the Vehicle Code, a low-cost automobile policy issued under the program shall satisfy the financial responsibility requirements of Sections 4000.37, 16021, and 16431 of the Vehicle Code.

(Amended by Stats. 2005, Ch. 435, Sec. 13. Effective January 1, 2006. Repealed as of January 1, 2016, pursuant to Section 11629.84.)



11629.81

The California Automobile Assigned Risk Plan shall report to the Legislature on an annual basis, and at those additional times as it deems prudent, on the status of the program.

(Amended by Stats. 2010, Ch. 234, Sec. 3. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 11629.84.)



11629.82

Nothing in this article is intended to amend or otherwise affect or interpret any provision of Proposition 103, approved by the electors on November 8, 1988, and no provision of that initiative measure applies to this article.

(Added by Stats. 1999, Ch. 794, Sec. 2. Effective January 1, 2000. Repealed as of January 1, 2016, pursuant to Section 11629.84.)



11629.83

An action challenging the constitutionality of the establishment of the pilot program by this article shall be commenced in a court of competent jurisdiction no later than February 1, 2000.

(Added by Stats. 1999, Ch. 794, Sec. 2. Effective January 1, 2000. Repealed as of January 1, 2016, pursuant to Section 11629.84.)



11629.84

This article shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2010, Ch. 234, Sec. 4. Effective January 1, 2011. Repealed as of January 1, 2016, by its own provisions. Note: Repeal affects Article 5.5, comprising Sections 11629.7 to 11629.88.)



11629.85

(a) On or before March 1 of each year, the commissioner shall prepare and propose a plan to the Senate Committee on Banking, Finance, and Insurance and the Assembly Committee on Insurance setting forth the methods the commissioner intends to implement to inform households eligible for the program about the availability of low-cost automobile insurance. To be eligible for funding through the budget process, the plan shall be reviewed by the Senate Committee on Banking, Finance, and Insurance and the Assembly Committee on Insurance. The information required under subdivision (c) shall also be provided to the Senate Committee on Transportation and Housing and the Assembly Committee on Transportation.

(b) The plan shall include, at a minimum, a brief description of methods proposed to be used, anticipated costs, sources of revenue, goals, targets, objectives, and a justification of the proposed methods. The plan shall also explain how the department proposes to work in cooperation with the California Automobile Assigned Risk Plan, the social service departments in eligible counties, the Department of Motor Vehicles, and community-based organizations in order to inform eligible households of the existence of the program.

(c) The plan shall also include all of the following:

(1) The commissioner s determination regarding whether the program has been successful, based on the criteria specified in subdivision (d), and an explanation regarding that success or lack thereof.

(2) In cooperation with the California Automobile Assigned Risk Plan, structural characteristics of the program that may require statutory revision in order for the program to succeed or to improve upon existing success.

(3) Impediments to success of the program that can reasonably be overcome by revision to the strategies adopted by the department.

(4) A detailed explanation of the department s use for the program of funds assessed pursuant to Section 1872.81.

(5) For the previous calendar year, a list of the total low-cost auto premium for each county in which the program was available.

(d) The program is successful if the following occur:

(1) The program generated sufficient premiums to cover losses incurred under policies issued under the program, and expenses incurred by the program, as calculated pursuant to subdivision (c) of Section 11629.72.

(2) The program served the public purpose of offering access to automobile insurance to otherwise underserved communities in the program areas.

(3) The program offered access to automobile insurance to previously uninsured motorists seeking affordable coverage in the program areas.

(4) The program s outreach efforts lead uninsured motorists to contact a producer, and the driver obtains any auto insurance policy that complies with California law.

(e) Any written or oral advertisements, including, but not limited to, paid or unpaid commercial or noncommercial advertising, by the department with reference to the low-cost automobile insurance program shall reference the department and shall not reference the commissioner by name or office, or include the commissioner s voice, image, or likeness. The department shall not participate with any nongovernmental entity that produces or intends to produce advertisements or educational material that include the name of the commissioner or his or her voice, image, or likeness, and that are intended to make eligible households aware of the existence of low-cost automobile insurance.

(Amended by Stats. 2010, Ch. 234, Sec. 5. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 11629.84.)



11629.86

(a) A California Automobile Assigned Risk Plan certified producer may accept and process an application to purchase a low-cost automobile insurance policy under this program through an Internet Web site, in accordance with this section and regulations adopted by the Department of Insurance pursuant to this section.

(b) Any producer seeking certification to accept and process low-cost automobile insurance policy applications through an Internet Web site shall notify the California Automobile Assigned Risk Plan of its intentions to do so prior to accepting any applications to the program, and the producer s Internet Web site shall comply with the rules established by subdivision (c) of Section 11629.87.

(c) Prior to accepting payment and upon transmitting any information from the consumer, the producer s Internet Web site shall include a clear explanation of whether the consumer will be afforded insurance coverage upon payment and, if not, when the consumer will receive coverage and how he or she will receive notice of coverage.

(d) A producer accepting and processing applications through an Internet Web site shall be entitled to the same commission available to a producer selling a low-cost automobile insurance policy by any other means acceptable under the law.

(e) Any producer accepting and processing applications through an Internet Web site is subject to the laws and rules governing this program and is liable for any errors and omissions related to the transaction of insurance to the same extent as a producer selling a low-cost automobile insurance policy by any other means acceptable under the law.

(f) Any consumer information required by this article may be accepted by electronic means after the Department of Insurance adopts regulations implementing this section and only if the information is submitted in accordance with those regulations.

(g) The California Automobile Assigned Risk Plan shall coordinate with the Department of Insurance in order to develop a system for receiving and assigning policies issued through Internet Web sites.

(h) The California Automobile Assigned Risk Plan may request, and the Department of Insurance may include in its plan submitted pursuant to Section 11629.85, up to fifty thousand dollars ($50,000) from the department s existing consumer outreach fund to be used for the sole purpose of implementing this section.

(Added by Stats. 2011, Ch. 401, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2016, pursuant to Section 11629.84.)



11629.87

(a) Subject to the approval of the commissioner, the California Automobile Assigned Risk Plan shall establish and maintain, or contract with an entity to establish and maintain, an Internet Web site that shall provide members of the public with an option for either of the following:

(1) Referral to a list of certified agents or brokers with an office in the same geographic area as the consumer who may be contacted to purchase a low-cost automobile insurance policy. This list shall contain the name, address, telephone number, and, if available, the e-mail address and Internet Web site of those agents or brokers.

(2) Assignment to a randomly selected certified agent or broker in the same geographic area as the consumer who can be accessed online to process and accept an application to purchase a low-cost automobile insurance policy. The assigned agent or broker shall be subject to the conditions specified in Section 11629.86.

(b) The plan may, with the approval of the Department of Insurance, authorize the use, for a designated period of time, of the department-owned Internet Web site domain name http://www.mylowcostauto.com, or any other relevant domain names controlled by the Department of Insurance, for the purposes of this section and Section 11629.86.

(c) The plan shall ensure that the Internet Web site does all of the following:

(1) Provides all disclosures and other information required by law that would otherwise be provided by a producer.

(2) Effectively educates consumers about the eligibility requirements, the benefits, and the limits of the low-cost automobile insurance policy.

(3) Describes or establishes a process to collect any documents that are necessary for determining qualification for the policy.

(4) Establishes a process to electronically certify the information provided by the consumer.

(5) Maintains safeguards to ensure that consumer information transmitted through that Internet Web site is secure.

(6) Provides the physical address of the producer and the telephone number and e-mail of the producer.

(7) Provides the contact information for the Consumer Services Division of the Department of Insurance.

(8) Adheres to any other rules and regulations adopted by the Department of Insurance to promote the purposes of this section and Section 11629.86.

(9) Notifies the consumer that if he or she does not qualify for the low-cost automobile insurance policy that other policies may be available from producers or insurers. Directs the consumer to the Department of Insurance s auto insurance premium comparison Internet Web page.

(d) The Internet Web site shall not be made available to the public until the commissioner has made a determination that it adequately provides all of the necessary information a consumer would need in order to apply to purchase the policy.

(e) The Internet Web site shall be constructed to authorize the plan-certified producer to forward the application, supporting documents, and the applicant s certification to the plan.

(f) The Internet Web site shall accept payment by credit or debit card or other form of electronic payment the Department of Insurance determines to be appropriate. It shall also provide a mechanism for payment by check.

(g) The Internet Web site shall be made available in English and Spanish and in as many additional languages as feasible. The English and Spanish language sites shall be made available to the public as soon as possible, irrespective of whether other versions are finalized.

(h) Notwithstanding any provision of Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code, if the plan chooses to contract with an entity to establish and maintain the Internet Web site, the plan shall solicit and consider the contract via an open, competitive bid process; however, it shall not issue a request for proposals until the Department of Insurance has approved the request. The contract period shall not extend more than three years. Twelve months before the expiration of the contract, the plan shall determine whether to renew the contract or solicit bids for a new contract.

(i) The plan may request, and the Department of Insurance may include in its plan submitted pursuant to Section 11629.85, that up to one hundred thousand dollars ($100,000) from the department s existing consumer outreach fund be made available for the development of the Internet Web Site.

(Added by Stats. 2011, Ch. 401, Sec. 2. Effective January 1, 2012. Repealed as of January 1, 2016, pursuant to Section 11629.84.)



11629.88

An applicant shall not be required to provide a copy of the applicant s or other household member s driver s license, if the Department of Insurance finds that there is another suitable means of verifying the driver s licensure.

(Added by Stats. 2011, Ch. 401, Sec. 3. Effective January 1, 2012. Repealed as of January 1, 2016, pursuant to Section 11629.84.)









CHAPTER 2. Workers’ Compensation Policies

ARTICLE 1. Definitions

11630

As used in this chapter, the term compensation means the benefits insured by workers compensation insurance.

(Amended by Stats. 1979, Ch. 373.)



11631

As used in this chapter, the term insurer includes the State Compensation Insurance Fund.

(Enacted by Stats. 1935, Ch. 145.)






ARTICLE 2. Policy Provisions

11650

Every contract insuring against liability for compensation and every compensation policy is conclusively presumed to contain all of the provisions required by this article.

(Enacted by Stats. 1935, Ch. 145.)



11651

Every such contract or policy shall contain a clause to the effect that the insurer will be directly and primarily liable to any proper claimant for payment of any compensation for which the employer is liable, subject to the provisions, conditions and limitations of the policy.

(Enacted by Stats. 1935, Ch. 145.)



11652

Every such contract or policy shall contain a clause to the effect that, as between the employee and the insurer, notice to or knowledge of the occurrence of the injury on the part of the employer will be deemed notice or knowledge, as the case may be, on the part of the insurer.

(Enacted by Stats. 1935, Ch. 145.)



11653

Every such contract or policy shall contain a clause to the effect that jurisdiction of the employer will, for the purpose of the law imposing liability for compensation, be jurisdiction of the insurer.

(Enacted by Stats. 1935, Ch. 145.)



11654

Every such contract or policy shall contain a clause to the effect that the insurer will in all things be bound by and subject to the orders, findings, decisions or awards rendered against the employer under the provisions of the law imposing liability for compensation, subject to the provisions, conditions and limitations of the policy. The insurance contract shall govern as between the employer and insurer as to payments by either in discharge of the employer s liability for compensation.

(Enacted by Stats. 1935, Ch. 145.)



11655

Such policy shall not contain any provisions relieving the insurer from payment when the employer becomes insolvent or obtains a discharge in bankruptcy, or otherwise, during the period that the policy is in operation or the compensation remains owing.

(Amended by Stats. 2009, Ch. 500, Sec. 56. Effective January 1, 2010.)



11656

Such policy shall also provide that the employee has a first lien upon any amount which becomes owing to the employer from the insurer on account of the policy, and that in case of the legal incapacity or inability of the employer to receive the money and pay it to the claimant, the insurer will pay it directly to the claimant. To the extent of such payment, the obligations of the employer to the claimant are thereby discharged.

(Enacted by Stats. 1935, Ch. 145.)



11656.1

Upon request of the State Department of Social Services, the State Compensation Insurance Fund may issue one workers compensation insurance policy insuring all recipients of in-home supportive services under Article 7 (commencing with Section 12300), Chapter 3, Part 3, Division 9 of the Welfare and Institutions Code for whom and to the extent that the State Department of Social Services has an obligation to perform or assure the performance of rights, duties and obligations relating to such services as specified in Section 12302.2 of the Welfare and Institutions Code.

(Added by renumbering Section 11656.7 by Stats. 1979, Ch. 373.)



11656.5

In order to permit employees of small farms to be brought under the provisions of the Workers Compensation Law, employers of agricultural labor who are members of any nonprofit agricultural association or who are members of, or stockholders in, any nonprofit cooperative agricultural marketing association of producers, some or all of whom may not be required to carry compensation insurance, may, under such conditions as the commissioner may prescribe in order to effectuate the purpose of Article 2, Chapter 3, of this part, be insured under a group compensation insurance policy.

(Amended by Stats. 1990, Ch. 293, Sec. 1.)



11656.6

An insurer may issue a workers compensation policy insuring an organization or association of employers as a group if the organization or association complies with the following conditions:

(a) Files with the commissioner or a licensed workers compensation rating organization designated by him or her the following:

(1) A copy of its articles of incorporation and bylaws or its agreement of association and rules and regulations governing the conduct of its business, all certified by the custodian of the originals thereof.

(2) A statement setting forth its reasons for desiring insurance as a group.

(3) A statement certifying that at least 75 percent of its regular membership is engaged in a common trade or business, and an agreement that the percentage of membership will be maintained during the time that a group workers compensation policy issued to the organization or association is in force.

(4) An agreement that only those members who are engaged in a common trade or business shall be named by the organization or association in any statement to the commissioner, a licensed workers compensation rating organization, or insurer as eligible for insurance as a member of the group, and an agreement that it will immediately notify its insurer if any member of the organization fails to remain a member in good standing in accordance with the basic law, rules, and regulations of the organization or association.

(5) A statement in writing undertaking to establish and maintain a safety committee which, by education and otherwise, will seek to reduce the incidence and severity of accidents.

(6) An agreement in writing duly executed stating that, if the insurer notifies the organization or association of the nonpayment of a premium by an insured member of the organization or association within 60 days after the premium was due, the organization or association may be liable to pay to the insurer the amount of any past due premium that does not exceed the amount of the dividends that are due to the organization or association or its members from the insurer.

However, this agreement shall not be required, nor shall an organization or association be liable for payment, unless the governing board of the organization or association and the insurer agree in writing to use dividends due for the payment of past due premiums. The organization or association shall promptly notify the insurer of the known insolvency of any member of the group plan, and shall request, upon learning of the insolvency, removal of the member from the group plan. A copy of the resolution of the governing board of the organization or association authorizing the execution of the agreement shall be filed with the commissioner or a licensed workers compensation rating organization designated by the commissioner and with any insurer issuing a group policy.

(b) Common trade or business, as used in this article, shall mean:

(1) In agricultural enterprises, operations in which the principal payroll of the employer develops under any combination of the classifications of the Manual of Rules, Classifications and Basic Rates of Workers Compensation Insurance approved by the Insurance Commissioner as applicable to farms, nurserymen, cultivating or gardening of flowers, and classifications embracing other operations that may be conducted by a nonprofit cooperative association composed of producer members and combinations of nonprofit cooperative agricultural marketing associations having a central organization composed of member associations.

(2) In the building and construction industry, operations in the construction or repair of commercial or residential buildings or in general engineering construction in which the principal payroll develops under any combination of the classifications applicable to the construction or repair as they appear in the Manual of Rules, Classifications and Basic Rates for Workers Compensation Insurance approved by the Insurance Commissioner. Commercial buildings, as defined in this paragraph, shall mean any nonresidential buildings.

(3) In the transportation and warehousing industry, operations in which the principal payroll of the employer develops under any combination of the classifications of the Manual of Rules, Classifications and Basic Rates of Workers Compensation Insurance approved by the Insurance Commissioner as applicable to for-hire motor carriers subject to regulation by the Public Utilities Commission and warehousemen.

(4) In the timber and lumber industry, operations in which the principal payroll of the employer develops under any combination of the classifications of the Manual of Rules, Classifications and Basic Rates of Workers Compensation Insurance approved by the Insurance Commissioner as applicable to land clearing, logging or lumbering, log, chip, and lumber hauling, planing or molding mills, sawmills or shingle mills, veneer or veneer products manufacturing, box or box shook manufacturing, cabinet works, door, door frame, or sash manufacturing and wood fiber preparation. However, no classification applicable to for-hire motor carriers under the provisions of paragraph (3) of this subdivision shall be included in any combination of classifications authorized by this paragraph.

(5) For public agencies providing industrial, domestic, or agricultural water service, operations in which the principal payroll of the employer develops under any combination of the classifications of the Manual of Rules, Classifications and Basic Rates of Workers Compensation Insurance approved by the Insurance Commissioner as applicable to irrigation, drainage, reclamation, or waterworks operations.

(6) For sheltered workshops and rehabilitation facilities licensed pursuant to Section 1191.5 of the Labor Code, operations in which the principal payroll of the employer develops under any combination of classifications of the Manual of Rules, Classifications and Basic Rates of Workers Compensation Insurance approved by the Insurance Commissioner.

(7) For all other enterprises, operations in which the principal payroll develops under a single manual classification or a combination of classifications under which a group policy may be issued pursuant to subdivision (d).

(8) For manufacturing facilities as identified in Sector 31 to 33, inclusive, of the North American Industry Classification System (NAICS), operations in which the principal payroll of the employer develops under any combination of classifications of the Manual of Rules, Classifications, and Basic Rates of Workers Compensation Insurance approved by the Insurance Commissioner applicable to establishments engaged in the mechanical, physical, or chemical transformation of materials, substances, or components into new products.

(c) Except as provided in subdivision (d), principal payroll, for the purpose of this section, means not less than 51 percent of the total payroll for the preceding policy year or, in the case of an employer who has no preceding full year s payroll, not less than 51 percent of his or her estimated annual payroll. Principal or estimated annual payroll shall not include the payroll of those employees set forth in the standard exceptions contained in the Manual of Rules, Classifications, and Basic Rates of Workers Compensation Insurance approved by the Insurance Commissioner.

(d) An insurer may issue a workers compensation policy insuring an organization or association of employers as a group if, in addition to complying with the conditions set forth in subdivision (a), the organization or association has had at least 50 percent of its present membership for at least one year prior to the issuance of the policy, and not less than 75 percent of the payroll of each employer to be insured under the group policy developed under the same two manual classifications, or either of them, for the preceding policy year or, in the case of an employer who has had no preceding full-year s payroll, not less than 75 percent of his estimated annual payroll develops under the classification or classifications. However, no classification applicable to for-hire motor carriers under the provisions of paragraph (3) of subdivision (b) shall be included in any combination of classifications authorized by this subdivision.

(Amended by Stats. 2003, Ch. 641, Sec. 1. Effective January 1, 2004.)



11656.7

Each member of an organization insured under a group policy shall be treated as a single and separate entity as respects rates, classifications and rating plans.

Two or more policies whose experience is combined for any purpose whatsoever, shall be considered group insurance and subject to the provisions of this article unless employers insured by such policies are engaged in operations having a common pay roll or where any rating plan or rating system and the rules applicable to them approved by the commissioner under the provisions of Article 2, Chapter 3, Part 3, Division 2, require or permit the insurance of more than one employer in a single policy.

(Added by Stats. 1953, Ch. 889.)



11656.8

Nothing in Section 11656.6 or 11656.7 shall be construed to supersede, modify, or otherwise affect in any way the provisions of Section 11656.5.

(Added by Stats. 1953, Ch. 889.)



11656.9

To encourage and facilitate the participation of agencies, entities or institutions, public or private, in economic opportunity programs authorized under Public Law 88-452, insurers may insure the workers compensation liability to enrollees of sponsoring agencies pursuant to Chapter 9 (commencing with Section 4201) of Part 1 of Division 4 of the Labor Code under a master policy, subject to the approval of the Insurance Commissioner.

(Amended by Stats. 1981, Ch. 714, Sec. 277.)



11657

Subject to the provisions of Sections 11659 and 11660, limited workers compensation policies may be issued insuring either the whole or any part of the liability of any employer for compensation, provided that the policy is previously approved, as to substance and form, by the commissioner. Subject to those provisions, the policy may restrict or limit the insurance in any manner whatsoever.

(Amended by Stats. 1995, Ch. 582, Sec. 1. Effective January 1, 1996.)



11658

(a) A workers compensation insurance policy or endorsement shall not be issued by an insurer to any person in this state unless the insurer files a copy of the form or endorsement with the rating organization pursuant to subdivision (e) of Section 11750.3 and 30 days have expired from the date the form or endorsement is received by the commissioner from the rating organization without notice from the commissioner, unless the commissioner gives written approval of the form or endorsement prior to that time.

(b) If the commissioner notifies the insurer that the filed form or endorsement does not comply with the requirements of law, specifying the reasons for his or her opinion, it is unlawful for the insurer to issue any policy or endorsement in that form.

(c) The withdrawal of a policy form or endorsement by the commissioner pursuant to this section shall not affect the status of the policyholder as having secured payment for compensation or affect the substitution of the insurer for the policyholder in workers compensation proceedings as set forth in the provisions of Chapter 4 (commencing with Section 3700) of Part 1 of Division 4 of the Labor Code during the period of time in which the policy form or endorsement was in effect.

(d) This section shall not apply to limited policies submitted for approval to the commissioner pursuant to Section 11657.

(Repealed and added by Stats. 1995, Ch. 582, Sec. 3. Effective January 1, 1996.)



11658.5

(a) (1) An insurer that intends to use a dispute resolution or arbitration agreement to resolve disputes arising in California out of a workers compensation insurance policy or endorsement issued to a California employer shall disclose to the employer, contemporaneously with any written quote that offers to provide insurance coverage, that choice of law and choice of venue or forum may be a jurisdiction other than California and that these terms are negotiable between the insurer and the employer. The disclosure shall be signed by the employer as evidence of receipt where the employer accepts the offer of coverage from that insurer.

(2) After compliance with paragraph (1), a dispute resolution or arbitration agreement may be negotiated by the insurer and the employer before any dispute arises.

(b) Nothing in this section is intended to interfere with any authority granted to the Insurance Commissioner under current law.

(c) Failure by the insurer to observe the requirements of subdivision (a) shall result in a default to California as the choice of law and forum for resolution of disputes arising in California.

(d) For purposes of this section, a California employer means an employer whose principal place of business is in California and whose California payroll constitutes the majority of the employer s payroll for purposes of determining premium under the policy.

(e) This section shall apply to workers compensation policies issued or renewed on or after July 1, 2012.

(Added by Stats. 2011, Ch. 566, Sec. 2. Effective January 1, 2012.)



11659

Such approved form of policy, limited pursuant to Section 11657, shall not be otherwise limited except by indorsement thereon in accordance with a form prescribed by the commissioner or in accordance with rules adopted by the commissioner. Such indorsement form shall not be subject to Section 11658. Before prescribing such indorsement form or adopting such rule, the commissioner shall consult concerning it with the Workers Compensation Appeals Board.

(Amended by Stats. 1980, Ch. 575, Sec. 1.)



11660

Failure to observe the requirements of Sections 11657 and 11659 shall render a policy issued under Section 11657, and not complying therewith, unlimited.

(Amended by Stats. 1995, Ch. 582, Sec. 4. Effective January 1, 1996.)



11661

An insurer shall not insure against the liability of the employer for the additional compensation recoverable for serious and willful misconduct of the employer or his agent. An insurer may, however, provide insurance against the expense of defending any suit for serious and willful misconduct against an employer or his agent.

(Amended by Stats. 1969, Ch. 1062.)



11661.5

An insurer shall not insure an employer against his liability for additional compensation arising out of injuries to illegally employed persons under 16 years of age, as provided for by Part 4 (commencing with Section 1171) of Division 2 of the Labor Code.

(Amended by Stats. 1967, Ch. 689.)



11661.6

(a) An insurer shall not insure an employer against his or her obligation to reimburse the insurer for the amount of increase in indemnity payment as provided for by subdivision (e) of Section 4650 of the Labor Code. Every contract insuring against liability for compensation and every compensation policy shall provide that the insured employer is obligated to reimburse the insurer for the amount of increase in indemnity payment required by Section 4650 of the Labor Code, if the late indemnity payment which gives rise to the increase in the amount of payment is due less than seven days after the insurer receives the completed claim form from the employer.

(b) An insurer shall not report the amount of any increase in indemnity required by Section 4650 of the Labor Code as incurred indemnity to the Insurance Commissioner s designated statistical agent.

(Added by Stats. 1990, Ch. 1550, Sec. 1.)



11662

Whenever any employer is insured against liability for compensation with any insurer, such insurer is subrogated to the rights of the employer to recover losses arising out of any of the following acts by the insurer:

(a) Assuming the liability of the employer for compensation in the manner provided by the law relating thereto.

(b) Payment of any compensation for which the employer is liable.

Such insurer may enforce any such subrogated rights in its own name.

(Enacted by Stats. 1935, Ch. 145.)



11663

As between insurers of general and special employers, one which insures the liability of the general employer is liable for the entire cost of compensation payable on account of injury occurring in the course of and arising out of general and special employments unless the special employer had the employee on his or her payroll at the time of injury, in which case the insurer of the special employer is solely liable. For the purposes of this section, a self-insured or lawfully uninsured employer is deemed and treated as an insurer of his or her workers compensation liability.

(Amended by Stats. 1981, Ch. 714, Sec. 279.)



11663.5

(a) Upon receiving a written request from an insured or the agent or broker of record where authorized by the insured, an insurer shall provide a premium and loss history report to the requesting party for the account s tenure or the three-year period ending with the inception of the current policy period, whichever is shorter, plus loss experience during the current policy period that is in force if any of the following occur.

(1) The policy is canceled or nonrenewed.

(2) The policyholder requests the information within 60 days prior to the renewal date of an existing policy.

(3) The policyholder s current insurer s rating is downrated by a nationally recognized insurance rating service to a financial rating below secure or good or to a rating that would negatively impact the ability of the policyholder to conduct its business operations.

(4) The policyholder s current insurer is conserved by the department under Section 1011, or is ordered to cease writing business under Sections 1065.1 and 1065.2.

The premium and loss history report, and the loss experience information for the current policy period, shall be provided within 10 business days of receiving the request.

(b) This section applies only to workers compensation insurance.

(c) This section shall not apply to a policyholder who, through automated or other means, is provided direct, ongoing access to claims information by the insurer.

(d) For purposes of this section, a loss history report includes, but is not limited to, a list of individual claims detailed by date of claim and total incurred and paid losses.

(Added by Stats. 2001, Ch. 102, Sec. 3. Effective January 1, 2002.)



11664

(a) This section applies only to policies of workers compensation insurance.

(b) A notice of nonrenewal shall be in writing and shall be delivered or mailed to the producer of record and to the named insured at the mailing address shown on the policy. Subdivision (a) of Section 1013 of the Code of Civil Procedure shall be applicable if the notice is mailed.

(c) An insurer, at least 30 days, but not more than 120 days, in advance of the end of the policy period, shall give notice of nonrenewal, and the reasons for the nonrenewal, if the insurer intends not to renew the policy.

(d) If an insurer fails to give timely notice required by subdivision (c), the policy of insurance shall be continued, with no change in its premium rate, for a period of 60 days after the insurer gives the notice.

(e) A notice of nonrenewal shall not be required in any of the following situations.

(1) The transfer of, or renewal of, a policy without a change in its terms or conditions or the rate on which the premium is based between insurers that are members of the same insurance group.

(2) The policy has been extended for 90 days or less, if the notice required in subdivision (c) has been given prior to the extension.

(3) The named insured has obtained replacement coverage or has agreed, in writing, within 60 days of the termination of the policy, to obtain that coverage.

(4) The policy is for a period of no more than 60 days and the insured is notified at the time of issuance that it may not be renewed.

(5) The named insured requests a change in the terms or conditions or risks covered by the policy within 60 days prior to the end of the policy period.

(6) The insurer has made a written offer to the insured to renew the policy at a premium rate increase of less than 25 percent.

(A) If the premium rate in the governing classification for the insured is to be increased 25 percent or greater and the insurer intends to renew the policy, the insurer shall provide a written notice of a renewal offer not less than 30 days prior to the policy renewal date. The governing classification shall be determined by the rules and regulations established in accordance with subdivision (c) of Section 11750.3.

(B) For purposes of this section, premium rate means the cost of insurance per unit of exposure prior to the application of individual risk variations based on loss or expense considerations such as scheduled rating and experience rating.

(Amended by Stats. 2001, Ch. 102, Sec. 4. Effective January 1, 2002.)



11665

(a) An insurer who issues a workers compensation insurance policy to a roofing contractor holding a C-39 license from the Contractors State License Board shall perform an annual payroll audit for the contractor. This audit shall include an in-person visit to the place of business of the roofing contractor to verify whether the number of employees reported by the contractor is accurate. The insurer may impose a surcharge on each policyholder audited under this subdivision in an amount necessary to recoup the reasonable costs of conducting the annual payroll audits.

(b) The commissioner shall direct the rating organization designated as his or her statistical agent to compile pertinent statistical data on those holding C-39 licenses, as reported by the appropriate state entity, on an annual basis and provide a report to him or her each year. The data shall track the total annual payroll and loss data reported on those holding C-39 licenses in accordance with the standard workers compensation insurance classifications applicable to roofing operations. The data shall include the number of employers, total payroll, total losses, and the losses per one hundred dollars ($100) of payroll by the employers annual payroll intervals as follows:

1 to

4,999

5,000 to

9,999

10,000 to

14,999

15,000 to

19,999

20,000 to

24,999

25,000 to

29,999

30,000 to

39,999

40,000 to

49,999

50,000 to

74,999

75,000 to

99,999

100,000 to

199,999

200,000 to

299,999

300,000 to

399,999

400,000 to

499,999

500,000 to

599,999

600,000 to

699,999

700,000 to

799,999

800,000 to

899,999

900,000 to

999,999

1,000,000 to

1,099,999

1,100,000 to

1,199,999

1,200,000 to

1,299,999

1,300,000 to

1,399,999

1,400,000 to

1,499,999

1,500,000 or more

The report shall also be provided to the Legislature by the commissioner, in compliance with Section 9795 of the Government Code.

(Amended by Stats. 2013, Ch. 76, Sec. 140. Effective January 1, 2014.)









CHAPTER 3. Regulation of Business of Workers’ Compensation Insurance

ARTICLE 1. Deposits by Workers’ Compensation Insurers

11690

For purposes of this article:

(a) Compensable workers compensation claim means a claim where the claimant is entitled to benefits under the workers compensation law of the state.

(b) Delinquency proceeding means any proceeding commenced against an insurer for the purpose of liquidating, rehabilitating, reorganizing, or conserving that insurer, where there has not been a court order finding the insurer insolvent.

(c) Receiver means liquidator, rehabilitator, or conservator, as appropriate.

(Repealed and added by Stats. 2002, Ch. 899, Sec. 2. Effective January 1, 2003.)



11691

(a) (1) In order to provide protection to the workers of this state in the event that the insurers issuing workers compensation insurance to employers fail to pay compensable workers compensation claims when due, except in the case of the State Compensation Insurance Fund, every insurer desiring admission to transact workers compensation insurance, or workers compensation reinsurance business, or desiring to reinsure the injury, disablement, or death portions of policies of workers compensation insurance under the class of disability insurance shall, as a prerequisite to admission, or ability to reinsure the injury, disablement, or death portion of policies of workers compensation insurance under the class of disability insurance, deposit cash instruments or approved interest-bearing securities or approved stocks readily convertible into cash, investment certificates, or share accounts issued by a savings and loan association doing business in this state and insured by the Federal Deposit Insurance Corporation, certificates of deposit, or savings deposits in a bank licensed to do business in this state, or is either domiciled in and has a principal place of business in this state, or is a national bank association with a trust office located in this state, or approved letters of credit that perform in material respects as any other security allowable as a form of deposit for purposes of a workers compensation deposit and that meet the standard set forth in Section 922.5, or approved securities registered with a qualified depository located in a reciprocal state as defined in Section 1104.9, with that deposit to be in an amount and subject to any exceptions as set forth in this article. The deposit shall be made from time to time as demanded by the commissioner and may be made with the Treasurer, or a bank or savings and loan association authorized to engage in the trust business pursuant to Division 1 (commencing with Section 99) or Division 2 (commencing with Section 5000) of the Financial Code, or a trust company. A deposit of securities registered with a qualified depository located in a reciprocal state as defined in Section 1104.9 may only be made in a bank or savings and loan association authorized to engage in the trust business pursuant to Division 1 (commencing with Section 99) or Division 2 (commencing with Section 5000) of the Financial Code, or a trust company, licensed to do business and located in this state that is a qualified custodian as defined in paragraph (1) of subdivision (a) of Section 1104.9 and that maintains deposits of at least seven hundred fifty million dollars ($750,000,000). The deposit shall be made subject to the approval of the commissioner under those rules and regulations that he or she shall promulgate. The deposit shall be maintained at a deposit value specified by the commissioner, but in any event no less than one hundred thousand dollars ($100,000), nor less than the reserves required of the insurer to be maintained under any of the provisions of Article 1 (commencing with Section 11550) of Chapter 1, relating to loss reserves on workers compensation business of the insurer in this state, nor less than the sum of the amounts specified in subdivision (a) of Section 11693, whichever is greater. The deposit shall be for the purpose of paying compensable workers compensation claims under policies issued by the insurer or reinsured by the admitted reinsurer and expenses as provided in Section 11698.02, in the event the insurer or reinsurer fails to pay those claims when they come due. If the insurer providing the deposit is domiciled in a state where a state statute, regulation, or court decision provides that, with respect to covered claims within the deductible amount that are paid by a guarantee association after the entry of an order of liquidation under large deductible workers compensation policies, any part of the reimbursement proceeds, other than the reasonable expenses of the receiver related to treatment of deductible policy arrangements of insurance companies in liquidation, owed by insureds on those deductible amounts, whether paid directly or through a draw of collateral, are general assets of the estate, then the amount of the insurer s deposit pursuant to this article shall be calculated based on the gross amount of that insurer s liabilities for loss and loss adjustment expenses under those policies without regard to the deductible, and those reserves shall not be reduced by any collateral or reimbursement obligations insureds were required to provide under those policies.

(2) Nothing in this section shall require that the deposit be calculated based on gross amounts of liabilities described above if the domiciliary state does not have an existing statute, regulation, or court decision providing that the reimbursement proceeds described above are general assets of the estate.

(b) Each insurer or reinsurer desiring to have the ability to reinsure the injury, disablement, or death portions of policies of workers compensation under the class of disability insurance shall provide prior notice to the commissioner, in the manner and form prescribed by the commissioner of its intent to reinsure that insurance. In the event of late notice, a late filing fee shall be imposed on the reinsurer pursuant to Section 924 for failure to notify the commissioner of its intent to reinsure workers compensation insurance.

(c) If the deposit required by this section is not made with the Treasurer, then the depositor shall execute a trust agreement in a form approved by the commissioner between the insurer, the institution in which the deposit is made or, where applicable, the qualified custodian of the deposit, and the commissioner, that grants to the commissioner the authority to withdraw the deposit as set forth in Sections 11691.2, 11696, 11698, and 11698.3. The insurer shall also execute and deliver in duplicate to the commissioner a power of attorney in favor of the commissioner for the purposes specified herein, supported by a resolution of the depositor s board of directors. The power of attorney and director s resolution shall be on forms approved by the commissioner, shall provide that the power of attorney cannot be revoked or withdrawn without the consent of the commissioner, and shall be acknowledged as required by law.

(d) (1) The commissioner shall require payment in advance of fees for the initial filing of a trust agreement with a bank, savings and loan association, or trust company on deposits made pursuant to subdivision (a); for each amendment, supplement, or other change to the deposit agreement; for receiving and processing deposit schedules pursuant to this section; and for each withdrawal, substitution, or any other change in the deposit. The fees shall be set forth in the department s Schedule of Fees and Charges.

(2) The commissioner shall require payment in advance of a fee for the initial filing of each letter of credit utilized pursuant to subdivision (a). In addition, the commissioner shall require payment in advance of a fee for each amendment of a letter of credit. The fees shall be set forth in the department s Schedule of Fees and Charges.

(e) Any workers compensation insurer that deposits cash or cash equivalents pursuant to this section shall be entitled to a prompt refund of those deposits in excess of the amount determined by the commissioner pursuant to subdivision (a). The commissioner shall cause to be refunded any deposits determined by the commissioner to be in excess of the amount required by subdivision (a) within 30 days of that determination. In the alternative, an insurer may use any excess deposit funds to offset a demand by the commissioner to increase its deposit due to the failure of a reinsurer to make a deposit pursuant to this section.

(f) (1) An admitted insurer reinsuring business covered in this article (hereafter referred to as reinsurer) shall identify to the commissioner, in a form prescribed by the commissioner, amounts deposited for credit in the name of each ceding insurer.

(2) All reinsurance agreements covering claims and obligations under business covered by this article, and allowable for purposes of granting a ceding carrier a deposit credit, shall include a provision granting the commissioner, in the event of a delinquency proceeding, receivership, or insolvency of a ceding insurer, any sums from a reinsurer s deposit that are necessary for the commissioner to pay those reinsured claims and obligations, or to ensure their payment by the California Insurance Guarantee Association, deemed by the commissioner due under the reinsurance agreement, upon failure of the reinsurer for any reason to make payments under the policy of reinsurance. The commissioner shall give 30 days notice prior to drawing upon these funds of an intent to do so. Notwithstanding the commissioner s right to draw on these funds, the reinsurer shall otherwise retain its right to determine the validity of those claims and obligations and to contest their payment under the reinsurance agreement. Prior to a reinsurer s deposit being drawn upon, in whole or in part, by the department, the department shall provide a reinsurer with an explanation of procedures that a reinsurer may use to explain to the department why the use of the reinsurer s deposit may not be appropriate under the reinsurance agreement.

(3) No reinsurer entering into a contract identified in paragraph (2), beginning on or after January 1, 2005, may cede claims or obligations assumed from a ceding insurer unless the deposit securing the ceded claims or obligations is governed by paragraph (2) or, upon approval of the commissioner, would secure the ceded claims or obligations in all material respects and in the same manner as a deposit identified in paragraph (2) above.

(4) All sums received from the reinsurer by the commissioner for those claims paid by the California Insurance Guarantee Association shall be held separate and apart from and not included in the general assets of the insolvent insurer, and shall be transferred to the California Insurance Guarantee Association upon receipt by the commissioner. In the event of a final judgment or settlement adverse to the drawing of funds by the commissioner pursuant to paragraph (2) or (3), the California Insurance Guarantee Association shall repay funds it obtained to pay covered claims and shall, if necessary, either levy a surcharge as needed or seek legislative approval to levy the surcharge if the California Insurance Guarantee Association is already levying the maximum surcharge permissible under law.

(g) If a reinsurer has not maintained deposits as required by subdivision (a) in amounts equal to the amounts of deposit credits claimed by its ceding insurers, the commissioner, after notifying the reinsurer and its ceding insurers of the deposit shortfall and allowing 15 days from the date of the notice for the deposit shortfall to be corrected, may disallow all or a portion of the reserve credits claimed by the ceding insurers. A ceding insurer disallowed a reserve credit pursuant to this provision shall immediately make the deposit required by this section.

(h) For interest-bearing securities that are debt securities and include principal payment features prior to maturity that are utilized pursuant to subdivision (a), all principal payments received shall be retained as part of the deposit.

(i) Withdrawal of any amount of the deposit required under subdivision (a) that results in a reduction of the required amount of the deposit may only occur with the prior written consent of the commissioner.

(Amended by Stats. 2011, Ch. 411, Sec. 56. Effective January 1, 2012.)



11691.1

The fees for filing a schedule of securities with the Treasurer, and making a deposit of the same, and for each withdrawal, substitution, or any other change in the securities comprising this deposit with the Treasurer, shall be paid to the commissioner for the costs of review and approval of deposits, and shall be the same as are prescribed by Article 11 (commencing with Section 939) of Chapter 1 of Part 2 of Division 1.

All other reasonable charges made by the Treasurer for servicing securities deposited with him or her shall be paid to the Treasurer by the insurer that has deposited the security, and shall not be charged to the commissioner.

(Added by Stats. 2002, Ch. 899, Sec. 2. Effective January 1, 2003.)



11691.2

The deposit required pursuant to Section 11691 shall be security for the payment of the insurer s obligations on worker s compensation insurance transacted in this state. The deposit shall not be withdrawn except upon the written order of the commissioner to use the proceeds thereof in payment of compensable worker s compensation claims and expenses as provided in Section 11698.02, or as otherwise provided in this article, but shall be forthwith payable to the commissioner or at the direction of the commissioner by the Treasurer or the bank, savings and loan association, or trust company approved by the commissioner upon that order. No deposit so placed with a bank, savings and loan association, or trust company shall be subject to any lien or claim asserted by it or be subject to any disposition obligation, demand, liability, cause of action, judgment, or other claim, or cost or expense attendant thereon, other than as is permitted by the commissioner. Notwithstanding any other provisions of this code, the deposit shall be retained by the Treasurer or the bank, savings and loan association, or trust company approved by the commissioner and only released in accordance with the provisions of this article or pursuant to regulations or a written order of the commissioner.

(Added by Stats. 2002, Ch. 899, Sec. 2. Effective January 1, 2003.)



11691.3

The commissioner shall establish a list of all insurers or reinsurers authorized to reinsure the injury, disablement, or death portions of policies of workers compensation insurance under the class of disability insurance. An insurer or reinsurer shall be authorized to reinsure the injury, disablement, or death portions of policies of workers compensation insurance under the class of disability insurance if it has complied with Section 11691. The commissioner shall publish a master list of those insurers or reinsurers at least semiannually. Any insurer or reinsurer providing the notification and deposit required by Section 11691, shall be added by addendum to the list at the time of approval, and shall be incorporated into the master list at the next date of publication. The list and addenda required by this section shall be published so that they are readily accessible to insurers and producers. The list and addenda required by this section shall also contain a notice that if an insurer enters into a contract of reinsurance with an insurer or reinsurer reinsuring the injury, disablement, or death portions of policies of workers compensation insurance under the class of disability insurance that is not authorized pursuant to this section, the ceding insurer may not be able to claim that reinsurance for reserve credit.

(Added by Stats. 2002, Ch. 899, Sec. 2. Effective January 1, 2003.)



11692

A certificate of authority to transact workers compensation insurance in this state shall not be issued nor renewed to any insurer until the deposit required pursuant to Section 11691 is approved by the commissioner.

(Amended by Stats. 2005, Ch. 415, Sec. 7. Effective January 1, 2006.)



11692.5

On and after the effective date of this article, the commissioner shall collect a late filing fee from any admitted insurer or reinsurer that fails to deposit the securities when required by this code in the following amount:

(a) If the deposit shortfall is outstanding for less than 31 days, 0.5 percent of the deposit shortfall, but in no event not less than six hundred dollars ($600).

(b) If the deposit shortfall is outstanding for more than 30 days but less than 61 days, an additional late filing fee in the amount of 1 percent of the deposit shortfall, but in no event not less than one thousand two hundred dollars ($1,200) shall be due.

(c) If the deposit shortfall is outstanding for 61 days or greater, an additional late filing fee of 1.5 percent of the deposit shortfall for every 30-day period thereafter, or fraction thereof, but in no event shall this portion of the late filing fee for each additional 30-day period or fraction thereof be less than three thousand dollars ($3,000). The late filing fees provided herein are in addition to all other rights and remedies granted the commissioner by this article.

(Amended by Stats. 2005, Ch. 415, Sec. 8. Effective January 1, 2006.)



11693

The deposit required pursuant to Section 11691 shall be adjusted on or prior to March 31 of each year in an amount as follows:

(a) Not less than the sum of the following amounts computed, less credits and deductions allowable with respect to reinsurance in admitted insurers, as provided under Section 11691, as of the close of the last preceding December 31 or as of any calendar quarter end as directed by the commissioner pursuant to Section 11694 in respect to workers compensation insurance written subject to the workers compensation laws of this state:

(1) The aggregate of the present values at 6 percent interest, or at the rate of the company s investment yield as determined by the NAIC Insurance Regulatory Information System Ratio Number 5 for Property and Casualty Companies, whichever is lower, of the determined and estimated future payments upon compensation claims not included in paragraph (2), including in those claims both benefits and loss expenses.

(2) The aggregate of the amounts computed as follows:

For each of the preceding three years, 65 percent of the earned compensation premiums for that year less all loss and loss expense payments made upon claims incurred in the corresponding year from that 65 percent; except that the amount for each year shall not be less than the present value at 6 percent interest of the determined and the estimated unpaid claims incurred in that year, including both benefits and loss expenses.

(b) Not less than one hundred thousand dollars ($100,000).

(c) If the aggregate amount computed under subdivision (a) exceeds fifty thousand dollars ($50,000), not more than double the aggregate amount.

(d) The commissioner may utilize securities valuation software programs or services to validate the value of securities held in workers compensation deposits of insurers authorized to transact workers compensation insurance in California as direct writers or reinsurers, or reinsurers of workers compensation under the class of disability.

(Amended by Stats. 2005, Ch. 415, Sec. 9. Effective January 1, 2006.)



11694

After the first annual statement to the commissioner covering business of the insurer for a full year in this state, the deposit required pursuant to Section 11691 shall be computed from the figures shown in the last preceding report of business as of December 31, filed with the commissioner, and shall be reported to the commissioner on or before March 1 of each year in a form and manner prescribed by the commissioner. Notwithstanding anything to the contrary in this article, should the commissioner determine that there has been a material change in the insurer s ultimate liability for future payments upon compensable workers compensation claims in this state, at the commissioner s discretion, the amount of the deposit shall then be fixed by the commissioner at the amount that he or she deems sufficient to secure the payment of the insurer s ultimate obligations on its workers compensation insurance transacted in this state, and upon notification from the commissioner the insurer shall immediately, but in no event less than 30 days after notification, increase the deposit as directed.

(Amended by Stats. 2005, Ch. 415, Sec. 10. Effective January 1, 2006.)



11694.5

On or before March 1 and May 15 of each year, the insurers or reinsurers subject to Section 11694 shall file a report in the form and manner prescribed by the commissioner that valuates and details the deposit as of December 31 of the preceding year and March 31 of the current year. The commissioner may require additional reporting by any insurer or reinsurer when it is deemed necessary.

(Added by Stats. 2005, Ch. 415, Sec. 11. Effective January 1, 2006.)



11695

Where an admitted insurer has voluntarily ceased to do in this state the business for which a deposit is required pursuant to Section 11691, the deposit shall be fixed by the commissioner at the amount that he or she deems sufficient for the protection of the beneficiaries of the policies of that insurer.

(Repealed and added by Stats. 2002, Ch. 899, Sec. 2. Effective January 1, 2003.)



11696

In the event an insurer not in a delinquency proceeding fails to pay any compensable workers compensation claim against it, or fails to pay, to the extent of its liability as a reinsurer, any compensable workers compensation claim covered by a policy wholly or partly reinsured by it, the commissioner shall use the proceeds of the deposit required pursuant to Section 11691 to pay all those compensable workers compensation claims and related expenses as described in Section 11698.02.

(Added by Stats. 2002, Ch. 899, Sec. 2. Effective January 1, 2003.)



11697

The payment of a workers compensation claim by the commissioner shall constitute a satisfaction of the claim to the extent of the payment made. In the event any judgment is entered on the claim, the commissioner shall file a proportionate satisfaction thereof in the office of the clerk of the court wherein the judgment is entered.

(Repealed and added by Stats. 2002, Ch. 899, Sec. 2. Effective January 1, 2003.)



11698

(a) In the event any one of the eventualities described in paragraph (1), (2), (3), or (4), transpires, the commissioner shall immediately take control or possession of the deposit required pursuant to Section 11691 and may use the deposit to pay or procure the payment of those compensable workers compensation claims against the insurer, and those expenses described in Section 11698.02. The proceeds of the deposit shall in that event inure to the commissioner as a trust to be held separate and apart from all other assets of the insurer held by the commissioner. They shall be used only for the purposes set forth and in accordance with the procedures established in this article. Once it is determined that there are no remaining undischarged liabilities for compensable workers compensation claims or it is actuarially demonstrated that the deposit exceeds those liabilities, the commissioner shall transfer the remaining amount of the deposit to the general assets of the estate.

(1) If the commissioner is named conservator of that insurer pursuant to Article 14 (commencing with Section 1011) of Chapter 1 of Part 2 of Division 1.

(2) The proper court has appointed the commissioner ancillary receiver of the insurer or reinsurer.

(3) A delinquency proceeding has been instituted by the proper court against the insurer or reinsurer.

(4) If it appears to the commissioner that any of the conditions set forth in Section 1011 exist or that irreparable loss and injury to the property and business of the insurer or reinsurer has occurred or may occur unless the commissioner acts immediately without notice and before applying to the court for any order.

(b) If the commissioner has proceeded under subdivision (a) or Section 11696 or 11698.3 and a deposit of securities registered with a qualified depository located in a reciprocal state and in the custody of a qualified custodian pursuant to Section 1104.9 cannot be released to the commissioner according to the terms of the agreement entered into pursuant to Section 11691 or the requirements of Section 11691.2 because of a delinquency proceeding initiated in the reciprocal state in which the qualified depository is located, or, if the deposit of securities registered with a qualified depository has been executed upon at any time by any creditor of an insurer and that execution has been affirmed by a written opinion of a court of competent federal appellate jurisdiction, the commissioner may, after a public hearing and upon a finding that deposits of securities registered with that depository do not allow the commissioner to discharge his or her responsibilities as set forth in this chapter, require workers compensation insurers authorized to transact insurance in this state to cease and desist making any further deposits authorized by Section 11691 in approved securities registered with that depository. For the purposes of this subdivision, the term delinquency proceeding shall have the same meaning as contained in subdivision (b) of Section 1064.1.

(Added by Stats. 2002, Ch. 899, Sec. 2. Effective January 1, 2003.)



11698.01

When the commissioner is authorized to proceed under Section 11698 he or she may do either of the following:

(a) Subject to Sections 11698.2, 11698.21, and 11698.22, enter into reinsurance and assumption agreements with one or more admitted solvent workers compensation insurers by the terms of which liability for all those obligations is reinsured and assumed by such insurer.

(b) Use the deposit required pursuant to Section 11691 to pay or procure payment of the insurer s compensable workers compensation claims and those expenses authorized in Section 11698.02.

(Added by Stats. 2002, Ch. 899, Sec. 2. Effective January 1, 2003.)



11698.02

The proceeds of the deposit required pursuant to Section 11691 shall be used solely to pay compensable workers compensation claims under the insured or reinsured policies, allocated claims expense necessary to pay those claims, and the expenses connected with all proceedings or actions permitted or required by this article in furtherance of the payment of those claims, or should the commissioner pursuant to subdivision (a) of Section 11698.01 enter into reinsurance and assumption agreements with one or more reinsurers, the proceeds of the deposit shall be used to reimburse those reinsurers.

(Added by Stats. 2002, Ch. 899, Sec. 2. Effective January 1, 2003.)



11698.1

From time to time and in any event at or prior to the time of the filing of his or her petition for discharge as receiver, the commissioner shall do the following:

(a) File with the Workers Compensation Appeals Board an accounting of all trust funds received and used from the proceeds of the deposit required pursuant to Section 11691.

(b) File with the court an accounting of all funds received and used as expenses from the general funds of the insurer.

(Added by Stats. 2002, Ch. 899, Sec. 2. Effective January 1, 2003.)



11698.2

If the commissioner enters into a reinsurance and assumption agreement as provided in subdivision (a) of Section 11698.01, that agreement shall provide for all of the following:

(a) The reinsurance and assumption of all those obligations by the reinsuring and assuming insurers.

(b) If there is more than one reinsurer the proportion of all those obligations assumed by each reinsurer and a method for the actual processing and payment of those obligations by the reinsurers or their representatives.

(c) The reimbursement of the reinsuring and assuming insurers from the deposit of the insurer in the delinquency proceeding. The provision shall conform with Section 11698.21 and shall not be effective unless approved by the Workers Compensation Appeals Board.

(d) The amounts, if any, to be paid the reinsurers from the general funds of the insurer. If the agreement provides that amounts from the general funds of the insurer are to be paid to the reinsurers, those payments shall be approved by the court where the delinquency proceedings are pending.

(e) Any other matters as are necessary and proper to achieve the purposes of the reinsurance and assumption agreement.

(Added by Stats. 2002, Ch. 899, Sec. 2. Effective January 1, 2003.)



11698.21

(a) The reimbursement provision referred to in subdivision (c) of Section 11698.2 shall provide for the transfer of the securities in the deposit to the deposits of the reinsurers. Thereafter, except as provided in subdivision (b), the deposit of the reinsuring and assuming insurers shall be security for the payment of all of those obligations assumed by the agreement as well as those obligations on workers compensation insurance transacted in this state by the reinsurer, provided, however, that in determining the amount which shall remain on deposit as security for those obligations that are reinsured and assumed, the method prescribed by paragraph (1) of subdivision (a) of Section 11693 shall be used without any limitation as to time. In providing for the transfer of the securities the agreement may provide for their direct transfer to the deposit account of the reinsurers, or, if the securities deposited are in denominations or units as to make the equitable transfer to more than one reinsurer impossible, it may provide either for a formula under which the transfers may be made and differences in value reconciled by payments or credits among the reinsurers or for the sale of those securities by the commissioner and the reinvestment of the proceeds in other securities in amounts that can be so equitably transferred.

(b) The agreement shall provide that if it appears that the market value of the securities on deposit will exceed the obligations assumed by the reinsurers, the commissioner may withhold the transfer of a portion of the deposit and may after a two-year period enter into a final settlement with the reinsurers with respect thereto at which time any excess in that deposit shall be transferred to the general assets of the insurer in the delinquency proceeding.

(Added by Stats. 2002, Ch. 899, Sec. 2. Effective January 1, 2003.)



11698.22

The commissioner shall not enter into an agreement with an insurer if its reinsurance and assumption of liability will impair its solvency or render its further transaction of business hazardous under subdivision (d) of Section 1011.

(Added by Stats. 2002, Ch. 899, Sec. 2. Effective January 1, 2003.)



11698.3

(a) If the insurer is a member insurer of the California Insurance Guarantee Association (the association) and has been the subject of an order of liquidation or receivership with a finding of insolvency which has been entered by a court of competent jurisdiction the association then becomes obligated to pay compensable workers compensation claims arising under the insurer s policies, which are otherwise covered claims as defined in Article 14.2 (commencing with Section 1063) of Chapter 1 of Part 2 of Division 2. The commissioner shall immediately take control or possession of the deposit required pursuant to Section 11691 and shall transfer the deposit to the association.

(b) The association shall use the proceeds of the deposit and any interest earned thereon, for the payment of compensable workers compensation claims arising under the insolvent insurer s policies and which are otherwise covered claims, as defined in Article 14.2 (commencing with Section 1063) of Chapter 1 of Part 2 of Division 2, and all expenses related thereto.

(c) The association shall make a full report and accounting of the disposition of the deposit on or in the form and at the times as the commissioner shall request, including a report of all interest income earned on the deposit.

(d) At the time all of the insolvent insurer s California workers compensation claims liabilities are discharged, or at the time it is actuarially determined that the remaining proceeds, and any interest earned thereon, exceed those liabilities, the association shall return the surplus to the insolvent insurer s estate.

(Added by Stats. 2002, Ch. 899, Sec. 2. Effective January 1, 2003.)



11699

Unless the deposit required pursuant to Section 11691 is withdrawn by the commissioner pursuant to the authority granted him or her by this article, it, or any remainder thereof, may be repaid to the insurer either upon satisfactory showing to the commissioner that every liability to pay compensable workers compensation claims has been assumed and reinsured with a solvent admitted insurer or fully paid and discharged. In the event the insurer remains admitted for workers compensation insurance, or desires to reinsure the injury, disablement, or death portions of policies of workers compensation under the class of disability insurance, then it must maintain at least the minimum deposit required by Section 11691.

(Repealed and added by Stats. 2002, Ch. 899, Sec. 2. Effective January 1, 2003.)



11700

The deposit required pursuant to Section 11691, unless withdrawn by the commissioner, shall be used only for the payment of compensable workers compensation claims and expenses as provided in Section 11698.02 as long as there remains unpaid any claim or any part thereof.

(Repealed and added by Stats. 2002, Ch. 899, Sec. 2. Effective January 1, 2003.)



11701

The commissioner may revoke the certificate of authority to transact workers compensation insurance or to reinsure the injury, disablement, or death portions of policies of workers compensation under the class of disability insurance in this state of any insurer failing to comply with the requirements of this article. The power vested in the commissioner by this section is additional to any and all other powers and remedies vested in the commissioner by law. Failure to make the deposit required by this article within the required time shall be deemed to constitute a condition of hazard as set forth in Section 1011.

(Repealed and added by Stats. 2002, Ch. 899, Sec. 2. Effective January 1, 2003.)



11702

The provisions of this article shall not apply to workers compensation insurance covering those persons defined as employees by subdivision (d) of Section 3351 of the Labor Code.

(Repealed and added by Stats. 2002, Ch. 899, Sec. 2. Effective January 1, 2003.)



11703

An insurer desiring to write workers compensation insurance shall maintain or provide occupational safety and health loss control consultation services pursuant to Section 6354.5 of the Labor Code.

(Amended by Stats. 2003, Ch. 13, Sec. 3. Effective May 28, 2003.)






ARTICLE 2. State Rate Supervision

11730

The following definitions govern the construction and meaning of the terms used in this article:

(a) Classification system or classification means a plan, system, or arrangement for recognizing differences in exposure to hazards among industries, occupations, or operations of insurance policyholders.

(b) Expenses means that portion of any rate attributable to acquisition, field supervision, collection expenses, general expenses, taxes, licenses, and fees.

(c) Experience rating means a rating procedure utilizing past insurance experience of the individual policyholder to forecast future losses by measuring the policyholder s loss experience against the loss experience of policyholders in the same classification to produce a prospective premium credit, debit, or unity modification.

(d) Loss trending means any procedure for projecting developed losses to the average date of loss for the period during which the policies are to be effective.

(e) Market means the interaction between buyers and sellers of workers compensation insurance within this state pursuant to the provisions of this article.

(f) Pure premium rate means that portion of the rate which represents the loss cost per unit of exposure, including loss adjustment expense.

(g) Rate means the cost of insurance per exposure base unit, prior to any application of individual risk variations based on loss or expenses considerations and does not include minimum premiums.

(h) Rating organization means an entity licensed by the commissioner pursuant to Section 11751.1.

(i) Statistical plan means the plan, system, or arrangement used in collecting data.

(j) Supplementary rate information means any manual or plan of rates, classification system, rating schedule, minimum premium, policy fee, rating rule, rating plan, and any other similar information needed to determine the applicable premium for an insured.

(k) Supporting information means the experience and judgment of the filer and the experience or data of other insurers or organizations relied on by the filer, the interpretation of any statistical data relied on by the filer, descriptions of methods used in making the rates, and any other similar information required to be filed by the commissioner.

(Amended (as added by Stats. 1993, Ch. 228) by Stats. 1993, Ch. 1242, Sec. 3. Effective January 1, 1994. Addition and amendment operative January 1, 1995, pursuant to Stats. 1993, Ch. 228, Sec. 7, as amended by Sec. 43 of Ch. 1242.)



11731

This article applies to workers compensation insurance and employers liability insurance written in connection therewith.

(Repealed and added by Stats. 1993, Ch. 228, Sec. 2. Effective January 1, 1994. Operative January 1, 1995, by Sec. 7 of Ch. 228, as amended by Stats. 1993, Ch. 1242.)



11732

Rates shall be adequate to cover an insurer s losses and expenses. Rates shall not tend to create a monopoly in the market. For the purpose of this section, the rates of any individual insurer, other than the State Compensation Insurance Fund, are presumed to create a monopoly in the market if the insurer has a market share, based on a percentage of statewide workers compensation premium, equivalent to 20 percent or more of the premium written by all insurers other than the State Compensation Insurance Fund.

(Amended by Stats. 2002, Ch. 873, Sec. 2. Effective January 1, 2003.)



11732.5

Rates shall not be unfairly discriminatory. Rates are unfairly discriminatory if, after allowing for practical limitations, price differentials fail to reflect equitably the difference in expected losses and expenses. A rate of an insurer shall not be deemed unfairly discriminatory because different premiums result for policyholders with like loss exposures but different expenses, or like expenses but different loss exposures, as long as the rate reflects the differences with reasonable accuracy.

(Added by Stats. 1994, Ch. 732, Sec. 1. Effective January 1, 1995.)



11733

In determining whether rates comply with Section 11732, the following criteria shall apply:

(a) Due consideration may be given to past and prospective loss and expenses experience within this state, to catastrophe hazards and contingencies, to events or trends within this state, to loadings for leveling premium rates over time or for dividends or savings to be allowed or returned by insurers to their policyholders, members or subscribers, and to all other relevant factors, including judgment.

(b) The expense provisions included in the rates to be used by an insurer shall reflect the operating methods of the insurer and, so far as is credible, its own actual and anticipated expense experience.

(c) The rates may contain a provision for contingencies and an allowance permitting a reasonable profit. In determining the reasonableness of profit, consideration shall be given to all investment income attributable to premiums and the reserves associated with those premiums.

(Amended by Stats. 2002, Ch. 873, Sec. 3. Effective January 1, 2003.)



11734

(a) Every workers compensation insurer shall adhere to a uniform experience rating plan filed with the commissioner by a rating organization designated by the commissioner and subject to his or her disapproval.

(b) The commissioner shall designate a rating organization to assist him or her in gathering, compiling, and reporting relevant statistical information, and to develop a classification system. An insurer may develop its own classification system upon which a rate may be made or adopt the classification system developed by the designated rating organization; provided, however, that any classification system developed by an insurer must be filed with the commissioner 30 days prior to its use. The commissioner shall disapprove a classification system filed by an insurer pursuant to this section if the insurer fails to demonstrate that the data thereby produced can be reported consistent with the uniform statistical plan or the classification system developed by the rating organization. Every workers compensation insurer shall record and report its workers compensation experience to the designated rating organization as set forth in the uniform statistical plan approved by the commissioner.

(c) The designated rating organization shall develop and file manual rules, subject to the approval of the commissioner, reasonably related to the recording and reporting of data pursuant to the uniform statistical plan, uniform experience rating plan, and any classification systems that may be in effect. Every workers compensation insurer shall adhere to the approved manual rules and experience rating plan in writing and reporting its business. No insurer shall agree with any other insurer or with a rating organization to adhere to manual rules that are not reasonably related to the recording and reporting of data pursuant to the uniform statistical plan or classification system developed by the rating organization.

(d) The designated rating organization shall also develop and file with the commissioner a weekly premium per employee for each classification used or proposed for use by that organization. The weekly premium shall be developed by applying the proposed rate for each classification to the state average weekly wage. For the purpose of this section, state average weekly wage means the average weekly wage paid by employers to employees covered by unemployment insurance as reported by the United States Department of Labor for California for the 12 months ending March 31 of the calendar year preceding the year in which the injury occurred.

(Amended by Stats. 2002, Ch. 6, Sec. 5. Effective January 1, 2003.)



11735

(a) Every insurer shall file with the commissioner all rates and supplementary rate information that are to be used in this state. The rates and supplementary rate information shall be filed not later than 30 days prior to the effective date. Upon application by the filer, the commissioner may authorize an earlier effective date. To the extent possible, rates and supplementary rate information shall be based upon supporting information derived from the experience or data of the insurer, rating organization, advisory organization, or other insurers. For the purposes of this subdivision, rating organization shall have the same meaning as set forth in subdivision (b) of Section 11750.1, and advisory organization shall have the same meaning as set forth in subdivision (e) of that section.

(b) Rates filed pursuant to this section shall be filed in the form and manner prescribed by the commissioner. All rates, supplementary rate information, and any supporting information for rates filed under this article, as soon as filed, shall be open to public inspection at any reasonable time. Copies may be obtained by any person upon request and the payment of a reasonable charge.

(c) Upon the written application of the insurer and insured, stating its reasons therefor, filed with the commissioner, a rate in excess of that provided by a filing otherwise applicable may be used on any specific risk.

(d) Notwithstanding Section 679.70, no rating organization may issue, nor may any insurer use, any classification system or rate, as applied or used, that violates Section 679.71 or 679.72 or that violates the Unruh Civil Rights Act.

(e) Notwithstanding Sections 11657 to 11660, inclusive, supplementary rate information filed with the commissioner for purposes of offering deductibles to policyholders for all or part of benefits payable under the policy shall be deemed complete if the filing contains all of the following:

(1) A copy of the deductible endorsement that is to be attached to the policy to effectuate deductible coverage.

(2) Endorsement language that protects the rights of injured workers and ensures that benefits are paid by the insurer without regard to any deductible. The endorsement shall specify that the nonpayment of deductible amounts by the policyholder shall not relieve the insurer from the payment of compensation for injuries sustained by the employee during the period of time the endorsed policy was in effect. The endorsement shall provide that deductible policies for workers compensation insurance coverage shall not be terminated retroactively for the nonpayment of deductible amounts.

(3) The endorsement shall provide that notwithstanding the deductible, the insurer shall pay all of the obligations of the employer for workers compensation benefits for injuries occurring during the policy period. Payment by the insurer of any amounts within the deductible shall be treated as an advancement of funds by the insurer to the employer and shall create a legal obligation for reimbursements, and may be secured by appropriate security.

(4) The endorsement shall specify whether loss adjustment expenses are to be treated as advancements within the deductible to be reimbursed by the employer.

(5) An explanation of premium reductions reflecting the type and level of the deductible shall be clearly set forth for the policyholder.

(6) The filing shall provide that premium reductions for deductibles are determined before application of any experience modification, premium surcharge, or premium discount, and the premium reductions reflect the type and level of deductible consistent with accepted actuarial standards.

(7) The filing shall provide that the nonpayment of deductible amounts by the insured employer to its insurer, or the failure to comply with any security-related terms of the policy, shall be treated under the policy in the same manner as the payment or nonpayment of the premium pursuant to paragraph (1) of subdivision (b) of Section 676.8.

(f) The insurer shall report and record losses subject to the deductible as losses for purposes of ratemaking and application of an experience rating plan on the same basis as losses under policies providing first dollar coverage.

(Amended by Stats. 2002, Ch. 873, Sec. 4. Effective January 1, 2003.)



11736

An experience rating plan shall contain reasonable eligibility standards, provide adequate incentives for loss prevention, and shall provide for sufficient premium differentials so as to encourage safety.

(Amended by Stats. 1997, Ch. 748, Sec. 2. Effective January 1, 1998.)



11736.5

(a) The commissioner shall establish, by regulation, those forms of collateral or security that an insurer may designate to secure the deductible amount of any policy of workers compensation insurance and the establishment of reserves and recognition of receivables for insurers writing workers compensation deductible policies.

The commissioner, by order, exempt from the requirements of the Administrative Procedure Act, shall establish those forms of security or collateral that the insurer may designate to secure the deductible amount of any policy of workers compensation insurance that provides for a deductible and the establishment of reserves and recognition of receivables for insurers writing workers compensation deductible policies. This authority shall expire if regulations required by subdivision (a) are not drafted and filed with the Office of Administrative Law by December 31, 1995; if the regulations are filed with the Office of Administrative Law by December 31, 1995, this authority shall expire December 31, 1996, or upon filing of the regulations with the Secretary of State, whichever is earlier.

(Added by Stats. 1994, Ch. 1131, Sec. 2. Effective January 1, 1995.)



11737

(a) The commissioner may disapprove a rate if the insurer fails to comply with the filing requirements under Section 11735.

(b) The commissioner may disapprove rates if the commissioner determines that premiums charged, in the aggregate, resulting from the use of the rates or the rates as modified by any supplementary rate information, would be inadequate to cover an insurer s losses and expenses, unfairly discriminatory, or tend to create a monopoly in the market pursuant to Section 11732, 11732.5, or 11733.

(c) The commissioner shall disapprove rates if the commissioner determines that premiums charged, in the aggregate, resulting from the use of the rates or the rates as modified by any supplementary rate information would, if continued in use, tend to impair or threaten the solvency of an insurer. In determining whether the premium charged in the aggregate would, if continued in use, tend to impair or threaten the solvency of the insurer, the commissioner shall consider the insurer s experience in other states.

(d) If the commissioner intends to disapprove rates pursuant to subdivision (a) or (b), the commissioner shall serve notice on the insurer of the intent to disapprove and shall schedule a hearing to commence within 60 days of the date of the notice.

(e) If the commissioner disapproves rates pursuant to subdivision (c), the commissioner shall immediately serve notice on the insurer of the disapproval. An insurer whose rates have been disapproved pursuant to that subdivision may, within 20 days of the date of the notice of disapproval, request a hearing, and the commissioner shall hold a hearing within 60 days of the date of the notice of disapproval.

(f) Every insurer or rating organization shall provide within this state reasonable means whereby any person aggrieved by the application of its filings may be heard by the insurer or rating organization on written request to review the manner in which the rating system has been applied in connection with the insurance afforded or offered. If the insurer or rating organization fails to grant or reject the request within 30 days, the applicant may proceed in the same manner as if the application had been rejected. Any party affected by the action of the insurer or rating organization on the request may appeal, within 30 days after written notice of the action, to the commissioner who, after a hearing held within 60 days from the date on which the party requests the appeal, or longer upon agreement of the parties and not less than 10 days written notice to the appellant and to the insurer or rating organization, may affirm, modify, or reverse that action. If the commissioner has information on the subject from which the appeal is taken and believes that a reasonable basis for the appeal does not exist or that the appeal is not made in good faith, the commissioner may deny the appeal without a hearing. The denial shall be in writing, set forth the basis for the denial, and be served on all parties.

(g) If the commissioner disapproves a rate, the commissioner shall issue an order specifying in what respects the rate fails to meet the requirements of this article and stating when, within a reasonable period thereafter, that rate shall be discontinued for any policy issued or renewed after a date specified in the order. The order shall be issued within 20 days after the notice prescribed in subdivision (e) is served. If a hearing is held pursuant to subdivision (d) or (e), the order shall be issued, instead, within 30 days after the close of the hearing. The order may include a provision for premium adjustment for the period after the effective date of the order for policies in effect on that date.

(h) Whenever an insurer has no legally effective rates as a result of the commissioner s disapproval of rates or other act, the commissioner shall specify interim rates for the insurer that protect the interests of all parties and may order that a specified portion of the premiums be placed in an escrow account approved by the commissioner. When new rates become legally effective, the commissioner shall order the escrowed funds or any overcharge in the interim rates to be distributed appropriately, except that refunds of less than ten dollars ($10) per policyholder shall not be required. However, if the commissioner has disapproved rates pursuant to subdivision (c), the commissioner shall order the insurer in the interim to use, at a minimum, the approved advisory pure premium rates pursuant to subdivision (b) of Section 11750, as modified by the uniform experience rating plan established pursuant to subdivision (c) of Section 11734, without any deviations on account of any supplementary rate information and reflecting the actual expenses of the insurer, until the time that a final determination of rates is adjudicated and ordered through a hearing.

(i) Notwithstanding any other provision of law, an insurer may increase rates on policies with inception dates prior to January 1, 2003, in an amount no greater than the pure premium rate increase approved by the commissioner reflecting the cost of the change in benefit levels authorized by the act adding this subdivision.

(Amended (as amended by Stats. 2002, Ch. 6) by Stats. 2002, Ch. 873, Sec. 5. Effective January 1, 2003.)



11738

A classification shall take no account of any physical impairment of employees or the extent to which employees may have persons dependent upon them for support.

(Repealed and added by Stats. 1993, Ch. 228, Sec. 2. Effective January 1, 1994. Operative January 1, 1995, by Sec. 7 of Ch. 228, as amended by Stats. 1993, Ch. 1242.)



11739

(a) An insurer shall not use any plan for the payment of dividends to policyholders by reason of a participating provision in a workers compensation insurance policy which is unfairly discriminatory.

(b) Every insurer issuing workers compensation insurance policies under the laws of this state shall file annually with the rating organization designated by the commissioner information relating to dividend payments made to its policyholders. Information filed shall be in sufficient detail to permit the rating organization to prepare for the commissioner s review and approval, a report showing in the aggregate for all companies premiums earned, losses incurred, and dividends paid the preceding calendar year under policies containing a participating provision, separately by premium size and loss ratio categories, as may reasonably be prescribed by the commissioner.

(c) Information submitted by individual companies pursuant to this section shall be confidential and not subject to public disclosure under any law of this state.

(Repealed and added by Stats. 1993, Ch. 228, Sec. 2. Effective January 1, 1994. Operative January 1, 1995, by Sec. 7 of Ch. 228, as amended by Stats. 1993, Ch. 1242.)



11740

Rates and supplementary rate information filed for use in this state pursuant to this article and Article 3 (commencing with Section 11750), as added and amended by Chapter 228 of the Statutes of 1993, shall not be effective prior to the first normal anniversary rating date of a policy on or after January 1, 1995. Rates, any rating plan or plans, and policy forms issued or approved prior to January 1, 1995, shall remain in effect only until the first normal anniversary rating date on or after January 1, 1995, as determined by a licensed rating organization pursuant to rules issued or approved by the commissioner in effect on July 16, 1993. Prior to January 1, 1995, no policy may be issued or renewed for a term of less than one year for the purpose of changing the normal anniversary date of the policy or the preceding policy. No policy may be canceled, amended, or rewritten for the purpose of avoiding this section.

Notwithstanding Section 7 of Chapter 228 of the Statutes of 1993, this section shall become operative January 1, 1994.

(Added by Stats. 1993, Ch. 1242, Sec. 7.5. Effective January 1, 1994. Operative January 1, 1994, by its own provisions, notwithstanding the January 1, 1995, operative date of Article 2 (commencing with Section 11730), as added by Stats. 1993, Ch. 228.)



11742

(a) The Legislature finds and declares that the insolvencies of more than a dozen workers compensation insurance carriers have seriously constricted the market and led to a dangerous increase in business at the State Compensation Insurance Fund. Yet more than 200 insurance companies are still licensed to offer workers compensation insurance in California. Unfortunately, many employers do not know which carriers are offering coverage, and it is both difficult and time consuming to try to get information on rates and coverages from competing insurance companies. A central information source would help employers find the required coverage at the best competitive rate.

(b) On or before July 1, 2004, the commissioner shall establish and maintain, on the Internet Web site maintained by the department, an online rate comparison guide showing workers compensation insurance rates for the 50 insurance companies writing the highest volume of business in this line during the two preceding years.

(c) The online comparison shall display rates for each class set forth in the classification system adopted by the commissioner pursuant to Section 11734, shall include the effective date of each rate, and shall list the rates for each class from the lowest to the highest rate.

(d) The rating organization designated by the commissioner as his or her statistical agent pursuant to Section 11751.5 shall determine the cost savings achieved in the 2003 workers compensation reform legislation. Each insurer shall certify, in the form and manner determined by the commissioner, that its rates reflect those cost savings. The certifications shall be made available to the public on the Internet Web site maintained by the department.

(Added by Stats. 2003, Ch. 635, Sec. 11. Effective January 1, 2004.)






ARTICLE 3. Rating and Other Organizations

11750

(a) The purpose of this article is to promote the public welfare by regulating concert of action between insurers in collecting and tabulating rating information and other data that may be helpful in the making of adequate pure premium rates for workers compensation insurance and for employers liability insurance incidental thereto and written in connection therewith for all admitted insurers and in submitting them to the commissioner for approval; to authorize and regulate the existence and cooperation of qualified rating organizations to one of which each workers compensation insurer shall belong; to authorize and regulate cooperation between insurers, rating organizations and advisory organizations in ratemaking and other related matters to the end that the purposes of this chapter may be complied with and carried into effect.

(b) Notwithstanding any other provision of law, within 60 days of receiving an advisory pure premium rate filing made pursuant to subdivision (b) of Section 11750.3, the Insurance Commissioner shall hold a public hearing, and within 30 days of the conclusion of the hearing, approve, disapprove, or modify the proposed rate.

(Amended by Stats. 2000, Ch. 884, Sec. 2. Effective September 29, 2000.)



11750.1

As used in this article, unless a different meaning is manifest, the term:

(a) Insurer means every insurer authorized to transact workers compensation insurance and employer s liability insurance incidental thereto and written in connection therewith in this state, including the State Compensation Insurance Fund;

(b) Rating organization means any organization which has as its primary object or purpose the collecting of loss and expense statistics and other statistical information and data, the making of pure premium rates and those rating plans authorized by Section 11734 for workers compensation insurance and employer s liability insurance incidental thereto and written in connection therewith and presenting them to the commissioner for approval;

(c) Insurance means workers compensation insurance and employer s liability insurance incidental thereto and written in connection therewith;

(d) Willful or willfully in relation to an act or omission which constitutes a violation of this article means with actual knowledge or belief that such act or omission constitutes such violation and with specific intent to commit such violation.

(e) Advisory organization means every person, group or organization, other than an insurer, whether located within or without this state, which prepares policy forms or underwriting rules incidental to or in connection with workers compensation insurance and employer s liability insurance incidental thereto and written in connection therewith or which collects and furnishes to admitted insurers or rating organizations loss statistics or other statistical information and data relating to workers compensation insurance and employer s liability insurance incidental thereto and written in connection therewith and acts in an advisory capacity to such insurers or rating organizations as distinguished from a ratemaking capacity. No duly authorized attorney at law acting in the usual course of his profession shall be deemed to be an advisory organization.

(f) Employer s liability insurance incidental thereto and written in connection therewith means insurance of any liability of employers for injuries to, or death of, employees arising out of, and in the course of, employment when this insurance is incidental to, and written in connection with, the workers compensation insurance issued to the same employer and covering the same employer interests.

(Amended (as amended by Stats. 1993, Ch. 228) by Stats. 1993, Ch. 1242, Sec. 9. Effective January 1, 1994. Amendments (to currently operative law) by Stats. 1993, Chs. 228 and 1242, are operative January 1, 1995, by Sec. 7 of Ch. 228, as amended by Sec. 43 of Ch. 1242.)



11750.2

The provisions of this article shall apply to all workers compensation insurance and employer s liability insurance incidental thereto and written in connection therewith in this state, except reinsurance.

(Amended by Stats. 1981, Ch. 714, Sec. 300.)



11750.3

A rating organization may be organized pursuant to this article and maintained in this state for the following purposes:

(a) To provide reliable statistics and rating information with respect to workers compensation insurance and employer s liability insurance incidental thereto and written in connection therewith.

(b) To collect and tabulate information and statistics for the purpose of developing pure premium rates to be submitted to the commissioner for issuance or approval.

(c) To formulate rules and regulations in connection with pure premium rates and the administration of classifications and rating systems.

(d) To inspect risks for classification or rate purposes and to furnish to the insurer and upon request of the employer and after notice to the insurer, to furnish to the employer full information concerning the rates applicable to the employer s insurance.

(e) To examine policies, daily reports, endorsements or other evidences of insurance for the purpose of ascertaining whether they comply with the provisions of law and to make reasonable rules governing their submission. A rating organization may develop loss data on behalf of its members to assist members in developing plans pursuant to subdivision (e) of Section 11735 and other loss sensitive plans.

(f) Within one year after expiration of any workers compensation insurance policy, to initiate test audits of insured employer s payrolls and insurer s audits of those payrolls to check the accuracy and reliability thereof, and to examine all records relative thereto and premises of insured employers.

(g) To exchange information and experience data with rating organizations, advisory organizations, and insurers in this and other states, with respect to ratemaking.

(h) To become a member or subscriber of any lawfully authorized ratemaking or advisory organization whenever membership in the organization is necessary or helpful to the rating organization.

(i) To perform all acts necessary, incidental, or convenient to carry out the foregoing purposes or the provisions of this chapter relating to rating organizations.

(Amended by Stats. 1994, Ch. 1131, Sec. 3. Effective January 1, 1995.)



11751

On and after January 1, 1952, no rating organization shall conduct its operations in this state without first having filed with the commissioner a written application for and securing a license to act as a rating organization. Any rating organization may make application for and obtain a license as a rating organization if it shall meet the requirements for license set forth in this article. The fee for filing an application for a license as a rating organization is one hundred fifty dollars ($150) payable in advance to the commissioner. Every such rating organization shall file with its application:

a. A copy of its constitution, its articles of incorporation, agreement of association, and of its bylaws, rules and regulations governing the conduct of its business, all certified by the custodian of the originals thereof.

b. A list of its members who shall not number less than five insurers authorized to write and writing workers compensation insurance in this state and whose combined experience shall be determined by the commissioner to be reasonably adequate for ratemaking purposes.

c. The name and address of a resident of this state upon whom notices of the commissioner or process affecting such rating organization may be served.

d. A statement of its qualifications as a rating organization.

(Amended by Stats. 1976, Ch. 879.)



11751.1

To obtain and retain a license, a rating organization shall provide satisfactory evidence to the commissioner that it shall do all of the following:

(a) Permit any insurer to become a member at a reasonable cost and without discrimination, or to withdraw therefrom.

(b) Neither have nor adopt any rule or exact any agreement, the effect of which would be to require any member as a condition of membership to adhere to any rates.

(c) Neither adopt any rule nor exact any agreement, the effect of which would be to prohibit or regulate the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders or members.

(d) Neither practice nor sanction any plan or act of boycott, coercion, or intimidation.

(e) Neither enter into nor sanction any contract or act by which any person is restrained from lawfully engaging in the insurance business.

(f) Notify the commissioner promptly of every change in its constitution or articles of incorporation, agreement of association, or in its bylaws, rules and regulations governing the conduct of its business; its list of members; and the name and address of the resident of this state designated by it upon whom notices or orders of the commissioner or process affecting the organization may be served.

(g) Agree that the commissioner or his or her representative may attend all meetings of the organization or any of its committees.

(h) Agree to permit four members of the public, two representing organized labor and two representing insured employers, to serve on the managing or governing committee of the organization as specified in Section 11751.35.

(i) Maintain reasonable records of the experience of its members and of the data, statistics or information collected or used in connection with the pure premium rates, classifications, manual rules, and policy and endorsement forms used by its members so that these records will be available at all reasonable times to enable the commissioner to determine whether the rating organization and its members comply with the provisions of this chapter applicable to them. These records shall be maintained in an office within this state. The commissioner may prescribe a uniform system for the keeping of the records which shall be reasonably adapted to the rating organization and its members method of operation and which shall be applicable to all rating organizations licensed under this article and their members.

(Amended by Stats. 1993, Ch. 228, Sec. 5. Effective January 1, 1994. Operative January 1, 1995, by Sec. 7 of Ch. 228.)



11751.2

The commissioner shall examine each application for license to act as a rating organization and the documents filed therewith and may make any further investigation of the applicant, its affairs and its proposed plan of business, as he deems desirable.

The commissioner shall issue the license applied for within 60 days of its filing with him if from such examination and investigation he is satisfied that:

a. The business reputation of the applicant and its officers is good.

b. The facilities of the applicant are adequate to enable it to furnish the services it proposes to furnish.

c. The applicant and its proposed plan of operation conform to the requirements of this chapter.

Otherwise, but only after hearing upon notice, the commissioner shall in writing deny the application and notify the applicant of his decision and his reasons therefor.

Licenses issued pursuant to this section shall remain in effect until suspended or revoked.

(Added by Stats. 1951, Ch. 1123.)



11751.25

Notwithstanding the provisions of Section 11751, each rating organization possessing a license of indefinite term pursuant to this article shall owe and pay to the commissioner an annual fee of one hundred dollars ($100) in advance on account of such license until its final termination. Such fee shall be for periods commencing on July 1, 1969, and on each July 1st thereafter, and ending on June 30, 1970, and each June 30th thereafter, and shall be due and payable on March 1, 1969, and on each March 1st thereafter, and shall be delinquent on April 1, 1969, and each April 1st thereafter.

(Added by Stats. 1969, Ch. 559.)



11751.3

(a) Subject to the approval of the commissioner, a rating organization licensed under this article may adopt any reasonable constitution, articles of incorporation, or agreement of association, and may make reasonable rules for the regulation of its members and the conduct of its business by bylaws or otherwise. In a rating organization of which the State Compensation Insurance Fund is a member, it shall be entitled without election to membership on the managing or governing committee and on the classification and rating committee thereof.

(b) In addition, after consultation with the California Labor Federation, AFL-CIO, other statewide organized labor organizations, and statewide associations representing business, the commissioner shall appoint two public members representing insured employers and two public members representing organized labor to serve on the managing or governing committee of a rating organization. The bylaws of a rating organization shall permit a public member from time to time to designate in his or her stead a representative from the same employer organization or an affiliated employee union, as the case may be, to attend and participate in any meeting of the governing committee of a rating organization.

(Amended by Stats. 1989, Ch. 892, Sec. 5.)



11751.35

(a) Four members of the public, two representing organized labor and two representing insured employers, appointed pursuant to subdivision (b) of Section 11751.3, shall be entitled to serve on the managing or governing committee of a rating organization licensed under this article. A public member shall be entitled to vote on all issues involving pure premium rates, classifications, rating plans, rating systems, manual rules and policy, and endorsement forms which are properly brought before the committee. A public member shall be removed by the commissioner only for cause.

(b) In the event a public member is unable or unwilling to complete his or her term, after consultation with the California Labor Federation, AFL-CIO, other statewide organized labor organizations, and statewide organizations representing business, as the case may be, the commissioner shall appoint a successor from organized labor or an insured employer to complete the unexpired term.

(c) The public members who serve on the governing committee of a rating organization licensed under this article together may, by a majority vote, retain experts who shall include a fellow of the Casualty Actuarial Society, to advise them on any matter specified in subdivision (a). The actuary hired may participate in all proceedings of the actuarial committee of the rating organization. The reasonable expense of retaining these experts shall not exceed one hundred thousand dollars ($100,000) per year and shall be paid from the budget of the department. The commissioner shall increase this amount annually to reflect any needed cost-of-living adjustments. The public members may submit information obtained from these experts, as well as any other information they deem appropriate, to the commissioner for his or her consideration in approving a change of any matter specified in subdivision (a).

(d) In addition to the expenses authorized pursuant to subdivision (c), the public members who serve on the governing committee of a rating organization licensed under this article may expend up to an additional one hundred thousand dollars ($100,000) per year, which shall be paid by insurer members of the rating organization. Those funds shall be used to retain staff, who shall be hired by a majority vote of the public members.

(Amended by Stats. 1995, Ch. 375, Sec. 2. Effective January 1, 1996.)



11751.4

From and after the taking effect of this act, it shall be the duty of every insurer to be a member of a rating organization. No insurer may at the same time belong to more than one rating organization licensed under this article.

(Added by Stats. 1951, Ch. 1123.)



11751.5

The commissioner, after notice and hearing, may promulgate reasonable rules and statistical plans, which may be modified from time to time and which shall be used thereafter in the recording and reporting by insurers of their loss and expense experience in order that the experiences of all insurers may be made available in such form and detail as may be necessary to aid the commissioner in administering the provisions of Article 2 (commencing with Section 11730). The commissioner shall designate a rating organization licensed under this article as his or her statistical agent to gather and compile such experience statistics and all licensed rating organizations shall report the experience of their members to such designated rating organization. Subject to reasonable rules approved by the commissioner, such designated rating organization shall make such experience statistics, when compiled, available to all licensed rating organizations and may make a reasonable charge to other rating organizations for the expense incurred by it in combining, tabulating and compiling the experience of all workers compensation insurers.

(Amended by Stats. 1993, Ch. 1242, Sec. 11. Effective January 1, 1994.)



11751.55

If an insurer, the State Compensation Insurance Fund, a rating organization, or an advisory organization requests an official action by the commissioner under Chapters 2 (commencing with Section 11630), 3 (commencing with Section 11690), or 4 (commencing with Section 11770) of this part which he can lawfully consummate only after a noticed public hearing required by law, the commissioner shall require the request to be in writing and require the payment of five hundred ninety dollars ($590), in advance, as a fee for filing such request. Such fee shall be earned even if the request is denied or is granted in an altered form.

(Amended by Stats. 1985, Ch. 770, Sec. 24.)



11751.7

(a) The rating organization designated the statistical agent pursuant to Section 11751.5 shall provide to the Director of Industrial Relations, upon request, any information in the possession of, or reasonably attainable by the rating organization, that would assist the Director of Industrial Relations to identify employers who fail to secure adequate insurance in violation of Section 3700 of the Labor Code. The information requested pursuant to this section shall be provided by the rating organization in a form and manner prescribed by the Director of Industrial Relations.

(b) The rating organization designated the statistical agent pursuant to Section 11751.5 shall provide to the Registrar of Contractors of the Contractor s State License Board, upon request, any information in the possession of, or reasonably attainable by, the rating organization that would assist in identifying licensed contractors who fail to secure adequate insurance in violation of Section 3700 of the Labor Code. The information requested pursuant to this section shall be provided by the rating organization in a form and manner prescribed by the Registrar of Contractors.

(Amended by Stats. 2005, Ch. 428, Sec. 1. Effective January 1, 2006.)



11751.8

An insurer shall report to its rating organization as corrections or revisions of losses, pursuant to the unit statistical plan and uniform experience rating plans approved by the commissioner, if any of the following is applicable:

(a) A loss record detail was incorrectly reported through mistake other than error of judgment.

(b) One or more claims are declared noncompensable. A claim is declared noncompensable if any of the following applies:

(1) There is an official ruling specifically holding that a claimant is not entitled to benefits under the workers compensation laws of the state, even though the claimant may have been awarded reimbursement for expenses incurred by the claimant in presenting the case.

(2) No claim was filed during the period of limitation provided by the workers compensation laws for the filing of the claim, and the carrier, therefore, closes the claim.

(3) Where the carrier contends, prior to the valuation date, that a claimant is not entitled to benefits under the workers compensation laws and the claim is officially closed because of the claimant s failure to prosecute the claim.

(c) The carrier has recovered in an action against a third party.

(d) A death claim has been compromised over the sole issue of the applicability of the workers compensation laws of the state.

(e) The exposure has been reassigned to another classification through the revision of an audit, in which case the insurer shall file with the revision of exposure a revision of losses that will reassign all claims to the appropriate classification.

(f) A clerical error in either the classification assignment or the type of injury assignment of a given claim, or a group of claims, has been discovered by the insurer.

(g) A clerical error in either the classification assignment or the type of injury assignment of a given claim has been discovered by the rating organization. The insurer shall, when notified by the rating organization, file a revision of losses or make satisfactory explanation.

(h) A correction is made in a classification assignment of a given claim, or a group of claims, as a result of the organization test audit of an insured for which the experience has been submitted.

(i) The claim has been determined to be a joint coverage claim in accordance with the unit statistical plan approved by the commissioner.

(Amended by Stats. 1997, Ch. 748, Sec. 3. Effective January 1, 1998.)



11751.82

(a) An insurer under a wrap-up insurance policy shall report workers compensation losses and payroll information for each contractor and subcontractor to its rating organization on a timely basis and in accordance with the uniform statistical plan. Within 10 days, upon request, the insurer shall provide to each contractor and subcontractor copies of the report covering workers compensation losses and payroll information for that contractor or subcontractor.

(b) For the purposes of this section, a wrap-up insurance policy is an insurance policy, or series of policies, written to cover risks associated with a work of improvement, as defined in Section 8050 of the Civil Code, and covering two or more of the contractors or subcontractors that work on that work of improvement.

(Amended by Stats. 2010, Ch. 697, Sec. 41. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



11751.9

Whenever a claim or claims used in an experience rating are closed and reported pursuant to the unit statistical plan approved by the commissioner and are valued, in the aggregate, at an amount that is less than 60 percent of the highest reported aggregate value of all of these claims, then the experience rating shall be revised pursuant to the uniform experience rating plan approved by the commissioner based on the most current reported values for all claims used in the experience rating.

(Added by Stats. 1997, Ch. 748, Sec. 4. Effective January 1, 1998.)



11752

The commissioner may, as often as reasonable and necessary, make or cause to be made an examination of each rating or advisory organization to ascertain whether such organizations comply with the legal requirements applicable to it under this article.

In lieu of any such examination the commissioner may accept the report of an examination made by the insurance supervisory official of another state or the report of a representative designated by the National Association of Insurance Commissioners.

(Added by Stats. 1951, Ch. 1123.)



11752.1

The officers, managers, agents and employees of any such organization may be examined by the commissioner at any time under oath and shall exhibit all books, records, accounts, documents or agreements governing its method of operation together with all data, statistics and information of every kind and character collected or considered by such organization in the conduct of the operations to which the examination relates.

(Added by Stats. 1951, Ch. 1123.)



11752.2

The reasonable cost of any examination authorized by this article of any rating or advisory organization shall be paid by the organization examined.

(Added by Stats. 1951, Ch. 1123.)



11752.5

(a) Subject to subdivision (b), a licensed rating organization shall make available any policy information contained in its records to the following:

(1) The Department of Industrial Relations.

(2) Any other governmental agency if the Insurance Commissioner, after consultation with the licensed rating organization, approves the release of the policy information requested to the agency.

(b) The Department of Industrial Relations and any other governmental agency shall specify to the licensed rating organization, in writing, the information requested, that the information requested is to be used to facilitate the agency s performance of its constitutional or statutory duties, and that the information received will not be released to others, except in the discharge of a specific statutory or constitutional duty, or published without the prior written consent of the licensed rating organization. In addition, if the Insurance Commissioner s approval is required for the release of the policy information requested, a written copy of the approval shall be submitted to the licensed rating organization.

(c) As used in this section, policy information means information which is contained in a workers compensation policy, including, but not limited to, the identity and address of the employer, the identity of the insurer, the policy number, and the policy period.

(d) Information obtained by a governmental agency pursuant to this section shall be confidential and not subject to public disclosure under any other law of this state.

(e) No licensed rating organization or member thereof, or member of a committee of a licensed rating organization when acting in its capacity as a member of the committee, or officer or employee of a licensed rating organization, when acting within the scope of his or her employment, shall be liable to any person for injury, personal or otherwise, or damages caused or alleged to have been caused, either directly or indirectly, by the disclosure of information to a governmental agency pursuant to this section, or for the accuracy or completeness of the information so disclosed.

(f) This section shall not be construed as implying the existence of liability in circumstances not defined in this section, nor as implying a legislative recognition that, except for enactment of this section, a liability has existed or would exist in the circumstances stated in this section.

(g) This section shall not be construed as limiting any authority of a licensed rating organization to disclose information contained in its records to others.

(Amended by Stats. 2006, Ch. 452, Sec. 5. Effective January 1, 2007.)



11752.6

(a) A licensed rating organization shall make available, in writing, to an employer insured under a workers compensation policy, all policyholder information contained in its records upon request of the employer and after notice to the employer s insurer.

(b) As used in this section, policyholder information means all information relating to the employer s loss experience, claims, classification assignments, and policy contracts. Policyholder information also includes information relating to rating plans, rating systems, manual rules, and any other information that impacts the policyholder s pure premium rates.

(c) If a licensed rating organization rejects an employer s request for policyholder information, the rating organization shall notify the employer in writing of the reasons for the rejection. An employer whose request has been rejected in whole or in part may appeal to the commissioner in accordance with Section 11753.1. If the commissioner finds that the reasons for the rejection are not justified, he or she may order the rating organization to furnish that information to the employer.

(d) No licensed rating organization or member of the organization, or member of a committee of a licensed rating organization when acting in its capacity as a member of the committee, or officer or employee of a licensed rating organization, when acting within the scope of his or her employment, is liable to any person for injury, personal or otherwise, or damages caused or alleged to have been caused, either directly or indirectly, by the disclosure of information to an employer under this section or for the accuracy or completeness of the information disclosed.

(e) This section does not imply the existence of liability in circumstances not defined in this section, nor does it imply a legislative recognition that, except for enactment of this section, a liability has existed or would exist in the circumstances stated in this section.

(f) This section does not limit any authority of a licensed rating organization to disclose information contained in its records to others.

(g) There shall be established in all licensed rating organizations a policyholder ombudsman. The policyholder ombudsman shall be a person with sufficient knowledge of the workers compensation ratemaking process to provide information and assistance to policyholders in obtaining and evaluating the information provided in Article 2 (commencing with Section 11730) and this article, and in Sections 3761 and 3762 of the Labor Code. Every rating organization licensed in this state shall provide compensation for the ombudsman and necessary staff and other necessary resources to allow the ombudsman to provide prompt and complete service to workers compensation policyholders of this state. The policyholder ombudsman may advise the policyholder in any dispute with insurers or the rating organization that the ombudsman serves, or on appeal to the commissioner as provided in Section 11737.

(h) For all policies of insurance issued or renewed on or after January 1, 1994, the insurer shall advise the policyholder in writing of the following:

(1) The policyholder s right to request a written report containing the information set forth in this section from the licensed rating organization of which the insurer is a member, and the policyholder s right to contact the policyholder ombudsman to assist in obtaining and evaluating information relating to rates, together with the telephone number and address of the ombudsman, as well as the policyholder s right to contact the department to resolve a dispute with an insurer, as provided in this section and Section 11737.

(2) If a participating policy, that upon payment or nonpayment of a dividend the policyholder shall be provided a written explanation, in clear and understandable language, setting forth the basis of the calculation and expressing any dividend in both dollar amount and as a percentage of earned premium under the policy.

(3) The date when the insurer is required to file the first unit statistical report with the licensed rating organization designated by the commissioner.

(Amended by Stats. 1995, Ch. 582, Sec. 5. Effective January 1, 1996.)



11752.7

(a) A licensed rating organization may make available experience rating information contained in its records to any insurer admitted to transact workers compensation insurance in this state or to any insurance agent or broker that is licensed to transact workers compensation insurance in this state, if the insurer, agent, or broker submits a written request to the licensed rating organization stating all of the following:

(1) The requesting insurer is admitted to transact workers compensation insurance in this state or that the requesting agent or broker is licensed to transact workers compensation insurance in this state.

(2) The information requested.

(3) The information requested will be used to facilitate the transaction of workers compensation insurance by the insurer, agent, or broker.

(4) The information received will not be released by the agent or broker to others, except to facilitate the transaction of workers compensation insurance by the requesting agent or broker.

(b) The licensed rating organization may, but shall not be required to, verify that an insurer requesting information under this section is admitted to transact workers compensation insurance in this state or that an insurance agent or broker requesting information under this section is licensed to transact workers compensation insurance in this state.

(c) For purposes of this section:

(1) Experience rating information means information released on microfiche, at an Internet Web site or other electronic format, or in other forms or media by a licensed rating organization that identifies all experience-rated employers, and the experience ratings and classifications or experience modifications that apply or applied to those employers.

(2) Transaction, as applied to workers compensation insurance, includes any of the following:

(A) Solicitation.

(B) Negotiations preliminary to execution of a contract of insurance.

(C) Execution of a contract of insurance.

(D) Resolution of matters arising out of the contract and subsequent to its execution.

(d) Experience rating information made available pursuant to this section shall be confidential and shall not be used for any purpose other than to facilitate the transaction of workers compensation insurance by the insurer, agent, or broker receiving the information pursuant to this section.

(e) Notwithstanding any other provision of law, including this section, a licensed rating organization may not enter into a contract or other agreement, including its constitution, articles of incorporation, or bylaws that prohibits information services companies in the business of publishing or providing experience rating information immediately prior to September 15, 1989, from continuing on or after September 15, 1989, to receive and provide to others experience rating information from whatever sources and in whatever forms or media.

(f) No licensed rating organization, member of a licensed rating organization, member of a committee of a licensed rating organization when acting in its capacity as a member of the committee, or officer or employee of a licensed rating organization when acting within the scope of his or her employment, shall be liable to any person for injury, personal or otherwise, or damages caused or alleged to have been caused, either directly or indirectly, by the disclosure of information pursuant to this section, or to the members of those organizations, or for the accuracy or completeness of the information disclosed.

(g) This section shall not be construed as implying the existence of liability in circumstances not defined in this section, nor as implying a legislative recognition that, except for the enactment of this section, a liability has existed or would exist in the circumstances stated in this section.

(h) This section shall not be construed as limiting any authority of a licensed rating organization to disclose information contained in its records to others.

(Amended by Stats. 2002, Ch. 879, Sec. 2. Effective January 1, 2003.)



11752.75

(a) (1) Notwithstanding any other provision of law, a licensed rating organization shall, pursuant to regulations adopted by the commissioner after notice and hearing, establish and maintain an Internet Web site for the purposes of assisting any person to determine whether an employer is insured for workers compensation.

(2) An Internet Web site developed pursuant to this section shall not include any links to a commercial, for-profit Internet Web site, other than a link to the licensed rating organization s homepage, and shall not contain any advertising other than the name, logo, and contact information of the licensed rating organization.

(b) The Internet Web site shall:

(1) Permit a person to submit a query for coverage information concerning a specified employer on a specified date. The specified date shall be within five years of the date of query.

(2) Permit the query to specify an employer, using the name, address, or other identifying information of the employer, or combinations of identifying information, as may be provided by regulations adopted by the commissioner. Other identifying information may include, but need not be limited to, the employer s federal employer identification number.

(3) In response to the query, provide the name of the workers compensation insurer or insurers for the employer on the date specified in the query according to the most recent information available to the rating organization, subject to paragraph (7), and provide a contact address for the insurer from information available to the rating organization, or by providing a hypertext link to insurer information available on the department s Internet Web site.

(4) Be accessible for inquiries without charge. However, the commissioner may, at his or her discretion, permit the rating organization to impose access restrictions as necessary to deter the use of the Internet Web site for purposes other than those for which it was intended.

(5) Contain a hypertext link to the Department of Industrial Relations Internet Web site for the purpose of locating employers who may be self-insured.

(6) Include any disclaimers that the commissioner may prescribe.

(7) Be updated to reflect policy information as soon as is reasonably feasible following submission of that information by insurers to the rating organization, as the commissioner shall require.

(8) Include a disclaimer stating that the search results may not reflect recent changes in information.

(9) Include a disclaimer stating that the failure of an employer to appear in response to a query does not mean that the employer does not have insurance or is operating in violation of California law.

(10) Include the date that the Internet Web site was last updated.

(c) A rating organization shall not be required to disclose on the Internet Web site any policy numbers, inception or expiration dates, or confidential information, as defined by the commissioner.

(d) The Internet Web site specified in this section shall become operative no later than one year after the effective date of regulations adopted by the commissioner implementing this section.

(e) The commissioner shall adopt regulations to implement this section no later than January 1, 2011. These regulations shall specify a method by which an employer may dispute through the rating organization or the employer s insurance company the accuracy of the information displayed on the Internet Web site.

(f) No rating organization, member of a rating organization, or member of a committee of a rating organization when acting within his or her capacity as a member of the committee, or officer or employee of a rating organization when acting within the scope of his or her employment, shall be liable to any person for injury, personal or otherwise, or damages caused, or alleged to have been caused, either directly or indirectly, by the good faith disclosure of information pursuant to this section, or for the accuracy or completeness of any information disclosed in good faith.

(g) This section shall not be construed to create liability except as provided in this section, nor as a legislative recognition that, except for the enactment of this section, a liability would exist.

(h) Nothing in this section shall be construed as limiting the authority of a rating organization to disclose information contained in its records to others.

(i) The commissioner shall conduct a review and evaluation of the establishment and operation of the Internet Web site and an assessment of whether it is achieving its intended purpose and provide a written report on his or her findings no later than July 1, 2013. The report shall include, to the extent possible, statistics on usage, error rates, user complaints, and efforts undertaken by the commissioner to improve the operation of the Internet Web site. The commissioner shall present a copy of the report to the office of the President pro Tempore of the Senate, the Speaker of the Assembly, the Senate Committee on Banking, Finance and Insurance, the Assembly Committee on Insurance, the Department of Finance, and the Department of Industrial Relations and shall make it available on the Internet Web site of the Department of Insurance.

(Added by Stats. 2009, Ch. 241, Sec. 1. Effective January 1, 2010.)



11752.8

(a) For all policies of insurance issued, or renewed for the first time on or after January 1, 1995, the insurer shall provide a notice, approved by the commissioner, to the policyholder, explaining in easily understandable language the workers compensation rating laws. For policies issued or renewed between January 1, 1994, and January 1, 1995, inclusive, the insurer shall include a notice to the policyholder, in easily understandable language, containing a summary of the changes in the rating laws enacted during the 1993 94 Regular Session of the Legislature.

(b) The notice required by this section may be combined with the notice required by subdivision (h) of Section 11752.6.

(Amended (as added by Stats. 1993, Ch. 121) by Stats. 1993, Ch. 1242, Sec. 12. Effective January 1, 1994.)



11752.9

Notwithstanding subdivision (d) of Section 11750.3, a rating organization shall provide a policyholder with written notification if it imposes a change in the classification assignment of the policyholder. The written notification shall be provided to the policyholder at the same time that it is provided to the insurer. A rating organization may satisfy this requirement by furnishing the policyholder with a copy of the notice that it provides to the insurer regarding the change in classification assignment.

(Added by Stats. 2003, Ch. 121, Sec. 1. Effective January 1, 2004.)



11753

No advisory organization shall conduct its operations in this State unless and until it has filed with the commissioner:

a. A copy of its constitution, articles of incorporation, agreement of association, and of its by-laws, rules and regulations governing its activities, all duly certified by the custodian of the originals thereof.

b. A list of its members and subscribers.

c. The name and address of a resident of this State upon whom notices or orders of the commissioner or process may be served.

Every such advisory organization shall notify the commissioner promptly of every change in its constitution, its articles of incorporation, agreement of association, and of its by-laws, rules and regulations governing the conduct of its business; its list of members and subscribers; and the name and address of the resident of this State designated by it upon whom notices or orders of the commissioner or process affecting such organizations may be served.

No such advisory organization shall engage in any unfair or unreasonable practice with respect to its activities.

(Added by Stats. 1951, Ch. 1123.)



11753.1

(a) Any person aggrieved by any decision, action, or omission to act of a rating organization may request that the rating organization reconsider the decision, action, or omission. If the request for reconsideration is rejected or is not acted upon within 30 days by the rating organization, the person requesting reconsideration may, within a reasonable time, appeal from the decision, action, or omission of the rating organization. The appeal shall be made to the commissioner by filing a written complaint and request for a hearing specifying the grounds relied upon. If the commissioner has information on the subject appealed from and believes that probable cause for the appeal does not exist or that the appeal is not made in good faith, the commissioner may deny the appeal without a hearing. The commissioner shall otherwise hold a hearing to consider and determine the matter presented by the appeal.

(b) Any insurer adopting a change in the classification assignment of an employer that results in an increased premium shall notify the employer in writing, or if the insurance was transacted through an insurance agent or broker, the insurer shall notify the agent or broker who shall notify the employer in writing of the change and the reasons for the change. Any employer receiving this notice shall have the right to request reconsideration and appeal the reclassification pursuant to this section. The notice required by this section shall inform the employer of his or her rights pursuant to this section. No notification shall be required when the change is a result of a regulation adopted by the Department of Insurance or other action by or under the authority of the commissioner.

An insurer shall provide written notification of the revised classification assignment to an employer within 30 days after adoption.

(Amended by Stats. 2002, Ch. 873, Sec. 6. Effective January 1, 2003.)



11753.2

(a) If a change in a classification assignment on a workers compensation insurance policy is due to an erroneous classification and results in a decreased premium, the classification change shall become effective as of the inception date of a policy in effect on the date the revised classification assignment is published by an insurer or, if the classification is assigned by the designated rating organization, when the insurer and insured are notified in writing by the designated rating organization that the erroneous classification assignment is under review. The revised classification assignment shall be applied as of the inception date of a policy that expired no more than 12 months prior to the date the revised classification assignment was published or the insurer and insured were notified in writing by the designated rating organization that assigned the classification that the erroneous classification assignment was under review, provided that the erroneous classification assignment was applicable to that policy.

(b) If a change in a classification assignment on a workers compensation insurance policy is due to an erroneous classification and results in an increased premium, the classification change shall become effective on the effective date of the erroneous classification assignment provided any of the following conditions occur:

(1) The revised classification assignment is published within three months of the effective date or publication date of the erroneous assignment.

(2) The insurer or, where applicable, the designated rating organization, was notified in writing within three months of the effective date or publication date of the erroneous classification assignment of a possible error.

(3) The designated rating organization notified the insurer in writing within three months of the effective date or publication date of the erroneous classification assignment that the erroneous classification assignment was under review.

If one or more of the conditions set forth in paragraphs (1), (2), and (3) do not occur, the revised classification assignment shall become effective as of the date it is published unless the publication date is less than three months prior to the expiration date of the outstanding policy, in which case the revised classification assignment shall become effective as of the inception date of the policy that replaced the outstanding policy.

(c) If a change in a classification assignment on a workers compensation policy is due to an insured s change of operations, any resulting increase or decrease in premium shall become effective on the date of the change of operations.

(d) Any insurer that violates this section shall be subject to civil penalties in an amount of up to five thousand dollars ($5,000) per violation.

(Amended by Stats. 1995, Ch. 375, Sec. 3. Effective January 1, 1996.)



11753.3

Notwithstanding Section 1851.1, a workers compensation insurance rating organization licensed pursuant to the provisions of this article which does not make rates, rating plans or rating systems for insurance covering employers against their liability for compensation or damages under the United States Longshoremen s and Harbor Workers Compensation Act (33 U.S.C. 901, et seq.) shall not be required to be licensed as a rating organization or registered as an advisory organization pursuant to the provisions of Chapter 9 (commencing with Section 1850) of Part 2 of Division 1, and shall have authority under its license as a workers compensation insurance rating organization issued pursuant to this article to:

(a) Collect and tabulate loss and expense experience statistics and other information and data relating to insurance covering employers against their liability for compensation under the United States Longshoremen s and Harbor Workers Compensation Act.

(b) Furnish or exhange such information and experience data to or with rating organizations, advisory organizations and insurers in this and other states.

(c) Adopt and enforce compliance by its insurer members with reasonable rules and statistical plans to be used in the recording and reporting by insurer members of their California longshoremen and harbor workers insurance loss and expense experience in order that such experience of all of its insurer members shall be available in such form and detail as will be of aid to the commissioner in the enforcement of and to its insurer members in complying with the provisions of Chapter 9 (commencing with Section 1850) of Part 2 of Division 1.

(d) Engage in the same activities and carry out the same functions with respect to insurance covering the liability of employers for compensation or damages under the United States Longshoremen s and Harbor Workers Compensation Act that it is authorized to engage in or carry out with respect to California workers compensation insurance generally under the provisions of this article other than the making of rates, rating plans and rating systems.

(Added by Stats. 1978, Ch. 813.)



11754

If the commissioner has good cause to believe that a rating or advisory organization or an insurer does not comply with the requirements of this article applicable to it, he shall, unless he has good cause to believe that such noncompliance is wilful, give notice in writing to such organization or insurer, stating therein in what manner and to what extent such noncompliance is alleged to exist and specifying therein a reasonable time, not less than 10 days thereafter, in which such noncompliance may be corrected. Notices under this section shall be confidential as between the commissioner and the organization or insurer unless a hearing is held under Section 11754.1.

(Added by Stats. 1951, Ch. 1123.)



11754.1

If the commissioner has good cause to believe such noncompliance to be wilful, or if within the period prescribed by the commissioner in the notice required by Section 11754 the organization or insurer does not make such change as may be necessary to correct the noncompliance specified by the commissioner or establish to the satisfaction of the commissioner that such noncompliance does not exist, then the commissioner may hold a public hearing in connection therewith, provided that within a reasonable period of time, which shall not be less than 10 days before the date of such hearing, he shall mail written notice specifying the matters to be considered at such hearing to such organization or insurer. Such notice shall conform to the requirements for an accusation as prescribed by Section 11503 of the Government Code. If no notice has been given as provided in Section 11754 such notice shall state therein in what manner and to what extent noncompliance is alleged to exist. The hearing shall not include any additional subjects not specified in the notices required by Section 11754 or this section.

(Added by Stats. 1951, Ch. 1123.)



11754.2

If, after a hearing pursuant to Section 11754.1, the commissioner finds:

a. That any rating or advisory organization or other organization authorized by this article or any insurer has violated the provisions of this article applicable to it, he may issue an order to such organization or insurer which has been the subject of the hearing, specifying in what respect such violation exists and stating when, within a reasonable period of time, the violation shall cease.

b. That any conditions prerequisite to the granting of a license to a rating organization no longer exist, he may issue an order to such organization which has been the subject of the hearing specifying the condition which has ceased to exist and stating when within a reasonable time the condition shall be complied with. If the condition is not complied with within the time specified the commissioner may suspend or revoke the license of such organization, in addition to any other penalty provided in this article.

c. That any rating organization has wilfully engaged in any fraudulent, dishonest act or practice, he may suspend or revoke the license of such organization, in addition to any other penalty provided for in this article.

(Added by Stats. 1951, Ch. 1123.)



11754.3

In addition to other penalties provided in this code the commissioner may suspend or revoke the license of any rating organization or insurer which fails to comply within the time limited by such order or extension thereof which the commissioner may grant, with an order of the commissioner lawfully made by him pursuant to Section 11754.1 and effective pursuant to Section 11754.5.

(Added by Stats. 1951, Ch. 1123.)



11754.4

Except as otherwise provided in this article, all proceedings in connection with the denial, suspension or revocation of a license of a rating organization or insurer under this article shall be conducted in accordance with the provisions of Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code and the commissioner shall have all the powers granted to him therein.

(Added by Stats. 1951, Ch. 1123.)



11754.5

Any finding, determination, rule, ruling, or order made by the commissioner under this article or Article 2 (commencing with Section 11730) shall be subject to review by the courts of the state pursuant to Section 1094.5 of the Code of Civil Procedure.

(Amended by Stats. 1995, Ch. 582, Sec. 6. Effective January 1, 1996.)



11755

No person, insurer, rating or advisory organization shall willfully withhold information from, or knowingly give false or misleading information to, the commissioner or to any rating organization, which will affect the rates, rating systems or premiums for workers compensation insurance and employer s liability insurance incidental thereto and written in connection therewith.

In the event of the refusal by any insured employer to permit an audit or an examination provided for in subdivision (f) of Section 11750.3, the commissioner shall, upon the verified petition of the rating organization concerned, take such action as the commissioner may be authorized to take pursuant to and subject to the provisions of this code and of the Government Code.

(Amended by Stats. 1981, Ch. 714, Sec. 303.)



11756

(a) Any person, insurer, or organization, who fails to comply with a final order of the commissioner under this article shall be liable to the state in an amount not exceeding fifty dollars ($50), but if the failure is willful, he, she, or it shall be liable to the state in an amount not exceeding five thousand dollars ($5,000) for the failure. The commissioner shall collect the amount so payable and may bring an action in the name of the people of the state of California to enforce collection. These penalties may be in addition to any other penalties provided by law.

(b) A willful violation of the provisions of this article by any person is a misdemeanor.

(Amended by Stats. 1982, Ch. 454, Sec. 122.)



11757

Nothing in this article shall be construed to prohibit or regulate the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers. A plan for the payment of dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers shall not be deemed a rating plan or system.

(Added by Stats. 1951, Ch. 1123.)



11758

No act done, action taken or agreement made pursuant to the authority conferred by this article shall constitute a violation of or grounds for prosecution or civil proceedings under any other law of this State heretofore or hereafter enacted which does not specifically refer to insurance.

(Added by Stats. 1951, Ch. 1123.)



11758.1

The provisions of this article shall not apply to the workers compensation insurance covering those persons defined as employees by subdivision (d) of Section 3351 of the Labor Code.

(Added by Stats. 1977, Ch. 17.)



11759

The Legislature hereby finds and declares as follows: The Legislature pursuant to its plenary power over workers compensation granted by Section 4 of Article XIV of the California Constitution has authorized classification of risks and premium rates and systems of merit rating for workers compensation insurance. The selective and discretionary inspection of locations, plants and operations of employers for classification and rating purposes, the gathering and compiling of experience statistics and other data by rating organizations licensed by the Insurance Commissioner, and the application of standards predicated upon the reliability of such classifications and merit rating data are essential to the proper functioning of the classifications of risks and premium rates and systems of merit rating which are regulated by the Insurance Commissioner as authorized by the Legislature.

In order to implement and facilitate the proper and adequate administration of such classifications of risks and rates and systems of rating by such licensed rating organizations and the Insurance Commissioner, it is important and in the public interest that licensed rating organizations and their officers and employees shall not be liable for injury or death or other damage caused or alleged to have been caused by their failure to inspect, or negligent or incomplete inspection of, an employer s location, plant or operation for classification or rating purposes.

No licensed rating organization or member thereof in its character as a member, or officer or employee of such licensed rating organization when acting within the scope of his employment, shall be liable for injury or death or other damage proximately caused by a failure to inspect, or the manner or extent of inspection of, an employer s locations, plants or operations for classification or rating purposes, or by such person s comment, or failure to comment, on the subject matter or object of such inspection.

This section shall not be construed as implying the existence of liability in circumstances not defined in this section; nor as implying a legislative recognition that, except for the enactment of this section, a liability has existed or would exist in circumstances stated in this section.

(Amended by Stats. 1977, Ch. 579.)



11759.1

A rating organization shall, no later than June 1 of each year, notify the Governor and the Legislature that a report containing an analysis of all losses and expenses for the prior year by all insurers who are members of the organization is available on request. The first report shall be due June 1, 1996. The report shall include, but not be limited to, the following:

(a) An analysis of all medical costs identifying separately the amounts paid for medical treatment to hospitals and physicians, and the amounts paid for medical-legal expenses. The amounts paid for medical treatment to physicians shall also identify the amounts paid for each specialty authorized to provide medical services pursuant to Sections 3209.3, 3209.5, and 3209.8 of the Labor Code. The amounts paid for medical-legal evaluations shall also be subcategorized by specialty and shall identify average costs paid per claim.

(b) An analysis of indemnity benefits paid for temporary disability, permanent total disability, permanent partial disability, life pensions, death benefits, and funeral expenses. The permanent partial disability benefits also shall be reported according to the degree of impairment in the following categories: .25 to 24.75 percent, 25 to 69.75 percent, and 70 to 99.75 percent.

(c) An analysis of amounts paid for vocational rehabilitation subcategorized by amounts paid for maintenance allowance, evaluation, education and training.

(d) An analysis of expenses of insurers categorized by loss adjustment, acquisition, general expenses, profit, and taxes. Amounts spent for defense attorneys expense shall be separately identified.

(e) An analysis of attorney s fees paid to applicant attorneys.

(f) An analysis of workers compensation costs by the type of injury or illness generally following the injury classification in the Annual Redesigned Occupational Safety and Health Statistical Program used by the Department of Industrial Relations in its annual report on California work injuries and illnesses.

(Amended by Stats. 1995, Ch. 556, Sec. 2. Effective January 1, 1996.)



11759.2

(a) A licensed rating organization designated as the Insurance Commissioner s statistical agent shall prepare a report to be submitted to the Insurance Commissioner by April 1, 2003, on the potential underreporting of workers compensation exposure in the taxicab industry. The report shall include an analysis of workers compensation exposure, loss, and premium in the taxicab industry. The licensed rating organization shall submit a report to the Governor, the Legislature, and the commissioner by May 1, 2003, that describes its findings.

(b) A licensed rating organization designated as the insurance commissioner s statistical agent may confer with state agencies, including, but not limited to, the Employment Development Department, in the preparation of the study. The state agencies shall provide all necessary statistical or other information requested by the licensed rating organization designated as the Insurance Commissioner s statistical agent.

(Added by Stats. 2002, Ch. 893, Sec. 1. Effective January 1, 2003.)






ARTICLE 4. Penalties for Misrepresentation

11760

(a) It is unlawful to make or cause to be made any knowingly false or fraudulent statement, whether made orally or in writing, of any fact material to the determination of the premium, rate, or cost of any policy of workers compensation insurance, for the purpose of reducing the premium, rate, or cost of the insurance. Any person convicted of violating this subdivision shall be punished by imprisonment in a county jail for one year, or pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or five years, or by a fine not exceeding fifty thousand dollars ($50,000), or double the value of the fraud, whichever is greater, or by both that imprisonment and fine.

(b) Any person who violates subdivision (a) and who has a prior felony conviction of the offense set forth in that subdivision shall receive a two-year enhancement for each prior conviction in addition to the sentence provided in subdivision (a). The existence of any fact that would subject a person to a penalty enhancement shall be alleged in the information or indictment and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by plea of guilty or nolo contendere or by trial by the court sitting without a jury.

(Amended by Stats. 2011, Ch. 15, Sec. 217. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11760.1

(a) If an employer fails to provide for access by the insurer or its authorized representative to its records, to enable the insurer to perform an audit to determine the remuneration earned by the employer s employees and by any of its uninsured subcontractors and the employees of any of its uninsured subcontractors during the policy period, the employer shall be liable to pay to the insurer a total premium for the policy equal to three times the insurer s then-current estimate of the annual premium on the expiration date of the policy. The employer shall also be liable, in addition to the premium, for costs incurred by the insurer in its attempts to perform an audit, after the insured has failed upon the insurer s third request during at least a 90-day period to provide access, and the insured has provided no compelling business reason for the failure. This section shall only apply if the insurer elects to comply with the conditions set forth in subdivision (d).

(b) Access shall mean access at any time during regular business hours during the policy period and within three years after the policy period ends. Access may also include any other time mutually agreed upon by the employer and insurer.

(c) The insurer shall have and follow regular and reasonable rules and procedures to notify employers of their duty to provide for access to records, and to contact employers to make appointments during regular business hours for that purpose.

(d) Upon the employer s failure to provide access after the insurer s third request during at least a 90-day period, the insurer may notify the employer through its mailing of a certified, return-receipt, document of the increased premium and the total amount of the costs incurred by the insurer for its attempts to perform an audit as described under subdivision (a). Upon the expiration of 30 days after the delivery of the notice, collection by the insurer of the amount of premium and costs described under subdivision (a), less all premiums previously paid by the employer for the policy, shall be fully enforceable and executable.

(e) If the employer provides for access to its records after having received the notice described in subdivision (d), and if the insurer then succeeds in performing the audit to its satisfaction, the insurer shall revise the total premium and costs payable for the policy by the employer to reflect the results of its audit.

(Added by Stats. 2007, Ch. 615, Sec. 1. Effective January 1, 2008.)






ARTICLE 5. Standards Applicable to Claims Adjusters

11761

(a) The commissioner shall adopt regulations setting forth the minimum standards of training, experience, and skill that workers compensation claims adjusters must possess to perform their duties with regard to workers compensation claims. The regulations adopted pursuant to this section shall, to the greatest extent possible, encourage the use of existing private and public education, training, and certification programs.

(b) Every insurer shall certify to the commissioner that the personnel employed by the insurer to adjust workers compensation claims, or employed for that purpose by any medical billing entity with which the insurer contracts, meet the minimum standards adopted by the commissioner pursuant to subdivision (a).

(c) For the purposes of this section, medical billing entity means a third party that reviews or adjusts workers compensation medical bills for insurers.

(d) For the purposes of this section, insurer means an insurer admitted to transact workers compensation insurance in this state, the State Compensation Insurance Fund, an employer that has secured a certificate of consent to self-insure pursuant to subdivision (b) or (c) of Section 3700 of the Labor Code, or a third-party administrator that has secured a certificate of consent pursuant to Section 3702.1 of the Labor Code.

(Added by Stats. 2003, Ch. 637, Sec. 1. Effective January 1, 2004.)









CHAPTER 4. The State Compensation Insurance Fund

ARTICLE 1. Organization and Powers

11770

(a) The State Compensation Insurance Fund is continued in existence, to be administered by its board of directors for the purpose of transacting workers compensation insurance, and insurance against the expense of defending any suit for serious and willful misconduct, against an employer or his or her agent, and insurance to employees and other persons of the compensation fixed by the workers compensation laws for employees and their dependents. Any appropriation made therefrom or thereto before the effective date of this code shall continue to be available for the purposes for which it was made.

(b) (1) The Board of Directors of the State Compensation Insurance Fund is composed of 11 members, nine of whom shall be appointed by the Governor. The Governor shall appoint the chairperson. One of the members appointed by the Governor shall be from organized labor. The members appointed by the Governor, other than the labor member, shall have substantial experience in positions involving workers compensation, legal, investment, financial, corporate governance and management, accounting, or auditing responsibilities with entities of sufficient size as to make their qualifications relevant to an enterprise of the financial and operational size of the State Compensation Insurance Fund. At all times the board shall have a member with auditing background for the purposes of fulfilling the responsibility of the chair of the audit committee. A quorum is a majority of those appointed, provided that at no time shall a quorum be established with fewer than five members.

(2) The Speaker of the Assembly shall appoint one member who shall represent organized labor, and the Senate Committee on Rules shall appoint one member who shall have been a policyholder of the State Compensation Insurance Fund, or an officer or employee of a policyholder, for one year immediately preceding the appointment, and must continue in this status during the period of his or her membership.

(3) The Director of Industrial Relations shall be an ex officio, nonvoting member of the board, and shall not be counted as members of the board for quorum purposes or any other purpose.

(4) Notwithstanding subdivision (c), the initial term of the members of the board added in the 2008 portion of the 2007 08 Regular Session shall be as follows:

(A) One of the members appointed by the Governor shall serve an initial term of two years, one shall serve an initial term of four years, and two shall serve an initial term of five years.

(B) The member appointed by the Senate Committee on Rules shall serve an initial term of four years.

(C) The member appointed by the Speaker of the Assembly shall serve an initial term of three years.

(c) The term of office of the members of the board, other than that of the director, shall be five years and they shall hold office until the appointment and qualification of their successors.

(d) (1) Each member of the board shall receive his or her actual and necessary traveling expenses incurred in the performance of his or her duties as a member and, with the exception of the ex officio members, one hundred dollars ($100) for each day of his or her actual attendance at meetings of the board.

(2) (A) Each member of the board appointed pursuant to paragraphs (1) and (2) of subdivision (b) shall receive the compensation fixed pursuant to subparagraph (B).

(B) Each board member described in subparagraph (A) shall be paid an annual compensation of fifty thousand dollars ($50,000), to be automatically adjusted beginning January 1, 2010, by multiplying the compensation in effect the prior June 30 by the percentage of inflation that occurred during the previous year, adding this amount to the annual compensation from the previous year, and rounding off the result to the nearest dollar. Percentage of inflation means the percentage of inflation specified in the Consumer Price Index for All Urban Consumers, as published by the Department of Industrial Relations, or its successor index.

(e) Each member of the board of directors shall attend training approved by the board of directors that covers topics, including, but not limited to, the duties and obligations of members of a board of directors, corporate governance, ethics, board of director legal issues, insurance, finance and investment, and information technology. The training shall be conducted by persons or entities not affiliated with the State Compensation Insurance Fund.

(f) No person who has had a direct or indirect interest in any transaction with the State Compensation Insurance Fund since the beginning of the last fiscal year of the fund, or who has a direct or indirect material interest in any proposed transaction with the fund, where the amount involved in the transaction exceeds one hundred twenty thousand dollars ($120,000) shall be eligible for appointment as a member of the board of directors of the fund. Once appointed, no member of the board of directors shall have a financial conflict of interest, as defined in Chapter 7 of Title 9 (commencing with Section 87100) of the Government Code, and every member shall be subject to Article 4 (commencing with Section 1090) of Chapter 1 of Division 4 of Title 1 of the Government Code, provided that the existence of a contract of insurance between the State Compensation Insurance Fund and the policyholder member appointed by the Senate Committee on Rules shall not constitute a conflict of interest pursuant to this subdivision. For purposes of board actions affecting generally applicable rates, a member of the board of directors shall not be deemed to have a financial interest, as defined in Article 4 (commencing with Section 1090) of Chapter 1 of Division 4 of Title 1 of, or pursuant to Chapter 7 (commencing with Section 87100) of Title 9 of, the Government Code, in a contract of insurance between the State Compensation Insurance Fund and an organization of which any member of the board of directors is an owner, officer, or employee.

(g) The appointing authority of a member of the board may remove the member and make an appointment replacing the member for the duration of the term if the member ceases to discharge the duties of his or her office for the period of three consecutive board meetings.

(h) The board of the State Compensation Insurance Fund shall create, at a minimum, an audit committee, an investment committee, a corporate governance committee, and other committees as the board determines are necessary.

(Amended by Stats. 2012, Ch. 46, Sec. 76. Effective June 27, 2012.)



11771

The State shall not be liable beyond the assets of the State Compensation Insurance Fund for any obligations in connection therewith.

(Enacted by Stats. 1935, Ch. 145.)



11771.5

Any advertising of the State Compensation Insurance Fund shall include the following disclaimer: The State Compensation Insurance Fund is not a branch of the State of California.

(Added by Stats. 2002, Ch. 6, Sec. 8. Effective January 1, 2003.)



11772

There shall not be any liability in a private capacity on the part of the board of directors or any member thereof, or any officer or employee of the fund for or on account of any act performed or obligation entered into in an official capacity, when done in good faith, without intent to defraud and in connection with the administration, management or conduct of the fund or affairs relating thereto.

(Amended by Stats. 1945, Ch. 1431.)



11773

The fund shall be organized as a public enterprise fund.

(Amended by Stats. 1979, Ch. 738.)



11774

The assets of the fund shall be applicable to the payment of losses sustained on account of insurance and to the payment of the salaries and other expenses charged against it in accordance with the provisions of this chapter.

(Enacted by Stats. 1935, Ch. 145.)



11775

The fund shall, after a reasonable time during which it may establish a business, be fairly competitive with other insurers, and it is the intent of the Legislature that the fund shall ultimately become neither more nor less than self-supporting. For that purpose loss experience and expense shall be ascertained and dividends or credits may be made as provided in this article.

(Enacted by Stats. 1935, Ch. 145.)



11776

The actual loss experience and expense of the fund shall be ascertained on or about the first of January in each year for the year preceding. If it is then shown that there exists an excess of assets over liabilities, necessary reserves, and a reasonable surplus for the catastrophe hazard, then a cash dividend may be declared to, or a credit allowed on the renewal premium of, each employer who has been insured with the fund.

(Enacted by Stats. 1935, Ch. 145.)



11777

Such cash dividend or credit is to be in an amount which the board of directors in its discretion considers to be the employer s proportion of divisible surplus.

(Amended by Stats. 1947, Ch. 520.)



11778

The fund may transact workers compensation insurance required or authorized by law of this state to the same extent as any other insurer. The fund shall be subject to the powers and authority of the commissioner to the same extent as any other insurer transacting workers compensation insurance, except where specifically exempted by reference. For purposes of Section 700, the fund shall be deemed admitted to transact this class of insurance.

(Amended by Stats. 2006, Ch. 740, Sec. 13.1. Effective January 1, 2007.)



11779

The fund may insure California employers against their liability for compensation or damages for injury or death under the United States Longshoremen s and Harbor Workers Compensation Act, or other federal or maritime laws, as fully as any private insurer.

(Repealed and added by Stats. 1978, Ch. 507.)



11780

The fund may also insure an employer against his or her liability for damages under the laws of the State of California arising out of bodily injury to or death of the employer s employees occurring within the State of California if the fund also issues workers compensation insurance to the employer as to his or her employees.

(Amended by Stats. 1981, Ch. 714, Sec. 306.)



11780.5

(a) The fund may also insure a California employer against his or her liability for workers compensation benefits, under the law of any other state, for California employees temporarily working outside of California on a specific assignment if the fund insures the employer s other employees who work within California.

(b) (1) The fund is only authorized under this subdivision to insure an employer whose principal place of business is in California, provided the majority of the employer s operations and employees are located within California, against his or her liability for workers compensation benefits, under the law of any other state, if the fund insures the employer s employees who work within California.

(2) The fund is only authorized pursuant to this subdivision to contract as a reinsurer with a ceding insurer that has responded to a request for proposal from the fund and is admitted to transact workers compensation insurance in California and in the out-of-state jurisdiction where the non-California employees are located. The fund may only contract for purposes of this subdivision if the ceding insurer meets all of the following criteria:

(A) The insurer has an A minus (A-) rating or better from A.M. Best Company.

(B) The insurer has substantial prior experience in transacting workers compensation business on another insurer s behalf.

(C) The insurer has a minimum surplus of one hundred million dollars ($100,000,000).

(c) On or before March 1, 2015, the Department of Insurance shall provide to the Secretary of the Senate and Chief Clerk of the Assembly, pursuant to Section 9795 of the Government Code, a report assessing the experience of the fund that is authorized pursuant to subdivision (b) and shall make recommendations concerning its continuation, limitation, or expansion with special attention to the extent of advantages this practice offers California employers, the California workers compensation marketplace, and the impact of this class of insurance, whether pro or con, on the fund, its management, and the California marketplace. The report shall be posted on the Department of Insurance Internet Web site upon completion. The costs incurred by the Department of Insurance in the assessment, writing, and publication of this report shall be provided by the fund.

(d) The fund shall not initiate paid advertising or solicit sponsorship of advertising campaigns to market or promote to prospective insureds the ability to insure qualified employers under the law of any other state.

(e) Subdivisions (b), (c), and (d) shall be operative only until December 31, 2016.

(Amended by Stats. 2012, Ch. 162, Sec. 115. Effective January 1, 2013.)



11781

The board of directors is hereby vested with full power, authority and jurisdiction over the State Compensation Insurance Fund. The board of directors may perform all acts necessary or convenient in the exercise of any power, authority or jurisdiction over the fund, either in the administration thereof or in connection with the insurance business to be carried on by it under the provisions of this chapter, as fully and completely as the governing body of a private insurance carrier. The principal office for the transaction of the business of the State Compensation Insurance Fund is located in the City and County of San Francisco.

(Amended by Stats. 1945, Ch. 1431.)



11781.5

The State Compensation Insurance Fund may acquire and own real property for a branch office in the City of Los Angeles when so determined by the board of directors, and may, if necessary, construct suitable buildings thereon in accordance with law.

(Added by Stats. 1946, 1st Ex. Sess., Ch. 54.)



11782

All business and affairs of the fund shall be conducted in the name of the State Compensation Insurance Fund, and in that name, without any other name or title, the board of directors may perform the acts authorized by this chapter.

(Amended by Stats. 1945, Ch. 1431.)



11783

The State Compensation Insurance Fund may:

(a) Sue and be sued in all actions arising out of any act or omission in connection with its business or affairs.

(b) Enter into any contracts or obligations relating to the State Compensation Insurance Fund which are authorized or permitted by law.

(c) Invest and reinvest the moneys belonging to the fund as provided by this chapter.

(d) Conduct all business and affairs and perform all acts relating to the fund whether or not specifically designated in this chapter.

(e) Commission an independent study, with the assistance of an investment banking firm, to determine the feasibility of the State Compensation Insurance Fund issuing bonds or securities. The study may include, among other things, the purpose for issuing bonds and any potential adverse consequences that may arise from that issuance.

(Amended by Stats. 2002, Ch. 6, Sec. 9. Effective January 1, 2003.)



11784

In conducting the business and affairs of the fund, the president of the fund may do any of the following:

(a) Enter into contracts of workers compensation insurance.

(b) Sell annuities covering compensation benefits.

(c) Decline to insure any risk in which the minimum requirements of the industrial accident prevention authorities with regard to construction, equipment, and operation are not complied with, or which is beyond the safe carrying of the fund. Otherwise, he or she shall not refuse to insure any workers compensation risk under state law, tendered with the premium therefor.

(d) Reinsure any risk or any part thereof.

(e) Cause to be inspected and audited the payrolls of employers applying to the fund for insurance.

(f) Make rules for the settlement of claims against the fund and determine to whom and through whom the payments of compensation are to be made.

(g) Contract with physicians and surgeons, and hospitals, for medical and surgical treatment and the care and nursing of injured persons entitled to benefits from the fund.

(Amended by Stats. 2002, Ch. 6, Sec. 10. Effective January 1, 2003.)



11785

(a) The board of directors shall appoint a president, a chief financial officer, a chief operating officer, a chief information technology officer, a chief investment officer, a chief risk officer, a general counsel, a chief medical officer, a chief actuarial officer, a chief claims operations officer, and a chief of internal affairs. The board of directors shall set the salary for each position. These positions shall not be subject to otherwise applicable provisions of the Government Code and the Public Contract Code, and for those purposes the fund shall not be considered a state agency or other public entity. The president shall manage and conduct the business and affairs of the fund under the general direction and subject to the approval of the board of directors, and shall perform other duties as the board of directors prescribes.

(b) Section 87406 of the Government Code, the Milton Marks Postgovernment Employment Restrictions Act of 1990, shall apply to the fund. Members of the board, the president, the chief financial officer, the chief operating officer, the general counsel, a chief medical officer, a chief actuarial officer, a chief claims operations officer, and a chief of internal affairs, and any other person designated by the fund shall be deemed to be designated employees for the purpose of that act.

(c) Both the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code) and the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) shall apply to the fund.

(Amended by Stats. 2013, Ch. 309, Sec. 1. Effective January 1, 2014.)



11785.5

(a) Notwithstanding any other provision of law to the contrary, the members of the Board of Directors of the State Compensation Insurance Fund and officers of the fund appointed by the board of directors, including, but not limited to, the president, chief financial officer, chief operating officer, chief information technology officer, chief investment officer, chief risk officer, and general counsel, are prohibited from lobbying the fund for two years after leaving employment with the fund.

(b) Notwithstanding any other provision of law to the contrary, any consulting for the fund by former members of the Board of Directors of the State Compensation Insurance Fund and former officers of the fund appointed by the board of directors, including, but not limited to, the president, chief financial officer, chief operating officer, chief information technology officer, chief investment officer, chief risk officer, and general counsel, shall be approved by the board of directors.

(Added by Stats. 2011, Ch. 53, Sec. 2. Effective January 1, 2012.)



11786

Before entering on the duties of his or her office, the president shall qualify by giving an official bond approved by the board of directors in the sum of fifty thousand dollars ($50,000) and by taking and subscribing to an official oath. The approval of the board shall be by written endorsement on the bond. The bond shall be filed in the office of the Secretary of State.

(Amended by Stats. 2002, Ch. 6, Sec. 12. Effective January 1, 2003.)



11787

The board of directors may delegate to the president of the fund, under those rules and regulations and subject to those conditions as it from time to time prescribes, any power, function, or duty conferred by law on the board of directors in connection with the fund or in connection with the administration, management, and conduct of the business and affairs of the fund. The president may exercise those powers and functions and perform those duties with the same force and effect as the board of directors, but subject to its approval.

(Amended by Stats. 2002, Ch. 6, Sec. 13. Effective January 1, 2003.)



11788

The State Treasurer shall be custodian of all securities belonging to the State Compensation Insurance Fund, except as otherwise provided in this chapter. He or she shall be liable on his or her official bond for the safe keeping thereof.

(Amended by Stats. 2011, Ch. 426, Sec. 9. Effective January 1, 2012.)



11790

All securities belonging to the fund shall be delivered to the State Treasurer and held by him or her until otherwise disposed of as provided in this chapter. Upon delivery of those securities into the custody of the State Treasurer, the securities shall be credited by the State Treasurer to the fund.

(Amended by Stats. 2011, Ch. 426, Sec. 10. Effective January 1, 2012.)



11793

Expenditures made by the State Compensation Insurance Fund are exempted from the provisions of Part 3 (commencing with Section 900) of Division 3.6 of Title 1 of the Government Code.

(Amended by Stats. 1979, Ch. 738.)



11797

(a) The board of directors shall cause all moneys in the State Compensation Insurance Fund that are in excess of current requirements to be invested and reinvested, from time to time, in the same manner as provided for private insurance carriers pursuant to Article 3 (commencing with Section 1170) and Article 4 (commencing with Section 1190) of Chapter 2 of Part 2 of Division 1, but excluding Sections 1191, 1191.1, 1191.5, 1192.2, 1192.4, 1192.6, 1192.7, 1192.9, 1192.95, 1192.10, 1194.7, 1194.8, 1194.81, 1194.82, 1194.85, 1198, and 1199. Notwithstanding the foregoing, the State Compensation Insurance Fund may invest or reinvest an aggregated maximum of 20 percent of moneys that are in excess of the admitted assets over the liabilities and required reserves in the investments allowed pursuant to Sections 1191, 1192.4, 1192.6, 1192.10, 1194.7, and 1198.

(b) (1) (A) Notwithstanding any other law, the State Compensation Insurance Fund may purchase general obligation bonds or other evidence of indebtedness issued by the state, including, but not limited to, warrants issued pursuant to Part 4 (commencing with Section 17000) of Division 4 of Title 2 of the Government Code or notes issued pursuant to Part 5 (commencing with Section 17300) of Division 4 of Title 2 of the Government Code, in any amount and to enter into purchase contracts with the state for this purpose.

(B) Notwithstanding any other law, the State Compensation Insurance Fund may purchase Property Assessed Clean Energy (PACE) bonds, as defined in Section 26104 of the Public Resources Code.

(2) The bonds or other evidence of indebtedness specified in paragraph (1), upon delivery to the State Compensation Insurance Fund, shall, for all purposes, be valid and binding obligations of the issuer thereof, be validly issued and outstanding in accordance with their stated terms, and not be deemed to be owned by or on behalf of the issuer thereof.

(c) The Department of Insurance shall submit to the Legislature by January 31, 2019, a report that assesses the benefit and risk of the State Compensation Insurance Fund s equities investment history by measuring the volatility and total return of the State Compensation Insurance Fund s investment portfolio with and without equities. The report shall be submitted pursuant to Section 9795 of the Government Code.

(d) This section shall remain in effect only until January 1, 2025, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2025, deletes or extends that date.

(Amended by Stats. 2012, Ch. 839, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2025, by its own provisions. See later operative version added by Sec. 2 of Ch. 839.)



11797

(a) The board of directors shall cause all moneys in the State Compensation Insurance Fund that are in excess of current requirements to be invested and reinvested, from time to time, in the same manner as provided for private insurance carriers pursuant to Article 3 (commencing with Section 1170) and Article 4 (commencing with Section 1190) of Chapter 2 of Part 2 of Division 1, but excluding Sections 1191, 1191.1, 1191.5, 1192.2, 1192.4, 1192.6, 1192.7, 1192.9, 1192.95, 1192.10, 1194.7, 1194.8, 1194.81, 1194.82, 1194.85, 1198, and 1199.

(b) (1) (A) Notwithstanding any other law, the State Compensation Insurance Fund may purchase general obligation bonds or other evidence of indebtedness issued by the state, including, but not limited to, notes issued pursuant to Part 5 (commencing with Section 17300) of Division 4 of Title 2 of the Government Code or warrants issued pursuant to Part 4 (commencing with Section 17000) of Division 4 of Title 2 of the Government Code, in any amount and to enter into purchase contracts with the state for this purpose.

(B) Notwithstanding any other law, the State Compensation Insurance Fund may purchase Property Assessed Clean Energy (PACE) bonds, as defined in Section 26104 of the Public Resources Code.

(2) The bonds or other evidence of indebtedness specified in paragraph (1), upon delivery to the State Compensation Insurance Fund, shall, for all purposes, be valid and binding obligations of the issuer thereof, be validly issued and outstanding in accordance with their stated terms, and not be deemed to be owned by or on behalf of the issuer thereof.

(c) This section shall become operative on January 1, 2025.

(Repealed (in Sec. 2) and added by Stats. 2012, Ch. 839, Sec. 2. Effective January 1, 2013. Section operative January 1, 2025, by its own provisions.)



11800

All moneys in the State Compensation Insurance Fund, in excess of current requirements and not otherwise invested, may be deposited by the board of directors from time to time in financial institutions authorized by law to receive deposits of public moneys.

(Amended by Stats. 1979, Ch. 738.)



11800.1

The board of directors may, with the approval of the State Treasurer, authorize the establishment of an account or fund in the State Treasury in the name of the State Compensation Insurance Fund, but such moneys deposited with the State Treasurer are not state moneys within the intent of Section 16305.2 of the Government Code.

(Added by Stats. 1979, Ch. 738.)



11800.2

The State Controller shall keep a special ledger account pertaining to the State Compensation Insurance Fund. In the State Controller s general ledger this account may appear as a cash account, like other accounts of funds in the State Treasury, and only the actual cash credited or deposited to the credit of the State Compensation Insurance Fund shall be entered in the account.

(Added by Stats. 1979, Ch. 738.)



11801

The assets, premiums, reserves, investment income, and any and all property of whatsoever kind derived or acquired by the fund from its transaction of its workers compensation insurance business shall not be used, attached or levied upon in any manner whatsoever by any person to satisfy claims or any other obligations or liability incurred, arising out of, or related to, the fund s transaction of insurance pursuant to the United States Longshoremen s and Harbor Workers Act.

(Repealed and added by Stats. 1978, Ch. 507.)



11802

All premiums, reserves, investment income, and all property of whatsoever kind derived or acquired by the fund from its transaction of insurance pursuant to the United States Longshoremen s and Harbor Workers Compensation Act shall be maintained and identified in separate accounts and records.

(Repealed and added by Stats. 1978, Ch. 507.)



11803

All claims, costs of doing business, liabilities, expenses, and obligations arising out of or related to the fund s transaction of insurance pursuant to the United States Longshoremen s and Harbor Workers Compensation Act shall be paid and charged to the income of whatsoever nature derived from its United States Longshoremen s and Harbor Workers Compensation Act insurance business only.

(Repealed and added by Stats. 1978, Ch. 507.)



11804

Joint or shared use of office building space, whether owned, leased or rented, and the joint use of all furniture, automobiles, office equipment, supplies and services shall be charged to each class of insurance business on an equitable and proportional basis.

(Repealed and added by Stats. 1978, Ch. 507.)



11805

The State Compensation Insurance Fund shall report annually to the Legislature as soon after the close of the calendar year as is feasible, with respect to its experience handling United States longshoremen s and harbor workers insurance pursuant to this chapter, including, but not limited to, a statement of resources and liabilities at the close of each annual period commencing December 31, 1979.

(Added by Stats. 1978, Ch. 507.)






ARTICLE 2. Rates

11820

Subject to the provisions of Article 2 (commencing with Section 11730) of Chapter 3, the board of directors shall establish the rates to be charged by the State Compensation Insurance Fund for insurance issued by it. These rates shall be fixed with due regard to the physical hazards of each industry, occupation, or employment.

(Amended by Stats. 2002, Ch. 6, Sec. 14. Effective January 1, 2003.)



11821

Within each class of business insured such rates shall be fixed, so far as practicable, in accordance with the following elements:

(a) Bodily risk or safety, or other hazard of the plant, premises or work of each insured employer.

(b) The manner in which the work is conducted.

(c) A reasonable regard for the accident experience and history of each such insured.

(d) A reasonable regard for the insured s means and methods of caring for injured persons.

Such rates shall take no account of the extent to which the employees in any particular establishment have or have not persons dependent upon them for support.

(Enacted by Stats. 1935, Ch. 145.)



11822

The rates fixed by the board of directors shall be that percentage of the payroll of any employer which, in the long run and on the average, will produce a sufficient sum, when invested in a way as to realize the maximum return consistent with safe and prudent management practices:

(a) To carry all claims to maturity. The rates shall be based upon the reserve and not upon the assessment plan.

(b) To meet the reasonable expenses of conducting the business of the fund.

(c) To produce a reasonable surplus to cover the catastrophe hazard.

(Amended by Stats. 2002, Ch. 6, Sec. 15. Effective January 1, 2003.)






ARTICLE 3. Policies

11840

The insurance contracts or policies of the State Compensation Insurance Fund may be either limited or unlimited. The insurance contracts or policies may be issued for like periods as are allowed by law to other workers compensation insurers or, in the form of stamps or tickets or otherwise, for one month, for any number of months less than one year, for one day, for any number of days less than one month or during the performance of any particular work, job or contract. The rates charged shall be proportionately greater for a shorter than for a longer period and a minimum premium charge shall be fixed in accordance with a reasonable rate for insuring one person for one day.

(Amended by Stats. 1981, Ch. 714, Sec. 308.)



11841

Nothing in this chapter shall prevent:

(a) Any applicant for insurance from being covered temporarily until the application is finally acted upon.

(b) An insured from surrendering any policy at any time and having returned to him the difference between the premium paid and the premium at the customary short term for the shorter period which such policy has already run.

(Enacted by Stats. 1935, Ch. 145.)



11843

The State Compensation Insurance Fund may issue policies including, with their employees, employers who perform labor incidental to their occupations, and including also members of the families of such employers engaged in the same occupation.

(Enacted by Stats. 1935, Ch. 145.)



11844

Such policies covering employers shall insure to such employers and working members of their families the same compensations provided for their employees, and at the same rates.

(Enacted by Stats. 1935, Ch. 145.)



11845

The estimations of the wage values, respectively, of such insured employers and members of their families shall be reasonable and shall be separately stated in and added to the valuation of the pay rolls upon which their premium is computed.

(Enacted by Stats. 1935, Ch. 145.)



11846

The policies may likewise be sold to self-employing persons and to casual employees. The insureds, for the purpose of the insurance, shall be deemed to be employees within the meaning of the workers compensation laws.

(Amended by Stats. 1981, Ch. 714, Sec. 309.)






ARTICLE 4. Reports and Statements

11860

Each quarter the president of the State Compensation Insurance Fund shall make a report to the Governor of the business done by the State Compensation Insurance Fund during the previous quarter and a statement of the fund s resources and liabilities at the close of that previous quarter. The State Compensation Insurance Fund shall, at its own expense, hire a recognized firm of certified public accountants to audit annually the books and records of the State Compensation Insurance Fund and cause an abstract summary thereof to be published one or more times in at least two newspapers of general circulation in the state. The president of the fund shall additionally provide the commissioner with all reports required by law to be made to him or her by other insurers.

(Amended by Stats. 2002, Ch. 6, Sec. 17. Effective January 1, 2003.)






ARTICLE 5. Coverage of Public Employers

11870

The state, any agency, department, division, commission, board, bureau, officer or other authority thereof, and each county, city and county, city, school district, irrigation district, any other district established by law, or other public corporation or quasi public corporation within the state, including any public utility operated by a private corporation may insure against its liability for compensation with the State Compensation Insurance Fund. Where the state or any agency, department, division, commission, board, bureau, officer or authority thereof is the insured, the premium for that insurance shall be a proper charge against any moneys appropriated for the support of or expenditure by the insured, except that in the case of an insured supported by or authorized to expend moneys appropriated out of more than one fund, the insured, with the approval of the Director of Finance, may determine the proportion of the premium to be paid out of each fund. In that case the insured, with the approval of the Director of Finance, may pay the entire premium out of any of those funds and thereafter the funds used for payment shall be reimbursed in proper proportion out of the other funds. In case a county, city and county, city, school district, irrigation district, or other district established by law, or other public corporation or quasi public corporation within the state is the insured, the premium therefor shall be a proper charge against the general fund of the insured.

(Amended by Stats. 1994, Ch. 373, Sec. 1. Effective January 1, 1995.)



11871

The State Compensation Insurance Fund may enter into a master agreement with the Department of Human Resources to render services in the adjustment and disposition of claims for workers compensation to any state agencies, including any officer, department, division, bureau, commission, board or authority, not insured with the fund.

The master agreement shall provide for rendition of services at a uniform rate to all agencies, except that the rate for the Department of the California Highway Patrol may be fixed independently of the uniform rate.

The fund may, in accordance with the agreement, adjust and dispose of claims for workers compensation made by an officer or employee of any state agency not insured with the fund.

The fund may make all expenditures, including payment to claimants for medical care or for adjustment or settlement of claims, necessary to the adjustment and final disposition of claims. The agreement shall provide that the state agency whose officer or employee is a claimant shall reimburse the fund for the expenditures and for the actual cost of services rendered.

The fund may in its own name, or in the name of the state agency for which the services are performed, do any and all things necessary to recover on behalf of the state agency for which it renders service any and all amounts which an employer might recover from third persons under Chapter 5 (commencing with Section 3850) of Part 1 of Division 4 of the Labor Code, or which an insurer might recover pursuant to Section 11662 including the right to commence and prosecute actions, to file, pursuant to Chapter 5 (commencing with Section 3850) of Part 1 of Division 4 of the Labor Code, liens for whatever sums would be recoverable by suit against a third person, to intervene in other court proceedings, and to compromise claims and actions before or after commencement of suit or after entry of judgment when in the opinion of the fund full collection cannot be enforced.

(Amended by Stats. 2012, Ch. 665, Sec. 173. Effective January 1, 2013.)



11872

The fund may annually enter into agreements with state agencies for service to be rendered to the fund. These state agencies include, but shall not be limited to: the Department of Finance, Department of General Services, State Personnel Board, and the Public Employees Retirement System. If these agencies and the fund cannot agree upon the cost of services provided by the agreements, the California Victim Compensation and Government Claims Board shall be requested to arrive at an equitable settlement.

(Amended by Stats. 2006, Ch. 538, Sec. 472. Effective January 1, 2007.)



11873

(a) Except as provided by subdivision (b), the fund shall not be subject to the provisions of the Government Code made applicable to state agencies generally or collectively, unless the section specifically names the fund as an agency to which the provision applies.

(b) The fund shall be subject to the provisions of Chapter 10.3 (commencing with Section 3512) of Division 4 of Title 1 of, Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of, Chapter 6.5 (commencing with Section 8543) of Division 1 of Title 2 of, Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of, the Government Code, and Division 5 (commencing with Section 18000) of Title 2 of the Government Code, with the exception of all of the following provisions of that division:

(1) Article 1 (commencing with Section 19820) and Article 2 (commencing with Section 19823) of Chapter 2 of Part 2.6 of Division 5.

(2) Sections 19849.2, 19849.3, 19849.4, and 19849.5.

(3) Chapter 4.5 (commencing with Section 19993.1) of Part 2.6 of Division 5.

(c) Except as provided in subdivisions (d) and (e) for the period from July 1, 2012, to June 30, 2013, inclusive, and notwithstanding any provision of the Government Code or any other provision of law, the positions funded by the State Compensation Insurance Fund are exempt from any hiring freezes and staff cutbacks otherwise required by law. This subdivision is declaratory of existing law.

(d) Notwithstanding any other law, employees of the fund shall, without limitation, be subject to any and all reductions in state employee compensation imposed by the Legislature on other state employees for the period from July 1, 2012, to June 30, 2013, inclusive, regardless of the means adopted to effect those reductions.

(e) With the exception of the reductions authorized in subdivision (d), if any provision of this section, or any practice or procedure adopted pursuant to this section, is in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2012, Ch. 32, Sec. 26. Effective June 27, 2012.)



11874

On the effective date of this act the Controller shall draw his or her warrant in favor of the State Compensation Insurance Fund for the total amount of the funds in the custody of the Treasurer belonging to the State Compensation Insurance Fund, and the Treasurer shall pay that warrant.

(Amended by Stats. 2011, Ch. 426, Sec. 11. Effective January 1, 2012.)






ARTICLE 6. Penalties

11880

(a) It is unlawful to make or cause to be made any knowingly false or fraudulent statement, whether made orally or in writing, of any fact material to the determination of the premium, rate, or cost of any policy of workers compensation insurance issued or administered by the State Compensation Insurance Fund for the purpose of reducing the premium, rate, or cost of the insurance. Any person convicted of violating this subdivision shall be punished by imprisonment in a county jail for one year, or pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or five years, or by a fine not exceeding fifty thousand dollars ($50,000), or double the value of the fraud, whichever is greater, or by both that imprisonment and fine.

(b) Any person who violates subdivision (a) and who has a prior felony conviction of the offense set forth in that subdivision shall receive a two-year enhancement for each prior conviction in addition to the sentence provided in subdivision (a). The existence of any fact that would subject a person to a penalty enhancement shall be alleged in the information or indictment and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by plea of guilty or nolo contendere or by trial by the court sitting without a jury.

(Amended by Stats. 2011, Ch. 15, Sec. 218. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11881

Whenever in Chapter 4, Part 3, Division 2 of the Insurance Code the term State Industrial Accident Commission or Industrial Accident Commission or commission or director or similar designation occurs, it means the Board of Directors of the State Compensation Insurance Fund except when such meaning is inconsistent with the intent and context of said chapter.

(Added by Stats. 1945, Ch. 1431.)






ARTICLE 7. Transfer of Ownership

11885

(a) The Director of Finance is hereby authorized to act as agent for the state and, in that capacity, to sell a portion of, or otherwise obtain value for, the State Compensation Insurance Fund s assets and liabilities. That authorized sale or other disposition shall be transacted with an entity that the director, in consultation with the State Treasurer, determines will provide the best combination of each of the following:

(1) The highest price for the State Compensation Insurance Fund s workers compensation insurance assets and liabilities or the best value to the General Fund, or both.

(2) The greatest security for the payment of the purchase price.

(3) Demonstrated competence and professional qualifications for the continued satisfactory performance of the workers compensation insurance services offered for sale or other disposition.

(b) Prior to releasing any Notice of Request for Qualifications, a majority of the State Compensation Insurance Fund Board of Directors shall concur that the assets and liabilities that are identified by the Director of Finance, in consultation with the State Treasurer, in subdivision (a) are appropriate for sale or other disposition.

(c) Notwithstanding any other law, the process for sale or other disposition shall include the steps the director, in consultation with the State Treasurer, deems necessary or convenient to achieve the ends set forth in this section. The process shall include, but not necessarily be limited to, all of the following:

(1) The satisfaction of criteria established by the director, in consultation with the State Treasurer, consistent with achieving the best price or other value for those workers compensation insurance assets and liabilities. These criteria shall include any pertinent requirements of the State Compensation Insurance Fund Board of Directors.

(2) A Notice of Request for Qualifications sent by the Director of Finance to each firm currently providing workers compensation insurance coverage to California employers and any entity proposed by the State Compensation Insurance Fund Board of Directors. In addition, it shall be advertised in the State Contracts Register pursuant to Sections 14827.1 and 14827.2 of the Government Code. This notice shall include a description of the workers compensation insurance program, a summary description of the workers compensation insurance assets and liabilities offered for sale or other disposition, and a description of the due diligence review process to provide potential purchasers with further information regarding the workers compensation insurance assets and liabilities offered for sale or other disposition, the selection criteria on which the transaction will be based, the submission requirements and deadlines, and a Department of Finance contact name and telephone number for more information. A copy of the Notice of Request for Qualifications shall be provided to the Joint Legislative Budget Committee within seven days of its release.

(3) The evaluation by the director, in consultation with the State Treasurer, of all statements timely submitted in response to the Notice of Request for Qualifications sent pursuant to paragraph (2), using the criteria contained in the notice, and, based on those statements, the establishment of a qualified participant list.

(4) For purposes of Section 11772, any action by the board of directors related to any transaction contemplated by this article, including, but not limited to, any approvals of such transactions, shall be deemed to be in good faith.

(5) The Director of Finance shall notify the Joint Legislative Budget Committee in writing within seven days of completing a sale pursuant to subdivision (a).

(Added by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 21. Effective July 28, 2009.)



11885.3

In order to accomplish the purpose of this article, the State Compensation Insurance Fund and its board of directors shall participate fully in good faith with the Director of Finance, and the Director of Finance shall act in good faith in carrying out the duties prescribed by this article.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 21. Effective July 28, 2009.)



11885.5

Notwithstanding any other law, the approval of neither the Attorney General, nor the Insurance Commissioner, nor the Director of General Services is required for execution and implementation of the sale or other disposition of the assets and liabilities of the State Compensation Insurance Fund or any other agreement authorized by this article.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 21. Effective July 28, 2009.)



11885.7

(a) The Director of Finance shall deposit all proceeds of any sale of, or any funds achieved through any other disposition of, the State Compensation Insurance Fund s workers compensation insurance assets and liabilities under this article, less any costs related to that transaction, into the General Fund.

(b) The proceeds of any sale of, or any funds achieved through any other disposition of, the State Compensation Insurance Fund s workers compensation insurance assets and liabilities are not proceeds of taxes as that term is used in subdivision (c) of Section 8 of Article XIII?B of the California Constitution. The disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 21. Effective July 28, 2009.)



11885.9

(a) Notwithstanding any other law, the Director of Finance is authorized to enter into agreements with firms or individuals to act as advisers to the state in the transactions contemplated by this article. Section 14838 of the Government Code and Article 4 (commencing with Section 10335) of Chapter 2 of Part 2 of Division 2 of the Public Contract Code do not apply to any agreement entered into by the director with advisers pursuant to this section.

(b) Notwithstanding any other law, the Director of Finance is also authorized to enter into legal services agreements to obtain specialized legal advice related to the transactions contemplated by this article. Section 11040 of the Government Code and Section 6072 of the Business and Professions Code shall not apply to the legal services agreements entered into by the director pursuant to this section.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 21. Effective July 28, 2009.)



11886

(a) The Director of Finance, in consultation with the State Treasurer, shall select firms or individuals to provide advisory services based on demonstrated competence and professional qualifications necessary for the satisfactory performance of the services required and in the manner described in this section.

(b) The Director of Finance, in consultation with the State Treasurer, shall establish selection criteria for selecting advisers. The criteria may include, but are not necessarily limited to, factors such as professional excellence, demonstrated competence, specialized experience in performing similar services, education and experience of key personnel to be assigned, staff capability, ability to meet schedules, nature and quality of similar completed work of the firm or individual, reliability and continuity of the firm or individual, and other considerations deemed by the director, in consultation with the State Treasurer, to be relevant and necessary to the performance of advisory services.

(c) In order to select advisers, the director shall publish a Notice of Request for Qualifications in the State Contracts Register pursuant to Sections 14827.1 and 14827.2 of the Government Code. The notice shall include a description of the advisory services required, the selection criteria on which the contract award will be based, submission requirements and deadlines, and a Department of Finance contact name and telephone number for more information. A copy of the Notice of Request for Qualifications shall be provided to the Joint Legislative Budget Committee within seven days of publication in the State Contracts Register.

(d) (1) After the final response date stated in the Notice of Request for Qualifications, the Director of Finance, in consultation with the State Treasurer, shall review the responses submitted, and shall evaluate them using the criteria contained in the notice. The director shall rank, in order of preference based on the criteria contained in the notice, the firm or individuals determined to be qualified to perform the required services.

(2) The Director of Finance, in consultation with the State Treasurer, may interview any of the qualified firms or individuals regarding the experience and qualifications of those firms or individuals, as well as anticipated concepts and the benefits of alternative methods of furnishing the required services.

(e) (1) Following the interviews, if any, held pursuant to subdivision (d), the Director of Finance shall adjust the ranking of the qualified individuals or firms to reflect those firms or individuals deemed to be the most highly qualified to perform the required services.

(2) The Director of Finance, in consultation with the State Treasurer, shall enter into negotiations with the firm or individual most highly ranked pursuant to paragraph (1). If negotiations are concluded successfully, the director shall enter into a contract. If the director, in his or her sole discretion, concludes that the negotiations are unsuccessful, the director shall terminate the negotiations, and begin new negotiations, in consultation with the State Treasurer, with the other firms or individuals ranked pursuant to paragraph (1) in order of their ranking, and either contract with or terminate negotiations with each next most highly ranked firm or individual.

(3) If, after pursuing the negotiation process set forth in paragraph (2), the Director of Finance has been unable to negotiate a satisfactory contract at fair and reasonable compensation, the director may reinstate the selection process prescribed in this section, commencing with the issuance of a new Notice of Request for Qualifications.

(4) The Director of Finance shall notify the Joint Legislative Budget Committee in writing within seven days of entering into a contract with an individual or firm for advisory services.

(f) This section shall not apply to the selection of a legal services adviser.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 21. Effective July 28, 2009.)



11886.2

(a) The Director of Finance shall notify the Joint Legislative Budget Committee in writing upon his or her determination that neither the sale nor any other transaction authorized by this article is anticipated to achieve the purposes of this article or upon the completion of a disposition of State Compensation Insurance Fund assets and liabilities pursuant to this article.

(b) The Director of Finance shall cease those activities he or she is authorized or directed to undertake pursuant to this article upon the earlier of either:

(1) The 30th day following written notice by the director to the Chairperson of the Joint Legislative Budget Committee pursuant to subdivision (a).

(2) January 10, 2012.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 21. Effective July 28, 2009.)









CHAPTER 5. Market Assistance Program for Long-Term Health Care Facility Liability Insurance

11890

As used in this chapter:

(a) Long-term health care facility has the same meaning as that term is defined in Section 1418 of the Health and Safety Code.

(b) Residential care facilities for the elderly has the same meaning as that term is defined in Section 1569.2 of the Health and Safety Code.

(Added by Stats. 2003, Ch. 899, Sec. 3. Effective January 1, 2004.)



11891

(a) If the commissioner finds after a public hearing that liability insurance for long-term health care facilities, residential care facilities for the elderly, or physicians who provide or oversee the provision of services to residents in long-term health care facilities or residential care facilities for the elderly is not readily available in the voluntary insurance market, and that the public interest requires this availability, the commissioner may authorize the formation of a market assistance program to assist in securing that insurance for long-term health care facilities, residential care facilities for the elderly, or physicians who provide or oversee the provision of services to residents in long-term health care facilities or residential care facilities for the elderly. The commissioner may require insurers, agents, and brokers to attend public hearings and meetings concerning either the need for a market assistance program or the organization and formation of a program. The commissioner may also assist in securing insurance for long-term health care facilities, residential care facilities for the elderly, or physicians who provide or oversee the provision of services to residents in long-term health care facilities or residential care facilities for the elderly for which commercial liability insurance is not readily available by forming a risk pooling arrangement as permitted by the Federal Liability Risk Retention Act of 1986.

(b) The commissioner may develop appropriate standards and regulations to implement the market assistance program and risk pooling arrangement authorized by this section.

(Added by Stats. 2003, Ch. 899, Sec. 3. Effective January 1, 2004.)



11892

(a) The commissioner may order the creation of an unincorporated, not-for-profit, temporary joint underwriting association for liability insurance, constituting a legal entity separate and distinct from all its members. The purpose of the association shall be to provide a market for liability insurance on a self-supporting basis, without subsidy from association members.

(b) If the commissioner determines after a public hearing that liability insurance for long-term health care facilities, residential care facilities for the elderly, or physicians who provide or oversee the provision of services to residents in long-term health care facilities or residential care facilities for the elderly is readily available through the voluntary market, the association created pursuant to subdivision (a) shall cease its underwriting operations.

(c) The commissioner may develop appropriate standards and regulations to implement the joint underwriting association authorized by this section.

(Added by Stats. 2003, Ch. 899, Sec. 3. Effective January 1, 2004.)









PART 4. MISCELLANEOUS CASUALTY INSURANCES

CHAPTER 1. Surety Insurers on Reserve Basis; Capital Requirements and Permitted Insurances

ARTICLE 1. Capital and Scope of Business

12050

An incorporated insurer issuing surety policies on the reserve basis shall be governed by the paid-in capital and surplus requirements of Sections 700. 01 to 700.05, inclusive.

(Amended by Stats. 1953, Ch. 958.)



12051

During the first three years following its admission, the insurer s assets in an amount equal to its required paid-in capital shall be in cash or in the value of obligations, purchase of which is approved by the commissioner, of the United States government, any State, or any county in this State.

(Enacted by Stats. 1935, Ch. 145.)



12052

After such three-year period, investments of such insurers are subject only to the provisions of this code regulating generally the investments of other incorporated insurers issuing policies on a reserve basis.

(Enacted by Stats. 1935, Ch. 145.)



12055

An insurer admitted in the State to transact credit insurance may also acquire and dispose of debts so insured and collect any debts owed to such insurer or to any person so insured by it. In performing any such act the credit insurer shall be under the jurisdiction of the Insurance Commissioner.

(Added by Stats. 1963, Ch. 19.)






ARTICLE 2. Administrative Control

12070

The commissioner shall publish and maintain a complete list of all admitted surety insurers on the department s public Web site. The list shall set forth all of the following:

(a) The full corporate name of the insurer.

(b) The name of the state or country under whose laws the insurer is organized.

(c) The date of the certificate of authority issued to the insurer to transact surety insurance in this state.

(Amended by Stats. 2008, Ch. 351, Sec. 5. Effective January 1, 2009.)



12072

(a) Whenever the insurer s certificate of authority is surrendered, revoked, canceled, annulled, or suspended or whenever any such insurer, after such abrogation of its certificate again is admitted, the commissioner shall promptly update the list of admitted surety insurers on the department s public Web site to include the name of the insurer and the date of that abrogation of, or of renewal of, the certificate.

(b) The list of admitted surety insurers maintained on the department s public Web site may be used by county clerks and others to confirm the license status of surety insurers.

(Amended by Stats. 2008, Ch. 351, Sec. 7. Effective January 1, 2009.)






ARTICLE 3. Special Restrictions on Business

12090

(a) An admitted surety insurer shall not become surety on any one undertaking, or accept reinsurance on such undertaking, when its liability thereon, in excess of the amount reinsured by it in an admitted insurer, amounts to more than ten percent of its capital and surplus as shown by its last statement on file in the office of the commissioner.

(b) In determining its liability on an undertaking for purposes of subdivision (a), an admitted insurer may reduce its liability by either or both of the following:

(1) Deposits with the surety insurer, in a manner acceptable to the commissioner, or by conveyance to it in trust for its protection, of assets that would qualify as admitted assets.

(2) A clean and irrevocable letter of credit acceptable to the commissioner.

(Amended by Stats. 1991, Ch. 1020, Sec. 1.)



12091

Whenever a surety insurer fails to maintain such a financial condition that assets allowed under subdivision (a) are equal in value to the aggregate of the charges prescribed under subdivision (b), the commissioner shall act as prescribed in Section 12092.

(a) In estimating its condition the commissioner shall allow as assets only such as are allowed under law in force at the time of the estimate.

(b) The charges to be aggregated shall be:

(1) Eighty percent of the paid-in capital, but in no case less than two hundred fifty thousand dollars ($250,000).

(2) All outstanding indebtedness.

(3) Provision for reinsuring all outstanding risks, estimated as prescribed in Section 985.

(Amended by Stats. 1971, Ch. 163.)



12092

Whenever such an insurer fails to maintain the financial condition required by section 12091, the commissioner shall require the deficiency to be made up in sixty days. If it is not made up as required, he shall issue a certificate showing the extent of such deficiency. He shall publish the certificate once a week for three weeks, in a daily San Francisco paper. From the time of first publication until such deficiency is made up, the insurer shall not do business in this State.

(Enacted by Stats. 1935, Ch. 145.)



12093

Whenever a surety insurer gives notice of cancellation of the coverage of an employee under a blanket fidelity bond, upon the request of the employee, the surety insurer, within 10 days of the request, shall furnish to the employee a statement setting forth the ground or grounds upon which the notice of cancellation is based. There shall be no liability on the part of, and no cause of action shall arise against, any surety insurer, or its licensed investigative sources, for any statements made by it concerning any employee in a written notice required to be given pursuant to this section.

If the surety insurer fails to comply with the provisions of the first paragraph of this section, the employee may apply to the commissioner for a certificate of the facts or information desired and the commissioner shall act thereon in accordance with the provisions of Article 3 (commencing with Section 12950) of Chapter 2 of Division 3.

(Added by Stats. 1961, Ch. 1931.)






ARTICLE 4. Special Regulations

12095

No insurer admitted in this state to issue surety insurance shall fail or refuse to accept an application for a contractor s license or performance bond, or to issue such a bond to an applicant therefor, or refuse or cancel such a bond, under conditions less favorable to the obligor than in other comparable cases, except for reasons applicable alike to persons of every characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code, or persons of every geographical area; nor shall any characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code, or location within a county, of itself, constitute a condition or risk for which a greater rate, premium, charge, guaranty, or collateral may be required of the applicant for such a bond.

(Amended by Stats. 2008, Ch. 682, Sec. 8. Effective January 1, 2009.)



12096

(a) Any applicant for a contractor s license or performance bond who believes that the admitted surety insurer, regularly issuing such bonds, to whom he has applied did not comply with Section 12095, may file a complaint in writing with the commissioner. If the commissioner finds that there is reasonable ground to believe that the alleged discrimination has occurred, he may set the complaint for hearing, after notice, at which hearing each of the parties to the complaint shall have an opportunity to be heard in person or through their witnesses.

(b) Any determination of the commissioner upon such complaint and hearing shall be judicially reviewable.

(Amended by Stats. 1979, Ch. 1013.)



12097

Whoever denies a contractor s license or performance bond solely on the grounds specified in this article is liable for each and every such offense for the actual damages, and two hundred fifty dollars ($250) in addition thereto, suffered by the licensee or applicant for a license.

(Amended by Stats. 1979, Ch. 1013.)






ARTICLE 5. Financial Guaranty Insurance

12100

As used in this article:

(a) (1) Financial guaranty insurance means a surety bond, an insurance policy or, when issued by an insurer, an indemnity contract and any guarantee similar to the foregoing types, under which loss is payable upon proof of occurrence of financial loss to an insured claimant, obligee, or indemnitee as a result of any of the following events:

(A) Failure of any obligor on or issuer of any debt instrument or other monetary obligation (including equity securities guaranteed under a surety bond, insurance policy, or indemnity contract) to pay, when due to be paid by the obligor or scheduled at the time insured to be received by the holder of the obligation, principal, interest, premium, dividend, purchase price of or on the instrument or obligation, or other monetary payment when the failure is the result of financial default or insolvency, or, provided that the payment source is investment grade, any other failure of that payment source to make payment, regardless of whether the obligation is incurred directly or as guarantor by or on behalf of another obligor that has also defaulted.

(B) Changes in the levels of interest rates, whether short or long term, or the differential in interest rates between various markets or products.

(C) Changes in the rate of exchange of currency.

(D) Changes in the value of financial or commodity indices, or price levels in general.

(E) Other events that the commissioner determines by order, regulation, or written consent are substantially similar to any of the foregoing.

(2) Notwithstanding paragraph (1), financial guaranty insurance shall not include any of the following:

(A) Insurance of any loss resulting from any event described in paragraph (1), if the loss is payable only upon the occurrence of any of the following, as specified in a surety bond, insurance policy, or indemnity contract:

(i) A fortuitous physical event.

(ii) A failure of or deficiency in the operation of equipment.

(iii) An inability to extract or recover a natural resource.

(B) Title insurance authorized by Section 104 and as permitted to be written by title insurers pursuant to Chapter 1 (commencing with Section 12340) of Part 6.

(C) Surety insurance as authorized by Section 105.

(D) Credit unemployment insurance, meaning insurance on a debtor in connection with a specific loan or other credit transaction, to provide payments to a creditor in the event of unemployment of the debtor for the installments or other periodic payments becoming due while a debtor is unemployed.

(E) Credit insurance authorized by Section 113.

(F) Guaranteed investment contracts and funding agreements issued by life insurance companies that provide that the life insurer itself will make specified payments in exchange for specific premiums or contributions.

(G) Mortgage guaranty insurance authorized by Section 119 and as permitted to be written by a mortgage guaranty insurer pursuant to Chapter 2A (commencing with Section 12640.01) of Part 6.

(H) Indemnity contracts or similar guarantees, to the extent that they are not otherwise limited or proscribed by this article, in which a life insurer does any of the following:

(i) Guarantees its obligations or indebtedness or the obligations or indebtedness of a subsidiary (as defined in Section 1215) other than a financial guaranty insurance corporation; provided that:

(I) To the extent that any obligations or indebtedness are backed by specific assets, those assets shall at all times be owned by the life insurer or the subsidiary.

(II) In the case of the guarantee of the obligations or indebtedness of the subsidiary that are not backed by specific assets of the life insurer, the guarantee terminates once the subsidiary ceases to be a subsidiary.

(ii) Guarantees obligations or indebtedness (including the obligation to substitute assets where appropriate) with respect to specific assets acquired by a life insurer in the course of normal investment activities and not for the purpose of resale with credit enhancement, or guarantees obligations or indebtedness acquired by its subsidiary, provided that the assets acquired pursuant to this clause have been either of the following:

(I) Acquired by a special purpose entity, whose sole purpose is to acquire specific assets of the life insurer or the subsidiary and issue securities or participation certificates backed by the assets.

(II) Sold to an independent third party.

(iii) Guarantees obligations or indebtedness of an employee or agent of the life insurer.

(I) Any cramdown bond or mortgage repurchase bond, as those phrases are used by nationally recognized rating agencies in respect of mortgage-backed securities.

(J) Residual value insurance.

(K) Any other form of insurance covering risks that the commissioner determines by order, regulation, or written consent to be substantially similar to any of the foregoing.

(b) Affiliate means a person that, directly or indirectly, owns at least 10 but less than 50 percent of the financial guaranty insurance corporation or that is at least 10 percent but less than 50 percent, directly or indirectly, owned by a financial guaranty insurance corporation.

(c) Asset-backed securities means either of the following:

(1) Securities or other financial obligations of an issuer provided that both of the following apply:

(A) The issuer is a special purpose corporation, trust, or other entity, or, provided that the securities or other financial obligations constitute an insurable risk, is a bank, trust company, or other financial institution, deposits in which are insured by the Bank Insurance Fund or the Savings Association Insurance Fund of the Federal Deposit Insurance Corporation or any successors thereto.

(B) The securities or other financial obligations are related to a pool of assets so that all of the following apply:

(i) The pool of assets has been conveyed, pledged, or otherwise transferred to or is otherwise owned or acquired by the issuer.

(ii) The pool of assets backs the securities or other financial obligations issued.

(iii) No asset in the pool, other than an asset directly payable by, guaranteed by, or backed by the full faith and credit of the United States government or that otherwise qualifies as collateral under paragraph (1) or (2) of subdivision (e), has a value exceeding 20 percent of the aggregate value of the pool.

(2) A pool of credit default swaps or credit default swaps referencing a pool of obligations, provided that each of the following is true:

(A) The swap counterparty whose obligations are insured under the credit default swap is a special purpose corporation, special purpose trust, or other special purpose legal entity.

(B) No reference obligation in the pool, other than an obligation directly payable by, guaranteed by, or backed by the full faith and credit of the United States government, or that otherwise qualifies as collateral under paragraph (2) of subdivision (e), has a notional amount exceeding 10 percent of the pool s aggregate notional amount.

(C) The insurer has the benefit of a deductible or other first loss credit protection against claims under its insurance policy.

(d) Average annual debt service means the amount of insured unpaid principal and interest on an obligation multiplied by the number of the insured obligations (assuming that each obligation represents a $1,000 par value), divided by the amount equal to the aggregate life of all of those obligations. This definition, expressed as a formula in regard to bonds, is as follows:

Average Annual

Debt Service

=

Total Debt Service Number of Bonds

Bond Years

Total Debt Service

=

Insured Unpaid Principal + Interest

Number of Bonds

=

Total Insured Principal

$1,000

Bond Years

=

Number of Bonds Term in Years

Term in Years = Term to maturity based on scheduled amortization or, in the absence of a scheduled amortization in the case of asset-backed securities or other obligations lacking a scheduled amortization, expected amortization, in each case determined as of the date of issuance of the insurance policy based upon the amortization assumptions employed in pricing the insured obligations or otherwise used by the insurer to determine aggregate net liability.

(e) Collateral means any of the following:

(1) Cash.

(2) The cashflow from specific obligations that are not callable and scheduled to be received based on expected prepayment speed on or prior to the date of scheduled debt service (including scheduled redemptions and prepayments) on the insured obligation, provided that any of the following is true, as applicable:

(A) The specific obligations are directly payable by, guaranteed by, or backed by the full faith and credit of the United States government.

(B) In the case of insured obligations denominated or payable in a foreign currency as permitted under paragraph (3) of subdivision (b) of Section 12112, the specific obligations are directly payable by, guaranteed by, or backed by the full faith and credit of the foreign government or the central bank thereof.

(C) The specific obligations are insured by the same insurer that insures the obligations being collateralized, and the cashflows from the specific obligations are sufficient to cover the insured scheduled payments on the obligations being collateralized.

(3) The market value of investment grade obligations, other than obligations evidencing an interest in the project or projects financed with the proceeds of the insured obligations.

(4) The face amount of each letter of credit that meets all of the following criteria:

(A) Is irrevocable.

(B) Provides for payment under the letter of credit in lieu of or as reimbursement to the insurer for payment required under a financial guaranty insurance policy.

(C) Is issued, presentable, and payable either:

(i) At an office of the letter of credit issuer in the United States.

(ii) At an office of the letter of credit issuer located in the jurisdiction in which the trustee or paying agent for the insured obligation is located.

(D) Contains a statement that either:

(i) Identifies the financial guaranty insurance corporation, its collateral agent, or any successor by operation of law, including any liquidator, rehabilitator, receiver, or conservator, as the beneficiary.

(ii) Identifies the trustee or the paying agent for the insured obligation as the beneficiary.

(E) Contains a statement to the effect that the obligation of the letter of credit issuer under the letter of credit is an individual obligation of that issuer and is in no way contingent upon reimbursement with respect thereto.

(F) Contains an issue date and an expiration date.

(G) Does either of the following:

(i) Has a term at least as long as the shorter of the term of the insured obligation or the term of the financial guaranty insurance policy.

(ii) Provides that the letter of credit shall not expire without 30 days prior written notice to the beneficiary and allows for drawing under the letter of credit in the event that, prior to expiration, the letter of credit is not renewed or extended or a substitute letter of credit or alternate collateral meeting the requirements of subdivision (e) is not provided.

(H) If the letter of credit is governed by the 1983 revision of the Uniform Customs and Practice for Documentary Credits of the International Chamber of Commerce (Publication 400 or 500), or any successor revision approved by the commissioner, it shall contain a provision for an extension of time, of not less than 30 days after resumption of business, to draw against the letter of credit in the event that one or more of the occurrences described in Article 19 of Publication 400 or 500 occurs.

(I) Is issued by a bank, trust company, or savings association that meets all of the following criteria:

(i) Is organized and existing under the laws of the United States or any state thereof or, in the case of a financial institution organized under the laws of a foreign country, has a branch or agency office licensed under the laws of the United States or any state thereof and is domiciled in a member country of the Organization of Economic Co-operation and Development having a sovereign rating in one of the top two generic lettered rating classifications by a securities rating agency acceptable to the commissioner.

(ii) Has (or is the principal operating subsidiary of a financial institution holding company that has) a long-term debt rating of at least investment grade.

(iii) Is not a parent, subsidiary, or affiliate of the trustee or paying agent, if any, with respect to the insured obligation if that trustee or paying agent is the named beneficiary of the letter of credit.

(5) The amount of credit protection available to the insurer (or its nominee) under each credit default swap that satisfies each of the following:

(A) May not be amended without the consent of the insurer and may only be terminated in accordance with one of the following:

(i) At the option of the insurer.

(ii) At the option of the counterparty to the insurer (or its nominee), if the credit default swap provides for the payment of a termination amount equal to the replacement cost of the terminated credit default swap determined with reference to standard documentation of the International Swap and Derivatives Association, Inc. or otherwise acceptable to the commissioner.

(iii) At the discretion of the commissioner acting as rehabilitator, liquidator, or receiver of the insurer upon payment by or on behalf of the insurer of any termination amount due from the insurer.

(B) Provides for payment under all instances in which payment under a financial guaranty insurance policy is required, except that payment under the credit default swap may be on a first loss, excess of loss, or other nonpro rata basis and may apply on an aggregate basis to more than one policy.

(C) Is provided by one of the following:

(i) A counterparty whose obligations under the credit default swap are insured by a financial guaranty insurance corporation licensed under this article or guaranteed by a financial institution referred to in clauses (ii) and (iii) of this subparagraph.

(ii) A financial institution satisfying the requirements of clauses (i) to (iii), inclusive, of subparagraph (I) of paragraph (4), provided that obligations of the financial institution on parity with its obligations under the credit default swap are rated as investment grade, and further provided that, if the financial institution is not organized under, or acting through a branch or agency office licensed under, the laws of the United States or any state thereof, then the financial institution is required to collateralize the replacement cost of the credit default swap in the event that it fails to maintain the investment grade rating.

(iii) Any other financial institution that the commissioner determines to be substantially similar to any specified in clause (i) or (ii).

(iv) The requirements of this subparagraph shall not be construed as authority for an insurer domiciled in the United States to issue credit default swaps unless the insurer has explicit authority to issue credit default swaps.

Collateral shall be deposited with or held by the financial guaranty insurance corporation, held by a trustee or agent for the benefit of the financial guaranty insurance corporation in trust or to perfect a security interest, or held in trust pursuant to the bond indenture or other trust arrangement by a trustee or custodian for the benefit of holders of the insured obligations in the form of funds for payment of insured obligations, sinking funds, or other reserves that may be used for the payment of insured obligations, collateral agent fees and trustee fees, or reimbursement of the financial guaranty insurance corporation on any obligation insured by the corporation. The trustee, custodian, or agent shall be a bank, savings association, depository institution, or other entity acceptable to the commissioner, the deposits of which are insured by the Bank Insurance Fund or the Savings Association Insurance Fund of the Federal Deposit Insurance Corporation (or any successors thereto), or in the case of banking organizations organized under the laws of a foreign country in addition satisfies the requirements of clauses (i) and (ii) of subparagraph (I) of paragraph (4), and in each case that has a net worth of at least twenty-five million dollars ($25,000,000). The trustee or agent may also be an approved or qualified servicer or originator of the kind of assets that comprise the collateral that maintains in force at all times errors and omissions insurance applicable to the trust or agency activities, including without limitation, a servicer qualified under a federal or state insurance or guaranty program to service loans or mortgage loans. The commissioner may adopt regulations, bulletins, notices or orders to limit the amount of collateral provided by obligations, letters of credit, or credit default swaps, or to limit the amount of collateral provided by any single issuer, bank, or counterparty as provided for in this subdivision. The commissioner may also require additional reporting as deemed necessary.

(f) Commercial real estate means income-producing real property other than residential property consisting of less than five units.

(g) Contingency reserve means an additional liability reserve established to protect policyholders against the effects of adverse economic cycles or other unforeseen circumstances.

(h) Credit default swap means an agreement referencing credit derivative definitions published from time to time by the International Swap and Derivatives Association, Inc., or otherwise acceptable to the commissioner, pursuant to which a party agrees to compensate another party in the event of a payment default by, insolvency of, or other adverse credit event in respect of, an issuer of a specified security or other obligation; provided that the agreement does not constitute an insurance contract and the making of the credit default swap does not constitute the transaction of insurance.

(i) Excess spread means, with respect to any insured issue of asset-backed securities, the excess of (A) the scheduled cashflow on the underlying assets that is reasonably projected to be available, over the term of the insured securities after payment of the expenses associated with the insured issue, to make debt service payments on the insured securities over (B) the scheduled debt service requirements on the insured securities, provided that this excess is held in the same manner as collateral is required to be held under subdivision (e).

(j) Financial guaranty insurance corporation means an insurer transacting financial guaranty insurance.

(k) Governmental unit means a state, territory, or possession of the United States of America, the District of Columbia, the country of Canada, a province of Canada, the United Kingdom, a public authority of the United Kingdom, a member country of the Organization for Economic Co-operation and Development having a sovereign rating in one of the top two generic lettered rating classifications by a securities rating agency acceptable to the commissioner, a municipality, or a political subdivision of any of the foregoing, or any public agency or instrumentality thereof.

(l) Guarantees of consumer debt obligations means insurance policies indemnifying a purchaser or lender against loss or damage resulting from defaults on a pool of debts owed for extensions of credit (including in respect of installment purchase agreements and leases) to individuals provided in the normal course of the purchaser s or lender s business, provided that the pool meets the requirements of paragraph (2) of subdivision (c) and that the pool has been determined to be investment grade. Policies providing that coverage shall contain a provision that all liability terminates upon sale or transfer of the underlying obligation to any transferee that is not an insured of the financial guaranty insurance corporation under a similar policy.

(m) Industrial development bond means any security, or other instrument under which a payment obligation is created, issued by or on behalf of a governmental unit to finance a project serving a private industrial, commercial, or manufacturing purpose and not guaranteed by a governmental unit.

(n) Insurable risk means that the obligation on an uninsured basis has been determined to be not less than investment grade. With respect to asset-backed securities as defined in subdivision (c), the determination shall be, based solely on the pool of assets backing the insured obligation or securing the financial guaranty insurance corporation, without consideration of the creditworthiness of the issuer.

(o) Investment grade means that the obligation or parity obligation of the same issuer is rated in one of the top four generic lettered rating classifications by a securities rating agency acceptable to the commissioner, that the obligation or parity obligation of the same issuer, without regard to financial guaranty insurance, has been identified in writing by that rating agency as an insurable risk deemed to be of investment grade quality, or that the obligation or parity obligation of the same issuer has been determined to be investment grade (as indicated by a category 1 or 2 rating) by the Securities Valuation Office of the National Association of Insurance Commissioners.

(p) Municipal bonds means municipal obligation bonds and special revenue bonds.

(q) (1) Municipal obligation bond means any security, or other instrument, including a lease payable or guaranteed by the United States or another national government that qualifies as a governmental unit, or any agency, department, or instrumentality thereof, or by a state or an equivalent subdivision of another national government that qualifies as a governmental unit, but not a lease of any other governmental unit, under which a payment obligation is created, issued by or on behalf of a governmental unit or issued by a special purpose corporation, special purpose trust, or other special purpose legal entity to finance a project or undertaking serving a substantial public purpose, and that is one or more of the following:

(A) Payable from tax revenues, but not tax allocations, within the jurisdiction of the governmental unit.

(B) Payable or guaranteed by the United States of America or another national government that qualifies as a governmental unit, or any agency, department, or instrumentality thereof, or by a housing agency of a state or an equivalent political subdivision of another national government that qualifies as a governmental unit.

(C) Payable from rates or charges (but not tolls) levied or collected in respect of a nonnuclear utility project, public transportation facility (other than an airport facility) or public higher education facility.

(D) With respect to lease obligations, payable from past, present, or future appropriations.

(2) Notwithstanding paragraph (1), obligations of a special purpose corporation, special purpose trust, or other special purpose legal entity shall not be considered municipal obligation bonds unless the obligations are investment grade at the time of issuance, the obligations are payable from sources enumerated in subparagraphs (A) to (D), inclusive, and the project being financed or the tolls, tariffs, usage fees, or other similar rates or charges for its use are subject to regulation or oversight by a governmental entity.

(r) Parent means a person that, directly or indirectly, owns at least 50 percent of a financial guaranty insurance corporation.

(s) Reinsurance means cessions qualifying for credit under Section 12121.

(t) Security or secured means any of the following:

(1) A deposit at least equal to the full amount of the outstanding principal of the insured obligation.

(2) Collateral, as defined by subdivision (e), at least equal to the full amount of the outstanding principal of the insured obligation or that has a market value or scheduled cashflow that is equal to or greater than the scheduled debt service on the insured obligation.

(3) Property, provided the financial guaranty insurance corporation or the trustee has possession of evidence of the right, title, or authority to claim or foreclose thereon or otherwise dispose of the property for value, the scheduled cashflow from which, or market value thereof, is at least equal to the scheduled debt service on the insured obligation.

(u) Special revenue bond means any security or other instrument under which a payment obligation is created, issued by or on behalf of, or payable or guaranteed by, a governmental unit to finance a project or undertaking serving a substantial public purpose and not payable from the sources enumerated in subdivision (q) or securities that are substantially similar to the foregoing issued by any of the following:

(1) A not-for-profit corporation.

(2) A special purpose corporation, special purpose trust or other special purpose legal entity, provided that the obligations are investment grade at the time of issuance, the obligations are not payable from the sources enumerated in subparagraphs (A) to (D), inclusive, of paragraph (1) of subdivision (q), and the project being financed or the tolls, tariffs, usage fees, or other similar rates or charges for its use are subject to regulation or oversight by a governmental entity.

(v) Subsidiary means a person that, directly or indirectly, is at least 50 percent owned by a financial guaranty insurance corporation.

(w) Total net liability of a financial guaranty insurance corporation means the aggregate amount of insured unpaid principal, interest, and other monetary payments, if any, of guaranteed obligations insured or assumed, less reinsurance and less collateral.

(x) Utility first mortgage obligation means an obligation of an issuer secured by a first priority mortgage on property owned or leased by an investor-owned or cooperative-owned utility company and located in the United States, Canada, or a member country of the Organization for Economic Co-operation and Development having a sovereign rating in one of the top two generic lettered rating classifications by a securities rating agency acceptable to the commissioner, provided that the utility or utility property or the usage fees or other similar utility rates or charges are subject to regulation or oversight by a governmental entity.

(Amended by Stats. 2012, Ch. 786, Sec. 41. Effective January 1, 2013.)



12101

An insurer may be organized and admitted to transact financial guaranty insurance in the manner prescribed for stock property and casualty insurers by the laws of this state. Except as provided in Section 12118, an insurer shall be required to be licensed to transact financial guaranty insurance in California before it transacts that insurance in this state. An insurer shall become admitted to transact financial guaranty insurance upon making application and complying with all the requirements of the law.

(Repealed and added by Stats. 1990, Ch. 1032, Sec. 6.)



12102

(a) An insurer with a certificate of authority to transact the business of financial guaranty insurance as defined in Section 12100 may also transact the business of surety insurance as defined in Section 105.

(b) An insurer licensed in this state to transact financial guaranty insurance may not transact any other classes of insurance in this state except surety insurance.

(c) An insurer that anywhere transacts or is licensed for any classes other than financial guaranty insurance, surety insurance, and credit insurance shall not be eligible for a certificate of authority for the class of financial guaranty insurance in this state.

(d) A financial guaranty insurance corporation may only assume in this state those lines of insurance it is admitted to transact in this state.

(e) In other states, an insurer may assume financial guaranty, surety, and credit lines of insurance if it is authorized to transact those lines of insurance in other states.

(f) After licensure the holder shall continue to comply with the requirements of this section.

(Amended by Stats. 2004, Ch. 47, Sec. 1. Effective June 14, 2004.)



12103

Prior to the issuance of a certificate of authority to transact financial guaranty insurance, an insurer shall submit for the approval of the commissioner a plan of operation detailing the types and projected diversification of guaranties that will be issued, the underwriting procedures that will be followed, managerial oversight methods, investment policies, and other matters prescribed by the commissioner including, but not limited to, those necessary to allow the commissioner to make a finding for the purposes of Section 717.

(Repealed and added by Stats. 1990, Ch. 1032, Sec. 6.)



12104

An admitted financial guaranty insurance corporation shall be subject to all of the provisions of this code applicable to property and casualty insurers to the extent that the provisions are not inconsistent with the provisions of this article.

(Repealed and added by Stats. 1990, Ch. 1032, Sec. 6.)



12105

The filing fee for a certificate of authority or amended certificate of authority to transact financial guaranty insurance shall be five thousand dollars ($5,000).

(Added by renumbering Section 12205 by Stats. 1991, Ch. 1091, Sec. 115.)



12106

(a) An admitted financial guaranty insurance corporation s investments in any one entity insured by that corporation shall not exceed 4 percent of its admitted assets as of the end of the prior calendar year, except that this limit shall not apply to investments payable or guarantied by a United States governmental unit or agency or the State of California if the investments payable or guarantied by the United States governmental unit or agency or the State of California shall be rated in one of the top two generic lettered rating classifications by a securities rating agency acceptable to the commissioner.

(b) In addition to any transaction that an insurer meeting the requirements of Section 1211 may effect and maintain under any other provision of this code, a financial guaranty insurance corporation may effect and maintain a transaction in contracts for the future delivery or receipt of the currency of a foreign country, interest rate options, credit default swaps under which the insurer is acquiring credit protection, and any other products included in the plan referred to in paragraph (7), if the following conditions are satisfied:

(1) The transaction is used for the purpose of limiting risk of loss under financial guaranty insurance policies or reinsurance contracts covering those policies due to fluctuations in interest rates or currency exchange rates or, in the case of credit default swaps, financial default, insolvency, or other credit events.

(2) The transaction does not exceed a duration of 12 months beyond the term of those policies or reinsurance contracts.

(3) The amount of foreign currencies to be purchased under the transaction does not exceed the amount guarantied under those policies or reinsurance contracts that is denominated in foreign currency.

(4) The amount that is subject to interest rate hedging transactions does not exceed the amount guarantied under those policies or reinsurance contracts that is subject to the risk of interest rate fluctuations.

(5) The counterparty to the transaction has, or is the principal operating subsidiary of a holding company that has, a long-term unsecured debt rating or claims-paying ability rating that is at least investment grade.

(6) The transaction is not conducted for arbitrage purposes.

(7) The transaction is entered into pursuant to a plan that has been approved by the board of directors of the financial guaranty insurance corporation and filed with and approved by the insurance department of the state of domicile of the financial guaranty insurance corporation.

(c) A transaction entered into pursuant to subdivision (b) shall be governed by the terms of this section and shall not be subject to Section 1211.

(Amended by Stats. 2005, Ch. 412, Sec. 2. Effective January 1, 2006.)



12107

(a) No insurer shall be issued a license to transact financial guaranty insurance unless it has paid-in capital of at least fifteen million dollars ($15,000,000) and surplus of at least eighty-five million dollars ($85,000,000), and shall at all times thereafter maintain a minimum paid-in capital of fifteen million dollars ($15,000,000) and a minimum surplus of sixty million dollars ($60,000,000).

(b) An insurer licensed in this state and issuing or reinsuring financial guaranty insurance policies in this state prior to January 1, 1991, shall, notwithstanding the provisions of subdivision (a), be deemed to meet the combined paid-in capital and surplus requirements for transacting the financial guaranty insurance business during the period between January 1, 1991, and January 1, 1993, if it has combined capital and surplus of forty-five million dollars ($45,000,000), which includes paid-in capital of at least two million five hundred thousand dollars ($2,500,000).

(c) On and after January 1, 1993, every financial guaranty insurance corporation must fully comply with the condition in subdivision (a) that a minimum paid-in capital of fifteen million dollars ($15,000,000) be held and maintained.

(Repealed and added by Stats. 1990, Ch. 1032, Sec. 6.)



12108

(a) An admitted financial guaranty insurance corporation shall establish and maintain a contingency reserve.

(b) With respect to all financial guaranties written prior to and in force as of July 1, 1989:

(1) The financial guaranty insurance corporation shall establish and maintain a contingency reserve consistent with the requirements applicable for municipal bond insurance policies which were in effect prior to July 1, 1989, in an amount equal to 50 percent of earned premiums on those policies.

(2) To the extent that the financial guaranty insurance corporation s contingency reserves maintained as of July 1, 1989, are less than those required for municipal bond insurance policies pursuant to paragraph (1), the corporation shall have until January 1, 1994, to bring its reserves into compliance.

(c) With respect to financial guaranties of municipal obligation bonds, special revenue bonds and investment grade industrial development bonds written after July 1, 1989:

(1) The financial guaranty insurance corporation shall establish and maintain a contingency reserve in accordance with paragraph (3) of subdivision (d) for all those insured issues in each calendar year for each category listed in paragraph (2) of this subdivision.

(2) The total contingency reserve required shall be the greater of 50 percent of premiums written for each such category or the following amount prescribed for each such category:

(A) Municipal obligation bonds, 0.8 percent of principal outstanding.

(B) Special revenue bonds, 1.2 percent of principal outstanding.

(C) Investment grade industrial development bonds secured by collateral or with a remaining term at the date of insurance of seven years or less and utility first mortgage obligations, 1.4 percent of principal outstanding.

(D) All other investment grade industrial development bonds, 1.6 percent of principal outstanding.

(3) Contributions to the contingency reserve required by this paragraph, equal to one-eightieth of the total reserve required, shall be made each quarter for 20 years, provided, however, that contributions may be discontinued so long as the total reserve for all categories listed in items (A) through (D) of subparagraph (2) exceeds the percentages contained in items (A) through (D) when applied against unpaid principal.

(d) With respect to all other financial guaranties written on or after July 1, 1989:

(1) The financial guaranty insurance corporation shall establish and maintain a contingency reserve in accordance with paragraph (3) for all those insured issues in each calendar year for each such category listed in paragraph (2).

(2) The total contingency reserve required shall be the greater of 50 percent of premiums written for each such category or the following amount prescribed for each such category:

(A) Investment grade obligations, secured by collateral, or with a remaining term at the date of insurance of seven years or less, 1.2 percent of principal outstanding.

(B) Other investment grade obligations, 1.7 percent of principal outstanding.

(C) Noninvestment grade obligations secured by collateral, 2.5 percent of principal outstanding.

(D) Other noninvestment grade obligations, 3.0 percent of principal outstanding.

(3) Contributions to the contingency reserve required by subparagraphs (A) and (B) of paragraph (2), equal to one-sixtieth of the total reserve required, shall be made each quarter for 15 years, and contributions to the contingency reserve required by subparagraphs (C) and (D) of paragraph (2), equal to one-fortieth of the total reserve required, shall be made each quarter for 10 years provided, however, that contributions may be discontinued so long as the total reserve for all categories listed in subparagraphs (A) through (D) of paragraph (2) exceeds the percentages contained in subparagraphs (A) through (D) when applied against unpaid principal.

(e) Contingency reserves required in subdivisions (b), (c), and (d) may be established and maintained net of collateral and reinsurance, provided that, in the case of reinsurance, the reinsurance agreement requires that the reinsurer shall, on or after the effective date of the reinsurance, establish and maintain a reserve in an amount equal to the amount by which the financial guaranty insurance corporation reduces its contingency reserve. In addition, contingency reserves required in subdivisions (c) and (d) may be maintained net of refundings and refinancings to the extent the refunded or refinanced issue is paid off or secured by obligations that are directly payable or guarantied by the United States government, and net of insured securities in a unit investment trust or mutual fund that have been sold from the trust or fund without insurance.

(f) The contingency reserves may be released thereafter in the same manner in which they were established and withdrawals therefrom, to the extent of any excess, may be made from the earliest contributions to such reserves remaining therein:

(1) With the prior written approval of the commissioner, if the actual incurred losses for the year, in the case of the categories of guaranties subject to subdivision (c) exceeds 35 percent of earned premiums, or in the case of the categories of guaranties subject to subdivision (d) exceed 65 percent of earned premiums.

(2) Upon 30 days prior written notice to the commissioner, provided that the contingency reserve has been in existence for 40 quarters, for reserves subject to subdivision (c), and 30 quarters, for reserves subject to subdivision (d), upon demonstration that the amount carried is in excess of required amounts or excessive in relation to the financial guaranty insurance corporation s outstanding obligations.

(3) A financial guaranty insurance corporation may invest the contingency reserve in tax and loss bonds or similar securities purchased pursuant to Section 832(e) of the Internal Revenue Code (or any successor provision), only to the extent of the tax savings resulting from the deduction for federal income tax purposes of a sum equal to the annual contributions to the contingency reserve. The contingency reserve shall otherwise be invested only in classes of securities or types of investments specified in Article 3 (commencing with Section 1170) of Chapter 2 of Part 2 of Division 1 and Article 4 (commencing with Section 1190) of Chapter 2 of Part 2 of Division 1.

(Amended by Stats. 2005, Ch. 412, Sec. 3. Effective January 1, 2006.)



12109

(a) In addition to the contingency reserve, the case basis method or other method as may be prescribed by the commissioner shall be used to determine loss reserves, which shall include a reserve for claims reported and unpaid net of collateral. A deduction from loss reserves shall be allowed for the time value of money by application of a discount rate equal to the average rate of return on the admitted assets of the financial guaranty insurance corporation as of the date of the computation of that reserve. The discount rate shall be adjusted at the end of each calendar year.

In addition a reserve component for incurred but not reported claims shall be reasonably estimated if deemed necessary by the financial guaranty insurance corporation, or following an examination or actuarial analysis, by the commissioner.

(b) Except as otherwise permitted by the commissioner, no deduction shall be made for anticipated salvage in computing case basis loss reserves, unless that salvage is held by or under the control of the financial guaranty insurance corporation and would qualify as an admitted asset under Section 1100 and Article 3 (commencing with Section 1170) of Chapter 2 of Part 2 of Division 1 and Article 4 (commencing with Section 1190) of Chapter 2 of Part 2 of Division 1, or unless that salvage constitutes or is secured by a clean, irrevocable letter of credit which is approved by the commissioner or complies with the definition of a letter of credit provided in subdivision (e) of Section 12100.

(c) If the insured principal and interest on a defaulted issue of obligations exceed 10 percent of the financial guaranty insurance corporation s capital, surplus, and contingency reserves, its reserve so established shall be supported by a report from an independent source acceptable to the commissioner.

(Repealed and added by Stats. 1990, Ch. 1032, Sec. 6.)



12110

An unearned premium reserve shall be established and maintained net of reinsurance and collateral with respect to all financial guaranty premiums. Where financial guaranty insurance premiums are paid on an installment basis, an unearned premium reserve shall be established and maintained, net of reinsurance, computed on a daily or monthly pro rata basis. All other financial guaranty insurance premiums written shall be earned in proportion with the expiration of exposure, or by such other method as may be prescribed or approved by the commissioner.

(Amended by Stats. 2005, Ch. 412, Sec. 4. Effective January 1, 2006.)



12111

An admitted financial guaranty insurance corporation shall adopt procedures reasonably calculated to ensure, to the extent it is commercially feasible for the financial guaranty insurance corporation, that any prospectus which discloses that a policy of financial guaranty insurance has been issued also discloses that in the event the financial guaranty insurance corporation were to become insolvent, any claims arising under the policies of financial guarantee insurance are excluded from coverage by the California Insurance Guaranty Association, established pursuant to Article 15.2 (commencing with Section 1063) of Chapter 1 of Part 2 of Division 1.

(Amended by Stats. 2005, Ch. 412, Sec. 5. Effective January 1, 2006.)



12112

(a) Except as provided in Section 12118, financial guaranty insurance may be transacted in this state only by an insurer admitted to transact financial guaranty insurance.

(b) The following guaranties are permissible:

(1) Financial guaranty insurance shall be written only to insure timely payment of contractual obligations, including principal and interest, purchase obligations, dividends, or any other payment obligation, however characterized of the following:

(A) Municipal obligation bonds.

(B) Special revenue bonds.

(C) Industrial development bonds.

(D) Obligations of corporations, trusts, or similar entities established under applicable law.

(E) Partnership obligations.

(F) Asset-backed securities, trust certificates and trust obligations other than mortgage-backed securities secured by first mortgages on real property which are insurable by a mortgage guaranty insurer authorized under Chapter 2A (commencing with Section 12640.01) of Part 6 of Division 2, unless one of the following applies:

(i) The mortgages with loan-to-value ratios in excess of 80 percent are insured by mortgage guaranty insurers authorized under Chapter 2A (commencing with Section 12640.01) of Part 6 of Division 2, are insured by mortgage guaranty insurers licensed under the laws of any other state if that insurer has a claims paying rating of investment grade from a securities rating agency acceptable to the commissioner, or are in an aggregate principal amount less than the single risk limits prescribed in subdivision (e) of Section 12115.

(ii) Additional mortgages with principal balances, other collateral with a market value, or, provided the insured risk is investment grade, excess spread, in each instance in an amount at least equal to the coverage that would otherwise be provided by those mortgage guaranty insurers in accordance with item (i) of this subparagraph are pledged as additional support for the asset-backed securities.

(G) Installment purchase agreements executed as a condition of sale.

(H) Consumer debt obligations.

(I) Utility first mortgage obligations.

(J) Any other debt instrument or monetary obligation that the commissioner determines by order, regulation, or written consent to be substantially similar to any of the foregoing.

(2) A corporation may insure the timely payment of monetary obligations in any category designated in paragraph (1), notwithstanding that the obligation may be insured by a financial guaranty insurance policy issued by another insurer. In the event that any obligation is insured by more than one financial guaranty insurance policy, then each of the insurance policies may by its terms specify its priority of payment in the event of a default under the obligation insured or under any other insurance policy, provided that an insurer shall be entitled to take into account payment under another policy insuring the obligation for purposes of establishing and maintaining loss reserves only to the extent that the policy issued by the insurer provides for payment only in the event of payment default under both the obligation and the other policy.

(3) A corporation may also write financial guaranty insurance, as defined in subparagraph (A) of paragraph (1) of subdivision (a) of Section 12100 to insure the timely payment of non-United States dollar debt instruments or other monetary obligations denominated or payable in foreign currency, only for the categories listed in subparagraphs (A) to (J), inclusive, of paragraph (1), provided that each of the following conditions is satisfied:

(A) The currency is that of an Organisation for Economic Co-operation and Development country or another country whose sovereign rating is investment grade, or the country is not disapproved by the commissioner within 30 days following receipt of written notification. The commissioner shall not disapprove the country if it is demonstrated that there is no undue risk associated with insuring the timely payment of the instruments or obligations. In making such a determination, the commissioner shall take into consideration the corporation s outstanding liabilities on noninvestment grade instruments and obligations in relation to its outstanding liabilities on all instruments and obligations and in relation to the amount of surplus to policyholders.

(B) Reserves required pursuant to Sections 12108, 12109, and 12110 in regard to the obligations are established and adjusted quarterly based upon the then current foreign exchange rates.

(C) The obligations do not exceed 25 percent of an insurer s aggregate net liability.

(D) The aggregate and single risk limitations prescribed by Section 12106 and 12115 are determined by applying the then current foreign exchange rates.

(Amended by Stats. 2005, Ch. 412, Sec. 6. Effective January 1, 2006.)



12113

An admitted financial guaranty insurance corporation shall keep copies of all relevant materials prepared by the insurer or used in the initial underwriting or ongoing monitoring of insured risk; all relevant documents pertaining to changes in the credit risk or performance of the insured on the obligation, and all materials pertaining to the examination of the condition of collateral, assets, or other security; and any other materials requested by the commissioner. All those materials shall be maintained for the entire period during which the insurance is in force and shall be available for examination upon request of the commissioner by the commissioner or by any rating agency approved by the commissioner.

(Added by Stats. 1990, Ch. 1032, Sec. 6.)



12114

(a) An insurer may insure obligations enumerated in subparagraphs (A), (B), and (C) of paragraph (1) of subdivision (b) of Section 12112 that are not investment grade so long as at least 95 percent of the insurer s total net liability on the kinds of obligations enumerated in those subparagraphs is investment grade.

(b) The financial guaranty insurance corporation shall at all times maintain capital, surplus, and contingency reserve in the aggregate no less than the sum of the following:

(1) 0.3333 percent of the total net liability under guaranties of municipal bonds and utility first mortgage obligations.

(2) 0.6666 percent of the total net liability under guaranties of investment grade asset-backed securities.

(3) 1.0 percent of the total net liability under guaranties, secured by collateral or having a term of seven years or less of:

(A) Investment grade industrial development bonds, and

(B) Other investment grade obligations.

(4) 1.5 percent of the total net liability under guaranties of other investment grade obligations.

(5) 2.0 percent of the total net liability under guaranties of:

(A) Noninvestment grade consumer debt obligations, and

(B) Noninvestment grade asset-backed securities.

(6) 3.0 percent of the total net liability under guaranties of noninvestment grade obligations secured by first mortgages on commercial real estate and having loan-to-value ratios of 80 percent or less.

(7) 5.0 percent of the total net liability under guaranties of other noninvestment grade obligations.

(8) If the amount of collateral required by paragraph (3) of subdivision (b) is no longer maintained, that proportion of the obligation insured which is not so collateralized shall be subject to the aggregate limits specified in paragraph (4) of subdivision (b).

(9) Additional surplus determined by the commissioner to be adequate to support the writing of surety insurance and credit insurance if the financial guaranty insurance corporation has been authorized to transact surety insurance and credit insurance as authorized by Section 12102.

(c) Whenever the reserves for outstanding credit insurance losses or loss expenses or any insurer licensed in this state to transact financial guaranty insurance are determined by the commissioner to be inadequate, he or she shall require the insurer to maintain additional reserves.

(Amended by Stats. 2005, Ch. 412, Sec. 7. Effective January 1, 2006.)



12115

A financial guaranty insurance corporation admitted to transact financial guaranty insurance in this state shall limit its exposure to loss, net of collateral and reinsurance, as follows:

(a) For municipal obligation bonds and special revenue bonds:

(1) The insured average annual debt service with respect to any one entity and backed by a single revenue source may not exceed 10 percent of the aggregate of the financial guaranty insurance corporation s capital, surplus, and contingency reserve.

(2) The insured unpaid principal issued by a single entity and backed by a single revenue source may not exceed 75 percent of the aggregate of the financial guaranty insurance corporation s capital, surplus, and contingency reserve.

(b) For each issue of asset-backed securities issued by a single entity, and for each pool of consumer debt obligations, the lesser of:

(1) Insured average annual debt service; or

(2) Insured unpaid principal (reduced by the extent to which the unpaid principal of the supporting assets and, provided the insured risk is investment grade, excess spread, exceed the insured unpaid principal) divided by nine; shall not exceed 10 percent of the aggregate of the financial guaranty insurance corporation s capital, surplus, and contingency reserve, provided that no asset in the pool supporting the asset-backed securities exceeds the single risk limits prescribed in subdivision (e) of Section 12115 if directly guarantied; and provided further that, if the issuer of such insured asset-backed securities is a special purpose corporation, trust or other entity and that issuer shall have indebtedness outstanding with respect to any other pool of assets, either such other indebtedness shall be entitled to the benefits of a financial guaranty policy of the same financial guaranty insurance corporation, or such other indebtedness shall (A) be fully subordinated to the insured obligation, with respect to, or be nonrecourse with respect to, the pool of assets that supports the insured obligation, (B) be nonrecourse to the issuer other than with respect to the asset pool securing such other indebtedness and proceeds in excess of the proceeds necessary to pay the insured obligation ( excess proceeds ) and (C) not constitute a claim against the issuer to the extent that the asset pool securing such other indebtedness or excess proceeds are insufficient to pay such other indebtedness.

(c) For obligations issued by a single entity and secured by commercial real estate, and not meeting the definition of asset-backed securities, the insured unpaid principal less 50 percent of the appraised value of the underlying real estate shall not exceed 10 percent of the aggregate of the financial guaranty insurance corporation s capital, surplus, and contingency reserve.

(d) For utility first mortgage obligations, the insured average annual debt service shall not exceed 10 percent of the aggregate of the financial guaranty insurance corporation s capital, surplus, and contingency reserve.

(e) For all other financial guaranties, the insured unpaid principal for any one entity and backed by a single revenue source may not exceed 10 percent of the aggregate of the financial guaranty insurance corporation s capital, surplus, and contingency reserve.

(Amended by Stats. 2005, Ch. 412, Sec. 8. Effective January 1, 2006.)



12115.5

(a) If an admitted financial guaranty insurance corporation fails to maintain a rating in any of the top three generic rating classifications by any securities rating agency acceptable to the commissioner, it shall immediately send written notification of this failure to both the commissioner and the insurance regulatory authority in its state of domicile.

(b) (1) If an admitted financial guaranty insurance corporation fails to maintain a rating at least equal to the highest notch in the fourth generic rating classification by any securities rating agency acceptable to the commissioner, the insurer shall prepare and file with the commissioner a two-year business plan, in reasonable detail, together with other information that the commissioner requires. The plan shall be filed within 45 days of the date when the insurer fails to maintain that rating.

(2) In response to that failure, the commissioner may conduct any examination or analysis of the insurer s assets, liabilities, and operations, including its pricing, that he or she deems necessary.

(3) After reviewing the business plan and conducting any examination or analysis, the commissioner may issue a corrective order specifying the corrective measures that he or she determines to be required, and the insurer shall implement those measures. In determining corrective measures, the commissioner may take into account the factors that he or she deems relevant with respect to the insurer, including the results of the examination or analysis.

(c) If an admitted financial guaranty insurance corporation fails to maintain an investment grade rating by any securities rating agency acceptable to the commissioner, it shall not do either of the following without the commissioner s specific prior written approval:

(1) If domiciled in this state, accept additional risks or issue new policies anywhere.

(2) If domiciled in another state, accept additional risks in this state or issue new policies insuring risks in this state.

(Added by Stats. 2005, Ch. 412, Sec. 9. Effective January 1, 2006.)



12116

(a) If an admitted financial guaranty insurance corporation at any time exceeds any limitation prescribed by subdivision (a) or (b) of Section 12114 or Section 12115, the corporation shall immediately notify the commissioner in writing. Upon receipt of the written notification, or independent of its receipt, the commissioner may issue an order to show cause why the financial guaranty insurance corporation should not cease transacting financial guaranty insurance business. If the commissioner issues such an order, the commissioner shall serve notice of hearing with the order to the financial guaranty insurance corporation stating the time and place therefor, and the conduct, condition or grounds upon which the commissioner has made the order. The hearing shall occur not less than 20 nor more than 30 days after notice is served. At the hearing, the burden to show cause why the financial guaranty insurance corporation should not cease transacting new financial guaranty insurance shall be borne solely by the financial guaranty insurance corporation.

(b) If the commissioner does not issue an order pursuant to subdivision (a) upon receiving written notice, the financial guaranty insurance corporation shall, within 30 days after the limitations are breached, submit a written plan to the commissioner detailing the steps that it will take or has taken to reduce its exposure to loss to no more than the amounts permitted by subdivisions (a) and (b) of Section 12114 and Section 12115. If, after review of the written plan, the commissioner determines that the corporation has not presented reasonable steps to reduce its exposure to loss to not more than the permitted amounts, the commissioner may issue an order to show cause following the same procedures as prescribed in subdivision (a).

(c) If, after notice and hearing pursuant to subdivision (a) or (b), the commissioner determines that the financial guaranty insurance corporation has exceeded any limitation prescribed by subdivision (a) or (b) of Section 12114 or Section 12115, the commissioner may order the corporation to cease transacting any new financial guaranty insurance business until its exposure to loss no longer exceeds these limitations.

(d) The provisions of this section and Section 12115.5 shall in no way limit the stop order power of the commissioner under any other section.

(Amended by Stats. 2005, Ch. 412, Sec. 10. Effective January 1, 2006.)



12116.5

(a) The commissioner may, for good cause, implement by regulation, order, or written consent, reasonable conditions or limitations under which any or all admitted financial guaranty insurance corporations may insure the type of business described in paragraph (2) of subdivision (c) of Section 12100 or subdivision (a) of Section 12119, reduce reserves in respect of collateral described in paragraph (2) or (5) of subdivision (e) of Section 12100, or engage in the transactions described in subdivision (b) of Section 12106, when, in the judgment of the commissioner, those conditions or limitations are necessary and appropriate to safeguard insurer solvency.

(b) Whenever the reserves for outstanding liabilities for obligations insured under subdivision (c) of Section 12100 are determined by the commissioner to be inadequate, he or she shall require the insurer to maintain additional reserves.

(c) The commissioner may disallow, for purposes of any financial statements or reports required or permitted to be filed under this code, the recognition of collateral authorized by paragraph (2) or (5) of subdivision (e) of Section 12100 if the commissioner finds after inquiry and review that the collateral fails to legally secure the obligations to which it relates, the collateral is inaccurately valued, the value of the collateral is insufficient in relation to the obligations secured, or the legality or value of the collateral cannot readily be ascertained based on information provided.

(d) The commissioner may require restatement or other relevant revision of any admitted financial guaranty insurer s annual or other financial statement or report required or permitted to be filed under this code if the commissioner finds after inquiry and review that any transaction entered into under subdivision (b) of Section 12106 has the effect of distorting, misrepresenting, or otherwise rendering inaccurate, misleading, or incomplete the financial condition of the insurer in any material respect.

(e) No credit default swap authorized or permitted to be insured, acquired, or otherwise used for any purpose by any admitted financial guaranty insurance corporation under any provision of this code shall be used in any manner for more than one purpose, or under more than one statutory authorization, unless authorized by this code.

(Added by Stats. 2005, Ch. 412, Sec. 11. Effective January 1, 2006.)



12117

A financial guaranty insurance corporation shall not be deemed in violation of any limitation prescribed by Section 12115 with respect to any financial guaranty insurance outstanding prior to January 1, 1991, if the financial guaranty insurance corporation was in compliance with the applicable single risk limit in effect in this state at the time that the financial guaranty insurance policy was issued. If the financial guaranty insurance corporation was not so in compliance, it shall comply with the limitations prescribed by Section 12115 no later than January 1, 1994.

(Added by Stats. 1990, Ch. 1032, Sec. 6.)



12118

An admitted insurer transacting financial guaranty insurance in this state but which is not admitted to transact, financial guaranty insurance in this state shall be subject to all the provisions of this article and:

(a) May continue to write financial guaranties of the type authorized by subdivision (b) of Section 12112 as follows:

(1) For a period not to exceed five years from January 1, 1991, provided that by July 1, 1991, application shall be made to the commissioner to organize or admit a financial guaranty insurance corporation, controlled by or under common control with that insurer, which financial guaranty insurance corporation, once admitted, shall immediately assume all of the financial guaranty insurance in force on the books of the insurer which was written on or after January 1, 1991.

(2) In the case of an insurer transacting only financial guaranty insurance prior to January 1, 1991, which would comply with all of the requirements for admission as a financial guaranty insurance corporation under this article and which has made application, and has paid the filing fee of five thousand dollars ($5,000) required by Section 12105 to amend its current certificate of authority to financial guaranty insurance by no later than March 1, 1991, the insurer may continue to write financial guaranty insurance until the time that the commissioner issues or denies the amended certificate of authority or the application is otherwise terminated.

(b) Shall, if it does not make application for an amended certificate of authority to transact the business of financial guaranty insurance pursuant to paragraph (1) of subdivision (a), cease writing any new financial guaranty insurance by no later than July 1, 1991. An insurer subject to this paragraph may do one or more of the following:

(1) Reinsure its net in-force business with an admitted financial guaranty insurance corporation.

(2) Subject to the prior approval of its domiciliary commissioner and the commissioner of this state, reinsure all or part of its net in-force business with an insurer meeting the requirements of subdivision (b) of Section 12121, except that, in the case of an admitted surety insurer or a nonadmitted insurer that transacts financial guaranty insurance and insurance other than financial guaranty insurance, the insurer s combined capital and surplus shall be at least one hundred million dollars ($100,000,000) and subparagraphs (A) to (F), inclusive, of paragraph (3) of subdivision (b) of Section 12121 shall not be applicable. The assuming insurer shall maintain reserves for the reinsured business in the manner applicable to the ceding insurer under paragraph (2) of subdivision (a) of Section 12121.

(3) Thereafter continue the risks then in force and, with 30 days prior written notice to its domiciliary commissioner, write new financial guaranty policies provided the writing of the policies is reasonably prudent to mitigate either the amount of or possibility of loss in connection with business written prior to January 1, 1991. However, an insurer shall receive the prior approval of its domiciliary commissioner and the commissioner of this state before writing any new financial guaranty insurance policies that would have the effect of increasing its risk of loss.

(c) Shall, for all guaranties in force prior to January 1, 1991, including those that fall under the definition of financial guaranty insurance contained in subdivision (a) of Section 12100, be subject to the contingency reserve, reserves for loss and loss adjustment expenses, and unearned premium reserve requirements applicable for municipal bond insurance policies which were in effect prior to July 1, 1989, or January 1, 1991, as appropriate. To the extent that the insurer s contingency reserves maintained as of the effective date of this article are less than those required under paragraph (1) of subdivision (b) of Section 12108, the insurer shall have until January 1, 1994, to bring its reserves into compliance, except that a part of the reserve may be released proportional to the reduction in net total liabilities resulting from reinsurance, provided that the reinsurer shall, on the effective date of the reinsurance, establish a reserve in an amount equal to the amount released and, in addition, a part of the reserve may be released with the approval of the commissioner upon demonstration that the amount carried is excessive in relation to the corporation s outstanding obligations.

(d) Shall be subject to the reserve requirements applicable to financial guaranty insurance corporations, for business transacted on or after January 1, 1991.

(Amended by Stats. 1994, Ch. 662, Sec. 4. Effective January 1, 1995.)



12119

Policy forms and any amendments thereto shall be filed with the commissioner within 30 days after their use in this state by the financial guaranty insurance corporation.

(a) (1) Every policy shall provide that, in the event of a payment default or insolvency of the obligor, there shall be no acceleration of the payments required to be made under the policy with respect to guarantied obligations except at the option of the financial guaranty insurance corporation.

(2) Notwithstanding paragraph (1), the following provisions apply:

(A) A policy may insure amounts payable under a credit default swap or interest rate, currency, or other swap upon a credit event or termination event if the expected amount payable on an accelerated basis in respect of any individual obligation referenced by a credit default swap or in the aggregate under an interest rate, currency, or other swap does not exceed the single risk limits prescribed in subdivision (e) of Section 12115.

(B) A policy insuring a credit default swap referencing an obligation shall be treated as if the insurer had directly insured the referenced obligation for all other purposes of this article, including, without limitation, contingency reserve requirements, except that the currency of amounts owed under the credit default swap, rather than the currency of the obligations referenced by the credit default swap, shall apply for purposes of determining whether the obligation is a permissible guaranty under subdivision (b) of Section 12112.

(b) Every policy shall contain a statement that in the event the insurer were to become insolvent, any claims arising under a policy of financial guaranty insurance are excluded from coverage by the California Insurance Guaranty Association, established pursuant to Article 15.2 (commencing with Section 1063) of Chapter 1 of Part 2 of Division 1.

(c) The commissioner may prescribe additional minimum policy provisions determined by the commissioner to be necessary or appropriate to protect policyholders, claimants, obligees, or indemnitees.

(Amended by Stats. 2005, Ch. 412, Sec. 12. Effective January 1, 2006.)



12120

An admitted financial guaranty insurance corporation with respect to financial guaranty insurance rates, shall not be subject to Sections 1861.01 and 1861.05, except that financial guaranty insurance rates shall not be excessive, inadequate, or unfairly discriminatory or otherwise in violation of Chapter 9 (commencing with Section 1850) of Part 2 of Division 1.

(Added by Stats. 1990, Ch. 1032, Sec. 6.)



12121

(a) For financial guaranty insurance that takes effect on or after January 1, 1991, an insurer authorized to transact financial guaranty insurance shall receive credit for reinsurance as an asset or as a reduction from liabilities only if the reinsurance is placed with a reinsurer as provided in subdivision (b), and if the reinsurance agreement may be terminated or amended only if one or more of the following applies:

(1) At the option of the reinsurer or the ceding insurer if the reinsurance agreement provides that the liability of the reinsurer with respect to policies in effect at the date of termination shall continue until the expiration or cancellation of each such policy.

(2) With the consent of the ceding company, if the reinsurance agreement provides for a cutoff of the reinsurance in force as of the date of termination.

(3) At the discretion of the commissioner acting as rehabilitator, liquidator, or receiver of the ceding or assuming insurer.

(b) Reinsurance may be placed with one of the following:

(1) Another financial guaranty insurance corporation admitted pursuant to this article to transact financial guaranty insurance which may be under common control with the ceding financial guaranty insurer or financial guaranty corporation, but which does not own, and is not owned by, in whole or in part, directly or indirectly, the ceding financial guaranty insurer or financial guaranty insurance corporation.

(2) Another financial guaranty insurance corporation admitted pursuant to this article which does own, or is owned by, in whole or in part, directly or indirectly, the ceding financial guaranty insurer or financial guaranty insurance corporation provided that (A) the value of the ownership interest in either case does not exceed the greater of (i) 35 percent of its combined capital and surplus or (ii) 50 percent of the excess of its surplus over its liabilities and capital, and (B) the financial guaranty insurance corporation providing the reinsurance is rated at the time of cession and thereafter in one of the two top generic rating classifications by a securities rating agency acceptable to the commissioner.

(3) An insurer admitted to transact surety insurance but not financial guaranty insurance pursuant to this article, if the insurer meets all of the following criteria:

(A) Has and maintains combined capital and surplus of at least fifty million dollars ($50,000,000).

(B) Establishes and maintains the reserves required in Sections 12108, 12109, and 12110, except that if the reinsurance agreement is not pro rata the contribution to the contingency reserve shall be equal to 50 percent of the quarterly earned insurance premium.

(C) Complies with the provisions of subdivision (b) of Section 12114, except that its maximum aggregate assumed total net liability shall be one-half that permitted for a financial guaranty insurance corporation. For the purpose of determining compliance with this clause, the assuming reinsurer, unless at the time of cession and thereafter it is rated in one of the two top generic rating classifications by a securities rating agency acceptable to the commissioner, shall be limited to using 10 percent of its capital and surplus in making this calculation.

(D) Complies with the provisions of Section 12115.

(E) If the insurer is an affiliate, parent, or subsidiary of the financial guaranty insurance corporation, the affiliate, parent, or subsidiary shall not assume a percentage of the corporation s total liability in excess of its percentage of equity interest in the corporation.

(F) Assumes from the financial guaranty insurance corporation and any affiliate, parent, or subsidiary that is a financial guaranty insurance corporation or an insurer writing only financial guaranty insurance as is or would be permitted by this article, and any other kinds of insurance that a financial guaranty insurance corporation may write in this state, together with all other reinsurers subject to this paragraph, less than 50 percent of the total exposures insured by the financial guaranty insurance corporation and such affiliates, parent, or subsidiaries after deducting any reinsurance placed with another financial guaranty insurance corporation that is not an affiliate, parent, or subsidiary or an insurer writing only financial guaranty insurance as is or would be permitted by this article that is not an affiliate, parent, or subsidiary.

(4) A nonadmitted insurer transacting only financial guaranty insurance as is or would be permitted by this article and that otherwise complies with the provisions of subparagraphs (A), (E), and (F) of paragraph (3), and otherwise complies with paragraph (1) or (2), and in compliance with the requirements of subdivision (b) or (c) of Section 922.4 or subdivision (a) of Section 922.5, as applicable.

(5) A nonadmitted insurer not transacting only financial guaranty insurance as is or would be permitted by this article and that complies with the provisions of subparagraphs (A), (C), (E), and (F) of paragraph (3) in an amount not exceeding the liabilities carried by the ceding financial guaranty insurance corporation and in compliance with the requirements of subdivision (b), (c), or (d) of Section 922.4 or subdivision (a) or (b) of Section 922.5, as applicable.

(c) In determining whether the financial guaranty insurance corporation meets the limitations imposed by Section 12115, in addition to credit for other types of qualifying reinsurance, the financial guaranty insurance corporation s aggregate risk may be reduced to the extent of the limit for aggregate reinsurance but, in no event, in an amount greater than the amount of the aggregate risk that will become due during the unexpired term of the reinsurance agreement in excess of the financial guaranty insurance corporation s retention pursuant to the reinsurance agreement.

(Amended by Stats. 2012, Ch. 277, Sec. 13. Effective January 1, 2013.)



12122

No insurer authorized to transact financial guaranty insurance shall pay any commission to or make any gift of money, property, or other valuable thing to any employee, agent, or representative of any issuer of any debt instrument or other monetary obligation of any kind which may be insured pursuant to this article or to any trustee or agent of any such issuer, or to any employee, agent, or representative of any underwriter of any issuer of those debt instruments or monetary obligations as an inducement to the purchase of that insurance, nor may, at any time there is in force a policy issued by that insurer insuring those debt instruments or monetary obligations, any employee, agent, or representative of the issuer or underwriter receive from or on behalf of that insurer any such payment or gift.

(Added by Stats. 1990, Ch. 1032, Sec. 6.)









CHAPTER 2. Other Casualty Insurers on Reserve Basis; Capital Requirements and Permitted Insurances

12124

An incorporated insurer that does not issue fire, marine, life, liability, workers compensation, common carrier liability, surety, title or mortgage policies but does issue other insurance policies on a reserve basis shall be governed by the paid-in capital and surplus requirements of Sections 700.01 to 700.05, inclusive.

(Added by renumbering Section 12110 (as amended by Stats. 1982, Ch. 454) by Stats. 1995, Ch. 91, Sec. 98. Effective January 1, 1996.)






CHAPTER 3. Group and Individual Plans for Legal Insurance

12125

(a) Subject to the provisions of this chapter, any insurer admitted to transact any class of insurance in this state, other than title insurance, mortgage insurance, or mortgage guaranty insurance, may transact legal insurance if it has a minimum paid-in capital and surplus of not less than one million dollars ($1,000,000), provided that the paid-in capital shall not be less than five hundred thousand dollars ($500,000), notwithstanding the paid-in capital and surplus requirements of Sections 700.01, 700.02, 10510, and 10511, respectively.

(b) Any insurer not admitted to transact any other class of insurance in this state may be admitted to transact legal insurance if it has the paid-in capital and surplus required by subdivision (a).

(c) As used in this section, surplus means the excess of admitted assets over the sum of (1) liabilities for losses reported, expenses, taxes, and all other indebtedness and reinsurance of outstanding risks as provided by law, and either (2) paid-in capital, in the case of an insurer issuing or having outstanding shares of capital stock, or (3) minimum paid-in capital required by this section, in the case of any other insurer.

(Added by renumbering Section 12120 (as amended by Stats. 1976, Ch. 1079) by Stats. 1995, Ch. 91, Sec. 99. Effective January 1, 1996.)



12126

Group legal insurance shall mean that form of legal insurance covering groups of persons as defined in this chapter with or without one or more of their dependents and issued upon one of the following bases:

(a) Under a policy issued to an employer insuring employees of the employer;

(b) Under a policy issued to a labor union insuring members of the union;

(c) Under a policy issued to the trustees of a fund established by two or more employers in the same industry or by one or more labor unions or by one or more employers and one or more labor unions, which trustees shall be deemed the policyholder insuring employees of the employers or members of the union;

(d) Under a policy issued to any other organization or combination of organizations, incorporated or otherwise, (including professional associations, trade associations, or other organizations) whose members have common concerns or problems, or have joined together as a means for bargaining for a particular position, or have voluntarily formed or become members of an organization designed to perform a service for its members, or any other substantially similar organization, excluding an organization or combination of organizations that is formed or maintained solely for the purposes of obtaining insurance.

(Added by renumbering Section 12121 (as amended by Stats. 1974, Ch. 1161) by Stats. 1995, Ch. 91, Sec. 100. Effective January 1, 1996.)



12127

Group and individual legal insurance may be offered in this state subject to all the following conditions:

(a) Premium rates shall comply with any pertinent standards in this code, including the standards that rates not be excessive, inadequate, or unfairly discriminatory. Rates for group legal insurance shall not be deemed to be unfairly discriminatory because different premiums result for policyholders with like loss exposures but different expense factors, or like expense factors but different loss exposures, so long as the rates reflect the difference with reasonable accuracy. Rates shall not be considered to be unfairly discriminatory if they are averaged broadly among persons insured under a group legal insurance plan.

(b) No policy or certificate of legal insurance may be delivered or issued for delivery in this state unless and until a copy of the form thereof has been filed with the commissioner. However, this subdivision shall apply only to an insurer for a two-year period immediately following the date upon which it files its first policy or certificate of legal insurance with the commissioner.

(c) No policy of group legal insurance may be delivered or issued for delivery in this state unless it contains a provision that the insurer shall issue to the person in whose name the policy is issued, for delivery to each member of the insured group, a certificate setting forth in a summary form a statement of the essential features of the insurance coverage and to whom benefits thereunder are payable. If dependents are included in the coverage, only one certificate need be issued for each family unit. Any certificates delivered to members of an insured group pursuant to this subdivision shall be required to be individualized within the meaning of that term as it is defined by Section 10270.63 only if members of the group contribute to the payment of the legal insurance premiums.

(Added by renumbering Section 12122 (as amended by Stats. 1974, Ch. 1161) by Stats. 1995, Ch. 91, Sec. 102. Effective January 1, 1996.)



12128

In every group legal insurance plan, the employer, labor union, trustees, or other person to whom a group legal insurance plan policy is issued shall be the policyholder for all purposes of entering into, amending, or terminating any contract of legal insurance, administering any legal insurance plan, and exercising any voting rights to which the policyholder is entitled. If entitled to vote at meetings of the insurer, such policyholder shall be entitled to one vote.

(Added by renumbering Section 12123 by Stats. 1995, Ch. 91, Sec. 103. Effective January 1, 1996.)



12129

The provisions of this chapter shall be enforced by the commissioner, and he may, after notice and public hearing, promulgate such reasonable rules and regulations as are necessary to administer this chapter.

(Added by renumbering Section 12124 by Stats. 1995, Ch. 91, Sec. 104. Effective January 1, 1996.)









PART 5. MOTOR CLUBS

CHAPTER 1. Definitions and Exemptions

12140

This part shall not apply to any of the following:

(a) A duly authorized attorney at law acting in the usual course of his profession.

(b) Any admitted insurer.

(c) Any association of motor carriers.

(d) Any person who is directly or indirectly engaged, either as principal or agent, in selling or offering for sale, furnishing, or procuring any of the services described in Section 12148, 12152, or 12153, or miscellaneous service that augments or is incidental to any of those services, but who is not directly or indirectly engaged, either as principal or agent, in selling or offering for sale, furnishing, or procuring any other service described in this chapter.

(Amended by Stats. 2003, Ch. 88, Sec. 1. Effective January 1, 2004.)



12141

Except where the context otherwise requires, the terms used in this part shall be given the meanings set forth in this chapter, but such meaning shall not, merely by reason of enactment in this chapter, govern the interpretation of any other provision of this code.

(Enacted by Stats. 1935, Ch. 145.)



12142

(a) Except as provided in subdivision (b), a motor club is a person, directly or indirectly engaged, either as principal or agent, in selling or offering for sale, furnishing or procuring motor club service.

(b) A person who is directly or indirectly engaged, either as principal or agent, in selling or offering for sale, furnishing, or procuring any of the services described in Section 12148, 12152, or 12153, or miscellaneous service that augments or is incidental to any of those services, but who is not directly or indirectly engaged, either as principal or agent, in selling or offering for sale, furnishing, or procuring any other service described in this chapter, is not a motor club.

(Amended by Stats. 2003, Ch. 88, Sec. 2. Effective January 1, 2004.)



12142.5

The commissioner shall adopt reasonable rules and regulations specifying the types of miscellaneous service permitted under subdivision (d) of Section 12140 and subdivision (b) of Section 12142. The rules and regulations shall be adopted, amended, and repealed in accordance with the procedure provided in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2003, Ch. 88, Sec. 3. Effective January 1, 2004.)



12143

A club agent is a person other than the motor club itself, who acts or aids in any manner in the solicitation, delivery, or negotiation of any membership or service contract, or of the renewal or continuance thereof.

(Amended by Stats. 1972, Ch. 179.)



12144

Motor club service is the rendering or procuring of, or reimbursement for, any of the services defined in this chapter to any person in connection with the ownership, operation, use, or maintenance of a motor vehicle, including a vacation trailer, house or otherwise, or a boat capable of ordinary transportation on a trailer and its trailer, by the person upon any of the following considerations:

(a) The person is or will become a member of the club rendering or furnishing the service.

(b) The person is or will become in any manner affiliated with the club.

(c) The person is or will become entitled to receive membership or other motor club service from the club by virtue of any agreement or understanding with any club.

This section shall not authorize a motor club to furnish any service on a reimbursement basis that constitutes the transaction of insurance. The commissioner may make reasonable rules and regulations specifying services that constitute the transaction of insurance for the purposes of this part and which may not be offered on a reimbursement basis. Rules and regulations shall be adopted, amended, and repealed in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2004, Ch. 183, Sec. 248. Effective January 1, 2005.)



12145

Towing service is the drafting or moving by a motor club of a motor vehicle from one place to another under other power than its own.

(Enacted by Stats. 1935, Ch. 145.)



12146

Emergency road service is the adjustment, repair or replacement by a motor club of the equipment, tires or mechanical parts of a motor vehicle so as to permit it to be operated under its own power.

(Enacted by Stats. 1935, Ch. 145.)



12147

Bail bond service is the furnishing or procuring by a motor club of a cash deposit or undertaking required by law in order that a person accused of violation of any law may enjoy personal freedom pending trial.

(Enacted by Stats. 1935, Ch. 145.)



12148

Discount service is an arrangement by a motor club resulting in giving special discounts, rebates or reductions of price on gasoline, oil, repairs, insurance, parts, accessories or service for motor vehicles to holders of service contracts with any such club.

(Enacted by Stats. 1935, Ch. 145.)



12149

Financial service is an arrangement by a motor club whereby loans or other advances of money are made to holders of service contracts with any such club.

(Enacted by Stats. 1935, Ch. 145.)



12150

(a) Buying and selling service is an arrangement by a motor club whereby the holder of a service contract with a motor club is aided in any way in the purchase or sale of an automobile.

(b) (1) If a motor club offers a service that refers members to a new motor vehicle dealer for the purchase of a new motor vehicle, and the dealer pays the motor club any compensation, including, but not limited to, an advertising, promotional, or marketing fee, any advertisement of that service shall clearly and conspicuously disclose that the dealer has paid the fee and shall have the following statement: All new cars arranged for sale are subject to availability and a price prearranged with the selling franchised new car dealer.

(2) In a printed advertisement, the disclosures required by paragraph (1) shall be in not less than 10-point bold type and shall be textually segregated from the other portions of the advertisement.

(3) The disclosures required by paragraph (1) do not apply to general advertisements of a motor club that merely list an auto buying service as one of several services offered by the motor club and that do not provide any details of the auto buying service.

(Amended by Stats. 1994, Ch. 1253, Sec. 2. Effective January 1, 1995.)



12151

Theft service is an act by a motor club for the purpose of locating, identifying or recovering a stolen or missing motor vehicle owned or controlled by the holder of a service contract with any such club or for the purpose of detecting or apprehending the person guilty of the theft.

(Enacted by Stats. 1935, Ch. 145.)



12152

Map service is the furnishing by a motor club of road maps without cost to holders of service contracts with any such club.

(Enacted by Stats. 1935, Ch. 145.)



12153

Travel service is the furnishing by a motor club of touring and travel aids and assistance, and may include any or all of the following:

(a) Road maps, touring guides, directories of accommodations for travelers, club periodicals, travel information, magazines, and brochures.

(b) Procuring travel tickets of all kinds and reservations for accommodations in connections therewith.

(Repealed and added by Stats. 1969, Ch. 858.)



12154

Claim adjustment service is an act by a motor club for the purpose of adjusting claims on behalf of the holder of a service contract with any such club, when such claim results from injury or damage to person or property arising out of an accident, in connection with the ownership, maintenance, operation and use of a motor vehicle.

(Enacted by Stats. 1935, Ch. 145.)



12155

License service is the rendering of assistance by a motor club to any person in obtaining:

(a) Registration of a motor vehicle with the State.

(b) A driver s license.

(c) A transfer of legal or registered ownership upon the records of the Department of Motor Vehicles.

(Amended by Stats. 1963, Ch. 209.)



12156

Insurance service is the selling or giving, with a service contract or as a result of membership in or affiliation with a motor club, of a policy of insurance covering liability or loss by the holder resulting from injury or damage to person or property arising out of an accident, such liability or loss being the consequence of the ownership, maintenance, operation, or use of a motor vehicle.

Insurance service also includes the selling or giving with a service contract or as a result of membership in or affiliation with a motor club, of a policy of insurance, or a certificate under a master policy in which the club is the master policyholder, covering the club member, or any member of his family, for loss, other than loss of time, from accidental injury from any cause or accidental death from any cause. For such purpose any certificated motor club is deemed to be an association within the meaning of Section 10270.5 and the club members and members of their families are deemed to be members of such association.

(Repealed and added by Stats. 1969, Ch. 858.)



12157

Any act by a motor club for the purpose of rendering a service defined in this chapter constitutes such service, whether or not the service as defined is completed.

(Enacted by Stats. 1935, Ch. 145.)



12158

A service contract is a written agreement whereby any person promises for a consideration to render, furnish or procure motor club service for any other person.

(Enacted by Stats. 1935, Ch. 145.)



12159

Miscellaneous service means any other service which may be furnished and which augments or is incidental to any service performed by the club as authorized under the provisions of this chapter or any other service which is of assistance and is beneficial to its members and is feasible for the club to render.

(Added by Stats. 1969, Ch. 858.)






CHAPTER 2. Certificate of Authority

12160

(a) A person shall not render or agree to render motor club service in this state without first obtaining from the commissioner a certificate of authority to act as a motor club.

(b) The issuance, sale, or offer for sale in this state of securities of its own issue by any motor club shall be subject to the provisions of Article 8 (commencing with Section 820) of Chapter 1 of Part 2 of Division 1 of this code the same as if motor clubs were included in Section 826 thereof, and any such club shall not be subject to the Corporate Securities Law in the Corporations Code.

(Added by Stats. 1969, Ch. 858.)



12161

Application for a certificate of authority shall be made on a form prescribed by the commissioner, accompanied by a filing fee of two thousand sixty-five dollars ($2,065). Such certificate shall not be granted until the applicant conforms to the requirements of this part and the laws of this state prerequisite to its issue. After such issue the holder shall continue to comply with the requirements of this part and the laws of this state.

(Amended by Stats. 1985, Ch. 770, Sec. 24.5.)



12162

The commissioner shall not issue a certificate of authority to any motor club until:

(a) It files with him the following:

1. A formal application for the certificate in such form and detail as the commissioner requires, executed under oath by its president or other principal officer.

2. A certified copy of its charter or articles of incorporation and its bylaws, if any.

3. A copy of its latest financial statement, or report of independent audit as the commissioner may require; or, in the event neither is available, its most recent operating statement and balance sheet. Any such financial statement, audit, operating and balance sheet shall be verified by the person compiling or making the same and by an executive officer of the applicant.

4. If it is a foreign corporation, a certificate from its domiciliary state regulatory authority executed not more than 30 days before the filing of its application that it is duly authorized to do a motor club business in that state.

5. An explanation of its plan of doing business, and copies of the following: its application for membership; the proposed membership certificate or identification card; any proposed addendum thereto; any individual insurance policy and any group master policy and individual certificates thereunder to be offered; any service contract to be issued.

6. Such other information as the commissioner may find necessary in order to determine applicant s qualifications.

(b) It first deposits security with the commissioner in one of the following forms:

1. Securities of the kinds prescribed by this code for capital fund investments by stock insurers and approved by the commissioner, in the amount of one hundred thousand dollars ($100,000) based on par value or market value, whichever is less. The making, maintenance and withdrawal of such deposits and the substitution of securities therein shall be governed by Article 11 (commencing with Section 939) of Chapter 1 of Part 2 of Division 1; or

2. A surety bond on a form prescribed by the Attorney General of this state, executed by an admitted surety insurer in the penal sum of one hundred thousand dollars ($100,000).

(c) It pays to the commissioner an annual license fee of one hundred seventy-seven dollars ($177).

(d) Its name is approved by the commissioner under the provisions of Section 881, the provisions of which section are hereby made applicable to motor clubs.

(e) It proves by affidavits of its officers, directors, managers, and individual owners of more than 10 percent on a form prescribed by the commissioner that it is not disqualified under the provisions of Section 704.5 of this code.

(f) It satisfies the commissioner it is qualified as respects each of the subjects enumerated in subdivisions (b), (c), (e), (f), (h), (i), and (j) of Section 717, when those subjects are read in the sense of protection to its members instead of policyholders.

(g) It is a separate legal entity capable of being examined by the commissioner as provided in this part.

(Amended by Stats. 1985, Ch. 770, Sec. 25.)



12162.5

All motor clubs applying for a certificate of authority to act as a motor club in this state shall demonstrate to the satisfaction of the commissioner that such club has a net worth of not less than two hundred fifty thousand dollars ($250,000). For the purposes of Sections 12162.5 and 12162.6, net worth is defined as the excess of total assets over total liabilities. Such net worth shall be maintained at all times as a condition for the continuance of its certificate of authority to act as a motor club in this state.

(Amended by Stats. 1992, Ch. 15, Sec. 1. Effective January 1, 1993.)



12162.6

(a) A motor club holding a certificate of authority to act as a motor club granted prior to January 1, 1992, may continue to retain the certificate until July 1, 1996, without complying with the increased minimum net worth requirement of Section 12162.5.

(b) A motor club shall be deemed to be insolvent and subject to Section 12164 proceedings whenever its net worth is less than two hundred fifty thousand dollars ($250,000) and it fails to comply with one of these two conditions:

(1) An audit by an independent certified public accountant with an audit report prepared by the certified public accountant and filed with the commissioner no later than June 30 of the year following the year covered by the audit.

(2) A demonstration to the satisfaction of the commissioner, on a quarterly basis, of an amount of liquid assets sufficient to satisfy its current liabilities to members.

(Amended by Stats. 1992, Ch. 15, Sec. 2. Effective January 1, 1993.)



12162.7

For purposes of this article, liquid assets means cash, cash equivalents, and marketable securities readily convertible into cash. Liquid assets also include bonds, stocks, certificates of deposit, negotiable short-term instruments, service members dues receivable not over 90 days, receivables due from affiliates not over 90 days, acquisition costs deferred not over 90 days, federal income tax recoverables, and interest and dividends due and accrued.

(Added by Stats. 1992, Ch. 15, Sec. 3. Effective January 1, 1993.)



12162.8

If any portion of the audit report required by paragraph (1) of subdivision (b) of Section 12162.6 includes a qualified opinion as to the financial condition of the motor club or its ability to exist as a going concern, the motor club shall be considered materially deficient under Section 717, and subject to Section 12164. Similarly, if a motor club qualifying under paragraph (2) of subdivision (b) of Section 12162.6 fails to demonstrate to the commissioner an amount of liquid assets sufficient to satisfy its current liabilities to members, it shall be considered materially deficient under Section 717 and subject to Section 12164.

(Added by Stats. 1992, Ch. 15, Sec. 4. Effective January 1, 1993.)



12163

(a) The security required by subdivision (b) of Section 12162 shall thereafter be continuously maintained by a motor club in one of the forms prescribed. Failure of a motor club so to maintain the same shall be cause for revoking its certificate of authority.

(b) Such security shall be for the protection, use, and benefit of all persons whose applications for membership in a motor club have been accepted by such club or its representative and of this state as respects fees, fines, penalties, and taxes. Such security shall be subject to the following conditions, and, if a bond, shall be expressly so conditioned:

1. The club shall faithfully furnish and render to all persons whose applications for membership have been accepted any and all of the motor club benefits and services sold or offered for sale by it.

2. The club will faithfully conform to all provisions of law of the state pertaining to the sale and rendering of motor club service as defined and provided in Part 5 (commencing with Section 12140) of Division 2 of this code.

3. The club will promptly pay all fees, fines, penalties, and taxes which may be levied against it under authority of law.

4. If the club ceases to do business in this state as a motor club, it shall comply with the appropriate withdrawal procedure.

(c) Any person defrauded or injured by any wrongful act, misrepresentation, or failure on the part of the club with respect to the selling or rendering of any of its benefits or services may bring suit on the bond, if the security be a bond, in his own name. The commissioner may bring suit on such bond. If the security be a deposit of securities, any such a person or the commissioner may levy upon the same in execution of a judgment.

(Added by Stats. 1969, Ch. 858.)



12164

(a) The commissioner may revoke or suspend the certificate of authority of a motor club whenever, after a hearing in accordance with the procedure provided in Section 701, he finds that any of the following circumstances exist:

1. The club has violated any provision of this part.

2. It or its officers refuse to submit to an examination, as provided for in Section 12169.

3. It is transacting business fraudulently.

4. It is no longer able to qualify for issuance to it of a certificate of authority as a motor club.

(b) The commissioner may give notice of such revocation or suspension to the public in such manner as he deems proper.

(c) All of the provisions of Article 14 (commencing with Section 1010) of Chapter 1 of Part 2 of Division 1 of this code not inconsistent with this part shall apply to motor clubs.

For the purpose of this part, insolvency means that a club s assets are less than its liabilities.

(Added by Stats. 1969, Ch. 858.)



12165

Subject to the annual fee provisions herein, every certificate of authority issued or held under this part shall be for an indefinite term and, unless sooner revoked by the commissioner, shall terminate upon occurrence of any of the following:

(a) Upon the holder s ceasing to exist as a separate entity.

(b) Upon the winding up, or dissolution, or expiration, or forfeiture of the holder s corporate existence.

(c) Upon completion of the withdrawal procedure prescribed by Article 15 (commencing with Section 1070) of Chapter 1 of Part 2 of Division 1 of this code and surrender by the holder of its certificate of authority and cancellation of the same by the commissioner. All provisions of such article not inconsistent with this part shall apply.

(d) Upon the entry of a final court order in a proceeding under said Article 14 (commencing with Section 1010), Chapter 1 of Part 2 of Division 1 of this code.

(Added by Stats. 1969, Ch. 858.)



12166

Notwithstanding the preceding provisions for a certificate of authority of indefinite term, each holder of a certificate of authority under this chapter shall owe and pay in advance to the commissioner an annual fee of one hundred fifty dollars ($150) on account of such certificate of authority until its final termination or revocation. Such fee shall be for annual periods commencing on July 1st of each year and ending on June 30th of each year and shall be due on each March 1st and shall be delinquent on and after each April 1st.

(Amended by Stats. 1980, Ch. 209, Sec. 9.)



12167

Qualification of a motor club for a certificate of authority under this part does not require prior qualification with the Secretary of State under the Corporations Code for an intrastate business, but the issuance to it of a certificate of authority under this part does not relieve such foreign applicant of any duty to qualify with the Secretary of State pursuant to the Corporations Code before transacting intrastate business in this state.

(Added by Stats. 1969, Ch. 858.)



12168

Annually on or before March 1st of each year, copies of any instruments making any changes in articles of incorporation, bylaws, and membership certificate or identification card or service contract required by this part to be filed with the application for admission shall be filed with the commissioner. In the case of articles of incorporation, an amendment or certificate of amendment shall be certified by the official custodian of the original as a true copy of the same on file in his office. Amended bylaws or other papers shall be certified by the corporation secretary over the corporate seal to be true copies of the same currently adopted. The commissioner shall require the payment of twenty dollars ($20) in advance for each such annual filing of amended documents or papers pursuant to this article.

(Amended by Stats. 1985, Ch. 770, Sec. 25.1.)



12169

(a) Whenever the commissioner has reasonable cause to believe that a motor club is insolvent or is transacting its business in a fraudulent manner, he may demand from the club a statement under oath setting forth its assets and liabilities. He may, for the purpose of verifying the correctness of such statement, examine the books and affairs of the club.

(b) If such statement is not furnished within 20 days from the time of such demand by the commissioner, or if, upon the examination of such records, the statement furnished or any record examined is found to contain any willful misstatement of fact, the expense of the examination shall be paid by the motor club.

(c) Whenever any foreign motor club applies for admission, the commissioner may make, or cause to be made by the motor club regulatory authority of its domiciliary state, an examination of the applicant s motor club business and affairs. Whenever such an examination is made, all of the provisions of Article 4 (commencing with Section 730) Chapter 1 of Part 2 of Division 1 of this code not inconsistent with this part shall be applicable.

(Added by Stats. 1969, Ch. 858.)



12170

Motor clubs certificated on the effective date of this chapter shall not be required to be recertificated, but thereafter shall be subject to the provisions of this chapter and shall be issued continuous certificates of authority subject to the conditions provided in this chapter.

(Added by Stats. 1969, Ch. 858.)






CHAPTER 3. The Service Contract

12250

A service contract shall not be executed, issued or delivered in this State until the form thereof is approved in writing by the commissioner.

(Enacted by Stats. 1935, Ch. 145.)



12251

Every service contract executed, issued or delivered in this State shall be made in duplicate and shall be dated and signed by the motor club issuing it. Such contract shall be countersigned by a duly authorized agent of the club, and by the party purchasing the contract. One copy of the contract shall be kept by the club and the other copy shall be delivered to the purchasing party.

(Enacted by Stats. 1935, Ch. 145.)



12252

A service contract shall not be executed, issued or delivered in this State unless it contains the following:

(a) The exact corporate or other name of the club.

(b) The exact location of its home office and of its usual place of business in this State, giving street number and city.

(c) A provision that the contract may be canceled at any time by either the club or the holder, and that the holder will, if he has actually paid the consideration, thereupon be entitled to the unused portion of the consideration paid for such contract, calculated on a pro rata basis over the period of the contract, without any deductions.

(d) A provision plainly specifying:

(1) The services promised.

(2) That the holder will not be required to pay any sum, in addition to the amount specified in the contract, for any services thus specified.

(3) The territory wherein such services are to be rendered.

(4) The date when such service will commence.

(e) A statement in not less than fourteen point modern type at the head of said contract stating, This is not an insurance contract.

(Enacted by Stats. 1935, Ch. 145.)



12253

A person shall not solicit or aid in the solicitation of another person to purchase a service contract issued by a club not having a certificate of authority procured pursuant to this part.

(Enacted by Stats. 1935, Ch. 145.)



12254

A club or an officer or agent thereof shall not in any manner misrepresent the terms, benefits or privileges of any service contract issued or to be issued by it.

(Enacted by Stats. 1935, Ch. 145.)



12255

Any service contract made, issued or delivered contrary to any provision of this part shall nevertheless be valid and binding on the club.

(Enacted by Stats. 1935, Ch. 145.)



12256

Any motor club may elect not to execute, issue, or deliver service contracts in this state. A club may distribute brochures, prospectuses, or advertisements which are not contracts. Such materials may be issued or delivered without prior approval of the commissioner.

If a club does not use service contracts it shall execute, issue, and deliver membership cards, tokens, or other indicia of membership to its members.

(Added by Stats. 1969, Ch. 858.)






CHAPTER 4. Agents

12280

A club agent doing business in this State shall not execute, issue or deliver any service contract to any person owning or operating motor vehicles without first obtaining a license from the commissioner.

(Enacted by Stats. 1935, Ch. 145.)



12280.2

The fee for filing application for license as motor club agent is the same as that for filing application for license as insurance agent and the provisions of Chapter 5 (commencing with Section 1621), Part 2, Division 1, applicable to insurance agents are applicable to motor club agents and their licenses.

Insurance agents, brokers, and solicitors licensed under Chapter 5 (commencing with Section 1621), Part 2, Division 1, need not be licensed to act as motor club agents under this article.

This section shall not permit a motor club agent to have a certificate of convenience nor a nonresident license, but shall require only club appointments, and shall not require the keeping of records or fiduciary accounts. Appropriate licenses and license applications may be prescribed by the commissioner.

(Amended by Stats. 1973, Ch. 493.)



12281

Without first obtaining such license, a club agent shall not collect or receive from any person, in advance of the execution, issuance or delivery of any such service contract, any money or other thing of value upon any promise or agreement to execute, issue or deliver any such service contract.

(Enacted by Stats. 1935, Ch. 145.)






CHAPTER 5. Penalties

12311

Any person violating any provisions of this part is guilty of a misdemeanor.

(Amended by Stats. 1971, Ch. 163.)









PART 6. INSURANCE COVERING LAND

CHAPTER 1. Title Insurance

ARTICLE 1. Definitions

12340

The definitions set forth in this article shall govern the construction of the terms used in this chapter, but shall not affect any other provisions of this code.

(Repealed and added by Stats. 1973, Ch. 1130.)



12340.1

Title insurance means insuring, guaranteeing or indemnifying owners of real or personal property or the holders of liens or encumbrances thereon or others interested therein against loss or damage suffered by reason of:

(a) Liens or encumbrances on, or defects in the title to said property;

(b) Invalidity or unenforceability of any liens or encumbrances thereon; or

(c) Incorrectness of searches relating to the title to real or personal property.

(Added by Stats. 1973, Ch. 1130.)



12340.2

Title policy means any written instrument or contract by means of which title insurance liability is assumed.

(Added by Stats. 1973, Ch. 1130.)



12340.3

Business of title insurance includes:

(a) Issuing or proposing to issue any title policy as insurer, guarantor, or indemnitor;

(b) Transacting or proposing to transact any phase of title insurance, including solicitation, negotiation preliminary to execution, or execution of a title policy, insuring and transacting matters subsequent to the execution of a title policy and arising out of such policy, excluding reinsurance;

(c) The performance by a title insurer, an underwritten title company or a controlled escrow company of any service in conjunction with the issuance or contemplated issuance of a title policy including but not limited to the handling of any escrow, settlement or closing in connection therewith; or the doing of or proposing to do any business, which is in substance the equivalent of any of the above.

(d) The issuance, by a title insurer, of a letter of indemnity. Any such letter of indemnity shall be limited to and issued solely for the purpose of indemnifying the commissioner on behalf of any member of the public who transacts an escrow with an underwritten title company, with whom the title insurer has an underwriting agreement. A title insurer may charge a reasonable fee in connection with the issuance of any such letter. No rate or form filing shall be required with respect to any such letter of indemnity.

(e) The act of an insurer in furnishing in writing to a prospective purchaser of the insurer s title policy a statement which assures, and assumes the liability for, the proper performance of services necessary to the conduct of a real estate closing performed by an underwritten title company with whom the insurer maintains an underwriting agreement. A title insurer may charge a reasonable fee in connection with the furnishing of any such statement. No rate or form filing shall be required with respect to any such statement.

(Amended by Stats. 1981, Ch. 479, Sec. 1.)



12340.4

Title insurer means any company issuing title policies as insurer, guarantor or indemnitor.

Domestic title insurer means any title insurer organized under the laws of this state.

Foreign title insurer means any title insurer organized under the laws of any other jurisdiction.

(Added by Stats. 1973, Ch. 1130.)



12340.5

Underwritten title company means any corporation engaged in the business of preparing title searches, title examinations, title reports, certificates or abstracts of title upon the basis of which a title insurer writes title policies.

(Added by Stats. 1973, Ch. 1130.)



12340.6

(a) Controlled escrow company means any person, other than a title insurer or underwritten title company, whose principal business is the handling of escrows of real property transactions in connection with which title policies are issued, which person, if an artificial person, directly or indirectly, is controlled by or controls or is under common control with a title insurer, or controls or is controlled by or is under common control with an underwritten title company, or if a natural person, is employed by or controlled by a title insurer or by an underwritten title company. As used in this section, the term control shall have the meaning set forth in subdivision (b) of Section 1215.

(b) Except for Article 6 (commencing with Section 12404) this section does not apply to any person or entity doing business under any law of this state or the United States relating to banks or savings and loan associations.

(Added by Stats. 1973, Ch. 1130.)



12340.7

Except as provided in Section 12401.8, and excluding miscellaneous charges, rate or rates means the charge or charges, whether denominated premium or otherwise, made to the public by a title insurer, an underwritten title company or a controlled escrow company, for all services it performs in transacting the business of title insurance. As used in this section miscellaneous charges means conveyancing fees, notary fees, inspection fees, tax service contract fees and such other fees as the commissioner by regulation may prescribe.

(Added by Stats. 1973, Ch. 1130.)



12340.8

Advisory organization means every person or entity (other than a title insurer, underwritten title company, or controlled escrow company) which recommends or prepares policy forms or endorsements, or procedural manuals (but not including the making of rates, rating plans, or rating systems), or which collects and furnishes to its members or insurance supervisory officials loss and expense statistics or other statistical information and data relating to the business of title insurance and who otherwise acts in an advisory, as distinguished from a ratemaking, capacity. No duly authorized attorney at law acting in the usual course of his profession nor any entity engaging in the above activity on a nationwide basis shall be deemed to be an advisory organization.

(Amended by Stats. 1992, Ch. 991, Sec. 1. Effective January 1, 1993.)



12340.9

Willful or willfully in relation to an act or omission which constitutes a violation of this chapter means with actual knowledge or belief that such act or omission constitutes such violation and with specific intent to commit such violation.

(Added by Stats. 1973, Ch. 1130.)



12340.10

Abstract of title is a written representation, provided pursuant to a contract, whether written or oral, intended to be relied upon by the person who has contracted for the receipt of such representation, listing all recorded conveyances, instruments or documents which, under the laws of this state, impart constructive notice with respect to the chain of title to the real property described therein. An abstract of title is not a title policy as defined in Section 12340.2.

(Added by Stats. 1981, Ch. 55, Sec. 1.)



12340.11

Preliminary report , commitment , or binder are reports furnished in connection with an application for title insurance and are offers to issue a title policy subject to the stated exceptions set forth in the reports and such other matters as may be incorporated by reference therein. The reports are not abstracts of title, nor are any of the rights, duties or responsibilities applicable to the preparation and issuance of an abstract of title applicable to the issuance of any report. Any such report shall not be construed as, nor constitute, a representation as to the condition of title to real property, but shall constitute a statement of the terms and conditions upon which the issuer is willing to issue its title policy, if such offer is accepted.

(Added by Stats. 1981, Ch. 55, Sec. 2.)



12342

For purposes of this chapter, holders of liens or encumbrances includes, but is not limited to, the institutional third parties described in Sections 1452 and 1717 of Title 12 of the United States Code.

(Added by Stats. 1995, Ch. 433, Sec. 1. Effective January 1, 1996.)






ARTICLE 2. Title Insurers; Capital and Guarantee Fund Requirements

12350

Every title insurer, before issuing any policy, shall deposit $100,000 with the Insurance Commissioner or other designated official of its home State as a guarantee fund for the security and protection of the holders of, or beneficiaries under, its title policies.

(Amended by Stats. 1935, Ch. 292.)



12351

Any such deposit may be made either in lawful money of the United States or in any of the securities, other than collateral trust bonds or notes, authorized for investment, other than excess funds investments, of all the assets of domestic incorporated insurers.

(Enacted by Stats. 1935, Ch. 145.)



12352

If the deposit is made in this state, it shall first be approved by the commissioner who shall make a special deposit thereof in the State Treasury, for the purpose specified in Section 12350. The Treasurer shall give his or her receipt therefor, to the commissioner.

(Amended by Stats. 2011, Ch. 426, Sec. 12. Effective January 1, 2012.)



12353

Except as provided in section 12355, assets in such deposits in this State may, with the approval of the commissioner, be withdrawn or exchanged from time to time for other assets of like character and value.

(Amended by Stats. 1935, Ch. 292.)



12354

As long as the depositing insurer continues solvent, it shall receive the interest and dividends on any assets in the deposit.

(Enacted by Stats. 1935, Ch. 145.)



12355

Except on withdrawal of the insurer from this State, or substitution pursuant to section 12353, assets in the deposit in this State shall be subject to final sale, transfer, and disposal of the proceeds thereof by the commissioner only on the order of a court of competent jurisdiction and for the security and protection of the holders of, or beneficiaries under, the depositing insurers title insurance policies.

(Amended by Stats. 1935, Ch. 292.)



12356

When any part of the assets to be deposited in this State consists of mortgage-secured notes or bonds, or loans upon real property secured by mortgage, such mortgages shall be accompanied by a policy of mortgage insurance issued under the provisions of this code, or by evidence of title issued by a person designated or approved by the commissioner and either authorized by law or found by the commissioner to be competent to issue such evidence. Such evidence of title shall consist either of a full abstract of title, a full certificate of title, or a policy of title insurance, and shall be assigned and approved by, or under the direction of, the commissioner.

In any case where he ascertains that the expense thereof would not be unreasonable or such as to make the deposit impracticable, the commissioner may require a policy of title insurance or a guaranty that the abstract is correct and that it shows title to be in the proper party, issued by a corporation authorized to issue such policies or guaranties.

(Amended by Stats. 1937, Ch. 732.)



12357

Unless the mortgage is covered by mortgage insurance, the value of the property covered by each such mortgage constituting all or part of such deposit in this State shall be appraised by one or more appraisers selected or approved by the commissioner. The appraisers shall be familiar with property values of the particular type of property and generally in the region in which the property or some part thereof is situated.

(Amended by Stats. 1937, Ch. 732.)



12358

The reasonable cost of examining such evidence of title and of making such appraisement, shall be paid by the title insurer making the deposit.

(Amended by Stats. 1937, Ch. 732.)



12359

A title insurer shall not transact any insurance in this state unless it has paid-in capital represented by shares of stock of at least five hundred thousand dollars ($500,000).

(Amended by Stats. 1981, Ch. 479, Sec. 2.)



12360

An insurer which anywhere in the United States transacts any class of insurance other than title insurance is not eligible for the issuance of a certificate of authority to transact title insurance in this State nor for the renewal thereof.

(Amended by Stats. 1951, Ch. 542.)






ARTICLE 3. Title Insurers: Finances and Investments

12370

Every title insurer shall annually set apart a sum equal to 10 percent of its premiums collected during the year. Such sums shall be allowed to accumulate until a fund is created equal in amount to 25 percent of the aggregate of the subscribed capital stock of the insurer, or one million dollars ($1,000,000), whichever is the lower amount. After the establishment by a title insurer of an unearned premium reserve, pursuant to Article 3.5 (commencing with Section 12380) of this chapter, such amount shall be reduced by the aggregate amount which shall be set aside and maintained by such insurer in such unearned premium reserve. Such fund shall be known as the title insurance surplus fund.

(Amended by Stats. 1971, Ch. 1318.)



12371

The title insurance surplus fund shall be maintained as a further security to holders and beneficiaries of the title policies issued by the insurer. If all or any part of the fund shall at any time be in excess of the amount required by Section 12370, such excess may be transferred by the insurer to its general assets. If at any time the fund is impaired by reason of a loss, the amount by which it is impaired shall be restored in the manner provided for its accumulation. The reporting of a loss is an impairment of such fund for the purposes of this section.

(Amended by Stats. 1965, Ch. 272.)



12372

Any such domestic insurer, after having its required capital paid in and depositing its required guarantee fund with the State Treasurer, may invest its funds in the preparation and purchase of materials and plant necessary to enable it to engage in the title insurance business. In all statements and proceedings required by law for the ascertainment and determination of the condition of such insurer, such materials and plant shall be treated in one of the following ways:

(a) They may be treated as an asset, valued at actual cost to the insurer not in excess of 50 per cent of the aggregate par value of the shares of the insurer s capital stock then issued outstanding, and apportioned to its title insurance department, including treasury shares;

(b) They may be treated as an asset, at such lesser value than that permitted by paragraph (a) of this section as the insurer estimates;

(c) They may be omitted entirely from the statement or proceeding.

(Amended by Stats. 1939, Ch. 325.)



12372.5

Notwithstanding the provisions of Section 12372, where a title plant is not being currently maintained, the asset value of such plant shall not exceed its asset value as of the last annual statement date preceding the first month such plant is not currently maintained, less
1/10
th thereof for each succeeding year or part thereof that such plant is not being currently maintained. For the purposes of this section, a title plant shall be deemed currently maintained so long as it is used in the normal conduct of the business of title insurance, and (1) the owner thereof continues regularly to obtain and index title record data to such plant or to a continuation thereof in a format other than that previously used, including, but not limited to, computerization of such data, or (2) the owner thereof is a participant, in an arrangement for joint use of a title plant system regularly maintained in any format, provided such owner is contractually entitled to receive a copy of the title record data contained in such jointly used title plant system during the period of such owner s participation therein, either periodically or upon termination of such participation, at a cost not to exceed the actual cost of duplication of such title record data.

(Added by Stats. 1978, Ch. 846.)



12373

A title insurer shall not make any dividends except from profits remaining on hand after retaining unimpaired assets aggregating in value an amount equal to the sum of the following:

(a) The aggregate par value of the shares of its capital stock issued and outstanding, including treasury shares;

(b) The amount required to be set apart as the title insurance surplus fund;

(c) The amount required to be maintained in the unearned premium reserve;

(d) The amount required to be maintained in the reserve for unpaid losses and loss adjustment expense;

(e) A sum sufficient to pay all liabilities for expenses and taxes and all other indebtedness.

(Amended by Stats. 1965, Ch. 272.)



12374

Except as otherwise authorized by subdivision (g) of Section 1105, a title insurer shall not directly or indirectly make a loan from its assets to any of its officers, directors or employees, or to any member of the family of any officer or director. Any officer, director, agent, or employee of any such insurer who knowingly consents to any violation of this section is guilty of a misdemeanor.

(Amended by Stats. 1981, Ch. 55, Sec. 3.)



12375

Whenever a title insurer, upon withdrawing from insurance business in this State, desires to reinsure its policies with a title insurer whose title insurance surplus fund is not fully made up, the commissioner may require the reinsurer to increase its title insurance surplus fund. The amount of increase shall not be greater than the amount in the withdrawing insurer s title insurance surplus fund nor greater than will fully make up the reinsurer s title insurance surplus fund. Such increase may be made a condition of the commissioner s approval of the reinsurance plan.

(Enacted by Stats. 1935, Ch. 145.)



12376

(a) If an underwritten title company is placed into bankruptcy, receivership, or conservation by the commissioner, each title insurer operating under an underwriting agreement with the underwritten title company during the six months prior to the earliest of the conservation, bankruptcy, or receivership shall be liable for its proportionate share of the commissioner s costs and any escrow and subescrow account shortages as determined by the calculations set forth in subdivisions (b) and (c).

(b) If, during the six months prior to the earliest of the establishment of a conservation, bankruptcy, or receivership under subdivision (a), the underwritten title company was authorized by underwriting agreements to issue title policies for more than one title insurer, the liability of each title insurer is determined by multiplying the amount of the total escrow and subescrow shortages, as well as the costs, and expenses, as set forth in subdivision (c), by that title insurer s percentage of the underwritten title company s net premiums for policies issued by each title insurer during the 12-month period preceding the earliest of the establishment of the conservation, bankruptcy, or receivership, with each title insurer s liability pursuant to this subdivision to be referred to as its proportionate share.

(c) When determining the total proportionate liability of each title insurer, the commissioner shall include the following:

(1) The commissioner s costs and expenses of seizing and taking control of the underwritten title company s offices, operations, and assets.

(2) The commissioner s costs and expenses of handling, adjusting, and closing all subescrow and escrow accounts, including the costs and expenses of determining whether shortages exist in any subescrow and escrow accounts.

(3) Other costs and expenses incurred by the commissioner in connection with borrowing from the Insurance Fund pursuant to subdivision (g) and foregone earnings or interest of the Insurance Fund resulting from the borrowing.

As used in this subdivision, commissioner s costs and expenses includes the costs and expenses of all agents and contractors retained by the commissioner in performing functions set forth in this subdivision, and subescrow and escrow means title subescrows and escrows. These calculations shall result in 100 percent of the shortage, costs, and expenses being proportionately allocated to each title insurer authorized to issue title policies in the last six months preceding the underwritten title company being placed into bankruptcy, receivership, or conservation.

(d) (1) The commissioner shall make an initial estimate of the total shortage in the escrow and subescrow accounts and the commissioner s costs and expenses as provided in subdivision (c) and shall provide this estimate in writing to each title insurer determined to have liability under this section as soon as practicable. The initial estimate shall be substantiated by a summary of the accounting information pertinent to the commissioner s estimate of the escrow and subescrow shortfalls and the commissioner s costs and expenses.

(2) The commissioner shall make further estimates, as necessary, of the total shortage in the escrow and subescrow accounts and the commissioner s costs and expenses as provided in subdivision (c) and shall provide the estimates in writing to each title insurer determined to have liability under this section. These estimates shall be substantiated by a detailed summary of pertinent accounting information.

(3) After receiving an estimate pursuant to paragraphs (1) and (2), each title insurer having liability under this section shall, within 30 days after written notification, deposit its proportionate share of the shortage, costs, and expenses into an escrow account established by the commissioner for the purpose of reimbursement to subescrow or escrow accountholders, reimbursement to the commissioner in the event that the commissioner advances or has advanced payments to subescrow or escrow accountholders, or payment or reimbursement of the commissioner s costs and expenses pursuant to subdivision (c). If a title insurer fails to make a payment required by this subdivision within the 30-day period, the title insurer shall pay a penalty calculated at the rate of 10 percent per annum on the unpaid amount until the payment is received by the commissioner.

(e) Nothing in this section relieves a person of liability under any other provision of law that he or she may have for a shortage as set forth in subdivision (a). A title insurer, on becoming liable for a shortage as set forth in this section, is entitled to enforce every available remedy, or bring any cause of action that would have been available to a person compensated by the title insurer.

(f) A title insurer shall be entitled to make a claim for reimbursement for subescrow or escrow shortages paid to subescrow or escrow accountholders and for payments of its proportionate share pursuant to subdivision (c). Those claims shall be given the same preference as those claims referenced in paragraph (2) of subdivision (a) of Section 1033.

(g) A title insurer shall be entitled to make a claim for reimbursement for payment of its proportionate share of the commissioner s costs and expenses paid pursuant to subdivision (c). Those claims shall be given the same preference as those claims referenced in paragraph (2) of subdivision (a) of Section 1033. The commissioner shall return to each title insurer its proportional share of any funds remaining in the escrow account after all liabilities in subdivision (a) have been satisfied.

(h) In order to minimize potential losses and negative impacts on consumers having money in escrow accounts held by an underwritten title company taken into conservation, bankruptcy, or receivership by the commissioner, the commissioner shall hire all necessary escrow consultants or other experts necessary to achieve this goal.

(i) The commissioner may borrow from the Insurance Fund to cover shortages in subescrow or escrow accounts and to pay costs and expenses set forth in subdivision (c).

(Amended by Stats. 2002, Ch. 899, Sec. 3. Effective January 1, 2003.)



12377

(a) All escrow funds received by an underwritten title company that are subject to Section 12413.5 shall not be considered part of the estate of the underwritten title company for purposes of liquidation, receivership, bankruptcy, or conservation pursuant to Article 14 (commencing with Section 1010) of Chapter 1 of Part 2 of Division 1.

(b) Where an underwritten title company is placed into conservation, receivership, or bankruptcy and the escrow accounts held by the company are found to have shortages, the department, conservator, liquidator, receiver, or bankruptcy trustee shall do everything reasonably possible to trace these moneys to other depository accounts or assets.

(c) Any real or personal property traceable to shortages in the escrow accounts shall not be considered part of the estate available to other claimants under Section 1033. Those assets shall be liquidated and paid in the following order: (1) if the commissioner has paid or advanced funds to subescrow or escrow accountholders from sources other than the escrow established pursuant to subdivision (c) of Section 12376, they shall be paid to the commissioner to the extent that the commissioner has not been repaid by title insurers having liability under Section 12376, (2) they shall be deposited into an escrow established pursuant to subdivision (c) of Section 12376, and (3) they shall be directly reimbursed to the title insurer or insurers that have reimbursed escrow depositors under Section 12376. In no event shall a title insurer be reimbursed an amount in excess of its liability as determined in Section 12376.

(Amended by Stats. 2002, Ch. 899, Sec. 4. Effective January 1, 2003.)






ARTICLE 3.5. Unearned Premium Reserve and Reserve for Unpaid Losses and Loss Expense

12380

Unless the provision or context otherwise requires, the following definitions govern the construction of this article:

(a) Total charges for policies of title insurance means (i) the total of fees and charges as shown on policies, as required by Section 12412, less any amount paid for coinsurance of such policy to any coinsuring title insurer and (ii) the total sum charged by any coinsuring title insurer for acting as a coinsurer in respect to any policy of title insurance.

(b) Ceding company means a title insurer which shall have purchased a policy or contract of reinsurance from a reinsuring company.

(c) Reinsuring company means a title insurer which shall have sold a policy or contract of reinsurance to a ceding company.

(d) Unearned premium reserve means that reserve that is generally known as the statutory premium reserve.

(Amended by Stats. 1993, Ch. 974, Sec. 7. Effective January 1, 1994.)



12381

Every domestic title insurer shall, in addition to other reserves, establish and maintain a reserve to be known as the unearned premium reserve for title insurance, which shall, at all times for all purposes, be deemed and shall constitute the unearned portion of premiums due or received on all of its business wherever transacted and shall be charged as a reserve liability of such title insurer in determining its financial condition. The unearned premium reserve shall be retained and held by such title insurer for the protection of the policyholders interest in policies which have not expired. Except as provided in Section 12385, assets equal to the amount of such reserve shall not be subject to distribution among depositors or other creditors or stockholders of such title insurer until all claims of holders of policies and contracts of title insurance of such title insurer have been paid in full and all liability on the policies or other contracts of title insurance, whether contingent or actual, has been discharged or lawfully reinsured. Income from the investment of all or any part of such reserve shall be the unrestricted property of the title insurer.

Every admitted foreign insurer shall maintain a like reserve under like conditions in respect to its California business.

(Added by Stats. 1965, Ch. 272.)



12382

The unearned premium reserve of every title insurer shall consist of:

(a) Such amount as would have been required to be set aside in said reserve on all policies or contracts of title insurance issued during the calendar years 1962, 1963 and 1964, if this article had been effective at and after the date that such policies or contracts were written, less the amount of withdrawals that would have been permitted if this article had been so effective; and

(b) The amount of all additions required to be made to such reserve by this article less the withdrawals therefrom permitted by this article.

(Added by Stats. 1965, Ch. 272.)



12382.2

(a) Out of total charges for policies of title insurance, a title insurer shall add to and set aside in its unearned premium reserve commencing as of January 1, 1965, an amount equal to 2 percent of those total charges for policies of title insurance, which amount shall be deemed and shall constitute the unearned premiums due or received from all such policies or contracts. Except as otherwise provided in Section 12382.6, if any policy of title insurance shall be reinsured, the reinsuring company shall be required to set aside in its unearned premium reserve only that portion, if any, of that 2 percent as shall have not theretofore been set aside by the ceding company. This subdivision shall apply to policies issued and reinsured prior to January 1, 1988.

(b) Out of total charges for policies of title insurance, a title insurer shall add to and set aside in its unearned premium reserve, an amount equal to 2
1/2
percent of those total charges for policies of title insurance, which amount shall be deemed and shall constitute the unearned premiums due or received from all such policies or contracts. Except as otherwise provided in Section 12382.6, if any policy of title insurance shall be reinsured, the reinsurer shall be required to set aside in its unearned premium reserve only that portion, if any, of the 2
1/2
percent as shall have not theretofore been set aside by the ceding company. This subdivision shall apply to policies issued and reinsured on and after January 1, 1988, and prior to January 1, 1994.

(c) Out of total charges for policies of title insurance and, commencing no later than the year beginning January 1, 1994, a title insurer shall add to and set aside in its unearned premium reserve an amount equal to 4
1/2
percent of the sum of the following items, for all jurisdictions where the title insurer operates, set forth in the title insurer s annual statement filed in this state:

(1) Direct premiums written as set forth in Schedule T.

(2) Other income as set forth in Schedule T.

(3) Premiums written during year reinsurance assumed less Premiums for reinsurance ceded during year.

(d) The insurer shall calculate an adjusted unearned premium reserve as of December 31, 1993. The adjusted unearned premium reserve shall be calculated as if subdivision (c) of this section and subdivision (c) of Section 12382.5 had been in effect for all years beginning on or after January 1, 1974. For purposes of this calculation, the balance of the unearned premium reserve as of December 31, 1973, shall be deemed to be zero. If the adjusted unearned premium reserve so calculated exceeds the aggregate amount set aside for unearned premiums in the insurer s December 31, 1993, Annual Statement (Form 9), the insurer shall, out of total charges for policies of title insurance, increase its unearned premium reserve by an amount that is not less than one-sixth of that excess in each of the succeeding six years, commencing no later than the year beginning January 1, 1994, until the entire excess has been added.

(Amended by Stats. 1994, Ch. 353, Sec. 1. Effective January 1, 1995.)



12382.3

The aggregate amount set aside in the unearned premium reserve shall be separately recorded and reserved in respect to such policies and contracts issued in each calendar year. All amounts set aside as additions to the unearned premium reserve, to the extent that the same have not previously been deducted from net profits or earned surplus, shall be deducted in determining net profits of any title insurer.

(Added by Stats. 1965, Ch. 272.)



12382.4

For the purpose of determining the amounts of the unearned premium reserve that may be withdrawn pursuant to Section 12382.5 and the interest of the policyholders therein under Section 12385, all policies and contracts of title insurance or reinsurance shall be considered as dated on July 1 of the year of issue.

(Added by Stats. 1965, Ch. 272.)



12382.5

(a) The aggregate of the amounts set aside in unearned premium reserve in any calendar year pursuant to subdivision (a) of Section 12382.2 shall be released from that reserve and restored to net profits pursuant to the following formula: one-tenth of that aggregate sum on July 1 of each of the five years next succeeding the year of addition to the reserve and one-thirtieth of that aggregate sum on July 1 of each succeeding year thereafter until the entire sum shall have been so released and restored to net profits. The aggregate of the amounts set aside in unearned premium reserve pursuant to subdivision (a) of Section 12382 shall be released from the reserve and restored to net profits and surplus pursuant to the foregoing formula, provided that the amounts so set aside shall be treated as if subdivision (a) of Section 12382 and this section had been effective during the calendar years 1962, 1963, and 1964.

(b) The aggregate of the amounts set aside in unearned premium reserve in any calendar year pursuant to subdivision (b) of Section 12382.2 shall be released from the reserve and restored to net profits pursuant to the following formula: one-tenth of the aggregate sum on July 1 of each of the 10 years next succeeding the year of addition to the reserve until the entire sum shall have been so released and restored to net profits.

(c) The aggregate of the amounts set aside in unearned premium reserve in any calendar year pursuant to subdivision (c) of Section 12382.2 shall be released from the reserve and restored to net profits over a period of 20 years pursuant to the following formula: 10 percent of the aggregate sum on July 1 of each of the five years next succeeding the year of addition; 9 percent of the aggregate sum on July 1 of each of the next succeeding five years; and one-half of 1 percent of the aggregate sum on July 1 of each of the last 10 years.

(d) The aggregate of the amounts set aside in unearned premium reserve in any calendar year as adjustments to the insurer s unearned premium reserve pursuant to subdivision (d) of Section 12382.2 shall be released from the reserve and restored to net profits, or equity if the additions required by subdivision (d) of Section 12382.2 reduced equity directly, over a period not exceeding 10 years pursuant to the following table:

Year of addition

Release

1994, or earlier

Equally over 10 years

1995

Equally over 9 years

1996

Equally over 8 years

1997

Equally over 7 years

1998

Equally over 6 years

1999

Equally over 5 years

(Amended by Stats. 1994, Ch. 353, Sec. 2. Effective January 1, 1995.)



12382.6

If substantially the entire outstanding liability under all policies and contracts of title insurance or reinsurance of any ceding company shall be reinsured, pursuant to and as authorized by Section 12385, the total charge received by any reinsuring company authorized to transact the business of title insurance in this state shall constitute, in its entirety, unearned portions of original premiums, and shall be added to its unearned premium reserve and shall be deemed, for recovery purposes, to have been provided for liabilities assumed during the year of such reinsurance. The amount of such addition to the unearned premium reserve of such reinsuring company shall be not less than two-thirds (
2/3
rds) of the amount of the unearned premium reserve required to be maintained by the ceding company at the time of such reinsurance.

(Added by Stats. 1965, Ch. 272.)



12383

All amounts set aside in the unearned premium reserve of a title insurer shall be held either as cash on hand or shall be deposited or invested in those investments suitable for the investment of trust funds, as provided in Section 16040 of the Probate Code.

(Amended by Stats. 1999, Ch. 187, Sec. 1. Effective January 1, 2000.)



12384

If the aggregate amount set aside by a title insurer in its unearned premium reserve should at any time be less than the amount required to be maintained in such reserve, and the deficiency shall not be promptly cured, such title insurer shall forthwith give written notice thereof to the commissioner. Any such title insurer shall not thereafter issue any further policies or contracts of title insurance or reinsurance until the deficiency shall have been eliminated and until it shall have received written approval from the commissioner authorizing it to again issue such policies and contracts of title insurance and reinsurance. For the purpose of determining the aggregate amount set aside by a title insurer in its unearned premium reserve, any portion of such reserve which shall have been invested shall be valued at the purchase price or the fair market value of such investment on the date that such investment was made.

(Added by Stats. 1965, Ch. 272.)



12385

If a title insurer shall at any time become insolvent, be in the process of liquidation or dissolution or be in the possession of the commissioner, all amounts set aside in the unearned premium reserve shall be used and applied as follows:

(a) Such amount up to the whole of the reserve as is necessary may be used with the written approval of the commissioner to pay for reinsurance of the liability of such title insurer under all outstanding policies and contracts of title insurance or reinsurance as to which claims for losses by holders thereof are not then pending. The amount of the unearned premium reserve not so used shall be transferred to the general assets of the title insurer to be held and distributed subject to the limitations imposed by this section.

(b) The assets of a title insurer other than the unearned premium reserve shall be available to pay claims for losses sustained by holders of policies then pending or arising up to the time reinsurance is effected. In the event that claims for losses are in excess of such other assets of a title insurer, the excess of such claims, when established, shall be paid pro rata out of surplus assets attributable to the unearned premium reserve to the extent of such surplus, if any.

(Added by Stats. 1965, Ch. 272.)



12386

In the event that reinsurance is not obtained, as authorized by Section 12385, the unearned premium reserve and assets constituting the guarantee fund of the title insurer, or so much as remains thereof after outstanding claims have been paid, shall constitute a trust fund to be held by the commissioner for twenty (20) years, out of which claims of policyholders shall be paid as they arise. The balance, if any, of such fund shall, at the expiration of twenty (20) years, constitute general assets of the title insurer.

(Added by Stats. 1965, Ch. 272.)



12387

Where a title insurer organized or incorporated under the laws of any state other than California does business in California, if the laws of the state of its domicile obligate such company to create and maintain an unearned premium reserve for purposes substantially similar to those of this article, any amounts required by the law of such state to be added to such reserve by reason of business done in California shall be deducted from any amounts required by this article to be set aside by such title insurer in an unearned premium reserve for its California business.

The provisions of this section shall be applicable only to title insurers organized or incorporated in those states whose laws provide that a title insurer organized and incorporated under the laws of California and which does business in such other state will be permitted a deduction substantially similar to that provided by this section with respect to any unearned premium reserve requirements for business done in that state.

(Added by Stats. 1965, Ch. 272.)



12388

Every title insurer shall, in addition to other reserves establish and maintain a reserve to be known as the reserve for unpaid losses and loss adjustment expense , which shall be used for the payment of losses incurred as a result of liability arising under policies of title insurance and the payment of adjustment expenses necessary for the settlement of or defense against claims of any such liability. Said reserve shall be in an amount equal to the sum of (1) the estimated amounts necessary to pay unpaid losses, plus (2) the estimated amounts of loss adjustment expense necessary to settle or defend against every claim presented pursuant to notice from or on behalf of every insured that may result in a loss to or cause expense to be incurred by a title insurer for the proper disposition of the claim. Every title insurer shall calculate such reserve by making a careful estimate in each year of the amounts anticipated to be reasonably necessary for both such purposes. The sum of the items so estimated shall be the total amount of the reserve for unpaid losses and loss adjustment expenses of such title insurer. The amounts so estimated may be revised from time to time as circumstances warrant and reduced by the amount of payments made, but shall be redetermined at least once each year. The amounts set aside in such reserve in any year shall be deducted in determining the net profits for such period of any title insurer.

(Added by Stats. 1965, Ch. 272.)






ARTICLE 3.7. Underwritten Title Companies

12389

(a) An underwritten title company as defined in Section 12340.5, which shall be a stock corporation, may engage in the business of preparing title searches, title reports, title examinations, or certificates or abstracts of title, upon the basis of which a title insurer writes title policies, provided that:

(1) Only domestic corporations may be licensed under this section and no underwritten title company, as defined in Section 12340.5, shall become licensed under this section, or change the name under which it is licensed or operates, unless it has first complied with Section 881.

(2) Depending upon the county or counties in which the company is licensed to transact business, it shall maintain required minimum net worth as follows:

Aggregate number of documents
recorded and documents filed in the
offices of the county recorders in the
preceding calendar year in all counties
where the company is licensed to transact
business.

Number of documents

Amount of required
minimum net worth

Less than 50,000 ........................

$ 75,000

50,000 to 100,000 ........................

120,000

100,000 to 500,000 ........................

200,000

500,000 to 1,000,000 ........................

300,000

1,000,000 or more ........................

400,000

Net worth is defined as the excess of assets over all liabilities and required reserves. It may carry as an asset the actual cost of its title plant provided the value ascribed to that asset shall not exceed the aggregate value of all other assets.

Where a title plant of an underwritten title company is not being currently maintained, the asset value of the plant shall not exceed its asset value as determined in the preceding paragraph as of the date to which that plant is currently maintained, less one-tenth thereof for each succeeding year or part of the succeeding year that the plant is not being currently maintained. For the purposes of this section, a title plant shall be deemed currently maintained so long as it is used in the normal conduct of the business of title insurance, and (A) the owner of the plant continues regularly to obtain and index title record data to the plant or to a continuation thereof in a format other than that previously used, including, but not limited to, computerization of the data, or (B) the owner of the plant is a participant, in an arrangement for joint use of a title plant system regularly maintained in any format, provided the owner is contractually entitled to receive a copy of the title record data contained in the jointly used title plant system during the period of the owner s participation therein, either periodically or upon termination of that participation, at a cost not to exceed the actual cost of duplication of the title record data.

An underwritten title company at all times shall maintain current assets of at least ten thousand dollars ($10,000) in excess of its current liabilities, as current assets and liabilities may be defined pursuant to regulations made by the commissioner. In making the regulations, the commissioner shall be guided by generally accepted accounting principles followed by certified public accountants in this state.

(3) An underwritten title company shall obtain from the commissioner a license to transact its business. The license shall not be granted until the applicant conforms to the requirements of this section and all other provisions of this code specifically applicable to applicant. After issuance the holder shall continue to comply with the requirements as to its business set forth in this code, in the applicable rules and regulations of the commissioner and in the laws of this state.

Any underwritten title company who possesses, or is required to possess, a license pursuant to this section shall be subject as if an insurer to the provisions of Article 8 (commencing with Section 820) of Chapter 1 of Part 2 of Division 1 of this code and shall be deemed to be subject to authorization by the Insurance Commissioner within the meaning of subdivision (e) of Section 25100 of the Corporations Code.

The license may be obtained by filing an application on a form prescribed by the commissioner accompanied by a filing fee of three hundred fifty-four dollars ($354). The license when issued shall be for an indefinite term and shall expire with the termination of the existence of the holder, subject to the annual renewal fee imposed under Sections 12415 and 12416.

An underwritten title company seeking to extend its license to an additional county shall pay a two hundred seven dollar ($207) fee for each additional county, and shall furnish to the commissioner evidence, at least sufficient to meet the minimum net worth requirements of paragraph (2), of its financial ability to expand its business operation to include the additional county or counties.

(4) (A) An underwritten title company shall furnish an audit to the commissioner on the forms provided by the commissioner annually, either on a calendar year basis on or before March 31 or, if approved in writing by the commissioner in respect to any individual company, on a fiscal year basis on or before 90 days after the end of the fiscal year. The time for furnishing any audit required by this paragraph may be extended, for good cause shown, on written approval of the commissioner for a period, not to exceed 60 days. Failure to submit an audit on time, or within the extended time that the commissioner may grant, shall be grounds for an order by the commissioner to accept no new business pursuant to subdivision (d). The audits shall be private, except that a synopsis of the balance sheet on a form prescribed by the commissioner may be made available to the public.

(B) The audits shall be made in accordance with generally accepted auditing standards by an independent certified public accountant or independent licensed public accountant whose certification or license is in good standing at the time of the preparation. The fee for filing the audit shall be three hundred thirteen dollars ($313).

(C) The commissioner may refuse to accept an audit or order a new audit for any of the following reasons:

(i) Adverse result in any proceeding before the California Board of Accountancy affecting the auditor s license.

(ii) The auditor has an affiliation with the underwritten title company or any of its officers or directors that would prevent his or her reports on the company from being reasonably objective.

(iii) The auditor has suffered conviction of any misdemeanor or felony based on his or her activities as an accountant.

(iv) Judgment adverse to the auditor in any civil action finding him or her guilty of fraud, deceit, or misrepresentation in the practice of his or her profession.

Any company that fails to file any audit or other report on or before the date it is due shall pay to the commissioner a penalty fee of one hundred eighteen dollars ($118) and on failure to pay that or any other fee or file the audit required by this section shall forfeit the privilege of accepting new business until the delinquency is corrected.

(b) An underwritten title company may engage in the escrow business and act as escrow agent provided that:

(1) It shall maintain record of all receipts and disbursements of escrow funds.

(2) It shall deposit seven thousand five hundred dollars ($7,500) for each county in which it transacts business in some form permitted by Section 12351 with the commissioner who shall immediately make a special deposit of that amount in the State Treasury and that deposit shall be subject to Sections 12353, 12356, 12357, and 12358 and, as long as there are no claims against the deposit, all interest and dividends thereon shall be paid to the depositor. The deposit shall be for the security and protection of persons having lawful claims against the depositor growing out of escrow transactions with it. The deposit shall be maintained until four years after all escrows handled by the depositor have been closed.

(A) The commissioner may release the deposits prior to the passage of the four-year period upon presentation of evidence satisfactory to the commissioner of either a statutory merger of the depositor into a licensee or certificate holder subject to the jurisdiction of the commissioner, or a valid assumption agreement under which all liability of the depositor stemming from escrow transactions handled by it is assumed by a licensee or certificate holder subject to the jurisdiction of the commissioner.

(B) With the foregoing exceptions, the deposit shall be returned to the depositor or lawful successor in interest following the four-year period, upon presentation of evidence satisfactory to the commissioner that there are no claims against the deposit stemming from escrow transactions handled by the depositor. If the commissioner has evidence of one or more claims against the depositor, and the depositor is not in conservatorship or liquidation, the commissioner may interplead the deposit by special endorsement to a court of competent jurisdiction for distribution on the basis that claims against the depositor stemming from escrow transactions handled by it have priority in the distribution over other claims against the depositor.

(c) The commissioner shall, whenever it appears necessary, examine the business and affairs of a company licensed under this section. All of these examinations shall be at the expense of the company.

(d) At any time that the commissioner determines, after notice and hearing, that a company licensed under this section has willfully failed to comply with a provision of this section, the commissioner shall make his or her order prohibiting the company from conducting its business for a period of not more than one year.

Any company violating the commissioner s order is subject to seizure under Article 14 (commencing with Section 1010) of Chapter 1 of Part 2 of Division 1, is guilty of a misdemeanor, and may have the license revoked by the commissioner. Any person aiding and abetting any company in a violation of the commissioner s order is guilty of a misdemeanor.

The purpose of this section is to maintain the solvency of the companies subject to this section and to protect the public by preventing fraud and requiring fair dealing. In order to carry out these purposes, the commissioner may make reasonable rules and regulations to govern the conduct of its business of companies subject to this section.

The name under which each underwritten title company is licensed shall at all times be an approved name. The fee for filing an application for a change of name shall be one hundred eighteen dollars ($118). Each such company shall be subject to the provisions of Article 14 (commencing with Section 1010) and Article 14.5 (commencing with Section 1065.1) of Chapter 1 of Part 2 of Division 1.

The rules and regulations shall be adopted, amended, or repealed in accordance with the procedure provided in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2011, Ch. 296, Sec. 193. Effective January 1, 2012.)



12389.1

Before granting a license or a reissued license to act as an underwritten title company to any applicant, the commissioner shall consider the qualifications of the applicant in respect to the following subjects: (a) minimum net worth and working capital; (b) reasonableness of its plan of operation; (c) lawfulness and quality of investments; (d) financial stability; (e) competency, character, and integrity of management; (f) ownership and control of issued and outstanding shares; (g) fairness and honesty of methods of doing business; (h) method by which the applicant was promoted if any of its promoters remain as stockholders or in management; and (i) hazard to the public.

Upon consideration of all relevant qualifications, the commissioner shall issue or reissue a license to act as an underwritten title company to the applicant, unless the commissioner shall have made a finding, or findings, that the applicant is materially deficient in respect to one or more of the items outlined herein.

(Added by Stats. 1987, Ch. 417, Sec. 3.)



12389.2

After the issuance or reissuance of a license to act as an underwritten title company, the holder shall continue to comply with the requirements as to its business set forth in Section 12389.1 and in the other applicable sections of this code, and in the other laws of this state.

(Added by Stats. 1987, Ch. 417, Sec. 4.)



12389.3

When there exists a restriction in a stock certificate requiring the consent of the department prior to the transfer of the stock, the request for consent to transfer shall be submitted to the department for approval. Requests for consent to transfer stock certificates representing less than 10 percent of the outstanding stock of the company to existing stockholders, the company which issued the stock, or persons who have been employed by the underwritten title company for the preceding 12 months, shall be approved or denied by the department within 60 days of the request for consent to transfer. If no action is taken by the department within 60 days, the request for consent to transfer stock certificates shall be deemed approved. In no event may the 60-day period be extended or waived by the applicant or the department. The time limits set forth in this section shall not apply where the transfer of the stock would result in the transferee, other than the company which issued the stock, owning 10 percent or more of the outstanding stock of the company.

(Added by Stats. 1992, Ch. 991, Sec. 2. Effective January 1, 1993.)



12389.4

An underwritten title company shall furnish a quarterly financial statement to the commissioner on forms prescribed by the commissioner on or before 30 days after each calendar quarter ending March 31, June 30, and September 30. Underwritten title companies that are specifically approved to report on a fiscal year basis shall file a quarterly financial statement 30 days after the end of each fiscal quarter. The commissioner is authorized to require an underwritten title company to provide supplemental accounting and financial information when the commissioner deems it to be necessary.

(Added by Stats. 1992, Ch. 991, Sec. 3. Effective January 1, 1993.)



12389.5

Every person engaged in the business of preparing title searches, title examinations, title reports, and certificates of abstracts of title, upon which a title insurer writes title policies, is required to be licensed as an underwritten title company in compliance with the licensing requirements of this article.

(Added by Stats. 1995, Ch. 433, Sec. 2. Effective January 1, 1996.)



12389.6

(a) Prior to the disbursement by an underwritten title company from any escrow account under Section 12413.1, each underwriting agreement between the underwritten title company and a title insurer shall contain one of the following written procedures reasonably calculated to prevent the misappropriation, disappearance, or wrongful use of funds deposited in the underwritten title company s escrow or subescrow account:

(1) The underwritten title company shall obtain and maintain a fidelity bond or insurance policy, satisfactory to the title insurer agreeing to this option that covers losses caused by misappropriation, disappearance, or other wrongful use of escrow funds deposited with the underwritten title company. The face amount of the fidelity bond or insurance policy shall be at least 10 times the underwritten title company s required minimum net worth under subdivision (a) of Section 12389. The bond or insurance policy shall name as an additional insured, co-insured, or joint-loss payee each of the title insurers agreeing to this option in the underwriting agreement. The bond or policy may not exclude coverage due to acts or omissions of any officer, director, employee, or principal of the underwritten title company. In the event of cancellation or nonrenewal of the bond or policy, a title insurance company named as an additional insured, co-insured, or joint-loss payee shall be given advance written notice by the underwriter of the bond or policy. The underwritten title company shall submit a copy of the bond or policy to the title insurer named as an additional insured, co-insured, or joint-loss payee within 14 days of the effective date of the underwriting agreement.

(2) Disbursements of escrow funds shall be reviewed and approved by an employee of the title insurer. Title insurer employees who review and approve disbursements of escrow funds shall be physically located at the place of business of the underwritten title company and shall be on the title insurer s payroll. Before review and approval of any disbursement, the employee shall sign an affidavit to be filed with and on a form approved by the commissioner. The affiant shall attest that the affiant has read, is familiar with, and agrees to comply with the title insurer s approval procedures for disbursements.

(3) Account review processes and oversight and internal control guidelines, in electronic or other medium, drafted by a title insurance industry advisory organization, as defined in Section 12340.8, and approved by the commissioner.

(4) Written procedures approved by the commissioner that provide for the protection and control of escrow funds in a manner consistent with the purposes of this subdivision.

(b) The commissioner shall approve or deny any written procedures submitted to him or her under this section for approval within 60 days of receiving the request. If no action is taken by the commissioner within the 60-day period, the request is deemed approved.

(Added by Stats. 1995, Ch. 408, Sec. 2. Effective January 1, 1996.)



12389.7

(a) Sections 1070, 1070.5, 1070.6, 1071.5, 1072, and 1076 shall be applicable to underwritten title companies.

(b) The following terms from Sections 1070, 1070.5, 1070.6, 1071.5, 1072, and 1076 shall be applicable to underwritten title companies as follows:

(1) Certificate of Authority shall mean an underwritten title company license.

(2) Insurer shall mean an underwritten title company.

(3) Reinsurer shall mean a title underwriter or another underwritten title company.

(c) For the purposes of this section, Sections 1070, 1070.5, 1070.6, 1071.5, 1072, and 1076 shall be construed in accordance with the nature of underwritten title companies and the business of title insurance.

(Added by Stats. 2013, Ch. 321, Sec. 26. Effective January 1, 2014.)






ARTICLE 4. General Powers

12390

Every domestic title insurer may issue title policies and may also insure:

(a) The identity, due execution, and validity of any note or bond secured by mortgage.

(b) The identity, due execution, validity and recording of any such mortgage.

(c) The identity, due execution and validity of evidences of indebtedness issued by this State, or by any political subdivision or district therein, or by any private or public corporation.

(Enacted by Stats. 1935, Ch. 145.)



12391

Such insurer also may:

(a) Act as registrar or transfer agent of this State, or of any political subdivision or district therein, or of any private or public corporation.

(b) Transfer or countersign any evidences of indebtedness which it may insure.

(c) Transfer or countersign certificates of stock of any private or public corporation.

(Enacted by Stats. 1935, Ch. 145.)



12394

A title insurer, as to its title insurance department, shall be subject to and shall comply with all the requirements of the insurance laws and the rules and regulations of the commissioner. It may invest its assets apportioned to its title insurance department, and the accumulations therefrom, in the manner in which the assets of title insurers are allowed by the laws of this state to be invested.

(Amended by Stats. 1999, Ch. 187, Sec. 2. Effective January 1, 2000.)






ARTICLE 4.5. Business Plans

12396

(a) For purposes of this article, controlled business source means an affiliate, as defined in subdivision (a) of Section 1215, of any title insurer, controlled escrow company, or underwritten title company.

(b) For purposes of this article:

(1) License means a securities permit issued to a title insurance entity, a license to operate as an underwritten title company, or a certificate of authority to act as a title insurer.

(2) Licensee means the holder of a license.

(c) For purposes of this article, a title order shall be deemed to emanate from a controlled business source if the controlled business source is acting in the capacity of a principal, lender, representative, or agent of any of the parties to the transaction, or any other person or entity with which the reporting entity has an agreement, written or otherwise, whereby title orders are traded or otherwise exchanged in order to achieve compliance with this article.

(Added by Stats. 1989, Ch. 344, Sec. 1.)



12397

Any applicant for a license shall indicate the applicant s intent to actively compete in the marketplace for title insurance in each county in which the applicant seeks to or does conduct the business of title insurance. The failure to so indicate shall constitute grounds for denial of the license. Each applicant for a license shall also demonstrate that its plan of operation and intended course of business conduct will not involve reliance for more than 50 percent of its closed title orders from controlled business sources.

(Added by Stats. 1989, Ch. 344, Sec. 1.)



12397.5

(a) Each licensee shall make submissions as are required by the Department of Insurance to enable the department to determine the nature and extent of the licensee s efforts to actively compete in each county in which it transacts its business. The licensee shall maintain records of its title orders sufficient to indicate the source of the title orders.

(b) Competitive behavior shall be measured by the source of closed title orders in each county in which the licensee engages in the title business and by the entity s progress toward meeting the 50 percent objective specified in Section 12397, as indicated in the annual, verified report filed pursuant to subdivision (c).

(c) Within 90 days following the end of each business year, as established by the licensee, each licensee shall file with the commissioner, and any title insurer with which the licensee maintains an underwriting agreement, a verified report executed by the licensee s chief executive officer or his or her designee under penalty of perjury, stating the percent of closed title orders for each county originating from controlled and noncontrolled business sources. Each title insurer that maintains an underwriting agreement with another licensee shall, within 30 days after receipt of this report, file with the commissioner a verified statement, signed by the licensee s chief executive officer or by his or her designee under penalty of perjury, that the report is substantially correct or that insufficient information is contained in the report to enable an opinion to be formed concerning the correctness of the report.

(d) Upon receipt by the department of a verified statement, signed under penalty of perjury, that less than 5 percent of the business a licensee transacts emanates from controlled business sources, the licensee shall be relieved of further reporting under this article, but shall be subject to reporting under subdivision (c) at any time that 5 percent or more of the business which the licensee transacts emanates from controlled business sources.

(Added by Stats. 1989, Ch. 344, Sec. 1.)



12398

The failure of an applicant or licensee to comply with any of the requirements of this article shall be grounds for the denial of an application for a license, the suspension or revocation of an issued license, or other disciplinary action determined by the commissioner, in accordance with procedures prescribed by law therefor.

(Added by Stats. 1989, Ch. 344, Sec. 1.)



12399

Nothing in this article shall limit or preclude the consideration or approval of an application for a license, except as expressly provided in this article.

(Added by Stats. 1989, Ch. 344, Sec. 1.)






ARTICLE 5. Exemptions

12400

The provisions of subdivision (f) of Section 381, and the provisions of Sections 382, 383, 383.5, 386, 481, 750, 751, 752, 755, 755.5, 756, 757, 758, 759, 760, 760.5, 763, 763.5, 766, 800, 801, 802, 803, and 804, shall not apply to title insurers.

(Amended by Stats. 1976, Ch. 1152.)



12400.1

Article 5.6 (commencing with Section 1875.20) of Chapter 12 of Part 2 of Division 1 does not apply to title insurers.

(Added by Stats. 1994, Ch. 131, Sec. 1. Effective January 1, 1995.)



12400.5

A title insurance company or underwritten title company engaged in the business of title insurance, as defined in Section 12340.3, shall not be deemed to have participated in any acts prohibited by Division 1 (commencing with Section 25000) of Title 4 of the Corporations Code solely by reason of engaging in the business of title insurance as authorized pursuant to this chapter.

(Added by Stats. 1993, Ch. 314, Sec. 1. Effective January 1, 1994.)






ARTICLE 5.5. Rate Filing and Regulation

12401

The purpose of this article is to promote the public welfare by regulating rates for the business of title insurance as herein provided to the end that they shall not be excessive, inadequate or unfairly discriminatory. It is the express intent of this article to permit and encourage competition between persons or entities engaged in the business of title insurance on a sound financial basis, and nothing in this article is intended to give the commissioner power to fix and determine a rate level by classification or otherwise.

(Repealed and added by Stats. 1973, Ch. 1130.)



12401.1

Every title insurer, underwritten title company, and controlled escrow company shall file with the commissioner its schedules of rates, all regularly issued forms of title policies to which such rates apply, and every modification thereof which it proposes to use in this state. Every schedule of rates filed by a title insurer shall set forth the entire charge to the public for each type of title policy included within such schedule and shall include without separate statement thereof that portion of the charge, if any, which is based upon work performed by an underwritten title company; there shall be no separate filing by an underwritten title company for such work. Every filing shall set forth its effective date, which shall be not earlier than the 30th day following its receipt by the commissioner, and shall indicate the character and extent of the coverages and services contemplated.

(Added by Stats. 1973, Ch. 1130.)



12401.2

Every title insurer, underwritten title company and controlled escrow company shall establish basic classifications of coverages and services to be used as the basis for determining rates.

(Added by Stats. 1973, Ch. 1130.)



12401.3

The following standards shall apply to the making and use of rates pertaining to all the business of title insurance to which the provisions of this article are applicable:

(a) Rates shall not be excessive or inadequate, as herein defined, nor shall they be unfairly discriminatory.

No rate shall be held excessive unless (1) the rate is unreasonably high for the insurance or other services provided, and (2) a reasonable degree of competition does not exist in the particular phase of the business of title insurance to which the rate is applicable.

No rate shall be held to be inadequate unless (1) the rate is unreasonably low for the insurance or other services provided and (2) the continued use of the rate endangers the solvency of the person or entity using it, or unless (3) the rate is unreasonably low for the insurance or other services provided and the use of the rate by the person or entity using it has, or if continued will have, the effect of destroying competition or creating a monopoly. However, no rate or rate classification shall be held to be inadequate for the reason that a rate within a rating classification is less than the cost of the risk and expense elements assigned to smaller insurances within that classification, and the excess of the costs may be charged against larger insurances within the classification without rendering the rate or rate classification unfairly discriminatory.

(b) Consideration shall be given, to the extent applicable, to past and prospective loss experience within and outside this state, to a reasonable margin for profit and contingencies, to past and prospective expenses both countrywide and those specially applicable to this state, and to all other factors, including judgment factors, deemed relevant within and outside this state.

(c) The systems of expense provisions included in the rates for use by any title insurer, underwritten title company, or controlled escrow company may differ from those of other title insurers, underwritten title companies, or controlled escrow companies to reflect the operating methods of the person or entity with respect to any kind of insurance, or other service, or with respect to any combination thereof.

(d) For the establishment of rates, risks, and services in the business of title insurance may be grouped by classifications into the various types of title policies or services offered. The classifications may be further divided to produce rates for individual risks or services within a classification. Those classifications or further divisions thereof may be established based upon any one or more of the following: (1) the size of a transaction and its effect upon the continuing solvency of the person or entity using the rate in question if a loss should occur; (2) expense elements, including the management time that would ordinarily be expended in a typical transaction of a particular size; (3) the geographic location of a transaction, including variations in risk and expense elements attributable thereto; (4) the individual experience of the person or entity using the rate in question; and (5) any other reasonable considerations. Those classifications or further divisions thereof shall apply to all risks and services in the business of title insurance under the same or under substantially the same circumstances or conditions.

(Amended by Stats. 1981, Ch. 714, Sec. 311.)



12401.4

In order to further uniform administration of rate regulatory laws, the commissioner and every person or entity in the business of title insurance and every advisory organization in this state may exchange information and experience data with insurance supervisory officials of this and other states and rating organizations in other states and may consult with them with respect to such information and data.

(Added by Stats. 1973, Ch. 1130.)



12401.5

As a further aid to uniform administration of rate regulatory laws of this state, the commissioner may prescribe by reasonable rules and regulations:

(a) For the annual reporting of financial data relating to the aggregate economic performance of all title insurance entities conducting the business of title insurance in this state. That data, if required, shall be for the purpose of determining the industry financial experience for the reporting year and shall reflect the after-tax rate of return on total capital, including investment income and realized and unrealized capital gains, from whatever source attributable to operations in this state.

(b) A statistical plan, reasonably adapted to each of the rating systems in use within the state. Any plan may be modified from time to time by the commissioner and shall be used thereafter by each title insurer in the reporting of data required by the plan, so that the experience of all title insurers is available to the commissioner on an annual basis. The commissioner, through regulations, shall prescribe the form and detail of the financial data to be submitted and the time period the data shall cover. In promulgating the plan, the commissioner may give due consideration to the rating systems in use and, in order that the plan may be as uniform as is practicable among the several states, to the rules and to the form of the plan used for these rating systems in other states. Every licensed title insurer in the state shall be required to record and report data directly to the commissioner. The commissioner shall designate one or more advisory organizations to assist in the development of the statistical plan and to further assist in gathering data and making compilations thereof, and these compilations shall be made available, subject to reasonable rules adopted by the commissioner, to title insurers and advisory organizations.

(c) No statistical plan or modifications thereto, or rules or regulations pertaining thereto, shall be adopted or implemented absent compliance with the provisions of Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code, except that any plan, rule, or regulation shall not become effective for a period of 120 days following its adoption, and any plan, rule, or regulation shall be deemed to be a regulation required to be filed with the Secretary of State for purposes of Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(d) Data gathered under the statistical plan may be used in conjunction with analytical input from an industry advisory organization to generate statistical information for use in reviewing and evaluating individual rate filings by title insurers pursuant to the standards set forth in Section 12401.3. However, no statistical plan or modifications thereto, or rules or regulations pertaining thereto, shall do any of the following:

(1) Serve as the basis for an assessment not otherwise authorized by law.

(2) Conflict with the purpose and express intent of Section 12401.

(3) Fix, determine, or in any way impair competitive rating or the free market.

(e) This section shall not require a title insurer to refile an existing rate. However, this section shall apply to the filing of a changed or otherwise modified rate, pursuant to the regulations adopted to implement this chapter.

(Amended by Stats. 1998, Ch. 919, Sec. 1. Effective January 1, 1999.)



12401.6

Nothing in this article shall be construed to prohibit concert of action between entities under the same general management and control.

(Added by Stats. 1973, Ch. 1130.)



12401.7

No title insurer, underwritten title company or controlled escrow company shall use any rate in the business of title insurance prior to its effective date nor prior to the filing with respect to such rate having been publicly displayed and made readily available to the public for a period of no less than 30 days in each office of the title insurer, underwritten title company, or controlled escrow company in the county to which such rate applies, and no rate increase shall apply to title policies or services which have been contracted for prior to such effective date.

(Added by Stats. 1973, Ch. 1130.)



12401.71

(a) Notwithstanding Sections 12401.1 and 12401.7, a title insurer, underwritten title company, or controlled escrow company may use a new rate prior to 30 days after the filing if the new rate results in a reduction from an existing rate, the earlier effective date is set forth in the filing, and the new rate has been publicly displayed and made readily available to the public prior to its effective date.

(b) Any rate reduction filed by a title insurer, underwritten title company, or controlled escrow company pursuant to subdivision (a) shall be subject to the authority of the commissioner as set forth in this article and Article 6.7 (commencing with Section 12414.13).

(c) Five years from the effective date of this section, and within existing resources, the department shall review the reduced rates authorized by this section to determine if they are inadequate or if they increase the possibility of title insurers becoming insolvent. This review shall be in addition to any other authorized by statute.

(Added by Stats. 2003, Ch. 440, Sec. 1. Effective January 1, 2004.)



12401.8

Charges in excess of those set forth in a rate filing which has become effective may be made when such filing includes a statement that such charges may be made in the event unusual insurance risks are assumed or unusual services performed in the transaction of the business of title insurance; provided, that such charges are reasonably commensurate with the risks assumed or the costs of the services performed and provided further that each person or entity obligated to pay all or any part of such charges consents thereto in writing in advance.

(Added by Stats. 1973, Ch. 1130.)



12401.9

The schedules of rates which are required to be filed with the commissioner under the provisions of Section 12401.1 shall be printed or typed in type not smaller than 10-point and, so long as they are effective, full copies thereof, showing their effective date or dates, shall be kept at all times available to the public and prominently displayed in a public place in each office of a title insurer, an underwritten title company and a controlled escrow company in the county to which such rates apply. On request, copies of such schedules or adequate summaries of the pertinent part or parts thereof shall be furnished to the public.

(Added by Stats. 1973, Ch. 1130.)



12401.10

Nothing in this article shall require the filing of rates by title insurers for reinsurance contracts or agreements or policies of excess coinsurance.

(Added by Stats. 1973, Ch. 1130.)






ARTICLE 5.7. Advisory Organizations

12402

No advisory organization shall conduct its operations in this state without first filing with the commissioner: (a) a copy of its constitution, articles of agreement or association or certificate of incorporation, and of its bylaws, rules, and regulations governing the conduct of its business; (b) a list of its members; (c) the name and address of a resident of this state upon whom notices or orders of the commissioner or process affecting such advisory organization may be served.

(Repealed and added by Stats. 1973, Ch. 1130.)



12402.1

Every advisory organization shall adopt bylaws or rules and regulations which will:

(a) Permit any person or entity in the business of title insurance in this state to become a member at a reasonable cost and without discrimination;

(b) Permit any member to withdraw at any time upon written notice;

(c) Prohibit any act or agreement by which any person or entity is restrained from lawfully engaging in the business of title insurance in this state;

(d) Require that the commissioner be given prompt notification of every change in any of the items described in subdivisions (a), (b), and (c) of Section 12402.

(Added by Stats. 1973, Ch. 1130.)



12402.2

No bylaw or rule or regulation required by Section 12402.1 shall be effective until filed with the commissioner.

(Added by Stats. 1973, Ch. 1130.)






ARTICLE 6. Rebates and Commissions

12404

(a) It is unlawful for any title insurer, underwritten title company or controlled escrow company to pay, directly or indirectly, any commission, compensation, or other consideration to any person as an inducement for the placement or referral of title business. Actual placement or referral of title business is not a precondition to a violation of this section, whether the violation is or is not a per se violation pursuant to subdivision (c).

(b) For purposes of this section, the following definitions are applicable:

(1) Compensating balance is a balance maintained in a lending institution by any title insurer, underwritten title company, or controlled escrow company for the express or implied purpose of influencing the extension of credit to a third party or the provision of goods, services, or benefits to a third party as an inducement for the placement or referral of title business by a third party.

(2) Person means any individual or entity who is any owner or prospective owner, lessee or prospective lessee of real property or any interest therein, any obligee or prospective obligee of an obligation secured or to be secured either in whole or in part by real property or any interest therein, or any person who is acting or who is in the business of acting as agent, representative, attorney, or employee of those persons.

(3) Title business means the business of title insurance as defined in Section 12340.3, and includes, but is not limited to, the offering of title insurance, escrow, or other services by a title insurer, underwritten title company, or controlled escrow company.

(c) The following activities, whether performed directly or indirectly, are deemed per se inducements for the placement or referral of title insurance business by any person and are unlawful:

(1) Paying or offering to pay, furnishing or offering to furnish, or providing or offering to provide assistance with the business expenses of any person, including, but not limited to, rent, employee salaries, furniture, copiers, facsimile machines, automobiles, telephone services or equipment, or computers.

(2) Providing or offering to provide any form of consideration intended for the benefit of any person, including cash, below market rate loans, automobile charges, or merchandise or merchandise credits.

(3) Placing or offering to place on behalf of any person, compensating balances.

(4) Advancing or paying or offering to advance or pay money on behalf of any person into an escrow to facilitate the closing thereof, other than any sum which represents the proceeds of a loan made in the ordinary course of business; or an advance not to exceed 2 percent of the sales price of the real property being sold or exchanged through the escrow or the amount of any loan secured by real property involved in the escrow, whichever is greater; or the extension of credit or an advance for the costs, fees and expenses of the escrow or of the title insurance issued or to be issued in connection therewith.

(5) Disbursing or offering to disburse on behalf of any person escrow funds held by a title insurer, underwritten title company or controlled escrow company before the conditions of the escrow applicable to that disbursement have been met, or in a manner which does not conform to Section 12413.1, including disbursing or offering to disburse before the expiration of the appropriate period established in Section 12413.1.

(6) Furnishing or offering to furnish all or any part of the time or productive effort of any employee of the title insurer, underwritten title company, or controlled escrow company to any person for any service unrelated to the title business.

(7) Advertising or paying for the advertising in any newspaper, newsletter, magazine, or publication that is produced by, or on behalf of, a person, or that results in a direct, or indirect, subsidy to a person.

(8) Expenditures for food, beverages, and entertainment for a person.

(d) Expenditures for the following are not deemed to be unlawful or in violation of this section:

(1) Promotional items with a permanently affixed company logo of the underwritten title company, title insurer, or controlled escrow company, with a value of not more than ten dollars ($10) each. Promotional item does not include a gift certificate, gift card, or other item that has a specific monetary value on its face, or that may be exchanged for any other item having a specific monetary value.

(2) Furnishing education or educational materials exclusively related to the business of title insurance for a person if continuing education credits are not provided.

(3) Other expenditures for a person, as permitted by the Department of Insurance by regulation.

(e) The provision or payment of any form of consideration as an inducement for the placement or referral of title business not specifically set forth in this section shall not be presumed lawful merely because they are not specifically prohibited.

(f) The Insurance Commissioner may determine compliance and enforce the provisions of this section by written order, regulation or written consent which may take into consideration standards, conditions, guidelines, principles, or definitions utilized by other states or federal agencies but those standards, conditions, guidelines, principles, or definitions shall not be determinative.

(g) It is the intent of the Legislature that the enactment of this section shall have no effect on the applicability of other sections of the Insurance Code that are in existence prior to the enactment of this section and which specifically, or by implication, refer to this section. The Legislature hereby intends that this section, including the specific terms employed within it, shall be liberally construed for the purpose of protecting consumers of title business.

(Amended by Stats. 2008, Ch. 280, Sec. 1. Effective January 1, 2009.)



12404.1

The furnishing of a preliminary report by any title insurer, controlled escrow company or underwritten title company, without charge to any person, shall constitute a violation of Section 12404. The charge for a preliminary report shall have a reasonable relation to the cost of production of the report but in no event shall it be less than the rate for a standard owners policy, minimum liability, as set forth in the company s rate schedule. After billing any person for a preliminary report the title insurer, controlled escrow company or underwritten title company shall promptly make a good faith attempt to collect; provided, however, that notwithstanding Section 12404, but without limiting the applicability of that section to other transactions, this charge may be waived or canceled, if the company follows uniform practices as to all customers under like circumstances.

(a) After the issuance of the preliminary report, but before the charge is waived or canceled, the files of the issuing company contain a copy of a bona fide sales or exchange agreement, or loan commitment executed by the party or parties in interest relating to the property described in the report, and the sale, exchange, or loan is not consummated.

(b) When the preliminary report so furnished contains a lien or encumbrance or other title defect which the issuing company has refused to eliminate from its policy of title insurance or to provide insurance against loss by reason thereof, and another title insurance company has eliminated the lien or encumbrance or other title defect from its policy of title insurance or provided insurance against loss resulting therefrom within a reasonable period of time from the date of the issuance of the preliminary report.

The furnishing of the names of owners of record, descriptions of real property, and property characteristics, as defined in Section 408.3 of the Revenue and Taxation Code, shall not be deemed to be a violation of Section 12404, whether provided on individual or multiple properties and whether provided in printed form or by electronic media.

(Amended by Stats. 1992, Ch. 551, Sec. 1. Effective January 1, 1993.)



12404.5

As used in this section personal or controlled insurance means a policy of title insurance, or insurance as to the identity, due execution and validity of any note or bond secured by mortage, or the identity, due execution, validity and recording of any such mortgage, or any other service afforded by title insurers the rate for which is required to be filed by Article 5.5 (commencing with Section 12401) of this chapter, where the insured or one of the insured under such policy is, or the loss thereunder is payable to, an underwritten title company, a controlled escrow company, or an issuing agent, or

(a) If such underwritten or controlled company or issuing agent is a natural person: (1) his spouse, his employer or his employer s spouse, or (2) any person related to him or the persons mentioned in (1) of this paragraph within the second degree by blood or marriage, or (3) if his employer is a corporation, any person directly or indirectly owning or controlling a majority of the voting stock or controlling interest in such corporation, or (4) if his employer is a partnership or association, any person owning any interest in such partnership or association.

(b) If such underwritten or controlled company or issuing agent is a corporation: (1) any person directly or indirectly owning or controlling a majority of the voting stock or controlling interest in such corporation, or (2) any corporation which is directly or indirectly controlled by a person who also controls the underwritten title company, controlled escrow company, or issuing agent, as described in (1), or (3) any corporation making consolidated returns for United States income tax purposes with any corporation described in (1) or (2) of this paragraph.

If the fees and charges for personal or controlled insurance so issued in any one calendar year received by an underwritten title company, a controlled escrow company or an issuing agent exceed the fees and charges received for other title insurance issued at the instance or request of such underwritten title company, controlled escrow company or issuing agent in the same year, the excess is an unlawful rebate. Violation of this section by a title insurer shall not be subject to the penalty provided for in Section 12409.

(Amended by Stats. 1973, Ch. 1130.)



12405

No title insurer, no controlled escrow company, and no underwritten title company shall make any rebate of any portion of the fee or charge shown by the schedule required by Section 12401.1. No title insurer, no controlled escrow company and no underwritten title company shall quote any fee or make any charge for a title policy to any person which is less than that currently available to others for the same type of title policy in a like amount covering property in the same county and involving the same factors as set forth in its then currently effective schedule of fees and charges. The amount by which any fee or charge is less than that called for by the then currently effective schedule of fees and charges of the title insurer is an unlawful rebate; provided, that nothing contained in this article shall prohibit bulk rates or special rates for customers of prescribed classes if such bulk or special rates are provided for in such schedule.

(Amended by Stats. 1976, Ch. 1079.)



12405.7

In addition to other acts prohibited by this article, no controlled escrow company or title insurer or other person engaged in the business of selling or furnishing to the public, directly or indirectly, evidence to title to real property shall:

(a) Pay for or furnish or offer to pay for or furnish any part of the advertising or promotional material of the customer in connection with the sale or encumbrance of real property.

(b) Pay or offer to pay for any evidence of title or copy or contents thereof not produced or issued by such person or company if such evidence of title relates to a current real property transaction, except as provided in Section 12412.

(Added by Stats. 1965, Ch. 360.)



12406

No title insurer shall issue any title policy in any transaction in connection with which it or any person which is a controlled escrow company or underwritten title company by reason of its relationship with such title insurer has paid or contemplates paying any commission in violation of Section 12404 or in connection with which it or any such controlled escrow company or underwritten title company has made or contemplates making any unlawful rebate in violation of Section 12405.

(Added by Stats. 1949, Ch. 891.)



12406.5

(a) The commissioner shall develop, publish, and disseminate a brochure for consumers who are required to buy title insurance as part of a residential real estate transaction. The brochure shall inform consumers that competing title insurers and underwritten title companies may offer different costs or services for the title insurance required in the transaction. The brochure shall also inform consumers about the potential availability of discounts in cases involving first-time buyers, short-term rates if a home is resold in less than a five-year period, concurrent rates if the company is providing both the homeowners and the lenders title insurance policies in the transaction, subdivision bulk rates if the property being purchased is in a new subdivision, refinancing discounts, short-term financing rates, and discounts that may be available in other special cases. The brochure shall encourage consumers to contact more than one title insurer or underwritten title company in order to compare costs and services.

(b) The brochure developed pursuant to subdivision (a) shall include the department s toll-free consumer assistance telephone number and shall invite consumers to call the department if they need assistance.

(c) The department shall display the brochure developed pursuant to subdivision (a) on its Internet Web site, and the brochure shall include the department s Internet address.

(d) The brochure developed pursuant to subdivision (a) shall also educate consumers about laws involving unlawful commissions and rebates associated with the placement or referral of title insurance and shall encourage consumers to report to the department, to the Bureau of Real Estate, and to any other appropriate government agencies any suspected incidents of probable unlawful commissions or rebates subject to Article 6.5 (commencing with Section 12414).

(e) One copy of the brochure developed pursuant to this section shall be made available to a member of the public at no cost, and the department may charge its actual cost for providing additional copies. The brochure shall be made available for reproduction at no cost to any vendor who wishes to publish the brochure as written, provided any vendor who wishes to publish the brochure agrees to submit any documents containing the brochure to the department prior to publication.

(Amended by Stats. 2013, Ch. 352, Sec. 396. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



12407

The commissioner, if he has reason to believe that any controlled escrow company or any underwritten title company has violated or is violating any of the provisions of this article, has the power and it is his duty to forthwith examine its books, records and accounts and in making any such examination he has all the power set forth in Article 4, Chapter 1 of Part 2 of Division 1 of this code and any company so examined shall pay to the commissioner the cost of such examination on demand. Whenever the commissioner examines a title insurer, he shall make such examination of its books, records, and files as may be necessary in his judgment to determine whether or not it has violated or is violating any of the provisions of this article.

(Added by Stats. 1949, Ch. 891.)



12408

Every title insurer shall include in its annual statement furnished the commissioner pursuant to Article 10 (commencing with Section 900), Chapter 1, Part 2, Division 1 of this code, the name of each person which is a controlled escrow company or underwritten title company by reason of its relationship with such title insurer.

(Amended by Stats. 1967, Ch. 689.)



12408.1

Whenever a title insurer terminates its underwriting agreement with any underwritten title company, it shall at the same time give notice of the termination to the commissioner.

(Added by Stats. 1972, Ch. 578.)



12408.5

(a) Notwithstanding any other provision of this article no title insurer, no controlled escrow company, and no underwritten title company shall pay any commission for the solicitation or negotiation of any services constituting the business of title insurance.

(b) The provisions of subdivision (a) notwithstanding, a title insurer, controlled escrow company, or underwritten title company may pay to full-time salaried employees a commission, incentive compensation or bonuses based on any such employees level of production of any services constituting the business of title insurance. Any title insurer, controlled escrow company, or underwritten title company and, where applicable their affiliates, which makes such payments shall maintain adequate records detailing the conditions to receipt of any commission, incentive compensation or bonus, the recipient thereof and the amount paid.

(c) Any employee of a title insurer, underwritten title company, or controlled escrow company shall not, directly or indirectly, pay or offer to pay, either directly or indirectly, any part of his or her compensation, whether denominated salary, incentive compensation, or bonuses to any person or entity defined in Section 12404, as an inducement for, or as compensation for, any title insurance business or any escrow or other title business, and any payment or offer to pay this consideration is an unlawful rebate.

(Added by Stats. 1982, Ch. 972, Sec. 2.)



12409

(a) Every title insurer, controlled escrow company, and underwritten title company which pays any commission or which makes any unlawful rebate in violation of this article shall be liable to the people of California for five times the amount of that commission or unlawful rebate, the amount thereof to be recovered by the commissioner pursuant to Section 12976. In addition to, or in lieu of, any other penalty that may be imposed under this code, the commissioner may, after a hearing, issue an order to restrict or suspend the certificate of authority of any title insurer or controlled escrow company or the license of any underwritten title company. The commissioner may restrict or suspend the certificate of authority or license on a statewide basis or in specified counties.

(b) In no event shall the total or aggregate amount recovered by the commissioner from a title insurer, controlled escrow company, or underwritten title company pursuant to this section be less than five thousand dollars ($5,000).

(Amended by Stats. 1998, Ch. 919, Sec. 2. Effective January 1, 1999.)



12410

In enforcing any of the provisions of this article, the commissioner shall be entitled to the remedies provided for in Section 12928.6 of this code.

(Added by Stats. 1949, Ch. 891.)



12411

The commissioner may after a hearing suspend or revoke the certificate of authority of any title insurer or the license of any underwritten title company licensed pursuant to the provisions of Section 12389, which, after 10 days written notice from the commissioner requiring it to comply with the provisions of this article willfully fails to do so.

(Amended by Stats. 1974, Ch. 436.)



12412

Nothing in this article prohibits the division of fees or charges, for work and services actually performed, between title insurers or between title insurers and underwritten title companies or between underwritten title companies, if such division does not constitute an unlawful rebate as defined by Section 12404.5, or is prohibited by Section 12405.7 or 12408.5. The entire charge made to obtain a title policy shall be set forth on the title policy.

(Amended by Stats. 1985, Ch. 443, Sec. 1.)



12413.1

No title insurance company, controlled escrow company, or underwritten title company shall disburse funds from an escrow account until the day established by the following:

(a) Except for funds deposited by cash or by electronic payment, deposits accorded next day availability pursuant to Part 229 of Title 12 of the Code of Federal Regulations may not be disbursed until the business day following the business day of deposit.

(b) Except for drafts, deposits not accorded next day availability pursuant to Part 229 of Title 12 of the Code of Federal Regulations shall not be disbursed until the day on which these funds must be made available to depositors under the federal regulation specified in this subdivision.

(c) Funds deposited by cash or by electronic payment may be disbursed following deposit on the same business day as the business day of deposit.

(d) Notwithstanding the provisions of subdivision (b), deposits other than drafts may be disbursed on the business day following the business day of deposit if the financial institution to which the funds have been deposited informs the title insurance company, controlled escrow company, or underwritten title company in writing that final settlement has occurred on the deposited item. For the purposes of this subdivision, an electronically transmitted document that specifies that final settlement has occurred constitutes written notice as to an individual item.

(e) Where a draft, other than a share draft, has been received and submitted for collection, no title insurance company, controlled escrow company, or underwritten title company shall disburse funds from an escrow account with respect to the draft until the proceeds of the draft have become available for withdrawal from the financial institution to which the draft has been submitted for collection. For purposes of this subdivision, available for withdrawal means when the draft has been submitted for collection and payment received. Notwithstanding this subdivision, disbursement of funds represented by share drafts shall be governed by subdivisions (b) and (d), if applicable.

(f) For purposes of this section, escrow account means any depository account with a financial institution to which funds are deposited with respect to any transaction wherein one person, for the purpose of effecting the sale, transfer, encumbering or leasing of real or personal property to another person, delivers any written instrument, money, evidence of title to real or personal property, or other thing of value to a third person to be held by that third person until the happening of a specified event or the performance of a prescribed condition, when it is then to be delivered by that third person to a grantee, grantor, promisee, promisor, obligee, obligor, bailee, bailor, or any agency or employee of the latter.

(g) Except as provided in subdivision (h), for purposes of this section, any word or term used herein or relevant to interpretation of this section, including, but not limited to, available for withdrawal, check, electronic payment, and business day, which is defined in Part 229 of Title 12 of the Code of Federal Regulations on January 1, 1990, shall have the meaning there given as the regulations existed on January 1, 1990.

(h) For purposes of this section, financial institution means any financial institution specified in Section 12413.5.

(i) No title insurance company, controlled escrow company, or underwritten title company shall be liable for a violation of this section if the violation was not intentional or resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid that error. Examples of bona fide errors include, but are not limited to, clerical, calculation, computer malfunction and programming, and printing errors.

(j) Nothing in this section shall be deemed to prohibit the recordation of documents prior to the time funds are available for disbursement with respect to a transaction provided the parties to the transaction consent in writing prior thereto.

(k) Nothing in this section is intended to amend, alter, or supersede other sections of this code, or other laws of this state or the United States, regarding an escrow holder s duties and obligations.

(Amended by Stats. 1990, Ch. 872, Sec. 2.)



12413.2

Any item or draft received by a title insurance company, controlled escrow company, or underwritten title company in connection with any escrow shall be deposited in, or submitted for collection to, a financial institution as defined in Section 12413 no later than the close of the next business day following receipt.

For purposes of this section, item means any check, including a cashier s check, negotiable order of withdrawal, share draft, traveler s check, or money order.

(Added by Stats. 1988, Ch. 389, Sec. 1.)



12413.5

All funds received in connection with any escrow conducted by a title insurance company, controlled escrow company, or underwritten title company shall be deposited in a separate depository account in a bank or savings and loan association or in an account in an industrial loan company insured by the Federal Deposit Insurance Corporation, and the funds so deposited shall be the property of the person or persons entitled thereto under the provisions of the escrow and segregated escrow by escrow in the records of the title insurance company, controlled escrow company, or underwritten title company. The funds shall not be subject to any debts of the title insurance company, controlled escrow company, or underwritten title company and shall be used only to fulfill the terms of the individual escrow for which the funds were accepted and none of the funds shall be utilized until the conditions of the escrow have been met.

Any interest received on funds deposited in connection with any escrow which are deposited in a bank, savings and loan association, or industrial loan company shall be paid over by the escrow to the depositing party to the escrow unless the escrow is otherwise instructed by the depositing party, and shall not be transferred to the account of the title insurance company, controlled escrow company, or underwritten title company.

(Amended by Stats. 1989, Ch. 328, Sec. 2.)






ARTICLE 6.7. Hearings, Procedure, and Judicial Review

12414.13

Any person aggrieved by any rate charged, rating plan or rating system followed or adopted by a title insurer, underwritten title company, or controlled escrow company may request such person or entity to review the manner in which the rate, plan, system, or rule has been applied with respect to insurance or services afforded him. Such request may be made by his authorized representative, and shall be written. If the request is not granted within 30 days after it is made, the requestor may treat it as rejected. Any person aggrieved by the action of any such person or entity in refusing the review requested, or in failing or refusing to grant all or part of the relief requested, may file a written complaint and request for hearing with the commissioner, specifying the grounds relied upon. If the commissioner has information concerning a similar complaint he may deny the hearing. If he believes that probable cause for the complaint does not exist or that the complaint is not made in good faith he shall deny the hearing. Otherwise, and if he finds that the complaint charges a violation of Article 5.5 (commencing with Section 12401) and that the complainant would be aggrieved if the violation is proved, he shall proceed as provided in Section 12414.14.

(Added by Stats. 1973, Ch. 1130.)



12414.14

If after examination of a title insurer, an underwritten title company, or a controlled escrow company, or upon the basis of other information, or upon sufficient complaint as provided in Section 12414.13, the commissioner has good cause to believe that such person or entity, or any rate, rating plan or rating system made or used by any such person or entity does not comply with the requirements and standards of Article 5.5 (commencing with Section 12401) he shall, unless he has good cause to believe such noncompliance is willful, give notice in writing stating therein in what manner and to what extent such noncompliance is alleged to exist and specifying therein a reasonable time, not less than 10 days nor more than 30 days thereafter, in which such noncompliance may be corrected. Notices under this section shall be confidential as between the commissioner and the parties unless a hearing is held under Section 12414.15.

(Added by Stats. 1973, Ch. 1130.)



12414.15

If the commissioner has good cause to believe such noncompliance to be willful, or if within the period prescribed by the commissioner in the notice required by Section 12414.14 the title insurer, underwritten title company, or controlled escrow company does not make such changes as may be necessary to correct the noncompliance specified by the commissioner or establish to the satisfaction of the commissioner that such specified noncompliance does not exist, then the commissioner may hold a public hearing in connection therewith, provided that within a reasonable period of time, which shall be not less than 10 days before the date of such hearing, he shall mail written notice specifying the matters to be considered at such hearing to such title insurer, underwritten title company, or controlled escrow company. Such notice shall conform to the requirements for an accusation as prescribed by Section 11503 of the Government Code. If no notice has been given as provided in Section 12414.14, such notice shall state therein in what manner and to what extent noncompliance is alleged to exist. The hearing shall not include any additional subjects not specified in the notices required by Section 12414.14 or this section.

(Added by Stats. 1973, Ch. 1130.)



12414.16

If after a hearing pursuant to Section 12414.15 the commissioner finds:

(a) That any rate, rating plan or rating system violates the provisions of Article 5.5 (commencing with Section 12401), he may issue an order to the person or entity which has been the subject of the hearing specifying in what respects such violation exists and stating when, within a reasonable period of time, the further use of such rate or rating system by such person or entity in the business of title insurance made thereafter shall be prohibited.

(b) That the violation which has been the subject of hearing was willful, he may suspend or revoke, in whole or in part, the certificate of authority of such title insurer or the license of such underwritten title company or controlled escrow company with respect to the transaction of the business of title insurance which has been the subject matter of the hearing.

(Added by Stats. 1973, Ch. 1130.)



12414.17

In addition to other penalties provided in this code, the commissioner may suspend or revoke, in whole or in part, the authority of any person or entity to engage in the business of title insurance upon the failure of any such person or entity to comply within the time limited by such order or any extension thereof which the commissioner may grant, with an order of the commissioner lawfully made by him pursuant to Section 12414.16 and effective pursuant to Section 12414.19.

(Added by Stats. 1973, Ch. 1130.)



12414.18

Except as otherwise provided in this chapter, all proceedings in connection with the denial, suspension, or revocation of a license or certificate of authority under this chapter shall be conducted in accordance with the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all the powers granted to him therein.

(Added by Stats. 1973, Ch. 1130.)



12414.19

Any finding, determination, rule, ruling, or order made by the commissioner under Article 5.5 (commencing with Section 12401), Article 5.7 (commencing with Section 12402), Article 6.7 (commencing with Section 12414.13), and Article 6.9 (commencing with Section 12414.20) of this chapter shall be subject to review by the courts of the state and proceedings on review shall be in accordance with the provisions of the Code of Civil Procedure. In such proceedings on review, the court is authorized and directed to exercise its independent judgment on the evidence and unless the weight of the evidence supports the findings, determination, rule, ruling, or order of the commissioner, the same shall be annulled.

Notwithstanding any other provision of law to the contrary, a petition for review of any such finding, determination, rule or order, may be filed at any time before the effective date thereof. No such finding, determination, rule, or order shall become effective before the expiration of 20 days after notice and a copy thereof are mailed or delivered to the person or entity affected, and any finding, determination, rule, or order of the commissioner so submitted for review shall not become effective for a further period of 15 days after the petition for review is filed with the court. The court may stay the effectiveness thereof for a longer period.

(Amended by Stats. 1974, Ch. 436.)






ARTICLE 6.9. Examinations, Penalties and Miscellaneous

12414.20

The commissioner may, as often as may be reasonable and necessary, make or cause to be made an examination of any advisory organization for the business of title insurance in this state.

(Added by Stats. 1973, Ch. 1130.)



12414.21

The commissioner may, pursuant to reasonable rules and regulations which he shall prescribe, make or cause to be made an examination of every title insurer, underwritten title company or controlled escrow company engaged in the business of title insurance to ascertain whether such person or entity and every rate and rating system used in the business of title insurance complies with the requirements and standards of Article 5.5 (commencing with Section 12401) of this chapter. Such examination shall not be a part of a periodic general examination participated in by a representative of more than one state.

(Added by Stats. 1973, Ch. 1130.)



12414.22

The officers, managers, agents, and employees of any advisory organization, title insurer, underwritten title company, or controlled escrow company may be examined at any time under oath and shall exhibit all books, records, accounts, documents, or agreements governing their method of operation, together with all data, statistics, and information of every kind and character collected or considered by such persons or entities in the conduct of the operations to which such examination relates.

(Added by Stats. 1973, Ch. 1130.)



12414.23

The reasonable cost of any examination authorized by this article shall be paid by the advisory organization, title insurer, underwritten title company, or controlled escrow company to be examined. A copy of any written report which is prepared as a result of a full balance sheet financial examination conducted pursuant to Section 12389, shall be provided to the entity examined within 30 days following the production of the report.

In the event any examination or review of financial statements has resulted in a requirement of, or directive to, the entity to make changes in its conduct or the business of title insurance, those requirements or directives shall be in writing, and provided to the entity.

(Amended by Stats. 1990, Ch. 370, Sec. 1.)



12414.24

No person, title insurer, underwritten title company, controlled escrow company, or advisory organization shall willfully withhold information from, or knowingly give false or misleading information to, the commissioner or to any advisory organization which will affect rates for the business of title insurance to which the provisions of this chapter are applicable.

(Added by Stats. 1973, Ch. 1130.)



12414.25

(a) Any person, title insurer, underwritten title company, or controlled escrow company who fails to comply with a final order of the commissioner under this chapter shall be liable to the state in an amount not exceeding one hundred dollars ($100), but if that failure is willful he, she, or it shall be liable to the state in an amount not exceeding five thousand dollars ($5,000) for that failure. The commissioner shall collect the amount so payable and may bring an action in the name of the people of the State of California to enforce collection. Those penalties may be in addition to any other penalties provided by law.

(b) (1) A willful violation of the provisions of this chapter is a misdemeanor.

(2) This subdivision is not applicable to Section 12389.7.

(Amended by Stats. 2013, Ch. 321, Sec. 27. Effective January 1, 2014.)



12414.26

No act done, action taken, or agreement made pursuant to the authority conferred by Article 5.5 (commencing with Section 12401) or Article 5.7 (commencing with Section 12402) of this chapter shall constitute a violation of or grounds for prosecution or civil proceedings under any other law of this state heretofore or hereafter enacted which does not specifically refer to insurance.

(Added by Stats. 1973, Ch. 1130.)



12414.27

Commencing 120 days following January 1, 1974, no title insurer, underwritten title company or controlled escrow company shall charge for any title policy or service in connection with the business of title insurance, except in accordance with rate filings which have become effective pursuant to Article 5.5 (commencing with Section 12401) of this chapter or as otherwise authorized by such article; provided, however, where a rate is on file with the commissioner and in effect immediately prior to such date, such rate shall continue in effect until a new rate filing is thereafter made and becomes effective in the manner provided in Article 5.5 (commencing with Section 12401) of this chapter.

(Added by Stats. 1973, Ch. 1130.)



12414.28

All title policies issued by title insurers shall be subscribed by the president or a vice president and by the secretary or an assistant secretary of the corporation. All such title policies are as binding and obligatory upon the corporation as if executed over the corporate seal. The signatures of such officers, or any one of them, may be in their own handwriting or engraved, lithographed, printed, stamped, or otherwise affixed to such title policies. Any title policy so signed shall be presumed to be duly subscribed, and if the title policy provides for an additional signature and such signature appears thereon a like presumption shall apply.

(Added by Stats. 1973, Ch. 1130.)



12414.29

The administration and enforcement of Article 5.5 (commencing with Section 12401) and Article 5.7 (commencing with Section 12402) of this chapter shall be governed solely by the provisions of this chapter. Except as provided in this chapter, no other law relating to insurance and no other provisions in this code heretofore or hereafter enacted shall apply to or be construed as supplementing or modifying the provisions of such articles unless such other law or other provision expressly so provides and specifically refers to the sections of such articles which it intends to supplement or modify. The provisions of this chapter and regulations adopted pursuant thereto shall constitute the exclusive regulation of the conduct of escrow and title transactions by entities engaged in the business of title insurance as defined in Section 12340.3, notwithstanding any local regulation or ordinance.

(Amended by Stats. 1981, Ch. 479, Sec. 5.)



12414.30

(a) When constituting an offer to issue an owner s policy of title insurance, a preliminary report shall incorporate the following statement, in bold print on front of the preliminary report:

Please read the exceptions shown or referred to below and the exceptions and exclusions set forth in Exhibit A of this report carefully. The exceptions and exclusions are meant to provide you with notice of matters which are not covered under the terms of the title insurance policy and should be carefully considered.

It is important to note that this preliminary report is not a written representation as to the condition of title and may not list all liens, defects, and encumbrances affecting title to the land.

(b) Upon request, a title insurance company may provide coverage against loss or damage under the terms, conditions, and stipulations of the title insurance policy for any monetary lien set forth in the preliminary report.

(c) This section does not modify any of the provisions of Section 12340.11.

(Added by Stats. 1994, Ch. 1125, Sec. 1. Effective January 1, 1995.)



12414.31

(a) (1) Whenever the commissioner takes any formal enforcement or disciplinary action directly against an employee of a title insurer, underwritten title company, or controlled escrow company, for malfeasance or misconduct committed by the employee in his or her performance of escrow related services, upon the action becoming final the commissioner shall notify the Real Estate Commissioner and the Commissioner of Corporations of the action or actions taken. The purpose of this notification is to alert the departments that enforcement or disciplinary action has been taken, if the employee seeks or obtains employment with entities regulated by the departments.

(2) The commissioner shall provide the Real Estate Commissioner and the Commissioner of Corporations, in addition to the notification of the action taken, with a copy of the written accusation, statement of issues, or order issued or filed in the matter and, at the request of the Real Estate Commissioner or Commissioner of Corporations, with any underlying factual material relevant to the enforcement or disciplinary action. Any confidential information provided by the commissioner to the Commissioner of Corporations or the Real Estate Commissioner shall not be made public pursuant to this section. Notwithstanding any other provision of law, the disclosure of any underlying factual material to the Commissioner of Corporations or the Real Estate Commissioner shall not operate as a waiver of confidentiality or any privilege that the commissioner may assert.

(b) The commissioner shall establish and maintain, on the Web site maintained by the Department of Insurance, a separate and readily identifiable database of all persons who have been subject to any enforcement or disciplinary action that triggers the notification requirements of this section. The database shall also contain a direct link to the databases, described in Section 10176.1 of the Business and Professions Code and Section 17423.1 of the Financial Code and required to be maintained on the Web sites of the Bureau of Real Estate and the Department of Corporations, respectively, of persons who have been subject to enforcement or disciplinary action for malfeasance or misconduct related to the escrow industry by the Commissioner of Corporations and the Real Estate Commissioner.

(c) There shall be no liability on the part of, and no cause of action of any nature shall arise against, the State of California, the Department of Insurance, the Insurance Commissioner, any other state agency, or any officer, agent, employee, consultant, or contractor of the state, for the release of any false or unauthorized information pursuant to this section, unless the release of that information was done with knowledge and malice, or for the failure to release any information pursuant to this section.

(Amended by Stats. 2013, Ch. 352, Sec. 397. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 7. Annual Renewal Fees

12415

It is the intent of the Legislature that certificated title insurers and licensed underwritten title companies, as defined in Section 12340.5 shall pay to the commissioner an annual renewal fee, as provided in Section 12416, in addition to that provided as to title insurers by Section 705 to cover the costs to the commissioner for administering and enforcing Article 3.7 (commencing with Section 12389), Article 5.5 (commencing with Section 12401), and Article 6 (commencing with Section 12404) of Chapter 1, Part 6, Division 2 of this code and other provisions of this code as may be subsequently incorporated by reference in this article by legislative enactment. Such fee shall be in lieu of all fees provided for in Article 6 (commencing with Section 12404) of Chapter 1, Part 6, Division 2.

(Amended by Stats. 1973, Ch. 1130.)



12416

Each certificated title insurer possessing a certificate of authority of indefinite term pursuant to Section 701 shall owe and pay an annual renewal fee of four hundred thirteen dollars ($413) in lawful money of the United States. Each underwritten title company possessing a license of indefinite term pursuant to Section 12389 shall owe and pay an annual renewal fee of two hundred thirty-six dollars ($236), except that: (a) where the aggregate number of documents recorded and documents filed in the offices of the county recorders in the preceding calendar year in all counties where the company is licensed to transact business is less than 50,000, such company shall owe and pay an annual renewal fee of one hundred eighteen dollars ($118), or (b) where the aggregate number of documents recorded and documents filed in the offices of the county recorders in the preceding calendar year in all counties where the company is licensed to transact business is more than 50,000 but less than 100,000, such company shall owe and pay an annual renewal fee of one hundred fifty dollars ($150). Such fees shall be for annual periods commencing on July 1 of each year and ending on June 30 of each year, and shall be due on March 1st preceding the annual period for which such fees are charged, and shall be delinquent on and after April 1st next following the date when due.

(Amended by Stats. 1985, Ch. 770, Sec. 26.)



12417

The annual renewal fee provided by this article is not a tax but a charge for services to be rendered.

(Added by Stats. 1967, Ch. 1415.)






ARTICLE 8. Title Insurance Representatives

12418

(a) No person shall be employed as a title marketing representative in this state unless the person holds a valid certificate of registration as a title marketing representative issued by the commissioner pursuant to Section 12418.1.

(b) For purposes of this article, title marketing representative means a natural person employed by a title insurer, underwritten title company, or controlled escrow company whose primary duty is to market, offer, solicit, negotiate, or sell title insurance, as defined in Section 12340.1. A title marketing representative does not include a person whose primary duties directly involve the creation, production, or issuance of the title policy or the performance of escrow services.

(c) If any person knowingly markets title insurance without having applied for or obtained a certificate of registration pursuant to Section 12418.1, the commissioner may issue a cease and desist order pursuant to Section 12921.8.

(Added by Stats. 2008, Ch. 280, Sec. 2. Effective January 1, 2009.)



12418.1

(a) A certificate of registration as a title marketing representative shall be applied for and renewed by filing with the commissioner a written application. The application shall be on a form prescribed by the commissioner, and shall prescribe the disclosure of information that will aid the commissioner in determining whether the prerequisites for the certificate have been met. The applicant shall certify that the contents of the application are true and correct under penalty of perjury.

(b) Each application for a certificate of registration shall contain the following information:

(1) The residence address, the principal business address, and the mailing address of the applicant.

(2) A statement, signed by an officer of the business by whom the applicant is or will be employed, certifying that the applicant will be provided training regarding Article 6 (commencing with Section 12404) within 60 days of the hiring date or date of application.

(3) A statement, signed by the applicant, as to whether he or she has previously had a certificate of registration revoked, suspended, or otherwise limited under Section 12418.4.

(c) Each application to obtain or renew a certificate of registration shall be accompanied by a filing fee in an amount determined by the department to be sufficient to defray the department s actual costs of processing the application, not to exceed two hundred dollars ($200). An application shall not be deemed filed unless it has been delivered to the department accompanied by the proper filing fee.

(d) The commissioner may decline to act on an incomplete or defective application until an amended application that completes the prescribed form has been filed with the department. In the event that the application is found to be defective or incomplete, the department shall notify the applicant and his or her employer in writing that the application needs to be modified and resubmitted within 15 days of receipt of this written notification.

(e) An applicant submitting an application filed with the department for a certificate of registration as a title marketing representative may solicit, sell, or market title insurance, as defined in Section 12340.1, in the interim time period preceding the formal approval or rejection of the application, but shall be subject to the same compliance requirements as a holder of an approved certificate of registration. An applicant with a pending application shall be deemed to be operating on a provisional basis.

(f) In the event that the title marketing representative s employment with a title company is terminated, the title company formerly employing the title marketing representative shall notify the department within 30 days of the termination. If the title marketing representative becomes employed by another title company as a title marketing representative, the new employer shall notify the department of the title marketing representative s new employment within 30 days of the commencement of that employment.

(g) An applicant who has previously had a certificate of registration revoked, suspended, or otherwise limited under subdivision (d) of Section 12418.4 may not sell, solicit, or market title insurance during the interim period described in subdivision (e).

(Added by Stats. 2008, Ch. 280, Sec. 2. Effective January 1, 2009.)



12418.2

(a) An applicant or holder of a certificate of registration as a title marketing representative is not required to pass a qualifying examination, and is exempt from prelicensing and continuing education requirements, except as specified in paragraph (2) of subdivision (b) of Section 12418.1.

(b) Upon the filing of an application for the issuance or renewal of a certificate of registration, the commissioner may conduct an investigation, during the interim period set forth in subdivision (e) of Section 12418.1, to determine if the applicant shall be granted the certificate of registration by virtue of prior conduct in the marketing of policies of title insurance and to verify the accuracy of the information submitted by the applicant to the department and may require the filing of any supplementary documents, affidavits, and statements that may be necessary to determine whether training specified in paragraph (2) of subdivision (b) of Section 12418.1 has been, or will be, provided to the applicant within the time period set forth in Section 12418.1. Should the commissioner decline to approve the granting of a certificate of registration, the procedure set forth in subdivision (c) of Section 12418.4 shall apply.

(Added by Stats. 2008, Ch. 280, Sec. 2. Effective January 1, 2009.)



12418.3

(a) Each certificate of registration issued under this article shall be for a three-year period beginning on the date the certificate is issued.

(b) Not less than 60 days before a certificate of registration will expire, the commissioner may mail or use an electronic delivery method, including e-mail or other similar electronic method, to deliver an application to renew the certificate to the latest e-mail or mailing address appearing on the registrant s records. It shall be the responsibility of the registrant to renew his or her certificate, whether or not a renewal notice is received.

(c) The application for renewal of an expired certificate of registration may be filed after the expiration date and until the same month and day of the next succeeding year. In addition to the fee for a renewal application, a delinquent application fee in the amount of fifty dollars ($50) shall be assessed for each application for renewal filed after the expiration date. Each registrant shall be subject to payment of delinquent application fees under this subdivision. The commissioner may waive the delinquent application fee, or accept a renewal filed after the date specified in this subdivision, if the registrant s failure to comply is due to clerical or other inadvertent error on the part of the department.

(Amended by Stats. 2009, Ch. 254, Sec. 19. Effective January 1, 2010.)



12418.4

(a) The provisions set forth in Sections 1667, 1668, 1669, 1670, 1738, 1738.5, 1743, and in Article 6 (commencing with Section 12404), shall apply to all applicants or holders of a certificate of registration issued pursuant to this article.

(b) The department may revoke, suspend, restrict, or decline to issue a certificate of registration if it determines that the title marketing representative or applicant has violated provisions of Article 6 (commencing with Section 12404) pursuant to the due process and hearing requirements set forth in subdivision (c).

(c) Except as provided in Section 1669, a certificate of registration shall not be denied, restricted, suspended, or revoked without a hearing conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(d) In addition to, or in lieu of, any other penalty that may be imposed under this article against a title marketing representative, the commissioner may bring an administrative action against a title marketing representative for any violation of the provisions of Article 6 (commencing with Section 12404). If a title marketing representative charged with a violation of Article 6 (commencing with Section 12404) is determined by the commissioner to have committed the violation, the commissioner may require the surrender of, temporarily suspend or revoke either permanently or temporarily the title marketing representative s certificate of registration, and, in addition, may impose a monetary penalty. Any payment of a monetary penalty pursuant to a settlement or final adjudication shall be made from the title marketing representative s personal funds and not by his or her employer either directly or through the title marketing representative. This article shall not preclude an action against a company that had actual knowledge of the violation by the title marketing representative. A title marketing representative who is issued a certificate of registration under this article may not engage in any activity that is otherwise prohibited through a separate entity controlled by the title marketing representative or by the company or entity that employs him or her.

(e) A title marketing representative who has his or her certificate of registration revoked by the department shall not be permitted to reapply for another certificate of registration with the department for five years from the date of revocation.

(Added by Stats. 2008, Ch. 280, Sec. 2. Effective January 1, 2009.)









CHAPTER 2A. Mortgage Guaranty Insurance

ARTICLE 1. Definitions

12640.01

This chapter may be cited as the Mortgage Guaranty Insurance Act.

(Added by Stats. 1961, Ch. 719.)



12640.02

The definitions set forth in this article shall govern the construction of the terms used in this chapter but shall not affect any other provisions of this code.

(a) Mortgage guaranty insurance means:

(1) Insurance against financial loss by reason of nonpayment of principal, interest, and other sums agreed to be paid under the terms of any note or bond or other evidence of indebtedness secured by a mortgage, deed of trust, or other instrument constituting a first lien or charge on real estate, provided the improvement on the real estate is a residential building or a condominium unit or buildings designed for occupancy by not more than four families.

(2) Insurance against financial loss by reason of nonpayment of principal, interest, and other sums agreed to be paid under the terms of any note or bond or other evidence of indebtedness secured by a mortgage, deed of trust, or other instrument constituting a junior lien or charge on real estate, provided the improvement on the real estate is a residential building or a condominium unit or building designed for occupancy by not more than four families.

(3) Insurance against financial loss by reason of nonpayment of principal, interest, and other sums agreed to be paid under the terms of any note or bond or other evidence of indebtedness secured by a mortgage, deed of trust, or other instrument constituting a lien or charge on real estate, provided the improvement on the real estate is a building or buildings designed for occupancy by five or more families or designed to be occupied for industrial or commercial purposes.

(4) Insurance against financial loss by reason of nonpayment of rent and other sums agreed to be paid under the terms of a written lease for the possession, use, or occupancy of real estate, provided the improvement on the real estate is a building or buildings designed to be occupied for industrial or commercial purposes.

(b) (1) Authorized real estate security for the purposes of this chapter means either (A) real estate, plus the balance of any pledged cash account, pledged borrower retirement account, or collateralized guaranty agreement contracted for by parents, blood relatives, employers, or nonprofit corporations for the benefit of the borrower; or (B) real estate securing a note, bond, or other evidence of indebtedness by a junior mortgage, deed of trust, or other instrument constituting a junior lien or charge on the real estate, which, when combined with all existing mortgage loan amounts, does not exceed a total indebtedness equal to 103 percent of the fair market value of the real estate at the time the junior loan is made, provided that, in determining the foregoing 103-percent limitation, if the loan securing the junior lien is an equity line of credit loan, the full amount of the line of credit to be secured by the junior lien shall be considered the amount of the loan, and further provided, in all cases that both of the following are true:

(i) The real estate loan secured in this manner is any type of loan that a bank, savings association, mortgage banker, credit union, mortgage loan broker, or insurance company, which is supervised and regulated by a department of this state or an agency of the federal government, is authorized to make or arrange, or would be authorized to make or arrange, disregarding any requirement applicable to an institution that the amount of the loan not exceed a certain percentage of the value of the real estate.

(ii) The improvement on the real estate is a building or buildings designed for occupancy as specified by paragraphs (1), (2), and (3) of subdivision (a).

(2) The lien on the real estate may be subject and subordinate to the following:

(A) The lien of any public bond, assessment, or tax, when no installment, call, or payment of or under the bond, assessment, or tax is delinquent.

(B) Outstanding mineral, oil or timber rights, rights-of-way, easements or rights-of-way or support, sewer rights, building restrictions or other restrictions or covenants, conditions or regulations of use, or outstanding leases upon the real property under which rents or profits are reserved to the owner thereof.

(3) Authorized real estate security also means a stock or membership certificate issued to a tenant-stockholder or resident-member by a completed fee simple cooperative housing corporation, as defined in Section 17265 of the Revenue and Taxation Code and Section 216 of the United States Internal Revenue Code.

(c) Contingency reserve means an additional premium reserve established for the protection of policyholders against the effect of adverse economic cycles.

(d) Policyholders surplus means the aggregate of capital, surplus, and contingency reserve.

(Amended by Stats. 2006, Ch. 538, Sec. 473. Effective January 1, 2007.)






ARTICLE 2. Capital, Surplus and Contingency Reserve Requirements

12640.03

An insurer shall not transact the business of mortgage guaranty insurance unless it has paid-in capital of at least one million dollars ($1,000,000) and paid-in surplus of at least one million dollars ($1,000,000).

(Added by Stats. 1961, Ch. 719.)



12640.04

(a) In addition to the paid-in capital and surplus provided in Section 12640.03, each mortgage guaranty insurer shall establish a contingency reserve after establishment of the unearned premium reserve. There shall be an annual calculation of and contribution to the contingency reserve. The aggregate annual contribution shall be the greater of either 50 percent of the net earned premium or the policyholders surplus required to be established under Section 12640.05 divided by 10. There shall be provisional contributions, made on a quarterly basis, equal to 50 percent of the net earned premium for the preceding quarter.

(b) The contributions to the contingency reserve made during each calendar year shall be maintained for a period of 120 months. That portion of the contingency reserve established and maintained for more than 120 months shall be released and shall no longer constitute part of the contingency reserve.

(c) With the approval of the commissioner, withdrawals may be made from the contingency reserve when incurred losses exceed 35 percent of the total year-to-date net earned premium. Provisional withdrawals may be made on a quarterly basis from the contingency reserve in an amount not to exceed 75 percent of the withdrawal calculated in accordance with this subdivision.

(d) With the approval of the commissioner, a mortgage guaranty insurer may withdraw from the contingency reserve any amounts which are in excess of the policyholders surplus required to be established under Section 12640.05 as indicated on the most recent annual statement filed pursuant to Section 923. In reviewing a request for withdrawal, the commissioner may consider those records that may be necessary to evaluate the request, including, but not limited to, records relating to loss development and trends. If any portion of the contingency reserve for which withdrawal is requested is maintained by a reinsurer, the commissioner may also consider the financial condition of the reinsurer. If any portion of the contingency reserve for which withdrawal is requested is maintained in a segregated account or segregated trust and withdrawal would result in funds being removed from the segregated account or segregated trust, the commissioner may also consider the financial condition of the reinsurer.

(e) Releases and withdrawals from the contingency reserve shall be accounted for on a first-in-first-out basis.

(f) The calculations to develop the contingency reserve shall be made in the following sequence:

(1) The additions required by subdivision (a).

(2) The releases required by subdivision (b).

(3) The withdrawals permitted by subdivision (c).

(4) The withdrawals permitted by subdivision (d).

(g) The commissioner s review of a request for withdrawal under subdivision (d) shall be conducted pursuant to his or her examination authority under Section 730 and at the expense of the insurer pursuant to Section 736. The commissioner shall make a finding, set forth within the documents approving any withdrawal, that the withdrawal, and any reduction in total assets that may follow the withdrawal of which the commissioner is aware at the time of his or her approval, will not reduce the cash or securities of the insurer in a manner that will materially, adversely impair the ability of the insurer to maintain its credit rating or meet future obligations.

(Amended by Stats. 2003, Ch. 392, Sec. 1. Effective January 1, 2004.)



12640.05

(a) A mortgage guaranty insurer shall maintain a policyholders surplus in an amount not less than the amount required by this section. The policyholders surplus shall be the calculated net of reinsurance ceded, but shall include reinsurance assumed. Face amount of an insured mortgage means the outstanding principal balance computed without any reduction because of an insurer s option limiting its coverage, but shall exclude the outstanding principal balance of any loan that is in default and for which the insurer has established a loss reserve, provided that the loss reserve established for that loan is equal to or greater than the policyholders surplus the insurer would otherwise be required to establish with respect to that loan, pursuant to this section. Nothing in this subdivision limits the commissioner s authority under Section 12640.04.

(b) If a policy of mortgage guaranty insurance insures individual loans with a percentage claim settlement option on such loans, the insurer shall maintain a policyholders surplus based on each one hundred dollars ($100) of the face amount of the mortgage, the percentage coverage or claim settlement option, and the loan-to-value category.

The required amount of policyholders surplus shall be calculated in the following manner:

(1) If the total indebtedness is greater than 75 percent of the value of the collateral property at the date of the insurance:

Policyholders

Policyholders

Surplus per $100

Surplus per $100

of the Face

of the Face

Percent

Amount of the

Percent

Amount of the

Coverage

Mortgage

Coverage

Mortgage

5%

$ .20

55%

$1.50

10

.40

60

1.55

15

.60

65

1.60

20

.80

70

1.65

25

1.00

75

1.75

30

1.10

80

1.80

35

1.20

85

1.85

40

1.30

90

1.90

45

1.35

95

1.95

50

1.40

100

2.00

If the percent coverage is between any five-point increment, then the factor for policyholders surplus per one hundred dollars ($100) of the face amount of the mortgage shall be prorated.

(2) If the total indebtedness is at least 50 percent and not more than 75 percent of the value of the collateral property at the date of insurance, the required amount of policyholders surplus shall be 50 percent of the amount required by paragraph (1) of subdivision (b).

(3) If the total indebtedness is less than 50 percent of the value of the collateral property at the date of insurance, the required amount of policyholders surplus shall be 25 percent of the amount required by paragraph (1) of subdivision (b).

(c) If a policy of mortgage guaranty insurance provides coverage on a group of loans subject to an aggregate loss limit, the policyholders surplus shall be:

(1) If the equity is not more than 50 percent and is at least 20 percent, or equity plus prior insurance or a deductible equals 25 percent of the value of the collateral property at the date of insurance, the required amount of policyholders surplus shall be calculated as follows:

Policyholders

Policyholders

Surplus per $100

Surplus per $100

of the Face

of the Face

Percent

Amount of the

Percent

Amount of the

Coverage

Mortgage

Coverage

Mortgage

1%

$ .30

50%

$ .825

5

.50

60

.85

10

.60

70

.875

15

.65

75

.90

20

.70

80

.925

25

.75

90

.95

30

.775

100

1.00

40

.80

If the percent coverage is between any specified increment, then the factor for policyholders surplus per one hundred dollars ($100) of the face amount of the mortgage shall be prorated.

(2) If the equity is less than 20 percent or the equity plus prior insurance or a deductible is less than 25 percent of the value of the collateral property at the date of insurance, the required amount of policyholders surplus shall be 200 percent of the amount required by paragraph (1) of subdivision (c).

(3) If the equity is more than 50 percent or the equity plus prior insurance or a deductible is more than 55 percent of the value of the collateral property at the date of insurance, the required amount of policyholders surplus shall be 50 percent of the amount of policyholders surplus required by paragraph (1) of subdivision (c).

(d) If a policy of mortgage guaranty insurance provides for layers of coverage, deductibles or excess reinsurance, the required amount of policyholders surplus may be computed by subtraction of the required policyholders surplus for the lower percentage coverage limits from the required policyholders surplus for the upper or greater coverage limit.

(e) If a policy of mortgage guaranty insurance provides for coverage on loans secured by second liens, the policyholders surplus shall be:

(1) If the policy provides coverage on individual loans, the required amount of policyholders surplus shall be calculated according to subdivision (b) after the percent of coverage and the loan-to-value ratios have been determined as follows:

(A) Divide the insured portion of the second loan by the entire loan indebtedness on the collateral property to determine the percent coverage.

(B) Divide the entire loan indebtedness on the property by the value of the collateral property at the date of insurance to determine loan-to-value percent.

(C) The face amount of insured mortgage shall mean the entire loan indebtedness on the property.

(D) Equity shall mean the complement of the loan-to-value percent.

(2) If the policy provides coverage on a group of loans subject to an aggregate loss limit, the policyholders surplus shall be calculated according to subdivision (c) after the percent of coverage and the loan-to-value ratios have been determined in accordance with paragraph (1).

(f) If a policy of mortgage guaranty insurance provides for coverage on leases, the policyholders surplus shall be four dollars ($4) for each one hundred dollars ($100) of the insured amount of the lease.

(g) (1) If a mortgage guaranty insurer will not have the amount of policyholders surplus required by this section, it shall cease transacting new business until such time that its policyholders surplus is in compliance with this section. At least 60 days prior to the time the policyholders surplus is estimated to fall below the amount required by this section, the insurer shall notify the commissioner and may request a waiver of the requirements of this subdivision. If the commissioner fails to issue an order in response to the waiver request within 60 days after the insurer requests a waiver, the insurer may continue transacting new business in California until the commissioner issues an order. The commissioner may retain consultants, including accountants, actuaries, or other experts, to assist the commissioner in the review of the information reasonably necessary to evaluate the waiver request made pursuant to this subdivision, and the insurer shall bear the commissioner s cost of retaining those consultants. The insurer shall reimburse the commissioner for the cost of a hearing held pursuant to this subdivision unless the insurer has expressly waived the right to a hearing. Nothing in this subdivision is intended to limit the commissioner s authority under any other provision of this code.

(2) An insurer who notifies the commissioner within 10 business days following the effective date of this section that its policyholders surplus is estimated to fall below the amount required by this section shall be deemed to have complied with the 60-day notice required by subdivision (1).

(Amended by Stats. 2009, Ch. 574, Sec. 1. Effective January 1, 2010.)



12640.06

A mortgage guaranty insurer shall not declare any dividends except from undivided profits remaining on hand over and above the aggregate of its paid-in capital, paid-in surplus and contingency reserve.

(Added by Stats. 1961, Ch. 719.)






ARTICLE 4. Limitations and Restrictions for Transacting Business

12640.07

(a) Mortgage guaranty insurance may be transacted in this state only by a stock or mutual casualty insurer holding a certificate of authority for the transaction of the insurance pursuant to this chapter, and shall be written only to insure either of the following:

(1) Loans secured by first liens on authorized real estate securities not exceeding, at the time the loan is made, 103 percent of the fair market value of the authorized real estate security, as defined in subparagraph (A) of paragraph (1) of subdivision (b) of Section 12640.02.

(2) Loans secured by junior liens, as defined in subparagraph (B) of paragraph (1) of subdivision (b) of Section 12640.02.

(b) Any reciprocal insurer engaging in this type of business shall be bound by all provisions of this chapter, including the requirements as to paid-in capital and paid-in surplus.

(Amended by Stats. 2002, Ch. 429, Sec. 2. Effective January 1, 2003.)



12640.08

A mortgage guaranty insurer shall not insure loans secured by properties in a single housing tract or a contiguous tract in excess of ten (10) percent of the insurer s policyholders surplus. In determining the amount of such risk, applicable reinsurance in any assuming insurer authorized to transact mortgage guaranty insurance in this State shall be deducted from the total direct risk insured. Contiguous, for the purposes of this section, means not separated by more than one-half mile.

(Added by Stats. 1961, Ch. 719.)



12640.09

(a) A mortgage guaranty insurer shall limit its coverage for the class of insurance defined in paragraph (3) of subdivision (a) of Section 12640.02 to no more than a net of 30 percent at risk of the entire indebtedness to the insured or, in lieu thereof, a mortgage guaranty insurer may elect to pay the entire indebtedness to the insured and acquire title to the authorized real estate security.

(b) (1) A mortgage guaranty insurer shall limit its coverage for the class of insurance defined in paragraph (2) of subdivision (a) of Section 12640.02, to no more than a net of 30 percent of risk of the combined indebtedness of all existing mortgage loan amounts secured by all liens or charges on the real estate. In lieu thereof, a mortgage guaranty insurer may elect to pay the entire indebtedness to the insured and acquire title to the authorized real estate security.

(2) Notwithstanding paragraph (1), a mortgage guaranty insurer may elect to insure a portfolio of loans secured by instruments constituting junior liens on real estate, provided that the total amount at risk in any one portfolio shall not at any time exceed 20 percent of the original principal amount of mortgage loans secured by junior liens.

(3) If the borrower is required to pay the cost of insurance written under paragraph (1) or (2), the lender shall disclose in writing to the borrower that the borrower is not a party to or a beneficiary of the mortgage guaranty insurance policy.

(4) Notwithstanding subdivision (a) and paragraph (1) of subdivision (b), if Freddie Mac or Fannie Mae increases the required amount of mortgage guaranty insurance, the commissioner may adopt regulations to increase the maximum coverage limitation of a mortgage guaranty insurer to an amount not to exceed a net of 35 percent of risk of the entire indebtedness.

(c) Notwithstanding subdivision (a) or (b), a mortgage guaranty insurer may extend its coverage for the class of insurance defined in paragraphs (2) and (3) of subdivision (a) of Section 12640.02 beyond the limits established by subdivisions (a) and (b) of this section, provided the excess is insured by a contract of reinsurance.

(d) (1) Notwithstanding any provision of law to the contrary, mortgage guaranty insurance or reinsurance may be ceded by contract, provided that the assuming insurer is either of the following:

(A) A mortgage guaranty insurer, which may be under common control with the ceding mortgage guaranty insurer, but which does not own, and is not owned by, in whole or in part, directly or indirectly, the ceding mortgage guaranty insurer.

(B) An insurer or reinsurer, that may be under common control with the ceding mortgage guaranty insurer, but that is not owned by, in whole or in part, directly or indirectly, the ceding mortgage guaranty insurer or another mortgage guaranty insurer, that writes any type or types of insurance or reinsurance and that meets the following requirements:

(i) Has paid-in capital and paid-in surplus totaling at least thirty-five million dollars ($35,000,000).

(ii) Derives, on an annual basis, at least 50 percent of its premium income from reinsurance; or, alternatively, derives at least twenty-five million dollars ($25,000,000) of premium income per year from reinsurance.

(iii) Establishes and maintains its share of the reserve liabilities required by Section 12640.16 if licensed in this state, or establishes, maintains, and funds in accordance with Section 922.4 or 922.5, its share of the reserve liabilities required by Section 12640.16 if not licensed in this state.

(iv) Establishes and maintains its share of an amount equal to the greater of either the reserve liabilities required by Section 12640.04 or the policyholders surplus required by Section 12640.05 in a segregated trust which meets the requirements of Section 12640.091.

(2) Nothing herein contained shall be deemed to permit the assuming insurer or reinsurer to directly write mortgage guaranty insurance.

(3) Any assuming insurer or reinsurer and the ceding mortgage guaranty insurer shall establish and maintain in the aggregate the reserves required by Sections 12640.04 and 12640.16.

(e) This section shall not apply to the California Housing Loan Insurance Fund or to any program it may develop in conjunction with any federal or federally sponsored mortgage lender or insurer.

(f) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2012, Ch. 105, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 2 of Ch. 105.)



12640.09

(a) A mortgage guaranty insurer shall limit its coverage for the class of insurance defined in paragraphs (1) and (3) of subdivision (a) of Section 12640.02 to no more than a net of 30 percent at risk of the entire indebtedness to the insured or, in lieu thereof, a mortgage guaranty insurer may elect to pay the entire indebtedness to the insured and acquire title to the authorized real estate security.

(b) (1) A mortgage guaranty insurer shall limit its coverage for the class of insurance defined in paragraph (2) of subdivision (a) of Section 12640.02, to no more than a net of 30 percent of risk of the combined indebtedness of all existing mortgage loan amounts secured by all liens or charges on the real estate. In lieu thereof, a mortgage guaranty insurer may elect to pay the entire indebtedness to the insured and acquire title to the authorized real estate security.

(2) Notwithstanding paragraph (1), a mortgage guaranty insurer may elect to insure a portfolio of loans secured by instruments constituting junior liens on real estate, provided that the total amount at risk in any one portfolio shall not at any time exceed 20 percent of the original principal amount of mortgage loans secured by junior liens.

(3) If the borrower is required to pay the cost of insurance written under paragraph (1) or (2), the lender shall disclose in writing to the borrower that the borrower is not a party to or a beneficiary of the mortgage guaranty insurance policy.

(4) Notwithstanding subdivision (a) and paragraph (1) of subdivision (b), if Freddie Mac or Fannie Mae increases the required amount of mortgage guaranty insurance, the commissioner may adopt regulations to increase the maximum coverage limitation of a mortgage guaranty insurer to an amount not to exceed a net of 35 percent of risk of the entire indebtedness.

(c) Notwithstanding subdivision (a) or (b), a mortgage guaranty insurer may extend its coverage for the class of insurance defined in paragraphs (1), (2), and (3) of subdivision (a) of Section 12640.02 beyond the limits established by subdivisions (a) and (b) of this section, provided the excess is insured by a contract of reinsurance.

(d) (1) Notwithstanding any provision of law to the contrary, mortgage guaranty insurance or reinsurance may be ceded by contract, provided that the assuming insurer is either of the following:

(A) A mortgage guaranty insurer, which may be under common control with the ceding mortgage guaranty insurer, but which does not own, and is not owned by, in whole or in part, directly or indirectly, the ceding mortgage guaranty insurer.

(B) An insurer or reinsurer, that may be under common control with the ceding mortgage guaranty insurer, but that is not owned by, in whole or in part, directly or indirectly, the ceding mortgage guaranty insurer or another mortgage guaranty insurer, that writes any type or types of insurance or reinsurance and that meets the following requirements:

(i) Has paid-in capital and paid-in surplus totaling at least thirty-five million dollars ($35,000,000).

(ii) Derives, on an annual basis, at least 50 percent of its premium income from reinsurance; or, alternatively, derives at least twenty-five million dollars ($25,000,000) of premium income per year from reinsurance.

(iii) Establishes and maintains its share of the reserve liabilities required by Section 12640.16 if licensed in this state, or establishes, maintains, and funds in accordance with Section 922.4 or 922.5, its share of the reserve liabilities required by Section 12640.16 if not licensed in this state.

(iv) Establishes and maintains its share of an amount equal to the greater of either the reserve liabilities required by Section 12640.04 or the policyholders surplus required by Section 12640.05 in a segregated trust which meets the requirements of Section 12640.091.

(2) Nothing herein contained shall be deemed to permit the assuming insurer or reinsurer to directly write mortgage guaranty insurance.

(3) Any assuming insurer or reinsurer and the ceding mortgage guaranty insurer shall establish and maintain in the aggregate the reserves required by Sections 12640.04 and 12640.16.

(e) This section shall not apply to the California Housing Loan Insurance Fund or to any program it may develop in conjunction with any federal or federally sponsored mortgage lender or insurer.

(f) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 1) and added by Stats. 2012, Ch. 105, Sec. 2. Effective January 1, 2013. Section operative January 1, 2018, by its own provisions.)



12640.091

(a) In order to qualify as a segregated trust under subdivision (d) of Section 12640.09, a trust shall meet all of the following requirements:

(1) Be established by an insurer or reinsurer for the benefit of the ceding mortgage guaranty insurer.

(2) Have the trust assets located in the mortgage guaranty insurer s state of domicile, in the State of California, or in another jurisdiction which is approved by the commissioner.

(3) Be funded by assets permitted by Article 3 (commencing with Section 1170) of Chapter 2 of Part 2 of Division 1, or by tax and loss bonds purchased pursuant to Section 832(e) of the Internal Revenue Code.

(4) Be subject to withdrawals only by, and under the control of, the ceding mortgage guaranty insurer provided that written notification with adequate supporting documentation is filed with the commissioner within 15 calendar days after the withdrawal.

(5) Consent to and be subject to examination by the commissioner.

(6) Appoint an agent for service of process in the State of California and file the appointment with the commissioner within 30 calendar days after the effective date.

(b) The trust agreement and any amendments to it shall be filed with the commissioner within 30 calendar days after its effective date. The commissioner may order a prospectively applicable modification, correction, disapproval, or termination of any trust arrangement, agreement, or amendment which fails to meet the requirements set forth in this chapter. Any order of the commissioner shall be in writing and shall specify the reasons for the modifications, corrections, disapproval, or termination.

(c) The ceding mortgage guaranty insurer shall make quarterly, annual, and interim reports on the segregated trust account at the time as they are required or requested by the commissioner on forms prescribed by the commissioner.

(d) The commissioner may adopt rules and regulations necessary to carry out the provisions of this section including appropriate rules or regulations to assure that the trust assets are legally segregated, reasonably liquid, secure, and accessible.

(Added by Stats. 1990, Ch. 772, Sec. 3.)



12640.095

A mortgage guaranty insurer transacting the class of insurance defined in paragraph (2) of subdivision (a) of Section 12640.02 may reinsure with either the type of reinsurer defined in subdivision (d) of Section 12640.09, or, any other insurer which has received written permission from the commissioner to write the type of insurance defined in paragraph (2) of subdivision (a) of Section 12640.02.

(Added by Stats. 1982, Ch. 1084, Sec. 4.)



12640.10

(a) An insurer which anywhere transacts any class of insurance other than mortgage guaranty insurance defined in paragraphs (1), (3) and (4) of subdivision (a) of Section 12640.02 is not eligible for the issuance of a certificate of authority to transact such classes of mortgage guaranty insurance in this state nor for the renewal thereof. An insurer with a certificate of authority to transact the business of credit insurance in this state may also transact the business of mortgage guaranty insurance as defined in paragraph (2) of subdivision (a) of Section 12640.02, provided the insurer has received the written permission of the commissioner.

(b) An insurer which anywhere transacts the classes of insurance defined in paragraphs (2), (3) and (4) of subdivision (a) of Section 12640.02 is not eligible for the issuance of a certificate of authority to transact in this state the class of mortgage guaranty insurance defined in paragraph (1) of subdivision (a) of Section 12640.02.

(c) An insurer authorized to transact the class of insurance defined in paragraph (2) of subdivision (a) of Section 12640.02 shall maintain segregated accounts with respect to such insurance in the following manner if it anywhere transacts any other class of insurance:

(1) The minimum paid in capital and surplus required by Section 12640.03 and the reserves required to be established pursuant to Sections 12640.04 and 12640.16 shall be contributed to and maintained in the account.

(2) The income and assets attributable to the segregated account shall continuously remain identifiable with the particular account, but, unless the commissioner so orders, the assets need not be kept physically separate from other assets of the insurer. The income, gains and losses, whether or not realized, from assets attributable to the segregated account shall be credited to or charged against the account without regard to other income, gains or losses of the insurer.

(3) Assets attributable to the segregated account shall not be chargeable with any liabilities arising out of any other business of the insurer, and any assets not attributable to the account shall not be chargeable with any liabilities arising out of it.

(4) The segregated account shall be deemed an insurer for purposes of any proceedings in cases of insolvency and delinquency instituted, pursuant to applicable provisions of this code; provided, however, that such account shall not be subject to the provisions of Article 14.2 (commencing with Section 1063) of Chapter 1 of Part 2 of Division 1.

(5) Assets allocated to the segregated account are the property of the insurer which shall not hold itself out to be a trustee of the assets.

(6) An insurer may own a particular asset in determinate proportions for such segregated account or for its general account.

(7) An insurer may, by an identifiable act, transfer assets for fair consideration between such segregated account and its general account.

(d) The written permission described in subdivision (a) shall be obtained by filing an application with the commissioner on a form prescribed by the commissioner accompanied by any additional information concerning the insurer, its conditions, and affairs, as the commissioner may require. A fee of one thousand five hundred dollars ($1,500) shall be paid in advance to the department for the filing of the application.

(Amended by Stats. 1983, Ch. 559, Sec. 2. Effective July 28, 1983.)



12640.11

(a) Nothing in this chapter (commencing with Section 12640.01) shall be construed as limiting the right of any mortgage guaranty insurer to impose reasonable requirements upon the lender with regard to the terms of any note or bond or other evidence of indebtedness secured by a mortgage or deed of trust, such as requiring a stipulated down payment by the borrower.

(b) All statements and descriptions in any application for mortgage guaranty insurance or in negotiations for that insurance, and all documents relating thereto, submitted to the mortgage guaranty insurer shall be deemed to be representations and not warranties. Furthermore, misrepresentations and incorrect or incomplete statements in any such application, negotiations, and all documents relating thereto shall not prevent a recovery under a policy of mortgage guaranty insurance unless:

(1) Fraudulent; or

(2) Material either to the acceptance of the risk or to the hazard assumed by the insurer; or

(3) The insurer in good faith would either not have issued the mortgage guaranty insurance policy or extended coverage thereunder, or would not have issued the policy or extended coverage in as large an amount or at the premium rate as applied for or would not have provided coverage with respect to the hazard resulting in the loss if the true facts had been known to the insurer as required by the application for the policy or for the extension of coverage or otherwise.

(Amended by Stats. 1985, Ch. 1476, Sec. 1.)






ARTICLE 5. Rebates and Commissions

12640.12

Every mortgage guaranty insurer shall adopt, print and make available a schedule of premium charges for mortgage guaranty insurance policies. The schedule shall show the entire amount of premium charge for each type of mortgage guaranty insurance policy issued by the insurer.

(Added by Stats. 1961, Ch. 719.)



12640.13

(a) No mortgage guaranty insurer shall pay to any person who is acting as agent, representative, attorney or employee of the owner, mortgagee of the prospective owner, or mortgagee of the real property or any interest therein, either directly or indirectly, any commission, or any part of its premium charges or any other consideration as an inducement for or as compensation on any mortgage guaranty insurance business.

(b) Notwithstanding subdivision (a), or the provisions of Section 751, activities of mortgage guaranty insurers in dealing with the secondary mortgage market, which are made available to the mortgage lending industry, whether insureds or not, shall not be deemed to be unlawful rebates or commissions. Included, but not limited to such activities, are the following:

(1) Services provided for the purpose of assisting in the purchase or sale of mortgage loans in the secondary market.

(2) Preparation of forms necessary for the sale of mortgage loans in the secondary mortgage market.

(3) Educational seminars dealing with issues affecting the mortgage lending industry.

(Amended by Stats. 1981, Ch. 419, Sec. 1.)



12640.14

No mortgage guaranty insurer shall make any rebate of any portion of the premium charge shown by the schedule required by Section 12640.12. No mortgage guaranty insurer shall quote any premium charge to any person which is less than that currently available to others for the same type of mortgage guaranty insurance policy. The amount by which any premium charge is less than that called for by the current schedule of premium charges is an unlawful rebate.

(Added by Stats. 1961, Ch. 719.)



12640.145

No mortgage guaranty insurer shall pay any compensation to any person for transacting insurance for or with it based in whole or in part upon a commission basis unless such person is licensed pursuant to and subject to all the provisions of and restrictions in Chapter 5, Part 2, Division 1 of this code. This section shall not be construed so as to affect the meaning of any other provisions of this article.

(Added by Stats. 1963, Ch. 1284.)



12640.15

The commissioner may after a hearing suspend or revoke the certificate of authority of any mortgage guaranty insurer which, after 10 days written notice from the commissioner requiring it to cease and desist, continues to pay any commission or to make any unlawful rebate in willful violation of the provisions of this article (commencing with Section 12640.12). The hearings of the commissioner shall be conducted in accordance with the Administrative Procedure Act, Chapter 5, Part 1, Division 3, Title 2 of the Government Code, and the commissioner shall have all the powers granted therein.

(Added by Stats. 1961, Ch. 719.)






ARTICLE 6. Financial Statements

12640.16

(a) The provisions of Article 10 (commencing with Section 900), Chapter 1, Part 2, Division 1, relating to financial statements, shall apply to mortgage guaranty insurers.

(b) The unearned premium reserve shall be computed in accordance with the other applicable sections of this code, except that on all policies covering a risk period of more than one year the unearned premium reserve shall be computed in accordance with standards promulgated by the commissioner after appropriate hearings.

(c) In addition to the contingency reserve required under Section 12640.04, the case basis method shall be used to determine the loss reserve, which shall include a reserve for claims reported and unpaid and claims incurred but not reported, including:

(i) Estimated losses on insured loans which have resulted in the conveyance of property which remains unsold.

(ii) Insured loans in the process of foreclosure.

(iii) Insured loans in default for four or more months.

(Added by Stats. 1961, Ch. 719.)






ARTICLE 7. Applicability of Other Laws

12640.17

All the applicable provisions of this code and of other statutes of this state, except as the same may be in conflict herewith, shall apply to the operation and conduct of the business authorized by this chapter.

(Amended by Stats. 1973, Ch. 77.)






ARTICLE 8. Additional Powers of Commissioner

12640.18

The commissioner may adopt, pursuant to Chapter 3.5 (commencing with Section 11340 ) of Part 1 of Division 3 of Title 2 of the Government Code, such reasonable rules and regulations as may be necessary to carry out the provisions of this chapter, including, but not limited to, appropriate restrictions as to investments, giving full consideration to the desirability of high liquidity.

(Amended by Stats. 1982, Ch. 454, Sec. 126.)






ARTICLE 9. Advertising

12640.19

No bank, savings and loan association or insurance company, any of whose authorized real estate securities are insured by mortgage guaranty insurance pursuant to this chapter (commencing with Section 12640.01) may state in any brochure, pamphlet, report or any form of advertising that the real estate loans of the bank, savings and loan association or insurance company are insured loans unless the brochure, pamphlet, report or advertising also clearly states that the loans are insured by private insurers and the names of the private insurers are given and shall not make any such statement at all unless such insurance is by an insurer certificated to write in this State.

(Added by Stats. 1961, Ch. 719.)






ARTICLE 10. Fees

12640.20

The commissioner shall collect in advance a fee of four hundred seventy-two dollars ($472) from each mortgage guaranty insurer for the examination and analysis of the reinsurance contracts, final prospectus, and private placement memorandum filed with the commissioner after the issuance of a pool insurance policy.

(Amended by Stats. 1985, Ch. 770, Sec. 26.5.)









CHAPTER 3. Land Value Insurance

12660

Any person who in this state engages in the business of guaranteeing or insuring land values, or who solicits or negotiates in this state for the purpose of, or in any manner aids, any person within or without this state to engage in such business, is guilty of a public offense and punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail for not exceeding one year, or by fine not exceeding ten thousand dollars ($10,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 219. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



12661

The commissioner may suspend or revoke or may deny any license or certificate issued under any provision of this code in any case where the applicant or licensee or certificate holder has committed an act denounced by section 12660.

(Repealed and added by Stats. 1939, Ch. 936.)









PART 6.1. HEALTH DISABILITY INSURANCE CONVERSION

12670

It is the intent of the Legislature to ensure that persons covered by a group policy, who become ineligible for that coverage have access to benefits pursuant to this part by requiring employers, employee organizations, and other entities that provide that coverage to their employees or members to also make available conversion policies for those persons and to ensure that insurers as herein defined offer conversion policies. The conversion policy shall be the most popular preferred provider organization product offered to residents of this state under the provisions of the federal Health Insurance Portability and Accountability Act of 1996. In addition, it is the intent of the Legislature to encourage the continuation of group health coverage by requiring the entities herein defined to make available continuation benefits for widows, widowers, divorced spouses, and dependents who were covered by the group policy on the date of termination of coverage.

(Amended by Stats. 2002, Ch. 799, Sec. 1. Effective January 1, 2003. Operative September 1, 2003, by Sec. 5 of Ch. 799.)



12671

As used in this part, the following terms have the following meanings:

(a) Group policy means a group health insurance policy providing medical, hospital, surgical, major medical, or comprehensive medical coverage issued by an insurer, a group contract issued by a hospital service corporation, or medical, hospital, surgical, major medical, or comprehensive medical coverage otherwise provided by a policyholder to its employees or members, except for self-insurance programs provided by employers that are not exempt from ERISA, as specified in subdivision (i). For the purposes of this part, a group policy not having an established annual renewal date shall be considered renewed on each anniversary of its effective date.

(b) Conversion coverage means health insurance benefits providing hospital, surgical, major medical, or comprehensive medical coverage issued to an individual under a converted policy.

(c) Converted policy means a policy or contract providing conversion coverage issued by an insurance company or by a hospital service corporation, or individual hospital, surgical, major medical, or comprehensive medical coverage otherwise provided by a policyholder to its employees or members.

(d) Insurer means the entity issuing a group policy, an individual or converted policy, a hospital service contract or an employer or employee organization otherwise providing medical, hospital, surgical, major medical, or comprehensive medical coverage to its employees or members.

(e) Insurance refers to health insurance, major medical, or comprehensive coverage paid by premium or contribution under a group policy, a hospital service contract, or as otherwise provided by a policyholder to its employees or members other than by self-insuring except in the case of a plan that is exempt from ERISA, but does include an employer plan that is exempt from ERISA as specified in subdivision (i). Insurance does not include any of the following:

(1) Coverage provided solely as an accrued liability or by reason of a disability extension.

(2) Medicare supplement insurance.

(3) Vision-only insurance.

(4) Dental-only insurance.

(5) CHAMPUS supplement insurance.

(6) Hospital indemnity insurance.

(7) Accident-only insurance.

(8) Short-term limited duration health insurance. Short-term limited duration health insurance means individual health insurance coverage that is offered by a licensed insurance company, intended to be used as transitional or interim coverage to remain in effect for not more than 185 days, that cannot be renewed or otherwise continued for more than one additional period of not more than 185 days, and that is not intended or marketed as health insurance coverage, a health care service plan, or a health maintenance organization subject to guaranteed issuance or guaranteed renewal pursuant to relevant state or federal law.

(9) Specified disease insurance that does not pay benefits on a fixed benefit, cash payment only basis.

(f) Policyholder means the holder of a group policy issued by an insurer, a holder of a group contract issued by a hospital service corporation or an employer, employee association, or other entity otherwise providing medical, hospital, surgical, major medical, or comprehensive medical coverage on a group basis to its employees or members.

(g) Premium means contribution or other consideration paid or payable for coverage under a group policy or converted policy.

(h) Medicare means Title XVIII of the United States Social Security Act as added by the Social Security Amendments of 1965 or as later amended or superseded.

(i) Employer plan that is exempt from ERISA means any employer plan that, pursuant to the provisions of Section 1003 of Title 29 of the United States Code, is not covered by or that is exempt from the provisions of Subchapter I (commencing with Section 1001) of Chapter 18 of Title 29 of the United States Code, except that, in the case of a governmental plan, it only includes a self-insured governmental plan as defined in subdivision (j).

(j) Self-insured governmental plan means a self-insured plan established or maintained for its employees by any public entity, as defined in Section 811.2 of the Government Code, that is a governmental plan as defined in subdivision (32) of Section 1002 of Title 29 of the United States Code.

(Amended by Stats. 2004, Ch. 183, Sec. 249. Effective January 1, 2005.)



12672

(a) Any group policy issued, amended, or renewed in this state on or after January 1, 1983, which provides insurance for employees or members on an expense-incurred or service basis, other than for a specific disease or for accidental injuries only, shall contain a provision that an employee or member whose coverage under the group policy has been terminated for any reason except as provided in this part, shall be entitled to have a converted policy issued to him or her by the insurer under whose group policy he or she was covered, without evidence of insurability, subject to the terms and conditions of this part.

(b) (1) This section shall be inoperative on January 1, 2014.

(2) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Sec. 300gg-91), this section shall become operative on the date of that repeal or amendment.

(3) For purposes of this subdivision, PPACA means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(Amended by Stats. 2013, Ch. 441, Sec. 23. Effective October 1, 2013. Inoperative, by its own provisions, on January 1, 2014, subject to condition for resuming operation.)



12673

Conversion coverage shall be required to be made available to an employee or member unless such coverage under the group policy terminates for one or more of the following reasons:

(a) The group policy or the policyholder s participation in the group policy terminates and the insurance is replaced by similar coverage under another group policy within 60 days of the date of termination of the group coverage or the policyholder s participation.

(b) The employee or member has failed to make any required payment of the premium or contribution when due.

(c) The employee or member had not been continuously covered during the three-month period immediately preceding the employee s or member s termination of coverage.

(Amended by Stats. 1982, Ch. 1186, Sec. 5.)



12674

A converted policy shall be issued effective on the day following the termination of coverage under the group policy if written application and the first premium payment for the conversion policy are made to the insurer not later than 31 days after the termination of insurance, unless such requirements are waived in writing by the insurer.

(Added by Stats. 1981, Ch. 1096, Sec. 2. Operative January 1, 1983, by Sec. 5 of Ch. 1096.)



12675

The premium for the conversion coverage shall be determined in accordance with the insurer s rates applicable to the age and class of risk of each person to be covered and to the type and amount of coverage provided.

(Added by Stats. 1981, Ch. 1096, Sec. 2. Operative January 1, 1983, by Sec. 5 of Ch. 1096.)



12676

The conversion coverage shall cover the employee or member and his or her dependents who were covered by the group policy on the date of termination of coverage. At the option of the insurer, a separate converted policy may be issued to cover any dependent.

(Added by Stats. 1981, Ch. 1096, Sec. 2. Operative January 1, 1983, by Sec. 5 of Ch. 1096.)



12677

The insurer shall not be required to issue a converted policy covering any person if such person is entitled to be covered by Medicare.

(Added by Stats. 1981, Ch. 1096, Sec. 2. Operative January 1, 1983, by Sec. 5 of Ch. 1096.)



12678

The insurer shall not be required to issue a converted policy covering any person if any of the following exists:

(a) The person is covered for similar benefits by another individual policy.

(b) The person is covered or is eligible to be covered for similar benefits by another group policy.

(c) The person is covered or is eligible to be covered for similar benefits under any arrangement of coverage for persons in a group whether insured or uninsured.

(Amended by Stats. 2002, Ch. 799, Sec. 3. Effective January 1, 2003. Operative September 1, 2003, by Sec. 5 of Ch. 799.)



12679

A converted policy may provide that the insurer may at any time request information from any person covered thereunder as to whether he or she is covered for the similar benefits described in Section 12678. The converted policy shall provide that as of any premium due date the insurer may refuse to renew the policy or the coverage of any insured person for the following reasons only:

(a) Failure of the individual covered by the converted policy to provide the requested information.

(b) Fraud or material misrepresentation by the individual covered by the converted policy in applying for any benefits under the converted policy.

(c) Eligibility of the individual covered by the converted policy for coverage under Medicare or under any other state or federal law providing for benefits similar to those provided by the converted policy. As used in this section, state or federal law does not include Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200) of Part 3 of Division 9 of the Welfare and Institutions Code, or Title XIX of the United States Social Security Act.

(d) Nonpayment of premium.

(e) Coverage of the individual for similar benefits under another individual policy.

(f) Eligibility of the individual covered by the converted policy for coverage under any arrangement for coverage for persons in a group whether insured or uninsured.

(g) Other reasons approved by the Insurance Commissioner.

(Amended by Stats. 1982, Ch. 1186, Sec. 7.5.)



12680

If conversion coverage is issued and benefits are also provided to a person under Section 12678, the insurer may limit the conversion benefits provided or available for such person so that such conversion benefits together with benefits provided or available from the sources referred to in Section 12678 shall not exceed 100 percent of the charges for covered benefits. Priority of any coverages involved shall be determined by the effective dates, the earlier one being first.

(Added by Stats. 1981, Ch. 1096, Sec. 2. Operative January 1, 1983, by Sec. 5 of Ch. 1096.)



12681

An insurer shall not be required to issue a converted policy providing benefits in excess of those provided under the group policy from which conversion is made.

(Added by Stats. 1981, Ch. 1096, Sec. 2. Operative January 1, 1983, by Sec. 5 of Ch. 1096.)



12682

The converted policy shall not exclude, as a preexisting condition, any condition covered by the group policy. The converted policy may provide for a reduction of its benefits by the amount of any such benefits payable under the group policy after the individual s insurance terminates thereunder. The converted policy may also provide that during the first policy year the benefits payable under the converted policy, together with the benefits payable under the group policy, shall not exceed those that would have been payable had the individual s coverage under the group policy remained in effect.

(Added by Stats. 1981, Ch. 1096, Sec. 2. Operative January 1, 1983, by Sec. 5 of Ch. 1096.)



12682.1

This section does not apply to a policy that primarily or solely supplements Medicare. The commissioner may adopt rules consistent with federal law to govern the discontinuance and replacement of plan policies that primarily or solely supplement Medicare.

(a) (1) Every group policy entered into, amended, or renewed on or after September 1, 2003, that provides hospital, medical, or surgical expense benefits for employees or members shall provide that an employee or member whose coverage under the group policy has been terminated by the employer shall be entitled to convert to nongroup membership, without evidence of insurability, subject to the terms and conditions of this section.

(2) If the health insurer provides coverage under an individual health insurance policy, other than conversion coverage under this part, it shall offer one of the two health insurance policies that the insurer is required to offer to a federally eligible defined individual pursuant to Section 10785. The health insurer shall provide this coverage at the same rate established under Section 10901.3 for a federally eligible defined individual.

(3) If the health insurer does not provide coverage under an individual health insurance policy, it shall offer a health benefit plan contract that is the same as a health benefit contract offered to a federally eligible defined individual pursuant to Section 1366.35. The health insurer shall offer the most popular preferred provider organization plan that has the greatest number of enrolled individuals for its type of plan as of January 1 of the prior year, as reported by plans by January 31, 2003, and annually thereafter, that provide coverage under an individual health care service plan contract to the department or the Department of Managed Health Care. A health insurer subject to this paragraph shall provide this coverage with the same cost-sharing terms and at the same premium as a health care service plan providing coverage to that individual under an individual health care service plan contract pursuant to Section 1399.805. The health insurer shall file the health benefit plan contract it will offer, including the premium it will charge and the cost-sharing terms of the contract, with the Department of Insurance.

(b) A conversion policy shall not be required to be made available to an employee or insured if termination of his or her coverage under the group policy occurred for any of the following reasons:

(1) The group policy terminated or an employer s participation terminated and the insurance is replaced by similar coverage under another group policy within 15 days of the date of termination of the group coverage or the employer s participation.

(2) The employee or insured failed to pay amounts due the health insurer.

(3) The employee or insured was terminated by the health insurer from the policy for good cause.

(4) The employee or insured knowingly furnished incorrect information or otherwise improperly obtained the benefits of the policy.

(5) The employer s hospital, medical, or surgical expense benefit program is self-insured.

(c) A conversion policy is not required to be issued to any person if any of the following facts are present:

(1) The person is covered by or is eligible for benefits under Title XVIII of the United States Social Security Act.

(2) The person is covered by or is eligible for hospital, medical, or surgical benefits under any arrangement of coverage for individuals in a group, whether insured or self-insured.

(3) The person is covered for similar benefits by an individual policy or contract.

(4) The person has not been continuously covered during the three-month period immediately preceding that person s termination of coverage.

(d) Benefits of a conversion policy shall meet the requirements for benefits under this chapter.

(e) Unless waived in writing by the insurer, written application and first premium payment for the conversion policy shall be made not later than 63 days after termination from the group. A conversion policy shall be issued by the insurer which shall be effective on the day following the termination of coverage under the group contract if the written application and the first premium payment for the conversion contract are made to the insurer not later than 63 days after the termination of coverage, unless these requirements are waived in writing by the insurer.

(f) The conversion policy shall cover the employee or insured and his or her dependents who were covered under the group policy on the date of their termination from the group.

(g) A notification of the availability of the conversion coverage shall be included in each evidence of coverage or other legally required document explaining coverage. However, it shall be the sole responsibility of the employer to notify its employees of the availability, terms, and conditions of the conversion coverage which responsibility shall be satisfied by notification within 15 days of termination of group coverage. Group coverage shall not be deemed terminated until the expiration of any continuation of the group coverage. For purposes of this subdivision, the employer shall not be deemed the agent of the insurer for purposes of notification of the availability, terms, and conditions of conversion coverage.

(h) As used in this section, hospital, medical, or surgical benefits under state or federal law do not include benefits under Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200) of Part 3 of Division 9 of the Welfare and Institutions Code, or Title XIX of the United States Social Security Act.

(i) (1) On and after January 1, 2014, and except as provided in paragraph (2), this section shall not apply to any health insurance policies.

(2) If Section 5000A of the Internal Revenue Code, as added by Section 1501 of PPACA, is repealed or amended to no longer apply to the individual market, as defined in Section 2791 of the federal Public Health Service Act (42 U.S.C. Section 300gg-91), paragraph (1) shall become inoperative on the date of that repeal or amendment and this section shall apply to health insurance policies issued, renewed, or amended on or after that date.

(3) For purposes of this subdivision, PPACA means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(Amended by Stats. 2013, Ch. 441, Sec. 24. Effective October 1, 2013.)



12682.2

(a) (1) At least 60 days prior to the policy renewal date, an insurer that does not otherwise issue individual health insurance policies shall issue the notice described in paragraph (2) to any policyholder of an individual health insurance policy issued pursuant to Section 12682.1 that is not a grandfathered health plan.

(2) The notice shall be in at least 12-point type and shall include all of the following information:

(A) Notice that, as of the renewal date, the individual policy will not be renewed.

(B) The availability of individual health coverage through Covered California, including at least all of the following:

(i) That, beginning on January 1, 2014, individuals seeking coverage may not be denied coverage based on health status.

(ii) That the premium rates for coverage offered by a health care service plan or a health insurer cannot be based on an individual s health status.

(iii) That individuals obtaining coverage through Covered California may, depending upon income, be eligible for premium subsidies and cost-sharing subsidies.

(iv) That individuals seeking coverage must obtain this coverage during an open or special enrollment period, and describe the open and special enrollment periods that may apply.

(b) (1) At least 60 days prior to the policy renewal date, an insurer that issues individual health insurance policies shall issue the notice described in paragraph (2) to a policyholder of an individual health insurance policy issued pursuant to Section 10785 or 12682.1 that is not a grandfathered health plan.

(2) The notice shall be in at least 12-point type and shall include all of the following:

(A) Notice that, as of the renewal date, the individual policy shall not be renewed.

(B) Information regarding the individual health insurance policy that the insurer will issue as of January 1, 2014, which the insurer has reasonably concluded is the most comparable to the individual s current policy. The notice shall include information on premiums for the possible replacement policy and instructions that the individual can continue their coverage by paying the premium stated by the due date.

(C) Notice of the availability of other individual health coverage through Covered California, including at least all of the following:

(i) That, beginning on January 1, 2014, individuals seeking coverage may not be denied coverage based on health status.

(ii) That the premium rates for coverage offered by a health care service plan or a health insurer cannot be based on an individual s health status.

(iii) That individuals obtaining coverage through Covered California may, depending upon income, be eligible for premium subsidies and cost-sharing subsidies.

(iv) That individuals seeking coverage must obtain this coverage during an open or special enrollment period, and describe the open and special enrollment periods that may apply.

(c) No later than September 1, 2013, the commissioner, in consultation with the Department of Managed Health Care, shall adopt uniform model notices that health insurers shall use to comply with subdivisions (a) and (b) and Sections 10127.16, 10786, and 10965.13. Use of the model notices shall not require prior approval by the department. The model notices adopted for purposes of this section shall not be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The commissioner may modify the wording of these model notices specifically for purposes of clarity, readability, and accuracy.

(d) The notices required under this section are vital documents, pursuant to clause (iii) of subparagraph (B) of paragraph (1) of subdivision (b) of Section 10133.8, and shall be subject to the requirements of that section.

(e) For purposes of this section, the following definitions shall apply:

(1) Covered California means the California Health Benefit Exchange established pursuant to Section 100500 of the Government Code.

(2) Grandfathered health plan has the same meaning as that term is defined in Section 1251 of PPACA.

(3) PPACA means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any rules, regulations, or guidance issued pursuant to that law.

(Added by Stats. 2013, Ch. 441, Sec. 25. Effective October 1, 2013.)



12683

Subject to the provisions and conditions of this part, if the group policy from which conversion is made covers the employee or member for basic hospital or surgical expense, the employee or member shall be entitled to obtain a converted policy providing at least the following minimum benefits:

(a) Plan A.

(1) Hospital room and board daily expense benefits up to two hundred dollars ($200) for a duration of 70 days.

(2) Miscellaneous hospital expense benefits up to an amount of 10 times the hospital room and board daily expense benefits.

(3) Surgical expense benefits according to a surgical procedures schedule consistent with those customarily offered by the insurer under a group or individual health insurance policy and providing a maximum benefit of four thousand eight hundred dollars ($4,800).

(b) Plan B 75 percent of the dollar amounts of Plan A.

(c) Plan C 50 percent of the dollar amounts of Plan A.

(d) The maximum dollar amount for Plan A s hospital room and board daily expense and surgical benefit may be redetermined by the Insurance Commissioner as to conversion coverage issued subsequent to that redetermination. The redetermination shall not be made more often than once in three years. The maximum dollar amount redetermined by the commissioner for hospital room and board shall not exceed 80 percent of the average semiprivate room rate then charged in the state.

(e) Covered expenses under this section shall include benefits for expense incurred by the employee, member, or spouse in connection with pregnancy, provided that:

(1) The pregnancy commenced while covered under the group policy from which conversion was made.

(2) The expense is of a type which would have been covered under such group policy.

(3) The conversion policy is in force when the expense is incurred.

(Amended by Stats. 1993, Ch. 1210, Sec. 10. Effective January 1, 1994.)



12684

Subject to the provisions and conditions of this part, if the group policy from which conversion is made provides the employee or member with major medical or comprehensive medical insurance, the employee or member shall be entitled to obtain a converted policy providing comprehensive medical coverage providing at least the following benefits:

(a) A payment per covered person for all covered medical expenses incurred during the person s lifetime equal to one hundred thousand dollars ($100,000); provided, however, that for treatment of mental illness payment may be limited to ten thousand dollars ($10,000) during the person s lifetime.

(b) Payment of benefits at the rate of 75 percent of covered medical expenses; provided, however, that if coverage is provided for expenses incurred for outpatient treatment of mental illness, payment of benefits may be at the rate of 50 percent of such covered expenses, and the insurer may limit the amount of covered expense for each outpatient visit and the amount of benefits payable for expenses incurred during each calendar year for that outpatient treatment.

(c) A cash deductible for each benefit period at the option of the insured of two hundred dollars ($200), five hundred dollars ($500), or one thousand dollars ($1,000), but not less than the cash deductible which applied to the insured under the group policy which entitles him or her to a converted policy.

(d) Covered medical expenses shall include the charges for a semiprivate hospital room and board, but need not exceed the lesser of two hundred dollars ($200) per day or the hospital s most common charge for a semiprivate room, covered expenses for intensive care shall be at least two and one-half times the covered hospital room and board charge. The maximum dollar amount for hospital room and board daily covered expense may be redetermined by the commissioner as to conversion coverage issued after the redetermination. That redetermination shall not be made more often than once in three years. The maximum dollar amount redetermined by the commissioner shall not exceed the average semiprivate room rate then charged in the state.

(e) Covered expenses under this section shall include benefits for expense incurred by the employee, member, or spouse in connection with pregnancy, provided that:

(1) The pregnancy commenced while covered under the group policy from which conversion was made.

(2) The expense is of a type which would have been covered under such group policy.

(3) The conversion policy is in force when the expense is incurred.

(f) Covered expense under this section need not include expense for dental or vision care, or other optional benefits not normally offered by the insurer under a major medical or comprehensive medical expense plan.

(Amended by Stats. 1993, Ch. 1210, Sec. 11. Effective January 1, 1994.)



12685

The insurer may, at its option, offer alternative plans for group health conversion in addition to those required by this part.

(Added by Stats. 1981, Ch. 1096, Sec. 2. Operative January 1, 1983, by Sec. 5 of Ch. 1096.)



12686

(a) In the event coverage would be continued under a group policy on an employee or member following his or her retirement prior to the time he or she is or could be covered by Medicare, the employee or member may elect, in lieu of the continuation of group insurance, to have the same conversion rights as would apply had that coverage terminated at retirement by reason of termination of employment or membership.

(b) The converted policy may provide for reduction or termination of coverage of any person upon his or her eligibility for coverage under Medicare or under any other state or federal law providing for benefits similar to those provided by the converted policy. As used in this section, state or federal law does not include Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200) of Part 3 of Division 9 of the Welfare and Institutions Code, or Title XIX of the United States Social Security Act.

(c) Subject to the conditions set forth herein, the conversion coverage shall also be available to:

(1) A covered dependent spouse and such children whose coverage terminates under the group policy by reason of the death of the employee or member, or a covered dependent spouse in the event such person ceases to be a qualified family member by reason of the termination of the marriage.

(2) A child, solely with respect to himself or herself, whose coverage terminates because the child ceases to be a qualified family member under the group policy.

(d) If the benefit levels required in Section 12683 or Section 12684 exceed the benefit levels provided under the group policy, the converted policy may offer benefits which are substantially similar to those provided under the group policy in lieu of those required in Section 12683 or Section 12684.

(e) The insurer may elect to provide conversion coverage through a group insurance policy issued for that purpose in lieu of an individual policy.

(f) An insurer required by this part to provide conversion coverage may provide such coverage through one or more other insurers authorized to provide disability insurance coverage in this state.

(Amended by Stats. 1982, Ch. 1186, Sec. 10.5.)



12687

Notwithstanding any other provision in this part, whenever an employee or member chooses among two or more conversion policies, such choice shall be made within 31 days from the last date when the employee or member was eligible for benefits under a group policy from which conversion is available.

(Amended by Stats. 1982, Ch. 1186, Sec. 11.)



12688

Notwithstanding any provision in this part to the contrary, a hospital service corporation or any insurer which customarily offers individual conversion coverage on a service basis may, in lieu of the expense incurred conversion coverage provided in Sections 12683 and 12684, make available conversion coverage on a service basis which complies with the intent of this part as approved by the commissioner.

(Added by Stats. 1981, Ch. 1096, Sec. 2. Operative January 1, 1983, by Sec. 5 of Ch. 1096.)



12689

A notification of the conversion coverage shall be included in each certificate of coverage or other legally required document explaining coverage; provided, however, that it shall be the sole responsibility of the policyholder to notify its employees or members of the availability, terms and conditions of conversion coverage which responsibility shall be satisfied by notification within 15 days of termination of group coverage. Group coverage shall not be deemed terminated until the expiration of any continuation of the group coverage. For purposes of this part, the policyholder shall not be deemed to be the agent of the insurer for purposes of notification of the availability, terms and conditions of conversion coverage.

(Amended by Stats. 1984, Ch. 914, first Sec. 5.)



12690

Nothing in this part shall prohibit insurers from establishing one or more pools from which the converted policies provided for on this part may be issued.

(Added by Stats. 1981, Ch. 1096, Sec. 2. Operative January 1, 1983, by Sec. 5 of Ch. 1096.)



12691

A converted policy which is delivered in a jurisdiction other than this state may be in a form which could be delivered in such jurisdiction as a converted policy had the group policy been issued in such jurisdiction.

(Added by Stats. 1981, Ch. 1096, Sec. 2. Operative January 1, 1983, by Sec. 5 of Ch. 1096.)



12692

On and after January 1, 1985, every insurer and nonprofit hospital service plan issuing group disability insurance which covers hospital, medical, or surgical expenses shall offer to group policyholders a continuation benefit which, if selected, shall have a duration of at least 90 days and which shall be offered consecutively to any federal requirement for continuation benefits. The terms and conditions shall include continuation benefit coverage for widows, widowers, divorced or legally separated spouses, spouses of covered employees becoming entitled to benefits under Title XVIII of the Social Security Act, and their dependents, including dependent children who cease to be dependent children under the plan, who were covered by the group contract on the date of termination of coverage. However, any existing provisions of law regarding termination of a dependent child status shall not be affected by this section.

The continuation of coverage shall be available only under the following conditions:

(a) Those eligible remain within the State of California, although the departure of a dependent child to another state shall not invalidate the continuation provisions for any other family members.

(b) Those eligible do not marry or remarry, although the marriage of any dependent child shall not invalidate the continuation provisions for other family members.

(c) Those eligible are not eligible for any comparable state, federal, or private group medical plan, although the eligibility of any dependent child shall not invalidate the continuation provisions for other family members.

(d) Those eligible do not find employment with an employer that has a group plan of its own, even if the plan is less substantive, although the entry into such an employee plan by a dependent child shall not invalidate the continuation provisions for other family members.

(e) The group policy is not terminated or the employer s participation in the group policy is not terminated.

(f) Those eligible do not knowingly furnish incorrect information or otherwise improperly obtain the benefits of the plan.

(g) The continuing individual shall pay the premium amount in the manner specified in the group policy for both his or her share of the premium and the group policyholder s share, if any.

(h) Eligible persons under this section shall be notified in the same manner required for conversion notification pursuant to Section 12689. Every insurer shall communicate the availability of such coverage to all group policyholders and to all prospective group policyholders with whom they are negotiating.

(Amended by Stats. 1988, Ch. 960, Sec. 2.)



12692.5

Notwithstanding any other provision of this part, Sections 12672, 12673, 12674, 12675, 12676, 12677, 12678, 12679, 12680, 12681, 12682, 12683, 12684, 12685, 12686, 12687, 12688, 12689, 12690, 12691, and 12692 shall not apply to a group policy that is issued, amended, or renewed on or after September 1, 2003.

(Added by Stats. 2002, Ch. 799, Sec. 4. Effective January 1, 2003. Operative September 1, 2003, by Sec. 5 of Ch. 799.)






PART 6.2. HEALTHY FAMILIES

CHAPTER 1. Purpose

12693

The Legislature declares all of the following:

(a) Approximately 1.6 million California children, 17 percent of children ages 17 and under, have no health insurance. One in four California children, which is 2.3 million, rely on Medi-Cal for insurance coverage, while just over half of the state s children, 53 percent, have employment-based coverage through a parent.

(b) Most uninsured California children come from low-income families, with nearly 75 percent of uninsured children (1.2 million) living in families with incomes below 200 percent of the federal poverty level. Children whose families earn incomes between 100 and 200 percent of the federal poverty level, an estimated 580,000 children, are among the most vulnerable of populations. Their families make too much money to generally qualify for free Medi-Cal, are employed in working class jobs that typically do not offer insurance, and cannot afford private health insurance. In short, affordability remains a major barrier to obtaining coverage.

(c) Notwithstanding the generally good health of children, health insurance coverage is important to ensure that they receive the health care that is essential to monitor their growth, nutrition, and development and to address potential health problems early.

(d) Lack of insurance coverage for children results in reduced access to medical services, resulting in restricted access to primary and preventive care and increased reliance on emergency rooms and hospitals for treatment. Timely treatment for infectious and chronic diseases can prevent more serious medical conditions in children of all ages.

(e) When a child is seriously ill or injured, the costs of needed medical care can force families into financial ruin.

(f) That by July 1, 1998, there shall be in place a program providing access to health coverage to all children residing in households with family incomes below 200 percent of the federal poverty level.

(g) It is the intent of the Legislature that the program comply with the requirements of Title XXI of the Social Security Act, also know as the State Children s Health Insurance Program.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)






CHAPTER 2. Definitions

12693.01

For purposes of this part, the definitions contained in this chapter shall govern the construction of this part, unless the context requires otherwise.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.02

(a) Applicant means a person over the age of 18 years who is a natural or adoptive parent; a legal guardian; or a caretaker relative, foster parent, or stepparent with whom the child resides, who applies for coverage under the program on behalf of a child.

(b) Applicant also means any of the following:

(1) A person 18 years of age who is applying on his or her own behalf for coverage under the program.

(2) A person who is under 18 years of age and is an emancipated minor who is applying on his or her own behalf for coverage under the program.

(3) A minor who is not living in the home of a natural or adoptive parent, a legal guardian, or a caretaker relative, foster parent or stepparent, who is applying on his or her own behalf for coverage under the program.

(4) A minor who applies for coverage under the program on behalf of his or her child.

(Amended by Stats. 1999, Ch. 146, Sec. 11. Effective July 22, 1999.)



12693.03

Board means the Managed Risk Medical Insurance Board.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.04

Child means a person who is under 19 years of age who is eligible for the program pursuant to Chapter 9 (commencing with Section 12693.70).

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.045

Community provider plan means that participating health plan in each geographic area that has been designated by the board as having the highest percentage of traditional and safety net providers in its provider network.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.05

County organized health system means a health care organization that contracts with the State Department of Health Services to provide comprehensive health care to all eligible Medi-Cal beneficiaries residing in the county, and that is operated directly by a public entity established by a county government pursuant to Section 14087.51 or 14087.54 of the Welfare and Institutions Code, or Chapter 3 (commencing with Section 101675) of Part 4 of Division 101 of the Health and Safety Code.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.06

Family contribution means the cost to an applicant to enable herself or himself or an eligible child or children to enroll in and participate in the program. Family contribution does not include copayments for insured services. The family contribution may be paid by a family contribution sponsor pursuant to Section 12693.17.

(Amended by Stats. 1999, Ch. 146, Sec. 12. Effective July 22, 1999.)



12693.065

Family value package means the combination of participating health, dental, and vision plans available to subscribers in each geographic area offering the lowest prices to the program. The board may define the family value package to include not only the combination of participating health, dental, and vision plans offering the absolute lowest price to the program but also the combination of health, dental, and vision plans within a fixed percentage or dollar amount of the absolute lowest price.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.07

Fund means the Healthy Families Fund.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.08

Local initiative means a prepaid health plan that is organized by, or designated by, a county government or county governments, or organized by stakeholders, of a region designated by the department to provide comprehensive health care to eligible Medi-Cal beneficiaries. The entities established pursuant to the following sections of the Welfare and Institutions Code are local initiatives: Sections 14018.7, 14087.31, 14087.35, 14087.36, 14087.38, and 14087.96.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.09

Participating dental plan means any of the following plans that is lawfully engaged in providing, arranging, paying for, or reimbursing the cost of personal dental services under insurance policies or contracts, or membership contracts, in consideration of premiums or other periodic charges payable to it, and that contract with the board to provide coverage to program subscribers:

(a) A dental insurer holding a valid outstanding certificate of authority from the commissioner.

(b) A specialized health care service plan as defined under subdivision (o) of Section 1345 of the Health and Safety Code.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.10

Participating health plan means any of the following plans that is lawfully engaged in providing, arranging, paying for, or reimbursing the cost of personal health care services under insurance policies or contracts, medical and hospital service arrangements, or membership contracts, in consideration of premiums or other periodic charges payable to it, and that contracts with the board to provide coverage to program subscribers:

(a) A private health insurer holding a valid outstanding certificate of authority from the commissioner.

(b) A health care service plan as defined under subdivision (f) of Section 1345 of the Health and Safety Code.

(c) A county organized health system.

(d) A local initiative.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.105

A health care service plan, as defined in subdivision (b) of Section 12693.10, shall include a plan operating as a geographic managed care plan.

(Added by Stats. 1997, Ch. 625, Sec. 2. Effective October 3, 1997.)



12693.11

Participating vision care plan means any of the following plans that is lawfully engaged in providing, arranging, paying for, or reimbursing the cost of personal vision services under insurance policies or contracts, or membership contracts, in consideration of premiums or other periodic charges payable to it, and that contract with the board to provide coverage to program subscribers:

(a) A vision insurer holding a valid outstanding certificate of authority from the commissioner.

(b) A specialized health care service plan as defined under subdivision (o) of Section 1345 of the Health and Safety Code.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.12

Program means the Healthy Families Program, which includes a purchasing pool providing health coverage for children in families without access to affordable employer based dependent coverage and a purchasing credit mechanism through which families with access to employer based dependent coverage can receive financial assistance with the cost of dependent coverage for children.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.13

Purchasing credit member means an applicant 18 years of age or a child who is eligible for and participates in the purchasing credit component of the program.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.14

Subscriber means an applicant 18 years of age or a child who is eligible for and participates in the purchasing pool component of the program.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.15

Supplemental coverage means coverage purchased by the program from (a) a private health insurer holding a valid outstanding certificate of authority from the Insurance Commissioner, or (b) a health care service plan as defined under subdivision (f) of Section 1345 of the Health and Safety Code to bring the coverage available to purchasing credit members into at least 95 percent actuarial equivalence with the coverage provided to subscribers through the purchasing pool component of the program. The coverage shall provide for any necessary adjustment of the cost-sharing levels charged to purchasing credit members to be equivalent to those charged to subscribers through the purchasing pool component of the program. Subscriber costs and benefits for the purchasing credit members shall be at least 95 percent actuarially equivalent to subscriber costs and benefits in the purchasing pool component.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.16

Geographic managed care plan means an entity that is operating pursuant to a contract entered into under Article 2.91 (commencing with Section 14089) of Chapter 7 of Part 3 of Division 9 of the Welfare and Institutions Code.

(Added by Stats. 1997, Ch. 625, Sec. 3. Effective October 3, 1997.)



12693.17

Family contribution sponsor means a person or entity that pays the family contribution on behalf of an applicant for any period of 12 consecutive months and, notwithstanding Section 12693.70, if the sponsor is paying for the initial 12 months of eligibility, the payment for 12 months is made with the application.

(Amended by Stats. 2002, Ch. 1161, Sec. 18. Effective September 30, 2002.)






CHAPTER 3. Creation of Program and Powers of the Board

12693.20

The Healthy Families Program is hereby created and shall be administered by the Managed Risk Medical Insurance Board.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.21

The board may do all of the following consistent with the standards in this part:

(a) Determine eligibility criteria for the program.

(b) Determine the participation requirements of applicants, subscribers, purchasing credit members, and participating health, dental, and vision plans.

(c) Determine when subscribers coverage begins and the extent and scope of coverage.

(d) Determine family contribution amount schedules and collect the contributions.

(e) Determine who may be a family contribution sponsor and provide a mechanism for sponsorship.

(f) Provide or make available subsidized coverage through participating health, dental, and vision plans, in a purchasing pool, which may include the use of a purchasing credit mechanism, through supplemental coverage, or through coordination with other state programs.

(g) Provide for the processing of applications, the enrollment of subscribers, and the distribution of purchasing credits.

(h) Determine and approve the benefit designs and copayments required by health, dental, or vision plans participating in the purchasing pool component program.

(i) Approve those health plans eligible to receive purchasing credits.

(j) Enter into contracts.

(k) Sue and be sued.

(l) Employ necessary staff.

(m) Authorize expenditures from the fund to pay program expenses that exceed subscriber contributions, and to administer the program as necessary.

(n) Maintain enrollment and expenditures to ensure that expenditures do not exceed amounts available in the Healthy Families Fund and if sufficient funds are not available to cover the estimated cost of program expenditures, the board shall institute appropriate measures to limit enrollment.

(o) Issue rules and regulations, as necessary. Until January 1, 2000, any rules and regulations issued pursuant to this subdivision may be adopted as emergency regulations in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The adoption of these regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, and safety or general welfare. The regulations shall become effective immediately upon filing with the Secretary of State.

(p) Exercise all powers reasonably necessary to carry out the powers and responsibilities expressly granted or imposed by this part.

(q) Notwithstanding any other provision of law, on and after January 1, 2011, impose any sanction on, and provide notice and a hearing to, participating health, dental, and vision plans consistent with Section 403 of the federal Children s Health Insurance Program Reauthorization Act of 2009 (Public Law 111-3) by applying subsection (e) of Section 1932 of the federal Social Security Act.

(Amended by Stats. 2010, Ch. 717, Sec. 26. Effective October 19, 2010.)



12693.22

During the 2009 10 and 2010 11 fiscal years, the adoption and readoption of regulations to modify health, dental, and vision benefits or otherwise modify program requirements and operations consistent with the provisions of this part shall be deemed to be an emergency and necessary for the immediate preservation of public peace, health and safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the board is hereby exempted from the requirement that it describe facts showing the need for immediate action and from review by the Office of Administrative Law.

(Added by Stats. 2009, Ch. 157, Sec. 2. Effective September 22, 2009.)



12693.23

Until July 1, 2012, the adoption and readoption of regulations to implement subdivision (q) of Section 12693.21, subdivision (b) of Section 12693.26, or subdivision (l) of Section 56.30 of the Civil Code, or any provision of the federal Children s Health Insurance Program Reauthorization Act of 2009 (Public Law 111-3) not addressed by those sections, shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the board is hereby exempted from the requirement that it describe facts showing the need for immediate action and from review by the Office of Administrative Law.

(Added by Stats. 2010, Ch. 717, Sec. 27. Effective October 19, 2010.)






CHAPTER 4. Administration

12693.25

The board may use a purchasing pool model, issuance of purchasing credits, supplemental coverage, or other means as appropriate to meet the purposes of this part.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.26

(a) The board shall establish a purchasing pool for coverage of program subscribers to enable applicants without access to affordable and comprehensive employer-sponsored dependent coverage to provide their eligible children with health, dental, and vision benefits. The board shall negotiate separate contracts with participating health, dental, and vision plans for each of the benefit packages described in Chapters 5 (commencing with Section 12693.60), 6 (commencing with Section 12693.63), and 7 (commencing with Section 12693.65).

(b) Notwithstanding any other provision of law, on and after January 1, 2011, the board may negotiate contracts with entities that are not participating health, dental, or vision plans, including, but not limited to, interagency agreements with the State Department of Health Care Services, to provide or pay for benefits to subscribers under this part, if necessary for any of the following purposes:

(1) To comply with Section 403 of the federal Children s Health Insurance Program Reauthorization Act of 2009 (Public Law 111-3) by applying paragraph (4) of subsection (a) of Section 1932 of the federal Social Security Act.

(2) To comply with Section 503 of the federal Children s Health Insurance Program Reauthorization Act of 2009 (Public Law 111-3) by applying subsection (bb) of Section 1902 of the federal Social Security Act.

(3) To ensure that subscribers have adequate access to benefits under this part.

(c) Any interagency agreement entered into by a state agency with the board pursuant to subdivision (b), and any other contract or contract amendment necessary to implement that agreement, shall be exempt from any provision of law relating to competitive bidding and from the review or approval of any division of the Department of General Services in the same manner as contracts entered into by the board are exempt pursuant to Section 12693.54.

(Amended by Stats. 2010, Ch. 717, Sec. 28. Effective October 19, 2010.)



12693.27

(a) The board shall develop a purchasing credit mechanism to enable applicants with access to affordable and comprehensive employer-sponsored dependent coverage to have an eligible child enrolled in the employer s health plan. Children enrolled in the purchasing credit mechanism may receive dental and vision benefits through the purchasing pool component of the program.

(b) In order to be eligible for a purchasing credit, the employer shall make a meaningful contribution toward the cost of coverage for an employee s dependents for whom an application is made for a purchasing credit. An employer s contribution, including any increases or decreases in the contribution made after the effective date of this part, may not vary among employees based on wage base or job classification.

(c) The board shall adopt appropriate mechanisms to recoup purchasing credit expenditures from an employer plan when the employees or dependents on behalf of whose coverage the payments are made are no longer enrolled in that plan.

(d) An employer utilizing a purchasing credit arrangement and a participating health plan receiving a purchasing credit must use 100 percent of the funds for the purchase of coverage for purchasing credit members including dependent coverage.

(e) A participating plan shall not assess the board for any portion of late fees, returned checks, or other fees in connection with an employer with group coverage who is also participating in the purchasing credit arrangement.

(f) An applicant may begin coverage for dependents using a purchasing credit arrangement at any time. Purchasing credit members enrolling in employer-sponsored coverage shall not be considered late enrollees for the purposes of subdivision (d) of Section 1357 and subdivision (b) of Section 1357.50 of the Health and Safety Code, and subdivision (b) of Section 10198.6 and subdivision (l) of Section 10700.

(g) Under no circumstances shall the employee s share of cost, including, deductibles, copayments, and coinsurance, for dependent coverage, including any supplemental coverage necessary to meet the 95 percent actuarial standard established in Section 12693.15 be more than that required as the employee s share of premium if the employee s children were enrolled in the purchasing pool component of the program.

(h) The board may limit participation in the purchasing credit program to those employers that provide employee health benefits through participation in public or private purchasing cooperatives.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.271

(a) The Legislature finds and declares that the state faces a fiscal crisis that requires unprecedented measures to reduce General Fund expenditures.

(b) Notwithstanding any other provision of law, beginning the first day of the fifth month following the enactment of the 2008 09 Budget Act, the rates for the participating health, dental, and vision plans shall be set by reducing the rates that were in effect on July 1, 2007, by 5 percent, and by adjusting the July 1, 2007, rates downward to account for any reduction in the actuarial value of the benefits provided to subscribers as of the first day of the fifth month following the enactment of the 2008 09 Budget Act, associated with annual limitations on dental benefits. This requirement does not preclude the board from making other downward adjustments that it deems appropriate as a result of its annual rate negotiation process.

(Added by Stats. 2008, Ch. 758, Sec. 16. Effective September 30, 2008.)



12693.28

The program shall be administered without regard to gender, gender identity, gender expression, race, creed, color, sexual orientation, health status, disability, or occupation.

(Amended by Stats. 2011, Ch. 719, Sec. 28. Effective January 1, 2012.)



12693.29

(a) The board shall use appropriate and efficient means to notify families of the availability of health coverage from the program.

(b) The State Department of Health Services in conjunction with the board shall conduct a community outreach and education campaign in accordance with Section 14067 of the Welfare and Institutions Code to assist in notifying families of the availability of health coverage for their children.

(c) The board shall use appropriate materials, which may include brochures, pamphlets, fliers, posters, and other promotional items, to notify families of the availability of coverage through the program.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.30

(a) The board shall assure that written enrollment information issued or provided by the program is available to program subscribers and applicants in each of the languages identified pursuant to Chapter 17.5 (commencing with Section 7290) of Division 7 of Title 1 of the Government Code.

(b) The board shall assure that phone services provided to program subscribers and applicants by the program are available in all of the languages identified pursuant to Chapter 17.5 (commencing with Sec. 7290) of Division 7 of Title 1 of the Government Code.

(c) The board shall assure that interpreter services are available between subscribers and contracting plans. The board shall assure that subscribers are provided information within provider network directories of available linguistically diverse providers.

(d) The board shall assure that participating health, dental, and vision plans provide documentation on how they provide linguistically and culturally appropriate services, including marketing materials, to subscribers.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.31

No participating health, dental, or vision plan shall, in an area served by the program, directly, or through an employee, agent, or contractor, provide an applicant, or a child with any marketing material relating to benefits or rates provided under the program unless the material has been both reviewed and approved by the board.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.32

(a) The board may pay designated individuals or organizations an application assistance fee, if the individual or organization assists an applicant to complete the program application, and the applicant is enrolled in the program as a result of the application.

(b) The board may establish the list of eligible individuals, or categories of individuals and organizations, the amount of the application assistance payment, and rules necessary to assure the integrity of the payment process.

(c) The board, as part of its community outreach and education campaign, may include community-based face-to-face initiatives to educate potentially eligible applicants about the program and to assist potential applicants in the application process. Those entities undertaking outreach efforts shall not include as part of their responsibilities the selection of a health plan and provider for the applicant. Participating plans shall be prohibited from directly, indirectly, or through their agents conducting in-person, door-to-door, mail, or telephone solicitation of applicants for enrollment except through employers with employees eligible to participate in the purchasing credit mechanism. However, information approved by the board on the providers and plans available to prospective subscribers in their geographic areas shall be distributed through any door-to-door activities for potentially eligible applicants and their children.

(d) (1) All assistance offered to an individual applying to the program shall be free of charge. Except as provided in subdivision (a) or by a regulation adopted by the board, no individual or organization offering or providing assistance to an applicant to complete the program application shall solicit or receive any fee or remuneration from the applicant or subscriber for offering or providing that service.

(2) A person who violates this subdivision or a regulation adopted by the board pursuant to this subdivision, shall be assessed a civil penalty of five hundred dollars ($500) for each violation. For this purpose, a violation occurs each day a solicitation is published on an Internet Web site or is otherwise circulated to the public. This penalty is in addition to any other remedy or penalty provided by law. All penalties collected under this paragraph shall be deposited in the State Treasury to the credit of the Healthy Families Fund.

(3) A civil or administrative action brought under this article at the request of the board may be brought by the Attorney General in the name of the people of the State of California in a court of competent jurisdiction, or in a hearing through the Office of Administrative Hearings conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, except that when a civil action is to be filed in small claims court, the board may bring the action. The action shall be filed within three years of the date the board discovered the facts indicating a violation of this subdivision.

(Amended by Stats. 2004, Ch. 234, Sec. 1. Effective January 1, 2005.)



12693.325

(a) (1) Notwithstanding any provision of this chapter, a participating health, dental, or vision plan that is licensed and in good standing as required by subdivision (b) of Section 12693.36 may provide application assistance directly to an applicant acting on behalf of an eligible person who telephones, writes, or contacts the plan in person at the plan s place of business, or at a community public awareness event that is open to all participating plans in the county, or at any other site approved by the board, and who requests application assistance.

(2) A participating health, dental, or vision plan may also provide application assistance directly to an applicant only under the following conditions:

(A) The assistance is provided upon referral from a government agency, school, or school district.

(B) The applicant has authorized the government agency, school, or school district to allow a health, dental, or vision plan to contact the applicant with additional information on enrolling in free or low-cost health care.

(C) The State Department of Health Care Services approves the applicant authorization form in consultation with the board.

(D) The plan may not actively solicit referrals and may not provide compensation for the referrals.

(E) If a family is already enrolled in a health plan, the plan that contacts the family cannot encourage the family to change health plans.

(F) The board amends its marketing guidelines to require that when a government agency, school, or school district requests assistance from a participating health, dental, or vision plan to provide application assistance, that all plans in the area shall be invited to participate.

(G) The plan abides by the board s marketing guidelines.

(b) A participating health, dental, or vision plan may provide application assistance to an applicant who is acting on behalf of an eligible or potentially eligible child in any of the following situations:

(1) The child is enrolled in a Medi-Cal managed care plan and the participating plan becomes aware that the child s eligibility status has or will change and that the child will no longer be eligible for Medi-Cal. In those instances, the plan shall inform the applicant of the differences in benefits and requirements between the Healthy Families Program and the Medi-Cal program.

(2) The child is enrolled in a Healthy Families Program managed care plan and the participating plan becomes aware that the child s eligibility status has changed or will change and that the child will no longer be eligible for the Healthy Families Program. When it appears a child may be eligible for Medi-Cal benefits, the plan shall inform the applicant of the differences in benefits and requirements between the Medi-Cal program and the Healthy Families Program.

(3) The participating plan provides employer-sponsored coverage through an employer and an employee of that employer who is the parent or legal guardian of the eligible or potentially eligible child.

(4) The child and his or her family are participating through the participating plan in COBRA continuation coverage or other group continuation coverage required by either state or federal law and the group continuation coverage will expire within 60 days, or has expired within the past 60 days.

(5) The child s family, but not the child, is participating through the participating plan in COBRA continuation coverage or other group continuation coverage required by either state or federal law, and the group continuation coverage will expire within 60 days, or has expired within the past 60 days.

(c) A participating health, dental, or vision plan employee or other representative that provides application assistance shall complete a certified application assistant training class approved by the State Department of Health Care Services in consultation with the board. The employee or other representative shall in all cases inform an applicant verbally of his or her relationship with the participating health plan. In the case of an in-person contact, the employee or other representative shall provide in writing to the applicant the nature of his or her relationship with the participating health plan and obtain written acknowledgment from the applicant that the information was provided.

(d) A participating health, dental, or vision plan that provides application assistance may not do any of the following:

(1) Directly, indirectly, or through its agents, conduct door-to-door marketing or telephone solicitation.

(2) Directly, indirectly, or through its agents, select a health plan or provider for a potential applicant. Instead, the plan shall inform a potential applicant of the choice of plans available within the applicant s county of residence and specifically name those plans and provide the most recent version of the program handbook.

(3) Directly, indirectly, or through its agents, conduct mail or in-person solicitation of applicants for enrollment, except as specified in subdivision (b), using materials approved by the board.

(e) A participating health, dental, or vision plan that provides application assistance pursuant to this section is not eligible for an application assistance fee otherwise available pursuant to Section 12693.32, and may not sponsor a person eligible for the program by paying his or her family contribution amounts or copayments, and may not offer applicants any inducements to enroll, including, but not limited to, gifts or monetary payments.

(f) A participating health, dental, or vision plan may assist applicants acting on behalf of subscribers who are enrolled with the participating plan in completing the program s annual eligibility review package in order to allow those applicants to retain health care coverage.

(g) Each participating health, dental, or vision plan shall submit to the board a plan for application assistance. All scripts and materials to be used during application assistance sessions shall be approved by the board and the State Department of Health Care Services.

(h) Each participating health, dental, or vision plan shall provide each applicant with the toll-free telephone number for the Healthy Families Program.

(i) When deemed appropriate by the board, the board may refer a participating health, dental, or vision plan to the Department of Managed Health Care or the State Department of Health Care Services, as applicable, for the review or investigation of its application assistance practices.

(j) The board shall evaluate the impact of the changes required by this section and shall provide a biennial report to the Legislature on or before March 1 of every other year. To prepare these reports, the State Department of Health Care Services, in cooperation with the board, shall code all the application packets used by a managed care plan to record the number of applications received that originated from managed care plans. The number of applications received that originated from managed care plans shall also be reported on the board s Web site. In addition, the board shall periodically survey those families assisted by plans to determine if the plans are meeting the requirements of this section, and if families are being given ample information about the choice of health, dental, or vision plans available to them.

(k) Nothing in this section shall be seen as mitigating a participating health, dental, or vision plan s responsibility to comply with all federal and state laws, including, but not limited to, Section 1320a-7b of Title 42 of the United States Code.

(Amended by Stats. 2007, Ch. 483, Sec. 38. Effective January 1, 2008.)



12693.326

Notwithstanding any other provision of this part, a new subscriber in the program shall be allowed to switch his or her choice of plans once within the first three months of coverage for any reason.

(Amended by Stats. 2004, Ch. 234, Sec. 3. Effective January 1, 2005.)



12693.33

To the extent feasible and permissible under federal law and with receipt of necessary federal approvals, the State Department of Health Services and the board shall develop a joint Medi-Cal and program application and enrollment form for children. The department shall seek any federal approval necessary to implement a combined application form.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.34

(a) The board may establish geographic areas within which participating health, dental, and vision plans may offer coverage to subscribers.

(b) Nothing in this section shall restrict a county organized health system or a local initiative from providing service to program subscribers in their licensed geographic service area.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.35

Participating health, dental, and vision plans shall have, but need not be limited to, all of the following operating characteristics satisfactory to the board in consultation with the plan s licensing or regulatory oversight agency:

(a) Strong financial condition, including the ability to assume the risk of providing and paying for covered services. A participating plan may utilize reinsurance, provider risk sharing, and other appropriate mechanisms to share a portion of the risk.

(b) Adequate administrative management.

(c) A satisfactory grievance procedure.

(d) Participating plans that contract with or employ health care providers shall have mechanisms to accomplish all of the following, in a manner satisfactory to the board:

(1) Review the quality of care covered.

(2) Review the appropriateness of care covered.

(3) Provide accessible health care services.

(e) (1) Before the effective date of the contract, the participating health plan shall have devised a system for identifying in a simple and clear fashion both in its own records and in the medical records of subscribers the fact that the services provided are provided under the program.

(2) Throughout the duration of the contract, the plan shall use the system described in paragraph (1).

(f) Plans licensed by the Department of Corporations shall be deemed to meet the requirements of subdivisions (a) to (d), inclusive, of this section.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.36

(a) Notwithstanding any other provision of law, the board shall not be subject to licensure or regulation by the Department of Insurance or the Department of Managed Health Care, as the case may be.

(b) Participating health, dental, and vision plans that contract with the program and are regulated by either the Insurance Commissioner or the Department of Managed Health Care shall be licensed and in good standing with their respective licensing agencies. In their application to the program, those entities shall provide assurance of their standing with the appropriate licensing entity.

(Amended by Stats. 2005, Ch. 80, Sec. 4. Effective July 19, 2005.)



12693.37

(a) The board shall contract with a broad range of health plans in an area, if available, to ensure that subscribers have a choice from among a reasonable number and types of competing health plans. The board shall develop and make available objective criteria for health plan selection and provide adequate notice of the application process to permit all health plans a reasonable and fair opportunity to participate. The criteria and application process shall allow participating health plans to comply with their state and federal licensing and regulatory obligations, except as otherwise provided in this chapter. Health plan selection shall be based on the criteria developed by the board.

(b) (1) In its selection of participating plans the board shall take all reasonable steps to assure the range of choices available to each applicant, other than a purchasing credit member, shall include plans that include in their provider networks and have signed contracts with traditional and safety net providers.

(2) Participating health plans shall be required to submit to the board on an annual basis a report summarizing their provider network. The report shall provide, as available, information on the provider network as it relates to:

(A) Geographic access for the subscribers.

(B) Linguistic services.

(C) The ethnic composition of providers.

(D) The number of subscribers who selected traditional and safety net providers.

(c) (1) The board shall not rely solely on the Department of Managed Health Care s determination of a health plan network s adequacy or geographic access to providers in the awarding of contracts under this part. The board shall collect and review demographic, census, and other data to provide to prospective local initiatives, health plans, or specialized health plans, as defined in this act, specific provider contracting target areas with significant numbers of uninsured children in low-income families. The board shall give priority to those plans, on a county-by-county basis, that demonstrate that they have included in their prospective plan networks significant numbers of providers in these geographic areas.

(2) Targeted contracting areas are those ZIP Codes or groups of ZIP Codes or census tracts or groups of census tracts that have a percentage of uninsured children in low-income families greater than the overall percentage of uninsured children in low-income families in that county.

(d) In each geographic area, the board shall designate a community provider plan that is the participating health plan which has the highest percentage of traditional and safety net providers in its network. Subscribers selecting such a plan shall be given a family contribution discount as described in Section 12693.43.

(e) The board shall establish reasonable limits on health plan administrative costs.

(Amended by Stats. 2000, Ch. 857, Sec. 75. Effective January 1, 2001.)



12693.38

(a) The board shall contract with a sufficient number of dental and vision plans to assure that dental and vision benefits are available to all subscribers. The board shall develop and make available objective criteria for dental and vision plan selection and provide adequate notice of the application process to permit all dental and vision plans a reasonable and fair opportunity to participate. The criteria and application process shall allow participating dental and vision plans to comply with their state and federal licensing and regulatory obligations, except as otherwise provided in this part. Dental and vision plan selection shall be based on the criteria developed by the board.

(b) Participating dental plans shall be required to submit to the board on an annual basis a report summarizing their provider network. The report shall provide, as available, information on the provider network as it relates to each of the following:

(1) Geographic access for the subscribers.

(2) Linguistic services.

(3) The ethnic composition of providers.

(c) The board shall establish reasonable limits on dental plan administrative costs.

(Amended by Stats. 1998, Ch. 285, Sec. 1. Effective August 13, 1998.)



12693.39

The board shall establish a process for determining which employer-sponsored health plans are eligible to receive a purchasing credit issued by the program. The process shall assure that the benefits, copayments, coinsurance, and deductibles are no less than 95 percent actuarially equivalent to those provided to program subscribers enrolled in the purchasing pool.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.40

The board shall contract with health plans to provide coverage supplemental to that provided by an applicant s or applicant s spouse s employer-sponsored health plan for the purchasing credit member, if the employer-sponsored plan s benefits are not 95 percent actuarially equivalent to those provided to subscribers. If supplemental coverage is available and provided, the plan may then, notwithstanding Section 12693.39, become eligible to receive purchasing credits.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.41

(a) The board shall consult and coordinate with the State Department of Health Services in implementing a preenrollment program into the Healthy Families Program or the Medi-Cal program pursuant to subdivision (b) of Section 14011.7 of the Welfare and Institutions Code. The board shall accept the followup application provided for in Section 14011.7 of the Welfare and Institutions Code as an application for the Healthy Families Program. Preenrollment shall be administered by the State Department of Health Services to provide full-scope benefits pursuant to Medi-Cal program requirements, at no cost to the applicant.

(b) The board may use the state fiscal intermediary for medicaid to process the eligibility determinations and payments required pursuant to Section 14011.7 of the Welfare and Institutions Code.

(c) The board shall be exempt from the requirements of Chapter 7 (commencing with Section 11700) of Division 3 of Title 2 of the Government Code and Chapter 3 (commencing with Section 12100) of Part 2 of Division 2 of the Public Contract Code as those requirements apply to the use of processing services by the state fiscal intermediary.

(d) The board may adopt emergency regulations to implement preenrollment into the Healthy Families Program or the Medi-Cal program pursuant to Section 14011.7 of the Welfare and Institutions Code. The emergency regulations shall include, but not be limited to, regulations that implement any changes in rules relating to eligibility, enrollment, and disenrollment in the programs pursuant to Sections 12693.45 and 12693.70. The initial adoption of emergency regulations and one readoption of the initial regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, and general welfare. Initial emergency regulations and the first readoption of those regulations shall be exempt from review by the Office of Administrative Law. The initial emergency regulations and one readoption of those regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations and each shall remain in effect for no more than 180 days.

(e) This section shall become operative on April 1, 2003.

(Repealed (in Sec. 19) and added by Stats. 2002, Ch. 1161, Sec. 20. Effective September 30, 2002. Section operative April 1, 2003, by its own provisions.)



12693.42

Any purchasing credit issued by the board, or a contractor acting on behalf of the board, pursuant to this part shall have an overall cost to the program no greater than the cost to the program to enroll the subscriber in the lowest cost plan available to the subscriber through the purchasing pool. Administrative costs and the cost to the program of any supplemental product shall be included in the calculation of the cost of the purchasing credit program and deducted from the amount of the purchasing credit.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.43

(a) Applicants applying to the purchasing pool shall agree to pay family contributions, unless the applicant has a family contribution sponsor. Family contribution amounts consist of the following two components:

(1) The flat fees described in subdivision (b) or (d).

(2) Any amounts that are charged to the program by participating health, dental, and vision plans selected by the applicant that exceed the cost to the program of the highest cost Family Value Package in a given geographic area.

(b) In each geographic area, the board shall designate one or more Family Value Packages for which the required total family contribution is:

(1) Seven dollars ($7) per child with a maximum required contribution of fourteen dollars ($14) per month per family for applicants with annual household incomes up to and including 150 percent of the federal poverty level.

(2) (A) Nine dollars ($9) per child with a maximum required contribution of twenty-seven dollars ($27) per month per family for applicants with annual household incomes greater than 150 percent and up to and including 200 percent of the federal poverty level and for applicants on behalf of children described in clause (ii) of subparagraph (A) of paragraph (6) of subdivision (a) of Section 12693.70.

(B) Commencing the first day of the fifth month following the enactment of the 2008 09 Budget Act, the family contribution pursuant to this paragraph shall be twelve dollars ($12) per child with a maximum required contribution of thirty-six dollars ($36) per month per family.

(C) Commencing November 1, 2009, the family contribution pursuant to this paragraph shall be sixteen dollars ($16) per child with a maximum required contribution of forty-eight dollars ($48) per month per family.

(D) Subject to prior federal authorization, the family contribution pursuant to this paragraph shall be thirty dollars ($30) per child with a maximum required contribution of ninety dollars ($90) per month per family, or any lesser increase in family contributions as is authorized by the federal Department of Health and Human Services. The family contribution required by this subparagraph shall commence the first day of the third month following the later of the following:

(i) The effective date of the act adding this subparagraph.

(ii) Receipt of federal authorization for the contribution in the form of an approved amendment to California s state plan under Title XXI of the federal Social Security Act or a waiver of one or more requirements of Title XXI of the federal Social Security Act.

(3) (A) On and after July 1, 2005, fifteen dollars ($15) per child with a maximum required contribution of forty-five dollars ($45) per month per family for applicants with annual household income to which subparagraph (B) of paragraph (6) of subdivision (a) of Section 12693.70 is applicable. Notwithstanding any other provision of law, if an application with an effective date prior to July 1, 2005, was based on annual household income to which subparagraph (B) of paragraph (6) of subdivision (a) of Section 12693.70 is applicable, then this subparagraph shall be applicable to the applicant on July 1, 2005, unless subparagraph (B) of paragraph (6) of subdivision (a) of Section 12693.70 is no longer applicable to the relevant family income. The program shall provide prior notice to any applicant for currently enrolled subscribers whose premium will increase on July 1, 2005, pursuant to this subparagraph and, prior to the date the premium increase takes effect, shall provide that applicant with an opportunity to demonstrate that subparagraph (B) of paragraph (6) of subdivision (a) of Section 12693.70 is no longer applicable to the relevant family income.

(B) Commencing the first day of the fifth month following the enactment of the 2008 09 Budget Act, the family contribution pursuant to this paragraph shall be seventeen dollars ($17) per child with a maximum required contribution of fifty-one dollars ($51) per month per family.

(C) Commencing November 1, 2009, the family contribution pursuant to this paragraph shall be twenty-four dollars ($24) per child with a maximum required contribution of seventy-two dollars ($72) per month per family.

(D) Subject to prior federal authorization, the family contribution pursuant to this paragraph shall be forty-two dollars ($42) per child with a maximum required contribution of one hundred twenty-six dollars ($126) per month per family, or any lesser increase in family contributions as is authorized by the federal Department of Health and Human Services. The family contribution required by this subparagraph shall commence the first day of the third month following the later of the following:

(i) The effective date of the act adding this subparagraph.

(ii) Receipt of federal authorization for the contribution in the form of an approved amendment to California s state plan under Title XXI of the federal Social Security Act or a waiver of one or more requirements of Title XXI of the federal Social Security Act.

(c) Combinations of health, dental, and vision plans that are more expensive to the program than the highest cost Family Value Package may be offered to and selected by applicants. However, the cost to the program of those combinations that exceeds the price to the program of the highest cost Family Value Package shall be paid by the applicant as part of the family contribution.

(d) The board shall provide a family contribution discount to those applicants who select the health plan in a geographic area that has been designated as the Community Provider Plan. The discount shall reduce the portion of the family contribution described in subdivision (b) to the following:

(1) A family contribution of four dollars ($4) per child with a maximum required contribution of eight dollars ($8) per month per family for applicants with annual household incomes up to and including 150 percent of the federal poverty level.

(2) (A) Six dollars ($6) per child with a maximum required contribution of eighteen dollars ($18) per month per family for applicants with annual household incomes greater than 150 percent and up to and including 200 percent of the federal poverty level and for applicants on behalf of children described in clause (ii) of subparagraph (A) of paragraph (6) of subdivision (a) of Section 12693.70.

(B) Commencing the first day of the fifth month following the enactment of the 2008 09 Budget Act, the family contribution pursuant to this paragraph shall be nine dollars ($9) per child with a maximum required contribution of twenty-seven dollars ($27) per month per family.

(C) Commencing November 1, 2009, the family contribution pursuant to this paragraph shall be thirteen dollars ($13) per child with a maximum required contribution of thirty-nine dollars ($39) per month per family.

(D) Subject to prior federal authorization, the family contribution pursuant to this paragraph shall be twenty-seven dollars ($27) per child with a maximum required contribution of eighty-one dollars ($81) per month per family, or any lesser increase in family contributions as is authorized by the federal Department of Health and Human Services. The family contribution required by this subparagraph shall commence the first day of the third month following the later of the following:

(i) The effective date of the act adding this subparagraph.

(ii) Receipt of federal authorization for the contribution in the form of an approved amendment to California s state plan under Title XXI of the federal Social Security Act or a waiver of one or more requirements of Title XXI of the federal Social Security Act.

(3) (A) On and after July 1, 2005, twelve dollars ($12) per child with a maximum required contribution of thirty-six dollars ($36) per month per family for applicants with annual household income to which subparagraph (B) of paragraph (6) of subdivision (a) of Section 12693.70 is applicable. Notwithstanding any other provision of law, if an application with an effective date prior to July 1, 2005, was based on annual household income to which subparagraph (B) of paragraph (6) of subdivision (a) of Section 12693.70 is applicable, then this subparagraph shall be applicable to the applicant on July 1, 2005, unless subparagraph (B) of paragraph (6) of subdivision (a) of Section 12693.70 is no longer applicable to the relevant family income. The program shall provide prior notice to any applicant for currently enrolled subscribers whose premium will increase on July 1, 2005, pursuant to this subparagraph and, prior to the date the premium increase takes effect, shall provide that applicant with an opportunity to demonstrate that subparagraph (B) of paragraph (6) of subdivision (a) of Section 12693.70 is no longer applicable to the relevant family income.

(B) Commencing the first day of the fifth month following the enactment of the 2008 09 Budget Act, the family contribution pursuant to this paragraph shall be fourteen dollars ($14) per child with a maximum required contribution of forty-two dollars ($42) per month per family.

(C) Commencing November 1, 2009, the family contribution pursuant to this paragraph shall be twenty-one dollars ($21) per child with a maximum required contribution of sixty-three dollars ($63) per month per family.

(D) Subject to prior federal authorization, the family contribution pursuant to this paragraph shall be thirty-nine dollars ($39) per child with a maximum required contribution of one hundred seventeen dollars ($117) per month per family, or any lesser increase in family contributions as is authorized by the federal Department of Health and Human Services. The family contribution required by this subparagraph shall commence the first day of the third month following the later of the following:

(i) The effective date of the act adding this subparagraph.

(ii) Receipt of federal authorization for the contribution in the form of an approved amendment to California s state plan under Title XXI of the federal Social Security Act or a waiver of one or more requirements of Title XXI of the federal Social Security Act.

(e) Applicants, but not family contribution sponsors, who pay three months of required family contributions in advance shall receive the fourth consecutive month of coverage with no family contribution required.

(f) Applicants, but not family contribution sponsors, who pay the required family contributions by an approved means of electronic fund transfer shall receive a 25-percent discount from the required family contributions.

(g) It is the intent of the Legislature that the family contribution amounts described in this section comply with the premium cost-sharing limits contained in Section 2103 of Title XXI of the Social Security Act. If the amounts described in subdivision (a) are not approved by the federal government, the board may adjust these amounts to the extent required to achieve approval of the state plan.

(h) The adoption and one readoption of regulations to implement paragraph (3) of subdivision (b) and paragraph (3) of subdivision (d) shall be deemed to be an emergency and necessary for the immediate preservation of public peace, health, and safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the board is hereby exempted from the requirement that it describe specific facts showing the need for immediate action and from review by the Office of Administrative Law. For purpose of subdivision (e) of Section 11346.1 of the Government code, the 120-day period, as applicable to the effective period of an emergency regulatory action and submission of specified materials to the Office of Administrative Law, is hereby extended to 180 days.

(i) The board may adopt, and may only one time readopt, regulations to implement the changes to this section that are effective the first day of the fifth month following the enactment of the 2008 09 Budget Act. The adoption and one-time readoption of a regulation authorized by this section is deemed to address an emergency, for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the board is hereby exempted for this purpose from the requirements of subdivision (b) of Section 11346.1 of the Government Code.

(j) The program shall provide prior notice to any applicant for a subscriber whose premium will increase as a result of amendments made to this section and shall provide the applicant with an opportunity to demonstrate that, based on reduced family income, the subscriber is subject to a lower premium pursuant to this section.

(k) The adoption and readoption, by the board, of regulations to implement the changes made to this section by the act that added this subdivision shall be deemed to be an emergency and necessary to avoid serious harm to the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the board is hereby exempted from the requirement that it describe facts showing the need for immediate action and from review by the Office of Administrative Law.

(Amended by Stats. 2011, Ch. 3, Sec. 1. Effective March 24, 2011.)



12693.44

(a) The board shall establish family contribution amounts for purchasing credit members that are equivalent to the amounts charged to subscribers participating in the purchasing pool portion of the program. Purchasing credit members shall not be required to pay family contribution amounts greater than the cost to the applicant if the purchasing credit members were enrolled in the purchasing pool component of the program. When calculating the cost to the applicant to participate in the purchasing pool, the family contribution discounts provided in subdivisions (c), (d), and (e) of Section 12693.34 shall not be considered. Purchasing credit members shall be eligible for dental and vision coverage through the purchasing pool at no additional premium charge.

(b) The family contribution amounts paid on behalf of a purchasing credit member may be paid directly to the applicant s employer through a payroll deduction or other mechanism.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.45

(a) After two consecutive months of nonpayment of family contributions by an applicant, and a reasonable written notice period of no less than 30 days is provided to the applicant, subscribers or purchasing credit members may be disenrolled for an applicant s failure to pay family contributions. The board may impose or contract for collection actions to collect unpaid family contributions.

(b) Subject to any additional requirements of federal law, disenrollments shall be effective at the end of the second consecutive month of nonpayment.

(Amended by Stats. 2002, Ch. 1161, Sec. 22. Effective September 30, 2002.)



12693.46

The board may prohibit applicants who drop coverage after enrolling in the pool from reenrollment in the program for up to six months.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.47

The program may place a lien on compensation or benefits, recovered or recoverable by a subscriber or applicant from any party or parties responsible for the compensation or benefits for which benefits have been provided under a policy issued under this part.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.48

The board may adjust payments made to a participating health plan if the board finds that the plan has a significantly disproportionate share of high- or low-risk subscribers. Prior to making this finding, the program shall obtain validated data from participating health plans. Reporting requirements shall be administratively compatible with the methods of operation of the health plans. Any adjustments to payments shall utilize demographic and other factors which are actuarially related to risk.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.49

(a) When an applicant is dissatisfied with any action or inaction of a participating plan in which a subscriber is enrolled through the purchasing pool, the applicant shall first attempt to resolve the dispute with the participating plan according to its established policies and procedures.

(b) The board shall assure that all participating health, dental, and vision plans make subscribers aware of the regulatory oversight available to the applicant by the participating health, dental, or vision plan s licensing or state oversight entity.

(c) The board shall assure that all participating health, dental, and vision plans report to the board, at least once a year, the number and types of benefit grievances filed by applicants on behalf of subscribers in the program. This information shall be available to applicants upon request in a format determined by the board.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.50

(a) The board shall consult and coordinate with the State Department of Health Services to implement the Medi-Cal to Healthy Families Accelerated Enrollment program pursuant to Section 14011.65 of the Welfare and Institutions Code.

(b) The state shall seek approval of any amendments to the state plan, necessary to implement Section 14011.65 of the Welfare and Institutions Code in accordance with Title XXI of the Social Security Act (42 U.S.C. 1397aa et seq.). Notwithstanding any other provision of law, only when all necessary federal approvals have been obtained shall Section 14011.65 of the Welfare and Institutions Code be implemented.

(c) The board may adopt emergency regulations to implement the provision of accelerated eligibility benefits pursuant to this section and as described under Section 14011.65 of the Welfare and Institutions Code. The emergency regulations shall include, but not be limited to, regulations that implement any changes in rules relating to program eligibility, enrollment, and disenrollment. The initial adoption of emergency regulations and one readoption of the initial regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, and general welfare. Initial emergency regulations and the first readoption of those regulations shall be exempt from review by the Office of Administrative Law. The initial emergency regulations and one readoption of those regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations, and each shall remain in effect for no more than 180 days.

(Added by Stats. 2005, Ch. 80, Sec. 4.5. Effective July 19, 2005.)



12693.51

(a) A transfer of enrollment from one participating health plan to another may be made by a subscriber at times and under conditions as may be prescribed by regulations of the board.

(b) The board shall provide for the transfer of coverage of any subscriber to another participating plan (1) if a contract with any participating plan under which the subscriber receives coverage is canceled or not renewed and (2) at least once a year upon request in a manner as determined by the board, and (3) if a subscriber moves to an area that the current health plan does not serve.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.515

(a) Effective July 1, 2004, any subscriber who affirmatively selects, or is assigned by default to, a federally qualified health center, as defined by Section 1396(d)(l)(2) of Title 42 of the United States Code, a rural health clinic, as defined by Section 1396(d)(l)(1) of Title 42 of the United States Code, or a primary care clinic that is licensed under Section 1204 of the Health and Safety Code, or is exempt from licensure under subdivision (h) of Section 1206 of the Health and Safety Code, shall be deemed to have been assigned directly to the federally qualified health center, the rural health clinic, or the primary care clinic, and not to any individual provider who performs services on behalf of the federally qualified health center, the rural health clinic, or the primary care clinic.

(b) (1) When a subscriber is assigned, from any source, to a physician who is an employee of a federally qualified health center, a rural health clinic, or a primary care clinic, the assignment shall constitute an assignment to that federally qualified health center, rural health clinic, or primary care clinic for purposes of the subscriber s health care coverage.

(2) When a subscriber is assigned, from any source, to a dentist who is an employee of a federally qualified health center, a rural health clinic, or a primary care clinic, the assignment shall constitute an assignment to that federally qualified health center, rural health clinic, or primary care clinic for purposes of the subscriber s dental coverage.

(3) When a subscriber is assigned, from any source, to an optometrist who is an employee of a federally qualified health center, a rural health clinic, or a primary care clinic, the assignment shall constitute an assignment to that federally qualified health center, rural health clinic, or primary care clinic for purposes of the subscriber s vision coverage.

(c) This section shall not limit any rights a subscriber may have to select an available primary care physician within a health care service plan s service area pursuant to Section 1373.3 of the Health and Safety Code.

(Added by Stats. 2003, Ch. 139, Sec. 1. Effective January 1, 2004.)



12693.52

The board may negotiate or arrange for stop-loss insurance coverage that limits the program s fiscal responsibility for the total costs of health services provided to program subscribers, or arrange for participating health plans to share or assure the financial risk for a portion of the total cost of health care services to program subscribers, or both.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.53

The board shall develop and utilize appropriate cost containment measures to maximize the coverage offered under the program. Those measures may include limiting the expenditure of state funds for this purpose to the price to the state for the lowest cost plan contracting with the program and creation of program rules that restrict the ability of employers or applicants to drop existing coverage in order to qualify children for the program.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.54

A contract entered pursuant to this part shall be exempt from any provision of law relating to competitive bidding, and shall be exempt from the review or approval of any division of the Department of General Services. The board shall not be required to specify the amounts encumbered for each contract, but may allocate funds to each contract based on the projected or actual subscriber enrollments to a total amount not to exceed the amount appropriate for the program including family contributions.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.55

(a) A health care provider who is furnished documentation of a person s enrollment in the program shall not seek reimbursement nor attempt to obtain payment for any covered services provided to that person other than from the participating health plan covering that person or from other entities that the board enters into contracts or interagency agreements with to provide or pay for benefits under this part pursuant to Section 12693.26.

(b) The provisions of subdivision (a) do not apply to any copayments required under this part for the covered services provided to the person.

(c) For purposes of this section, health care provider means any professional person, organization, health facility, or other person or institution licensed by the state to deliver or furnish health care services.

(Amended by Stats. 2011, Ch. 29, Sec. 1. Effective June 29, 2011.)






CHAPTER 5. Health Benefits and Copayments

12693.60

(a) Coverage provided to subscribers shall meet the federal coverage requirements in Section 2103 of Title XXI of the Social Security Act. Except as otherwise provided in this part, the covered health benefits provided to subscribers shall be equivalent to those provided to state employees through the Public Employees Retirement System for the most recent plan year preceding the applicable program plan year, except that the plans may provide a mechanism for inpatient hospital care provided under the mental health benefit through which applicants may agree to a treatment plan in which each inpatient day may be substituted for two residential treatment days or three day treatment program days.

(b) The adoption and readoption, by the Managed Risk Medical Insurance Board, of regulations to implement the changes made to this section by the act that added this subdivision, shall be deemed to be an emergency and necessary to avoid serious harm to the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the board is hereby exempted from the requirement that it describe facts showing the need for immediate action and from review by the Office of Administrative Law.

(Amended by Stats. 2011, Ch. 3, Sec. 1.5. Effective March 24, 2011.)



12693.61

The following provisions apply for subscribers who have been identified by the participating health plans as potentially seriously emotionally disturbed.

(a) Participating plans, to the extent feasible, including plans receiving purchasing credits shall develop memoranda of understanding, consistent with criteria established by the board in consultation with the State Department of Health Care Services, for referral of subscribers who are seriously emotionally disturbed to a county mental health department. This referral does not relieve a participating plan from providing the mental health coverage specified in its contract, including assessment of, and development of, a treatment plan for serious emotional disturbance. Plans may contract with county mental health departments to provide for all, or a portion of, the services provided under the program s mental health benefit.

(b) The board shall establish an accounting process under which counties providing services to subscribers who have been determined to be seriously emotionally disturbed pursuant to Section 5600.3 of the Welfare and Institutions Code can claim federal reimbursement for the services. The board shall reimburse counties pursuant to the rates set by the State Department of Health Care Services in accordance with Sections 5705, 14705.7, 14705, 14708, 14711, and 14718 of the Welfare and Institutions Code. The actual amount reimbursed by the board shall be the federal share of the cost of the subscriber.

(c) This section shall only become operative with federal approval of the State Child Health Plan and the approval of federal financial participation.

(d) Counties choosing to enter into a memorandum of understanding pursuant to subdivision (a) shall provide the nonfederal share of cost for the subscriber.

(Amended by Stats. 2012, Ch. 34, Sec. 38. Effective June 27, 2012. Section conditionally operative as provided in subd. (c).)



12693.615

(a) The board shall establish the required subscriber copayment levels for specific benefits consistent with the limitations of Section 2103 of Title XXI of the Social Security Act. The copayment levels established by the board shall, to the extent possible, reflect the copayment levels established for state employees, effective January 1, 1998, through the Public Employees Retirement System. Except as otherwise provided in this section, under no circumstances shall copayments exceed the copayment level established for state employees for the most recent plan year preceding the applicable program plan year through the Public Employees Retirement System. Total annual copayments charged to subscribers shall not exceed two hundred fifty dollars ($250) per family. The board shall instruct participating health plans to work with their provider networks to provide for extended payment plans for subscribers utilizing a significant number of health services for which copayments are charged. The board shall track the number of subscribers who meet the copayment maximum in each year and make adjustments in the amount if a significant number of subscribers reach the copayment maximum.

(b) No deductibles shall be charged to subscribers for health benefits.

(c) Coverage provided to subscribers shall not contain any preexisting condition exclusion requirements.

(d) No participating health, dental, or vision plan shall exclude any subscriber on the basis of any actual or expected health condition or claims experience of that subscriber or a member of that subscriber s family.

(e) There shall be no variations in rates charged to subscribers including premiums and copayments, on the basis of any actual or expected health condition or claims experience of any subscriber or subscriber s family member. The only variation in rates charged to subscribers, including copayments and premiums, that shall be permitted is that which is expressly authorized by Section 12693.43.

(f) There shall be no copayments for preventive services as defined in Section 1367.35 of the Health and Safety Code.

(g) There shall be no annual or lifetime benefit maximums in any of the coverage provided under the program.

(h) Plans that receive purchasing credits pursuant to Section 12693.39 shall comply with subdivisions (b), (c), (d), (e), (f), and (g).

(i) (1) Effective October 1, 2011, or the first day of the month following 120 days after the federal approval required by subparagraphs (A) and (B) of paragraph (3), whichever occurs later, copayments for emergency room and inpatient hospital services shall be set by the board as follows:

(A) Fifty dollars ($50) for outpatient emergency room services. The copayment shall be waived if the subscriber is hospitalized.

(B) One hundred dollars ($100) for each hospital inpatient day up to a maximum of two hundred dollars ($200) per admission.

(2) The changes made to the copayments in paragraph (1) shall not increase the maximum annual copayment of two hundred fifty dollars ($250) per family described in subdivision (a).

(3) The changes made to the copayments in paragraph (1) shall be implemented only if, and to the extent that, both of the following occur:

(A) The state receives prior federal authorization to implement the copayments in the form of an approved amendment to the state plan under Title XXI of the federal Social Security Act or a waiver of one or more requirements of Title XXI of the federal Social Security Act.

(B) The state receives prior federal authorization for, and implements, copayments in the same amounts for all children enrolled in the Medi-Cal program through an approved amendment to the state plan under Title XIX of the federal Social Security Act or a waiver of one or more requirements of Title XIX of the federal Social Security Act.

(4) Notwithstanding paragraph (1), the state shall not implement the copayments otherwise required by this subdivision at an earlier date than the state implements copayments in the same amounts for all children in the Medi-Cal program.

(5) The adoption and readoption, by the Managed Risk Medical Insurance Board, of regulations to implement the changes made to this section by the act that added this subdivision, shall be deemed to be an emergency and necessary to avoid serious harm to the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the board is hereby exempted from the requirement that it describe facts showing the need for immediate action and from review by the Office of Administrative Law.

(Amended by Stats. 2011, Ch. 3, Sec. 1.7. Effective March 24, 2011.)



12693.62

Notwithstanding any other provision of law, for a subscriber who is determined by the California Children s Services Program to be eligible for benefits under the program pursuant to Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code, a participating plan shall not be responsible for the provision of, or payment for, the particular services authorized by the California Children s Services Program for the particular subscriber for the treatment of a California Children s Services Program eligible medical condition. Participating plans shall refer a child who they reasonably suspect of having a medical condition that is eligible for services under the California Children s Services Program to the California Children s Services Program. The California Children s Services Program shall provide case management and authorization of services if the child is found to be medically eligible for the California Children s Services Program. Diagnosis and treatment services that are authorized by the California Children s Services Program shall be performed by paneled providers for that program and approved special care centers of that program in accordance with treatment plans approved by the California Children s Services Program. All other services provided under the participating plan shall be available to the subscriber.

(Amended by Stats. 1999, Ch. 146, Sec. 17. Effective July 22, 1999.)






CHAPTER 6. Dental Benefits and Copayments

12693.63

(a) The board shall determine the dental benefits to be provided to subscribers by the program. These benefits shall be consistent with those provided to state employees through the Department of Personnel Administration on July 1, 1997, except that orthodontia shall only be a benefit when it is determined to be medically necessary.

(b) The board shall establish the required subscriber copayment levels for dental benefits. The copayment levels established by the board shall, to the extent possible, reflect the copayment levels provided to state employees through the Department of Personnel Administration on July 1, 1997, except that no copayment shall be charged for medically necessary orthodontia services. There shall be no subscriber copayments for preventive and diagnostic services, including, but not limited to, examinations, teeth cleaning, X-rays, topical fluoride treatments, space maintainers, and sealants.

(c) No deductible shall be charged to subscribers for dental benefits.

(d) (1) The board may establish a cap on the amount of dental coverage provided to a subscriber in a given benefit year effective on and after the first day of the fifth month following enactment of the 2008 09 Budget Act. This dental coverage cap shall not be lower than one thousand five hundred dollars ($1,500) per subscriber per benefit year.

(2) The board may adopt, and may only one-time readopt, regulations to implement paragraph (1). The adoption and one-time readoption of a regulation authorized by this paragraph is deemed to address an emergency, for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the board is hereby exempted for this purpose from the requirements of subdivision (b) of Section 11346.1 of the Government Code.

(Amended by Stats. 2008, Ch. 758, Sec. 18. Effective September 30, 2008.)



12693.64

Notwithstanding any other provision of law, for a subscriber who is determined by the California Children s Services Program to be eligible for benefits under the program pursuant to Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code, a participating plan shall not be responsible for the provision of, or payment for, the particular services authorized by the California Children s Services Program for the particular subscriber for the treatment of a California Children s Services Program eligible medical condition. All other services provided under the participating plan shall be available to the subscriber.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)






CHAPTER 7. Vision Benefits and Copayments

12693.65

(a) Vision benefits shall be provided to subscribers and shall meet the federal coverage requirements in Section 2103 of Title XXI of the Social Security Act.

(b) The covered benefits shall be equivalent to those provided to state employees through the Department of Human Resources, except for tinted lenses and also photochromatic lenses, unless otherwise deemed medically necessary.

(c) The board shall establish the required subscriber copayment levels for vision benefits consistent with the limitations of Section 2103 of Title XXI of the Social Security Act. The copayment levels established by the board shall, to the extent possible, reflect the copayment levels provided to state employees through the Department of Human Resources.

(d) From March 1, 2011, to June 30, 2012, inclusive, the adoption and readoption, by the board, of regulations to modify vision benefits pursuant to this section, including, but not limited to, restriction of providers through which covered vision benefits may be obtained, restriction of benefits for services from nonparticipating providers, or restriction of products and materials provided as benefits pursuant to this section, shall be deemed to be an emergency and necessary to avoid serious harm to the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the board is hereby exempted from the requirement that it describe facts showing the need for immediate action and from review by the Office of Administrative Law.

(Amended by Stats. 2012, Ch. 665, Sec. 174. Effective January 1, 2013.)



12693.66

Notwithstanding any other provision of law, for a subscriber who is determined by the California Children s Services Program to be eligible for benefits under the program pursuant to Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code, a participating plan shall not be responsible for the provision of, or payment for, the particular services authorized by the California Children s Services Program for the particular subscriber for the treatment of a California Children s Services Program eligible medical condition. All other services provided under the participating plan shall be available to the subscriber.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)






CHAPTER 8. Linkages with Public Programs

12693.68

The board shall encourage all plans, including those receiving purchasing credits, that provide services under the program to have viable protocols for screening and referring children needing supplemental services outside of the scope of the screening, preventive, and medically necessary and therapeutic services covered by the contract to public programs providing such supplemental services for which they may be eligible, as well as for coordination of care between the plan and the public programs. The public programs for which plans may be required to develop screening, referral, and care coordination protocols may include the California Children s Services Program, the regional centers, county mental health programs, substance use disorder programs administered by the State Department of Health Care Services, and programs administered by local education agencies.

(Amended by Stats. 2013, Ch. 22, Sec. 75. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



12693.69

A child enrolled in the Healthy Families Program who has a medical condition that is eligible for services pursuant to the California Children s Services Program, and whose family is not financially eligible for the California Children s Services Program, shall have the medically necessary treatment services for their California Children s Services Program eligible medical condition authorized and paid for by the California Children s Services Program. County expenditures for the payment of services for the child shall be waived and these expenditures shall be paid for by the state from Title XXI funds that are applicable and state general funds.

(Added by Stats. 1999, Ch. 146, Sec. 18. Effective July 22, 1999.)






CHAPTER 9. Eligibility

12693.70

To be eligible to participate in the program, an applicant shall meet all of the following requirements:

(a) Be an applicant applying on behalf of an eligible child, which means a child who is all of the following:

(1) Less than 19 years of age. An application may be made on behalf of a child not yet born up to three months prior to the expected date of delivery. Coverage shall begin as soon as administratively feasible, as determined by the board, after the board receives notification of the birth. However, no child less than 12 months of age shall be eligible for coverage until 90 days after the enactment of the Budget Act of 1999.

(2) Not eligible for no-cost full-scope Medi-Cal or Medicare coverage at the time of application.

(3) In compliance with Sections 12693.71 and 12693.72.

(4) A child who meets citizenship and immigration status requirements that are applicable to persons participating in the program established by Title XXI of the Social Security Act, except as specified in Section 12693.76.

(5) A resident of the State of California pursuant to Section 244 of the Government Code; or, if not a resident pursuant to Section 244 of the Government Code, is physically present in California and entered the state with a job commitment or to seek employment, whether or not employed at the time of application to or after acceptance in, the program.

(6) (A) In either of the following:

(i) In a family with an annual or monthly household income equal to or less than 200 percent of the federal poverty level.

(ii) (I) When implemented by the board, subject to subdivision (b) of Section 12693.765 and pursuant to this section, a child under the age of two years who was delivered by a mother enrolled in the Access for Infants and Mothers Program as described in Part 6.3 (commencing with Section 12695). Commencing July 1, 2007, eligibility under this subparagraph shall not include infants during any time they are enrolled in employer-sponsored health insurance or are subject to an exclusion pursuant to Section 12693.71 or 12693.72, or are enrolled in the full scope of benefits under the Medi-Cal program at no share of cost. For purposes of this clause, any infant born to a woman whose enrollment in the Access for Infants and Mothers Program begins after June 30, 2004, shall be automatically enrolled in the Healthy Families Program, except during any time on or after July 1, 2007, that the infant is enrolled in employer-sponsored health insurance or is subject to an exclusion pursuant to Section 12693.71 or 12693.72, or is enrolled in the full scope of benefits under the Medi-Cal program at no share of cost. Except as otherwise specified in this section, this enrollment shall cover the first 12 months of the infant s life. At the end of the 12 months, as a condition of continued eligibility, the applicant shall provide income information. The infant shall be disenrolled if the gross annual household income exceeds the income eligibility standard that was in effect in the Access for Infants and Mothers Program at the time the infant s mother became eligible, or following the two-month period established in Section 12693.981 if the infant is eligible for Medi-Cal with no share of cost. At the end of the second year, infants shall again be screened for program eligibility pursuant to this section, with income eligibility evaluated pursuant to clause (i), subparagraphs (B) and (C), and paragraph (2) of subdivision (a).

(II) Effective on October 1, 2013, or when the State Department of Health Care Services has implemented Chapter 2 (commencing with Section 15810) of Part 3.3 of Division 9 of the Welfare and Institutions Code, whichever is later, eligibility for coverage in the program pursuant to this clause shall terminate. The board shall coordinate with the State Department of Health Care Services to implement Chapter 2 (commencing with Section 15810) of Part 3.3 of Division 9 of the Welfare and Institutions Code, including transition of subscribers to the AIM-Linked Infants Program. The State Department of Health Care Services shall administer the AIM-Linked Infants Program, pursuant to Chapter 2 (commencing with Section 15810) of Part 3.3 of Division 9 of the Welfare and Institutions Code, to address the health care needs of children formerly covered pursuant to this clause.

(B) All income over 200 percent of the federal poverty level but less than or equal to 250 percent of the federal poverty level shall be disregarded in calculating annual or monthly household income.

(C) In a family with an annual or monthly household income greater than 250 percent of the federal poverty level, any income deduction that is applicable to a child under Medi-Cal shall be applied in determining the annual or monthly household income. If the income deductions reduce the annual or monthly household income to 250 percent or less of the federal poverty level, subparagraph (B) shall be applied.

(b) The applicant shall agree to remain in the program for six months, unless other coverage is obtained and proof of the coverage is provided to the program.

(c) An applicant shall enroll all of the applicant s eligible children in the program.

(d) In filing documentation to meet program eligibility requirements, if the applicant s income documentation cannot be provided, as defined in regulations promulgated by the board, the applicant s signed statement as to the value or amount of income shall be deemed to constitute verification.

(e) An applicant shall pay in full any family contributions owed in arrears for any health, dental, or vision coverage provided by the program within the prior 12 months.

(f) By January 2008, the board, in consultation with stakeholders, shall implement processes by which applicants for subscribers may certify income at the time of annual eligibility review, including rules concerning which applicants shall be permitted to certify income and the circumstances in which supplemental information or documentation may be required. The board may terminate using these processes not sooner than 90 days after providing notification to the Chair of the Joint Legislative Budget Committee. This notification shall articulate the specific reasons for the termination and shall include all relevant data elements that are applicable to document the reasons for the termination. Upon the request of the Chair of the Joint Legislative Budget Committee, the board shall promptly provide any additional clarifying information regarding implementation of the processes required by this subdivision.

(Amended by Stats. 2014, Ch. 31, Sec. 35. Effective June 20, 2014.)



12693.71

(a) The board shall monitor applications to determine whether employers and employees have dropped employer-sponsored dependent coverage in order to participate in the program.

(b) The board may disapprove an application if it is determined that the children to be covered under the application were covered by an employer-sponsored insurance within the last three months.

(c) If the board imposes the limitation identified in subdivision (b) or (d), it shall also establish exceptions to this limitation in cases where prior coverage ended due to reasons unrelated to the availability of the program. This shall include, but not be limited to:

(1) Loss of employment due to factors other than voluntary termination.

(2) Change to a new employer that does not provide an option for dependent coverage.

(3) Change of address so that no employer sponsored coverage is available.

(4) Discontinuation of health benefits to all employees of the applicant s employer.

(5) Expiration of COBRA coverage period.

(6) Coverage provided pursuant to an exemption authorized under subdivision (i) of Section 1367 of the Health and Safety Code.

(d) If the board determines, based on evidence gathered during a reasonable period of program operation, that a substantial share of funds expended for the program are providing health coverage for children that have discontinued employer-based coverage in order to enter the program or if required by the federal government for state plan approval, the board may take actions to increase the three-month time limit specified in subdivision (b), to such a time limit that cannot exceed six months.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.72

(a) The board may disapprove an application if it is determined that the children to be covered under the application were covered by an individual health care service plan contract or individual disability insurance policy during a specified period of time prior to the date of application only if required by the federal government for state plan approval. This time limitation period shall not exceed the time period required by the federal government.

(b) If the board imposes the time limitation identified in subdivision (a), it shall also establish exceptions to this limitation in cases where the prior coverage ended due to reasons unrelated to the availability of the program. This shall include, but not be limited to, the prior coverage being pursuant to a health plan operating pursuant to an exemption authorized by subdivision (i) of Section 1367 of the Health and Safety Code.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.73

Notwithstanding any other provision of law, children excluded from coverage under Title XXI of the Social Security Act are not eligible for coverage under the program, except as specified in clause (ii) of subparagraph (A) of paragraph (6) of subdivision (a) of Section 12693.70 and Section 12693.76.

(Amended by Stats. 2003, Ch. 230, Sec. 19. Effective August 11, 2003.)



12693.74

Subscribers shall continue to be eligible for the program for a period of 12 months from the month eligibility is established.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.75

(a) The program shall make use of a simple and easy to understand mail-in application process.

(b) For children referred pursuant to Section 14005.41 of the Welfare and Institutions Code, the program shall utilize the school lunch application and any supplemental forms received pursuant to Section 14005.41 of the Welfare and Institutions Code to make an eligibility determination and shall request additional information only as needed to complete the eligibility process.

(c) The Managed Risk Medical Insurance Board may adopt emergency regulations to implement subdivision (b) and coordinate with all other state and local government entities in the implementation of Section 49557.2 of the Education Code and Section 14005.41 of the Welfare and Institutions Code. Any rules and regulations issued by the board pertaining to the implementation of this section may be adopted as emergency regulations in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The adoption and one readoption of these regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, and safety, or general welfare, and shall be exempt from review by the Office of Administrative Law. Any emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations, and shall remain in effect for not more than 180 days unless the department readopts those regulations. The regulations shall become effective immediately upon filing with the Secretary of State.

(Amended by Stats. 2004, Ch. 729, Sec. 2. Effective January 1, 2005.)



12693.755

(a) Subject to subdivision (b), commencing four months after the initial federal approval is obtained pursuant to the waiver described in subdivision (b), the board shall expand eligibility under this part to uninsured parents of, and as defined by the board, adults responsible for, children enrolled to receive coverage under this part or who are enrolled to receive the full scope of Medi-Cal services with no share of cost and whose income does not exceed 250 percent of the federal poverty level, before applying the income disregard provided for in subparagraph (B) of paragraph (6) of subdivision (a) of Section 12693.70.

(b) (1) The board shall implement a program to provide coverage under this part to any uninsured parent or responsible adult who is eligible pursuant to subdivision (a), pursuant to the waiver identified in paragraph (2).

(2) The program shall be implemented only in accordance with a State Child Health Insurance Program waiver pursuant to Section 1397gg(e)(2)(A) of Title 42 of the United States Code, to provide coverage to uninsured parents and responsible adults, and shall be subject to the terms, conditions, and duration of the waiver. The services shall be provided under the program only if the waiver is approved by the federal Centers for Medicare and Medicaid Services, and, except as provided under the terms and conditions of the waiver, only to the extent that federal financial participation is available and funds are appropriated specifically for this purpose.

(Amended by Stats. 2001, Ch. 171, Sec. 15. Effective August 10, 2001.)



12693.76

(a) Notwithstanding any other provision of law, a child who is a qualified alien as defined in Section 1641 of Title 8 of the United States Code Annotated shall not be determined ineligible solely on the basis of his or her date of entry into the United States.

(b) Notwithstanding any other provision of law, subdivision (a) may only be implemented to the extent provided in the annual Budget Act.

(c) Notwithstanding any other provision of law, any uninsured parent or responsible adult who is a qualified alien, as defined in Section 1641 of Title 8 of the United States Code, shall not be determined to be ineligible solely on the basis of his or her date of entry into the United States.

(d) Notwithstanding any other provision of law, subdivision (c) may only be implemented to the extent of funding provided in the annual Budget Act.

(Amended by Stats. 2001, Ch. 171, Sec. 16. Effective August 10, 2001.)



12693.765

(a) Notwithstanding any other provision of law and subject to subdivision (b), a child described in clause (ii) of subparagraph (A) of paragraph (6) of subdivision (a) of Section 12693.70 shall be deemed eligible to participate in the program at birth.

(b) Notwithstanding any other provision of law, subdivision (a) and clause (ii) of subparagraph (A) of paragraph (6) of subdivision (a) of Section 12693.70 may only be implemented to the extent that funds are appropriated for that purpose in the annual Budget Act or other statute.

(Added by Stats. 2003, Ch. 230, Sec. 20. Effective August 11, 2003.)






CHAPTER 10. Fiscal Integrity

12693.77

(a) The board shall develop safeguards to assure the fiscal integrity of the program.

(b) The program shall ensure that subscribers are not eligible for no-cost full-scope Medi-Cal coverage. The board may provide data on applicants and subscribers to the State Department of Health Services for determination of Medi-Cal eligibility. The State Department of Health Services shall identify those subscribers enrolled in the program who are concurrently enrolled in Medi-Cal with no share of cost.

(c) Any person who intentionally makes false declarations as to his or her eligibility or any person who intentionally makes false declarations as to eligibility on behalf of any other person seeking eligibility under this part for which that person is not eligible shall be guilty of a misdemeanor.

(d) Plans and providers shall be subject to Section 550 of the Penal Code.

(e) Any person who intentionally makes false declarations as to his or her eligibility or any person who intentionally makes false declarations as to eligibility on behalf of any other person seeking eligibility under this part for which that person is not eligible may be denied coverage for up to one year from the date of the denial of coverage by the board.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)






CHAPTER 11. Protection Against Substitution of Benefits

12693.80

The board shall use due diligence in the creation of participation standards for the program that minimize the incentive for employers or applicants to drop or reduce dependent health coverage.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.81

(a) It shall constitute unfair competition for purposes of Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code for an insurer, an insurance agent or broker, or an administrator, as defined in Section 1759, to refer an individual employee or employee s dependent to the program, or arrange for an individual employee or employee s dependent to apply for the program, for the purpose of separating that employee or employee s dependent from group health coverage in connection with the employee s employment.

(b) Any employee applicant in subdivision (a) shall have personal right of action to enforce subdivision (a).

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.82

It shall constitute an unfair labor practice contrary to public policy, and enforceable under Section 95 of the Labor Code, for any employer to refer an individual employee or employee s dependent to the program, or to arrange for an individual employee or employee s dependent to apply to the program, for the purpose of separating that employee or employee s dependent from group health coverage provided in connection with the employee s employment.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.83

(a) It shall constitute an unfair labor practice contrary to public policy and enforceable under Section 95 of the Labor Code for any employer to change the employee-employer share-of-cost ratio based upon the employee s wage base or job classification or to make any modification of coverage for employees and employee s dependents in order that the employees or employee s dependents enroll in the program established pursuant to this part.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.84

For purposes of Sections 12693.82 and 12693.83, group health coverage includes any group disability insurance policy covering hospital, medical, or surgical expenses, group health care service plan contract, or self-insured employee welfare benefit plan.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)






CHAPTER 12. Appeals

12693.85

Program decisions described in this section may be appealed to the board. If an applicant believes that a written decision on one of the following specified issues was made in violation of the program statutes or regulations, or other written representation of program policy made to the individual by the program or the board, that individual may file an appeal with the board. Decisions that may be appealed are the following:

(a) A decision that a child is not qualified to participate or continue to participate in the program.

(b) A decision that a child is not eligible for enrollment or continuing enrollment in the program.

(c) A decision as to the effective date of coverage.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.86

(a) An appeal shall be filed in writing with the executive director within 60 calendar days of the date of the notice of the decision being appealed.

(b) An appeal shall include all of the following:

(1) A copy of any decision being appealed, or a written statement of the action or failure to act being appealed.

(2) A statement specifically describing the issues that are disputed by the appellant.

(3) A statement specifically describing the program statute or regulation, or other written representation of program policy that the appellant believes the program or board violated.

(4) A statement of the resolution requested by the appellant.

(5) Any other relevant information the appellant wants to include.

(c) Any appeal that does not specifically allege a violation of a program statute or regulation, or other written representation of program policy will be deemed to be a request for program review pursuant to Section 12693.88.

(d) An appeal that specifically alleges a violation of program statute or regulation or other written representation of program policy, but fails to include any other necessary information, shall be returned to the appellant without review. The appellant may resubmit the appeal. The resubmittal shall be filed within the time limits of subdivision (a) or within 20 calendar days of the receipt of the returned appeal, whichever is later.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.87

(a) Any appellant who files an appeal pursuant to Section 12693.85 shall receive an initial administrative review of the appeal.

(b) Administrative reviews of appeals shall be conducted in two steps. Each appeal will be reviewed by the program to determine if the requested resolution is required by the statutes and regulations governing the program, or required in order to be consistent with a written representation of program policy made by the program or the board. If so, the appropriate action will be taken within 30 days of the receipt of the appeal, and the appellant will be notified. If not, the appellant will be so notified within 30 days of the receipt of the appeal and informed that he or she may request review by the executive director. This request must be filed in writing with the executive director within 30 days of the date of the notice of the program determination and shall include the information specified in subdivision (b) of Section 12693.86.

(c) In conducting an administrative review of an appeal, the executive director may contact the appellant and any other party for further information.

(d) The executive director s decision shall be in writing.

(e) The appellant retains the right to request an administrative hearing if the appellant is not satisfied with the decision of the executive director. Such a request shall be filed within 30 calendar days of receipt of the executive director s decision. It shall include a clear and concise statement of what action is being appealed, and the reasons the executive director s decision is not correct.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.88

In addition to the appeal process established above, the board shall establish a program review process. If a subscriber or purchasing credit member is not eligible to file an appeal pursuant to Section 12693.85, but wants to have any program decision reviewed, he or she may request that the program review the decision. A review pursuant to this section is separate from and independent of an appeal pursuant to Section 12693.85, and a person that files a request pursuant to this section shall not, thereby, gain any right of appeal. Pursuant to Section 12693.49, any dissatisfaction with an action of a participating health, vision, or dental plan shall be resolved with the plan rather than by requesting program review. When an appeal that requests an administrative hearing is received, the appeal shall be set for hearing as provided in Section 12693.89.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.89

(a) Administrative hearings of appeals shall be conducted according to the appeal procedures, including pre- and post-hearing procedures, set forth in Article 3 (commencing with Section 1140) of Chapter 2 of Division 2 of Title 1 of the California Code of Regulations. Article 3 (commencing with Section 1140) is hereby incorporated by reference, subject to the following modifications:

(1) Reference to the Health and Welfare Agency or the component department shall be deemed reference to the Managed Risk Medical Insurance Board.

(2) Reference to the private nonprofit human service organization shall be deemed reference to the appellant.

(3) Reference to Health and Safety Code sections providing the bases, grounds, authorization, or procedures for appeals shall be deemed reference to the bases and authorization, for appeal found in Section 12693.85 and the appeal procedures found in this section.

(4) The 30-day time period specified in subdivision (b) of Section 1140 of Title 1 of the California Code of Regulations shall be extended to 60 days, and the 10-day time period in subdivision (a) of Section 1141 of Title 1 of the California Code of Regulations shall be extended to 30 days.

(5) If the proposed decision submitted to the board is not adopted as the decision, the board may itself decide the case on the record, or may refer the case to the same hearing officer to take additional evidence. If the case is referred back to the hearing officer, the hearing officer shall prepare a new proposed decision based on the additional evidence and the record of the prior hearing.

(6) The decision of the board shall be issued within 90 days following the initial hearing or, if the case is referred back to the hearing officer, within 90 days of the second hearing.

(b) The board may elect to have a hearing conducted by an Administrative Law Judge employed by the Office of Administrative Hearings pursuant to the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)






CHAPTER 13. Healthy Families Advisory Board

12693.90

(a) The board shall appoint a 15-member advisory panel to advise the board, the chair of which may serve as an ex officio, nonvoting member of the board. The panel shall be appointed and ready to perform its duties by no later than February 1, 1998.

(b) The membership of the advisory panel shall be composed of all of the following:

(1) Three representatives from the subscriber population.

(2) One physician and surgeon who is board certified in pediatrics.

(3) One physician and surgeon who is board certified in the area of family practice medicine.

(4) One member who is a licensed, practicing dentist.

(5) One representative from a licensed nonprofit primary care clinic.

(6) One representative from a licensed hospital that is on the disproportionate share list maintained by the State Department of Health Services.

(7) One representative of the mental health provider community.

(8) One representative of the substance abuse provider community.

(9) One representative of the county public health provider community.

(10) One representative from the education community.

(11) One representative from the health plan community.

(12) One representative from the business community.

(13) One representative from an eligible family with children with special needs.

(c) The advisory board members shall have demonstrated expertise in the provision of health-related services to children aged 18 years and under, as applicable.

(d) The advisory board members shall be composed of representatives of the geographic, cultural, economic, and other social factors of the state.

(e) The panel shall elect, from among its members, its chair.

(f) The panel shall have all of the following powers and duties:

(1) To advise the board on all policies, regulations, operations, and implementation of the program.

(2) To consider all written recommendations of the panel and respond in writing when the board rejects the advice of the panel.

(3) To meet at least quarterly, unless deemed unnecessary by the chair.

(g) The members of the panel shall be reimbursed for all necessary travel expenses associated with the activities of the panel.

(h) The members of the panel who represent the subscriber population may receive per diem compensation if they are otherwise economically unable to meet panel responsibilities.

(Amended by Stats. 1998, Ch. 285, Sec. 2. Effective August 13, 1998.)






CHAPTER 14. Rural Demonstration Project

12693.91

(a) The State Department of Health Services, in conjunction with the Managed Risk Medical Insurance Board, the County Medical Services Program board, and the Rural Health Policy Council, may develop and administer up to five demonstration projects in rural areas that are likely to contain a significant level of uninsured children, including seasonal and migratory worker dependents. In addition to any other funds provided pursuant to this section the grants for demonstration projects may include funds pursuant to subdivision (d).

(b) The purpose of the demonstration projects shall be to fund rural collaborative health care networks to alleviate unique problems of access to health care in rural areas.

(c) The State Department of Health Services, in conjunction with the Managed Risk Medical Insurance Board and Rural Health Policy Council, shall establish the criteria and standards for eligibility to be used in requests for proposals or requests for application, the application review process, determining the maximum amount and number of grants to be awarded, preference and priority of projects, and compliance monitoring after receiving comment from the public.

(d) The grants may include funds for purchasing equipment, making capital expenditures, and providing infrastructure, including, but not limited to, salaries and payment of leaseholds. The funds under this subdivision may only be awarded to qualified eligible health care entities as determined by the State Department of Health Services. Title to any equipment or capital improvement purchased or acquired with grant funds shall vest in the grantee for the public good and not the state. Capital expenditures shall not include the acquisition of land. Notwithstanding subdivision (e), this subdivision shall be implemented only when funds are appropriated in the annual Budget Act or another statute to fund the cost of implementing this subdivision.

(e) This section shall only become operative upon federal approval of the state plan or subsequent amendments for the program and approval of federal financial participation.

(Amended by Stats. 2003, Ch. 230, Sec. 21. Effective August 11, 2003. Section operative as prescribed in subd. (e).)



12693.915

(a) It is the intent of the Legislature to utilize fiscal resources in the most prudent and cost-efficient manner and to maximize the use of federal funds for services when feasible. Therefore, the Legislature intends to access funds from the Unallocated Account in the Cigarette and Tobacco Products Surtax Fund created in Section 30122 of the Revenue and Taxation Code, and as appropriated in the annual Budget Act, and to use these funds to obtain a 65-percent federal match through California s allocation from the State Children s Health Insurance Program (SCHIP). These funds will then be used under the state s Healthy Families Program specifically for the rural demonstration projects established in Section 12693.91.

(b) Notwithstanding Section 30122 of the Revenue and Taxation Code, funding for the rural demonstration projects as provided under the Health Families Program may be made available from the funds appropriated from the Unallocated Account in the Cigarette and Tobacco Products Surtax Fund and from funding received pursuant to Title XXI of the federal Social Security Act. These funds shall be used as provided under Section 12693.91.

(c) Subdivision (b) constitutes an amendment of the Tobacco Tax and Health Protection Act of 1988, as added by Proposition 99.

(Added by Stats. 2003, Ch. 161, Sec. 1. Effective August 2, 2003.)






CHAPTER 15. Reports

12693.92

(a) The program shall prepare an annual report in conformance with the requirements of Section 2108 of Title XXI of the Social Security Act (P.L. 105-33). A copy of the report shall be provided to the Legislature and other interested parties.

(b) As soon as possible, but no later than July 1, 2000, the board shall include in its annual report information on (1) how assurance of preventive services by health plans and health care providers is achieved; (2) the performance of health plans and providers in providing preventive services and addressing barriers to service delivery; and (3) the mechanism or mechanisms that will be used to identify changes over time in the health status of children enrolled in the program. Beginning no later than July 1, 2001, the report shall include information about changes in the health status of children participating in the program.

(c) The board shall immediately provide the fiscal and policy committees of the Legislature with a copy of their submittal to the federal government to meet the requirements for state plan provisions as contained in Chapter 1 of Title XXI of the Social Security Act. Any and all subsequent amendments to the state plan shall also be provided accordingly.

(Added by Stats. 1997, Ch. 623, Sec. 2. Effective January 1, 1998.)



12693.925

(a) The Managed Risk Medical Insurance Board shall report to the Legislature on or before January 30, 2004, the following information with respect to the State Children s Health Insurance Program:

(1) A list of the categories of vulnerable children who should be the targets of public health initiatives, including, but not limited to, immigrant children, homeless children, and other children that face health disparities.

(2) Recommendations on innovative methods available under the federal program for addressing health needs and barriers to care for the identified groups of vulnerable children. The board shall report as many recommendations as possible that are available under the federal program and the expected impact of each recommendation.

(3) Recommendations on innovative methods available under the federal program for developing in urban areas initiatives similar to the rural demonstration projects. The board shall report as many recommendations as possible that are available under the federal program and the expected impact of each recommendation.

(b) The board shall seek input, at regularly scheduled meetings of the board, from the Healthy Families Advisory Panel and stakeholder organizations, including, but not limited to, organizations that represent immigrant and homeless populations, other communities that experience health disparities, and traditional providers of care to low-income populations.

(c) This section shall be implemented only to the extent that federal financial participation is obtained.

(Added by Stats. 2002, Ch. 800, Sec. 2. Effective January 1, 2003.)



12693.93

The board shall prepare an evaluation of the program and other state efforts to expand coverage to children in conformance with Section 2108 of Title XXI of the Social Security Act. The evaluation shall incorporate measurement of the delivery of preventive services by health plans and health care providers and assessment of changes over time in the health status of children participating in the program.

(Amended by Stats. 2001, Ch. 745, Sec. 156. Effective October 12, 2001.)



12693.95

(a) The board in consultation with the Department of Alcohol and Drug Programs shall provide the Legislature by April 15, 1998, a proposal assessing the viability of providing additional drug and alcohol treatment services for children enrolled in the program.

If the board determines that it is feasible to provide additional federal funds received pursuant to Title XXI (commencing with Section 2101) of the Social Security Act to counties to finance drug and alcohol services and required federal approval is obtained, the board shall negotiate with participating health plans to establish memoranda of understanding between plans and counties to facilitate referral of children in need of these services.

(b) Based on the April 15, 1998, report by the board to the Legislature, the Legislature finds and declares that there is a statewide gap in publicly funded alcohol and other drug treatment for adolescents which is significant and systemic.

(1) Therefore, the State Department of Health Care Services, in cooperation with the board, shall do the following:

(A) Review capacity needs for the Healthy Families Program target group after year one data has been collected and an assessment of the adequacy of the benefit can be made.

(B) Request that counties provide data on the number of adolescents requesting alcohol and other drug treatment and whether they are participating in the Healthy Families Program.

(2) The board shall do the following:

(A) Request the participating health plans to voluntarily collect data, as prescribed by the board, on the number of children needing services that exceed the substance abuse benefit in their plan.

(B) Upon contract renewal, require participating health plans to collect and report the data.

(C) By September 1, 1999, provide the policy and fiscal committees of the Legislature with an analysis of the data obtained by the Department of Alcohol and Drug Programs and from the participating health plans.

(Amended by Stats. 2013, Ch. 22, Sec. 76. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)






CHAPTER 16. Funds

12693.96

(a) There is hereby created in the State Treasury the Healthy Families Fund which is, notwithstanding Section 13340 of the Government Code, continuously appropriated to the board for the purposes specified in this part.

(b) The board shall authorize the expenditure from the fund of any state funds, federal funds, or family contributions deposited into the fund. This shall include the authority for the board to authorize the State Department of Health Services to transfer funds appropriated to the department for the program to the Healthy Families Fund, and to also deposit those funds in, and to disburse those funds from, the Healthy Families Fund.

(c) Notwithstanding any other provision of law, this part shall be implemented only if, and to the extent that, as provided under Title XXI of the Social Security Act, federal financial participation is available and state plan approval is obtained, except as specified in Section 12693.76.

(d) Nothing in this part is intended to establish an entitlement for individual coverage.

(Added by renumbering Section 12963.96 by Stats. 1999, Ch. 146, Sec. 23. Effective July 22, 1999.)



12693.97

The State Department of Health Services and the board may explore and utilize any options available under federal law to allow the use of charitable funding as a match for federal funds for use in the provision of coverage by private and public not-for-profit organizations consistent with the provisions of this part.

(Added by renumbering Section 12963.97 by Stats. 1999, Ch. 83, Sec. 129. Effective January 1, 2000.)






CHAPTER 16.1. Healthy Families Bridge Benefits Program

12693.98

(a) (1) The Medi-Cal-to-Healthy Families Bridge Benefits Program is hereby established to provide any child who meets the criteria set forth in subdivision (b) with a one calendar-month period of health care benefits in order to provide the child with an opportunity to apply for the Healthy Families Program established under Chapter 16 (commencing with Section 12693).

(2) The Medi-Cal-to-Healthy Families Bridge Benefits Program shall be administered by the board and the State Department of Health Care Services.

(b) (1) Any child who meets all of the following requirements shall be eligible for one calendar month of Healthy Families benefits funded by Title XXI of the Social Security Act, known as the State Children s Health Insurance Program:

(A) He or she has been receiving, but is no longer eligible for, full-scope Medi-Cal benefits without a share of cost.

(B) He or she is eligible for full-scope Medi-Cal benefits with a share of cost.

(C) He or she is under 19 years of age at the time he or she is no longer eligible for full-scope Medi-Cal benefits without a share of cost.

(D) He or she has family income at or below 200 percent of the federal poverty level.

(E) He or she is not otherwise excluded under the definition of targeted low-income child under subsections (b)(1)(B)(ii), (b)(1)(C), and (b)(2) of Section 2110 of the Social Security Act (42 U.S.C. Secs. 1397jj(b)(1)(B)(ii), 1397jj(b)(1)(C), and 1397jj(b)(2)).

(2) The one calendar month of benefits under this chapter shall begin on the first day of the month following the last day of the receipt of benefits without a share of cost.

(c) The income methodology for determining a child s family income, as required by paragraph (1) of subdivision (b) shall be the same methodology used in determining a child s eligibility for the full scope of Medi-Cal benefits.

(d) The one calendar-month period of Healthy Families benefits provided under this chapter shall be identical to the scope of benefits that the child was receiving under the Medi-Cal program without a share of cost.

(e) The one calendar-month period of Healthy Families benefits provided under this chapter shall only be made available through a Medi-Cal provider or under a Medi-Cal managed care arrangement or contract.

(f) Except as provided in subdivision (j), nothing in this section shall be construed to provide Healthy Families benefits for more than a one calendar-month period under any circumstances, including the failure to apply for benefits under the Healthy Families Program or the failure to be made aware of the availability of the Healthy Families Program, unless the circumstances described in subdivision (b) reoccur.

(g) (1) This section shall become operative on the first day of the second month following the effective date of this section, subject to paragraph (2).

(2) Under no circumstances shall this section become operative until, and shall be implemented only to the extent that, all necessary federal approvals, including approval of any amendments to the State Child Health Plan have been sought and obtained and federal financial participation under the federal State Children s Health Insurance Program, as set forth in Title XXI of the Social Security Act, has been approved.

(h) This section shall become inoperative if an unappealable court decision or judgment determines that any of the following apply:

(1) The provisions of this section are unconstitutional under the United States Constitution or the California Constitution.

(2) The provisions of this section do not comply with the State Children s Health Insurance Program, as set forth in Title XXI of the Social Security Act.

(3) The provisions of this section require that the health care benefits provided pursuant to this section are required to be furnished for more than two calendar months.

(i) If the State Child Health Insurance Program waiver described in Section 12693.755 is approved, and at the time the waiver is implemented, the benefits described in this section shall also be available to persons who meet the eligibility requirements of the program and are parents of, or, as defined by the board, adults responsible for, children enrolled to receive coverage under this part or enrolled to receive full-scope Medi-Cal services with no share of cost.

(j) The one month of benefits provided in this section shall be increased to two months commencing on implementation of the waiver referred to in Section 12693.755.

(k) This section shall cease to be implemented on the date that the Director of Health Care Services executes a declaration stating that implementation of the Healthy Families Presumptive Eligibility Program established pursuant to Section 12693.98a has commenced, and as of that date is repealed.

(Amended by Stats. 2007, Ch. 483, Sec. 39. Effective January 1, 2008. Section operative as prescribed in subd. (g). Conditionally inoperative as provided in subd. (h). Repealed as of date prescribed in subd. (k). Note: Operational conditions in subd. (g) originated in the addition by Stats. 1998, Ch. 310.)



12693.98a

(a) (1) The Healthy Families Presumptive Eligibility Program is hereby established to provide any child who meets the criteria set forth in subdivision (b) with presumptive eligibility benefits until the board has determined the child s eligibility for the Healthy Families Program.

(2) The Healthy Families Presumptive Eligibility Program shall be administered by the board.

(b) (1) Any child who meets both of the following requirements shall be eligible for presumptive eligibility benefits under the Healthy Families Presumptive Eligibility Program:

(A) He or she has been receiving, but is no longer eligible for, full-scope Medi-Cal benefits without a share of cost, or he or she is eligible for full-scope Medi-Cal benefits with a share of cost.

(B) He or she otherwise appears to meet the income eligibility criteria for the Healthy Families Program.

(2) The presumptive eligibility benefits under this section shall begin on the first day of the month following the last day of the receipt of Medi-Cal benefits without a share of cost. Presumptive eligibility benefits under this section shall terminate at the end of the month in which a child s effective date in the Healthy Families Program begins or the end of the month in which the board determines that the child is not eligible for the Healthy Families Program. If the board determines that the child is eligible for the Healthy Families Program, the board shall enroll the child in the Healthy Families Program without an interruption in coverage. If the board determines that the child is ineligible for the Healthy Families Program, the board shall terminate the child s benefits under the Healthy Families Presumptive Eligibility Program.

(c) The income methodology for determining a child s family income for the purposes of the Healthy Families Presumptive Eligibility Program, as required by paragraph (1) of subdivision (b), shall be the same methodology used in determining a child s eligibility for the full scope of Medi-Cal benefits.

(d) The scope of presumptive eligibility benefits provided under the Healthy Families Presumptive Eligibility Program shall be identical to the scope of benefits that the child was receiving under the Medi-Cal program without a share of cost.

(e) The presumptive eligibility benefits provided under this section shall only be made available through a Medi-Cal provider or under a Medi-Cal managed care arrangement or contract.

(f) When an application is forwarded by the county to the Healthy Families Program, the county shall send the application to the Healthy Families Program via an electronic application format defined by the department, provided that the department has implemented the automated interfaces necessary to accomplish electronic submission of applications from the county to the Healthy Families Program without requiring duplicative data entry by the county. The transmission of the electronic application to the Healthy Families Program shall occur within the timeframes designated by the department.

(g) To the extent necessary, the department and the board may exchange a child s case file solely for the purpose of determining the child s eligibility for the Medi-Cal program or the Healthy Families Program, without requiring the family s consent, to the extent allowed by federal law. Any information, including the child s case file, shall be kept confidential by the department and the board pursuant to state and federal law, and it shall be used only for the determination or continuation of eligibility.

(h) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this section by means of all-county letters or similar instructions, without taking any further regulatory action. Thereafter, the department may adopt regulations, as necessary, to implement this section in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(i) This section shall be implemented when the state has sought and obtained approval of any amendments to its state plan necessary to implement the changes to this section, pursuant to this act, and has obtained funding under Title XXI of the Social Security Act (42 U.S.C. Sec. 1397aa et seq.) for the provision of benefits under this section. Until the changes to this section, made by this act, are implemented, the Medi-Cal to Healthy Families Bridge Program established pursuant to Section 12693.98 shall remain in effect. Notwithstanding any other provision of law, and only when all necessary federal approvals have been obtained by the state, this section shall be implemented only to the extent federal financial participation under Title XXI of the Social Security Act (42 U.S.C. Sec. 1397aa et seq.) is available to fund benefits provided under this section.

(j) Upon implementation of the Healthy Families Presumptive Eligibility Program pursuant to this section, the Director of Health Care Services shall execute a declaration, which shall be retained by the director, stating that implementation of the section has commenced.

(Amended by Stats. 2007, Ch. 483, Sec. 40. Effective January 1, 2008.)



12693.981

(a) (1) The Healthy Families-to-Medi-Cal Bridge Benefits Program is hereby established to provide any person enrolled for coverage under this part who meets the criteria set forth in subdivision (b) with a two calendar-month period of health care benefits in order to provide the person with an opportunity to apply for Medi-Cal.

(2) The Healthy Families-to-Medi-Cal Bridge Benefits Program shall be administered by the board.

(b) (1) Any person who meets all of the following requirements shall be eligible for two additional calendar months of Healthy Families benefits:

(A) He or she has been receiving, but is no longer eligible for, benefits under the program.

(B) He or she appears to be income eligible for full-scope Medi-Cal benefits without a share of cost.

(2) The two additional calendar months of benefits under this chapter shall begin on the first day of the month following the last day of the person s eligibility for benefits under the program.

(c) The two-calendar-month period of Healthy Families benefits provided under this chapter shall be identical to the scope of benefits that the person was receiving under the program.

(d) Nothing in this section shall be construed to provide Healthy Families benefits for more than a two calendar-month period under any circumstances, including the failure to apply for benefits under the Medi-Cal program or the failure to be made aware of the availability of the Medi-Cal program unless the circumstances described in subdivision (b) reoccur.

(e) This section shall become inoperative if an unappealable court decision or judgment determines that any of the following apply:

(1) The provisions of this section are unconstitutional under the United States Constitution or the California Constitution.

(2) The provisions of this section do not comply with the State Children s Health Insurance Program, as set forth in Title XXI of the federal Social Security Act.

(3) The provisions of this section require that the health care benefits provided pursuant to this section are required to be furnished for more than two calendar months.

(f) The board shall cease to provide the benefits described in this section to any additional individuals on the date that the State Department of Health Care Services implements the presumptive eligibility program established pursuant to Section 14011.65b of the Welfare and Institutions Code and the Director of Health Care Services executes a declaration pursuant to subdivision (d) of that section stating that the program of presumptive eligibility has commenced. The board shall consult and coordinate with the State Department of Health Care Services in implementing presumptive eligibility under Section 14011.65b of the Welfare and Institutions Code for these individuals.

(g) This section shall be repealed six months after the board ceases to provide benefits to additional individuals pursuant to this section.

(Amended by Stats. 2007, Ch. 188, Sec. 20. Effective August 24, 2007. Repealed as of date prescribed by its own provisions.)



12693.982

For purposes of this chapter, Medi-Cal means the state health care program established pursuant to Chapter 14 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code.

(Added by Stats. 2001, Ch. 171, Sec. 17. Effective August 10, 2001.)



12694

(a) The board and the department, in collaboration with program offices for the California Special Supplemental Food Program for Women, Infants, and Children (WIC or the WIC program), local WIC agencies, counties in their capacity of making Medi-Cal eligibility determinations, advocates, information technology specialists, and other stakeholders, shall design, promulgate, and implement policies and procedures for an automated enrollment gateway system developed by the department and the board that performs, but is not limited to performing, the following functions:

(1) To the extent that federal financial participation is available, allowing children applying to the WIC program to submit a simple electronic application to simultaneously obtain presumptive eligibility for Medi-Cal and Healthy Families under Title XIX (42) U.S.C. 1396 et seq.) and Title XXI (42 U.S.C. 1397aa et seq.) of the Social Security Act and apply for enrollment into the Medi-Cal program or the Healthy Families Program with the consent of their parent or guardian.

(2) Modify the existing WIC enrollment system to obtain the minimum required data for enrollment in Medi-Cal and Healthy Families in order to provide an electronic transactional platform that is connected to the simple electronic application referenced in paragraph (1) and allowing for an interface between that application, the Medi-Cal Eligibility Data System (MEDS), and the Medi-Cal program or the Healthy Families Program, as relevant.

(3) Providing an automated real-time connection with MEDS for the purpose of checking an applicant s enrollment status.

(4) Allowing for the electronic transfer of information to the Medi-Cal program or the Healthy Families Program, as relevant, for the purpose of making the final eligibility determination.

(5) Checking, as relevant, available government databases for the purpose of electronically receiving information that is necessary to allow the Medi-Cal program or the Healthy Families Program to complete the eligibility determination. The department and the Managed Risk Medical Insurance Board shall comply with all applicable privacy and confidentiality provisions under federal and state law.

(b) The automated enrollment gateway system shall be constructed with the capacity to be used by entities operating the WIC program.

(c) The WIC application process shall be modified to provide an electronic application described in subdivision (a), which shall contain the information necessary to apply for the automated enrollment gateway system, supplemented by information required to apply for enrollment into the Medi-Cal program or the Healthy Families Program.

(d) Benefits for applicants opting to simultaneously obtain presumptive eligibility for enrollment under this section shall continue until a final eligibility determination is made for the Medi-Cal program or the Healthy Families Program pursuant to Section 14011.8 of the Welfare and Institutions Code.

(e) Operation of the automated enrollment gateway system for the WIC program shall occur within a timely and appropriate period as determined by the department and the board, in consultation with the stakeholders as provided in subdivision (a) subject to a specific appropriation being provided for that purpose in the Budget Act or in subsequent legislation. The automated enrollment gateway system shall comply with all applicable confidentiality and privacy protection in federal and state law and regulation.

(f) The WIC program shall collect income and residency information necessary for the Medi-Cal program and the Healthy Families Program documentation requirements for applications submitted through the automated enrollment gateway system. To the extent allowed by the federal government, the Medi-Cal and Healthy Families programs shall rely on income information obtained by WIC and upon the income verification process performed by WIC. The Medi-Cal and Healthy Families programs shall collect and verify citizenship and immigration information as required under those programs.

(g) Consistent with the provisions of this section, the Medi-Cal and Healthy Families programs may collect additional information needed to verify eligibility in those programs.

(h) Counties shall accept and process for a Medi-Cal eligibility determination applications provided by the WIC gateway system and ensure timely processing of these applications and a timely eligibility determination and ending of presumptive eligibility.

(i) The presumptive eligibility benefits provided under this section shall be identical to the benefits provided to children who receive full-scope Medi-Cal benefits without a share of cost, and shall only be made available through a Medi-Cal provider.

(j) The confidentiality and privacy protections set forth in Sections 10850 and 14100.2 of the Welfare and Institutions Code and all other confidentiality and privacy protections in federal and state law and regulation shall apply to all children and families using the automated enrollment gateway system as described in this section.

(k) The state shall promote and offer support to the WIC program for the use of the simple electronic application and the automated enrollment gateway system.

(l) The board shall seek approval of any amendments to the state plan necessary to implement this section, in accordance with Title XXI (42 U.S.C. Sec. 1397aa et seq.) of the federal Social Security Act.

(m) The department shall seek approval of any amendments to the state plan necessary to implement this section, in accordance with Title XIX (42 U.S.C. 1396 et seq.) of the federal Social Security Act. Notwithstanding any other provision of law, only when all necessary federal approvals have been obtained shall this section be implemented.

(Added by Stats. 2006, Ch. 328, Sec. 5. Effective January 1, 2007.)






CHAPTER 16.2. Transition of Healthy Families Program Enrollees to Medi-Cal

12694.1

(a) Pursuant to Sections 14005.26 and 14005.27 of the Welfare and Institutions Code, subscribers enrolled in the Healthy Families Program pursuant to this part shall, no sooner than January 1, 2013, transition to the Medi-Cal program pursuant to Sections 14005.26 and 14005.27 of the Welfare and Institutions Code to the extent they are otherwise eligible. AIM-linked infants, as defined in Section 12695.03, with incomes above 250 percent of the federal poverty level are exempt from this transition.

(b) The board shall coordinate with the State Department of Health Care Services to implement Sections 14005.26 and 14005.27 of the Welfare and Institutions Code.

(c) The board s actions to coordinate with the State Department of Health Care Services to implement Sections 14005.26 and 14005.27 of the Welfare and Institutions Code, as specified in subdivision (b), shall include, but not be limited to, all of the following:

(1) Notwithstanding Section 12693.74, disenrollment of subscribers in the manner, and at the times, specified in Section 14005.27 of the Welfare and Institutions Code. The board may retain a subscriber in the program for longer than 12 months if needed to ensure a smooth transition to the Medi-Cal program.

(2) In coordination with the State Department of Health Care Services, provision of reasonable notice to applicants concerning disenrollment of subscribers consistent with Section 14005.27 of the Welfare and Institutions Code.

(3) Notwithstanding Section 12693.51, transfers of subscribers from one participating plan to another at the times and under the conditions prescribed by the board, without the obligation that the board provide an annual opportunity for subscribers to transfer from one participating plan to another.

(d) Nothing in subdivision (e) of Section 12693.43 shall be construed to require any refund or adjustment of family contributions if an applicant has paid for three months of required family contributions in advance and the subscriber for whom the applicant has paid these family contributions is disenrolled pursuant to this section, or for any other reason, without receiving a fourth consecutive month of coverage.

(e) (1) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the board shall, without taking any further regulatory action, implement, interpret, or make specific this section by means of business rules, program bulletins, program correspondence to subscribers and contractors, letters, or similar instructions.

(2) The board may adopt and readopt emergency regulations implementing this section. The adoption and readoption, by the board, of regulations implementing this section shall be deemed an emergency and necessary to avoid serious harm to the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the board is hereby exempted from the requirement that it describe facts showing the need for immediate action and from review by the Office of Administrative Law.

(f) The Healthy Families Program, pursuant to this part, shall cease to enroll new subscribers no sooner than the date transition begins pursuant to subdivision (a), and any transition of children shall be in compliance with the implementation plan or plans as contained in Section 14005.27 of the Welfare and Institutions Code.

(Amended by Stats. 2013, Ch. 76, Sec. 141. Effective January 1, 2014.)



12694.2

All civil service employees who are currently employed by the Managed Risk Medical Insurance Board, whose functions are transferred to the State Department of Health Care Services as a result of the act adding this section, shall retain their positions, status, and rights pursuant to Section 19050.9 of the Government Code and the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code).

(Added by Stats. 2012, Ch. 28, Sec. 8. Effective June 27, 2012.)









PART 6.3. ACCESS FOR INFANTS AND MOTHERS

CHAPTER 1. General Provisions and Definitions

ARTICLE 1. General

12695

This part shall be known and may be cited as the Access for Infants and Mothers Program.

(Added by Stats. 1991, Ch. 278, Sec. 11.1. Effective July 30, 1991. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12695.02

For purposes of this part, the definitions contained in this article shall govern the construction of this part, unless the context requires otherwise.

(Added by Stats. 1991, Ch. 278, Sec. 11.1. Effective July 30, 1991. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12695.03

AIM-linked infant means any infant born to a woman whose enrollment in the Access for Infants and Mothers Program begins after June 30, 2004.

(Added by Stats. 2006, Ch. 74, Sec. 43. Effective July 12, 2006. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12695.06

Applicant means an individual who applies for coverage through the program.

(Amended by Stats. 2003, Ch. 230, Sec. 25. Effective August 11, 2003. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12695.08

Board means the Managed Risk Medical Insurance Board created pursuant to Section 12710.

(Amended by Stats. 2003, Ch. 230, Sec. 26. Effective August 11, 2003. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12695.10

Case management means the management of all physician services, both primary and specialty, and arrangements for hospitalization, post-discharge care, and followup care.

(Added by Stats. 1991, Ch. 278, Sec. 11.1. Effective July 30, 1991. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12695.12

Comprehensive primary care services include, but are not limited to, all of the following:

(a) Preventive, screening, diagnostic, and treatment services furnished directly by a licensed clinic, either onsite or by formal written contract, on a case-managed basis, to patients who remain less than 24 hours at the clinic for an illness or injury, advice, counseling, outreach, and translation as needed.

(b) Physician services.

(c) Emergency first aid, perinatal, obstetric, radiology, laboratory, and nutrition services.

(d) Services of advanced practice nurses or mid-level practitioners who are authorized to perform any of the services listed in this subdivision within the scope of their licensure.

(e) Health education, including education regarding the harmful results of tobacco use, and information and referral services.

(Added by Stats. 1991, Ch. 278, Sec. 11.1. Effective July 30, 1991. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12695.14

Fund means the Perinatal Insurance Fund.

(Added by Stats. 1991, Ch. 278, Sec. 11.1. Effective July 30, 1991. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12695.16

Health education services relating to tobacco use means tobacco use prevention and education services, including, when appropriate, tobacco use cessation services, in accordance with protocols established by the board in coordination with the Tobacco Control Section of the State Department of Health Services.

(Added by Stats. 1991, Ch. 278, Sec. 11.1. Effective July 30, 1991. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12695.18

Participating health plan means any of the following plans that are lawfully engaged in providing, arranging, paying for, or reimbursing the cost of personal health care services under insurance policies or contracts, medical and hospital service arrangements, or membership contracts, in consideration of premiums or other periodic charges payable to it, and that contracts with the program to provide coverage to program subscribers:

(a) A private insurer holding a valid outstanding certificate of authority from the Insurance Commissioner.

(b) A nonprofit membership corporation lawfully operating under the Nonprofit Corporation Law (Division 2 (commencing with Section 5000) of the Corporations Code).

(c) A health care service plan as defined under subdivision (f) of Section 1345 of the Health and Safety Code.

(d) A county or a city and county, in which case no license or approval from the Department of Insurance or the Department of Managed Health Care shall be required to meet the requirements of this part.

(e) A comprehensive primary care licensed community clinic that is an organized outpatient freestanding health facility and is not part of a hospital that delivers comprehensive primary care services, in which case, no license or approval from the Department of Insurance or the Department of Managed Health Care shall be required to meet the requirements of this part.

(Amended by Stats. 2010, Ch. 526, Sec. 3. Effective January 1, 2011. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12695.20

Program means the Access for Infants and Mothers Program.

(Added by Stats. 1991, Ch. 278, Sec. 11.1. Effective July 30, 1991. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12695.22

Subscriber means an individual who is eligible for and enrolled in the program.

(Added by Stats. 1991, Ch. 278, Sec. 11.1. Effective July 30, 1991. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12695.24

Subscriber contribution means the cost to the subscriber to participate in the program.

(Added by Stats. 1991, Ch. 278, Sec. 11.1. Effective July 30, 1991. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)









CHAPTER 2. Powers and Duties of the Board

ARTICLE 1. Administration

12696

The board shall administer the program.

(Added by Stats. 1991, Ch. 278, Sec. 11.1. Effective July 30, 1991. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12696.05

The board may do all of the following:

(a) Determine eligibility criteria for the program. These criteria shall include the requirements set forth in Section 12698.

(b) Determine the eligibility of applicants.

(c) Determine when subscribers are covered and the extent and scope of coverage.

(d) Determine subscriber contribution amounts schedules.

(1) Subscriber contribution amounts for care provided to the subscriber shall be indexed to the federal poverty level and shall not exceed 2 percent of a subscriber s annual gross family income.

(2) In addition to any other subscriber contribution specified in this subdivision, for subscribers enrolled on or after July 1, 2007, the board may also assess an additional subscriber contribution to cover the AIM-linked infant enrolled in the Healthy Families Program pursuant to clause (ii) of subparagraph (A) of paragraph (6) of subdivision (a) of Section 12693.70 for two months, using all applicable discounts pursuant to Section 12693.43.

(3) The board shall determine the manner in which the subscriber contributions are to be applied, including the order in which they are applied.

(e) Provide coverage through participating health plans or through coordination with other state programs, including, but not limited to, through interagency agreements with the State Department of Health Care Services to provide or pay for benefits to subscribers under this part, and contract for the processing of applications and the enrollment of subscribers. Any contract entered into pursuant to this part shall be exempt from any provision of law relating to competitive bidding, and shall be exempt from the review or approval of any division of the Department of General Services. The board shall not be required to specify the amounts encumbered for each contract, but may allocate funds to each contract based on projected and actual subscriber enrollments in a total amount not to exceed the amount appropriated for the program.

(f) Authorize expenditures from the fund to pay program expenses which exceed subscriber contributions, and to administer the program as necessary.

(g) Develop a promotional component of the program to make Californians aware of the program and the opportunity that it presents.

(h) Issue rules and regulations as necessary to administer the program.

(1) All rules and regulations issued pursuant to this subdivision that manage program integrity, revise the benefit package, or reduce the eligibility criteria below 300 percent of the federal poverty level may be adopted as emergency regulations in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The adoption of these regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, and safety, or general welfare. The regulations shall become effective immediately upon filing with the Secretary of State.

(2) During the 2011 12, 2012 13, and 2013 14 fiscal years, the adoption and readoption of regulations pursuant to this part shall be deemed to be an emergency that calls for immediate action to avoid serious harm to the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the board is hereby exempted from the requirement that the board describe facts showing the need for immediate action and from review by the Office of Administrative Law.

(i) Exercise all powers reasonably necessary to carry out the powers and responsibilities expressly granted or imposed by this part.

(Amended by Stats. 2011, Ch. 29, Sec. 3. Effective June 29, 2011. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12696.10

The board, in coordination with the Tobacco Control Section of the State Department of Health Services, shall develop protocols relating to health education for tobacco use. These protocols shall include, but not be limited to, all of the following:

(a) Referral to perinatal and related support services.

(b) Outreach services and assessment of smoking status.

(c) Individualized counseling and advocacy services.

(d) Motivational messages.

(e) Cessation services, if appropriate.

(f) Incentives to maintain a healthy lifestyle.

(g) Followup assessment.

(h) Maintenance and relapse prevention services.

(Added by Stats. 1991, Ch. 278, Sec. 11.1. Effective July 30, 1991. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12696.15

The board shall administer the program in a manner that ensures that program expenditures do not exceed amounts available in the fund.

(Added by Stats. 1991, Ch. 278, Sec. 11.1. Effective July 30, 1991. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12696.20

The board shall coordinate with other state agencies, as appropriate, to help ensure continuity of health care services.

(Added by Stats. 1991, Ch. 278, Sec. 11.1. Effective July 30, 1991. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)









CHAPTER 3. Participating Health Plans

12696.7

(a) The board may contract with a variety of health plans and types of health care service delivery systems in order to offer subscribers a choice of plans, providers, and types of service delivery.

(b) Participating health plans contracting with the board pursuant to this part shall provide benefits or coverage to subscribers only as determined by the board pursuant to subdivision (b) of Section 12696.05.

(Amended by Stats. 2003, Ch. 230, Sec. 27. Effective August 11, 2003. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12697

The board may negotiate or arrange for stop-loss insurance coverage that limits the program s fiscal responsibility for the total costs of health services provided to program subscribers, or arrange for participating health plans to share or assume the financial risk for a portion of the total cost of health care services to program subscribers, or both.

(Amended by Stats. 2003, Ch. 230, Sec. 28. Effective August 11, 2003. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12697.10

The board shall include, within contracts negotiated pursuant to this part, terms regarding the cancellation of the contracts, and may cancel any contract negotiated pursuant to this part with any participating health plan as provided for in the contract.

(Amended by Stats. 2011, Ch. 29, Sec. 5. Effective June 29, 2011. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12697.15

(a) Each participating health plan contracting with the board pursuant to this part shall provide health education services related to tobacco use to all program participants.

(b) The education activities required by subdivision (a) shall include all of the following:

(1) Dissuading persons from beginning to smoke.

(2) Encouraging smoking cessation.

(3) Providing information on the health effects of tobacco use on the user, children, and nonsmokers.

(Added by Stats. 1991, Ch. 278, Sec. 11.1. Effective July 30, 1991. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)






CHAPTER 4. Subscriber Eligibility and Enrollment

ARTICLE 1. Eligibility and Coverage

12698

To be eligible to participate in the program, a person shall meet all of the following requirements:

(a) Be a resident of the state. A person who is a member of a federally recognized California Indian tribe is a resident of the state for these purposes.

(b) (1) Until the first day of the second month following the effective date of the amendment made to this subdivision in 1994, have a household income that does not exceed 250 percent of the official federal poverty level unless the board determines that the program funds are adequate to serve households above that level.

(2) Upon the first day of the second month following the effective date of the amendment made to this subdivision in 1994, have a household income that is above 200 percent of the official federal poverty level but does not exceed 250 percent of the official federal poverty level unless the board determines that the program funds are adequate to serve households above the 250 percent of the official federal poverty level.

(c) Pay an initial subscriber contribution of not more than fifty dollars ($50), and agree to the payment of the complete subscriber contribution. A federally recognized California Indian tribal government may make the initial and complete subscriber contributions on behalf of a member of the tribe only if a contribution on behalf of members of federally recognized California Indian tribes does not limit or preclude federal financial participation under Title XXI of the Social Security Act. If a federally recognized California Indian tribal government makes a contribution on behalf of a member of the tribe, the tribal government shall ensure that the subscriber is made aware of all the health plan options available in the county where the member resides.

(d) Effective January 1, 2014, when determining eligibility for benefits under the program, income shall be determined, counted, and valued in accordance with the requirements of Section 1397bb(b)(1)(B) of Title 42 of the United States Code as added by the federal Patient Protection and Affordable Care Act (Public Law 111-148) and as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152) and any subsequent amendments.

(Amended by Stats. 2013, Ch. 23, Sec. 24. Effective June 27, 2013. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12698.05

A person shall not be eligible to participate in the program if the person is eligible for Medi-Cal without a share of cost or eligible for Medicare at the time of application.

(Amended by Stats. 2003, Ch. 230, Sec. 29. Effective August 11, 2003. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12698.06

A person shall not be eligible to participate in the program for covered services under this part for services that are covered through private insurance arrangements at the time of application.

(Added by Stats. 1991, Ch. 278, Sec. 11.1. Effective July 30, 1991. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12698.15

Subscribers shall not be disenrolled for failure to pay subscriber contributions. The board may impose or contract for collection actions to collect unpaid subscriber contributions.

(Added by Stats. 1991, Ch. 278, Sec. 11.1. Effective July 30, 1991. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12698.20

(a) If a subscriber is dissatisfied with any action, or failure to act, which has occurred in connection with a participating plan s coverage, the subscriber may appeal to the board and shall be accorded an opportunity for a fair hearing. Hearings may be conducted pursuant to the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) The program may place a lien on compensation or benefits, recovered or recoverable by a subscriber from any party or parties responsible for the compensation or benefits, for which benefits have been provided under a policy issued under this part.

(Added by Stats. 1991, Ch. 278, Sec. 11.1. Effective July 30, 1991. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12698.25

Services that would be covered under the program that are provided to pregnant women who, after receiving those services, are subsequently determined to be eligible for coverage under this part may be reimbursed as determined by the board. In no case shall services received prior to 40 days before a woman s date of application be eligible for reimbursement.

(Added by Stats. 1991, Ch. 278, Sec. 11.1. Effective July 30, 1991. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12698.26

(a) A health care provider who is furnished documentation of a subscriber s enrollment in the program shall not seek reimbursement nor attempt to obtain payment for any covered services provided to that subscriber other than from the participating health plan covering the subscriber or from other entities that the board enters into contracts or interagency agreements with to provide or pay for benefits under this part pursuant to subdivision (e) of Section 12696.05.

(b) The provisions of subdivision (a) do not apply to any copayments required under this part for the covered services provided to the subscriber.

(c) For purposes of this section, health care provider means any professional person, organization, health facility, or other person or institution licensed by the state to deliver or furnish health care services.

(Amended by Stats. 2011, Ch. 29, Sec. 7. Effective June 29, 2011. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12698.30

(a) (1) Subject to paragraph (2), at a minimum, coverage shall be provided to subscribers during one pregnancy, and for 60 days thereafter, and to children less than two years of age who were born of a pregnancy covered under this program to a woman enrolled in the program before July 1, 2004.

(2) Commencing January 1, 2014, at a minimum, coverage shall be provided to subscribers during one pregnancy, and until the end of the month in which the 60th day thereafter occurs, and to children less than two years of age who were born of a pregnancy covered under this program to a woman enrolled in the program before July 1, 2004.

(b) Coverage provided pursuant to this part shall include, at a minimum, those services required to be provided by health care service plans approved by the United States Secretary of Health and Human Services as a federally qualified health care service plan pursuant to Section 417.101 of Title 42 of the Code of Federal Regulations.

(c) Coverage shall include health education services related to tobacco use.

(d) Medically necessary prescription drugs shall be a required benefit in the coverage provided under this part.

(Amended by Stats. 2013, 1st Ex. Sess., Ch. 3, Sec. 2. Effective September 30, 2013. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12698.35

(a) Through its courts, statutes, and under its Constitution, California protects a woman s right to reproductive privacy. California reaffirms these protections and specifically its Supreme Court decision in People v. Belous (1969) 71 Cal.2d 954, 966-68.

(b) The State Department of Health Services and the Managed Risk Medical Insurance Board may accept or use moneys under Title XXI of the federal Social Security Act (known as the State Children s Health Insurance Program or S-CHIP), as interpreted in Section 457.10 of Title 42 of the Code of Federal Regulations, to fund services for women pursuant to Section 14007.7 of the Welfare and Institutions Code (Medi-Cal) and Part 6.3 (commencing with Section 12695) (Access for Infants and Mothers (AIM)) only when, during the period of coverage, the woman is the beneficiary. The scope of services covered under Medi-Cal and AIM, as defined in statutes, regulations, and state plans, is not altered by this section or the state plan amendment submitted pursuant to this section.

(c) California s S-CHIP plan and any amendments submitted and implemented pursuant to this section shall be consistent with subdivisions (a) and (b).

(d) This section is a declaration of existing law.

(Added by Stats. 2005, Ch. 23, Sec. 1. Effective January 1, 2006. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)






ARTICLE 2. Unfair Competition and Labor Practices

12698.50

(a) It shall constitute unfair competition for purposes of Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code for an insurer, an insurance agent or broker, or an administrator, as defined in Section 1759, to refer an individual employee or employee s dependent to the program, or arrange for an individual employee or employee s dependent to apply to the program, for the purpose of separating that employee or employee s dependent from group health coverage provided in connection with the employee s employment.

(b) Any employee described in subdivision (a) shall have a personal right of action to enforce subdivision (a).

(Amended by Stats. 2006, Ch. 538, Sec. 474. Effective January 1, 2007. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12698.52

It shall constitute an unfair labor practice contrary to public policy, and enforceable under Section 95 of the Labor Code, for any employer to refer an individual employee or employee s dependent to the program, or to arrange for an individual employee or employee s dependent to apply to the program, for the purpose of separating that employee or employee s dependent from group health coverage provided in connection with the employee s employment.

(Added by Stats. 1991, Ch. 278, Sec. 11.1. Effective July 30, 1991. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12698.54

It shall constitute an unfair labor practice contrary to public policy and enforceable under Section 95 of the Labor Code for any employer to change the employee-employer share-of-cost ratio or to make any other modification of maternity care coverage for employees or employees dependents that results in the enrollment of the employees or employees dependents in the program established pursuant to this part.

(Amended by Stats. 2006, Ch. 538, Sec. 475. Effective January 1, 2007. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12698.56

For purposes of this article, group health coverage includes any nonprofit hospital service plan, health care service plan, self-insured employee welfare benefit plan, or disability insurance providing medical or hospital benefits.

(Added by Stats. 1991, Ch. 278, Sec. 11.1. Effective July 30, 1991. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)









CHAPTER 5. Perinatal Insurance Fund

12699

(a) The Perinatal Insurance Fund is hereby created in the State Treasury.

(b) Amounts deposited in the fund shall only be used for the purposes specified by this chapter.

(c) Notwithstanding Section 13340 of the Government Code, the fund is hereby continuously appropriated, without regard to fiscal years, to the board, for the purposes specified in this part.

(d) The board shall determine the portion of the subscriber contribution that shall be transferred from the Perinatal Insurance Fund to the Healthy Families Fund for the payment of the Healthy Families Program premium for the AIM-linked infant pursuant to paragraph (2) of subdivision (d) of Section 12696.05.

(Amended by Stats. 2006, Ch. 74, Sec. 45. Effective July 12, 2006. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12699.05

(a) The board shall authorize the expenditure of money in the fund to cover program expenses, including program expenses that exceed subscriber contributions.

(b) From money appropriated by the Legislature to the fund, the board may expend sufficient funds for operating expenses incurred in carrying out this part.

(c) The board shall develop and utilize all appropriate cost containment measures to maximize the coverage offered under the program.

(Added by Stats. 1991, Ch. 278, Sec. 11.1. Effective July 30, 1991. Inoperative July 1, 2014, as prescribed in Section 12699.15. Repealed as of January 1, 2016, pursuant to Section 12699.15.)



12699.15

This part shall become inoperative on July 1, 2014, except to the extent its operation is necessary to allow the State Department of Health Care Services and other affected parties to complete all transactions started under this part, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2014, Ch. 31, Sec. 36. Effective June 20, 2014. Repealed as of January 1, 2016, by its own provisions. Note: Repeal affects Part 6.3, commencing with Section 12695.)









PART 6.4. COUNTY HEALTH INITIATIVE MATCHING FUND

12699.50

This part shall be known and may be cited as the County Health Initiative Matching Fund.

(Amended by Stats. 2003, Ch. 230, Sec. 33. Effective August 11, 2003. Inoperative July 1, 2014, as prescribed in Section 12699.64. Repealed as of January 1, 2016, pursuant to Section 12699.64.)



12699.51

For the purposes of this part, the following definitions shall apply:

(a) Administrative costs means those expenses that are described in Section 1397ee(a)(1)(D) of Title 42 of the United States Code.

(b) Adult means an uninsured parent of, or, as defined by the board, a person 19 years of age or older responsible for, a child enrolled to receive coverage under Part 6.2 (commencing with Section 12693) or who is enrolled to receive the full scope of Medi-Cal services with no share of cost.

(c) Applicant means a county, county agency, a local initiative, or a county organized health system.

(d) Board means the Managed Risk Medical Insurance Board.

(e) Child means a person under 19 years of age.

(f) Comprehensive health insurance coverage means the coverage described in Section 12693.60.

(g) County organized health system means a health system implemented pursuant to Article 2.8 (commencing with Section 14087.5) of Chapter 7 of Part 3 of Division 9 of the Welfare and Institutions Code and Article 1 (commencing with Section 101675) of Chapter 3 of Part 4 of Division 101 of the Health and Safety Code.

(h) Fund means the County Health Initiative Matching Fund.

(i) Local initiative has the same meaning as set forth in Section 12693.08.

(Amended by Stats. 2003, Ch. 866, Sec. 2. Effective January 1, 2004. Inoperative July 1, 2014, as prescribed in Section 12699.64. Repealed as of January 1, 2016, pursuant to Section 12699.64.)



12699.52

(a) The County Health Initiative Matching Fund is hereby created within the State Treasury. The fund shall accept intergovernmental transfers as follows:

(1) The nonfederal matching fund requirement for federal financial participation through the State Children s Health Insurance Program (Subchapter 21 (commencing with Section 1397aa) of Chapter 7 of Title 42 of the United States Code).

(2) Funding associated with a proposal approved pursuant to subdivision (g) of Section 12699.53.

(b) Amounts deposited in the fund shall be used only for the purposes specified by this part.

(c) The board shall administer this fund and the provisions of this part in collaboration with the State Department of Health Services for the express purpose of allowing local funds to be used to facilitate increasing the state s ability to utilize federal funds available to California and for costs associated with a proposal pursuant to subdivision (g) of Section 12699.53. Federal funds shall be used prior to the expiration of their authority for programs designed to improve and expand access for uninsured persons.

(d) The board shall authorize the expenditure of money in the fund to cover program expenses, including cost to the state to administer the program.

(Amended by Stats. 2005, Ch. 80, Sec. 5. Effective July 19, 2005. Inoperative July 1, 2014, as prescribed in Section 12699.64. Repealed as of January 1, 2016, pursuant to Section 12699.64.)



12699.525

The sum of eighty-nine million dollars ($89,000,000) is hereby appropriated in the 2002 03 fiscal year from the fund, and the sum of one hundred sixty-four million dollars ($164,000,000) is hereby appropriated for the 2002 03 fiscal year from the Federal Trust Fund, to the board and shall be available for encumbrance through June 30, 2004, for the purposes of this part.

(Added by Stats. 2003, Ch. 687, Sec. 1. Effective January 1, 2004. Inoperative July 1, 2014, as prescribed in Section 12699.64. Repealed as of January 1, 2016, pursuant to Section 12699.64.)



12699.53

(a) (1) An applicant that will provide an intergovernmental transfer may submit a proposal to the board for funding for the purpose of providing comprehensive health insurance coverage to any child or adult who meets citizenship and immigration status requirements that are applicable to persons participating in the program established by Title XXI of the Social Security Act, and in case of a child, whose family income is at or below 300 percent of the federal poverty level or, at the option of the applicant, at or below 400 percent of the federal poverty level, or in case of an adult, whose family income does not exceed 200 percent of the federal poverty level, in specific geographic areas, as published quarterly in the Federal Register by the Department of Health and Human Services, and which child or adult meets both of the following requirements:

(A) Does not qualify for the Healthy Families Program (Part 6.2 (commencing with Section 12693)) or qualifies for the program but is unable to enroll in the program as a result of enrollment policies initiated by the board due to insufficient funds.

(B) Does not qualify for Medi-Cal with no share of cost pursuant to the Medi-Cal Act (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code).

(2) In its application, the applicant shall specify the income level at or below 400 percent of the federal poverty level for which it will provide coverage and whether the applicant will cover individuals who qualify for the Healthy Families Program but are unable to enroll in the program as a result of enrollment policies initiated by the board due to insufficient funds.

(b) The proposal shall guarantee at least one year of intergovernmental transfer funding by the applicant at a level that ensures compliance with the requirements of any applicable approved federal waiver or state plan amendment as well as the board s requirements for the sound operation of the proposed project, and shall, on an annual basis, either commit to fully funding the necessary intergovernmental amount or withdraw from the program. The board may identify specific geographical areas that, compared to the national level, have a higher cost of living or housing or a greater need for additional health services, using data obtained from the most recent federal census, the federal Consumer Expenditure Survey, or from other sources. The proposal may include an administrative mechanism for outreach and eligibility.

(c) The applicant may include in its proposal reimbursement of medical, dental, vision, or mental health services delivered to children who are eligible under the State Children s Health Insurance Program (Subchapter 21 (commencing with Section 1397aa) of Chapter 7 of Title 42 of the United States Code), if these services are part of an overall program with the measurable goal of enrolling served children in the Healthy Families Program.

(d) If a child is determined to be eligible for benefits for the treatment of an eligible medical condition under the California Children s Services Program pursuant to Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code, the health, dental, or vision plan providing services to the child pursuant to this part shall not be responsible for the provision of, or payment for, those authorized services for that child. The proposal from an applicant shall contain provisions to ensure that a child whom the health, dental, or vision plan reasonably believes would be eligible for services under the California Children s Services Program is referred to that program. The California Children s Services Program shall provide case management and authorization of services if the child is found to be eligible for the California Children s Services Program. Diagnosis and treatment services that are authorized by the California Children s Services Program shall be performed by paneled providers for that program and approved special care centers of that program and approved by the California Children s Services Program. All other services provided under the proposal from the applicant shall be made available pursuant to this part to a child who is eligible for services under the California Children s Services Program.

(e) An applicant may submit a proposal for reimbursement of medical, dental, or vision services delivered to adults as specified in subdivision (a).

(f) (1) If a proposal from an applicant for coverage of an adult includes state funds or funds derived from county sources, the applicant shall, to the extent feasible, include participation by health care service plans licensed by the Department of Managed Health Care or health insurers regulated by the Department of Insurance that contract with the board to provide services to Healthy Families Program subscribers in the geographic area.

(2) This subdivision shall not apply if the population to be served by the applicant s proposal is less than 1,000 persons.

(g) Notwithstanding any other provision of this section, an applicant may submit a proposal to the board for the purposes of providing comprehensive health insurance coverage to children whose coverage is not eligible for funding under Title XXI of the Social Security Act, or to a combination of children whose coverage is eligible for funding under Title XXI of the Social Security Act and children whose coverage is not eligible for that funding. To be approved by the board, these proposals shall comply with both of the following requirements:

(1) Meet all applicable requirements for funding under this part, except for availability of funding through Title XXI of the Social Security Act.

(2) Provide for the administration of children s coverage by the board through the administrative infrastructure serving the Healthy Families Program, and through health, dental, and vision plans serving the Healthy Families Program.

(h) Implementation of this section is conditioned on the board obtaining necessary federal approval of these provisions.

(Amended by Stats. 2011, Ch. 416, Sec. 1. Effective January 1, 2012. Inoperative July 1, 2014, as prescribed in Section 12699.64. Repealed as of January 1, 2016, pursuant to Section 12699.64.)



12699.54

(a) The board, in consultation with the State Department of Health Services, the Healthy Families Advisory Committee, and other appropriate parties, shall establish the criteria for evaluating an applicant s proposal, which shall include, but not be limited to, the following:

(1) The extent to which the program described in the proposal provides comprehensive coverage including health, dental, and vision benefits.

(2) Whether the proposal includes a promotional component to notify the public of its provision of health insurance to eligible children.

(3) The simplicity of the proposal s procedures for applying to participate and for determining eligibility for participation in its program.

(4) The extent to which the proposal provides for coordination and conformity with benefits provided through Medi-Cal and the Healthy Families Program.

(5) The extent to which the proposal provides for coordination and conformity with existing Healthy Families Program administrative entities in order to prevent administrative duplication and fragmentation.

(6) The ability of the health care providers designated in the proposal to serve the eligible population and the extent to which the proposal includes traditional and safety net providers, as defined in regulations adopted pursuant to the Healthy Families Program.

(7) For children s coverage, the extent to which the proposal intends to work with the school districts and county offices of education.

(8) The total amount of funds available to the applicant to implement the program described in its proposal, and the percentage of this amount proposed for administrative costs as well as the cost to the state to administer the proposal.

(9) The extent to which the proposal seeks to minimize the substitution of private employer health insurance coverage for health benefits provided through a governmental source.

(10) The extent to which local resources may be available after the depletion of federal funds to continue any current program expansions for persons covered under local health care financing programs or for expanded benefits.

(11) For coverage proposals for adults, the extent to which the proposal seeks to pursue assistance from employers in the payment of premiums and whether the proposal requires, as a condition of parental enrollment, the enrollment of children in the applicant s plan or a competing plan.

(12) For coverage proposals for adults, the extent to which the proposal offers subscribers a choice of health care service plans or health insurers similar to the choices available to children eligible for the Healthy Families Program in that county.

(13) For the purposes of defining an applicant s eligibility for funding under this part, the following shall apply:

(A) The same income methodology shall be used for the proposed program that is currently used for the Medi-Cal and the Healthy Families programs.

(B) Only participating licensed Healthy Families dental, health, and vision plans may be used. However, the board may permit exceptions to this requirement consistent with the purpose, of this part.

(b) The board may, in its sole discretion, approve or disapprove projects for funding pursuant to this part on an annual basis.

(c) To the extent that an applicant s proposal pursuant to this part provides for health plan or administrative services under a contract entered into by the board or at rates negotiated for the applicant by the board, a contract entered into by the board or by an applicant shall be exempt from any provision of law relating to competitive bidding, and shall be exempt from the review or approval of any division of the Department of General Services to the same extent as contracts entered into pursuant to Part 6.2 (commencing with Section 12693). The board and the applicant shall not be required to specify the amounts encumbered for each contract, but may allocate funds to each contract based on the projected or actual subscriber enrollments to a total amount not to exceed the amount appropriated for the project including family contributions.

(Amended by Stats. 2005, Ch. 80, Sec. 7. Effective July 19, 2005. Inoperative July 1, 2014, as prescribed in Section 12699.64. Repealed as of January 1, 2016, pursuant to Section 12699.64.)



12699.55

The board, in collaboration with the State Department of Health Services, shall review each funding proposal submitted by an applicant in accordance with the criteria described in Section 12699.54 and based on that criteria, approve or reject the proposal.

(Added by Stats. 2001, Ch. 648, Sec. 1. Effective October 10, 2001. Inoperative July 1, 2014, as prescribed in Section 12699.64. Repealed as of January 1, 2016, pursuant to Section 12699.64.)



12699.56

(a) Upon its approval of a proposal that shall include any allowable amount of federal funds under the State Children s Health Insurance Program (Subchapter 21 (commencing with Section 1397aa) of Chapter 7 of Title 42 of the United States Code), the board, in collaboration with the State Department of Health Services, may provide the applicant reimbursement in an amount equal to the amount that the applicant will contribute to implement the program described in its proposal, plus the appropriate and allowable amount of federal funds. Not more than 10 percent of the County Health Initiative Matching Fund and matching federal funds shall be expended in any one fiscal year for administrative costs, including the costs to the state to administer the proposal, unless the board permits the expenditure consistent with the availability of federal matching funds not needed for the purposes described in paragraph (3) of subdivision (a) of Section 12699.62, or unless the board determines that an expenditure for administrative costs has no impact on available federal funding. The board, in collaboration with the State Department of Health Services, may audit the expenses incurred by the applicant in implementing its program to ensure that the expenditures comply with the provisions of this part. No reimbursement may be made to an applicant that fails to meet its financial participation obligation under this part. The state s reasonable startup costs and ongoing costs for administering the program shall be reimbursed by those entities applying for funding.

(b) Any program approved pursuant to subdivision (g) of Section 12699.53 that requires any funding not allowable for a federal match under the State Children s Health Insurance Program (Subchapter 21 (commencing with Section 1397aa) of Chapter 7 of Title 42 of the United States Code) shall provide the board with the total amount of funds needed to provide that portion of coverage not eligible for federal matching funds, including reasonable startup costs and ongoing costs for administering the program.

(c) Each applicant that is provided funds under this part shall submit to the board a plan to limit initial and continuing enrollment in its program in the event the amount of moneys for its program is insufficient to maintain health insurance coverage for those participating in the program.

(Amended by Stats. 2005, Ch. 80, Sec. 8. Effective July 19, 2005. Inoperative July 1, 2014, as prescribed in Section 12699.64. Repealed as of January 1, 2016, pursuant to Section 12699.64.)



12699.57

Each health care service plan, specialized health care service plan, and health insurer that contracts to provide health care benefits under this part shall be licensed by the Department of Managed Health Care or the Department of Insurance.

(Amended by Stats. 2005, Ch. 80, Sec. 9. Effective July 19, 2005. Inoperative July 1, 2014, as prescribed in Section 12699.64. Repealed as of January 1, 2016, pursuant to Section 12699.64.)



12699.58

(a) The board, in collaboration with the State Department of Health Services, shall administer the provisions of this part and may do all of the following:

(1) Administer the expenditure of moneys from the fund.

(2) Issue rules and regulations as necessary.

(3) Enter into contracts.

(4) Sue and be sued.

(5) Employ necessary staff.

(6) Exercise all powers reasonably necessary to carry out the powers and responsibilities expressly granted or imposed by this part.

(b) The adoption and readoption of regulations pursuant to this section shall be deemed to be an emergency and necessary for the immediate preservation of public peace, health, and safety, or general welfare and shall be exempt from review by the Office of Administrative Law. Any emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations and shall remain in effect for not more than 180 days. The regulation shall become effective immediately upon filing with the Secretary of State.

(Amended by Stats. 2003, Ch. 230, Sec. 39. Effective August 11, 2003. Inoperative July 1, 2014, as prescribed in Section 12699.64. Repealed as of January 1, 2016, pursuant to Section 12699.64.)



12699.59

All expenses incurred by the board and the State Department of Health Services in administering this part, including, but not limited to, expenses for developing standards and processes to implement any of the provisions of this part, evaluating applications, or processing or granting appeals growing out of any of the provisions of this part, shall be paid from the fund or directly by applicants, except that the board may accept funding from a not-for-profit group or foundation, or from a governmental entity providing grants for health-related activities, to administer this part.

(Amended by Stats. 2005, Ch. 80, Sec. 10. Effective July 19, 2005. Inoperative July 1, 2014, as prescribed in Section 12699.64. Repealed as of January 1, 2016, pursuant to Section 12699.64.)



12699.60

Nothing in this part creates a right or an entitlement to the provision of health insurance coverage or health care benefits. No costs shall accrue to the state for the provision of these services. The state shall not be liable beyond the assets of the fund for any obligation incurred or liabilities sustained by applicants in the operation of the fund or of the projects authorized by this part.

(Amended by Stats. 2003, Ch. 230, Sec. 40. Effective August 11, 2003. Inoperative July 1, 2014, as prescribed in Section 12699.64. Repealed as of January 1, 2016, pursuant to Section 12699.64.)



12699.61

To the extent necessary to obtain federal financial participation for projects approved pursuant to this part, the Governor, in collaboration with the Managed Risk Medical Insurance Board and the State Department of Health Services, shall apply for one or more waivers or shall file state plan amendments pursuant to the federal State Children s Health Insurance Program (Subchapter 21 (commencing with Section 1397aa) of Chapter 7 of Title 42 of the United States Code) in coordination with the Managed Risk Medical Insurance Board and the State Department of Health Services to allow a county agency, local initiative, or county organized health system to apply for matching funds through the federal State Children s Health Insurance Program (Subchapter 21 (commencing with Section 1397aa) of Chapter 7 of Title 42 of the United States Code) using local funds for the state matching funds.

(Amended by Stats. 2003, Ch. 230, Sec. 41. Effective August 11, 2003. Inoperative July 1, 2014, as prescribed in Section 12699.64. Repealed as of January 1, 2016, pursuant to Section 12699.64.)



12699.62

(a) The provisions of this part shall be implemented only if all of the following conditions are met:

(1) Federal financial participation is available for this purpose.

(2) Federal participation is approved.

(3) The Managed Risk Medical Insurance Board determines that federal State Children s Health Insurance Program (Subchapter 21 (commencing with Section 1397aa) of Chapter 7 of Title 42 of the United States Code) funds remain available after providing funds for all current enrollees and eligible children and parents that are likely to enroll in the Healthy Families Program and, to the extent funded through the federal State Children s Health Insurance Program, the Access for Infants and Mothers Program and Medi-Cal program, as determined by a Department of Finance estimate. In each fiscal year, funds for adults shall only be provided to the extent that the funds are not needed for the children s expansion portion of the County Health Initiative Matching Fund.

(4) Funds are appropriated specifically for this purpose.

(b) The State Department of Health Services and the Managed Risk Medical Insurance Board may accept funding necessary for the preparation of the federal waiver applications or state plan amendments described in Section 12699.61 from a not-for-profit group or foundation.

(Amended by Stats. 2003, Ch. 866, Sec. 5. Effective January 1, 2004. Inoperative July 1, 2014, as prescribed in Section 12699.64. Repealed as of January 1, 2016, pursuant to Section 12699.64.)



12699.63

The state shall be held harmless for any federal disallowance resulting from this part and any other expenses or liabilities, including, but not limited to, the cost of processing or granting appeals. An applicant receiving supplemental reimbursement pursuant to this part shall be liable for any reduced federal financial participation, and any other expenses or liabilities, including, but not limited to, the costs of processing or granting appeals, resulting from the implementation of this part with respect to that applicant. The state may recoup any federal disallowance from the applicant.

(Amended by Stats. 2005, Ch. 80, Sec. 11. Effective July 19, 2005. Inoperative July 1, 2014, as prescribed in Section 12699.64. Repealed as of January 1, 2016, pursuant to Section 12699.64.)



12699.64

This part shall become inoperative on July 1, 2014, except to the extent its operation is necessary to allow the State Department of Health Care Services and other affected parties to complete all transactions started under this part, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2014, Ch. 31, Sec. 37. Effective June 20, 2014. Repealed as of January 1, 2016, by its own provisions. Note: Repeal affects Part 6.4, commencing with Section 12699.50.)






PART 6.5. CALIFORNIA MAJOR RISK MEDICAL INSURANCE PROGRAM

CHAPTER 1. General

12700

The Legislature finds and declares all of the following:

(a) That many Californians, do not have employer-sponsored group health coverage and are unable to secure adequate health coverage for themselves and their dependents because of preexisting medical conditions, and a number of employer sponsored groups have difficulty obtaining or maintaining their health coverage because some members of the group either have or are viewed as being at risk for having high medical costs.

(b) That, even where uninsured persons with preexisting conditions are able to secure coverage, the cost of coverage is prohibitively high or is secured only by waiving coverage for the preexisting conditions for which they are most likely to need care.

(c) That adverse selection precludes private health plans regulated by the State of California from enrolling medically uninsurable persons in the face of the escalating health care costs, and a highly competitive market.

(d) That, left to face the cost of major medical care without health coverage, all but the extremely affluent uninsured persons must ultimately look to publicly funded programs including Medi-Cal or MISP in the event of severe illness or injury.

(e) That a prudent means of making major medical coverage available to individuals presently unable to purchase it, is to subsidize their purchase of private health coverage from participating health plans.

(f) That a prudent means of making major medical coverage available to groups presently unable to purchase or having difficulty maintaining major medical coverage is to facilitate purchase of private health coverage from participating health plans.

(Amended by Stats. 1992, Ch. 1128, Sec. 11. Effective January 1, 1993. Operative July 1, 1993, by Sec. 15 of Ch. 1128. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12701

This part shall become inoperative on July 1, 2014, except to the extent its operation is necessary to allow the State Department of Health Care Services and other affected parties to complete all transactions started under this part, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2014, Ch. 31, Sec. 38. Effective June 20, 2014. Repealed as of January 1, 2016, by its own provisions. Note: Repeal affects Part 6.5, comprising Sections 12700 to 12739.4.)






CHAPTER 2. Definitions

12705

For the purposes of this part, the following terms have the following meanings:

(a) Applicant means an individual who applies for major risk medical coverage through the program.

(b) Board means the Managed Risk Medical Insurance Board.

(c) Fund means the Major Risk Medical Insurance Fund, from which the program may authorize expenditures to pay for medically necessary services which exceed subscribers contributions, and for administration of the program.

(d) Major risk medical coverage means the payment for medically necessary services provided by institutional and professional providers.

(e) Participating health plan means a private insurer (1) holding a valid outstanding certificate of authority from the Insurance Commissioner, a nonprofit membership corporation lawfully operating under the Nonprofit Corporation Law (Division 2 (commencing with Section 5000) of the Corporations Code), or a health care service plan as defined under subdivision (f) of Section 1345 of the Health and Safety Code, which is lawfully engaged in providing, arranging, paying for, or reimbursing the cost of personal health care services under insurance policies or contracts, medical and hospital service agreements, or membership contracts, in consideration of premiums or other periodic charges payable to it, and (2) which contracts with the program to administer major risk medical coverage to program subscribers.

(f) Plan rates means the total monthly amount charged by a participating health plan for a category of risk.

(g) Program means the California Major Risk Medical Insurance Program.

(h) Subscriber means an individual who is eligible for and receives major risk medical coverage through the program, and includes a member of a federally recognized California Indian tribe.

(i) Subscriber contribution means the portion of participating health plan rates paid by the subscriber, or paid on behalf of the subscriber by a federally recognized California Indian tribal government. If a federally recognized California Indian tribal government makes a contribution on behalf of a member of the tribe, the tribal government shall ensure that the subscriber is made aware of all the health plan options available in the county where the member resides.

(Amended by Stats. 2010, Ch. 526, Sec. 4. Effective January 1, 2011. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)






CHAPTER 3. Powers and Duties

12710

The California Major Risk Medical Insurance Program is hereby created in the Health and Welfare Agency. The program shall be managed by the Major Risk Medical Insurance Board. The board shall consist of seven members, five of whom shall be appointed as follows:

The Governor shall appoint three members, subject to confirmation by the Senate, and shall designate one of these appointees as chair of the board. The Senate Committee on Rules shall appoint one member. The Speaker of the Assembly shall appoint one member. The terms of appointment shall be four years.

The Secretary of Business, Transportation and Housing, or his or her designee, and the Secretary of Health and Welfare, or his or her designee, shall serve on the board as ex officio, nonvoting members.

The board shall appoint an executive director for the board, who shall serve at the pleasure of the board. The executive director shall receive the salary established by the Department of Human Resources for exempt officials. The executive director shall administer the affairs of the board as directed by the board, and shall direct the staff of the board. The executive director may appoint, with the approval of the board, staff necessary to carry out the provisions of this part.

(Amended by Stats. 2012, Ch. 665, Sec. 175. Effective January 1, 2013. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12710.1

The Major Risk Medical Insurance Board is hereby renamed the Managed Risk Medical Insurance Board. Any contract or agreement entered into by the Major Risk Medical Insurance Board shall constitute contracts or agreements entered into by the Managed Risk Medical Insurance Board. Any reference in any statute, regulation, contract, or any other document to the Major Risk Medical Insurance Board as of the effective date of this act shall be deemed a reference to the Managed Risk Medical Insurance Board.

(Added by Stats. 1993, Ch. 1146, Sec. 10.5. Effective October 11, 1993. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12710.2

Notwithstanding any other law, the board created pursuant to Section 12710 and renamed pursuant to Section 12710.1 shall continue until July 1, 2014, on which date it is dissolved and the term of any board member serving at that time ends.

(Added by Stats. 2014, Ch. 31, Sec. 39. Effective June 20, 2014.)



12711

The board shall have the authority:

(a) To determine the eligibility of applicants.

(b) To determine the major risk medical coverage to be provided program subscribers.

(c) To research and assess the needs of persons not adequately covered by existing private and public health care delivery systems and promote means of assuring the availability of adequate health care services.

(d) To approve subscriber contributions, and plan rates, and establish program contribution amounts.

(e) To provide major risk medical coverage for subscribers or to contract with a participating health plan or plans to provide or administer major risk medical coverage for subscribers.

(f) To authorize expenditures from the fund to pay program expenses which exceed subscriber contributions.

(g) To contract for administration of the program or any portion thereof with any public agency, including any agency of state government, or with any private entity.

(h) To issue rules and regulations to carry out the purposes of this part.

(i) To authorize expenditures from the fund or from other moneys appropriated in the annual Budget Act for purposes relating to Section 10127.15 of this code or Section 1373.62 of the Health and Safety Code.

(j) To exercise all powers reasonably necessary to carry out the powers and responsibilities expressly granted or imposed upon it under this part.

(Amended by Stats. 2002, Ch. 794, Sec. 15. Effective January 1, 2003. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12711.5

The board shall include a promotional component in the administrative costs of the program. This component shall include reasonable costs of advertising and other appropriate means of notifying the public of the program. Any state agency requested by the board shall provide assistance in implementing this promotional component of the program.

(Added by Stats. 1989, Ch. 1168, Sec. 1. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12712

The board shall, pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), adopt all necessary rules and regulations to carry out this part, including the following:

(a) Establishing the scope and content of adequate major medical coverage.

(b) Determining reasonable minimum standards for participating health plans.

(c) Determining the time, manner, method, and procedures for withdrawing program approval from a plan.

(d) Researching and assessing the needs of persons without adequate health coverage, and promoting means of assuring the availability of adequate health care services.

(e) Administering the program so as to ensure that the program subsidy amount does not exceed amounts transferred to the fund pursuant to Chapter 8 (commencing with Section 12739).

(f) Issuing appropriate rules and regulations for any other matters it may be authorized or required to provide for by this part. In adopting these rules and regulations, the board shall be guided by the needs and welfare of persons unable to secure adequate health coverage for themselves and their dependents, and prevailing practices among private health plans.

(Added by Stats. 1989, Ch. 1168, Sec. 1. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12712.5

In order to assist the California Health Benefit Exchange, established under Title 22 (commencing with Section 100500) of the Government Code, in conducting outreach to program subscribers and applicants, the board shall provide the Exchange, or its designee, with the names, addresses, email addresses, telephone numbers, other contact information, and written and spoken languages of program subscribers and applicants.

(Added by Stats. 2013, Ch. 442, Sec. 2. Effective January 1, 2014. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12713

Plan rates for major risk medical benefits approved for the program shall not be excessive, inadequate, or unfairly discriminatory, but shall be adequate to pay anticipated costs of claims or services and administration.

(Amended by Stats. 1990, Ch. 1060, Sec. 5. Effective September 19, 1990. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12714

There is in the program an appropriately qualified three-member physician advisory panel to be appointed by the board to provide consultation to the board on the utilization review, including peer review and quality assurance procedures of any participating health plan. The composition of the panel shall reflect the types of delivery systems providing services in this state. This consultation shall be nonbinding. The term of office of each member of this panel shall be for three years.

(Amended by Stats. 1990, Ch. 1060, Sec. 6. Effective September 19, 1990. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)






CHAPTER 4. Policies Issued by the Board

12715

If the board is unable to contract with participating health plans pursuant to Chapter 5 (commencing with Section 12720) the board shall issue or cause to be issued a policy of major risk medical coverage to subscribers. The policy may be offered directly by the program or by a participating health plan through a contract with the board. The contract may provide that the contracting health plan assumes full or partial risk for the cost of covered health services or that the contracting health plan undertakes only to provide administrative services. The subscriber contribution under this chapter shall not exceed 125 percent of the standard average individual rate for comparable coverage as determined by the board.

(Amended by Stats. 1990, Ch. 1060, Sec. 8. Effective September 19, 1990. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12716

The program may place a lien on compensation or benefits recovered or recoverable by a subscriber from any party or parties responsible for the compensation or benefits for which benefits have been provided under a policy issued under this chapter or Chapter 5 (commencing with Section 12720).

(Added by Stats. 1989, Ch. 1168, Sec. 1. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12717

Except as provided in Article 3.5 (commencing with Section 14124.70) of Chapter 7 of Part 3 of Division 9 of the Welfare and Institutions Code, benefits received under this chapter or Chapter 5 (commencing with Section 12720) are in excess of and secondary to, any other form of health benefits coverage.

(Added by Stats. 1989, Ch. 1168, Sec. 1. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12718

Benefits under this chapter or Chapter 5 (commencing with Section 12720) shall be subject to required subscriber copayments and deductibles as the board may authorize. Any authorized copayments shall not exceed 25 percent and any authorized deductible shall not exceed an annual household deductible amount of five hundred dollars ($500). However, health plans not utilizing a deductible may be authorized to charge an office visit copayment of up to twenty-five dollars ($25). If the board contracts with participating health plans pursuant to Chapter 5 (commencing with Section 12720), copayments or deductibles shall be authorized in a manner consistent with the basic method of operation of the participating health plans. The aggregate amount of deductible and copayments payable annually under this section shall not exceed two thousand five hundred dollars ($2,500) for an individual and four thousand dollars ($4,000) for a family.

(Amended by Stats. 1996, Ch. 792, Sec. 1. Effective January 1, 1997. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)






CHAPTER 5. Participating Health Plans

12720

The board shall provide coverage through participating health plans and may contract for the processing of applications, the enrollment of subscribers, and activities necessary to administer the program. A contract entered into pursuant to this part shall be exempt from any provision of law relating to competitive bidding, and shall be exempt from the review or approval of any division of the Department of General Services. The board shall not be required to specify the amounts encumbered for each contract but may allocate funds to each contract based on projected and actual subscriber enrollments in a total amount not to exceed revenue available for the program.

(Amended by Stats. 1996, Ch. 50, Sec. 3. Effective May 24, 1996. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12721

The board may provide or purchase stop-loss coverage under which the program and participating health plans share the risk for health plan expenses which exceed plan rates.

(Added by Stats. 1989, Ch. 1168, Sec. 1. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12722

The board shall withdraw its approval of any participating health benefits plan for noncompliance with program standards, nonpayment of claims, or other good cause shown. Approval shall not be withdrawn except after reasonable notice to the health plan, program subscribers enrolled in the plan, physicians or organizations of physicians offering services through the plan, and all interested parties.

(Added by Stats. 1989, Ch. 1168, Sec. 1. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12723

The participating health plans with which the program shall contract, if available, shall include:

(a) One or more statewide service benefit plans under which payment is made by a carrier under contracts with physicians, hospitals, or other providers of health services rendered to subscribers.

(b) One or more statewide indemnity benefit plans under which a carrier agrees to pay certain sums of money, not in excess of actual expenses incurred, for health services.

(c) Comprehensive group-practice prepayment plans which offer benefits, in whole or in substantial part, on a prepaid basis, with professional services thereunder provided by physicians or other providers of health services practicing as a group in a common center or centers. This group shall include physicians representing at least three major medical specialties who receive all or a substantial part of their professional income from the prepaid funds.

(d) Individual practice prepayment plans which offer health services in whole or in part on a prepaid basis, with professional services thereunder provided by individual physicians or other providers of health services who agree, under such conditions as may be prescribed by the board, to accept the payments provided by the plans as full payment for covered services rendered by them.

(e) Cost containment and cost reduction incentive programs which involve the subscriber as an active participant, along with the health plan and providers, in a joint effort toward containing and reducing the cost of providing medical and hospital health care services.

(Added by Stats. 1989, Ch. 1168, Sec. 1. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)






CHAPTER 6. Subscriber Eligibility and Enrollment

12725

(a) Each resident of the state meeting the eligibility criteria of this section and who is unable to secure adequate private health coverage is eligible to apply for major risk medical coverage through the program. For these purposes, resident includes a member of a federally recognized California Indian tribe.

(b) To be eligible for enrollment in the program, an applicant shall have been rejected for health care coverage by at least one private health plan. An applicant shall be deemed to have been rejected if the only private health coverage that the applicant could secure would do one of the following:

(1) Impose substantial waivers that the program determines would leave a subscriber without adequate coverage for medically necessary services.

(2) Afford limited coverage that the program determines would leave the subscriber without adequate coverage for medically necessary services.

(3) Afford coverage only at an excessive price, which the board determines is significantly above standard average individual coverage rates.

(c) Rejection for policies or certificates of specified disease or policies or certificates of hospital confinement indemnity, as described in Section 10198.61, shall not be deemed to be rejection for the purposes of eligibility for enrollment.

(d) The board may permit dependents of eligible subscribers to enroll in major risk medical coverage through the program if the board determines the enrollment can be carried out in an actuarially and administratively sound manner.

(e) Notwithstanding the provisions of this section, the board shall by regulation prescribe a period of time during which a resident is ineligible to apply for major risk medical coverage through the program if the resident either voluntarily disenrolls from, or was terminated for nonpayment of the premium from, a private health plan after enrolling in that private health plan pursuant to either Section 10127.15 or Section 1373.62 of the Health and Safety Code.

(f) For the period commencing September 1, 2003, to December 31, 2007, inclusive, subscribers and their dependents receiving major risk coverage through the program may receive that coverage for no more than 36 consecutive months. Ninety days before a subscriber or dependent s eligibility ceases pursuant to this subdivision, the board shall provide the subscriber and any dependents with written notice of the termination date and written information concerning the right to purchase a standard benefit plan from any health care service plan or health insurer participating in the individual insurance market pursuant to Section 10127.15 or Section 1373.62 of the Health and Safety Code. This subdivision shall become inoperative on December 31, 2007.

(Amended by Stats. 2006, Ch. 683, Sec. 4. Effective January 1, 2007. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12725.5

(a) It shall constitute unfair competition for purposes of Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code for an insurer, an insurance agent or broker, or an administrator, as defined in Section 1759, to refer an individual employee, or his or her dependents, to the program, or arrange for an individual employee, or his or her dependents, to apply to the program, for the purpose of separating that employee, or his or her dependents, from group health coverage provided in connection with the employee s employment.

(b) It shall constitute an unfair labor practice contrary to public policy and enforceable under Section 95 of the Labor Code for any employer to refer an individual employee, or his or her dependents, to the program, or to arrange for an individual employee, or his or her dependents, to apply to the program, for the purpose of separating that employee, or his or her dependents, from group health coverage provided in connection with the employee s employment.

(c) As used in this section, group health coverage includes any nonprofit hospital service plan, health care service plan, self-insured employee welfare benefit plan, or disability insurance providing medical or hospital benefits.

(Amended by Stats. 1991, Ch. 278, Sec. 11.4. Effective July 30, 1991. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12726

The board may permit the exclusion of coverage or benefits for charges or expenses incurred by a subscriber during the first six months of enrollment in the program for any condition for which, during the six months immediately preceding enrollment in the program medical advice, diagnosis, care, or treatment was recommended or received as to the condition during that period.

However, the exclusion from coverage of this section shall be waived to the extent to which the subscriber was covered under any creditable coverage, as defined in Section 10900, that was terminated, provided the subscriber has applied for enrollment in the program not later than 63 days following termination of the prior coverage, or within 180 days of termination of coverage if the subscriber lost his or her previous creditable coverage because the subscriber s employment ended, the availability of health coverage offered through employment or sponsored by an employer terminated, or an employer s contribution toward health coverage terminated. The exclusion from coverage of this section shall also be waived as to any condition of a subscriber previously receiving coverage under a plan of another state similar to the program established by this part if the subscriber was eligible for benefits under that other-state coverage for the condition. The board may establish alternative mechanisms applicable to enrollment in health plans described in subdivision (c) or (d) of Section 12723. These mechanisms may include, but are not limited to, a postenrollment waiting period.

(Amended by Stats. 2002, Ch. 760, Sec. 8. Effective January 1, 2003. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12727

Where more than one participating health plan is offered, the program shall make available to applicants eligible to enroll in the program sufficient information to make an informed choice among the various types of participating health plans. Each applicant shall be issued an appropriate document setting forth or summarizing the services to which an enrollee is entitled, procedures for obtaining major risk medical coverage, a list of contracting health plans and providers, and a summary of grievance procedures.

(Amended by Stats. 1990, Ch. 1060, Sec. 13. Effective September 19, 1990. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12728

After the applicant notifies the program in writing of his or her choice of participating health plan, the program shall assist the applicant in enrolling as a subscriber and securing major risk medical coverage for the subscriber and any dependents.

(Amended by Stats. 1990, Ch. 1060, Sec. 14. Effective September 19, 1990. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12729

A subscriber may request a change in coverage based upon a change in the family status of any dependent, by filing an application within 30 days after the occurrence of the change in family status, or at other times and under conditions as may be prescribed by program regulations.

(Added by Stats. 1989, Ch. 1168, Sec. 1. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12730

Health coverage secured through the program shall permit a covered dependent of a subscriber to elect to continue the same coverage upon the death of the subscriber, or upon the subscriber becoming eligible for Medicare Part A and Part B.

(Amended by Stats. 1991, Ch. 278, Sec. 11.5. Effective July 30, 1991. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12731

A transfer of enrollment from one participating health plan to another may be made by a subscriber at times and under conditions as may be prescribed by regulations of the program.

(Added by Stats. 1989, Ch. 1168, Sec. 1. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12732

If a subscriber is dissatisfied with any action or failure to act which has occurred in connection with a participating plan s coverage, the subscriber shall have the right to appeal to the board and shall be accorded an opportunity for a fair hearing. Hearings shall be conducted, insofar as practicable, pursuant to the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1989, Ch. 1168, Sec. 1. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12733

Subscribers and their dependents who become eligible for Part A and Part B of Medicare, excluding those on Medicare solely because of end-stage renal disease, shall not be enrolled, or continue to be enrolled, in major risk medical coverage afforded by this part.

(Amended by Stats. 1994, Ch. 195, Sec. 26. Effective July 12, 1994. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)






CHAPTER 7. Plan Rates and Compensation from the Fund

12735

Upon enrollment as a subscriber in the program, the subscriber shall be responsible for payment of the subscriber contribution. Termination of coverage by a participating health plan for nonpayment of the subscriber contribution shall be governed by the same laws and regulations by which the participating health plan is regulated as to all its subscribers and enrollees.

(Added by Stats. 1989, Ch. 1168, Sec. 1. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12736

Each health plan contracting with the board pursuant to Chapter 5 (commencing with Section 12720) shall submit annually to the program rates which it estimates are sufficient to cover the cost of providing major risk medical coverage to its subscribers. The rates shall be submitted on the basis of categories of risk which shall be established by the board.

(Amended by Stats. 1990, Ch. 1060, Sec. 16. Effective September 19, 1990. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12737

(a) The board shall establish program contribution amounts for each category of risk for each participating health plan. The program contribution amounts shall be based on the average amount of subsidy funds required for the program as a whole. To determine the average amount of subsidy funds required, the board shall calculate a loss ratio, including all medical costs, administration fees, and risk payments, for the program in the prior calendar year. The loss ratio shall be calculated using 125 percent of the standard average individual rates for comparable coverage as the denominator, and all medical costs, administration fees, and risk payments as the numerator. The average amount of subsidy funds required is calculated by subtracting 100 percent from the program loss ratio. For purposes of calculating the program loss ratio, no participating health plan s loss ratio shall be less than 100 percent and participating health plans with fewer than 1,000 program members shall be excluded from the calculation.

Subscriber contributions shall be established to encourage members to select those health plans requiring subsidy funds at or below the program average subsidy. Subscriber contribution amounts shall be established so that no subscriber receives a subsidy greater than the program average subsidy, except that:

(1) In all areas of the state, at least one plan shall be available to program participants at an average subscriber contribution of 125 percent of the standard average individual rates for comparable coverage.

(2) No subscriber contribution shall be increased by more than 10 percent above 125 percent of the standard average individual rates for comparable coverage.

(3) Subscriber contributions for participating health plans joining the program after January 1, 1997, shall be established at 125 percent of the standard average individual rates for comparable coverage for the first two benefit years the plan participates in the program.

(b) The program shall pay program contribution amounts to participating health plans from the Major Risk Medical Insurance Fund.

(c) Commencing January 1, 2013, in addition to the amount of subsidy funds required pursuant to subdivision (a), the program may further subsidize subscriber contributions so that the amount paid by each subscriber is below 125 percent of the standard average individual risk rate for comparable coverage but no less than 100 percent of the standard average individual risk rate for comparable coverage. For purposes of calculating premiums for the following products, any reference to, or use of, subscriber contributions, premiums, average premiums, or amounts paid by subscribers in the program shall be construed to mean subscriber contributions as described in subdivision (a) without application of the additional subsidies permitted by this subdivision:

(1) Standard benefit plans pursuant to Section 10127.16 and Section 1373.622 of the Health and Safety Code.

(2) Health benefit plans and health care service plan contracts for federally eligible defined individuals pursuant to Sections 10901.3 and 10901.9 and Sections 1399.805 and 1399.811 of the Health and Safety Code.

(3) Conversion coverage pursuant to Section 12682.1 and Section 1373.6 of the Health and Safety Code.

(Amended by Stats. 2013, Ch. 23, Sec. 25. Effective June 27, 2013. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12738

A participating health plan may charge subscriber contributions under this chapter which do not exceed the difference between its plan rate for the category of risk and the program contribution amount for the category of risk.

(Added by Stats. 1989, Ch. 1168, Sec. 1. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)






CHAPTER 8. Major Risk Medical Insurance Fund

12739

(a) There is hereby created in the State Treasury a special fund known as the Major Risk Medical Insurance Fund that is, notwithstanding Section 13340 of the Government Code, continuously appropriated to the board for the purposes specified in Sections 10127.15 and 12739.1 and Section 1373.62 of the Health and Safety Code.

(b) After June 30, 1991, the following amounts shall be deposited annually in the Major Risk Medical Insurance Fund:

(1) (A) Eighteen million dollars ($18,000,000) from the Hospital Services Account in the Cigarette and Tobacco Products Surtax Fund.

(B) Notwithstanding subparagraph (A), for the 2009 10 fiscal year, the Controller shall not deposit any amount into the Major Risk Medical Insurance Fund from the Hospital Services Account in the Cigarette and Tobacco Products Surtax Fund.

(2) (A) Eleven million dollars ($11,000,000) from the Physician Services Account in the Cigarette and Tobacco Products Surtax Fund.

(B) Notwithstanding subparagraph (A), for the 2007 08 fiscal year only, the Controller shall reduce the amount deposited into the Major Risk Medical Insurance Fund from the Physician Services Account in the Cigarette and Tobacco Products Surtax Fund to one million dollars ($1,000,000).

(3) One million dollars ($1,000,000) from the Unallocated Account in the Cigarette and Tobacco Products Surtax Fund.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 23. Effective July 28, 2009. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12739.05

Notwithstanding Section 12739, funds placed in the Major Risk Medical Insurance Fund pursuant to Section 1341.45 of the Health and Safety Code shall not be continuously appropriated.

(Added by Stats. 2008, Ch. 607, Sec. 11. Effective September 30, 2008. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12739.1

Except as provided in Section 12739.2, the board shall authorize the expenditure of money in the fund to cover program expenses, including program expenses that exceed subscriber contributions, and to cover expenses relating to Section 10127.15, or to Section 1373.62 of the Health and Safety Code. The board shall determine the amount of funds expended for each of these purposes, taking into consideration the requirements of this part, Section 10127.15, and Section 1373.62 of the Health and Safety Code.

(Amended by Stats. 2002, Ch. 794, Sec. 19. Effective January 1, 2003. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12739.2

From money appropriated by the Legislature to the fund, the board may expend sufficient funds to carry out the purposes of this part and of Section 10127.15 and Section 1373.62 of the Health and Safety Code.

However, the state shall not be liable beyond the assets of the fund for any obligations incurred, or liabilities sustained, in the operation of the California Major Risk Medical Insurance Program or for the expenditures described in Section 10127.15 and Section 1373.62 of the Health and Safety Code.

(Amended by Stats. 2002, Ch. 794, Sec. 20. Effective January 1, 2003. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12739.3

Any moneys remaining in the fund at the end of any fiscal year may be carried forward to the next succeeding fiscal year.

(Added by Stats. 1989, Ch. 1168, Sec. 1. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)



12739.4

The board shall establish a reserve which is sufficient to prudently operate the program.

(Added by Stats. 1989, Ch. 1168, Sec. 1. Inoperative July 1, 2014, as prescribed in Section 12701. Repealed as of January 1, 2016, pursuant to Section 12701.)









PART 6.6. QUALIFIED HIGH RISK POOLS

12739.5

It is the intent of the Legislature to implement Section 1101 of the federal Patient Protection and Affordable Care Act (Public Law 111-148) in California to establish a temporary high risk pool so that access to health coverage for individuals with preexisting medical conditions can be effectively and promptly provided by the Managed Risk Medical Insurance Board.

(Added by Stats. 2010, Ch. 31, Sec. 5. Effective June 29, 2010. Repealed as of January 1, 2020, pursuant to Section 12739.62.)



12739.50

For the purposes of this part, the following terms have the following meanings:

(a) Applicant means an individual who applies for high risk medical coverage through the program.

(b) Board means the Managed Risk Medical Insurance Board.

(c) Federal temporary high risk pool is the temporary high risk health insurance pool program established pursuant to Section 1101 of the federal Patient Protection and Affordable Care Act (Public Law 111-148).

(d) Fund means the Federal Temporary High Risk Health Insurance Fund, established in Section 12739.71, from which the board may authorize expenditures to pay for all of the following:

(1) Covered, medically necessary services that exceed subscribers contributions.

(2) Administration of the program.

(3) Marketing and outreach.

(e) High risk medical coverage or coverage means payment for medically necessary services provided by institutional and professional providers through the program.

(f) Participating health plan means a private insurer holding a valid outstanding certificate of authority from the Insurance Commissioner or a health care service plan, as defined under subdivision (f) of Section 1345 of the Health and Safety Code, that contracts with the program to provide or administer high risk medical coverage to program subscribers.

(g) Plan rates means the total monthly amount charged by a participating health plan to provide or administer high risk medical coverage.

(h) Program means the Federal Temporary High Risk Pool through which the board operates the federal temporary high risk pool in California.

(i) Subscriber means an eligible individual, as defined in subsection (d) of Section 1101 of the federal Patient Protection and Affordable Care Act (Public Law 111-148), who is enrolled in the program, and includes a member of a federally recognized California Indian tribe.

(j) Subscriber contribution means the premium for high risk medical coverage paid by the subscriber or, if authorized by the federal government, paid on behalf of the subscriber by a federally recognized California Indian tribal government. If a federally recognized California Indian tribal government makes a contribution on behalf of a member of the tribe, the tribal government shall ensure that the subscriber is made aware of all the health coverage options, including participating health plans, available in the county where the member resides.

(Added by Stats. 2010, Ch. 31, Sec. 5. Effective June 29, 2010. Repealed as of January 1, 2020, pursuant to Section 12739.62.)



12739.51

The Federal Temporary High Risk Pool is hereby created in the California Health and Human Services Agency. The program shall be managed by the board.

(Added by Stats. 2010, Ch. 31, Sec. 5. Effective June 29, 2010. Repealed as of January 1, 2020, pursuant to Section 12739.62.)



12739.52

The board shall have the authority to do all of the following, consistent with Section 1101 of the federal Patient Protection and Affordable Care Act (Public Law 111-148):

(a) Enter into an agreement with the federal Department of Health and Human Services to administer the federal temporary high risk pool as provided in Section 12739.53.

(b) Determine eligibility criteria and enrollment and disenrollment criteria and processes, including processes for waiting lists, enrollment limits, disenrollments, and any other limits on enrollment needed to maintain program expenditures within available federal funds.

(c) Determine the participation requirements of applicants, subscribers, and participating health plans, third-party administrators, and other contractors.

(d) Determine when subscribers coverage begins and ends.

(e) Provide for the processing of applications and the enrollment of subscribers.

(f) Determine the high risk medical coverage to be provided to subscribers, including the scope of benefits and subscriber cost sharing.

(g) Establish subscriber contributions and plan rates.

(h) (1) Provide high risk medical coverage for subscribers through contracts with participating health plans or third-party administrators to provide or administer the coverage. A contract between the board and a participating health plan may provide that the contracting health plan assumes full or partial risk for the cost of covered health services or that the contracting health plan undertakes to provide only administrative services for the state s self-insured high risk medical coverage. A contract between the board and a third-party administrator may provide that the third-party administrator undertakes to provide only administrative services for the state s self-insured high risk medical coverage. The board may provide or purchase stop-loss coverage under which the program and participating health plans or stop-loss insurers share the risk for health plan expenses that exceed plan rates.

(2) Nothing in paragraph (1) shall be construed to alter the rights of a participating health plan under existing law if the board is unable to continue payment to the plan in accordance with the terms of the plan s contract with the board.

(i) Authorize expenditures from the fund to pay program expenses that exceed subscriber contributions.

(j) Contract for administration of the program or any portion of the program with any public agency, including any agency of state government, or with any private entity.

(k) If, and to the extent, permitted by federal law and by the federal Department of Health and Human Services, align program administration with the administration of the Major Risk Medical Insurance Program established pursuant to Part 6.5 (commencing with Section 12700) to ensure coordination and administrative efficiency.

(l) Sue and be sued.

(m) Employ necessary staff.

(n) Refer potential violations of state and federal law by participating health plans and other entities and persons to the appropriate regulatory agencies.

(o) Subject to the approval of the Department of Finance, obtain loans from the General Fund for all necessary and reasonable expenses related to the administration of the fund and the program. The board shall repay principal and interest, using the pooled money investment account rate of interest, to the General Fund no later than July 1, 2014.

(p) (1) Issue rules and regulations to carry out the purposes of this part. The adoption and readoption of regulations to implement this part shall be deemed to be an emergency that calls for immediate action to avoid serious harm to the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the board is hereby exempted from the requirement that the board describe facts showing the need for immediate action and from review by the Office of Administrative Law.

(2) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the board shall, without taking any regulatory action, initially implement this section pursuant to the agreement with the federal Department of Health and Human Services described in subdivision (a) of Section 12739.53. Thereafter, the board shall adopt any necessary regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code and with paragraph (1) of this subdivision.

(q) Exercise all powers reasonably necessary to carry out the powers and responsibilities expressly granted or imposed upon the board under this part, including the powers and responsibilities necessary to enter into an agreement with, and comply with the requirements of, the federal Department of Health and Human Services as described in subdivision (a) of Section 12739.53.

(Added by Stats. 2010, Ch. 31, Sec. 5. Effective June 29, 2010. Repealed as of January 1, 2020, pursuant to Section 12739.62.)



12739.53

(a) The board shall, consistent with Section 1101 of the federal Patient Protection and Affordable Care Act (P.L. 111-148) and state and federal law and contingent on the agreement of the federal Department of Health and Human Services and receipt of sufficient federal funding, enter into an agreement with the federal Department of Health and Human Services to administer the federal temporary high risk pool in California.

(b) If the federal Department of Health and Human Services and the state enter into an agreement to administer the federal temporary high risk pool, the board shall do all of the following:

(1) Administer the program pursuant to that agreement.

(2) Begin providing coverage in the program on the date established pursuant to the agreement with the federal Department of Health and Human Services.

(3) Establish the scope and content of high risk medical coverage.

(4) Determine reasonable minimum standards for participating health plans, third-party administrators, and other contractors.

(5) Determine the time, manner, method, and procedures for withdrawing program approval from a plan, third-party administrator, or other contractor, or limiting enrollment of subscribers in a plan.

(6) Research and assess the needs of persons without adequate health coverage and promote means of ensuring the availability of adequate health care services.

(7) Administer the program to ensure the following:

(A) That the program subsidy amount does not exceed amounts transferred to the fund pursuant to this part.

(B) That the aggregate amount spent for high risk medical coverage and program administration does not exceed the federal funds available to the state for this purpose and that no state funds are spent for the purposes of this part.

(8) Maintain enrollment and expenditures to ensure that expenditures do not exceed amounts available in the fund and that no state funds are spent for purposes of this part. If sufficient funds are not available to cover the estimated cost of program expenditures, the board shall institute appropriate measures to limit enrollment.

(9) In adopting benefit and eligibility standards, be guided by the needs and welfare of persons unable to secure adequate health coverage for themselves and their dependents and by prevailing practices among private health plans.

(10) As required by the federal Department of Health and Human Services, implement procedures to provide for the transition of subscribers into qualified health plans offered through an exchange or exchanges to be established pursuant to the federal Patient Protection and Affordable Care Act (P.L. 111-148).

(11) Post on the board s Internet Web site the monthly progress reports submitted to the federal Department of Health and Human Services. In addition, the board shall provide notice of any anticipated waiting lists or disenrollments due to insufficient funding to the public, by making that notice available as part of its board meetings, and concurrently to the Legislature.

(12) Develop and implement a plan for marketing and outreach.

(c) There shall not be any liability in a private capacity on the part of the board or any member of the board, or any officer or employee of the board for or on account of any act performed or obligation entered into in an official capacity, when done in good faith, without intent to defraud, and in connection with the administration, management, or conduct of this part or affairs related to this part.

(Amended by Stats. 2011, Ch. 296, Sec. 194. Effective January 1, 2012. Repealed as of January 1, 2020, pursuant to Section 12739.62.)



12739.54

(a) Plan rates for high risk medical benefits approved for the program shall not be excessive, inadequate, or unfairly discriminatory, but shall be adequate to pay anticipated costs of claims or services and administration.

(b) As a condition of reimbursement, participating health plans or third-party administrators shall submit claims to the board within 18 months following the date of service. The board may vary the time limit established in this subdivision if necessary to administer the reimbursement or reconciliation processes established by the board or to meet the requirements of the state s agreement with the federal Department of Health and Human Services described in subdivision (a) of Section 12739.53.

(Added by Stats. 2010, Ch. 31, Sec. 5. Effective June 29, 2010. Repealed as of January 1, 2020, pursuant to Section 12739.62.)



12739.55

The program may place a lien on compensation or benefits recovered or recoverable by a subscriber from any party or parties responsible for the compensation or benefits for which benefits have been provided pursuant to this part.

(Added by Stats. 2010, Ch. 31, Sec. 5. Effective June 29, 2010. Repealed as of January 1, 2020, pursuant to Section 12739.62.)



12739.56

Except as provided in Article 3.5 (commencing with Section 14124.70) of Chapter 7 of Part 3 of Division 9 of the Welfare and Institutions Code, benefits received under this part are in excess of, and secondary to, any other form of health benefits coverage.

(Added by Stats. 2010, Ch. 31, Sec. 5. Effective June 29, 2010. Repealed as of January 1, 2020, pursuant to Section 12739.62.)



12739.57

The board shall provide coverage pursuant to this part through participating health plans or through provider networks using a third-party administrator and may contract for the processing of applications, the enrollment of subscribers, and all activities necessary to administer the program. Any contract entered into pursuant to this part shall be exempt from any provision of law relating to competitive bidding, and shall be exempt from the review or approval of any division of the Department of General Services. The board shall not be required to specify the amounts encumbered for each contract but may allocate funds to each contract based on projected and actual subscriber enrollments in a total amount not to exceed revenue available for the program.

(Added by Stats. 2010, Ch. 31, Sec. 5. Effective June 29, 2010. Repealed as of January 1, 2020, pursuant to Section 12739.62.)



12739.58

A transfer of enrollment from one participating health plan to another may be made by a subscriber at times and under conditions as may be prescribed by regulations of the program.

(Added by Stats. 2010, Ch. 31, Sec. 5. Effective June 29, 2010. Repealed as of January 1, 2020, pursuant to Section 12739.62.)



12739.59

(a) Program decisions concerning an applicant s or subscriber s eligibility or eligibility date may be appealed to the board, according to procedures to be established by the board.

(b) Coverage determinations may be appealed to the board, according to procedures established by the board. If permitted by the federal Department of Health and Human Services, the board shall not be required to provide an appeal concerning a coverage determination if the subject of the appeal is within the jurisdiction of the Department of Managed Health Care pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) and its implementing regulations or within the jurisdiction of the Department of Insurance pursuant to the Insurance Code and its implementing regulations.

(c) Hearings shall be conducted according to the requirements of the federal Department of Health and Human Services and, insofar as practicable and not inconsistent with those requirements, pursuant to the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2010, Ch. 31, Sec. 5. Effective June 29, 2010. Repealed as of January 1, 2020, pursuant to Section 12739.62.)



12739.60

Upon enrollment as a subscriber in the program, the subscriber shall be responsible for payment of the subscriber contribution.

(Added by Stats. 2010, Ch. 31, Sec. 5. Effective June 29, 2010. Repealed as of January 1, 2020, pursuant to Section 12739.62.)



12739.61

(a) Subject to subdivision (c), the board shall cease to provide coverage through the program on July 1, 2013, except as required by the contract between the board and the United States Department of Health and Human Services, and at that time shall cease to operate the program except as required to complete payments to, or payment reconciliations with, participating health plans or other contractors, process appeals, or conduct other necessary termination activities.

(b) Any permanent or probationary civil service employee who is employed by the board and assigned to the program and whose function ceases due to this section shall immediately be transferred to the California Health Benefit Exchange and shall retain his or her status, position, and rights pursuant to Section 19050.9 of the Government Code and the State Civil Service Act (Part 2 (commencing with Section 18500) and Part 2.6 (commencing with Section 19815) of Division 5 of Title 2 of the Government Code).

(c) Commencing on July 1, 2014, the State Department of Health Care Services shall complete payments to, or payment reconciliations with, participating health plans or other contractors, process appeals, or conduct other necessary program termination activities.

(Amended by Stats. 2014, Ch. 31, Sec. 40. Effective June 20, 2014. Repealed as of January 1, 2020, pursuant to Section 12739.62.)



12739.62

This part shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Added by Stats. 2010, Ch. 31, Sec. 5. Effective June 29, 2010. Repealed as of January 1, 2020, by its own provisions. Note: Repeal affects Part 6.6, commencing with Section 12739.5.)






PART 6.7. Federal Temporary High Risk Health Insurance Fund

12739.70

The definitions in Section 12739.50 shall apply to this part.

(Added by Stats. 2010, Ch. 32, Sec. 3. Effective June 29, 2010. Repealed as of January 1, 2020, pursuant to Section 12739.76.)



12739.71

There is hereby created in the State Treasury a special fund known as the Federal Temporary High Risk Health Insurance Fund that is, notwithstanding Section 13340 of the Government Code, continuously appropriated to the board for the purposes specified in Part 6.6 (commencing with Section 12739.5).

(Added by Stats. 2010, Ch. 32, Sec. 3. Effective June 29, 2010. Repealed as of January 1, 2020, pursuant to Section 12739.76.)



12739.72

The board shall authorize the expenditure of money in the fund to cover program expenses, including program expenses that exceed subscriber contributions.

(Added by Stats. 2010, Ch. 32, Sec. 3. Effective June 29, 2010. Repealed as of January 1, 2020, pursuant to Section 12739.76.)



12739.73

From amounts transferred to the fund, the board may expend sufficient funds to carry out the purposes of Part 6.6 (commencing with Section 12739.5). The state shall not be liable beyond the assets of the fund for any obligations incurred, or liabilities sustained, in the operation of the program.

(Added by Stats. 2010, Ch. 32, Sec. 3. Effective June 29, 2010. Repealed as of January 1, 2020, pursuant to Section 12739.76.)



12739.74

Any moneys remaining in the fund at the end of any fiscal year may be carried forward to the next succeeding fiscal year.

(Added by Stats. 2010, Ch. 32, Sec. 3. Effective June 29, 2010. Repealed as of January 1, 2020, pursuant to Section 12739.76.)



12739.75

The board shall establish a reserve that is sufficient to prudently operate the program, unless the federal Department of Health and Human Services establishes other procedures to maintain a prudent reserve.

(Added by Stats. 2010, Ch. 32, Sec. 3. Effective June 29, 2010. Repealed as of January 1, 2020, pursuant to Section 12739.76.)



12739.755

The sum of seven hundred sixty-one million dollars ($761,000,000) is hereby appropriated without regard to fiscal years from the Federal Trust Fund to the board, from funds received from the federal government under Section 1101 of the federal Patient Protection and Affordable Care Act (Public Law 111-148), for transfer to the fund for the purposes specified in Section 12739.71.

(Added by Stats. 2010, Ch. 31, Sec. 6. Effective June 29, 2010. Repealed as of January 1, 2020, pursuant to Section 12739.76.)



12739.76

This part shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Added by Stats. 2010, Ch. 32, Sec. 3. Effective June 29, 2010. Repealed as of January 1, 2020, by its own provisions. Note: Repeal affects Part 6.7, commencing with Section 12739.70.)






PART 6.8. Program Transfers

12739.77

For the purposes of this part, the following terms have the following meanings:

(a) Board means the Managed Risk Medical Insurance Board.

(b) Employee means permanent or probationary civil service employee.

(Added by Stats. 2013, Ch. 448, Sec. 2. Effective January 1, 2014.)



12739.78

(a) (1) If any statute dissolves or terminates the board, any employee of the board who, immediately prior to the effective date of the dissolution or termination of the board, was assigned to the Healthy Families Program (Part 6.2 (commencing with Section 12693)), the Access for Infants and Mothers Program (Part 6.3 (commencing with Section 12695)), the County Health Initiative Matching Fund (Part 6.4 (commencing with Section 12699.50)), or the Major Risk Medical Insurance Program (Part 6.5 (commencing with Section 12700)) shall be transferred to the State Department of Health Care Services and shall retain his or her status, position, and rights pursuant to Section 19050.9 of the Government Code and the State Civil Service Act (Part 2 (commencing with Section 18500) and Part 2.6 (commencing with Section 19815) of Division 5 of Title 2 of the Government Code).

(2) If employees are transferred to the State Department of Health Care Services pursuant to this subdivision, the department shall prepare a report on the transfer of employees, and, if applicable, any functions transferred to the department upon dissolution or termination of the board. The report shall, at a minimum, describe any assignment of new activities to transferred employees and provide workload justification for the position authority transferred pursuant to this subdivision. The department shall submit the report to the fiscal and relevant policy committees of the Legislature by February 1 of the year following the year in which employees are transferred, and shall update the report, if necessary, by February 1 of each of the two years following submission of the report. The report may be included with any budget information submitted by the department to those committees.

(b) (1) If any statute dissolves or terminates the board, any employee of the board who, immediately prior to the effective date of the dissolution or termination of the board, was assigned to the Federal Temporary High Risk Pool (Part 6.6 (commencing with Section 12739.5) and Part 6.7 (commencing with Section 12739.70)) shall be transferred to the California Health Benefit Exchange and shall retain his or her status, position, and rights pursuant to Section 19050.9 of the Government Code and the State Civil Service Act (Part 2 (commencing with Section 18500) and Part 2.6 (commencing with Section 19815) of Division 5 of Title 2 of the Government Code).

(2) This subdivision shall not apply to any employee who has transferred to the California Health Benefit Exchange pursuant to subdivision (b) of Section 12739.61 or Section 12739.79.

(c) If any statute dissolves or terminates the board, an employee s applicable reinstatement rights that would have applied to the board shall instead apply to the State Department of Health Care Services.

(Amended by Stats. 2014, Ch. 31, Sec. 41. Effective June 20, 2014.)



12739.79

Any permanent or probationary civil service employee who is employed by the board and assigned to the Federal Temporary High Risk Pool (Part 6.6 (commencing with Section 12739.5) and Part 6.7 (commencing with Section 12739.70)) and whose function ceases due to Section 12739.61 shall immediately be transferred to the California Health Benefit Exchange and shall retain his or her status, position, and rights pursuant to Section 19050.9 of the Government Code and the State Civil Service Act (Part 2 (commencing with Section 18500) and Part 2.6 (commencing with Section 19815) of Division 5 of Title 2 of the Government Code).

(Added by Stats. 2014, Ch. 31, Sec. 42. Effective June 20, 2014.)






PART 7. HOME PROTECTION

CHAPTER 1. Definitions and Licensing

12740

The definitions used in this section govern the construction and terms used in this part but shall not affect any other provisions of this code:

(a) Home protection contract means a contract or agreement whereby a person, other than a builder, seller, or lessor of the home which is the subject of the contract, undertakes for a specified period of time, for a predetermined fee, to repair or replace all or any part of any component, system or appliance of a home necessitated by wear and tear, deterioration or inherent defect, arising during the effective period of the contract, and, in the event of an inspection conducted pursuant to subdivision (b) of Section 12761, by the failure of that inspection to detect the likelihood of any such loss.

Such contract shall provide for a system of service for effectuating such repair or replacement and shall not include protection against consequential damage from the failure of any component, system or appliance.

(b) Home protection company means any person licensed pursuant to this part which issues home protection contracts.

(c) Protection contract fee means the consideration received, or to be received, by a home protection company for the issuance of any home protection contract.

A home protection contract fee shall be the fee established by a home protection company for coverage extending one year from the effective date of the contract. Where initial coverage is provided for a period in excess of one year, the home protection contract fee shall be the annual fee, plus a separately stated pro rata portion of the annual fee for the period of coverage which exceeds one year.

(d) Home or residential property as used in this part means any single or multiple unit or units, including mobilehomes, (as defined in Health and Safety Code Section 18211) used primarily for residential purposes.

(Amended (as amended by Stats. 1981, Ch. 820) by Stats. 1987, Ch. 664, Sec. 5.)



12741

This part shall not apply to:

(a) Performance guarantees or service contracts given by either the builder of a home or the manufacturer or seller of an appliance or other system or component, whether or not an identifiable charge is made for such guarantee or service contract.

(b) Any service contract, guarantee, or warranty intending to guarantee or warrant the repairs or service of a home appliance, system or component, provided such service contract, guarantee, or warranty is issued by a person who has sold, serviced, repaired or provided replacement of that appliance, system or component at the time of, or prior to issuance of the contract, guarantee, or warranty; and, provided, further, that the person issuing the service contract, guarantee, or warranty does not engage in the business of a home protection company.

(c) The provider of any pest control service agreement pursuant to Section 8516 of the Business and Professions Code.

(d) This section shall become operative January 1, 2004.

(Repealed (in Sec. 2) and added by Stats. 1997, Ch. 523, Sec. 3. Effective January 1, 1998. Section operative January 1, 2004, by its own provisions.)



12742

Home protection contracts and home protection companies, and all matters incident to or concerned with such contracts and companies, shall be exclusively subject to and regulated by the provisions of this part and, except as provided in Section 12743, shall not be governed by any other provision of this code.

(Added by Stats. 1978, Ch. 1203.)



12743

The following provisions of this code shall be applicable to home protection contracts and home protection companies:

(a) Sections 1 to 46, inclusive.

(b) Chapter 3 (commencing with Section 330) of Part 1, Division 1.

(c) Chapter 12 (commencing with Section 679.70) of Part 1, Division 1.

(d) These provisions of Chapter 1, Part 2, Division 1:

(1) Article 1 (commencing with Section 680).

(2) Article 1.5 (commencing with Section 685).

(3) Article 2 (commencing with Section 690).

(4) Section 699, 699.5, 700, 701, 704, 704.5, 704.7, 705, 705.1, 707, 708, 709, 710, 713, 714, 715, 716, 717, 718, 720, and 725 of Article 3 (commencing with Section 699).

(5) Section 750.

(6) Article 5.5 (commencing with Section 770).

(7) Article 6.5 (commencing with Section 790).

(8) Article 8 (commencing with Section 820).

(9) Article 9 (commencing with Section 880).

(10) Article 11 (commencing with Section 939).

(11) Article 13 (commencing with Section 980).

(12) Article 14 (commencing with Section 1010).

(13) Article 14.5 (commencing with Section 1065.1).

(14) Article 15 (commencing with Section 1070).

(15) Article 16 (commencing with Section 1080).

(16) Article 17 (commencing with Section 1100).

(e) These provisions of Chapter 2, Part 2, Division 1:

(1) Article 1 (commencing with Section 1140).

(2) Article 2 (commencing with Section 1150).

(3) Article 3 (commencing with Section 1170).

(4) Article 4 (commencing with Section 1190).

(5) Article 4.7 (commencing with Section 1215).

(6) Article 7 (commencing with Section 1250).

(7) Article 8 (commencing with Section 1260).

(f) Article 4 (commencing with Section 1610) of Chapter 4 of Part 2 of Division 1.

(g) Article 3 (commencing with Section 1631) of Chapter 5 of Part 2 of Division 1.

(h) Sections 1850, 1850.5, 1852, 1853.5, 1853.7, 1853.8, 1857, 1857.2, 1857.3, 1857.4, 1857.5, 1858, 1858.05, 1858.1, 1858.15, 1858.2, 1858.3, 1858.4, 1858.5, 1858.6, 1858.7, 1859, 1859.1, 1860, 1860.1, 1860.2 of Chapter 9, Part 2, Division 1.

(i) Division 3 (commencing with Section 12900).

(j) In any references in the provisions made applicable to this part by subdivisions (a) to (i) inclusive of this section:

(1) Insurer shall mean home protection company.

(2) Insured shall mean a home protection contract holder.

(3) Premium shall mean protection contract fee.

(4) Policy or insurance shall mean home protection contract.

(k) When any provision of this code, other than this part, is applied to home protection companies, such provision shall be construed in accordance with the nature of home protection companies and the home protection business. In the event of any conflict between such other provision and this part, this part shall prevail.

(Amended by Stats. 1981, Ch. 820, Sec. 4.)



12744

(a) No person shall issue or offer to issue home protection contracts in this state unless such person holds a home protection company license issued by the department, except as provided in subdivision (b) of this section.

(b) An insurer admitted for the class of insurance defined in Section 120 is authorized, in addition to the underwriting powers granted by such class, to issue home protection contracts, but the provisions of this part shall not be otherwise applicable to such insurers or their contracts.

(c) No license shall be granted to a foreign applicant that has not fulfilled the requirements of Sections 716 and 717. For purposes of this part, the term class of insurance as used in said sections shall mean the business of a home protection company. This section shall not prohibit the admission of a foreign home protection company which has actively transacted home protection business in its state of domicile for three years or more.

(d) The commissioner shall by regulation prescribe forms for applications for home protection company licenses consistent with the provisions of this part. Any reference to certificate of authority in Article 3 (commencing with Section 699) of Chapter 1 of Part 2 of Division 1, shall mean home protection company license.

(Amended by Stats. 1986, Ch. 944, Sec. 1.)



12745

(a) Any insurance holding company subject to Article 4.7 (commencing with Section 1215) of Chapter 2 of Part 2 of Division 1, one of whose affiliates is a home protection company as defined in this part, may invest in or operate a corporation which provides home service contractor or dispatch services or appliance service or appliance repair services pursuant to a contract issued for that purpose. The corporation shall not be subject to licensing or regulation under this part except as set forth in this section, provided, that the contract shall not be sold in conjunction with, or otherwise attach to, the sale or any proposed sale of the real property to which it relates.

(b) At the time of filing its registration statement under Section 1215.4, and annually thereafter, each affiliate owning or operating such a corporation shall file as a supplement thereto, a statement of the financial condition of the corporation prepared according to generally accepted accounting principles, and a designated list of the name and addresses of all agents, employees, and independent contractors utilized to issue or sell those contracts. Each statement of financial condition and designated list shall be certified as correct by an officer of the corporation. The commissioner may prescribe the form for the statement or list.

(Added by Stats. 1986, Ch. 944, Sec. 2.)






CHAPTER 2. Fiscal Requirements

12750

(a) A home protection company which has issued or renewed an aggregate number of 1,000 or less contracts in the preceding calendar year shall maintain a minimum net worth of forty thousand dollars ($40,000) and for each additional 500 contracts, or fraction thereof, up to 10,000 contracts, an additional twenty thousand dollars ($20,000).

(b) Net worth is defined as the excess of admitted assets over all liabilities and required reserves. At least twenty thousand dollars ($20,000) of net worth shall consist of paid-in capital.

(Amended by Stats. 1981, Ch. 820, Sec. 5.)



12751

Any home protection company which has issued and in force, prior to January 1, 1979, any contracts for home protection exempt from the provisions of this part pursuant to Section 12741, shall carry a portion of the fee received for such contracts in the reserve contemplated by Section 985, as though such fees were premiums subject to the provisions of that section, and such sums shall be deemed equivalent to premiums for purposes of that section but shall not be considered premiums for the purposes of Section 12202 of the Revenue and Taxation Code.

(Added by Stats. 1978, Ch. 1203.)



12752

(a) Each home protection company shall file statements exhibiting its conditions and affairs in accordance with Sections 900, 900.5, 900.7, 900.8, 900.9, 902, 903, 903.5, 904, 922.1 to 922.8, inclusive, 923, 923.5, and 924. However, the required contents of the statements may be varied from the requirements thereof, pursuant to regulation adopted by the commissioner in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, so as to adapt the requirements to the home protection business.

(b) The commissioner shall, prior to licensure and at other times as appears necessary, examine the business and affairs of any home protection company subject to this part. Every home protection company so examined shall open its books and records for inspection by the commissioner and shall otherwise facilitate and cooperate in the examination. In making the examination, the commissioner shall have the rights specified in Section 733, and the examinee shall be subject to the obligations of Section 736.

(Amended by Stats. 1997, Ch. 315, Sec. 21. Effective January 1, 1998.)



12753

(a) A home protection company shall maintain a reserve for unearned premiums in an amount not less than 40 percent of the aggregate premiums charged on its contracts currently in force.

Amounts to be reserved shall be on a 12-month basis. Where the contract is for a period of more than 12 months, the reserve for unearned premiums for the period beyond 12 months shall be 100 percent of the pro rata portion of the contract fee attributable to the period of coverage in excess of 12 months. The unearned premium reserve for contracts exceeding 12 months shall be reduced to not less than 40 percent of the pro rata portion of the contract fee applicable to the next succeeding 12-month period, as of the first day of the succeeding 12-month period, and each succeeding 12-month period thereafter during which the contract is in effect.

Where the home protection contract provides coverage during the selling or listing period of the real property to which the contract applies, the home protection contract fee applicable to this period of coverage shall be deemed fully earned upon the close of escrow, and receipt of payment of the applicable contract fee.

(b) For purposes of this section, such reserve shall not include protection contract fees on home protection contracts to the extent provision is made for reinsurance of the outstanding risk on such contracts.

(c) The commissioner may, by regulation, prescribe the format by which the reserve shall be reported.

(Amended by Stats. 1987, Ch. 664, Sec. 6.)



12755

A home protection company shall be deemed insolvent whenever its net worth is reduced below 50 percent of the amount required by Section 12750.

(Added by Stats. 1981, Ch. 820, Sec. 8.)



12756

A home protection company shall invest only in those assets defined in Article 3 (commencing with Section 1170) and Article 4 (commencing with Section 1190) of Chapter 2 of Part 2 of Division 1, except that an amount to be determined by the commissioner by regulation of its admitted assets may be invested in tangible personal property held by it for the purpose of repair or replacement of home components, systems or appliances under its home protection contracts.

(Added by Stats. 1981, Ch. 820, Sec. 9.)



12757

The provisions of Article 14.2 (commencing with Section 1063) of Chapter 1 of Part 2 of Division 1, shall not be applicable to home protection companies.

(Added by Stats. 1981, Ch. 820, Sec. 10.)






CHAPTER 3. Other Provisions

12760

No home protection company shall pay a commission to any person as an inducement or compensation for the issuance, purchase or acquisition of a home protection contract, nor shall a home protection company or any other insurer either directly or indirectly, as a part of any real property transaction in which a home protection contract will be issued, purchased or acquired, require that a home protection contract be issued, purchased or acquired in conjunction with or as a condition precedent to the issuance, purchase or acquisition, by any person, of any other policy of insurance. The provisions of this section shall not prohibit payment of an override commission or marketing fee to an employee or commission sales agent who is the marketing representative of the home protection company or its parent, subsidiary, or affiliate on the sale or marketing of a home protection contract, provided such person is not a real estate licensee sharing in or entitled to share in, or affiliated with a real estate brokerage firm which is entitled to share in the real estate commission generated by the underlying real property transaction.

(Repealed and added by Stats. 1981, Ch. 689, Sec. 4.)



12761

(a) The furnishing of a home protection contract without charge to any person shall constitute a violation of this part. No home protection contract providing coverage prior to the time an interest in the home to which it attaches is sold shall be issued or delivered unless it provides for consideration. Such consideration may consist of a bona fide promise to pay the protection contract fee at the time of and only upon transfer of title.

(b) A home protection company may require an onsite inspection as a prequalification for the issuance of a home protection contract, and in such event offer a report on the inspection in connection with a bona fide application for the issuance of such contract even though the issuance of a contract on the property which is the subject of the inspection does not occur.

(Amended by Stats. 1986, Ch. 944, Sec. 4.)



12761.1

(a) A home protection company which was licensed as such on December 31, 1988, and as of that date was a franchisor of entities authorized by Section 771.1 to solicit, negotiate, or effect home protection contracts, or a parent, subsidiary, or affiliate of such a franchisor, and continues to be such a franchisor or parent, subsidiary, or affiliate of such a franchisor, may provide coverage for a listing period.

(b) For the purposes of this section, a listing period means a period prior to the time an interest in the home to which the home protection coverage attaches is sold, during which there is in effect an exclusive right to sell listing as that term is defined in Section 1086 of the Civil Code, between the seller of that home and a franchisee of that franchisor.

(c) Home protection contracts providing listing period coverage issued pursuant to this section shall be exempt from the provisions of both of the following:

(1) Subdivision (c) of Section 12740, which requires a separately stated pro rata portion of the annual fee for the period of coverage which exceeds one year.

(2) Subdivision (a) of Section 12753, which requires reserves for unearned premiums applicable to the listing period coverage provided under those home protection contracts.

(Added by Stats. 1990, Ch. 1021, Sec. 1.)



12762

(a) A home protection contract shall specify, in clear and conspicuous terms, the following information:

(1) Each of the appliances, systems and components covered by the contract.

(2) All exclusions and limitations respecting the extent of coverage.

(3) The period during which the contract will remain in effect, the protection contract fee and the renewal terms, if any.

(4) With respect to the performance of services by the home protection company, all of the following:

(A) The services to be performed by the company and the terms and conditions of such performance.

(B) The service fee or fees, if any, to be charged for such services.

(C) All limitations respecting the performance of services, including any restrictions as to the time period when or geographical area within which services may be requested or will be performed.

(D) A statement that services will be performed upon telephonic request therefor to the company, without any requirement that claim forms or applications be filed prior to the rendition of service.

(E) A representation that services will be initiated by or under the direction of the company within 48 hours after request is made for such services by any person entitled to make such request under the contract, or the agent of such person.

(b) The commissioner may adopt, pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, such reasonable regulations as may be necessary to make more specific the provisions of this section. Those regulations may also establish such other contract form standards and requirements as the commissioner may deem necessary and appropriate in the public interest. However, this section does not authorize the commissioner to specify those appliances, systems, or components which must be covered by a home protection contract except to the extent necessary to guarantee the equity of the exclusions from coverage offered or provided under a contract, or to the extent necessary to avoid illusory coverage due to the nature or extent of exclusions from the contract.

(Amended by Stats. 1983, Ch. 142, Sec. 96.)



12763

No home protection contract shall be issued or delivered until a copy of the form thereof is filed with the commissioner. The commissioner may charge a fee for the filing, which fee shall be established by regulation adopted pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1985, Ch. 106, Sec. 104.)



12764

(a) Any home protection contract shall be noncancellable during the initial term for which it was issued, except for:

(1) Nonpayment of protection contract fees;

(2) Fraud or misrepresentation of facts material to the issuance of such contract; or

(3) Contracts providing coverage prior to the time that an interest in the residential property to which it attaches is sold, upon the contingency that such sale does not occur.

(b) Nothing in this section establishes a right of the contract holder to renewal of any contract.

(Amended by Stats. 1981, Ch. 820, Sec. 15.)









PART 8. SERVICE CONTRACTS

12800

The following definitions apply for purposes of this part:

(a) Motor vehicle means a self-propelled device operated solely or primarily upon land and may include both self-propelled motor homes or recreational vehicles, non-self-propelled camping and recreational trailers, off-road vehicles, and trailers designed to transport off-road vehicles. However, motor vehicle shall not include a self-propelled vehicle, or a component part of such a vehicle, that has any of the following characteristics:

(1) Has a gross vehicle weight rating of 30,000 pounds or more, and is not a recreational vehicle as defined by Section 18010 of the Health and Safety Code.

(2) Is designed to transport more than 15 passengers, including the driver.

(3) Is used in the transportation of materials considered hazardous pursuant to the Hazardous Materials Transportation Act (49 U.S.C. Sec. 5101 et seq.), as amended.

(b) Watercraft means a vessel, as defined in Section 21 of the Harbors and Navigation Code, and may include any non-self-propelled trailer used to transport such watercraft upon land.

(c) (1) Vehicle service contract means a contract or agreement for a separately stated consideration and for a specific duration to repair, replace, or maintain a motor vehicle or watercraft, or to indemnify for the repair, replacement, or maintenance of a motor vehicle or watercraft, necessitated by an operational or structural failure due to a defect in materials or workmanship, or due to normal wear and tear.

(2) A vehicle service contract may also provide for the incidental payment of indemnity under limited circumstances only in the form of the following additional benefits: coverage for towing, substitute transportation, emergency road service, rental car reimbursement, reimbursement of deductible amounts under a manufacturer s warranty, and reimbursement for travel, lodging, or meals.

(3) Vehicle service contract also includes an agreement of a term of at least one year, for separately stated consideration, that promises routine maintenance.

(4) Notwithstanding Section 116, and paragraphs (1) and (2) of this subdivision, a vehicle service contract also includes one or more of the following:

(A) An agreement that promises the repair or replacement of a tire or wheel necessitated by wear and tear, defect, or damage caused by a road hazard. However, an agreement that promises the repair or replacement of a tire necessitated by wear and tear, defect, or damage caused by a road hazard, in which the obligor is the tire manufacturer, is exempt from the requirements of this part. A warranty provided by a tire or wheel distributor or retailer is exempt from the requirements of this part as long as the warranty covers only defects in the material or workmanship of the tire or wheel.

(B) An agreement that promises the repair or replacement of glass on a vehicle necessitated by wear and tear, defect, or damage caused by a road hazard. However, a warranty provided by a vehicle glass or glass sealant manufacturer is exempt from the requirements of this part. A warranty provided by a vehicle glass distributor or retailer is exempt from the requirements of this part as long as the warranty covers only defects in the material or workmanship of the vehicle glass.

(C) An agreement that promises the removal of a dent, ding, or crease without affecting the existing paint finish using paintless dent repair techniques, and which expressly excludes the replacement of vehicle body panels, sanding, bonding, or painting.

(d) Service contract administrator or administrator means any person, other than an obligor, who performs or arranges, directly or indirectly, the collection, maintenance, or disbursement of moneys to compensate any party for claims or repairs pursuant to a vehicle service contract, and who also performs or arranges, directly or indirectly, any of the following activities with respect to vehicle service contracts in which a seller located within this state is the obligor:

(1) Providing sellers with service contract forms.

(2) Participating in the adjustment of claims arising from service contracts.

(e) Purchaser means any person who purchases a vehicle service contract from a seller.

(f) Seller means either of the following:

(1) With respect to motor vehicles, a dealer or lessor-retailer licensed in one of those capacities by the Department of Motor Vehicles and who sells vehicle service contracts incidental to his or her business of selling or leasing motor vehicles.

(2) With respect to watercraft, a person who sells vehicle service contracts incidental to that person s business of selling or leasing watercraft vehicles.

(g) Obligor means the entity legally obligated under the terms of a service contract.

(Amended by Stats. 2010, Ch. 543, Sec. 8. Effective January 1, 2011.)



12805

(a) Notwithstanding Sections 103 and 116, the following types of agreements shall not constitute insurance:

(1) A vehicle service contract that does each of the following:

(A) Names as the obligor a motor vehicle manufacturer or distributor licensed in that capacity by the Department of Motor Vehicles, or a watercraft manufacturer.

(B) Covers only motor vehicles or watercraft manufactured, distributed, or sold by that obligor.

(2) A vehicle service contract in which the obligor is a seller, provided that the obligor complies with all provisions of this part except Section 12815.

(3) A vehicle service contract sold by a seller in which the obligor is a party other than the seller, provided that the obligor complies with all provisions of this part.

(4) An agreement in which the obligor is a motor vehicle or watercraft part manufacturer, distributor, or retailer, that covers no more than the following items:

(A) The repair or replacement of a part manufactured, distributed, or retailed by that obligor.

(B) Consequential and incidental damage resulting from the failure of that part.

(5) An agreement in which the obligor is a repair facility, that is entered into pursuant and subsequent to repair work previously performed by that repair facility, and that is limited in scope to the following:

(A) The repair or replacement of the part that was previously repaired.

(B) Consequential and incidental damage resulting from the failure of that part.

(6) An agreement promising only routine maintenance that does not constitute a vehicle service contract.

(b) The types of agreements described in paragraphs (4), (5), and (6) of subdivision (a) are exempt from all provisions of this part.

(c) Vehicle service contracts described in paragraph (1) of subdivision (a) are exempt from the provisions of Sections 12815, 12830, 12835, and 12845.

(Amended by Stats. 2007, Ch. 326, Sec. 2. Effective January 1, 2008.)



12810

(a) No person, other than a seller, shall sell or offer for sale a vehicle service contract to a purchaser.

(b) No obligor shall use a seller as a fronting company and no seller shall act as a fronting company. For purposes of this section, a fronting company is a seller that authorizes a third-party obligor to use its name or business to evade or circumvent the provisions of subdivision (a).

(Added by Stats. 2003, Ch. 439, Sec. 5. Effective January 1, 2004. Operative July 1, 2004, by Sec. 7 of Ch. 439.)



12815

(a) An obligor who is not a seller shall possess a vehicle service contract provider license. A vehicle service contract provider license shall be applied for and maintained, and its holder shall be subject to disciplinary action, as if it were a property broker-agent and casualty broker-agent license, with the following exceptions:

(1) An applicant for a vehicle service contract provider license is exempt from having to satisfy prelicensing and continuing education requirements, and from having to pass a qualifying exam.

(2) The fee to obtain or renew a vehicle service contract provider license shall be the same as that to obtain or renew a certificate of authority to operate a motor club.

(b) A service contract administrator shall be licensed as a property broker-agent and casualty broker-agent.

(Amended by Stats. 2011, Ch. 411, Sec. 57. Effective January 1, 2012.)



12820

(a) Prior to offering a vehicle service contract form to a purchaser or providing a vehicle service contract form to a seller, an obligor shall file with the commissioner a specimen of that vehicle service contract form.

(b) A vehicle service contract form may include any or all of the benefits described in subdivision (c) of Section 12800 and shall comply with all of the following requirements:

(1) (A) If an obligor has complied with Section 12830, the vehicle service contract shall include a disclosure in substantially the following form: Performance to you under this contract is guaranteed by a California approved insurance company. You may file a claim with this insurance company if any promise made in the contract has been denied or has not been honored within 60 days after your request. The name and address of the insurance company is: (insert name and address). If you are not satisfied with the insurance company s response, you may contact the California Department of Insurance at 1-800-927-4357.

(B) If an obligor has complied with Section 12836, the vehicle service contract shall include a disclosure in substantially the following form: If any promise made in the contract has been denied or has not been honored within 60 days after your request, you may contact the California Department of Insurance at 1-800-927-4357.

(2) All vehicle service contract language that excludes coverage, or imposes duties upon the purchaser, shall be conspicuously printed in boldface type no smaller than the surrounding type.

(3) The vehicle service contract shall do each of the following:

(A) State the obligor s full corporate name or a fictitious name approved by the commissioner, the obligor s mailing address, the obligor s telephone number, and the obligor s vehicle service contract provider license number.

(B) State the name of the purchaser and the name of the seller.

(C) Conspicuously state the vehicle service contract s purchase price.

(D) Comply with Sections 1794.4 and 1794.41 of the Civil Code.

(E) Name the administrator, if any, and provide the administrator s license number.

(4) If the vehicle service contract excludes coverage for preexisting conditions, the contract must disclose this exclusion in 12-point type.

(c) The following benefits constitute insurance, whether offered as part of a vehicle service contract or in a separate agreement:

(1) Indemnification for a loss caused by misplacement, theft, collision, fire, or other peril typically covered in the comprehensive coverage section of an automobile insurance policy, a homeowner s policy, or a marine or inland marine policy.

(2) Locksmith services, unless offered as part of an emergency road service benefit.

(Amended by Stats. 2007, Ch. 326, Sec. 3. Effective January 1, 2008.)



12825

(a) In addition to any other right of rescission an obligor or purchaser may have, an obligor may include a provision in a service contract that reserves to the obligor the right to cancel the service contract within 60 days under the following conditions:

(1) Notice of cancellation is mailed to the purchaser postmarked before the 61st day after the date the contract was sold by the seller.

(2) The obligor provides the purchaser with a refund equal to the full purchase price stated on the contract within 30 days from the date of cancellation. However, if the obligor has paid a claim, or has advised the purchaser in writing that it will pay a claim, it may provide a pro rata refund, less the amount of any claims paid prior to cancellation.

(3) The service contract ceases to be valid no less than five days after the postmark date of the notice.

(4) The notice states the specific grounds for the cancellation.

(b) An obligor may at any time cancel a service contract for nonpayment by the purchaser, conditioned upon each of the following:

(1) Notice of cancellation is mailed to the purchaser.

(2) If any refund is owed pursuant to Section 1794.41 of the Civil Code, the refund is paid within 30 days of the date of cancellation.

(3) The service contract ceases to be valid no less than five days after the postmark date of the notice.

(4) The notice states the specific grounds for the cancellation.

(c) An obligor may at any time cancel a service contract for material misrepresentation or fraud by the purchaser, conditioned upon each of the following:

(1) Notice of cancellation is mailed to the purchaser

(2) A pro rata refund of the purchase price stated on the contract is paid within 30 days of the date of cancellation.

(3) The notice states the specific nature of the misrepresentation.

(d) An obligor who cancels a contract is liable for any claim reported to a person designated in the contract for the reporting of claims if the claim is reported prior to the effective date of cancellation and is covered by the contract. For the purpose of this subdivision, a purchaser is deemed to have reported a claim if he or she has completed the first step required under the contract for reporting a claim.

(e) An obligor canceling a contract pursuant to subdivision (b), (c), or (d) who pays a claim, or has advised the purchaser in writing that he or she will pay a claim, may provide a prorata rather than full refund, less the amount of any claims paid prior to cancellation.

(Added by Stats. 2003, Ch. 439, Sec. 5. Effective January 1, 2004. Operative July 1, 2004, by Sec. 7 of Ch. 439.)



12830

(a) Prior to incurring an obligation under a vehicle service contract, an obligor shall file with the commissioner, to the attention of the legal division, and receive the commissioner s approval to use, a copy of an insurance policy covering 100 percent of the obligor s vehicle service contract obligations. The policy must be issued by an insurer admitted in this state and authorized by the commissioner to issue that insurance in this state. The policy may also be issued by a risk retention group, as that term is defined in 15 U.S.C. Sec. 3901(a)(4), as long as that risk retention group is in full compliance with the federal Liability Risk Retention Act of 1986 (15 U.S.C. Sec. 3901 and following), is in good standing in its domiciliary jurisdiction, and has registered with the commissioner pursuant to Chapter 1.5 (commencing with Section 125) of Part 1 of Division 1. The insurance required by this subdivision shall be subject to the following:

(1) The insurer or risk retention group shall, at the time the policy is filed with the commissioner, and continuously thereafter, be rated B++ or better by A. M. Best Company, Inc., maintain surplus as to policyholders and paid-in capital of at least fifteen million dollars ($15,000,000), and annually file audited financial statements with the commissioner.

(2) The commissioner may authorize an insurer or risk retention group that has surplus as to policyholders and paid-in capital of less than fifteen million dollars ($15,000,000) but at least equal to ten million dollars ($10,000,000) to issue the insurance required by this paragraph if the insurer or risk retention group demonstrates to the satisfaction of the commissioner that the company maintains a ratio of direct written premiums, wherever written, to surplus as to policyholders and paid-in capital of not more than 3 to 1.

(3) An obligor required to maintain insurance pursuant to this paragraph who is an affiliate of a distributor of new motor vehicles licensed as such in any state prior to January 1, 2003, and continuously thereafter, is exempt from the requirement that its insurer or risk retention group satisfy the rating, surplus, and paid-in capital requirements of paragraph (1). This exemption shall apply only if the distributor sold or distributed at least 25,000 new motor vehicles to licensed dealers in the preceding five years. For the purpose of this paragraph, affiliate has the meaning set forth in subdivision (a) of Section 1215.

(b) An insurance policy filed with the commissioner pursuant to subdivision (a) shall state the name of the obligor. The policy shall provide that all purchasers of vehicle service contracts shall be entitled to satisfaction by the insurer of any and all obligations arising under vehicle service contracts of the named obligor, upon the existence of all of the following conditions and no others:

(1) The service contract obligor refuses or fails to satisfy an obligation arising under the vehicle service contract within 60 days of the date the purchaser submits proof of loss to the obligor.

(2) The purchaser provides written notice to the insurer that the obligor has failed to comply with an obligation under the vehicle service contract.

(3) The purchaser possesses a vehicle service contract sold after the inception and prior to any cancellation of the insurance policy required by subdivision (a), and the vehicle service contract recites the name of the obligor that is insured by the policy as the obligor of the service contract.

(c) An insurer s liability under a policy filed pursuant to subdivision (a) shall not be negated by any failure of the seller, an administrator, the obligor, or agents of any of these persons, to report the issuance of a vehicle service contract or to remit moneys to another person pursuant to a contractual agreement. The policy must state that the insurer is deemed to have received the premium for the policy upon payment by the purchaser for a vehicle service contract insured by that policy.

(d) An obligor may have on file with the commissioner only one active policy from one insurer at any time.

(e) No policy cancellation by an insurer shall be valid unless a notice of the intent to cancel the policy was filed with the commissioner 30 days prior to the effective date of the cancellation, or 10 days prior in the event that the cancellation is due to fraud, material misrepresentation, or defalcation by the obligor or its administrator, if any.

(Amended by Stats. 2006, Ch. 196, Sec. 3. Effective January 1, 2007.)



12835

(a) In the event an insurer cancels a policy that it has filed with the commissioner pursuant to Section 12830, the obligor named on the policy shall do either of the following:

(1) File a copy of a new policy with the commissioner, before the termination of the prior policy, providing no lapse in coverage following the termination of the prior policy.

(2) Discontinue acting as an obligor as of the termination date of the policy until a new policy becomes effective and has been accepted and acknowledged by the commissioner.

(b) This section shall not relieve an obligor from any obligation incurred under service contracts issued with its name as obligor prior to the date the policy was terminated.

(Added by Stats. 2003, Ch. 439, Sec. 5. Effective January 1, 2004. Operative July 1, 2004, by Sec. 7 of Ch. 439.)



12836

In lieu of complying with Section 12830, an obligor or its parent company may establish to the commissioner s satisfaction that it possesses a net worth of one hundred million dollars ($100,000,000). The obligor shall, upon request, provide the commissioner with all documents and affidavits necessary to establish the net worth, including, but not limited to, a copy of the obligor s financial statements or the obligor s parent company s financial statements, and affidavits by the president and chief financial officer attesting to the net worth of the obligor or the obligor s parent company. If the obligor elects to meet the net worth requirement through the parent company, the parent company shall agree in writing to guarantee the obligations of the obligor relating to contracts of the obligor issued in this state.

(Added by Stats. 2007, Ch. 326, Sec. 4. Effective January 1, 2008.)



12840

(a) Every obligor or its administrator shall maintain at its principal office complete and accurate accounts, books, and records of all transactions among the obligor, its administrator, if any, sellers, insurers, and purchasers. Records maintained pursuant to this section shall be made available to the commissioner upon reasonable request. Any computerized recordkeeping system must be capable of producing a legible hard copy of all required records. Accounts, books, and records shall include:

(1) A complete set of accounting records, including, but not limited to, a general ledger, cash receipts and disbursements journals, accounts receivable registers, and accounts payable registers.

(2) Copies of each type of service contract sold.

(3) The name and address of each service contract purchaser to the extent that the name and address have been furnished by the service contract purchaser.

(4) A list of the locations where service contracts are marketed, sold, or offered for sale.

(5) Written claims files which shall contain at least the dates and descriptions of claims related to the service contracts.

(b) All required records pertaining to a service contract shall be maintained by the obligor, its administrator, or the insurer underwriting the contract, for at least three years after the expiration of the contract.

(c) Every insurer that has issued a policy to an obligor shall have an ongoing right to access that obligor s books and records in order to permit the insurer to fulfill all obligations to purchasers.

(d) The commissioner may examine and investigate the affairs of every obligor and any administrator of an obligor. Any examination or investigation shall be at the expense of the obligor or the administrator, in the discretion of the commissioner. Any information contained in the books and records, including, but not limited to, the identity and addresses of sellers and purchasers of service contracts, shall be confidential, except that the commissioner may use the information in any proceeding or investigation instituted against an obligor or an administrator.

(e) An obligor s failure to keep or maintain the required accounts, books, or records, or to provide the commissioner with full and immediate access to those records, shall be grounds for the immediate suspension or revocation of the obligor s vehicle service contract provider s license, and also shall be grounds for the commissioner to issue a cease and desist order pursuant to Section 1065.2.

(Added by Stats. 2003, Ch. 439, Sec. 5. Effective January 1, 2004. Operative July 1, 2004, by Sec. 7 of Ch. 439.)



12845

Any vehicle service contract obligor or administrator that provides vehicle service contract forms to sellers or purchasers, directly or indirectly, and fails to comply with Sections 12815, 12830 and 12835, is guilty of a public offense punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by a fine not exceeding five hundred thousand dollars ($500,000), or both, and shall be enjoined from further violations by a court of competent jurisdiction on petition of the commissioner. This section shall not apply to a seller who is an obligor under vehicle service contracts it sells. The commissioner may issue a cease and desist order pursuant to Section 1065.2 to an obligor or administrator who violates Section 12830 or 12835. The commissioner may issue a cease and desist order pursuant to Section 12921.8 to an obligor or administrator in violation of Section 12815.

(Amended by Stats. 2011, Ch. 15, Sec. 220. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



12850

(a) An obligor has the burden of proving that a claim is not covered by a service contract. An obligor has the burden of proving that a claim settlement amount is proper under the terms of the contract.

(b) No seller of a service contract who participates in or influences, directly or indirectly, the processing, administration, or adjustment of claims, shall enter into any agreement or understanding the effect of which is to make the amount of the seller s commission or compensation contingent upon savings effected in the adjustment, settlement, or payment of losses covered by the contract.

(Added by Stats. 2003, Ch. 439, Sec. 5. Effective January 1, 2004. Operative July 1, 2004, by Sec. 7 of Ch. 439.)



12855

The commissioner may adopt regulations necessary or desirable to implement this chapter.

(Added by Stats. 2003, Ch. 439, Sec. 5. Effective January 1, 2004. Operative July 1, 2004, by Sec. 7 of Ch. 439.)



12860

The provisions of this part are severable. If any provision of this part or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2003, Ch. 439, Sec. 5. Effective January 1, 2004. Operative July 1, 2004, by Sec. 7 of Ch. 439.)



12865

A promise to refund some or all of the purchase price of a service contract if the purchaser does not file any claims, files a limited number of claims, or files claims the dollar amount of which does not exceed a set amount or percentage, shall constitute insurance, unless subdivisions (a) and (b) are satisfied. If conditions (a) and (b) are satisfied, the promise shall constitute a refund agreement.

(a) The promise is offered without separate consideration, and the promisor complies with subdivisions (a)(1), (a)(2) or (a)(3).

(1) The promisor is a service contract obligor, the promise is contained within a service contract, and the obligor has complied with all provisions of this part.

(2) The promisor is a seller, the refund agreement provides no benefits other than the refund of some or all of the purchase price, and the promisor utilizes a refund agreement administrator.

(3) The promisor is neither a seller nor a service contract obligor. Such a person shall be deemed a refund agreement obligor, and shall comply with subdivisions (c)(1), (c)(2) and (c)(3).

(b) A person other than the seller who performs or arranges, directly or indirectly, the collection, maintenance, or disbursement of moneys to compensate any party under a refund agreement, and who also provides sellers with refund agreement forms and participates in the adjustment of refund agreement claims, shall be deemed a refund agreement administrator, and shall comply with subdivision (b)(2).

(1) The sections enumerated in subdivision (b)(2) shall apply to refund agreements and refund agreement administrators. In applying those sections, the terms vehicle service contract administrator, administrator and obligor shall instead mean refund agreement administrator, the word sold shall instead mean provided and the terms vehicle service contract and service contract shall instead mean refund agreement. The sections enumerated in subdivision (b)(2) shall be construed in accordance with the nature of refund agreement forms, refund agreement administrators, and the refund agreement business.

(2) The following sections shall apply and be interpreted pursuant to subdivision (b)(1): 12815(b); 12820(a), (b)(1), (b)(2), (b)(3)(A), (b)(3)(B), 12830(a), (a)(1), (a)(2), (b), (c), (d), (e); 12835; 12840; 12845; 12850; 12855.

(c) (1) The sections enumerated in subdivision (c)(2) shall apply to refund agreements and refund agreement obligors. In applying those sections, the terms vehicle service contract obligor and obligor shall instead mean refund agreement obligor, the word sold shall instead mean provided and the terms vehicle service contract and service contract shall instead mean refund agreement. The sections enumerated in subdivision (c)(2) shall be construed in accordance with the nature of refund agreement forms, refund agreement obligors, and the refund agreement business.

(2) The following sections shall apply and be interpreted pursuant to subdivision (c)(1): 12810(b); 12815(a); 12820(a), (b)(1), (b)(2), (3)(A), (3)(B); 12830(a), (a)(1), (a)(2), (b), (c), (d), (e); 12835; 12840; 12845; 12850; 12855.

(3) A refund agreement obligor may not promise any benefit other than a refund of some or all of the purchase price of a service contract if the purchaser does not file any claims, files a limited number of claims, or files claims the dollar amount of which does not exceed a set amount or percentage.

(4) No person other than a seller shall provide or offer to provide a refund agreement to a purchaser.

(Added by Stats. 2003, Ch. 439, Sec. 5. Effective January 1, 2004. Operative July 1, 2004, by Sec. 7 of Ch. 439.)









DIVISION 3. THE INSURANCE COMMISSIONER

CHAPTER 1. Appointment, Qualification, and Offices

12900

(a) The commissioner shall be elected by the people in the same time, place, and manner as the Governor not to exceed two four-year terms.

(b) Should a vacancy occur during the term of office, legislative confirmation shall be required for the position of commissioner in the same manner and procedure as that required by Section 5 of Article V of the California Constitution.

(Amended by Stats. 1993, Ch. 1227, Sec. 4. Effective January 1, 1994. Note: This section was added on Nov. 8, 1988, by initiative Prop. 103.)



12901

The commissioner shall be a person competent and fully qualified to perform the duties of the office. Neither the commissioner nor any deputy or employee shall during his or their tenure of office be an officer, agent or employee of an insurer or directly or indirectly interested in any insurer or licensee under this code, except (a) as a policyholder, or, (b) by virtue of relationship by blood or marriage to any person interested in any insurer or licensee.

If the commissioner or any deputy or employee holds any license or permit issued under this code, he shall surrender it for cancellation within 10 days after appointment and qualification. Upon termination of his office or employment such license or permit shall be reissued for the balance of the then current license or permit year without fee or penalty.

(Repealed and added by Stats. 1941, Ch. 1180.)



12902

The annual salary of the commissioner is provided for by Chapter 6 of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1951, Ch. 1613.)



12903

The commissioner may employ such actuarial, technical, and administrative assistants and clerks, as he may need to discharge in proper manner the duties imposed upon him by law. He may also employ stenographic reporters to take and transcribe the testimony in any formal hearing or investigation before the commissioner, deputy or person authorized by him.

Such persons so employed shall perform such duties as the commissioner assigns to them, subject to the provisions of the civil service laws. The commissioner may incur such traveling and other expenses as are necessary, convenient, or advisable for the performance of his duties. The provisions of this section shall not be deemed to affect or modify positions or seniority of officers or employees existing and held in the office of the commissioner immediately prior to the date this section takes effect, and all such persons then serving in any capacity therein shall continue and remain in such capacity without change of position or seniority, subject to the provisions of the law regulating civil service in the same manner and to the same extent as prior to the date this section takes effect.

(Repealed and added by Stats. 1937, Ch. 724.)



12903.1

(a) The commissioner may not accept, use, or in any manner benefit from payments or reimbursements made to the department for travel from any of the following:

(1) A single source that is subject to regulation by the commissioner.

(2) A private attorney or law firm that is under contract or is bidding on or under consideration for a contract to represent either the department or the commissioner in his or her official capacity.

(3) A private attorney or law firm that seeks to be awarded, or has been awarded, advocacy fees under subdivision (b) of Section 1861.10.

(4) A private attorney or law firm that has a client subject to regulation by the commissioner.

(b) For purposes of this section, any payment or reimbursement provided by a representative of a person or entity subject to regulation by the commissioner shall be deemed to be provided by the regulated person or entity.

(c) (1) The Attorney General or any other person within this state may bring a civil action for the violation of this section. The court may assess a civil penalty in the amount of three times the amount of the unlawful benefit or payment received by the commissioner.

(2) An action under this subdivision shall be filed within five years of the date on which the violation occurred. If the commissioner engages in fraudulent concealment, the five-year period shall be tolled for the period of the concealment. For the purposes of this paragraph, fraudulent concealment means the commissioner knowingly concealed facts related to his or her travel expenditures or reimbursements.

(Added by Stats. 2001, Ch. 336, Sec. 1. Effective January 1, 2002.)



12903.5

On the recommendation of the commissioner the Personnel Board may establish rates of compensation for insurance examiners engaged in examinations out of this State which are in excess of the rates based on the regular monthly salary ranges established for such examiners.

(Amended by Stats. 1949, Ch. 173.)



12904

In the administration of the provisions of this code and other insurance laws, the commissioner may purchase reports of financial and character reporting services, and such other books and reports as in his opinion will aid in such administration.

(Repealed and added by Stats. 1937, Ch. 724.)



12905

The commissioner shall keep his office in the cities of San Francisco, Sacramento, Los Angeles, and San Diego.

(Amended by Stats. 1980, Ch. 1236, Sec. 1.)



12906

The governmental agency unit heretofore known as the Department of Insurance in the Business, Transportation and Housing Agency is hereby made an independent department. The Department of Insurance is under the control of the Insurance Commissioner. The removal from the Business, Transportation and Housing Agency of the Department of Insurance, effected by this section, shall not affect in any manner the deputies or employees of such governmental agency unit, except as otherwise provided by the act enacted in the 1990 portion of the 1989 90 Regular Session that amended this section, and, except as so provided, their employments and positions are hereby expressly continued in existence. The Insurance Commissioner is not a head of a department within the meaning of Sections 1061 and 11151 of the Government Code.

(Amended by Stats. 1990, Ch. 1239, Sec. 5.)



12907

The following existing positions in the Department of Insurance shall be appointed by the Governor and are exempt from the state civil service system:

(a) Chief executive officer.

(b) Deputy commissioner for the office of the ombudsman.

(c) Career executive assignment IV, in the administration and licensing services division.

(Added by Stats. 2002, Ch. 1124, Sec. 38. Effective September 30, 2002.)






CHAPTER 2. Powers and Duties

ARTICLE 1. Generally

12919

Communications to the commissioner or any person in his office in respect to any fact concerning the holder of, or applicant for, any certificate or license issued under this code are made to him in official confidence within the meaning of Sections 1040 and 1041 of the Evidence Code. Liability shall not exist and no action or proceeding shall lie for or on account of any such communication or the making thereof, but the existence of such communication shall not be deemed to dispense with or nullify any requirement of notice, hearing or production of evidence before the commissioner as otherwise required by law.

(Amended by Stats. 1967, Ch. 689.)



12920

The commissioner shall determine the sufficiency and validity of all securities required to be given by persons engaged, or to be engaged, in insurance business, and shall cause such security to be supplemented or renewed in case of the insufficiency or invalidity thereof.

(Enacted by Stats. 1935, Ch. 145.)



12920.5

In addition to and independent of any and all other proper causes for refusal by the commissioner to approve or accept any bond filed or presented for filing with him under any provision of this code or other laws, the commissioner shall decline to approve, accept or file any such bond, if in his opinion, the principal and the surety are affiliated in any manner whereby insolvency of the one party would affect the solvency of the other or whereby it is made uncertain whether or not such result might occur.

(Added by Stats. 1939, Ch. 325.)



12921

(a) The commissioner shall perform all duties imposed upon him or her by the provisions of this code and other laws regulating the business of insurance in this state, and shall enforce the execution of those provisions and laws.

(b) In an administrative action to enforce the provisions of this code and other laws regulating the business of insurance in this state, any settlement is subject to all of the following:

(1) The commissioner may delegate the power to negotiate the terms and conditions of a settlement but the commissioner may not delegate the power to approve the settlement.

(2) Unless specifically provided for in a provision of this code, the commissioner may not agree to any of the following:

(A) That the respondent contribute, deposit, or transfer any moneys or other resources to a nonprofit entity.

(B) That a respondent contribute, deposit, or transfer any fine, penalty, assessment, cost, or fee except to the commissioner for deposit in the appropriate state fund pursuant to Section 12975.7.

(C) That the commissioner may or shall direct the transfer, distribution, or payment to another person or entity of any fine, penalty, assessment, cost, or fee.

(D) The use of the commissioner s name, likeness, or voice in any printed material or audio or visual medium, either for general distribution or for distribution to specific recipients.

(3) The commissioner may only agree to payment to those persons or entities to whom payment may be due because of the respondent s violation of a provision of this code or other law regulating the business of insurance in this state.

(4) A settlement may only include the sanctions provided by this code or other laws regulating the business of insurance in this state, except that the settlement may include attorney s fees, costs of the department in bringing the enforcement action, and future costs of the department to ensure compliance with the settlement agreement.

(c) Notwithstanding any other provision of law, the commissioner may accept documents submitted for filing or approval, process transactions, and maintain records in electronic form or as paper documents, and may adopt regulations to further this subdivision.

(Amended by Stats. 2008, Ch. 351, Sec. 9. Effective January 1, 2009.)



12921.1

(a) The commissioner shall establish a program on or before July 1, 1991, to investigate complaints and respond to inquiries received pursuant to Section 12921.3, to comply with Section 12921.4, and, when warranted, to bring enforcement actions against insurers or production agencies, as those terms are defined in subdivision (a) of Section 1748.5. The program shall include, but not be limited to, the following:

(1) A toll-free telephone number published in telephone books throughout the state, dedicated to the handling of complaints and inquiries.

(2) Public service announcements to inform consumers of the toll-free telephone number and how to register a complaint or make an inquiry to the department.

(3) A simple, standardized complaint form designed to assure that complaints will be properly registered and tracked.

(4) Retention of records on complaints for at least three years after the complaint has been closed.

(5) Guidelines to disseminate complaint and enforcement information on individual insurers to the public, that shall include, but not be limited to, the following:

(A) License status.

(B) Number and type of complaints closed within the last full calendar year, with analogous statistics from the prior two years for comparison. The proportion of those complaints determined by the department to require that corrective action be taken against the insurer, or leading to insurer compromise, or other remedy for the complainant, as compared to those that are found to be without merit. This information shall be disseminated in a fashion that will facilitate identification of meritless complaints and discourage their consideration by consumers and others interested in the records of insurers.

(C) Number and type of violations found, by reference to the line of insurance and the law violated. For the purposes of this subparagraph, the department shall separately report this information for health insurers.

(D) Number and type of enforcement actions taken.

(E) Ratio of complaints received to total policies in force, or premium dollars paid in a given line, or both. Private passenger automobile insurance ratios shall be calculated as the number of complaints received to total car years earned in the period studied.

(F) Any other information the department deems is appropriate public information regarding the complaint record of the insurer that will assist the public in selecting an insurer. However, nothing in this section shall be construed to permit disclosure of information or documents in the possession of the department to the extent that the information and those documents are protected from disclosure under any other provision of law.

(6) Procedures and average processing times for each step of complaint mediation, investigation, and enforcement. These procedures shall be consistent with those in Article 6.5 (commencing with Section 790) of Chapter 1 of Part 2 of Division 1 for complaints within the purview of that article, consistent with those in Article 7 (commencing with Section 1858) of Chapter 9 of Part 2 of Division 1 for complaints within the purview of that article, and consistent with any other provisions of law requiring certain procedures to be followed by the department in investigating or prosecuting complaints against insurers or production agencies.

(7) A list of criteria to determine which violations should be pursued through enforcement action, and enforcement guidelines that set forth appropriate penalties for violations based on the nature, severity, and frequency of the violations.

(8) Referral of complaints not within the department s jurisdiction to appropriate public and private agencies.

(9) Complaint handling goals that can be tested against surveys carried out pursuant to subdivision (a) of Section 12921.4.

(10) Inclusion in its annual report to the Governor, required by Section 12922, detailed information regarding the program required by this section, that shall include, but not be limited to: a description of the operation of the complaint handling process, listing civil, criminal, and administrative actions taken pursuant to complaints received; the percentage of the department s personnel years devoted to the handling and resolution of complaints; and suggestions for legislation to improve the complaint handling apparatus and to increase the amount of enforcement action undertaken by the department pursuant to complaints if further enforcement is deemed necessary to ensure proper compliance by insurers or production agencies with the law.

(b) The commissioner shall promulgate a regulation that sets forth the criteria that the department shall apply to determine if a complaint is deemed to be justified prior to the public release of a complaint against a specifically named insurer or production agency.

(c) The commissioner shall provide to the insurer or production agency a description of any complaint against the insurer or production agency that the commissioner has received and has deemed to be justified at least 30 days prior to public release of a report summarizing the information required by this section. This description shall include all of the following:

(1) The name of the complainant.

(2) The date the complaint was filed.

(3) A succinct description of the facts of the complaint.

(4) A statement of the department s rationale for determining that the complaint was justified that applies the department s criteria to the facts of the complaint.

(d) An insurer shall provide to the department the name, mailing address, telephone number, and facsimile number of a person whom the insurer designates as the recipient of all notices, correspondence, and other contacts from the department concerning complaints described in this section. The insurer may change the designation at any time by providing written notice to the Consumer Services Division of the department.

(e) For the purposes of this section, notices, correspondence, and other contacts with the designated person shall be deemed contact with the insurer.

(Amended by Stats. 2005, Ch. 723, Sec. 8.5. Effective January 1, 2006.)



12921.15

(a) On or before July 1, 1999, the commissioner shall prepare a written report, to be made available by the department to interested individuals upon written request, that details complaint and enforcement information on individual insurers in accordance with guidelines established under paragraph (5) of subdivision (a) of Section 12921.1. The report shall be made available by mail through the department s consumer toll-free telephone number and through the department s Internet website and transmitted via electronic mail if the individual has the ability to obtain the report in this manner. No complaint information shall be included in the report required by this section that has not been provided to the insurer in accordance with subdivision (c) of Section 12921.1

(b) The commissioner may also, if deemed appropriate, publish the record of complaints against the production agency that have been determined by the department to be justified and that will assist the public in selecting a production agency. No complaint data shall be published that has not been provided to the production agency in accordance with subdivision (c) of Section 12921.1.

(Amended by Stats. 2005, Ch. 312, Sec. 10. Effective January 1, 2006.)



12921.2

All public records of the department and the commissioner subject to disclosure under Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code shall be available for inspection and copying pursuant to those provisions at the offices of the department in the City and County of San Francisco, in the City of Los Angeles, and in the City of Sacramento. Adequate copy facilities for this purpose shall be made available. Notwithstanding any other provision of law, a person requesting copies of these records shall receive the copies from employees of the department and the fee charged for the copies shall not exceed the actual cost of producing the copies. Notwithstanding Section 6256 of the Government Code, any public record submitted to the department as computer data on an electronic medium shall, in addition to any other formats, be made available to the public pursuant to this section through an electronic medium.

(Added by Stats. 1991, Ch. 880, Sec. 9.)



12921.3

(a) The commissioner, in person or through employees of the department, shall receive complaints and inquiries, investigate complaints, prosecute insurers or production agencies when appropriate and according to guidelines determined pursuant to Section 12921.1, and respond to complaints and inquiries by members of the public concerning the handling of insurance claims, including, but not limited to, violations of Article 10 (commencing with Section 1861) of Chapter 9 of Part 2 of Division 1, by insurers or production agencies, or alleged misconduct by insurers or production agencies.

(b) The commissioner shall not decline to investigate complaints for any of the following reasons:

(1) The insured is represented by an attorney in a dispute with an insurer, or is in mediation or arbitration.

(2) The insured has a civil action against an insurer.

(3) The complaint is from an attorney, if the complaint is based upon evidence or reasonable beliefs about violations of law known to an attorney because of a civil action.

(c) The commissioner may defer the investigation until the finality of a dispute, mediation, arbitration, or civil action involving the claim is known.

(d) The commissioner, as he or she deems appropriate, and pursuant to Section 12921.1, shall provide for the education of, and dissemination of information to, members of the general public or licensees of the department concerning insurance matters.

(Amended by Stats. 2005, Ch. 723, Sec. 9.5. Effective January 1, 2006.)



12921.4

(a) The commissioner shall, upon receipt of a written complaint with respect to the handling of an insurance claim or other obligation under a policy by an insurer or production agency, or alleged misconduct by an insurer or production agency, notify the complainant of the receipt of the complaint within 10 working days of receipt. Thereafter, the commissioner shall notify the complainant of the final action taken on his or her complaint within 30 days of the final action.

The department shall include, with each notification of final action, or, at a minimum, with a number of randomly selected notifications of final action sufficient to assure the validity of results, a complaint handling evaluation form. This form shall clearly and concisely seek an evaluation of the department s performance in handling the complainant s grievance. The areas of evaluation shall include, but not be limited to: whether the complaint was handled in a fair and reasonable manner, evaluated thoroughly and without bias; the time required for resolution of the complaint; whether the complaint was referred and, if so, whether it was referred within a satisfactory time; whether the staff involved in handling the complaint demonstrated an adequate knowledge of the issues involved in the complaint; whether the complainant was satisfied with the result of the department s intervention; and whether the complainant would recommend the department s complaint handling services to others.

The commissioner shall, if deemed appropriate, notify insurers or production agencies against whom the complaint is made of the nature of the complaint, may request appropriate relief for the complainant, and may meet and confer with the complainant and the insurer in order to mediate the complaint. This section shall not be construed to give the commissioner power to adjudicate claims.

(b) The commissioner shall ascertain patterns of complaints by insurer, geographic area, insurance line, type of violation, and any other valid basis the commissioner may deem appropriate for further investigation, and periodically evaluate the complaint patterns to determine additional audit, investigative, or enforcement actions which may be taken by the commissioner, and report on all actions taken with respect to those patterns of complaints in his or her annual report to the Governor pursuant to Section 12922, and to the public. For the purposes of this subdivision, complaints mean those written complaints received by the commissioner under subdivision (a), and written complaints received by the commissioner from any other sources, alleging misconduct or unlawful acts by insurers or production agencies.

(Amended by Stats. 1991, Ch. 106, Sec. 1.)



12921.5

The commissioner may in person or through employees of the division meet with persons, organizations and associations interested in insurance for the purpose of securing cooperation in the enforcement of the insurance laws of this State and may disseminate information concerning the insurance laws of this State for the assistance and information of the public.

(Added by Stats. 1941, Ch. 379.)



12921.6

(a) (1) If no fee is designated in this code for the review of filings required to be made pursuant to this code, the commissioner may establish a fee to permit the department to recover the actual cost of review of those filings. The fee so established shall not be increased by more than twenty-five dollars ($25), unless the increase is made by law.

(2) If this code designates a fee for any required filing, which fee the commissioner determines to be inadequate to cover the actual cost of review, the commissioner may assess an additional fee pursuant to this section not to exceed 25 percent of the fee designated by the code for the filing.

(3) Any person assessed a fee under this section shall be entitled, upon request, to receive reasonable substantiation from the department for the fee assessed, based upon the cost records of the department.

(4) As used in this section, filings means those items which the insurers are required to file with the department or commissioner pursuant to this code.

(b) The fee provided for by this section shall be assessed without regard to the requirements of Section 12978 as to uniformity of increase, but shall be based upon the actual cost to the department for the review of the filing.

(c) As used in this section, person means any person or entity subject to examination by the commissioner, or purporting to do insurance business in this state, or in the process of organization with intent to do insurance business in this state, or from whom the commissioner s certificate of authority is required for the transaction of business, or whose certificate of authority is revoked or suspended.

(Added by Stats. 1988, Ch. 855, Sec. 3.)



12921.7

Notwithstanding any other provision of law, the following shall apply to the adoption by the commissioner of any regulation as an emergency regulation pursuant to subdivision (b) of Section 11346.1 of the Government Code.

(a) At least 5 working days prior to submission of the emergency regulation to the Office of Administrative Law, the commissioner shall mail a notice of proposed emergency action to every person, group, or association who had previously filed a request for notice of regulatory actions with the commissioner.

(b) The notice of proposed emergency action shall include the following:

(1) A description of the problem and the necessity for the regulation.

(2) A description of the justification for adoption of the regulation as an emergency regulation.

(3) A copy of the text of the proposed emergency regulation.

(Added by Stats. 1992, Ch. 793, Sec. 1. Effective January 1, 1993.)



12921.8

(a) The commissioner may do the following:

(1) Issue a cease and desist order to a person who has acted in a capacity for which a license, registration, or certificate of authority from the commissioner was required but not possessed.

(2) Issue a cease and desist order to a person who has aided or abetted a person described in paragraph (1).

(3) Impose a monetary penalty, pursuant to an order to show cause, on a person described in paragraph (1) or (2). The monetary penalty shall be the greater of the following:

(A) Five times the amount of money received by the person for acting in the capacity for which the license, registration, or certificate of authority was required but not possessed.

(B) Five thousand dollars ($5,000) for each day the person acted in the capacity for which the license, registration, or certificate of authority was required but not possessed. In the absence of contrary evidence, it shall be presumed that a person continuously acted in a capacity for which a license, registration, or certificate of authority was required on each day from the date of the earliest such act until the date those acts were discontinued, as proven by the person at a hearing.

(b) Notwithstanding paragraph (3) of subdivision (a), the commissioner shall not impose a monetary penalty under this section on a person who has held a license or registration within the prior five years pursuant to Chapter 5 (commencing with Section 1621), Chapter 6 (commencing with Section 1760), Chapter 7 (commencing with Section 1800), or Chapter 8 (commencing with Section 1831) of Part 2 of Division 1.

(c) A person to whom a cease and desist order or order to show cause has been issued, may, within seven days after service of the order, if a hearing has not already been scheduled by the commissioner, request a hearing by filing a request for the hearing with the commissioner. The hearing shall be conducted in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), Chapter 4.5 (commencing with Section 11400), and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), and the commissioner shall have all the powers granted therein.

(d) A person who has a hearing pursuant to subdivision (c) shall be entitled to have the proceedings and the order of the commissioner reviewed by means of any remedy provided by the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), Chapter 4.5 (commencing with Section 11400), and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 2005, Ch. 380, Sec. 3. Effective January 1, 2006.)



12921.9

(a) A letter or legal opinion signed by the Commissioner or the Chief Counsel of the Department of Insurance that was prepared in response to an inquiry from an insured or other person or entity and that discusses either generally or in connection with a specific fact situation the application of the Insurance Code or regulations promulgated by the commissioner shall be made public. The department may redact the name, address, policy number, and other identifying information regarding a particular insured or other person or entity from the letter or legal opinion when it is made public.

(b) A letter or legal opinion made public pursuant to this section shall not be construed as establishing an agency guideline, criterion, bulletin, manual, instruction, order, standard of general application, rule, or regulation, as those terms are described in Sections 11340.5 and 11342.600 of the Government Code.

(Added by Stats. 2001, Ch. 727, Sec. 16. Effective January 1, 2002.)



12922

The commissioner shall, on or before the first day of August in each year, make a report to the Governor, the Legislature, and to the committees of the Senate and Assembly having jurisdiction over insurance containing a tabular statement and synopsis of the reports which have been filed in his or her office and showing, generally, the condition of the insurance business and interests in this state, and other matters concerning insurance. The report shall also contain a detailed verified statement, of the moneys and fees of office received by him or her, and for what purpose.

(Amended by Stats. 2006, Ch. 405, Sec. 10. Effective September 22, 2006. Operative January 1, 2007, by Sec. 14 of Ch. 405.)



12923

(a) With respect to all classes of insurance (1) to (20), inclusive, as defined in Sections 101 to 120, inclusive, actuary, for the purposes of this section, means either of the following:

(1) A member of the American Academy of Actuaries.

(2) An individual who has demonstrated by training and experience actuarial competence to the satisfaction of the Insurance Commissioner.

(b) The commissioner shall, after notice and hearing, pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, promulgate reasonable rules and regulations which do all of the following:

(1) Describe the documents which must be signed by an actuary when the documents are filed with the commissioner.

(2) Implement paragraph (2) of subdivision (a).

(Amended by Stats. 1985, Ch. 106, Sec. 105.)



12923.5

(a) The Department of Managed Health Care and the Department of Insurance shall maintain a joint senior level working group to ensure clarity for health care consumers about who enforces their patient rights and consistency in the regulations of these departments.

(b) The joint working group shall undertake a review and examination of the Health and Safety Code, the Insurance Code, and the Welfare and Institutions Code as they apply to the Department of Managed Health Care and the Department of Insurance to ensure consistency in consumer protection.

(c) The joint working group shall review and examine all of the following processes in each department:

(1) Grievance and consumer complaint processes, including, but not limited to, outreach, standard complaints, including coverage and medical necessity complaints, independent medical review, and information developed for consumer use.

(2) The processes used to ensure enforcement of the law, including, but not limited to, the medical survey and audit process in the Health and Safety Code and market conduct exams in the Insurance Code.

(3) The processes for regulating the timely payment of claims.

(d) The joint working group shall report its findings to the Insurance Commissioner and the Director of the Department of Managed Health Care for review and approval. The commissioner and the director shall submit the approved final report under signature to the Legislature by January 1 of every year for five years.

(Added by Stats. 2002, Ch. 793, Sec. 2. Effective January 1, 2003.)



12924

(a) The commissioner may issue subpoenas and subpoenas duces tecum for witnesses to attend, testify and produce documents before him, on any subject touching insurance business, or in aid of his duties. Such process may be served, obeyed, and enforced as provided in the Code of Civil Procedure for civil cases. A defaulting witness may, upon application by the commissioner to the superior court, be required by order of such court to appear before the commissioner to testify as the court may order. The court may punish disobedience of its order as a contempt of court.

All the provisions of the Code of Civil Procedure relating to means of production of evidence shall be applicable to any hearing or investigation under this section. The provisions of this subdivision shall not apply to proceedings required by other provisions of this code to be conducted in accordance with Chapter 5 (commencing with Section 11500), Part 1, Division 3, Title 2 of the Government Code.

(b) A person shall not be excused from testifying or from producing any book, document, or other thing under his control upon any such hearing or investigation on the ground that his testimony, or the book, document, or other thing required of him, may tend to incriminate him, or may have a tendency to subject him to punishment for a felony or misdemeanor; but no individual shall be prosecuted or be subjected to punishment for a felony or misdemeanor for or on account of any act, transaction, matter or thing concerning which he is so compelled, after validly claiming his privilege against self-incrimination, to testify or produce, except for perjury or contempt committed in such testimony.

(Amended by Stats. 1969, Ch. 819.)



12925

The commissioner shall keep and preserve in a permanent form a full record of his proceedings, including a concise statement of the condition of each insurer, surplus line broker or motor club examined as to condition and affairs by by him.

(Enacted by Stats. 1935, Ch. 145.)



12926

The commissioner shall require from every insurer a full compliance with all the provisions of this code.

(Enacted by Stats. 1935, Ch. 145.)



12926.1

(a) In any matter involving compliance with or enforcement of any of the provisions of this code or the other laws of this state involving any entity subject to the jurisdiction or authority of the commissioner, whether the matter is a formal administrative accusation or adjudication, a formal or potential judicial action, or other enforcement tool, and whether or not the matter is settled or prosecuted to resolution, the use of any funds that are imposed as fines or penalties of any sort, or collected by means of settlement, or paid or reserved in any manner as a result of the action, shall be subject to the limitations of this section.

(b) Fines, penalties, fees, and costs shall be deposited in the appropriate fund as provided by law.

(c) Any funds ordered, or allocated by a settlement, to be used for public outreach of any sort, shall be subject to all of the following limitations:

(1) The commissioner s name, likeness, or voice shall not be used in any printed, audio, or visual material that is released either for general distribution or to specific recipients unless a court finds good cause to do so.

(2) The message shall be limited to information relevant to the enforcement action or compliance issues that generated the funds.

(3) The primary focus of any public outreach where the purpose is to advise members of the public of rights affecting pecuniary or property interests shall be to provide specific information needed by the affected persons to obtain or protect those rights.

(4) No funds subject to this subdivision shall be used for general education of the public about insurance issues, except to the extent that the education relates to the type of violations that caused the enforcement or compliance action, and otherwise complies with the limitations of this section.

(5) No funds subject to this subdivision shall be spent or otherwise disposed of unless the expenditure or disposal has been approved by a court of competent jurisdiction.

(d) (1) This section may be enforced by an affected individual with an interest in the matter or a policyholder of an insurer that is a party to a settlement with the department, a city attorney, a district attorney, or the Attorney General, who may bring an action against the commissioner in the superior court in any county where a violation of this section has occurred.

(2) A court may issue injunctions or provide other equitable remedies as appear to the court to be appropriate, and shall order payment by the commissioner from nonpublic funds to a prevailing party who has brought an action under this section of an amount sufficient to compensate the party for all attorneys fees, costs of litigation, and expenses incurred in bringing and prosecuting the action. For the purposes of this section, nonpublic funds does not include assets of an insurer or other party to a settlement that are not part of a valid and voluntary settlement with the department or commissioner.

(e) The commissioner may not increase fees or assessments against insurers in order to comply with this section.

(Added by Stats. 2000, Ch. 1089, Sec. 1. Effective January 1, 2001.)



12926.2

(a) As used in this section, extraordinary circumstances means circumstances outside of the control of a licensee that severely and materially affect the licensee s ability to conduct normal business operations.

(b) In determining noncompliance with this code and regulations adopted pursuant to this code, and appropriate penalties, if any, the commissioner may consider evidence concerning the existence of extraordinary circumstances.

(c) A settlement agreement between the commissioner and an insurer may not contain a provision referencing the existence of extraordinary circumstances relative to the subject matter at issue, unless the agreement specifies the precise period of time during which extraordinary circumstances were in existence. Except as provided in subdivision (d), extraordinary circumstances may not be stated to exist for a duration of more than six months.

(d) A settlement agreement may concede the existence of extraordinary circumstances for a period of time exceeding six months if all of the following conditions are met:

(1) The commissioner makes a finding in the agreement that extraordinary circumstances existed for more than six months, and documents in that finding facts supporting that conclusion.

(2) The finding identifies the public purpose justifying the extension of extraordinary circumstances beyond the six-month period.

(3) The beginning and ending date, by month and year, of the commencement and termination of the extraordinary circumstances are identified.

(Added by Stats. 2001, Ch. 727, Sec. 17. Effective January 1, 2002.)



12927

All statements, estimates, percentages, payments, and calculations, required by this code to be made, either by the commissioner or insurers, shall be made on the basis of lawful money of the United States.

(Enacted by Stats. 1935, Ch. 145.)



12928

Whenever the commissioner ascertains that any insurer or any of its agents, officers or employees or any other person is guilty of violating any of the penal provisions of this code or of other laws he shall certify the facts of the violation to the district attorney of the county in which such offense was committed.

(Enacted by Stats. 1935, Ch. 145.)



12928.5

Whenever facts exist by reason of which, under any provision of this code, or other laws the commissioner may suspend, revoke, or deny any license or certificate of authority granted under any provision of this code, if the making or maintenance in force of a contract of insurance is one of the circumstances out of which such facts arise, or if, by reason of the existence of such facts, or in connection therewith a contract of insurance is made or maintained in force, the commissioner may, in lieu of or in addition to, such suspension, revocation or denial of license or certificate, by order require the immediate cancellation of such contract, unless such contract, by its terms, is not subject to cancellation by the insurer and the insured did not knowingly participate in such wrongful acts.

The commissioner may also, in any such case, notify the insured, stating the reason why such cancellation was required.

In any such case, whether or not the particular contract is thus required to be canceled or is subject to such cancellation, the commissioner may order the insurer, insurance agent, broker, solicitor, surplus line broker, or life agent soliciting, negotiating, or effecting such insurance to refrain from effecting insurance upon the property, risk, or insured under such contract for not exceeding five years from the date of the order.

The commissioner may suspend or revoke, or deny an application for, any license or certificate of authority granted under any provision of this code to any applicant or licensee violating any order issued by him pursuant to this section.

(Added by Stats. 1937, Ch. 724.)



12928.6

Whenever the commissioner believes, from evidence satisfactory to him, that any person is violating or about to violate any provisions of this code or any order or requirement of the commissioner issued or promulgated pursuant to authority expressly granted the commissioner by any provision of this code or by law, the commissioner may bring an action in the name of the people of the State of California in the superior court of the State of California against such person to enjoin such person from continuing such violation or engaging therein or doing any act in furtherance thereof. In such action an order or judgment may be entered awarding such preliminary or final injunction as is proper.

(Added by Stats. 1937, Ch. 724.)



12929

Irrespective of any provision in any law of this state the commissioner, pursuant to this code, has been and is authorized to correct: by amendment, by partial deletion or by partial addition, any record, finding, determination, order, rule or regulation made by him upon becoming satisfied that it is fair, just and equitable to make the correction and that any such record, finding, determination, order, rule or regulation would have included such correction except for mistake, clerical error, inadvertence, surprise or excusable neglect.

Such correction shall only be made within a period of six months following the original action.

When the facts are within the knowledge of the commissioner personally he may, upon his own motion and ex parte, enter an order making any such correction.

Otherwise he shall enter such an order of correction only after receipt and consideration of a written petition of a person described in Section 12923 or an employee of the Department of Insurance, accompanied in either case by a sworn affidavit of the facts constituting the mistake, clerical error, inadvertence, surprise or excusable neglect relied upon to justify the correction requested. In such case the order may be made ex parte.

In either case the order shall recite the grounds and bases for the correction and shall be promptly given the same distribution, publicity, and circulation as was given the matter being corrected.

If, within 60 days following the making of the order of correction anyone objects thereto in writing, the commissioner shall set the matter for hearing, giving the same notice thereof, if any, as was given to the proceeding which gave rise to the original record, finding, determination, order, rule or regulation.

(Added by Stats. 1965, Ch. 1567.)



12930

Offenses under this code, or under other laws relating to insurers, shall be prosecuted and tried in all respects as provided in the Penal Code for public offenses. For the purpose of evidence the commissioner shall furnish to any district attorney, without cost to the county, certified copies of any papers or records of the office of the commissioner.

(Enacted by Stats. 1935, Ch. 145.)



12931

(a) Service of legal process, notices or other papers described in or referred to by Section 1452, 1605, 1610, 1612, 1659, 1660, 11104 or 11105 may be made upon the commissioner in the instances enumerated in this section and under the circumstances prescribed in this section by delivering to the commissioner or his deputy two copies thereof for each person or party defendant so served accompanied by payment of twelve dollars ($12) for each such person or party, and by complying with the other provisions of this section.

(b) The situations under which such service may be so made and the circumstances under which these provisions apply are:

(1) Where for any reason the person desiring to have service so made elects to serve the commissioner instead of the attorney in fact, as stipulated pursuant to Section 1323, of a reciprocal or interinsurance exchange, domestic, foreign, admitted or nonadmitted.

(2) Where service is to be made on an admitted foreign or alien insurer, when service cannot be made on the principal statutory agent of such insurer duly appointed pursuant to Article 3 (commencing with Section 1600) of Chapter 4 of Part 2 of Division 1 for reasons specified in Section 1604 or otherwise recognized by law.

(3) In actions against nonadmitted insurers, including nonadmitted fraternal benefit societies and reciprocals, under the circumstances described in Article 4 (commencing with Section 1610) of Chapter 4 of Part 2 of Division 1. This provision shall not apply to actions brought under insurance policies or certificates issued by nonadmitted insurers placed by surplus line brokers or special lines surplus line brokers where such insurance contract names a resident of this state as agent for service of process.

(4) In the instances described by Section 1659 relating to nonresident California-licensed insurance agents, brokers and life agents.

(5) In actions involving admitted and formerly admitted fraternal benefit societies as described in Section 11104.

(c) Upon receipt of two copies of the process, notice or papers to be served and the fee above prescribed, the commissioner shall promptly mail one of the copies by certified mail (or by registered mail if it is addressed to an area outside of the United States where certified mail service is not available) to the defendant or person to be served at his last principal place of business known to the commissioner by his official records in the case of a licensee; otherwise, in the case of a nonadmitted insurer, to its last principal place of business known to the commissioner from national directories or reference books or other reliable information available in the commissioner s office. He shall keep a record of all services made upon him pursuant to this section. The other copy of such process, notice or papers shall be retained among his official public records for a period not to exceed two years, absent special circumstances which in his judgment compel longer retention.

(d) Such service made in the manner provided for in this section is valid and sufficient and gives jurisdiction over the person of a nonadmitted or unauthorized defendant, provided notice of such service and a copy of the process, notice or papers being served are sent within 10 days thereafter by certified mail (or by registered mail if it is addressed to an area outside of the United States where certified mail service is not available) by plaintiff or plaintiff s attorney to the defendant at its last known principal place of business, and the receipt or the receipt of defendant s agent for such copy, showing the name of the sender and the name and address of the addressee-defendant thereon, and the affidavit of plaintiff or plaintiff s attorney showing compliance with this section, are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.

In case of service made pursuant to this section upon a licensee of the commissioner required by law to keep his or its current business address or that of its agent for service of process on file with the commissioner, such service shall be valid if the commissioner mailed, postage prepaid, a copy of the process, notice or papers to the defendant or licensee intended to be served to his current address as shown by the commissioner s records, or in the case of an insurer, to its manager, president or secretary, and an affidavit of compliance by plaintiff or plaintiff s attorney at law is made and filed at the place and within the time mentioned in this subdivision.

(e) No plaintiff or complainant shall be entitled to a judgment by default in any such action, suit or proceeding in which service of process is effected in the manner provided in this section until the expiration of 30 days from the date on which the affidavit of compliance is filed.

(f) Nothing in this section shall limit or abridge the right to serve any process, notice, papers or demand upon any insurer in any other manner now or hereafter permitted by law.

(Amended by Stats. 1985, Ch. 770, Sec. 27.)



12935

(a) The commissioner, by January 1, 1997, shall develop and make available to the general public, in the two most common non-English languages spoken in the state, which are Spanish and Vietnamese, informational sheets that provide a general explanation in those languages, of the terms most commonly used in passenger automobile and pickup truck liability insurance policies.

(b) These informational sheets are intended to provide only the general explanation of these insurance terms, and in the case of a dispute between an insurer and an insured, the policy as written in English will prevail. The development of informational sheets or the use of these informational sheets by insureds, insurers, agents, brokers, or the state shall not be interpreted as creating a duty or obligation to provide additional information or insurance policies in a non-English language.

(c) An informational sheet developed by the commissioner shall include a disclaimer, prominently displayed in 24-point type print at the beginning of the informational sheet, in the non-English language, that contains all of the following information:

(1) The informational sheet is for informational purposes only.

(2) The actual terms of an insurance policy prevail over the information provided in the informational sheet.

(3) In the case of a dispute, the insurance policy is controlling and a court will rely on the policy as it is written in English to resolve the dispute.

(4) The policy is the sole source of rights and obligations of the insurer and the insured.

(5) The information contained in the informational sheets does not create rights or obligations on the part of the insured, the insurer, the agent, the broker, or the state.

(6) The informational sheet is not intended to be a substitute for the actual policy written in English.

(d) The commissioner may develop informational sheets regarding other forms of insurance.

(e) The commissioner may develop informational sheets in foreign languages, other than Spanish and Vietnamese, as needed.

(f) Once developed by the commissioner, he or she may produce public service announcements concerning the availability of these informational sheets, to be utilized in those communities that the commissioner deems would benefit from the information.

(g) This section does not prevent an insurer or licensee from advertising an insurance policy, or the availability of a foreign language informational sheet, or the availability of a translation of an insurance policy, in a language other than English if the advertisement clearly states that the insurance policy is only available in English. However, in the case of a dispute, the insurance policy is controlling and any of those advertisements for insurance policies, informational sheets, or translations shall not be construed to modify or change the insurance policy.

(Added by Stats. 1995, Ch. 909, Sec. 2. Effective January 1, 1996.)



12936

(a) (1) Escheated funds deposited in the Insurance Fund pursuant to subdivision (a) of Section 1523 of the Code of Civil Procedure shall be transferred to the General Fund on June 30, 1998, to repay the principal and interest on the General Fund loan provided pursuant to Item 0845-001-0001 of the Budget Act of 1996, and such funds are hereby continuously appropriated for that purpose.

(2) If the Director of Finance determines that funds subject to escheat for the 1997 98 fiscal year are insufficient to repay the General Fund loan plus the interest owed, funds subject to escheat in the 1998 99 fiscal year, up to the amount necessary to repay the General Fund loan plus the interest owed, shall be available for expenditure by the commissioner to repay the principal and interest on the General Fund loan. Notwithstanding the loan repayment date specified in Item 0845-001-0001 of the Budget Act of 1996, such a determination by the Director of Finance shall trigger an extension of the loan repayment date to June 30, 1999.

(b) A policyholder who was entitled to a rebate pursuant to settlement or order of the commissioner and who has not received the escheated rebate may submit a claim to the Controller. The Controller shall pay the claim from among the Proposition 103 refunds that have escheated to the state and been deposited in the Unclaimed Property Fund upon verification that the claim is valid.

(Amended by Stats. 1998, Ch. 963, Sec. 3. Effective September 29, 1998.)



12937

(a) Escheated funds deposited in the Insurance Fund pursuant to subdivision (b) of Section 1517 of the Code of Civil Procedure shall be available for expenditure by the commissioner to fund proceedings and to pay expenses on nonasseted estates for which liabilities have been or will be incurred.

(b) A policyholder who was entitled to funds described in subdivision (a) pursuant to an order of distribution and who has not previously received an appropriate distribution may submit a claim to the commissioner. The commissioner shall pay the claim from the escheated funds deposited in the Insurance Fund pursuant to subdivision (a) upon verification that the claim is valid.

(c) The department shall not be required to conduct outreach programs to attempt to locate policyholders described in subdivision (b).

(Added by Stats. 1996, Ch. 187, Sec. 5. Effective July 19, 1996.)



12938

Notwithstanding any other provision of law, the department shall make available for public inspection and publish on its Internet Web site all of the information described in subdivisions (a) and (b). This information shall be maintained in a current, up-to-date condition. All identifying and privileged information regarding individual policyholders shall be redacted from documents available for public inspection and on the Internet Web site.

(a) All fully executed stipulations, orders, decisions, settlements, or other forms of agreement resolving market conduct examinations, whether the examinations were finalized, terminated, or suspended, that pertain to unfair or deceptive practices in the business of insurance as defined in Section 790.03.

(b) (1) Every adopted report of a market conduct examination of unfair or deceptive practices in the business of insurance as defined in Section 790.03 that is adopted as filed, or as modified or corrected, by the commissioner pursuant to Section 734.1.

(2) The commissioner upon adopting the report shall transmit a copy of the report, either electronically or by certified United States mail, to a representative that the examined insurer designated by that insurer to receive the report, or in the case of an examination of more than one insurer in an insurer group, to a single representative of the group designated to receive the report on behalf of all examined insurers. Within 20 business days after the transmittal, the examined insurer may submit comments to the commissioner relating to the adopted report. The comments shall be in a form and length as provided by regulation.

(3) Twenty business days after the transmittal the commissioner shall publish on the department s Internet Web site the adopted report and any comments submitted by the examined insurer unless a court of competent jurisdiction has stayed the publication of the report.

(c) This section may not be construed to require the disclosure of company workpapers or other company documents discovered during the course of an examination or any preliminary report of the examination, except as otherwise permitted by law.

(Amended by Stats. 2011, Ch. 411, Sec. 58. Effective January 1, 2012.)






ARTICLE 1.1. The California Community Development Financial Institution Tax Credit Program

12939

The Legislature finds and declares all of the following:

(a) There are specialized financial institutions in California that are specifically dedicated to, and whose core purpose is to, provide financial products and services to people and communities underserved by traditional financial markets and to support renewable energy projects, energy efficiency improvements, economic development, and affordable housing in these communities. These community development financial institutions or CDFIs seek to bridge the growing gap that exists between the financial products and services, renewable energy generation, energy efficiency improvements, economic development, and affordable housing available to the economic mainstream and those offered to low-income people and communities, as well as the nonprofit institutions that serve them. In addition, they serve a critical role in addressing issues of poverty and access to credit in economically disadvantaged communities by providing services, including, but not limited to, credit counseling to consumers, financial literacy training, home ownership counseling, entrepreneurial education, and technical assistance to small business owners.

(b) These mission-driven financial institutions require additional capital in order to expand their ability to provide financial products and services, and to promote needed renewable energy generation projects, energy efficiency improvements, economic development, and affordable housing for low-income individuals and communities, and the businesses and nonprofit agencies that serve them. For example, some offer responsible alternatives to high-cost check-cashing services and payday lenders that have moved into low-income communities. Others help finance small businesses, affordable housing, and community services and facilities that, in turn, help stabilize low-income neighborhoods and alleviate poverty.

(c) In carrying out their mission, funding community development is given priority over providing high returns to investors.

(d) It is the intent of the Legislature to provide an incentive in the form of California tax credits to attract much needed additional private capital investments that would not otherwise be available to CDFIs without the benefit of such incentive. It is the expectation of the Legislature that CDFIs will leverage these new investment dollars for the direct benefit of economically disadvantaged communities and low-income people in California.

(Amended by Stats. 2010, Ch. 418, Sec. 4. Effective January 1, 2011.)



12939.1

(a) The department, California Organized Investment Network (COIN), or any successor thereof, shall require the CDFIs receiving tax credit investments pursuant to Sections 12209, 17053.57, and 23657 of the Revenue and Taxation Code to submit reports to the department, COIN, or any successor thereof, on their use of the program and may specify by notice to those CDFIs the form, content, and manner of the reports.

(b) Biennially the department, COIN, or any successor thereof, shall include in the report required by Section 12922, information on the CDFI tax credit program based on the reports submitted by the CDFIs pursuant to subdivision (a).

(c) On or before December 31, 2010, the Legislative Analyst shall prepare an analysis, based upon data provided by the Franchise Tax Board, the Department of Insurance, and COIN, to the Legislative Analyst on or before September 30, 2010, of the tax credit investments provided for in Sections 12209, 17053.57, and 23657 of the Revenue and Taxation Code, including, but not limited to, the credits fiscal impact, what programs, projects, and other uses were funded or carried out by the CDFIs that were supported in whole or in part by the tax credit investments, and the resulting benefits to economically disadvantaged communities and low income people in California.

(Added by Stats. 2006, Ch. 580, Sec. 1. Effective September 28, 2006.)



12939.2

(a) The commissioner may establish and appoint a California Organized Investment Network Advisory Board.

(b) For purposes of this section, all of the following shall apply:

(1) Commissioner means the Insurance Commissioner of this state.

(2) Board means the California Organized Investment Network Advisory Board.

(3) Licensed attorney means an attorney who resides in this state who has successfully passed the California bar examination and has been admitted to practice in this state or has otherwise been licensed to practice law in this state by the State Bar of California.

(c) The board shall include the commissioner, or his or her designee, three executives in the insurance investment industry, and one volunteer from each of the following categories:

(1) A licensed attorney practicing insurance law.

(2) A member of the public, appointed by the Speaker of the Assembly.

(3) A member of the public, appointed by the Senate Committee on Rules.

(4) A member of a consumer advocacy group.

(5) An affordable housing practitioner.

(6) A local economic development practitioner.

(7) A member of a financial institution or a community development financial institution.

(8) A representative with experience seeking investments for low- to moderate-income or rural communities.

(d) The board shall elect, from among its members, a chair.

(e) The term of each member shall be for two years. Staggered terms shall be established by drawing lots at the first meeting of the advisory board so that a simple majority of the members shall initially serve a two-year term, and the remainder initially a one-year term.

(f) The board shall have all of the following powers and duties:

(1) To advise the California Organized Investment Network, or any successor thereof, on the best methods to increase the level of insurance industry capital in safe and sound investments while providing fair returns to investors and social benefits to underserved communities.

(2) To meet quarterly, or as deemed necessary by the commissioner.

(3) To facilitate contacts among executives at insurance companies, community-based organizations, and community development financial institutions.

(4) To recommend programmatic guidelines, but not specific allocations of the tax credit amount, to the California Organized Investment Network program.

(g) The members of the board shall not receive compensation from the state for their services under this section but, when called to attend a meeting of the board, may be reimbursed for their actual and necessary expenses incurred in connection with the meeting.

(h) This section shall remain in effect only until December 1, 2015, and as of that date is repealed.

(Added by Stats. 2011, Ch. 436, Sec. 1. Effective January 1, 2012. Repealed as of December 1, 2015, by its own provisions.)






ARTICLE 2. Review of Commissioner’s Acts

12940

The acts and orders of the commissioner are subject to such review, or other action by a court of competent jurisdiction, as is permitted or authorized by law.

(Enacted by Stats. 1935, Ch. 145.)






ARTICLE 3. Procuring Information on Policies

12950

Any person interested as owner, assignee, pledgee or payee, of any policy and desiring any information about such policy, may apply to the commissioner for a certificate of the facts or information desired. Such application, filed in duplicate, shall be accompanied by an affidavit, in duplicate, showing his interest in the policy.

(Amended by Stats. 1972, Ch. 181.)



12951

If the records of his office show the facts or information desired, the commissioner shall prepare his certificate reciting such facts or information. If his records do not show the facts or information desired, he may deliver or mail by certified mail an order to the insurer, directing it to state such information or facts in an affidavit and deliver such affidavit to him. If such insurer is a foreign insurer, the commissioner may deliver or mail by certified mail such order to its agent for service of process.

(Amended by Stats. 1972, Ch. 181.)



12952

In such affidavit the insurer shall make a full, true and correct statement of all the desired facts and information in its possession, regardless of the location of its record of such information.

(Enacted by Stats. 1935, Ch. 145.)



12953

If such insurer neglects or refuses to make and deliver such affidavit to the commissioner within ninety days from the date of the delivery of the order by the commissioner to it or its agent for service of process, the commissioner shall revoke the certificate of authority of the insurer.

(Enacted by Stats. 1935, Ch. 145.)



12954

Immediately after receiving such affidavit from an insurer the commissioner shall certify such affidavit to the applicant. Such affidavit so certified by the commissioner shall be delivered to the applicant personally or by depositing it in the United States post office, addressed to the applicant, with postage prepaid thereon.

(Enacted by Stats. 1935, Ch. 145.)



12955

If a loss is sustained under a policy of insurance and such policy has been lost or destroyed, all rights of every kind and nature, the time for the presentation of notice of loss, and the time for the presentation of proof of loss are stayed from the date such applicant delivers to the commissioner the affidavit showing his interest until and after five days after the date of the delivery by the commissioner to the applicant of the affidavit furnished by the insurer.

(Enacted by Stats. 1935, Ch. 145.)



12956

Forms of policies filed with the commissioner and writings in respect thereto shall be open to public inspection except where, in his judgment, the public welfare or the welfare of any insurer demands that any portion thereof be not made public. In such cases he may withhold such information from public inspection for such time as in his judgment is necessary or advisable.

(Added by Stats. 1937, Ch. 724.)



12957

The commissioner shall not withdraw approval of a policy previously approved by him or her except upon those grounds as, in his or her opinion, would authorize disapproval upon original submission thereof. Any withdrawal of approval shall be in writing and shall specify the ground thereof. If the insurer demands a hearing on a withdrawal, the hearing shall be granted and commenced within 30 days of the filing of a written demand with the commissioner. Unless the hearing is commenced, the notice of withdrawal shall become ineffective upon the 31st day from and after the date of filing of the demand.

This section shall not apply to policies subject to the provisions of subdivision (f) of Section 10291.5, or to policies, contracts, or agreements that were approved under an alternative filing and approval procedure as provided for in subdivision (f) of Section 10506.4 or subdivision (c) of Section 10507.5.

(Amended by Stats. 2009, Ch. 140, Sec. 134. Effective January 1, 2010.)



12959

(a) On January 1, 1990, and on every January 1, thereafter, the commissioner shall publish and distribute a comparison of insurance rates report for those lines of insurance which, in the comissioner s judgment, are of most interest to individual purchasers of personal lines of coverage. The report shall be available to consumers. The distribution shall be designed to make consumers throughout the state aware of the content of the report. This report shall be prepared by the commissioner in a manner designed to provide information useful to consumers so that they may make informed comparisons of coverages and rates.

(b) The submission of any false rate information by any such insurer pursuant to a request of the commissioner for the purpose of compiling comparative data for the report to be published as required in subdivision (a), shall be punishable by a civil penalty not to exceed one hundred thousand dollars ($100,000). Any person subject to regulation by the commissioner pursuant to this code that fails to comply with a data call required by the department pursuant to this section shall be liable to the state for a civil penalty in an amount not exceeding five thousand dollars ($5,000) for each 30-day period that the person is not in compliance, unless the failure to comply is willful, in which case the civil penalty shall be in an amount not to exceed ten thousand dollars ($10,000) for each 30-day period that the person is not in compliance, but not to exceed an aggregate amount of one hundred thousand dollars ($100,000). In determining the level of the penalty, the commissioner shall consider the good faith of the insurer and any similar prior violations by the insurer under this code.

(Amended by Stats. 2002, Ch. 1076, Sec. 2. Effective January 1, 2003.)






ARTICLE 3.5. Reporting

12962

The commissioner shall report to the Governor, the Legislature, and to the committees of the Senate and Assembly having jurisdiction over insurance all of the following in the annual report submitted pursuant to Section 12922:

(a) An analysis of the information required by Sections 674.5, 1857.7, 1857.9, and 12963, including, but not limited to, all of the following:

(1) An aggregate and an average for all insurers for each item of information required by these sections.

(2) The number of insurers reporting policies written for each class during the calendar year.

(3) For each class, the number of insurers reporting a combined loss ratio of 100 percent or more, and the number reporting a combined loss ratio of under 100 percent.

(4) An analysis of adjustments made to loss reserves for prior years.

(5) The change in any item required to be included by paragraphs (1) to (4), inclusive, from the immediately prior year.

(b) An analysis of the activities of the department in implementing the provisions of Proposition 103 on the November 8, 1988, general election ballot, as set forth in Article 10 (commencing with Section 1861.01) of Chapter 9 of Part 2 of Division 1.

(c) Recommendations and proposals, including suggested legislation, to protect consumers from arbitrary insurance rates and practices, to encourage a competitive insurance marketplace, to provide for an accountable commissioner, and to ensure that insurance is fair, available, and affordable for all Californians.

(d) The requirements of this section shall be satisfied if the analysis required by this section is included in the annual report to the Governor required by Section 12922, and a copy of that report is provided to the Legislature.

(Amended by Stats. 2012, Ch. 786, Sec. 44. Effective January 1, 2013.)



12963

Each insurer transacting insurance, as defined in Sections 108 and 116, covering liability for any public entity, as defined in Section 811.2 of the Government Code, where the public entity is the named insured, shall report specified data to the commissioner by type of claim, upon request of the commissioner, which may, for a specified period, include, but not be limited to, the following:

(a) The total number of insureds.

(b) The total amount of premiums received from insureds, both written and earned.

(c) The number of claims reported to the insurer and the number of claims reported closed.

(d) The total number of claims outstanding, together with the monetary amount reserved for loss and allocated loss expense.

(e) The number of claims closed with payment to the claimant, the total monetary amount paid thereon, and the total allocated loss expense paid thereon.

(f) The monetary amount paid on claims with allocated loss expense paid.

(g) The number of claims closed without payment to the claimant and the allocated loss expense paid thereon.

(h) The monetary amount reserved on claims incurred but not reported to the insurer.

(i) The number of lawsuits filed against the insurers insureds.

(j) A distribution by size of payment for those claims closed showing the number of claims and total amount paid for each monetary category, as determined by the commissioner.

As used in this section, the type of claims to be reported shall include, but not be limited to, workers compensation, liability, personal injury other than automobile, property damage other than automobile liability, liability based upon the dangerous condition of public property, and other general liability claims.

(Amended by Stats. 1995, Ch. 586, Sec. 2. Effective January 1, 1996.)



12965

The data and other information required to be filed or reported under this article may be transmitted by electronic media or data transmision to the receiver s electronic data processing system.

(Added by Stats. 1990, Ch. 1110, Sec. 5.)



12967

(a) (1) The department shall develop and implement a coordinated approach to gather, review, and analyze the archives of insurers and other archives and records, using onsite teams and the oversight committee, to provide for research and investigation into insurance policies, unpaid insurance claims, and related matters of victims of the Holocaust or of the Nazi-controlled German government or its allies, and the beneficiaries and heirs of those victims, and for losses arising from the activities of the Nazi-controlled German government or its allies for insurance policies issued before and during World War II by insurers who have affiliates or subsidiaries authorized to do business in California. Information compiled shall be placed in a centralized database for the retention of policy and claimant data, and the data shall be used to implement this section and Section 790.15.

(2) The department has an affirmative duty to play an independent role in representing the interests of Holocaust survivors where necessary, including the duty to carry out research, investigations, and advocacy. The department shall cooperate with, participate in, promote coordination with, and to the extent feasible and consistent with the purposes of this section, work jointly with the National Association of Insurance Commissioners and the international commission on Holocaust survivor claims or any other entity involved in the documentation, resolution, settlement, or distribution of insurance claims, including the documentation of unpaid claims and the distribution of proceeds, and the establishment and maintenance of a database to contain information relevant to claimants and documents and historical information. The department shall work to recover information and records that will strengthen the claims of California residents.

(3) The department shall employ insurance archaeologists, economists, attorneys, accountants, and other specialists, in this country and in Europe, to implement this section. The department shall work jointly with the National Association of Insurance Commissioners and other organizations for this purpose. The department s cooperation with other states shall be for the purpose of advancing survivors claims while avoiding duplication of efforts, and shall be dependent upon contributions by other states.

(4) In order to ensure that Holocaust survivors receive the most aggressive and independent representation possible in pursuit of their historic claims, in contracting with accounting firms, law firms, economists, or others to implement this section, the department shall, to the maximum extent possible, avoid any potential or actual conflict of interest by doing the following:

(A) Seek and give preference to firms that are entirely free of any associations with firms representing insurers and nations from which Holocaust survivors are seeking just treatment of their claims.

(B) If the department finds that it is necessary to contract with a firm or firms that have conflicts or potential conflicts of interest, those conflicts or potential conflicts of interest shall be disclosed to the commissioner, and the following requirements shall apply:

(i) The contract shall contain a provision that expresses a formal commitment on the part of the firm to aggressively pursue a maximum just settlement for Holocaust survivors and their families without regard to any adverse impacts on insurers, affiliates of insurers, nations, or others that may have employed the firm or affiliates of the firm that is contracting with the commissioner to assist in carrying out the commissioner s responsibilities under this section.

(ii) If any conflict or potential conflict exists between the firm, or an affiliate of the firm, and an insurer, an affiliate of an insurer, a nation or others directly or indirectly involving Holocaust claims, the firm shall disclose both the fact of the conflict or potential conflict, and all relevant information describing the nature of the conflict or potential conflict.

(iii) If a conflict or potential conflict exists between the firm, or an affiliate of the firm, and an insurer, an affiliate of an insurer, a nation, or others that does not directly or indirectly involve Holocaust claims, the firm shall disclose the fact of the conflict or potential conflict and identify the source of the conflict or potential conflict, but need not describe the particular circumstances or facts that create the conflict or potential conflict.

(C) The department may take whatever special measures it deems necessary to avoid either the appearance or the reality of conflicts that may undermine public confidence in the integrity of the effort to secure justice for Holocaust survivors.

(b) The funding of the activities provided for by this section for the 1998 99 fiscal year shall be from funds transferred pursuant to subdivision (b) of Section 1523 of the Code of Civil Procedure, which funds are hereby appropriated to the commissioner for that purpose. The commissioner shall seek reimbursement of those funds as provided in subdivision (c).

Funding for subsequent fiscal years shall be subject to the Budget Act and based on a plan submitted by the commissioner to the Legislature outlining the plan for reimbursement of expenses of the department by affected insurers.

Funds made available to implement this section shall be used to develop and implement a coordinated approach to gather, review, and analyze the archives of affected insurance groups, and other archives and records, using onsite teams and the oversight committee. These funds shall also be used to fund the necessary expenses of the Holocaust Era Insurance Claims Oversight Committee established in subdivision (d). The information compiled shall be placed in a centralized database for the retention of policy and claimant data, and that data shall be used by the department to implement this section.

(c) (1) Any funds recovered by the department for the purpose of reimbursing the state for costs associated with investigation and enforcement actions under this section shall not be deposited in the Insurance Fund, but instead shall be delivered to the Controller for deposit into the General Fund.

(2) To the maximum extent possible, the department shall seek reimbursement for its costs incurred in implementing this section, including funds transferred pursuant to subdivision (b) of Section 1523 of the Code of Civil Procedure, from any settlements reached with affected insurers.

(d) (1) There is established a seven-member Holocaust Era Insurance Claims Oversight Committee, that shall be known as the oversight committee, and whose members shall be appointed as follows:

(A) Four members shall be appointed by the Governor.

(B) One member shall be appointed by the President pro Tempore of the Senate.

(C) One member shall be appointed by the Speaker of the Assembly.

(D) One member shall be appointed by the Commissioner of Insurance.

(2) The Governor shall designate one of his or her appointees as the chairperson of the committee.

(3) Each member of the committee shall serve at the pleasure of the authority that appointed him or her to serve on the committee.

(4) The oversight committee shall be composed of qualified individuals with experience in Holocaust claims cases, similar investigations, archival research, and international law. The oversight committee shall also include Holocaust survivors. No member of the oversight committee shall have a potential or actual conflict of interest, or shall be employed by a person who has a potential or actual conflict of interest.

(5) The appointments shall be expedited because of the urgency due to survivors needs.

(6) The oversight committee shall have the following authority and shall do all of the following:

(A) Review and make recommendations concerning any insurance settlement negotiation or offer relating to a Holocaust era insurance claim in which the department is involved.

(B) Review and make recommendations to the commissioner on the priorities for expenditure of funds and use of resources by the department for Holocaust era insurance claims-related activities.

(C) Recommend whether a proposed settlement of a Holocaust era insurance claim submitted to the committee pursuant to paragraph (7) is equitable before the department finalizes the settlement agreement.

(7) The commissioner, in the event of a proposed settlement of any policy or group of policies relating to Holocaust era insurance claims, shall confer with the committee prior to the department finalizing the settlement agreement. The department may not finalize a proposed settlement of a Holocaust era insurance claim unless the committee, pursuant to subparagraph (C) of paragraph (6), recommends that the proposed settlement is equitable.

(Amended by Stats. 2012, Ch. 786, Sec. 45. Effective January 1, 2013.)



12968

(a) Every pleading issued by the commissioner to initiate a formal enforcement action against a licensee under this code, and every order issued by the commissioner or a court of competent jurisdiction or other document that resolves a formal enforcement action, shall be displayed on the department s internet web site, if the document is a public record that is not exempt from disclosure to the public pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(b) Notwithstanding Section 12969, if an enforcement action against a licensee is withdrawn, then each pleading, document, or order against that licensee shall be removed from the department s Internet Web site within 30 days of the withdrawal of the action. If a pleading, document, or order contains allegations against multiple licensees, and the department withdraws all allegations against any one or more of the licensees, then the department shall post, on its Internet Web site, a statement in the previously posted pleading, document, or order that clarifies that the enforcement action against that specific licensee has been withdrawn.

(Amended by Stats. 2009, Ch. 234, Sec. 14. Effective January 1, 2010.)



12969

Any order or pleading posted on the department s Internet Web site that is related to a disciplinary proceeding or enforcement action against a person licensed pursuant to Chapter 5 (commencing with Section 1621) or 7 (commencing with Section 1800) of Part 2 of Division 1, or that is related to a restricted license, shall be removed from the site 10 years from the date the disciplinary or enforcement action becomes final or the date the restriction on the license is removed, whichever is later, unless other disciplinary proceedings, enforcement actions, or restrictions are active or pending, or have been finalized within the previous 10 years, against the licensee. This section does not apply to any order or pleading related to an enforcement action resulting in a suspended or revoked license. This section is intended to apply solely to the department s Internet Web site and shall not be construed to require the department to permanently remove any information from its public record.

(Added by Stats. 2003, Ch. 310, Sec. 1. Effective January 1, 2004.)






ARTICLE 4. Fees

12970

The commissioner shall require the payment in advance of a fee for copying microfilm records in the amount of thirty cents ($0.30) per page.

(Amended by Stats. 1985, Ch. 770, Sec. 27.5.)



12970.1

In addition to all other fees required for furnishing copies of instruments or documents filed in his office, the commissioner shall require the payment, in lawful money of the United States, of an amount approximately equal to the postage or other delivery charges he must pay for delivery of the copies so furnished if at the request of the person ordering them they are delivered by any more expensive means than ordinary first-class United States mail.

(Added by Stats. 1959, Ch. 542.)



12972

The commissioner shall require in advance, in lawful money of the United States as a fee for attaching his seal of office to any paper or document not specified in this code, one dollar.

(Enacted by Stats. 1935, Ch. 145.)



12973

The commissioner shall require in advance, in lawful money of the United States as a fee for issuing certificates when the fee is not otherwise specified, sums as follows: (a) where there is sufficient demand so that the commissioner in his discretion has prepared a form of the certificate in advance, which requires only the filling in of blanks for completion, nine dollars ($9); and (b) for issuing any other certificate, the reasonable cost of preparing and issuing such certificate, but not to exceed twenty-three dollars ($23) for the first copy of such certificate and nine dollars ($9) for each additional copy thereof.

(Amended by Stats. 1985, Ch. 770, Sec. 28.)



12973.5

The commissioner shall charge and collect in advance the following fees:

(a) For filing any application for a license, permit, or certificate of authority when a fee for either filing the application or issuing the license, permit, or certificate is not elsewhere specified in this code, twenty dollars ($20).

(b) For filing any application to take any qualifying examination required by this code to be taken by a licensee other than an insurer, or to be taken by any applicant for a license other than a certificate of authority when a fee for filing such application or giving such examination is not elsewhere specified in this code, twenty-nine dollars ($29).

(Amended by Stats. 1985, Ch. 770, Sec. 29.)



12973.6

If a check in payment of a tax, fee or penalty is not paid by the bank on which it is drawn on its first presentation, the commissioner shall charge and collect an additional fee sufficient to reimburse him for incurred costs.

(Added by Stats. 1972, Ch. 178.)



12973.7

Where provision for fees or charges for documents, transcripts, or other materials which may be furnished by the commissioner is not specifically made in this code, the commissioner may fix and collect fees therefor not in excess of reasonable cost. All publications and other printed matter shall be distributed and sold by the Department of General Services.

(Amended by Stats. 1965, Ch. 371.)



12973.9

Whenever by the provisions of this code a form of policy or certificate and any endorsement, rider, application, amendment, fill-in material, classification of rates, certificate or premium to be used therewith, is required to be filed with, submitted to, or approved by the commissioner, fees as provided for by this section shall be paid to the commissioner to cover the expenses of processing and indexing the same and maintaining copies of the same.

The required fee shall be prescribed by the commissioner for each type document submitted, depending on its nature and the kind of processing required. The commissioner may prescribe different fees for different types of documents, and in the case of documents submitted for approval or authorization of use, shall prescribe a fee only for the final approval or authorization for use, if any. The commissioner shall determine the fee, or fees, by estimating in advance the commissioner s total costs of performing these services for all types of documents for a specified period of time, estimating the total number of documents of various kinds which will be submitted for processing during such time and equitably distributing the total cost on a per document basis. The commissioner shall, after notice and hearing, promulgate such reasonable rules and regulations as are necessary to establish the standard or standards by which the commissioner shall determine the original fee schedule or any amended fee schedule. Any rule or regulation shall be promulgated in accordance with the procedure provided in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code and shall be effective 90 days after adoption by the commissioner, except the first fee schedule adopted by the commissioner under such regulation may be retroactive to the effective date of this section.

All fees received by the commissioner under this section shall be remitted to the credit of the Insurance Fund pursuant to the provisions of Section 12975.7.

Without in any manner affecting the applicability of this section to any other provisions of this code, it is expressly provided herein that the provisions of this section apply to the forms required to be filed, submitted, or approved under the following sections of this code: 779.8, 795.5, 1320, 9080.1, 10205, 10225, 10270, 10270.1, 10270.5, 10270.57, 10270.9, 10270.93, 10290, 10292, 10506, 11027, 11029, 11066, 11069, 11513, 11522, 11658, 12250, and 12640.18.

(Amended by Stats. 1981, Ch. 714, Sec. 312.)



12975

Whenever, by the provisions of this code a duty, right, privilege or power is imposed or conferred upon the commissioner, but it is provided that the expense of performance of such duty or exercise of such right, privilege or power is to be paid in advance or otherwise out of sources other than the Insurance Fund, the commissioner may defray such expense or any portion thereof out of the appropriation for the support of the Department of Insurance without regard to prospect of repayment. The repayment of such moneys, not to exceed seven hundred fifty dollars ($750) shall be a debt of and a lien against the assets of every person otherwise chargeable with such payment and shall constitute a preferred claim in all proceedings in bankruptcy or insolvency to the same extent as claims for compensation due employees for wages and salaries and claims for expenses of conservatorship or liquidation in proceedings under Article 14 (commencing with Section 1010), Chapter 1, Part 2, Division 1 of this code.

(Amended by Stats. 1969, Ch. 138.)



12975.1

All examination expense moneys collected by the Department of Insurance under the provisions of Sections 736, 1061, and 1857.4 are hereby appropriated to the department and shall be deposited in the Insurance Fund to the credit of the support appropriation for the department current at the time of the deposit.

(Amended by Stats. 1982, Ch. 722, Sec. 1. Operative July 1, 1983, by Sec. 12 of Ch. 722. Note: Stats. 1988, Ch. 855, deleted the July 1, 1989, termination date in Stats. 1982, Ch. 722, Sec. 10, as amended by Stats. 1985, Ch. 770, Sec. 34.)



12975.5

The commissioner may in any investigation or hearing conducted by him take or cause to be taken the deposition of any witness residing within or without this state and may pay the expense thereof out of the current support appropriation of the department. He may pay out of such appropriation to any witness subpoenaed by him the necessary and reasonable traveling expenses of any such witness, to the place of hearing or investigation and return and a per diem of twelve dollars ($12) for each day that such witness is in attendance at or en route to and from such place of hearing or investigation in obedience to such subpoena. The provisions of this section shall not apply to proceedings conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, such proceedings to be governed solely by said chapter.

(Amended by Stats. 1971, Ch. 418.)



12975.7

(a) All moneys received by the commissioner in payment of lawful fees or reimbursements pursuant to this code shall be transmitted to the Treasurer to be deposited in the State Treasury to the credit of the Insurance Fund. Unless specified in this code to be deposited in a different fund, all moneys received by the commissioner in fines, penalties, assessments, costs, or other sanctions shall be transmitted to the State Treasury for deposit in the General Fund.

(b) The money in the Insurance Fund received from the commissioner pursuant to this section is hereby appropriated to pay the refunds authorized by this code.

(c) The balance of the money in the Insurance Fund shall be used for the purposes specified in Section 12975.9, for the support of the Department of Insurance as authorized by the Budget Act, and for related cashflow needs.

(Amended by Stats. 2004, Ch. 183, Sec. 251. Effective January 1, 2005.)



12975.8

(a) The Insurance Fund shall, in addition to the funds specified in Section 12975.7, consist of all of the following:

(1) All moneys appropriated to the fund in accordance with law.

(2) All moneys deposited into the State Treasury from any source whatever in payment of lawful fees or reimbursements collected by the Department of Insurance.

(3) The balance remaining in the Insurance Fund at the end of the fiscal year, whether the moneys received are from an appropriation, fees, or from reimbursements for services rendered.

(b) (1) All moneys in the Insurance Fund credited to the Seismic Safety Account shall be subject to an annual appropriation each fiscal year for the purposes specified in Section 12975.9.

(2) All other moneys in the Insurance Fund shall be subject to an annual appropriation each fiscal year for the support of the Department of Insurance.

(3) If the current cash balance in the Seismic Safety Account is not adequate to fund the amount appropriated from it in the annual Budget Act, the Insurance Fund, upon enactment of the Budget Act, shall loan to the account the amount of the appropriation, and one half of this amount shall be transferred to the Seismic Safety Commission. The second half of the appropriated amount shall be transferred to the Seismic Safety Commission from the Seismic Safety Account on or before December 31 of each year. This loan shall be repaid by revenues collected pursuant to Section 12975.9.

(c) Any balance remaining in the Insurance Fund at the end of the fiscal year may be carried forward to the next succeeding fiscal year.

(d) Whenever the balance in the Insurance Fund is not sufficient to cover cashflow in the payment of authorized expenditures, the department may borrow funds as may be necessary from whatever source and under terms and conditions as may be determined by the Director of Finance. Repayment shall be made from revenues received by the department for the same fiscal year for which the loan is made.

(Amended by Stats. 2004, Ch. 183, Sec. 252. Effective January 1, 2005.)



12975.9

(a) The Seismic Safety Account is hereby created as a special account within the Insurance Fund. Moneys in the account are available, upon appropriation by the Legislature, for the purposes of this section to fund the department and the Alfred E. Alquist Seismic Safety Commission.

(b) There is hereby imposed an assessment on each person who owns real property, commercial or residential, that is insured by a property insurance policy. The department shall calculate the annual assessment to be charged to each commercial and residential earned property exposure. The assessment shall be set annually every August 1, beginning August 1, 2014, for all commercial and residential earned property exposures reported during the previous calendar year. The annual assessment shall be set at fifteen cents ($0.15) per earned property exposure for the first three years of the implementation of this section. Each year thereafter, the annual assessment shall be based upon the number of earned property exposures from both commercial and residential insurance policies, the amount required for the support of the Alfred E. Alquist Seismic Safety Commission, the actual collection and administrative costs of the department, and the maintenance of an adequate reserve, but shall not exceed fifteen cents ($0.15) per earned property exposure.

(c) The insurer, upon receipt of an invoice from the department, shall transmit payment to the department for deposit into the Seismic Safety Account. The insurer shall recover the assessment from the insured, unless the insurer elects to pay the assessment on the insured s behalf. The insurer may provide a description of the assessment to the insured as part of its billing statement. Any deficiency or excess in the amount collected in relation to the appropriation authority for the commission and the department shall be accounted for in the subsequent annual fee calculation. Any balance remaining in the Seismic Safety Account at the end of each fiscal year shall be retained in the account and carried forward to the next fiscal year.

(d) Funds in the Seismic Safety Account shall be distributed, upon appropriation by the Legislature, to the Alfred E. Alquist Seismic Safety Commission for the support of the commission and to the department for the actual administrative costs incurred in collecting the assessments.

(e) Any assessment collected from an insured that has not been remitted to the department shall be a debt owed to the state by the insurer. This part does not impose any obligation upon an insurer to take any legal action to enforce the collection of the assessment imposed by this section.

(f) Payment of the assessment shall be considered delinquent if not paid within 45 days of the invoice date. The department is authorized to charge a late fee of 1.5 percent per month of the balance due, compounded monthly, for any amount not paid within this period in accordance with Section 12995.

(g) (1) Notwithstanding Section 10231.5 of the Government Code, the department shall report by December 1 of each year, beginning on December 1, 2014, to the Legislature, the Alfred E. Alquist Seismic Safety Commission, and the Department of Finance on the assessment calculation methodology employed.

(2) A report to be submitted to the Legislature pursuant to this subdivision shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2013, Ch. 27, Sec. 1. Effective June 27, 2013.)



12976

All fines, forfeitures, taxes, assessments, and penalties provided for in this code shall be due and payable on the demand of the commissioner. If payment is not made within ten days after such demand, then the commissioner shall institute an action in the name of the people of the State of California for the purpose of recovering such moneys due. All such actions shall be subject to all the provisions of the Code of Civil Procedure which may be applicable thereto.

(Enacted by Stats. 1935, Ch. 145.)



12976.5

(a) On and after January 1, 1994, and before January 1, 1995, every insurer whose annual taxes exceed fifty thousand dollars ($50,000) shall make payment by electronic funds transfer. On and after January 1, 1995, every insurer whose annual taxes exceed twenty thousand dollars ($20,000) shall make payment by electronic funds transfer. The insurer shall choose one of the acceptable methods described in Section 45 for completing the electronic funds transfer.

(b) Payment is deemed complete on the date the electronic funds transfer is initiated, if settlement to the state s demand account occurs on or before the banking day following the date the transfer is initiated. If settlement to the state s demand account does not occur on or before the banking day following the date the transfer is initiated, payment is deemed to occur on the date settlement occurs.

(c) (1) Any insurer required to remit taxes by electronic funds transfer pursuant to this section who remits those taxes by means other than an appropriate electronic funds transfer, shall be assessed a penalty in an amount equal to 10 percent of the taxes due at the time of the payment.

(2) If the department finds that an insurer s failure to make payment by an appropriate electronic funds transfer in accordance with subdivision (a) is due to reasonable cause or circumstances beyond the insurer s control, and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect, that insurer shall be relieved of the penalty provided in paragraph (1).

(3) Any insurer seeking to be relieved of the penalty provided in paragraph (1) shall file with the department a statement under penalty of perjury setting forth the facts upon which the claim for relief is based.

(Amended by Stats. 1995, Ch. 721, Sec. 8. Effective January 1, 1996.)



12977

The commissioner may authorize the refund of money received or collected by the department in payment for the filing of applications for licenses, permits or certificates, or for the rendering of other services:

(a) Where the receipt or collection has resulted in an overpayment or duplicate payment.

(b) In cases where no payment is required for filing the application for the license, permit or certificate sought, or for rendering the other service.

(c) Where an insufficient fee is paid and for which reason the application for the license, permit or certificate cannot be filed or the other service cannot be rendered.

(d) The penalty fee required by subdivision (b) of Section 1718 upon a written showing, filed within sixty (60) days after the delinquency date, with particularity as to facts that late payment resulted from mistake, inadvertence or excusable neglect.

This section does not exclude the making of refunds under other appropriate provisions of law requiring the approval of the Director of General Services before such refunds may be made.

(Amended by Stats. 1965, Ch. 371.)



12978

Notwithstanding any other provision of law, the commissioner may increase or decrease the fees set forth in this code as necessary to allow the department to meet the appropriation authorized by the annual Budget Act. However, any increase or decrease so made shall be made only in accordance with this section, and a fee increase shall not exceed 10 percent without the prior approval of the Legislature.

A single annual increase or decrease in fees, on a fiscal year basis, may be made by the department at any time during the year provided it is announced by bulletin issued at least 90 days prior to the effective date of that increase or decrease. The bulletin shall be sent to all affected parties and to both houses of the Legislature. That fee increase or decrease may be rescinded by a majority vote of both houses of the Legislature not later than 60 days after the issuance of the bulletin announcing the increase or decrease.

In the event the bulletin is issued during the period between August 1 and December 1 of any year, the department shall provide notice in writing of the necessity of any fee increase or decrease as proposed in the bulletin upon issuance of the bulletin to the chairperson of the committee in each house which considers appropriations and the Chairperson of the Joint Legislative Budget Committee.

If written notice is provided to the commissioner within 60 days of the issuance of the bulletin announcing the increase or decrease by any of the chairpersons that there is an objection to the fee increase or decrease, the increase or decrease shall take effect February 1 of the following year unless rescinded by a majority vote of both houses of the Legislature by that date, rather than 60 days after issuance of the bulletin.

The department shall annually project forward its workload for the subsequent three years in order to project appropriate fee levels, and shall annually make adjustments to those fees, if necessary, based on actual workload experience.

The limit on the cumulative amount that the fees may be increased or decreased shall be the amount necessary to provide sufficient moneys to carry out the projected workload within the appropriations contained in the Governor s Budget for the next succeeding fiscal year, or, to the extent that moneys received or projected to be received by the department are insufficient to carry out the projected workload within the appropriation authorized by the annual Budget Act during the then current fiscal year, an amount necessary to meet that appropriation and consistent with that projected workload.

(Amended by Stats. 1999, Ch. 884, Sec. 3. Effective January 1, 2000.)



12979

Notwithstanding the provisions of Section 12978, the commissioner shall establish a schedule of filing fees to be paid by insurers to cover any administrative or operational costs arising from the provisions of Article 10 (commencing with Section 1861.01) of Chapter 9 of Part 2 of Division 1.

(Added November 8, 1988, by initiative Proposition 103, Sec. 5.)



12980

The Financial Responsibility Penalty Account is hereby created in the General Fund. Moneys in the account shall be expended, upon appropriation therefor, for matters including, but not limited to, automobile insurance and financial responsibility of vehicle owners and operators.

(Added by Stats. 1985, Ch. 1494, Sec. 1. Effective October 2, 1985.)






ARTICLE 5. Fee Oversight

12990

The department shall adopt an accounting system, as recommended by the State Auditor in Report No. 93030, that will allow the department to accurately identify costs by the regulatory activities and to link the costs to fees collected for those regulatory activities.

(Added by Stats. 1994, Ch. 965, Sec. 1. Effective January 1, 1995.)



12991

On and after October 1, 1995, the department may not levy any fee or fees under Section 736 or 12979 unless the fees are created in compliance with Sections 12992 and 12993.

(Added by Stats. 1994, Ch. 965, Sec. 1. Effective January 1, 1995.)



12992

(a) The department shall determine the actual cost of providing each examination as authorized under Section 730 and following. The department shall then set each fee levied under Section 736 to be based on the actual cost of providing the examination.

(b) The department shall determine the actual administrative and operational costs arising from the provisions of Article 10 (commencing with Section 1861.01) of Chapter 9 of Part 2 of Division 1. The department shall then set the fees assessed under Section 12979 to be based on the actual administrative and operational costs arising from the provisions of Article 10 (commencing with Section 1861.01) of Chapter 9 of Part 2 of Division 1.

(Added by Stats. 1994, Ch. 965, Sec. 1. Effective January 1, 1995.)



12993

The department shall provide the schedule of fees created under Section 12992, as well as the justification that the fees are based on the actual cost of the regulatory activity, to the Department of Finance, the Legislative Analyst, and the insurance committees in each house of the Legislature.

(Added by Stats. 1994, Ch. 965, Sec. 1. Effective January 1, 1995.)



12994

On or before October 1, 1995, the department shall publish a schedule of all fees levied under Sections 736 and 12979. The fees shall be calculated in accordance with Sections 12992 and 12993. On or before January 15, 1996, the Bureau of State Audits shall complete an audit of the schedule of fees created by this section. The audit shall determine if the fees are in compliance with Section 12992.

(Added by Stats. 1994, Ch. 965, Sec. 1. Effective January 1, 1995.)



12995

(a) Notwithstanding any other provision of this code, all uncontested departmental billings for services or assessments authorized herein, which are not paid within 45 days of the invoice date, shall be subject to a late charge, unless waived or modified by the department. The late charge shall be 1
1/2
percent per month of the balance due. This late charge shall be compounded monthly.

(b) Billings from the department shall be postmarked within five working days of the invoice date. If the billing is postmarked more than five working days after the invoice date, the insurer shall be given 45 days from the date of the postmark to pay the amount due. In those instances where a billing is postmarked more than five working days after the invoice date, the insurer is required to submit the postmarked envelope with payment to avoid a late charge.

(c) Payments shall be postmarked by the due date to avoid a late charge. Except as provided in subdivision (d), contested billings for which the original amount is paid to the department after the 45 day period shall be subject to the late charge, unless waived or modified by the department. The insurer shall provide written notice of the contested billing and shall set forth the basis for the contestability in writing to the department prior to the due date.

(d) Late charges shall be tolled for the portion of the billing that is contested by an insurer. The commissioner shall consider the material submitted by the insurer and reach a decision on the contested billing within 30 days of receiving written notification that a billing is being contested. The commissioner s written decision on contested amounts shall be final and written notification, including a revised amount, if any, shall be provided indicating the basis for the decision. This written notification shall also include an invoice date from which an insurer shall be given 30 days to remit payment. This section shall not preclude an insurer from filing a petition for writ of mandate in accordance with the provisions of the Code of Civil Procedure.

(e) All late charges collected pursuant to this section shall be deposited into the General Fund.

(f) This section shall not apply to the Insurance Department Schedule of Fees and Charges pursuant to Section 12978.

(Added by Stats. 1997, Ch. 798, Sec. 4. Effective October 9, 1997. Operative January 1, 1998, by Sec. 8 of Ch. 798.)






ARTICLE 7. Suspension of Privilege of Appearing or Practicing Before the Commissioner

13500

The commissioner may deny, temporarily or permanently, the privilege of appearing or practicing before the department in any way to any person, other than an attorney acting in that capacity, who is found by the commissioner, after notice of and opportunity for hearing, to be subject to any of the following:

(a) The person does not possess the requisite qualifications to represent others.

(b) The person is lacking in character or integrity or has engaged in unethical or improper professional conduct.

(c) The person has willfully violated, or willfully aided and abetted the violation of any provision of this code, or the rules and regulations promulgated thereunder.

(Added by Stats. 1986, Ch. 1328, Sec. 7.)



13501

Any person whose license to practice as an accountant, actuary, or other expert has been revoked or suspended in any state, territory, district, commonwealth, or possession, or any person who has been convicted of a felony, or of a misdemeanor involving moral turpitude, shall be forthwith suspended from appearing or practicing before the commissioner. A suspension, revocation, or conviction within the meaning of this article shall be deemed to have occurred when the suspending, revoking, or convicting agency or tribunal enters its judgment or order, regardless of whether appeal is pending or could be taken, and includes a judgment or order on a plea of nolo contendere.

(Added by Stats. 1986, Ch. 1328, Sec. 7.)



13502

(a) An application for reinstatement of a person permanently suspended or disqualified under Section 13500 may be made at any time, and the applicant may, in the commissioner s discretion, be afforded a hearing. However, the suspension or disqualification shall continue unless and until the applicant has been reinstated by the commissioner for good cause shown.

(b) Any person suspended under Section 13501 shall be reinstated by the commissioner, upon appropriate application, if all the grounds for application of the provisions of Section 13501 are subsequently removed by a reversal of the conviction or termination of the suspension or revocation. An application for reinstatement on any other grounds by any person suspended under Section 13501 may be filed at any time and the applicant shall be afforded an opportunity for a hearing in the matter. However, the suspension shall continue unless and until the applicant has been reinstated by the commissioner for good cause shown.

(Added by Stats. 1986, Ch. 1328, Sec. 7.)



13503

Any person appearing or practicing before the commissioner who has been the subject of an order, judgment, decree, or finding relevant to Section 13501 shall promptly file with the commissioner a copy thereof, together with any related opinion or statement of the agency or tribunal involved. Failure to make this filing shall not impair the operation of any other provision of this article.

(Added by Stats. 1986, Ch. 1328, Sec. 7.)



13504

Any proceeding brought under any section of this article shall not preclude a proceeding under any other section.

(Added by Stats. 1986, Ch. 1328, Sec. 7.)



13505

All hearings held under this article shall be closed to the public, unless the commissioner on his or her own motion, or at the request of a party, otherwise directs.

(Added by Stats. 1986, Ch. 1328, Sec. 7.)









CHAPTER 3. Conciliation

13600

The department shall provide any person who files a complaint pursuant to Section 678.5, with the option of submitting any dispute involving cancellation or nonrenewal to conciliation pursuant to the following conciliation procedures:

(a) (1) The complaint shall first be reviewed by the department. Each insurer shall designate a responsible staff member whom the department may contact to determine whether a complaint may be resolved through a conciliation process.

(2) The complainant shall pay a filing fee of thirty-five dollars ($35), which shall be returned if the complainant prevails in whole or in part in conciliation.

(b) The department staff shall attempt to resolve the dispute over the telephone. The insurer s representative shall have the authority to bind any insurer to any agreement reached over the telephone.

(c) The insurer shall notify the department of the representative s identity in writing and immediately notify the department of any change in the designation.

(d) If the department cannot resolve the dispute by conciliation, the complaint shall be referred to the commissioner, who may, if he or she determines that there are reasonable grounds for believing that a violation of Section 678.5 has occurred, hold a hearing to determine whether a violation has occurred. In the event of a finding that a violation has occurred, the commissioner may order reinstatement of the policy.

(Added by Stats. 1989, Ch. 1073, Sec. 3.)



13601

Nothing in this chapter shall preclude an insured or other aggrieved party from pursuing any available alternative remedy in lieu of conciliation or from pursuing that alternative remedy without first proceeding under this chapter, but the department shall have no jurisdiction to proceed under this chapter or resolve any dispute under this chapter during the pendency of any judicial action thereon initiated by an insured.

(Added by Stats. 1989, Ch. 1073, Sec. 3.)






CHAPTER 4. Holocaust Era Insurance Registry

13800

This chapter shall be known and may be cited as the Holocaust Victim Insurance Relief Act of 1999.

(Added by Stats. 1999, Ch. 827, Sec. 2. Effective October 10, 1999.)



13801

The Legislature finds and declares the following:

(a) During World War II, untold millions of lives and property were destroyed.

(b) In addition to the many atrocities that befell the victims of the Nazi regime, insurance claims that rightfully should have been paid out to the victims and their families, in many cases, were not.

(c) In many instances, insurance company records are the only proof of insurance policies held. In some cases, recollection of those policies very existence may have perished along with the Holocaust victims.

(d) At least 5,600 documented Holocaust survivors are living in California today. Many of these survivors and their descendents have been fighting for over 50 years to persuade insurance companies to settle unpaid or wrongfully paid claims. Survivors are asking that insurance companies come forth with any information they possess that could show proof of insurance policies held by Holocaust victims and survivors, in order to ensure that closure on this issue is swiftly brought to pass.

(e) Insurance companies doing business in the State of California have a responsibility to ensure that any involvement they or their related companies may have had with insurance policies of Holocaust victims are disclosed to the state and to ensure the rapid resolution of these questions, eliminating the further victimization of these policyholders and their families.

(f) The international Jewish community is in active negotiations with responsible insurance companies through the International Commission on Holocaust Era Insurance Claims to resolve all outstanding insurance claims issues. This chapter is necessary to protect the claims and interests of California residents, as well as to encourage the development of a resolution to these issues through the international process or through direct action by the State of California, as necessary.

(Added by Stats. 1999, Ch. 827, Sec. 2. Effective October 10, 1999.)



13802

For purposes of this chapter, the following definitions shall apply:

(a) Holocaust victim means any person who was persecuted during the period of 1929 to 1945, inclusive, by Nazi Germany, its allies, or sympathizers.

(b) Related company means any parent, subsidiary, reinsurer, successor in interest, managing general agent, or affiliate company of the insurer.

(c) Proceeds means the face value or other payout value of insurance policies and annuities plus reasonable interest to date of payment without diminution for wartime or immediate postwar currency devaluation.

(Added by Stats. 1999, Ch. 827, Sec. 2. Effective October 10, 1999.)



13803

The commissioner shall establish and maintain within the department a central registry containing records and information relating to insurance policies, as described in Section 13804, of Holocaust victims, living and deceased. The registry shall be known as the Holocaust Era Insurance Registry. The Attorney General, in coordination with the department, shall establish appropriate mechanisms to ensure public access to the registry.

(Added by Stats. 1999, Ch. 827, Sec. 2. Effective October 10, 1999.)



13804

(a) Any insurer currently doing business in the state that sold life, property, liability, health, annuities, dowry, educational, or casualty insurance policies, directly or through a related company, to persons in Europe, which were in effect between 1920 and 1945, whether the sale occurred before or after the insurer and the related company became related, shall, within 180 days following enactment of this act, file or cause to be filed the following information with the commissioner to be entered into the registry:

(1) The number of those insurance policies.

(2) The holder, beneficiary, and current status of those policies.

(3) The city of origin, domicile, or address for each policyholder listed in the policies.

(b) In addition, each insurer subject to subdivision (a) shall certify to any of the following:

(1) That the proceeds of the policies described in subdivision (a) have been paid to the designated beneficiaries or their heirs where that person or persons, after diligent search, could be located and identified.

(2) That the proceeds of the policies where the beneficiaries or heirs could not, after diligent search, be located or identified, have been distributed to Holocaust survivors or to qualified charitable nonprofit organizations for the purpose of assisting Holocaust survivors.

(3) That a court of law has certified in a legal proceeding resolving the rights of unpaid policyholders, their heirs, and beneficiaries, a plan for the distribution of the proceeds.

(4) That the proceeds have not been distributed and the amount of those proceeds.

An insurer who certifies as true any material matter pursuant to this subdivision, which the insurer knows to be false, is guilty of a misdemeanor.

(c) An insurer currently doing business in the state that did not sell any insurance policies in Europe prior to 1945, shall not be subject to this section if a related company, whether or not authorized and currently doing business in the state, has made a filing under this section.

(Added by Stats. 1999, Ch. 827, Sec. 2. Effective October 10, 1999.)



13805

Any insurer that knowingly files information about a policy required by this chapter that is false shall, with respect to that policy, be liable for a civil penalty not to exceed five thousand dollars ($5,000), which penalty is hereby appropriated to the department to be used by it to aid in the resolution of Holocaust insurance claims.

(Added by Stats. 1999, Ch. 827, Sec. 2. Effective October 10, 1999.)



13806

The commissioner shall suspend the certificate of authority to conduct insurance business in the state of any insurer that fails to comply with the requirements of this chapter by the 210th day after this section becomes effective, until the time that the insurer complies with this chapter.

(Added by Stats. 1999, Ch. 827, Sec. 2. Effective October 10, 1999.)



13807

The commissioner shall adopt rules to implement this chapter within 90 days of its effective date. The rules shall be adopted as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of the rules shall be considered by the Office of Administrative Law to be necessary for the immediate preservation of the public peace, health and safety, and general welfare.

(Added by Stats. 1999, Ch. 827, Sec. 2. Effective October 10, 1999.)






CHAPTER 5. Slavery Era Insurance Policies

13810

The commissioner shall request and obtain information from insurers licensed and doing business in this state regarding any records of slaveholder insurance policies issued by any predecessor corporation during the slavery era.

(Added by Stats. 2000, Ch. 934, Sec. 2. Effective January 1, 2001.)



13811

The commissioner shall obtain the names of any slaveholders or slaves described in those insurance records, and shall make the information available to the public and the Legislature.

(Added by Stats. 2000, Ch. 934, Sec. 2. Effective January 1, 2001.)



13812

Each insurer licensed and doing business in this state shall research and report to the commissioner with respect to any records within the insurer s possession or knowledge relating to insurance policies issued to slaveholders that provided coverage for damage to or death of their slaves.

(Added by Stats. 2000, Ch. 934, Sec. 2. Effective January 1, 2001.)



13813

Descendants of slaves, whose ancestors were defined as private property, dehumanized, divided from their families, forced to perform labor without appropriate compensation or benefits, and whose ancestors owners were compensated for damages by insurers, are entitled to full disclosure.

(Added by Stats. 2000, Ch. 934, Sec. 2. Effective January 1, 2001.)









DIVISION 4. AFFORDABLE HOUSING ENTITIES RISK RETENTION POOL

13900

An affordable housing entity may join with one or more other affordable housing entities in an arrangement providing for the pooling of self-insured claims or losses with respect to any of the following:

(a) Insurance covering all or any part of any tort liability.

(b) Insurance covering any employee of the affordable housing entity against all or any part of his or her liability for injury resulting from an act or omission in the scope of employment.

(c) Insurance covering any board member, officer, partner, manager, member, or volunteer of the affordable housing entity against any liability that may arise from any act or omission in the scope of participation with the affordable housing entity.

(d) Insurance covering any loss arising from physical damage to motor vehicles, personal property, real property, or other property owned or operated by the affordable housing entity.

(Added by Stats. 2010, Ch. 384, Sec. 1. Effective January 1, 2011.)



13901

(a) The pooling arrangement established pursuant to this division shall not be considered insurance, and shall not be subject to regulation under this code.

(b) All affordable housing entities participating in a pooling arrangement established pursuant to this division shall be given written notice, in at least 10-point type, that the pool is not regulated by the Insurance Commissioner and that the state insurance insolvency guaranty funds are not available to safeguard its risk.

(Added by Stats. 2010, Ch. 384, Sec. 1. Effective January 1, 2011.)



13902

(a) Any insurance pool, established pursuant to this division, may be organized as a nonprofit corporation, limited liability company, partnership, or trust, whether organized under the laws of this state or another state or operating in another state.

(b) Any insurance pool established pursuant to this division shall have initial pooled resources of not less than two million five hundred thousand dollars ($2,500,000) in the form of cash or cash equivalents.

(c) Any insurance pool established pursuant to this division shall maintain adequate reinsurance to protect against its risks.

(d) Any insurance pool established pursuant to this division shall furnish a copy of the pool s annual audited financial statement and most recent actuarial review, by first-class mail or by any other method of delivery, including electronic transmission, to the Assembly Committee on Housing and Community Development, the Assembly Committee on Insurance, the Senate Committee on Banking, Finance, and Insurance, and the Senate Committee on Transportation and Housing within 180 days of the close of the pool s fiscal year. If, in the period of time since the last submittal required by this subdivision, any of the following has occurred, the transmittal letter accompanying the annual audited financial statement and most recent actuarial review shall so indicate and shall provide a brief description of each matter:

(1) There has been a change to the pool s plan of financing, management, or operation, including any material amendment to any of those plans.

(2) A claims audit report has been filed with any regulatory body with respect to the pool.

(3) A report of examination issued by any regulatory body with respect to the pool has been received.

(4) There has been a material change in the scope of the regulation of the pool by other states in which the pool operates.

(Added by Stats. 2010, Ch. 384, Sec. 1. Effective January 1, 2011.)



13903

All participating affordable housing entities in any insurance pool, established pursuant to this division, are required to agree to pay premiums or make other mandatory financial contributions, as determined by the governing board, provided for by the insurance pool arrangement, that are necessary to ensure a financially sound risk pool.

(Added by Stats. 2010, Ch. 384, Sec. 1. Effective January 1, 2011.)



13904

Any insurance pool, established pursuant to this division, shall not insure against any liability that may be insured against pursuant to Division 4 (commencing with Section 3200) of the Labor Code.

(Added by Stats. 2010, Ch. 384, Sec. 1. Effective January 1, 2011.)



13905

Nothing in this division shall be construed to authorize an affordable housing entity to pay for, to insure, to contract for payment of, or to provide for payment for, any part of a claim or judgment against an employee of the affordable housing entity for punitive or exemplary damages.

(Added by Stats. 2010, Ch. 384, Sec. 1. Effective January 1, 2011.)



13906

For the purpose of this division, affordable housing means housing developments in which some of the dwelling units may be purchased or rented, with or without government assistance, on a basis that is affordable to persons or families of low or moderate income, as defined in Section 50093 of the Health and Safety Code.

(Added by Stats. 2010, Ch. 384, Sec. 1. Effective January 1, 2011.)



13907

For the purpose of this division, an affordable housing entity means any of the following:

(a) A housing authority created under the laws of this state or another jurisdiction and any agency or instrumentality of a housing authority, including, but not limited to, a legal entity created to conduct a self-insurance program for housing authorities that complies with Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code.

(b) A nonprofit corporation organized under the laws of this state or another state that is engaged in providing affordable housing.

(c) A partnership, general or limited, or limited liability company that is engaged in providing affordable housing and that is affiliated with a housing authority described in subdivision (a) or a nonprofit corporation described in subdivision (b) if the housing authority or nonprofit corporation has one or more of the following:

(1) A financial or ownership interest in the partnership or limited liability company or the right to acquire that interest.

(2) The power to direct the management or policies of the partnership or limited liability company.

(3) A contract to lease, manage, or operate the affordable housing owned by the partnership or limited liability company.

(Added by Stats. 2010, Ch. 384, Sec. 1. Effective January 1, 2011.)






DIVISION 5. INSURANCE ADJUSTERS

CHAPTER 1. Insurance Adjuster Act

ARTICLE 1. General Provisions

14000

This chapter may be cited as the Insurance Adjuster Act.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14001

As used in this chapter:

(a) Commissioner means the Insurance Commissioner.

(b) Department means the Department of Insurance.

(c) Licensee means a person licensed under this chapter.

(d) Manager means the individual under whose direction, control, charge, or management the business of a licensee is operated.

(e) Person includes any individual, firm, company, association, organization, partnership, limited liability company, and corporation.

(Amended by Stats. 1994, Ch. 1010, Sec. 176. Effective January 1, 1995.)



14002

Nothing in this chapter shall be construed as entitling any person to practice law in this state, unless he is an active member of the State Bar of California.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)






ARTICLE 2. Administration

14010

The department succeeds to and is vested with all the duties, powers, purposes, responsibilities, and jurisdiction previously vested in the Bureau of Collection and Investigative Services with respect to the licensing of insurance adjusters.

Any reference to prior licensing shall be deemed to licensing under the Private Investigator and Adjuster Act.

The commissioner shall administer and enforce the provisions of this chapter.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14011

The commissioner may, in accordance with the State Civil Service Act, appoint such inspectors, investigators, and other personnel as may be necessary for the administration and enforcement of this chapter.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14012

Every power and duty granted to or imposed upon the commissioner may be exercised by any other officer or employee of the department authorized by the commissioner, but the commissioner shall have the supervision of and the responsibility for all powers and duties exercised by such officers and employees.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14013

The commissioner may adopt and enforce reasonable rules:

(a) Fixing the qualifications of licensees and managers, in addition to those prescribed in this chapter, necessary to promote and protect the public welfare.

(b) Carrying out generally the provisions of this chapter, including regulation of the conduct of licensees.

(c) For a change in the classification of a licensee, or in the type of business organization upon application therefor by a licensee, and to prescribe the fee, if any, to be paid.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)






ARTICLE 3. Regulation, Licensing, and Registration

14020

No person shall engage in a business regulated by this chapter, or act or assume to act as, or represent himself or herself to be, a licensee unless he or she is licensed under this chapter.

No person shall falsely represent that he or she is employed by a licensee.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14021

An insurance adjuster within the meaning of this chapter is a person other than a private investigator as defined in Section 7521 of the Business and Professions Code who, for any consideration whatsoever, engages in business or accepts employment to furnish, or agrees to make, or makes, any investigation for the purpose of obtaining, information in the course of adjusting or otherwise participating in the disposal of, any claim under or in connection with a policy of insurance on behalf of an insurer or engages in soliciting insurance adjustment business or aids an insurer in any manner with reference to:

Crime or wrongs done or threatened against the United States of America or any state or territory of the United States of America; the identity, habits, conduct, business, occupation, honesty, integrity, credibility, knowledge, trustworthiness, efficiency, loyalty, activity, movement, whereabouts, affiliations, associations, transactions, acts, reputation, or character of any person; the location, disposition, or recovery of lost or stolen property; the cause or responsibility for fires, libels, losses, accidents, or damage or injury to persons or to property; or securing evidence to be used before any court, board, officer, or investigating committee.

Notwithstanding any other provision of law, this section is in no way intended to limit the ability of a duly licensed independent insurance adjuster to perform the duties of an independent insurance adjuster for any other entity.

(Amended by Stats. 1997, Ch. 96, Sec. 1. Effective January 1, 1998.)



14022

This chapter does not apply to:

(a) A person employed exclusively and regularly by one employer in connection with the affairs of such employer only and where there exists an employer- employee relationship.

(b) An officer or employee of the United States of America, or of this state or a political subdivision thereof, while such officer or employee is engaged in the performance of his or her official duties.

(c) A person engaged exclusively in the business of obtaining and furnishing information as to the financial rating of persons.

(d) A charitable philanthropic society or association duly incorporated under the laws of this state, which is organized and maintained for the public good and not for private profit.

(e) An attorney at law in performing his or her duties as such attorney at law.

(f) A licensed collection agency or an employee thereof while acting within the scope of his or her employment, while making an investigation incidental to the business of the agency, including an investigation of the location of a debtor or his or her property where the contract with an assignor creditor is for the collection of claims owed or due or asserted to be owed or due or the equivalent thereof.

(g) Admitted insurers and agents and insurance brokers licensed by the state, performing duties in connection with insurance transacted by them.

(h) The legal owner of personal property which has been sold under a conditional sales agreement or a mortgagee under the terms of a chattel mortgage.

(i) Any bank subject to the jurisdiction of the Commissioner of Financial Institutions of the State of California under Division 1 (commencing with Section 99) of the Financial Code or the Comptroller of the Currency of the United States.

(j) A person engaged solely in the business of securing information about persons or property from public records.

(k) Any building contractor, engineer, technical expert, or other person who is engaged by an insurer or licensed adjuster to provide an expert or professional evaluation of the extent, cause, or origin of damage to the insured property, but who does not otherwise participate in the process of adjusting claims.

(Amended by Stats. 1996, Ch. 1064, Sec. 800.1. Effective January 1, 1997. Operative July 1, 1997, by Sec. 814 of Ch. 1064.)



14022.5

(a) In the event of an emergency situation as declared by the commissioner, claims arising out of the emergency, catastrophe, disaster, or other similar occurrence may be adjusted by a nonlicensed adjuster upon registration with the commissioner if all of the following requirements are met:

(1) The work performed by the nonlicensed adjuster is under the active direction, control, charge, or management of a licensed adjuster or an insurer authorized to do business in this state.

(2) Registration with the commissioner is accomplished within 15 working days from the date on which the nonlicensed adjuster commences the claims adjusting activity in connection with the emergency situation.

(b) Registration, within the meaning of this section, shall mean a written letter to the commissioner, submitted by the supervising licensed adjuster or admitted insurer, naming the nonlicensed adjusters, identifying their adjuster licenses held in other jurisdictions, and stating when their claims adjusting activity commenced.

(c) Registration under this section is valid for a period of 180 days from the date of the registration letter. Before the lapse of that period, the commissioner may grant further 180-day extensions as he or she deems appropriate upon written request from the supervising licensed adjuster or the admitted insurer.

(Added by Stats. 1996, Ch. 707, Sec. 3. Effective January 1, 1997. Operative July 1, 1997, by Sec. 8 of Ch. 707.)



14023

An application for a license under this chapter shall be on a form prescribed by the commissoner and accompanied by the application fee provided by this chapter.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14024

An application shall be verified and shall include:

(a) The full name and business address of the applicant.

(b) The name under which applicant intends to do business.

(c) A statement as to the general nature of the business in which the applicant intends to engage.

(d) A statement as to the classification or classifications under which the applicant desires to be qualified.

(e) If the applicant is a person other than an individual, the full name and residence address of each of its partners, officers, and directors, and its manager.

(f) Two recent photographs of the applicant, of a type prescribed by the commissioner, and two classifiable sets of his or her fingerprints.

(g) A verified statement of his or her experience qualifications.

(h) Such other information, evidence, statements, or documents as may be required by the commissioner.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14025

Before an application for a license is granted, the applicant, or his or her manager, shall meet all of the following:

(a) Be at least 18 years of age.

(b) Not have committed acts or crimes constituting grounds for denial of licensure under Section 480 of the Business and Professions Code.

(c) Shall have had at least two years of experience in adjusting insurance claims or the equivalent thereof as determined by the commissioner.

(d) Comply with such other qualifications as the commissioner may fix by rule.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14026

The commissioner may require an applicant, or his or her manager, to demonstrate his or her qualifications by a written or oral examination, or a combination of both.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14026.5

Where a person who is or has been licensed under this chapter has been found by the commissioner to have violated any provision of this code that would justify the suspension or revocation of a license held by the person, or where a person is applying for a license under this chapter and there exists grounds for the denial of the application by the commissioner, the commissioner may, after hearing, revoke the license held or deny the application for an unrestricted license, and in lieu thereof issue to the person a restricted license. The commissioner may impose any reasonable conditions upon the acquisition of the restricted license or conduct of the holder of the license. The holder of the restricted license has no property right in it and the commissioner may, with or without either hearing or cause, suspend or revoke a restricted license. If a hearing is held under this section, it shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The holder of a restricted license is subject to all the provisions of this code and the license shall be kept in force and renewed in the same manner, at the same time, and subject to the same conditions and fees as are applicable to an unrestricted license to act in the same capacity.

(Added by Stats. 1996, Ch. 707, Sec. 4. Effective January 1, 1997. Operative July 1, 1997, by Sec. 8 of Ch. 707.)



14027

Payment of the application fee prescribed by this chapter entitles an applicant, or his or her manager, to one examination without further charge. If the person fails to pass the examination, he or she shall not be eligible for any subsequent examination except upon payment of the reexamination fee prescribed by this chapter for each such subsequent examination.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14028

After a hearing the commissioner may deny a license unless the application makes a showing satisfactory to the commissioner that the applicant, if an individual, has not, or if the applicant is a person other than an individual, that its manager and each of its officers and partners have not:

(a) Committed any acts or crimes constituting grounds for denial of licensure under Section 480 of the Business and Professions Code.

(b) Been refused a license under this chapter or had a license revoked.

(c) Been an officer, partner, or manager of any person who has been refused a license under this chapter or whose license has been revoked.

(d) While unlicensed committed, or aided and abetted the commission of, any act for which a license is required by this chapter.

(e) Committed any act or crime constituting grounds for denial of license under Section 1668.

(Amended by Stats. 2005, Ch. 448, Sec. 5. Effective January 1, 2006.)



14028.5

The commissioner may, without hearing, deny a license if the applicant has committed any act or crime constituting grounds for denial of license under Section 1669.

(Added by Stats. 2005, Ch. 448, Sec. 6. Effective January 1, 2006.)



14029

(a) The business of each licensee shall be operated under the active direction, control, charge, or management of the licensee, if the licensee is qualified, or the person who has qualified to act as the licensee s manager, if the licensee is not qualified.

(b) No person shall act as a manager of a licensee until he or she has complied with each of the following:

(1) Demonstrated his or her qualifications by a written or oral examination, or a combination of both, if required by the commissioner.

(2) Made a satisfactory showing to the commissioner that he or she has the qualifications prescribed by Section 14025 and that none of the facts stated in Section 14028 or 14028.5 exist as to him or her.

(c) If the manager, who has qualified as provided in this section, ceases for any reason whatsoever to be connected with the licensee to whom the license is issued, the licensee shall notify the commissioner in writing 30 days from the cessation. If notice is given, the license shall remain in force for a reasonable length of time to be determined by the rules of the commissioner pending the qualifications, as provided in this chapter, of another manager. If the licensee fails to notify the commissioner within the 30-day period, his or her license shall be subject to suspension or revocation and may be reinstated only upon the filing of an application for reinstatement, payment of the reinstatement fee, if any is due, and the qualification of a manager as provided herein.

(d) Every manager shall renew his or her authority by satisfying the requirements of Article 8 (commencing with Section 14090).

(Amended by Stats. 2008, Ch. 300, Sec. 16. Effective January 1, 2009.)



14030

Whenever the individual on the basis of whose qualifications a license under this chapter has been obtained ceases to be connected with the licensee for any reason whatever, the business may be carried on for such temporary period and under such terms and conditions as the commissioner shall provide by regulation.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14031

Whenever a hearing is held under this chapter to determine whether an application for a license should be granted or to determine the qualifications of a licensee s manager, the proceedings shall be conducted in accordance with Chapter 5 (commencing with Section 11501) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all of the powers granted therein.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14032

The form and content of the license shall be determined by the commissioner in accordance with Section 164 of the Business and Professions Code.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14033

The license shall at all times be posted in a conspicuous place in the principal place of business of the licenses.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14034

Upon the issuance of a license, a pocket card of such size, design, and content as may be determined by the commissioner shall be issued without charge to each licensee, if an individual, or if the licensee is a person other than an individual, to its manager and to each of its officers and partners, which card shall be evidence that the licensee is duly licensed pursuant to this chapter. When any person to whom a card is issued terminates his or her position, office, or association with the licensee, the card shall be surrendered to the licensee and within five days thereafter shall be mailed or delivered by the licensee to the department for cancellation.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14035

A licensee shall, within 30 days after such change, notify the department of any change of his or her address and of any change in the officers or partners of such licensee. The principal place of business may be at a home or at a business address, but it shall be the place at which the licensee maintains a permanent office.

Applications, on forms prescribed by the commissioner, shall be submitted by all new officers or partners. The commissioner may suspend or revoke a license issued under this chapter if he or she determines that at the time the person became an officer or partner of a licensee, any of the facts stated in Section 14028 or 14028.5 existed as to such person.

(Amended by Stats. 2005, Ch. 448, Sec. 8. Effective January 1, 2006.)



14036

A license issued under this chapter is not assignable.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14037

A licensee shall at all times be legally responsible for the good conduct in the business of each of his or her employees or agents, including his or her manager.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14038

(a) Any licensee or officer, director, partner, or manager of a licensee may divulge to any law enforcement officer or district attorney, or to his or her representative, any information he or she may acquire as to any criminal offense, but he or she shall not divulge to any other person, except as he or she may be required by law to do so, any information acquired by him or her except at the direction of the employer or client for whom the information was obtained.

(b) No licensee or officer, director, partner, manager, or employee of a licensee shall knowingly make any false report to his or her employer or client for whom information was being obtained.

(c) No written report shall be submitted to a client except by the licensee, qualifying manager, or a person authorized by one or either of them, and such person submitting the report shall exercise diligence in ascertaining whether or not the facts and information in such a report are true and correct.

(d) No licensee, or officer, director, partner, manager, or employee of a licensee shall use a badge in connection with the official activities of the licensee s business.

(e) No licensee, or officer, director, partner, manager, or employee of a licensee, shall use a title, or wear a uniform, or use an insignia, or use an identification card, or make any statement with the intent to give an impression that he or she is connected in any way with the federal government, a state government, or any political subdivision of a state government.

(f) No licensee, or officer, director, partner, manager, or employee of a licensee, shall enter any private building or portion thereof without the consent of the owner or of the person in legal possession thereof.

(g) No licensee shall appear as an assignee party in any proceeding involving claim and delivery, replevin, or other possessory action, action to foreclose a chattel mortgage, mechanic s lien, materialman s lien, or any other lien.

(h) No licensee shall permit an employee or agent in his or her own name to advertise, engage clients, furnish reports, or present bills to clients, or in any manner whatever to conduct business for which a license is required under this chapter. All business of the licensee shall be conducted in the name of and under the control of the licensee.

(i) No licensee acting as an independent automobile damage appraiser or adjuster or as an automobile insurance claims adjuster, appraiser or representative shall receive any financial benefit from an automobile repair facility. Financial benefit means the receiving of any commission or gratuity, discount on repair costs, free repairs, employment by a repair facility, or possession of more than 3 percent direct ownership in an automobile repair facility located in this state.

(Amended by Stats. 1981, Ch. 657, Sec. 1.)



14039

No person licensed as an insurance adjuster shall do any of the following:

(a) Fail to disclose his or her full financial interest in a contract or agreement executed by him or her for the adjustment of a claim prior to the execution thereof.

(b) Use any misrepresentation to solicit a contract or agreement to adjust a claim.

(c) Solicit or accept remuneration from, or have a financial interest exceeding 3 percent in, any salvage, repair, or other firm, which obtains business in connection with any claim which he or she has a contract or agreement to adjust.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14040

Any badge or cap insignia worn by a person who is a licensee, officer, director, partner, manager, or employee of a licensee shall be of a design approved by the commissioner, and shall bear on its face a distinctive word indicating the name of the licensee and an employee number by which such person may be identified by the licensee.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14041

Each licensee shall maintain a record containing such information relative to his or her employees as may be prescribed by the commissioner.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14042

No licensee shall conduct a business under a fictitious or other business name unless and until he or she has obtained the written authorization of the commissioner to do so.

The commissioner shall not authorize the use of a fictitious or other business name which is so similar to that of a public officer or agency or of that used by another licensee that the public may be confused or misled thereby.

The authorization shall require, as a condition precedent to the use of any fictitious name, that the licensee comply with Section 1724.5 of this code and Chapter 5 (commencing with Section 17900) of Part 3 of Division 7 of the Business and Professions Code.

A licensee desiring to conduct his or her business under more than one fictitious business name shall obtain the authorization of the commissioner in the manner prescribed in this section for the use of each such name.

The licensee shall pay a fee of ten dollars ($10) for each authorization to use an additional fictitious business name and for each change in the use of a fictitious business name. If the original license is issued in a nonfictitious name and authorization is requested to have the license reissued in a fictitious business name, the licensee shall pay a fee of twelve dollars ($12) for such authorization.

(Amended by Stats. 2007, Ch. 122, Sec. 4. Effective January 1, 2008.)



14043

Each licensee shall file with the commissioner the complete address of his or her principal place of business, including the name and number of the street or, if the street where the business is located is not numbered, the number of the post office box. The commissioner may require the filing of other information for the purpose of identifying such principal place of business.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14044

Every advertisement by a licensee soliciting or advertising business shall contain his or her name, address, and license number as they appear in the records of the commissioner. The commissioner may adopt regulations defining the term advertisement as used in this section.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14045

A licensee shall not advertise or conduct business from any location other than that shown on the records of the commissioner as his or her principal place of business unless he or she has received a branch office certificate for such location after compliance with the provisions of this chapter and such additional requirements necessary for the protection of the public as the commissioner may by regulation prescribe. A licensee shall notify the commissioner in writing within 10 days after closing or changing the location of a branch office.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)






ARTICLE 4. Bonds

14050

No license shall be issued under this chapter unless the applicant files with the commissioner a surety bond executed by a surety company authorized to do business in the state in the sum of two thousand dollars ($2,000) conditioned for the faithful and honest conduct of business by such applicant. Such bond as to its form, execution, and sufficiency of the sureties shall be approved by the commissioner.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14051

The bond required by this article shall be taken in the name of the people of this state and every person injured by the willful, malicious, or wrongful act of the principal may bring an action on the bond in his or her own name to recover damages suffered by reason of such willful, malicious, or wrongful act.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14052

Every licensee shall at all times maintain on file the surety bond required by this acticle in full force and effect and upon failure to do so the license of such licensee shall be forthwith suspended and shall not be reinstated until an application therefor, in the form prescribed by the commissioner, is filed together with a proper bond.

The commissioner may deny the application notwithstanding the applicant s compliance with this section:

(a) For any reason which would justify a refusal to issue, or a suspension or revocation of, a license.

(b) For the performance by applicant of any practice while under suspension for failure to keep his or her bond in force, for which a license under this article is required.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14053

In lieu of the surety bond required by this article there may be deposited with the State of California the sum of two thousand dollars ($2,000) in cash, or evidence of deposit of the sum of two thousand dollars ($2,000) in banks authorized to do business in this state and insured by the Federal Deposit Insurance Corporation, or investment certificates or share accounts in the amount of two thousand dollars ($2,000) issued by a savings association doing business in this state and insured by the Federal Deposit Insurance Corporation, or evidence of a certificate of funds or share account of the sum of two thousand dollars ($2,000) in a credit union, as defined in Section 14000 of the Financial Code, whose share deposits are guaranteed by the National Credit Union Administration or guaranteed by any other agency approved by the Department of Financial Institutions.

(Amended by Stats. 1996, Ch. 1064, Sec. 801. Effective January 1, 1997. Operative July 1, 1997, by Sec. 814 of Ch. 1064.)



14054

Bonds executed and filed with the commissioner pursuant to this article shall remain in force and effect until the surety has terminated future liability by 30-day notice to the commissioner.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)






ARTICLE 5. Disciplinary Proceedings

14060

Except as otherwise required to comply with the provisions of Article 6 (commencing with Section 14070), the proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code and the commissioner shall have all the powers granted therein.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14061

The commissioner may suspend or revoke a license issued under this chapter or may issue a restricted license in accordance with Section 14026.5 if he or she determines that the licensee, or his or her manager, if an individual, or if the licensee is a person other than an individual, that any of its officers, directors, partners, or its manager, has:

(a) Made any false statement or given any false information in connection with an application for a license or a renewal or reinstatement of a license.

(b) Violated any provisions of this chapter.

(c) Violated any rule of the commissioner adopted pursuant to the authority contained in this chapter.

(d) Been convicted of any crime substantially related to the qualifications, functions and duties of the holder of the registration or license in question.

(e) Impersonated, or permitted or aided and abetted an employee to impersonate a law enforcement officer or employee of the United States of America, or of any state or political subdivision thereof.

(f) Committed or permitted any employee to commit any act, while the license was expired which would be cause for the suspension or revocation of a license, or grounds for the denial of an application for a license.

(g) Willfully failed or refused to render to a client services or a report as agreed between the parties and for which compensation has been paid or tendered in accordance with the agreement of the parties.

(h) Committed assault, battery, or kidnapping, or used force or violence on any person, without proper justification.

(i) Knowingly violated, or advised, encouraged, or assisted the violation of any court order or injunction in the course of business as a licensee.

(j) Acted as a runner or capper for any attorney.

(k) Committed any act which is a ground for denial of an application for license under this chapter.

(l) Purchased, possessed, or transported any tear gas weapon except as authorized by law. A violation of this subdivision may be punished by the suspension of a license for a period to be determined by the commissioner.

(Amended by Stats. 1996, Ch. 707, Sec. 5. Effective January 1, 1997. Operative July 1, 1997, by Sec. 8 of Ch. 707.)



14061.5

The commissioner may, without hearing, suspend or revoke a license issued under this chapter, or may issue a restricted license, if he or she determines that the licensee has committed any act or crime constituting grounds for denial of license under Section 14028.5.

(Added by Stats. 2005, Ch. 448, Sec. 9. Effective January 1, 2006.)



14062

The record of conviction, or a certified copy thereof, shall be conclusive evidence of the conviction, as that term is used in this article or in Section 14028 or 14028.5.

A plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this article or of Section 14028 or 14028.5. The commissioner may order the license suspended or revoked, or may decline to issue a license, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(Amended by Stats. 2005, Ch. 448, Sec. 10. Effective January 1, 2006.)



14063

The commissioner may suspend or revoke a license issued under this chapter or may issue a restricted license in accordance with Section 14026.5 if the commissioner determines that the licensee, or his or her manager, if an individual, or if the licensee is a person other than an individual, that any of its officers, directors, partners, or its manager, has:

(a) Used any letterhead, advertisement, or other printed matter, or in any matter whatever represented that he or she is an instrumentality of the federal government, a state or any political subdivision thereof.

(b) Used a name different from that under which he or she is currently licensed in any advertisement, solicitation, or contract for business.

(Amended by Stats. 1996, Ch. 707, Sec. 6. Effective January 1, 1997. Operative July 1, 1997, by Sec. 8 of Ch. 707.)



14064

The commissioner may suspend or revoke a license issued under this chapter or may issue a restricted license in accordance with Section 14026.5 if the commissioner determines that the licensee, or his or her manager, if an individual, or if the licensee is a person other than an individual, that any of its officers, directors, partners, or its manager, has committed any act in the course of the licensee s business constituting dishonesty or fraud.

Dishonesty or fraud as used in this section includes, in addition to other acts not specifically enumerated herein, all of the following:

(a) Knowingly making a false statement relating to evidence or information obtained in the course of employment, or knowingly publishing a slander or a libel in the course of business.

(b) Using illegal means in the collection or attempted collection of a debt or obligation.

(c) Manufacture of evidence.

(d) Acceptance of employment adverse to a client or former client relating to a matter with respect to which the licensee has obtained confidential information by reason of or in the course of his or her employment by such client or former client.

(e) Impersonating, or permitting or aiding and abetting an employee to impersonate a law enforcement officer or employee of the United States of America, or of any state or political subdivision thereof.

(Amended by Stats. 1996, Ch. 707, Sec. 7. Effective January 1, 1997. Operative July 1, 1997, by Sec. 8 of Ch. 707.)



14065

The commissioner, in lieu of suspending or revoking a license issued under this chapter for violations of Sections 14061, 14063, and 14064, may impose a civil penalty not to exceed five hundred dollars ($500) upon a licensee, if the commissioner determines that such action better serves the purposes of this chapter.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)






ARTICLE 6. Nonresidents

14070

As used in this article, presiding officer means the executive officer of the Office of Administrative Hearings.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14071

The acceptance by a nonresident licensee of any of the rights and privileges conferred upon him or her by this chapter, as evidenced by his or her performance within this state, either personally or through an employee, of any act for which a license is required by this chapter, is equivalent to the appointment by such licensee of the presiding officer as his or her true and lawful attorney upon whom may be served all lawful process in any disciplinary proceeding conducted against him or her under this chapter.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14072

The acceptance of such rights and privileges as evidenced by such act shall signify the agreement of the licensee that any such process which is served against him or her in the manner provided in this article shall be of the same legal force and validity as if served upon him or her personally in this state.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14073

Service shall be made by leaving a copy of the accusation, together with a notice of defense and statement to respondent as described in Section 11505 of the Government Code, with a fee of two dollars ($2) for each licensee to be served, in the hands of the presiding officer or in his or her office in Sacramento. Such service shall be sufficient service on the licensee subject to compliance with Section 14074.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14074

A notice of such service and a copy of the accusation, together with the notice of defense and statement to respondent, shall forthwith be sent by registered mail by the presiding officer to the licensee at his or her last known address as furnished by the commission. Personal service of such notice, copy of the accusation, notice of defense, and statement to respondent upon the licensee wherever found outside this state shall be the equivalent of such mailing.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14075

Proof of compliance with Section 14074 shall be made in the event of service by mail by affidavit of the presiding officer or his or her authorized employee showing such service by mailing, together with the return receipt of the United States post office bearing the signature of the licensee or his or her agent. Such affidavit and receipt shall be appended to the original accusation on file with the commissioner. In the event of personal service outside this state, such compliance may be proved by the return of any duly constituted public officer qualified to serve process in civil actions in the state or jurisdiction where the licensee is found, showing such service to have been made. Such return shall be appended to the original accusation on file with the commissioner.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14076

The commissioner, or if the proceeding is heard before a hearing officer of the Office of Administrative Hearings, such hearing officer, may order such postponements or continuances and grant such extensions of time as may be necessary to afford the licensee reasonable opportunity to defend the proceeding. In no event shall the licensee have less than 30 days after the date of service of the accusation in which to file a notice of defense, nor shall the notice of hearing provided for in Section 11509 of the Government Code or the notice and copy of affidavit referred to in Section 11514 of the Government Code be mailed or delivered less than 20 days prior to the date of hearing, and the time for making a request to cross-examine under Section 11514 of the Government Code shall not be less than 15 days.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14077

The presiding officer shall keep a record of all process served upon him or her pursuant to this article, which record shall show the day and hour of service.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14078

As used in this article, nonresident means a person who is not a resident of this state at the time of the performance of the act referred to in Section 14071.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)






ARTICLE 7. Penal Provisions

14080

Any person who knowingly falsifies the fingerprints or photographs submitted under subdivision (f) of Section 14024 is guilty of a felony. Any person who violates any of the other provisions of this chapter is guilty of a misdemeanor punishable by fine not to exceed five hundred dollars ($500), or by imprisonment in the county jail not to exceed one year, or by both such fine and imprisonment.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)






ARTICLE 7.5. Crop Insurance Adjusters

14085

(a) Upon application, the commissioner shall issue a crop insurance adjuster license to a person who meets both of the following requirements:

(1) Obtains an insurance adjuster license, with the exception of the examination requirement of Section 14026.

(2) Provides evidence that he or she has satisfactorily completed the loss adjustment training curriculum and competency testing required by the Federal Crop Insurance Corporation Standard Reinsurance Agreement.

(b) For the purposes of this article, the following definitions apply:

(1) Crop insurance means insurance provided by the private insurance market that indemnifies for damage to crops from unfavorable weather conditions, fire, lightning, flood, hail, insect infestation, disease, or other yield-reducing conditions or perils, and multiple peril crop insurance reinsured by the federal crop insurance corporation.

(2) Crop insurance adjuster means a person who investigates, negotiates, or settles crop insurance claims.

(c) A person shall not act as or purport to be a crop insurance adjuster unless licensed as a crop insurance adjuster.

(d) A person shall not contract, employ, or use any other person to adjust claims made under a crop insurance policy unless the other person is licensed as a crop insurance adjuster.

(e) All provisions of this chapter and any regulations adopted pursuant to this chapter shall apply to crop insurance adjusters, unless exempted by or in conflict with this article or the regulations adopted pursuant to this article.

(f) The commissioner may adopt regulations to implement this article, including, but not limited to, regulations that require applicants to satisfy other competency requirements in addition to or instead of those referred to in paragraph (2) of subdivision (a), and regulations that establish standards of practice for crop insurance adjusters.

(Added by Stats. 2012, Ch. 786, Sec. 46. Effective January 1, 2013.)






ARTICLE 8. Expiration and Renewal of Licenses and Cards

14090

Every license, branch office certificate, and pocket card issued pursuant to this chapter shall expire on the day two years after the last calendar day of the month in which the initial license was issued. Licenses issued prior to January 1, 2011, shall expire on May 31 of each even-numbered year. To renew an unexpired license or certificate, the licensee shall, on or before the date on which it would otherwise expire, apply for renewal on a form prescribed by the commissioner, and pay the renewal fee prescribed by this chapter. On renewal, the evidence of renewal of the license or certificate as the commissioner may prescribe, and renewal pocket cards for the persons mentioned in Section 14034, shall be issued to the licensee.

(Amended by Stats. 2010, Ch. 400, Sec. 29. Effective January 1, 2011.)



14090.1

(a) An individual who holds an insurance adjuster license and who is not exempt under subdivision (b) shall satisfactorily complete a minimum of 24 hours, of which three hours are to be in ethics, of continuing education courses pertinent to the duties and responsibilities of an insurance adjuster license reported to the insurance commissioner on a biennial basis in conjunction with his or her license renewal cycle.

(b) This section does not apply to any of the following:

(1) A licensee not licensed for one full year prior to the end of the applicable continuing education biennium.

(2) A licensee holding a nonresident insurance adjuster license who has met the continuing education requirements of his or her designated resident state.

(3) An individual licensed as an insurance adjuster and as a property or casualty broker-agent, pursuant to Section 1625, who has met the continuing education requirements specified in Section 1749.3.

(Amended by Stats. 2013, Ch. 321, Sec. 28. Effective January 1, 2014.)



14090.2

Notwithstanding Section 14090, the commissioner may establish license periods and renewal dates for all licenses issued pursuant to this chapter so as to distribute the renewal work to permit the most efficient and economical use of personnel and equipment. In such cases, to the extent practicable, provision shall be made for the proration or other adjustment of fees so that no person shall be required to pay more than that which he or she would have been required to pay had no change in license periods or renewal dates been made.

(Added by renumbering Section 14090.1 by Stats. 2008, Ch. 300, Sec. 17. Effective January 1, 2009.)



14091

Except as otherwise provided in this article, an expired license or branch office certificate may be renewed at any time within one year after its expiration on the filing of an application for renewal on a form prescribed by the commissioner, and the payment of the renewal fee in effect on the last preceding regular renewal date. The licensee, as a condition precedent to renewal, shall also pay the delinquency fee prescribed by this chapter. Renewal under this section shall be effective on the date on which the application is filed, on the date on which the renewal fee is paid, or on the date on which the delinquency fee, if any, is paid, whichever last occurs. If so renewed, the license or certificate shall continue in effect through the date provided in Section 14090 which next occurs after the effective date of the renewal, when it shall expire if it is not again renewed.

Renewal of a license or certificate shall not prohibit the bringing of disciplinary proceedings for an act committed before the effective date of the renewal.

(Amended by Stats. 2008, Ch. 300, Sec. 19. Effective January 1, 2009.)



14092

A suspended license or branch office certificate is subject to expiration and shall be renewed as provided in this article, but renewal of the license does not entitle the licensee, while the license remains suspended and until it is reinstated, to engage in the licensed activity, or in any other activity or conduct in violation of the order or judgment by which the license was suspended, and renewal of the branch office certificate does not entitle the licensee, while the certificate remains suspended, and until it is reinstated, to engage in the licensed activity at the location for which the certificate was issued, or to engage in any other activity or conduct in violation of the order or judgment by which the certificate was suspended.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14093

A revoked license or branch office certificate is subject to expiration as provided in this article, but it may not be renewed. If it is reinstated after its expiration, the licensee, as a condition precedent to its reinstatement, shall pay a reinstatement fee in an amount equal to the renewal fee in effect on the last regular renewal date before the date on which it is reinstated, plus the delinquency fee, if any, accrued at the time of its revocation.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14094

A license or branch office certificate which is not renewed within one year after its expiration may not be renewed, restored, reinstated, or reissued thereafter; and a license which expired before October 1, 1958, and was not reinstated before October 1, 1961, may not be renewed, restored, reinstated, or reissued.

The holder of the license or certificate may obtain a new license or certificate only on compliance with all of the provisions of this chapter relating to the issuance of an original license or certificate.

(Amended by Stats. 2008, Ch. 300, Sec. 20. Effective January 1, 2009.)






ARTICLE 9. Revenue

14097

The amount of fees prescribed by this chapter, unless otherwise fixed, is that fixed in the following schedule:

(a) The application fee for an original license is twenty-nine dollars ($29).

(b) The application fee for an original branch office certificate is eighteen dollars ($18).

(c) The fee for an original license is an amount equal to the renewal fee in effect on the last regular renewal date before the date on which the license is issued, except that, if the license will expire less than one year after its issuance, then the fee is an amount equal to 50 percent of the renewal fee in effect on the last regular renewal date before the date on which the license is issued. The commissioner may, by appropriate regulation, provide for the waiver or refund of the initial license fee where the license is issued less than 45 days before the date on which it will expire.

(d) The renewal fee shall be fixed by the commissioner as follows:

(1) For a license as an insurance adjuster, not more than one hundred eighteen dollars ($118).

(2) For a branch office certificate, not more than twenty-four dollars ($24).

(e) The application and license fee for classifications prescribed by the commissioner, in addition to those provided for in this chapter, and the application and license fees for a change in the type of business organization of a licensee, shall be in the amount prescribed by rule and regulation of the commissioner.

(f) The delinquency fee shall be 50 percent of the renewal fee in effect on the date of expiration, but not more than twenty-nine dollars ($29).

(g) The fee for reexamination of an applicant or his manager is twelve dollars ($12).

(Amended by Stats. 1985, Ch. 770, Sec. 33.)



14098

The department shall receive and account for all money derived from the operation of this chapter and, at the end of each month, shall report such money to the Controller and shall pay it to the Treasurer, to the credit of the Insurance Fund.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)



14099

Application or license fee shall not be refunded except in accordance with Section 158 of the Business and Professions Code.

(Added by Stats. 1980, Ch. 1190, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 1190.)









CHAPTER 2. Public Insurance Adjusters Act

ARTICLE 1. General Provisions

15000

This chapter may be cited as the Public Insurance Adjusters Act.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15001

As used in this chapter:

(a) Commissioner means the Insurance Commissioner.

(b) Department means the Department of Insurance.

(c) Licensee means a person licensed under this chapter.

(d) Person includes any individual, firm, company, association, organization, partnership, limited liability company, and corporation.

(Amended by Stats. 1994, Ch. 1010, Sec. 177. Effective January 1, 1995.)



15002

Nothing in this chapter shall be construed as entitling any person to practice law in this state, unless he or she is an active member of the State Bar of California.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)






ARTICLE 2. Administration

15003

The commissioner may, in accordance with the State Civil Service Act, appoint those inspectors, investigators, and other personnel as may be necessary for the administration and enforcement of this chapter.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15004

Every power and duty granted to or imposed upon the commissioner may be exercised by any other officer or employee of the department authorized by the commissioner, but the commissioner shall have the supervision of and the responsibility for all powers and duties exercised by those officers and employees.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15005

The commissioner may adopt and enforce reasonable rules:

(a) Fixing the qualifications of licensees in addition to those prescribed in the chapter, necessary to promote and protect the public welfare.

(b) Carrying out generally the provisions of this chapter, including regulation of the conduct of licensees.

(c) For a change in the classification of a licensee, or in the type of business organization upon application therefore by a licensee, and to prescribe the fee, if any, to be paid.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)






ARTICLE 3. Regulation, Licensing, and Registration

15006

(a) No person shall engage in a business regulated by this chapter, or act or assume to act as, or represent himself or herself to be, a licensee unless he or she is licensed under this chapter. Any person who violates this subdivision shall, in addition to any other penalties provided by law, be liable to the state for a civil penalty in an amount not exceeding ten thousand dollars ($10,000), or if that violation is willful, in an amount not exceeding twenty-five thousand dollars ($25,000). The penalty shall be assessed and recovered in a civil action brought by the commissioner in a court of competent jurisdiction in the name of the people of the State of California.

(b) Any contract for services regulated by this chapter that is entered into by an insured with any person who is in violation of subdivision (a) may be voided at the option of the insured, and the insured shall not be liable for the payment of any past services rendered, or future services to be rendered, by that person under that contract or otherwise.

(c) Whenever it appears to the commissioner that any person is engaging in acts or practices in violation of subdivision (a), the commissioner may, without any requirement of notice or hearing, issue and cause to be served upon that person an order requiring that person to cease and desist immediately from engaging further in those acts or practices.

(d) Any person who fails to comply fully with an order of the commissioner issued under subdivision (c) shall be liable to the state for a civil penalty in an amount not exceeding one hundred dollars ($100) per day for each and every day that the violation or failure to comply continues, but in no event to exceed a maximum amount of five thousand dollars ($5,000). The commissioner shall collect the amount so payable and may bring an action in a court of competent jurisdiction in the name of the people of the State of California to enforce collection. This penalty is in addition to any other penalties provided by law.

(e) The powers vested in the commissioner by this section are in addition to any and all other powers and remedies vested in the commissioner by law, and nothing herein shall be construed as requiring the commissioner to employ the powers conferred in this section instead of or as a condition precedent to the exercise of any other power or remedy vested in the commissioner.

(Amended by Stats. 2004, Ch. 600, Sec. 1. Effective January 1, 2005.)



15007

A public insurance adjuster within the meaning of this chapter is a person who, for compensation, acts on behalf of or aids in any manner, an insured in negotiating for or effecting the settlement of a claim or claims for loss or damage under any policy of insurance covering real or personal property or any person who advertises, solicits business, or holds himself or herself out to the public as an adjuster of those claims and any person who, for compensation, investigates, settles, adjusts, advises, or assists an insured with reference to claims for those losses on behalf of any public insurance adjuster.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15008

This chapter does not apply to:

(a) An officer or employee of the United States of America or of the state or of a political subdivision thereof while the officer or employee is engaged in the performance of his or her official duties.

(b) A charitable philanthropic society duly incorporated under the laws of this state which is organized and maintained for the public good and not for private profit.

(c) An attorney at law in performing his or her duties as an attorney at law.

(d) Admitted insurers, agents, and insurance brokers licensed by the state performing duties in connection with insurance transactions by them.

(e) The legal owner of personal property which has been sold under a conditional sales agreement or a mortgagee under the terms of a chattel mortgage.

(f) Any salaried office employee who performs exclusively clerical and administrative duties attendant to the disposition of the business regulated by this chapter.

(g) Photographers, estimators, appraisers, engineers, and arbitrators, who are employed exclusively by a public insurance adjuster for the purpose of furnishing technical assistance to a licensed public insurance adjuster.

(h) A private investigator licensed pursuant to Chapter 11.5 (commencing with Section 7512) of Division 3 of the Business and Professions Code while acting within the scope of that license.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15009

An application for a license under this chapter shall be on a form prescribed by the commissioner and accompanied by the application fee provided by this chapter. Every applicant for a license under this chapter shall comply with the provisions of Section 1703.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15010

An application shall be verified and shall include all of the following:

(a) The full name and business address of the applicant.

(b) The name under which the applicant intends to do business.

(c) A statement as to the general nature of the business in which the applicant intends to engage.

(d) A statement as to the classification or classifications under which the applicant desires to be qualified.

(e) If the applicant is a person other than an individual, the full name and resident address of each of its partners, officers, and directors.

(f) Two recent photographs of the applicant, of the type prescribed by the commissioner, and two classifiable sets of his or her fingerprints.

(g) A verified statement of his or her experience qualifications.

(h) Such other information, evidence, statements or documents as may be required by the commissioner.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15011

Before an application for a license is granted, the applicant shall meet all of the following:

(a) Be at least 18 years of age.

(b) Be a bona fide resident of the State of California.

(c) Must be of good character and shall not have committed acts or crimes constituting grounds for denial of licensure under Section 1668 or 1669.

(d) Shall have had sufficient experience, or special education or training, or both, in the handling of loss claims under insurance contracts as determined by regulations adopted by the commissioner, and is competent to transact business and discharge the responsibilities of a public insurance adjuster in such a manner as to safeguard the interests of the public.

(e) Must maintain an office in the State of California with public access during regular business hours.

(f) Pass an exam given by the commissioner in regard to property loss adjusting.

(g) Post a surety bond executed by a surety company authorized to do business in this state in the sum of twenty thousand dollars ($20,000).

(h) Comply with any other qualifications as required by the commissioner.

(Amended by Stats. 2005, Ch. 448, Sec. 11. Effective January 1, 2006.)



15012

The license issued by the commissioner shall include, but not be limited to, adjusting claims for fire and allied coverages, burglary, flood, and all property claims both real and personal, and loss of income.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15013

Each applicant for a license as a public insurance adjuster, except as provided in Section 15014, shall, prior to issuance of the license, personally take and pass, to the satisfaction of the commissioner, an examination given by the department as follows:

(a) The examination shall be prescribed by the commissioner and shall be of sufficient scope reasonably to test the applicant s knowlege, among other things, of basic insurance theory, essential elements of contracts, technical competence in the handling of the various lines for which the applicant is being tested, claims ethics and knowledge of the Unfair Claims Practices Act, and the duties and responsibilities of public insurance adjusters under the law.

(b) Such examination shall be given to applicants under the supervision of the department of this state, and shall be in written form.

(c) The commissioner shall, within a reasonable period of time, not to exceed 30 days, transmit the results of the examination and action taken on the application to the applicant.

(d) In the event an applicant, who is otherwise qualified, fails the examination, the commissioner may administer a reexamination, after a waiting period not to exceed six months.

(e) The examination shall be given at those times and places within the state as the commissioner deems reasonably necessary to serve the convenience of the department and applicants.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15015

Payment of the application fee prescribed by this chapter entitles the applicant to one examination without further charge. If the person fails to pass the examination, he or she shall not be eligible for any subsequent examination except upon payment of the reexamination fee prescribed by this chapter for each subsequent examination.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15016

(a) The commissioner shall issue an interim license to all qualified individuals for the purpose of training so long as the persons meet all of the following requirements:

(1) Are employed and under the direct supervision of a person licensed under the provisions of this chapter.

(2) Qualify under the applicable provisions of Section 15011.

(3) Pay a license fee of one hundred dollars ($100).

(4) Comply with any other qualifications required by the commissioner.

(b) An interim license may be issued for a period not to exceed one year and may not be renewed.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15017

A nonresident license shall be issued by the commissioner to qualified persons who meet the requirements of this chapter as set forth in subdivisions (a), (c), (d), (e), (f), (g), and (h) of Section 15011 and who have appointed the commissioner as an agent for service of process in this state.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15018

After a hearing, the commissioner may deny a license unless the applicant makes a showing satisfactory to the commissioner that the applicant has not:

(a) Committed any acts or crimes constituting grounds for denial of license under Section 1668.

(b) Been refused a license under this chapter or had a license revoked.

(c) While unlicensed, committed, aided or abetted the commission of any acts for which a license is required in this chapter.

(d) Been convicted of any crime or wrongdoings in connection with this license.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15018.5

The commissioner may, without hearing, deny an application if the applicant has committed any act or been convicted of a crime constituting grounds for denial of license under Section 1669.

(Added by Stats. 2005, Ch. 448, Sec. 13. Effective January 1, 2006.)



15019

Whenever a hearing is held under this chapter to determine whether an applicant for a license should be granted or to determine the qualifications of a licensee, the proceeding shall be conducted in accordance with Chapter 5 (commencing with Section 11501) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all the powers granted therein.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15020

The form and content of the license shall be determined by the commissioner in accordance with Section 164 of the Business and Professions Code.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15021

The license shall at all times be posted in a conspicuous place in the principal place of business of the licensee.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15022

Upon the issuance of a license, a pocket card of that size, design, and content as may be determined by the commissioner shall be issued without charge to each licensee.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15023

A license issued under this chapter is not assignable.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15024

Each licensee shall file with the commissioner the complete address of his or her principal place of business including the name and number of the street, or if the street where the business is located is not numbered, the number of the post office box. The commissioner may require the filing of other information for the purposes of indentifying that principal place of business.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15025

A licensee shall within 30 days of the change notify the department of any change of his or her address. The principal place of business may be at home or at a business address but it shall be the place at which the licensee maintains a permanent office.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15026

A licensee shall not advertise or conduct business from any location other than that shown on the records of the commissioner as his or her principal place of business unless he or she has received a branch office certificate for that location after compliance with the provisions of this chapter and those additional requirements necessary for the protection of the public as the commissioner may by regulation prescribe. A licensee shall notify the commissioner in writing within 10 days of closing or changing the location of a branch office.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15027

(a) No licensee shall, directly or indirectly, act within this state as a public insurance adjuster without having first entered into a contract, in writing, on a form approved by the insurance commissioner and executed in duplicate by the public adjuster and the insured or a duly authorized representative. One original contract shall be kept on file by the licensee, available at all times for inspection, without notice, by the commissioner or his or her duly authorized representative, and one original contract shall be given to the insured.

(b) The written contract between the licensee and the insured shall contain each of the following:

(1) Title of Public Adjuster Contract.

(2) The name, business name, license number, telephone number, and address of the licensee.

(3) The name and address of the insured.

(4) A description of the loss and its location, if applicable.

(5) The name of the insurer and the policy number, if known.

(6) The full salary, fee, commission, or other consideration the licensee is to receive for services under the contract.

(7) A description of the services to be provided to the insured.

(8) Signatures of the licensee and the insured.

(9) The date the contract was signed by the licensee and the date the contract was signed by the insured.

(10) The following statement: As a public adjuster, I am required by the California Insurance Code to post a surety bond in the sum of $20,000 to cover certain kinds of claims made by you, the insured. If you have any questions concerning the surety bond, you may contact the California Department of Insurance Producer Licensing Call Center at 1-800-967-9331 or www.insurance.ca.gov.

(11) A statement of the compensation to the licensee, including the percentage and base to which the percentage applies.

(12) A statement that the insured has the right to rescind the contract within three business days of signing it.

(c) A contract covered by this section shall not contain a contract term that does any of the following:

(1) Allows the licensee s fee to be collected when money is due from an insurer, but not paid, or allows a licensee to collect the entire fee from the first payment issued by an insurer, rather than as a percentage of each payment issued by an insurer.

(2) Requires the insured to authorize an insurer to issue a payment only in the name of the licensee.

(3) Imposes late fees or collection costs on the insured.

(d) No licensee shall solicit or attempt to solicit a client for employment during the progress of a loss-producing occurrence.

(e) No licensee or any other person or entity offering, for a fee, service regulated by this chapter shall solicit a client for employment or initiate any contact with a policyholder between the hours of 6 p.m. and 8 a.m.

(f) No licensee shall use any form of contract other than that approved by the commissioner and which contains each of the following:

(1) A provision allowing the client to rescind the contract by written notice sent or delivered by certified mail, return receipt requested, or other form of mailing which provides proof of mailing, to the licensee by midnight of the third business day after the day on which the client signs a contract which complies with this section. Each copy of the contract shall contain a completed form, captioned Notice of Cancellation, which shall be placed at the end of the contract and be separated from the remainder of the contract by a printed line. Nothing shall be printed on the reverse side of the notice form. The notice form shall be completed by the licensee, and shall contain in type of at least 10-point the following statement written in the same language, e.g., Spanish, as used in the contract:

You may cancel this contract within three business days from the above date without any penalty or obligation to pay your public adjuster, other than for reimbursement of moneys paid by your public adjuster for out-of-pocket emergency expenses for you or on your behalf. If your public adjuster seeks reimbursement from you for out-of-pocket emergency expenses, your public adjuster shall provide you with an itemized statement of those emergency expenses advanced to you or on your behalf if the cancellation is made within the first three business days after the contract was initiated. Nothing in this contract permits your public adjuster to recover any costs, except for out-of-pocket emergency expenses advanced to you.

If you cancel, any money or other consideration paid by you will be returned within five business days following the receipt of your cancellation notice, and any security interest arising out of the transaction will be canceled.

To cancel this contract, mail or deliver by certified mail, return receipt requested, or other form of mailing which provides proof of mailing, a signed and dated copy of this cancellation notice, or any other written notice, or send a telegram to:

(2) The statement WE REPRESENT THE INSURED ONLY prominently displayed in at least 10-point type.

(3) A provision disclosing the percentage of the insured s claim, or other fee, that the licensee will charge for his or her services. The licensee shall obtain the initials of the insured next to this provision.

(4) A conspicuous statement in at least 10-point type in immediate proximity to the space reserved for the client s signature, as follows: You may cancel this contract at any time before midnight of the third business day after the date of this contract. See the notice of cancellation form at the end of this contract for an explanation of this right.

(g) No licensee shall knowingly make any false report to his or her employer or divulge to any other person, except as he or she may be required by law to do so, any information acquired by him or her except at the direction of the employer or a client for whom the information is obtained.

(h) No licensee shall use a badge in connection with the official activities of the licensee s business.

(i) No licensee shall permit an employee or agent in his or her own name to advertise, engage clients, furnish reports, or present bills to clients, or in any manner whatever to conduct business for which a license is required under this chapter.

(j) Pursuant to subdivisions (a) and (c) of Section 15006, the commissioner shall have the authority to enforce the provisions of this chapter and prosecute violations thereunder committed by unlicensed persons or entities that hold themselves out or act as public insurance adjusters.

(k) For purposes of this section, business day shall have the same meaning given to that term in subdivision (e) of Section 1689.5 of the Civil Code, as in effect on the operative date of this statute.

(l) The contract and the notice of cancellation set forth in paragraph (1) of subdivision (f) shall be written in the same language, e.g., Spanish, as principally used in the negotiation of the contract.

(m) Within five business days after a contract has been canceled, the licensee shall tender to the client any payments made by the client and any note or other evidence of indebtedness, including an itemized statement of all amounts tendered to the client.

(n) The licensee is not entitled to compensation for services performed prior to cancellation, other than for reimbursement of moneys paid by the licensee for out-of-pocket emergency expenses for the client or on behalf of the client. If the licensee seeks reimbursement from the client for out-of-pocket emergency expenses, and if the cancellation is made within the first three business days after the contract was initiated, the licensee shall provide the client with an itemized statement of those emergency expenses advanced to the client or on behalf of the client by the licensee. Nothing in this subdivision shall permit the licensee to recover any costs, except for out-of-pocket emergency expenses advanced to the client. Any security interest shall be canceled upon cancellation of the contract.

(o) Notice of cancellation given by the client need not take the particular form specified in paragraph (1) of subdivision (f). Notice of cancellation, however expressed, is effective if it indicates the intention of the client not to be bound by the contract.

(p) Cancellation occurs when the client gives written notice of cancellation by certified mail, return receipt requested, or other form of mailing which provides proof of mailing, to the licensee at the address specified in the contract.

(q) Notice of cancellation, if given by mail, is effective when sent by certified mail, return receipt requested, or other form of mailing which provides proof of mailing, properly addressed with postage prepaid.

(r) Until the licensee has complied with this section, the client may cancel the contract.

(s) The contracts shall be executed in duplicate. The licensee shall retain one original contract, and shall provide the insured with an original contract.

(t) The licensee shall provide the client with an original contract and notice of cancellation at the time the client signs the contract.

(u) Any confession of judgment or waiver of the provisions of this chapter shall be deemed contrary to public policy and shall be void and unenforceable.

(v) Prior to the signing of the contract, the licensee shall provide the insured with a separate printed disclosure document in the following form that bears the name and license number of the licensee:

There are three types of insurance adjusters that could be involved in the processing of your insurance claim. The definitions of the three types are as follows:

(1) Public adjusters means the insurance adjusters who do not work for your insurance company. They work for you, the insured, to assist in the preparation, presentation, and settlement of your claim. You hire them by signing a contract and agreeing to pay them a fee or commission based on a percentage of the settlement, or other method of compensation. Public adjusters are required to be licensed, bonded, and tested by the State of California to represent your interest only.

(2) Company adjusters means the insurance adjusters who are employees of your insurance company. They represent your insurance company and are paid by your insurance company. They will not charge you a fee and are not individually licensed or tested by the State of California.

(3) Independent adjusters means the insurance adjusters who are hired on a contract basis by your insurance company to represent the company in the settlement of the claim. They are paid by your insurance company. They will not charge you a fee.

You have the right, but are not required, to use the services of a public adjuster in the preparation and handling of your insurance claim.

Public adjusters cannot solicit your business while the loss is underway, or between the hours of 6 p.m. and 8 a.m.

Your Public Adjuster Contract, with a public adjuster representing you, should clearly indicate the amount of the fee you will be paying to your public adjuster. Your contract, with this fee percentage, should be acknowledged by your initials on the Public Adjuster Contract. The salary, fee, commission, or other consideration is to be paid by you (the insured), not the insurance company (insurer).

You have the right to cancel the contract with your public adjuster, without any penalty or obligation, within three business days from the date the contract is signed.

If you cancel the contract with your public adjuster, any money or other consideration paid by you will be returned within five business days following the receipt of your cancellation notice, and any security interest arising out of the transaction will be canceled.

To cancel the contract with your public adjuster, mail or deliver by certified mail, return receipt requested, or other form of mailing which provides proof of mailing, a signed and dated copy of the cancellation notice, or any other written notice, or send a telegram to the public adjuster at the address in the contract.

You have the right to, and may, communicate with your insurance company at any time if you feel the need during the claims process.

If you have any concerns or questions, the officers at the California Department of Insurance Consumer Hotline are there to help you. Please call them at 1-800-927-HELP (4357), or www.insurance.ca.gov.

(w) No later than three business days after the cancellation has expired, the public adjuster shall notify the insurer, its adjuster, or its attorney, that he or she has entered into a written contract with the insured.

(x) If the licensee misrepresents or conceals a material fact from the insured prior to execution of the contract, the insured is entitled to rescind the contract without time limit.

(Amended by Stats. 2005, Ch. 448, Sec. 14. Effective January 1, 2006.)



15027.1

(a) Notwithstanding subdivision (e) of Section 15027, a licensee shall not solicit a contract of engagement for residential properties under this chapter until seven calendar days have elapsed after the occurrence of a disaster.

(b) Subdivision (a) shall not apply if the licensee is contacted directly by the insured or the insured s representative.

(c) For the purposes of this section, disaster means a loss-producing event that damages or destroys more than 25 dwellings, or a disaster as that term is defined in subdivision (b) of Section 1689.14 of the Civil Code.

(Amended by Stats. 2005, Ch. 448, Sec. 15. Effective January 1, 2006.)



15027.5

Any person acting as a public adjuster who has executed a contract as described in Section 15027 is the agent of the insured. While acting under the authority of such a contract, a public adjuster may not receive any fees or other consideration, monetary or otherwise, from either the insured or any other source, in excess of the amount or percentage provided in the contract. Any compensation received by the public adjuster from any party or any other source connected to the claim adjustment, including any contractor, insurer, or vendor, shall be disclosed by the public adjuster to the insured. The insured may rescind the contract if the adjuster fails to make the required disclosure or if the public adjuster s receipt of any compensation from a third party conflicts with the interests of the insured.

(Added by Stats. 2005, Ch. 448, Sec. 16. Effective January 1, 2006.)



15028

No person licensed as a public insurance adjuster shall do any of the following:

(a) Use any misrepresentation to solicit a contract or agreement to adjust a claim.

(b) Solicit or accept remuneration from, or have a financial interest in, any salvage, repair or other firm which obtains business in connection with any claim he or she has a contract or agreement to adjust.

(c) Advance moneys to any potential client or insured in order to obtain business.

(d) Offer to pay a fee, commission, or other valuable consideration, exceeding one hundred dollars ($100), to a person for referring a loss unless he or she employs that person to so act for him or her and that person is licensed to act as an adjuster under the provisions of this chapter.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15028.5

(a) A public insurance adjuster shall maintain a complete record of each of his or her transactions as a public insurance adjuster. The records shall include all of the following:

(1) The name of the insured.

(2) The date, location, and amount of the loss.

(3) A copy of the contract between the public insurance adjuster and the insured.

(4) The name of the insurer and the amount, expiration date, and number of each policy carried with respect to the loss.

(5) An itemized statement of the recoveries by the insured from the sources known to the public insurance adjuster.

(6) The total compensation received for the adjustment.

(7) An itemized statement of disbursements made by the public insurance adjuster from recoveries received on behalf of the insured.

(b) Records shall be maintained for at least five years after the termination of the transaction with the insured, and shall be open to examination by the commissioner.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15028.6

All funds received as claim proceeds by any person acting as a public insurance adjuster are received and held by that person in his or her fiduciary capacity. Any person who diverts or appropriates any fiduciary funds for his or her own use is guilty of theft and punishable for theft as provided by law. Every applicant for a license to act as a public insurance adjuster shall, as part of the application, endorse an authorization for disclosure to the commissioner of all financial records of any fiduciary funds as defined in this section, pursuant to Section 7473 of the Government Code. The authorization shall continue in force and effect for so long as the licensee continues to be licensed by the department.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15028.7

(a) A public adjuster who receives, accepts, or holds any funds on behalf of an insured towards the settlement of a claim for loss or damage shall deposit the funds in a non-interest-bearing escrow or trust account in a financial institution that is insured by an agency of the federal government in the adjuster s home state or the state where the loss occurred.

(b) All funds held in an escrow or trust account shall be the property of the insured and shall be held pursuant to a written contract signed by the insured and the public adjuster.

(c) A public adjuster who receives any fiduciary funds shall, within 15 business days of receipt, deposit the funds in the escrow account and provide a written statement to the insured showing the amount of funds received and deposited in escrow.

(d) A public adjuster who, after reasonable diligence, is unable to obtain the endorsements of all payees designated on any bank draft representing fiduciary funds, or who receives a written statement from the insured indicating that he or she does not wish to establish an escrow or trust account, shall be exempt from the requirements of subdivisions (a) to (c), inclusive.

(e) The endorsement by a payee designated on any bank draft representing fiduciary funds shall not be construed as a waiver of any potential right of the payee to dispute the public adjuster s entitlement to those funds or any portion thereof.

(Added by Stats. 2005, Ch. 448, Sec. 17. Effective January 1, 2006.)



15029

No person shall concurrently hold a license under the provisions of this chapter and the provisions of Chapter 1 (commencing with Section 14000).

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15030

Each licensee shall maintain a record containing that information relative to his or her employees as may be prescribed by the commissioner.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15031

(a) A licensee shall not conduct a business under a fictitious or other business name unless and until he or she has obtained the written authorization of the commissioner to do so.

(b) The commissioner shall not authorize the use of a fictitious or other business name that is so similar to that of a public officer or agency or that used by another licensee that the public may be confused or misled thereby.

(c) The authorization shall require, as a condition precedent to the use of a fictitious name, that the licensee comply with Section 1724.5 of this code and Chapter 5 (commencing with Section 17900) of Part 3 of Division 7 of the Business and Professions Code.

(d) A licensee desiring to conduct his or her business under more than one fictitious name shall obtain the authorization of the commissioner in a manner prescribed in this section for the use of additional fictitious names.

(e) The licensee shall pay a fee of ten dollars ($10) for each authorization to use an additional fictitious name and for each change in the use of a fictitious business name. If the original license is issued in a nonfictitious name and authorization is requested to have the license reissued in a fictitious business name, the licensee shall pay a fee of ten dollars ($10) for that authorization.

(Amended by Stats. 2008, Ch. 179, Sec. 173. Effective January 1, 2009.)



15032

Every advertisement by a licensee soliciting or advertising business shall contain his or her name, address, or license number as they appear in the records of the commissioner. The commissioner may adopt regulations defining the term advertisement as used in this section.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)






ARTICLE 4. Bonds

15033

No license shall be issued under this chapter unless the applicant files with the commissioner a surety bond executed by a surety company authorized to do business in the state in the sum of twenty thousand dollars ($20,000) conditioned for the faithful and honest conduct of business by the applicant. The bond, as to its form, execution, and sufficiency of the surety shall be approved by the commissioner.

(Amended by Stats. 2005, Ch. 448, Sec. 18. Effective January 1, 2006.)



15034

The bond required by this chapter shall be taken in the name of the people in the state and every person injured by the willful, malicious, or wrongful act of the principal may bring an action on the bond in his or her name to recover damages suffered by reason of that willful, malicious, or wrongful act.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15035

Every licensee shall at all times maintain on file the surety bond required by this chapter in full force and effect and upon failure to do so the license of the licensee shall be forthwith suspended and shall not be reinstated until an application therefore, in the form prescribed by the commissioner, is filed together with a proper bond. The commissioner may deny the application notwithstanding the applicant s compliance with this section:

(a) For any reason which would justify a refusal to issue, or a suspension or revocation of, a license.

(b) For the performance of applicant of any practice while under suspension for failure to keep his or her bond in force, for which a license under this chapter is required.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15036

In lieu of the surety bond required by this chapter there may be deposited with the State of California the sum of twenty thousand dollars ($20,000) in cash, or evidence of deposit of the sum of twenty thousand dollars ($20,000) in banks authorized to do business in this state and insured by the Federal Deposit Insurance Corporation, or investment certificates or share accounts in the amount of twenty thousand dollars ($20,000) issued by a savings association doing business in this state and insured by the Federal Deposit Insurance Corporation, or evidence of a certificate of funds or share account of the sum of twenty thousand dollars ($20,000) in a credit union as defined in Section 14000 of the Financial Code whose share deposits are guaranteed by the National Credit Union Administration or guaranteed by any other agency approved by the Department of Financial Institutions.

(Amended by Stats. 2005, Ch. 448, Sec. 19. Effective January 1, 2006.)



15037

Bonds executed and filed with the commissioner pursuant to this chapter shall remain in force and effect until the surety has terminated future liability by 30-day notice to the commissioner.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)






ARTICLE 5. Disciplinary Proceedings

15038

Except as otherwise required to comply with the provisions of Article 6 (commencing with Section 15044), the proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all the powers granted therein.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15039

The commissioner may suspend or revoke a license issued under this chapter if he or she determines that the licensee has done any of the following:

(a) Made any false statement or given any false information in connection with an application for a license or a renewal or reinstatement of the license.

(b) Violated this chapter.

(c) Violated any rule of the commissioner adopted pursuant to the authority contained in this chapter.

(d) Been convicted of any crime substantially related to the qualifications, functions, and duties of the holder of the registration or license in question.

(e) Impersonated, or permitted, or aided and abetted an employee to impersonate a law enforcement officer or employee of the United States of America, or of any state or subdivision thereof.

(f) Committed or permitted any employee to commit any act, while the license was expired which would be cause for the suspension or revocation of a license, or grounds for the denial of an application for a license.

(g) Willfully failed or refused to render to a client services or a report as agreed between the parties and for which compensation has been paid or tendered in accordance with the agreement of the parties.

(h) Committed assault, battery, or kidnapping, or used force or violence on any person.

(i) Knowingly violated, or advised, encouraged, or assisted the violation of any court order or injunction in the course of business as a licensee.

(j) Acted as a runner or capper for any attorney.

(k) Committed any act which is a ground for denial of an application for license under this chapter.

(l) Manufactured evidence.

(m) Acceptance of employment adverse to a client or former client relating to a matter with respect to which the licensee has obtained confidential information by reason of or in the course of his or her employment by that client or former client.

(Amended by Stats. 2006, Ch. 538, Sec. 476. Effective January 1, 2007.)



15039.5

The commissioner may, without hearing, suspend or revoke a license issued under this chapter if he or she determines that the licensee has committed any act or crime constituting grounds for denial of license under Section 15018.5.

(Added by Stats. 2005, Ch. 448, Sec. 20. Effective January 1, 2006.)



15040

The record or conviction, or a certified copy thereof, shall be conclusive evidence of the conviction as that term is used in this article or in Section 15018 or 15018.5.

A plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this article or of Section 15018 or 15018.5. The commissioner may order the license suspended or revoked, or may decline to issue a license, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing that person to withdraw his or her plea of guilty and enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment.

(Amended by Stats. 2005, Ch. 448, Sec. 21. Effective January 1, 2006.)



15041

The commissioner shall suspend or revoke a license issued under this chapter if the commissioner determines that the licensee has:

(a) Used any letterhead, advertisement, or other printed matter, or in any matter whatever represented that he or she is an instrumentality of the federal government, a state, or any political subdivision thereof.

(b) Used a name different than that under which he or she is currently licensed in an advertisement, solicitation, or contract for business.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15042

The commissioner may suspend or revoke a license issued under this chapter if the commissioner determines that the licensee has committed any act in the course of the licensee s business constituting dishonesty or fraud.

Dishonesty or fraud as used in this section includes, in addition to other acts not specifically enumerated herein, any of the following:

(a) Knowingly making a false statement relating to evidence or information obtained in the course of employment, or knowingly publishing a slander or libel in the course of business.

(b) Using illegal means in the collection or attempted collection of a debt or obligation.

(c) Manufacture of evidence.

(d) Acceptance of employment adverse to a client or former client relating to a matter with respect to which the licensee has obtained confidential information by reason of or in the course of his or her employment by that client or former client.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15043

The commissioner, in lieu of suspending or revoking a license issued under this chapter for violations of Sections 15039, 15041, and 15042, may impose a civil penalty not to exceed five hundred dollars ($500) upon a licensee, if the commissioner determines that such action better serves the purposes of this chapter.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)






ARTICLE 6. Nonresidents

15044

As used in this article, presiding officer means the Executive Officer of the Office of Administrative Hearings.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15045

The acceptance of a nonresident licensee of any of the rights and privileges conferred upon him or her by this chapter, as evidenced by his or her performance in this state, either personally or through an employee, of any act for which a licensee is required by this chapter, is equivalent to the appointment by that licensee of the presiding officer as his or her true and lawful attorney upon who may be served all lawful process and any disciplinary proceedings conducted upon him or her under this chapter.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15046

The acceptance of such rights and privileges as evidenced by such act shall signify the agreement of the licensee that any such process which is served against him or her in the manner provided in this article shall be of the same legal force and validity as if serviced upon him or her personally in this state.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15047

Service shall be made by leaving a copy of the accusation, together with notice of defense and statement to respondent as described in Section 11505 of the Government Code, with a fee of five dollars ($5) for each licensee to be served, in the hands of the presiding officer or in his or her office in Sacramento. That service shall be sufficient service on the licensees subject to compliance with Section 15048.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15048

A notice of that service and a copy of the accusation, together with the notice of defense and statement to respondent shall forthwith be sent by registered mail by the presiding officer to the licensee at his or her last known address as furnished by the commissioner. Personal service of the notice, copy of the accusation, notice of defense, and statement to respondent upon the licensee whenever found outside this state shall be the equivalent to those mailings.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15049

Proof of compliance with Section 15048 shall be made in the event of service by mail by affidavit of the presiding officer or his or her authorized employee showing such service by mailing, together with the return receipt of the United States Post Office bearing the signature of the licensee or his or her agent. That affidavit or receipt shall be appended to the original accusation on file with the commissioner. In the event of personal service outside this state, such compliance may be proven by the return of any duly constituted public officer qualified to serve process in civil actions in the state or jurisdiction where the licensee is found, showing such service to have been made. Such return shall be appended to the original accusation on file with the commissioner.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15050

The commissioner, or if the proceeding is heard before a hearing officer of the Office of Administrative Hearings, the hearing officer, may order those postponements or continuances and grant those extensions of time as may be necessary to afford the licensee reasonable opportunity to defend the proceedings. In no event shall the licensee have less than 30 days after the date of service of accusation in which to file a notice of defense, nor shall the notice of hearings provided for in Section 11509 of the Government Code or the notice and copy of affidavit referred to in Section 11514 of the Government Code be mailed or delivered less than 20 days prior to the date of hearing, and the time for making a request to cross-examine under Section 11514 of the Government Code shall be not less than 15 days.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15051

The presiding officer shall keep a record of all process served upon him or her pursuant to this article, which records shall show the day and hour of service.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15052

As used in this article, nonresident means a person who is not a resident of this state at the time of the performance of the act referred to in Section 15045.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)






ARTICLE 7. Penal Provisions

15053

Any person who knowingly falsifies the fingerprints or photographs submitted under subdivision (f) of Section 15010 is guilty of a felony. Any person who violates any of the other provisions of this chapter is guilty of a misdemeanor punishable by fine not to exceed five hundred dollars ($500) or by imprisonment in the county jail not to exceed one year, or by both that fine and imprisonment.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)






ARTICLE 8. Expiration and Renewal of Licenses and Cards

15054

Every license, branch office certificate, and pocket card issued pursuant to this chapter shall expire on the day two years after the last calendar day of the month in which the initial license was issued. Licenses issued prior to January 1, 2011, shall expire on May 31 of each even-numbered year. To renew an unexpired license or certificate, the licensee shall, on or before the date on which it would otherwise expire, apply for renewal on a form prescribed by the commissioner, and pay the renewal fee prescribed by this chapter. On renewal, the evidence of renewal of the license or certificate as the commissioner may prescribe, and renewal pocket cards for the persons mentioned in Section 15022 shall be issued to the licensee.

(Amended by Stats. 2010, Ch. 400, Sec. 31. Effective January 1, 2011.)



15055

Notwithstanding Section 15054, the commissioner may establish license periods and renewal dates for all licenses issued pursuant to this chapter so as to distribute the renewal work to permit the most efficient and economic use of personnel and equipment. In such cases, to the extent practical, provisions shall be made for the proration or other adjustment of fees so that no person shall be required to pay more than that which he or she would have been required to pay and no change in license period or renewal date shall be made.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15056

Except as otherwise provided in this article, an expired license or branch office certificate may be renewed at any time within one year after its expiration on the filing of an application for renewal on a form prescribed by the commissioner, and the payment of a renewal fee in effect on the last preceding regular renewal date. If the license or certificate is renewed more than 30 days after its expiration, the licensee, as a condition precedent to renewal, shall also pay the delinquency fee prescribed by this chapter. Renewal under this section shall be effective on the date on which the application is filed, on the date on which the renewal fee is paid, or on the date on which the delinquency fee, if any, is paid, whichever last occurs. If so renewed, the license or certificate shall continue in effect through the date provided in Section 15044 which next occurs after the effective date of the renewal, when it shall expire if it is not again renewed.

Renewal of a license or certificate shall not prohibit the bringing of disciplinary proceedings for an act committed before the effective date of the renewal.

(Amended by Stats. 2005, Ch. 448, Sec. 22. Effective January 1, 2006.)



15057

A suspended license or branch office certificate is subject to expiration and shall be renewed as provided in this article, but renewal of the license does not entitle the licensee, while the license remains suspended and until it is reinstated, to engage in the licensed activity, or any other activity or conduct in violation of the order or judgment by which the license was suspended, and renewal of the branch office certificate does not entitle the licensee, while the certificate remains suspended, and until it is reinstated, to engage in the license activity at the location for which the certificate was issued, or to engage in any other activity or conduct in violation with an order or judgment by which certificate was suspended.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15058

A revoked license or branch officer certificate is subject to expiration as provided in this article, but it may not be renewed. If it is reinstated after its expiration, the licensee, as a condition precedent to its reinstatement, shall pay a reinstatement fee in the amount equal to the renewal fee in effect on the last regular renewal date before the date on which it is reinstated, plus the delinquency fee, if any accrued at the time of its revocation.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15059

A license or branch office certificate which is not renewed within one year after its expiration may not be renewed, restored, reinstated, or reissued thereafter.

The holder of the license or certificate may obtain a new license or certificate only on compliance with all of the provisions of this chapter relating to the issuance of an original license or certificate.

(Amended by Stats. 2005, Ch. 448, Sec. 23. Effective January 1, 2006.)



15059.1

(a) An individual who holds a public insurance adjuster license and who is not exempt under subdivision (b) shall satisfactorily complete a minimum of 24 hours, of which three hours are to be in ethics, of continuing education courses pertinent to the duties and responsibilities of a public insurance adjuster license, to be reported to the insurance commissioner on a biennial basis in conjunction with his or her license renewal cycle.

(b) This section shall not apply to:

(1) A licensee not licensed for one full year prior to the end of the applicable continuing education biennium.

(2) A licensee holding a nonresident public insurance adjuster license who has met the continuing education requirements of his or her designated state or residence.

(Amended by Stats. 2010, Ch. 400, Sec. 32. Effective January 1, 2011.)



15060

The amount of fees prescribed by this chapter, unless otherwise fixed, is that fixed in the following schedule:

(a) The application fee for an original license is twenty-five dollars ($25).

(b) The application fee for an original branch office certificate is fifteen dollars ($15).

(c) The fee for an original license in the amount equal to the renewal fee in effect on the last regular renewal date before the date on which the license is issued, except that, if the license will expire less than one year after its issuance, then the fee is an amount equal to 50 percent of the renewal fee in effect on the last regular renewal date before the date on which the license is issued. The commissioner may, by appropriate regulation, provide for the waiver or refund of the original licensee fee where the license is issued less than 45 days before the date on which it will expire.

(d) The renewal fee shall be fixed by the commissioner as follows: (1) for a license as a public insurance adjuster, not more than one hundred dollars ($100) (2) for a branch office certificate, not more than twenty dollars ($20).

(e) The application and license fee for applications prescribed by the commissioner, in addition to those in this chapter, and the application and license fee for a change in the type of business organization of the licensee, shall be in the amount prescribed by rule and regulation of the commissioner.

(f) The delinquency fee shall be 50 percent of the renewal fee in effect on the date of expiration, but not more than twenty-five dollars ($25).

(g) The fee for reexamination of an applicant is ten dollars ($10).

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15061

The department shall receive and account for all moneys derived from the operation of this chapter and, at the end of each month, shall report such money to the Controller and shall pay it to the Treasurer, to the credit of the Insurance Fund.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)



15062

Application or license fee shall not be refunded except in accordance with Section 158 of the Business and Professions Code.

(Added by Stats. 1985, Ch. 1202, Sec. 1.)









CHAPTER 3. Emergency Disaster Assessment

ARTICLE 1. General Provisions

16000

As used in this chapter, state of emergency means a state of emergency or local emergency as defined in Section 8558 of the Government Code.

(Added by Stats. 1998, Ch. 510, Sec. 1. Effective September 15, 1998.)



16001

This chapter shall apply to all insurers insuring real or personal property in the state, and any other classes of insurers that the commissioner determines should participate in emergency disaster preparation and assistance under this chapter.

(Added by Stats. 1998, Ch. 510, Sec. 1. Effective September 15, 1998.)



16002

The purpose and function of the disaster assessment teams is solely to determine the staffing and support needs of insurers in handling anticipated claims.

(Added by Stats. 1998, Ch. 510, Sec. 1. Effective September 15, 1998.)






ARTICLE 2. Emergency Disaster Assessment

16010

In order to ensure an adequate response to disasters, the Legislature finds it necessary and appropriate to establish insurance disaster assessment teams.

(Added by Stats. 1998, Ch. 510, Sec. 1. Effective September 15, 1998.)



16010.5

The commissioner shall establish insurance disaster assessment teams in accordance with the provisions of this chapter.

(Added by Stats. 1998, Ch. 510, Sec. 1. Effective September 15, 1998.)



16011

(a) Each team shall consist of not more than seven insurance representatives. Insurers doing business in this state that want to participate in the insurance disaster assessment teams shall submit the names of qualified representatives to the commissioner.

(b) The commissioner may establish one or more insurance disaster assessment teams, and may provide for different teams for different locations and different types of disasters.

(c) The commissioner may assign a representative of the commissioner to accompany the team or teams. The representative shall complete the appropriate Standardized Emergency Management Systems training.

(Added by Stats. 1998, Ch. 510, Sec. 1. Effective September 15, 1998.)



16012

Upon the occurrence of any state of emergency involving property damage, the commissioner may require any insurance disaster assessment team to assemble for the purpose of assessing the extent, type, and degree of insured damage involved in the emergency.

(Added by Stats. 1998, Ch. 510, Sec. 1. Effective September 15, 1998.)



16013

State and local law enforcement officials shall permit an insurance disaster assessment team to have access to any disaster area as soon as determined safe and practical by the incident commander. The commissioner shall be responsible for the coordination and dispatch of insurance disaster assessment teams to disaster areas.

(Added by Stats. 1998, Ch. 510, Sec. 1. Effective September 15, 1998.)



16014

The insurance disaster assessment team may use any of the following techniques to assess the amount of damage:

(a) Ground surveying on foot or vehicle, or aerial surveying if necessary.

(b) Analysis of data provided by others.

(Added by Stats. 1998, Ch. 510, Sec. 1. Effective September 15, 1998.)



16015

The insurance disaster assessment team shall make a general assessment of the amount and types of damage suffered in an attempt to identify the overall scope of damage.

(Added by Stats. 1998, Ch. 510, Sec. 1. Effective September 15, 1998.)



16016

The insurance disaster assessment team shall compile its findings into a report and submit the report to the commissioner as soon as practical, but not more than five days after completion of the assessment unless authorized by the commissioner. The report shall be developed, in accordance with procedures established by the commissioner. The information shall be disseminated publicly, and shall be made available to local and state disaster organizations, and to the commissioner for distribution to insurers. These findings and information shall not be binding on any insured as to coverage.

(Added by Stats. 1998, Ch. 510, Sec. 1. Effective September 15, 1998.)






ARTICLE 3. Adjuster Identification

16020

The commissioner, in consultation with the Office of Emergency Services and other emergency service agencies, shall establish a method for identification of representatives of insurers.

(Amended by Stats. 2013, Ch. 352, Sec. 398. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



16021

(a) In accordance with the methods established under Section 16020, the commissioner shall issue identification badges to each insurer insuring property in the state. The insurer shall be responsible for the distribution of the identification badges to appropriate insurer representatives. The identification badges shall permit access to disaster areas as soon as determined safe and practical by the incident commander.

(b) The purpose of the identification badges is to enable the incident commander and state and local law enforcement officials to identify the representatives of insurers for purposes of access to disaster areas, and the badges shall not be used as identification for other purposes. The badges shall include in bold lettering larger than the other identifying information a statement that the bearer is not a state employee or public official, and does not possess any governmental authority.

(Added by Stats. 1998, Ch. 510, Sec. 1. Effective September 15, 1998.)



16022

The commissioner shall distribute identification badges to insurance adjusters for the purpose of identifying persons who should be given access to disaster areas. Every insurer shall maintain a list of adjusters that have been assigned to work in the disaster area.

(Added by Stats. 1998, Ch. 510, Sec. 1. Effective September 15, 1998.)






ARTICLE 4. Coordination of Emergency Operations

16030

(a) The commissioner, in cooperation with insurers, the Office of Emergency Services, and other emergency service agencies, shall establish procedures for the coordination of efforts between insurers and their representatives and those of emergency response agencies.

(b) The commissioner shall assign a representative of the commissioner to work within the state s regional emergency operations centers. The representative shall complete the appropriate Standardized Emergency Management Systems training.

(c) All insurance disaster assessment team members shall complete the appropriate Standardized Emergency Management Systems training.

(Amended by Stats. 2013, Ch. 352, Sec. 399. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



16032

Any privately owned or operated resources hired by an insurer for the purpose of protecting structures endangered by fire or performing firefighting duties shall report to the incident commander or his or her designee immediately upon arriving at the site of a fire. Those resources must obey all directions, including evacuation orders, given by the incident commander or his or her designee.

(Added by Stats. 2009, Ch. 517, Sec. 1. Effective January 1, 2010.)















Labor Code - LAB

GENERAL PROVISIONS

1

This act shall be known as the Labor Code.

(Enacted By Stats. 1937, Ch. 90.)



2

The provisions of this code, in so far as they are substantially the same as existing provisions relating to the same subject matter, shall be construed as restatements and continuations thereof and not as new enactments.

(Enacted by Stats. 1937, Ch. 90.)



3

All persons who, at the time this code goes into effect, hold office under any of the acts repealed by this code, which offices are continued by this code, continue to hold the same according to the former tenure thereof.

(Enacted by Stats. 1937, Ch. 90.)



4

No action or proceeding commenced before this code takes effect, and no right accrued, is affected by the provisions of this code, but all procedure thereafter taken therein shall conform to the provisions of this code so far as possible.

(Enacted by Stats. 1937, Ch. 90.)



5

Unless the context otherwise requires, the general provisions hereinafter set forth shall govern the construction of this code.

(Enacted by Stats. 1937, Ch. 90.)



6

Division, part, chapter, article, and section headings contained herein shall not be deemed to govern, limit, modify or in any manner affect the scope, meaning, or intent of the provisions of any division, part, chapter, article, or section hereof.

(Enacted by Stats. 1937, Ch. 90.)



7

Whenever, by the provisions of this code, an administrative power is granted to a public officer or a duty imposed upon such an officer, the power may be exercised or the duty performed by a deputy of the officer or by a person authorized pursuant to law.

(Enacted by Stats. 1937, Ch. 90.)



8

Writing includes any form of recorded message capable of comprehension by ordinary visual means. Whenever any notice, report, statement or record is required by this code, it shall be made in writing.

Wherever any notice or other communication is required by this code to be mailed by registered mail by or to any person or corporation, the mailing of such notice or other communication by certified mail shall be deemed to be a sufficient compliance with the requirements of law.

(Amended by Stats. 1984, Ch. 1089, Sec. 1.)



9

Whenever any reference is made to any portion of this code or of any other law of this State, such reference shall apply to all amendments and additions thereto now or hereafter made.

(Enacted by Stats. 1937, Ch. 90.)



10

Section means a section of this code unless some other statute is specifically mentioned.

(Enacted by Stats. 1937, Ch. 90.)



11

The present tense includes the past and future tenses; and the future, the present.

(Enacted by Stats. 1937, Ch. 90.)



12

The masculine gender includes the feminine and neuter.

(Enacted by Stats. 1937, Ch. 90.)



12.1

The Legislature hereby declares its intent that the terms man or men where appropriate shall be deemed person or persons and any references to the terms man or men in sections of this code be changed to person or persons when such code sections are being amended for any purpose. This section is declaratory and not amendatory of existing law.

(Added by Stats. 1976, Ch. 1171.)



13

The singular number includes the plural, and the plural the singular.

(Enacted by Stats. 1937, Ch. 90.)



14

County includes city and county.

(Enacted by Stats. 1937, Ch. 90.)



15

Shall is mandatory and may is permissive.

(Enacted by Stats. 1937, Ch. 90.)



16

Oath includes affirmation.

(Enacted by Stats. 1937, Ch. 90.)



17

Signature or subscription includes mark when the signer or subscriber can not write, such signer s or subscriber s name being written near the mark by a witness who writes his own name near the signer s or subscriber s name; but a signature or subscription by mark can be acknowledged or can serve as a signature or subscription to a sworn statement only when two witnesses so sign their own names thereto.

(Enacted by Stats. 1937, Ch. 90.)



18

Person means any person, association, organization, partnership, business trust, limited liability company, or corporation.

(Amended by Stats. 1994, Ch. 1010, Sec. 178. Effective January 1, 1995.)



18.5

Agency means the Labor and Workforce Development Agency.

(Added by Stats. 2002, Ch. 859, Sec. 9. Effective January 1, 2003.)



19

Department means Department of Industrial Relations.

(Enacted by Stats. 1937, Ch. 90.)



19.5

Secretary means the Secretary of Labor and Workforce Development.

(Added by Stats. 2002, Ch. 859, Sec. 10. Effective January 1, 2003.)



20

Director means Director of Industrial Relations.

(Enacted by Stats. 1937, Ch. 90.)



21

Labor Commissioner means Chief of the Division of Labor Standards Enforcement.

(Amended by Stats. 1976, Ch. 746.)



22

Violation includes a failure to comply with any requirement of the code.

(Enacted by Stats. 1937, Ch. 90.)



23

Except in cases where a different punishment is prescribed, every offense declared by this code to be a misdemeanor is punishable by imprisonment in a county jail, not exceeding six months, or by a fine not exceeding one thousand dollars ($1,000), or both.

(Amended by Stats. 1983, Ch. 1092, Sec. 187. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



24

If any provision of this code, or the application thereof to any person or circumstances, is held invalid the remainder of the code, and the application of its provisions to other persons or circumstances, shall not be affected thereby.

(Enacted by Stats. 1937, Ch. 90.)



25

Sheriff includes marshal.

(Amended by Stats. 1996, Ch. 872, Sec. 102. Effective January 1, 1997.)



26

Notwithstanding any other provision of this code, no person who has not previously obtained a license regulated by this code shall be denied a license solely on the basis that he has been convicted of a crime if he has obtained a certificate of rehabilitation under Section 4852.01 and following of the Penal Code, and if his probation has been terminated and the information or accusation has been dismissed pursuant to Section 1203.4 of the Penal Code.

(Added by Stats. 1976, Ch. 947.)



27

Whenever the term workers compensation judge or workers compensation referee is used in this code in connection with the workers compensation law, the term shall mean workers compensation administrative law judge.

(Amended by Stats. 1998, Ch. 448, Sec. 1. Effective January 1, 1999.)



28

For injuries occurring on and after January 1, 1991, whenever the term independent medical examiner is used in this code, the term shall mean qualified medical evaluator.

(Amended by Stats. 1990, Ch. 1550, Sec. 5.)



29

Medical director means the physician appointed by the administrative director pursuant to Section 122.

(Amended by Stats. 2003, Ch. 639, Sec. 2. Effective January 1, 2004.)



29.5

The Governor shall annually issue a proclamation declaring April 28 as Workers Memorial Day in remembrance of the courage and integrity of American workers, and recommending that the day be observed in an appropriate manner.

(Added by Stats. 1992, Ch. 571, Sec. 2. Effective January 1, 1993.)






DIVISION 1. DEPARTMENT OF INDUSTRIAL RELATIONS

CHAPTER 1. General Powers and Duties

50

There is in the Labor and Workforce Development Agency the Department of Industrial Relations.

(Amended by Stats. 2002, Ch. 859, Sec. 11. Effective January 1, 2003.)



50.5

One of the functions of the Department of Industrial Relations is to foster, promote, and develop the welfare of the wage earners of California, to improve their working conditions, and to advance their opportunities for profitable employment.

(Added by Stats. 1939, Ch. 276.)



50.6

The Department of Industrial Relations may assist and cooperate with the Wage and Hour Division, and the Children s Bureau, United States Department of Labor, in the enforcement within this State of the Fair Labor Standards Act of 1938, and, subject to the regulations of the Administrator of the Wage and Hour Division, or the Chief of the Children s Bureau, and subject to the laws of the State applicable to the receipt and expenditures of money, may be reimbursed by the division or the bureau for the reasonable cost of such assistance and cooperation.

(Added by Stats. 1953, Ch. 31.)



50.7

(a) The Department of Industrial Relations is the state agency designated to be responsible for administering the state plan for the development and enforcement of occupational safety and health standards relating to issues covered by corresponding standards promulgated under the federal Occupational Safety and Health Act of 1970 (Public Law 91-596). The state plan shall be consistent with the provisions of state law governing occupational safety and health, including, but not limited to, Chapter 6 (commencing with Section 140) and Chapter 6.5 (commencing with Section 148) of Division 1, and Division 5 (commencing with Section 6300), of this code.

(b) The budget and budget bill submitted pursuant to Article IV, Section 12 of the California Constitution shall include in the item for the support of the Department of Industrial Relations amounts sufficient to fully carry out the purposes and provisions of the state plan and this code in a manner which assures that the risk of industrial injury, exposure to toxic substances, illness and death to employees will be minimized.

(c) Because Federal grants are available, maximum Federal funding shall be sought and, to the extent possible, the cost of administering the state plan shall be paid by funds obtained from federal grants.

(d) The Governor and the Department of Industrial Relations shall take all steps necessary to prevent withdrawal of approval for the state plan by the Federal government. If Federal approval of the state plan has been withdrawn before passage of this initiative, or if it is withdrawn at any time after passage of this initiative, the Governor shall submit a new state plan immediately so that California shall be approved and shall continue to have access to Federal funds.

(Amended November 8, 1988, by initiative Proposition 97. Note: Prop. 97 is titled the California Occupational Safety and Health Restoration Act.)



50.8

The department shall develop a long range program for upgrading and expanding the resources of the State of California in the area of occupational health and medicine. The program shall include a contractual agreement with the University of California for the creation of occupational health centers affiliated with regional schools of medicine and public health. One such occupational health center shall be situated in the northern part of the state and one in the southern part. The primary function of these occupational health centers shall be the training of occupational physicians and nurses, toxicologists, epidemiologists, and industrial hygienists. In addition, the centers shall serve as referral centers for occupational illnesses and shall engage in research on the causes, diagnosis, and prevention of occupational illnesses.

The centers shall also inform the Division of Occupational Safety and Health Administration of the Department of Industrial Relations, State Department of Health Services, and the Department of Food and Agriculture of their clinical and research findings.

(Added by Stats. 1978, Ch. 1245. Note: See changes set forth in Governor's Reorg. Plan 1 of 1991.)



50.9

In furtherance of the provisions of Section 50.5, the director, or the Director of Employment Development, may comment on the impact of actions or projects proposed by public agencies on opportunities for profitable employment, and such agencies shall consider such comments in their decisions.

(Added by Stats. 1979, Ch. 880.)



51

The department shall be conducted under the control of an executive officer known as Director of Industrial Relations. The Director of Industrial Relations shall be appointed by the Governor with the advice and consent of the Senate and hold office at the pleasure of the Governor and shall receive an annual salary provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1983, Ch. 142, Sec. 97.)



52

Except as otherwise prescribed in this code, the provisions of the Government Code relating to departments of the State shall govern and apply to the conduct of the department.

(Amended by Stats. 1949, Ch. 211.)



53

Whenever in Section 1001 or in Part 1 (commencing with Section 11000) of Division 3 of Title 2 of the Government Code head of the department or similar designation occurs, the same shall, for the purposes of this code, mean the director, except that in respect to matters which by the express provisions of this code are committed to or retained under the jurisdiction of the Division of Workers Compensation, the State Compensation Insurance Fund, the Occupational Safety and Health Standards Board, the Occupational Safety and Health Appeals Board, or the Industrial Welfare Commission the designation shall mean the Division of Workers Compensation, the Administrative Director of the Division of Workers Compensation, the Workers Compensation Appeals Board, the State Compensation Insurance Fund, the Occupational Safety and Health Standards Board, the Occupational Safety and Health Appeals Board, or the Industrial Welfare Commission, as the case may be.

(Amended by Stats. 1994, Ch. 1097, Sec. 2. Effective January 1, 1995.)



54

The director shall perform all duties, exercise all powers and jurisdiction, assume and discharge all responsibilities, and carry out and effect all purposes vested by law in the department, except as otherwise expressly provided by this code.

(Enacted by Stats. 1937, Ch. 90.)



54.5

The director may appoint an attorney and assistants licensed to practice law in this state. In the absence of an appointment, the attorney for the Division of Workers Compensation shall also perform legal services for the department as the Director of Industrial Relations may direct.

(Amended by Stats. 1994, Ch. 1097, Sec. 3. Effective January 1, 1995.)



55

For the purpose of administration the director shall organize the department subject to the approval of the Governor, in the manner he deems necessary properly to segregate and conduct the work of the department. Notwithstanding any provision in this code to the contrary, the director may require any division in the department to assist in the enforcement of any or all laws within the jurisdiction of the department. Except as provided in Section 18930 of the Health and Safety Code, the director may, in accordance with the provisions of Chapter 4.5 (commencing with Section 11371), Part 1, Division 3, Title 2 of the Government Code, make rules and regulations that are reasonably necessary to carry out the provisions of this chapter and to effectuate its purposes. The provisions of this section, however, shall not apply to the Division of Workers Compensation or the State Compensation Insurance Fund, except as to any power or jurisdiction within those divisions as may have been specifically conferred upon the director by law.

(Amended by Stats. 1994, Ch. 1097, Sec. 4. Effective January 1, 1995.)



56

The work of the department shall be divided into at least five divisions known as the Division of Workers Compensation, the Division of Occupational Safety and Health, the Division of Labor Standards Enforcement, the Division of Apprenticeship Standards, and the State Compensation Insurance Fund.

(Amended by Stats. 2012, Ch. 46, Sec. 77. Effective June 27, 2012.)



57

Each division shall be in charge of a chief who shall be appointed by the Governor and shall receive a salary fixed in accordance with law, and shall serve at the pleasure of the director.

(Amended by Stats. 1973, Ch. 993.)



57.1

(a) The Chief of the Division of Occupational Safety and Health shall receive an annual salary as provided by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) All officers or employees of the Division of Occupational Safety and Health employed after the operative date of this section shall be appointed by the director in accordance with the provisions of the State Civil Service Act. Notwithstanding the foregoing, two deputy chiefs of the Division of Occupational Safety and Health shall be appointed by the Governor, with the advice of the Director of Industrial Relations, to serve at the pleasure of the Director of Industrial Relations. The two deputy chiefs shall be exempt from civil service. The annual salaries of the two exempted deputy chiefs shall be fixed by the Director of Industrial Relations, subject to the approval of the Director of Finance.

(Amended by Stats. 1979, Ch. 72.)



57.5

All duties, powers, and jurisdiction relating to the administration of the State Compensation Insurance Fund shall be vested in the Board of Directors of the State Compensation Insurance Fund.

(Added by Stats. 1945, Ch. 1431.)



58

The department shall have possession and control of all records, books, papers, offices, equipment, supplies, moneys, funds, appropriations, land, and other property, real or personal, held for the benefit or use of all commissions, divisions, and offices of the department and the title to all such property held for the use and benefit of the State is hereby transferred to the State.

(Enacted by Stats. 1937, Ch. 90.)



59

The department through its appropriate officers shall administer and enforce all laws imposing any duty, power, or function upon the offices or officers of the department.

(Enacted by Stats. 1937, Ch. 90.)



60

Except as otherwise provided, the provisions of Divisions 4 and 4.5 of this code shall be administered and enforced by the Division of Workers Compensation.

(Amended by Stats. 1994, Ch. 146, Sec. 137. Effective January 1, 1995.)



60.5

(a) The provisions of Part 1 of Division 5 of this code shall be administered and enforced by the department through the Division of Occupational Safety and Health, subject to the direction of the director pursuant to Section 50.7.

(b) The Division of Occupational Safety and Health succeeds to, and is vested with, all of the powers, duties, purposes, responsibilities, and jurisdiction of the Division of Industrial Safety, which is hereby abolished, and any other jurisdiction conferred by law.

(c) All powers, duties, and responsibilities of the Chief of the Division of Industrial Safety are hereby transferred to the Chief of the Division of Occupational Safety and Health.

(d) Any regulation or other action made, prescribed, issued, granted, or performed by the abolished Division of Industrial Safety in the administration of a function transferred pursuant to subdivision (b) shall remain in effect and shall be deemed to be a regulation or action of the Division of Occupational Safety and Health unless and until repealed, modified, or rescinded by such division.

(e) Whenever any reference is made in any law to the abolished Division of Industrial Safety, it shall be deemed to be a reference to, and to mean, the Division of Occupational Safety and Health.

(Amended by Stats. 1979, Ch. 72.)



60.6

All persons serving in the state civil service in the Division of Industrial Safety or in the Occupational Health Branch of the State Department of Health Services, and engaged in the performance of a function transferred to the Division of Occupational Safety and Health shall, in accordance with Section 19370 of the Government Code, remain in the state civil service and are hereby transferred to the Department of Industrial Relations. The status, positions, and rights of such persons shall not be affected by their transfer and shall continue to be retained by them pursuant to the State Civil Service Act, except as to positions the duties of which are vested in a position that is exempt from civil service.

(Added by Stats. 1979, Ch. 72.)



60.7

The Division of Occupational Safety and Health shall have possession and control of all records, books, papers, offices, equipment, supplies, moneys, funds, appropriations, land, licenses, permits, agreements, contracts, claims, judgments, and other property, real or personal, held for the benefit or use of the Division of Industrial Safety and the Occupational Health Branch of the State Department of Health Services with respect to the functions of those organizations that are transferred to the Division of Occupational Safety and Health.

(Added by Stats. 1979, Ch. 72.)



60.8

The Division of Occupational Safety and Health may expend money appropriated for the administration of the laws the enforcement of which is committed to the division. Such expenditures by the division shall be made in accordance with law in carrying out the purposes for which the appropriations were made.

(Added by Stats. 1979, Ch. 72.)



60.9

There is within the Division of Occupational Safety and Health an occupational health unit and an occupational safety unit, which shall assist in the performance of occupational health functions and occupational safety functions, respectively, assigned to the division by law. There is also within the occupational health unit an occupational carcinogen control unit responsible for implementing the division s obligations pursuant to the Occupational Carcinogens Control Act of 1976 (Part 10 (commencing with Sec. 9000)). The division, in performing its responsibilities under this code, shall provide for laboratory services and service personnel with respect to occupational health matters by interagency agreement with the State Department of Health Services or another public entity, by contract with a private sector laboratory, or by establishment of a laboratory within the division, or by a combination thereof. In the event that the division contracts with the private sector for laboratory services, the division shall enter into an interagency agreement with the State Department of Health Services for quality control and performance evaluation of the contract laboratory as well as analysis of nonroutine laboratory samples.

(Amended by Stats. 1989, Ch. 299, Sec. 1.)



61

The provisions of Chapter 1 (commencing with Section 1171) of Part 4 of Division 2 shall be administered and enforced by the department through the Division of Labor Standards Enforcement.

(Amended by Stats. 1976, Ch. 746.)



62

The department may expend money appropriated for the administration of the provisions of the laws, the enforcement of which is committed to the department. The department may expend such money for the use, support, or maintenance of any commission or office of the department. Such expenditures by the department shall be made in accordance with law in carrying on the work for which such appropriations were made.

(Enacted by Stats. 1937, Ch. 90.)



62.5

(a) (1) The Workers Compensation Administration Revolving Fund is hereby created as a special account in the State Treasury. Money in the fund may be expended by the department, upon appropriation by the Legislature, for all of the following purposes, and may not be used or borrowed for any other purpose:

(A) For the administration of the workers compensation program set forth in this division and Division 4 (commencing with Section 3200), other than the activities financed pursuant to paragraph (2) of subdivision (a) of Section 3702.5.

(B) For the Return-to-Work Program set forth in Section 139.48.

(C) For the enforcement of the insurance coverage program established and maintained by the Labor Commissioner pursuant to Section 90.3.

(2) The fund shall consist of surcharges made pursuant to paragraph (1) of subdivision (f).

(b) (1) The Uninsured Employers Benefits Trust Fund is hereby created as a special trust fund account in the State Treasury, of which the director is trustee, and its sources of funds are as provided in paragraph (1) of subdivision (f). Notwithstanding Section 13340 of the Government Code, the fund is continuously appropriated for the payment of nonadministrative expenses of the workers compensation program for workers injured while employed by uninsured employers in accordance with Article 2 (commencing with Section 3710) of Chapter 4 of Part 1 of Division 4, and shall not be used for any other purpose. All moneys collected shall be retained in the trust fund until paid as benefits to workers injured while employed by uninsured employers. Nonadministrative expenses include audits and reports of services prepared pursuant to subdivision (b) of Section 3716.1. The surcharge amount for this fund shall be stated separately.

(2) Notwithstanding any other provision of law, all references to the Uninsured Employers Fund shall mean the Uninsured Employers Benefits Trust Fund.

(3) Notwithstanding paragraph (1), in the event that budgetary restrictions or impasse prevent the timely payment of administrative expenses from the Workers Compensation Administration Revolving Fund, those expenses shall be advanced from the Uninsured Employers Benefits Trust Fund. Expense advances made pursuant to this paragraph shall be reimbursed in full to the Uninsured Employers Benefits Trust Fund upon enactment of the annual Budget Act.

(4) Any moneys from penalties collected pursuant to Section 3722 as a result of the insurance coverage program established under Section 90.3 shall be deposited in the State Treasury to the credit of the Workers Compensation Administration Revolving Fund created under this section, to cover expenses incurred by the director under the insurance coverage program. The amount of any penalties in excess of payment of administrative expenses incurred by the director for the insurance coverage program established under Section 90.3 shall be deposited in the State Treasury to the credit of the Uninsured Employers Benefits Trust Fund for nonadministrative expenses, as prescribed in paragraph (1), and notwithstanding paragraph (1), shall only be available upon appropriation by the Legislature.

(c) (1) The Subsequent Injuries Benefits Trust Fund is hereby created as a special trust fund account in the State Treasury, of which the director is trustee, and its sources of funds are as provided in paragraph (1) of subdivision (f). Notwithstanding Section 13340 of the Government Code, the fund is continuously appropriated for the nonadministrative expenses of the workers compensation program for workers who have suffered serious injury and who are suffering from previous and serious permanent disabilities or physical impairments, in accordance with Article 5 (commencing with Section 4751) of Chapter 2 of Part 2 of Division 4, and Section 4 of Article XIV of the California Constitution, and shall not be used for any other purpose. All moneys collected shall be retained in the trust fund until paid as benefits to workers who have suffered serious injury and who are suffering from previous and serious permanent disabilities or physical impairments. Nonadministrative expenses include audits and reports of services pursuant to subdivision (c) of Section 4755. The surcharge amount for this fund shall be stated separately.

(2) Notwithstanding any other law, all references to the Subsequent Injuries Fund shall mean the Subsequent Injuries Benefits Trust Fund.

(3) Notwithstanding paragraph (1), in the event that budgetary restrictions or impasse prevent the timely payment of administrative expenses from the Workers Compensation Administration Revolving Fund, those expenses shall be advanced from the Subsequent Injuries Benefits Trust Fund. Expense advances made pursuant to this paragraph shall be reimbursed in full to the Subsequent Injuries Benefits Trust Fund upon enactment of the annual Budget Act.

(d) (1) The Occupational Safety and Health Fund is hereby created as a special account in the State Treasury. Moneys in the account may be expended by the department, upon appropriation by the Legislature, for support of the Division of Occupational Safety and Health, the Occupational Safety and Health Standards Board, and the Occupational Safety and Health Appeals Board, and the activities these entities perform as set forth in this division, and Division 5 (commencing with Section 6300).

(2) On and after the effective date of the act amending this section to add this paragraph in the 2013 14 Regular Session of the Legislature, any moneys in the Cal-OSHA Targeted Inspection and Consultation Fund and any assets, liabilities, revenues, expenditures, and encumbrances of that fund, less five million dollars ($5,000,000), shall be transferred to the Occupational Safety and Health Fund. On June 30, 2014, the remaining five million dollars ($5,000,000) in the Cal-OSHA Targeted Inspection and Consultation Fund, or any remaining balance in that fund, shall be transferred to, and become part of, the Occupational Safety and Health Fund.

(e) The Labor Enforcement and Compliance Fund is hereby created as a special account in the State Treasury. Moneys in the fund may be expended by the department, upon appropriation by the Legislature, for the support of the activities that the Division of Labor Standards Enforcement performs pursuant to this division and Division 2 (commencing with Section 200), Division 3 (commencing with Section 2700), and Division 4 (commencing with Section 3200). The fund shall consist of surcharges imposed pursuant to paragraph (3) of subdivision (f).

(f) (1) Separate surcharges shall be levied by the director upon all employers, as defined in Section 3300, for purposes of deposit in the Workers Compensation Administration Revolving Fund, the Uninsured Employers Benefits Trust Fund, the Subsequent Injuries Benefits Trust Fund, and the Occupational Safety and Health Fund. The total amount of the surcharges shall be allocated between self-insured employers and insured employers in proportion to payroll respectively paid in the most recent year for which payroll information is available. The director shall adopt reasonable regulations governing the manner of collection of the surcharges. The regulations shall require the surcharges to be paid by self-insurers to be expressed as a percentage of indemnity paid during the most recent year for which information is available, and the surcharges to be paid by insured employers to be expressed as a percentage of premium. In no event shall the surcharges paid by insured employers be considered a premium for computation of a gross premium tax or agents commission. In no event shall the total amount of the surcharges paid by insured and self-insured employers exceed the amounts reasonably necessary to carry out the purposes of this section.

(2) The surcharge levied by the director for the Occupational Safety and Health Fund, pursuant to paragraph (1), shall not generate revenues in excess of fifty-seven million dollars ($57,000,000) on and after the 2013 14 fiscal year, adjusted for each fiscal year as appropriate to fund any increases in the appropriation as approved by the Legislature, and to reconcile any over/under assessments from previous fiscal years pursuant to Sections 15606 and 15609 of Title 8 of the California Code of Regulations. For the 2013 14 fiscal year only, the revenue cap established in this paragraph shall be reduced by an amount equivalent to the balance transferred from the Cal-OSHA Targeted Inspection and Consultation Fund established in Section 62.7, less any amount of that balance loaned to the State Public Works Enforcement Fund, to the Occupational Safety and Health Fund pursuant to subdivision (d).

(3) A separate surcharge shall be levied by the director upon all employers, as defined in Section 3300, for purposes of deposit in the Labor Enforcement and Compliance Fund. The total amount of the surcharges shall be allocated between employers in proportion to payroll respectively paid in the most recent year for which payroll information is available. The director shall adopt reasonable regulations governing the manner of collection of the surcharges. In no event shall the total amount of the surcharges paid by employers exceed the amounts reasonably necessary to carry out the purposes of this section.

(4) The surcharge levied by the director for the Labor Enforcement and Compliance Fund shall not exceed forty-six million dollars ($46,000,000) in the 2013 14 fiscal year, adjusted as appropriate to fund any increases in the appropriation as approved by the Legislature, and to reconcile any over/under assessments from previous fiscal years pursuant to Sections 15606 and 15609 of Title 8 of the California Code of Regulations.

(5) The regulations adopted pursuant to paragraph (1) to (4), inclusive, shall be exempt from the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 2013, Ch. 28, Sec. 33. Effective June 27, 2013.)



62.6

(a) The director shall levy and collect assessments from employers in accordance with subdivision (b), as necessary, to collect the aggregate amount determined by the Fraud Assessment Commission pursuant to Section 1872.83 of the Insurance Code. Revenues derived from the assessments shall be deposited in the Workers Compensation Fraud Account in the Insurance Fund and shall only be expended, upon appropriation by the Legislature, for the investigation and prosecution of workers compensation fraud and the willful failure to secure payment of workers compensation, as prescribed by Section 1872.83 of the Insurance Code.

(b) Assessments shall be levied by the director upon all employers as defined in Section 3300. The total amount of the assessment shall be allocated between self-insured employers and insured employers in proportion to payroll respectively paid in the most recent year for which payroll information is available. The director shall promulgate reasonable rules and regulations governing the manner of collection of the assessment. The rules and regulations shall require the assessment to be paid by self-insurers to be expressed as a percentage of indemnity paid during the most recent year for which information is available, and the assessment to be paid by insured employers to be expressed as a percentage of premium. In no event shall the assessment paid by insured employers be considered a premium for computation of a gross premium tax or agents commission.

(Amended by Stats. 2002, Ch. 6, Sec. 18. Effective January 1, 2003.)



62.7

(a) The Cal-OSHA Targeted Inspection and Consultation Fund is hereby created as a special account in the State Treasury. Proceeds of the fund may be expended by the department, upon appropriation by the Legislature, for the costs of the Cal-OSHA targeted inspection program provided by Section 6314.1 and the costs of the Cal-OSHA targeted consultation program provided by subdivision (a) of Section 6354, and for costs related to assessments levied and collected pursuant to Section 62.9.

(b) The fund shall consist of the assessments made pursuant to Section 62.9 and other moneys transferred to the fund.

(c) This section shall become inoperative on June 30, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 28, Sec. 34. Effective June 27, 2013. Inoperative June 30, 2014. Repealed as of January 1, 2015, by its own provisions.)



62.8

Five million dollars ($5,000,000) is hereby appropriated for transfer by the State Controller upon order of the Director of Finance from the Cal-OSHA Targeted Inspection and Consultation Fund as a loan to the State Public Works Enforcement Fund. This loan shall be repaid to the Occupational Safety and Health Fund by June 30, 2015. This loan shall be repaid with interest calculated at the rate earned by the Pooled Money Investment Account at the time of the transfer.

(Added by Stats. 2013, Ch. 28, Sec. 35. Effective June 27, 2013.)



63

The Director may authorize the refund of moneys received or collected by the department in payment of license fees or for other services in cases where the license can not lawfully be issued or the service rendered to the applicant.

(Added by Stats. 1941, Ch. 947.)



64

The Labor Commissioner may enter into reciprocal agreements with the labor department or corresponding agency of any other state or with the person, board, officer, or commission authorized to act for and on behalf of that department or agency, for the collection in that other state of claims or judgments for wages and other demands based upon claims previously assigned to the Division of Labor Standards Enforcement.

(Amended by Stats. 1988, Ch. 96, Sec. 1.)



64.5

When requested by the State Board of Equalization, the department may permit any duly authorized representative of that agency to transmit to the State Board of Equalization information available in the department s records that indicates a retail establishment is operating without a seller s permit required by the State Board of Equalization, to assist the State Board of Equalization in determining compliance with the Sales and Use Tax Law (Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code).

(Added by Stats. 2008, Ch. 306, Sec. 1. Effective January 1, 2009.)






CHAPTER 1.5. Mediation

66

The services of the department pursuant to Section 65 shall be conducted by a unit within the department to be known as the California State Mediation and Conciliation Service.

(Added by Stats. 1978, Ch. 133.)



67

(a) Notwithstanding any other law, the director may seek and collect reimbursement from private and public sector employers, labor unions, and employee organizations for election, arbitration, and training and facilitation services provided by the California State Mediation and Conciliation Service pursuant to Section 65 and for representation services, including the provision of hearing officers, related to public transit labor relations provided by the California State Mediation and Conciliation Service pursuant to the Public Utilities Code.

(b) The director shall adopt regulations implementing this section.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 24. Effective July 28, 2009.)






CHAPTER 2. Industrial Welfare Commission

70

There is in the Department of Industrial Relations the Industrial Welfare Commission which consists of five members. The members of the commission shall be appointed by the Governor, with the consent of the Senate.

(Amended by Stats. 1980, Ch. 1083.)



70.1

The Industrial Welfare Commission shall be composed of two representatives of organized labor who are members of recognized labor organizations, two representatives of employers, and one representative of the general public. The membership shall include members of both sexes.

(Amended by Stats. 1990, Ch. 513, Sec. 1.)



71

The term of office of the members of the Industrial Welfare Commission shall be four years and they shall hold office until the appointment and qualification of their successors. The terms of the members of the commission in office at the time this code takes effect shall expire on January 15th of that year which for the particular member has heretofore been determined. Vacancies shall be filled by appointment for the unexpired terms.

(Enacted by Stats. 1937, Ch. 90.)



72

The members of the commission shall receive one hundred dollars ($100) for each day s actual attendance at meetings and other official business of the commission and shall receive their actual and necessary expenses incurred in the performance of their duties.

(Amended by Stats. 1980, Ch. 1083.)



73

The Industrial Welfare Commission may employ necessary assistants, officers, experts, and such other employees as it deems necessary. All such personnel of the commission shall be under the supervision of the chairman or an executive officer to whom the chairman delegates such responsibility. All such personnel shall be appointed pursuant to the State Civil Service Act (Part 1 (commencing with Section 18000) of Division 5 of Title 2 of the Government Code), except for the one exempt deputy or employee allowed by subdivision (e) of Section 4 of Article VII of the California Constitution.

(Repealed and added by Stats. 1980, Ch. 1083.)



74

The Chief of the Division of Labor Standards Enforcement, for the purpose of enforcing Industrial Welfare Commission orders and provisions of this code, may issue subpoenas to compel the attendance of witnesses and production of books, papers, and records. Obedience to subpoenas issued by the chief of the division shall be enforced by the courts.

The Chief and enforcement deputies of the Division of Labor Standards Enforcement may administer oaths and examine witnesses under oath for the purpose of enforcing Industrial Welfare Commission orders and provisions of this code.

(Amended by Stats. 1976, Ch. 746.)






CHAPTER 3. Commission on Health and Safety and Workers’ Compensation

75

(a) There is in the department the Commission on Health and Safety and Workers Compensation. The commission shall be composed of eight voting members. Four voting members shall represent organized labor, and four voting members shall represent employers. Not more than one employer member shall represent public agencies. Two of the employer and two of the labor members shall be appointed by the Governor. The Senate Committee on Rules and the Speaker of the Assembly shall each appoint one employer and one labor representative. The public employer representative shall be appointed by the Governor. No action of the commission shall be valid unless agreed to by a majority of the membership and by not less than two members representing organized labor and two members representing employers.

(b) The commission shall select one of the members representing organized labor to chair the commission during the 1994 calendar year, and thereafter the commission shall alternatively select an employer and organized labor representative to chair the commission for one-year terms.

(c) The initial terms of the members of the commission shall be four years, and they shall hold office until the appointment of a successor. However, the initial terms of one employer and one labor member appointed by the Governor shall expire on December 31, 1995; the initial terms of the members appointed by the Senate Committee on Rules shall expire December 31, 1996; the initial terms of the members appointed by the Speaker of the Assembly shall expire on December 31, 1997; and the initial term of one employer and one labor member appointed by the Governor shall expire on December 31, 1998. Any vacancy shall be filled by appointment to the unexpired term.

(d) The commission shall meet every other month and upon the call of the chair. Meetings shall be open to the public. Members of the commission shall receive one hundred dollars ($100) for each day of their actual attendance at meetings of the commission and other official business of the commission and shall also receive their actual and necessary traveling expenses incurred in the performance of their duty as a member. Payment of per diem and traveling expenses shall be made from the Workers Compensation Administration Revolving Fund, when appropriated by the Legislature.

(Amended by Stats. 2002, Ch. 6, Sec. 19. Effective January 1, 2003.)



76

The commission may employ officers, assistants, experts, and other employees it deems necessary. All personnel of the commission shall be under the supervision of the chair or an executive officer to whom he or she delegates this responsibility. All personnel shall be appointed pursuant to the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code), except for the one exemption allowed by subdivision (e) of Section 4 of Article VII of the California Constitution.

(Added by Stats. 1993, Ch. 227, Sec. 2. Effective January 1, 1994.)



77

(a) The commission shall conduct a continuing examination of the workers compensation system, as defined in Section 4 of Article XIV of the California Constitution, and of the state s activities to prevent industrial injuries and occupational diseases. The commission may conduct or contract for studies it deems necessary to carry out its responsibilities. In carrying out its duties, the commission shall examine other states workers compensation programs and activities to prevent industrial injuries and occupational diseases. All state departments and agencies, and any rating organization licensed by the Insurance Commissioner pursuant to Article 3 (commencing with Section 11750) of Chapter 3 of Part 3 of Division 2 of the Insurance Code, shall cooperate with the commission and upon reasonable request provide information and data in their possession that the commission deems necessary for the purpose of carrying out its responsibilities. The commission shall issue an annual report on the state of the workers compensation system, including recommendations for administrative or legislative modifications which would improve the operation of the system. The report shall be made available to the Governor, the Legislature, and the public on request.

(b) On or before July 1, 2003, and periodically thereafter as it deems necessary, the commission shall issue a report and recommendations on the improvement and simplification of the notices required to be provided by insurers and self-insured employers.

(c) The commission succeeds to, and is vested with, all of the powers, duties, purposes, responsibilities, and jurisdiction of the Health and Safety Commission which is hereby abolished, including the administration of grants to assist in establishing effective occupational injury and illness prevention programs.

(Amended by Stats. 2002, Ch. 6, Sec. 20. Effective January 1, 2003.)



77.5

(a) On or before July 1, 2004, the commission shall conduct a survey and evaluation of evidence-based, peer-reviewed, nationally recognized standards of care, including existing medical treatment utilization standards, including independent medical review, as used in other states, at the national level, and in other medical benefit systems. The survey shall be updated periodically.

(b) On or before October 1, 2004, the commission shall issue a report of its findings and recommendations to the administrative director for purposes of the adoption of a medical treatment utilization schedule.

(Added by Stats. 2003, Ch. 639, Sec. 3. Effective January 1, 2004.)



77.7

(a) A study shall be undertaken to examine the causes of the number of insolvencies among workers compensation insurers within the past 10 years. The study shall be conducted by an independent research organization under the direction of the commission. Not later than July 1, 2009, the commission and the department shall publish the report of the study on its Internet Web site and shall inform the Legislature and the Governor of the availability of the report.

(b) The study shall include an analysis of the following: the access to capital for workers compensation insurance from all sources between 1993 and 2003; the availability, source, and risk assumed of reinsurers during this period; the use of deductible policies and their effect on solvency regulation; market activities by insurers and producers that affected market concentration; activities, including financial oversight of insurers, by insurance regulators and the National Association of Insurance Commissioners during this period; the quality of data reporting to the commissioner s designated statistical agent and the accuracy of recommendations provided by the commissioner s designated statistical agent during this period of time; and underwriting, claims adjusting, and reserving practices of insolvent insurers. The study shall also include a survey of reports of other state agencies analyzing the insurance market response to rising system costs within the applicable time period.

(c) Data reasonably required for the study shall be made available by the California Insurance Guarantee Association, Workers Compensation Insurance Rating Bureau, third-party administrators for the insolvent insurers, whether prior to or after the insolvency, the State Compensation Insurance Fund, and the Department of Insurance. The commission shall also include a survey of reports by the commission and other state agencies analyzing the insurance market response to rising system costs within the applicable period of time.

(d) The cost of the study is not to exceed one million dollars ($1,000,000). Confidential information identifiable to a natural person or insurance company held by an agency, organization, association, or other person or entity shall be released to researchers upon satisfactory agreement to maintain confidentiality. Information or material that is not subject to subpoena from the agency, organization, association, or other person or entity shall not be subject to subpoena from the commission or the contracted research organization.

(e) The costs of the study shall be borne one-half by the commission from funds derived from the Workers Compensation Administration Revolving Fund and one-half by insurers from assessments allocated to each insurer based on the insurer s proportionate share of the market as shown by the Market Share Report for Calendar Year 2006 published by the Department of Insurance.

(f) In order to protect individual company trade secrets, this study shall not lead to the disclosure of, either directly or indirectly, the business practices of a company that provides data pursuant to this section. This prohibition shall not apply to insurance companies that have been ordered by a court of competent jurisdiction to be placed in liquidation under the supervision of a liquidator or other authority.

(Amended by Stats. 2008, Ch. 179, Sec. 174. Effective January 1, 2009.)



78

(a) The commission shall review and approve applications from employers and employee organizations, as well as applications submitted jointly by an employer organization and an employee organization, for grants to assist in establishing effective occupational injury and illness prevention programs. The commission shall establish policies for the evaluation of these applications and shall give priority to applications proposing to target high-risk industries and occupations, including those with high injury or illness rates, and those in which employees are exposed to one or more hazardous substances or conditions or where there is a demonstrated need for research to determine effective strategies for the prevention of occupational illnesses or injuries.

(b) Civil and administrative penalties assessed and collected pursuant to Sections 129.5 and 4628 shall be deposited in the Workers Compensation Administration Revolving Fund. Moneys in the fund, when appropriated by the Legislature to fund the grants under subdivision (a) and other activities and expenses of the commission set forth in this code, shall be expended by the department, upon approval by the commission.

(Amended by Stats. 2002, Ch. 866, Sec. 1. Effective January 1, 2003.)






CHAPTER 4. Division of Labor Standards Enforcement

79

There is in the Department of Industrial Relations the Division of Labor Standards Enforcement. The Division of Labor Standards Enforcement shall be under the direction of an executive officer known as the Chief, Division of Labor Standards Enforcement, who shall be appointed by the Governor, subject to confirmation of the Senate, and shall hold office at the pleasure of the Director of Industrial Relations. The annual salary of the chief shall be determined by the Department of Finance.

(Repealed and added by Stats. 1976, Ch. 746.)



80

The headquarters of the Division of Labor Standards Enforcement, hereafter in this chapter referred to as the division, shall be located in San Francisco.

(Added by Stats. 1976, Ch. 746.)



81

The employees of the division shall devote their full time to the work of the division and shall receive their actual necessary traveling expenses. The division shall maintain offices in San Francisco, Los Angeles, Sacramento, San Diego, Oakland, Fresno, San Jose, and in such other places as the Labor Commissioner may deem necessary.

(Added by Stats. 1976, Ch. 746.)



82

(a) The Division of Labor Standards Enforcement succeeds to, and is vested with, all of the powers, duties, purposes, responsibilities, and jurisdiction of the Division of Labor Law Enforcement, which is hereby abolished.

(b) All powers, duties, purposes, and responsibilities of the Labor Commissioner, who is Chief of the Division of Labor Law Enforcement, are hereby transferred to the Labor Commissioner who is the Chief of the Division of Labor Standards Enforcement.

(c) Any regulation or other action made, prescribed, issued, granted, or performed by the abolished Division of Labor Law Enforcement in the administration, performance, or implementation of a function transferred pursuant to subdivision (a) of this section shall remain in effect and shall be deemed to be a regulation or action of the Division of Labor Standards Enforcement unless and until repealed, modified, or rescinded by such division.

(d) Whenever any reference is made in any law to the abolished Division of Labor Law Enforcement, it shall be deemed to be a reference to, and to mean, the Division of Labor Standards Enforcement.

(Added by Stats. 1976, Ch. 746.)



83

(a) The Division of Labor Standards Enforcement succeeds to, and is vested with, all of the powers, duties, purposes, responsibilities, and jurisdiction of the Division of Industrial Welfare, which is hereby abolished.

(b) All powers, duties, purposes, and responsibilities of the Chief, Division of Industrial Welfare are hereby transferred to the Chief of the Division of Labor Standards Enforcement.

(c) Any regulation or other action made, prescribed, issued, granted, or performed by the abolished Division of Industrial Welfare in the administration, performance, or implementation of a function transferred pursuant to subdivision (a) of this section shall remain in effect and shall be deemed to be a regulation or action of the Division of Labor Standards Enforcement unless and until repealed, modified, or rescinded by such division.

(d) Whenever any reference is made in any law to the abolished Division of Industrial Welfare it shall be deemed to be a reference to, and to mean, the Division of Labor Standards Enforcement.

(Added by Stats. 1976, Ch. 746.)



87

All persons, other than temporary employees, serving in the state civil service and engaged in the performance of a function transferred pursuant to this chapter, or engaged in the administration of a law, the administration of which is transferred pursuant to this chapter, shall, in accordance with Section 19050.9 of the Government Code, remain in the state civil service and are hereby transferred to the Division of Labor Standards Enforcement. The status, positions, and rights of those persons shall not be affected by their transfer and shall continue to be retained by them pursuant to the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 5 of the Government Code), except as to positions the duties of which are vested in a position that is exempt from civil service.

(Amended by Stats. 2009, Ch. 140, Sec. 135. Effective January 1, 2010.)



88

The personnel records of all employees transferred pursuant to Section 87 shall remain in the Department of Industrial Relations.

(Added by Stats. 1976, Ch. 746.)



89

The Division of Labor Standards Enforcement shall have possession and control of all records, books, papers, offices, equipment, supplies, moneys, funds, appropriations, land, and other property, real or personal, held for the benefit or use of the Division of Labor Law Enforcement and the Division of Industrial Welfare with respect to the functions transferred pursuant to this chapter.

(Repealed and added by Stats. 1976, Ch. 746.)



89.5

The Division of Labor Standards Enforcement may expend the money in any appropriation or in any special fund in the State Treasury made available by law for the administration of the statutes the administration of which is committed to it pursuant to this chapter, or for the use, support, or maintenance of any board, bureau, commission, department, office, or officer whose duties, powers, and functions have been transferred to, and conferred upon, the Division of Labor Standards Enforcement pursuant to this chapter. Such expenditures by the Division of Labor Standards Enforcement shall be made in accordance with law in carrying out the purposes for which the appropriations were made or the special funds created.

(Added by Stats. 1976, Ch. 746.)



90

The Labor Commissioner, his deputies and agents, shall have free access to all places of labor. Any person, or agent or officer thereof, who refuses admission to the Labor Commissioner or his deputy or agent or who, upon request, willfully neglects or refuses to furnish them any statistics or information, pertaining to their lawful duties, which are in his possession or under his control, is guilty of a misdemeanor, punishable by a fine of not more than one thousand dollars ($1,000).

(Amended by Stats. 1983, Ch. 1092, Sec. 188. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



90.3

(a) It is the policy of this state to vigorously enforce the laws requiring employers to secure the payment of compensation as required by Section 3700 and to protect employers who comply with the law from those who attempt to gain a competitive advantage at the expense of their workers by failing to secure the payment of compensation.

(b) In order to ensure that the laws requiring employers to secure the payment of compensation are adequately enforced, the Labor Commissioner shall establish and maintain a program that systematically identifies unlawfully uninsured employers. The Labor Commissioner, in consultation with the Administrative Director of the Division of Workers Compensation and the director, may prioritize targets for the program in consideration of available resources. The employers shall be identified from data from the Uninsured Employers Fund, the Employment Development Department, the rating organizations licensed by the Insurance Commissioner pursuant to Article 3 (commencing with Section 11750) of Chapter 3 of Part 3 of Division 2 of the Insurance Code, and any other sources deemed likely to lead to the identification of unlawfully uninsured employers. All state departments and agencies and any rating organization licensed by the Insurance Commissioner pursuant to Article 3 (commencing with Section 11750) of Chapter 3 of Part 3 of Division 2 of the Insurance Code shall cooperate with the Labor Commissioner and on reasonable request provide information and data in their possession reasonably necessary to carry out the program.

(c) As part of the program, the Labor Commissioner shall establish procedures for ensuring that employers with payroll but with no record of workers compensation coverage are contacted and, if no valid reason for the lack of record of coverage is shown, inspected on a priority basis.

(d) The Labor Commissioner shall annually, not later than March 1, prepare a report concerning the effectiveness of the program, publish it on the Labor Commissioner s Web site, as well as notify the Legislature, the Governor, the Insurance Commissioner, and the Administrative Director of the Division of Workers Compensation of the report s availability. The report shall include, but not be limited to, all of the following:

(1) The number of employers identified from records of the Employment Development Department who were screened for matching records of insurance coverage or self-insurance.

(2) The number of employers identified from records of the Employment Development Department that were matched to records of insurance coverage or self-insurance.

(3) The number of employers identified from records of the Employment Development Department that were notified that there was no record of their insurance coverage.

(4) The number of employers responding to the notices, and the nature of the responses, including the number of employers who failed to provide satisfactory proof of workers compensation coverage and including information about the reasons that employers who provided satisfactory proof of coverage were not appropriately recognized in the comparison performed under subdivision (b). The report may include recommendations to improve the accuracy and efficiency of the program in screening for unlawfully uninsured employers.

(5) The number of employers identified as unlawfully uninsured from records of the Uninsured Employers Benefits Trust Fund or from records of the Division of Workers Compensation, and the number of those employers that are also identifiable from the records of the Employment Development Department. These statistics shall be reported in a manner to permit analysis and estimation of the percentage of unlawfully uninsured employers that do not report wages to the Employment Development Department.

(6) The number of employers inspected.

(7) The number and amount of penalties assessed pursuant to Section 3722 as a result of the program.

(8) The number and amount of penalties collected pursuant to Section 3722 as a result of the program.

(e) The allocation of funds from the Workers Compensation Administration Revolving Fund pursuant to subdivision (a) of Section 62.5 shall not increase the total amount of surcharges pursuant to subdivision (e) of Section 62.5. Startup costs for this program shall be allocated from the fiscal year 2007 08 surcharges collected. The total amount allocated for this program under subdivision (a) of Section 62.5 in subsequent years shall not exceed the amount of penalties collected pursuant to Section 3722 as a result of the program.

(Amended by Stats. 2007, Ch. 662, Sec. 2. Effective January 1, 2008.)



90.5

(a) It is the policy of this state to vigorously enforce minimum labor standards in order to ensure employees are not required or permitted to work under substandard unlawful conditions or for employers that have not secured the payment of compensation, and to protect employers who comply with the law from those who attempt to gain a competitive advantage at the expense of their workers by failing to comply with minimum labor standards.

(b) In order to ensure that minimum labor standards are adequately enforced, the Labor Commissioner shall establish and maintain a field enforcement unit, which shall be administratively and physically separate from offices of the division that accept and determine individual employee complaints. The unit shall have offices in Los Angeles, San Francisco, San Jose, San Diego, Sacramento, and any other locations that the Labor Commissioner deems appropriate. The unit shall have primary responsibility for administering and enforcing those statutes and regulations most effectively enforced through field investigations, including Sections 226, 1021, 1021.5, 1193.5, 1193.6, 1194.5, 1197, 1198, 1771, 1776, 1777.5, 2651, 2673, 2675, and 3700, in accordance with the plan adopted by the Labor Commissioner pursuant to subdivision (c). Nothing in this section shall be construed to limit the authority of this unit in enforcing any statute or regulation in the course of its investigations.

(c) The Labor Commissioner shall adopt an enforcement plan for the field enforcement unit. The plan shall identify priorities for investigations to be undertaken by the unit that ensure the available resources will be concentrated in industries, occupations, and areas in which employees are relatively low paid and unskilled, and those in which there has been a history of violations of the statutes cited in subdivision (b), and those with high rates of noncompliance with Section 3700.

(d) The Labor Commissioner shall annually report to the Legislature, not later than March 1, concerning the effectiveness of the field enforcement unit. The report shall include, but not be limited to, all of the following:

(1) The enforcement plan adopted by the Labor Commissioner pursuant to subdivision (c), and the rationale for the priorities identified in the plan.

(2) The number of establishments investigated by the unit, and the number of types of violations found.

(3) The amount of wages found to be unlawfully withheld from workers, and the amount of unpaid wages recovered for workers.

(4) The amount of penalties and unpaid wages transferred to the General Fund as a result of the efforts of the unit.

(Amended by Stats. 2002, Ch. 6, Sec. 23. Effective January 1, 2003.)



90.7

When the division determines that an employer has violated Section 226.2, 1021, 1021.5, 1197, or 1771, or otherwise determines that an employer may have failed to report all the payroll of the employer s employees as required by law, the division shall advise the Insurance Commissioner and request that an audit be ordered pursuant to Section 11736.5 of the Insurance Code.

(Added by Stats. 1987, Ch. 1386, Sec. 2.)



91

Any person who willfully impedes or prevents the Labor Commissioner or his deputies or agents in the performance of duty, is guilty of a misdemeanor, punishable by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), or imprisonment for not less than seven nor more than 30 days in the county jail, or both.

(Amended by Stats. 1983, Ch. 1092, Sec. 189. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



92

The Labor Commissioner, his deputies and agents, may issue subpenas to compel the attendance of witnesses and parties and the production of books, papers and records; administer oaths; examine witnesses under oath; take the verification, acknowledgment, or proof of written instruments; and take depositions and affidavits for the purpose of carrying out the provisions of this code and all laws which the division is to enforce.

(Amended by Stats. 1951, Ch. 960.)



93

Obedience to subpoenas issued by the Labor Commissioner, or his deputies or agents shall be enforced by the courts. It is a misdemeanor to ignore willfully such a subpoena if it calls for an appearance at a distance from the place of service of 100 miles, or less.

(Amended by Stats. 1976, Ch. 1190.)



94

The office of the division shall be open for business from 9 o'clock a.m. until 5 o'clock p.m. every day except nonjudicial days, and the officers thereof shall give to all persons requesting it all needed information which they may possess.

(Enacted by Stats. 1937, Ch. 90.)



95

(a) The division may enforce the provisions of this code and all labor laws of the state the enforcement of which is not specifically vested in any other officer, board or commission. Except as provided in subdivision (d), in the enforcement of such provisions and laws, the director, deputy director, and such officers and employees as the director may designate, shall only have the authority, as public officers, to arrest without a warrant, any person who, in his presence, has violated or as to whom there is probable cause to believe has violated any of such provisions and laws.

In any case in which an arrest authorized by this subdivision is made for an offense declared to be a misdemeanor, and the person arrested does not demand to be taken before a magistrate, the arresting officer may, instead of taking such person before a magistrate, follow the procedure prescribed by Chapter 5C (commencing with Section 853.6) of Title 3 of Part 2 of the Penal Code. The provisions of such chapter shall thereafter apply with reference to any proceeding based upon the issuance of a citation pursuant to this authority.

(b) There shall be no civil liability on the part of and no cause of action shall arise against any person, acting pursuant to this section and within the scope of his authority, for false arrest or false imprisonment arising out of any arrest which is lawful or which the arresting officer, at the time of such arrest, had reasonable cause to believe was lawful. No such officer shall be deemed an aggressor or lose his right to self-defense by the use of reasonable force to effect the arrest or to prevent escape or to overcome resistance.

(c) The director, deputy director, and such officers and employees as the director may designate, may serve all processes and notices throughout the state.

(d) With respect to the enforcement of the provisions of this code and other labor laws as provided in subdivision (a), all officers and employees designated by the Labor Commissioner as investigators, shall have the authority of peace officers to make arrests, and may serve processes and notices as provided in subdivision (c).

(Amended by Stats. 1971, Ch. 701.)



96

The Labor Commissioner and his or her deputies and representatives authorized by him or her in writing shall, upon the filing of a claim therefor by an employee, or an employee representative authorized in writing by an employee, with the Labor Commissioner, take assignments of:

(a) Wage claims and incidental expense accounts and advances.

(b) Mechanics and other liens of employees.

(c) Claims based on stop orders for wages and on bonds for labor.

(d) Claims for damages for misrepresentations of conditions of employment.

(e) Claims for unreturned bond money of employees.

(f) Claims for penalties for nonpayment of wages.

(g) Claims for the return of workers tools in the illegal possession of another person.

(h) Claims for vacation pay, severance pay, or other compensation supplemental to a wage agreement.

(i) Awards for workers compensation benefits in which the Workers Compensation Appeals Board has found that the employer has failed to secure payment of compensation and where the award remains unpaid more than 10 days after having become final.

(j) Claims for loss of wages as the result of discharge from employment for the garnishment of wages.

(k) Claims for loss of wages as the result of demotion, suspension, or discharge from employment for lawful conduct occurring during nonworking hours away from the employer s premises.

(Amended by Stats. 1999, Ch. 692, Sec. 2. Effective January 1, 2000.)



96.3

In cases where employees are covered by a collective bargaining agreement, the collective bargaining representative by virtue of such agreement may be the assignee of all such covered employees for purposes of filing claims for wages with the Labor Commissioner, subject to the option of the employee to reject such representation and to represent himself or herself.

(Added by Stats. 1976, Ch. 1029.)



96.5

The Labor Commissioner shall conduct such hearings as may be necessary for the purpose of Section 7071.11 of the Business and Professions Code. In any action to recover upon a cash deposit after a determination made under Section 7071.11, the Labor Commissioner shall certify in writing to the appropriate court that he has heard and determined the validity of claims and demands and that the sum specified therein is the amount found due and payable. The certificate of the commissioner shall be considered by the court but shall not, by itself, be sufficient evidence to support a judgment.

(Added by Stats. 1974, Ch. 201.)



96.6

The Industrial Relations Unpaid Wage Fund is hereby created as a special fund in the State Treasury, which is continuously appropriated for the purposes of subdivision (c) of Section 96.7.

(Added by Stats. 1975, Ch. 714.)



96.7

The Labor Commissioner, after investigation and upon determination that wages or monetary benefits are due and unpaid to any worker in the State of California, may collect such wages or benefits on behalf of the worker without assignment of such wages or benefits to the commissioner.

(a) The Labor Commissioner shall act as trustee of all such collected unpaid wages or benefits, and shall deposit such collected moneys in the Industrial Relations Unpaid Wage Fund.

(b) The Labor Commissioner shall make a diligent search to locate any worker for whom the Labor Commissioner has collected unpaid wages or benefits.

(c) All wages or benefits collected under this section shall be remitted to the worker, his lawful representative, or to any trust or custodial fund established under a plan to provide health and welfare, pension, vacation, retirement, or similar benefits from the Industrial Relations Unpaid Wage Fund.

(d) Any unpaid wages or benefits collected by the Labor Commissioner pursuant to this section shall be retained in the Industrial Relations Unpaid Wage Fund until remitted pursuant to subdivision (c), or until deposited in the General Fund.

(e) The Controller shall, at the end of each fiscal year, transfer to the General Fund the unencumbered balance, less six months of expenditures as determined by the Director of Finance, in the Industrial Relations Unpaid Wage Fund.

(f) All wages or benefits collected under this section which cannot be remitted from the Industrial Relations Unpaid Wage Fund pursuant to subdivision (c) because money has been transmitted to the General Fund shall be paid out of the General Fund from funds appropriated for that purpose.

(Amended by Stats. 2005, Ch. 74, Sec. 54. Effective July 19, 2005.)



97

The Labor Commissioner, his deputies and representatives shall not be bound by any rule requiring the consent of the spouse of a married claimant, the filing of a lien for record before it is assigned, or prohibiting the assignment of a claim for penalty before the claim has been incurred or any other technical rule with reference to the validity of assignments.

(Amended by Stats. 1939, Ch. 1114.)



98

(a) The Labor Commissioner is authorized to investigate employee complaints. The Labor Commissioner may provide for a hearing in any action to recover wages, penalties, and other demands for compensation, including liquidated damages if the complaint alleges payment of a wage less than the minimum wage fixed by an order of the Industrial Welfare Commission or by statute, properly before the division or the Labor Commissioner, including orders of the Industrial Welfare Commission, and shall determine all matters arising under his or her jurisdiction. It is within the jurisdiction of the Labor Commissioner to accept and determine claims from holders of payroll checks or payroll drafts returned unpaid because of insufficient funds, if, after a diligent search, the holder is unable to return the dishonored check or draft to the payee and recover the sums paid out. Within 30 days of the filing of the complaint, the Labor Commissioner shall notify the parties as to whether a hearing will be held, whether action will be taken in accordance with Section 98.3, or whether no further action will be taken on the complaint. If the determination is made by the Labor Commissioner to hold a hearing, the hearing shall be held within 90 days of the date of that determination. However, the Labor Commissioner may postpone or grant additional time before setting a hearing if the Labor Commissioner finds that it would lead to an equitable and just resolution of the dispute. A party who has received actual notice of a claim before the Labor Commissioner shall, while the matter is before the Labor Commissioner, notify the Labor Commissioner in writing of any change in that party s business or personal address within 10 days after the change in address occurs.

It is the intent of the Legislature that hearings held pursuant to this section be conducted in an informal setting preserving the rights of the parties.

(b) When a hearing is set, a copy of the complaint, which shall include the amount of compensation requested, together with a notice of time and place of the hearing, shall be served on all parties, personally or by certified mail, or in the manner specified in Section 415.20 of the Code of Civil Procedure.

(c) Within 10 days after service of the notice and the complaint, a defendant may file an answer with the Labor Commissioner in any form as the Labor Commissioner may prescribe, setting forth the particulars in which the complaint is inaccurate or incomplete and the facts upon which the defendant intends to rely.

(d) No pleading other than the complaint and answer of the defendant or defendants shall be required. Both shall be in writing and shall conform to the form and the rules of practice and procedure adopted by the Labor Commissioner.

(e) Evidence on matters not pleaded in the answer shall be allowed only on terms and conditions the Labor Commissioner shall impose. In all these cases, the claimant shall be entitled to a continuance for purposes of review of the new evidence.

(f) If the defendant fails to appear or answer within the time allowed under this chapter, no default shall be taken against him or her, but the Labor Commissioner shall hear the evidence offered and shall issue an order, decision, or award in accordance with the evidence. A defendant failing to appear or answer, or subsequently contending to be aggrieved in any manner by want of notice of the pendency of the proceedings, may apply to the Labor Commissioner for relief in accordance with Section 473 of the Code of Civil Procedure. The Labor Commissioner may afford this relief. No right to relief, including the claim that the findings or award of the Labor Commissioner or judgment entered thereon are void upon their face, shall accrue to the defendant in any court unless prior application is made to the Labor Commissioner in accordance with this chapter.

(g) All hearings conducted pursuant to this chapter are governed by the division and by the rules of practice and procedure adopted by the Labor Commissioner.

(h) (1) Whenever a claim is filed under this chapter against a person operating or doing business under a fictitious business name, as defined in Section 17900 of the Business and Professions Code, which relates to the person s business, the division shall inquire at the time of the hearing whether the name of the person is the legal name under which the business or person has been licensed, registered, incorporated, or otherwise authorized to do business.

(2) The division may amend an order, decision, or award to conform to the legal name of the business or the person who is the defendant to a wage claim, if it can be shown that proper service was made on the defendant or his or her agent, unless a judgment had been entered on the order, decision, or award pursuant to subdivision (d) of Section 98.2. The Labor Commissioner may apply to the clerk of the superior court to amend a judgment that has been issued pursuant to a final order, decision, or award to conform to the legal name of the defendant, if it can be shown that proper service was made on the defendant or his or her agent.

(Amended by Stats. 2011, Ch. 655, Sec. 2.5. Effective January 1, 2012.)



98.1

(a) Within 15 days after the hearing is concluded, the Labor Commissioner shall file in the office of the division a copy of the order, decision, or award. The order, decision, or award shall include a summary of the hearing and the reasons for the decision. Upon filing of the order, decision, or award, the Labor Commissioner shall serve a copy of the decision personally, by first-class mail, or in the manner specified in Section 415.20 of the Code of Civil Procedure on the parties. The notice shall also advise the parties of their right to appeal the decision or award and further advise the parties that failure to do so within the period prescribed by this chapter shall result in the decision or award becoming final and enforceable as a judgment by the superior court.

(b) For the purpose of this section, an award shall include any sums found owing, damages proved, and any penalties awarded pursuant to this code.

(c) All awards granted pursuant to a hearing under this chapter shall accrue interest on all due and unpaid wages at the same rate as prescribed by subdivision (b) of Section 3289 of the Civil Code. The interest shall accrue until the wages are paid from the date that the wages were due and payable as provided in Part 1 (commencing with Section 200) of Division 2.

(Amended by Stats. 2005, Ch. 405, Sec. 2. Effective January 1, 2006.)



98.2

(a) Within 10 days after service of notice of an order, decision, or award the parties may seek review by filing an appeal to the superior court, where the appeal shall be heard de novo. The court shall charge the first paper filing fee under Section 70611 of the Government Code to the party seeking review. The fee shall be distributed as provided in Section 68085.3 of the Government Code. A copy of the appeal request shall be served upon the Labor Commissioner by the appellant. For purposes of computing the 10-day period after service, Section 1013 of the Code of Civil Procedure is applicable.

(b) As a condition to filing an appeal pursuant to this section, an employer shall first post an undertaking with the reviewing court in the amount of the order, decision, or award. The undertaking shall consist of an appeal bond issued by a licensed surety or a cash deposit with the court in the amount of the order, decision, or award. The employer shall provide written notification to the other parties and the Labor Commissioner of the posting of the undertaking. The undertaking shall be on the condition that, if any judgment is entered in favor of the employee, the employer shall pay the amount owed pursuant to the judgment, and if the appeal is withdrawn or dismissed without entry of judgment, the employer shall pay the amount owed pursuant to the order, decision, or award of the Labor Commissioner unless the parties have executed a settlement agreement for payment of some other amount, in which case the employer shall pay the amount that the employer is obligated to pay under the terms of the settlement agreement. If the employer fails to pay the amount owed within 10 days of entry of the judgment, dismissal, or withdrawal of the appeal, or the execution of a settlement agreement, a portion of the undertaking equal to the amount owed, or the entire undertaking if the amount owed exceeds the undertaking, is forfeited to the employee.

(c) If the party seeking review by filing an appeal to the superior court is unsuccessful in the appeal, the court shall determine the costs and reasonable attorney s fees incurred by the other parties to the appeal, and assess that amount as a cost upon the party filing the appeal. An employee is successful if the court awards an amount greater than zero.

(d) If no notice of appeal of the order, decision, or award is filed within the period set forth in subdivision (a), the order, decision, or award shall, in the absence of fraud, be deemed the final order.

(e) The Labor Commissioner shall file, within 10 days of the order becoming final pursuant to subdivision (d), a certified copy of the final order with the clerk of the superior court of the appropriate county unless a settlement has been reached by the parties and approved by the Labor Commissioner. Judgment shall be entered immediately by the court clerk in conformity therewith. The judgment so entered has the same force and effect as, and is subject to all of the provisions of law relating to, a judgment in a civil action, and may be enforced in the same manner as any other judgment of the court in which it is entered. Enforcement of the judgment shall receive court priority.

(f) (1) In order to ensure that judgments are satisfied, the Labor Commissioner may serve upon the judgment debtor, personally or by first-class mail at the last known address of the judgment debtor listed with the division, a form similar to, and requiring the reporting of the same information as, the form approved or adopted by the Judicial Council for purposes of subdivision (a) of Section 116.830 of the Code of Civil Procedure to assist in identifying the nature and location of any assets of the judgment debtor.

(2) The judgment debtor shall complete the form and cause it to be delivered to the division at the address listed on the form within 35 days after the form has been served on the judgment debtor, unless the judgment has been satisfied. In case of willful failure by the judgment debtor to comply with this subdivision, the division or the judgment creditor may request the court to apply the sanctions provided in Section 708.170 of the Code of Civil Procedure.

(g) (1) As an alternative to a judgment lien, upon the order becoming final pursuant to subdivision (d), a lien on real property may be created by the Labor Commissioner recording a certificate of lien, for amounts due under the final order and in favor of the employee or employees named in the order, with the county recorder of any county in which the employer s real property may be located, at the Labor Commissioner s discretion and depending upon information the Labor Commissioner obtains concerning the employer s assets. The lien attaches to all interests in real property of the employer located in the county where the lien is created to which a judgment lien may attach pursuant to Section 697.340 of the Code of Civil Procedure.

(2) The certificate of lien shall include information as prescribed by Section 27288.1 of the Government Code.

(3) The recorder shall accept and record the certificate of lien and shall index it as prescribed by law.

(4) Upon payment of the amount due under the final order, the Labor Commissioner shall issue a certificate of release, releasing the lien created under paragraph (1). The certificate of release may be recorded by the employer at the employer s expense.

(5) Unless the lien is satisfied or released, a lien under this section shall continue until 10 years from the date of its creation.

(h) Notwithstanding subdivision (e), the Labor Commissioner may stay execution of any judgment entered upon an order, decision, or award that has become final upon good cause appearing therefor and may impose the terms and conditions of the stay of execution. A certified copy of the stay of execution shall be filed with the clerk entering the judgment.

(i) When a judgment is satisfied in fact, other than by execution, the Labor Commissioner may, upon the motion of either party or on its own motion, order entry of satisfaction of judgment. The clerk of the court shall enter a satisfaction of judgment upon the filing of a certified copy of the order.

(j) The Labor Commissioner shall make every reasonable effort to ensure that judgments are satisfied, including taking all appropriate legal action and requiring the employer to deposit a bond as provided in Section 240.

(k) The judgment creditor, or the Labor Commissioner as assignee of the judgment creditor, is entitled to court costs and reasonable attorney s fees for enforcing the judgment that is rendered pursuant to this section.

(Amended by Stats. 2013, Ch. 750, Sec. 1. Effective January 1, 2014.)



98.3

(a) The Labor Commissioner may prosecute all actions for the collection of wages, penalties, and demands of persons who in the judgment of the Labor Commissioner are financially unable to employ counsel and the Labor Commissioner believes have claims which are valid and enforceable.

The Labor Commissioner may also prosecute actions for the return of worker s tools which are in the illegal possession of another person.

(b) The Labor Commissioner may prosecute action for the collection of wages and other moneys payable to employees or to the state arising out of an employment relationship or order of the Industrial Welfare Commission.

(c) The Labor Commissioner may also prosecute actions for wages or other monetary benefits that are due the Industrial Relations Unpaid Wage Fund.

(Added by Stats. 1976, Ch. 1190.)



98.4

The Labor Commissioner may, upon the request of a claimant financially unable to afford counsel, represent such claimant in the de novo proceedings provided for in Section 98.2. In the event that such claimant is attempting to uphold the amount awarded by the Labor Commissioner and is not objecting to any part of the Labor Commissioner s final order, the Labor Commissioner shall represent the claimant.

(Added by Stats. 1976, Ch. 1190.)



98.5

The Labor Commissioner shall have the right to intervene in any court proceedings conducted pursuant to Section 98.2 where questions of the interpretation of statutes or administrative regulations are present.

(Repealed and added by Stats. 1976, Ch. 1190.)



98.6

(a) A person shall not discharge an employee or in any manner discriminate, retaliate, or take any adverse action against any employee or applicant for employment because the employee or applicant engaged in any conduct delineated in this chapter, including the conduct described in subdivision (k) of Section 96, and Chapter 5 (commencing with Section 1101) of Part 3 of Division 2, or because the employee or applicant for employment has filed a bona fide complaint or claim or instituted or caused to be instituted any proceeding under or relating to his or her rights that are under the jurisdiction of the Labor Commissioner, made a written or oral complaint that he or she is owed unpaid wages, or because the employee has initiated any action or notice pursuant to Section 2699, or has testified or is about to testify in a proceeding pursuant to that section, or because of the exercise by the employee or applicant for employment on behalf of himself, herself, or others of any rights afforded him or her.

(b) (1) Any employee who is discharged, threatened with discharge, demoted, suspended, retaliated against, subjected to an adverse action, or in any other manner discriminated against in the terms and conditions of his or her employment because the employee engaged in any conduct delineated in this chapter, including the conduct described in subdivision (k) of Section 96, and Chapter 5 (commencing with Section 1101) of Part 3 of Division 2, or because the employee has made a bona fide complaint or claim to the division pursuant to this part, or because the employee has initiated any action or notice pursuant to Section 2699 shall be entitled to reinstatement and reimbursement for lost wages and work benefits caused by those acts of the employer.

(2) An employer who willfully refuses to hire, promote, or otherwise restore an employee or former employee who has been determined to be eligible for rehiring or promotion by a grievance procedure, arbitration, or hearing authorized by law, is guilty of a misdemeanor.

(3) In addition to other remedies available, an employer who violates this section is liable for a civil penalty not exceeding ten thousand dollars ($10,000) per employee for each violation of this section.

(c) (1) Any applicant for employment who is refused employment, who is not selected for a training program leading to employment, or who in any other manner is discriminated against in the terms and conditions of any offer of employment because the applicant engaged in any conduct delineated in this chapter, including the conduct described in subdivision (k) of Section 96, and Chapter 5 (commencing with Section 1101) of Part 3 of Division 2, or because the applicant has made a bona fide complaint or claim to the division pursuant to this part, or because the employee has initiated any action or notice pursuant to Section 2699 shall be entitled to employment and reimbursement for lost wages and work benefits caused by the acts of the prospective employer.

(2) This subdivision shall not be construed to invalidate any collective bargaining agreement that requires an applicant for a position that is subject to the collective bargaining agreement to sign a contract that protects either or both of the following as specified in subparagraphs (A) and (B), nor shall this subdivision be construed to invalidate any employer requirement of an applicant for a position that is not subject to a collective bargaining agreement to sign an employment contract that protects either or both of the following:

(A) An employer against any conduct that is actually in direct conflict with the essential enterprise-related interests of the employer and where breach of that contract would actually constitute a material and substantial disruption of the employer s operation.

(B) A firefighter against any disease that is presumed to arise in the course and scope of employment, by limiting his or her consumption of tobacco products on and off the job.

(d) The provisions of this section creating new actions or remedies that are effective on January 1, 2002, to employees or applicants for employment do not apply to any state or local law enforcement agency, any religious association or corporation specified in subdivision (d) of Section 12926 of the Government Code, except as provided in Section 12926.2 of the Government Code, or any person described in Section 1070 of the Evidence Code.

(Amended by Stats. 2013, Ch. 732, Sec. 2. Effective January 1, 2014.)



98.7

(a) Any person who believes that he or she has been discharged or otherwise discriminated against in violation of any law under the jurisdiction of the Labor Commissioner may file a complaint with the division within six months after the occurrence of the violation. The six-month period may be extended for good cause. The complaint shall be investigated by a discrimination complaint investigator in accordance with this section. The Labor Commissioner shall establish procedures for the investigation of discrimination complaints. A summary of the procedures shall be provided to each complainant and respondent at the time of initial contact. The Labor Commissioner shall inform complainants charging a violation of Section 6310 or 6311, at the time of initial contact, of his or her right to file a separate, concurrent complaint with the United States Department of Labor within 30 days after the occurrence of the violation.

(b) Each complaint of unlawful discharge or discrimination shall be assigned to a discrimination complaint investigator who shall prepare and submit a report to the Labor Commissioner based on an investigation of the complaint. The Labor Commissioner may designate the chief deputy or assistant Labor Commissioner or the chief counsel to receive and review the reports. The investigation shall include, where appropriate, interviews with the complainant, respondent, and any witnesses who may have information concerning the alleged violation, and a review of any documents that may be relevant to the disposition of the complaint. The identity of a witness shall remain confidential unless the identification of the witness becomes necessary to proceed with the investigation or to prosecute an action to enforce a determination. The investigation report submitted to the Labor Commissioner or designee shall include the statements and documents obtained in the investigation, and the findings of the investigator concerning whether a violation occurred. The Labor Commissioner may hold an investigative hearing whenever the Labor Commissioner determines, after review of the investigation report, that a hearing is necessary to fully establish the facts. In the hearing the investigation report shall be made a part of the record and the complainant and respondent shall have the opportunity to present further evidence. The Labor Commissioner shall issue, serve, and enforce any necessary subpoenas.

(c) If the Labor Commissioner determines a violation has occurred, he or she shall notify the complainant and respondent and direct the respondent to cease and desist from the violation and take any action deemed necessary to remedy the violation, including, where appropriate, rehiring or reinstatement, reimbursement of lost wages and interest thereon, payment of reasonable attorney s fees associated with any hearing held by the Labor Commissioner in investigating the complaint, and the posting of notices to employees. If the respondent does not comply with the order within 10 working days following notification of the Labor Commissioner s determination, the Labor Commissioner shall bring an action promptly in an appropriate court against the respondent. If the Labor Commissioner fails to bring an action in court promptly, the complainant may bring an action against the Labor Commissioner in any appropriate court for a writ of mandate to compel the Labor Commissioner to bring an action in court against the respondent. If the complainant prevails in his or her action for a writ, the court shall award the complainant court costs and reasonable attorney s fees, notwithstanding any other law. Regardless of any delay in bringing an action in court, the Labor Commissioner shall not be divested of jurisdiction. In any action, the court may permit the claimant to intervene as a party plaintiff to the action and shall have jurisdiction, for cause shown, to restrain the violation and to order all appropriate relief. Appropriate relief includes, but is not limited to, rehiring or reinstatement of the complainant, reimbursement of lost wages and interest thereon, and any other compensation or equitable relief as is appropriate under the circumstances of the case. The Labor Commissioner shall petition the court for appropriate temporary relief or restraining order unless he or she determines good cause exists for not doing so.

(d) (1) If the Labor Commissioner determines no violation has occurred, he or she shall notify the complainant and respondent and shall dismiss the complaint. The Labor Commissioner may direct the complainant to pay reasonable attorney s fees associated with any hearing held by the Labor Commissioner if the Labor Commissioner finds the complaint was frivolous, unreasonable, groundless, and was brought in bad faith. The complainant may, after notification of the Labor Commissioner s determination to dismiss a complaint, bring an action in an appropriate court, which shall have jurisdiction to determine whether a violation occurred, and if so, to restrain the violation and order all appropriate relief to remedy the violation. Appropriate relief includes, but is not limited to, rehiring or reinstatement of the complainant, reimbursement of lost wages and interest thereon, and other compensation or equitable relief as is appropriate under the circumstances of the case. When dismissing a complaint, the Labor Commissioner shall advise the complainant of his or her right to bring an action in an appropriate court if he or she disagrees with the determination of the Labor Commissioner, and in the case of an alleged violation of Section 6310 or 6311, to file a complaint against the state program with the United States Department of Labor.

(2) The filing of a timely complaint against the state program with the United States Department of Labor shall stay the Labor Commissioner s dismissal of the division complaint until the United States Secretary of Labor makes a determination regarding the alleged violation. Within 15 days of receipt of that determination, the Labor Commissioner shall notify the parties whether he or she will reopen the complaint filed with the division or whether he or she will reaffirm the dismissal.

(e) The Labor Commissioner shall notify the complainant and respondent of his or her determination under subdivision (c) or paragraph (1) of subdivision (d), not later than 60 days after the filing of the complaint. Determinations by the Labor Commissioner under subdivision (c) or (d) may be appealed by the complainant or respondent to the Director of Industrial Relations within 10 days following notification of the Labor Commissioner s determination. The appeal shall set forth specifically and in full detail the grounds upon which the appealing party considers the Labor Commissioner s determination to be unjust or unlawful, and every issue to be considered by the director. The director may consider any issue relating to the initial determination and may modify, affirm, or reverse the Labor Commissioner s determination. The director s determination shall be the determination of the Labor Commissioner. The director shall notify the complainant and respondent of his or her determination within 10 days of receipt of the appeal.

(f) The rights and remedies provided by this section do not preclude an employee from pursuing any other rights and remedies under any other law.

(g) In the enforcement of this section, there is no requirement that an individual exhaust administrative remedies or procedures.

(Amended by Stats. 2013, Ch. 732, Sec. 3. Effective January 1, 2014.)



98.75

The Labor Commissioner shall submit a report to the Legislature by February 15, 1987, and annually thereafter by February 15, providing the following information with respect to discrimination complaints for the previous calendar year:

(a) The number of complaints filed pursuant to Section 98.7 or 1197.5, grouped according to the section of the Labor Code allegedly violated.

(b) The number of determinations issued, the number of investigative hearings held, the number of complaints dismissed, and the number of complaints found to be valid, grouped by the year in which the complaints were filed.

(c) The number of cases in which the respondent complied with the Labor Commissioner s order to remedy unlawful discrimination, the number of these orders with which respondents failed to comply, the number of court actions brought by the Labor Commissioner to remedy unlawful discrimination, and the results of those court actions. If the Labor Commissioner did not bring an action in court within 10 days against a respondent who failed to comply with his or her order, the report shall specify the reasons for not bringing action in court.

(Added by Stats. 1985, Ch. 1479, Sec. 3.)



98.8

The Labor Commissioner shall promulgate all regulations and rules of practice and procedure necessary to carry out the provisions of this chapter.

(Added by Stats. 1976, Ch. 1190.)



98.9

Upon a finding by the Labor Commissioner that a willful or deliberate violation of any of the provisions of the Labor Code, within the jurisdiction of the Labor Commissioner, has been committed by a person licensed as a contractor pursuant to Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code, in the course of such licensed activity, the Labor Commissioner shall immediately, upon expiration of the period for review specified in Section 98.2, or other applicable section, deliver a certified copy of the finding of the violation to the registrar of the Contractors State License Board.

(Added by Stats. 1978, Ch. 1247.)



99

The division may file preferred claims, mechanics liens, and other liens of employees in the name of the Labor Commissioner, his deputy or representative or in the names of the employees, whenever the facts have been investigated and found to support the claims. A statement that such facts have been found shall be alleged in the preferred claim or lien if it is filed in the name of the Labor Commissioner, his deputy or representative.

(Enacted by Stats. 1937, Ch. 90.)



100

The division may join various claimants in one preferred claim or lien as well as list them with the data regarding their claims in an exhibit and join them, in case of suit, in one cause of action in cases where no valid reason exists for making separate causes of action for each individual employee.

(Enacted by Stats. 1937, Ch. 90.)



100.5

Preferred claims for work performed or personal services rendered are provided for in Sections 1204, 1205, 1206, 1207, and 1208 of the Code of Civil Procedure, and Part 9 (commencing with Section 11400) of Division 7 of the Probate Code.

(Amended by Stats. 1988, Ch. 1199, Sec. 22.5. Operative July 1, 1989, by Sec. 119 of Ch. 1199.)



101

No court costs of any nature shall be payable by the division, in any civil action to which the division is a party. Any sheriff or marshal requested by the Labor Commissioner or a deputy or representative of the Labor Commissioner shall serve the summons in the action upon any person within the jurisdiction of the sheriff or marshal or levy under a writ of attachment or execution in the action upon the property of any defendant without cost to the division except for keeper s fees, service fees, and storage charges.

(Amended by Stats. 1996, Ch. 872, Sec. 103. Effective January 1, 1997.)



101.5

No fees shall be payable for the filing or recording of any document or paper in the performance of any official service by the Labor Commissioner. The amount ordinarily charged for such filing or recording shall be made a part of any judgment recovered by the Labor Commissioner and shall be paid by the Labor Commissioner if sufficient money is collected over and above the wages, penalties, or demands actually due the claimants.

(Amended by Stats. 1976, Ch. 1190.)



102

The sheriff or marshal shall specify when the summons or process is returned, what costs he or she would ordinarily have been entitled to for such service, and those costs and the other regular court costs that would have accrued if the action was not by the Labor Commissioner shall be made a part of any judgment recovered by the Labor Commissioner and shall be paid by the Labor Commissioner if sufficient money is collected over and above the wages, penalties, or demands actually due the claimants.

(Amended by Stats. 1996, Ch. 872, Sec. 104. Effective January 1, 1997.)



103

The Labor Commissioner shall, to the extent provided for by any reciprocal agreement entered into pursuant to Section 64, or by the laws of any other state, maintain actions in the courts of the other state for the collection of the claims for wages, judgments, and other demands and may assign the claims, judgments, and demands to the labor department or agency of the other state for collection to the extent that they may be permitted or provided for by the laws of that state or by reciprocal agreement.

(Amended by Stats. 1983, Ch. 142, Sec. 98.)



104

The Labor Commissioner shall, upon the written request of the labor department or other corresponding agency of any other state or of any person, board, officer or commission of such state authorized to act for and on behalf of such labor department or corresponding agency, maintain actions in the courts of this state upon assigned claims for wages, judgments and demands arising in such other state in the same manner and to the same extent that such actions by the Labor Commissioner are authorized when arising in this state; provided, however, that such actions may be commenced and maintained only in those cases where such other state by appropriate legislation or by reciprocal agreement extends a like comity to cases arising in this state.

(Amended by Stats. 1976, Ch. 1190.)



105

(a) The Labor Commissioner shall provide qualified bilingual persons in public contact positions or as interpreters to assist those in such positions to provide information and services in the language of a limited- or non-English-speaking person, with the primary effort being exerted towards the largest segments of the non-English-speaking persons in this state.

(b) The Labor Commissioner shall provide that an interpreter be present at all hearings and interviews where appropriate.

(c) The Labor Commissioner shall prepare and distribute to the public, through its local offices, materials explaining services available in non-English languages, as well as in English. In addition, the commissioner shall prepare and use written materials in non-English languages as well as in English for use by local offices if the local office serves a substantial number of non-English-speaking people, as defined in Section 7296.2 of the Government Code. The commissioner shall prepare and use such complaint processing forms and form letters in the language of non-English speaking people as the commissioner deems necessary and appropriate for the filing, investigation, and resolution of wage claims, giving due consideration to the rights and obligations of all parties. The commissioner may, from time to time, at his or her discretion, eliminate, modify, amend, or add to the complaint processing forms and form letters which are the subject of bilingual or multilingual treatment or application.

(Amended by Stats. 1984, Ch. 1089, Sec. 2.)



106

(a) The Labor Commissioner may authorize an employee of any of the agencies that participate in the Joint Enforcement Strike Force on the Underground Economy, as defined in Section 329 of the Unemployment Insurance Code, to issue citations pursuant to Sections 226.4 and 1022 and issue and serve a penalty assessment order pursuant to subdivision (a) of Section 3722.

(b) No employees shall issue citations or penalty assessment orders pursuant to this section unless they have been specifically designated, authorized, and trained by the Labor Commissioner for this purpose. Appeals of all citations or penalty assessment orders shall follow the procedures prescribed in Section 226.5, 1023, or 3725, whichever is applicable.

(Amended by Stats. 2004, Ch. 685, Sec. 1. Effective January 1, 2005.)



107

(a) The enforcement of Section 14110.65 of the Welfare and Institutions Code is vested with the State Department of Health Services.

(b) Any claim made under Section 14110.65 of the Welfare and Institutions Code shall not constitute a wage claim as provided in subdivision (a) of Section 96, and shall not be subject to this chapter.

(Added by Stats. 2002, Ch. 898, Sec. 18. Effective January 1, 2003.)






CHAPTER 4.5. Electrician Certification

108

(a) The Division of Labor Standards Enforcement shall do all of the following:

(1) Maintain minimum standards for the competency and training of electricians through a system of testing and certification.

(2) Maintain an advisory committee and panels as necessary to carry out the functions under this section. There shall be contractor representation from both joint apprenticeship programs and unilateral nonunion programs in the electrical contracting industry.

(3) Establish and collect fees necessary to implement this section.

(4) Carry out the responsibilities of the Division of Apprenticeship Standards that are specified in Subchapter 4 (commencing with Section 290) of Chapter 2 of Division 1 of Title 8 of the California Code of Regulations. The Labor Commissioner may amend or repeal existing regulations or adopt new regulations as necessary to enforce this section. Pending amendments to conform to this section, any reference within the Subchapter 4 regulations to the Chief of the Division of Apprenticeship Standards is deemed a reference to the Labor Commissioner, and references to prior statutory sections are deemed to refer to current statutory language as follows:

(A) References to former Section 3099 refer to current Section 108.

(B) References to former Section 3099.2 refer to current Section 108.2.

(C) References to former Section 3099.3 refer to current Section 108.3.

(D) References to former Section 3099.4 refer to current Section 108.4.

(E) References to former Section 3099.5 refer to current Section 108.5.

(5) Issue certification cards to electricians who have been certified pursuant to this section. Notwithstanding Section 13340 of the Government Code, fees collected pursuant to paragraph (3) are continuously appropriated in an amount sufficient to pay the costs of issuing certification cards, and that amount may be expended for that purpose by the division.

(6) Maintain an electrical certification curriculum committee comprised of representatives of the State Department of Education, the California Community Colleges, and the division. The electrical certification curriculum committee shall do all of the following:

(A) Establish written educational curriculum standards for enrollees in training programs established pursuant to Section 108.4.

(B) If an educational provider s curriculum meets the written educational curriculum standards established in accordance with subparagraph (A), designate that curriculum as an approved curriculum of classroom instruction.

(C) At the committee s discretion, review the approved curriculum of classroom instruction of any designated educational provider. The committee may withdraw its approval of the curriculum if the educational provider does not continue to meet the established written educational curriculum standards.

(D) Require each designated educational provider to submit an annual notice to the committee stating whether the educational provider is continuing to offer the approved curriculum of classroom instruction and whether any material changes have been made to the curriculum since its approval.

(b) There shall be no discrimination for or against any person based on membership or nonmembership in a union.

(c) As used in this section, electricians includes all persons who engage in the connection of electrical devices for electrical contractors licensed pursuant to Section 7058 of the Business and Professions Code, specifically, contractors classified as electrical contractors in the Contractors State License Board Rules and Regulations. This section does not apply to electrical connections under 100 volt-amperes. This section does not apply to persons performing work to which Section 7042.5 of the Business and Professions Code is applicable, or to electrical work ordinarily and customarily performed by stationary engineers. This section does not apply to electrical work in connection with the installation, operation, or maintenance of temporary or portable electrical equipment performed by technicians in the theatrical, motion picture production, television, hotel, exhibition, or trade show industries.

(Added by Stats. 2012, Ch. 46, Sec. 79. Effective June 27, 2012.)



108.2

(a) Persons who perform work as electricians shall become certified pursuant to Section 108. Uncertified persons shall not perform electrical work for which certification is required.

(b) (1) Certification is required only for those persons who perform work as electricians for contractors licensed as class C-10 electrical contractors under the Contractors State License Board Rules and Regulations.

(2) Certification is not required for persons performing work for contractors licensed as class C-7 low voltage systems or class C-45 electric sign contractors as long as the work performed is within the scope of the class C-7 or class C-45 license, including incidental and supplemental work as defined in Section 7059 of the Business and Professions Code, and regardless of whether the same contractor is also licensed as a class C-10 contractor.

(3) Certification is not required for work performed by a worker on a high-voltage electrical transmission or distribution system owned by a local publicly owned electric utility, as defined in Section 224.3 of the Public Utilities Code; an electrical corporation, as defined in Section 218 of the Public Utilities Code; a person, as defined in Section 205 of the Public Utilities Code; or a corporation, as defined in Section 204 of the Public Utilities Code; when the worker is employed by the utility or a licensed contractor principally engaged in installing or maintaining transmission or distribution systems.

(4) Individuals desiring to be certified shall submit an application for certification and examination that includes an employment history report from the Social Security Administration. The individual may redact his or her social security number from the employment history report before it is submitted.

(c) The division shall maintain separate certifications for general electrician, fire/life safety technician, residential electrician, voice data video technician, and nonresidential lighting technician.

(d) Notwithstanding subdivision (a), certification is not required for registered apprentices performing electrical work as part of an apprenticeship program approved under Chapter 4 of Division 3 (commencing with Section 3070), a federal Office of Apprenticeship program, or a state apprenticeship program authorized by the federal Office of Apprenticeship. An apprentice who is within one year of completion of his or her term of apprenticeship shall be permitted to take the certification examination and, upon passing the examination, shall be certified immediately upon completion of the term of apprenticeship.

(e) Notwithstanding subdivision (a), certification is not required for any person employed pursuant to Section 108.4.

(f) Notwithstanding subdivision (a), certification is not required for a nonresidential lighting trainee (1) who is enrolled in an on-the-job instructional training program approved by the Chief of the Division of Apprenticeship Standards pursuant to Section 3090, and (2) who is under the onsite supervision of a nonresidential lighting technician certified pursuant to Section 108.

(g) Notwithstanding subdivision (a), the qualifying person for a class C-10 electrical contractor license issued by the Contractors State License Board need not also be certified pursuant to Section 108 to perform electrical work for that licensed contractor or to supervise an uncertified person employed by that licensed contractor pursuant to Section 108.4.

(h) The following shall constitute additional grounds for disciplinary proceedings, including suspension or revocation of the license of a class C-10 electrical contractor pursuant to Article 7 (commencing with Section 7090) of Chapter 9 of Division 3 of the Business and Professions Code:

(1) The contractor willfully employs one or more uncertified persons to perform work as electricians in violation of this section.

(2) The contractor willfully fails to provide the adequate supervision of uncertified workers required by paragraph (3) of subdivision (a) of Section 108.4.

(3) The contractor willfully fails to provide adequate supervision of apprentices performing work pursuant to subdivision (d).

(i) The Labor Commissioner shall maintain a process for referring cases to the Contractors State License Board when it has been determined that a violation of this section has likely occurred. The Labor Commissioner shall have a memorandum of understanding with the Registrar of Contractors in furtherance of this section.

(j) Upon receipt of a referral by the Labor Commissioner alleging a violation under this section, the Registrar of Contractors shall open an investigation. Any disciplinary action against the licensee shall be initiated within 60 days of the receipt of the referral. The Registrar of Contractors may initiate disciplinary action against any licensee upon his or her own investigation, the filing of any complaint, or any finding that results from a referral from the Labor Commissioner alleging a violation under this section. Failure of the employer or employee to provide evidence of certification or trainee status shall create a rebuttable presumption of violation of this provision.

(k) For the purposes of this section, electricians has the same meaning as the definition set forth in Section 108.

(Added by Stats. 2012, Ch. 46, Sec. 79. Effective June 27, 2012.)



108.3

The Division of Labor Standards Enforcement shall do all of the following:

(a) Make information about electrician certification available in non-English languages spoken by a substantial number of construction workers, as defined in Section 7296.2 of the Government Code.

(b) Provide for the administration of certification tests in Spanish and, to the extent practicable, other non-English languages spoken by a substantial number of applicants, as defined in Section 7296.2 of the Government Code, except insofar as the ability to understand warning signs, instructions, and certain other information in English is necessary for safety reasons.

(c) Ensure, in conjunction with the California Apprenticeship Council, that all electrician apprenticeship programs approved under Chapter 4 (commencing with Section 3070) of Division 3 that impose minimum formal education requirements as a condition of entry provide for reasonable alternative means of satisfying those requirements.

(d) Ensure, in conjunction with the California Apprenticeship Council, that all electrician apprenticeship programs approved under Chapter 4 (commencing with Section 3070) of Division 3 have adopted reasonable procedures for granting credit toward a term of apprenticeship for other vocational training and on-the-job training experience.

(Added by Stats. 2012, Ch. 46, Sec. 79. Effective June 27, 2012.)



108.4

(a) An uncertified person may perform electrical work for which certification is required under Section 108 in order to acquire the necessary on-the-job experience for certification, if all of the following requirements are met:

(1) The person is registered with the Labor Commissioner. A list of current registrants shall be maintained by the division and made available to the public upon request.

(2) The person either has completed or is enrolled in an approved curriculum of classroom instruction.

(3) The employer attests that the person shall be under the direct supervision of an electrician certified pursuant to Section 108 who is responsible for supervising no more than one uncertified person. An employer who is found by the division to have failed to provide adequate supervision may be barred by the division from employing uncertified individuals pursuant to this section in the future.

(b) For purposes of this section, an approved curriculum of classroom instruction means a curriculum of classroom instruction approved by the electrician certification curriculum committee established pursuant to paragraph (6) of subdivision (a) of Section 108 and provided under the jurisdiction of the State Department of Education, the Board of Governors of the California Community Colleges, or the Bureau for Private Postsecondary and Vocational Education.

(c) The curriculum committee may grant approval to an educational provider that presently offers only a partial curriculum if the educational provider intends in the future to offer, or to cooperate with other educational providers to offer, a complete curriculum for the type of certification involved. The curriculum committee may require an educational provider receiving approval for a partial curriculum to periodically renew its approval with the curriculum committee until a complete curriculum is offered and approved. A partial curriculum means a combination of classes that does not include all classroom educational components of the complete curriculum for one of the categories of certification established in accordance with subdivision (c) of Section 108.2.

(d) An educational provider that receives approval for a partial curriculum must disclose in all communications to students and to the public that the educational provider has only received approval for a partial curriculum and shall not make any representations that the provider offers a complete approved curriculum of classroom instruction as established by subparagraph (A) of paragraph (6) of subdivision (a) of Section 108.

(e) For purposes of this section, a person is enrolled in an approved curriculum of classroom instruction if the person is attending classes on a full-time or part-time basis toward the completion of an approved curriculum.

(f) Registration under this section shall be renewed annually and the registrant shall provide to the division certification of the classwork completed and on-the-job experience acquired since the prior registration.

(g) For purposes of verifying the information provided by a person registered with the division, an educational provider of an approved curriculum of classroom instruction shall, upon the division s request, provide the division with information regarding the enrollment status and instruction completed by a person registered. By registering with the division in accordance with this section, a person consents to the release of this information.

(h) The division shall establish registration fees necessary to implement this section, not to exceed twenty-five dollars ($25) for the initial registration. There shall be no fee for annual renewal of registration. Notwithstanding Section 13340 of the Government Code, fees collected are continuously appropriated in an amount sufficient to administer this section and that amount may be expended by the division for this purpose.

(i) The division shall issue regulations to implement this section.

(j) For purposes of Section 1773, persons employed pursuant to this section do not constitute a separate craft, classification, or type of worker.

(k) Notwithstanding any other provision of law, an uncertified person who has completed an approved curriculum of classroom instruction and is currently registered with the division may take the certification examination. The person shall be certified upon passing the examination and satisfactorily completing the requisite number of on-the-job hours required for certification. A person who passes the examination prior to completing the requisite hours of on-the-job experience shall continue to comply with subdivision (f).

(Added by Stats. 2012, Ch. 46, Sec. 79. Effective June 27, 2012.)



108.5

(a) The Electrician Certification Fund is established as a special account in the State Treasury. Proceeds of the fund may be expended by the department, upon appropriation by the Legislature, for the costs of the Division of Labor Standards Enforcement program to validate and certify electricians as provided by Section 108, and shall not be used for any other purpose.

(b) The fund shall consist of the fees collected pursuant to Section 108.

(Added by Stats. 2012, Ch. 46, Sec. 79. Effective June 27, 2012.)






CHAPTER 5. Division of Workers’ Compensation

110

As used in this chapter:

(a) Appeals board means the Workers Compensation Appeals Board. The title of a member of the board is commissioner.

(b) Administrative director means the Administrative Director of the Division of Workers Compensation.

(c) Division means the Division of Workers Compensation.

(d) Medical director means the physician appointed by the administrative director pursuant to Section 122.

(e) Qualified medical evaluator means physicians appointed by the administrative director pursuant to Section 139.2.

(Amended by Stats. 2011, Ch. 559, Sec. 2. Effective October 7, 2011.)



111

The Workers Compensation Appeals Board, consisting of seven members, shall exercise all judicial powers vested in it under this code. In all other respects, the Division of Workers Compensation is under the control of the administrative director and, except as to those duties, powers, jurisdiction, responsibilities, and purposes as are specifically vested in the appeals board, the administrative director shall exercise the powers of the head of a department within the meaning of Article 1 (commencing with Section 11150) of Chapter 2 of Part 1 of Division 3 of Title 2 of the Government Code with respect to the Division of Workers Compensation which shall include supervision of, and responsibility for, personnel, and the coordination of the work of the division, except personnel of the appeals board.

(Amended by Stats. 2012, Ch. 728, Sec. 117. Effective January 1, 2013.)



112

The members of the appeals board shall be appointed by the Governor with the advice and consent of the Senate. The term of office of the members appointed prior to January 1, 1990, shall be four years, and the term of office of members appointed on or after January 1, 1990, shall be six years and they shall hold office until the appointment and qualification of their successors.

Five of the members of the appeals board shall be experienced attorneys at law admitted to practice in the State of California. The other two members need not be attorneys at law. All members shall be selected with due consideration of their judicial temperament and abilities. Each member shall receive the salary provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1990, Ch. 1550, Sec. 8.5.)



113

The Governor shall designate the chairman of the appeals board from the membership of the appeals board. The person so designated shall hold the office of chairman at the pleasure of the Governor.

The chairman may designate in writing one of the other members of the appeals board to act as chairman during such time as he may be absent from the state on official business, on vacation, or absent due to illness.

(Repealed and added by Stats. 1965, Ch. 1513.)



115

Actions of the appeals board shall be taken by decision of a majority of the appeals board except as otherwise expressly provided.

The chairman shall assign pending cases in which reconsideration is sought to any three members thereof for hearing, consideration and decision. Assignments by the chairman of members to such cases shall be rotated on a case-by-case basis with the composition of the members so assigned being varied and changed to assure that there shall never be a fixed and continued composition of members. Any such case assigned to any three members in which the finding, order, decision or award is made and filed by any two or more of such members shall be the action of the appeals board unless reconsideration is had in accordance with the provisions of Article 1 (commencing with Section 5900), Chapter 7, Part 4, Division 4 of this code. Any case assigned to three members shall be heard and decided only by them, unless the matter has been reassigned by the chairman on a majority vote of the appeals board to the appeals board as a whole in order to achieve uniformity of decision, or in cases presenting novel issues.

(Repealed and added by Stats. 1965, Ch. 1513.)



116

The seal of the appeals board bearing the inscription Workers Compensation Appeals Board, Seal shall be affixed to all writs and authentications of copies of records and to such other instruments as the appeals board directs.

(Amended by Stats. 1981, Ch. 21, Sec. 4. Effective April 18, 1981.)



117

The administrative director may appoint an attorney licensed to practice law in the state as counsel to the division.

(Amended by Stats. 1989, Ch. 892, Sec. 13.)



119

The attorney shall:

(a) Represent and appear for the state and the Division of Workers Compensation and the appeals board in all actions and proceedings arising under any provision of this code administered by the division or under any order or act of the division or the appeals board and, if directed so to do, intervene, if possible, in any action or proceeding in which any such question is involved.

(b) Commence, prosecute, and expedite the final determination of all actions or proceedings, directed or authorized by the administrative director or the appeals board.

(c) Advise the administrative director and the appeals board and each member thereof, upon request, in regard to the jurisdiction, powers or duties of the administrative director, the appeals board and each member thereof.

(d) Generally perform the duties and services as attorney to the Division of Workers Compensation and the appeals board which are required of him or her.

(Amended by Stats. 1994, Ch. 1097, Sec. 6. Effective January 1, 1995.)



120

The administrative director and the chairman of the appeals board may each respectively appoint a secretary and assistant secretaries to perform such services as shall be prescribed.

(Repealed and added by Stats. 1965, Ch. 1513.)



121

The chairman of the appeals board may authorize its secretary and any two assistant secretaries to act as deputy appeals board members and may delegate authority and duties to these deputies. Not more than three deputies may act as appeals board members at any one time. No act of any deputy shall be valid unless it is concurred in by at least one member of the appeals board.

(Amended by Stats. 1981, Ch. 1150, Sec. 1.)



122

The administrative director shall appoint a medical director who shall possess a physician s and surgeon s certificate granted under Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code. The medical director shall employ medical assistants who shall also possess physicians and surgeons certificates and other staff necessary to the performance of his or her duties. The salaries for the medical director and his or her assistants shall be fixed by the Department of Human Resources, commensurate with the salaries paid by private industry to medical directors and assistant medical directors.

(Amended by Stats. 2012, Ch. 665, Sec. 176. Effective January 1, 2013.)



123

The administrative director may employ necessary assistants, officers, experts, statisticians, actuaries, accountants, workers compensation administrative law judges, stenographic shorthand reporters, legal secretaries, disability evaluation raters, program technicians, and other employees to implement new, efficient court management systems. The salaries of the workers compensation administrative law judges shall be fixed by the Department of Human Resources for a class of positions which perform judicial functions.

(Amended by Stats. 2012, Ch. 665, Sec. 177. Effective January 1, 2013.)



123.3

Any official reporter employed by the administrative director shall render stenographic or clerical assistance as directed by the presiding workers compensation administrative law judge of the office to which the reporter is assigned, when the presiding workers compensation administrative law judge determines that the reporter is not engaged in the performance of any other duty imposed by law.

(Amended by Stats. 2002, Ch. 6, Sec. 26. Effective January 1, 2003.)



123.5

(a) Workers compensation administrative law judges employed by the administrative director shall be taken from an eligible list of attorneys licensed to practice law in this state, who have the qualifications prescribed by the State Personnel Board. In establishing eligible lists for this purpose, state civil service examinations shall be conducted in accordance with the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code). Every workers compensation judge shall maintain membership in the State Bar of California during his or her tenure.

A workers compensation administrative law judge may not receive his or her salary as a workers compensation administrative law judge while any cause before the workers compensation administrative law judge remains pending and undetermined for 90 days after it has been submitted for decision.

(b) All workers compensation administrative law judges appointed on or after January 1, 2003, shall be attorneys licensed to practice law in California for five or more years prior to their appointment and shall have experience in workers compensation law.

(Amended by Stats. 2011, Ch. 559, Sec. 3. Effective October 7, 2011.)



123.6

(a) All workers compensation administrative law judges employed by the administrative director shall subscribe to the Code of Judicial Ethics adopted by the Supreme Court pursuant to subdivision (m) of Section 18 of Article VI of the California Constitution for the conduct of judges and shall not otherwise, directly or indirectly, engage in conduct contrary to that code or to the commentary to the Code of Judicial Ethics.

In consultation with the Commission on Judicial Performance, the administrative director shall adopt regulations to enforce this section. To the extent possible, the rules shall be consistent with the procedures established by the Commission on Judicial Performance for regulating the activities of state judges, and, to the extent possible, with the gift, honoraria, and travel restrictions on legislators contained in the Political Reform Act of 1974 (Title 9 (commencing with Section 81000) of the Government Code).

(b) Honoraria or travel allowed by the administrative director, and not otherwise prohibited by this section in connection with any public or private conference, convention, meeting, social event, or like gathering, the cost of which is significantly paid for by attorneys who practice before the board, may not be accepted unless the administrative director has provided prior approval in writing to the workers compensation administrative law judge allowing him or her to accept those payments.

(Amended by Stats. 2011, Ch. 559, Sec. 4. Effective October 7, 2011.)



123.7

The appeals board may, by rule or regulation, establish procedures whereby attorneys who are either certified specialists in workers compensation by the California State Bar, or are eligible for this certification, may be appointed by the presiding workers compensation judge of each board office to serve as a pro tempore workers compensation judge in a particular case, upon the stipulation of the employee or his or her representative, and the employer or the insurance carrier. Service in this capacity by an attorney shall be voluntary and without pay. It is the intent of the Legislature that the use of pro tempore workers compensation judges pursuant to this section shall not result in a reduction of the number of permanent civil service employees or the number of authorized full-time equivalent positions.

(Amended by Stats. 1985, Ch. 326, Sec. 6.)



124

(a) In administering and enforcing this division and Division 4 (commencing with Section 3200), the division shall protect the interests of injured workers who are entitled to the timely provision of compensation.

(b) Forms and notices required to be given to employees by the division shall be in English and Spanish.

(Amended by Stats. 2003, Ch. 639, Sec. 6. Effective January 1, 2004.)



125

The administrative director shall cause to be printed and furnished free of charge to any person blank forms that may facilitate or promote the efficient performance of the duties of the Division of Workers Compensation.

(Amended by Stats. 1994, Ch. 146, Sec. 139. Effective January 1, 1995.)



126

The Division of Workers Compensation, including the administrative director and the appeals board, shall keep minutes of all their proceedings and other books or records requisite for proper and efficient administration. All records shall be kept in their respective offices.

(Amended by Stats. 1994, Ch. 146, Sec. 140. Effective January 1, 1995.)



127

The administrative director may do all of the following:

(a) Charge and collect fees for copies of papers and records, for certified copies of official documents and orders or of the evidence taken or proceedings had, for transcripts of testimony, and for inspection of case files not stored in the place where the inspection is requested. The administrative director shall fix those fees in an amount sufficient to recover the actual costs of furnishing the services. No fees for inspection of case files shall be charged to an injured employee or his or her representative.

(b) Publish and distribute from time to time, in addition to the reports to the Governor, further reports and pamphlets covering the operations, proceedings, and matters relative to the work of the division.

(c) Prepare, publish, and distribute an office manual, for which a reasonable fee may be charged, and to which additions, deletions, amendments, and other changes from time to time may be adopted, published, and distributed, for which a reasonable fee may be charged for the revision, or for which a reasonable fee may be fixed on an annual subscription basis.

(d) Fix and collect reasonable charges for publications issued.

(Amended by Stats. 2011, Ch. 559, Sec. 5. Effective October 7, 2011.)



127.6

(a) The administrative director shall, in consultation with the Commission on Health and Safety and Workers Compensation, other state agencies, and researchers and research institutions with expertise in health care delivery and occupational health care service, conduct a study of medical treatment provided to workers who have sustained industrial injuries and illnesses. The study shall focus on, but not be limited to, all of the following:

(1) Factors contributing to the rising costs and utilization of medical treatment and case management in the workers compensation system.

(2) An evaluation of case management procedures that contribute to or achieve early and sustained return to work within the employee s temporary and permanent work restrictions.

(3) Performance measures for medical services that reflect patient outcomes.

(4) Physician utilization, quality of care, and outcome measurement data.

(5) Patient satisfaction.

(b) The administrative director shall begin the study on or before July 1, 2003, and shall report and make recommendations to the Legislature based on the results of the study on or before July 1, 2004.

(c) In implementing this section, the administrative director shall ensure the confidentiality and protection of patient-specific data.

(Amended by Stats. 2003, Ch. 639, Sec. 7. Effective January 1, 2004.)



128

The appeals board may accept appointment as deputy commissioner under, or any delegation of authority to enforce, the United States Longshoremen s and Harbor Worker s Compensation Act. The appeals board may enter into arrangements with the United States, subject to the approval of the Department of Finance, for the payment of any expenses incurred in the performance of services under said act. In the performance of any duties under said act, appointment, or authority, the appeals board may, subject to the provisions thereof, exercise any authority conferred upon the appeals board by the laws of this state.

(Amended by Stats. 1965, Ch. 1513.)



129

(a) To make certain that injured workers, and their dependents in the event of their death, receive promptly and accurately the full measure of compensation to which they are entitled, the administrative director shall audit insurers, self-insured employers, and third-party administrators to determine if they have met their obligations under this code. Each audit subject shall be audited at least once every five years. The audit subjects shall be selected and the audits conducted pursuant to subdivision (b). The results of audits of insurers shall be provided to the Insurance Commissioner, and the results of audits of self-insurers and third-party administrators shall be provided to the Director of Industrial Relations. Nothing in this section shall restrict the authority of the Director of Industrial Relations or the Insurance Commissioner to audit their licensees.

(b) The administrative director shall schedule and conduct audits as follows:

(1) A profile audit review of every audit subject shall be conducted once every five years and on additional occasions indicated by target audit criteria. The administrative director shall annually establish a profile audit review performance standard that will identify the poorest performing audit subjects.

(2) A full compliance audit shall be conducted of each profile audited subject failing to meet or exceed the profile audit review performance standard. The full compliance audit shall be a comprehensive and detailed evaluation of the audit subject s performance. The administrative director shall annually establish a full compliance audit performance standard that will identify the audit subjects that are performing satisfactorily. Any full compliance audit subject that fails to meet or exceed the full compliance audit performance standard shall be audited again within two years.

(3) A targeted profile audit review or a full compliance audit may be conducted at any time in accordance with target audit criteria adopted by the administrative director. The target audit criteria shall be based on information obtained from benefit notices, from information and assistance officers, and from other reliable sources providing factual information that indicates an insurer, self-insured employer, or third-party administrator is failing to meet its obligations under this division or Division 4 (commencing with Section 3200) or the regulations of the administrative director.

(c) If, as a result of a profile audit review or a full compliance audit, the administrative director determines that any compensation, interest, or penalty is due and unpaid to an employee or dependent, the administrative director shall issue and cause to be served upon the insurer, self-insured employer, or third-party administrator a notice of assessment detailing the amounts due and unpaid in each case, and shall order the amounts paid to the person entitled thereto. The notice of assessment shall be served personally or by registered mail in accordance with subdivision (c) of Section 11505 of the Government Code. A copy of the notice of assessment shall also be sent to the affected employee or dependent.

If the amounts are not paid within 30 days after service of the notice of assessment, the employer shall also be liable for reasonable attorney s fees necessarily incurred by the employee or dependent to obtain amounts due. The administrative director shall advise each employee or dependent still owed compensation after this 30-day period of his or her rights with respect to the commencement of proceedings to collect the compensation owed. Amounts unpaid because the person entitled thereto cannot be located shall be paid to the Workers Compensation Administration Revolving Fund. The Director of Industrial Relations shall promulgate rules and regulations establishing standards and procedures for the payment of compensation from moneys deposited in the Workers Compensation Administration Revolving Fund whenever the person entitled thereto applies for compensation.

(d) A determination by the administrative director that an amount is or is not due to an employee or dependent shall not in any manner limit the jurisdiction or authority of the appeals board to determine the issue.

(e) Annually, commencing on April 1, 1991, the administrative director shall publish a report detailing the results of audits conducted pursuant to this section during the preceding calendar year. The report shall include the name of each insurer, self-insured employer, and third-party administrator audited during that period. For each insurer, self-insured employer, and third-party administrator audited, the report shall specify the total number of files audited, the number of violations found by type and amount of compensation, interest and penalties payable, and the amount collected for each violation. The administrative director shall also publish and make available to the public on request a list ranking all insurers, self-insured employers, and third-party administrators audited during the period according to their performance measured by the profile audit review and full compliance audit performance standards.

These reports shall not identify the particular claim file that resulted in a particular violation or penalty. Except as required by this subdivision or other provisions of law, the contents of individual claim files and auditor s working papers shall be confidential. Disclosure of claim information to the administrative director pursuant to an audit shall not waive the provisions of the Evidence Code relating to privilege.

(f) A profile audit review of the adjustment of claims against the Uninsured Employers Fund by the claims and collections unit of the Division of Workers Compensation shall be conducted at least every five years. The results of this profile audit review shall be included in the report required by subdivision (e).

(Amended by Stats. 2002, Ch. 6, Sec. 33. Effective January 1, 2003.)



129.5

(a) The administrative director may assess an administrative penalty against an insurer, self-insured employer, or third-party administrator for any of the following:

(1) Failure to comply with the notice of assessment issued pursuant to subdivision (c) of Section 129 within 15 days of receipt.

(2) Failure to pay when due the undisputed portion of an indemnity payment, the reasonable cost of medical treatment of an injured worker, or a charge or cost implementing an approved vocational rehabilitation plan.

(3) Failure to comply with any rule or regulation of the administrative director.

(b) The administrative director shall promulgate regulations establishing a schedule of violations and the amount of the administrative penalty to be imposed for each type of violation. The schedule shall provide for imposition of a penalty of up to one hundred dollars ($100) for each violation of the less serious type and for imposition of penalties in progressively higher amounts for the most serious types of violations to be set at up to five thousand dollars ($5,000) per violation. The administrative director is authorized to impose penalties pursuant to rules and regulations which give due consideration to the appropriateness of the penalty with respect to the following factors:

(1) The gravity of the violation.

(2) The good faith of the insurer, self-insured employer, or third-party administrator.

(3) The history of previous violations, if any.

(4) The frequency of the violations.

(5) Whether the audit subject has met or exceeded the profile audit review performance standard.

(6) Whether a full compliance audit subject has met or exceeded the full compliance audit performance standard.

(7) The size of the audit subject location.

(c) The administrative director shall assess penalties as follows:

(1) If, after a profile audit review, the administrative director determines that the profile audit subject met or exceeded the profile audit review performance standard, no penalties shall be assessed under this section, but the audit subject shall be required to pay any compensation due and penalties due under subdivision (d) of Section 4650 as provided in subdivision (c) of Section 129.

(2) If, after a full compliance audit, the administrative director determines that the audit subject met or exceeded the full compliance audit performance standards, penalties for unpaid or late paid compensation, but no other penalties under this section, shall be assessed. The audit subject shall be required to pay any compensation due and penalties due under subdivision (d) of Section 4650 as provided in subdivision (c) of Section 129.

(3) If, after a full compliance audit, the administrative director determines that the audit subject failed to meet the full compliance audit performance standards, penalties shall be assessed as provided in a full compliance audit failure penalty schedule to be adopted by the administrative director. The full compliance audit failure penalty schedule shall adjust penalty levels relative to the size of the audit location to mitigate inequality between total penalties assessed against small and large audit subjects. The penalty amounts provided in the full compliance audit failure penalty schedule for the most serious type of violations shall not be limited by subdivision (b), but in no event shall the penalty for a single violation exceed forty thousand dollars ($40,000).

(d) The notice of penalty assessment shall be served personally or by registered mail in accordance with subdivision (c) of Section 11505 of the Government Code. The notice shall be in writing and shall describe the nature of the violation, including reference to the statutory provision or rule or regulation alleged to have been violated. The notice shall become final and the assessment shall be paid unless contested within 15 days of receipt by the insurer, self-insured employer, or third-party administrator.

(e) In addition to the penalty assessments permitted by subdivisions (a), (b), and (c), the administrative director may assess a civil penalty, not to exceed one hundred thousand dollars ($100,000), upon finding, after hearing, that an employer, insurer, or third-party administrator for an employer has knowingly committed or performed with sufficient frequency so as to indicate a general business practice any of the following:

(1) Induced employees to accept less than compensation due, or made it necessary for employees to resort to proceedings against the employer to secure compensation.

(2) Refused to comply with known and legally indisputable compensation obligations.

(3) Discharged or administered compensation obligations in a dishonest manner.

(4) Discharged or administered compensation obligations in a manner as to cause injury to the public or those dealing with the employer or insurer.

Any employer, insurer, or third-party administrator that fails to meet the full compliance audit performance standards in two consecutive full compliance audits shall be rebuttably presumed to have engaged in a general business practice of discharging and administering its compensation obligations in a manner causing injury to those dealing with it.

Upon a second or subsequent finding, the administrative director shall refer the matter to the Insurance Commissioner or the Director of Industrial Relations and request that a hearing be conducted to determine whether the certificate of authority, certificate of consent to self-insure, or certificate of consent to administer claims of self-insured employers, as the case may be, shall be revoked.

(f) An insurer, self-insured employer, or third-party administrator may file a written request for a conference with the administrative director within seven days after receipt of a notice of penalty assessment issued pursuant to subdivision (a) or (c). Within 15 days of the conference, the administrative director shall issue a notice of findings and serve it upon the contesting party by registered or certified mail. Any amount found due by the administrative director shall become due and payable 30 days after receipt of the notice of findings. The 30-day period shall be tolled during any appeal. A writ of mandate may be taken from the findings to the appropriate superior court upon the execution by the contesting party of a bond to the state in the principal sum that is double the amount found due and ordered by the administrative director, on the condition that the contesting party shall pay any judgment and costs rendered against it for the amount.

(g) An insurer, self-insured employer, or third-party administrator may file a written request for a hearing before the Workers Compensation Appeals Board within seven days after receipt of a notice of penalty assessment issued pursuant to subdivision (e). Within 30 days of the hearing, the appeals board shall issue findings and orders and serve them upon the contesting party in the manner provided in its rules. Any amount found due by the appeals board shall become due and payable 45 days after receipt of the notice of findings. Judicial review of the findings and order shall be had in the manner provided by Article 2 (commencing with Section 5950) of Chapter 7 of Part 4 of Division 4. The 45-day period shall be tolled during appellate proceedings upon execution by the contesting party of a bond to the state in a principal sum that is double the amount found due and ordered by the appeals board on the condition that the contesting party shall pay the amount ultimately determined to be due and any costs awarded by an appellate court.

(h) Nothing in this section shall create nor eliminate a civil cause of action for the employee and his or her dependents.

(i) All moneys collected under this section shall be deposited in the State Treasury and credited to the Workers Compensation Administration Revolving Fund.

(Amended by Stats. 2002, Ch. 6, Sec. 34. Effective January 1, 2003.)



130

The appeals board and each of its members, its secretary, assistant secretaries, and workers compensation judges, may administer oaths, certify to all official acts, and issue subpoenas for the attendance of witnesses and the production of papers, books, accounts, documents and testimony in any inquiry, investigation, hearing or proceeding in any part of the state.

(Amended by Stats. 1985, Ch. 326, Sec. 8.)



131

Each witness who appears by order of the appeals board or any of its members, or a workers compensation judge, shall receive, if demanded, for his or her attendance the same fees and mileage allowed by law to a witness in civil cases, paid by the party at whose request the witness is subpoenaed, unless otherwise ordered by the appeals board. When any witness who has not been required to attend at the request of any party is subpoenaed by the appeals board, his or her fees and mileage may be paid from the funds appropriated for the use of the appeals board in the same manner as other expenses of the appeals board are paid. Any witness subpoenaed, except one whose fees and mileage are paid from the funds of the appeals board, may, at the time of service, demand the fee to which he or she is entitled for travel to and from the place at which he or she is required to appear, and one day s attendance. If a witness demands his or her fees at the time of service, and they are not at that time paid or tendered, he or she shall not be required to attend as directed in the subpoena. All fees and mileage to which any witness is entitled under this section may be collected by action therefor instituted by the person to whom the fees are payable.

(Amended by Stats. 1985, Ch. 326, Sec. 9.)



132

The superior court in and for the county in which any proceeding is held by the appeals board or a workers compensation judge may compel the attendance of witnesses, the giving of testimony and the production of papers, including books, accounts, and documents, as required by any subpoena regularly issued hereunder. In case of the refusal of any witness to obey the subpoena the appeals board or the workers compensation judge, before whom the testimony is to be given or produced, may report to the superior court in and for the county in which the proceeding is pending, by petition, setting forth that due notice has been given of the time and place of attendance of the witness, or the production of the papers, that the witness has been subpoenaed in the prescribed manner, and that the witness has failed and refused to obey the subpoena, or has refused to answer questions propounded to him or her in the course of the proceeding, and ask an order of the court, compelling the witness to attend and testify or produce the papers before the appeals board. The court shall thereupon enter an order directing the witness to appear before the court at a time and place fixed in the order, the time to be not more than 10 days from the date of the order, and then and there show cause why he or she had not attended and testified or produced the papers before the appeals board or the workers compensation judge. A copy of the order shall be served upon the witness. If it appears to the court that the subpoena was regularly issued hereunder and that the witness was legally bound to comply therewith, the court shall thereupon enter an order that the witness appear before the appeals board or the workers compensation judge at a time and place fixed in the order, and testify or produce the required papers, and upon failure to obey the order, the witness shall be dealt with as for contempt of court. The remedy provided in this section is cumulative, and shall not impair or interfere with the power of the appeals board or a member thereof to enforce the attendance of witnesses and the production of papers, and to punish for contempt in the same manner and to the same extent as courts of record.

(Amended by Stats. 1985, Ch. 326, Sec. 10.)



132a

It is the declared policy of this state that there should not be discrimination against workers who are injured in the course and scope of their employment.

(1) Any employer who discharges, or threatens to discharge, or in any manner discriminates against any employee because he or she has filed or made known his or her intention to file a claim for compensation with his or her employer or an application for adjudication, or because the employee has received a rating, award, or settlement, is guilty of a misdemeanor and the employee s compensation shall be increased by one-half, but in no event more than ten thousand dollars ($10,000), together with costs and expenses not in excess of two hundred fifty dollars ($250). Any such employee shall also be entitled to reinstatement and reimbursement for lost wages and work benefits caused by the acts of the employer.

(2) Any insurer that advises, directs, or threatens an insured under penalty of cancellation or a raise in premium or for any other reason, to discharge an employee because he or she has filed or made known his or her intention to file a claim for compensation with his or her employer or an application for adjudication, or because the employee has received a rating, award, or settlement, is guilty of a misdemeanor and subject to the increased compensation and costs provided in paragraph (1).

(3) Any employer who discharges, or threatens to discharge, or in any manner discriminates against any employee because the employee testified or made known his or her intentions to testify in another employee s case before the appeals board, is guilty of a misdemeanor, and the employee shall be entitled to reinstatement and reimbursement for lost wages and work benefits caused by the acts of the employer.

(4) Any insurer that advises, directs, or threatens an insured employer under penalty of cancellation or a raise in premium or for any other reason, to discharge or in any manner discriminate against an employee because the employee testified or made known his or her intention to testify in another employee s case before the appeals board, is guilty of a misdemeanor.

Proceedings for increased compensation as provided in paragraph (1), or for reinstatement and reimbursement for lost wages and work benefits, are to be instituted by filing an appropriate petition with the appeals board, but these proceedings may not be commenced more than one year from the discriminatory act or date of termination of the employee. The appeals board is vested with full power, authority, and jurisdiction to try and determine finally all matters specified in this section subject only to judicial review, except that the appeals board shall have no jurisdiction to try and determine a misdemeanor charge. The appeals board may refer and any worker may complain of suspected violations of the criminal misdemeanor provisions of this section to the Division of Labor Standards Enforcement, or directly to the office of the public prosecutor.

(Amended by Stats. 1990, Ch. 1550, Sec. 13.)



133

The Division of Workers Compensation, including the administrative director and the appeals board, shall have power and jurisdiction to do all things necessary or convenient in the exercise of any power or jurisdiction conferred upon it under this code.

(Amended by Stats. 2011, Ch. 559, Sec. 7. Effective October 7, 2011.)



134

The appeals board or any member thereof may issue writs or summons, warrants of attachment, warrants of commitment and all necessary process in proceedings for contempt, in like manner and to the same extent as courts of record. The process issued by the appeals board or any member thereof shall extend to all parts of the state and may be served by any persons authorized to serve process of courts of record or by any person designated for that purpose by the appeals board or any member thereof. The person executing process shall receive compensation allowed by the appeals board, not to exceed the fees prescribed by law for similar services. Such fees shall be paid in the same manner as provided herein for the fees of witnesses.

(Amended by Stats. 1965, Ch. 1513.)



135

In accordance with rules of practice and procedure that it may adopt, the appeals board may, with the approval of the Secretary of State, destroy or otherwise dispose of any file kept by it in connection with any proceeding under Division 4 (commencing with Section 3200) or Division 4.5 (commencing with Section 6100).

(Amended by Stats. 2014, Ch. 28, Sec. 61. Effective June 20, 2014.)



138

The administrative director may appoint a deputy to act when he or she is absent from the state due to official business, vacation, or illness.

(Amended by Stats. 2011, Ch. 559, Sec. 8. Effective October 7, 2011.)



138.1

The administrative director shall be appointed by the Governor with the advice and consent of the Senate and shall hold office at the pleasure of the Governor. He or she shall receive the salary provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2011, Ch. 559, Sec. 9. Effective October 7, 2011.)



138.2

(a) The headquarters of the Division of Workers Compensation shall be based at and operated from a centrally located city.

The administrative director shall have an office in that city with suitable rooms, necessary office furniture, stationery, and supplies, and may rent quarters in other places for the purpose of establishing branch or service offices, and for that purpose may provide those offices with necessary furniture, stationery, and supplies.

(b) The administrative director shall provide suitable rooms, with necessary office furniture, stationery, and supplies, for the appeals board at the centrally located city in which the board shall be based and from which it shall operate, and may rent quarters in other places for the purpose of establishing branch or service offices for the appeals board, and for that purpose may provide those offices with necessary furniture, stationery, and supplies.

(c) All meetings held by the administrative director shall be open and public. Notice thereof shall be published in papers of general circulation not more than 30 days and not less than 10 days prior to each meeting in Sacramento, San Francisco, Fresno, Los Angeles, and San Diego. Written notice of all meetings shall be given to all persons who request, in writing directed to the administrative director, that they be given notice.

(Amended by Stats. 2011, Ch. 559, Sec. 10. Effective October 7, 2011.)



138.3

The administrative director shall, with respect to all injuries, prescribe, pursuant to Section 5402, reasonable rules and regulations requiring the employer to serve notice on the injured employee that he may be entitled to benefits under this division.

(Added by Stats. 1975, Ch. 1099.)



138.4

(a) For the purpose of this section, claims administrator means a self-administered workers compensation insurer; or a self-administered self-insured employer; or a self-administered legally uninsured employer; or a self-administered joint powers authority; or a third-party claims administrator for an insurer, a self-insured employer, a legally uninsured employer, or a joint powers authority.

(b) With respect to injuries resulting in lost time beyond the employee s work shift at the time of injury or medical treatment beyond first aid:

(1) If the claims administrator obtains knowledge that the employer has not provided a claim form or a notice of potential eligibility for benefits to the employee, it shall provide the form and notice to the employee within three working days of its knowledge that the form or notice was not provided.

(2) If the claims administrator cannot determine if the employer has provided a claim form and notice of potential eligibility for benefits to the employee, the claims administrator shall provide the form and notice to the employee within 30 days of the administrator s date of knowledge of the claim.

(c) The administrative director, in consultation with the Commission on Health and Safety and Workers Compensation, shall prescribe reasonable rules and regulations, including notice of the right to consult with an attorney, where appropriate, for serving on the employee (or employee s dependents, in the case of death), the following:

(1) Notices dealing with the payment, nonpayment, or delay in payment of temporary disability, permanent disability, supplemental job displacement, and death benefits.

(2) Notices of any change in the amount or type of benefits being provided, the termination of benefits, the rejection of any liability for compensation, and an accounting of benefits paid.

(3) Notices of rights to select the primary treating physician, written continuity of care policies, requests for a comprehensive medical evaluation, and offers of regular, modified, or alternative work.

(d) The administrative director, in consultation with the Commission on Health and Safety and Workers Compensation, shall develop, make fully accessible on the department s Internet Web site, and make available at district offices informational material written in plain language that describes the overall workers compensation claims process, including the rights and obligations of employees and employers at every stage of a claim when a notice is required.

(e) Each notice prescribed by the administrative director shall be written in plain language, shall reference the informational material described in subdivision (d) to enable employees to understand the context of the notices, and shall clearly state the Internet Web site address and contact information that an employee may use to access the informational material.

(Amended by Stats. 2011, Ch. 544, Sec. 1. Effective January 1, 2012.)



138.5

The Division of Workers Compensation shall cooperate in the enforcement of child support obligations. At the request of the Department of Child Support Services, the administrative director shall assist in providing to the State Department of Child Support Services information concerning persons who are receiving permanent disability benefits or who have filed an application for adjudication of a claim which the Department of Child Support Services determines is necessary to carry out its responsibilities pursuant to Section 17510 of the Family Code.

The process of sharing information with regard to applicants for and recipients of permanent disability benefits required by this section shall be known as the Workers Compensation Notification Project.

(Amended by Stats. 2000, Ch. 808, Sec. 110. Effective September 28, 2000.)



138.6

(a) The administrative director, in consultation with the Insurance Commissioner and the Workers Compensation Insurance Rating Bureau, shall develop a cost-efficient workers compensation information system, which shall be administered by the division. The administrative director shall adopt regulations specifying the data elements to be collected by electronic data interchange.

(b) The information system shall do the following:

(1) Assist the department to manage the workers compensation system in an effective and efficient manner.

(2) Facilitate the evaluation of the efficiency and effectiveness of the delivery system.

(3) Assist in measuring how adequately the system indemnifies injured workers and their dependents.

(4) Provide statistical data for research into specific aspects of the workers compensation program.

(c) The data collected electronically shall be compatible with the Electronic Data Interchange System of the International Association of Industrial Accident Boards and Commissions. The administrative director may adopt regulations authorizing the use of other nationally recognized data transmission formats in addition to those set forth in the Electronic Data Interchange System for the transmission of data required pursuant to this section. The administrative director shall accept data transmissions in any authorized format. If the administrative director determines that any authorized data transmission format is not in general use by claims administrators, conflicts with the requirements of state or federal law, or is obsolete, the administrative director may adopt regulations eliminating that data transmission format from those authorized pursuant to this subdivision.

(d) (1) The administrative director shall assess an administrative penalty against a claims administrator for a violation of data reporting requirements adopted pursuant to this section. The administrative director shall promulgate a schedule of penalties providing for an assessment of no more than five thousand dollars ($5,000) against a claims administrator in any single year, calculated as follows:

(A) No more than one hundred dollars ($100) multiplied by the number of violations in that year that resulted in a required data report not being submitted or not being accepted.

(B) No more than fifty dollars ($50) multiplied by the number of violations in that year that resulted in a required report being late or accepted with an error.

(C) Multiple errors in a single report shall be counted as a single violation.

(D) No penalty shall be assessed pursuant to Section 129.5 for any violation of data reporting requirements for which a penalty has been or may be assessed pursuant to this section.

(2) The schedule promulgated by the administrative director pursuant to paragraph (1) shall establish threshold rates of violations that shall be excluded from the calculation of the assessment, as follows:

(A) The threshold rate for reports that are not submitted or are submitted but not accepted shall not be less than 3 percent of the number of reports that are required to be filed by or on behalf of the claims administrator.

(B) The threshold rate for reports that are accepted with an error shall not be less than 3 percent of the number of reports that are accepted with an error.

(C) The administrative director shall set higher threshold rates as appropriate in recognition of the fact that the data necessary for timely and accurate reporting may not be always available to a claims administrator or the claims administrator s agents.

(D) The administrative director may establish higher thresholds for particular data elements that commonly are not reasonably available.

(3) The administrative director may estimate the number of required data reports that are not submitted by comparing a statistically valid sample of data available to the administrative director from other sources with the data reported pursuant to this section.

(4) All penalties assessed pursuant to this section shall be deposited in the Workers Compensation Administration Revolving Fund.

(5) The administrative director shall publish an annual report disclosing the compliance rates of claims administrators.

(Amended by Stats. 2011, Ch. 568, Sec. 2. Effective January 1, 2012.)



138.65

(a) The administrative director, after consultation with the Insurance Commissioner, shall contract with a qualified organization to study the effects of the 2003 and 2004 legislative reforms on workers compensation insurance rates. The study shall do, but not be limited to, all of the following:

(1) Identify and quantify the savings generated by the reforms.

(2) Review workers compensation insurance rates to determine the extent to which the reform savings were reflected in rates. When reviewing the rates, consideration shall be given to an insurer s premium revenue, claim costs, and surplus levels.

(3) Assess the effect of the reform savings on replenishing surpluses for workers compensation insurance coverage.

(4) Review the effects of the reforms on the workers compensation insurance rates, marketplace, and competition.

(5) Review the adequacy and accuracy of the pure premium rate as recommended by the Workers Compensation Insurance Bureau and the pure premium rate adopted by the Insurance Commissioner.

(b) Insurers shall submit to the contracting organization premium revenue, claims costs, and surplus levels in different timing aggregates as established by the contracting organization, but at least quarterly and annually. The contracting organization may also request additional materials when appropriate. The contracting organization and the commission shall maintain strict confidentiality of the data. An insurer that fails to comply with the reporting requirements of this subdivision is subject to Section 11754 of the Insurance Code.

(c) The administrative director shall submit to the Governor, the Insurance Commissioner, and the President pro Tempore of the Senate, the Speaker of the Assembly, and the chairs of the appropriate policy committees of the Legislature, a progress report on the study on January 1, 2005, and July 1, 2005, and the final study on or before January 1, 2006. The Governor and the Insurance Commissioner shall review the results of the study and make recommendations as to the appropriateness of regulating insurance rates. If, after reviewing the study, the Governor and the Insurance Commissioner determine that the rates do not appropriately reflect the savings and the timing of the savings associated with the 2003 and 2004 reforms, the Governor and the Insurance Commissioner may submit proposals to the Legislature. The proposals shall take into consideration how rates should be regulated, and by whom. In no event shall the proposals unfairly penalize insurers that have properly reflected the 2003 and 2004 reforms in their rates, or can verify that they have not received any cost savings as a result of the reforms.

(d) The cost of the study shall be borne by the insurers up to one million dollars ($1,000,000). The cost of the study shall be allocated to an insurer based on the insurer s proportionate share of the market.

(Added by Stats. 2004, Ch. 34, Sec. 1.5. Effective April 19, 2004.)



138.7

(a) Except as expressly permitted in subdivision (b), a person or public or private entity not a party to a claim for workers compensation benefits may not obtain individually identifiable information obtained or maintained by the division on that claim. For purposes of this section, individually identifiable information means any data concerning an injury or claim that is linked to a uniquely identifiable employee, employer, claims administrator, or any other person or entity.

(b) (1) (A) The administrative director, or a statistical agent designated by the administrative director, may use individually identifiable information for purposes of creating and maintaining the workers compensation information system as specified in Section 138.6.

(B) The administrative director may publish the identity of claims administrators in the annual report disclosing the compliance rates of claims administrators pursuant to subdivision (d) of Section 138.6.

(2) (A) The State Department of Public Health may use individually identifiable information for purposes of establishing and maintaining a program on occupational health and occupational disease prevention as specified in Section 105175 of the Health and Safety Code.

(B) (i) The State Department of Health Care Services may use individually identifiable information for purposes of seeking recovery of Medi-Cal costs incurred by the state for treatment provided to injured workers that should have been incurred by employers and insurance carriers pursuant to Article 3.5 (commencing with Section 14124.70) of Chapter 7 of Part 3 of Division 9 of the Welfare and Institutions Code.

(ii) The Department of Industrial Relations shall furnish individually identifiable information to the State Department of Health Care Services, and the State Department of Health Care Services may furnish the information to its designated agent, provided that the individually identifiable information shall not be disclosed for use other than the purposes described in clause (i). The administrative director may adopt regulations solely for the purpose of governing access by the State Department of Health Care Services or its designated agents to the individually identifiable information as defined in subdivision (a).

(3) (A) Individually identifiable information may be used by the Division of Workers Compensation and the Division of Occupational Safety and Health as necessary to carry out their duties. The administrative director shall adopt regulations governing the access to the information described in this subdivision by these divisions. Any regulations adopted pursuant to this subdivision shall set forth the specific uses for which this information may be obtained.

(B) Individually identifiable information maintained in the workers compensation information system and the Division of Workers Compensation may be used by researchers employed by or under contract to the Commission on Health and Safety and Workers Compensation as necessary to carry out the commission s research. The administrative director shall adopt regulations governing the access to the information described in this subdivision by commission researchers. These regulations shall set forth the specific uses for which this information may be obtained and include provisions guaranteeing the confidentiality of individually identifiable information. Individually identifiable information obtained under this subdivision shall not be disclosed to commission members. No individually identifiable information obtained by researchers under contract to the commission pursuant to this subparagraph may be disclosed to any other person or entity, public or private, for a use other than that research project for which the information was obtained. Within a reasonable period of time after the research for which the information was obtained has been completed, the data collected shall be modified in a manner so that the subjects cannot be identified, directly or through identifiers linked to the subjects.

(4) The administrative director shall adopt regulations allowing reasonable access to individually identifiable information by other persons or public or private entities for the purpose of bona fide statistical research. This research shall not divulge individually identifiable information concerning a particular employee, employer, claims administrator, or any other person or entity. The regulations adopted pursuant to this paragraph shall include provisions guaranteeing the confidentiality of individually identifiable information. Within a reasonable period of time after the research for which the information was obtained has been completed, the data collected shall be modified in a manner so that the subjects cannot be identified, directly or through identifiers linked to the subjects.

(5) (A) This section shall not operate to exempt from disclosure any information that is considered to be a public record pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) contained in an individual s file once an application for adjudication has been filed pursuant to Section 5501.5.

(B) However, individually identifiable information shall not be provided to any person or public or private entity who is not a party to the claim unless that person identifies himself or herself or that public or private entity identifies itself and states the reason for making the request. The administrative director may require the person or public or private entity making the request to produce information to verify that the name and address of the requester is valid and correct. If the purpose of the request is related to preemployment screening, the administrative director shall notify the person about whom the information is requested that the information was provided and shall include the following in 12-point type:

IT MAY BE A VIOLATION OF FEDERAL AND STATE LAW TO DISCRIMINATE AGAINST A JOB APPLICANT BECAUSE THE APPLICANT HAS FILED A CLAIM FOR WORKERS COMPENSATION BENEFITS.

(C) Any residence address is confidential and shall not be disclosed to any person or public or private entity except to a party to the claim, a law enforcement agency, an office of a district attorney, any person for a journalistic purpose, or other governmental agency.

(D) Nothing in this paragraph shall be construed to prohibit the use of individually identifiable information for purposes of identifying bona fide lien claimants.

(c) Except as provided in subdivision (b), individually identifiable information obtained by the division is privileged and is not subject to subpoena in a civil proceeding unless, after reasonable notice to the division and a hearing, a court determines that the public interest and the intent of this section will not be jeopardized by disclosure of the information. This section shall not operate to restrict access to information by any law enforcement agency or district attorney s office or to limit admissibility of that information in a criminal proceeding.

(d) It shall be unlawful for any person who has received individually identifiable information from the division pursuant to this section to provide that information to any person who is not entitled to it under this section.

(e) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended (as amended by Stats. 2011, Ch. 568, Sec. 3) by Stats. 2012, Ch. 46, Sec. 80. Effective June 27, 2012. Repealed as of January 1, 2017, by its own provisions. See later operative version, as amended by Sec. 81 of Ch. 46.)



138.7

(a) Except as expressly permitted in subdivision (b), a person or public or private entity not a party to a claim for workers compensation benefits may not obtain individually identifiable information obtained or maintained by the division on that claim. For purposes of this section, individually identifiable information means any data concerning an injury or claim that is linked to a uniquely identifiable employee, employer, claims administrator, or any other person or entity.

(b) (1) (A) The administrative director, or a statistical agent designated by the administrative director, may use individually identifiable information for purposes of creating and maintaining the workers compensation information system as specified in Section 138.6.

(B) The administrative director may publish the identity of claims administrators in the annual report disclosing the compliance rates of claims administrators pursuant to subdivision (d) of Section 138.6.

(2) The State Department of Public Health may use individually identifiable information for purposes of establishing and maintaining a program on occupational health and occupational disease prevention as specified in Section 105175 of the Health and Safety Code.

(3) (A) Individually identifiable information may be used by the Division of Workers Compensation and the Division of Occupational Safety and Health as necessary to carry out their duties. The administrative director shall adopt regulations governing the access to the information described in this subdivision by these divisions. Any regulations adopted pursuant to this subdivision shall set forth the specific uses for which this information may be obtained.

(B) Individually identifiable information maintained in the workers compensation information system and the Division of Workers Compensation may be used by researchers employed by or under contract to the Commission on Health and Safety and Workers Compensation as necessary to carry out the commission s research. The administrative director shall adopt regulations governing the access to the information described in this subdivision by commission researchers. These regulations shall set forth the specific uses for which this information may be obtained and include provisions guaranteeing the confidentiality of individually identifiable information. Individually identifiable information obtained under this subdivision shall not be disclosed to commission members. No individually identifiable information obtained by researchers under contract to the commission pursuant to this subparagraph may be disclosed to any other person or entity, public or private, for a use other than that research project for which the information was obtained. Within a reasonable period of time after the research for which the information was obtained has been completed, the data collected shall be modified in a manner so that the subjects cannot be identified, directly or through identifiers linked to the subjects.

(4) The administrative director shall adopt regulations allowing reasonable access to individually identifiable information by other persons or public or private entities for the purpose of bona fide statistical research. This research shall not divulge individually identifiable information concerning a particular employee, employer, claims administrator, or any other person or entity. The regulations adopted pursuant to this paragraph shall include provisions guaranteeing the confidentiality of individually identifiable information. Within a reasonable period of time after the research for which the information was obtained has been completed, the data collected shall be modified in a manner so that the subjects cannot be identified, directly or through identifiers linked to the subjects.

(5) (A) This section shall not operate to exempt from disclosure any information that is considered to be a public record pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) contained in an individual s file once an application for adjudication has been filed pursuant to Section 5501.5.

(B) However, individually identifiable information shall not be provided to any person or public or private entity who is not a party to the claim unless that person identifies himself or herself or that public or private entity identifies itself and states the reason for making the request. The administrative director may require the person or public or private entity making the request to produce information to verify that the name and address of the requester is valid and correct. If the purpose of the request is related to preemployment screening, the administrative director shall notify the person about whom the information is requested that the information was provided and shall include the following in 12-point type:

IT MAY BE A VIOLATION OF FEDERAL AND STATE LAW TO DISCRIMINATE AGAINST A JOB APPLICANT BECAUSE THE APPLICANT HAS FILED A CLAIM FOR WORKERS COMPENSATION BENEFITS.

(C) Any residence address is confidential and shall not be disclosed to any person or public or private entity except to a party to the claim, a law enforcement agency, an office of a district attorney, any person for a journalistic purpose, or other governmental agency.

(D) Nothing in this paragraph shall be construed to prohibit the use of individually identifiable information for purposes of identifying bona fide lien claimants.

(c) Except as provided in subdivision (b), individually identifiable information obtained by the division is privileged and is not subject to subpoena in a civil proceeding unless, after reasonable notice to the division and a hearing, a court determines that the public interest and the intent of this section will not be jeopardized by disclosure of the information. This section shall not operate to restrict access to information by any law enforcement agency or district attorney s office or to limit admissibility of that information in a criminal proceeding.

(d) It shall be unlawful for any person who has received individually identifiable information from the division pursuant to this section to provide that information to any person who is not entitled to it under this section.

(e) This section shall become operative on January 1, 2017.

(Amended (as amended by Stats. 2011, Ch. 568, Sec. 4) by Stats. 2012, Ch. 46, Sec. 81. Effective June 27, 2012. Section operative January 1, 2017, by its own provisions.)



139.2

(a) The administrative director shall appoint qualified medical evaluators in each of the respective specialties as required for the evaluation of medical-legal issues. The appointments shall be for two-year terms.

(b) The administrative director shall appoint or reappoint as a qualified medical evaluator a physician, as defined in Section 3209.3, who is licensed to practice in this state and who demonstrates that he or she meets the requirements in paragraphs (1), (2), (6), and (7), and, if the physician is a medical doctor, doctor of osteopathy, doctor of chiropractic, or a psychologist, that he or she also meets the applicable requirements in paragraph (3), (4), or (5).

(1) Prior to his or her appointment as a qualified medical evaluator, passes an examination written and administered by the administrative director for the purpose of demonstrating competence in evaluating medical-legal issues in the workers compensation system. Physicians shall not be required to pass an additional examination as a condition of reappointment. A physician seeking appointment as a qualified medical evaluator on or after January 1, 2001, shall also complete prior to appointment, a course on disability evaluation report writing approved by the administrative director. The administrative director shall specify the curriculum to be covered by disability evaluation report writing courses, which shall include, but is not limited to, 12 or more hours of instruction.

(2) Devotes at least one-third of total practice time to providing direct medical treatment, or has served as an agreed medical evaluator on eight or more occasions in the 12 months prior to applying to be appointed as a qualified medical evaluator.

(3) Is a medical doctor or doctor of osteopathy and meets one of the following requirements:

(A) Is board certified in a specialty by a board recognized by the administrative director and either the Medical Board of California or the Osteopathic Medical Board of California.

(B) Has successfully completed a residency training program accredited by the American College of Graduate Medical Education or the osteopathic equivalent.

(C) Was an active qualified medical evaluator on June 30, 2000.

(D) Has qualifications that the administrative director and either the Medical Board of California or the Osteopathic Medical Board of California, as appropriate, both deem to be equivalent to board certification in a specialty.

(4) Is a doctor of chiropractic and has been certified in California workers compensation evaluation by a provider recognized by the administrative director. The certification program shall include instruction on disability evaluation report writing that meets the standards set forth in paragraph (1).

(5) Is a psychologist and meets one of the following requirements:

(A) Is board certified in clinical psychology by a board recognized by the administrative director.

(B) Holds a doctoral degree in psychology, or a doctoral degree deemed equivalent for licensure by the Board of Psychology pursuant to Section 2914 of the Business and Professions Code, from a university or professional school recognized by the administrative director and has not less than five years postdoctoral experience in the diagnosis and treatment of emotional and mental disorders.

(C) Has not less than five years postdoctoral experience in the diagnosis and treatment of emotional and mental disorders, and has served as an agreed medical evaluator on eight or more occasions prior to January 1, 1990.

(6) Does not have a conflict of interest as determined under the regulations adopted by the administrative director pursuant to subdivision (o).

(7) Meets any additional medical or professional standards adopted pursuant to paragraph (6) of subdivision (j).

(c) The administrative director shall adopt standards for appointment of physicians who are retired or who hold teaching positions who are exceptionally well qualified to serve as a qualified medical evaluator even though they do not otherwise qualify under paragraph (2) of subdivision (b). In no event shall a physician whose full-time practice is limited to the forensic evaluation of disability be appointed as a qualified medical evaluator under this subdivision.

(d) The qualified medical evaluator, upon request, shall be reappointed if he or she meets the qualifications of subdivision (b) and meets all of the following criteria:

(1) Is in compliance with all applicable regulations and evaluation guidelines adopted by the administrative director.

(2) Has not had more than five of his or her evaluations that were considered by a workers compensation administrative law judge at a contested hearing rejected by the workers compensation administrative law judge or the appeals board pursuant to this section during the most recent two-year period during which the physician served as a qualified medical evaluator. If the workers compensation administrative law judge or the appeals board rejects the qualified medical evaluator s report on the basis that it fails to meet the minimum standards for those reports established by the administrative director or the appeals board, the workers compensation administrative law judge or the appeals board, as the case may be, shall make a specific finding to that effect, and shall give notice to the medical evaluator and to the administrative director. Any rejection shall not be counted as one of the five qualifying rejections until the specific finding has become final and time for appeal has expired.

(3) Has completed within the previous 24 months at least 12 hours of continuing education in impairment evaluation or workers compensation-related medical dispute evaluation approved by the administrative director.

(4) Has not been terminated, suspended, placed on probation, or otherwise disciplined by the administrative director during his or her most recent term as a qualified medical evaluator.

If the evaluator does not meet any one of these criteria, the administrative director may in his or her discretion reappoint or deny reappointment according to regulations adopted by the administrative director. In no event may a physician who does not currently meet the requirements for initial appointment or who has been terminated under subdivision (e) because his or her license has been revoked or terminated by the licensing authority be reappointed.

(e) The administrative director may, in his or her discretion, suspend or terminate a qualified medical evaluator during his or her term of appointment without a hearing as provided under subdivision (k) or (l) whenever either of the following conditions occurs:

(1) The evaluator s license to practice in California has been suspended by the relevant licensing authority so as to preclude practice, or has been revoked or terminated by the licensing authority.

(2) The evaluator has failed to timely pay the fee required by the administrative director pursuant to subdivision (n).

(f) The administrative director shall furnish a physician, upon request, with a written statement of its reasons for termination of, or for denying appointment or reappointment as, a qualified medical evaluator. Upon receipt of a specific response to the statement of reasons, the administrative director shall review his or her decision not to appoint or reappoint the physician or to terminate the physician and shall notify the physician of its final decision within 60 days after receipt of the physician s response.

(g) The administrative director shall establish agreements with qualified medical evaluators to assure the expeditious evaluation of cases assigned to them for comprehensive medical evaluations.

(h) (1) When requested by an employee or employer pursuant to Section 4062.1, the medical director appointed pursuant to Section 122 shall assign three-member panels of qualified medical evaluators within five working days after receiving a request for a panel. Preference in assigning panels shall be given to cases in which the employee is not represented. If a panel is not assigned within 20 working days, the employee shall have the right to obtain a medical evaluation from any qualified medical evaluator of his or her choice within a reasonable geographic area. The medical director shall use a random selection method for assigning panels of qualified medical evaluators. The medical director shall select evaluators who are specialists of the type requested by the employee. The medical director shall advise the employee that he or she should consult with his or her treating physician prior to deciding which type of specialist to request.

(2) The administrative director shall promulgate a form that shall notify the employee of the physicians selected for his or her panel after a request has been made pursuant to Section 4062.1 or 4062.2. The form shall include, for each physician on the panel, the physician s name, address, telephone number, specialty, number of years in practice, and a brief description of his or her education and training, and shall advise the employee that he or she is entitled to receive transportation expenses and temporary disability for each day necessary for the examination. The form shall also state in a clear and conspicuous location and type: You have the right to consult with an information and assistance officer at no cost to you prior to selecting the doctor to prepare your evaluation, or you may consult with an attorney. If your claim eventually goes to court, the workers compensation administrative law judge will consider the evaluation prepared by the doctor you select to decide your claim.

(3) When compiling the list of evaluators from which to select randomly, the medical director shall include all qualified medical evaluators who meet all of the following criteria:

(A) He or she does not have a conflict of interest in the case, as defined by regulations adopted pursuant to subdivision (o).

(B) He or she is certified by the administrative director to evaluate in an appropriate specialty and at locations within the general geographic area of the employee s residence. An evaluator shall not conduct qualified medical evaluations at more than 10 locations.

(C) He or she has not been suspended or terminated as a qualified medical evaluator for failure to pay the fee required by the administrative director pursuant to subdivision (n) or for any other reason.

(4) When the medical director determines that an employee has requested an evaluation by a type of specialist that is appropriate for the employee s injury, but there are not enough qualified medical evaluators of that type within the general geographic area of the employee s residence to establish a three-member panel, the medical director shall include sufficient qualified medical evaluators from other geographic areas and the employer shall pay all necessary travel costs incurred in the event the employee selects an evaluator from another geographic area.

(i) The medical director appointed pursuant to Section 122 shall continuously review the quality of comprehensive medical evaluations and reports prepared by agreed and qualified medical evaluators and the timeliness with which evaluation reports are prepared and submitted. The review shall include, but not be limited to, a review of a random sample of reports submitted to the division, and a review of all reports alleged to be inaccurate or incomplete by a party to a case for which the evaluation was prepared. The medical director shall submit to the administrative director an annual report summarizing the results of the continuous review of medical evaluations and reports prepared by agreed and qualified medical evaluators and make recommendations for the improvement of the system of medical evaluations and determinations.

(j) After public hearing pursuant to Section 5307.3, the administrative director shall adopt regulations concerning the following issues:

(1) (A) Standards governing the timeframes within which medical evaluations shall be prepared and submitted by agreed and qualified medical evaluators. Except as provided in this subdivision, the timeframe for initial medical evaluations to be prepared and submitted shall be no more than 30 days after the evaluator has seen the employee or otherwise commenced the medical evaluation procedure. The administrative director shall develop regulations governing the provision of extensions of the 30-day period in both of the following cases:

(i) When the evaluator has not received test results or consulting physician s evaluations in time to meet the 30-day deadline.

(ii) To extend the 30-day period by not more than 15 days when the failure to meet the 30-day deadline was for good cause.

(B) For purposes of subparagraph (A), good cause means any of the following:

(i) Medical emergencies of the evaluator or evaluator s family.

(ii) Death in the evaluator s family.

(iii) Natural disasters or other community catastrophes that interrupt the operation of the evaluator s business.

(C) The administrative director shall develop timeframes governing availability of qualified medical evaluators for unrepresented employees under Section 4062.1. These timeframes shall give the employee the right to the addition of a new evaluator to his or her panel, selected at random, for each evaluator not available to see the employee within a specified period of time, but shall also permit the employee to waive this right for a specified period of time thereafter.

(2) Procedures to be followed by all physicians in evaluating the existence and extent of permanent impairment and limitations resulting from an injury in a manner consistent with Sections 4660 and 4660.1.

(3) Procedures governing the determination of any disputed medical treatment issues in a manner consistent with Section 5307.27.

(4) Procedures to be used in determining the compensability of psychiatric injury. The procedures shall be in accordance with Section 3208.3 and shall require that the diagnosis of a mental disorder be expressed using the terminology and criteria of the American Psychiatric Association s Diagnostic and Statistical Manual of Mental Disorders, Third Edition-Revised, or the terminology and diagnostic criteria of other psychiatric diagnostic manuals generally approved and accepted nationally by practitioners in the field of psychiatric medicine.

(5) Guidelines for the range of time normally required to perform the following:

(A) A medical-legal evaluation that has not been defined and valued pursuant to Section 5307.6. The guidelines shall establish minimum times for patient contact in the conduct of the evaluations, and shall be consistent with regulations adopted pursuant to Section 5307.6.

(B) Any treatment procedures that have not been defined and valued pursuant to Section 5307.1.

(C) Any other evaluation procedure requested by the Insurance Commissioner, or deemed appropriate by the administrative director.

(6) Any additional medical or professional standards that a medical evaluator shall meet as a condition of appointment, reappointment, or maintenance in the status of a medical evaluator.

(k) Except as provided in this subdivision, the administrative director may, in his or her discretion, suspend or terminate the privilege of a physician to serve as a qualified medical evaluator if the administrative director, after hearing pursuant to subdivision (l), determines, based on substantial evidence, that a qualified medical evaluator:

(1) Has violated any material statutory or administrative duty.

(2) Has failed to follow the medical procedures or qualifications established pursuant to paragraph (2), (3), (4), or (5) of subdivision (j).

(3) Has failed to comply with the timeframe standards established pursuant to subdivision (j).

(4) Has failed to meet the requirements of subdivision (b) or (c).

(5) Has prepared medical-legal evaluations that fail to meet the minimum standards for those reports established by the administrative director or the appeals board.

(6) Has made material misrepresentations or false statements in an application for appointment or reappointment as a qualified medical evaluator.

No hearing shall be required prior to the suspension or termination of a physician s privilege to serve as a qualified medical evaluator when the physician has done either of the following:

(A) Failed to timely pay the fee required pursuant to subdivision (n).

(B) Had his or her license to practice in California suspended by the relevant licensing authority so as to preclude practice, or had the license revoked or terminated by the licensing authority.

(l) The administrative director shall cite the qualified medical evaluator for a violation listed in subdivision (k) and shall set a hearing on the alleged violation within 30 days of service of the citation on the qualified medical evaluator. In addition to the authority to terminate or suspend the qualified medical evaluator upon finding a violation listed in subdivision (k), the administrative director may, in his or her discretion, place a qualified medical evaluator on probation subject to appropriate conditions, including ordering continuing education or training. The administrative director shall report to the appropriate licensing board the name of any qualified medical evaluator who is disciplined pursuant to this subdivision.

(m) The administrative director shall terminate from the list of medical evaluators any physician where licensure has been terminated by the relevant licensing board, or who has been convicted of a misdemeanor or felony related to the conduct of his or her medical practice, or of a crime of moral turpitude. The administrative director shall suspend or terminate as a medical evaluator any physician who has been suspended or placed on probation by the relevant licensing board. If a physician is suspended or terminated as a qualified medical evaluator under this subdivision, a report prepared by the physician that is not complete, signed, and furnished to one or more of the parties prior to the date of conviction or action of the licensing board, whichever is earlier, shall not be admissible in any proceeding before the appeals board nor shall there be any liability for payment for the report and any expense incurred by the physician in connection with the report.

(n) Each qualified medical evaluator shall pay a fee, as determined by the administrative director, for appointment or reappointment. These fees shall be based on a sliding scale as established by the administrative director. All revenues from fees paid under this subdivision shall be deposited into the Workers Compensation Administration Revolving Fund and are available for expenditure upon appropriation by the Legislature, and shall not be used by any other department or agency or for any purpose other than administration of the programs the Division of Workers Compensation related to the provision of medical treatment to injured employees.

(o) An evaluator may not request or accept any compensation or other thing of value from any source that does or could create a conflict with his or her duties as an evaluator under this code. The administrative director, after consultation with the Commission on Health and Safety and Workers Compensation, shall adopt regulations to implement this subdivision.

(Amended by Stats. 2013, Ch. 287, Sec. 2. Effective January 1, 2014.)



139.3

(a) Notwithstanding any other law, to the extent those services are paid pursuant to Division 4 (commencing with Section 3200), it is unlawful for a physician to refer a person for clinical laboratory, diagnostic nuclear medicine, radiation oncology, physical therapy, physical rehabilitation, psychometric testing, home infusion therapy, outpatient surgery, diagnostic imaging goods or services, or pharmacy goods, whether for treatment or medical-legal purposes, if the physician or his or her immediate family has a financial interest with the person or in the entity that receives the referral.

(b) For purposes of this section and Section 139.31, the following shall apply:

(1) Diagnostic imaging includes, but is not limited to, all X-ray, computed axial tomography magnetic resonance imaging, nuclear medicine, positron emission tomography, mammography, and ultrasound goods and services.

(2) Immediate family includes the spouse and children of the physician, the parents of the physician, and the spouses of the children of the physician.

(3) Physician means a physician as defined in Section 3209.3.

(4) A financial interest includes, but is not limited to, any type of ownership, interest, debt, loan, lease, compensation, remuneration, discount, rebate, refund, dividend, distribution, subsidy, or other form of direct or indirect payment, whether in money or otherwise, between a licensee and a person or entity to whom the physician refers a person for a good or service specified in subdivision (a). A financial interest also exists if there is an indirect relationship between a physician and the referral recipient, including, but not limited to, an arrangement whereby a physician has an ownership interest in any entity that leases property to the referral recipient. Any financial interest transferred by a physician to, or otherwise established in, any person or entity for the purpose of avoiding the prohibition of this section shall be deemed a financial interest of the physician.

(5) A physician s office is either of the following:

(A) An office of a physician in solo practice.

(B) An office in which the services or goods are personally provided by the physician or by employees in that office, or personally by independent contractors in that office, in accordance with other provisions of law. Employees and independent contractors shall be licensed or certified when that licensure or certification is required by law.

(6) The office of a group practice is an office or offices in which two or more physicians are legally organized as a partnership, professional corporation, or not-for-profit corporation licensed according to subdivision (a) of Section 1204 of the Health and Safety Code for which all of the following are applicable:

(A) Each physician who is a member of the group provides substantially the full range of services that the physician routinely provides, including medical care, consultation, diagnosis, or treatment, through the joint use of shared office space, facilities, equipment, and personnel.

(B) Substantially all of the services of the physicians who are members of the group are provided through the group and are billed in the name of the group and amounts so received are treated as receipts of the group, and except that in the case of multispecialty clinics, as defined in subdivision (l) of Section 1206 of the Health and Safety Code, physician services are billed in the name of the multispecialty clinic and amounts so received are treated as receipts of the multispecialty clinic.

(C) The overhead expenses of, and the income from, the practice are distributed in accordance with methods previously determined by members of the group.

(7) Outpatient surgery includes both of the following:

(A) Any procedure performed on an outpatient basis in the operating rooms, ambulatory surgery rooms, endoscopy units, cardiac catheterization laboratories, or other sections of a freestanding ambulatory surgery clinic, whether or not licensed under paragraph (1) of subdivision (b) of Section 1204 of the Health and Safety Code.

(B) The ambulatory surgery itself.

(8) Pharmacy goods means any dangerous drug or dangerous device as defined by Section 4022 of the Business and Professions Code, any medical food as defined by Section 109971 of the Health and Safety Code, and any over-the-counter drug as classified by the federal Food and Drug Administration, except over-the-counter drugs sold at commercially reasonable rates in physical retail outlets commonly accessed by the public.

(c) (1) It is unlawful for a licensee to enter into an arrangement or scheme, such as a cross-referral arrangement, that the licensee knows, or should know, has a principal purpose of ensuring referrals by the licensee to a particular entity that, if the licensee directly made referrals to that entity, would be in violation of this section.

(2) It shall be unlawful for a physician to offer, deliver, receive, or accept any rebate, refund, commission, preference, patronage dividend, discount, or other consideration, whether in the form of money or otherwise, as compensation or inducement for a referred evaluation or consultation.

(d) No claim for payment shall be presented by an entity to any individual, third-party payor, or other entity for any goods or services furnished pursuant to a referral prohibited under this section.

(e) A physician who refers to or seeks consultation from an organization in which the physician has a financial interest shall disclose this interest to the patient or if the patient is a minor, to the patient s parents or legal guardian in writing at the time of the referral.

(f) No insurer, self-insurer, or other payor shall pay a charge or lien for any goods or services resulting from a referral in violation of this section.

(g) A violation of subdivision (a) shall be a misdemeanor. The appropriate licensing board shall review the facts and circumstances of any conviction pursuant to subdivision (a) and take appropriate disciplinary action if the licensee has committed unprofessional conduct. Violations of this section may also be subject to civil penalties of up to five thousand dollars ($5,000) for each offense, which may be enforced by the Insurance Commissioner, Attorney General, or a district attorney. A violation of subdivision (c), (d), (e), or (f) is a public offense and is punishable upon conviction by a fine not exceeding fifteen thousand dollars ($15,000) for each violation and appropriate disciplinary action, including revocation of professional licensure, by the Medical Board of California or other appropriate governmental agency.

(Amended by Stats. 2011, Ch. 545, Sec. 2. Effective January 1, 2012.)



139.31

The prohibition of Section 139.3 shall not apply to or restrict any of the following:

(a) A physician may refer a patient for a good or service otherwise prohibited by subdivision (a) of Section 139.3 if the physician s regular practice is where there is no alternative provider of the service within either 25 miles or 40 minutes traveling time, via the shortest route on a paved road. A physician who refers to, or seeks consultation from, an organization in which the physician has a financial interest under this subdivision shall disclose this interest to the patient or the patient s parents or legal guardian in writing at the time of referral.

(b) A physician who has one or more of the following arrangements with another physician, a person, or an entity, is not prohibited from referring a patient to the physician, person, or entity because of the arrangement:

(1) A loan between a physician and the recipient of the referral, if the loan has commercially reasonable terms, bears interest at the prime rate or a higher rate that does not constitute usury, is adequately secured, and the loan terms are not affected by either party s referral of any person or the volume of services provided by either party.

(2) A lease of space or equipment between a physician and the recipient of the referral, if the lease is written, has commercially reasonable terms, has a fixed periodic rent payment, has a term of one year or more, and the lease payments are not affected by either party s referral of any person or the volume of services provided by either party.

(3) A physician s ownership of corporate investment securities, including shares, bonds, or other debt instruments that were purchased on terms that are available to the general public through a licensed securities exchange or NASDAQ, do not base profit distributions or other transfers of value on the physician s referral of persons to the corporation, do not have a separate class or accounting for any persons or for any physicians who may refer persons to the corporation, and are in a corporation that had, at the end of the corporation s most recent fiscal year, total gross assets exceeding one hundred million dollars ($100,000,000).

(4) A personal services arrangement between a physician or an immediate family member of the physician and the recipient of the referral if the arrangement meets all of the following requirements:

(A) It is set out in writing and is signed by the parties.

(B) It specifies all of the services to be provided by the physician or an immediate family member of the physician.

(C) The aggregate services contracted for do not exceed those that are reasonable and necessary for the legitimate business purposes of the arrangement.

(D) A written notice disclosing the existence of the personal services arrangement and including information on where a person may go to file a complaint against the licensee or the immediate family member of the licensee, is provided to the following persons at the time any services pursuant to the arrangement are first provided:

(i) An injured worker who is referred by a licensee or an immediate family member of the licensee.

(ii) The injured worker s employer, if self-insured.

(iii) The injured worker s employer s insurer, if insured.

(iv) If the injured worker is known by the licensee or the recipient of the referral to be represented, the injured worker s attorney.

(E) The term of the arrangement is for at least one year.

(F) The compensation to be paid over the term of the arrangement is set in advance, does not exceed fair market value, and is not determined in a manner that takes into account the volume or value of any referrals or other business generated between the parties, except that if the services provided pursuant to the arrangement include medical services provided under Division 4, compensation paid for the services shall be subject to the official medical fee schedule promulgated pursuant to Section 5307.1 or subject to any contract authorized by Section 5307.11.

(G) The services to be performed under the arrangement do not involve the counseling or promotion of a business arrangement or other activity that violates any state or federal law.

(c) (1) A physician may refer a person to a health facility as defined in Section 1250 of the Health and Safety Code, to any facility owned or leased by a health facility, or to an outpatient surgical center, if the recipient of the referral does not compensate the physician for the patient referral, and any equipment lease arrangement between the physician and the referral recipient complies with the requirements of paragraph (2) of subdivision (b).

(2) Nothing shall preclude this subdivision from applying to a physician solely because the physician has an ownership or leasehold interest in an entire health facility or an entity that owns or leases an entire health facility.

(3) A physician may refer a person to a health facility for any service classified as an emergency under subdivision (a) or (b) of Section 1317.1 of the Health and Safety Code. For nonemergency outpatient diagnostic imaging services performed with equipment for which, when new, has a commercial retail price of four hundred thousand dollars ($400,000) or more, the referring physician shall obtain a service preauthorization from the insurer, or self-insured employer. Any oral authorization shall be memorialized in writing within five business days.

(d) A physician compensated or employed by a university may refer a person to any facility owned or operated by the university, or for a physician service, to another physician employed by the university, provided that the facility or university does not compensate the referring physician for the patient referral. For nonemergency diagnostic imaging services performed with equipment that, when new, has a commercial retail price of four hundred thousand dollars ($400,000) or more, the referring physician shall obtain a service preauthorization from the insurer or self-insured employer. An oral authorization shall be memorialized in writing within five business days. In the case of a facility which is totally or partially owned by an entity other than the university, but which is staffed by university physicians, those physicians may not refer patients to the facility if the facility compensates the referring physician for those referrals.

(e) The prohibition of Section 139.3 shall not apply to any service for a specific patient that is performed within, or goods that are supplied by, a physician s office, or the office of a group practice. Further, the provisions of Section 139.3 shall not alter, limit, or expand a physician s ability to deliver, or to direct or supervise the delivery of, in-office goods or services according to the laws, rules, and regulations governing his or her scope of practice. With respect to diagnostic imaging services performed with equipment that, when new, had a commercial retail price of four hundred thousand dollars ($400,000) or more, or for physical therapy services, or for psychometric testing that exceeds the routine screening battery protocols, with a time limit of two to five hours, established by the administrative director, the referring physician obtains a service preauthorization from the insurer or self-insured employer. Any oral authorization shall be memorialized in writing within five business days.

(f) The prohibition of Section 139.3 shall not apply where the physician is in a group practice as defined in Section 139.3 and refers a person for services specified in Section 139.3 to a multispecialty clinic, as defined in subdivision (l) of Section 1206 of the Health and Safety Code. For diagnostic imaging services performed with equipment that, when new, had a commercial retail price of four hundred thousand dollars ($400,000) or more, or physical therapy services, or psychometric testing that exceeds the routine screening battery protocols, with a time limit of two to five hours, established by the administrative director, performed at the multispecialty facility, the referring physician shall obtain a service preauthorization from the insurer or self-insured employer. Any oral authorization shall be memorialized in writing within five business days.

(g) The requirement for preauthorization in Sections (c), (e), and (f) shall not apply to a patient for whom the physician or group accepts payment on a capitated risk basis.

(h) The prohibition of Section 139.3 shall not apply to any facility when used to provide health care services to an enrollee of a health care service plan licensed pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code).

(i) The prohibition of Section 139.3 shall not apply to an outpatient surgical center, as defined in paragraph (7) of subdivision (b) of Section 139.3, where the referring physician obtains a service preauthorization from the insurer or self-insured employer after disclosure of the financial relationship.

(j) The prohibition of Section 139.3 shall not apply to a physician s financial interest in a retailer of prescription drugs sold by a physical retail outlet commonly accessed by the public or a mail-order pharmacy serving a broad national or regional market, provided that the majority of the physician s practice, with regard to income, time, and number of patients, does not relate to occupational medicine and the physician receives no remuneration from the retailer of prescription drugs to market or otherwise solicit occupational injury or occupational disease patients.

(Amended by Stats. 2011, Ch. 545, Sec. 3. Effective January 1, 2012.)



139.32

(a) For the purpose of this section, the following definitions apply:

(1) Financial interest in another entity means, subject to subdivision (h), either of the following:

(A) Any type of ownership, interest, debt, loan, lease, compensation, remuneration, discount, rebate, refund, dividend, distribution, subsidy, or other form of direct or indirect payment, whether in money or otherwise, between the interested party and the other entity to which the employee is referred for services.

(B) An agreement, debt instrument, or lease or rental agreement between the interested party and the other entity that provides compensation based upon, in whole or in part, the volume or value of the services provided as a result of referrals.

(2) Interested party means any of the following:

(A) An injured employee.

(B) The employer of an injured employee, and, if the employer is insured, its insurer.

(C) A claims administrator, which includes, but is not limited to, a self-administered workers compensation insurer, a self-administered self-insured employer, a self-administered joint powers authority, a self-administered legally uninsured employer, a third-party claims administrator for an insurer, a self-insured employer, a joint powers authority, or a legally uninsured employer or a subsidiary of a claims administrator.

(D) An attorney-at-law or law firm that is representing or advising an employee regarding a claim for compensation under Division 4 (commencing with Section 3200).

(E) A representative or agent of an interested party, including either of the following:

(i) An employee of an interested party.

(ii) Any individual acting on behalf of an interested party, including the immediate family of the interested party or of an employee of the interested party. For purposes of this clause, immediate family includes spouses, children, parents, and spouses of children.

(F) A provider of any medical services or products.

(3) Services means, but is not limited to, any of the following:

(A) A determination regarding an employee s eligibility for compensation under Division 4 (commencing with Section 3200), that includes both of the following:

(i) A determination of a permanent disability rating under Section 4660.

(ii) An evaluation of an employee s future earnings capacity resulting from an occupational injury or illness.

(B) Services to review the itemization of medical services set forth on a medical bill submitted under Section 4603.2.

(C) Copy and document reproduction services.

(D) Interpreter services.

(E) Medical services, including the provision of any medical products such as surgical hardware or durable medical equipment.

(F) Transportation services.

(G) Services in connection with utilization review pursuant to Section 4610.

(b) All interested parties shall disclose any financial interest in any entity providing services.

(c) Except as otherwise permitted by law, it is unlawful for an interested party other than a claims administrator or a network service provider to refer a person for services provided by another entity, or to use services provided by another entity, if the other entity will be paid for those services pursuant to Division 4 (commencing with Section 3200) and the interested party has a financial interest in the other entity.

(d) (1) It is unlawful for an interested party to enter into an arrangement or scheme, such as a cross-referral arrangement, that the interested party knows, or should know, has a purpose of ensuring referrals by the interested party to a particular entity that, if the interested party directly made referrals to that other entity, would be in violation of this section.

(2) It is unlawful for an interested party to offer, deliver, receive, or accept any rebate, refund, commission, preference, patronage, dividend, discount, or other consideration, whether in the form of money or otherwise, as compensation or inducement to refer a person for services.

(e) A claim for payment shall not be presented by an entity to any interested party, individual, third-party payer, or other entity for any services furnished pursuant to a referral prohibited under this section.

(f) An insurer, self-insurer, or other payer shall not knowingly pay a charge or lien for any services resulting from a referral for services or use of services in violation of this section.

(g) (1) A violation of this section shall be misdemeanor. If an interested party is a corporation, any director or officer of the corporation who knowingly concurs in a violation of this section shall be guilty of a misdemeanor. The appropriate licensing authority for any person subject to this section shall review the facts and circumstances of any conviction pursuant to this section and take appropriate disciplinary action if the licensee has committed unprofessional conduct, provided that the appropriate licensing authority may act on its own discretion independent of the initiation or completion of a criminal prosecution. Violations of this section are also subject to civil penalties of up to fifteen thousand dollars ($15,000) for each offense, which may be enforced by the Insurance Commissioner, Attorney General, or a district attorney.

(2) For an interested party, a practice of violating this section shall constitute a general business practice that discharges or administers compensation obligations in a dishonest manner, which shall be subject to a civil penalty under subdivision (e) of Section 129.5.

(3) For an interested party who is an attorney, a violation of subdivision (b) or (c) shall be referred to the Board of Governors of the State Bar of California, which shall review the facts and circumstances of any violation pursuant to subdivision (b) or (c) and take appropriate disciplinary action if the licensee has committed unprofessional conduct.

(4) Any determination regarding an employee s eligibility for compensation shall be void if that service was provided in violation of this section.

(h) The following arrangements between an interested party and another entity do not constitute a financial interest in another entity for purposes of this section:

(1) A loan between an interested party and another entity, if the loan has commercially reasonable terms, bears interest at the prime rate or a higher rate that does not constitute usury, and is adequately secured, and the loan terms are not affected by either the interested party s referral of any employee or the volume of services provided by the entity that receives the referral.

(2) A lease of space or equipment between an interested party and another entity, if the lease is written, has commercially reasonable terms, has a fixed periodic rent payment, has a term of one year or more, and the lease payments are not affected by either the interested party s referral of any person or the volume of services provided by the entity that receives the referral.

(3) An interested party s ownership of the corporate investment securities of another entity, including shares, bonds, or other debt instruments that were purchased on terms that are available to the general public through a licensed securities exchange or NASDAQ.

(i) The prohibitions described in this section do not apply to any of the following:

(1) Services performed by, or determinations of compensation issues made by, employees of an interested party in the course of that employment.

(2) A referral for legal services if that referral is not prohibited by the Rules of Professional Conduct of the State Bar.

(3) A physician s referral that is exempted by Section 139.31 from the prohibitions prescribed by Section 139.3.

(Added by Stats. 2012, Ch. 363, Sec. 6. Effective January 1, 2013.)



139.4

(a) The administrative director may review advertising copy to ensure compliance with Section 651 of the Business and Professions Code and may require qualified medical evaluators to maintain a file of all advertising copy for a period of 90 days from the date of its use. Any file so required to be maintained shall be available to the administrative director upon the administrative director s request for review.

(b) No advertising copy shall be used after its use has been disapproved by the administrative director and the qualified medical evaluator has been notified in writing of the disapproval.

(c) A qualified medical evaluator who is found by the administrative director to have violated any provision of this section may be terminated, suspended, or placed on probation.

(d) Proceedings to determine whether a violation of this section has occurred shall be conducted pursuant to Chapter 4 (commencing with Section 11370) of Part 1 of Division 3 of Title 2 of the Government Code.

(e) The administrative director shall adopt regulations governing advertising by physicians with respect to industrial injuries or illnesses.

(f) Subdivision (a) shall not be construed to alter the application of Section 651 of the Business and Professions Code.

(Amended by Stats. 2003, Ch. 639, Sec. 13. Effective January 1, 2004.)



139.43

(a) No person or entity shall advertise, print, display, publish, distribute, or broadcast, or cause or permit to be advertised, printed, displayed, published, distributed, or broadcast in any manner, any statement concerning services or benefits to be provided to an injured worker, that is paid for directly or indirectly by that person or entity and is false, misleading, or deceptive, or that omits material information necessary to make the statement therein not false, misleading, or deceptive.

(b) As soon as reasonably possible, but not later than January 1, 1994, the administrative director shall adopt regulations governing advertising by persons or entities other than physicians and attorneys with respect to services or benefits for injured workers. In promulgating regulations pursuant to this subdivision, the administrative director shall review existing regulations, including those adopted by the State Bar, to identify those regulatory approaches that may serve as a model for regulations required by this subdivision.

(c) A violation of subdivision (a) is a misdemeanor, punishable by incarceration in the county jail for not more than one year, or by a fine not exceeding ten thousand dollars ($10,000), or both.

(d) This section shall not apply to physicians or attorneys. It is the intent of the Legislature to exempt physicians and attorneys from this section because the conduct regulated by this section, with respect to physicians and attorneys, is governed by other provisions of law.

(Amended by Stats. 2004, Ch. 193, Sec. 138. Effective January 1, 2005.)



139.45

(a) In promulgating regulations pursuant to Sections 139.4 and 139.43, the administrative director shall take particular care to preclude any advertisements with respect to industrial injuries or illnesses that are false or mislead the public with respect to workers compensation. In promulgating rules with respect to advertising, the State Bar and physician licensing boards shall also take particular care to achieve the same goal.

(b) For purposes of subdivision (a), false or misleading advertisements shall include advertisements that do any of the following:

(1) Contain an untrue statement.

(2) Contain any matter, or present or arrange any matter in a manner or format that is false, deceptive, or that tends to confuse, deceive, or mislead.

(3) Omit any fact necessary to make the statement made, in the light of the circumstances under which the statement is made, not misleading.

(4) Are transmitted in any manner that involves coercion, duress, compulsion, intimidation, threats, or vexatious or harassing conduct.

(5) Entice a person to respond by the offering of any consideration, including a good or service but excluding free medical evaluations or treatment, that would be provided either at no charge or for less than market value. No free medical evaluation or treatment shall be offered for the purpose of defrauding any entity.

(Amended by Stats. 2003, Ch. 639, Sec. 14. Effective January 1, 2004.)



139.47

The Director of Industrial Relations shall establish and maintain a program to encourage, facilitate, and educate employers to provide early and sustained return to work after occupational injury or illness. The program shall do both of the following:

(a) Develop educational materials and guides, in easily understandable language in both print and electronic form, for employers, health care providers, employees, and labor unions. These materials shall address issues including, but not limited to, early return to work, assessment of functional abilities and limitations, development of appropriate work restrictions, job analysis, worksite modifications, assistive equipment and devices, and available resources.

(b) Conduct training for employee and employer organizations and health care providers concerning the accommodation of injured employees and the prevention of reinjury.

(Added by Stats. 2002, Ch. 6, Sec. 40. Effective January 1, 2003.)



139.48

(a) There is in the department a return-to-work program administered by the director, funded by one hundred twenty million dollars ($120,000,000) annually derived from non-General Funds of the Workers Compensation Administration Revolving Fund, for the purpose of making supplemental payments to workers whose permanent disability benefits are disproportionately low in comparison to their earnings loss. Moneys shall remain available for use by the return-to-work program without respect to the fiscal year.

(b) Eligibility for payments and the amount of payments shall be determined by regulations adopted by the director, based on findings from studies conducted by the director in consultation with the Commission on Health and Safety and Workers Compensation. Determinations of the director shall be subject to review at the trial level of the appeals board upon the same grounds as prescribed for petitions for reconsideration.

(c) This section shall apply only to injuries sustained on or after January 1, 2013.

(Amended by Stats. 2013, Ch. 28, Sec. 37. Effective June 27, 2013.)



139.5

(a) (1) The administrative director shall contract with one or more independent medical review organizations and one or more independent bill review organizations to conduct reviews pursuant to Article 2 (commencing with Section 4600) of Chapter 2 of Part 2 of Division 4. The independent review organizations shall be independent of any workers compensation insurer or workers compensation claims administrator doing business in this state. The administrative director may establish additional requirements, including conflict-of-interest standards, consistent with the purposes of Article 2 (commencing with Section 4600) of Chapter 2 of Part 2 of Division 4, that an organization shall be required to meet in order to qualify as an independent review organization and to assist the division in carrying out its responsibilities.

(2) To enable the independent review program to go into effect for injuries occurring on or after January 1, 2013, and until the administrative director establishes contracts as otherwise specified by this section, independent review organizations under contract with the Department of Managed Health Care pursuant to Section 1374.32 of the Health and Safety Code may be designated by the administrative director to conduct reviews pursuant to Article 2 (commencing with Section 4600) of Chapter 2 of Part 2 of Division 4. The administrative director may use an interagency agreement to implement the independent review process beginning January 1, 2013. The administrative director may initially contract directly with the same organizations that are under contract with the Department of Managed Health Care on substantially the same terms without competitive bidding until January 1, 2015.

(b) (1) The independent medical review organizations and the medical professionals retained to conduct reviews shall be deemed to be consultants for purposes of this section.

(2) There shall be no monetary liability on the part of, and no cause of action shall arise against, any consultant on account of any communication by that consultant to the administrative director or any other officer, employee, agent, contractor, or consultant of the Division of Workers Compensation, or on account of any communication by that consultant to any person when that communication is required by the terms of a contract with the administrative director pursuant to this section and the consultant does all of the following:

(A) Acts without malice.

(B) Makes a reasonable effort to determine the facts of the matter communicated.

(C) Acts with a reasonable belief that the communication is warranted by the facts actually known to the consultant after a reasonable effort to determine the facts.

(3) The immunities afforded by this section shall not affect the availability of any other privilege or immunity which may be afforded by law. Nothing in this section shall be construed to alter the laws regarding the confidentiality of medical records.

(c) (1) An organization contracted to perform independent medical review or independent bill review shall be required to employ a medical director who shall be responsible for advising the contractor on clinical issues. The medical director shall be a physician and surgeon licensed by the Medical Board of California or the California Osteopathic Medical Board.

(2) The independent review organization, any experts it designates to conduct a review, or any officer, director, or employee of the independent review organization shall not have any material professional, familial, or financial affiliation, as determined by the administrative director, with any of the following:

(A) The employer, insurer or claims administrator, or utilization review organization.

(B) Any officer, director, employee of the employer, or insurer or claims administrator.

(C) A physician, the physician s medical group, the physician s independent practice association, or other provider involved in the medical treatment in dispute.

(D) The facility or institution at which either the proposed health care service, or the alternative service, if any, recommended by the employer, would be provided.

(E) The development or manufacture of the principal drug, device, procedure, or other therapy proposed by the employee whose treatment is under review, or the alternative therapy, if any, recommended by the employer.

(F) The employee or the employee s immediate family, or the employee s attorney.

(d) The independent review organizations shall meet all of the following requirements:

(1) The organization shall not be an affiliate or a subsidiary of, nor in any way be owned or controlled by, a workers compensation insurer, claims administrator, or a trade association of workers compensation insurers or claims administrators. A board member, director, officer, or employee of the independent review organization shall not serve as a board member, director, or employee of a workers compensation insurer or claims administrator. A board member, director, or officer of a workers compensation insurer or claims administrator or a trade association of workers compensation insurers or claims administrators shall not serve as a board member, director, officer, or employee of an independent review organization.

(2) The organization shall submit to the division the following information upon initial application to contract under this section and, except as otherwise provided, annually thereafter upon any change to any of the following information:

(A) The names of all stockholders and owners of more than 5 percent of any stock or options, if a publicly held organization.

(B) The names of all holders of bonds or notes in excess of one hundred thousand dollars ($100,000), if any.

(C) The names of all corporations and organizations that the independent review organization controls or is affiliated with, and the nature and extent of any ownership or control, including the affiliated organization s type of business.

(D) The names and biographical sketches of all directors, officers, and executives of the independent review organization, as well as a statement regarding any past or present relationships the directors, officers, and executives may have with any employer, workers compensation insurer, claims administrator, medical provider network, managed care organization, provider group, or board or committee of an employer, workers compensation insurer, claims administrator, medical provider network, managed care organization, or provider group.

(E) (i) The percentage of revenue the independent review organization receives from expert reviews, including, but not limited to, external medical reviews, quality assurance reviews, utilization reviews, and bill reviews.

(ii) The names of any workers compensation insurer, claims administrator, or provider group for which the independent review organization provides review services, including, but not limited to, utilization review, bill review, quality assurance review, and external medical review. Any change in this information shall be reported to the department within five business days of the change.

(F) A description of the review process, including, but not limited to, the method of selecting expert reviewers and matching the expert reviewers to specific cases.

(G) A description of the system the independent medical review organization uses to identify and recruit medical professionals to review treatment and treatment recommendation decisions, the number of medical professionals credentialed, and the types of cases and areas of expertise that the medical professionals are credentialed to review.

(H) A description of how the independent review organization ensures compliance with the conflict-of-interest requirements of this section.

(3) The organization shall demonstrate that it has a quality assurance mechanism in place that does all of the following:

(A) Ensures that any medical professionals retained are appropriately credentialed and privileged.

(B) Ensures that the reviews provided by the medical professionals or bill reviewers are timely, clear, and credible, and that reviews are monitored for quality on an ongoing basis.

(C) Ensures that the method of selecting medical professionals for individual cases achieves a fair and impartial panel of medical professionals who are qualified to render recommendations regarding the clinical conditions and the medical necessity of treatments or therapies in question.

(D) Ensures the confidentiality of medical records and the review materials, consistent with the requirements of this section and applicable state and federal law.

(E) Ensures the independence of the medical professionals or bill reviewers retained to perform the reviews through conflict-of-interest policies and prohibitions, and ensures adequate screening for conflicts of interest, pursuant to paragraph (5).

(4) Medical professionals selected by independent medical review organizations to review medical treatment decisions shall be licensed physicians, as defined by Section 3209.3, in good standing, who meet the following minimum requirements:

(A) The physician shall be a clinician knowledgeable in the treatment of the employee s medical condition, knowledgeable about the proposed treatment, and familiar with guidelines and protocols in the area of treatment under review.

(B) Notwithstanding any other provision of law, the physician shall hold a nonrestricted license in any state of the United States, and for physicians and surgeons holding an M.D. or D.O. degree, a current certification by a recognized American medical specialty board in the area or areas appropriate to the condition or treatment under review. The independent medical review organization shall give preference to the use of a physician licensed in California as the reviewer.

(C) The physician shall have no history of disciplinary action or sanctions, including, but not limited to, loss of staff privileges or participation restrictions, taken or pending by any hospital, government, or regulatory body.

(D) Commencing January 1, 2014, the physician shall not hold an appointment as a qualified medical evaluator pursuant to Section 139.2.

(5) Neither the expert reviewer, nor the independent review organization, shall have any material professional, material familial, or material financial affiliation with any of the following:

(A) The employer, workers compensation insurer or claims administrator, or a medical provider network of the insurer or claims administrator, except that an academic medical center under contract to the insurer or claims administrator to provide services to employees may qualify as an independent medical review organization provided it will not provide the service and provided the center is not the developer or manufacturer of the proposed treatment.

(B) Any officer, director, or management employee of the employer or workers compensation insurer or claims administrator.

(C) The physician, the physician s medical group, or the independent practice association (IPA) proposing the treatment.

(D) The institution at which the treatment would be provided.

(E) The development or manufacture of the treatment proposed for the employee whose condition is under review.

(F) The employee or the employee s immediate family.

(6) For purposes of this subdivision, the following terms shall have the following meanings:

(A) Material familial affiliation means any relationship as a spouse, child, parent, sibling, spouse s parent, or child s spouse.

(B) Material financial affiliation means any financial interest of more than 5 percent of total annual revenue or total annual income of an independent review organization or individual to which this subdivision applies. Material financial affiliation does not include payment by the employer to the independent review organization for the services required by the administrative director s contract with the independent review organization, nor does material financial affiliation include an expert s participation as a contracting medical provider where the expert is affiliated with an academic medical center or a National Cancer Institute-designated clinical cancer research center.

(C) Material professional affiliation means any physician-patient relationship, any partnership or employment relationship, a shareholder or similar ownership interest in a professional corporation, or any independent contractor arrangement that constitutes a material financial affiliation with any expert or any officer or director of the independent review organization. Material professional affiliation does not include affiliations that are limited to staff privileges at a health facility.

(e) The division shall provide, upon the request of any interested person, a copy of all nonproprietary information, as determined by the administrative director, filed with it by an independent review organization under contract pursuant to this section. The division may charge a fee to the interested person for copying the requested information.

(f) The Legislature finds and declares that the services described in this section are of such a special and unique nature that they must be contracted out pursuant to paragraph (3) of subdivision (b) of Section 19130 of the Government Code. The Legislature further finds and declares that the services described in this section are a new state function pursuant to paragraph (2) of subdivision (b) of Section 19130 of the Government Code.

(Amended by Stats. 2013, Ch. 287, Sec. 3. Effective January 1, 2014.)



139.6

(a) The administrative director shall establish and effect within the Division of Workers Compensation a continuing program to provide information and assistance concerning the rights, benefits, and obligations of the workers compensation law to employees and employers subject thereto. The program shall include, but not be limited to, the following:

(1) The preparation, publishing, and as necessary, updating, of guides to the California workers compensation system for employees and employers. The guides shall detail, in easily understandable language, the rights and obligations of employees and employers, the procedures for obtaining benefits, and the means provided for resolving disputes. Separate guides may be prepared for employees and employers. The appropriate guide shall be provided to all labor and employer organizations known to the administrative director, and to any other person upon request.

(2) The preparation, publishing, and as necessary, updating, of a pamphlet advising injured workers of their basic rights under workers compensation law, and informing them of rights under the Americans with Disabilities Act, and the provisions of the Fair Employment and Housing Act relating to individuals with a disability. The pamphlet shall be written in easily understandable language. The pamphlet shall be available in both English and Spanish, and shall include basic information concerning the circumstances under which injured employees are entitled to the various types of workers compensation benefits, the protections against discrimination because of an injury, the procedures for resolving any disputes which arise, and the right to seek information and advice from an information and assistance officer or an attorney.

(b) In each district office of the division, the administrative director shall appoint an information and assistance officer, and any other deputy information and assistance officers as the work of the district office may require. The administrative director shall provide office facilities and clerical support appropriate to the functions of these information and assistance officers.

(c) Each information and assistance officer shall be responsible for the performance of the following duties:

(1) Providing continuing information concerning rights, benefits, and obligations under workers compensation laws to injured workers, employers, lien claimants, and other interested parties.

(2) Upon request by the injured worker, assisting in the prompt resolution of misunderstanding, disputes, and controversies arising out of claims for compensation, without formal proceedings, in order that full and timely compensation benefits shall be furnished. In performing this duty, information and assistance officers shall not be responsible for reviewing applications for adjudication or declarations of readiness to proceed. This function shall be performed by workers compensation judges. This function may also be performed by settlement conference referees upon delegation by the appeals board.

(3) Distributing any information pamphlets in English and Spanish as are prepared and approved by the administrative director to all inquiring injured workers and any other parties that may request copies of these pamphlets.

(4) Establishing and maintaining liaison with the persons located in the geographic area served by the district office, with other affected state agencies, and with organizations representing employees, employers, insurers, and the medical community.

(Amended by Stats. 1993, Ch. 121, Sec. 23. Effective July 16, 1993.)






CHAPTER 6. Occupational Safety and Health Standards Board

140

(a) There is in the Department of Industrial Relations, the Occupational Safety and Health Standards Board which consists of seven members who shall be appointed by the Governor. Two members shall be from the field of management, two members shall be from the field of labor, one member shall be from the field of occupational health, one member shall be from the field of occupational safety and one member shall be from the general public. Members representing occupational safety and health fields and the public member shall be selected from other than the fields of management or labor.

(b) Terms of office for members of the Industrial Safety Board shall expire 60 days after the effective date of the amendment of this section enacted at the 1973 74 Regular Session. Newly appointed members of the Occupational Safety and Health Standards Board shall assume their duties upon that date.

(c) The Governor shall designate the chairman of the board from the membership of the board. The person so designated shall hold the office of chairman at the pleasure of the Governor. The chairman shall designate a member of the board to act as chairman in his absence.

(d) As used in this chapter, board means the Occupational Safety and Health Standards Board.

(e) All references in this or any other code to the Industrial Safety Board shall be deemed to mean the Occupational Safety and Health Standards Board.

(Amended by Stats. 1973, Ch. 993.)



141

(a) The terms of office of the members of the board shall be four years and they shall hold office until the appointment and qualification of a successor. The terms of the members of the board first appointed shall expire as follows: three members, one representative from management, one representative from labor, and one representative from occupational health, on June 1, 1974; three members, one representative from management, one representative from labor, and one representative from occupational safety, on June 1, 1975; one member June 1, 1976. The terms shall thereafter expire in the same relative order. Vacancies occurring shall be filled by appointment to the unexpired term.

(b) Each member of the board shall receive one hundred dollars ($100) for each day of his or her actual attendance at meetings of the board, and other official business of the board, and his or her actual and necessary traveling expenses incurred in the performance of his or her duty as a member.

(Amended by Stats. 2004, Ch. 183, Sec. 254. Effective January 1, 2005.)



142

The Division of Occupational Safety and Health shall enforce all occupational safety and health standards adopted pursuant to this chapter, and those heretofore adopted by the Industrial Accident Commission or the Industrial Safety Board. General safety orders heretofore adopted by the Industrial Accident Commission or the Industrial Safety Board shall continue to remain in effect, but they may be amended or repealed pursuant to this chapter.

(Amended by Stats. 2002, Ch. 1124, Sec. 40. Effective September 30, 2002.)



142.1

The board shall meet at least monthly. The meetings shall be rotated throughout the state at locations designated by the chairman. All meetings held by the board shall be open and public. Written notice of all meetings and a proposed agenda shall be given to all persons who make request for the notice in writing to the board.

(Amended by Stats. 1985, Ch. 657, Sec. 1.)



142.2

At each of its meetings, the board shall make time available to interested persons to propose new or revised orders or standards appropriate for adoption pursuant to this chapter or other items concerning occupational safety and health. The board shall consider such proposed orders or standards and report its decision no later than six months following receipt of such proposals.

(Added by Stats. 1973, Ch. 993.)



142.3

(a) (1) The board, by an affirmative vote of at least four members, may adopt, amend or repeal occupational safety and health standards and orders. The board shall be the only agency in the state authorized to adopt occupational safety and health standards.

(2) The board shall adopt standards at least as effective as the federal standards for all issues for which federal standards have been promulgated under Section 6 of the Occupational Safety and Health Act of 1970 (P.L. 91-596) within six months of the promulgation date of the federal standards and which, when applicable to products which are distributed or used in interstate commerce, are required by compelling local conditions and do not unduly burden interstate commerce.

(3) No standard or amendment to any standard adopted by the board that is substantially the same as a federal standard shall be subject to Article 5 (commencing with Section 11346) and Article 6 (commencing with Section 11349) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code. For purposes of this subdivision, substantially the same means identical to the federal standard with the exception of editorial and format differences needed to conform to other state laws and standards.

(4) If a federal standard is promulgated and no state standard that is at least as effective as the federal standard is adopted by the board within six months of the date of promulgation of the federal standard, the following provisions shall apply unless adoption of the state standard is imminent:

(A) If there is no existing state standard covering the same issues, the federal standard shall be deemed to be a standard adopted by the board and enforceable by the division pursuant to Section 6317. This standard shall not be subject to Article 5 (commencing with Section 11346) and Article 6 (commencing with Section 11349) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(B) If a state standard is in effect at the time a federal standard is promulgated covering the same issue or issues, the board may adopt the federal standard, or a portion thereof, as a standard enforceable by the division pursuant to Section 6317; provided, however, if a federal standard or portion thereof is adopted which replaces an existing state standard or portion thereof, the federal standard shall be as effective as the state standard or portion thereof. No adoption of or amendment to any federal standard, or portion thereof shall be subject to Article 5 (commencing with Section 11346) and Article 6 (commencing with Section 11349) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(C) Any state standard adopted pursuant to subparagraph (A) or (B) shall become effective at the time the standard is filed with the Secretary of State, unless otherwise provided, but shall not take effect before the effective date of the equivalent federal standard and shall remain in effect for six months unless readopted by the board for an additional six months or superseded by a standard adopted by the board pursuant to paragraph (2) of subdivision (a).

(D) Any standard adopted pursuant to subparagraph (A), (B), or (C), shall be published in Title 8 of the California Code of Regulations in a manner similar to any other standards adopted pursuant to paragraphs (1) and (2) of subdivision (a) of this section.

(b) The State Building Standards Commission shall codify and publish in a semiannual supplement to the California Building Standards Code, or in a more frequent supplement if required by federal law, all occupational safety and health standards that would otherwise meet the definition of a building standard described in Section 18909 of the Health and Safety Code adopted by the board in the State Building Standards Code without reimbursement from the board. These occupational safety and health standards may also be published by the Occupational Safety and Health Standards Board in other provisions in Title 8 of the California Code of Regulations prior to publication in the California Building Standards Code if that other publication includes an appropriate identification of occupational safety and health standards contained in the other publication.

(c) Any occupational safety or health standard or order promulgated under this section shall prescribe the use of labels or other appropriate forms of warning as are necessary to ensure that employees are apprised of all hazards to which they are exposed, relevant symptoms and appropriate emergency treatment, and proper conditions and precautions for safe use or exposure. Where appropriate, these standards or orders shall also prescribe suitable protective equipment and control or technological procedures to be used in connection with these hazards and shall provide for monitoring or measuring employee exposure at such locations and intervals and in a manner as may be necessary for the protection of employees. In addition, where appropriate, the occupational safety or health standard or order shall prescribe the type and frequency of medical examinations or other tests which shall be made available, by the employer or at his or her cost, to employees exposed to such hazards in order to most effectively determine whether the health of such employee is adversely affected by this exposure.

(d) The results of these examinations or tests shall be furnished only to the Division of Occupational Safety and Health, the State Department of Health Services, any other authorized state agency, the employer, the employee, and, at the request of the employee, to his or her physician.

(Amended by Stats. 2002, Ch. 1124, Sec. 41. Effective September 30, 2002.)



142.4

(a) Occupational safety and health standards and orders shall be adopted, amended, or repealed as provided in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, except as modified by this chapter.

(b) If an emergency regulation is based upon an emergency temporary standard published in the Federal Register by the Secretary of Labor pursuant to Section 6(c)(1) of the Federal Occupational Safety and Health Act of 1970 (P.L. 91-596; 29 U.S.C. Sec. 655(c)(1)), the 120-day period specified in Section 11346.1 of the Government Code shall be deemed not to expire until 120 days after a permanent standard is promulgated by the Secretary of Labor pursuant to Section 6(c)(3) of the Federal Occupational Safety and Health Act of 1970 (29 U.S.C. Sec. 655(c)(3)).

(Amended by Stats. 2006, Ch. 538, Sec. 478. Effective January 1, 2007.)



142.7

(a) On or before October 1, 1987, the board shall adopt an occupational safety and health standard concerning hazardous substance removal work, so as to protect most effectively the health and safety of employees. The standard shall include, but not be limited to, requirements for all of the following:

(1) Specific work practices.

(2) Certification of all employees engaged in hazardous substance removal-related work, except that no certification shall be required for an employee whose only activity is the transportation of hazardous substances which are subject to the requirement for a certificate under Section 12804.1 of the Vehicle Code.

(3) Certification of supervisors with sufficient experience and authority to be responsible for hazardous substance removal work.

(4) Designation of a qualified person who shall be responsible for scheduling any air sampling, laboratory calibration of sampling equipment, evaluation of soil or other contaminated materials sampling results, and for conducting any equipment testing and evaluating the results of the tests.

(5) Requiring that a safety and health conference be held for all hazardous substance removal jobs before the start of actual work. The conference shall include representatives of the owner or contracting agency, the contractor, the employer, employees, and employee representatives, and shall include a discussion of the employer s safety and health program and the means, methods, devices, processes, practices, conditions, or operations which the employer intends to use in providing a safe and healthy place of employment.

(b) For purposes of this section, hazardous substance removal work means cleanup work at any of the following:

(1) A site where removal or remedial action is taken pursuant to either of the following:

(A) Chapter 6.8 (commencing with Section 25300) of Division 20 of the Health and Safety Code, regardless of whether the site is listed pursuant to Section 25356 of the Health and Safety Code.

(B) The federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. Sec. 9601 et seq.).

(2) A site where corrective action is taken pursuant to Section 25187 or 25200.10 of the Health and Safety Code or the federal Resource Conservation and Recovery Act of 1976 (42 U.S.C. Sec. 6901 et seq.).

(3) A site where cleanup of a discharge of a hazardous substance is required pursuant to Division 7 (commencing with Section 13000) of the Water Code.

(4) A site where removal or remedial action is taken because a hazardous substance has been discharged or released in an amount that is reportable pursuant to Section 13271 of the Water Code or the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. Sec. 9601 et seq.). Hazardous substance removal work does not include work related to a hazardous substance spill on a highway.

(c) Until the occupational safety and health standard required by subdivision (a) is adopted by the board and becomes effective, the occupational safety and health standard concerning hazardous substance removal work shall be the standard adopted by the federal government and codified in Section 1910.120 of Title 29 of the Code of Federal Regulations. In addition, before actual work is started on a hazardous substance removal job, a safety and health conference shall be held that shall include the participants and involve a discussion of the subjects described in paragraph (5) of subdivision (a).

(Amended by Stats. 1990, Ch. 1188, Sec. 1. Effective September 24, 1990.)



143

(a) Any employer may apply to the board for a permanent variance from an occupational safety and health standard, order, special order, or portion thereof, upon a showing of an alternate program, method, practice, means, device, or process which will provide equal or superior safety for employees.

(b) The board shall issue such variance if it determines on the record, after opportunity for an investigation where appropriate and a hearing, that the proponent of the variance has demonstrated by a preponderance of the evidence that the conditions, practices, means, methods, operations, or processes used or proposed to be used by an employer will provide employment and places of employment to his employees which are as safe and healthful as those which would prevail if he complied with the standard. The variance so issued shall prescribe the conditions the employer must maintain, and the practices, means, methods, operations, and processes which he must adopt and utilize to the extent they differ from the standard in question.

(c) The board is authorized to grant a variance from any standard or portion thereof whenever it determines such variance is necessary to permit an employer to participate in an experiment approved by the director designed to demonstrate or validate new and improved techniques to safeguard the health or safety of workers.

(d) A permanent variance may be modified or revoked upon application by an employer, employees, or the division, or by the board on its own motion, in the manner prescribed for its issuance under this section at any time.

(Amended by Stats. 1974, Ch. 1284.)



143.1

The board shall conduct hearings on such requests for a permanent variance after employees or employee representatives are properly notified and given an opportunity to appear. All board decisions on permanent variance requests shall be final except for any rehearing or judicial review provided for by law.

(Added by Stats. 1973, Ch. 993.)



143.2

The board, acting as a whole, may adopt, amend, or repeal rules of practice and procedure pertaining to hearings on applications for permanent variances, variance appeals, and other matters within its jurisdiction. All rules of practice and procedure amendments thereto, or repeal thereof, shall be made in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2004, Ch. 183, Sec. 255. Effective January 1, 2005.)



144

(a) The authority of any agency, department, division, bureau or any other political subdivision other than the Division of Occupational Safety and Health to assist in the administration or enforcement of any occupational safety or health standard, order, or rule adopted pursuant to this chapter shall be contained in a written agreement with the Department of Industrial Relations or an agency authorized by the department to enter into such agreement.

(b) No such agreement shall deprive the Division of Occupational Safety and Health or other state agency to which authority has been delegated of any power or authority of the state agency.

(c) Such an agreement may provide for the right of access of an authorized representative of the designated agency to enter any place of employment which is under the jurisdiction of the Division of Occupational Safety and Health.

(d) If any representative of an agency operating under such an agreement becomes aware of an imminent hazard, he shall notify the employer and affected employees of the hazard and immediately notify the Division of Occupational Safety and Health.

(e) Nothing in this section shall affect or limit the authority of any state or local agency as to any matter other than the enforcement of occupational safety and health standards adopted by the board; however, nothing herein shall limit or reduce the authority of local agencies to adopt and enforce higher standards relating to occupational safety and health for their own employees.

(Amended by Stats. 1979, Ch. 72.)



144.5

(a) The Division of Occupational Safety and Health in connection with the enforcement of occupational safety and health standards adopted pursuant to this chapter shall do all of the following:

(1) Conduct inspections or investigations related to specific workplaces for the evaluation of occupational health problems or environmental conditions which may be harmful to the health of employees.

(2) Upon request of any employer or employee, or on its own initiative, conduct special investigations or studies of occupational health problems which are unrelated to a specific enforcement action to the extent the circumstances indicate and priorities permit.

(3) Provide a continuing program of training for safety engineers of the Division of Occupational Safety and Health in the recognition of health hazards, in dealing with such hazards that do not require specialized competence or equipment and in acquainting them with the skills available from the State Department of Health Services and local health agencies.

(b) (1) When requested by a local health department, the Division of Occupational Safety and Health shall enter into a written agreement with such local health department to conduct inspections and evaluations of occupational health problems, including environmental and sanitary conditions, in places of employment.

(2) Any such agreement shall be subject to the provisions of Section 144. It shall be entered into only after a finding that the local health department can meet the necessary standards of performance for inspections and evaluations to be conducted pursuant to the agreement.

(3) Such agreement shall not be binding upon either party unless and until it has been fully approved by the United States Department of Labor.

(4) Such agreements shall be completed by the Division of Occupational Safety and Health and submitted for approval to the United States Department of Labor not later than six months from the date of request by the local health department.

(5) Inspection services performed under the agreement shall be conducted pursuant to the occupational safety and health standards adopted pursuant to this chapter.

(Amended by Stats. 1979, Ch. 72.)



144.6

In promulgating standards dealing with toxic materials or harmful physical agents, the board shall adopt that standard which most adequately assures, to the extent feasible, that no employee will suffer material impairment of health or functional capacity even if such employee has regular exposure to a hazard regulated by such standard for the period of his working life. Development of standards under this section shall be based upon research, demonstrations, experiments, and such other information as may be appropriate. In addition to the attainment of the highest degree of health and safety protection for the employee, other considerations shall be the latest available scientific data in the field, the reasonableness of the standards, and experience gained under this and other health and safety laws. Whenever practicable, the standard promulgated shall be expressed in terms of objective criteria and of the performance desired.

(Amended by Stats. 1976, Ch. 963.)



144.7

(a) The board shall, no later than January 15, 1999, adopt an emergency regulation revising the bloodborne pathogen standard currently set forth in Section 5193 of Title 8 of the California Code of Regulations in accordance with subdivision (b). Following adoption of the emergency regulation, the board shall complete the regulation adoption process and shall formally adopt a regulation embodying a bloodborne pathogen standard meeting the requirements of subdivision (b), which regulation shall become operative no later than August 1, 1999. Notwithstanding Section 11346.1 of the Government Code, the emergency regulation adopted pursuant to this subdivision shall remain in effect until the nonemergency regulation becomes operative or until August 1, 1999, whichever first occurs.

(b) The board shall adopt a standard, as described in subdivision (a), to be developed by the Division of Occupational Safety and Health. The standard shall include, but not be limited to, the following:

(1) A revised definition of engineering controls that includes sharps injury prevention technology including, but not limited to, needleless systems and needles with engineered sharps injury protection, which shall be defined in the standard.

(2) A requirement that sharps injury prevention technology specified in paragraph (1) be included as engineering or work practice controls, except in cases where the employer or other appropriate party can demonstrate circumstances in which the technology does not promote employee or patient safety or interferes with a medical procedure. Those circumstances shall be specified in the standard, and shall include, but not be limited to, circumstances where the technology is medically contraindicated or not more effective than alternative measures used by the employer to prevent exposure incidents.

(3) A requirement that written exposure control plans include an effective procedure for identifying and selecting existing sharps injury prevention technology of the type specified in paragraph (1).

(4) A requirement that written exposure control plans be updated when necessary to reflect progress in implementing the sharps injury prevention technology specified in paragraph (1).

(5) A requirement that information concerning exposure incidents be recorded in a sharps injury log, including, but not limited to, the type and brand of device involved in the incident.

(c) The Division of Occupational Safety and Health may consider and propose for adoption by the board additional revisions to the bloodborne pathogen standards to prevent sharps injuries or exposure incidents including, but not limited to, training requirements and measures to increase vaccinations.

(d) The Division of Occupational Safety and Health and the State Department of Health Services shall jointly compile and maintain a list of existing needleless systems and needles with engineered sharps injury protection, which shall be available to assist employers in complying with the requirements of the bloodborne pathogen standard adopted pursuant to this section. The list may be developed from existing sources of information, including, but not limited to, the federal Food and Drug Administration, the federal Centers for Disease Control, the National Institute of Occupational Safety and Health, and the United States Department of Veterans Affairs.

(Amended by Stats. 2001, Ch. 370, Sec. 2. Effective January 1, 2002.)



144.8

(a) As used in this section the following definitions shall apply:

(1) Antineoplastic drug means a chemotherapeutic agent that controls or kills cancer cells.

(2) NIOSH means the National Institute for Occupational Safety and Health.

(b) The board shall adopt an occupational safety and health standard for the handling of antineoplastic drugs in health care facilities regardless of the setting. In developing the standard, the board shall consider input from hospitals, practicing physicians from impacted specialties, including oncology, organizations representing health care personnel, including registered nurses and pharmacists, and other stakeholders, and shall determine a reasonable time for facilities to implement new requirements imposed by the adopted standard. The standard, to the extent feasible, shall be consistent with and not exceed recommendations in the NIOSH 2004 alert entitled Preventing Occupational Exposures to Antineoplastic and Other Hazardous Drugs in Health Care Settings, as updated in 2010. The standard may incorporate applicable updates and changes to NIOSH guidelines.

(Added by Stats. 2013, Ch. 678, Sec. 2. Effective January 1, 2014.)



145

The board may employ necessary assistants, officers, experts, and such other employees as it deems necessary. All such personnel of the board shall be under the supervision of the chairman of the board or an executive officer to whom he delegates such responsibility. All such personnel shall be appointed pursuant to the State Civil Service Act (Part 1 (commencing with Section 18000) of Division 5 of Title 2 of the Government Code), except for the one exempt deputy or employee allowed by subdivision (e) of Section 4 of Article XXIV of the California Constitution.

(Repealed and added by Stats. 1973, Ch. 993.)



145.1

The board and its duly authorized representatives in the performance of its duties shall have the powers of a head of a department as set forth in Article 2 (commencing with Section 11180) of Chapter 2 of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1973, Ch. 993.)



146

In the conduct of hearings related to permanent variances, the board and its representatives are not bound by common law or statutory rules of evidence or by technical or formal rules of procedure but shall conduct the hearings in accordance with Article 8 (commencing with Section 11435.05) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of, and Section 11513 of, the Government Code. A full and complete record shall be kept of all proceedings.

(Amended by Stats. 1995, Ch. 938, Sec. 72.8. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



147

The board shall refer to the Division of Occupational Safety and Health for evaluation any proposed occupational safety or health standard or variance from adopted standards received by the board from sources other than the division. The division shall submit a report on the proposed standard or variance within 60 days of receipt thereof.

(Amended by Stats. 1979, Ch. 72.)



147.1

In connection with the development and promulgation of occupational health standards the Division of Occupational Safety and Health shall perform all of the following functions:

(a) Analyze proposed and new federal occupational health standards, evaluate their impact on California, determine any necessity for their modification, and present proposed standards to the board in sufficient time for the board to conduct hearings and adopt standards within the time required.

(b) Maintain liaison with the National Institute of Occupational Safety and Health and the federal Occupational Safety and Health Administration in the development of recommended federal standards and when appropriate provide representation on federal advisory committees dealing with the development of occupational health standards.

(c) On occupational health issues not covered by federal standards maintain surveillance, determine the necessity for standards, develop and present proposed standards to the board.

(d) Evaluate any proposed occupational health standard or application for a variance of an occupational health standard received by the board, and submit a report to the board on the proposed standard or variance within 60 days of receipt thereof.

(e) Appear and testify at board hearings and other public proceedings involving occupational health matters.

(Amended by Stats. 1979, Ch. 72.)



147.2

In accordance with Chapter 2 (commencing with Section 6350) of Part 1 of Division 5 of this code and Section 105175 of the Health and Safety Code, the Department of Industrial Relations shall, by interagency agreement with the State Department of Health Services, establish a repository of current data on toxic materials and harmful physical agents in use or potentially in use in places of employment in the state.

The repository shall fulfill all of the following functions:

(1) Provide reliable information of practical use to employers, employees, representatives of employees, and other governmental agencies on the possible hazards to employees of exposure to toxic materials or harmful physical agents.

(2) Collect and evaluate toxicological and epidemiological data and any other information that may be pertinent to establishing harmful effects on health of exposure to toxic materials or harmful physical agents. Nothing in this subdivision shall be construed as authorizing the repository to require employers to report any information not otherwise required by law.

(3) Recommend to the Chief of the Division of Occupational Safety and Health Administration that an occupational safety and health standard be developed whenever it has been determined that a substance in use or potentially in use in places of employment is potentially toxic at the concentrations or under the conditions used.

(4) Notify the Director of Food and Agriculture of any information developed by the repository that is relevant to carrying out his or her responsibilities under Chapters 2 (commencing with Section 12751) and 3 (commencing with Section 14001) of Division 7 of the Food and Agricultural Code.

The Director of Industrial Relations shall appoint an Advisory Committee to the repository. The Advisory Committee shall consist of four representatives from labor, four representatives from management, four active practitioners in the occupational health field, and three persons knowledgeable in biomedical statistics or information storage and retrieval systems. The Advisory Committee shall meet on a regular basis at the request of the director. The committee shall be consulted by, and shall advise the director at each phase of the structuring and functioning of the repository and alert system with regard to, the procedures, methodology, validity, and practical utility of collecting, evaluating, and disseminating information concerning hazardous substances, consistent with the primary goals and objectives of the repository.

Nothing in this section shall be construed to limit the ability of the State Department of Health Services to propose occupational safety and health standards to the Occupational Safety and Health Standards Board.

Policies and procedures shall be developed to assure, to the extent possible, that the repository uses and does not duplicate the resources of the federal government and other states.

On or before December 31 of each year, the Department of Industrial Relations shall submit a report to the Legislature detailing the implementation and operation of the repository including, but not limited to, the amount and source of funds allocated and spent on repository activities, the toxic materials and harmful physical agents investigated during the past year and recommendations made concerning them, actions taken to inform interested persons of the possible hazards of exposure to toxic materials and harmful physical agents, and any recommendations for legislative changes relating to the functions of the repository.

(Amended by Stats. 1996, Ch. 1023, Sec. 379. Effective September 29, 1996.)






CHAPTER 6.5. Occupational Safety and Health Appeals Board

148

(a) There is in the Department of Industrial Relations the Occupational Safety and Health Appeals Board, consisting of three members appointed by the Governor, subject to the approval of the Senate. One member shall be from the field of management, one shall be from the field of labor and one member shall be from the general public. The public member shall be chosen from other than the fields of management and labor. Each member of the appeals board shall devote his full time to the performance of his duties.

(b) The chairman and each member of the appeals board shall receive the annual salary provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) The Governor shall designate the chairman of the appeals board from the membership of the appeals board. The person so designated shall hold the office of chairman at the pleasure of the Governor. The chairman shall designate a member of the appeals board to act as chairman in his absence.

(Added by Stats. 1973, Ch. 993.)



148.1

Each member of the appeals board shall serve for a term of four years and until his successor is appointed and qualifies. The terms of the first three members appointed to the appeals board shall expire on the second, third, and fourth January 15th following the date of the appointment of the first appointed member. A vacancy shall be filled by the Governor, subject to the approval of the Senate by appointment for the unexpired term.

(Added by Stats. 1973, Ch. 993.)



148.2

The appeals board may employ necessary assistants, officers, experts, hearing officers, and such other employees as it deems necessary. All such personnel of the appeals board shall be under the supervision of the chairman of the appeals board or an executive officer to whom the chairman delegates such responsibility. All such personnel shall be appointed pursuant to the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code), except for the one exempt deputy or employee allowed by subdivision (e) of Section 4 of Article XXIV of the California Constitution. The salaries of the hearing officers shall be fixed by the State Personnel Board at a rate comparable to that of other referees or hearing officers in state service whose duties and responsibilities are comparable, without regard to whether such other positions have membership in the State Bar of California as a prerequisite to appointment.

(Added by Stats. 1973, Ch. 993.)



148.4

All decisions and orders of the appeals board shall be in writing.

(Added by Stats. 1973, Ch. 993.)



148.5

A decision of the appeals board is final, except for any rehearing or judicial review as permitted by Chapter 4 (commencing with Section 6600) of Part 1 of Division 5.

(Added by Stats. 1973, Ch. 993.)



148.6

A decision of the appeals board is binding on the director and the Division of Occupational Safety and Health with respect to the parties involved in the particular appeal. The director shall have the right to seek judicial review of an appeals board decision irrespective of whether or not he or she appeared or participated in the appeal to the appeals board or its hearing officer.

(Amended by Stats. 1989, Ch. 1360, Sec. 101.)



148.7

The appeals board, acting as a whole, may adopt, amend, or repeal rules of practice and procedure pertaining to hearing appeals and other matters falling within its jurisdiction. All such rules, amendments thereto, or repeals thereof shall be made in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1982, Ch. 454, Sec. 130.)



148.8

The appeals board and its duly authorized representatives in the performance of its duties shall have the powers of a head of a department as set forth in Article 2 (commencing with Section 11180) of Chapter 2 of Part 1 of Division 3 of Title 2 of the Government Code, except for Section 11185 of the Government Code.

(Added by Stats. 1973, Ch. 993.)



148.9

Decisions of the appeals board shall be made by a majority of the appeals board, except as otherwise expressly provided.

(Added by Stats. 1973, Ch. 993.)



149

The chairman of the appeals board may authorize its executive officer to act as deputy appeals board member, and may delegate authority and duties to the executive officer in the event of the absence of a member of the appeals board.

(Added by Stats. 1973, Ch. 993.)



149.5

The appeals board may award reasonable costs, including attorney s fees, consultant s fees, and witness fees, not to exceed five thousand dollars ($5,000) in the aggregate, to any employer who appeals a citation resulting from an inspection or investigation conducted on or after January 1, 1980, issued for violation of an occupational safety and health standard, rule, order, or regulation established pursuant to Chapter 6 (commencing with Section 140) of Division 1, if (1) either the employer prevails in the appeal, or the citation is withdrawn, and (2) the appeals board finds that the issuance of the citation was the result of arbitrary or capricious action or conduct by the division.

The appeals board shall adopt rules of practice and procedure to implement this section.

The payment of costs pursuant to this section shall be from funds in the regular operating budget of the division. The division shall show in its proposed budget for each fiscal year the following information with respect to the prior fiscal year:

(a) The total costs paid.

(b) The number of cases in which costs were paid.

(Added by Stats. 1979, Ch. 1077.)






CHAPTER 7. Labor Statistics and Research

150

(a) The department shall collect, compile, and present facts and statistics relating to the condition of labor in the state, including information as to cost of living, labor supply and demand, industrial relations, industrial disputes, industrial accidents and safety, labor productivity, sanitary and other conditions, prison labor, and such other matters in relation to labor as the Director of Industrial Relations deems desirable.

(b) To the extent not in conflict with this or any other section, on the date this subdivision becomes operative, the responsibilities of the Division of Labor Statistics and Research that are specified in Subchapter 1 (commencing with Section 14000) and Subchapter 2 (commencing with Section 14900) of Chapter 7 of Division 1 of Title 8 of the California Code of Regulations are reassigned to the Division of Occupational Safety and Health and the responsibilities of the Division of Labor Statistics and Research that are specified in Subchapter 3 (commencing with Section 16000) of Chapter 8 of Division 1 of Title 8 of the California Code of Regulations are reassigned to the Division of Labor Standards Enforcement.

(Amended by Stats. 2012, Ch. 46, Sec. 83. Effective June 27, 2012.)



151

(a) The department shall conduct an annual survey of the ethnic derivation of the individuals who are parties to apprentice agreements described in Section 3077. In conducting this survey, the division shall use any pertinent data which the federal government may provide to avoid duplication of effort.

(b) The Division of Apprenticeship Standards shall cooperate in the accomplishment of the survey required by this section. The occasion of this survey may be used to gather such additional current data as may be of benefit to apprenticeship programs.

(c) Data gathered pursuant to this section shall not be evidence per se of an unlawful employment practice.

(d) Nothing in this section shall be construed to authorize any state agency to require an employer to employ a specified percentage of individuals of any particular ethnic derivation irrespective of such individuals qualifications for employment.

(Amended by Stats. 2012, Ch. 46, Sec. 84. Effective June 27, 2012.)



152

The Director of Industrial Relations and authorized employees of the department may issue subpoenas to compel the attendance of witnesses and production of books, papers, and records; administer oaths; examine witnesses under oath; take the verification or proof of written instruments; and take depositions and affidavits for the purpose of carrying out the provisions of this code and performing the duties required by this chapter. They shall have free access to all places of labor. Any person, or agent or officer thereof, who willfully neglects or refuses to furnish statistics requested by the division, which are in his or her possession, or under his or her control, or who refuses to admit the director or his or her authorized employee to a place of labor, is guilty of a misdemeanor. The director may direct the chief and the employees of other divisions of the department to transmit any statistical information in their possession, or to conduct investigations and otherwise assist in the gathering of whatever statistics the director deems desirable.

(Amended by Stats. 2012, Ch. 46, Sec. 85. Effective June 27, 2012.)



153

Except as provided in Section 151 no use shall be made in the statistical or other reports prepared pursuant to this chapter of the names of persons supplying the information required under this code. Any agent or employee of the department who violates this section is guilty of a misdemeanor.

(Amended by Stats. 2012, Ch. 46, Sec. 86. Effective June 27, 2012.)



156

An annual report containing statistics on California work injuries and occupational diseases and fatalities by industry classifications shall be completed and published by the department no later than December 31 of the following calendar year. All of the reports and statistics shall be available to the public.

(Amended by Stats. 2012, Ch. 46, Sec. 87. Effective June 27, 2012.)






CHAPTER 7.5. Division of Occupational Safety and Health

175

The Division of Occupational Safety and Health shall be the lead agency in providing for public health and safety as well as worker health and safety in the construction, maintenance, and operation of any liquefied petroleum gas storage facility, other than a facility owned or maintained by a public utility, having a capacity of 100,000 barrels or more, including storage vessels, and related piping, pumping, distribution, and transfer apparatus. As the lead agency, the division shall request any state or local agency having statutory public health and safety jurisdiction over any part of the construction, maintenance, or operation of any such liquefied petroleum gas storage facility, other than a facility owned or maintained by a public utility, to exercise its statutory jurisdiction in relation to such facility, and shall report to the Legislature any instance in which such jurisdiction was not exercised.

(Amended by Stats. 1980, Ch. 676.)



176

(a) The Legislature hereby finds and declares that the Dymally-Alatorre Bilingual Services Act, Chapter 17.5 (commencing with Section 7290) of Division 7 of Title 1 of the Government Code, was enacted in 1973 to provide for the removal of language barriers that prevent the people of this state who are not proficient in English from effectively accessing government services and otherwise communicating with their government.

The Legislature further finds and declares that limited-English-proficient individuals will benefit from increased language-based access to the programs and services of the Division of Occupational Safety and Health.

The Legislature further finds and declares that federal statistics show that from 1996 to 2000, while overall worker fatalities dropped 14 percent, immigrant worker fatalities rose 17 percent. Immigrant workers die on the job at higher rates because they frequently work in more dangerous industries with little or no training. Language barriers compound the problem because training and warning signs are often only in English.

(b) As used in this section, a public contact position means any position responsible for responding to telephone or in-office inquiries or taking complaints from the general public regarding matters pertaining to occupational safety and health.

(c) As used in the section, an investigative position means any position responsible for investigating complaints, injuries, or deaths related to occupational safety and health.

(d) As used in this section, limited-English-proficient refers to persons who speak English less than very well, in accordance with United States Census data.

(e) The division shall make all efforts to ensure that limited-English-proficient persons can communicate effectively with the division. Examples of potential measures include, but are not limited to, the hiring of bilingual persons in public contact positions and investigative positions, the use of contract based interpreters, and the use of telephone-based interpretation services. Nothing contained in this section relieves the division of its separate obligations under the Dymally-Alatorre Bilingual Services Act, Chapter 17.5 (commencing with Section 7290) of Division 7 of Title 1 of the Government Code, or any other state or federal laws requiring the provision of its services in languages other than English.

(f) On July 30, 2004, the Division of Occupational Safety and Health shall issue a progress report to the Legislature on the implementation of this section that shall, at a minimum, include all of the following:

(1) The most recent information provided to the California State Personnel Board pursuant to Section 7299.4 of the Government Code.

(2) The number of bilingual employees in public contact and investigative positions in each local office of the division and the languages they speak, other than English.

(3) A description of any centralized system or other resources for providing translation and interpretation services within the division.

(4) A description of any quality control measures or evaluations undertaken by the division to evaluate whether limited-English-proficient persons are able to communicate effectively with the division.

(5) A description of any means, such as contracted interpreters, telephone-based interpretation services, or video conferencing, used by the division to communicate with individuals who are limited-English-proficient in the event that bilingual employees in public contact or investigative positions are not available, and the frequency in which these services were used by the division during the most recent fiscal year.

(Amended by Stats. 2003, Ch. 62, Sec. 203. Effective January 1, 2004.)









DIVISION 2. EMPLOYMENT REGULATION AND SUPERVISION

PART 1. COMPENSATION

CHAPTER 1. Payment of Wages

ARTICLE 1. General Occupations

200

As used in this article: (a) Wages includes all amounts for labor performed by employees of every description, whether the amount is fixed or ascertained by the standard of time, task, piece, commission basis, or other method of calculation.

(b) Labor includes labor, work, or service whether rendered or performed under contract, subcontract, partnership, station plan, or other agreement if the labor to be paid for is performed personally by the person demanding payment.

(Enacted by Stats. 1937, Ch. 90.)



200.5

(a) Notwithstanding any provision of this code or Section 340 of the Code of Civil Procedure, to collect a civil penalty, fee, or penalty fee under this division, the Division of Labor Standards Enforcement shall commence an action within three years from the date the penalty or fee became final. Upon commencement of an action, the clerk of the superior court shall enter judgment immediately in conformity therewith.

(b) This section applies only to penalty assessments or fees that became final on or after the effective date of the act adding this section.

(c) For purposes of this section, commence an action means to file a request for entry of judgment on a civil penalty or fee with the clerk of the superior court of the relevant county.

(d) For purposes of this section, final means the time to appeal has expired and there is no appeal pending.

(Added by Stats. 2011, Ch. 655, Sec. 3. Effective January 1, 2012.)



201

(a) If an employer discharges an employee, the wages earned and unpaid at the time of discharge are due and payable immediately. An employer who lays off a group of employees by reason of the termination of seasonal employment in the curing, canning, or drying of any variety of perishable fruit, fish or vegetables, shall be deemed to have made immediate payment when the wages of said employees are paid within a reasonable time as necessary for computation and payment thereof; provided, however, that the reasonable time shall not exceed 72 hours, and further provided that payment shall be made by mail to any employee who so requests and designates a mailing address therefor.

(b) Notwithstanding any other provision of law, the state employer shall be deemed to have made an immediate payment of wages under this section for any unused or accumulated vacation, annual leave, holiday leave, or time off to which the employee is entitled by reason of previous overtime work where compensating time off was given by the appointing power, provided, at least five workdays prior to his or her final day of employment, the employee submits a written election to his or her appointing power authorizing the state employer to tender payment for any or all leave to be contributed on a pretax basis to the employee s account in a state-sponsored supplemental retirement plan as described under Sections 401(k), 403(b), or 457 of the Internal Revenue Code provided the plan allows those contributions. The contribution shall be tendered for payment to the employee s 401(k), 403(b), or 457 plan account no later than 45 days after the employee s discharge from employment. Nothing in this section is intended to authorize contributions in excess of the annual deferral limits imposed under federal and state law or the provisions of the supplemental retirement plan itself.

(c) Notwithstanding any other provision of law, when the state employer discharges an employee, the employee may, at least five workdays prior to his or her final day of employment, submit a written election to his or her appointing power authorizing the state employer to defer into the next calendar year payment of any or all of the employee s unused or accumulated vacation, annual leave, holiday leave, or time off to which the employee is entitled by reason of previous overtime work where compensating time off was given by the appointing power. To qualify for the deferral of payment under this section, only that portion of leave that extends past the November pay period for state employees shall be deferred into the next calendar year. An employee electing to defer payment into the next calendar year under this section may do any of the following:

(1) Contribute the entire payment to his or her 401(k), 403(b), or 457 plan account.

(2) Contribute any portion of the deferred payment to his or her 401(k), 403(b), or 457 plan account and receive cash payment for the remaining noncontributed unused leave.

(3) Receive a lump-sum payment for all of the deferred unused leave as described above.

Payments shall be tendered under this section no later than February 1 in the year following the employee s last day of employment. Nothing in this section is intended to authorize contributions in excess of the annual deferral limits imposed under federal and state law or the provisions of the supplemental retirement plan itself.

(Amended by Stats. 2002, Ch. 40, Sec. 6. Effective May 16, 2002.)



201.3

(a) For purposes of this section, the following definitions apply:

(1) Temporary services employer means an employing unit that contracts with clients or customers to supply workers to perform services for the clients or customers and that performs all of the following functions:

(A) Negotiates with clients and customers for matters such as the time and place where the services are to be provided, the type of work, the working conditions, and the quality and price of the services.

(B) Determines assignments or reassignments of workers, even if workers retain the right to refuse specific assignments.

(C) Retains the authority to assign or reassign a worker to another client or customer when the worker is determined unacceptable by a specific client or customer.

(D) Assigns or reassigns workers to perform services for clients or customers.

(E) Sets the rate of pay of workers, whether or not through negotiation.

(F) Pays workers from its own account or accounts.

(G) Retains the right to hire and terminate workers.

(2) Temporary services employer does not include any of the following:

(A) A bona fide nonprofit organization that provides temporary service employees to clients.

(B) A farm labor contractor, as defined in subdivision (b) of Section 1682.

(C) A garment manufacturing employer, which, for purposes of this section, has the same meaning as contractor, as defined in subdivision (d) of Section 2671.

(3) Employing unit has the same meaning as defined in Section 135 of the Unemployment Insurance Code.

(4) Client and customer means the person with whom a temporary services employer has a contractual relationship to provide the services of one or more individuals employed by the temporary services employer.

(b) (1) Except as provided in paragraphs (2) to (5), inclusive, if an employee of a temporary services employer is assigned to work for a client, that employee s wages are due and payable no less frequently than weekly, regardless of when the assignment ends, and wages for work performed during any calendar week shall be due and payable not later than the regular payday of the following calendar week. A temporary services employer shall be deemed to have timely paid wages upon completion of an assignment if wages are paid in compliance with this subdivision.

(2) If an employee of a temporary services employer is assigned to work for a client on a day-to-day basis, that employee s wages are due and payable at the end of each day, regardless of when the assignment ends, if each of the following occurs:

(A) The employee reports to or assembles at the office of the temporary services employer or other location.

(B) The employee is dispatched to a client s worksite each day and returns to or reports to the office of the temporary services employer or other location upon completion of the assignment.

(C) The employee s work is not executive, administrative, or professional, as defined in the wage orders of the Industrial Welfare Commission, and is not clerical.

(3) If an employee of a temporary services employer is assigned to work for a client engaged in a trade dispute, that employee s wages are due and payable at the end of each day, regardless of when the assignment ends.

(4) If an employee of a temporary services employer is assigned to work for a client and is discharged by the temporary services employer or leasing employer, wages are due and payable as provided in Section 201.

(5) If an employee of a temporary services employer is assigned to work for a client and quits his or her employment with the temporary services employer, wages are due and payable as provided in Section 202.

(6) If an employee of a temporary services employer is assigned to work for a client for over 90 consecutive calendar days, this section shall not apply unless the temporary services employer pays the employee weekly in compliance with paragraph (1) of subdivision (b).

(c) A temporary services employer who violates this section shall be subject to the civil penalties provided for in Section 203, and to any other penalties available at law.

(d) Nothing in this section shall be interpreted to limit any rights or remedies otherwise available under state or federal law.

(Added by Stats. 2008, Ch. 169, Sec. 1. Effective January 1, 2009.)



201.5

(a) For purposes of this section, the following definitions apply:

(1) An employee engaged in the production or broadcasting of motion pictures means an employee to whom both of the following apply:

(A) The employee s job duties relate to or support the production or broadcasting of motion pictures or the facilities or equipment used in the production or broadcasting of motion pictures.

(B) The employee is hired for a period of limited duration to render services relating to or supporting a particular motion picture production or broadcasting project, or is hired on the basis of one or more daily or weekly calls.

(2) Daily or weekly call means an employment that, by its terms, will expire at the conclusion of one day or one week, unless renewed.

(3) Next regular payday means the day designated by the employer, pursuant to Section 204, for payment of wages earned during the payroll period in which the termination occurs.

(4) Production or broadcasting of motion pictures means the development, creation, presentation, or broadcasting of theatrical or televised motion pictures, television programs, commercial advertisements, music videos, or any other moving images, including, but not limited to, productions made for entertainment, commercial, religious, or educational purposes, whether these productions are presented by means of film, tape, live broadcast, cable, satellite transmission, Web cast, or any other technology that is now in use or may be adopted in the future.

(b) An employee engaged in the production or broadcasting of motion pictures whose employment terminates is entitled to receive payment of the wages earned and unpaid at the time of the termination by the next regular payday.

(c) The payment of wages to employees covered by this section may be mailed to the employee or made available to the employee at a location specified by the employer in the county where the employee was hired or performed labor. The payment shall be deemed to have been made on the date that the employee s wages are mailed to the employee or made available to the employee at the location specified by the employer, whichever is earlier.

(d) For purposes of this section, an employment terminates when the employment relationship ends, whether by discharge, lay off, resignation, completion of employment for a specified term, or otherwise.

(e) Nothing in this section prohibits the parties to a valid collective bargaining agreement from establishing alternative provisions for final payment of wages to employees covered by this section if those provisions do not exceed the time limitation established in Section 204.

(Repealed and added by Stats. 2006, Ch. 824, Sec. 2. Effective January 1, 2007.)



201.7

An employer who lays off an employee or a group of employees engaged in the business of oil drilling shall be deemed to have made immediate payment within the meaning of Section 201 if the wages of such employees are paid within such reasonable time as may be necessary for computation or payment thereof; provided, however, that such reasonable time shall not exceed 24 hours after discharge excluding Saturdays, Sundays, and holidays; and provided further, such payment may be mailed and the date of mailing is the date of payment.

The Legislature finds and determines that special provision must be made for the payment of wages on discharge of employees engaged in oil drilling because their employment at various locations is often far removed from the employer s principal administrative offices, which makes the computation and payment of wages on an immediate basis unduly burdensome.

(Added by Stats. 1980, Ch. 440.)



201.9

Notwithstanding subdivision (a) of Section 201, if employees are employed at a venue that hosts live theatrical or concert events and are enrolled in and routinely dispatched to employment through a hiring hall or other system of regular short-term employment established in accordance with a bona fide collective bargaining agreement, these employees and their employers may establish by express terms in their collective bargaining agreement the time limits for payment of wages to an employee who is discharged or laid off.

(Added by Stats. 2006, Ch. 685, Sec. 1. Effective January 1, 2007.)



202

(a) If an employee not having a written contract for a definite period quits his or her employment, his or her wages shall become due and payable not later than 72 hours thereafter, unless the employee has given 72 hours previous notice of his or her intention to quit, in which case the employee is entitled to his or her wages at the time of quitting. Notwithstanding any other provision of law, an employee who quits without providing a 72-hour notice shall be entitled to receive payment by mail if he or she so requests and designates a mailing address. The date of the mailing shall constitute the date of payment for purposes of the requirement to provide payment within 72 hours of the notice of quitting.

(b) Notwithstanding any other provision of law, the state employer shall be deemed to have made an immediate payment of wages under this section for any unused or accumulated vacation, annual leave, holiday leave, sick leave to which the employee is otherwise entitled due to a disability retirement, or time off to which the employee is entitled by reason of previous overtime work where compensating time off was given by the appointing power, provided at least five workdays prior to his or her final day of employment, the employee submits a written election to his or her appointing power authorizing the state employer to tender payment for any or all leave to be contributed on a pretax basis to the employee s account in a state-sponsored supplemental retirement plan as described under Sections 401(k), 403(b), or 457 of the Internal Revenue Code provided the plan allows those contributions. The contribution shall be tendered for payment to the employee s 401(k), 403(b), or 457 plan account no later than 45 days after the employee s last day of employment. Nothing in this section is intended to authorize contributions in excess of the annual deferral limits imposed under federal and state law or the provisions of the supplemental retirement plan itself.

(c) Notwithstanding any other provision of law, when a state employee quits, retires, or disability retires from his or her employment with the state, the employee may, at least five workdays prior to his or her final day of employment, submit a written election to his or her appointing power authorizing the state employer to defer into the next calendar year payment of any or all of the employee s unused or accumulated vacation, annual leave, holiday leave, sick leave to which the employee is otherwise entitled due to a disability, retirement, or time off to which the employee is entitled by reason of previous overtime work where compensating time off was given by the appointing power. To qualify for the deferral of payment under this section, only that portion of leave that extends past the November pay period for state employees shall be deferred into the next calendar year under this section may do any of the following:

(1) Contribute the entire payment to his or her 401(k), 403(b), or 457 plan account.

(2) Contribute any portion of the deferred payment to his or her 401(k), 403(b), or 457 plan account and receive cash payment for the remaining noncontributed unused leave.

(3) Receive a lump-sum payment for all of the deferred unused leave as described above.

Payments shall be tendered under this section no later than February 1 in the year following the employee s last day of employment. Nothing in this section is intended to authorize contributions in excess of the annual deferral limits imposed under federal and state law or the provisions of the supplemental retirement plan itself.

(Amended by Stats. 2002, Ch. 40, Sec. 7. Effective May 16, 2002.)



203

(a) If an employer willfully fails to pay, without abatement or reduction, in accordance with Sections 201, 201.3, 201.5, 202, and 205.5, any wages of an employee who is discharged or who quits, the wages of the employee shall continue as a penalty from the due date thereof at the same rate until paid or until an action therefor is commenced; but the wages shall not continue for more than 30 days. An employee who secretes or absents himself or herself to avoid payment to him or her, or who refuses to receive the payment when fully tendered to him or her, including any penalty then accrued under this section, is not entitled to any benefit under this section for the time during which he or she so avoids payment.

(b) Suit may be filed for these penalties at any time before the expiration of the statute of limitations on an action for the wages from which the penalties arise.

(Amended by Stats. 2008, Ch. 169, Sec. 2. Effective January 1, 2009.)



203.1

If an employer pays an employee in the regular course of employment or in accordance with Section 201, 201.3, 201.5, 201.7, or 202 any wages or fringe benefits, or both, by check, draft or voucher, which check, draft or voucher is subsequently refused payment because the employer or maker has no account with the bank, institution, or person on which the instrument is drawn, or has insufficient funds in the account upon which the instrument is drawn at the time of its presentation, so long as the same is presented within 30 days of receipt by the employee of the check, draft or voucher, those wages or fringe benefits, or both, shall continue as a penalty from the due date thereof at the same rate until paid or until an action therefor is commenced. However, those wages and fringe benefits shall not continue for more than 30 days and this penalty shall not apply if the employer can establish to the satisfaction of the Labor Commissioner or an appropriate court of law that the violation of this section was unintentional. This penalty also shall not apply in any case in which an employee recovers the service charge authorized by Section 1719 of the Civil Code in an action brought by the employee thereunder.

(Amended by Stats. 2008, Ch. 169, Sec. 3. Effective January 1, 2009.)



203.5

(a) If a bonding company issuing a bond which secures the payment of wages for labor or the surety on a bond willfully fails to pay, without abatement or reduction, any verified claim made for wages found to be due and payable, the claim for wages shall continue as a penalty against the bonding company or surety from the date on which demand for payment was made at the same rate until paid as the wages upon which the claim is based, except that the claim shall not continue as a penalty for more than 30 days.

(b) This section shall not apply to contractor s bonds required pursuant to Section 7071.6 of the Business and Professions Code.

(Amended by Stats. 1989, Ch. 1281, Sec. 1.)



204

(a) All wages, other than those mentioned in Section 201, 201.3, 202, 204.1, or 204.2, earned by any person in any employment are due and payable twice during each calendar month, on days designated in advance by the employer as the regular paydays. Labor performed between the 1st and 15th days, inclusive, of any calendar month shall be paid for between the 16th and the 26th day of the month during which the labor was performed, and labor performed between the 16th and the last day, inclusive, of any calendar month, shall be paid for between the 1st and 10th day of the following month. However, salaries of executive, administrative, and professional employees of employers covered by the Fair Labor Standards Act, as set forth pursuant to Section 13(a)(1) of the Fair Labor Standards Act, as amended through March 1, 1969, in Part 541 of Title 29 of the Code of Federal Regulations, as that part now reads or may be amended to read at any time hereafter, may be paid once a month on or before the 26th day of the month during which the labor was performed if the entire month s salaries, including the unearned portion between the date of payment and the last day of the month, are paid at that time.

(b) (1) Notwithstanding any other provision of this section, all wages earned for labor in excess of the normal work period shall be paid no later than the payday for the next regular payroll period.

(2) An employer is in compliance with the requirements of subdivision (a) of Section 226 relating to total hours worked by the employee, if hours worked in excess of the normal work period during the current pay period are itemized as corrections on the paystub for the next regular pay period. Any corrections set out in a subsequently issued paystub shall state the inclusive dates of the pay period for which the employer is correcting its initial report of hours worked.

(c) However, when employees are covered by a collective bargaining agreement that provides different pay arrangements, those arrangements shall apply to the covered employees.

(d) The requirements of this section shall be deemed satisfied by the payment of wages for weekly, biweekly, or semimonthly payroll if the wages are paid not more than seven calendar days following the close of the payroll period.

(Amended by Stats. 2008, Ch. 169, Sec. 4. Effective January 1, 2009.)



204a

When workers are engaged in an employment that normally involves working for several employers in the same industry interchangeably, and the several employers, or some of them, cooperate to establish a plan for the payment of wages at a central place or places and in accordance with a unified schedule of pay days, all the provisions of this chapter except 201, 202, and 208 shall apply. All such workers, including those who have been discharged and those who quit, shall receive their wages at such central place or places.

This section shall not apply to any such plan until 10 days after notice of their intention to set up such a plan shall have been given to the Labor Commissioner by the employers who cooperate to establish the plan. Having once been established, no such plan can be abandoned except after notice of their intention to abandon such plan has been given to the Labor Commissioner by the employers intending to abandon the plan.

(Added by Stats. 1941, Ch. 11.)



204b

Section 204 shall be inapplicable to employees paid on a weekly basis on a regular day designated by the employer in advance of the rendition of services as the regular payday.

Labor performed by a weekly-paid employee during any calendar week and prior to or on the regular payday shall be paid for not later than the regular payday of the employer for such weekly-paid employee falling during the following calendar week.

Labor performed by a weekly-paid employee during any calendar week and subsequent to the regular payday shall be paid for not later than seven days after the regular payday of the employer for such weekly-paid employee falling during the following calendar week.

(Added by Stats. 1959, Ch. 1564.)



204c

Section 204 shall be inapplicable to executive, administrative or professional employees who are not covered by any collective bargaining agreement, who are not subject to the Fair Labor Standards Act, whose monthly remuneration does not include overtime pay, and who are paid within seven days of the close of their monthly payroll period.

(Added by Stats. 1971, Ch. 343.)



204.1

Commission wages paid to any person employed by an employer licensed as a vehicle dealer by the Department of Motor Vehicles are due and payable once during each calendar month on a day designated in advance by the employer as the regular payday. Commission wages are compensation paid to any person for services rendered in the sale of such employer s property or services and based proportionately upon the amount or value thereof.

The provisions of this section shall not apply if there exists a collective bargaining agreement between the employer and his employees which provides for the date on which wages shall be paid.

(Added by Stats. 1967, Ch. 1170.)



204.2

Salaries of executive, administrative, and professional employees of employers covered by the Fair Labor Standards Act, as set forth pursuant to Section 13(a)(1) of the Fair Labor Standards Act of 1938, as amended through March 1, 1969, (Title 29, Section 213(a)(1), United States Code) in Part 541 of Title 29 of the Code of Federal Regulations, as that part now reads, earned for labor performed in excess of 40 hours in a calendar week are due and payable on or before the 26th day of the calendar month immediately following the month in which such labor was performed. However, when such employees are covered by a collective bargaining agreement that provides different pay arrangements, those arrangements will apply to the covered employees.

(Added by Stats. 1970, Ch. 1237.)



204.3

(a) An employee may receive, in lieu of overtime compensation, compensating time off at a rate of not less than one and one-half hours for each hour of employment for which overtime compensation is required by law. If an hour of employment would otherwise be compensable at a rate of more than one and one-half times the employee s regular rate of compensation, then the employee may receive compensating time off commensurate with the higher rate.

(b) An employer may provide compensating time off under subdivision (a) if the following four conditions are met:

(1) The compensating time off is provided pursuant to applicable provisions of a collective bargaining agreement, memorandum of understanding, or other written agreement between the employer and the duly authorized representative of the employer s employees; or, in the case of employees not covered by the aforementioned agreement or memorandum of understanding, pursuant to a written agreement entered into between the employer and employee before the performance of the work.

(2) The employee has not accrued compensating time in excess of the limit prescribed by subdivision (c).

(3) The employee has requested, in writing, compensating time off in lieu of overtime compensation.

(4) The employee is regularly scheduled to work no less than 40 hours in a workweek.

(c) (1) An employee may not accrue more than 240 hours of compensating time off. Any employee who has accrued 240 hours of compensating time off shall, for any additional overtime hours of work, be paid overtime compensation.

(2) If compensation is paid to an employee for accrued compensating time off, the compensation shall be paid at the regular rate earned by the employee at the time the employee receives payment.

(d) An employee who has accrued compensating time off authorized to be provided under subdivision (a) shall, upon termination of employment, be paid for the unused compensating time at a rate of compensation not less than the average regular rate received by the employee during the last three years of the employee s employment, or the final regular rate received by the employee, whichever is higher.

(e) (1) An employee who has accrued compensating time off authorized to be provided under subdivision (a), and who has requested the use of that compensating time, shall be permitted by the employee s employer to use the time within a reasonable period after making the request, if the use of the compensating time does not unduly disrupt the operations of the employer.

(2) Upon the request of an employee, the employer shall pay overtime compensation in cash in lieu of compensating time off for any compensating time off that has accrued for at least two pay periods.

(3) For purposes of determining whether a request to use compensating time has been granted within a reasonable period, the following factors shall be relevant:

(A) The normal schedule of work.

(B) Anticipated peak workloads based on past experience.

(C) Emergency requirements for staff and services.

(D) The availability of qualified substitute staff.

(f) Every employer shall keep records that accurately reflect compensating time earned and used.

(g) For purposes of this section, the terms compensating time and compensating time off mean hours during which an employee is not working, which are not counted as hours worked during the applicable workweek or other work period for purposes of overtime compensation, and for which the employee is compensated at the employee s regular rate.

(h) This section shall not apply to any employee exempt from the overtime provisions of the California wage orders.

(i) This section shall not apply to any employee who is subject to the following wage orders of the Industrial Welfare Commission: Orders No. 8-80, 13-80, and 14-80 (affecting industries handling products after harvest, industries preparing agricultural products for market on the farm, and agricultural occupations), Order No. 3-80 (affecting the canning, freezing, and preserving industry), Orders No. 5-89 and 10-89 (affecting the public housekeeping and amusement and recreation industries), and Order No. 1-89 (affecting the manufacturing industry).

(Added by Stats. 1993, Ch. 544, Sec. 1. Effective January 1, 1994.)



205

In agricultural, viticultural, and horticultural pursuits, in stock or poultry raising, and in household domestic service, when the employees in such employments are boarded and lodged by the employer, the wages due any employee remaining in such employment shall become due and payable once in each calendar month on a day designated in advance by the employer as the regular payday. No two successive paydays shall be more than 31 days apart, and the payment shall include all wages up to the regular payday. Notwithstanding the provisions of this section, wages of workers employed by a farm labor contractor shall be paid on payroll periods at least once every week on a business day designated in advance by the farm labor contractor. Payment on such payday shall include all wages earned up to and including the fourth day before such payday.

(Amended by Stats. 1976, Ch. 1041.)



205.5

All wages, other than those mentioned in Sections 201 and 202, earned by any agricultural employee, as defined in Section 1140.4, are due and payable twice during each calendar month, on days designated in advance by the agricultural employer as the regular paydays. Labor performed between the 1st and the 15th days, inclusive, of any calendar month shall be paid between the 16th and the 22nd day of the month during which the labor was performed. Labor performed between the 16th and the last day, inclusive, of any calendar month shall be paid between the first and the seventh day of the following month. Agricultural employees, as used in this section, shall not include those employees who are covered by Section 205.

(Amended by Stats. 1997, Ch. 92, Sec. 2. Effective January 1, 1998.)



206

(a) In case of a dispute over wages, the employer shall pay, without condition and within the time set by this article, all wages, or parts thereof, conceded by him to be due, leaving to the employee all remedies he might otherwise be entitled to as to any balance claimed.

(b) If, after an investigation and hearing, the Labor Commissioner has determined the validity of any employee s claim for wages, the claim is due and payable within 10 days after receipt of notice by the employer that such wages are due. Any employer having the ability to pay who willfully fails to pay such wages within 10 days shall, in addition to any other applicable penalty, pay treble the amount of any damages accruing to the employee as a direct and foreseeable consequence of such failure to pay.

(Amended by Stats. 1975, Ch. 312.)



206.5

(a) An employer shall not require the execution of a release of a claim or right on account of wages due, or to become due, or made as an advance on wages to be earned, unless payment of those wages has been made. A release required or executed in violation of the provisions of this section shall be null and void as between the employer and the employee. Violation of this section by the employer is a misdemeanor.

(b) For purposes of this section, execution of a release includes requiring an employee, as a condition of being paid, to execute a statement of the hours he or she worked during a pay period which the employer knows to be false.

(Amended by Stats. 2008, Ch. 224, Sec. 1. Effective January 1, 2009.)



207

Every employer shall keep posted conspicuously at the place of work, if practicable, or otherwise where it can be seen as employees come or go to their places of work, or at the office or nearest agency for payment kept by the employer, a notice specifying the regular pay days and the time and place of payment, in accordance with this article.

(Enacted by Stats. 1937, Ch. 90.)



208

Every employee who is discharged shall be paid at the place of discharge, and every employee who quits shall be paid at the office or agency of the employer in the county where the employee has been performing labor. All payments shall be made in the manner provided by law.

(Enacted by Stats. 1937, Ch. 90.)



209

In the event of any strike, the unpaid wages earned by striking employees shall become due and payable on the next regular pay day, and the payment or settlement thereof shall include all amounts due the striking employees without abatement or reduction. The employer shall return to each striking employee any deposit, money, or other guaranty required by him from the employee for the faithful performance of the duties of the employment.

(Enacted by Stats. 1937, Ch. 90.)



210

(a) In addition to, and entirely independent and apart from, any other penalty provided in this article, every person who fails to pay the wages of each employee as provided in Sections 201.3, 204, 204b, 204.1, 204.2, 205, 205.5, and 1197.5, shall be subject to a civil penalty as follows:

(1) For any initial violation, one hundred dollars ($100) for each failure to pay each employee.

(2) For each subsequent violation, or any willful or intentional violation, two hundred dollars ($200) for each failure to pay each employee, plus 25 percent of the amount unlawfully withheld.

(b) The penalty shall be recovered by the Labor Commissioner as part of a hearing held to recover unpaid wages and penalties pursuant to this chapter or in an independent civil action. The action shall be brought in the name of the people of the State of California and the Labor Commissioner and the attorneys thereof may proceed and act for and on behalf of the people in bringing these actions. Twelve and one-half percent of the penalty recovered shall be paid into a fund within the Labor and Workforce Development Agency dedicated to educating employers about state labor laws, and the remainder shall be paid into the State Treasury to the credit of the General Fund.

(Amended by Stats. 2008, Ch. 169, Sec. 5. Effective January 1, 2009.)



211

When action to recover such penalties is brought, no court costs shall be payable by the state or the division. Any sheriff or marshal who serves the summons in the action upon any defendant within his or her jurisdiction shall do so without cost to the division. The sheriff or marshal shall specify in the return what costs he or she would ordinarily have been entitled to for such service, and those costs and the other regular court costs that would have accrued were the action not on behalf of the state shall be made a part of any judgment recovered by the plaintiff and shall be paid out of the first money recovered on the judgment. Several causes of action for the penalties may be united in the same action without being separately stated. A demand is a prerequisite to the bringing of any action under this section or Section 210. The division on behalf of the state may accept and receipt for any penalties so paid, with or without suit.

(Amended by Stats. 1996, Ch. 872, Sec. 105. Effective January 1, 1997.)



212

(a) No person, or agent or officer thereof, shall issue in payment of wages due, or to become due, or as an advance on wages to be earned:

(1) Any order, check, draft, note, memorandum, or other acknowledgment of indebtedness, unless it is negotiable and payable in cash, on demand, without discount, at some established place of business in the state, the name and address of which must appear on the instrument, and at the time of its issuance and for a reasonable time thereafter, which must be at least 30 days, the maker or drawer has sufficient funds in, or credit, arrangement, or understanding with the drawee for its payment.

(2) Any scrip, coupon, cards, or other thing redeemable, in merchandise or purporting to be payable or redeemable otherwise than in money.

(b) Where an instrument mentioned in subdivision (a) is protested or dishonored, the notice or memorandum of protest or dishonor is admissible as proof of presentation, nonpayment and protest and is presumptive evidence of knowledge of insufficiency of funds or credit with the drawee.

(c) Notwithstanding paragraph (1) of subdivision (a), if the drawee is a bank, the bank s address need not appear on the instrument and, in that case, the instrument shall be negotiable and payable in cash, on demand, without discount, at any place of business of the drawee chosen by the person entitled to enforce the instrument.

(Amended by Stats. 1997, Ch. 352, Sec. 1. Effective January 1, 1998.)



213

Nothing contained in Section 212 shall:

(a) Prohibit an employer from guaranteeing the payment of bills incurred by an employee for the necessaries of life or for the tools and implements used by the employee in the performance of his or her duties.

(b) Apply to counties, municipal corporations, quasi-municipal corporations, or school districts.

(c) Apply to students of nonprofit schools, colleges, universities, and other nonprofit educational institutions.

(d) Prohibit an employer from depositing wages due or to become due or an advance on wages to be earned in an account in any bank, savings and loan association, or credit union of the employee s choice with a place of business located in this state, provided that the employee has voluntarily authorized that deposit. If an employer discharges an employee or the employee quits, the employer may pay the wages earned and unpaid at the time the employee is discharged or quits by making a deposit authorized pursuant to this subdivision, provided that the employer complies with the provisions of this article relating to the payment of wages upon termination or quitting of employment.

(Amended by Stats. 2005, Ch. 149, Sec. 1. Effective January 1, 2006.)



214

Prosecution under section 212 may be brought either at the place where the alleged illegal order, check, draft, note, memorandum or other acknowledgment of wage indebtedness is issued or at the place where it is made payable.

(Enacted by Stats. 1937, Ch. 90.)



215

Any person, or the agent, manager, superintendent or officer thereof, who violates any provision of Section 201.3, 204, 204b, 205, 207, 208, 209, or 212 is guilty of a misdemeanor. Any failure to keep posted any notice required by Section 207 is prima facie evidence of a violation of these sections.

(Amended by Stats. 2008, Ch. 169, Sec. 6. Effective January 1, 2009.)



216

In addition to any other penalty imposed by this article, any person, or an agent, manager, superintendent, or officer thereof is guilty of a misdemeanor, who:

(a) Having the ability to pay, willfully refuses to pay wages due and payable after demand has been made.

(b) Falsely denies the amount or validity thereof, or that the same is due, with intent to secure for himself, his employer or other person, any discount upon such indebtedness, or with intent to annoy, harass, oppress, hinder, delay, or defraud, the person to whom such indebtedness is due.

(Amended by Stats. 1959, Ch. 1358.)



217

The Division of Labor Law Enforcement shall inquire diligently for any violations of this article, and, in cases which it deems proper, shall institute the actions for the penalties provided for in this article and shall enforce this article.

(Amended by Stats. 1945, Ch. 1431.)



218

Nothing in this article shall limit the authority of the district attorney of any county or prosecuting attorney of any city to prosecute actions, either civil or criminal, for violations of this article or to enforce the provisions thereof independently and without specific direction of the division. Nothing in this article shall limit the right of any wage claimant to sue directly or through an assignee for any wages or penalty due him under this article.

(Enacted by Stats. 1937, Ch. 90.)



218.5

(a) In any action brought for the nonpayment of wages, fringe benefits, or health and welfare or pension fund contributions, the court shall award reasonable attorney s fees and costs to the prevailing party if any party to the action requests attorney s fees and costs upon the initiation of the action. However, if the prevailing party in the court action is not an employee, attorney s fees and costs shall be awarded pursuant to this section only if the court finds that the employee brought the court action in bad faith. This section shall not apply to an action brought by the Labor Commissioner. This section shall not apply to a surety issuing a bond pursuant to Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code or to an action to enforce a mechanics lien brought under Chapter 4 (commencing with Section 8400) of Title 2 of Part 6 of Division 4 of the Civil Code.

(b) This section does not apply to any cause of action for which attorney s fees are recoverable under Section 1194.

(Amended (as amended by Stats. 2010, Ch. 697, Sec. 42) by Stats. 2013, Ch. 142, Sec. 1. Effective January 1, 2014.)



218.6

In any action brought for the nonpayment of wages, the court shall award interest on all due and unpaid wages at the rate of interest specified in subdivision (b) of Section 3289 of the Civil Code, which shall accrue from the date that the wages were due and payable as provided in Part 1 (commencing with Section 200) of Division 2.

(Added by Stats. 2000, Ch. 876, Sec. 5. Effective January 1, 2001.)



219

(a) Nothing in this article shall in any way limit or prohibit the payment of wages at more frequent intervals, or in greater amounts, or in full when or before due, but no provision of this article can in any way be contravened or set aside by a private agreement, whether written, oral, or implied.

(b) The state employer does not violate this section by authorizing employees who quit, or are discharged from, their employment with the state to take payment for any unused or accumulated vacation, annual leave, holiday leave, sick leave to which the employee is otherwise entitled due to a disability retirement, or time off to which the employee is entitled by reason of previous overtime work where compensating time off was given by the appointing power, as provided in Section 201 or 202.

(Amended by Stats. 2002, Ch. 40, Sec. 8. Effective May 16, 2002.)



220

(a) Sections 201.3, 201.5, 201.7, 203.1, 203.5, 204, 204a, 204b, 204c, 204.1, 205, and 205.5 do not apply to the payment of wages of employees directly employed by the State of California. Except as provided in subdivision (b), all other employment is subject to these provisions.

(b) Sections 200 to 211, inclusive, and Sections 215 to 219, inclusive, do not apply to the payment of wages of employees directly employed by any county, incorporated city, or town or other municipal corporation. All other employments are subject to these provisions.

(Amended by Stats. 2008, Ch. 169, Sec. 7. Effective January 1, 2009.)



220.2

Contributions to vacation allowances, pension or retirement funds, sick leave, and health and welfare benefits on behalf of persons employed by any county, political subdivision, incorporated city or town or other municipal corporations may be made in the same manner and on the same basis as made by private employers.

Payments made by the employing agency to any such fund on behalf of any employee shall be in lieu of benefits such as vacation allowance, pension or retirement fund, sick leave, and health and welfare benefits which are now or may hereafter be granted directly by the employing agency in accordance with law.

This section shall only apply to nonpermanent laborers, workmen, and mechanics employed on an hourly or per diem basis.

The employing agency is empowered to determine the equitable application of this section to insure that the employees receive benefits comparable to, but not in excess of those provided in comparable private employment.

The employing agency shall make payments only to plans which meet the following standards:

1. A plan office is located within the State of California.

2. Any fund connected with the plan is required to be audited at least annually by an independent, licensed certified public accountant.

3. Each trustee or administrator of the fund or plan authorized to receive, handle, deal with or draw upon the assets of the fund or plan is required to be bonded.

(Amended by Stats. 1969, Ch. 1230.)



221

It shall be unlawful for any employer to collect or receive from an employee any part of wages theretofore paid by said employer to said employee.

(Added by Stats. 1937, Ch. 357.)



222

It shall be unlawful, in case of any wage agreement arrived at through collective bargaining, either wilfully or unlawfully or with intent to defraud an employee, a competitor, or any other person, to withhold from said employee any part of the wage agreed upon.

(Amended by Stats. 1939, Ch. 1062.)



222.5

No person shall withhold or deduct from the compensation of any employee, or require any prospective employee or applicant for employment to pay, any fee for, or cost of, any pre-employment medical or physical examination taken as a condition of employment, nor shall any person withhold or deduct from the compensation of any employee, or require any employee to pay any fee for, or costs of, medical or physical examinations required by any law or regulation of federal, state or local governments or agencies thereof.

(Amended by Stats. 1957, Ch. 1113.)



223

Where any statute or contract requires an employer to maintain the designated wage scale, it shall be unlawful to secretly pay a lower wage while purporting to pay the wage designated by statute or by contract.

(Added by Stats. 1937, Ch. 357.)



224

The provisions of Sections 221, 222 and 223 shall in no way make it unlawful for an employer to withhold or divert any portion of an employee s wages when the employer is required or empowered so to do by state or federal law or when a deduction is expressly authorized in writing by the employee to cover insurance premiums, hospital or medical dues, or other deductions not amounting to a rebate or deduction from the standard wage arrived at by collective bargaining or pursuant to wage agreement or statute, or when a deduction to cover health and welfare or pension plan contributions is expressly authorized by a collective bargaining or wage agreement.

Nothing in this section or any other provision of law shall be construed as authorizing an employer to withhold or divert any portion of an employee s wages to pay any tax, fee or charge prohibited by Section 50026 of the Government Code, whether or not the employee authorizes such withholding or diversion.

(Amended by Stats. 1968, Ch. 559.)



225

The violation of any provision of Sections 221, 222, 222.5, or 223 is a misdemeanor.

(Amended by Stats. 1945, Ch. 1191.)



225.5

In addition to, and entirely independent and apart from, any other penalty provided in this article, every person who unlawfully withholds wages due any employee in violation of Section 212, 216, 221, 222, or 223 shall be subject to a civil penalty as follows:

(a) For any initial violation, one hundred dollars ($100) for each failure to pay each employee.

(b) For each subsequent violation, or any willful or intentional violation, two hundred dollars ($200) for each failure to pay each employee, plus 25 percent of the amount unlawfully withheld.

The penalty shall be recovered by the Labor Commissioner as part of a hearing held to recover unpaid wages and penalties or in an independent civil action. The action shall be brought in the name of the people of the State of California and the Labor Commissioner and attorneys thereof may proceed and act for and on behalf of the people in bringing the action. Twelve and one-half percent of the penalty recovered shall be paid into a fund within the Labor and Workforce Development Agency dedicated to educating employers about state labor laws, and the remainder shall be paid into the State Treasury to the credit of the General Fund.

(Amended by Stats. 2003, Ch. 329, Sec. 2. Effective January 1, 2004.)



226

(a) Every employer shall, semimonthly or at the time of each payment of wages, furnish each of his or her employees, either as a detachable part of the check, draft, or voucher paying the employee s wages, or separately when wages are paid by personal check or cash, an accurate itemized statement in writing showing (1) gross wages earned, (2) total hours worked by the employee, except for any employee whose compensation is solely based on a salary and who is exempt from payment of overtime under subdivision (a) of Section 515 or any applicable order of the Industrial Welfare Commission, (3) the number of piece-rate units earned and any applicable piece rate if the employee is paid on a piece-rate basis, (4) all deductions, provided that all deductions made on written orders of the employee may be aggregated and shown as one item, (5) net wages earned, (6) the inclusive dates of the period for which the employee is paid, (7) the name of the employee and only the last four digits of his or her social security number or an employee identification number other than a social security number, (8) the name and address of the legal entity that is the employer and, if the employer is a farm labor contractor, as defined in subdivision (b) of Section 1682, the name and address of the legal entity that secured the services of the employer, and (9) all applicable hourly rates in effect during the pay period and the corresponding number of hours worked at each hourly rate by the employee and, beginning July 1, 2013, if the employer is a temporary services employer as defined in Section 201.3, the rate of pay and the total hours worked for each temporary services assignment. The deductions made from payment of wages shall be recorded in ink or other indelible form, properly dated, showing the month, day, and year, and a copy of the statement and the record of the deductions shall be kept on file by the employer for at least three years at the place of employment or at a central location within the State of California. For purposes of this subdivision, copy includes a duplicate of the itemized statement provided to an employee or a computer-generated record that accurately shows all of the information required by this subdivision.

(b) An employer that is required by this code or any regulation adopted pursuant to this code to keep the information required by subdivision (a) shall afford current and former employees the right to inspect or copy records pertaining to their employment, upon reasonable request to the employer. The employer may take reasonable steps to ensure the identity of a current or former employee. If the employer provides copies of the records, the actual cost of reproduction may be charged to the current or former employee.

(c) An employer who receives a written or oral request to inspect or copy records pursuant to subdivision (b) pertaining to a current or former employee shall comply with the request as soon as practicable, but no later than 21 calendar days from the date of the request. A violation of this subdivision is an infraction. Impossibility of performance, not caused by or a result of a violation of law, shall be an affirmative defense for an employer in any action alleging a violation of this subdivision. An employer may designate the person to whom a request under this subdivision will be made.

(d) This section does not apply to any employer of any person employed by the owner or occupant of a residential dwelling whose duties are incidental to the ownership, maintenance, or use of the dwelling, including the care and supervision of children, or whose duties are personal and not in the course of the trade, business, profession, or occupation of the owner or occupant.

(e) (1) An employee suffering injury as a result of a knowing and intentional failure by an employer to comply with subdivision (a) is entitled to recover the greater of all actual damages or fifty dollars ($50) for the initial pay period in which a violation occurs and one hundred dollars ($100) per employee for each violation in a subsequent pay period, not to exceed an aggregate penalty of four thousand dollars ($4,000), and is entitled to an award of costs and reasonable attorney s fees.

(2) (A) An employee is deemed to suffer injury for purposes of this subdivision if the employer fails to provide a wage statement.

(B) An employee is deemed to suffer injury for purposes of this subdivision if the employer fails to provide accurate and complete information as required by any one or more of items (1) to (9), inclusive, of subdivision (a) and the employee cannot promptly and easily determine from the wage statement alone one or more of the following:

(i) The amount of the gross wages or net wages paid to the employee during the pay period or any of the other information required to be provided on the itemized wage statement pursuant to items (2) to (4), inclusive, (6), and (9) of subdivision (a).

(ii) Which deductions the employer made from gross wages to determine the net wages paid to the employee during the pay period. Nothing in this subdivision alters the ability of the employer to aggregate deductions consistent with the requirements of item (4) of subdivision (a).

(iii) The name and address of the employer and, if the employer is a farm labor contractor, as defined in subdivision (b) of Section 1682, the name and address of the legal entity that secured the services of the employer during the pay period.

(iv) The name of the employee and only the last four digits of his or her social security number or an employee identification number other than a social security number.

(C) For purposes of this paragraph, promptly and easily determine means a reasonable person would be able to readily ascertain the information without reference to other documents or information.

(3) For purposes of this subdivision, a knowing and intentional failure does not include an isolated and unintentional payroll error due to a clerical or inadvertent mistake. In reviewing for compliance with this section, the factfinder may consider as a relevant factor whether the employer, prior to an alleged violation, has adopted and is in compliance with a set of policies, procedures, and practices that fully comply with this section.

(f) A failure by an employer to permit a current or former employee to inspect or copy records within the time set forth in subdivision (c) entitles the current or former employee or the Labor Commissioner to recover a seven-hundred-fifty-dollar ($750) penalty from the employer.

(g) The listing by an employer of the name and address of the legal entity that secured the services of the employer in the itemized statement required by subdivision (a) shall not create any liability on the part of that legal entity.

(h) An employee may also bring an action for injunctive relief to ensure compliance with this section, and is entitled to an award of costs and reasonable attorney s fees.

(i) This section does not apply to the state, to any city, county, city and county, district, or to any other governmental entity, except that if the state or a city, county, city and county, district, or other governmental entity furnishes its employees with a check, draft, or voucher paying the employee s wages, the state or a city, county, city and county, district, or other governmental entity shall use no more than the last four digits of the employee s social security number or shall use an employee identification number other than the social security number on the itemized statement provided with the check, draft, or voucher.

(Amended by Stats. 2012, Ch. 844, Sec. 1.7. Effective January 1, 2013.)



226.1

The requirements of item (9) of subdivision (a) of Section 226, with respect to a temporary services employer, do not apply to a security services company that is licensed by the Department of Consumer Affairs and that solely provides security services.

(Added by Stats. 2012, Ch. 844, Sec. 2. Effective January 1, 2013.)



226.3

Any employer who violates subdivision (a) of Section 226 shall be subject to a civil penalty in the amount of two hundred fifty dollars ($250) per employee per violation in an initial citation and one thousand dollars ($1,000) per employee for each violation in a subsequent citation, for which the employer fails to provide the employee a wage deduction statement or fails to keep the records required in subdivision (a) of Section 226. The civil penalties provided for in this section are in addition to any other penalty provided by law. In enforcing this section, the Labor Commissioner shall take into consideration whether the violation was inadvertent, and in his or her discretion, may decide not to penalize an employer for a first violation when that violation was due to a clerical error or inadvertent mistake.

(Amended by Stats. 1992, Ch. 424, Sec. 1. Effective January 1, 1993.)



226.4

If, upon inspection or investigation, the Labor Commissioner determines that an employer is in violation of subdivision (a) of Section 226, the Labor Commissioner may issue a citation to the person in violation. The citation may be served personally or by registered mail in accordance with subdivision (c) of Section 11505 of the Government Code. Each citation shall be in writing and shall describe the nature of the violation, including reference to the statutory provision alleged to have been violated.

(Amended by Stats. 2006, Ch. 538, Sec. 479. Effective January 1, 2007.)



226.5

(a) If a person desires to contest a citation or the proposed assessment of a civil penalty therefor, he or she shall within 15 business days after service of the citation notify the office of the Labor Commissioner which appears on the citation of his or her request for an informal hearing. The Labor Commissioner or his or her deputy or agent shall, within 30 days, hold a hearing at the conclusion of which the citation or proposed assessment of a civil penalty shall be affirmed, modified, or dismissed. The decision of the Labor Commissioner shall consist of a notice of findings, findings, and order which shall be served on all parties to the hearing within 15 days after the hearing by regular first-class mail at the last known address of the party on file with the Labor Commissioner. Service shall be completed pursuant to Section 1013 of the Code of Civil Procedure. Any amount found due by the Labor Commissioner as a result of a hearing shall become due and payable 45 days after notice of the findings and written findings and order have been mailed to the party assessed. A writ of mandate may be taken from this finding to the appropriate superior court, as long as the party agrees to pay any judgment and costs ultimately rendered by the court against the party for the assessment. The writ shall be taken within 45 days of service of the notice of findings, findings, and order thereon.

(b) A person to whom a citation has been issued shall, in lieu of contesting a citation pursuant to this section, transmit to the office of the Labor Commissioner designated on the citation the amount specified for the violation within 15 business days after issuance of the citation.

(c) When no petition objecting to a citation or the proposed assessment of a civil penalty is filed, a certified copy of the citation or proposed civil penalty may be filed by the Labor Commissioner in the office of the clerk or the superior court in any county in which the person assessed has or had a place of business. The clerk, immediately upon the filing, shall enter judgment for the state against the person assessed in the amount shown on the citation or proposed assessment of a civil penalty.

(d) When findings and the order thereon are made affirming or modifying a citation or proposed assessment of a civil penalty after hearing, a certified copy of these findings and the order entered thereon may be entered by the Labor Commissioner in the office of the clerk of the superior court in any county in which the person assessed has property or in which the person assessed has or had a place of business. The clerk, immediately upon the filing, shall enter judgment for the state against the person assessed in the amount shown on the certified order.

(e) A judgment entered pursuant to this section shall bear the same rate of interest and shall have the same effect as other judgments and be given the same preference allowed by the law on other judgments rendered for claims for taxes. The clerk shall make no charge for the service provided by this section to be performed by him or her.

(Amended by Stats. 1988, Ch. 96, Sec. 4.)



226.6

Any employer who knowingly and intentionally violates the provisions of Section 226, or any officer, agent, employee, fiduciary, or other person who has the control, receipt, custody, or disposal of, or pays, the wages due any employee, and who knowingly and intentionally participates or aids in the violation of any provision of Section 226 is guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than one thousand dollars ($1,000) or be imprisoned not to exceed one year, or both, at the discretion of the court. That fine or imprisonment, or both, shall be in addition to any other penalty provided by law.

(Amended by Stats. 2010, Ch. 328, Sec. 150.5. Effective January 1, 2011.)



226.7

(a) As used in this section, recovery period means a cooldown period afforded an employee to prevent heat illness.

(b) An employer shall not require an employee to work during a meal or rest or recovery period mandated pursuant to an applicable statute, or applicable regulation, standard, or order of the Industrial Welfare Commission, the Occupational Safety and Health Standards Board, or the Division of Occupational Safety and Health.

(c) If an employer fails to provide an employee a meal or rest or recovery period in accordance with a state law, including, but not limited to, an applicable statute or applicable regulation, standard, or order of the Industrial Welfare Commission, the Occupational Safety and Health Standards Board, or the Division of Occupational Safety and Health, the employer shall pay the employee one additional hour of pay at the employee s regular rate of compensation for each workday that the meal or rest or recovery period is not provided.

(d) This section shall not apply to an employee who is exempt from meal or rest or recovery period requirements pursuant to other state laws, including, but not limited to, a statute or regulation, standard, or order of the Industrial Welfare Commission.

(Amended by Stats. 2013, Ch. 719, Sec. 1. Effective January 1, 2014.)



226.8

(a) It is unlawful for any person or employer to engage in any of the following activities:

(1) Willful misclassification of an individual as an independent contractor.

(2) Charging an individual who has been willfully misclassified as an independent contractor a fee, or making any deductions from compensation, for any purpose, including for goods, materials, space rental, services, government licenses, repairs, equipment maintenance, or fines arising from the individual s employment where any of the acts described in this paragraph would have violated the law if the individual had not been misclassified.

(b) If the Labor and Workforce Development Agency or a court issues a determination that a person or employer has engaged in any of the enumerated violations of subdivision (a), the person or employer shall be subject to a civil penalty of not less than five thousand dollars ($5,000) and not more than fifteen thousand dollars ($15,000) for each violation, in addition to any other penalties or fines permitted by law.

(c) If the Labor and Workforce Development Agency or a court issues a determination that a person or employer has engaged in any of the enumerated violations of subdivision (a) and the person or employer has engaged in or is engaging in a pattern or practice of these violations, the person or employer shall be subject to a civil penalty of not less than ten thousand dollars ($10,000) and not more than twenty-five thousand dollars ($25,000) for each violation, in addition to any other penalties or fines permitted by law.

(d) (1) If the Labor and Workforce Development Agency or a court issues a determination that a person or employer that is a licensed contractor pursuant to the Contractors State License Law has violated subdivision (a), the agency, in addition to any other remedy that has been ordered, shall transmit a certified copy of the order to the Contractors State License Board.

(2) The registrar of the Contractors State License Board shall initiate disciplinary action against a licensee within 30 days of receiving a certified copy of an agency or court order that resulted in disbarment pursuant to paragraph (1).

(e) If the Labor and Workforce Development Agency or a court issues a determination that a person or employer has violated subdivision (a), the agency or court, in addition to any other remedy that has been ordered, shall order the person or employer to display prominently on its Internet Web site, in an area which is accessible to all employees and the general public, or, if the person or employer does not have an Internet Web site, to display prominently in an area that is accessible to all employees and the general public at each location where a violation of subdivision (a) occurred, a notice that sets forth all of the following:

(1) That the Labor and Workforce Development Agency or a court, as applicable, has found that the person or employer has committed a serious violation of the law by engaging in the willful misclassification of employees.

(2) That the person or employer has changed its business practices in order to avoid committing further violations of this section.

(3) That any employee who believes that he or she is being misclassified as an independent contractor may contact the Labor and Workforce Development Agency. The notice shall include the mailing address, email address, and telephone number of the agency.

(4) That the notice is being posted pursuant to a state order.

(f) In addition to including the information specified in subdivision (e), a person or employer also shall satisfy the following requirements in preparing the notice:

(1) An officer shall sign the notice.

(2) It shall post the notice for one year commencing with the date of the final decision and order.

(g) (1) In accordance with the procedures specified in Sections 98 to 98.2, inclusive, the Labor Commissioner may issue a determination that a person or employer has violated subdivision (a).

(2) If, upon inspection or investigation, the Labor Commissioner determines that a person or employer has violated subdivision (a), the Labor Commissioner may issue a citation to assess penalties set forth in subdivisions (b) and (c) in addition to any other penalties or damages that are otherwise available at law. The procedures for issuing, contesting, and enforcing judgments shall be the same as those set forth in Section 1197.1.

(3) The Labor Commissioner may enforce this section pursuant to Section 98 or in a civil suit.

(h) Any administrative or civil penalty pursuant to subdivision (b) or (c) or disciplinary action pursuant to subdivision (d) or (e) shall remain in effect against any successor corporation, owner, or business entity that satisfies both of the following:

(1) Has one or more of the same principals or officers as the person or employer subject to the penalty or action.

(2) Is engaged in the same or a similar business as the person or employer subject to the penalty or action.

(i) For purposes of this section, the following definitions apply:

(1) Determination means an order, decision, award, or citation issued by an agency or a court of competent jurisdiction for which the time to appeal has expired and for which no appeal is pending.

(2) Labor and Workforce Development Agency means the Labor and Workforce Development Agency or any of its departments, divisions, commissions, boards, or agencies.

(3) Officer means the chief executive officer, president, any vice president in charge of a principal business unit, division, or function, or any other officer of the corporation who performs a policymaking function. If the employer is a partnership, officer means a partner. If the employer is a sole proprietor, officer means the owner.

(4) Willful misclassification means avoiding employee status for an individual by voluntarily and knowingly misclassifying that individual as an independent contractor.

(j) Nothing in this section is intended to limit any rights or remedies otherwise available at law.

(Amended by Stats. 2012, Ch. 162, Sec. 116. Effective January 1, 2013.)



227

If an employer has made withholdings from an employee s wages pursuant to state, local, or federal law, or has agreed with any employee to make payments to a health or welfare fund, pension fund, or vacation plan, or other similar plan for the benefit of the employees, or a negotiated industrial promotion fund, or has entered into a collective bargaining agreement providing for these payments, it shall be unlawful for that employer willfully or with intent to defraud to fail to remit the withholdings to the proper agency or to fail to make the payments required by the terms of that agreement. A violation of any provision of this section when the amount the employer failed to pay into the fund or funds exceeds five hundred dollars ($500) shall be punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail for a period of not more than one year, by a fine of not more than one thousand dollars ($1,000), or by both that imprisonment and fine. All other violations shall be punishable as a misdemeanor. In a criminal proceeding under this section, any withholdings that are recovered from an employer shall be forwarded to the appropriate fund or plan and, if restitution is imposed, the court shall direct to which agency, entity, or person it shall be paid.

(Amended by Stats. 2013, Ch. 718, Sec. 1. Effective January 1, 2014.)



227.3

Unless otherwise provided by a collective-bargaining agreement, whenever a contract of employment or employer policy provides for paid vacations, and an employee is terminated without having taken off his vested vacation time, all vested vacation shall be paid to him as wages at his final rate in accordance with such contract of employment or employer policy respecting eligibility or time served; provided, however, that an employment contract or employer policy shall not provide for forfeiture of vested vacation time upon termination. The Labor Commissioner or a designated representative, in the resolution of any dispute with regard to vested vacation time, shall apply the principles of equity and fairness.

(Amended by Stats. 1976, Ch. 1041.)



227.5

Whenever an employer has agreed with any employee to make payments to a health or welfare fund, pension fund or vacation plan, or such other plan for the benefit of the employee, or has entered into a collective bargaining agreement providing for such payments, the employer upon written request of the employee shall furnish such employee annually a statement indicating whether or not such payments have been made and for what periods.

(Added by Stats. 1963, Ch. 898.)



228

The payments under Section 227 of this code shall be deemed to include payments to apprenticeship funds.

This amendment is hereby declared to be merely a clarification of the original intention of the Legislature and is not a substantive change.

(Added by Stats. 1961, Ch. 1218.)



229

Actions to enforce the provisions of this article for the collection of due and unpaid wages claimed by an individual may be maintained without regard to the existence of any private agreement to arbitrate. This section shall not apply to claims involving any dispute concerning the interpretation or application of any collective bargaining agreement containing such an arbitration agreement.

(Added by Stats. 1959, Ch. 1939.)



230

(a) An employer shall not discharge or in any manner discriminate against an employee for taking time off to serve as required by law on an inquest jury or trial jury, if the employee, prior to taking the time off, gives reasonable notice to the employer that the employee is required to serve.

(b) An employer shall not discharge or in any manner discriminate or retaliate against an employee, including, but not limited to, an employee who is a victim of a crime, for taking time off to appear in court to comply with a subpoena or other court order as a witness in any judicial proceeding.

(c) An employer shall not discharge or in any manner discriminate or retaliate against an employee who is a victim of domestic violence, sexual assault, or stalking for taking time off from work to obtain or attempt to obtain any relief, including, but not limited to, a temporary restraining order, restraining order, or other injunctive relief, to help ensure the health, safety, or welfare of the victim or his or her child.

(d) (1) As a condition of taking time off for a purpose set forth in subdivision (c), the employee shall give the employer reasonable advance notice of the employee s intention to take time off, unless the advance notice is not feasible.

(2) When an unscheduled absence occurs, the employer shall not take any action against the employee if the employee, within a reasonable time after the absence, provides a certification to the employer. Certification shall be sufficient in the form of any of the following:

(A) A police report indicating that the employee was a victim of domestic violence, sexual assault, or stalking.

(B) A court order protecting or separating the employee from the perpetrator of an act of domestic violence, sexual assault, or stalking, or other evidence from the court or prosecuting attorney that the employee has appeared in court.

(C) Documentation from a licensed medical professional, domestic violence counselor, as defined in Section 1037.1 of the Evidence Code, a sexual assault counselor, as defined in Section 1035.2 of the Evidence Code, licensed health care provider, or counselor that the employee was undergoing treatment for physical or mental injuries or abuse resulting in victimization from an act of domestic violence, sexual assault, or stalking.

(3) To the extent allowed by law and consistent with subparagraph (D) of paragraph (7) of subdivision (f), the employer shall maintain the confidentiality of any employee requesting leave under subdivision (c).

(e) An employer shall not discharge or in any manner discriminate or retaliate against an employee because of the employee s status as a victim of domestic violence, sexual assault, or stalking, if the victim provides notice to the employer of the status or the employer has actual knowledge of the status.

(f) (1) An employer shall provide reasonable accommodations for a victim of domestic violence, sexual assault, or stalking who requests an accommodation for the safety of the victim while at work.

(2) For purposes of this subdivision, reasonable accommodations may include the implementation of safety measures, including a transfer, reassignment, modified schedule, changed work telephone, changed work station, installed lock, assistance in documenting domestic violence, sexual assault, or stalking that occurs in the workplace, an implemented safety procedure, or another adjustment to a job structure, workplace facility, or work requirement in response to domestic violence, sexual assault, or stalking, or referral to a victim assistance organization.

(3) An employer is not required to provide a reasonable accommodation to an employee who has not disclosed his or her status as a victim of domestic violence, sexual assault, or stalking.

(4) The employer shall engage in a timely, good faith, and interactive process with the employee to determine effective reasonable accommodations.

(5) In determining whether the accommodation is reasonable, the employer shall consider an exigent circumstance or danger facing the employee.

(6) This subdivision does not require the employer to undertake an action that constitutes an undue hardship on the employer s business operations, as defined by Section 12926 of the Government Code. For the purposes of this subdivision, an undue hardship also includes an action that would violate an employer s duty to furnish and maintain a place of employment that is safe and healthful for all employees as required by Section 6400 of the Labor Code.

(7) (A) Upon the request of an employer, an employee requesting a reasonable accommodation pursuant to this subdivision shall provide the employer a written statement signed by the employee or an individual acting on the employee s behalf, certifying that the accommodation is for a purpose authorized under this subdivision.

(B) The employer may also request certification from an employee requesting an accommodation pursuant to this subdivision demonstrating the employee s status as a victim of domestic violence, sexual assault, or stalking. Certification shall be sufficient in the form of any of the categories described in paragraph (2) of subdivision (d).

(C) An employer who requests certification pursuant to subparagraph (B) may request recertification of an employee s status as a victim of domestic violence, sexual assault, or stalking every six months after the date of the previous certification.

(D) Any verbal or written statement, police or court record, or other documentation provided to an employer identifying an employee as a victim of domestic violence, sexual assault, or stalking shall be maintained as confidential by the employer and shall not be disclosed by the employer except as required by federal or state law or as necessary to protect the employee s safety in the workplace. The employee shall be given notice before any authorized disclosure.

(E) (i) If circumstances change and an employee needs a new accommodation, the employee shall request a new accommodation from the employer.

(ii) Upon receiving the request, the employer shall engage in a timely, good faith, and interactive process with the employee to determine effective reasonable accommodations.

(F) If an employee no longer needs an accommodation, the employee shall notify the employer that the accommodation is no longer needed.

(8) An employer shall not retaliate against a victim of domestic violence, sexual assault, or stalking for requesting a reasonable accommodation, regardless of whether the request was granted.

(g) (1) An employee who is discharged, threatened with discharge, demoted, suspended, or in any other manner discriminated or retaliated against in the terms and conditions of employment by his or her employer because the employee has taken time off for a purpose set forth in subdivision (a) or (b) shall be entitled to reinstatement and reimbursement for lost wages and work benefits caused by the acts of the employer.

(2) An employee who is discharged, threatened with discharge, demoted, suspended, or in any other manner discriminated or retaliated against in the terms and conditions of employment by his or her employer for reasons prohibited in subdivision (c) or (e), or because the employee has requested or received a reasonable accommodation as set forth in subdivision (f), shall be entitled to reinstatement and reimbursement for lost wages and work benefits caused by the acts of the employer, as well as appropriate equitable relief.

(3) An employer who willfully refuses to rehire, promote, or otherwise restore an employee or former employee who has been determined to be eligible for rehiring or promotion by a grievance procedure or hearing authorized by law is guilty of a misdemeanor.

(h) (1) An employee who is discharged, threatened with discharge, demoted, suspended, or in any other manner discriminated or retaliated against in the terms and conditions of employment by his or her employer because the employee has exercised his or her rights as set forth in subdivision (a), (b), (c), (e), or (f) may file a complaint with the Division of Labor Standards Enforcement of the Department of Industrial Relations pursuant to Section 98.7.

(2) Notwithstanding any time limitation in Section 98.7, an employee may file a complaint with the division based upon a violation of subdivision (c), (e), or (f) within one year from the date of occurrence of the violation.

(i) An employee may use vacation, personal leave, or compensatory time off that is otherwise available to the employee under the applicable terms of employment, unless otherwise provided by a collective bargaining agreement, for time taken off for a purpose specified in subdivision (a), (b), or (c). The entitlement of any employee under this section shall not be diminished by any collective bargaining agreement term or condition.

(j) For purposes of this section:

(1) Domestic violence means any of the types of abuse set forth in Section 6211 of the Family Code, as amended.

(2) Sexual assault means any of the crimes set forth in Section 261, 261.5, 262, 265, 266, 266a, 266b, 266c, 266g, 266j, 267, 269, 273.4, 285, 286, 288, 288a, 288.5, 289, or 311.4 of the Penal Code, as amended.

(3) Stalking means a crime set forth in Section 646.9 of the Penal Code or Section 1708.7 of the Civil Code.

(Amended by Stats. 2013, Ch. 759, Sec. 1. Effective January 1, 2014.)



230.1

(a) In addition to the requirements and prohibitions imposed on employees pursuant to Section 230, an employer with 25 or more employees shall not discharge or in any manner discriminate or retaliate against an employee who is a victim of domestic violence, sexual assault, or stalking for taking time off from work to attend to any of the following:

(1) To seek medical attention for injuries caused by domestic violence, sexual assault, or stalking.

(2) To obtain services from a domestic violence shelter, program, or rape crisis center as a result of domestic violence, sexual assault, or stalking.

(3) To obtain psychological counseling related to an experience of domestic violence, sexual assault, or stalking.

(4) To participate in safety planning and take other actions to increase safety from future domestic violence, sexual assault, or stalking, including temporary or permanent relocation.

(b) (1) As a condition of taking time off for a purpose set forth in subdivision (a), the employee shall give the employer reasonable advance notice of the employee s intention to take time off, unless the advance notice is not feasible.

(2) When an unscheduled absence occurs, the employer shall not take any action against the employee if the employee, within a reasonable time after the absence, provides a certification to the employer. Certification shall be sufficient in the form of any of the categories described in paragraph (2) of subdivision (d) of Section 230.

(3) To the extent allowed by law and consistent with subparagraph (D) of paragraph (7) of subdivision (f) of Section 230, employers shall maintain the confidentiality of any employee requesting leave under subdivision (a).

(c) An employee who is discharged, threatened with discharge, demoted, suspended, or in any other manner discriminated or retaliated against in the terms and conditions of employment by his or her employer because the employee has taken time off for a purpose set forth in subdivision (a) is entitled to reinstatement and reimbursement for lost wages and work benefits caused by the acts of the employer, as well as appropriate equitable relief. An employer who willfully refuses to rehire, promote, or otherwise restore an employee or former employee who has been determined to be eligible for rehiring or promotion by a grievance procedure or hearing authorized by law is guilty of a misdemeanor.

(d) (1) An employee who is discharged, threatened with discharge, demoted, suspended, or in any other manner discriminated or retaliated against in the terms and conditions of employment by his or her employer because the employee has exercised his or her rights as set forth in subdivision (a) may file a complaint with the Division of Labor Standards Enforcement of the Department of Industrial Relations pursuant to Section 98.7.

(2) Notwithstanding any time limitation in Section 98.7, an employee may file a complaint with the division based upon a violation of subdivision (a) within one year from the date of occurrence of the violation.

(e) An employee may use vacation, personal leave, or compensatory time off that is otherwise available to the employee under the applicable terms of employment, unless otherwise provided by a collective bargaining agreement, for time taken off for a purpose specified in subdivision (a). The entitlement of any employee under this section shall not be diminished by any collective bargaining agreement term or condition.

(f) This section does not create a right for an employee to take unpaid leave that exceeds the unpaid leave time allowed under, or is in addition to the unpaid leave time permitted by, the federal Family and Medical Leave Act of 1993 (29 U.S.C. Sec. 2601 et seq.).

(g) For purposes of this section:

(1) Domestic violence means any of the types of abuse set forth in Section 6211 of the Family Code, as amended.

(2) Sexual assault means any of the crimes set forth in Section 261, 261.5, 262, 265, 266, 266a, 266b, 266c, 266g, 266j, 267, 269, 273.4, 285, 286, 288, 288a, 288.5, 289, or 311.4 of the Penal Code, as amended.

(3) Stalking means a crime set forth in Section 646.9 of the Penal Code or Section 1708.7 of the Civil Code.

(Amended by Stats. 2013, Ch. 759, Sec. 2. Effective January 1, 2014.)



230.2

(a) As used in this section:

(1) Immediate family member means spouse, child, stepchild, brother, stepbrother, sister, stepsister, mother, stepmother, father, or stepfather.

(2) Registered domestic partner means a domestic partner, as defined in Section 297 of the Family Code, and registered pursuant to Part 2 (commencing with Section 298) of Division 2.5 of the Family Code.

(3) Victim means a person against whom one of the following crimes has been committed:

(A) A violent felony, as defined in subdivision (c) of Section 667.5 of the Penal Code.

(B) A serious felony, as defined in subdivision (c) of Section 1192.7 of the Penal Code.

(C) A felony provision of law proscribing theft or embezzlement.

(b) An employer, and any agent of an employer, shall allow an employee who is a victim of a crime, an immediate family member of a victim, a registered domestic partner of a victim, or the child of a registered domestic partner of a victim to be absent from work in order to attend judicial proceedings related to that crime.

(c) Before an employee may be absent from work pursuant to subdivision (b), the employee shall give the employer a copy of the notice of each scheduled proceeding that is provided to the victim by the agency responsible for providing notice, unless advance notice is not feasible. When advance notice is not feasible or an unscheduled absence occurs, the employer shall not take any action against the employee if the employee, within a reasonable time after the absence, provides the employer with documentation evidencing the judicial proceeding from any of the following entities:

(1) The court or government agency setting the hearing.

(2) The district attorney or prosecuting attorney s office.

(3) The victim/witness office that is advocating on behalf of the victim.

(d) An employee who is absent from work pursuant to subdivision (b) may elect to use the employee s accrued paid vacation time, personal leave time, sick leave time, compensatory time off that is otherwise available to the employee, or unpaid leave time, unless otherwise provided by a collective bargaining agreement, for an absence pursuant to subdivision (b). The entitlement of any employee under this section shall not be diminished by any collective bargaining agreement term or condition.

(e) An employer shall keep confidential any records regarding the employee s absence from work pursuant to subdivision (b).

(f) An employer may not discharge from employment or in any manner discriminate against an employee, in compensation or other terms, conditions, or privileges of employment, including, but not limited to the loss of seniority or precedence, because the employee is absent from work pursuant to this section.

(g) (1) Any employee who is discharged, threatened with discharge, demoted, suspended, or in any other manner discriminated or retaliated against in the terms and conditions of employment by his or her employer because the employee has exercised his or her rights as set forth in subdivision (b) may file a complaint with the Division of Labor Standards Enforcement of the Department of Industrial Relations pursuant to Section 98.7.

(2) Notwithstanding any time limitation in Section 98.7, an employee filing a complaint with the division based upon a violation of subdivision (b) shall have one year from the date of occurrence of the violation to file his or her complaint.

(h) District attorney and victim/witness offices are encouraged to make information regarding this section available for distribution at their offices.

(Added by Stats. 2003, Ch. 630, Sec. 1. Effective January 1, 2004.)



230.3

(a) No employer shall discharge or in any manner discriminate against an employee for taking time off to perform emergency duty as a volunteer firefighter, a reserve peace officer, or emergency rescue personnel.

(b) Any employee who is discharged, threatened with discharge, demoted, suspended, or in any other manner discriminated against in the terms and conditions of employment by his or her employer because the employee has taken time off to perform emergency duty as a volunteer firefighter, a reserve peace officer, or emergency rescue personnel shall be entitled to reinstatement and reimbursement for lost wages and work benefits caused by the acts of the employer. Any employer who willfully refuses to rehire, promote, or otherwise restore an employee or former employee who has been determined to be eligible for rehiring or promotion by a grievance procedure, arbitration, or hearing authorized by law, is guilty of a misdemeanor.

(c) Subdivisions (a) and (b) of this section shall not apply to any public safety agency or provider of emergency medical services when, as determined by the employer, the employee s absence would hinder the availability of public safety or emergency medical services.

(d) (1) For purposes of this section, volunteer firefighter shall have the same meaning as the term volunteer in subdivision (m) of Section 50952 of the Government Code.

(2) For purposes of this section, emergency rescue personnel means any person who is an officer, employee, or member of a fire department or fire protection or firefighting agency of the federal government, the State of California, a city, county, city and county, district, or other public or municipal corporation or political subdivision of this state, or of a sheriff s department, police department, or a private fire department, whether that person is a volunteer or partly paid or fully paid, while he or she is actually engaged in providing emergency services as defined by subdivision (e) of Section 1799.107 of the Health and Safety Code.

(Amended by Stats. 2000, Ch. 244, Sec. 1. Effective January 1, 2001.)



230.4

(a) An employee who performs duty as a volunteer firefighter, a reserve peace officer, or as emergency rescue personnel, as defined in Section 230.3, and who works for an employer employing 50 or more employees, shall be permitted to take temporary leaves of absence, not to exceed an aggregate of 14 days per calendar year, for the purpose of engaging in fire, law enforcement, or emergency rescue training.

(b) An employee who works for an employer employing 50 or more employees who is discharged, threatened with discharge, demoted, suspended, or in any other manner discriminated against in the terms and conditions of employment by his or her employer because the employee has taken time off to engage in fire, law enforcement, or emergency rescue training as provided in subdivision (a), is entitled to reinstatement and reimbursement for lost wages and work benefits caused by the acts of the employer.

(c) An employee seeking reinstatement and reimbursement pursuant to this section may file a complaint with the Division of Labor Standards Enforcement in accordance with Section 98.7, and upon receipt of this type of complaint, the Labor Commissioner shall proceed as provided in that section.

(Amended by Stats. 2013, Ch. 120, Sec. 1. Effective January 1, 2014.)



230.5

(a) (1) An employer shall not discharge or in any manner discriminate or retaliate against an employee who is a victim of an offense listed in paragraph (2) for taking time off from work, upon the victim s request, to appear in court to be heard at any proceeding, including any delinquency proceeding, involving a postarrest release decision, plea, sentencing, postconviction release decision, or any proceeding in which a right of the victim is at issue.

(2) The offenses include all of the following:

(A) Vehicular manslaughter while intoxicated, as defined in subdivision (b) of Section 191.5 of the Penal Code.

(B) Felony child abuse likely to produce great bodily harm or a death, as defined in Section 273a of the Penal Code.

(C) Assault resulting in the death of a child under eight years of age, as defined in Section 273ab of the Penal Code.

(D) Felony domestic violence, as defined in Section 273.5 of the Penal Code.

(E) Felony physical abuse of an elder or dependent adult, as defined in subdivision (b) of Section 368 of the Penal Code.

(F) Felony stalking, as defined in Section 646.9 of the Penal Code.

(G) Solicitation for murder, as defined in subdivision (b) of Section 653f of the Penal Code.

(H) A serious felony, as defined in subdivision (c) of Section 1192.7 of the Penal Code.

(I) Hit-and-run causing death or injury, as defined in Section 20001 of the Vehicle Code.

(J) Felony driving under the influence causing injury, as defined in Section 23153 of the Vehicle Code.

(K) Sexual assault as set forth in Section 261, 261.5, 262, 265, 266, 266a, 266b, 266c, 266g, 266j, 267, 269, 273.4, 285, 286, 288, 288.5, 288a, 289, or 311.4 of the Penal Code.

(b) (1) As a condition of taking time off for a purpose set forth in subdivision (a), the employee shall give the employer reasonable advance notice of the employee s intention to take time off, unless the advance notice is not feasible.

(2) When an unscheduled absence occurs, the employer shall not take any action against the employee if the employee, within a reasonable time after the absence, provides a certification to the employer. Certification shall be sufficient in the form of any of the following:

(A) A police report indicating that the employee was a victim of an offense specified in subdivision (a).

(B) A court order protecting or separating the employee from the perpetrator of an offense specified in subdivision (a), or other evidence from the court or prosecuting attorney that the employee has appeared in court.

(C) Documentation from a medical professional, domestic violence advocate or advocate for victims of sexual assault, health care provider, or counselor that the employee was undergoing treatment for physical or mental injuries or abuse resulting in victimization from an offense specified in subdivision (a).

(3) To the extent allowed by law, the employer shall maintain the confidentiality of any employee requesting leave under subdivision (a).

(c) An employee who is discharged, threatened with discharge, demoted, suspended, or in any other manner discriminated or retaliated against in the terms and conditions of employment by his or her employer because the employee has taken time off for a purpose set forth in subdivision (a) shall be entitled to reinstatement and reimbursement for lost wages and work benefits caused by the acts of the employer. Any employer who willfully refuses to rehire, promote, or otherwise restore an employee or former employee who has been determined to be eligible for rehiring or promotion by a grievance procedure or hearing authorized by law is guilty of a misdemeanor.

(d) (1) An employee who is discharged, threatened with discharge, demoted, suspended, or in any other manner discriminated or retaliated against in the terms and conditions of employment by his or her employer because the employee has exercised his or her rights as set forth in subdivision (a) may file a complaint with the Division of Labor Standards Enforcement of the Department of Industrial Relations pursuant to Section 98.7.

(2) Notwithstanding any time limitation in Section 98.7, an employee may file a complaint with the division based upon a violation of subdivision (a) within one year from the date of occurrence of the violation.

(e) An employee may use vacation, personal leave, or compensatory time off that is otherwise available to the employee under the applicable terms of employment, unless otherwise provided by a collective bargaining agreement, for time taken off for a purpose specified in this section. The entitlement of any employee under this section shall not be diminished by any collective bargaining agreement term or condition.

(f) For purposes of this section, victim means any person who suffers direct or threatened physical, psychological, or financial harm as a result of the commission or attempted commission of a crime or delinquent act. The term victim also includes the person s spouse, parent, child, sibling, or guardian.

(Added by Stats. 2013, Ch. 756, Sec. 1. Effective January 1, 2014.)



230.7

(a) No employer shall discharge or in any manner discriminate against an employee who is the parent or guardian of a pupil for taking time off to appear in the school of a pupil pursuant to a request made under Section 48900.1 of the Education Code, if the employee, prior to taking the time off, gives reasonable notice to the employer that he or she is requested to appear in the school.

(b) Any employee who is discharged, threatened with discharge, demoted, suspended, or in any other manner discriminated against in the terms and conditions of employment by his or her employer because the employee has taken time off to appear in the school of a pupil pursuant to a request made under Section 48900.1 of the Education Code shall be entitled to reinstatement and reimbursement for lost wages and work benefits caused by those acts of the employer.

(Added by Stats. 1989, Ch. 213, Sec. 2.)



230.8

(a) (1) No employer who employs 25 or more employees working at the same location shall discharge or in any way discriminate against an employee who is a parent, guardian, or grandparent having custody, of one or more children in kindergarten or grades 1 to 12, inclusive, or attending a licensed child day care facility, for taking off up to 40 hours each year, not exceeding eight hours in any calendar month of the year, to participate in activities of the school or licensed child day care facility of any of his or her children, if the employee, prior to taking the time off, gives reasonable notice to the employer of the planned absence of the employee.

(2) If both parents of a child are employed by the same employer at the same worksite, the entitlement under paragraph (1) of a planned absence as to that child applies, at any one time, only to the parent who first gives notice to the employer, such that the other parent may take a planned absence simultaneously as to that same child under the conditions described in paragraph (1) only if he or she obtains the employer s approval for the requested time off.

(b) (1) The employee shall utilize existing vacation, personal leave, or compensatory time off for purposes of the planned absence authorized by this section, unless otherwise provided by a collective bargaining agreement entered into before January 1, 1995, and in effect on that date. An employee also may utilize time off without pay for this purpose, to the extent made available by his or her employer. The entitlement of any employee under this section shall not be diminished by any collective bargaining agreement term or condition that is agreed to on or after January 1, 1995.

(2) Notwithstanding paragraph (1), in the event that all permanent, full-time employees of an employer are accorded vacation during the same period of time in the calendar year, an employee of that employer may not utilize that accrued vacation benefit at any other time for purposes of the planned absence authorized by this section.

(c) The employee, if requested by the employer, shall provide documentation from the school or licensed child day care facility as proof that he or she participated in school or licensed child day care facility activities on a specific date and at a particular time. For purposes of this subdivision, documentation means whatever written verification of parental participation the school or licensed child day care facility deems appropriate and reasonable.

(d) Any employee who is discharged, threatened with discharge, demoted, suspended, or in any other manner discriminated against in terms and conditions of employment by his or her employer because the employee has taken time off to participate in school or licensed child day care facility activities as described in this section shall be entitled to reinstatement and reimbursement for lost wages and work benefits caused by the acts of the employer. Any employer who willfully refuses to rehire, promote, or otherwise restore an employee or former employee who has been determined to be eligible for rehiring or promotion by a grievance procedure, arbitration, or hearing authorized by law shall be subject to a civil penalty in an amount equal to three times the amount of the employee s lost wages and work benefits.

(Amended by Stats. 1997, Ch. 157, Sec. 1. Effective January 1, 1998.)



231

Any employer who requires, as a condition of employment, that an employee have a driver s license shall pay the cost of any physical examination of the employee which may be required for issuance of such license, except where the physical examination was taken prior to the time the employee applied for such employment with the employer.

(Added by Stats. 1971, Ch. 1279.)



232

No employer may do any of the following:

(a) Require, as a condition of employment, that an employee refrain from disclosing the amount of his or her wages.

(b) Require an employee to sign a waiver or other document that purports to deny the employee the right to disclose the amount of his or her wages.

(c) Discharge, formally discipline, or otherwise discriminate against an employee who discloses the amount of his or her wages.

(Amended by Stats. 2002, Ch. 934, Sec. 1. Effective January 1, 2003.)



232.5

No employer may do any of the following:

(a) Require, as a condition of employment, that an employee refrain from disclosing information about the employer s working conditions.

(b) Require an employee to sign a waiver or other document that purports to deny the employee the right to disclose information about the employer s working conditions.

(c) Discharge, formally discipline, or otherwise discriminate against an employee who discloses information about the employer s working conditions.

(d) This section is not intended to permit an employee to disclose proprietary information, trade secret information, or information that is otherwise subject to a legal privilege without the consent of his or her employer.

(Added by Stats. 2002, Ch. 934, Sec. 2. Effective January 1, 2003.)



233

(a) Any employer who provides sick leave for employees shall permit an employee to use in any calendar year the employee s accrued and available sick leave entitlement, in an amount not less than the sick leave that would be accrued during six months at the employee s then current rate of entitlement, to attend to an illness of a child, parent, spouse, or domestic partner of the employee. All conditions and restrictions placed by the employer upon the use by an employee of sick leave also shall apply to the use by an employee of sick leave to attend to an illness of his or her child, parent, spouse, or domestic partner. This section does not extend the maximum period of leave to which an employee is entitled under Section 12945.2 of the Government Code or under the federal Family and Medical Leave Act of 1993 (29 U.S.C. Sec. 2606 et seq.), regardless of whether the employee receives sick leave compensation during that leave.

(b) As used in this section:

(1) Child means a biological, foster, or adopted child, a stepchild, a legal ward, a child of a domestic partner, or a child of a person standing in loco parentis.

(2) Employer means any person employing another under any appointment or contract of hire and includes the state, political subdivisions of the state, and municipalities.

(3) Parent means a biological, foster, or adoptive parent, a stepparent, or a legal guardian.

(4) Sick leave means accrued increments of compensated leave provided by an employer to an employee as a benefit of the employment for use by the employee during an absence from the employment for any of the following reasons:

(A) The employee is physically or mentally unable to perform his or her duties due to illness, injury, or a medical condition of the employee.

(B) The absence is for the purpose of obtaining professional diagnosis or treatment for a medical condition of the employee.

(C) The absence is for other medical reasons of the employee, such as pregnancy or obtaining a physical examination.

Sick leave does not include any benefit provided under an employee welfare benefit plan subject to the federal Employee Retirement Income Security Act of 1974 (Public Law 93-406, as amended) and does not include any insurance benefit, workers compensation benefit, unemployment compensation disability benefit, or benefit not payable from the employer s general assets.

(c) No employer shall deny an employee the right to use sick leave or discharge, threaten to discharge, demote, suspend, or in any manner discriminate against an employee for using, or attempting to exercise the right to use, sick leave to attend to an illness of a child, parent, spouse, or domestic partner of the employee.

(d) Any employee aggrieved by a violation of this section shall be entitled to reinstatement and actual damages or one day s pay, whichever is greater, and to appropriate equitable relief.

(e) Upon the filing of a complaint by an employee, the Labor Commissioner shall enforce the provisions of this section in accordance with the provisions of Chapter 4 (commencing with Section 79) of Division 1, including, but not limited to, Sections 92, 96.7, 98, and 98.1 to 98.8, inclusive. Alternatively, an employee may bring a civil action for the remedies provided by this section in a court of competent jurisdiction. If the employee prevails, the court may award reasonable attorney s fees.

(f) The rights and remedies specified in this section are cumulative and nonexclusive and are in addition to any other rights or remedies afforded by contract or under other provisions of law.

(Amended by Stats. 2001, Ch. 893, Sec. 12. Effective January 1, 2002.)



234

An employer absence control policy that counts sick leave taken pursuant to Section 233 as an absence that may lead to or result in discipline, discharge, demotion, or suspension is a per se violation of Section 233. An employee working under this policy is entitled to appropriate legal and equitable relief pursuant to Section 233.

(Added by Stats. 2002, Ch. 1107, Sec. 1. Effective January 1, 2003.)



240

(a) If any employer has been convicted of a violation of any provision of this article, or if any judgment against an employer for nonpayment of wages remains unsatisfied for a period of 10 days after the time to appeal therefrom has expired, and no appeal therefrom is then pending, the Labor Commissioner may require the employer to deposit a bond in such sum as the Labor Commissioner may deem sufficient and adequate in the circumstances, to be approved by the Labor Commissioner. The bond shall be payable to the Labor Commissioner and shall be conditioned that the employer shall, for a definite future period, not exceeding two years, pay the employees in accordance with the provisions of this article, and shall be further conditioned upon the payment by the employer of any judgment which may be recovered against the employer pursuant to the provisions of this article.

(b) If an order to post a bond issued against an employer under this section remains unsatisfied for a period of 10 days after the time to appeal therefrom has expired, and no appeal from the order is then pending, the Labor Commissioner may require the employer to provide an accounting of assets of the employer, including a list of all bank accounts, accounts receivable, personal property, real property, automobiles or other vehicles, and any other assets, in a form and manner as prescribed by the Labor Commissioner. An employer shall provide an amended accounting of assets, if ordered by the Labor Commissioner to do so. If, within 10 days after a demand for an accounting of assets, made by certified or registered mail, the employer fails to provide an accounting, or if the employer fails to provide an amended accounting after receiving a demand by the Labor Commissioner to do so, the Labor Commissioner may bring an action in the name and on behalf of the people of the State of California against such employer to compel the employer to furnish the accounting. An employer who fails to provide an accounting as required by this subdivision shall be subject to a civil penalty not to exceed ten thousand dollars ($10,000).

(c) If, within 10 days after demand for the bond, which demand may be made by mail, the employer fails to deposit the bond, the Labor Commissioner may bring an action in the name and on behalf of the people of the State of California against the employer in a court of competent jurisdiction to compel the employer to furnish the bond or to cease doing business until the employer has done so. The employer has the burden of proving either that the bond is unnecessary or that the amount demanded is excessive. If the court finds that there is just cause for requiring the bond, and that the bond is reasonably necessary or proper to secure prompt payment of the wages of the employees of the employer and the employer s compliance with the provisions of this article, the court may enjoin the employer, whether an individual, partnership, corporation, company, trust, or association, and such other person or persons as may have been or may be concerned with or in any way participating in the failure to pay the wages resulting in the conviction or in the judgment, from doing business until the requirement is met, and make other and further orders appropriate to compel compliance with the requirement.

(Amended by Stats. 2011, Ch. 655, Sec. 5. Effective January 1, 2012.)



243

(a) If, within 10 years of either a conviction for a violation of this article or failing to satisfy a judgment for nonpayment of wages, or of both, it is alleged that an employer on a second occasion has been convicted of again violating this article or is failing to satisfy a judgment for nonpayment of wages, an employee or the employee s legal representative, an attorney licensed to practice law in this state, may, on behalf of himself or herself and others, bring an action in a court of competent jurisdiction for a temporary restraining order prohibiting the employer from doing business in this state unless the employer deposits with the court a bond to secure compliance by the employer with this article or to satisfy the judgment for nonpayment of wages.

(b) Upon the filing of an affidavit that, to the satisfaction of the court, shows reasonable proof that an employer, for the second time within 10 years, has been convicted of violating this article or has failed to satisfy a judgment for the nonpayment of wages, or both, the court may grant an order that prohibits the employer within 30 days from conducting any business within the state unless the employer deposits a bond payable to the Labor Commissioner, with the condition that the employer make wage payments in accordance with this article, or that the employer pay any unsatisfied judgment for nonpayment of wages, or both. The court shall order that the bond be on deposit with the Labor Commissioner at all times within a five-year period from the date of the order, that the employer employs more than 10 employees. The court shall order that the bond be in an amount equal to twenty-five thousand dollars ($25,000) or 25 percent of the weekly gross payroll of the employer at the time of the posting of the bond, whichever is greater, and that the term of the bond be for the duration of the service of the employee who brought the action, until past due wages have been paid, or until satisfaction of all judgments for nonpayment of wages. The bond shall also be payable for wages, interest on wages and for any damages arising from any violation of orders of the Industrial Welfare Commission, and for any other monetary relief awarded to an employee as a result of a violation of this code. To aid in the enforcement of this section, upon a request by the Labor Commissioner or an employee bringing an action pursuant to this section, the court may additionally require the employer to provide an accounting of assets of the employer, including a list of all bank accounts, accounts receivable, personal property, real property, automobiles or other vehicles, and any other assets, in a form and manner as prescribed by the court. An employer shall provide an amended accounting of assets if ordered by the court to do so. If, within 10 days after a demand for an accounting of assets, which demand may be made by certified or registered mail, the employer shall fail to provide an accounting, or if the employer fails to provide an amended accounting being ordered to do so, the court may take all appropriate action to enforce its order, including the imposition of appropriate sanctions.

(c) For purposes of subdivision (b), an employer shall be deemed to have been convicted of having violated this article or to have failed to satisfy a judgment for the second time within 10 years if, to secure labor or personal services in connection with his or her business, the employer uses the services of an agent, contractor, or subcontractor who is convicted of a violation of this article or fails to satisfy a judgment for wages respecting those employees, or both, but only if the employer had actual knowledge of the person s failure to pay wages. In issuing a temporary restraining order pursuant to this section, the court, in determining the amount and term of the bond, shall count the agent s, contractor s, or subcontractor s employees as part of the employer s total workforce. This subdivision shall not apply where a temporary restraining order against the agent, contractor, or subcontractor as an employer has been issued pursuant to subdivision (b).

(d) An employer who, for the third time within 10 years of the first occurrence, is alleged to have violated this article or to have failed to satisfy a judgment for nonpayment of wages, or both, shall be deemed by the court to have commenced a new five-year period for which the posting of a bond may be ordered in accordance with subdivision (b), except that the court may, in its discretion, require the posting of a bond in a greater amount as it determines appropriate under the circumstances.

(e) A former employee who was a party to an earlier action against an employer in which a judgment for the payment of wages was obtained, and who alleges that the employer has failed to satisfy the judgment for the payment of wages, in addition to any other available remedy, may petition the court pursuant to subdivision (b) for a temporary restraining order against the employer to cease doing business in this state unless the employer posts a bond with the court.

(f) Actions brought pursuant to this section shall be set for trial at the earliest possible date, and shall take precedence over all other cases, except older matters of the same character and matters to which special precedence may be given by law.

(g) Nothing in this section shall be construed to impose any mandatory duties on the Labor Commissioner.

(Amended by Stats. 2011, Ch. 655, Sec. 6. Effective January 1, 2012.)



244

(a) An individual is not required to exhaust administrative remedies or procedures in order to bring a civil action under any provision of this code, unless that section under which the action is brought expressly requires exhaustion of an administrative remedy. This subdivision shall not be construed to affect the requirements of Section 2699.3.

(b) Reporting or threatening to report an employee s, former employee s, or prospective employee s suspected citizenship or immigration status, or the suspected citizenship or immigration status of a family member of the employee, former employee, or prospective employee, to a federal, state, or local agency because the employee, former employee, or prospective employee exercises a right under the provisions of this code, the Government Code, or the Civil Code constitutes an adverse action for purposes of establishing a violation of an employee s, former employee s, or prospective employee s rights. As used in this subdivision, family member means a spouse, parent, sibling, child, uncle, aunt, niece, nephew, cousin, grandparent, or grandchild related by blood, adoption, marriage, or domestic partnership.

(Added by Stats. 2013, Ch. 577, Sec. 4. Effective January 1, 2014.)






ARTICLE 2. Seasonal Labor

250

As used in this article seasonal labor means all labor performed by any person hired in this State to perform services outside of this State for a period greater than one month, where the wages are to be paid in this State, not at fixed intervals, but at the termination of such employment.

(Enacted by Stats. 1937, Ch. 90.)



251

This article shall not apply to wages earned by seamen or other persons, where payment is regulated by Federal statute.

(Enacted by Stats. 1937, Ch. 90.)



252

Upon application of either the employer or the employee, the wages earned in seasonal labor shall be paid in the presence of the Labor Commissioner, or his deputy or agent.

(Enacted by Stats. 1937, Ch. 90.)



253

The Labor Commissioner shall hear and decide all wage disputes arising in connection with seasonal labor and shall allow or reject any deductions made from such wages. He shall reject all deductions made for gambling and liquor debts incurred by the employee during such employment.

(Enacted by Stats. 1937, Ch. 90.)



254

After a final hearing by the Labor Commissioner, he shall file in the office of his division a copy of the findings of fact and his award.

(Enacted by Stats. 1937, Ch. 90.)



255

The amount of the award of the Labor Commissioner shall, in the absence of fraud, be conclusively presumed to be the amount of the wages due and unpaid to the employee at the time of the termination of the employment but shall be subject to review by the courts in the manner provided by the Code of Civil Procedure.

(Enacted by Stats. 1937, Ch. 90.)



256

The Labor Commissioner shall impose a civil penalty in an amount not exceeding 30 days pay as waiting time under the terms of Section 203.

(Amended by Stats. 1983, Ch. 1096, Sec. 3.)



257

All provisions of Article 1 of this chapter, except sections 204, 205, 207, 208, 209, 210, 211 and 215 are applicable to this article.

(Enacted by Stats. 1937, Ch. 90.)






ARTICLE 3. Special Occupations

270

No person, or agent or officer thereof, engaged in the business of extracting or of extracting and refining or reducing minerals other than petroleum, except persons having a free and unencumbered title to the fee of the property being worked and except mining partnerships in respect to the members of the partnership, shall fail or neglect, before commencing work in any period for which a single payment of wages is made, to have on hand or on deposit with a bank or trust company, in the county where such property is located or if there is no bank or trust company in the county, then in the bank or trust company nearest the property, cash or readily salable securities of a market value sufficient to pay the wages of every person employed on the mining property, or in connection therewith, for such period.

Any person, or agent or officer thereof, who violates this section is guilty of a misdemeanor.

(Added by Stats. 1945, Ch. 628.)



270.5

(a) No person, agent or officer thereof, or logging contractor, or sawmill operations contractor, engaged in the business of logging or operating a sawmill for converting logs into lumber, except in the case of logging or sawmill operations of persons having a free and unencumbered title to the fee of real property in this state, of a market value sufficient to pay the wages of every person employed in connection with such operations in any period for which a single payment of wages is made, shall fail or neglect, before commencing work in any period for which such single payment of wages is made, or for four calendar weeks, whichever is the longer, to do one of the following:

(1) Have on hand or on deposit with a bank or trust company, in the county where such business is conducted, or if there is no bank or trust company in the county, then in the bank or trust company nearest such operations, cash or readily salable securities of a market value sufficient to pay the wages of every person employed in connection with such operations for such period.

(2) Deposit with the Labor Commissioner the bond of a surety company authorized to do business within the state, acceptable to the Labor Commissioner, conditioned upon the payment of all wages found by the Labor Commissioner to be due and unpaid in connection with such operations.

(b) The cash and securities on deposit referred to in subdivision (a) shall not be commingled with other deposits, securities or property of the employer and shall be held in trust and shall not be used for any other purpose than paying the wages due employees. Such moneys so held in trust are not subject to the enforcement of a money judgment by any other creditor of the employer.

(c) Any person, agent or officer thereof, or logging contractor, or sawmill operations contractor, who violates this section is guilty of a misdemeanor.

(Amended by Stats. 1982, Ch. 497, Sec. 131. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



270.6

(a) No person, or agent or officer thereof, without a permanent and fixed place of business or residence in this state who uses or employs any person in the door-to-door selling of any merchandise, in any similar itinerant activity, or in any telephone solicitation, shall fail or neglect, before commencing work in any period for which any single payment of wages is made or for four calendar weeks, whichever is longer, to do any one of the following:

(1) Have on hand or on deposit with a bank or trust company in the county where the business is conducted, or if there is no bank or trust company in the county, then in the bank or trust company nearest these operations, cash or readily salable securities of a market value sufficient to pay the wages of every person employed in connection with these operations for that period described in this subdivision.

(2) Deposit with the Labor Commissioner the bond of a surety company authorized to do business within the state, acceptable to the Labor Commissioner, conditioned upon the payment of all wages found to be due and unpaid in connection with these operations under any provision of this code.

(3) Deposit with the Labor Commissioner a time certificate of deposit indicating that the person, agent, or officer subject to this section has deposited with a bank or trust company cash payable to the order of the Labor Commissioner sufficient to pay the wages of every person employed in connection with these operations for that period described in this subdivision.

(b) The cash and securities on deposit referred to in subdivision (a) shall not be commingled with other deposits, securities, or property of the employer and shall be held in trust and shall not be used for any other purpose than paying the wages due employees. The moneys so held in trust are not subject to enforcement of a money judgment by any other creditor of the employer.

(c) Any person, or agent or officer thereof, who violates this section is guilty of a misdemeanor.

(Amended by Stats. 2006, Ch. 538, Sec. 481. Effective January 1, 2007.)



271

No person, or agent or officer thereof, engaged in the business of promoting a theatrical enterprise where living individuals are used or employed in the presentation, except persons having a free and unencumbered title to the fee of the property on which the theatrical enterprise is produced, shall fail or neglect, before producing such enterprise in any period for which a single payment of wages is made, to have on hand or on deposit with a bank or trust company, in the county in which such enterprise is to be produced, or if there is no bank or trust company in the county, then in the bank or trust company nearest the place where such enterprise is produced, cash or readily salable securities of a market value sufficient to pay the wages of every individual used or employed in the production of such enterprise, or in connection therewith for such period. The provisions of this section shall not apply to the use or employment of individuals by a radio or television broadcasting enterprise; provided, there is on hand or on deposit with a bank or trust company in this State cash or readily salable securities of a market value sufficient to pay the wages of every individual used or employed in such enterprise, or in connection therewith.

Theatrical enterprise as used in this section means the production of any circus, vaudeville, carnival, revues, variety shows, musical comedies, operettas, opera, drama, theatrical, endurance contest, walkathon, marathon, derby, or other entertainments, exhibitions, or performances.

Any person, or agent or officer thereof, who violates this section is guilty of a misdemeanor.

(Added by Stats. 1945, Ch. 628.)



272

Every person, agent, or officer thereof engaged in the businesses specified in Section 270, 270.5, 270.6, or 271, shall keep conspicuously posted upon the premises where persons are employed, a notice specifying the name and address of the bank or trust company where the required cash or readily salable securities are on deposit, or the name of the surety or sureties on the bond deposited pursuant to Section 270.5 or 270.6. Failure to keep the notice conspicuously posted is prima facie evidence of a violation of Section 270, 270.5, 270.6, or 271.

(Amended by Stats. 1965, Ch. 329.)



273

(a) The following definitions apply for purposes of this section:

(1) All activities relating to an adverse license or registration action includes, but is not limited to, all of the following which occur as a result of a failure to comply with this section:

(A) Denial of a new application or a renewal application for licensure or registration.

(B) Denial of reinstatement of a license or registration.

(C) Suspension of a license or registration.

(D) Assessment and recovery of civil penalties for knowingly providing false information in the statement required by paragraph (1) of subdivision (b).

(2) Farm labor contractor has the same meaning as set forth in Section 1682.

(3) Final judgment issued by a court means a judgment with respect to which all possibility of a direct attack, by way of appeal, motion for a new trial, or motion pursuant to Section 663 of the Code of Civil Procedure to vacate the judgment, has been exhausted and also includes any final arbitration award where the time to file a petition for a trial de novo or a petition to vacate or correct the arbitration award has expired, and no petition is pending.

(4) Garment manufacturer means a person engaged in garment manufacturing as described in Section 2671.

(5) Involving unpaid wages means all amounts required to be paid by a final judgment, order, or accord involving a failure of the licensee or registrant to pay required wages.

(6) Licensee has the same meaning as set forth in Section 1682.

(7) Registrant means a person who holds a valid and unrevoked garment manufacturer registration.

(b) (1) The Labor Commissioner shall require an applicant for any of the following to submit a statement as to whether the applicant has satisfied all requirements imposed by a final judgment issued by a court or by a final order issued by the Labor Commissioner or by an accord involving unpaid wages:

(A) Licensure as a farm labor contractor.

(B) Registration as a garment manufacturer.

(C) Renewal or reinstatement of a farm labor contractor license or a garment manufacturer registration.

(D) A change in the persons identified pursuant to Section 1689 or subparagraph (B) of paragraph (1) of subdivision (a) of Section 2675.

(2) A person who knowingly provides false information in the statement submitted pursuant to this subdivision shall be subject to a civil penalty of no less than one thousand dollars ($1,000) and no more than twenty-five thousand dollars ($25,000), in addition to any civil remedies available to the Labor Commissioner. The penalty shall be recovered by the Labor Commissioner as part of a hearing relating to a denial of an application for a license or registration, a hearing relating to a denial of a renewal or reinstatement of a license or registration, a hearing to contest the civil penalties assessed under this section by the Labor Commissioner, or in an independent civil action. The action shall be brought in the name of the people of the State of California and the Labor Commissioner and the attorneys thereof may proceed and act for and on behalf of the people in bringing these actions.

(c) Notwithstanding any other provision of law, the Labor Commissioner shall not approve an application described in subdivision (b) if the statement submitted with it shows that the applicant has failed to satisfy all requirements imposed by a final judgment issued by a court or by a final order issued by the Labor Commissioner or by an accord involving unpaid wages, as described in subdivision (b), unless the applicant submits either of the following to the Labor Commissioner:

(1) A bond or a cash deposit, in addition to any required by Section 240, 1684, 1688, 2675, or 2679, in an amount sufficient to guarantee payment of all amounts due under a final judgment issued by a court or under a final order issued by the Labor Commissioner involving unpaid wages.

(2) A notarized accord between the applicant and the other parties to the judgment, order, or accord demonstrating that the applicant has satisfied all requirements imposed by the judgment, order, or accord involving unpaid wages.

(d) Notwithstanding any other provision of law, if the Labor Commissioner determines after granting an application described in subdivision (b) that the applicant made a false representation on the statement he or she submitted, the Labor Commissioner shall suspend the farm labor contractor license or garment manufacturer registration effective on the date of its issuance, renewal, or reinstatement. The license or registration shall remain suspended until the applicant satisfies either of the following requirements:

(1) Documents to the satisfaction of the Labor Commissioner that he or she has satisfied all requirements imposed by a final judgment issued by a court or by a final order of the Labor Commissioner or by an accord involving unpaid wages.

(2) Files with the Labor Commissioner a notarized accord as described in paragraph (2) of subdivision (c).

(e) (1) A licensee or registrant shall notify the Labor Commissioner in writing within 90 days of the date of a final judgment issued by a court, a final order issued by the Labor Commissioner, or an accord that imposes on the licensee or registrant requirements involving unpaid wages. If the licensee or registrant fails to comply with this notification requirement, the Labor Commissioner shall suspend the license or registration on the date that the Labor Commissioner is informed, or is made aware of, the judgment, order, or accord. The suspension shall remain in effect until the licensee or registrant satisfies either of the requirements described in subdivision (d).

(2) A licensee or registrant who notifies the Labor Commissioner of a judgment, order, or accord pursuant to paragraph (1), shall file with the notice a bond or a cash deposit meeting the criteria of paragraph (1) of subdivision (c).

(f) (1) The Labor Commissioner may reduce the amount of a bond or cash deposit required by this section upon proof, to the satisfaction of the Labor Commissioner, of partial satisfaction of the requirements imposed by a final judgment issued by a court, a final order issued by the Labor Commissioner, or an accord involving unpaid wages. The Labor Commissioner shall not reduce the bond or cash deposit amount below the balance of the entire amount involving unpaid wages. Upon full satisfaction of the requirements involving unpaid wages, the Labor Commissioner may terminate the bond or cash deposit requirement.

(2) Notwithstanding paragraph (1), within one year from the date of filing the bond or cash deposit pursuant to paragraph (1) of subdivision (c) or paragraph (2) of subdivision (e), a licensee or registrant shall submit a notarized accord between the licensee or registrant and the other parties to the judgment, order, or accord demonstrating satisfaction of all requirements imposed by the judgment, order, or accord involving unpaid wages. The Labor Commissioner shall suspend the license or registration of a person who fails to file the notarized accord within that timeframe. Notwithstanding paragraph (1) of subdivision (c), a person who has failed to file a notarized accord within the timeframe required by this paragraph shall have his or her license or registration reinstated only after demonstrating that he or she has satisfied all requirements imposed by a final judgment, order, or accord involving unpaid wages. As an alternative to payment in full of all debts involving unpaid wages, a person may submit a notarized copy of an accord between the licensee or registrant and the other parties to the accord.

(g) The failure of a licensee or registrant to maintain a bond required by this section or to abide by all requirements imposed on a licensee or registrant by an accord involving unpaid wages between the licensee or registrant and the other parties to the accord shall result in the automatic suspension of his or her license or registration.

(h) (1) A licensee or registrant shall not allow a person who is a judgment debtor in a final judgment issued by a court or in a final order issued by the Labor Commissioner involving unpaid wages that imposes requirements that have not been satisfied in their entirety to serve in a capacity described in Section 1689 or subparagraph (B) of paragraph (1) of subdivision (a) of Section 2675.

(2) The Labor Commissioner shall suspend the license of a farm labor contractor or the registration of a garment manufacturer who violates the provisions of paragraph (1). The Labor Commissioner shall reinstate the license or registration upon the resignation of the person named as a judgment debtor or complete satisfaction of the unpaid wages requirements.

(i) A person whose license or registration is suspended pursuant to this section, who is denied issuance or reinstatement of a license or registration, or who has been assessed a civil penalty for knowingly providing false information in the statement required by paragraph (1) of subdivision (b) shall pay to the Labor Commissioner all reasonable costs incurred by the Labor Commissioner in all activities relating to the adverse license or registration action, commencing with the first notice issued by the Labor Commissioner that he or she has taken any adverse action under this section relative to a license or registration. The Labor Commissioner shall not reinstate a license or registration unless the person has paid all costs assessed by the Labor Commissioner or has entered into an accord with the Labor Commissioner that establishes a payment plan.

(j) This section shall not apply to an applicant for a farm labor contractor license or a garment manufacturer registration or to a licensee or registrant when the unpaid wages, as described by this section, have been discharged in a bankruptcy proceeding.

(Amended by Stats. 2010, Ch. 328, Sec. 151. Effective January 1, 2011.)









CHAPTER 2. Assignment of Wages

300

(a) As used in this section, the phrase assignment of wages includes the sale or assignment of, or giving of an order for, wages or salary but does not include an order or assignment made pursuant to Chapter 8 (commencing with Section 5200) of Part 5 of Division 9 of the Family Code or Section 3088 of the Probate Code.

(b) No assignment of wages, earned or to be earned, is valid unless all of the following conditions are satisfied:

(1) The assignment is contained in a separate written instrument, signed by the person by whom the wages or salary have been earned or are to be earned, and identifying specifically the transaction to which the assignment relates.

(2) Where the assignment is made by a married person, the written consent of the spouse of the person making the assignment is attached to the assignment. No such consent is required of any married person (A) after entry of a judgment decreeing a legal separation from such person s spouse or (B) if the married person and the spouse of the married person are living separate and apart after entry of an interlocutory judgment of dissolution of their marriage, if a written statement by the person making the assignment, setting forth such facts, is attached to or included in the assignment.

(3) Where the assignment is made by a minor, the written consent of a parent or guardian of the minor is attached to the assignment.

(4) Where the assignment is made by a person who is unmarried or who is an adult or who is both unmarried and an adult, a written statement by the person making the assignment, setting forth such facts, is attached to or included in the assignment.

(5) No other assignment exists in connection with the same transaction or series of transactions and a written statement by the person making the assignment to that effect is attached to or included in the assignment.

(6) A copy of the assignment and of the written statement provided for in paragraphs (2), (4), and (5), authenticated by a notary public, is filed with the employer, accompanied by an itemized statement of the amount then due to the assignee.

(7) At the time the assignment is filed with the employer, no other assignment of wages of the employee is subject to payment and no earnings withholding order against the employee s wages or salary is in force.

(c) Under any assignment of wages, a sum not to exceed 50 per centum of the assignor s wages or salary shall be withheld by, and be collectible from, the assignor s employer at the time of each payment of such wages or salary.

(d) The employer is entitled to rely upon the statements of fact in the written statement provided for in paragraphs (2), (4), and (5) of subdivision (b), without the necessity of inquiring into the truth thereof, and the employer shall incur no liability whatsoever by reason of any payments made by the employer to an assignee under any assignment in reliance upon the facts so stated.

(e) An assignment of wages to be earned is revocable at any time by the maker thereof. Any power of attorney to assign or collect wages or salary is revocable at any time by the maker thereof. No revocation of such an assignment or power of attorney is effective as to the employer until the employer receives written notice of revocation from the maker.

(f) No assignment of wages, earned or to be earned, is valid under any circumstances if the wages or salary earned or to be earned are paid under a plan for payment at a central place or places established under the provisions of Section 204a.

(g) This section does not apply to deductions which the employer may be requested by the employee to make for the payment of life, retirement, disability or unemployment insurance premiums, for the payment of taxes owing from the employee, for contribution to funds, plans or systems providing for death, retirement, disability, unemployment, or other benefits, for the payment for goods or services furnished by the employer to the employee or the employee s family at the request of the employee, or for charitable, educational, patriotic or similar purposes.

(h) No assignment of wages is valid unless at the time of the making thereof, such wages or salary have been earned, except for necessities of life and then only to the person or persons furnishing such necessities of life directly and then only for the amount needed to furnish such necessities.

(Amended by Stats. 1992, Ch. 163, Sec. 99. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)






CHAPTER 3. Privileges and Perquisites

ARTICLE 1. Gratuities

350

As used in this article, unless the context indicates otherwise:

(a) Employer means every person engaged in any business or enterprise in this state that has one or more persons in service under any appointment, contract of hire, or apprenticeship, express or implied, oral or written, irrespective of whether the person is the owner of the business or is operating on a concessionaire or other basis.

(b) Employee means every person, including aliens and minors, rendering actual service in any business for an employer, whether gratuitously or for wages or pay, whether the wages or pay are measured by the standard of time, piece, task, commission, or other method of calculation, and whether the service is rendered on a commission, concessionaire, or other basis.

(c) Employing includes hiring, or in any way contracting for, the services of an employee.

(d) Agent means every person other than the employer having the authority to hire or discharge any employee or supervise, direct, or control the acts of employees.

(e) Gratuity includes any tip, gratuity, money, or part thereof that has been paid or given to or left for an employee by a patron of a business over and above the actual amount due the business for services rendered or for goods, food, drink, or articles sold or served to the patron. Any amounts paid directly by a patron to a dancer employed by an employer subject to Industrial Welfare Commission Order No. 5 or 10 shall be deemed a gratuity.

(f) Business means any business establishment or enterprise, regardless of where conducted.

(Amended by Stats. 2000, Ch. 876, Sec. 8. Effective January 1, 2001.)



351

No employer or agent shall collect, take, or receive any gratuity or a part thereof that is paid, given to, or left for an employee by a patron, or deduct any amount from wages due an employee on account of a gratuity, or require an employee to credit the amount, or any part thereof, of a gratuity against and as a part of the wages due the employee from the employer. Every gratuity is hereby declared to be the sole property of the employee or employees to whom it was paid, given, or left for. An employer that permits patrons to pay gratuities by credit card shall pay the employees the full amount of the gratuity that the patron indicated on the credit card slip, without any deductions for any credit card payment processing fees or costs that may be charged to the employer by the credit card company. Payment of gratuities made by patrons using credit cards shall be made to the employees not later than the next regular payday following the date the patron authorized the credit card payment.

(Amended by Stats. 2000, Ch. 876, Sec. 9. Effective January 1, 2001.)



353

Every employer shall keep accurate records of all gratuities received by him, whether received directly from the employee or indirectly by means of deductions from the wages of the employee or otherwise. Such records shall be open to inspection at all reasonable hours by the department.

(Enacted by Stats. 1937, Ch. 90.)



354

Any employer who violates any provision of this article is guilty of a misdemeanor, punishable by a fine not exceeding one thousand dollars ($1,000) or by imprisonment for not exceeding 60 days, or both.

(Amended by Stats. 1983, Ch. 1092, Sec. 190. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



355

The Department of Industrial Relations shall enforce the provisions of this article. All fines collected under this article shall be paid into the State treasury and credited to the general fund.

(Enacted by Stats. 1937, Ch. 90.)



356

The Legislature expressly declares that the purpose of this article is to prevent fraud upon the public in connection with the practice of tipping and declares that this article is passed for a public reason and can not be contravened by a private agreement. As a part of the social public policy of this State, this article is binding upon all departments of the State.

(Enacted by Stats. 1937, Ch. 90.)






ARTICLE 2. Bonds and Photographs

400

As used in this article, applicant means an applicant for employment.

(Enacted by Stats. 1937, Ch. 90.)



401

If a bond or photograph of an employee or applicant is required by any employer, the cost thereof shall be paid by the employer.

(Enacted by Stats. 1937, Ch. 90.)



402

No employer shall demand, exact, or accept any cash bond from any employee or applicant unless:

(a) The employee or applicant is entrusted with property of an equivalent value, or

(b) The employer advances regularly to the employee goods, wares, or merchandise to be delivered or sold by the employee, and for which the employer is reimbursed by the employee at regular periodic intervals, and the employer limits the cash bond to an amount sufficient to cover the value of the goods, wares, or merchandise so advanced during the period prior to the payment therefor.

(Enacted by Stats. 1937, Ch. 90.)



403

If cash is received as a bond it shall be deposited in a savings account in a bank authorized to do business in this State, and may be withdrawn only upon the joint signatures of the employer and the employee or applicant.

Cash put up as a bond shall be accompanied by an agreement in writing made by the employer and employee or applicant, setting forth the conditions under which the bond is given.

(Enacted by Stats. 1937, Ch. 90.)



404

Any money put up as a bond under Sections 401, 402 and 403:

(a) Is not subject to enforcement of a money judgment except in an action between the employer and the employee or applicant, or their successors or assigns.

(b) Shall be returned to the employee or applicant together with accrued interest thereon, immediately upon the return of the money or property entrusted to the employee or applicant and upon the fulfillment of the agreement, subject only to the deduction necessary to balance accounts between the employer and employee or applicant.

(Amended by Stats. 1982, Ch. 497, Sec. 133. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



405

Any property put up by any employee or applicant as a bond shall not be used for any purpose other than liquidating accounts between the employer and employee or for return to the employee or applicant and shall be held in trust for this purpose and not mingled with the property of the employer. No contract between the employer and employee or applicant shall abrogate the provisions of this section. Any employer or prospective employer, or agent or officer thereof, who misappropriates any such property, mingles it with his own, or uses it for any other purpose than that herein set forth is guilty of theft and shall be punished in accordance with the provisions of the Penal Code relating to theft.

(Enacted by Stats. 1937, Ch. 90.)



406

Any property put up by an employee, or applicant as a part of the contract of employment, directly or indirectly, shall be deemed to be put up as a bond and is subject to the provisions of this article whether the property is put up on a note or as a loan or an investment and regardless of the wording of the agreement under which it is put up.

(Enacted by Stats. 1937, Ch. 90.)



407

Investments and the sale of stock or an interest in a business in connection with the securing of a position are illegal as against the public policy of the State and shall not be advertised or held out in any way as a part of the consideration for any employment.

(Enacted by Stats. 1937, Ch. 90.)



408

Any person or agent or officer thereof, who violates any provision of this article, except the provisions of Section 405, is guilty of a misdemeanor, punishable by a fine of not less than fifty dollars ($50) and not exceeding one thousand dollars ($1,000), or imprisonment for not exceeding six months, or both.

(Amended by Stats. 1983, Ch. 1092, Sec. 191. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



409

All fines imposed and collected under this article shall be paid into the State treasury and credited to the general fund.

(Enacted by Stats. 1937, Ch. 90.)



410

The Labor Commissioner shall enforce this article.

(Enacted by Stats. 1937, Ch. 90.)






ARTICLE 3. Contracts and Applications for Employment

430

As used in this article applicant means an applicant for employment.

(Enacted by Stats. 1937, Ch. 90.)



432

If an employee or applicant signs any instrument relating to the obtaining or holding of employment, he shall be given a copy of the instrument upon request.

(Amended by Stats. 1969, Ch. 714.)



432.2

(a) No employer shall demand or require any applicant for employment or prospective employment or any employee to submit to or take a polygraph, lie detector or similar test or examination as a condition of employment or continued employment. The prohibition of this section does not apply to the federal government or any agency thereof or the state government or any agency or local subdivision thereof, including, but not limited to, counties, cities and counties, cities, districts, authorities, and agencies.

(b) No employer shall request any person to take such a test, or administer such a test, without first advising the person in writing at the time the test is to be administered of the rights guaranteed by this section.

(Amended by Stats. 1981, Ch. 316, Sec. 1.)



432.5

No employer, or agent, manager, superintendent, or officer thereof, shall require any employee or applicant for employment to agree, in writing, to any term or condition which is known by such employer, or agent, manager, superintendent, or officer thereof to be prohibited by law.

(Added by Stats. 1963, Ch. 559.)



432.7

(a) No employer, whether a public agency or private individual or corporation, shall ask an applicant for employment to disclose, through any written form or verbally, information concerning an arrest or detention that did not result in conviction, or information concerning a referral to, and participation in, any pretrial or posttrial diversion program, or concerning a conviction that has been judicially dismissed or ordered sealed pursuant to law, including, but not limited to, Sections 1203.4, 1203.4a, 1203.45, and 1210.1 of the Penal Code, nor shall any employer seek from any source whatsoever, or utilize, as a factor in determining any condition of employment including hiring, promotion, termination, or any apprenticeship training program or any other training program leading to employment, any record of arrest or detention that did not result in conviction, or any record regarding a referral to, and participation in, any pretrial or posttrial diversion program, or concerning a conviction that has been judicially dismissed or ordered sealed pursuant to law, including, but not limited to, Sections 1203.4, 1203.4a, 1203.45, and 1210.1 of the Penal Code. As used in this section, a conviction shall include a plea, verdict, or finding of guilt regardless of whether sentence is imposed by the court. Nothing in this section shall prevent an employer from asking an employee or applicant for employment about an arrest for which the employee or applicant is out on bail or on his or her own recognizance pending trial.

(b) Nothing in this section shall prohibit the disclosure of the information authorized for release under Sections 13203 and 13300 of the Penal Code, to a government agency employing a peace officer. However, the employer shall not determine any condition of employment other than paid administrative leave based solely on an arrest report. The information contained in an arrest report may be used as the starting point for an independent, internal investigation of a peace officer in accordance with Chapter 9.7 (commencing with Section 3300) of Division 4 of Title 1 of the Government Code.

(c) In any case where a person violates this section, or Article 6 (commencing with Section 11140) of Chapter 1 of Title 1 of Part 4 of the Penal Code, the applicant may bring an action to recover from that person actual damages or two hundred dollars ($200), whichever is greater, plus costs, and reasonable attorney s fees. An intentional violation of this section shall entitle the applicant to treble actual damages, or five hundred dollars ($500), whichever is greater, plus costs, and reasonable attorney s fees. An intentional violation of this section is a misdemeanor punishable by a fine not to exceed five hundred dollars ($500).

(d) The remedies under this section shall be in addition to and not in derogation of all other rights and remedies that an applicant may have under any other law.

(e) Persons seeking employment or persons already employed as peace officers or persons seeking employment for positions in the Department of Justice or other criminal justice agencies as defined in Section 13101 of the Penal Code are not covered by this section.

(f) Nothing in this section shall prohibit an employer at a health facility, as defined in Section 1250 of the Health and Safety Code, from asking an applicant for employment either of the following:

(1) With regard to an applicant for a position with regular access to patients, to disclose an arrest under any section specified in Section 290 of the Penal Code.

(2) With regard to an applicant for a position with access to drugs and medication, to disclose an arrest under any section specified in Section 11590 of the Health and Safety Code.

(g) (1) No peace officer or employee of a law enforcement agency with access to criminal offender record information maintained by a local law enforcement criminal justice agency shall knowingly disclose, with intent to affect a person s employment, any information contained therein pertaining to an arrest or detention or proceeding that did not result in a conviction, including information pertaining to a referral to, and participation in, any pretrial or posttrial diversion program, to any person not authorized by law to receive that information.

(2) No other person authorized by law to receive criminal offender record information maintained by a local law enforcement criminal justice agency shall knowingly disclose any information received therefrom pertaining to an arrest or detention or proceeding that did not result in a conviction, including information pertaining to a referral to, and participation in, any pretrial or posttrial diversion program, to any person not authorized by law to receive that information.

(3) No person, except those specifically referred to in Section 1070 of the Evidence Code, who knowing he or she is not authorized by law to receive or possess criminal justice records information maintained by a local law enforcement criminal justice agency, pertaining to an arrest or other proceeding that did not result in a conviction, including information pertaining to a referral to, and participation in, any pretrial or posttrial diversion program, shall receive or possess that information.

(h) A person authorized by law to receive that information, for purposes of this section, means any person or public agency authorized by a court, statute, or decisional law to receive information contained in criminal offender records maintained by a local law enforcement criminal justice agency, and includes, but is not limited to, those persons set forth in Section 11105 of the Penal Code, and any person employed by a law enforcement criminal justice agency who is required by that employment to receive, analyze, or process criminal offender record information.

(i) Nothing in this section shall require the Department of Justice to remove entries relating to an arrest or detention not resulting in conviction from summary criminal history records forwarded to an employer pursuant to law.

(j) As used in this section, pretrial or posttrial diversion program means any program under Chapter 2.5 (commencing with Section 1000) or Chapter 2.7 (commencing with Section 1001) of Title 6 of Part 2 of the Penal Code, Section 13201 or 13352.5 of the Vehicle Code, or any other program expressly authorized and described by statute as a diversion program.

(k) (1) Subdivision (a) shall not apply to any city, city and county, county, or district, or any officer or official thereof, in screening a prospective concessionaire, or the affiliates and associates of a prospective concessionaire for purposes of consenting to, or approving of, the prospective concessionaire s application for, or acquisition of, any beneficial interest in a concession, lease, or other property interest.

(2) For purposes of this subdivision the following terms have the following meanings:

(A) Screening means a written request for criminal history information made to a local law enforcement agency.

(B) Prospective concessionaire means any individual, general or limited partnership, corporation, trust, association, or other entity that is applying for, or seeking to obtain, a public agency s consent to, or approval of, the acquisition by that individual or entity of any beneficial ownership interest in any public agency s concession, lease, or other property right whether directly or indirectly held. However, prospective concessionaire does not include any of the following:

(i) A lender acquiring an interest solely as security for a bona fide loan made in the ordinary course of the lender s business and not made for the purpose of acquisition.

(ii) A lender upon foreclosure or assignment in lieu of foreclosure of the lender s security.

(C) Affiliate means any individual or entity that controls, or is controlled by, the prospective concessionaire, or who is under common control with the prospective concessionaire.

(D) Associate means any individual or entity that shares a common business purpose with the prospective concessionaire with respect to the beneficial ownership interest that is subject to the consent or approval of the city, county, city and county, or district.

(E) Control means the possession, direct or indirect, of the power to direct, or cause the direction of, the management or policies of the controlled individual or entity.

(l) (1) Nothing in subdivision (a) shall prohibit a public agency, or any officer or official thereof, from denying consent to, or approval of, a prospective concessionaire s application for, or acquisition of, any beneficial interest in a concession, lease, or other property interest based on the criminal history information of the prospective concessionaire or the affiliates or associates of the prospective concessionaire that show any criminal conviction for offenses involving moral turpitude. Criminal history information for purposes of this subdivision includes any criminal history information obtained pursuant to Section 11105 or 13300 of the Penal Code.

(2) In considering criminal history information, a public agency shall consider the crime for which the prospective concessionaire or the affiliates or associates of the prospective concessionaire was convicted only if that crime relates to the specific business that is proposed to be conducted by the prospective concessionaire.

(3) Any prospective concessionaire whose application for consent or approval to acquire a beneficial interest in a concession, lease, or other property interest is denied based on criminal history information shall be provided a written statement of the reason for the denial.

(4) (A) If the prospective concessionaire submits a written request to the public agency within 10 days of the date of the notice of denial, the public agency shall review its decision with regard to any corrected record or other evidence presented by the prospective concessionaire as to the accuracy or incompleteness of the criminal history information utilized by the public agency in making its original decision.

(B) The prospective concessionaire shall submit the copy or the corrected record of any other evidence to the public agency within 90 days of a request for review. The public agency shall render its decision within 20 days of the submission of evidence by the prospective concessionaire.

(m) Subdivision (a) does not prohibit an employer from asking an applicant about a criminal conviction of, seeking from any source information regarding a criminal conviction of, utilizing as a factor in determining any condition of employment of, or entry into a pretrial diversion or similar program by, the applicant if, pursuant to Section 1829 of Title 12 of the United States Code or any other state or federal law, any of the following apply:

(1) The employer is required by law to obtain information regarding a conviction of an applicant.

(2) The applicant would be required to possess or use a firearm in the course of his or her employment.

(3) An individual who has been convicted of a crime is prohibited by law from holding the position sought by the applicant, regardless of whether that conviction has been expunged, judicially ordered sealed, statutorily eradicated, or judicially dismissed following probation.

(4) The employer is prohibited by law from hiring an applicant who has been convicted of a crime.

(Amended by Stats. 2013, Ch. 721, Sec. 1. Effective January 1, 2014.)



432.8

The limitations on employers and the penalties provided for in Section 432.7 shall apply to a conviction for violation of subdivision (b) or (c) of Section 11357 of the Health and Safety Code or a statutory predecessor thereof, or subdivision (c) of Section 11360 of the Health and Safety Code, or Section 11364, 11365, or 11550 of the Health and Safety Code as they related to marijuana prior to January 1, 1976, or a statutory predecessor thereof, two years from the date of such a conviction.

(Added by Stats. 1976, Ch. 952.)



432.9

(a) A state or local agency shall not ask an applicant for employment to disclose, orally or in writing, information concerning the conviction history of the applicant, including any inquiry about conviction history on any employment application, until the agency has determined the applicant meets the minimum employment qualifications, as stated in any notice issued for the position.

(b) This section shall not apply to a position for which a state or local agency is otherwise required by law to conduct a conviction history background check, to any position within a criminal justice agency, as that term is defined in Section 13101 of the Penal Code, or to any individual working on a temporary or permanent basis for a criminal justice agency on a contract basis or on loan from another governmental entity.

(c) This section shall not be construed to prevent a state or local agency from conducting a conviction history background check after complying with all of the provisions of subdivision (a).

(d) As used in this section, state agency means any state office, officer, department, division, bureau, board, commission, or agency.

(e) As used in this section, local agency means any county, city, city and county, including a charter city or county, or any special district.

(f) Section 433 does not apply to this section.

(g) This section shall become operative on July 1, 2014.

(Added by Stats. 2013, Ch. 699, Sec. 2. Effective January 1, 2014. Section operative July 1, 2014, by its own provisions.)



433

Any person violating this article is guilty of a misdemeanor.

(Enacted by Stats. 1937, Ch. 90.)



434

The provisions of this article shall not apply to applications for employment filed with common carriers by railroad subject to the act of Congress known as the Railway Labor Act.

(Enacted by Stats. 1937, Ch. 90.)



435

(a) No employer may cause an audio or video recording to be made of an employee in a restroom, locker room, or room designated by an employer for changing clothes, unless authorized by court order.

(b) No recording made in violation of this section may be used by an employer for any purpose. This section applies to a private or public employer, except the federal government.

(c) A violation of this section constitutes an infraction.

(Added by Stats. 1998, Ch. 515, Sec. 1. Effective January 1, 1999.)






ARTICLE 4. Purchases

450

(a) No employer, or agent or officer thereof, or other person, may compel or coerce any employee, or applicant for employment, to patronize his or her employer, or any other person, in the purchase of any thing of value.

(b) For purposes of this section, to compel or coerce the purchase of any thing of value includes, but is not limited to, instances where an employer requires the payment of a fee or consideration of any type from an applicant for employment for any of the following purposes:

(1) For an individual to apply for employment orally or in writing.

(2) For an individual to receive, obtain, complete, or submit an application for employment.

(3) For an employer to provide, accept, or process an application for employment.

(Amended by Stats. 1998, Ch. 442, Sec. 1. Effective January 1, 1999.)



451

Any person, or agent or officer thereof, who violates this article is guilty of a misdemeanor.

(Enacted by Stats. 1937, Ch. 90.)



452

Nothing in this article shall prohibit an employer from prescribing the weight, color, quality, texture, style, form and make of uniforms required to be worn by his employees.

(Enacted by Stats. 1937, Ch. 90.)












PART 2. WORKING HOURS

CHAPTER 1. General

500

For purposes of this chapter, the following terms shall have the following meanings:

(a) Workday and day mean any consecutive 24-hour period commencing at the same time each calendar day.

(b) Workweek and week mean any seven consecutive days, starting with the same calendar day each week. Workweek is a fixed and regularly recurring period of 168 hours, seven consecutive 24-hour periods.

(c) Alternative workweek schedule means any regularly scheduled workweek requiring an employee to work more than eight hours in a 24-hour period.

(Added by Stats. 1999, Ch. 134, Sec. 3. Effective January 1, 2000.)



510

(a) Eight hours of labor constitutes a day s work. Any work in excess of eight hours in one workday and any work in excess of 40 hours in any one workweek and the first eight hours worked on the seventh day of work in any one workweek shall be compensated at the rate of no less than one and one-half times the regular rate of pay for an employee. Any work in excess of 12 hours in one day shall be compensated at the rate of no less than twice the regular rate of pay for an employee. In addition, any work in excess of eight hours on any seventh day of a workweek shall be compensated at the rate of no less than twice the regular rate of pay of an employee. Nothing in this section requires an employer to combine more than one rate of overtime compensation in order to calculate the amount to be paid to an employee for any hour of overtime work. The requirements of this section do not apply to the payment of overtime compensation to an employee working pursuant to any of the following:

(1) An alternative workweek schedule adopted pursuant to Section 511.

(2) An alternative workweek schedule adopted pursuant to a collective bargaining agreement pursuant to Section 514.

(3) An alternative workweek schedule to which this chapter is inapplicable pursuant to Section 554.

(b) Time spent commuting to and from the first place at which an employee s presence is required by the employer shall not be considered to be a part of a day s work, when the employee commutes in a vehicle that is owned, leased, or subsidized by the employer and is used for the purpose of ridesharing, as defined in Section 522 of the Vehicle Code.

(c) This section does not affect, change, or limit an employer s liability under the workers compensation law.

(Amended by Stats. 1999, Ch. 134, Sec. 4. Effective January 1, 2000.)



511

(a) Upon the proposal of an employer, the employees of an employer may adopt a regularly scheduled alternative workweek that authorizes work by the affected employees for no longer than 10 hours per day within a 40-hour workweek without the payment to the affected employees of an overtime rate of compensation pursuant to this section. A proposal to adopt an alternative workweek schedule shall be deemed adopted only if it receives approval in a secret ballot election by at least two-thirds of affected employees in a readily identifiable work unit. The regularly scheduled alternative workweek proposed by an employer for adoption by employees may be a single work schedule that would become the standard schedule for workers in the work unit, or a menu of work schedule options, from which each employee in the unit would be entitled to choose. Notwithstanding subdivision (c) of Section 500, the menu of work schedule options may include a regular schedule of eight-hour days that are compensated in accordance with subdivision (a) of Section 510. Employees who adopt a menu of work schedule options may, with employer consent, move from one schedule option to another on a weekly basis.

(b) An affected employee working longer than eight hours but not more than 12 hours in a day pursuant to an alternative workweek schedule adopted pursuant to this section shall be paid an overtime rate of compensation of no less than one and one-half times the regular rate of pay of the employee for any work in excess of the regularly scheduled hours established by the alternative workweek agreement and for any work in excess of 40 hours per week. An overtime rate of compensation of no less than double the regular rate of pay of the employee shall be paid for any work in excess of 12 hours per day and for any work in excess of eight hours on those days worked beyond the regularly scheduled workdays established by the alternative workweek agreement. Nothing in this section requires an employer to combine more than one rate of overtime compensation in order to calculate the amount to be paid to an employee for any hour of overtime work.

(c) An employer shall not reduce an employee s regular rate of hourly pay as a result of the adoption, repeal, or nullification of an alternative workweek schedule.

(d) An employer shall make a reasonable effort to find a work schedule not to exceed eight hours in a workday, in order to accommodate any affected employee who was eligible to vote in an election authorized by this section and who is unable to work the alternative schedule hours established as the result of that election. An employer shall be permitted to provide a work schedule not to exceed eight hours in a workday to accommodate any employee who was hired after the date of the election and who is unable to work the alternative schedule established as the result of that election. An employer shall explore any available reasonable alternative means of accommodating the religious belief or observance of an affected employee that conflicts with an adopted alternative workweek schedule, in the manner provided by subdivision (j) of Section 12940 of the Government Code.

(e) The results of any election conducted pursuant to this section shall be reported by an employer to the Division of Labor Standards Enforcement within 30 days after the results are final.

(f) Any type of alternative workweek schedule that is authorized by this code and that was in effect on January 1, 2000, may be repealed by the affected employees pursuant to this section. Any alternative workweek schedule that was adopted pursuant to Wage Order Number 1, 4, 5, 7, or 9 of the Industrial Welfare Commission is null and void, except for an alternative workweek providing for a regular schedule of no more than 10 hours work in a workday that was adopted by a two-thirds vote of affected employees in a secret ballot election pursuant to wage orders of the Industrial Welfare Commission in effect prior to 1998. This subdivision does not apply to exemptions authorized pursuant to Section 515.

(g) Notwithstanding subdivision (f), an alternative workweek schedule in the health care industry adopted by a two-thirds vote of affected employees in a secret ballot election pursuant to Wage Order Numbers 4 and 5 in effect prior to 1998 that provided for workdays exceeding 10 hours but not exceeding 12 hours in a day without the payment of overtime compensation shall be valid until July 1, 2000. An employer in the health care industry shall make a reasonable effort to accommodate any employee in the health care industry who is unable to work the alternative schedule established as the result of a valid election held in accordance with provisions of Wage Order Number 4 or 5 that were in effect prior to 1998.

(h) Notwithstanding subdivision (f), if an employee is voluntarily working an alternative workweek schedule providing for a regular work schedule of not more than 10 hours work in a workday as of July 1, 1999, an employee may continue to work that alternative workweek schedule without the entitlement of the payment of daily overtime compensation for the hours provided in that schedule if the employer approves a written request of the employee to work that schedule.

(i) For purposes of this section, work unit includes a division, a department, a job classification, a shift, a separate physical location, or a recognized subdivision thereof. A work unit may consist of an individual employee as long as the criteria for an identifiable work unit in this section is met.

(Amended by Stats. 2012, Ch. 46, Sec. 88. Effective June 27, 2012.)



512

(a) An employer may not employ an employee for a work period of more than five hours per day without providing the employee with a meal period of not less than 30 minutes, except that if the total work period per day of the employee is no more than six hours, the meal period may be waived by mutual consent of both the employer and employee. An employer may not employ an employee for a work period of more than 10 hours per day without providing the employee with a second meal period of not less than 30 minutes, except that if the total hours worked is no more than 12 hours, the second meal period may be waived by mutual consent of the employer and the employee only if the first meal period was not waived.

(b) Notwithstanding subdivision (a), the Industrial Welfare Commission may adopt a working condition order permitting a meal period to commence after six hours of work if the commission determines that the order is consistent with the health and welfare of the affected employees.

(c) Subdivision (a) does not apply to an employee in the wholesale baking industry who is subject to an Industrial Welfare Commission wage order and who is covered by a valid collective bargaining agreement that provides for a 35-hour workweek consisting of five 7-hour days, payment of one and one-half times the regular rate of pay for time worked in excess of seven hours per day, and a rest period of not less than 10 minutes every two hours.

(d) If an employee in the motion picture industry or the broadcasting industry, as those industries are defined in Industrial Welfare Commission Wage Order Numbers 11 and 12, is covered by a valid collective bargaining agreement that provides for meal periods and includes a monetary remedy if the employee does not receive a meal period required by the agreement, then the terms, conditions, and remedies of the agreement pertaining to meal periods apply in lieu of the applicable provisions pertaining to meal periods of subdivision (a) of this section, Section 226.7, and Industrial Welfare Commission Wage Order Numbers 11 and 12.

(e) Subdivisions (a) and (b) do not apply to an employee specified in subdivision (f) if both of the following conditions are satisfied:

(1) The employee is covered by a valid collective bargaining agreement.

(2) The valid collective bargaining agreement expressly provides for the wages, hours of work, and working conditions of employees, and expressly provides for meal periods for those employees, final and binding arbitration of disputes concerning application of its meal period provisions, premium wage rates for all overtime hours worked, and a regular hourly rate of pay of not less than 30 percent more than the state minimum wage rate.

(f) Subdivision (e) applies to each of the following employees:

(1) An employee employed in a construction occupation.

(2) An employee employed as a commercial driver.

(3) An employee employed in the security services industry as a security officer who is registered pursuant to Chapter 11.5 (commencing with Section 7580) of Division 3 of the Business and Professions Code, and who is employed by a private patrol operator registered pursuant to that chapter.

(4) An employee employed by an electrical corporation, a gas corporation, or a local publicly owned electric utility.

(g) The following definitions apply for the purposes of this section:

(1) Commercial driver means an employee who operates a vehicle described in Section 260 or 462 of, or subdivision (b) of Section 15210 of, the Vehicle Code.

(2) Construction occupation means all job classifications associated with construction by Article 2 (commencing with Section 7025) of Chapter 9 of Division 3 of the Business and Professions Code, including work involving alteration, demolition, building, excavation, renovation, remodeling, maintenance, improvement, and repair, and any other similar or related occupation or trade.

(3) Electrical corporation has the same meaning as provided in Section 218 of the Public Utilities Code.

(4) Gas corporation has the same meaning as provided in Section 222 of the Public Utilities Code.

(5) Local publicly owned electric utility has the same meaning as provided in Section 224.3 of the Public Utilities Code.

(Amended by Stats. 2010, Ch. 662, Sec. 1. Effective January 1, 2011.)



512.5

(a) Notwithstanding any provision of this chapter, if the Industrial Welfare Commission adopts or amends an order that applies to an employee of a public agency who operates a commercial motor vehicle, it may exempt that employee from the application of the provisions of that order which relate to meal periods or rest periods, consistent with the health and welfare of that employee, if he or she is covered by a valid collective bargaining agreement.

(b) Commercial motor vehicle for the purposes of this section has the same meaning as provided in subdivision (b) of Section 15210 of the Vehicle Code.

(c) Public agency for the purposes of this section means the state and any political subdivision of the state, including any city, county, city and county, or special district.

(Added by Stats. 2003, Ch. 327, Sec. 1. Effective January 1, 2004.)



513

If an employer approves a written request of an employee to make up work time that is or would be lost as a result of a personal obligation of the employee, the hours of that makeup work time, if performed in the same workweek in which the work time was lost, may not be counted towards computing the total number of hours worked in a day for purposes of the overtime requirements specified in Section 510 or 511, except for hours in excess of 11 hours of work in one day or 40 hours in one workweek. An employee shall provide a signed written request for each occasion that the employee makes a request to make up work time pursuant to this section. An employer is prohibited from encouraging or otherwise soliciting an employee to request the employer s approval to take personal time off and make up the work hours within the same week pursuant to this section.

(Added by Stats. 1999, Ch. 134, Sec. 7. Effective January 1, 2000.)



514

Sections 510 and 511 do not apply to an employee covered by a valid collective bargaining agreement if the agreement expressly provides for the wages, hours of work, and working conditions of the employees, and if the agreement provides premium wage rates for all overtime hours worked and a regular hourly rate of pay for those employees of not less than 30 percent more than the state minimum wage.

(Amended by Stats. 2001, Ch. 148, Sec. 1. Effective January 1, 2002.)



515

(a) The Industrial Welfare Commission may establish exemptions from the requirement that an overtime rate of compensation be paid pursuant to Sections 510 and 511 for executive, administrative, and professional employees, if the employee is primarily engaged in the duties that meet the test of the exemption, customarily and regularly exercises discretion and independent judgment in performing those duties, and earns a monthly salary equivalent to no less than two times the state minimum wage for full-time employment. The commission shall conduct a review of the duties that meet the test of the exemption. The commission may, based upon this review, convene a public hearing to adopt or modify regulations at that hearing pertaining to duties that meet the test of the exemption without convening wage boards. Any hearing conducted pursuant to this subdivision shall be concluded not later than July 1, 2000.

(b) Except as otherwise provided in this section and in subdivision (g) of Section 511, nothing in this section requires the commission to alter an exemption from provisions regulating hours of work that was contained in a valid wage order in effect in 1997. Except as otherwise provided in this division, the commission may review, retain, or eliminate an exemption from provisions regulating hours of work that was contained in a valid wage order in effect in 1997.

(c) For the purposes of subdivision (a), full-time employment means employment in which an employee is employed for 40 hours per week.

(d) (1) For the purpose of computing the overtime rate of compensation required to be paid to a nonexempt full-time salaried employee, the employee s regular hourly rate shall be
1/40
th of the employee s weekly salary.

(2) Payment of a fixed salary to a nonexempt employee shall be deemed to provide compensation only for the employee s regular, nonovertime hours, notwithstanding any private agreement to the contrary.

(e) For the purposes of this section, primarily means more than one-half of the employee s worktime.

(f) (1) In addition to the requirements of subdivision (a), a registered nurse employed to engage in the practice of nursing shall not be exempted from coverage under the orders of the Industrial Welfare Commission, unless he or she individually meets the criteria for exemptions established for executive or administrative employees.

(2) This subdivision does not apply to any of the following:

(A) A certified nurse midwife who is primarily engaged in performing duties for which certification is required pursuant to Article 2.5 (commencing with Section 2746) of Chapter 6 of Division 2 of the Business and Professions Code.

(B) A certified nurse anesthetist who is primarily engaged in performing duties for which certification is required pursuant to Article 7 (commencing with Section 2825) of Chapter 6 of Division 2 of the Business and Professions Code.

(C) A certified nurse practitioner who is primarily engaged in performing duties for which certification is required pursuant to Article 8 (commencing with Section 2834) of Chapter 6 of Division 2 of the Business and Professions Code.

(D) Nothing in this paragraph shall exempt the occupations set forth in subparagraphs (A), (B), and (C) from meeting the requirements of subdivision (a).

(Amended by Stats. 2012, Ch. 820, Sec. 2. Effective January 1, 2013.)



515.5

(a) Except as provided in subdivision (b), an employee in the computer software field shall be exempt from the requirement that an overtime rate of compensation be paid pursuant to Section 510 if all of the following apply:

(1) The employee is primarily engaged in work that is intellectual or creative and that requires the exercise of discretion and independent judgment.

(2) The employee is primarily engaged in duties that consist of one or more of the following:

(A) The application of systems analysis techniques and procedures, including consulting with users, to determine hardware, software, or system functional specifications.

(B) The design, development, documentation, analysis, creation, testing, or modification of computer systems or programs, including prototypes, based on and related to user or system design specifications.

(C) The documentation, testing, creation, or modification of computer programs related to the design of software or hardware for computer operating systems.

(3) The employee is highly skilled and is proficient in the theoretical and practical application of highly specialized information to computer systems analysis, programming, or software engineering. A job title shall not be determinative of the applicability of this exemption.

(4) The employee s hourly rate of pay is not less than thirty-six dollars ($36.00) or, if the employee is paid on a salaried basis, the employee earns an annual salary of not less than seventy-five thousand dollars ($75,000) for full-time employment, which is paid at least once a month and in a monthly amount of not less than six thousand two hundred fifty dollars ($6,250). The department shall adjust both the hourly pay rate and the salary level described in this paragraph on October 1 of each year to be effective on January 1 of the following year by an amount equal to the percentage increase in the California Consumer Price Index for Urban Wage Earners and Clerical Workers.

(b) The exemption provided in subdivision (a) does not apply to an employee if any of the following apply:

(1) The employee is a trainee or employee in an entry-level position who is learning to become proficient in the theoretical and practical application of highly specialized information to computer systems analysis, programming, and software engineering.

(2) The employee is in a computer-related occupation but has not attained the level of skill and expertise necessary to work independently and without close supervision.

(3) The employee is engaged in the operation of computers or in the manufacture, repair, or maintenance of computer hardware and related equipment.

(4) The employee is an engineer, drafter, machinist, or other professional whose work is highly dependent upon or facilitated by the use of computers and computer software programs and who is skilled in computer-aided design software, including CAD/CAM, but who is not engaged in computer systems analysis, programming, or any other similarly skilled computer-related occupation.

(5) The employee is a writer engaged in writing material, including box labels, product descriptions, documentation, promotional material, setup and installation instructions, and other similar written information, either for print or for onscreen media or who writes or provides content material intended to be read by customers, subscribers, or visitors to computer-related media such as the World Wide Web or CD-ROMs.

(6) The employee is engaged in any of the activities set forth in subdivision (a) for the purpose of creating imagery for effects used in the motion picture, television, or theatrical industry.

(Amended by Stats. 2012, Ch. 46, Sec. 89. Effective June 27, 2012.)



515.6

(a) Section 510 shall not apply to any employee who is a licensed physician or surgeon, who is primarily engaged in duties that require licensure pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, and whose hourly rate of pay is equal to or greater than fifty-five dollars ($55.00). The department shall adjust this threshold rate of pay each October 1, to be effective the following January 1, by an amount equal to the percentage increase in the California Consumer Price Index for Urban Wage Earners and Clerical Workers.

(b) The exemption provided in subdivision (a) shall not apply to an employee employed in a medical internship or resident program or to a physician employee covered by a valid collective bargaining agreement pursuant to Section 514.

(Amended by Stats. 2012, Ch. 46, Sec. 90. Effective June 27, 2012.)



515.8

(a) Section 510 does not apply to an individual employed as a teacher at a private elementary or secondary academic institution in which pupils are enrolled in kindergarten or any of grades 1 to 12, inclusive.

(b) For purposes of this section, employed as a teacher means that the employee meets all of the following requirements:

(1) The employee is primarily engaged in the duty of imparting knowledge to pupils by teaching, instructing, or lecturing.

(2) The employee customarily and regularly exercises discretion and independent judgment in performing the duties of a teacher.

(3) The employee earns a monthly salary equivalent to no less than two times the state minimum wage for full-time employment.

(4) The employee has attained at least one of the following levels of professional advancement:

(A) A baccalaureate or higher degree from an accredited institution of higher education.

(B) Current compliance with the requirements established by the California Commission on Teacher Credentialing, or the equivalent certification authority in another state, for obtaining a preliminary or alternative teaching credential.

(c) This section does not apply to any tutor, teaching assistant, instructional aide, student teacher, day care provider, vocational instructor, or other similar employee.

(d) The exemption established in subdivision (a) is in addition to, and does not limit or supersede, any exemption from overtime established by a Wage Order of the Industrial Welfare Commission for persons employed in a professional capacity, and does not affect any exemption from overtime established by that commission pursuant to subdivision (a) of Section 515 for persons employed in an executive or administrative capacity.

(Added by Stats. 2006, Ch. 159, Sec. 1. Effective January 1, 2007.)



516

Except as provided in Section 512, the Industrial Welfare Commission may adopt or amend working condition orders with respect to break periods, meal periods, and days of rest for any workers in California consistent with the health and welfare of those workers.

(Amended by Stats. 2000, Ch. 492, Sec. 4. Effective September 19, 2000.)



517

(a) The Industrial Welfare Commission shall, at a public hearing to be concluded by July 1, 2000, adopt wage, hours, and working conditions orders consistent with this chapter without convening wage boards, which orders shall be final and conclusive for all purposes. These orders shall include regulations necessary to provide assurances of fairness regarding the conduct of employee workweek elections, procedures for employees to petition for and obtain elections to repeal alternative workweek schedules, procedures for implementation of those schedules, conditions under which an adopted alternative workweek schedule can be repealed by the employer, employee disclosures, designations of work, and processing of workweek election petitions pursuant to Parts 2 and 4 of this division and in any wage order of the commission and such other regulations as may be needed to fulfill the duties of the commission pursuant to this part.

(b) Prior to July 1, 2000, the Industrial Welfare Commission shall conduct a review of wages, hours, and working conditions in the ski industry, commercial fishing industry, and health care industry, and for stable employees in the horseracing industry. Notwithstanding subdivision (a) and Sections 510 and 511, and consistent with its duty to protect the health, safety, and welfare of workers pursuant to Section 1173, the commission may, based upon this review, convene a public hearing to adopt or modify regulations at that hearing pertaining to the industries herein, without convening wage boards. Any hearing conducted pursuant to this subdivision shall be concluded not later than July 1, 2000.

(c) Notwithstanding subdivision (a) of Section 515, prior to July 1, 2000, the commission shall conduct a review of wages, hours, and working conditions of licensed pharmacists. The commission may, based upon this review, convene a public hearing to adopt or modify regulations at that hearing pertaining to licensed pharmacists without convening wage boards. Any hearing conducted pursuant to this subdivision shall be concluded not later than July 1, 2000.

(d) Notwithstanding sections 1171 and subdivision (a) of Section 515, the Industrial Welfare Commission shall conduct a review of wages, hours, and working conditions of outside salespersons. The commission may, based upon this review, convene a public hearing to adopt or modify regulations at that hearing pertaining to outside salespersons without convening wage boards. Any hearing conducted pursuant to this subdivision shall be concluded not later than July 1, 2000.

(e) Nothing in this section is intended to restrict the Industrial Welfare Commission in its continuing duties pursuant to Section 1173.

(f) No action taken by the Industrial Welfare Commission pursuant to this section is subject to the requirements of Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(g) All wage orders and other regulations issued or adopted pursuant to this section shall be published in accordance with Section 1182.1.

(Added by Stats. 1999, Ch. 134, Sec. 11. Effective January 1, 2000.)



550

As used in this chapter day s rest applies to all situations whether the employee is engaged by the day, week, month, or year, and whether the work performed is done in the day or night time.

(Enacted by Stats. 1937, Ch. 90.)



551

Every person employed in any occupation of labor is entitled to one day s rest therefrom in seven.

(Enacted by Stats. 1937, Ch. 90.)



552

No employer of labor shall cause his employees to work more than six days in seven.

(Enacted by Stats. 1937, Ch. 90.)



553

Any person who violates this chapter is guilty of a misdemeanor.

(Enacted by Stats. 1937, Ch. 90.)



554

(a) Sections 551 and 552 shall not apply to any cases of emergency nor to work performed in the protection of life or property from loss or destruction, nor to any common carrier engaged in or connected with the movement of trains. This chapter, with the exception of Section 558, shall not apply to any person employed in an agricultural occupation, as defined in Order No. 14-80 (operative January 1, 1998) of the Industrial Welfare Commission. Nothing in this chapter shall be construed to prevent an accumulation of days of rest when the nature of the employment reasonably requires that the employee work seven or more consecutive days, if in each calendar month the employee receives days of rest equivalent to one day s rest in seven. The requirement respecting the equivalent of one day s rest in seven shall apply, notwithstanding the other provisions of this chapter relating to collective bargaining agreements, where the employer and a labor organization representing employees of the employer have entered into a valid collective bargaining agreement respecting the hours of work of the employees, unless the agreement expressly provides otherwise.

(b) In addition to the exceptions specified in subdivision (a), the Chief of the Division of Labor Standards Enforcement may, when in his or her judgment hardship will result, exempt any employer or employees from the provisions of Sections 551 and 552.

(Amended by Stats. 2001, Ch. 148, Sec. 2. Effective January 1, 2002.)



555

Sections 550, 551, 552 and 554 of this chapter are applicable to cities which are cities and counties and to the officers and employees thereof.

(Amended by Stats. 1955, Ch. 624.)



556

Sections 551 and 552 shall not apply to any employer or employee when the total hours of employment do not exceed 30 hours in any week or six hours in any one day thereof.

(Amended by Stats. 1999, Ch. 134, Sec. 13. Effective January 1, 2000.)



558

(a) Any employer or other person acting on behalf of an employer who violates, or causes to be violated, a section of this chapter or any provision regulating hours and days of work in any order of the Industrial Welfare Commission shall be subject to a civil penalty as follows:

(1) For any initial violation, fifty dollars ($50) for each underpaid employee for each pay period for which the employee was underpaid in addition to an amount sufficient to recover underpaid wages.

(2) For each subsequent violation, one hundred dollars ($100) for each underpaid employee for each pay period for which the employee was underpaid in addition to an amount sufficient to recover underpaid wages.

(3) Wages recovered pursuant to this section shall be paid to the affected employee.

(b) If upon inspection or investigation the Labor Commissioner determines that a person had paid or caused to be paid a wage for overtime work in violation of any provision of this chapter, or any provision regulating hours and days of work in any order of the Industrial Welfare Commission, the Labor Commissioner may issue a citation. The procedures for issuing, contesting, and enforcing judgments for citations or civil penalties issued by the Labor Commissioner for a violation of this chapter shall be the same as those set out in Section 1197.1.

(c) The civil penalties provided for in this section are in addition to any other civil or criminal penalty provided by law.

(Added by Stats. 1999, Ch. 134, Sec. 14. Effective January 1, 2000.)






CHAPTER 2. Railroads

600

As used in this chapter, unless the context otherwise indicates:

(a) Railroad means any steam railroad, electric railroad, or railway, operated in whole or in part in this State.

(b) Railroad corporation means a corporation or receiver operating a railroad.

(c) Trainman means a conductor, motorman, engineer, fireman, brakeman, train dispatcher, or telegraph operator, employed by or working in connection with a railroad.

(Enacted by Stats. 1937, Ch. 90.)



601

No railroad corporation or any officer, agent or representative of such corporation shall require or knowingly permit any trainman to be on duty for a longer period than 12 consecutive hours.

(Amended by Stats. 1982, Ch. 896, Sec. 1.)



602

Whenever any trainman has been continuously on duty for 12 hours he shall be relieved and not required or permitted again to go on duty or perform any work for the railroad corporation until he has had at least 10 consecutive hours off duty.

(Amended by Stats. 1982, Ch. 896, Sec. 2.)



603

No trainman who has been on duty 12 hours in the aggregate in any 24-hour period shall be required or permitted to continue or again go on duty without having had at least 8 consecutive hours off duty.

(Amended by Stats. 1982, Ch. 896, Sec. 3.)



604

No person who by the use of the telegraph or telephone, dispatches, reports, transmits, receives or delivers orders pertaining to or affecting train movements shall be required or permitted to be on duty for a longer period than nine hours in any twenty-four hours, in towers, offices, places and stations continuously operated night and day, nor for a longer period than thirteen hours in towers, offices, places and stations operated only during the daytime. In case of emergency, however, the persons referred to in this section may be permitted to be on duty for four additional hours in a twenty-four hour period. Such additional duty shall not be required or permitted on more than three days in any week.

(Enacted by Stats. 1937, Ch. 90.)



605

Any railroad corporation that violates any of the provisions of this chapter is liable to the state in a penalty of not less than five hundred dollars ($500) nor more than five thousand dollars ($5,000) for each offense. The penalty shall be recovered and suit therefor shall be brought in the name of the state in a court of competent jurisdiction in any county into or through which said railroad may pass. The suit may be brought either by the Attorney General of the state or under his or her direction by the district attorney of any county in the state into or through which said railroad passes.

(Amended by Stats. 2003, Ch. 329, Sec. 4. Effective January 1, 2004.)



606

Any officer, agent or representative of any railroad corporation who violates any of the provisions of this chapter is guilty of a misdemeanor, punishable by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) for each offense, or confinement in the county jail for not less than 10 nor more than 60 days, or both. Such person so offending may be prosecuted under this section, either in the county where he is at the time of commission of the offense, or in any county where such employee has been permitted or required to work in violation of this chapter.

(Amended by Stats. 1983, Ch. 1092, Sec. 193. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



607

This chapter shall not apply in any case of casualty, unavoidable accident, or act of God; nor where the delay was the result of a cause not known to, and which could not have been foreseen by, the railroad corporation, or its officer or agent in charge of a trainman at the time the trainman left a terminal. This chapter shall not apply to the crews of wrecking, or relief trains.

(Enacted by Stats. 1937, Ch. 90.)






CHAPTER 3. Smelters and Underground Workings

750

(a) Except as otherwise provided in this chapter, no employee may be employed for a period that exceeds eight hours within any 24-hour period and the hours of employment of any workday shall be consecutive, excluding intermissions for meals, for all persons who are employed or engaged in work in any of the following:

(1) Underground mines.

(2) Smelters and plants for the reduction or refining of ores or metals.

(b) No provision of this chapter applies to quarries or other operations for the extraction of nonmetallic minerals, including, but not limited to, sand, gravel, and rock.

(c) No provision of this chapter applies to an employee who is employed in an executive, administrative, or professional capacity, or employed as an outside salesperson.

(Amended by Stats. 1995, Ch. 903, Sec. 1. Effective January 1, 1996.)



750.5

Notwithstanding Section 750, an employee may be employed for a period that exceeds eight hours within a 24-hour period, under the circumstances specified in subdivision (a), (b), or (c), as follows:

(a) If the employer and a labor organization representing employees of the employer have entered into a valid collective bargaining agreement that expressly provides for the wages, hours of work, and working conditions of the employees.

(b) If a two-thirds majority of the affected employees of that employer whose hours are regulated by this chapter have voted in an election to adopt a policy that specifies periods of work that may exceed eight hours in a 24-hour period, and the employer adopts that policy, subject to all of the following conditions:

(1) The agreement adopted with respect to that policy reflects the results of the election.

(2) The election is conducted, at the expense of the employer, with the use of secret ballots, during regular working hours. Upon the written request of an employee to his or her employer, or to the Labor Commissioner, made no later than 10 days prior to the date set for the election, the employer shall cause the election to be conducted by a neutral third party with experience in conducting employee elections. If such a written request is made to the commissioner pursuant to this paragraph, the commissioner shall not disclose the identity of the employee and shall notify the employer, no later than five days prior to the date set for the election, that the election is required to be conducted by a neutral third party. Such an election may be conducted by utilizing mail ballots.

(3) All employees of that employer whose hours are regulated by this chapter and who have become employed by that employer within 24 hours of the time the election is commenced are eligible to vote in the election.

(4) The policy shall be effective for the period specified therein, not exceeding 12 months.

(5) No later than 14 days prior to the date set for an election, the employer shall do all of the following:

(A) Provide a written notice to the affected employees that describes the effects the proposed work schedule would have on the employees wages, hours, and benefits, and the employees rights under this chapter, including the right to request that the election be conducted by a neutral third party pursuant to this section, and to file a complaint against the employer pursuant to this chapter.

(B) Provide a written statement to the affected employees, prepared by a neutral source knowledgeable in health and safety matters and unaffiliated with the employer, that explains any health and safety considerations of extended work shifts.

(C) Hold informational meetings for the affected employees on each shift during the regular working hours of the affected employees. At each of these meetings, the employer shall explain the effect of the proposed policy on the hours and compensation of the employees. Written notice of the time, date, place, and purpose of these informational meetings shall be conspicuously posted in at least three locations throughout the mine site for at least seven consecutive days before the date of the meetings. Written notice of the time, date, place, and purpose of the election shall be posted in the same manner and for the same period. Failure to comply with the procedural requirements of this paragraph shall void the results of the election for purposes of this section.

(6) Any employer that establishes a regular scheduled workday pursuant to this subdivision shall make a reasonable attempt to place an employee, who was eligible to participate in the election that authorized an extended workday schedule and who is unable or unwilling to work the extended schedule, in an alternative work assignment that the employee is capable of performing. An employer shall not be required to offer an alternative work assignment to an employee if an alternative work assignment that the employee is capable of performing is not available or if the employee commenced his or her employment after the election.

(c) On the day a scheduled change of shift takes effect.

(Amended by Stats. 1995, Ch. 903, Sec. 2. Effective January 1, 1996.)



751

In the case of an emergency where life or property is in imminent danger, the work shift may be extended during the continuance of the emergency.

(Amended by Stats. 1995, Ch. 903, Sec. 3. Effective January 1, 1996.)



751.5

Where emergency repairs to, or maintenance or replacement of, machinery or equipment are necessary for the continuous operation thereof, the hours that an employee may be engaged in performing the emergency repairs, maintenance, or replacement, may, during the pendency of the emergency, exceed the period specified in Section 750.

(Amended by Stats. 1995, Ch. 903, Sec. 4. Effective January 1, 1996.)



751.8

(a) Notwithstanding Section 750, the period of employment may exceed eight hours in any 24-hour period if the employee is paid at the overtime rate of pay for hours worked in excess of that employee s regularly scheduled shift and for hours worked in excess of 40 hours in a seven-day period. Unless regularly scheduled shifts are established pursuant to Section 750.5, overtime rates of pay shall be paid for all hours worked in excess of those hours prescribed by Section 750 as the maximum allowable hours of employment.

(b) All work performed in any workday in excess of the scheduled hours established by an agreement pursuant to subdivision (b) of Section 750.5 up to and including 12 hours, or in excess of 40 hours in a workweek, shall be compensated at one and one-half times the employee s regular rate of compensation. All work performed in any workday in excess of 12 hours shall be compensated at double the employee s regular rate of compensation. No hours that are compensated at either one and one-half times, or double, the regular rate of compensation shall be included in determining the number of hours an employee has worked in a workweek for purposes of computing premium compensation.

(Added by Stats. 1995, Ch. 903, Sec. 5. Effective January 1, 1996.)



752

(a) Any affected employee, or his or her representative, may file a complaint with the Labor Commissioner concerning the conduct of an election pursuant to subdivision (b) of Section 750.5 within 14 days following notice of the outcome of the election. The Labor Commissioner shall investigate the complaint and shall invalidate the election if the commissioner finds that misconduct has occurred that could have affected the outcome of the election. If the election is invalidated, the commissioner shall prohibit the employer from conducting a similar election for a period of 12 months.

(b) Any employer, or representative of an employer, that violates Section 750 or 751.8 shall be subject to a civil penalty as follows:

(1) For any initial violation that is intentionally committed, one hundred dollars ($100) for each affected employee for each violation for each pay period.

(2) For each subsequent violation for the same offense, two hundred dollars ($200) for each violation for each affected employee for each pay period, regardless of whether the initial violation is intentionally committed.

(c) If the Labor Commissioner determines that an employer has failed to comply with paragraph (6) of subdivision (b) of Section 750.5, the Labor Commissioner shall order the employer to comply. The order, in appropriate cases, shall include provisions for reinstatement and backpay.

(d) An employer shall not retaliate in any way against an employee for exercising any right pursuant to this chapter.

(Amended by Stats. 2003, Ch. 329, Sec. 5. Effective January 1, 2004.)



752.5

The provisions of this chapter are severable. If any provision of this chapter or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 1995, Ch. 903, Sec. 8. Effective January 1, 1996.)






CHAPTER 4. Lumber Industries

800

Every person operating a sawmill, shakemill, shinglemill, logging camp, planing mill, veneer mill, plywood plant or any other type of plant or mill which processes or manufactures any lumber, lumber products or allied wood products, in this State shall allow his employees a period of not less than one-half hour for the midday meal, between the third and fifth hours of each day s shift after the start thereof.

(Amended by Stats. 1959, Ch. 717.)



801

Any person, or agent or officer thereof who violates any provision of this chapter is guilty of a misdemeanor, punishable by a fine of not less than one hundred dollars ($100) nor more than four hundred dollars ($400).

(Amended by Stats. 1983, Ch. 1092, Sec. 195. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)






CHAPTER 5. Pharmacies

850

No person employed to sell at retail drugs and medicines or to compound physicians prescriptions shall perform any work in any store, dispensary, pharmacy, laboratory, or office for more than an average of nine hours per day, or for more than 108 hours in any two consecutive weeks or for more than 12 days in any two consecutive weeks, except that any registered pharmacist may be so employed and may perform such work for the full period of time permitted by this section.

(Amended by Stats. 1955, Ch. 435.)



851

No person employing another person to sell at retail drugs and medicines or to compound physicians prescriptions shall require or permit such employee to perform any work in any store, dispensary, pharmacy, laboratory, or office for more than an average of nine hours per day, or for more than 108 hours in any two consecutive weeks or for more than 12 days in any two consecutive weeks, except that any registered pharmacist may be so employed and may perform such work for the full period of time permitted by this section.

(Amended by Stats. 1955, Ch. 436.)



851.5

Except on Sundays and holidays, and except for a period of time for meals, not to exceed one hour in length, the hours of work permitted per day by this chapter shall be consecutive. This section does not apply to hospitals employing only one person to compound physicians prescriptions.

(Added by Stats. 1939, Ch. 567.)



852

The employer shall apportion the periods of rest to be taken by an employee so that the employee will have one complete day of rest during each week.

(Amended by Stats. 1939, Ch. 567.)



853

Any person who violates any provision of this chapter is guilty of a misdemeanor punishable by a fine of not less than forty dollars ($40) nor more than one hundred dollars ($100) or by imprisonment for not exceeding 60 days, or both.

(Amended by Stats. 1983, Ch. 1092, Sec. 196. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



854

The provisions of this chapter shall not apply in any case of emergency. The word emergency shall be construed as being accident, death, sickness or epidemic.

(Enacted by Stats. 1937, Ch. 90.)



855

The provisions of this chapter are enacted as a measure for the protection of the public health.

(Enacted by Stats. 1937, Ch. 90.)



856

The Labor Commissioner shall enforce this chapter.

(Enacted by Stats. 1937, Ch. 90.)









PART 3. PRIVILEGES AND IMMUNITIES

CHAPTER 1. Contracts Against Public Policy

920

As used in this chapter, unless the context otherwise indicates, promise includes promise, undertaking, contract, or agreement, whether written or oral, express or implied.

(Enacted by Stats. 1937, Ch. 90.)



921

Every promise made after August 21, 1933, between any employee or prospective employee and his employer, prospective employer or any other person is contrary to public policy if either party thereto promises any of the following:

(a) To join or to remain a member of a labor organization or to join or remain a member of an employer organization,

(b) Not to join or not to remain a member of a labor organization or of an employer organization,

(c) To withdraw from an employment relation in the event that he joins or remains a member of a labor organization or of an employer organization.

Such promise shall not afford any basis for the granting of legal or equitable relief by any court against a party to such promise, or against any other persons who advise, urge, or induce, without fraud or violence or threat thereof, either party thereto to act in disregard of such promise.

(Enacted by Stats. 1937, Ch. 90.)



922

Any person or agent or officer thereof who coerces or compels any person to enter into an agreement, written or verbal, not to join or become a member of any labor organization, as a condition of securing employment or continuing in the employment of any such person is guilty of a misdemeanor.

(Enacted by Stats. 1937, Ch. 90.)



923

In the interpretation and application of this chapter, the public policy of this State is declared as follows:

Negotiation of terms and conditions of labor should result from voluntary agreement between employer and employees. Governmental authority has permitted and encouraged employers to organize in the corporate and other forms of capital control. In dealing with such employers, the individual unorganized worker is helpless to exercise actual liberty of contract and to protect his freedom of labor, and thereby to obtain acceptable terms and conditions of employment. Therefore it is necessary that the individual workman have full freedom of association, self-organization, and designation of representatives of his own choosing, to negotiate the terms and conditions of his employment, and that he shall be free from the interference, restraint, or coercion of employers of labor, or their agents, in the designation of such representatives or in self-organization or in other concerted activities for the purpose of collective bargaining or other mutual aid or protection.

(Enacted by Stats. 1937, Ch. 90.)






CHAPTER 2. Solicitation of Employees by Misrepresentation

970

No person, or agent or officer thereof, directly or indirectly, shall influence, persuade, or engage any person to change from one place to another in this State or from any place outside to any place within the State, or from any place within the State to any place outside, for the purpose of working in any branch of labor, through or by means of knowingly false representations, whether spoken, written, or advertised in printed form, concerning either:

(a) The kind, character, or existence of such work;

(b) The length of time such work will last, or the compensation therefor;

(c) The sanitary or housing conditions relating to or surrounding the work;

(d) The existence or nonexistence of any strike, lockout, or other labor dispute affecting it and pending between the proposed employer and the persons then or last engaged in the performance of the labor for which the employee is sought.

(Enacted by Stats. 1937, Ch. 90.)



971

Any person, or agent or officer thereof, who violates Section 970 is guilty of a misdemeanor punishable by a fine of not less than fifty dollars ($50) nor more than one thousand dollars ($1,000) or imprisonment for not more than six months or both.

(Amended by Stats. 1983, Ch. 1092, Sec. 197. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



972

In addition to such criminal penalty, any person, or agent or officer thereof who violates any provision of Section 970 is liable to the party aggrieved, in a civil action, for double damages resulting from such misrepresentations. Such civil action may be brought by an aggrieved person or his assigns or successors in interest, without first establishing any criminal liability.

(Enacted by Stats. 1937, Ch. 90.)



973

If any person advertises for, or seeks employees by means of newspapers, posters, letters, or otherwise, or solicits or communicates by letter or otherwise with persons to work for him or the person for whom he is acting, or to work at any shop, plant, or establishment while a strike, lockout, or other trade dispute is still in active progress at such shop, plant, or establishment, he shall plainly and explicitly mention in such advertisement or oral or written solicitations or communications that a strike, lockout, or other labor disturbance exists.

The person inserting any such advertisement, solicitation, or communication in a newspaper, on a poster, or otherwise, shall insert in such advertisement, solicitation or communication his own name and, if he is representing another, the name of the person he is representing and at whose direction and under whose authority he is inserting the advertisement, solicitation or communication. The appearance of this name in connection with such advertisement, solicitation or communication is prima facie evidence as to the person responsible for the advertisement, solicitation or communication.

(Amended by Stats. 1947, Ch. 281.)



974

Any person, or agent or officer thereof, who violates Section 973 is guilty of a misdemeanor.

(Amended by Stats. 1943, Ch. 1024.)



976

No person shall publish or cause to be published any advertisement, solicitation or communication in any newspaper, poster or letter, offering employment as a salesman, broker or agent, whether as an employee or independent contractor, which advertisement, solicitation or communication (a) is willfully designed to mislead any person as to compensation or commissions which may be earned; or (b) falsely represents the compensation or commissions which may be earned.

This section shall not be applicable to any publisher of a newspaper, magazine, or other publication, who publishes an advertisement, solicitation or communication in good faith, without knowledge of its false, deceptive or misleading character.

(Amended by Stats. 1970, Ch. 243.)



977

Any person, or agent or officer thereof, who violates Section 976 is guilty of a misdemeanor.

(Added by Stats. 1961, Ch. 1583.)






CHAPTER 2.5. Employer Use of Social Media

980

(a) As used in this chapter, social media means an electronic service or account, or electronic content, including, but not limited to, videos, still photographs, blogs, video blogs, podcasts, instant and text messages, email, online services or accounts, or Internet Web site profiles or locations.

(b) An employer shall not require or request an employee or applicant for employment to do any of the following:

(1) Disclose a username or password for the purpose of accessing personal social media.

(2) Access personal social media in the presence of the employer.

(3) Divulge any personal social media, except as provided in subdivision (c).

(c) Nothing in this section shall affect an employer s existing rights and obligations to request an employee to divulge personal social media reasonably believed to be relevant to an investigation of allegations of employee misconduct or employee violation of applicable laws and regulations, provided that the social media is used solely for purposes of that investigation or a related proceeding.

(d) Nothing in this section precludes an employer from requiring or requesting an employee to disclose a username, password, or other method for the purpose of accessing an employer-issued electronic device.

(e) An employer shall not discharge, discipline, threaten to discharge or discipline, or otherwise retaliate against an employee or applicant for not complying with a request or demand by the employer that violates this section. However, this section does not prohibit an employer from terminating or otherwise taking an adverse action against an employee or applicant if otherwise permitted by law.

(Amended by Stats. 2013, Ch. 76, Sec. 142. Effective January 1, 2014.)






CHAPTER 3. Class of Labor Employed; Labor Union Insignia

1010

As used in this chapter label includes label, imprint, trade-mark, tag, stamp, inscription, or other device.

(Enacted by Stats. 1937, Ch. 90.)



1011

A person engaged in the production, manufacture, or sale of any article of merchandise in this state, shall not, by any label placed or impressed upon such article, or upon its container, misrepresent or falsely state any of the following as to the production of such article:

(a) The kind, character, or nature of the labor employed.

(b) The extent of the labor employed.

(c) The number or kind of persons exclusively employed.

(d) That a particular or distinctive class or character of laborers was wholly and exclusively employed, when in fact another class, or character, or distinction of laborers was used or employed either jointly or in anywise supplementary to such exclusive class, character, or distinction of laborers.

Violation of any provision of this section is a misdemeanor punishable by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), or by imprisonment for not less than 20 nor more than 90 days, or both.

(Amended by Stats. 1983, Ch. 1092, Sec. 198. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



1012

Any person engaged in the production, manufacture, or sale of any article of merchandise in this state, or any person engaged in the performance of any acts or services of a private, public, or quasi-public nature for profit, who willfully misrepresents or falsely states that members of trades unions, labor associations, or labor organizations were engaged or employed in the manufacture, production, or sale of such article or in the performance of such acts or services, is guilty of a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000), or by imprisonment in the county jail for not more than 90 days, or both.

(Amended by Stats. 1983, Ch. 1092, Sec. 199. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



1013

As used in this chapter forge means forge, reproduce, copy, imitate, or counterfeit.

(Enacted by Stats. 1937, Ch. 90.)



1014

Any trade union, labor association, or labor organization, organized and existing in this State, which has adopted and registered a label or trademark in accordance with the law of this State, has the exclusive right to the ownership, use, and control of such label or trademark.

(Enacted by Stats. 1937, Ch. 90.)



1015

Any person who, without having an unrevoked written authority from such trade union, labor association or labor organization, willfully forges or procures to be forged such label or trademark, with intent to sell or assist other persons to sell, any goods to which such forged label is affixed as having been made, manufactured, or produced in whole or in part by labor, laborers, or employees who are members of, or allied or associated with, such trade union, labor association, or labor organization, is guilty of a misdemeanor, punishable by a fine not more than one thousand dollars ($1,000) or imprisonment for not more than 90 days, or both.

(Amended by Stats. 1983, Ch. 1092, Sec. 200. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



1016

Any person who willfully uses or displays the genuine label, trademark, insignia, seal, device, or form of advertisement of any association or labor union, in any manner not authorized by such association or labor organization or not in conformity with the bylaws thereof, is guilty of a misdemeanor punishable by a fine not exceeding two hundred dollars ($200) or imprisonment for not more than three months, or both.

(Amended by Stats. 1983, Ch. 1092, Sec. 201. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



1017

Any person who wilfully uses the card of any labor union to obtain aid, assistance, or employment, unless entitled to use such card under the rules and regulations of a labor union within this State is guilty of a misdemeanor.

(Enacted by Stats. 1937, Ch. 90.)



1018

Any person who willfully wears the button of any labor union of this state, unless entitled to wear the button under the rules of such union, is guilty of a misdemeanor, and is punishable by imprisonment in the county jail for not more than 20 days or by a fine of not more than forty dollars ($40), or by both fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 202. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)






CHAPTER 3.1. Unfair Immigration-Related Practices

1019

(a) It shall be unlawful for an employer or any other person or entity to engage in, or to direct another person or entity to engage in, unfair immigration-related practices against any person for the purpose of, or with the intent of, retaliating against any person for exercising any right protected under this code or by any local ordinance applicable to employees. Exercising a right protected by this code or local ordinance includes, but is not limited to, the following:

(1) Filing a complaint or informing any person of an employer s or other party s alleged violation of this code or local ordinance, so long as the complaint or disclosure is made in good faith.

(2) Seeking information regarding whether an employer or other party is in compliance with this code or local ordinance.

(3) Informing a person of his or her potential rights and remedies under this code or local ordinance, and assisting him or her in asserting those rights.

(b) (1) As used in this chapter, unfair immigration-related practice means any of the following practices, when undertaken for the retaliatory purposes prohibited by subdivision (a):

(A) Requesting more or different documents than are required under Section 1324a(b) of Title 8 of the United States Code, or a refusal to honor documents tendered pursuant to that section that on their face reasonably appear to be genuine.

(B) Using the federal E-Verify system to check the employment authorization status of a person at a time or in a manner not required under Section 1324a(b) of Title 8 of the United States Code, or not authorized under any memorandum of understanding governing the use of the federal E-Verify system.

(C) Threatening to file or the filing of a false police report.

(D) Threatening to contact or contacting immigration authorities.

(2) Unfair immigration-related practice does not include conduct undertaken at the express and specific direction or request of the federal government.

(c) Engaging in an unfair immigration-related practice against a person within 90 days of the person s exercise of rights protected under this code or local ordinance applicable to employees shall raise a rebuttable presumption of having done so in retaliation for the exercise of those rights.

(d) (1) An employee or other person who is the subject of an unfair immigration-related practice prohibited by this section, or a representative of that employee or person, may bring a civil action for equitable relief and any damages or penalties, in accordance with this section.

(2) Upon a finding by a court of applicable jurisdiction of a violation this section:

(A) For a first violation, the court in its discretion, may order the appropriate government agencies to suspend all licenses subject to this chapter that are held by the violating party for a period of up to 14 days. For the purposes of this paragraph, the licenses that are subject to suspension are all licenses held by the violating party specific to the business location or locations where the unfair immigration-related practice occurred. In determining whether a suspension of all licenses is appropriate, the court shall consider whether the employer knowingly committed an unfair immigration practice, the good faith efforts of the employer to resolve any alleged unfair immigration related practice after receiving notice of the violations, as well as the harm other employees of the employer, or employees of other employers on a multiemployer jobsite, will suffer as a result of the suspension of all licenses. On receipt of the court s order and notwithstanding any other law, the appropriate agencies shall suspend the licenses according to the court s order.

(B) For a second violation, the court, in its discretion, may order the appropriate government agencies to suspend all licenses that are held by the violating party specific to the business location or locations where the unfair immigration-related practice occurred, for a period of up to 30 days. In determining whether a suspension of all licenses is appropriate, the court shall consider whether the employer knowingly committed an unfair immigration practice, the good faith efforts of the employer to resolve any alleged unfair immigration related practice after receiving notice of the violations, as well as the harm other employees of the employer, or employees of other employers on a multiemployer jobsite, will suffer as a result of the suspension of all licenses. On receipt of the court s order and notwithstanding any other law, the appropriate agencies shall immediately suspend the licenses.

(C) For a third violation, or any violation thereafter, the court, in its discretion, may order the appropriate government agencies to suspend for a period of up to 90 days all licenses that are held by the violating party specific to the business location or locations where the unfair immigration-related practice occurred. In determining whether a suspension of all licenses is appropriate, the court shall consider whether the employer knowingly committed an unfair immigration practice, the good faith efforts of the employer to resolve any alleged unfair immigration related practice after receiving notice of the violations, as well as the harm other employees of the employer, or employees of other employers on a multiemployer jobsite, will suffer as a result of the suspension of all licenses. On receipt of the court s order and notwithstanding any other law, the appropriate agencies shall immediately suspend the licenses.

(3) An employee or other person who is the subject of an unfair immigration-document practice prohibited by this section, and who prevails in an action authorized by this section, shall recover its reasonable attorney s fees and costs, including any expert witness costs.

(e) As used in this chapter:

(1) License means any agency permit, certificate, approval, registration, or charter that is required by law and that is issued by any agency for the purposes of operating a business in this state. License does not include a professional license.

(2) Violation means each incident when an unfair immigration practice was committed, without reference to the number of employees involved in the incident.

(Added by Stats. 2013, Ch. 732, Sec. 4. Effective January 1, 2014.)






CHAPTER 3.5. Contractors

1020

It is the intent of the Legislature in enacting this chapter to establish a citation system for the imposition of prompt and effective civil sanctions against violators of the laws and regulations of this state relating to the employment of workers by unlicensed contractors and the utilization of unlicensed contractors and other persons who are not valid independent contractors by licensed contractors.

(Amended by Stats. 1982, Ch. 761, Sec. 1.)



1021

Any person who does not hold a valid state contractor s license issued pursuant to Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code, and who employs any worker to perform services for which a license is required, shall be subject to a civil penalty in the amount of two hundred dollars ($200) per employee for each day of employment. The civil penalties provided for by this section are in addition to any other penalty provided by law.

(Amended by Stats. 2003, Ch. 329, Sec. 6. Effective January 1, 2004.)



1021.5

Any person who holds a valid state contractor s license issued pursuant to Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code, and who willingly and knowingly enters into a contract with any person to perform services for which a license is required as an independent contractor, and that person does not meet the burden of proof of independent contractor status pursuant to Section 2750.5 or hold a valid state contractor s license, shall be subject to a civil penalty in the amount of two hundred dollars ($200) per person so contracted with for each day of the contract. The civil penalties provided for by this section are in addition to any other penalty provided by law.

(Amended by Stats. 2003, Ch. 329, Sec. 7. Effective January 1, 2004.)



1022

If upon inspection or investigation the Labor Commissioner determines that any person is employing workers in violation of Section 1021 or 1021.5, he or she may issue a citation to the person in violation. The citation may be served personally or by registered mail in accordance with subdivision (c) of Section 11505 of the Government Code. Each citation shall be in writing and shall describe the nature of the violation, including reference to the statutory provision alleged to have been violated.

(Amended by Stats. 1982, Ch. 761, Sec. 3.)



1023

(a) If a person desires to contest a citation or the proposed assessment of a civil penalty therefor, he or she shall within 15 business days after service of the citation notify the office of the Labor Commissioner which appears on the citation of his or her request for an informal hearing. The Labor Commissioner or his or her deputy or agent shall, within 30 days, hold a hearing at the conclusion of which the citation or proposed assessment of a civil penalty shall be affirmed, modified, or dismissed. The decision of the Labor Commissioner shall consist of a notice of findings, findings, and order which shall be served on all parties to the hearing within 15 days after the hearing by regular first-class mail at the last known address of the party on file with the Labor Commissioner. Service shall be completed pursuant to Section 1013 of the Code of Civil Procedure. Any amount found due by the Labor Commissioner as a result of a hearing shall become due and payable 45 days after notice of the findings and written findings and order have been mailed to the party assessed. A writ of mandate may be taken from that finding to the appropriate superior court, as long as the party agrees to pay any judgment and costs ultimately rendered by the court against the party for the assessment. The writ shall be taken within 45 days of service of the notice of findings, findings, and order thereon.

(b) A person to whom a citation has been issued, shall, in lieu of contesting a citation pursuant to this section, transmit to the office of the Labor Commissioner designated on the citation the amount specified for the violation within 15 business days after issuance of the citation.

(c) When no petition objecting to a citation or the proposed assessment of a civil penalty is filed, a certified copy of the citation or proposed civil penalty may be filed by the Labor Commissioner in the office of the clerk of the superior court in any county in which the person assessed has property or in which the person assessed has or had a place of business. The clerk, immediately upon the filing, shall enter judgment for the state against the person assessed in the amount shown on the citation or proposed assessment of a civil penalty.

(d) When findings and the order thereon are made affirming or modifying a citation or proposed assessment of a civil penalty after hearing, a certified copy of the findings and the order entered thereon may be entered by the Labor Commissioner in the office of the clerk of the superior court in any county in which the person assessed has property or in which the person assessed has or had a place of business. The clerk, immediately upon the filing, shall enter judgment for the state against the person assessed in the amount shown on the certified order.

(e) A judgment entered pursuant to this section shall bear the same rate of interest and shall have the same effect as other judgments and be given the same preference allowed by law on other judgments rendered for claims for taxes. The clerk shall make no charge for the service provided by this section to be performed by him or her.

(Amended by Stats. 1988, Ch. 96, Sec. 5.)



1024

(a) It is the intent of the Legislature in enacting this section to provide for the prompt and effective enforcement of labor laws relating to the construction industry.

(b) Before July 1, 2013, all civil penalties collected pursuant to this chapter shall be deposited in the Industrial Relations Construction Industry Enforcement Fund. All moneys in the fund shall be used for the purpose of enforcing this chapter, as appropriated by the Legislature.

(c) On or after July 1, 2013, all civil penalties collected pursuant to this chapter shall be deposited in the Labor Enforcement and Compliance Fund.

(Amended by Stats. 2013, Ch. 28, Sec. 38. Effective June 27, 2013.)






CHAPTER 3.6. Employer Use of Consumer Credit Reports

1024.5

(a) An employer or prospective employer shall not use a consumer credit report for employment purposes unless the position of the person for whom the report is sought is any of the following:

(1) A managerial position.

(2) A position in the state Department of Justice.

(3) That of a sworn peace officer or other law enforcement position.

(4) A position for which the information contained in the report is required by law to be disclosed or obtained.

(5) A position that involves regular access, for any purpose other than the routine solicitation and processing of credit card applications in a retail establishment, to all of the following types of information of any one person:

(A) Bank or credit card account information.

(B) Social security number.

(C) Date of birth.

(6) A position in which the person is, or would be, any of the following:

(A) A named signatory on the bank or credit card account of the employer.

(B) Authorized to transfer money on behalf of the employer.

(C) Authorized to enter into financial contracts on behalf of the employer.

(7) A position that involves access to confidential or proprietary information, including a formula, pattern, compilation, program, device, method, technique, process or trade secret that (i) derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who may obtain economic value from the disclosure or use of the information, and (ii) is the subject of an effort that is reasonable under the circumstances to maintain secrecy of the information.

(8) A position that involves regular access to cash totaling ten thousand dollars ($10,000) or more of the employer, a customer, or client, during the workday.

(b) This section does not apply to a person or business subject to Sections 6801 to 6809, inclusive, of Title 15 of the United States Code and state and federal statutes or regulations implementing those sections if the person or business is subject to compliance oversight by a state or federal regulatory agency with respect to those laws.

(c) The following definitions apply to this section:

(1) Consumer credit report has the same meaning as defined in subdivision (c) of Section 1785.3 of the Civil Code, but does not include a report that (A) verifies income or employment, and (B) does not include credit-related information, such as credit history, credit score, or credit record.

(2) Managerial position means an employee covered by the executive exemption set forth in subparagraph (1) of paragraph (A) of Section 1 of Wage Order 4 of the Industrial Welfare Commission (8 Cal. Code Regs. 11040).

(Added by Stats. 2011, Ch. 724, Sec. 2. Effective January 1, 2012.)



1024.6

An employer may not discharge an employee or in any manner discriminate, retaliate, or take any adverse action against an employee because the employee updates or attempts to update his or her personal information, unless the changes are directly related to the skill set, qualifications, or knowledge required for the job.

(Added by Stats. 2013, Ch. 732, Sec. 5. Effective January 1, 2014.)






CHAPTER 3.7. Alcohol and Drug Rehabilitation

1025

Every private employer regularly employing 25 or more employees shall reasonably accommodate any employee who wishes to voluntarily enter and participate in an alcohol or drug rehabilitation program, provided that this reasonable accommodation does not impose an undue hardship on the employer.

Nothing in this chapter shall be construed to prohibit an employer from refusing to hire, or discharging an employee who, because of the employee s current use of alcohol or drugs, is unable to perform his or her duties, or cannot perform the duties in a manner which would not endanger his or her health or safety or the health or safety of others.

(Amended by Stats. 1987, Ch. 506, Sec. 2.)



1026

The employer shall make reasonable efforts to safeguard the privacy of the employee as to the fact that he or she has enrolled in an alcohol or drug rehabilitation program.

(Amended by Stats. 1987, Ch. 506, Sec. 3.)



1027

Nothing in this chapter shall be construed to require an employer to provide time off with pay, except that an employee may use sick leave to which he or she is entitled for the purpose of entering and participating in an alcohol or drug rehabilitation program.

(Amended by Stats. 1987, Ch. 506, Sec. 4.)



1028

An employee may file a complaint with the Labor Commissioner if he or she believes that he or she has been denied reasonable accommodation as required by this chapter. Sections 98, 98.1, 98.2, 98.3, 98.4, 98.5, 98.6, and 98.7 shall be applicable to a complaint filed pursuant to this section.

(Added by Stats. 1984, Ch. 1103, Sec. 1.)






CHAPTER 3.8. Lactation Accommodation

1030

Every employer, including the state and any political subdivision, shall provide a reasonable amount of break time to accommodate an employee desiring to express breast milk for the employee s infant child. The break time shall, if possible, run concurrently with any break time already provided to the employee. Break time for an employee that does not run concurrently with the rest time authorized for the employee by the applicable wage order of the Industrial Welfare Commission shall be unpaid.

(Added by Stats. 2001, Ch. 821, Sec. 1. Effective January 1, 2002.)



1031

The employer shall make reasonable efforts to provide the employee with the use of a room or other location, other than a toilet stall, in close proximity to the employee s work area, for the employee to express milk in private. The room or location may include the place where the employee normally works if it otherwise meets the requirements of this section.

(Added by Stats. 2001, Ch. 821, Sec. 1. Effective January 1, 2002.)



1032

An employer is not required to provide break time under this chapter if to do so would seriously disrupt the operations of the employer.

(Added by Stats. 2001, Ch. 821, Sec. 1. Effective January 1, 2002.)



1033

(a) An employer who violates any provision of this chapter shall be subject to a civil penalty in the amount of one hundred dollars ($100) for each violation.

(b) If, upon inspection or investigation, the Labor Commissioner determines that a violation of this chapter has occurred, the Labor Commissioner may issue a citation. The procedures for issuing, contesting, and enforcing judgments for citations or civil penalties issued by the Labor Commissioner for violations of this chapter shall be the same as those set forth in Section 1197.1.

(c) Notwithstanding any other provision of this code, violations of this chapter shall not be misdemeanors under this code.

(Added by Stats. 2001, Ch. 821, Sec. 1. Effective January 1, 2002.)






CHAPTER 3.9. Employee Literacy Assistance

1040

This chapter shall be known and may be cited as the Employee Literacy Education Assistance Act.

(Added by Stats. 1991, Ch. 339, Sec. 2.)



1041

(a) Every private employer regularly employing 25 or more employees shall reasonably accommodate and assist any employee who reveals a problem of illiteracy and requests employer assistance in enrolling in an adult literacy education program, provided that this reasonable accommodation does not impose an undue hardship on the employer.

(b) For purposes of this section, employer assistance includes, but is not limited to, providing the employee with the locations of local literacy education programs or arranging for a literacy education provider to visit the jobsite.

(Added by Stats. 1991, Ch. 339, Sec. 2.)



1042

The employer shall make reasonable efforts to safeguard the privacy of the employee as to the fact that he or she has a problem with illiteracy.

(Added by Stats. 1991, Ch. 339, Sec. 2.)



1043

Nothing in this chapter shall be construed to require an employer to provide time off with pay for an employee to enroll and participate in an adult literacy education program.

(Added by Stats. 1991, Ch. 339, Sec. 2.)



1044

An employee who reveals a problem of illiteracy and who satisfactorily performs his or her work shall not be subject to termination of employment because of the disclosure of illiteracy.

(Added by Stats. 1991, Ch. 339, Sec. 2.)






CHAPTER 4. Reemployment Privileges

1050

Any person, or agent or officer thereof, who, after having discharged an employee from the service of such person or after an employee has voluntarily left such service, by any misrepresentation prevents or attempts to prevent the former employee from obtaining employment, is guilty of a misdemeanor.

(Amended by Stats. 1981, Ch. 513, Sec. 1.)



1051

Except as provided in Section 1057, any person or agent or officer thereof, who requires, as a condition precedent to securing or retaining employment, that an employee or applicant for employment be photographed or fingerprinted by any person who desires his or her photograph or fingerprints for the purpose of furnishing the same or information concerning the same or concerning the employee or applicant for employment to any other employer or third person, and these photographs and fingerprints could be used to the detriment of the employee or applicant for employment is guilty of a misdemeanor.

(Amended by Stats. 1987, Ch. 77, Sec. 1.)



1052

Any person who knowingly causes, suffers, or permits an agent, superintendent, manager, or employee in his employ to commit a violation of sections 1050 and 1051, or who fails to take all reasonable steps within his power to prevent such violation is guilty of a misdemeanor.

(Enacted by Stats. 1937, Ch. 90.)



1053

Nothing in this chapter shall prevent an employer or an agent, employee, superintendent or manager thereof from furnishing, upon special request therefor, a truthful statement concerning the reason for the discharge of an employee or why an employee voluntarily left the service of the employer. If such statement furnishes any mark, sign, or other means conveying information different from that expressed by words therein, such fact, or the fact that such statement or other means of furnishing information was given without a special request therefor is prima facie evidence of a violation of sections 1050 to 1053.

(Enacted by Stats. 1937, Ch. 90.)



1054

In addition to and apart from the criminal penalty provided any person or agent or officer thereof, who violates any provision of sections 1050 to 1052, inclusive, is liable to the party aggrieved, in a civil action, for treble damages. Such civil action may be brought by such aggrieved person or his assigns, or successors in interest, without first establishing any criminal liability under this article.

(Enacted by Stats. 1937, Ch. 90.)



1055

Every public utility corporation shall, upon request by any employee leaving its service, give to such employee a letter stating the period of service and the kind of service rendered to the public utility corporation by the employee.

(Enacted by Stats. 1937, Ch. 90.)



1056

Every public utility corporation violating Section 1055 is guilty of a misdemeanor punishable by a fine of not less than fifty dollars ($50) nor more than two hundred dollars ($200) for each offense, which fine shall be collected by the district attorney of the county in which the public utility corporation has its principal place of business.

(Amended by Stats. 1983, Ch. 1092, Sec. 203. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



1057

Section 1051 shall not apply to any employee of a diversified or nondiversified management company, as defined in Section 80a-5 of Title 15 of the United States Code, and the affiliates thereof, as defined in Sections 80a-2(a)(2) and 80a-2(a)(3) of Title 15 of the United States Code, who is required to be fingerprinted pursuant to federal law.

(Added by Stats. 1987, Ch. 77, Sec. 2.)






CHAPTER 4.5. Displaced Janitor Opportunity Act

1060

The following definitions shall apply throughout this chapter:

(a) Awarding authority means any person that awards or otherwise enters into contracts for janitorial or building maintenance services performed within the State of California, including any subcontracts for janitorial or building maintenance services.

(b) Contractor means any person that employs 25 or more individuals and that enters into a service contract with the awarding authority.

(c) Employee means any person employed as a service employee of a contractor or subcontractor who works at least 15 hours per week and whose primary place of employment is in the State of California under a contract to provide janitorial or building maintenance services. Employee does not include a person who is a managerial, supervisory, or confidential employee, including those employees who would be so defined under the federal Fair Labor Standards Act.

(d) Person means any individual, proprietorship, partnership, joint venture, corporation, limited liability company, trust, association, or other entity that may employ individuals or enter into contracts.

(e) Service contract means any contract that has the principal purpose of providing services through the use of service employees.

(f) Subcontractor means any person who is not an employee who enters into a contract with a contractor to assist the contractor in performing a service contract.

(g) Successor service contract means a service contract for the performance of essentially the same services as were previously performed pursuant to a different service contract at the same facility that terminated within the previous 30 days. A service contract entered into more than 30 days after the termination of a predecessor service contract shall be considered a successor service contract if its execution was delayed for the purpose of avoiding application of this chapter.

(Added by Stats. 2001, Ch. 795, Sec. 1. Effective January 1, 2002.)



1061

(a) (1) If an awarding authority notifies a contractor that the service contract between the awarding authority and the contractor has been terminated or will be terminated, the awarding authority shall indicate in that notification whether a successor service contract has been or will be awarded in its place and, if so, shall identify the name and address of the successor contractor. The terminated contractor shall, within three working days after receiving that notification, provide to the successor contractor identified by the awarding authority, the name, date of hire, and job classification of each employee employed at the site or sites covered by the terminated service contract at the time of the contract termination.

(2) If the terminated contractor has not learned the identity of the successor contractor, if any, the terminated contractor shall provide that information to the awarding authority, which shall be responsible for providing that information to the successor contractor as soon as that contractor has been selected.

(3) The requirements of this section shall be equally applicable to all subcontractors of a terminated contractor.

(b) (1) A successor contractor or successor subcontractor shall retain, for a 60-day transition employment period, employees who have been employed by the terminated contractor or its subcontractors, if any, for the preceding four months or longer at the site or sites covered by the successor service contract unless the successor contractor or successor subcontractor has reasonable and substantiated cause not to hire a particular employee based on that employee s performance or conduct while working under the terminated contract. This requirement shall be stated by awarding authorities in all initial bid packages that are governed by this chapter.

(2) The successor contractor or successor subcontractor shall make a written offer of employment to each employee, as required by this section, in the employee s primary language or another language in which the employee is literate. That offer shall state the time within which the employee must accept that offer, but in no case may that time be less than 10 days. Nothing in this section requires the successor contractor or successor subcontractor to pay the same wages or offer the same benefits as were provided by the prior contractor or prior subcontractor.

(3) If at any time the successor contractor or successor subcontractor determines that fewer employees are needed to perform services under the successor service contract or successor subcontract than were required by the terminated contractor under the terminated contract or terminated subcontract, the successor contractor or successor subcontractor shall retain employees by seniority within the job classification.

(c) The successor contractor or successor subcontractor, upon commencing service under the successor service contract, shall provide a list of its employees and a list of employees of its subcontractors providing services at the site or sites covered under that contract to the awarding authority. These lists shall indicate which of these employees were employed at the site or sites by the terminated contractor or terminated subcontractor. The successor contractor or successor subcontractor shall also provide a list of any of the terminated contractor s employees who were not retained either by the successor contractor or successor subcontractor, stating the reason these employees were not retained.

(d) During the 60-day transition employment period, the successor contractor or successor subcontractor shall maintain a preferential hiring list of eligible covered employees not retained by the successor contractor or successor subcontractor from which the successor contractor or successor subcontractor shall hire additional employees until such time as all of the terminated contractor s or terminated subcontractor s employees have been offered employment with the successor contractor or successor subcontractor.

(e) During the initial 60-day transition employment period, the successor contractor or successor subcontractor shall not discharge without cause an employee retained pursuant to this chapter. Cause shall be based only on the performance or conduct of the particular employee.

(f) At the end of the 60-day transition employment period, a successor contractor or successor subcontractor shall provide a written performance evaluation to each employee retained pursuant to this chapter. If the employee s performance during that 60-day period is satisfactory, the successor contractor or successor subcontractor shall offer the employee continued employment. Any employment after the 60-day transition employment period shall be at-will employment under which the employee may be terminated without cause.

(Added by Stats. 2001, Ch. 795, Sec. 1. Effective January 1, 2002.)



1062

(a) An employee, who was not offered employment or who has been discharged in violation of this chapter by a successor contractor or successor subcontractor, or an agent of the employee may bring an action against a successor contractor or successor subcontractor in any superior court of the State of California having jurisdiction over the successor contractor or successor subcontractor. Upon finding a violation of this chapter, the court shall award backpay, including the value of benefits, for each day during which the violation has occurred and continues to occur. The amount of backpay shall be calculated as the greater of either of the following:

(1) The average regular rate of pay received by the employee during the last three years of the employee s employment in the same occupation classification multiplied by the average hours worked during the last three years of the employee s employment.

(2) The final regular rate of pay received by the employee at the time of termination of the predecessor contract multiplied by the number of hours usually worked by the employee.

(b) The court may order a preliminary or permanent injunction to stop the continued violation of this chapter.

(c) If the employee is the prevailing party in the legal action, the court shall award the employee reasonable attorney s fees and costs as part of the costs recoverable.

(d) In the absence of a claim by an employee that he or she was terminated in violation of this chapter, an employee may not maintain a cause of action under this chapter solely for the failure of an employer to provide a written performance evaluation.

(Added by Stats. 2001, Ch. 795, Sec. 1. Effective January 1, 2002.)



1063

(a) This chapter only applies to contracts entered into on or after January 1, 2002.

(b) Except for the obligations specified in subdivisions (a) and (b) of Section 1061, nothing in this chapter changes or increases the relationship or duties of a property owner or an awarding authority, or their agents, with respect to contractors, subcontractors, or their employees.

(c) Nothing in this chapter limits the right of a property owner or an awarding authority to terminate a service contract or to replace a contractor with another contractor or with the property owner s or awarding authority s own employees.

(Added by Stats. 2001, Ch. 795, Sec. 1. Effective January 1, 2002.)



1063.5

(a) This chapter shall apply to every contractor that provides food and beverage services at a publicly owned entertainment venue.

(b) For purposes of this chapter, and in addition to the definitions specified in Section 1060, the following terms shall also have the following meanings:

(1) Awarding authority means any person that awards or otherwise enters into contracts for food and beverage services at a publicly owned entertainment venue.

(2) Contractor means any person that employs an individual to provide food and beverage services at a publicly owned entertainment venue.

(3) Employee means any person employed to provide food and beverage services at a publicly owned entertainment venue.

(4) Publicly owned entertainment venue means a venue that meets all of the following:

(A) Has been in operation for 15 years or more.

(B) Is located in a zone designated under Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code.

(C) Hosts concerts, shows, or sporting events on a noncontinuous basis.

(c) This section shall remain in effect only until December 31, 2014, and as of that date is repealed.

(Added by Stats. 2013, Ch. 28, Sec. 39. Effective June 27, 2013.)



1064

Nothing in this chapter shall prohibit a local government agency from enacting ordinances relating to displaced janitors that impose greater standards than, or establish additional enforcement provisions to, those prescribed by this chapter.

(Added by Stats. 2001, Ch. 795, Sec. 1. Effective January 1, 2002.)



1065

If any provision or provisions of this chapter or any application thereof is held invalid, that invalidity shall not affect any other provisions or applications of this chapter that can be given effect notwithstanding that invalidity.

(Added by Stats. 2001, Ch. 795, Sec. 1. Effective January 1, 2002.)






CHAPTER 4.6. Public Transit Service Contracts

1070

The Legislature finds and declares all of the following:

(a) That when public transit agencies award contracts to operate bus and rail services to a new contractor, qualified employees of the prior contractor who are not reemployed by the successor contractor face significant economic dislocation as a result.

(b) That those displaced employees rely unnecessarily upon the unemployment insurance system, public social services, and health programs, increasing costs to these vital government programs and placing a significant burden upon both the government and the taxpayers.

(c) That it serves an important social purpose to establish incentives for contractors who bid public transit services contracts to retain qualified employees of the prior contractor to perform the same or similar work.

(Added by Stats. 2003, Ch. 103, Sec. 1. Effective January 1, 2004.)



1071

The following definitions apply throughout this chapter:

(a) Awarding authority means any local government agency, including any city, county, special district, transit district, joint powers authority, or nonprofit corporation that awards or otherwise enters into contracts for public transit services performed within the State of California.

(b) Bidder means any person who submits a bid to an awarding agency for a public transit service contract or subcontract.

(c) Contractor means any person who enters into a public transit service contract with an awarding authority.

(d) Employee means any person who works for a contractor or subcontractor under a contract. Employee does not include an executive, administrative, or professional employee exempt from the payment of overtime compensation within the meaning of subdivision (a) of Section 515 or any person who is not an employee as defined under Section 2(3) of the National Labor Relations Act (29 U.S.C. Sec. 152(3)).

(e) Person means any individual, proprietorship, partnership, joint venture, corporation, limited liability company, trust, association, or other entity that may employ individuals or enter into contracts.

(f) Public transit services means the provision of passenger transportation services to the general public, including paratransit service.

(g) Service contract means any contract the principal purpose of which is to provide public transit services through the use of service employees.

(h) Subcontractor means any person who is not an employee who enters into a contract with a contractor to assist the contractor in performing a service contract.

(Added by Stats. 2003, Ch. 103, Sec. 1. Effective January 1, 2004.)



1072

(a) A bidder shall declare as part of the bid for a service contract whether or not he or she will retain the employees of the prior contractor or subcontractor for a period of not less than 90 days.

(b) An awarding authority letting a service contract out to bid shall give a 10 percent preference to any bidder who agrees to retain the employees of the prior contractor or subcontractor pursuant to subdivision (a).

(c) (1) If the awarding authority announces that it intends to let a service contract out to bid, the existing service contractor, within a reasonable time, shall provide to the awarding authority the number of employees who are performing services under the service contract and the wage rates, benefits, and job classifications of those employees. In addition, the existing service contractor shall make this information available to any entity that the awarding authority has identified as a bona fide bidder. If the successor service contract is awarded to a new contractor, the existing contractor shall provide the names , addresses, dates of hire, wages, benefit levels, and job classifications of employees to the successor contractor. The duties imposed by this subdivision shall be contained in all service contracts.

(2) A successor contractor or subcontractor who agrees to retain employees pursuant to subdivision (a) shall retain employees who have been employed by the prior contractor or subcontractors, except for reasonable and substantiated cause. That cause is limited to the particular employee s performance or conduct while working under the prior contract or the employee s failure of any controlled substances and alcohol test, physical examination, criminal background check required by law as a condition of employment, or other standard hiring qualification lawfully required by the successor contractor or subcontractor.

(3) The successor contractor or subcontractor shall make a written offer of employment to each employee to be rehired. That offer shall state the time within which the employee must accept that offer, but in no case less than 10 days. Nothing in this section requires the successor contractor or subcontractor to pay the same wages or offer the same benefits provided by the prior contractor or subcontractor.

(4) If, at any time, the successor contractor or subcontractor determines that fewer employees are required than were required under the prior contract or subcontract, he or she shall retain qualified employees by seniority within the job classification. In determining those employees who are qualified, the successor contractor or subcontractor may require an employee to possess any license that is required by law to operate the equipment that the employee will operate as an employee of the successor contractor or subcontractor.

(Added by Stats. 2003, Ch. 103, Sec. 1. Effective January 1, 2004.)



1073

(a) An employee who was not offered employment or who has been discharged in violation of this chapter, or his or her agent, may bring an action against the successor contractor or subcontractor in any superior court having jurisdiction over the successor contractor or subcontractor. Upon finding a violation of this chapter, the court shall order reinstatement to employment with the successor contractor or subcontractor and award backpay, including the value of benefits, for each day of violation. A violation of this chapter continues for each day that the successor contractor or subcontractor fails to employ the employee, within the period agreed to pursuant to Section 1072.

(b) The court may preliminarily or permanently enjoin the continued violation of this chapter.

(c) If the employee prevails in an action brought under this chapter, the court shall award the employee reasonable attorney s fees and costs as part of the costs recoverable.

(Added by Stats. 2003, Ch. 103, Sec. 1. Effective January 1, 2004.)



1074

(a) Upon its own motion or upon the request of any member of the public, an awarding authority may terminate any service contract made pursuant to Section 1072 if both of the following occur:

(1) The contractor or subcontractor has substantially breached the contract.

(2) The awarding authority holds a public hearing within 30 days of the receipt of the request or its announcement of its intention to terminate.

(b) A contractor or subcontractor terminated pursuant to subdivision (a) shall be ineligible to bid on or be awarded a service contract or subcontract with that awarding authority for a period of not less than one year and not more than three years, to be determined by the awarding authority.

(Added by Stats. 2003, Ch. 103, Sec. 1. Effective January 1, 2004.)






CHAPTER 5. Political Affiliations

1101

No employer shall make, adopt, or enforce any rule, regulation, or policy:

(a) Forbidding or preventing employees from engaging or participating in politics or from becoming candidates for public office.

(b) Controlling or directing, or tending to control or direct the political activities or affiliations of employees.

(Enacted by Stats. 1937, Ch. 90.)



1102

No employer shall coerce or influence or attempt to coerce or influence his employees through or by means of threat of discharge or loss of employment to adopt or follow or refrain from adopting or following any particular course or line of political action or political activity.

(Enacted by Stats. 1937, Ch. 90.)



1102.5

(a) An employer, or any person acting on behalf of the employer, shall not make, adopt, or enforce any rule, regulation, or policy preventing an employee from disclosing information to a government or law enforcement agency, to a person with authority over the employee, or to another employee who has authority to investigate, discover, or correct the violation or noncompliance, or from providing information to, or testifying before, any public body conducting an investigation, hearing, or inquiry, if the employee has reasonable cause to believe that the information discloses a violation of state or federal statute, or a violation of or noncompliance with a local, state, or federal rule or regulation, regardless of whether disclosing the information is part of the employee s job duties.

(b) An employer, or any person acting on behalf of the employer, shall not retaliate against an employee for disclosing information, or because the employer believes that the employee disclosed or may disclose information, to a government or law enforcement agency, to a person with authority over the employee or another employee who has the authority to investigate, discover, or correct the violation or noncompliance, or for providing information to, or testifying before, any public body conducting an investigation, hearing, or inquiry, if the employee has reasonable cause to believe that the information discloses a violation of state or federal statute, or a violation of or noncompliance with a local, state, or federal rule or regulation, regardless of whether disclosing the information is part of the employee s job duties.

(c) An employer, or any person acting on behalf of the employer, shall not retaliate against an employee for refusing to participate in an activity that would result in a violation of state or federal statute, or a violation of or noncompliance with a local, state, or federal rule or regulation.

(d) An employer, or any person acting on behalf of the employer, shall not retaliate against an employee for having exercised his or her rights under subdivision (a), (b), or (c) in any former employment.

(e) A report made by an employee of a government agency to his or her employer is a disclosure of information to a government or law enforcement agency pursuant to subdivisions (a) and (b).

(f) In addition to other penalties, an employer that is a corporation or limited liability company is liable for a civil penalty not exceeding ten thousand dollars ($10,000) for each violation of this section.

(g) This section does not apply to rules, regulations, or policies that implement, or to actions by employers against employees who violate, the confidentiality of the lawyer-client privilege of Article 3 (commencing with Section 950) of, or the physician-patient privilege of Article 6 (commencing with Section 990) of, Chapter 4 of Division 8 of the Evidence Code, or trade secret information.

(Amended by Stats. 2013, Ch. 781, Sec. 4.1. Effective January 1, 2014.)



1102.6

In a civil action or administrative proceeding brought pursuant to Section 1102.5, once it has been demonstrated by a preponderance of the evidence that an activity proscribed by Section 1102.5 was a contributing factor in the alleged prohibited action against the employee, the employer shall have the burden of proof to demonstrate by clear and convincing evidence that the alleged action would have occurred for legitimate, independent reasons even if the employee had not engaged in activities protected by Section 1102.5.

(Added by Stats. 2003, Ch. 484, Sec. 3. Effective January 1, 2004.)



1102.7

(a) The office of the Attorney General shall maintain a whistleblower hotline to receive calls from persons who have information regarding possible violations of state or federal statutes, rules, or regulations, or violations of fiduciary responsibility by a corporation or limited liability company to its shareholders, investors, or employees.

(b) The Attorney General shall refer calls received on the whistleblower hotline to the appropriate government authority for review and possible investigation.

(c) During the initial review of a call received pursuant to subdivision (a), the Attorney General or appropriate government agency shall hold in confidence information disclosed through the whistleblower hotline, including the identity of the caller disclosing the information and the employer identified by the caller.

(d) A call made to the whistleblower hotline pursuant to subdivision (a) or its referral to an appropriate agency under subdivision (b) may not be the sole basis for a time period under a statute of limitation to commence. This section does not change existing law relating to statutes of limitation.

(Added by Stats. 2003, Ch. 484, Sec. 4. Effective January 1, 2004.)



1102.8

(a) An employer shall prominently display in lettering larger than size 14 point type a list of employees rights and responsibilities under the whistleblower laws, including the telephone number of the whistleblower hotline described in Section 1102.7.

(b) Any state agency required to post a notice pursuant to Section 8548.2 of the Government Code or subdivision (b) of Section 6128 of the Penal Code shall be deemed in compliance with the posting requirement set forth in subdivision (a) if the notice posted pursuant to Section 8548.2 of the Government Code or subdivision (b) of Section 6128 of the Penal Code also contains the whistleblower hotline number described in Section 1102.7.

(Amended by Stats. 2004, Ch. 820, Sec. 1. Effective September 27, 2004.)



1103

An employer or any other person or entity that violates this chapter is guilty of a misdemeanor punishable, in the case of an individual, by imprisonment in the county jail not to exceed one year or a fine not to exceed one thousand dollars ($1,000) or both that fine and imprisonment, or, in the case of a corporation, by a fine not to exceed five thousand dollars ($5,000).

(Amended by Stats. 2013, Ch. 732, Sec. 7. Effective January 1, 2014.)



1104

In all prosecutions under this chapter, the employer is responsible for the acts of his managers, officers, agents, and employees.

(Enacted by Stats. 1937, Ch. 90.)



1105

Nothing in this chapter shall prevent the injured employee from recovering damages from his employer for injury suffered through a violation of this chapter.

(Enacted by Stats. 1937, Ch. 90.)



1106

For purposes of Sections 1102.5, 1102.6, 1102.7, 1102.8, 1104, and 1105, employee includes, but is not limited to, any individual employed by the state or any subdivision thereof, any county, city, city and county, including any charter city or county, and any school district, community college district, municipal or public corporation, political subdivision, or the University of California.

(Amended by Stats. 2003, Ch. 484, Sec. 7. Effective January 1, 2004.)






CHAPTER 6. Agreements in Connection With Trade Disputes

1110

No agreement, combination, or contract, by or between two or more persons to do or procure to be done, or not to do or procure not to be done, any act in contemplation or furtherance of any trade dispute between employers and employees in the State is criminal, if the same act committed by one person would not be punishable as a crime. This chapter does not authorize violence, or threats thereof.

(Enacted by Stats. 1937, Ch. 90.)






CHAPTER 7. Jurisdictional Strikes

1115

A jurisdictional strike as herein defined is hereby declared to be against the public policy of the State of California and is hereby declared to be unlawful.

(Added by Stats. 1947, Ch. 1388.)



1116

Any person injured or threatened with injury by violation of any of the provisions hereof shall be entitled to injunctive relief therefrom in a proper case, and to recover any damages resulting therefrom in any court of competent jurisdiction.

(Added by Stats. 1947, Ch. 1388.)



1117

As used herein, labor organization means any organization or any agency or employee representation committee or any local unit thereof in which employees participate, and exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, hours of employment or conditions of work, which labor organization is not found to be or to have been financed in whole or in part, interfered with, dominated or controlled by the employer or any employer association within one year of the commencement of any proceeding brought under this chapter. The plaintiff shall have the affirmative of the issue with respect to establishing the existence of a labor organization as defined herein.

As used herein, person means any person, association, organization, partnership, corporation, limited liability company, unincorporated association, or labor organization.

(Amended by Stats. 1994, Ch. 1010, Sec. 179. Effective January 1, 1995.)



1118

As used in this chapter, jurisdictional strike means a concerted refusal to perform work for an employer or any other concerted interference with an employer s operation or business, arising out of a controversy between two or more labor organizations as to which of them has or should have the exclusive right to bargain collectively with an employer on behalf of his employees or any of them, or arising out of a controversy between two or more labor organizations as to which of them has or should have the exclusive right to have its members perform work for an employer.

(Added by Stats. 1947, Ch. 1388.)



1119

Nothing in this chapter shall be construed to interfere with collective bargaining subject to the prohibitions herein set forth, nor to prohibit any individual voluntarily becoming or remaining a member of a labor organization, or from personally requesting any other individual to join a labor organization.

(Added by Stats. 1947, Ch. 1388.)



1120

If any provision of this chapter or the application of such provision to any person or circumstance shall be held invalid, the remainder of this chapter or the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.

(Added by Stats. 1947, Ch. 1388.)



1122

Any person who organizes an employee group which is financed in whole or in part, interfered with or dominated or controlled by the employer or any employer association, as well as such employer or employer association, shall be liable to suit by any person who is injured thereby. Said injured party shall recover the damages sustained by him and the costs of suit.

(Added by Stats. 1955, Ch. 1417.)






CHAPTER 7.5. Collective Bargaining Agreements

1126

Any collective bargaining agreement between an employer and a labor organization shall be enforceable at law or in equity, and a breach of such collective bargaining agreement by any party thereto shall be subject to the same remedies, including injunctive relief, as are available on other contracts in the courts of this State.

(Added by Stats. 1941, Ch. 1188.)



1127

(a) Where a collective bargaining agreement between an employer and a labor organization contains a successor clause, such clause shall be binding upon and enforceable against any successor employer who succeeds to the contracting employer s business until the expiration date of the agreement stated in the agreement. No such successor clause shall be binding upon or enforceable against any successor employer for more than three years from the effective date of the collective bargaining agreement between the contracting employer and the labor organization.

(b) As used in this section, successor employer means any purchaser, assignee, or transferee of a business the employees of which are subject to a collective bargaining agreement, if such purchaser, assignee, or transferee conducts or will conduct substantially the same business operation, or offer the same service, and use the same physical facilities, as the contracting employer.

(c) This section shall not apply to a receiver or trustee in bankruptcy of any contracting employer who has gone into receivership or bankruptcy, or to any employer who acquires a business from a receiver or trustee in bankruptcy, or to any employer which is a public entity, or to any employer who is subject to the National Labor Relations Act, Agricultural Labor Relations Act of 1975, or the Railway Labor Act.

(d) An employer who is a party to a collective bargaining agreement containing a successor clause has the affirmative duty to disclose the existence of such agreement and such clause to any successor employer. Such disclosure requirement shall be satisfied by including in any contract of sale, agreement to purchase, or any similar instrument of conveyance, a statement that the successor employer is bound by such successor clause as provided for in the collective bargaining agreement.

(Added by Stats. 1976, Ch. 1057.)



1128

(a) Where a party to a collective bargaining agreement prevails in a court action to compel arbitration of disputes concerning the collective bargaining agreement, the court shall award attorney s fees to the prevailing party unless the other party has raised substantial and credible issues involving complex or significant questions of law or fact regarding whether or not the dispute is arbitrable under the agreement.

If the dispute is later found to be not arbitrable under the collective bargaining agreement, any award made pursuant to this subdivision shall be vacated and those sums paid to satisfy the award shall be reimbursed to the payor.

(b) Where a party to a collective bargaining agreement appeals the decision of an arbitrator regarding disputes concerning the collective bargaining agreement, the court shall award attorney s fees to the prevailing appellee unless the appellant has raised substantial issues involving complex or significant questions of law.

(c) Where a party to a collective bargaining agreement prevails in a court action to compel compliance with the decision or award of an arbitrator or a grievance panel regarding disputes concerning the collective bargaining agreement, the court shall award attorney s fees to the prevailing party unless the other party has raised substantial issues involving complex or significant questions of law.

(d) This section shall not apply to public employment.

(Amended by Stats. 1986, Ch. 1211, Sec. 2.)






CHAPTER 8. Professional Strikebreakers

ARTICLE 1. Findings and Declarations

1130

The Legislature hereby makes the following findings and declarations:

Relations between organized labor and management in this state have for many years been marked by a mature adherence to the principles of good faith, collective bargaining and mutual respect for the rights, interest and well-being of working people, business and industry. The importation or use in this state of professional strikebreakers as replacements during a strike or lockout endangers such sound and beneficial relations between labor and management.

Experience in this state and in other parts of this country demonstrates that the utilization of professional strikebreakers in labor disputes is inimical to the public welfare and good order, in that such practices tend to produce and prolong industrial strife, frustrate collective bargaining and encourage violence, crimes and other disorders.

The aforementioned evils are beyond the regulation of applicable federal law, and the mitigation and correction thereof requires the exercise of the police power of this state.

(Added by Stats. 1976, Ch. 1079.)






ARTICLE 2. Definitions

1132

Unless provided otherwise, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1976, Ch. 1079.)



1132.2

Employer means a person, partnership, firm, corporation, association, or other entity, which employs any person or persons to perform services for a wage or salary, and includes any person, partnership, firm, corporation, limited liability company, association or other entity acting as an agent of an employer, directly or indirectly.

(Amended by Stats. 1994, Ch. 1010, Sec. 180. Effective January 1, 1995.)



1132.4

Employee means any person who performs services for wages or salary under a contract of employment, express or implied, for an employer.

(Added by Stats. 1976, Ch. 1079.)



1132.6

Strike means any concerted act of more than 50 percent of the bargaining unit employees in a lawful refusal of such employees under applicable state or federal law to perform work or services for an employer, other than work stoppages based on conflicting union jurisdictions or work stoppages unauthorized by the proper union governing body.

(Added by Stats. 1976, Ch. 1079.)



1132.8

Lockout means any refusal by an employer to permit any group of five or more employees to work as a result of a dispute with such employees affecting wages, hours or other terms or conditions of employment of such employees.

(Added by Stats. 1976, Ch. 1079.)



1133

Professional strikebreaker means any person other than supervisorial personnel who have been in the employ of the employer before the commencement of the strike or lockout or members of the immediate family of the owner of the place of business:

(1) Who during a period of five years immediately preceding the acts described in subdivision (2) of this section has offered himself and has been accepted on repeated occasions to two or more employers at whose places of business a strike or lockout was currently in progress, for employment for the duration of such strike or lockout for the purpose of replacing an employee or employees involved in such strike or lockout, and

(2) Who currently offers himself to an employer at whose place of business a strike or lockout is presently in progress for employment for the purpose of replacing an employee or employees involved in such strike or lockout.

As used in this section:

(a) Repeated occasions means on three or more occasions (exclusive of any current offer for employment in connection with a current strike or lockout).

(b) Employment for the duration of such strike or lockout includes employment for all or part of the duration of such strike or lockout; and, in connection therewith, includes services during all or part of such strike or lockout which began no more than one month prior to the initiation thereof, or, in the alternative, which concluded not later than one month after the termination of such strike or lockout.

(c) Employment means services for an employer, whether compensated by wages, salary, or any other consideration not limited to the foregoing and whether secured, arranged or paid for by an employer or any other person, partnership, firm, corporation, association or other entity.

(d) Supervisorial personnel means those employees who have the authority to hire, fire, reward, or discipline other employees of the employer, or who have a history of having had the authority to effectively recommend such action.

(Added by Stats. 1976, Ch. 1079.)






ARTICLE 3. Professional Strikebreakers

1134

It shall be unlawful for any employer willingly and knowingly to utilize any professional strikebreaker to replace an employee or employees involved in a strike or lockout at a place of business located within this state.

(Added by Stats. 1976, Ch. 1079.)



1134.2

It shall be unlawful for any professional strikebreaker willingly and knowingly to offer himself for employment or to replace an employee or employees involved in a strike or lockout at a place of business located within this state.

(Added by Stats. 1976, Ch. 1079.)






ARTICLE 4. Miscellaneous

1136

Any person, partnership, firm, corporation, association or other entity, or officer or agent thereof, who shall violate any of the provisions of this chapter shall upon conviction thereof be subject to a fine not to exceed one thousand dollars ($1,000), or imprisonment for a period not to exceed 90 days, or both such fine and imprisonment, in the discretion of the court.

(Amended by Stats. 1983, Ch. 1092, Sec. 204. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



1136.2

If any part of the provisions of this chapter, or the application thereof, to any person or circumstance is held invalid in the final judgment of a court of competent jurisdiction, the remainder of this chapter, including the application of such part or provision to other persons or circumstances, shall not be affected thereby, and this chapter shall otherwise continue in full force and effect and shall otherwise be fully operative. To this end, the provisions of this chapter, and each of them, are hereby declared to be severable.

(Amended by Stats. 1977, Ch. 579.)









CHAPTER 10. Unlawful Acts During Labor Disputes

1138

No officer or member of any association or organization, and no association or organization, participating or interested in a labor dispute, shall be held responsible or liable in any court of this state for the unlawful acts of individual officers, members, or agents, except upon clear proof of actual participation in, or actual authorization of those acts.

(Added by Stats. 1999, Ch. 616, Sec. 1. Effective January 1, 2000.)



1138.1

(a) No court of this state shall have authority to issue a temporary or permanent injunction in any case involving or growing out of a labor dispute, except after hearing the testimony of witnesses in open court, with opportunity for cross-examination, in support of the allegations of a complaint made under oath, and testimony in opposition thereto, if offered, and except after findings of fact by the court, of all of the following:

(1) That unlawful acts have been threatened and will be committed unless restrained or have been committed and will be continued unless restrained, but no injunction or temporary restraining order shall be issued on account of any threat or unlawful act excepting against the person or persons, association, or organization making the threat or committing the unlawful act or actually authorized those acts.

(2) That substantial and irreparable injury to complainant s property will follow.

(3) That as to each item of relief granted greater injury will be inflicted upon complainant by the denial of relief than will be inflicted upon defendants by the granting of relief.

(4) That complainant has no adequate remedy at law.

(5) That the public officers charged with the duty to protect complainant s property are unable or unwilling to furnish adequate protection.

(b) The hearing shall be held after due and personal notice thereof has been given, in the manner that the court shall direct, to all known persons against whom relief is sought, and also to the chief of those public officials of the county and city within which the unlawful acts have been threatened or committed charged with the duty to protect complainant s property. However, if a complainant also alleges that, unless a temporary restraining order is issued without notice, a substantial and irreparable injury to complainant s property will be unavoidable, such a temporary restraining order may be issued upon testimony under oath, sufficient, if sustained, to justify the court in issuing a temporary injunction upon a hearing after notice. Such a temporary restraining order shall be effective for no longer than five days and shall become void at the expiration of those five days. No temporary restraining order shall be issued unless the judicial officer issuing the temporary restraining order first hears oral argument from the opposing party or opposing party s attorney, except in the instances specified in subparagraphs (B) and (C) of paragraph (2) of subdivision (c) of Section 527 of the Code of Civil Procedure. No temporary restraining order or temporary injunction shall be issued except on the condition that the complainant first files an undertaking with adequate security in an amount to be fixed by the court sufficient to recompense those enjoined for any loss, expense, or damage caused by the improvident or erroneous issuance of the order or injunction, including all reasonable costs, together with a reasonable attorney s fee, and expense of defense against the order or against the granting of any injunctive relief sought in the same proceeding and subsequently denied by the court.

(c) The undertaking shall be an agreement entered into by the complainant and the surety upon which a decree may be rendered in the same suit or proceeding against the complainant and surety, upon a hearing to assess damages of which hearing the complainant and surety shall have reasonable notice, the complainant and surety submitting themselves to the jurisdiction of the court for that purpose. Nothing contained in this section shall deprive any party having a claim or cause of action under or upon such undertaking from electing to pursue his or her ordinary remedy by suit at law or in equity.

(Added by Stats. 1999, Ch. 616, Sec. 1. Effective January 1, 2000.)



1138.2

No restraining order or injunctive relief shall be granted to any complainant involved in the labor dispute in question who has failed to comply with any obligation imposed by law, or who has failed to make every reasonable effort to settle that dispute either by negotiation or with the aid of any available governmental machinery of mediation or voluntary arbitration.

(Added by Stats. 1999, Ch. 616, Sec. 1. Effective January 1, 2000.)



1138.3

No restraining order or temporary or permanent injunction shall be granted in a case involving or growing out of a labor dispute, except on the basis of findings of fact made and filed by the court in the record of the case prior to the issuance of the restraining order or injunction; and every restraining order or injunction granted in a case involving or growing out of a labor dispute shall include only a prohibition of the specific act or acts as may be expressly complained of in the complaint or petition filed in such case and as shall be expressly included in findings of fact made and filed by the court.

(Added by Stats. 1999, Ch. 616, Sec. 1. Effective January 1, 2000.)



1138.4

The term labor dispute as used in this chapter has the same meaning as set forth in clauses (i), (ii), and (iii) of paragraph (4) of subdivision (b) of Section 527.3 of the Code of Civil Procedure.

(Added by Stats. 1999, Ch. 616, Sec. 1. Effective January 1, 2000.)



1138.5

Sections 1138.1, 1138.2, and 1138.3 shall not apply to any peace officer as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code.

(Added by Stats. 1999, Ch. 616, Sec. 1. Effective January 1, 2000.)









PART 3.5. AGRICULTURAL LABOR RELATIONS

CHAPTER 1. General Provisions and Definitions

1140

This part shall be known and may be referred to as the Alatorre-Zenovich-Dunlap-Berman Agricultural Labor Relations Act of 1975.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1140.2

It is hereby stated to be the policy of the State of California to encourage and protect the right of agricultural employees to full freedom of association, self-organization, and designation of representatives of their own choosing, to negotiate the terms and conditions of their employment, and to be free from the interference, restraint, or coercion of employers of labor, or their agents, in the designation of such representatives or in self-organization or in other concerted activities for the purpose of collective bargaining or other mutual aid or protection. For this purpose this part is adopted to provide for collective-bargaining rights for agricultural employees.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1140.4

As used in this part:

(a) The term agriculture includes farming in all its branches, and, among other things, includes the cultivation and tillage of the soil, dairying, the production, cultivation, growing, and harvesting of any agricultural or horticultural commodities (including commodities defined as agricultural commodities in Section 1141j(g) of Title 12 of the United States Code), the raising of livestock, bees, furbearing animals, or poultry, and any practices (including any forestry or lumbering operations) performed by a farmer or on a farm as an incident to or in conjunction with such farming operations, including preparation for market and delivery to storage or to market or to carriers for transportation to market.

(b) The term agricultural employee or employee shall mean one engaged in agriculture, as such term is defined in subdivision (a). However, nothing in this subdivision shall be construed to include any person other than those employees excluded from the coverage of the National Labor Relations Act, as amended, as agricultural employees, pursuant to Section 2(3) of the Labor Management Relations Act (Section 152(3), Title 29, United States Code), and Section 3(f) of the Fair Labor Standards Act (Section 203(f), Title 29, United States Code).

Further, nothing in this part shall apply, or be construed to apply, to any employee who performs work to be done at the site of the construction, alteration, painting, or repair of a building, structure, or other work (as these terms have been construed under Section 8(e) of the Labor Management Relations Act, 29 U.S.C. Sec. 158(e)) or logging or timber-clearing operations in initial preparation of land for farming, or who does land leveling or only land surveying for any of the above.

As used in this subdivision, land leveling shall include only major land moving operations changing the contour of the land, but shall not include annual or seasonal tillage or preparation of land for cultivation.

(c) The term agricultural employer shall be liberally construed to include any person acting directly or indirectly in the interest of an employer in relation to an agricultural employee, any individual grower, corporate grower, cooperative grower, harvesting association, hiring association, land management group, any association of persons or cooperatives engaged in agriculture, and shall include any person who owns or leases or manages land used for agricultural purposes, but shall exclude any person supplying agricultural workers to an employer, any farm labor contractor as defined by Section 1682, and any person functioning in the capacity of a labor contractor. The employer engaging such labor contractor or person shall be deemed the employer for all purposes under this part.

(d) The term person shall mean one or more individuals, corporations, partnerships, limited liability companies, associations, legal representatives, trustees in bankruptcy, receivers, or any other legal entity, employer, or labor organization having an interest in the outcome of a proceeding under this part.

(e) The term representatives includes any individual or labor organization.

(f) The term labor organization means any organization of any kind, or any agency or employee representation committee or plan, in which employees participate and which exists, in whole or in part, for the purpose of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment, or conditions of work for agricultural employees.

(g) The term unfair labor practice means any unfair labor practice specified in Chapter 4 (commencing with Section 1153) of this part.

(h) The term labor dispute includes any controversy concerning terms, tenure, or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether the disputants stand in the proximate relation of employer and employee.

(i) The term board means Agricultural Labor Relations Board.

(j) The term supervisor means any individual having the authority, in the interest of the employer, to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, or discipline other employees, or the responsibility to direct them, or to adjust their grievances, or effectively to recommend such action, if, in connection with the foregoing, the exercise of such authority is not of a merely routine or clerical nature, but requires the use of independent judgment.

(Amended by Stats. 1994, Ch. 1010, Sec. 181. Effective January 1, 1995.)






CHAPTER 2. Agricultural Labor Relations Board

ARTICLE 1. Agricultural Labor Relations Board: Organization

1141

(a) There is hereby created in the Labor and Workforce Development Agency the Agricultural Labor Relations Board, which shall consist of five members.

(b) The members of the board shall be appointed by the Governor with the advice and consent of the Senate. The term of office of the members shall be five years, and the terms shall be staggered at one-year intervals. Upon the initial appointment, one member shall be appointed for a term ending January 1, 1977, one member shall be appointed for a term ending January 1, 1978, one member shall be appointed for a term ending January 1, 1979, one member shall be appointed for a term ending January 1, 1980, and one member shall be appointed for a term ending January 1, 1981. Any individual appointed to fill a vacancy of any member shall be appointed only for the unexpired term of the member to whose term he or she is succeeding. The Governor shall designate one member to serve as chairperson of the board. Any member of the board may be removed by the Governor, upon notice and hearing, for neglect of duty or malfeasance in office, but for no other cause.

(Amended by Stats. 2002, Ch. 859, Sec. 12. Effective January 1, 2003.)



1142

(a) The principal office of the board shall be in Sacramento, but it may meet and exercise any or all of its power at any other place in California.

(b) Besides the principal office in Sacramento, as provided in subdivision (a), the board may establish offices in such other cities as it shall deem necessary. The board may delegate to the personnel of these offices such powers as it deems appropriate to determine the unit appropriate for the purpose of collective bargaining, to investigate and provide for hearings, to determine whether a question of representation exists, to direct an election by a secret ballot pursuant to the provisions of Chapter 5 (commencing with Section 1156), and to certify the results of such election, and to investigate, conduct hearings and make determinations relating to unfair labor practices. The board may review any action taken pursuant to the authority delegated under this section upon a request for a review of such action filed with the board by an interested party. Any such review made by the board shall not, unless specifically ordered by the board, operate as a stay of any action taken. The entire record considered by the board in considering or acting upon any such request or review shall be made available to all parties prior to such consideration or action, and the board s findings and action thereon shall be published as a decision of the board.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1142.5

(a) The board shall maintain, at its principal office, a telephone line 24 hours a day, seven days a week, for the purpose of providing interested persons with information concerning their rights and responsibilities under this part, or for referring such persons to the appropriate agency or entity with the capacity to render advice or help in dealing with any situation arising out of agricultural labor disputes.

In order to carry out its responsibilities pursuant to this subdivision, the board may contract with an answering service to receive telephone messages during periods of time that its principal office is normally not open for business. Such messages shall be transmitted to the board on the board s next business day, or at such earlier time as the board specifies, or to its designated representative at the earliest possible time.

(b) Whenever a petition for an election has been filed in a bargaining unit in which a majority of the employees are engaged in a strike, the necessary and appropriate services of the board in the region in which the election will be held shall be available to the parties involved 24 hours a day until the election is held.

(Amended by Stats. 1979, Ch. 468.)



1143

The board shall, at the close of each fiscal year, make a report in writing to the Legislature and to the Governor stating in detail the cases it has heard, the decisions it has rendered, the names, salaries, and duties of all employees and officers in the employ or under the supervision of the board, and an account of all moneys it has disbursed.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1144

The board may from time to time make, amend, and rescind, in the manner prescribed in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, such rules and regulations as may be necessary to carry out this part.

(Amended by Stats. 1983, Ch. 142, Sec. 99.)



1144.5

(a) Notwithstanding Section 11425.10 of the Government Code, Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to a hearing by the board under this part, except a hearing to determine an unfair labor practice charge.

(b) Notwithstanding Sections 11425.30 and 11430.10 of the Government Code, in a hearing to determine an unfair labor practice charge, a person who has participated in a determination of probable cause, injunctive or other pre-hearing relief, or other equivalent preliminary determination in an adjudicative proceeding may serve as presiding officer or as a supervisor of the presiding officer or may assist or advise the presiding officer in the same proceeding.

(Added by Stats. 1995, Ch. 938, Sec. 73. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



1145

The board may appoint an executive secretary and such attorneys, hearing officers, administrative law officers, and other employees as it may from time to time find necessary for the proper performance of its duties. Attorneys appointed pursuant to this section may, at the discretion of the board, appear for and represent the board in any case in court. All employees appointed by the board shall perform their duties in an objective and impartial manner without prejudice toward any party subject to the jurisdiction of the board.

(Amended by Stats. 1978, Ch. 1072.)



1146

The board is authorized to delegate to any group of three or more board members any or all the powers which it may itself exercise. A vacancy in the board shall not impair the right of the remaining members to exercise all the powers of the board, and three members shall at all times constitute a quorum. A vacancy shall be filled in the same manner as an original appointment.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1147

Each member of the board shall receive the salary provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1983, Ch. 803, Sec. 40.)



1148

The board shall follow applicable precedents of the National Labor Relations Act, as amended.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1149

There shall be a general counsel of the board who shall be appointed by the Governor, subject to confirmation by a majority of the Senate, for a term of four years. The general counsel shall have the power to appoint such attorneys, administrative assistants, and other employees as necessary for the proper exercise of his duties. The general counsel of the board shall exercise general supervision over all attorneys employed by the board (other than administrative law officers and legal assistants to board members), and over the officers and employees in the regional offices. He shall have final authority, on behalf of the board, with respect to the investigation of charges and issuance of complaints under Chapter 6 (commencing with Section 1160) of this part, and with respect to the prosecution of such complaints before the board. He shall have such other duties as the board may prescribe or as may be provided by law. All employees appointed by the general counsel shall perform their duties in an objective and impartial manner without prejudice toward any party subject to the jurisdiction of the board. In case of a vacancy in the office of the general counsel, the Governor is authorized to designate the officer or employee who shall act as general counsel during such vacancy, but no person or persons so designated shall so act either (1) for more than 40 days when the Legislature is in session unless a nomination to fill such vacancy shall have been submitted to the Senate, or (2) after the adjournment sine die of the session of the Senate in which such nomination was submitted.

(Amended by Stats. 1978, Ch. 1072.)



1150

Each member of the board and the general counsel of the board shall be eligible for reappointment, and shall not engage in any other business, vocation, or employment.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)






ARTICLE 2. Investigatory Powers

1151

For the purpose of all hearings and investigations, which, in the opinion of the board, are necessary and proper for the exercise of the powers vested in it by Chapters 5 (commencing with Section 1156) and 6 (commencing with Section 1160) of this part:

(a) The board, or its duly authorized agents or agencies, shall at all reasonable times have access to, for the purpose of examination, and the right to copy, any evidence of any person being investigated or proceeded against that relates to any matter under investigation or in question. The members of the board or their designees or their duly authorized agents shall have the right of free access to all places of labor. The board, or any member thereof, shall upon application of any party to such proceedings, forthwith issue to such party subpoenas requiring the attendance and testimony of witnesses or the production of any evidence in such proceeding or investigation requested in such application. Within five days after the service of a subpoena on any person requiring the production of any evidence in his possession or under his control, such person may petition the board to revoke, and the board shall revoke, such subpoena if in its opinion the evidence whose production is required does not relate to any matter under investigation, or any matter in question in such proceedings, or if in its opinion such subpoena does not describe with sufficient particularity the evidence whose production is required. Any member of the board, or any agent or agency designated by the board for such purposes, may administer oaths and affirmations, examine witnesses, and receive evidence. Such attendance of witnesses and the production of such evidence may be required from any place in the state at any designated place of hearing.

(b) In case of contumacy or refusal to obey a subpoena issued to any person, any superior court in any county within the jurisdiction of which the inquiry is carried on, or within the jurisdiction of which such person allegedly guilty of contumacy or refusal to obey is found or resides or transacts business, shall, upon application by the board, have jurisdiction to issue to such person an order requiring such person to appear before the board, its member, agent, or agency, there to produce evidence if so ordered, or there to give testimony touching the matter under investigation or in question. Any failure to obey such order of the court may be punished by such court as a contempt thereof.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1151.2

(a) No person shall be excused from attending and testifying, or from producing books, records, correspondence, documents, or other evidence in obedience to the subpoena of the board, on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to a penalty or forfeiture. However, no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, except that such individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

(b) No individual shall be granted immunity pursuant to subdivision (a) unless, at least 10 calendar days prior thereto, the board has given written notice, by registered mail, to the district attorney of each county who may have reasonable grounds for objecting to such grant of immunity. Such notice shall specify the subject matter of the inquiries to which the witness answers are to be immunized from use.

The board may not grant immunity in any case where it finds that a district attorney has reasonable grounds for objecting to such grant of immunity provided that the board may disregard objections that are not accompanied by the declaration of the district attorney that he or she is familiar with the notice and which sets forth the grounds for resisting such grant of immunity.

(Amended by Stats. 1980, Ch. 1282.)



1151.3

Any party shall have the right to appear at any hearing in person, by counsel, or by other representative.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1151.4

(a) Complaints, orders, and other process and papers of the board, its members, agents, or agency, may be served either personally or by registered mail or by telegraph, or by leaving a copy thereof at the principal office or place of business of the person required to be served. The verified return by the individual so serving the same setting forth the manner of such service shall be proof of the same, and the return post office receipt or telegraph receipt therefor when registered and mailed or telegraphed as provided in this subdivision shall be proof of service of the same. Witnesses summoned before the board, its members, agents, or agency, shall be paid the same fees and mileage that are paid witnesses in the courts of the state, and witnesses whose depositions are taken and the persons taking the same shall severally be entitled to the same fees as are paid for like services in the courts of the state.

(b) All process of any court to which application may be made under this part may be served in the county where the defendant or other person required to be served resides or may be found.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1151.5

The several departments and agencies of the state upon request by the board, shall furnish the board all records, papers, and information in their possession, not otherwise privileged, relating to any matter before the board.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1151.6

Any person who shall willfully resist, prevent, impede, or interfere with any member of the board or any of its agents or agencies in the performance of duties pursuant to this part shall be guilty of a misdemeanor, and shall be punished by a fine of not more than five thousand ($5,000) dollars.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)









CHAPTER 3. Rights of Agricultural Employees

1152

Employees shall have the right to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection, and shall also have the right to refrain from any or all of such activities except to the extent that such right may be affected by an agreement requiring membership in a labor organization as a condition of continued employment as authorized in subdivision (c) of Section 1153.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)






CHAPTER 4. Unfair Labor Practices and Regulation of Secondary Boycotts

1153

It shall be an unfair labor practice for an agricultural employer to do any of the following:

(a) To interfere with, restrain, or coerce agricultural employees in the exercise of the rights guaranteed in Section 1152.

(b) To dominate or interfere with the formation or administration of any labor organization or contribute financial or other support to it. However, subject to such rules and regulations as may be made and published by the board pursuant to Section 1144, an agricultural employer shall not be prohibited from permitting agricultural employees to confer with him during working hours without loss of time or pay.

(c) By discrimination in regard to the hiring or tenure of employment, or any term or condition of employment, to encourage or discourage membership in any labor organization.

Nothing in this part, or in any other statute of this state, shall preclude an agricultural employer from making an agreement with a labor organization (not established, maintained, or assisted by any action defined in this section as an unfair labor practice) to require as a condition of employment, membership therein on or after the fifth day following the beginning of such employment, or the effective date of such agreement whichever is later, if such labor organization is the representative of the agricultural employees as provided in Section 1156 in the appropriate collective-bargaining unit covered by such agreement. No employee who has been required to pay dues to a labor organization by virtue of his employment as an agricultural worker during any calendar month, shall be required to pay dues to another labor organization by virtue of similar employment during such month. For purposes of this chapter, membership shall mean the satisfaction of all reasonable terms and conditions uniformly applicable to other members in good standing; provided, that such membership shall not be denied or terminated except in compliance with a constitution or bylaws which afford full and fair rights to speech, assembly, and equal voting and membership privileges for all members, and which contain adequate procedures to assure due process to members and applicants for membership.

(d) To discharge or otherwise discriminate against an agricultural employee because he has filed charges or given testimony under this part.

(e) To refuse to bargain collectively in good faith with labor organizations certified pursuant to the provisions of Chapter 5 (commencing with Section 1156) of this part.

(f) To recognize, bargain with, or sign a collective-bargaining agreement with any labor organization not certified pursuant to the provisions of this part.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1154

It shall be an unfair labor practice for a labor organization or its agents to do any of the following:

(a) To restrain or coerce:

(1) Agricultural employees in the exercise of the rights guaranteed in Section 1152. This paragraph shall not impair the right of a labor organization to prescribe its own rules with respect to the acquisition or retention of membership therein.

(2) An agricultural employer in the selection of his representatives for the purposes of collective bargaining or the adjustment of grievances.

(b) To cause or attempt to cause an agricultural employer to discriminate against an employee in violation of subdivision (c) of Section 1153, or to discriminate against an employee with respect to whom membership in such organization has been denied or terminated for reasons other than failure to satisfy the membership requirements specified in subdivision (c) of Section 1153.

(c) To refuse to bargain collectively in good faith with an agricultural employer, provided it is the representative of his employees subject to the provisions of Chapter 5 (commencing with Section 1156) of this part.

(d) To do either of the following: (i) To engage in, or to induce or encourage any individual employed by any person to engage in, a strike or a refusal in the course of his employment to use, manufacture, process, transport, or otherwise handle or work on any goods, articles, materials, or commodities, or to perform any services; or (ii) to threaten, coerce, or restrain any person; where in either case (i) or (ii) an object thereof is any of the following:

(1) Forcing or requiring any employer or self-employed person to join any labor or employer organization or to enter into any agreement which is prohibited by Section 1154.5.

(2) Forcing or requiring any person to cease using, selling, transporting, or otherwise dealing in the products of any other producer, processor, or manufacturer, or to cease doing business with any other person, or forcing or requiring any other employer to recognize or bargain with a labor organization as the representative of his employees unless such labor organization has been certified as the representative of such employees. Nothing contained in this paragraph shall be construed to make unlawful, where not otherwise unlawful, any primary strike or primary picketing.

(3) Forcing or requiring any employer to recognize or bargain with a particular labor organization as the representative of his agricultural employees if another labor organization has been certified as the representative of such employees under the provisions of Chapter 5 (commencing with Section 1156) of this part.

(4) Forcing or requiring any employer to assign particular work to employees in a particular labor organization or in a particular trade, craft, or class, unless such employer is failing to conform to an order or certification of the board determining the bargaining representative for employees performing such work.

Nothing contained in this subdivision (d) shall be construed to prohibit publicity, including picketing for the purpose of truthfully advising the public, including consumers, that a product or products or ingredients thereof are produced by an agricultural employer with whom the labor organization has a primary dispute and are distributed by another employer, as long as such publicity does not have an effect of inducing any individual employed by any person other than the primary employer in the course of his employment to refuse to pick up, deliver, or transport any goods, or not to perform any services at the establishment of the employer engaged in such distribution, and as long as such publicity does not have the effect of requesting the public to cease patronizing such other employer.

However, publicity which includes picketing and has the effect of requesting the public to cease patronizing such other employer, shall be permitted only if the labor organization is currently certified as the representative of the primary employer s employees.

Further, publicity other than picketing, but including peaceful distribution of literature which has the effect of requesting the public to cease patronizing such other employer, shall be permitted only if the labor organization has not lost an election for the primary employer s employees within the preceding 12-month period, and no other labor organization is currently certified as the representative of the primary employer s employees.

Nothing contained in this subdivision (d) shall be construed to prohibit publicity, including picketing, which may not be prohibited under the United States Constitution or the California Constitution.

Nor shall anything in this subdivision (d) be construed to apply or be applicable to any labor organization in its representation of workers who are not agricultural employees. Any such labor organization shall continue to be governed in its intrastate activities for nonagricultural workers by Section 923 and applicable judicial precedents.

(e) To require of employees covered by an agreement authorized under subdivision (c) of Section 1153 the payment, as a condition precedent to becoming a member of such organization, of a fee in an amount which the board finds excessive or discriminatory under all circumstances. In making such a finding, the board shall consider, among other relevant factors, the practices and customs of labor organizations in the agriculture industry and the wages currently paid to the employees affected.

(f) To cause or attempt to cause an agricultural employer to pay or deliver, or agree to pay or deliver, any money or other thing of value, in the nature of an exaction, for services which are not performed or not to be performed.

(g) To picket or cause to be picketed, or threaten to picket or cause to be picketed, any employer where an object thereof is either forcing or requiring an employer to recognize or bargain with a labor organization as the representative of his employees, or forcing or requiring the employees of an employer to accept or select such labor organization as their collective-bargaining representative, unless such labor organization is currently certified as the representative of such employees, in any of the following cases:

(1) Where the employer has lawfully recognized in accordance with this part any other labor organization and a question concerning representation may not appropriately be raised under Section 1156.3.

(2) Where within the preceding 12 months a valid election under Chapter 5 (commencing with Section 1156) of this part has been conducted.

Nothing in this subdivision shall be construed to prohibit any picketing or other publicity for the purpose of truthfully advising the public (including consumers) that an employer does not employ members of, or have a contract with, a labor organization, unless an effect of such picketing is to induce any individual employed by any other person in the course of his employment, not to pick up, deliver, or transport any goods or not to perform any services.

Nothing in this subdivision (g) shall be construed to permit any act which would otherwise be an unfair labor practice under this section.

(h) To picket or cause to be picketed, or threaten to picket or cause to be picketed, any employer where an object thereof is either forcing or requiring an employer to recognize or bargain with the labor organization as a representative of his employees unless such labor organization is currently certified as the collective-bargaining representative of such employees.

(i) Nothing contained in this section shall be construed to make unlawful a refusal by any person to enter upon the premises of any agricultural employer, other than his own employer, if the employees of such employer are engaged in a strike ratified or approved by a representative of such employees whom such employer is required to recognize under this part.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1154.5

It shall be an unfair labor practice for any labor organization which represents the employees of the employer and such employer to enter into any contract or agreement, express or implied, whereby such employer ceases or refrains, or agrees to cease or refrain, from handling, using, selling, transporting, or otherwise dealing in any of the products of any other employer, or to cease doing business with any other person, and any contract or agreement entered into heretofore or hereafter containing such an agreement shall be, to such extent, unenforceable and void. Nothing in this section shall apply to an agreement between a labor organization and an employer relating to a supplier of an ingredient or ingredients which are integrated into a product produced or distributed by such employer where the labor organization is certified as the representative of the employees of such supplier, but no collective-bargaining agreement between such supplier and such labor organization is in effect. Further, nothing in this section shall apply to an agreement between a labor organization and an agricultural employer relating to the contracting or subcontracting of work to be done at the site of the farm and related operations. Nothing in this part shall prohibit the enforcement of any agreement which is within the foregoing exceptions.

Nor shall anything in this section be construed to apply or be applicable to any labor organization in its representation of workers who are not agricultural employees. Any such labor organization shall continue to be governed in its intrastate activities for nonagricultural workers by Section 923 and applicable judicial precedents.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1154.6

It shall be an unfair labor practice for an employer or labor organization, or their agents, willfully to arrange for persons to become employees for the primary purpose of voting in elections.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1155

The expressing of any views, arguments, or opinions, or the dissemination thereof, whether in written, printed, graphic, or visual form, shall not constitute evidence of an unfair labor practice under the provisions of this part, if such expression contains no threat of reprisal or force, or promise of benefit.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1155.2

(a) For purposes of this part, to bargain collectively in good faith is the performance of the mutual obligation of the agricultural employer and the representative of the agricultural employees to meet at reasonable times and confer in good faith with respect to wages, hours, and other terms and conditions of employment, or the negotiation of an agreement, or any questions arising thereunder, and the execution of a written contract incorporating any agreement reached if requested by either party, but such obligation does not compel either party to agree to a proposal or require the making of a concession.

(b) Upon the filing by any person of a petition not earlier than the 90th day nor later than the 60th day preceding the expiration of the 12-month period following initial certification, the board shall determine whether an employer has bargained in good faith with the currently certified labor organization. If the board finds that the employer has not bargained in good faith, it may extend the certification for up to one additional year, effective immediately upon the expiration of the previous 12-month period following initial certification.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1155.3

(a) Where there is in effect a collective-bargaining contract covering agricultural employees, the duty to bargain collectively shall also mean that no party to such contract shall terminate or modify such contract, unless the party desiring such termination or modification does all of the following:

(1) Serves a written notice upon the other party to the contract of the proposed termination or modification not less than 60 days prior to the expiration date thereof, or, in the event such contract contains no expiration date, 60 days prior to the time it is proposed to make such termination or modification.

(2) Offers to meet and confer with the other party for the purpose of negotiating a new contract or a contract containing the proposed modifications.

(3) Notifies the Conciliation Service of the State of California within 30 days after such notice of the existence of a dispute, provided no agreement has been reached by that time.

(4) Continues in full force and effect, without resorting to strike or lockout, all the terms and conditions of the existing contract, for a period of 60 days after such notice is given, or until the expiration date of such contract, whichever occurs later.

(b) The duties imposed upon agricultural employers and labor organizations by paragraphs (2), (3), and (4) of subdivision (a) shall become inapplicable upon an intervening certification of the board that the labor organization or individual which is a party to the contract has been superseded as, or has ceased to be the representative of the employees, subject to the provisions of Chapter 5 (commencing with Section 1156) of this part, and the duties so imposed shall not be construed to require either party to discuss or agree to any modification of the terms and conditions contained in a contract for a fixed period, if such modification is to become effective before such terms and conditions can be reopened under the provisions of the contract. Any agricultural employee who engages in a strike within the 60-day period specified in this section shall lose his status as an agricultural employee of the agricultural employer engaged in the particular labor dispute, for the purposes of Section 1153 to 1154 inclusive, and Chapters 5 (commencing with Section 1156) and 6 (commencing with Section 1160) of this part, but such loss of status for such employee shall terminate if and when he is reemployed by such employer.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1155.4

It shall be unlawful for any agricultural employer or association of agricultural employers, or any person who acts as a labor relations expert, adviser, or consultant to an agricultural employer, or who acts in the interest of an agricultural employer, to pay, lend, or deliver, any money or other thing of value to any of the following:

(a) Any representative of any of his agricultural employees.

(b) Any agricultural labor organization, or any officer or employee thereof, which represents, seeks to represent, or would admit to membership, any of the agricultural employees of such employer.

(c) Any employee or group or committee of employees of such employer in excess of their normal compensation for the purpose of causing such employee or group or committee directly or indirectly to influence any other employees in the exercise of the right to organize and bargain collectively through representatives of their own choosing.

(d) Any officer or employee of an agricultural labor organization with intent to influence him in respect to any of his actions, decisions, or duties as a representative of agricultural employees or as such officer or employee of such labor organization.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1155.5

It shall be unlawful for any person to request, demand, receive, or accept, or agree to receive or accept, any payment, loan, or delivery of any money or other thing of value prohibited by Section 1155.4.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1155.6

Nothing in Section 1155.4 or 1155.5 shall apply to any matter set forth in subsection (c) of Section 186 of Title 29 of the United States Code.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1155.7

Nothing in this chapter shall be construed to apply or be applicable to any labor organization in its representation of workers who are not agricultural employees. Any such labor organization shall continue to be governed in its intrastate activities for nonagricultural workers by Section 923 and applicable judicial precedents.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)






CHAPTER 5. Labor Representatives and Elections

1156

Representatives designated or selected by a secret ballot for the purposes of collective bargaining by the majority of the agricultural employees in the bargaining unit shall be the exclusive representatives of all the agricultural employees in such unit for the purpose of collective bargaining with respect to rates of pay, wages, hours of employment, or other conditions of employment. Any individual agricultural employee or a group of agricultural employees shall have the right at any time to present grievances to their agricultural employer and to have such grievances adjusted, without the intervention of the bargaining representative, as long as the adjustment is not inconsistent with the terms of a collective-bargaining contract or agreement then in effect, if the bargaining representative has been given opportunity to be present at such adjustment.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1156.2

The bargaining unit shall be all the agricultural employees of an employer. If the agricultural employees of the employer are employed in two or more noncontiguous geographical areas, the board shall determine the appropriate unit or units of agricultural employees in which a secret ballot election shall be conducted.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1156.3

(a) A petition that is either signed by, or accompanied by authorization cards signed by, a majority of the currently employed employees in the bargaining unit may be filed by an agricultural employee or group of agricultural employees, or any individual or labor organization acting on behalf of those agricultural employees, in accordance with any rules and regulations prescribed by the board. The petition shall allege all of the following:

(1) That the number of agricultural employees currently employed by the employer named in the petition, as determined from the employer s payroll immediately preceding the filing of the petition, is not less than 50 percent of the employer s peak agricultural employment for the current calendar year.

(2) That no valid election pursuant to this section has been conducted among the agricultural employees of the employer named in the petition within the 12 months immediately preceding the filing of the petition.

(3) That no labor organization is currently certified as the exclusive collective bargaining representative of the agricultural employees of the employer named in the petition.

(4) That the petition is not barred by an existing collective bargaining agreement.

(b) Upon receipt of a signed petition, as described in subdivision (a), the board shall immediately investigate the petition. If the board has reasonable cause to believe that a bona fide question of representation exists, it shall direct a representation election by secret ballot to be held, upon due notice to all interested parties and within a maximum of seven days of the filing of the petition. If, at the time the election petition is filed, a majority of the employees in a bargaining unit are engaged in a strike, the board shall, with all due diligence, attempt to hold a secret ballot election within 48 hours of the filing of the petition. The holding of elections under strike circumstances shall take precedence over the holding of other secret ballot elections.

(c) The board shall make available at any election held under this chapter ballots printed in English and Spanish. The board may also make available at the election ballots printed in any other language as may be requested by an agricultural labor organization or any agricultural employee eligible to vote under this part. Every election ballot, except ballots in runoff elections where the choice is between labor organizations, shall provide the employee with the opportunity to vote against representation by a labor organization by providing an appropriate space designated No Labor Organizations.

(d) Any other labor organization shall be qualified to appear on the ballot if it presents authorization cards signed by at least 20 percent of the employees in the bargaining unit at least 24 hours prior to the election.

(e) (1) Within five days after an election, any person may file with the board a signed petition asserting that allegations made in the petition filed pursuant to subdivision (a) were incorrect, asserting that the board improperly determined the geographical scope of the bargaining unit, or objecting to the conduct of the election or conduct affecting the results of the election.

(2) Upon receipt of a petition under this subdivision, the board, upon due notice, shall conduct a hearing to determine whether the election shall be certified. This hearing may be conducted by an officer or employee of a regional office of the board. The officer may not make any recommendations with respect to the certification of the election. The board may refuse to certify the election if it finds, on the record of the hearing, that any of the assertions made in the petition filed pursuant to this subdivision are correct, that the election was not conducted properly, or that misconduct affecting the results of the election occurred. The board shall certify the election unless it determines that there are sufficient grounds to refuse to do so.

(f) Notwithstanding any other provision of law, if the board refuses to certify an election because of employer misconduct that, in addition to affecting the results of the election, would render slight the chances of a new election reflecting the free and fair choice of employees, the labor organization shall be certified as the exclusive bargaining representative for the bargaining unit.

(g) If no petition is filed pursuant to subdivision (e) within five days of the election, the board shall certify the election.

(h) The board shall decertify a labor organization if either of the following occur:

(1) The Department of Fair Employment and Housing finds that the labor organization engaged in discrimination on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code.

(2) The United States Equal Employment Opportunity Commission finds, pursuant to Section 2000e-5 of Title 42 of the United States Code, that the labor organization engaged in discrimination on the basis of race, color, national origin, religion, sex, or any other arbitrary or invidious classification in violation of Subchapter VI of Chapter 21 of Title 42 of the United States Code during the period of the labor organization s present certification.

(i) (1) With regard to elections held pursuant to this section or Section 1156.7, the following time limits apply for action by the board, and agents acting pursuant to authority delegated by the board:

(A) (i) The board shall, within 21 days of the filing of election objections or the submittal of evidence in support of challenges to ballots, evaluate the election objections or challenged ballots and issue a decision determining which, if any, must be set for hearing.

(ii) The hearing on election objections or challenged ballots set pursuant to clause (i) shall be scheduled to commence within 28 days of the date of the board s decision to set a hearing.

(B) The investigative hearing examiner (IHE) appointed pursuant to Section 1145 shall issue a recommended decision within 60 days of the close of the hearing on the matters described in subparagraph (A). Upon mutual agreement of the parties, the IHE may extend the time period to issue a recommended decision by 30 days.

(C) The board shall issue a decision regarding the election objections or challenged ballots within 45 days of receipt of any exceptions to the decision of the IHE.

(2) The board may consolidate a challenged ballot hearing with a hearing on objections to an election.

(3) The board may grant extensions on the time limits specified in this subdivision upon a showing of good cause or by stipulation of all affected parties.

(Amended by Stats. 2011, Ch. 697, Sec. 1. Effective January 1, 2012.)



1156.4

Recognizing that agriculture is a seasonal occupation for a majority of agricultural employees, and wishing to provide the fullest scope for employees enjoyment of the rights included in this part, the board shall not consider a representation petition or a petition to decertify as timely filed unless the employer s payroll reflects 50 percent of the peak agricultural employment for such employer for the current calendar year for the payroll period immediately preceding the filing of the petition.

In this connection, the peak agricultural employment for the prior season shall alone not be a basis for such determination, but rather the board shall estimate peak employment on the basis of acreage and crop statistics which shall be applied uniformly throughout the State of California and upon all other relevant data.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1156.5

The board shall not direct an election in any bargaining unit where a valid election has been held in the immediately preceding 12-month period.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1156.6

The board shall not direct an election in any bargaining unit which is represented by a labor organization that has been certified within the immediately preceding 12-month period or whose certification has been extended pursuant to subdivision (b) of Section 1155.2.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1156.7

(a) No collective-bargaining agreement executed prior to the effective date of this chapter shall bar a petition for an election.

(b) A collective-bargaining agreement executed by an employer and a labor organization certified as the exclusive bargaining representative of his employees pursuant to this chapter shall be a bar to a petition for an election among such employees for the term of the agreement, but in any event such bar shall not exceed three years, provided that both the following conditions are met:

(1) The agreement is in writing and executed by all parties thereto.

(2) It incorporates the substantive terms and conditions of employment of such employees.

(c) Upon the filing with the board by an employee or group of employees of a petition signed by 30 percent or more of the agricultural employees in a bargaining unit represented by a certified labor organization which is a party to a valid collective-bargaining agreement, requesting that such labor organization be decertified, the board shall conduct an election by secret ballot pursuant to the applicable provisions of this chapter, and shall certify the results to such labor organization and employer.

However, such a petition shall not be deemed timely unless it is filed during the year preceding the expiration of a collective-bargaining agreement which would otherwise bar the holding of an election, and when the number of agricultural employees is not less than 50 percent of the employer s peak agricultural employment for the current calendar year.

(d) Upon the filing with the board of a signed petition by an agricultural employee or group of agricultural employees, or any individual or labor organization acting in their behalf, accompanied by authorization cards signed by a majority of the employees in an appropriate bargaining unit, and alleging all the conditions of paragraphs (1), (2), and (3), the board shall immediately investigate such petition and, if it has reasonable cause to believe that a bona fide question of representation exists, it shall direct an election by secret ballot pursuant to the applicable provisions of this chapter:

(1) That the number of agricultural employees currently employed by the employer named in the petition, as determined from his payroll immediately preceding the filing of the petition, is not less than 50 percent of his peak agricultural employment for the current calendar year.

(2) That no valid election pursuant to this section has been conducted among the agricultural employees of the employer named in the petition within the 12 months immediately preceding the filing thereof.

(3) That a labor organization, certified for an appropriate unit, has a collective-bargaining agreement with the employer which would otherwise bar the holding of an election and that this agreement will expire within the next 12 months.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1157

All agricultural employees of the employer whose names appear on the payroll applicable to the payroll period immediately preceding the filing of the petition of such an election shall be eligible to vote. An economic striker shall be eligible to vote under such regulations as the board shall find are consistent with the purposes and provisions of this part in any election, provided that the striker who has been permanently replaced shall not be eligible to vote in any election conducted more than 12 months after the commencement of the strike.

In the case of elections conducted within 18 months of the effective date of this part which involve labor disputes which commenced prior to such effective date, the board shall have the jurisdiction to adopt fair, equitable, and appropriate eligibility rules, which shall effectuate the policies of this part, with respect to the eligibility of economic strikers who were paid for work performed or for paid vacation during the payroll period immediately preceding the expiration of a collective-bargaining agreement or the commencement of a strike; provided, however, that in no event shall the board afford eligibility to any such striker who has not performed any services for the employer during the 36-month period immediately preceding the effective date of this part.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1157.2

In any election where none of the choices on the ballot receives a majority, a runoff shall be conducted, the ballot providing for a selection between the two choices receiving the largest and second largest number of valid votes cast in the election.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1157.3

Employers shall maintain accurate and current payroll lists containing the names and addresses of all their employees, and shall make such lists available to the board upon request.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1158

Whenever an order of the board made pursuant to Section 1160.3 is based in whole or in part upon the facts certified following an investigation pursuant to Sections 1156.3 to 1157.2, inclusive, and there is a petition for review of the order, the certification and the record of the investigation shall be included in the transcript of the entire record required to be filed under Section 1160.8 and thereupon the decree of the court enforcing, modifying, or setting aside in whole or in part the order of the board shall be made and entered upon the pleadings, testimony, and proceedings set forth in the transcript. The filing of a petition for review described in this section shall not be grounds for a stay of proceedings conducted pursuant to Chapter 6.5 (commencing with Section 1164).

(Amended by Stats. 2011, Ch. 697, Sec. 2. Effective January 1, 2012.)



1159

In order to assure the full freedom of association, self-organization, and designation of representatives of the employees own choosing, only labor organizations certified pursuant to this part shall be parties to a legally valid collective-bargaining agreement.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)






CHAPTER 6. Prevention of Unfair Labor Practices and Judicial Review and Enforcement

1160

The board is empowered, as provided in this chapter, to prevent any person from engaging in any unfair labor practice, as set forth in Chapter 4 (commencing with Section 1153) of this part.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1160.2

Whenever it is charged that any person has engaged in or is engaging in any such unfair labor practice, the board, or any agent or agency designated by the board for such purposes, shall have power to issue and cause to be served upon such person a complaint stating the charges in that respect, and containing a notice of hearing before the board or a member thereof, or before a designated agency or agencies, at a place therein fixed, not less than five days after the serving of such complaint. No complaint shall issue based upon any unfair labor practice occurring more than six months prior to the filing of the charge with the board and the service of a copy thereof upon the person against whom such charge is made, unless the person aggrieved thereby was prevented from filing such charge by reason of service in the armed forces, in which event the six-month period shall be computed from the day of his discharge. Any such complaint may be amended by the member, agent, or agency conducting the hearing, or the board in its discretion, at any time prior to the issuance of an order based thereon. The person so complained against shall have the right to file an answer to the original or amended complaint and to appear in person or otherwise and give testimony at the place and time fixed in the complaint. In the discretion of the member, agent, or agency conducting the hearing or the board, any other person may be allowed to intervene in the proceeding and to present testimony. Any such proceeding shall, so far as practicable, be conducted in accordance with the Evidence Code. All proceedings shall be appropriately reported.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1160.3

The testimony taken by such member, agent, or agency, or the board in such hearing shall be reduced to writing and filed with the board. Thereafter, in its discretion, the board, upon notice, may take further testimony or hear argument. If, upon the preponderance of the testimony taken, the board shall be of the opinion that any person named in the complaint has engaged in or is engaging in any such unfair labor practice, the board shall state its findings of fact and shall issue and cause to be served on such person an order requiring such person to cease and desist from such unfair labor practice, to take affirmative action, including reinstatement of employees with or without backpay, and making employees whole, when the board deems such relief appropriate, for the loss of pay resulting from the employer s refusal to bargain, and to provide such other relief as will effectuate the policies of this part. Where an order directs reinstatement of an employee, backpay may be required of the employer or labor organization, as the case may be, responsible for the discrimination suffered by him. Such order may further require such person to make reports from time to time showing the extent to which it has complied with the order. If, upon the preponderance of the testimony taken, the board shall be of the opinion that the person named in the complaint has not engaged in or is not engaging in any unfair labor practice, the board shall state its findings of fact and shall issue an order dismissing the complaint. No order of the board shall require the reinstatement of any individual as an employee who has been suspended or discharged, or the payment to him of any backpay, if such individual was suspended or discharged for cause. In case the evidence is presented before a member of the board, or before an administrative law officer thereof, such member, or such administrative law officer, as the case may be, shall issue and cause to be served on the parties to the proceedings a proposed report, together with a recommended order, which shall be filed with the board, and, if no exceptions are filed within 20 days after service thereof upon such parties, or within such further period as the board may authorize, such recommended order shall become the order of the board and become effective as therein prescribed.

Until the record in a case shall have been filed in a court, as provided in this chapter, the board may, at any time upon reasonable notice and in such manner as it shall deem proper, modify or set aside, in whole or in part, any finding or order made or issued by it.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1160.4

(a) The board may, upon finding reasonable cause to believe that any person has engaged in or is engaging in an unfair labor practice, petition the superior court in any county wherein the unfair labor practice in question is alleged to have occurred, or wherein the person resides or transacts business, for appropriate temporary relief or restraining order. Upon the filing of the petition, the board shall cause notice thereof to be served upon the person, and thereupon the court shall have jurisdiction to grant to the board such temporary relief or restraining order as the court deems just and proper.

(b) (1) In addition to any harm resulting directly from an adverse employment action or other allegedly unlawful action, the court shall consider the indirect effect upon protected rights of all agricultural employees of the employer in determining whether temporary relief or a restraining order is just and proper.

(2) When the alleged unfair labor practice is such that, by its nature, it would interfere with the free choice of employees to choose or not choose an exclusive bargaining representative, appropriate temporary relief or a restraining order shall issue on a showing that reasonable cause exists to believe that the unfair labor practice has occurred. The order shall remain in effect until an election has been held or for 30 days, whichever occurs first. Thereafter, a preliminary injunction may issue if it is shown to be just and proper.

(c) Notwithstanding Section 916 of the Code of Civil Procedure, temporary relief or restraining orders granted pursuant to this section shall not be stayed pending appeal.

(Amended by Stats. 2011, Ch. 697, Sec. 3. Effective January 1, 2012.)



1160.5

Whenever it is charged that any person has engaged in an unfair labor practice within the meaning of paragraph (4) of subdivision (d) of Section 1154, the board is empowered and directed to hear and determine the dispute out of which such unfair labor practice shall have arisen, unless within 10 days after notice that such charge has been filed, the parties to such dispute submit to the board satisfactory evidence that they have adjusted, or agreed upon methods for the voluntary adjustment of the dispute. Upon compliance by the parties to the dispute with the decision of the board or upon such voluntary adjustment of the dispute, such charge shall be dismissed.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1160.6

Whenever it is charged that any person has engaged in an unfair labor practice within the meaning of paragraph (1), (2), or (3) of subdivision (d), or of subdivision (g), of Section 1154, or of Section 1155, the preliminary investigation of such charge shall be made forthwith and given priority over all other cases except cases of like character in the office where it is filed or to which it is referred. If, after such investigation, the officer or regional attorney to whom the matter may be referred has reasonable cause to believe such charge is true and that a complaint should issue, he shall, on behalf of the board, petition the superior court in the county in which the unfair labor practice in question has occurred, is alleged to have occurred, or where the person alleged to have committed the unfair labor practice resides or transacts business, for appropriate injunctive relief pending the final adjudication of the board with respect to the matter. The officer or regional attorney shall make all reasonable efforts to advise the party against whom the restraining order is sought of his intention to seek such order at least 24 hours prior to doing so. In the event the officer or regional attorney has been unable to advise such party of his intent at least 24 hours in advance, he shall submit a declaration to the court under penalty of perjury setting forth in detail the efforts he has made. Upon the filing of any such petition, the superior court shall have jurisdiction to grant such injunctive relief or temporary restraining order as it deems just and proper. Upon the filing of any such petition, the board shall cause notice thereof to be served upon any person involved in the charge and such person, including the charging party, shall be given an opportunity to appear by counsel and present any relevant testimony. For the purposes of this section, the superior court shall be deemed to have jurisdiction of a labor organization either in the county in which such organization maintains its principal office, or in any county in which its duly authorized officers or agents are engaged in promoting or protecting the interests of employee members. The service of legal process upon such officer or agent shall constitute service upon the labor organization and make such organization a party to the suit. In situations where such relief is appropriate, the procedure specified herein shall apply to charges with respect to paragraph (4) of subdivision (d) of Section 1154.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1160.7

Whenever it is charged that any person has engaged in an unfair labor practice within the meaning of subdivision (c) of Section 1153 or subdivision (b) of Section 1154, such charge shall be given priority over all other cases except cases of like character in the office where it is filed or to which it is referred and cases given priority under Section 1160.6.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1160.8

Any person aggrieved by the final order of the board granting or denying in whole or in part the relief sought may obtain a review of such order in the court of appeal having jurisdiction over the county wherein the unfair labor practice in question was alleged to have been engaged in, or wherein such person resides or transacts business, by filing in such court a written petition requesting that the order of the board be modified or set aside. Such petition shall be filed with the court within 30 days from the date of the issuance of the board s order. Upon the filing of such petition, the court shall cause notice to be served upon the board and thereupon shall have jurisdiction of the proceeding. The board shall file in the court the record of the proceeding, certified by the board within 10 days after the clerk s notice unless such time is extended by the court for good cause shown. The court shall have jurisdiction to grant to the board such temporary relief or restraining order it deems just and proper and in like manner to make and enter a decree enforcing, modifying and enforcing as so modified, or setting aside in whole or in part, the order of the board. The findings of the board with respect to questions of fact if supported by substantial evidence on the record considered as a whole shall in like manner be conclusive.

An order directing an election shall not be stayed pending review, but such order may be reviewed as provided in Section 1158.

If the time for review of the board order has lapsed, and the person has not voluntarily complied with the board s order, the board may apply to the superior court in any county in which the unfair labor practice occurred or wherein such person resides or transacts business for enforcement of its order. If after hearing, the court determines that the order was issued pursuant to procedures established by the board and that the person refuses to comply with the order, the court shall enforce such order by writ of injunction or other proper process. The court shall not review the merits of the order.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1160.9

The procedures set forth in this chapter shall be the exclusive method of redressing unfair labor practices.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1161

(a) The Agricultural Employee Relief Fund is hereby created as a special fund in the State Treasury and is continuously appropriated to the Agricultural Labor Relations Board for the purposes specified in subdivision (c). The board shall act as a trustee of all moneys deposited in the fund.

(b) Any monetary relief ordered by the board pursuant to this part to be paid by an employer to an employee shall be collected by the board on behalf of the employee. All monetary relief so collected by the board shall be remitted to the employee for whom the board collected the money.

(c) (1) Notwithstanding Section 1519 of the Code of Civil Procedure, if the board has made a diligent effort to locate an employee on whose behalf the board has collected monetary relief pursuant to this part, and is unable to locate the employee or the lawful representative of the employee for a period of two years after the date the board collected the monetary relief, the board shall deposit those moneys in the fund.

(2) Moneys in the fund shall be used by the board to pay employees the unpaid balance of any monetary relief ordered by the board to be paid by an employer to an employee. Prior to making any payment from the fund, the board first shall make a finding that, in an individual case, the collection of the full amount of the monetary relief ordered is not possible after reasonable efforts have been made to collect the balance from the employer.

(d) As used in this section, fund means the Agricultural Employee Relief Fund.

(e) On or before July 1, 2002, the board shall report to the Legislature on the status of the fund.

(Amended by Stats. 2002, Ch. 664, Sec. 160. Effective January 1, 2003.)






CHAPTER 6.5. Contract Dispute Resolution

1164

(a) An agricultural employer or a labor organization certified as the exclusive bargaining agent of a bargaining unit of agricultural employees may file with the board, at any time following (1) 90 days after a renewed demand to bargain by an agricultural employer or a labor organization certified prior to January 1, 2003, which meets the conditions specified in Section 1164.11, (2) 90 days after an initial request to bargain by an agricultural employer or a labor organization certified after January 1, 2003, (3) 60 days after the board has certified the labor organization pursuant to subdivision (f) of Section 1156.3, or (4) 60 days after the board has dismissed a decertification petition upon a finding that the employer has unlawfully initiated, supported, sponsored, or assisted in the filing of a decertification petition a declaration that the parties have failed to reach a collective bargaining agreement and a request that the board issue an order directing the parties to mandatory mediation and conciliation of their issues. Agricultural employer, for purposes of this chapter, means an agricultural employer, as defined in subdivision (c) of Section 1140.4, who has employed or engaged 25 or more agricultural employees during any calendar week in the year preceding the filing of a declaration pursuant to this subdivision.

(b) Upon receipt of a declaration pursuant to subdivision (a), the board shall immediately issue an order directing the parties to mandatory mediation and conciliation of their issues. The board shall request from the California State Mediation and Conciliation Service a list of nine mediators who have experience in labor mediation. The California State Mediation and Conciliation Service may include names chosen from its own mediators, or from a list of names supplied by the American Arbitration Association or the Federal Mediation Service. The parties shall select a mediator from the list within seven days of receipt of the list. If the parties cannot agree on a mediator, they shall strike names from the list until a mediator is chosen by process of elimination. If a party refuses to participate in selecting a mediator, the other party may choose a mediator from the list. The costs of mediation and conciliation shall be borne equally by the parties.

(c) Upon appointment, the mediator shall immediately schedule meetings at a time and location reasonably accessible to the parties. Mediation shall proceed for a period of 30 days. Upon expiration of the 30-day period, if the parties do not resolve the issues to their mutual satisfaction, the mediator shall certify that the mediation process has been exhausted. Upon mutual agreement of the parties, the mediator may extend the mediation period for an additional 30 days.

(d) Within 21 days, the mediator shall file a report with the board that resolves all of the issues between the parties and establishes the final terms of a collective bargaining agreement, including all issues subject to mediation and all issues resolved by the parties prior to the certification of the exhaustion of the mediation process. With respect to any issues in dispute between the parties, the report shall include the basis for the mediator s determination. The mediator s determination shall be supported by the record.

(e) In resolving the issues in dispute, the mediator may consider those factors commonly considered in similar proceedings, including:

(1) The stipulations of the parties.

(2) The financial condition of the employer and its ability to meet the costs of the contract in those instances where the employer claims an inability to meet the union s wage and benefit demands.

(3) The corresponding wages, benefits, and terms and conditions of employment in other collective bargaining agreements covering similar agricultural operations with similar labor requirements.

(4) The corresponding wages, benefits, and terms and conditions of employment prevailing in comparable firms or industries in geographical areas with similar economic conditions, taking into account the size of the employer, the skills, experience, and training required of the employees, and the difficulty and nature of the work performed.

(5) The average consumer prices for goods and services according to the California Consumer Price Index, and the overall cost of living, in the area where the work is performed.

(Amended by Stats. 2011, Ch. 697, Sec. 4. Effective January 1, 2012.)



1164.3

(a) Either party, within seven days of the filing of the report by the mediator, may petition the board for review of the report. The petitioning party shall, in the petition, specify the particular provisions of the mediator s report for which it is seeking review by the board and shall specify the specific grounds authorizing review by the board. The board, within 10 days of receipt of a petition, may accept for review those portions of the petition for which a prima facie case has been established that (1) a provision of the collective bargaining agreement set forth in the mediator s report is unrelated to wages, hours, or other conditions of employment within the meaning of Section 1155.2, (2) a provision of the collective bargaining agreement set forth in the mediator s report is based on clearly erroneous findings of material fact, or (3) a provision of the collective bargaining agreement set forth in the mediator s report is arbitrary or capricious in light of the mediator s findings of fact.

(b) If it finds grounds exist to grant review within the meaning of subdivision (a), the board shall order the provisions of the report that are not the subject of the petition for review into effect as a final order of the board. If the board does not accept a petition for review or no petition for review is filed, then the mediator s report shall become a final order of the board.

(c) The board shall issue a decision concerning the petition and if it determines that a provision of the collective bargaining agreement contained in the mediator s report violates the provisions of subdivision (a), it shall, within 21 days, issue an order requiring the mediator to modify the terms of the collective bargaining agreement. The mediator shall meet with the parties for additional mediation for a period not to exceed 30 days. At the expiration of this mediation period, the mediator shall prepare a second report resolving any outstanding issues. The second report shall be filed with the board.

(d) Either party, within seven days of the filing of the mediator s second report, may petition the board for a review of the mediator s second report pursuant to the procedures specified in subdivision (a). If no petition is filed, the mediator s report shall take immediate effect as a final order of the board. If a petition is filed, the board shall issue an order confirming the mediator s report and order it into immediate effect, unless it finds that the report is subject to review for any of the grounds specified in subdivision (a), in which case the board shall determine the issues and shall issue a final order of the board.

(e) Either party, within seven days of the filing of the report by the mediator, may petition the board to set aside the report if a prima facie case is established that any of the following have occurred: (1) the mediator s report was procured by corruption, fraud, or other undue means, (2) there was corruption in the mediator, or (3) the rights of the petitioning party were substantially prejudiced by the misconduct of the mediator. For the sole purpose of interpreting the terms of paragraphs (1), (2), and (3), case law that interprets similar terms used in Section 1286.2 of the Code of Civil Procedure shall apply. If the board finds that any of these grounds exist, the board shall within 10 days vacate the report of the mediator and shall order the selection and appointment of a new mediator, and an additional mediation period of 30 days, pursuant to Section 1164.

(f) Within 60 days after the order of the board takes effect, either party or the board may file an action to enforce the order of the board, in the superior court for the County of Sacramento or in the county where either party s principal place of business is located. No final order of the board shall be stayed during any appeal under this section, unless the court finds that (1) the appellant will be irreparably harmed by the implementation of the board s order, and (2) the appellant has demonstrated a likelihood of success on appeal.

(Amended by Stats. 2003, Ch. 870, Sec. 2. Effective January 1, 2004.)



1164.5

(a) Within 30 days after the order of the board takes effect, a party may petition for a writ of review in the court of appeal or the California Supreme Court. If the writ issues, it shall be made returnable at a time and place specified by court order and shall direct the board to certify its record in the case to the court within the time specified. The petition for review shall be served personally upon the executive director of the board and the nonappealing party personally or by service.

(b) The review by the court shall not extend further than to determine, on the basis of the entire record, whether any of the following occurred:

(1) The board acted without, or in excess of, its powers or jurisdiction.

(2) The board has not proceeded in the manner required by law.

(3) The order or decision of the board was procured by fraud or was an abuse of discretion.

(4) The order or decision of the board violates any right of the petitioner under the Constitution of the United States or the California Constitution.

(c) Nothing in this section shall be construed to permit the court to hold a trial de novo, to take evidence other than as specified by the California Rules of Court, or to exercise its independent judgment on the evidence.

(Added by Stats. 2002, Ch. 1145, Sec. 2. Effective January 1, 2003.)



1164.7

(a) The board and each party to the action or proceeding before the mediator may appear in the review proceeding. Upon the hearing, the court of appeal or the Supreme Court shall enter judgment either affirming or setting aside the order of the board.

(b) The provisions of the Code of Civil Procedure relating to writs of review shall, so far as applicable, apply to proceedings instituted under this chapter.

(Added by Stats. 2002, Ch. 1145, Sec. 2. Effective January 1, 2003.)



1164.9

No court of this state, except the court of appeal or the Supreme Court, to the extent specified in this article, shall have jurisdiction to review, reverse, correct, or annul any order or decision of the board to suspend or delay the execution or operation thereof, or to enjoin, restrain, or interfere with the board in the performance of its official duties, as provided by law and the rules of court.

(Added by Stats. 2002, Ch. 1145, Sec. 2. Effective January 1, 2003.)



1164.11

A demand made pursuant to paragraph (1) of subdivision (a) of Section 1164 may be made only in cases which meet all of the following criteria: (a) the parties have failed to reach agreement for at least one year after the date on which the labor organization made its initial request to bargain, (b) the employer has committed an unfair labor practice, and (c) the parties have not previously had a binding contract between them.

(Amended (as added by Stats. 2002, Ch. 1145) by Stats. 2002, Ch. 1146, Sec. 3. Effective January 1, 2003.)



1164.12

To ensure an orderly implementation of the mediation process ordered by this chapter, a party may not file a total of more than 75 declarations with the board prior to January 1, 2008. In calculating the number of declarations so filed, the identity of the other party with respect to whom the declaration is filed, shall be irrelevant.

(Amended by Stats. 2003, Ch. 870, Sec. 3. Effective January 1, 2004.)



1164.13

The provisions of this chapter are severable. If any provision of this chapter or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2002, Ch. 1145, Sec. 2. Effective January 1, 2003.)






CHAPTER 7. Suits Involving Employers and Labor Organizations

1165

(a) Suits for violation of contracts between an agricultural employer and an agricultural labor organization representing agricultural employees, as defined in this part, or between any such labor organizations, may be brought in any superior court having jurisdiction of the parties, without respect to the amount in controversy.

(b) Any agricultural labor organization which represents agricultural employees and any agricultural employer shall be bound by the acts of its agents. Any such labor organization may sue or be sued as an entity and in behalf of the employees whom it represents in the courts of this state. Any money judgment against a labor organization in a superior court shall be enforceable only against the organization as an entity and against its assets, and shall not be enforceable against any individual member or his assets.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1165.2

For the purpose of this part, the superior court shall have jurisdiction over a labor organization in this state if such organization maintains its principal office in this state, or if its duly authorized officers or agents are engaged in representing or acting for employee members.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1165.3

The service of summons, subpoena, or other legal process of any superior court upon an officer or agent of a labor organization, in his capacity as such, shall constitute service upon the labor organization.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1165.4

For the purpose of this part, in determining whether any person is acting as an agent of another person so as to make such other person responsible for his acts, the question of whether the specific acts performed were actually authorized or subsequently ratified shall not be controlling.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)






CHAPTER 8. Limitations

1166

Nothing in this part, except as specifically provided for herein, shall be construed so as either to interfere with or impede or diminish in any way the right to strike, or to affect the limitations or qualifications on such right.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1166.2

Nothing in this part shall prohibit any individual employed as a supervisor from becoming or remaining a member of a labor organization, but no employer subject to this part shall be compelled to deem individuals defined herein as supervisors as employees for the purpose of any law, either national or local, relating to collective bargaining.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)



1166.3

(a) If any provision of this part, or the application of such provision to any person or circumstances, shall be held invalid, the remainder of this part, or the application of such provision to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.

(b) If any other act of the Legislature shall conflict with the provisions of this part, this part shall prevail.

(Added by Stats. 1975, 3rd Ex. Sess., Ch. 1.)









PART 4. EMPLOYEES

CHAPTER 1. Wages, Hours and Working Conditions

1171

The provisions of this chapter shall apply to and include men, women and minors employed in any occupation, trade, or industry, whether compensation is measured by time, piece, or otherwise, but shall not include any individual employed as an outside salesman or any individual participating in a national service program carried out using assistance provided under Section 12571 of Title 42 of the United States Code.

Any individual participating in a national service program pursuant to Section 12571 of Title 42 of the United States Code shall be informed by the nonprofit, educational institution or other entity using his or her service, prior to the commencement of service of the requirement, if any, to work hours in excess of eight hours per day, or 40 hours per week, or both, and shall have the opportunity to opt out of that national service program at that time. Individuals participating in a national service program pursuant to Section 12571 of Title 42 of the United States Code shall not be discriminated against or be denied continued participation in the program for refusing to work overtime for a legitimate reason.

(Amended by Stats. 2000, Ch. 365, Sec. 3. Effective January 1, 2001.)



1171.5

The Legislature finds and declares the following:

(a) All protections, rights, and remedies available under state law, except any reinstatement remedy prohibited by federal law, are available to all individuals regardless of immigration status who have applied for employment, or who are or who have been employed, in this state.

(b) For purposes of enforcing state labor and employment laws, a person s immigration status is irrelevant to the issue of liability, and in proceedings or discovery undertaken to enforce those state laws no inquiry shall be permitted into a person s immigration status except where the person seeking to make this inquiry has shown by clear and convincing evidence that the inquiry is necessary in order to comply with federal immigration law.

(c) The provisions of this section are declaratory of existing law.

(d) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2002, Ch. 1071, Sec. 4. Effective January 1, 2003.)



1173

It is the continuing duty of the Industrial Welfare Commission, hereinafter referred to in this chapter as the commission, to ascertain the wages paid to all employees in this state, to ascertain the hours and conditions of labor and employment in the various occupations, trades, and industries in which employees are employed in this state, and to investigate the health, safety, and welfare of those employees.

The commission shall conduct a full review of the adequacy of the minimum wage at least once every two years. The commission may, upon its own motion or upon petition, amend or rescind any order or portion of any order or adopt an order covering any occupation, trade, or industry not covered by an existing order pursuant to this chapter.

Before adopting any new rules, regulations, or policies, the commission shall consult with the Occupational Safety and Health Standards Board to determine those areas and subject matters where the respective jurisdictions of the commission and the Occupational Safety and Health Standards Board overlap. This consultation need not take the form of a joint meeting. In the case of such overlapping jurisdiction, the Occupational Safety and Health Standards Board shall have exclusive jurisdiction, and rules, regulations, or policies of the commission on the same subject have no force or effect.

(Amended by Stats. 1998, Ch. 150, Sec. 1. Effective January 1, 1999.)



1174

Every person employing labor in this state shall:

(a) Furnish to the commission, at its request, reports or information that the commission requires to carry out this chapter. The reports and information shall be verified if required by the commission or any member thereof.

(b) Allow any member of the commission or the employees of the Division of Labor Standards Enforcement free access to the place of business or employment of the person to secure any information or make any investigation that they are authorized by this chapter to ascertain or make. The commission may inspect or make excerpts, relating to the employment of employees, from the books, reports, contracts, payrolls, documents, or papers of the person.

(c) Keep a record showing the names and addresses of all employees employed and the ages of all minors.

(d) Keep, at a central location in the state or at the plants or establishments at which employees are employed, payroll records showing the hours worked daily by and the wages paid to, and the number of piece-rate units earned by and any applicable piece rate paid to, employees employed at the respective plants or establishments. These records shall be kept in accordance with rules established for this purpose by the commission, but in any case shall be kept on file for not less than three years. An employer shall not prohibit an employee from maintaining a personal record of hours worked, or, if paid on a piece-rate basis, piece-rate units earned.

(Amended by Stats. 2011, Ch. 655, Sec. 7. Effective January 1, 2012.)



1174.5

Any person employing labor who willfully fails to maintain the records required by subdivision (c) of Section 1174 or accurate and complete records required by subdivision (d) of Section 1174, or to allow any member of the commission or employees of the division to inspect records pursuant to subdivision (b) of Section 1174, shall be subject to a civil penalty of five hundred dollars ($500).

(Amended by Stats. 2000, Ch. 135, Sec. 123. Effective January 1, 2001.)



1175

Any person, or officer or agent thereof, is guilty of a misdemeanor who:

(a) Neglects or refuses to furnish the information requested under the provisions of Section 1174.

(b) Refuses access to his place of business or employment to any member of the commission or employee of the Division of Labor Standards Enforcement when administering or enforcing this chapter.

(c) Hinders such member, or employee in securing information authorized by Section 1174.

(d) Fails to keep any of the records required by Section 1174.

(Amended by Stats. 1979, Ch. 373.)



1176

The commission or any members thereof may subpena witnesses and administer oaths. All witnesses subpenaed by the commission shall be paid the fees and mileage fixed by law in civil cases. In case of the failure of a person to comply with an order or subpena of the commission or any member thereof, or in the case of the refusal of a witness to testify to any matter regarding which he may lawfully be interrogated before any wage board or the commission, it shall be the duty of the superior court or judge thereof, on the application of a member of the commission, to compel obedience in a manner by which such obedience could be compelled in a proceeding pending before the court.

(Added by renumbering Section 1177 by Stats. 1949, Ch. 1454.)



1176.1

Any interested party may petition the commission requesting the adoption, amendment, or repeal of a regulation. The petition shall state clearly and concisely all of the following:

(a) The substance or nature of the regulation, amendment, or repeal that is requested.

(b) The reason for the request.

(c) Reference to the commission s authority to take the action that is requested.

(Added by Stats. 1987, Ch. 863, Sec. 1.)



1176.3

(a) Within 120 days of the receipt of a petition requesting the adoption, amendment, or repeal of a regulation, the commission shall notify the petitioner in writing of the receipt of the petition, set the matter for consideration at a public meeting, and issue a written decision taking one of the following actions:

(1) Setting the matter for public hearing pursuant to Section 1178 or 1178.5.

(2) Denying the petition. A decision denying a petition shall include a statement explaining the reasons for the denial.

(b) The petitioner may request reconsideration of any part or all of a decision denying a petition pursuant to paragraph (2) of subdivision (a) of Section 1176.3. The commission s reconsideration of any matter relating to a petition shall be subject to subdivision (a), except that a decision to deny reconsideration shall be final.

(c) In cases where a petition is referred to a wage board, the commission shall complete its final actions on the petition within 90 days after completion of the public hearing process pursuant to subdivision (c) of Section 1178.5.

(Added by Stats. 1987, Ch. 863, Sec. 2.)



1177

(a) The commission may make and enforce rules of practice and procedure and shall not be bound by the rules of evidence. Each order of the commission shall be concurred in by a majority of the commissioners.

(b) The commission shall prepare a statement as to the basis upon which an adopted or amended order is predicated. The statement shall be concurred in by a majority of the commissioners. The commission shall publish a copy of the statement with the order in the California Regulatory Notice Register. The commission also shall provide a copy of the statement to any interested party upon request.

(Amended by Stats. 1998, Ch. 150, Sec. 2. Effective January 1, 1999.)



1178

If after investigation the commission finds that in any occupation, trade, or industry, the wages paid to employees may be inadequate to supply the cost of proper living, or that the hours or conditions of labor may be prejudicial to the health, morals, or welfare of employees, the commission shall select a wage board to consider any of such matters and transmit to such wage board the information supporting its findings gathered in the investigation. Such investigation shall include at least one public hearing.

(Amended by Stats. 1980, Ch. 1083.)



1178.5

(a) If the commission finds that wages paid to employees may be inadequate to supply the cost of proper living, it shall select one wage board composed of an equal number of representatives of employers and employees, and a nonvoting representative of the commission, designated by the commission, who shall act as chairperson. The wage board shall consider the findings of the commission and such other information it deems appropriate and report to the commission its recommendation of a minimum wage adequate to supply the necessary cost of proper living to, and maintain the health and welfare of employees in this state, and its recommendations on such other matters related to the minimum wage on which the commission has requested recommendations.

(b) If the commission finds that hours or conditions of labor may be prejudicial to the health or welfare of employees in any occupation, trade, or industry, it shall select a wage board composed of an equal number of representatives of employers and employees in the occupation, trade, or industry in question, and a nonvoting representative of the commission, designated by the commission, who shall act as chairperson. The wage board shall consider the findings of the commission and such other information it deems appropriate and report to the commission its recommendation as to what action should be taken by the commission with respect to the matter under consideration.

(c) Prior to amending or rescinding any existing order or adopting any new order, and after receipt of the wage board report and recommendation, the commission shall prepare proposed regulations with respect to the matter under consideration. The proposed regulations shall include any recommendation of the wage board which received the support of at least two-thirds of the members of the wage board. A public hearing on the proposed regulations shall be held in each of at least three cities in this state, except when the proposed regulations would affect only an occupation, trade, or industry which is not statewide in scope, in which case a public hearing shall be held in the locality in which the occupation, trade, or industry prevails. The proceedings shall be recorded and transcribed and shall thereafter be a matter of public record.

(Repealed and added by Stats. 1980, Ch. 1083.)



1179

The members of the wage board shall be allowed fifty dollars ($50) per diem and necessary traveling expenses while engaged in such conferences. The commission shall make rules governing the number and selection of the members and the mode of procedure of the wage board, and shall exercise exclusive jurisdiction over all questions as to the validity of the procedure.

(Amended by Stats. 1980, Ch. 1083.)



1180

The proceedings and deliberations of the wage board shall be made a matter of record for the use of the commission, and shall be admissible as evidence in any proceedings before the commission.

(Added by renumbering Section 1181 by Stats. 1949, Ch. 1454.)



1181

Upon the fixing of the time and place for the holding of a hearing for the purpose of considering and acting upon the proposed regulations or any matters referred to in Sections 1176 to 1180, inclusive, the commission shall:

(a) Give public notice thereof by advertisement in at least one newspaper published in each of the cities of Los Angeles, Oakland, Sacramento, San Jose, Fresno, Eureka, San Diego, Long Beach, Alameda, Berkeley, Stockton, San Bernardino, and San Francisco.

(b) Mail a copy of the notice and the proposed regulations to the clerk of the superior court of each county in the state to be posted at the courthouse; to each association of employers or employees which, in the opinion of the commission, would be affected by the hearing; and to any person or organization within this state filing with the commission a written request for notice of such hearing. Failure to mail such notice shall not invalidate any order of the commission issued after such hearing.

The notice shall also state the time and place fixed for the hearing, which shall not be less than 30 days from the date of publication and mailing of such notices.

(Amended by Stats. 2002, Ch. 784, Sec. 523. Effective January 1, 2003.)



1182

(a) After receipt of the wage board report and the public hearings on the proposed regulations, the commission may, upon its own motion, amend or rescind an existing order or promulgate a new order. However, with respect to proposed regulations based on recommendations supported by at least two-thirds of the members of the wage board, the commission shall adopt such proposed regulations, unless it finds there is no substantial evidence to support such recommendations.

(b) If at any time the federal minimum wage applicable to employees covered by the Fair Labor Standards Act of 1938, as amended, prior to February 1, 1967, is scheduled to exceed the minimum wage fixed by the commission, the provisions of Sections 1178 and 1178.5 pertaining to wage boards shall be waived and the commission shall, in a public meeting, adopt an order fixing a new minimum wage at the scheduled higher federal minimum wage. The effective date of such order shall be the same as the effective date of the federal minimum wage, and such order shall not become operative in the event the scheduled increase in the federal minimum wage does not become operative.

(Repealed and added by Stats. 1980, Ch. 1083.)



1182.1

Any action taken by the commission pursuant to Sections 517 and 1182 shall be published in at least one newspaper in each of the Cities of Los Angeles, Sacramento, Oakland, San Jose, Fresno, San Diego, and San Francisco. A summary of the action taken and notice of where the complete text of the new or amended order may be obtained may be published in lieu of the complete text when the commission determines such summary and notice will adequately inform the public. The statement as to the basis of the order need not be published.

(Amended by Stats. 1999, Ch. 134, Sec. 15. Effective January 1, 2000.)



1182.4

(a) No student employee, camp counselor, or program counselor of an organized camp shall be subject to a minimum wage or maximum hour order of the commission if the student employee, camp counselor, or program counselor receives a weekly salary of at least 85 percent of the minimum wage for a 40-hour week, regardless of the number of hours per week the student employee, camp counselor, or program counselor might work at the organized camp. If the student employee, camp counselor, or program counselor works less than 40 hours per week, the student employee, camp counselor, or program counselor shall be paid at least 85 percent of the minimum hourly wage for each hour worked.

(b) An organized camp may deduct the value of meals and lodging from the salary of a student employee, camp counselor, or program counselor pursuant to appropriate orders of the commission.

(c) As used in this section, organized camp means an organized camp, as defined in Section 18897 of the Health and Safety Code, which meets the standards of the American Camping Association.

(Amended by Stats. 1980, Ch. 379.)



1182.5

(a) The Legislature finds that the time permitted the Industrial Welfare Commission to consider daily overtime compensation petitions that are to be given priority attention by the commission pursuant to Section 20 of Chapter 1083 of the Statutes of 1980, has created unanticipated delays in the review and possible modification of applicable commission orders for preexisting workweek arrangements, as defined in subdivision (b). The Legislature finds further that legislation is necessary to provide redress of hardships resulting from these unanticipated delays by the enactment of special commission review procedures that augment, and do not limit in any way, the rights and privileges of parties before the Industrial Welfare Commission under this chapter.

(b) For purposes of this section only, a preexisting workweek arrangement is defined as, and limited to, a workweek arrangement that existed before November 1980, and had to be modified or abandoned by an employer because the workweek arrangement did not qualify for any exemption provided by the Industrial Welfare Commission from its daily overtime requirements for collectively bargained arrangements, and did not otherwise comply with the daily overtime requirements of an applicable commission order.

(c) An employer who has had in operation an established preexisting workweek arrangement may, prior to July 1, 1985, file a verified petition with the commission for review and modification of an applicable order and, upon filing this petition, shall simultaneously file a copy with the Labor Commissioner. Upon receipt of the petition by the Labor Commissioner a stay of enforcement of the applicable commission order as it would affect the workweek arrangement shall take effect. The Labor Commissioner may reject a petition that, on its face, cannot qualify as a preexisting workweek arrangement. Within three months of commencement of the stay the Labor Commissioner shall certify the preexisting workweek arrangement to the commission if, upon examination, the Labor Commissioner finds that all of the following conditions are met by the workweek arrangement:

(1) It was established by the petitioning employer and was in operation prior to November 1980.

(2) It had to be abandoned or modified by the employer because of noncompliance with the applicable order of the commission.

(3) It was established on a nondiscriminatory basis with the support of affected employees and it continues to have the support of two-thirds of the employees in the covered work group.

(4) It complied with all applicable standards of the commission, other than daily overtime requirements.

(5) It is found, after consultation with the Director of Industrial Relations when appropriate, not to be adverse to the health and welfare of affected employees.

In the course of examining a preexisting workweek arrangement and following certification, the Labor Commissioner shall not divert any of the resources of the Division of Labor Standards Enforcement for the purpose of investigating, prosecuting, or otherwise acting upon any alleged violations of the daily overtime provisions of an applicable commission order during any period in 1980 in which a court-issued stay of enforcement was in effect for these provisions; provided, the workweek arrangement involved was in operation during that period in good faith reliance by the employer upon the court-issued stay of enforcement and with the approval of two-thirds of the employer s affected employees.

(d) In the course of examining a petition for certification to the commission, the Labor Commissioner shall have access to all pertinent records of the petitioning employer and shall have the authority to converse with affected employees of the employer without the presence of management. Until the commission takes action on a petition, the Labor Commissioner shall retain the authority to withdraw a certification to the commission for cause.

(e) Upon receipt by the commission of the Labor Commissioner s certification of a preexisting workweek arrangement, the stay of enforcement shall continue as hereinafter provided beyond the three-month period for certification until modified or rescinded by the commission. The modification or rescission shall not be made without an appropriate hearing and findings regarding the applicable order. If the commission undertakes review of the applicable order, the stay of enforcement shall continue through the review process and until any resulting modification of the applicable order, in which case, the modified order shall become applicable to the preexisting workweek arrangement.

(Amended by Stats. 1984, Ch. 869, Sec. 1.)



1182.6

(a) No employer who continuously operates a manufacturing facility 24 hours a day for seven days a week, and who has had in operation an established preexisting workweek arrangement, as defined in subdivision (b), shall be in violation of this code or any applicable wage order of the commission by instituting, pursuant to an agreement voluntarily executed by the employer and at least two-thirds of the affected employees before the performance of the work, a regularly scheduled workweek that includes three working days of not more than 12 hours a day, or regularly scheduled workweeks that include three working days of not more than 12 hours a day one week and four working days of not more than 12 hours a day in the following week for an average workweek of 42 hours over a two-week period.

(b) For purposes of this section only, a preexisting workweek arrangement is defined as, and limited to, a workweek arrangement that existed before November 1980, and had to be modified or abandoned by an employer because the workweek arrangement did not qualify for any exemption provided by the Industrial Welfare Commission from its daily overtime requirements for collectively bargained arrangements, and did not otherwise comply with the daily overtime requirements of an applicable commission order.

(c) The agreement described in subdivision (a) shall be confirmed by an affirmative vote by secret ballot by at least two-thirds of the affected employees, and may be rescinded at any time by a two-thirds vote of the affected employees. A new vote on whether the agreement described in subdivision (a) shall be continued shall be held every three years, and an affirmative vote by at least two-thirds of the affected employees shall be necessary to continue the agreement.

(d) The employer shall not be required to pay premium wage rates to employees working a schedule described in subdivision (a) unless the employee is required or permitted to work more than 12 hours in any workday, more than the scheduled three or four days in any workweek, or more than 40 hours in any workweek.

(e) This section shall not apply to any employer who is now, or in the future becomes, a party to a collective-bargaining agreement covering employees who would otherwise be covered by this section.

(f) No employee working a schedule described in subdivision (a) shall be required to work more than four consecutive days within seven consecutive days.

(Amended by Stats. 2006, Ch. 538, Sec. 482. Effective January 1, 2007.)



1182.7

(a) The Legislature finds that the time permitted the Industrial Welfare Commission to consider petitions, including, but not limited to, daily overtime compensation petitions that are to be given priority attention by the commission pursuant to Section 20 of Chapter 1083 of the Statutes of 1980, has created unanticipated and unwarranted delays in the review and possible modification of applicable commission orders. The Legislature finds further that legislation is necessary to provide redress of hardships resulting from these delays by the enactment of special commission review procedures that augment, and do not limit in any way, the rights and privileges of parties before the Industrial Welfare Commission under this chapter.

(b) Notwithstanding any other provisions of this chapter to the contrary, if a labor organization or a trade association recognized in the health care industry files or has filed a petition with the commission that requests an amendment to an order of the commission that would directly regulate only the health care industry, the petitioner may request that the ordinary procedure established by this chapter for the review of petitions of this nature not be used and that the procedure specified in subdivisions (c) and (d) be followed instead. If the request is made by the petitioner, the commission shall be required to follow the procedure specified in subdivisions (c) and (d).

(c) Upon the filing of a request under subdivision (b), the procedure to revise an order of the commission provided in Sections 1178 to 1182, inclusive, shall be waived. In lieu of that procedure, the commission shall propose the adoption of or may reject the petition, in whole or in part, without appointing a wage board. The commission shall act on the petition within 45 days of the date the petition is originally filed. If the commission rejects the petition, it shall state its reasons for rejection.

The commission shall thereafter conduct hearings on any proposal to adopt the petition in whole or in part in the manner specified in subdivision (c) of Section 1178.5 and publish the proposed action in the manner provided in Section 1181. However, the hearings shall be conducted within 90 days of the date the petition is originally filed.

(d) Not more than 30 days following the hearings specified in subdivision (c), the commission shall take final action with respect to its proposal. No later than 15 days following final action, notice of the action taken shall be given in the manner provided for in Sections 1182.1 and 1183. Any action adopting, amending, or repealing an order of the commission pursuant to this section shall take effect 60 days following the date of this notice.

(e) Notwithstanding any other provisions of this chapter, the commission shall not adopt, amend, or repeal a proposal which has been changed from that which has originally been made available to the public, unless the change is nonsubstantive in nature and the commission complies with the procedure specified in this subdivision.

If a substantive change is made to the original proposal after the close of the public hearing, the full text of the resulting change shall be noticed within five days and made available to the public for comments for at least 10 days before the commission adopts, amends, or repeals the regulation. No later than 10 days following the close of the public comment period, the commission shall take final action with respect to its modified proposal, and give notice of that action within 10 days in the manner provided in Sections 1182.1 and 1183. In no case shall any action adopting, amending, or repealing an order take effect more than 60 days following the close of the public comment period.

(Amended by Stats. 1987, Ch. 460, Sec. 1.)



1182.8

No employer shall be in violation of any provision of any applicable order of the Industrial Welfare Commission relating to credit or charges for lodging for charging, pursuant to a voluntary written agreement, a resident apartment manager up to two-thirds of the fair market rental value of the apartment supplied to the manager, if no credit for the apartment is used to meet the employer s minimum wage obligation to the manager.

(Added by Stats. 1982, Ch. 913, Sec. 1.)



1182.11

Notwithstanding any other provision of this part, on and after March 1, 1997, the minimum wage for all industries shall not be less than five dollars ($5.00) per hour; on and after March 1, 1998, the minimum wage for all industries shall not be less than five dollars and seventy-five cents ($5.75) per hour. The Industrial Welfare Commission shall, at a public meeting, adopt minimum wage orders consistent with this section without convening wage boards, which wage orders shall be final and conclusive for all purposes.

(Added November 5, 1996, by initiative Proposition 210, Sec. 2. Note: Prop. 210 is titled the Living Wage Act of 1996.)



1182.12

Notwithstanding any other provision of this part, on and after July 1, 2014, the minimum wage for all industries shall be not less than nine dollars ($9) per hour, and on and after January 1, 2016, the minimum wage for all industries shall be not less than ten dollars ($10) per hour.

(Amended by Stats. 2013, Ch. 351, Sec. 1. Effective January 1, 2014.)



1182.13

(a) The Department of Industrial Relations shall adjust upwards the permissible meals and lodging credits by the same percentage as the increase in the minimum wage made pursuant to Section 1182.12.

(b) The Department of Industrial Relations shall amend and republish the Industrial Welfare Commission s wage orders to be consistent with this section and Section 1182.12. The department shall make no other changes to the wage orders of the Industrial Welfare Commission that are in existence on the effective date of this section. The department shall meet the requirements set forth in Section 1183.

(c) Every employer that is subject to an amended republished order under this section shall post a copy of the order and keep it posted in a conspicuous location frequented by employees during the hours of the workday as required by Section 1183.

(d) Wage orders that are amended and republished as required under this section shall be final and conclusive for all purposes and dispositive of all pending petitions before the Industrial Welfare Commission as of the effective date of the act adding this section. Any amendment and republication pursuant to this section shall be exempt from the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), and from the procedures set forth in Sections 1177, 1178.5, 1181, 1182, and 1182.1.

(Added by Stats. 2006, Ch. 230, Sec. 2. Effective January 1, 2007.)



1183

(a) So far as practicable, the commission, by mail, shall send a copy of the order authorized by Section 1182 to each employer in the occupation or industry in question, and each employer shall post a copy of the order in the building in which employees affected by the order are employed. The commission shall also send a copy of the order to each employer registering his or her name with the commission for that purpose, but failure to mail the order or notice of the order to any employer affected by the order shall not relieve the employer from the duty of complying with the order.

(b) The commission shall prepare a summary of the regulations contained in its orders. The summary shall be printed on the first page of the document containing the full text of the order. The summary shall include a brief description of the following subjects of the orders: minimum wage, hours and days of work, reporting time, pay records, cash shortages and breakage, uniforms and equipment, meals and lodging, meal and rest periods, and seats. The summary shall also include information as to how to contact the field office of the Division of Labor Standards Enforcement, how to obtain a copy of the full text of the order and the statement as to the basis for the order, and any other information the commission deems necessary. The commission, at its discretion, may prepare a separate summary for each order or any combination of orders, or it may incorporate the regulations of all its orders into a single summary.

(c) A finding by the commission that there has been publication of any action taken by the commission as required by Section 1182.1 is conclusive as to the obligation of an employer to comply with the order.

(d) Every employer who is subject to an order of the commission shall post a copy of the order and keep it posted in a conspicuous location frequented by employees during the hours of the workday.

(Repealed and added by Stats. 1998, Ch. 150, Sec. 4. Effective January 1, 1999.)



1184

Any action taken by the commission pursuant to Section 1182 shall be effective on the first day of the succeeding January or July and not less than 60 days from the date of publication pursuant to Section 1182.1.

(Amended by Stats. 1998, Ch. 150, Sec. 5. Effective January 1, 1999.)



1185

The orders of the commission fixing minimum wages, maximum hours, and standard conditions of labor for all employees, when promulgated in accordance with the provisions of this chapter, shall be valid and operative and such orders are hereby expressly exempted from the provisions of Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1980, Ch. 676.)



1186

A person employed in the practice of pharmacy is not exempt from coverage under any provision of the orders of the Industrial Welfare Commission unless he or she individually meets the criteria established for exemption as executive or administrative employees. No person employed in the practice of pharmacy may be subject to any exemption from coverage under the orders of the Industrial Welfare Commission established for professional employees.

(Added by Stats. 1999, Ch. 190, Sec. 2. Effective January 1, 2000.)



1186.5

Notwithstanding any other provision of law, pharmacists engaged in the practice of pharmacy who are employed in the mercantile industry, as defined by Wage Order 7 of the Industrial Welfare Commission, shall be permitted to adopt alternative workweek schedules allowed by the provisions of Wage Order 4, including the provisions for alternative workweeks that can be adopted by employees working in the health care industry.

(Added by Stats. 2007, Ch. 480, Sec. 1. Effective January 1, 2008.)



1187

The findings of fact made by the commission are, in the absence of fraud, conclusive.

(Enacted by Stats. 1937, Ch. 90.)



1188

Any person aggrieved directly or indirectly by any final rule or regulation of the commission made under this chapter may apply to the commission for a rehearing in respect to any matters determined or covered therein and specified in the application for rehearing within twenty days after the publication thereof. The application for rehearing shall be verified and shall state fully the grounds upon which the application for rehearing is based. The commission upon considering an application for rehearing may grant the same by order and notice thereof given by mail to the party applying for the rehearing, and fix a time for the rehearing and reconsider its order, rule, or regulation. The commission may redetermine the matter upon the record before it and give notice of its redetermination in the same manner as provided for service of an original order, rule, or regulation. The commission may deny such rehearing upon the record before it, giving notice of its decision by mail to the applicant therefor. Such rehearing is deemed to be denied unless acted upon by the commission within thirty days after being filed.

(Enacted by Stats. 1937, Ch. 90.)



1190

Nothing in this chapter shall prevent a review or other action permitted by the Constitution and laws of this State by a court of competent jurisdiction with reference to any order, rule, or regulation of the commission under this chapter.

(Enacted by Stats. 1937, Ch. 90.)



1191

For any occupation in which a minimum wage has been established, the commission may issue to an employee who is mentally or physically handicapped, or both, a special license authorizing the employment of the licensee for a period not to exceed one year from date of issue, at a wage less than the legal minimum wage. The commission shall fix a special minimum wage for the licensee. Such license may be renewed on a yearly basis.

(Amended by Stats. 1972, Ch. 1122.)



1191.5

Notwithstanding the provisions of Section 1191, the commission may issue a special license to a nonprofit organization such as a sheltered workshop or rehabilitation facility to permit the employment of employees who have been determined by the commission to meet the requirements in Section 1191 without requiring individual licenses of such employees. The commission shall fix a special minimum wage for such employees. The special license for the nonprofit corporation shall be renewed on a yearly basis, or more frequently as determined by the commission.

(Amended by Stats. 1973, Ch. 1007.)



1192

For any occupation in which a minimum wage has been established, the commission may issue to an apprentice or learner a special license authorizing the employment of such apprentice or learner for the time and under the conditions which the commission determines and at a wage less than the legal minimum wage. The commission shall fix a special wage for such apprentice or learner.

(Enacted by Stats. 1937, Ch. 90.)



1193

The commission may fix the maximum number of employees to be employed under the licenses provided for in Sections 1191 and 1192 in any occupation, trade, industry, or establishment in which a minimum wage has been established.

(Amended by Stats. 1972, Ch. 1122.)



1193.5

The provisions of this chapter shall be administered and enforced by the division. Any authorized representative of the division shall have authority to:

(a) Investigate and ascertain the wages of all employees, and the hours and working conditions of all employees employed in any occupation in the state;

(b) Supervise the payment of unpaid minimum wages or unpaid overtime compensation owing to any employee under the provisions of this chapter or the orders of the commission. Acceptance of payment of sums found to be due on demand of the division shall constitute a waiver on the part of the employee of his or her cause of action under Section 1194.

Unpaid minimum wages or unpaid overtime wages recovered by the division under the provisions of this section which for any reason cannot be delivered within six months from date of collection to the employee for whom such wages were collected shall be deposited into the Industrial Relations Unpaid Wage Fund in the State Treasury.

(Amended by Stats. 1980, Ch. 1083.)



1193.6

(a) The department or division may, with or without the consent of the employee or employees affected, commence and prosecute a civil action to recover unpaid minimum wages or unpaid overtime compensation, including interest thereon, owing to any employee under this chapter or the orders of the commission, and, in addition to these wages, compensation, and interest, shall be awarded reasonable attorney s fees, and costs of suit. The consent of any employee to the bringing of this action shall constitute a waiver on the part of the employee of his or her cause of action under Section 1194 unless the action is dismissed without prejudice by the department or the division.

(b) The amendments made to this section by Chapter 825 of the Statutes of 1991 shall apply only to civil actions commenced on or after January 1, 1992.

(Amended by Stats. 1992, Ch. 427, Sec. 119. Effective January 1, 1993.)



1194

(a) Notwithstanding any agreement to work for a lesser wage, any employee receiving less than the legal minimum wage or the legal overtime compensation applicable to the employee is entitled to recover in a civil action the unpaid balance of the full amount of this minimum wage or overtime compensation, including interest thereon, reasonable attorney s fees, and costs of suit.

(b) The amendments made to this section by Chapter 825 of the Statutes of 1991 shall apply only to civil actions commenced on or after January 1, 1992.

(Amended by Stats. 1992, Ch. 427, Sec. 120. Effective January 1, 1993.)



1194.2

(a) In any action under Section 98, 1193.6, 1194, or 1197.1 to recover wages because of the payment of a wage less than the minimum wage fixed by an order of the commission or by statute, an employee shall be entitled to recover liquidated damages in an amount equal to the wages unlawfully unpaid and interest thereon. Nothing in this subdivision shall be construed to authorize the recovery of liquidated damages for failure to pay overtime compensation.

(b) Notwithstanding subdivision (a), if the employer demonstrates to the satisfaction of the court or the Labor Commissioner that the act or omission giving rise to the action was in good faith and that the employer had reasonable grounds for believing that the act or omission was not a violation of any provision of the Labor Code relating to minimum wage, or an order of the commission, the court or the Labor Commissioner may, as a matter of discretion, refuse to award liquidated damages or award any amount of liquidated damages not exceeding the amount specified in subdivision (a).

(c) This section applies only to civil actions commenced on or after January 1, 1992.

(Amended by Stats. 2013, Ch. 735, Sec. 1. Effective January 1, 2014.)



1194.3

An employee may recover attorney s fees and costs incurred to enforce a court judgment for unpaid wages due pursuant to this code.

(Added by Stats. 2011, Ch. 655, Sec. 8. Effective January 1, 2012.)



1194.5

In any case in which a person employing an employee has willfully violated any of the laws, regulations, or orders governing the wages, hours of work, or working conditions of such employee, the division may seek, in a court of competent jurisdiction, and the court may grant, an injunction against any further violations of any such laws, regulations, or orders by such person.

(Amended by Stats. 1972, Ch. 1122.)



1195

Any person may register with the Division of Labor Standards Enforcement a complaint that the wage paid to an employee for whom a minimum wage has been fixed by the commission is less than that rate. The division shall investigate the matter and take all proceedings necessary to enforce the payment of a wage not less than the minimum wage.

(Amended by Stats. 1979, Ch. 373.)



1195.5

The Division of Labor Standards Enforcement shall determine, upon request, whether the wages of employees, which exceed the minimum wages fixed by the commission, have been correctly computed and paid. For this purpose, the division may examine the books, reports, contracts, payrolls and other documents of the employer relative to the employment of employees. The division shall enforce the payment of any sums found, upon examination, to be due and unpaid to the employees.

(Amended by Stats. 1976, Ch. 1184.)



1197

The minimum wage for employees fixed by the commission is the minimum wage to be paid to employees, and the payment of a less wage than the minimum so fixed is unlawful.

(Amended by Stats. 1972, Ch. 1122.)



1197.1

(a) Any employer or other person acting either individually or as an officer, agent, or employee of another person, who pays or causes to be paid to any employee a wage less than the minimum fixed by an order of the commission shall be subject to a civil penalty, restitution of wages, and liquidated damages payable to the employee, as follows:

(1) For any initial violation that is intentionally committed, one hundred dollars ($100) for each underpaid employee for each pay period for which the employee is underpaid. This amount shall be in addition to an amount sufficient to recover underpaid wages and liquidated damages pursuant to Section 1194.2.

(2) For each subsequent violation for the same specific offense, two hundred fifty dollars ($250) for each underpaid employee for each pay period for which the employee is underpaid regardless of whether the initial violation is intentionally committed. This amount shall be in addition to an amount sufficient to recover underpaid wages and liquidated damages pursuant to Section 1194.2.

(3) Wages and liquidated damages recovered pursuant to this section shall be paid to the affected employee.

(b) If, upon inspection or investigation, the Labor Commissioner determines that a person has paid or caused to be paid a wage less than the minimum, the Labor Commissioner may issue a citation to the person in violation. The citation may be served personally or by registered mail in accordance with subdivision (c) of Section 11505 of the Government Code. Each citation shall be in writing and shall describe the nature of the violation, including reference to the statutory provision alleged to have been violated. The Labor Commissioner promptly shall take all appropriate action, in accordance with this section, to enforce the citation and to recover the civil penalty assessed, wages, and liquidated damages in connection with the citation.

(c) (1) If a person desires to contest a citation or the proposed assessment of a civil penalty, wages, and liquidated damages therefor, the person shall, within 15 business days after service of the citation, notify the office of the Labor Commissioner that appears on the citation of his or her request for an informal hearing. The Labor Commissioner or his or her deputy or agent shall, within 30 days, hold a hearing at the conclusion of which the citation or proposed assessment of a civil penalty, wages, and liquidated damages shall be affirmed, modified, or dismissed.

(2) The decision of the Labor Commissioner shall consist of a notice of findings, findings, and an order, all of which shall be served on all parties to the hearing within 15 days after the hearing by regular first-class mail at the last known address of the party on file with the Labor Commissioner. Service shall be completed pursuant to Section 1013 of the Code of Civil Procedure. Any amount found due by the Labor Commissioner as a result of a hearing shall become due and payable 45 days after notice of the findings and written findings and order have been mailed to the party assessed. A writ of mandate may be taken from this finding to the appropriate superior court. The party shall pay any judgment and costs ultimately rendered by the court against the party for the assessment. The writ shall be taken within 45 days of service of the notice of findings, findings, and order thereon.

(d) A person to whom a citation has been issued shall, in lieu of contesting a citation pursuant to this section, transmit to the office of the Labor Commissioner designated on the citation the amount specified for the violation within 15 business days after issuance of the citation.

(e) When no petition objecting to a citation or the proposed assessment of a civil penalty, wages, and liquidated damages is filed, a certified copy of the citation or proposed civil penalty, wages, and liquidated damages may be filed by the Labor Commissioner in the office of the clerk of the superior court in any county in which the person assessed has or had a place of business. The clerk, immediately upon the filing, shall enter judgment for the state against the person assessed in the amount shown on the citation or proposed assessment of a civil penalty, wages, and liquidated damages.

(f) When findings and the order thereon are made affirming or modifying a citation or proposed assessment of a civil penalty, wages, and liquidated damages after hearing, a certified copy of these findings and the order entered thereon may be entered by the Labor Commissioner in the office of the clerk of the superior court in any county in which the person assessed has property or in which the person assessed has or had a place of business. The clerk, immediately upon the filing, shall enter judgment for the state against the person assessed in the amount shown on the certified order.

(g) A judgment entered pursuant to this section shall bear the same rate of interest and shall have the same effect as other judgments and be given the same preference allowed by the law on other judgments rendered for claims for taxes. The clerk shall make no charge for the service provided by this section to be performed by him or her.

(h) The civil penalties provided for in this section are in addition to any other penalty provided by law.

(i) This section shall not apply to any order of the commission relating to household occupations.

(Amended by Stats. 2013, Ch. 735, Sec. 2. Effective January 1, 2014.)



1197.2

(a) In addition to any other penalty imposed by law, an employer who willfully fails to pay and has the ability to pay a final court judgment or final order issued by the Labor Commissioner for all wages due to an employee who has been discharged or who has quit within 90 days of the date that the judgment was entered or the order became final is guilty of a misdemeanor. For purposes of this section, final court judgment or final order means a court judgment or order as to which the time to appeal has expired and there is no appeal pending. If the total amount of wages due is one thousand dollars ($1,000) or less, upon conviction therefor, the employer shall be fined not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000) or imprisoned in a county jail for not more than six months, for each offense. If the total amount of wages due is more than one thousand dollars ($1,000) upon conviction therefor, the employer shall be fined not less than ten thousand dollars ($10,000) nor more than twenty thousand dollars ($20,000), or imprisoned in a county jail for not less than six months, nor more than one year, or both the fine and imprisonment, for each offense. If there are multiple failures to pay wages involving more than one employee, the total amount of wages due to all employees shall be aggregated together for purposes of determining the level of fine and the term of imprisonment.

(b) As used in this section, willfully has the same meaning as provided in Section 7 of the Penal Code.

(c) Nothing in this section precludes prosecution under any other provision of law.

(Amended by Stats. 2012, Ch. 867, Sec. 13. Effective January 1, 2013.)



1197.5

(a) No employer shall pay any individual in the employer s employ at wage rates less than the rates paid to employees of the opposite sex in the same establishment for equal work on jobs the performance of which requires equal skill, effort, and responsibility, and which are performed under similar working conditions, except where the payment is made pursuant to a seniority system, a merit system, a system which measures earnings by quantity or quality of production, or a differential based on any bona fide factor other than sex.

(b) Any employer who violates subdivision (a) is liable to the employee affected in the amount of the wages, and interest thereon, of which the employee is deprived by reason of the violation, and in an additional equal amount as liquidated damages.

(c) The provisions of this section shall be administered and enforced by the Division of Labor Standards Enforcement. If the division finds that an employer has violated this section, it may supervise the payment of wages and interest found to be due and unpaid to employees under subdivision (a). Acceptance of payment in full made by an employer and approved by the division shall constitute a waiver on the part of the employee of the employee s cause of action under subdivision (g).

(d) Every employer shall maintain records of the wages and wage rates, job classifications, and other terms and conditions of employment of the persons employed by the employer. All of the records shall be kept on file for a period of two years.

(e) Any employee may file a complaint with the division that the wages paid are less than the wages to which the employee is entitled under subdivision (a). These complaints shall be investigated as provided in subdivision (b) of Section 98.7. The name of any employee who submits to the division a complaint regarding an alleged violation of subdivision (a) shall be kept confidential by the division until validity of the complaint is established by the division, or unless the confidentiality must be abridged by the division in order to investigate the complaint. The name of the complaining employee shall remain confidential if the complaint is withdrawn before the confidentiality is abridged by the division. The division shall take all proceedings necessary to enforce the payment of any sums found to be due and unpaid to these employees.

(f) The department or division may commence and prosecute, unless otherwise requested by the employee or affected group of employees, a civil action on behalf of the employee and on behalf of a similarly affected group of employees to recover unpaid wages and liquidated damages under subdivision (a), and in addition shall be entitled to recover costs of suit. The consent of any employee to the bringing of any action shall constitute a waiver on the part of the employee of the employee s cause of action under subdivision (g) unless the action is dismissed without prejudice by the department or the division, except that the employee may intervene in the suit or may initiate independent action if the suit has not been determined within 180 days from the date of the filing of the complaint.

(g) Any employee receiving less than the wage to which the employee is entitled under this section may recover in a civil action the balance of the wages, including interest thereon, and an equal amount as liquidated damages, together with the costs of the suit and reasonable attorney s fees, notwithstanding any agreement to work for a lesser wage.

(h) A civil action to recover wages under subdivision (a) may be commenced no later than two years after the cause of action occurs, except that a cause of action arising out of a willful violation may be commenced no later than three years after the cause of action occurs.

(i) If an employee recovers amounts due the employee under subdivision (b), and also files a complaint or brings an action under subdivision (d) of Section 206 of Title 29 of the United States Code which results in an additional recovery under federal law for the same violation, the employee shall return to the employer the amounts recovered under subdivision (b), or the amounts recovered under federal law, whichever is less.

(Amended by Stats. 1985, Ch. 1479, Sec. 4.)



1198

The maximum hours of work and the standard conditions of labor fixed by the commission shall be the maximum hours of work and the standard conditions of labor for employees. The employment of any employee for longer hours than those fixed by the order or under conditions of labor prohibited by the order is unlawful.

(Amended by Stats. 1973, Ch. 1007.)



1198.3

(a) The Chief of the Division of Labor Standards Enforcement may, when in his or her judgment hardship will result, exempt any employer or employees from any mandatory day or days off requirement contained in any order of the commission. Any exemption granted by the chief pursuant to this section shall be only of sufficient duration to permit the employer or employees to comply with the requirements contained in the order of the commission, but not more than one year. The exemption may be renewed by the chief only after he or she has investigated and is satisfied that a good faith effort is being made to comply with the order of the commission.

(b) No employer shall discharge or in any other manner discriminate against any employee who refuses to work hours in excess of those permitted by the order of the commission.

(Amended by Stats. 1985, Ch. 620, Sec. 1.)



1198.4

Upon request, the Chief of the Division of Labor Standards Enforcement shall make available to the public any enforcement policy statements or interpretations of orders of the Industrial Welfare Commission. Copies of such policy statements shall be furnished to the Industrial Welfare Commission.

(Added by Stats. 1980, Ch. 1083.)



1198.5

(a) Every current and former employee, or his or her representative, has the right to inspect and receive a copy of the personnel records that the employer maintains relating to the employee s performance or to any grievance concerning the employee.

(b) (1) The employer shall make the contents of those personnel records available for inspection to the current or former employee, or his or her representative, at reasonable intervals and at reasonable times, but not later than 30 calendar days from the date the employer receives a written request, unless the current or former employee, or his or her representative, and the employer agree in writing to a date beyond 30 calendar days to inspect the records, and the agreed-upon date does not exceed 35 calendar days from the employer s receipt of the written request. Upon a written request from a current or former employee, or his or her representative, the employer shall also provide a copy of the personnel records, at a charge not to exceed the actual cost of reproduction, not later than 30 calendar days from the date the employer receives the request, unless the current or former employee, or his or her representative, and the employer agree in writing to a date beyond 30 calendar days to produce a copy of the records, as long as the agreed-upon date does not exceed 35 calendar days from the employer s receipt of the written request. Except as provided in paragraph (2) of subdivision (c), the employer is not required to make those personnel records or a copy thereof available at a time when the employee is actually required to render service to the employer, if the requester is the employee.

(2) (A) For purposes of this section, a request to inspect or receive a copy of personnel records shall be made in either of the following ways:

(i) Written and submitted by the current or former employee or his or her representative.

(ii) Written and submitted by the current or former employee or his or her representative by completing an employer-provided form.

(B) An employer-provided form shall be made available to the employee or his or her representative upon verbal request to the employee s supervisor or, if known to the employee or his or her representative at the time of the request, to the individual the employer designates under this section to receive a verbal request for the form.

(c) The employer shall do all of the following:

(1) With regard to all employees, maintain a copy of each employee s personnel records for a period of not less than three years after termination of employment.

(2) With regard to current employees, make a current employee s personnel records available for inspection, and, if requested by the employee or his or her representative, provide a copy thereof, at the place where the employee reports to work, or at another location agreeable to the employer and the requester. If the employee is required to inspect or receive a copy at a location other than the place where he or she reports to work, no loss of compensation to the employee is permitted.

(3) (A) With regard to former employees, make a former employee s personnel records available for inspection, and, if requested by the employee or his or her representative, provide a copy thereof, at the location where the employer stores the records, unless the parties mutually agree in writing to a different location. A former employee may receive a copy by mail if he or she reimburses the employer for actual postal expenses.

(B) (i) Notwithstanding subparagraph (A), if a former employee seeking to inspect his or her personnel records was terminated for a violation of law, or an employment-related policy, involving harassment or workplace violence, the employer may comply with the request by doing one of the following:

(I) Making the personnel records available to the former employee for inspection at a location other than the workplace that is within a reasonable driving distance of the former employee s residence.

(II) Providing a copy of the personnel records by mail.

(ii) Nothing in this subparagraph shall limit a former employee s right to receive a copy of his or her personnel records.

(d) An employer is required to comply with only one request per year by a former employee to inspect or receive a copy of his or her personnel records.

(e) The employer may take reasonable steps to verify the identity of a current or former employee or his or her authorized representative. For purposes of this section, representative means a person authorized in writing by the employee to inspect, or receive a copy of, his or her personnel records.

(f) The employer may designate the person to whom a request is made.

(g) Prior to making records specified in subdivision (a) available for inspection or providing a copy of those records, the employer may redact the name of any nonsupervisory employee contained therein.

(h) The requirements of this section do not apply to:

(1) Records relating to the investigation of a possible criminal offense.

(2) Letters of reference.

(3) Ratings, reports, or records that were:

(A) Obtained prior to the employee s employment.

(B) Prepared by identifiable examination committee members.

(C) Obtained in connection with a promotional examination.

(4) Employees who are subject to the Public Safety Officers Procedural Bill of Rights (Chapter 9.7 (commencing with Section 3300) of Division 4 of Title 1 of the Government Code).

(5) Employees of agencies subject to the Information Practices Act of 1977 (Title 1.8 (commencing with Section 1798) of Part 4 of Division 3 of the Civil Code).

(i) If a public agency has established an independent employee relations board or commission, an employee shall first seek relief regarding any matter or dispute relating to this section from that board or commission before pursuing any available judicial remedy.

(j) In enacting this section, it is the intent of the Legislature to establish minimum standards for the inspection and the receipt of a copy of personnel records by employees. Nothing in this section shall be construed to prevent the establishment of additional rules for the inspection and the receipt of a copy of personnel records that are established as the result of agreements between an employer and a recognized employee organization.

(k) If an employer fails to permit a current or former employee, or his or her representative, to inspect or copy personnel records within the times specified in this section, or times agreed to by mutual agreement as provided in this section, the current or former employee or the Labor Commissioner may recover a penalty of seven hundred fifty dollars ($750) from the employer.

(l) A current or former employee may also bring an action for injunctive relief to obtain compliance with this section, and may recover costs and reasonable attorney s fees in such an action.

(m) Notwithstanding Section 1199, a violation of this section is an infraction. Impossibility of performance, not caused by or resulting from a violation of law, may be asserted as an affirmative defense by an employer in any action alleging a violation of this section.

(n) If an employee or former employee files a lawsuit that relates to a personnel matter against his or her employer or former employer, the right of the employee, former employee, or his or her representative to inspect or copy personnel records under this section ceases during the pendency of the lawsuit in the court with original jurisdiction.

(o) For purposes of this section, a lawsuit relates to a personnel matter if a current or former employee s personnel records are relevant to the lawsuit.

(p) An employer is not required to comply with more than 50 requests under this section to inspect and receive a copy of personnel records filed by a representative or representatives of employees in one calendar month.

(q) This section does not apply to an employee covered by a valid collective bargaining agreement if the agreement expressly provides for all of the following:

(1) The wages, hours of work, and working conditions of employees.

(2) A procedure for the inspection and copying of personnel records.

(3) Premium wage rates for all overtime hours worked.

(4) A regular rate of pay of not less than 30 percent more than the state minimum wage rate.

(Amended by Stats. 2012, Ch. 842, Sec. 2. Effective January 1, 2013.)



1199

Every employer or other person acting either individually or as an officer, agent, or employee of another person is guilty of a misdemeanor and is punishable by a fine of not less than one hundred dollars ($100) or by imprisonment for not less than 30 days, or by both, who does any of the following:

(a) Requires or causes any employee to work for longer hours than those fixed, or under conditions of labor prohibited by an order of the commission.

(b) Pays or causes to be paid to any employee a wage less than the minimum fixed by an order of the commission.

(c) Violates or refuses or neglects to comply with any provision of this chapter or any order or ruling of the commission.

(Amended by Stats. 1983, Ch. 1092, Sec. 205. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



1199.5

Every employer or other person acting either individually or as an officer, agent, or employee of another person is guilty of a misdemeanor and is punishable by a fine of not more than ten thousand dollars ($10,000), or by imprisonment for not more than six months, or by both, who willfully does any of the following:

(a) Pays or causes to be paid any employee a wage less than the rate paid to an employee of the opposite sex as required by Section 1197.5.

(b) Reduces the wages of any employee in order to comply with Section 1197.5.

No person shall be imprisoned pursuant to this section except for an offense committed after the conviction of the person for a prior offense pursuant to this section.

(Added by Stats. 1982, Ch. 1116, Sec. 3.)



1200

In every prosecution for violation of any provision of this chapter, the minimum wage, the maximum hours of work, and the standard conditions of labor fixed by the commission shall be presumed to be reasonable and lawful.

(Enacted by Stats. 1937, Ch. 90.)



1201

The commission shall not act as a board of arbitration during a strike or lockout.

(Enacted by Stats. 1937, Ch. 90.)



1202

Upon the request of the commission, the department shall cause such statistics and other data and information to be gathered, and investigations made, as the commission may require. The cost thereof shall be paid out of the appropriations made for the expenses of the commission.

(Amended by Stats. 2012, Ch. 46, Sec. 92. Effective June 27, 2012.)



1203

The commission may publish and distribute from time to time reports and bulletins covering its operations and proceedings under this chapter and such other matters relative thereto which it deems advisable.

(Enacted by Stats. 1937, Ch. 90.)



1204

No order made by the commission under the provisions of Sections 1182 or 1184 of this chapter shall be effective unless and until compliance is had with the provisions of Section 1178 of this code.

(Amended by Stats. 1953, Ch. 208.)



1205

(a) As used in this section:

(1) Local jurisdiction means any city, county, district, or agency, or any subdivision or combination thereof.

(2) State agency means any state office, officer, department, division, bureau, board, commission, or agency, or any subdivision thereof.

(3) Labor standards means any legal requirements regarding wages paid, hours worked, and other conditions of employment.

(b) Nothing in this part shall be deemed to restrict the exercise of local police powers in a more stringent manner.

(c) When a local jurisdiction expends funds that have been provided to it by a state agency, operates a program that has received assistance from a state agency, or engages in an activity that has received assistance from a state agency, labor standards established by the local jurisdiction through exercise of local police powers or spending powers shall take effect with regard to that expenditure, program, or activity, so long as those labor standards are not in explicit conflict with, or explicitly preempted by, state law. A state agency may not require as a condition to the receipt of state funds or assistance that a local jurisdiction refrain from applying labor standards established by the local jurisdiction to expenditures, programs, or activities supported by the state funds or assistance in question.

(Amended by Stats. 2002, Ch. 298, Sec. 1. Effective January 1, 2003.)



1206

Notwithstanding any other provision of law, this code establishes minimum penalties for failure to comply with wage-related statutes and regulations.

(Added by Stats. 2011, Ch. 655, Sec. 11. Effective January 1, 2012.)






CHAPTER 2. Occupational Privileges and Restrictions

ARTICLE 2. Minors

1285

It is the intent of the Legislature in enacting Sections 1286 to 1289, inclusive, to establish a citation system for the imposition of prompt and effective civil sanctions against violators of the laws and regulations of this state relating to the employment of minors. The civil penalties provided for in this article are in addition to any other penalty provided by law.

(Added by Stats. 1975, Ch. 144.)



1286

As used in this article:

(a) Director means the Director of Industrial Relations or his or her designee.

(b) Department means the Department of Industrial Relations.

(c) Minor means any person under the age of 18 years who is required to attend school under Chapter 2 (commencing with Section 48200) and Chapter 3 (commencing with Section 48400) of Part 27 of the Education Code and any person under the age of six years. A person under the age of 18 years who is not required to attend school under Chapter 2 (commencing with Section 48200) and Chapter 3 (commencing with Section 48400) of Part 27 of the Education Code solely because that person is a nonresident of California shall still be considered a minor.

(d) Labor Commissioner means the Chief of the Division of Labor Law Enforcement, his or her deputies or agents, who shall have the authority to conduct informal hearings and determine the amount of civil penalties in accordance with this article.

(e) Door-to-door sales has the same meaning as home solicitation contract or offer, as defined in subdivision (a) of Section 1689.5 of the Civil Code, except that door-to-door sales is not subject to the minimum monetary limitation set forth in that subdivision.

(Amended by Stats. 1995, Ch. 887, Sec. 2. Effective January 1, 1996.)



1287

If upon inspection or investigation the director determines that a person is in violation of any statutory provision or rule or regulation relating to the employment of minors, he may issue a citation to the person in violation. The citation may be served personally or by registered mail in accordance with subdivision (c) of Section 11505 of the Government Code. Each citation shall be in writing and shall describe the nature of the violation, including reference to the statutory provisions, rule, or regulation alleged to have been violated.

(Added by Stats. 1975, Ch. 144.)



1288

Citations issued pursuant to this article shall be classified according to the nature of the violation, and shall indicate the classification on the face thereof, as follows:

(a) Class A violations are violations of Section 1290, 1292, 1293, 1293.1, 1294, 1294.1, 1294.5, 1308, 1308.1, or 1392, and any other violations that the director determines present an imminent danger to minor employees or a substantial probability that death or serious physical harm would result therefrom. The violation of Section 1391 for the third or subsequent time shall also constitute a class A violation. A physical condition or one or more practices, means, methods, or operations in use in a place of employment may constitute a violation. A class A violation is subject to a civil penalty in an amount not less than five thousand dollars ($5,000) and not exceeding ten thousand dollars ($10,000) for each and every violation. Willful or repeated violations shall receive higher civil penalties than those imposed for comparable nonwillful or first violations, not to exceed ten thousand dollars ($10,000).

(b) Class B violations are violations of Section 1299 or 1308.5, or a violation of Section 1391 for the first and second time, and those other violations that the director determines have a direct or immediate relationship to the health, safety, or security of minor employees, other than class A violations. A class B violation is subject to a civil penalty in an amount not less than five hundred dollars ($500) and not to exceed one thousand dollars ($1,000) for each and every violation. Willful or repeated violations shall receive higher civil penalties than those imposed for comparable nonwillful or first violations. A second violation of Section 1391 shall be subject to a civil penalty of one thousand dollars ($1,000).

(c) Nothing in this section shall preclude the imposition of criminal penalties provided for in this chapter.

(Amended by Stats. 1995, Ch. 887, Sec. 3. Effective January 1, 1996.)



1289

(a) If a person desires to contest a citation or the proposed assessment of a civil penalty therefor, he or she shall within 15 business days after service of the citation notify the office of the Labor Commissioner that appears on the citation of his or her request for an informal hearing. The Labor Commissioner or the commissioner s deputy or agent shall, within 30 days, hold a hearing at the conclusion of which the citation or proposed assessment of a civil penalty shall be affirmed, modified, or dismissed. The decision of the Labor Commissioner shall consist of a notice of findings, findings, and order that shall be served on all parties to the hearing within 15 days after the hearing by regular first-class mail at the last known address of the party on file with the Labor Commissioner. Service shall be completed pursuant to Section 1013 of the Code of Civil Procedure. Any amount found due by the Labor Commissioner as a result of a hearing shall become due and payable 45 days after notice of the findings and written findings and order have been mailed to the party assessed. A writ of mandate may be taken from that finding to the appropriate superior court, as long as the party agrees to pay any judgment and costs ultimately rendered by the court against the party for the assessment. The writ shall be taken within 45 days of service of the notice of findings, findings, and order thereon.

(b) A person to whom a citation has been issued, shall, in lieu of contesting a citation pursuant to this section, transmit to the office of the Labor Commissioner designated on the citation the amount specified for the violation within 15 business days after issuance of the citation.

(c) When no petition objecting to a citation or the proposed assessment of a civil penalty is filed, a certified copy of the citation or proposed civil penalty may be filed by the Labor Commissioner in the office of the clerk of the superior court in any county in which the person assessed has property or in which the person assessed has or had a place of business. The clerk, immediately upon the filing, shall enter judgment for the state against the person assessed in the amount shown on the citation or proposed assessment of a civil penalty.

(d) When findings and the order thereon are made affirming or modifying a citation or proposed assessment of a civil penalty after hearing, a certified copy of the findings and the order entered thereon may be entered by the Labor Commissioner in the office of the clerk of the superior court in any county in which the person assessed has property or in which the person assessed has or had a place of business. The clerk, immediately upon the filing, shall enter judgment for the state against the person assessed in the amount shown on the certified order.

(e) A judgment entered pursuant to this section shall bear the same rate of interest and shall have the same effect as other judgments and be given the same preference allowed by law on other judgments rendered for claims for taxes. The clerk shall make no charge for the service provided by this section to be performed by him or her.

(Amended by Stats. 2006, Ch. 538, Sec. 483. Effective January 1, 2007.)



1290

No minor under the age of 16 years shall be employed, permitted, or suffered to work in or in connection with any manufacturing establishment or other place of labor or employment at any time except as may be provided in this article or by the provisions of Part 27 (commencing with Section 48000) of the Education Code.

(Amended by Stats. 1980, Ch. 676.)



1291

Work is done for a manufacturing establishment within the meaning of this article whenever it is done at any place upon the work of a manufacturing establishment, or upon any of the materials entering into the products of a manufacturing establishment, whether under contract or arrangement with any person in charge of or connected with a manufacturing establishment directly or indirectly through contractors or third persons.

(Enacted by Stats. 1937, Ch. 90.)



1292

No minor under the age of sixteen years shall be employed or permitted to work in any capacity in:

(a) Adjusting any belt to any machinery.

(b) Sewing or lacing machine belts in any workshop or factory.

(c) Oiling, wiping, or cleaning machinery, or assisting therein.

(Enacted by Stats. 1937, Ch. 90.)



1293

No minor under the age of sixteen years shall be employed, or permitted, to work in any capacity in operating or assisting in operating any of the following machines:

(a) Circular or band saws; wood shapers; wood-jointers; planers; sandpaper or wood-polishing machinery; wood turning or boring machinery.

(b) Picker machines or machines used in picking wool, cotton, hair, or other material; carding machines; leather-burnishing machines; laundry machinery.

(c) Printing-presses of all kinds; boring or drill presses; stamping machines used in sheet-metal and tinware, in paper and leather manufacturing, or in washer and nut factories; metal or paper-cutting machines; paper-lace machines.

(d) Corner-staying machines in paper-box factories; corrugating rolls, such as are used in corrugated paper, roofing or washboard factories.

(e) Dough brakes or cracker machinery of any description.

(f) Wire or iron straightening or drawing machinery; rolling-mill machinery; power punches or shears; washing, grinding or mixing machinery; calendar rolls in paper and rubber manufacturing; steam-boilers; in proximity to any hazardous or unguarded belts, machinery or gearing.

(Enacted by Stats. 1937, Ch. 90.)



1293.1

(a) Except as provided in subdivision (c) of Section 1394, no minor under the age of 12 years may be employed or permitted to work, or accompany or be permitted to accompany an employed parent or guardian, in an agricultural zone of danger. As used in this section, agricultural zone of danger means any or all of the following:

(1) On or about moving equipment.

(2) In or about unprotected chemicals.

(3) In or about any unprotected water hazard.

The Department of Industrial Relations may, after hearing, determine other hazards that constitute an agricultural zone of danger.

(b) Except for employment described in subdivision (a) of Section 1394, no minor under the age of 12 years may be employed or permitted to work, or accompany an employed parent or guardian, in any of the occupations declared hazardous for employment of minors below 16 years of age in Section 570.71 of Title 29 of the Code of Federal Regulations, as that regulation may be amended from time to time.

(Amended by Stats. 1994, Ch. 1175, Sec. 7. Effective January 1, 1995.)



1294

No minor under the age of 16 years shall be employed or permitted to work in any capacity:

(a) Upon any railroad, whether steam, electric, or hydraulic.

(b) Upon any vessel or boat engaged in navigation or commerce within the jurisdiction of this state.

(c) In, about, or in connection with any processes in which dangerous or poisonous acids are used, in the manufacture or packing of paints, colors, white or red lead, or in soldering.

(d) In occupations causing dust in injurious quantities, in the manufacture or use of dangerous or poisonous dyes, in the manufacture or preparation of compositions with dangerous or poisonous gases, or in the manufacture or use of compositions of lye in which the quantity thereof is injurious to health.

(e) On scaffolding, in heavy work in the building trades, in any tunnel or excavation, or in, about or in connection with any mine, coal breaker, coke oven or quarry.

(f) In assorting, manufacturing or packing tobacco.

(g) Operating any automobile, motorcar, or truck.

(h) In any occupation dangerous to the life or limb, or injurious to the health or morals of the minor.

(Amended by Stats. 1994, Ch. 1175, Sec. 8. Effective January 1, 1995.)



1294.1

(a) No minor under the age of 16 years shall be employed or permitted to work in either of the following:

(1) Any occupation declared particularly hazardous for the employment of minors below the age of 16 years in Section 570.71 of Subpart E-1 of Part 570 of Title 29 of the Code of Federal Regulations, as that regulation may be revised from time to time.

(2) Any occupation excluded from the application of Subpart C of Part 570 of Title 29 of the Code of Federal Regulations, as set forth in Section 570.33 and paragraph (b) of Section 570.34 thereof, as those regulations may be revised from time to time.

(b) No minor shall be employed or permitted to work in any occupation declared particularly hazardous for the employment of minors between 16 and 18 years of age, or declared detrimental to their health or well-being, in Subpart E of Part 570 of Title 29 of the Code of Federal Regulations, as those regulations may be revised from time to time.

(c) Nothing in this section shall prohibit a minor engaged in the processing and delivery of newspapers from entering areas of a newspaper plant, other than areas where printing presses are located, for purposes related to the processing or delivery of newspapers.

(Amended by Stats. 1995, Ch. 887, Sec. 4. Effective January 1, 1996.)



1294.3

Minors 14 and 15 years of age may be employed in occupations not otherwise prohibited by this chapter, including, but not limited to, the following:

(a) Office and clerical work, including the operation of office machines.

(b) Cashiering, selling, modeling, art work, work in advertising departments, window trimming, and comparative shopping.

(c) Price marking and tagging by hand or by machine, assembling orders, packing and shelving.

(d) Bagging and carrying out customers orders.

(e) Errand and delivery work by foot, bicycle, and public transportation.

(f) Cleanup work, including the use of vacuum cleaners and floor waxers, and maintenance of grounds, but not including the use of power-driven mowers or cutters.

(g) Kitchen work and other work involved in preparing and serving food and beverages, including the operation of machines and devices used in the performance of this work, including, but not limited to, dishwashers, toasters, dumbwaiters, popcorn poppers, milkshake blenders, and coffee grinders.

(h) Cleaning vegetables and fruits, and wrapping, sealing, labeling, weighing, pricing, and stocking goods when performed in areas physically separate from areas where meat is prepared for sale and outside freezers or meat coolers.

(Amended by Stats. 1995, Ch. 887, Sec. 5. Effective January 1, 1996.)



1294.4

Nothing in this chapter shall be construed to prohibit a minor engaged in the delivery of newspapers to consumers from making deliveries by foot, bicycle, public transportation, or by an automobile driven by a person 16 years of age or older.

(Amended by Stats. 1995, Ch. 887, Sec. 6. Effective January 1, 1996.)



1294.5

(a) Minors 16 and 17 years of age may work in gas service stations in the following activities:

(1) Dispensing gas or oil.

(2) Courtesy service.

(3) Car cleaning, washing, and polishing.

(4) Activities specified in Section 1294.3.

(b) No minor 16 or 17 years of age may perform work in gas service stations that involves the use of pits, racks, or lifting apparatus, or that involves the inflation of any tire mounted on a rim equipped with a removable retaining ring.

(c) Minors under the age of 16 years may be employed in gas service stations to perform only those activities specified in Section 1294.3.

(Added by Stats. 1994, Ch. 1175, Sec. 12. Effective January 1, 1995.)



1295

(a) Sections 1292, 1293, 1294, and 1294.5 shall not apply to any of the following:

(1) Courses of training in vocational or manual training schools or in state institutions.

(2) Apprenticeship training provided in an apprenticeship training program established pursuant to Chapter 4 (commencing with Section 3070) of Division 3.

(3) Work experience education programs conducted pursuant to either or both Section 29007.5 and Article 5.5 (commencing with Section 5985) of Chapter 6 of Division 6 of the Education Code, provided that the work experience coordinator determines that the students have been sufficiently trained in the employment or work otherwise prohibited by these sections, if parental approval is obtained, and the principal or the counselor of the student has determined that the progress of the student toward graduation will not be impaired.

(b) Section 1294.1 shall not apply to the following persons as provided by Section 570.72 of Title 29 of the Code of Federal Regulations:

(1) Student-learners in a bona fide vocational agriculture program working in the occupations specified in paragraph (1) of subdivision (a) of Section 1294.1 under a written agreement that provides that the student-learner s work is incidental to training, intermittent, for short periods of time, and under close supervision of a qualified person, and includes all of the following:

(A) Safety instructions given by the school and correlated with the student-learners s on-the-job training.

(B) A schedule of organized and progressive work processes for the student-learner.

(C) The name of the student-learner.

(D) The signature of the employer and a school authority, each of whom must keep copies of the agreement.

(2) Minors 14 or 15 years of age who hold certificates of completion of either a tractor operation or a machine operation program and who are working in the occupations for which they have been trained. These certificates are valid only for the occupations specified in paragraph (1) of subdivision (a) of Section 1294.1. Farmers employing minors who have completed this program shall keep a copy of the certificates of completion on file with the minor s records.

(3) Minors 14 and 15 years old who hold certificates of completion of either a tractor operation or a machine operation program of the United States Office of Education Vocational Agriculture Training Program and are working in the occupations for which they have been trained. These certificates are valid only for the occupations specified in paragraph (1) of subdivision (a) of Section 1294.1. Farmers employing minors who have completed this program shall keep a copy of the certificate of completion on file with the minor s records.

(Amended by Stats. 1995, Ch. 91, Sec. 105. Effective January 1, 1996.)



1295.5

(a) Notwithstanding Section 1391 of this code or Section 49116 of the Education Code, minors 14 years of age and older may be employed during the hours permitted by subdivision (b) to perform sports-attending services in professional baseball as enumerated in subsection (b) of Section 570.35 of Title 29 of the Code of Federal Regulations. No employer may employ a minor 14 or 15 years of age to perform sports-attending services in professional baseball without the prior written approval of either the school district of the school in which the minor is enrolled or the county board of education of the county in which that school district is located.

(b) Any minor 14 or 15 years of age who performs sports-attending services in professional baseball pursuant to subdivision (a) may be employed outside of school hours until 12:30 a.m. during any evening preceding a nonschoolday and until 10 p.m. during any evening preceding a schoolday. No employer may employ a minor 14 or 15 years of age to perform sports-attending services in professional baseball pursuant to subdivision (a) for more than five hours in any schoolday, for more than 18 hours in any week while school is in session, for more than eight hours in any nonschoolday, or for more than 40 hours in any week that school is not in session. An employer may employ a minor 16 or 17 years of age outside of school hours to perform sports-attending services in professional baseball pursuant to subdivision (a) for up to five hours in any schoolday.

(c) The school authority issuing the permit to the minor to perform sports-attending services in professional baseball shall both (1) provide the local office of the Division of Labor Standards Enforcement with a copy of the permit within five business days after the date the permit is issued and (2) monitor the academic achievement of the minor to ensure that the educational progress of the minor is being maintained or improves during the period of employment.

(Amended by Stats. 1998, Ch. 485, Sec. 120. Effective January 1, 1999.)



1296

The Division of Labor Standards Enforcement may, after a hearing, determine whether any particular trade, process of manufacture, or occupation, in which the employment of minors is not already forbidden by law, or whether any particular method of carrying on the trade, process of manufacture, or occupation is sufficiently dangerous to the lives or limbs or injurious to the health or morals of minors to justify their exclusion therefrom. No minor shall be employed or permitted to work in any occupation thus determined to be dangerous or injurious to minors. Any determination hereunder may be reviewed by the superior court.

(Amended by Stats. 1995, Ch. 91, Sec. 106. Effective January 1, 1996.)



1297

No minor under the age of 16 years shall be employed or permitted to work as a messenger for any telegraph, telephone, or messenger company, or for the United States government or any of its departments while operating a telegraph, telephone, or messenger service, in the distribution, transmission, or delivery of goods or messages in cities of more than 15,000 inhabitants; nor shall any minor under the age of 18 years be employed, permitted, or suffered to engage in such work before 6 o'clock in the morning or after 9 o'clock in the evening. Nothing in this section shall apply to any minor employed to deliver newspapers to consumers.

(Amended by Stats. 1992, Ch. 1189, Sec. 3. Effective January 1, 1993.)



1298

(a) Notwithstanding Section 1308.1, no minor under 12 years of age shall be employed or permitted to work at any time in or in connection with the occupation of selling or distributing newspapers, magazines, periodicals, or circulars.

(b) This section shall not apply to a minor who is at least 10 years of age and is engaged as a newspaper carrier on the effective date of the act adding this subdivision.

(Amended by Stats. 1994, Ch. 1175, Sec. 15. Effective January 1, 1995.)



1299

Every person, or agent or officer thereof, employing minors, either directly or indirectly through third persons, shall keep on file all permits and certificates, either to work or to employ, issued under this article or Part 27 (commencing with Section 48000) of the Education Code. The files shall be open at all times to the inspection of the school attendance and probation officers, the State Board of Education, and the officers of the Division of Labor Standards Enforcement.

(Amended by Stats. 1988, Ch. 96, Sec. 7.)



1300

All certificates and permits to work or to employ shall be subject to cancellation at any time by the Labor Commissioner or by the issuing authority, whenever the commissioner or the issuing authority finds that the conditions for the legal issuance of such certificate or permit no longer exist or have never existed.

(Amended by Stats. 1972, Ch. 1441.)



1301

(a) The provisions of this article concerning the employment of minors, and the civil penalties for violations of those provisions, shall be fully applicable to every person who owns or controls the real property upon which a minor is employed, whether or not that person is the minor s employer, if the minor s employment is for the benefit of the person, and the person has knowingly permitted the violation or continuation of violations.

(b) The posting of a notice pursuant to Section 49140 of the Education Code shall not operate to exempt any person from this article.

(Amended by Stats. 2006, Ch. 538, Sec. 484. Effective January 1, 2007.)



1302

The attendance supervisor, who is a full-time attendance supervisor performing no other duties, of any county, city and county, or school district in which any place of employment is situated, or the probation officer of the county, may at any time, enter the place of employment for the purpose of examining permits to work or to employ of all minors employed in the place of employment, or for the purpose of investigating violations of this article or of Chapter 2 (commencing with Section 48200), 3 (commencing with Section 48400), or 7 (commencing with Section 49100) of Part 27 of the Education Code. If an attendance supervisor or probation officer is denied entrance to the place of employment, or if any violations of laws relating to the employment of minors are found to exist, the attendance supervisor or probation officer shall report the denial of entrance or the violation to the Labor Commissioner. The report shall be made within 48 hours and shall be in writing, setting forth the fact that he or she has good cause to believe that these laws are being violated in the place of employment, and describing the nature of the violation.

(Amended by Stats. 2006, Ch. 538, Sec. 485. Effective January 1, 2007.)



1303

Any person, or agent or officer thereof, employing either directly or indirectly through third persons, or any parent or guardian of a minor affected by this article who violates any provision hereof, or who employs, or permits any minor to be employed in violation hereof, is guilty of a misdemeanor, punishable by a fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000) or imprisonment in the county jail for not more than six months, or both. Any person who willfully violates this article shall, upon conviction, be subject to a fine of not more than ten thousand dollars ($10,000) or to imprisonment in the county jail for not more than six months, or both. No person shall be imprisoned under this section, except for an offense committed after the conviction of that person for a prior offense under this article.

(Amended by Stats. 1994, Ch. 1175, Sec. 16. Effective January 1, 1995.)



1304

Failure to produce any permit or certificate either to work or to employ is prima facie evidence of the illegal employment of any minor whose permit or certificate is not so produced. Proof that any person was the manager or superintendent of any place of employment subject to the provisions of this article at the time any minor is alleged to have been employed therein in violation thereof, is prima facie evidence that the person employed, or permitted the minor so to work. The sworn statement of the Labor Commissioner or his deputy or agents as to the age of any child affected by this article is prima facie evidence of the age of such child.

(Amended by Stats. 1969, Ch. 1589.)



1305

(a) All fines and penalties collected under this article, other than as the result of a judicial proceeding to enforce collection, shall be paid to the department in the form of remittances payable to the Department of Industrial Relations. The department shall transmit the payments to the State Treasury and the payments shall be credited to the General Fund.

(b) Notwithstanding Section 1463 of the Penal Code, all fines and penalties collected in judicial proceedings to enforce their collection, except for the civil penalties that are assessed and collected pursuant to Sections 1287, 1288, and 1289, shall be allocated pursuant to court order. The court shall direct that 50 percent of the fines and penalties assessed shall be transmitted to the county treasury, if prosecuted by the district attorney or the county counsel, or to the city treasury, if prosecuted by the city attorney, 25 percent of the fines and penalties assessed shall be transmitted to the Department of Industrial Relations to be available, upon appropriation by the Legislature, for the purpose of recovering costs incurred by the department pursuant to this chapter, and 25 percent of the fines and penalties assessed be transmitted to the Treasurer for deposit in the State Treasury to the credit of the General Fund.

(Amended by Stats. 1995, Ch. 887, Sec. 7. Effective January 1, 1996.)



1307

All minors coming within the provisions of Division 9 (commencing with Section 10501) of the Education Code shall be placed or delivered into the custody of the school district authorities of the county or city in which they are found illegally at work.

(Amended by Stats. 1965, Ch. 157.)



1308

(a) Any person is guilty of a misdemeanor and is punishable by a fine of not less than one thousand dollars ($1,000) and not more than five thousand dollars ($5,000), imprisonment for not exceeding six months, or both, who, as parent, relative, guardian, employer, or otherwise having the care, custody, or control of any minor under the age of 16 years, exhibits, uses, or employs, or in any manner or under any pretense, sells, apprentices, gives away, lets out, or disposes of the minor to any person, under any name, title, or pretense for, or who causes, procures, or encourages the minor to engage in any of the following:

(1) Any business, exhibition, or vocation injurious to the health or dangerous to the life or limb of the minor.

(2) The vocation, occupation, service, or purpose of singing, playing on musical instruments, rope or wire walking, dancing, begging, or peddling, or as a gymnast, acrobat, contortionist, or rider, in any place whatsoever.

(3) Any obscene, indecent, or immoral purposes, exhibition, or practice whatsoever. Notwithstanding any other provision of law, this paragraph shall apply to a person with respect to any minor under the age of 18 years.

(4) Any mendicant or wandering business.

Any person who willfully violates this section shall, upon conviction, be subject to a fine of not more than ten thousand dollars ($10,000), or to imprisonment in the county jail for not more than six months, or both. No person shall be imprisoned under this section, except for an offense committed after the conviction of that person for a prior offense under this article.

(b) Nothing in this section applies to or affects any of the following:

(1) The employment or use of any minor as a singer or musician in any church, school, or academy, or the teaching or learning of the science or practice of music.

(2) The employment of any minor as a musician at any concert or other musical entertainment, or as a performer in any form of entertainment, on the written consent of the Labor Commissioner pursuant to Section 1308.5.

(3) The participation by any minor of any age, whether or not the minor receives payment for his or her services or receives money prizes, in any horseback riding exhibition, contest, or event other than a rough stock rodeo event, circus, or race. As used in this paragraph, rough stock rodeo event means any rodeo event operated for profit or operated by other than a nonprofit organization in which unbroken, little-trained, or imperfectly trained animals are ridden or handled by the participant, and shall include, but not be limited to, saddle bronc riding, bareback riding, and bull riding. As used in this paragraph, race means any speed contest between two or more animals that are on a course at the same time and that is operated for profit or operated other than by a nonprofit organization.

(4) The leading of livestock by a minor in nonprofit fairs, stock parades, livestock shows and exhibitions.

(Amended by Stats. 1995, Ch. 887, Sec. 8. Effective January 1, 1996.)



1308.1

(a) No minor under the age of 6 years shall be permitted to engage in the door-to-door sales or street sales of candy, cookies, flowers, or any other merchandise or commodities.

(b) No minor under 16 years of age, permitted by law to engage in door-to-door sales of newspaper or magazine subscriptions, or of candy, cookies, flowers, or other merchandise or commodities, shall be employed in those activities more than 50 miles from his or her place of residence.

(Amended by Stats. 1994, Ch. 1175, Sec. 19. Effective January 1, 1995.)



1308.2

(a) Except as provided in subdivision (f), any person 18 years of age or older who transports, or provides direction or supervision during transportation of, a minor under 16 years of age to any location more than 10 miles from the minor s residence, or directs or supervises a minor, for the purpose of facilitating the minor s participation in door-to-door sales of any merchandise or commodity, shall register with the Labor Commissioner pursuant to this section. Registration may be renewed on an annual basis.

(b) The Labor Commissioner shall not register or renew registration of any person pursuant to this section unless all of the following conditions are satisfied:

(1) The person has executed a written application on a form prescribed by the Labor Commissioner, including all of the following:

(A) The name, address, social security number, and California driver s license number of the applicant and the name, address, and employer identification number of the organization from which the merchandise to be sold is purchased. The information provided pursuant to this subparagraph shall be set forth in a declaration of the individual applicant under penalty of perjury.

(B) A statement by the applicant containing all facts required by the Labor Commissioner concerning the applicant s character, competency, responsibility, and the manner and method by which the applicant proposes to transport the minor or minors, the number of minors to be transported, methods and levels of adult supervision to be provided, the nature of the merchandise to be sold, the content of any promotional statement to be delivered by any minor, and a description of how the merchandise or commodity to be sold would be represented to the public.

(2) The Labor Commissioner, following an investigation thereof, is satisfied as to the character, competency, and responsibility of the applicant.

(3) Each application for initial registration shall be accompanied by a fee determined by the Labor Commissioner in an amount sufficient in the aggregate to defray the division s costs of administering the registration program, but which shall not exceed one hundred dollars ($100) for initial registration or fifty dollars ($50) for registration renewal.

(c) Any registrant under this section shall have proof of registration with the Labor Commissioner in his or her immediate possession at all times when engaged in any activity described in subdivision (a).

(d) Whenever an application for a registration or renewal is made, and application processing pursuant to this section has not been completed, the Labor Commissioner may, at his or her discretion, issue a temporary or provisional registration valid for a period not exceeding 90 days, and subject, where appropriate, to summary revocation by the Labor Commissioner. Otherwise, the conditions for issuance or renewal of registration shall meet the requirements of subdivision (b).

(e) Any person who violates subdivision (a) or (c) is guilty of a misdemeanor, punishable by a fine of one thousand dollars ($1,000) per affected minor upon the first conviction for a violation, two thousand five hundred dollars ($2,500) per affected minor for the second conviction for a violation, and ten thousand dollars ($10,000) per affected minor for a third or subsequent conviction for a violation.

(f) The following persons are not required to register under this section:

(1) A parent or the guardian of the minor.

(2) A person solely providing transportation for hire, who is not otherwise subject to the registration requirements of subdivision (a).

(3) A person acting on behalf of a trustee or charitable corporation, as defined in Sections 12582 and 12582.1, respectively, of the Government Code, or of any entity described in Section 12583 of the Government Code.

(Added by Stats. 1994, Ch. 1175, Sec. 20. Effective January 1, 1995.)



1308.3

(a) Except as provided in subdivision (g), any individual, association, corporation, or other entity that employs or uses, either directly or indirectly through third persons, minors under 16 years of age in door-to-door sales at any location more than 10 miles from the minor s residence shall register with the Labor Commissioner pursuant to this section. Registration may be renewed on an annual basis.

(b) The Labor Commissioner shall not register or renew registration of any applicant pursuant to this section unless all of the following conditions are satisfied:

(1) The organization has executed a written application therefor on a form prescribed by the Labor Commissioner, including all of the following:

(A) The company s name, address, and employer identification number, and the names, addresses, and social security numbers of all adults employed to supervise, accompany, or transport minors who would be engaged in door-to-door sales. The information provided pursuant to this subparagraph shall be set forth in a declaration under penalty of perjury by the applicant if an individual, or an officer of an applicant that is an association, corporation, or other entity.

(B) A statement of all the facts required by the Labor Commissioner concerning the nature of the merchandise to be sold and a plan detailing the level and nature of adult supervision to be provided minors engaged in door-to-door sales. The information provided pursuant to this subparagraph shall be by declaration under penalty of perjury by the individual, or an officer of the association, corporation, or other entity.

(C) A copy of any written contract or other written agreement to be offered by the applicant to minors employed or used by the applicant in door-to-door sales.

(2) The Labor Commissioner, following an investigation thereof, is satisfied that the employer has not previously violated this article and does not propose to expose minors in its employ to hazardous or unsafe working conditions.

(3) Each application for initial registration shall be accompanied by a fee determined by the Labor Commissioner in an amount sufficient in the aggregate to defray the division s costs of administering the registration program, but which shall not exceed three hundred fifty dollars ($350) for initial registration or two hundred dollars ($200) for registration renewal.

(c) Any registrant under this section shall, upon request, make available for inspection by the Labor Commissioner all of its payroll records for any period.

(d) Any registrant under this section, or person acting on behalf of a registrant, shall have proof of registration with the Labor Commissioner in his or her immediate possession at all times when engaged in any activity described in subdivision (a).

(e) Whenever an application for a registration or renewal is made, and application processing pursuant to this section has not been completed, the Labor Commissioner may, at his or her discretion, issue a temporary or provisional registration valid for a period not exceeding 90 days, and subject, where appropriate, to summary revocation by the Labor Commissioner. Otherwise, the conditions for issuance or renewal of registration shall meet the requirements of subdivision (a).

(f) Any person or entity, or any agent or officer thereof, who violates subdivision (a) or (d), and any parent or guardian who knowingly permits a minor in his or her custody to be employed in door-to-door sales specified in subdivision (a) by an unregistered person or entity, or permits any minor to be employed in violation hereof, is guilty of a misdemeanor, punishable by a fine of one thousand dollars ($1,000) per affected minor for the first conviction for a violation, two thousand five hundred dollars ($2,500) per affected minor for the second conviction for a violation, and ten thousand dollars ($10,000) per affected minor for a third or subsequent conviction for a violation.

(g) This section does not apply to any trustee or charitable corporation, as defined in Sections 12582 and 12582.1, respectively, of the Government Code, or to any entity described in Section 12583 of the Government Code.

(Amended by Stats. 1995, Ch. 887, Sec. 9. Effective January 1, 1996.)



1308.4

The Labor Commissioner may revoke, suspend, or refuse to renew any registration under Section 1308.2 or 1308.3 when any of the following have occurred:

(a) The registrant or any agent of the registrant has violated or failed to comply with Section 1308.2 or 1308.3.

(b) The registrant has made any misrepresentation or false statement in his or her application for registration under Section 1308.2 or 1308.3.

(c) The registrant has operated in a manner substantially different from the conditions of operation stated in the application for registration.

(d) The registrant, or any agent of the registrant, has been found by a court of law or the Labor Commissioner to have violated, or willfully aided or abetted any person in the violation of, any law of this state regulating the employment of minors, the payment of wages to minors, or the conditions, terms, or places of employment affecting the health and safety of minors.

(e) The registrant has been found, by a court of law or the Secretary of Labor, to have violated any provision of the child labor provisions set forth in Section 12 of the federal Fair Labor Standards Act of 1938, as amended (29 U.S.C. Sec. 212).

(Added by Stats. 1994, Ch. 1175, Sec. 22. Effective January 1, 1995.)



1308.5

(a) This section, with the exception of paragraph (4) of this subdivision, shall apply to all minors under the age of 16 years. The written consent of the Labor Commissioner in the form of a permit to employ a minor in the entertainment industry is required for any minor, not otherwise exempted by this chapter, for any of the following:

(1) The employment of any minor, in the presentation of any drama, legitimate play, or in any radio broadcasting or television studio.

(2) The employment of any minor 12 years of age or over in any other performance, concert, or entertainment.

(3) The appearance of any minor over the age of eight years in any performance, concert, or entertainment during the public school vacation.

(4) Allowing any minor between the ages of 8 and 18 years, who is by any law of this state permitted to be employed as an actor, actress, or performer in a theater, motion picture studio, radio broadcasting studio, or television studio, before 10 p.m., in the presentation of a performance, play, or drama continuing from an earlier hour until after 10 p.m., to continue his or her part in such presentation between the hours of 10 p.m. and midnight.

(5) The appearance of any minor in any entertainment which is noncommercial in nature.

(6) The employment of any minor artist in the making of phonograph recordings.

(7) The employment of any minor as an advertising or photographic model.

(8) The employment or appearance of any minor pursuant to a contract approved by the superior court under Chapter 3 (commencing with Section 6750) of Part 3 of Division 11 of the Family Code.

(b) Any person, or the agent, manager, superintendent, or officer thereof, employing either directly or indirectly through third persons, or any parent or guardian of a minor who employs, or permits any minor to be employed in violation of any of the provisions of this section is guilty of a misdemeanor. Failure to produce the written consent from the Labor Commissioner is prima facie evidence of the illegal employment of any minor whose written consent is not produced.

(Amended by Stats. 2011, Ch. 557, Sec. 1. Effective January 1, 2012.)



1308.6

No consent shall be given at any time unless the officer giving it is satisfied that all of the following conditions are met:

(a) The environment in which the performance, concert, or entertainment is to be produced is proper for the minor.

(b) The conditions of employment are not detrimental to the health of the minor.

(c) The minor s education will not be neglected or hampered by his or her participation in the performance, concert, or entertainment.

The Labor Commissioner may require the authority charged with the issuance of age and schooling certificates to make the necessary investigation into the conditions covered by this section.

(Added by renumbering Section 1396 by Stats. 1988, Ch. 96, Sec. 9.)



1308.7

(a) No minor shall be employed in the entertainment industry more than eight hours in one day of 24 hours, or more than 48 hours in one week, or before 5 a.m., or after 10 p.m. on any day preceding a schoolday. However, a minor may work the hours authorized by this section during any evening preceding a nonschoolday until 12:30 a.m. of the nonschoolday.

(b) For purposes of this section, schoolday means any day in which a minor is required to attend school for 240 minutes or more.

(c) Any person or the agent or officer thereof, or any parent or guardian, who directly or indirectly violates or causes or suffers the violation of this section, is guilty of a misdemeanor punishable by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), or imprisonment in the county jail for not more than 60 days, or both.

(Added by Stats. 1993, Ch. 570, Sec. 1. Effective September 28, 1993.)



1308.8

(a) No infant under the age of one month may be employed on any motion picture set or location unless a licensed physician and surgeon who is board-certified in pediatrics provides written certification that the infant is at least 15 days old and, in his or her medical opinion, the infant was carried to full term, was of normal birth weight, is physically capable of handling the stress of filmmaking, and the infant s lungs, eyes, heart, and immune system are sufficiently developed to withstand the potential risks.

(b) Any parent, guardian, or employer of a minor, and any officer or agent of an employer of a minor, who directly or indirectly violates subdivision (a), or who causes or suffers a violation of subdivision (a), with respect to that minor, is guilty of a misdemeanor punishable by a fine of not less than two thousand five hundred dollars ($2,500) nor more than five thousand dollars ($5,000), by imprisonment in the county jail for not more than 60 days, or by both that fine and imprisonment.

(Added by Stats. 1998, Ch. 239, Sec. 1. Effective January 1, 1999.)



1308.9

(a) If the Labor Commissioner provides written consent pursuant to Section 1308.5 for the employment of a minor under a contract described in Section 6750 of the Family Code, that consent shall be void after the expiration of 10 business days from the date written consent was granted, unless it is attached to a true and correct copy of the trustee s statement evidencing the establishment on behalf of the minor of a Coogan Trust Account pursuant to Chapter 3 (commencing with Section 6750) of Part 3 of Division 11 of the Family Code. If the written consent is attached to a true and correct copy of that trustee s statement, the written consent shall be valid for a six-month period.

(b) A person may not apply for the written consent of the Labor Commissioner to employ the same minor under a contract described in Section 6750 of the Family Code more than once in any six-month period. If written consent is issued by the Labor Commissioner for the employment of the same minor more than once within any six-month period, the earliest dated written consent shall be valid and any other written consent issued during that six-month period shall be void.

(Added by Stats. 2003, Ch. 667, Sec. 4. Effective January 1, 2004.)



1308.10

(a) Prior to the employment of a minor under the age of 16 years in any of the circumstances listed in subdivision (a) of Section 1308.5, the Labor Commissioner may issue a temporary permit authorizing employment of the minor to enable a parent or guardian of the minor to meet the requirement for a permit under subdivision (a) of Section 1308.5 and to establish a trust account for the minor or to produce the documentation required by the Labor Commissioner for the issuance of a permit under Section 1308.5, subject to all of the following conditions:

(1) A temporary permit shall be valid for a period not to exceed 10 days from the date of issuance.

(2) A temporary permit shall not be issued for the employment of a minor if the minor s parent or guardian has previously applied for or been issued a permit by the Labor Commissioner pursuant to Section 1308.5 or a temporary permit pursuant to this section for employment of the minor.

(3) For infants who are subject to the requirements of Section 1308.8, a temporary permit shall not be issued before the requirements of that section are met.

(4) The Division of Labor Standards Enforcement shall prepare and make available on its Internet Web site the application form for a temporary permit. An applicant for a temporary permit shall submit a completed application and application fee online to the division. Upon receipt of the completed application and fee, the division shall immediately issue a temporary permit.

(b) The Labor Commissioner shall deposit all fees for temporary permits received into the Entertainment Work Permit Fund, which is hereby created in the State Treasury. The funds deposited in the Entertainment Work Permit Fund shall be available to the Labor Commissioner, upon appropriation by the Legislature, to pay for the costs of administration of the online temporary minor s entertainment work permit program and to repay any loan from the Labor Enforcement and Compliance Fund made pursuant to subdivision (c).

(c) The Labor Commissioner may on a one-time basis borrow up to two hundred fifty thousand dollars ($250,000) from the Labor Enforcement and Compliance Fund, as established by subdivision (e) of Section 62.5, for deposit in the Entertainment Work Permit Fund to cover the one-time startup costs related to the temporary permit program. The loan shall be repaid to the Labor Enforcement and Compliance Fund as soon as sufficient funds exist in the Entertainment Work Permit Fund to repay the loan without compromising the operations of the temporary work permit program.

(d) The Labor Commissioner shall set forth the fee in an amount sufficient to pay for these costs, but not to exceed fifty dollars ($50).

(Amended by Stats. 2012, Ch. 260, Sec. 1. Effective January 1, 2013.)



1309

Every person who takes, receives, hires, employs, uses, exhibits, or has in custody, for any of the purposes mentioned in Section 1308, any minor under the age of 16, or under the age of 18, as specified in paragraph (3) of subdivision (a) of Section 1308, is guilty of a misdemeanor punishable by a fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000), or imprisonment for not more than six months, or both.

Any person who willfully violates this section shall, upon conviction, be subject to a fine of not more than ten thousand dollars ($10,000), or to imprisonment in the county jail for not more than six months, or both. No person shall be imprisoned under this section, except for an offense committed after the conviction of that person for a prior offense under this article.

(Amended by Stats. 1994, Ch. 1175, Sec. 23. Effective January 1, 1995.)



1309.5

(a) Every person who, with knowledge that a person is a minor under 18 years of age, or who, while in possession of these facts that he or she should reasonably know that the person is a minor under 18 years of age, knowingly sells or distributes for resale films, photographs, slides, or magazines which depict a minor under 18 years of age engaged in sexual conduct as defined in Section 311.4 of the Penal Code, shall determine the names and addresses of persons from whom this material is obtained, and shall keep a record of these names and addresses. These records shall be kept for a period of three years after the material is obtained, and shall be kept confidential except that they shall be available to law enforcement officers as described in Section 830.1 and subdivision (h) of Section 830.3 of the Penal Code upon request.

(b) Every retailer who knows or reasonably should know that films, photographs, slides, or magazines depict a minor under the age of 18 years engaged in sexual conduct as defined in Section 311.4 of the Penal Code, shall keep a record of the names and addresses of persons from whom this material is acquired. These records shall be kept for a period of three years after the material is acquired, and shall be kept confidential except that they shall be available to law enforcement officers as described in Section 830.1 and subdivision (h) of Section 830.3 of the Penal Code upon request.

(c) The failure to keep and maintain the records described in subdivisions (a) and (b) for a period of three years after the obtaining or acquisition of this material is a misdemeanor. Disclosure of these records by law enforcement officers, except in the performance of their duties, is a misdemeanor.

(Amended by Stats. 1989, Ch. 806, Sec. 5.)



1309.6

(a) Any person who violates any provision of Section 1309.5 shall be liable for a civil penalty not to exceed seven thousand five hundred dollars ($7,500) for each violation, which shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the Attorney General or by any district attorney, county counsel, or city attorney in any court of competent jurisdiction.

(b) If the action is brought by the Attorney General, one-half of the penalty collected shall be paid to the treasurer of the county in which the judgment was entered, and one-half to the State Treasurer. If brought by a district attorney or county counsel, the entire amount of penalty collected shall be paid to the treasurer of the county in which the judgment was entered. If brought by a city attorney or city prosecutor, one-half of the penalty shall be paid to the treasurer of the county and one-half to the city.

(Amended by Stats. 1995, Ch. 887, Sec. 10. Effective January 1, 1996.)



1310

Nothing in this article or Article 2 (commencing with Section 1390) of Chapter 3 shall prohibit or prevent:

(a) The appearance of any minor in any church, public or religious school, or community entertainment.

(b) The appearance of any minor in any school entertainment or in any entertainment for charity or for children, for which no admission fee is charged.

(c) The appearance of any minor in any radio or television broadcasting exhibition, where the minor receives no compensation directly or indirectly therefor, and where the engagement of the minor is limited to a single appearance lasting not more than one hour, and where no admission fee is charged for the radio broadcasting or television exhibition.

(d) The appearance of any minor at any one event during a calendar year, occurring on a day on which school attendance is not required or on the day preceding such a day, lasting four hours or less, where a parent or guardian of the minor is present, for which the minor does not directly or indirectly receive any compensation.

(Amended by Stats. 1992, Ch. 657, Sec. 1. Effective January 1, 1993.)



1311

The Division of Labor Standards Enforcement shall enforce this article.

(Amended by Stats. 1980, Ch. 676.)



1312

Nothing in this article shall limit the authority of the Attorney General or the district attorney of any county, either upon their own complaint or the complaint of any person acting for himself or the general public, to prosecute actions, either civil or criminal, for violations of this article, or to enforce the provisions thereof independently and without specific direction of the director.

(Added by Stats. 1975, Ch. 144.)









CHAPTER 3. Working Hours

ARTICLE 2. Minors

1390

As used in this article, unless the context otherwise indicates:

(a) Horticultural includes the curing and drying but not the canning of all varieties of fruit.

(b) Drama or play includes the production of motion picture plays.

(Enacted by Stats. 1937, Ch. 90.)



1391

(a) Except as provided in Sections 1297, 1298, and 1308.7:

(1) No employer shall employ a minor 15 years of age or younger for more than eight hours in one day of 24 hours, or more than 40 hours in one week, or before 7 a.m. or after 7 p.m., except that from June 1 through Labor Day, a minor 15 years of age or younger may be employed for the hours authorized by this section until 9 p.m. in the evening.

(2) Notwithstanding paragraph (1), while school is in session, no employer shall employ a minor 14 or 15 years of age for more than three hours in any schoolday, nor more than 18 hours in any week, nor during school hours, except that a minor enrolled in and employed pursuant to a school-supervised and school-administered work experience and career exploration program may be employed for no more than 23 hours, any portion of which may be during school hours.

(3) No employer shall employ a minor 16 or 17 years of age for more than eight hours in one day of 24 hours or more than 48 hours in one week, or before 5 a.m., or after 10 p.m. on any day preceding a schoolday. However, a minor 16 or 17 years of age may be employed for the hours authorized by this section during any evening preceding a nonschoolday until 12:30 a.m. of the nonschoolday.

(4) Notwithstanding paragraph (3), while school is in session, no employer shall employ a minor 16 or 17 years of age for more than four hours in any schoolday, except as follows:

(A) The minor is employed in personal attendant occupations, as defined in the Industrial Welfare Commission Minimum Wage Order No. 15 (8 Cal. Code Regs. Sec. 11150), school-approved work experience, or cooperative vocational education programs.

(B) The minor has been issued a permit to work pursuant to subdivision (c) of Section 49112 and is employed in accordance with the provisions of that permit.

(b) For purposes of this section, schoolday means any day in which a minor is required to attend school for 240 minutes or more.

(c) Any person or the agent or officer thereof, or any parent or guardian, who directly or indirectly violates or causes or suffers the violation of this section is guilty of a misdemeanor punishable by a fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000), or imprisonment in the county jail for not more than 60 days, or both. Any person who willfully violates this section shall, upon conviction, be subject to a fine of not more than ten thousand dollars ($10,000) or to imprisonment in the county jail for not more than six months, or both. No person shall be imprisoned under this section, except for an offense committed after the conviction of that person for a prior offense under this article.

(d) Nothing in this section shall apply to any minor employed to deliver newspapers to consumers.

(Amended by Stats. 1995, Ch. 887, Sec. 11. Effective January 1, 1996.)



1391.1

Minors 16 years of age or older and under the age of 18 years enrolled in work experience or cooperative vocational education programs approved by the State Department of Education or in work experience education programs conducted by private schools may work after 10 p.m. but not later than 12:30 a.m., providing such employment is not detrimental to the health, education, or welfare of the minor and the approval of the parent and the work experience coordinator has been obtained. However, if any such minor works any time during the hours from 10 p.m. to 12:30 a.m., he or she shall be paid for work during that time at a rate which is not less than the minimum wage paid to adults.

(Amended by Stats. 1982, Ch. 231, Sec. 1.)



1391.2

(a) Notwithstanding Sections 1391 and 1391.1, any minor under 18 years of age who has been graduated from a high school maintaining a four-year course above the eighth grade of the elementary schools, or who has had an equal amount of education in a private school or by private tuition, or who has been awarded a certificate of proficiency pursuant to Section 48412 of the Education Code, may be employed for the same hours as an adult may be employed in performing the same work.

(b) Notwithstanding the provisions of the orders of the Industrial Welfare Commission, no employer shall pay any minor described in this section in his employ at wage rates less than the rates paid to adult employees in the same establishment for the same quantity and quality of the same classification of work; provided, however, that nothing herein shall prohibit a variation of rates of pay for such minors and adult employees engaged in the same classification of work based upon a difference in seniority, length of service, ability, skill, difference in duties or services performed, whether regularly or occasionally, difference in the shift or time of day worked, hours of work, or other reasonable differentiation, when exercised in good faith.

(Added by Stats. 1977, Ch. 765.)



1392

Every person who has a minor under his or her control, as a ward or an apprentice, and who, except in household occupations, requires the minor to work more than eight hours in any one day, is guilty of a misdemeanor.

(Amended by Stats. 1994, Ch. 1175, Sec. 25. Effective January 1, 1995.)



1393

(a) Notwithstanding any other provision of this article and Article 2 (commencing with Section 49110) of Chapter 7 of Part 27 of Division 4 of Title 2 of the Education Code, the Labor Commissioner may issue an exemption from laws regulating the employment of minors to employers operating agricultural packing plants that employ minors 16 and 17 years of age during any day during which school is not in session, for up to 10 hours per day during the peak harvest season. These exemptions shall only be granted if they do not materially affect the safety and welfare of minor employees and will prevent undue hardship on the employer. The Labor Commissioner may require an inspection of an agricultural packing plant prior to issuing an exemption.

(b) Any exemption granted pursuant to subdivision (a) shall be in writing to be effective, and may be revoked after reasonable notice is given, in writing, by the Labor Commissioner. Any notice of revocation shall include the reason for the revocation.

(c) An application for an exemption under subdivision (a) shall be made by an employer on a form provided by the Labor Commissioner, and a copy of the application shall be posted at the employer s place of employment at the time the application is filed with the division.

(Amended by Stats. 1995, Ch. 887, Sec. 12. Effective January 1, 1996.)



1393.5

(a) Notwithstanding any other provision of this article or Article 2 (commencing with Section 49110) of Chapter 7 of Part 27 of Division 4 of Title 2 of the Education Code, an exemption issued pursuant to Section 1393 may authorize the employment during the peak harvest season of a minor, 16 or 17 years of age who resides in Lake County, during any day in which school is not in session for up to 10 hours per day and more than 48 hours but not more than 60 hours in any one week, only upon the prior written approval of the Lake County Office of Education.

(b) Each year, the Labor Commissioner, prior to issuing or renewing an exemption under this section, shall inspect the affected agricultural packing plant.

(c) As a condition of receiving an exemption or a renewal of an exemption under this section, an affected employer shall, on or before October 1 of each year, file a written report to the Labor Commissioner that contains the following employment information regarding the employer s payroll for the same year up to September 15:

(1) The number of minors employed by that employer.

(2) A list of the age and hours worked on a weekly basis of each minor employed.

(d) Notwithstanding Chapter 24 (commencing with Section 7550) of Division 7 of Title 1 of the Government Code, the Labor Commissioner shall submit a written report to the Legislature, on or before November 1, 2016, that describes the general working conditions of minors employed in the agricultural packing industry during the period from March 1, 2011, to October 1, 2016, inclusive, and that includes all of the following information:

(1) The number of minors employed in the agricultural packing industry.

(2) The number of exemptions issued, renewed, or denied pursuant to this section.

(3) A summary of the inspections conducted by the Labor Commissioner pursuant to this section.

(4) The number of workplace injuries that occurred to minors at agricultural packing plants.

(5) The number of violations of labor laws and regulations that occurred at agricultural packing plants.

(e) This section shall remain in effect only until January 1, 2017, and as of that date is repealed.

(Amended by Stats. 2011, Ch. 489, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, by its own provisions.)



1394

Nothing in this article or Article 2 (commencing with Section 1285) of Chapter 2 shall prohibit or prevent either of the following:

(a) The employment of any minor at agricultural, horticultural, viticultural, or domestic labor during the time the public schools are not in session, or during other than school hours, when the work performed is for or under the control of his parent or guardian and is performed upon or in connection with premises owned, operated or controlled by the parent or guardian. However, nothing herein shall permit children under schoolage to work at these occupations, while the public schools are in session.

(b) The full-time employment of minors who meet all other legal employment requirements, if they are exempt from compulsory school attendance under Section 48231 of the Education Code.

(Amended by Stats. 1994, Ch. 1175, Sec. 27. Effective January 1, 1995.)



1398

The Division of Labor Standards Enforcement shall enforce the provisions of this article.

(Amended by Stats. 1980, Ch. 676.)



1399

Nothing in this article shall limit the authority of the Attorney General or the district attorney of any county, either upon their own complaint or the complaint of any person acting for himself or the general public, to prosecute actions, either civil or criminal, for violations of this article, or to enforce the provisions thereof independently and without specific direction of the director.

(Added by Stats. 1975, Ch. 144.)









CHAPTER 4. Relocations, Terminations, and Mass Layoffs

1400

The definitions set forth in this section shall govern the construction and meaning of the terms used in this chapter:

(a) Covered establishment means any industrial or commercial facility or part thereof that employs, or has employed within the preceding 12 months, 75 or more persons.

(b) Employer means any person, as defined by Section 18, who directly or indirectly owns and operates a covered establishment. A parent corporation is an employer as to any covered establishment directly owned and operated by its corporate subsidiary.

(c) Layoff means a separation from a position for lack of funds or lack of work.

(d) Mass layoff means a layoff during any 30-day period of 50 or more employees at a covered establishment.

(e) Relocation means the removal of all or substantially all of the industrial or commercial operations in a covered establishment to a different location 100 miles or more away.

(f) Termination means the cessation or substantial cessation of industrial or commercial operations in a covered establishment.

(g) (1) This chapter does not apply where the closing or layoff is the result of the completion of a particular project or undertaking of an employer subject to Wage Order 11, regulating the Broadcasting Industry, Wage Order 12, regulating the Motion Picture Industry, or Wage Order 16, regulating Certain On-Site Occupations in the Construction, Drilling, Logging and Mining Industries, of the Industrial Welfare Commission, and the employees were hired with the understanding that their employment was limited to the duration of that project or undertaking.

(2) This chapter does not apply to employees who are employed in seasonal employment where the employees were hired with the understanding that their employment was seasonal and temporary.

(h) Employee means a person employed by an employer for at least 6 months of the 12 months preceding the date on which notice is required.

(Added by Stats. 2002, Ch. 780, Sec. 1. Effective January 1, 2003.)



1401

(a) An employer may not order a mass layoff, relocation, or termination at a covered establishment unless, 60 days before the order takes effect, the employer gives written notice of the order to the following:

(1) The employees of the covered establishment affected by the order.

(2) The Employment Development Department, the local workforce investment board, and the chief elected official of each city and county government within which the termination, relocation, or mass layoff occurs.

(b) An employer required to give notice of any mass layoff, relocation, or termination under this chapter shall include in its notice the elements required by the federal Worker Adjustment and Retraining Notification Act (29 U.S.C. Sec. 2101 et seq.).

(c) Notwithstanding the requirements of subdivision (a), an employer is not required to provide notice if a mass layoff, relocation, or termination is necessitated by a physical calamity or act of war.

(Added by Stats. 2002, Ch. 780, Sec. 1. Effective January 1, 2003.)



1402

(a) An employer who fails to give notice as required by paragraph (1) of subdivision (a) of Section 1401 before ordering a mass layoff, relocation, or termination is liable to each employee entitled to notice who lost his or her employment for:

(1) Back pay at the average regular rate of compensation received by the employee during the last three years of his or her employment, or the employee s final rate of compensation, whichever is higher.

(2) The value of the cost of any benefits to which the employee would have been entitled had his or her employment not been lost, including the cost of any medical expenses incurred by the employee that would have been covered under an employee benefit plan.

(b) Liability under this section is calculated for the period of the employer s violation, up to a maximum of 60 days, or one-half the number of days that the employee was employed by the employer, whichever period is smaller.

(c) The amount of an employer s liability under subdivision (a) is reduced by the following:

(1) Any wages, except vacation moneys accrued prior to the period of the employer s violation, paid by the employer to the employee during the period of the employer s violation.

(2) Any voluntary and unconditional payments made by the employer to the employee that were not required to satisfy any legal obligation.

(3) Any payments by the employer to a third party or trustee, such as premiums for health benefits or payments to a defined contribution pension plan, on behalf of and attributable to the employee for the period of the violation.

(Added by Stats. 2002, Ch. 780, Sec. 1. Effective January 1, 2003.)



1402.5

(a) An employer is not required to comply with the notice requirement contained in subdivision (a) of Section 1401 if the department determines that all of the following conditions exist:

(1) As of the time that notice would have been required, the employer was actively seeking capital or business.

(2) The capital or business sought, if obtained, would have enabled the employer to avoid or postpone the relocation or termination.

(3) The employer reasonably and in good faith believed that giving the notice required by subdivision (a) of Section 1401 would have precluded the employer from obtaining the needed capital or business.

(b) The department may not determine that the employer was actively seeking capital or business under subdivision (a) unless the employer provides the department with both of the following:

(1) A written record consisting of all documents relevant to the determination of whether the employer was actively seeking capital or business, as specified by the department.

(2) An affidavit verifying the contents of the documents contained in the record.

(c) The affidavit provided to the department pursuant to paragraph (2) of subdivision (b) shall contain a declaration signed under penalty of perjury stating that the affidavit and the contents of the documents contained in the record submitted pursuant to paragraph (1) of subdivision (b) are true and correct.

(d) This section does not apply to notice of a mass layoff as defined by subdivision (d) of Section 1400.

(Added by Stats. 2002, Ch. 780, Sec. 1. Effective January 1, 2003.)



1403

An employer who fails to give notice as required by paragraph (2) of subdivision (a) of Section 1401 is subject to a civil penalty of not more than five hundred dollars ($500) for each day of the employer s violation. The employer is not subject to a civil penalty under this section, however, if the employer pays to all applicable employees the amounts for which the employer is liable under Section 1402 within three weeks from the date the employer orders the mass layoff, relocation, or termination.

(Added by Stats. 2002, Ch. 780, Sec. 1. Effective January 1, 2003.)



1404

A person, including a local government or an employee representative, seeking to establish liability against an employer may bring a civil action on behalf of the person, other persons similarly situated, or both, in any court of competent jurisdiction. The court may award reasonable attorney s fees as part of costs to any plaintiff who prevails in a civil action brought under this chapter.

(Added by Stats. 2002, Ch. 780, Sec. 1. Effective January 1, 2003.)



1405

If the court determines that an employer conducted a reasonable investigation in good faith, and had reasonable grounds to believe that its conduct was not a violation of this chapter, the court may reduce the amount of any penalty imposed against the employer under this chapter.

(Added by Stats. 2002, Ch. 780, Sec. 1. Effective January 1, 2003.)



1406

In any investigation or proceeding under this chapter, the Labor Commissioner has, in addition to all other powers granted by law, the authority to examine the books and records of an employer.

(Added by Stats. 2002, Ch. 780, Sec. 1. Effective January 1, 2003.)



1407

(a) Payments to a person under subdivision (a) of Section 1402 by an employer who has failed to provide the advance notice of facility closure required by this chapter or the federal Worker Adjustment and Retraining Notification Act (29 U.S.C. Sec. 2101 et seq.) may not be construed as wages or compensation for personal services under Article 2 (commencing with Section 926) of Chapter 4 of Part 1 of Division 1 of the Unemployment Insurance Code.

(b) Benefits payable under Chapter 5 (commencing with Section 1251) of Part 1 of Division 1 of the Unemployment Insurance Code may not be denied or reduced because of the receipt of payments related to an employer s violation of this chapter or the federal Worker Adjustment and Retraining Notification Act (29 U.S.C. Sec. 2101 et seq.).

(Added by Stats. 2002, Ch. 780, Sec. 1. Effective January 1, 2003.)



1408

The provisions of this chapter are severable. If any provision of this chapter or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2002, Ch. 780, Sec. 1. Effective January 1, 2003.)









PART 4.5. Domestic Work Employees

CHAPTER 1. General Provisions and Definitions

1450

This part shall be known and may be cited as the Domestic Worker Bill of Rights.

(Added by Stats. 2013, Ch. 374, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2017, pursuant to Section 1453.)



1451

As used in this part, the following definitions apply:

(a) (1) Domestic work means services related to the care of persons in private households or maintenance of private households or their premises. Domestic work occupations include childcare providers, caregivers of people with disabilities, sick, convalescing, or elderly persons, house cleaners, housekeepers, maids, and other household occupations.

(2) Domestic work does not include care of persons in facilities providing board or lodging in addition to medical, nursing, convalescent, aged, or child care, including, but not limited to, residential care facilities for the elderly.

(b) (1) Domestic work employee means an individual who performs domestic work and includes live-in domestic work employees and personal attendants.

(2) Domestic work employee does not include any of the following:

(A) Any person who performs services through the In-Home Supportive Services program under Article 7 (commencing with Section 12300) of Chapter 3 of Part 3 of Division 9 of, or Sections 14132.95, 14132.952, and 14132.956 of, the Welfare and Institutions Code.

(B) Any person who is the parent, grandparent, spouse, sibling, child, or legally adopted child of the domestic work employer.

(C) Any person under 18 years of age who is employed as a babysitter for a minor child of the domestic work employer in the employer s home.

(D) Any person employed as a casual babysitter for a minor child in the domestic employer s home. A casual babysitter is a person whose employment is irregular or intermittent and is not performed by an individual whose vocation is babysitting. If a person who performs babysitting services on an irregular and intermittent basis does a significant amount of work other than supervising, feeding, and dressing a child, this exemption shall not apply and the person shall be considered a domestic work employee. A person who is a casual babysitter who is over 18 years of age retains the right to payment of minimum wage for all hours worked, pursuant to Wage Order No. 15-2001 of the Industrial Welfare Commission.

(E) Any person employed by a licensed health facility, as defined in Section 1250 of the Health and Safety Code.

(F) Any person who is employed pursuant to a voucher issued through a regional center or who is employed by, or contracts with, an organization vendored or contracted through a regional center or the State Department of Developmental Services pursuant to the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code) or the California Early Intervention Services Act (Title 14 (commencing with Section 95000) of the Government Code) to provide services and support for persons with developmental disabilities, as defined in Section 4512 of the Welfare and Institutions Code, when any funding for those services is provided through the State Department of Developmental Services.

(G) Any person who provides child care and who, pursuant to subdivision (d) or (f) of Section 1596.792 of the Health and Safety Code, is exempt from the licensing requirements of Chapters 3.4 (commencing with Section 1596.70), 3.5 (commencing with Section 1596.90), and 3.6 (commencing with Section 1597.30) of Division 2 of the Health and Safety Code, if the parent or guardian of the child to whom child care is provided receives child care and development services pursuant to any program authorized under the Child Care and Development Services Act (Chapter 2 (commencing with Section 8200) of Part 6 of Division 1 of Title 1 of the Education Code) or the California Work Opportunity and Responsibility to Kids Act (Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code).

(c) (1) Domestic work employer means a person, including corporate officers or executives, who directly or indirectly, or through an agent or any other person, including through the services of a third-party employer, temporary service, or staffing agency or similar entity, employs or exercises control over the wages, hours, or working conditions of a domestic work employee.

(2) Domestic work employer does not include any of the following:

(A) Any person or entity that employs or exercises control over the wages, hours, or working conditions of an individual who performs domestic work services through the In-Home Supportive Services program under Article 7 (commencing with Section 12300) of Chapter 3 of Part 3 of Division 9 of, or Sections 14132.95, 14132.952, and 14132.956 of, the Welfare and Institutions Code or who is eligible for that program.

(B) An employment agency that complies with Section 1812.5095 of the Civil Code and that operates solely to procure, offer, refer, provide, or attempt to provide work to domestic workers if the relationship between the employment agency and the domestic workers for whom the agency procures, offers, refers, provides, or attempts to provide domestic work is characterized by all of the factors listed in subdivision (b) of Section 1812.5095 of the Civil Code and Section 687.2 of the Unemployment Insurance Code.

(C) A licensed health facility, as defined in Section 1250 of the Health and Safety Code.

(d) Personal attendant means any person employed by a private householder or by any third-party employer recognized in the health care industry to work in a private household, to supervise, feed, or dress a child, or a person who by reason of advanced age, physical disability, or mental deficiency needs supervision. The status of personal attendant shall apply when no significant amount of work other than the foregoing is required. For purposes of this subdivision, no significant amount of work means work other than the foregoing did not exceed 20 percent of the total weekly hours worked.

(Added by Stats. 2013, Ch. 374, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2017, pursuant to Section 1453.)



1452

The Governor shall convene a committee composed of personal attendants or their representatives and the employers of personal attendants or their representatives. The committee shall study and report to the Governor on the effects this part has on personal attendants and their employers.

(Added by Stats. 2013, Ch. 374, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2017, pursuant to Section 1453.)



1453

This part shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2013, Ch. 374, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2017, by its own provisions. Note: Repeal affects Part 4.5, comprising Sections 1450 to 1454.)






CHAPTER 2. Domestic Work Employee Rights

1454

A domestic work employee who is a personal attendant shall not be employed more than nine hours in any workday or more than 45 hours in any workweek unless the employee receives one and one-half times the employee s regular rate of pay for all hours worked over nine hours in any workday and for all hours worked more than 45 hours in the workweek.

(Added by Stats. 2013, Ch. 374, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2017, pursuant to Section 1453.)









PART 5. Civil Air Patrol

1500

This part shall be known and may be cited as the Civil Air Patrol Employment Protection Act.

(Added by Stats. 2009, Ch. 242, Sec. 1. Effective January 1, 2010.)



1501

In this part, the following terms have the following meanings:

(a) Civil Air Patrol leave means leave requested by an employee who is a volunteer member of the California Wing of the civilian auxiliary of the United States Air Force commonly known as the Civil Air Patrol and who has been duly directed and authorized by the United States Air Force, the California Emergency Management Agency, or other political subdivision of the State of California that has the authority to authorize an emergency operational mission of the California Wing of the Civil Air Patrol, to respond to an emergency operational mission, within or outside of the state, of the California Wing of the Civil Air Patrol.

(b) Employee means a person who may be permitted, required, or directed by an employer for wages or pay to engage in any employment and who has been employed by that employer for at least a 90-day period immediately preceding the commencement of leave, if otherwise eligible for leave.

(c) Employee benefits means all benefits, other than salary and wages, provided or made available to an employee by an employer and includes group life insurance, health insurance, disability insurance, and pensions, regardless of whether benefits are provided by a policy or practice of an employer.

(d) Employer means any person, partnership, corporation, association, or other business entity; or the State of California, a municipality, or other unit of local government; that employs more than 15 employees.

(Added by Stats. 2009, Ch. 242, Sec. 1. Effective January 1, 2010.)



1502

An employer shall not discriminate against or discharge from employment a member of the Civil Air Patrol because of such membership and shall not hinder or prevent a member from performing service as part of the California Wing of the Civil Air Patrol during an emergency operational mission of the California Wing of the Civil Air Patrol for which a member is entitled to leave under this part.

(Added by Stats. 2009, Ch. 242, Sec. 1. Effective January 1, 2010.)



1503

(a) (1) An employer shall provide not less than 10 days per calendar year of unpaid Civil Air Patrol leave to an employee responding to an emergency operational mission of the California Wing of the Civil Air Patrol. Civil Air Patrol leave for a single emergency operational mission shall not exceed three days, unless an extension of time is granted by the governmental entity that authorized the emergency operational mission, and the extension of the leave is approved by the employer.

(2) Notwithstanding paragraph (1), an employer is not required to grant Civil Air Patrol leave to an employee who is required to respond to either the same or other simultaneous emergency operational mission as a first responder or disaster service worker for a local, state, or federal agency.

(b) (1) An employee shall give the employer as much notice as possible of the intended dates upon which the Civil Air Patrol leave will begin and end.

(2) An employer may require certification from the proper Civil Air Patrol authority to verify the eligibility of the employee for the leave requested or taken. The employer may deny the leave to be taken as Civil Air Patrol leave if the employee fails to provide the required certification.

(c) An employee taking leave under this part shall not be required to exhaust all accrued vacation leave, personal leave, compensatory leave, sick leave, disability leave, and any other leave that may be available to the employee in order to take Civil Air Patrol leave.

(d) Nothing in this act prevents an employer from providing paid leave for leave taken pursuant to this part.

(Added by Stats. 2009, Ch. 242, Sec. 1. Effective January 1, 2010.)



1504

(a) An employer shall, upon expiration of a leave authorized by this part, restore an employee to the position held by him or her when the leave began or to a position with equivalent seniority status, employee benefits, pay, and other terms and conditions of employment. An employer may decline to restore an employee as required in this subdivision because of conditions unrelated to the exercise of rights under this part by the employee.

(b) An employer and an employee may negotiate for the employer to maintain the benefits of the employee at the expense of the employer during the leave.

(Added by Stats. 2009, Ch. 242, Sec. 1. Effective January 1, 2010.)



1505

(a) Taking Civil Air Patrol leave under this part shall not result in the loss of an employee benefit accrued before the date on which the leave began.

(b) This part does not affect the obligation of an employer to comply with any collective bargaining agreement or employee benefit plan that provides greater leave rights to employees than the rights provided under this part.

(c) The rights provided under this part shall not be diminished by any collective bargaining agreement or employee benefit plan entered into on or after January 1, 2010.

(d) This part does not affect or diminish the contract rights or seniority status of an employee not entitled to Civil Air Patrol leave.

(Added by Stats. 2009, Ch. 242, Sec. 1. Effective January 1, 2010.)



1506

(a) An employer shall not interfere with, restrain, or deny the exercise or the attempt to exercise a right established by this part.

(b) An employer shall not discharge, fine, suspend, expel, discipline, or in any other manner discriminate against an employee who does any of the following:

(1) Exercises a right provided under this part.

(2) Opposes a practice made unlawful by this part.

(Added by Stats. 2009, Ch. 242, Sec. 1. Effective January 1, 2010.)



1507

(a) An employee may bring a civil action in the superior court of the appropriate county to enforce this part.

(b) The court may enjoin any act or practice that violates this part and may order any equitable relief necessary and appropriate to redress the violation or to enforce this part.

(Added by Stats. 2009, Ch. 242, Sec. 1. Effective January 1, 2010.)






PART 5.5. ORGAN AND BONE MARROW DONATION

1508

This part shall be known and may be cited as the Michelle Maykin Memorial Donation Protection Act.

(Added by Stats. 2010, Ch. 646, Sec. 1. Effective January 1, 2011.)



1509

For purposes of this part, the following terms have the following meanings:

(a) Employee and employee benefits have the same meanings set forth in Section 1501.

(b) Employer means any person, partnership, corporation, association, or other business entity that employs 15 or more employees.

(Amended by Stats. 2011, Ch. 296, Sec. 195. Effective January 1, 2012.)



1510

(a) Subject to subdivision (b), an employer shall grant to an employee the following paid leaves of absence:

(1) A leave of absence not exceeding 30 business days to an employee who is an organ donor in any one-year period, for the purpose of donating his or her organ to another person. The one-year period is measured from the date the employee s leave begins and shall consist of 12 consecutive months.

(2) A leave of absence not exceeding five business days to an employee who is a bone marrow donor in any one-year period, for the purpose of donating his or her bone marrow to another person. The one-year period is measured from the date the employee s leave begins and shall consist of 12 consecutive months.

(b) In order to receive a leave of absence pursuant to subdivision (a), an employee shall provide written verification to his or her employer that he or she is an organ or bone marrow donor and that there is a medical necessity for the donation of the organ or bone marrow.

(c) Any period of time during which an employee is required to be absent from his or her position by reason of being an organ or bone marrow donor is not a break in his or her continuous service for the purpose of his or her right to salary adjustments, sick leave, vacation, paid time off, annual leave, or seniority. During any period that an employee takes leave pursuant to subdivision (a), the employer shall maintain and pay for coverage under a group health plan, as defined in Section 5000(b) of the Internal Revenue Code of 1986, for the full duration of the leave, in the same manner the coverage would have been maintained if the employee had been actively at work during the leave period.

(d) This part does not affect the obligation of an employer to comply with a collective bargaining agreement or employee benefit plan that provides greater leave rights to employees than the rights provided under this part.

(e) The rights provided under this part shall not be diminished by a collective bargaining agreement or employee benefit plan entered into on or after January 1, 2011.

(f) An employer may require, as a condition of an employee s initial receipt of bone marrow or organ donation leave, that an employee take up to five days of earned but unused sick leave, vacation, or paid time off for bone marrow donation and up to two weeks of earned but unused sick leave, vacation, or paid time off for organ donation, unless doing so would violate the provisions of any applicable collective bargaining agreement.

(g) Notwithstanding existing law, bone marrow and organ donation leave shall not be taken concurrently with any leave taken pursuant to the federal Family and Medical Leave Act of 1993 (29 U.S.C. Sec. 2601 et seq.) or the Moore-Brown-Roberti Family Rights Act (Sections 12945.2 and 19702.3 of the Government Code).

(h) Leave provided for pursuant to this section may be taken in one or more periods, but in no event shall exceed the amount of leave prescribed in subdivision (a).

(Amended by Stats. 2011, Ch. 147, Sec. 1. Effective January 1, 2012.)



1511

An employer shall, upon expiration of a leave authorized by this part, restore an employee to the position held by him or her when the leave began or to a position with equivalent seniority status, employee benefits, pay, and other terms and conditions of employment. An employer may decline to restore an employee as required in this section because of conditions unrelated to the exercise of rights under this part by the employee.

(Added by Stats. 2010, Ch. 646, Sec. 1. Effective January 1, 2011.)



1512

(a) An employer shall not interfere with, restrain, or deny the exercise or the attempt to exercise a right established by this part.

(b) An employer shall not discharge, fine, suspend, expel, discipline, or in any other manner discriminate against an employee who does either of the following:

(1) Exercises a right provided under this part.

(2) Opposes a practice made unlawful by this part.

(Added by Stats. 2010, Ch. 646, Sec. 1. Effective January 1, 2011.)



1513

(a) An employee may bring a civil action in the superior court of the appropriate county to enforce this part.

(b) The court may enjoin any act or practice that violates this part and may order any equitable relief necessary and appropriate to redress the violation or to enforce this part.

(Added by Stats. 2010, Ch. 646, Sec. 1. Effective January 1, 2011.)






PART 6. LICENSING

CHAPTER 3. Farm Labor Contractors

1682

As used in this chapter:

(a) Person includes any individual, firm, partnership, association, limited liability company, or corporation.

(b) Farm labor contractor designates any person who, for a fee, employs workers to render personal services in connection with the production of any farm products to, for, or under the direction of a third person, or who recruits, solicits, supplies, or hires workers on behalf of an employer engaged in the growing or producing of farm products, and who, for a fee, provides in connection therewith one or more of the following services: furnishes board, lodging, or transportation for those workers; supervises, times, checks, counts, weighs, or otherwise directs or measures their work; or disburses wage payments to these persons.

(c) License means a license issued by the Labor Commissioner to carry on the business, activities, or operations of a farm labor contractor under this chapter.

(d) Licensee means a farm labor contractor who holds a valid and unrevoked license under this chapter.

(e) Fee shall mean (1) the difference between the amount received by a labor contractor and the amount paid out by him or her to persons employed to render personal services to, for or under the direction of a third person; (2) any valuable consideration received or to be received by a farm labor contractor for or in connection with any of the services described above, and shall include the difference between any amount received or to be received by him or her, and the amount paid out by him or her, for or in connection with the rendering of such services.

(Amended by Stats. 1994, Ch. 1010, Sec. 183. Effective January 1, 1995.)



1682.3

Farm labor contractor includes any day hauler. Day hauler means any person who is employed by a farm labor contractor to transport, or who for a fee transports, by motor vehicle, workers to render personal services in connection with the production of any farm products to, for, or under the direction of a third person.

(Added by Stats. 1957, Ch. 1704.)



1682.4

Farm labor contractor does not include a commercial packing house engaged in both the harvesting and the packing of citrus fruit or soft fruit for a client or customer.

(Added by Stats. 1985, Ch. 662, Sec. 1.)



1682.5

This chapter does not apply to:

(a) A nonprofit corporation or organization with respect to services specified in subdivision (b) of Section 1682, which are performed for its members.

(b) Any person who performs the services specified in subdivision (b) of Section 1682 only within the scope of his employment by the third person on whose behalf he is so acting and not as an independent contractor.

(Added by Stats. 1955, Ch. 1834.)



1682.7

The Labor Commissioner shall ensure that the office maintained in Fresno has suitable facilities and sufficient personnel for the examination and licensing of farm labor contractors and for the processing of complaints against farm labor contractors or any agent of a farm labor contractor.

(Added by Stats. 2000, Ch. 877, Sec. 1. Effective January 1, 2001.)



1682.8

The Labor Commissioner may establish and maintain a Farm Labor Contractor Special Enforcement Unit within the Division of Labor Standards Enforcement office in Fresno of the Department of Industrial Relations for the hiring of additional agents to enforce the provisions of this chapter by revoking, suspending, or refusing to renew farm labor contractors licenses pursuant to Section 1690.

(Added by Stats. 2000, Ch. 917, Sec. 1. Effective January 1, 2001.)



1683

(a) A person shall not act as a farm labor contractor until a license to do so has been issued to the person by the Labor Commissioner and the license is in full force and effect and in the person s possession. The Labor Commissioner shall provide by regulation a means of issuing duplicate licenses in case of loss of the original license or any other appropriate instances.

(b) (1) A person who violates this section is subject to a civil penalty as follows:

(A) For any initial citation, one hundred dollars ($100) for each farmworker employed by the unlicensed person, plus one hundred dollars ($100) for each calendar day that a violation occurs, for a total penalty not to exceed ten thousand dollars ($10,000).

(B) For a second citation, two hundred dollars ($200) for each farmworker employed by the unlicensed person, plus two hundred dollars ($200) for each calendar day that a violation occurs, for a total penalty not to exceed twenty thousand dollars ($20,000).

(C) For a third or subsequent citation, five hundred dollars ($500) for each farmworker employed by the unlicensed person, plus five hundred dollars ($500) for each calendar day that a violation occurs, for a total penalty not to exceed fifty thousand dollars ($50,000).

(2) If, upon inspection or investigation, the Labor Commissioner determines that a person has violated this section, the Labor Commissioner shall issue a citation. The procedures for issuing, contesting, and enforcing citations or civil penalties issued by the Labor Commissioner for a violation of this section are the same as those described in Section 1197.1.

(3) The civil penalties collected pursuant to this section shall be deposited into the Farmworker Remedial Account and shall be available, upon appropriation by the Legislature, for purposes of this chapter.

(4) The civil penalties provided for in this section are in addition to any other penalty provided by law.

(c) For purposes of this section, license includes a letter of authorization issued by the Labor Commissioner pursuant to paragraph (2) of subdivision (a) of Section 1695.7.

(Amended by Stats. 2012, Ch. 857, Sec. 1. Effective January 1, 2013.)



1684

(a) The Labor Commissioner shall not issue to any person a license to act as a farm labor contractor, nor shall the Labor Commissioner renew that license, until all of the following conditions are satisfied:

(1) The person has executed a written application in a form prescribed by the Labor Commissioner, subscribed and sworn to by the person, and containing all of the following:

(A) A statement by the person of all facts required by the Labor Commissioner concerning the applicant s character, competency, responsibility, and the manner and method by which the person proposes to conduct operations as a farm labor contractor if the license is issued.

(B) The names and addresses of all persons, except bona fide employees on stated salaries, financially interested, either as partners, associates, or profit sharers, in the proposed operation as a farm labor contractor, together with the amount of their respective interests.

(C) A declaration consenting to the designation by a court of the Labor Commissioner as an agent available to accept service of summons in any action against the licensee if the licensee has left the jurisdiction in which the action is commenced or otherwise has become unavailable to accept service.

(2) The Labor Commissioner, after investigation, is satisfied as to the character, competency, and responsibility of the person.

(3) The person has deposited with the Labor Commissioner a surety bond in an amount based on the size of the person s annual payroll for all employees, as follows:

(A) For payrolls up to five hundred thousand dollars ($500,000), a twenty-five thousand dollar ($25,000) bond.

(B) For payrolls of five hundred thousand dollars ($500,000) to two million dollars ($2,000,000), a fifty thousand dollar ($50,000) bond.

(C) For payrolls greater than two million dollars ($2,000,000), a seventy-five thousand dollar ($75,000) bond.

Where the contractor has been the subject of a final judgment in a year in an amount equal to that of the bond required, he or she shall be required to deposit an additional bond within 60 days. The bond shall be payable to the people of the State of California and shall be conditioned that the farm labor contractor will comply with all the terms and provisions of this chapter and will pay all damages occasioned to any person by failure to do so, or by any violation of this chapter, or false statements or misrepresentations made in the procurement of the license. The bond shall also be payable for interest on wages and for any damages arising from violation of orders of the Industrial Welfare Commission, and for any other monetary relief awarded to an agricultural worker as a result of a violation of this code.

(4) The person has paid to the Labor Commissioner a license fee of five hundred dollars ($500) plus a filing fee of ten dollars ($10). However, where a timely application for renewal is filed, the ten dollar ($10) filing fee is not required. The Labor Commissioner shall deposit one hundred fifty dollars ($150) of each licensee s annual license fee into the Farmworker Remedial Account. Funds from this account shall be disbursed by the Labor Commissioner only to persons determined by the Labor Commissioner to have been damaged by any licensee when the damage exceeds the limits of the licensee s bond, or to persons determined by the Labor Commissioner to have been damaged by an unlicensed farm labor contractor. In making these determinations, the Labor Commissioner shall disburse funds from the Farmworker Remedial Account to satisfy claims against farm labor contractors or unlicensed farm labor contractors, which shall also include interest on wages and any damages arising from the violation of orders of the Industrial Welfare Commission, and for any other monetary relief awarded to an agricultural worker as a result of a violation of this code. The Labor Commissioner may disburse funds from the Farmworker Remedial Account to farm labor contractors, for payment of farmworkers, where a contractor is unable to pay farmworkers due to the failure of a grower or packer to pay the contractor. Any disbursed funds subsequently recovered by the Labor Commissioner pursuant to Section 1693, or otherwise, shall be returned to the Farmworker Remedial Account.

(5) The person has taken a written examination that demonstrates an essential degree of knowledge of the current laws and administrative regulations concerning farm labor contractors as the Labor Commissioner deems necessary for the safety and protection of farmers, farmworkers, and the public. To successfully complete the examinations, the person must correctly answer at least 85 percent of the questions posed. The examination period shall not exceed four hours. The examination may only be taken a maximum of three times in a calendar year. The examinations shall include a demonstration of knowledge of the current laws and regulations regarding wages, hours, and working conditions, penalties, employee housing and transportation, collective bargaining, field sanitation, and safe work practices related to pesticide use, including all of the following subjects:

(A) Field reentry regulations.

(B) Worker pesticide safety training.

(C) Employer responsibility for safe working conditions.

(D)Symptoms and appropriate treatment of pesticide poisoning.

(6) The person has registered as a farm labor contractor pursuant to the federal Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1801 et seq.), when registration is required pursuant to federal law.

(b) (1) The Labor Commissioner shall consult with the Director of Pesticide Regulation, the Department of the California Highway Patrol, the Department of Housing and Community Development, the Employment Development Department, the Department of Food and Agriculture, the Department of Motor Vehicles, and the Division of Occupational Safety and Health in preparing the examination required by paragraph (5) of subdivision (a) and the appropriate educational materials pertaining to the matters included in the examination, and may charge a fee of not more than one hundred dollars ($100) to cover the cost of administration of the examination.

(2) In addition, the person must enroll and participate in at least eight hours of relevant, educational classes each year. The classes shall be chosen from a list of approved classes prepared by the Labor Commissioner, in consultation with the persons and entities listed in paragraph (1) and county agricultural commissioners.

(c) The Labor Commissioner may renew a license without requiring the applicant for renewal to take the examination specified in paragraph (5) of subdivision (a) if the Labor Commissioner finds that the applicant meets all of the following criteria:

(1) Has satisfactorily completed the examination during the immediately preceding two years.

(2) Has not during the preceding year been found to be in violation of any applicable laws or regulations including, but not limited to, Division 7 (commencing with Section 12501) of the Food and Agricultural Code, Part 1 (commencing with Section 17000) of Division 13 of the Health and Safety Code, Division 2 (commencing with Section 200), Division 4 (commencing with Section 3200), and Division 5 (commencing with Section 6300) of this code, and Chapter 1 (commencing with Section 12500) of Division 6 of the Vehicle Code.

(3) Has, for each year since the license was obtained, enrolled and participated in at least eight hours of relevant, educational classes, chosen from a list of approved classes prepared by the Labor Commissioner.

(4) Has complied with all other requirements of this section.

(Amended by Stats. 2006, Ch. 69, Sec. 22. Effective July 12, 2006.)



1684.3

Whenever an application for a license or renewal is made, and application processing pursuant to this chapter has not been completed, the Labor Commissioner may, at his or her discretion, issue a temporary or provisional license valid for a period not exceeding 90 days, and subject, where appropriate, to the automatic and summary revocation by the Labor Commissioner. Otherwise, the conditions for issuance or renewal shall meet the requirements of Section 1684.

(Added by Stats. 1984, Ch. 557, Sec. 2.)



1684.5

The Labor Commissioner shall quarterly submit to the Department of the California Highway Patrol a list of all licensees.

(Amended by Stats. 2000, Ch. 917, Sec. 3. Effective January 1, 2001.)



1685

No license to operate as a farm labor contractor shall be granted:

(a) To any person who sells or proposes to sell intoxicating liquors in a building or on premises where he operates or proposes to operate as a farm labor contractor.

(b) To a person whose license has been revoked within three (3) years from the date of application.

(Amended by Stats. 1967, Ch. 125.)



1686

The Labor Commissioner, upon proper notice and hearing, may refuse to grant a license. The proceedings shall be conducted in accordance with Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code and the commissioner shall have all of the powers granted therein.

(Added by Stats. 1951, Ch. 1746.)



1687

(a) Each laminated license shall contain, on the face thereof, all of the following:

(1) The name and address of the licensee and the fact that the licensee is licensed to act as a farm labor contractor for the period upon the face of the license only.

(2) The number, date of issuance, and date of expiration of the license.

(3) The amount of the surety bond deposited by the licensee.

(4) The fact that the license may not be transferred or assigned.

(5) A picture of the licensee taken at the time of application.

(b) The license shall be similar in size and format to a driver s license issued by the Department of Motor Vehicles, and shall contain a hologram and a signature to verify authenticity. The cost of the hologrammed license shall be appropriated from the license fee.

(c) The license shall contain on the back thereof the definition of a farm labor contractor, as defined by subdivision (b) of Section 1682.

(Amended by Stats. 2000, Ch. 917, Sec. 4. Effective January 1, 2001.)



1688

The license when first issued shall run to the next birthday of the applicant, and each license shall then be renewed within the 30 days preceding the licensee s birthday and shall run from birthday to birthday. In case the applicant is a partnership or corporation, the license for a partnership shall be renewed within the 30 days preceding the birthday of the oldest partner, and the license for a corporation shall be renewed within the 30 days preceding the anniversary of the date the corporation was lawfully formed. Renewal shall require the filing of an application for renewal, a renewal bond, and the payment of the annual license fee, but the Labor Commissioner may demand that a new application or a new bond be submitted.

(Amended by Stats. 1982, Ch. 517, Sec. 301.)



1689

All applications for renewal shall state the names and addresses of all persons, except bona fide employees on stated salaries, financially interested either as partners, associates or profit sharers in the operation of the farm labor contractor.

(Amended by Stats. 1967, Ch. 125.)



1690

The Labor Commissioner may revoke, suspend, or refuse to renew any license when it is shown that any of the following have occurred:

(a) The licensee or any agent of the licensee has violated or failed to comply with any of the provisions of this chapter.

(b) The licensee has made any misrepresentations or false statements in his or her application for a license.

(c) The conditions under which the license was issued have changed or no longer exist.

(d) The licensee, or any agent of the licensee, has violated, or has willfully aided or abetted any person in the violation of, or failed to comply with, any law of the State of California regulating the employment of employees in agriculture, the payment of wages to farm employees, or the conditions, terms, or places of employment affecting the health and safety of farm employees, which is applicable to the business, activities, or operations of the licensee in his or her capacity as a farm labor contractor.

(e) The licensee, or any agent of the licensee, has failed to comply with any provisions of the Vehicle Code pertaining to a farm labor vehicle, as described in Sections 322 and 323 of the Vehicle Code, under the licensee s control, or has allowed a farm labor vehicle under his or her control to be operated by a driver without a valid driver s license and certificate required pursuant to Section 12519 of the Vehicle Code.

(f) The licensee has been found, by a court or the Secretary of Labor, to have violated any provision of the federal Migrant and Seasonal Agricultural Worker Protection Act (Chapter 20 (commencing with Section 1801), Title 29, United States Code), provided that the licensee is required to register as a farm labor contractor pursuant to federal law.

(Amended by Stats. 1988, Ch. 1000, Sec. 2.)



1690.1

If any licensee fails to remit the proper amount of worker contributions required by Chapter 4 (commencing with Section 901) of Part 1 of Division 1 of the Unemployment Insurance Code, or the Employment Development Department has made an assessment for such unpaid worker contributions against the licensee that is final, the Labor Commissioner shall, upon written notice by the Employment Development Department, refuse to issue or renew the license of such licensee until such licensee has fully paid the amount of delinquency for such unpaid worker contributions.

The Labor Commissioner shall not, however, refuse to renew the license of a licensee under this section until the assessment for unpaid worker contributions is final and unpaid, and the licensee has exhausted, or failed to seek, his right of administrative review of such final assessment, pursuant to Chapter 4 (commencing with Section 901) of Part 1 of Division 1 of the Unemployment Insurance Code.

(Amended by Stats. 1977, Ch. 1252.)



1691

(a) If any licensee has been subject to two or more final judgments by a court for failure to pay wages due with respect to his or her agricultural employees within a five-year period, the Labor Commissioner shall suspend for one year the license of the licensee. The Labor Commissioner shall maintain a telephone information line for the purpose of advising potential or actual employees of farm labor contractors regarding the compliance of individual farm labor contractors with applicable laws and regulations.

(b) For purposes of this section, a serious violation shall have the same meaning as provided in paragraph (1) of subdivision (a) of Section 6130 of Title 3 of the California Code of Regulations.

(Amended by Stats. 1992, Ch. 1349, Sec. 2. Effective January 1, 1993.)



1692

Before revoking or suspending any license, the Labor Commissioner shall afford the holder of such license an opportunity to be heard in person or by counsel. The proceedings shall be conducted in accordance with Chapter 5 of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all the powers granted therein.

(Added by Stats. 1951, Ch. 1746.)



1692.5

A licensee whose license is suspended or revoked pursuant to the provisions of this chapter shall immediately surrender such license to the Labor Commissioner.

(Added by Stats. 1970, Ch. 448.)



1693

The Labor Commissioner and the deputies and representatives authorized by the Labor Commissioner in writing may take assignments of actions on the bond against licensees by persons damaged and may prosecute such actions on behalf of persons who, in the judgment of the Labor Commissioner, are financially unable to employ counsel, in the same manner that claims are prosecuted under Section 98.

(Amended by Stats. 1982, Ch. 517, Sec. 304.)



1694

When a licensee has departed from the State with intent to defraud creditors or to avoid service of summons in any action brought under this chapter, service shall be made upon the surety as prescribed in the Code of Civil Procedure. A copy of the summons shall be mailed to the licensee at the last known post-office address of his residence, as shown by the records of the Labor Commissioner. Service is complete as to such licensee, after mailing, at the expiration of the time prescribed by the Code of Civil Procedure for service of summons in the particular court in which suit is brought.

(Added by Stats. 1951, Ch. 1746.)



1695

(a) Every licensee shall do all of the following:

(1) Carry his or her license and proof of registration issued pursuant to paragraph (8) with him or her at all times and exhibit the same to all persons with whom he or she intends to deal in his or her capacity as a farm labor contractor prior to so dealing.

(2) File at the United States Post Office serving the address of the licensee, as noted on the face of his or her license, with the office of the Labor Commissioner, and with the agricultural commissioner of the county or counties in which the labor contractor has contracted with a grower, a correct change of address immediately upon each occasion the licensee permanently moves his or her address. The address shall also be the mailing address for purposes of notice required by the Labor Code or by any other applicable statute or regulations respecting service by mail.

(3) Promptly when due, pay or distribute to the individuals entitled thereto, all moneys or other things of value entrusted to the licensee by any third person for this purpose.

(4) Comply on his or her part with the terms and provisions of all legal and valid agreements and contracts entered into between licensee in his or her capacity as a farm labor contractor and third persons.

(5) Have available for inspection by his or her employees and by the grower with whom he or she has contracted a written statement in English and Spanish showing the rate of compensation he or she receives from the grower and the rate of compensation he or she is paying to his or her employees for services rendered to, for, or under the control of the grower.

(6) Take out a policy of insurance with any insurance carrier authorized to do business in the State of California in an amount satisfactory to the commissioner, which insures the licensee against liability for damage to persons or property arising out of the licensee s operation of, or ownership of, any vehicle or vehicles for the transportation of individuals in connection with his or her business, activities, or operations as a farm labor contractor.

(7) Have displayed prominently at the site where the work is to be performed and on all vehicles used by the licensee for the transportation of employees the rate of compensation the licensee is paying to his or her employees for their services, printed in both English and Spanish and in lettering of a size to be prescribed by the Department of Industrial Relations.

(8) Register annually with the agricultural commissioner of the county or counties in which the labor contractor has contracted with a grower.

(9) Provide information and training on applicable laws and regulations governing worker safety, including the requirements of Article 10.5 (commencing with Section 12980) of Chapter 2 of Division 7 of the Food and Agricultural Code, or regulating the terms and conditions of agricultural employment, to each crew leader, foreperson, or other employee whose duties include the supervision, direction, or control of any agricultural worker on behalf of a licensee, or pursuant to, a contract or agreement for agricultural services entered into with a licensee.

(b) The board of supervisors of a county may establish fees to be charged each licensee for the recovery of the actual costs incurred by commissioners in the administration of registrations and change of address and the issuance of proofs of registration.

(Amended by Stats. 2011, Ch. 296, Sec. 196. Effective January 1, 2012.)



1695.5

(a) Every farm labor contractor, upon request of any agricultural grower with whom he or she has a contract to supply farmworkers, shall immediately furnish the grower with a payroll list of all the contractor s employees working for the grower.

(b) The payroll list shall be on a uniform form approved by the Labor Commissioner, which shall include, but not be limited to, the employee s name, social security number, permanent and temporary address, telephone number, and length of employment with the grower.

(c) The requirements of this section are in addition to any requirements of federal law, including the federal Migrant and Seasonal Agricultural Worker Protection Act (Chapter 20 (commencing with Section 1801), Title 29, United States Code).

(Amended by Stats. 1988, Ch. 1000, Sec. 4.)



1695.55

(a) Every person acting in the capacity of a farm labor contractor shall provide any grower with whom he or she has contracted to supply farmworkers a payroll record for each farmworker providing labor under the contract. The payroll record shall include a disclosure of the wages and hours worked for each farmworker.

(b) Each grower entering into a contract with a farm labor contractor shall retain a copy of the payroll record provided by the contractor for the duration of the contract.

(Added by Stats. 2000, Ch. 917, Sec. 5. Effective January 1, 2001.)



1695.6

No person shall knowingly enter into an agreement for the services of a farm labor contractor who is not licensed under this chapter.

(Added by Stats. 1976, Ch. 803.)



1695.7

(a) (1) Prior to entering into any contract or agreement to supply agricultural labor or services to a grower, a farm labor contractor shall first provide to the grower a copy of his or her current valid state license. A failure to do so is a violation of this chapter. The grower shall keep a copy of the license for a period of three years following the termination of the contract or agreement.

(2) In the event that the licensee or prospective licensee has fulfilled all the requirements for a license, but the Labor Commissioner has not been able to timely issue or renew a license, the Labor Commissioner shall issue to the person applying for a license, or renewal of a license, a letter of authorization permitting that person to operate or continue to operate as a farm labor contractor. For purposes of this section, a valid state license shall include a letter of authorization issued pursuant to this paragraph.

(3) (A) No grower shall enter into a contract or agreement with a person acting in the capacity of a farm labor contractor who fails to provide a copy of his or her license. A grower has an affirmative obligation to inspect the license of any person contracted as a farm labor contractor, a copy of whose license is provided to the grower pursuant to paragraph (1), and to verify that the license is valid. The grower shall request verification from the license verification unit by the close of the third business day following the day on which the farm labor contractor is engaged. The grower may be supplied services by the farm labor contractor and shall not be liable under this section for an invalid license while awaiting verification from the verification unit. The verification received from the license verification unit shall serve as conclusive evidence of the grower s compliance with this subparagraph. The verification shall be valid until the farm labor contractor s license expires. Failure to comply with this subparagraph is a violation of this chapter.

(B) A farm labor contractor has an affirmative obligation to inspect the license of any person contracted by the farm labor contractor who is acting in the capacity of a farm labor contractor a copy of whose license is provided to the farm labor contractor pursuant to Section 1695.9, and to verify that the license is valid. The farm labor contractor shall request verification from the license verification unit by the close of the third business day following the day on which the individual who is acting as the farm labor contractor is engaged. The farm labor contractor may be supplied services by the acting farm labor contractor and shall not be liable under this section for an invalid license while awaiting verification from the verification unit. The verification received from the license verification unit shall serve as conclusive evidence of the farm labor contractor s compliance with this subparagraph. The verification shall be valid until the individual s license expires. Failure to comply with this subparagraph is a violation of this chapter.

(C) If a determination is made by the Labor Commissioner that the verification system is inoperable, no grower or farm labor contractor shall be liable under this section until seven business days after the Labor Commissioner determines the system is operable and has made public notice to affected parties.

(4) (A) If a contract or agreement entered into with a farm labor contractor extends beyond the expiration date of his or her license, or extends beyond the date contained in the letter of authorization to operate, the farm labor contractor shall provide to the grower, upon renewal of the license or issuance of the letter of authorization a copy of his or her current valid renewed license or a copy of a letter of authorization issued by the Labor Commissioner. In the event the farm labor contractor s license is not renewed, the farm labor contractor shall notify the grower within three days.

(B) If a contract or agreement entered into by a farm labor contractor with another farm labor contractor extends beyond the expiration date of his or her license, or extends beyond the date contained in the letter of authorization to operate, the other farm labor contractor shall provide to the farm labor contractor, upon renewal of the license or issuance of the letter of authorization a copy of his or her current valid renewed license or a copy of a letter of authorization issued by the Labor Commissioner. In the event the license of a person contracted by a farm labor contractor who is acting as farm labor contractor is not renewed, the person shall notify the farm labor contractor within three days.

(b) A failure by a farm labor contractor to provide a copy of his or her license to the grower shall not constitute a defense against liability under this section for a grower who subsequently fails to comply with the requirements of subparagraph (A) of paragraph (3) of subdivision (a). A failure by a person acting as a farm labor contractor who is contracted by a farm labor contractor to provide a copy of his or her license to the farm labor contractor shall not constitute a defense against liability under this section for a farm labor contractor who subsequently fails to comply with the requirements of subparagraph (B) of paragraph (3) of subdivision (a).

(c) (1) Any person who acts in the capacity of a farm labor contractor without first securing a license or while his or her license has been suspended or revoked is guilty of a misdemeanor punishable by a fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000), or imprisonment in the county jail for not more than six months, or both, and is subject to other sanctions under this chapter, including subdivisions (b) and (c) of Section 1697.

(2) Any grower or farm labor contractor who enters into a contract or agreement in violation of this section shall be subject to a civil action by an aggrieved worker for any claims arising from the contract or agreement that are a direct result of any violation of any state law regulating wages, housing, pesticides, or transportation committed by the unlicensed farm labor contractor. The court shall grant a prevailing plaintiff reasonable attorney s fees and costs.

(3) On or after January 1, 2003, any grower, farm labor contractor, or other person acting either individually or as an officer, agent, or employee of any grower or farm labor contractor who knowingly and willfully fails to pay, or causes the failure to pay, wages as set forth in subdivision (b) of Section 1199, or any higher wages that have been agreed to, is guilty of a misdemeanor punishable as set forth in subdivision (f). However, if the prosecutor elects to prosecute any grower, farm labor contractor, or other person pursuant to this paragraph and subdivision (f), multiple failures to pay wages within a single payroll and in a single pay period shall constitute one violation.

(4) Any aggrieved worker who, claims a violation of this section, may bring a civil action for injunctive relief and lost wages as provided in Section 218, and, upon prevailing, shall recover reasonable attorney s fees and costs.

(d) As used in this section:

(1) Business day means any day on which the offices of the license verification unit are open to the public for the conducting of business.

(2) Grower means any person who owns or leases land used for the planting, cultivation, production, harvesting, or packing of any farm products, if he or she hires or uses persons acting as farm labor contractors, and includes a packing shed or a person or entity who farms the land on behalf of the land owner, whether or not he or she owns or leases the land.

(3) Inspect, with regard to inspecting a license, means to examine the license to determine whether it reasonably appears on its face to be genuine.

(4) License verification unit means the Farm Labor Contractor License Verification Unit established pursuant to subdivision (e).

(5) Verify, with respect to verifying a license, means to contact by telephone, facsimile, website, electronic mail, or other means as determined by the Labor Commissioner, the license verification unit to confirm the validity of a license and to record in the requester s files the unique verification number provided by the license verification unit to document that the requester confirmed the validity of the license of the farm labor contractor with whom he or she has entered into a contract or agreement to supply services.

(e) The Labor Commissioner shall establish and maintain a Farm Labor Contractor License Verification Unit commencing no later than July 1, 2002. The license verification unit shall, upon the request of a grower or farm labor contractor, certify the status of a state license issued to a farm labor contractor. The license verification unit shall assign a unique verification number to the request and the unit shall within 24 hours send by mail, or, if available, by facsimile or electronic mail, confirmation that will serve as conclusive evidence of compliance with the verification requirements of this section. The obligation under this section to verify licenses shall not become operative and the penalties for failure to verify a license shall not be applicable until three months after the license verification unit becomes operational, as certified by the State Auditor.

(f) (1) On or after January 1, 2003, a violation of paragraph (3) of subdivision (c) is a misdemeanor and is punishable as provided in subdivision (a) of Section 1697, except that the fine portion of the penalty shall be as follows:

(A) Upon conviction for a first violation, by a fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000), and is subject to other sanctions under this chapter, including subdivisions (b) and (c) of Section 1697. Upon conviction, the Labor Commissioner shall revoke the defendant s license and the defendant shall be ineligible for a license for a period of one year from the date of revocation.

(B) Upon a conviction for a violation committed within three years after a conviction for a prior violation, by a fine of not less than ten thousand dollars ($10,000) and is subject to other sanctions under this chapter, including subdivisions (b) and (c) of Section 1697. Upon a second conviction, the Labor Commissioner shall revoke the defendant s license and the defendant shall be ineligible for a license for a period of two years from the date of revocation.

(C) Upon a conviction for a violation committed within five years after a second conviction pursuant to subparagraph (B), by a fine of not less than twenty-five thousand dollars ($25,000), and is subject to other sanctions under this chapter, including subdivisions (b) and (c) of Section 1697. Upon a third conviction, the Labor Commissioner shall revoke the defendant s license and the defendant shall not thereafter be eligible to obtain a license.

(2) If a person is prosecuted under this subdivision, that person may not be prosecuted under any other law if the prosecution would be based upon the same set of facts as the prosecution under this subdivision.

(g) A farm labor contractor, a person contracted by a farm labor contractor who is acting in the capacity of a farm labor contractor, or an employer of a farm labor contractor is subject to Section 98.6 and 1102.5.

(Amended by Stats. 2001, Ch. 157, Sec. 1. Effective January 1, 2002.)



1695.8

(a) No person whose license was suspended, revoked, or denied renewal by the Labor Commissioner shall perform any activity or service specified in subdivision (b) of Section 1682 or in Section 1682.3 to, for, or under the direction of a farm labor contractor, whether as an employee, independent contractor, or otherwise, for three years after the license is suspended, revoked, or denied renewal, or until the license is reinstated, whichever first occurs.

(b) No farm labor contractor shall knowingly contract with or use any person specified in subdivision (a), whether as an employee, independent contractor, or otherwise, to perform an activity or service specified in subdivision (b) of Section 1682 or in Section 1682.3 for three years after the license of the person is suspended, revoked, or denied renewal, or until the license is reinstated, whichever first occurs.

(Added by Stats. 2001, Ch. 157, Sec. 2. Effective January 1, 2002.)



1695.9

Any person contracted by a farm labor contractor who is acting in the capacity of a farm labor contractor shall first provide to the farm labor contractor a copy of his or her current valid state license. A farm labor contractor is responsible for ensuring that every person who is performing farm labor contracting activities on behalf of the farm labor contractor has obtained a farm labor contractor license as required by Section 1683 prior to the person s engagement in any activity described in subdivision (b) of Section 1682. A farm labor contractor who utilizes the services of another farm labor contractor who is not his or her employee shall also comply with the provisions of this chapter. The farm labor contractor is responsible for any violations of this chapter committed by his or her employee, whether or not the employee has registered as required by this chapter. The farm labor contractor shall keep a copy of the license or licenses for a period of three years following the termination of the contract or agreement.

(Added by Stats. 2001, Ch. 157, Sec. 3. Effective January 1, 2002.)



1696

No licensee shall:

(1) Make any misrepresentation or false statement in his application for a license.

(2) Make or cause to be made, to any person, any false, fraudulent, or misleading representation, or publish or circulate or cause to be published or circulated any false, fraudulent, or misleading information concerning the terms or conditions or existence of employment at any place or places, or by any person or persons, or of any individual or individuals.

(3) Send or transport any worker to any place where the labor contractor knows a strike or lockout exists, without notifying the worker that such conditions exist.

(4) Do any act in his capacity as a farm labor contractor, or cause any act to be done, which constitutes a crime involving moral turpitude, or the effect of which causes any act to be done which constitutes a crime involving moral turpitude under any law of the State of California.

(Added by Stats. 1951, Ch. 1746.)



1696.2

All vehicles used by a licensee for the transportation of individuals in his operations as a farm labor contractor shall have displayed prominently at the entrance of such vehicle the name of the farm labor contractor and the number of his license as issued by the Labor Commissioner pursuant to this chapter.

(Added by Stats. 1957, Ch. 1705.)



1696.3

Any farm labor contractor or person employed by a farm labor contractor who operates a bus or truck in the transportation of individuals in connection with the business, activities, or operations of a farm labor contractor shall be licensed as required by Section 12519 of the Vehicle Code.

(Amended by Stats. 1963, Ch. 209.)



1696.4

(a) All vehicles defined in Section 322 of the Vehicle Code, including those described in Section 1696.3, used by a farm labor contractor for the transportation of individuals in his or her operations as a farm labor contractor, including, but not limited to, vehicles not owned by that contractor, shall be registered with the Labor Commissioner. The registration shall include the name of the owner and driver of the vehicle, and the license number and description of the vehicle. The Labor Commissioner shall require, as a condition of registration, that the farm labor contractor submit evidence showing that the contractor has in effect an insurance policy applicable to the vehicle, as required by Section 1695.

(b) Commencing on April 1, 2000, and quarterly thereafter, the Labor Commissioner shall provide the Commissioner of the California Highway Patrol with a list of all vehicles registered pursuant to subdivision (a).

(Amended by Stats. 1999, Ch. 556, Sec. 1. Effective September 29, 1999.)



1696.5

Every licensee shall, at the time of each payment of wages, which shall be not less often than once every week as required by Section 205 of this code, furnish each of the workers employed by him either as a detachable part of the check, draft, or voucher paying the employee s wages, or separately, an itemized statement in writing showing in detail each and every deduction made from such wages.

(Amended by Stats. 1976, Ch. 1041.)



1696.6

(a) No licensee shall recruit or solicit and transport an employee for farmwork unless he has first obtained, either orally or in writing, a bona fide order for such employment.

(b) Any farm labor contractor who recruits or solicits a farmworker without a bona fide order and induces him to be transported to a proposed jobsite and does not then provide employment for him shall pay wages to such farmworker at the agreed rate of pay for the job to which he was being transported and for the elapsed time from the point of departure with return to the same place.

(Added by Stats. 1965, Ch. 1979.)



1696.8

(a) The director shall establish a Farm Labor Contractor Enforcement Unit. The unit shall develop a program to provide technical assistance to a district attorney s office that establishes a local farm labor contractor enforcement unit. A local farm labor contractor enforcement unit established pursuant to this section shall, whenever possible, coordinate its enforcement efforts with the Rural Crime Prevention Program in its jurisdiction, if any, established pursuant to Section 14171 of the Penal Code. Any funds appropriated to the department for purposes of this section shall be administered and allocated by the director.

(b) A local farm labor contractor enforcement unit that receives technical assistance pursuant to this section shall concentrate enhanced prosecution efforts and resources on the prosecution of farm labor contractors who violate a state law regulating wages. For purposes of this subdivision, enhanced prosecution efforts and resources include, but are not limited to, all of the following:

(1) Vertical prosecutorial representation, whereby the prosecutor who makes the initial filing or appearance performs all subsequent court appearances on a particular case through its conclusion, including the sentencing phase.

(2) Assignment of highly qualified investigators and prosecutors to farm labor enforcement cases.

(3) Significant reduction of caseloads for investigators and prosecutors assigned to farm labor enforcement cases.

(Added by Stats. 2001, Ch. 157, Sec. 4. Effective January 1, 2002.)



1697

(a) Any person who violates this chapter, or who causes or induces another to violate this chapter, is guilty of a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000), or imprisonment in the county jail for not more than six months, or both.

(b) Any employee aggrieved by any violation of this chapter, other than acts and conduct also proscribed by Sections 1153, 1154, and 1155, may do all of the following:

(1) Bring a civil action for injunctive relief or damages, or both, against a farm labor contractor or unlicensed farm labor contractor who violates this chapter and, upon prevailing, shall recover reasonable attorney s fees.

(2) Enforce the liability on the farm labor contractor s bond.

(c) Any farm labor contractor who engages in farm labor contracting activities after his or her license has been suspended or revoked is guilty of an offense punishable by a fine of not less than one thousand dollars ($1,000) and not more than five thousand dollars ($5,000), or by imprisonment for not less than six months and not more than one year, or both.

(Amended by Stats. 1988, Ch. 1000, Sec. 5.)



1697.1

(a) No person shall make, or cause to be made, false, fraudulent, or misleading representations that employment in the growing or producing of farm products, or an employee benefit related to that employment, will be jeopardized unless an individual or his or her family members pay a fee or other thing of value for transportation by that person to or from the business or worksite of an employer.

(b) Any person who violates this section, or who causes or induces another to violate this section, is guilty of a misdemeanor punishable by a fine of not more than five thousand dollars ($5,000) and not less than five hundred dollars ($500), or imprisonment in the county jail for not more than 30 days, or both.

(c) Any individual claiming to be aggrieved by a violation of this section may bring a civil action for injunctive relief, damages, or both. If the court finds that the defendant has violated this section, it shall award actual damages, plus an amount equal to treble the amount of actual damages, or five hundred dollars ($500) per violation, whichever is greater. The court shall also grant a prevailing plaintiff reasonable attorneys fees and costs.

(d) Any other party who, upon information and belief, claims a violation of this section has been committed may bring a civil action for injunctive relief on behalf of the general public and, upon prevailing, shall recover reasonable attorneys fees and costs.

(Added by Stats. 1989, Ch. 476, Sec. 1.)



1697.2

Actions brought under this chapter shall be set for trial at the earliest possible date, and shall take precedence over all other cases, except older matters of the same character and matters to which special precedence may be given by law.

(Added by Stats. 1988, Ch. 1000, Sec. 6.)



1697.3

Upon the final determination of the Labor Commissioner that a grower, a farm labor contractor, or person acting in the capacity of a farm labor contractor has failed to pay wages to its employees, the grower, farm labor contractor, or person acting in the capacity of a farm labor contractor shall immediately pay those wages. If payment is not made within 30 days of the final determination, the Labor Commissioner shall forward the matter for consideration of prosecution to the local district attorney s office.

(Added by Stats. 2001, Ch. 157, Sec. 5. Effective January 1, 2002.)



1698

All fines collected for violations of this chapter shall be paid into the Farmworker Remedial Account and shall be available, upon appropriation, for purposes of this chapter. Of the moneys collected for licenses issued pursuant to this chapter, one hundred fifty dollars ($150) of each annual license fee shall be deposited in the Farmworker Remedial Account pursuant to paragraph (4) of subdivision (a) of Section 1684, three hundred fifty dollars ($350) of each annual license fee shall be expended by the Labor Commissioner to fund the Farm Labor Contractor Enforcement Unit and the Farm Labor Contractor License Verification Unit, both within the department, and the remaining money shall be paid into the State Treasury and credited to the General Fund.

(Amended by Stats. 2006, Ch. 69, Sec. 23. Effective July 12, 2006.)



1698.1

No licensee shall sell, transfer or give away any interest in or the right to participate in the profits of said licensee s business without the written consent of the Labor Commissioner. A violation of this section shall constitute a misdemeanor, and shall be punishable by a fine of not less than two hundred dollars ($200) nor more than two thousand dollars ($2,000), or imprisonment for not more than 60 days, or both.

(Amended by Stats. 2000, Ch. 917, Sec. 7. Effective January 1, 2001.)



1698.2

No licensee shall knowingly issue a contract for employment containing any term or condition which, if complied with, would be in violation of law, or attempt to fill an order for help to be employed in violation of law.

(Added by Stats. 1967, Ch. 1505.)



1698.3

No licensee shall accept a fee from any applicant for employment, or send any applicant for employment without having obtained orally or in writing, a bona fide order therefor, and in no case shall such licensee accept, directly or indirectly, a registration fee of any kind.

(Added by Stats. 1967, Ch. 1505.)



1698.4

No licensee shall send or cause to be sent, any woman or minor under the age of 18 years, as an employee to any house of ill fame, to any house or place of amusement for immoral purpose, to places resorted to for the purposes of prostitution, or to gambling houses, the character of which places the licensee could have ascertained upon reasonable inquiry.

(Amended by Stats. 1972, Ch. 271.)



1698.5

No licensee shall send any minor to any saloon or place where intoxicating liquors are sold to be consumed on the premises.

(Amended by Stats. 1972, Ch. 579.)



1698.6

No licensee shall knowingly permit any persons of bad character, prostitutes, gamblers, intoxicated persons, or procurers to frequent his premises.

(Added by Stats. 1967, Ch. 1505.)



1698.7

No licensee shall accept any application for employment made by or on behalf of any child, or shall place or assist in placing any such child in any employment whatever in violation of Part 4 (commencing with Section 1171) of this division.

(Added by Stats. 1967, Ch. 1505.)



1698.8

No licensee shall divide fees with an employer, an agent or other employee of an employer or person to whom help is furnished.

(Added by Stats. 1967, Ch. 1505.)



1698.9

A farm labor contractor successor to any predecessor farm labor contractor that owed wages or penalties to a former employee of the predecessor, whether the predecessor was a licensee under this chapter or not, is liable for those wages and penalties, if the successor farm labor contractor meets one or more of the following criteria:

(a) Uses substantially the same facilities or workforce to offer substantially the same services as the predecessor farm labor contractor. A farm labor contractor that has operated with a valid license for at least the preceding three years shall have an affirmative defense to liability under this subdivision for using substantially the same workforce, if all of the following apply:

(1) The individuals in the workforce were not referred or supplied for employment by the predecessor farm labor contractor to the licensed farm labor contractor asserting this defense.

(2) The licensed farm labor contractor asserting the defense has not had any interest in, or connection with, the operation, ownership, management, or control of the business of the predecessor farm labor contractor within the preceding three years.

(3) The licensed farm labor contractor asserting the defense has not been determined to have violated any provision of the Labor Code within the preceding three years.

(b) Shares in the ownership, management, control of the workforce, or interrelations of business operations with the predecessor farm labor contractor.

(c) Employs in a managerial capacity any person who directly or indirectly controlled the wages, hours, or working conditions of the employees owed wages or penalties by the predecessor farm labor contractor.

(d) Is an immediate family member of any owner, partner, officer, licensee, or director of the predecessor farm labor contractor or of any person who had a financial interest in the predecessor farm labor contractor. As used in this section, immediate family member means a spouse, parent, sibling, child, uncle, aunt, niece, nephew, or grandparent.

(Added by Stats. 2013, Ch. 715, Sec. 1. Effective January 1, 2014.)



1699

The Labor Commissioner may, in accordance with the provisions of Chapter 4.5 (commencing with Section 11371), Part 1, Division 3, Title 2 of the Government Code, adopt, amend, and repeal such rules and regulations as are reasonably necessary for the purpose of enforcing and administering this chapter and as are not inconsistent with this chapter.

(Amended by Stats. 1967, Ch. 125.)






CHAPTER 4. Talent Agencies

ARTICLE 1. Scope and Definitions

1700

As used in this chapter, person means any individual, company, society, firm, partnership, association, corporation, limited liability company, manager, or their agents or employees.

(Amended by Stats. 1994, Ch. 1010, Sec. 184. Effective January 1, 1995.)



1700.1

As used in this chapter:

(a) Theatrical engagement means any engagement or employment of a person as an actor, performer, or entertainer in a circus, vaudeville, theatrical, or other entertainment, exhibition, or performance.

(b) Motion picture engagement means any engagement or employment of a person as an actor, actress, director, scenario, or continuity writer, camera man, or in any capacity concerned with the making of motion pictures.

(c) Emergency engagement means an engagement which has to be performed within 24 hours from the time when the contract for such engagement is made.

(Added by Stats. 1959, Ch. 888.)



1700.2

(a) As used in this chapter, fee means any of the following:

(1) Any money or other valuable consideration paid or promised to be paid for services rendered or to be rendered by any person conducting the business of a talent agency under this chapter.

(2) Any money received by any person in excess of that which has been paid out by him or her for transportation, transfer of baggage, or board and lodging for any applicant for employment.

(3) The difference between the amount of money received by any person who furnished employees, performers, or entertainers for circus, vaudeville, theatrical, or other entertainments, exhibitions, or performances, and the amount paid by him or her to the employee, performer, or entertainer.

(b) As used in this chapter, registration fee means any charge made, or attempted to be made, to an artist for any of the following purposes:

(1) Registering or listing an applicant for employment in the entertainment industry.

(2) Letter writing.

(3) Photographs, film strips, video tapes, or other reproductions of the applicant.

(4) Costumes for the applicant.

(5) Any activity of a like nature.

(Amended by Stats. 1986, Ch. 488, Sec. 1.)



1700.3

As used in this chapter:

(a) License means a license issued by the Labor Commissioner to carry on the business of a talent agency under this chapter.

(b) Licensee means a talent agency which holds a valid, unrevoked, and unforfeited license under this chapter.

(Added by Stats. 1978, Ch. 1382.)



1700.4

(a) Talent agency means a person or corporation who engages in the occupation of procuring, offering, promising, or attempting to procure employment or engagements for an artist or artists, except that the activities of procuring, offering, or promising to procure recording contracts for an artist or artists shall not of itself subject a person or corporation to regulation and licensing under this chapter. Talent agencies may, in addition, counsel or direct artists in the development of their professional careers.

(b) Artists means actors and actresses rendering services on the legitimate stage and in the production of motion pictures, radio artists, musical artists, musical organizations, directors of legitimate stage, motion picture and radio productions, musical directors, writers, cinematographers, composers, lyricists, arrangers, models, and other artists and persons rendering professional services in motion picture, theatrical, radio, television and other entertainment enterprises.

(Amended by Stats. 1986, Ch. 488, Sec. 2.)






ARTICLE 2. Licenses

1700.5

No person shall engage in or carry on the occupation of a talent agency without first procuring a license therefor from the Labor Commissioner. The license shall be posted in a conspicuous place in the office of the licensee. The license number shall be referred to in any advertisement for the purpose of the solicitation of talent for the talent agency.

Licenses issued for talent agencies prior to the effective date of this chapter shall not be invalidated thereby, but renewals of those licenses shall be obtained in the manner prescribed by this chapter.

(Amended by Stats. 1989, Ch. 480, Sec. 1.)



1700.6

A written application for a license shall be made to the Labor Commissioner in the form prescribed by him or her and shall state:

(a) The name and address of the applicant.

(b) The street and number of the building or place where the business of the talent agency is to be conducted.

(c) The business or occupation engaged in by the applicant for at least two years immediately preceding the date of application.

(d) If the applicant is other than a corporation, the names and addresses of all persons, except bona fide employees on stated salaries, financially interested, either as partners, associates, or profit sharers, in the operation of the talent agency in question, together with the amount of their respective interests.

If the applicant is a corporation, the corporate name, the names, residential addresses, and telephone numbers of all officers of the corporation, the names of all persons exercising managing responsibility in the applicant or licensee s office, and the names and addresses of all persons having a financial interest of 10 percent or more in the business and the percentage of financial interest owned by those persons.

The application shall be accompanied by two sets of fingerprints of the applicant and affidavits of at least two reputable residents of the city or county in which the business of the talent agency is to be conducted who have known, or been associated with, the applicant for two years, that the applicant is a person of good moral character or, in the case of a corporation, has a reputation for fair dealing.

(Amended by Stats. 1986, Ch. 488, Sec. 3.)



1700.7

Upon receipt of an application for a license the Labor Commissioner may cause an investigation to be made as to the character and responsibility of the applicant and of the premises designated in such application as the place in which it is proposed to conduct the business of the talent agency.

(Amended by Stats. 1978, Ch. 1382.)



1700.8

The commissioner upon proper notice and hearing may refuse to grant a license. The proceedings shall be conducted in accordance with Chapter 5 (commencing at Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code and the commissioner shall have all the power granted therein.

(Added by Stats. 1959, Ch. 888.)



1700.9

No license shall be granted to conduct the business of a talent agency:

(a) In a place that would endanger the health, safety, or welfare of the artist.

(b) To a person whose license has been revoked within three years from the date of application.

(Amended by Stats. 1986, Ch. 488, Sec. 4.)



1700.10

The license when first issued shall run to the next birthday of the applicant, and each license shall then be renewed within the 30 days preceding the licensee s birthday and shall run from birthday to birthday. In case the applicant is a partnership, such license shall be renewed within the 30 days preceding the birthday of the oldest partner. If the applicant is a corporation, such license shall be renewed within the 30 days preceding the anniversary of the date the corporation was lawfully formed. Renewal shall require the filing of an application for renewal, a renewal bond, and the payment of the annual license fee, but the Labor Commissioner may demand that a new application or new bond be submitted.

If the applicant or licensee desires, in addition, a branch office license, he shall file an application in accordance with the provisions of this section as heretofore set forth.

(Repealed and added by Stats. 1978, Ch. 1382.)



1700.11

All applications for renewal shall state the names and addresses of all persons, except bona fide employees on stated salaries, financially interested either as partners, associates or profit sharers, in the operation of the business of the talent agency.

(Amended by Stats. 1978, Ch. 1382.)



1700.12

A filing fee of twenty-five dollars ($25) shall be paid to the Labor Commissioner at the time the application for issuance of a talent agency license is filed.

In addition to the filing fee required for application for issuance of a talent agency license, every talent agency shall pay to the Labor Commissioner annually at the time a license is issued or renewed:

(a) A license fee of two hundred twenty-five dollars ($225).

(b) Fifty dollars ($50) for each branch office maintained by the talent agency in this state.

(Amended by Stats. 1983, Ch. 323, Sec. 61. Effective July 1, 1983.)



1700.13

A filing fee of twenty-five dollars ($25) shall be paid to the Labor Commissioner at the time application for consent to the transfer or assignment of a talent agency license is made but no license fee shall be required upon the assignment or transfer of a license.

The location of a talent agency shall not be changed without the written consent of the Labor Commissioner.

(Amended by Stats. 1978, Ch. 1382.)



1700.14

Whenever an application for a license or renewal is made, and application processing pursuant to this chapter has not been completed, the Labor Commissioner may, at his or her discretion, issue a temporary or provisional license valid for a period not exceeding 90 days, and subject, where appropriate, to the automatic and summary revocation by the Labor Commissioner. Otherwise, the conditions for issuance or renewal shall meet the requirements of Section 1700.6.

(Added by Stats. 1984, Ch. 557, Sec. 3.)



1700.15

A talent agency shall also deposit with the Labor Commissioner, prior to the issuance or renewal of a license, a surety bond in the penal sum of fifty thousand dollars ($50,000).

(Amended by Stats. 2005, Ch. 46, Sec. 1. Effective January 1, 2006.)



1700.16

Such surety bonds shall be payable to the people of the State of California, and shall be conditioned that the person applying for the license will comply with this chapter and will pay all sums due any individual or group of individuals when such person or his representative or agent has received such sums, and will pay all damages occasioned to any person by reason of misstatement, misrepresentation, fraud, deceit, or any unlawful acts or omissions of the licensed talent agency, or its agents or employees, while acting within the scope of their employment.

(Amended by Stats. 1978, Ch. 1382.)



1700.18

All moneys collected for licenses and all fines collected for violations of the provisions of this chapter shall be paid into the State Treasury and credited to the General Fund.

(Added by Stats. 1959, Ch. 888.)



1700.19

Each license shall contain all of the following:

(a) The name of the licensee.

(b) A designation of the city, street, and number of the premises in which the licensee is authorized to carry on the business of a talent agency.

(c) The number and date of issuance of the license.

(Amended by Stats. 1986, Ch. 488, Sec. 6.)



1700.20

No license shall protect any other than the person to whom it is issued nor any places other than those designated in the license. No license shall be transferred or assigned to any person unless written consent is obtained from the Labor Commissioner.

(Added by Stats. 1959, Ch. 888.)



1700.20a

The Labor Commissioner may issue to a person eligible therefor a certificate of convenience to conduct the business of a talent agency where the person licensed to conduct such talent agency business has died or has had a conservator of the estate appointed by a court of competent jurisdiction. Such a certificate of convenience may be denominated an estate certificate of convenience.

(Amended by Stats. 1979, Ch. 730.)



1700.20b

To be eligible for a certificate of convenience, a person shall be either:

(a) The executor or administrator of the estate of a deceased person licensed to conduct the business of a talent agency.

(b) If no executor or administrator has been appointed, the surviving spouse or heir otherwise entitled to conduct the business of such deceased licensee.

(c) The conservator of the estate of a person licensed to conduct the business of a talent agency.

Such estate certificate of convenience shall continue in force for a period of not to exceed 90 days, and shall be renewable for such period as the Labor Commissioner may deem appropriate, pending the disposal of the talent agency license or the procurement of a new license under the provisions of this chapter.

(Amended by Stats. 1979, Ch. 730.)



1700.21

The Labor Commissioner may revoke or suspend any license when it is shown that any of the following occur:

(a) The licensee or his or her agent has violated or failed to comply with any of the provisions of this chapter.

(b) The licensee has ceased to be of good moral character.

(c) The conditions under which the license was issued have changed or no longer exist.

(d) The licensee has made any material misrepresentation or false statement in his or her application for a license.

(Amended by Stats. 1986, Ch. 488, Sec. 7.)



1700.22

Before revoking or suspending any license, the Labor Commissioner shall afford the holder of such license an opportunity to be heard in person or by counsel. The proceedings shall be conducted in accordance with Chapter 5 (commencing at Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all the powers granted therein.

(Added by Stats. 1959, Ch. 888.)






ARTICLE 3. Operation and Management

1700.23

Every talent agency shall submit to the Labor Commissioner a form or forms of contract to be utilized by such talent agency in entering into written contracts with artists for the employment of the services of such talent agency by such artists, and secure the approval of the Labor Commissioner thereof. Such approval shall not be withheld as to any proposed form of contract unless such proposed form of contract is unfair, unjust and oppressive to the artist. Each such form of contract, except under the conditions specified in Section 1700.45, shall contain an agreement by the talent agency to refer any controversy between the artist and the talent agency relating to the terms of the contract to the Labor Commissioner for adjustment. There shall be printed on the face of the contract in prominent type the following: This talent agency is licensed by the Labor Commissioner of the State of California.

(Amended by Stats. 1978, Ch. 1382.)



1700.24

Every talent agency shall file with the Labor Commissioner a schedule of fees to be charged and collected in the conduct of that occupation, and shall also keep a copy of the schedule posted in a conspicuous place in the office of the talent agency. Changes in the schedule may be made from time to time, but no fee or change of fee shall become effective until seven days after the date of filing thereof with the Labor Commissioner and until posted for not less than seven days in a conspicuous place in the office of the talent agency.

(Amended by Stats. 1986, Ch. 488, Sec. 8.)



1700.25

(a) A licensee who receives any payment of funds on behalf of an artist shall immediately deposit that amount in a trust fund account maintained by him or her in a bank or other recognized depository. The funds, less the licensee s commission, shall be disbursed to the artist within 30 days after receipt. However, notwithstanding the preceding sentence, the licensee may retain the funds beyond 30 days of receipt in either of the following circumstances:

(1) To the extent necessary to offset an obligation of the artist to the talent agency that is then due and owing.

(2) When the funds are the subject of a controversy pending before the Labor Commissioner under Section 1700.44 concerning a fee alleged to be owed by the artist to the licensee.

(b) A separate record shall be maintained of all funds received on behalf of an artist and the record shall further indicate the disposition of the funds.

(c) If disputed by the artist and the dispute is referred to the Labor Commissioner, the failure of a licensee to disburse funds to an artist within 30 days of receipt shall constitute a controversy within the meaning of Section 1700.44.

(d) Any funds specified in subdivision (a) that are the subject of a controversy pending before the Labor Commissioner under Section 1700.44 shall be retained in the trust fund account specified in subdivision (a) and shall not be used by the licensee for any purpose until the controversy is determined by the Labor Commissioner or settled by the parties.

(e) If the Labor Commissioner finds, in proceedings under Section 1700.44, that the licensee s failure to disburse funds to an artist within the time required by subdivision (a) was a willful violation, the Labor Commissioner may, in addition to other relief under Section 1700.44, order the following:

(1) Award reasonable attorney s fees to the prevailing artist.

(2) Award interest to the prevailing artist on the funds wrongfully withheld at the rate of 10 percent per annum during the period of the violation.

(f) Nothing in subdivision (c), (d), or (e) shall be deemed to supersede Section 1700.45 or to affect the enforceability of a contractual arbitration provision meeting the criteria of Section 1700.45.

(Amended by Stats. 1994, Ch. 1032, Sec. 1. Effective January 1, 1995.)



1700.26

Every talent agency shall keep records in a form approved by the Labor Commissioner, in which shall be entered all of the following:

(1) The name and address of each artist employing the talent agency.

(2) The amount of fee received from the artist.

(3) The employments secured by the artist during the term of the contract between the artist and the talent agency, and the amount of compensation received by the artists pursuant thereto.

(4) Any other information which the Labor Commissioner requires.

No talent agency, its agent or employees, shall make any false entry in any records.

(Amended by Stats. 1986, Ch. 488, Sec. 11.)



1700.27

All books, records, and other papers kept pursuant to this chapter by any talent agency shall be open at all reasonable hours to the inspection of the Labor Commissioner and his agents. Every talent agency shall furnish to the Labor Commissioner upon request a true copy of such books, records, and papers or any portion thereof, and shall make such reports as the Labor Commissioner prescribes.

(Amended by Stats. 1978, Ch. 1382.)



1700.28

Every talent agency shall post in a conspicuous place in the office of such talent agency a printed copy of this chapter and of such other statutes as may be specified by the Labor Commissioner. Such copies shall also contain the name and address of the officer charged with the enforcement of this chapter. The Labor Commissioner shall furnish to talent agencies printed copies of any statute required to be posted under the provisions of this section.

(Amended by Stats. 1978, Ch. 1382.)



1700.29

The Labor Commissioner may, in accordance with the provisions of Chapter 4 (commencing at Section 11370), Part 1, Division 3, Title 2 of the Government Code, adopt, amend, and repeal such rules and regulations as are reasonably necessary for the purpose of enforcing and administering this chapter and as are not inconsistent with this chapter.

(Added by Stats. 1959, Ch. 888.)



1700.30

No talent agency shall sell, transfer, or give away to any person other than a director, officer, manager, employee, or shareholder of the talent agency any interest in or the right to participate in the profits of the talent agency without the written consent of the Labor Commissioner.

(Amended by Stats. 1986, Ch. 488, Sec. 12.)



1700.31

No talent agency shall knowingly issue a contract for employment containing any term or condition which, if complied with, would be in violation of law, or attempt to fill an order for help to be employed in violation of law.

(Amended by Stats. 1978, Ch. 1382.)



1700.32

No talent agency shall publish or cause to be published any false, fraudulent, or misleading information, representation, notice, or advertisement. All advertisements of a talent agency by means of cards, circulars, or signs, and in newspapers and other publications, and all letterheads, receipts, and blanks shall be printed and contain the licensed name and address of the talent agency and the words talent agency. No talent agency shall give any false information or make any false promises or representations concerning an engagement or employment to any applicant who applies for an engagement or employment.

(Amended by Stats. 1978, Ch. 1382.)



1700.33

No talent agency shall send or cause to be sent, any artist to any place where the health, safety, or welfare of the artist could be adversely affected, the character of which place the talent agency could have ascertained upon reasonable inquiry.

(Amended by Stats. 1986, Ch. 488, Sec. 13.)



1700.34

No talent agency shall send any minor to any saloon or place where intoxicating liquors are sold to be consumed on the premises.

(Amended by Stats. 1978, Ch. 1382.)



1700.35

No talent agency shall knowingly permit any persons of bad character, prostitutes, gamblers, intoxicated persons, or procurers to frequent, or be employed in, the place of business of the talent agency.

(Amended by Stats. 1978, Ch. 1382.)



1700.36

No talent agency shall accept any application for employment made by or on behalf of any minor, as defined by subdivision (c) of Section 1286, or shall place or assist in placing any such minor in any employment whatever in violation of Part 4 (commencing with Section 1171).

(Amended by Stats. 1983, Ch. 142, Sec. 100.)



1700.37

A minor cannot disaffirm a contract, otherwise valid, entered into during minority, either during the actual minority of the minor entering into such contract or at any time thereafter, with a duly licensed talent agency as defined in Section 1700.4 to secure him engagements to render artistic or creative services in motion pictures, television, the production of phonograph records, the legitimate or living stage, or otherwise in the entertainment field including, but without being limited to, services as an actor, actress, dancer, musician, comedian, singer, or other performer or entertainer, or as a writer, director, producer, production executive, choreographer, composer, conductor or designer, the blank form of which has been approved by the Labor Commissioner pursuant to Section 1700.23, where such contract has been approved by the superior court of the county where such minor resides or is employed.

Such approval may be given by the superior court on the petition of either party to the contract after such reasonable notice to the other party thereto as may be fixed by said court, with opportunity to such other party to appear and be heard.

(Amended by Stats. 1978, Ch. 1382.)



1700.38

No talent agency shall knowingly secure employment for an artist in any place where a strike, lockout, or other labor trouble exists, without notifying the artist of such conditions.

(Amended by Stats. 1978, Ch. 1382.)



1700.39

No talent agency shall divide fees with an employer, an agent or other employee of an employer.

(Amended by Stats. 1978, Ch. 1382.)



1700.40

(a) No talent agency shall collect a registration fee. In the event that a talent agency shall collect from an artist a fee or expenses for obtaining employment for the artist, and the artist shall fail to procure the employment, or the artist shall fail to be paid for the employment, the talent agency shall, upon demand therefor, repay to the artist the fee and expenses so collected. Unless repayment thereof is made within 48 hours after demand therefor, the talent agency shall pay to the artist an additional sum equal to the amount of the fee.

(b) No talent agency may refer an artist to any person, firm, or corporation in which the talent agency has a direct or indirect financial interest for other services to be rendered to the artist, including, but not limited to, photography, audition tapes, demonstration reels or similar materials, business management, personal management, coaching, dramatic school, casting or talent brochures, agency-client directories, or other printing.

(c) No talent agency may accept any referral fee or similar compensation from any person, association, or corporation providing services of any type expressly set forth in subdivision (b) to an artist under contract with the talent agency.

(Amended by Stats. 1994, Ch. 1032, Sec. 2. Effective January 1, 1995.)



1700.41

In cases where an artist is sent by a talent agency beyond the limits of the city in which the office of such talent agency is located upon the representation of such talent agency that employment of a particular type will there be available for the artist and the artist does not find such employment available, such talent agency shall reimburse the artist for any actual expenses incurred in going to and returning from the place where the artist has been so sent unless the artist has been otherwise so reimbursed.

(Amended by Stats. 1978, Ch. 1382.)



1700.44

(a) In cases of controversy arising under this chapter, the parties involved shall refer the matters in dispute to the Labor Commissioner, who shall hear and determine the same, subject to an appeal within 10 days after determination, to the superior court where the same shall be heard de novo. To stay any award for money, the party aggrieved shall execute a bond approved by the superior court in a sum not exceeding twice the amount of the judgment. In all other cases the bond shall be in a sum of not less than one thousand dollars ($1,000) and approved by the superior court.

The Labor Commissioner may certify without a hearing that there is no controversy within the meaning of this section if he or she has by investigation established that there is no dispute as to the amount of the fee due. Service of the certification shall be made upon all parties concerned by registered or certified mail with return receipt requested and the certification shall become conclusive 10 days after the date of mailing if no objection has been filed with the Labor Commissioner during that period.

(b) Notwithstanding any other provision of law to the contrary, failure of any person to obtain a license from the Labor Commissioner pursuant to this chapter shall not be considered a criminal act under any law of this state.

(c) No action or proceeding shall be brought pursuant to this chapter with respect to any violation which is alleged to have occurred more than one year prior to commencement of the action or proceeding.

(d) It is not unlawful for a person or corporation which is not licensed pursuant to this chapter to act in conjunction with, and at the request of, a licensed talent agency in the negotiation of an employment contract.

(Amended by Stats. 1986, Ch. 488, Sec. 15.)



1700.45

Notwithstanding Section 1700.44, a provision in a contract providing for the decision by arbitration of any controversy under the contract or as to its existence, validity, construction, performance, nonperformance, breach, operation, continuance, or termination, shall be valid:

(a) If the provision is contained in a contract between a talent agency and a person for whom the talent agency under the contract undertakes to endeavor to secure employment, or

(b) If the provision is inserted in the contract pursuant to any rule, regulation, or contract of a bona fide labor union regulating the relations of its members to a talent agency, and

(c) If the contract provides for reasonable notice to the Labor Commissioner of the time and place of all arbitration hearings, and

(d) If the contract provides that the Labor Commissioner or his or her authorized representative has the right to attend all arbitration hearings.

Except as otherwise provided in this section, any arbitration shall be governed by the provisions of Title 9 (commencing with Section 1280) of Part 3 of the Code of Civil Procedure.

If there is an arbitration provision in a contract, the contract need not provide that the talent agency agrees to refer any controversy between the applicant and the talent agency regarding the terms of the contract to the Labor Commissioner for adjustment, and Section 1700.44 shall not apply to controversies pertaining to the contract.

A provision in a contract providing for the decision by arbitration of any controversy arising under this chapter which does not meet the requirements of this section is not made valid by Section 1281 of the Code of Civil Procedure.

(Amended by Stats. 1986, Ch. 488, Sec. 16.)



1700.47

It shall be unlawful for any licensee to refuse to represent any artist on account of that artist s race, color, creed, sex, national origin, religion, or handicap.

(Repealed and added by Stats. 1986, Ch. 488, Sec. 18.)









CHAPTER 4.5. Fee-Related Talent Services

ARTICLE 1. Definitions

1701

For purposes of this chapter, the following terms have the following meanings:

(a) Artist means a person who is or seeks to become an actor, actress, model, extra, radio artist, musical artist, musical organization, director, musical director, writer, cinematographer, composer, lyricist, arranger, or other person rendering professional services in motion picture, theatrical, radio, television, Internet, print media, or other entertainment enterprises or technologies.

(b) Audition means any activity for the purpose of obtaining employment, compensated or not, as an artist whereby an artist meets with, interviews or performs before, or displays his or her talent before, any person, including a producer, a director, or a casting director, or an associate, representative, or designee of a producer, director, or casting director, who has, or is represented to have, input into the decision to select an artist for an employment opportunity. An audition may be in-person or through electronic means, live or recorded, and may include a performance or other display of the artist s promotional materials.

(c) Employment opportunity means the opportunity to obtain work as an artist, whether compensated or not.

(d) Fee means any money or other valuable consideration paid or promised to be paid by or on behalf of an artist for services rendered or to be rendered by any person conducting business under this chapter. Fee does not include the following:

(1) A fee calculated as a percentage of the income earned by the artist for his or her employment as an artist.

(2) (A)?Reimbursements for out-of-pocket costs actually incurred by the payee on behalf of the artist for services rendered or goods provided to the artist by an independent third party if all of the following conditions are met:

(i) The payee has no direct or indirect financial interest in the third party.

(ii) The payee does not accept any referral fee, kickback, or other consideration for referring the artist.

(iii) The services rendered or goods provided for the out-of-pocket costs are not, and are not represented to be, a condition for the payee to register or list the artist with the payee.

(iv) The payee maintains adequate records to establish that the amount to be reimbursed was actually advanced or owed to a third party and that the third party is not a person with whom the payee has a direct or indirect financial interest or from whom the payee receives any consideration for referring the artist. To satisfy this condition, the payee shall maintain the records for at least three years and make them available for inspection and copying within 24 hours of a written request by the Labor Commissioner, the Attorney General, a district attorney, a city attorney, or a state or local enforcement agency.

(B) A person asserting a defense based upon this paragraph has the burden of producing evidence to support the defense.

(3) Appearances, marketing, or similar activities by an artist rendered in the context of promoting that artist s career.

(4) Royalties or profit participation from work or services as an artist payable under a bona fide contractual obligation.

(e) Person means an individual, company, society, firm, partnership, association, corporation, limited liability company, trust, or other organization.

(f) Talent counseling service means a person who does not manage or direct the development of an artist s career and who, for a fee from, or on behalf of, an artist, provides or offers to provide, or advertises or represents itself as providing, that artist, directly or by referral to another person, with career counseling, vocational guidance, aptitude testing, or career evaluation as an artist.

(g) Talent listing service means a person who, for a fee from, or on behalf of, an artist, provides or offers to provide, or advertises or represents itself as providing, an artist, directly or by referral to another person, with any of the following:

(1) A list of one or more auditions or employment opportunities.

(2) A list of talent agents or talent managers, including an associate, representative, or designee thereof.

(3) A search, or providing the artist with the ability to perform a self-directed search, of any database for an audition or employment opportunity, or a database of talent agents or talent managers, or an associate, representative, or designee thereof.

(4) Storage or maintenance for distribution or disclosure to a person represented as offering an audition or employment opportunity, or to a talent agent, talent manager, or an associate, representative, or designee of a talent agent or talent manager, of either of the following: (A) an artist s name, photograph, Internet Web site, filmstrip, videotape, audition tape, demonstration reel, r sum , portfolio, or other reproduction or promotional material of the artist or (B) an artist s schedule of availability for an audition or employment opportunity.

(h) Talent scout means an individual employed, appointed, or authorized by a talent service, who solicits or attempts to solicit an artist for the purpose of becoming a client of the service. The principals of a service are themselves talent scouts if they solicit on behalf of the service.

(i) Talent service means a talent counseling service, a talent listing service, or a talent training service.

(j) Talent training service means a person who, for a fee from, or on behalf of, an artist, provides or offers to provide, or advertises or represents itself as providing, an artist, directly or by referral to another person, with lessons, coaching, seminars, workshops, or similar training as an artist.

(Added by Stats. 2009, Ch. 286, Sec. 3. Effective January 1, 2010.)






ARTICLE 2. Advance-Fee Talent Representation Service

1702

No person shall own, operate, or act in the capacity of an advance-fee talent representation service or advertise, solicit for, or knowingly refer a person to, an advance-fee talent representation service.

(Added by Stats. 2009, Ch. 286, Sec. 3. Effective January 1, 2010.)



1702.1

(a) Advance-fee talent representation service means a person who provides or offers to provide, or advertises or represents itself as providing, an artist, directly or by referral to another person, with one or more of the following services described below, provided that the person charges or receives a fee from or on behalf of an artist for photographs, Internet Web sites, or other reproductions or other promotional materials as an artist; lessons, coaching, seminars, workshops, or similar training for an artist; or for one or more of the following services:

(1) Procuring or attempting to procure an employment opportunity or an engagement as an artist.

(2) Procuring or attempting to procure an audition for an artist.

(3) Managing or directing the development of an artist s career.

(4) Procuring or attempting to procure a talent agent or talent manager, including an associate, representative, or designee of a talent agent or talent manager.

(b) Advance-fee talent representation service also means a person who charges or receives a fee from, or on behalf of, an artist for any product or service required for the artist to obtain, from or through the person, any of the services described in paragraphs (1) to (4), inclusive, of subdivision (a).

(Added by Stats. 2009, Ch. 286, Sec. 3. Effective January 1, 2010.)



1702.3

A person who violates Section 1702 is subject to the provisions of Article 4 (commencing with Section 1704).

(Added by Stats. 2009, Ch. 286, Sec. 3. Effective January 1, 2010.)



1702.4

This article does not apply to the following:

(a) A public educational institution.

(b) A nonprofit corporation, organized to achieve economic adjustment and civic betterment, give vocational guidance, including employment counseling services, and assist in the placement of its members or others, if all of the following conditions exist:

(1) None of the corporation s directors, officers, or employees receive any compensation other than a nominal salary for services performed for the corporation.

(2) The corporation does not charge a fee for its services, although it may request a voluntary contribution.

(3) The corporation uses any membership dues or fees solely for maintenance.

(c) A nonprofit corporation, formed in good faith for the promotion and advancement of the general professional interests of its members, that maintains a placement service principally engaged to secure employment for its members with the state or a county, city, district, or other public agency under contracts providing employment for one year or longer, or with a nonprofit corporation exempted by subdivision (b).

(d) A labor organization, as defined in Section 1117.

(e) A newspaper, bona fide newsletter, magazine, trade or professional journal, or other publication of general circulation, whether in print or on the Internet, that has as its main purpose the dissemination of news, reports, trade or professional information, or information not intended to assist in locating, securing, or procuring employment or assignments for others.

(f) A public institution.

(Added by Stats. 2009, Ch. 286, Sec. 3. Effective January 1, 2010.)






ARTICLE 3. Other Talent Services

1703

(a) Every contract and agreement between an artist and a talent service shall be in writing, in at least 10-point type, and contain all of the following provisions:

(1) The name, address, telephone number, fax number (if any), e-mail address (if any), and Internet Web site address (if any), of the talent service, the artist to whom services are to be provided, and the representative executing the contract on behalf of the talent service.

(2) A description of the services to be performed, a statement when those services are to be provided, and the duration of the contract.

(3) Evidence of compliance with applicable bonding requirements, including the name of the bonding company and the bond number, if any, and a statement that a bond in the amount of fifty thousand dollars ($50,000) must be posted with the Labor Commissioner.

(4) The amount of any fees to be charged to or collected from, or on behalf of, the artist receiving the services, and the date or dates when those fees are required to be paid.

(5) The following statements, in boldface type and in close proximity to the artist s signature:

(Name of talent service) IS A TALENT COUNSELING SERVICE, TALENT LISTING SERVICE, OR TALENT TRAINING SERVICE (whichever is applicable). THIS IS NOT A TALENT AGENCY CONTRACT. ONLY A TALENT AGENT LICENSED PURSUANT TO SECTION 1700.5 OF THE LABOR CODE MAY ENGAGE IN THE OCCUPATION OF PROCURING, OFFERING, PROMISING, OR ATTEMPTING TO PROCURE EMPLOYMENT OR ENGAGEMENTS FOR AN ARTIST. (Name of talent service) IS PROHIBITED BY LAW FROM OFFERING OR ATTEMPTING TO OBTAIN AUDITIONS OR EMPLOYMENT FOR YOU. IT MAY ONLY PROVIDE YOU WITH TRAINING, COUNSELING, OR LISTING INFORMATION (whichever is applicable). FOR MORE INFORMATION, CONSULT CHAPTER 4.5 (COMMENCING WITH SECTION 1701) OF PART 6 OF DIVISION 2 OF THE LABOR CODE. A DISPUTE ARISING OUT OF THE PERFORMANCE OF THE CONTRACT BY THE TALENT SERVICE THAT IS NOT RESOLVED TO THE SATISFACTION OF THE ARTIST SHOULD BE REFERRED TO A LOCAL CONSUMER AFFAIRS DEPARTMENT OR LOCAL LAW ENFORCEMENT, AS APPROPRIATE.

You may cancel this contract and obtain a full refund, without any penalty or obligation, if notice of cancellation is given, in writing, within 10 business days from the above date or the date on which you commence utilizing the services under the contract, whichever is longer. For purposes of this section, business days are Monday through Friday.

To cancel this contract, mail or deliver or send by facsimile transmission a signed and dated copy of the following cancellation notice or any other written notice of cancellation to (name of talent service) at (address of its place of business), fax number (if any), e-mail address (if any), and Internet Web site address (if any), NOT LATER THAN MIDNIGHT OF (date). If the contract was executed in part or in whole through the Internet, you may cancel the contract by sending the notification to: (e-mail address).

If you cancel, all fees you have paid must be refunded to you within 10 business days after delivery of the cancellation notice to the talent service.

(6) A statement conspicuously disclosing whether the artist may or may not obtain a refund after the 10-day cancellation period described in paragraph (5) has expired.

(b) Except for contracts executed over the Internet, a contract subject to this section shall be dated and signed by the artist and the representative executing the contract on behalf of the talent service. In the case of a contract executed over the Internet, the talent service shall give the artist clear and conspicuous notice of the contract terms and provide to the artist the ability to acknowledge receipt of the terms before acknowledging agreement thereto. In any dispute regarding compliance with this subdivision, the talent service shall have the burden of proving that the artist received the terms and acknowledged agreement thereto.

(c) If the talent service offers to list or display information about an artist, including a photograph, on the service s Internet Web site, or on a Web site that the talent service has authority to design or alter, the contract shall contain a notice that the talent service will remove the listing and content within 10 days of a request by the artist or, in the case of a minor, the artist s parent or guardian. The contract shall include a valid telephone number, mailing address, and e-mail address for the talent service to which a request for removal may be made.

(d) A contract between an artist and a talent service shall be contained in a single document that includes the elements set forth in this section. A contract subject to this section that does not comply with subdivisions (a) to (f), inclusive, is voidable at the election of the artist and may be canceled by the artist at any time without any penalty or obligation.

(e) (1) An artist may cancel a contract or within 10 business days from the date he or she commences utilizing the services under the contract. An artist shall notify the talent service of the cancellation for talent services within 10 business days of the date he or she executed the contract by mailing, delivering, or sending by facsimile transmission to the talent service, a signed and dated copy of the cancellation notice or any other written notice of cancellation, or by sending a notice of cancellation via the Internet if the contract was executed in part or in whole through the Internet. A talent service shall refund all fees paid by, or on behalf of, an artist within 10 business days after delivery of the cancellation notice.

(2) Unless a talent service conspicuously discloses in the contract that cancellation is prohibited after the 10-day cancellation period described in paragraph (1), an artist may cancel a contract for talent services at any time after the 10-day cancellation period by mailing, delivering, or sending by facsimile transmission to the talent service a signed and dated copy of the cancellation notice or any other written notice of cancellation, or by sending a notice of cancellation via the Internet if the contract was executed in part or in whole through the Internet. Within 10 business days after delivery of the cancellation notice, the talent service shall refund to the artist on a pro rata basis all fees paid by, or on behalf of, the artist.

(f) A contract between an artist and a talent service shall have a term of not more than one year and shall not be renewed automatically.

(g) The talent service shall maintain the address set forth in the contract for receipt of cancellation and for removal of an Internet Web site or other listing, unless it furnishes the artist with written notice of a change of address. Written notice of a change of address may be done by e-mail if the artist designates an e-mail address in the contract for purposes of receiving written notice.

(h) The talent service shall advise a person inquiring about canceling a contract to follow the written procedures for cancellation set forth in the contract.

(i) Before the artist signs a contract and before the artist or any person acting on his or her behalf becomes obligated to pay or pays any fee, the talent service shall provide a copy of the contract to the artist for the artist to keep. If the contract was executed through the Internet, the talent service may provide a copy of the contract to the artist by making it available to be downloaded and printed through the Internet.

(j) The talent service shall maintain the original executed contract on file at its place of business.

(Added by Stats. 2009, Ch. 286, Sec. 3. Effective January 1, 2010.)



1703.1

(a) Every person engaging in the business of a talent service shall keep and maintain records of the talent service business, including the following:

(1) The name and address of each artist contracting with the talent service.

(2) The amount of the fees paid by or for the artist during the term of the contract with the talent service.

(3) Records described in clause (iv) of subparagraph (A) of paragraph (2) of subdivision (d) of Section 1701.

(4) Records described in paragraph (1) of subdivision (b) of Section 1703.6.

(5) Records described in subdivision (j) of Section 1703.

(6) Records described in paragraph (1) of subdivision (a) of Section 1703.4.

(7) Records described in paragraph (2) of subdivision (a) of Section 1703.4.

(8) Records described in paragraph (2) of subdivision (c) of Section 1703.4.

(9) The name, address, date of birth, social security number, federal tax identification number, and driver s license number and state of issuance thereof, of the owner of the talent service and of the corporate officers of the talent service, if it is owned by a corporation.

(10) The legal name, principal residence address, date of birth, and driver s license number and state of issuance thereof, of every talent scout and the name each talent scout uses while soliciting artists.

(11) Any other information that the Labor Commissioner requires.

(b) All books, records, and other papers kept pursuant to this chapter by a talent service shall be open for inspection during the hours between 9 a.m. and 5 p.m., inclusive, Monday to Friday, inclusive, except legal holidays, by a peace officer or a representative from the Labor Commissioner, the Attorney General, any district attorney, or any city attorney. Every talent service shall furnish to the Labor Commissioner, a law enforcement officer, the Attorney General, any district attorney, or any city attorney, upon request, a true copy of those books, records, and papers, or any portion thereof, and shall make reports as the Labor Commissioner requires. The inspecting party shall maintain the confidentiality of any personal identifying information contained in the records maintained pursuant to this section, and shall not share, sell, or transfer the information to any third party unless it is otherwise authorized by state or federal law.

A written or verbal solicitation or advertisement for an artist to perform or demonstrate any talent for the talent service, or to appear for an interview with the talent service, shall include the following clear and conspicuous statement: This is not an audition for employment or for obtaining a talent agent or talent management.

(Added by Stats. 2009, Ch. 286, Sec. 3. Effective January 1, 2010.)



1703.3

(a) Prior to advertising or engaging in business, a talent service shall file with the Labor Commissioner a bond in the amount of fifty thousand dollars ($50,000) or a deposit in lieu of the bond pursuant to Section 995.710 of the Code of Civil Procedure. The bond shall be executed by a corporate surety qualified to do business in this state and conditioned upon compliance with this chapter. The total aggregate liability on the bond shall be limited to fifty thousand dollars ($50,000). The bond may be terminated pursuant to Section 995.440 of, or Article 13 (commencing with Section 996.310) of Chapter 2 of Title 14 of Part 2 of, the Code of Civil Procedure.

(b) The bond required by this section shall be in favor of, and payable to, the people of the State of California and shall be for the benefit of any person injured by any unlawful act, omission, or failure to provide the services of the talent service.

(c) The Labor Commissioner shall charge and collect a filing fee to cover the cost of filing the bond or deposit.

(d) (1) Whenever a deposit is made in lieu of the bond otherwise required by this section, the person asserting the claim against the deposit shall establish the claim by furnishing evidence to the Labor Commissioner of injury resulting from an unlawful act, omission, or failure to provide the services of the talent service or of a money judgment entered by a court.

(2) When a claimant has established the claim with the Labor Commissioner, the Labor Commissioner shall review and approve the claim and enter the date of the approval thereon. The claim shall be designated an approved claim.

(3) When the first claim against a particular deposit has been approved, it shall not be paid until the expiration of a period of 240 days after the date of its approval by the Labor Commissioner. Subsequent claims that are approved by the Labor Commissioner within the same 240-day period shall similarly not be paid until the expiration of that 240-day period. Upon the expiration of the 240-day period, the Labor Commissioner shall pay all approved claims from that 240-day period in full unless the deposit is insufficient, in which case every approved claim shall be paid a pro rata share of the deposit.

(4) Whenever the Labor Commissioner approves the first claim against a particular deposit after the expiration of a 240-day period, the date of approval of that claim shall begin a new 240-day period to which paragraph (3) applies with respect to any amount remaining in the deposit.

(5) After a deposit is exhausted, no further claims shall be paid by the Labor Commissioner. Claimants who have had claims paid in full or in part pursuant to paragraph (3) or (4) shall not be required to return funds received from the deposit for the benefit of other claimants.

(6) Whenever a deposit has been made in lieu of a bond, the amount of the deposit shall not be subject to attachment, garnishment, or execution with respect to an action or judgment against the assignor of the deposit, other than as to an amount as no longer needed or required for the purposes of this chapter and that would otherwise be returned to the assignor of the deposit by the Labor Commissioner.

(7) The Labor Commissioner shall return a deposit two years from the date it receives written notification from the assignor of the deposit that the assignor has ceased to engage in the business or act in the capacity of a talent service or has filed a bond pursuant to subdivision (a), provided that there are no outstanding claims against the deposit. The written notice shall include all of the following:

(A) The name, address, and telephone number of the assignor.

(B) The name, address, and telephone number of the bank at which the deposit is located.

(C) The account number of the deposit.

(D) A statement that the assignor is ceasing to engage in the business or act in the capacity of a talent service or has filed a bond with the Labor Commissioner. The Labor Commissioner shall forward an acknowledgment of receipt of the written notice to the assignor at the address indicated therein, specifying the date of receipt of the written notice and the anticipated date of release of the deposit, provided that there are then no outstanding claims against the deposit.

(8) A superior court may order the return of the deposit prior to the expiration of two years upon evidence satisfactory to the court that there are no outstanding claims against the deposit, or order the Labor Commissioner to retain the deposit for a specified period beyond the two years to resolve outstanding claims against the deposit.

(9) This subdivision applies to all deposits retained by the Labor Commissioner. The Labor Commissioner shall notify each assignor of a deposit it retains and of the applicability of this section.

(10) Compliance with Sections 1700.15 and 1700.16 of this code or Section 1812.503, 1812.510, or 1812.515 of the Civil Code shall not satisfy the requirements of this section.

(Added by Stats. 2009, Ch. 286, Sec. 3. Effective January 1, 2010.)



1703.4

(a) A talent service, its owners, directors, officers, agents, and employees shall not do any of the following:

(1) Make or cause to be made any advertisement or representation expressly or impliedly offering the opportunity for an artist to meet with or audition before any producer, director, casting director, or any associate thereof, or any other person who makes, or is represented to make, decisions for the process of hiring artists for employment as an artist, or any talent agent or talent manager, or any associate, representative, or designee thereof, unless the talent service maintains for inspection and copying written evidence of the supporting facts, including the name, business address, and job title of all persons conducting the meeting or audition, and the title of the production and the name of the production company.

(2) Make or cause to be made any advertisement or representation that any artist, whether identified or not, has obtained an audition, employment opportunity, or employment as an artist in whole or in part by use of the talent service unless the talent service maintains for inspection written evidence of the supporting facts upon which the claim is based, including the name of the artist and the approximate dates the talent service was used by the artist.

(3) Charge or attempt to charge an artist for an audition or employment opportunity.

(4) Require an artist, as a condition for using the talent service or for obtaining an additional benefit or preferential treatment from the talent service, to pay a fee for creating or providing photographs, filmstrips, videotapes, audition tapes, demonstration reels, or other reproductions of the artist, Internet Web sites, casting or talent brochures, or other promotional materials for the artist.

(5) Charge or attempt to charge an artist any fee not disclosed pursuant to paragraph (4) of subdivision (a) of Section 1703.

(6) Refer an artist to a person who charges the artist a fee for any service or any product in which the talent service, its owners, directors, officers, agents, or employees have a direct or indirect financial interest, unless the fee and the financial interest are conspicuously disclosed in a separate writing provided to the artist to keep prior to his or her execution of the contract with the talent service.

(7) Require an artist, as a condition for using a talent service or for obtaining any additional benefit or preferential treatment from the talent service, to pay a fee to any other talent service in which the talent service, its owners, directors, officers, agents, or employees have a direct or indirect financial interest.

(8) Accept any compensation or other consideration for referring an artist to any person charging the artist a fee.

(9) Fail to remove information about, or photographs of, the artist displayed on the talent service s Internet Web site, or a Web site that the service has the authority to design or alter, within 10 days of delivery of a request made by telephone, mail, facsimile transmission, or electronic mail from the artist or from a parent or guardian of the artist if the artist is a minor.

(b) A talent training service and talent counseling service and the owners, officers, directors, agents, and employees of the talent training service or talent counseling service shall not own, operate, or have a direct or indirect financial interest in a talent listing service.

(c) A talent listing service and its owners, officers, directors, agents, and employees shall not do either of the following:

(1) Own, operate, or have a direct or indirect financial interest in a talent training service or a talent counseling service.

(2) Provide a listing of an audition, job, or employment opportunity without written permission for the listing. A talent listing service shall keep and maintain a copy of all original listings; the name, business address, and business telephone number of the person granting permission to the talent listing service to use the listing; and the date the permission was granted.

(3) Make or cause to be made an advertisement or representation that includes the trademark, logo, name, word, or phrase of a company or organization, including a studio, production company, network, broadcaster, talent agency licensed pursuant to Section 1700.5, labor union, or organization as defined in Section 1117, in any manner that falsely or misleadingly suggests the endorsement, sponsorship, approval, or affiliation of a talent service.

(Added by Stats. 2009, Ch. 286, Sec. 3. Effective January 1, 2010.)



1703.5

No talent scout shall use the same name as used by any other talent scout soliciting for the same talent service, and no talent service shall permit a talent scout to use the same name as used by any other talent scout soliciting for the talent service.

(Added by Stats. 2009, Ch. 286, Sec. 3. Effective January 1, 2010.)



1703.6

This article does not apply to any of the following:

(a) An entity described in subdivisions (a), (b), (d), (e), and (f) of Section 1702.4.

(b) (1) A private educational institution established solely for educational purposes which, as a part of its curriculum, offers employment counseling to its student body and satisfies either of the following:

(A) The institution conforms to the requirements of Article 5 (commencing with Section 33190) of Chapter 2 of Part 20 of Division 2 of Title 2 of the Education Code.

(B) More than 90 percent of the students to whom instruction, training, or education is provided during any semester or other term of instruction have completed or terminated their secondary education or are beyond the age of compulsory high school attendance. A person claiming exemption under this subparagraph shall maintain adequate records to establish the age of its students, including the name, date of birth, principal residence address, principal telephone number, driver s license number and state of issuance thereof, and dates of attendance, and shall make them available for inspection and copying within 24 hours of a written request by the Labor Commissioner, the Attorney General, a district attorney, a city attorney, or a state or local law enforcement agency. The inspecting party shall maintain the confidentiality of any personal identifying information contained in the records maintained pursuant to this section, and shall not share, sell, or transfer the information to any third party unless it is otherwise authorized by state or federal law.

(2) A person claiming an exemption under this subdivision has the burden of producing evidence to establish the exemption.

(c) A psychologist or psychological corporation, licensed pursuant to Chapter 6.6 (commencing with Section 2900) of Division 2 of the Business and Professions Code, that provides psychological assessment, career or occupational counseling, or consultation and related professional services within the scope of its practice.

(d) An educational psychologist, licensed pursuant to Article 1 (commencing with Section 4980) of Chapter 13 of Division 2 of the Business and Professions Code, who provides counseling services within the scope of his or her practice.

(e) A talent listing service, if all of the following apply:

(1) A majority interest in the service is owned by one or more colleges or universities, or alumni associations affiliated therewith, and each of the colleges or universities is accredited by an accrediting agency recognized by the United States Department of Education and a member organization of the Council of Postsecondary Accreditation.

(2) The service provides services exclusively for artists who are the alumni of colleges or universities specified in paragraph (1).

(3) The service does not require, as a condition to receiving services, an applicant to have completed courses or examinations beyond the requirements for graduation from the applicant s college or university specified in paragraph (1).

(4) More than 50 percent of the annual revenues received by the service are derived from paid subscriptions of prospective employers.

(f) A public library.

(Added by Stats. 2009, Ch. 286, Sec. 3. Effective January 1, 2010.)






ARTICLE 4. Remedies

1704

A person, including, an owner, officer, director, agent, or employee of a talent service, who willfully violates any provision of this chapter is guilty of a misdemeanor. Each violation is punishable by imprisonment in a county jail for not more than one year, by a fine not exceeding ten thousand dollars ($10,000), or by both that fine and imprisonment. However, payment of restitution to an artist shall take precedence over the payment of a fine.

(Added by Stats. 2009, Ch. 286, Sec. 3. Effective January 1, 2010.)



1704.1

The Attorney General, a district attorney, or a city attorney may institute an action for a violation of this chapter, including an action to restrain and enjoin a violation.

(Added by Stats. 2009, Ch. 286, Sec. 3. Effective January 1, 2010.)



1704.2

A person who is injured by a violation of this chapter or by the breach of a contract subject to this chapter may bring an action for recovery of damages or to restrain and enjoin a violation, or both. The court shall award to a plaintiff who prevails in an action under this chapter reasonable attorney s fees and costs. The amount awarded for damages for a violation of this chapter shall be not less than three times the amount paid by the artist, or on behalf of the artist, to the talent service or the advance-fee talent representation service.

(Added by Stats. 2009, Ch. 286, Sec. 3. Effective January 1, 2010.)



1704.3

The Labor Commissioner shall use the proceeds of a bond or deposit posted by a person pursuant to this chapter to satisfy a judgment or restitution order resulting from the person s violation of a provision of this chapter, if the person fails to pay all amounts required by the judgment or restitution order.

(Added by Stats. 2009, Ch. 286, Sec. 3. Effective January 1, 2010.)






ARTICLE 5. General Provisions

1705

The provisions of this chapter are not exclusive and do not relieve a person subject to this chapter from the duty to comply with all other laws.

(Added by Stats. 2009, Ch. 286, Sec. 3. Effective January 1, 2010.)



1705.1

The remedies provided in this chapter are not exclusive and shall be in addition to any other remedies or procedures provided in any other law, including Section 17500 of the Business and Professions Code.

(Added by Stats. 2009, Ch. 286, Sec. 3. Effective January 1, 2010.)



1705.2

A waiver by an artist of the provisions of this chapter is deemed contrary to public policy and void and unenforceable. An attempt by a person or a talent service to have an artist waive his or her rights under this chapter is a violation of this chapter.

(Added by Stats. 2009, Ch. 286, Sec. 3. Effective January 1, 2010.)



1705.3

If any provision of this chapter or the application thereof to any person or circumstances is held unconstitutional, the remainder of the chapter and the application of that provision to other persons and circumstances shall not be affected thereby.

(Added by Stats. 2009, Ch. 286, Sec. 3. Effective January 1, 2010.)



1705.4

Compliance with this chapter does not satisfy and is not a substitute for the requirements mandated by any other applicable law, including the obligation to obtain a license under the Talent Agencies Act (Chapter 4 (commencing with Section 1700)), prior to procuring, offering, promising, or attempting to procure employment or engagements for artists.

(Added by Stats. 2009, Ch. 286, Sec. 3. Effective January 1, 2010.)









CHAPTER 5. Child Performer Services Permits

1706

(a) (1) No person shall represent or provide specified services to any artist who is a minor, under 18 years of age, without first submitting an application to the Labor Commissioner for a Child Performer Services Permit and receiving that permit.

(2) The Labor Commissioner shall set forth a filing fee, to be paid by the applicant to the commissioner at the time the application is filed, in an amount sufficient to reimburse the Labor Commissioner for the costs of the permit program. This amount shall be in addition to any charge imposed by the Labor Commissioner pursuant to paragraph (3) of subdivision (c).

(3) (A) The Labor Commissioner shall issue a Child Performer Services Permit to the applicant after he or she has received the application and filing fee and determined from information provided by the Department of Justice that the person is not required to register pursuant to Sections 290 to 290.006, inclusive, of the Penal Code.

(B) After receiving his or her first Child Performer Services Permit, a person shall on a biennial basis renew his or her application by resubmitting his or her name and a new filing fee to the Labor Commissioner in the amount set forth by the Labor Commissioner pursuant to paragraph (2). The Labor Commissioner shall issue a renewed permit to the person after receiving his or her application and filing fee and determining from the subsequent arrest notification provided by the Department of Justice pursuant to subparagraph (D) of paragraph (2) of subdivision (c) that the person is not required to register pursuant to Sections 290 to 290.006, inclusive, of the Penal Code. A person shall not be required to resubmit his or her fingerprints in order to renew his or her permit.

(b) Except for subdivision (f) and Sections 1706.1 to 1706.5, inclusive, when applied to a violation of subdivision (f), this chapter does not apply to the following:

(1) A person licensed as a talent agent as specified in Chapter 4 (commencing with Section 1700), or operating under the license of a talent agent.

(2) A studio teacher certified by the Labor Commissioner as defined in Section 11755 of Title 8 of the California Code of Regulations.

(3) A person whose contact with minor children is restricted to locations where, either by law or regulation, the minor must be accompanied at all times by a parent or guardian, and the parent or guardian must be within sight or sound of the minor.

(4) A person who has only incidental and occasional contact with minor children, unless the person works directly with minor children, has supervision or disciplinary power over minor children, or receives a fee.

(c) (1) Each person required to submit an application to the Labor Commissioner pursuant to paragraph (1) of subdivision (a) shall provide to the Department of Justice electronic fingerprinted images and related information required by the department of all permit applicants, for the purposes of obtaining information as to the existence and content of a record of state or federal arrests and convictions, including arrests for which the Department of Justice establishes that the person is free on bail or on his or her recognizance pending trial or appeal.

(2) (A) When received, the Department of Justice shall forward the fingerprint images and related information described in paragraph (1) to the Federal Bureau of Investigation and request a federal summary for criminal history information.

(B) (i) The Department of Justice shall review the information returned from the Federal Bureau of Investigation and compile and disseminate a response to the Labor Commissioner.

(ii) The Department of Justice s response shall provide both state and federal criminal history information pursuant to paragraph (1) of subdivision (p) of Section 11105 of the Penal Code.

(C) The Labor Commissioner shall request from the Department of Justice subsequent arrest notification service, as provided pursuant to Section 11105.2 of the Penal Code, for each person who submitted fingerprint images and the related information pursuant to paragraph (1).

(3) (A) The Department of Justice shall charge the Labor Commissioner a fee sufficient to cover the cost of processing the request described in paragraph (2).

(B) In addition to the filing fee paid by the applicant pursuant to subdivision (a) to reimburse the Labor Commissioner for the costs of the permit program, the Labor Commissioner may charge the applicant a fee sufficient to cover the costs of the fee imposed by the Department of Justice pursuant to subparagraph (A). The amount of the fee imposed pursuant to this subparagraph shall be forwarded by the Labor Commissioner to the Department of Justice with the applicant s name, fingerprints, and other information described in paragraph (1). This fee shall be available to the Department of Justice for the purposes described in subparagraph (A), upon appropriation by the Legislature.

(4) Upon receipt of information from the Department of Justice provided pursuant to subparagraphs (C) and (D) of paragraph (2), the commissioner shall timely cause a copy of the information to be sent to the person who has submitted the application, and shall keep a copy of the information and application on file.

(d) The Labor Commissioner shall maintain a list of all persons holding a valid Child Performer Services Permit issued under this chapter and make this list publicly available on its Internet Web site.

(e) Upon receipt of a valid Child Performer Services Permit, the recipient shall post the permit in a conspicuous place in his or her place of business.

(f) No person, including a person described in subdivision (b), who is required to register pursuant to Sections 290 to 290.006, inclusive, of the Penal Code may represent or provide specified services to any artist who is a minor.

(g) For purposes of this section, the following terms have the following meanings:

(1) Artist means a person who is or seeks to become an actor, actress, model, extra, radio artist, musical artist, musical organization, director, musical director, writer, cinematographer, composer, lyricist, arranger, or other person rendering professional services in motion picture, theatrical, radio, television, Internet, print media, or other entertainment enterprises or technologies.

(2) Except as used in the context of a fee an applicant is required to pay with his or her application, fee means any money or other valuable consideration paid or promised to be paid by an artist, by an individual on behalf of an artist, or by a corporation formed on behalf of an artist for services rendered or to be rendered by any person conducting the business of representing artists.

(3) Person means any individual, company, society, firm, partnership, association, corporation, limited liability company, trust, or other organization.

(4) To represent or provide specified services to means to provide, offer to provide, or advertise or represent as providing, for a fee one or more of the following services:

(A) Photography for use as an artist, including, but not limited to, still photography, digital photography, and video and film services.

(B) Managing or directing the development or advancement of the artist s career as an artist.

(C) Career counseling, career consulting, vocational guidance, aptitude testing, evaluation, or planning, in each case relating to the preparation of the artist for employment as an artist.

(D) Public relations services or publicity, or both, including arranging personal appearances, developing and distributing press packets, managing fan mail, designing and maintaining Internet Web sites, and consulting on media relations.

(E) Instruction, evaluation, lessons, coaching, seminars, workshops, or similar training as an artist, including, but not limited to, acting, singing, dance, voice, or similar instruction services.

(F) A camp for artists, which includes, but is not limited to, a day camp or overnight camp in which any portion of the camp includes any services described in subparagraphs (A) to (E), inclusive.

(h) (1) The Labor Commissioner shall deposit all filing fees described in subdivision (a) into the Child Performer Services Permit Fund, which is hereby created in the State Treasury. The funds deposited in the Child Performer Services Permit Fund shall be available to the Labor Commissioner, upon appropriation by the Legislature, to pay for the costs of administration of the Child Performer Services Permit program and to repay any loan from the Labor Enforcement and Compliance Fund made pursuant to paragraph (2).

(2) Until June 30, 2013, the Labor Commissioner may, on a one-time basis, borrow up to two hundred fifty thousand dollars ($250,000) from the Labor Enforcement and Compliance Fund, as established by subdivision (e) of Section 62.5, for deposit in the Child Performer Services Permit Fund to cover the one-time startup costs related to the Child Performer Services Permit program. The loan shall be repaid to the Labor Enforcement and Compliance Fund, or any successor fund, as soon as sufficient funds exist in the Child Performer Services Permit Fund to repay the loan without compromising the operations of the permit program.

(Added by Stats. 2012, Ch. 634, Sec. 1. Effective January 1, 2013.)



1706.1

A person who willfully violates any provision of this chapter is guilty of a misdemeanor. Each violation is punishable by a fine not exceeding ten thousand dollars ($10,000), by imprisonment in a county jail for not more than one year, or by both that fine and imprisonment.

(Added by Stats. 2012, Ch. 634, Sec. 1. Effective January 1, 2013.)



1706.2

The Attorney General, any district attorney, or any city attorney may institute an action for a violation of this chapter, including an action to restrain and enjoin a violation.

(Added by Stats. 2012, Ch. 634, Sec. 1. Effective January 1, 2013.)



1706.3

A person who is injured as a result of any violation of this chapter committed by a person required to obtain a permit pursuant to paragraph (1) of subdivision (a) of Section 1706 may bring an action to recover damages or to restrain and enjoin a violation, or both. The amount of damages that may be awarded for a violation of this chapter is up to three times the damages actually incurred. A final judgment may be satisfied from the bond or deposit maintained by the Labor Commissioner, if any. A person bringing an action under this chapter who prevails shall be awarded reasonable attorney s fees and costs. The court may award punitive damages in addition to any other amounts if it determines, by clear and convincing evidence, that the violation of this chapter was willful.

(Added by Stats. 2012, Ch. 634, Sec. 1. Effective January 1, 2013.)



1706.4

The provisions of this chapter are not exclusive and do not relieve any person subject to this chapter from the duty to comply with all other laws.

(Added by Stats. 2012, Ch. 634, Sec. 1. Effective January 1, 2013.)



1706.5

The remedies provided in this chapter are not exclusive and are in addition to any other remedies or procedures provided in any other law.

(Added by Stats. 2012, Ch. 634, Sec. 1. Effective January 1, 2013.)









PART 7. PUBLIC WORKS AND PUBLIC AGENCIES

CHAPTER 1. Public Works

ARTICLE 1. Scope and Operation

1720

(a) As used in this chapter, public works means:

(1) Construction, alteration, demolition, installation, or repair work done under contract and paid for in whole or in part out of public funds, except work done directly by any public utility company pursuant to order of the Public Utilities Commission or other public authority. For purposes of this paragraph, construction includes work performed during the design and preconstruction phases of construction, including, but not limited to, inspection and land surveying work. For purposes of this paragraph, installation includes, but is not limited to, the assembly and disassembly of freestanding and affixed modular office systems.

(2) Work done for irrigation, utility, reclamation, and improvement districts, and other districts of this type. Public work does not include the operation of the irrigation or drainage system of any irrigation or reclamation district, except as used in Section 1778 relating to retaining wages.

(3) Street, sewer, or other improvement work done under the direction and supervision or by the authority of any officer or public body of the state, or of any political subdivision or district thereof, whether the political subdivision or district operates under a freeholder s charter or not.

(4) The laying of carpet done under a building lease-maintenance contract and paid for out of public funds.

(5) The laying of carpet in a public building done under contract and paid for in whole or in part out of public funds.

(6) Public transportation demonstration projects authorized pursuant to Section 143 of the Streets and Highways Code.

(b) For purposes of this section, paid for in whole or in part out of public funds means all of the following:

(1) The payment of money or the equivalent of money by the state or political subdivision directly to or on behalf of the public works contractor, subcontractor, or developer.

(2) Performance of construction work by the state or political subdivision in execution of the project.

(3) Transfer by the state or political subdivision of an asset of value for less than fair market price.

(4) Fees, costs, rents, insurance or bond premiums, loans, interest rates, or other obligations that would normally be required in the execution of the contract, that are paid, reduced, charged at less than fair market value, waived, or forgiven by the state or political subdivision.

(5) Money loaned by the state or political subdivision that is to be repaid on a contingent basis.

(6) Credits that are applied by the state or political subdivision against repayment obligations to the state or political subdivision.

(c) Notwithstanding subdivision (b):

(1) Private residential projects built on private property are not subject to the requirements of this chapter unless the projects are built pursuant to an agreement with a state agency, redevelopment agency, or local public housing authority.

(2) If the state or a political subdivision requires a private developer to perform construction, alteration, demolition, installation, or repair work on a public work of improvement as a condition of regulatory approval of an otherwise private development project, and the state or political subdivision contributes no more money, or the equivalent of money, to the overall project than is required to perform this public improvement work, and the state or political subdivision maintains no proprietary interest in the overall project, then only the public improvement work shall thereby become subject to this chapter.

(3) If the state or a political subdivision reimburses a private developer for costs that would normally be borne by the public, or provides directly or indirectly a public subsidy to a private development project that is de minimis in the context of the project, an otherwise private development project shall not thereby become subject to the requirements of this chapter.

(4) The construction or rehabilitation of affordable housing units for low- or moderate-income persons pursuant to paragraph (5) or (7) of subdivision (e) of Section 33334.2 of the Health and Safety Code that are paid for solely with moneys from the Low and Moderate Income Housing Fund established pursuant to Section 33334.3 of the Health and Safety Code or that are paid for by a combination of private funds and funds available pursuant to Section 33334.2 or 33334.3 of the Health and Safety Code do not constitute a project that is paid for in whole or in part out of public funds.

(5) Paid for in whole or in part out of public funds does not include tax credits provided pursuant to Section 17053.49 or 23649 of the Revenue and Taxation Code.

(6) Unless otherwise required by a public funding program, the construction or rehabilitation of privately owned residential projects is not subject to the requirements of this chapter if one or more of the following conditions are met:

(A) The project is a self-help housing project in which no fewer than 500 hours of construction work associated with the homes are to be performed by the home buyers.

(B) The project consists of rehabilitation or expansion work associated with a facility operated on a not-for-profit basis as temporary or transitional housing for homeless persons with a total project cost of less than twenty-five thousand dollars ($25,000).

(C) Assistance is provided to a household as either mortgage assistance, downpayment assistance, or for the rehabilitation of a single-family home.

(D) The project consists of new construction, expansion, or rehabilitation work associated with a facility developed by a nonprofit organization to be operated on a not-for-profit basis to provide emergency or transitional shelter and ancillary services and assistance to homeless adults and children. The nonprofit organization operating the project shall provide, at no profit, not less than 50 percent of the total project cost from nonpublic sources, excluding real property that is transferred or leased. Total project cost includes the value of donated labor, materials, architectural, and engineering services.

(E) The public participation in the project that would otherwise meet the criteria of subdivision (b) is public funding in the form of below-market interest rate loans for a project in which occupancy of at least 40 percent of the units is restricted for at least 20 years, by deed or regulatory agreement, to individuals or families earning no more than 80 percent of the area median income.

(d) Notwithstanding any provision of this section to the contrary, the following projects shall not, solely by reason of this section, be subject to the requirements of this chapter:

(1) Qualified residential rental projects, as defined by Section 142(d) of the Internal Revenue Code, financed in whole or in part through the issuance of bonds that receive allocation of a portion of the state ceiling pursuant to Chapter 11.8 of Division 1 (commencing with Section 8869.80) of the Government Code on or before December 31, 2003.

(2) Single-family residential projects financed in whole or in part through the issuance of qualified mortgage revenue bonds or qualified veterans mortgage bonds, as defined by Section 143 of the Internal Revenue Code, or with mortgage credit certificates under a Qualified Mortgage Credit Certificate Program, as defined by Section 25 of the Internal Revenue Code, that receive allocation of a portion of the state ceiling pursuant to Chapter 11.8 of Division 1 (commencing with Section 8869.80) of the Government Code on or before December 31, 2003.

(3) Low-income housing projects that are allocated federal or state low-income housing tax credits pursuant to Section 42 of the Internal Revenue Code, Chapter 3.6 of Division 31 (commencing with Section 50199.4) of the Health and Safety Code, or Section 12206, 17058, or 23610.5 of the Revenue and Taxation Code, on or before December 31, 2003.

(e) If a statute, other than this section, or a regulation, other than a regulation adopted pursuant to this section, or an ordinance or a contract applies this chapter to a project, the exclusions set forth in subdivision (d) do not apply to that project.

(f) For purposes of this section, references to the Internal Revenue Code mean the Internal Revenue Code of 1986, as amended, and include the corresponding predecessor sections of the Internal Revenue Code of 1954, as amended.

(g) The amendments made to this section by either Chapter 938 of the Statutes of 2001 or the act adding this subdivision shall not be construed to preempt local ordinances requiring the payment of prevailing wages on housing projects.

(Amended by Stats. 2012, Ch. 810, Sec. 1. Effective January 1, 2013.)



1720.2

For the limited purposes of Article 2 (commencing with Section 1770) of this chapter, public works also means any construction work done under private contract when all of the following conditions exist:

(a) The construction contract is between private persons.

(b) The property subject to the construction contract is privately owned, but upon completion of the construction work, more than 50 percent of the assignable square feet of the property is leased to the state or a political subdivision for its use.

(c) Either of the following conditions exist:

(1) The lease agreement between the lessor and the state or political subdivision, as lessee, was entered into prior to the construction contract.

(2) The construction work is performed according to plans, specifications, or criteria furnished by the state or political subdivision, and the lease agreement between the lessor and the state or political subdivision, as lessee, is entered into during, or upon completion of, the construction work.

(Amended by Stats. 1980, Ch. 962.)



1720.3

(a) For the limited purposes of Article 2 (commencing with Section 1770), public works also means the hauling of refuse from a public works site to an outside disposal location, with respect to contracts involving any state agency, including the California State University and the University of California, or any political subdivision of the state.

(b) For purposes of this section, the hauling of refuse includes, but is not limited to, hauling soil, sand, gravel, rocks, concrete, asphalt, excavation materials, and construction debris. The hauling of refuse shall not include the hauling of recyclable metals such as copper, steel, and aluminum that have been separated from other materials at the jobsite prior to transportation and that are to be sold at fair market value to a bona fide purchaser.

(Amended by Stats. 2011, Ch. 676, Sec. 1. Effective January 1, 2012.)



1720.4

(a) This chapter shall not apply to any of the following work:

(1) Any work performed by a volunteer. For purposes of this section, volunteer means an individual who performs work for civic, charitable, or humanitarian reasons for a public agency or corporation qualified under Section 501(c)(3) of the Internal Revenue Code as a tax-exempt organization, without promise, expectation, or receipt of any compensation for work performed.

(A) An individual shall be considered a volunteer only when his or her services are offered freely and without pressure and coercion, direct or implied, from an employer.

(B) An individual may receive reasonable meals, lodging, transportation, and incidental expenses or nominal nonmonetary awards without losing volunteer status if, in the entire context of the situation, those benefits and payments are not a substitute form of compensation for work performed.

(C) An individual shall not be considered a volunteer if the person is otherwise employed for compensation at any time (i) in the construction, alteration, demolition, installation, repair, or maintenance work on the same project, or (ii) by a contractor, other than a corporation qualified under Section 501(c)(3) of the Internal Revenue Code as a tax-exempt organization, that receives payment to perform construction, alteration, demolition, installation, repair, or maintenance work on the same project.

(2) Any work performed by a volunteer coordinator. For purposes of this section, volunteer coordinator means an individual paid by a corporation qualified under Section 501(c)(3) of the Internal Revenue Code as a tax-exempt organization, to oversee or supervise volunteers. An individual may be considered a volunteer coordinator even if the individual performs some nonsupervisory work on a project alongside the volunteers, so long as the individual s primary responsibility on the project is to oversee or supervise the volunteers rather than to perform nonsupervisory work.

(3) Any work performed by the California Conservation Corps or by Community Conservation Corps certified by the California Conservation Corps pursuant to Section 14507.5 of the Public Resources Code.

(b) This section shall apply retroactively to otherwise covered work concluded on or after January 1, 2002, to the extent permitted by law.

(c) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, which is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2011, Ch. 219, Sec. 2. Effective January 1, 2012. Repealed as of January 1, 2017, by its own provisions.)



1720.6

For the limited purposes of Article 2 (commencing with Section 1770) of this chapter, public work also means any construction, alteration, demolition, installation, or repair work done under private contract when the following conditions exist:

(a) The work is performed in connection with the construction or maintenance of renewable energy generating capacity or energy efficiency improvements.

(b) The work is performed on the property of the state or a political subdivision of the state.

(c) Either of the following conditions exists:

(1) More than 50 percent of the energy generated is purchased or will be purchased by the state or a political subdivision of the state.

(2) The energy efficiency improvements are primarily intended to reduce energy costs that would otherwise be incurred by the state or a political subdivision of the state.

(Added by Stats. 2011, Ch. 698, Sec. 1. Effective January 1, 2012.)



1721

Political subdivision includes any county, city, district, public housing authority, or public agency of the state, and assessment or improvement districts.

(Amended by Stats. 1985, Ch. 239, Sec. 1.)



1722

Awarding body or body awarding the contract means department, board, authority, officer or agent awarding a contract for public work.

(Enacted by Stats. 1937, Ch. 90.)



1722.1

For the purposes of this chapter, contractor and subcontractor include a contractor, subcontractor, licensee, officer, agent, or representative thereof, acting in that capacity, when working on public works pursuant to this article and Article 2 (commencing with Section 1770).

(Amended by Stats. 1982, Ch. 454, Sec. 132.)



1723

Worker includes laborer, worker, or mechanic.

(Amended by Stats. 2000, Ch. 954, Sec. 2. Effective January 1, 2001. Operative July 1, 2001, by Sec. 21 of Ch. 954.)



1724

Locality in which public work is performed means the county in which the public work is done in cases in which the contract is awarded by the State, and means the limits of the political subdivision on whose behalf the contract is awarded in other cases.

(Enacted by Stats. 1937, Ch. 90.)



1725

Alien means any person who is not a born or fully naturalized citizen of the United States.

(Enacted by Stats. 1937, Ch. 90.)



1725.5

A contractor shall be registered pursuant to this section to be qualified to bid on, be listed in a bid proposal, subject to the requirements of Section 4104 of the Public Contract Code, or engage in the performance of any public work contract that is subject to the requirements of this chapter. For the purposes of this section, contractor includes a subcontractor as defined by Section 1722.1.

(a) To qualify for registration under this section, a contractor shall do all of the following:

(1) Beginning July 1, 2014, register with the Department of Industrial Relations in the manner prescribed by the department and pay an initial nonrefundable application fee of three hundred dollars ($300) to qualify for registration under this section and an annual renewal fee on or before July 1 of each year thereafter. The annual renewal fee shall be in a uniform amount set by the Director of Industrial Relations, and the initial registration and renewal fees may be adjusted no more than annually by the director to support the costs specified in Section 1771.3.

(2) Provide evidence, disclosures, or releases as are necessary to establish all of the following:

(A) Workers Compensation coverage that meets the requirements of Division 4 (commencing with Section 3200) and includes sufficient coverage for any worker whom the contractor employs to perform work that is subject to prevailing wage requirements other than a contractor who is separately registered under this section. Coverage may be evidenced by a current and valid certificate of workers compensation Insurance or certification of self-insurance required under Section 7125 of the Business and Professions Code.

(B) If applicable, the contractor is licensed in accordance with Chapter 9 (commencing with Section 7000) of the Business and Professions Code.

(C) The contractor does not have any delinquent liability to an employee or the state for any assessment of back wages or related damages, interest, fines, or penalties pursuant to any final judgment, order, or determination by a court or any federal, state, or local administrative agency, including a confirmed arbitration award. However, for purposes of this paragraph, the contractor shall not be disqualified for any judgment, order, or determination that is under appeal, provided that the contractor has secured the payment of any amount eventually found due through a bond or other appropriate means.

(D) The contractor is not currently debarred under Section 1777.1 or under any other federal or state law providing for the debarment of contractors from public works.

(E) The contractor has not bid on a public works contract, been listed in a bid proposal, or engaged in the performance of a contract for public works without being lawfully registered in accordance with this section, within the preceding 12 months or since the effective date of the requirements set forth in subdivision (e), whichever is earlier. If a contractor is found to be in violation of the requirements of this paragraph, the period of disqualification shall be waived if both of the following are true:

(i) The contractor has not previously been found to be in violation of the requirements of this paragraph within the preceding 12 months.

(ii) The contractor pays an additional nonrefundable penalty registration fee of two thousand dollars ($2,000).

(b) Fees received pursuant to this section shall be deposited in the State Public Works Enforcement Fund established by Section 1771.3 and shall be used only for the purposes specified in that section.

(c) A contractor who fails to pay the renewal fee required under paragraph (1) of subdivision (a) on or before the expiration of any prior period of registration shall be prohibited from bidding on or engaging in the performance of any contract for public work until once again registered pursuant to this section. If the failure to pay the renewal fee was inadvertent, the contractor may renew its registration retroactively by paying an additional nonrefundable penalty renewal fee equal to the amount of the renewal fee within 90 days of the due date of the renewal fee.

(d) If, after a body awarding a contract accepts the contractor s bid or awards the contract, the work covered by the bid or contract is determined to be a public work to which Section 1771 applies, either as the result of a determination by the director pursuant to Section 1773.5 or a court decision, the requirements of this section shall not apply, subject to the following requirements:

(1) The body that awarded the contract failed, in the bid specification or in the contract documents, to identify as a public work that portion of the work that the determination or decision subsequently classifies as a public work.

(2) Within 20 days following service of notice on the awarding body of a determination by the Director of Industrial Relations pursuant to Section 1773.5 or a decision by a court that the contract was for public work as defined in this chapter, the contractor and any subcontractors are registered under this section or are replaced by a contractor or subcontractors who are registered under this section.

(3) The requirements of this section shall apply prospectively only to any subsequent bid, bid proposal, contract, or work performed after the awarding body is served with notice of the determination or decision referred to in paragraph (2) of this subdivision.

(e) The requirements of this section shall apply to any bid proposal submitted on or after March 1, 2015, and any contract for public work, as defined in this chapter, entered into on or after April 1, 2015.

(Added by Stats. 2014, Ch. 28, Sec. 62. Effective June 20, 2014.)



1726

(a) The body awarding the contract for public work shall take cognizance of violations of this chapter committed in the course of the execution of the contract, and shall promptly report any suspected violations to the Labor Commissioner.

(b) If the awarding body determines as a result of its own investigation that there has been a violation of this chapter and withholds contract payments, the procedures in Section 1771.6 shall be followed.

(c) A contractor may bring an action in a court of competent jurisdiction to recover from an awarding body the difference between the wages actually paid to an employee and the wages that were required to be paid to an employee under this chapter, any penalties required to be paid under this chapter, and costs and attorney s fees related to this action, if either of the following is true:

(1) The awarding body previously affirmatively represented to the contractor in writing, in the call for bids, or otherwise, that the work to be covered by the bid or contract was not a public work, as defined in this chapter.

(2) The awarding body received actual written notice from the Department of Industrial Relations that the work to be covered by the bid or contract is a public work, as defined in this chapter, and failed to disclose that information to the contractor before the bid opening or awarding of the contract.

(Amended by Stats. 2003, Ch. 804, Sec. 1. Effective January 1, 2004.)



1727

(a) Before making payments to the contractor of money due under a contract for public work, the awarding body shall withhold and retain therefrom all amounts required to satisfy any civil wage and penalty assessment issued by the Labor Commissioner under this chapter. The amounts required to satisfy a civil wage and penalty assessment shall not be disbursed by the awarding body until receipt of a final order that is no longer subject to judicial review.

(b) If the awarding body has not retained sufficient money under the contract to satisfy a civil wage and penalty assessment based on a subcontractor s violations, the contractor shall, upon the request of the Labor Commissioner, withhold sufficient money due the subcontractor under the contract to satisfy the assessment and transfer the money to the awarding body. These amounts shall not be disbursed by the awarding body until receipt of a final order that is no longer subject to judicial review.

(Amended by Stats. 2000, Ch. 954, Sec. 4. Effective January 1, 2001. Operative July 1, 2001, by Sec. 21 of Ch. 954.)



1728

In cases of contracts with assessment or improvement districts where full payment is made in the form of a single warrant, or other evidence of full payment, after completion and acceptance of the work, the awarding body shall accept from the contractor in cash a sum equal to, and in lieu of, any amount required to be withheld, retained, or forfeited under the provisions of this section, and said awarding body shall then release the final warrant or payment in full.

(Enacted by Stats. 1937, Ch. 90.)



1729

It shall be lawful for any contractor to withhold from any subcontractor under him sufficient sums to cover any penalties withheld from him by the awarding body on account of the subcontractor s failure to comply with the terms of this chapter, and if payment has already been made to the subcontractor the contractor may recover from him the amount of the penalty or forfeiture in a suit at law.

(Enacted by Stats. 1937, Ch. 90.)



1730

The Director of Industrial Relations shall post a list of every California code section and the language of those sections that relate to the prevailing rate of per diem wage requirements for workers employed on a public work project on the Internet Web site of the Department of Industrial Relations on or before June 1, 2013, and shall update that list each February 1 thereafter.

(Added by Stats. 2012, Ch. 280, Sec. 1. Effective January 1, 2013.)



1734

Any court collecting any fines or penalties under the criminal provisions of this chapter or any of the labor laws pertaining to public works shall as soon as practicable after the receipt thereof deposit same with the county treasurer of the county in which such court is situated. Amounts so deposited shall be paid at least once a month by warrant of the county auditor drawn upon requisition of the judge or clerk of said court, to the State Treasurer for deposit in the General Fund.

(Amended by Stats. 1953, Ch. 523.)



1735

A contractor shall not discriminate in the employment of persons upon public works on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code. Every contractor for public works who violates this section is subject to all the penalties imposed for a violation of this chapter.

(Amended by Stats. 2004, Ch. 788, Sec. 14. Effective January 1, 2005.)



1736

During any investigation conducted under this part, the Division of Labor Standards Enforcement shall keep confidential the name of any employee who reports a violation of this chapter and any other information that may identify the employee.

(Added by Stats. 1999, Ch. 302, Sec. 1. Effective January 1, 2000.)



1740

Notwithstanding any other provision of this chapter or any other law of this State, except limitations imposed by the Constitution, the legislative body of a political subdivision which has received or is to receive a loan or grant of funds from the Federal Government or a federal department or agency for public works of that political subdivision, may provide in its call for bids in connection with such public works that all bid specifications and contracts and other procedures in connection with bids or contracts shall be subject to modification to comply with revisions in federal minimum wage schedules without the necessity of republication or duplication of other formal statutory requirements.

(Added by Stats. 1957, Ch. 1992.)



1741

(a) If the Labor Commissioner or his or her designee determines after an investigation that there has been a violation of this chapter, the Labor Commissioner shall with reasonable promptness issue a civil wage and penalty assessment to the contractor or subcontractor, or both. The assessment shall be in writing, shall describe the nature of the violation and the amount of wages, penalties, and forfeitures due, and shall include the basis for the assessment. The assessment shall be served not later than 18 months after the filing of a valid notice of completion in the office of the county recorder in each county in which the public work or some part thereof was performed, or not later than 18 months after acceptance of the public work, whichever occurs last. Service of the assessment shall be completed pursuant to Section 1013 of the Code of Civil Procedure by first-class and certified mail to the contractor, subcontractor, and awarding body. The assessment shall advise the contractor and subcontractor of the procedure for obtaining review of the assessment. The Labor Commissioner shall, to the extent practicable, ascertain the identity of any bonding company issuing a bond that secures the payment of wages covered by the assessment and any surety on a bond, and shall serve a copy of the assessment by certified mail to the bonding company or surety at the same time service is made to the contractor, subcontractor, and awarding body. However, no bonding company or surety shall be relieved of its responsibilities because it failed to receive notice from the Labor Commissioner.

(b) Interest shall accrue on all due and unpaid wages at the rate described in subdivision (b) of Section 3289 of the Civil Code. The interest shall accrue from the date that the wages were due and payable, as provided in Part 7 (commencing with Section 1720) of Division 2, until the wages are paid.

(c) (1) The Labor Commissioner shall maintain a public list of the names of each contractor and subcontractor who has been found to have committed a willful violation of Section 1775 or to whom a final order, which is no longer subject to judicial review, has been issued.

(2) The list shall include the date of each assessment, the amount of wages and penalties assessed, and the amount collected.

(3) The list shall be updated at least quarterly, and the contractor s or subcontractor s name shall remain on that list until the assessment is satisfied, or for a period of three years beginning from the date of the issuance of the assessment, whichever is later.

(Amended by Stats. 2013, Ch. 792, Sec. 1. Effective January 1, 2014.)



1741.1

(a) The period for service of assessments shall be tolled for the period of time required by the Director of Industrial Relations to determine whether a project is a public work, including a determination on administrative appeal, if applicable, pursuant to subdivisions (b) and (c) of Section 1773.5. The period for service of assessments shall also be tolled for the period of time that a contractor or subcontractor fails to provide in a timely manner certified payroll records pursuant to a request from the Labor Commissioner or a joint labor-management committee under Section 1776, or an approved labor compliance program under Section 1771.5 or 1771.7.

(b) The person filing a notice of completion in the office of a county recorder pursuant to subdivision (a) of Section 1741 shall at the same time also provide notice to the Labor Commissioner, in a manner determined by the Labor Commissioner. The awarding body or political subdivision accepting a public work under subdivision (a) of Section 1741 shall provide notice of that acceptance to the Labor Commissioner within five days of the acceptance, in a manner determined by the Labor Commissioner. The 180-day period for service of assessments shall be tolled for the length of time notice is not given in a timely manner to the Labor Commissioner pursuant to this subdivision.

(c) The tolling provisions in this section shall also apply to the period of time for commencing an action brought by a joint labor-management committee pursuant to Section 1771.2.

(Added by Stats. 2013, Ch. 780, Sec. 2. Effective January 1, 2014.)



1742

(a) An affected contractor or subcontractor may obtain review of a civil wage and penalty assessment under this chapter by transmitting a written request to the office of the Labor Commissioner that appears on the assessment within 60 days after service of the assessment. If no hearing is requested within 60 days after service of the assessment, the assessment shall become final.

(b) Upon receipt of a timely request, a hearing shall be commenced within 90 days before the director, who shall appoint an impartial hearing officer possessing the qualifications of an administrative law judge pursuant to subdivision (b) of Section 11502 of the Government Code. The appointed hearing officer shall be an employee of the department, but shall not be an employee of the Division of Labor Standards Enforcement. The contractor or subcontractor shall be provided an opportunity to review evidence to be utilized by the Labor Commissioner at the hearing within 20 days of the receipt of the written request for a hearing. Any evidence obtained by the Labor Commissioner subsequent to the 20-day cutoff shall be promptly disclosed to the contractor or subcontractor.

The contractor or subcontractor shall have the burden of proving that the basis for the civil wage and penalty assessment is incorrect. The assessment shall be sufficiently detailed to provide fair notice to the contractor or subcontractor of the issues at the hearing.

Within 45 days of the conclusion of the hearing, the director shall issue a written decision affirming, modifying, or dismissing the assessment. The decision of the director shall consist of a notice of findings, findings, and an order. This decision shall be served on all parties and the awarding body pursuant to Section 1013 of the Code of Civil Procedure by first-class mail at the last known address of the party on file with the Labor Commissioner. Within 15 days of the issuance of the decision, the director may reconsider or modify the decision to correct an error, except that a clerical error may be corrected at any time.

The director shall adopt regulations setting forth procedures for hearings under this subdivision.

(c) An affected contractor or subcontractor may obtain review of the decision of the director by filing a petition for a writ of mandate to the appropriate superior court pursuant to Section 1094.5 of the Code of Civil Procedure within 45 days after service of the decision. If no petition for writ of mandate is filed within 45 days after service of the decision, the order shall become final. If it is claimed in a petition for writ of mandate that the findings are not supported by the evidence, abuse of discretion is established if the court determines that the findings are not supported by substantial evidence in the light of the whole record.

(d) A certified copy of a final order may be filed by the Labor Commissioner in the office of the clerk of the superior court in any county in which the affected contractor or subcontractor has property or has or had a place of business. The clerk, immediately upon the filing, shall enter judgment for the state against the person assessed in the amount shown on the certified order.

(e) A judgment entered pursuant to this section shall bear the same rate of interest and shall have the same effect as other judgments and shall be given the same preference allowed by law on other judgments rendered for claims for taxes. The clerk shall not charge for the service performed by him or her pursuant to this section.

(f) An awarding body that has withheld funds in response to a civil wage and penalty assessment under this chapter shall, upon receipt of a certified copy of a final order that is no longer subject to judicial review, promptly transmit the withheld funds, up to the amount of the certified order, to the Labor Commissioner.

(g) This section shall provide the exclusive method for review of a civil wage and penalty assessment by the Labor Commissioner under this chapter or the decision of an awarding body to withhold contract payments pursuant to Section 1771.5.

(Amended (as amended by Stats. 2006, Ch. 828, Sec. 1) by Stats. 2008, Ch. 402, Sec. 1. Effective January 1, 2009.)



1742.1

(a) After 60 days following the service of a civil wage and penalty assessment under Section 1741 or a notice of withholding under subdivision (a) of Section 1771.6, the affected contractor, subcontractor, and surety on a bond or bonds issued to secure the payment of wages covered by the assessment or notice shall be liable for liquidated damages in an amount equal to the wages, or portion thereof, that still remain unpaid. If the assessment or notice subsequently is overturned or modified after administrative or judicial review, liquidated damages shall be payable only on the wages found to be due and unpaid.

Additionally, if the contractor or subcontractor demonstrates to the satisfaction of the director that he or she had substantial grounds for appealing the assessment or notice with respect to a portion of the unpaid wages covered by the assessment or notice, the director may exercise his or her discretion to waive payment of the liquidated damages with respect to that portion of the unpaid wages. Any liquidated damages shall be distributed to the employee along with the unpaid wages. Section 203.5 shall not apply to claims for prevailing wages under this chapter.

(b) Notwithstanding subdivision (a), there shall be no liability for liquidated damages if the full amount of the assessment or notice, including penalties, has been deposited with the Department of Industrial Relations, within 60 days following service of the assessment or notice, for the department to hold in escrow pending administrative and judicial review. The department shall release such funds, plus any interest earned, at the conclusion of all administrative and judicial review to the persons and entities who are found to be entitled to such funds.

(c) The Labor Commissioner shall, upon receipt of a request from the affected contractor or subcontractor within 30 days following the service of a civil wage and penalty assessment under Section 1741, afford the contractor or subcontractor the opportunity to meet with the Labor Commissioner or his or her designee to attempt to settle a dispute regarding the assessment without the need for formal proceedings. The awarding body shall, upon receipt of a request from the affected contractor or subcontractor within 30 days following the service of a notice of withholding under subdivision (a) of Section 1771.6, afford the contractor or subcontractor the opportunity to meet with the designee of the awarding body to attempt to settle a dispute regarding the notice without the need for formal proceedings. The settlement meeting may be held in person or by telephone and shall take place before the expiration of the 60-day period for seeking administrative review. No evidence of anything said or any admission made for the purpose of, in the course of, or pursuant to, the settlement meeting is admissible or subject to discovery in any administrative or civil proceeding. No writing prepared for the purpose of, in the course of, or pursuant to, the settlement meeting, other than a final settlement agreement, is admissible or subject to discovery in any administrative or civil proceeding. The assessment or notice shall advise the contractor or subcontractor of the opportunity to request a settlement meeting.

(d) This section shall become operative on January 1, 2007.

(Amended by Stats. 2008, Ch. 402, Sec. 3. Effective January 1, 2009.)



1743

(a) The contractor and subcontractor shall be jointly and severally liable for all amounts due pursuant to a final order under this chapter or a judgment thereon. The Labor Commissioner shall first exhaust all reasonable remedies to collect the amount due from the subcontractor before pursuing the claim against the contractor.

(b) From the amount collected, the wage claim shall be satisfied prior to the amount being applied to penalties. If insufficient money is recovered to pay each worker in full, the money shall be prorated among all workers.

(c) Wages for workers who cannot be located shall be placed in the Industrial Relations Unpaid Wage Fund and held in trust for the workers pursuant to Section 96.7. Penalties shall be paid into the General Fund.

(d) A final order under this chapter or a judgment thereon shall be binding, with respect to the amount found to be due, on a bonding company issuing a bond that secures the payment of wages and a surety on a bond. The limitations period of any action on a payment bond shall be tolled pending a final order that is no longer subject to judicial review.

(Added by Stats. 2000, Ch. 954, Sec. 14. Effective January 1, 2001. Operative July 1, 2001, by Sec. 21 of Ch. 954.)






ARTICLE 1.5. Right of Action

1750

(a) (1) The second lowest bidder, and any person, firm, association, trust, partnership, labor organization, corporation, or other legal entity which has, prior to the letting of the bids on the public works project in question, entered into a contract with the second lowest bidder, that suffers damage as a proximate result of a competitive bid for a public works project, as defined in subdivision (b), not being accepted due to the successful bidder s violation, as evidenced by the conviction of the successful bidder therefor, of any provision of Division 4 (commencing with Section 3200) or of the Unemployment Insurance Code, may bring an action for damages in the appropriate state court against the violating person or legal entity.

(2) There shall be a rebuttable presumption that a successful bidder who has been convicted of a violation of any provision of Division 4 (commencing with Section 3200) of this code or of the Unemployment Insurance Code, or of both, was awarded the bid because that successful bidder was able to lower the bid due to this violation or these violations occurring on the contract for public work awarded by the public agency.

(b) For purposes of this article:

(1) Public works project means the construction, repair, remodeling, alteration, conversion, modernization, improvement, rehabilitation, replacement, or renovation of a public building or structure.

(2) Second lowest bidder means the second lowest qualified bidder deemed responsive by the public agency awarding the contract for public work.

(3) The second lowest bidder and the successful bidder may include any person, firm, association, corporation, or other legal entity.

(c) In an action brought pursuant to this section, the court may award costs and reasonable attorney s fees, in an amount to be determined in the court s discretion, to the prevailing party.

(d) For purposes of an action brought pursuant to this section, employee status shall be determined pursuant to Division 4 (commencing with Section 3200) with respect to alleged violations of that division, pursuant to the Unemployment Insurance Code with respect to alleged violations of that code, and pursuant to Section 2750.5 with respect to alleged violations of either Division 4 (commencing with Section 3200) or of the Unemployment Insurance Code.

(e) The right of action established pursuant to this article shall not be construed to diminish rights of action established pursuant to Section 19102 of, and Article 1.8 (commencing with Section 20104.70) of Chapter 1 of Part 3 of Division 2 of, the Public Contract Code.

(f) A second lowest bidder who has been convicted of a violation of any provision of Division 4 (commencing with Section 3200) of the Labor Code or of the Unemployment Insurance Code, or both, within one year prior to filing the bid for public work, and who has failed to take affirmative steps to correct that violation or those violations, is prohibited from taking any action authorized by this section.

(Added by Stats. 1991, Ch. 906, Sec. 1.)






ARTICLE 2. Wages

1770

The Director of the Department of Industrial Relations shall determine the general prevailing rate of per diem wages in accordance with the standards set forth in Section 1773, and the director s determination in the matter shall be final except as provided in Section 1773.4. Nothing in this article, however, shall prohibit the payment of more than the general prevailing rate of wages to any workman employed on public work. Nothing in this act shall permit any overtime work in violation of Article 3 of this chapter.

(Amended by Stats. 1976, Ch. 281.)



1771

Except for public works projects of one thousand dollars ($1,000) or less, not less than the general prevailing rate of per diem wages for work of a similar character in the locality in which the public work is performed, and not less than the general prevailing rate of per diem wages for holiday and overtime work fixed as provided in this chapter, shall be paid to all workers employed on public works.

This section is applicable only to work performed under contract, and is not applicable to work carried out by a public agency with its own forces. This section is applicable to contracts let for maintenance work.

(Amended by Stats. 1981, Ch. 449, Sec. 1.)



1771.1

(a) A contractor or subcontractor shall not be qualified to bid on, be listed in a bid proposal, subject to the requirements of Section 4104 of the Public Contract Code, or engage in the performance of any contract for public work, as defined in this chapter, unless currently registered and qualified to perform public work pursuant to Section 1725.5. It is not a violation of this section for an unregistered contractor to submit a bid that is authorized by Section 7029.1 of the Business and Professions Code or by Section 10164 or 20103.5 of the Public Contract Code, provided the contractor is registered to perform public work pursuant to Section 1725.5 at the time the contract is awarded.

(b) Notice of the requirement described in subdivision (a) shall be included in all bid invitations and public works contracts, and a bid shall not be accepted nor any contract or subcontract entered into without proof of the contractor or subcontractor s current registration to perform public work pursuant to Section 1725.5.

(c) An inadvertent error in listing a subcontractor who is not registered pursuant to Section 1725.5 in a bid proposal shall not be grounds for filing a bid protest or grounds for considering the bid nonresponsive, provided that any of the following apply:

(1) The subcontractor is registered prior to the bid opening.

(2) Within 24 hours after the bid opening, the subcontractor is registered and has paid the penalty registration fee specified in subparagraph (E) of paragraph (2) of subdivision (a) of Section 1725.5.

(3) The subcontractor is replaced by another registered subcontractor pursuant to Section 4107 of the Public Contract Code.

(d) Failure by a subcontractor to be registered to perform public work as required by subdivision (a) shall be grounds under Section 4107 of the Public Contract Code for the contractor, with the consent of the awarding authority, to substitute a subcontractor who is registered to perform public work pursuant to Section 1725.5 in place of the unregistered subcontractor.

(e) The department shall maintain on its Internet Web site a list of contractors who are currently registered to perform public work pursuant to Section 1725.5.

(f) A contract entered into with any contractor or subcontractor in violation of subdivision (a) shall be subject to cancellation, provided that a contract for public work shall not be unlawful, void, or voidable solely due to the failure of the awarding body, contractor, or any subcontractor to comply with the requirements of Section 1725.5 or this section.

(g) This section shall apply to any bid proposal submitted on or after March 1, 2015, and any contract for public work entered into on or after April 1, 2015.

(Added by Stats. 2014, Ch. 28, Sec. 63. Effective June 20, 2014.)



1771.2

(a) A joint labor-management committee established pursuant to the federal Labor Management Cooperation Act of 1978 (29 U.S.C. Sec. 175a) may bring an action in any court of competent jurisdiction against an employer that fails to pay the prevailing wage to its employees, as required by this article. This action shall be commenced not later than 18 months after the filing of a valid notice of completion in the office of the county recorder in each county in which the public work or some part thereof was performed, or not later than 18 months after acceptance of the public work, whichever occurs last.

(b) (1) In an action brought pursuant to this section, the court shall award restitution to an employee for unpaid wages, plus interest, under Section 3289 of the Civil Code from the date that the wages became due and payable, and liquidated damages equal to the amount of unpaid wages owed, and may impose civil penalties, only against an employer that failed to pay the prevailing wage to its employees, in accordance with Section 1775, injunctive relief, or any other appropriate form of equitable relief. The court shall follow the same standards and have the same discretion in setting the amount of penalties as are provided by subdivision (a) of Section 1775. The court shall award a prevailing joint labor-management committee its reasonable attorney s fees and costs incurred in maintaining the action, including expert witness fees.

(2) An action pursuant to this section shall not be based on the employer s misclassification of the craft of a worker in its certified payroll records.

(3) Liquidated damages shall be awarded only if the complaint alleges with specificity the wages due and unpaid to the individual workers, including how that amount was calculated, and the defendant fails to pay the wages, deposit that amount with the court to be held in escrow, or provide proof to the court of an adequate surety bond to cover the wages, within 60 days of service of the complaint. Liquidated damages shall be awarded only on the wages found to be due and unpaid. Additionally, if the defendant demonstrates to the satisfaction of the court that the defendant had substantial grounds for contesting that a portion of the allegedly unpaid wages were owed, the court may exercise its discretion to waive the payment of the liquidated damages with respect to that portion of the unpaid wages.

(4) This subdivision does not limit any other available remedies for a violation of this chapter.

(Amended by Stats. 2013, Ch. 792, Sec. 2. Effective January 1, 2014.)



1771.3

(a) The State Public Works Enforcement Fund is hereby created as a special fund in the State Treasury to be available upon appropriation of the Legislature. All registration fees collected pursuant to Section 1725.5 and any other moneys as are designated by statute or order shall be deposited in the fund for the purposes specified in subdivision (b).

(b) Moneys in the State Public Works Enforcement Fund shall be used only for the following purposes:

(1) The reasonable costs of administering the registration of contractors and subcontractors to perform public work pursuant to Section 1725.5.

(2) The costs and obligations associated with the administration and enforcement of the requirements of this chapter by the Department of Industrial Relations.

(3) The monitoring and enforcement of any requirement of this code by the Labor Commissioner on a public works project or in connection with the performance of public work as defined pursuant to this chapter.

(c) The annual contractor registration renewal fee specified in subdivision (a) of Section 1725.5, and any adjusted application or renewal fee, shall be set in amounts that are sufficient to support the annual appropriation approved by the Legislature for the State Public Works Enforcement Fund and not result in a fund balance greater than 25 percent of the appropriation. Any yearend balance in the fund greater than 25 percent of the appropriation shall be applied as a credit when determining any fee adjustments for the subsequent fiscal year.

(d) To provide adequate cashflow for the purposes specified in subdivision (b), the Director of Finance, with the concurrence of the Secretary of the Labor and Workforce Development Agency, may approve a short-term loan each fiscal year from the Labor and Workforce Development Fund to the State Public Works Enforcement Fund.

(1) The maximum amount of the annual loan allowable may be up to, but shall not exceed 50 percent of the appropriation authority of the State Public Works Enforcement Fund in the same year in which the loan was made.

(2) For the purposes of this section, a short-term loan is a transfer that is made subject to both of the following conditions:

(A) Any amount loaned is to be repaid in full during the same fiscal year in which the loan was made, except that repayment may be delayed until a date not more than 30 days after the date of enactment of the annual Budget Act for the subsequent fiscal year.

(B) Loans shall be repaid whenever the funds are needed to meet cash expenditure needs in the loaning fund or account.

(Repealed and added by Stats. 2014, Ch. 28, Sec. 65. Effective June 20, 2014.)



1771.4

(a) All of the following are applicable to all public works projects that are otherwise subject to the requirements of this chapter:

(1) The call for bids and contract documents shall specify that the project is subject to compliance monitoring and enforcement by the Department of Industrial Relations.

(2) The awarding body shall post or require the prime contractor to post job site notices, as prescribed by regulation.

(3) Each contractor and subcontractor shall furnish the records specified in Section 1776 directly to the Labor Commissioner, in the following manner:

(A) At least monthly or more frequently if specified in the contract with the awarding body.

(B) In a format prescribed by the Labor Commissioner.

(4) The department shall undertake those activities it deems necessary to monitor and enforce compliance with prevailing wage requirements.

(b) The Labor Commissioner may exempt a public works project from compliance with all or part of the requirements of subdivision (a) of this section if either of the following occurs:

(1) The awarding body has enforced an approved labor compliance program, as defined in Section 1771.5, on all public works projects under its authority, except those deemed exempt pursuant to subdivision (a) of Section 1771.5, continuously since December 31, 2011.

(2) The awarding body has entered into a collective bargaining agreement that binds all contractors performing work on the project and that includes a mechanism for resolving disputes about the payment of wages.

(c) (1) The requirements of paragraph (1) of subdivision (a) shall only apply to contracts for public works projects awarded on or after January 1, 2015.

(2) The requirements of paragraph (3) of subdivision (a) shall only apply to the following projects:

(A) Projects that were subject to a requirement to furnish records to the Compliance Monitoring Unit pursuant to Section 16461 of Title 8 of the California Code of Regulations, prior to the effective date of this section.

(B) Projects for which the initial contract is awarded on or after April 1, 2015.

(C) Any other ongoing project in which the Labor Commissioner directs the contractors or subcontractors on the project to furnish records in accordance with paragraph (3) of subdivision (a).

(D) All projects, whether new or ongoing, on or after January 1, 2016.

(Added by Stats. 2014, Ch. 28, Sec. 66. Effective June 20, 2014.)



1771.5

(a) Notwithstanding Section 1771, an awarding body may choose not to require the payment of the general prevailing rate of per diem wages or the general prevailing rate of per diem wages for holiday and overtime work for any public works project of twenty-five thousand dollars ($25,000) or less when the project is for construction work, or for any public works project of fifteen thousand dollars ($15,000) or less when the project is for alteration, demolition, repair, or maintenance work, if the awarding body has elected to initiate and has been approved by the Director of Industrial Relations to enforce a labor compliance program pursuant to subdivision (b) for every public works project under the authority of the awarding body.

(b) For purposes of this section, a labor compliance program shall include, but not be limited to, the following requirements:

(1) All bid invitations and public works contracts shall contain appropriate language concerning the requirements of this chapter.

(2) A prejob conference shall be conducted with the contractor and subcontractors to discuss federal and state labor law requirements applicable to the contract.

(3) Project contractors and subcontractors shall maintain and furnish, at a designated time, a certified copy of each weekly payroll containing a statement of compliance signed under penalty of perjury.

(4) The awarding body shall review, and, if appropriate, audit payroll records to verify compliance with this chapter.

(5) The awarding body shall withhold contract payments when payroll records are delinquent or inadequate.

(6) The awarding body shall withhold contract payments equal to the amount of underpayment and applicable penalties when, after investigation, it is established that underpayment has occurred.

(7) The awarding body shall comply with any other prevailing wage monitoring and enforcement activities that are required to be conducted by labor compliance programs by the Department of Industrial Relations.

(c) For purposes of this chapter, labor compliance program means a labor compliance program that is approved, as specified in state regulations, by the Director of Industrial Relations.

(d) For purposes of this chapter, the Director of Industrial Relations may revoke the approval of a labor compliance program in the manner specified in state regulations.

(Amended by Stats. 2014, Ch. 28, Sec. 67. Effective June 20, 2014.)



1771.6

(a) Any awarding body that enforces this chapter in accordance with Section 1726 or 1771.5 shall provide notice of the withholding of contract payments to the contractor and subcontractor, if applicable. The notice shall be in writing and shall describe the nature of the violation and the amount of wages, penalties, and forfeitures withheld. Service of the notice shall be completed pursuant to Section 1013 of the Code of Civil Procedure by first-class and certified mail to the contractor and subcontractor, if applicable. The notice shall advise the contractor and subcontractor, if applicable, of the procedure for obtaining review of the withholding of contract payments.

The awarding body shall also serve a copy of the notice by certified mail to any bonding company issuing a bond that secures the payment of wages covered by the notice and to any surety on a bond, if their identities are known to the awarding body.

(b) The withholding of contract payments in accordance with Section 1726 or 1771.5 shall be reviewable under Section 1742 in the same manner as if the notice of the withholding was a civil penalty order of the Labor Commissioner under this chapter. If review is requested, the Labor Commissioner may intervene to represent the awarding body.

(c) Pending a final order, or the expiration of the time period for seeking review of the notice of the withholding, the awarding body shall not disburse any contract payments withheld.

(d) From the amount recovered, the wage claim shall be satisfied prior to the amount being applied to penalties. If insufficient money is recovered to pay each worker in full, the money shall be prorated among all workers.

(e) Wages for workers who cannot be located shall be placed in the Industrial Relations Unpaid Wage Fund and held in trust for the workers pursuant to Section 96.7. Penalties shall be paid into the General Fund of the awarding body that has enforced this chapter pursuant to Section 1771.5.

(Repealed and added by Stats. 2000, Ch. 954, Sec. 16. Effective January 1, 2001. Operative July 1, 2001, by Sec. 21 of Ch. 954.)



1771.7

(a) (1) For contracts specified in subdivision (f), an awarding body that chooses to use funds derived from either the Kindergarten-University Public Education Facilities Bond Act of 2002 or the Kindergarten-University Public Education Facilities Bond Act of 2004 for a public works project, shall initiate and enforce, or contract with a third party to initiate and enforce, a labor compliance program, as described in subdivision (b) of Section 1771.5, with respect to that public works project.

(2) If an awarding body described in paragraph (1) chooses to contract with a third party to initiate and enforce a labor compliance program for a project described in paragraph (1), that third party shall not review the payroll records of its own employees or the employees of its subcontractors, and the awarding body or an independent third party shall review these payroll records for purposes of the labor compliance program.

(b) This section applies to public works that commence on or after April 1, 2003. For purposes of this subdivision, work performed during the design and preconstruction phases of construction, including, but not limited to, inspection and land surveying work, does not constitute the commencement of a public work.

(c) (1) For purposes of this section, if any campus of the California State University chooses to use the funds described in subdivision (a), then the awarding body is the Chancellor of the California State University. For purposes of this subdivision, if the chancellor is required by subdivision (a) to initiate and enforce, or to contract with a third party to initiate and enforce, a labor compliance program, then in addition to the requirements described in subdivision (b) of Section 1771.5, the Chancellor of the California State University shall review the payroll records on at least a monthly basis to ensure the awarding body s compliance with the labor compliance program.

(2) For purposes of this subdivision, if an awarding body described in subdivision (a) is the University of California or any campus of that university, and that awarding body is required by subdivision (a) to initiate and enforce, or to contract with a third party to initiate and enforce, a labor compliance program, then in addition to the requirements described in subdivision (b) of Section 1771.5, the payroll records shall be reviewed on at least a monthly basis to ensure the awarding body s compliance with the labor compliance program.

(d) (1) An awarding body described in subdivision (a) shall make a written finding that the awarding body has initiated and enforced, or has contracted with a third party to initiate and enforce, the labor compliance program described in subdivision (a).

(2) (A) If an awarding body described in subdivision (a) is a school district, the governing body of that district shall transmit to the State Allocation Board, in the manner determined by that board, a copy of the finding described in paragraph (1).

(B) The State Allocation Board shall not release the funds described in subdivision (a) to an awarding body that is a school district until the State Allocation Board has received the written finding described in paragraph (1).

(C) If the State Allocation Board conducts a postaward audit procedure with respect to an award of the funds described in subdivision (a) to an awarding body that is a school district, the State Allocation Board shall verify, in the manner determined by that board, that the school district has complied with the requirements of this subdivision.

(3) If an awarding body described in subdivision (a) is a community college district, the Chancellor of the California State University, or the office of the President of the University of California or any campus of the University of California, that awarding body shall transmit, in the manner determined by the Director of Industrial Relations, a copy of the finding described in paragraph (1) to the director of that department, or the director of any successor agency that is responsible for the oversight of employee wage and employee work hours laws.

(e) Because the reasonable costs directly related to monitoring and enforcing compliance with the prevailing wage requirements are necessary oversight activities, integral to the cost of construction of the public works projects, notwithstanding Section 17070.63 of the Education Code, the grant amounts as described in Chapter 12.5 (commencing with Section 17070.10) of Part 10 of Division 1 of Title 1 of the Education Code for the costs of a new construction or modernization project shall include the state s share of the reasonable and directly related costs of the labor compliance program used to monitor and enforce compliance with prevailing wage requirements.

(f) This section shall only apply to contracts awarded prior to January 1, 2012.

(Amended by Stats. 2014, Ch. 28, Sec. 68. Effective June 20, 2014.)



1772

Workers employed by contractors or subcontractors in the execution of any contract for public work are deemed to be employed upon public work.

(Amended by Stats. 1992, Ch. 1342, Sec. 7. Effective January 1, 1993.)



1773

The body awarding any contract for public work, or otherwise undertaking any public work, shall obtain the general prevailing rate of per diem wages and the general prevailing rate for holiday and overtime work in the locality in which the public work is to be performed for each craft, classification, or type of worker needed to execute the contract from the Director of Industrial Relations. The holidays upon which those rates shall be paid need not be specified by the awarding body, but shall be all holidays recognized in the applicable collective bargaining agreement. If the prevailing rate is not based on a collectively bargained rate, the holidays upon which the prevailing rate shall be paid shall be as provided in Section 6700 of the Government Code.

In determining the rates, the Director of Industrial Relations shall ascertain and consider the applicable wage rates established by collective bargaining agreements and the rates that may have been predetermined for federal public works, within the locality and in the nearest labor market area. Where the rates do not constitute the rates actually prevailing in the locality, the director shall obtain and consider further data from the labor organizations and employers or employer associations concerned, including the recognized collective bargaining representatives for the particular craft, classification, or type of work involved. The rate fixed for each craft, classification, or type of work shall be not less than the prevailing rate paid in the craft, classification, or type of work.

If the director determines that the rate of prevailing wage for any craft, classification, or type of worker is the rate established by a collective bargaining agreement, the director may adopt that rate by reference as provided for in the collective bargaining agreement and that determination shall be effective for the life of the agreement or until the director determines that another rate should be adopted.

(Amended by Stats. 1999, Ch. 30, Sec. 1. Effective January 1, 2000.)



1773.1

(a) Per diem wages, as the term is used in this chapter or in any other statute applicable to public works, includes employer payments for the following:

(1) Health and welfare.

(2) Pension.

(3) Vacation.

(4) Travel.

(5) Subsistence.

(6) Apprenticeship or other training programs authorized by Section 3093, to the extent that the cost of training is reasonably related to the amount of the contributions.

(7) Worker protection and assistance programs or committees established under the federal Labor Management Cooperation Act of 1978 (Section 175a of Title 29 of the United States Code), to the extent that the activities of the programs or committees are directed to the monitoring and enforcement of laws related to public works.

(8) Industry advancement and collective bargaining agreements administrative fees, provided that these payments are required under a collective bargaining agreement pertaining to the particular craft, classification, or type of work within the locality or the nearest labor market area at issue.

(9) Other purposes similar to those specified in paragraphs (1) to (8), inclusive.

(b) Employer payments include all of the following:

(1) The rate of contribution irrevocably made by the employer to a trustee or third person pursuant to a plan, fund, or program.

(2) The rate of actual costs to the employer reasonably anticipated in providing benefits to workers pursuant to an enforceable commitment to carry out a financially responsible plan or program communicated in writing to the workers affected.

(3) Payments to the California Apprenticeship Council pursuant to Section 1777.5.

(c) Employer payments are a credit against the obligation to pay the general prevailing rate of per diem wages. However, credit shall not be granted for benefits required to be provided by other state or federal law, or for payments made to monitor and enforce laws related to public works if those payments are not made to a program or committee established under the federal Labor Management Cooperation Act of 1978 (Section 175a of Title 29 of the United States Code). Credits for employer payments also shall not reduce the obligation to pay the hourly straight time or overtime wages found to be prevailing. However, an increased employer payment contribution that results in a lower hourly straight time or overtime wage shall not be considered a violation of the applicable prevailing wage determination if all of following conditions are met:

(1) The increased employer payment is made pursuant to criteria set forth in a collective bargaining agreement.

(2) The basic hourly rate and increased employer payment are no less than the general prevailing rate of per diem wages and the general prevailing rate for holiday and overtime work in the director s general prevailing wage determination.

(3) The employer payment contribution is irrevocable unless made in error.

(d) An employer may take credit for an employer payment specified in subdivision (b), even if contributions are not made, or costs are not paid, during the same pay period for which credit is taken, if the employer regularly makes the contributions, or regularly pays the costs, for the plan, fund, or program on no less than a quarterly basis.

(e) The credit for employer payments shall be computed on an annualized basis when the employer seeks credit for employer payments that are higher for public works projects than for private construction performed by the same employer, unless one or more of the following occur:

(1) The employer has an enforceable obligation to make the higher rate of payments on future private construction performed by the employer.

(2) The higher rate of payments is required by a project labor agreement.

(3) The payments are made to the California Apprenticeship Council pursuant to Section 1777.5.

(4) The director determines that annualization would not serve the purposes of this chapter.

(f) (1) For the purpose of determining those per diem wages for contracts, the representative of any craft, classification, or type of worker needed to execute contracts shall file with the Department of Industrial Relations fully executed copies of the collective bargaining agreements for the particular craft, classification, or type of work involved. The collective bargaining agreements shall be filed after their execution and thereafter may be taken into consideration pursuant to Section 1773 whenever filed 30 days prior to the call for bids. If the collective bargaining agreement has not been formalized, a typescript of the final draft may be filed temporarily, accompanied by a statement under penalty of perjury as to its effective date.

(2) When a copy of the collective bargaining agreement has previously been filed, fully executed copies of all modifications and extensions of the agreement that affect per diem wages or holidays shall be filed.

(3) The failure to comply with filing requirements of this subdivision shall not be grounds for setting aside a prevailing wage determination if the information taken into consideration is correct.

(Amended by Stats. 2013, Ch. 169, Sec. 1. Effective January 1, 2014.)



1773.2

The body awarding any contract for public work, or otherwise undertaking any public work, shall specify in the call for bids for the contract, and in the bid specifications and in the contract itself, what the general rate of per diem wages is for each craft, classification, or type of worker needed to execute the contract.

In lieu of specifying the rate of wages in the call for bids, and in the bid specifications and in the contract itself, the awarding body may, in the call for bids, bid specifications, and contract, include a statement that copies of the prevailing rate of per diem wages are on file at its principal office, which shall be made available to any interested party on request. The awarding body shall also cause a copy of the determination of the director of the prevailing rate of per diem wages to be posted at each job site.

(Amended by Stats. 1992, Ch. 1342, Sec. 8. Effective January 1, 1993.)



1773.3

(a) (1) An awarding agency shall provide notice to the Department of Industrial Relations of any public works contract subject to the requirements of this chapter, within five days of the award.

(2) The notice shall be transmitted electronically in a format specified by the department and shall include the name of the contractor, any subcontractor listed on the successful bid, the bid and contract award dates, the contract amount, the estimated start and completion dates, job site location, and any additional information the department specifies that aids in the administration and enforcement of this chapter.

(b) In lieu of responding to any specific request for contract award information, the department may make the information provided by awarding bodies pursuant to this section available for public review on its Internet Web site.

(Repealed and added by Stats. 2014, Ch. 28, Sec. 70. Effective June 20, 2014.)



1773.4

Any prospective bidder or his representative, any representative of any craft, classification or type of workman involved, or the awarding body may, within 20 days after commencement of advertising of the call for bids by the awarding body, file with the Director of Industrial Relations a verified petition to review the determination of any such rate or rates upon the ground that they have not been determined in accordance with the provision of Section 1773 of this code. Within two days thereafter, a copy of such petition shall be filed with the awarding body. The petition shall set forth the facts upon which it is based. The Director of Industrial Relations or his authorized representative shall, upon notice to the petitioner, the awarding body and such other persons as he deems proper, including the recognized collective bargaining representatives for the particular crafts, classifications or types of work involved, institute an investigation or hold a hearing. Within 20 days after the filing of such petition, or within such longer period as agreed upon by the director, the awarding body, and all the interested parties, he shall make a determination and transmit the same in writing to the awarding body and to the interested parties.

Such determination shall be final and shall be the determination of the awarding body. Upon receipt by it of the notice of the filing of such petition the body awarding the contract or authorizing the public work shall extend the closing date for the submission of bids or the starting of work until five days after the determination of the general prevailing rates of per diem wages pursuant to this section.

Upon the filing of any such petition, notice thereof shall be set forth in the next and all subsequent publications by the awarding body of the call for bids. No other notice need be given to bidders by the awarding body by publication or otherwise. The determination of the director shall be included in the contract.

(Amended by Stats. 1969, Ch. 301.)



1773.5

(a) The Director of Industrial Relations may establish rules and regulations for the purpose of carrying out this chapter, including, but not limited to, the responsibilities and duties of awarding bodies under this chapter.

(b) When a request is made to the director for a determination of whether a specific project or type of work awarded or undertaken by a political subdivision is a public work, he or she shall make that determination within 60 days receipt of the last notice of support or opposition from any interested party relating to that project or type of work that was not unreasonably delayed, as determined by the director. If the director deems that the complexity of the request requires additional time to make that determination, the director may have up to an additional 60 days if he or she certifies in writing to the requestor, and any interested party, the reasons for the extension. If the requestor is not a political subdivision, the requester shall, within 15 days of the request, serve a copy of the request upon the political subdivision, in which event the political subdivision shall, within 30 days of its receipt, advise the director of its position regarding the request. For projects or types of work that are otherwise private development projects receiving public funds, as specified in subdivision (b) of Section 1720, the director shall determine whether a specific project or type of work is a public work within 120 days of receipt of the last notice of support or opposition relating to that project or type of work from any interested party that was not unreasonably delayed, as determined by the director.

(c) If an administrative appeal of the director s determination is made, it shall be made within 30 days of the date of the determination. The director shall issue a determination on the administrative appeal within 120 days after receipt of the last notice of support or opposition relating to that appeal from any interested party that was not unreasonably delayed, as determined by the director. The director may have up to an additional 60 days if he or she certifies in writing to the party requesting the appeal the reason for the extension.

(d) The director shall have quasi-legislative authority to determine coverage of projects or types of work under the prevailing wage laws of this chapter. A final determination on any administrative appeal is subject to judicial review pursuant to Section 1085 of the Code of Civil Procedure. These determinations, and any determinations relating to the general prevailing rate of per diem wages and the general prevailing rate for holiday, shift rate, and overtime work, shall be exempt from the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 2013, Ch. 780, Sec. 3. Effective January 1, 2014.)



1773.6

If during any quarterly period the Director of Industrial Relations shall determine that there has been a change in any prevailing rate of per diem wages in any locality he shall make such change available to the awarding body and his determination shall be final. Such determination by the Director of Industrial Relations shall not be effective as to any contract for which the notice to bidders has been published.

(Amended by Stats. 1976, Ch. 281.)



1773.7

The provisions of Section 11250 of the Government Code shall not be applicable to Sections 1773, 1773.4, and 1773.6.

(Repealed and added by Stats. 1976, Ch. 281.)



1773.8

An increased employer payment contribution that results in a lower taxable wage shall not be considered a violation of the applicable prevailing wage determination so long as all of the following conditions are met:

(a) The increased employer payment is made pursuant to criteria set forth in a collective bargaining agreement.

(b) The increased employer payment and hourly straight time and overtime wage combined are no less than the general prevailing rate of per diem wages.

(c) The employer payment contribution is irrevocable unless made in error.

(Added by Stats. 2012, Ch. 827, Sec. 2. Effective January 1, 2013.)



1773.9

(a) The Director of Industrial Relations shall use the methodology set forth in subdivision (b) to determine the general prevailing rate of per diem wages in the locality in which the public work is to be performed.

(b) The general prevailing rate of per diem wages includes all of the following:

(1) The basic hourly wage rate being paid to a majority of workers engaged in the particular craft, classification, or type of work within the locality and in the nearest labor market area, if a majority of the workers is paid at a single rate. If no single rate is being paid to a majority of the workers, then the single rate being paid to the greatest number of workers, or modal rate, is prevailing. If a modal rate cannot be determined, then the director shall establish an alternative rate, consistent with the methodology for determining the modal rate, by considering the appropriate collective bargaining agreements, federal rates, rates in the nearest labor market area, or other data such as wage survey data.

(2) Other employer payments included in per diem wages pursuant to Section 1773.1 and as included as part of the total hourly wage rate from which the basic hourly wage rate was derived. In the event the total hourly wage rate does not include any employer payments, the director shall establish a prevailing employer payment rate by the same procedure set forth in paragraph (1).

(3) The rate for holiday and overtime work shall be those rates specified in the collective bargaining agreement when the basic hourly rate is based on a collective bargaining agreement rate. In the event the basic hourly rate is not based on a collective bargaining agreement, the rate for holidays and overtime work, if any, included with the prevailing basic hourly rate of pay shall be prevailing.

(c) (1) If the director determines that the general prevailing rate of per diem wages is the rate established by a collective bargaining agreement, and that the collective bargaining agreement contains definite and predetermined changes during its term that will affect the rate adopted, the director shall incorporate those changes into the determination. Predetermined changes that are rescinded prior to their effective date shall not be enforced.

(2) When the director determines that there is a definite and predetermined change in the general prevailing rate of per diem wages as described in paragraph (1), but has not published, at the time of the effective date of the predetermined change, the allocation of the predetermined change as between the basic hourly wage and other employer payments included in per diem wages pursuant to Section 1773.1, a contractor or subcontractor may allocate payments of not less than the amount of the definite and predetermined change to either the basic hourly wage or other employer payments included in per diem wages for up to 60 days following the director s publication of the specific allocation of the predetermined change.

(3) When the director determines that there is a definite and predetermined change in the general prevailing rate of per diem wages as described in paragraph (1), but the allocation of that predetermined change as between the basic hourly wage and other employer payments included in per diem wages pursuant to Section 1773.1 is subsequently altered by the parties to a collective bargaining agreement described in paragraph (1), a contractor or subcontractor may allocate payments of not less than the amount of the definite and predetermined change in accordance with either the originally published allocation or the allocation as altered in the collective bargaining agreement.

(Amended by Stats. 2007, Ch. 482, Sec. 2. Effective January 1, 2008.)



1773.11

(a) Notwithstanding any other provision of law and except as otherwise provided by this section, if the state or a political subdivision thereof agrees by contract with a private entity that the private entity s employees receive, in performing that contract, the general prevailing rate of per diem wages and the general prevailing rate for holiday and overtime work, the director shall, upon a request by the state or the political subdivision, do both of the following:

(1) Determine, as otherwise provided by law, the wage rates for each craft, classification, or type of worker that are needed to execute the contract.

(2) Provide these wage rates to the state or political subdivision that requests them.

(b) This section does not apply to a contract for a public work, as defined in this chapter.

(c) The director shall determine and provide the wage rates described in this section in the order in which the requests for these wage rates were received and regardless of the calendar year in which they were received. If there are more than 20 pending requests in a calendar year, the director shall respond only to the first 20 requests in the order in which they were received. If the director determines that funding is available in any calendar year to determine and provide these wage rates in response to more than 20 requests, the director shall respond to these requests in a manner consistent with this subdivision.

(Added by Stats. 2003, Ch. 343, Sec. 1. Effective January 1, 2004.)



1774

The contractor to whom the contract is awarded, and any subcontractor under him, shall pay not less than the specified prevailing rates of wages to all workmen employed in the execution of the contract.

(Enacted by Stats. 1937, Ch. 90.)



1775

(a) (1) The contractor and any subcontractor under the contractor shall, as a penalty to the state or political subdivision on whose behalf the contract is made or awarded, forfeit not more than two hundred dollars ($200) for each calendar day, or portion thereof, for each worker paid less than the prevailing wage rates as determined by the director for the work or craft in which the worker is employed for any public work done under the contract by the contractor or, except as provided in subdivision (b), by any subcontractor under the contractor.

(2) (A) The amount of the penalty shall be determined by the Labor Commissioner based on consideration of both of the following:

(i) Whether the failure of the contractor or subcontractor to pay the correct rate of per diem wages was a good faith mistake and, if so, the error was promptly and voluntarily corrected when brought to the attention of the contractor or subcontractor.

(ii) Whether the contractor or subcontractor has a prior record of failing to meet its prevailing wage obligations.

(B) (i) The penalty may not be less than forty dollars ($40) for each calendar day, or portion thereof, for each worker paid less than the prevailing wage rate, unless the failure of the contractor or subcontractor to pay the correct rate of per diem wages was a good faith mistake and, if so, the error was promptly and voluntarily corrected when brought to the attention of the contractor or subcontractor.

(ii) The penalty may not be less than eighty dollars ($80) for each calendar day, or portion thereof, for each worker paid less than the prevailing wage rate, if the contractor or subcontractor has been assessed penalties within the previous three years for failing to meet its prevailing wage obligations on a separate contract, unless those penalties were subsequently withdrawn or overturned.

(iii) The penalty may not be less than one hundred twenty dollars ($120) for each calendar day, or portion thereof, for each worker paid less than the prevailing wage rate, if the Labor Commissioner determines that the violation was willful, as defined in subdivision (c) of Section 1777.1.

(C) If the amount due under this section is collected from the contractor or subcontractor, any outstanding wage claim under Chapter 1 (commencing with Section 1720) of Part 7 of Division 2 against that contractor or subcontractor shall be satisfied before applying that amount to the penalty imposed on that contractor or subcontractor pursuant to this section.

(D) The determination of the Labor Commissioner as to the amount of the penalty shall be reviewable only for abuse of discretion.

(E) The difference between the prevailing wage rates and the amount paid to each worker for each calendar day or portion thereof for which each worker was paid less than the prevailing wage rate shall be paid to each worker by the contractor or subcontractor, and the body awarding the contract shall cause to be inserted in the contract a stipulation that this section will be complied with.

(b) If a worker employed by a subcontractor on a public works project is not paid the general prevailing rate of per diem wages by the subcontractor, the prime contractor of the project is not liable for any penalties under subdivision (a) unless the prime contractor had knowledge of that failure of the subcontractor to pay the specified prevailing rate of wages to those workers or unless the prime contractor fails to comply with all of the following requirements:

(1) The contract executed between the contractor and the subcontractor for the performance of work on the public works project shall include a copy of the provisions of this section and Sections 1771, 1776, 1777.5, 1813, and 1815.

(2) The contractor shall monitor the payment of the specified general prevailing rate of per diem wages by the subcontractor to the employees, by periodic review of the certified payroll records of the subcontractor.

(3) Upon becoming aware of the failure of the subcontractor to pay his or her workers the specified prevailing rate of wages, the contractor shall diligently take corrective action to halt or rectify the failure, including, but not limited to, retaining sufficient funds due the subcontractor for work performed on the public works project.

(4) Prior to making final payment to the subcontractor for work performed on the public works project, the contractor shall obtain an affidavit signed under penalty of perjury from the subcontractor that the subcontractor has paid the specified general prevailing rate of per diem wages to his or her employees on the public works project and any amounts due pursuant to Section 1813.

(c) The Division of Labor Standards Enforcement shall notify the contractor on a public works project within 15 days of the receipt by the Division of Labor Standards Enforcement of a complaint of the failure of a subcontractor on that public works project to pay workers the general prevailing rate of per diem wages.

(Amended by Stats. 2011, Ch. 677, Sec. 1. Effective January 1, 2012.)



1776

(a) Each contractor and subcontractor shall keep accurate payroll records, showing the name, address, social security number, work classification, straight time and overtime hours worked each day and week, and the actual per diem wages paid to each journeyman, apprentice, worker, or other employee employed by him or her in connection with the public work. Each payroll record shall contain or be verified by a written declaration that it is made under penalty of perjury, stating both of the following:

(1) The information contained in the payroll record is true and correct.

(2) The employer has complied with the requirements of Sections 1771, 1811, and 1815 for any work performed by his or her employees on the public works project.

(b) The payroll records enumerated under subdivision (a) shall be certified and shall be available for inspection at all reasonable hours at the principal office of the contractor on the following basis:

(1) A certified copy of an employee s payroll record shall be made available for inspection or furnished to the employee or his or her authorized representative on request.

(2) A certified copy of all payroll records enumerated in subdivision (a) shall be made available for inspection or furnished upon request to a representative of the body awarding the contract and the Division of Labor Standards Enforcement of the Department of Industrial Relations.

(3) A certified copy of all payroll records enumerated in subdivision (a) shall be made available upon request by the public for inspection or for copies thereof. However, a request by the public shall be made through either the body awarding the contract or the Division of Labor Standards Enforcement. If the requested payroll records have not been provided pursuant to paragraph (2), the requesting party shall, prior to being provided the records, reimburse the costs of preparation by the contractor, subcontractors, and the entity through which the request was made. The public may not be given access to the records at the principal office of the contractor.

(c) Unless required to be furnished directly to the Labor Commissioner in accordance with paragraph (3) of subdivision (a) of Section 1771.4, the certified payroll records shall be on forms provided by the Division of Labor Standards Enforcement or shall contain the same information as the forms provided by the division. The payroll records may consist of printouts of payroll data that are maintained as computer records, if the printouts contain the same information as the forms provided by the division and the printouts are verified in the manner specified in subdivision (a).

(d) A contractor or subcontractor shall file a certified copy of the records enumerated in subdivision (a) with the entity that requested the records within 10 days after receipt of a written request.

(e) Except as provided in subdivision (f), any copy of records made available for inspection as copies and furnished upon request to the public or any public agency by the awarding body or the Division of Labor Standards Enforcement shall be marked or obliterated to prevent disclosure of an individual s name, address, and social security number. The name and address of the contractor awarded the contract or the subcontractor performing the contract shall not be marked or obliterated. Any copy of records made available for inspection by, or furnished to, a multiemployer Taft-Hartley trust fund (29 U.S.C. Sec. 186(c)(5)) that requests the records for the purposes of allocating contributions to participants shall be marked or obliterated only to prevent disclosure of an individual s full social security number, but shall provide the last four digits of the social security number. Any copy of records made available for inspection by, or furnished to, a joint labor-management committee established pursuant to the federal Labor Management Cooperation Act of 1978 (29 U.S.C. Sec. 175a) shall be marked or obliterated only to prevent disclosure of an individual s social security number.

(f) (1) Notwithstanding any other provision of law, agencies that are included in the Joint Enforcement Strike Force on the Underground Economy established pursuant to Section 329 of the Unemployment Insurance Code and other law enforcement agencies investigating violations of law shall, upon request, be provided nonredacted copies of certified payroll records. Any copies of records or certified payroll made available for inspection and furnished upon request to the public by an agency included in the Joint Enforcement Strike Force on the Underground Economy or to a law enforcement agency investigating a violation of law shall be marked or redacted to prevent disclosure of an individual s name, address, and social security number.

(2) An employer shall not be liable for damages in a civil action for any reasonable act or omission taken in good faith in compliance with this subdivision.

(g) The contractor shall inform the body awarding the contract of the location of the records enumerated under subdivision (a), including the street address, city, and county, and shall, within five working days, provide a notice of a change of location and address.

(h) The contractor or subcontractor has 10 days in which to comply subsequent to receipt of a written notice requesting the records enumerated in subdivision (a). In the event that the contractor or subcontractor fails to comply within the 10-day period, he or she shall, as a penalty to the state or political subdivision on whose behalf the contract is made or awarded, forfeit one hundred dollars ($100) for each calendar day, or portion thereof, for each worker, until strict compliance is effectuated. Upon the request of the Division of Labor Standards Enforcement, these penalties shall be withheld from progress payments then due. A contractor is not subject to a penalty assessment pursuant to this section due to the failure of a subcontractor to comply with this section.

(i) The body awarding the contract shall cause to be inserted in the contract stipulations to effectuate this section.

(j) The director shall adopt rules consistent with the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) and the Information Practices Act of 1977 (Title 1.8 (commencing with Section 1798) of Part 4 of Division 3 of the Civil Code) governing the release of these records, including the establishment of reasonable fees to be charged for reproducing copies of records required by this section.

(Amended by Stats. 2014, Ch. 28, Sec. 71. Effective June 20, 2014.)



1777

Any officer, agent, or representative of the State or of any political subdivision who wilfully violates any provision of this article, and any contractor, or subcontractor, or agent or representative thereof, doing public work who neglects to comply with any provision of section 1776 is guilty of a misdemeanor.

(Enacted by Stats. 1937, Ch. 90.)



1777.1

(a) Whenever a contractor or subcontractor performing a public works project pursuant to this chapter is found by the Labor Commissioner to be in violation of this chapter with intent to defraud, except Section 1777.5, the contractor or subcontractor or a firm, corporation, partnership, or association in which the contractor or subcontractor has any interest is ineligible for a period of not less than one year or more than three years to do either of the following:

(1) Bid on or be awarded a contract for a public works project.

(2) Perform work as a subcontractor on a public works project.

(b) Whenever a contractor or subcontractor performing a public works project pursuant to this chapter is found by the Labor Commissioner to have committed two or more separate willful violations of this chapter, except Section 1777.5, within a three-year period, the contractor or subcontractor or a firm, corporation, partnership, or association in which the contractor or subcontractor has any interest is ineligible for a period up to three years to do either of the following:

(1) Bid on or be awarded a contract for a public works project.

(2) Perform work as a subcontractor on a public works project.

(c) Whenever a contractor or subcontractor performing a public works project has failed to provide a timely response to a request by the Division of Labor Standards Enforcement, the Division of Apprenticeship Standards, or the awarding body to produce certified payroll records pursuant to Section 1776, the Labor Commissioner shall notify the contractor or subcontractor that, in addition to any other penalties provided by law, the contractor or subcontractor will be subject to debarment under this section if the certified payroll records are not produced within 30 days after receipt of the written notice. If the commissioner finds that the contractor or subcontractor has failed to comply with Section 1776 by that deadline, unless the commissioner finds that the failure to comply was due to circumstances outside the contractor s or subcontractor s control, the contractor or subcontractor or a firm, corporation, partnership, or association in which the contractor or subcontractor has any interest is ineligible for a period of not less than one year and not more than three years to do either of the following:

(1) Bid on or be awarded a contract for a public works project.

(2) Perform work as a subcontractor on a public works project.

(d) A willful violation occurs when the contractor or subcontractor knew or reasonably should have known of his or her obligations under the public works law and deliberately fails or refuses to comply with its provisions.

(e) The Labor Commissioner shall publish on the commissioner s Internet Web site a list of contractors who are ineligible to bid on or be awarded a public works contract, or to perform work as a subcontractor on a public works project pursuant to this chapter. The list shall contain the name of the contractor, the Contractors State License Board license number of the contractor, and the effective period of debarment of the contractor. Contractors shall be added to the list upon issuance of a debarment order and the commissioner shall also notify the Contractors State License Board when the list is updated. At least annually, the commissioner shall notify awarding bodies of the availability of the list of debarred contractors. The commissioner shall also place advertisements in construction industry publications targeted to the contractors and subcontractors, chosen by the commissioner, that state the effective period of the debarment and the reason for debarment. The advertisements shall appear one time for each debarment of a contractor in each publication chosen by the commissioner. The debarred contractor or subcontractor shall be liable to the commissioner for the reasonable cost of the advertisements, not to exceed five thousand dollars ($5,000). The amount paid to the commissioner for the advertisements shall be credited against the contractor s or subcontractor s obligation to pay civil fines or penalties for the same willful violation of this chapter.

(f) For purposes of this section, contractor or subcontractor means a firm, corporation, partnership, or association and its responsible managing officer, as well as any supervisors, managers, and officers found by the Labor Commissioner to be personally and substantially responsible for the willful violation of this chapter.

(g) For the purposes of this section, the term any interest means an interest in the entity bidding or performing work on the public works project, whether as an owner, partner, officer, manager, employee, agent, consultant, or representative. Any interest includes, but is not limited to, all instances where the debarred contractor or subcontractor receives payments, whether cash or any other form of compensation, from any entity bidding or performing work on the public works project, or enters into any contracts or agreements with the entity bidding or performing work on the public works project for services performed or to be performed for contracts that have been or will be assigned or sublet, or for vehicles, tools, equipment, or supplies that have been or will be sold, rented, or leased during the period from the initiation of the debarment proceedings until the end of the term of the debarment period. Any interest does not include shares held in a publicly traded corporation if the shares were not received as compensation after the initiation of debarment from an entity bidding or performing work on a public works project.

(h) For the purposes of this section, the term entity is defined as a company, limited liability company, association, partnership, sole proprietorship, limited liability partnership, corporation, business trust, or organization.

(i) The Labor Commissioner shall adopt rules and regulations for the administration and enforcement of this section.

(Amended by Stats. 2011, Ch. 677, Sec. 3. Effective January 1, 2012.)



1777.5

(a) Nothing in this chapter shall prevent the employment of properly registered apprentices upon public works.

(b) Every apprentice employed upon public works shall be paid the prevailing rate of per diem wages for apprentices in the trade to which he or she is registered and shall be employed only at the work of the craft or trade to which he or she is registered.

(c) Only apprentices, as defined in Section 3077, who are in training under apprenticeship standards that have been approved by the Chief of the Division of Apprenticeship Standards and who are parties to written apprentice agreements under Chapter 4 (commencing with Section 3070) of Division 3 are eligible to be employed at the apprentice wage rate on public works. The employment and training of each apprentice shall be in accordance with either of the following:

(1) The apprenticeship standards and apprentice agreements under which he or she is training.

(2) The rules and regulations of the California Apprenticeship Council.

(d) When the contractor to whom the contract is awarded by the state or any political subdivision, in performing any of the work under the contract, employs workers in any apprenticeable craft or trade, the contractor shall employ apprentices in at least the ratio set forth in this section and may apply to any apprenticeship program in the craft or trade that can provide apprentices to the site of the public work for a certificate approving the contractor under the apprenticeship standards for the employment and training of apprentices in the area or industry affected. However, the decision of the apprenticeship program to approve or deny a certificate shall be subject to review by the Administrator of Apprenticeship. The apprenticeship program or programs, upon approving the contractor, shall arrange for the dispatch of apprentices to the contractor. A contractor covered by an apprenticeship program s standards shall not be required to submit any additional application in order to include additional public works contracts under that program. Apprenticeable craft or trade, as used in this section, means a craft or trade determined as an apprenticeable occupation in accordance with rules and regulations prescribed by the California Apprenticeship Council. As used in this section, contractor includes any subcontractor under a contractor who performs any public works not excluded by subdivision (o).

(e) Prior to commencing work on a contract for public works, every contractor shall submit contract award information to an applicable apprenticeship program that can supply apprentices to the site of the public work. The information submitted shall include an estimate of journeyman hours to be performed under the contract, the number of apprentices proposed to be employed, and the approximate dates the apprentices would be employed. A copy of this information shall also be submitted to the awarding body if requested by the awarding body. Within 60 days after concluding work on the contract, each contractor and subcontractor shall submit to the awarding body, if requested, and to the apprenticeship program a verified statement of the journeyman and apprentice hours performed on the contract. The information under this subdivision shall be public. The apprenticeship programs shall retain this information for 12 months.

(f) The apprenticeship program that can supply apprentices to the area of the site of the public work shall ensure equal employment and affirmative action in apprenticeship for women and minorities.

(g) The ratio of work performed by apprentices to journeymen employed in a particular craft or trade on the public work may be no higher than the ratio stipulated in the apprenticeship standards under which the apprenticeship program operates where the contractor agrees to be bound by those standards, but, except as otherwise provided in this section, in no case shall the ratio be less than one hour of apprentice work for every five hours of journeyman work.

(h) This ratio of apprentice work to journeyman work shall apply during any day or portion of a day when any journeyman is employed at the jobsite and shall be computed on the basis of the hours worked during the day by journeymen so employed. Any work performed by a journeyman in excess of eight hours per day or 40 hours per week shall not be used to calculate the ratio. The contractor shall employ apprentices for the number of hours computed as above before the end of the contract or, in the case of a subcontractor, before the end of the subcontract. However, the contractor shall endeavor, to the greatest extent possible, to employ apprentices during the same time period that the journeymen in the same craft or trade are employed at the jobsite. Where an hourly apprenticeship ratio is not feasible for a particular craft or trade, the Administrator of Apprenticeship, upon application of an apprenticeship program, may order a minimum ratio of not less than one apprentice for each five journeymen in a craft or trade classification.

(i) A contractor covered by this section that has agreed to be covered by an apprenticeship program s standards upon the issuance of the approval certificate, or that has been previously approved for an apprenticeship program in the craft or trade, shall employ the number of apprentices or the ratio of apprentices to journeymen stipulated in the applicable apprenticeship standards, but in no event less than the 1-to-5 ratio required by subdivision (g).

(j) Upon proper showing by a contractor that he or she employs apprentices in a particular craft or trade in the state on all of his or her contracts on an annual average of not less than one hour of apprentice work for every five hours of labor performed by journeymen, the Administrator of Apprenticeship may grant a certificate exempting the contractor from the 1-to-5 hourly ratio, as set forth in this section for that craft or trade.

(k) An apprenticeship program has the discretion to grant to a participating contractor or contractor association a certificate, which shall be subject to the approval of the Administrator of Apprenticeship, exempting the contractor from the 1-to-5 ratio set forth in this section when it finds that any one of the following conditions is met:

(1) Unemployment for the previous three-month period in the area exceeds an average of 15 percent.

(2) The number of apprentices in training in the area exceeds a ratio of 1 to 5.

(3) There is a showing that the apprenticeable craft or trade is replacing at least one-thirtieth of its journeymen annually through apprenticeship training, either on a statewide basis or on a local basis.

(4) Assignment of an apprentice to any work performed under a public works contract would create a condition that would jeopardize his or her life or the life, safety, or property of fellow employees or the public at large, or the specific task to which the apprentice is to be assigned is of a nature that training cannot be provided by a journeyman.

(l) When an exemption is granted pursuant to subdivision (k) to an organization that represents contractors in a specific trade from the 1-to-5 ratio on a local or statewide basis, the member contractors shall not be required to submit individual applications for approval to local joint apprenticeship committees, if they are already covered by the local apprenticeship standards.

(m) (1) A contractor to whom a contract is awarded, who, in performing any of the work under the contract, employs journeymen or apprentices in any apprenticeable craft or trade shall contribute to the California Apprenticeship Council the same amount that the director determines is the prevailing amount of apprenticeship training contributions in the area of the public works site. A contractor may take as a credit for payments to the council any amounts paid by the contractor to an approved apprenticeship program that can supply apprentices to the site of the public works project. The contractor may add the amount of the contributions in computing his or her bid for the contract.

(2) At the conclusion of the 2002 03 fiscal year and each fiscal year thereafter, the California Apprenticeship Council shall distribute training contributions received by the council under this subdivision, less the expenses of the Department of Industrial Relations for administering this subdivision, by making grants to approved apprenticeship programs for the purpose of training apprentices. The funds shall be distributed as follows:

(A) If there is an approved multiemployer apprenticeship program serving the same craft or trade and geographic area for which the training contributions were made to the council, a grant to that program shall be made.

(B) If there are two or more approved multiemployer apprenticeship programs serving the same craft or trade and geographic area for which the training contributions were made to the council, the grant shall be divided among those programs based on the number of apprentices registered in each program.

(C) All training contributions not distributed under subparagraphs (A) and (B) shall be used to defray the future expenses of the Department of Industrial Relations for the administration and enforcement of apprenticeship standards and requirements under this code.

(3) All training contributions received pursuant to this subdivision shall be deposited in the Apprenticeship Training Contribution Fund, which is hereby created in the State Treasury. Upon appropriation by the Legislature, all moneys in the Apprenticeship Training Contribution Fund shall be used for the purpose of carrying out this subdivision and to pay the expenses of the Department of Industrial Relations.

(n) The body awarding the contract shall cause to be inserted in the contract stipulations to effectuate this section. The stipulations shall fix the responsibility of compliance with this section for all apprenticeable occupations with the prime contractor.

(o) This section does not apply to contracts of general contractors or to contracts of specialty contractors not bidding for work through a general or prime contractor when the contracts of general contractors or those specialty contractors involve less than thirty thousand dollars ($30,000).

(p) An awarding body that implements an approved labor compliance program in accordance with subdivision (b) of Section 1771.5 may, with the approval of the director, assist in the enforcement of this section under the terms and conditions prescribed by the director.

(Amended by Stats. 2012, Ch. 46, Sec. 95. Effective June 27, 2012.)



1777.6

An employer or a labor union shall not refuse to accept otherwise qualified employees as registered apprentices on any public works on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as provided in Section 3077 of this code and Section 12940 of the Government Code.

(Amended by Stats. 2004, Ch. 788, Sec. 15. Effective January 1, 2005.)



1777.7

(a) (1) A contractor or subcontractor that is determined by the Labor Commissioner to have knowingly violated Section 1777.5 shall forfeit as a civil penalty an amount not exceeding one hundred dollars ($100) for each full calendar day of noncompliance. The amount of this penalty may be reduced by the Labor Commissioner if the amount of the penalty would be disproportionate to the severity of the violation. A contractor or subcontractor that knowingly commits a second or subsequent violation of Section 1777.5 within a three-year period, where the noncompliance results in apprenticeship training not being provided as required by this chapter, shall forfeit as a civil penalty the sum of not more than three hundred dollars ($300) for each full calendar day of noncompliance. Notwithstanding Section 1727, upon receipt of a determination that a civil penalty has been imposed by the Labor Commissioner, the awarding body shall withhold the amount of the civil penalty from contract progress payments then due or to become due.

(2) In lieu of the penalty provided for in this subdivision, the Labor Commissioner may, for a first-time violation and with the concurrence of an apprenticeship program described in subdivision (d), order the contractor or subcontractor to provide apprentice employment equivalent to the work hours that would have been provided for apprentices during the period of noncompliance.

(b) In the event a contractor or subcontractor is determined by the Labor Commissioner to have knowingly committed a serious violation of any provision of Section 1777.5, the Labor Commissioner may also deny to the contractor or subcontractor, and to its responsible officers, the right to bid on or be awarded or perform work as a subcontractor on any public works contract for a period of up to one year for the first violation and for a period of up to three years for a second or subsequent violation. Each period of debarment shall run from the date the determination of noncompliance by the Labor Commissioner becomes a final order.

(c) (1) An affected contractor, subcontractor, or responsible officer may obtain a review of the determination of the Labor Commissioner imposing the debarment or civil penalty by transmitting a written request to the office of the Labor Commissioner that appears on the determination within 60 days after service of the determination of debarment or civil penalty. If no hearing is requested within 60 days after service of the determination, the determination shall become final.

(2) The provisions of Section 1742 shall apply to the review of any determination issued pursuant to subdivision (a) or (b), subject to the following:

(A) The provisions of Section 1742 and any regulations implementing that section shall apply to a responsible officer who requests review of a determination under this section to the same extent as any affected contractor or subcontractor who requests review.

(B) In the review of a determination under this section, the affected contractor, subcontractor, or responsible officer shall have the burden of providing evidence of compliance with Section 1777.5.

(3) For purposes of this section, a determination issued pursuant to subdivision (a) or (b) includes a determination that has been approved by the Labor Commissioner and issued by an awarding body that has been authorized to assist the director in the enforcement of Section 1777.5 pursuant to subdivision (p) of that section. The Labor Commissioner shall have the right to intervene in any proceeding for review of a determination issued by an awarding body. If the involvement of the Labor Commissioner in a labor compliance program enforcement action is limited to a review of the determination and the matter is resolved without litigation by or against the Labor Commissioner or the department, the awarding body shall enforce any applicable penalties, as specified in this section, and shall deposit any penalties and forfeitures collected in the General Fund.

(4) The Labor Commissioner may certify a copy of the final order of the Director of Industrial Relations and file it with the clerk of the superior court in any county in which the affected contractor or subcontractor has property or has or had a place of business. The clerk, immediately upon the filing, shall enter judgment for the state against the person assessed in the amount shown on the certified order. A judgment entered pursuant to this section shall bear the same rate of interest and shall have the same effect as other judgments and be given the same preference allowed by the law on other judgments rendered for claims for taxes. The clerk shall not charge for the service performed by him or her pursuant to this section. An awarding body that has withheld funds in response to a determination imposing a penalty under this section shall, upon receipt of a certified copy of a final order that is no longer subject to judicial review, promptly transmit the withheld funds, up to the amount of the certified order, to the Labor Commissioner.

(d) If a subcontractor is found to have violated Section 1777.5, the prime contractor of the project is not liable for any penalties under subdivision (a), unless the prime contractor had knowledge of the subcontractor s failure to comply with the provisions of Section 1777.5 or unless the prime contractor fails to comply with any of the following requirements:

(1) The contract executed between the contractor and the subcontractor or the performance of work on the public works project shall include a copy of the provisions of Sections 1771, 1775, 1776, 1777.5, 1813, and 1815.

(2) The contractor shall continually monitor a subcontractor s use of apprentices required to be employed on the public works project pursuant to subdivision (d) of Section 1777.5, including, but not limited to, periodic review of the certified payroll of the subcontractor.

(3) Upon becoming aware of a failure of the subcontractor to employ the required number of apprentices, the contractor shall take corrective action, including, but not limited to, retaining funds due the subcontractor for work performed on the public works project until the failure is corrected.

(4) Prior to making the final payment to the subcontractor for work performed on the public works project, the contractor shall obtain a declaration signed under penalty of perjury from the subcontractor that the subcontractor has employed the required number of apprentices on the public works project.

(e) Any funds withheld by the awarding body pursuant to this section shall be deposited in the General Fund if the awarding body is a state entity, or in the equivalent fund of an awarding body if the awarding body is an entity other than the state.

(f) (1) The Labor Commissioner shall consider, in setting the amount of a monetary penalty, in determining whether a violation is serious, and in determining whether and for how long a party should be debarred for violating this section, all of the following circumstances:

(A) Whether the violation was intentional.

(B) Whether the party has committed other violations of Section 1777.5.

(C) Whether, upon notice of the violation, the party took steps to voluntarily remedy the violation.

(D) Whether, and to what extent, the violation resulted in lost training opportunities for apprentices.

(E) Whether, and to what extent, the violation otherwise harmed apprentices or apprenticeship programs.

(2) If a party seeks review of a decision by the Labor Commissioner to impose a monetary penalty or period of debarment, the Director of Industrial Relations shall decide de novo the appropriate penalty, by considering the same factors set forth above.

(g) The interpretation of Section 1777.5 and the substantive requirements of this section, including the limitations period for issuing a determination under subdivision (a) or (b), shall be in accordance with the regulations of the California Apprenticeship Council. The Director of Industrial Relations may adopt regulations to establish guidelines for the imposition of monetary penalties and periods of debarment and may designate precedential decisions under Section 11425.60 of the Government Code.

(Amended by Stats. 2012, Ch. 46, Sec. 96. Effective June 27, 2012.)



1778

Every person, who individually or as a representative of an awarding or public body or officer, or as a contractor or subcontractor doing public work, or agent or officer thereof, who takes, receives, or conspires with another to take or receive, for his own use or the use of any other person any portion of the wages of any workman or working subcontractor, in connection with services rendered upon any public work is guilty of a felony.

(Enacted by Stats. 1937, Ch. 90.)



1779

Any person or agent or officer thereof who charges, collects, or attempts to charge or collect, directly or indirectly, a fee or valuable consideration for registering any person for public work, or for giving information as to where such employment may be procured, or for placing, assisting in placing, or attempting to place, any person in public work, whether the person is to work directly for the State, or any political subdivision or for a contractor or subcontractor doing public work is guilty of a misdemeanor.

(Enacted by Stats. 1937, Ch. 90.)



1780

Any person acting on behalf of the State or any political subdivision, or any contractor or subcontractor or agent or representative thereof, doing any public work who places any order for the employment of a workman on public work where the filling of the order for employment involves the charging of a fee, or the receiving of a valuable consideration from any applicant for employment is guilty of a misdemeanor.

(Enacted by Stats. 1937, Ch. 90.)



1781

(a) (1) Notwithstanding any other provision of law, a contractor may, subject to paragraphs (2) and (3), bring an action in a court of competent jurisdiction to recover from the body awarding a contract for a public work or otherwise undertaking any public work any increased costs incurred by the contractor as a result of any decision by the body, the Department of Industrial Relations, or a court that classifies, after the time at which the body accepts the contractor s bid or awards the contractor a contract in circumstances where no bid is solicited, the work covered by the bid or contract as a public work, as defined in this chapter, to which Section 1771 applies, if that body, before the bid opening or awarding of the contract, failed to identify as a public work, as defined in this chapter, in the bid specification or in the contract documents that portion of the work that the decision classifies as a public work.

(2) The body awarding a contract for a public work or otherwise undertaking any public work is not liable for increased costs in an action described in paragraph (1) if all of the following conditions are met:

(A) The contractor did not directly submit a bid to, or directly contract with, that body.

(B) The body stated in the contract, agreement, ordinance, or other written arrangement by which it undertook the public work that the work described in paragraph (1) was a public work, as defined in this chapter, to which Section 1771 applies, and obligated the party with whom the body makes its written arrangement to cause the work described in paragraph (1) to be performed as a public work.

(C) The body fulfilled all of its duties, if any, under the Civil Code or any other provision of law pertaining to the body providing and maintaining bonds to secure the payment of contractors, including the payment of wages to workers performing the work described in paragraph (1).

(3) If a contractor did not directly submit a bid to, or directly contract with a body awarding a contract for, or otherwise undertaking a public work, the liability of that body in an action commenced by the contractor under subdivision (a) is limited to that portion of a judgment, obtained by that contractor against the body that solicited the contractor s bid or awarded the contract to the contractor, that the contractor is unable to satisfy. For purposes of this paragraph, a contractor may not be deemed to be unable to satisfy any portion of a judgment unless, in addition to other collection measures, the contractor has made a good faith attempt to collect that portion of the judgment against a surety bond, guarantee, or some other form of assurance.

(b) When construction has not commenced at the time a final decision by the Department of Industrial Relations or a court classifies all or part of the work covered by the bid or contract as a public work, as defined in this chapter, the body that solicited the bid or awarded the contract shall rebid the public work covered by the contract as a public work, any bid that was submitted and any contract that was executed for this work are null and void, and the contractor may not be compensated for any nonconstruction work already performed unless the body soliciting the bid or awarding the contract has agreed to compensate the contractor for this work.

(c) For purposes of this section:

(1) Awarding body does not include the Department of General Services, the Department of Transportation, or the Department of Water Resources.

(2) Increased costs includes, but is not limited to:

(A) Labor cost increases required to be paid to workers who perform or performed work on the public work as a result of the events described in subdivision (a).

(B) Penalties for a violation of this article for which the contractor is liable, and which violation is the result of the events described in subdivision (a).

(Added by Stats. 2003, Ch. 804, Sec. 2. Effective January 1, 2004.)



1782

(a) A charter city shall not receive or use state funding or financial assistance for a construction project if the city has a charter provision or ordinance that authorizes a contractor to not comply with the provisions of this article on any public works contract.

(b) A charter city shall not receive or use state funding or financial assistance for a construction project if the city has awarded, within the prior two years, a public works contract without requiring the contractor to comply with all of the provisions of this article. This subdivision shall not apply if the charter city s failure to include the prevailing wage or apprenticeship requirement in a particular contract was inadvertent and contrary to a city charter provision or ordinance that otherwise requires compliance with this article.

(c) A charter city is not disqualified by subdivision (a) from receiving or using state funding or financial assistance for its construction projects if the charter city has a local prevailing wage ordinance for all its public works contracts that includes requirements that in all respects are equal to or greater than the requirements imposed by the provisions of this article and that do not authorize a contractor to not comply with this article.

(d) For purposes of this section, the following shall apply:

(1) A public works contract does not include contracts for projects of twenty-five thousand dollars ($25,000) or less when the project is for construction work, or projects of fifteen thousand dollars ($15,000) or less when the project is for alteration, demolition, repair, or maintenance work.

(2) A charter city includes any agency of a charter city and any entity controlled by a charter city whose contracts would be subject to this article.

(3) A construction project means a project that involves the award of a public works contract.

(4) State funding or financial assistance includes direct state funding, state loans and loan guarantees, state tax credits, and any other type of state financial support for a construction project. State funding or financial assistance does not include revenues that charter cities are entitled to receive without conditions under the California Constitution.

(e) The Director of Industrial Relations shall maintain a list of charter cities that may receive and use state funding or financial assistance for their construction projects.

(f) (1) This section does not restrict a charter city from receiving or using state funding or financial assistance that was awarded to the city prior to January 1, 2015, or from receiving or using state funding or financial assistance to complete a contract that was awarded prior to January 1, 2015.

(2) A charter city is not disqualified by subdivision (b) from receiving or using state funding or financial assistance for its construction projects based on the city s failure to require a contractor to comply with this article in performing a contract the city advertised for bid or awarded prior to January 1, 2015.

(Added by Stats. 2013, Ch. 794, Sec. 2. Effective January 1, 2014.)






ARTICLE 3. Working Hours

1810

Eight hours labor constitutes a legal day s work in all cases where the same is performed under the authority of any law of this State, or under the direction, or control, or by the authority of any officer of this State acting in his official capacity, or under the direction, or control or by the authority of any municipal corporation, or of any officer thereof. A stipulation to that effect shall be made a part of all contracts to which the State or any municipal corporation therein is a party.

(Enacted by Stats. 1937, Ch. 90.)



1811

The time of service of any workman employed upon public work is limited and restricted to 8 hours during any one calendar day, and 40 hours during any one calendar week, except as hereinafter provided for under Section 1815.

(Amended by Stats. 1963, Ch. 964.)



1812

Every contractor and subcontractor shall keep an accurate record showing the name of and actual hours worked each calendar day and each calendar week by each worker employed by him or her in connection with the public work. The record shall be kept open at all reasonable hours to the inspection of the awarding body and to the Division of Labor Standards Enforcement.

(Amended by Stats. 1988, Ch. 160, Sec. 123.)



1813

The contractor or subcontractor shall, as a penalty to the state or political subdivision on whose behalf the contract is made or awarded, forfeit twenty-five dollars ($25) for each worker employed in the execution of the contract by the respective contractor or subcontractor for each calendar day during which the worker is required or permitted to work more than 8 hours in any one calendar day and 40 hours in any one calendar week in violation of the provisions of this article. In awarding any contract for public work, the awarding body shall cause to be inserted in the contract a stipulation to this effect. The awarding body shall take cognizance of all violations of this article committed in the course of the execution of the contract, and shall report them to the Division of Labor Standards Enforcement.

(Amended (as added by Stats. 1997, Ch. 757, Sec. 6) by Stats. 2002, Ch. 28, Sec. 3. Effective January 1, 2003.)



1814

Any officer, agent, or representative of the State or any political subdivision who violates any provision of this article and any contractor or subcontractor or agent or representative thereof doing public work who neglects to comply with any provision of Section 1812 is guilty of a misdemeanor.

(Added by renumbering Section 1816 by Stats. 1961, Ch. 238.)



1815

Notwithstanding the provisions of Sections 1810 to 1814, inclusive, of this code, and notwithstanding any stipulation inserted in any contract pursuant to the requirements of said sections, work performed by employees of contractors in excess of 8 hours per day, and 40 hours during any one week, shall be permitted upon public work upon compensation for all hours worked in excess of 8 hours per day at not less than 1
1/2
times the basic rate of pay.

(Amended by Stats. 1963, Ch. 964.)






ARTICLE 5. Securing Workers’ Compensation

1860

The awarding body shall cause to be inserted in every public works contract a clause providing that, in accordance with the provisions of Section 3700 of the Labor Code, every contractor will be required to secure the payment of compensation to his employees.

(Added by Stats. 1965, Ch. 1000.)



1861

Each contractor to whom a public works contract is awarded shall sign and file with the awarding body the following certification prior to performing the work of the contract: I am aware of the provisions of Section 3700 of the Labor Code which require every employer to be insured against liability for workers compensation or to undertake self-insurance in accordance with the provisions of that code, and I will comply with such provisions before commencing the performance of the work of this contract.

(Amended by Stats. 1979, Ch. 373.)









CHAPTER 2. Public Agencies

ARTICLE 1. Municipal Employees

1900

Every employee of a city whose hours of labor exceed 120 in a week is entitled to be off duty at least three hours during every twenty-four hours for the purpose of procuring meals. No deduction of salary shall be made by reason thereof.

(Enacted by Stats. 1937, Ch. 90.)



1901

Any officer or agent of a city having supervision and control of employees covered by this article who violates any provision hereof is guilty of a misdemeanor.

(Enacted by Stats. 1937, Ch. 90.)









CHAPTER 4. Firefighters

1960

Neither the State nor any county, political subdivision, incorporated city, town, nor any other municipal corporation shall prohibit, deny or obstruct the right of firefighters to join any bona fide labor organization of their own choice.

(Added by Stats. 1959, Ch. 723.)



1961

As used in this chapter, the term employees means the employees of the fire departments and fire services of the State, counties, cities, cities and counties, districts, and other political subdivisions of the State.

(Added by Stats. 1959, Ch. 723.)



1962

Employees shall have the right to self-organization, to form, join, or assist labor organizations, to present grievances and recommendations regarding wages, salaries, hours, and working conditions to the governing body, and to discuss the same with such governing body, through such an organization, but shall not have the right to strike, or to recognize a picket line of a labor organization while in the course of the performance of their official duties.

(Added by Stats. 1959, Ch. 723.)



1963

The enactment of this chapter shall not be construed as making the provisions of Section 923 of this code applicable to public employees.

(Added by Stats. 1959, Ch. 723.)



1964

(a) The governing body of any regularly organized volunteer fire department may, but shall not be required to, adopt regulations governing the removal of volunteer firefighters from the volunteer fire department.

(b) In the event that the governing body chooses to adopt these regulations, it shall have the discretion, after soliciting comments from the membership of the volunteer fire department, to adopt any reasonable regulations which may, but need not, include some or all of the following elements, in addition to other provisions:

(1) Members of the department shall not be removed from membership, except for incompetence, misconduct, or failure to comply with the rules and regulations of the department. Removals, except for absenteeism at fires or meetings, shall be made only after a hearing with due notice, with stated charges, and with the right of the member to a review.

(2) The charges shall be in writing and may be made by the governing body. The burden of proving incompetency or misconduct shall be on the person alleging it.

(3) Hearings on the charges shall be held by the officer or body having the power to remove the person, or by a deputy or employee of the officer or body designated in writing for that purpose.

In case a deputy or other employee is so designated, he or she shall for the purpose of the hearing be vested with all the powers of the officer or body, and shall make a record of the hearing which shall be referred to the officer or body for review with his or her recommendations.

(4) The notice of the hearing shall specify the time and place of the hearing and state the body or person before whom the hearing will be held. Notice and a copy of the charges shall be served personally upon the accused member at least 10 days but not more than 30 days before the date of the hearing.

(5) A stenographer may be employed for the purpose of taking testimony at the hearing.

(6) The officer or body having the power to remove the person may suspend the person after charges are filed and pending disposition of the charges, and after the hearing may remove the person or may suspend him or her for a period of time not to exceed one year.

(7) Volunteer firefighters shall serve a probationary period of a length to be specified by the governing board, not to exceed one year. A probationary volunteer firefighter may be removed from membership without specification of cause. The decision to remove a probationer shall not require notice or a hearing.

(c) The requirement of subdivision (b) to solicit comments from the membership shall not be deemed to create a duty to meet and confer with the membership.

(d) In the event that a governing body of a regularly organized volunteer fire department adopts regulations governing removal of volunteer firefighters, the regulations shall not be interpreted as creating a property right in the volunteer firefighter job or position.

(e) When regulations have been adopted, and where the regulations provide for a hearing and decision by the governing body, a volunteer firefighter may commence a proceeding in accordance with the provisions of Section 1094.5 of the Code of Civil Procedure to set aside the decision of the governing body on the ground that the decision is not supported by substantial evidence. The court shall not employ its independent judgment in reviewing the evidence. The proceeding shall be commenced within 90 days from the date that the governing body renders its decision. This remedy shall be the exclusive method for review of the governing body s decision.

(Added by Stats. 1985, Ch. 499, Sec. 1.)









PART 8. UNEMPLOYMENT RELIEF

CHAPTER 1. Extension of Public Works

2010

As used in this chapter, State agency means any department, division, board, bureau, or commission of the State.

(Enacted by Stats. 1937, Ch. 90.)



2011

The Department of Finance shall ascertain and secure from the several State agencies tentative plans for the extension of public works which are best adapted to supply increased opportunities for advantageous public labor during periods of temporary unemployment. Such plans shall include estimates of the amount, character, and duration of employment, the number of employees who could be profitably employed therein, together with rates of wages and other information which the Department of Finance deems necessary.

(Enacted by Stats. 1937, Ch. 90.)



2012

The department shall keep constantly advised of industrial conditions throughout the State as affecting the employment of labor. Whenever the Governor represents or the division has reason to believe, that a period of extraordinary unemployment caused by industrial depression exists in the state, it shall immediately hold an inquiry into the facts relating thereto, and report to the Governor whether, in fact, such condition exists.

(Amended by Stats. 2012, Ch. 46, Sec. 97. Effective June 27, 2012.)



2013

If the department reports to the Governor that a condition of extraordinary unemployment caused by industrial depression does exist within this state, the Department of Finance may apportion the available Emergency Fund among the several state agencies for the extension of the public works of the state under the charge or direction thereof, in the manner which the Department of Finance believes to be best adapted to advance the public interest by providing the maximum of public employment consistent with the most useful, permanent, and economic extension of public works.

(Amended by Stats. 2012, Ch. 46, Sec. 98. Effective June 27, 2012.)



2014

The Department of Employment Development immediately upon the publication of a finding under this chapter that a period of extraordinary unemployment due to industrial depression exists throughout this state shall prepare approved lists of applicants for public employment, secure full information as to their industrial qualifications, and shall submit the same to the Department of Finance for transmission to the state agencies which avail themselves of the provisions of this chapter.

(Amended by Stats. 1973, Ch. 1207.)



2015

Preference for employment under this chapter shall be extended: First, to citizens of this State. Second, to citizens of other States within the United States, who are within the State at the time of making application. Third, to aliens who are within the State at the time of making application.

(Enacted by Stats. 1937, Ch. 90.)









PART 8.5. CAR WASHES

CHAPTER 1. General Provisions

2050

The enactment of this part is an exercise of the police power of the State of California for the protection for the public welfare, prosperity, health, safety, and peace of its people. The civil penalties provided by this chapter are in addition to any other penalty provided by law.

(Added by Stats. 2003, Ch. 825, Sec. 2. Effective January 1, 2004.)



2051

As used in this part:

(a) Car washing and polishing means washing, cleaning, drying, polishing, detailing, servicing, or otherwise providing cosmetic care to vehicles. Car washing and polishing does not include motor vehicle repair, as defined in Section 9880.1 of the Business and Professions Code.

(b) (1) Employer means any individual, partnership, corporation, limited liability company, joint venture, or association engaged in the business of car washing and polishing that engages any other individual in providing those services.

(2) Employer does not include any charitable, youth, service, veteran, or sports group, club, or association that conducts car washing and polishing on an intermittent basis to raise funds for charitable, education, or religious purposes. Employer does not include any licensed vehicle dealer or car rental agency that conducts car washing and polishing ancillary to its primary business of selling, leasing, or servicing vehicles. Employer does not include either a new motor vehicle dealer, as defined in Section 426 of the Vehicle Code, that is primarily engaged in the business of selling, leasing, renting, or servicing vehicles or an automotive repair dealer, as defined by subdivision (a) of Section 9880.1 of the Business and Professions Code, who is primarily engaged in the business of repairing and diagnosing malfunctions of motor vehicles. Employer does not include any self-service car wash or automated car wash that has employees for cashiering or maintenance purposes only.

(c) Employee means any person, including an alien or minor, who renders actual car washing and polishing services in any business for an employer, whether for tips or for wages, and whether wages are calculated by time, piece, task, commission, or other method of calculation, and whether the services are rendered on a commission, concessionaire, or other basis.

(d) Commissioner means the Labor Commissioner.

(Amended by Stats. 2009, Ch. 223, Sec. 1. Effective January 1, 2010.)



2052

Every employer shall keep accurate records for three years, showing all of the following:

(a) The names and addresses of all employees engaged in rendering actual services for any business of the employer.

(b) The hours worked daily by each employee, including the times the employee begins and ends each work period.

(c) All gratuities received daily by the employer, whether received directly from the employee or indirectly by deduction from the wages of the employee or otherwise.

(d) The wage and wage rate paid each payroll period.

(e) The age of all minor employees.

(f) Any other conditions of employment.

(Added by Stats. 2003, Ch. 825, Sec. 2. Effective January 1, 2004.)



2053

The Division of Labor Standards and Enforcement shall enforce this chapter. The commissioner may adopt any regulations necessary to carry out the provisions of this chapter.

(Added by Stats. 2003, Ch. 825, Sec. 2. Effective January 1, 2004.)






CHAPTER 2. Registration

2054

Every employer shall register with the commissioner annually.

(Added by Stats. 2003, Ch. 825, Sec. 2. Effective January 1, 2004.)



2055

The commissioner may not permit any employer to register, nor may the commissioner permit any employer to renew registration until all of the following conditions are satisfied:

(a) The employer has applied for registration to the commissioner by presenting proof of compliance with the local government s business licensing or regional regulatory requirements.

(b) The employer has obtained a surety bond issued by a surety company admitted to do business in this state. The principal sum of the bond shall be not less than one hundred fifty thousand dollars ($150,000). The employer shall file a copy of the bond with the commissioner.

(1) The bond required by this section shall be in favor of, and payable to the people of the State of California and shall be for the benefit of any employee damaged by his or her employer s failure to pay wages, interest on wages, or fringe benefits, or damaged by violation of Section 351 or 353.

(2) Thirty days prior to the cancellation or termination of any surety bond required by this section, the surety shall send written notice to both the employer and the commissioner, identifying the bond and the date of the cancellation or termination.

(3) An employer may not conduct any business until the employer obtains a new surety bond and files a copy of it with the commissioner.

(4) This subdivision shall not apply to an employer covered by a valid collective bargaining agreement, if the agreement expressly provides for all of the following:

(A) Wages.

(B) Hours of work.

(C) Working conditions.

(D) An expeditious process to resolve disputes concerning nonpayment of wages.

(c) The employer has documented that a current workers compensation insurance policy is in effect for the employees.

(d) The employer has paid the fees established pursuant to Section 2059.

(Amended by Stats. 2013, Ch. 751, Sec. 1. Effective January 1, 2014.)



2056

When a certificate of registration is originally issued or renewed under this chapter, the commissioner shall provide related and supplemental information to the registrant regarding business administration and applicable labor laws.

(Added by Stats. 2003, Ch. 825, Sec. 2. Effective January 1, 2004.)



2057

Proof of registration shall be by an official Division of Labor Standards Enforcement registration form. Each employer shall post the registration form where it may be read by the employees during the workday.

(Added by Stats. 2003, Ch. 825, Sec. 2. Effective January 1, 2004.)



2058

At least 30 days prior to the expiration of each registrant s registration, the commissioner shall mail a renewal notice to the last known address of the registrant. However, omission of the commissioner to provide the renewal notice in accordance with this subdivision may not excuse a registrant from making timely application for renewal of registration, may not be a defense in any action or proceeding involving failure to renew registration, and may not subject the commissioner to any legal liability.

(Added by Stats. 2003, Ch. 825, Sec. 2. Effective January 1, 2004.)



2059

(a) The commissioner shall collect from employers a registration fee of two hundred fifty dollars ($250) for each branch location. The commissioner may periodically adjust the registration fee for inflation to ensure that the fee is sufficient to fund all costs to administer and enforce the provisions of this part.

(b) In addition to the fee specified in subdivision (a), each employer shall be assessed an annual fee of fifty dollars ($50) for each branch location which shall be deposited in the Car Wash Worker Restitution Fund.

(Added by Stats. 2003, Ch. 825, Sec. 2. Effective January 1, 2004.)



2060

No employer may conduct any business without complying with the registration and bond requirements of this chapter.

(Added by Stats. 2003, Ch. 825, Sec. 2. Effective January 1, 2004.)



2061

The commissioner may not approve the registration of any employer until all of the following conditions are satisfied:

(a) The employer has executed a written application, in a form prescribed by the commissioner, subscribed, and sworn by the employer containing the following:

(1) The name of the business entity and, if applicable, its fictitious or doing business as name.

(2) The form of the business entity and, if a corporation, all of the following:

(A) The date of incorporation.

(B) The state in which incorporated.

(C) If a foreign corporation, the date the articles of incorporation were filed with the California Secretary of State.

(D) Whether the corporation is in good standing with the Secretary of State.

(3) The federal employer identification number (FEIN) and the state employer identification number (SEIN) of the business.

(4) The business address and telephone number and, if applicable, the addresses and telephone numbers of any branch locations.

(5) Whether the application is for a new or renewal registration and, if the application is for a renewal, the prior registration number.

(6) The names, residential addresses, telephone numbers, and Social Security numbers of the following persons:

(A) All corporate officers, if the business entity is a corporation.

(B) All persons exercising management responsibility in the applicant s office, regardless of form of business entity.

(C) All persons, except bona fide employees on regular salaries, who have a financial interest of 10 percent or more in the business, regardless of the form of business entity, and the actual percent owned by each of those persons.

(7) The policy number, effective date, expiration date, and name and address of the carrier of the applicant business current workers compensation coverage.

(8) Whether any persons named in response to subparagraphs (A), (B), or (C) of subparagraph (6) of this section presently:

(A) Owe any unpaid wages.

(B) Have unpaid judgments outstanding.

(C) Have any liens or suits pending in court against himself or herself.

(D) Owe payroll taxes, or personal, partnership, or corporate income taxes, Social Security taxes, or disability insurance.

An applicant who answers affirmatively to any item described in paragraph (8) shall provide, as part of the application, additional information on the unpaid amounts, including the name and address of the party owed, the amount owed, and any existing payment arrangements.

(9) Whether any persons named in response to subparagraphs (A), (B), or (C) of paragraph (6) of this section have ever been cited or assessed any penalty for violating any provision of the Labor Code.

An applicant who answers affirmatively to any item described in paragraph (9) shall provide additional information, as part of the application, on the date, nature of citation, amount of penalties assessed for each citation, and the disposition of the citation, if any. The application shall describe any appeal filed. If the citation was not appealed, or if it was upheld on appeal, the applicant shall state whether the penalty assessment was paid.

(b) The employer has paid a registration fee to the commissioner pursuant to subdivision (d) of Section 2055.

(Added by Stats. 2003, Ch. 825, Sec. 2. Effective January 1, 2004.)



2062

The commissioner may not register or renew the registration of an employer in any of the following circumstances:

(a) The employer has not fully satisfied any final judgment for unpaid wages due to an employee or former employee of a business for which the employer is required to register under this chapter.

(b) The employer has failed to remit the proper amount of contributions required by the Unemployment Insurance Code or the Employment Development Department had made an assessment for those unpaid contributions against the employer that has become final and the employer has not fully paid the amount of delinquency for those unpaid contributions.

(c) The employer has failed to remit the amount of Social Security and Medicare tax contributions required by the Federal Insurance Contributions Act (FICA) to the Internal Revenue Service and the employer has not fully paid the amount or delinquency for those unpaid contributions.

(Added by Stats. 2003, Ch. 825, Sec. 2. Effective January 1, 2004.)



2063

On the Web site of the Department of Industrial Relations the Labor Commissioner shall post a list of registered car washing and polishing businesses, including the name, address, registration number, and effective dates of registration.

(Added by Stats. 2003, Ch. 825, Sec. 2. Effective January 1, 2004.)



2064

An employer who fails to register pursuant to Section 2054 is subject to a civil fine of one hundred dollars ($100) for each calendar day, not to exceed ten thousand dollars ($10,000), the employer conducts car washing and polishing while unregistered.

(Added by Stats. 2003, Ch. 825, Sec. 2. Effective January 1, 2004.)



2065

(a) The Car Wash Worker Restitution Fund is established in the State Treasury.

(1) The following moneys shall be deposited into this fund:

(A) The annual fee required pursuant to subdivision (b) of Section 2059.

(B) Fifty percent of the fines collected pursuant to Section 2064.

(C) Fifty dollars ($50) of the initial registration fee required pursuant to subdivision (a) of Section 2059.

(2) Upon appropriation by the Legislature, the moneys in the fund shall be disbursed by the commissioner only to persons determined by the commissioner to have been damaged by the failure to pay wages and penalties and other related damages by any employer, to ensure the payment of wages and penalties and other related damages. Any disbursed funds subsequently recovered by the commissioner shall be returned to the fund.

(b) The Car Wash Worker Fund is established in the State Treasury.

(1) The following moneys shall be deposited into this fund:

(A) Fifty percent of the fines collected pursuant to Section 2064.

(B) The initial registration fee required pursuant to subdivision (a) of Section 2059, less the amount specified in subparagraph (C) of paragraph (1) of subdivision (a).

(2) Upon appropriation by the Legislature, the moneys in this fund shall be applied to costs incurred by the commissioner in administering the provisions of this part and enforcement and investigation of the car washing and polishing industry.

(c) The Department of Industrial Relations may establish by regulation those procedures necessary to carry out the provisions of this section.

(Amended by Stats. 2004, Ch. 227, Sec. 81. Effective August 16, 2004.)






CHAPTER 3. Successorship

2066

A successor to any employer that is engaged in car washing and polishing that owed wages and penalties to the predecessor s former employee or employees is liable for those wages and penalties if the successor meets any of the following criteria:

(a) Uses substantially the same facilities or workforce to offer substantially the same services as the predecessor employer.

(b) Shares in the ownership, management, control of the labor relations, or interrelations of business operations with the predecessor employer.

(c) Employs in a managerial capacity any person who directly or indirectly controlled the wages, hours, or working conditions of the affected employees of the predecessor employer.

(d) Is an immediate family member of any owner, partner, officer, or director of the predecessor employer of any person who had a financial interest in the predecessor employer.

(Added by Stats. 2003, Ch. 825, Sec. 2. Effective January 1, 2004.)






CHAPTER 5. Reporting

2068

The commissioner shall study and report to the Legislature, not later than December 31, 2008, on the status of labor law violations and enforcement in the car washing and polishing industry.

(Added by Stats. 2006, Ch. 656, Sec. 2. Effective January 1, 2007.)









PART 9. HEALTH

CHAPTER 1. Sanitary Conditions

ARTICLE 1. Sanitary Standards

2260

All employers shall comply with standards relating to sanitary facilities adopted by the Occupational Safety and Health Standards Board pursuant to Chapter 6 (commencing with Section 140) of Division 1.

(Repealed and added by Stats. 1994, Ch. 486, Sec. 2. Effective January 1, 1995.)






ARTICLE 2. Foundries and Metal Shops

2330

The owner or manager of every foundry or metal shop engaged in the casting, fabricating, or working over in any manner of any metal or compound, where one or more persons are employed, shall maintain for the use of the employees wash bowls, sinks or other appliances and a water closet connected with running water.

(Amended by Stats. 1976, Ch. 1171.)



2331

The owner or manager of every foundry or metal shop engaged in the casting, fabricating, or working over in any manner of any metal or compound, where one or more persons are employed, shall comply with standards relating to mechanical ventilation systems adopted by the Occupational Safety and Health Standards Board pursuant to Chapter 6 (commencing with Section 140) of Division 1.

(Repealed and added by Stats. 1994, Ch. 486, Sec. 4. Effective January 1, 1995.)






ARTICLE 3. Factories and Business Establishments

2350

Every factory, workshop, mercantile or other establishment in which one or more persons are employed, shall be kept clean and free from the effluvia arising from any drain or other nuisance, and shall be provided, within reasonable access, with a sufficient number of toilet facilities for the use of the employees. When there are five or more employees who are not all of the same gender, a sufficient number of separate toilet facilities shall be provided for the use of each sex, which shall be plainly so designated.

(Amended by Stats. 1995, Ch. 91, Sec. 107. Effective January 1, 1996.)



2351

Every factory or workshop in which one or more persons are employed shall be so ventilated while work is carried on that the air will not become injurious to the health of the employees, and shall also be so ventilated as to render harmless, as far as practicable, all injurious gases, vapors, dust, or other impurities generated in the course of the manufacturing process or handicraft carried on therein.

(Amended by Stats. 1945, Ch. 800.)



2352

No place which the Labor Commissioner condemns as unhealthy and unsuitable, shall be used as a place of employment.

(Amended by Stats. 1943, Ch. 486.)



2353

In any factory, workshop, or other establishment where dust, filaments, or injurious gases are produced or generated, which may be inhaled by employees, the person, under whose authority the work is carried on, shall cause to be provided and used, exhaust fans or blowers with pipes and hoods extending therefrom to each machine, contrivance or apparatus by which dust, filaments or injurious gases are produced or generated. The fans and blowers, and the pipes and hoods, shall be properly fitted and adjusted, and of power and dimensions sufficient to prevent the dust, filaments, or injurious gases from escaping into the atmosphere of any room where employees are at work.

(Enacted by Stats. 1937, Ch. 90.)



2354

Any person violating this article is guilty of a misdemeanor, punishable by a fine of not less than one hundred dollars ($100) nor more than six hundred dollars ($600), or by imprisonment in the county jail for not less than 30 days nor more than 90 days, or both.

(Amended by Stats. 1983, Ch. 1092, Sec. 216. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



2355

The Labor Commissioner shall enforce this article.

(Enacted by Stats. 1937, Ch. 90.)






ARTICLE 5. General Health Provisions

2440

All employers shall comply with standards relating to the ready availability of medical services and first aid adopted by the Occupational Safety and Health Standards Board, pursuant to Chapter 6 (commencing with Section 140) of Division 1.

(Repealed and added by Stats. 1994, Ch. 486, Sec. 9. Effective January 1, 1995.)



2441

(a) Every employer of labor in this state shall, without making a charge therefor, provide fresh and pure drinking water to his or her employees during working hours. Access to the drinking water shall be permitted at reasonable and convenient times and places. Any violation of this section is punishable for each offense by a fine of not less than fifty dollars ($50), nor more than two hundred dollars ($200), or by imprisonment for not more than 30 days, or by both the fine and imprisonment.

(b) The State Department of Health Services and all health officers of counties, cities, and health districts shall enforce the provisions of this section pursuant to subdivision (b) of Section 118390 of the Health and Safety Code. The enforcement shall not be construed to abridge or limit in any manner the jurisdiction of the Division of Industrial Safety of the Department of Industrial Relations pursuant to Division 5 (commencing with Section 6300).

(Amended by Stats. 1996, Ch. 1023, Sec. 380. Effective September 29, 1996.)












PART 10. INDUSTRIAL HOMEWORK

2650

As used in this part:

(a) To manufacture means to make, process, prepare, alter, repair, or finish in whole or in part, or to assemble, inspect, wrap, or package any articles or materials.

(b) Employer means any person who, directly or indirectly or through an employee, agent, independent contractor, or any other person, employs an industrial homeworker.

(c) Home means any room, house, apartment, or other premises, whichever is most extensive, used in whole or in part as a place of dwelling; and includes outbuildings upon premises that are primarily used as a place of dwelling, where such outbuildings are under the control of the person dwelling on such premises.

(d) Industrial homework means any manufacture in a home of materials or articles for an employer when such articles or materials are not for the personal use of the employer or a member of his or her family.

(e) Division means the Division of Labor Standards Enforcement.

(f) Industrial homeworker means any person who does industrial homework.

(g) To employ means to engage, suffer or permit any person to do industrial homework, or to tolerate, suffer, or permit articles or materials under one s custody or control to be manufactured in a home by industrial homework.

(h) Person means any individual, partnership and each partner thereof, corporation, limited liability company, or association.

(Amended by Stats. 1994, Ch. 1010, Sec. 185. Effective January 1, 1995.)



2651

The manufacture by industrial homework of any of the following materials or articles shall be unlawful, and no license or permit issued under this part shall be deemed to authorize such manufacture: articles of food or drink; articles for use in connection with the serving of food or drink; articles of wearing apparel; toys and dolls; tobacco; drugs and poisons; bandages and other sanitary goods; explosives, fireworks, and articles of like character; articles, the manufacture of which by industrial homework is determined by the division to be injurious to the health or welfare of the industrial homeworkers within the industry or to render unduly difficult the maintenance of existing labor standards or the enforcement of labor standards established by law or regulation for factory workers in the industry.

(Amended by Stats. 1975, Ch. 735.)



2652

The division shall have the power to make an investigation of any industry not specifically exempted and made unlawful by Section 2651 which employs industrial homeworkers, in order to determine whether the wages and conditions of employment of industrial homeworkers in the industry are injurious to their health and welfare or whether the wages and conditions of employment of the industrial homeworkers have the effect of rendering unduly difficult the maintenance of existing labor standards or the enforcement of labor standards established by law or regulation for factory workers in the industry.

(Amended by Stats. 1975, Ch. 735.)



2653

To effectuate the provisions of this part, the division shall have the powers given by Article 2 (commencing with Section 11180) of Chapter 2, Part 1, Division 3, Title 2 of the Government Code to a head of a department.

(Amended by Stats. 1957, Ch. 420.)



2654

If, on the basis of information in its possession, with or without an investigation, the division shall find that industrial homework cannot be continued within an industry without injuring the health and welfare of the industrial homeworkers within that industry, or without rendering unduly difficult the maintenance of existing labor standards or the enforcement of labor standards established by law or regulation for factory workers in that industry, the division shall by order declare such industrial homework to be unlawful and require all employers in the industry to discontinue manufacture by industrial homework. The order shall set forth the type or types of manufacturing which are prohibited after its effective date, and shall contain such terms and conditions as the division may deem necessary to carry out the purpose and intent of this part.

(Amended by Stats. 1975, Ch. 735.)



2655

After making such order the division shall hold a public hearing or hearings at which an opportunity to be heard shall be afforded to any employer, or representative of employers, and any industrial homeworker, or representative of industrial homeworkers, and any other person having an interest in the subject matter of the hearing. A public notice of each hearing shall be given at least 30 days before the hearing is held and in such manner as may be determined by the division. The division shall send written notice of the hearing to every business and employer which the division believes may be adversely affected by the order. The hearing or hearings shall be in such place or places as the division deems most convenient to the employers and industrial homeworkers to be affected by the order.

(Amended by Stats. 1975, Ch. 735.)



2656

The division may seek a search warrant pursuant to the procedures set forth in Chapter 3 (commencing with Section 1523) of Title 12 of Part 2 of the Penal Code to enable it to have access to, and to inspect, the premises of any industrial homeworker or distributor in this state.

(Repealed and added by Stats. 1975, Ch. 735.)



2658

No person shall employ an industrial homeworker in any industry not prohibited by Section 2651 unless the person employing an industrial homeworker has obtained a valid industrial homework license from the division.

Application for a license to employ industrial homeworkers shall be made to the division in such form as the division may by regulation prescribe. A license fee of one hundred dollars ($100) for each industrial homeworker employed shall be paid to the division and such license shall be valid for a period of one year from the date of issuance unless sooner revoked or suspended.

Renewal fees shall be at the same rate and conditions as the original license.

The division may revoke or suspend the license upon a finding that the person has violated this part or has failed to comply with the regulations of the division or with any provision of the license. The industrial homework license shall not be transferable.

All license fees received under this part shall be paid into the State Treasury.

(Amended by Stats. 1975, Ch. 735.)



2658.1

Every person who, without having in his possession a then valid industrial homework license issued to him by the Division of Labor Standards Enforcement, negligently fails to prevent articles or materials under his custody or control from being taken to a home for manufacture by industrial homework is guilty of a misdemeanor. Possession, control or custody of articles or materials for the purpose of manufacture by industrial homework by a person other than the owner or operator of a factory shall be presumptive evidence that said owner or operator has negligently failed to prevent articles or materials under his custody or control from being taken to a home for manufacture by industrial homework, where it is established that such owner or operator is entitled to possession, control or custody of such articles.

(Amended by Stats. 1980, Ch. 676.)



2658.5

Every person, which term shall be deemed to include manufacturers, contractors, jobbers and wholesalers, who, without having in his possession a then-valid industrial homework license issued to him by the Division of Labor Standards Enforcement, employs an industrial homeworker, or who tolerates, suffers, or permits articles or materials owned by him, or under his custody or control to be taken to a home for manufacture by industrial homework or who accepts and pays a person for the manufacture in a home of articles and materials by industrial homework, or who places an advertisement for industrial homework the performance of which is not permitted under this part is guilty of a misdemeanor which misdemeanor shall be punished for the first offense by a fine of not more than one thousand dollars ($1,000) or by imprisonment in the county jail for not more than 30 days, or by both such fine and imprisonment, and for a second conviction by a fine of not more than five thousand dollars ($5,000) or imprisonment in the county jail for not more than six months, or by both such fine and imprisonment. A person, which term shall be deemed to include manufacturers, contractors, jobbers and wholesalers, convicted for a third time, and any subsequent times, shall be guilty of a misdemeanor, and shall be punished by a fine of not more than thirty thousand dollars ($30,000) or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment. Upon a third conviction, in addition to any penalties or fines imposed, the business license of the manufacturer or owner of the goods, garments or products produced by industrial homework which is not permitted by this part shall be suspended for a period not to exceed three years. The court may suspend all or a part of any penalty imposed by this section on condition that the defendant refrains from any future or other violation of this part.

(Amended by Stats. 1980, Ch. 676.)



2658.7

Any goods, assembled or partially assembled, whether found in the homeworker s home, in transit to or from the home, or in the manufacturer s or his contractor s possession, pursuant to an order obtained under Section 2656, which constitute evidence of a violation of industrial homework laws, shall be confiscated by the division and properly marked and identified.

A determination or decision that a violation of Section 2651 has been committed shall carry with it, in addition to whatever other penalties are imposed as prescribed in this act, forfeiture of the aforementioned confiscated goods, garments or products identified as goods, garments or products produced by illegal industrial homework, and placed in the custody of the division, which shall be charged with the responsibility of disposing of them.

The division shall have the power to make an investigation of any industry in which the utilization of industrial homework has been made unlawful by Section 2651, in order to determine compliance with Section 2651.

(Amended by Stats. 1980, Ch. 612.)



2659

No person shall engage, suffer or permit any person to do industrial homework, or tolerate, suffer or permit articles or materials under his custody or control to be manufactured by industrial homework by a person who is not in possession of either a valid employer s license or homeworker s permit issued in accordance with this part.

(Amended by Stats. 1957, Ch. 420.)



2660

No person shall do industrial homework within this state unless he has in his possession a valid homeworker s permit issued to him by the division. The permit shall be issued for a fee of twenty-five dollars ($25), and shall be valid for industrial homework performed for the licensed employer of industrial homeworkers, named therein, for a period of one year from the date of its issuance unless sooner revoked or suspended. Application for a permit shall be made in such form as the division may by regulation prescribe. The permit shall be valid only for work performed by the applicant himself in his own home. The division may waive the fee for a homeworker s permit in cases where the applicant requests such waiver, and can establish that payments of the fee would result in financial hardship.

(Amended by Stats. 1975, Ch. 735.)



2660.1

Every person doing industrial homework, with or without a valid homeworker s permit issued by the division, shall reveal to the division, on demand, the name and address of the employer, the name and address of the owner or source of the articles or materials for industrial homework, the rate of compensation and any other information known to the homeworker and pertinent to the enforcement of this section. This information so revealed by the homeworker to the division shall not be used by the division in any action against or prosecution of the homeworker.

(Added by Stats. 1957, Ch. 420.)



2660.5

Every person who does industrial homework without having in his possession a valid homeworker s permit issued to him by the division is guilty of a misdemeanor which misdemeanor shall be punishable for the first offense by a fine of not more than fifty dollars ($50) and for the second offense by a fine of not more than one hundred dollars ($100). The court may suspend such fine on condition the industrial homeworker cooperates with the division in the lawful prosecutions of persons violating this part and to secure compliance with this part, or on condition the defendant refrains from any future violation of this part.

(Amended by Stats. 1975, Ch. 735.)



2661

No homeworker s permit shall be issued to any person under the age of 16 years; or to any person suffering from an infectious, contagious, or communicable disease, or to any person living in a home that is not clean, sanitary, and free from infectious, contagious, or communicable disease.

(Amended by Stats. 1975, Ch. 735.)



2662

The division may revoke or suspend any homeworker s permit upon a finding that the industrial homeworker is performing industrial homework contrary to the conditions under which the permit was issued or in violation of this part or has permitted any person not holding a valid homeworker s permit to assist him in performing industrial homework or on expiration or revocation of the industrial homework license of the employer.

(Amended by Stats. 1957, Ch. 420.)



2663

No person shall tolerate, suffer or permit any materials or articles to be manufactured by industrial homework unless there has been conspicuously affixed to each article or material or, if this is impossible, to the package or other container in which such goods are kept, a label or other mark of identification bearing the employer s name and address, printed or written legibly in English.

(Amended by Stats. 1957, Ch. 420.)



2664

(a) Any article or material which is being manufactured in a home in violation of any provision of this part may be confiscated by the division. Articles or material confiscated pursuant to this section shall be placed in the custody of the division, which shall be responsible for destroying or disposing of them pursuant to regulations adopted under Section 2666, provided that the articles or material shall not enter the mainstream of commerce and shall not be offered for sale. The division shall, by certified mail, give notice of the confiscation and the procedure for appealing the confiscation to the person whose name and address are affixed to the article or material as provided in this part. The notice shall state that failure to file a written notice of appeal with the Labor Commissioner within 15 days after service of the notice of confiscation shall result in the destruction or disposition of the confiscated article or material.

(b) To contest the confiscation of articles or material, a person shall, within 15 days after service of the notice of confiscation, file a written notice of appeal with the Office of the Labor Commissioner at the address that appears on the notice of confiscation. Within 30 days after the timely filing of a notice of appeal, the Labor Commissioner shall hold a hearing on the appeal. The hearing shall be recorded. Based on the evidence presented at the hearing, the Labor Commissioner may affirm, modify, or dismiss the confiscation, and may order the return of none, some, or all of the confiscated articles or material, under terms that the Labor Commissioner may specify. The decision of the Labor Commissioner shall consist of findings of fact, legal analysis, and an order. The decision shall be served by first-class mail on all parties to the hearing, to the last known address of the parties on file with the Labor Commissioner, within 15 days of the conclusion of the hearing. Service shall be complete pursuant to Section 1013 of the Code of Civil Procedure. Judicial review shall be by petition for writ of mandate, filed with the appropriate court, within 45 days of service of the decision.

(Amended by Stats. 2003, Ch. 214, Sec. 1. Effective January 1, 2004.)



2665

Every person who employs or otherwise avails himself of the services of industrial homeworkers in this State shall:

(a) Comply with the labor standards as provided in Chapter 1 (commencing with Section 1171) of Part 4 of Division 2 of the Labor Code.

(b) Keep in a manner approved by the division, accurate information as follows:

1. Full name and home address of each industrial homeworker employed by him;

2. Amount and description of materials delivered to each industrial homeworker employed by him with date of delivery, and rate of compensation;

3. Gross amount of compensation paid to each industrial homeworker employed by him and date of payment;

4. Names and addresses of all agents or independent contractors to whom he has delivered materials or articles for manufacture by industrial homework together with quantity, description of materials and date of delivery;

5. Names and addresses of all manufacturers or independent contractors from whom he has received articles or materials for industrial homework together with quantity, description of materials and date of receipt.

(c) Furnish to the division at its request reports or information which the division requires to carry out the provisions of this part. Such reports and information shall be verified as requested by the division.

(Amended by Stats. 1957, Ch. 420.)



2666

The Division of Labor Standards Enforcement shall enforce the provisions of this part. The division and the authorized representatives of the Department of Industrial Relations are authorized and directed to make all inspections and investigations necessary for the enforcement of this part. Every employer shall permit authorized employees of the division free access to his place of business for the purpose of making investigations authorized by this part or necessary to carry out its provisions and permit them to inspect and copy his payroll or other records or documents relating to the enforcement of this part, or interview his employees or agents. The division may make, in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, such rules and regulations as are reasonably necessary to carry out the provisions of this part. The violation of any such rule or regulation shall be deemed a violation of this part.

Every law enforcement officer of the state, any county, municipality, or other government entity who has reason to suspect any violation of this part shall have all the powers of an authorized representative of the Department of Industrial Relations, in the investigation of such suspected violation.

(Amended by Stats. 1980, Ch. 676.)



2667

Unless otherwise provided herein, every person acting either individually or as an officer, agent, employee or independent contractor for another person who violates or refuses or neglects to comply with any provision of this part, or any regulation of the division made in accordance with the provisions of this part is guilty of a misdemeanor.

Whenever the provisions of this part prohibit the employment of a person in certain work or under certain conditions, the employer shall not knowingly permit such person to work with or without compensation.

The Attorney General may seek appropriate injunctive relief consistent with, and in furtherance of the purposes of, this part.

(Amended by Stats. 1975, Ch. 735.)






PART 11. GARMENT MANUFACTURING

CHAPTER 1. General Provisions

2670

It is the intent of the Legislature, in enacting this part, to establish a system of registration, penalties, confiscation, bonding requirements, and misdemeanors for the imposition of prompt and effective criminal and civil sanctions against violations of, and especially patterns and practices of violations of, any of the laws as set forth herein and regulations of this state applicable to the employment of workers in the garment industry. The civil penalties provided for in this part are in addition to any other penalty provided by law. This part shall be deemed an exercise of the police power of the state for the protection of the public welfare, prosperity, health, safety, and peace of the people of the State of California.

(Added by Stats. 1980, Ch. 633.)



2671

As used in this part:

(a) Person means any individual, partnership, corporation, limited liability company, or association, and includes, but is not limited to, employers, manufacturers, jobbers, wholesalers, contractors, subcontractors, and any other person or entity engaged in the business of garment manufacturing.

Person does not include any person who manufactures garments by himself or herself, without the assistance of a contractor, employee, or others; any person who engages solely in that part of the business engaged solely in cleaning, alteration, or tailoring; any person who engages in the activities herein regulated as an employee with wages as his or her sole compensation; or any person as provided by regulation.

(b) Garment manufacturing means sewing, cutting, making, processing, repairing, finishing, assembling, or otherwise preparing any garment or any article of wearing apparel or accessories designed or intended to be worn by any individual, including, but not limited to, clothing, hats, gloves, handbags, hosiery, ties, scarfs, and belts, for sale or resale by any person or any persons contracting to have those operations performed and other operations and practices in the apparel industry as may be identified in regulations of the Department of Industrial Relations consistent with the purposes of this part. The Department of Industrial Relations shall adopt, and may from time to time amend, regulations to clarify and refine this definition to be consistent with current and future industry practices, but the regulations shall not limit the scope of garment manufacturing, as defined in this subdivision.

(c) Commissioner means the Labor Commissioner.

(d) Contractor means any person who, with the assistance of employees or others, is primarily engaged in sewing, cutting, making, processing, repairing, finishing, assembling, or otherwise preparing any garment or any article of wearing apparel or accessories designed or intended to be worn by any individual, including, but not limited to, clothing, hats, gloves, handbags, hosiery, ties, scarfs, and belts, for another person. Contractor includes a subcontractor that is primarily engaged in those operations.

(Amended by Stats. 1999, Ch. 554, Sec. 1. Effective January 1, 2000.)



2672

The commissioner shall promulgate all regulations and rules necessary to carry out the provisions of this part. The commissioner, upon good cause, may impose, in his or her discretion, the terms of penalties, the revocation of registrations, and the confiscation or disposal of goods in accordance with such rules and regulations.

(Added by Stats. 1980, Ch. 633.)



2673

Every employer engaged in the business of garment manufacturing shall keep accurate records for three years which show all of the following:

(a) The names and addresses of all garment workers directly employed by such person.

(b) The hours worked daily by employees, including the times the employees begin and end each work period.

(c) The daily production sheets, including piece rates.

(d) The wage and wage rates paid each payroll period.

(e) The contract worksheets indicating the price per unit agreed to between the contractor and manufacturer.

(f) The ages of all minor employees.

(g) Any other conditions of employment.

(Added by Stats. 1980, Ch. 633.)



2673.1

(a) To ensure that employees are paid for all hours worked, a person engaged in garment manufacturing, as defined in Section 2671, who contracts with another person for the performance of garment manufacturing operations shall guarantee payment of the applicable minimum wage and overtime compensation, as required by law, that are due from that other person to its employees that perform those operations.

(b) Where the work of two or more persons is being performed at the same worksite during the same payroll period, the liability of each person under this guarantee shall be limited to his or her proportionate share, as determined by the Labor Commissioner pursuant to paragraph (3) or (4) of subdivision (d).

(c) Employees may enforce this guarantee solely by filing a claim with the Labor Commissioner against the contractor and the guarantor or guarantors, if known, to recover unpaid wages. Guarantors whose identity or existence is unknown at the time the claim is filed may be added to the claim pursuant to paragraph (2) of subdivision (d).

(d) Claims filed with the Labor Commissioner for payment of wages pursuant to subdivision (c) shall be subject to the following procedure:

(1) Within 10 business days of receiving a claim pursuant subdivision (c), the Labor Commissioner shall give written notice to the employee, the contractor, and persons that may be guarantors of the nature of the claim and the date of the meet-and-confer conference on the claim. Within 10 business days of receiving the claim, the Labor Commissioner shall issue a subpoena duces tecum requiring the contractor to submit to the Labor Commissioner those books and records as may be necessary to investigate the claim and determine the identity of any potential guarantors for the payment of the wage claim, including, but not limited to, invoices for work performed for any and all persons during the period included in the claim. Compliance with such a request for books and records, within 10 days of the mailing of the notice, shall be a condition of continued registration pursuant to Section 2675. At the request of any party, the Labor Commissioner shall provide to that party copies of all books and records received by the Labor Commissioner in conducting its investigation.

(2) Within 30 days of receiving a claim pursuant to subdivision (c), the Labor Commissioner shall send a notice of the claim and of the meet-and-confer conference to any other persons who may be guarantors with respect to the claim.

(3) Within 60 days of receiving a claim pursuant to subdivision (c), the Labor Commissioner shall hold a meet-and-confer conference with the employee, the contractor, and all known potential guarantors to attempt to resolve the claim. Prior to the meet-and-confer conference, the Labor Commissioner shall conduct and complete an investigation of the claim, shall make a finding and assessment of the amount of wages owed, and shall conduct an investigation and determine each guarantor s proportionate share of liability. The investigation shall include, but not be limited to, interviewing the employee and his or her witnesses and making a finding and assessment of back wages due, if any, to the employee. An employee s claim of hours worked and back wages due shall be presumed valid and shall be the Labor Commissioner s assessment, unless the contractor provides specific, compelling, and reliable written evidence to the contrary and is able to produce records pursuant to subdivision (d) of Section 1174 or Section 2673 that are accurate and contemporaneous, itemized wage deduction statements pursuant to Section 226, bona fide complete and accurate payroll records, and evidence of the precise hours worked by the employee for each pay period during the period of the claim. If the Labor Commissioner finds falsification by the contractor of payroll records submitted for any pay period of the claim, any other payroll records submitted by the contractor shall be presumed false and disregarded.

The Labor Commissioner shall present his or her findings and assessment of the amount of wages owed and each guarantor s proportionate share thereof to the parties at the meet-and-confer conference and shall make a demand for payment of the amount of the assessment. If no resolution is reached, the Labor Commissioner shall, at the meet-and-confer conference, set the matter for hearing pursuant to paragraph (4). The Labor Commissioner s assessment, pursuant to this paragraph, of the amount of back wages due is solely for purposes of the meet-and-confer conference and shall not be admissible or be given any weight in the hearing conducted pursuant to paragraph (4). If the Labor Commissioner has not identified any potential guarantors after investigation and the matter is not resolved at the conclusion of the meet-and-confer conference, the Commissioner shall proceed against the contractor pursuant to Section 98.

(4) The hearing shall commence within 30 days of, and shall be completed within 45 days of, the date of the meet-and-confer conference. The hearing may be bifurcated, addressing first the question of liability of the contractor and the guarantor or guarantors, and immediately thereafter the proportionate responsibility of the guarantors. The Labor Commissioner shall present his or her proposed findings of the guarantor s proportionate share at the hearing. Any party may present evidence at the hearing to support or rebut the proposed findings. Except as provided in this paragraph, the hearing shall be held in accordance with the procedure set forth in subdivisions (b) to (h), inclusive, of Section 98. It is the intent of the Legislature that these hearings be conducted in an informal setting preserving the rights of the parties.

(5) Within 15 days of the completion of the hearing, the Labor Commissioner shall issue an order, decision, or award with respect to the claim and shall file the order, decision, or award in accordance with Section 98.1.

(e) An employee shall be entitled to recover, from the contractor, liquidated damages in an amount equal to the wages unlawfully withheld, as set forth in Section 1194.2, and liquidated damages in an amount equal to unpaid overtime compensation due. A guarantor under subdivision (a) shall be liable for its proportionate share of those liquidated damages if the guarantor has acted in bad faith, including, but not limited to, failure to pay or unreasonably delaying payment to its contractor, unreasonably reducing payment to its contractor where it is established that the guarantor knew or reasonably should have known that the price set for the work was insufficient to cover the minimum wage and overtime pay owed by the contractor, asserting frivolous defenses, or unreasonably delaying or impeding the Labor Commissioner s investigation of the claim.

(f) If either the contractor or guarantor refuses to pay the assessment, and the employee prevails at the hearing, the party that refuses to pay shall pay the employee s reasonable attorney s fees and costs. If the employee rejects the assessment of the Labor Commissioner and prevails at the hearing, the employer shall pay the employee s reasonable attorney s fees and costs. The guarantor shall be jointly and severally liable for the contractor s share of the attorney s fees and costs awarded to an employee only if the Labor Commissioner determines that the guarantor acted in bad faith, including, but not limited to, failure to pay, unreasonably delaying payment to the contractor, unreasonably reducing payment to the contractor where it is established that the guarantor knew or reasonably should have known that the price set for the work was insufficient to cover the applicable minimum wage and overtime pay owed by the contractor, asserting frivolous defenses, or unreasonably delaying or impeding the Labor Commissioner s investigation of the claim.

(g) Any party shall have the right to judicial review of the order, decision, or award of the Labor Commissioner made pursuant to paragraph (5) of subdivision (d) as provided in Section 98.2. As a condition precedent to filing an appeal, the contractor or the guarantor, whichever appeals, shall post a bond with the Commissioner in an amount equal to one and one-half times the amount of the award. No bond shall be required of an employee filing an appeal pursuant to Section 98.2. At the employee s request, the Labor Commissioner shall represent the employee in the judicial review as provided in Section 98.4.

(h) If the contractor or guarantor appeals the order, decision, or award of the Labor Commissioner and the employee prevails on appeal, the court shall order the contractor or guarantor, as the case may be, to pay the reasonable attorney s fees and costs of the employee incurred in pursuing his or her claim. If the employee appeals the order, decision, or award of the Labor Commissioner and the contractor or guarantor prevails on appeal, the court may order the employee to pay the reasonable attorney s fees and costs of the contractor employer or guarantor only if the court determines that the employee acted in bad faith in bringing the claim.

(i) The rights and remedies provided by this section do not preclude an employee from pursuing any other rights and remedies under any other provision of state or federal law. If a finding and assessment is not issued as specified and within the time limits in paragraph (3) of subdivision (d), the employee may bring a civil action for the recovery of unpaid wages pursuant to any other rights and remedies under any other provision of the laws of this state unless, prior to the employee bringing the civil action, the guarantor files a petition for writ of mandate within 10 days of the date the assessment should have been issued. If findings and assessments are not made, or a hearing is not commenced or an order, decision, or award is not issued within the time limits specified in paragraphs (4) and (5) of subdivision (d), any party may file a petition for writ of mandate to compel the Labor Commissioner to issue findings and assessments, commence the hearing, or issue the order, decision, or award. All time requirements specified in this section shall be mandatory and shall be enforceable by a writ of mandate.

(j) The Labor Commissioner may enforce the wage guarantee described in this section in the same manner as a proceeding against the contractor. The Labor Commissioner may, with or without a complaint being filed by an employee, conduct an investigation as to whether all the employees of persons engaged in garment manufacturing are being paid minimum wage or overtime compensation and, with or without the consent of the employees affected, commence a civil action to enforce the wage guarantee. Prior to commencing such a civil action and pursuant to rules of practice and procedure adopted by the Labor Commissioner, the commissioner shall provide notice of the investigation to each guarantor and employee, issue findings and an assessment of the amount of wages due, hold a meet-and-confer conference with the guarantors and employees to attempt to resolve the matter, and provide for a hearing.

(k) Except as expressly provided in this section, this section shall not be deemed to create any new right to bring a civil action of any kind for unpaid minimum wages, overtime pay, penalties, wage assessments, attorney s fees, or costs against a registered garment manufacturer based on its use of any contractor that is also a registered garment manufacturer.

(l) The payment of the wage guarantee provided in this section shall not be used as a basis for finding that the registered garment manufacturer making the payment is a joint employer, coemployer, or single employer of any employees of a contractor that is also a registered garment manufacturer.

(m) The Labor Commissioner may, in his or her discretion, revoke the registration under this part of any registrant that fails to pay, on a timely basis, any wages awarded pursuant to this section, after the award has become final.

(Added by Stats. 1999, Ch. 554, Sec. 2. Effective January 1, 2000.)



2674

The Division of Labor Standards Enforcement shall enforce Section 2673 and Chapter 2 (commencing with Section 2675).

(Added by Stats. 1980, Ch. 633.)



2674.1

The commissioner shall appoint an advisory committee on garment manufacturing to advise him or her of common industry problems and to effect liaison between his or her office and various segments of the industry. The committee shall consist of a cross section of the industry and shall include representatives of unions, employees, contractor associations, jobbers, and manufacturers.

(Added by Stats. 1980, Ch. 633.)



2674.2

In the annual budget submitted to the Legislature pursuant to Section 12 of Article IV of the California Constitution, the Governor shall include a detailed statement of the cost of regulation and estimated revenues pursuant to the provisions of this part. The Legislature intends that the fees established and other revenue received pursuant to this part shall provide sufficient funds to meet all state costs incurred pursuant to this part.

(Added by Stats. 1980, Ch. 633.)






CHAPTER 2. Registration

2675

(a) For purposes of enforcing this part and Sections 204, 209, 212, 221, 222, 222.5, 223, 226, 227, and 227.5, Chapter 2 (commencing with Section 300) and Article 2 (commencing with Section 400) of Chapter 3 of Part 1 of this division, Sections 1195.5, 1197, 1197.5, and 1198, Division 4 (commencing with Section 3200) and Division 4.7 (commencing with Section 6200), every person engaged in the business of garment manufacturing, shall register with the commissioner.

The commissioner shall not permit any person to register, nor shall the commissioner allow any person to renew registration, until all the following conditions are satisfied:

(1) The person has executed a written application therefor in a form prescribed by the commissioner, subscribed and sworn by the person, and containing:

(A) A statement by the person of all facts required by the commissioner concerning the applicant s character, competency, responsibility, and the manner and method by which the person proposes to engage in the business of garment manufacturing if the registration is issued.

(B) The names and addresses of all persons, except bona fide employees on stated salaries, financially interested, either as partners, associates, or profit sharers, in the proposed business of garment manufacturing together with the amount of their respective interests, except that in the case of a publicly traded corporation a listing of principal officers shall suffice.

(2) The commissioner, after investigation, is satisfied as to the character, competency, and responsibility of the person.

(3) In the case of a person who has been cited and penalized within the prior three years under this part, the person has deposited or has on file a surety bond in the sum and form that the commissioner deems sufficient and adequate to ensure future compliance, not to exceed five thousand dollars ($5,000). The bond shall be payable to the people of California and shall be for the benefit of any employee of a registrant damaged by the registrant s failure to pay wages and fringe benefits, or for the benefit of any employee of a registrant damaged by a violation of Section 2677.5.

(4) The person has documented that a current workers compensation insurance policy is in effect for the employees of the person seeking registration.

(5) The person has paid an initial or renewal registration fee to the commissioner. The fee for initial registration and for each registration renewal shall be established in an amount determined by the Labor Commissioner to be sufficient to defray the costs of administering this part and shall be based on the applicant s annual volume, but shall be not less than two hundred fifty dollars ($250) and shall be not more than one thousand dollars ($1,000) for contractors and two thousand five hundred dollars ($2,500) for all other registrants.

(b) At the time a certificate of registration is originally issued or renewed, the commissioner shall provide related and supplemental information regarding business administration and applicable labor laws. This related and supplemental information, as much as reasonably possible, shall be provided in the primary language of the garment manufacturer. The information shall include all subject matter on which persons seeking registration are examined pursuant to subdivision (c), and shall be available to persons seeking registration prior to taking this examination.

(c) Effective January 1, 1991, persons seeking registration under this section for the first time, and persons seeking to renew their registration pursuant to subdivision (f), shall comply with all of the following requirements:

(1) Demonstrate, by an oral or written examination, or both, knowledge of the pertinent laws and administrative regulations concerning garment manufacturing as the commissioner deems necessary for the safety and protection of garment workers.

(2) Demonstrate, by an oral or written examination, or both, knowledge of state laws and regulations relating to occupational safety and health which shall include, but not be limited to, the following:

(A) Section 3203 of Title 8 of the California Code of Regulations (Injury Prevention Program).

(B) Section 3220 of Title 8 of the California Code of Regulations (Emergency Action Plan).

(C) Section 3221 of Title 8 of the California Code of Regulations (Fire Prevention Plan).

(D) Section 6151 of Title 8 of the California Code of Regulations which provides for the placement, use, maintenance, and testing of portable fire extinguishers provided for the use of employees.

(3) Sign a statement which provides that he or she shall do all of the following:

(A) Comply with those regulations specified in paragraph (2) which establish minimum standards for securing safety in all places of employment.

(B) Ensure that all employees are made aware of the existence of these regulations and any other applicable laws and are instructed in how to implement the Injury Prevention Program, Emergency Action Plan, and Fire Prevention Plan, specified in paragraph (2), in the workplace.

(C) Ensure that all employees are instructed in the use of portable fire extinguishers.

(D) Post the Injury Prevention Program, Emergency Action Plan, and Fire Prevention Plan, specified in paragraph (2), in a prominent location in the workplace.

(d) The Division of Occupational Safety and Health shall assist the Division of Labor Standards Enforcement in developing the examination which shall include, but not be limited to, the state s occupational safety and health laws specified in paragraph (2) of subdivision (c).

(e) The commissioner shall charge a fee to persons taking the examinations required by subdivision (c) which is sufficient to pay for costs incurred in administering the examinations.

(f) A person seeking renewal of registration shall be required to take both of the examinations, and sign the statement, specified in subdivision (c). However, once a renewal of registration has been granted based on these examinations, subsequent examinations shall only be required at the discretion of the commissioner if, in the preceding year, the registrant has been found to be in violation of subdivision (a) or any of the sections enumerated in that subdivision.

(g) Proof of registration shall be by an official Division of Labor Standards Enforcement registration form. Every person, as set forth in Section 2671, shall post the registration form where it may be read by employees during the workday.

(h) At least 90 days prior to the expiration of each registrant s registration, the commissioner shall mail a renewal notice to the last known address of the registrant. The notice shall include all necessary application forms and complete instructions for registration renewal. However, omission of the commissioner to provide notice in accordance with this subdivision shall not excuse a registrant from making timely application for renewal of registration, shall not be a defense in any action or proceeding involving failure to renew registration, and shall not subject the commissioner to any legal liability under this section.

(Amended by Stats. 1999, Ch. 554, Sec. 3. Effective January 1, 2000.)



2675.2

Whenever an application for renewal of registration is received by the Labor Commissioner 30 days prior to the expiration of the registration, and the Labor Commissioner cannot process the application before the expiration date, the Labor Commissioner may extend the registration for no more than 90 days if the applicant has submitted a complete application, owes no outstanding penalties, owes no back wages, meets all applicable bonding requirements, and meets all other requirements for registration. Upon a showing of extenuating circumstances, the Labor Commissioner may provide such an extension with respect to a renewal application not received 30 or more days prior to expiration.

(Added by Stats. 1996, Ch. 619, Sec. 2. Effective January 1, 1997.)



2675.5

(a) The commissioner shall deposit seventy-five dollars ($75) of each registrant s annual registration fee, required pursuant to paragraph (5) of subdivision (a) of Section 2675, into one separate account. Funds from the separate account shall be disbursed by the commissioner only to persons determined by the commissioner to have been damaged by the failure to pay wages and benefits by any garment manufacturer, jobber, contractor, or subcontractor after exhausting a bond, if any, to ensure the payment of wages and benefits. Any disbursed funds subsequently recovered by the commissioner shall be returned to the separate account.

(b) The remainder of each registrant s annual registration fee not deposited into the special account pursuant to subdivision (a) shall be deposited in a subaccount and applied to costs incurred by the commissioner in administering the provisions of Section 2673.1, Section 2675, and this section, upon appropriation by the Legislature.

(Amended by Stats. 2000, Ch. 127, Sec. 24. Effective July 10, 2000.)



2676

Any person engaged in the business of garment manufacturing who is not registered is guilty of a misdemeanor, except as provided in subdivision (d) of Section 2678.

(Amended by Stats. 1998, Ch. 276, Sec. 1. Effective January 1, 1999.)



2676.5

(a) Every person registered as a garment manufacturer shall display on the front entrance of his or her business premise, and also, if the front entrance is within the interior of a building, on or near the main exterior entrance of the building in which his or her business premise is located, his or her name, address, and garment manufacturing registration number, all in letters not less than three inches high.

(b) The Labor Commissioner may waive the requirements of this section if he or she finds compliance to be unfeasible due to the design or layout of a business premise.

(c) This section shall not apply to a showroom or a building containing a showroom if no garment manufacturing or only incidental garment manufacturing is conducted in the showroom or the building.

(d) As used in this section, showroom means a room where merchandise is exposed for sale or where samples are displayed.

(Added by Stats. 1989, Ch. 140, Sec. 1.)



2676.55

(a) Any person who fails to comply with Section 2676.5 shall be subject to a civil penalty, for which a citation may be issued as follows:

(1) For an initial citation, one hundred dollars ($100) for each calendar day that the person engages or has engaged in garment manufacturing, as defined in Section 2671, without complying with Section 2676.5.

(2) For any subsequent citation, two hundred dollars ($200) for each calendar day that the person engages or has engaged in garment manufacturing, as defined in Section 2671, without complying with Section 2676.5.

(b) If, upon inspection or investigation, the Labor Commissioner determines that a person has violated Section 2676.5, the Labor Commissioner may issue a citation to the person in violation. The procedures for issuing, contesting, and enforcing judgments for citations or civil penalties issued by the Labor Commissioner for a violation of Section 2676.5 shall be the same as those set out in Section 2681.

(c) The civil penalties provided for in this section are in addition to any other civil or criminal penalty provided by law.

(Added by Stats. 2013, Ch. 308, Sec. 1. Effective January 1, 2014.)



2676.7

Any local agency which issues business licenses or permits shall require, as a condition of issuing any business license or permit for a garment manufacturing business, proof that the person applying for the license or permit is registered pursuant to this chapter. The official Division of Labor Standards Enforcement registration form issued pursuant to Section 2675 shall constitute proof of registration.

A person may apply for a business license or permit prior to registration with the commissioner.

(Added by Stats. 1990, Ch. 172, Sec. 1.)



2677

(a) Any person engaged in the business of garment manufacturing who contracts with any other person similarly engaged who has not registered with the commissioner or does not have a valid bond on file with the commissioner, as required by Section 2675, shall be deemed an employer, and shall be jointly liable with such other person for any violation of Section 2675 and the sections enumerated in that section.

(b) Any employee of a person or persons engaged in garment manufacturing who are not registered as required by this part may bring a civil action against any person deemed to be an employer pursuant to subdivision (a) to recover any wages, damages, or penalties to which the employee may be entitled because of a violation by the unregistered person or persons of any provision specified in subdivision (a) of Section 2675, or may file a claim with the Labor Commissioner pursuant to Section 2673.1. In any civil action brought pursuant to this subdivision, the court shall grant a prevailing plaintiff s reasonable attorney s fees and costs.

(Amended by Stats. 1999, Ch. 554, Sec. 5. Effective January 1, 2000.)



2677.5

It shall be illegal for any person registered pursuant to this chapter and contracting with another registrant to engage in any business practice which causes or is likely to cause a violation of this chapter.

(Added by Stats. 1984, Ch. 1564, Sec. 5.)



2678

(a) A penalty, as provided in subdivision (c), may be imposed against any person for any of the following:

(1) Failure to comply within 15 days of any judgment due for violation of any labor laws applicable to garment industry workers.

(2) Failure to comply with the registration requirements of this part.

(3) Failure to comply with Section 2673 or any section enumerated in Section 2675.

(b) The order imposing the penalty may be served personally or by registered mail in accordance with subdivision (c) of Section 11505 of the Government Code. The order shall be in writing and shall describe the nature of the violation, including reference to the statutory provisions, rules, or regulations alleged to have been violated.

(c) The penalties shall be a civil penalty of one hundred dollars ($100) for each affected employee for the initial violation and a civil penalty of two hundred dollars ($200) for each affected employee for the second or subsequent violation.

(d) If a person is subject to civil penalties for a violation described in subdivision (a), but does not employ one or more workers, the civil penalty shall be five hundred dollars ($500), and the person shall not be guilty of a misdemeanor as specified in Section 2676.

(Amended by Stats. 1998, Ch. 276, Sec. 2. Effective January 1, 1999.)



2679

(a) The commissioner, in addition to any civil penalty imposed pursuant to Section 2679, may require that as a condition of continued registration, such employer deposit with him or her within 10 days a bond to ensure payment of wages and benefits in such sum and form as the commissioner may deem sufficient and adequate in the circumstances but not to exceed ten thousand dollars ($10,000). The bond shall be payable to the commissioner and shall provide that the employer shall pay his or her employees in accordance with the provisions of Section 2675. In lieu of the deposit of a bond, the commissioner, in his or her discretion, may accept other evidence of financial security sufficient to guarantee payment of wages to affected employees.

(b) The commissioner, in addition to any civil penalty imposed, shall require a bond as set forth in subdivision (a) upon any second or subsequent violation within any two-year period. The commissioner may revoke the registration of any person for any period ranging from 30 days to one year upon a third or subsequent violation within any two-year period and may confiscate any garment or wearing apparel, assembled or partially assembled, if the violation relates to minimum wages, child labor, or maximum hours of labor. If the commissioner does exercise the authority to confiscate upon such a third or subsequent violation, the commissioner shall notify persons for whom assembly is performed and shall provide for the return of such garment owner s confiscated garments or wearing apparel upon such assumption and satisfaction of liability for the violation.

(Added by Stats. 1980, Ch. 633.)



2680

(a) Any garment or wearing apparel, assembled or partially assembled by or on behalf of any person who has not complied with the registration requirements of this part, may be confiscated by the Division of Labor Standards Enforcement. Garments and wearing apparel confiscated pursuant to this section shall be placed in the custody of the division, which shall be charged with the responsibility of destroying or disposing of them pursuant to regulations adopted under Section 2672, provided that the goods shall not enter the mainstream of commerce and shall not be offered for sale. The division shall, by registered mail and telephone, give notice of the removal and the location where the confiscated goods are held in custody to the known manufacturer and contractor.

(b) If the person from whom garments or wearing apparel are confiscated pursuant to subdivision (a) was providing the confiscated garments or wearing apparel as a contractor and has previously, within the immediately preceding five-year period, had garments or wearing apparel confiscated pursuant to subdivision (a), the Labor Commissioner may, in addition to the remedies set forth in subdivision (a), confiscate the means of production, including all manufacturing equipment and the property where the current unregistered garment manufacturing operations have taken place. This subdivision does not apply where nonregistration of the contractor was due to delayed renewal of registration.

(c) The proceeds from the sale of any equipment or property under subdivision (b) shall be deposited into a single account in the General Fund, to be known as the Back Wages and Taxes Account. At the Labor Commissioner s discretion, and upon appropriation by the Legislature, funds from that account may be disbursed to pay back wages owed to garment workers, including, but not limited to, workers of the unregistered contractor whose violation caused the confiscation, and for the payment of taxes.

(Amended by Stats. 1999, Ch. 554, Sec. 6. Effective January 1, 2000.)



2680.5

The commissioner shall have the authority to investigate and mediate pricing and quality disputes arising out of written contracts between manufacturers and contractors in the garment industry.

(Added by Stats. 1984, Ch. 1564, Sec. 7.)



2681

(a) Any person against whom a penalty is assessed or whose goods are confiscated shall, in lieu of contesting the penalty or the confiscation pursuant to this section, transmit to the office of the Labor Commissioner designated on the citation the amount specified for the violation within 15 business days after the issuance of the citation.

(b) If a person desires to contest an assessment of a penalty or the confiscation of goods, he or she shall, within 15 business days after service of the citation or confiscation of the goods, or both, petition, in writing, the office of the Labor Commissioner which appears on the citation or on the receipt for the confiscated goods of his or her request for an informal hearing. The Labor Commissioner or his or her deputy or agent shall, within 30 days, hold a hearing at the conclusion of which the penalty set forth in the citation or the issue of the confiscation of the goods, or both, shall be affirmed, modified, or dismissed. If confiscated goods are involved, the hearing shall be held within 10 days. The decision of the Labor Commissioner shall consist of a notice of findings, findings, and order which shall be served on all parties to the hearing within 15 days after the hearing by regular first-class mail at the last known address of the party on file with the Labor Commissioner. Service shall be completed pursuant to Section 1013 of the Code of Civil Procedure. Any amount found due by the Labor Commissioner as a result of a hearing shall become due and payable 45 days after notice of the findings and written findings and order have been mailed to the party assessed. A writ of mandate may be taken from this finding to the appropriate superior court, as long as the party agrees to pay any judgment and costs ultimately rendered by the court against the party for the assessment. The writ must be taken within 45 days of service of the notice of findings, findings, and order thereon.

(c) When no petition objecting to a citation or the proposed assessment of a civil penalty or confiscation of goods, or both, is filed, a certified copy of the citation or proposed civil penalty may be filed by the Labor Commissioner in the office of the clerk of the superior court in any county in which the person assessed has property or in which the person assessed has or had a place of business. The clerk, immediately upon the filing, shall enter judgment for the state against the person assessed in the amount shown on the citation or proposed assessment of a civil penalty.

(d) When findings and the order thereon are made affirming or modifying a citation or proposed assessment of a civil penalty after hearing, a certified copy of these findings and the order entered thereon may be entered by the Labor Commissioner in the office of the clerk of the superior court in any county in which the person assessed has property or in which the person assessed has or had a place of business. The clerk, immediately upon the filing, shall enter judgment for the state against the person assessed in the amount shown on the certified order.

(e) A judgment entered pursuant to this section shall bear the same rate of interest and shall have the same effect as other judgments and be given the same preference allowed by law on other judgments rendered for claims for taxes. The clerk shall make no charge for the service provided by this section to be performed by him or her.

(Repealed and added by Stats. 1988, Ch. 96, Sec. 12.)



2682

Moneys recovered under this chapter shall be applied first to payment of wages due affected employees. If insufficient funds are withheld or recovered, the money shall be prorated among all such workers. Any remainder shall be paid to the General Fund of the state.

(Added by Stats. 1980, Ch. 633.)



2684

(a) The Legislature finds and declares that persons who are primarily engaged in sewing or assembly of garments for other persons engaged in garment manufacturing frequently close down their sewing shops to avoid paying their employees wages and subsequently reopen under the conditions described in subdivision (b), and are more likely to do so than are other types of persons engaged in garment manufacturing.

(b) A successor to any employer that is primarily engaged in sewing or assembly of garments for other persons engaged in the business of garment manufacturing, as defined by subdivision (b) of Section 2671, that owes wages to the predecessor s former employee or employees is liable for those wages if the successor meets any of the following criteria:

(1) Uses substantially the same facilities or work force to produce substantially the same products for substantially the same type of customers as the predecessor employer.

(2) Shares in the ownership, management, control of labor relations, or interrelations of business operations with the predecessor employer.

(3) Has in its employ in a managerial capacity any person who directly or indirectly controlled the wages, hours, or working conditions of the affected employees of the predecessor employer.

(4) Is an immediate family member of any owner, partner, officer, or director of the predecessor employer or of any person who had a financial interest in the predecessor employer.

This section does not impose liability upon a successor for the guarantee of unpaid minimum wages and overtime compensation set forth in subdivision (a) or (b) of Section 2673.1.

(Added by Stats. 1999, Ch. 554, Sec. 7. Effective January 1, 2000.)






CHAPTER 3. Arbitration

2685

The commissioner shall establish, in accordance with the provisions of this chapter, procedures for mandatory arbitration of pricing and product quality disputes arising out of written contracts between manufacturers and contractors.

(Added by Stats. 1980, Ch. 633.)



2686

Upon the written request of any manufacturer or contractor, the California State Mediation and Conciliation Service shall notify the other party to the dispute of the request for arbitration and shall, within seven days of receipt of the request, appoint an arbitration panel to hear and render a decision regarding the dispute. The panel shall be constituted as follows:

(a) A management level representative from a manufacturer in the general geographic area in which the dispute arises, provided that insofar as possible the manufacturer shall not be a direct competitor of the manufacturer involved in the dispute to be arbitrated. This panel member also shall be selected in accordance with the terms of the written contract.

(b) A representative from the contractors association whose membership encompasses the general geographic area in which the dispute arises. This panel member also shall be selected in accordance with the terms of the written contract.

(c) A third party to be chosen and agreed upon by the first two parties to the dispute from a list of arbitrators provided by the American Arbitration Association. This party shall act as chairperson of the panel.

(Amended by Stats. 2012, Ch. 46, Sec. 99. Effective June 27, 2012.)



2687

Within seven days of appointment, the chairperson of the panel shall notify the parties in writing of the date, time, and location of the hearing before the panel. The hearing date shall be scheduled no later than 21 days after the filing of the request for arbitration, provided, however, that each party shall have no less than five days notice prior to the hearing date.

(Added by Stats. 1980, Ch. 633.)



2688

On the date and time specified in the hearing notice, the chairperson shall convene the hearing and shall determine whether each party is represented. If neither party is represented, the arbitration shall be terminated, with costs assigned to the party requesting arbitration, and the parties shall forfeit any further rights under this section relating to the dispute for which arbitration was requested. In the event only one party is in attendance, the arbitration shall proceed and the panel shall make its award based upon the evidence presented. Appearance at the hearing by a party shall be deemed to waive any alleged defect in notice.

(Added by Stats. 1980, Ch. 633.)



2689

To facilitate the conduct of the hearing, the following procedures shall govern:

(a) Upon good cause shown by a party, the chairperson shall be empowered to issue subpoenae duces tecum and ad testificandum.

(b) Each party may be represented by an attorney at the party s own expense.

(c) The formal rules of evidence shall not be applicable, but any relevant evidence shall be admitted if it is evidence upon which responsible persons would rely in the conduct of serious business affairs.

(d) All testimony shall be taken under oath.

(e) No formal written records shall be kept unless one or both parties agree to employ at their own expense a qualified court reporter for that purpose. In such case, a copy of the record shall be provided to the panel and a copy shall be made available to the other party at the standard cost for such additional copies.

(f) Those in attendance at the hearing shall be limited to the panel, the parties and their counsel, a court reporter, interpreters when requested by a party or the panel, and witnesses while testifying.

(g) Upon the request of a panel member, the panel may allow a period, not to exceed three days following the conclusion of the hearing, during which time a party may submit otherwise admissible evidence not available during the course of the hearing.

(Added by Stats. 1980, Ch. 633.)



2690

Within 15 days after the conclusion of the hearing, the panel shall make a written award, which shall determine all questions submitted for arbitration. All decisions of the panel shall be by majority vote and the award shall be signed by the members concurring therein. The panel immediately shall provide written notice of the award to the parties and to the commissioner.

(Added by Stats. 1980, Ch. 633.)



2691

Within 10 days of receipt of notice of the award, the party or parties who are required to comply with the terms of the award shall so comply and file proof of such compliance with the commissioner or shall file a notice of appeal with the superior court for the county in which the hearing was held. Upon the filing of such an appeal, a trial de novo shall be held, provided, however, that the decision reached by the panel as stated in the award shall be received as evidence by the trial court.

(Amended by Stats. 2002, Ch. 784, Sec. 525. Effective January 1, 2003.)



2692

The basic costs of the arbitration proceeding, including interpreters requested by the panel, shall be borne equally by all parties to the proceeding, provided, however, that the panel may as a part of its award impose all such costs on the party requesting arbitration if a majority of the panel determines that the matter brought before it was frivolous. In addition, in the case of a frivolous claim the panel may impose upon the party requesting arbitration the costs of translators, court reporters, and reasonable attorneys fees incurred by the other party.

(Added by Stats. 1980, Ch. 633.)









PART 12. SHEEPHERDERS

2695.1

(a) In enacting this legislation, it is the intent of the Legislature to codify certain labor protections that should be afforded to sheepherders, as defined. The provisions of this section are in addition to, and are entirely independent from, any other statutory or legal protections, rights, or remedies that are or may be available under this code or any other state law or regulation to sheepherders either as individuals, employees, or persons.

(b) All terms used in this section and in Section 2695.2 have the meanings assigned to them by this code or any other state law or regulation.

(Amended by Stats. 2002, Ch. 664, Sec. 162.5. Effective January 1, 2003.)



2695.2

(a) (1) For a sheepherder employed on a regularly scheduled 24-hour shift on a seven-day-a-week on-call basis, an employer may, as an alternative to paying the minimum wage for all hours worked, instead pay no less than the monthly minimum wage adopted by the Industrial Welfare Commission on April 24, 2001. Any sheepherder who performs nonsheepherding, nonagricultural work on any workday shall be fully covered for that workweek by the provisions of any applicable laws or regulations relating to that work.

(2) After July 1, 2002, the amount of the monthly minimum wage permitted under paragraph (1) shall be increased each time that the state minimum wage is increased and shall become effective on the same date as any increase in the state minimum wage. The amount of the increase shall be determined by calculating the percentage increase of the new rate over the previous rate, and then by applying the same percentage increase to the minimum monthly wage rate.

(b) (1) When tools or equipment are required by the employer or are necessary to the performance of a job, the tools and equipment shall be provided and maintained by the employer, except that a sheepherder whose wages are at least two times the minimum wage provided herein, or if paid on a monthly basis, at least two times the monthly minimum wage, may be required to provide and maintain handtools and equipment customarily required by the trade or craft.

(2) A reasonable deposit may be required as security for the return of the items furnished by the employer under provisions of paragraph (1) upon issuance of a receipt to the sheepherder for the deposit. The deposits shall be made pursuant to Article 2 (commencing with Section 400) of Chapter 3. Alternatively, with the prior written authorization of the sheepherder, an employer may deduct from the sheepherder s last check the cost of any item furnished pursuant to paragraph (1) when the item is not returned. No deduction shall be made at any time for normal wear and tear. All items furnished by the employer shall be returned by the sheepherder upon completion of the job.

(c) No employer of sheepherders shall employ a sheepherder for a work period of more than five hours without a meal period of no less than 30 minutes, except that when a work period of not more than six hours will complete a day s work, the meal period may be waived by the mutual consent of the employer and the sheepherder. An employer may be relieved of this obligation if a meal period of 30 minutes cannot reasonably be provided because no one is available to relieve a sheepherder tending flock alone on that day. Where a meal period of 30 minutes can be provided but not without interruption, a sheepherder shall be allowed to complete the meal period during that day.

(d) To the extent practicable, every employer shall authorize and permit all sheepherders to take rest periods. The rest period, insofar as is practicable, shall be in the middle of each work period. The authorized rest times shall be based on the total hours worked daily at the rate of 10 minutes net rest time per four hours, or major fraction thereof, of work. However, a rest period need not be authorized for sheepherders whose total daily worktime is less than three and one-half hours.

(e) When the nature of the work reasonably permits the use of seats, suitable seats shall be provided for sheepherders working on or at a machine.

(f) After January 1, 2003, during times when a sheepherder is lodged in mobile housing units where it is feasible to provide lodging that meets the minimum standards established by this section because there is practicable access for mobile housing units, the lodging provided shall include at a minimum all of the following:

(1) Toilets and bathing facilities, which may include portable toilets and portable shower facilities.

(2) Heating.

(3) Inside lighting.

(4) Potable hot and cold water.

(5) Adequate cooking facilities and utensils.

(6) A working refrigerator, which may include a butane or propane gas refrigerator, or for no more than a one-week period during which a nonworking refrigerator is repaired or replaced, a means of refrigerating perishable food items, which may include ice chests, provided that ice is delivered to the sheepherder, as needed, to maintain a continuous temperature required to retard spoilage and ensure food safety.

(g) After January 1, 2003, all sheepherders shall be provided with all of the following at each worksite:

(1) Regular mail service.

(2) A means of communication through telephone or radio solely for use in a medical emergency affecting the sheepherder or for an emergency relating to the herding operation. If the means of communication is provided by telephone, the sheepherder may be charged for the actual cost of nonemergency telephone use. Nothing in this subdivision shall preclude an employer from providing additional means of communication to the sheepherder which are appropriate because telephones or radios are out of range or otherwise inoperable.

(3) Visitor access to the housing.

(4) Upon request and to the extent practicable, access to transportation to and from the nearest locale where shopping, medical, or cultural facilities and services are available on a weekly basis.

(h) In addition to any other civil penalties provided by law, any employer or any other person acting on behalf of the employer who violates or causes to be violated the provisions of this section shall be subject to a civil penalty, as follows:

(1) For the initial violation, fifty dollars ($50) for each underpaid employee for each pay period during which the employee was underpaid, plus an amount sufficient to recover the unpaid wages.

(2) For any subsequent violation, one hundred dollars ($100) for each underpaid employee for each pay period during which the employee was underpaid, plus an amount sufficient to recover the unpaid wages.

(3) The affected employee shall receive payment of all wages recovered.

(i) If the application of any provision of any subdivision, sentence, clause, phrase, word, or portion of this legislation is held invalid, unconstitutional, unauthorized, or prohibited by statute, the remaining provisions thereof shall not be affected and shall continue to be given full force and effect as if the part held invalid or unconstitutional had not been included.

(j) Every employer of sheepherders shall post a copy of this part in an area frequented by sheepherders where it may be easily read during the workday. Where the location of work or other conditions make posting impractical, every employer shall make a copy of this part available to sheepherders upon request. Copies of this part shall be posted and made available in a language understood by the sheepherder. An employer is deemed to have complied with this subdivision if he or she posts where practical, or makes available upon request where posting is impractical, a copy of the Industrial Welfare Commission Order 14-2001, as adopted on April 24, 2001, relating to sheepherders, provided that the posted material includes a sufficient summary of each of the provisions of this part.

(Amended by Stats. 2002, Ch. 664, Sec. 163. Effective January 1, 2003.)






PART 13. THE LABOR CODE PRIVATE ATTORNEYS GENERAL ACT OF 2004

2698

This part shall be known and may be cited as the Labor Code Private Attorneys General Act of 2004.

(Added by Stats. 2003, Ch. 906, Sec. 2. Effective January 1, 2004.)



2699

(a) Notwithstanding any other provision of law, any provision of this code that provides for a civil penalty to be assessed and collected by the Labor and Workforce Development Agency or any of its departments, divisions, commissions, boards, agencies, or employees, for a violation of this code, may, as an alternative, be recovered through a civil action brought by an aggrieved employee on behalf of himself or herself and other current or former employees pursuant to the procedures specified in Section 2699.3.

(b) For purposes of this part, person has the same meaning as defined in Section 18.

(c) For purposes of this part, aggrieved employee means any person who was employed by the alleged violator and against whom one or more of the alleged violations was committed.

(d) For purposes of this part, cure means that the employer abates each violation alleged by any aggrieved employee, the employer is in compliance with the underlying statutes as specified in the notice required by this part, and any aggrieved employee is made whole.

(e) (1) For purposes of this part, whenever the Labor and Workforce Development Agency, or any of its departments, divisions, commissions, boards, agencies, or employees, has discretion to assess a civil penalty, a court is authorized to exercise the same discretion, subject to the same limitations and conditions, to assess a civil penalty.

(2) In any action by an aggrieved employee seeking recovery of a civil penalty available under subdivision (a) or (f), a court may award a lesser amount than the maximum civil penalty amount specified by this part if, based on the facts and circumstances of the particular case, to do otherwise would result in an award that is unjust, arbitrary and oppressive, or confiscatory.

(f) For all provisions of this code except those for which a civil penalty is specifically provided, there is established a civil penalty for a violation of these provisions, as follows:

(1) If, at the time of the alleged violation, the person does not employ one or more employees, the civil penalty is five hundred dollars ($500).

(2) If, at the time of the alleged violation, the person employs one or more employees, the civil penalty is one hundred dollars ($100) for each aggrieved employee per pay period for the initial violation and two hundred dollars ($200) for each aggrieved employee per pay period for each subsequent violation.

(3) If the alleged violation is a failure to act by the Labor and Workplace Development Agency, or any of its departments, divisions, commissions, boards, agencies, or employees, there shall be no civil penalty.

(g) (1) Except as provided in paragraph (2), an aggrieved employee may recover the civil penalty described in subdivision (f) in a civil action pursuant to the procedures specified in Section 2699.3 filed on behalf of himself or herself and other current or former employees against whom one or more of the alleged violations was committed. Any employee who prevails in any action shall be entitled to an award of reasonable attorney s fees and costs. Nothing in this part shall operate to limit an employee s right to pursue or recover other remedies available under state or federal law, either separately or concurrently with an action taken under this part.

(2) No action shall be brought under this part for any violation of a posting, notice, agency reporting, or filing requirement of this code, except where the filing or reporting requirement involves mandatory payroll or workplace injury reporting.

(h) No action may be brought under this section by an aggrieved employee if the agency or any of its departments, divisions, commissions, boards, agencies, or employees, on the same facts and theories, cites a person within the timeframes set forth in Section 2699.3 for a violation of the same section or sections of the Labor Code under which the aggrieved employee is attempting to recover a civil penalty on behalf of himself or herself or others or initiates a proceeding pursuant to Section 98.3.

(i) Except as provided in subdivision (j), civil penalties recovered by aggrieved employees shall be distributed as follows: 75 percent to the Labor and Workforce Development Agency for enforcement of labor laws and education of employers and employees about their rights and responsibilities under this code, to be continuously appropriated to supplement and not supplant the funding to the agency for those purposes; and 25 percent to the aggrieved employees.

(j) Civil penalties recovered under paragraph (1) of subdivision (f) shall be distributed to the Labor and Workforce Development Agency for enforcement of labor laws and education of employers and employees about their rights and responsibilities under this code, to be continuously appropriated to supplement and not supplant the funding to the agency for those purposes.

(k) Nothing contained in this part is intended to alter or otherwise affect the exclusive remedy provided by the workers compensation provisions of this code for liability against an employer for the compensation for any injury to or death of an employee arising out of and in the course of employment.

(l) The superior court shall review and approve any penalties sought as part of a proposed settlement agreement pursuant to this part.

(m) This section shall not apply to the recovery of administrative and civil penalties in connection with the workers compensation law as contained in Division 1 (commencing with Section 50) and Division 4 (commencing with Section 3200), including, but not limited to, Sections 129.5 and 132a.

(n) The agency or any of its departments, divisions, commissions, boards, or agencies may promulgate regulations to implement the provisions of this part.

(Amended by Stats. 2004, Ch. 221, Sec. 3. Effective August 11, 2004. Note: The new provisions in subd. (l) and para. (2) of subd. (g) are applicable from Jan. 1, 2004, pursuant to Sec. 6 of Ch. 221.)



2699.3

(a) A civil action by an aggrieved employee pursuant to subdivision (a) or (f) of Section 2699 alleging a violation of any provision listed in Section 2699.5 shall commence only after the following requirements have been met:

(1) The aggrieved employee or representative shall give written notice by certified mail to the Labor and Workforce Development Agency and the employer of the specific provisions of this code alleged to have been violated, including the facts and theories to support the alleged violation.

(2) (A) The agency shall notify the employer and the aggrieved employee or representative by certified mail that it does not intend to investigate the alleged violation within 30 calendar days of the postmark date of the notice received pursuant to paragraph (1). Upon receipt of that notice or if no notice is provided within 33 calendar days of the postmark date of the notice given pursuant to paragraph (1), the aggrieved employee may commence a civil action pursuant to Section 2699.

(B) If the agency intends to investigate the alleged violation, it shall notify the employer and the aggrieved employee or representative by certified mail of its decision within 33 calendar days of the postmark date of the notice received pursuant to paragraph (1). Within 120 calendar days of that decision, the agency may investigate the alleged violation and issue any appropriate citation. If the agency determines that no citation will be issued, it shall notify the employer and aggrieved employee of that decision within five business days thereof by certified mail. Upon receipt of that notice or if no citation is issued by the agency within the 158-day period prescribed by subparagraph (A) and this subparagraph or if the agency fails to provide timely or any notification, the aggrieved employee may commence a civil action pursuant to Section 2699.

(C) Notwithstanding any other provision of law, a plaintiff may as a matter of right amend an existing complaint to add a cause of action arising under this part at any time within 60 days of the time periods specified in this part.

(b) A civil action by an aggrieved employee pursuant to subdivision (a) or (f) of Section 2699 alleging a violation of any provision of Division 5 (commencing with Section 6300) other than those listed in Section 2699.5 shall commence only after the following requirements have been met:

(1) The aggrieved employee or representative shall give notice by certified mail to the Division of Occupational Safety and Health and the employer, with a copy to the Labor and Workforce Development Agency, of the specific provisions of Division 5 (commencing with Section 6300) alleged to have been violated, including the facts and theories to support the alleged violation.

(2) (A) The division shall inspect or investigate the alleged violation pursuant to the procedures specified in Division 5 (commencing with Section 6300).

(i) If the division issues a citation, the employee may not commence an action pursuant to Section 2699. The division shall notify the aggrieved employee and employer in writing within 14 calendar days of certifying that the employer has corrected the violation.

(ii) If by the end of the period for inspection or investigation provided for in Section 6317, the division fails to issue a citation and the aggrieved employee disputes that decision, the employee may challenge that decision in the superior court. In such an action, the superior court shall follow precedents of the Occupational Safety and Health Appeals Board. If the court finds that the division should have issued a citation and orders the division to issue a citation, then the aggrieved employee may not commence a civil action pursuant to Section 2699.

(iii) A complaint in superior court alleging a violation of Division 5 (commencing with Section 6300) other than those listed in Section 2699.5 shall include therewith a copy of the notice of violation provided to the division and employer pursuant to paragraph (1).

(iv) The superior court shall not dismiss the action for nonmaterial differences in facts or theories between those contained in the notice of violation provided to the division and employer pursuant to paragraph (1) and the complaint filed with the court.

(B) If the division fails to inspect or investigate the alleged violation as provided by Section 6309, the provisions of subdivision (c) shall apply to the determination of the alleged violation.

(3) (A) Nothing in this subdivision shall be construed to alter the authority of the division to permit long-term abatement periods or to enter into memoranda of understanding or joint agreements with employers in the case of long-term abatement issues.

(B) Nothing in this subdivision shall be construed to authorize an employee to file a notice or to commence a civil action pursuant to Section 2699 during the period that an employer has voluntarily entered into consultation with the division to ameliorate a condition in that particular worksite.

(C) An employer who has been provided notice pursuant to this section may not then enter into consultation with the division in order to avoid an action under this section.

(4) The superior court shall review and approve any proposed settlement of alleged violations of the provisions of Division 5 (commencing with Section 6300) to ensure that the settlement provisions are at least as effective as the protections or remedies provided by state and federal law or regulation for the alleged violation. The provisions of the settlement relating to health and safety laws shall be submitted to the division at the same time that they are submitted to the court. This requirement shall be construed to authorize and permit the division to comment on those settlement provisions, and the court shall grant the division s commentary the appropriate weight.

(c) A civil action by an aggrieved employee pursuant to subdivision (a) or (f) of Section 2699 alleging a violation of any provision other than those listed in Section 2699.5 or Division 5 (commencing with Section 6300) shall commence only after the following requirements have been met:

(1) The aggrieved employee or representative shall give written notice by certified mail to the Labor and Workforce Development Agency and the employer of the specific provisions of this code alleged to have been violated, including the facts and theories to support the alleged violation.

(2) (A) The employer may cure the alleged violation within 33 calendar days of the postmark date of the notice. The employer shall give written notice by certified mail within that period of time to the aggrieved employee or representative and the agency if the alleged violation is cured, including a description of actions taken, and no civil action pursuant to Section 2699 may commence. If the alleged violation is not cured within the 33-day period, the employee may commence a civil action pursuant to Section 2699.

(B) No employer may avail himself or herself of the notice and cure provisions of this subdivision more than three times in a 12-month period for the same violation or violations contained in the notice, regardless of the location of the worksite.

(3) If the aggrieved employee disputes that the alleged violation has been cured, the aggrieved employee or representative shall provide written notice by certified mail, including specified grounds to support that dispute, to the employer and the agency. Within 17 calendar days of the postmark date of that notice, the agency shall review the actions taken by the employer to cure the alleged violation, and provide written notice of its decision by certified mail to the aggrieved employee and the employer. The agency may grant the employer three additional business days to cure the alleged violation. If the agency determines that the alleged violation has not been cured or if the agency fails to provide timely or any notification, the employee may proceed with the civil action pursuant to Section 2699. If the agency determines that the alleged violation has been cured, but the employee still disagrees, the employee may appeal that determination to the superior court.

(d) The periods specified in this section are not counted as part of the time limited for the commencement of the civil action to recover penalties under this part.

(Added by Stats. 2004, Ch. 221, Sec. 4. Effective August 11, 2004.)



2699.5

The provisions of subdivision (a) of Section 2699.3 apply to any alleged violation of the following provisions: subdivision (k) of Section 96, Sections 98.6, 201, 201.3, 201.5, 201.7, 202, 203, 203.1, 203.5, 204, 204a, 204b, 204.1, 204.2, 205, 205.5, 206, 206.5, 208, 209, and 212, subdivision (d) of Section 213, Sections 221, 222, 222.5, 223, and 224, subdivision (a) of Section 226, Sections 226.7, 227, 227.3, 230, 230.1, 230.2, 230.3, 230.4, 230.7, 230.8, and 231, subdivision (c) of Section 232, subdivision (c) of Section 232.5, Sections 233, 234, 351, 353, and 403, subdivision (b) of Section 404, Sections 432.2, 432.5, 432.7, 435, 450, 510, 511, 512, 513, 551, 552, 601, 602, 603, 604, 750, 751.8, 800, 850, 851, 851.5, 852, 921, 922, 923, 970, 973, 976, 1021, 1021.5, 1025, 1026, 1101, 1102, 1102.5, and 1153, subdivisions (c) and (d) of Section 1174, Sections 1194, 1197, 1197.1, 1197.5, and 1198, subdivision (b) of Section 1198.3, Sections 1199, 1199.5, 1290, 1292, 1293, 1293.1, 1294, 1294.1, 1294.5, 1296, 1297, 1298, 1301, 1308, 1308.1, 1308.7, 1309, 1309.5, 1391, 1391.1, 1391.2, 1392, 1683, and 1695, subdivision (a) of Section 1695.5, Sections 1695.55, 1695.6, 1695.7, 1695.8, 1695.9, 1696, 1696.5, 1696.6, 1697.1, 1700.25, 1700.26, 1700.31, 1700.32, 1700.40, and 1700.47, paragraphs (1), (2), and (3) of subdivision (a) of, and subdivision (e) of, Section 1701.4, subdivision (a) of Section 1701.5, Sections 1701.8, 1701.10, 1701.12, 1735, 1771, 1774, 1776, 1777.5, 1811, 1815, 2651, and 2673, subdivision (a) of Section 2673.1, Sections 2695.2, 2800, 2801, 2802, 2806, and 2810, subdivision (b) of Section 2929, and Sections 3095, 6310, 6311, and 6399.7.

(Amended by Stats. 2009, Ch. 140, Sec. 136. Effective January 1, 2010.)









DIVISION 3. EMPLOYMENT RELATIONS

CHAPTER 1. Scope of Division

2700

The provisions of this division shall not limit, change, or in any way qualify the provisions of Divisions 4 and 4.5 of this code, but shall be fully operative and effective in all cases where the provisions of Divisions 4 and 4.5 are not applicable.

(Amended by Stats. 1957, Ch. 48.)






CHAPTER 2. Employer and Employee

ARTICLE 1. The Contract of Employment

2750

The contract of employment is a contract by which one, who is called the employer, engages another, who is called the employee, to do something for the benefit of the employer or a third person.

(Enacted by Stats. 1937, Ch. 90.)



2750.5

There is a rebuttable presumption affecting the burden of proof that a worker performing services for which a license is required pursuant to Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code, or who is performing such services for a person who is required to obtain such a license is an employee rather than an independent contractor. Proof of independent contractor status includes satisfactory proof of these factors:

(a) That the individual has the right to control and discretion as to the manner of performance of the contract for services in that the result of the work and not the means by which it is accomplished is the primary factor bargained for.

(b) That the individual is customarily engaged in an independently established business.

(c) That the individual s independent contractor status is bona fide and not a subterfuge to avoid employee status. A bona fide independent contractor status is further evidenced by the presence of cumulative factors such as substantial investment other than personal services in the business, holding out to be in business for oneself, bargaining for a contract to complete a specific project for compensation by project rather than by time, control over the time and place the work is performed, supplying the tools or instrumentalities used in the work other than tools and instrumentalities normally and customarily provided by employees, hiring employees, performing work that is not ordinarily in the course of the principal s work, performing work that requires a particular skill, holding a license pursuant to the Business and Professions Code, the intent by the parties that the work relationship is of an independent contractor status, or that the relationship is not severable or terminable at will by the principal but gives rise to an action for breach of contract.

In addition to the factors contained in subdivisions (a), (b), and (c), any person performing any function or activity for which a license is required pursuant to Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code shall hold a valid contractors license as a condition of having independent contractor status.

For purposes of workers compensation law, this presumption is a supplement to the existing statutory definitions of employee and independent contractor, and is not intended to lessen the coverage of employees under Division 4 and Division 5.

(Amended by Stats. 1979, Ch. 605.)



2750.6

There is a rebuttable presumption affecting the burden of proof that a physician and surgeon, licensed pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code, who enters into a contract for the performance of health services on behalf of a licensed primary care clinic, as defined in paragraph (1) of subdivision (a) of Section 1204 of the Health and Safety Code, is an independent contractor rather than an employee. Nothing in this section shall authorize the employment of a physician and surgeon to provide professional services when the employment would violate any other provision of law.

(Added by Stats. 1984, Ch. 783, Sec. 1.)



2751

(a) Whenever an employer enters into a contract of employment with an employee for services to be rendered within this state and the contemplated method of payment of the employee involves commissions, the contract shall be in writing and shall set forth the method by which the commissions shall be computed and paid.

(b) The employer shall give a signed copy of the contract to every employee who is a party thereto and shall obtain a signed receipt for the contract from each employee. In the case of a contract that expires and where the parties nevertheless continue to work under the terms of the expired contract, the contract terms are presumed to remain in full force and effect until the contract is superseded or employment is terminated by either party.

(c) As used in this section, commissions has the meaning set forth in Section 204.1. For purposes of this section only, commission does not include any of the following:

(1) Short-term productivity bonuses such as are paid to retail clerks.

(2) Temporary, variable incentive payments that increase, but do not decrease, payment under the written contract.

(3) Bonus and profit-sharing plans, unless there has been an offer by the employer to pay a fixed percentage of sales or profits as compensation for work to be performed.

(Amended by Stats. 2012, Ch. 826, Sec. 1. Effective January 1, 2013.)



2753

(a) A person who, for money or other valuable consideration, knowingly advises an employer to treat an individual as an independent contractor to avoid employee status for that individual shall be jointly and severally liable with the employer if the individual is found not to be an independent contractor.

(b) This section does not apply to the following persons:

(1) A person who provides advice to his or her employer.

(2) An attorney authorized to practice law in California or another United States jurisdiction who provides legal advice in the course of the practice of law.

(Added by Stats. 2011, Ch. 706, Sec. 2. Effective January 1, 2012.)






ARTICLE 2. Obligations of Employer

2800

An employer shall in all cases indemnify his employee for losses caused by the employer s want of ordinary care.

(Enacted by Stats. 1937, Ch. 90.)



2800.1

An employer shall in all cases take reasonable and necessary precautions to safeguard musical instruments and equipment, belonging to an employed musician, located on premises under the employer s control. In the event such equipment is damaged or stolen as a result of the employer s failure or refusal to take such reasonable and necessary precautions, the employer shall be liable to the owner for repair or replacement thereof if the employed musician has taken reasonable and necessary precautions to safeguard the musical instruments and equipment.

For the purposes of this section: (a) employer includes a purchaser of services and the owner of premises upon which an employed musician is working; and (b) employee is any employed musician working on premises which are under an employer s control.

(Added by Stats. 1973, Ch. 497.)



2800.2

(a) Any employer, employee association, or other entity otherwise providing hospital, surgical, or major medical benefits to its employees or members is solely responsible for notification of its employees or members of the conversion coverage made available pursuant to Part 6.1 (commencing with Section 12670) of Division 2 of the Insurance Code or Section 1373.6 of the Health and Safety Code.

(b) Any employer, employee association, or other entity, whether private or public, that provides hospital, medical, or surgical expense coverage that a former employee may continue under Section 4980B of Title 26 of the United States Code, Section 1161 et seq. of Title 29 of the United States Code, or Section 300bb of Title 42 of the United States Code, as added by the Consolidated Omnibus Budget Reconciliation Act of 1985 (Public Law 99-272), and as may be later amended (hereafter COBRA ), shall, in conjunction with the notification required by COBRA that COBRA continuation coverage will cease and conversion coverage is available, and as a part of the notification required by subdivision (a), also notify the former employee, spouse, or former spouse of the availability of the continuation coverage under Section 1373.621 of the Health and Safety Code, and Sections 10116.5 and 11512.03 of the Insurance Code.

(c) On or after July 1, 2006, notification provided to employees, members, former employees, spouses, or former spouses under subdivisions (a) and (b) shall also include the following notification:

Please examine your options carefully before declining this coverage. You should be aware that companies selling individual health insurance typically require a review of your medical history that could result in a higher premium or you could be denied coverage entirely.

(Amended by Stats. 2005, Ch. 526, Sec. 8. Effective January 1, 2006.)



2800.3

Any employer, other than a self-insurer, employee association or other entity otherwise providing hospital, surgical or major medical benefits to its employees or members shall also make available conversion coverage which complies with the provisions of Part 6.1 (commencing with Section 12670) of Division 2 of the Insurance Code and Section 1373.6 of the Health and Safety Code.

(Added by Stats. 1981, Ch. 1096, Sec. 4. Operative January 1, 1983, by Sec. 5 of Ch. 1096.)



2801

In any action to recover damages for a personal injury sustained within this State by an employee while engaged in the line of his duty or the course of his employment as such, or for death resulting from personal injury so sustained, in which recovery is sought upon the ground of want of ordinary or reasonable care of the employer, or of any officer, agent or servant of the employer, the fact that such employee has been guilty of contributory negligence shall not bar a recovery therein where his contributory negligence was slight and that of the employer was gross, in comparison, but the damages may be diminished by the jury in proportion to the amount of negligence attributable to such employee.

It shall be conclusively presumed that such employee was not guilty of contributory negligence in any case where the violation of any law enacted for the safety of employees contributed to such employee s injury.

It shall not be a defense that:

(a) The employee either expressly or impliedly assumed the risk of the hazard complained of.

(b) The injury or death was caused in whole or in part by the want of ordinary or reasonable care of a fellow servant.

No contract, or regulation, shall exempt the employer from any provisions of this section.

(Enacted by Stats. 1937, Ch. 90.)



2802

(a) An employer shall indemnify his or her employee for all necessary expenditures or losses incurred by the employee in direct consequence of the discharge of his or her duties, or of his or her obedience to the directions of the employer, even though unlawful, unless the employee, at the time of obeying the directions, believed them to be unlawful.

(b) All awards made by a court or by the Division of Labor Standards Enforcement for reimbursement of necessary expenditures under this section shall carry interest at the same rate as judgments in civil actions. Interest shall accrue from the date on which the employee incurred the necessary expenditure or loss.

(c) For purposes of this section, the term necessary expenditures or losses shall include all reasonable costs, including, but not limited to, attorney s fees incurred by the employee enforcing the rights granted by this section.

(Amended by Stats. 2000, Ch. 990, Sec. 1. Effective January 1, 2001.)



2803

When death, whether instantaneously or otherwise, results from an injury to an employee caused by the want of ordinary or reasonable care of an employer or of any officer, agent, a servant of the employer, the personal representative of such employee shall have a right of action therefor against such employer, and may recover damages in respect thereof, for and on behalf of the surviving spouse, children, dependent parents, and dependent brothers and sisters, in order of precedence as stated, but no more than one action shall be brought for such recovery.

(Amended by Stats. 1976, Ch. 1171.)



2803.4

(a) Any employer providing health benefits under the Employee Retirement Income Security Act of 1974 (29 U.S.C. Sec. 1001, et seq.) shall not provide an exception for other coverage where the other coverage is entitlement to Medi-Cal benefits under Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200) of Part 3 of Division 9 of the Welfare and Institutions Code, or medicaid benefits under Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code. Any employer providing health benefits under the Employee Retirement Income Security Act of 1974 shall not provide an exception for the Medi-Cal or medicaid benefits.

(b) Any employer providing health benefits under the Employee Retirement Income Security Act of 1974 shall not provide that the benefits payable are subject to reduction if the individual insured has entitlement to Medi-Cal or medicaid benefits.

(c) Any employer providing health benefits under the Employee Retirement Income Security Act of 1974 shall not provide an exception for enrollment for benefits because of an applicant s entitlement to Medi-Cal benefits under Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200) of Part 3 of Division 9 of the Welfare and Institutions Code, or medicaid benefits under Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code.

(d) The State Department of Health Services shall consider health benefits available under the Employee Retirement Income Security Act of 1974 in determining legal liability of any third party for medical expenses incurred by a Medi-Cal or medicaid recipient under Section 14124.90 of the Welfare and Institutions Code and Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code.

(Added by Stats. 1994, Ch. 147, Sec. 16. Effective July 11, 1994.)



2803.5

Any employer who offers health care coverage, including employers and insurers, shall comply with the standards set forth in Chapter 7 (commencing with Section 3750) of Part 1 of Division 9 of the Family Code and Section 14124.94 of the Welfare and Institutions Code.

(Amended by Stats. 1996, Ch. 1062, Sec. 28. Effective January 1, 1997.)



2804

Any contract or agreement, express or implied, made by any employee to waive the benefits of this article or any part thereof, is null and void, and this article shall not deprive any employee or his personal representative of any right or remedy to which he is entitled under the laws of this State.

(Enacted by Stats. 1937, Ch. 90.)



2806

(a) No employer, whether private or public, shall discontinue coverage for medical, surgical, or hospital benefits for employees unless the employer has notified and advised all covered employees in writing of any discontinuation of coverage, inclusive of nonrenewal and cancellation, but not inclusive of employment termination or cases in which substitute coverage has been provided, at least 15 days in advance of such discontinuation.

(b) If coverage is provided by a third party, failure of the employer to give the necessary notice shall not require the third party to continue the coverage beyond the date it would otherwise terminate.

(c) This section shall not apply to any employee welfare benefit plan that is subject to the Employee Retirement Income Security Act of 1974.

(Amended by Stats. 1992, Ch. 722, Sec. 8. Effective September 15, 1992.)



2807

(a) All employers, whether private or public, shall provide notification to former employees, along with the notification required by federal law pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985 (Public Law 99-272), of the availability of continued coverage for medical, surgical, or hospital benefits, a standardized written description of the Health Insurance Premium Program established by the State Department of Health Services pursuant to Section 120835 of the Health and Safety Code and Section 14124.91 of the Welfare and Institutions Code. The employer shall utilize the standardized written description prepared by the State Department of Health Services pursuant to subdivision (b).

(b) The State Department of Health Services shall prepare and make available, on request, a standardized written description of the Health Insurance Premium Program, at cost.

(Amended by Stats. 1996, Ch. 1023, Sec. 381. Effective September 29, 1996.)



2808

(a) It is the responsibility of all employers, whether public or private, to provide to all eligible employees an outline of coverage or similar explanation of all benefits provided under employer-sponsored health coverage, including, but not limited to, provider information for health maintenance organizations and preferred provider organizations.

(b) All employers, whether public or private, shall provide to employees, upon termination, notification of all continuation, disability extension, and conversion coverage options under any employer-sponsored coverage for which the employee may remain eligible after employment with that employer terminates.

(Added by Stats. 1993, Ch. 1210, Sec. 12. Effective January 1, 1994.)



2809

(a) Any employer, whether private or public, that offers its employees an employer-managed deferred compensation plan shall provide to each employee, prior to the employee s enrollment in the plan, written notice of the reasonably foreseeable financial risks accompanying participation in the plan, historical information to date as to the performance of the investments or funds available under the plan, and an annual balance sheet, annual audit, or similar document that describes the employer s financial condition as of a date no earlier than the immediately preceding year.

(b) Within 30 days after the end of each quarter of the calendar year, the employer, who directly manages the investments of a deferred compensation plan, shall provide, to each employee enrolled in a deferred compensation plan offered by the employer, a written report summarizing the current financial condition of the employer, summarizing the financial performance during the preceding quarter of each investment or fund available under the plan, and describing the actual performance of the employee s funds that are invested in each investment or fund in the plan.

(c) The obligations described in subdivisions (a) and (b) may be performed by a plan manager designated by the employer, who may contract with an investment manager for that purpose.

(d) If an employee is enrolled in a deferred compensation plan that is self-directed through a financial institution, the requirements set forth in this section shall be deemed to have been met.

(Added by Stats. 1996, Ch. 1160, Sec. 1. Effective January 1, 1997.)



2810

(a) A person or entity shall not enter into a contract or agreement for labor or services with a construction, farm labor, garment, janitorial, security guard, or warehouse contractor, where the person or entity knows or should know that the contract or agreement does not include funds sufficient to allow the contractor to comply with all applicable local, state, and federal laws or regulations governing the labor or services to be provided.

(b) There is a rebuttable presumption affecting the burden of proof that there has been no violation of subdivision (a) where the contract or agreement with a construction, farm labor, garment, janitorial, security guard, or warehouse contractor meets all of the requirements in subdivision (d).

(c) Subdivision (a) does not apply to a person or entity who executes a collective bargaining agreement covering the workers employed under the contract or agreement, or to a person who enters into a contract or agreement for labor or services to be performed on his or her home residences, provided that a family member resides in the residence or residences for which the labor or services are to be performed for at least a part of the year.

(d) To meet the requirements of subdivision (b), a contract or agreement with a construction, farm labor, garment, janitorial, security guard, or warehouse contractor for labor or services shall be in writing, in a single document, and contain all of the following provisions, in addition to any other provisions that may be required by regulations adopted by the Labor Commissioner from time to time:

(1) The name, address, and telephone number of the person or entity and the construction, farm labor, garment, janitorial, security guard, or warehouse contractor through whom the labor or services are to be provided.

(2) A description of the labor or services to be provided and a statement of when those services are to be commenced and completed.

(3) The employer identification number for state tax purposes of the construction, farm labor, garment, janitorial, security guard, or warehouse contractor.

(4) The workers compensation insurance policy number and the name, address, and telephone number of the insurance carrier of the construction, farm labor, garment, janitorial, security guard, or warehouse contractor.

(5) The vehicle identification number of any vehicle that is owned by the construction, farm labor, garment, janitorial, security guard, or warehouse contractor and used for transportation in connection with any service provided pursuant to the contract or agreement, the number of the vehicle liability insurance policy that covers the vehicle, and the name, address, and telephone number of the insurance carrier.

(6) The address of any real property to be used to house workers in connection with the contract or agreement.

(7) The total number of workers to be employed under the contract or agreement, the total amount of all wages to be paid, and the date or dates when those wages are to be paid.

(8) The amount of the commission or other payment made to the construction, farm labor, garment, janitorial, security guard, or warehouse contractor for services under the contract or agreement.

(9) The total number of persons who will be utilized under the contract or agreement as independent contractors, along with a list of the current local, state, and federal contractor license identification numbers that the independent contractors are required to have under local, state, or federal laws or regulations.

(10) The signatures of all parties, and the date the contract or agreement was signed.

(e) (1) To qualify for the rebuttable presumption set forth in subdivision (b), a material change to the terms and conditions of a contract or agreement between a person or entity and a construction, farm labor, garment, janitorial, security guard, or warehouse contractor must be in writing, in a single document, and contain all of the provisions listed in subdivision (d) that are affected by the change.

(2) If a provision required to be contained in a contract or agreement pursuant to paragraph (7) or (9) of subdivision (d) is unknown at the time the contract or agreement is executed, the best estimate available at that time is sufficient to satisfy the requirements of subdivision (d). If an estimate is used in place of actual figures in accordance with this paragraph, the parties to the contract or agreement have a continuing duty to ascertain the information required pursuant to paragraph (7) or (9) of subdivision (d) and to reduce that information to writing in accordance with the requirements of paragraph (1) once that information becomes known.

(f) A person or entity who enters into a contract or agreement referred to in subdivisions (d) or (e) shall keep a copy of the written contract or agreement for a period of not less than four years following the termination of the contract or agreement. Upon the request of the Labor Commissioner, any person or entity who enters into the contract or agreement shall provide to the Labor Commissioner a copy of the provisions of the contract or agreement, and any other documentation, related to paragraphs (1) to (10), inclusive, of subdivision (d). Documents obtained pursuant to this section are exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(g) (1) An employee aggrieved by a violation of subdivision (a) may file an action for damages to recover the greater of all of his or her actual damages or two hundred fifty dollars ($250) per employee per violation for an initial violation and one thousand dollars ($1,000) per employee for each subsequent violation, and, upon prevailing in an action brought pursuant to this section, may recover costs and reasonable attorney s fees. An action under this section shall not be maintained unless it is pleaded and proved that an employee was injured as a result of a violation of a labor law or regulation in connection with the performance of the contract or agreement.

(2) An employee aggrieved by a violation of subdivision (a) may also bring an action for injunctive relief and, upon prevailing, may recover costs and reasonable attorney s fees.

(h) The phrase construction, farm labor, garment, janitorial, security guard, or warehouse contractor includes any person, as defined in this code, whether or not licensed, who is acting in the capacity of a construction, farm labor, garment, janitorial, security guard, or warehouse contractor.

(i) (1) The term knows includes the knowledge, arising from familiarity with the normal facts and circumstances of the business activity engaged in, that the contract or agreement does not include funds sufficient to allow the contractor to comply with applicable laws.

(2) The phrase should know includes the knowledge of any additional facts or information that would make a reasonably prudent person undertake to inquire whether, taken together, the contract or agreement contains sufficient funds to allow the contractor to comply with applicable laws.

(3) A failure by a person or entity to request or obtain any information from the contractor that is required by any applicable statute or by the contract or agreement between them, constitutes knowledge of that information for purposes of this section.

(j) For the purposes of this section, warehouse means a facility the primary operation of which is the storage or distribution of general merchandise, refrigerated goods, or other products.

(Amended by Stats. 2012, Ch. 813, Sec. 1. Effective January 1, 2013.)



2810.5

(a) (1) At the time of hiring, an employer shall provide to each employee a written notice, in the language the employer normally uses to communicate employment-related information to the employee, containing the following information:

(A) The rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or otherwise, including any rates for overtime, as applicable.

(B) Allowances, if any, claimed as part of the minimum wage, including meal or lodging allowances.

(C) The regular payday designated by the employer in accordance with the requirements of this code.

(D) The name of the employer, including any doing business as names used by the employer.

(E) The physical address of the employer s main office or principal place of business, and a mailing address, if different.

(F) The telephone number of the employer.

(G) The name, address, and telephone number of the employer s workers compensation insurance carrier.

(H) Any other information the Labor Commissioner deems material and necessary.

(2) The Labor Commissioner shall prepare a template that complies with the requirements of paragraph (1). The template shall be made available to employers in such manner as determined by the Labor Commissioner.

(3) If the employer is a temporary services employer, as defined in Section 201.3, the notice described in paragraph (1) must also include the name, the physical address of the main office, the mailing address if different from the physical address of the main office, and the telephone number of the legal entity for whom the employee will perform work, and any other information the Labor Commissioner deems material and necessary. The requirements of this paragraph do not apply to a security services company that is licensed by the Department of Consumer Affairs and that solely provides security services.

(b) An employer shall notify his or her employees in writing of any changes to the information set forth in the notice within seven calendar days after the time of the changes, unless one of the following applies:

(1) All changes are reflected on a timely wage statement furnished in accordance with Section 226.

(2) Notice of all changes is provided in another writing required by law within seven days of the changes.

(c) For purposes of this section, employee does not include any of the following:

(1) An employee directly employed by the state or any political subdivision thereof, including any city, county, city and county, or special district.

(2) An employee who is exempt from the payment of overtime wages by statute or the wage orders of the Industrial Welfare Commission.

(3) An employee who is covered by a valid collective bargaining agreement if the agreement expressly provides for the wages, hours of work, and working conditions of the employee, and if the agreement provides premium wage rates for all overtime hours worked and a regular hourly rate of pay for those employees of not less than 30 percent more than the state minimum wage.

(Amended by Stats. 2012, Ch. 844, Sec. 3. Effective January 1, 2013.)






ARTICLE 2.5. Electronic Employment Verification Systems

2811

This article shall be known and may be cited as the Employment Acceleration Act of 2011.

(Added by Stats. 2011, Ch. 691, Sec. 2. Effective January 1, 2012.)



2812

Except as required by federal law, or as a condition of receiving federal funds, neither the state nor a city, county, city and county, or special district shall require an employer to use an electronic employment verification system, including under the following circumstances:

(a) As a condition of receiving a government contract.

(b) As a condition of applying for or maintaining a business license.

(c) As a penalty for violating licensing or other similar laws.

(Added by Stats. 2011, Ch. 691, Sec. 2. Effective January 1, 2012.)



2813

For purposes of this article, the following terms have the following meanings:

(a) Electronic employment verification system means an employment verification system that allows employers to electronically verify workers employment authorization with the federal government. This includes the Basic Pilot Program, enacted by Section 404 of Public Law 104-208 and renamed in 2007 as the E-Verify Program, and other pilot programs for electronic employment eligibility confirmation. The term electronic employment verification system does not include the I-9 Employment Eligibility Verification form or any other employment eligibility systems that are required by federal law.

(b) Employer means an employer other than the state, or a city, county, city and county, or special district.

(Added by Stats. 2011, Ch. 691, Sec. 2. Effective January 1, 2012.)






ARTICLE 3. Obligations of Employee

2850

One who, without consideration, undertakes to do a service for another, is not bound to perform the same but if he actually enters upon its performance, he shall use at least slight care and diligence therein.

(Enacted by Stats. 1937, Ch. 90.)



2851

One who, by his own special request, induces another to intrust him with the performance of a service, shall perform the same fully. In other cases, one who undertakes a gratuitous service may relinquish it at any time.

(Enacted by Stats. 1937, Ch. 90.)



2852

A gratuitous employee, who accepts a written power of attorney, shall act under it so long as it remains in force, or until he gives notice to his employer that he will not do so.

(Enacted by Stats. 1937, Ch. 90.)



2853

One who is employed at his own request to do that which is more for his own advantage than for that of his employer, shall use great care and diligence therein to protect the interest of the employer.

(Enacted by Stats. 1937, Ch. 90.)



2854

One who, for a good consideration, agrees to serve another, shall perform the service, and shall use ordinary care and diligence therein, so long as he is thus employed.

(Enacted by Stats. 1937, Ch. 90.)



2855

(a) Except as otherwise provided in subdivision (b), a contract to render personal service, other than a contract of apprenticeship as provided in Chapter 4 (commencing with Section 3070), may not be enforced against the employee beyond seven years from the commencement of service under it. Any contract, otherwise valid, to perform or render service of a special, unique, unusual, extraordinary, or intellectual character, which gives it peculiar value and the loss of which cannot be reasonably or adequately compensated in damages in an action at law, may nevertheless be enforced against the person contracting to render the service, for a term not to exceed seven years from the commencement of service under it. If the employee voluntarily continues to serve under it beyond that time, the contract may be referred to as affording a presumptive measure of the compensation.

(b) Notwithstanding subdivision (a):

(1) Any employee who is a party to a contract to render personal service in the production of phonorecords in which sounds are first fixed, as defined in Section 101 of Title 17 of the United States Code, may not invoke the provisions of subdivision (a) without first giving written notice to the employer in accordance with Section 1020 of the Code of Civil Procedure, specifying that the employee from and after a future date certain specified in the notice will no longer render service under the contract by reason of subdivision (a).

(2) Any party to a contract described in paragraph (1) shall have the right to recover damages for a breach of the contract occurring during its term in an action commenced during or after its term, but within the applicable period prescribed by law.

(3) If a party to a contract described in paragraph (1) is, or could contractually be, required to render personal service in the production of a specified quantity of the phonorecords and fails to render all of the required service prior to the date specified in the notice provided in paragraph (1), the party damaged by the failure shall have the right to recover damages for each phonorecord as to which that party has failed to render service in an action that, notwithstanding paragraph (2), shall be commenced within 45 days after the date specified in the notice.

(Amended by Stats. 2006, Ch. 538, Sec. 487. Effective January 1, 2007.)



2856

An employee shall substantially comply with all the directions of his employer concerning the service on which he is engaged, except where such obedience is impossible or unlawful, or would impose new and unreasonable burdens upon the employee.

(Enacted by Stats. 1937, Ch. 90.)



2857

An employee shall perform his service in conformity to the usage of the place of performance, unless otherwise directed by his employer, or unless it is impracticable or manifestly injurious to his employer to do so.

(Enacted by Stats. 1937, Ch. 90.)



2858

An employee is bound to exercise a reasonable degree of skill, unless his employer has notice, before employing him, of his want of skill.

(Enacted by Stats. 1937, Ch. 90.)



2859

An employee is always bound to use such skill as he possesses, so far as the same is required, for the service specified.

(Enacted by Stats. 1937, Ch. 90.)



2860

Everything which an employee acquires by virtue of his employment, except the compensation which is due to him from his employer, belongs to the employer, whether acquired lawfully or unlawfully, or during or after the expiration of the term of his employment.

(Enacted by Stats. 1937, Ch. 90.)



2861

An employee shall, on demand, render to his employer just accounts of all his transactions in the course of his service, as often as is reasonable, and shall, without demand, give prompt notice to his employer of everything which he receives for the account of the employer.

(Enacted by Stats. 1937, Ch. 90.)



2862

An employee who receives anything on account of his employer, in any capacity other than that of a mere servant, is not bound to deliver it to the employer until demanded, and is not at liberty to send it to the employer from a distance, without demand, in any mode involving greater risk than its retention by the employee himself.

(Enacted by Stats. 1937, Ch. 90.)



2863

An employee who has any business to transact on his own account, similar to that intrusted to him by his employer, shall always give the preference to the business of the employer.

(Enacted by Stats. 1937, Ch. 90.)



2864

An employee who is expressly authorized to employ a substitute is liable to his principal only for want of ordinary care in his selection. The substitute is directly responsible to the principal.

(Enacted by Stats. 1937, Ch. 90.)



2865

An employee who is guilty of a culpable degree of negligence is liable to his employer for the damage thereby caused to the employer. The employer is liable to the employee if the service is not gratuitous, for the value of the services only as are properly rendered.

(Enacted by Stats. 1937, Ch. 90.)



2866

Where service is to be rendered by two or more persons jointly, and one of them dies, the survivor shall act alone, if the service to be rendered is such as he can rightly perform without the aid of the deceased person, but not otherwise.

(Enacted by Stats. 1937, Ch. 90.)






ARTICLE 3.5. Inventions Made by an Employee

2870

(a) Any provision in an employment agreement which provides that an employee shall assign, or offer to assign, any of his or her rights in an invention to his or her employer shall not apply to an invention that the employee developed entirely on his or her own time without using the employer s equipment, supplies, facilities, or trade secret information except for those inventions that either:

(1) Relate at the time of conception or reduction to practice of the invention to the employer s business, or actual or demonstrably anticipated research or development of the employer; or

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an employee to assign an invention otherwise excluded from being required to be assigned under subdivision (a), the provision is against the public policy of this state and is unenforceable.

(Amended by Stats. 1991, Ch. 647, Sec. 5.)



2871

No employer shall require a provision made void and unenforceable by Section 2870 as a condition of employment or continued employment. Nothing in this article shall be construed to forbid or restrict the right of an employer to provide in contracts of employment for disclosure, provided that any such disclosures be received in confidence, of all of the employee s inventions made solely or jointly with others during the term of his or her employment, a review process by the employer to determine such issues as may arise, and for full title to certain patents and inventions to be in the United States, as required by contracts between the employer and the United States or any of its agencies.

(Added by Stats. 1979, Ch. 1001.)



2872

If an employment agreement entered into after January 1, 1980, contains a provision requiring the employee to assign or offer to assign any of his or her rights in any invention to his or her employer, the employer must also, at the time the agreement is made, provide a written notification to the employee that the agreement does not apply to an invention which qualifies fully under the provisions of Section 2870. In any suit or action arising thereunder, the burden of proof shall be on the employee claiming the benefits of its provisions.

(Added by Stats. 1979, Ch. 1001.)






ARTICLE 4. Termination of Employment

2920

Every employment is terminated by any of the following:

(a) Expiration of its appointed term.

(b) Extinction of its subject.

(c) Death of the employee.

(d) The employee s legal incapacity to act as such.

(Enacted by Stats. 1937, Ch. 90.)



2921

Every employment in which the power of the employee is not coupled with an interest in its subject is terminated by notice to the employee of either of the following:

(a) The death of the employer.

(b) The legal incapacity of the employer to contract.

(Enacted by Stats. 1937, Ch. 90.)



2922

An employment, having no specified term, may be terminated at the will of either party on notice to the other. Employment for a specified term means an employment for a period greater than one month.

(Amended by Stats. 1971, Ch. 1607.)



2923

An employee, unless the term of his service has expired or unless he has a right to discontinue it at any time without notice, shall continue his service after notice of the death or incapacity of his employer, so far as is necessary to protect from serious injury the interests of the employer s successor in interest, until a reasonable time after notice of the facts has been communicated to such successor. The successor shall compensate the employee for such service according to the terms of the contract of employment.

(Enacted by Stats. 1937, Ch. 90.)



2924

An employment for a specified term may be terminated at any time by the employer in case of any willful breach of duty by the employee in the course of his employment, or in case of his habitual neglect of his duty or continued incapacity to perform it.

(Amended by Stats. 1971, Ch. 1607.)



2925

An employment for a specified term may be terminated by the employee at any time in case of any wilful or permanent breach of the obligations of his employer to him as an employee.

(Enacted by Stats. 1937, Ch. 90.)



2926

An employee who is not employed for a specified term and who is dismissed by his employer is entitled to compensation for services rendered up to the time of such dismissal.

(Enacted by Stats. 1937, Ch. 90.)



2927

An employee who is not employed for a specified term and who quits the service of his employer is entitled to compensation for services rendered up to the time of such quitting.

(Enacted by Stats. 1937, Ch. 90.)



2928

No deduction from the wages of an employee on account of his coming late to work shall be made in excess of the proportionate wage which would have been earned during the time actually lost, but for a loss of time less than thirty minutes, a half hour s wage may be deducted.

(Enacted by Stats. 1937, Ch. 90.)



2929

(a) As used in this section:

(1) Garnishment means any judicial procedure through which the wages of an employee are required to be withheld for the payment of any debt.

(2) Wages has the same meaning as that term has under Section 200.

(b) No employer may discharge any employee by reason of the fact that the garnishment of his wages has been threatened. No employer may discharge any employee by reason of the fact that his wages have been subjected to garnishment for the payment of one judgment. A provision of a contract of employment that provides an employee with less protection than is provided by this subdivision is against public policy and void.

(c) Unless the employee has greater rights under the contract of employment, the wages of an employee who is discharged in violation of this section shall continue until reinstatement notwithstanding such discharge, but such wages shall not continue for more than 30 days and shall not exceed the amount of wages earned during the 30 calendar days immediately preceding the date of the levy of execution upon the employee s wages which resulted in his discharge. The employee shall give notice to his employer of his intention to make a wage claim under this subdivision within 30 days after being discharged; and, if he desires to have the Labor Commissioner take an assignment of his wage claim, the employee shall file a wage claim with the Labor Commissioner within 60 days after being discharged. The Labor Commissioner may, in his discretion, take assignment of wage claims under this subdivision as provided for in Section 96. A discharged employee shall not be permitted to recover wages under this subdivision if a criminal prosecution based on the same discharge has been commenced for violation of Section 304 of the Consumer Credit Protection Act of 1968 (15 U.S.C. Sec. 1674).

(d) Nothing in this section affects any other rights the employee may have against his employer.

(e) This section is intended to aid in the enforcement of the prohibition against discharge for garnishment of earnings provided in the Consumer Credit Protection Act of 1968 (15 U.S.C. Secs. 1671 1677) and shall be interpreted and applied in a manner which is consistent with the corresponding provisions of such act.

(Added by Stats. 1971, Ch. 1607.)






ARTICLE 5. Investigations of Employees

2930

(a) Any employer who disciplines or discharges an employee on the basis of a shopping investigator s report of the employee s conduct, performance, or honesty performed by a person licensed pursuant to Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code shall provide the employee with a copy of the investigation report prior to discharging or disciplining the employee. Where an interview occurs which might result in the termination of an employee for dishonesty, the employee shall be handed a copy of the latest investigation report on which the interview was based during the course of the interview prior to its conclusion. This section shall not be applicable if the licensee conducting the investigation is employed exclusively and regularly by one employer in connection with the affairs of only that employer and where there exists an employer-employee relationship and the entire investigation is conducted solely for such employer by such licensee.

(b) For purposes of this section, a shopping investigator is a person who: shops in commercial, retail, and service establishments to test integrity of sales, warehouse, stockroom, and service personnel, and evaluates sales techniques and services rendered customers; reviews an establishment s policies and standards to ascertain employee performance requirements; buys merchandise, orders food, or utilizes services to evaluate sales technique and courtesy of employees, carries merchandise to check stand or sales counter and observes employees during sales transaction to detect irregularities in listing or calling prices, itemizing merchandise, or handling cash; or delivers purchases to an agency conducting shopping investigation service; and, following any one or more of the above activities, writes a report of investigations for each establishment visited.

(Amended by Stats. 1980, Ch. 370.)









CHAPTER 4. Apprenticeship

3070

There is in the Division of Apprenticeship Standards the California Apprenticeship Council, which shall be appointed by the Governor, composed of six representatives each from employers or employer organizations and employee organizations, that sponsor apprenticeship programs under this chapter, respectively, geographically selected, and of two representatives of the general public. The Director of Industrial Relations, or his or her permanent and best qualified designee, and the Superintendent of Public Instruction, or his or her permanent and best qualified designee, and the Chancellor of the California Community Colleges, or his or her permanent and best qualified designee, shall also be members of the California Apprenticeship Council. The chairperson shall be elected by vote of the California Apprenticeship Council. Beginning with appointments in 1985, three representatives each of employers and employees, and one public representative shall serve until January 15, 1989. In 1987, three representatives each of the employers and employees, and one public representative shall serve until January 15, 1991. Any member whose term expires on January 15, 1986, shall continue to serve until January 15, 1987. Thereafter each member shall serve for a term of four years. Any member appointed to fill a vacancy occurring prior to the expiration of the term of his or her predecessor shall be appointed for the remainder of that term. Each member of the council shall receive the sum of one hundred dollars ($100) for each day of actual attendance at meetings of the council, for each day of actual attendance at hearings by the council or a committee thereof pursuant to Section 3082, and for each day of actual attendance at meetings of other committees established by the council and approved by the Director of Industrial Relations, together with his or her actual and necessary traveling expenses incurred in connection therewith.

(Amended by Stats. 1999, Ch. 903, Sec. 4. Effective January 1, 2000.)



3071

The California Apprenticeship Council shall meet at the call of the Director of Industrial Relations and shall aid him or her in formulating policies for the effective administration of this chapter.

Thereafter, the California Apprenticeship Council shall meet quarterly at a designated date and special meetings may be held at the call of the chairman. The California Apprenticeship Council shall issue rules and regulations which establish standards for minimum wages, maximum hours, and working conditions for apprentice agreements, hereinafter in this chapter referred to as apprenticeship standards, which in no case shall be lower than those prescribed by this chapter; and shall issue rules and regulations governing equal opportunities in apprenticeship, affirmative action programs which include women and minorities in apprenticeship, and other on-the-job training, and criteria for selection procedures with a view particularly toward eliminating criteria not relevant to qualification for training employment or more stringent than is reasonably necessary.

(Amended by Stats. 1991, Ch. 269, Sec. 1.)



3072

The Director of Industrial Relations is ex officio the Administrator of Apprenticeship and is authorized to appoint assistants as necessary to effectuate the purposes of this chapter.

(Amended by Stats. 2012, Ch. 46, Sec. 100. Effective June 27, 2012.)



3073

The Chief of the Division of Apprenticeship Standards, or his or her duly authorized representative, shall administer the provisions of this chapter; act as secretary of the California Apprenticeship Council; shall foster, promote, and develop the welfare of the apprentice and industry, improve the working conditions of apprentices, and advance their opportunities for profitable employment; shall ensure that selection procedures are impartially administered to all applicants for apprenticeship; shall gather and promptly disseminate information through apprenticeship and training information centers; shall maintain on public file in all high schools and field offices of the Employment Development Department the name and location of the local area apprenticeship committees, the filing date, and minimum requirements for application of all registered apprenticeship programs; shall cooperate in the development of apprenticeship programs and may advise with them on problems affecting apprenticeship standards; shall audit all selection and disciplinary proceedings of apprentices or prospective apprentices; may enter joint agreements with the Employment Development Department outreach education and employment programs, and educational institutions on the operation of apprenticeship information centers, including positive efforts to achieve information on equal opportunity and affirmative action programs for women and minorities; and shall supervise and recommend apprenticeship agreements as to these standards and perform such other duties associated therewith as the California Apprenticeship Council may recommend. The chief shall coordinate the exchange, by the California Apprenticeship Council, the apprenticeship program sponsors, the Fair Employment and Housing Council, community organizations, and other interested persons, of information on available minorities and women who may serve as apprentices.

(Amended by Stats. 2012, Ch. 46, Sec. 101. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



3073.1

(a) The division shall audit apprenticeship programs to ensure that the program audited is complying with its standards, that all on-the-job training is supervised by journeymen, that all related and supplemental instruction required by the apprenticeship standards is being provided, that all work processes in the apprenticeship standards are being covered, and that graduates have completed the apprenticeship program s requirements. The division shall examine each apprenticeship program to determine whether apprentices are graduating from the program on schedule or dropping out and to determine whether graduates of the program have obtained employment as journeymen. During the audit, the division shall attempt to contact a statistically valid sample of apprentices who have dropped out of the program prior to completion to determine the apprentices reasons for leaving the program. Every apprenticeship program sponsor shall have a duty to cooperate with the division in conducting an audit.

(b) Audit reports shall be presented to the California Apprenticeship Council and shall be made public, except that the division shall not make public information that would infringe on the privacy of individual apprentices. The division shall recommend remedial action to correct deficiencies recognized in the audit report, and the failure to follow division recommendations or to correct deficiencies within a reasonable period of time shall be grounds for withdrawing state approval of a program. Nothing shall prevent the division from conducting more frequent or random audits of apprenticeship programs where deficiencies have been identified.

(c) The division shall give priority in conducting audits to programs that have been identified as having deficiencies. The division may conduct simplified audits for programs with fewer than five registered apprentices.

(d) For new and newly expanded building and construction trades apprenticeship programs, the division shall audit each program one year after approval of the creation or expansion of the program.

(e) If the division finds evidence that information provided to it by a building and construction trades apprenticeship program has been purposefully misstated, the division shall immediately investigate and determine whether an audit of the program is necessary. The division shall report its investigatory findings to the California Apprenticeship Council and make them available to the public, except that the division shall not make public information that would infringe upon the privacy of individual apprentices.

(f) If the division determines that a building and construction trades apprenticeship program has been the subject of two or more meritorious complaints that concern the recruitment, training, or education of apprentices within a five-year period, the division shall schedule the program for an audit within three months of the determination.

(g) If the division determines that a building and construction trades apprenticeship program that has had at least two graduating classes has an annual apprentice completion rate below 50 percent of the average completion rate for the applicable trade, the division shall schedule the program for an audit within three months of the determination.

(Amended by Stats. 2011, Ch. 696, Sec. 1. Effective January 1, 2012.)



3073.3

It is the intent of the Legislature that the Department of Industrial Relations will encourage greater participation for women and ethnic minorities in apprenticeship programs.

(Added by Stats. 2003, Ch. 842, Sec. 2. Effective January 1, 2004.)



3073.5

The Chief of the Division of Apprenticeship Standards and the California Apprenticeship Council shall annually report through the Director of Industrial Relations to the Legislature and the public on the activities of the division and the council. The report shall contain information including, but not limited to, analyses of the following:

(a) The number of individuals, including numbers of women and minorities, registered in apprenticeship programs in this state for the current year and in each of the previous five years.

(b) The number and percentage of apprentices, including numbers and percentages of minorities and women, registered in each apprenticeship program having five or more apprentices, and the percentage of those apprentices who have completed their programs successfully in the current year and in each of the previous five years.

(c) Remedial actions taken by the division to assist those apprenticeship programs having difficulty in achieving affirmative action goals or having very low completion rates.

(d) The number of disputed issues with respect to individual apprenticeship agreements submitted to the Administrator of Apprenticeship for determination and the number of those issues resolved by the council on appeal.

(e) The number of apprenticeship program applications received by the division, the number approved, the number denied and the reason for those denials, the number being reviewed, and deficiencies, if any, with respect to those program applications being reviewed.

(f) The number of apprenticeship programs, approved by the Division of Apprenticeship Standards, that are disapproved by the California Apprenticeship Council, and the reasons for those disapprovals.

(Amended by Stats. 1991, Ch. 806, Sec. 1.)



3074

The preparation of trade analyses and development of curriculum for instruction, and the administration and supervision of related and supplemental instruction for apprentices, coordination of instruction with job experiences, and the selection and training of teachers and coordinators for this instruction shall be the responsibility of, and shall be provided by, state and local boards responsible for vocational education upon agreement with the program sponsor. This responsibility shall not preclude the establishment of off-campus related and supplemental instruction when approved, developed, and operated in cooperation with state and local school boards responsible for vocational education, and when the instruction meets all other requirements of this chapter. It is the intent of this chapter that the instruction shall be made available to apprentices through classroom instruction, correspondence courses, self-study or other means of instruction approved by state and local public education agencies authorized to provide vocational education.

Pursuant to this chapter all excess costs incurred by local public education agencies exceeding state apportionments and local revenue earned by the attendance of apprentices shall be payable by the program sponsor, upon joint agreement between the sponsor and the local education agency. The State Board of Education and the Board of Governors of the California Community Colleges, and the Division of Apprenticeship Standards shall jointly issue regulations regarding calculation and payment provisions of excess costs to be borne by the program sponsors. All funds accrued by local education agencies from attendance in apprenticeship classes authorized by this section shall be expended or allocated for all such classes offered by the local education agency before excess costs may be claimed.

The Department of Education and the Board of Governors of the California Community Colleges may provide related and supplemental instruction to isolated apprentices as a direct instructional service, on a contractual basis with local school districts, by correspondence, or by a combination of these means. For the purpose of this section, an isolated apprentice is an apprentice registered with the Division of Apprenticeship Standards in the Department of Industrial Relations who cannot be enrolled in a class of related and supplementary instruction for apprentices because of the small number of apprentices available for an appropriate class or because there is no existing apprenticeship program within a reasonable travel distance.

Interested parties may file a complaint in accordance with Section 201 of Title 8 of the Administrative Code, when a community college or secondary education district is unable to reach agreement with program sponsors in providing related and supplemental instruction. In the process of securing an amicable adjustment, the administrator, or his or her representative, shall meet with the parties involved, including, but not limited to, the chancellor, or his or her representative, or the Superintendent of Public Instruction, or his or her representative.

Community colleges, and other public school districts, shall refuse to provide related and supplemental instruction to an apprenticeship program when it is determined by the Administrator of Apprenticeship that the program sponsor has been found to be in noncompliance with the State of California Plan for Equal Opportunity in Apprenticeship.

(Amended by Stats. 1984, Ch. 330, Sec. 2.)



3074.1

In compliance with the affirmative action requirements of California s plan for equal opportunity in apprenticeship, school districts maintaining high schools, community colleges districts, and apprenticeship program sponsors, shall provide students with information as to the availability of apprenticeship programs.

(Added by Stats. 1976, Ch. 1175.)



3074.3

In providing related and supplemental instruction pursuant to Section 3074, and notwithstanding any provisions of the Education Code, the Superintendent of Public Instruction and the Chancellor of the California Community Colleges shall recognize registration in an apprenticeship program approved by the Division of Apprenticeship Standards in the Department of Industrial Relations as an acceptable prerequisite to enrollment into such related and supplemental classes.

(Amended by Stats. 1984, Ch. 285, Sec. 1.)



3074.7

Notwithstanding any other provision of law, the governing board of a school district which offers classroom instruction in postgraduate and upgrading courses pursuant to subdivision (d) of Section 3093 of this code may impose a fee upon individuals receiving instruction in such postgraduate and upgrading courses. Such fee shall be not more than the amount necessary, as determined by the governing board, to cover the total cost of all such classroom instruction given the individuals.

(Added by Stats. 1968, Ch. 961.)



3075

(a) An apprenticeship program may be administered by a joint apprenticeship committee, unilateral management or labor apprenticeship committee, or an individual employer. Programs may be approved by the chief in any trade in the state or in a city or trade area, whenever the apprentice training needs justify the establishment. Where a collective bargaining agreement exists, a program shall be jointly sponsored unless either party to the agreement waives its right to representation in writing. Joint apprenticeship committees shall be composed of an equal number of employer and employee representatives.

(b) For purposes of this section, the apprentice training needs in the building and construction trades shall be deemed to justify the approval of a new apprenticeship program only if any of the following conditions are met:

(1) There is no existing apprenticeship program approved under this chapter serving the same craft or trade and geographic area.

(2) Existing apprenticeship programs approved under this chapter that serve the same craft or trade and geographic area do not have the capacity, or neglect or refuse, to dispatch sufficient apprentices to qualified employers at a public works site who are willing to abide by the applicable apprenticeship standards.

(3) Existing apprenticeship programs approved under this chapter that serve the same trade and geographic area have been identified by the California Apprenticeship Council as deficient in meeting their obligations under this chapter.

(c) Notwithstanding subdivision (b), the California Apprenticeship Council may approve a new apprenticeship program if special circumstances, as established by regulation, justify the establishment of the program.

(Amended by Stats. 1999, Ch. 903, Sec. 7. Effective January 1, 2000.)



3075.1

It is the public policy of this state to encourage the utilization of apprenticeship as a form of on-the-job training, when such training is cost-effective in developing skills needed to perform public services. State and local public agencies shall make a diligent effort to establish apprenticeship programs for apprenticeable occupations in their respective work forces. In furtherance of this policy, public agencies shall take into consideration (a) the extent to which a continuous supply of trained personnel is readily available to public agencies to meet their skill requirements in the various occupations which are determined to be apprenticeable, and (b) the application of established programs in the private sector, where appropriate. Public sector apprenticeship programs should be fully compatible with affirmative action goals for the participation of minorities and women in apprenticeship programs.

(Added by Stats. 1976, Ch. 1179.)



3075.5

(a) This section applies when a building and construction trades industry program applies to the Chief of the Division of Apprenticeship Standards for approval of a new apprenticeship program or for the expansion of an existing apprenticeship program into a new occupation or geographic area. The requirements of this section are in addition to other requirements that may be imposed by statute or regulation.

(b) (1) An applicant for a new or expanded apprenticeship program under subdivision (a) shall submit to the chief a written plan that sets out the number of new apprentices the applicant seeks to enroll during the next five years in the new or expanded program, new occupation, or new geographic area. The plan must include the applicant s budget for training the new apprentices and a detailed explanation of how the applicant intends to provide sufficient funding to meet that budget.

(2) The applicant shall submit to the chief a written plan providing a reasonable timetable to obtain sufficient commitments from employers to employ the new apprentices so as to ensure, to the extent feasible, consistent with the rates of employment for existing programs in good standing in the applicable trade, that the new apprentices will be employed continuously throughout the entire term of apprenticeship.

(3) The applicant shall submit to the chief verifiable evidence that the applicant has obtained, or will obtain, suitable and adequate facilities to train the new apprentices. The chief, or his or her representative, shall personally inspect the facilities within six months after the final approval of the program.

(4) The applicant shall submit to the chief a plan for the recruitment and selection of the new apprentices. The plan shall include advertising of the new apprenticeship opportunities within the geographic area and outreach to organizations that promote apprenticeship opportunities to women and underrepresented minorities.

(c) The chief shall not approve an application that fails to meet any of the requirements of this section. If the chief does not approve an application because of its failure to comply with this section, the chief shall within 90 days provide the applicant with a detailed explanation of the deficiencies in the application and recommendations for addressing those deficiencies to obtain program approval. The applicant may submit a new or amended application to the chief within 90 days of receipt of the chief s recommendations. The chief shall provide a detailed response to a new or amended application within 90 days of its receipt.

(Added by Stats. 2011, Ch. 696, Sec. 2. Effective January 1, 2012.)



3075.6

Each building and construction trades apprenticeship program shall provide to each apprentice, on at least a semiannual basis, a statement showing the number of hours of on-the-job training and related and supplemental instruction that the apprentice has acquired toward graduation, the total number of hours of on-the-job training and related and supplemental instruction that are necessary for graduation, and the apprentice s expected graduation date.

(Added by Stats. 2011, Ch. 696, Sec. 3. Effective January 1, 2012.)



3075.7

Every building and construction trades industry apprenticeship program shall submit apprentice registration, change of address, graduation, and termination data to the Division of Apprenticeship Standards on a monthly basis in an electronic format acceptable to the division.

(Added by Stats. 2011, Ch. 696, Sec. 4. Effective January 1, 2012.)



3076

The function of a joint apprenticeship committee, when specific written authority is delegated by the parent organizations represented, shall be to establish work processes, wage rates, working conditions for apprentices, the number of apprentices which shall be employed in the trade under apprentice agreements, and aid in the adjustment of apprenticeship disputes in accordance with standards for apprenticeship set up by the California Apprenticeship Council. Disciplinary proceedings resulting from disputes shall be duly noticed to the involved individuals.

(Amended by Stats. 1985, Ch. 272, Sec. 3.)



3076.3

Program sponsors shall establish selection procedures which specify minimum requirements for formal education or equivalency, physical examination, if any, subject matter of written tests and oral interviews, and any other criteria pertinent to the selection process; shall specify the relative weights of all factors which determine selection to an apprenticeship program; shall submit in writing to the chief an official statement of each selection procedure including the filing date and location of the program sponsor; shall make a copy of the selection procedures available to each applicant; shall provide in writing to each applicant not selected an official explanation setting forth the reason or reasons for the nonselection, copies of which shall be retained as a public record in the files of the program sponsor for a period of five years; and shall implement affirmative action programs for minorities and women in accordance with the rules, regulations, and guidelines of the California Apprenticeship Council.

(Added by Stats. 1984, Ch. 330, Sec. 4.5.)



3076.5

A program sponsor may provide in its selection procedures for an additional 10 points credit in the selection of veteran applicants for apprenticeship.

Veteran, as used in this section, means a veteran who has served in the armed forces of this country for at least 181 consecutive days since January 31, 1955, and who has been discharged or released under conditions other than dishonorable, but does not include any person who served only in auxiliary or reserve components of the armed forces whose services therein did not exempt him or her from the operation of the Selective Training and Service Act of 1940 (54 Stat. 885).

(Amended by Stats. 1984, Ch. 330, Sec. 5.)



3077

The term apprentice as used in this chapter, means a person at least 16 years of age who has entered into a written agreement, in this chapter called an apprentice agreement, with an employer or program sponsor. The term of apprenticeship for each apprenticeable occupation shall be approved by the chief, and in no case shall provide for less than 2,000 hours of reasonably continuous employment for such person and for his or her participation in an approved program of training through employment and through education in related and supplemental subjects.

(Amended by Stats. 1984, Ch. 330, Sec. 6.)



3077.5

A program sponsor administering an apprenticeship program under this chapter shall not provide a maximum age for apprentices.

(Amended by Stats. 1984, Ch. 330, Sec. 7.)



3078

Every apprentice agreement entered into under this chapter shall directly, or by reference, contain:

(a) The names of the contracting parties.

(b) The date of birth of the apprentice.

(c) A statement of the trade, craft, or business which the apprentice is to be taught, and the time at which the apprenticeship will begin and end.

(d) A statement showing the number of hours to be spent by the apprentice in work and the learning objectives to be accomplished through related and supplemental instruction, except as otherwise provided under Section 3074. These exceptions shall be subject to the appeal procedures established in Sections 3081, 3082, 3083, and 3084. A minimum of 144 hours of related and supplemental instruction for each year of apprenticeship is recommended; however, related instruction may be expressed in terms of units or other objectives to be accomplished. In no case shall the combined weekly hours of work and required related and supplemental instruction of the apprentice exceed the maximum number of hours of work prescribed by law for a person of the age of the apprentice.

(e) A statement setting forth a schedule of the processes in the trade or industry divisions in which the apprentice is to be taught and the approximate time to be spent at each process.

(f) A statement of the graduated scale of wages to be paid the apprentice and whether the required schooltime shall be compensated.

(g) A statement providing for a period of probation of not more than 1,000 hours of employment and not more than 72 hours of related instruction, during which time the apprentice agreement may be terminated by the program sponsor at the request in writing of either party, and providing that after the probationary period the apprentice agreement may be terminated by the administrator by mutual agreement of all parties thereto, or canceled by the administrator for good and sufficient reason.

(h) A provision that all controversies or differences concerning the apprentice agreement which cannot be adjusted locally, or which are not covered by collective-bargaining agreement, shall be submitted to the administrator for determination as provided for in Section 3081.

(i) A provision that an employer who is unable to fulfill his or her obligation under the apprentice agreement may, with approval of the administrator, transfer the contract to any other employer if the apprentice consents and the other employer agrees to assume the obligation of the apprentice agreement.

(j) Such additional terms and conditions as may be prescribed or approved by the California Apprenticeship Council, not inconsistent with the provisions of this chapter.

(k) A clause providing that there shall be no liability on the part of the other contracting party for an injury sustained by an apprentice engaged in schoolwork at a time when the employment of the apprentice has been temporarily or permanently terminated.

(Amended by Stats. 1984, Ch. 330, Sec. 8.)



3079

Every apprentice agreement under this chapter shall be approved by the local joint apprenticeship committee or the parties to a collective bargaining agreement or, subject to review by the council, by the administrator where there is no collective bargaining agreement or joint committee, a copy of which shall be filed with the California Apprenticeship Council. Every apprentice agreement shall be signed by the employer, or his or her agent, or by a program sponsor, as provided in Section 3080, and by the apprentice, and if the apprentice is a minor, by the minor s parent or guardian. Where a minor enters into an apprentice agreement under this chapter for a period of training extending into his or her majority, the apprentice agreement shall likewise be binding for such a period as may be covered during the apprentice s majority.

(Amended by Stats. 1984, Ch. 330, Sec. 9.)



3080

(a) For the purpose of providing greater diversity of training or continuity of employment, any apprentice agreement made under this chapter may in the discretion of the California Apprenticeship Council be signed by an association of employers or an organization of employees instead of by an individual employer. In that case, the apprentice agreement shall expressly provide that the association of employers or organization of employees does not assume the obligation of an employer but agrees to use its best endeavors to procure employment and training for an apprentice with one or more employers who will accept full responsibility, as herein provided, for all the terms and conditions of employment and training set forth in the agreement between the apprentice and employer association or employee organization during the period of the apprentice s employment. The apprentice agreement shall also expressly provide for the transfer of the apprentice, subject to the approval of the California Apprenticeship Council, to an employer or employers who shall sign a written agreement with the apprentice, and if the apprentice is a minor, with the apprentice s parent or guardian, as specified in Section 3079, contracting to employ the apprentice for the whole or a definite part of the total period of apprenticeship under the terms and conditions of employment and training set forth in the apprentice agreement.

(b) All apprenticeship programs with more than one employer or an association of employers shall include provisions sufficient to ensure meaningful representation of the interests of apprentices in the management of the program.

(Amended by Stats. 1999, Ch. 903, Sec. 8. Effective January 1, 2000.)



3081

Upon the complaint of any interested person or upon his own initiative, the administrator may investigate to determine if there has been a violation of the terms of an apprentice agreement, made under this chapter, and he may hold hearings, inquiries, and other proceedings necessary to such investigations and determinations. The parties to such agreement shall be given a fair and impartial hearing, after reasonable notice thereof. All such hearings, investigations and determinations shall be made under authority of reasonable rules and procedures prescribed by the California Apprenticeship Council.

(Amended by Stats. 1969, Ch. 313.)



3082

The determination of the administrator shall be filed with the California Apprenticeship Council. If no appeal therefrom is filed with the California Apprenticeship Council within 10 days from the date the parties are given notification of the determination, in accordance with Section 1013a and Section 2015.5 of the Code of Civil Procedure, the determination shall become the order of the California Apprenticeship Council. Any person aggrieved by the determination or action of the administrator may appeal therefrom to the California Apprenticeship Council, which shall review the entire record and may hold a hearing thereon after due notice to the interested parties.

(Amended by Stats. 1984, Ch. 370, Sec. 1.)



3083

The decision of the California Apprenticeship Council as to the facts shall be conclusive if supported by the evidence and all orders and decisions of the California Apprenticeship Council shall be prima facie lawful and reasonable.

(Amended by Stats. 1969, Ch. 313.)



3084

Any party to an apprentice agreement aggrieved by an order or decision of the California Apprenticeship Council may maintain appropriate proceedings in the courts on questions of law. The decision of the California Apprenticeship Council shall be conclusive if the proceeding is not filed within 30 days after the date the aggrieved party is given notification of the decision.

(Amended by Stats. 1984, Ch. 370, Sec. 2.)



3084.5

In any case in which a person or persons have willfully violated any of the laws, regulations, or orders governing applicants for apprenticeship or apprentices registered under this chapter, the Division of Apprenticeship Standards may obtain in a court of competent jurisdiction, an injunction against any further violations of any such laws, regulations, or orders by such person or persons.

(Added by Stats. 1970, Ch. 1504.)



3085

No person shall institute any action for the enforcement of any apprentice agreement, or damages for the breach of any apprentice agreement, made under this chapter, unless he shall first have exhausted all administrative remedies provided by this chapter.

(Repealed and added by Stats. 1939, Ch. 220.)



3086

Nothing in this chapter or in any apprentice agreement approved under this chapter shall operate to invalidate any apprenticeship provision in any collective agreement between employers and employees setting up higher apprenticeship standards.

(Repealed and added by Stats. 1939, Ch. 220.)



3088

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, the remainder of the chapter and the application of such provision to other persons and circumstances, shall not be affected thereby.

(Repealed and added by Stats. 1939, Ch. 220.)



3089

This chapter shall be known and may be cited as the Shelley-Maloney Apprentice Labor Standards Act of 1939.

(Repealed and added by Stats. 1939, Ch. 220.)



3090

The Division of Apprenticeship Standards shall investigate, approve or reject applications from establishments for apprenticeship and other on-the-job training, and for that purpose, may cooperate, or contract with, and receive reimbursements from the appropriate agencies of the Federal Government.

(Added by Stats. 1947, Ch. 42.)



3091

Acceptance of an application for entrance into an apprenticeship training program shall not be predicated on the payment of any fee. Reasonable costs for expense incurred may be charged after an applicant has been accepted into the program.

(Added by Stats. 1968, Ch. 1124.)



3091.5

Pursuant to Section 16370 of the Government Code, there is hereby authorized in the State Treasury a Special Deposit Fund Account, which shall consist of moneys collected from the sale of instructional material to persons enrolled in any apprenticeship training program under this chapter. All of the moneys collected are hereby appropriated without regard to fiscal year for the support of the Department of Education to be used for the development and production of apprenticeship instructional material.

(Added by Stats. 1985, Ch. 1546, Sec. 19.)



3092

A successful graduate of a training program in a particular apprenticeable occupation of a vocational education program meeting the standards of the California State Plan for Vocational Education may receive credit toward a term of apprenticeship if the program is jointly established and approved by a school district, a county superintendent of schools, a public entity conducting a regional occupational center or program, or a private postsecondary vocational school accredited by a regional or national accrediting agency recognized by the United States Office of Education and the program sponsor of the particular apprenticeable occupation.

(Amended by Stats. 1984, Ch. 330, Sec. 11.)



3093

(a) This section applies only when voluntarily requested by the parties to a collective bargaining agreement or by an employer, his or her association, or a union, or its representative where there is no collective bargaining agreement.

(b) Nothing in this section may be construed in any way so as to compel, regulate, interfere with, or duplicate the provisions of any established training programs which are operated under the terms of any collective bargaining agreements or unilaterally by any employer or bona fide labor union.

(c) Services contemplated under this section may be provided only when voluntarily requested and shall be denied when it is found that existing prevailing conditions in the area and industry would in any way be lowered or adversely affected.

(d) The California Apprenticeship Council in cooperation with the Department of Education, the Employment Development Department, and the Board of Governors of the California Community Colleges may foster and promote on-the-job training programs other than apprenticeship as follows: (1) programs for journeymen in the apprenticeable occupations to keep them abreast of current techniques, methods, and materials and opportunities for advancement in their industries; (2) programs in other than apprenticeable occupations for workers entering the labor market for the first time or workers entering new occupations by reason of having been displaced from former occupations by reason of economic, industrial, technological scientific changes, or developments; (3) the programs shall be in accord with and agreed to by the parties to any applicable collective bargaining agreements and where appropriate will include joint employer-employee cooperation in the programs.

(e) The Division of Apprenticeship Standards when requested may foster and promote voluntary on-the-job training programs in accordance with this section, and assist employers, employees and other interested persons and agencies in the development and carrying out of the programs. The Division of Apprenticeship Standards shall cooperate in these functions with the Department of Education, the Employment Development Department, and the Board of Governors of the California Community Colleges and other governmental agencies. The Division of Apprenticeship Standards may cooperate with the Department of Corrections and the Department of the Youth Authority in the development of training programs for inmates and releasees of correctional institutions.

(f) The programs, where appropriate, may include related and supplemental classroom instruction offered and administered by state and local boards responsible for vocational education.

(g) The activities and services of the Division of Apprenticeship Standards in training programs under this section shall be performed without curtailing or in any way interfering with the division s activities and services in apprenticeship.

(h) The Division of Apprenticeship Standards may contract with, and receive reimbursements from, appropriate federal, state, and other governmental agencies.

(i) The vocational education activities and services of the Department of Education, the Board of Governors of the California Community Colleges, and local public school districts shall not be abridged or abrogated through implementation of this section.

(j) On-the-job training as used in this section refers exclusively to training confined to the needs of a specific occupation and conducted at the jobsite for employed workers.

(k) Journeyman, as used in this section, means a person who has either (1) completed an accredited apprenticeship in his craft, or (2) who has completed the equivalent of an apprenticeship in length and content of work experience and all other requirements in the apprenticeship standards for the craft which has workers classified as journeymen in an apprenticeable occupation.

(l) Nothing in this section shall be construed to require prior approval, ratification, or reference of any training program to the Division of Apprenticeship Standards or the Department of Industrial Relations.

(Amended by Stats. 1981, Ch. 714, Sec. 315.)



3095

Every person who willfully discriminates in any recruitment or apprenticeship program on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code, is guilty of a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000) or by imprisonment for not more than six months, or both.

(Amended by Stats. 2004, Ch. 788, Sec. 16. Effective January 1, 2005.)



3097

The Department of Industrial Relations, Division of Apprenticeship Standards, may cooperate in the provision of, or provide, services to the Employment Development Department, and to service delivery areas, as designated pursuant to the Job Training Partnership Act (P.L. 97-300, and Division 8 commencing with Section 15000 of the Unemployment Insurance Code). The Department of Industrial Relations, Division of Apprenticeship Standards may enter into any agreements as may be necessary for this purpose.

The Division of Apprenticeship Standards shall exert maximum effort to persuade sponsors of its registered, nonfederally funded, voluntary apprenticeship and on-the-job training programs to accept to the maximum possible extent the eligible persons as described in the Job Training Partnership Act (P.L. 97-300) and Division 8 (commencing with Section 15000) of the Unemployment Insurance Code.

(Amended by Stats. 1985, Ch. 351, Sec. 1.)



3098

An apprentice registered in an approved apprenticeship program in any of the building and construction trades shall be employed only as an apprentice when performing any construction work for an employer that is a party, individually or through an employer association, to any apprenticeship agreement or standards covering that individual.

(Added by Stats. 1999, Ch. 903, Sec. 9. Effective January 1, 2000.)









DIVISION 4. WORKERS' COMPENSATION AND INSURANCE

PART 1. SCOPE AND OPERATION

CHAPTER 1. General Provisions

3200

The Legislature hereby declares its intent that the term workmen s compensation shall hereafter also be known as workers compensation, and that the Workmen s Compensation Appeals Board shall hereafter be known as the Workers Compensation Appeals Board. In furtherance of this policy it is the desire of the Legislature that references to the terms workmen s compensation and Workmen s Compensation Appeals Board in this code or elsewhere be changed to workers compensation and Workers Compensation Appeals Board when such laws are being amended for any purpose. This act is declaratory and not amendatory of existing law.

(Amended by Stats. 1981, Ch. 21, Sec. 5. Effective April 18, 1981.)



3201

This division and Division 5 (commencing with Section 6300) are an expression of the police power and are intended to make effective and apply to a complete system of workers compensation the provisions of Section 4 of Article XIV of the California Constitution.

(Amended by Stats. 1986, Ch. 248, Sec. 157.)



3201.5

(a) Except as provided in subdivisions (b) and (c), the Department of Industrial Relations and the courts of this state shall recognize as valid and binding any provision in a collective bargaining agreement between a private employer or groups of employers engaged in construction, construction maintenance, or activities limited to rock, sand, gravel, cement and asphalt operations, heavy-duty mechanics, surveying, and construction inspection and a union that is the recognized or certified exclusive bargaining representative that establishes any of the following:

(1) An alternative dispute resolution system governing disputes between employees and employers or their insurers that supplements or replaces all or part of those dispute resolution processes contained in this division, including, but not limited to, mediation and arbitration. Any system of arbitration shall provide that the decision of the arbiter or board of arbitration is subject to review by the appeals board in the same manner as provided for reconsideration of a final order, decision, or award made and filed by a workers compensation administrative law judge pursuant to the procedures set forth in Article 1 (commencing with Section 5900) of Chapter 7 of Part 4 of Division 4, and the court of appeals pursuant to the procedures set forth in Article 2 (commencing with Section 5950) of Chapter 7 of Part 4 of Division 4, governing orders, decisions, or awards of the appeals board. The findings of fact, award, order, or decision of the arbitrator shall have the same force and effect as an award, order, or decision of a workers compensation administrative law judge. Any provision for arbitration established pursuant to this section shall not be subject to Sections 5270, 5270.5, 5271, 5272, 5273, 5275, and 5277.

(2) The use of an agreed list of providers of medical treatment that may be the exclusive source of all medical treatment provided under this division.

(3) The use of an agreed, limited list of qualified medical evaluators and agreed medical evaluators that may be the exclusive source of qualified medical evaluators and agreed medical evaluators under this division.

(4) Joint labor management safety committees.

(5) A light-duty, modified job or return-to-work program.

(6) A vocational rehabilitation or retraining program utilizing an agreed list of providers of rehabilitation services that may be the exclusive source of providers of rehabilitation services under this division.

(b) (1) Nothing in this section shall allow a collective bargaining agreement that diminishes the entitlement of an employee to compensation payments for total or partial disability, temporary disability, vocational rehabilitation, or medical treatment fully paid by the employer as otherwise provided in this division. The portion of any agreement that violates this paragraph shall be declared null and void.

(2) The parties may negotiate any aspect of the delivery of medical benefits and the delivery of disability compensation to employees of the employer or group of employers that are eligible for group health benefits and nonoccupational disability benefits through their employer.

(c) Subdivision (a) shall apply only to the following:

(1) An employer developing or projecting an annual workers compensation insurance premium, in California, of two hundred fifty thousand dollars ($250,000) or more, or any employer that paid an annual workers compensation insurance premium, in California, of two hundred fifty thousand dollars ($250,000) in at least one of the previous three years.

(2) Groups of employers engaged in a workers compensation safety group complying with Sections 11656.6 and 11656.7 of the Insurance Code, and established pursuant to a joint labor management safety committee or committees, that develops or projects annual workers compensation insurance premiums of two million dollars ($2,000,000) or more.

(3) Employers or groups of employers that are self-insured in compliance with Section 3700 that would have projected annual workers compensation costs that meet the requirements of, and that meet the other requirements of, paragraph (1) in the case of employers, or paragraph (2) in the case of groups of employers.

(4) Employers covered by an owner or general contractor provided wrap-up insurance policy applicable to a single construction site that develops workers compensation insurance premiums of two million dollars ($2,000,000) or more with respect to those employees covered by that wrap-up insurance policy.

(d) Employers and labor representatives who meet the eligibility requirements of this section shall be issued a letter by the administrative director advising each employer and labor representative that, based upon the review of all documents and materials submitted as required by the administrative director, each has met the eligibility requirements of this section.

(e) The premium rate for a policy of insurance issued pursuant to this section shall not be subject to the requirements of Section 11732 or 11732.5 of the Insurance Code.

(f) No employer may establish or continue a program established under this section until it has provided the administrative director with all of the following:

(1) Upon its original application and whenever it is renegotiated thereafter, a copy of the collective bargaining agreement and the approximate number of employees who will be covered thereby.

(2) Upon its original application and annually thereafter, a valid and active license where that license is required by law as a condition of doing business in the state within the industries set forth in subdivision (a) of Section 3201.5.

(3) Upon its original application and annually thereafter, a statement signed under penalty of perjury, that no action has been taken by any administrative agency or court of the United States to invalidate the collective bargaining agreement.

(4) The name, address, and telephone number of the contact person of the employer.

(5) Any other information that the administrative director deems necessary to further the purposes of this section.

(g) No collective bargaining representative may establish or continue to participate in a program established under this section unless all of the following requirements are met:

(1) Upon its original application and annually thereafter, it has provided to the administrative director a copy of its most recent LM-2 or LM-3 filing with the United States Department of Labor, along with a statement, signed under penalty of perjury, that the document is a true and correct copy.

(2) It has provided to the administrative director the name, address, and telephone number of the contact person or persons of the collective bargaining representative or representatives.

(h) Commencing July 1, 1995, and annually thereafter, the Division of Workers Compensation shall report to the Director of Industrial Relations the number of collective bargaining agreements received and the number of employees covered by these agreements.

(i) The data obtained by the administrative director pursuant to this section shall be confidential and not subject to public disclosure under any law of this state. However, the Division of Workers Compensation shall create derivative works pursuant to subdivision (h) based on the collective bargaining agreements and data. Those derivative works shall not be confidential, but shall be public. On a monthly basis the administrative director shall make available an updated list of employers and unions entering into collective bargaining agreements containing provisions authorized by this section.

(Amended by Stats. 2012, Ch. 363, Sec. 8. Effective January 1, 2013.)



3201.7

(a) Except as provided in subdivision (b), the Department of Industrial Relations and the courts of this state shall recognize as valid and binding any labor-management agreement that meets all of the following requirements:

(1) The labor-management agreement has been negotiated separate and apart from any collective bargaining agreement covering affected employees.

(2) The labor-management agreement is restricted to the establishment of the terms and conditions necessary to implement this section.

(3) The labor-management agreement has been negotiated in accordance with the authorization of the administrative director pursuant to subdivision (d), between an employer or groups of employers and a union that is the recognized or certified exclusive bargaining representative that establishes any of the following:

(A) An alternative dispute resolution system governing disputes between employees and employers or their insurers that supplements or replaces all or part of those dispute resolution processes contained in this division, including, but not limited to, mediation and arbitration. Any system of arbitration shall provide that the decision of the arbiter or board of arbitration is subject to review by the appeals board in the same manner as provided for reconsideration of a final order, decision, or award made and filed by a workers compensation administrative law judge pursuant to the procedures set forth in Article 1 (commencing with Section 5900) of Chapter 7 of Part 4 of Division 4, and the court of appeals pursuant to the procedures set forth in Article 2 (commencing with Section 5950) of Chapter 7 of Part 4 of Division 4, governing orders, decisions, or awards of the appeals board. The findings of fact, award, order, or decision of the arbitrator shall have the same force and effect as an award, order, or decision of a workers compensation administrative law judge. Any provision for arbitration established pursuant to this section shall not be subject to Sections 5270, 5270.5, 5271, 5272, 5273, 5275, and 5277.

(B) The use of an agreed list of providers of medical treatment that may be the exclusive source of all medical treatment provided under this division.

(C) The use of an agreed, limited list of qualified medical evaluators and agreed medical evaluators that may be the exclusive source of qualified medical evaluators and agreed medical evaluators under this division.

(D) Joint labor management safety committees.

(E) A light-duty, modified job, or return-to-work program.

(F) A vocational rehabilitation or retraining program utilizing an agreed list of providers of rehabilitation services that may be the exclusive source of providers of rehabilitation services under this division.

(b) (1) Nothing in this section shall allow a labor-management agreement that diminishes the entitlement of an employee to compensation payments for total or partial disability, temporary disability, vocational rehabilitation, or medical treatment fully paid by the employer as otherwise provided in this division; nor shall any agreement authorized by this section deny to any employee the right to representation by counsel at all stages during the alternative dispute resolution process. The portion of any agreement that violates this paragraph shall be declared null and void.

(2) The parties may negotiate any aspect of the delivery of medical benefits and the delivery of disability compensation to employees of the employer or group of employers that are eligible for group health benefits and nonoccupational disability benefits through their employer.

(c) Subdivision (a) shall apply only to the following:

(1) An employer developing or projecting an annual workers compensation insurance premium, in California, of fifty thousand dollars ($50,000) or more, and employing at least 50 employees, or any employer that paid an annual workers compensation insurance premium, in California, of fifty thousand dollars ($50,000), and employing at least 50 employees in at least one of the previous three years.

(2) Groups of employers engaged in a workers compensation safety group complying with Sections 11656.6 and 11656.7 of the Insurance Code, and established pursuant to a joint labor management safety committee or committees, that develops or projects annual workers compensation insurance premiums of five hundred thousand dollars ($500,000) or more.

(3) Employers or groups of employers, including cities and counties, that are self-insured in compliance with Section 3700 that would have projected annual workers compensation costs that meet the requirements of, and that meet the other requirements of, paragraph (1) in the case of employers, or paragraph (2) in the case of groups of employers.

(4) The State of California.

(d) Any recognized or certified exclusive bargaining representative in an industry not covered by Section 3201.5, may file a petition with the administrative director seeking permission to negotiate with an employer or group of employers to enter into a labor-management agreement pursuant to this section. The petition shall specify the bargaining unit or units to be included, the names of the employers or groups of employers, and shall be accompanied by proof of the labor union s status as the exclusive bargaining representative. The current collective bargaining agreement or agreements shall be attached to the petition. The petition shall be in the form designated by the administrative director. Upon receipt of the petition, the administrative director shall promptly verify the petitioner s status as the exclusive bargaining representative. If the petition satisfies the requirements set forth in this subdivision, the administrative director shall issue a letter advising each employer and labor representative of their eligibility to enter into negotiations, for a period not to exceed one year, for the purpose of reaching agreement on a labor-management agreement pursuant to this section. The parties may jointly request, and shall be granted, by the administrative director, an additional one-year period to negotiate an agreement.

(e) No employer may establish or continue a program established under this section until it has provided the administrative director with all of the following:

(1) Upon its original application and whenever it is renegotiated thereafter, a copy of the labor-management agreement and the approximate number of employees who will be covered thereby.

(2) Upon its original application and annually thereafter, a statement signed under penalty of perjury, that no action has been taken by any administrative agency or court of the United States to invalidate the labor-management agreement.

(3) The name, address, and telephone number of the contact person of the employer.

(4) Any other information that the administrative director deems necessary to further the purposes of this section.

(f) No collective bargaining representative may establish or continue to participate in a program established under this section unless all of the following requirements are met:

(1) Upon its original application and annually thereafter, it has provided to the administrative director a copy of its most recent LM-2 or LM-3 filing with the United States Department of Labor, where such filing is required by law, along with a statement, signed under penalty of perjury, that the document is a true and correct copy.

(2) It has provided to the administrative director the name, address, and telephone number of the contact person or persons of the collective bargaining representative or representatives.

(g) Commencing July 1, 2005, and annually thereafter, the Division of Workers Compensation shall report to the Director of Industrial Relations the number of labor-management agreements received and the number of employees covered by these agreements.

(h) The data obtained by the administrative director pursuant to this section shall be confidential and not subject to public disclosure under any law of this state. However, the Division of Workers Compensation shall create derivative works pursuant to subdivision (g) based on the labor-management agreements and data. Those derivative works shall not be confidential, but shall be public. On a monthly basis, the administrative director shall make available an updated list of employers and unions entering into labor-management agreements authorized by this section.

(Amended by Stats. 2012, Ch. 363, Sec. 9. Effective January 1, 2013.)



3201.81

In the horse racing industry, the organization certified by the California Horse Racing Board to represent the majority of licensed jockeys pursuant to subdivision (b) of Section 19612.9 of the Business and Professions Code is the labor organization authorized to negotiate the collective bargaining agreement establishing an alternative dispute resolution system for licensed jockeys pursuant to Section 3201.7.

(Amended by Stats. 2007, Ch. 130, Sec. 184. Effective January 1, 2008.)



3201.9

(a) On or before June 30, 2004, and biannually thereafter, the report required in subdivision (i) of Section 3201.5 and subdivision (h) of Section 3201.7 shall include updated loss experience for all employers and groups of employers participating in a program established under those sections. The report shall include updated data on each item set forth in subdivision (i) of Section 3201.5 and subdivision (h) of Section 3201.7 for the previous year for injuries in 2003 and beyond. Updates for each program shall be done for the original program year and for subsequent years. The insurers, the Department of Insurance, and the rating organization designated by the Insurance Commissioner pursuant to Article 3 (commencing with Section 11750) of Chapter 3 of Part 3 of Division 2 of the Insurance Code, shall provide the administrative director with any information that the administrative director determines is reasonably necessary to conduct the study.

(b) Commencing on and after June 30, 2004, the Insurance Commissioner, or the commissioner s designee, shall prepare for inclusion in the report required in subdivision (i) of Section 3201.5 and subdivision (h) of Section 3201.7 a review of both of the following:

(1) The adequacy of rates charged for these programs, including the impact of scheduled credits and debits.

(2) The comparative results for these programs with other programs not subject to Section 3201.5 or Section 3201.7.

(c) Upon completion of the report, the administrative director shall report the findings to the Legislature, the Department of Insurance, the designated rating organization, and the programs and insurers participating in the study.

(d) The data obtained by the administrative director pursuant to this section shall be confidential and not subject to public disclosure under any law of this state.

(Amended by Stats. 2004, Ch. 34, Sec. 8. Effective April 19, 2004.)



3202

This division and Division 5 (commencing with Section 6300) shall be liberally construed by the courts with the purpose of extending their benefits for the protection of persons injured in the course of their employment.

(Amended by Stats. 1986, Ch. 248, Sec. 158.)



3202.5

All parties and lien claimants shall meet the evidentiary burden of proof on all issues by a preponderance of the evidence in order that all parties are considered equal before the law. Preponderance of the evidence means that evidence that, when weighed with that opposed to it, has more convincing force and the greater probability of truth. When weighing the evidence, the test is not the relative number of witnesses, but the relative convincing force of the evidence.

(Amended by Stats. 2004, Ch. 34, Sec. 9. Effective April 19, 2004.)



3203

This division and Division 5 (commencing with Section 6300) do not apply to employers or employments which, according to law, are so engaged in interstate commerce as not to be subject to the legislative power of the state, nor to employees injured while they are so engaged, except in so far as these divisions are permitted to apply under the Constitution or laws of the United States.

(Amended by Stats. 1986, Ch. 248, Sec. 159.)



3204

Unless the context otherwise requires, the definitions hereinafter set forth in this chapter shall govern the construction and meaning of the terms and phrases used in this division.

(Enacted by Stats. 1937, Ch. 90.)



3205

Division means the Division of Workers Compensation.

(Amended by Stats. 1994, Ch. 1097, Sec. 10. Effective January 1, 1995.)



3205.5

Appeals board means the Workers Compensation Appeals Board of the Division of Workers Compensation.

(Amended by Stats. 1994, Ch. 1097, Sec. 11. Effective January 1, 1995.)



3206

Administrative director means the Director of the Division of Workers Compensation.

(Amended by Stats. 1994, Ch. 1097, Sec. 12. Effective January 1, 1995.)



3207

Compensation means compensation under this division and includes every benefit or payment conferred by this division upon an injured employee, or in the event of his or her death, upon his or her dependents, without regard to negligence.

(Amended by Stats. 2004, Ch. 34, Sec. 10. Effective April 19, 2004.)



3208

Injury includes any injury or disease arising out of the employment, including injuries to artificial members, dentures, hearing aids, eyeglasses and medical braces of all types; provided, however, that eyeglasses and hearing aids will not be replaced, repaired, or otherwise compensated for, unless injury to them is incident to an injury causing disability.

(Amended by Stats. 1971, Ch. 1064.)



3208.05

(a) Injury includes a reaction to or a side effect arising from health care provided by an employer to a health care worker, which health care is intended to prevent the development or manifestation of any bloodborne disease, illness, syndrome, or condition recognized as occupationally incurred by Cal-OSHA, the federal Centers for Disease Control and Prevention, or other appropriate governmental entities. This section shall apply only to preventive health care that the employer provided to a health care worker under the following circumstances: (1) prior to an exposure because of risk of occupational exposure to such a disease, illness, syndrome, or condition, or (2) where the preventive care is provided as a consequence of a documented exposure to blood or bodily fluid containing blood that arose out of and in the course of employment. Such a disease, illness, syndrome, or condition includes, but is not limited to, hepatitis, and the human immunodeficiency virus. Such preventive health care, and any disability indemnity or other benefits required as a result of the preventive health care provided by the employer, shall be compensable under the workers compensation system. The employer may require the health care worker to document that the employer provided the preventive health care and that the reaction or side effects arising from the preventive health care resulted in lost work time, health care costs, or other costs normally compensable under workers compensation.

(b) The benefits of this section shall not be provided to a health care worker for a reaction to or side effect from health care intended to prevent the development of the human immunodeficiency virus if the worker claims a work-related exposure and if the worker tests positive within 48 hours of that exposure to a test to determine the presence of the human immunodeficiency virus.

(c) For purposes of this section, health care worker includes any person who is an employee of a provider of health care as defined in Section 56.05 of the Civil Code, and who is exposed to human blood or other bodily fluids contaminated with blood in the course of employment, including, but not limited to, a registered nurse, a licensed vocational nurse, a certified nurse aide, clinical laboratory technologist, dental hygienist, physician, janitor, and housekeeping worker. Health care worker does not include an employee who provides employee health services for an employer primarily engaged in a business other than providing health care.

(Amended by Stats. 2013, Ch. 444, Sec. 19. Effective January 1, 2014.)



3208.1

An injury may be either: (a) specific, occurring as the result of one incident or exposure which causes disability or need for medical treatment; or (b) cumulative, occurring as repetitive mentally or physically traumatic activities extending over a period of time, the combined effect of which causes any disability or need for medical treatment. The date of a cumulative injury shall be the date determined under Section 5412.

(Amended by Stats. 1973, Ch. 1024.)



3208.2

When disability, need for medical treatment, or death results from the combined effects of two or more injuries, either specific, cumulative, or both, all questions of fact and law shall be separately determined with respect to each such injury, including, but not limited to, the apportionment between such injuries of liability for disability benefits, the cost of medical treatment, and any death benefit.

(Added by Stats. 1968, 1st Ex. Sess., Ch. 4.)



3208.3

(a) A psychiatric injury shall be compensable if it is a mental disorder which causes disability or need for medical treatment, and it is diagnosed pursuant to procedures promulgated under paragraph (4) of subdivision (j) of Section 139.2 or, until these procedures are promulgated, it is diagnosed using the terminology and criteria of the American Psychiatric Association s Diagnostic and Statistical Manual of Mental Disorders, Third Edition-Revised, or the terminology and diagnostic criteria of other psychiatric diagnostic manuals generally approved and accepted nationally by practitioners in the field of psychiatric medicine.

(b) (1) In order to establish that a psychiatric injury is compensable, an employee shall demonstrate by a preponderance of the evidence that actual events of employment were predominant as to all causes combined of the psychiatric injury.

(2) Notwithstanding paragraph (1), in the case of employees whose injuries resulted from being a victim of a violent act or from direct exposure to a significant violent act, the employee shall be required to demonstrate by a preponderance of the evidence that actual events of employment were a substantial cause of the injury.

(3) For the purposes of this section, substantial cause means at least 35 to 40 percent of the causation from all sources combined.

(c) It is the intent of the Legislature in enacting this section to establish a new and higher threshold of compensability for psychiatric injury under this division.

(d) Notwithstanding any other provision of this division, no compensation shall be paid pursuant to this division for a psychiatric injury related to a claim against an employer unless the employee has been employed by that employer for at least six months. The six months of employment need not be continuous. This subdivision shall not apply if the psychiatric injury is caused by a sudden and extraordinary employment condition. Nothing in this subdivision shall be construed to authorize an employee, or his or her dependents, to bring an action at law or equity for damages against the employer for a psychiatric injury, where those rights would not exist pursuant to the exclusive remedy doctrine set forth in Section 3602 in the absence of the amendment of this section by the act adding this subdivision.

(e) Where the claim for compensation is filed after notice of termination of employment or layoff, including voluntary layoff, and the claim is for an injury occurring prior to the time of notice of termination or layoff, no compensation shall be paid unless the employee demonstrates by a preponderance of the evidence that actual events of employment were predominant as to all causes combined of the psychiatric injury and one or more of the following conditions exist:

(1) Sudden and extraordinary events of employment were the cause of the injury.

(2) The employer has notice of the psychiatric injury under Chapter 2 (commencing with Section 5400) prior to the notice of termination or layoff.

(3) The employee s medical records existing prior to notice of termination or layoff contain evidence of treatment of the psychiatric injury.

(4) Upon a finding of sexual or racial harassment by any trier of fact, whether contractual, administrative, regulatory, or judicial.

(5) Evidence that the date of injury, as specified in Section 5411 or 5412, is subsequent to the date of the notice of termination or layoff, but prior to the effective date of the termination or layoff.

(f) For purposes of this section, an employee provided notice pursuant to Sections 44948.5, 44949, 44951, 44955, 44955.6, 72411, 87740, and 87743 of the Education Code shall be considered to have been provided a notice of termination or layoff only upon a district s final decision not to reemploy that person.

(g) A notice of termination or layoff that is not followed within 60 days by that termination or layoff shall not be subject to the provisions of this subdivision, and this subdivision shall not apply until receipt of a later notice of termination or layoff. The issuance of frequent notices of termination or layoff to an employee shall be considered a bad faith personnel action and shall make this subdivision inapplicable to the employee.

(h) No compensation under this division shall be paid by an employer for a psychiatric injury if the injury was substantially caused by a lawful, nondiscriminatory, good faith personnel action. The burden of proof shall rest with the party asserting the issue.

(i) When a psychiatric injury claim is filed against an employer, and an application for adjudication of claim is filed by an employer or employee, the division shall provide the employer with information concerning psychiatric injury prevention programs.

(j) An employee who is an inmate, as defined in subdivision (e) of Section 3351, or his or her family on behalf of an inmate, shall not be entitled to compensation for a psychiatric injury except as provided in subdivision (d) of Section 3370.

(Amended by Stats. 1994, Ch. 497, Sec. 1. Effective January 1, 1995.)



3208.4

In any proceeding under this division involving an injury arising out of alleged conduct that constitutes sexual harassment, sexual assault, or sexual battery, any party seeking discovery concerning sexual conduct of the applicant with any person other than the defendant, whether consensual or nonconsensual or prior or subsequent to the alleged act complained of, shall establish specific facts showing good cause for that discovery on a noticed motion to the appeals board. The motion shall not be made or considered at an ex parte hearing.

The procedures set forth in Section 783 of the Evidence Code shall be followed if evidence of sexual conduct of the applicant is offered to attack his or her credibility. Opinion evidence, evidence of reputation, and evidence of specific instances of sexual conduct of the applicant with any person other than the defendant, or any of such evidence, is not admissible by the defendant to prove consent by or the absence of injury to the applicant, unless the injury alleged by the applicant is in the nature of loss of consortium.

(Added by Stats. 1993, Ch. 121, Sec. 24. Effective July 16, 1993.)



3209

Damages means the recovery allowed in an action at law as contrasted with compensation.

(Enacted by Stats. 1937, Ch. 90.)



3209.3

(a) Physician includes physicians and surgeons holding an M.D. or D.O. degree, psychologists, acupuncturists, optometrists, dentists, podiatrists, and chiropractic practitioners licensed by California state law and within the scope of their practice as defined by California state law.

(b) Psychologist means a licensed psychologist with a doctoral degree in psychology, or a doctoral degree deemed equivalent for licensure by the Board of Psychology pursuant to Section 2914 of the Business and Professions Code, and who either has at least two years of clinical experience in a recognized health setting or has met the standards of the National Register of the Health Service Providers in Psychology.

(c) When treatment or evaluation for an injury is provided by a psychologist, provision shall be made for appropriate medical collaboration when requested by the employer or the insurer.

(d) Acupuncturist means a person who holds an acupuncturist s certificate issued pursuant to Chapter 12 (commencing with Section 4925) of Division 2 of the Business and Professions Code.

(e) Nothing in this section shall be construed to authorize acupuncturists to determine disability for the purposes of Article 3 (commencing with Section 4650) of Chapter 2 of Part 2, or under Section 2708 of the Unemployment Insurance Code.

(Amended (as amended by Stats. 1996, Ch. 26, Sec. 1) by Stats. 1997, Ch. 98, Sec. 1. Effective January 1, 1998.)



3209.4

The inclusion of optometrists in Section 3209.3 does not imply any right or entitle any optometrist to represent, advertise, or hold himself out as a physician.

(Added by Stats. 1947, Ch. 1404.)



3209.5

Medical, surgical, and hospital treatment, including nursing, medicines, medical and surgical supplies, crutches, and apparatus, includes but is not limited to services and supplies by physical therapists, chiropractic practitioners, and acupuncturists, as licensed by California state law and within the scope of their practice as defined by law.

(Amended by Stats. 1998, Ch. 440, Sec. 1. Effective January 1, 1999.)



3209.6

The inclusion of chiropractors in Sections 3209.3 and 3209.5 does not imply any right or entitle any chiropractor to represent, advertise, or hold himself out as a physician.

(Added by Stats. 1945, Ch. 629.)



3209.7

Treatment of injuries at the expense of the employer may also include, either in addition to or in place of medical, surgical, and hospital services, as specified in Section 3209.5, any other form of therapy, treatment, or healing practice agreed upon voluntarily in writing, between the employee and his employer. Such agreement may be entered into at any time after employment and shall be in a form approved by the Department of Industrial Relations, and shall include at least the following items:

(a) A description of the form of healing practice intended to be relied upon and designation of individuals and facilities qualified to administer it.

(b) The employee shall not by entering into such an agreement or by selecting such therapy, treatment or healing practice, waive any rights conferred upon him by law, or forfeit any benefits to which he might otherwise be entitled.

(c) The employer and the employee shall each reserve the right to terminate such agreement upon seven days written notice to the other party.

No liability shall be incurred by the employer under the provisions of this section, except as provided for in Chapter 3 (commencing with Section 3600), of this part.

(Added by Stats. 1970, Ch. 1250.)



3209.8

Treatment reasonably required to cure or relieve from the effects of an injury shall include the services of marriage and family therapists and clinical social workers licensed by California state law and within the scope of their practice as defined by California state law if the injured person is referred to the marriage and family therapist or the clinical social worker by a licensed physician and surgeon, with the approval of the employer, for treatment of a condition arising out of the injury. Nothing in this section shall be construed to authorize marriage and family therapists or clinical social workers to determine disability for the purposes of Article 3 (commencing with Section 4650) of Chapter 2 of Part 2. The requirement of this section that the employer approve the referral by a licensed physician or surgeon shall not be construed to preclude reimbursement for self-procured treatment, found by the appeals board to be otherwise compensable pursuant to this division, where the employer has refused to authorize any treatment for the condition arising from the injury treated by the marriage and family therapist or clinical social worker.

(Amended by Stats. 2002, Ch. 1013, Sec. 94. Effective January 1, 2003.)



3209.9

The inclusion of acupuncturists in Section 3209.3 does not imply any right or entitle any acupuncturist to represent, advertise, or hold himself or herself out as a physician or surgeon holding an M.D. or D.O. degree.

(Added by Stats. 1997, Ch. 98, Sec. 3. Effective January 1, 1998.)



3209.10

(a) Medical treatment of a work-related injury required to cure or relieve the effects of the injury may be provided by a state licensed physician assistant or nurse practitioner, acting under the review or supervision of a physician and surgeon pursuant to standardized procedures or protocols within their lawfully authorized scope of practice. The reviewing or supervising physician and surgeon of the physician assistant or nurse practitioner shall be deemed to be the treating physician. For the purposes of this section, medical treatment includes the authority of the nurse practitioner or physician assistant to authorize the patient to receive time off from work for a period not to exceed three calendar days if that authority is included in a standardized procedure or protocol approved by the supervising physician. The nurse practitioner or physician assistant may cosign the Doctor s First Report of Occupational Injury or Illness. The treating physician shall make any determination of temporary disability and shall sign the report.

(b) The provision of subdivision (a) that requires the cosignature of the treating physician applies to this section only and it is not the intent of the Legislature that the requirement apply to any other section of law or to any other statute or regulation. Nothing in this section implies that a nurse practitioner or physician assistant is a physician as defined in Section 3209.3.

(Amended by Stats. 2004, Ch. 100, Sec. 1. Effective January 1, 2005.)



3210

Person includes an individual, firm, voluntary association, or a public, quasi public, or private corporation.

(Enacted by Stats. 1937, Ch. 90.)



3211

Insurer includes the State Compensation Insurance Fund and any private company, corporation, mutual association, reciprocal or interinsurance exchange authorized under the laws of this State to insure employers against liability for compensation and any employer to whom a certificate of consent to self-insure has been issued.

(Enacted by Stats. 1937, Ch. 90.)



3211.5

For purposes of this division, whenever the term firefighter, firefighting member, and member of a fire department is used, the term shall include, but shall not be limited to, unless the context expressly provides otherwise, a person engaged in providing firefighting services who is an apprentice, volunteer, or employee on a partly paid or fully paid basis.

(Added by Stats. 2002, Ch. 870, Sec. 2. Effective January 1, 2003.)



3211.9

Disaster council means a public agency established by ordinance which is empowered to register and direct the activities of disaster service workers within the area of the county, city, city and county, or any part thereof, and is thus, because of such registration and direction, acting as an instrumentality of the state in aid of the carrying out of the general governmental functions and policy of the state.

(Amended by Stats. 1971, Ch. 38.)



3211.91

Accredited disaster council means a disaster council that is certified by the Office of Emergency Services as conforming with the rules and regulations established by the office pursuant to Article 10 (commencing with Section 8610) of Chapter 7 of Division 1 of Title 2 of the Government Code. A disaster council remains accredited only while the certification of the Office of Emergency Services is in effect and is not revoked.

(Amended by Stats. 2013, Ch. 352, Sec. 400. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



3211.92

(a) Disaster service worker means any natural person who is registered with an accredited disaster council or a state agency for the purpose of engaging in disaster service pursuant to the California Emergency Services Act without pay or other consideration.

(b) Disaster service worker includes public employees performing disaster work that is outside the course and scope of their regular employment without pay and also includes any unregistered person impressed into service during a state of war emergency, a state of emergency, or a local emergency by a person having authority to command the aid of citizens in the execution of his or her duties.

(c) Persons registered with a disaster council at the time that council becomes accredited need not reregister in order to be entitled to the benefits provided by Chapter 10 (commencing with Section 4351).

(d) Disaster service worker does not include any member registered as an active firefighting member of any regularly organized volunteer fire department, having official recognition, and full or partial support of the county, city, or district in which the fire department is located.

(Amended by Stats. 2000, Ch. 506, Sec. 33. Effective January 1, 2001.)



3211.93

Disaster service means all activities authorized by and carried on pursuant to the California Emergency Services Act, including training necessary or proper to engage in such activities.

(Amended by Stats. 1971, Ch. 438.)



3211.93a

Disaster service does not include any activities or functions performed by a person if the accredited disaster council with which that person is registered receives a fee or other compensation for the performance of those activities or functions by that person.

(Amended by Stats. 2000, Ch. 506, Sec. 34. Effective January 1, 2001.)



3212

In the case of members of a sheriff s office or the California Highway Patrol, district attorney s staff of inspectors and investigators or of police or fire departments of cities, counties, cities and counties, districts or other public or municipal corporations or political subdivisions, whether those members are volunteer, partly paid, or fully paid, and in the case of active firefighting members of the Department of Forestry and Fire Protection whose duties require firefighting or of any county forestry or firefighting department or unit, whether voluntary, fully paid, or partly paid, and in the case of members of the warden service of the Wildlife Protection Branch of the Department of Fish and Game whose principal duties consist of active law enforcement service, excepting those whose principal duties are clerical or otherwise do not clearly fall within the scope of active law enforcement service such as stenographers, telephone operators, and other officeworkers, the term injury as used in this act includes hernia when any part of the hernia develops or manifests itself during a period while the member is in the service in the office, staff, division, department, or unit, and in the case of members of fire departments, except those whose principal duties are clerical, such as stenographers, telephone operators, and other officeworkers, and in the case of county forestry or firefighting departments, except those whose principal duties are clerical, such as stenographers, telephone operators, and other officeworkers, and in the case of active firefighting members of the Department of Forestry and Fire Protection whose duties require firefighting, and in the case of members of the warden service of the Wildlife Protection Branch of the Department of Fish and Game whose principal duties consist of active law enforcement service, excepting those whose principal duties are clerical or otherwise do not clearly fall within the scope of active law enforcement service such as stenographers, telephone operators, and other officeworkers, the term injury includes pneumonia and heart trouble that develops or manifests itself during a period while the member is in the service of the office, staff, department, or unit. In the case of regular salaried county or city and county peace officers, the term injury also includes any hernia that manifests itself or develops during a period while the officer is in the service. The compensation that is awarded for the hernia, heart trouble, or pneumonia shall include full hospital, surgical, medical treatment, disability indemnity, and death benefits, as provided by the workers compensation laws of this state.

The hernia, heart trouble, or pneumonia so developing or manifesting itself in those cases shall be presumed to arise out of and in the course of the employment. This presumption is disputable and may be controverted by other evidence, but unless so controverted, the appeals board is bound to find in accordance with it. The presumption shall be extended to a member following termination of service for a period of three calendar months for each full year of the requisite service, but not to exceed 60 months in any circumstance, commencing with the last date actually worked in the specified capacity.

The hernia, heart trouble, or pneumonia so developing or manifesting itself in those cases shall in no case be attributed to any disease existing prior to that development or manifestation.

(Amended by Stats. 2002, Ch. 664, Sec. 164. Effective January 1, 2003.)



3212.1

(a) This section applies to all of the following:

(1) Active firefighting members, whether volunteers, partly paid, or fully paid, of all of the following fire departments:

(A) A fire department of a city, county, city and county, district, or other public or municipal corporation or political subdivision.

(B) A fire department of the University of California and the California State University.

(C) The Department of Forestry and Fire Protection.

(D) A county forestry or firefighting department or unit.

(2) Active firefighting members of a fire department that serves a United States Department of Defense installation and who are certified by the Department of Defense as meeting its standards for firefighters.

(3) Active firefighting members of a fire department that serves a National Aeronautics and Space Administration installation and who adhere to training standards established in accordance with Article 4 (commencing with Section 13155) of Chapter 1 of Part 2 of Division 12 of the Health and Safety Code.

(4) Peace officers, as defined in Section 830.1, subdivision (a) of Section 830.2, and subdivisions (a) and (b) of Section 830.37, of the Penal Code, who are primarily engaged in active law enforcement activities.

(5) (A) Fire and rescue services coordinators who work for the Office of Emergency Services.

(B) For purposes of this paragraph, fire and rescue services coordinators means coordinators with any of the following job classifications: coordinator, senior coordinator, or chief coordinator.

(b) The term injury, as used in this division, includes cancer, including leukemia, that develops or manifests itself during a period in which any member described in subdivision (a) is in the service of the department or unit, if the member demonstrates that he or she was exposed, while in the service of the department or unit, to a known carcinogen as defined by the International Agency for Research on Cancer, or as defined by the director.

(c) The compensation that is awarded for cancer shall include full hospital, surgical, medical treatment, disability indemnity, and death benefits, as provided by this division.

(d) The cancer so developing or manifesting itself in these cases shall be presumed to arise out of and in the course of the employment. This presumption is disputable and may be controverted by evidence that the primary site of the cancer has been established and that the carcinogen to which the member has demonstrated exposure is not reasonably linked to the disabling cancer. Unless so controverted, the appeals board is bound to find in accordance with the presumption. This presumption shall be extended to a member following termination of service for a period of three calendar months for each full year of the requisite service, but not to exceed 120 months in any circumstance, commencing with the last date actually worked in the specified capacity.

(e) The amendments to this section enacted during the 1999 portion of the 1999 2000 Regular Session shall be applied to claims for benefits filed or pending on or after January 1, 1997, including, but not limited to, claims for benefits filed on or after that date that have previously been denied, or that are being appealed following denial.

(f) This section shall be known, and may be cited, as the William Dallas Jones Cancer Presumption Act of 2010.

(Amended by Stats. 2011, Ch. 550, Sec. 1. Effective January 1, 2012.)



3212.2

In the case of officers and employees in the Department of Corrections having custodial duties, each officer and employee in the Department of Youth Authority having group supervisory duties, and each security officer employed at the Atascadero State Hospital, the term injury includes heart trouble which develops or manifests itself during a period while such officer or employee is in the service of such department or hospital.

The compensation which is awarded for such heart trouble shall include full hospital, surgical, medical treatment, disability indemnity, and death benefits, as provided by the workmen s compensation laws of this state.

Such heart trouble so developing or manifesting itself in such cases shall be presumed to arise out of and in the course of the employment. This presumption is disputable and may be controverted by other evidence, but unless so controverted, the appeals board is bound to find in accordance with it. This presumption shall be extended to a member following termination of service for a period of three calendar months for each full year of the requisite service, but not to exceed 60 months in any circumstance, commencing with the last date actually worked in the specified capacity.

(Amended by Stats. 1976, Ch. 466.)



3212.3

In the case of a peace officer who is designated under subdivision (a) of Section 2250.1 of the Vehicle Code and who has graduated from an academy certified by the Commission on Peace Officer Standards and Training, when that officer is employed upon a regular, full-time salary, the term injury, as used in this division, includes heart trouble and pneumonia which develops or manifests itself during a period while that officer is in the service of the Department of the California Highway Patrol. The compensation which is awarded for the heart trouble or pneumonia shall include full hospital, surgical, medical treatment, disability indemnity, and death benefits as provided by this division.

The heart trouble or pneumonia so developing or manifesting itself shall be presumed to arise out of and in the course of the employment. However, a peace officer of the Department of the California Highway Patrol, as designated under subdivision (a) of Section 2250.1 of the Vehicle Code, shall have served five years or more in that capacity or as a peace officer with the former California State Police Division, or in both capacities, before the presumption shall arise as to the compensability of heart trouble so developing or manifesting itself. This presumption is disputable and may be controverted by other evidence, but unless so controverted, the appeals board is bound to find in accordance with it. This presumption shall be extended to a member following termination of service for a period of three calendar months for each full year of the requisite service, but not to exceed 60 months in any circumstance, commencing with the last date actually worked in the specified capacity.

The heart trouble or pneumonia so developing or manifesting itself in these cases shall in no case be attributed to any disease existing prior to that development or manifestation.

The term peace officers as used herein shall be limited to those employees of the Department of the California Highway Patrol who are designated as peace officers under subdivision (a) of Section 2250.1 of the Vehicle Code.

(Amended by Stats. 1996, Ch. 305, Sec. 41. Effective January 1, 1997.)



3212.4

In the case of a member of a University of California fire department located at a campus or other facility administered by the Regents of University of California, when any such member is employed by such a department upon a regular, full-time salary, on a nonprobationary basis, the term injury as used in this division includes heart trouble, hernia, or pneumonia which develops or manifests itself during a period while such member is in the service of such a University of California fire department. The compensation which is awarded for such heart trouble, hernia, or pneumonia shall include full hospital, surgical, medical treatment, disability indemnity, and death benefits as provided by the provisions of this division.

Such heart trouble, hernia, or pneumonia so developing or manifesting itself shall be presumed to arise out of and in the course of the employment. This presumption is disputable and may be controverted by other evidence, but unless so controverted, the appeals board is bound to find in accordance with it. This presumption shall be extended to a member following termination of service for a period of three calendar months for each full year of the requisite service, but not to exceed 60 months in any circumstance, commencing with the last date actually worked in the specified capacity.

Such heart trouble, hernia, or pneumonia so developing or manifesting itself in such cases shall in no case be attributed to any disease existing prior to such development or manifestation.

The term member as used herein shall exclude those employees of a University of California fire department whose principal duties are those of a telephone operator, clerk, stenographer, machinist, mechanic, or otherwise, and whose functions do not clearly fall within the scope of active firefighting and prevention service.

(Amended by Stats. 1976, Ch. 466.)



3212.5

In the case of a member of a police department of a city or municipality, or a member of the State Highway Patrol, when any such member is employed upon a regular, full-time salary, and in the case of a sheriff or deputy sheriff, or an inspector or investigator in a district attorney s office of any county, employed upon a regular, full-time salary, the term injury as used in this division includes heart trouble and pneumonia which develops or manifests itself during a period while such member, sheriff, or deputy sheriff, inspector or investigator is in the service of the police department, the State Highway Patrol, the sheriff s office or the district attorney s office, as the case may be. The compensation which is awarded for such heart trouble or pneumonia shall include full hospital, surgical, medical treatment, disability indemnity, and death benefits as provided by the provisions of this division.

Such heart trouble or pneumonia so developing or manifesting itself shall be presumed to arise out of and in the course of the employment; provided, however, that the member of the police department, State Highway Patrol, the sheriff or deputy sheriff, or an inspector or investigator in a district attorney s office of any county shall have served five years or more in such capacity before the presumption shall arise as to the compensability of heart trouble so developing or manifesting itself. This presumption is disputable and may be controverted by other evidence, but unless so controverted, the appeals board is bound to find in accordance with it. This presumption shall be extended to a member following termination of service for a period of three calendar months for each full year of the requisite service, but not to exceed 60 months in any circumstance, commencing with the last date actually worked in the specified capacity.

Such heart trouble or pneumonia so developing or manifesting itself in such cases shall in no case be attributed to any disease existing prior to such development or manifestation.

The term members as used herein shall be limited to those employees of police departments, the California Highway Patrol and sheriffs departments and inspectors and investigators of a district attorney s office who are defined as peace officers in Section 830.1, 830.2, or 830.3 of the Penal Code.

(Amended by Stats. 1976, Ch. 466.)



3212.6

In the case of a member of a police department of a city or county, or a member of the sheriff s office of a county, or a member of the California Highway Patrol, or an inspector or investigator in a district attorney s office of any county whose principal duties consist of active law enforcement service, or a prison or jail guard or correctional officer who is employed by a public agency, when that person is employed upon a regular, full-time salary, or in the case of members of fire departments of any city, county, or district, or other public or municipal corporations or political subdivisions, when those members are employed on a regular fully paid basis, and in the case of active firefighting members of the Department of Forestry and Fire Protection whose duties require firefighting and first-aid response services, or of any county forestry or firefighting department or unit, where those members are employed on a regular fully paid basis, excepting those whose principal duties are clerical or otherwise do not clearly fall within the scope of active law enforcement, firefighting, or emergency first-aid response service such as stenographers, telephone operators, and other officeworkers, the term injury includes tuberculosis that develops or manifests itself during a period while that member is in the service of that department or office. The compensation that is awarded for the tuberculosis shall include full hospital, surgical, medical treatment, disability indemnity, and death benefits as provided by the provisions of this division.

The tuberculosis so developing or manifesting itself shall be presumed to arise out of and in the course of the employment. This presumption is disputable and may be controverted by other evidence, but unless so controverted, the appeals board is bound to find in accordance with it. This presumption shall be extended to a member following termination of service for a period of three calendar months for each full year of the requisite service, but not to exceed 60 months in any circumstance, commencing with the last date actually worked in the specified capacity.

A public entity may require applicants for employment in firefighting positions who would be entitled to the benefits granted by this section to be tested for infection for tuberculosis.

(Amended by Stats. 2001, Ch. 833, Sec. 3. Effective January 1, 2002.)



3212.7

In the case of an employee in the Department of Justice falling within the state safety class, when any such individual is employed under civil service upon a regular, full-time salary, the term injury, as used in this division, includes heart trouble or hernia or pneumonia or tuberculosis which develops or manifests itself during the period while such individual is in the service of the Department of Justice. The compensation which is awarded for any such injury shall include full hospital, surgical, medical treatment, disability indemnity, and death benefits as provided by the provisions of this division.

Such heart trouble, hernia, pneumonia, or tuberculosis so developing or manifesting itself shall be presumed to arise out of and in the course of the employment. This presumption is disputable and may be controverted by other evidence but unless so controverted, the appeals board is bound to find in accordance with it. This presumption shall be extended to a member following termination of service for a period of three calendar months for each full year of the requisite service, but not to exceed 60 months in any circumstance, commencing with the last date actually worked in the specified capacity.

Such heart trouble, hernia, pneumonia, or tuberculosis developing or manifesting itself in such cases shall in no case be attributed to any disease existing prior to such development or manifestation.

(Amended by Stats. 1976, Ch. 466.)



3212.8

(a) In the case of members of a sheriff s office, of police or fire departments of cities, counties, cities and counties, districts, or other public or municipal corporations or political subdivisions, or individuals described in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, whether those persons are volunteer, partly paid, or fully paid, and in the case of active firefighting members of the Department of Forestry and Fire Protection, or of any county forestry or firefighting department or unit, whether voluntary, fully paid, or partly paid, excepting those whose principal duties are clerical or otherwise do not clearly fall within the scope of active law enforcement service or active firefighting services, such as stenographers, telephone operators, and other office workers, the term injury as used in this division, includes a blood-borne infectious disease or methicillin-resistant Staphylococcus aureus skin infection when any part of the blood-borne infectious disease or methicillin-resistant Staphylococcus aureus skin infection develops or manifests itself during a period while that person is in the service of that office, staff, division, department, or unit. The compensation that is awarded for a blood-borne infectious disease or methicillin-resistant Staphylococcus aureus skin infection shall include, but not be limited to, full hospital, surgical, medical treatment, disability indemnity, and death benefits, as provided by the workers compensation laws of this state.

(b) (1) The blood-borne infectious disease or methicillin-resistant Staphylococcus aureus skin infection so developing or manifesting itself in those cases shall be presumed to arise out of and in the course of the employment or service. This presumption is disputable and may be controverted by other evidence, but unless so controverted, the appeals board is bound to find in accordance with it.

(2) The blood-borne infectious disease presumption shall be extended to a person covered by subdivision (a) following termination of service for a period of three calendar months for each full year of service, but not to exceed 60 months in any circumstance, commencing with the last date actually worked in the specified capacity.

(3) Notwithstanding paragraph (2), the methicillin-resistant Staphylococcus aureus skin infection presumption shall be extended to a person covered by subdivision (a) following termination of service for a period of 90 days, commencing with the last day actually worked in the specified capacity.

(c) The blood-borne infectious disease or methicillin-resistant Staphylococcus aureus skin infection so developing or manifesting itself in those cases shall in no case be attributed to any disease or skin infection existing prior to that development or manifestation.

(d) For the purposes of this section, blood-borne infectious disease means a disease caused by exposure to pathogenic microorganisms that are present in human blood that can cause disease in humans, including those pathogenic microorganisms defined as blood-borne pathogens by the Department of Industrial Relations.

(Amended by Stats. 2008, Ch. 684, Sec. 2. Effective January 1, 2009.)



3212.85

(a) This section applies to peace officers described in Sections 830.1 to 830.5, inclusive, of the Penal Code, and members of a fire department.

(b) The term injury, as used in this division, includes illness or resulting death due to exposure to a biochemical substance that develops or occurs during a period in which any member described in subdivision (a) is in the service of the department or unit.

(c) The compensation that is awarded for injury pursuant to this section shall include full hospital, surgical, medical treatment, disability indemnity, and death benefits, as provided by this division.

(d) The injury that develops or manifests itself in these cases shall be presumed to arise out of, and in the course of, the employment. This presumption is disputable and may be controverted by other evidence. Unless controverted, the appeals board is bound to find in accordance with the presumption. This presumption shall be extended to a member following termination of service for a period of three calendar months for each full year of the requisite service, but not to exceed 60 months in any circumstance, commencing with the last date actually worked in the specified capacity.

(e) For purposes of this section, the following definitions apply:

(1) Biochemical substance means any biological or chemical agent that may be used as a weapon of mass destruction, including, but not limited to, any chemical warfare agent, weaponized biological agent, or nuclear or radiological agent, as these terms are defined in Section 11417 of the Penal Code.

(2) Members of a fire department includes, but is not limited to, an apprentice, volunteer, partly paid, or fully paid member of any of the following:

(A) A fire department of a city, county, city and county, district, or other public or municipal corporation or political subdivision.

(B) A fire department of the University of California and the California State University.

(C) The Department of Forestry and Fire Protection.

(D) A county forestry or firefighting department or unit.

(Added by Stats. 2002, Ch. 870, Sec. 3. Effective January 1, 2003.)



3212.9

In the case of a member of a police department of a city, county, or city and county, or a member of the sheriff s office of a county, or a member of the California Highway Patrol, or a county probation officer, or an inspector or investigator in a district attorney s office of any county whose principal duties consist of active law enforcement service, when that person is employed on a regular, full-time salary, or in the case of a member of a fire department of any city, county, or district, or other public or municipal corporation or political subdivision, or any county forestry or firefighting department or unit, when those members are employed on a regular full-time salary, excepting those whose principal duties are clerical or otherwise do not clearly fall within the scope of active law enforcement or firefighting, such as stenographers, telephone operators, and other officeworkers, the term injury includes meningitis that develops or manifests itself during a period while that person is in the service of that department, office, or unit. The compensation that is awarded for the meningitis shall include full hospital, surgical, medical treatment, disability indemnity, and death benefits as provided by the provisions of this division.

The meningitis so developing or manifesting itself shall be presumed to arise out of and in the course of the employment. This presumption is disputable and may be controverted by other evidence, but unless so controverted, the appeals board is bound to find in accordance with it. This presumption shall be extended to a person following termination of service for a period of three calendar months for each full year of the requisite service, but not to exceed 60 months in any circumstance, commencing with the last date actually worked in the specified capacity.

(Amended by Stats. 2001, Ch. 833, Sec. 5. Effective January 1, 2002.)



3212.10

In the case of a peace officer of the Department of Corrections who has custodial or supervisory duties of inmates or parolees, or a peace officer of the Department of the Youth Authority who has custodial or supervisory duties of wards or parolees, or a peace officer as defined in Section 830.5 of the Penal Code and employed by a local agency, the term injury as used in this division includes heart trouble, pneumonia, tuberculosis, and meningitis that develops or manifests itself during a period in which any peace officer covered under this section is in the service of the department or unit. The compensation that is awarded for that injury shall include full hospital, surgical, medical treatment, disability indemnity, and death benefits as provided by the provisions of this division.

The heart trouble, pneumonia, tuberculosis, and meningitis so developing or manifesting itself shall be presumed to arise out of and in the course of employment. This presumption is disputable and may be controverted by other evidence, but unless so controverted, the appeals board is bound to find in accordance with it. This presumption shall be extended to a member following termination of service for a period of three calendar months for each full year of requisite service, but not to exceed 60 months in any circumstance, commencing with the last date actually worked in the specified capacity.

(Amended by Stats. 2002, Ch. 664, Sec. 165. Effective January 1, 2003.)



3212.11

This section applies to both of the following: (a) active lifeguards employed by a city, county, city and county, district, or other public or municipal corporation or political subdivision, and (b) active state lifeguards employed by the Department of Parks and Recreation. The term injury, as used in this division, includes skin cancer that develops or manifests itself during the period of the lifeguard s employment. The compensation awarded for that injury shall include full hospital, surgical, and medical treatment, disability indemnity, and death benefits, as provided by the provisions of this division.

Skin cancer so developing or manifesting itself shall be presumed to arise out of and in the course of the employment. This presumption is disputable and may be controverted by other evidence, but unless so controverted, the appeals board shall find in accordance with it. This presumption shall be extended to a lifeguard following termination of service for a period of three calendar months for each full year of the requisite service, but not to exceed 60 months in any circumstance, commencing with the last date actually worked in the specified capacity.

Skin cancer so developing or manifesting itself in these cases shall not be attributed to any disease existing prior to that development or manifestation.

This section shall only apply to lifeguards employed for more than three consecutive months in a calendar year.

(Added by Stats. 2001, Ch. 846, Sec. 1. Effective January 1, 2002.)



3212.12

(a) This section applies to peace officers, as defined in subdivision (b) of Section 830.1 of the Penal Code, subdivisions (e), (f), and (g) of Section 830.2 of the Penal Code, and corpsmembers, as defined by Section 14302 of the Public Resources Code, and other employees at the California Conservation Corps classified as any of the following:

Title

Class

Backcounty Trails Camp Supervisor,

California Conservation Corps ........................

1030

Conservationist I, California

Conservation Corps ........................

1029

Conservationist II, California

Conservation Corps ........................

1003

Conservationist II, Nursery

California Conservation Corps ........................

7370

(b) The term injury, as used in this division, includes Lyme disease that develops or manifests itself during a period in which any person described in subdivision (a) is in the service of the department.

(c) The compensation that is awarded for Lyme disease shall include full hospital, surgical, medical treatment, disability indemnity, and death benefits, as provided by this division.

(d) Lyme disease so developing or manifesting itself in these cases shall be presumed to arise out of and in the course of the employment. This presumption is disputable and may be controverted by evidence that the Lyme disease is not reasonably linked to the work performance. Unless so controverted, the appeals board shall find in accordance with the presumption. This presumption shall be extended to a person described in subdivision (a) following termination of service for a period of three calendar months for each full year of the requisite service, but not to exceed 60 months in any circumstance, commencing with the last date actually worked in the specified capacity.

(Added by Stats. 2002, Ch. 876, Sec. 1. Effective January 1, 2003.)



3213

In the case of a member of the University of California Police Department who has graduated from an academy certified by the Commission on Peace Officer Standards and Training, when he and all members of the campus department of which he is a member have graduated from such an academy, and when any such member is employed upon a regular, full-time salary, the term injury as used in this division includes heart trouble and pneumonia which develops or manifests itself during a period while such member is in the service of such campus department of the University of California Police Department. The compensation which is awarded for such heart trouble or pneumonia shall include full hospital, surgical, medical treatment, disability indemnity, and death benefits as provided by the provisions of this division.

Such heart trouble or pneumonia so developing or manifesting itself shall be presumed to arise out of and in the course of the employment; provided, however, that the member of the University of California Police Department shall have served five years or more in such capacity before the presumption shall arise as to the compensability of heart trouble so developing or manifesting itself. This presumption is disputable and may be controverted by other evidence, but unless so controverted, the appeals board is bound to find in accordance with it. This presumption shall be extended to a member following termination of service for a period of three calendar months for each full year of the requisite service, but not to exceed 60 months in any circumstance, commencing with the last date actually worked in the specified capacity.

Such heart trouble or pneumonia so developing or manifesting itself in such cases shall in no case be attributed to any disease existing prior to such development or manifestation.

As used in this section:

(a) Members shall be limited to those employees of the University of California Police Department who are defined as peace officers in Section 830.2 of the Penal Code.

(b) Campus shall include any campus or other installation maintained under the jurisdiction of the Regents of the University of California.

(c) Campus department means all members of the University of California Police Department who are assigned and serve on a particular campus.

(Amended by Stats. 1976, Ch. 466.)



3213.2

(a) In the case of a member of a police department of a city, county, or city and county, or a member of the sheriff s office of a county, or a peace officer employed by the Department of the California Highway Patrol, or a peace officer employed by the University of California, who has been employed for at least five years as a peace officer on a regular, full-time salary and has been required to wear a duty belt as a condition of employment, the term injury, as used in this division, includes lower back impairments. The compensation that is awarded for lower back impairments shall include full hospital, surgical, medical treatment, disability indemnity, and death benefits as provided by the provisions of this division.

(b) The lower back impairment so developing or manifesting itself in the peace officer shall be presumed to arise out of and in the course of the employment. This presumption is disputable and may be controverted by other evidence, but unless so controverted, the appeals board is bound to find in accordance with it. This presumption shall be extended to a person following termination of service for a period of three calendar months for each full year of the requisite service, but not to exceed 60 months in any circumstance, commencing with the last date actually worked in the specified capacity.

(c) For purposes of this section, duty belt means a belt used for the purpose of holding a gun, handcuffs, baton, and other items related to law enforcement.

(Added by Stats. 2001, Ch. 834, Sec. 1. Effective January 1, 2002.)



3214

(a) The Department of Corrections and the Department of the Youth Authority shall, in conjunction with all recognized employee representative associations, develop policy and implement the workers compensation early intervention program by December 31, 1989, for all department employees who sustain an injury. The program shall include, but not be limited to, counseling by an authorized independent early intervention counselor and the services of an agreed medical panel to assist in timely decisions regarding compensability. Costs of services through early intervention shall be borne by the departments.

(b) It is the intent of the Legislature to reduce all costs associated with the delivery of workers compensation benefits, in balance with the need to ensure timely and adequate benefits to the injured worker. Toward this goal the workers compensation early intervention program was established in the Department of Corrections and the Department of the Youth Authority. The fundamental concept of the program is to settle disputes rather than to litigate them. This is a worthwhile concept in terms of cost control for the employer and timely receipt of benefits for the worker. To ascertain the effectiveness of the program is crucial in helping guide policy in this arena.

(Amended by Stats. 2001, Ch. 745, Sec. 157. Effective October 12, 2001.)



3215

Except as otherwise permitted by law, any person acting individually or through his or her employees or agents, who offers, delivers, receives, or accepts any rebate, refund, commission, preference, patronage, dividend, discount or other consideration, whether in the form of money or otherwise, as compensation or inducement for referring clients or patients to perform or obtain services or benefits pursuant to this division, is guilty of a crime.

(Added by Stats. 1991, Ch. 116, Sec. 26.)



3217

(a) Section 3215 shall not be construed to prevent the recommendation of professional employment where that recommendation is not prohibited by the Rules of Professional Conduct of the State Bar.

(b) Section 3215 shall not be construed to prohibit a public defender or assigned counsel from making known his or her availability as a criminal defense attorney to persons unable to afford legal counsel, whether or not those persons are in custody.

(c) Any person who commits an act that violates both Section 3215 and either Section 650 of the Business and Professions Code or Section 750 of the Insurance Code shall, upon conviction, have judgment and sentence imposed for only one violation for any act.

(d) Section 3215 shall not be construed to prohibit the payment or receipt of consideration or services that is lawful pursuant to Section 650 of the Business and Professions Code.

(e) Notwithstanding Sections 3215 and 3219, and Section 750 of the Insurance Code, nothing shall prevent an attorney at law or a law firm from providing any person or entity with legal advice, information, or legal services, including the providing of printed, copied, or written documents, either without charge or for an otherwise lawfully agreed upon attorney fee.

(f) Section 3215 shall not be construed to prohibit a workers compensation insurer from offering, and an employer from accepting, a workers compensation insurance policy with rates that reflect premium discounts based upon the employer securing coverage for occupational or nonoccupational illnesses or injuries from a health care service plan or disability insurer that is owned by, affiliated with, or has a contractual relationship with, the workers compensation insurer.

(Amended by Stats. 1995, Ch. 886, Sec. 4. Effective January 1, 1996.)



3218

A violation of Section 3215 is a public offense punishable upon a first conviction by incarceration in the county jail for not more than one year, or by incarceration in the state prison, or by a fine not exceeding ten thousand dollars ($10,000), or by both incarceration and fine. A second or subsequent conviction is punishable by incarceration in state prison.

(Added by Stats. 1991, Ch. 116, Sec. 28.)



3219

(a) (1) Except as otherwise permitted by law, any person acting individually or through his or her employees or agents, who offers or delivers any rebate, refund, commission, preference, patronage, dividend, discount, or other consideration to any adjuster of claims for compensation, as defined in Section 3207, as compensation, inducement, or reward for the referral or settlement of any claim, is guilty of a felony.

(2) Except as otherwise permitted by law, any adjuster of claims for compensation, as defined in Section 3207, who accepts or receives any rebate, refund, commission, preference, patronage, dividend, discount, or other consideration, as compensation, inducement, or reward for the referral or settlement of any claim, is guilty of a felony.

(b) Any contract for professional services secured by any medical clinic, laboratory, physician or other health care provider in this state in violation of Section 550 of the Penal Code, Section 1871.4 of the Insurance Code, Section 650 or 651 of the Business and Professions Code, or Section 3215 or subdivision (a) of Section 3219 of this code is void. In any action against any medical clinic, laboratory, physician, or other health care provider, or the owners or operators thereof, under Chapter 4 (commencing with Section 17000) or Chapter 5 (commencing with Section 17200) of Division 7 of the Business and Professions Code, any judgment shall include an order divesting the medical clinic, laboratory, physician, or other health care provider, and the owners and operators thereof, of any fees and other compensation received pursuant to any such void contract. Those fees and compensation shall be recoverable as additional civil penalties under Chapter 4 (commencing with Section 17000) or Chapter 5 (commencing with Section 17200) of Division 7 of the Business and Professions Code. The judgment may also include an order prohibiting the person from further participating in any manner in the entity in which that person directly or indirectly owned or operated for a time period that the court deems appropriate. For the purpose of this section, operated means participated in the management, direction, or control of the entity.

(c) Notwithstanding Section 17206 or any other provision of law, any fees recovered pursuant to subdivision (b) in an action involving professional services related to the provision of workers compensation shall be allocated as follows: if the action is brought by the Attorney General, one-half of the penalty collected shall be paid to the State General Fund, and one-half of the penalty collected shall be paid to the Workers Compensation Fraud Account in the Insurance Fund; if the action is brought by a district attorney, one-half of the penalty collected shall be paid to the treasurer of the county in which the judgment was entered, and one-half of the penalty collected shall be paid to the Workers Compensation Fraud Account in the Insurance Fund; if the action is brought by a city attorney or city prosecutor, one-half of the penalty collected shall be paid to the treasurer of the city in which the judgment was entered, and one-half of the penalty collected shall be paid to the Workers Compensation Fraud Account in the Insurance Fund. Moneys deposited into the Workers Compensation Fraud Account pursuant to this subdivision shall be used in the investigation and prosecution of workers compensation fraud, as appropriated by the Legislature.

(Added by Stats. 1993, Ch. 120, Sec. 4. Effective July 16, 1993.)






CHAPTER 2. Employers, Employees, and Dependents

ARTICLE 1. Employers

3300

As used in this division, employer means:

(a) The State and every State agency.

(b) Each county, city, district, and all public and quasi public corporations and public agencies therein.

(c) Every person including any public service corporation, which has any natural person in service.

(d) The legal representative of any deceased employer.

(Enacted by Stats. 1937, Ch. 90.)



3301

As used in this division, employer excludes the following:

(a) Any person while acting solely as the sponsor of a bowling team.

(b) Any private, nonprofit organization while acting solely as the sponsor of a person who, as a condition of sentencing by a superior or municipal court, is performing services for the organization.

The exclusions of this section do not exclude any person or organization from the application of this division which is otherwise an employer for the purposes of this division.

(Amended by Stats. 1981, Ch. 21, Sec. 7. Effective April 18, 1981.)



3302

(a) (1) When a licensed contractor enters an agreement with a temporary employment agency, employment referral service, labor contractor, or other similar entity for the entity to supply the contractor with an individual to perform acts or contracts for which the contractor s license is required under Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code and the licensed contractor is responsible for supervising the employee s work, the temporary employment agency, employment referral service, labor contractor, or other similar entity shall pay workers compensation premiums based on the contractor s experience modification rating.

(2) The temporary employment agency, employment referral service, labor contractor, or other similar entity described in paragraph (1) shall report to the insurer both of the following:

(A) Its payroll on a monthly basis in sufficient detail to allow the insurer to determine the number of workers provided and the wages paid to these workers during the period the workers were supplied to the licensed contractor.

(B) The licensed contractor s name, address, and experience modification factor as reported by the licensed contractor.

(C) The workers compensation classifications associated with the payroll reported pursuant to subparagraph (A). Classifications shall be assigned in accordance with the rules set forth in the California Workers Compensation Uniform Statistical Reporting Plan published by the Workers Compensation Insurance Rating Bureau.

(b) The temporary employment agency, employment referral service, labor contractor, or other similar entity supplying the individual under the conditions specified in subdivision (a) shall be solely responsible for the individual s workers compensation, as specified in subdivision (a).

(c) Nothing in this section is intended to change existing law in effect on December 31, 2002, as it relates to the sole remedy provisions of this division and the special employer provisions of Section 11663 of the Insurance Code.

(d) A licensed contractor that is using a temporary worker supplied pursuant to subdivision (a) shall notify the temporary employment agency, employment referral service, labor contractor, or other similar entity that supplied that temporary worker when either of the following occurs:

(1) The temporary worker is being used on a public works project.

(2) The contractor reassigns a temporary worker to a position other than the classification to which the worker was originally assigned.

(e) A temporary employment agency, employment referral service, labor contractor, or other similar entity may pass through to a licensed contractor any additional costs incurred as a result of this section.

(Added by Stats. 2002, Ch. 1098, Sec. 1. Effective January 1, 2003.)






ARTICLE 2. Employees

3350

Unless the context otherwise requires, the definitions set forth in this article shall govern the construction and meaning of the terms and phrases used in this division.

(Enacted by Stats. 1937, Ch. 90.)



3351

Employee means every person in the service of an employer under any appointment or contract of hire or apprenticeship, express or implied, oral or written, whether lawfully or unlawfully employed, and includes:

(a) Aliens and minors.

(b) All elected and appointed paid public officers.

(c) All officers and members of boards of directors of quasi-public or private corporations while rendering actual service for the corporations for pay; provided that, where the officers and directors of the private corporation are the sole shareholders thereof, the corporation and the officers and directors shall come under the compensation provisions of this division only by election as provided in subdivision (a) of Section 4151.

(d) Except as provided in subdivision (h) of Section 3352, any person employed by the owner or occupant of a residential dwelling whose duties are incidental to the ownership, maintenance, or use of the dwelling, including the care and supervision of children, or whose duties are personal and not in the course of the trade, business, profession, or occupation of the owner or occupant.

(e) All persons incarcerated in a state penal or correctional institution while engaged in assigned work or employment as defined in paragraph (1) of subdivision (a) of Section 10021 of Title 8 of the California Code of Regulations, or engaged in work performed under contract.

(f) All working members of a partnership or limited liability company receiving wages irrespective of profits from the partnership or limited liability company; provided that where the working members of the partnership or limited liability company are general partners or managers, the partnership or limited liability company and the partners or managers shall come under the compensation provisions of this division only by election as provided in subdivision (a) of Section 4151. If a private corporation is a general partner or manager, working members of a partnership or limited liability company shall include the corporation and the officers and directors of the corporation, provided that the officers and directors are the sole shareholders of the corporation. If a limited liability company is a partner or member, working members of the partnership or limited liability company shall include the managers of the limited liability company.

(g) For the purposes of subdivisions (c) and (f), the persons holding the power to revoke a trust as to shares of a private corporation or as to general partnership or limited liability company interests held in the trust, shall be deemed to be the shareholders of the private corporation, or the general partners of the partnership, or the managers of the limited liability company.

(Amended by Stats. 1996, Ch. 57, Sec. 26. Effective June 6, 1996.)



3351.5

Employee includes:

(a) Any person whose employment training is arranged by the State Department of Rehabilitation with any employer. Such person shall be deemed an employee of such employer for workers compensation purposes; provided that, the department shall bear the full amount of any additional workers compensation insurance premium expense incurred by the employer due to the provisions of this section.

(b) Any person defined in subdivision (d) of Section 3351 who performs domestic service comprising in-home supportive services under Article 7 (commencing with Section 12300), Chapter 3, Part 3, Division 9 of the Welfare and Institutions Code. For purposes of Section 3352, such person shall be deemed an employee of the recipient of such services for workers compensation purposes if the state or county makes or provides for direct payment to such person or to the recipient of in-home supportive services for the purchase of services, subject to the provisions of Section 12302.2 of the Welfare and Institutions Code.

(c) Any person while engaged by contract for the creation of a specially ordered or commissioned work of authorship in which the parties expressly agree in a written instrument signed by them that the work shall be considered a work made for hire, as defined in Section 101 of Title 17 of the United States Code, and the ordering or commissioning party obtains ownership of all the rights comprised in the copyright in the work.

(Amended by Stats. 1982, Ch. 1332, Sec. 1.)



3352

Employee excludes the following:

(a) Any person defined in subdivision (d) of Section 3351 who is employed by his or her parent, spouse, or child.

(b) Any person performing services in return for aid or sustenance only, received from any religious, charitable, or relief organization.

(c) Any person holding an appointment as deputy clerk or deputy sheriff appointed for his or her own convenience, and who receives no compensation from the county or municipal corporation or from the citizens thereof for his or her services as the deputy. This exclusion is operative only as to employment by the county or municipal corporation and does not deprive any person so deputized from recourse against a private person employing him or her for injury occurring in the course of and arising out of the employment.

(d) Any person performing voluntary services at or for a recreational camp, hut, or lodge operated by a nonprofit organization, exempt from federal income tax under Section 101(6) of the Internal Revenue Code, of which he or she or a member of his or her family is a member and who receives no compensation for those services other than meals, lodging, or transportation.

(e) Any person performing voluntary service as a ski patrolman who receives no compensation for those services other than meals or lodging or the use of ski tow or ski lift facilities.

(f) Any person employed by a ski lift operator to work at a snow ski area who is relieved of and not performing any prescribed duties, while participating in recreational activities on his or her own initiative.

(g) Any person, other than a regular employee, participating in sports or athletics who receives no compensation for the participation other than the use of athletic equipment, uniforms, transportation, travel, meals, lodgings, or other expenses incidental thereto.

(h) Any person defined in subdivision (d) of Section 3351 who was employed by the employer to be held liable for less than 52 hours during the 90 calendar days immediately preceding the date of the injury for injuries, as defined in Section 5411, or during the 90 calendar days immediately preceding the date of the last employment in an occupation exposing the employee to the hazards of the disease or injury for injuries, as defined in Section 5412, or who earned less than one hundred dollars ($100) in wages from the employer during the 90 calendar days immediately preceding the date of the injury for injuries, as defined in Section 5411, or during the 90 calendar days immediately preceding the date of the last employment in an occupation exposing the employee to the hazards of the disease or injury for injuries, as defined in Section 5412.

(i) Any person performing voluntary service for a public agency or a private, nonprofit organization who receives no remuneration for the services other than meals, transportation, lodging, or reimbursement for incidental expenses.

(j) Any person, other than a regular employee, performing officiating services relating to amateur sporting events sponsored by any public agency or private, nonprofit organization, who receives no remuneration for these services other than a stipend for each day of service no greater than the amount established by the Department of Human Resources as a per diem expense for employees or officers of the state. The stipend shall be presumed to cover incidental expenses involved in officiating, including, but not limited to, meals, transportation, lodging, rule books and courses, uniforms, and appropriate equipment.

(k) Any student participating as an athlete in amateur sporting events sponsored by any public agency, public or private nonprofit college, university or school, who receives no remuneration for the participation other than the use of athletic equipment, uniforms, transportation, travel, meals, lodgings, scholarships, grants-in-aid, or other expenses incidental thereto.

(l) Any law enforcement officer who is regularly employed by a local or state law enforcement agency in an adjoining state and who is deputized to work under the supervision of a California peace officer pursuant to paragraph (4) of subdivision (a) of Section 832.6 of the Penal Code.

(m) Any law enforcement officer who is regularly employed by the Oregon State Police, the Nevada Department of Motor Vehicles and Public Safety, or the Arizona Department of Public Safety and who is acting as a peace officer in this state pursuant to subdivision (a) of Section 830.32 of the Penal Code.

(n) Any person, other than a regular employee, performing services as a sports official for an entity sponsoring an intercollegiate or interscholastic sports event, or any person performing services as a sports official for a public agency, public entity, or a private nonprofit organization, which public agency, public entity, or private nonprofit organization sponsors an amateur sports event. For purposes of this subdivision, sports official includes an umpire, referee, judge, scorekeeper, timekeeper, or other person who is a neutral participant in a sports event.

(o) Any person who is an owner-builder, as defined in subdivision (a) of Section 50692 of the Health and Safety Code, who is participating in a mutual self-help housing program, as defined in Section 50087 of the Health and Safety Code, sponsored by a nonprofit corporation.

(Amended by Stats. 2012, Ch. 665, Sec. 178. Effective January 1, 2013.)



3352.94

Employee excludes a disaster service worker while performing services as a disaster service worker except as provided in Chapter 10 of this part. Employee excludes any unregistered person performing like services as a disaster service worker without pay or other consideration, except as provided by Section 3211.92 of this code.

(Amended by Stats. 1951, Ch. 1440.)



3353

Independent contractor means any person who renders service for a specified recompense for a specified result, under the control of his principal as to the result of his work only and not as to the means by which such result is accomplished.

(Enacted by Stats. 1937, Ch. 90.)



3354

Employers of employees defined by subdivision (d) of Section 3351 shall not be subject to the provisions of Sections 3710, 3710.1, 3710.2, 3711, 3712, and 3722, or any other penalty provided by law, for failure to secure the payment of compensation for such employees.

This section shall not apply to employers of employees specified in subdivision (b) of Section 3715, with respect to such employees.

(Repealed and added by Stats. 1977, Ch. 17.)



3355

As used in subdivision (d) of Section 3351, the term course of trade, business, profession, or occupation includes all services tending toward the preservation, maintenance, or operation of the business, business premises, or business property of the employer.

(Added by Stats. 1977, Ch. 17.)



3356

As used in subdivision (d) of Section 3351 and in Section 3355, the term trade, business, profession, or occupation includes any undertaking actually engaged in by the employer with some degree of regularity, irrespective of the trade name, articles of incorporation, or principal business of the employer.

(Added by Stats. 1977, Ch. 17.)



3357

Any person rendering service for another, other than as an independent contractor, or unless expressly excluded herein, is presumed to be an employee.

(Enacted by Stats. 1937, Ch. 90.)



3358

Watchmen for nonindustrial establishments, paid by subscription by several persons, are not employees under this division. In other cases where watchmen, paid by subscription by several persons, have at the time of the injury sustained by them taken out and maintained in force insurance upon themselves as self-employing persons, conferring benefits equal to those conferred by this division, the employer is not liable under this division.

(Enacted by Stats. 1937, Ch. 90.)



3360

Workmen associating themselves under a partnership agreement, the principal purpose of which is the performance of the labor on a particular piece of work are employees of the person having such work executed. In respect to injuries which occur while such workmen maintain in force insurance in an insurer, insuring to themselves and all persons employed by them benefits identical with those conferred by this division the person for whom such work is to be done is not liable as an employer under this division.

(Enacted by Stats. 1937, Ch. 90.)



3361

Each member registered as an active firefighting member of any regularly organized volunteer fire department, having official recognition, and full or partial support of the government of the county, city, town, or district in which the volunteer fire department is located, is an employee of that county, city, town, or district for the purposes of this division, and is entitled to receive compensation from the county, city, town or district in accordance with the provisions thereof.

(Amended by Stats. 1984, Ch. 114, Sec. 3.)



3361.5

Notwithstanding Section 3351, a volunteer, unsalaried person authorized by the governing board of a recreation and park district to perform volunteer services for the district shall, upon the adoption of a resolution of the governing board of the district so declaring, be deemed an employee of the district for the purposes of this division and shall be entitled to the workers compensation benefits provided by this division for any injury sustained by him or her while engaged in the performance of any service under the direction and control of the governing board of the recreation and park district.

(Amended by Stats. 1982, Ch. 454, Sec. 134.)



3362

Each male or female member registered as an active policeman or policewoman of any regularly organized police department having official recognition and full or partial support of the government of the county, city, town or district in which such police department is located, shall, upon the adoption of a resolution by the governing body of the county, city, town or district so declaring, be deemed an employee of such county, city, town or district for the purpose of this division and shall be entitled to receive compensation from such county, city, town or district in accordance with the provisions thereof.

(Added by Stats. 1959, Ch. 1650.)



3362.5

Whenever any qualified person is deputized or appointed by the proper authority as a reserve or auxiliary sheriff or city police officer, a deputy sheriff, or a reserve police officer of a regional park district or a transit district, and is assigned specific police functions by that authority, the person is an employee of the county, city, city and county, town, or district for the purposes of this division while performing duties as a peace officer if the person is not performing services as a disaster service worker for purposes of Chapter 10 (commencing with Section 4351).

(Added by Stats. 1989, Ch. 892, Sec. 25.5.)



3363

Each member registered with the Department of Fish and Game as an active member of the reserve fish and game warden program of the department is an employee of the department for the purposes of this division, and is entitled to receive compensation from the department in accordance with the provisions thereof.

(Added by Stats. 1961, Ch. 1394.)



3363.5

(a) Notwithstanding Sections 3351, 3352, and 3357, a person who performs voluntary service without pay for a public agency, as designated and authorized by the governing body of the agency or its designee, shall, upon adoption of a resolution by the governing body of the agency so declaring, be deemed to be an employee of the agency for purposes of this division while performing such service.

(b) For purposes of this section, voluntary service without pay shall include services performed by any person, who receives no remuneration other than meals, transportation, lodging, or reimbursement for incidental expenses.

(Amended by Stats. 1979, Ch. 76.)



3363.6

(a) Notwithstanding Sections 3351, 3352, and 3357, a person who performs voluntary service without pay for a private, nonprofit organization, as designated and authorized by the board of directors of the organization, shall, when the board of directors of the organization, in its sole discretion, so declares in writing and prior to the injury, be deemed an employee of the organization for purposes of this division while performing such service.

(b) For purposes of this section, voluntary service without pay shall include the performance of services by a parent, without remuneration in cash, when rendered to a cooperative parent participation nursery school if such service is required as a condition of participation in the organization.

(c) For purposes of this section, voluntary service without pay shall include the performance of services by a person who receives no remuneration other than meals, transportation, lodging, or reimbursement for incidental expenses.

(Amended by Stats. 1979, Ch. 76.)



3364

Notwithstanding subdivision (c) of Section 3352, a volunteer, unsalaried member of a sheriff s reserve in any county who is not deemed an employee of the county under Section 3362.5, shall, upon the adoption of a resolution of the board of supervisors declaring that the member is deemed an employee of the county for the purposes of this division, be entitled to the workers compensation benefits provided by this division for any injury sustained by him or her while engaged in the performance of any active law enforcement service under the direction and control of the sheriff.

(Amended by Stats. 2006, Ch. 538, Sec. 488. Effective January 1, 2007.)



3364.5

Notwithstanding Section 3351 of the Labor Code, a volunteer, unsalaried person authorized by the governing board of a school district or the county superintendent of schools to perform volunteer services for the school district or the county superintendent shall, upon the adoption of a resolution of the governing board of the school district or the county board of education so declaring, be deemed an employee of the district or the county superintendent for the purposes of this division and shall be entitled to the workmen s compensation benefits provided by this division for any injury sustained by him while engaged in the performance of any service under the direction and control of the governing board of the school district or the county superintendent.

(Amended by Stats. 1968, Ch. 1146.)



3364.55

A ward of the juvenile court engaged in rehabilitative work without pay, under an assignment by order of the juvenile court to a work project on public property within the jurisdiction of any governmental entity, including the federal government, shall, upon the adoption of a resolution of the board of supervisors declaring that such ward is deemed an employee of the county for purposes of this division, be entitled to the workers compensation benefits provided by this division for injury sustained while in the performance of such assigned work project, provided:

(a) That such ward shall not be entitled to any temporary disability indemnity benefits.

(b) That in determining permanent disability benefits, average weekly earnings shall be taken at the minimum provided therefor in Section 4453.

(Amended by Stats. 1976, Ch. 1347.)



3364.6

Notwithstanding Sections 3351 and 3352, juvenile traffic offenders pursuant to Section 564 of the Welfare and Institutions Code, or juvenile probationers pursuant to subdivision (a) of Section 725 of the Welfare and Institutions Code, engaged in rehabilitative work without pay, under an assignment by order of the juvenile court to a work project on public property within the jurisdiction of any governmental entity, including the federal government, shall, upon the adoption of a resolution of the board of supervisors declaring that such traffic offenders or probationers, or both such groups, shall be deemed employees of the county for purposes of this division, be entitled to the workers compensation benefits provided by this division for injury sustained while in the performance of such assigned work project, provided:

(a) That such traffic offender or probationer shall not be entitled to any temporary disability indemnity benefits.

(b) That in determining permanent disability benefits, average weekly earnings shall be taken at the minimum provided therefor in Section 4453.

(Added by Stats. 1976, Ch. 428.)



3364.7

Notwithstanding Sections 3351 and 3352, a ward of the juvenile court committed to a regional youth educational facility pursuant to Article 24.5 (commencing with Section 894), engaged in rehabilitative work without pay on public property within the jurisdiction of any governmental entity, including the federal government, shall, upon the adoption of a resolution of the board of supervisors declaring that such wards shall be deemed employees of the county for purposes of this division, be entitled to the workers compensation benefits provided by this division for injury sustained while in the performance of such public work project, provided:

(a) That the ward shall not be entitled to any disability indemnity benefits.

(b) That in determining permanent disability benefits, average weekly earnings shall be taken at the minimum provided therefor in Section 4453.

(Added by Stats. 1984, Ch. 1455, Sec. 4. Effective September 26, 1984.)



3365

For the purposes of this division:

(a) Except as provided in subdivisions (b) and (c), each person engaged in suppressing a fire pursuant to Section 4153 or 4436 of the Public Resources Code, and each person (other than an independent contractor or an employee of an independent contractor) engaged in suppressing a fire at the request of a public officer or employee charged with the duty of preventing or suppressing fires, is deemed, except when the entity is the United States or an agency thereof, to be an employee of the public entity that he is serving or assisting in the suppression of the fire, and is entitled to receive compensation from such public entity in accordance with the provisions of this division. When the entity being served is the United States or an agency thereof, the State Department of Corrections shall be deemed the employer and the cost of workers compensation may be considered in fixing the reimbursement paid by the United States for the service of prisoners. A person is engaged in suppressing a fire only during the period he (1) is actually fighting the fire, (2) is being transported to or from the fire, or (3) is engaged in training exercises for fire suppression.

(b) A member of the armed forces of the United States while serving under military command in suppressing a fire is not an employee of a public entity.

(c) Neither a person who contracts to furnish aircraft with pilots to a public entity for fire prevention or suppression service, nor his employees, shall be deemed to be employees of the public entity; but a person who contracts to furnish aircraft to a public entity for fire prevention or suppression service and to pilot the aircraft himself shall be deemed to be an employee of the public entity.

(Amended by Stats. 1976, Ch. 1347.)



3366

(a) For the purposes of this division, each person engaged in the performance of active law enforcement service as part of the posse comitatus or power of the county, and each person (other than an independent contractor or an employee of an independent contractor) engaged in assisting any peace officer in active law enforcement service at the request of such peace officer, is deemed to be an employee of the public entity that he or she is serving or assisting in the enforcement of the law, and is entitled to receive compensation from the public entity in accordance with the provisions of this division.

(b) Nothing in this section shall be construed to provide workers compensation benefits to a person who is any of the following:

(1) A law enforcement officer who is regularly employed by a local or state law enforcement agency in an adjoining state and who is deputized to work under the supervision of a California peace officer pursuant to paragraph (4) of subdivision (a) of Section 832.6 of the Penal Code.

(2) A law enforcement officer who is regularly employed by the Oregon State Police, the Nevada Department of Motor Vehicles and Public Safety, or the Arizona Department of Public Safety and who is acting as a peace officer in this state pursuant to subdivision (a) of Section 830.32 of the Penal Code.

(Amended by Stats. 1989, Ch. 594, Sec. 3.)



3367

(a) For purposes of this division any person voluntarily rendering technical assistance to a public entity to prevent a fire, explosion, or other hazardous occurrence, at the request of a duly authorized fire or law enforcement officer of that public entity is deemed an employee of the public entity to whom the technical assistance was rendered, and is entitled to receive compensation benefits in accordance with the provisions of this division. Rendering technical assistance shall include the time that person is traveling to, or returning from, the location of the potentially hazardous condition for which he or she has been requested to volunteer his or her assistance.

(b) Nothing in this section shall be construed to provide workers compensation benefits to a person who is any of the following:

(1) A law enforcement officer who is regularly employed by a local or state law enforcement agency in an adjoining state and who is deputized to work under the supervision of a California peace officer pursuant to paragraph (4) of subdivision (a) of Section 832.6 of the Penal Code.

(2) A law enforcement officer who is regularly employed by the Oregon State Police, the Nevada Department of Motor Vehicles and Public Safety, or the Arizona Department of Public Safety and who is acting as a peace officer in this state pursuant to subdivision (a) of Section 830.32 of the Penal Code.

(Amended by Stats. 1989, Ch. 594, Sec. 4.)



3368

Notwithstanding any provision of this code or the Education Code to the contrary, the school district, county superintendent of schools, or any school administered by the State Department of Education under whose supervision work experience education, cooperative vocational education, or community classrooms, as defined by regulations adopted by the Superintendent of Public Instruction, or student apprenticeship programs registered by the Division of Apprenticeship Standards for registered student apprentices, are provided, shall be considered the employer under Division 4 (commencing with Section 3200) of persons receiving this training unless the persons during the training are being paid a cash wage or salary by a private employer. However, in the case of students being paid a cash wage or salary by a private employer in supervised work experience education or cooperative vocational education, or in the case of registered student apprentices, the school district, county superintendent of schools, or any school administered by the State Department of Education may elect to provide workers compensation coverage, unless the person or firm under whom the persons are receiving work experience or occupational training elects to provide workers compensation coverage. If the school district or other educational agency elects to provide workers compensation coverage for students being paid a cash wage or salary by a private employer in supervised work experience education or cooperative vocational education, it may only be for a transitional period not to exceed three months. A registered student apprentice is a registered apprentice who is (1) at least 16 years of age, (2) a full-time high school student in the 10th, 11th, or 12th grade, and (3) in an apprenticeship program for registered student apprentices registered with the Division of Apprenticeship Standards. An apprentice, while attending related and supplemental instruction classes, shall be considered to be in the employ of the apprentice s employer and not subject to this section, unless the apprentice is unemployed. Whenever this work experience education, cooperative vocational education, community classroom education, or student apprenticeship program registered by the Division of Apprenticeship Standards for registered student apprentices, is under the supervision of a regional occupational center or program operated by two or more school districts pursuant to Section 52301 of the Education Code, the district of residence of the persons receiving the training shall be deemed the employer for the purposes of this section.

(Amended by Stats. 1998, Ch. 541, Sec. 1. Effective January 1, 1999.)



3369

The inclusion of any person or groups of persons within the coverage of this division shall not cause any such person or group of persons to be within the coverage of any other statute unless any other such statute expressly so provides.

(Added by Stats. 1974, Ch. 966.)



3370

(a) Each inmate of a state penal or correctional institution shall be entitled to the workers compensation benefits provided by this division for injury arising out of and in the course of assigned employment and for the death of the inmate if the injury proximately causes death, subject to all of the following conditions:

(1) The inmate was not injured as the result of an assault in which the inmate was the initial aggressor, or as the result of the intentional act of the inmate injuring himself or herself.

(2) The inmate shall not be entitled to any temporary disability indemnity benefits while incarcerated in a state prison.

(3) No benefits shall be paid to an inmate while he or she is incarcerated. The period of benefit payment shall instead commence upon release from incarceration. If an inmate who has been released from incarceration, and has been receiving benefits under this section, is reincarcerated in a city or county jail, or state penal or correctional institution, the benefits shall cease immediately upon the inmate s reincarceration and shall not be paid for the duration of the reincarceration.

(4) This section shall not be construed to provide for the payment to an inmate, upon release from incarceration, of temporary disability benefits which were not paid due to the prohibition of paragraph (2).

(5) In determining temporary and permanent disability indemnity benefits for the inmate, the average weekly earnings shall be taken at not more than the minimum amount set forth in Section 4453.

(6) Where a dispute exists respecting an inmate s rights to the workers compensation benefits provided herein, the inmate may file an application with the appeals board to resolve the dispute. The application may be filed at any time during the inmate s incarceration.

(7) After release or discharge from a correctional institution, the former inmate shall have one year in which to file an original application with the appeals board, unless the time of injury is such that it would allow more time under Section 5804 of the Labor Code.

(8) The percentage of disability to total disability shall be determined as for the occupation of a laborer of like age by applying the schedule for the determination of the percentages of permanent disabilities prepared and adopted by the administrative director.

(9) This division shall be the exclusive remedy against the state for injuries occurring while engaged in assigned work or work under contract. Nothing in this division shall affect any right or remedy of an injured inmate for injuries not compensated by this division.

(b) The Department of Corrections shall present to each inmate of a state penal or correctional institution, prior to his or her first assignment to work at the institution, a printed statement of his or her rights under this division, and a description of procedures to be followed in filing for benefits under this section. The statement shall be approved by the administrative director and be posted in a conspicuous place at each place where an inmate works.

(c) Notwithstanding any other provision of this division, the Department of Corrections shall have medical control over treatment provided an injured inmate while incarcerated in a state prison, except, that in serious cases, the inmate is entitled, upon request, to the services of a consulting physician.

(d) Paragraphs (2), (3), and (4) of subdivision (a) shall also be applicable to an inmate of a state penal or correctional institution who would otherwise be entitled to receive workers compensation benefits based on an injury sustained prior to his or her incarceration. However, temporary and permanent disability benefits which, except for this subdivision, would otherwise be payable to an inmate during incarceration based on an injury sustained prior to incarceration shall be paid to the dependents of the inmate. If the inmate has no dependents, the temporary disability benefits which, except for this subdivision, would otherwise be payable during the inmate s incarceration shall be paid to the State Treasury to the credit of the Uninsured Employers Fund, and the permanent disability benefits which would otherwise be payable during the inmate s incarceration shall be held in trust for the inmate by the Department of Corrections during the period of incarceration.

For purposes of this subdivision, dependents means the inmate s spouse or children, including an inmate s former spouse due to divorce and the inmate s children from that marriage.

(e) Notwithstanding any other provision of this division, an employee who is an inmate, as defined in subdivision (e) of Section 3351 who is eligible for vocational rehabilitation services as defined in Section 4635 shall only be eligible for direct placement services.

(Amended by Stats. 1994, Ch. 497, Sec. 3. Effective January 1, 1995.)



3371

If the issues are complex or if the inmate applicant requests, the Department of Corrections shall furnish a list of qualified workers compensation attorneys to permit the inmate applicant to choose an attorney to represent him or her before the appeals board.

(Repealed and added by Stats. 1994, Ch. 497, Sec. 5. Effective January 1, 1995.)






ARTICLE 3. Dependents

3501

(a) A child under the age of 18 years, or a child of any age found by any trier of fact, whether contractual, administrative, regulatory, or judicial, to be physically or mentally incapacitated from earning, shall be conclusively presumed to be wholly dependent for support upon a deceased employee-parent with whom that child is living at the time of injury resulting in death of the parent or for whose maintenance the parent was legally liable at the time of injury resulting in death of the parent.

(b) A spouse to whom a deceased employee is married at the time of death shall be conclusively presumed to be wholly dependent for support upon the deceased employee if the surviving spouse earned thirty thousand dollars ($30,000) or less in the twelve months immediately preceding the death.

(Amended by Stats. 2013, Ch. 786, Sec. 1. Effective January 1, 2014.)



3502

In all other cases, questions of entire or partial dependency and questions as to who are dependents and the extent of their dependency shall be determined in accordance with the facts as they exist at the time of the injury of the employee.

(Enacted by Stats. 1937, Ch. 90.)



3503

No person is a dependent of any deceased employee unless in good faith a member of the family or household of the employee, or unless the person bears to the employee the relation of husband or wife, child, posthumous child, adopted child or stepchild, grandchild, father or mother, father-in-law or mother-in-law, grandfather or grandmother, brother or sister, uncle or aunt, brother-in-law or sister-in-law, nephew or niece.

(Amended by Stats. 1979, Ch. 749.)






ARTICLE 4. Employee Notice

3550

(a) Every employer subject to the compensation provisions of this division shall post and keep posted in a conspicuous location frequented by employees, and where the notice may be easily read by employees during the hours of the workday, a notice that states the name of the current compensation insurance carrier of the employer, or when such is the fact, that the employer is self-insured, and who is responsible for claims adjustment.

(b) Failure to keep any notice required by this section conspicuously posted shall constitute a misdemeanor, and shall be prima facie evidence of noninsurance.

(c) This section shall not apply with respect to the employment of employees as defined in subdivision (d) of Section 3351.

(d) The form and content of the notice required by this section shall be prescribed by the administrative director, after consultation with the Commission on Health and Safety and Workers Compensation, and shall advise employees that all injuries should be reported to their employer. The notice shall be easily understandable. It shall be posted in both English and Spanish where there are Spanish-speaking employees. The notice shall include the following information:

(1) How to get emergency medical treatment, if needed.

(2) The kinds of events, injuries, and illnesses covered by workers compensation.

(3) The injured employee s right to receive medical care.

(4) The rights of the employee to select and change the treating physician pursuant to the provisions of Section 4600.

(5) The rights of the employee to receive temporary disability indemnity, permanent disability indemnity, supplemental job displacement, and death benefits, as appropriate.

(6) To whom injuries should be reported.

(7) The existence of time limits for the employer to be notified of an occupational injury.

(8) The protections against discrimination provided pursuant to Section 132a.

(9) The Internet Web site address and contact information that employees may use to obtain further information about the workers compensation claims process and an injured employee s rights and obligations, including the location and telephone number of the nearest information and assistance officer.

(e) Failure of an employer to provide the notice required by this section shall automatically permit the employee to be treated by his or her personal physician with respect to an injury occurring during that failure.

(f) The form and content of the notice required to be posted by this section shall be made available to self-insured employers and insurers by the administrative director. Insurers shall provide this notice to each of their policyholders, with advice concerning the requirements of this section and the penalties for a failure to post this notice.

(Amended by Stats. 2011, Ch. 544, Sec. 2. Effective January 1, 2012.)



3551

(a) Every employer subject to the compensation provisions of this code, except employers of employees defined in subdivision (d) of Section 3351, shall give every new employee, either at the time the employee is hired or by the end of the first pay period, written notice of the information contained in Section 3550. The content of the notice required by this section shall be prescribed by the administrative director after consultation with the Commission on Health and Safety and Workers Compensation.

(b) The notice required by this section shall be easily understandable and available in both English and Spanish. In addition to the information contained in Section 3550, the content of the notice required by this section shall include:

(1) Generally, how to obtain appropriate medical care for a job injury.

(2) The role and function of the primary treating physician.

(3) A form that the employee may use as an optional method for notifying the employer of the name of the employee s personal physician, as defined by Section 4600, or personal chiropractor, as defined by Section 4601.

(c) The content of the notice required by this section shall be made available to employers and insurers by the administrative director. Insurers shall provide this notice to each of their policyholders, with advice concerning the requirements of this section and the penalties for a failure to provide this notice to all employees.

(Amended by Stats. 2002, Ch. 6, Sec. 45. Effective January 1, 2003.)



3553

Every employer subject to the compensation provisions of this code shall give any employee who is a victim of a crime that occurred at the employee s place of employment written notice that the employee is eligible for workers compensation for injuries, including psychiatric injuries, that may have resulted from the place of employment crime. The employer shall provide this notice, either personally or by first-class mail, within one working day of the place of employment crime, or within one working day of the date the employer reasonably should have known of the crime.

(Added by Stats. 1997, Ch. 527, Sec. 3. Effective January 1, 1998.)









CHAPTER 3. Conditions of Compensation Liability

3600

(a) Liability for the compensation provided by this division, in lieu of any other liability whatsoever to any person except as otherwise specifically provided in Sections 3602, 3706, and 4558, shall, without regard to negligence, exist against an employer for any injury sustained by his or her employees arising out of and in the course of the employment and for the death of any employee if the injury proximately causes death, in those cases where the following conditions of compensation concur:

(1) Where, at the time of the injury, both the employer and the employee are subject to the compensation provisions of this division.

(2) Where, at the time of the injury, the employee is performing service growing out of and incidental to his or her employment and is acting within the course of his or her employment.

(3) Where the injury is proximately caused by the employment, either with or without negligence.

(4) Where the injury is not caused by the intoxication, by alcohol or the unlawful use of a controlled substance, of the injured employee. As used in this paragraph, controlled substance shall have the same meaning as prescribed in Section 11007 of the Health and Safety Code.

(5) Where the injury is not intentionally self-inflicted.

(6) Where the employee has not willfully and deliberately caused his or her own death.

(7) Where the injury does not arise out of an altercation in which the injured employee is the initial physical aggressor.

(8) Where the injury is not caused by the commission of a felony, or a crime which is punishable as specified in subdivision (b) of Section 17 of the Penal Code, by the injured employee, for which he or she has been convicted.

(9) Where the injury does not arise out of voluntary participation in any off-duty recreational, social, or athletic activity not constituting part of the employee s work-related duties, except where these activities are a reasonable expectancy of, or are expressly or impliedly required by, the employment. The administrative director shall promulgate reasonable rules and regulations requiring employers to post and keep posted in a conspicuous place or places a notice advising employees of the provisions of this subdivision. Failure of the employer to post the notice shall not constitute an expression of intent to waive the provisions of this subdivision.

(10) Except for psychiatric injuries governed by subdivision (e) of Section 3208.3, where the claim for compensation is filed after notice of termination or layoff, including voluntary layoff, and the claim is for an injury occurring prior to the time of notice of termination or layoff, no compensation shall be paid unless the employee demonstrates by a preponderance of the evidence that one or more of the following conditions apply:

(A) The employer has notice of the injury, as provided under Chapter 2 (commencing with Section 5400), prior to the notice of termination or layoff.

(B) The employee s medical records, existing prior to the notice of termination or layoff, contain evidence of the injury.

(C) The date of injury, as specified in Section 5411, is subsequent to the date of the notice of termination or layoff, but prior to the effective date of the termination or layoff.

(D) The date of injury, as specified in Section 5412, is subsequent to the date of the notice of termination or layoff.

For purposes of this paragraph, an employee provided notice pursuant to Sections 44948.5, 44949, 44951, 44955, 72411, 87740, and 87743 of the Education Code shall be considered to have been provided a notice of termination or layoff only upon a district s final decision not to reemploy that person.

A notice of termination or layoff that is not followed within 60 days by that termination or layoff shall not be subject to the provisions of this paragraph, and this paragraph shall not apply until receipt of a later notice of termination or layoff. The issuance of frequent notices of termination or layoff to an employee shall be considered a bad faith personnel action and shall make this paragraph inapplicable to the employee.

(b) Where an employee, or his or her dependents, receives the compensation provided by this division and secures a judgment for, or settlement of, civil damages pursuant to those specific exemptions to the employee s exclusive remedy set forth in subdivision (b) of Section 3602 and Section 4558, the compensation paid under this division shall be credited against the judgment or settlement, and the employer shall be relieved from the obligation to pay further compensation to, or on behalf of, the employee or his or her dependents up to the net amount of the judgment or settlement received by the employee or his or her heirs, or that portion of the judgment as has been satisfied.

(c) For purposes of determining whether to grant or deny a workers compensation claim, if an employee is injured or killed by a third party in the course of the employee s employment, no personal relationship or personal connection shall be deemed to exist between the employee and the third party based only on a determination that the third party injured or killed the employee solely because of the third party s personal beliefs relating to his or her perception of the employee s race, religious creed, color, national origin, age, disability, sex, gender, gender identity, gender expression, or sexual orientation.

(Amended by Stats. 2011, Ch. 719, Sec. 29. Effective January 1, 2012.)



3600.1

(a) Whenever any firefighter of the state, as defined in Section 19886 of the Government Code, is injured, dies, or is disabled from performing his or her duties as a firefighter by reason of his or her proceeding to or engaging in a fire-suppression or rescue operation, or the protection or preservation of life or property, anywhere in this state, including the jurisdiction in which he or she is employed, but is not at the time acting under the immediate direction of his or her employer, he or she or his or her dependents, as the case may be, shall be accorded by his or her employer all of the same benefits of this division that he, she, or they would have received had that firefighter been acting under the immediate direction of his or her employer. Any injury, disability, or death incurred under the circumstances described in this section shall be deemed to have arisen out of, and been sustained in, the course of employment for purposes of workers compensation and all other benefits.

(b) Nothing in this section shall be deemed to do either of the following:

(1) Require the extension of any benefits to a firefighter who, at the time of his or her injury, death, or disability, is acting for compensation from one other than the state.

(2) Require the extension of any benefits to a firefighter employed by the state where by departmental regulation, whether now in force or hereafter enacted or promulgated, the activity giving rise to the injury, disability, or death is expressly prohibited.

(c) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Section 3517.5 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2005, Ch. 22, Sec. 143. Effective January 1, 2006.)



3600.2

(a) Whenever any peace officer, as defined in Section 50920 of the Government Code, is injured, dies, or is disabled from performing his duties as a peace officer by reason of engaging in the apprehension or attempted apprehension of law violators or suspected law violators, or protection or preservation of life or property, or the preservation of the peace anywhere in this state, including the local jurisdiction in which he is employed, but is not at the time acting under the immediate direction of his employer, he or his dependents, as the case may be, shall be accorded by his employer all of the same benefits, including the benefits of this division, which he or they would have received had that peace officer been acting under the immediate direction of his employer. Any injury, disability, or death incurred under the circumstances described in this section shall be deemed to have arisen out of and been sustained in the course of employment for purposes of workers compensation and all other benefits.

(b) Nothing in this section shall be deemed to:

(1) Require the extension of any benefits to a peace officer who at the time of his injury, death, or disability is acting for compensation from one other than the city, county, city and county, judicial district, or town of his primary employment.

(2) Require the extension of any benefits to a peace officer employed by a city, county, city and county, judicial district, or town which by charter, ordinance, or departmental regulation, whether now in force or hereafter enacted or promulgated, expressly prohibits the activity giving rise to the injury, disability, or death.

(3) Enlarge or extend the authority of any peace officer to make an arrest; provided, however, that illegality of the arrest shall not affect the extension of benefits by reason of this act if the peace officer reasonably believed that the arrest was not illegal.

(Added by Stats. 1980, Ch. 407.)



3600.3

(a) For the purposes of Section 3600, an off-duty peace officer, as defined in subdivision (b), who is performing, within the jurisdiction of his or her employing agency, a service he or she would, in the course of his or her employment, have been required to perform if he or she were on duty, is performing a service growing out of and incidental to his or her employment and is acting within the course of his or her employment if, as a condition of his or her employment, he or she is required to be on call within the jurisdiction during off-duty hours.

(b) As used in subdivision (a), peace officer means those employees of the Department of Forestry and Fire Protection named as peace officers for purposes of subdivision (b) of Section 830.37 of the Penal Code.

(c) This section does not apply to any off-duty peace officer while he or she is engaged, either as an employee or as an independent contractor, in any capacity other than as a peace officer.

(Amended by Stats. 1992, Ch. 427, Sec. 122. Effective January 1, 1993.)



3600.4

(a) Whenever any firefighter of a city, county, city and county, district, or other public or municipal corporation or political subdivision, or any firefighter employed by a private entity, is injured, dies, or is disabled from performing his or her duties as a firefighter by reason of his or her proceeding to or engaging in a fire suppression or rescue operation, or the protection or preservation of life or property, anywhere in this state, including the local jurisdiction in which he or she is employed, but is not at the time acting under the immediate direction of his or her employer, he or she or his or her dependents, as the case may be, shall be accorded by his or her employer all of the same benefits of this division which he or she or they would have received had that firefighter been acting under the immediate direction of his or her employer. Any injury, disability, or death incurred under the circumstances described in this section shall be deemed to have arisen out of and been sustained in the course of employment for purposes of workers compensation and all other benefits.

(b) Nothing in this section shall be deemed to:

(1) Require the extension of any benefits to a firefighter who at the time of his or her injury, death, or disability is acting for compensation from one other than the city, county, city and county, district, or other public or municipal corporation or political subdivision, or private entity, of his or her primary employment or enrollment.

(2) Require the extension of any benefits to a firefighter employed by a city, county, city and county, district, or other public or municipal corporation or political subdivision, or private entity, which by charter, ordinance, departmental regulation, or private employer policy, whether now in force or hereafter enacted or promulgated, expressly prohibits the activity giving rise to the injury, disability, or death. However, this paragraph shall not apply to relieve the employer from liability for benefits for any injury, disability, or death of a firefighter when the firefighter is acting pursuant to Section 1799.107 of the Health and Safety Code.

(Amended by Stats. 1998, Ch. 617, Sec. 2. Effective January 1, 1999.)



3600.5

(a) If an employee who has been hired or is regularly working in the state receives personal injury by accident arising out of and in the course of employment outside of this state, he or she, or his or her dependents, in the case of his or her death, shall be entitled to compensation according to the law of this state.

(b) (1) An employee who has been hired outside of this state and his or her employer shall be exempted from the provisions of this division while the employee is temporarily within this state doing work for his or her employer if the employer has furnished workers compensation insurance coverage under the workers compensation insurance or similar laws of a state other than California, so as to cover the employee s work while in this state if both of the following apply:

(A) The extraterritorial provisions of this division are recognized in the other state.

(B) The employers and employees who are covered in this state are likewise exempted from the application of the workers compensation insurance or similar laws of the other state.

(2) In any case in which paragraph (1) is satisfied, the benefits under the workers compensation insurance or similar laws of the other state, and other remedies under those laws, shall be the exclusive remedy against the employer for any injury, whether resulting in death or not, received by the employee while working for the employer in this state.

(c) (1) With respect to an occupational disease or cumulative injury, a professional athlete who has been hired outside of this state and his or her employer shall be exempted from the provisions of this division while the professional athlete is temporarily within this state doing work for his or her employer if both of the following are satisfied:

(A) The employer has furnished workers compensation insurance coverage or its equivalent under the laws of a state other than California.

(B) The employer s workers compensation insurance or its equivalent covers the professional athlete s work while in this state.

(2) In any case in which paragraph (1) is satisfied, the benefits under the workers compensation insurance or similar laws of the other state, and other remedies under those laws, shall be the exclusive remedy against the employer for any occupational disease or cumulative injury, whether resulting in death or not, received by the employee while working for the employer in this state.

(3) A professional athlete shall be deemed, for purposes of this subdivision, to be temporarily within this state doing work for his or her employer if, during the 365 consecutive days immediately preceding the professional athlete s last day of work for the employer within the state, the professional athlete performs less than 20 percent of his or her duty days in California during that 365-day period in California.

(d) (1) With respect to an occupational disease or cumulative injury, a professional athlete and his or her employer shall be exempt from this division when all of the professional athlete s employers in his or her last year of work as a professional athlete are exempt from this division pursuant to subdivision (c) or any other law, unless both of the following conditions are satisfied:

(A) The professional athlete has, over the course of his or her professional athletic career, worked for two or more seasons for a California-based team or teams, or the professional athlete has, over the course of his or her professional athletic career, worked 20 percent or more of his or her duty days either in California or for a California-based team. The percentage of a professional athletic career worked either within California or for a California-based team shall be determined solely by taking the number of duty days the professional athlete worked for a California-based team or teams, plus the number of duty days the professional athlete worked as a professional athlete in California for any team other than a California-based team, and dividing that number by the total number of duty days the professional athlete was employed anywhere as a professional athlete.

(B) The professional athlete has, over the course of his or her professional athletic career, worked for fewer than seven seasons for any team or teams other than a California-based team or teams as defined in this section.

(2) When subparagraphs (A) and (B) of paragraph (1) are both satisfied, liability for the professional athlete s occupational disease or cumulative injury shall be determined in accordance with Section 5500.5.

(e) An employer of professional athletes, other than a California-based team, shall be exempt from Article 4 (commencing with Section 3550) of Chapter 2, and subdivisions (a) to (c), inclusive, of Section 5401.

(f) For purposes of this section, a certificate from the duly authorized officer of the appeals board or similar department of another state certifying that the employer of the other state is insured in that state and has provided extraterritorial coverage insuring his or her employees while working within this state shall be prima facie evidence that the employer carries workers compensation insurance.

(g) For purposes of this section, the following definitions apply:

(1) The term professional athlete means an athlete who is employed at either a minor or major league level in the sport of baseball, basketball, football, ice hockey, or soccer.

(2) The term California-based team means a team that plays a majority of its home games in California.

(3) The term duty day means a day in which any services are performed by a professional athlete under the direction and control of his or her employer pursuant to a player contract.

(4) The term season means the period from the date of the first preseason team activity for that contract year, through the date of the last game the professional athlete s team played during the same contract year.

(h) The amendments made to this section by the act adding this subdivision apply to all claims for benefits pursuant to this division filed on or after September 15, 2013. The amendments made to this section by the act adding this subdivision shall not constitute good cause to reopen any final decision, order, or award.

(i) If any provision of this section or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of this section that can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.

(Amended by Stats. 2013, Ch. 653, Sec. 1. Effective January 1, 2014.)



3600.6

Disaster service workers registered by a disaster council while performing services under the general direction of the disaster council shall be entitled to all of the same benefits of this division as any other injured employee, except as provided by Chapter 10 (commencing with Section 4351) of Part 1. For purposes of this section, an unregistered person impressed into performing service as a disaster service worker during a state of war emergency, a state of emergency, or a local emergency by a person having authority to command the aid of citizens in the execution of his or her duties shall also be deemed a disaster service worker and shall be entitled to the same benefits of this division as any other disaster service worker.

(Added by Stats. 1986, Ch. 554, Sec. 1.)



3600.8

(a) No employee who voluntarily participates in an alternative commute program that is sponsored or mandated by a governmental entity shall be considered to be acting within the course of his or her employment while utilizing that program to travel to or from his or her place of employment, unless he or she is paid a regular wage or salary in compensation for those periods of travel. An employee who is injured while acting outside the course of his or her employment, or his or her dependents in the event of the employee s death, shall not be barred from bringing an action at law for damages against his or her employer as a result of this section.

(b) Any alternative commute program provided, sponsored, or subsidized by an employee s employer in order to comply with any trip reduction mandates of an air quality management district or local government shall be considered a program mandated by a governmental entity. An employer s reimbursement of employee expenses or subsidization of costs related to an alternative commute program shall not be considered payment of a wage or salary in compensation for the period of travel. If an employer s salary is not based on the hours the employee works, payment of his or her salary shall not be considered to be in compensation for the period of travel unless there is a specific written agreement between the employer and the employee to that effect. If an employer elects to provide workers compensation coverage for those employees who are passengers in a vehicle owned and operated by the employer or an agent thereof, those employees shall be considered to be within the course of their employment, provided the employer notifies employees in writing prior to participation of the employee or coverage becoming effective.

(c) As used in this section, governmental entity means a regional air district, air quality management district, congestion management agency, or other local jurisdiction having authority to enact air pollution or congestion management controls or impose them upon entities within its jurisdiction.

(d) Notwithstanding any other provision of law, vanpool programs may continue to provide workers compensation benefits to employees who participate in an alternative commute program by riding in a vanpool, in the case in which the vanpool vehicle is owned or registered to the employer.

(e) Employees of the state who participate in an alternative commute program, while riding in a vanpool vehicle that is registered to or owned by the state, shall be deemed to be within the course and scope of employment for workers compensation purposes only.

(Added by Stats. 1994, Ch. 622, Sec. 1. Effective January 1, 1995.)



3601

(a) Where the conditions of compensation set forth in Section 3600 concur, the right to recover such compensation, pursuant to the provisions of this division is, except as specifically provided in this section, the exclusive remedy for injury or death of an employee against any other employee of the employer acting within the scope of his or her employment, except that an employee, or his or her dependents in the event of his or her death, shall, in addition to the right to compensation against the employer, have a right to bring an action at law for damages against the other employee, as if this division did not apply, in either of the following cases:

(1) When the injury or death is proximately caused by the willful and unprovoked physical act of aggression of the other employee.

(2) When the injury or death is proximately caused by the intoxication of the other employee.

(b) In no event, either by legal action or by agreement whether entered into by the other employee or on his or her behalf, shall the employer be held liable, directly or indirectly, for damages awarded against, or for a liability incurred by the other employee under paragraph (1) or (2) of subdivision (a).

(c) No employee shall be held liable, directly or indirectly, to his or her employer, for injury or death of a coemployee except where the injured employee or his or her dependents obtain a recovery under subdivision (a).

(Amended by Stats. 1982, Ch. 922, Sec. 5.)



3602

(a) Where the conditions of compensation set forth in Section 3600 concur, the right to recover compensation is, except as specifically provided in this section and Sections 3706 and 4558, the sole and exclusive remedy of the employee or his or her dependents against the employer. The fact that either the employee or the employer also occupied another or dual capacity prior to, or at the time of, the employee s industrial injury shall not permit the employee or his or her dependents to bring an action at law for damages against the employer.

(b) An employee, or his or her dependents in the event of his or her death, may bring an action at law for damages against the employer, as if this division did not apply, in the following instances:

(1) Where the employee s injury or death is proximately caused by a willful physical assault by the employer.

(2) Where the employee s injury is aggravated by the employer s fraudulent concealment of the existence of the injury and its connection with the employment, in which case the employer s liability shall be limited to those damages proximately caused by the aggravation. The burden of proof respecting apportionment of damages between the injury and any subsequent aggravation thereof is upon the employer.

(3) Where the employee s injury or death is proximately caused by a defective product manufactured by the employer and sold, leased, or otherwise transferred for valuable consideration to an independent third person, and that product is thereafter provided for the employee s use by a third person.

(c) In all cases where the conditions of compensation set forth in Section 3600 do not concur, the liability of the employer shall be the same as if this division had not been enacted.

(d) (1) For the purposes of this division, including Sections 3700 and 3706, an employer may secure the payment of compensation on employees provided to it by agreement by another employer by entering into a valid and enforceable agreement with that other employer under which the other employer agrees to obtain, and has, in fact, obtained workers compensation coverage for those employees. In those cases, both employers shall be considered to have secured the payment of compensation within the meaning of this section and Sections 3700 and 3706 if there is a valid and enforceable agreement between the employers to obtain that coverage, and that coverage, as specified in subdivision (a) or (b) of Section 3700, has been in fact obtained, and the coverage remains in effect for the duration of the employment providing legally sufficient coverage to the employee or employees who form the subject matter of the coverage. That agreement shall not be made for the purpose of avoiding an employer s appropriate experience rating as defined in subdivision (c) of Section 11730 of the Insurance Code.

(2) Employers who have complied with this subdivision shall not be subject to civil, criminal, or other penalties for failure to provide workers compensation coverage or tort liability in the event of employee injury, but may, in the absence of compliance, be subject to all three.

(e) As provided in paragraph (12) of subdivision (f) of Section 1202.4 of the Penal Code, in cases where an employer is convicted of a crime against an employee, a payment to the employee or the employee s dependent that is paid by the employer s workers compensation insurance carrier shall not be used to offset the amount of the restitution order unless the court finds that the defendant substantially met the obligation to pay premiums for that insurance coverage.

(Amended by Stats. 2012, Ch. 868, Sec. 1. Effective January 1, 2013.)



3603

Payment of compensation in accordance with the order and direction of the appeals board shall discharge the employer from all claims therefor.

(Amended by Stats. 1971, Ch. 438.)



3604

It is not a defense to the State, any county, city, district or institution thereof, or any public or quasi-public corporation, that a person injured while rendering service for it was not lawfully employed by reason of the violation of any civil service or other law or regulation respecting the hiring of employees.

(Enacted by Stats. 1937, Ch. 90.)



3605

The compensation due an injured minor may be paid to him until his parent or guardian gives the employer or the latter s compensation insurance carrier written notice that he claims such compensation.

Compensation paid to such injured minor prior to receipt of such written notice is in full release of the employer and insurance carrier for the amount so paid. The minor can not disaffirm such payment upon appointment of a guardian or coming of age.

(Added by Stats. 1939, Ch. 648.)






CHAPTER 4. Compensation Insurance and Security

ARTICLE 1. Insurance and Security

3700

Every employer except the state shall secure the payment of compensation in one or more of the following ways:

(a) By being insured against liability to pay compensation by one or more insurers duly authorized to write compensation insurance in this state.

(b) By securing from the Director of Industrial Relations a certificate of consent to self-insure either as an individual employer, or as one employer in a group of employers, which may be given upon furnishing proof satisfactory to the Director of Industrial Relations of ability to self-insure and to pay any compensation that may become due to his or her employees.

(c) For any county, city, city and county, municipal corporation, public district, public agency, or any political subdivision of the state, including each member of a pooling arrangement under a joint exercise of powers agreement (but not the state itself), by securing from the Director of Industrial Relations a certificate of consent to self-insure against workers compensation claims, which certificate may be given upon furnishing proof satisfactory to the director of ability to administer workers compensation claims properly, and to pay workers compensation claims that may become due to its employees. On or before March 31, 1979, a political subdivision of the state which, on December 31, 1978, was uninsured for its liability to pay compensation, shall file a properly completed and executed application for a certificate of consent to self-insure against workers compensation claims. The certificate shall be issued and be subject to the provisions of Section 3702.

For purposes of this section, state shall include the superior courts of California.

(Amended by Stats. 2002, Ch. 905, Sec. 10. Effective January 1, 2003.)



3700.1

As used in this article:

(a) Director means the Director of Industrial Relations.

(b) Private self-insurer means a private employer which has secured the payment of compensation pursuant to Section 3701.

(c) Trustees means the Board of Trustees of the Self-Insurers Security Fund.

(d) Member means a private self-insurer which participates in the Self-Insurers Security Fund.

(e) Incurred liabilities for the payment of compensation means the sum of an estimate of future compensation, as compensation is defined by Section 3207, plus an estimate of the amount necessary to provide for the administration of claims, including legal costs.

(Amended by Stats. 2012, Ch. 363, Sec. 10. Effective January 1, 2013.)



3700.5

(a) The failure to secure the payment of compensation as required by this article by one who knew, or because of his or her knowledge or experience should be reasonably expected to have known, of the obligation to secure the payment of compensation, is a misdemeanor punishable by imprisonment in the county jail for up to one year, or by a fine of up to double the amount of premium, as determined by the court, that would otherwise have been due to secure the payment of compensation during the time compensation was not secured, but not less than ten thousand dollars ($10,000), or by both that imprisonment and fine.

(b) A second or subsequent conviction shall be punished by imprisonment in the county jail for a period not to exceed one year, by a fine of triple the amount of premium, or by both that imprisonment and fine, as determined by the court, that would otherwise have been due to secure the payment of compensation during the time payment was not secured, but not less than fifty thousand dollars ($50,000).

(c) Upon a first conviction of a person under this section, the person may be charged the costs of investigation at the discretion of the court. Upon a subsequent conviction, the person shall be charged the costs of investigation in addition to any other penalties pursuant to subdivision (b). The costs of investigation shall be paid only after the payment of any benefits that may be owed to injured workers, any reimbursement that may be owed to the director for benefits provided to the injured worker pursuant to Section 3717, and any other penalty assessments that may be owed.

(Amended by Stats. 2004, 4th Ex. Sess., Ch. 2, Sec. 3. Effective March 6, 2005.)



3701

(a) Each year every private self-insuring employer shall secure incurred liabilities for the payment of compensation and the performance of the obligations of employers imposed under this chapter by renewing the prior year s security deposit or by making a new deposit of security. If a new deposit is made, it shall be posted within 60 days of the filing of the self-insured employer s annual report with the director, but in no event later than May 1.

(b) The solvency risk and security deposit amount for each private and group self-insurer shall be acceptable to the Self-Insurers Security Fund.

(c) Unless otherwise permitted by regulation, the deposit shall be an amount equal to the self-insurer s projected losses, net of specific excess insurance coverage, if any, and inclusive of incurred but not reported (IBNR) liabilities, allocated loss adjustment expense, and unallocated loss adjustment expense, calculated as of December 31 of each year. The calculation of projected losses and expenses shall be reflected in a written actuarial report that projects ultimate liabilities of the private self-insured employer at the expected actuarial confidence level, to ensure that all claims and associated costs are recognized. The written actuarial report shall be prepared by an actuary meeting the qualifications prescribed by the director in regulation.

(d) In determining the amount of the deposit required to secure incurred liabilities for the payment of compensation and the performance of obligations of a self-insured employer imposed under this chapter, the director shall offset estimated future liabilities for the same claims covered by a self-insured plan under the federal Longshore and Harbor Workers Compensation Act (33 U.S.C. Sec. 901 et seq.), but in no event shall the offset exceed the estimated future liabilities for the claims under this chapter.

(e) The director may only accept as security, and the employer shall deposit as security, cash, securities, surety bonds, or irrevocable letters of credit in any combination the director, in his or her discretion, deems adequate security. The current deposit shall include any amounts covered by terminated surety bonds or excess insurance policies, as shall be set forth in regulations adopted by the director pursuant to Section 3702.10.

(f) Surety bonds, irrevocable letters of credit, and documents showing issuance of any irrevocable letter of credit shall be deposited with, and be in a form approved by, the director, shall be exonerated only according to its terms and, in no event, by the posting of additional security.

(g) The director may accept as security a joint security deposit that secures an employer s obligation under this chapter and that also secures that employer s obligations under the federal Longshore and Harbor Workers Compensation Act.

(h) The liability of the Self-Insurers Security Fund, with respect to any claims brought under both this chapter and under the federal Longshore and Harbor Workers Compensation Act, to pay for shortfalls in a security deposit shall be limited to the amount of claim liability owing the employee under this chapter offset by the amount of any claim liability owing under the federal Longshore and Harbor Workers Compensation Act, but in no event shall the liability of the fund exceed the claim liability under this chapter. The employee shall be entitled to pursue recovery under either or both the state and federal programs.

(i) Securities shall be deposited on behalf of the director by the self-insured employer with the Treasurer. Securities shall be accepted by the Treasurer for deposit and shall be withdrawn only upon written order of the director.

(j) Cash shall be deposited in a financial institution approved by the director, and in the account assigned to the director. Cash shall be withdrawn only upon written order of the director.

(k) Upon the sending by the director of a request to renew, request to post, or request to increase or decrease a security deposit, a perfected security interest is created in the private self-insured s assets in favor of the director and the Self-Insurers Security Fund to the extent of any then unsecured portion of the self-insured s incurred liabilities. That perfected security interest is transferred to any cash or securities thereafter posted by the private self-insured with the director and is released only upon either of the following:

(1) The acceptance by the director of a surety bond or irrevocable letter of credit for the full amount of the incurred liabilities for the payment of compensation.

(2) The return of cash or securities by the director.

The private self-insured employer loses all right, title, and interest in, and any right to control, all assets or obligations posted or left on deposit as security. The director may liquidate the deposit as provided in Section 3701.5 and apply it to the self-insured employer s incurred liabilities either directly or through the Self-Insurers Security Fund.

(Amended by Stats. 2012, Ch. 363, Sec. 11. Effective January 1, 2013.)



3701.3

The director shall return to a private self-insured employer all individual security determined, with the consent of the Self-Insurers Security Fund, to be in excess of that needed to ensure the administration of the employer s self insuring, including legal fees, and the payment of any future claims. This section shall not apply to any security posted as part of the composite deposit, or to any security turned over to the Self-Insurers Security Fund following an order of default under Section 3701.5.

(Amended by Stats. 2012, Ch. 363, Sec. 12. Effective January 1, 2013.)



3701.5

(a) If the director determines that a private self-insured employer has failed to pay workers compensation as required by this division, the security deposit shall be utilized to administer and pay the employer s compensation obligations.

(b) If the director determines the security deposit has not been immediately made available for the payment of compensation, the director shall determine the method of payment and claims administration as appropriate, which may include, but is not limited to, payment by a surety that issued the bond, or payment by an issuer of an irrevocable letter of credit, and administration by a surety or by an adjusting agency, or through the Self-Insurers Security Fund, or any combination thereof. If the director arranges for administration and payment by any person other than the Self-Insurers Security Fund after a default is declared, the fund shall have no responsibility for claims administration or payment of the claims.

(c) If the director determines the payment of benefits and claims administration shall be made through the Self-Insurers Security Fund, the fund shall commence payment of the private self-insured employer s obligations for which it is liable under Section 3743 within 30 days of notification. Payments shall be made to claimants whose entitlement to benefits can be ascertained by the fund, with or without proceedings before the appeals board. Upon the assumption of obligations by the fund pursuant to the director s determination, the fund shall have a right to immediate possession of any posted security and the custodian, surety, or issuer of any irrevocable letter of credit shall turn over the security to the fund together with the interest that has accrued since the date of the self-insured employer s default or insolvency.

(d) The payment of benefits by the Self-Insurers Security Fund from security deposit proceeds shall release and discharge any custodian of the security deposit, surety, any issuer of a letter of credit, and the self-insured employer, from liability to fulfill obligations to provide those same benefits as compensation, but does not release any person from any liability to the fund for full reimbursement. Payment by a surety constitutes a full release of the surety s liability under the bond to the extent of that payment, and entitles the surety to full reimbursement by the principal or his or her estate. Full reimbursement includes necessary attorney fees and other costs and expenses, without prior claim or proceedings on the part of the injured employee or other beneficiaries. Any decision or determination made, or any settlement approved, by the director or by the appeals board under subdivision (f) shall conclusively be presumed valid and binding as to any and all known claims arising out of the underlying dispute, unless an appeal is made within the time limit specified in Section 5950.

(e) The director shall advise the Self-Insurers Security Fund promptly after receipt of information indicating that a private self-insured employer may be unable to meet its compensation obligations. The director shall also advise the Self-Insurers Security Fund of all determinations and directives made or issued pursuant to this section. All financial, actuarial, or claims information received by the director from any self-insurer may be shared by the director with the Self-Insurers Security Fund.

(f) Disputes concerning the posting, renewal, termination, exoneration, or return of all or any portion of the security deposit, or any liability arising out of the posting or failure to post security, or adequacy of the security or reasonableness of administrative costs, including legal fees, and arising between or among a surety, the issuer of an agreement of assumption and guarantee of workers compensation liabilities, the issuer of a letter of credit, any custodian of the security deposit, a self-insured employer, or the Self-Insurers Security Fund shall be resolved by the director. An appeal from the director s decision or determination may be taken to the appropriate superior court by petition for writ of mandate. Payment of claims from the security deposit or by the Self-Insurers Security Fund shall not be stayed pending the resolution of the disputes unless and until the superior court issues a determination staying a payment of claims decision or determination of the director.

(Amended by Stats. 2012, Ch. 363, Sec. 13. Effective January 1, 2013.)



3701.7

Where any employer requesting coverage under a new or existing certificate of consent to self-insure has had a period of unlawful uninsurance, either for an applicant in its entirety or for a subsidiary or member of a joint powers authority legally responsible for its own workers compensation obligations, the following special conditions shall apply before the director may determine if the requesting employer can operate under a certificate of consent to self-insure:

(a) The director may require a deposit of not less than 200 percent of the outstanding liabilities remaining unpaid at the time of application, which had been incurred during the uninsurance period.

(b) At the discretion of the director, where a public or private employer has been previously totally uninsured for workers compensation pursuant to Section 3700, the director may require an additional deposit not to exceed 100 percent of the total outstanding liabilities for the uninsured period, or the sum of two hundred fifty thousand dollars ($250,000), whichever is greater.

(c) In addition to the deposits required by subdivisions (a) and (b), a penalty shall be paid to the Uninsured Employers Fund of 10 percent per year of the remaining unpaid liabilities, for every year liabilities remain outstanding. In addition, an additional application fee, not to exceed one thousand dollars ($1,000), plus assessments, pursuant to Section 3702.5 and subdivision (b) of Section 3745, may be imposed by the director and the Self-Insurers Security Fund, respectively, against private self-insured employers.

(d) A certificate of consent to self-insure shall not be granted to an applicant that has had a period of unlawful uninsurance without the written approval of the Self-Insurers Security Fund.

(e) An employer may retrospectively insure the outstanding liabilities arising out of the uninsured period, either before or after an application for self-insurance has been approved. Upon proof of insurance acceptable to the director, no deposit shall be required for the period of uninsurance.

The penalties to be paid to the Uninsured Employers Fund shall consist of a one-time payment of 20 percent of the outstanding liabilities for the period of uninsurance remaining unpaid at the time of application, in lieu of any other penalty for being unlawfully uninsured pursuant to this code.

(f) In the case of a subsidiary which meets all of the following conditions, a certificate shall issue without penalty:

(1) The subsidiary has never had a certificate revoked for reasons set forth in Section 3702.

(2) Employee injuries were reported to the Office of Self-Insurance Plans in annual reports.

(3) The security deposit of the certificate holder was calculated to include the entity s compensation liabilities.

(4) Application for a separate certificate or corrected certificate is made within 90 days and completed within 180 days of notice from the Office of Self-Insurance Plans. If the requirements of this subdivision are not met, all penalties pursuant to subdivision (b) of Section 3702.9 shall apply.

(g) The director may approve an application on the date the application is substantially completed, subject to completion requirements, and may make the certificate effective on an earlier date, covering a period of uninsurance, if the employer complies with the requirements of this section.

(h) Any decision by the director may be contested by an entity in the manner provided in Section 3701.5.

(i) Nothing in this section shall abrogate the right of an employee to bring an action against an uninsured employer pursuant to Section 3706.

(j) Nothing in this statute shall abrogate the right of a self-insured employer to insure against known or unknown claims arising out of the self-insurance period.

(Amended by Stats. 2012, Ch. 363, Sec. 14. Effective January 1, 2013.)



3701.8

(a) As an alternative to each private self-insuring employer securing its own incurred liabilities as provided in Section 3701, the director may provide by regulation for an alternative security system whereby all private self-insureds designated for full participation by the director shall collectively secure their aggregate incurred liabilities through the Self-Insurers Security Fund. The regulations shall provide for the director to set a total security requirement for these participating self-insured employers based on a review of their annual reports and any other self-insurer information as may be specified by the director. The Self-Insurers Security Fund shall propose to the director a combination of cash and securities, surety bonds, irrevocable letters of credit, insurance, or other financial instruments or guarantees satisfactory to the director sufficient to meet the security requirement set by the director. Upon approval by the director and posting by the Self-Insurers Security Fund on or before the date set by the director, that combination shall be the composite deposit. The noncash elements of the composite deposit may be one-year or multiple-year instruments. If the Self-Insurers Security Fund fails to post the required composite deposit by the date set by the director, then within 30 days after that date, each private self-insuring employer shall secure its incurred liabilities in the manner required by Section 3701. Self-insured employers not designated for full participation by the director shall meet all requirements as may be set by the director pursuant to subdivision (g).

(b) In order to provide for the composite deposit approved by the director, the Self-Insurers Security Fund shall assess, in a manner approved by the director, each fully participating private self-insuring employer a deposit assessment payable within 30 days of assessment. The amount of the deposit assessment charged each fully participating self-insured employer shall be set by the Self-Insurers Security Fund, based on its reasonable consideration of all the following factors:

(1) The total amount needed to provide the composite deposit.

(2) The self-insuring employer s paid or incurred liabilities as reflected in its annual report.

(3) The financial strength and creditworthiness of the self-insured.

(4) Any other reasonable factors as may be authorized by regulation.

(5) In order to make a composite deposit proposal to the director and set the deposit assessment to be charged each fully participating self-insured, the Self-Insurers Security Fund shall have access to the annual reports and other information submitted by all self-insuring employers to the director, under terms and conditions as may be set by the director, to preserve the confidentiality of the self-insured s financial information.

(c) Upon payment of the deposit assessment and except as provided herein, the self-insuring employer loses all right, title, and interest in the deposit assessment. To the extent that in any one year the deposit assessment paid by self-insurers is not exhausted in the purchase of securities, surety bonds, irrevocable letters of credit, insurance, or other financial instruments to post with the director as part of the composite deposit, the surplus shall remain posted with the director, and the principal and interest earned on that surplus shall remain as part of the composite deposit in subsequent years. In the event that in any one year the Self-Insurers Security Fund fails to post the required composite deposit by the date set the by the director, and the director requires each private self-insuring employer to secure its incurred liabilities in the manner required by Section 3701, then any deposit assessment paid in that year shall be refunded to the self-insuring employer that paid the deposit assessment.

(d) If any private self-insuring employer objects to the calculation, posting, or any other aspect of its deposit assessment, upon payment of the assessment in the time provided, the employer shall have the right to appeal the assessment to the director, who shall have exclusive jurisdiction over this dispute. If any private self-insuring employer fails to pay the deposit assessment in the time provided, the director shall order the self-insuring employer to pay a penalty of not less than 10 percent of its deposit assessment, plus interest on any unpaid amount at the prejudgment rate, and to post a separate security deposit in the manner provided by Section 3701. The penalty and interest shall be paid directly to the Self-Insurers Security Fund. The director may also revoke the certificate of consent to self-insure of any self-insuring employer who fails to pay the deposit assessment in the time provided.

(e) Upon the posting by the Self-Insurers Security Fund of the composite deposit with the director, the deposit shall be held until the director determines that a private self-insured employer has failed to pay workers compensation as required by this division, and the director orders the Self-Insurers Security Fund to commence payment. Upon ordering the Self-Insurers Security Fund to commence payment, the director shall make available to the fund that portion of the composite deposit necessary to pay the workers compensation benefits of the defaulting self-insuring employer. In the event additional funds are needed in subsequent years to pay the workers compensation benefits of any self-insuring employer who defaulted in earlier years, the director shall make available to the Self-Insurers Security Fund any portions of the composite deposit as may be needed to pay those benefits. In making the deposit available to the Self-Insurers Security Fund, the director shall also allow any amounts as may be reasonably necessary to pay for the administrative and other activities of the fund.

(f) The cash portion of the composite deposit shall be segregated from all other funds held by the director, and shall be invested by the director for the sole benefit of the Self-Insurers Security Fund and the injured workers of private self-insured employers, and may not be used for any other purpose by the state. Alternatively, the director, in his discretion, may allow the Self-Insurers Security Fund to hold, invest, and draw upon the cash portion of the composite deposit as prescribed by regulation.

(g) Notwithstanding any other provision of this section, the director shall, by regulation, set minimum credit, financial, or other conditions that a private self-insured must meet in order to be a fully participating self-insurer in the alternative security system. In the event any private self-insuring employer is unable to meet the conditions set by the director, or upon application of the Self-Insurers Security Fund to exclude an employer for credit or financial reasons, the director shall exclude the self-insuring employer from full participation in the alternative security system. In the event a self-insuring employer is excluded from full participation, the nonfully participating private self-insuring employer shall post a separate security deposit in the manner provided by Section 3701 and pay a deposit assessment set by the director. Alternatively, the director may order that the nonfully participating private self-insuring employer post a separate security deposit to secure a portion of its incurred liabilities and pay a deposit assessment set by the director.

(h) An employer who self-insures through group self-insurance and an employer whose certificate to self-insure has been revoked may fully participate in the alternative security system if both the director and the Self-Insurers Security Fund approve the participation of the self-insurer. If not approved for full participation, or if an employer is issued a certificate to self-insure after the composite deposit is posted, the employer shall satisfy the requirements of subdivision (g) for nonfully participating private self-insurers.

(i) At all times, a self-insured employer shall have secured its incurred workers compensation liabilities either in the manner required by Section 3701 or through the alternative security system, and there shall not be any lapse in the security.

(Amended by Stats. 2012, Ch. 363, Sec. 15. Effective January 1, 2013.)



3701.9

(a) A certificate of consent to self-insure shall not be issued after January 1, 2013, to any of the following:

(1) A professional employer organization.

(2) A leasing employer, as defined in Section 606.5 of the Unemployment Insurance Code.

(3) A temporary services employer, as defined in Section 606.5 of the Unemployment Insurance Code.

(4) Any employer, regardless of name or form of organization, which the director determines to be in the business of providing employees to other employers.

(b) A certificate of consent to self-insure that has been issued to any employer described in subdivision (a) shall be revoked by the director not later than January 1, 2015.

(Added by Stats. 2012, Ch. 363, Sec. 16. Effective January 1, 2013.)



3702

(a) A certificate of consent to self-insure may be revoked by the director at any time for good cause after a hearing. Good cause includes, among other things, a recommendation by the Self-Insurers Security Fund to revoke the certificate of consent, the impairment of the solvency of the employer to the extent that there is a marked reduction of the employer s financial strength, failure to maintain a security deposit as required by Section 3701, failure to pay assessments of the Self-Insurers Security Fund, frequent or flagrant violations of state safety and health orders, the failure or inability of the employer to fulfill his or her obligations, or any of the following practices by the employer or his or her agent in charge of the administration of obligations under this division:

(1) Habitually and as a matter of practice and custom inducing claimants for compensation to accept less than the compensation due or making it necessary for them to resort to proceedings against the employer to secure compensation due.

(2) Where liability for temporary disability indemnity is not in dispute, intentionally failing to pay temporary disability indemnity without good cause in order to influence the amount of permanent disability benefits due.

(3) Intentionally refusing to comply with known and legally indisputable compensation obligations.

(4) Discharging or administering his or her compensation obligations in a dishonest manner.

(5) Discharging or administering his or her compensation obligations in such a manner as to cause injury to the public or those dealing with the employer.

(b) Where revocation is in part based upon the director s finding of a marked reduction of the employer s financial strength or the failure or inability of the employer to fulfill his or her obligations, or a practice of discharging obligations in a dishonest manner, it is a condition precedent to the employer s challenge or appeal of the revocation that the employer have in effect insurance against liability to pay compensation.

(c) The director may hold a hearing to determine whether good cause exists to revoke an employer s certificate of consent to self-insure if the employer is cited for a willful, or repeat serious violation of the standard adopted pursuant to Section 6401.7 and the citation has become final.

(Amended by Stats. 2012, Ch. 363, Sec. 17. Effective January 1, 2013.)



3702.1

(a) No person, firm, or corporation, other than an insurer admitted to transact workers compensation insurance in this state, shall contract to administer claims of self-insured employers as a third-party administrator unless in possession of a certificate of consent to administer self-insured employers workers compensation claims.

(b) As a condition of receiving a certificate of consent, all persons given discretion by a third-party administrator to deny, accept, or negotiate a workers compensation claim shall demonstrate their competency to the director by written examination, or other methods approved by the director.

(c) A separate certificate shall be required for each adjusting location operated by a third-party administrator. A third-party administrator holding a certificate of consent shall be subject to regulation only under this division with respect to the adjustment, administration, and management of workers compensation claims for any self-insured employer.

(d) A third-party administrator retained by a self-insured employer to administer the employer s workers compensation claims shall estimate the total accrued liability of the employer for the payment of compensation for the employer s annual report to the director and shall make the estimate both in good faith and with the exercise of a reasonable degree of care. The use of a third-party administrator shall not, however, discharge or alter the employer s responsibilities with respect to the report.

(Amended by Stats. 2009, Ch. 140, Sec. 137. Effective January 1, 2010.)



3702.2

(a) All self-insured employers shall file a self-insurer s annual report in a form prescribed by the director. Public self-insured employers shall provide detailed information as the director determines necessary to evaluate the costs of administration, workers compensation benefit expenditures, and solvency and performance of the public self-insured employer workers compensation programs, on a schedule established by the director. The director may grant deferrals to public self-insured employers that are not yet capable of accurately reporting the information required, giving priority to bringing larger programs into compliance with the more detailed reporting.

(b) To enable the director to determine the amount of the security deposit required by subdivision (c) of Section 3701, the annual report of a self-insured employer who has self-insured both state and federal workers compensation liability shall also set forth (1) the amount of all compensation liability incurred, paid-to-date, and estimated future liability under both this chapter and under the federal Longshore and Harbor Workers Compensation Act (33 U.S.C. Sec. 901 et seq.), and (2) the identity and the amount of the security deposit securing the employer s liability under state and federal self-insured programs.

(c) The director shall annually prepare an aggregated summary of all self-insured employer liability to pay compensation reported on the self-insurers employers annual reports, including a separate summary for public and private employer self-insurers. The summaries shall be in the same format as the individual self-insured employers are required to report that liability on the employer self-insurer s annual report forms prescribed by the director. The aggregated summaries shall be made available to the public on the self-insurance section of the department s Internet Web site. Nothing in this subdivision shall authorize the director to release or make available information that is aggregated by industry or business type, that identifies individual self-insured filers, or that includes any individually identifiable claimant information.

(d) The director may release a copy, or make available an electronic version, of the data contained in any public sector employer self-insurer s annual reports received from an individual public entity self-insurer or from a joint powers authority employer and its membership. However, the release of any annual report information by the director shall not include any portion of any listing of open indemnity claims that contains individually identifiable claimant information, or any portion of excess insurance coverage information that contains any individually identifiable claimant information.

(Amended by Stats. 2012, Ch. 363, Sec. 18. Effective January 1, 2013.)



3702.3

Failure to submit reports or information as deemed necessary by the director to implement the purposes of Section 3701, 3702, or 3702.2 may result in the assessment of a civil penalty as set forth in subdivision (a) of Section 3702.9. Moneys collected shall be used for the administration of self-insurance plans.

(Amended by Stats. 1992, Ch. 532, Sec. 1. Effective January 1, 1993.)



3702.4

(a) The Commission on Health and Safety and Workers Compensation shall conduct an examination of the public self-insured program and publish, on its Internet Web site, a preliminary draft report and recommendations for improvement of the program no later than October 1, 2013, and a final report no later than December 31, 2013. The recommendations shall address costs of administration, workers compensation benefit expenditures, and solvency and performance of public self-insured workers compensation programs, as well as provisions in the event of insolvencies.

(b) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Added by Stats. 2012, Ch. 363, Sec. 19. Effective January 1, 2013. Repealed as of January 1, 2015, by its own provisions.)



3702.5

(a) (1) The cost of administration of the public self-insured program by the Director of Industrial Relations shall be borne by the Workers Compensation Administration Revolving Fund.

(2) The cost of administration of the private self-insured program by the Director of Industrial Relations shall be borne by the private self-insurers through payment of certificate fees which shall be established by the director in broad ranges based on the comparative numbers of employees insured by the private self-insurers and the number of adjusting locations. The director may assess other fees as necessary to cover the costs of special audits or services rendered to private self-insured employers. The director may assess a civil penalty for late filing as set forth in subdivision (a) of Section 3702.9.

(b) All revenues from fees and penalties paid by private self-insured employers shall be deposited into the Self-Insurance Plans Fund, which is hereby created for the administration of the private self-insurance program. Any unencumbered balance in subdivision (a) of Item 8350-001-001 of the Budget Act of 1983 shall be transferred to the Self-Insurance Plans Fund. The director shall annually eliminate any unused surplus in the Self-Insurance Plans Fund by reducing certificate fee assessments by an appropriate amount in the subsequent year. Moneys paid into the Self-Insurance Plans Fund for administration of the private self-insured program shall not be used by any other department or agency or for any purpose other than administration of the private self-insurance program. Detailed accountability shall be maintained by the director for any security deposit or other funds held in trust for the Self-Insurer s Security Fund in the Self-Insurance Plans Fund.

Moneys held by the director shall be invested in the Surplus Money Investment Fund. Interest shall be paid on all moneys transferred to the General Fund in accordance with Section 16310 of the Government Code. The Treasurer s and Controller s administrative costs may be charged to the interest earnings upon approval of the director.

(Amended by Stats. 2012, Ch. 363, Sec. 20. Effective January 1, 2013.)



3702.6

(a) The director shall establish an audit program addressing the adequacy of estimates of future liability of claims for all private self-insured employers, and shall ensure that all private self-insured employers are audited within a three-year cycle by the Office of Self Insurance Plans.

(b) Each public self-insurer shall advise its governing board within 90 days after submission of the self-insurer s annual report of the total liabilities reported and whether current funding of those workers compensation liabilities is in compliance with the requirements of Government Accounting Standards Board Publication No. 10.

(c) The director shall, upon a showing of good cause, order a special audit of any public self-insured employer to determine the adequacy of estimates of future liability of claims.

(d) For purposes of this section, good cause means that there exists circumstances sufficient to raise concerns regarding the adequacy of estimates of future liability of claims to justify a special audit.

(Amended by Stats. 1992, Ch. 532, Sec. 3. Effective January 1, 1993.)



3702.7

A certificate of consent to administer claims of self-insured employers may be revoked by the director at any time for good cause after a hearing. Good cause includes, but is not limited to, the violation of subsection (1), (2), (3), (4), or (5) of subdivision (a) of Section 3702. In lieu of revocation of a certificate of consent, the director may impose a fine of not less than fifty dollars ($50) nor more than five hundred dollars ($500) for each violation.

(Added by Stats. 1984, Ch. 1521, Sec. 4. Operative July 1, 1985, by Sec. 5 of Ch. 1521.)



3702.8

(a) Employers who have ceased to be self-insured employers shall discharge their continuing obligations to secure the payment of workers compensation that accrued during the period of self-insurance, for purposes of Sections 3700, 3700.5, 3706, and 3715, and shall comply with all of the following obligations of current certificate holders:

(1) Filing annual reports as deemed necessary by the director to carry out the requirements of this chapter.

(2) In the case of a private employer, depositing and maintaining a security deposit for accrued liability for the payment of any workers compensation that may become due, pursuant to subdivision (b) of Section 3700 and Section 3701, except as provided in subdivision (c).

(3) Paying within 30 days all assessments of which notice is sent, pursuant to subdivision (b) of Section 3745, within 36 months from the last day the employer s certificate of self-insurance was in effect. Assessments shall be based on the benefits paid by the employer during the last full calendar year of self-insurance on claims incurred during that year.

(b) In addition to proceedings to establish liabilities and penalties otherwise provided, a failure to comply may be the subject of a proceeding before the director. An appeal from the director s determination shall be taken to the appropriate superior court by petition for writ of mandate.

(c) Notwithstanding subdivision (a), any employer who is currently self-insured or who has ceased to be self-insured may purchase a special excess workers compensation policy to discharge any or all of the employer s continuing obligations as a self-insurer to pay compensation or to secure the payment of compensation.

(1) The special excess workers compensation insurance policy shall be issued by an insurer authorized to transact workers compensation insurance in this state.

(2) Each carrier s special excess workers compensation policy shall be approved as to form and substance by the Insurance Commissioner, and rates for special excess workers compensation insurance shall be subject to the filing requirements set forth in Section 11735 of the Insurance Code.

(3) Each special excess workers compensation insurance policy shall be submitted by the employer to the director. The director shall adopt and publish minimum insurer financial rating standards for companies issuing special excess workers compensation policies.

(4) Upon acceptance by the director, a special excess workers compensation policy shall provide coverage for all or any portion of the purchasing employer s claims for compensation arising out of injuries occurring during the period the employer was self-insured in accordance with Sections 3755, 3756, and 3757 of the Labor Code and Sections 11651 and 11654 of the Insurance Code. The director s acceptance shall discharge the Self-Insurer s Security Fund, without recourse or liability to the Self-Insurer s Security Fund, of any continuing liability for the claims covered by the special excess workers compensation insurance policy.

(5) For public employers, no security deposit or financial guarantee bond or other security shall be required. The director shall set minimum financial rating standards for insurers issuing special excess workers compensation policies for public employers.

(d) (1) In order for the special excess workers compensation insurance policy to discharge the full obligations of a private employer to maintain a security deposit with the director for the payment of self-insured claims, applicable to the period to be covered by the policy, the special excess policy shall provide coverage for all claims for compensation arising out of that liability. The employer shall maintain the required deposit for the period covered by the policy with the director for a period of three years after the issuance date of the special excess policy.

(2) If the special workers compensation insurance policy does not provide coverage for all of the continuing obligations for which the private self-insured employer is liable, to the extent the employer s obligations are not covered by the policy a private employer shall maintain the required deposit with the director. In addition, the employer shall maintain with the director the required deposit for the period covered by the policy for a period of three years after the issuance date of the special excess policy.

(e) The director shall adopt regulations pursuant to Section 3702.10 that are reasonably necessary to implement this section in order to reasonably protect injured workers, employers, the Self-Insurers Security Fund, and the California Insurance Guarantee Association.

(f) The posting of a special excess workers compensation insurance policy with the director shall discharge the obligation of the Self-Insurer s Security Fund pursuant to Section 3744 to pay claims in the event of an insolvency of a private employer to the extent of coverage of compensation liabilities under the special excess workers compensation insurance policy. The California Insurance Guarantee Association and the Self-Insurers Security Fund shall be advised by the director whenever a special excess workers compensation insurance policy is posted.

(Amended by Stats. 2012, Ch. 363, Sec. 21. Effective January 1, 2013.)



3702.9

(a) In addition to remedies and penalties otherwise provided for a failure to secure the payment of compensation, the director may, after a determination that an obligation created in this article has been violated, also enter an order against any self-insured employer, including employers who are no longer self-insured, but who are required to comply with Section 3702.8, directing compliance, restitution for any losses, and a civil penalty in an amount not to exceed the following:

(1) For a failure to file a complete or timely annual report, an amount up to 5 percent of the incurred liabilities in the last report or one thousand five hundred dollars ($1,500), whichever is less, for each 30 days or portion thereof during which there is a failure.

(2) For failure to deposit and maintain a security deposit, an amount up to 10 percent of the increase not timely filed or five thousand dollars ($5,000), whichever is less, for each 30 days or portion thereof during which there is a failure.

(3) For a failure to timely or completely pay an assessment, an amount up to the assessment or two thousand five hundred dollars ($2,500), whichever is less, for each 30 days or portion thereof during which there is a failure.

(4) Where the failure was by an employer which knew or reasonably should have known of the obligation, the director shall, in addition, award reimbursement for all expenditures and costs by the fund or any intervening party, including a reasonable attorney fee.

(5) Where the failure was malicious, fraudulent, in bad faith, or a repeated violation, the director may award, as an additional civil penalty, liquidated damages of up to double the amounts assessed under paragraphs (1) to (4), inclusive, for deposit in the General Fund.

(b) An employer may deposit and maintain a security deposit or pay an assessment, reserving its right to challenge the amount or liability therefor at a hearing. If the director or the appeals board or a court, upon appeal, concludes that the employer is not liable or the amounts are excessive, then the director may waive, release, compromise, refund, or otherwise remit amounts which had been paid or deposited by an employer. The director may condition the waiver, release, compromise, refund, or remittance upon the present and continued future compliance with the obligations of subdivision (a) of Section 3702.8 for a period up to two years.

(c) Notwithstanding subdivision (b), where a violation has occurred, the director may waive, release, compromise, or otherwise reduce any civil penalty otherwise due upon a showing that a violation occurred through the employer s mistake, inadvertence, surprise, or excusable neglect. Neglect is not excusable within the meaning of this subdivision where the employer knew, or reasonably should have known, of the obligations.

(Added by Stats. 1986, Ch. 1128, Sec. 12. Effective September 25, 1986.)



3702.10

The director, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, may adopt, amend, and repeal rules and regulations reasonably necessary to carry out the purposes of Section 129 and Article 1 (commencing with Section 3700), Article 2 (commencing with Section 3710), and Article 2.5 (commencing with Section 3740). This authorization includes, but is not limited to, the adoption of regulations to do all of the following:

(a) Specifying what constitutes ability to self-insure and to pay any compensation which may become due under Section 3700.

(b) Specifying what constitutes a marked reduction of an employer s financial strength.

(c) Specifying what constitutes a failure or inability to fulfill the employer s obligations under Section 3702.

(d) Interpreting and defining the terms used.

(e) Establishing procedures and standards for hearing and determinations, and providing for those determinations to be appealed to the appeals board.

(f) Specifying the standards, form, and content of agreements, forms, and reports between parties who have obligations pursuant to this chapter.

(g) Providing for the combinations and relative liabilities of security deposits, assumptions, and guarantees used pursuant to this chapter.

(h) Disclosing otherwise confidential financial information concerning self-insureds to courts or the Self-Insurers Security Fund and specifying appropriate safeguards for that information.

(i) Requiring an amount to be added to each security deposit to secure the cost of administration of claims and to pay all legal costs.

(j) Regulating the workers compensation self-insurance obligations of self-insurance groups and professional employer organizations, leasing employers as defined in Section 606.5 of the Unemployment Insurance Code, or temporary services employers, as defined in Section 606.5 of the Unemployment Insurance Code, holding certificates of consent to self-insure.

(Amended by Stats. 2012, Ch. 363, Sec. 22. Effective January 1, 2013.)



3703

So long as the certificate has not been revoked, and the self-insurer maintains on deposit the requisite bond or securities, the self-insurer shall not be required or obliged to pay into the State Compensation Insurance Fund any sums covering liability for compensation excepting life pensions; and the self-insurer may fully administer any compensation benefits assessed against the self-insurer.

(Amended by Stats. 1959, Ch. 951.)



3705

The Self-Insurers Security Fund or the surety making payment of compensation hereunder shall have the same preference over the other debts of the principal or his or her estate as is given by law to the person directly entitled to the compensation.

(Amended by Stats. 1986, Ch. 1128, Sec. 14. Effective September 25, 1986.)



3706

If any employer fails to secure the payment of compensation, any injured employee or his dependents may bring an action at law against such employer for damages, as if this division did not apply.

(Amended by Stats. 1971, Ch. 1598.)



3706.5

The provisions of this article and Sections 4553, 4554, and 4555, and any other penalty provided by law for failure to secure the payment of compensation for employees, shall not apply to individual members of a board or governing body of a public agency or to members of a private, nonprofit organization, if the agency or organization performs officiating services relating to amateur sporting events and such members are excluded from the definition of employee pursuant to subdivision (j) of Section 3352.

(Added by Stats. 1981, Ch. 21, Sec. 9. Effective April 18, 1981.)



3707

The injured employee or his dependents may in such action attach the property of the employer, at any time upon or after the institution of such action, in an amount fixed by the court, to secure the payment of any judgment which is ultimately obtained. The provisions of the Code of Civil Procedure, not inconsistent with this division, shall govern the issuance of, and proceedings upon such attachment.

(Enacted by Stats. 1937, Ch. 90.)



3708

In such action it is presumed that the injury to the employee was a direct result and grew out of the negligence of the employer, and the burden of proof is upon the employer, to rebut the presumption of negligence. It is not a defense to the employer that the employee was guilty of contributory negligence, or assumed the risk of the hazard complained of, or that the injury was caused by the negligence of a fellow servant. No contract or regulation shall restore to the employer any of the foregoing defenses.

This section shall not apply to any employer of an employee, as defined in subdivision (d) of Section 3351, with respect to such employee, but shall apply to employers of employees described in subdivision (b) of Section 3715, with respect to such employees.

(Amended by Stats. 1977, Ch. 17.)



3708.5

If an employee brings such an action for damages, the employee shall forthwith give a copy of the complaint to the Uninsured Employers Fund of the action by personal service or certified mail. Proof of such service shall be filed in such action. If a civil action has been initiated against the employer pursuant to Section 3717, the actions shall be consolidated.

(Added by Stats. 1980, Ch. 1091.)



3709

If, as a result of such action for damages, a judgment is obtained against the employer, any compensation awarded, paid, or secured by the employer shall be credited against the judgment. The court shall allow as a first lien against such judgment the amount of compensation paid by the director from the Uninsured Employers Fund pursuant to Section 3716.

Such judgment shall include a reasonable attorney s fee fixed by the court. The director, as administrator of the Uninsured Employers Fund, shall have a first lien against any proceeds of settlement in such action, before or after judgment, in the amount of compensation paid by the director from the Uninsured Employers Fund pursuant to Section 3716.

No satisfaction of a judgment in such action, in whole or in part, shall be valid as against the director without giving the director notice and a reasonable opportunity to perfect and satisfy his lien.

(Amended by Stats. 1980, Ch. 1091.)



3709.5

After the payment of attorney s fees fixed by the court, the employer shall be relieved from the obligation to pay further compensation to or on behalf of the employee under this division up to the entire amount of the balance of the judgment, if satisfied, or such portion as has been satisfied.

After the satisfaction by the employer of the attorney s fees fixed by the court, the Uninsured Employers Fund shall be relieved from the obligation to pay further compensation to or on behalf of the employee pursuant to Section 3716, up to the entire amount of the balance of the judgment, if satisfied, or such portion as has been satisfied.

The appeals board shall allow as a credit to the employer and to the Uninsured Employers Fund, to be applied against the liability for compensation, the amount recovered by the employee in such action, either by settlement or after the judgment, as has not been applied to the expense of attorney s fees and costs.

(Added by Stats. 1980, Ch. 1091.)






ARTICLE 2. Uninsured Employers Fund

3710

(a) The Director of Industrial Relations shall enforce the provisions of this article. The director may employ necessary investigators, clerks, and other employees, and make use of the services of any employee of the department whom he may assign to assist him in the enforcement of this article. Prosecutions for criminal violations of this division may be conducted by the appropriate public official of the county in which the offense is committed, by the Attorney General, or by any attorney in the civil service of the Department of Industrial Relations designated by the director for such purpose.

(b) The director, in accordance with the provisions of Chapter 4 (commencing at Section 11370) of Part 1 of Division 3 of Title 2 of the Government Code, may adopt, amend and repeal such rules and regulations as are reasonably necessary for the purpose of enforcing and administering this article and as are not inconsistent with law.

(c) As used in this article, director means the Director of Industrial Relations or the director s designated agents.

(Amended by Stats. 1980, Ch. 852.)



3710.1

Where an employer has failed to secure the payment of compensation as required by Section 3700, the director shall issue and serve on such employer a stop order prohibiting the use of employee labor by such employer until the employer s compliance with the provisions of Section 3700. Such stop order shall become effective immediately upon service. Any employee so affected by such work stoppage shall be paid by the employer for such time lost, not exceeding 10 days, pending compliance by the employer. Such employer may protest the stop order by making and filing with the director a written request for a hearing within 20 days after service of such stop order. Such hearing shall be held within 5 days from the date of filing such request. The director shall notify the employer of the time and place of the hearing by mail. At the conclusion of the hearing the stop order shall be immediately affirmed or dismissed, and within 24 hours thereafter the director shall issue and serve on all parties to the hearing by registered or certified mail a written notice of findings and findings. A writ of mandate may be taken from the findings to the appropriate superior court. Such writ must be taken within 45 days after the mailing of the notice of findings and findings.

(Repealed and added by Stats. 1980, Ch. 852.)



3710.2

Failure of an employer, officer, or anyone having direction, management, or control of any place of employment or of employees to observe a stop order issued and served upon him or her pursuant to Section 3710.1 is a misdemeanor punishable by imprisonment in the county jail not exceeding 60 days or by a fine not exceeding ten thousand dollars ($10,000), or both. Fines shall be paid into the State Treasury to the credit of the Uninsured Employers Fund. The director may also obtain injunctive and other relief from the courts to carry out the purposes of Section 3710.1. The failure to obtain a policy of workers compensation insurance or a certificate of consent to self-insure as required by Section 3700 is a misdemeanor in accordance with Section 3700.5.

(Amended by Stats. 1991, Ch. 600, Sec. 1.)



3710.3

Whenever a stop order has been issued pursuant to Section 3710.1 to a motor carrier of property subject to the jurisdiction and control of the Department of Motor Vehicles or to a household goods carrier, passenger stage corporation, or charter-party carrier of passengers subject to the jurisdiction and control of the Public Utilities Commission, the director shall transmit the stop order to the Public Utilities Commission or the Department of Motor Vehicles, whichever has jurisdiction over the affected carrier, within 30 days.

(Amended by Stats. 1998, Ch. 485, Sec. 123. Effective January 1, 1999.)



3711

The director, an investigator for the Department of Insurance Fraud Bureau or its successor, or a district attorney investigator assigned to investigate workers compensation fraud may, at any time, require an employer to furnish a written statement showing the name of his or her insurer or the manner in which the employer has complied with Section 3700. Failure of the employer for a period of 10 days to furnish the written statement is prima facie evidence that he or she has failed or neglected in respect to the matters so required. The 10-day period may not be construed to allow an uninsured employer, so found by the director, any extension of time from the application of the provisions of Section 3710.1. An insured employer who fails to respond to an inquiry respecting his or her status as to his or her workers compensation security shall be assessed and required to pay a penalty of five hundred dollars ($500) to the director for deposit in the State Treasury to the credit of the Uninsured Employers Fund. In any prosecution under this article, the burden of proof is upon the defendant to show that he or she has secured the payment of compensation in one of the two ways set forth in Section 3700.

(Amended by Stats. 2004, 4th Ex. Sess., Ch. 2, Sec. 4. Effective March 6, 2005.)



3712

(a) The securing of the payment of compensation in a way provided in this division is essential to the functioning of the expressly declared social public policy of this state in the matter of workers compensation. The conduct or operation of any business or undertaking without full compensation security, in continuing violation of social policy, shall be subject to imposition of business strictures and monetary penalties by the director, including, but not limited to, resort to the superior court of any county in which all or some part of the business is being thus unlawfully conducted or operated, for carrying out the intent of this article.

(b) In a proceeding before the superior court in matters concerned with this article, no filing fee shall be charged to the plaintiff; nor may any charge or cost be imposed for any act or service required of or done by any state or county officer or employee in connection with the proceeding. If the court or the judge before whom the order to show cause in the proceeding is made returnable, finds that the defendant is conducting or operating a business or undertaking without the full compensation security required, the court or judge shall forthwith, and without continuance, issue an order restraining the future or further conduct and operation of the business or undertaking so long as the violation of social public policy continues. The action shall be prosecuted by the Attorney General of California, the district attorney of the county in which suit is brought, the city attorney of any city in which such a business or undertaking is being operated or conducted without full compensation security, or any attorney possessing civil service status who is an employee of the Department of Industrial Relations who may be designated by the director for that purpose. No finding made in the course of any such action is binding on the appeals board in any subsequent proceeding before it for benefits under this division.

(Amended by Stats. 1982, Ch. 517, Sec. 309.)



3714

(a) All cases involving the Uninsured Employers Fund or the Subsequent Injuries Fund as a party or involving death without dependents shall only be heard for conference, mandatory settlement conference pursuant to subdivision (d) of Section 5502, standby conference, or rating calendar at the district Workers Compensation Appeals Board located in San Francisco, Los Angeles, Van Nuys, Anaheim, Sacramento, or San Diego, except for good cause shown and with the consent of the director. This subdivision shall not apply to trials or hearings pursuant to Section 5309 or to expedited hearings pursuant to subdivision (b) of Section 5502.

(b) For the cases specified in subdivision (a), the presiding judge of the Workers Compensation Appeals Board located in San Francisco, Los Angeles, Van Nuys, Anaheim, Sacramento, or San Diego shall have the authority, either by standing order or on a case-by-case basis, to order a conference, mandatory settlement conference pursuant to subdivision (d) of Section 5502, standby conference, or rating calendar in which no testimony will be taken to be conducted by telephone conference call among the parties and their attorneys of record who do not reside in the county in which that appeals board is located. The cost of the scheduling of the conference call shall be charged against the appropriate fund of the department.

(c) Any filings of documents necessary for the proceedings specified in subdivisions (a) and (b) may be served on the appeals board and the parties by facsimile machine, but if so served, within five workings days service shall be made on the appeals board and the parties as required by regulation.

(d) This section shall remain in effect for two years commencing on the date that the administrative director certifies and publishes that the rearrangement of judicial resources required by this section, and conference call facilities required for this section are in place. The certification shall be published in the California Notice Register, but shall be required to have been posted in the office of each appeals board at least 30 days prior to that publication. Notwithstanding this section, with the permission of the presiding judge and under standards set by the administrative director, parties may be permitted to conclude existing cases where they were filed. This section shall cease to be operative at the end of that two-year period, and shall be repealed on January 1 following that date.

(Added by Stats. 1992, Ch. 611, Sec. 1. Effective January 1, 1993. Section operative on date prescribed by subd. (d). Inoperative two years after operative date. Repealed on January 1 after inoperative date, by its own provisions.)



3715

(a) Any employee, except an employee as defined in subdivision (d) of Section 3351, whose employer has failed to secure the payment of compensation as required by this division, or his or her dependents in case death has ensued, may, in addition to proceeding against his or her employer by civil action in the courts as provided in Section 3706, file his or her application with the appeals board for compensation and the appeals board shall hear and determine the application for compensation in like manner as in other claims and shall make the award to the claimant as he or she would be entitled to receive if the employer had secured the payment of compensation as required, and the employer shall pay the award in the manner and amount fixed thereby or shall furnish to the appeals board a bond, in any amount and with any sureties as the appeals board requires, to pay the employee the award in the manner and amount fixed thereby.

(b) Notwithstanding this section or any other provision of this chapter except Section 3708, any person described in subdivision (d) of Section 3351 who is (1) engaged in household domestic service who is employed by one employer for over 52 hours per week, (2) engaged as a part-time gardener in connection with a private dwelling, if the number of hours devoted to the gardening work for any individual regularly exceeds 44 hours per month, or (3) engaged in casual employment where the work contemplated is to be completed in not less than 10 working days, without regard to the number of persons employed, and where the total labor cost of the work is not less than one hundred dollars ($100) (which amount shall not include charges other than for personal services), shall be entitled, in addition to proceeding against his or her employer by civil action in the courts as provided in Section 3706, to file his or her application with the appeals board for compensation. The appeals board shall hear and determine the application for compensation in like manner as in other claims, and shall make the award to the claimant as he or she would be entitled to receive if the person s employer had secured the payment of compensation as required, and the employer shall pay the award in the manner and amount fixed thereby, or shall furnish to the appeals board a bond, in any amount and with any sureties as the appeals board requires, to pay the employee the award in the manner and amount fixed thereby.

It is the intent of the Legislature that the amendments to this section by Chapter 17 of the Statutes of 1977, make no change in the law as it applied to those types of employees covered by this subdivision prior to the effective date of Chapter 1263 of the 1975 Regular Session.

(c) In any claim in which it is alleged that the employer has failed to secure the payment of compensation, the director, only for purposes of this section and Section 3720, shall determine, on the basis of the evidence available to him or her, whether the employer was prima facie illegally uninsured. A finding that the employer was prima facie illegally uninsured shall be made when the director determines that there is sufficient evidence to constitute a prima facie case that the employer employed an employee on the date of the alleged injury and had failed to secure the payment of compensation, and that the employee was injured arising out of, and occurring in the course of, the employment.

Failure of the employer to furnish within 10 days the written statement in response to a written demand for a written statement prescribed in Section 3711, addressed to the employer at its address as shown on the official address record of the appeals board, shall constitute in itself sufficient evidence for a prima facie case that the employer failed to secure the payment of compensation.

A written denial by the insurer named in the statement furnished by the employer as prescribed in Section 3711, that the employer was so insured as claimed, or the nonexistence of a valid certificate of consent to self-insure for the time of the claimed injury, if the statement furnished by the employer claims the employer was self-insured, shall constitute in itself sufficient evidence for a prima facie case that the employer had failed to secure the payment of compensation.

The nonexistence of a record of the employer s insurance with the Workers Compensation Insurance Rating Bureau shall constitute in itself sufficient evidence for a prima facie case that the employer failed to secure the payment of compensation.

The unrebutted written declaration under penalty of perjury by the injured employee, or applicant other than the employee, that the employee was employed by the employer at the time of the injury, and that he or she was injured in the course of his or her employment, shall constitute, in itself, sufficient evidence for a prima facie case that the employer employed the employee at the time of the injury, and that the employee was injured arising out of, and occurring in the course of, the employment.

(d) When the director determines that an employer was prima facie illegally uninsured, the director shall mail a written notice of the determination to the employer at his or her address as shown on the official address record of the appeals board, and to any other more recent address the director may possess. The notice shall advise the employer of its right to appeal the finding, and that a lien may be placed against the employer s and any parent corporation s property, or the property of substantial shareholders of a corporate employer as defined by Section 3717.

Any employer aggrieved by a finding of the director that it was prima facie illegally uninsured may appeal the finding by filing a petition before the appeals board. The petition shall be filed within 20 days after the finding is issued. The appeals board shall hold a hearing on the petition within 20 days after the petition is filed with the appeals board. The appeals board shall have exclusive jurisdiction to determine appeals of the findings by the director, and no court of this state has jurisdiction to review, annul, or suspend the findings or the liens created thereunder, except as provided by Article 2 (commencing with Section 5950) of Chapter 7 of Part 4 of Division 4.

(e) Any claim brought against an employer under this section may be resolved by the director by compromise and release or stipulated findings and award as long as the appeals board has acquired jurisdiction over the employer and the employer has been given notice and an opportunity to object.

Notice may be given by service on the employer of an appeals board notice of intention to approve the compromise and release or stipulated findings and award. The employer shall have 20 days after service of the notice of intention to file an objection with the appeals board and show good cause therefor.

If the employer objects, the appeals board shall determine if there is good cause for the objection.

If the appeals board finds good cause for the objection, the director may proceed with the compromise and release or stipulated findings and award if doing so best serves the interest of the Uninsured Employers Fund, but shall have no cause of action against the employer under Section 3717 unless the appeals board case is tried to its conclusion and the employer is found liable.

If the appeals board does not find good cause for the objection, and the compromise and release or stipulated findings and award is approved, the Uninsured Employers Fund shall have a cause of action against the employer pursuant to Section 3717.

(f) The director may adopt regulations to implement and interpret the procedures provided for in this section.

(Amended by Stats. 1989, Ch. 461, Sec. 1.)



3716

(a) If the employer fails to pay the compensation required by Section 3715 to the person entitled thereto, or fails to furnish the bond required by Section 3715 within a period of 10 days after notification of the award, the award, upon application by the person entitled thereto, shall be paid by the director from the Uninsured Employers Benefits Trust Fund. The expenses of the director in administering these provisions, directly or by contract pursuant to Section 3716.1, shall be paid from the Workers Compensation Administration Revolving Fund. Refunds may be paid from the Uninsured Employers Benefits Trust Fund for amounts remitted erroneously to the fund, or the director may authorize offsetting subsequent remittances to the fund.

(b) It is the intent of the Legislature that the Uninsured Employers Benefits Trust Fund is created to ensure that workers who happen to be employed by illegally uninsured employers are not deprived of workers compensation benefits, and is not created as a source of contribution to insurance carriers, or self-insured, or legally insured employers. The Uninsured Employers Benefits Trust Fund has no liability for claims of occupational disease or cumulative injury unless no employer during the period of the occupational disease or cumulative injury during which liability is imposed under Section 5500.5 was insured for workers compensation, was permissibly self-insured, or was legally uninsured. No employer has a right of contribution against the Uninsured Employers Benefits Trust Fund for the liability of an illegally uninsured employer under an award of benefits for occupational disease or cumulative injury, nor may an employee in a claim of occupational disease or cumulative injury elect to proceed against an illegally uninsured employer.

(c) The Uninsured Employers Benefits Trust Fund has no liability to pay for medical, surgical, chiropractic, hospital, or other treatment, the liability for which treatment is imposed upon the employer pursuant to Section 4600, and which treatment has been provided or paid for by the State Department of Health Services pursuant to the California Medical Assistance Program.

(d) The Uninsured Employers Benefits Trust Fund shall have no liability to pay compensation, nor shall it be joined in any appeals board proceeding, unless the employer alleged to be illegally uninsured shall first either have made a general appearance or have been served with the application specified in Section 3715 and with a special notice of lawsuit issued by the appeals board. The special notice of lawsuit shall be in a form to be prescribed by the appeals board, and it shall contain at least the information and warnings required by the Code of Civil Procedure to be contained in the summons issued in a civil action. The special notice of lawsuit shall also contain a notice that if the appeals board makes an award against the defendant that his or her house or other dwelling and other property may be taken to satisfy the award in a nonjudicial sale, with no exemptions from execution. The special notice of lawsuit shall, in addition, contain a notice that a lien may be imposed upon the defendant s property without further hearing and before the issuance of an award. The applicant shall identify a legal person or entity as the employer named in the special notice of lawsuit. The reasonable expense of serving the application and special notice of lawsuit, when incurred by the employee, shall be awarded as a cost. Proof of service of the special notice of lawsuit and application shall be filed with the appeals board.

(1) The application and special notice of lawsuit may be served, within or without this state, in the manner provided for service of summons in the Code of Civil Procedure. Thereafter, an employer, alleged to be illegally uninsured, shall notify the appeals board of the address at which it may be served with official notices and papers, and shall notify the appeals board of any changes in the address. No findings, order, decision, award, or other notice or paper need be served in this manner on an employer, alleged to be illegally uninsured, who has been served as provided in this section, and who has not filed an answer, otherwise made a general appearance, or furnished the appeals board with its address. The findings, orders, decisions, awards, or other notice or paper may be mailed to the employer as the board, by regulation, may provide.

(2) Notwithstanding paragraph (1), if the employer alleged to be illegally uninsured has not filed an answer, otherwise made a general appearance, or furnished the appeals board with its address, the appeals board shall serve any findings, order, decision, award, or other notice or paper on the employer by mail at the address the appeals board has for the employer. The failure of delivery at that address or the lack of personal service on an employer who has been served as provided in this section, of these findings, order, decision, award, or other notice or paper, shall not constitute grounds for reopening or invalidating any appeals board action pursuant to Section 5506, or for contesting the validity of any judgment obtained under Section 3716 or 5806, a lien under Section 3720, or a settlement under subdivision (e) of Section 3715.

(3) The board, by regulation, may provide for service procedures in cases where a request for new and further benefits is made after the issuance of any findings and award and a substantial period of time has passed since the first service or attempted service.

(4) The director, on behalf of the Uninsured Employers Benefits Trust Fund, shall furnish information as to the identities, legal capacities, and addresses of uninsured employers known to the director upon request of the board or upon a showing of good cause by the employee or the employee s representative. Good cause shall include a declaration by the employee s representative, filed under penalty of perjury, that the information is necessary to represent the employee in proceedings under this division.

(Amended by Stats. 2003, Ch. 228, Sec. 28. Effective August 11, 2003.)



3716.1

(a) In any hearing, investigation, or proceeding, the Attorney General, or attorneys of the Department of Industrial Relations, shall represent the director and the state. Expenses incident to representation of the director and the state, before the appeals board and in civil court, by the Attorney General or Department of Industrial Relations attorneys, shall be reimbursed from the Workers Compensation Administration Revolving Fund. Expenses incident to representation by the Attorney General or attorneys of the Department of Industrial Relations incurred in attempts to recover moneys pursuant to Section 3717 of the Labor Code shall not exceed the total amounts recovered by the director on behalf of the Uninsured Employers Benefits Trust Fund pursuant to this chapter.

(b) The director shall assign investigative and claims adjustment services respecting matters concerning uninsured employers injury cases. The director or his or her representative may make these service assignments within the department, or he or she may contract for these services with the State Compensation Insurance Fund, except insofar as these matters might conflict with the interests of the State Compensation Insurance Fund. The administrative costs associated with these services shall be reimbursed from the Workers Compensation Administration Revolving Fund and the nonadministrative costs from the Uninsured Employers Benefits Trust Fund, except when a budget impasse requires advances as described in subdivision (c) of Section 62.5. To the extent permitted by state law, the director may contract for audits or reports of services under this section.

(Amended by Stats. 2012, Ch. 728, Sec. 120. Effective January 1, 2013.)



3716.2

Notwithstanding the precise elements of an award of compensation benefits, and notwithstanding the claim and demand for payment being made therefor to the director, the director, as administrator of the Uninsured Employers Fund, shall pay the claimant only such benefits allowed, recognizing proper liens thereon, that would have accrued against an employer properly insured for workers compensation liability. The Uninsured Employers Fund shall not be liable for any penalties or for the payment of interest on any awards. However, in civil suits by the director to enforce payment of an award, including procedures pursuant to Section 3717, the total amount of the award, including interest, other penalties, and attorney s fees granted by the award, shall be sought. Recovery by the director, in a civil suit or by other means, of awarded benefits in excess of amounts paid to the claimant by the Uninsured Employers Fund shall be paid over to the injured employee or his representative, as the case may be.

(Amended by Stats. 1999, Ch. 83, Sec. 133. Effective January 1, 2000.)



3716.3

(a) Notwithstanding any other provision of law to the contrary, when the director obtains a judgment against an uninsured employer, the director may, in addition to any other remedies provided by law, enforce the judgment by nonjudicial foreclosure. This enforcement shall not be subject to Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure relating to claiming exemptions after levy.

(b) To enforce the judgment by nonjudicial foreclosure, the director shall record with the county recorder of any county in which real property of the parties against whom the judgment is taken is located, a certified copy of the judgment together with the director s notice of intent to foreclose. The notice of intent to foreclose shall set forth all of the following:

(1) The name, address, and telephone number of the trustee authorized by the director to enforce the lien by sale.

(2) The legal description of the real property to be foreclosed upon.

(3) Proof of service by registered or certified mail on the following:

(A) The parties against whom the foreclosure is sought at their last known address as shown on the official records of the appeals board and as shown on the latest recorded deed, deed of trust, or mortgage affecting the real property which is the subject of the foreclosure.

(B) All of the owners of the real property which is subject to the foreclosure at their last address as shown on the latest equalized assessment roll.

(c) Upon the expiration of 20 days following recording of the judgment and notice of intent to foreclose, the trustee may proceed to sell the real property. Any sale by the trustee shall be conducted in accordance with Article 1 (commencing with Section 2920) of Chapter 2 of Title 14 of Part 4 of Division 3 of the Civil Code applicable to the exercise of powers of sale of property under powers created by mortgages and deeds of trust.

(d) The director may authorize any person, including an attorney, corporation, or other business entity, to act as trustee pursuant to subdivision (b).

(e) Except as provided in subdivision (f), this section shall apply to all judgments which the director has obtained or may obtain pursuant to Section 3717, 3726, or 5806.

(f) This section shall not apply to the principal residence of an employer if the appeals board finds that the employer, on the date of injury, employed 10 or fewer employees. An employer seeking this exemption shall provide proof of payment of tax withholding required pursuant to Division 6 (commencing with Section 13000) of the Unemployment Insurance Code, to assist in determining the number of employees on the date of injury.

(Added by Stats. 1990, Ch. 770, Sec. 2. Applicable retroactively as prescribed by Sec. 4 of Ch. 770.)



3716.4

Whenever a final judgment has been entered against a motor carrier of property subject to the jurisdiction and control of the Department of Motor Vehicles or a passenger stage corporation, charter-party carrier of passengers, or a household goods carrier subject to the jurisdiction and control of the Public Utilities Commission as a result of an award having been made pursuant to Section 3716.2, the director may transmit to the Public Utilities Commission or the Department of Motor Vehicles, whichever has jurisdiction over the affected carrier, a copy of the judgment along with the name and address of the regulated entity and any other persons, corporations, or entities named in the judgment which are jointly and severally liable for the debt to the State Treasury with a complaint requesting that the Public Utilities Commission or the Department of Motor Vehicles immediately revoke the carrier s Public Utilities Commission certificate of public convenience and necessity or Department of Motor Vehicles motor carrier permit.

(Amended by Stats. 1996, Ch. 1042, Sec. 2.5. Effective September 29, 1996.)



3716.5

In the payment of workers compensation benefits from the Uninsured Employers Fund, the director shall do the following:

(a) Designate the job classifications of employees who are paid compensation from the fund.

(b) Compile data on the job classifications of employees paid compensation from the fund and report this data to the Legislature by November 1, 1990, and annually thereafter.

(Added by Stats. 1989, Ch. 827, Sec. 1.)



3717

(a) A findings and award that is the subject of a demand on the Uninsured Employers Fund or an approved compromise and release or stipulated findings and award entered into by the director pursuant to subdivision (e) of Section 3715, or a decision and order of the rehabilitation unit of the Division of Workers Compensation, that has become final, shall constitute a liquidated claim for damages against an employer in the amount so ascertained and fixed by the appeals board, and the appeals board shall certify the same to the director who may institute a civil action against the employer in the name of the director, as administrator of the Uninsured Employers Fund, for the collection of the award, or may obtain a judgment against the employer pursuant to Section 5806. In the event that the appeals board finds that a corporation is the employer of an injured employee, and that the corporation has not secured the payment of compensation as required by this chapter, the following persons shall be jointly and severally liable with the corporation to the director in the action:

(1) All persons who are a parent, as defined in Section 175 of the Corporations Code, of the corporation.

(2) All persons who are substantial shareholders, as defined in subdivision (b), of the corporation or its parent. In the action it shall be sufficient for plaintiff to set forth a copy of the findings and award of the appeals board relative to the claims as certified by the appeals board to the director and to state that there is due to plaintiff on account of the finding and award of the appeals board a specified sum which plaintiff claims with interest. The director shall be further entitled to costs and reasonable attorney fees, and to his or her investigation and litigation expenses for the appeals board proceedings, and a reasonable attorney fee for litigating the appeals board proceedings. A certified copy of the findings and award in the claim shall be attached to the complaint. The contents of the findings and award shall be deemed proved. The answer or demurrer to the complaint shall be filed within 10 days, the reply or demurrer to the answer within 20 days, and the demurrer to the reply within 30 days after the return day of the summons or service by publication. All motions and demurrers shall be submitted to the court within 10 days after they are filed. At the time the civil action filed pursuant to this section is at issue, it shall be placed at the head of the trial docket and shall be first in order for trial.

Nothing in this chapter shall be construed to preclude informal adjustment by the director of a claim for compensation benefits before the issuance of findings and award wherever it appears to the director that the employer is uninsured and that informal adjustment will facilitate the expeditious delivery of compensation benefits to the injured employee.

(b) As used in this section, substantial shareholder means a shareholder who owns at least 15 percent of the total value of all classes of stock, or, if no stock has been issued, who owns at least 15 percent of the beneficial interests in the corporation.

(c) For purposes of this section, in determining the ownership of stock or beneficial interest in the corporation, in the determination of whether a person is a substantial shareholder of the corporation, the rules of attribution of ownership of Section 17384 of the Revenue and Taxation Code shall be applied.

(d) For purposes of this section, corporation shall not include:

(1) Any corporation which is the issuer of any security which is exempted by Section 25101 of the Corporations Code from Section 25130 of the Corporations Code.

(2) Any corporation which is the issuer of any security exempted by subdivision (c), (d), or (i) of Section 25100 of the Corporations Code from Sections 25110, 25120, and 25130 of the Corporations Code.

(3) Any corporation which is the issuer of any security which has qualified either by coordination, as provided by Section 25111 of the Corporations Code, or by notification, as provided by Section 25112 of the Corporations Code.

(Amended by Stats. 1994, Ch. 146, Sec. 148. Effective January 1, 1995.)



3717.1

In any claim in which an alleged uninsured employer is a corporation, the director may cause substantial shareholders and parents, as defined by Section 3717, to be joined as parties. Substantial shareholders may be served as provided in this division for service on adverse parties, or if they cannot be found with reasonable diligence, by serving the corporation. The corporation, upon this service, shall notify the shareholder of the service, and mail the served document to him or her at the shareholder s last address known to the corporation.

(Added by Stats. 1985, Ch. 1547, Sec. 3.)



3717.2

Upon request of the director, the appeals board shall make findings of whether persons are substantial shareholders or parents, as defined in Section 3717. The director may in his or her discretion proceed against substantial shareholders and parents pursuant to Section 3717 without those findings of the appeals board.

(Added by Stats. 1985, Ch. 1547, Sec. 4.)



3718

The cause of action provided in Section 3717 and any cause of action arising out of Section 3722 may be joined in one action against an employer. The amount recovered in such action from such employer shall be paid into the State Treasury to the credit of the Uninsured Employers Fund.

(Amended by Stats. 1976, Ch. 1036.)



3719

Any suit, action, proceeding, or award brought or made against any employer under Section 3717 may be compromised by the director, or such suit, action, or proceeding may be prosecuted to final judgment as in the discretion of the director may best subserve the interests of the Uninsured Employers Fund.

(Amended by Stats. 1980, Ch. 852.)



3720

(a) When the appeals board or the director determines under Section 3715 or 3716 that an employer has not secured the payment of compensation as required by this division or when the director has determined that the employer is prima facie illegally uninsured, the director may file for record in the office of the county recorder in the counties where the employer s property is possibly located, a certificate of lien showing the date that the employer was determined to be illegally uninsured or the date that the director has determined that the employer was prima facie illegally uninsured. The certificate shall show the name and address of the employer against whom it was filed, and the fact that the employer has not secured the payment of compensation as required by this division. Upon the recordation, the certificate shall constitute a valid lien in favor of the director, and shall have the same force, effect and priority as a judgment lien and shall continue for 10 years from the time of the recording of the certificate unless sooner released or otherwise discharged. A copy of the certificate shall be served upon the employer by mail, by the director. A facsimile signature of the director accompanied by the seal imprint of the department shall be sufficient for recording purposes of liens and releases or cancellations thereof considered herein. Certificates of liens may be filed in any or all counties of the state, depending upon the information the director obtains concerning the employer s assets.

(b) For purposes of this section, in the event the employer is a corporation, those persons whom either the appeals board finds are the parent or the substantial shareholders of the corporation or its parent, or whom the director finds pursuant to Section 3720.1 to be prima facie the parent or the substantial shareholders of the corporation or its parent, as defined in Section 3717, shall be deemed to be the employer, and the director may file the certificates against those persons.

(c) A person who claims to be aggrieved by the filing of a lien against the property of an uninsured employer because he or she has the same or a similar name, may apply to the director to have filed an amended certificate of lien which shows that the aggrieved applicant is not the uninsured employer which is the subject of the lien. If the director finds that the aggrieved applicant is not the same as the uninsured employer, the director shall file an amended certificate of lien with the county recorder of the county in which the aggrieved applicant has property, which shall show, by reasonably identifying information furnished by the aggrieved applicant, that the uninsured employer and the aggrieved applicant are not the same. If the director does not file the amended certificate of lien within 60 days of application therefor, the applicant may appeal the director s failure to so find by filing a petition with the appeals board, which shall make a finding as to whether the applicant and the uninsured employer are the same.

(d) Liens filed under this section have continued existence independent of, and may be foreclosed upon independently of, any right of action arising out of Section 3717 or 5806.

(Amended by Stats. 1992, Ch. 1226, Sec. 2. Effective January 1, 1993.)



3720.1

(a) In any claim in which the alleged uninsured employer is a corporation, for purposes of filing certificates of lien pursuant to Section 3720, the director may determine, according to the evidence available to him or her, whether a person is prima facie a parent or substantial shareholder, as defined in Section 3717. A finding that a person was prima facie a parent or substantial shareholder shall be made when the director determines that there is sufficient evidence to constitute a prima facie case that the person was a parent or substantial shareholder.

(b) Any person aggrieved by a finding of the director that he or she was prima facie a parent or substantial shareholder may request a hearing on the finding by filing a written request for hearing with the director. The director shall hold a hearing on the matter within 20 days of the receipt of the request for hearing, and shall mail a notice of time and place of hearing to the person requesting hearing at least 10 days prior to the hearing. The hearing officer shall hear and receive evidence, and within 10 days of the hearing, file his or her findings on whether there is sufficient evidence to constitute a prima facie case that the person was a substantial shareholder or parent. The hearing officer shall serve with his or her findings a summary of evidence received and relied upon, and the reasons for the findings. A party may at his or her own expense require that the hearing proceedings be recorded and transcribed.

(c) A party aggrieved by the findings of the hearing officer may within 20 days apply for a writ of mandate to the superior court. Venue shall lie in the county in which is located the office of the director which issued the findings after the hearing.

(Added by Stats. 1985, Ch. 1547, Sec. 6.)



3721

The director shall provide the employer with a certificate of cancellation of lien after the employer has paid to the claimant or to the Uninsured Employers Fund the amount of the compensation or benefits which has been ordered paid to the claimant, or when the application has finally been denied after the claimant has exhausted the remedies provided by law in those cases, or when the employer has filed a bond in the amount and with such surety as the appeals board approves conditioned on the payment of all sums ordered paid to the claimant, or when, after a finding that the employer was prima facie illegally uninsured, it is finally determined that the finding was in error. The recorder shall make no charge for filing the certificates of lien, for filing amended certificates of lien, or for cancellation when liens are filed in error. Cancellation of lien certificates provided to the employer may be filed for recordation by the employer at his or her expense.

(Amended by Stats. 1985, Ch. 1547, Sec. 7.)



3722

(a) At the time the stop order is issued and served pursuant to Section 3710.1, the director shall also issue and serve a penalty assessment order requiring the uninsured employer to pay to the director, for deposit in the State Treasury to the credit of the Uninsured Employers Fund, the sum of one thousand five hundred dollars ($1,500) per employee employed at the time the order is issued and served, as an additional penalty for being uninsured at that time or issue and serve a penalty assessment order pursuant to subdivision (b).

(b) At any time that the director determines that an employer has been uninsured for a period in excess of one week during the calendar year preceding the determination, the director shall issue and serve a penalty assessment order requiring the uninsured employer to pay to the director, for deposit in the State Treasury to the credit of the Uninsured Employers Fund, the greater of (1) twice the amount the employer would have paid in workers compensation premiums during the period the employer was uninsured, determined according to subdivision (c), or (2) the sum of one thousand five hundred dollars ($1,500) per employee employed during the period the employer was uninsured. A penalty assessment issued and served by the director pursuant to this subdivision shall be in lieu of, and not in addition to, any other penalty issued and served by the director pursuant to subdivision (a).

(c) If the employer is currently insured, or becomes insured during the period during which the penalty under subdivision (b) is being determined, the amount an employer would have paid in workers compensation premiums shall be calculated by prorating the current premium for the number of weeks the employer was uninsured within the three-year period immediately prior to the date the penalty assessment is issued. If the employer is uninsured at the time the penalty under subdivision (b) is being determined, the amount an employer would have paid in workers compensation premiums shall be the product of the employer s payroll for all periods of time the employer was uninsured within the three-year period immediately prior to the date the penalty assessment is issued multiplied by a rate determined in accordance with regulations that may be adopted by the director or, if none has been adopted, the manual rate or rates of the State Compensation Insurance Fund for the employer s governing classification pursuant to the standard classification system approved by the Insurance Commissioner. The classification shall be determined by the director or the director s designee at the time the penalty assessment is issued on the basis of any information available to the director regarding the employer s operations. Unless the amount of the employer s payroll for all periods during which the employer was uninsured within the three-year period is otherwise proven by a preponderance of evidence, the employer s payroll for each week the employer was uninsured shall be presumed to be the state average weekly wage multiplied by the number of persons employed by the employer at the time the penalty assessment is issued. For purposes of this subdivision, state average weekly wage means the average weekly wage paid by employers to employees covered by unemployment insurance as reported by the United States Department of Labor for California for the 12-month period ending March 31 of the calendar year preceding the year in which the penalty assessment order is issued.

(d) If upon the filing of a claim for compensation under this division the Workers Compensation Appeals Board finds that any employer has not secured the payment of compensation as required by this division and finds the claim either noncompensable or compensable, the appeals board shall mail a copy of their findings to the uninsured employer and the director, together with a direction to the uninsured employer to file a verified statement pursuant to subdivision (e).

After the time for any appeal has expired and the adjudication of the claim has become final, the uninsured employer shall be assessed and pay as a penalty either of the following:

(1) In noncompensable cases, two thousand dollars ($2,000) per each employee employed at the time of the claimed injury.

(2) In compensable cases, ten thousand dollars ($10,000) per each employee employed on the date of the injury.

(e) In order to establish the number of employees the uninsured employer had on the date of the claimed injury in noncompensable cases and on the date of injury in compensable cases, the employer shall submit to the director within 10 days after service of findings, awards, and orders of the Workers Compensation Appeals Board a verified statement of the number of employees in his or her employ on the date of injury. If the employer fails to submit to the director this verified statement or if the director disputes the accuracy of the number of employees reported by the employer, the director shall use any information regarding the number of employees as the director may have or otherwise obtains.

(f) Except for penalties assessed under subdivision (b), the maximum amount of penalties which may be assessed pursuant to this section is one hundred thousand dollars ($100,000). Payment shall be transmitted to the director for deposit in the State Treasury to the credit of the Uninsured Employers Fund.

(g) (1) The Workers Compensation Appeals Board may provide for a summary hearing on the sole issue of compensation coverage to effect the provisions of this section.

(2) In the event a claim is settled by the director pursuant to subdivision (e) of Section 3715 by means of a compromise and release or stipulations with request for award, the appeals board may also provide for a summary hearing on the issue of compensability.

(Amended by Stats. 2009, Ch. 640, Sec. 1. Effective January 1, 2011. Note: Because Ch. 640 was chaptered on November 2, 2009, its effective date is January 1, 2011, not January 1, 2010.)



3725

If an employer desires to contest a penalty assessment order, the employer shall file with the director a written request for a hearing within 15 days after service of the order. Upon receipt of the request, the director shall set the matter for a hearing within 30 days thereafter and shall notify the employer of the time and place of the hearing by mail at least 10 days prior to the date of the hearing. The decision of the director shall consist of a notice of findings and findings which shall be served on all parties to the hearing by registered or certified mail within 15 days after the hearing. Any amount found due by the director as a result of a hearing shall become due and payable 45 days after notice of the findings and written findings have been mailed by registered or certified mail to the party assessed. A writ of mandate may be taken from these findings to the appropriate superior court upon the execution by the party assessed of a bond to the state in double the amount found due and ordered paid by the director, as long as the party agrees to pay any judgment and costs rendered against the party for the assessment. The writ shall be taken within 45 days after mailing the notice of findings and findings.

(Amended by Stats. 1988, Ch. 96, Sec. 13.)



3726

(a) When no petition objecting to a penalty assessment order is filed, a certified copy of the order may be filed by the director in the office of the clerk of the superior court in any county in which the employer has property or in which the employer has or had a place of business. The clerk, immediately upon such filing, shall enter judgment for the state against the employer in the amount shown on the penalty assessment order.

(b) When findings are made affirming or modifying a penalty assessment order after hearing, a certified copy of such order and a certified copy of such findings may be filed by the director in the office of the clerk of the superior court in any county in which the employer has property or in which the employer has or had a place of business. The clerk, immediately upon such filing, shall enter judgment for the state against the employer in the amount shown on the penalty assessment order or in the amount shown in the findings if the order has been modified.

(c) A judgment entered pursuant to the provisions of this section may be filed by the clerk in a looseleaf book entitled Special Judgments for State Uninsured Employers Fund. Such judgment shall bear the same rate of interest and shall have the same effect as other judgments and be given the same preference allowed by law on other judgments rendered for claims for taxes. The clerk shall make no charge for the service provided by this section to be performed by him.

(Amended by Stats. 1980, Ch. 852.)



3727

If the director determines pursuant to Section 3722 that an employer has failed to secure the payment of compensation as required by this division, the director may file with the county recorder of any counties in which such employer s property may be located his certificate of the amount of penalty due from such employer and such amount shall be a lien in favor of the director from the date of such filing against the real property and personal property of the employer within the county in which such certificate is filed. The recorder shall accept and file such certificate and record the same as a mortgage on real estate and shall file the same as a security interest and he shall index the same as mortgage on real estate and as a security interest. Certificates of liens may be filed in any and all counties of the state, depending upon the information the director obtains concerning the employer s assets. The recorder shall make no charge for the services provided by this section to be performed by him. Upon payment of the penalty assessment, the director shall issue a certificate of cancellation of penalty assessment, which may be recorded by the employer at his expense.

(Amended by Stats. 1980, Ch. 852.)



3727.1

The director may withdraw a stop order or a penalty assessment order where investigation reveals the employer had secured the payment of compensation as required by Section 3700 on the date and at the time of service of such order. The director also may withdraw a penalty assessment order where investigation discloses that the employer was insured on the date and at the time of an injury or claimed injury, or where an insured employer responded in writing to a request to furnish the status of his workers compensation coverage within the time prescribed.

(Added by Stats. 1980, Ch. 852.)



3728

(a) The director may draw from the State Treasury out of the Uninsured Employers Benefits Trust Fund for the purposes of Sections 3716 and 3716.1, without at the time presenting vouchers and itemized statements, a sum not to exceed in the aggregate the level provided for pursuant to Section 16400 of the Government Code, to be used as a cash revolving fund. The revolving fund shall be deposited in any banks and under any conditions as the Department of General Services determines. The Controller shall draw his or her warrants in favor of the Director of Industrial Relations for the amounts so withdrawn and the Treasurer shall pay these warrants.

(b) Expenditures made from the revolving fund in payment of claims for compensation due from the Uninsured Employers Benefits Trust Fund and from the Workers Compensation Administration Revolving Fund for administrative and adjusting services rendered are exempted from the operation of Section 925.6 of the Government Code. Reimbursement of the revolving fund from the Uninsured Employers Benefits Trust Fund or the Workers Compensation Administration Revolving Fund for expenditures shall be made upon presentation to the Controller of an abstract or statement of the expenditures. The abstract or statement shall be in any form as the Controller requires.

(Amended by Stats. 2003, Ch. 228, Sec. 30. Effective August 11, 2003.)



3730

When the last day for filing any instrument or other document pursuant to this chapter falls upon a Saturday, Sunday or other holiday, such act may be performed upon the next business day with the same effect as if it had been performed upon the day appointed.

(Added by Stats. 1980, Ch. 852.)



3731

Any stop order or penalty assessment order may be personally served upon the employer either by (1) manual delivery of the order to the employer personally or by (2) leaving signed copies of the order during usual office hours with the person who is apparently in charge of the office and by thereafter mailing copies of the order by first class mail, postage prepaid to the employer at the place where signed copies of the order were left.

(Added by Stats. 1980, Ch. 852.)



3732

(a) If compensation is paid or becomes payable from the Uninsured Employers Fund, whether as a result of a findings and award, award based upon stipulations, compromise and release executed on behalf of the director, or payments voluntarily furnished by the director pursuant to Section 4903.3, the director may recover damages from any person or entity, other than the employer, whose tortious act or omission proximately caused the injury or death of the employee. The damages shall include any compensation, including additional compensation by way of interest or penalty, paid or payable by the director, plus the expense incurred by the director in investigating and litigating the workers compensation claim and a reasonable attorney fee for litigating the workers compensation claim. The director may compromise, or settle and release any claim, and may waive any claim, including the lien allowed by this section, in whole or in part, for the convenience of the director.

(b) Except as otherwise provided in this section, Chapter 5 (commencing with Section 3850) of Part 1 of Division 4 shall be applicable to these actions, the director being treated as an employer within the meaning of Chapter 5 to the extent not inconsistent with this section.

(c) Actions brought under this section shall be commenced within one year after the later of either the time the director pays or the time the director becomes obligated to pay any compensation from the Uninsured Employers Fund.

(d) In the trial of these actions, any negligence attributable to the employer shall not be imputed to the director or to the Uninsured Employers Fund, and the damages recoverable by the director shall not be reduced by any percentage of fault or negligence attributable to the employer or to the employee.

(e) In determining the credit to the Uninsured Employers Fund provided by Section 3861, the appeals board shall not take into consideration any negligence of the employer, but shall allow a credit for the entire amount of the employee s recovery either by settlement or after judgment, as has not theretofore been applied to the payment of expenses or attorney s fees.

(f) When an action or claim is brought by an employee, his or her guardian, conservator, personal representative, estate, survivors, or heirs against a third party who may be liable for causing the injury or death of the employee, any settlement or judgment obtained is subject to the director s claim for damages recoverable by the director pursuant to subdivision (a), and the director shall have a lien against any settlement in the amount of the damages.

(g) No judgment or settlement in any action or claim by an employee, his or her guardian, conservator, personal representative, survivors, or heirs to recover damages for injuries, where the director has an interest, shall be satisfied without first giving the director notice and a reasonable opportunity to perfect and satisfy his or her lien. The director shall be mailed a copy of the complaint in the third-party action as soon as reasonable after it is filed with the court.

(h) When the director has perfected a lien upon a judgment or settlement in favor of an employee, his or her guardian, conservator, personal representative, survivors or heirs against any third party, the director shall be entitled to a writ of execution as a lien claimant to enforce payment of the lien against the third party with interest and other accruing costs as in the case of other executions. In the event the amount of the judgment or settlement so recovered has been paid to the employee, his or her guardian, conservator, personal representative, survivors, or heirs, the director shall be entitled to a writ of execution against the employee, his or her guardian, conservator, personal representative, survivors, or heirs to the extent of the director s lien, with interest and other accruing costs as in the cost of other executions.

(i) Except as otherwise provided in this section, notwithstanding any other provision of law, the entire amount of any settlement of the action or claim of the employee, his or her guardian, conservator, personal representative, survivors, or heirs, with or without suit, is subject to the director s lien claim for the damages recoverable by the director pursuant to subdivision (a).

(j) Where the action or claim is brought by the employee, his or her guardian, conservator, personal representative, estate, survivors, or heirs, and the director has not joined in the action, and the employee, his or her guardian, conservator, personal representative, estate, survivors, or heirs incur a personal liability to pay attorney s fees and costs of litigation, the director s claim for damages shall be limited to the amount of the director s claim for damages less that portion of the costs of litigation expenses determined by multiplying the total cost of litigation expenses by the ratio of the full amount of the director s claim for damages to the full amount of the judgment, award, or settlement, and less 25 percent of the balance after subtracting the director s share of litigation expenses, which represents the director s reasonable share of attorney s fees incurred.

(k) In the trial of the director s action for damages, and in the allowance of his or her lien in an action by the employee, guardian, executor, personal representative, survivors, or heirs, the compensation paid from the Uninsured Employers Fund pursuant to an award as provided in Section 3716 is conclusively presumed to be reasonable in amount and to be proximately caused by the event or events which caused the employee s injury or death.

(l) In the action for damages the director shall be entitled to recover, if he or she prevails, the entire amount of the damages recoverable by the director pursuant to subdivision (a), regardless of whether the damages recoverable by the employee, guardian, conservator, personal representative, survivors, or heirs are of lesser amount.

(Amended by Stats. 1989, Ch. 461, Sec. 3.)






ARTICLE 2.5. Self-Insurers’ Security Fund

3740

It is the intent of the Legislature in enacting this article and Article 1 (commencing with Section 3700) to provide for the continuation of workers compensation benefits delayed due to the failure of a private self-insured employer to meet its compensation obligations when the employers security deposit is either inadequate or not immediately accessible for the payment of benefits. With respect to the continued liability of a surety for claims that arose under a bond after termination of that bond and to a surety s liability for the cost of administration of claims, it is the intent of the Legislature to clarify existing law. The Legislature finds and declares that the establishment of the Self-Insurers Security Fund is a necessary component of a complete system of workers compensation, required by Section 4 of Article XIV of the California Constitution, to have adequate provisions for the comfort, health and safety, and general welfare of any and all workers and their dependents to the extent of relieving the consequences of any industrial injury or death, and full provision for securing the payment of compensation.

(Amended by Stats. 1986, Ch. 1128, Sec. 15. Effective September 25, 1986.)



3741

As used in this article:

(a) Director means the Director of Industrial Relations.

(b) Private self-insurer means a private employer which has secured the payment of compensation pursuant to subdivision (b) of Section 3700.

(c) Insolvent self-insurer means a private self-insurer who has failed to pay compensation and whose security deposit has been called by the director pursuant to Section 3701.5.

(d) Fund means the Self-Insurers Security Fund established pursuant to Section 3742.

(e) Trustees means the Board of Trustees of the Self-Insurers Security Fund.

(f) Member means a private self-insurer which participates in the Self-Insurers Security Fund.

(Added by Stats. 1984, Ch. 252, Sec. 5. Effective June 27, 1984.)



3742

(a) The Self-Insurers Security Fund shall be established as a Nonprofit Mutual Benefit Corporation pursuant to Part 3 (commencing with Section 7110) of Division 2 of Title 1 of the Corporations Code and this article. If any provision of the Nonprofit Mutual Benefit Corporation Law conflicts with any provision of this article, the provisions of this article shall apply. Each private self-insurer shall participate as a member in the fund, unless its liabilities have been turned over to the fund pursuant to Section 3701.5, at which time its membership in the fund is relinquished.

(b) The fund shall be governed by a board of trustees with no more than eight members, as established by the bylaws of the Self-Insurers Security Fund. The director shall hold ex officio status, with full powers equal to those of a trustee, except that the director shall not have a vote. The director, or a delegate authorized in writing to act as the director s representative on the board of trustees, shall carry out exclusively the responsibilities set forth in Division 1 (commencing with Section 50) through Division 4 (commencing with Section 3200) and shall not have the obligations of a trustee under the Nonprofit Mutual Benefit Corporation Law. The fund shall adopt bylaws to segregate the director from all matters that may involve fund litigation against the department or fund participation in legal proceedings before the director. Although not voting, the director or a delegate authorized in writing to represent the director, shall be counted toward a quorum of trustees. The remaining trustees shall be representatives of private self-insurers. The self-insurer trustees shall be elected by the members of the fund, each member having one vote. Trustees shall be elected to four-year terms, and shall serve until their successors are elected and assume office pursuant to the bylaws of the fund.

(c) The fund shall establish bylaws as are necessary to effectuate the purposes of this article and to carry out the responsibilities of the fund, including, but not limited to, any obligations imposed by the director pursuant to Section 3701.8. The fund may carry out its responsibilities directly or by contract, and may purchase services and insurance and borrow funds as it deems necessary for the protection of the members and their employees. The fund may receive confidential information concerning the financial condition of self-insured employers whose liabilities to pay compensation may devolve upon it and shall adopt bylaws to prevent dissemination of that information.

(d) The director may also require fund members to subscribe to financial instruments or guarantees to be posted with the director in order to satisfy the security requirements set by the director pursuant to Section 3701.8.

(Amended by Stats. 2012, Ch. 363, Sec. 23. Effective January 1, 2013.)



3743

(a) Upon order of the director pursuant to Section 3701.5, the fund shall assume the workers compensation obligations of an insolvent self-insurer.

(b) Notwithstanding subdivision (a), the fund shall not be liable for the payment of any penalties assessed for any act or omission on the part of any person other than the fund, including, but not limited to, the penalties provided in Section 132a, 3706, 4553, 4554, 4556, 4557, 4558, 4601.5, 5814, or 5814.1.

(c) The fund shall be a party in interest in all proceedings involving compensation claims against an insolvent self-insurer whose compensation obligations have been paid or assumed by the fund. The fund shall have the same rights and defenses as the insolvent self-insurer, including, but not limited to, all of the following:

(1) To appear, defend, and appeal claims.

(2) To receive notice of, investigate, adjust, compromise, settle, and pay claims.

(3) To investigate, handle, and deny claims.

(Added by Stats. 1984, Ch. 252, Sec. 5. Effective June 27, 1984.)



3744

(a) (1) The fund shall have the right and obligation to obtain reimbursement from an insolvent self-insurer up to the amount of the self-insurer s workers compensation obligations paid and assumed by the fund, including reasonable administrative and legal costs. This right includes, but is not limited to, a right to claim for wages and other necessities of life advanced to claimants as subrogee of the claimants in any action to collect against the self-insured as debtor. For purposes of this section, insolvent self-insurer includes the entity to which the certificate of consent to self-insure was issued, any guarantor of the entity s liabilities under the certificate, any member of a self-insurance group to which the certificate was issued, and any employer who obtained employees from a self-insured employer under subdivision (d) of Section 3602.

(2) The Legislature finds and declares that the amendments made to this subdivision by the act adding this paragraph are declaratory of existing law.

(b) The fund shall have the right and obligation to obtain from the security deposit of an insolvent self-insurer the amount of the self-insurer s compensation obligations, including reasonable administrative and legal costs, paid or assumed by the fund. Reimbursement of administrative costs, including legal costs, shall be subject to approval by a majority vote of the fund s trustees. The fund shall be a party in interest in any action to obtain the security deposit for the payment of compensation obligations of an insolvent self-insurer.

(c) The fund shall have the right to bring an action against any person to recover compensation paid and liability assumed by the fund, including, but not limited to, any excess insurance carrier of the self-insured employer, and any person whose negligence or breach of any obligation contributed to any underestimation of the self-insured employer s total accrued liability as reported to the director.

(d) The fund may be a party in interest in any action brought by any other person seeking damages resulting from the failure of an insolvent self-insurer to pay workers compensation required pursuant to this division.

(e) At the election of the Self-Insurers Security Fund, venue shall be in the Superior Court for the State of California, County of Sacramento, for any action under this section. All actions in which the Self-Insurers Security Fund and two or more members or former members of one self-insurance group are parties shall be consolidated if requested by the Self-Insurers Security Fund.

(Amended by Stats. 2012, Ch. 363, Sec. 24. Effective January 1, 2013.)



3745

(a) The fund shall maintain cash, readily marketable securities, or other assets, or a line of credit, approved by the director, sufficient to immediately continue the payment of the compensation obligations of an insolvent self-insurer pending assessment of the members. The director may establish the minimum amount to be maintained by, or immediately available to, the fund for this purpose.

(b) The fund may assess each of its members a pro rata share of the funding necessary to carry out the purposes of this article.

(c) The trustees shall certify to the director the collection and receipt of all moneys from assessments, noting any delinquencies. The trustees shall take any action deemed appropriate to collect any delinquent assessments.

(Amended by Stats. 2012, Ch. 363, Sec. 25. Effective January 1, 2013.)



3746

The fund shall annually contract for an independent certified audit of the financial activities of the fund. An annual report on the financial status of the fund as of June 30 shall be submitted to the director and to each member, or at the election of the fund, posted on the fund s Internet Web site.

(Amended by Stats. 2012, Ch. 363, Sec. 26. Effective January 1, 2013.)



3747

This article shall be known and may be referred to as the Young-La Follette Self-Insurers Security Act.

(Added by Stats. 1984, Ch. 252, Sec. 5. Effective June 27, 1984.)






ARTICLE 3. Insurance Rights and Privileges

3750

Nothing in this division shall affect:

(a) The organization of any mutual or other insurer.

(b) Any existing contract for insurance.

(c) The right of the employer to insure in mutual or other insurers, in whole or in part, against liability for the compensation provided by this division.

(d) The right to provide by mutual or other insurance, or by arrangement with his employees, or otherwise, for the payment to such employees, their families, dependents or representatives, of sick, accident, or death benefits, in addition to the compensation provided for by this division.

(e) The right of the employer to waive the waiting period provided for herein by insurance coverage.

(Enacted by Stats. 1937, Ch. 90.)



3751

(a) No employer shall exact or receive from any employee any contribution, or make or take any deduction from the earnings of any employee, either directly or indirectly, to cover the whole or any part of the cost of compensation under this division. Violation of this subdivision is a misdemeanor.

(b) If an employee has filed a claim form pursuant to Section 5401, a provider of medical services shall not, with actual knowledge that a claim is pending, collect money directly from the employee for services to cure or relieve the effects of the injury for which the claim form was filed, unless the medical provider has received written notice that liability for the injury has been rejected by the employer and the medical provider has provided a copy of this notice to the employee. Any medical provider who violates this subdivision shall be liable for three times the amount unlawfully collected, plus reasonable attorney s fees and costs.

(Amended by Stats. 1990, Ch. 997, Sec. 1.)



3752

Liability for compensation shall not be reduced or affected by any insurance, contribution or other benefit whatsoever due to or received by the person entitled to such compensation, except as otherwise provided by this division.

(Enacted by Stats. 1937, Ch. 90.)



3753

The person entitled to compensation may, irrespective of any insurance or other contract, except as otherwise provided in this division, recover such compensation directly from the employer. In addition thereto, he may enforce in his own name, in the manner provided by this division the liability of any insurer either by making the insurer a party to the original application or by filing a separate application for any portion of such compensation.

(Enacted by Stats. 1937, Ch. 90.)



3754

Except as provided in paragraph (12) of subdivision (f) of Section 1202.4 of the Penal Code, payment, in whole or in part, of compensation by either the employer or the insurer shall, to the extent thereof, be a bar to recovery against each of them of the amount so paid.

(Amended by Stats. 2012, Ch. 868, Sec. 2. Effective January 1, 2013.)



3755

If the employer is insured against liability for compensation, and if after the suffering of any injury the insurer causes to be served upon any compensation claimant a notice that it has assumed and agreed to pay any compensation to the claimant for which the employer is liable, such employer shall be relieved from liability for compensation to such claimant upon the filing of a copy of such notice with the appeals board. The insurer shall, without further notice, be substituted in place of the employer in any proceeding theretofore or thereafter instituted by such claimant to recover such compensation, and the employer shall be dismissed therefrom.

Such proceedings shall not abate on account of such substitution but shall be continued against such insurer.

(Amended by Stats. 1965, Ch. 1513.)



3756

If at the time of the suffering of a compensable injury, the employer is insured against liability for the full amount of compensation payable, he may cause to be served upon the compensation claimant and upon the insurer a notice that the insurer has agreed to pay any compensation for which the employer is liable. The employer may also file a copy of such notice with the appeals board.

(Amended by Stats. 1965, Ch. 1513.)



3757

If it thereafter appears to the satisfaction of the appeals board that the insurer has assumed the liability for compensation, the employer shall thereupon be relieved from liability for compensation to the claimant. The insurer shall, after notice, be substituted in place of the employer in any proceeding instituted by the claimant to recover compensation, and the employer shall be dismissed therefrom.

(Amended by Stats. 1965, Ch. 1513.)



3758

A proceeding to obtain compensation shall not abate on account of substitution of the insurer in place of the employer and on account of the dismissal of the employer, but shall be continued against such insurer.

(Enacted by Stats. 1937, Ch. 90.)



3759

The appeals board may enter its order relieving the employer from liability where it appears from the pleadings, stipulations, or proof that an insurer joined as party to the proceeding is liable for the full compensation for which the employer in such proceeding is liable.

(Amended by Stats. 1965, Ch. 1513.)



3760

Every employer who is insured against any liability imposed by this division shall file with the insurer a complete report of every injury to each employee as specified in Section 6409.1. If not so filed, the insurer may petition the appeals board for an order, or the appeals board may of its own motion issue an order, directing the employer to submit a report of the injury within five days after service of the order. Failure of the employer to comply with the appeals board s order may be punished by the appeals board as a contempt.

(Amended by Stats. 1987, Ch. 1019, Sec. 4.)



3761

(a) An insurer securing an employer s liability under this division shall notify the employer, within 15 days, of each claim for indemnity filed against the employer directly with the insurer if the employer has not timely provided to the insurer a report of occupational injury or occupational illness pursuant to Section 6409.1. The insurer shall furnish an employer who has not filed this report with an opportunity to provide to the insurer, prior to the expiration of the 90-day period specified in Section 5402, all relevant information available to the employer concerning the claim.

(b) An employer shall promptly notify its insurer in writing at any time during the pendency of a claim when the employer has actual knowledge of any facts which would tend to disprove any aspect of the employee s claim. When an employer notifies its insurer in writing that, in the employer s opinion, no compensation is payable to an employee, at the employer s written request, to the appeals board, the appeals board may approve a compromise and release agreement, or stipulation, that provides compensation to the employee only where there is proof of service upon the employer by the insurer, to the employer s last known address, not less than 15 days prior to the appeals board action, of notice of the time and place of the hearing at which the compromise and release agreement or stipulation is to be approved. The insurer shall file proof of this service with the appeals board.

Failure by the insurer to provide the required notice shall not prohibit the board from approving a compromise and release agreement, or stipulation; however, the board shall order the insurer to pay reasonable expenses as provided in Section 5813.

(c) In establishing a reserve pursuant to a claim that affects premiums against an employer, an insurer shall provide the employer, upon request, a written report of the reserve amount established. The written report shall include, at a minimum, the following:

(1) Estimated medical-legal costs.

(2) Estimated vocational rehabilitation costs, if any.

(3) Itemization of all other estimated expenses to be paid from the reserve.

(d) When an employer properly provides notification to its insurer pursuant to subdivision (b), and the appeals board thereafter determines that no compensation is payable under this division, the insurer shall reimburse the employer for any premium paid solely due to the inclusion of the successfully challenged payments in the calculation of the employer s experience modification. The employee shall not be required to refund the challenged payment.

(Amended by Stats. 1994, Ch. 1118, Sec. 5. Effective January 1, 1995.)



3762

(a) Except as provided in subdivisions (b) and (c), the insurer shall discuss all elements of the claim file that affect the employer s premium with the employer, and shall supply copies of the documents that affect the premium at the employer s expense during reasonable business hours.

(b) The right provided by this section shall not extend to any document that the insurer is prohibited from disclosing to the employer under the attorney-client privilege, any other applicable privilege, or statutory prohibition upon disclosure, or under Section 1877.4 of the Insurance Code.

(c) An insurer, third-party administrator retained by a self-insured employer pursuant to Section 3702.1 to administer the employer s workers compensation claims, and those employees and agents specified by a self-insured employer to administer the employer s workers compensation claims, are prohibited from disclosing or causing to be disclosed to an employer, any medical information, as defined in Section 56.05 of the Civil Code, about an employee who has filed a workers compensation claim, except as follows:

(1) Medical information limited to the diagnosis of the mental or physical condition for which workers compensation is claimed and the treatment provided for this condition.

(2) Medical information regarding the injury for which workers compensation is claimed that is necessary for the employer to have in order for the employer to modify the employee s work duties.

(Amended by Stats. 2013, Ch. 444, Sec. 20. Effective January 1, 2014.)






ARTICLE 4. Construction Permit

3800

(a) Every county or city which requires the issuance of a permit as a condition precedent to the construction, alteration, improvement, demolition, or repair of any building or structure shall require that each applicant for the permit sign a declaration under penalty of perjury verifying workers compensation coverage or exemption from coverage, as required by Section 19825 of the Health and Safety Code.

(b) At the time of permit issuance, contractors shall show their valid workers compensation insurance certificate, or the city or county may verify the workers compensation coverage by electronic means.

(Amended by Stats. 1999, Ch. 982, Sec. 8. Effective January 1, 2000.)






ARTICLE 5. Workers’ Compensation Misrepresentations

3820

(a) In enacting this section, the Legislature declares that there exists a compelling interest in eliminating fraud in the workers compensation system. The Legislature recognizes that the conduct prohibited by this section is, for the most part, already subject to criminal penalties pursuant to other provisions of law. However, the Legislature finds and declares that the addition of civil money penalties will provide necessary enforcement flexibility. The Legislature, in exercising its plenary authority related to workers compensation, declares that these sections are both necessary and carefully tailored to combat the fraud and abuse that is rampant in the workers compensation system.

(b) It is unlawful to do any of the following:

(1) Willfully misrepresent any fact in order to obtain workers compensation insurance at less than the proper rate.

(2) Present or cause to be presented any knowingly false or fraudulent written or oral material statement in support of, or in opposition to, any claim for compensation for the purpose of obtaining or denying any compensation, as defined in Section 3207.

(3) Knowingly solicit, receive, offer, pay, or accept any rebate, refund, commission, preference, patronage, dividend, discount, or other consideration, whether in the form of money or otherwise, as compensation or inducement for soliciting or referring clients or patients to obtain services or benefits pursuant to Division 4 (commencing with Section 3200) unless the payment or receipt of consideration for services other than the referral of clients or patients is lawful pursuant to Section 650 of the Business and Professions Code or expressly permitted by the Rules of Professional Conduct of the State Bar.

(4) Knowingly operate or participate in a service that, for profit, refers or recommends clients or patients to obtain medical or medical-legal services or benefits pursuant to Division 4 (commencing with Section 3200).

(5) Knowingly assist, abet, solicit, or conspire with any person who engages in an unlawful act under this section.

(c) For the purposes of this section, statement includes, but is not limited to, any notice, proof of injury, bill for services, payment for services, hospital or doctor records, X-ray, test results, medical-legal expenses as defined in Section 4620, or other evidence of loss, expense, or payment.

(d) Any person who violates any provision of this section shall be subject, in addition to any other penalties that may be prescribed by law, to a civil penalty of not less than four thousand dollars ($4,000) nor more than ten thousand dollars ($10,000), plus an assessment of not more than three times the amount of the medical treatment expenses paid pursuant to Article 2 (commencing with Section 4600) and medical-legal expenses paid pursuant to Article 2.5 (commencing with Section 4620) for each claim for compensation submitted in violation of this section.

(e) Any person who violates subdivision (b) and who has a prior felony conviction of an offense set forth in Section 1871.1 or 1871.4 of the Insurance Code, or in Section 549 of the Penal Code, shall be subject, in addition to the penalties set forth in subdivision (d), to a civil penalty of four thousand dollars ($4,000) for each item or service with respect to which a violation of subdivision (b) occurred.

(f) The penalties provided for in subdivisions (d) and (e) shall be assessed and recovered in a civil action brought in the name of the people of the State of California by any district attorney.

(g) In assessing the amount of the civil penalty the court shall consider any one or more of the relevant circumstances presented by any of the parties to the case, including, but not limited to, the following: the nature and seriousness of the misconduct, the number of violations, the persistence of the misconduct, the length of time over which the misconduct occurred, the willfulness of the defendant s misconduct, and the defendant s assets, liabilities, and net worth.

(h) All penalties collected pursuant to this section shall be paid to the Workers Compensation Fraud Account in the Insurance Fund pursuant to Section 1872.83 of the Insurance Code. All costs incurred by district attorneys in carrying out this article shall be funded from the Workers Compensation Fraud Account. It is the intent of the Legislature that the program instituted by this article be supported entirely from funds produced by moneys deposited into the Workers Compensation Fraud Account from the imposition of civil money penalties for workers compensation fraud collected pursuant to this section. All moneys claimed by district attorneys as costs of carrying out this article shall be paid pursuant to a determination by the Fraud Assessment Commission established by Section 1872.83 of the Insurance Code and on appropriation by the Legislature.

(Amended by Stats. 2002, Ch. 6, Sec. 49. Effective January 1, 2003.)



3822

The administrative director shall, on an annual basis, provide to every employer, claims adjuster, third party administrator, physician, and attorney who participates in the workers compensation system, a notice that warns the recipient against committing workers compensation fraud. The notice shall specify the penalties that are applied for committing workers compensation fraud. The Fraud Assessment Commission, established by Section 1872.83 of the Insurance Code, shall provide the administrative director with all funds necessary to carry out this section.

(Added by Stats. 2002, Ch. 6, Sec. 50. Effective January 1, 2003.)



3823

(a) The administrative director shall, in coordination with the Bureau of Fraudulent Claims of the Department of Insurance, the Medi-Cal Fraud Task Force, and the Bureau of Medi-Cal Fraud and Elder Abuse of the Department of Justice, or their successor entities, adopt protocols, to the extent that these protocols are applicable to achieve the purpose of subdivision (b), similar to those adopted by the Department of Insurance concerning medical billing and provider fraud.

(b) Any insurer, self-insured employer, third-party administrator, workers compensation administrative law judge, audit unit, attorney, or other person that believes that a fraudulent claim has been made by any person or entity providing medical care, as described in Section 4600, shall report the apparent fraudulent claim in the manner prescribed by subdivision (a).

(c) No insurer, self-insured employer, third-party administrator, workers compensation administrative law judge, audit unit, attorney, or other person that reports any apparent fraudulent claim under this section shall be subject to any civil liability in a cause of action of any kind when the insurer, self-insured employer, third-party administrator, workers compensation administrative law judge, audit unit, attorney, or other person acts in good faith, without malice, and reasonably believes that the action taken was warranted by the known facts, obtained by reasonable efforts. Nothing in this section is intended to, nor does in any manner, abrogate or lessen the existing common law or statutory privileges and immunities of any insurer, self-insured employer, third-party administrator, workers compensation administrative law judge, audit unit, attorney, or other person.

(Amended by Stats. 2004, Ch. 34, Sec. 11. Effective April 19, 2004.)









CHAPTER 5. Subrogation of Employer

3850

As used in this chapter:

(a) Employee includes the person injured and any other person to whom a claim accrues by reason of the injury or death of the former.

(b) Employer includes insurer as defined in this division.

(c) Employer also includes the Self-Insurers Security Fund, where the employer s compensation obligations have been assumed pursuant to Section 3743.

(Amended by Stats. 1984, Ch. 252, Sec. 6. Effective June 27, 1984.)



3851

The death of the employee or of any other person, does not abate any right of action established by this chapter.

(Enacted by Stats. 1937, Ch. 90.)



3852

The claim of an employee, including, but not limited to, any peace officer or firefighter, for compensation does not affect his or her claim or right of action for all damages proximately resulting from the injury or death against any person other than the employer. Any employer who pays, or becomes obligated to pay compensation, or who pays, or becomes obligated to pay salary in lieu of compensation, or who pays or becomes obligated to pay an amount to the Department of Industrial Relations pursuant to Section 4706.5, may likewise make a claim or bring an action against the third person. In the latter event the employer may recover in the same suit, in addition to the total amount of compensation, damages for which he or she was liable including all salary, wage, pension, or other emolument paid to the employee or to his or her dependents. The respective rights against the third person of the heirs of an employee claiming under Section 377.60 of the Code of Civil Procedure, and an employer claiming pursuant to this section, shall be determined by the court.

(Amended by Stats. 1993, Ch. 589, Sec. 108. Effective January 1, 1994.)



3853

If either the employee or the employer brings an action against such third person, he shall forthwith give to the other a copy of the complaint by personal service or certified mail. Proof of such service shall be filed in such action. If the action is brought by either the employer or employee, the other may, at any time before trial on the facts, join as party plaintiff or shall consolidate his action, if brought independently.

(Amended by Stats. 1980, Ch. 582.)



3854

If the action is prosecuted by the employer alone, evidence of any amount which the employer has paid or become obligated to pay by reason of the injury or death of the employee is admissible, and such expenditures or liability shall be considered as proximately resulting from such injury or death in addition to any other items of damage proximately resulting therefrom.

(Amended by Stats. 1959, Ch. 1255.)



3855

If the employee joins in or prosecutes such action, either the evidence of the amount of disability indemnity or death benefit paid or to be paid by the employer or the evidence of loss of earning capacity by the employee shall be admissible, but not both. Proof of all other items of damage to either the employer or employee proximately resulting from such injury or death is admissible and is part of the damages.

(Enacted by Stats. 1937, Ch. 90.)



3856

In the event of suit against such third party:

(a) If the action is prosecuted by the employer alone, the court shall first order paid from any judgment for damages recovered the reasonable litigation expenses incurred in preparation and prosecution of such action, together with a reasonable attorney s fee which shall be based solely upon the services rendered by the employer s attorney in effecting recovery both for the benefit of the employer and the employee. After the payment of such expenses and attorney s fees, the court shall apply out of the amount of such judgment an amount sufficient to reimburse the employer for the amount of his expenditure for compensation together with any amounts to which he may be entitled as special damages under Section 3852 and shall order any excess paid to the injured employee or other person entitled thereto.

(b) If the action is prosecuted by the employee alone, the court shall first order paid from any judgment for damages recovered the reasonable litigation expenses incurred in preparation and prosecution of such action, together with a reasonable attorney s fee which shall be based solely upon the services rendered by the employee s attorney in effecting recovery both for the benefit of the employee and the employer. After the payment of such expenses and attorney s fee the court shall, on application of the employer, allow as a first lien against the amount of such judgment for damages, the amount of the employer s expenditure for compensation together with any amounts to which he may be entitled as special damages under Section 3852.

(c) If the action is prosecuted both by the employee and the employer, in a single action or in consolidated actions, and they are represented by the same agreed attorney or by separate attorneys, the court shall first order paid from any judgment for damages recovered, the reasonable litigation expenses incurred in preparation and prosecution of such action or actions, together with reasonable attorneys fees based solely on the services rendered for the benefit of both parties where they are represented by the same attorney, and where they are represented by separate attorneys, based solely upon the service rendered in each instance by the attorney in effecting recovery for the benefit of the party represented. After the payment of such expenses and attorneys fees the court shall apply out of the amount of such judgment for damages an amount sufficient to reimburse the employer for the amount of his expenditures for compensation together with any other amounts to which he may be entitled as special damages under Section 3852.

(d) The amount of reasonable litigation expenses and the amount of attorneys fees under subdivisions (a), (b), and (c) of this section shall be fixed by the court. Where the employer and employee are represented by separate attorneys they may propose to the court, for its consideration and determination, the amount and division of such expenses and fees.

(Repealed and added by Stats. 1959, Ch. 1255.)



3857

The court shall, upon further application at any time before the judgment is satisfied, allow as a further lien the amount of any expenditures of the employer for compensation subsequent to the original order.

(Enacted by Stats. 1937, Ch. 90.)



3858

After payment of litigation expenses and attorneys fees fixed by the court pursuant to Section 3856 and payment of the employer s lien, the employer shall be relieved from the obligation to pay further compensation to or on behalf of the employee under this division up to the entire amount of the balance of the judgment, if satisfied, without any deduction. No satisfaction of such judgment in whole or in part, shall be valid without giving the employer notice and a reasonable opportunity to perfect and satisfy his lien.

(Amended by Stats. 1959, Ch. 1255.)



3859

(a) No release or settlement of any claim under this chapter as to either the employee or the employer is valid without the written consent of both. Proof of service filed with the court is sufficient in any action or proceeding where such approval is required by law.

(b) Notwithstanding anything to the contrary contained in this chapter, an employee may settle and release any claim he may have against a third party without the consent of the employer. Such settlement or release shall be subject to the employer s right to proceed to recover compensation he has paid in accordance with Section 3852.

(Amended by Stats. 1971, Ch. 485.)



3860

(a) No release or settlement under this chapter, with or without suit, is valid or binding as to any party thereto without notice to both the employer and the employee, with opportunity to the employer to recover the amount of compensation he has paid or become obligated to pay and any special damages to which he may be entitled under Section 3852, and opportunity to the employee to recover all damages he has suffered and with provision for determination of expenses and attorney s fees as herein provided.

(b) Except as provided in Section 3859, the entire amount of such settlement, with or without suit, is subject to the employer s full claim for reimbursement for compensation he has paid or become obligated to pay and any special damages to which he may be entitled under Section 3852, together with expenses and attorney fees, if any, subject to the limitations in this section set forth.

(c) Where settlement is effected, with or without suit, solely through the efforts of the employee s attorney, then prior to the reimbursement of the employer, as provided in subdivision (b) hereof, there shall be deducted from the amount of the settlement the reasonable expenses incurred in effecting such settlement, including costs of suit, if any, together with a reasonable attorney s fee to be paid to the employee s attorney, for his services in securing and effecting settlement for the benefit of both the employer and the employee.

(d) Where settlement is effected, with or without suit, solely through the efforts of the employer s attorney, then, prior to the reimbursement of the employer as provided in subdivision (b) hereof, there shall be deducted from the amount of the settlement the reasonable expenses incurred in effecting such settlement, including costs of suit, if any, together with a reasonable attorney s fee to be paid to the employer s attorney, for his services in securing and effecting settlement for the benefit of both the employer and the employee.

(e) Where both the employer and the employee are represented by the same agreed attorney or by separate attorneys in effecting a settlement, with or without suit, prior to reimbursement of the employer, as provided in subdivision (b) hereof, there shall be deducted from the amount of the settlement the reasonable expenses incurred by both the employer and the employee or on behalf of either, including costs of suit, if any, together with reasonable attorneys fees to be paid to the respective attorneys for the employer and the employee, based upon the respective services rendered in securing and effecting settlement for the benefit of the party represented. In the event both parties are represented by the same attorney, by agreement, the attorney s fee shall be based on the services rendered for the benefit of both.

(f) The amount of expenses and attorneys fees referred to in this section shall, on settlement of suit, or on any settlement requiring court approval, be set by the court. In all other cases these amounts shall be set by the appeals board. Where the employer and the employee are represented by separate attorneys they may propose to the court or the appeals board, for consideration and determination, the amount and division of such expenses and fees.

(Amended by Stats. 1971, Ch. 485.)



3861

The appeals board is empowered to and shall allow, as a credit to the employer to be applied against his liability for compensation, such amount of any recovery by the employee for his injury, either by settlement or after judgment, as has not theretofore been applied to the payment of expenses or attorneys fees, pursuant to the provisions of Sections 3856, 3858, and 3860 of this code, or has not been applied to reimburse the employer.

(Amended by Stats. 1965, Ch. 1513.)



3862

Any employer entitled to and who has been allowed and has perfected a lien upon the judgment or award in favor of an employee against any third party for damages occasioned to the same employer by payment of compensation, expenses of medical treatment, and any other charges under this act, may enforce payment of the lien against the third party, or, in case the damages recovered by the employee have been paid to the employee, against the employee to the extent of the lien, in the manner provided for enforcement of money judgments generally.

(Amended by Stats. 1982, Ch. 497, Sec. 134. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



3864

If an action as provided in this chapter prosecuted by the employee, the employer, or both jointly against the third person results in judgment against such third person, or settlement by such third person, the employer shall have no liability to reimburse or hold such third person harmless on such judgment or settlement in absence of a written agreement so to do executed prior to the injury.

(Added by Stats. 1959, Ch. 955.)



3865

Any judgment or settlement of an action as provided for in this chapter is, upon notice to the court, subject to the same lien claims of the Employment Development Department as are provided for in Chapter 1 (commencing with Section 4900) of Part 3, and shall be allowed by the court as it determines necessary to avoid a duplication of payment as compensation to the employee for lost earnings.

(Added by Stats. 1989, Ch. 1280, Sec. 1.)






CHAPTER 7. Medical Examinations

ARTICLE 2. Determination of Medical Issues

4060

(a) This section shall apply to disputes over the compensability of any injury. This section shall not apply where injury to any part or parts of the body is accepted as compensable by the employer.

(b) Neither the employer nor the employee shall be liable for any comprehensive medical-legal evaluation performed by other than the treating physician, except as provided in this section. However, reports of treating physicians shall be admissible.

(c) If a medical evaluation is required to determine compensability at any time after the filing of the claim form, and the employee is represented by an attorney, a medical evaluation to determine compensability shall be obtained only by the procedure provided in Section 4062.2.

(d) If a medical evaluation is required to determine compensability at any time after the claim form is filed, and the employee is not represented by an attorney, the employer shall provide the employee with notice either that the employer requests a comprehensive medical evaluation to determine compensability or that the employer has not accepted liability and the employee may request a comprehensive medical evaluation to determine compensability. Either party may request a comprehensive medical evaluation to determine compensability. The evaluation shall be obtained only by the procedure provided in Section 4062.1.

(e) The notice required by subdivision (d) shall be accompanied by the form prescribed by the administrative director for requesting the assignment of a panel of qualified medical evaluators.

(Amended by Stats. 2011, Ch. 544, Sec. 3. Effective January 1, 2012.)



4061

This section shall not apply to the employee s dispute of a utilization review decision under Section 4610, nor to the employee s dispute of the medical provider network treating physician s diagnosis or treatment recommendations under Sections 4616.3 and 4616.4.

(a) Together with the last payment of temporary disability indemnity, the employer shall, in a form prescribed by the administrative director pursuant to Section 138.4, provide the employee one of the following:

(1) Notice either that no permanent disability indemnity will be paid because the employer alleges the employee has no permanent impairment or limitations resulting from the injury or notice of the amount of permanent disability indemnity determined by the employer to be payable. If the employer determines permanent disability indemnity is payable, the employer shall advise the employee of the amount determined payable and the basis on which the determination was made, whether there is need for future medical care, and whether an indemnity payment will be deferred pursuant to paragraph (2) of subdivision (b) of Section 4650.

(2) Notice that permanent disability indemnity may be or is payable, but that the amount cannot be determined because the employee s medical condition is not yet permanent and stationary. The notice shall advise the employee that his or her medical condition will be monitored until it is permanent and stationary, at which time the necessary evaluation will be performed to determine the existence and extent of permanent impairment and limitations for the purpose of rating permanent disability and to determine whether there will be the need for future medical care, or at which time the employer will advise the employee of the amount of permanent disability indemnity the employer has determined to be payable.

(b) If either the employee or employer objects to a medical determination made by the treating physician concerning the existence or extent of permanent impairment and limitations or the need for future medical care, and the employee is represented by an attorney, a medical evaluation to determine permanent disability shall be obtained as provided in Section 4062.2.

(c) If either the employee or employer objects to a medical determination made by the treating physician concerning the existence or extent of permanent impairment and limitations or the need for future medical care, and if the employee is not represented by an attorney, the employer shall immediately provide the employee with a form prescribed by the medical director with which to request assignment of a panel of three qualified medical evaluators. Either party may request a comprehensive medical evaluation to determine permanent disability or the need for future medical care, and the evaluation shall be obtained only by the procedure provided in Section 4062.1.

(d) (1) Within 30 days of receipt of a report from a qualified medical evaluator who has evaluated an unrepresented employee, the unrepresented employee or the employer may each request one supplemental report seeking correction of factual errors in the report. Any of these requests shall be made in writing. A request made by the employer shall be provided to the employee, and a request made by the employee shall be provided to the employer, insurance carrier, or claims administrator at the time the request is sent to the evaluator. A request for correction that is made by the employer shall also inform the employee of the availability of information and assistance officers to assist him or her in responding to the request, if necessary.

(2) The permanent disability rating procedure set forth in subdivision (e) shall not be invoked by the unrepresented employee or the employer when a request for correction pursuant to paragraph (1) is pending.

(e) The qualified medical evaluator who has evaluated an unrepresented employee shall serve the comprehensive medical evaluation and the summary form on the employee, employer, and the administrative director. The unrepresented employee or the employer may submit the treating physician s evaluation for the calculation of a permanent disability rating. Within 20 days of receipt of the comprehensive medical evaluation, the administrative director shall calculate the permanent disability rating according to Section 4660 or 4660.1, as applicable, and serve the rating on the employee and employer.

(f) Any comprehensive medical evaluation concerning an unrepresented employee which indicates that part or all of an employee s permanent impairment or limitations may be subject to apportionment pursuant to Sections 4663 and 4664 shall first be submitted by the administrative director to a workers compensation judge who may refer the report back to the qualified medical evaluator for correction or clarification if the judge determines the proposed apportionment is inconsistent with the law.

(g) Within 30 days of receipt of the rating, if the employee is unrepresented, the employee or employer may request that the administrative director reconsider the recommended rating or obtain additional information from the treating physician or medical evaluator to address issues not addressed or not completely addressed in the original comprehensive medical evaluation or not prepared in accord with the procedures promulgated under paragraph (2) or (3) of subdivision (j) of Section 139.2. This request shall be in writing, shall specify the reasons the rating should be reconsidered, and shall be served on the other party. If the administrative director finds the comprehensive medical evaluation is not complete or not in compliance with the required procedures, the administrative director shall return the report to the treating physician or qualified medical evaluator for appropriate action as the administrative director instructs. Upon receipt of the treating physician s or qualified medical evaluator s final comprehensive medical evaluation and summary form, the administrative director shall recalculate the permanent disability rating according to Section 4660 or 4660.1, as applicable, and serve the rating, the comprehensive medical evaluation, and the summary form on the employee and employer.

(h) (1) If a comprehensive medical evaluation from the treating physician or an agreed medical evaluator or a qualified medical evaluator selected from a three-member panel resolves any issue so as to require an employer to provide compensation, the employer shall commence the payment of compensation, except as provided pursuant to paragraph (2) of subdivision (b) of Section 4650, or promptly commence proceedings before the appeals board to resolve the dispute.

(2) If the employee and employer agree to a stipulated findings and award as provided under Section 5702 or to compromise and release the claim under Chapter 2 (commencing with Section 5000) of Part 3, or if the employee wishes to commute the award under Chapter 3 (commencing with Section 5100) of Part 3, the appeals board shall first determine whether the agreement or commutation is in the best interests of the employee and whether the proper procedures have been followed in determining the permanent disability rating. The administrative director shall promulgate a form to notify the employee, at the time of service of any rating under this section, of the options specified in this subdivision, the potential advantages and disadvantages of each option, and the procedure for disputing the rating.

(i) No issue relating to a dispute over the existence or extent of permanent impairment and limitations resulting from the injury may be the subject of a declaration of readiness to proceed unless there has first been a medical evaluation by a treating physician and by either an agreed or qualified medical evaluator. With the exception of an evaluation or evaluations prepared by the treating physician or physicians, no evaluation of permanent impairment and limitations resulting from the injury shall be obtained, except in accordance with Section 4062.1 or 4062.2. Evaluations obtained in violation of this prohibition shall not be admissible in any proceeding before the appeals board.

(Amended by Stats. 2013, Ch. 287, Sec. 4. Effective January 1, 2014.)



4061.5

The treating physician primarily responsible for managing the care of the injured worker or the physician designated by that treating physician shall, in accordance with rules promulgated by the administrative director, render opinions on all medical issues necessary to determine eligibility for compensation. In the event that there is more than one treating physician, a single report shall be prepared by the physician primarily responsible for managing the injured worker s care that incorporates the findings of the various treating physicians.

(Added by Stats. 1993, Ch. 121, Sec. 31. Effective July 16, 1993.)



4062

(a) If either the employee or employer objects to a medical determination made by the treating physician concerning any medical issues not covered by Section 4060 or 4061 and not subject to Section 4610, the objecting party shall notify the other party in writing of the objection within 20 days of receipt of the report if the employee is represented by an attorney or within 30 days of receipt of the report if the employee is not represented by an attorney. These time limits may be extended for good cause or by mutual agreement. If the employee is represented by an attorney, a medical evaluation to determine the disputed medical issue shall be obtained as provided in Section 4062.2, and no other medical evaluation shall be obtained. If the employee is not represented by an attorney, the employer shall immediately provide the employee with a form prescribed by the medical director with which to request assignment of a panel of three qualified medical evaluators, the evaluation shall be obtained as provided in Section 4062.1, and no other medical evaluation shall be obtained.

(b) If the employee objects to a decision made pursuant to Section 4610 to modify, delay, or deny a request for authorization of a medical treatment recommendation made by a treating physician, the objection shall be resolved only in accordance with the independent medical review process established in Section 4610.5.

(c) If the employee objects to the diagnosis or recommendation for medical treatment by a physician within the employer s medical provider network established pursuant to Section 4616, the objection shall be resolved only in accordance with the independent medical review process established in Sections 4616.3 and 4616.4.

(Amended by Stats. 2012, Ch. 363, Sec. 28. Effective January 1, 2013.)



4062.1

(a) If an employee is not represented by an attorney, the employer shall not seek agreement with the employee on an agreed medical evaluator, nor shall an agreed medical evaluator prepare the formal medical evaluation on any issues in dispute.

(b) If either party requests a medical evaluation pursuant to Section 4060, 4061, or 4062, either party may submit the form prescribed by the administrative director requesting the medical director to assign a panel of three qualified medical evaluators in accordance with Section 139.2. However, the employer may not submit the form unless the employee has not submitted the form within 10 days after the employer has furnished the form to the employee and requested the employee to submit the form. The party submitting the request form shall designate the specialty of the physicians that will be assigned to the panel.

(c) Within 10 days of the issuance of a panel of qualified medical evaluators, the employee shall select a physician from the panel to prepare a medical evaluation, the employee shall schedule the appointment, and the employee shall inform the employer of the selection and the appointment. If the employee does not inform the employer of the selection within 10 days of the assignment of a panel of qualified medical evaluators, then the employer may select the physician from the panel to prepare a medical evaluation. If the employee informs the employer of the selection within 10 days of the assignment of the panel but has not made the appointment, or if the employer selects the physician pursuant to this subdivision, then the employer shall arrange the appointment. Upon receipt of written notice of the appointment arrangements from the employee, or upon giving the employee notice of an appointment arranged by the employer, the employer shall furnish payment of estimated travel expense.

(d) The evaluator shall give the employee, at the appointment, a brief opportunity to ask questions concerning the evaluation process and the evaluator s background. The unrepresented employee shall then participate in the evaluation as requested by the evaluator unless the employee has good cause to discontinue the evaluation. For purposes of this subdivision, good cause shall include evidence that the evaluator is biased against the employee because of his or her race, sex, national origin, religion, or sexual preference or evidence that the evaluator has requested the employee to submit to an unnecessary medical examination or procedure. If the unrepresented employee declines to proceed with the evaluation, he or she shall have the right to a new panel of three qualified medical evaluators from which to select one to prepare a comprehensive medical evaluation. If the appeals board subsequently determines that the employee did not have good cause to not proceed with the evaluation, the cost of the evaluation shall be deducted from any award the employee obtains.

(e) If an employee has received a comprehensive medical-legal evaluation under this section, and he or she later becomes represented by an attorney, he or she shall not be entitled to an additional evaluation.

(Amended by Stats. 2004, Ch. 34, Sec. 16. Effective April 19, 2004.)



4062.2

(a) Whenever a comprehensive medical evaluation is required to resolve any dispute arising out of an injury or a claimed injury occurring on or after January 1, 2005, and the employee is represented by an attorney, the evaluation shall be obtained only as provided in this section.

(b) No earlier than the first working day that is at least 10 days after the date of mailing of a request for a medical evaluation pursuant to Section 4060 or the first working day that is at least 10 days after the date of mailing of an objection pursuant to Sections 4061 or 4062, either party may request the assignment of a three-member panel of qualified medical evaluators to conduct a comprehensive medical evaluation. The party submitting the request shall designate the specialty of the medical evaluator, the specialty of the medical evaluator requested by the other party if it has been made known to the party submitting the request, and the specialty of the treating physician. The party submitting the request form shall serve a copy of the request form on the other party.

(c) Within 10 days of assignment of the panel by the administrative director, each party may strike one name from the panel. The remaining qualified medical evaluator shall serve as the medical evaluator. If a party fails to exercise the right to strike a name from the panel within 10 days of assignment of the panel by the administrative director, the other party may select any physician who remains on the panel to serve as the medical evaluator. The administrative director may prescribe the form, the manner, or both, by which the parties shall conduct the selection process.

(d) The represented employee shall be responsible for arranging the appointment for the examination, but upon his or her failure to inform the employer of the appointment within 10 days after the medical evaluator has been selected, the employer may arrange the appointment and notify the employee of the arrangements. The employee shall not unreasonably refuse to participate in the evaluation.

(e) If an employee has received a comprehensive medical-legal evaluation under this section, and he or she later ceases to be represented, he or she shall not be entitled to an additional evaluation.

(f) The parties may agree to an agreed medical evaluator at any time, except as to issues subject to the independent medical review process established pursuant to Section 4610.5. A panel shall not be requested pursuant to subdivision (b) on any issue that has been agreed to be submitted to or has been submitted to an agreed medical evaluator unless the agreement has been canceled by mutual written consent.

(Amended by Stats. 2012, Ch. 363, Sec. 29. Effective January 1, 2013.)



4062.3

(a) Any party may provide to the qualified medical evaluator selected from a panel any of the following information:

(1) Records prepared or maintained by the employee s treating physician or physicians.

(2) Medical and nonmedical records relevant to determination of the medical issue.

(b) Information that a party proposes to provide to the qualified medical evaluator selected from a panel shall be served on the opposing party 20 days before the information is provided to the evaluator. If the opposing party objects to consideration of nonmedical records within 10 days thereafter, the records shall not be provided to the evaluator. Either party may use discovery to establish the accuracy or authenticity of nonmedical records prior to the evaluation.

(c) If an agreed medical evaluator is selected, as part of their agreement on an evaluator, the parties shall agree on what information is to be provided to the agreed medical evaluator.

(d) In any formal medical evaluation, the agreed or qualified medical evaluator shall identify the following:

(1) All information received from the parties.

(2) All information reviewed in preparation of the report.

(3) All information relied upon in the formulation of his or her opinion.

(e) All communications with a qualified medical evaluator selected from a panel before a medical evaluation shall be in writing and shall be served on the opposing party 20 days in advance of the evaluation. Any subsequent communication with the medical evaluator shall be in writing and shall be served on the opposing party when sent to the medical evaluator.

(f) Communications with an agreed medical evaluator shall be in writing, and shall be served on the opposing party when sent to the agreed medical evaluator. Oral or written communications with physician staff or, as applicable, with the agreed medical evaluator, relative to nonsubstantial matters such as the scheduling of appointments, missed appointments, the furnishing of records and reports, and the availability of the report, do not constitute ex parte communication in violation of this section unless the appeals board has made a specific finding of an impermissible ex parte communication.

(g) Ex parte communication with an agreed medical evaluator or a qualified medical evaluator selected from a panel is prohibited. If a party communicates with the agreed medical evaluator or the qualified medical evaluator in violation of subdivision (e), the aggrieved party may elect to terminate the medical evaluation and seek a new evaluation from another qualified medical evaluator to be selected according to Section 4062.1 or 4062.2, as applicable, or proceed with the initial evaluation.

(h) The party making the communication prohibited by this section shall be subject to being charged with contempt before the appeals board and shall be liable for the costs incurred by the aggrieved party as a result of the prohibited communication, including the cost of the medical evaluation, additional discovery costs, and attorney s fees for related discovery.

(i) Subdivisions (e) and (g) shall not apply to oral or written communications by the employee or, if the employee is deceased, the employee s dependent, in the course of the examination or at the request of the evaluator in connection with the examination.

(j) Upon completing a determination of the disputed medical issue, the medical evaluator shall summarize the medical findings on a form prescribed by the administrative director and shall serve the formal medical evaluation and the summary form on the employee and the employer. The medical evaluation shall address all contested medical issues arising from all injuries reported on one or more claim forms prior to the date of the employee s initial appointment with the medical evaluator.

(k) If, after a medical evaluation is prepared, the employer or the employee subsequently objects to any new medical issue, the parties, to the extent possible, shall utilize the same medical evaluator who prepared the previous evaluation to resolve the medical dispute.

(l) No disputed medical issue specified in subdivision (a) may be the subject of declaration of readiness to proceed unless there has first been an evaluation by the treating physician or an agreed or qualified medical evaluator.

(Amended by Stats. 2012, Ch. 363, Sec. 30. Effective January 1, 2013.)



4062.5

If a qualified medical evaluator selected from a panel fails to complete the formal medical evaluation within the timeframes established by the administrative director pursuant to paragraph (1) of subdivision (j) of Section 139.2, a new evaluation may be obtained upon the request of either party, as provided in Sections 4062.1 or 4062.2. Neither the employee nor the employer shall have any liability for payment for the formal medical evaluation which was not completed within the required timeframes unless the employee or employer, on forms prescribed by the administrative director, each waive the right to a new evaluation and elects to accept the original evaluation even though it was not completed within the required timeframes.

(Amended by Stats. 2004, Ch. 34, Sec. 20. Effective April 19, 2004.)



4062.8

The administrative director shall develop, not later than January 1, 2004, and periodically revise as necessary thereafter, educational materials to be used to provide treating physicians, as described in Section 3209.3, or other providers, as described in Section 3209.5, with information and training in basic concepts of workers compensation, the role of the treating physician, the conduct of permanent and stationary evaluations, and report writing, as appropriate.

(Added by Stats. 2004, Ch. 34, Sec. 21. Effective April 19, 2004.)



4063

If a formal medical evaluation from an agreed medical evaluator or a qualified medical evaluator selected from a three member panel resolves any issue so as to require an employer to provide compensation, the employer shall, except as provided pursuant to paragraph (2) of subdivision (b) of Section 4650, commence the payment of compensation or file a declaration of readiness to proceed.

(Amended by Stats. 2012, Ch. 363, Sec. 31. Effective January 1, 2013.)



4064

(a) The employer shall be liable for the cost of each reasonable and necessary comprehensive medical-legal evaluation obtained by the employee pursuant to Sections 4060, 4061, and 4062. Each comprehensive medical-legal evaluation shall address all contested medical issues arising from all injuries reported on one or more claim forms, except medical treatment recommendations, which are subject to utilization review as provided by Section 4610, and objections to utilization review determinations, which are subject to independent medical review as provided by Section 4610.5.

(b) For injuries occurring on or after January 1, 2003, if an unrepresented employee obtains an attorney after the evaluation pursuant to subdivision (d) of Section 4061 or subdivision (b) of Section 4062 has been completed, the employee shall be entitled to the same reports at employer expense as an employee who has been represented from the time the dispute arose and those reports shall be admissible in any proceeding before the appeals board.

(c) Subject to Section 4906, if an employer files a declaration of readiness to proceed and the employee is unrepresented at the time the declaration of readiness to proceed is filed, the employer shall be liable for any attorney s fees incurred by the employee in connection with the declaration of readiness to proceed.

(d) The employer shall not be liable for the cost of any comprehensive medical evaluations obtained by the employee other than those authorized pursuant to Sections 4060, 4061, and 4062. However, no party is prohibited from obtaining any medical evaluation or consultation at the party s own expense. In no event shall an employer or employee be liable for an evaluation obtained in violation of subdivision (b) of Section 4060. All comprehensive medical evaluations obtained by any party shall be admissible in any proceeding before the appeals board except as provided in Section 4060, 4061, 4062, 4062.1, or 4062.2.

(Amended by Stats. 2012, Ch. 363, Sec. 32. Effective January 1, 2013.)



4067

If the jurisdiction of the appeals board is invoked pursuant to Section 5803 upon the grounds that the effects of the injury have recurred, increased, diminished, or terminated, a formal medical evaluation shall be obtained pursuant to this article.

When an agreed medical evaluator or a qualified medical evaluator selected by an unrepresented employee from a three-member panel has previously made a formal medical evaluation of the same or similar issues, the subsequent or additional formal medical evaluation shall be conducted by the same agreed medical evaluator or qualified medical evaluator, unless the workers compensation judge has made a finding that he or she did not rely on the prior evaluator s formal medical evaluation, any party contested the original medical evaluation by filing an application for adjudication, the unrepresented employee hired an attorney and selected a qualified medical evaluator to conduct another evaluation pursuant to subdivision (b) of Section 4064, or the prior evaluator is no longer qualified or readily available to prepare a formal medical evaluation, in which case Sections 4061 or 4062, as the case may be, shall apply as if there had been no prior formal medical evaluation.

(Amended by Stats. 2002, Ch. 6, Sec. 56. Effective January 1, 2003.)



4067.5

This article shall become operative for injuries occurring on and after January 1, 1991.

(Amended (as added by Stats. 1989, Ch. 892) by Stats. 1990, Ch. 1550, Sec. 28. Note: This section provides for delayed operation of Article 2, commencing with Section 4060.)



4068

(a) Upon determining that a treating physician s report contains opinions that are the result of conjecture, are not supported by adequate evidence, or that indicate bias, the appeals board shall so notify the administrative director in writing in a manner he or she has specified.

(b) If the administrative director believes that any treating physician s reports show a pattern of unsupported opinions, he or she shall notify in writing the physician s applicable licensing body of his or her findings.

(Amended by Stats. 2003, Ch. 639, Sec. 22. Effective January 1, 2004.)









CHAPTER 8. Election to Be Subject to Compensation Liability

4150

When an employer has in his employment any person not included within the term employee as defined by Article 2 of Chapter 2 of Part 1 of this division or a person not entitled to compensation under this division, such employer and such person employed by him may, by their joint election, come under the compensation provisions of this division in the manner hereinafter provided.

(Enacted by Stats. 1937, Ch. 90.)



4151

Election on the part of the employer shall be made in one of the following ways:

(a) By insuring against liability for compensation, in which case he is deemed, as to all persons employed by him and covered by insurance, to have so elected during the period such insurance remains in force.

(b) By filing with the administrative director a statement to the effect that he accepts the compensation provisions of this division.

(Amended by Stats. 1965, Ch. 1513.)



4152

The statement, when filed, shall operate, within the meaning of Chapter 3 (commencing with Section 3600), to subject him or her to the compensation provisions thereof for the term of one year from the date of filing. Thereafter, without further act on his or her part, he or she shall be so subject for successive terms of one year each, unless at least 60 days prior to the expiration of such first or succeeding year, he or she files with the administrative director a notice that he or she withdraws his or her election.

(Amended by Stats. 1982, Ch. 454, Sec. 136.)



4153

Such statement of acceptance includes persons whose employment is both casual and not in the course of the trade, business, profession, or occupation of the employer, unless expressly excluded therefrom.

(Enacted by Stats. 1937, Ch. 90.)



4154

Where any employer has made an election in either of the modes above prescribed, any person in his service is deemed to have accepted the compensation provisions of this division if, at the time of the injury for which liability is claimed:

(a) Such employer is subject to the compensation provisions of this division and;

(b) Such person in his service has not, either upon entering into the employment, or within five days after the filing of an election by the employer, given to such employer notice in writing that he elects not to be subject to the compensation provisions of this division.

In case of such acceptance, the person employed becomes subject to the compensation provisions at the time of the filing of the election or entry in the employment.

(Enacted by Stats. 1937, Ch. 90.)



4155

The State and each county, city, district, and public agency thereof and all State institutions are conclusively presumed to have elected to come within the provisions of this division as to all employments otherwise excluded from this division.

(Enacted by Stats. 1937, Ch. 90.)



4156

No liability for compensation shall attach to any employer of a person excluded by subdivision (h) of Section 3352 from the definition of employee for an injury to or the death of a person so excluded which occurs on or after the effective date of this section if such employer elected to come under the compensation provisions of this division pursuant to subdivision (a) of Section 4151 prior to the effective date of this section by purchasing or renewing a policy providing comprehensive personal liability insurance containing a provision for coverage against liability for the payment of compensation, as defined in Section 3207 of the Labor Code, to any person defined as an employee by subdivision (d) of Section 3351 of the Labor Code; provided, however, nothing in this section shall prohibit an employer from providing compensation pursuant to the provisions of this chapter.

(Added by Stats. 1977, Ch. 17.)



4157

Where any employer has made an election pursuant to this chapter to include under the compensation provisions of this division an independent contractor engaged in vending, selling, offering for sale, or delivering directly to the public any newspaper, magazine, or periodical, the status of such person as an independent contractor for all other purposes shall not be affected by such election.

(Added by Stats. 1978, Ch. 672.)






CHAPTER 9. Economic Opportunity Programs

ARTICLE 1. General Provisions

4201

It is the intent of this chapter to apply to all enrollees in economic opportunity programs, including, but not limited to, work training or work study authorized by or financed in whole or in part through provisions of Public Law 88-452 (Economic Opportunity Act of 1964).

(Added by Stats. 1965, Ch. 1685.)



4202

Economic Opportunity Program means any program adopted pursuant to Public Law 88-452, including, but not limited to, work training and work study.

(Added by Stats. 1965, Ch. 1685.)



4203

Enrollee means any person enrolled in an economic opportunity program.

(Added by Stats. 1965, Ch. 1685.)



4204

Sponsoring agency means any agency, entity, or institution, public or private, receiving grants or financial assistance, either directly or as a subcontractor, pursuant to Public Law 88-452.

(Added by Stats. 1965, Ch. 1685.)



4205

Participating agency means any agency, entity or institution, public or private, taking part in an economic opportunity program, other than a sponsoring agency.

(Added by Stats. 1965, Ch. 1685.)



4206

Except as provided in this chapter, an enrollee within a given economic opportunity program shall have no right to receive compensation from sponsoring or participating agencies, entities, and institutions, public or private.

(Added by Stats. 1965, Ch. 1685.)



4207

Compensation shall be furnished an enrollee for injury or to dependents if injury causes death, suffered within or without the state occurring in the course of his duties for a sponsoring agency within an economic opportunity program if the following conditions occur:

(a) Where, at the time of injury, the enrollee is performing services and is acting within the scope of his duties as a recipient of aid within an economic opportunity program.

(b) Where injury is proximately caused by his service as an enrollee within an economic opportunity program either with or without negligence.

(c) Where injury is not caused by the intoxication of the injured enrollee.

(d) Where the injury is not intentionally self-inflicted.

(Added by Stats. 1965, Ch. 1685.)



4208

Where the conditions of compensation exist, the right to recover such compensation pursuant to the provisions of this chapter is the exclusive remedy for injury or death of an enrollee against the sponsoring agency, or the participating agency.

(Added by Stats. 1965, Ch. 1685.)



4209

Insofar as not inconsistent with the provisions of this chapter, all of the provisions of this division shall pertain to enrollees and their dependents and the furnishing of compensation benefits thereto.

(Added by Stats. 1965, Ch. 1685.)






ARTICLE 2. Benefits

4211

Where liability for compensation exists, such compensation shall be provided as limited by this chapter.

(Added by Stats. 1965, Ch. 1685.)



4212

If an enrollee suffers injury or death in the performance of his duties under an economic opportunity program, then, irrespective of his remuneration from this or other employment, his average weekly earnings for the purpose of determining temporary and permanent disability indemnity shall be determined in accordance with Section 4453, provided that for the purpose of this chapter only, there shall be no statutory minimum average weekly earnings for temporary disability indemnity. If the injury sustained by an enrollee causes death, death benefits shall be determined in accordance with Sections 4701 and 4702 of this code.

(Added by Stats. 1965, Ch. 1685.)



4213

If the injury sustained by an enrollee causes permanent disability, the percentage of disability to total disability shall be determined for the occupation of a laborer of like age by applying the schedule for the determination of the percentage of permanent disabilities prepared and adopted by the appeals board.

(Amended by Stats. 1967, Ch. 1364.)



4214

In addition to death benefit in the event of fatal injury, the reasonable expenses of the enrollee s burial shall be paid not to exceed six hundred dollars ($600).

(Added by Stats. 1965, Ch. 1685.)






ARTICLE 3. Adjustment of Claims

4226

Should the United States government or any agent thereof, pursuant to federal statute, rule or regulations furnish benefits to enrollees or dependents of enrollees under an economic opportunity program, then the amount of indemnity which an enrollee or his dependents are entitled to receive under this chapter shall be reduced by the amount of monetary benefits the enrollee or his dependents have and will receive from the above source as a result of injury.

(Added by Stats. 1965, Ch. 1685.)



4227

If the United States government or any agent thereof furnishes medical treatment to an injured enrollee, the enrollee will have no right to receive the same or similar treatment under this chapter.

(Added by Stats. 1965, Ch. 1685.)



4228

If the furnishing of medical treatment by the United States government or its agent takes the form of reimbursement of the enrollee, he shall have no right to receive the same or similar treatment under this chapter.

(Added by Stats. 1965, Ch. 1685.)



4229

If the furnishing of compensation benefits to an enrollee or his dependents under this chapter prevents such enrollee or his dependents from receiving benefits under the provisions of federal statute, rule or regulations, then the enrollee or his dependents shall have no right and shall not receive compensation benefits under this chapter.

(Added by Stats. 1965, Ch. 1685.)









CHAPTER 10. Disaster Service Workers

4350

The Office of Emergency Services shall administer this chapter as it relates to volunteer disaster service workers.

(Amended by Stats. 2013, Ch. 352, Sec. 401. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



4351

Compensation provided by this division is the exclusive remedy of a disaster service worker, or his or her dependents, for injury or death arising out of, and in the course of, his or her activities as a disaster service worker as against the state, the disaster council with which he or she is registered, and the county or city which has empowered the disaster council to register and direct his or her activities. Liability for compensation provided by this division is in lieu of any other liability whatsoever to a disaster service worker or his or her dependents or any other person on his or her behalf against the state, the disaster council with which the disaster service worker is registered, and the county or city which has empowered the disaster council to register and direct his or her activities, for any injury or death arising out of, and in the course of, his or her activities as a disaster service worker.

(Repealed and added by Stats. 1986, Ch. 554, Sec. 3.)



4352

(a) No compensation shall be paid or furnished to a disaster service worker or a dependent of a disaster service worker pursuant to this division absent an initial appropriation of funds for the purpose of furnishing compensation to a disaster service worker or a dependent of a disaster service worker. Liability for the initial payment or furnishing of compensation is dependent upon and limited to the availability of money so appropriated.

(b) Notwithstanding subdivision (a), when appropriated funds are temporarily unavailable for disbursement, the State Compensation Insurance Fund may provide compensation to an eligible claimant under this section whose injuries have previously either been accepted or found to be compensable by the Workers Compensation Appeals Board.

(1) Compensation to, and benefits for, an eligible claimant provided for under this subdivision may include the issuance of checks by the State Compensation Insurance Fund.

(2) Within 30 days of the date funds that had been temporarily unavailable are appropriated, and therefore become available, the California Emergency Management Agency shall reimburse the State Compensation Insurance Fund for compensation paid to, or benefits paid for, a claimant pursuant to paragraph (1), in addition to any applicable interest, service fees, or charges.

(c) After all money appropriated as described in subdivision (a) is expended or set aside in bookkeeping reserves for the payment or furnishing of compensation and reimbursing the State Compensation Insurance Fund for its services, the payment or furnishing of compensation for an injury to a disaster service worker or his or her dependents is dependent upon there having been a reserve set up for the payment or furnishing of compensation to that disaster service worker or his or her dependents and for that injury, and liability is limited to the amount of the reserve. The excess in a reserve for the payment or furnishing of compensation or for reimbursing the State Compensation Insurance Fund for its compensation payments and services may be transferred to reserves of other disaster service workers for the payment or furnishing of compensation and reimbursing the State Compensation Insurance Fund, or may be used to set up reserves for other disaster service workers.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 25. Effective July 28, 2009.)



4353

If a disaster service worker suffers injury or death while in the performance of duties as a disaster service worker, then, irrespective of his or her remuneration from this or other employment or from both, the average weekly earnings for the purposes of determining temporary and permanent disability indemnity shall be taken at the maximum fixed for each, respectively, in Section 4453.

(Repealed and added by Stats. 1986, Ch. 554, Sec. 3.)



4354

If the injury sustained by a disaster service worker causes permanent disability, the percentage of disability to total disability shall be determined as for the occupation of a laborer of like age by applying the schedule for the determination of the percentages of permanent disabilities prepared and adopted by the administrative director. The amount of the weekly payment for permanent disability shall be the same as the weekly benefit which would be paid for temporary total disability pursuant to Section 4353.

(Repealed and added by Stats. 1986, Ch. 554, Sec. 3.)



4355

(a) Should the United States Government or any agent thereof, in accordance with any federal statute, rule, or regulation, furnish monetary assistance, benefits, or other temporary or permanent relief to disaster service workers or to disaster service workers and their dependents for injuries arising out of and occurring in the course of their activities as disaster service workers, the amount of compensation that any disaster service worker or his or her dependents are otherwise entitled to receive from the State of California under this division for any injury shall be reduced by the amount of monetary assistance, benefits, or other temporary or permanent relief the disaster service worker or his or her dependents have received and will receive from the United States or any agent thereof as a result of the injury.

(b) If, in addition to monetary assistance, benefits, or other temporary or permanent relief, the United States Government or any agent thereof furnishes medical, surgical, or hospital treatment, or any combination thereof, to an injured disaster service worker, the disaster service worker has no right to receive similar medical, surgical, or hospital treatment under this division.

(c) If, in addition to monetary assistance, benefits, or other temporary or permanent relief, the United States Government or any agent thereof will reimburse a disaster service worker or his or her dependents for medical, surgical, or hospital treatment, or any combination thereof, furnished to the injured disaster service worker, the disaster service worker has no right to receive similar medical, surgical, or hospital treatment under this division.

(d) If the furnishing of compensation under this division to a disaster service worker or his or her dependents prevents the disaster service worker or his or her dependents from receiving assistance, benefits, or other temporary or permanent relief under a federal statute, rule, regulation, the disaster service worker and his or her dependents shall have no right to, and may not receive, any compensation from the State of California under this division for any injury for which the United States Government or any agent thereof will furnish assistance, benefits, or other temporary or permanent relief in the absence of the furnishing of compensation by the State of California.

(Added by Stats. 2003, Ch. 228, Sec. 34. Effective August 11, 2003.)






CHAPTER 11. Asbestos Workers’ Account

ARTICLE 1. General Provisions

4401

It is the declared policy of the state that qualified injured workers with asbestosis which arises out of and occurs in the course of employment shall receive workers compensation asbestos workers benefits promptly and not be subjected to delays of litigation to determine the responsible employer.

(Amended by Stats. 1982, Ch. 1077, Sec. 1. Effective September 15, 1982. Provisions inoperative January 1, 1989, as prescribed in Section 4418.)



4402

(a) Asbestosis means any pathology, whether or not combined with preexisting pathology, which results in disability or need for medical treatment from inhalation of asbestos fibers.

(b) Asbestos worker means any person whose occupation subjected him or her to an exposure to asbestos fibers.

(c) Asbestos workers benefits means temporary total disability benefits, permanent total disability benefits, death benefits, and medical benefits.

(d) Dependents means, and is limited to, a surviving spouse who at the time of injury was dependent on the deceased asbestos worker for half or more of his or her support, and minor children of the deceased asbestos worker.

(Amended by Stats. 1982, Ch. 1077, Sec. 1.5. Effective September 15, 1982. Provisions inoperative January 1, 1989, as prescribed in Section 4418.)



4403

The Asbestos Workers Account is hereby created in the Uninsured Employers Fund in the State Treasury, and shall be administered by the Director of Industrial Relations. The money in the Asbestos Workers Account is hereby continuously appropriated for the purposes of this chapter, and to pay the expenses of the director in administering these provisions.

(Added by Stats. 1980, Ch. 1041. Provisions inoperative January 1, 1989, as prescribed in Section 4418.)



4404

Insofar as not inconsistent with the provisions of this chapter, all of the provisions of this division shall pertain to asbestos workers and their dependents for purposes of furnishing workers compensation asbestos workers benefits thereto.

(Amended by Stats. 1982, Ch. 1077, Sec. 2. Effective September 15, 1982. Provisions inoperative January 1, 1989, as prescribed in Section 4418.)



4405

Where the conditions of compensation exist under this division the right to recover workers compensation asbestos workers benefits pursuant to the provisions of this chapter is a temporary remedy for injury to an asbestos worker against the Asbestos Workers Account, and such asbestos worker or his or her dependents shall make all reasonable effort to establish the identity of the employer responsible for securing the payment of compensation.

(Amended by Stats. 1982, Ch. 1077, Sec. 3. Effective September 15, 1982. Provisions inoperative January 1, 1989, as prescribed in Section 4418.)



4406

(a) Payments as advances on workers compensation asbestos workers benefits shall be furnished an asbestos worker for injury resulting in asbestosis, or the dependents of the asbestos worker in the case of his or her death due to asbestosis, subject to the provisions of this division, if all of the following conditions occur:

(1) The asbestos worker demonstrates to the account that at the time of exposure, the asbestos worker was performing services and was acting within the scope of his or her duties in an occupation that subjected the asbestos worker to the exposure to asbestos.

(2) The asbestos worker demonstrates to the account that he or she is suffering from asbestosis.

(3) The asbestos worker demonstrates to the account that he or she developed asbestosis from the employment.

(4) The asbestos worker is entitled to compensation for asbestosis as otherwise provided for in this division.

(b) The findings of the account with regard to the conditions in subdivision (a) shall not be evidence in any other proceeding.

(c) The account shall require the asbestos worker to submit to an independent medical examination unless the information and assistance officer, in consultation with the medical director or his or her designee, determines that there exists adequate medical evidence that the worker developed asbestosis from the employment.

(Amended by Stats. 1982, Ch. 1077, Sec. 4. Effective September 15, 1982. Provisions inoperative January 1, 1989, as prescribed in Section 4418.)






ARTICLE 2. Benefits

4407

When the account determines that the conditions in Section 4406 have occurred, payments as advances on workers compensation asbestos workers benefits shall be provided in accordance with this chapter, notwithstanding the right of the asbestos worker to secure compensation as otherwise provided for in this division.

(Amended by Stats. 1982, Ch. 1077, Sec. 5. Effective September 15, 1982. Provisions inoperative January 1, 1989, as prescribed in Section 4418.)



4407.3

For purposes of this chapter, the death benefit shall be paid in installments in the same manner and amounts as temporary disability indemnity.

(Added by Stats. 1982, Ch. 1077, Sec. 6. Effective September 15, 1982. Provisions inoperative January 1, 1989, as prescribed in Section 4418.)



4407.5

Benefits provided by this chapter shall not be commuted into a lump-sum payment.

(Added by Stats. 1982, Ch. 1077, Sec. 7. Effective September 15, 1982. Provisions inoperative January 1, 1989, as prescribed in Section 4418.)



4408

Prior to seeking compensation benefits under this chapter, the asbestos worker shall first make claim on the employer or its workers compensation insurance carrier for payment of compensation under this division. If the asbestos worker is unable to locate the responsible employer or insurance carrier, or if the employer or insurance carrier fails to pay or denies liability for the compensation required by this division to the person entitled thereto, within a period of 30 days after the assertion of such a claim, the asbestos worker may seek payment of workers compensation asbestos workers benefits required by this division from the Asbestos Workers Account.

(Amended by Stats. 1982, Ch. 1077, Sec. 8. Effective September 15, 1982. Provisions inoperative January 1, 1989, as prescribed in Section 4418.)



4409

The Director of Industrial Relations, or his or her representative, shall assign investigative and claims adjustment services respecting matters concerning Asbestos Workers Account cases. Those assignments may be made within the department, including the Division of Workers Compensation, and excluding the State Compensation Insurance Fund.

(Amended by Stats. 1994, Ch. 1097, Sec. 13. Effective January 1, 1995. Provisions inoperative January 1, 1989, as prescribed in Section 4418.)



4409.5

The administrative director shall appoint workers compensation judges and support staff who shall give priority to the processing of the claims of asbestos workers.

(Amended by Stats. 1985, Ch. 326, Sec. 12. Provisions inoperative January 1, 1989, as prescribed in Section 4418.)



4410

The administrative director shall appoint at least two information and assistance officers who shall give priority to assisting asbestos workers pursuant to the provisions of this chapter. The information and assistance officer shall assist to the fullest extent possible any asbestos worker seeking benefits under this chapter. In assisting the asbestos worker, the information and assistance officer shall conduct necessary investigation and procure those records, reports, and information which are necessary to the early identification of responsible employers and insurance carriers, and to facilitate in the expediting of payments of benefits that may be due under this division.

(Added by Stats. 1980, Ch. 1041. Provisions inoperative January 1, 1989, as prescribed in Section 4418.)



4411

(a) When a claim is made against the Asbestos Workers Account, the account shall secure appropriate information, adjust the claim, and pay benefits provided by this chapter in accordance with the provisions of this division.

(b) The asbestos worker shall, prior to the first payment of benefits by the Asbestos Workers Account, file an application before the Workers Compensation Appeals Board to determine the responsible employer for payment of compensation under this division.

(c) In every case before the Workers Compensation Appeals Board in which a claim of injury from exposure to asbestos is alleged, the appeals board shall join the Asbestos Workers Account as a party to the proceeding and serve the fund with copies of all decisions and orders, including findings and awards, and order approving compromise and release.

(d) Once a decision establishing the responsible employer or insurance carrier is agreed upon between the parties, or is issued by the Workers Compensation Appeals Board, and becomes final, the Asbestos Workers Account shall terminate payment of compensation benefits, notify all interested parties accordingly, and seek collection as provided for under this chapter. Responsibility for payment of all future compensation benefits shall be in accordance with such agreement, order, or decision.

(e) The account shall terminate the payment of benefits to any employee who fails to cooperate fully in determining the responsible employer or insurance carrier.

(f) The Asbestos Workers Account may, at any time, commence or join in proceedings before the Workers Compensation Appeals Board by filing an application on its own behalf. In any case in which the Asbestos Workers Account has been joined as a party or has filed an application on its own behalf, the Asbestos Workers Account shall have all of the rights and privileges of a party applicant.

(Added by Stats. 1980, Ch. 1041. Provisions inoperative January 1, 1989, as prescribed in Section 4418.)






ARTICLE 3. Collections

4412

The Asbestos Workers Account shall take all reasonable and appropriate action to insure that recovery is made by the account for all moneys paid as compensation benefits and as costs.

In the event that the responsible employer is uninsured, the account shall not be entitled to reimbursement from the Uninsured Employers Fund.

(Added by Stats. 1980, Ch. 1041. Provisions inoperative January 1, 1989, as prescribed in Section 4418.)



4413

No limitation of time provided by this division shall run against the Asbestos Workers Account to initiate proceedings before the Workers Compensation Appeals Board when the account has made any payment of moneys, incurred any costs for services, or encumbered any liability of the account.

(Amended by Stats. 1982, Ch. 454, Sec. 138. Provisions inoperative January 1, 1989, as prescribed in Section 4418.)



4414

Immediately following the receipt of knowledge of initiation of proceedings before the Workers Compensation Appeals Board, or any other jurisdiction providing benefits for the same injury, the Asbestos Workers Account shall file a lien and may invoke such other remedies as are available to recover moneys expended for compensation benefits.

(Added by Stats. 1980, Ch. 1041. Provisions inoperative January 1, 1989, as prescribed in Section 4418.)



4415

In any hearing or proceeding, the Director of Industrial Relations may use attorneys from within the department, or the Attorney General, to represent the director and the state.

(Added by Stats. 1980, Ch. 1041. Provisions inoperative January 1, 1989, as prescribed in Section 4418.)



4416

Once an agreement as to the responsible employer is reached, or a decision is issued by the Workers Compensation Appeals Board and becomes final, the Asbestos Workers Account shall notify the responsible employer or insurance carrier of the amount of payment necessary to satisfy the lien in full. Full payment of the lien shall be made by the responsible employer or insurance carrier within 30 days of the issue of such notification. The account may grant a reasonable extension of time for payment of the lien beyond 30 days. This payment shall be for all moneys expended for compensation benefits, and for all recoverable costs including the cost of independent medical examination and all costs reasonably incidental thereto, including, but not limited to, costs of transportation, hospitalization, consultative evaluation, X-rays, laboratory tests, and other diagnostic procedures. The payment shall bear interest, as provided in Section 5800, from the date of the agreement or decision through the date of payment.

The lien of the Asbestos Workers Account shall be allowed as a first lien against compensation, and shall have priority over all other liens. The lien of the Asbestos Workers Account may not be reduced by the Workers Compensation Appeals Board or by the parties unless express written consent to the proposed reduction of the lien is given by the Asbestos Workers Account and is filed in the record of proceedings before the Workers Compensation Appeals Board.

(Added by Stats. 1980, Ch. 1041. Provisions inoperative January 1, 1989, as prescribed in Section 4418.)



4417

Nothing in this chapter shall be construed to preclude the filing by an asbestos worker of a claim or suit for damages or indemnity against any person other than his or her employer. The Asbestos Workers Account shall be entitled to recover from, and shall have a first lien against, any amount which is recoverable by the injured employee pursuant to civil judgment or settlement in relation to a claim for damages or indemnity for the effect of exposure to asbestos, for all compensation benefits paid to the injured employee by the Asbestos Workers Account which have not previously been recovered from the responsible employer or employers by the Asbestos Workers Account. Recovery by the Asbestos Workers Account pursuant to the provisions of this section shall not have the effect of extinguishing or diminishing the liability of the responsible employer or employers to the injured employee for compensation payable under the provisions of this division.

(Added by Stats. 1980, Ch. 1041. Provisions inoperative January 1, 1989, as prescribed in Section 4418.)



4418

The provisions of this chapter providing for the payment of workers compensation asbestos workers benefits from the Asbestos Workers Account shall be operative only until January 1, 1989, and as of that date all payments from the fund shall be terminated, and the state shall have no further obligation to pay asbestos workers benefits, unless a later enacted statute which is chaptered before January 1, 1989, deletes or extends that date. However, if no statute is enacted to delete or extend that date prior to January 1, 1989, the authority of the Asbestos Workers Account under this chapter to recover the benefits and costs paid to asbestos workers prior to that date shall continue until the benefits and costs have been recovered.

(Amended by Stats. 1985, Ch. 1156, Sec. 4. Note: Termination provisions apply to Chapter 11, commencing with Section 4401.)












PART 2. COMPUTATION OF COMPENSATION

CHAPTER 1. Average Earnings

4451

Average annual earnings shall be taken as fifty-two times the average weekly earnings referred to in this chapter.

(Enacted by Stats. 1937, Ch. 90.)



4452

Four times the average annual earnings shall be taken at not less than four thousand eight hundred dollars and sixty-four cents ($4,800.64) nor more than fifteen thousand two hundred dollars and sixty-four cents ($15,200.64) in disability cases, and in death cases shall be taken at not less than the minimum nor more than the maximum limits as provided in Section 4702 of this code.

(Amended by Stats. 1957, Ch. 1996.)



4452.5

As used in this division:

(a) Permanent total disability means a permanent disability with a rating of 100 percent permanent disability only.

(b) Permanent partial disability means a permanent disability with a rating of less than 100 percent permanent disability.

(Added by Stats. 1973, Ch. 1023.)



4453

(a) In computing average annual earnings for the purposes of temporary disability indemnity and permanent total disability indemnity only, the average weekly earnings shall be taken at:

(1) Not less than one hundred twenty-six dollars ($126) nor more than two hundred ninety-four dollars ($294), for injuries occurring on or after January 1, 1983.

(2) Not less than one hundred sixty-eight dollars ($168) nor more than three hundred thirty-six dollars ($336), for injuries occurring on or after January 1, 1984.

(3) Not less than one hundred sixty-eight dollars ($168) for permanent total disability, and, for temporary disability, not less than the lesser of one hundred sixty-eight dollars ($168) or 1.5 times the employee s average weekly earnings from all employers, but in no event less than one hundred forty-seven dollars ($147), nor more than three hundred ninety-nine dollars ($399), for injuries occurring on or after January 1, 1990.

(4) Not less than one hundred sixty-eight dollars ($168) for permanent total disability, and for temporary disability, not less than the lesser of one hundred eighty-nine dollars ($189) or 1.5 times the employee s average weekly earnings from all employers, nor more than five hundred four dollars ($504), for injuries occurring on or after January 1, 1991.

(5) Not less than one hundred sixty-eight dollars ($168) for permanent total disability, and for temporary disability, not less than the lesser of one hundred eighty-nine dollars ($189) or 1.5 times the employee s average weekly earnings from all employers, nor more than six hundred nine dollars ($609), for injuries occurring on or after July 1, 1994.

(6) Not less than one hundred sixty-eight dollars ($168) for permanent total disability, and for temporary disability, not less than the lesser of one hundred eighty-nine dollars ($189) or 1.5 times the employee s average weekly earnings from all employers, nor more than six hundred seventy-two dollars ($672), for injuries occurring on or after July 1, 1995.

(7) Not less than one hundred sixty-eight dollars ($168) for permanent total disability, and for temporary disability, not less than the lesser of one hundred eighty-nine dollars ($189) or 1.5 times the employee s average weekly earnings from all employers, nor more than seven hundred thirty-five dollars ($735), for injuries occurring on or after July 1, 1996.

(8) Not less than one hundred eighty-nine dollars ($189), nor more than nine hundred three dollars ($903), for injuries occurring on or after January 1, 2003.

(9) Not less than one hundred eighty-nine dollars ($189), nor more than one thousand ninety-two dollars ($1,092), for injuries occurring on or after January 1, 2004.

(10) Not less than one hundred eighty-nine dollars ($189), nor more than one thousand two hundred sixty dollars ($1,260), for injuries occurring on or after January 1, 2005. For injuries occurring on or after January 1, 2006, average weekly earnings shall be taken at not less than one hundred eighty-nine dollars ($189), nor more than one thousand two hundred sixty dollars ($1,260) or 1.5 times the state average weekly wage, whichever is greater. Commencing on January 1, 2007, and each January 1 thereafter, the limits specified in this paragraph shall be increased by an amount equal to the percentage increase in the state average weekly wage as compared to the prior year. For purposes of this paragraph, state average weekly wage means the average weekly wage paid by employers to employees covered by unemployment insurance as reported by the United States Department of Labor for California for the 12 months ending March 31 of the calendar year preceding the year in which the injury occurred.

(b) In computing average annual earnings for purposes of permanent partial disability indemnity, except as provided in Section 4659, the average weekly earnings shall be taken at:

(1) Not less than seventy-five dollars ($75), nor more than one hundred ninety-five dollars ($195), for injuries occurring on or after January 1, 1983.

(2) Not less than one hundred five dollars ($105), nor more than two hundred ten dollars ($210), for injuries occurring on or after January 1, 1984.

(3) When the final adjusted permanent disability rating of the injured employee is 15 percent or greater, but not more than 24.75 percent: (A) not less than one hundred five dollars ($105), nor more than two hundred twenty-two dollars ($222), for injuries occurring on or after July 1, 1994; (B) not less than one hundred five dollars ($105), nor more than two hundred thirty-one dollars ($231), for injuries occurring on or after July 1, 1995; (C) not less than one hundred five dollars ($105), nor more than two hundred forty dollars ($240), for injuries occurring on or after July 1, 1996.

(4) When the final adjusted permanent disability rating of the injured employee is 25 percent or greater, not less than one hundred five dollars ($105), nor more than two hundred twenty-two dollars ($222), for injuries occurring on or after January 1, 1991.

(5) When the final adjusted permanent disability rating of the injured employee is 25 percent or greater but not more than 69.75 percent: (A) not less than one hundred five dollars ($105), nor more than two hundred thirty-seven dollars ($237), for injuries occurring on or after July 1, 1994; (B) not less than one hundred five dollars ($105), nor more than two hundred forty-six dollars ($246), for injuries occurring on or after July 1, 1995; and (C) not less than one hundred five dollars ($105), nor more than two hundred fifty-five dollars ($255), for injuries occurring on or after July 1, 1996.

(6) When the final adjusted permanent disability rating of the injured employee is less than 70 percent: (A) not less than one hundred fifty dollars ($150), nor more than two hundred seventy-seven dollars and fifty cents ($277.50), for injuries occurring on or after January 1, 2003; (B) not less than one hundred fifty-seven dollars and fifty cents ($157.50), nor more than three hundred dollars ($300), for injuries occurring on or after January 1, 2004; (C) not less than one hundred fifty-seven dollars and fifty cents ($157.50), nor more than three hundred thirty dollars ($330), for injuries occurring on or after January 1, 2005; and (D) not less than one hundred ninety-five dollars ($195), nor more than three hundred forty-five dollars ($345), for injuries occurring on or after January 1, 2006.

(7) When the final adjusted permanent disability rating of the injured employee is 70 percent or greater, but less than 100 percent: (A) not less than one hundred five dollars ($105), nor more than two hundred fifty-two dollars ($252), for injuries occurring on or after July 1, 1994; (B) not less than one hundred five dollars ($105), nor more than two hundred ninety-seven dollars ($297), for injuries occurring on or after July 1, 1995; (C) not less than one hundred five dollars ($105), nor more than three hundred forty-five dollars ($345), for injuries occurring on or after July 1, 1996; (D) not less than one hundred fifty dollars ($150), nor more than three hundred forty-five dollars ($345), for injuries occurring on or after January 1, 2003; (E) not less than one hundred fifty-seven dollars and fifty cents ($157.50), nor more than three hundred seventy-five dollars ($375), for injuries occurring on or after January 1, 2004; (F) not less than one hundred fifty-seven dollars and fifty cents ($157.50), nor more than four hundred five dollars ($405), for injuries occurring on or after January 1, 2005; and (G) not less than one hundred ninety-five dollars ($195), nor more than four hundred five dollars ($405), for injuries occurring on or after January 1, 2006.

(8) For injuries occurring on or after January 1, 2013:

(A) When the final adjusted permanent disability rating is less than 55 percent, not less than two hundred forty dollars ($240) nor more than three hundred forty-five dollars ($345).

(B) When the final adjusted permanent disability rating is 55 percent or greater but less than 70 percent, not less than two hundred forty dollars ($240) nor more than four hundred five dollars ($405).

(C) When the final adjusted permanent disability rating is 70 percent or greater but less than 100 percent, not less than two hundred forty dollars ($240) nor more than four hundred thirty-five dollars ($435).

(9) For injuries occurring on or after January 1, 2014, not less than two hundred forty dollars ($240) nor more than four hundred thirty-five dollars ($435).

(c) Between the limits specified in subdivisions (a) and (b), the average weekly earnings, except as provided in Sections 4456 to 4459, shall be arrived at as follows:

(1) Where the employment is for 30 or more hours a week and for five or more working days a week, the average weekly earnings shall be the number of working days a week times the daily earnings at the time of the injury.

(2) Where the employee is working for two or more employers at or about the time of the injury, the average weekly earnings shall be taken as the aggregate of these earnings from all employments computed in terms of one week; but the earnings from employments other than the employment in which the injury occurred shall not be taken at a higher rate than the hourly rate paid at the time of the injury.

(3) If the earnings are at an irregular rate, such as piecework, or on a commission basis, or are specified to be by week, month, or other period, then the average weekly earnings mentioned in subdivision (a) shall be taken as the actual weekly earnings averaged for this period of time, not exceeding one year, as may conveniently be taken to determine an average weekly rate of pay.

(4) Where the employment is for less than 30 hours per week, or where for any reason the foregoing methods of arriving at the average weekly earnings cannot reasonably and fairly be applied, the average weekly earnings shall be taken at 100 percent of the sum which reasonably represents the average weekly earning capacity of the injured employee at the time of his or her injury, due consideration being given to his or her actual earnings from all sources and employments.

(d) Every computation made pursuant to this section beginning January 1, 1990, shall be made only with reference to temporary disability or the permanent disability resulting from an original injury sustained after January 1, 1990. However, all rights existing under this section on January 1, 1990, shall be continued in force. Except as provided in Section 4661.5, disability indemnity benefits shall be calculated according to the limits in this section in effect on the date of injury and shall remain in effect for the duration of any disability resulting from the injury.

(Amended by Stats. 2012, Ch. 363, Sec. 34. Effective January 1, 2013.)



4453.5

Benefits payable on account of an injury shall not be affected by a subsequent statutory change in amounts of indemnity payable under this division, and shall be continued as authorized, and in the amounts provided for, by the law in effect at the time the injury giving rise to the right to such benefits occurred.

(Added by Stats. 1972, Ch. 460.)



4454

In determining average weekly earnings within the limits fixed in Section 4453, there shall be included overtime and the market value of board, lodging, fuel, and other advantages received by the injured employee as part of his remuneration, which can be estimated in money, but such average weekly earnings shall not include any sum which the employer pays to or for the injured employee to cover any special expenses entailed on the employee by the nature of his employment, nor shall there be included either the cost or the market value of any savings, wage continuation, wage replacement, or stock acquisition program or of any employee benefit programs for which the employer pays or contributes to persons other than the employee or his family.

(Amended by Stats. 1968, 1st Ex. Sess., Ch. 4.)



4455

If the injured employee is under 18 years of age, and his or her incapacity is permanent, his or her average weekly earnings shall be deemed, within the limits fixed in Section 4453, to be the weekly sum that under ordinary circumstances he or she would probably be able to earn at the age of 18 years, in the occupation in which he or she was employed at the time of the injury or in any occupation to which he or she would reasonably have been promoted if he or she had not been injured. If the probable earnings at the age of 18 years cannot reasonably be determined, his or her average weekly earnings shall be taken at the maximum limit established in Section 4453.

(Amended by Stats. 2002, Ch. 6, Sec. 58. Effective January 1, 2003.)



4456

Where any employee is injured while engaged on any unemployment work relief program conducted by the State, or a political subdivision, or any State or governmental agency, the disability payments due under this division shall be determined solely on the monthly earnings or anticipated earnings of such person from such program, such payments to be within the minimum and maximum limits set forth in section 4453.

(Enacted by Stats. 1937, Ch. 90.)



4457

In the event the average weekly earnings of workmen associating themselves under a partnership agreement, the principal purpose of which is the performance of labor on a particular piece of work, are not otherwise ascertainable, they shall be deemed to be forty dollars ($40).

(Amended by Stats. 1961, Ch. 903.)



4458

If a member registered as an active firefighting member of any regularly organized volunteer fire department as described in Section 3361 suffers injury or death while in the performance of his duty as fireman, or if a person engaged in fire suppression as described in Section 3365 suffers injury or death while so engaged, then, irrespective of his remuneration from this or other employment or from both, his average weekly earnings for the purposes of determining temporary disability indemnity and permanent disability indemnity shall be taken at the maximum fixed for each, respectively, in Section 4453. Four times his average annual earnings in disability cases and in death cases shall be taken at the maximum limits provided in Sections 4452 and 4702 respectively.

(Amended (as amended by Stats. 1973, Ch. 953) by Stats. 1976, Ch. 1347.)



4458.2

If an active peace officer of any department as described in Section 3362 suffers injury or death while in the performance of his or her duties as a peace officer, or if a person engaged in the performance of active law enforcement service as described in Section 3366 suffers injury or death while in the performance of that active law enforcement service, or if a person registered as a reserve peace officer of any regularly organized police or sheriff s department as described in Section 3362.5 suffers injury or death while in the performance of his or her duties as a peace officer, then, irrespective of his or her remuneration from this or other employment or from both, his or her average weekly earnings for the purposes of determining temporary disability indemnity and permanent disability indemnity shall be taken at the maximum fixed for each, respectively, in Section 4453. Four times his or her average annual earnings in disability cases and in death cases shall be taken at the maximum limits provided in Sections 4452 and 4702 respectively.

(Amended by Stats. 1989, Ch. 892, Sec. 30.5.)



4458.5

If a member suffers an injury following termination of active service, and within the time prescribed in Section 3212, 3212.2, 3212.3, 3212.4, 3212.5, 3212.6, 3212.7, or 3213, then, irrespective of his remuneration from any postactive service employment, his average weekly earnings for the purposes of determining temporary disability indemnity, permanent total disability indemnity, and permanent partial disability indemnity, shall be taken at the maximum fixed for each such disability, respectively, in Section 4453.

(Added by renumbering Section 4458 (as added by Stats. 1976, Ch. 446) by Stats. 1978, Ch. 380.)



4459

The fact that an employee has suffered a previous disability, or received compensation therefor, does not preclude him from compensation for a later injury, or his dependents from compensation for death resulting therefrom, but in determining compensation for the later injury, or death resulting therefrom, his average weekly earnings shall be fixed at the sum which reasonably represents his earning capacity at the time of the later injury.

(Enacted by Stats. 1937, Ch. 90.)






CHAPTER 2. Compensation Schedules

ARTICLE 1. General Provisions

4550

Where liability for compensation exists under this division, such compensation shall be furnished or paid by the employer and shall be as provided in this chapter.

(Enacted by Stats. 1937, Ch. 90.)



4551

Where the injury is caused by the serious and willful misconduct of the injured employee, the compensation otherwise recoverable therefor shall be reduced one-half, except:

(a) Where the injury results in death.

(b) Where the injury results in a permanent disability of 70 percent or over.

(c) Where the injury is caused by the failure of the employer to comply with any provision of law, or any safety order of the Division of Occupational Safety and Health, with reference to the safety of places of employment.

(d) Where the injured employee is under 16 years of age at the time of injury.

(Amended by Stats. 1980, Ch. 676.)



4552

The reduction of compensation because of the serious and willful misconduct of an employee is not enforceable, valid, or binding in any respect until the appeals board has so determined by its findings and award as provided in Chapter 6 of Part 4 of this division.

(Amended by Stats. 1965, Ch. 1513.)



4553

The amount of compensation otherwise recoverable shall be increased one-half, together with costs and expenses not to exceed two hundred fifty dollars ($250), where the employee is injured by reason of the serious and willful misconduct of any of the following:

(a) The employer, or his managing representative.

(b) If the employer is a partnership, on the part of one of the partners or a managing representative or general superintendent thereof.

(c) If the employer is a corporation, on the part of an executive, managing officer, or general superintendent thereof.

(Amended by Stats. 1982, Ch. 922, Sec. 10.)



4553.1

In order to support a holding of serious and willful misconduct by an employer based upon violation of a safety order, the appeals board must specifically find all of the following:

(1) The specific manner in which the order was violated.

(2) That the violation of the safety order did proximately cause the injury or death, and the specific manner in which the violation constituted the proximate cause.

(3) That the safety order, and the conditions making the safety order applicable, were known to, and violated by, a particular named person, either the employer, or a representative designated by Section 4553, or that the condition making the safety order applicable was obvious, created a probability of serious injury, and that the failure of the employer, or a representative designated by Section 4553, to correct the condition constituted a reckless disregard for the probable consequences.

(Amended by Stats. 1982, Ch. 922, Sec. 11.)



4554

In case of the willful failure by an employer to secure the payment of compensation, the amount of compensation otherwise recoverable for injury or death as provided in this division shall be increased 10 percent. Failure of the employer to secure the payment of compensation as provided in Article 1 (commencing at Section 3700) of Chapter 4 of Part 1 of this division is prima facie evidence of willfulness on his part.

(Amended by Stats. 1959, Ch. 1189.)



4555

In case of failure by an employer to secure the payment of compensation, the appeals board may award a reasonable attorney s fee in addition to the amount of compensation recoverable. When a fee is awarded under this section no further fee shall be allowed under Section 4903 but the provisions of Section 4903 shall be applicable to secure the payment of any fee awarded under this section.

(Amended by Stats. 1965, Ch. 1513.)



4555.5

Whenever a petition to reduce an award, based upon a permanent disability rating which has become final, is denied, the appeals board may order the petitioner to pay to the injured employee all costs incident to the furnishing of X-rays, laboratory services, medical reports, and medical testimony incurred by such employee in connection with the proceeding on such petition.

(Amended by Stats. 1965, Ch. 1513.)



4556

The increases provided for by this article shall not be limited by the provisions of Chapter 1 of this part relating to maximum amounts in the computation of average earnings.

(Added by Stats. 1945, Ch. 520.)



4557

Where the injury is to an employee under 16 years of age and illegally employed at the time of injury, the entire compensation otherwise recoverable shall be increased fifty percent (50%), and such additional sum shall be paid by the employer at the same time and in the same manner as the normal compensation benefits.

An employer shall not be held liable for the additional compensation provided by this section if such an employee is hired pursuant to a birth certificate, automobile driver s license, or other reasonable evidence of the fact the employee is over the age of 15 years, even though such evidence of age were falsely obtained by the employee. The additional compensation provided by this section shall not exceed the maximum sum specified by Section 4553 for additional compensation payable for serious and willful misconduct on the part of an employer. This section shall not apply to the State or any of its political subdivisions or districts.

(Amended by Stats. 1961, Ch. 1621.)



4558

(a) As used in this section:

(1) Employer means a named identifiable person who is, prior to the time of the employee s injury or death, an owner or supervisor having managerial authority to direct and control the acts of employees.

(2) Failure to install means omitting to attach a point of operation guard either provided or required by the manufacturer, when the attachment is required by the manufacturer and made known by him or her to the employer at the time of acquisition, installation, or manufacturer-required modification of the power press.

(3) Manufacturer means the designer, fabricator, or assembler of a power press.

(4) Power press means any material-forming machine that utilizes a die which is designed for use in the manufacture of other products.

(5) Removal means physical removal of a point of operation guard which is either installed by the manufacturer or installed by the employer pursuant to the requirements or instructions of the manufacturer.

(6) Specifically authorized means an affirmative instruction issued by the employer prior to the time of the employee s physical injury or death, but shall not mean any subsequent acquiescence in, or ratification of, removal of a point of operation safety guard.

(b) An employee, or his or her dependents in the event of the employee s death, may bring an action at law for damages against the employer where the employee s injury or death is proximately caused by the employer s knowing removal of, or knowing failure to install, a point of operation guard on a power press, and this removal or failure to install is specifically authorized by the employer under conditions known by the employer to create a probability of serious injury or death.

(c) No liability shall arise under this section absent proof that the manufacturer designed, installed, required, or otherwise provided by specification for the attachment of the guards and conveyed knowledge of the same to the employer. Proof of conveyance of this information to the employer by the manufacturer may come from any source.

(d) No right of action for contribution or indemnity by any defendant shall exist against the employer; however, a defendant may seek contribution after the employee secures a judgment against the employer pursuant to the provisions of this section if the employer fails to discharge his or her comparative share of the judgment.

(Added by Stats. 1982, Ch. 922, Sec. 12.)






ARTICLE 2. Medical and Hospital Treatment

4600

(a) Medical, surgical, chiropractic, acupuncture, and hospital treatment, including nursing, medicines, medical and surgical supplies, crutches, and apparatuses, including orthotic and prosthetic devices and services, that is reasonably required to cure or relieve the injured worker from the effects of his or her injury shall be provided by the employer. In the case of his or her neglect or refusal reasonably to do so, the employer is liable for the reasonable expense incurred by or on behalf of the employee in providing treatment.

(b) As used in this division and notwithstanding any other law, medical treatment that is reasonably required to cure or relieve the injured worker from the effects of his or her injury means treatment that is based upon the guidelines adopted by the administrative director pursuant to Section 5307.27.

(c) Unless the employer or the employer s insurer has established or contracted with a medical provider network as provided for in Section 4616, after 30 days from the date the injury is reported, the employee may be treated by a physician of his or her own choice or at a facility of his or her own choice within a reasonable geographic area. A chiropractor shall not be a treating physician after the employee has received the maximum number of chiropractic visits allowed by subdivision (c) of Section 4604.5.

(d) (1) If an employee has notified his or her employer in writing prior to the date of injury that he or she has a personal physician, the employee shall have the right to be treated by that physician from the date of injury if the employee has health care coverage for nonoccupational injuries or illnesses on the date of injury in a plan, policy, or fund as described in subdivisions (b), (c), and (d) of Section 4616.7.

(2) For purposes of paragraph (1), a personal physician shall meet all of the following conditions:

(A) Be the employee s regular physician and surgeon, licensed pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code.

(B) Be the employee s primary care physician and has previously directed the medical treatment of the employee, and who retains the employee s medical records, including his or her medical history. Personal physician includes a medical group, if the medical group is a single corporation or partnership composed of licensed doctors of medicine or osteopathy, which operates an integrated multispecialty medical group providing comprehensive medical services predominantly for nonoccupational illnesses and injuries.

(C) The physician agrees to be predesignated.

(3) If the employee has health care coverage for nonoccupational injuries or illnesses on the date of injury in a health care service plan licensed pursuant to Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code, and the employer is notified pursuant to paragraph (1), all medical treatment, utilization review of medical treatment, access to medical treatment, and other medical treatment issues shall be governed by Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code. Disputes regarding the provision of medical treatment shall be resolved pursuant to Article 5.55 (commencing with Section 1374.30) of Chapter 2.2 of Division 2 of the Health and Safety Code.

(4) If the employee has health care coverage for nonoccupational injuries or illnesses on the date of injury in a group health insurance policy as described in Section 4616.7, all medical treatment, utilization review of medical treatment, access to medical treatment, and other medical treatment issues shall be governed by the applicable provisions of the Insurance Code.

(5) The insurer may require prior authorization of any nonemergency treatment or diagnostic service and may conduct reasonably necessary utilization review pursuant to Section 4610.

(6) An employee shall be entitled to all medically appropriate referrals by the personal physician to other physicians or medical providers within the nonoccupational health care plan. An employee shall be entitled to treatment by physicians or other medical providers outside of the nonoccupational health care plan pursuant to standards established in Article 5 (commencing with Section 1367) of Chapter 2.2 of Division 2 of the Health and Safety Code.

(e) (1) When at the request of the employer, the employer s insurer, the administrative director, the appeals board, or a workers compensation administrative law judge, the employee submits to examination by a physician, he or she shall be entitled to receive, in addition to all other benefits herein provided, all reasonable expenses of transportation, meals, and lodging incident to reporting for the examination, together with one day of temporary disability indemnity for each day of wages lost in submitting to the examination.

(2) Regardless of the date of injury, reasonable expenses of transportation includes mileage fees from the employee s home to the place of the examination and back at the rate of twenty-one cents ($0.21) a mile or the mileage rate adopted by the Director of Human Resources pursuant to Section 19820 of the Government Code, whichever is higher, plus any bridge tolls. The mileage and tolls shall be paid to the employee at the time he or she is given notification of the time and place of the examination.

(f) When at the request of the employer, the employer s insurer, the administrative director, the appeals board, or a workers compensation administrative law judge, an employee submits to examination by a physician and the employee does not proficiently speak or understand the English language, he or she shall be entitled to the services of a qualified interpreter in accordance with conditions and a fee schedule prescribed by the administrative director. These services shall be provided by the employer. For purposes of this section, qualified interpreter means a language interpreter certified, or deemed certified, pursuant to Article 8 (commencing with Section 11435.05) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of, or Section 68566 of, the Government Code.

(g) If the injured employee cannot effectively communicate with his or her treating physician because he or she cannot proficiently speak or understand the English language, the injured employee is entitled to the services of a qualified interpreter during medical treatment appointments. To be a qualified interpreter for purposes of medical treatment appointments, an interpreter is not required to meet the requirements of subdivision (f), but commencing March 1, 2014, shall meet any requirements established by rule by the administrative director that are substantially similar to the requirements set forth in Section 1367.04 of the Health and Safety Code, notwithstanding any other effective date established in regulations. The administrative director shall adopt a fee schedule for qualified interpreter fees in accordance with this section. Upon request of the injured employee, the employer or insurance carrier shall pay for interpreter services. An employer shall not be required to pay for the services of an interpreter who is not certified or is provisionally certified by the person conducting the medical treatment or examination unless either the employer consents in advance to the selection of the individual who provides the interpreting service or the injured worker requires interpreting service in a language other than the languages designated pursuant to Section 11435.40 of the Government Code.

(h) Home health care services shall be provided as medical treatment only if reasonably required to cure or relieve the injured employee from the effects of his or her injury and prescribed by a physician and surgeon licensed pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, and subject to Section 5307.1 or 5703.8. The employer shall not be liable for home health care services that are provided more than 14 days prior to the date of the employer s receipt of the physician s prescription.

(Amended by Stats. 2013, Ch. 793, Sec. 1. Effective October 13, 2013.)



4600.1

(a) Subject to subdivision (b), any person or entity that dispenses medicines and medical supplies, as required by Section 4600, shall dispense the generic drug equivalent.

(b) A person or entity shall not be required to dispense a generic drug equivalent under either of the following circumstances:

(1) When a generic drug equivalent is unavailable.

(2) When the prescribing physician specifically provides in writing that a nongeneric drug must be dispensed.

(c) For purposes of this section, dispense has the same meaning as the definition contained in Section 4024 of the Business and Professions Code.

(d) Nothing in this section shall be construed to preclude a prescribing physician, who is also the dispensing physician, from dispensing a generic drug equivalent.

(Repealed and added by Stats. 2003, Ch. 639, Sec. 24. Effective January 1, 2004.)



4600.2

(a) Notwithstanding Section 4600, when a self-insured employer, group of self-insured employers, insurer of an employer, or group of insurers contracts with a pharmacy, group of pharmacies, or pharmacy benefit network to provide medicines and medical supplies required by this article to be provided to injured employees, those injured employees that are subject to the contract shall be provided medicines and medical supplies in the manner prescribed in the contract for as long as medicines or medical supplies are reasonably required to cure or relieve the injured employee from the effects of the injury.

(b) Nothing in this section shall affect the ability of employee-selected physicians to continue to prescribe and have the employer provide medicines and medical supplies that the physicians deem reasonably required to cure or relieve the injured employee from the effects of the injury.

(c) Each contract described in subdivision (a) shall comply with standards adopted by the administrative director. In adopting those standards, the administrative director shall seek to reduce pharmaceutical costs and may consult any relevant studies or practices in other states. The standards shall provide for access to a pharmacy within a reasonable geographic distance from an injured employee s residence.

(Added by Stats. 2002, Ch. 6, Sec. 60. Effective January 1, 2003.)



4600.3

(a) (1) Notwithstanding Section 4600, when a self-insured employer, group of self-insured employers, or the insurer of an employer contracts with a health care organization certified pursuant to Section 4600.5 for health care services required by this article to be provided to injured employees, those employees who are subject to the contract shall receive medical services in the manner prescribed in the contract, providing that the employee may choose to be treated by a personal physician, personal chiropractor, or personal acupuncturist that he or she has designated prior to the injury, in which case the employee shall not be treated by the health care organization. Every employee shall be given an affirmative choice at the time of employment and at least annually thereafter to designate or change the designation of a health care organization or a personal physician, personal chiropractor, or personal acupuncturist. The choice shall be memorialized in writing and maintained in the employee s personnel records. The employee who has designated a personal physician, personal chiropractor, or personal acupuncturist may change their designated caregiver at any time prior to the injury. Any employee who fails to designate a personal physician, personal chiropractor, or personal acupuncturist shall be treated by the health care organization selected by the employer. If the health care organization offered by the employer is the workers compensation insurer that covers the employee or is an entity that controls or is controlled by that insurer, as defined by Section 1215 of the Insurance Code, this information shall be included in the notice of contract with a health care organization.

(2) Each contract described in paragraph (1) shall comply with the certification standards provided in Section 4600.5, and shall provide all medical, surgical, chiropractic, acupuncture, and hospital treatment, including nursing, medicines, medical and surgical supplies, crutches, and apparatus, including artificial members, that is reasonably required to cure or relieve the effects of the injury, as required by this division, without any payment by the employee of deductibles, copayments, or any share of the premium. However, an employee may receive immediate emergency medical treatment that is compensable from a medical service or health care provider who is not a member of the health care organization.

(3) Insured employers, a group of self-insured employers, or self-insured employers who contract with a health care organization for medical services shall give notice to employees of eligible medical service providers and any other information regarding the contract and manner of receiving medical services as the administrative director may prescribe. Employees shall be duly notified that if they choose to receive care from the health care organization they must receive treatment for all occupational injuries and illnesses as prescribed by this section.

(b) Notwithstanding subdivision (a), no employer which is required to bargain with an exclusive or certified bargaining agent which represents employees of the employer in accordance with state or federal employer-employee relations law shall contract with a health care organization for purposes of Section 4600.5 with regard to employees whom the bargaining agent is recognized or certified to represent for collective bargaining purposes pursuant to state or federal employer-employee relations law unless authorized to do so by mutual agreement between the bargaining agent and the employer. If the collective bargaining agreement is subject to the National Labor Relations Act, the employer may contract with a health care organization for purposes of Section 4600.5 at any time when the employer and bargaining agent have bargained to impasse to the extent required by federal law.

(c) (1) When an employee is not receiving or is not eligible to receive health care coverage for nonoccupational injuries or illnesses provided by the employer, if 90 days from the date the injury is reported the employee who has been receiving treatment from a health care organization or his or her physician, chiropractor, acupuncturist, or other agent notifies his or her employer in writing that he or she desires to stop treatment by the health care organization, he or she shall have the right to be treated by a physician, chiropractor, or acupuncturist or at a facility of his or her own choosing within a reasonable geographic area.

(2) When an employee is receiving or is eligible to receive health care coverage for nonoccupational injuries or illnesses provided by the employer, and has agreed to receive care for occupational injuries and illnesses from a health care organization provided by the employer, the employee may be treated for occupational injuries and diseases by a physician, chiropractor, or acupuncturist of his or her own choice or at a facility of his or her own choice within a reasonable geographic area if the employee or his or her physician, chiropractor, acupuncturist, or other agent notifies his or her employer in writing only after 180 days from the date the injury was reported, or upon the date of contract renewal or open enrollment of the health care organization, whichever occurs first, but in no case until 90 days from the date the injury was reported.

(3) For purposes of this subdivision, an employer shall be deemed to provide health care coverage for nonoccupational injuries and illnesses if the employer pays more than one-half the costs of the coverage, or if the plan is established pursuant to collective bargaining.

(d) An employee and employer may agree to other forms of therapy pursuant to Section 3209.7.

(e) An employee enrolled in a health care organization shall have the right to no less than one change of physician on request, and shall be given a choice of physicians affiliated with the health care organization. The health care organization shall provide the employee a choice of participating physicians within five days of receiving a request. In addition, the employee shall have the right to a second opinion from a participating physician on a matter pertaining to diagnosis or treatment from a participating physician.

(f) Nothing in this section or Section 4600.5 shall be construed to prohibit a self-insured employer, a group of self-insured employers, or insurer from engaging in any activities permitted by Section 4600.

(g) Notwithstanding subdivision (c), in the event that the employer, group of employers, or the employer s workers compensation insurer no longer contracts with the health care organization that has been treating an injured employee, the employee may continue treatment provided or arranged by the health care organization. If the employee does not choose to continue treatment by the health care organization, the employer may control the employee s treatment for 30 days from the date the injury was reported. After that period, the employee may be treated by a physician of his or her own choice or at a facility of his or her own choice within a reasonable geographic area.

(Amended by Stats. 2002, Ch. 6, Sec. 61. Effective January 1, 2003.)



4600.35

Any entity seeking to reimburse health care providers for health care services rendered to injured workers on a capitated, or per person per month basis, shall be licensed pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code).

(Added by Stats. 2002, Ch. 6, Sec. 61.5. Effective January 1, 2003.)



4600.4

(a) A workers compensation insurer, third-party administrator, or other entity that requires, or pursuant to regulation requires, a treating physician to obtain either utilization review or prior authorization in order to diagnose or treat injuries or diseases compensable under this article, shall ensure the availability of those services from 9 a.m. to 5:30 p.m. Pacific coast time of each normal business day.

(b) For purposes of this section normal business day means a business day as defined in Section 9 of the Civil Code.

(Added by Stats. 1999, Ch. 124, Sec. 1. Effective January 1, 2000.)



4600.5

(a) Any health care service plan licensed pursuant to the Knox-Keene Health Care Service Plan Act, a disability insurer licensed by the Department of Insurance, or any entity, including, but not limited to, workers compensation insurers and third-party administrators authorized by the administrative director under subdivision (e), may make written application to the administrative director to become certified as a health care organization to provide health care to injured employees for injuries and diseases compensable under this article.

(b) Each application for certification shall be accompanied by a reasonable fee prescribed by the administrative director, sufficient to cover the actual cost of processing the application. A certificate is valid for the period that the director may prescribe unless sooner revoked or suspended.

(c) If the health care organization is a health care service plan licensed pursuant to the Knox-Keene Health Care Service Plan Act, and has provided the Managed Care Unit of the Division of Workers Compensation with the necessary documentation to comply with this subdivision, that organization shall be deemed to be a health care organization able to provide health care pursuant to Section 4600.3, without further application duplicating the documentation already filed with the Department of Managed Health Care. These plans shall be required to remain in good standing with the Department of Managed Health Care, and shall meet the following additional requirements:

(1) Proposes to provide all medical and health care services that may be required by this article.

(2) Provides a program involving cooperative efforts by the employees, the employer, and the health plan to promote workplace health and safety, consultative and other services, and early return to work for injured employees.

(3) Proposes a timely and accurate method to meet the requirements set forth by the administrative director for all carriers of workers compensation coverage to report necessary information regarding medical and health care service cost and utilization, rates of return to work, average time in medical treatment, and other measures as determined by the administrative director to enable the director to determine the effectiveness of the plan.

(4) Agrees to provide the administrative director with information, reports, and records prepared and submitted to the Department of Managed Health Care in compliance with the Knox-Keene Health Care Service Plan Act, relating to financial solvency, provider accessibility, peer review, utilization review, and quality assurance, upon request, if the administrative director determines the information is necessary to verify that the plan is providing medical treatment to injured employees in compliance with the requirements of this code.

Disclosure of peer review proceedings and records to the administrative director shall not alter the status of the proceedings or records as privileged and confidential communications pursuant to Sections 1370 and 1370.1 of the Health and Safety Code.

(5) Demonstrates the capability to provide occupational medicine and related disciplines.

(6) Complies with any other requirement the administrative director determines is necessary to provide medical services to injured employees consistent with the intent of this article, including, but not limited to, a written patient grievance policy.

(d) If the health care organization is a disability insurer licensed by the Department of Insurance, and is in compliance with subdivision (d) of Sections 10133 and 10133.5 of the Insurance Code, the administrative director shall certify the organization to provide health care pursuant to Section 4600.3 if the director finds that the plan is in good standing with the Department of Insurance and meets the following additional requirements:

(1) Proposes to provide all medical and health care services that may be required by this article.

(2) Provides a program involving cooperative efforts by the employees, the employer, and the health plan to promote workplace health and safety, consultative and other services, and early return to work for injured employees.

(3) Proposes a timely and accurate method to meet the requirements set forth by the administrative director for all carriers of workers compensation coverage to report necessary information regarding medical and health care service cost and utilization, rates of return to work, average time in medical treatment, and other measures as determined by the administrative director to enable the director to determine the effectiveness of the plan.

(4) Agrees to provide the administrative director with information, reports, and records prepared and submitted to the Department of Insurance in compliance with the Insurance Code relating to financial solvency, provider accessibility, peer review, utilization review, and quality assurance, upon request, if the administrative director determines the information is necessary to verify that the plan is providing medical treatment to injured employees consistent with the intent of this article.

Disclosure of peer review proceedings and records to the administrative director shall not alter the status of the proceedings or records as privileged and confidential communications pursuant to subdivision (d) of Section 10133 of the Insurance Code.

(5) Demonstrates the capability to provide occupational medicine and related disciplines.

(6) Complies with any other requirement the administrative director determines is necessary to provide medical services to injured employees consistent with the intent of this article, including, but not limited to, a written patient grievance policy.

(e) If the health care organization is a workers compensation insurer, third-party administrator, or any other entity that the administrative director determines meets the requirements of Section 4600.6, the administrative director shall certify the organization to provide health care pursuant to Section 4600.3 if the director finds that it meets the following additional requirements:

(1) Proposes to provide all medical and health care services that may be required by this article.

(2) Provides a program involving cooperative efforts by the employees, the employer, and the health plan to promote workplace health and safety, consultative and other services, and early return to work for injured employees.

(3) Proposes a timely and accurate method to meet the requirements set forth by the administrative director for all carriers of workers compensation coverage to report necessary information regarding medical and health care service cost and utilization, rates of return to work, average time in medical treatment, and other measures as determined by the administrative director to enable the director to determine the effectiveness of the plan.

(4) Agrees to provide the administrative director with information, reports, and records relating to provider accessibility, peer review, utilization review, quality assurance, advertising, disclosure, medical and financial audits, and grievance systems, upon request, if the administrative director determines the information is necessary to verify that the plan is providing medical treatment to injured employees consistent with the intent of this article.

Disclosure of peer review proceedings and records to the administrative director shall not alter the status of the proceedings or records as privileged and confidential communications pursuant to subdivision (d) of Section 10133 of the Insurance Code.

(5) Demonstrates the capability to provide occupational medicine and related disciplines.

(6) Complies with any other requirement the administrative director determines is necessary to provide medical services to injured employees consistent with the intent of this article, including, but not limited to, a written patient grievance policy.

(7) Complies with the following requirements:

(A) An organization certified by the administrative director under this subdivision may not provide or undertake to arrange for the provision of health care to employees, or to pay for or to reimburse any part of the cost of that health care in return for a prepaid or periodic charge paid by or on behalf of those employees.

(B) Every organization certified under this subdivision shall operate on a fee-for-service basis. As used in this section, fee for service refers to the situation where the amount of reimbursement paid by the employer to the organization or providers of health care is determined by the amount and type of health care rendered by the organization or provider of health care.

(C) An organization certified under this subdivision is prohibited from assuming risk.

(f) (1) A workers compensation health care provider organization authorized by the Department of Corporations on December 31, 1997, shall be eligible for certification as a health care organization under subdivision (e).

(2) An entity that had, on December 31, 1997, submitted an application with the Commissioner of Corporations under Part 3.2 (commencing with Section 5150) shall be considered an applicant for certification under subdivision (e) and shall be entitled to priority in consideration of its application. The Commissioner of Corporations shall provide complete files for all pending applications to the administrative director on or before January 31, 1998.

(g) The provisions of this section shall not affect the confidentiality or admission in evidence of a claimant s medical treatment records.

(h) Charges for services arranged for or provided by health care service plans certified by this section and that are paid on a per-enrollee-periodic-charge basis shall not be subject to the schedules adopted by the administrative director pursuant to Section 5307.1.

(i) Nothing in this section shall be construed to expand or constrict any requirements imposed by law on a health care service plan or insurer when operating as other than a health care organization pursuant to this section.

(j) In consultation with interested parties, including the Department of Corporations and the Department of Insurance, the administrative director shall adopt rules necessary to carry out this section.

(k) The administrative director shall refuse to certify or may revoke or suspend the certification of any health care organization under this section if the director finds that:

(1) The plan for providing medical treatment fails to meet the requirements of this section.

(2) A health care service plan licensed by the Department of Managed Health Care, a workers compensation health care provider organization authorized by the Department of Corporations, or a carrier licensed by the Department of Insurance is not in good standing with its licensing agency.

(3) Services under the plan are not being provided in accordance with the terms of a certified plan.

(l) (1) When an injured employee requests chiropractic treatment for work-related injuries, the health care organization shall provide the injured worker with access to the services of a chiropractor pursuant to guidelines for chiropractic care established by paragraph (2). Within five working days of the employee s request to see a chiropractor, the health care organization and any person or entity who directs the kind or manner of health care services for the plan shall refer an injured employee to an affiliated chiropractor for work-related injuries that are within the guidelines for chiropractic care established by paragraph (2). Chiropractic care rendered in accordance with guidelines for chiropractic care established pursuant to paragraph (2) shall be provided by duly licensed chiropractors affiliated with the plan.

(2) The health care organization shall establish guidelines for chiropractic care in consultation with affiliated chiropractors who are participants in the health care organization s utilization review process for chiropractic care, which may include qualified medical evaluators knowledgeable in the treatment of chiropractic conditions. The guidelines for chiropractic care shall, at a minimum, explicitly require the referral of any injured employee who so requests to an affiliated chiropractor for the evaluation or treatment, or both, of neuromusculoskeletal conditions.

(3) Whenever a dispute concerning the appropriateness or necessity of chiropractic care for work-related injuries arises, the dispute shall be resolved by the health care organization s utilization review process for chiropractic care in accordance with the health care organization s guidelines for chiropractic care established by paragraph (2).

Chiropractic utilization review for work-related injuries shall be conducted in accordance with the health care organization s approved quality assurance standards and utilization review process for chiropractic care. Chiropractors affiliated with the plan shall have access to the health care organization s provider appeals process and, in the case of chiropractic care for work-related injuries, the review shall include review by a chiropractor affiliated with the health care organization, as determined by the health care organization.

(4) The health care organization shall inform employees of the procedures for processing and resolving grievances, including those related to chiropractic care, including the location and telephone number where grievances may be submitted.

(5) All guidelines for chiropractic care and utilization review shall be consistent with the standards of this code that require care to cure or relieve the effects of the industrial injury.

(m) Individually identifiable medical information on patients submitted to the division shall not be subject to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(n) (1) When an injured employee requests acupuncture treatment for work-related injuries, the health care organization shall provide the injured worker with access to the services of an acupuncturist pursuant to guidelines for acupuncture care established by paragraph (2). Within five working days of the employee s request to see an acupuncturist, the health care organization and any person or entity who directs the kind or manner of health care services for the plan shall refer an injured employee to an affiliated acupuncturist for work-related injuries that are within the guidelines for acupuncture care established by paragraph (2). Acupuncture care rendered in accordance with guidelines for acupuncture care established pursuant to paragraph (2) shall be provided by duly licensed acupuncturists affiliated with the plan.

(2) The health care organization shall establish guidelines for acupuncture care in consultation with affiliated acupuncturists who are participants in the health care organization s utilization review process for acupuncture care, which may include qualified medical evaluators. The guidelines for acupuncture care shall, at a minimum, explicitly require the referral of any injured employee who so requests to an affiliated acupuncturist for the evaluation or treatment, or both, of neuromusculoskeletal conditions.

(3) Whenever a dispute concerning the appropriateness or necessity of acupuncture care for work-related injuries arises, the dispute shall be resolved by the health care organization s utilization review process for acupuncture care in accordance with the health care organization s guidelines for acupuncture care established by paragraph (2).

Acupuncture utilization review for work-related injuries shall be conducted in accordance with the health care organization s approved quality assurance standards and utilization review process for acupuncture care. Acupuncturists affiliated with the plan shall have access to the health care organization s provider appeals process and, in the case of acupuncture care for work-related injuries, the review shall include review by an acupuncturist affiliated with the health care organization, as determined by the health care organization.

(4) The health care organization shall inform employees of the procedures for processing and resolving grievances, including those related to acupuncture care, including the location and telephone number where grievances may be submitted.

(5) All guidelines for acupuncture care and utilization review shall be consistent with the standards of this code that require care to cure or relieve the effects of the industrial injury.

(Amended by Stats. 2002, Ch. 866, Sec. 10. Effective January 1, 2003.)



4600.6

Any workers compensation insurer, third-party administrator, or other entity seeking certification as a health care organization under subdivision (e) of Section 4600.5 shall be subject to the following rules and procedures:

(a) Each application for authorization as an organization under subdivision (e) of Section 4600.5 shall be verified by an authorized representative of the applicant and shall be in a form prescribed by the administrative director. The application shall be accompanied by the prescribed fee and shall set forth or be accompanied by each and all of the following:

(1) The basic organizational documents of the applicant, such as the articles of incorporation, articles of association, partnership agreement, trust agreement, or other applicable documents and all amendments thereto.

(2) A copy of the bylaws, rules, and regulations, or similar documents regulating the conduct of the internal affairs of the applicant.

(3) A list of the names, addresses, and official positions of the persons who are to be responsible for the conduct of the affairs of the applicant, which shall include, among others, all members of the board of directors, board of trustees, executive committee, or other governing board or committee, the principal officers, each shareholder with over 5 percent interest in the case of a corporation, and all partners or members in the case of a partnership or association, and each person who has loaned funds to the applicant for the operation of its business.

(4) A copy of any contract made, or to be made, between the applicant and any provider of health care, or persons listed in paragraph (3), or any other person or organization agreeing to perform an administrative function or service for the plan. The administrative director by rule may identify contracts excluded from this requirement and make provision for the submission of form contracts. The payment rendered or to be rendered to the provider of health care services shall be deemed confidential information that shall not be divulged by the administrative director, except that the payment may be disclosed and become a public record in any legislative, administrative, or judicial proceeding or inquiry. The organization shall also submit the name and address of each provider employed by, or contracting with, the organization, together with his or her license number.

(5) A statement describing the organization, its method of providing for health services, and its physical facilities. If applicable, this statement shall include the health care delivery capabilities of the organization, including the number of full-time and part-time physicians under Section 3209.3, the numbers and types of licensed or state-certified health care support staff, the number of hospital beds contracted for, and the arrangements and the methods by which health care will be provided, as defined by the administrative director under Sections 4600.3 and 4600.5.

(6) A copy of the disclosure forms or materials that are to be issued to employees.

(7) A copy of the form of the contract that is to be issued to any employer, insurer of an employer, or a group of self-insured employers.

(8) Financial statements accompanied by a report, certificate, or opinion of an independent certified public accountant. However, the financial statements from public entities or political subdivisions of the state need not include a report, certificate, or opinion by an independent certified public accountant if the financial statement complies with any requirements that may be established by regulation of the administrative director.

(9) A description of the proposed method of marketing the organization and a copy of any contract made with any person to solicit on behalf of the organization or a copy of the form of agreement used and a list of the contracting parties.

(10) A statement describing the service area or areas to be served, including the service location for each provider rendering professional services on behalf of the organization and the location of any other organization facilities where required by the administrative director.

(11) A description of organization grievance procedures to be utilized as required by this part, and a copy of the form specified by paragraph (3) of subdivision (j).

(12) A description of the procedures and programs for internal review of the quality of health care pursuant to the requirements set forth in this part.

(13) Evidence of adequate insurance coverage or self-insurance to respond to claims for damages arising out of the furnishing of workers compensation health care.

(14) Evidence of adequate insurance coverage or self-insurance to protect against losses of facilities where required by the administrative director.

(15) Evidence of adequate workers compensation coverage to protect against claims arising out of work-related injuries that might be brought by the employees and staff of an organization against the organization.

(16) Evidence of fidelity bonds in such amount as the administrative director prescribes by regulation.

(17) Other information that the administrative director may reasonably require.

(b) (1) An organization, solicitor, solicitor firm, or representative may not use or permit the use of any advertising or solicitation that is untrue or misleading, or any form of disclosure that is deceptive. For purposes of this chapter:

(A) A written or printed statement or item of information shall be deemed untrue if it does not conform to fact in any respect that is or may be significant to an employer or employee, or potential employer or employee.

(B) A written or printed statement or item of information shall be deemed misleading whether or not it may be literally true, if, in the total context in which the statement is made or the item of information is communicated, the statement or item of information may be understood by a person not possessing special knowledge regarding health care coverage, as indicating any benefit or advantage, or the absence of any exclusion, limitation, or disadvantage of possible significance to an employer or employee, or potential employer or employee.

(C) A disclosure form shall be deemed to be deceptive if the disclosure form taken as a whole and with consideration given to typography and format, as well as language, shall be such as to cause a reasonable person, not possessing special knowledge of workers compensation health care, and the disclosure form therefor, to expect benefits, service charges, or other advantages that the disclosure form does not provide or that the organization issuing that disclosure form does not regularly make available to employees.

(2) An organization, solicitor, or representative may not use or permit the use of any verbal statement that is untrue, misleading, or deceptive or make any representations about health care offered by the organization or its cost that does not conform to fact. All verbal statements are to be held to the same standards as those for printed matter provided in paragraph (1).

(c) It is unlawful for any person, including an organization, subject to this part, to represent or imply in any manner that the person or organization has been sponsored, recommended, or approved, or that the person s or organization s abilities or qualifications have in any respect been passed upon, by the administrative director.

(d) (1) An organization may not publish or distribute, or allow to be published or distributed on its behalf, any advertisement unless (A) a true copy thereof has first been filed with the administrative director, at least 30 days prior to any such use, or any shorter period as the administrative director by rule or order may allow, and (B) the administrative director by notice has not found the advertisement, wholly or in part, to be untrue, misleading, deceptive, or otherwise not in compliance with this part or the rules thereunder, and specified the deficiencies, within the 30 days or any shorter time as the administrative director by rule or order may allow.

(2) If the administrative director finds that any advertisement of an organization has materially failed to comply with this part or the rules thereunder, the administrative director may, by order, require the organization to publish in the same or similar medium, an approved correction or retraction of any untrue, misleading, or deceptive statement contained in the advertising.

(3) The administrative director by rule or order may classify organizations and advertisements and exempt certain classes, wholly or in part, either unconditionally or upon specified terms and conditions or for specified periods, from the application of subdivision (a).

(e) (1) The administrative director shall require the use by each organization of disclosure forms or materials containing any information regarding the health care and terms of the workers compensation health care contract that the administrative director may require, so as to afford the public, employers, and employees with a full and fair disclosure of the provisions of the contract in readily understood language and in a clearly organized manner. The administrative director may require that the materials be presented in a reasonably uniform manner so as to facilitate comparisons between contracts of the same or other types of organizations. The disclosure form shall describe the health care that is required by the administrative director under Sections 4600.3 and 4600.5, and shall provide that all information be in concise and specific terms, relative to the contract, together with any additional information as may be required by the administrative director, in connection with the organization or contract.

(2) All organizations, solicitors, and representatives of a workers compensation health care provider organization shall, when presenting any contract for examination or sale to a prospective employee, provide the employee with a properly completed disclosure form, as prescribed by the administrative director pursuant to this section for each contract so examined or sold.

(3) In addition to the other disclosures required by this section, every organization and any agent or employee of the organization shall, when representing an organization for examination or sale to any individual purchaser or the representative of a group consisting of 25 or fewer individuals, disclose in writing the ratio of premium cost to health care paid for contracts with individuals and with groups of the same or similar size for the organization s preceding fiscal year. An organization may report that information by geographic area, provided the organization identifies the geographic area and reports information applicable to that geographic area.

(4) Where the administrative director finds it necessary in the interest of full and fair disclosure, all advertising and other consumer information disseminated by an organization for the purpose of influencing persons to become members of an organization shall contain any supplemental disclosure information that the administrative director may require.

(f) When the administrative director finds it necessary in the interest of full and fair disclosure, all advertising and other consumer information disseminated by an organization for the purpose of influencing persons to become members of an organization shall contain any supplemental disclosure information that the administrative director may require.

(g) (1) An organization may not refuse to enter into any contract, or may not cancel or decline to renew or reinstate any contract, because of the age or any characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code of any contracting party, prospective contracting party, or person reasonably expected to benefit from that contract as an employee or otherwise.

(2) The terms of any contract shall not be modified, and the benefits or coverage of any contract shall not be subject to any limitations, exceptions, exclusions, reductions, copayments, coinsurance, deductibles, reservations, or premium, price, or charge differentials, or other modifications because of the age or any characteristic listed or defined in subdivision (b) or (e) of Section 51 of the Civil Code of any contracting party, potential contracting party, or person reasonably expected to benefit from that contract as an employee or otherwise; except that premium, price, or charge differentials because of the sex or age of any individual when based on objective, valid, and up-to-date statistical and actuarial data are not prohibited. Nothing in this section shall be construed to permit an organization to charge different rates to individual employees within the same group solely on the basis of the employee s sex.

(3) It shall be deemed a violation of subdivision (a) for any organization to utilize marital status, living arrangements, occupation, gender, beneficiary designation, ZIP Codes or other territorial classification, or any combination thereof for the purpose of establishing sexual orientation. Nothing in this section shall be construed to alter in any manner the existing law prohibiting organizations from conducting tests for the presence of human immunodeficiency virus or evidence thereof.

(4) This section shall not be construed to limit the authority of the administrative director to adopt or enforce regulations prohibiting discrimination because of sex, marital status, or sexual orientation.

(h) (1) An organization may not use in its name any of the words insurance, casualty, health care service plan, health plan, surety, mutual, or any other words descriptive of the health plan, insurance, casualty, or surety business or use any name similar to the name or description of any health care service plan, insurance, or surety corporation doing business in this state unless that organization controls or is controlled by an entity licensed as a health care service plan or insurer pursuant to the Health and Safety Code or the Insurance Code and the organization employs a name related to that of the controlled or controlling entity.

(2) Section 2415 of the Business and Professions Code, pertaining to fictitious names, does not apply to organizations certified under this section.

(3) An organization or solicitor firm may not adopt a name style that is deceptive, or one that could cause the public to believe the organization is affiliated with or recommended by any governmental or private entity unless this affiliation or endorsement exists.

(i) Each organization shall meet the following requirements:

(1) All facilities located in this state, including, but not limited to, clinics, hospitals, and skilled nursing facilities, to be utilized by the organization shall be licensed by the State Department of Health Services, if that licensure is required by law. Facilities not located in this state shall conform to all licensing and other requirements of the jurisdiction in which they are located.

(2) All personnel employed by or under contract to the organization shall be licensed or certified by their respective board or agency, where that licensure or certification is required by law.

(3) All equipment required to be licensed or registered by law shall be so licensed or registered and the operating personnel for that equipment shall be licensed or certified as required by law.

(4) The organization shall furnish services in a manner providing continuity of care and ready referral of patients to other providers at any time as may be appropriate and consistent with good professional practice.

(5) All health care shall be readily available at reasonable times to all employees. To the extent feasible, the organization shall make all health care readily accessible to all employees.

(6) The organization shall employ and utilize allied health manpower for the furnishing of health care to the extent permitted by law and consistent with good health care practice.

(7) The organization shall have the organizational and administrative capacity to provide services to employees. The organization shall be able to demonstrate to the department that health care decisions are rendered by qualified providers, unhindered by fiscal and administrative management.

(8) All contracts with employers, insurers of employers, and self-insured employers and all contracts with providers, and other persons furnishing services, equipment, or facilities to or in connection with the workers compensation health care organization, shall be fair, reasonable, and consistent with the objectives of this part.

(9) Each organization shall provide to employees all workers compensation health care required by this code. The administrative director shall not determine the scope of workers compensation health care to be offered by an organization.

(j) (1) Every organization shall establish and maintain a grievance system approved by the administrative director under which employees may submit their grievances to the organization. Each system shall provide reasonable procedures in accordance with regulations adopted by the administrative director that shall ensure adequate consideration of employee grievances and rectification when appropriate.

(2) Every organization shall inform employees upon enrollment and annually thereafter of the procedures for processing and resolving grievances. The information shall include the location and telephone number where grievances may be submitted.

(3) Every organization shall provide forms for complaints to be given to employees who wish to register written complaints. The forms used by organizations shall be approved by the administrative director in advance as to format.

(4) The organization shall keep in its files all copies of complaints, and the responses thereto, for a period of five years.

(k) Every organization shall establish procedures in accordance with regulations of the administrative director for continuously reviewing the quality of care, performance of medical personnel, utilization of services and facilities, and costs. Notwithstanding any other provision of law, there shall be no monetary liability on the part of, and no cause of action for damages shall arise against, any person who participates in quality of care or utilization reviews by peer review committees that are composed chiefly of physicians, as defined by Section 3209.3, for any act performed during the reviews if the person acts without malice, has made a reasonable effort to obtain the facts of the matter, and believes that the action taken is warranted by the facts, and neither the proceedings nor the records of the reviews shall be subject to discovery, nor shall any person in attendance at the reviews be required to testify as to what transpired thereat. Disclosure of the proceedings or records to the governing body of an organization or to any person or entity designated by the organization to review activities of the committees shall not alter the status of the records or of the proceedings as privileged communications.

The above prohibition relating to discovery or testimony does not apply to the statements made by any person in attendance at a review who is a party to an action or proceeding the subject matter of which was reviewed, or to any person requesting hospital staff privileges, or in any action against an insurance carrier alleging bad faith by the carrier in refusing to accept a settlement offer within the policy limits, or to the administrative director in conducting surveys pursuant to subdivision (o).

This section shall not be construed to confer immunity from liability on any workers compensation health care organization. In any case in which, but for the enactment of the preceding provisions of this section, a cause of action would arise against an organization, the cause of action shall exist notwithstanding the provisions of this section.

(l) Nothing in this chapter shall be construed to prevent an organization from utilizing subcommittees to participate in peer review activities, nor to prevent an organization from delegating the responsibilities required by subdivision (i) as it determines to be appropriate, to subcommittees including subcommittees composed of a majority of nonphysician health care providers licensed pursuant to the Business and Professions Code, as long as the organization controls the scope of authority delegated and may revoke all or part of this authority at any time. Persons who participate in the subcommittees shall be entitled to the same immunity from monetary liability and actions for civil damages as persons who participate in organization or provider peer review committees pursuant to subdivision (i).

(m) Every organization shall have and shall demonstrate to the administrative director that it has all of the following:

(1) Adequate provision for continuity of care.

(2) A procedure for prompt payment and denial of provider claims.

(n) Every contract between an organization and an employer or insurer of an employer, and every contract between any organization and a provider of health care, shall be in writing.

(o) (1) The administrative director shall conduct periodically an onsite medical survey of the health care delivery system of each organization. The survey shall include a review of the procedures for obtaining health care, the procedures for regulating utilization, peer review mechanisms, internal procedures for assuring quality of care, and the overall performance of the organization in providing health care and meeting the health needs of employees.

(2) The survey shall be conducted by a panel of qualified health professionals experienced in evaluating the delivery of workers compensation health care. The administrative director shall be authorized to contract with professional organizations or outside personnel to conduct medical surveys. These organizations or personnel shall have demonstrated the ability to objectively evaluate the delivery of this health care.

(3) Surveys performed pursuant to this section shall be conducted as often as deemed necessary by the administrative director to assure the protection of employees, but not less frequently than once every three years. Nothing in this section shall be construed to require the survey team to visit each clinic, hospital, office, or facility of the organization.

(4) Nothing in this section shall be construed to require the medical survey team to review peer review proceedings and records conducted and compiled under this section or in medical records. However, the administrative director shall be authorized to require onsite review of these peer review proceedings and records or medical records where necessary to determine that quality health care is being delivered to employees. Where medical record review is authorized, the survey team shall ensure that the confidentiality of the physician-patient relationship is safeguarded in accordance with existing law and neither the survey team nor the administrative director or the administrative director s staff may be compelled to disclose this information except in accordance with the physician-patient relationship. The administrative director shall ensure that the confidentiality of the peer review proceedings and records is maintained. The disclosure of the peer review proceedings and records to the administrative director or the medical survey team shall not alter the status of the proceedings or records as privileged and confidential communications.

(5) The procedures and standards utilized by the survey team shall be made available to the organizations prior to the conducting of medical surveys.

(6) During the survey, the members of the survey team shall offer such advice and assistance to the organization as deemed appropriate.

(7) The administrative director shall notify the organization of deficiencies found by the survey team. The administrative director shall give the organization a reasonable time to correct the deficiencies, and failure on the part of the organization to comply to the administrative director s satisfaction shall constitute cause for disciplinary action against the organization.

(8) Reports of all surveys, deficiencies, and correction plans shall be open to public inspection, except that no surveys, deficiencies or correction plans shall be made public unless the organization has had an opportunity to review the survey and file a statement of response within 30 days, to be attached to the report.

(p) (1) All records, books, and papers of an organization, management company, solicitor, solicitor firm, and any provider or subcontractor providing medical or other services to an organization, management company, solicitor, or solicitor firm shall be open to inspection during normal business hours by the administrative director.

(2) To the extent feasible, all the records, books, and papers described in paragraph (1) shall be located in this state. In examining those records outside this state, the administrative director shall consider the cost to the organization, consistent with the effectiveness of the administrative director s examination, and may upon reasonable notice require that these records, books, and papers, or a specified portion thereof, be made available for examination in this state, or that a true and accurate copy of these records, books, and papers, or a specified portion thereof, be furnished to the administrative director.

(q) (1) The administrative director shall conduct an examination of the administrative affairs of any organization, and each person with whom the organization has made arrangements for administrative, or management services, as often as deemed necessary to protect the interest of employees, but not less frequently than once every five years.

(2) The expense of conducting any additional or nonroutine examinations pursuant to this section, and the expense of conducting any additional or nonroutine medical surveys pursuant to subdivision (o) shall be charged against the organization being examined or surveyed. The amount shall include the actual salaries or compensation paid to the persons making the examination or survey, the expenses incurred in the course thereof, and overhead costs in connection therewith as fixed by the administrative director. In determining the cost of examinations or surveys, the administrative director may use the estimated average hourly cost for all persons performing examinations or surveys of workers compensation health care organizations for the fiscal year. The amount charged shall be remitted by the organization to the administrative director.

(3) Reports of all examinations shall be open to public inspection, except that no examination shall be made public, unless the organization has had an opportunity to review the examination report and file a statement or response within 30 days, to be attached to the report.

(Amended by Stats. 2008, Ch. 682, Sec. 9. Effective January 1, 2009.)



4600.7

(a) The Workers Compensation Managed Care Fund is hereby created in the State Treasury for the administration of Sections 4600.3 and 4600.5 by the Division of Workers Compensation. The administrative director shall establish a schedule of fees and revenues to be charged to certified health care organizations and applicants for certification to fully fund the administration of these provisions and to repay amounts received as a loan from the General Fund. All fees and revenues shall be deposited in the Workers Compensation Managed Care Fund and shall be used when appropriated by the Legislature solely for the purpose of carrying out the responsibilities of the Division of Workers Compensation under Section 4600.3 or 4600.5.

(b) On and after July 1, 1998, no funds received as a loan from the General Fund shall be used to support the administration of Sections 4600.3 and 4600.5. The loan amount shall be repaid to the General Fund by assessing a surcharge on the enrollment fee for each of the next five fiscal years. In the event the surcharge does not produce sufficient revenue over this period, the surcharge shall be adjusted to fully repay the loan over the following three fiscal years, with the final assessment calculated by dividing the balance of the loan by the enrollees at the end of the final fiscal year.

(Amended by Stats. 1998, Ch. 282, Sec. 1. Effective January 1, 1999.)



4601

(a) If the employee so requests, the employer shall tender the employee one change of physician. The employee at any time may request that the employer tender this one-time change of physician. Upon request of the employee for a change of physician, the maximum amount of time permitted by law for the employer or insurance carrier to provide the employee an alternative physician or, if requested by the employee, a chiropractor, or an acupuncturist shall be five working days from the date of the request. Notwithstanding the 30-day time period specified in Section 4600, a request for a change of physician pursuant to this section may be made at any time. The employee is entitled, in any serious case, upon request, to the services of a consulting physician, chiropractor, or acupuncturist of his or her choice at the expense of the employer. The treatment shall be at the expense of the employer.

(b) If an employee requesting a change of physician pursuant to subdivision (a) has notified his or her employer in writing prior to the date of injury that he or she has a personal chiropractor, the alternative physician tendered by the employer to the employee, if the employee so requests, shall be the employee s personal chiropractor. For the purpose of this article, personal chiropractor means the employee s regular chiropractor licensed pursuant to Chapter 2 (commencing with Section 1000) of Division 2 of the Business and Professions Code, who has previously directed treatment of the employee, and who retains the employee s chiropractic treatment records, including his or her chiropractic history.

(c) If an employee requesting a change of physician pursuant to subdivision (a) has notified his or her employer in writing prior to the date of injury that he or she has a personal acupuncturist, the alternative physician tendered by the employer to the employee, if the employee so requests, shall be the employee s personal acupuncturist. For the purpose of this article, personal acupuncturist means the employee s regular acupuncturist licensed pursuant to Chapter 12 (commencing with Section 4935) of Division 2 of the Business and Professions Code, who has previously directed treatment of the employee, and who retains the employee s acupuncture treatment records, including his or her acupuncture history.

(Amended by Stats. 1998, Ch. 440, Sec. 5. Effective January 1, 1999.)



4602

If the employee so requests, the employer shall procure certification by either the administrative director or the appeals board as the case may be of the competency, for the particular case, of the consulting or additional physicians.

(Amended by Stats. 1965, Ch. 1513.)



4603

If the employer desires a change of physicians or chiropractor, he may petition the administrative director who, upon a showing of good cause by the employer, may order the employer to provide a panel of five physicians, or if requested by the employee, four physicians and one chiropractor competent to treat the particular case, from which the employee must select one.

(Repealed and added by Stats. 1975, Ch. 1259.)



4603.2

(a) (1) Upon selecting a physician pursuant to Section 4600, the employee or physician shall notify the employer of the name and address, including the name of the medical group, if applicable, of the physician. The physician shall submit a report to the employer within five working days from the date of the initial examination, as required by Section 6409, and shall submit periodic reports at intervals that may be prescribed by rules and regulations adopted by the administrative director.

(2) If the employer objects to the employee s selection of the physician on the grounds that the physician is not within the medical provider network used by the employer, and there is a final determination that the employee was entitled to select the physician pursuant to Section 4600, the employee shall be entitled to continue treatment with that physician at the employer s expense in accordance with this division, notwithstanding Section 4616.2. The employer shall be required to pay from the date of the initial examination if the physician s report was submitted within five working days of the initial examination. If the physician s report was submitted more than five working days after the initial examination, the employer and the employee shall not be required to pay for any services prior to the date the physician s report was submitted.

(3) If the employer objects to the employee s selection of the physician on the grounds that the physician is not within the medical provider network used by the employer, and there is a final determination that the employee was not entitled to select a physician outside of the medical provider network, the employer shall have no liability for treatment provided by or at the direction of that physician or for any consequences of the treatment obtained outside the network.

(b) (1) Any provider of services provided pursuant to Section 4600, including, but not limited to, physicians, hospitals, pharmacies, interpreters, copy services, transportation services, and home health care services, shall submit its request for payment with an itemization of services provided and the charge for each service, a copy of all reports showing the services performed, the prescription or referral from the primary treating physician if the services were performed by a person other than the primary treating physician, and any evidence of authorization for the services that may have been received. Nothing in this section shall prohibit an employer, insurer, or third-party claims administrator from establishing, through written agreement, an alternative manual or electronic request for payment with providers for services provided pursuant to Section 4600.

(A) Notwithstanding the requirements of this paragraph, a copy of the prescription shall not be required with a request for payment for pharmacy services, unless the provider of services has entered into a written agreement, as provided in this paragraph, that requires a copy of a prescription for a pharmacy service.

(B) Notwithstanding timely billing and payment rules established by the Division of Workers Compensation, any entity submitting a pharmacy bill for payment, on or after January 1, 2013, and denied payment for not including a copy of the prescription from the treating physician, may resubmit those bills for payment until March 31, 2014.

(C) Nothing in this section shall preclude an employer, insurer, pharmacy benefits manager, or third-party claims administrator from requesting a copy of the prescription during a review of any records of prescription drugs that were dispensed by a pharmacy.

(2) Except as provided in subdivision (d) of Section 4603.4, or under contracts authorized under Section 5307.11, payment for medical treatment provided or prescribed by the treating physician selected by the employee or designated by the employer shall be made at reasonable maximum amounts in the official medical fee schedule, pursuant to Section 5307.1, in effect on the date of service. Payments shall be made by the employer with an explanation of review pursuant to Section 4603.3 within 45 days after receipt of each separate, itemization of medical services provided, together with any required reports and any written authorization for services that may have been received by the physician. If the itemization or a portion thereof is contested, denied, or considered incomplete, the physician shall be notified, in the explanation of review, that the itemization is contested, denied, or considered incomplete, within 30 days after receipt of the itemization by the employer. An explanation of review that states an itemization is incomplete shall also state all additional information required to make a decision. Any properly documented list of services provided and not paid at the rates then in effect under Section 5307.1 within the 45-day period shall be paid at the rates then in effect and increased by 15 percent, together with interest at the same rate as judgments in civil actions retroactive to the date of receipt of the itemization, unless the employer does both of the following:

(A) Pays the provider at the rates in effect within the 45-day period.

(B) Advises, in an explanation of review pursuant to Section 4603.3, the physician, or another provider of the items being contested, the reasons for contesting these items, and the remedies available to the physician or the other provider if he or she disagrees. In the case of an itemization that includes services provided by a hospital, outpatient surgery center, or independent diagnostic facility, advice that a request has been made for an audit of the itemization shall satisfy the requirements of this paragraph.

An employer s liability to a physician or another provider under this section for delayed payments shall not affect its liability to an employee under Section 5814 or any other provision of this division.

(3) Notwithstanding paragraph (1), if the employer is a governmental entity, payment for medical treatment provided or prescribed by the treating physician selected by the employee or designated by the employer shall be made within 60 days after receipt of each separate itemization, together with any required reports and any written authorization for services that may have been received by the physician.

(4) Duplicate submissions of medical services itemizations, for which an explanation of review was previously provided, shall require no further or additional notification or objection by the employer to the medical provider and shall not subject the employer to any additional penalties or interest pursuant to this section for failing to respond to the duplicate submission. This paragraph shall apply only to duplicate submissions and does not apply to any other penalties or interest that may be applicable to the original submission.

(c) Any interest or increase in compensation paid by an insurer pursuant to this section shall be treated in the same manner as an increase in compensation under subdivision (d) of Section 4650 for the purposes of any classification of risks and premium rates, and any system of merit rating approved or issued pursuant to Article 2 (commencing with Section 11730) of Chapter 3 of Part 3 of Division 2 of the Insurance Code.

(d) (1) Whenever an employer or insurer employs an individual or contracts with an entity to conduct a review of an itemization submitted by a physician or medical provider, the employer or insurer shall make available to that individual or entity all documentation submitted together with that itemization by the physician or medical provider. When an individual or entity conducting an itemization review determines that additional information or documentation is necessary to review the itemization, the individual or entity shall contact the claims administrator or insurer to obtain the necessary information or documentation that was submitted by the physician or medical provider pursuant to subdivision (b).

(2) An individual or entity reviewing an itemization of service submitted by a physician or medical provider shall not alter the procedure codes listed or recommend reduction of the amount of the payment unless the documentation submitted by the physician or medical provider with the itemization of service has been reviewed by that individual or entity. If the reviewer does not recommend payment for services as itemized by the physician or medical provider, the explanation of review shall provide the physician or medical provider with a specific explanation as to why the reviewer altered the procedure code or changed other parts of the itemization and the specific deficiency in the itemization or documentation that caused the reviewer to conclude that the altered procedure code or amount recommended for payment more accurately represents the service performed.

(e) (1) If the provider disputes the amount paid, the provider may request a second review within 90 days of service of the explanation of review or an order of the appeals board resolving the threshold issue as stated in the explanation of review pursuant to paragraph (5) of subdivision (a) of Section 4603.3. The request for a second review shall be submitted to the employer on a form prescribed by the administrative director and shall include all of the following:

(A) The date of the explanation of review and the claim number or other unique identifying number provided on the explanation of review.

(B) The item and amount in dispute.

(C) The additional payment requested and the reason therefor.

(D) The additional information provided in response to a request in the first explanation of review or any other additional information provided in support of the additional payment requested.

(2) If the only dispute is the amount of payment and the provider does not request a second review within 90 days, the bill shall be deemed satisfied and neither the employer nor the employee shall be liable for any further payment.

(3) Within 14 days of a request for second review, the employer shall respond with a final written determination on each of the items or amounts in dispute. Payment of any balance not in dispute shall be made within 21 days of receipt of the request for second review. This time limit may be extended by mutual written agreement.

(4) If the provider contests the amount paid, after receipt of the second review, the provider shall request an independent bill review as provided for in Section 4603.6.

(f) Except as provided in paragraph (4) of subdivision (e), the appeals board shall have jurisdiction over disputes arising out of this subdivision pursuant to Section 5304.

(Amended by Stats. 2013, Ch. 129, Sec. 1. Effective August 19, 2013.)



4603.3

(a) Upon payment, adjustment, or denial of a complete or incomplete itemization of medical services, an employer shall provide an explanation of review in the manner prescribed by the administrative director that shall include all of the following:

(1) A statement of the items or procedures billed and the amounts requested by the provider to be paid.

(2) The amount paid.

(3) The basis for any adjustment, change, or denial of the item or procedure billed.

(4) The additional information required to make a decision for an incomplete itemization.

(5) If a denial of payment is for some reason other than a fee dispute, the reason for the denial.

(6) Information on whom to contact on behalf of the employer if a dispute arises over the payment of the billing. The explanation of review shall inform the medical provider of the time limit to raise any objection regarding the items or procedures paid or disputed and how to obtain an independent review of the medical bill pursuant to Section 4603.6.

(b) The administrative director may adopt regulations requiring the use of electronic explanations of review.

(Added by Stats. 2012, Ch. 363, Sec. 37. Effective January 1, 2013.)



4603.4

(a) The administrative director shall adopt rules and regulations to do all of the following:

(1) Ensure that all health care providers and facilities submit medical bills for payment on standardized forms.

(2) Require acceptance by employers of electronic claims for payment of medical services.

(3) Ensure confidentiality of medical information submitted on electronic claims for payment of medical services.

(b) To the extent feasible, standards adopted pursuant to subdivision (a) shall be consistent with existing standards under the federal Health Insurance Portability and Accountability Act of 1996.

(c) The rules and regulations requiring employers to accept electronic claims for payment of medical services shall be adopted on or before January 1, 2005, and shall require all employers to accept electronic claims for payment of medical services on or before July 1, 2006.

(d) Payment for medical treatment provided or prescribed by the treating physician selected by the employee or designated by the employer shall be made with an explanation of review by the employer within 15 working days after electronic receipt of an itemized electronic billing for services at or below the maximum fees provided in the official medical fee schedule adopted pursuant to Section 5307.1. If the billing is contested, denied, or incomplete, payment shall be made with an explanation of review of any uncontested amounts within 15 working days after electronic receipt of the billing, and payment of the balance shall be made in accordance with Section 4603.2.

(Amended by Stats. 2012, Ch. 363, Sec. 38. Effective January 1, 2013.)



4603.5

The administrative director shall adopt rules pertaining to the format and content of notices required by this article; define reasonable geographic areas for the purposes of Section 4600; specify time limits for all such notices, and responses thereto; and adopt any other rules necessary to make effective the requirements of this article.

Employers shall notify all employees of their rights under this section.

(Added by Stats. 1975, Ch. 1259.)



4603.6

(a) If the only dispute is the amount of payment and the provider has received a second review that did not resolve the dispute, the provider may request an independent bill review within 30 calendar days of service of the second review pursuant to Section 4603.2 or 4622. If the provider fails to request an independent bill review within 30 days, the bill shall be deemed satisfied, and neither the employer nor the employee shall be liable for any further payment. If the employer has contested liability for any issue other than the reasonable amount payable for services, that issue shall be resolved prior to filing a request for independent bill review, and the time limit for requesting independent bill review shall not begin to run until the resolution of that issue becomes final, except as provided for in Section 4622.

(b) A request for independent review shall be made on a form prescribed by the administrative director, and shall include copies of the original billing itemization, any supporting documents that were furnished with the original billing, the explanation of review, the request for second review together with any supporting documentation submitted with that request, and the final explanation of the second review. The administrative director may require that requests for independent bill review be submitted electronically. A copy of the request, together with all required documents, shall be served on the employer. Only the request form and the proof of payment of the fee required by subdivision (c) shall be filed with the administrative director. Upon notice of assignment of the independent bill reviewer, the requesting party shall submit the documents listed in this subdivision to the independent bill reviewer within 10 days.

(c) The provider shall pay to the administrative director a fee determined by the administrative director to cover no more than the reasonable estimated cost of independent bill review and administration of the independent bill review program. The administrative director may prescribe different fees depending on the number of items in the bill or other criteria determined by regulation adopted by the administrative director. If any additional payment is found owing from the employer to the medical provider, the employer shall reimburse the provider for the fee in addition to the amount found owing.

(d) Upon receipt of a request for independent bill review and the required fee, the administrative director or the administrative director s designee shall assign the request to an independent bill reviewer within 30 days and notify the medical provider and employer of the independent reviewer assigned.

(e) The independent bill reviewer shall review the materials submitted by the parties and make a written determination of any additional amounts to be paid to the medical provider and state the reasons for the determination. If the independent bill reviewer deems necessary, the independent bill reviewer may request additional documents from the medical provider or employer. The employer shall have no obligation to serve medical reports on the provider unless the reports are requested by the independent bill reviewer. If additional documents are requested, the parties shall respond with the documents requested within 30 days and shall provide the other party with copies of any documents submitted to the independent reviewer, and the independent reviewer shall make a written determination of any additional amounts to be paid to the medical provider and state the reasons for the determination within 60 days of the receipt of the administrative director s assignment. The written determination of the independent bill reviewer shall be sent to the administrative director and provided to both the medical provider and the employer.

(f) The determination of the independent bill reviewer shall be deemed a determination and order of the administrative director. The determination is final and binding on all parties unless an aggrieved party files with the appeals board a verified appeal from the medical bill review determination of the administrative director within 20 days of the service of the determination. The medical bill review determination of the administrative director shall be presumed to be correct and shall be set aside only upon clear and convincing evidence of one or more of the following grounds for appeal:

(1) The administrative director acted without or in excess of his or her powers.

(2) The determination of the administrative director was procured by fraud.

(3) The independent bill reviewer was subject to a material conflict of interest that is in violation of Section 139.5.

(4) The determination was the result of bias on the basis of race, national origin, ethnic group identification, religion, age, sex, sexual orientation, color, or disability.

(5) The determination was the result of a plainly erroneous express or implied finding of fact, provided that the mistake of fact is a matter of ordinary knowledge based on the information submitted for review and not a matter that is subject to expert opinion.

(g) If the determination of the administrative director is reversed, the dispute shall be remanded to the administrative director to submit the dispute to independent bill review by a different independent review organization. In the event that a different independent bill review organization is not available after remand, the administrative director shall submit the dispute to the original bill review organization for review by a different reviewer within the organization. In no event shall the appeals board or any higher court make a determination of ultimate fact contrary to the determination of the bill review organization.

(h) Once the independent bill reviewer has made a determination regarding additional amounts to be paid to the medical provider, the employer shall pay the additional amounts per the timely payment requirements set forth in Sections 4603.2 and 4603.4.

(Added by Stats. 2012, Ch. 363, Sec. 39. Effective January 1, 2013.)



4604

Controversies between employer and employee arising under this chapter shall be determined by the appeals board, upon the request of either party, except as otherwise provided by Section 4610.5.

(Amended by Stats. 2012, Ch. 363, Sec. 40. Effective January 1, 2013.)



4604.5

(a) The recommended guidelines set forth in the medical treatment utilization schedule adopted by the administrative director pursuant to Section 5307.27 shall be presumptively correct on the issue of extent and scope of medical treatment. The presumption is rebuttable and may be controverted by a preponderance of the scientific medical evidence establishing that a variance from the guidelines reasonably is required to cure or relieve the injured worker from the effects of his or her injury. The presumption created is one affecting the burden of proof.

(b) The recommended guidelines set forth in the schedule adopted pursuant to subdivision (a) shall reflect practices that are evidence and scientifically based, nationally recognized, and peer reviewed. The guidelines shall be designed to assist providers by offering an analytical framework for the evaluation and treatment of injured workers, and shall constitute care in accordance with Section 4600 for all injured workers diagnosed with industrial conditions.

(c) (1) Notwithstanding the medical treatment utilization schedule, for injuries occurring on and after January 1, 2004, an employee shall be entitled to no more than 24 chiropractic, 24 occupational therapy, and 24 physical therapy visits per industrial injury.

(2) (A) Paragraph (1) shall not apply when an employer authorizes, in writing, additional visits to a health care practitioner for physical medicine services. Payment or authorization for treatment beyond the limits set forth in paragraph (1) shall not be deemed a waiver of the limits set forth by paragraph (1) with respect to future requests for authorization.

(B) The Legislature finds and declares that the amendments made to subparagraph (A) by the act adding this subparagraph are declaratory of existing law.

(3) Paragraph (1) shall not apply to visits for postsurgical physical medicine and postsurgical rehabilitation services provided in compliance with a postsurgical treatment utilization schedule established by the administrative director pursuant to Section 5307.27.

(d) For all injuries not covered by the official utilization schedule adopted pursuant to Section 5307.27, authorized treatment shall be in accordance with other evidence-based medical treatment guidelines that are recognized generally by the national medical community and scientifically based.

(Amended by Stats. 2012, Ch. 363, Sec. 41. Effective January 1, 2013.)



4605

Nothing contained in this chapter shall limit the right of the employee to provide, at his or her own expense, a consulting physician or any attending physicians whom he or she desires. Any report prepared by consulting or attending physicians pursuant to this section shall not be the sole basis of an award of compensation. A qualified medical evaluator or authorized treating physician shall address any report procured pursuant to this section and shall indicate whether he or she agrees or disagrees with the findings or opinions stated in the report, and shall identify the bases for this opinion.

(Amended by Stats. 2012, Ch. 363, Sec. 42. Effective January 1, 2013.)



4606

Any county, city and county, city, school district, or other public corporation within the state which was a self-insured employer under the Workmen s Compensation, Insurance and Safety Act, enacted by Chapter 176 of the Statutes of 1913, may provide such medical, and hospital treatment, including nursing, medicines, medical and surgical supplies, crutches, and apparatus, including artificial members, which is reasonably required to cure or relieve from the effects of an injury to a former employee who was covered under such act, without regard to the 90-day limitation of subdivision (a) of Section 15 of such act for medical treatment. The provisions of this section shall not be operative in any such county, city and county, city, school district, or other public corporation unless adopted by a resolution of the governing body of such public entity.

(Added by Stats. 1972, Ch. 451.)



4607

Where a party to a proceeding institutes proceedings to terminate an award made by the appeals board to an applicant for continuing medical treatment and is unsuccessful in such proceedings, the appeals board may determine the amount of attorney s fees reasonably incurred by the applicant in resisting the proceeding to terminate the medical treatment, and may assess such reasonable attorney s fees as a cost upon the party instituting the proceedings to terminate the award of the appeals board.

(Added by Stats. 1973, Ch. 663.)



4608

No workers compensation insurer, self-insured employer, or agent of an insurer or self-insured employer, shall refuse to pay pharmacy benefits solely because the claim form utilized is reproduced by the person providing the pharmacy benefits, provided the reproduced form is an exact copy of that used by the insurer, self-insured employer, or agent.

(Added by Stats. 1984, Ch. 137, Sec. 1.)



4609

(a) In order to prevent the improper selling, leasing, or transferring of a health care provider s contract, it is the intent of the Legislature that every arrangement that results in any payor paying a health care provider a reduced rate for health care services based on the health care provider s participation in a network or panel shall be disclosed by the contracting agent to the provider in advance and shall actively encourage employees to use the network, unless the health care provider agrees to provide discounts without that active encouragement.

(b) Beginning July 1, 2000, every contracting agent that sells, leases, assigns, transfers, or conveys its list of contracted health care providers and their contracted reimbursement rates to a payor, as defined in subparagraph (A) of paragraph (3) of subdivision (d), or another contracting agent shall, upon entering or renewing a provider contract, do all of the following:

(1) Disclose whether the list of contracted providers may be sold, leased, transferred, or conveyed to other payors or other contracting agents, and specify whether those payors or contracting agents include workers compensation insurers or automobile insurers.

(2) Disclose what specific practices, if any, payors utilize to actively encourage employees to use the list of contracted providers when obtaining medical care that entitles a payor to claim a contracted rate. For purposes of this paragraph, a payor is deemed to have actively encouraged employees to use the list of contracted providers if the employer provides information directly to employees during the period the employer has medical control advising them of the existence of the list of contracted providers through the use of a variety of advertising or marketing approaches that supply the names, addresses, and telephone numbers of contracted providers to employees; or in advance of a workplace injury, or upon notice of an injury or claim by an employee, the approaches may include, but are not limited to, the use of provider directories, the use of a list of all contracted providers in an area geographically accessible to the posting site, the use of wall cards that direct employees to a readily accessible listing of those providers at the same location as the wall cards, the use of wall cards that direct employees to a toll-free telephone number or Internet Web site address, or the use of toll-free telephone numbers or Internet Web site addresses supplied directly during the period the employer has medical control. However, Internet Web site addresses alone shall not be deemed to satisfy the requirements of this paragraph. Nothing in this paragraph shall prevent contracting agents or payors from providing only listings of providers located within a reasonable geographic range of an employee. A payor who otherwise meets the requirements of this paragraph is deemed to have met the requirements of this paragraph regardless of the employer s ability to control medical treatment pursuant to Sections 4600 and 4600.3.

(3) Disclose whether payors to which the list of contracted providers may be sold, leased, transferred, or conveyed may be permitted to pay a provider s contracted rate without actively encouraging the employees to use the list of contracted providers when obtaining medical care. Nothing in this subdivision shall be construed to require a payor to actively encourage the employees to use the list of contracted providers when obtaining medical care in the case of an emergency.

(4) Disclose, upon the initial signing of a contract, and within 15 business days of receipt of a written request from a provider or provider panel, a payor summary of all payors currently eligible to claim a provider s contracted rate due to the provider s and payor s respective written agreements with any contracting agent.

(5) Allow providers, upon the initial signing, renewal, or amendment of a provider contract, to decline to be included in any list of contracted providers that is sold, leased, transferred, or conveyed to payors that do not actively encourage the employees to use the list of contracted providers when obtaining medical care as described in paragraph (2). Each provider s election under this paragraph shall be binding on the contracting agent with which the provider has the contract and any other contracting agent that buys, leases, or otherwise obtains the list of contracted providers.

A provider shall not be excluded from any list of contracted providers that is sold, leased, transferred, or conveyed to payors that actively encourage the employees to use the list of contracted providers when obtaining medical care, based upon the provider s refusal to be included on any list of contracted providers that is sold, leased, transferred, or conveyed to payors that do not actively encourage the employees to use the list of contracted providers when obtaining medical care.

(6) If the payor s explanation of benefits or explanation of review does not identify the name of the network that has a written agreement signed by the provider whereby the payor is entitled, directly or indirectly, to pay a preferred rate for the services rendered, the contracting agent shall do the following:

(A) Maintain a Web site that is accessible to all contracted providers and updated at least quarterly and maintain a toll-free telephone number accessible to all contracted providers whereby providers may access payor summary information.

(B) Disclose through the use of an Internet Web site, a toll-free telephone number, or through a delivery or mail service to its contracted providers, within 30 days, any sale, lease assignment, transfer or conveyance of the contracted reimbursement rates to another contracting agent or payor.

(7) Nothing in this subdivision shall be construed to impose requirements or regulations upon payors, as defined in subparagraph (A) of paragraph (3) of subdivision (d).

(c) Beginning July 1, 2000, a payor, as defined in subparagraph (B) of paragraph (3) of subdivision (d), shall do all of the following:

(1) Provide an explanation of benefits or explanation of review that identifies the name of the network with which the payor has an agreement that entitles them to pay a preferred rate for the services rendered.

(2) Demonstrate that it is entitled to pay a contracted rate within 30 business days of receipt of a written request from a provider who has received a claim payment from the payor. The provider shall include in the request a statement explaining why the payment is not at the correct contracted rate for the services provided. The failure of the provider to include a statement shall relieve the payor from the responsibility of demonstrating that it is entitled to pay the disputed contracted rate. The failure of a payor to make the demonstration to a properly documented request of the provider within 30 business days shall render the payor responsible for the lesser of the provider s actual fee or, as applicable, any fee schedule pursuant to this division, which amount shall be due and payable within 10 days of receipt of written notice from the provider, and shall bar the payor from taking any future discounts from that provider without the provider s express written consent until the payor can demonstrate to the provider that it is entitled to pay a contracted rate as provided in this subdivision. A payor shall be deemed to have demonstrated that it is entitled to pay a contracted rate if it complies with either of the following:

(A) Describes the specific practices the payor utilizes to comply with paragraph (2) of subdivision (b), and demonstrates compliance with paragraph (1).

(B) Identifies the contracting agent with whom the payor has a written agreement whereby the payor is not required to actively encourage employees to use the list of contracted providers pursuant to paragraph (5) of subdivision (b).

(d) For the purposes of this section, the following terms have the following meanings:

(1) Contracting agent means an insurer licensed under the Insurance Code to provide workers compensation insurance, a health care service plan, including a specialized health care service plan, a preferred provider organization, or a self-insured employer, while engaged, for monetary or other consideration, in the act of selling, leasing, transferring, assigning, or conveying a provider or provider panel to provide health care services to employees for work-related injuries.

(2) Employee means a person entitled to seek health care services for a work-related injury.

(3) (A) For the purposes of subdivision (b), payor means a health care service plan, including a specialized health care service plan, an insurer licensed under the Insurance Code to provide disability insurance that covers hospital, medical, or surgical benefits, automobile insurance, or workers compensation insurance, or a self-insured employer that is responsible to pay for health care services provided to beneficiaries.

(B) For the purposes of subdivision (c), payor means an insurer licensed under the Insurance Code to provide workers compensation insurance, a self-insured employer, a third-party administrator or trust, or any other third party that is responsible to pay health care services provided to employees for work-related injuries, or an agent of an entity included in this definition.

(4) Payor summary means a written summary that includes the payor s name and the type of plan, including, but not limited to, a group health plan, an automobile insurance plan, and a workers compensation insurance plan.

(5) Provider means any of the following:

(A) Any person licensed or certified pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code.

(B) Any person licensed pursuant to the Chiropractic Initiative Act or the Osteopathic Initiative Act.

(C) Any person licensed pursuant to Chapter 2.5 (commencing with Section 1440) of Division 2 of the Health and Safety Code.

(D) A clinic, health dispensary, or health facility licensed pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code.

(E) Any entity exempt from licensure pursuant to Section 1206 of the Health and Safety Code.

(e) This section shall become operative on July 1, 2000.

(Amended by Stats. 2001, Ch. 159, Sec. 159. Effective January 1, 2002.)



4610

(a) For purposes of this section, utilization review means utilization review or utilization management functions that prospectively, retrospectively, or concurrently review and approve, modify, delay, or deny, based in whole or in part on medical necessity to cure and relieve, treatment recommendations by physicians, as defined in Section 3209.3, prior to, retrospectively, or concurrent with the provision of medical treatment services pursuant to Section 4600.

(b) Every employer shall establish a utilization review process in compliance with this section, either directly or through its insurer or an entity with which an employer or insurer contracts for these services.

(c) Each utilization review process shall be governed by written policies and procedures. These policies and procedures shall ensure that decisions based on the medical necessity to cure and relieve of proposed medical treatment services are consistent with the schedule for medical treatment utilization adopted pursuant to Section 5307.27. These policies and procedures, and a description of the utilization process, shall be filed with the administrative director and shall be disclosed by the employer to employees, physicians, and the public upon request.

(d) If an employer, insurer, or other entity subject to this section requests medical information from a physician in order to determine whether to approve, modify, delay, or deny requests for authorization, the employer shall request only the information reasonably necessary to make the determination. The employer, insurer, or other entity shall employ or designate a medical director who holds an unrestricted license to practice medicine in this state issued pursuant to Section 2050 or Section 2450 of the Business and Professions Code. The medical director shall ensure that the process by which the employer or other entity reviews and approves, modifies, delays, or denies requests by physicians prior to, retrospectively, or concurrent with the provision of medical treatment services, complies with the requirements of this section. Nothing in this section shall be construed as restricting the existing authority of the Medical Board of California.

(e) No person other than a licensed physician who is competent to evaluate the specific clinical issues involved in the medical treatment services, and where these services are within the scope of the physician s practice, requested by the physician may modify, delay, or deny requests for authorization of medical treatment for reasons of medical necessity to cure and relieve.

(f) The criteria or guidelines used in the utilization review process to determine whether to approve, modify, delay, or deny medical treatment services shall be all of the following:

(1) Developed with involvement from actively practicing physicians.

(2) Consistent with the schedule for medical treatment utilization adopted pursuant to Section 5307.27.

(3) Evaluated at least annually, and updated if necessary.

(4) Disclosed to the physician and the employee, if used as the basis of a decision to modify, delay, or deny services in a specified case under review.

(5) Available to the public upon request. An employer shall only be required to disclose the criteria or guidelines for the specific procedures or conditions requested. An employer may charge members of the public reasonable copying and postage expenses related to disclosing criteria or guidelines pursuant to this paragraph. Criteria or guidelines may also be made available through electronic means. No charge shall be required for an employee whose physician s request for medical treatment services is under review.

(g) In determining whether to approve, modify, delay, or deny requests by physicians prior to, retrospectively, or concurrent with the provisions of medical treatment services to employees all of the following requirements shall be met:

(1) Prospective or concurrent decisions shall be made in a timely fashion that is appropriate for the nature of the employee s condition, not to exceed five working days from the receipt of the information reasonably necessary to make the determination, but in no event more than 14 days from the date of the medical treatment recommendation by the physician. In cases where the review is retrospective, a decision resulting in denial of all or part of the medical treatment service shall be communicated to the individual who received services, or to the individual s designee, within 30 days of receipt of information that is reasonably necessary to make this determination. If payment for a medical treatment service is made within the time prescribed by Section 4603.2, a retrospective decision to approve the service need not otherwise be communicated.

(2) When the employee s condition is such that the employee faces an imminent and serious threat to his or her health, including, but not limited to, the potential loss of life, limb, or other major bodily function, or the normal timeframe for the decisionmaking process, as described in paragraph (1), would be detrimental to the employee s life or health or could jeopardize the employee s ability to regain maximum function, decisions to approve, modify, delay, or deny requests by physicians prior to, or concurrent with, the provision of medical treatment services to employees shall be made in a timely fashion that is appropriate for the nature of the employee s condition, but not to exceed 72 hours after the receipt of the information reasonably necessary to make the determination.

(3) (A) Decisions to approve, modify, delay, or deny requests by physicians for authorization prior to, or concurrent with, the provision of medical treatment services to employees shall be communicated to the requesting physician within 24 hours of the decision. Decisions resulting in modification, delay, or denial of all or part of the requested health care service shall be communicated to physicians initially by telephone or facsimile, and to the physician and employee in writing within 24 hours for concurrent review, or within two business days of the decision for prospective review, as prescribed by the administrative director. If the request is not approved in full, disputes shall be resolved in accordance with Section 4610.5, if applicable, or otherwise in accordance with Section 4062.

(B) In the case of concurrent review, medical care shall not be discontinued until the employee s physician has been notified of the decision and a care plan has been agreed upon by the physician that is appropriate for the medical needs of the employee. Medical care provided during a concurrent review shall be care that is medically necessary to cure and relieve, and an insurer or self-insured employer shall only be liable for those services determined medically necessary to cure and relieve. If the insurer or self-insured employer disputes whether or not one or more services offered concurrently with a utilization review were medically necessary to cure and relieve, the dispute shall be resolved pursuant to Section 4610.5, if applicable, or otherwise pursuant to Section 4062. Any compromise between the parties that an insurer or self-insured employer believes may result in payment for services that were not medically necessary to cure and relieve shall be reported by the insurer or the self-insured employer to the licensing board of the provider or providers who received the payments, in a manner set forth by the respective board and in such a way as to minimize reporting costs both to the board and to the insurer or self-insured employer, for evaluation as to possible violations of the statutes governing appropriate professional practices. No fees shall be levied upon insurers or self-insured employers making reports required by this section.

(4) Communications regarding decisions to approve requests by physicians shall specify the specific medical treatment service approved. Responses regarding decisions to modify, delay, or deny medical treatment services requested by physicians shall include a clear and concise explanation of the reasons for the employer s decision, a description of the criteria or guidelines used, and the clinical reasons for the decisions regarding medical necessity. If a utilization review decision to deny or delay a medical service is due to incomplete or insufficient information, the decision shall specify the reason for the decision and specify the information that is needed.

(5) If the employer, insurer, or other entity cannot make a decision within the timeframes specified in paragraph (1) or (2) because the employer or other entity is not in receipt of all of the information reasonably necessary and requested, because the employer requires consultation by an expert reviewer, or because the employer has asked that an additional examination or test be performed upon the employee that is reasonable and consistent with good medical practice, the employer shall immediately notify the physician and the employee, in writing, that the employer cannot make a decision within the required timeframe, and specify the information requested but not received, the expert reviewer to be consulted, or the additional examinations or tests required. The employer shall also notify the physician and employee of the anticipated date on which a decision may be rendered. Upon receipt of all information reasonably necessary and requested by the employer, the employer shall approve, modify, or deny the request for authorization within the timeframes specified in paragraph (1) or (2).

(6) A utilization review decision to modify, delay, or deny a treatment recommendation shall remain effective for 12 months from the date of the decision without further action by the employer with regard to any further recommendation by the same physician for the same treatment unless the further recommendation is supported by a documented change in the facts material to the basis of the utilization review decision.

(7) Utilization review of a treatment recommendation shall not be required while the employer is disputing liability for injury or treatment of the condition for which treatment is recommended pursuant to Section 4062.

(8) If utilization review is deferred pursuant to paragraph (7), and it is finally determined that the employer is liable for treatment of the condition for which treatment is recommended, the time for the employer to conduct retrospective utilization review in accordance with paragraph (1) shall begin on the date the determination of the employer s liability becomes final, and the time for the employer to conduct prospective utilization review shall commence from the date of the employer s receipt of a treatment recommendation after the determination of the employer s liability.

(h) Every employer, insurer, or other entity subject to this section shall maintain telephone access for physicians to request authorization for health care services.

(i) If the administrative director determines that the employer, insurer, or other entity subject to this section has failed to meet any of the timeframes in this section, or has failed to meet any other requirement of this section, the administrative director may assess, by order, administrative penalties for each failure. A proceeding for the issuance of an order assessing administrative penalties shall be subject to appropriate notice to, and an opportunity for a hearing with regard to, the person affected. The administrative penalties shall not be deemed to be an exclusive remedy for the administrative director. These penalties shall be deposited in the Workers Compensation Administration Revolving Fund.

(Amended by Stats. 2012, Ch. 363, Sec. 43. Effective January 1, 2013.)



4610.1

An employee shall not be entitled to an increase in compensation under Section 5814 for unreasonable delay in the provision of medical treatment for periods of time necessary to complete the utilization review process in compliance with Section 4610. A determination by the appeals board or a final determination of the administrative director pursuant to independent medical review that medical treatment is appropriate shall not be conclusive evidence that medical treatment was unreasonably delayed or denied for purposes of penalties under Section 5814. In no case shall this section preclude an employee from entitlement to an increase in compensation under Section 5814 when an employer has unreasonably delayed or denied medical treatment due to an unreasonable delay in completion of the utilization review process set forth in Section 4610.

(Amended by Stats. 2012, Ch. 363, Sec. 44. Effective January 1, 2013.)



4610.3

(a) Regardless of whether an employer has established a medical provider network pursuant to Section 4616 or entered into a contract with a health care organization pursuant to Section 4600.5, an employer that authorizes medical treatment shall not rescind or modify that authorization after the medical treatment has been provided based on that authorization for any reason, including, but not limited to, the employer s subsequent determination that the physician who treated the employee was not eligible to treat that injured employee. If the authorized medical treatment consists of a series of treatments or services, the employer may rescind or modify the authorization only for the treatments or services that have not already been provided.

(b) This section shall not be construed to expand or alter the benefits available under, or the terms and conditions of, any contract, including, but not limited to, existing medical provider network and health care organization contracts.

(c) This section shall not be construed to impact the ability of the employer to transfer treatment of an injured employee into a medical provider network or health care organization. This subdivision is declaratory of existing law.

(d) This section shall not be construed to establish that a provider of authorized medical treatment is the physician primarily responsible for managing the injured employee s care for purposes of rendering opinions on all medical issues necessary to determine eligibility for compensation.

(Added by Stats. 2009, Ch. 436, Sec. 1. Effective January 1, 2010.)



4610.5

(a) This section applies to the following disputes:

(1) Any dispute over a utilization review decision regarding treatment for an injury occurring on or after January 1, 2013.

(2) Any dispute over a utilization review decision if the decision is communicated to the requesting physician on or after July 1, 2013, regardless of the date of injury.

(b) A dispute described in subdivision (a) shall be resolved only in accordance with this section.

(c) For purposes of this section and Section 4610.6, the following definitions apply:

(1) Disputed medical treatment means medical treatment that has been modified, delayed, or denied by a utilization review decision.

(2) Medically necessary and medical necessity mean medical treatment that is reasonably required to cure or relieve the injured employee of the effects of his or her injury and based on the following standards, which shall be applied in the order listed, allowing reliance on a lower ranked standard only if every higher ranked standard is inapplicable to the employee s medical condition:

(A) The guidelines adopted by the administrative director pursuant to Section 5307.27.

(B) Peer-reviewed scientific and medical evidence regarding the effectiveness of the disputed service.

(C) Nationally recognized professional standards.

(D) Expert opinion.

(E) Generally accepted standards of medical practice.

(F) Treatments that are likely to provide a benefit to a patient for conditions for which other treatments are not clinically efficacious.

(3) Utilization review decision means a decision pursuant to Section 4610 to modify, delay, or deny, based in whole or in part on medical necessity to cure or relieve, a treatment recommendation or recommendations by a physician prior to, retrospectively, or concurrent with the provision of medical treatment services pursuant to Section 4600 or subdivision (c) of Section 5402.

(4) Unless otherwise indicated by context, employer means the employer, the insurer of an insured employer, a claims administrator, or a utilization review organization, or other entity acting on behalf of any of them.

(d) If a utilization review decision denies, modifies, or delays a treatment recommendation, the employee may request an independent medical review as provided by this section.

(e) A utilization review decision may be reviewed or appealed only by independent medical review pursuant to this section. Neither the employee nor the employer shall have any liability for medical treatment furnished without the authorization of the employer if the treatment is delayed, modified, or denied by a utilization review decision unless the utilization review decision is overturned by independent medical review in accordance with this section.

(f) As part of its notification to the employee regarding an initial utilization review decision that denies, modifies, or delays a treatment recommendation, the employer shall provide the employee with a one-page form prescribed by the administrative director, and an addressed envelope, which the employee may return to the administrative director or the administrative director s designee to initiate an independent medical review. The employer shall include on the form any information required by the administrative director to facilitate the completion of the independent medical review. The form shall also include all of the following:

(1) Notice that the utilization review decision is final unless the employee requests independent medical review.

(2) A statement indicating the employee s consent to obtain any necessary medical records from the employer or insurer and from any medical provider the employee may have consulted on the matter, to be signed by the employee.

(3) Notice of the employee s right to provide information or documentation, either directly or through the employee s physician, regarding the following:

(A) The treating physician s recommendation indicating that the disputed medical treatment is medically necessary for the employee s medical condition.

(B) Medical information or justification that a disputed medical treatment, on an urgent care or emergency basis, was medically necessary for the employee s medical condition.

(C) Reasonable information supporting the employee s position that the disputed medical treatment is or was medically necessary for the employee s medical condition, including all information provided to the employee by the employer or by the treating physician, still in the employee s possession, concerning the employer s or the physician s decision regarding the disputed medical treatment, as well as any additional material that the employee believes is relevant.

(g) The independent medical review process may be terminated at any time upon the employer s written authorization of the disputed medical treatment.

(h) (1) The employee may submit a request for independent medical review to the division no later than 30 days after the service of the utilization review decision to the employee.

(2) If at the time of a utilization review decision the employer is also disputing liability for the treatment for any reason besides medical necessity, the time for the employee to submit a request for independent medical review to the administrative director or administrative director s designee is extended to 30 days after service of a notice to the employee showing that the other dispute of liability has been resolved.

(3) If the employer fails to comply with subdivision (f) at the time of notification of its utilization review decision, the time limitations for the employee to submit a request for independent medical review shall not begin to run until the employer provides the required notice to the employee.

(4) A provider of emergency medical treatment when the employee faced an imminent and serious threat to his or her health, including, but not limited to, the potential loss of life, limb, or other major bodily function, may submit a request for independent medical review on its own behalf. A request submitted by a provider pursuant to this paragraph shall be submitted to the administrative director or administrative director s designee within the time limitations applicable for an employee to submit a request for independent medical review.

(i) An employer shall not engage in any conduct that has the effect of delaying the independent review process. Engaging in that conduct or failure of the employer to promptly comply with this section is a violation of this section and, in addition to any other fines, penalties, and other remedies available to the administrative director, the employer shall be subject to an administrative penalty in an amount determined pursuant to regulations to be adopted by the administrative director, not to exceed five thousand dollars ($5,000) for each day that proper notification to the employee is delayed. The administrative penalties shall be paid to the Workers Compensation Administration Revolving Fund.

(j) For purposes of this section, an employee may designate a parent, guardian, conservator, relative, or other designee of the employee as an agent to act on his or her behalf. A designation of an agent executed prior to the utilization review decision shall not be valid. The requesting physician may join with or otherwise assist the employee in seeking an independent medical review, and may advocate on behalf of the employee.

(k) The administrative director or his or her designee shall expeditiously review requests and immediately notify the employee and the employer in writing as to whether the request for an independent medical review has been approved, in whole or in part, and, if not approved, the reasons therefor. If there appears to be any medical necessity issue, the dispute shall be resolved pursuant to an independent medical review, except that, unless the employer agrees that the case is eligible for independent medical review, a request for independent medical review shall be deferred if at the time of a utilization review decision the employer is also disputing liability for the treatment for any reason besides medical necessity.

(l) Upon notice from the administrative director that an independent review organization has been assigned, the employer shall provide to the independent medical review organization all of the following documents within 10 days of notice of assignment:

(1) A copy of all of the employee s medical records in the possession of the employer or under the control of the employer relevant to each of the following:

(A) The employee s current medical condition.

(B) The medical treatment being provided by the employer.

(C) The disputed medical treatment requested by the employee.

(2) A copy of all information provided to the employee by the employer concerning employer and provider decisions regarding the disputed treatment.

(3) A copy of any materials the employee or the employee s provider submitted to the employer in support of the employee s request for the disputed treatment.

(4) A copy of any other relevant documents or information used by the employer or its utilization review organization in determining whether the disputed treatment should have been provided, and any statements by the employer or its utilization review organization explaining the reasons for the decision to deny, modify, or delay the recommended treatment on the basis of medical necessity. The employer shall concurrently provide a copy of the documents required by this paragraph to the employee and the requesting physician, except that documents previously provided to the employee or physician need not be provided again if a list of those documents is provided.

(m) Any newly developed or discovered relevant medical records in the possession of the employer after the initial documents are provided to the independent medical review organization shall be forwarded immediately to the independent medical review organization. The employer shall concurrently provide a copy of medical records required by this subdivision to the employee or the employee s treating physician, unless the offer of medical records is declined or otherwise prohibited by law. The confidentiality of medical records shall be maintained pursuant to applicable state and federal laws.

(n) If there is an imminent and serious threat to the health of the employee, as specified in subdivision (c) of Section 1374.33 of the Health and Safety Code, all necessary information and documents required by subdivision (l) shall be delivered to the independent medical review organization within 24 hours of approval of the request for review.

(o) The employer shall promptly issue a notification to the employee, after submitting all of the required material to the independent medical review organization, that lists documents submitted and includes copies of material not previously provided to the employee or the employee s designee.

(Amended by Stats. 2013, Ch. 287, Sec. 5. Effective January 1, 2014.)



4610.6

(a) Upon receipt of a case pursuant to Section 4610.5, an independent medical review organization shall conduct the review in accordance with this article and any regulations or orders of the administrative director. The organization s review shall be limited to an examination of the medical necessity of the disputed medical treatment.

(b) Upon receipt of information and documents related to a case, the medical reviewer or reviewers selected to conduct the review by the independent medical review organization shall promptly review all pertinent medical records of the employee, provider reports, and any other information submitted to the organization or requested from any of the parties to the dispute by the reviewers. If the reviewers request information from any of the parties, a copy of the request and the response shall be provided to all of the parties. The reviewer or reviewers shall also review relevant information related to the criteria set forth in subdivision (c).

(c) Following its review, the reviewer or reviewers shall determine whether the disputed health care service was medically necessary based on the specific medical needs of the employee and the standards of medical necessity as defined in subdivision (c) of Section 4610.5.

(d) The organization shall complete its review and make its determination in writing, and in layperson s terms to the maximum extent practicable, within 30 days of the receipt of the request for review and supporting documentation, or within less time as prescribed by the administrative director. If the disputed medical treatment has not been provided and the employee s provider or the administrative director certifies in writing that an imminent and serious threat to the health of the employee may exist, including, but not limited to, serious pain, the potential loss of life, limb, or major bodily function, or the immediate and serious deterioration of the health of the employee, the analyses and determinations of the reviewers shall be expedited and rendered within three days of the receipt of the information. Subject to the approval of the administrative director, the deadlines for analyses and determinations involving both regular and expedited reviews may be extended for up to three days in extraordinary circumstances or for good cause.

(e) The medical professionals analyses and determinations shall state whether the disputed health care service is medically necessary. Each analysis shall cite the employee s medical condition, the relevant documents in the record, and the relevant findings associated with the provisions of subdivision (c) to support the determination. If more than one medical professional reviews the case, the recommendation of the majority shall prevail. If the medical professionals reviewing the case are evenly split as to whether the disputed health care service should be provided, the decision shall be in favor of providing the service.

(f) The independent medical review organization shall provide the administrative director, the employer, the employee, and the employee s provider with the analyses and determinations of the medical professionals reviewing the case, and a description of the qualifications of the medical professionals. The independent medical review organization shall keep the names of the reviewers confidential in all communications with entities or individuals outside the independent medical review organization. If more than one medical professional reviewed the case and the result was differing determinations, the independent medical review organization shall provide each of the separate reviewer s analyses and determinations.

(g) The determination of the independent medical review organization shall be deemed to be the determination of the administrative director and shall be binding on all parties.

(h) A determination of the administrative director pursuant to this section may be reviewed only by a verified appeal from the medical review determination of the administrative director, filed with the appeals board for hearing pursuant to Chapter 3 (commencing with Section 5500) of Part 4 and served on all interested parties within 30 days of the date of mailing of the determination to the aggrieved employee or the aggrieved employer. The determination of the administrative director shall be presumed to be correct and shall be set aside only upon proof by clear and convincing evidence of one or more of the following grounds for appeal:

(1) The administrative director acted without or in excess of the administrative director s powers.

(2) The determination of the administrative director was procured by fraud.

(3) The independent medical reviewer was subject to a material conflict of interest that is in violation of Section 139.5.

(4) The determination was the result of bias on the basis of race, national origin, ethnic group identification, religion, age, sex, sexual orientation, color, or disability.

(5) The determination was the result of a plainly erroneous express or implied finding of fact, provided that the mistake of fact is a matter of ordinary knowledge based on the information submitted for review pursuant to Section 4610.5 and not a matter that is subject to expert opinion.

(i) If the determination of the administrative director is reversed, the dispute shall be remanded to the administrative director to submit the dispute to independent medical review by a different independent review organization. In the event that a different independent medical review organization is not available after remand, the administrative director shall submit the dispute to the original medical review organization for review by a different reviewer in the organization. In no event shall a workers compensation administrative law judge, the appeals board, or any higher court make a determination of medical necessity contrary to the determination of the independent medical review organization.

(j) Upon receiving the determination of the administrative director that a disputed health care service is medically necessary, the employer shall promptly implement the decision as provided by this section unless the employer has also disputed liability for any reason besides medical necessity. In the case of reimbursement for services already rendered, the employer shall reimburse the provider or employee, whichever applies, within 20 days, subject to resolution of any remaining issue of the amount of payment pursuant to Sections 4603.2 to 4603.6, inclusive. In the case of services not yet rendered, the employer shall authorize the services within five working days of receipt of the written determination from the independent medical review organization, or sooner if appropriate for the nature of the employee s medical condition, and shall inform the employee and provider of the authorization.

(k) Failure to pay for services already provided or to authorize services not yet rendered within the time prescribed by subdivision (l) is a violation of this section and, in addition to any other fines, penalties, and other remedies available to the administrative director, the employer shall be subject to an administrative penalty in an amount determined pursuant to regulations to be adopted by the administrative director, not to exceed five thousand dollars ($5,000) for each day the decision is not implemented. The administrative penalties shall be paid to the Workers Compensation Administration Revolving Fund.

(l) The costs of independent medical review and the administration of the independent medical review system shall be borne by employers through a fee system established by the administrative director. After considering any relevant information on program costs, the administrative director shall establish a reasonable, per-case reimbursement schedule to pay the costs of independent medical review organization reviews and the cost of administering the independent medical review system, which may vary depending on the type of medical condition under review and on other relevant factors.

(m) The administrative director may publish the results of independent medical review determinations after removing individually identifiable information.

(n) If any provision of this section, or the application thereof to any person or circumstances, is held invalid, the remainder of the section, and the application of its provisions to other persons or circumstances, shall not be affected thereby.

(Added by Stats. 2012, Ch. 363, Sec. 46. Effective January 1, 2013.)



4611

(a) When a contracting agent sells, leases, or transfers a health provider s contract to a payor, the rights and obligations of the provider shall be governed by the underlying contract between the health care provider and the contracting agent.

(b) For purposes of this section, the following terms have the following meanings:

(1) Contracting agent has the meaning set forth in paragraph (2) of subdivision (d) of Section 4609.

(2) Payor has the meaning set forth in paragraph (3) of subdivision (d) of Section 4609.

(Added by renumbering Section 4610 (as added by Stats. 2003, Ch. 203) by Stats. 2004, Ch. 183, Sec. 264. Effective January 1, 2005.)



4614

(a) (1) Notwithstanding Section 5307.1, where the employee s individual or organizational provider of health care services rendered under this division and paid on a fee-for-service basis is also the provider of health care services under contract with the employee s health benefit program, and the service or treatment provided is included within the range of benefits of the employee s health benefit program, and paid on a fee-for-service basis, the amount of payment for services provided under this division, for a work-related occurrence or illness, shall be no more than the amount that would have been paid for the same services under the health benefit plan, for a non-work-related occurrence or illness.

(2) A health care service plan that arranges for health care services to be rendered to an employee under this division under a contract, and which is also the employee s organizational provider for nonoccupational injuries and illnesses, with the exception of a nonprofit health care service plan that exclusively contracts with a medical group to provide or arrange for medical services to its enrollees in a designated geographic area, shall be paid by the employer for services rendered under this division only on a capitated basis.

(b) (1) Where the employee s individual or organizational provider of health care services rendered under this division who is not providing services under a contract is not the provider of health care services under contract with the employee s health benefit program or where the services rendered under this division are not within the benefits provided under the employer-sponsored health benefit program, the provider shall receive payment that is no more than the average of the payment that would have been paid by five of the largest preferred provider organizations by geographic region. Physicians, as defined in Section 3209.3, shall be reimbursed at the same averaged rates, regardless of licensure, for the delivery of services under the same procedure code. This subdivision shall not apply to a health care service plan that provides its services on a capitated basis.

(2) The administrative director shall identify the regions and the five largest carriers in each region. The carriers shall provide the necessary information to the administrative director in the form and manner requested by the administrative director. The administrative director shall make this information available to the affected providers on an annual basis.

(c) Nothing in this section shall prohibit an individual or organizational health care provider from being paid fees different from those set forth in the official medical fee schedule by an employer, insurance carrier, third-party administrator on behalf of employers, or preferred provider organization representing an employer or insurance carrier provided that the administrative director has determined that the alternative negotiated rates between the organizational or individual provider and a payer, a third-party administrator on behalf of employers, or a preferred provider organization will produce greater savings in the aggregate than if each item on billings were to be charged at the scheduled rate.

(d) For the purposes of this section, organizational provider means an entity that arranges for health care services to be rendered directly by individual caregivers. An organizational provider may be a health care service plan, disability insurer, health care organization, preferred provider organization, or workers compensation insurer arranging for care through a managed care network or on a fee-for-service basis. An individual provider is either an individual or institution that provides care directly to the injured worker.

(Amended by Stats. 2002, Ch. 866, Sec. 11. Effective January 1, 2003.)



4614.1

Notwithstanding subdivision (f) of Section 1345 of the Health and Safety Code, a health care service plan licensed pursuant to the Knox-Keene Health Care Service Plan Act and certified by the administrative director pursuant to Section 4600.5 to provide health care pursuant to Section 4600.3 shall be permitted to accept payment from a self-insured employer, a group of self-insured employers, or the insurer of an employer on a fee-for-service basis for the provision of such health care as long as the health care service plan is not both the health care organization in which the employee is enrolled and the plan through which the employee receives regular health benefits.

(Amended by Stats. 1993, Ch. 1242, Sec. 35. Effective January 1, 1994.)






ARTICLE 2.3. Medical Provider Networks

4616

(a) (1) On or after January 1, 2005, an insurer, employer, or entity that provides physician network services may establish or modify a medical provider network for the provision of medical treatment to injured employees. The network shall include physicians primarily engaged in the treatment of occupational injuries. The administrative director shall encourage the integration of occupational and nonoccupational providers. The number of physicians in the medical provider network shall be sufficient to enable treatment for injuries or conditions to be provided in a timely manner. The provider network shall include an adequate number and type of physicians, as described in Section 3209.3, or other providers, as described in Section 3209.5, to treat common injuries experienced by injured employees based on the type of occupation or industry in which the employee is engaged, and the geographic area where the employees are employed.

(2) Medical treatment for injuries shall be readily available at reasonable times to all employees. To the extent feasible, all medical treatment for injuries shall be readily accessible to all employees. With respect to availability and accessibility of treatment, the administrative director shall consider the needs of rural areas, specifically those in which health facilities are located at least 30 miles apart and areas in which there is a health care shortage.

(3) Commencing January 1, 2014, a treating physician shall be included in the network only if, at the time of entering into or renewing an agreement by which the physician would be in the network, the physician, or an authorized employee of the physician or the physician s office, provides a separate written acknowledgment in which the physician affirmatively elects to be a member of the network. Copies of the written acknowledgment shall be provided to the administrative director upon the administrative director s request. This paragraph shall not apply to a physician who is a shareholder, partner, or employee of a medical group that elects to be part of the network.

(4) Commencing January 1, 2014, every medical provider network shall post on its Internet Web site a roster of all treating physicians in the medical provider network and shall update the roster at least quarterly. Every network shall provide to the administrative director the Internet Web site address of the network and of its roster of treating physicians. The administrative director shall post, on the division s Internet Web site, the Internet Web site address of every approved medical provider network.

(5) Commencing January 1, 2014, every medical provider network shall provide one or more persons within the United States to serve as medical access assistants to help an injured employee find an available physician of the employee s choice, and subsequent physicians if necessary, under Section 4616.3. Medical access assistants shall have a toll-free telephone number that injured employees may use and shall be available at least from 7 a.m. to 8 p.m. Pacific Standard Time, Monday through Saturday, inclusive, to respond to injured employees, contact physicians offices during regular business hours, and schedule appointments. The administrative director shall promulgate regulations on or before July 1, 2013, governing the provision of medical access assistants.

(b) (1) An insurer, employer, or entity that provides physician network services shall submit a plan for the medical provider network to the administrative director for approval. The administrative director shall approve the plan for a period of four years if he or she determines that the plan meets the requirements of this section. If the administrative director does not act on the plan within 60 days of submitting the plan, it shall be deemed approved. Commencing January 1, 2014, existing approved plans shall be deemed approved for a period of four years from the most recent application or modification approval date. Plans for reapproval for medical provider networks shall be submitted at least six months before the expiration of the four-year approval period. Upon a showing that the medical provider network was approved or deemed approved by the administrative director, there shall be a conclusive presumption on the part of the appeals board that the medical provider network was validly formed.

(2) Every medical provider network shall establish and follow procedures to continuously review the quality of care, performance of medical personnel, utilization of services and facilities, and costs.

(3) Every medical provider network shall submit geocoding of its network for reapproval to establish that the number and geographic location of physicians in the network meets the required access standards.

(4) The administrative director shall at any time have the discretion to investigate complaints and to conduct random reviews of approved medical provider networks.

(5) Approval of a plan may be denied, revoked, or suspended if the medical provider network fails to meet the requirements of this article. Any person contending that a medical provider network is not validly constituted may petition the administrative director to suspend or revoke the approval of the medical provider network. The administrative director may adopt regulations establishing a schedule of administrative penalties not to exceed five thousand dollars ($5,000) per violation, or probation, or both, in lieu of revocation or suspension for less severe violations of the requirements of this article. Penalties, probation, suspension, or revocation shall be ordered by the administrative director only after notice and opportunity to be heard. Unless suspended or revoked by the administrative director, the administrative director s approval of a medical provider network shall be binding on all persons and all courts. A determination of the administrative director may be reviewed only by an appeal of the determination of the administrative director filed as an original proceeding before the reconsideration unit of the workers compensation appeals board on the same grounds and within the same time limits after issuance of the determination as would be applicable to a petition for reconsideration of a decision of a workers compensation administrative law judge.

(c) Physician compensation may not be structured in order to achieve the goal of reducing, delaying, or denying medical treatment or restricting access to medical treatment.

(d) If the employer or insurer meets the requirements of this section, the administrative director may not withhold approval or disapprove an employer s or insurer s medical provider network based solely on the selection of providers. In developing a medical provider network, an employer or insurer shall have the exclusive right to determine the members of their network.

(e) All treatment provided shall be provided in accordance with the medical treatment utilization schedule established pursuant to Section 5307.27.

(f) No person other than a licensed physician who is competent to evaluate the specific clinical issues involved in the medical treatment services, when these services are within the scope of the physician s practice, may modify, delay, or deny requests for authorization of medical treatment.

(g) Commencing January 1, 2013, every contracting agent that sells, leases, assigns, transfers, or conveys its medical provider networks and their contracted reimbursement rates to an insurer, employer, entity that provides physician network services, or another contracting agent shall, upon entering or renewing a provider contract, disclose to the provider whether the medical provider network may be sold, leased, transferred, or conveyed to other insurers, employers, entities that provide physician network services, or another contracting agent, and specify whether those insurers, employers, entities that provide physician network services, or contracting agents include workers compensation insurers.

(h) On or before November 1, 2004, the administrative director, in consultation with the Department of Managed Health Care, shall adopt regulations implementing this article. The administrative director shall develop regulations that establish procedures for purposes of making medical provider network modifications.

(Amended by Stats. 2012, Ch. 363, Sec. 47. Effective January 1, 2013.)



4616.1

(a) An insurer, employer, or entity that provides physician network services that offers a medical provider network under this division and that uses economic profiling shall file with the administrative director a description of any policies and procedures related to economic profiling utilized. The filing shall describe how these policies and procedures are used in utilization review, peer review, incentive and penalty programs, and in provider retention and termination decisions. The insurer, employer, or entity that provides physician network services shall provide a copy of the filing to an individual physician, provider, medical group, or individual practice association.

(b) The administrative director shall make each approved medical provider network economic profiling policy filing available to the public upon request. The administrative director may not publicly disclose any information submitted pursuant to this section that is determined by the administrative director to be confidential pursuant to state or federal law.

(c) For the purposes of this article, economic profiling shall mean any evaluation of a particular physician, provider, medical group, or individual practice association based in whole or in part on the economic costs or utilization of services associated with medical care provided or authorized by the physician, provider, medical group, or individual practice association.

(Amended by Stats. 2012, Ch. 363, Sec. 48. Effective January 1, 2013.)



4616.2

(a) An insurer, employer, or entity that provides physician network services that arranges for care for injured employees through a medical provider network shall file a written continuity of care policy with the administrative director.

(b) If approved by the administrative director, the provisions of the written continuity of care policy shall replace all prior continuity of care policies. The insurer, employer, or entity that provides physician network services shall file a revision of the continuity of care policy with the administrative director if it makes a material change to the policy.

(c) The insurer, employer, or entity that provides physician network services shall provide to all employees entering the workers compensation system notice of its written continuity of care policy and information regarding the process for an employee to request a review under the policy and shall provide, upon request, a copy of the written policy to an employee.

(d) (1) An insurer, employer, or entity that provides physician network services that offers a medical provider network shall, at the request of an injured employee, provide the completion of treatment as set forth in this section by a terminated provider.

(2) The completion of treatment shall be provided by a terminated provider to an injured employee who, at the time of the contract s termination, was receiving services from that provider for one of the conditions described in paragraph (3).

(3) The insurer, employer, or entity that provides physician network services shall provide for the completion of treatment for the following conditions subject to coverage through the workers compensation system:

(A) An acute condition. An acute condition is a medical condition that involves a sudden onset of symptoms due to an illness, injury, or other medical problem that requires prompt medical attention and that has a limited duration. Completion of treatment shall be provided for the duration of the acute condition.

(B) A serious chronic condition. A serious chronic condition is a medical condition due to a disease, illness, or other medical problem or medical disorder that is serious in nature and that persists without full cure or worsens over an extended period of time or requires ongoing treatment to maintain remission or prevent deterioration. Completion of treatment shall be provided for a period of time necessary to complete a course of treatment and to arrange for a safe transfer to another provider, as determined by the insurer, employer, or entity that provides physician network services, in consultation with the injured employee and the terminated provider and consistent with good professional practice. Completion of treatment under this paragraph shall not exceed 12 months from the contract termination date.

(C) A terminal illness. A terminal illness is an incurable or irreversible condition that has a high probability of causing death within one year or less. Completion of treatment shall be provided for the duration of a terminal illness.

(D) Performance of a surgery or other procedure that is authorized by the insurer, employer, or entity that provides physician network services as part of a documented course of treatment and has been recommended and documented by the provider to occur within 180 days of the contract s termination date.

(4) (A) The insurer, employer, or entity that provides physician network services may require the terminated provider whose services are continued beyond the contract termination date pursuant to this section to agree in writing to be subject to the same contractual terms and conditions that were imposed upon the provider prior to termination. If the terminated provider does not agree to comply or does not comply with these contractual terms and conditions, the insurer, employer, or entity that provides physician network services is not required to continue the provider s services beyond the contract termination date.

(B) Unless otherwise agreed by the terminated provider and the insurer, employer, or entity that provides physician network services, the services rendered pursuant to this section shall be compensated at rates and methods of payment similar to those used by the insurer, employer, or entity that provides physician network services for currently contracting providers providing similar services who are practicing in the same or a similar geographic area as the terminated provider. The insurer, employer, or entity that provides physician network services is not required to continue the services of a terminated provider if the provider does not accept the payment rates provided for in this paragraph.

(5) An insurer or employer shall ensure that the requirements of this section are met.

(6) This section shall not require an insurer, employer, or entity that provides physician network services to provide for completion of treatment by a provider whose contract with the insurer, employer, or entity that provides physician network services has been terminated or not renewed for reasons relating to a medical disciplinary cause or reason, as defined in paragraph (6) of subdivision (a) of Section 805 of the Business and Profession Code, or fraud or other criminal activity.

(7) Nothing in this section shall preclude an insurer, employer, or entity that provides physician network services from providing continuity of care beyond the requirements of this section.

(e) The insurer, employer, or entity that provides physician network services may require the terminated provider whose services are continued beyond the contract termination date pursuant to this section to agree in writing to be subject to the same contractual terms and conditions that were imposed upon the provider prior to termination. If the terminated provider does not agree to comply or does not comply with these contractual terms and conditions, the insurer, employer, or entity that provides physician network services is not required to continue the provider s services beyond the contract termination date.

(Amended by Stats. 2012, Ch. 363, Sec. 49. Effective January 1, 2013.)



4616.3

(a) If the injured employee notifies the employer of the injury or files a claim for workers compensation with the employer, the employer shall arrange an initial medical evaluation and begin treatment as required by Section 4600.

(b) The employer shall notify the employee of the existence of the medical provider network established pursuant to this article, the employee s right to change treating physicians within the network after the first visit, and the method by which the list of participating providers may be accessed by the employee. The employer s failure to provide notice as required by this subdivision or failure to post the notice as required by Section 3550 shall not be a basis for the employee to treat outside the network unless it is shown that the failure to provide notice resulted in a denial of medical care.

(c) If an injured employee disputes either the diagnosis or the treatment prescribed by the treating physician, the employee may seek the opinion of another physician in the medical provider network. If the injured employee disputes the diagnosis or treatment prescribed by the second physician, the employee may seek the opinion of a third physician in the medical provider network.

(d) (1) Selection by the injured employee of a treating physician and any subsequent physicians shall be based on the physician s specialty or recognized expertise in treating the particular injury or condition in question.

(2) Treatment by a specialist who is not a member of the medical provider network may be permitted on a case-by-case basis if the medical provider network does not contain a physician who can provide the approved treatment and the treatment is approved by the employer or the insurer.

(Amended by Stats. 2012, Ch. 363, Sec. 50. Effective January 1, 2013.)



4616.4

(a) (1) The administrative director shall contract with individual physicians, as described in paragraph (2), or an independent medical review organization to perform independent medical reviews pursuant to this section.

(2) Only physicians licensed pursuant to Chapter 5 (commencing with Section 2000) of the Business and Professions Code may be independent medical reviewers.

(3) The administrative director shall ensure that the independent medical reviewers or those within the review organization shall do all of the following:

(A) Be appropriately credentialed and privileged.

(B) Ensure that the reviews provided by the medical professionals are timely, clear, and credible, and that reviews are monitored for quality on an ongoing basis.

(C) Ensure that the method of selecting medical professionals for individual cases achieves a fair and impartial panel of medical professionals who are qualified to render recommendations regarding the clinical conditions consistent with the medical utilization schedule established pursuant to Section 5307.27, or the American College of Occupational and Environmental Medicine s Occupational Medicine Practice Guidelines.

(D) Ensure that confidentiality of medical records and the review materials, consistent with the requirements of this section and applicable state and federal law.

(E) Ensure the independence of the medical professionals retained to perform the reviews through conflict-of-interest policies and prohibitions, and ensure adequate screening for conflicts of interest.

(4) Medical professionals selected by the administrative director or the independent medical review organizations to review medical treatment decisions shall be physicians, as specified in paragraph (2) of subdivision (a), who meet the following minimum requirements:

(A) The medical professional shall be a clinician knowledgeable in the treatment of the employee s medical condition, knowledgeable about the proposed treatment, and familiar with guidelines and protocols in the area of treatment under review.

(B) Notwithstanding any other provision of law, the medical professional shall hold a nonrestricted license in any state of the United States, and for physicians, a current certification by a recognized American medical specialty board in the area or areas appropriate to the condition or treatment under review.

(C) The medical professional shall have no history of disciplinary action or sanctions, including, but not limited to, loss of staff privileges or participation restrictions taken or pending by any hospital, government, or regulatory body.

(b) If, after the third physician s opinion, the treatment or diagnostic service remains disputed, the injured employee may request independent medical review regarding the disputed treatment or diagnostic service still in dispute after the third physician s opinion in accordance with Section 4616.3. The standard to be utilized for independent medical review is identical to that contained in the medical treatment utilization schedule established in Section 5307.27, or the American College of Occupational and Environmental Medicine s Occupational Medicine Practice Guidelines, as appropriate.

(c) Applications for independent medical review shall be submitted to the administrative director on a one-page form provided by the administrative director entitled Independent Medical Review Application. The form shall contain a signed release from the injured employee, or a person authorized pursuant to law to act on behalf of the injured employee, authorizing the release of medical and treatment information. The injured employee may provide any relevant material or documentation with the application. The administrative director or the independent medical review organization shall assign the independent medical reviewer.

(d) Following receipt of the application for independent medical review, the employer or insurer shall provide the independent medical reviewer, assigned pursuant to subdivision (c), with all information that was considered in relation to the disputed treatment or diagnostic service, including both of the following:

(1) A copy of all correspondence from, and received by, any treating physician who provided a treatment or diagnostic service to the injured employee in connection with the injury.

(2) A complete and legible copy of all medical records and other information used by the physicians in making a decision regarding the disputed treatment or diagnostic service.

(e) Upon receipt of information and documents related to the application for independent medical review, the independent medical reviewer shall conduct a physical examination of the injured employee at the employee s discretion. The reviewer may order any diagnostic tests necessary to make his or her determination regarding medical treatment. Utilizing the medical treatment utilization schedule established pursuant to Section 5307.27, or the American College of Occupational and Environmental Medicine s Occupational Medicine Practice Guidelines, as appropriate, and taking into account any reports and information provided, the reviewer shall determine whether the disputed health care service was consistent with Section 5307.27 or the American College of Occupational and Environmental Medicine s Occupational Medicine Practice Guidelines based on the specific medical needs of the injured employee.

(f) The independent medical reviewer shall issue a report to the administrative director, in writing, and in layperson s terms to the maximum extent practicable, containing his or her analysis and determination whether the disputed health care service was consistent with the medical treatment utilization schedule established pursuant to Section 5307.27, or the American College of Occupational and Environmental Medicine s Occupational Medicine Practice Guidelines, as appropriate, within 30 days of the examination of the injured employee, or within less time as prescribed by the administrative director. If the disputed health care service has not been provided and the independent medical reviewer certifies in writing that an imminent and serious threat to the health of the injured employee may exist, including, but not limited to, serious pain, the potential loss of life, limb, or major bodily function, or the immediate and serious deterioration of the injured employee, the report shall be expedited and rendered within three days of the examination by the independent medical reviewer. Subject to the approval of the administrative director, the deadlines for analyses and determinations involving both regular and expedited reviews may be extended by the administrative director for up to three days in extraordinary circumstances or for good cause.

(g) The independent medical reviewer s analysis shall cite the injured employee s medical condition, the relevant documents in the record, and the relevant findings associated with the documents or any other information submitted to the reviewer in order to support the determination.

(h) The administrative director shall immediately adopt the determination of the independent medical reviewer, and shall promptly issue a written decision to the parties.

(i) If the determination of the independent medical reviewer finds that the disputed treatment or diagnostic service is consistent with Section 5307.27 or the American College of Occupational and Environmental Medicine s Occupational Medicine Practice Guidelines, the injured employee may seek the disputed treatment or diagnostic service from a physician of his or her choice from within or outside the medical provider network. Treatment outside the medical provider network shall be provided consistent with Section 5307.27 or the American College of Occupational and Environmental Medicine s Occupational Practice Guidelines. The employer shall be liable for the cost of any approved medical treatment in accordance with Section 5307.1 or 5307.11.

(Added by Stats. 2004, Ch. 34, Sec. 27. Effective April 19, 2004.)



4616.5

For purposes of this article, employer means a self-insured employer, joint powers authority, or the state.

(Added by Stats. 2004, Ch. 34, Sec. 27. Effective April 19, 2004.)



4616.6

No additional examinations shall be ordered by the appeals board and no other reports shall be admissable to resolve any controversy arising out of this article.

(Added by Stats. 2004, Ch. 34, Sec. 27. Effective April 19, 2004.)



4616.7

(a) A health care organization certified pursuant to Section 4600.5 shall be deemed approved pursuant to this article if the requirements of this article are met, as determined by the administrative director.

(b) A health care service plan, licensed pursuant to Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code, shall be deemed approved for purposes of this article if it has a reasonable number of physicians with competency in occupational medicine, as determined by the administrative director.

(c) A group disability insurance policy, as defined in subdivision (b) of Section 106 of the Insurance Code, that covers hospital, surgical, and medical care expenses shall be deemed approved for purposes of this article if it has a reasonable number of physicians with competency in occupational medicine, as determined by the administrative director. For the purposes of this section, a group disability insurance policy shall not include Medicare supplement, vision-only, dental-only, and Champus-supplement insurance. For purposes of this section, a group disability insurance policy shall not include hospital indemnity, accident-only, and specified disease insurance that pays benefits on a fixed benefit, cash-payment-only basis.

(d) Any Taft-Hartley health and welfare fund shall be deemed approved for purposes of this article if it has a reasonable number of physicians with competency in occupational medicine, as determined by the administrative director.

(Amended by Stats. 2012, Ch. 363, Sec. 51. Effective January 1, 2013.)






ARTICLE 2.5. Medical-Legal Expenses

4620

(a) For purposes of this article, a medical-legal expense means any costs and expenses incurred by or on behalf of any party, the administrative director, or the board, which expenses may include X-rays, laboratory fees, other diagnostic tests, medical reports, medical records, medical testimony, and, as needed, interpreter s fees by a certified interpreter pursuant to Article 8 (commencing with Section 11435.05) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of, or Section 68566 of, the Government Code, for the purpose of proving or disproving a contested claim.

(b) A contested claim exists when the employer knows or reasonably should know that the employee is claiming entitlement to any benefit arising out of a claimed industrial injury and one of the following conditions exists:

(1) The employer rejects liability for a claimed benefit.

(2) The employer fails to accept liability for benefits after the expiration of a reasonable period of time within which to decide if it will contest the claim.

(3) The employer fails to respond to a demand for payment of benefits after the expiration of any time period fixed by statute for the payment of indemnity.

(c) Costs of medical evaluations, diagnostic tests, and interpreters incidental to the production of a medical report do not constitute medical-legal expenses unless the medical report is capable of proving or disproving a disputed medical fact, the determination of which is essential to an adjudication of the employee s claim for benefits. In determining whether a report meets the requirements of this subdivision, a judge shall give full consideration to the substance as well as the form of the report, as required by applicable statutes and regulations.

(d) If the injured employee cannot effectively communicate with an examining physician because he or she cannot proficiently speak or understand the English language, the injured employee is entitled to the services of a qualified interpreter during the medical examination. Upon request of the injured employee, the employer or insurance carrier shall pay the costs of the interpreter services, as set forth in the fee schedule adopted by the administrative director pursuant to Section 5811. An employer shall not be required to pay for the services of an interpreter who is provisionally certified unless either the employer consents in advance to the selection of the individual who provides the interpreting service or the injured worker requires interpreting service in a language other than the languages designated pursuant to Section 11435.40 of the Government Code.

(Amended by Stats. 2012, Ch. 363, Sec. 52. Effective January 1, 2013.)



4621

(a) In accordance with the rules of practice and procedure of the appeals board, the employee, or the dependents of a deceased employee, shall be reimbursed for his or her medical-legal expenses and reasonably, actually, and necessarily incurred, except as provided in Section 4064. The reasonableness of, and necessity for, incurring these expenses shall be determined with respect to the time when the expenses were actually incurred. Costs for medical evaluations, diagnostic tests, and interpreters services incidental to the production of a medical report shall not be incurred earlier than the date of receipt by the employer, the employer s insurance carrier, or, if represented, the attorney of record, of all reports and documents required by the administrative director incidental to the services. This subdivision is not applicable unless there has been compliance with Section 4620.

(b) Except as provided in subdivision (c) and Sections 4061 and 4062, no comprehensive medical-legal evaluations, except those at the request of an employer, shall be performed during the first 60 days after the notice of claim has been filed pursuant to Section 5401, and neither the employer nor the employee shall be liable for any expenses incurred for comprehensive medical-legal evaluations performed within the first 60 days after the notice of claim has been filed pursuant to Section 5401.

(c) Comprehensive medical-legal evaluations may be performed at any time after the claim form has been filed pursuant to Section 5401 if the employer has rejected the claim.

(d) Where, at the request of the employer, the employer s insurance carrier, the administrative director, the appeals board, or a referee, the employee submits to examination by a physician, he or she shall be entitled to receive, in addition to all other benefits herein provided, all reasonable expenses of transportation, meals, and lodging incident to reporting for the examination to the same extent and manner as provided for in Section 4600.

(Amended by Stats. 1993, Ch. 121, Sec. 43. Effective July 16, 1993.)



4622

All medical-legal expenses for which the employer is liable shall, upon receipt by the employer of all reports and documents required by the administrative director incident to the services, be paid to whom the funds and expenses are due, as follows:

(a) (1) Except as provided in subdivision (b), within 60 days after receipt by the employer of each separate, written billing and report, and if payment is not made within this period, that portion of the billed sum then unreasonably unpaid shall be increased by 10 percent, together with interest thereon at the rate of 7 percent per annum retroactive to the date of receipt of the bill and report by the employer. If the employer, within the 60-day period, contests the reasonableness and necessity for incurring the fees, services, and expenses using the explanation of review required by Section 4603.3, payment shall be made within 20 days of the service of an order of the appeals board or the administrative director pursuant to Section 4603.6 directing payment.

(2) The penalty provided for in paragraph (1) shall not apply if both of the following occur:

(A) The employer pays the provider that portion of his or her charges that do not exceed the amount deemed reasonable pursuant to subdivision (e) within 60 days of receipt of the report and itemized billing.

(B) The employer prevails.

(b) (1) If the provider contests the amount paid, the provider may request a second review within 90 days of the service of the explanation of review. The request for a second review shall be submitted to the employer on a form prescribed by the administrative director and shall include all of the following:

(A) The date of the explanation of review and the claim number or other unique identifying number provided on the explanation of review.

(B) The party or parties requesting the service.

(C) Any item and amount in dispute.

(D) The additional payment requested and the reason therefor.

(E) Any additional information requested in the original explanation of review and any other information provided in support of the additional payment requested.

(2) If the provider does not request a second review within 90 days, the bill will be deemed satisfied and neither the employer nor the employee shall be liable for any further payment.

(3) Within 14 days of the request for second review, the employer shall respond with a final written determination on each of the items or amounts in dispute, including whether additional payment will be made.

(4) If the provider contests the amount paid, after receipt of the second review, the provider shall request an independent bill review as provided for in Section 4603.6.

(c) If the employer denies all or a portion of the amount billed for any reason other than the amount to be paid pursuant to the fee schedules in effect on the date of service, the provider may object to the denial within 90 days of the service of the explanation of review. If the provider does not object to the denial within 90 days, neither the employer nor the employee shall be liable for the amount that was denied. If the provider objects to the denial within 90 days of the service of the explanation of review, the employer shall file a petition and a declaration of readiness to proceed with the appeals board within 60 days of service of the objection. If the employer prevails before the appeals board, the appeals board shall order the physician to reimburse the employer for the amount of the paid charges found to be unreasonable.

(d) If requested by the employee, or the dependents of a deceased employee, within 20 days from the filing of an order of the appeals board directing payment, and where payment is not made within that period, that portion of the billed sum then unpaid shall be increased by 10 percent, together with interest thereon at the rate of 7 percent per annum retroactive to the date of the filing of the order of the board directing payment.

(e) (1) Using the explanation of review as described in Section 4603.3, the employer shall notify the provider of the services, the employee, or if represented, his or her attorney, if the employer contests the reasonableness or necessity of incurring these expenses, and shall indicate the reasons therefor.

(2) The appeals board shall promulgate all necessary and reasonable rules and regulations to insure compliance with this section, and shall take such further steps as may be necessary to guarantee that the rules and regulations are enforced.

(3) The provisions of Sections 5800 and 5814 shall not apply to this section.

(f) Nothing contained in this section shall be construed to create a rebuttable presumption of entitlement to payment of an expense upon receipt by the employer of the required reports and documents. This section is not applicable unless there has been compliance with Sections 4620 and 4621.

(Amended by Stats. 2012, Ch. 363, Sec. 53. Effective January 1, 2013.)



4625

(a) Notwithstanding subdivision (d) of Section 4628, all charges for medical-legal expenses for which the employer is liable that are not in excess of those set forth in the official medical-legal fee schedule adopted pursuant to Section 5307.6 shall be paid promptly pursuant to Section 4622.

(b) If the employer contests the reasonableness of the charges it has paid, the employer may file a petition with the appeals board to obtain reimbursement of the charges from the physician that are considered to be unreasonable.

(Amended by Stats. 1993, Ch. 4, Sec. 7. Effective April 3, 1993.)



4626

All charges for X-rays, laboratory services, and other diagnostic tests provided in connection with an industrial medical-legal evaluation shall be billed in accordance with the official medical fee schedule adopted by the administrative director pursuant to Section 5307.1 and shall be itemized separately in accordance with rules promulgated by the administrative director.

(Added by Stats. 1984, Ch. 596, Sec. 4. Effective July 19, 1984.)



4627

The board and the administrative director may promulgate such reasonable rules and regulations as may be necessary to interpret this article and compel compliance with its provisions.

(Added by Stats. 1984, Ch. 596, Sec. 4. Effective July 19, 1984.)



4628

(a) Except as provided in subdivision (c), no person, other than the physician who signs the medical-legal report, except a nurse performing those functions routinely performed by a nurse, such as taking blood pressure, shall examine the injured employee or participate in the nonclerical preparation of the report, including all of the following:

(1) Taking a complete history.

(2) Reviewing and summarizing prior medical records.

(3) Composing and drafting the conclusions of the report.

(b) The report shall disclose the date when and location where the evaluation was performed; that the physician or physicians signing the report actually performed the evaluation; whether the evaluation performed and the time spent performing the evaluation was in compliance with the guidelines established by the administrative director pursuant to paragraph (5) of subdivision (j) of Section 139.2 or Section 5307.6 and shall disclose the name and qualifications of each person who performed any services in connection with the report, including diagnostic studies, other than its clerical preparation. If the report discloses that the evaluation performed or the time spent performing the evaluation was not in compliance with the guidelines established by the administrative director, the report shall explain, in detail, any variance and the reason or reasons therefor.

(c) If the initial outline of a patient s history or excerpting of prior medical records is not done by the physician, the physician shall review the excerpts and the entire outline and shall make additional inquiries and examinations as are necessary and appropriate to identify and determine the relevant medical issues.

(d) No amount may be charged in excess of the direct charges for the physician s professional services and the reasonable costs of laboratory examinations, diagnostic studies, and other medical tests, and reasonable costs of clerical expense necessary to producing the report. Direct charges for the physician s professional services shall include reasonable overhead expense.

(e) Failure to comply with the requirements of this section shall make the report inadmissible as evidence and shall eliminate any liability for payment of any medical-legal expense incurred in connection with the report.

(f) Knowing failure to comply with the requirements of this section shall subject the physician to a civil penalty of up to one thousand dollars ($1,000) for each violation to be assessed by a workers compensation judge or the appeals board. All civil penalties collected under this section shall be deposited in the Workers Compensation Administration Revolving Fund.

(g) A physician who is assessed a civil penalty under this section may be terminated, suspended, or placed on probation as a qualified medical evaluator pursuant to subdivisions (k) and (l) of Section 139.2.

(h) Knowing failure to comply with the requirements of this section shall subject the physician to contempt pursuant to the judicial powers vested in the appeals board.

(i) Any person billing for medical-legal evaluations, diagnostic procedures, or diagnostic services performed by persons other than those employed by the reporting physician or physicians, or a medical corporation owned by the reporting physician or physicians shall specify the amount paid or to be paid to those persons for the evaluations, procedures, or services. This subdivision shall not apply to any procedure or service defined or valued pursuant to Section 5307.1.

(j) The report shall contain a declaration by the physician signing the report, under penalty of perjury, stating:

I declare under penalty of perjury that the information contained in this report and its attachments, if any, is true and correct to the best of my knowledge and belief, except as to information that I have indicated I received from others. As to that information, I declare under penalty of perjury that the information accurately describes the information provided to me and, except as noted herein, that I believe it to be true.

The foregoing declaration shall be dated and signed by the reporting physician and shall indicate the county wherein it was signed.

(k) The physician shall provide a curriculum vitae upon request by a party and include a statement concerning the percent of the physician s total practice time that is annually devoted to medical treatment.

(Amended by Stats. 2003, Ch. 639, Sec. 29. Effective January 1, 2004.)






ARTICLE 3. Disability Payments

4650

(a) If an injury causes temporary disability, the first payment of temporary disability indemnity shall be made not later than 14 days after knowledge of the injury and disability, on which date all indemnity then due shall be paid, unless liability for the injury is earlier denied.

(b) (1) If the injury causes permanent disability, the first payment shall be made within 14 days after the date of last payment of temporary disability indemnity, except as provided in paragraph (2). When the last payment of temporary disability indemnity has been made pursuant to subdivision (c) of Section 4656, and regardless of whether the extent of permanent disability can be determined at that date, the employer nevertheless shall commence the timely payment required by this subdivision and shall continue to make these payments until the employer s reasonable estimate of permanent disability indemnity due has been paid, and if the amount of permanent disability indemnity due has been determined, until that amount has been paid.

(2) Prior to an award of permanent disability indemnity, a permanent disability indemnity payment shall not be required if the employer has offered the employee a position that pays at least 85 percent of the wages and compensation paid to the employee at the time of injury or if the employee is employed in a position that pays at least 100 percent of the wages and compensation paid to the employee at the time of injury, provided that when an award of permanent disability indemnity is made, the amount then due shall be calculated from the last date for which temporary disability indemnity was paid, or the date the employee s disability became permanent and stationary, whichever is earlier.

(c) Payment of temporary or permanent disability indemnity subsequent to the first payment shall be made as due every two weeks on the day designated with the first payment.

(d) If any indemnity payment is not made timely as required by this section, the amount of the late payment shall be increased 10 percent and shall be paid, without application, to the employee, unless the employer continues the employee s wages under a salary continuation plan, as defined in subdivision (g). No increase shall apply to any payment due prior to or within 14 days after the date the claim form was submitted to the employer under Section 5401. No increase shall apply when, within the 14-day period specified under subdivision (a), the employer is unable to determine whether temporary disability indemnity payments are owed and advises the employee, in the manner prescribed in rules and regulations adopted pursuant to Section 138.4, why payments cannot be made within the 14-day period, what additional information is required to make the decision whether temporary disability indemnity payments are owed, and when the employer expects to have the information required to make the decision.

(e) If the employer is insured for its obligation to provide compensation, the employer shall be obligated to reimburse the insurer for the amount of increase in indemnity payments, made pursuant to subdivision (d), if the late payment which gives rise to the increase in indemnity payments, is due less than seven days after the insurer receives the completed claim form from the employer. Except as specified in this subdivision, an employer shall not be obligated to reimburse an insurer nor shall an insurer be permitted to seek reimbursement, directly or indirectly, for the amount of increase in indemnity payments specified in this section.

(f) If an employer is obligated under subdivision (e) to reimburse the insurer for the amount of increase in indemnity payments, the insurer shall notify the employer in writing, within 30 days of the payment, that the employer is obligated to reimburse the insurer and shall bill and collect the amount of the payment no later than at final audit. However, the insurer shall not be obligated to collect, and the employer shall not be obligated to reimburse, amounts paid pursuant to subdivision (d) unless the aggregate total paid in a policy year exceeds one hundred dollars ($100). The employer shall have 60 days, following notice of the obligation to reimburse, to appeal the decision of the insurer to the Department of Insurance. The notice of the obligation to reimburse shall specify that the employer has the right to appeal the decision of the insurer as provided in this subdivision.

(g) For purposes of this section, salary continuation plan means a plan that meets both of the following requirements:

(1) The plan is paid for by the employer pursuant to statute, collective bargaining agreement, memorandum of understanding, or established employer policy.

(2) The plan provides the employee on his or her regular payday with salary not less than the employee is entitled to receive pursuant to statute, collective bargaining agreement, memorandum of understanding, or established employer policy and not less than the employee would otherwise receive in indemnity payments.

(Amended by Stats. 2012, Ch. 363, Sec. 54. Effective January 1, 2013.)



4650.5

Notwithstanding Section 4650, in the case of state civil service employees, employees of the Regents of the University of California, and employees of the Board of Trustees of the California State University, the disability payment shall be made from the first day the injured employee leaves work as a result of the injury, if the injury is the result of a criminal act of violence against the employee.

(Amended by Stats. 1983, Ch. 142, Sec. 102.)



4651

(a) No disability indemnity payment shall be made by any written instrument unless it is immediately negotiable and payable in cash, on demand, without discount at some established place of business in the state.

Nothing in this section shall prohibit an employer from depositing the disability indemnity payment in an account in any bank, savings and loan association or credit union of the employee s choice in this state, provided the employee has voluntarily authorized the deposit, nor shall it prohibit an employer from electronically depositing the disability indemnity payment in an account in any bank, savings and loan association, or credit union, that the employee has previously authorized to receive electronic deposits of payroll, unless the employee has requested, in writing, that disability indemnity benefits not be electronically deposited in the account.

(b) It is not a violation of this section if a delay in the negotiation of a written instrument is caused solely by the application of state or federal banking laws or regulations.

(c) On or before July 1, 2004, the administrative director shall present to the Governor recommendations on how to provide better access to funds paid to injured workers in light of the requirements of federal and state laws and regulations governing the negotiability of disability indemnity payments. The administrative director shall make specific recommendations regarding payments to migratory and seasonal farmworkers. The Commission on Health and Safety and Workers Compensation and the Employment Development Department shall assist the administrative director in the completion of this report.

(Amended by Stats. 2002, Ch. 6, Sec. 65. Effective January 1, 2003.)



4651.1

Where a petition is filed with the appeals board concerning a continuing award of such appeals board, in which it is alleged that the disability has decreased or terminated, there shall be a rebuttable presumption that such temporary disability continues for at least one week following the filing of such petition. In such case, payment for such week shall be made in accordance with the provisions of Sections 4650 and 4651 of this code.

Where the employee has returned to work at or prior to the date of such filing, however, no such presumption shall apply.

Service of a copy of such petition on the employee shall be made as provided by Section 5316 of this code.

(Amended by Stats. 1965, Ch. 1513.)



4651.2

No petitions filed under Section 4651.1 shall be granted while the injured workman is pursuing a rehabilitation plan under Section 139.5 of this code.

(Added by Stats. 1965, Ch. 1513.)



4651.3

Where a petition is filed with the appeals board pursuant to the provisions of Section 4651.1, and is subsequently denied wholly by the appeals board, the board may determine the amount of attorney s fees reasonably incurred by the applicant in resisting the petition and may assess such reasonable attorney s fees as a cost upon the party filing the petition to decrease or terminate the award of the appeals board.

(Added by Stats. 1971, Ch. 1558.)



4652

Except as otherwise provided by Section 4650.5, no temporary disability indemnity is recoverable for the disability suffered during the first three days after the employee leaves work as a result of the injury unless temporary disability continues for more than 14 days or the employee is hospitalized as an inpatient for treatment required by the injury, in either of which cases temporary disability indemnity shall be payable from the date of disability. For purposes of calculating the waiting period, the day of the injury shall be included unless the employee was paid full wages for that day.

(Amended by Stats. 1989, Ch. 892, Sec. 36.)



4653

If the injury causes temporary total disability, the disability payment is two-thirds of the average weekly earnings during the period of such disability, consideration being given to the ability of the injured employee to compete in an open labor market.

(Amended by Stats. 1973, Ch. 1023.)



4654

If the injury causes temporary partial disability, the disability payment is two-thirds of the weekly loss in wages during the period of such disability. However, such disability payment shall be reduced by the sum of unemployment compensation benefits and extended duration benefits received by the employee during the period of temporary partial disability.

(Amended by Stats. 1973, Ch. 1023.)



4655

If the injury causes temporary disability which is at times total and at times partial, the weekly disability payment during the period of each total or partial disability is in accordance with sections 4653 and 4654 respectively.

(Enacted by Stats. 1937, Ch. 90.)



4656

(a) Aggregate disability payments for a single injury occurring prior to January 1, 1979, causing temporary disability shall not extend for more than 240 compensable weeks within a period of five years from the date of the injury.

(b) Aggregate disability payments for a single injury occurring on or after January 1, 1979, and prior to April 19, 2004, causing temporary partial disability shall not extend for more than 240 compensable weeks within a period of five years from the date of the injury.

(c) (1) Aggregate disability payments for a single injury occurring on or after April 19, 2004, causing temporary disability shall not extend for more than 104 compensable weeks within a period of two years from the date of commencement of temporary disability payment.

(2) Aggregate disability payments for a single injury occurring on or after January 1, 2008, causing temporary disability shall not extend for more than 104 compensable weeks within a period of five years from the date of injury.

(3) Notwithstanding paragraphs (1) and (2), for an employee who suffers from the following injuries or conditions, aggregate disability payments for a single injury occurring on or after April 19, 2004, causing temporary disability shall not extend for more than 240 compensable weeks within a period of five years from the date of the injury:

(A) Acute and chronic hepatitis B.

(B) Acute and chronic hepatitis C.

(C) Amputations.

(D) Severe burns.

(E) Human immunodeficiency virus (HIV).

(F) High-velocity eye injuries.

(G) Chemical burns to the eyes.

(H) Pulmonary fibrosis.

(I) Chronic lung disease.

(Amended by Stats. 2007, Ch. 595, Sec. 1. Effective January 1, 2008.)



4657

In case of temporary partial disability the weekly loss in wages shall consist of the difference between the average weekly earnings of the injured employee and the weekly amount which the injured employee will probably be able to earn during the disability, to be determined in view of the nature and extent of the injury. In computing such probable earnings, due regard shall be given to the ability of the injured employee to compete in an open labor market. If evidence of exact loss of earnings is lacking, such weekly loss in wages may be computed from the proportionate loss of physical ability or earning power caused by the injury.

(Enacted by Stats. 1937, Ch. 90.)



4658

(a) For injuries occurring prior to January 1, 1992, if the injury causes permanent disability, the percentage of disability to total disability shall be determined, and the disability payment computed and allowed, according to paragraph (1). However, in no event shall the disability payment allowed be less than the disability payment computed according to paragraph (2).

(1)

Column 1 Range
of percentage
of permanent
disability incurred:

Column 2 Number of weeks
for which two-thirds of
average weekly earnings
allowed for each 1 percent
of permanent disability
within percentage range:

Under 10 ........................

3

10 19.75 ........................

4

20 29.75 ........................

5

30 49.75 ........................

6

50 69.75 ........................

7

70 99.75 ........................

8

The number of weeks for which payments shall be allowed set forth in column 2 above based upon the percentage of permanent disability set forth in column 1 above shall be cumulative, and the number of benefit weeks shall increase with the severity of the disability. The following schedule is illustrative of the computation of the number of benefit weeks:

Column 1
Percentage
of permanent
disability
incurred:

Column 2
Cumulative
number of
benefit weeks:

5 ........................

15.00

10 ........................

30.25

15 ........................

50.25

20 ........................

70.50

25 ........................

95.50

30 ........................

120.75

35 ........................

150.75

40 ........................

180.75

45 ........................

210.75

50 ........................

241.00

55 ........................

276.00

60 ........................

311.00

65 ........................

346.00

70 ........................

381.25

75 ........................

421.25

80 ........................

461.25

85 ........................

501.25

90 ........................

541.25

95 ........................

581.25

100 ........................

for life

(2) Two-thirds of the average weekly earnings for four weeks for each 1 percent of disability, where, for the purposes of this subdivision, the average weekly earnings shall be taken at not more than seventy-eight dollars and seventy-five cents ($78.75).

(b) This subdivision shall apply to injuries occurring on or after January 1, 1992. If the injury causes permanent disability, the percentage of disability to total disability shall be determined, and the disability payment computed and allowed, according to paragraph (1). However, in no event shall the disability payment allowed be less than the disability payment computed according to paragraph (2).

(1)

Column 1 Range
of percentage
of permanent
disability incurred:

Column 2 Number of weeks
for which two-thirds of
average weekly earnings
allowed for each 1 percent
of permanent disability
within percentage range:

Under 10 ........................

3

10 19.75 ........................

4

20 24.75 ........................

5

25 29.75 ........................

6

30 49.75 ........................

7

50 69.75 ........................

8

70 99.75 ........................

9

The numbers set forth in column 2 above are based upon the percentage of permanent disability set forth in column 1 above and shall be cumulative, and shall increase with the severity of the disability in the manner illustrated in subdivision (a).

(2) Two-thirds of the average weekly earnings for four weeks for each 1 percent of disability, where, for the purposes of this subdivision, the average weekly earnings shall be taken at not more than seventy-eight dollars and seventy-five cents ($78.75).

(c) This subdivision shall apply to injuries occurring on or after January 1, 2004. If the injury causes permanent disability, the percentage of disability to total disability shall be determined, and the disability payment computed and allowed as follows:

Column 1 Range
of percentage
of permanent
disability incurred:

Column 2 Number of weeks
for which two-thirds of
average weekly earnings
allowed for each 1 percent
of permanent disability
within percentage range:

Under 10 ........................

4

10 19.75 ........................

5

20 24.75 ........................

5

25 29.75 ........................

6

30 49.75 ........................

7

50 69.75 ........................

8

70 99.75 ........................

9

The numbers set forth in column 2 above are based upon the percentage of permanent disability set forth in column 1 above and shall be cumulative, and shall increase with the severity of the disability in the manner illustrated in subdivision (a).

(d) (1) This subdivision shall apply to injuries occurring on or after January 1, 2005, and as additionally provided in paragraph (4). If the injury causes permanent disability, the percentage of disability to total disability shall be determined, and the basic disability payment computed as follows:

Column 1 Range
of percentage
of permanent
disability incurred:

Column 2 Number of weeks
for which two-thirds of
average weekly earnings
allowed for each 1 percent
of permanent disability
within percentage range:

0.25 9.75 ........................

3

10 14.75 ........................

4

15 24.75 ........................

5

25 29.75 ........................

6

30 49.75 ........................

7

50 69.75 ........................

8

70 99.75 ........................

16

The numbers set forth in column 2 above are based upon the percentage of permanent disability set forth in column 1 above and shall be cumulative, and shall increase with the severity of the disability in the manner illustrated in subdivision (a).

(2) If, within 60 days of a disability becoming permanent and stationary, an employer does not offer the injured employee regular work, modified work, or alternative work, in the form and manner prescribed by the administrative director, for a period of at least 12 months, each disability payment remaining to be paid to the injured employee from the date of the end of the 60-day period shall be paid in accordance with paragraph (1) and increased by 15 percent. This paragraph shall not apply to an employer that employs fewer than 50 employees.

(3) (A) If, within 60 days of a disability becoming permanent and stationary, an employer offers the injured employee regular work, modified work, or alternative work, in the form and manner prescribed by the administrative director, for a period of at least 12 months, and regardless of whether the injured employee accepts or rejects the offer, each disability payment remaining to be paid to the injured employee from the date the offer was made shall be paid in accordance with paragraph (1) and decreased by 15 percent.

(B) If the regular work, modified work, or alternative work is terminated by the employer before the end of the period for which disability payments are due the injured employee, the amount of each of the remaining disability payments shall be paid in accordance with paragraph (1) and increased by 15 percent. An employee who voluntarily terminates employment shall not be eligible for payment under this subparagraph. This paragraph shall not apply to an employer that employs fewer than 50 employees.

(4) For compensable claims arising before April 30, 2004, the schedule provided in this subdivision shall not apply to the determination of permanent disabilities when there has been either a comprehensive medical-legal report or a report by a treating physician, indicating the existence of permanent disability, or when the employer is required to provide the notice required by Section 4061 to the injured worker.

(e) This subdivision shall apply to injuries occurring on or after January 1, 2013. If the injury causes permanent disability, the percentage of disability to total disability shall be determined, and the disability payment computed and allowed as follows:

Column 1 Range
of percentage
of permanent
disability incurred:

Column 2 Number of weeks for which two-thirds of average weekly earnings allowed for each 1 percent
of permanent disability
within percentage range:

0.25 9.75 ........................

3

10 14.75 ........................

4

15 24.75 ........................

5

25 29.75 ........................

6

30 49.75 ........................

7

50 69.75 ........................

8

70 99.75 ........................

16

(1) The numbers set forth in column 2 above are based upon the percentage of permanent disability set forth in column 1 above and shall be cumulative, and shall increase with the severity of the disability in the manner illustrated in subdivision (a).

(2) If the permanent disability directly caused by the industrial injury is total, payment shall be made as provided in Section 4659.

(Amended by Stats. 2012, Ch. 363, Sec. 55. Effective January 1, 2013.)



4658.1

As used in this article, the following definitions apply:

(a) Regular work means the employee s usual occupation or the position in which the employee was engaged at the time of injury and that offers wages and compensation equivalent to those paid to the employee at the time of injury, and located within a reasonable commuting distance of the employee s residence at the time of injury.

(b) Modified work means regular work modified so that the employee has the ability to perform all the functions of the job and that offers wages and compensation that are at least 85 percent of those paid to the employee at the time of injury, and located within a reasonable commuting distance of the employee s residence at the time of injury.

(c) Alternative work means work that the employee has the ability to perform, that offers wages and compensation that are at least 85 percent of those paid to the employee at the time of injury, and that is located within reasonable commuting distance of the employee s residence at the time of injury.

(d) For the purpose of determining whether wages and compensation are equivalent to those paid at the time of injury, the wages and compensation for any increase in working hours over the average hours worked at the time of injury shall not be considered.

(e) For the purpose of determining whether wages and compensation are equivalent to those paid at the time of injury, actual wages and compensation shall be determined without regard to the minimums and maximums set forth in Chapter 1 (commencing with Section 4451).

(f) The condition that regular work, modified work, or alternative work be located within a reasonable distance of the employee s residence at the time of injury may be waived by the employee. The condition shall be deemed to be waived if the employee accepts the regular work, modified work, or alternative work and does not object to the location within 20 days of being informed of the right to object. The condition shall be conclusively deemed to be satisfied if the offered work is at the same location and the same shift as the employment at the time of injury.

(Added by Stats. 2004, Ch. 34, Sec. 31. Effective April 19, 2004.)



4658.5

(a) This section shall apply to injuries occurring on or after January 1, 2004, and before January 1, 2013.

(b) Except as provided in Section 4658.6, if the injury causes permanent partial disability and the injured employee does not return to work for the employer within 60 days of the termination of temporary disability, the injured employee shall be eligible for a supplemental job displacement benefit in the form of a nontransferable voucher for education-related retraining or skill enhancement, or both, at state-approved or accredited schools, as follows:

(1) Up to four thousand dollars ($4,000) for permanent partial disability awards of less than 15 percent.

(2) Up to six thousand dollars ($6,000) for permanent partial disability awards between 15 and 25 percent.

(3) Up to eight thousand dollars ($8,000) for permanent partial disability awards between 26 and 49 percent.

(4) Up to ten thousand dollars ($10,000) for permanent partial disability awards between 50 and 99 percent.

(c) The voucher may be used for payment of tuition, fees, books, and other expenses required by the school for retraining or skill enhancement. No more than 10 percent of the voucher moneys may be used for vocational or return-to-work counseling. The administrative director shall adopt regulations governing the form of payment, direct reimbursement to the injured employee upon presentation to the employer of appropriate documentation and receipts, and other matters necessary to the proper administration of the supplemental job displacement benefit.

(d) A voucher issued on or after January 1, 2013, shall expire two years after the date the voucher is furnished to the employee or five years after the date of injury, whichever is later. The employee shall not be entitled to payment or reimbursement of any expenses that have not been incurred and submitted with appropriate documentation to the employer prior to the expiration date.

(e) An employer shall not be liable for compensation for injuries incurred by the employee while utilizing the voucher.

(Amended by Stats. 2012, Ch. 363, Sec. 56. Effective January 1, 2013.)



4658.6

The employer shall not be liable for the supplemental job displacement benefit pursuant to Section 4658.5 if the employer meets either of the following conditions:

(a) Within 30 days of the termination of temporary disability indemnity payments, the employer offers, and the employee rejects, or fails to accept, in the form and manner prescribed by the administrative director, modified work, accommodating the employee s work restrictions, lasting at least 12 months.

(b) Within 30 days of the termination of temporary disability indemnity payments, the employer offers, and the employee rejects, or fails to accept, in the form and manner prescribed by the administrative director, alternative work meeting all of the following conditions:

(1) The employee has the ability to perform the essential functions of the job provided.

(2) The job provided is in a regular position lasting at least 12 months.

(3) The job provided offers wages and compensation that are within 15 percent of those paid to the employee at the time of injury.

(4) The job is located within reasonable commuting distance of the employee s residence at the time of injury.

(Amended by Stats. 2012, Ch. 363, Sec. 57. Effective January 1, 2013.)



4658.7

(a) This section shall apply to injuries occurring on or after January 1, 2013.

(b) If the injury causes permanent partial disability, the injured employee shall be entitled to a supplemental job displacement benefit as provided in this section unless the employer makes an offer of regular, modified, or alternative work, as defined in Section 4658.1, that meets both of the following criteria:

(1) The offer is made no later than 60 days after receipt by the claims administrator of the first report received from either the primary treating physician, an agreed medical evaluator, or a qualified medical evaluator, in the form created by the administrative director pursuant to subdivision (h), finding that the disability from all conditions for which compensation is claimed has become permanent and stationary and that the injury has caused permanent partial disability.

(A) If the employer or claims administrator has provided the physician with a job description of the employee s regular work, proposed modified work, or proposed alternative work, the physician shall evaluate and describe in the form whether the work capacities and activity restrictions are compatible with the physical requirements set forth in that job description.

(B) The claims administrator shall forward the form to the employer for the purpose of fully informing the employer of work capacities and activity restrictions resulting from the injury that are relevant to potential regular, modified, or alternative work.

(2) The offer is for regular work, modified work, or alternative work lasting at least 12 months.

(c) The supplemental job displacement benefit shall be offered to the employee within 20 days after the expiration of the time for making an offer of regular, modified, or alternative work pursuant to paragraph (1) of subdivision (b).

(d) The supplemental job displacement benefit shall be in the form of a voucher redeemable as provided in this section up to an aggregate of six thousand dollars ($6,000).

(e) The voucher may be applied to any of the following expenses at the choice of the injured employee:

(1) Payment for education-related retraining or skill enhancement, or both, at a California public school or with a provider that is certified and on the state s Eligible Training Provider List (EPTL), as authorized by the federal Workforce Investment Act (P.L. 105-220), including payment of tuition, fees, books, and other expenses required by the school for retraining or skill enhancement.

(2) Payment for occupational licensing or professional certification fees, related examination fees, and examination preparation course fees.

(3) Payment for the services of licensed placement agencies, vocational or return-to-work counseling, and r sum preparation, all up to a combined limit of 10 percent of the amount of the voucher.

(4) Purchase of tools required by a training or educational program in which the employee is enrolled.

(5) Purchase of computer equipment, up to one thousand dollars ($1,000).

(6) Up to five hundred dollars ($500) as a miscellaneous expense reimbursement or advance, payable upon request and without need for itemized documentation or accounting. The employee shall not be entitled to any other voucher payment for transportation, travel expenses, telephone or Internet access, clothing or uniforms, or incidental expenses.

(f) The voucher shall expire two years after the date the voucher is furnished to the employee, or five years after the date of injury, whichever is later. The employee shall not be entitled to payment or reimbursement of any expenses that have not been incurred and submitted with appropriate documentation to the employer prior to the expiration date.

(g) Settlement or commutation of a claim for the supplemental job displacement benefit shall not be permitted under Chapter 2 (commencing with Section 5000) or Chapter 3 (commencing with Section 5100) of Part 3.

(h) The administrative director shall adopt regulations for the administration of this section, including, but not limited to, both of the following:

(1) The time, manner, and content of notices of rights under this section.

(2) The form of a mandatory attachment to a medical report to be forwarded to the employer pursuant to paragraph (1) of subdivision (b) for the purpose of fully informing the employer of work capacities and of activity restrictions resulting from the injury that are relevant to potential regular work, modified work, or alternative work.

(i) An employer shall not be liable for compensation for injuries incurred by the employee while utilizing the voucher.

(Added by Stats. 2012, Ch. 363, Sec. 58. Effective January 1, 2013.)



4659

(a) If the permanent disability is at least 70 percent, but less than 100 percent, 1.5 percent of the average weekly earnings for each 1 percent of disability in excess of 60 percent is to be paid during the remainder of life, after payment for the maximum number of weeks specified in Section 4658 has been made. For the purposes of this subdivision only, average weekly earnings shall be taken at not more than one hundred seven dollars and sixty-nine cents ($107.69). For injuries occurring on or after July 1, 1994, average weekly wages shall not be taken at more than one hundred fifty-seven dollars and sixty-nine cents ($157.69). For injuries occurring on or after July 1, 1995, average weekly wages shall not be taken at more than two hundred seven dollars and sixty-nine cents ($207.69). For injuries occurring on or after July 1, 1996, average weekly wages shall not be taken at more than two hundred fifty-seven dollars and sixty-nine cents ($257.69). For injuries occurring on or after January 1, 2006, average weekly wages shall not be taken at more than five hundred fifteen dollars and thirty-eight cents ($515.38).

(b) If the permanent disability is total, the indemnity based upon the average weekly earnings determined under Section 4453 shall be paid during the remainder of life.

(c) For injuries occurring on or after January 1, 2003, an employee who becomes entitled to receive a life pension or total permanent disability indemnity as set forth in subdivisions (a) and (b) shall have that payment increased annually commencing on January 1, 2004, and each January 1 thereafter, by an amount equal to the percentage increase in the state average weekly wage as compared to the prior year. For purposes of this subdivision, state average weekly wage means the average weekly wage paid by employers to employees covered by unemployment insurance as reported by the United States Department of Labor for California for the 12 months ending March 31 of the calendar year preceding the year in which the injury occurred.

(Amended by Stats. 2002, Ch. 6, Sec. 67. Effective January 1, 2003.)



4660

This section shall only apply to injuries occurring before January 1, 2013.

(a) In determining the percentages of permanent disability, account shall be taken of the nature of the physical injury or disfigurement, the occupation of the injured employee, and his or her age at the time of the injury, consideration being given to an employee s diminished future earning capacity.

(b) (1) For purposes of this section, the nature of the physical injury or disfigurement shall incorporate the descriptions and measurements of physical impairments and the corresponding percentages of impairments published in the American Medical Association (AMA) Guides to the Evaluation of Permanent Impairment (5th Edition).

(2) For purposes of this section, an employee s diminished future earning capacity shall be a numeric formula based on empirical data and findings that aggregate the average percentage of long-term loss of income resulting from each type of injury for similarly situated employees. The administrative director shall formulate the adjusted rating schedule based on empirical data and findings from the Evaluation of California s Permanent Disability Rating Schedule, Interim Report (December 2003), prepared by the RAND Institute for Civil Justice, and upon data from additional empirical studies.

(c) The administrative director shall amend the schedule for the determination of the percentage of permanent disability in accordance with this section at least once every five years. This schedule shall be available for public inspection and, without formal introduction in evidence, shall be prima facie evidence of the percentage of permanent disability to be attributed to each injury covered by the schedule.

(d) The schedule shall promote consistency, uniformity, and objectivity. The schedule and any amendment thereto or revision thereof shall apply prospectively and shall apply to and govern only those permanent disabilities that result from compensable injuries received or occurring on and after the effective date of the adoption of the schedule, amendment or revision, as the fact may be. For compensable claims arising before January 1, 2005, the schedule as revised pursuant to changes made in legislation enacted during the 2003 04 Regular and Extraordinary Sessions shall apply to the determination of permanent disabilities when there has been either no comprehensive medical-legal report or no report by a treating physician indicating the existence of permanent disability, or when the employer is not required to provide the notice required by Section 4061 to the injured worker.

(e) On or before January 1, 2005, the administrative director shall adopt regulations to implement the changes made to this section by the act that added this subdivision.

(Amended by Stats. 2012, Ch. 363, Sec. 59. Effective January 1, 2013.)



4660.1

This section shall apply to injuries occurring on or after January 1, 2013.

(a) In determining the percentages of permanent partial or permanent total disability, account shall be taken of the nature of the physical injury or disfigurement, the occupation of the injured employee, and his or her age at the time of injury.

(b) For purposes of this section, the nature of the physical injury or disfigurement shall incorporate the descriptions and measurements of physical impairments and the corresponding percentages of impairments published in the American Medical Association (AMA) Guides to the Evaluation of Permanent Impairment (5th Edition) with the employee s whole person impairment, as provided in the Guides, multiplied by an adjustment factor of 1.4.

(c) (1) Except as provided in paragraph (2), there shall be no increases in impairment ratings for sleep dysfunction, sexual dysfunction, or psychiatric disorder, or any combination thereof, arising out of a compensable physical injury. Nothing in this section shall limit the ability of an injured employee to obtain treatment for sleep dysfunction, sexual dysfunction, or psychiatric disorder, if any, that are a consequence of an industrial injury.

(2) An increased impairment rating for psychiatric disorder shall not be subject to paragraph (1) if the compensable psychiatric injury resulted from either of the following:

(A) Being a victim of a violent act or direct exposure to a significant violent act within the meaning of Section 3208.3.

(B) A catastrophic injury, including, but not limited to, loss of a limb, paralysis, severe burn, or severe head injury.

(d) The administrative director may formulate a schedule of age and occupational modifiers and may amend the schedule for the determination of the age and occupational modifiers in accordance with this section. The Schedule for Rating Permanent Disabilities pursuant to the American Medical Association (AMA) Guides to the Evaluation of Permanent Impairment (5th Edition) and the schedule of age and occupational modifiers shall be available for public inspection and, without formal introduction in evidence, shall be prima facie evidence of the percentage of permanent disability to be attributed to each injury covered by the schedule. Until the schedule of age and occupational modifiers is amended, for injuries occurring on or after January 1, 2013, permanent disabilities shall be rated using the age and occupational modifiers in the permanent disability rating schedule adopted as of January 1, 2005.

(e) The schedule of age and occupational modifiers shall promote consistency, uniformity, and objectivity.

(f) The schedule of age and occupational modifiers and any amendment thereto or revision thereof shall apply prospectively and shall apply to and govern only those permanent disabilities that result from compensable injuries received or occurring on and after the effective date of the adoption of the schedule, amendment, or revision, as the case may be.

(g) Nothing in this section shall preclude a finding of permanent total disability in accordance with Section 4662.

(h) In enacting the act adding this section, it is not the intent of the Legislature to overrule the holding in Milpitas Unified School District v. Workers Comp. Appeals Bd. (Guzman) (2010) 187 Cal.App.4th 808.

(i) The Commission on Health and Safety and Workers Compensation shall conduct a study to compare average loss of earnings for employees who sustained work-related injuries with permanent disability ratings under the schedule, and shall report the results of the study to the appropriate policy and fiscal committees of the Legislature no later than January 1, 2016.

(Added by Stats. 2012, Ch. 363, Sec. 60. Effective January 1, 2013.)



4661

Where an injury causes both temporary and permanent disability, the injured employee is entitled to compensation for any permanent disability sustained by him in addition to any payment received by such injured employee for temporary disability.

Every computation made pursuant to this section shall be made only with reference to disability resulting from an original injury sustained after this section as amended during the 1949 Regular Session of the Legislature becomes effective; provided, however, that all rights presently existing under this section shall be continued in force.

(Amended by Stats. 1949, Ch. 107.)



4661.5

Notwithstanding any other provision of this division, when any temporary total disability indemnity payment is made two years or more from the date of injury, the amount of this payment shall be computed in accordance with the temporary disability indemnity average weekly earnings amount specified in Section 4453 in effect on the date each temporary total disability payment is made unless computing the payment on this basis produces a lower payment because of a reduction in the minimum average weekly earnings applicable under Section 4453.

(Amended by Stats. 1989, Ch. 892, Sec. 38.)



4662

Any of the following permanent disabilities shall be conclusively presumed to be total in character:

(a) Loss of both eyes or the sight thereof.

(b) Loss of both hands or the use thereof.

(c) An injury resulting in a practically total paralysis.

(d) An injury to the brain resulting in incurable mental incapacity or insanity.

In all other cases, permanent total disability shall be determined in accordance with the fact.

(Amended by Stats. 2007, Ch. 31, Sec. 2. Effective January 1, 2008.)



4663

(a) Apportionment of permanent disability shall be based on causation.

(b) Any physician who prepares a report addressing the issue of permanent disability due to a claimed industrial injury shall in that report address the issue of causation of the permanent disability.

(c) In order for a physician s report to be considered complete on the issue of permanent disability, the report must include an apportionment determination. A physician shall make an apportionment determination by finding what approximate percentage of the permanent disability was caused by the direct result of injury arising out of and occurring in the course of employment and what approximate percentage of the permanent disability was caused by other factors both before and subsequent to the industrial injury, including prior industrial injuries. If the physician is unable to include an apportionment determination in his or her report, the physician shall state the specific reasons why the physician could not make a determination of the effect of that prior condition on the permanent disability arising from the injury. The physician shall then consult with other physicians or refer the employee to another physician from whom the employee is authorized to seek treatment or evaluation in accordance with this division in order to make the final determination.

(d) An employee who claims an industrial injury shall, upon request, disclose all previous permanent disabilities or physical impairments.

(e) Subdivisions (a), (b), and (c) shall not apply to injuries or illnesses covered under Sections 3212, 3212.1, 3212.2, 3212.3, 3212.4, 3212.5, 3212.6, 3212.7, 3212.8, 3212.85, 3212.9, 3212.10, 3212.11, 3212.12, 3213, and 3213.2.

(Amended by Stats. 2006, Ch. 836, Sec. 1. Effective January 1, 2007.)



4664

(a) The employer shall only be liable for the percentage of permanent disability directly caused by the injury arising out of and occurring in the course of employment.

(b) If the applicant has received a prior award of permanent disability, it shall be conclusively presumed that the prior permanent disability exists at the time of any subsequent industrial injury. This presumption is a presumption affecting the burden of proof.

(c) (1) The accumulation of all permanent disability awards issued with respect to any one region of the body in favor of one individual employee shall not exceed 100 percent over the employee s lifetime unless the employee s injury or illness is conclusively presumed to be total in character pursuant to Section 4662. As used in this section, the regions of the body are the following:

(A) Hearing.

(B) Vision.

(C) Mental and behavioral disorders.

(D) The spine.

(E) The upper extremities, including the shoulders.

(F) The lower extremities, including the hip joints.

(G) The head, face, cardiovascular system, respiratory system, and all other systems or regions of the body not listed in subparagraphs (A) to (F), inclusive.

(2) Nothing in this section shall be construed to permit the permanent disability rating for each individual injury sustained by an employee arising from the same industrial accident, when added together, from exceeding 100 percent.

(Added by Stats. 2004, Ch. 34, Sec. 35. Effective April 19, 2004.)






ARTICLE 4. Death Benefits

4700

The death of an injured employee does not affect the liability of the employer under Articles 2 (commencing with Section 4600) and 3 (commencing with Section 4650). Neither temporary nor permanent disability payments shall be made for any period of time subsequent to the death of the employee. Any accrued and unpaid compensation shall be paid to the dependents, or, if there are no dependents, to the personal representative of the deceased employee or heirs or other persons entitled thereto, without administration.

(Amended by Stats. 1983, Ch. 142, Sec. 103.)



4701

If an injury causes death, either with or without disability, the employer shall be liable, in addition to any other benefits provided by this division, for all of the following:

(a) Reasonable expenses of the employee s burial, in accordance with the following:

(1) Up to two thousand dollars ($2,000) for injuries occurring prior to January 1, 1991.

(2) Up to five thousand dollars ($5,000) for injuries occurring on or after January 1, 1991, and prior to January 1, 2013.

(3) Up to ten thousand dollars ($10,000) for injuries occurring on or after January 1, 2013.

(b) A death benefit, to be allowed to the dependents when the employee leaves any person dependent upon him or her for support.

(Amended by Stats. 2012, Ch. 363, Sec. 61. Effective January 1, 2013.)



4702

(a) Except as otherwise provided in this section and Sections 4553, 4554, 4557, and 4558, and notwithstanding any amount of compensation paid or otherwise owing to the surviving dependent, personal representative, heir, or other person entitled to a deceased employee s accrued and unpaid compensation, the death benefit in cases of total dependency shall be as follows:

(1) In the case of two total dependents and regardless of the number of partial dependents, for injuries occurring before January 1, 1991, ninety-five thousand dollars ($95,000), for injuries occurring on or after January 1, 1991, one hundred fifteen thousand dollars ($115,000), for injuries occurring on or after July 1, 1994, one hundred thirty-five thousand dollars ($135,000), for injuries occurring on or after July 1, 1996, one hundred forty-five thousand dollars ($145,000), and for injuries occurring on or after January 1, 2006, two hundred ninety thousand dollars ($290,000).

(2) In the case of one total dependent and one or more partial dependents, for injuries occurring before January 1, 1991, seventy thousand dollars ($70,000), for injuries occurring on or after January 1, 1991, ninety-five thousand dollars ($95,000), for injuries occurring on or after July 1, 1994, one hundred fifteen thousand dollars ($115,000), for injuries occurring on or after July 1, 1996, one hundred twenty-five thousand dollars ($125,000), and for injuries occurring on or after January 1, 2006, two hundred fifty thousand dollars ($250,000), plus four times the amount annually devoted to the support of the partial dependents, but not more than the following: for injuries occurring before January 1, 1991, a total of ninety-five thousand dollars ($95,000), for injuries occurring on or after January 1, 1991, one hundred fifteen thousand dollars ($115,000), for injuries occurring on or after July 1, 1994, one hundred twenty-five thousand dollars ($125,000), for injuries occurring on or after July 1, 1996, one hundred forty-five thousand dollars ($145,000), and for injuries occurring on or after January 1, 2006, two hundred ninety thousand dollars ($290,000).

(3) In the case of one total dependent and no partial dependents, for injuries occurring before January 1, 1991, seventy thousand dollars ($70,000), for injuries occurring on or after January 1, 1991, ninety-five thousand dollars ($95,000), for injuries occurring on or after July 1, 1994, one hundred fifteen thousand dollars ($115,000), for injuries occurring on or after July 1, 1996, one hundred twenty-five thousand dollars ($125,000), and for injuries occurring on or after January 1, 2006, two hundred fifty thousand dollars ($250,000).

(4) (A) In the case of no total dependents and one or more partial dependents, for injuries occurring before January 1, 1991, four times the amount annually devoted to the support of the partial dependents, but not more than seventy thousand dollars ($70,000), for injuries occurring on or after January 1, 1991, a total of ninety-five thousand dollars ($95,000), for injuries occurring on or after July 1, 1994, one hundred fifteen thousand dollars ($115,000), and for injuries occurring on or after July 1, 1996, but before January 1, 2006, one hundred twenty-five thousand dollars ($125,000).

(B) In the case of no total dependents and one or more partial dependents, eight times the amount annually devoted to the support of the partial dependents, for injuries occurring on or after January 1, 2006, but not more than two hundred fifty thousand dollars ($250,000).

(5) In the case of three or more total dependents and regardless of the number of partial dependents, one hundred fifty thousand dollars ($150,000), for injuries occurring on or after July 1, 1994, one hundred sixty thousand dollars ($160,000), for injuries occurring on or after July 1, 1996, and three hundred twenty thousand dollars ($320,000), for injuries occurring on or after January 1, 2006.

(6) (A) In the case of a police officer who has no total dependents and no partial dependents, for injuries occurring on or after January 1, 2003, and prior to January 1, 2004, two hundred fifty thousand dollars ($250,000) to the estate of the deceased police officer.

(B) For injuries occurring on or after January 1, 2004, in the case of no total dependents and no partial dependents, two hundred fifty thousand dollars ($250,000) to the estate of the deceased employee.

(b) A death benefit in all cases shall be paid in installments in the same manner and amounts as temporary total disability indemnity would have to be made to the employee, unless the appeals board otherwise orders. However, no payment shall be made at a weekly rate of less than two hundred twenty-four dollars ($224).

(c) Disability indemnity shall not be deducted from the death benefit and shall be paid in addition to the death benefit when the injury resulting in death occurs after September 30, 1949.

(d) All rights under this section existing prior to January 1, 1990, shall be continued in force.

(Amended by Stats. 2006, Ch. 119, Sec. 2. Effective January 1, 2007.)



4703

Subject to the provisions of Section 4704, this section shall determine the right to a death benefit.

If there is any person wholly dependent for support upon a deceased employee, that person shall receive a full death benefit as set forth in Section 4702 for one total dependent, and any additional partial dependents shall receive a death benefit as set forth in subdivision (b) of Section 4702 to a maximum aggregate amount of twenty-five thousand dollars ($25,000).

If there are two or more persons wholly dependent for support upon a deceased employee, those persons shall receive the death benefit set forth in subdivision (a) of Section 4702, and any person partially dependent shall receive no part thereof.

If there is more than one person wholly dependent for support upon a deceased employee, the death benefit shall be divided equally among them.

If there is more than one person partially dependent for support upon a deceased employee, and no person wholly dependent for support, the amount allowed as a death benefit shall be divided among the persons so partially dependent in proportion to the relative extent of their dependency.

(Amended by Stats. 1981, Ch. 210, Sec. 1.)



4703.5

(a) In the case of one or more totally dependent children, as defined in Section 3501, after payment of the amount specified in Section 4702, and notwithstanding the maximum limitations specified in Sections 4702 and 4703, payment of death benefits shall continue until the youngest child attains 18 years of age, or until the death of a child physically or mentally incapacitated from earning, in the same manner and amount as temporary total disability indemnity would have been paid to the employee, except that no payment shall be made at a weekly rate of less than two hundred twenty-four dollars ($224).

(b) (1) Notwithstanding the age limitation in subdivision (a), the payment of death benefits shall continue until the youngest child attains 19 years of age if the child is still attending high school and is receiving the death benefits as a child of an active member of a sheriff s office, an active member of a police or fire department of a city, county, city and county, district, or other public or municipal corporation or political subdivision, an individual described in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code who is primarily engaged in active law enforcement activities, active firefighting member of the Department of Forestry and Fire Protection, or an active member of any county forestry or firefighting department or unit killed in the performance of duty.

(2) Paragraph (1) shall not apply with respect to a child of a person whose principal duties are clerical or otherwise do not clearly fall within the scope of active law enforcement or active firefighting services, such as stenographers, telephone operators, and other office workers.

(Amended by Stats. 2013, Ch. 786, Sec. 2. Effective January 1, 2014.)



4703.6

The provisions of Section 4703.5 shall also apply to a totally dependent minor child of a local safety member as defined in Article 4 (commencing with Section 20420) of Chapter 4 of Part 3 of Division 5 of Title 2 of the Government Code, or a safety member as defined in Section 31469.3 of the Government Code, other than a member performing duties related to juvenile hall group counseling and group supervision, or a safety member subject to any public retirement system, or a patrol member as defined in Section 20390 of the Government Code, if that member was killed in the line of duty prior to January 1, 1990, and the totally dependent minor child is otherwise entitled to benefits under Section 4703.5.

(Amended by Stats. 2002, Ch. 296, Sec. 1. Effective August 28, 2002. Applicable from January 1, 2002, by Sec. 2 of Ch. 296.)



4704

The appeals board may set apart or reassign the death benefit to any one or more of the dependents in accordance with their respective needs and in a just and equitable manner, and may order payment to a dependent subsequent in right, or not otherwise entitled thereto, upon good cause being shown therefor. The death benefit shall be paid to such one or more of the dependents of the deceased or to a trustee appointed by the appeals board for the benefit of the person entitled thereto, as determined by the appeals board.

(Amended by Stats. 1965, Ch. 1513.)



4705

The person to whom the death benefit is paid for the use of the several beneficiaries shall apply it in compliance with the findings and directions of the appeals board.

(Amended by Stats. 1965, Ch. 1513.)



4706

(a) If a dependent beneficiary of any deceased employee dies and there is no surviving dependent, the payments of the death benefit accrued and payable at the time of the death of the sole remaining dependent shall be paid upon the order of the appeals board to the heirs of the dependent or, if none, to the heirs of the deceased employee, without administration.

(b) In the event there is no surviving dependent and no surviving heir, the appeals board may order the burial expense of the deceased employee, not to exceed the amount specified in Section 4701, paid to the proper person, without administration.

(Amended by Stats. 1972, Ch. 1334.)



4706.5

(a) Whenever any fatal injury is suffered by an employee under circumstances that would entitle the employee to compensation benefits, but for his or her death, and the employee does not leave surviving any person entitled to a dependency death benefit, the employer shall pay a sum to the Department of Industrial Relations equal to the total dependency death benefit that would be payable to a surviving spouse with no dependent minor children.

(b) When the deceased employee leaves no surviving dependent, personal representative, heir, or other person entitled to the accrued and unpaid compensation referred to in Section 4700, the accrued and unpaid compensation shall be paid by the employer to the Department of Industrial Relations.

(c) The payments to be made to the Department of Industrial Relations, as required by subdivisions (a) and (b), shall be deposited in the General Fund and shall be credited, as a reimbursement, to any appropriation to the Department of Industrial Relations for payment of the additional compensation for subsequent injury provided in Article 5 (commencing with Section 4751), in the fiscal year in which the Controller s receipt is issued.

(d) The payments to be made to the Department of Industrial Relations, as required by subdivision (a), shall be paid to the department in a lump sum in the manner provided in subdivision (b) of Section 5101.

(e) The Department of Industrial Relations shall keep a record of all payments due the state under this section, and shall take any steps as may be necessary to collect those amounts.

(f) Each employer, or the employer s insurance carrier, shall notify the administrative director, in any form as the administrative director may prescribe, of each employee death, except when the employer has actual knowledge or notice that the deceased employee left a surviving dependent.

(g) When, after a reasonable search, the employer concludes that the deceased employee left no one surviving who is entitled to a dependency death benefit, and concludes that the death was under circumstances that would entitle the employee to compensation benefits, the employer may voluntarily make the payment referred to in subdivision (a). Payments so made shall be construed as payments made pursuant to an appeals board findings and award. Thereafter, if the appeals board finds that the deceased employee did in fact leave a person surviving who is entitled to a dependency death benefit, upon that finding, all payments referred to in subdivision (a) that have been made shall be forthwith returned to the employer, or if insured, to the employer s workers compensation carrier that indemnified the employer for the loss.

(h) This section does not apply where there is no surviving person entitled to a dependency death benefit or accrued and unpaid compensation if a death benefit is paid to any person under paragraph (6) of subdivision (a) of Section 4702.

(Amended by Stats. 2006, Ch. 119, Sec. 3. Effective January 1, 2007.)



4707

(a) Except as provided in subdivision (b), no benefits, except reasonable expenses of burial not exceeding one thousand dollars ($1,000), shall be awarded under this division on account of the death of an employee who is an active member of the Public Employees Retirement System unless it is determined that a special death benefit, as defined in the Public Employees Retirement Law, or the benefit provided in lieu of the special death benefit in Sections 21547 and 21548 of the Government Code, will not be paid by the Public Employees Retirement System to the surviving spouse or children under 18 years of age, of the deceased, on account of the death, but if the total death allowance paid to the surviving spouse and children is less than the benefit otherwise payable under this division the surviving spouse and children are entitled, under this division, to the difference.

The amendments to this section during the 1977 78 Regular Session shall be applied retroactively to July 1, 1976.

(b) The limitation prescribed by subdivision (a) shall not apply to local safety members, or patrol members, as defined in Section 20390 of the Government Code, of the Public Employees Retirement System. This subdivision shall be applied retroactively.

(Amended by Stats. 2001, Ch. 589, Sec. 2. Effective January 1, 2002.)



4708

Upon application of any party in interest for a death benefit provided by this division on the death of an employee member of the Public Employees Retirement System, the latter shall be joined as a defendant, and the appeals board shall determine whether the death resulted from injury or illness arising out of and in the course of his employment, for the purpose of enabling the appeals board to apply the provision of this division and the board of administration to apply the provisions of the Public Employees Retirement Law.

(Amended by Stats. 1969, Ch. 639.)



4709

(a) Notwithstanding any other law, a dependent of a peace officer, as defined in Section 830.1, 830.2, 830.3, 830.31, 830.32, 830.33, 830.34, 830.35, 830.36, 830.37, 830.38, 830.39, 830.4, 830.5, or 830.6 of the Penal Code, or a Sheriff s Special Officer of the County of Orange, who is killed in the performance of duty or who dies or is totally disabled as a result of an accident or an injury caused by external violence or physical force, incurred in the performance of duty, when the death, accident, or injury is compensable under this division or Division 4.5 (commencing with Section 6100) shall be entitled to a scholarship at any qualifying institution described in subdivision (l) of Section 69432.7 of the Education Code. The scholarship shall be in an amount equal to the amount provided a student who has been awarded a Cal Grant scholarship as specified in Chapter 1.7 (commencing with Section 69430) of Part 42 of Division 5 of Title 3 of the Education Code.

(b) A dependent of an officer or employee of the Department of Corrections and Rehabilitation or the Department of Corrections and Rehabilitation, Division of Juvenile Justice, described in Section 20403 of the Government Code, who is killed in the performance of duty, or who dies or is totally disabled as a result of an accident or an injury incurred in the performance of duty, when the death, accident, or injury is caused by the direct action of an inmate, and is compensable under this division or Division 4.5 (commencing with Section 6100), shall also be entitled to a scholarship specified in this section.

(c) Notwithstanding any other law, a dependent of a firefighter employed by a county, city, city and county, district, or other political subdivision of the state, who is killed in the performance of duty or who dies or is totally disabled as a result of an accident or injury incurred in the performance of duty, when the death, accident, or injury is compensable under this division or Division 4.5 (commencing with Section 6100), shall also be entitled to a scholarship specified in this section.

(d) Nothing in this section shall be interpreted to allow the admittance of the dependent into a college or university unless the dependent is otherwise qualified to gain admittance to the college or university.

(e) The scholarship provided for by this section shall be paid out of funds annually appropriated in the Budget Act to the Student Aid Commission established by Article 2 (commencing with Section 69510) of Chapter 2 of Part 42 of Division 5 of Title 3 of the Education Code.

(f) The receipt of a scholarship provided for by this section shall not preclude a dependent from receiving a Cal Grant award pursuant to Chapter 1.7 (commencing with Section 69430) of Part 42 of Division 5 of Title 3 of the Education Code, any other grant, or any fee waivers that may be provided by an institution of higher education. The receipt of a Cal Grant award pursuant to Chapter 1.7 (commencing with Section 69430) of Part 42 of Division 5 of Title 3 of the Education Code, any other grant, or any fee waivers that may be provided by an institution of higher education shall not preclude a dependent from receiving a scholarship provided for by this section.

(g) As used in this section, dependent means the children (natural or adopted) or spouse, at the time of the death or injury, of the peace officer, law enforcement officer, or firefighter.

(h) Eligibility for a scholarship under this section shall be limited to a person who demonstrates financial need as determined by the Student Aid Commission pursuant to Article 1.5 (commencing with Section 69503) of Chapter 2 of Part 42 of Division 5 of Title 3 of the Education Code. For purposes of determining financial need, the proceeds of death benefits received by the dependent, including, but not limited to, a continuation of income received from the Public Employees Retirement System, the proceeds from the federal Public Safety Officers Benefits Act, life insurance policies, proceeds from Sections 4702 and 4703.5, any private scholarship where receipt is predicated upon the recipient being the survivor of a deceased public safety officer, the scholarship awarded pursuant to Section 68120 of the Education Code, and any interest received from these benefits, shall not be considered.

(Amended by Stats. 2013, Ch. 76, Sec. 143. Effective January 1, 2014.)






ARTICLE 4.5. Public Official Death Benefits

4720

As used in this article:

(a) Elected public official means any person other than the President or Vice President of the United States who holds any federal, state, local, or special district elective office as a result of winning election in California to such office or being appointed to fill a vacancy in such office.

(b) Assassination means the killing of an elected public official as a direct result of an intentional act perpetrated by an individual or individuals acting to prevent, or retaliate for, the performance of official duties, acting because of the public position held by the official, or acting because of pathological reasons.

(Added by Stats. 1979, Ch. 983.)



4721

The surviving spouse or dependent minor children of an elected public official who is killed by assassination shall be entitled to a special death benefit which shall be in addition to any other benefits provided for by this division or Division 4.5 (commencing with Section 6100).

(Amended by Stats. 1983, Ch. 142, Sec. 106.)



4722

If the deceased elected public official is survived by a spouse with or without dependent minor children, such special death benefit shall be payable to the surviving spouse. If the deceased elected public official leaves no surviving spouse but one or more dependent minor children, benefits shall be paid to a guardian ad litem and trustee for such child or children appointed by the Workers Compensation Appeals Board. In the absence of a surviving spouse and dependent minor children, the benefit shall be payable to any legally recognized dependent parent of the deceased elected public official.

(Added by Stats. 1979, Ch. 983.)



4723

The person or persons to whom the special death benefit is payable pursuant to Section 4722 shall, within one year of the date of death of the elected public official, choose either of the following benefits:

(a) An annual benefit equal to one-half of the average annual salary paid to the elected public official in his or her elected capacity, less credit for any other death benefit provided for under existing law or by public funds, except benefits payable pursuant to this division or Division 4.5 (commencing with Section 6100). Payments shall be paid not less frequently than monthly, and shall be paid from the date of death until the spouse dies or remarries, or until the youngest minor dependent child reaches the age of 18 years, whichever occurs last. If payments are being made to a dependent parent or parents they shall continue during dependency.

(b) A lump-sum benefit of one hundred fifty thousand dollars ($150,000), less any other death benefit provided for under existing law or by public funds, except benefits payable pursuant to this division or Division 4.5 (commencing with Section 6100).

(Amended by Stats. 1983, Ch. 142, Sec. 107.)



4724

The person or persons to whom the special death benefit is payable pursuant to Section 4722 shall file a claim therefor with the State Board of Control, which shall be processed pursuant to the provisions of Chapter 3 (commencing with Section 900) of Part 2 of Division 3.6 of Title 1 of the Government Code.

(Amended by Stats. 1981, Ch. 714, Sec. 318.)



4725

The State Compensation Insurance Fund shall be the disbursing agent for payments made pursuant to this article and shall receive a fee for its services to be negotiated by the State Board of Control. Unless otherwise provided herein, payments shall be made in accordance with the provisions of this division.

(Added by Stats. 1979, Ch. 983.)



4726

The State Board of Control and the Administrative Director of the Division of Workers Compensation shall jointly adopt rules and regulations as may be necessary to carry out the provisions of this article.

(Amended by Stats. 1994, Ch. 146, Sec. 150. Effective January 1, 1995.)



4727

Any person who is convicted of any crime in connection with the assassination of an elected public official shall not be eligible for any benefits pursuant to this article.

(Added by Stats. 1979, Ch. 983.)



4728

(a) A dependent of an elected public official, who was intentionally killed while holding office, in retaliation for, or to prevent the performance of, an official duty, shall be entitled to a scholarship at any institution described in subdivision (k) of Section 69535 of the Education Code. The scholarship shall be in an amount equal to the amount provided a student who has been awarded a Cal Grant scholarship as specified in Article 3 (commencing with Section 69530) of Chapter 2 of Part 42 of the Education Code. Eligibility for a scholarship under this section shall be limited to a person who demonstrates financial need as determined by the Student Aid Commission pursuant to Article 1.5 (commencing with Section 69503) of Chapter 2 of Part 42 of the Education Code.

(b) The scholarship provided for by this section shall be paid out of funds annually appropriated in the Budget Act to the Student Aid Commission established by Article 2 (commencing with Section 69510) of Chapter 2 of Part 42 of the Education Code.

(c) The receipt of a scholarship provided for by this section shall not preclude a dependent from receiving a Cal Grant award pursuant to Article 3 (commencing with Section 69530) of Chapter 2 of Part 42 of the Education Code, any other grant, or any fee waivers that may be provided by an institution of higher education. The receipt of a Cal Grant award pursuant to Article 3 (commencing with Section 69530) of Chapter 2 of Part 42 of the Education Code, any other grant, or any fee waivers that may be provided by an institution of higher education shall not preclude a dependent from receiving a scholarship provided for by this section.

(d) This section shall apply to a student receiving a scholarship on the effective date of the section unless that application would result in the student receiving a scholarship on less favorable terms or in a lesser amount, in which case the student shall continue to receive the scholarship on the same terms and conditions in effect prior to the effective date of this section.

(e) As used in this section, dependent means the children (natural or adopted) or spouse, at the time of the death or injury, of the elected public official.

(Added by Stats. 1995, Ch. 646, Sec. 3. Effective January 1, 1996.)






ARTICLE 5. Subsequent Injuries Payments

4751

If an employee who is permanently partially disabled receives a subsequent compensable injury resulting in additional permanent partial disability so that the degree of disability caused by the combination of both disabilities is greater than that which would have resulted from the subsequent injury alone, and the combined effect of the last injury and the previous disability or impairment is a permanent disability equal to 70 percent or more of total, he shall be paid in addition to the compensation due under this code for the permanent partial disability caused by the last injury compensation for the remainder of the combined permanent disability existing after the last injury as provided in this article; provided, that either (a) the previous disability or impairment affected a hand, an arm, a foot, a leg, or an eye, and the permanent disability resulting from the subsequent injury affects the opposite and corresponding member, and such latter permanent disability, when considered alone and without regard to, or adjustment for, the occupation or age of the employee, is equal to 5 percent or more of total, or (b) the permanent disability resulting from the subsequent injury, when considered alone and without regard to or adjustment for the occupation or the age of the employee, is equal to 35 percent or more of total.

(Amended by Stats. 1959, Ch. 1034.)



4753

Such additional compensation is not in addition to but shall be reduced to the extent of any monetary payments received by the employee, from any source whatsoever, for or on account of such preexisting disability or impairment, except as to payments being made to the employee or to which he is entitled as a pension or other compensation for disability incurred in service in the armed forces of the United States, and except as to payments being made to him or to which he is entitled as assistance under the provisions of Chapter 2 (commencing with Section 11200), Chapter 3 (commencing with Section 12000), Chapter 4 (commencing with Section 12500), Chapter 5 (commencing with Section 13000), or Chapter 6 (commencing with Section 13500) of Part 3, or Part 5 (commencing with Section 17000), of Division 9 of the Welfare and Institutions Code, and excluding from such monetary payments received by the employee for or on account of such preexisting disability or impairment a sum equal to all sums reasonably and necessarily expended by the employee for or on account of attorney s fees, costs and expenses incidental to the recovery of such monetary payments.

All cases under this section and under Section 4751 shall be governed by the terms of this section and Section 4751 as in effect on the date of the particular subsequent injury.

(Amended by Stats. 1971, Ch. 438.)



4753.5

In any hearing, investigation, or proceeding, the state shall be represented by the Attorney General, or the attorneys of the Department of Industrial Relations, as appointed by the director. Expenses incident to representation, including costs for investigation, medical examinations, other expert reports, fees for witnesses, and other necessary and proper expenses, but excluding the salary of any of the Attorney General s deputies, shall be reimbursed from the Workers Compensation Administration Revolving Fund. No witness fees or fees for medical services shall exceed those fees prescribed by the appeals board for the same services in those cases where the appeals board, by rule, has prescribed fees. Reimbursement pursuant to this section shall be in addition to, and in augmentation of, any other appropriations made or funds available for the use or support of the legal representation.

(Amended by Stats. 2006, Ch. 538, Sec. 489. Effective January 1, 2007.)



4754

The appeals board shall fix and award the amounts of special additional compensation to be paid under this article, and shall direct the State Compensation Insurance Fund to pay the additional compensation so awarded. Such additional compensation may be paid only from funds appropriated for such purpose. Out of any such appropriation the fund may reimburse itself for the cost of service rendered in payment of compensation awards pursuant to this article and maintenance of accounts and records pertaining thereto, which cost shall not exceed 5 percent of the amount of award paid.

(Amended by Stats. 1965, Ch. 1513.)



4754.5

Nothing in this article shall impair the right of the Attorney General or the Department of Industrial Relations to release by compromise any claims brought under the provisions of this article. No such compromise and release agreement is valid unless it is approved by the appeals board; however, the provisions of Sections 5000 to 5004, inclusive, of this code, shall not apply to such compromise and release agreements.

(Amended by Stats. 1981, Ch. 894, Sec. 8.)



4755

(a) The State Compensation Insurance Fund may draw from the State Treasury out of the Subsequent Injuries Benefits Trust Fund for the purposes specified in Section 4751, without at the time presenting vouchers and itemized statements, a sum not to exceed in the aggregate fifty thousand dollars ($50,000), to be used as a cash revolving fund. The revolving fund shall be deposited in any banks and under any conditions as the Department of Finance determines. The Controller shall draw his or her warrants in favor of the State Compensation Insurance Fund for the amounts so withdrawn and the Treasurer shall pay these warrants.

(b) Expenditures made from the revolving fund in payments on claims for any additional compensation and for adjusting services are exempted from the operation of Section 16003 of the Government Code. Reimbursement of the revolving fund for these expenditures shall be made upon presentation to the Controller of an abstract or statement of the expenditures. The abstract or statement shall be in any form as the Controller requires.

(c) The director shall assign claims adjustment services and legal representation services respecting matters concerning subsequent injuries. The director or his or her representative may make these service assignments within the department, or he or she may contract for these services with the State Compensation Insurance Fund, for a fee in addition to that authorized by Section 4754, except insofar as these matters might conflict with the interests of the State Compensation Insurance Fund. The administrative costs associated with these services shall be reimbursed from the Workers Compensation Administration Revolving Fund, except when a budget impasse requires advances as provided in subdivision (d) of Section 62.5. To the extent permitted by state law, the director may contract for audits or reports of services under this section.

(Amended by Stats. 2012, Ch. 728, Sec. 121. Effective January 1, 2013.)






ARTICLE 6. Special Payments to Certain Persons

4800

(a) Whenever any member of the Department of Justice falling within the state peace officer/firefighter class is disabled by injury arising out of and in the course of his or her duties, he or she shall become entitled, regardless of his or her period of service with the Department of Justice to leave of absence while so disabled without loss of salary, in lieu of disability payments under this chapter, for a period of not exceeding one year. This section shall apply only to members of the Department of Justice whose principal duties consist of active law enforcement and shall not apply to persons employed in the Department of Justice whose principal duties are those of telephone operator, clerk, stenographer, machinist, mechanic or otherwise clearly not falling within the scope of active law enforcement service, even though this person is subject to occasional call or is occasionally called upon to perform duties within the scope of active law enforcement service.

(b) This section shall apply to law enforcement officers employed by the Department of Fish and Wildlife who are described in subdivision (e) of Section 830.2 of the Penal Code.

(c) This section shall apply to harbor police officers employed by the San Francisco Port Commission who are described in Section 20402 of the Government Code.

(d) This section shall not apply to periods of disability which occur subsequent to termination of employment by resignation, retirement or dismissal. When this section does not apply, the employee shall be eligible for those benefits which would apply if this section had not been enacted.

(Amended by Stats. 2012, Ch. 559, Sec. 28. Effective January 1, 2013.)



4800.5

(a) Whenever any sworn member of the Department of the California Highway Patrol is disabled by a single injury, excluding disabilities that are the result of cumulative trauma or cumulative injuries, arising out of and in the course of his or her duties, he or she shall become entitled, regardless of his or her period of service with the patrol, to leave of absence while so disabled without loss of salary, in lieu of disability payments under this chapter, for a period of not exceeding one year. This section shall apply only to members of the Department of the California Highway Patrol whose principal duties consist of active law enforcement and shall not apply to persons employed in the Department of the California Highway Patrol whose principal duties are those of telephone operator, clerk, stenographer, machinist, mechanic, or otherwise clearly not falling within the scope of active law enforcement service, even though this person is subject to occasional call or is occasionally called upon to perform the duties of active law enforcement service.

(b) Benefits payable for eligible sworn members of the Department of the California Highway Patrol whose disability is solely the result of cumulative trauma or injury shall be limited to the actual period of temporary disability or entitlement to maintenance allowance, or for one year, whichever is less.

(c) This section shall not apply to periods of disability that occur subsequent to termination of employment by resignation, retirement, or dismissal. When this section does not apply, the employee shall be eligible for those benefits that would apply had this section not been enacted.

(d) The appeals board may determine, upon request of any party, whether or not the disability referred to in this section arose out of and in the course of duty. In any action in which a dispute exists regarding the nature of the injury or the period of temporary disability or entitlement to maintenance allowance, or both, and upon the request of any party thereto, the appeals board shall determine when the disability commenced and ceased, and the amount of benefits provided by this division to which the employee is entitled during the period of this disability. The appeals board shall have the jurisdiction to award and enforce payment of these benefits, subject to subdivision (a) or (b), pursuant to Part 4 (commencing with Section 5300). A decision issued by the appeals board under this section is final and binding upon the parties subject to the rights of appeal contained in Chapter 7 (commencing with Section 5900) of Part 4.

(e) Except as provided in subdivision (g), this section shall apply for periods of disability commencing on or after January 1, 1995.

(f) This section does not apply to peace officers designated under subdivision (a) of Section 2250.1 of the Vehicle Code.

(g) Peace officers of the California State Police Division who become sworn members of the Department of the California Highway Patrol as a result of the Governor s Reorganization Plan No. 1 of 1995, other than those officers described in subdivision (f), shall be eligible for injury benefits accruing to sworn members of the Department of the California Highway Patrol under this division only for injuries occurring on or after July 12, 1995.

(Amended by Stats. 1996, Ch. 305, Sec. 42. Effective January 1, 1997.)



4801

It shall be the duty of the appeals board to determine in the case of members of the California Highway Patrol, upon request of the Department of the California Highway Patrol or Department of Justice, and, in the case of the harbor policemen, upon the request of the San Francisco Port Commission, whether or not the disability referred to in Section 4800 arose out of and in the course of duty. The appeals board shall, also, in any disputed case, determine when such disability ceases.

(Amended by Stats. 1971, Ch. 1089.)



4802

Any such member of the California Highway Patrol or Department of Justice, or any such harbor policeman, so disabled is entitled from the date of injury and regardless of retirement under the Public Employees Retirement System, to the medical, surgical and hospital benefits prescribed by this division as part of the compensation for persons injured in the course of and arising out of their employment, at the expense of the Department of the California Highway Patrol, the Department of Justice, or the San Francisco Port Commission, as the case may be, and such expense shall be charged upon the fund out of which the compensation of the member is paid.

(Amended by Stats. 1972, Ch. 1377.)



4803

Whenever such disability of such member of the California Highway Patrol, or Department of Justice, or of such harbor policeman, continues for a period beyond one year, such member or harbor policeman shall thereafter be subject, as to disability indemnity, to the provisions of this division other than Section 4800, which refers to temporary disability only, during the remainder of the disability, except that such compensation shall be paid out of funds available for the support of the Department of the California Highway Patrol, the Department of Justice, or the San Francisco Port Commission, as the case may be, and the leave of absence shall continue.

(Amended by Stats. 1972, Ch. 1377.)



4804

No disability indemnity shall be paid to said member of the California Highway Patrol or harbor policeman as temporary disability concurrently with wages or salary payments.

(Amended by Stats. 1967, Ch. 1553.)



4804.1

Whenever any member of a University of California fire department specified in Section 3212.4 falling within the active firefighting and prevention service class is disabled by injury arising out of and in the course of his duties, he shall become entitled, regardless of his period of service with a University of California fire department, to leave of absence while so disabled without loss of salary, in lieu of disability payments under this chapter, for a period of not exceeding one year. This section shall apply only to members of a University of California fire department whose principal duties consist of active firefighting and prevention service and shall not apply to persons employed in a University of California fire department whose principal duties are those of telephone operator, clerk, stenographer, machinist, mechanic, or otherwise clearly not falling within the scope of active firefighting and prevention service, even though such person is subject to occasional call or is occasionally called upon to perform duties within the scope of active firefighting and prevention service.

(Added by Stats. 1972, Ch. 1149.)



4804.2

It shall be the duty of the appeals board to determine in the case of members of a University of California fire department specified in Section 4804. 1, upon request of the Regents of the University of California, whether or not the disability referred to in Section 4804.1 arose out of and in the course of duty. The appeals board shall, also in any disputed case, determine when such disability ceases.

(Added by Stats. 1972, Ch. 1149.)



4804.3

Any such member of a University of California fire department specified in Section 4804.1, so disabled is entitled from the date of injury and regardless of retirement under the Public Employees Retirement System, or other retirement system, to the medical, surgical, and hospital benefits prescribed by this division as part of the compensation for persons injured in the course of and arising out of their employment, at the expense of the Regents of the University of California, and such expense shall be charged upon the fund out of which the compensation of the member is paid.

(Added by Stats. 1972, Ch. 1149.)



4804.4

Whenever such disability of such member of a University of California fire department, specified in Section 4804.1, continues for a period beyond one year, such member shall thereafter be subject, as to disability indemnity, to the provisions of this division other than Section 4804.1, which refers to temporary disability only, during the remainder of the disability, except that such compensation shall be paid out of funds available for the support of the Regents of the University of California, and the leave of absence shall continue.

(Added by Stats. 1972, Ch. 1149.)



4804.5

No disability indemnity shall be paid to said member of a University of California fire department, specified in Section 4804.1, as temporary disability concurrently with wages or salary payments.

(Added by Stats. 1972, Ch. 1149.)



4806

Whenever any member of the University of California Police Department falling within the law enforcement class is disabled by injury arising out of and in the course of his duties, he shall become entitled, regardless of his period of service with the police department, to leave of absence while so disabled without loss of salary, in lieu of disability payments under this chapter, for a period of not exceeding one year. This section shall apply only to members of the University of California Police Department whose principal duties consist of active law enforcement, and shall not apply to persons employed in the University of California Police Department whose principal duties are those of telephone operator, clerk, stenographer, machinist, mechanic or otherwise clearly not falling within the scope of active law enforcement service, even though such person is subject to occasional call or is occasionally called upon to perform duties within the scope of active law enforcement service.

This section shall apply only to those members of the University of California Police Department specified in Section 3213.

(Added by Stats. 1971, Ch. 918.)



4807

It shall be the duty of the appeals board to determine, in the case of members of the University of California Police Department, upon the request of the Regents of the University of California, whether or not the disability referred to in Section 4806 arose out of and in the course of duty. The appeals board shall, also in any disputed case, determine when such disability ceases.

(Added by Stats. 1971, Ch. 918.)



4808

Any such member of the University of California Police Department so disabled is entitled from the date of injury, and regardless of retirement under either the University of California Retirement System or Public Employees Retirement System, to the medical, surgical, and hospital benefits prescribed by this division as part of the compensation for persons injured in the course of and arising out of their employment, at the expense of the Regents of the University of California, and such expense shall be charged upon the fund out of which the compensation of the member is paid.

(Added by Stats. 1971, Ch. 918.)



4809

Whenever such disability of such member of the University of California Police Department continues for a period beyond one year, such member shall thereafter be subject, as to disability indemnity, to the provisions of this division other than Section 4806, which refers to temporary disability only, during the remainder of the disability, except that such compensation shall be paid out of funds available for the support of the Regents of the University of California and the leave of absence shall continue.

(Added by Stats. 1971, Ch. 918.)



4810

No disability indemnity shall be paid to such member of the University of California Police Department as temporary disability concurrently with wages or salary payments.

(Added by Stats. 1971, Ch. 918.)



4816

Pursuant to a collective bargaining agreement applicable to members of the California State University Police Department, whenever any member of that police department falling within the law enforcement class is disabled by injury or illness arising out of and in the course of his or her duties, he or she shall become entitled, regardless of his or her period of service with the police department, to enhanced industrial disability leave equivalent to the injured employee s net take home salary on the date of occurrence of the injury. For the purposes of this section, net take home salary means the amount of salary received after federal income tax, state income tax, and the employee s retirement contribution has been deducted from the employee s gross salary, in lieu of disability payments under this chapter, for a period of not exceeding one year. No benefits shall be paid under this section for any psychiatric disability or any physical disability arising from a psychiatric injury.

This section shall apply only to members of the California State University Police Department whose principal duties consist of active law enforcement, and shall not apply to persons employed in the California State University Police Department whose principal duties are those of telephone operator, clerk, stenographer, machinist, mechanic, or otherwise clearly not falling within the scope of active law enforcement service, even though the person is subject to occasional call or is occasionally called upon to perform duties within the scope of active law enforcement service.

(Added by Stats. 1994, Ch. 50, Sec. 1. Effective January 1, 1995.)



4817

It shall be the duty of the appeals board to determine, in the case of members of the California State University Police Department, upon the request of the Board of Trustees of the California State University, whether or not the disability referred to in Section 4816 arose out of and in the course of duty. The appeals board shall, also in any disputed case, determine when such disability ceases.

(Added by Stats. 1994, Ch. 50, Sec. 2. Effective January 1, 1995.)



4819

Whenever the disability of a member of the California State University Police Department continues for a period beyond one year, that member shall thereafter be subject, as to disability indemnity, to the provisions of this division other than Section 4816, which refers to temporary disability only, during the remainder of the disability.

(Added by Stats. 1994, Ch. 50, Sec. 3. Effective January 1, 1995.)



4820

No disability indemnity shall be paid to a member of the California State University Police Department as temporary disability concurrently with wages or salary payments.

(Added by Stats. 1994, Ch. 50, Sec. 4. Effective January 1, 1995.)






ARTICLE 7. City Police and Firemen, Sheriffs, and Others

4850

(a) Whenever any person listed in subdivision (b), who is employed on a regular, full-time basis, and is disabled, whether temporarily or permanently, by injury or illness arising out of and in the course of his or her duties, he or she shall become entitled, regardless of his or her period of service with the city, county, or district, to a leave of absence while so disabled without loss of salary in lieu of temporary disability payments or maintenance allowance payments, if any, that would be payable under this chapter, for the period of the disability, but not exceeding one year, or until that earlier date as he or she is retired on permanent disability pension, and is actually receiving disability pension payments, or advanced disability pension payments pursuant to Section 4850.3.

(b) The persons eligible under subdivision (a) include all of the following:

(1) City police officers.

(2) City, county, or district firefighters.

(3) Sheriffs.

(4) Officers or employees of any sheriff s offices.

(5) Inspectors, investigators, detectives, or personnel with comparable titles in any district attorney s office.

(6) County probation officers, group counselors, or juvenile services officers.

(7) Officers or employees of a probation office.

(8) Peace officers under Section 830.31 of the Penal Code employed on a regular, full-time basis by a county of the first class.

(9) Lifeguards employed year round on a regular, full-time basis by a county of the first class or by the City of San Diego.

(10) Airport law enforcement officers under subdivision (d) of Section 830.33 of the Penal Code.

(11) Harbor or port police officers, wardens, or special officers of a harbor or port district or city or county harbor department under subdivision (a) of Section 830.1 or subdivision (b) of Section 830.33 of the Penal Code.

(12) Police officers of the Los Angeles Unified School District.

(c) This section shall apply only to persons listed in subdivision (b) who meet the requirements of subdivision (a), and shall not include any of the following:

(1) Employees of a police department whose principal duties are those of a telephone operator, clerk, stenographer, machinist, mechanic, or otherwise, and whose functions do not clearly fall within the scope of active law enforcement service.

(2) Employees of a county sheriff s office whose principal duties are those of a telephone operator, clerk, stenographer, machinist, mechanic, or otherwise, and whose functions do not clearly come within the scope of active law enforcement service.

(3) Employees of a county probation office whose principal duties are those of a telephone operator, clerk, stenographer, machinist, mechanic, or otherwise, and whose functions do not clearly come within the scope of active law enforcement service.

(4) Employees of a city fire department, county fire department, or fire district whose principal duties are those of a telephone operator, clerk, stenographer, machinist, mechanic, or otherwise, and whose functions do not clearly fall within the scope of active firefighting and prevention service.

(d) If the employer is insured, the payments that, except for this section, the insurer would be obligated to make as disability indemnity to the injured, the insurer may pay to the insured.

(e) No leave of absence taken pursuant to this section by a peace officer, as defined by Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, or by a city, county, or district firefighter, shall be deemed to constitute family care and medical leave, as defined in Section 12945.2 of the Government Code, or to reduce the time authorized for family care and medical leave by Section 12945.2 of the Government Code.

(f) This section shall not apply to any persons described in paragraph (1) or (2) of subdivision (b) who are employees of the City and County of San Francisco.

(g) Amendments to subdivision (f) made by the act adding this subdivision shall be applied retroactively to January 1, 2010.

(Amended by Stats. 2013, Ch. 66, Sec. 1. Effective January 1, 2014. Note: Subdivision (g) was added by Stats. 2010, Ch. 74.)



4850.3

A city, county, special district, or harbor district that is a member of the Public Employees Retirement System, is subject to the County Employees Retirement Law of 1937, or is subject to the Los Angeles City Employees Retirement System, may make advanced disability pension payments to any local safety officer who has qualified for benefits under Section 4850 and is approved for a disability allowance. The payments shall be no less than 50 percent of the estimated highest average annual compensation earnable by the local safety officer during the three consecutive years of employment immediately preceding the effective date of his or her disability retirement, unless the local safety officer chooses an optional settlement in the permanent disability retirement application process which would reduce the pension allowance below 50 percent. In the case where the local safety officer s choice lowers the disability pension allowance below 50 percent of average annual compensation as calculated, the advanced pension payments shall be set at an amount equal to the disability pension allowance. If a local agency has an adopted policy of paying for any accumulated sick leave after the safety officer is eligible for a disability allowance, the advanced disability pension payments under this section may only be made when the local safety officer has exhausted all sick leave payments. Advanced disability pension payments shall not be considered a salary under this or any other provision of law. All advanced disability pension payments made by a local agency with membership in the Public Employees Retirement System shall be reimbursed by the Public Employees Retirement System pursuant to Section 21293.1 of the Government Code.

(Amended by Stats. 2000, Ch. 920, Sec. 2. Effective January 1, 2001.)



4850.4

(a) A city, county, special district, or harbor district that is a member of the Public Employees Retirement System, is subject to the County Employees Retirement Law of 1937, or is subject to the Los Angeles City Employees Retirement Systems, shall make advanced disability pension payments in accordance with Section 4850.3 unless any of the following is applicable:

(1) After an examination of the employee by a physician, the physician determines that there is no discernable injury to, or illness of, the employee.

(2) The employee was incontrovertibly outside the course of his or her employment duties when the injury occurred.

(3) There is proof of fraud associated with the filing of the employee s claim.

(b) Any employer described in subdivision (a) who is required to make advanced disability pension payments, shall make the payments commencing no later than 30 days from the date of issuance of the last disbursed of the following:

(1) The employee s last regular payment of wages or salary.

(2) The employee s last payment of benefits under Section 4850.

(3) The employee s last payment for sick leave.

(c) The advanced disability payments shall continue until the claimant is approved or disapproved for a disability allowance pursuant to final adjudication as provided by law.

(d) An employer described in subdivision (a) shall be required to make advanced disability pension payments only if the employee does all of the following:

(1) Files an application for disability retirement at least 60 days prior to the payment of benefits pursuant to subdivision (a).

(2) Fully cooperates in providing the employer with medical information and in attending all statutorily required medical examinations and evaluations set by the employer.

(3) Fully cooperates with the evaluation process established by the retirement plan.

(e) The 30-day period for the commencement of payments pursuant to subdivision (b) shall be tolled by whatever period of time is directly related to the employee s failure to comply with the provisions of subdivision (d).

(f) After final adjudication, if an employee s disability application is denied, the local agency and the employee shall arrange for the employee to repay any advanced disability pension payments received by the employee pursuant to this subdivision. The repayment plan shall take into account the employee s ability to repay the advanced disability payments received. Absent an agreement on repayment, the matter shall be submitted for a local agency administrative appeals remedy that includes an independent level of resolution to determine a reasonable repayment plan. If repayment is not made according to the repayment plan, the local agency may take reasonable steps, including litigation, to recover the payments advanced.

(Amended (as added by Stats. 2002, Ch. 189) by Stats. 2002, Ch. 877, Sec. 3. Effective January 1, 2003.)



4850.5

Any firefighter employed by the County of San Luis Obispo, and the sheriff or any officer or employee of the sheriff s office of the County of San Luis Obispo, and any county probation officer, group counselor, or juvenile services officer, or any officer or employee of a probation office, employed by the County of San Luis Obispo, shall, upon the adoption of a resolution of the board of supervisors so declaring, be entitled to the benefits of this article, if otherwise entitled to these benefits, even though the employee is not a member of the Public Employees Retirement System or subject to the County Employees Retirement Law of 1937 (Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3 of the Government Code).

(Amended by Stats. 1999, Ch. 970, Sec. 2. Effective January 1, 2000.)



4850.7

(a) Any firefighter employed by a dependent or independent fire district may be entitled to the benefits of this article, if otherwise entitled to these benefits, even though the employee is not a member of the Public Employees Retirement System or subject to the County Employees Retirement Law of 1937 (Chapter 3 (commencing with Section 31450) of Part 3 of Division 4 of Title 3 of the Government Code).

(b) The issue of whether the firefighters employed by a fire district are entitled to the benefits of this article is subject to Article 10 (commencing with Section 3500) of Chapter 3 of Division 4 of Title 1 of the Government Code.

(c) If the governing body of the district agrees that the benefits shall apply, it shall adopt a resolution to that effect.

(Added by Stats. 1990, Ch. 905, Sec. 1.)



4851

The governing body of any city, county, or city and county, in addition to anyone else properly entitled, including the Public Employees Retirement System, may request the appeals board to determine in any case, and the appeals board shall determine, whether or not the disability referred to in Section 4850 arose out of and in the course of duty. The appeals board shall also, in any disputed case, determine when the disability commenced and ceased, and the amount of benefits provided by this division to which the employee is entitled during the period of the disability. The appeals board shall have jurisdiction to award and enforce payment of these benefits pursuant to Part 4 (commencing with Section 5300).

(Amended by Stats. 1985, Ch. 1050, Sec. 1.)



4852

The provisions of this article do not diminish or affect the right of any such officer or employee to the medical, surgical, and hospital benefits prescribed by this division.

(Amended by Stats. 1949, Ch. 1143.)



4853

Whenever such disability of any such officer or employee continues for a period beyond one year, such member shall thereafter be subject as to disability indemnity to the provisions of this division other than Section 4850 during the remainder of the period of said disability or until the effective date of his retirement under the Public Employees Retirement Act, and the leave of absence shall continue.

(Amended by Stats. 1969, Ch. 639.)



4854

No disability indemnity shall be paid to any such officer or employee concurrently with wages or salary payments.

(Amended by Stats. 1951, Ch. 1378.)



4855

This article shall not be applicable to individuals who are appointed as reserve public safety employees and are deemed to be employees of a county, city, town or district for workmen s compensation purposes pursuant to Section 3362.

(Added by Stats. 1968, Ch. 1178.)



4856

(a) Whenever any local employee who is a firefighter, or peace officer as described in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, or a Sheriff s Special Officer of the County of Orange, is killed in the performance of his or her duty or dies as a result of an accident or injury caused by external violence or physical force incurred in the performance of his or her duty, the employer shall continue providing health benefits to the deceased employee s spouse under the same terms and conditions provided prior to the death, or prior to the accident or injury that caused the death, of the employee unless the surviving spouse elects to receive a lump-sum survivors benefit in lieu of monthly benefits. Minor dependents shall continue to receive benefits under the coverage provided the surviving spouse or, if there is no surviving spouse, until the age of 21 years. However, pursuant to Section 22822 of the Government Code, the surviving spouse may not add the new spouse or stepchildren as family members under the continued health benefits coverage of the surviving spouse.

(b) Subdivision (a) also applies to the employer of any local employee who is a firefighter, or peace officer as described in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, who was killed in the performance of his or her duty or who died as a result of an accident or injury caused by external violence or physical force incurred in the performance of his or her duty prior to September 30, 1996.

(Amended by Stats. 2012, Ch. 819, Sec. 2. Effective January 1, 2013.)












PART 3. COMPENSATION CLAIMS

CHAPTER 1. Payment and Assignment

4900

No claim for compensation, except as provided in Section 96, is assignable before payment, but this provision does not affect the survival thereof.

(Amended by Stats. 1953, Ch. 555.)



4901

No claim for compensation nor compensation awarded, adjudged, or paid, is subject to be taken for the debts of the party entitled to such compensation except as hereinafter provided.

(Enacted by Stats. 1937, Ch. 90.)



4902

No compensation, whether awarded or voluntarily paid, shall be paid to any attorney at law or in fact or other agent, but shall be paid directly to the claimant entitled thereto unless otherwise ordered by the appeals board. No payment made to an attorney at law or in fact or other agent in violation of this section shall be credited to the employer.

(Amended by Stats. 1965, Ch. 1513.)



4903

The appeals board may determine, and allow as liens against any sum to be paid as compensation, any amount determined as hereinafter set forth in subdivisions (a) through (i). If more than one lien is allowed, the appeals board may determine the priorities, if any, between the liens allowed. The liens that may be allowed hereunder are as follows:

(a) A reasonable attorney s fee for legal services pertaining to any claim for compensation either before the appeals board or before any of the appellate courts, and the reasonable disbursements in connection therewith. No fee for legal services shall be awarded to any representative who is not an attorney, except with respect to those claims for compensation for which an application, pursuant to Section 5501, has been filed with the appeals board on or before December 31, 1991, or for which a disclosure form, pursuant to Section 4906, has been sent to the employer, or insurer or third-party administrator, if either is known, on or before December 31, 1991.

(b) The reasonable expense incurred by or on behalf of the injured employee, as provided by Article 2 (commencing with Section 4600), except those disputes subject to independent medical review or independent bill review.

(c) The reasonable value of the living expenses of an injured employee or of his or her dependents, subsequent to the injury.

(d) The reasonable burial expenses of the deceased employee, not to exceed the amount provided for by Section 4701.

(e) The reasonable living expenses of the spouse or minor children of the injured employee, or both, subsequent to the date of the injury, where the employee has deserted or is neglecting his or her family. These expenses shall be allowed in the proportion that the appeals board deems proper, under application of the spouse, guardian of the minor children, or the assignee, pursuant to subdivision (a) of Section 11477 of the Welfare and Institutions Code, of the spouse, a former spouse, or minor children. A collection received as a result of a lien against a workers compensation award imposed pursuant to this subdivision for payment of child support ordered by a court shall be credited as provided in Section 695.221 of the Code of Civil Procedure.

(f) The amount of unemployment compensation disability benefits that have been paid under or pursuant to the Unemployment Insurance Code in those cases where, pending a determination under this division there was uncertainty whether the benefits were payable under the Unemployment Insurance Code or payable hereunder; provided, however, that any lien under this subdivision shall be allowed and paid as provided in Section 4904.

(g) The amount of unemployment compensation benefits and extended duration benefits paid to the injured employee for the same day or days for which he or she receives, or is entitled to receive, temporary total disability indemnity payments under this division; provided, however, that any lien under this subdivision shall be allowed and paid as provided in Section 4904.

(h) The amount of family temporary disability insurance benefits that have been paid to the injured employee pursuant to the Unemployment Insurance Code for the same day or days for which that employee receives, or is entitled to receive, temporary total disability indemnity payments under this division, provided, however, that any lien under this subdivision shall be allowed and paid as provided in Section 4904.

(i) The amount of indemnification granted by the California Victims of Crime Program pursuant to Article 1 (commencing with Section 13959) of Chapter 5 of Part 4 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2012, Ch. 363, Sec. 62. Effective January 1, 2013.)



4903.05

(a) Every lien claimant shall file its lien with the appeals board in writing upon a form approved by the appeals board. The lien shall be accompanied by a full statement or itemized voucher supporting the lien and justifying the right to reimbursement and proof of service upon the injured worker or, if deceased, upon the worker s dependents, the employer, the insurer, and the respective attorneys or other agents of record. Medical records shall be filed only if they are relevant to the issues being raised by the lien.

(b) Any lien claim for expenses under subdivision (b) of Section 4903 or for claims of costs shall be filed with the appeals board electronically using the form approved by the appeals board. The lien shall be accompanied by a proof of service and any other documents that may be required by the appeals board. The service requirements for Section 4603.2 are not modified by this section.

(c) All liens filed on or after January 1, 2013, for expenses under subdivision (b) of Section 4903 or for claims of costs shall be subject to a filing fee as provided by this subdivision.

(1) The lien claimant shall pay a filing fee of one hundred fifty dollars ($150) to the Division of Workers Compensation prior to filing a lien and shall include proof that the filing fee has been paid. The fee shall be collected through an electronic payment system that accepts major credit cards and any additional forms of electronic payment selected by the administrative director. If the administrative director contracts with a service provider for the processing of electronic payments, any processing fee shall be absorbed by the division and not added to the fee charged to the lien filer.

(2) On or after January 1, 2013, a lien submitted for filing that does not comply with paragraph (1) shall be invalid, even if lodged with the appeals board, and shall not operate to preserve or extend any time limit for filing of the lien.

(3) The claims of two or more providers of goods or services shall not be merged into a single lien.

(4) The filing fee shall be collected by the administrative director. All fees shall be deposited in the Workers Compensation Administration Revolving Fund and applied for the purposes of that fund.

(5) The administrative director shall adopt reasonable rules and regulations governing the procedure for the collection of the filing fee, including emergency regulations as necessary to implement this section.

(6) Any lien filed for goods or services that are not the proper subject of a lien may be dismissed upon request of a party by verified petition or on the appeals board s own motion. If the lien is dismissed, the lien claimant will not be entitled to reimbursement of the filing fee.

(7) No filing fee shall be required for a lien filed by a health care service plan licensed pursuant to Section 1349 of the Health and Safety Code, a group disability insurer under a policy issued in this state pursuant to the provisions of Section 10270.5 of the Insurance Code, a self-insured employee welfare benefit plan, as defined in Section 10121 of the Insurance Code, that is issued in this state, a Taft-Hartley health and welfare fund, or a publicly funded program providing medical benefits on a nonindustrial basis.

(Added by Stats. 2012, Ch. 363, Sec. 63. Effective January 1, 2013.)



4903.06

(a) Any lien filed pursuant to subdivision (b) of Section 4903 prior to January 1, 2013, and any cost that was filed as a lien prior to January 1, 2013, shall be subject to a lien activation fee unless the lien claimant provides proof of having paid a filing fee as previously required by former Section 4903.05 as added by Chapter 639 of the Statutes of 2003.

(1) The lien claimant shall pay a lien activation fee of one hundred dollars ($100) to the Division of Workers Compensation on or before January 1, 2014. The fee shall be collected through an electronic payment system that accepts major credit cards and any additional forms of electronic payment selected by the administrative director. If the administrative director contracts with a service provider for the processing of electronic payments, any processing fee shall be absorbed by the division and not added to the fee charged to the lien filer.

(2) The lien claimant shall include proof of payment of the filing fee or lien activation fee with the declaration of readiness to proceed.

(3) The lien activation fee shall be collected by the administrative director. All fees shall be deposited in the Workers Compensation Administration Revolving Fund and applied for the purposes of that fund. The administrative director shall adopt reasonable rules and regulations governing the procedure for the collection of the lien activation fee and to implement this section, including emergency regulations, as necessary.

(4) All lien claimants that did not file the declaration of readiness to proceed and that remain a lien claimant of record at the time of a lien conference shall submit proof of payment of the activation fee at the lien conference. If the fee has not been paid or no proof of payment is available, the lien shall be dismissed with prejudice.

(5) Any lien filed pursuant to subdivision (b) of Section 4903 prior to January 1, 2013, and any cost that was filed as a lien prior to January 1, 2013, for which the filing fee or lien activation fee has not been paid by January 1, 2014, is dismissed by operation of law.

(b) This section shall not apply to any lien filed by a health care service plan licensed pursuant to Section 1349 of the Health and Safety Code, a group disability insurer under a policy issued in this state pursuant to the provisions of Section 10270.5 of the Insurance Code, a self-insured employee welfare benefit plan, as defined in Section 10121 of the Insurance Code, that is issued in this state, a Taft-Hartley health and welfare fund, or a publicly funded program providing medical benefits on a nonindustrial basis.

(Added by Stats. 2012, Ch. 363, Sec. 64. Effective January 1, 2013.)



4903.07

(a) A lien claimant shall be entitled to an order or award for reimbursement of a lien filing fee or lien activation fee, together with interest at the rate allowed on civil judgments, only if all of the following conditions are satisfied:

(1) Not less than 30 days before filing the lien for which the filing fee was paid or filing the declaration of readiness for which the lien activation fee was paid, the lien claimant has made written demand for settlement of the lien claim for a clearly stated sum which shall be inclusive of all claims of debt, interest, penalty, or other claims potentially recoverable on the lien.

(2) The defendant fails to accept the settlement demand in writing within 20 days of receipt of the demand for settlement, or within any additional time as may be provide by the written demand.

(3) After submission of the lien dispute to the appeals board or an arbitrator, a final award is made in favor of the lien claimant of a specified sum that is equal to or greater than the amount of the settlement demand. The amount of the interest and filing fee or lien activation fee shall not be considered in determining whether the award is equal to or greater than the demand.

(b) This section shall not preclude an order or award of reimbursement of the filing fee or activation fee pursuant to the express terms of an agreed disposition of a lien dispute.

(Added by Stats. 2012, Ch. 363, Sec. 65. Effective January 1, 2013.)



4903.1

(a) The appeals board or arbitrator, before issuing an award or approval of any compromise of claim, shall determine, on the basis of liens filed with it pursuant to Section 4903.05, whether any benefits have been paid or services provided by a health care provider, a health care service plan, a group disability policy, including a loss-of-income policy or a self-insured employee welfare benefit plan, and its award or approval shall provide for reimbursement for benefits paid or services provided under these plans as follows:

(1) If the appeals board issues an award finding that an injury or illness arises out of and in the course of employment, but denies the applicant reimbursement for self-procured medical costs solely because of lack of notice to the applicant s employer of his or her need for hospital, surgical, or medical care, the appeals board shall nevertheless award a lien against the employee s recovery, to the extent of benefits paid or services provided, for the effects of the industrial injury or illness, by a health care provider, a health care service plan, a group disability policy or a self-insured employee welfare benefit plan, subject to the provisions described in subdivision (b).

(2) If the appeals board issues an award finding that an injury or illness arises out of and in the course of employment, and makes an award for reimbursement for self-procured medical costs, the appeals board shall allow a lien, to the extent of benefits paid or services provided, for the effects of the industrial injury or illness, by a health care provider, a health care service plan, a group disability policy or a self-insured employee welfare benefit plan, subject to the provisions of subdivision (b). For purposes of this paragraph, benefits paid or services provided by a self-insured employee welfare benefit plan shall be determined notwithstanding the official medical fee schedule adopted pursuant to Section 5307.1.

(3) (A) If the appeals board issues an award finding that an injury or illness arises out of and in the course of employment and makes an award for temporary disability indemnity, the appeals board shall allow a lien as living expense under Section 4903, for benefits paid by a group disability policy providing loss-of-time benefits and for loss-of-time benefits paid by a self-insured employee welfare benefit plan. The lien shall be allowed to the extent that benefits have been paid for the same day or days for which temporary disability indemnity is awarded and shall not exceed the award for temporary disability indemnity. A lien shall not be allowed hereunder unless the group disability policy or self-insured employee welfare benefit plan provides for reduction, exclusion, or coordination of loss-of-time benefits on account of workers compensation benefits.

(B) For purposes of this paragraph, self-insured employee welfare benefit plan means any plan, fund, or program that is established or maintained by an employer or by an employee organization, or by both, to the extent that the plan, fund, or program was established or is maintained for the purpose of providing for its participants or their beneficiaries, other than through the purchase of insurance, either of the following:

(i) Medical, surgical, or hospital care or benefits.

(ii) Monetary or other benefits in the event of sickness, accident, disability, death, or unemployment.

(4) If the parties propose that the case be disposed of by way of a compromise and release agreement, in the event the lien claimant, other than a health care provider, does not agree to the amount allocated to it, then the appeals board shall determine the potential recovery and reduce the amount of the lien in the ratio of the applicant s recovery to the potential recovery in full satisfaction of its lien claim.

(b) Notwithstanding subdivision (a), payment or reimbursement shall not be allowed, whether payable by the employer or payable as a lien against the employee s recovery, for any expense incurred as provided by Article 2 (commencing with Section 4600) of Chapter 2 of Part 2, nor shall the employee have any liability for the expense, if at the time the expense was incurred the provider either knew or in the exercise of reasonable diligence should have known that the condition being treated was caused by the employee s present or prior employment, unless at the time the expense was incurred at least one of the following conditions was met:

(1) The expense was incurred for services authorized by the employer.

(2) The expense was incurred for services furnished while the employer failed or refused to furnish treatment as required by subdivision (c) of Section 5402.

(3) The expense was necessarily incurred for an emergency medical condition, as defined by subdivision (b) of Section 1317.1 of the Health and Safety Code.

(c) The changes made to this section by Senate Bill 457 of the 2011 12 Regular Session do not modify in any way the rights or obligations of the following:

(1) Any health care provider to file and prosecute a lien pursuant to subdivision (b) of Section 4903.

(2) A payer to conduct utilization review pursuant to Section 4610.

(3) Any party in complying with the requirements under Section 4903.

(Amended by Stats. 2012, Ch. 712, Sec. 1.5. Effective January 1, 2013.)



4903.2

Where a lien claimant is reimbursed pursuant to subdivision (f) or (g) of Section 4903 or Section 4903.1, for benefits paid or services provided, the appeals board may award an attorney s fee to the applicant s attorney out of the lien claimant s recovery if the appeals board determines that all of the following occurred:

(a) The lien claimant received notice of all hearings following the filing of the lien and received notice of intent to award the applicant s attorney a fee.

(b) An attorney or other representative of the lien claimant did not participate in the proceedings before the appeals board with respect to the lien claim.

(c) There were bona fide issues respecting compensability, or respecting allowability of the lien, such that the services of an attorney were reasonably required to effectuate recovery on the claim of lien and were instrumental in effecting the recovery.

(d) The case was not disposed of by compromise and release.

The amount of the attorney s fee out of the lien claimant s recovery shall be based on the extent of applicant s attorney s efforts on behalf of the lien claimant. The ratio of the amount of the attorney s fee awarded against the lien claimant s recovery to that recovery shall not exceed the ratio of the amount of the attorney s fee awarded against the applicant s award to that award.

(Amended by Stats. 1983, Ch. 142, Sec. 108.)



4903.3

The director, as administrator of the Uninsured Employers Fund, may, in his discretion, provide compensation, including medical treatment, from the Uninsured Employers Fund in cases to which the director is a party before the issuance of any award, if such compensation is not being provided to the applicant.

The appeals board shall determine and allow as a first lien against any sum to be paid as compensation the amount of compensation, including the cost of medical treatment, provided by the director pursuant to this section.

(Added by Stats. 1981, Ch. 894, Sec. 9.)



4903.4

(a) If a dispute arises concerning a lien for expenses incurred by or on behalf of the injured employee as provided by Article 2 (commencing with Section 4600) of Chapter 2 of Part 2, the appeals board may resolve the dispute in a separate proceeding, which may include binding arbitration upon agreement of the employer, lien claimant, and the employee, if the employee remains a party to the dispute, according to the rules of practice and procedure.

(b) If the dispute is heard at a separate proceeding it shall be calendared for hearing or hearings as determined by the appeals board based upon the resources available to the appeals board and other considerations as the appeals board deems appropriate and shall not be subject to Section 5501.5.

(Amended by Stats. 2013, Ch. 287, Sec. 6. Effective January 1, 2014.)



4903.5

(a) A lien claim for expenses as provided in subdivision (b) of Section 4903 shall not be filed after three years from the date the services were provided, nor more than 18 months after the date the services were provided, if the services were provided on or after July 1, 2013.

(b) Notwithstanding subdivision (a), any health care service plan licensed pursuant to Section 1349 of the Health and Safety Code, group disability insurer under a policy issued in this state pursuant to the provisions of Section 10270.5 of the Insurance Code, self-insured employee welfare benefit plan issued in this state as defined in Section 10121 of the Insurance Code, Taft-Hartley health and welfare fund, or publicly funded program providing medical benefits on a nonindustrial basis, may file a lien claim for expenses as provided in subdivision (b) of Section 4903 within 12 months after the entity first knew or in the exercise of reasonable diligence should have known that an industrial injury is being claimed, but in no event later than five years from the date the services were provided to the employee.

(c) The injured worker shall not be liable for any underlying obligation if a lien claim has not been filed and served within the allowable period. Except when the lien claimant is the applicant as provided in Section 5501 or as otherwise permitted by rules of practice and procedure adopted by the appeals board, a lien claimant shall not file a declaration of readiness to proceed in any case until the case-in-chief has been resolved.

(d) This section shall not apply to civil actions brought under the Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code), or the federal Racketeer Influenced and Corrupt Organization Act (Chapter 96 (commencing with Section 1961) of Title 18 of the United States Code) based on concerted action with other insurers that are not parties to the case in which the lien or claim is filed.

(Amended by Stats. 2012, Ch. 363, Sec. 68. Effective January 1, 2013.)



4903.6

(a) Except as necessary to meet the requirements of Section 4903.5, a lien claim or application for adjudication shall not be filed or served under subdivision (b) of Section 4903 until both of the following have occurred:

(1) Sixty days have elapsed after the date of acceptance or rejection of liability for the claim, or expiration of the time provided for investigation of liability pursuant to subdivision (b) of Section 5402, whichever date is earlier.

(2) Either of the following:

(A) The time provided for payment of medical treatment bills pursuant to Section 4603.2 has expired and, if the employer objected to the amount of the bill, the reasonable fee has been determined pursuant to Section 4603.6, and, if authorization for the medical treatment has been disputed pursuant to Section 4610, the medical necessity of the medical treatment has been determined pursuant to Sections 4610.5 and 4610.6.

(B) The time provided for payment of medical-legal expenses pursuant to Section 4622 has expired and, if the employer objected to the amount of the bill, the reasonable fee has been determined pursuant to Section 4603.6.

(b) All lien claimants under Section 4903 shall notify the employer and the employer s representative, if any, and the employee and his or her representative, if any, and the appeals board within five working days of obtaining, changing, or discharging representation by an attorney or nonattorney representative. The notice shall set forth the legal name, address, and telephone number of the attorney or nonattorney representative.

(c) A declaration of readiness to proceed shall not be filed for a lien under subdivision (b) of Section 4903 until the underlying case has been resolved or where the applicant chooses not to proceed with his or her case.

(d) With the exception of a lien for services provided by a physician as defined in Section 3209.3, a lien claimant shall not be entitled to any medical information, as defined in subdivision (g) of Section 56.05 of the Civil Code, about an injured worker without prior written approval of the appeals board. Any order authorizing disclosure of medical information to a lien claimant other than a physician shall specify the information to be provided to the lien claimant and include a finding that the information is relevant to the proof of the matter for which the information is sought. The appeals board shall adopt reasonable regulations to ensure compliance with this section, and shall take any further steps as may be necessary to enforce the regulations, including, but not limited to, impositions of sanctions pursuant to Section 5813.

(e) The prohibitions of this section shall not apply to lien claims, applications for adjudication, or declarations of readiness to proceed filed by or on behalf of the employee, or to the filings by or on behalf of the employer.

(Amended by Stats. 2013, Ch. 287, Sec. 7. Effective January 1, 2014.)



4903.8

(a) Any order or award for payment of a lien filed pursuant to subdivision (b) of Section 4903 shall be made for payment only to the person who was entitled to payment for the expenses as provided in subdivision (b) of Section 4903 at the time the expenses were incurred, and not to an assignee unless the person has ceased doing business in the capacity held at the time the expenses were incurred and has assigned all right, title, and interests in the remaining accounts receivable to the assignee.

(b) If there has been an assignment of a lien, either as an assignment of all right, title, and interest in the accounts receivable or as an assignment for collection, a true and correct copy of the assignment shall be filed and served.

(1) If the lien is filed on or after January 1, 2013, and the assignment occurs before the filing of the lien, the copy of the assignment shall be served at the time the lien is filed.

(2) If the lien is filed on or after January 1, 2013, and the assignment occurs after the filing of the lien, the copy of the assignment shall be served within 20 days of the date of the assignment.

(3) If the lien is filed before January 1, 2013, the copy of the assignment shall be served by January 1, 2014, or with the filing of a declaration of readiness or at the time of a lien hearing, whichever is earliest.

(c) If there has been more than one assignment of the same receivable or bill, the appeals board may set the matter for hearing on whether the multiple assignments constitute bad-faith actions or tactics that are frivolous, harassing, or intended to cause unnecessary delay or expense. If so found by the appeals board, appropriate sanctions, including costs and attorney s fees, may be awarded against the assignor, assignee, and their respective attorneys.

(d) At the time of filing of a lien on or after January 1, 2013, or in the case of a lien filed before January 1, 2013, at the earliest of the filing of a declaration of readiness, a lien hearing, or January 1, 2014, supporting documentation shall be filed including one or more declarations under penalty of perjury by a natural person or persons competent to testify to the facts stated, declaring both of the following:

(1) The services or products described in the bill for services or products were actually provided to the injured employee.

(2) The billing statement attached to the lien truly and accurately describes the services or products that were provided to the injured employee.

(e) A lien submitted for filing on or after January 1, 2013, for expenses provided in subdivision (b) of Section 4903, that does not comply with the requirements of this section shall be deemed to be invalid, whether or not accepted for filing by the appeals board, and shall not operate to preserve or extend any time limit for filing of the lien.

(f) This section shall take effect without regulatory action. The appeals board and the administrative director may promulgate regulations and forms for the implementation of this section.

(Added by Stats. 2012, Ch. 363, Sec. 70. Effective January 1, 2013.)



4904

(a) If notice is given in writing to the insurer, or to the employer if uninsured, setting forth the nature and extent of any claim that is allowable as a lien in favor of the Employment Development Department, the claim is a lien against any amount thereafter payable as temporary or permanent disability compensation, subject to the determination of the amount and approval of the lien by the appeals board. When the Employment Development Department has served an insurer or employer with a lien claim, the insurer or employer shall notify the Employment Development Department, in writing, as soon as possible, but in no event later than 15 working days after commencing disability indemnity payments. When a lien has been served on an insurer or an employer by the Employment Development Department, the insurer or employer shall notify the Employment Development Department, in writing, within 10 working days of filing an application for adjudication, a stipulated award, or a compromise and release with the appeals board.

(b) (1) In determining the amount of lien to be allowed for unemployment compensation disability benefits under subdivision (f) of Section 4903, the appeals board shall allow the lien in the amount of benefits which it finds were paid for the same day or days of disability for which an award of compensation for any permanent disability indemnity resulting solely from the same injury or illness or temporary disability indemnity, or both, is made and for which the employer has not reimbursed the Employment Development Department pursuant to Section 2629.1 of the Unemployment Insurance Code.

(2) In determining the amount of lien to be allowed for unemployment compensation benefits and extended duration benefits under subdivision (g) of Section 4903, the appeals board shall allow the lien in the amount of benefits which it finds were paid for the same day or days for which an award of compensation for temporary total disability is made.

(3) In determining the amount of lien to be allowed for family temporary disability insurance benefits under subdivision (h) of Section 4903, the appeals board shall allow the lien in the amount of benefits that it finds were paid for the same day or days for which an award of compensation for temporary total disability is made and for which the employer has not reimbursed the Employment Development Department pursuant to Section 2629.1 of the Unemployment Insurance Code.

(c) In the case of agreements for the compromise and release of a disputed claim for compensation, the applicant and defendant may propose to the appeals board, as part of the compromise and release agreement, an amount out of the settlement to be paid to any lien claimant claiming under subdivision (f), (g), or (h) of Section 4903. If the lien claimant objects to the amount proposed for payment of its lien under a compromise and release settlement or stipulation, the appeals board shall determine the extent of the lien claimant s entitlement to reimbursement on its lien and make and file findings on all facts involved in the controversy over this issue in accordance with Section 5313. The appeals board may approve a compromise and release agreement or stipulation which proposes the disallowance of a lien, in whole or in part, only where there is proof of service upon the lien claimant by the defendant, not less than 15 days prior to the appeals board action, of all medical and rehabilitation documents and a copy of the proposed compromise and release agreement or stipulation. The determination of the appeals board, subject to petition for reconsideration and to the right of judicial review, as to the amount of lien allowed under subdivision (f), (g), or (h) of Section 4903, whether in connection with an award of compensation or the approval of a compromise and release agreement, shall be binding on the lien claimant, the applicant, and the defendant, insofar as the right to benefits paid under the Unemployment Insurance Code for which the lien was claimed. The appeals board may order the amount of any lien claim, as determined and allowed by it, to be paid directly to the person entitled, either in a lump sum or in installments.

(d) Where unemployment compensation disability benefits, including family temporary disability insurance benefits, have been paid pursuant to the Unemployment Insurance Code while reconsideration of an order, decision, or award is pending, or has been granted, the appeals board shall determine and allow a final amount on the lien as of the date the board is ready to issue its decision denying a petition for reconsideration or affirming, rescinding, altering or amending the original findings, order, decision, or award.

(e) The appeals board shall not be prohibited from approving a compromise and release agreement on all other issues and deferring to subsequent proceedings the determination of a lien claimant s entitlement to reimbursement if the defendant in any of these proceedings agrees to pay the amount subsequently determined to be due under the lien claim.

(f) The amendments made to this section by the act adding this subdivision are declaratory of existing law, and shall not constitute good cause to reopen, rescind, or amend any final order, decision, or award of the appeals board.

(Amended by Stats. 2012, Ch. 363, Sec. 71. Effective January 1, 2013.)



4904.1

The payment of liens as provided in Section 4904, shall in no way affect the commencement of immediate payments on any balance of the award to the injured claimant where an installment payment for his disability has been determined.

(Added by Stats. 1957, Ch. 1241.)



4905

Except with regard to liens as permitted by subdivision (b) of Section 4903, if it appears in any proceeding pending before the appeals board that a lien should be allowed if it had been duly requested by the party entitled thereto, the appeals board may, without any request for such lien having been made, order the payment of the claim to be made directly to the person entitled, in the same manner and with the same effect as though the lien had been regularly requested, and the award to such person shall constitute a lien against unpaid compensation due at the time of service of the award.

(Amended by Stats. 2012, Ch. 363, Sec. 72. Effective January 1, 2013.)



4906

(a) No charge, claim, or agreement for the legal services or disbursements mentioned in subdivision (a) of Section 4903, or for the expense mentioned in subdivision (b) of Section 4903, is enforceable, valid, or binding in excess of a reasonable amount. The appeals board may determine what constitutes a reasonable amount.

(b) No attorney or agent shall demand or accept any fee from an employee or dependent of an employee for the purpose of representing the employee or dependent of an employee in any proceeding of the division, appeals board, or any appellate procedure related thereto until the amount of the fee has been approved or set by the appeals board.

(c) Any fee agreement shall be submitted to the appeals board for approval within 10 days after the agreement is made.

(d) In establishing a reasonable attorney s fee, consideration shall be given to the responsibility assumed by the attorney, the care exercised in representing the applicant, the time involved, and the results obtained.

(e) At the initial consultation, an attorney shall furnish the employee a written disclosure form promulgated by the administrative director which shall clearly and prominently describe the procedures available to the injured employee or his or her dependents. The disclosure form shall describe this section, the range of attorney s fees customarily approved by the appeals board, and the attorney s fees provisions of Section 4064 and the extent to which an employee may receive compensation without incurring attorney s fees. The disclosure form shall include the telephone number of the administrative director together with the statement that the employee may receive answers at that number to questions concerning entitlement to compensation or the procedures to follow to receive compensation. A copy of the disclosure form shall be signed by the employee and the attorney and sent to the employer, or insurer or third-party administrator, if either is known, by the attorney within 15 days of the employee s and attorney s execution thereof.

(f) The disclosure form set forth in subdivision (e) shall contain, prominently stated, the following statement:

Any person who makes or causes to be made any knowingly false or fraudulent material statement or representation for the purpose of obtaining or denying worker s compensation benefits or payments is guilty of a felony.

(g) The employee, the insurer, the employer, and the attorneys for each party shall sign and file with the board a statement, with the application or answer, under penalty of perjury that they have not violated Section 139.3 and that they have not offered, delivered, received, or accepted any rebate, refund, commission, preference, patronage dividend, discount, or other consideration, whether in the form of money or otherwise, as compensation or inducement for any referred examination or evaluation.

(Amended by Stats. 1993, Ch. 1241, Sec. 15. Effective January 1, 1994.)



4907

(a) The privilege of any person, except attorneys admitted to practice in the Supreme Court of the state, to appear in any proceeding as a representative of any party before the appeals board, or any of its workers compensation administrative law judges, may, after a hearing, be removed, denied, or suspended by the appeals board for either of the following:

(1) For a violation of this chapter, the Rules of the Workers Compensation Appeals Board, or the Rules of the Administrative Director.

(2) For other good cause, including, but not limited to, failure to pay final order of sanctions, attorney s fees, or costs issued under Section 5813.

(b) For purposes of this section, nonattorney representatives shall be held to the same professional standards of conduct as attorneys.

(Amended by Stats. 2012, Ch. 363, Sec. 73. Effective January 1, 2013.)



4908

A claim for compensation for the injury or death of any employee, or any award or judgment entered thereon, has the same preference over the other debts of the employer, or his estate and of the insurer which is given by the law to claims for wages. Such preference is for the entire amount of the compensation to be paid. This section shall not impair the lien of any previous award.

(Amended by Stats. 1939, Ch. 649.)



4909

Any payment, allowance, or benefit received by the injured employee during the period of his incapacity, or by his dependents in the event of his death, which by the terms of this division was not then due and payable or when there is any dispute or question concerning the right to compensation, shall not, in the absence of any agreement, be an admission of liability for compensation on the part of the employer, but any such payment, allowance, or benefit may be taken into account by the appeals board in fixing the amount of the compensation to be paid. The acceptance of any such payment, allowance, or benefit shall not operate as a waiver of any right or claim which the employee or his dependents has against the employer.

(Amended by Stats. 1965, Ch. 1513.)



4909.1

Authorized representatives of the Department of Corrections, and the Department of the Youth Authority may request the State Compensation Insurance Fund to provide any payment, allowance, or benefit as described in Section 4909. When requested by an authorized representative, the State Compensation Insurance Fund shall administer the benefits in a timely fashion.

(Added by Stats. 1988, Ch. 1233, Sec. 3.)






CHAPTER 2. Compromise and Release

5000

No contract, rule, or regulation shall exempt the employer from liability for the compensation fixed by this division, but nothing in this division shall:

(a) Impair the right of the parties interested to compromise, subject to the provisions herein contained, any liability which is claimed to exist under this division on account of injury or death.

(b) Confer upon the dependents of any injured employee any interest which the employee may not release by compromise or for which he, or his estate is in the event of such compromise by him accountable to dependents.

(Enacted by Stats. 1937, Ch. 90.)



5001

Compensation is the measure of the responsibility which the employer has assumed for injuries or deaths which occur to employees in his employment when subject to this division. No release of liability or compromise agreement is valid unless it is approved by the appeals board or referee.

(Amended by Stats. 1965, Ch. 1513.)



5002

A copy of the release or compromise agreement signed by both parties shall forthwith be filed with the appeals board. Upon filing with and approval by the appeals board, it may, without notice, of its own motion or on the application of either party, enter its award based upon the release or compromise agreement.

(Amended by Stats. 1965, Ch. 1513.)



5003

Every release or compromise agreement shall be in writing and duly executed, and the signature of the employee or other beneficiary shall be attested by two disinterested witnesses or acknowledged before a notary public. The document shall specify:

(a) The date of the accident.

(b) The average weekly wages of the employee, determined according to Chapter 1 of Part 2 of this division.

(c) The nature of the disability, whether total or partial, permanent or temporary.

(d) The amount paid, or due and unpaid, to the employee up to the date of the release or agreement or death, and the amount of the payment or benefits then or thereafter to be made.

(e) The length of time such payment or benefit is to continue.

(f) In the event a claim of lien under subdivision (f) or (g) of Section 4903 has been filed, the number of days and the amount of temporary disability indemnity which should be allowed to the lien claimant.

(Amended by Stats. 1967, Ch. 1721.)



5004

In case of death there shall also be stated in the release or compromise agreement:

(a) The date of death.

(b) The name of the widow.

(c) The names and ages of all children.

(d) The names of all other dependents.

(e) Whether the dependents are total or partial.

(f) The amount paid or to be paid as a death benefit and to whom payment is to be made.

(Enacted by Stats. 1937, Ch. 90.)



5005

In any case involving a claim of occupational disease or cumulative injury, as set forth in Section 5500.5, the employee and any employer, or any insurance carrier for any employer, may enter into a compromise and release agreement settling either all or any part of the employee s claim, including a part of his claim against any employer. Such compromise and release agreement, upon approval by the appeals board or a referee, shall be a total release as to such employer or insurance carrier for the portion or portions of the claim released, but shall not constitute a bar to a recovery from any one or all of the remaining employers or insurance carriers for the periods of exposure not so released.

In any case where a compromise and release agreement of a portion of a claim has been made and approved, the employee may elect to proceed as provided in Section 5500.5 against any one or more of the remaining employers, or against an employer for that portion of his exposure not so released; in any such proceeding after election following compromise and release, that portion of liability attributable to the portion or portions of the exposure so released shall be assessed and deducted from the liability of the remaining defendant or defendants, but any such defendant shall receive no credit for any moneys paid by way of compromise and release in excess of the liability actually assessed against the released employments and the employee shall not receive any further benefits from the released employments for any liability assessed to them above what was paid by way of compromise and release.

In approving a compromise and release agreement under this section, the appeals board or referee shall determine the adequacy of the compromise and release agreement as it shall then reflect the potential liability of the released exposure after apportionment, but need not make a final actual determination of the potential liability of the employer or employers for that portion of the exposure being released.

(Added by Stats. 1974, Ch. 1164.)



5006

A determination of facts by the appeals board under this chapter has no collateral estoppel effect on a subsequent criminal prosecution and does not preclude litigation of those same facts in the criminal proceeding.

(Added by Stats. 1995, Ch. 158, Sec. 1. Effective January 1, 1996.)






CHAPTER 3. Lump Sum Payments

5100

At the time of making its award, or at any time thereafter, the appeals board, on its own motion either upon notice, or upon application of either party with due notice to the other, may commute the compensation payable under this division to a lump sum and order it to be paid forthwith or at some future time if any of the following conditions appear:

(a) That such commutation is necessary for the protection of the person entitled thereto, or for the best interest of the applicant. In determining what is in the best interest of the applicant, the appeals board shall consider the general financial condition of the applicant, including but not limited to, the applicant s ability to live without periodic indemnity payments and to discharge debts incurred prior to the date of injury.

(b) That commutation will avoid inequity and will not cause undue expense or hardship to the applicant.

(c) That the employer has sold or otherwise disposed of the greater part of his assets or is about to do so.

(d) That the employer is not a resident of this state.

(Amended by Stats. 1982, Ch. 1015, Sec. 1.)



5100.5

Notwithstanding the provisions of Section 5100, the appeals board shall not commute the compensation payable under this division to a lump sum when such compensation is payable under Section 4751 of the Labor Code.

(Amended by Stats. 1965, Ch. 1513.)



5100.6

Notwithstanding the provisions of Section 5100, the appeals board shall not permit the commutation or settlement of prospective compensation or indemnity payments or other benefits to which the employee is entitled under vocational rehabilitation.

(Amended by Stats. 1998, Ch. 524, Sec. 2. Effective January 1, 1999.)



5101

The amount of the lump sum shall be determined as follows:

(a) If the injury causes temporary disability, the appeals board shall estimate the probable duration thereof and the probable amount of the temporary disability payments therefor, in accordance with Chapter 2 of Part 2 of this division, and shall fix the lump sum at the amount so determined.

(b) If the injury causes permanent disability or death, the appeals board shall fix the total amount of the permanent disability payment or death benefit payable therefor in accordance with Chapter 2 of Part 2 of this division, and shall estimate the present value thereof, assuming interest at the rate of 3 percent per annum and disregarding the probability of the beneficiary s death in all cases except where the percentage of permanent disability is such as to entitle the beneficiary to a life pension, and then taking into consideration the probability of the beneficiary s death only in estimating the present value of such life pension.

(Amended by Stats. 1965, Ch. 1513.)



5102

The appeals board may order the lump sum paid directly to the injured employee or his dependents, or deposited with any savings bank or trust company authorized to transact business in this state, which agrees to accept the same as a deposit bearing interest; or the appeals board may order the lump sum deposited with the State Compensation Insurance Fund. Any lump sum so deposited, together with all interest derived therefrom, shall thereafter be held in trust for the injured employee, or in the event of his death, for his dependents. In the event of the employee s death, his dependents shall have no further recourse against the employer under this chapter.

(Amended by Stats. 1965, Ch. 1513.)



5103

Payments from the lump sum so deposited shall be made by the trustee only in the amounts and at the time fixed by order of the appeals board and until the lump sum and interest thereon are exhausted.

(Amended by Stats. 1965, Ch. 1513.)



5104

In the appointment of the trustee, preference may be given to the choice of the injured employee or his dependents.

(Enacted by Stats. 1937, Ch. 90.)



5105

Upon the payment of a lump sum, the employer shall present to the appeals board a proper receipt evidencing the same, executed either by the injured employee or his dependents, or by the trustee. The appeals board shall thereupon issue its certificate in proper form evidencing such payment. Such certificate, upon filing with the clerk of the superior court in which any judgment upon an award has been entered, operates as a satisfaction of the award and fully discharges the employer from any further liability on account thereof.

(Amended by Stats. 1965, Ch. 1513.)



5106

The appeals board shall, upon the request of the Director of Industrial Relations, where the employer is uninsured and the installments of compensation awarded are to be paid in the future, determine the present worth of the future payments, discounted at the rate of 3 percent per annum, and order the present worth paid into the Uninsured Employers Fund, which fund shall thereafter pay to the beneficiaries of the award the future payments as they become due.

(Amended by Stats. 1987, Ch. 202, Sec. 3.)









PART 3.5. ARBITRATION

5270

This part shall not apply in cases where an injured employee or dependent is involved unless the employee or dependent is represented by an attorney.

(Amended by Stats. 1990, Ch. 1550, Sec. 49.)



5270.5

(a) The presiding workers compensation judge at each district office shall prepare a list of all eligible attorneys who apply to be placed on the list of eligible arbitrators. Attorneys are eligible to become arbitrators if they are active members of the California State Bar Association and are one of the following:

(1) A certified specialist in workers compensation, or eligible to become certified.

(2) A retired workers compensation judge.

(3) A retired appeals board member.

(4) An attorney who has been certified to serve as a judge pro tempore.

(b) No attorney shall be included in a panel of arbitrators, if he or she has served as a judge in any proceeding involving the same case, or has represented, or whose firm has represented, any party in the same case.

(Added by Stats. 1989, Ch. 892, Sec. 44.)



5271

(a) The parties to a dispute submitted for arbitration may select any eligible attorney from the list prepared by the presiding workers compensation judge to serve as arbitrator. However, when the disputed issue involves insurance coverage, the parties may select any attorney as arbitrator upon agreement of the parties.

(b) If the parties cannot select an arbitrator by agreement, either party may request the presiding workers compensation judge to assign a panel of five arbitrators selected at random from the list of eligible attorneys. No more than three arbitrators on a five-member panel may be defense attorneys, no more than three may be applicant s attorneys, and no more than two may be retired workers compensation judges or appeals board commissioners.

(c) For each party in excess of one party in the capacity of employer and one party in the capacity of injured employee or lien claimant, the presiding judge shall randomly select two additional arbitrators to add to the panel. For each additional party in the capacity of employer, the presiding judge shall assign a retired workers compensation judge or retired appeals board commissioner and an applicant s attorney. For each additional party in the capacity of injured employee or lien claimant, the presiding judge shall assign a retired workers compensation judge or retired appeals board commissioner and a defense attorney. For each additional other party, the presiding judge shall assign two arbitrators to the panel, in order of rotation from case to case, as follows: a retired workers compensation judge or retired appeals board commissioner, an applicant s attorney, a defense attorney.

(d) A party may petition the presiding workers compensation judge to remove a member from the panel pursuant to Section 170.1 of the Code of Civil Procedure. The presiding workers compensation judge shall assign another eligible attorney to replace any member removed under this subdivision.

(e) Each party or lien claimant shall strike two members from the panel, and the remaining attorney shall serve as arbitrator.

(Amended by Stats. 1990, Ch. 1550, Sec. 50.)



5272

Arbitrators shall have all of the statutory and regulatory duties and responsibilities of a workers compensation judge, as set forth in Chapter 1 (commencing with Section 5300) of Part 4, except for the following:

(a) Arbitrators shall have no power to order the injured worker to be examined by a qualified medical evaluator pursuant to Sections 5701 and 5703.5.

(b) Arbitrators shall not have power of contempt.

(Amended by Stats. 1990, Ch. 1550, Sec. 51.)



5273

(a) In disputes between an employee and an employer, the employer shall pay all costs related to the arbitration proceeding, including use of facilities, hearing reporter per diems and transcript costs.

(b) In all other disputes, the costs of the arbitration proceedings, including the arbitrator s compensation, shall be paid as follows:

(1) By the parties equally in any dispute between an employer and an insurer, or an employer and a lien claimant.

(2) By the parties equally in proceedings subject to Section 5500.5.

(3) By the dependents in accordance with their proportionate share of death benefits, where there is no dispute as to the injury causing death.

(c) Disputes regarding the costs or fees for arbitration shall be within the exclusive jurisdiction of the appeals board, and shall be determined initially by the presiding judge of the district office.

(Amended by Stats. 1990, Ch. 1550, Sec. 52.)



5275

(a) Disputes involving the following issues shall be submitted for arbitration:

(1) Insurance coverage.

(2) Right of contribution in accordance with Section 5500.5.

(b) By agreement of the parties, any issue arising under Division 1 (commencing with Section 50) or Division 4 (commencing with Section 3200) may be submitted for arbitration, regardless of the date of injury.

(Amended by Stats. 2002, Ch. 6, Sec. 70.5. Effective January 1, 2003.)



5276

(a) Arbitration proceedings may commence at any place and time agreed upon by all parties.

(b) If the parties cannot agree on a time or place to commence arbitration proceedings, the arbitrator shall order the date, time and place for commencement of the proceeding. Unless all parties agree otherwise, arbitration proceedings shall commence not less than 30 days nor more than 60 days from the date an arbitrator is selected.

(c) Ten days before the arbitration, each party shall submit to the arbitrator and serve on the opposing party reports, records and other documentary evidence on which that party intends to rely. If a party intends to rely upon excerpts of records or depositions, only copies of the excerpts shall be submitted to the arbitrator.

(Added by Stats. 1989, Ch. 892, Sec. 44.)



5277

(a) The arbitrator s findings and award shall be served on all parties within 30 days of submission of the case for decision.

(b) The arbitrator s award shall comply with Section 5313 and shall be filed with the appeals board office pursuant to venue rules published by the appeals board.

(c) The findings of fact, award, order, or decision of the arbitrator shall have the same force and effect as an award, order, or decision of a workers compensation judge.

(d) Use of an arbitrator for any part of a proceeding or any issue shall not bind the parties to the use of the same arbitrator for any subsequent issues or proceedings.

(e) Unless all parties agree to a longer period of time, the failure of the arbitrator to submit the decision within 30 days shall result in forfeiture of the arbitrator s fee and shall vacate the submission order and all stipulations.

(f) The presiding workers compensation judge may submit supplemental proceedings to arbitration pursuant to this part.

(Amended by Stats. 2006, Ch. 538, Sec. 490. Effective January 1, 2007.)



5278

(a) No disclosure of any offers of settlement made by any party shall be made to the arbitrator prior to the filing of the award.

(b) Article 7 (commencing with Section 11430.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code applies to a communication to the arbitrator or a potential arbitrator.

(Amended by Stats. 1995, Ch. 938, Sec. 75. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)






PART 4. COMPENSATION PROCEEDINGS

CHAPTER 1. Jurisdiction

5300

All the following proceedings shall be instituted before the appeals board and not elsewhere, except as otherwise provided in Division 4:

(a) For the recovery of compensation, or concerning any right or liability arising out of or incidental thereto.

(b) For the enforcement against the employer or an insurer of any liability for compensation imposed upon the employer by this division in favor of the injured employee, his or her dependents, or any third person.

(c) For the determination of any question as to the distribution of compensation among dependents or other persons.

(d) For the determination of any question as to who are dependents of any deceased employee, or what persons are entitled to any benefit under the compensation provisions of this division.

(e) For obtaining any order which by Division 4 the appeals board is authorized to make.

(f) For the determination of any other matter, jurisdiction over which is vested by Division 4 in the Division of Workers Compensation, including the administrative director and the appeals board.

(Amended by Stats. 1994, Ch. 146, Sec. 152. Effective January 1, 1995.)



5301

The appeals board is vested with full power, authority and jurisdiction to try and determine finally all the matters specified in Section 5300 subject only to the review by the courts as specified in this division.

(Amended by Stats. 1965, Ch. 1513.)



5302

All orders, rules, findings, decisions, and awards of the appeals board shall be prima facie lawful and conclusively presumed to be reasonable and lawful, until and unless they are modified or set aside by the appeals board or upon a review by the courts within the time and in the manner specified in this division.

(Amended by Stats. 1965, Ch. 1513.)



5303

There is but one cause of action for each injury coming within the provisions of this division. All claims brought for medical expense, disability payments, death benefits, burial expense, liens, or any other matter arising out of such injury may, in the discretion of the appeals board, be joined in the same proceeding at any time; provided, however, that no injury, whether specific or cumulative, shall, for any purpose whatsoever, merge into or form a part of another injury; nor shall any award based on a cumulative injury include disability caused by any specific injury or by any other cumulative injury causing or contributing to the existing disability, need for medical treatment or death.

(Amended by Stats. 1968, 1st Ex. Sess., Ch. 4.)



5304

The appeals board has jurisdiction over any controversy relating to or arising out of Sections 4600 to 4605 inclusive, unless an express agreement fixing the amounts to be paid for medical, surgical or hospital treatment as such treatment is described in those sections has been made between the persons or institutions rendering such treatment and the employer or insurer.

(Amended by Stats. 1965, Ch. 1513.)



5305

The Division of Workers Compensation, including the administrative director, and the appeals board have jurisdiction over all controversies arising out of injuries suffered outside the territorial limits of this state in those cases where the injured employee is a resident of this state at the time of the injury and the contract of hire was made in this state. Any employee described by this section, or his or her dependents, shall be entitled to the compensation or death benefits provided by this division.

(Amended by Stats. 2002, Ch. 6, Sec. 71. Effective January 1, 2003.)



5306

The death of an employer subsequent to the sustaining of an injury by an employee shall not impair the right of the employee to proceed before the appeals board against the estate of the employer, and the failure of the employee or his dependents to cause the claim to be presented to the executor or administrator of the estate shall not in any way bar or suspend such right.

(Amended by Stats. 1965, Ch. 1513.)



5307

(a) The appeals board may, by an order signed by four members, do all of the following:

(1) Adopt reasonable and proper rules of practice and procedure.

(2) Regulate and provide the manner in which, and by whom, minors and incompetent persons are to appear and be represented before it.

(3) Regulate and prescribe the kind and character of notices, where not specifically prescribed by this division, and the service thereof.

(4) Regulate and prescribe the nature and extent of the proofs and evidence.

(b) No rule or regulation of the appeals board pursuant to this section shall be adopted, amended, or rescinded without public hearings. Any written request filed with the appeals board seeking a change in its rules or regulations shall be deemed to be denied if not set by the appeals board for public hearing to be held within six months of the date on which the request is received by the appeals board.

(Amended by Stats. 2011, Ch. 559, Sec. 11. Effective October 7, 2011.)



5307.1

(a) (1) The administrative director, after public hearings, shall adopt and revise periodically an official medical fee schedule that shall establish reasonable maximum fees paid for medical services other than physician services, drugs and pharmacy services, health care facility fees, home health care, and all other treatment, care, services, and goods described in Section 4600 and provided pursuant to this section. Except for physician services, all fees shall be in accordance with the fee-related structure and rules of the relevant Medicare and Medi-Cal payment systems, provided that employer liability for medical treatment, including issues of reasonableness, necessity, frequency, and duration, shall be determined in accordance with Section 4600. Commencing January 1, 2004, and continuing until the time the administrative director has adopted an official medical fee schedule in accordance with the fee-related structure and rules of the relevant Medicare payment systems, except for the components listed in subdivision (j), maximum reasonable fees shall be 120 percent of the estimated aggregate fees prescribed in the relevant Medicare payment system for the same class of services before application of the inflation factors provided in subdivision (g), except that for pharmacy services and drugs that are not otherwise covered by a Medicare fee schedule payment for facility services, the maximum reasonable fees shall be 100 percent of fees prescribed in the relevant Medi-Cal payment system. Upon adoption by the administrative director of an official medical fee schedule pursuant to this section, the maximum reasonable fees paid shall not exceed 120 percent of estimated aggregate fees prescribed in the Medicare payment system for the same class of services before application of the inflation factors provided in subdivision (g). Pharmacy services and drugs shall be subject to the requirements of this section, whether furnished through a pharmacy or dispensed directly by the practitioner pursuant to subdivision (b) of Section 4024 of the Business and Professions Code.

(2) (A) The administrative director, after public hearings, shall adopt and review periodically an official medical fee schedule based on the resource-based relative value scale for physician services and nonphysician practitioner services, as defined by the administrative director, provided that all of the following apply:

(i) Employer liability for medical treatment, including issues of reasonableness, necessity, frequency, and duration, shall be determined in accordance with Section 4600.

(ii) The fee schedule is updated annually to reflect changes in procedure codes, relative weights, and the adjustment factor provided in subdivision (g).

(iii) The maximum reasonable fees paid shall not exceed 120 percent of estimated annualized aggregate fees prescribed in the Medicare payment system for physician services as it appeared on July 1, 2012, before application of the adjustment factor provided in subdivision (g). For purposes of calculating maximum reasonable fees, any service provided to injured workers that is not covered under the federal Medicare program shall be included at its rate of payment established by the administrative director pursuant to subdivision (d).

(iv) There shall be a four-year transition between the estimated aggregate maximum allowable amount under the official medical fee schedule for physician services prior to January 1, 2014, and the maximum allowable amount based on the resource-based relative value scale at 120 percent of the Medicare conversion factors as adjusted pursuant to this section.

(B) The official medical fee schedule shall include payment ground rules that differ from Medicare payment ground rules, including, as appropriate, payment of consultation codes and payment evaluation and management services provided during a global period of surgery.

(C) Commencing January 1, 2014, and continuing until the time the administrative director has adopted an official medical fee schedule in accordance with the resource-based relative value scale, the maximum reasonable fees for physician services and nonphysician practitioner services, including, but not limited to, physician assistant, nurse practitioner, and physical therapist services, shall be in accordance with the fee-related structure and rules of the Medicare payment system for physician services and nonphysician practitioner services, except that an average statewide geographic adjustment factor of 1.078 shall apply in lieu of Medicare s locality-specific geographic adjustment factors, and shall incorporate the following conversion factors:

(i) For dates of service in 2014, forty-nine dollars and five thousand three hundred thirteen ten thousandths cents ($49.5313) for surgery, fifty-six dollars and two thousand three hundred twenty-nine ten thousandths cents ($56.2329) for radiology, thirty dollars and six hundred forty-seven ten thousandths cents ($30.0647) for anesthesia, and thirty-seven dollars and one thousand seven hundred twelve ten thousandths cents ($37.1712) for all other before application of the adjustment factor provided in subdivision (g).

(ii) For dates of service in 2015, forty-six dollars and six thousand three hundred fifty-nine ten thousandths cents ($46.6359) for surgery, fifty-one dollars and one thousand thirty-six ten thousandths cents ($51.1036) for radiology, twenty-eight dollars and six thousand sixty-seven ten thousandths cents ($28.6067) for anesthesia, and thirty-eight dollars and three thousand nine hundred fifty-eight ten thousandths cents ($38.3958) for all other before application of the adjustment factor provided in subdivision (g).

(iii) For dates of service in 2016, forty-three dollars and seven thousand four hundred five ten thousandths cents ($43.7405) for surgery, forty-five dollars and nine thousand seven hundred forty-four ten thousandths cents ($45.9744) for radiology, twenty-seven dollars and one thousand four hundred eighty-seven thousandths cents ($27.1487) for anesthesia, and thirty-nine dollars and six thousand two hundred five ten thousandths cents ($39.6205) for all other before application of the adjustment factor provided in subdivision (g).

(iv) For dates of service on or after January 1, 2017, 120 percent of the 2012 Medicare conversion factor as updated pursuant to subdivision (g).

(b) In order to comply with the standards specified in subdivision (f), the administrative director may adopt different conversion factors, diagnostic-related group weights, and other factors affecting payment amounts from those used in the Medicare payment system, provided estimated aggregate fees do not exceed 120 percent of the estimated aggregate fees paid for the same class of services in the relevant Medicare payment system.

(c) (1) Notwithstanding subdivisions (a) and (d), the maximum facility fee for services performed in a hospital outpatient department, shall not exceed 120 percent of the fee paid by Medicare for the same services performed in a hospital outpatient department, and the maximum facility fee for services performed in an ambulatory surgical center shall not exceed 80 percent of the fee paid by Medicare for the same services performed in a hospital outpatient department.

(2) The department shall study the feasibility of establishing a facility fee for services that are performed in an ambulatory surgical center and are not subject to a fee paid by Medicare for services performed in an outpatient department, set at 85 percent of the diagnostic-related group (DRG) fee paid by Medicare for the same services performed in a hospital inpatient department. The department shall report the finding to the Senate Labor Committee and Assembly Insurance Committee no later than July 1, 2013.

(d) If the administrative director determines that a medical treatment, facility use, product, or service is not covered by a Medicare payment system, the administrative director shall establish maximum fees for that item, provided that the maximum fee paid shall not exceed 120 percent of the fees paid by Medicare for services that require comparable resources. If the administrative director determines that a pharmacy service or drug is not covered by a Medi-Cal payment system, the administrative director shall establish maximum fees for that item. However, the maximum fee paid shall not exceed 100 percent of the fees paid by Medi-Cal for pharmacy services or drugs that require comparable resources.

(e) (1) Prior to the adoption by the administrative director of a medical fee schedule pursuant to this section, for any treatment, facility use, product, or service not covered by a Medicare payment system, including acupuncture services, the maximum reasonable fee paid shall not exceed the fee specified in the official medical fee schedule in effect on December 31, 2003, except as otherwise provided in this subdivision.

(2) Any compounded drug product shall be billed by the compounding pharmacy or dispensing physician at the ingredient level, with each ingredient identified using the applicable National Drug Code (NDC) of the ingredient and the corresponding quantity, and in accordance with regulations adopted by the California State Board of Pharmacy. Ingredients with no NDC shall not be separately reimbursable. The ingredient-level reimbursement shall be equal to 100 percent of the reimbursement allowed by the Medi-Cal payment system and payment shall be based on the sum of the allowable fee for each ingredient plus a dispensing fee equal to the dispensing fee allowed by the Medi-Cal payment systems. If the compounded drug product is dispensed by a physician, the maximum reimbursement shall not exceed 300 percent of documented paid costs, but in no case more than twenty dollars ($20) above documented paid costs.

(3) For a dangerous drug dispensed by a physician that is a finished drug product approved by the federal Food and Drug Administration, the maximum reimbursement shall be according to the official medical fee schedule adopted by the administrative director.

(4) For a dangerous device dispensed by a physician, the reimbursement to the physician shall not exceed either of the following:

(A) The amount allowed for the device pursuant to the official medical fee schedule adopted by the administrative director.

(B) One hundred twenty percent of the documented paid cost, but not less than 100 percent of the documented paid cost plus the minimum dispensing fee allowed for dispensing prescription drugs pursuant to the official medical fee schedule adopted by the administrative director, and not more than 100 percent of the documented paid cost plus two hundred fifty dollars ($250).

(5) For any pharmacy goods dispensed by a physician not subject to paragraph (2), (3), or (4), the maximum reimbursement to a physician for pharmacy goods dispensed by the physician shall not exceed any of the following:

(A) The amount allowed for the pharmacy goods pursuant to the official medical fee schedule adopted by the administrative director or pursuant to paragraph (2), as applicable.

(B) One hundred twenty percent of the documented paid cost to the physician.

(C) One hundred percent of the documented paid cost to the physician plus two hundred fifty dollars ($250).

(6) For the purposes of this subdivision, the following definitions apply:

(A) Administer or administered has the meaning defined by Section 4016 of the Business and Professions Code.

(B) Compounded drug product means any drug product subject to Article 4.5 (commencing with Section 1735) of Division 17 of Title 16 of the California Code of Regulations or other regulation adopted by the State Board of Pharmacy to govern the practice of compounding.

(C) Dispensed means furnished to or for a patient as contemplated by Section 4024 of the Business and Professions Code and does not include administered.

(D) Dangerous drug and dangerous device have the meanings defined by Section 4022 of the Business and Professions Code.

(E) Documented paid cost means the unit price paid for the specific product or for each component used in the product as documented by invoices, proof of payment, and inventory records as applicable, or as documented in accordance with regulations that may be adopted by the administrative director, net of rebates, discounts, and any other immediate or anticipated cost adjustments.

(F) Pharmacy goods has the same meaning as set forth in Section 139.3.

(7) To the extent that any provision of paragraphs (2) to (6), inclusive, is inconsistent with any provision of the official medical fee schedule adopted by the administrative director on or after January 1, 2012, the provision adopted by the administrative director shall govern.

(8) Notwithstanding paragraph (7), the provisions of this subdivision concerning physician-dispensed pharmacy goods shall not be superseded by any provision of the official medical fee schedule adopted by the administrative director unless the relevant official medical fee schedule provision is expressly applicable to physician-dispensed pharmacy goods.

(f) Within the limits provided by this section, the rates or fees established shall be adequate to ensure a reasonable standard of services and care for injured employees.

(g) (1) (A) Notwithstanding any other law, the official medical fee schedule shall be adjusted to conform to any relevant changes in the Medicare and Medi-Cal payment systems no later than 60 days after the effective date of those changes, subject to the following provisions:

(i) The annual inflation adjustment for facility fees for inpatient hospital services provided by acute care hospitals and for hospital outpatient services shall be determined solely by the estimated increase in the hospital market basket for the 12 months beginning October 1 of the preceding calendar year.

(ii) The annual update in the operating standardized amount and capital standard rate for inpatient hospital services provided by hospitals excluded from the Medicare prospective payment system for acute care hospitals and the conversion factor for hospital outpatient services shall be determined solely by the estimated increase in the hospital market basket for excluded hospitals for the 12 months beginning October 1 of the preceding calendar year.

(iii) The annual adjustment factor for physician services shall be based on the product of one plus the percentage change in the Medicare Economic Index and any relative value scale adjustment factor.

(B) The update factors contained in clauses (i) and (ii) of subparagraph (A) shall be applied beginning with the first update in the Medicare fee schedule payment amounts after December 31, 2003, and the adjustment factor in clause (iii) of subparagraph (A) shall be applied beginning with the first update in the Medicare fee schedule payment amounts after December 31, 2012.

(C) The maximum reasonable fees paid for pharmacy services and drugs shall not include any reductions in the relevant Medi-Cal payment system implemented pursuant to Section 14105.192 of the Welfare and Institutions Code.

(2) The administrative director shall determine the effective date of the changes, and shall issue an order, exempt from Sections 5307.3 and 5307.4 and the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), informing the public of the changes and their effective date. All orders issued pursuant to this paragraph shall be published on the Internet Web site of the Division of Workers Compensation.

(3) For the purposes of this subdivision, the following definitions apply:

(A) Medicare Economic Index means the input price index used by the federal Centers for Medicare and Medicaid Services to measure changes in the costs of a providing physician and other services paid under the resource-based relative value scale.

(B) Hospital market basket means the input price index used by the federal Centers for Medicare and Medicaid Services to measure changes in the costs of providing inpatient hospital services provided by acute care hospitals that are included in the Medicare prospective payment system.

(C) Hospital market basket for excluded hospitals means the input price index used by the federal Centers for Medicare and Medicaid Services to measure changes in the costs of providing inpatient services by hospitals that are excluded from the Medicare prospective payment system.

(D) Relative value scale adjustment factor means the annual factor applied by the federal Centers for Medicare and Medicaid Services to the Medicare conversion factor to make changes in relative value units for the physician fee schedule budget neutral.

(h) This section does not prohibit an employer or insurer from contracting with a medical provider for reimbursement rates different from those prescribed in the official medical fee schedule.

(i) Except as provided in Section 4626, the official medical fee schedule shall not apply to medical-legal expenses, as that term is defined by Section 4620.

(j) The following Medicare payment system components shall not become part of the official medical fee schedule until January 1, 2005:

(1) Inpatient skilled nursing facility care.

(2) Home health agency services.

(3) Inpatient services furnished by hospitals that are exempt from the prospective payment system for general acute care hospitals.

(4) Outpatient renal dialysis services.

(k) Except as revised by the administrative director, the official medical fee schedule rates for physician services in effect on December 31, 2012, shall remain in effect until January 1, 2014.

(l) Notwithstanding subdivision (a), any explicit reductions in the Medi-Cal fee schedule for pharmacy services and drugs to meet the budgetary targets provided in Section 14105.192 of the Welfare and Institutions Code shall not be reflected in the official medical fee schedule.

(m) On or before July 1, 2013, the administrative director shall adopt a regulation specifying an additional reimbursement for MS-DRGs Medicare Severity Diagnostic Related Groups (MS-DRGs) 028, 029, 030, 453, 454, 455, and 456 to ensure that the aggregate reimbursement is sufficient to cover costs, including the implantable medical device, hardware, and instrumentation. This regulation shall be repealed as of January 1, 2014, unless extended by the administrative director.

(Amended by Stats. 2012, Ch. 363, Sec. 74. Effective January 1, 2013.)



5307.11

A health care provider or health facility licensed pursuant to Section 1250 of the Health and Safety Code, and a contracting agent, employer, or carrier may contract for reimbursement rates different from those in the fee schedule adopted and revised pursuant to Section 5307.1. When a health care provider or health facility licensed pursuant to Section 1250 of the Health and Safety Code, and a contracting agent, employer, or carrier contract for reimbursement rates different from those in the fee schedule, the medical fee schedule for that health care provider or health facility licensed pursuant to Section 1250 of the Health and Safety Code shall not apply to the contracted reimbursement rates. Except as provided in subdivision (b) of Section 5307.1, the official medical fee schedule shall establish maximum reimbursement rates for all medical services for injuries subject to this division provided by a health care provider or health care facility licensed pursuant to Section 1250 of the Health and Safety Code other than those specified in contracts subject to this section.

(Added by Stats. 2001, Ch. 252, Sec. 1. Effective January 1, 2002.)



5307.2

The administrative director shall contract with an independent consulting firm, to the extent permitted by state law, to perform an annual study of access to medical treatment for injured workers. The study shall analyze whether there is adequate access to quality health care and products, including prescription drugs and pharmacy services, for injured workers and make recommendations to ensure continued access. If the administrative director determines, based on this study, that there is insufficient access to quality health care or products for injured workers, including access to prescription drugs and pharmacy services, the administrative director may make appropriate adjustments to medical, prescription drugs and pharmacy services, and facilities fees. When there has been a determination that substantial access problems exist, the administrative director may, in accordance with the notification and hearing requirements of Section 5307.1, adopt fees in excess of 120 percent of the applicable Medicare payment system fee, or in excess of 100 percent of the fees prescribed in the relevant Medi-Cal payment system, for the applicable services or products.

(Amended by Stats. 2008, Ch. 193, Sec. 1. Effective January 1, 2009.)



5307.27

On or before December 1, 2004, the administrative director, in consultation with the Commission on Health and Safety and Workers Compensation, shall adopt, after public hearings, a medical treatment utilization schedule, that shall incorporate the evidence-based, peer-reviewed, nationally recognized standards of care recommended by the commission pursuant to Section 77.5, and that shall address, at a minimum, the frequency, duration, intensity, and appropriateness of all treatment procedures and modalities commonly performed in workers compensation cases.

(Added by Stats. 2003, Ch. 639, Sec. 41. Effective January 1, 2004.)



5307.3

The administrative director may adopt, amend, or repeal any rules and regulations that are reasonably necessary to enforce this division, except where this power is specifically reserved to the appeals board.

No rule or regulation of the administrative director pursuant to this section shall be adopted, amended, or rescinded without public hearings. Any written request filed with the administrative director seeking a change in its rules or regulations shall be deemed to be denied if not set by the administrative director for public hearing to be held within six months of the date on which the request is received by the administrative director.

(Amended by Stats. 2011, Ch. 559, Sec. 12. Effective October 7, 2011.)



5307.4

(a) Public hearings required under Sections 5307 and 5307.3 shall be subject to the provisions of this section except to the extent that there is involved a matter relating to the management, or to personnel, or to public property, loans, grants, benefits, or to contracts, of the appeals board or the administrative director.

(b) Notice of the rule or regulation proposed to be adopted, amended, or rescinded, shall be given to such business and labor organizations and firms or individuals who have requested notice thereof. The notice shall include all of the following:

(1) A statement of the time, place, and nature of the public hearings.

(2) Reference to the legal authority under which the rule is proposed.

(3) Either the terms or substance of the proposed rule, or a description of the subjects and the issues involved.

(c) Except where the proposed rule or regulation has a significant impact on the public, this section shall not apply to interpretive rules, general statements of policy, or rules of agency organization.

(d) After notice required by this section, the appeals board or the administrative director shall give interested persons the opportunity to participate in the rulemaking through submission of written data, views, or arguments, with opportunity for oral presentation. If, after consideration of the relevant matter presented, the appeals board or the administrative director adopts a rule, it or he shall publish a concise, general statement of reasons for the adoption of the rule. The rule and statement of reasons shall be given to the same individuals and organizations who have requested notice of hearings.

(e) The notice required under this section shall be made not less than 30 days prior to the public hearing date.

(Added by Stats. 1977, Ch. 517.)



5307.5

The appeals board or a workers compensation judge may:

(a) Appoint a trustee or guardian ad litem to appear for and represent any minor or incompetent upon the terms and conditions which it deems proper. The guardian or trustee shall, if required by the appeals board, give a bond in the form and of the character required by law from a guardian appointed by a superior court and in the amount which the appeals board determines. The bond shall be approved by the appeals board, and the guardian or trustee shall not be discharged from liability until he or she files an account with the appeals board or with the superior court and the account is approved. The trustee or guardian shall receive the compensation for his or her services fixed and allowed by the appeals board or by the superior court.

(b) Provide for the joinder in the same proceeding of all persons interested therein, whether as employer, insurer, employee, dependent, creditor, or otherwise.

(Amended by Stats. 1985, Ch. 326, Sec. 13.)



5307.6

(a) The administrative director shall adopt and revise a fee schedule for medical-legal expenses as defined by Section 4620, which shall be prima facie evidence of the reasonableness of fees charged for medical-legal expenses at the same time he or she adopts and revises the medical fee schedule pursuant to Section 5307.1.

The schedule shall consist of a series of procedure codes, relative values, and a conversion factor producing fees which provide remuneration to physicians performing medical-legal evaluations at a level equivalent to that provided to physicians for reasonably comparable work, and which additionally recognizes the relative complexity of various types of evaluations, the amount of time spent by the physician in direct contact with the patient, and the need to prepare a written report.

(b) A provider shall not be paid fees in excess of those set forth in the fee schedule established under this section unless the provider provides an itemization and explanation of the fee that shows that it is both a reasonable fee and that extraordinary circumstances relating to the medical condition being evaluated justify a higher fee; provided, however, that in no event shall a provider charge in excess of his or her usual fee. The employer and employee shall have standing to contest fees in excess of those set forth in the fee schedule.

(c) In the event of a dispute between the provider and the employer, employee, or carrier concerning the fees charged, the provider may be allowed a reasonable fee for testimony if the provider testified pursuant to the employer s or carrier s subpoena and the judge or referee determines that the fee charged was reasonable and justified by extraordinary circumstances.

(d) (1) No provider may request nor accept any compensation, including, but not limited to, any kind of remuneration, discount, rebate, refund, dividend, distribution, subsidy, or other form of direct or indirect payment, whether in money or otherwise, from any source for medical-legal expenses if such compensation is in addition to the fees authorized by this section. In addition to being subject to discipline pursuant to the provisions of subdivision (k) of Section 139.2, any provider violating this subdivision is subject to disciplinary action by the appropriate licensing board.

(2) This subdivision does not apply to medical-legal expenses for which the administrative director has not adopted a fee schedule.

(Amended by Stats. 1993, Ch. 1242, Sec. 38. Effective January 1, 1994.)



5307.7

(a) On or before January 1, 2013, the administrative director shall adopt, after public hearings, a fee schedule that shall establish reasonable fees paid for services provided by vocational experts, including, but not limited to, vocational evaluations and expert testimony determined to be reasonable, actual, and necessary by the appeals board.

(b) A vocational expert shall not be paid, and the appeals board shall not allow, vocational expert fees in excess of those that are reasonable, actual, and necessary, or that are not consistent with the fee schedule adopted by the administrative director.

(Amended by Stats. 2012, Ch. 363, Sec. 75. Effective January 1, 2013.)



5307.8

Notwithstanding Section 5307.1, on or before July 1, 2013, the administrative director shall adopt, after public hearings, a schedule for payment of home health care services provided in accordance with Section 4600 that are not covered by a Medicare fee schedule and are not otherwise covered by the official medical fee schedule adopted pursuant to Section 5307.1. The schedule shall set forth fees and requirements for service providers, and shall be based on the maximum service hours and fees as set forth in regulations adopted pursuant to Article 7 (commencing with Section 12300) of Chapter 3 of Part 3 of Division 9 of the Welfare and Institutions Code. No fees shall be provided for any services, including any services provided by a member of the employee s household, to the extent the services had been regularly performed in the same manner and to the same degree prior to the date of injury. If appropriate, an attorney s fee for recovery of home health care fees under this section may be awarded in accordance with Section 4906 and any applicable rules or regulations.

(Added by Stats. 2012, Ch. 363, Sec. 76. Effective January 1, 2013.)



5307.9

On or before December 31, 2013, the administrative director, in consultation with the Commission on Health and Safety and Workers Compensation, shall adopt, after public hearings, a schedule of reasonable maximum fees payable for copy and related services, including, but not limited to, records or documents that have been reproduced or recorded in paper, electronic, film, digital, or other format. The schedule shall specify the services allowed and shall require specificity in billing for these services, and shall not allow for payment for services provided within 30 days of a request by an injured worker or his or her authorized representative to an employer, claims administrator, or workers compensation insurer for copies of records in the employer s, claims administrator s, or workers compensation insurer s possession that are relevant to the employee s claim. The schedule shall be applicable regardless of whether payments of copy service costs are claimed under the authority of Section 4600, 4620, or 5811, or any other authority except a contract between the employer and the copy service provider.

(Added by Stats. 2012, Ch. 363, Sec. 77. Effective January 1, 2013.)



5308

The appeals board has jurisdiction to determine controversies arising out of insurance policies issued to self-employing persons, conferring benefits identical with those prescribed by this division.

The appeals board may try and determine matters referred to it by the parties under the provisions of Title 9 (commencing with Section 1280) of Part 3 of the Code of Civil Procedure, with respect to controversies arising out of insurance issued to self-employing persons under the provisions of this division. Such controversies may be submitted to it by the signed agreement of the parties, or by the application of one party and the submission of the other to its jurisdiction, with or without an express request for arbitration.

The State Compensation Insurance Fund, when the consent of the other party is obtained, shall submit to the appeals board all controversies susceptible of being arbitrated under this section.

In acting as arbitrator under this section, the appeals board has all the powers which it may lawfully exercise in compensation cases, and its findings and award upon such arbitration have the same conclusiveness and are subject to the same mode of reopening, review, and enforcement as in compensation cases. No fee or cost shall be charged by the appeals board for arbitrating the issues presented under this section.

(Amended by Stats. 1967, Ch. 125.)



5309

The appeals board may, in accordance with rules of practice and procedure which it shall adopt and upon the agreement of the parties, on the application of either, or of its own motion, and with or without notice, direct and order a workers compensation judge:

(a) To try the issues in any proceeding before it, whether of fact or of law, and make and file a finding, order, decision, or award based thereon.

(b) To hold hearings and ascertain facts necessary to enable the appeals board to determine any proceeding or to make any order, decision, or award that the appeals board is authorized to make under Divisions 4 or 5, or necessary for the information of the appeals board.

(c) To issue writs or summons, warrants of attachment, warrants of commitment, and all necessary process in proceedings for direct and hybrid contempt in a like manner and to the same extent as courts of record. For the purposes of this section, hybrid contempt means a charge of contempt which arises from events occurring in the immediate presence of the workers compensation judge for reasons which occur outside the presence of the workers compensation judge.

(Amended by Stats. 1988, Ch. 222, Sec. 1.)



5310

The appeals board may appoint one or more workers compensation administrative law judges in any proceeding, as it may deem necessary or advisable, and may refer, remove to itself, or transfer to a workers compensation administrative law judge the proceedings on any claim. The administrative director may appoint workers compensation administrative law judges. Any workers compensation administrative law judge appointed by the administrative director has the powers, jurisdiction, and authority granted by law, by the order of appointment, and by the rules of the appeals board.

(Amended by Stats. 2011, Ch. 559, Sec. 13. Effective October 7, 2011.)



5311

Any party to the proceeding may object to the reference of the proceeding to a particular workers compensation judge upon any one or more of the grounds specified in Section 641 of the Code of Civil Procedure and the objection shall be heard and disposed of by the appeals board. Affidavits may be read and witnesses examined as to the objections.

(Amended by Stats. 1985, Ch. 326, Sec. 16.)



5311.5

The administrative director shall require all workers compensation administrative law judges to participate in continuing education to further their abilities as workers compensation administrative law judges, including courses in ethics and conflict of interest. The director may coordinate the requirements with those imposed upon attorneys by the State Bar in order that the requirements may be consistent.

(Amended by Stats. 2011, Ch. 559, Sec. 14. Effective October 7, 2011.)



5312

Before entering upon his or her duties, the workers compensation judge shall be sworn, before an officer authorized to administer oaths, faithfully and fairly to hear and determine the matters and issues referred to him or her, to make just findings and to report according to his or her understanding.

(Amended by Stats. 1985, Ch. 326, Sec. 17.)



5313

The appeals board or the workers compensation judge shall, within 30 days after the case is submitted, make and file findings upon all facts involved in the controversy and an award, order, or decision stating the determination as to the rights of the parties. Together with the findings, decision, order or award there shall be served upon all the parties to the proceedings a summary of the evidence received and relied upon and the reasons or grounds upon which the determination was made.

(Amended by Stats. 1985, Ch. 326, Sec. 18.)



5315

Within 60 days after the filing of the findings, decision, order or award, the appeals board may confirm, adopt, modify or set aside the findings, order, decision, or award of a workers compensation judge and may, with or without further proceedings, and with or without notice, enter its order, findings, decision, or award based upon the record in the case.

(Amended by Stats. 1985, Ch. 326, Sec. 19.)



5316

Any notice, order, or decision required by this division to be served upon any person either before, during, or after the institution of any proceeding before the appeals board, may be served in the manner provided by Chapter 5, Title 14 of Part 2 of the Code of Civil Procedure, unless otherwise directed by the appeals board. In the latter event the document shall be served in accordance with the order or direction of the appeals board. The appeals board may, in the cases mentioned in the Code of Civil Procedure, order service to be made by publication of notice of time and place of hearing. Where service is ordered to be made by publication the date of the hearing may be fixed at more than 30 days from the date of filing the application.

(Amended by Stats. 1965, Ch. 1513.)



5317

Any such notice, order or decision affecting the State or any county, city, school district, or public corporation therein, shall be served upon the person upon whom the service of similar notices, orders, or decisions is authorized by law.

(Enacted by Stats. 1937, Ch. 90.)






CHAPTER 2. Limitations of Proceedings

5400

Except as provided by sections 5402 and 5403, no claim to recover compensation under this division shall be maintained unless within thirty days after the occurrence of the injury which is claimed to have caused the disability or death, there is served upon the employer notice in writing, signed by the person injured or someone in his behalf, or in case of the death of the person injured, by a dependent or someone in the dependent s behalf.

(Enacted by Stats. 1937, Ch. 90.)



5401

(a) Within one working day of receiving notice or knowledge of injury under Section 5400 or 5402, which injury results in lost time beyond the employee s work shift at the time of injury or which results in medical treatment beyond first aid, the employer shall provide, personally or by first-class mail, a claim form and a notice of potential eligibility for benefits under this division to the injured employee, or in the case of death, to his or her dependents. As used in this subdivision, first aid means any one-time treatment, and any followup visit for the purpose of observation of minor scratches, cuts, burns, splinters, or other minor industrial injury, which do not ordinarily require medical care. This one-time treatment, and followup visit for the purpose of observation, is considered first aid even though provided by a physician or registered professional personnel. Minor industrial injury shall not include serious exposure to a hazardous substance as defined in subdivision (i) of Section 6302. The claim form shall request the injured employee s name and address, social security number, the time and address where the injury occurred, and the nature of and part of the body affected by the injury. Claim forms shall be available at district offices of the Employment Development Department and the division. Claim forms may be made available to the employee from any other source.

(b) Insofar as practicable, the notice of potential eligibility for benefits required by this section and the claim form shall be a single document and shall instruct the injured employee to fully read the notice of potential eligibility. The form and content of the notice and claim form shall be prescribed by the administrative director after consultation with the Commission on Health and Safety and Workers Compensation. The notice shall be easily understandable and available in both English and Spanish. The content shall include, but not be limited to, the following:

(1) The procedure to be used to commence proceedings for the collection of compensation for the purposes of this chapter.

(2) A description of the different types of workers compensation benefits.

(3) What happens to the claim form after it is filed.

(4) From whom the employee can obtain medical care for the injury.

(5) The role and function of the primary treating physician.

(6) The rights of an employee to select and change the treating physician pursuant to subdivision (e) of Section 3550 and Section 4600.

(7) How to get medical care while the claim is pending.

(8) The protections against discrimination provided pursuant to Section 132a.

(9) The following written statements:

(A) You have a right to disagree with decisions affecting your claim.

(B) To obtain important information about the workers compensation claims process and your rights and obligations, go to [applicable Internet Web site(s)], or contact an information and assistance (I&A) officer of the state Division of Workers Compensation. You can also hear recorded information and a list of local I&A offices by calling [applicable information and assistance telephone number(s)].

(C) You can consult an attorney. Most attorneys offer one free consultation. If you decide to hire an attorney, his or her fee will be taken out of some of your benefits. For names of workers compensation attorneys, call the State Bar of California at [telephone number of the State Bar of California s legal specialization program, or its equivalent].

(c) The completed claim form shall be filed with the employer by the injured employee, or, in the case of death, by a dependent of the injured employee, or by an agent of the employee or dependent. Except as provided in subdivision (d), a claim form is deemed filed when it is personally delivered to the employer or received by the employer by first-class or certified mail. A dated copy of the completed form shall be provided by the employer to the employer s insurer and to the employee, dependent, or agent who filed the claim form.

(d) The claim form shall be filed with the employer prior to the injured employee s entitlement to late payment supplements under subdivision (d) of Section 4650, or prior to the injured employee s request for a medical evaluation under Section 4060, 4061, or 4062. Filing of the claim form with the employer shall toll, for injuries occurring on or after January 1, 1994, the time limitations set forth in Sections 5405 and 5406 until the claim is denied by the employer or the injury becomes presumptively compensable pursuant to Section 5402. For purposes of this subdivision, a claim form is deemed filed when it is personally delivered to the employer or mailed to the employer by first-class or certified mail.

(Amended by Stats. 2011, Ch. 544, Sec. 6. Effective January 1, 2012.)



5401.7

The claim form shall contain, prominently stated, the following statement:

Any person who makes or causes to be made any knowingly false or fraudulent material statement or material representation for the purpose of obtaining or denying workers compensation benefits or payments is guilty of a felony.

The statements required to be printed or displayed pursuant to Sections 1871.2 and 1879.2 of the Insurance Code may, but are not required to, appear on the claim form.

(Amended by Stats. 1997, Ch. 346, Sec. 4. Effective January 1, 1998.)



5402

(a) Knowledge of an injury, obtained from any source, on the part of an employer, his or her managing agent, superintendent, foreman, or other person in authority, or knowledge of the assertion of a claim of injury sufficient to afford opportunity to the employer to make an investigation into the facts, is equivalent to service under Section 5400.

(b) If liability is not rejected within 90 days after the date the claim form is filed under Section 5401, the injury shall be presumed compensable under this division. The presumption of this subdivision is rebuttable only by evidence discovered subsequent to the 90-day period.

(c) Within one working day after an employee files a claim form under Section 5401, the employer shall authorize the provision of all treatment, consistent with Section 5307.27, for the alleged injury and shall continue to provide the treatment until the date that liability for the claim is accepted or rejected. Until the date the claim is accepted or rejected, liability for medical treatment shall be limited to ten thousand dollars ($10,000).

(d) Treatment provided under subdivision (c) shall not give rise to a presumption of liability on the part of the employer.

(Amended by Stats. 2012, Ch. 363, Sec. 79. Effective January 1, 2013.)



5403

The failure to give notice under section 5400, or any defect or inaccuracy in a notice is not a bar to recovery under this division if it is found as a fact in the proceedings for the collection of the claim that the employer was not in fact misled or prejudiced by such failure.

(Enacted by Stats. 1937, Ch. 90.)



5404

Unless compensation is paid within the time limited in this chapter for the institution of proceedings for its collection, the right to institute such proceedings is barred. The timely filing of an application with the appeals board by any party in interest for any part of the compensation defined by Section 3207 renders this chapter inoperative as to all further claims by such party against the defendants therein named for compensation arising from that injury, and the right to present such further claims is governed by Sections 5803 to 5805, inclusive.

(Amended by Stats. 1965, Ch. 1513.)



5404.5

(a) Where a claim form has been filed prior to January 1, 1994, and where the claim is denied by the employer, the claim may be dismissed if there has been no activity for the previous 180 days and if the claims adjuster has served notice pursuant to Article 3 (commencing with Section 415.10) of Chapter 4 of Title 5 of the Code of Civil Procedure. The notice shall specify that the claim will be dismissed by operation of law unless an application for adjudication of the claim is filed within 180 days of service of the notice.

(b) Where a claim form has been filed prior to January 1, 1994, and where benefits have been furnished by the employer, the claim may be dismissed if there has been no activity for the previous 180 days and if the claims adjuster has served notice pursuant to Article 3 (commencing with Section 415.10) of Chapter 4 of Title 5 of the Code of Civil Procedure. The notice shall specify that the claim will be dismissed by operation of law unless an application for adjudication of the claim is filed within five years of the date of injury or within one year of the last furnishing of benefits, whichever is later.

(c) The administrative director may adopt rules of practice and procedure consistent with this section.

(d) The provisions of subdivisions (a) and (b) do not limit the jurisdiction of the appeals board.

(e) This section is applicable to injuries occurring before January 1, 1994.

(Amended by Stats. 1993, Ch. 1242, Sec. 40. Effective January 1, 1994.)



5405

The period within which proceedings may be commenced for the collection of the benefits provided by Article 2 (commencing with Section 4600) or Article 3 (commencing with Section 4650), or both, of Chapter 2 of Part 2 is one year from any of the following:

(a) The date of injury.

(b) The expiration of any period covered by payment under Article 3 (commencing with Section 4650) of Chapter 2 of Part 2.

(c) The last date on which any benefits provided for in Article 2 (commencing with Section 4600) of Chapter 2 of Part 2 were furnished.

(Amended by Stats. 2002, Ch. 6, Sec. 78. Effective January 1, 2003.)



5406

Except as provided in Section 5406.5 or 5406.6, the period within which may be commenced proceedings for the collection of the benefits provided by Article 4 (commencing with Section 4700) of Chapter 2 of Part 2 is one year from:

(a) The date of death where death occurs within one year from date of injury; or

(b) The date of last furnishing of any benefits under Chapter 2 (commencing with Section 4550) of Part 2, where death occurs more than one year from the date of injury; or

(c) The date of death, where death occurs more than one year after the date of injury and compensation benefits have been furnished.

No such proceedings may be commenced more than one year after the date of death, nor more than 240 weeks from the date of injury.

(Amended by Stats. 1999, Ch. 358, Sec. 3. Effective January 1, 2000.)



5406.5

In the case of the death of an asbestos worker or firefighter from asbestosis, the period within which proceedings may be commenced for the collection of the benefits provided by Article 4 (commencing with Section 4700) of Chapter 2 of Part 2 is one year from the date of death.

(Amended by Stats. 2003, Ch. 831, Sec. 1. Effective January 1, 2004.)



5406.6

(a) In the case of the death of a health care worker, a worker described in Section 3212, or a worker described in Section 830.5 of the Penal Code from an HIV-related disease, the period within which proceedings may be commenced for the collection of benefits provided by Article 4 (commencing with Section 4700) of Chapter 2 of Part 2 is one year from the date of death, providing that one or more of the following events has occurred:

(1) A report of the injury or exposure was made to the employer or to a governmental agency authorized to administer industrial injury claims, within one year of the date of the injury.

(2) The worker has complied with the notice provisions of this chapter and the claim has not been finally determined to be noncompensable.

(3) The employer provided, or was ordered to provide, workers compensation benefits for the injury prior to the date of death.

(b) For the purposes of this section, health care worker means an employee who has direct contact, in the course of his or her employment, with blood or other bodily fluids contaminated with blood, or with other bodily fluids identified by the Division of Occupational Safety and Health as capable of transmitting HIV, who is either (1) any person who is an employee of a provider of health care, as defined in Section 56.05 of the Civil Code, including, but not limited to, a registered nurse, licensed vocational nurse, certified nurse aide, clinical laboratory technologist, dental hygienist, physician, janitor, or housekeeping worker, or (2) an employee who provides direct patient care.

(Amended by Stats. 2013, Ch. 444, Sec. 21. Effective January 1, 2014.)



5407

The period within which may be commenced proceedings for the collection of compensation on the ground of serious and willful misconduct of the employer, under provisions of Section 4553, is as follows:

Twelve months from the date of injury. This period shall not be extended by payment of compensation, agreement therefor, or the filing of application for compensation benefits under other provisions of this division.

(Amended by Stats. 1972, Ch. 618.)



5407.5

The period within which may be commenced proceedings for the reduction of compensation on the ground of serious and willful misconduct of the employee, under provisions of Section 4551, is as follows:

Twelve months from the date of injury. However, this limitation shall not apply in any case where the employee has commenced proceedings for the increase of compensation on the ground of serious and willful misconduct of the employer.

(Amended by Stats. 1972, Ch. 618.)



5408

If an injured employee or, in the case of the employee s death, any of the employee s dependents, is under 18 years of age or incompetent at any time when any right or privilege accrues to such employee or dependent under this division, a guardian or conservator of the estate appointed by the court, or a guardian ad litem or trustee appointed by the appeals board, may, on behalf of the employee or dependent, claim and exercise any right or privilege with the same force and effect as if no disability existed.

No limitation of time provided by this division shall run against any person under 18 years of age or any incompetent unless and until a guardian or conservator of the estate or trustee is appointed. The appeals board may determine the fact of the minority or incompetency of any injured employee and may appoint a trustee to receive and disburse compensation payments for the benefit of such minor or incompetent and his family.

(Amended by Stats. 1979, Ch. 730.)



5409

The running of the period of limitations prescribed by this chapter is an affirmative defense and operates to bar the remedy and not to extinguish the right of the employee. Such defense may be waived. Failure to present such defense prior to the submission of the cause for decision is a sufficient waiver.

(Enacted by Stats. 1937, Ch. 90.)



5410

Nothing in this chapter shall bar the right of any injured worker to institute proceedings for the collection of compensation, including vocational rehabilitation services, within five years after the date of the injury upon the ground that the original injury has caused new and further disability or that the provision of vocational rehabilitation services has become feasible because the employee s medical condition has improved or because of other factors not capable of determination at the time the employer s liability for vocational rehabilitation services otherwise terminated. The jurisdiction of the appeals board in these cases shall be a continuing jurisdiction within this period. This section does not extend the limitation provided in Section 5407.

(Amended by Stats. 1989, Ch. 892, Sec. 49.)



5410.1

Should any party to a proceeding institute proceedings to reduce the amount of permanent disability awarded to an applicant by the appeals board and be unsuccessful in such proceeding, the board may make a finding as to the amount of a reasonable attorney s fee incurred by the applicant in resisting such proceeding to reduce permanent disability benefits previously awarded by the appeals board and assess the same as costs upon the party instituting the proceeding for the reduction of permanent disability benefits.

(Added by Stats. 1971, Ch. 1558.)



5411

The date of injury, except in cases of occupational disease or cumulative injury, is that date during the employment on which occurred the alleged incident or exposure, for the consequences of which compensation is claimed.

(Amended by Stats. 1973, Ch. 1024.)



5412

The date of injury in cases of occupational diseases or cumulative injuries is that date upon which the employee first suffered disability therefrom and either knew, or in the exercise of reasonable diligence should have known, that such disability was caused by his present or prior employment.

(Amended by Stats. 1973, Ch. 1024.)



5413

A determination of facts by the appeals board under this chapter has no collateral estoppel effect on a subsequent criminal prosecution and does not preclude litigation of those same facts in the criminal proceeding.

(Added by Stats. 1995, Ch. 158, Sec. 2. Effective January 1, 1996.)






CHAPTER 2.3. Workers’ Compensation—Truth in Advertising

5430

This chapter shall be known and may be cited as the Workers Compensation Truth in Advertising Act of 1992.

(Added by Stats. 1992, Ch. 904, Sec. 1. Effective January 1, 1993.)



5431

The purpose of this chapter is to assure truthful and adequate disclosure of all material and relevant information in the advertising which solicits persons to file workers compensation claims or to engage or consult counsel or a medical care provider or clinic to consider a workers compensation claim.

(Added by Stats. 1992, Ch. 904, Sec. 1. Effective January 1, 1993.)



5432

(a) Any advertisement which solicits persons to file workers compensation claims or to engage or consult counsel or a medical care provider or clinic to consider a workers compensation claim in any newspaper, magazine, circular, form letter, or open publication, published, distributed, or circulated in this state, or on any billboard, card, label, transit advertisement or other written advertising medium shall state at the top or bottom on the front side or surface of the document in at least 12-point roman boldface type font, except for any billboard which shall be in type whose letters are 12 inches in height or any transit advertisement which shall be in type whose letters are seven inches in height and for any television announcement which shall be in 12-point roman boldface type font and appear in a dark background and remain on the screen for a minimum of five seconds and for any radio announcement which shall be read at an understandable pace with no loud music or sound effects, or both, to compete for the listener s attention, the following:

Making a false or fraudulent workers compensation claim is a felony subject to up to 5 years in prison or a fine of up to $50,000 or double the value of the fraud, whichever is greater, or by both imprisonment and fine.

(b) Any television or radio announcement published or disseminated in this state which solicits persons to file workers compensation claims or to engage or consult counsel to consider a workers compensation claim under this code shall include the following spoken statement by the announcer of the advertisement:

Making a false or fraudulent workers compensation claim is a felony subject to up to 5 years in prison or a fine of up to $50,000 or double the value of the fraud, whichever is greater, or by both imprisonment and fine.

(c) This chapter does not supersede or repeal any regulation which governs advertising under this code and those regulations shall continue to be in force in addition to this chapter.

(d) For purposes of subdivisions (a) and (b), the notice or statement shall be written or spoken in English. In those cases where the preponderance of the listening or reading public receives information other than in the English language, the written notice or spoken statement shall be in those other languages.

(Added by Stats. 1992, Ch. 904, Sec. 1. Effective January 1, 1993.)



5433

(a) Any advertisement or other device designed to produce leads based on a response from a person to file a workers compensation claim or to engage or consult counsel or a medical care provider or clinic shall disclose that an agent may contact the individual if that is the fact. In addition, an individual who makes contact with a person as a result of acquiring that individual s name from a lead generating device shall disclose that fact in the initial contact with that person.

(b) No person shall solicit persons to file a workers compensation claim or to engage or consult counsel or a medical care provider or clinic to consider a workers compensation claim through the use of a true or fictitious name which is deceptive or misleading with regard to the status, character, or proprietary or representative capacity of the entity or person, or to the true purpose of the advertisement.

(c) For purposes of this section, an advertisement includes a solicitation in any newspaper, magazine, circular, form letter, or open publication, published, distributed, or circulated in this state, or on any billboard, card, label, transit advertisement, or other written advertising medium, and includes envelopes, stationery, business cards, or other material designed to encourage the filing of a workers compensation claim.

(d) Advertisements shall not employ words, initials, letters, symbols, or other devices which are so similar to those used by governmental agencies, a nonprofit or charitable institution, or other entity that they could have the capacity or tendency to mislead the public. Examples of misleading materials include, but are not limited to, those that imply any of the following:

(1) The advertisement is in some way provided by or is endorsed by a governmental agency or charitable institution.

(2) The advertiser is the same as, is connected with, or is endorsed by a governmental agency or charitable institution.

(e) Advertisements may not use the name of a state or political subdivision thereof in an advertising solicitation.

(f) Advertisements may not use any name, service mark, slogan, symbol, or any device in any manner which implies that the advertiser, or any person or entity associated with the advertiser, or that any agency who may call upon the person in response to the advertisement, is connected with a governmental agency.

(g) Advertisements may not imply that the reader, listener, or viewer may lose a right or privilege or benefits under federal, state, or local law if he or she fails to respond to the advertisement.

(Amended by Stats. 1999, Ch. 83, Sec. 135. Effective January 1, 2000.)



5434

(a) Any advertiser who violates Section 5431 or 5432 is guilty of a misdemeanor.

(b) For the purposes of this chapter, advertiser means any person who provides workers compensation claims services which are described in the written or broadcast advertisements, any person to whom persons solicited by the advertisements are directed to for inquiries or the provision of workers compensation claims related services, or any person paying for the preparation, broadcast, printing, dissemination, or placement of the advertisements.

(Added by Stats. 1992, Ch. 904, Sec. 1. Effective January 1, 1993.)






CHAPTER 2.5. Administrative Assistance

5450

The Division of Workers Compensation shall make available to employees, employers and other interested parties information, assistance, and advice to assure the proper and timely furnishing of benefits and to assist in the resolution of disputes on an informal basis.

(Amended by Stats. 1994, Ch. 1097, Sec. 19. Effective January 1, 1995.)



5451

Any party may consult with, or seek the advice of, an information and assistance officer within the Division of Workers Compensation as designated by the administrative director. If no application is filed, if the employee is not represented, or upon agreement of the parties, the information and assistance officer shall consider the contentions of the parties and may refer the matter to the appropriate bureau or unit within the Division of Workers Compensation for review and recommendations. The information and assistance officer shall advise the employer and the employee of their rights, benefits, and obligations under this division. Upon making a referral, the information and assistance officer shall arrange for a copy of any pertinent material submitted to be served upon the parties or their representatives, if any. The procedures to be followed by the information and assistance officer shall be governed by the rules and regulations of the administrative director adopted after public hearings.

(Amended by Stats. 1994, Ch. 1097, Sec. 20. Effective January 1, 1995.)



5453

After consideration of the information submitted, including the reports of any bureau or unit within the Division of Workers Compensation which have been received, the information and assistance officer shall make a recommendation which shall be served on the parties or their representatives, if any.

(Amended by Stats. 1994, Ch. 1097, Sec. 22. Effective January 1, 1995.)



5454

Submission of any matter to an information and assistance officer of the Division of Workers Compensation shall toll any applicable statute of limitations for the period that the matter is under consideration by the information and assistance officer, and for 60 days following the issuance of his or her recommendation.

(Amended by Stats. 1994, Ch. 1097, Sec. 23. Effective January 1, 1995.)



5455

Nothing in this chapter shall prohibit any party from filing an application for benefits under this division. In any proceeding pursuant to such application, the admissibility of written evidence or reports submitted by any party pursuant to this chapter, or Section 5502, shall be governed by Chapter 5 (commencing with Section 5700).

(Amended by Stats. 1983, Ch. 142, Sec. 109.)






CHAPTER 3. Applications and Answers

5500

No pleadings other than the application and answer shall be required. Both shall be in writing and shall conform to forms prescribed by the appeals board in its rules of practice and procedure, simply but clearly and completely delineating all relevant matters of agreement and all issues of disagreement within the jurisdiction of the appeals board, and providing for the furnishing of any additional information as the appeals board may properly determine necessary to expedite its hearing and determination of the claim.

The amendment of this section made during the 1993 portion of the 1993 94 Regular Session shall apply to all applications filed on or after January 1, 1994.

Notwithstanding Section 5401, except where a claim form has been filed for an injury occurring on or after January 1, 1990, and before January 1, 1994, the filing of an application for adjudication and not the filing of a claim form shall establish the jurisdiction of the appeals board and shall commence proceedings before the appeals board for the collection of benefits.

(Amended by Stats. 1994, Ch. 1118, Sec. 9. Effective January 1, 1995.)



5500.3

(a) The appeals board shall establish uniform district office procedures, uniform forms, and uniform time of court settings for all district offices of the appeals board. No district office of the appeals board or workers compensation administrative law judge shall require forms or procedures other than as established by the appeals board. A workers compensation administrative law judge who violates this section may be subject to disciplinary proceedings.

(b) The appeals board shall establish uniform court procedures and uniform forms for all other proceedings of the appeals board.

(Amended by Stats. 2011, Ch. 559, Sec. 15. Effective October 7, 2011.)



5500.5

(a) Except as otherwise provided in Section 5500.6, liability for occupational disease or cumulative injury claims filed or asserted on or after January 1, 1978, shall be limited to those employers who employed the employee during a period of four years immediately preceding either the date of injury, as determined pursuant to Section 5412, or the last date on which the employee was employed in an occupation exposing him or her to the hazards of the occupational disease or cumulative injury, whichever occurs first. Commencing January 1, 1979, and thereafter on the first day of January for each of the next two years, the liability period for occupational disease or cumulative injury shall be decreased by one year so that liability is limited in the following manner:

For claims filed or
asserted on or after:

The period shall be:

January 1, 1979 ........................

three years

January 1, 1980 ........................

two years

January 1, 1981 and thereafter ........................

one year

In the event that none of the employers during the above referenced periods of occupational disease or cumulative injury are insured for workers compensation coverage or an approved alternative thereof, liability shall be imposed upon the last year of employment exposing the employee to the hazards of the occupational disease or cumulative injury for which an employer is insured for workers compensation coverage or an approved alternative thereof.

Any employer held liable for workers compensation benefits as a result of another employer s failure to secure the payment of compensation as required by this division shall be entitled to reimbursement from the employers who were unlawfully uninsured during the last year of the employee s employment, and shall be subrogated to the rights granted to the employee against the unlawfully uninsured employers under the provisions of Article 1 (commencing with Section 3700) of Chapter 4 of Part 1 of Division 4.

If, based upon all the evidence presented, the appeals board or workers compensation judge finds the existence of cumulative injury or occupational disease, liability for the cumulative injury or occupational disease shall not be apportioned to prior or subsequent years; however, in determining the liability, evidence of disability due to specific injury, disability due to nonindustrial causes, or disability previously compensated for by way of a findings and award or order approving compromise and release, or a voluntary payment of disability, may be admissible for purposes of apportionment.

(b) Where a claim for compensation benefits is made on account of an occupational disease or cumulative injury which may have arisen out of more than one employment, the application shall state the names and addresses of all employers liable under subdivision (a), the places of employment, and the approximate periods of employment where the employee was exposed to the hazards of the occupational disease or cumulative injury. If the application is not so prepared or omits necessary and proper employers, any interested party, at or prior to the first hearing, may request the appeals board to join as defendant any necessary or proper party. If the request is made prior to the first hearing on the application, the appeals board shall forthwith join the employer as a party defendant and cause a copy of the application together with a notice of the time and place of hearing to be served upon the omitted employer; provided, the notice can be given within the time specified in this division. If the notice cannot be timely given or if the motion for joinder is made at the time of the first hearing, then the appeals board or the workers compensation judge before whom the hearing is held, if it is found that the omitted employer named is a necessary or proper party, may order a joinder of the party and continue the hearing so that proper notice may be given to the party or parties so joined. Only one continuance shall be allowed for the purpose of joining additional parties. Subsequent to the first hearing the appeals board shall join as a party defendant any additional employer when it appears that the employer is a proper party, but the liability of the employer shall not be determined until supplemental proceedings are instituted.

(c) In any case involving a claim of occupational disease or cumulative injury occurring as a result of more than one employment within the appropriate time period set forth in subdivision (a), the employee making the claim, or his or her dependents, may elect to proceed against any one or more of the employers. Where such an election is made, the employee must successfully prove his or her claim against any one of the employers named, and any award which the appeals board shall issue awarding compensation benefits shall be a joint and several award as against any two or more employers who may be held liable for compensation benefits. If, during the pendency of any claim wherein the employee or his or her dependents has made an election to proceed against one or more employers, it should appear that there is another proper party not yet joined, the additional party shall be joined as a defendant by the appeals board on the motion of any party in interest, but the liability of the employer shall not be determined until supplemental proceedings are instituted. Any employer joined as a defendant subsequent to the first hearing or subsequent to the election provided herein shall not be entitled to participate in any of the proceedings prior to the appeal board s final decision, nor to any continuance or further proceedings, but may be permitted to ascertain from the employee or his or her dependents such information as will enable the employer to determine the time, place, and duration of the alleged employment. On supplemental proceedings, however, the right of the employer to full and complete examination or cross-examination shall not be restricted.

(d) (1) In the event a self-insured employer which owns and operates a work location in the State of California, sells or has sold the ownership and operation of the work location pursuant to a sale of a business or all or part of the assets of a business to another self-insured person or entity after January 1, 1974, but before January 1, 1978, and all the requirements of subparagraphs (A) to (D), inclusive, exist, then the liability of the employer-seller and employer-buyer, respectively, for cumulative injuries suffered by employees employed at the work location immediately before the sale shall, until January 1, 1986, be governed by the provisions of this section which were in effect on the date of that sale.

(A) The sale constitutes a material change in ownership of such work location.

(B) The person or entity making the purchase continues the operation of the work location.

(C) The person or entity becomes the employer of substantially all of the employees of the employer-seller.

(D) The agreement of sale makes no special provision for the allocation of liabilities for workers compensation between the buyer and the seller.

(2) For purposes of this subdivision:

(A) Work location shall mean any fixed place of business, office, or plant where employees regularly work in the trade or business of the employer.

(B) A material change in ownership shall mean a change in ownership whereby the employer-seller does not retain, directly or indirectly, through one or more corporate entities, associations, trusts, partnerships, joint ventures, or family members, a controlling interest in the work location.

(3) This subdivision shall have no force or effect on or after January 1, 1986, unless otherwise extended by the Legislature prior to that date, and it shall not have any force or effect as respects an employee who, subsequent to the sale described in paragraph (1) and prior to the date of his or her application for compensation benefits has been filed, is transferred to a different work location by the employer-buyer.

(4) If any provision of this subdivision or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of this subdivision which can be given effect without the invalid provision or application, and to this end the provisions of this subdivision are severable.

(e) At any time within one year after the appeals board has made an award for compensation benefits in connection with an occupational disease or cumulative injury, any employer held liable under the award may institute proceedings before the appeals board for the purpose of determining an apportionment of liability or right of contribution. The proceeding shall not diminish, restrict, or alter in any way the recovery previously allowed the employee or his or her dependents, but shall be limited to a determination of the respective contribution rights, interest or liabilities of all the employers joined in the proceeding, either initially or supplementally; provided, however, if the appeals board finds on supplemental proceedings for the purpose of determining an apportionment of liability or of a right of contribution that an employer previously held liable in fact has no liability, it may dismiss the employer and amend its original award in such manner as may be required.

(f) If any proceeding before the appeals board for the purpose of determining an apportionment of liability or of a right of contribution where any employee incurred a disability or death resulting from silicosis in underground metal mining operations, the determination of the respective rights and interests of all of the employers joined in the proceedings either initially or supplementally shall be as follows:

(1) All employers whose underground metal mining operations resulted in a silicotic exposure during the period of the employee s employment in those operations shall be jointly and severally liable for the payment of compensation and of medical, surgical, legal and hospital expense which may be awarded to the employee or his or her estate or dependents as the result of disability or death resulting from or aggravated by the exposure.

(2) In making its determination in the supplemental proceeding for the purpose of determining an apportionment of liability or of a right of contribution of percentage liabilities of the various employers engaged in underground metal mining operations the appeals board shall consider as a rebuttal presumption that employment in underground work in any mine for a continuous period of more than three calendar months will result in a silicotic exposure for the employee so employed during the period of employment if the underground metal mine was driven or sunk in rock having a composition which will result in dissemination of silica or silicotic dust particles when drilled, blasted, or transported.

(g) Any employer shall be entitled to rebut the presumption by showing to the satisfaction of the appeals board, or the workers compensation judge, that the mining methods used by the employer in the employee s place of employment did not result during his or her employment in the creation of silica dust in sufficient amount or concentration to constitute a silicotic hazard. Dust counts, competently made, at intervals and in locations as meet the requirements of the Division of Occupational Safety and Health for safe working conditions may be received as evidence of the amount and concentration of silica dust in the workings where the counts have been made at the time when they were made. The appeals board may from time to time, as its experience may indicate proper, promulgate orders as to the frequency with which dust counts shall be taken in different types of workings in order to justify their acceptance as evidence of the existence or nonexistence of a silicotic hazard in the property where they have been taken.

(h) The amendments to this section adopted at the 1959 Regular Session of the Legislature shall operate retroactively, and shall apply retrospectively to any cases pending before the appeals board or courts. From and after the date this section becomes effective no payment shall be made out of the fund used for payment of the additional compensation provided for in Section 4751, or out of any other state funds, in satisfaction of any liability heretofore incurred or hereafter incurred, except awards which have become final without regard to the continuing jurisdiction of the appeals board on that effective date, and the state and its funds shall be without liability therefor. This subdivision shall not in any way effect a reduction in any benefit conferred or which may be conferred upon any injured employee or his dependents.

(i) The amendments to this section adopted at the 1977 Regular Session of the Legislature shall apply to any claims for benefits under this division which are filed or asserted on or after January 1, 1978, unless otherwise specified in this section.

(Amended by Stats. 1985, Ch. 326, Sec. 20.)



5500.6

Liability for occupational disease or cumulative injury which results from exposure solely during employment as an employee, as defined in subdivision (d) of Section 3351, shall be limited to those employers in whose employment the employee was exposed to the hazards of the occupational disease or cumulative injury during the last day on which the employee was employed in an occupation exposing the employee to the hazards of the disease or injury. In the event that none of the employers of the last day of hazardous employment is insured for workers compensation liability, that liability, shall be imposed upon the last employer exposing the employee to the hazards of the occupational disease or cumulative injury who has secured workers compensation insurance coverage or an approved alternative thereto. If, based upon all the evidence presented, the appeals board or the workers compensation judge finds the existence of cumulative injury or occupational disease, liability for the cumulative injury or occupational disease shall not be apportioned to prior employers. However, in determining liability, evidence of disability due to specific injury, disability due to non-work-related causes, or disability previously compensated for by way of a findings and award or order approving compromise and release, or a voluntary payment of disability, may be admissible for purposes of apportionment.

(Amended by Stats. 1985, Ch. 326, Sec. 21.)



5501

The application may be filed with the appeals board by any party in interest, his attorney, or other representative authorized in writing. A representative who is not an attorney licensed by the State Bar of this state shall notify the appeals board in writing that he or she is not an attorney licensed by the State Bar of this state. Upon the filing of the application, the appeals board shall, where the applicant is represented by an attorney or other representative, serve a conformed copy of the application showing the date of filing and the case number upon applicant s attorney or representative. The applicant s attorney or representative shall, upon receipt of the conformed copy, forthwith serve a copy of the conformed application upon all other parties to the claim. If the applicant is unrepresented, a copy thereof shall forthwith be served upon all adverse parties by the appeals board.

(Amended by Stats. 1991, Ch. 934, Sec. 17.)



5501.5

(a) The application for adjudication of claim shall be filed in any of the following locations:

(1) In the county where the injured employee or dependent of a deceased employee resides on the date of filing.

(2) In the county where the injury allegedly occurred, or, in cumulative trauma and industrial disease claims, where the last alleged injurious exposure occurred.

(3) In the county where the employee s attorney maintains his or her principal place of business, if the employee is represented by an attorney.

(b) If the county selected for filing has more than one office of the appeals board, the application shall be filed at any location of the appeals board within that county that meets the criteria specified in subdivision (a). The written consent of the employee, or dependent of a deceased employee, to the selected venue site shall be filed with the application.

(c) If the venue site where the application is to be filed is the county where the employee s attorney maintains his or her principal place of business, the attorney for the employee shall indicate that venue site when forwarding the information request form required by Section 5401.5. The employer shall have 30 days from receipt of the information request form to object to the selected venue site. Where there is an employer objection to a venue site under paragraph (3) of subdivision (a), then the application shall be filed pursuant to either paragraph (1) or (2) of subdivision (a).

(d) If there is no appeals board office in the county where venue is permitted under subdivision (a), the application shall be filed at the appeals board office nearest the residence on the date of filing of the injured employee or dependent of a deceased employee, or the nearest place where the injury allegedly occurred, or, in cumulative trauma and industrial disease claims, where the last injurious exposure occurred, or nearest the location where the attorney of the employee maintains his or her principal place of business, unless the employer objects under subdivision (c).

(Added by Stats. 1990, Ch. 1550, Sec. 59.)



5501.6

(a) An applicant or defendant may petition the appeals board for a change of venue and a change of venue shall be granted for good cause. The reasons for the change of venue shall be specifically set forth in the request for change of venue.

(b) If a change of venue is requested for the convenience of witnesses, the names and addresses of these witnesses and the substance of their testimony shall be specifically set forth in the request for change of venue.

(Added by Stats. 1990, Ch. 1550, Sec. 60.)



5502

(a) Except as provided in subdivisions (b) and (d), the hearing shall be held not less than 10 days, and not more than 60 days, after the date a declaration of readiness to proceed, on a form prescribed by the appeals board, is filed. If a claim form has been filed for an injury occurring on or after January 1, 1990, and before January 1, 1994, an application for adjudication shall accompany the declaration of readiness to proceed.

(b) The administrative director shall establish a priority calendar for issues requiring an expedited hearing and decision. A hearing shall be held and a determination as to the rights of the parties shall be made and filed within 30 days after the declaration of readiness to proceed is filed if the issues in dispute are any of the following, provided that if an expedited hearing is requested, no other issue may be heard until the medical provider network dispute is resolved:

(1) The employee s entitlement to medical treatment pursuant to Section 4600, except for treatment issues determined pursuant to Sections 4610 and 4610.5.

(2) Whether the injured employee is required to obtain treatment within a medical provider network.

(3) A medical treatment appointment or medical-legal examination.

(4) The employee s entitlement to, or the amount of, temporary disability indemnity payments.

(5) The employee s entitlement to compensation from one or more responsible employers when two or more employers dispute liability as among themselves.

(6) Any other issues requiring an expedited hearing and determination as prescribed in rules and regulations of the administrative director.

(c) The administrative director shall establish a priority conference calendar for cases in which the employee is represented by an attorney and the issues in dispute are employment or injury arising out of employment or in the course of employment. The conference shall be conducted by a workers compensation administrative law judge within 30 days after the declaration of readiness to proceed. If the dispute cannot be resolved at the conference, a trial shall be set as expeditiously as possible, unless good cause is shown why discovery is not complete, in which case status conferences shall be held at regular intervals. The case shall be set for trial when discovery is complete, or when the workers compensation administrative law judge determines that the parties have had sufficient time in which to complete reasonable discovery. A determination as to the rights of the parties shall be made and filed within 30 days after the trial.

(d) (1) In all cases, a mandatory settlement conference, except a lien conference or a mandatory settlement lien conference, shall be conducted not less than 10 days, and not more than 30 days, after the filing of a declaration of readiness to proceed. If the dispute is not resolved, the regular hearing, except a lien trial, shall be held within 75 days after the declaration of readiness to proceed is filed.

(2) The settlement conference shall be conducted by a workers compensation administrative law judge or by a referee who is eligible to be a workers compensation administrative law judge or eligible to be an arbitrator under Section 5270.5. At the mandatory settlement conference, the referee or workers compensation administrative law judge shall have the authority to resolve the dispute, including the authority to approve a compromise and release or issue a stipulated finding and award, and if the dispute cannot be resolved, to frame the issues and stipulations for trial. The appeals board shall adopt any regulations needed to implement this subdivision. The presiding workers compensation administrative law judge shall supervise settlement conference referees in the performance of their judicial functions under this subdivision.

(3) If the claim is not resolved at the mandatory settlement conference, the parties shall file a pretrial conference statement noting the specific issues in dispute, each party s proposed permanent disability rating, and listing the exhibits, and disclosing witnesses. Discovery shall close on the date of the mandatory settlement conference. Evidence not disclosed or obtained thereafter shall not be admissible unless the proponent of the evidence can demonstrate that it was not available or could not have been discovered by the exercise of due diligence prior to the settlement conference.

(e) In cases involving the Director of Industrial Relations in his or her capacity as administrator of the Uninsured Employers Fund, this section shall not apply unless proof of service, as specified in paragraph (1) of subdivision (d) of Section 3716, has been filed with the appeals board and provided to the Director of Industrial Relations, valid jurisdiction has been established over the employer, and the fund has been joined.

(f) Except as provided in subdivision (a) and in Section 4065, the provisions of this section shall apply irrespective of the date of injury.

(Amended by Stats. 2013, Ch. 76, Sec. 144. Effective January 1, 2014.)



5502.5

A continuance of any conference or hearing required by Section 5502 shall not be favored, but may be granted by a workers compensation judge upon any terms as are just upon a showing of good cause. When determining a request for continuance, the workers compensation judge shall take into consideration the complexity of the issues, the diligence of the parties, and the prejudice incurred on the part of any party by reasons of granting or denying a continuance.

(Added by Stats. 1990, Ch. 1550, Sec. 62.)



5503

The person so applying shall be known as the applicant and the adverse party shall be known as the defendant.

(Enacted by Stats. 1937, Ch. 90.)



5504

A notice of the time and place of hearing shall be served upon the applicant and all adverse parties and may be served either in the manner of service of a summons in a civil action or in the same manner as any notice that is authorized or required to be served under the provisions of this division.

(Amended by Stats. 1971, Ch. 393.)



5505

If any defendant desires to disclaim any interest in the subject matter of the claim in controversy, or considers that the application is in any respect inaccurate or incomplete, or desires to bring any fact, paper, or document to the attention of the appeals board as a defense to the claim or otherwise, he may, within 10 days after the service of the application upon him, file with or mail to the appeals board his answer in such form as the appeals board may prescribe, setting forth the particulars in which the application is inaccurate or incomplete, and the facts upon which he intends to rely. A copy of the answer shall be forthwith served upon all adverse parties. Evidence upon matters not pleaded by answer shall be allowed only upon the terms and conditions imposed by the appeals board or referee holding the hearing.

(Amended by Stats. 1965, Ch. 1513.)



5506

If the defendant fails to appear or answer, no default shall be taken against him, but the appeals board shall proceed to the hearing of the matter upon the terms and conditions which it deems proper. A defendant failing to appear or answer, or subsequently contending that no service was made upon him, or claiming to be aggrieved in any other manner by want of notice of the pendency of the proceedings, may apply to the appeals board for relief substantially in accordance with the provisions of Section 473 of the Code of Civil Procedure. The appeals board may afford such relief. No right to relief, including the claim that the findings and award of the appeals board or judgment entered thereon are void upon their face, shall accrue to such defendant in any court unless prior application is made to the appeals board in accordance with this section. In no event shall any petition to any court be allowed except as prescribed in Sections 5950 and 5951.

(Amended by Stats. 1965, Ch. 1513.)



5507

If an application shows upon its face that the applicant is not entitled to compensation, the appeals board may, after opportunity to the applicant to be heard orally or to submit his claim or argument in writing dismiss the application without any hearing thereon. Such dismissal may be upon the motion of the appeals board or upon motion of the adverse party. The pendency of such motion or notice of intended dismissal shall not, unless otherwise ordered by the appeals board, delay the hearing on the application upon its merits.

(Amended by Stats. 1965, Ch. 1513.)






CHAPTER 4. Attachments

5600

The appeals board may, upon the filing of an application by or on behalf of an injured employee, the employee s dependents, or any other party in interest, direct the clerk of the superior court of any county to issue writs of attachment authorizing the sheriff to attach the property of the defendant as security for the payment of any compensation which may be awarded in any of the following cases:

(a) In any case mentioned in Section 415.50 of the Code of Civil Procedure.

(b) Where the employer has failed to secure the payment of compensation as required by Article 1 (commencing with Section 3700) of Chapter 4 of Part 1.

The attachment shall be in an amount fixed by the appeals board, not exceeding the greatest probable award against the defendant in the matter.

(Amended by Stats. 2002, Ch. 784, Sec. 526. Effective January 1, 2003.)



5601

The provisions of Title 6.5 (commencing with Section 481.010) of Part 2 of the Code of Civil Procedure, as far as applicable, shall govern the proceedings upon attachment, the appeals board being substituted therein for the proper court.

(Amended by Stats. 1974, Ch. 1516.)



5602

No writ of attachment shall be issued except upon the order of the appeals board. Such order shall not be made where it appears from the application or affidavit in support thereof that the employer was, at the time of the injury to the employee, insured against liability imposed by this division by any insurer. If, at any time after the levying of an attachment, it appears that such employer was so insured, and the requisites for dismissing the employer from the proceeding and substituting the insurer as defendant under any method prescribed by this division are established, the appeals board shall forthwith discharge the attachment.

(Amended by Stats. 1965, Ch. 1513.)



5603

In levying attachments preference shall be given to the real property of the employer.

(Enacted by Stats. 1937, Ch. 90.)






CHAPTER 5. Hearings

5700

The hearing on the application may be adjourned from time to time and from place to place in the discretion of the appeals board or the workers compensation judge holding the hearing. Any hearing adjourned by the workers compensation judge shall be continued to be heard by and shall be concluded and the decision made by the workers compensation judge who previously heard it. Either party may be present at any hearing, in person, by attorney, or by any other agent, and may present testimony pertinent under the pleadings.

(Amended by Stats. 1985, Ch. 326, Sec. 22.)



5701

The appeals board may, with or without notice to either party, cause testimony to be taken, or inspection of the premises where the injury occurred to be made, or the timebooks and payroll of the employer to be examined by any member of the board or a workers compensation judge appointed by the appeals board. The appeals board may also from time to time direct any employee claiming compensation to be examined by a regular physician. The testimony so taken and the results of any inspection or examination shall be reported to the appeals board for its consideration.

(Amended by Stats. 1985, Ch. 326, Sec. 23.)



5702

The parties to a controversy may stipulate the facts relative thereto in writing and file such stipulation with the appeals board. The appeals board may thereupon make its findings and award based upon such stipulation, or may set the matter down for hearing and take further testimony or make the further investigation necessary to enable it to determine the matter in controversy.

(Amended by Stats. 1965, Ch. 1513.)



5703

The appeals board may receive as evidence either at or subsequent to a hearing, and use as proof of any fact in dispute, the following matters, in addition to sworn testimony presented in open hearing:

(a) Reports of attending or examining physicians.

(1) Statements concerning any bill for services are admissible only if made under penalty of perjury that they are true and correct to the best knowledge of the physician.

(2) In addition, reports are admissible under this subdivision only if the physician has further stated in the body of the report that there has not been a violation of Section 139.3 and that the contents of the report are true and correct to the best knowledge of the physician. The statement shall be made under penalty of perjury.

(b) Reports of special investigators appointed by the appeals board or a workers compensation judge to investigate and report upon any scientific or medical question.

(c) Reports of employers, containing copies of timesheets, book accounts, reports, and other records properly authenticated.

(d) Properly authenticated copies of hospital records of the case of the injured employee.

(e) All publications of the Division of Workers Compensation.

(f) All official publications of the State of California and United States governments.

(g) Excerpts from expert testimony received by the appeals board upon similar issues of scientific fact in other cases and the prior decisions of the appeals board upon similar issues.

(h) Relevant portions of medical treatment protocols published by medical specialty societies. To be admissible, the party offering such a protocol or portion of a protocol shall concurrently enter into evidence information regarding how the protocol was developed, and to what extent the protocol is evidence-based, peer-reviewed, and nationally recognized. If a party offers into evidence a portion of a treatment protocol, any other party may offer into evidence additional portions of the protocol. The party offering a protocol, or portion thereof, into evidence shall either make a printed copy of the full protocol available for review and copying, or shall provide an Internet address at which the entire protocol may be accessed without charge.

(i) The medical treatment utilization schedule in effect pursuant to Section 5307.27 or the guidelines in effect pursuant to Section 4604.5.

(j) Reports of vocational experts. If vocational expert evidence is otherwise admissible, the evidence shall be produced in the form of written reports. Direct examination of a vocational witness shall not be received at trial except upon a showing of good cause. A continuance may be granted for rebuttal testimony if a report that was not served sufficiently in advance of the close of discovery to permit rebuttal is admitted into evidence.

(1) Statements concerning any bill for services are admissible only if they comply with the requirements applicable to statements concerning bills for services pursuant to subdivision (a).

(2) Reports are admissible under this subdivision only if the vocational expert has further stated in the body of the report that the contents of the report are true and correct to the best knowledge of the vocational expert. The statement shall be made in compliance with the requirements applicable to medical reports pursuant to subdivision (a).

(Amended by Stats. 2012, Ch. 363, Sec. 81. Effective January 1, 2013.)



5703.5

(a) The appeals board, at any time after an application is filed and prior to the expiration of its jurisdiction may, upon the agreement of a party to pay the cost, direct an unrepresented employee to be examined by a qualified medical evaluator selected by the appeals board, within the scope of the qualified medical evaluator s professional training, upon any clinical question then at issue before the appeals board.

(b) The administrative director or his or her designees, upon the submission of a matter to an information and assistance officer, may, upon the agreement of a party to pay the cost, and with the consent of an unrepresented employee direct the injured employee to be examined by a qualified medical evaluator selected by the medical director, within the scope of the qualified medical evaluator s professional training, upon any clinical question, other than those issues specified in Section 4061, then pertinent to the investigation of the information and assistance officer.

(c) The 1989 and 1990 amendments to this section shall become operative for injuries occurring on and after January 1, 1991.

(Amended by Stats. 1990, Ch. 1550, Sec. 63.)



5704

Transcripts of all testimony taken without notice and copies of all reports and other matters added to the record, otherwise than during the course of an open hearing, shall be served upon the parties to the proceeding, and an opportunity shall be given to produce evidence in explanation or rebuttal thereof before decision is rendered.

(Amended by Stats. 1951, Ch. 1003.)



5705

The burden of proof rests upon the party or lien claimant holding the affirmative of the issue. The following are affirmative defenses, and the burden of proof rests upon the employer to establish them:

(a) That an injured person claiming to be an employee was an independent contractor or otherwise excluded from the protection of this division where there is proof that the injured person was at the time of his or her injury actually performing service for the alleged employer.

(b) Intoxication of an employee causing his or her injury.

(c) Willful misconduct of an employee causing his or her injury.

(d) Aggravation of disability by unreasonable conduct of the employee.

(e) Prejudice to the employer by failure of the employee to give notice, as required by Sections 5400 and 5401.

(Amended by Stats. 1993, Ch. 4, Sec. 9. Effective April 3, 1993.)



5706

Where it is represented to the appeals board, either before or after the filing of an application, that an employee has died as a result of injuries sustained in the course of his employment, the appeals board may require an autopsy. The report of the physician performing the autopsy may be received in evidence in any proceedings theretofore or thereafter brought. If at the time the autopsy is requested, the body of the employee is in the custody of the coroner, the coroner shall, upon the request of the appeals board or of any party interested, afford reasonable opportunity for the attendance of any physicians named by the appeals board at any autopsy ordered by him. If the coroner does not require, or has already performed the autopsy, he shall permit an autopsy or reexamination to be performed by physicians named by the appeals board. No fee shall be charged by the coroner for any service, arrangement, or permission given by him.

(Amended by Stats. 1965, Ch. 1513.)



5707

If the body of a deceased employee is not in the custody of the coroner, the appeals board may authorize the performance of such autopsy and, if necessary, the exhumation of the body therefor. If the dependents, or a majority thereof, of any such deceased employee, having the custody of the body refuse to allow the autopsy, it shall not be performed. In such case, upon the hearing of any application for compensation it is a disputable presumption that the injury or death was not due to causes entitling the claimants to benefits under this division.

(Amended by Stats. 1965, Ch. 1513.)



5708

All hearings and investigations before the appeals board or a workers compensation judge are governed by this division and by the rules of practice and procedures adopted by the appeals board. In the conduct thereof they shall not be bound by the common law or statutory rules of evidence and procedure, but may make inquiry in the manner, through oral testimony and records, which is best calculated to ascertain the substantial rights of the parties and carry out justly the spirit and provisions of this division. All oral testimony, objections, and rulings shall be taken down in shorthand by a competent phonographic reporter.

(Amended by Stats. 1985, Ch. 326, Sec. 25.)



5709

No informality in any proceeding or in the manner of taking testimony shall invalidate any order, decision, award, or rule made and filed as specified in this division. No order, decision, award, or rule shall be invalidated because of the admission into the record, and use as proof of any fact in dispute, of any evidence not admissible under the common law or statutory rules of evidence and procedure.

(Amended by Stats. 1951, Ch. 778.)



5710

(a) The appeals board, a workers compensation judge, or any party to the action or proceeding, may, in any investigation or hearing before the appeals board, cause the deposition of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil actions in the superior courts of this state under Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure. To that end the attendance of witnesses and the production of records may be required. Depositions may be taken outside the state before any officer authorized to administer oaths. The appeals board or a workers compensation judge in any proceeding before the appeals board may cause evidence to be taken in other jurisdictions before the agency authorized to hear workers compensation matters in those other jurisdictions.

(b) If the employer or insurance carrier requests a deposition to be taken of an injured employee, or any person claiming benefits as a dependent of an injured employee, the deponent is entitled to receive in addition to all other benefits:

(1) All reasonable expenses of transportation, meals, and lodging incident to the deposition.

(2) Reimbursement for any loss of wages incurred during attendance at the deposition.

(3) One copy of the transcript of the deposition, without cost.

(4) A reasonable allowance for attorney s fees for the deponent, if represented by an attorney licensed by the State Bar of this state. The fee shall be discretionary with, and, if allowed, shall be set by, the appeals board, but shall be paid by the employer or his or her insurer.

(5) If interpretation services are required because the injured employee or deponent does not proficiently speak or understand the English language, upon a request from either, the employer shall pay for the services of a language interpreter certified or deemed certified pursuant to Article 8 (commencing with Section 11435.05) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of, or Section 68566 of, the Government Code. The fee to be paid by the employer shall be in accordance with the fee schedule adopted by the administrative director and shall include any other deposition-related events as permitted by the administrative director.

(Amended by Stats. 2012, Ch. 363, Sec. 82. Effective January 1, 2013.)






CHAPTER 6. Findings and Awards

5800

All awards of the appeals board either for the payment of compensation or for the payment of death benefits, shall carry interest at the same rate as judgments in civil actions on all due and unpaid payments from the date of the making and filing of said award. Such interest shall run from the date of making and filing of an award, as to amounts which by the terms of the award are payable forthwith. As to amounts which under the terms of the award subsequently become due in installments or otherwise, such interest shall run from the date when each such amount becomes due and payable.

(Amended by Stats. 1965, Ch. 1513.)



5800.5

The 30-day period specified in Section 5313, shall run from the date of the submission of the application for decision and the provisions requiring the decision within such 30-day period shall be deemed mandatory and not merely directive.

(Amended by Stats. 1953, Ch. 1256.)



5801

The appeals board in its award may fix and determine the total amount of compensation to be paid and specify the manner of payment, or may fix and determine the weekly disability payment to be made and order payment thereof during the continuance of disability.

In the event the injured employee or the dependent of a deceased employee prevails in any petition by the employer for a writ of review from an award of the appeals board and the reviewing court finds that there is no reasonable basis for the petition, it shall remand the cause to the appeals board for the purpose of making a supplemental award awarding to the injured employee or his attorney, or the dependent of a deceased employee or his attorney a reasonable attorney s fee for services rendered in connection with the petition for writ of review. Any such fee shall be in addition to the amount of compensation otherwise recoverable and shall be paid as part of the award by the party liable to pay such award.

(Amended by Stats. 1965, Ch. 1513.)



5802

If, in any proceeding under this division, it is proved that an injury has been suffered for which the employer would be liable to pay compensation if disability had resulted therefrom, but it is not proved that any disability has resulted, the appeals board may, instead of dismissing the application, award a nominal disability indemnity, if it appears that disability is likely to result at a future time.

(Amended by Stats. 1965, Ch. 1513.)



5803

The appeals board has continuing jurisdiction over all its orders, decisions, and awards made and entered under the provisions of this division, and the decisions and orders of the rehabilitation unit established under Section 139.5. At any time, upon notice and after an opportunity to be heard is given to the parties in interest, the appeals board may rescind, alter, or amend any order, decision, or award, good cause appearing therefor.

This power includes the right to review, grant or regrant, diminish, increase, or terminate, within the limits prescribed by this division, any compensation awarded, upon the grounds that the disability of the person in whose favor the award was made has either recurred, increased, diminished, or terminated.

(Amended by Stats. 1982, Ch. 922, Sec. 16.)



5803.5

Any conviction pursuant to Section 1871.4 of the Insurance Code that materially affects the basis of any order, decision, or award of the appeals board shall be sufficient grounds for a reconsideration of that order, decision, or award.

(Added by Stats. 1991, Ch. 116, Sec. 33.)



5804

No award of compensation shall be rescinded, altered, or amended after five years from the date of the injury except upon a petition by a party in interest filed within such five years and any counterpetition seeking other relief filed by the adverse party within 30 days of the original petition raising issues in addition to those raised by such original petition. Provided, however, that after an award has been made finding that there was employment and the time to petition for a rehearing or reconsideration or review has expired or such petition if made has been determined, the appeals board upon a petition to reopen shall not have the power to find that there was no employment.

(Amended by Stats. 1965, Ch. 1513.)



5805

Any order, decision, or award rescinding, altering or amending a prior order, decision, or award shall have the effect herein provided for original orders, decisions, and awards.

(Enacted by Stats. 1937, Ch. 90.)



5806

Any party affected thereby may file a certified copy of the findings and order, decision, or award of the appeals board with the clerk of the superior court of any county. Judgment shall be entered immediately by the clerk in conformity therewith. The words any party affected thereby include the Uninsured Employers Fund. In any case in which the findings and order, decision, or award of the appeals board is against an employer that has failed to secure the payment of compensation, the State of California on behalf of the Uninsured Employers Fund shall be entitled to have judgment entered not only against the employer, but also against any person found to be parents or substantial shareholders under Section 3717.

(Amended by Stats. 1992, Ch. 1226, Sec. 4. Effective January 1, 1993.)



5807

The certified copy of the findings and order, decision, or award of the appeals board and a copy of the judgment constitute the judgment-roll. The pleadings, all orders of the appeals board, its original findings and order, decision, or award, and all other papers and documents filed in the cause shall remain on file in the office of the appeals board.

(Amended by Stats. 1965, Ch. 1513.)



5808

The appeals board or a member thereof may stay the execution of any judgment entered upon an order, decision, or award of the appeals board, upon good cause appearing therefor and may impose the terms and conditions of the stay of execution. A certified copy of such order shall be filed with the clerk entering judgment. Where it is desirable to stay the enforcement of an order, decision, or award and a certified copy thereof and of the findings has not been issued, the appeals board or a member thereof may order the certified copy to be withheld with the same force and under the same conditions as it might issue a stay of execution if the certified copy had been issued and judgment entered thereon.

(Amended by Stats. 1965, Ch. 1513.)



5809

When a judgment is satisfied in fact, otherwise than upon an execution, the appeals board may, upon motion of either party or of its own motion, order the entry of satisfaction of the judgment. The clerk shall enter satisfaction of judgment only upon the filing of a certified copy of such order.

(Amended by Stats. 1965, Ch. 1513.)



5810

The orders, findings, decisions, or awards of the appeals board made and entered under this division may be reviewed by the courts specified in Sections 5950 to 5956 within the time and in the manner therein specified and not otherwise.

(Amended by Stats. 1965, Ch. 1513.)



5811

(a) No fees shall be charged by the clerk of any court for the performance of any official service required by this division, except for the docketing of awards as judgments and for certified copies of transcripts thereof. In all proceedings under this division before the appeals board, costs as between the parties may be allowed by the appeals board.

(b) (1) It shall be the responsibility of any party producing a witness requiring an interpreter to arrange for the presence of a qualified interpreter.

(2) A qualified interpreter is a language interpreter who is certified, or deemed certified, pursuant to Article 8 (commencing with Section 11435.05) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of, or Section 68566 of, the Government Code. The duty of an interpreter is to accurately and impartially translate oral communications and transliterate written materials, and not to act as an agent or advocate. An interpreter shall not disclose to any person who is not an immediate participant in the communications the content of the conversations or documents that the interpreter has interpreted or transliterated unless the disclosure is compelled by court order. An attempt by any party or attorney to obtain disclosure is a bad faith tactic that is subject to Section 5813.

Interpreter fees that are reasonably, actually, and necessarily incurred shall be paid by the employer under this section, provided they are in accordance with the fee schedule adopted by the administrative director.

A qualified interpreter may render services during the following:

(A) A deposition.

(B) An appeals board hearing.

(C) A medical treatment appointment or medical-legal examination.

(D) During those settings which the administrative director determines are reasonably necessary to ascertain the validity or extent of injury to an employee who does not proficiently speak or understand the English language.

(Amended by Stats. 2012, Ch. 363, Sec. 83. Effective January 1, 2013.)



5813

(a) The workers compensation referee or appeals board may order a party, the party s attorney, or both, to pay any reasonable expenses, including attorney s fees and costs, incurred by another party as a result of bad-faith actions or tactics that are frivolous or solely intended to cause unnecessary delay. In addition, a workers compensation referee or the appeals board, in its sole discretion, may order additional sanctions not to exceed two thousand five hundred dollars ($2,500) to be transmitted to the General Fund.

(b) The determination of sanctions shall be made after written application by the party seeking sanctions or upon the appeal board s own motion.

(c) This section shall apply to all applications for adjudication that are filed on or after January 1, 1994.

(Amended by Stats. 1993, Ch. 1242, Sec. 41. Effective January 1, 1994.)



5814

(a) When payment of compensation has been unreasonably delayed or refused, either prior to or subsequent to the issuance of an award, the amount of the payment unreasonably delayed or refused shall be increased up to 25 percent or up to ten thousand dollars ($10,000), whichever is less. In any proceeding under this section, the appeals board shall use its discretion to accomplish a fair balance and substantial justice between the parties.

(b) If a potential violation of this section is discovered by the employer prior to an employee claiming a penalty under this section, the employer, within 90 days of the date of the discovery, may pay a self-imposed penalty in the amount of 10 percent of the amount of the payment unreasonably delayed or refused, along with the amount of the payment delayed or refused. This self-imposed penalty shall be in lieu of the penalty in subdivision (a).

(c) Upon the approval of a compromise and release, findings and awards, or stipulations and orders by the appeals board, it shall be conclusively presumed that any accrued claims for penalty have been resolved, regardless of whether a petition for penalty has been filed, unless the claim for penalty is expressly excluded by the terms of the order or award. Upon the submission of any issue for determination at a regular trial hearing, it shall be conclusively presumed that any accrued claim for penalty in connection with the benefit at issue has been resolved, regardless of whether a petition for penalty has been filed, unless the issue of penalty is also submitted or is expressly excluded in the statement of issues being submitted.

(d) The payment of any increased award pursuant to subdivision (a) shall be reduced by any amount paid under subdivision (d) of Section 4650 on the same unreasonably delayed or refused benefit payment.

(e) No unreasonable delay in the provision of medical treatment shall be found when the treatment has been authorized by the employer in a timely manner and the only dispute concerns payment of a billing submitted by a physician or medical provider as provided in Section 4603.2.

(f) Nothing in this section shall be construed to create a civil cause of action.

(g) Notwithstanding any other provision of law, no action may be brought to recover penalties that may be awarded under this section more than two years from the date the payment of compensation was due.

(h) This section shall apply to all injuries, without regard to whether the injury occurs before, on, or after the operative date of this section.

(i) This section shall become operative on June 1, 2004.

(Repealed (in Sec. 42) and added by Stats. 2004, Ch. 34, Sec. 43. Effective April 19, 2004. Section operative June 1, 2004, by its own provisions.)



5814.1

When the payment of compensation has been unreasonably delayed or refused prior to the issuance of an award, and the director has provided discretionary compensation pursuant to Section 4903.3, the appeals board shall award to the director a penalty to be paid by the employer in the amount of 10 percent of the compensation so provided by the director, such penalty to be in addition to the penalty imposed by Section 5814. The question of delay and the reasonableness of the cause therefor shall be determined by the appeals board in accordance with the facts.

(Added by Stats. 1981, Ch. 894, Sec. 10.)



5814.5

When the payment of compensation has been unreasonably delayed or refused subsequent to the issuance of an award by an employer that has secured the payment of compensation pursuant to Section 3700, the appeals board shall, in addition to increasing the order, decision, or award pursuant to Section 5814, award reasonable attorneys fees incurred in enforcing the payment of compensation awarded.

(Amended by Stats. 2002, Ch. 6, Sec. 82. Effective January 1, 2003.)



5814.6

(a) Any employer or insurer that knowingly violates Section 5814 with a frequency that indicates a general business practice is liable for administrative penalties of not to exceed four hundred thousand dollars ($400,000). Penalty payments shall be imposed by the administrative director and deposited into the Return-to-Work Fund established pursuant to Section 139.48.

(b) The administrative director may impose a penalty under either this section or subdivision (e) of Section 129.5.

(c) This section shall become operative on June 1, 2004.

(Added by Stats. 2004, Ch. 34, Sec. 44. Effective April 19, 2004. Section operative June 1, 2004, by its own provisions.)



5815

Every order, decision or award, other than an order merely appointing a trustee or guardian, shall contain a determination of all issues presented for determination by the appeals board prior thereto and not theretofore determined. Any issue not so determined will be deemed decided adversely as to the party in whose interest such issue was raised.

(Amended by Stats. 1965, Ch. 1513.)



5816

A determination of facts by the appeals board under this chapter has no collateral estoppel effect on a subsequent criminal prosecution and does not preclude litigation of those same facts in the criminal proceeding.

(Added by Stats. 1995, Ch. 158, Sec. 3. Effective January 1, 1996.)






CHAPTER 7. Reconsideration and Judicial Review

ARTICLE 1. Reconsideration

5900

(a) Any person aggrieved directly or indirectly by any final order, decision, or award made and filed by the appeals board or a workers compensation judge under any provision contained in this division, may petition the appeals board for reconsideration in respect to any matters determined or covered by the final order, decision, or award, and specified in the petition for reconsideration. The petition shall be made only within the time and in the manner specified in this chapter.

(b) At any time within 60 days after the filing of an order, decision, or award made by a workers compensation judge and the accompanying report, the appeals board may, on its own motion, grant reconsideration.

(Amended by Stats. 1985, Ch. 326, Sec. 27.)



5901

No cause of action arising out of any final order, decision or award made and filed by the appeals board or a workers compensation judge shall accrue in any court to any person until and unless the appeals board on its own motion sets aside the final order, decision, or award and removes the proceeding to itself or if the person files a petition for reconsideration, and the reconsideration is granted or denied. Nothing herein contained shall prevent the enforcement of any final order, decision, or award, in the manner provided in this division.

(Amended by Stats. 1985, Ch. 326, Sec. 28.)



5902

The petition for reconsideration shall set forth specifically and in full detail the grounds upon which the petitioner considers the final order, decision or award made and filed by the appeals board or a workers compensation judge to be unjust or unlawful, and every issue to be considered by the appeals board. The petition shall be verified upon oath in the manner required for verified pleadings in courts of record and shall contain a general statement of any evidence or other matters upon which the applicant relies in support thereof.

(Amended by Stats. 1985, Ch. 326, Sec. 29.)



5903

At any time within 20 days after the service of any final order, decision, or award made and filed by the appeals board or a workers compensation judge granting or denying compensation, or arising out of or incidental thereto, any person aggrieved thereby may petition for reconsideration upon one or more of the following grounds and no other:

(a) That by the order, decision, or award made and filed by the appeals board or the workers compensation judge, the appeals board acted without or in excess of its powers.

(b) That the order, decision, or award was procured by fraud.

(c) That the evidence does not justify the findings of fact.

(d) That the petitioner has discovered new evidence material to him or her, which he or she could not, with reasonable diligence, have discovered and produced at the hearing.

(e) That the findings of fact do not support the order, decision, or award.

Nothing contained in this section shall limit the grant of continuing jurisdiction contained in Sections 5803 to 5805, inclusive.

(Amended by Stats. 1985, Ch. 326, Sec. 30.)



5904

The petitioner for reconsideration shall be deemed to have finally waived all objections, irregularities, and illegalities concerning the matter upon which the reconsideration is sought other than those set forth in the petition for reconsideration.

(Amended by Stats. 1951, Ch. 778.)



5905

A copy of the petition for reconsideration shall be served forthwith upon all adverse parties by the person petitioning for reconsideration. Any adverse party may file an answer thereto within 10 days thereafter. Such answer shall likewise be verified. The appeals board may require the petition for reconsideration to be served on other persons designated by it.

(Amended by Stats. 1965, Ch. 1513.)



5906

Upon the filing of a petition for reconsideration, or having granted reconsideration upon its own motion, the appeals board may, with or without further proceedings and with or without notice affirm, rescind, alter, or amend the order, decision, or award made and filed by the appeals board or the workers compensation judge on the basis of the evidence previously submitted in the case, or may grant reconsideration and direct the taking of additional evidence. Notice of the time and place of any hearing on reconsideration shall be given to the petitioner and adverse parties and to other persons as the appeals board orders.

(Amended by Stats. 1985, Ch. 326, Sec. 31.)



5907

If, at the time of granting reconsideration, it appears to the satisfaction of the appeals board that no sufficient reason exists for taking further testimony, the appeals board may affirm, rescind, alter, or amend the order, decision, or award made and filed by the appeals board or the workers compensation judge and may, without further proceedings, without notice, and without setting a time and place for further hearing, enter its findings, order, decision, or award based upon the record in the case.

(Amended by Stats. 2006, Ch. 538, Sec. 492. Effective January 1, 2007.)



5908

(a) After the taking of additional evidence and a consideration of all of the facts the appeals board may affirm, rescind, alter, or amend the original order, decision, or award. An order, decision, or award made following reconsideration which affirms, rescinds, alters, or amends the original order, decision, or award shall be made by the appeals board but shall not affect any right or the enforcement of any right arising from or by virtue of the original order, decision, or award, unless so ordered by the appeals board.

(b) In any case where the appeals board rescinds or reduces an order, decision, or award on the grounds specified in paragraph (b) of Section 5903, the appeals board shall refer the case to the Bureau of Fraudulent Claims pursuant to Article 4 (commencing with Section 12990) of Chapter 2 of Division 3 of the Insurance Code, if the employer is insured, or to the district attorney of the county in which the fraud occurred if the employer is self-insured.

(Amended by Stats. 1989, Ch. 892, Sec. 54.)



5908.5

Any decision of the appeals board granting or denying a petition for reconsideration or affirming, rescinding, altering, or amending the original findings, order, decision, or award following reconsideration shall be made by the appeals board and not by a workers compensation judge and shall be in writing, signed by a majority of the appeals board members assigned thereto, and shall state the evidence relied upon and specify in detail the reasons for the decision.

The requirements of this section shall in no way be construed so as to broaden the scope of judicial review as provided for in Article 2 (commencing with Section 5950) of this chapter.

(Amended by Stats. 1985, Ch. 326, Sec. 33.)



5909

A petition for reconsideration is deemed to have been denied by the appeals board unless it is acted upon within 60 days from the date of filing.

(Amended by Stats. 1992, Ch. 1226, Sec. 5. Effective January 1, 1993.)



5910

The filing of a petition for reconsideration shall suspend for a period of 10 days the order, decision, or award affected, insofar as it applies to the parties to the petition, unless otherwise ordered by the appeals board. The appeals board upon the terms and conditions which it by order directs, may stay, suspend, or postpone the order, decision, or award during the pendency of the reconsideration.

(Amended by Stats. 1965, Ch. 1513.)



5911

Nothing contained in this article shall be construed to prevent the appeals board, on petition of an aggrieved party or on its own motion, from granting reconsideration of an original order, decision, or award made and filed by the appeals board within the same time specified for reconsideration of an original order, decision, or award.

(Amended by Stats. 1965, Ch. 1513.)






ARTICLE 2. Judicial Review

5950

Any person affected by an order, decision, or award of the appeals board may, within the time limit specified in this section, apply to the Supreme Court or to the court of appeal for the appellate district in which he resides, for a writ of review, for the purpose of inquiring into and determining the lawfulness of the original order, decision, or award or of the order, decision, or award following reconsideration. The application for writ of review must be made within 45 days after a petition for reconsideration is denied, or, if a petition is granted or reconsideration is had on the appeal board s own motion, within 45 days after the filing of the order, decision, or award following reconsideration.

(Amended by Stats. 1978, Ch. 661.)



5951

The writ of review shall be made returnable at a time and place then or thereafter specified by court order and shall direct the appeals board to certify its record in the case to the court within the time therein specified. No new or additional evidence shall be introduced in such court, but the cause shall be heard on the record of the appeals board, as certified to by it.

(Amended by Stats. 1965, Ch. 1513.)



5952

The review by the court shall not be extended further than to determine, based upon the entire record which shall be certified by the appeals board, whether:

(a) The appeals board acted without or in excess of its powers.

(b) The order, decision, or award was procured by fraud.

(c) The order, decision, or award was unreasonable.

(d) The order, decision, or award was not supported by substantial evidence.

(e) If findings of fact are made, such findings of fact support the order, decision, or award under review.

Nothing in this section shall permit the court to hold a trial de novo, to take evidence, or to exercise its independent judgment on the evidence.

(Amended by Stats. 1965, Ch. 1513.)



5953

The findings and conclusions of the appeals board on questions of fact are conclusive and final and are not subject to review. Such questions of fact shall include ultimate facts and the findings and conclusions of the appeals board. The appeals board and each party to the action or proceeding before the appeals board shall have the right to appear in the review proceeding. Upon the hearing, the court shall enter judgment either affirming or annulling the order, decision, or award, or the court may remand the case for further proceedings before the appeals board.

(Amended by Stats. 1965, Ch. 1513.)



5954

The provisions of the Code of Civil Procedure relating to writs of review shall, so far as applicable, apply to proceedings in the courts under the provisions of this article. A copy of every pleading filed pursuant to the terms of this article shall be served on the appeals board and upon every party who entered an appearance in the action before the appeals board and whose interest therein is adverse to the party filing such pleading.

(Amended by Stats. 1965, Ch. 1513.)



5955

No court of this state, except the Supreme Court and the courts of appeal to the extent herein specified, has jurisdiction to review, reverse, correct, or annul any order, rule, decision, or award of the appeals board, or to suspend or delay the operation or execution thereof, or to restrain, enjoin, or interfere with the appeals board in the performance of its duties but a writ of mandate shall lie from the Supreme Court or a court of appeal in all proper cases.

(Amended by Stats. 1967, Ch. 17.)



5956

The filing of a petition for, or the pendency of, a writ of review shall not of itself stay or suspend the operation of any order, rule, decision, or award of the appeals board, but the court before which the petition is filed may stay or suspend, in whole or in part, the operation of the order, decision, or award of the appeals board subject to review, upon the terms and conditions which it by order directs, except as provided in Article 3 of this chapter.

(Amended by Stats. 1965, Ch. 1513.)






ARTICLE 3. Undertaking on Stay Order

6000

The operation of any order, decision, or award of the appeals board under the provisions of this division or any judgment entered thereon, shall not at any time be stayed by the court to which petition is made for a writ of review, unless an undertaking is executed on the part of the petitioner.

(Amended by Stats. 1982, Ch. 517, Sec. 310.)



6001

The undertaking shall provide that:

(a) The petitioner and sureties are bound in double the amount named in such order, decision, or award.

(b) If the order, decision, or award appealed from, or any part thereof, is affirmed, or the proceeding upon review is dismissed, the petitioner will pay the amount directed to be paid by the order, decision, or award or the part of such amount as to which the order, decision, or award is affirmed, and all damages and costs which are awarded against the petitioner.

(c) If the petitioner does not make such payment within 30 days after the filing with the appeals board of the remittitur from the reviewing court, judgment in favor of the adverse party may be entered on motion of the adverse party, and the undertaking shall apply to any judgment entered thereon. Such judgment may be entered in any superior court in which a certified copy of the order, decision, or award is filed, against the sureties for such amount, together with interest that is due thereon, and the damages and costs which are awarded against the petitioner. The provisions of the Code of Civil Procedure, except insofar as they are inconsistent with this division, are applicable to the undertaking.

(Amended by Stats. 1965, Ch. 1513.)



6002

The undertaking shall be filed with the appeals board. The certificate of the appeals board, or any proper officer thereof, of the filing and approval of such undertaking, is sufficient evidence of the compliance of the petitioner with the provisions of this article.

(Amended by Stats. 1965, Ch. 1513.)















DIVISION 4.5. WORKERS' COMPENSATION AND INSURANCE: STATE EMPLOYEES NOT OTHERWISE COVERED

CHAPTER 1. General Provisions

6100

The purpose of this division is to effect economy, efficiency, and continuity in the public service by providing means for increasing the willingness of competent persons to assume the risk of injuries or death in State employment and for restoring experienced employees to productive work at the earliest possible moment following injury in the course of and arising out of State employment, irrespective of fault, in circumstances which make the injury or resulting death noncompensable under the provisions of Division 4 of this code.

(Added by Stats. 1943, Ch. 45.)



6101

Unless the context otherwise requires, as used in this division:

(a) State agency means any agency, department, division, commission, board, bureau, officer, or other authority of the State of California.

(b) Fund means State Compensation Insurance Fund.

(c) Appeals board means the Workers Compensation Appeals Board.

(Amended by Stats. 1981, Ch. 21, Sec. 11. Effective April 18, 1981.)






CHAPTER 2. Direct Payments

6110

Any State agency may, by appropriate action, undertake to provide hospitalization, medical treatment and indemnity, including death benefits, to its employees and to their dependents for injury or death suffered from accident, irrespective of fault, occurring in the course of and arising out of the employment with such State agency, where the injury or death is not compensable under the provisions of Division 4 of this code.

(Added by Stats. 1943, Ch. 45.)



6111

The State Compensation Insurance Fund may enter into a master agreement with the State Department of Finance to render services in accordance with the agreement in the adjustment and disposition of claims against any State agency arising under this chapter.

(Added by Stats. 1943, Ch. 45.)



6112

The master agreement shall provide for the rendition of services at a uniform rate to all State agencies.

(Added by Stats. 1943, Ch. 45.)



6113

The fund may make all expenditures, including payments to claimants for medical care or for adjustment or settlement of claims.

(Added by Stats. 1943, Ch. 45.)



6114

The agreement shall provide that the State agency whose officer or employee is a claimant shall reimburse the fund for the expenditures and for the actual cost of services rendered.

(Added by Stats. 1943, Ch. 45.)



6115

The fund may in its own name, or in the name of the State agency for which services are performed, do any and all things necessary to recover on behalf of the State agency any and all amounts which an employer might recover from third persons under Chapter 5 of Part 1 of Division 4 of this code, or which an insurer might recover pursuant to Section 11662 of the Insurance Code, including the rights to commence and prosecute actions or to intervene in other court proceedings, or to compromise claims before or after commencement of suit.

(Added by Stats. 1943, Ch. 45.)






CHAPTER 3. Insurance

6130

In lieu of direct payments pursuant to Chapter 2 of this division, any State agency may obtain by insurance from the State Compensation Insurance Fund, if the fund accepts the risk when the application for insurance is made, otherwise from any other insurer, hospitalization, medical treatment, and indemnity, including death benefits, on behalf of its employees and of their dependents for injury or death suffered from accident, irrespective of fault, occurring in the course of and arising out of the employment with such State agency, where the injury or death is not compensable under the provisions of Division 4 of this code.

(Added by Stats. 1943, Ch. 45.)



6131

The premium for such insurance shall be a proper charge against any moneys appropriated for the support of or expenditure by such State agency. In case such State agency is supported by or authorized to expend moneys appropriated out of more than one fund, it may, with the approval of the Director of Finance, determine the proportion of such premium to be paid out of each such fund.

(Added by Stats. 1943, Ch. 45.)






CHAPTER 4. Benefits and Procedure

6140

The hospitalization, medical treatment, and indemnity, including death benefits, provided pursuant to this division shall be the same as provided by Division 4 of this code for employees entitled to the benefits of that division.

(Added by Stats. 1943, Ch. 45.)



6141

Except as otherwise provided in this chapter, the provisions of Division 4 of this code, relating to benefits, procedure, and limitations, and all other provisions of that division, so far as they are consistent with the intent and purpose of this division, are made a part hereof the same as if set forth herein verbatim.

(Added by Stats. 1943, Ch. 45.)



6142

The provisions of Sections 3212, 3212.5, 3361, 4458, and 4800 to 4855, inclusive, of this code, as well as of other sections of Division 4 of this code, which are restrictive to particular persons or occupations, are excepted from this division and its operation.

(Added by Stats. 1943, Ch. 45.)



6143

The appeals board is vested with all power not inconsistent with Article VI of the Constitution of the State of California to hear and determine any dispute or matter arising out of an obligation under this division to provide directly, or through the medium of insurance, benefits identical with those prescribed by Division 4 of this code, with such limitations as are authorized, in the case of insurance, by Section 11657 of the Insurance Code.

(Amended by Stats. 1965, Ch. 1513.)



6144

The appeals board may try and determine controversies under this division referred to it by the parties under the provisions of Title 9 (commencing with Section 1280) of Part 3 of the Code of Civil Procedure, when such controversies are submitted to it by the signed agreement of the parties, or by the application of one party and the submission of the other to its jurisdiction, with or without an express request for arbitration.

(Amended by Stats. 1977, Ch. 579.)



6145

The state, acting by or through any state agency, or when the consent of the opposing party is obtained, shall submit to the appeals board all controversies under this division susceptible of being arbitrated.

(Amended by Stats. 1965, Ch. 1513.)



6146

In acting as arbitrator, the appeals board has all the powers which it has in compensation cases, and its findings and award upon an arbitration have the same conclusiveness and are subject to the same mode of reopening, review, and enforcement as in compensation cases.

No fee or cost shall be charged by the appeals board for acting as arbitrator.

(Amended by Stats. 1965, Ch. 1513.)



6147

No state agency, either directly or through its adjusting agency, the State Compensation Insurance Fund, shall pay or provide any benefit authorized by this division unless and until the claimant makes and delivers to such state agency or to the fund an agreement in writing that if he, or his dependents in the event of his death, elects or elect to bring suit against the state with respect to the injury or death, except an action before the appeals board pursuant to the provisions of this division, or an action against the state for damages resulting from the negligence of an employee of another state agency, he or they will allow, and take all proper measures to effect, a credit to the reasonable value of all benefits which he or they have received under the provisions of this division, deductible from any verdict or judgment obtained in such suit, and from the date of commencement of suit will forego further benefits under this division.

(Amended by Stats. 1965, Ch. 1513.)



6148

The insurer, when insurance exists, shall not pay or provide any benefit authorized by this division unless and until the claimant makes and delivers to the insurer an agreement in writing that if he, or his dependents in the event of his death, elects or elect to bring suit against the state or the insurer with respect to the injury or death, except an action before the appeals board pursuant to the provisions of this division, or an action against the state for damages resulting from the negligence of an employee of another state agency, he or they will allow, and take all proper measures to effect, a credit to the reasonable value of all benefits which he or they have received under the provisions of this division, deductible from any verdict or judgment obtained in such suit, and from the date of commencement of suit will forego further benefits under such insurance.

(Amended by Stats. 1965, Ch. 1513.)



6149

Nothing shall preclude an employee from negotiating the agreement mentioned in Sections 6147 and 6148 prior to the occurrence of injury.

(Added by Stats. 1943, Ch. 45.)









DIVISION 4.7. RETRAINING AND REHABILITATION

6200

Every public agency, its insurance carrier, and the State Department of Rehabilitation shall jointly formulate procedures for the selection and orderly referral of injured full-time public employees who may be benefited by rehabilitation services and retrained for other positions in public service. The State Department of Rehabilitation shall cooperate in both designing and monitoring results of rehabilitation programs for the disabled employees. The primary purpose of this division is to encourage public agencies to reemploy their injured employees in suitable and gainful employment.

(Added by Stats. 1971, Ch. 1506.)



6201

The employer or insurance carrier shall notify the injured employee of the availability of rehabilitation services in those cases where there is continuing disability of 28 days and beyond. Notification shall be made at the time the employee is paid retroactively for the first day of disability (in cases of 28 days of continuing disability or hospitalization) which has previously been uncompensated. A copy of said notification shall be forwarded to the State Department of Rehabilitation.

(Added by Stats. 1971, Ch. 1506.)



6202

The initiation of a rehabilitation plan shall be the joint responsibility of the injured employee, and the employer or the insurance carrier.

(Added by Stats. 1971, Ch. 1506.)



6203

If a rehabilitation plan requires an injured employee to attend an educational or medical facility away from his home, the injured employee shall be paid a reasonable and necessary subsistence allowance in addition to temporary disability indemnity. The subsistence allowance shall be regarded neither as indemnity nor as replacement for lost earnings, but rather as an amount reasonable and necessary to sustain the employee. The determination of need in a particular case shall be established as part of the rehabilitation plan.

(Amended by Stats. 1972, Ch. 715.)



6204

An injured employee agreeing to a rehabilitation plan shall cooperate in carrying it out. On his unreasonable refusal to comply with the provisions of the rehabilitation plan, the injured employee s rights to further subsistence shall be suspended until compliance is obtained, except that the payment of temporary or permanent disability indemnity, which would be payable regardless of the rehabilitation plan, shall not be suspended.

(Amended by Stats. 1972, Ch. 715.)



6205

The injured employee may agree with his employer or insurance carrier upon a rehabilitation plan without submission of such plan for approval to the State Department of Rehabilitation. Provision of service under such plans shall be at no cost to the State General Fund.

(Added by Stats. 1971, Ch. 1506.)



6206

The injured employee shall receive such medical and vocational rehabilitative services as may be reasonably necessary to restore him to suitable employment.

(Added by Stats. 1971, Ch. 1506.)



6207

The injured employee s rehabilitation benefit is an additional benefit and shall not be converted to or replace any workmen s compensation benefit available to him.

(Added by Stats. 1971, Ch. 1506.)



6208

The initiation and acceptance of a rehabilitation program shall be voluntary and not compulsory upon the employer, the insurance carrier, or the injured employee.

(Added by Stats. 1972, Ch. 715.)






DIVISION 5. SAFETY IN EMPLOYMENT

PART 1. OCCUPATIONAL SAFETY AND HEALTH

CHAPTER 1. Jurisdiction and Duties

6300

The California Occupational Safety and Health Act of 1973 is hereby enacted for the purpose of assuring safe and healthful working conditions for all California working men and women by authorizing the enforcement of effective standards, assisting and encouraging employers to maintain safe and healthful working conditions, and by providing for research, information, education, training, and enforcement in the field of occupational safety and health.

(Repealed and added by Stats. 1973, Ch. 993.)



6301

The definitions set forth in this chapter shall govern the construction and interpretation of this part.

(Repealed and added by Stats. 1973, Ch. 993.)



6302

As used in this division:

(a) Director means the Director of Industrial Relations.

(b) Department means the Department of Industrial Relations.

(c) Insurer includes the State Compensation Insurance Fund and any private company, corporation, mutual association, and reciprocal or interinsurance exchange, authorized under the laws of this state to insure employers against liability for compensation under this part and under Division 4 (commencing with Section 3201), and any employer to whom a certificate of consent to self-insure has been issued.

(d) Division means the Division of Occupational Safety and Health.

(e) Standards board means the Occupational Safety and Health Standards Board, within the department.

(f) Appeals board means the Occupational Safety and Health Appeals Board, within the department.

(g) Aquaculture means a form of agriculture as defined in Section 17 of the Fish and Game Code.

(h) Serious injury or illness means any injury or illness occurring in a place of employment or in connection with any employment which requires inpatient hospitalization for a period in excess of 24 hours for other than medical observation or in which an employee suffers a loss of any member of the body or suffers any serious degree of permanent disfigurement, but does not include any injury or illness or death caused by the commission of a Penal Code violation, except the violation of Section 385 of the Penal Code, or an accident on a public street or highway.

(i) Serious exposure means any exposure of an employee to a hazardous substance when the exposure occurs as a result of an incident, accident, emergency, or exposure over time and is in a degree or amount sufficient to create a substantial probability that death or serious physical harm in the future could result from the exposure.

(Amended by Stats. 1984, Ch. 1317, Sec. 1.)



6303

(a) Place of employment means any place, and the premises appurtenant thereto, where employment is carried on, except a place where the health and safety jurisdiction is vested by law in, and actively exercised by, any state or federal agency other than the division.

(b) Employment includes the carrying on of any trade, enterprise, project, industry, business, occupation, or work, including all excavation, demolition, and construction work, or any process or operation in any way related thereto, in which any person is engaged or permitted to work for hire, except household domestic service.

(c) Employment, for purposes of this division only, also includes volunteer firefighting when covered by Division 4 (commencing with Section 3200) pursuant to Section 3361.

(d) Subdivision (c) shall become operative on January 1, 2004.

(Amended by Stats. 2002, Ch. 368, Sec. 1. Effective September 5, 2002.)



6303.5

Nothing in this division shall be construed to limit the jurisdiction of the state over any employmment or place of employment by reason of the exercise of occupational safety and health jurisdiction by any federal agency if federal jurisdiction is being exercised under a federal law which expressly authorizes concurrent state jurisdiction over occupational safety or health issues.

(Added November 8, 1988, by initiative Proposition 97. Note: Prop. 97 is titled the California Occupational Safety and Health Restoration Act.)



6304

Employer shall have the same meaning as in Section 3300.

(Amended by Stats. 1971, Ch. 1751.)



6304.1

(a) Employee means every person who is required or directed by any employer to engage in any employment or to go to work or be at any time in any place of employment.

(b) Employee also includes volunteer firefighters covered by Division 4 (commencing with Section 3200) pursuant to Section 3361.

(c) Subdivision (b) shall become operative on January 1, 2004.

(d) This act does not affect claims that arose pursuant to Division 5 of this code between January 1, 2002, and the effective date of this act.

(Amended by Stats. 2002, Ch. 368, Sec. 2. Effective September 5, 2002.)



6304.2

Notwithstanding Section 6413, and except as provided in Sections 6304. 3 and 6304.4, any state prisoner engaged in correctional industry, as defined by the Department of Corrections, shall be deemed to be an employee, and the Department of Corrections shall be deemed to be an employer, with regard to such prisoners for the purposes of this part.

(Added by Stats. 1977, Ch. 1215.)



6304.3

(a) A Correctional Industry Safety Committee shall be established in accordance with Department of Corrections administrative procedures at each facility maintaining a correctional industry, as defined by the Department of Corrections. The Division of Occupational Safety and Health shall promulgate, and the Department of Corrections shall implement, regulations concerning the duties and functions which shall govern the operation of each such committee.

(b) All complaints alleging unsafe or unhealthy working conditions in a correctional industry shall initially be directed to the Correctional Industry Safety Committee of the facility prison. The committee shall attempt to resolve all complaints.

If a complaint is not resolved by the committee within 15 calendar days, the complaint shall be referred by the committee to the division where it shall be reviewed. When the division receives a complaint which, in its determination, constitutes a bona fide allegation of a safety or health violation, the division shall summarily investigate the same as soon as possible, but not later than three working days after receipt of a complaint charging a serious violation, as defined in Section 6309, and not later than 14 calendar days after receipt of a complaint charging a nonserious violation.

(c) Except as provided in subdivision (b) and in Section 6313, the inspection or investigation of a facility maintaining a correctional industry, as defined by the Department of Corrections, shall be discretionary with the division.

(d) Notwithstanding Section 6321, the division may give advance notice of an inspection or investigation and may postpone the same if such action is necessary for the maintenance of security at the facility where the inspection or investigation is to be held, or for insuring the safety and health of the division s representative who will be conducting such inspection or investigation.

(Amended by Stats. 1980, Ch. 676.)



6304.4

A prisoner engaged in correctional industry, as defined by the Department of Corrections, shall not be considered an employee for purposes of the provisions relating to appeal proceedings set forth in Chapter 7 (commencing with Section 6600).

(Amended by Stats. 1983, Ch. 142, Sec. 111.)



6304.5

It is the intent of the Legislature that the provisions of this division, and the occupational safety and health standards and orders promulgated under this code, are applicable to proceedings against employers for the exclusive purpose of maintaining and enforcing employee safety.

Neither the issuance of, or failure to issue, a citation by the division shall have any application to, nor be considered in, nor be admissible into, evidence in any personal injury or wrongful death action, except as between an employee and his or her own employer. Sections 452 and 669 of the Evidence Code shall apply to this division and to occupational safety and health standards adopted under this division in the same manner as any other statute, ordinance, or regulation. The testimony of employees of the division shall not be admissible as expert opinion or with respect to the application of occupational safety and health standards. It is the intent of the Legislature that the amendments to this section enacted in the 1999 2000 Regular Session shall not abrogate the holding in Brock v. State of California (1978) 8l Cal.App.3d 752.

(Amended by Stats. 1999, Ch. 615, Sec. 2. Effective January 1, 2000.)



6305

(a) Occupational safety and health standards and orders means standards and orders adopted by the standards board pursuant to Chapter 6 (commencing with Section 140) of Division 1 and general orders heretofore adopted by the Industrial Safety Board or the Industrial Accident Commission.

(b) Special order means any order written by the chief or the chief s authorized representative to correct an unsafe condition, device, or place of employment which poses a threat to the health or safety of an employee and which cannot be made safe under existing standards or orders of the standards board. These orders shall have the same effect as any other standard or order of the standards board, but shall apply only to the employment or place of employment described in the written order of the chief s authorized representative.

(Amended by Stats. 1981, Ch. 714, Sec. 319.)



6306

(a) Safe, safety, and health as applied to an employment or a place of employment mean such freedom from danger to the life, safety, or health of employees as the nature of the employment reasonably permits.

(b) Safety device and safeguard shall be given a broad interpretation so as to include any practicable method of mitigating or preventing a specific danger, including the danger of exposure to potentially injurious levels of ionizing radiation or potentially injurious quantities of radioactive materials.

(Repealed and added by Stats. 1973, Ch. 993.)



6307

The division has the power, jurisdiction, and supervision over every employment and place of employment in this state, which is necessary adequately to enforce and administer all laws and lawful standards and orders, or special orders requiring such employment and place of employment to be safe, and requiring the protection of the life, safety, and health of every employee in such employment or place of employment.

(Repealed and added by Stats. 1973, Ch. 993.)



6307.1

The State Department of Health Services shall assist the division in the enforcement of Section 25910 of the Health and Safety Code in the manner prescribed by a written agreement between the State Department of Health Services and the Department of Industrial Relations, pursuant to Section 144.

(Amended by Stats. 1980, Ch. 676.)



6308

The division, in enforcing occupational safety and health standards and orders and special orders may do any of the following:

(a) Declare and prescribe what safety devices, safeguards, or other means or methods of protection are well adapted to render the employees of every employment and place of employment safe as required by law or lawful order.

(b) Enforce Section 25910 of the Health and Safety Code and standards and orders adopted by the standards board pursuant to Chapter 6 (commencing with Section 140) of Division 1 of the Labor Code, for the installation, use, maintenance, and operation of reasonable uniform safety devices, safeguards, and other means or methods of protection, which are necessary to carry out all laws and lawful standards or special orders relative to the protection of the life and safety of employees in employments and places of employment.

(c) Require the performance of any other act which the protection of the life and safety of the employees in employments and places of employment reasonably demands.

An employer may request a hearing on a special order or action ordered pursuant to this section, at which the employer, owner, or any other person may appear. The appeals board shall conduct the hearing at the earliest possible time.

All orders, rules, regulations, findings, and decisions of the division made or entered under this part, except special orders and action orders, may be reviewed by the Supreme Court and the courts of appeal as may be provided by law.

(Amended by Stats. 1984, Ch. 1138, Sec. 1.)



6308.5

Hearings conducted by the division pursuant to this part shall give any affected employer or other affected person the opportunity to submit facts or arguments, but may be conducted informally, either orally or in writing.

(Added by Stats. 1974, Ch. 1284.)



6309

If the division learns or has reason to believe that an employment or place of employment is not safe or is injurious to the welfare of an employee, it may, on its own motion, or upon complaint, summarily investigate the same with or without notice or hearings. However, if the division receives a complaint from an employee, an employee s representative, including, but not limited to, an attorney, health or safety professional, union representative, or government agency representative, or an employer of an employee directly involved in an unsafe place of employment, that his or her employment or place of employment is not safe, it shall, with or without notice or hearing, summarily investigate the complaint as soon as possible, but not later than three working days after receipt of a complaint charging a serious violation, and not later than 14 calendar days after receipt of a complaint charging a nonserious violation. The division shall attempt to determine the period of time in the future that the complainant believes the unsafe condition may continue to exist, and shall allocate inspection resources so as to respond first to those situations in which time is of the essence. For purposes of this section, a complaint is deemed to allege a serious violation if the division determines that the complaint charges that there is a substantial probability that death or serious physical harm could result from a condition which exists, or from one or more practices, means, methods, operations, or processes which have been adopted or are in use in a place of employment. When a complaint charging a serious violation is received from a state or local prosecutor, or a local law enforcement agency, the division shall summarily investigate the employment or place of employment within 24 hours of receipt of the complaint. All other complaints are deemed to allege nonserious violations. The division may enter and serve any necessary order relative thereto. The division is not required to respond to a complaint within this period where, from the facts stated in the complaint, it determines that the complaint is intended to willfully harass an employer or is without any reasonable basis.

The division shall keep complete and accurate records of all complaints, whether verbal or written, and shall inform the complainant, whenever his or her identity is known, of any action taken by the division in regard to the subject matter of the complaint, and the reasons for the action, within 14 calendar days of taking any action. The records of the division shall include the dates on which any action was taken on the complaint, or the reasons for not taking any action on the complaint. The division shall, pursuant to authorized regulations, conduct an informal review of any refusal by a representative of the division to issue a citation with respect to an alleged violation. The division shall furnish the employee or the representative of employees requesting the review a written statement of the reasons for the division s final disposition of the case.

The name of a person who submits to the division a complaint regarding the unsafe condition of an employment or place of employment shall be kept confidential by the division, unless that person requests otherwise.

The division shall annually compile and release on its Web site data pertaining to complaints received and citations issued.

The requirements of this section do not relieve the division of its requirement to inspect and assure that all places of employment are safe and healthful for employees. The division shall maintain the capability to receive and act upon complaints at all times.

(Amended by Stats. 2003, Ch. 884, Sec. 6. Effective January 1, 2004.)



6310

(a) No person shall discharge or in any manner discriminate against any employee because the employee has done any of the following:

(1) Made any oral or written complaint to the division, other governmental agencies having statutory responsibility for or assisting the division with reference to employee safety or health, his or her employer, or his or her representative.

(2) Instituted or caused to be instituted any proceeding under or relating to his or her rights or has testified or is about to testify in the proceeding or because of the exercise by the employee on behalf of himself, herself, or others of any rights afforded him or her.

(3) Participated in an occupational health and safety committee established pursuant to Section 6401.7.

(b) Any employee who is discharged, threatened with discharge, demoted, suspended, or in any other manner discriminated against in the terms and conditions of employment by his or her employer because the employee has made a bona fide oral or written complaint to the division, other governmental agencies having statutory responsibility for or assisting the division with reference to employee safety or health, his or her employer, or his or her representative, of unsafe working conditions, or work practices, in his or her employment or place of employment, or has participated in an employer-employee occupational health and safety committee, shall be entitled to reinstatement and reimbursement for lost wages and work benefits caused by the acts of the employer. Any employer who willfully refuses to rehire, promote, or otherwise restore an employee or former employee who has been determined to be eligible for rehiring or promotion by a grievance procedure, arbitration, or hearing authorized by law, is guilty of a misdemeanor.

(Amended by Stats. 1989, Ch. 1369, Sec. 3. Effective October 2, 1989.)



6311

No employee shall be laid off or discharged for refusing to perform work in the performance of which this code, including Section 6400, any occupational safety or health standard or any safety order of the division or standards board will be violated, where the violation would create a real and apparent hazard to the employee or his or her fellow employees. Any employee who is laid off or discharged in violation of this section or is otherwise not paid because he or she refused to perform work in the performance of which this code, any occupational safety or health standard or any safety order of the division or standards board will be violated and where the violation would create a real and apparent hazard to the employee or his or her fellow employees shall have a right of action for wages for the time the employee is without work as a result of the layoff or discharge.

(Amended by Stats. 1985, Ch. 1479, Sec. 6.)



6312

Any employee who believes that he or she has been discharged or otherwise discriminated against by any person in violation of Section 6310 or 6311 may file a complaint with the Labor Commissioner pursuant to Section 98.7.

(Amended by Stats. 1985, Ch. 1479, Sec. 7.)



6313

(a) The division shall investigate the causes of any employment accident that is fatal to one or more employees or that results in a serious injury or illness, or a serious exposure, unless it determines that an investigation is unnecessary. If the division determines that an investigation of an accident is unnecessary, it shall summarize the facts indicating that the accident need not be investigated and the means by which the facts were determined. The division shall establish guidelines for determining the circumstances under which an investigation of these accidents and exposures is unnecessary.

(b) The division may investigate the causes of any other industrial accident or occupational illness which occurs within the state in any employment or place of employment, or which directly or indirectly arises from or is connected with the maintenance or operation of the employment or place of employment, and shall issue any orders necessary to eliminate the causes and to prevent reoccurrence. The orders may not be admitted as evidence in any action for damages, or any proceeding to recover compensation, based on or arising out of injury or death caused by the accident or illness.

(Amended by Stats. 2002, Ch. 885, Sec. 3. Effective January 1, 2003.)



6313.5

The division shall transmit to the Registrar of Contractors copies of any reports made in any investigation conducted pursuant to subdivision (a) of Section 6313, and may, upon its own motion or at the request of the Registrar of Contractors, transmit copies of any other reports made in any investigation conducted pursuant to subdivision (b) of Section 6313 involving a contractor licensed pursuant to the Contractors License Law (Chapter 9 (commencing with Section 7000) of Divison 3 of the Business and Professions Code).

(Added by Stats. 1973, Ch. 993.)



6314

(a) To make an investigation or inspection, the chief of the division and all qualified divisional inspectors and investigators authorized by him or her shall, upon presenting appropriate credentials to the employer, have free access to any place of employment to investigate and inspect during regular working hours, and at other reasonable times when necessary for the protection of safety and health, and within reasonable limits and in a reasonable manner. The chief or his or her authorized representative may, during the course of any investigation or inspection, obtain any statistics, information, or any physical materials in the possession of the employer that are directly related to the purpose of the investigation or inspection, conduct any tests necessary to the investigation or inspection, and take photographs. Photographs taken by the division during the course of any investigation or inspection shall be considered to be confidential information pursuant to the provisions of Section 6322, and shall not be deemed to be public records for purposes of the California Public Records Act.

(b) If permission to investigate or inspect the place of employment is refused, or the facts or circumstances reasonably justify the failure to seek permission, the chief or his or her authorized representative may obtain an inspection warrant pursuant to the provisions of Title 13 (commencing with Section 1822.50) of the Code of Civil Procedure. Cause for the issuance of a warrant shall be deemed to exist if there has been an industrial accident, injury, or illness reported, if any complaint that violations of occupational safety and health standards exist at the place of employment has been received by the division, or if the place of employment to be inspected has been chosen on the basis of specific neutral criteria contained in a general administrative plan for the enforcement of this division.

(c) The chief and his or her authorized representatives may issue subpoenas to compel the attendance of witnesses and the production of books, papers, records, and physical materials, administer oaths, examine witnesses under oath, take verification or proof of written materials, and take depositions and affidavits for the purpose of carrying out the duties of the division.

(d) In the course of any investigation or inspection of an employer or place of employment by an authorized representative of the division, a representative of the employer and a representative authorized by his or her employees shall have an opportunity to accompany him or her on the tour of inspection. Any employee or employer, or their authorized representatives, shall have the right to discuss safety and health violations or safety and health problems with the inspector privately during the course of an investigation or inspection. Where there is no authorized employee representative, the chief or his or her authorized representatives shall consult with a reasonable number of employees concerning matters of health and safety of the place of employment.

(e) During any investigation of an industrial accident or occupational illness conducted by the division pursuant to the provisions of Section 6313, the chief or his or her authorized representative may issue an order to preserve physical materials or the accident site as they were at the time the accident or illness occurred if, in the opinion of the division, it is necessary to do so in order to determine the cause or causes of the accident or illness, and the evidence is in potential danger of being removed, altered, or tampered with. Under these circumstances, the division shall issue that order in a manner that will avoid, to the extent possible, any interference with normal business operations.

A conspicuous notice that an order has been issued shall be prepared by the division and shall be posted by the employer in the area or on the article to be preserved. The order shall be limited to the immediate area and the machines, devices, apparatus, or equipment directly associated with the accident or illness.

Any person who knowingly violates an order issued by the division pursuant to this subdivision shall, upon conviction, be punished by a fine of not more than five thousand dollars ($5,000).

(Amended by Stats. 1993, Ch. 998, Sec. 1. Effective January 1, 1994.)



6314.1

(a) The division shall establish a program for targeting employers in high hazardous industries with the highest incidence of preventable occupational injuries and illnesses and workers compensation losses. The employers shall be identified from any or all of the following data sources: the California Work Injury and Illness program, the Occupational Injuries and Illness Survey, the federal hazardous employers list, experience modification and other relevant data maintained and furnished by all rating organizations as defined in Section 11750.1 of the Insurance Code, histories of violations of Occupational Safety and Health Act standards, and any other source deemed to be appropriate that identifies injury and illness rates.

(b) The division shall establish procedures for ensuring that the highest hazardous employers in the most hazardous industries are inspected on a priority basis. The division may send a letter to the high hazard employers who are identified pursuant to this section informing them of their status and directing them to submit a plan, including the establishment of joint labor-management health and safety committees, within a time determined by the division for reducing their occupational injury and illness rates. Employers who submit plans that meet the requirements of the division may be placed on a secondary inspection schedule. Employers on that schedule shall be inspected on a random basis as determined by the division. Employers who do not submit plans meeting the requirements of the division within the time specified by the division shall be placed on the primary inspection list. Every employer on the primary inspection list shall be subject to an inspection. The division shall employ sufficient personnel to meet minimum federal targeted inspection standards.

(c) The division shall establish and maintain regional plans for allocating the division s resources for the targeted inspection program in addition to the inspections required or authorized in Sections 6309, 6313, and 6320. Each regional plan shall focus on industries selected from the targeted inspection program as well as any other scheduled inspections that the division determines to be appropriate to the region, including the cleanup of hazardous waste sites. All targeted inspections shall be conducted on a priority basis, targeting the worst employers first.

(d) In order to maximize the impact of the regional plans, the division shall coordinate its education, training, and consulting services with the priorities established in the regional plans.

(Repealed and added by Stats. 1993, Ch. 121, Sec. 68. Effective July 16, 1993.)



6314.5

(a) Every inspection conducted by the division shall include an evaluation of the employer s injury prevention program established pursuant to Section 6401.7. The division shall evaluate injury prevention programs using the criteria for substantial compliance determined by the standards board. The evaluation shall include interviews with a sample of employees and the members of any employer-employee occupational safety and health committee. In any inspection which includes work for which a permit is required pursuant to Section 6500 and for which a permit has been issued pursuant to Section 6502, the evaluation of the employer s injury prevention program shall be limited to the implementation of the plan approved by the division in the issuance of the permit. Before any inspection is concluded, the division shall notify the employer of the services available from the department to assist the employer to establish, maintain, improve, and evaluate the employer s injury prevention program.

(b) Inspections also shall include an evaluation of the following:

(1) The condition or conditions alleged in the complaint if the inspection is conducted pursuant to Section 6309.

(2) The condition or conditions involved in the accident if the inspection is conducted pursuant to Section 6313.

(3) The condition or conditions involving work for which a permit is required pursuant to Section 6500, for which notification of asbestos related work is required pursuant to Section 6501.5, or for which a report of use of a carcinogen is required pursuant to Section 9030.

(4) The condition or conditions related to significant safety or health hazards in the industries identified in the regional plans developed pursuant to Section 6314.1.

(5) The condition or conditions involved in abatement of previous violations, special orders, or action orders if the inspection is conducted pursuant to Section 6320.

(c) The scope of any inspection may be expanded beyond the evaluations specified in subdivisions (a) and (b) whenever, in the opinion of the division, a more complete inspection is warranted.

(Added by Stats. 1989, Ch. 1369, Sec. 5. Effective October 2, 1989.)



6315

(a) There is within the division a Bureau of Investigations. The bureau is responsible for directing accident investigations involving violations of standards, orders, special orders, or Section 25910 of the Health and Safety Code, in which there is a serious injury to five or more employees, death, or request for prosecution by a division representative. The bureau shall review inspection reports involving a serious violation where there have been serious injuries to one to four employees or a serious exposure, and may investigate those cases in which the bureau finds criminal violations may have occurred. The bureau is responsible for preparing cases for the purpose of prosecution, including evidence and findings.

(b) The division shall provide the bureau with all of the following:

(1) All initial accident reports.

(2) The division s inspection report for any inspection involving a serious violation where there is a fatality, and the reports necessary for the bureau s review required pursuant to subdivision (a).

(3) Any other documents in the possession of the division requested by the bureau for its review or investigation of any case or which the division determines will be helpful to the bureau in its investigation of the case.

(c) The supervisor of the bureau is the administrative chief of the bureau, and shall be an attorney.

(d) The bureau shall be staffed by as many attorneys and investigators as are necessary to carry out the purposes of this chapter. To the extent possible, the attorneys and investigators shall be experienced in criminal law.

(e) The supervisor of the bureau and bureau representatives designated by the supervisor have a right of access to all places of employment necessary to the investigation, may collect any evidence or samples they deem necessary to an investigation, and have all of the powers enumerated in Section 6314.

(f) The supervisor of the bureau and bureau representatives designated by the supervisor may serve all processes and notices throughout the state.

(g) In any case where the bureau is required to conduct an investigation, and in which there is a serious injury or death, the results of the investigation shall be referred in a timely manner by the bureau to the appropriate prosecuting authority having jurisdiction for appropriate action, unless the bureau determines that there is legally insufficient evidence of a violation of the law. If the bureau determines that there is legally insufficient evidence of a violation of the law, the bureau shall notify the appropriate prosecuting authority, if the prosecuting authority requests notice.

(h) The bureau may communicate with the appropriate prosecuting authority at any time the bureau deems appropriate.

(i) Upon the request of a county district attorney, the department may develop a protocol for the referral of cases that may involve criminal conduct to the appropriate prosecuting authority in lieu of or in cooperation with an investigation by the bureau. The protocol shall provide for the voluntary acceptance of referrals after a review of the case by the prosecuting authority. In cases accepted for investigation by the prosecuting authority, the protocol shall provide for cooperation between the prosecuting authority, the division, and the bureau. Where a referral is declined by the prosecuting authority, the bureau shall comply with subdivisions (a) to (h), inclusive.

(Amended by Stats. 2003, Ch. 884, Sec. 7. Effective January 1, 2004.)



6315.3

The bureau shall, not later than February 15, annually submit to the division for submission to the director a report on the activities of the bureau, including, but not limited to, the following:

(a) Totals of each type of report provided the bureau under each category in subdivision (b) of Section 6315.

(b) Totals of each type of case reflecting the number of investigations and court cases in progress at the start of the calendar year being reported, investigations completed in the calendar year, cases referred to appropriate prosecuting authorities in the calendar year, and investigations and court cases in progress at the end of the calendar year. The types of cases shall include the following:

(1) Those that the bureau is required to investigate, divided into fatalities, serious injuries to five or more employees, and requests for prosecution from a division representative.

(2) Those that were initiated by the bureau following the review required in subdivision (a) of Section 6315, divided into serious injuries to fewer than five employees and serious exposures.

(c) A summary of the dispositions in the calendar year of cases referred by the bureau to appropriate prosecuting authorities. The summary shall be divided into the types of cases, as described in subdivision (b), and shall show at least the violation, the statute for which the case was referred for prosecution, and the dates of referral to the bureau for investigation, referral from the bureau for prosecution, and the final court action if the case was prosecuted.

(d) A summary of investigations completed in the calendar year that did not result in a referral for prosecution, divided into the types of cases as described in subdivision (b), showing the violation and the reasons for nonreferral.

(e) A summary of the use of the bureau s resources in accomplishing the bureau s mission.

(Amended by Stats. 2006, Ch. 538, Sec. 493. Effective January 1, 2007.)



6315.5

All occupational safety and health standards and orders, rules, regulations, findings, and decisions of the division made and entered pursuant to this part are admissible as evidence in any prosecution for the violation of any provision of this part, and shall, in every such prosecution, be presumed to be reasonable and lawful and to fix a reasonable and proper standard and requirement of safety unless, prior to the institution of the prosecution for such violation, proceedings for a hearing on a special order are instituted, or a petition is filed under Section 11426 of the Government Code.

(Added by Stats. 1973, Ch. 993.)



6316

Except as limited by Chapter 6 (commencing with Section 140) of Division 1, nothing in this part shall deprive the governing body of any county, city, or public corporation, board, or department, of any power or jurisdiction over or relative to any place of employment.

(Repealed and added by Stats. 1973, Ch. 993.)



6317

If, upon inspection or investigation, the division believes that an employer has violated Section 25910 of the Health and Safety Code or any standard, rule, order, or regulation established pursuant to Chapter 6 (commencing with Section 140) of Division 1 of the Labor Code, or any standard, rule, order, or regulation established pursuant to this part, it shall with reasonable promptness issue a citation to the employer. Each citation shall be in writing and shall describe with particularity the nature of the violation, including a reference to the provision of the code, standard, rule, regulation, or order alleged to have been violated. In addition, the citation shall fix a reasonable time for the abatement of the alleged violation. The period specified for abatement shall not commence running until the date the citation or notice is received by certified mail and the certified mail receipt is signed, or if not signed, the date the return is made to the post office. If the division officially and directly delivers the citation or notice to the employer, the period specified for abatement shall commence running on the date of the delivery.

A notice in lieu of citation may be issued with respect to violations found in an inspection or investigation which meet either of the following requirements:

(1) The violations do not have a direct relationship upon the health or safety of an employee.

(2) The violations do not have an immediate relationship to the health or safety of an employee, and are of a general or regulatory nature. A notice in lieu of a citation may be issued only if the employer agrees to correct the violations within a reasonable time, as specified by the division, and agrees not to appeal the finding of the division that the violations exist. A notice issued pursuant to this paragraph shall have the same effect as a citation for purposes of establishing repeat violations or a failure to abate. Every notice shall clearly state the abatement period specified by the division, that the notice may not be appealed, and that the notice has the same effect as a citation for purposes of establishing a repeated violation or a failure to abate. The employer shall indicate agreement to the provisions and conditions of the notice by his or her signature on the notice.

Under no circumstances shall a notice be issued in lieu of a citation if the violations are serious, repeated, willful, or arise from a failure to abate.

The director shall prescribe guidelines for the issuance of these notices.

The division may impose a civil penalty against an employer as specified in Chapter 4 (commencing with Section 6423) of this part. A notice in lieu of a citation may not be issued if the number of first instance violations found in the inspection (other than serious, willful, or repeated violations) is 10 or more violations.

No citation or notice shall be issued by the division for a given violation or violations after six months have elapsed since occurrence of the violation.

The director shall prescribe procedures for the issuance of a citation or notice.

The division shall prepare and maintain records capable of supplying an inspector with previous citations and notices issued to an employer.

(Amended by Stats. 1991, Ch. 599, Sec. 1. Effective October 7, 1991.)



6317.5

(a) If, upon inspection or investigation, the division finds that an employer has falsified any materials posted in the workplace or distributed to employees related to the California Occupational Safety and Health Act, the division shall issue a citation to the employer.

(b) Each citation issued pursuant to this section, or a copy or copies thereof, shall be prominently posted, as prescribed in regulations issued by the director.

(c) Any employer served with a citation pursuant to subdivision (a) may appeal to the appeals board pursuant to the provisions of Chapter 7 (commencing with Section 6600). The appeal shall be subject to the timeframes and procedures set forth in that chapter.

(d) The provisions of this section are in addition to, and not in lieu of, all other criminal penalties and civil remedies that may be applicable to any act leading to issuance of a citation pursuant to this section.

(Added by Stats. 1993, Ch. 580, Sec. 2. Effective January 1, 1994.)



6317.7

If, upon inspection or investigation, the division finds no violations pursuant to this chapter, the division with reasonable promptness shall issue a written notice to the employer specifying the areas inspected and stating that no violations were found.

The director shall prescribe procedures for the issuance of this notice.

(Added by Stats. 1993, Ch. 580, Sec. 3. Effective January 1, 1994.)



6318

(a) Each citation issued under Section 6317, and each special order or action ordered pursuant to Section 6308, or a copy or copies thereof, shall be prominently posted, as prescribed in regulations issued by the director, at or near each place a violation referred to in the citation or order occurred. All postings shall be maintained for three working days, or until the unsafe condition is abated, whichever is longer. Following each investigation of an industrial accident or occupational illness, if no violations are found, the employer shall post a notice prepared by the division so indicating for three working days.

(b) When the division verifies abatement of a serious violation or an order at the time of inspection or upon reinspection, the employer shall post a notice prepared by the division so indicating for three working days. In all other cases of abatement of serious violations, the employer shall post the signed statement confirming abatement prepared pursuant to Section 6320.

(Amended by Stats. 1989, Ch. 1369, Sec. 6. Effective October 2, 1989.)



6319

(a) If, after an inspection or investigation, the division issues a citation pursuant to Section 6317 or an order pursuant to Section 6308, it shall, within a reasonable time after the termination of the inspection or investigation, notify the employer by certified mail of the citation or order, and that the employer has 15 working days from receipt of the notice within which to notify the appeals board that he or she wishes to contest the citation or order for any reason set forth in Section 6600 or 6600.5.

(b) Any employer served by certified mail with a notice of civil penalty may appeal to the appeals board within 15 working days from receipt of that notice for any reason set forth in Section 6600. If the citation is issued for a violation involving the condition or operation of any machine, device, apparatus, or equipment, and a person other than the employer is obligated to the employer to repair the machine, device, apparatus, or equipment and to pay any penalties assessed against the employer, the other person may appeal to the appeals board within 15 working days of the receipt of the citation by the employer for any reasons set forth in Section 6600.

(c) The director shall promulgate regulations covering the assessment of civil penalties under this chapter which give due consideration to the appropriateness of the penalty with respect to the following factors:

(1) The size of the business of the employer being charged.

(2) The gravity of the violation.

(3) The good faith of the employer, including timely abatement.

(4) The history of previous violations.

(d) Notwithstanding subdivision (c), if serious injury, illness, exposure, or death is caused by any serious, willful, or repeated violation, or by any failure to correct a serious violation within the time permitted for its correction, the penalty shall not be reduced for any reason other than the size of the business of the employer being charged. Whenever the division issues a citation for a violation covered by this subdivision, it shall notify the employer of its determination that serious injury, illness, exposure or death was caused by the violation and shall, upon request, provide the employer with a copy of the inspection report.

(e) The employer shall not be liable for a civil penalty under this part for any citation issued by a division representative providing consulting services pursuant to Sections 6354 and 6355.

(f) Whenever a citation of a self-insured employer for a willful, or repeat serious violation of the standard adopted pursuant to Section 6401.7 becomes final, the division shall notify the director so that a hearing may be held to determine whether good cause exists to revoke the employer s certificate of consent to self-insure as provided in Section 3702.

(g) Based upon the evidence, the division may propose appropriate modifications concerning the characterization of violations and corresponding modifications to civil penalties as a result thereof.

(Amended by Stats. 1989, Ch. 1369, Sec. 7. Effective October 2, 1989.)



6319.3

(a) Except as provided in subdivision (b) of this section and subdivision (j) of Section 6401.7, no civil penalty shall be assessed against any new employer in the state for a violation of any standard developed pursuant to subdivision (a) of Section 6401.7 for a period of one year after the date the new employer establishes a business in the state.

(b) Subdivision (a) shall only apply to an employer who has made a good faith effort to comply with any standard developed pursuant to subdivision (a) of Section 6401.7, but shall not apply if the employer is found to have committed a serious, willful, or repeated violation of that standard, or fails to abate the violation and is assessed a penalty pursuant to Section 6430.

(Added by Stats. 1993, Ch. 928, Sec. 1. Effective January 1, 1994.)



6319.5

Upon a showing by an employer of a good-faith effort to comply with the abatement requirement of a citation, and that abatement has not been completed because of factors beyond his reasonable control, the division, after an opportunity for a hearing, shall issue an order affirming or modifying the abatement requirements in such citation.

(Added by Stats. 1973, Ch. 993.)



6320

(a) If, after inspection or investigation, the division issues a special order, order to take special action, or a citation for a serious violation, and if at the time of inspection the order is not complied with or the violation is not abated, the division shall conduct a reinspection in the following cases:

(1) All inspections or investigations involving a serious violation of a standard adopted pursuant to Section 6401.7, a special order or order to take special action, serious violations of those orders, and serious violations characterized as repeat or willful or with abatement periods of less than six days. These reinspections shall be conducted at the end of the period fixed for compliance with the order or abatement of the violation or within 30 days thereafter.

(2) At least 20 percent of the inspections or investigations involving a serious violation not otherwise scheduled for reinspection. These inspections shall be randomly selected and shall be conducted at the end of the period fixed for abatement of the violation or within a reasonable time thereafter.

(b) Whenever a serious violation is not abated at the time of the initial or subsequent inspection, the division shall require the employer to submit a signed statement under penalty of perjury that he or she has complied with the abatement terms within the period fixed for abatement of the violation. If the statement is not received by the division within 10 working days after the end of the period fixed for abatement, the division shall revoke any adjustments to the civil penalty based on abatement of the violation. The division shall include on the initial notice of civil penalty a clear warning of reinspection and automatic revocation of any civil penalty adjustments based on abatement for failure to submit the required statement in the time allotted, and of an additional, potentially substantial monetary penalty for failure to abate the violation. If the division fails to receive evidence of abatement or the statement within 10 working days after the end of the abatement period, the division shall notify the employer that the additional civil penalty for failure to abate, as provided in Section 6430, will be assessed retroactive to the end of the abatement period unless the employer can provide sufficient evidence that the violation was abated prior to that date. The division shall conduct a reinspection of serious violations within 45 days following the end of the abatement period whenever it still has no evidence of abatement.

(Amended by Stats. 1989, Ch. 1369, Sec. 8. Effective October 2, 1989.)



6321

No person or employer shall be given advance warning of an inspection or investigation by any authorized representative of the division unless authorized under provisions of this part.

Only the chief or, in the case of his absence, his authorized representatives shall have the authority to permit advance notice of an inspection or investigation. The director shall, as soon as practicable, set down limitations under which an employer may be granted advance notice by the chief. In no case, except an imminent danger to the health or safety of an employee or employees, is advance notice to be authorized when the investigation or inspection is to be made as a result of an employee complaint.

Any person who gives advance notice of any inspection to be conducted, without authority from the chief or his designees, is guilty of a misdemeanor and shall, upon conviction, be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment for not more than six months, or by both.

(Repealed and added by Stats. 1973, Ch. 993.)



6322

All information reported to or otherwise obtained by the chief or his representatives in connection with any inspection or proceeding of the division which contains or which might reveal a trade secret referred to in Section 1905 of Title 18 of the United States Code, or other information that is confidential pursuant to Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, shall be considered confidential, except that such information may be disclosed to other officers or employees of the division concerned with carrying out the purposes of the division or when relevant in any proceeding of the division. The appeals board, standards board, the courts, or the director shall in any such proceeding issue such orders as may be appropriate to protect the confidentiality of trade secrets. Violation of this section is a misdemeanor.

(Added by Stats. 1973, Ch. 993.)



6323

If the condition of any employment or place of employment or the operation of any machine, device, apparatus, or equipment constitutes a serious menace to the lives or safety of persons about it, the division may apply to the superior court of the county in which such place of employment, machine, device, apparatus, or equipment is situated, for an injunction restraining the use or operation thereof until such condition is corrected.

(Added by Stats. 1973, Ch. 993.)



6324

The application to the superior court accompanied by affidavit showing that such place of employment, machine, device, apparatus, or equipment is being operated in violation of a safety order or standard, or in violation of Section 25910 of the Health and Safety Code, and that such use or operation constitutes a menace to the life or safety of any person employed thereabout and accompanied by a copy of the order or standard applicable thereto is a sufficient prima facie showing to warrant, in the discretion of the court, the immediate granting of a temporary restraining order. No bond shall be required from the division as a prerequisite to the granting of any restraining order.

(Amended by Stats. 1979, Ch. 373.)



6325

When, in the opinion of the division, a place of employment, machine, device, apparatus, or equipment or any part thereof is in a dangerous condition, is not properly guarded or is dangerously placed so as to constitute an imminent hazard to employees, entry therein, or the use thereof, as the case may be, shall be prohibited by the division, and a conspicuous notice to that effect shall be attached thereto. Such prohibition of use shall be limited to the immediate area in which the imminent hazard exists, and the division shall not prohibit any entry in or use of a place of employment, machine, device, apparatus, or equipment, or any part thereof, which is outside such area of imminent hazard. Such notice shall not be removed except by an authorized representative of the division, nor until the place of employment, machine, device, apparatus, or equipment is made safe and the required safeguards or safety appliances or devices are provided. This section shall not prevent the entry or use with the division s knowledge and permission for the sole purpose of eliminating the dangerous conditions.

(Added by Stats. 1973, Ch. 993.)



6325.5

If the division has reasonable cause to believe that any workplace contains friable asbestos, and if there appears to be inadequate protection for employees at that workplace to the hazards from airborne asbestos fibers, the division may issue an order prohibiting use.

(Added by Stats. 1985, Ch. 1587, Sec. 7.4. Effective October 2, 1985.)



6326

Every person who, after such notice is attached as provided in Section 6325, enters any such place of employment, or uses or operates any such place of employment, machine, device, apparatus, or equipment before it is made safe and the required safeguards or safety appliances or devices are provided, or who defaces, destroys or removes any such notice without the authority of the division, is guilty of a misdemeanor punishable by a fine of up to one thousand dollars ($1,000), or up to one year in the county jail, or both.

(Added by Stats. 1973, Ch. 993.)



6327

Once an authorized representative of the division has prohibited entry in or use of a place of employment, machine, device, apparatus, or equipment, as specified in Section 6325, the employer may contest the order and shall be granted, upon request, a hearing by the division to review the validity of the representative s order. The hearing shall be held within 24 hours following the employer s request.

(Repealed and added by Stats. 1986, Ch. 1178, Sec. 2.)



6327.5

If the division arbitrarily or capriciously fails to take action to prevent or prohibit any conditions or practices in any employment or place of employment which are such that danger exists which could reasonably be expected to cause death or serious physical harm immediately or before the imminence of such danger can be eliminated through other available means, any employee who may be injured by reason of such failure, or the representatives of such employees, may bring an action against the chief of the division in any appropriate court for a writ of mandate to compel the division to prevent or prohibit the condition. Nothing contained in this section shall be deemed to prevent the bringing of a writ of mandate against any appropriate person or entity as may be provided by law.

(Added by Stats. 1973, Ch. 993.)



6328

The division shall prepare a notice containing pertinent information regarding safety rules and regulations. The notice shall contain the address and telephone number of the nearest division office; a clear explanation of an employee s right to report any unsafe working conditions; the right to request a safety inspection by the division for unsafe conditions; the right to refuse to work under conditions which endanger his life or health; the right to receive information under the Hazardous Substances Information and Training Act (Ch. 2.5 (commencing with Section 6360)); posting and notice requirements of employers and the division; and any other information the division deems necessary. It shall be supplied to employers as soon as practical. The division shall promulgate regulations on the content and the required location and number of notices which must be posted by employers. Sufficient posters in both English and Spanish shall be printed to supply employers in this state.

(Amended by Stats. 1984, Ch. 507, Sec. 1.)



6329

All money collected for violation of standards, orders, or special orders of, or for fees paid pursuant to this division shall be paid into the state treasury to the credit of the General Fund.

The Department of Industrial Relations shall account to the Department of Finance and the State Controller for all moneys so received and furnish proper vouchers therefor.

(Added by Stats. 1973, Ch. 993.)



6330

The director shall prepare and submit to the Legislature, not later than March 1, an annual report on the division activities. The report shall include, but need not be limited to, the following information for the previous calendar year:

(a) The amount of funds allocated and spent in enforcement, education and research, and administration by the division.

(b) Total inspections made, and citations issued by the division.

(c) The number of civil penalties assessed, total amount of fines collected and the number of appeals heard.

(d) The number of contractors referred to the Contractor s State License Board for hearing, pursuant to Section 7109.5 of the Business and Professions Code, and the total number of these cases resulting in suspension or revocation of a license.

(e) The report from the division prepared by the Bureau of Investigations for submission to the director pursuant to Section 6315.3.

(f) Recommendations for legislation which improves the ability of the division to provide safety in places of employment.

The report shall be made to the Speaker of the Assembly and the Chairman of the Rules Committee of the Senate, for assignment to the appropriate committee or committees for evaluation.

(Amended by Stats. 1984, Ch. 1317, Sec. 8.)



6331

The division shall enter into a contract for the development and execution of tests to define safety standards for the use of positive pressure, closed circuit, breathing apparatus in interior structural fires. The testing shall define numerically what constitutes positive pressure in breathing apparatus. The testing shall also address the issues of the heat of the oxygen coming into the mask, the condensation inside the mask, the possibility of, and effect of, moisture condensation in the lungs of the wearer of the mask, and the risks associated with a dislodgement of the mask in an interior structural fire situation. The development of these tests shall utilize the resources of recognized specialists in fire research to design, conduct, and execute the tests and develop the standards. The standards board shall adopt or revise safety standards based on the results of these tests.

The test parameters, the location where the testing will take place, and the level of expertise required shall be determined by the Cal-OSHA Self Contained Breathing Apparatus Advisory Committee.

(Added by Stats. 1984, Ch. 1571, Sec. 1.)



6332

(a) For purposes of this section, the following terms have the following meanings:

(1) Community health care worker means an individual who provides health care or health care-related services to clients in home settings.

(2) Employer means a person or entity that employs a community health care worker. Employer does not include an individual who is a recipient of home-based services and who is responsible for hiring his or her own community health care worker.

(3) Violence means a physical assault or a threat of a physical assault.

(b) Every employer shall keep a record of any violence committed against a community health care worker and shall file a copy of that record with the department in the form and detail and within the time limits prescribed by the department.

(Amended by Stats. 2012, Ch. 46, Sec. 107. Effective June 27, 2012.)






CHAPTER 2. Education and Research

6350

The division shall maintain an education and research program for the purpose of providing in-service training of division personnel, safety education for employees and employers, research and consulting safety services.

(Added by Stats. 1973, Ch. 993.)



6351

The division shall be responsible for preparation and distribution of information concerning occupational safety and health programs, methods, techniques or devices. Such information may include but is not limited to safety publications, films and audiovisual material, speeches and conferences on safety.

(Added by Stats. 1973, Ch. 993.)



6352

The division shall provide safety training programs, upon request, for employees and employers. Priority for the development of safety training programs shall be in those occupations which pose the greatest hazard to the safety and health of employees.

(Added by Stats. 1973, Ch. 993.)



6353

The division shall conduct continuing research into methods, means, operations, techniques, processes and practices necessary for improvement of occupational safety and health of employees.

(Added by Stats. 1973, Ch. 993.)



6354

The division shall, upon request, provide a full range of occupational safety and health consulting services to any employer or employee group. These consulting services shall include:

(a) A program for identifying categories of occupational safety and health hazards causing the greatest number and most serious preventable injuries and illnesses and workers compensation losses and the places of employment where they are occurring. The hazards, industries, and places of employment shall be identified from the data system that is used in the targeted inspection program pursuant to Section 6314.1. The division shall develop procedures for offering consultation services to high hazard employers who are identified pursuant to this section. The services may include the development of educational material and procedures for reducing or eliminating safety and health hazards, conducting workplace surveys to identify health and safety problems, and development of plans to improve employer health and safety loss records.

The program shall include a component for reducing the number of work-related, repetitive motion injuries, including, but not limited to, back injuries. The division may formulate recommendations for reducing repetitive motion injuries after conducting a survey of the workplace of the employer who accepts services of the division. The recommendations shall include, wherever appropriate, the application of generally accepted ergonomic and engineering principles to eliminate repetitive motions that are generally expected to result in injuries to workers. The recommendations shall also include, wherever appropriate, training programs to instruct workers in methods for performing job-related movements, such as lifting heavy objects, in a manner that minimizes strain and provides safeguards against injury.

The division shall establish model injury and illness prevention training programs to prevent repetitive motion injuries, including recommendations for the minimum qualifications of instructors. The model programs shall be made available to employers, employer associations, workers compensation insurers, and employee organizations on request.

(b) A program for providing assistance in the development of injury prevention programs for employees and employers. The highest priority for the division s consulting services shall be given to development of these programs for businesses with fewer than 250 employees in industries identified in the regional plans developed pursuant to subdivision (b) of Section 6314.1.

(c) A program for providing employers or employees with information, advice, and recommendations on maintaining safe employment or place of employment, and on applicable occupational safety and health standards, techniques, devices, methods, practices, or programs.

(Amended by Stats. 1995, Ch. 903, Sec. 9. Effective January 1, 1996.)



6354.5

(a) Any insurer desiring to write workers compensation insurance shall maintain or provide occupational safety and health loss control consultation services. The insurer may employ qualified personnel to provide these services or provide the services through another entity.

(b) The program of an insurer for furnishing loss control consultation services shall be adequate to meet minimum standards prescribed by this section. Required loss control consultation services shall be adequate to identify the hazards exposing the insured to, or causing the insured, significant workers compensation losses, and to advise the insured of steps needed to mitigate the identified workers compensation losses or exposures. The program of an insurer for furnishing loss control consultation services shall provide all of the following:

(1) A workplace survey, including discussions with management and, where appropriate, nonmanagement personnel with permission of the employer.

(2) A review of injury records with appropriate personnel.

(3) The development of a plan to improve the employer s health and safety loss control experience, which shall include, where appropriate, modifications to the employer s injury and illness prevention program established pursuant to Section 6401.7. At the time that an insurance policy is issued and annually thereafter, and again when notified by Cal-OSHA that an insured employer has been identified as a targeted employer pursuant to Section 6314.1, the insurer shall provide each insured employer with a written description of the consultation services together with a notice that the services are available at no additional charge to the employer. These notices to the employer shall appear in at least 10-point bold type.

(c) The insurer shall not charge any fee in addition to the insurance premium for safety and health loss control consultation services.

(d) Nothing in this section shall be construed to require insurers to provide loss control services to places of employment that do not pose significant preventable hazards to workers.

(e) The director shall establish an insurance loss control services coordinator position in the Department of Industrial Relations. The coordinator shall provide information to employers about the availability of loss control consultation services and respond to employers questions and complaints about loss control consultation services provided by their insurer. The coordinator shall notify the insurer of every complaint concerning loss control consultation services. If the employer and the insurer are unable to agree on a mutually satisfactory solution to the complaint, the coordinator shall investigate the complaint. Whenever the coordinator determines that the loss control consultation services provided by the insurer are inadequate or inappropriate, he or she shall recommend to the employer and the insurer the actions required to bring the loss control program into compliance. If the employer and the insurer are unable to agree on a mutually satisfactory solution to the complaint, the coordinator shall forward his or her recommendations to the director. The cost of providing the coordinator services shall be paid out of the Workers Occupational Safety and Health Education Fund created by subdivision (a) of Section 6354.7. However, no more than 20 percent of that fund may be expended for this purpose each year.

(Amended by Stats. 2002, Ch. 6, Sec. 83. Effective January 1, 2003.)



6354.7

(a) The Workers Occupational Safety and Health Education Fund is hereby created as a special account in the State Treasury. Proceeds of the fund may be expended, upon appropriation by the Legislature, by the Commission on Health and Safety and Workers Compensation for the purpose of establishing and maintaining a worker occupational safety and health training and education program and insurance loss control services coordinator. The director shall levy and collect fees to fund these purposes from insurers subject to Section 6354.5. However, the fee assessed against any insurer shall not exceed the greater of one hundred dollars ($100) or 0.0286 percent of paid workers compensation indemnity claims as reported for the previous calendar year to the designated rating organization for the analysis required under subdivision (b) of Section 11759.1 of the Insurance Code. All fees shall be deposited in the fund.

(b) The commission shall establish and maintain a worker safety and health training and education program. The purpose of the worker occupational safety and health training and education program shall be to promote awareness of the need for prevention education programs, to develop and provide injury and illness prevention education programs for employees and their representatives, and to deliver those awareness and training programs through a network of providers throughout the state. The commission may conduct the program directly or by means of contracts or interagency agreements.

(c) The commission shall establish an employer and worker advisory board for the program. The advisory board shall guide the development of curricula, teaching methods, and specific course material about occupational safety and health, and shall assist in providing links to the target audience and broadening the partnerships with worker-based organizations, labor studies programs, and others that are able to reach the target audience.

(d) The program shall include the development and provision of a needed core curriculum addressing competencies for effective participation in workplace injury and illness prevention programs and on joint labor-management health and safety committees. The core curriculum shall include an overview of the requirements related to injury and illness prevention programs and hazard communication.

(e) The program shall include the development and provision of additional training programs for any or all of the following categories:

(1) Industries on the high hazard list.

(2) Hazards that result in significant worker injuries, illnesses, or compensation costs.

(3) Industries or trades where workers are experiencing numerous or significant injuries or illnesses.

(4) Occupational groups with special needs, such as those who do not speak English as their first language, workers with limited literacy, young workers, and other traditionally underserved industries or groups of workers. Priority shall be given to training workers who are able to train other workers and workers who have significant health and safety responsibilities, such as those workers serving on a health and safety committee or serving as designated safety representatives.

(f) The program shall operate one or more libraries and distribution systems of occupational safety and health training material, which shall include, but not be limited to, all material developed by the program pursuant to this section.

(g) The advisory board shall annually prepare a written report evaluating the use and impact of programs developed.

(h) The payment of administrative costs incurred by the commission in conducting the program shall be made from the Workers Occupational Safety and Health Education Fund.

(Added by Stats. 2002, Ch. 6, Sec. 84. Effective January 1, 2003. See similar section added by Stats. 2002, Ch. 866.)



6354.7

(a) The Workers Occupational Safety and Health Education Fund is hereby created as a special account in the State Treasury. Proceeds of the fund may be expended, upon appropriation by the Legislature, by the Commission on Health and Safety and Workers Compensation for the purpose of establishing and maintaining a worker occupational safety and health training and education program and an insurance loss control services coordinator. The director shall levy and collect fees to fund these purposes from insurers subject to Section 6354.5. However, the fee assessed against any insurer shall not exceed the greater of one hundred dollars ($100) or 0.0286 percent of paid workers compensation indemnity amounts for claims as reported for the previous calendar year to the designated rating organization for the analysis required under subdivisions (b) and (c) of Section 11759.1 of the Insurance Code. All fees shall be deposited in the fund.

(b) The commission shall establish and maintain a worker safety and health training and education program. The purpose of the worker occupational safety and health training and education program shall be to promote awareness of the need for prevention education programs, to develop and provide injury and illness prevention education programs for employees and their representatives, and to deliver those awareness and training programs through a network of providers throughout the state. The commission may conduct the program directly or by means of contracts or interagency agreements.

(c) The commission shall establish an employer and worker advisory board for the program. The advisory board shall guide the development of curricula, teaching methods, and specific course material about occupational safety and health, and shall assist in providing links to the target audience and broadening the partnerships with worker-based organizations, labor studies programs, and others that are able to reach the target audience.

(d) The program shall include the development and provision of a needed core curriculum addressing competencies for effective participation in workplace injury and illness prevention programs and on joint labor-management health and safety committees. The core curriculum shall include an overview of the requirements related to injury and illness prevention programs and hazard communication.

(e) The program shall include the development and provision of additional training programs for any or all of the following categories:

(1) Industries on the high hazard list.

(2) Hazards that result in significant worker injuries, illnesses, or compensation costs.

(3) Industries or trades in which workers are experiencing numerous or significant injuries or illnesses.

(4) Occupational groups with special needs, such as those who do not speak English as their first language, workers with limited literacy, young workers, and other traditionally underserved industries or groups of workers. Priority shall be given to training workers who are able to train other workers and workers who have significant health and safety responsibilities, such as those workers serving on a health and safety committee or serving as designated safety representatives.

(f) The program shall operate one or more libraries and distribution systems of occupational safety and health training material, which shall include, but not be limited to, all material developed by the program pursuant to this section.

(g) The advisory board shall annually prepare a written report evaluating the use and impact of programs developed.

(h) The payment of administrative costs incurred by the commission in conducting the program shall be made from the Workers Occupational Safety and Health Education Fund.

(Added by Stats. 2002, Ch. 866, Sec. 15. Effective January 1, 2003.)



6355

If the employer requests or accepts consulting services offered pursuant to Section 6354, the division in providing such services at the employer s employment or place of employment shall neither institute any prosecution under Section 6423 nor issue any citations for a violation of any standard or order adopted pursuant to Chapter 6 (commencing with Section 140) of Division 1. In any instance in which the division representative providing the consulting service finds that the conditions of employment, place of employment, any work procedure, or the operation of any machine, device, apparatus, or equipment constitutes an imminent hazard or danger, within the meaning of Section 6325, to the lives, safety, or health of employees, entry therein, or the use thereof, as the case may be, shall be prohibited by the division pursuant to Section 6325. The employer shall not, however, be liable to prosecution under Section 6423, nor shall the division issue any citations or assess any civil penalties, except in any case where the employer fails to comply with the division s prohibition of entry or use, or in any case where the provisions of Section 6326 apply.

(Amended by Stats. 1993, Ch. 121, Sec. 70. Effective July 16, 1993.)



6356

(a) There is hereby created, in the General Fund, the Worker Safety Bilingual Investigative Support, Enforcement, and Training Account. The moneys in the account may be expended by the department, upon appropriation by the Legislature, for the purposes of this part.

(b) The department may receive and accept a contribution of funds from an individual or private organization, including the proceeds from a judgment in a state or federal court, if the contribution is made to carry out the purposes of this part. The department shall immediately deposit the contribution in the account established by subdivision (a).

(c) The department may not receive or accept a contribution of funds under this section made from the proceeds of a judgment in a criminal action filed pursuant to Section 6423 or 6425 of the Labor Code.

(Added by Stats. 2002, Ch. 885, Sec. 5. Effective January 1, 2003.)



6357

On or before January 1, 1995, the Occupational Safety and Health Standards Board shall adopt standards for ergonomics in the workplace designed to minimize the instances of injury from repetitive motion.

(Added by Stats. 1993, Ch. 121, Sec. 71. Effective July 16, 1993.)



6359

(a) The Legislature finds and declares the following:

(1) Every year 70 adolescents die from work injuries in the United States and 200,000 are injured, 70,000 seriously enough to require hospital treatment. Most of these injuries are preventable.

(2) A recent report by the Institute of Medicine and the National Research Council has brought national attention to the need for better education and interventions to aid injury and illness prevention efforts aimed at young workers.

(3) Since 1996, the California Study Group on Young Workers Health and Safety, consisting of 30 representatives from key agencies and organizations involved with California youth employment and education issues, including representatives from government agencies, business, labor, parent and teacher organizations, and others, has met to develop recommendations to better protect and educate California s young workers.

(4) The study group recommended the establishment of a Resource Network on Young Workers Health and Safety, to assist in increasing the ability of young workers and their communities to identify and address workplace hazards in order to prevent young workers from becoming injured or ill on the job.

(b) It is the intent of the Legislature that the Department of Industrial Relations, the University of California, the State Department of Education, the State Department of Health Services, and the Employment Development Department cooperatively and individually conduct activities aimed at the prevention of occupational injuries and illnesses among young workers.

(c) The Department of Industrial Relations shall contract with a coordinator to establish a statewide young worker health and safety resource network. The primary function of the resource network shall be to assist in increasing the ability of young workers and their communities statewide to identify and address workplace hazards in order to prevent young workers from becoming injured or ill on the job. The network shall coordinate and augment existing outreach and education efforts and provide technical assistance, education materials and other support to schools, job training programs, employers and other organizations working to educate students and their communities about workplace health and safety and child labor laws.

(d) The resource network shall provide, and the lead center shall coordinate, services to all key groups throughout the state involved in education and protecting young workers, including, but not limited to:

(1) Teachers.

(2) Schools.

(3) Job training programs.

(4) Employers of youth.

(5) Parent groups.

(6) Youth organizations.

(7) Work permit issuers.

(e) The resource network shall be advised by a statewide advisory group, including, but not limited to, representatives from the Department of Industrial Relations, the Commission on Health and Safety and Worker s Compensation, the University of California, the State Department of Education, the Department of Health Services, and the Employment Development Department, as well as business, labor, parents, and others experienced in working with youth doing agricultural and nonagricultural work. The advisory group shall represent diverse geographic regions of the state.

(f) This section shall be implemented subject to the availability of funding for the purposes of this section in the 2000 01 Budget Act.

(Added by Stats. 2000, Ch. 598, Sec. 1. Effective January 1, 2001.)






CHAPTER 2.5. Hazardous Substances Information and Training

ARTICLE 1. General Provisions

6360

This chapter shall be known and may be cited as the Hazardous Substances Information and Training Act.

(Added by Stats. 1980, Ch. 874.)



6361

(a) The Legislature finds and declares the following:

(1) Hazardous substances in the workplace in some forms and concentrations pose potential acute and chronic health hazards to employees who are exposed to these substances.

(2) Employers and employees have a right and a need to know the properties and potential hazards of substances to which they may be exposed, and such knowledge is essential to reducing the incidence and cost of occupational disease.

(3) Employers do not always have available adequate data on the contents and properties of specific hazardous substances necessary for the provision of a safe and healthful workplace and the provision of information and training to employees as is the responsibility of the employer under existing law.

(4) Many effective employee information and training programs now exist, and with the increased availability of basic information and with the extension of such programs to all affected employees, preventable health risks in the workplace would be further reduced.

(b) The Legislature, therefore, intends by this chapter to ensure the transmission of necessary information to employees regarding the properties and potential hazards of hazardous substances in the workplace.

(Added by Stats. 1980, Ch. 874.)



6362

The rights and duties set forth in this chapter apply to all employers who use hazardous substances in this state, to any person who sells a hazardous substance to any employer in this state, and to manufacturers who produce or sell hazardous substances in this state. The provisions of this chapter apply to hazardous substances which are present in the workplace as a result of workplace operations in such a manner that employees may be exposed under normal conditions of work or in a reasonably foreseeable emergency resulting from workplace operations. For purposes of this chapter, an emergency includes, but is not limited to, equipment failure, rupture of containers, or failure of control equipment, which may or do result in a release of a hazardous substance into the workplace.

(Added by Stats. 1980, Ch. 874.)



6363

Nothing in this chapter shall be construed to require a manufacturer or employer to conduct studies to develop new information.

(Added by Stats. 1980, Ch. 874.)






ARTICLE 2. Definitions

6365

Unless the context otherwise requires, the definitions in this article and the provisions of Article 1 shall govern the construction of provisions of this chapter.

(Added by Stats. 1980, Ch. 874.)



6366

CAS number means the unique identification number assigned by the Chemical Abstracts Service to specific chemical substances.

(Added by Stats. 1980, Ch. 874.)



6367

Chemical name is the scientific designation of a substance in accordance with the nomenclature system developed by the International Union of Pure and Applied Chemistry or the system developed by the Chemical Abstracts Service.

(Added by Stats. 1980, Ch. 874.)



6368

Common name means any designation or identification such as code name, code number, trade name, or brand name used to identify a substance other than by its chemical name.

(Added by Stats. 1980, Ch. 874.)



6370

Expose or exposure means any situation arising from work operation where an employee may ingest, inhale, absorb through the skin or eyes, or otherwise come into contact with a hazardous substance; provided, that such contact shall not be deemed to constitute exposure if the hazardous substance present is in a physical state, volume, or concentration for which it has been determined pursuant to Sections 6382 and 6390 that there is no valid and substantial evidence that any adverse acute or chronic risk to human health may occur from such contact.

(Added by Stats. 1980, Ch. 874.)



6371

Impurity means a hazardous substance which is unintentionally present with another substance or mixture.

(Added by Stats. 1980, Ch. 874.)



6372

Manufacturer means a person who produces, synthesizes, extracts, or otherwise makes a hazardous substance.

(Added by Stats. 1980, Ch. 874.)



6373

Mixture means any solution or intimate admixture of two or more substances, at least one of which is present as a hazardous substance, as designated pursuant to Sections 6382 and 6383, which do not react chemically with each other.

(Added by Stats. 1980, Ch. 874.)



6374

MSDS means a material safety data sheet prepared pursuant to Section 6390. A label in 8-point or larger type, prepared pursuant to Section 6390, shall constitute an MSDS for the purposes of this chapter.

(Added by Stats. 1980, Ch. 874.)






ARTICLE 3. Hazardous Substances

6380

For the purposes of this chapter, the director, pursuant to Section 6382, shall establish a list of hazardous substances and shall make the list available to manufacturers, employers, and the public. Substances on the list shall be designated by their chemical and common name or names. The director shall adopt, amend, and repeal regulations for the establishment of the list of hazardous substances pursuant to the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1980, Ch. 874.)



6380.5

(a) Prior to the director s adoption of the list of hazardous substances, the director shall submit the list to the Occupational Safety and Health Standards Board for its approval. Within 90 days of receiving the list from the director, the board, after holding a hearing and considering the recommendations of the employers and employees who may be affected, shall do the following:

(1) Determine whether the substances listed are properly listed as hazardous substances pursuant to the criteria of Section 6382.

(2) Modify the list as necessary to achieve compliance with Section 6382.

(3) Approve the list of hazardous substances.

Upon receipt of the list approved by the board, the director shall adopt the list as a regulation pursuant to the procedures set forth in Section 6380. The inclusion or exclusion of any individual substance on the list of hazardous substances shall not be subject to Section 11346.2 or 11346.9 of the Government Code.

(b) Prior to the director s adoption of any additions to the list of hazardous substances pursuant to subdivision (c) of Section 6382, the director shall submit the additions to the board for its approval. Within 60 days of receiving the additions from the director, the board, after holding a hearing and considering the recommendations of the employers and employees who may be affected, shall do the following:

(1) Determine whether the substances listed are properly listed as hazardous substances pursuant to the criteria of Section 6382.

(2) Modify the additions as necessary to achieve compliance with Section 6382.

(3) Approve the list of hazardous substances.

Upon receipt of the additions approved by the board, the director shall adopt the additions as a regulation pursuant to the procedures set forth in Section 6380. The inclusion or exclusion of any individual substance on the list of hazardous substances shall not be subject to Section 11346.2 or 11346.9 of the Government Code.

(Amended by Stats. 1995, Ch. 938, Sec. 78. Effective January 1, 1996.)



6381

Substances not present on the list of hazardous substances adopted pursuant to Section 6380 shall not be subject to the provisions of this chapter. However, the absence of designation as a hazardous substance in the list adopted pursuant to Section 6380 shall not in any way affect any other liability of an employer with regard to safeguarding the health and safety of an employee or other persons exposed to a toxic or hazardous substance; nor shall it affect any other duty or responsibility of a manufacturer, producer, or other maker to warn ultimate users of a substance pursuant to other provisions of law.

(Added by Stats. 1980, Ch. 874.)



6382

The director shall prepare and amend the list of hazardous substances according to the following procedure:

(a) Any substance designated in any of the following listings in subdivision (b) shall be presumed by the director to be potentially hazardous and shall be included on the list; provided, that the director shall not list a substance or form of the substance from the listings in subdivision (b) if he or she finds, upon a showing pursuant to the procedures set forth in Section 6380, that the substance as present occupationally is not potentially hazardous to human health; and provided further, that a substance, mixture, or product shall not be considered hazardous to the extent that the hazardous substance present is in a physical state, volume, or concentration for which there is no valid and substantial evidence that any adverse acute or chronic risk to human health may occur from exposure.

(b) The listings referred to in subdivision (a) are as follows:

(1) Substances listed as human or animal carcinogens by the International Agency for Research on Cancer (IARC).

(2) Those substances designated by the Environmental Protection Agency pursuant to Section 307 (33 U.S.C. Sec. 1317) and Section 311 (33 U.S.C. Sec. 1321) of the federal Clean Water Act of 1977 (33 U.S.C. Sec. 1251 et seq.) or as hazardous air pollutants pursuant to Section 112 of the federal Clean Air Act, as amended (42 U.S.C. Sec. 7412) which have known, adverse human health risks.

(3) Substances listed by the Occupational Safety and Health Standards Board as an airborne chemical contaminant pursuant to Section 142.3.

(4) Those substances designated by the Director of Food and Agriculture as restricted materials pursuant to Section 14004.5 of the Food and Agricultural Code which have known, adverse human health risks.

(5) Substances for which an information alert has been issued by the repository of current data established pursuant to Section 147.2.

(c) The director shall at least every two years review the listings in subdivision (b) and shall revise the list to include new substances so listed or exclude substances no longer on the listings, pursuant to the standards set forth in subdivision (a).

(d) Notwithstanding Section 6381, in addition to those substances on the director s list of hazardous substances, any substance within the scope of the federal Hazard Communication Standard (29 C.F.R. Sec. 1910.1200) is a hazardous substance subject to this chapter.

(Amended by Stats. 1986, Ch. 248, Sec. 160. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



6383

(a) For the purposes of this chapter, a hazardous substance is present in any mixture or product if it is present in any of the following concentrations:

(1) One percent or more of the mixture or product.

(2) Two percent of the mixture or product if the hazardous substance exists as an impurity in the mixture.

(3) One-tenth of 1 percent of the mixture or product if the hazardous substance in the mixture or product is designated as a carcinogen pursuant to the Occupational Carcinogens Control Act of 1976 (Ch. 2 (commencing with Section 24200), Div. 20, H.& S.C.) or the federal Hazard Communication Standard (29 C.F.R. Sec. 1910.1200).

The director may, by regulation, raise the concentration requirement for a hazardous substance which the director finds is not hazardous at the threshold levels; and, lower the concentration requirement for a hazardous substance for which there is valid and substantial evidence that the substance is extraordinarily hazardous.

(b) The manufacturer of a hazardous substance shall notify the director of any valid evidence which indicates that the concentration requirement for a hazardous substance established pursuant to subdivision (a) is higher than what is necessary to protect employees who work with, or may be exposed to, the substance.

(Amended by Stats. 1985, Ch. 1000, Sec. 2.)



6384

This chapter does not apply to impurities which develop as intermediate materials during chemical processing but are not present in the final product, and to which employee exposure is unlikely.

(Added by Stats. 1980, Ch. 874.)



6385

The provisions of this chapter do not apply to hazardous substances contained in either of the following:

(a) Products intended for personal consumption by employees in the workplace, or consumer products packaged for distribution to, and use by, the general public.

(b) Retail food sale establishments and all other retail trade establishments, exclusive of processing and repair work areas.

(Added by Stats. 1980, Ch. 874.)



6386

(a) A laboratory in which a hazardous substance is used by or under the direct supervision of a technically qualified individual is not an employer or manufacturer for the purposes of this chapter.

(b) This exemption does not excuse a laboratory from any of the following duties:

(1) A laboratory employer shall ensure that labels of incoming containers of hazardous substances are not removed or defaced.

(2) A laboratory employer shall maintain any material safety data sheets that are received with incoming shipments of hazardous substances and ensure that they are readily available to laboratory employees.

(c) This exemption does not include a laboratory that primarily provides a quality control analysis for a manufacturing process or produces hazardous substances for commercial purposes.

(d) Technically qualified individual means a person who, because of education, training, or experience, understands the risks associated with the use of the particular hazardous substance or mixture involved, and who conveys this knowledge to employees in terms of safe work practices.

(Amended by Stats. 1985, Ch. 1000, Sec. 3.)






ARTICLE 4. Duties

6390

The manufacturer of any hazardous substance listed pursuant to the provisions of Section 6380 shall prepare and provide its direct purchasers of the hazardous substance with an MSDS containing the information specified in Section 6391 which, to the best of the manufacturer s knowledge, is current, accurate, and complete, based on information then reasonably available to the manufacturer. For purposes of this section, a substance, mixture, or product shall not be considered a hazardous substance if present in a physical state, volume, or concentration for which there is no valid and substantial evidence that any adverse acute or chronic risk to human health may occur from exposure. The manufacturer shall revise an MSDS on a timely basis as appropriate to the importance of any new information which would affect the contents of the existing MSDS, and in any event within one year of such information becoming available to the manufacturer. If the new information indicates significantly increased risks to, or measures necessary to protect, employee health, as compared to those stated on the MSDS previously provided, the manufacturer shall provide such new information to persons who have purchased the product directly from the manufacturer within the last year.

(Added by Stats. 1980, Ch. 874. Became operative on date prescribed in Section 6399.2.)



6390.5

The manufacturer, importer, and distributor of any hazardous substance, and the employer, shall label each container of a hazardous substance in a manner consistent with the federal Hazard Communication Standard (29 C.F.R. Sec. 1910.1200) and as set forth in applicable occupational safety and health standards adopted by the standards board.

(Added by Stats. 1985, Ch. 1000, Sec. 4.)



6391

The information which manufacturers shall provide to their purchasers pursuant to the provisions of Section 6390 shall include the following, if pertinent:

(a) The chemical name, any common names, and the CAS number of the hazardous substance.

(b) The hazards or other risks in the use of the hazardous substance, including all of the following:

(1) The potential for fire, explosion, and reactivity.

(2) The acute and chronic health effects or risks from exposure.

(3) The potential routes of exposure and symptoms of overexposure.

(c) The hazards or other risks of exposure to the combustion products of the hazardous substance.

(d) The proper precautions, handling practices, necessary personal protective equipment, and other safety precautions in the use of or exposure to the hazardous substance, and its combustion products.

(e) The emergency procedures for spills, fire, disposal, and first aid.

(f) A description in lay terms, if not otherwise provided, on either a separate sheet or with the body of the information specified in this section, of the specific potential health risks posed by the hazardous substance and its combustion products intended to alert any person reading the information.

(g) The month and year that the information was compiled and, for an MSDS issued after January 1, 1981, the name and address of the manufacturer responsible for preparing the information.

(Amended by Stats. 1988, Ch. 423, Sec. 1.)



6392

Provision of a federal Material Safety Data Sheet or equivalent shall constitute prima facie proof of compliance with Section 6390.

(Amended by Stats. 1992, Ch. 1214, Sec. 2. Effective January 1, 1993.)



6393

The manufacturer shall be relieved of the obligation to provide a specific purchaser of a hazardous substance with an MSDS pursuant to Section 6390 if the manufacturer has a record of having provided the specific purchaser with the most current version of the MSDS, or if the product is one sold at retail and is incidentally sold to an employer or the employer s employees, in the same form, approximate amount, concentration, and manner as it is sold to consumers, and, to the seller s knowledge, employee exposure to the product is not significantly greater than the consumer exposure occurring during the principal consumer use of the product. Except for products so labeled, this section does not relieve the manufacturer of the requirement to provide direct purchasers with new, revised, or later information or an MSDS pursuant to Section 6390.

(Amended by Stats. 1992, Ch. 427, Sec. 123. Effective January 1, 1993.)



6394

The preparer of an MSDS shall provide the department with a copy of the MSDS on each hazardous substance it manufactures. The preparer may transmit the MSDS to the department in either paper or electronic form. In the electronic filing of an MSDS, it is the responsibility of the preparer to protect any trade secret information contained in the MSDS during transmission to the department. Upon receipt by the department of the MSDS, it is the responsibility of the department to protect any trade secret information.

(Amended by Stats. 1999, Ch. 366, Sec. 1. Effective January 1, 2000.)



6395

(a) The manufacturer may provide the information required by Section 6390 on an entire product mixture, instead of on each hazardous substance in it, when all of the following conditions exist:

(1) Hazard test information exists on the mixture itself, or adequate information exists to form a valid judgment of the hazardous properties of the mixture itself and the MSDS indicates that the information presented and the conclusions drawn are from some source other than direct test data on the mixture itself, and that an MSDS on each constituent hazardous substance identified on the MSDS is available upon request.

(2) Provision of information on the mixture will be as effective in protecting employee health as information on the ingredients.

(3) The hazardous substances in the mixture are identified on the MSDS unless it is either unfeasible to describe all the ingredients in the mixture or the identity of the ingredients is itself a valid trade secret, in either case the reason why the hazardous substances in the mixture are not identified shall be stated on the MSDS.

(b) A single mixture MSDS may be provided for more than one formulation of a product mixture if the information provided pursuant to Section 6390 does not vary for the formulation.

(Added by Stats. 1980, Ch. 874. Became operative on date prescribed in Section 6399.2.)



6396

(a) The Director of Industrial Relations shall protect from disclosure any and all trade secrets coming into his or her possession, as defined in subdivision (d) of Section 6254.7 of the Government Code, when requested in writing or by appropriate stamping or marking of documents by the manufacturer or producer of a mixture.

(b) Any information reported to or otherwise obtained by the Director of Industrial Relations, or any of his or her representatives or employees, which is exempt from disclosure under subdivision (a), shall not be disclosed to anyone except an officer or employee of the state or of the United States of America, in connection with the official duties of that officer or employee under any law for the protection of health, or to contractors with the state and their employees if in the opinion of the director the disclosure is necessary and required for the satisfactory performance of a contract for performance of work in connection with this act.

(c) Any officer or employee of the state, or former officer or employee, who by virtue of that employment or official position has obtained possession of or has access to material the disclosure of which is prohibited by this section, and who, knowing that disclosure of the material is prohibited, knowingly and willfully discloses the material in any manner to any person not entitled to receive it, is guilty of a misdemeanor. Any contractor with the state and any employee of that contractor, who has been furnished information as authorized by this section, shall be considered to be an employee of the state for purposes of this section.

(d) Information certified to by appropriate officials of the United States, as necessarily kept secret for national defense purposes, shall be accorded the full protections against disclosure as specified by that official or in accordance with the laws of the United States.

(e) (1) The director, upon his or her own initiative, or upon receipt of a request pursuant to the California Public Records Act, (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) for the release of data submitted and designated as a trade secret by an employer, manufacturer, or producer of a mixture, shall determine whether any or all of the data so submitted are a properly designated trade secret.

(2) If the director determines that the data is not a trade secret, the director shall notify the employer, manufacturer, or producer of a mixture by certified mail.

(3) The employer, manufacturer, or producer of a mixture shall have 15 days after receipt of notification to provide the director with a complete justification and statement of the grounds on which the trade secret privilege is claimed. This justification and statement shall be submitted by certified mail.

(4) The director shall determine whether the data are protected as a trade secret within 15 days after receipt of the justification and statement, or if no justification and statement is filed, within 30 days of the original notice, and shall notify the employer or manufacturer and any party who has requested the data pursuant to the California Public Records Act of that determination by certified mail. If the director determines that the data are not protected as a trade secret, the final notice shall also specify a date, not sooner than 15 days after the date of mailing of the final notice, when the data shall be available to the public.

(5) Prior to the date specified in the final notice, an employer, manufacturer, or producer of a mixture may institute an action in an appropriate superior court for a declaratory judgment as to whether the data are subjected to protection under subdivision (a).

(f) This section does not authorize a manufacturer to refuse to disclose information required pursuant to this chapter to the director.

(Amended by Stats. 1995, Ch. 91, Sec. 109. Effective January 1, 1996.)



6397

(a) Any person other than a manufacturer who sells a mixture or any hazardous substance shall provide its direct purchasers of the mixture or hazardous substance at the time of sale with a copy of the most recent MSDS or equivalent information prepared and supplied to the person pursuant to either Section 6390 or subdivision (b) whenever it is foreseeable that the provisions of this chapter may apply to the purchaser.

(b) Any person who produces a mixture may, for the purposes of this section, prepare and use a mixture MSDS, subject to the provisions of Section 6395.

(c) Any person subject to the provisions of subdivision (a) shall be relieved of the obligation to provide a specific purchaser of a hazardous substance with an MSDS if he or she has a record of having provided the specific purchaser with the most recent version of the MSDS, or if the product is one sold at retail and is incidentally sold to an employer or the employer s employees, in the same form, approximate amount, concentration, and manner as it is sold to consumers, and, to the seller s knowledge, employee exposure to the product is not significantly greater than the consumer exposure occurring during the principal consumer use of the product.

(Amended by Stats. 1991, Ch. 274, Sec. 4.)



6398

The Occupational Safety and Health Standards Board shall adopt a standard setting forth an employer s duties toward its employees under this chapter, on or before July 1, 1981, consistent with the following guidelines:

(a) An MSDS shall be available to an employee, collective bargaining representative, or the employee s physician, on a timely and reasonable basis, on substances in the workplace.

(b) Employers shall furnish employees who may be exposed to a hazardous substance with information on the contents of the MSDS for the hazardous substances or equivalent information, either in written form or through training programs, which may be generic to the extent appropriate and related to the job.

(c) Provision shall be made for employees to be informed of their rights under this chapter and under the standard to be adopted.

(Added by Stats. 1980, Ch. 874. Became operative on date prescribed in Section 6399.2.)



6399

Upon request, the manufacturer of a hazardous substance or the producer of a mixture who has produced a mixture MSDS pursuant to the provisions of subdivision (b) of Section 6397 shall make available to any employer, whose employees may be exposed to its product in the workplace, an MSDS on its product. If the employer does not already have an MSDS and has not already made written inquiry within 12 months as to whether a substance or product is subject to the requirements of this chapter or if the employer has not already made written inquiry within 6 months as to whether any new, revised, or later information has been issued for a hazardous substance, the employer shall do so within seven working days of a request to do so by an employee or employee s collective bargaining representative or physician. The employer may adopt reasonable procedures for acting upon such employee requests to avoid interruption of normal work operations. The manufacturer or the producer of a mixture MSDS pursuant to the provisions of Section 6397 shall answer such inquiries within 15 working days of their receipt, stating that the substance or product is subject to the requirements of this chapter and furnishing the most current MSDS or a statement that the MSDS is under development and the estimated completion date, or stating that it is not subject to the requirements of this chapter, with a brief explanation of why the chapter is not applicable. If an employer has not received a response from a manufacturer within 25 working days of the date the request was made, the employer shall send a copy of the request made of the manufacturer to the director with the notation that no response has been received.

(Added by Stats. 1980, Ch. 874. Became operative on date prescribed in Section 6399.2.)



6399.1

Compliance with regulations of the Director of Food and Agriculture issued pursuant to Section 12981 of the Food and Agricultural Code shall be deemed compliance with the obligations of an employer toward his or her employees under this chapter.

(Added by Stats. 1980, Ch. 874. Became operative on date prescribed in Section 6399.2. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



6399.2

This article shall become operative 180 days after adoption of the initial list of hazardous substances pursuant to Article 3 (commencing with Section 6380).

(Added by Stats. 1980, Ch. 874. Note: This section prescribes a delayed operative date for Article 4, commencing with Section 6390.)






ARTICLE 5. Liability and Remedies

6399.5

The provisions of this chapter regarding manufacturers, employers, and persons subject to the provisions of Section 6397, shall be enforced pursuant to the provisions of this division pertaining to enforcement of standards adopted under Section 142.3.

(Added by Stats. 1980, Ch. 874.)



6399.6

The provision of information to an employee pursuant to the provisions of this chapter shall not in any way affect any other liability of an employer with regard to safeguarding the health and safety of an employee or other persons exposed to a toxic or hazardous substance; nor shall it affect any other duty or responsibility of a manufacturer, producer, or other maker to warn ultimate users of a substance pursuant to other provisions of law.

(Added by Stats. 1980, Ch. 874.)



6399.7

No person shall discharge or in any manner discriminate against, any employee because such employee has filed any complaint or has instituted, or caused to be instituted, any proceeding under or related to the provisions of this chapter, or has testified, or is about to testify, in any such proceeding, or because of the exercise of any right afforded pursuant to the provisions of this chapter on such employee s behalf or on behalf of others, nor shall any pay, seniority, or other benefits be lost for exercise of any such right. A violation of the provisions of this section shall be a violation of the provisions of Section 6310.

(Added by Stats. 1980, Ch. 874.)









CHAPTER 3. Responsibilities and Duties of Employers and Employees

6400

(a) Every employer shall furnish employment and a place of employment that is safe and healthful for the employees therein.

(b) On multiemployer worksites, both construction and nonconstruction, citations may be issued only to the following categories of employers when the division has evidence that an employee was exposed to a hazard in violation of any requirement enforceable by the division:

(1) The employer whose employees were exposed to the hazard (the exposing employer).

(2) The employer who actually created the hazard (the creating employer).

(3) The employer who was responsible, by contract or through actual practice, for safety and health conditions on the worksite, which is the employer who had the authority for ensuring that the hazardous condition is corrected (the controlling employer).

(4) The employer who had the responsibility for actually correcting the hazard (the correcting employer).

The employers listed in paragraphs (2) to (4), inclusive, of this subdivision may be cited regardless of whether their own employees were exposed to the hazard.

(c) It is the intent of the Legislature, in adding subdivision (b) to this section, to codify existing regulations with respect to the responsibility of employers at multiemployer worksites. Subdivision (b) of this section is declaratory of existing law and shall not be construed or interpreted as creating a new law or as modifying or changing an existing law.

(Amended by Stats. 1999, Ch. 615, Sec. 4. Effective January 1, 2000.)



6401

Every employer shall furnish and use safety devices and safeguards, and shall adopt and use practices, means, methods, operations, and processes which are reasonably adequate to render such employment and place of employment safe and healthful. Every employer shall do every other thing reasonably necessary to protect the life, safety, and health of employees.

(Repealed and added by Stats. 1973, Ch. 993.)



6401.5

No salvage of materials shall be permitted while demolition is in progress on any building, structure, falsework, or scaffold more than three stories high or the equivalent height for which a permit is required under subdivision (c) of Section 6500.

For this purpose salvage does not include removal of material from premises solely for the purpose of clearing the area to facilitate the continuation of the demolition.

(Added by Stats. 1976, Ch. 33.)



6401.7

(a) Every employer shall establish, implement, and maintain an effective injury prevention program. The program shall be written, except as provided in subdivision (e), and shall include, but not be limited to, the following elements:

(1) Identification of the person or persons responsible for implementing the program.

(2) The employer s system for identifying and evaluating workplace hazards, including scheduled periodic inspections to identify unsafe conditions and work practices.

(3) The employer s methods and procedures for correcting unsafe or unhealthy conditions and work practices in a timely manner.

(4) An occupational health and safety training program designed to instruct employees in general safe and healthy work practices and to provide specific instruction with respect to hazards specific to each employee s job assignment.

(5) The employer s system for communicating with employees on occupational health and safety matters, including provisions designed to encourage employees to inform the employer of hazards at the worksite without fear of reprisal.

(6) The employer s system for ensuring that employees comply with safe and healthy work practices, which may include disciplinary action.

(b) The employer shall correct unsafe and unhealthy conditions and work practices in a timely manner based on the severity of the hazard.

(c) The employer shall train all employees when the training program is first established, all new employees, and all employees given a new job assignment, and shall train employees whenever new substances, processes, procedures, or equipment are introduced to the workplace and represent a new hazard, and whenever the employer receives notification of a new or previously unrecognized hazard. An employer in the construction industry who is required to be licensed under Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code may use employee training provided to the employer s employees under a construction industry occupational safety and health training program approved by the division to comply with the requirements of subdivision (a) relating to employee training, and shall only be required to provide training on hazards specific to an employee s job duties.

(d) The employer shall keep appropriate records of steps taken to implement and maintain the program. An employer in the construction industry who is required to be licensed under Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code may use records relating to employee training provided to the employer in connection with an occupational safety and health training program approved by the division to comply with this subdivision, and shall only be required to keep records of those steps taken to implement and maintain the program with respect to hazards specific to an employee s job duties.

(e) (1) The standards board shall adopt a standard setting forth the employer s duties under this section, on or before January 1, 1991, consistent with the requirements specified in subdivisions (a), (b), (c), and (d). The standards board, in adopting the standard, shall include substantial compliance criteria for use in evaluating an employer s injury prevention program. The board may adopt less stringent criteria for employers with few employees and for employers in industries with insignificant occupational safety or health hazards.

(2) Notwithstanding subdivision (a), for employers with fewer than 20 employees who are in industries that are not on a designated list of high hazard industries and who have a workers compensation experience modification rate of 1.1 or less, and for any employers with fewer than 20 employees who are in industries that are on a designated list of low hazard industries, the board shall adopt a standard setting forth the employer s duties under this section consistent with the requirements specified in subdivisions (a), (b), and (c), except that the standard shall only require written documentation to the extent of documenting the person or persons responsible for implementing the program pursuant to paragraph (1) of subdivision (a), keeping a record of periodic inspections pursuant to paragraph (2) of subdivision (a), and keeping a record of employee training pursuant to paragraph (4) of subdivision (a). To any extent beyond the specifications of this subdivision, the standard shall not require the employer to keep the records specified in subdivision (d).

(3) (A) The division shall establish a list of high hazard industries using the methods prescribed in Section 6314.1 for identifying and targeting employers in high hazard industries. For purposes of this subdivision, the designated list of high hazard industries shall be the list established pursuant to this paragraph.

(B) For the purpose of implementing this subdivision, the Department of Industrial Relations shall periodically review, and as necessary revise, the list.

(4) For the purpose of implementing this subdivision, the Department of Industrial Relations shall also establish a list of low hazard industries, and shall periodically review, and as necessary revise, that list.

(f) The standard adopted pursuant to subdivision (e) shall specifically permit employer and employee occupational safety and health committees to be included in the employer s injury prevention program. The board shall establish criteria for use in evaluating employer and employee occupational safety and health committees. The criteria shall include minimum duties, including the following:

(1) Review of the employer s periodic, scheduled worksite inspections; investigation of causes of incidents resulting in injury, illness, or exposure to hazardous substances; and investigation of any alleged hazardous condition brought to the attention of any committee member. When determined necessary by the committee, the committee may conduct its own inspections and investigations.

(2) (A) Upon request from the division, verification of abatement action taken by the employer as specified in division citations.

(B) If an employer s occupational safety and health committee meets the criteria established by the board, it shall be presumed to be in substantial compliance with paragraph (5) of subdivision (a).

(g) The division shall adopt regulations specifying the procedures for selecting employee representatives for employer-employee occupational health and safety committees when these procedures are not specified in an applicable collective bargaining agreement. No employee or employee organization shall be held liable for any act or omission in connection with a health and safety committee.

(h) The employer s injury prevention program, as required by this section, shall cover all of the employer s employees and all other workers who the employer controls or directs and directly supervises on the job to the extent these workers are exposed to worksite and job assignment specific hazards. Nothing in this subdivision shall affect the obligations of a contractor or other employer that controls or directs and directly supervises its own employees on the job.

(i) When a contractor supplies its employee to a state agency employer on a temporary basis, the state agency employer may assess a fee upon the contractor to reimburse the state agency for the additional costs, if any, of including the contract employee within the state agency s injury prevention program.

(j) (1) The division shall prepare a Model Injury and Illness Prevention Program for Non-High-Hazard Employment, and shall make copies of the model program prepared pursuant to this subdivision available to employers, upon request, for posting in the workplace. An employer who adopts and implements the model program prepared by the division pursuant to this paragraph in good faith shall not be assessed a civil penalty for the first citation for a violation of this section issued after the employer s adoption and implementation of the model program.

(2) For purposes of this subdivision, the division shall establish a list of non-high-hazard industries in California. These industries, identified by their Standard Industrial Classification Codes, as published by the United States Office of Management and Budget in the Manual of Standard Industrial Classification Codes, 1987 Edition, are apparel and accessory stores (Code 56), eating and drinking places (Code 58), miscellaneous retail (Code 59), finance, insurance, and real estate (Codes 60 67), personal services (Code 72), business services (Code 73), motion pictures (Code 78) except motion picture production and allied services (Code 781), legal services (Code 81), educational services (Code 82), social services (Code 83), museums, art galleries, and botanical and zoological gardens (Code 84), membership organizations (Code 86), engineering, accounting, research, management, and related services (Code 87), private households (Code 88), and miscellaneous services (Code 89). To further identify industries that may be included on the list, the division shall also consider data from a rating organization, as defined in Section 11750.1 of the Insurance Code, and all other appropriate information. The list shall be established by June 30, 1994, and shall be reviewed, and as necessary revised, biennially.

(3) The division shall prepare a Model Injury and Illness Prevention Program for Employers in Industries with Intermittent Employment, and shall determine which industries have historically utilized seasonal or intermittent employees. An employer in an industry determined by the division to have historically utilized seasonal or intermittent employees shall be deemed to have complied with the requirements of subdivision (a) with respect to a written injury prevention program if the employer adopts the model program prepared by the division pursuant to this paragraph and complies with any instructions relating thereto.

(k) With respect to any county, city, city and county, or district, or any public or quasi-public corporation or public agency therein, including any public entity, other than a state agency, that is a member of, or created by, a joint powers agreement, subdivision (d) shall not apply.

(l) Every workers compensation insurer shall conduct a review, including a written report as specified below, of the injury and illness prevention program (IIPP) of each of its insureds with an experience modification of 2.0 or greater within six months of the commencement of the initial insurance policy term. The review shall determine whether the insured has implemented all of the required components of the IIPP, and evaluate their effectiveness. The training component of the IIPP shall be evaluated to determine whether training is provided to line employees, supervisors, and upper level management, and effectively imparts the information and skills each of these groups needs to ensure that all of the insured s specific health and safety issues are fully addressed by the insured. The reviewer shall prepare a detailed written report specifying the findings of the review and all recommended changes deemed necessary to make the IIPP effective. The reviewer shall be or work under the direction of a licensed California professional engineer, certified safety professional, or a certified industrial hygienist.

(Amended by Stats. 2012, Ch. 46, Sec. 108. Effective June 27, 2012.)



6402

No employer shall require, or permit any employee to go or be in any employment or place of employment which is not safe and healthful.

(Repealed and added by Stats. 1973, Ch. 993.)



6403

No employer shall fail or neglect to do any of the following:

(a) To provide and use safety devices and safeguards reasonably adequate to render the employment and place of employment safe.

(b) To adopt and use methods and processes reasonably adequate to render the employment and place of employment safe.

(c) To do every other thing reasonably necessary to protect the life, safety, and health of employees.

(Amended by Stats. 1983, Ch. 142, Sec. 113.)



6403.5

(a) As part of the injury and illness prevention programs required by Section 3203 of Title 8 of the California Code of Regulations, or any successor law or regulation, employers shall adopt a patient protection and health care worker back and musculoskeletal injury prevention plan. The plan shall include a safe patient handling policy component reflected in professional occupational safety guidelines for the protection of patients and health care workers in health care facilities.

(b) An employer shall maintain a safe patient handling policy at all times for all patient care units, and shall provide trained lift teams or other support staff trained in safe lifting techniques in each general acute care hospital. The employer shall provide training to health care workers that includes, but is not limited to, the following:

(1) The appropriate use of lifting devices and equipment.

(2) The five areas of body exposure: vertical, lateral, bariatric, repositioning, and ambulation.

(3) The use of lifting devices to handle patients safely.

(c) As the coordinator of care, the registered nurse shall be responsible for the observation and direction of patient lifts and mobilization, and shall participate as needed in patient handling in accordance with the nurse s job description and professional judgment.

(d) For purposes of this section, lift team means hospital employees specifically trained to handle patient lifts, repositionings, and transfers using patient transfer, repositioning, or lifting devices as appropriate for the specific patient. Lift team members may perform other duties as assigned during their shifts. A general acute care hospital shall not be required by this section to hire new staff to comprise the lift team so long as direct patient care assignments are not compromised.

(e) For purposes of this section, health care worker means a lift team member or other staff responsible for assisting in lifting patients who is a hospital employee specifically trained to handle patient lifts, repositioning, and transfers using patient transfer, repositioning, and lifting devices as appropriate for the specific patient.

(f) For the purposes of this section, safe patient handling policy means a policy that requires replacement of manual lifting and transferring of patients with powered patient transfer devices, lifting devices, and lift teams, as appropriate for the specific patient and consistent with the employer s safety policies and the professional judgment and clinical assessment of the registered nurse.

(g) A health care worker who refuses to lift, reposition, or transfer a patient due to concerns about patient or worker safety or the lack of trained lift team personnel or equipment shall not, based upon the refusal, be the subject of disciplinary action by the hospital or any of its managers or employees.

(h) This section shall not apply to general acute care hospitals within the Department of Corrections and Rehabilitation or the State Department of Developmental Services.

(Added by Stats. 2011, Ch. 554, Sec. 3. Effective January 1, 2012.)



6404

No employer shall occupy or maintain any place of employment that is not safe and healthful.

(Repealed and added by Stats. 1973, Ch. 993.)



6404.5

(a) The Legislature finds and declares that regulation of smoking in the workplace is a matter of statewide interest and concern. It is the intent of the Legislature in enacting this section to prohibit the smoking of tobacco products in all (100 percent of) enclosed places of employment in this state, as covered by this section, thereby eliminating the need of local governments to enact workplace smoking restrictions within their respective jurisdictions. It is further the intent of the Legislature to create a uniform statewide standard to restrict and prohibit the smoking of tobacco products in enclosed places of employment, as specified in this section, in order to reduce employee exposure to environmental tobacco smoke to a level that will prevent anything other than insignificantly harmful effects to exposed employees, and also to eliminate the confusion and hardship that can result from enactment or enforcement of disparate local workplace smoking restrictions. Notwithstanding any other provision of this section, it is the intent of the Legislature that any area not defined as a place of employment pursuant to subdivision (d) or in which the smoking of tobacco products is not regulated pursuant to subdivision (e) shall be subject to local regulation of smoking of tobacco products.

(b) No employer shall knowingly or intentionally permit, and no person shall engage in, the smoking of tobacco products in an enclosed space at a place of employment. Enclosed space includes lobbies, lounges, waiting areas, elevators, stairwells, and restrooms that are a structural part of the building and not specifically defined in subdivision (d).

(c) For purposes of this section, an employer who permits any nonemployee access to his or her place of employment on a regular basis has not acted knowingly or intentionally in violation of this section if he or she has taken the following reasonable steps to prevent smoking by a nonemployee:

(1) Posted clear and prominent signs, as follows:

(A) Where smoking is prohibited throughout the building or structure, a sign stating No smoking shall be posted at each entrance to the building or structure.

(B) Where smoking is permitted in designated areas of the building or structure, a sign stating Smoking is prohibited except in designated areas shall be posted at each entrance to the building or structure.

(2) Has requested, when appropriate, that a nonemployee who is smoking refrain from smoking in the enclosed workplace.

For purposes of this subdivision, reasonable steps does not include (A) the physical ejection of a nonemployee from the place of employment or (B) any requirement for making a request to a nonemployee to refrain from smoking, under circumstances involving a risk of physical harm to the employer or any employee.

(d) For purposes of this section, place of employment does not include any of the following:

(1) Sixty-five percent of the guestroom accommodations in a hotel, motel, or similar transient lodging establishment.

(2) Areas of the lobby in a hotel, motel, or other similar transient lodging establishment designated for smoking by the establishment. An establishment may permit smoking in a designated lobby area that does not exceed 25 percent of the total floor area of the lobby or, if the total area of the lobby is 2,000 square feet or less, that does not exceed 50 percent of the total floor area of the lobby. For purposes of this paragraph, lobby means the common public area of an establishment in which registration and other similar or related transactions, or both, are conducted and in which the establishment s guests and members of the public typically congregate.

(3) Meeting and banquet rooms in a hotel, motel, other transient lodging establishment similar to a hotel or motel, restaurant, or public convention center, except while food or beverage functions are taking place, including setup, service, and cleanup activities, or when the room is being used for exhibit purposes. At times when smoking is not permitted in a meeting or banquet room pursuant to this paragraph, the establishment may permit smoking in corridors and prefunction areas adjacent to and serving the meeting or banquet room if no employee is stationed in that corridor or area on other than a passing basis.

(4) Retail or wholesale tobacco shops and private smokers lounges. For purposes of this paragraph:

(A) Private smokers lounge means any enclosed area in or attached to a retail or wholesale tobacco shop that is dedicated to the use of tobacco products, including, but not limited to, cigars and pipes.

(B) Retail or wholesale tobacco shop means any business establishment the main purpose of which is the sale of tobacco products, including, but not limited to, cigars, pipe tobacco, and smoking accessories.

(5) Cabs of motortrucks, as defined in Section 410 of the Vehicle Code, or truck tractors, as defined in Section 655 of the Vehicle Code, if no nonsmoking employees are present.

(6) Warehouse facilities. For purposes of this paragraph, warehouse facility means a warehouse facility with more than 100,000 square feet of total floorspace, and 20 or fewer full-time employees working at the facility, but does not include any area within a facility that is utilized as office space.

(7) Gaming clubs, in which smoking is permitted by subdivision (f). For purposes of this paragraph, gaming club means any gaming club, as defined in Section 19802 of the Business and Professions Code, or bingo facility, as defined in Section 326.5 of the Penal Code, that restricts access to minors under 18 years of age.

(8) Bars and taverns, in which smoking is permitted by subdivision (f). For purposes of this paragraph, bar or tavern means a facility primarily devoted to the serving of alcoholic beverages for consumption by guests on the premises, in which the serving of food is incidental. Bar or tavern includes those facilities located within a hotel, motel, or other similar transient occupancy establishment. However, when located within a building in conjunction with another use, including a restaurant, bar or tavern includes only those areas used primarily for the sale and service of alcoholic beverages. Bar or tavern does not include the dining areas of a restaurant, regardless of whether alcoholic beverages are served therein.

(9) Theatrical production sites, if smoking is an integral part of the story in the theatrical production.

(10) Medical research or treatment sites, if smoking is integral to the research and treatment being conducted.

(11) Private residences, except for private residences licensed as family day care homes, during the hours of operation as family day care homes and in those areas where children are present.

(12) Patient smoking areas in long-term health care facilities, as defined in Section 1418 of the Health and Safety Code.

(13) Breakrooms designated by employers for smoking, provided that all of the following conditions are met:

(A) Air from the smoking room shall be exhausted directly to the outside by an exhaust fan. Air from the smoking room shall not be recirculated to other parts of the building.

(B) The employer shall comply with any ventilation standard or other standard utilizing appropriate technology, including, but not limited to, mechanical, electronic, and biotechnical systems, adopted by the Occupational Safety and Health Standards Board or the federal Environmental Protection Agency. If both adopt inconsistent standards, the ventilation standards of the Occupational Safety and Health Standards Board shall be no less stringent than the standards adopted by the federal Environmental Protection Agency.

(C) The smoking room shall be located in a nonwork area where no one, as part of his or her work responsibilities, is required to enter. For purposes of this subparagraph, work responsibilities does not include any custodial or maintenance work carried out in the breakroom when it is unoccupied.

(D) There are sufficient nonsmoking breakrooms to accommodate nonsmokers.

(14) Employers with a total of five or fewer employees, either full time or part time, may permit smoking where all of the following conditions are met:

(A) The smoking area is not accessible to minors.

(B) All employees who enter the smoking area consent to permit smoking. No one, as part of his or her work responsibilities, shall be required to work in an area where smoking is permitted. An employer who is determined by the division to have used coercion to obtain consent or who has required an employee to work in the smoking area shall be subject to the penalty provisions of Section 6427.

(C) Air from the smoking area shall be exhausted directly to the outside by an exhaust fan. Air from the smoking area shall not be recirculated to other parts of the building.

(D) The employer shall comply with any ventilation standard or other standard utilizing appropriate technology, including, but not limited to, mechanical, electronic, and biotechnical systems, adopted by the Occupational Safety and Health Standards Board or the federal Environmental Protection Agency. If both adopt inconsistent standards, the ventilation standards of the Occupational Safety and Health Standards Board shall be no less stringent than the standards adopted by the federal Environmental Protection Agency.

This paragraph shall not be construed to (i) supersede or render inapplicable any condition or limitation on smoking areas made applicable to specific types of business establishments by any other paragraph of this subdivision or (ii) apply in lieu of any otherwise applicable paragraph of this subdivision that has become inoperative.

(e) Paragraphs (13) and (14) of subdivision (d) shall not be construed to require employers to provide reasonable accommodation to smokers, or to provide breakrooms for smokers or nonsmokers.

(f) (1) Except as otherwise provided in this subdivision, smoking may be permitted in gaming clubs, as defined in paragraph (7) of subdivision (d), and in bars and taverns, as defined in paragraph (8) of subdivision (d), until the earlier of the following:

(A) January 1, 1998.

(B) The date of adoption of a regulation (i) by the Occupational Safety and Health Standards Board reducing the permissible employee exposure level to environmental tobacco smoke to a level that will prevent anything other than insignificantly harmful effects to exposed employees or (ii) by the federal Environmental Protection Agency establishing a standard for reduction of permissible exposure to environmental tobacco smoke to an exposure level that will prevent anything other than insignificantly harmful effects to exposed persons.

(2) If a regulation specified in subparagraph (B) of paragraph (1) is adopted on or before January 1, 1998, smoking may thereafter be permitted in gaming clubs and in bars and taverns, subject to full compliance with, or conformity to, the standard in the regulation within two years following the date of adoption of the regulation. An employer failing to achieve compliance with, or conformity to, the regulation within this two-year period shall prohibit smoking in the gaming club, bar, or tavern until compliance or conformity is achieved. If the Occupational Safety and Health Standards Board and the federal Environmental Protection Agency both adopt regulations specified in subparagraph (B) of paragraph (1) that are inconsistent, the regulations of the Occupational Safety and Health Standards Board shall be no less stringent than the regulations of the federal Environmental Protection Agency.

(3) If a regulation specified in subparagraph (B) of paragraph (1) is not adopted on or before January 1, 1998, the exemptions specified in paragraphs (7) and (8) of subdivision (d) shall become inoperative on and after January 1, 1998, until a regulation is adopted. Upon adoption of such a regulation on or after January 1, 1998, smoking may thereafter be permitted in gaming clubs and in bars and taverns, subject to full compliance with, or conformity to, the standard in the regulation within two years following the date of adoption of the regulation. An employer failing to achieve compliance with, or conformity to, the regulation within this two-year period shall prohibit smoking in the gaming club, bar, or tavern until compliance or conformity is achieved. If the Occupational Safety and Health Standards Board and the federal Environmental Protection Agency both adopt regulations specified in subparagraph (B) of paragraph (1) that are inconsistent, the regulations of the Occupational Safety and Health Standards Board shall be no less stringent than the regulations of the federal Environmental Protection Agency.

(4) From January 1, 1997, to December 31, 1997, inclusive, smoking may be permitted in gaming clubs, as defined in paragraph (7) of subdivision (d), and in bars and taverns, as defined in paragraph (8) of subdivision (d), subject to both of the following conditions:

(A) If practicable, the gaming club or bar or tavern shall establish a designated nonsmoking area.

(B) If feasible, no employee shall be required, in the performance of ordinary work responsibilities, to enter any area in which smoking is permitted.

(g) The smoking prohibition set forth in this section shall constitute a uniform statewide standard for regulating the smoking of tobacco products in enclosed places of employment and shall supersede and render unnecessary the local enactment or enforcement of local ordinances regulating the smoking of tobacco products in enclosed places of employment. Insofar as the smoking prohibition set forth in this section is applicable to all (100-percent) places of employment within this state and, therefore, provides the maximum degree of coverage, the practical effect of this section is to eliminate the need of local governments to enact enclosed workplace smoking restrictions within their respective jurisdictions.

(h) Nothing in this section shall prohibit an employer from prohibiting smoking in an enclosed place of employment for any reason.

(i) The enactment of local regulation of smoking of tobacco products in enclosed places of employment by local governments shall be suspended only for as long as, and to the extent that, the (100-percent) smoking prohibition provided for in this section remains in effect. In the event this section is repealed or modified by subsequent legislative or judicial action so that the (100-percent) smoking prohibition is no longer applicable to all enclosed places of employment in California, local governments shall have the full right and authority to enforce previously enacted, and to enact and enforce new, restrictions on the smoking of tobacco products in enclosed places of employment within their jurisdictions, including a complete prohibition of smoking. Notwithstanding any other provision of this section, any area not defined as a place of employment or in which smoking is not regulated pursuant to subdivision (d) or (e), shall be subject to local regulation of smoking of tobacco products.

(j) Any violation of the prohibition set forth in subdivision (b) is an infraction, punishable by a fine not to exceed one hundred dollars ($100) for a first violation, two hundred dollars ($200) for a second violation within one year, and five hundred dollars ($500) for a third and for each subsequent violation within one year. This subdivision shall be enforced by local law enforcement agencies, including, but not limited to, local health departments, as determined by the local governing body.

(k) Notwithstanding Section 6309, the division shall not be required to respond to any complaint regarding the smoking of tobacco products in an enclosed space at a place of employment, unless the employer has been found guilty pursuant to subdivision (j) of a third violation of subdivision (b) within the previous year.

(l) If any provision of this act or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the act that can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

(Amended by Stats. 2006, Ch. 736, Sec. 2. Effective January 1, 2007.)



6405

No employer, owner, or lessee of any real property shall construct or cause to be constructed any place of employment that is not safe and healthful.

(Repealed and added by Stats. 1973, Ch. 993.)



6406

No person shall do any of the following:

(a) Remove, displace, damage, destroy or carry off any safety device, safeguard, notice, or warning, furnished for use in any employment or place of employment.

(b) Interfere in any way with the use thereof by any other person.

(c) Interfere with the use of any method or process adopted for the protection of any employee, including himself, in such employment, or place of employment.

(d) Fail or neglect to do every other thing reasonably necessary to protect the life, safety, and health of employees.

(Repealed and added by Stats. 1973, Ch. 993.)



6407

Every employer and every employee shall comply with occupational safety and health standards, with Section 25910 of the Health and Safety Code, and with all rules, regulations, and orders pursuant to this division which are applicable to his own actions and conduct.

(Amended by Stats. 1977, Ch. 62.)



6408

All employers shall provide information to employees in the following ways, as prescribed by authorized regulations:

(a) Posting of information regarding protections and obligations of employees under occupational safety and health laws.

(b) Posting prominently each citation issued under Section 6317, or a copy or copies thereof, at or near each place a violation referred to in the notice of violation occurred.

(c) The opportunity for employees or their representatives to observe monitoring or measuring of employee exposure to hazards conducted pursuant to standards promulgated under Section 142.3.

(d) Allow access by employees or their representatives to accurate records of employee exposures to potentially toxic materials or harmful physical agents.

(e) Notification of any employee who has been or is being exposed to toxic materials or harmful physical agents in concentrations or at levels exceeding those prescribed by an applicable standard, order, or special order, and informing any employee so exposed of corrective action being taken.

(Repealed and added by Stats. 1973, Ch. 993.)



6409

(a) Every physician as defined in Section 3209.3 who attends any injured employee shall file a complete report of every occupational injury or occupational illness to the employee with the employer, or if insured, with the employer s insurer, on forms prescribed for that purpose by the Department of Industrial Relations. A portion of the form shall be completed by the injured employee, if he or she is able to do so, describing how the injury or illness occurred. The form shall be filed within five days of the initial examination. Inability or failure of an injured employee to complete his or her portion of the form shall not affect the employee s rights under this code, and shall not excuse any delay in filing the form. The employer or insurer, as the case may be, shall file the physician s report with the department within five days of receipt. Each report of occupational injury or occupational illness shall indicate the social security number of the injured employee. If the treatment is for pesticide poisoning or a condition suspected to be pesticide poisoning, the physician shall also file a complete report, which need not include the affidavit required pursuant to this section, with the department, and within 24 hours of the initial examination shall file a complete report with the local health officer by facsimile transmission or other means. If the treatment is for pesticide poisoning or a condition suspected to be pesticide poisoning, the physician shall not be compensated for the initial diagnosis and treatment unless the report is filed with the employer, or if insured, with the employer s insurer, and includes or is accompanied by a signed affidavit which certifies that a copy of the report was filed with the local health officer pursuant to this section.

(b) As used in this section, occupational illness means any abnormal condition or disorder caused by exposure to environmental factors associated with employment, including acute and chronic illnesses or diseases which may be caused by inhalation, absorption, ingestion, or direct contact.

(Amended by Stats. 2012, Ch. 46, Sec. 109. Effective June 27, 2012.)



6409.1

(a) Every employer shall file a complete report of every occupational injury or occupational illness, as defined in subdivision (b) of Section 6409, to each employee which results in lost time beyond the date of the injury or illness, or which requires medical treatment beyond first aid, with the Department of Industrial Relations or, if an insured employer, with the insurer, on a form prescribed for that purpose by the department. A report shall be filed concerning each injury and illness which has, or is alleged to have, arisen out of and in the course of employment, within five days after the employer obtains knowledge of the injury or illness. Each report of occupational injury or occupational illness shall indicate the social security number of the injured employee. In the case of an insured employer, the insurer shall file with the division immediately upon receipt, a copy of the employer s report, which has been received from the insured employer. In the event an employer has filed a report of injury or illness pursuant to this subdivision and the employee subsequently dies as a result of the reported injury or illness, the employer shall file an amended report indicating the death with the department or, if an insured employer, with the insurer, within five days after the employer is notified or learns of the death. A copy of any amended reports received by the insurer shall be filed with the division immediately upon receipt.

(b) In every case involving a serious injury or illness, or death, in addition to the report required by subdivision (a), a report shall be made immediately by the employer to the Division of Occupational Safety and Health by telephone or telegraph. An employer who violates this subdivision may be assessed a civil penalty of not less than five thousand dollars ($5,000). Nothing in this subdivision shall be construed to increase the maximum civil penalty, pursuant to Sections 6427 to 6430, inclusive, that may be imposed for a violation of this section.

(Amended by Stats. 2012, Ch. 46, Sec. 110. Effective June 27, 2012.)



6409.2

Whenever a state, county, or local fire or police agency is called to an accident involving an employee covered by this part in which a serious injury or illness, or death occurs, the responding agency shall immediately notify the nearest office of the Division of Occupational Safety and Health by telephone. Thereafter, the division shall immediately notify the appropriate prosecuting authority of the accident.

(Amended by Stats. 2002, Ch. 885, Sec. 7. Effective January 1, 2003.)



6409.3

In no case shall the treatment administered for pesticide poisoning or a condition suspected as pesticide poisoning be deemed to be first aid treatment.

(Added by Stats. 1979, Ch. 889.)



6409.5

(a) Whenever any local public fire agency has knowledge that a place of employment where garment manufacturing operations take place contains fire or safety hazards for which fire and injury prevention measures have not been taken in accordance with local fire and life safety ordinances, the agency may notify the Division of Occupational Safety and Health. This referral shall be made only after the garment manufacturing employer has been given a reasonable amount of time to correct violations.

(b) Whenever the Division of Occupational Safety and Health has knowledge or reasonable suspicion that a place of employment where garment manufacturing operations take place contains fire or safety hazards for which fire and injury prevention measures have not been taken in accordance with local fire and life safety ordinances, the division shall notify the appropriate local public fire agency.

(c) Whenever the Division of Occupational Safety and Health receives a referral by a local public fire agency pursuant to subdivision (a) which informs the division that a place of employment where garment manufacturing operations take place is not safe or is injurious to the welfare of any employee, it shall constitute a complaint for purposes of Section 6309 and shall be investigated.

(d) Whenever a local public fire agency receives a referral by the Division of Occupational Safety and Health pursuant to subdivision (b) which informs the local public fire agency that a place of employment where garment manufacturing operations take place is not safe or is injurious to the welfare of any employee, the local public fire agency may investigate the referral at its discretion.

(e) (1) If the Division of Occupational Safety and Health acquires knowledge that the garment manufacturing employer is not currently registered, it shall notify the Division of Labor Standards Enforcement.

(2) Local public fire agencies may make referrals of individuals not registered as garment manufacturers to the Division of Labor Standards Enforcement.

(3) Whenever the Division of Labor Standards Enforcement is informed by the Division of Occupational Safety and Health or by a local public fire agency that a garment manufacturing employer is unregistered, the Division of Labor Standards Enforcement shall take measures it deems appropriate to obtain compliance.

(Added by Stats. 1991, Ch. 7, Sec. 2. Effective December 13, 1990. Operative January 1, 1991, by Sec. 3 of Ch. 7.)



6410

(a) The reports required by subdivision (a) of Section 6409 and Section 6413 shall be made in the form and detail and within the time limits prescribed by reasonable rules and regulations adopted by the Department of Industrial Relations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) Nothing in this chapter requiring recordkeeping and reporting by employers shall relieve the employer of maintaining records and making reports to the assistant secretary, United States Department of Labor, as required under the federal Occupational Safety and Health Act of 1970 (P.L. 91-596). The Division of Occupational Safety and Health shall prescribe and provide the forms necessary for maintenance of the required records, and shall enforce by citation and penalty assessment any violation of the recordkeeping requirements of this chapter.

(c) All state and local government employers shall maintain records and make reports in the same manner and to the same extent as required of other employers by this section.

(Amended by Stats. 2012, Ch. 46, Sec. 111. Effective June 27, 2012.)



6410.5

The reports required by subdivision (a) of Section 6409, subdivision (a) of Section 6409.1, and Section 6413 shall contain, prominently stated, the statement set forth in Section 5401.7.

(Added by Stats. 1991, Ch. 116, Sec. 34.)



6411

Every employer or insurer receiving forms with directions from the Department of Industrial Relations to complete them shall cause them to be properly filled out so as to answer fully and correctly each question propounded therein. In case of inability to answer any questions, a good and sufficient reason shall be given for such failure.

(Amended by Stats. 2012, Ch. 46, Sec. 112. Effective June 27, 2012.)



6412

No report of injury or illness required by subdivision (a) of Section 6409.1 shall be open to public inspection or made public, nor shall those reports be admissible as evidence in any adversary proceeding before the Workers Compensation Appeals Board. However, the reports required of physicians by subdivision (a) of Section 6409 shall be admissible as evidence in the proceeding, except that no physician s report shall be admissible as evidence to bar proceedings for the collection of compensation, and the portion of any physician s report completed by an employee shall not be admissible as evidence in any proceeding before the Workers Compensation Appeals Board.

(Amended by Stats. 1987, Ch. 1019, Sec. 7.)



6413

(a) The Department of Corrections and Rehabilitation, and every physician or surgeon who attends any injured state prisoner, shall file with the Division of Occupational Safety and Health a complete report, on forms prescribed under Sections 6409 and 6409.1, of every injury to each state prisoner, resulting from any labor performed by the prisoner unless disability resulting from such injury does not last through the day or does not require medical service other than ordinary first aid treatment.

(b) Where the injury results in death a report, in addition to the report required by subdivision (a), shall forthwith be made by the Department of Corrections and Rehabilitation to the Division of Occupational Safety and Health by telephone or telegraph.

(c) Except as provided in Section 6304.2, nothing in this section or in this code shall be deemed to make a prisoner an employee, for any purpose, of the Department of Corrections and Rehabilitation.

(d) Notwithstanding subdivision (a), no physician or surgeon who attends any injured state prisoner outside of a Department of Corrections and Rehabilitation institution shall be required to file the report required by subdivision (a), but the Department of Corrections and Rehabilitation shall file the report.

(Amended by Stats. 2012, Ch. 46, Sec. 113. Effective June 27, 2012.)



6413.2

(a) With regard to any report required by Section 6413, the Division of Occupational Safety and Health may make recommendations to the Department of Corrections and Rehabilitation of ways in which the department might improve the safety of the working conditions and work areas of state prisoners, and other safety matters. The Department of Corrections and Rehabilitation shall not be required to comply with these recommendations.

(b) With regard to any report required by Section 6413, the Division of Occupational Safety and Health may, in any case in which the Department of Corrections and Rehabilitation has not complied with recommendations made by the division pursuant to subdivision (b), or in any other case in which the division deems the safety of any state prisoner shall require it, conduct hearings and, after these hearings, adopt special orders, rules, or regulations or otherwise proceed as authorized in Chapter 1 (commencing with Section 6300) of this part as it deems necessary. The Department of Corrections and Rehabilitation shall comply with any order, rule, or regulation so adopted by the Division of Occupational Safety and Health.

(Amended by Stats. 2012, Ch. 46, Sec. 114. Effective June 27, 2012.)



6413.5

Any employer or physician who fails to comply with any provision of subdivision (a) of Section 6409, or Section 6409.1, 6409.2, 6409.3, or 6410 may be assessed a civil penalty of not less than fifty dollars ($50) nor more than two hundred dollars ($200) by the director or his or her designee if he or she finds a pattern or practice of violations, or a willful violation of any of these provisions. Penalty assessments may be contested in the manner provided in Section 3725. Penalties assessed pursuant to this section shall be deposited in the General Fund.

(Amended by Stats. 1987, Ch. 1019, Sec. 8.)






CHAPTER 4. Penalties

6423

(a) Except where another penalty is specifically provided, every employer and every officer, management official, or supervisor having direction, management, control, or custody of any employment, place of employment, or of any other employee, who does any of the following is guilty of a misdemeanor:

(1) Knowingly or negligently violates any standard, order, or special order, or any provision of this division, or of any part thereof in, or authorized by, this part the violation of which is deemed to be a serious violation pursuant to Section 6432.

(2) Repeatedly violates any standard, order, or special order, or provision of this division, or any part thereof in, or authorized by, this part, which repeated violation creates a real and apparent hazard to employees.

(3) Knowingly fails to report to the division a death, as required by subdivision (b) of Section 6409.1.

(4) Fails or refuses to comply, after notification and expiration of any abatement period, with any such standard, order, special order, or provision of this division, or any part thereof, which failure or refusal creates a real and apparent hazard to employees.

(5) Directly or indirectly, knowingly induces another to commit any of the acts in paragraph (1), (2), (3), or (4) of subdivision (a).

(b) Any violation of paragraph (1) of subdivision (a) is punishable by imprisonment in the county jail for a period not to exceed six months, or by a fine not to exceed five thousand dollars ($5,000), or by both that imprisonment and fine.

(c) Any violation of paragraph (3) of subdivision (a) is punishable by imprisonment in county jail for up to one year, or by a fine not to exceed fifteen thousand dollars ($15,000), or by both that imprisonment and fine. If the violator is a corporation or a limited liability company, the fine prescribed by this subdivision may not exceed one hundred fifty thousand dollars ($150,000).

(d) Any violation of paragraph (2), (4), or (5) of subdivision (a) is punishable by imprisonment in a county jail for a term not exceeding one year, or by a fine not exceeding fifteen thousand dollars ($15,000), or by both that imprisonment and fine. If the defendant is a corporation or a limited liability company, the fine may not exceed one hundred fifty thousand dollars ($150,000).

(e) In determining the amount of fine to impose under this section, the court shall consider all relevant circumstances, including, but not limited to, the nature, circumstance, extent, and gravity of the violation, any prior history of violations by the defendant, the ability of the defendant to pay, and any other matters the court determines the interests of justice require.

(Amended by Stats. 2002, Ch. 885, Sec. 8. Effective January 1, 2003.)



6425

(a) Any employer and any employee having direction, management, control, or custody of any employment, place of employment, or of any other employee, who willfully violates any occupational safety or health standard, order, or special order, or Section 25910 of the Health and Safety Code, and that violation caused death to any employee, or caused permanent or prolonged impairment of the body of any employee, is guilty of a public offense punishable by imprisonment in a county jail for a term not exceeding one year, or by a fine not exceeding one hundred thousand dollars ($100,000), or by both that imprisonment and fine; or by imprisonment in the state prison for 16 months, or two or three years, or by a fine of not more than two hundred fifty thousand dollars ($250,000), or by both that imprisonment and fine; and in either case, if the defendant is a corporation or a limited liability company, the fine may not exceed one million five hundred thousand dollars ($1,500,000).

(b) If the conviction is for a violation committed within seven years after a conviction under subdivision (b), (c), or (d) of Section 6423 or subdivision (c) of Section 6430, punishment shall be by imprisonment in state prison for a term of 16 months, two, or three years, or by a fine not exceeding two hundred fifty thousand dollars ($250,000), or by both that fine and imprisonment, but if the defendant is a corporation or limited liability company, the fine may not be less than five hundred thousand dollars ($500,000) or more than two million five hundred thousand dollars ($2,500,000).

(c) If the conviction is for a violation committed within seven years after a first conviction of the defendant for any crime involving a violation of subdivision (a), punishment shall be by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years, or by a fine not exceeding two hundred fifty thousand dollars ($250,000), or by both that fine and imprisonment, but if the defendant is a corporation or a limited liability company, the fine shall not be less than one million dollars ($1,000,000) but may not exceed three million five hundred thousand dollars ($3,500,000).

(d) In determining the amount of fine to be imposed under this section, the court shall consider all relevant circumstances, including, but not limited to, the nature, circumstance, extent, and gravity of the violation, any prior history of violations by the defendant, the ability of the defendant to pay, and any other matters the court determines the interests of justice require.

(e) As used in this section, willfully has the same definition as it has in Section 7 of the Penal Code. This subdivision is intended to be a codification of existing law.

(f) This section does not prohibit a prosecution under Section 192 of the Penal Code.

(Amended by Stats. 2011, Ch. 15, Sec. 222. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



6426

Whoever knowingly makes any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained pursuant to this division shall, upon conviction, be punished by a fine of not more than seventy thousand dollars ($70,000), or by imprisonment for not more than six months, or by both.

(Amended by Stats. 1991, Ch. 599, Sec. 3. Effective October 7, 1991.)



6427

Any employer who violates any occupational safety or health standard, order, or special order, or Section 25910 of the Health and Safety Code, and the violation is specifically determined not to be of a serious nature, may be assessed a civil penalty of up to seven thousand dollars ($7,000) for each violation.

(Amended by Stats. 1993, Ch. 928, Sec. 3. Effective January 1, 1994.)



6428

Any employer who violates any occupational safety or health standard, order, or special order, or Section 25910 of the Health and Safety Code, if that violation is a serious violation, shall be assessed a civil penalty of up to twenty-five thousand dollars ($25,000) for each violation. Employers who do not have an operative injury prevention program shall receive no adjustment for good faith of the employer or history of previous violations as provided in paragraphs (3) and (4) of subdivision (c) of Section 6319.

(Amended by Stats. 1999, Ch. 615, Sec. 7. Effective January 1, 2000.)



6428.5

An employer s injury prevention program shall be deemed to be operative for the purposes of Sections 6427 and 6428 if it meets the criteria for substantial compliance established by the standards board pursuant to Section 6401.7.

(Added by Stats. 1989, Ch. 1369, Sec. 13. Effective October 2, 1989.)



6429

(a) Any employer who willfully or repeatedly violates any occupational safety or health standard, order, or special order, or Section 25910 of the Health and Safety Code, may be assessed a civil penalty of not more than seventy thousand dollars ($70,000) for each violation, but in no case less than five thousand dollars ($5,000) for each willful violation.

(b) Any employer who repeatedly violates any occupational safety or health standard, order, or special order, or Section 25910 of the Health and Safety Code, shall not receive any adjustment of a penalty assessed pursuant to this section on the basis of the regulations promulgated pursuant to subdivision (c) of Section 6319 pertaining to the good faith of the employer or the history of previous violations of the employer.

(c) The division shall preserve and maintain records of its investigations and inspections and citations for a period of not less than seven years.

(Amended by Stats. 2000, Ch. 135, Sec. 128. Effective January 1, 2001.)



6430

(a) Any employer who fails to correct a violation of any occupational safety or health standard, order, or special order, or Section 25910 of the Health and Safety Code, within the period permitted for its correction shall be assessed a civil penalty of not more than fifteen thousand dollars ($15,000) for each day during which the failure or violation continues.

(b) Notwithstanding subdivision (a), for any employer who submits a signed statement affirming compliance with the abatement terms pursuant to Section 6320, and is found upon a reinspection not to have abated the violation, any adjustment to the civil penalty based on abatement shall be rescinded and the additional civil penalty assessed for failure to abate shall not be adjusted for good faith of the employer or history of previous violations as provided in paragraphs (3) and (4) of subdivision (c) of Section 6319.

(c) Notwithstanding subdivision (a), any employer who submits a signed statement affirming compliance with the abatement terms pursuant to subdivision (b) of Section 6320, and is found not to have abated the violation, is guilty of a public offense punishable by imprisonment in a county jail for a term not exceeding one year, or by a fine not exceeding thirty thousand dollars ($30,000), or by both that fine and imprisonment; but if the defendant is a corporation or a limited liability company the fine shall not exceed three hundred thousand dollars ($300,000). In determining the amount of the fine to be imposed under this section, the court shall consider all relevant circumstances, including, but not limited to, the nature, circumstance, extent, and gravity of the violation, any prior history of violations by the defendant, the ability of the defendant to pay, and any other matters the court determines the interests of justice require. Nothing in this section shall be construed to prevent prosecution under any law that may apply.

(Amended by Stats. 1999, Ch. 615, Sec. 9. Effective January 1, 2000.)



6431

Any employer who violates any of the posting or recordkeeping requirements as prescribed by regulations adopted pursuant to Sections 6408 and 6410, or who fails to post any notice required by Section 3550, shall be assessed a civil penalty of up to seven thousand dollars ($7,000) for each violation.

(Amended by Stats. 1991, Ch. 599, Sec. 8. Effective October 7, 1991.)



6432

(a) There shall be a rebuttable presumption that a serious violation exists in a place of employment if the division demonstrates that there is a realistic possibility that death or serious physical harm could result from the actual hazard created by the violation. The demonstration of a violation by the division is not sufficient by itself to establish that the violation is serious. The actual hazard may consist of, among other things:

(1) A serious exposure exceeding an established permissible exposure limit.

(2) The existence in the place of employment of one or more unsafe or unhealthful practices, means, methods, operations, or processes that have been adopted or are in use.

(b) (1) Before issuing a citation alleging that a violation is serious, the division shall make a reasonable attempt to determine and consider, among other things, all of the following:

(A) Training for employees and supervisors relevant to preventing employee exposure to the hazard or to similar hazards.

(B) Procedures for discovering, controlling access to, and correcting the hazard or similar hazards.

(C) Supervision of employees exposed or potentially exposed to the hazard.

(D) Procedures for communicating to employees about the employer s health and safety rules and programs.

(E) Information that the employer wishes to provide, at any time before citations are issued, including, any of the following:

(i) The employer s explanation of the circumstances surrounding the alleged violative events.

(ii) Why the employer believes a serious violation does not exist.

(iii) Why the employer believes its actions related to the alleged violative events were reasonable and responsible so as to rebut, pursuant to subdivision (c), any presumption established pursuant to subdivision (a).

(iv) Any other information that the employer wishes to provide.

(2) The division shall satisfy its requirement to determine and consider the facts specified in paragraph (1) if, not less than 15 days prior to issuing a citation for a serious violation, the division delivers to the employer a standardized form containing the alleged violation descriptions ( AVD ) it intends to cite as serious and clearly soliciting the information specified in this subdivision. The director shall prescribe the form for the alleged violation descriptions and solicitation of information. Any forms issued pursuant to this section shall be exempt from the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(c) If the division establishes a presumption pursuant to subdivision (a) that a violation is serious, the employer may rebut the presumption and establish that a violation is not serious by demonstrating that the employer did not know and could not, with the exercise of reasonable diligence, have known of the presence of the violation. The employer may accomplish this by demonstrating both of the following:

(1) The employer took all the steps a reasonable and responsible employer in like circumstances should be expected to take, before the violation occurred, to anticipate and prevent the violation, taking into consideration the severity of the harm that could be expected to occur and the likelihood of that harm occurring in connection with the work activity during which the violation occurred. Factors relevant to this determination include, but are not limited to, those listed in subdivision (b).

(2) The employer took effective action to eliminate employee exposure to the hazard created by the violation as soon as the violation was discovered.

(d) If the employer does not provide information in response to a division inquiry made pursuant to subdivision (b), the employer shall not be barred from presenting that information at the hearing and no negative inference shall be drawn. The employer may offer different information at the hearing than what was provided to the division and may explain any inconsistency, but the trier of fact may draw a negative inference from the prior inconsistent factual information. The trier of fact may also draw a negative inference from factual information offered at the hearing by the division that is inconsistent with factual information provided to the employer pursuant to subdivision (b), or from a failure by the division to provide the form setting forth the descriptions of the alleged violation and soliciting information pursuant to subdivision (b).

(e) Serious physical harm, as used in this part, means any injury or illness, specific or cumulative, occurring in the place of employment or in connection with any employment, that results in any of the following:

(1) Inpatient hospitalization for purposes other than medical observation.

(2) The loss of any member of the body.

(3) Any serious degree of permanent disfigurement.

(4) Impairment sufficient to cause a part of the body or the function of an organ to become permanently and significantly reduced in efficiency on or off the job, including, but not limited to, depending on the severity, second-degree or worse burns, crushing injuries including internal injuries even though skin surface may be intact, respiratory illnesses, or broken bones.

(f) Serious physical harm may be caused by a single, repetitive practice, means, method, operation, or process.

(g) A division safety engineer or industrial hygienist who can demonstrate, at the time of the hearing, that his or her division-mandated training is current shall be deemed competent to offer testimony to establish each element of a serious violation, and may offer evidence on the custom and practice of injury and illness prevention in the workplace that is relevant to the issue of whether the violation is a serious violation.

(Repealed and added by Stats. 2010, Ch. 692, Sec. 2. Effective January 1, 2011.)



6433

The civil penalties set forth in Sections 6427 to 6431, inclusive, shall not be considered as other penalties specifically provided within the meaning of Section 6423.

(Added by Stats. 1973, Ch. 993.)



6434

(a) Any civil or administrative penalty assessed pursuant to this chapter against a school district, county board of education, county superintendent of schools, charter school, community college district, California State University, University of California, or joint powers agency performing education functions shall be deposited with the Workplace Health and Safety Revolving Fund established pursuant to Section 78.

(b) Any school district, county board of education, county superintendent of schools, charter school, community college district, California State University, University of California, or joint powers agency performing education functions may apply for a refund of their civil penalty, with interest, if all conditions previously cited have been abated, they have abated any other outstanding citation, and if they have not been cited by the division for a serious violation at the same school within two years of the date of the original violation. Funds not applied for within two years and six months of the time of the original violation shall be expended as provided for in Section 78 to assist schools in establishing effective occupational injury and illness prevention programs.

(Amended by Stats. 2000, Ch. 135, Sec. 129. Effective January 1, 2001.)



6434.5

(a) Any civil or administrative penalty assessed pursuant to this chapter against a public police or city, county, or special district fire department or the California Department of Forestry and Fire Protection shall be deposited into the Workers Compensation Administration Revolving Fund established pursuant to Section 62.5.

(b) Any public police or city, county, or special district fire department or the California Department of Forestry and Fire Protection may apply for a refund of any civil or administrative penalty assessed pursuant to this chapter, with interest, if all conditions previously cited have been abated, the department has abated any other outstanding citation, and the department has not been cited by the division for a serious violation within two years of the date of the original violation. Funds received as a result of a penalty, for which a refund is not applied for within two years and six months of the time of the original violation, shall be expended in accordance with Section 78 as follows:

(1) Funds received as a result of a civil or administrative penalty imposed on a city, county, or special district fire department or the California Department of Forestry and Fire Protection shall be allocated to the California Firefighter Joint Apprenticeship Program for the purpose of establishing and maintaining effective occupational injury and illness prevention programs.

(2) Funds received as a result of a civil or administrative penalty imposed on a police department shall be allocated to the Office of Criminal Justice Planning, or any succeeding agency, for the purpose of establishing and maintaining effective occupational injury and illness prevention programs.

(c) This section does not apply to that portion of any civil or administrative penalty that is distributed directly to an aggrieved employee or employees pursuant to the provisions of Section 2699.

(Added by Stats. 2005, Ch. 141, Sec. 1. Effective January 1, 2006.)



6435

(a) Any employer who violates any of the requirements of Chapter 6 (commencing with Section 6500) of this part shall be assessed a civil penalty under the appropriate provisions of Sections 6427 to 6430, inclusive.

(b) This section shall become inoperative on January 1, 1987, and shall remain inoperative until January 1, 1991, at which time it shall become operative, unless a later enacted statute, which becomes effective on or before January 1, 1991, deletes or extends that date.

(Amended by Stats. 1986, Ch. 1178, Sec. 3. Note: This section was inoperative from Jan. 1, 1987, until Jan. 1, 1991, by its own provisions.)



6436

The criminal complaint regarding a violation of Section 6505.5 may be brought by the Attorney General or by the district attorney or prosecuting attorney of any city, in the superior court of any county in the state with jurisdiction over the contractor or employer, by reason of the contractor s or employer s act or failure to act within that county. Any penalty assessed by the court shall be paid to the office of the prosecutor bringing the complaint, but if the case was referred to the prosecutor by the division, or some other governmental unit, one-half of the civil or criminal penalty assessed shall be paid to that governmental unit.

(Amended by Stats. 2003, Ch. 449, Sec. 30. Effective January 1, 2004.)






CHAPTER 5. Temporary Variances

6450

(a) Any employer may apply to the division for a temporary order granting a variance from an occupational safety or health standard. Such temporary order shall be granted only if the employer files an application which meets the requirements of Section 6451, and establishes that (1) he is unable to comply with a standard by its effective date because of unavailability of professional or technical personnel or of materials and equipment needed to come into compliance with the standard or because necessary construction or alteration of facilities cannot be completed by the effective date, (2) he is taking all available steps to safeguard his employees against the hazards covered by the standard, and (3) he has an effective program for coming into compliance with the standard as quickly as practicable.

(b) Any temporary order issued under this section shall prescribe the practices, means, methods, operations, and processes which the employer must adopt and use while the order is in effect and state in detail his program for coming into compliance with the standard. Such a temporary order may be granted only after notice to employees and an opportunity for a hearing. However, the division may issue one interim order for a temporary variance upon submission of an application showing that the employment or place of employment will be safe for employees pending a hearing on the application for a temporary variance. No temporary order may be in effect for longer than the period needed by the employer to achieve compliance with the standard or one year, whichever is shorter, except that such an order may be renewed not more than twice provided that the requirements of this section are met and an application for renewal is filed prior to the expiration date of the order. No single renewal of an order may remain in effect for longer than 180 days.

(Added by Stats. 1973, Ch. 993.)



6451

An application for a temporary order under Section 6450 shall contain all of the following:

(a) A specification of the standard or portion thereof from which the employer seeks a variance.

(b) A representation by the employer, supported by representations from qualified persons having firsthand knowledge of the facts represented, that he is unable to comply with the standard or portion thereof and a detailed statement of the reasons therefor.

(c) A statement of the steps he has taken and will take, with specific dates, to protect employees against the hazard covered by the standard.

(d) A statement of when he expects to be able to comply with the standard and what steps he has taken and what steps he will take, with dates specified, to come into compliance with the standard.

(e) A certification that he has informed his employees of the application by giving a copy thereof to their authorized representative, posting a statement giving a summary of the application and specifying where a copy may be examined at the place or places where notices to employees are normally posted, and by other appropriate means. A description of how employees have been informed shall be contained in the certification. The information to employees shall also inform them of their right to petition the division for a hearing.

(Added by Stats. 1973, Ch. 993.)



6452

The division is authorized to grant a temporary variance from any standard or portion thereof whenever it determines such variance is necessary to permit an employer to participate in an experiment approved by the director designed to demonstrate or validate new and improved techniques to safeguard the health or safety of workers.

(Added by Stats. 1973, Ch. 993.)



6454

The division may, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, make such rules and regulations as are reasonably necessary to carry out the provisions of this chapter and to establish rules and regulations relating to the granting or denial of temporary variances.

(Amended by Stats. 1983, Ch. 142, Sec. 116.)



6455

Any employer or other person adversely affected by the granting or denial of a temporary variance may appeal to the standards board within 15 working days from receipt of the notice granting or denying the variance. The 15-day period may be extended by the standards board for good cause.

(Added by Stats. 1973, Ch. 993.)



6456

A decision of the standards board on a variance appeal is binding on the director and the division with respect to the parties involved in the particular appeal. The director shall have the right to seek judicial review of a standards board decision irrespective of whether he appeared or participated in the appeal to the standards board.

(Added by Stats. 1973, Ch. 993.)



6457

The standards board shall conduct hearings and render decisions on appeals of decisions of the division relating to allowance or denial of temporary variances. All board decisions on such variance appeals shall be in writing and shall be final except for any rehearing or judicial review.

(Added by Stats. 1973, Ch. 993.)






CHAPTER 6. Permit Requirements

6500

(a) For those employments or places of employment that by their nature involve a substantial risk of injury, the division shall require the issuance of a permit prior to the initiation of any practices, work, method, operation, or process of employment. The permit requirement of this section is limited to employment or places of employment that are any of the following:

(1) Construction of trenches or excavations that are five feet or deeper and into which a person is required to descend.

(2) The construction of any building, structure, falsework, or scaffolding more than three stories high or the equivalent height.

(3) The demolition of any building, structure, falsework, or scaffold more than three stories high or the equivalent height.

(4) The underground use of diesel engines in work in mines and tunnels.

This subdivision does not apply to motion picture, television, or theater stages or sets, including, but not limited to, scenery, props, backdrops, flats, greenbeds, and grids.

(b) On or after January 1, 2000, this subdivision shall apply to motion picture, television, or theater stages or sets, if there has occurred within any one prior calendar year in any combination at separate locations three serious injuries, fatalities, or serious violations related to the construction or demolition of sets more than 36 feet in height for the motion picture, television, and theatrical production industry.

An annual permit shall be required for employers who construct or dismantle motion picture, television, or theater stages or sets that are more than three stories or the equivalent height. A single permit shall be required under this subdivision for each employer, regardless of the number of locations where the stages or sets are located. An employer with a currently valid annual permit issued under this subdivision shall not be required to provide notice to the division prior to commencement of any work activity authorized by the permit. The division may adopt procedures to permit employers to renew by mail the permits issued under this subdivision. For purposes of this subdivision, motion picture, television, or theater stages or sets include, but are not limited to, scenery, props, backdrops, flats, greenbeds, and grids.

(Amended by Stats. 1997, Ch. 17, Sec. 92. Effective January 1, 1998.)



6501

Any employer subject to Section 6500 shall apply to the division for a permit pursuant to Section 6500. Such application for a permit shall contain such information as the division may deem necessary to evaluate the safety of the proposed employment or place of employment.

An application by an employer shall include a provision that the applicant has knowledge of applicable occupational safety and health standards and will comply with such standards and any other lawful order of the division.

(Repealed and added by Stats. 1973, Ch. 993.)



6501.5

Effective January 1, 1987, any employer or contractor who engages in asbestos-related work, as defined in Section 6501.8, and which involves 100 square feet or more of surface area of asbestos-containing material, shall register with the division.

The division may grant registration based on a determination that the employer has demonstrated evidence that the conditions, practices, means, methods, operations, or processes used, or proposed to be used, will provide a safe and healthful place of employment. This section is not intended to supersede existing laws and regulations under Title 8, California Administrative Code, Section 5208.

An application for registration shall contain such information and attachments, given under penalty of perjury, as the division may deem necessary to evaluate the safety and health of the proposed employment or place of employment. It shall include, but not be limited to, all of the following:

(a) Every employer shall meet each of the following criteria:

(1) If the employer is a contractor, the contractor shall be certified pursuant to Section 7058.5 of the Business and Professions Code.

(2) Provide health insurance coverage to cover the entire cost of medical examinations and monitoring required by law and be insured for workers compensation, or provide a five hundred dollar ($500) trust account for each employee engaged in asbestos-related work. The health insurance coverage may be provided through a union, association, or employer.

(3) Train and certify all employees in accordance with all training required by law and Title 8 of the California Administrative Code.

(4) Be proficient and have the necessary equipment to safely do asbestos-related work.

(b) Provide written notice to the division of each separate job or phase of work, where the work process used is different or the work is performed at noncontiguous locations, noting all of the following:

(1) The address of the job.

(2) The exact physical location of the job at that address.

(3) The start and projected completion date.

(4) The name of a certified supervisor with sufficient experience and authority who shall be responsible for the asbestos-related work at that job.

(5) The name of a qualified person, who shall be responsible for scheduling any air sampling, laboratory calibration of air sampling equipment, evaluation of sampling results, and conducting respirator fit testing and evaluating the results of those tests.

(6) The type of work to be performed, the work practices that will be utilized, and the potential for exposure.

Should any change be necessary, the employer or contractor shall so inform the division at or before the time of the change. Any oral notification shall be confirmed in writing.

(c) Post the location where any asbestos-related work occurs so as to be readable at 20 feet stating, Danger Asbestos. Cancer and Lung Hazard. Keep Out.

(d) A copy of the registration shall be provided before the start of the job to the prime contractor or other employers on the site and shall be posted on the jobsite beside the Cal-OSHA poster.

(e) The division shall obtain the services of three industrial hygienists and one clerical employee to implement and to enforce the requirements of this section unless the director makes a finding that these services are not necessary or that the services are not obtainable due to a lack of qualified hygienists applying for available positions. Funding may, at the director s discretion, be appropriated from the Asbestos Abatement Fund.

(f) Not later than January 1, 1987, the Division of Occupational Safety and Health shall propose to the Occupational Safety and Health Standards Board for review and adoption a regulation concerning asbestos-related work, as defined in Section 6501.8, which involves 100 square feet or more of surface area of asbestos-containing material. The regulation shall protect most effectively the health and safety of employees and shall include specific requirements for certification of employees, supervisors with sufficient experience and authority to be responsible for asbestos-related work, and a qualified person who shall be responsible for scheduling any air sampling, for arranging for calibration of the air sampling equipment and for analysis of the air samples by a NIOSH approved method, for conducting respirator fit testing, and for evaluating the results of the air sampling.

The Division of Occupational Safety and Health shall also propose a regulation to the Occupational Safety and Health Standards Board for review and adoption specifying sampling methodology for use in taking air samples.

(Amended by Stats. 1986, Ch. 1451, Sec. 10. Effective September 30, 1986.)



6501.7

Asbestos means fibrous forms of various hydrated minerals, including chrysotile (fibrous serpentine), crocidolite (fibrous riebecktite), amosite (fibrous cummingtonite grunerite), fibrous tremolite, fibrous actinolite, and fibrous anthophyllite.

(Added by Stats. 1985, Ch. 1587, Sec. 11. Effective October 2, 1985.)



6501.8

(a) For purposes of this chapter, asbestos-related work means any activity which by disturbing asbestos-containing construction materials may release asbestos fibers into the air and which is not related to its manufacture, the mining or excavation of asbestos-bearing ore or materials, or the installation or repair of automotive materials containing asbestos.

(b) For purposes of this chapter, asbestos containing construction material means any manufactured construction material that contains more than one-tenth of 1 percent asbestos by weight.

(c) For purposes of this chapter, asbestos-related work does not include the installation, repair, maintenance, or nondestructive removal of asbestos cement pipe used outside of buildings, if the installation, repair, maintenance, or nondestructive removal of asbestos cement pipe does not result in asbestos exposures to employees in excess of the action level determined in accordance with Sections 1529 and 5208 of Title 8 of the California Code of Regulations, and if the employees and supervisors involved in the operation have received training through a task-specific training program, approved pursuant to Section 9021.9, with written certification of completion of that training by the training entity responsible for the training.

(Amended by Stats. 1993, Ch. 1075, Sec. 1. Effective January 1, 1994.)



6501.9

The owner of a commercial or industrial building or structure, employer, or contractor who engages in, or contracts for, asbestos-related work shall make a good faith effort to determine if asbestos is present before the work is begun. The contractor or employer shall first inquire of the owner if asbestos is present in any building or structure built prior to 1978.

(Amended by Stats. 1986, Ch. 1451, Sec. 12. Effective September 30, 1986.)



6502

The division may issue a permit based on a determination the employer has demonstrated evidence that the conditions, practices, means, methods, operations or processes used or proposed to be used will provide a safe and healthful place of employment. The division may issue a single permit for two or more projects to be performed by a single employer if similar conditions exist on each project and the chief or his representative is satisfied an adequate safety program has been developed for all the projects. The division may, upon its motion, conduct any investigation or hearing it deems necessary for the purpose of this section, and may require a safety conference prior to the start of actual work.

(Repealed and added by Stats. 1973, Ch. 993.)



6503

A safety conference shall include representatives of the owner or contracting agency, the contractor, the employer, employees and employee representatives. The safety conference shall include a discussion of the employer s safety program and such means, methods, devices, processes, practices, conditions or operations as he intends to use in providing safe employment and a safe place of employment.

(Repealed and added by Stats. 1973, Ch. 993.)



6503.5

A safety conference shall be held for all asbestos handling jobs prior to the start of actual work. It shall include representatives of the owner or contracting agency, the contractor, the employer, employees, and employee representatives. It shall include a discussion of the employer s safety program and such means, methods, devices, processes, practices, conditions, or operations as the employer intends to use in providing a safe place of employment.

(Added by Stats. 1985, Ch. 1587, Sec. 13. Effective October 2, 1985.)



6504

Any employer issued a permit pursuant to this chapter shall post a copy or copies of the permit pursuant to subdivision (a) of Section 6408.

(Repealed and added by Stats. 1973, Ch. 993.)



6505

The division may at any time, upon good cause being shown therefor, and after notice and an opportunity to be heard revoke any permit issued pursuant to this chapter.

(Repealed and added by Stats. 1973, Ch. 993.)



6505.5

(a) The division may, upon good cause shown, and after notice to the employer or contractor by the division and an opportunity to be heard, revoke or suspend any registration issued to the employer or contractor to do asbestos-related work until certain specified written conditions are met.

(b) Any person who owns a commercial or industrial building or structure, any employer who engages in or contracts for asbestos-related work, any contractor, public agency, or any employee acting for any of the foregoing, who, contracts for, or who begins, asbestos-related work in any commercial or industrial building or structure built prior to 1978 without first determining if asbestos-containing material is present, and thereby fails to comply with the applicable laws and regulations, is subject to one of the following penalties:

(1) For a knowing or negligent violation, a fine of not more than five thousand dollars ($5,000) or imprisonment in the county jail for not more than six months, or both the fine and imprisonment.

(2) For a willful violation which results in death, serious injury or illness, or serious exposure, a fine of not more than ten thousand dollars ($10,000) or imprisonment in the county jail for not more than one year, or both the fine and imprisonment. A second or subsequent conviction under this paragraph may be punishable by a fine of not more than twenty thousand dollars ($20,000) or by imprisonment in the county jail for not more than one year, or by both the fine and imprisonment.

(3) A civil penalty of not more than two thousand dollars ($2,000) for each violation, to be imposed pursuant to the procedures set forth in Sections 6317, 6318, and 6319.

(4) For a willful or repeat violation, a civil penalty of not more than twenty thousand dollars ($20,000) for each violation.

(c) It is a defense to an action for violation of this section if the owner, contractor, employer, public agency, or agent thereof, proves, by a preponderance of the evidence, that he or she made a reasonable effort to determine whether asbestos was present.

(Amended by Stats. 1986, Ch. 1451, Sec. 13. Effective September 30, 1986.)



6506

(a) Any employer denied a permit upon application, or whose permit is revoked, may appeal such denial or revocation to the director.

(b) The filing of an appeal to the director from a permit revocation by the division shall not stay the revocation. Upon application by the employer with proper notice to the division, and after an opportunity for the division to respond to the application, the director may issue an order staying the revocation while the appeal is pending.

(Amended by Stats. 1978, Ch. 1222.)



6507

The division shall set a fee to be charged for such permits in an amount reasonably necessary to cover the costs involved in investigating and issuing such permits.

(Repealed and added by Stats. 1973, Ch. 993.)



6508

No permit shall be required of the State of California, a city, city and county, county, district, or public utility subject to the jurisdiction of the Public Utilities Commission.

(Repealed and added by Stats. 1973, Ch. 993.)



6508.5

No entity shall be exempt from registration. The State of California, a city, city and county, county, district, or public utility subject to the jurisdiction of the Public Utilities Commission, shall be required to apply for a registration through the designated chief executive officer of that body. No registration fees shall be required of any public agencies.

(Added by Stats. 1985, Ch. 1587, Sec. 15. Effective October 2, 1985.)



6509

Any person, or agent or officer thereof, who violates this chapter is guilty of a misdemeanor.

(Added by Stats. 1976, Ch. 33.)



6509.5

(a) If an asbestos consultant has made an inspection for the purpose of determining the presence of asbestos or the need for related remedial action with knowledge that the report has been required by a person as a condition of making a loan of money secured by the property, or is required by a public entity as a condition of issuing a permit concerning the property, the asbestos consultant or any employee, subsidiary, or any company with common ownership, shall not require, as a condition of performing the inspection, that the consultant also perform any corrective work on the property that was recommended in the report.

(b) This section does not prohibit an asbestos consultant that has contracted to perform corrective work after the report of another company has indicated the presence of asbestos or the need for related remedial action from making its own inspection prior to performing that corrective work or from making an inspection to determine whether the corrective measures were successful and, if not, thereafter performing additional corrective work.

(c) A violation of this section is grounds for disciplinary action against any asbestos consultant who engages in that work pursuant to any license from a state agency.

(d) A violation of this section is a misdemeanor punishable by a fine of not less than three thousand dollars ($3,000) and not more than five thousand dollars ($5,000), or by imprisonment in the county jail for not more than one year, or both.

(e) For the purpose of this section:

(1) Asbestos consultant means any person who, for compensation, inspects property to identify asbestos containing materials, determining the risks, or the need for related remedial action.

(2) Asbestos has the meaning set forth in Section 6501.7.

(Added by Stats. 1988, Ch. 1491, Sec. 2.)



6510

(a) If, after inspection or investigation, the division finds that an employer, without a valid permit, is engaging in activity for which a permit is required, it may, through its attorneys, apply to the superior court of the county in which such activity is taking place for an injunction restraining such activity.

(b) The application to the superior court, accompanied by an affidavit showing that the employer, without a valid permit, is engaging in activity for which a permit is required, is a sufficient prima facie showing to warrant, in the discretion of the court, the immediate granting of a temporary restraining order. No bond shall be required of the division as a prerequisite to the granting of any restraining order.

(Added by Stats. 1978, Ch. 1222.)






CHAPTER 7. Appeal Proceedings

6600

Any employer served with a citation or notice pursuant to Section 6317, or a notice of proposed penalty under this part, or any other person obligated to the employer as specified in subdivision (b) of Section 6319, may appeal to the appeals board within 15 working days from the receipt of such citation or such notice with respect to violations alleged by the division, abatement periods, amount of proposed penalties, and the reasonableness of the changes required by the division to abate the condition.

(Amended by Stats. 1976, Ch. 1404.)



6600.5

Any employer served with a special order or any action order by the division pursuant to Section 6308, or any other person obligated to the employer as specified in subdivision (b) of Section 6319, may appeal to the appeals board within 15 working days from the receipt of the order with respect to the action ordered by the division, abatement periods, the reasonableness of the changes required by the division to abate the condition.

(Added by Stats. 1984, Ch. 1138, Sec. 4.)



6601

If within 15 working days from receipt of the citation or notice of civil penalty issued by the division, the employer fails to notify the appeals board that he intends to contest the citation or notice of proposed penalty, and no notice contesting the abatement period is filed by any employee or representative of the employee within such time, the citation or notice of proposed penalty shall be deemed a final order of the appeals board and not subject to review by any court or agency. The 15-day period may be extended by the appeals board for good cause.

(Amended by Stats. 1974, Ch. 1284.)



6601.5

If, within 15 working days from receipt of a special order, or action order by the division, the employer fails to notify the appeals board that he or she intends to contest the order, and no notice contesting the abatement period is filed by any employee or representative of the employee within that time, the order shall be deemed a final order of the appeals board and not subject to review by any court or agency. The 15-day period may be extended by the appeals board for good cause.

(Added by Stats. 1984, Ch. 1138, Sec. 5.)



6602

If an employer notifies the appeals board that he or she intends to contest a citation issued under Section 6317, or notice of proposed penalty issued under Section 6319, or order issued under Section 6308, or if, within 15 working days of the issuance of a citation or order any employee or representative of an employee files a notice with the division or appeals board alleging that the period of time fixed in the citation or order for the abatement of the violation is unreasonable, the appeals board shall afford an opportunity for a hearing. The appeals board shall thereafter issue a decision, based on findings of fact, affirming, modifying or vacating the division s citation, order, or proposed penalty, or directing other appropriate relief.

(Amended by Stats. 1984, Ch. 1138, Sec. 6.)



6603

(a) The rules of practice and procedure adopted by the appeals board shall be consistent with Article 8 (commencing with Section 11435.05) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of, and Sections 11507, 11507.6, 11507.7, 11513, 11514, 11515, and 11516 of, the Government Code, and shall provide affected employees or representatives of affected employees an opportunity to participate as parties to a hearing under Section 6602.

(b) The superior courts shall have jurisdiction over contempt proceedings, as provided in Article 12 (commencing with Section 11455.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1995, Ch. 938, Sec. 78.5. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



6604

The appeals board may, in accordance with rules of practice and procedure which it shall adopt, direct and order a hearing officer:

(a) To try the issues in any proceeding before it, whether of fact or of law, and make and file a finding, order, or decision based thereon.

(b) To hold hearings and ascertain facts necessary to enable the appeals board to determine any proceeding or to make any order or decision that the appeals board is authorized to make, or necessary for the information of the appeals board.

(Repealed and added by Stats. 1973, Ch. 993.)



6605

The appeals board may appoint one or more hearing officers in any proceeding, as it may deem necessary or advisable, and may defer, remove to itself, or transfer to a hearing officer the proceedings on any appeal. Any hearing officer appointed by the appeals board has the powers, jurisdiction, and authority granted by law, by the order of appointment, and by the rules of the appeals board.

(Added by Stats. 1973, Ch. 993.)



6606

Any party to the proceeding may object to the reference of the proceeding to a particular hearing officer upon any one or more of the grounds specified in Section 641 of the Code of Civil Procedure and such objection shall be heard and disposed of by the appeals board. Affidavits may be read and witnesses examined as to such objections.

(Added by Stats. 1973, Ch. 993.)



6607

Before entering upon his duties, the hearing officer shall be sworn, before an officer authorized to administer oaths, faithfully and fairly to hear and determine the matters and issues referred to him, to make just findings and to report according to his understanding. In any proceedings under this chapter, the hearing officer shall have the power to administer oaths and affirmations and to certify official acts.

(Added by Stats. 1973, Ch. 993.)



6608

The appeals board or a hearing officer shall, within 30 days after the case is submitted, make and file findings upon all facts involved in the appeal and file an order or decision. Together with the findings or the decision, there shall be served upon all the parties to the proceedings a summary of the evidence received and relied upon and the reasons or grounds upon which the decision was made.

(Added by Stats. 1973, Ch. 993.)



6609

Within 30 days after the filing of the findings, decision, or order, the appeals board may confirm, adopt, modify or set aside the findings, order, or decision of a hearing officer and may, with or without further proceedings, and with or without notice, enter its order, findings, or decision based upon the record in the case.

(Added by Stats. 1973, Ch. 993.)



6610

Any notice, order, or decision required by this part to be served upon any person either before, during, or after the institution of any proceeding before the appeals board, shall be served in the manner provided by Chapter 5 (commencing with Section 1010) of Title 14 of Part 2 of the Code of Civil Procedure, unless otherwise directed by the appeals board. In the latter event the document shall be served in accordance with the order or direction of the appeals board. The appeals board may, in the cases mentioned in the Code of Civil Procedure, order service to be made by publication of notice of time and place of hearing. Where service is ordered to be made by publication the date of the hearing shall be fixed at more than 30 days from the date of filing the application.

(Added by Stats. 1973, Ch. 993.)



6611

(a) If the employer fails to appear, the appeals board may dismiss the appeal or may take action upon the employer s express admissions or upon other evidence, and affidavits may be used without any notice to the employer. Where the burden of proof is upon the employer to establish the appeals board action sought, the appeals board may act without taking evidence. Nothing in this section shall be construed to deprive the employer of the right to make any showing by way of mitigation.

(b) The appeal may be reinstated by the appeals board upon a showing of good cause by the employer for his failure to appear.

(Amended by Stats. 1974, Ch. 1284.)



6612

No informality in any proceeding or in the manner of taking testimony shall invalidate any order, decision, or finding made and filed as specified in this division. No order, decision, or finding shall be invalidated because of the admission into the record, and use as proof of any fact in dispute of any evidence not admissible under the common law or statutory rules of evidence and procedure.

(Added by Stats. 1973, Ch. 993.)



6613

The appeals board, a hearing officer, or any party to the action or proceeding, may, in any investigation or hearing before the appeals board, cause the deposition of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil actions in the superior courts of this state under Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure. To that end the attendance of witnesses and the production of records may be required. Depositions may be taken outside the state before any officer authorized to administer oaths. The appeals board or a hearing officer in any proceeding before the appeals board may cause evidence to be taken in other jurisdictions before the agency authorized to hear similar matters in such other jurisdictions.

(Amended by Stats. 2004, Ch. 182, Sec. 48. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



6614

(a) At any time within 30 days after the service of any final order or decision made and filed by the appeals board or a hearing officer, any party aggrieved directly or indirectly by any final order or decision, made and filed by the appeals board or a hearing officer under any provision contained in this division, may petition the appeals board for reconsideration in respect to any matters determined or covered by the final order or decision and specified in the petition for reconsideration. Such petition shall be made only within the time and in the manner specified in this chapter.

(b) At any time within 30 days after the filing of an order or decision made by a hearing officer and the accompanying report, the appeals board may, on its own motion, grant reconsideration.

(Amended by Stats. 1974, Ch. 1284.)



6615

No cause of action arising out of any final order or decision made and filed by the appeals board or a hearing officer shall accrue in any court to any person until and unless the appeals board on its own motion sets aside such final order or decision and removes such proceeding to itself or such person files a petition for reconsideration, and such reconsideration is granted or denied. Nothing herein contained shall prevent the enforcement of any such final order or decision, in the manner provided in this division.

(Added by Stats. 1973, Ch. 993.)



6616

The petition for reconsideration shall set forth specifically and in full detail the grounds upon which the petitioner considers the final order or decision made and filed by the appeals board or a hearing officer to be unjust or unlawful, and every issue to be considered by the appeals board. The petition shall be verified upon oath in the manner required for verified pleadings in courts of record and shall contain a general statement of any evidence or other matters upon which the applicant relies in support thereof.

(Added by Stats. 1973, Ch. 993.)



6617

The petition for reconsideration may be based upon one or more of the following grounds and no other:

(a) That by such order or decision made and filed by the appeals board or hearing officer, the appeals board acted without or in excess of its powers.

(b) That the order or decision was procured by fraud.

(c) That the evidence does not justify the findings of fact.

(d) That the petitioner has discovered new evidence material to him, which he could not, with reasonable diligence, have discovered and produced at the hearing.

(e) That the findings of fact do not support the order or decision.

(Amended by Stats. 1974, Ch. 1284.)



6618

The petitioner for reconsideration shall be deemed to have finally waived all objections, irregularities, and illegalities concerning the matter upon which the reconsideration is sought other than those set forth in the petition for reconsideration.

(Added by Stats. 1973, Ch. 993.)



6619

A copy of the petition for reconsideration shall be served forthwith upon all parties by the person petitioning for reconsideration. Any party may file an answer thereto within 30 days thereafter. Such answer shall likewise be verified. The appeals board may require the petition for reconsideration to be served on other persons designated by it.

(Amended by Stats. 1979, Ch. 344.)



6620

Upon the filing of a petition for reconsideration, or having granted reconsideration upon its own motion, the appeals board may, with or without further proceedings and with or without notice affirm, rescind, alter, or amend the order or decision made and filed by the appeals board or hearing officer on the basis of the evidence previously submitted in the case, or may grant reconsideration and direct the taking of additional evidence. Notice of the time and place of any hearing on reconsideration shall be given to the petitioner and adverse parties and to such other persons as the appeals board orders.

(Added by Stats. 1973, Ch. 993.)



6621

If at the time of granting reconsideration, it appears to the satisfaction of the appeals board that no sufficient reason exists for taking further testimony, the appeals board may affirm, rescind, alter or amend the order or decision made and filed by the appeals board or hearing officer and may, without further proceedings, without notice, and without setting a time and place for further hearing, enter its findings, order or decision based upon the record in the case.

(Added by Stats. 1973, Ch. 993.)



6622

After the taking of additional evidence and a consideration of all of the facts the appeals board may affirm, rescind, alter, or amend the original order or decision. An order or decision made following reconsideration which affirms, rescinds, alters, or amends the original order or decision shall be made by the appeals board but shall not affect any right or the enforcement of any right arising from or by virture of the original order or decision unless so ordered by the appeals board.

(Added by Stats. 1973, Ch. 993.)



6623

Any decision of the appeals board granting or denying a petition for reconsideration or affirming, rescinding, altering, or amending the original findings, order, or decision following reconsideration shall be made by the appeals board and not by a hearing officer and shall be in writing, signed by a majority of the appeals board members assigned thereto, and shall state the evidence relied upon and specify in detail the reasons for the decision.

(Added by Stats. 1973, Ch. 993.)



6624

A petition for reconsideration is deemed to have been denied by the appeals board unless it is acted upon within 45 days from the date of filing. The appeals board may, upon good cause being shown therefor, extend the time within which it may act upon that petition for not exceeding 15 days.

(Amended by Stats. 1991, Ch. 734, Sec. 1.)



6625

The filing of a petition for reconsideration shall suspend for a period of 10 days the order or decision affected, insofar as it applies to the parties to the petition, unless otherwise ordered by the appeals board. The appeals board upon the terms and conditions which it by order directs, may stay, suspend, or postpone the order or decision during the pendency of the reconsideration.

(Added by Stats. 1973, Ch. 993.)



6626

Nothing contained in this chapter shall be construed to prevent the appeals board, on petition of an aggrieved party or on its own motion, from granting reconsideration of an original order or decision made and filed by the appeals board within the same time specified for reconsideration of an original order or decision.

(Added by Stats. 1973, Ch. 993.)



6627

Any person affected by an order or decision of the appeals board may, within the time limit specified in this section, apply to the superior court of the county in which he resides, for a writ of mandate, for the purpose of inquiring into and determining the lawfulness of the original order or decision or of the order or decision following reconsideration. The application for writ of mandate must be made within 30 days after a petition for reconsideration is denied, or, if a petition is granted or reconsideration is had on the appeals board s own motion, within 30 days after the filing of the order or decision following reconsideration.

(Added by Stats. 1973, Ch. 993.)



6628

The writ of mandate shall be made returnable at a time and place then or thereafter specified by court order and shall direct the appeals board to certify its record in the case to the court within the time therein specified. No new or additional evidence shall be introduced in such court, but the cause shall be heard on the record of the appeals board, as certified to by it.

(Added by Stats. 1973, Ch. 993.)



6629

The review by the court shall not be extended further than to determine, based upon the entire record which shall be certified by the appeals board, whether:

(a) The appeals board acted without or in excess of its powers.

(b) The order or decision was procured by fraud.

(c) The order or decision was unreasonable.

(d) The order or decision was not supported by substantial evidence.

(e) If findings of fact are made, such findings of fact support the order or decision under review.

Nothing in this section shall permit the court to hold a trial de novo, to take evidence, or to exercise its independent judgment on the evidence.

(Added by Stats. 1973, Ch. 993.)



6630

The findings and conclusions of the appeals board on questions of fact are conclusive and final and are not subject to review. Such questions of fact shall include ultimate facts and the findings and conclusions of the appeals board. The appeals board and each party to the action or proceeding before the appeals board shall have the right to appear in the mandate proceeding. Upon the hearing, the court shall enter judgment either affirming or annulling the order or decision, or the court may remand the case for further proceedings before the appeals board.

(Amended by Stats. 1974, Ch. 1284.)



6631

The provisions of the Code of Civil Procedure relating to writs of mandate shall, so far as applicable, apply to proceedings in the courts under the provisions of this part. A copy of every pleading filed pursuant to the terms of this part shall be served on the appeals board and upon every party who entered an appearance in the action before the appeals board and whose interest therein is adverse to the party filing such pleading.

(Added by Stats. 1973, Ch. 993.)



6632

No court of this state, except the Supreme Court, the courts of appeal, and the superior court to the extent herein specified, has jurisdiction to review, reverse, correct, or annul any order or rule, or decision of the appeals board, or to suspend or delay the operation or execution thereof, or to restrain, enjoin, or interfere with the appeals board in the performance of its duties.

(Amended by Stats. 1974, Ch. 1284.)



6633

The filing of a petition for, or the pendency of, a writ of mandate shall not of itself stay or suspend the operation of any order, rule or decision of the appeals board, but the court before which the petition is filed may stay or suspend, in whole or in part, the operation of the order or decision of the appeals board subject to review, upon the terms and conditions which it by order directs.

(Amended by Stats. 1974, Ch. 1284.)






CHAPTER 8. Enforcement of Civil Penalties

6650

(a) After the expiration of the period during which a penalty may be appealed, no appeal having been filed, the department may file with the clerk of the superior court in any county a certified copy of the citation and notice of civil penalty, the certification by the department that the penalty remains unpaid, and the division s proof of service on the employer of the items filed with the clerk of the court.

(b) After the exhaustion of the review procedures provided for in Chapter 7 (commencing with Section 6600), an appeal having been filed, the department may file with the clerk of the superior court in any county a certified copy of the citation and notice of civil penalty, a certified copy of the order, findings or decision of the appeals board, the certification of the department that the penalty remains unpaid, and proof of service on the employer at the employer s address as shown on the official address record by the appeals board.

(c) The clerk, immediately upon the filing of a notice of civil penalty by the department pursuant to subdivision (a) or (b), shall enter judgment for the state against the person assessed the civil penalty in the amount of the penalty, plus interest due for each day from the date of issuance of the notice of civil penalty that the penalty remains unpaid.

(d) The department shall serve the notice of entry of judgment provided by Section 664.5 of the Code of Civil Procedure on the employer.

(e) A judgment entered pursuant to this section shall bear the same rate of interest, have the same effect as other judgments, and be given the same preference allowed by law on other judgments rendered for claims for taxes pursuant to Section 7170 of the Government Code.

(f) No fees shall be charged by the clerk of any court for the performance of any official service required by this chapter.

(Amended by Stats. 2000, Ch. 135, Sec. 130. Effective January 1, 2001.)



6651

(a) Notwithstanding Section 340 of the Code of Civil Procedure, an action to collect any civil penalty, fee, or penalty fee under this division shall be commenced within three years from the date the penalty or fee became final.

(b) The amendments made to this section by the act adding this subdivision shall only apply to penalty assessments or fees for which the three-year period prescribed in this section for the commencement of an action to collect a civil penalty or fee has not expired on the effective date of the act adding this subdivision.

(Amended by Stats. 1993, Ch. 998, Sec. 2. Effective January 1, 1994.)



6652

The division shall provide the Contractors State License Board with a certified copy of every notice of civil penalty deemed to be a final order pursuant to Section 6601 or after the exhaustion of all other review procedures pursuant to Chapter 7 (commencing with Section 6600) when both of the following have occurred:

(a) The employer served with the notice of civil penalty is, or is thought to be, a licensee licensed by the Contractors State License Board.

(b) The employer referred to in subdivision (a) has failed to pay the civil penalty after a period of 60 days following that employer s receipt of the notice of civil penalty.

(c) When the employer has paid the civil penalty referenced in the certified copy of notice of civil penalty that was provided to the Contractors State License Board, including all interest owed thereon, then the division shall provide to the employer who was the subject of the certified copy of notice a written confirmation or receipt stating that the employer has paid the amount owed that was the subject of the certified notice provided to the board.

(Added by Stats. 1991, Ch. 1210, Sec. 4.)






CHAPTER 9. Miscellaneous Safety Provisions

6700

(a) Any employer who causes or allows the use of any flammable or combustible material for the installation acceptance pressure test of any gas houseline or piping shall be conclusively presumed to be maintaining an unsafe place of employment.

(b) Any employer who causes or allows gas pipelines to be tested with gas at pressures in excess of that permitted by applicable sections of the American Society of Mechanical Engineers Code for Pressure Piping shall be conclusively presumed to be maintaining an unsafe place of employment.

(Added by Stats. 1973, Ch. 993.)



6701

It shall be the duty of the standards board to determine by the maximum allowable standards of emissions of contaminants from portable and from mobile internal combustion engines used inside factories, manufacturing plants, warehouses, buildings and other enclosed structures, which standards are compatible with the safety and health of employees.

(Added by Stats. 1973, Ch. 993.)



6702

All portable and all mobile internal combustion engines that are used inside factories, manufacturing plants, warehouses, buildings and other enclosed structures shall be equipped with a certified exhaust purifier device after the certification of the device by the State Air Resources Board.

The Division of Occupational Safety and Health shall be responsible for the enforcement of the provisions of this section.

(Amended by Stats. 1980, Ch. 676.)



6703

Sections 6701 and 6702 shall apply to all portable and all mobile internal combustion engines used inside factories, manufacturing plants, warehouses, buildings and other enclosed structures unless the operation of such an engine used inside a particular factory, plant, warehouse, building or enclosed structure does not result in harmful exposure to concentrations of dangerous gases or fumes in excess of maximum acceptable concentrations as determined by the standards board.

(Amended by Stats. 1974, Ch. 1284.)



6704

All crawler and wheel cranes with cable-controlled booms and with rated lifting capacity of more than 10 tons sold or operated in this state shall be equipped with boomstops that meet standards that shall be established therefor by the standards board.

(Added by Stats. 1973, Ch. 993.)



6705

No contract for public works involving an estimated expenditure in excess of twenty-five thousand dollars ($25,000), for the excavation of any trench or trenches five feet or more in depth, shall be awarded unless it contains a clause requiring submission by the contractor and acceptance by the awarding body or by a registered civil or structural engineer, employed by the awarding body, to whom authority to accept has been delegated, in advance of excavation, of a detailed plan showing the design of shoring, bracing, sloping, or other provisions to be made for worker protection from the hazard of caving ground during the excavation of such trench or trenches. If such plan varies from the shoring system standards, the plan shall be prepared by a registered civil or structural engineer.

Nothing in this section shall be deemed to allow the use of a shoring, sloping, or protective system less effective than that required by the Construction Safety Orders.

Nothing in this section shall be construed to impose tort liability on the awarding body or any of its employees.

The terms public works and awarding body , as used in this section, shall have the same meaning as in Sections 1720 and 1722, respectively, of the Labor Code.

(Added by Stats. 1973, Ch. 993.)



6705.5

Regulations of the department requiring the shoring, bracing, or sloping of excavations, or which contain similar requirements for excavations, shall only apply to the excavation of swimming pools where a reasonable examination by a qualified person reveals recognizable conditions which would expose employees to injury from possible moving ground. If these conditions are found to exist with respect to a swimming pool excavation, employees shall not be permitted to enter the excavation until the condition is abated or otherwise no longer exists.

(Added by Stats. 1985, Ch. 815, Sec. 1.)



6706

For the purposes of subdivision (a) of Section 6500, only one permit shall be required for a project involving several trenches or excavations. The provisions of Section 6500 shall not apply to the construction of trenches or excavations for the purpose of performing emergency repair work to underground facilities, or the construction of swimming pools, or the construction of graves as defined in Section 7014 of the Health and Safety Code or to the construction or final use of excavations or trenches where the construction or final use does not require a person to descend into the excavations or trenches.

(Added by Stats. 1973, Ch. 993.)



6707

Whenever the state, a county, city and county, or city issues a call for bids for the construction of a pipeline, sewer, sewage disposal system, boring and jacking pits, or similar trenches or open excavations, which are five feet or deeper, such call shall specify that each bid submitted in response thereto shall contain, as a bid item, adequate sheeting, shoring, and bracing, or equivalent method, for the protection of life or limb, which shall conform to applicable safety orders. Nothing in this section shall be construed to impose tort liability on the body awarding the contract or any of its employees. This section shall not apply to contracts awarded pursuant to the provisions of Chapter 3 (commencing with Section 14250) of Part 5 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1973, Ch. 993.)



6708

Every contractor on a construction project, including but not limited to any public works, shall maintain adequate emergency first aid treatment for his employees. As used in this section, adequate shall be construed to mean sufficient to comply with the Federal Occupational Safety and Health Act of 1970 (P.L. 91-596).

(Added by Stats. 1973, Ch. 993.)



6710

(a) At every place of employment where explosives are used in the course of employment, there shall be a person licensed pursuant to the provisions of Chapter 3 (commencing with Section 7990) of Part 9 of Division 5, to supervise and visually direct the blasting operation.

(b) For the purposes of this section, explosives shall include, but not be limited to, class A and B explosives, blasting caps, detonating cord, and charges or projectiles used in the control of avalanches. For the purposes of this section, explosives shall not include small arms ammunition or class C explosives such as explosive powerpacks in the form of explosive cartridges or explosive-charged construction devices, explosive rivets, bolts, and charges for driving pins and studs, and cartridges for explosive-actuated power devices.

(c) This section shall not apply to persons, firms, or corporations licensed pursuant to Part 2 (commencing with Section 12500) of Division 11 of the Health and Safety Code.

(Amended by Stats. 1985, Ch. 958, Sec. 1.)



6711

(a) The division shall develop and administer an oral and written examination for persons using explosives, as defined in Section 6710, while engaged in snow avalanche blasting. Any person engaged in snow avalanche blasting shall pass this examination prior to being licensed by the division.

(b) The division shall select an advisory committee to assist the division in preparing the data and information for the written and oral qualifying examination. The advisory committee shall consist of not less than seven members, nor more than nine members, with at least one representative from explosives manufacturers, snow avalanche blasting consultants, the recreational snow ski industry, a public recreation area, the California Department of Transportation, and the division.

(Added by Stats. 1985, Ch. 958, Sec. 2.)



6712

(a) The standards board shall, no later than December 1, 1991, adopt an occupational safety and health standard for field sanitation. The standard shall comply with all of the following:

(1) The standard shall be at least as effective as the federal field sanitation standard contained in Section 1928.110 of Title 29 of the Code of Federal Regulations.

(2) The standard shall be at least as effective as California field sanitation requirements in effect as of July 1, 1990, pursuant to Article 4 (commencing with Section 113310) of Chapter 11 of Part 6 of Division 104 of the Health and Safety Code, Article 1 (commencing with Section 118375) of Chapter 1 of Part 15 of Division 104 of the Health and Safety Code, and Section 2441 of this code.

(3) The standard shall apply to all agricultural places of employment.

(4) The standard shall require that toilets are serviced and maintained in a clean, sanitary condition and kept in good repair at all times, including written records of that service and maintenance.

(b) Consistent with its mandatory investigation and reinspection duties under Sections 6309, 6313, and 6320, the division shall develop and implement a special emphasis program for enforcement of the standard for at least two years following its adoption. Not later than March 15, 1995, the division shall also develop a written plan to coordinate its enforcement program with other state and local agencies. The division shall be the lead enforcement agency. Other state and local agencies shall cooperate with the division in the development and implementation of the plan. The division shall report to the Legislature, not later than January 1, 1994, on its enforcement program. The plan shall provide for coordination between the division and local officials in counties where the field sanitation facilities required by the standard adopted pursuant to subdivision (a) are registered by the county health officer or other appropriate official of the county where the facilities are located. The division shall establish guidelines to assist counties that choose to register sanitation facilities pursuant to this section, for developing service charges, fees, or assessments to defray the costs of registering the facilities, taking into consideration the differences between small and large employers.

(c) (1) Past violations by a fixed-site or nonfixed-site employer, occurring anywhere in the state within the previous five years, of one or more field sanitation regulations established pursuant to this section, or of Section 1928.110 of Title 29 of the Code of Federal Regulations, shall be considered for purposes of establishing whether a current violation is a repeat violation under Section 6429.

(2) Past violations by a fixed-site or nonfixed-site employer, occurring anywhere in the state within the previous five years, of one or more field sanitation regulations established pursuant to this section, Article 4 (commencing with Section 113310) of Chapter 11 of Part 6 of Division 104 of the Health and Safety Code, Article 1 (commencing with Section 118375) of Part 15 of Division 104 of the Health and Safety Code, or Section 2441 of this code, or of Section 1928.110 of Title 29 of the Code of Federal Regulations, shall constitute evidence of willfulness for purposes of Section 6429.

(d) (1) Notwithstanding Sections 6317 and 6434, any employer who fails to provide the facilities required by the field sanitation standard shall be assessed a civil penalty under the appropriate provisions of Sections 6427 to 6430, inclusive, except that in no case shall the penalty be less than seven hundred fifty dollars ($750) for each violation.

(2) Abatement periods fixed by the division pursuant to Section 6317 for violations shall be limited to one working day. However, the division may, pursuant to Section 6319.5, modify the period in cases where a good faith effort to comply with the abatement requirement is shown. The filing of an appeal with the appeals board pursuant to Sections 6319 and 6600 shall not stay the abatement period.

(3) An employer cited pursuant to paragraph (1) of this subdivision shall be required to annually complete a field sanitation compliance form which shall list the estimated peak number of employees, the toilets, washing, and drinking water facilities to be provided by the employer, any rental and maintenance agreements, and any other information considered relevant by the division for a period of five years following the citation. The employer shall be required to annually submit the completed form, subscribed under penalty of perjury, to the division, or to an agency designated by the division.

(e) The division shall notify the State Department of Health Services and the appropriate local health officers whenever a violation of the standard adopted pursuant to this section may result in the adulteration of food with harmful bacteria or other deleterious substances within the meaning of Article 5 (commencing with Section 110545) of Chapter 5 of Part 5 of Division 104 of the Health and Safety Code.

(f) Pending final adoption and approval of the standard required by subdivision (a), the division may enforce the field sanitation standards prescribed by Section 1928.110 of Title 29 of the Code of Federal Regulations, except subdivision (a) of Section 1928.110, in the same manner as other standards contained in this division.

(Amended by Stats. 1996, Ch. 1023, Sec. 383. Effective September 29, 1996.)



6716

For the purposes of this division, lead-related construction work means any of the following:

(a) Any construction, alteration, painting, demolition, salvage, renovation, repair, or maintenance of any building or structure, including preparation and cleanup, that, by using or disturbing lead-containing material or soil, may result in significant exposure of employees to lead as determined by the standard adopted pursuant to Section 6717.

(b) The transportation, disposal, storage, or containment of materials containing lead on site or at a location at which construction activities are performed. Lead-related construction work does not include any activity related to the manufacture or mining of lead or the installation or repair of automotive materials containing lead.

(Added by Stats. 1993, Ch. 1122, Sec. 4. Effective January 1, 1994.)



6717

(a) On or before February 1, 1994, the division shall propose to the standards board for its review and adoption, a standard that protects the health and safety of employees who engage in lead-related construction work and meets all requirements imposed by the federal Occupational Safety and Health Administration. The standards board shall adopt the standard on or before December 31, 1994. The standard shall at least prescribe protective measures appropriate to the work activity and the lead content of materials to be disturbed by the activity, and shall include requirements and specifications pertaining to the following:

(1) Sampling and analysis of surface coatings and other materials that may contain significant amounts of lead.

(2) Concentrations and amounts of lead in surface coatings and other materials that may constitute a health hazard to employees engaged in lead-related construction work.

(3) Engineering controls, work practices, and personal protective equipment, including respiratory protection, fit-testing requirements, and protective clothing and equipment.

(4) Washing and showering facilities.

(5) Medical surveillance and medical removal protection.

(6) Establishment of regulated areas and appropriate posting and warning requirements.

(7) Recordkeeping.

(8) Training of employees engaged in lead-related construction work and their supervisors, that shall consist of current certification as required by regulations adopted under subdivision (c) of Section 105250 of the Health and Safety Code and include training with respect to at least the following:

(A) Health effects of lead exposure, including symptoms of overexposure.

(B) The construction activities, methods, processes, and materials that can result in lead exposure.

(C) The requirements of the lead standard promulgated pursuant to this section.

(D) Appropriate engineering controls, work practices, and personal protection for lead-related work.

(E) The necessity for fit-testing for respirator use and how fit-testing is conducted.

(Amended by Stats. 1996, Ch. 1023, Sec. 384. Effective September 29, 1996.)



6718

Notwithstanding any other provision of law, any test procedures adopted by a state agency to determine compliance with vapor emission standards, by vapor recovery systems of cargo tanks on tank vehicles used to transport gasoline, shall not require any person to climb upon the cargo tank during loading operations.

(Added by Stats. 1997, Ch. 84, Sec. 1. Effective January 1, 1998.)



6719

The Legislature reaffirms its concern over the prevalence of repetitive motion injuries in the workplace and reaffirms the Occupational Safety and Health Standards Board s continuing duty to carry out Section 6357.

(Added by Stats. 1999, Ch. 615, Sec. 12. Effective January 1, 2000.)









PART 2. SAFEGUARDS ON RAILROADS

CHAPTER 1. Jurisdiction

6800

The division has jurisdiction over:

(a) The safety and health of railroad employees employed in offices and in shops devoted to the construction, maintenance or repair of railroad equipment, and all other railroad employees with respect to occupational health, including, but not limited to, air contaminants, noise, sanitation and availability of drinking water.

(b) The occupational safety and health of employees of rail rapid transit systems, electric interurban railroads, or street railroads.

(c) The safety of employees of all other public utilities as defined in the Public Utilities Act.

(Amended by Stats. 1982, Ch. 338, Sec. 2.)



6801

The jurisdiction vested in the division shall in no instance, except those affecting exclusively the safety of employees, impair, diminish, or in any way affect the jurisdiction of the Public Utilities Commission over the construction, reconstruction, replacement, maintenance, or operation of the properties of public utilities or over any matter affecting the relationship between public utilities and their customers or the general public.

(Amended by Stats. 1953, Ch. 699.)



6802

If the division makes or issues any order, decision, ruling or direction under this chapter which, in the judgment of the Public Utilities Commission, unduly and prejudicially interferes with the construction or operation of any public utility affected thereby, or with the public, or with a consumer or other patron of a public utility affected thereby, the Public Utilities Commission, of its own motion, or upon application of any utility or person so affected, may suspend, modify, alter, or annul such order, decision, ruling, or direction of the commission. The action of the Public Utilities Commission shall supersede and control the order, decision, ruling, or direction of the division previously made.

(Amended by Stats. 1953, Ch. 699.)






CHAPTER 2. Operation Personnel

6900

Notwithstanding Section 6800, the Public Utilities Commission shall enforce the provisions of this chapter.

(Added by Stats. 1959, Ch. 2187.)



6900.1

This Act shall be known and cited as the Railroad Anti-Featherbedding Law of 1964.

(Added November 3, 1964, by initiative Proposition 17. Note: Prop. 17 also includes Section 6900.5.)



6900.5

It is the policy of the people of the State of California that featherbedding practices in the railroad industry should be eliminated and that national settlement of labor controversies relating to the manning of trains should be made effective in California. Accordingly the award of the Federal Arbitration Board No. 282 appointed by President John F. Kennedy pursuant to Congressional Public Law 88-108 of August 28, 1963, providing for the elimination of excess firemen and brakemen on diesel powered freight trains, or awards made pursuant thereto, shall be made effective in this State. Said award was the culmination of the proceedings originating with the Presidential Railroad Commission which was appointed by President Dwight D. Eisenhower at the request of both railroad labor and management and reported to President Kennedy on February 26, 1962.

Nothing contained in the laws of this State or in any order of any regulatory agency of this State shall prevent a common carrier by railroad from manning its trains in accordance with said award, in accordance with any federal legislation or awards pursuant thereto, or in accordance with any agreement between a railroad company and its employees or their representatives.

(Added November 3, 1964, by initiative Proposition 17. Note: Prop. 17 (the Railroad Anti-Featherbedding Law of 1964) also includes Section 6900.1.)



6901

(a) No common carrier operating more than four trains each way per day of 24 hours on any main track or branch line of railroad within this state, or on any part of a main track or branch line, shall run or permit to be run, on any part of a main track or branch line, any passenger, mail, or express train on which there is not employed at least one conductor, one brakeman, and the following:

(1) One engineer and one fireman for each diesel locomotive.

(2) One electric motorman for each train propelled or run by electricity.

(3) One motor or power control man for each train propelled by motive power other than diesel or electricity.

(4) Two brakemen, where four or more cars, exclusive of railroad officers private cars, are hauled.

(5) One baggageman, except on a train upon which baggage is not hauled, and on gasoline motorcars.

(b) This section does not apply to any diesel locomotive weighing 45 tons or less.

(c) Paragraph (4) of subdivision (a) does not apply where its application would conflict with the terms of a collective bargaining agreement.

(d) Subdivision (a) does not apply to the San Diego Metropolitan Transit Development Board or the North San Diego County Transit Development Board.

(e) With respect to commuter train service provided by the San Diego Metropolitan Transit Development Board or the North San Diego County Transit Development Board, there shall be at least one qualified crewmember inside a train car set during revenue service. For the purpose of this subdivision, revenue service means service during which passengers are carried or are scheduled to be carried.

(Amended by Stats. 1993, Ch. 681, Sec. 1. Effective January 1, 1994.)



6902

(a) For purposes of this section, revenue service means passenger train service during which passengers are carried or are scheduled to be carried.

(b) For purposes of this section, local agency means any city, county, special district, or other public entity in the state, including a charter city or a charter county.

(c) Except as otherwise provided by subdivision (e) of Section 6901, during revenue service provided by a local agency, or by any entity under contract with a local agency, there shall be in addition to the train operator at least one qualified employee inside a train car set of six or fewer coaches and at least two qualified employees inside a train car set of seven or more coaches.

(d) (1) A request for proposal or request for bid to provide revenue service issued by a local agency shall require compliance with subdivision (c).

(2) A contract to provide revenue service awarded by a local agency shall require compliance with subdivision (c).

(3) If a court of competent jurisdiction determines that an entity receiving a request for proposal or request for bid from a local agency for revenue service is exempt from the requirements of this section, all other entities that received the same request for proposal or request for bid shall also be exempt from the requirements of this section in responding to that request for proposal or request for bid.

(e) This section does not apply to heavy rail transit systems that are owned or operated by a public entity, or to light rail public transit systems.

(Added by Stats. 1994, Ch. 976, Sec. 1. Effective January 1, 1995.)



6904

Nothing in this chapter shall apply to a locomotive or locomotives without cars, except that each locomotive shall have one engineer and one fireman when being moved in train under steam, unless the engine is disabled.

(Enacted by Stats. 1937, Ch. 90.)



6905

This chapter shall not apply to any relief or wrecking train in any case where a number of employees sufficient to comply with this chapter is not available for service on such relief or wrecking train.

(Enacted by Stats. 1937, Ch. 90.)



6906

No common carrier shall employ any person as:

(a) A locomotive engineer who has not had at least three years actual service as a locomotive fireman or one year s actual service as a locomotive engineer.

(b) A conductor who has not had at least two years actual service as a railroad brakeman in road service on steam or electric railroad other than street railway, or one year s actual service as a railroad conductor in road service.

(c) A brakeman who has not passed the regular examination required by transcontinental railroads.

(Amended by Stats. 1957, Ch. 180.)



6907

Nothing in this chapter shall apply to the running or operating of locomotives or motor power cars to and from trains at terminals by hostlers or of steam locomotives or motive power cars to and from engine houses or to the doing of work on steam locomotives or motive power cars at shops or engine-houses.

(Enacted by Stats. 1937, Ch. 90.)



6908

Any violation of this chapter is a misdemeanor.

(Enacted by Stats. 1937, Ch. 90.)



6909

Nothing in this chapter shall apply to the operation of any train by a common carrier during times of strikes or walkouts, participated in by any of the employees mentioned in this chapter.

(Enacted by Stats. 1937, Ch. 90.)



6910

Nothing in this chapter shall apply to gasoline motor cars operated exclusively on branch lines or to trains of less than three cars propelled by electricity.

(Enacted by Stats. 1937, Ch. 90.)






CHAPTER 3. Safety Devices

6950

On any railroad train where the engine is accompanied by a tender of the Vanderbilt or similar type of construction and where the clearance between the overhang of the roof of the cab of the engine and the top of the tender accompanying the engine is less than twenty-eight inches, an opening not less than twenty-four inches square shall be cut out in the overhang of the roof of the cab, for the purpose of enabling an engineman with safety to go from the cab of the engine to the top of the tender.

(Enacted by Stats. 1937, Ch. 90.)



6951

Any railroad company operating a line in whole or in part within this state, or any receiver of any railroad, that fails to comply with any provision of section 6950 is guilty of a misdemeanor, punishable by a fine of not less than one hundred dollars ($100) for each offense. Each day that such failure continues is a separate offense.

(Amended by Stats. 1983, Ch. 1092, Sec. 220. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



6952

Every railroad company operating engines within any part of this state shall provide each engine cab with a substantial and safe handrail along the top on each side of the cab extending from the front to the rear of the cab. Every engine cab other than one having front windows of not less than 14 inches in width and 42 inches in height shall be provided and equipped with a substantial and safe footboard, of not less than one and one-half inches, projecting outward from each side of the cab level with the floor and extending from the front to the rear of the cab.

Any railroad company, or receiver thereof, which fails to comply with any provisions of this section is guilty of a misdemeanor, punishable by a fine of two hundred dollars ($200) for each offense.

The provisions of this section shall not apply to any railroad company which issued in writing before July 2, 1921, and maintains in force, an order forbidding the engine or train crew to go from the engine cab to that portion of the engine in front of the cab while the cab is in motion.

(Amended by Stats. 1983, Ch. 1092, Sec. 221. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



6953

Any electric car operated in interurban service and any electric locomotive shall be equipped exclusively with laminated safety glass in the compartment of the motorman or engineer, or if there is no compartment, the window in front of the motorman shall be so equipped, if the following conditions concur:

(a) The car or locomotive is built after the effective date of this section.

(b) The car or locomotive is operated by an overhead wire.

(c) The car or locomotive can exceed a speed of 45 miles per hour.

(Added by Stats. 1941, Ch. 292.)



6954

On and after the first day of September, 1946, it shall be unlawful to operate any electric car in interurban service or any electric locomotive which is not so equipped with laminated safety glass.

(Added by Stats. 1941, Ch. 292.)



6955

Laminated safety glass is glass so treated or combined with other materials as to reduce, in comparison with ordinary sheet glass or plate glass, the likelihood of injury to persons, by objects from external sources, or by glass when the glass is cracked or broken.

(Added by Stats. 1941, Ch. 292.)



6956

Any common carrier violating Sections 6953 or 6954 is guilty of a misdemeanor for each violation, punishable by a fine of not less than two hundred dollars ($200) for each offense. Each day that any electric car is operated in interurban service or that any electric locomotive is operated, is a separate offense.

(Amended by Stats. 1983, Ch. 1092, Sec. 222. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)






CHAPTER 4. Trains

7000

As used in this section caboose means a caboose forming a part of a train and occupied by employees or caretakers, or both.

If conditions warrant it for the safety of the occupants of a caboose the conductor, in using a pusher engine, may place it ahead of the caboose.

This section applies only to main line movements of over five miles.

This section shall not prevent the use of an electric locomotive at the rear of any train.

This section shall not apply in any case of casualty, unavoidable accident, or act of God; nor under circumstances which are the result of a cause not known to, and which could not have been foreseen by, the railroad corporation, or its officer or agent in charge of a train. This section shall not apply to the operation of wrecking, or relief trains.

(Added by Stats. 1939, Ch. 1060.)









PART 3. SAFETY ON BUILDINGS

CHAPTER 1. Buildings Under Construction or Repair

ARTICLE 1. Floors and Walls

7100

As used in this article, building means any multifloor building, other than structural steel framed building, more than two stories high in the course of construction.

(Repealed and added by Stats. 1970, Ch. 1498.)



7101

Every building shall have the joists, beams, or girders of floors below the floor or level where any work is being done, or about to be done, covered with flooring laid close together, or with other suitable material to protect workmen engaged in such building from falling through joists or girders, and from falling substances, whereby life or safety is endangered.

(Repealed and added by Stats. 1970, Ch. 1498.)



7102

Every building which is of reinforced concrete construction, with reinforced concrete floors, shall have the floor filled in, either with forms or concrete, on each floor before the commencement of work upon the walls of the second floor above or the commencement of work upon the floor of the next floor above.

(Repealed and added by Stats. 1970, Ch. 1498.)



7103

Every building having wooden floors other than a steel frame building shall have the underflooring, if double flooring is to be used, laid on each floor within the time prescribed above for reinforced concrete floors. Where single wooden floors are to be used, each floor shall be planked over within the time prescribed above for reinforced concrete floors.

(Repealed and added by Stats. 1970, Ch. 1498.)



7104

If a span of a floor on a building exceeds 13 feet, an intermediate beam shall be used to support the temporary flooring, but spans not to exceed 16 feet may be covered by three-inch planks without an intermediate beam. The intermediate beam shall be of a sufficient strength to sustain a live load of 50 pounds per square foot of the area supported.

(Repealed and added by Stats. 1970, Ch. 1498.)



7105

If building operations are suspended and the temporary flooring required by this article is removed, the building shall be replanked upon the resumption of work so that every man at work has a covered floor not more than two stories below.

(Repealed and added by Stats. 1970, Ch. 1498.)



7106

Where a building is being constructed in sections each section constitutes a building for the purpose of this article.

(Repealed and added by Stats. 1970, Ch. 1498.)



7107

Planked floors on buildings shall be tightly laid together of proper thickness, grade and span to carry the working load; such working load to be assumed as at least 25 pounds per square foot.

(Repealed and added by Stats. 1970, Ch. 1498.)



7108

Safety belts and nets shall be required in accordance with Article 24 (commencing with Section 1669) of subchapter 4 of Chapter 4 of Part 1 of Title 8 of the California Administrative Code, Construction Safety Orders of the Division of Occupational Safety and Health.

(Amended by Stats. 1980, Ch. 676.)



7109

No person shall proceed with any work assigned to or undertaken by him, or require or permit any other person to proceed with work assigned to or undertaken by either, unless the planking or nets required by this article are in place. Violation of this section is a misdemeanor.

(Repealed and added by Stats. 1970, Ch. 1498.)



7110

The Division of Occupational Safety and Health shall enforce this article.

(Amended by Stats. 1980, Ch. 676.)






ARTICLE 2. Scaffolding

7150

As used in this article, scaffolding includes scaffolding and staging.

(Enacted by Stats. 1937, Ch. 90.)



7151

If the working platform of any scaffolding swung or suspended from an overhead support is more than 10 feet above the ground, floor or area to which an employee on the scaffolding might fall, it shall have a safety rail of wood or other equally rigid material of adequate strength. The rail shall comply with the applicable orders of the Division of Occupational Safety and Health.

Suspended scaffolding shall be fastened so as to prevent the scaffolding from swaying from the building, or structure, or other object being worked on from the scaffolding. All parts of the scaffolding shall be of sufficient strength to support, bear, or withstand with safety any weight of persons, tools, appliances, or materials which might reasonably be placed on it or which are to be supported by it.

(Amended by Stats. 1980, Ch. 676.)



7152

In addition to the duties imposed by any law regulating or relating to scaffolding, an employer who uses or permits the use of scaffolding described in Section 7151 in connection with construction, alteration, repairing, painting, cleaning or doing of any work upon any building or structure, shall:

(a) Furnish safety lines to tie all hooks and hangers back on the roof of such building or structure.

(b) Provide safety lines hanging from the roof, securely tied thereto, for all swinging scaffolds which rely upon stirrups of the single point suspension type to support the working platform. One such line shall be provided for each workman with a minimum of one line between each pair of hangers or falls.

The standards board may adopt occupational safety and health standards different from the requirements of this section or grant variances from these requirements if the standards or variances provide equivalent or superior safety for employees.

(Amended by Stats. 1981, Ch. 905, Sec. 1.)



7153

Platforms or floors of such scaffolding shall be not less than 14 inches in width and shall be free from knots or fractures impairing their strength.

(Amended by Stats. 1947, Ch. 700.)



7154.1

The use of lean-to scaffolds, sometimes known as jack scaffolds, as support for scaffolds is hereby prohibited.

(Added by Stats. 1943, Ch. 257.)



7155

Violation of any provision of section 7151 to 7154 inclusive is a misdemeanor.

(Enacted by Stats. 1937, Ch. 90.)



7156

Any person employing or directing another to do or perform any labor in the construction, alteration, repairing, painting, or cleaning of any house, building, or structure within this state is guilty of a misdemeanor who does any of the following:

(a) Knowingly or negligently furnishes or erects, or causes to be furnished or erected for the performance of that labor, unsafe or improper scaffolding, slings, hammers, blocks, pulleys, stays, braces, ladders, irons, ropes, or other mechanical contrivances.

(b) Hinders or obstructs any officer or inspector of the Division of Occupational Safety and Health attempting to inspect such equipment under the provisions of this article or any law or safety order of this state.

(c) Destroys or defaces, or removes any notice posted thereon by any division officer or inspector, or permits the use thereof, after the equipment has been declared unsafe by the officer or inspector.

(Amended by Stats. 1980, Ch. 676.)



7157

The division may make and enforce safety orders in the manner prescribed by law, to supplement and carry into effect the purposes and provisions of this article.

(Amended by Stats. 1945, Ch. 1431.)



7158

The division shall enforce the provisions of this article.

(Amended by Stats. 1945, Ch. 1431.)






ARTICLE 3. Construction Elevators

7200

As used in this article:

(a) Construction elevator includes any means used to hoist persons or material of any kind on a building under course of construction, when operated by any power other than muscular power.

(b) Building includes structures of all kinds during the course of construction, regardless of the purposes for which they are intended and whether such construction be below or above the level of the ground.

(Enacted by Stats. 1937, Ch. 90.)



7201

Every construction elevator used in buildings shall have a system of signals for the purpose of signaling the person operating or controlling the machinery which operates or controls the construction elevator.

(Enacted by Stats. 1937, Ch. 90.)



7202

The person in charge of a building shall appoint one or more persons to give such signals. Such person shall be selected from those most familiar with the work for which the construction elevator is being used. The signaling devices provided shall be protected against unauthorized or accidental operation.

(Enacted by Stats. 1937, Ch. 90.)



7203

The board shall make, and may from time to time amend, general safety orders in the manner prescribed by law. Such orders shall specify and fix the nature and methods of signals and signaling devices and uniform signals to be used in this State under this article.

(Amended by Stats. 1945, Ch. 1431.)



7204

The division shall inspect all construction elevators. If any part of the construction or system of signals used on a construction elevator is defective or endangers the lives of the persons working in the immediate vicinity of the construction elevator, the division shall direct the person in charge thereof to remedy such defect. Such construction elevator shall not be used again until the order of the division is complied with.

(Amended by Stats. 1945, Ch. 1431.)



7205

Any person, or the agent or officer thereof, who violates any provision of this article is guilty of a misdemeanor, punishable by a fine of not less than one hundred dollars ($100) and not more than one thousand dollars ($1,000), or imprisonment in the county jail for not less than 30 days and not more than six months, or both.

(Amended by Stats. 1983, Ch. 1092, Sec. 223. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)






ARTICLE 4. Structural Steel Framed Buildings

7250

As used in this article building means any multifloor structural steel framed building more than two stories high in the course of construction.

(Added by Stats. 1970, Ch. 1498.)



7251

As defined above, these provisions shall apply to buildings erected in tiers or stories and shall not apply to steel framed buildings having large open spans or areas such as, mill buildings, gymnasiums, auditoriums, hangars, arenas, or stadiums.

(Added by Stats. 1970, Ch. 1498.)



7252

The derrick or working floor of every building shall be solidly decked over its entire surface except for access openings.

(Added by Stats. 1970, Ch. 1498.)



7253

There shall be a tight and substantial temporary floor within two floors below and directly under that portion of each tier of beams on which erection, riveting, bolting, welding or painting is being done. For operations of short duration of exposure to falling, safety belts shall be required as set forth in Section 7265.

(Added by Stats. 1970, Ch. 1498.)



7254

Temporary floors shall be wood planking of proper thickness, grade and span to carry the working load, but shall not be less than two inches thick, full size undressed.

(Added by Stats. 1970, Ch. 1498.)



7255

Provision shall be made to secure temporary flooring against displacement by strong winds or other forces.

(Added by Stats. 1970, Ch. 1498.)



7256

Planks shall extend a minimum of 12 inches beyond centerline of their supports at each end.

(Added by Stats. 1970, Ch. 1498.)



7257

Wire mesh or plywood (exterior grade) shall be used to cover openings adjacent to columns where planks do not fit tightly.

(Added by Stats. 1970, Ch. 1498.)



7258

Metal decking where used in lieu of wood planking shall be of equivalent strength and shall be laid tightly and secured to prevent movement.

(Added by Stats. 1970, Ch. 1498.)



7259

Floor planks that are temporarily removed for any reason whatsoever shall be replaced as soon as work requiring their removal is completed or the open area shall be properly guarded.

(Added by Stats. 1970, Ch. 1498.)



7260

Prior to removal of temporary floor plank, employees shall be instructed by assigned supervision the steps to be taken to perform the work safely and in proper sequence.

(Added by Stats. 1970, Ch. 1498.)



7261

When gathering and stacking temporary floor plank on a lower floor, in preparation for transferring such plank for use on an upper working floor, the steel erector s personnel shall remove such plank successively, working toward the last panel of such floor, so that the work is always being done from the planked floor.

(Added by Stats. 1970, Ch. 1498.)



7262

When gathering and stacking temporary floor planks from the last panel, the steel erector s personnel assigned to such work shall be protected by safety belts with life lines attached to a catenary line or other substantial anchorage.

(Added by Stats. 1970, Ch. 1498.)



7263

The sequence of erection, bolting, temporary guying, riveting and welding shall be such as to maintain the stability of the structural frame at all times during construction. This applies to the dead weight of the structure, plus weight and working reactions of all construction equipment placed thereon plus any external forces that may be applied.

(Added by Stats. 1970, Ch. 1498.)



7264

Where a building is being constructed in sections, each section constitutes a building as defined in Section 7250.

(Added by Stats. 1970, Ch. 1498.)



7265

Safety belts and nets shall be required in accordance with Article 24 (commencing with Section 1669) of subchapter 4 of Chapter 4 of Part 1 of Title 8 of the California Administrative Code, Construction Safety Orders of the Division of Occupational Safety and Health.

(Amended by Stats. 1980, Ch. 676.)



7266

No person shall proceed with any work assigned to or undertaken by him, or require or permit any other person to proceed with work assigned to or undertaken by either, unless the planking or nets required by this article are in place. Violation of this section is a misdemeanor.

(Added by Stats. 1970, Ch. 1498.)



7267

The Division of Occupational Safety and Health shall enforce this article.

(Amended by Stats. 1980, Ch. 676.)









CHAPTER 2. Elevators, Escalators, Platform and Stairway Chair Lifts, Dumbwaiters, Moving Walks, Automated People Movers, and Other Conveyances

7300

The Legislature finds and declares all of the following:

(a) It is the purpose of this chapter to promote public safety awareness and to assure, to the extent feasible, the safety of the public and of workers with respect to conveyances covered by this chapter.

(b) The use of unsafe or defective conveyances imposes a substantial probability of serious and preventable injury to employees and the public. The prevention of these injuries and protection of employees and the public from unsafe conditions is in the best interest of the people of this state. Therefore, this chapter also establishes minimum standards for persons operating or maintaining conveyances covered by this chapter. These standards include familiarity with the operation and safety functions of the components and equipment, and documented training or experience or both, which shall include, but not be limited to, recognizing the safety hazards and performing the procedures to which they are assigned in conformance with all legal requirements.

(c) This chapter is not intended to prevent the division from implementing regulations, nor to prevent the use of systems, methods, or devices of equivalent or superior quality, strength, fire resistance, code effectiveness, durability, and safety to those required by the law, provided that there is technical documentation to demonstrate that the equivalency of the system, method, or device, is at least as effective as that prescribed in ASME A17.1, ASME A17.3, ASME A18.1, or ASCE 21.

(Repealed and added by Stats. 2002, Ch. 1149, Sec. 3. Effective January 1, 2003.)



7300.1

As used in this chapter:

(a) ASCE 21 means the Automated People Mover Standards, as adopted by the American Society of Civil Engineers.

(b) ASME A17.1 means the Safety Code for Elevators and Escalators, an American National Standard, as adopted by the American Society of Mechanical Engineers.

(c) ASME A17.3 means the Safety Code for Existing Elevators and Escalators, an American National Standard, as adopted by the American Society of Mechanical Engineers.

(d) ASME A18.1 means the Safety Standard for Platform Lifts and Stairway Chairlifts, an American National Standard, as adopted by the American Society of Mechanical Engineers.

(e) Automated people mover has the same meaning as defined in ASCE 21.

(f) Board or standards board means the Occupational Safety and Health Standards Board.

(g) Certified qualified conveyance company means any person, firm, or corporation that (1) possesses a valid contractor s license if required by Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code and (2) is certified as a qualified conveyance company by the division in accordance with this chapter.

(h) Certified competent conveyance mechanic means any person who has been determined by the division to have the qualifications and ability of a competent journey-level conveyance mechanic and is so certified by the division in accordance with this chapter.

(i) Conveyance means any elevator, dumbwaiter, escalator, moving platform lift, stairway chairlift, material lift or dumbwaiter with automatic transfer device, automated people mover, or other equipment subject to this chapter.

(j) Division means the Division of Occupational Safety and Health.

(k) Dormant elevator, dumbwaiter, or escalator means an installation placed out of service as specified in ASME A17.1 and ASME A18.1.

(l) Elevator means an installation defined as an elevator in ASME A17.1.

(m) Conveyance inspector means any conveyance safety inspector of the division or other conveyance inspector determined by the division to be qualified pursuant to this chapter.

(n) Escalator means an installation defined as an escalator in ASME A17.1.

(o) Existing installation means an installation defined as an installation, existing in ASME A17.1.

(p) Full maintenance service contract means an agreement by a certified competent conveyance company and the person owning or having the custody, management, or control of the operation of the conveyance, if the agreement provides that the certified competent conveyance company is responsible for effecting repairs necessary to the safe operation of the equipment and will provide services as frequently as is necessary, but no less often than monthly.

(q) Material alteration means an alteration as defined in ASME A17.1 or A18.1.

(r) Moving walk or moving sidewalk means an installation defined as a moving walk in ASME A17.1.

(s) Permit means a document issued by the division that indicates that the conveyance has had the required safety inspection and tests and fees have been paid as set forth in this chapter.

(t) Temporary permit means a document issued by the division which permits the use of a noncompliant conveyance by the general public for a limited time while minor repairs are being completed or until permit fees are paid.

(u) Repair has the same meaning as defined in ASME A17.1 or A18.1. A repair does not require a permit.

(v) Temporarily dormant elevator, dumbwaiter, or escalator means a conveyance, the power supply of which has been disconnected by removing fuses and placing a padlock on the mainline disconnect switch in the off position. In the case of an elevator or dumbwaiter, the car shall be parked and the hoistway doors shall be in the closed and latched position. A wire seal shall be installed on the mainline disconnect switch by a conveyance inspector of the division. The wire seal and padlock shall not be removed for any purpose without permission from a conveyance inspector of the division. A temporarily dormant elevator, dumbwaiter, or escalator shall not be used again until it has been put in safe running order and is in condition for use. Annual inspections by a conveyance inspector shall continue for the duration of the temporarily dormant status. Temporarily dormant status may be renewed annually, but shall not exceed five years. After each inspection, the conveyance inspector shall file a report with the chief of the division describing the current condition of the conveyance.

(w) The meanings of building transportation terms not otherwise defined in this section shall be as defined in the latest editions of ASME A17.1 and ASME A18.1.

(Amended by Stats. 2004, Ch. 503, Sec. 1. Effective January 1, 2005.)



7300.2

Except as provided in Section 7300.3, this chapter covers the design, erection, construction, installation, material alteration, inspection, testing, maintenance, repair, service, and operation of the following conveyances and their associated parts and hoistways:

(a) Hoisting and lowering mechanisms equipped with a car or platform which move between two or more landings. This equipment includes, but is not limited to, the following:

(1) Elevators.

(2) Platform lifts and stairway chair lifts.

(b) Power-driven stairways and walkways for carrying persons between landings. This equipment includes, but is not limited to, the following:

(1) Escalators.

(2) Moving walks.

(c) Hoisting and lowering mechanisms equipped with a car which serve two or more landings and are restricted to the carrying of material by limited size or limited access to the car. This equipment includes, but is not limited to, the following:

(1) Dumbwaiters.

(2) Material lifts and dumbwaiters with automatic transfer devices.

(d) Automatic guided transit vehicles on guideways with an exclusive right-of-way. This equipment includes, but is not limited to, automated people movers.

(Added by Stats. 2002, Ch. 1149, Sec. 5. Effective January 1, 2003.)



7300.3

Equipment not covered by this chapter includes the following:

(a) Material hoists within the scope of standard A10.5 as adopted by the American National Standards Institute.

(b) Mobile scaffolds, towers, and platforms within the scope of standard A92 as adopted by the American National Standards Institute.

(c) Powered platforms and equipment for exterior and interior maintenance within the scope of standard 120.1 as adopted by the American National Standards Institute.

(d) Cranes, derricks, hoists, hooks, jacks, and slings within the scope of standard B30 as adopted by the American Society of Mechanical Engineers.

(e) Industrial trucks within the scope of standard B56 as adopted by the American Society of Mechanical Engineers.

(f) Portable equipment, except for portable escalators that are covered by standard A17.1 as adopted by the American National Standards Institute.

(g) Tiering or piling machines used to move materials to and from storage located and operating entirely within one story.

(h) Equipment for feeding or positioning materials, including that equipment used with machine tools or printing presses.

(i) Skip or furnace hoists.

(j) Wharf ramps.

(k) Railroad car lifts or dumpers.

(l) Line jacks, false cars, shafters, moving platforms, and similar equipment used for installing a conveyance by a contractor licensed in this state.

(Amended by Stats. 2004, Ch. 503, Sec. 2. Effective January 1, 2005.)



7300.4

This chapter does not apply to work that is not related to standards for conveyances that are (a) incorporated in codes promulgated by the American National Standards Institute or the American Society of Mechanical Engineers or (b) included in regulations of the division, in effect immediately prior to January 1, 2003, prescribing conveyance safety orders. Work exempted pursuant to this section includes, but is not limited to, routine nonmechanical maintenance, such as cleaning panels and changing light fixtures.

(Amended by Stats. 2004, Ch. 503, Sec. 3. Effective January 1, 2005.)



7301

No conveyance shall be operated in this state unless a permit for its operation is issued by or in behalf of the division, and unless the permit remains in effect and is kept posted conspicuously on the conveyance. Operation of a conveyance without a permit or failure to post the permit conspicuously shall constitute cause for the division to prohibit use of the conveyance, unless it can be shown that a request for issuance or renewal of a permit has been made and the request has not been acted upon by the division.

(Amended by Stats. 2002, Ch. 1149, Sec. 8. Effective January 1, 2003.)



7301.1

(a) On and after June 30, 2003, no conveyance may be erected, constructed, installed, or materially altered, as defined by regulation of the division, unless a permit has been obtained from the division before the work is commenced. A copy of the permit shall be kept at the construction site at all times while the work is in progress and shall be made available for inspection upon request. This section shall not apply to platform lifts and stairway chairlifts installed in a private residence as provided in paragraph (2) or (3) of subdivision (a) of Section 7317.

(b) Before March 1, 2003, the division shall establish an application procedure and all requirements for a permit under this section, which shall include the following:

(1) At a minimum, the applicant for a permit under this section shall meet all of the following requirements:

(A) The applicant shall hold a current elevator contractor s license issued pursuant to Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code.

(B) The applicant shall be a certified qualified conveyance company.

(C) The applicant shall submit proof of the following types of insurance coverage, in the form of certified copies of policies or certificates of insurance:

(i) Liability insurance to provide general liability coverage of not less than one million dollars ($1,000,000) for the injury or death of any one person or persons in any one occurrence, with coverage of not less than five hundred thousand dollars ($500,000) for property damage in any one occurrence.

(ii) Workers compensation insurance coverage.

(D) In the event of any material alteration, nonrenewal, or cancellation of any insurance required by this subparagraph, the applicant or permitholder shall submit written notice thereof to the division within five working days.

(2) At a minimum, each application for a permit under this section shall include all of the following:

(A) Copies of specifications and accurately scaled and fully dimensioned plans showing the location of the installation in relation to the plans and elevation of the building; the location of the machinery room and the equipment to be installed, relocated, or altered; and all structural supporting members thereof, including foundations. The plans and specifications shall identify all materials to be employed and all loads to be supported or conveyed. The plans and specifications shall be sufficiently complete to illustrate all details of construction and design.

(B) The name, residence, and business address of the applicant and each partner, or for a corporation, the principal officers and anyone who is authorized to accept service of process or official notices; the number of years the applicant has engaged in the business of constructing, erecting, installing, or altering conveyances; and the approximate number of persons to be employed on the permitted job.

(C) The permit fee.

(3) The division shall establish, and may from time to time amend, a fee for a permit under this section in an amount sufficient to defray the division s actual costs in administering the permit process, including the costs of investigation, revocation, or other associated costs. Permit fees collected by the division are nonrefundable.

(c) (1) The permit shall expire when the work authorized by that permit is not commenced within six months after the date of issuance, or within a shorter period as the division may specify at the time the permit is issued.

(2) The permit shall expire following commencement of work, if the permitholder suspends or abandons the work for a period of 60 days, or for a shorter period of time as the division may specify at the time the permit is issued.

(3) Upon application and for good cause shown, the division may extend a permit that would otherwise expire under this subdivision.

(d) The division may revoke any permit at any time, upon good cause, and after notice and an opportunity to be heard.

(Amended by Stats. 2004, Ch. 503, Sec. 4. Effective January 1, 2005.)



7301.5

(a) The standards board shall adopt regulations pertaining to conveyances, including, but not limited to, conveyance emergency and signal devices, and the operation of conveyances under fire and other emergency conditions.

(b) Before January 1, 2003, the division shall establish an application procedure and all requirements for certification under this subdivision as an emergency certified competent conveyance mechanic. To ensure the safety of the public when a disaster or other emergency exists within the state and the number of certified competent conveyance mechanics in the state is insufficient to cope with the emergency, any certified qualified conveyance company may, within five business days after commencing work requiring certified competent conveyance mechanics, apply to the division, on behalf of all persons performing the work who are not certified competent conveyance mechanics, for certification as emergency certified competent conveyance mechanics. Any person for whom emergency certification is sought under this subdivision shall be certified by a certified qualified conveyance company to have an acceptable combination of documented experience and education to perform work covered by this chapter without direct and immediate supervision. The certified qualified conveyance company shall furnish proof of competency as the division may require. The division shall issue an emergency certified competent conveyance mechanic certificate upon receipt of acceptable documentation and payment of the required fee. Each certificate issued pursuant to this subdivision shall recite that it is valid for a period of 30 days from the date of issuance and for those particular conveyances and geographical areas as the division may designate, and otherwise shall entitle the person being certified to the rights and privileges of a certified competent conveyance mechanic as set forth in this chapter. The division shall renew an emergency certified competent conveyance mechanic certificate during the existence of the emergency.

(c) Before January 1, 2004, the division shall establish an application procedure and all requirements for certification under this subdivision as a temporary certified competent conveyance mechanic. If there are no certified qualified conveyance mechanics available to perform elevator work, a certified qualified conveyance company may apply to the division for certification of one or more temporary certified competent conveyance mechanics. Any person seeking to work as a temporary certified competent conveyance mechanic shall, before beginning work, be approved by the division as having an acceptable combination of documented experience and education to perform work covered by this chapter without direct and immediate supervision. The certified qualified conveyance company shall furnish proof of competency as the division may require. The division may issue a temporary certified competent conveyance mechanic certificate upon acceptable documentation and payment of the required fee. Each certificate issued pursuant to this subdivision shall recite that it is valid for a period of 30 days from the date of issuance and while the certificate holder is employed by the certified qualified conveyance company that certified the individual as competent. The certificate shall be renewable as long as the shortage of certified competent conveyance mechanics continues.

(Amended by Stats. 2004, Ch. 503, Sec. 5. Effective January 1, 2005.)



7302

The operation of a conveyance without a permit by any person owning or having the custody, management, or control of the operation of the conveyance, is a misdemeanor, punishable by a fine of not more than one thousand dollars ($1,000), imprisonment in the county jail for not more than 10 days, or by both that fine and imprisonment. Each day of operation for each conveyance without a permit is a separate offense. Any person who has requested the issuance or renewal of a permit if the request has not been acted upon by the division may not be prosecuted for a violation of this section.

(Repealed and added by Stats. 2002, Ch. 1149, Sec. 12. Effective January 1, 2003.)



7302.1

(a) Any person who contracts for or authorizes the erection, construction, installation, or material alteration of a conveyance without a permit in violation of Section 7301.1 is guilty of a misdemeanor punishable by a fine of not more than seventy thousand dollars ($70,000), imprisonment in the county jail for not more than one year, or by both that fine and imprisonment.

(b) Any employer or contractor who contracts for or engages in the erection, construction, installation, or material alteration of a conveyance without a permit in violation of Section 7301.1 is guilty of a misdemeanor punishable by a fine of not more than seventy thousand dollars ($70,000), imprisonment in the county jail for not more than one year, or by both that fine and imprisonment.

(Added by Stats. 2002, Ch. 1149, Sec. 13. Effective January 1, 2003.)



7302.2

The division may assess a civil penalty of not more than seventy thousand dollars ($70,000) against any person, and against any employer or contractor, who contracts for or authorizes the erection, construction, installation, or material alteration of a conveyance without a permit issued pursuant to Section 7301.1.

(Added by Stats. 2002, Ch. 1149, Sec. 14. Effective January 1, 2003.)



7303

(a) Whenever any conveyance is operated without a current valid permit issued pursuant to Section 7304, and is in a condition that its use is dangerous to the life or safety of any person, the division or any affected person may apply to the superior court of the county in which the conveyance is located for an injunction restraining the operation of the conveyance until the condition is corrected. Proof by certification of the division that a permit has not been issued, has expired, or has been revoked, together with the affidavit of any safety inspector of the division or other expert that the operation of the conveyance is dangerous to the life or safety of any person, is sufficient ground, in the discretion of the court, for the immediate granting of a temporary restraining order.

(b) No bond shall be required from the division as a prerequisite for the division to seek or obtain any restraining order under subdivision (a).

(c) Any person who intentionally violates any injunction prohibiting the operation of the conveyance issued pursuant to subdivision (a) shall be liable for a civil penalty, to be assessed by the division, not to exceed seven thousand dollars ($7,000) for each violation. Each day of operation for each conveyance is a separate violation.

(Amended by Stats. 2002, Ch. 1149, Sec. 15. Effective January 1, 2003.)



7304

(a) Except as provided in subdivision (b), the division shall cause all conveyances to be inspected at least once each year. If a conveyance is found upon inspection to be in a safe condition for operation, a permit for operation for not longer than one year shall be issued by the division.

(b) If a conveyance is subject to a full maintenance service contract, the division may, after investigation and inspection, issue a permit for operation for not longer than two years.

(Amended by Stats. 2004, Ch. 183, Sec. 265. Effective January 1, 2005.)



7305

If inspection shows that a conveyance is in an unsafe condition, the division may issue a preliminary order requiring repairs or alterations to be made to the conveyance that are necessary to render it safe, and may prohibit its operation or use until the repairs or alterations are made or the unsafe conditions are removed.

(Amended by Stats. 2002, Ch. 1149, Sec. 17. Effective January 1, 2003.)



7306

Unless the preliminary order is complied with, a hearing before the division shall be allowed, upon request, at which the owner, operator, or other person in charge of the conveyance may appear and show cause why he or she should not comply with the order.

(Amended by Stats. 2002, Ch. 1149, Sec. 18. Effective January 1, 2003.)



7307

(a) If it thereafter appears to the division that the conveyance is unsafe and that the requirements contained in the preliminary order should be complied with, or that other things should be done to make the conveyance safe, the division may order or confirm the withholding of the permit and may impose requirements as it deems proper for the repair or alteration of the conveyance or for the correction of the unsafe condition. The order may thereafter be reheard by the division or reviewed by the courts in the manner specified for safety orders by Part 1 (commencing with Section 6300) of this division, and not otherwise.

(b) The operation of a conveyance by any person owning or having the custody, management, or control of the operation thereof, while an order to repair is outstanding pursuant to subdivision (a), is a misdemeanor punishable by a fine of not more than seven thousand dollars ($7,000), by imprisonment in the county jail for not more than 30 days, or by both that fine and imprisonment. Each day of operation for each conveyance without a permit is a separate offense.

(Amended by Stats. 2002, Ch. 1149, Sec. 19. Effective January 1, 2003.)



7308

If the operation of a conveyance during the making of repairs or alterations is not immediately dangerous to the safety of persons, the division may issue a temporary permit for its operation for a period not to exceed 30 days during the making of repairs or alterations.

(Amended by Stats. 2002, Ch. 1149, Sec. 20. Effective January 1, 2003.)



7309

The division may cause the inspection herein provided for to be made either by its safety inspectors or by any qualified elevator inspector employed by an insurance company.

(Amended by Stats. 1945, Ch. 1431.)



7309.1

(a) On and after June 30, 2003, no conveyance subject to this chapter shall be reinspected by any person unless the person is a conveyance inspector employed by the division or certified as qualified by the division.

(b) Before March 1, 2003, the division shall establish an application procedure and all requirements for the certification of conveyance inspectors. Each application for certification shall include information as the division may require and the applicable fee. At a minimum, the applicant shall present proof of certification as a qualified conveyance inspector by the American Society of Mechanical Engineers or proof of education and experience equivalent to what is required to obtain that certification from the American Society of Mechanical Engineers.

(Amended by Stats. 2004, Ch. 503, Sec. 6. Effective January 1, 2005.)



7310

The division may also issue its permit or a permit may be issued on its behalf based upon a certificate of inspection issued by a conveyance inspector of any municipality, upon proof to the satisfaction of the division that the safety requirements of the municipality are equal to the minimum safety requirements for conveyances adopted by the board.

(Amended by Stats. 2004, Ch. 503, Sec. 7. Effective January 1, 2005.)



7311

All persons inspecting conveyances shall first secure from the division a certificate of competency to make those inspections. The division may determine the competency of any applicant for the certificate, either by examination or by other satisfactory proof of qualifications. The division may rescind at any time, upon good cause being shown therefor, and after hearing, if requested, any certificate of competency issued by it to a conveyance inspector.

(Amended by Stats. 2004, Ch. 503, Sec. 8. Effective January 1, 2005.)



7311.1

(a) On and after June 30, 2003, no conveyance subject to this chapter shall be erected, constructed, installed, materially altered, tested, maintained, repaired, or serviced by any person, firm, or corporation unless the person, firm, or corporation is certified by the division as a certified qualified conveyance company. A copy of the certificate shall be kept at the site of the conveyance at all times while any work is in progress, and shall be made available for inspection upon request. However, certification under this section is not required for removing or dismantling conveyances that are destroyed as a result of the complete demolition of a secured building or structure or where the hoistway or wellway is demolished back to the basic support structure and no access is permitted that would endanger the safety of any person. This section does not apply to platform lifts and stairway chairlifts installed in a private residence as provided in paragraph (2) or (3) of subdivision (a) of Section 7317.

(b) Before March 1, 2003, the division shall establish an application procedure and all requirements for certification under this section as a certified qualified conveyance company, consistent with this section. At a minimum, the individual qualifying on behalf of a corporation, the owner on behalf of a sole ownership, or the partners on behalf of a partnership, shall meet either of the following requirements:

(1) Five years work experience at a journeyperson level in the conveyance industry in construction, installation, alteration, testing, maintenance, and service and repair of conveyances covered by this chapter. This experience shall be verified by current and previously licensed elevator contractors or by current and previously certified qualified conveyance companies.

(2) Satisfactory completion of a written examination administered by the division on the most recent applicable codes and standards.

(c) At a minimum, each application for certification as a certified qualified conveyance company shall include:

(1) The name, residence and business address, and telephone numbers and other means to contact the sole owner or each partner, or for a corporation of the principal officers and the individual qualifying for the corporation; the number of years the applicant business has engaged in the business of constructing, maintaining, and service and repair of conveyances; and other information as the division may require.

(2) The fee required by this chapter.

(d) Before bidding for or engaging in any work covered by this chapter, a certified qualified conveyance company shall submit proof to the division by certified copies of policies or certificates of insurance, of all of the following:

(1) Liability insurance providing general liability coverage of not less than one million dollars ($1,000,000) for injury or death of any one person or persons in any one occurrence, with coverage of not less than five hundred thousand dollars ($500,000) for property damage of any one person or persons in any one occurrence.

(2) Workers compensation insurance coverage.

(3) In the event of any material alteration or cancellation of any policy specified in paragraph (1) or (2), the certified qualified conveyance company shall provide written notice thereof to the division within five working days.

(e) An elevator company subject to this chapter shall disclose its status as a certified qualified conveyance company prior to bidding on a project or prior to contracting for services. The disclosure shall be in writing and located in a conspicuous place on the bid documents or contract in at least 10-point type.

(Amended by Stats. 2009, Ch. 196, Sec. 1. Effective January 1, 2010.)



7311.2

(a) On and after June 30, 2003, except as provided in subdivisions (b) and (c) of Section 7301.5, any person who, without supervision, erects, constructs, installs, alters, tests, maintains, services or repairs, removes, or dismantles any conveyance covered by this chapter, shall be certified as a certified competent conveyance mechanic by the division. This section does not apply to platform lifts and stairway chairlifts installed in a private residence as provided in paragraph (2) or (3) of subdivision (a) of Section 7317.

(b) Before March 1, 2003, the division shall establish an application procedure and all requirements for certification under this section as a certified competent conveyance mechanic, consistent with all of the following:

(1) At a minimum, a certified competent conveyance mechanic applicant shall meet both of the following requirements:

(A) Three years work experience in the conveyance industry in construction, maintenance, and service and repair of conveyances covered by this chapter. This experience shall be verified by current and previously licensed elevator contractors or by current and previously certified qualified conveyance companies, as required by the division.

(B) One of the following:

(i) Satisfactory completion of a written examination administered by the division on the most recent applicable codes and standards.

(ii) A certificate of completion and successfully passing the mechanic examination of a nationally recognized training program for the conveyance industry, such as the National Elevator Industry Educational Program or its equivalent.

(iii) A certificate of completion of an apprenticeship program for elevator mechanic, having standards substantially equal to those of this chapter, and which program shall be registered with the Bureau of Apprenticeship and Training of the United States Department of Labor or a state apprenticeship council.

(iv) A certificate or license from another state having standards substantially equal to or more comprehensive than those of this chapter.

(v) The applicant applies on or before December 31, 2003, and within the three years immediately prior to January 1, 2003, has documented at least three years of actual work experience in the conveyance industry in construction, maintenance, and service and repair of conveyances covered by this chapter. This experience shall be as a journey-level mechanic working without direct and immediate supervision, and shall be verified by currently and previously licensed conveyance contractors or by current and previously certified qualified conveyance companies, as required by the division.

(2) At a minimum, each application for certification as a certified competent conveyance mechanic shall include the information required by the division and the fee required by this chapter.

(Amended by Stats. 2004, Ch. 503, Sec. 10. Effective January 1, 2005.)



7311.25

(a) The following meanings apply for purposes of this section:

(1) Agricultural production, processing, and handling facilities includes grain elevators, feed mills, flour mills, rice mills, rice dryers, and other similar facilities.

(2) Applicable Elevator Safety Orders means the Elevator Safety Orders referenced in Subchapter 6 (commencing with Section 3000) of Chapter 4 of Division 1 of Title 8 of the California Code of Regulations, and any successors to those orders.

(b) Notwithstanding Section 7311.2 or any other provision of this chapter, an owner or operator of agricultural production, processing, and handling facilities may designate a competent person in his or her employ to maintain, repair, service, lubricate, or test manlifts installed and used at the facilities if the manlifts are maintained and inspected in accordance with applicable Elevator Safety Orders. The designated competent person need not be a certified competent conveyance mechanic.

(Added by Stats. 2009, Ch. 196, Sec. 2. Effective January 1, 2010.)



7311.3

(a) A certificate issued by the division to the certified qualified conveyance inspector, certified qualified conveyance company, or certified competent conveyance mechanic as set forth in Sections 7309.1, 7311.1, and 7311.2, shall have a term of two years. The fee for biennial renewal shall be established by the division in an amount sufficient to defray the division s costs of administering this chapter.

(b) The renewal of all certificates issued under this chapter shall be conditioned upon the submission of a certificate of completion of a course designed to ensure the continuing education of certificate holders on new and existing provisions of the regulations of the board. This continuing education course shall consist of not less than eight hours of instruction that shall be attended and completed within one year immediately preceding any certificate renewal.

(c) The courses shall be taught by instructors through continuing education providers that may include, but not be limited to, division programs, association seminars, and joint labor-management apprenticeship and journeyman upgrade training programs. The division shall approve the continuing education providers and curriculum. All instructors shall be approved by the division and shall be exempt from the requirements of subdivision (b), provided that the applicant is qualified as an instructor at any time during the one-year period immediately preceding the scheduled date for renewal.

(d) A certificate holder who is unable to complete the continuing education course required under this section prior to the expiration of his or her certificate due to a temporary disability may apply for a waiver from the division. Waiver applications shall be submitted to the division on a form provided by the division. Waiver applications shall be signed and accompanied by a declaration signed by a competent physician attesting to the applicant s temporary disability. Upon the termination of the temporary disability, the certificate holder shall submit to the division a declaration from the same physician, if practicable, attesting to the termination of the temporary disability, and a waiver sticker, valid for 90 days, shall be issued to the certificate holder and affixed to his or her certificate.

(e) Continuing education providers approved by the division shall keep uniform records, for a period of 10 years, of attendance of certificate holders, following a format approved by the division. These records shall be available for inspection by the division at its request. Approved continuing education providers shall keep secure all attendance records and certificates of completion. Falsifying or knowingly allowing another to falsify attendance records or certificates of completion of continuing education provided pursuant to this section shall constitute grounds for suspension or revocation of the approval required under this section.

(Amended by Stats. 2004, Ch. 503, Sec. 11. Effective January 1, 2005.)



7311.4

(a) The division shall establish fees for initial and renewal applications for certification under this chapter as a certified qualified conveyance inspector, certified qualified conveyance company, or certified competent conveyance mechanic based upon the actual costs involved with the certification process, including the cost of developing and administering any tests as well as any costs related to continuing education, investigation, revocation, or other associated costs.

(b) Fees collected pursuant to this chapter are nonrefundable.

(Amended by Stats. 2004, Ch. 503, Sec. 12. Effective January 1, 2005.)



7311.5

(a) A person, firm, or corporation that maintains and repairs solely special purpose personnel elevators on cranes that utilize a rack and pinion system in marine terminals as part of crane maintenance activities qualifies as a certified qualified conveyance company under Section 7311.1 if the individual qualifying individually or on behalf of the firm or corporation has five years work experience at a journeyperson level in the crane maintenance industry, including experience in the maintenance and repair of crane elevators. This experience shall be verified by a person, firm, or corporation in the business of maintaining and repairing cranes in marine terminals.

(b) A person qualifies as a certified competent conveyance mechanic under Section 7311.2 if the person has three years work experience in the crane maintenance industry, including experience in the maintenance and repair of crane elevators, as a journey-level mechanic without direct and immediate supervision. This experience shall be verified by a crane maintenance company approved as a certified qualified conveyance company pursuant to subdivision (a).

(c) The certifications obtained pursuant to this section may only be used for the limited purposes of maintaining and repairing special purpose personnel elevators on cranes that utilize a rack and pinion system in marine terminals.

(d) A person, firm, or corporation that qualifies for certification as a certified qualified conveyance company or certified competent conveyance mechanic is not authorized to perform any of the following procedures:

(1) Any work on a conveyance other than a special purpose personnel elevator on cranes that utilize a rack and pinion system in marine terminals.

(2) Any work related to new elevator installations.

(3) Any modifications or alterations of existing elevator systems.

(4) Testing or replacing of emergency brakes, centrifugal brakes, emergency safety devices, or electrical systems.

(5) Annual certifications of any type of conveyance or elevator.

(e) The certifications authorized by this section require experience but do not require an examination because the general examination given pursuant to this chapter is inapplicable to the work described in this section. The division is not required to set up specialty examinations to certify persons pursuant to this chapter.

(f) For purposes of this section, the following terms shall have the following meanings:

(1) Special purpose personnel elevators shall have the same meaning as defined in Section 3085 of Title 8 of the California Code of Regulations.

(2) Marine terminal shall have the same meaning as used in Section 3460 of Title 8 of the California Code of Regulations.

(g) Nothing in this section exempts a person, firm, or corporation applying for certification as a certified qualified conveyance company or a certified competent conveyance mechanic under this section from paying the administration fees required under this chapter.

(Added by Stats. 2006, Ch. 448, Sec. 1. Effective January 1, 2007.)



7312

The division may at any time, upon good cause being shown therefor, and after notice and an opportunity to be heard, revoke any permit to operate a conveyance.

(Amended by Stats. 2002, Ch. 1149, Sec. 28. Effective January 1, 2003.)



7313

Each conveyance inspector shall, within 21 days after he or she makes an inspection, forward to the division on forms provided by it, a report of the inspection. Failure to comply with this section shall be grounds for the division to cancel his or her certificate.

(Amended by Stats. 2004, Ch. 503, Sec. 13. Effective January 1, 2005.)



7314

(a) The division may fix and collect fees for the inspection of conveyances as it deems necessary to cover the actual costs of having the inspection performed by a division safety engineer, including administrative costs, and the costs related to regulatory development as required by Section 7323. An additional fee may, in the discretion of the division, be charged for necessary subsequent inspections to determine if applicable safety orders have been complied with. The division may fix and collect fees for field consultations regarding conveyances as it deems necessary to cover the actual costs of the time spent in the consultation by a division safety engineer, including administrative and travel expenses.

(b) Notwithstanding Section 6103 of the Government Code, the division may collect the fees authorized by subdivision (a) from the state or any county, city, district, or other political subdivision.

(c) Whenever a person owning or having the custody, management, or operation of a conveyance fails to pay the fees required under this chapter within 60 days after the date of notification, he or she shall pay, in addition to the fees required under this chapter, a penalty fee equal to 100 percent of the fee. Failure to pay fees within 60 days after the date of notification constitutes cause for the division to prohibit use of the conveyance.

(d) Any fees required pursuant to this section shall be set forth in regulations that shall be adopted as emergency regulations. These emergency regulations shall not be subject to the review and approval of the Office of Administrative Law pursuant to the provisions of the Administrative Procedure Act provided for in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. These regulations shall become effective immediately upon filing with the Secretary of State.

(e) For purposes of this section, the date of the invoice assessing a fee pursuant to this section shall be considered the date of notification.

(Amended by Stats. 2007, Ch. 179, Sec. 30. Effective August 24, 2007.)



7315

Fees shall be paid before the issuance of any permit to operate a conveyance, but a temporary permit may be issued pending receipt of fee payment. No fee may be charged by the division where an inspection has been made by an inspector of an insurance company or municipality if that inspector holds a certificate as a conveyance inspector and an inspection report is filed with the division within 21 days after inspection is made.

(Amended by Stats. 2004, Ch. 503, Sec. 14. Effective January 1, 2005.)



7316

All fees collected by the division under this chapter shall be paid into the Elevator Safety Account which is hereby created for the administration of the division s conveyance safety program. The division shall establish criteria upon which fee charges are based and prepare an annual report concerning revenues obtained and expenditures appropriated for the conveyance safety program. The division shall file the report with the Legislative Analyst, the Joint Legislative Audit Committee, and the Department of Finance.

(Amended by Stats. 2004, Ch. 503, Sec. 15. Effective January 1, 2005.)



7317

(a) Except as provided in subdivision (b), the following conveyances are exempt from this chapter:

(1) Conveyances under the jurisdiction of the United States government.

(2) Conveyances located in a single-unit private home and not accessible to the public.

(3) Conveyances located in a multiunit residential building serving no more than two dwelling units and not accessible to the public.

(b) Conveyances otherwise exempted pursuant to paragraph (3) of subdivision (a) shall be inspected by the division upon completion of installation prior to being placed in service or after major alterations. The inspection shall be for safety and compliance with orders or regulations applicable to the type of conveyance installed.

(Amended by Stats. 2002, Ch. 1149, Sec. 33. Effective January 1, 2003.)



7318

Nothing in this chapter limits the authority of the division to prescribe or enforce general or special safety orders.

(Amended by Stats. 2002, Ch. 1149, Sec. 34. Effective January 1, 2003.)



7319

All elevators used for the carriage of passengers shall be provided with a suitable seat for the operator in charge. Failure to comply with this section is a misdemeanor punishable by a fine not exceeding fifty dollars ($50) for each offense.

(Amended by Stats. 1983, Ch. 1092, Sec. 224. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



7320

The division may assess a civil penalty not to exceed one thousand dollars ($1,000) against any person owning or having custody, management, or control of the operation of a conveyance, who operates the conveyance without a permit or who fails to conspicuously post the permit in the conveyance. No penalty shall be assessed against any person who has requested the issuance or renewal of a permit and the request has not been acted upon by the division.

(Amended by Stats. 2002, Ch. 1149, Sec. 35. Effective January 1, 2003.)



7321

(a) The division may assess a civil penalty not to exceed seventy thousand dollars ($70,000) against any person owning or having custody, management, or control of the operation of a conveyance, who operates or permits the operation of the conveyance in a condition that is dangerous to the life or safety of any person, or who operates or permits the operation of the conveyance in violation of an order prohibiting use issued pursuant to Section 7301, 7305, or 7314.

(b) The division shall issue an order prohibiting use and may assess a civil penalty not to exceed seventy thousand dollars ($70,000) against any person who constructs, installs, or materially alters a conveyance without a permit issued pursuant to Section 7301.1 that is dangerous to the life or safety of any person.

(Amended by Stats. 2002, Ch. 1149, Sec. 36. Effective January 1, 2003.)



7321.5

The division shall enforce Sections 7320 and 7321 by issuance of a citation and notice of civil penalty in a manner consistent with Sections 6317 and 6319. Any person owning or having custody, management, or control of the operation of a conveyance who receives a citation and notice of civil penalty may appeal to the Occupational Safety and Health Appeals Board in a manner consistent with Section 6319.

(Amended by Stats. 2002, Ch. 1149, Sec. 37. Effective January 1, 2003.)



7322

(a) Once an authorized representative of the division has issued an order prohibiting the use of a conveyance as specified in Sections 7301, 7305, 7314, or subdivision (b) of Section 7321, the person owning or having custody, management, or operation of the conveyance may contest the order and shall be granted, upon request, a hearing to review the validity of the order. The hearing shall be held no later than 10 working days following receipt of the request for hearing.

(b) After a notice is attached as provided in Section 7305 or subdivision (b) of Section 7321, every person who enters or uses, or directs or causes another to enter or use, any conveyance before it is made safe, or who defaces, destroys, or removes the notice without the authority of the division, is guilty of a misdemeanor punishable by a fine of not more than seventy thousand dollars ($70,000), by imprisonment in the county jail for not more than one year, or by both that fine and imprisonment.

(c) After a notice is attached for failure to comply with the requirements of Section 7301 or 7314, every person who enters or uses, or directs or causes another to enter or use, any conveyance before it is made safe, or who defaces, destroys, or removes the notice without the authority of the division, is guilty of a misdemeanor punishable by a fine of not more than seven thousand dollars ($7,000), imprisonment in the county jail for not more than six months, or by both that fine and imprisonment.

(Amended by Stats. 2002, Ch. 1149, Sec. 38. Effective January 1, 2003.)



7323

The division shall propose to the standards board for review, and the standards board shall adopt, regulations for the equipment covered by this chapter. Not later than December 31, 2003, the division shall propose final rulemaking proposals to the standards board for review and adoption, which shall include provisions at least as effective as ASME A17.1, ASME A17.3, ASME A18.1, and ASCE 21, as in effect prior to September 30, 2002. Not later than nine months after the effective date of any revision or any substantive revision to any addendum to these codes, the division shall propose additional final rulemaking proposals to the standards board for review and adoption at least as effective as those in the revised code or addendum. The standards board shall notice the division s final rulemaking proposals for public hearing within three months of their receipt and shall adopt the proposed regulations promptly and in accordance with subdivision (b) of Section 11346.4 of the Government Code.

(Added by Stats. 2002, Ch. 1149, Sec. 39. Effective January 1, 2003.)



7324

Individuals, firms, or companies certified as described in this chapter shall ensure that installation, service, and maintenance of conveyances are performed in compliance with the provisions contained in the State Fire Prevention and Building Code and with generally accepted standards referenced in that code.

(Amended by Stats. 2004, Ch. 503, Sec. 16. Effective January 1, 2005.)



7324.1

This chapter shall not be construed to relieve or lessen the responsibility or liability of any person, firm, or corporation owning, operating, controlling, maintaining, erecting, constructing, installing, altering, testing, or repairing any conveyance or other related mechanisms covered by this chapter for damages to any person or property caused by any defect therein.

(Added by Stats. 2002, Ch. 1149, Sec. 41. Effective January 1, 2003.)



7324.2

The provisions of this chapter added or amended by the act enacting this section shall not be applied retroactively. Equipment subject to this chapter shall be required to comply with the applicable standards in effect on the date of its installation or within the period determined by the board for compliance with ASME A17.3, whichever is more stringent.

(Added by Stats. 2002, Ch. 1149, Sec. 42. Effective January 1, 2003.)






CHAPTER 3. Safety Devices Upon Buildings to Safeguard Window Cleaners

7325

Building, as used in this chapter, means any building three stories or more in height, and whether heretofore constructed or hereafter to be constructed, including commercial buildings of all types, office buildings, apartment houses, hotels and buildings used for manufacturing purposes, but excluding dwelling houses occupied by not more than three families, and excluding all buildings constructed with windows that may be, and are, entirely washed and cleaned from inside the building or from a sitting position on the window sill in the manner provided by safety orders issued, or which may be issued from time to time, by the division.

(Amended by Stats. 1945, Ch. 1431.)



7326

There shall be securely attached to the outside window sills or frames of the window of any building, rings, bolts, lugs, fittings, or other devices to which may be fastened safety belts or other devices to be used, or which may hereafter be used by persons engaged in cleaning windows. The division shall, prior to the installation of any such bolts, lugs, rings, fittings, or other devices, approve such bolts, lugs, rings, fittings, or other devices as to their design, durability, and safety. Except as provided in Section 18930 of the Health and Safety Code, the division shall by appropriate rules and orders designate the manner in which said safety devices are to be attached, installed, and used.

(Amended by Stats. 1979, Ch. 1152.)



7327

In lieu of the safety devices enumerated in Section 7326, the division may approve the installation or use of any other devices or means which will effectively safeguard persons engaged in cleaning windows.

(Amended by Stats. 1945, Ch. 1431.)



7328

Any person employing, directing or permitting another to do or perform any labor upon any windows which have not the safety devices as provided for in Sections 7326 and 7327 shall be guilty of a misdemeanor.

(Added by Stats. 1941, Ch. 544.)



7329

Every person owning or entitled to possession, under any lease, sublease, or agreement for a longer period than one year, or under any renewal lease, sublease, or agreement for a period of less than one year, of any building heretofore constructed shall, within six months following the effective date of this chapter, install and provide the safety devices as provided for in this chapter, and thereafter maintain such safety devices in good condition. Any person failing to install or provide and maintain said safety devices as provided for in this chapter shall be guilty of a misdemeanor.

(Added by Stats. 1941, Ch. 544.)



7330

Every person who fails to provide the safety devices as set forth in this chapter upon any building hereafter to be constructed, and who thereafter fails to maintain such devices in good condition, shall be guilty of a misdemeanor.

(Added by Stats. 1941, Ch. 544.)



7331

The division may make and enforce such safety orders and rules as it considers necessary and proper to carry into effect the purposes and provisions of this chapter.

The division shall give notice to the owner or person entitled to possession of any building that is existing in violation of this chapter or of any rules issued under this chapter. Failure of the person so notified to comply with this chapter and rules issued under it, within 15 days, shall be authority for the division to proceed against such person as authorized in this chapter.

(Amended by Stats. 1945, Ch. 1431.)



7332

The division shall enforce the provisions of this chapter.

(Amended by Stats. 1945, Ch. 1431.)






CHAPTER 4. Aerial Passenger Tramways

7340

As used in this chapter:

(a) Aerial passenger tramway includes any method or device used primarily for the purpose of transporting persons by means of cables or ropes suspended between two or more points or structures.

(b) Permit means a permit issued by the division to operate an aerial passenger tramway in any place.

(Amended by Stats. 1972, Ch. 479.)



7341

No aerial passenger tramway shall be operated in any place in this state unless a permit for the operation thereof is issued by the division, and unless such permit remains in effect and is kept posted conspicuously in the main operating terminal of the tramway.

(Amended by Stats. 1972, Ch. 479.)



7342

The operation of an aerial passenger tramway by any person owning or having the custody, management, or operation thereof without a permit is a misdemeanor, and each day of operation without a permit is a separate offense. No prosecution shall be maintained where the issuance or renewal of a permit has been requested and remains unacted upon.

(Added by Stats. 1965, Ch. 1047.)



7343

Whenever an aerial passenger tramway in any place is being operated without the permit herein required, and is in such condition that its use is dangerous to the life or safety of any person, the division, or any person affected thereby, may apply to the superior court of the county in which the aerial passenger tramway is located for an injunction restraining the operation of the aerial passenger tramway until the condition is corrected. Proof by certification of the division that a permit has not been issued, together with the affidavit of any safety engineer of the division that the operation of the aerial passenger tramway is dangerous to the life or safety of any person, is sufficient ground, in the discretion of the court, for the immediate granting of a temporary restraining order.

(Amended by Stats. 1982, Ch. 517, Sec. 312.)



7344

(a) The division shall cause all aerial passenger tramways to be inspected at least two times each year.

(b) At least one of the inspections required by subdivision (a) shall take place between November 15 of each year and March 15 of the succeeding year.

(c) If an aerial passenger tramway is found upon inspection to be in a safe condition for operation, a permit for operation for not longer than one year shall be issued by the division.

(Amended by Stats. 1972, Ch. 478.)



7345

If inspection shows an aerial passenger tramway to be in an unsafe condition, the division may issue a preliminary order requiring repairs or alterations to be made to the aerial passenger tramway which are necessary to render it safe, and may order the operation or use thereof discontinued until the repairs or alterations are made or the unsafe conditions are removed.

(Added by Stats. 1965, Ch. 1047.)



7346

Unless the preliminary order is complied with, a hearing before the division shall be allowed, upon request, at which the owner, operator, or other person in charge of the aerial passenger tramway may appear and show cause why he should not comply with the order.

(Added by Stats. 1965, Ch. 1047.)



7347

If it thereafter appears to the division that the aerial passenger tramway is unsafe and that the requirements contained in the preliminary order should be complied with, or that other things should be done to make such aerial passenger tramway safe, the division may order or confirm the withholding of the permit and may make such requirements as it deems proper for its repair or alteration or for the correction of such unsafe condition. Such order may thereafter be reheard by the division or reviewed by the courts in the manner specified for safety orders by Part 1 of this division and not otherwise.

(Added by Stats. 1965, Ch. 1047.)



7348

If the operation of an aerial passenger tramway during the making of repairs or alterations is not immediately dangerous to the safety of employees or others, the division may issue a temporary permit for the operation thereof for not to exceed 30 days during the making of repairs or alterations.

(Amended by Stats. 1972, Ch. 479.)



7349

The inspection herein provided for shall be made by a division safety engineer or, on ski lifts, by a certified tramway inspector qualified under Section 7354.5 and employed by a licensed insurance company. A temporary permit for operation may be issued by a division engineer or by the qualified insurance inspector, on a form furnished by the division, under conditions of Sections 7348 and 7351.

(Amended by Stats. 1974, Ch. 863.)



7350

(a) The division may fix and collect fees for the inspection of aerial passenger tramways as it deems necessary to cover the actual cost of having the inspection performed by a division safety engineer. The division may not charge for inspections performed by certified insurance inspectors, but may charge a fee of not more than ten dollars ($10) to cover the cost of processing the permit when issued by the division as a result of the inspection. Notwithstanding Section 6103 of the Government Code, the division may collect the fees authorized by this section from the state or any county, city, district, or other political subdivision.

(b) Whenever a person owning or having custody, management, or operation of an aerial passenger tramway fails to pay any fee required under this chapter within 60 days after the date of notification by the division, the division shall assess a penalty fee equal to 100 percent of the initial fee. For purposes of this section, the date of the invoice fixing the fee shall be considered the date of notification.

(Amended by Stats. 2007, Ch. 179, Sec. 31. Effective August 24, 2007.)



7351

Fees shall be paid before issuance of a permit to operate an aerial passenger tramway, except that the division, at its own discretion, may issue a temporary operating permit not to exceed 30 days, pending receipt of payment of fees.

(Added by Stats. 1965, Ch. 1047.)



7352

All fees collected by the division under this chapter shall be deposited into the Elevator Safety Account to support the division s aerial passenger tramway inspection program.

(Amended by Stats. 2007, Ch. 179, Sec. 32. Effective August 24, 2007.)



7353

No aerial passenger tramway shall be constructed or altered until the plans and design information have been properly certified to the division by an engineer qualified under the Civil and Professional Engineers Act (Chapter 7, commencing with Section 6700, of Division 3 of the Business and Professions Code).

Any person who owns, has custody of, manages, or operates an aerial passenger tramway shall notify the division prior to any major repair of such tramway.

(Amended by Stats. 1971, Ch. 1033.)



7354

The division shall not issue an operating permit to operate an aerial passenger tramway until it receives certification in writing by an engineer qualified under the Civil and Professional Engineers Act (Chapter 7, commencing with Section 6700, of Division 3 of the Business and Professions Code) that the erection work on such tramway has been completed in accordance with the design and erection plans for such tramway.

(Added by Stats. 1965, Ch. 1047.)



7354.5

Notwithstanding any other provision of this chapter, in any case in which an insurer admitted to transact insurance in this state has inspected or caused to be inspected, by a qualified, licensed professional engineer who is registered in California pursuant to Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code, any aerial passenger tramway used as a ski lift, the division may, if it finds such inspections were made according to the provisions of subdivisions (a) and (b) of Section 7344, accept such inspections in lieu of any other inspections for that year, except that the initial inspection of a new ski lift or of a major alteration to an existing ski lift shall be performed by a division safety engineer. Such private inspector shall, before commencing his duties therein, secure from the division a certificate of competency to make such inspections. The division may determine the competency of any applicant for such certificate, either by examination or by other satisfactory proof of qualification.

The division may rescind at any time, upon good cause being shown therefor, and after hearing, if requested, any certificate of competency issued by it to a ski lift inspector. The inspection reports made to the division shall be in such form and content as the division may find necessary for acceptance as a proper inspection made by such private inspector.

(Amended by Stats. 1975, Ch. 678.)



7355

Nothing in the foregoing sections of this chapter shall limit the authority of the division to prescribe or enforce general or special safety orders.

(Added by Stats. 1965, Ch. 1047.)



7356

The division shall, under the authority of Section 7355, promulgate and cause to be published safety orders directing each owner or operator of an aerial passenger tramway to report to the division each known incident where the maintenance, operation, or use of such tramway results in injury to any person, unless such injury does not require medical service other than ordinary first aid treatment.

(Added by Stats. 1972, Ch. 477.)



7357

The division shall establish standards for the qualification of persons engaged in the operation of aerial passenger tramways, whether as employees or otherwise. The standards shall be consistent with the general objective of this chapter in providing for the safety of members of the public who use aerial passenger tramways and those engaged in their operation.

(Added by Stats. 1972, Ch. 519.)






CHAPTER 5. Cranes

ARTICLE 1. Permits for Tower Cranes

7370

(a) The Legislature finds and declares that recent statewide spot inspections of cranes have uncovered a pattern of numerous safety violations so serious and pervasive that safety inspections shall be a continuing priority with regard to all tower cranes in the state.

(Added by Stats. 1990, Ch. 1033, Sec. 1.)



7371

As used in this chapter, the following definitions shall apply:

(a) Crane means a machine for lifting or lowering a load and moving it horizontally, in which the hoisting mechanism is an integral part of the machine. It may be driven manually or by power and may be a fixed or a mobile machine, but does not include stackers, lift trucks, power shovels, backhoes, excavators, concrete pumping equipment, or straddle type mobile boat hoists.

(b) Straddle type mobile boat hoist means a straddle type carrier supported by four wheels with pneumatic tires capable of straddling and carrying boats with high masts and superstructure.

(c) Tower crane means a crane in which a boom, swinging jib, or other structural member is mounted on a vertical mast or tower.

(d) Mobile tower crane means a tower crane which is mounted on a crawler, truck, or similar carrier for travel or transit.

(e) Crane employer means an employer who is responsible for the maintenance and operation of a tower crane.

(f) Certificating agency shall have the same definition as in Section 4885 of Title 8 of the California Code of Regulations.

(Amended by Stats. 1992, Ch. 254, Sec. 1. Effective January 1, 1993.)



7372

(a) The division shall employ safety engineers trained to inspect tower cranes.

(b) The division shall establish a safety inspection program for all tower cranes operated in the state. This safety program shall include:

(1) Safety inspection of tower cranes twice a year.

(2) Increased penalties for the violation of tower crane safety orders and standards.

(3) Permit fees as described in Section 7373.

(Added by Stats. 1990, Ch. 1033, Sec. 1.)



7373

(a) No tower crane shall be operated at any worksite unless an employer obtains a permit from the division. The division shall conduct an investigation for purposes of issuing a permit in an expeditious manner. If the division does not issue a permit within 10 days after being requested to do so by a crane employer, the crane employer may operate the crane without a permit.

(b) The division shall set a fee to be charged for these permits in an amount sufficient to cover the cost of funding the issuance of the permits and the safety engineers as provided by subdivision (a) of Section 7372.

(c) The permit for a fixed tower crane shall be valid for the period of time that the tower crane is fixed to the site.

(d) The permit for a mobile tower crane shall be valid for one calendar year.

(Added by Stats. 1990, Ch. 1033, Sec. 1.)



7374

(a) The division may suspend or revoke the permit of a crane where the employer engages in gross negligence, gross incompetence, or willful or repeated disregard of any occupational safety standard or order involving the crane.

(b) The permit of the crane shall be suspended or revoked for a six-month period for first-time suspensions or revocations, and for a one-year period for each subsequent suspension or revocation. The division shall establish a suspension and revocation hearing procedure and appeal process.

(Added by Stats. 1990, Ch. 1033, Sec. 1.)






ARTICLE 2. Certification

7375

(a) The division shall adopt regulations for the certification of all cranes and derricks used in lifting service, exceeding three tons rated capacity. Tower cranes shall be certified annually and whenever they are erected on a new site.

(b) These regulations shall specify the procedure for licensing the certificating agencies or agents to conduct certification inspections, and shall establish specific criteria for licensure as a certifier, including a written examination.

(c) No individual may certify a crane in which the individual or his or her employer has a direct or indirect financial interest, nor may an individual certify equipment that belongs to his or her employer. An individual may not certify equipment or devices that he or she has manufactured or helped to manufacture, if the equipment is owned by his or her employer. However, this subdivision shall not prohibit any of the following:

(1) The licensure of certifiers who are employed by insurance carriers that insure the specific crane.

(2) Except with respect to certification of tower cranes, the licensure of certifiers who are employed by an electrical, gas, or telephone corporation, as defined in Sections 218, 222, and 234, respectively, of the Public Utilities Code, or a municipal utility serving a city having a population of 3,000,000 or more, that is issued a certificate of self-insurance pursuant to Article 3 (commencing with Section 16050) of Chapter 1 of Division 7 of the Vehicle Code and that is a self-insured employer under Article 1 (commencing with Section 3700) of Chapter 4 of Division 4 of this code.

(d) The certificating agency shall attest that it tested or examined the device or equipment and found it to meet the requirements of the division.

(e) The certificating agency shall notify the division of any deficiencies found during the crane certification inspection. A certificate shall not be issued until all deficiencies are corrected.

(Amended by Stats. 1994, Ch. 604, Sec. 1. Effective January 1, 1995.)



7376

(a) The division shall suspend or revoke a license to certify for the following reasons:

(1) Gross negligence, gross incompetency, a pattern of incompetence, or fraud in the certification of a crane.

(2) Willful or deliberate disregard of any occupational safety standard while certifying a crane.

(3) Misrepresentation of a material fact in applying for, or obtaining, a license to certify under this chapter.

(4) Upon a showing of good cause.

(b) The period of suspension or revocation shall be for six months for a first suspension or revocation, and one year for each subsequent suspension or revocation. The certificating agency shall obtain a new license from the division following a suspension or revocation. The division shall establish a hearing procedure and an appeal process for license suspensions and revocations.

(Added by Stats. 1990, Ch. 1033, Sec. 1.)



7377

Revocation of a license to certify may be appealed to the Director of Industrial Relations.

(Added by Stats. 1990, Ch. 1033, Sec. 1.)



7378

A licensed certifier who fraudulently certifies that a crane is in compliance with the criteria established by the division under subdivision (a) of Section 7375 is guilty of a misdemeanor punishable by imprisonment in the county jail for a period not to exceed six months, or by a fine not to exceed one thousand dollars ($1,000), or both.

(Added by Stats. 1990, Ch. 1033, Sec. 1.)



7379

It shall be a misdemeanor for an individual to engage in the certification of a crane as specified in this chapter if that individual is not licensed pursuant to this chapter. Any violation of this section shall be punishable by imprisonment in the county jail for a period not to exceed six months, or by a fine not to exceed one thousand dollars ($1,000), or both.

(Added by Stats. 1990, Ch. 1033, Sec. 1.)



7380

The division may collect fees for the examination and licensing of crane certifiers as necessary to cover the actual costs, including administrative costs. All fees collected by the division under this chapter shall be paid into the General Fund.

(Added by Stats. 1990, Ch. 1033, Sec. 1.)



7381

(a) Notwithstanding Sections 6319 and 6425, if serious injury or death is caused by any serious or willful repeated violation of a crane standard, order, or special order, or by any failure to correct a serious violation of a crane standard, order, or special order within the time specified for its correction, the employer shall be assessed a civil penalty in an amount equal to double the maximum penalty allowable for each violation contributing to the injury or death.

(b) Notwithstanding any provision of this division, any employer who violates any tower crane standard, order, or special order, if that violation is a serious violation, shall be assessed a civil penalty of not less than one thousand dollars ($1,000) nor more than two thousand dollars ($2,000) for each serious violation. The penalty shall not be reduced for any of the reasons listed in Section 6319.

(Added by Stats. 1990, Ch. 1033, Sec. 1.)



7382

No person shall install or dismantle a tower crane, or increase the height of a crane, known in the construction trade as jumping or climbing a crane, without a safety representative of the crane manufacturer, distributor, or a representative of a licensed crane certifier being present on site for consultation during the procedure. The standards board shall adopt a regulation making failure to provide the designated safety representative a serious violation of a safety order. Local governmental entities may restrict the hours during which these procedures may be performed.

(Added by Stats. 1990, Ch. 1033, Sec. 1.)



7383

(a) The division shall require all crane employers to disclose all of their previous business identities within the previous 10 years. The disclosure shall be made to the division on forms provided by the division. The division shall maintain the confidentiality of this information.

(b) The division shall consider the violations of safety and health orders and standards of the previous business identities when assessing penalties against a crane employer for current violations.

(c) For purposes of this section business identities means current and previous business affiliations in the construction industry which involve the use of cranes. These shall include, but not be limited to, fictitious business names and corporate names.

(d) The purpose of this section is to enable the division to get a complete safety record of crane employers when assessing penalties for the violation of safety orders.

(Added by Stats. 1990, Ch. 1033, Sec. 1.)



7384

The division shall prepare an annual report concerning revenues obtained from all funding sources and expenditures. The division shall file the report with the Legislative Analyst, the Joint Legislative Audit Committee, the Department of Finance, and the appropriate policy committees of the Legislature.

(Amended by Stats. 2006, Ch. 538, Sec. 494. Effective January 1, 2007.)












PART 4. MINING INDUSTRIES

CHAPTER 3. Underground Telephones

7500

In all mines operated in the State where a depth of more than five hundred feet underground has been reached, a telephone system shall be established, equipped and maintained by the owners or lessees of the mine with stations at each working level below the depth aforesaid, communicating with a station on the surface of the mine.

(Enacted by Stats. 1937, Ch. 90.)



7501

The failure or refusal of any owner or lessee to install or maintain such telephone system is a misdemeanor.

(Enacted by Stats. 1937, Ch. 90.)









PART 5. SHIPS AND VESSELS

7600

Every person who is engaged in the business of loading or unloading ships or vessels, or who is authorized or contracts to load or unload a ship or vessel, or who is in charge of a ship or vessel while it is being loaded or unloaded, and such ship or vessel has a carrying capacity of 50 tons or greater, shall employ and supply upon every ship or vessel while being loaded or unloaded, a person over the age of 18 years to act as signalman or hatch-tender whose sole duty it shall be to observe the operations of loading or unloading of each working hatch on such ship or vessel, and to warn all persons engaged in the operation of loading or unloading of any possibility of injury to any of the articles of which the cargo is composed, or of danger to any person in or about the ship or vessel while it is being loaded or unloaded.

(Amended by Stats. 1971, Ch. 1748.)



7601

Handtrucks shall be maintained in a safe condition by the employer. Handles shall be maintained free of hazardous burrs, splinters, cracks or splits.

(Repealed and added by Stats. 1967, Ch. 398.)



7602

Handtools shall be kept in good condition and be safely stored by the employer. Unsafe handtools shall not be used.

(Repealed and added by Stats. 1967, Ch. 398.)



7603

The maximum weight of materials stored on building floors or load-carrying platforms, except those built directly on the ground, shall not exceed their safe carrying capacity.

Material, when stored, shall be piled, stacked, or racked in a manner designed to prevent it from tipping, falling, collapsing, rolling or spreading. Racks, bins, planks, sleepers, bars, strips, blocks, sheets, shall be used when necessary to make the piles stable.

(Repealed and added by Stats. 1967, Ch. 398.)



7604

Adequate and substantial bull rails, stringer rails or curbs shall be installed at the waterside of all flush aprons on such wharves, docks or piers as are in active service for movement of cargo therefrom to vessels. This section shall not apply to any pier designed with depressed spur tracks on at least one side, on which cargo is worked between rail cars and ships but not in the narrow wharf area between depressed tracks and pier edge.

(Repealed and added by Stats. 1967, Ch. 398.)



7605

The employer shall require that tools, machinery, gear and other equipment subject to wear be inspected at adequate intervals and unsafe conditions corrected. If tools, machinery, gear or equipment are found to be defective or otherwise unsafe, employees shall report the same to the person in charge of work who shall have it discarded, marked and so placed that it cannot be used again until made safe.

(Repealed and added by Stats. 1967, Ch. 398.)



7606

Every dock plate shall be constructed and maintained with strength sufficient to support the load carried thereon.

Dock plates shall be secured in position when spanning the space between the dock or the unloading platform and the vehicle. The dock plate, together with its securing devices, where used over spans of different lengths, shall be of such construction as will readily obtain rigid security over such spans.

The dock plates shall be so constructed and maintained that when they are secured in position the end edges of the plate shall be in substantial contact with dock or loading platform, and with the vehicle bed in such manner as to prevent rocking or sliding.

(Repealed and added by Stats. 1967, Ch. 398.)



7607

Internal combustion engine-driven equipment shall be operated inside of buildings or enclosed structures only when such operation does not result in harmful exposure to concentration of dangerous gases or fumes in excess of maximum acceptable concentrations. Exhaust pipes shall be installed in such a manner that the exhaust products shall be discharged so as not to be a hazard to the operators.

(Repealed and added by Stats. 1967, Ch. 398.)



7608

Any person who violates any provisions of this part is guilty of a misdemeanor.

(Added by renumbering Section 7601 by Stats. 1963, Ch. 928.)



7609

The provisions of Sections 7601 to 7607, inclusive, shall be applicable to longshore and stevedore operations.

(Repealed and added by Stats. 1967, Ch. 398.)



7611

Nothing in the foregoing sections of this part shall limit the authority of the division to prescribe or enforce general or special safety orders.

(Repealed and added by Stats. 1967, Ch. 398.)






PART 6. TANKS AND BOILERS

CHAPTER 1. Scope of Chapter and General Provisions

7620

Division, as used in this part, means the Division of Occupational Safety and Health.

(Amended by Stats. 1980, Ch. 676.)



7621

Boiler as used in this part means any fired or unfired pressure vessel used to generate steam pressure by the application of heat subject to this part.

(Amended by Stats. 1949, Ch. 1530.)



7622

Tank as used in this part, means any unfired pressure vessel, subject to this part, used for the storage of air pressure or liquefied petroleum gases; provided, however, that for the purpose of shop inspection, tank shall mean any unfired pressure vessel built according to the rules of any nationally recognized pressure vessel code.

(Amended by Stats. 1949, Ch. 1530.)



7623

This part applies to all boilers and tanks which are not specifically exempted in this chapter, or by the general safety orders of the division now in effect or which may be hereafter adopted.

(Amended by Stats. 1949, Ch. 1530.)



7624

The following tanks are not subject to this part:

(a) Tanks under the jurisdiction or inspection of the United States government.

(b) Air pressure tanks used in household domestic services.

(c) Tanks of 1
1/2
cubic feet or less which are not subject to a pressure of more than 150 pounds per square inch.

(d) Air pressure tanks supplied with air by the same air compressor which supplies air for the brakes of any motor vehicle or streetcar, which units of transportation are operated by any person, firm, or corporation subject to the jurisdiction of the United States Department of Transportation or the California Highway Patrol.

(e) Tanks not subject to an internal or external pressure or more than 15 pounds per square inch, irrespective of size.

(Amended by Stats. 1970, Ch. 518.)



7625

The following steam boilers are not subject to this part:

(a) Boilers under the jurisdiction or inspection of the United States Government, and all other boilers operated by employers not subject to Division 4 of this code.

(b) Boilers on which the pressure does not exceed 15 pounds per square inch.

(c) Automobile boilers and boilers on road motor vehicles.

(Added by Stats. 1945, Ch. 1142.)



7626

This part does not limit the authority of the division to prescribe or enforce general or special safety orders.

(Added by Stats. 1945, Ch. 1142.)






CHAPTER 2. Administration

7650

Inspections required by this part shall be made either by qualified safety engineers employed by the division or by certified inspectors; provided, however, that shop inspections shall be made by the division, acting through its qualified safety engineers when request therefor is made by any manufacturer of tanks or boilers.

(a) As used in this chapter a certified inspector is one who is qualified to make inspections or examinations of boilers or tanks according to the rules under which the vessel is constructed, who has an unrevoked certificate of competency issued pursuant to this part, and who is employed by any one of the following:

(1) A county.

(2) A city.

(3) An insurer.

(4) An employer, for the purpose of inspecting only tanks and boilers under his jurisdiction.

(b) As used in this chapter a qualified safety engineer is one who is qualified to make inspections or examinations of boilers or tanks according to the rules under which the vessel is constructed. Such qualification is to be determined by a written examination prescribed by the division.

(Amended by Stats. 1949, Ch. 1530.)



7651

A certificate of competency may be obtained by application made to the division.

(Added by Stats. 1945, Ch. 1142.)



7652

The division may determine by examination the competency of an applicant for a certificate of competency.

(Added by Stats. 1945, Ch. 1142.)



7652.5

Notwithstanding any other provision of the law, a certified inspector employed by an insurer or by an employer for the purpose of inspecting only tanks and boilers under his jurisdiction need not be a citizen or an elector.

(Added by Stats. 1957, Ch. 1347.)



7653

Upon good cause being shown therefor, the division may revoke a certificate of competency.

(Added by Stats. 1945, Ch. 1142.)



7654

Where serious conditions are found by certified inspectors that would jeopardize the life, limb, or safety of employees, the reports of inspection shall be made forthwith to the division by telegraph or telephone within twenty-four hours.

Within twenty-one days after each routine inspection, every certified inspector shall forward a report of his inspection, on prescribed forms, to the division. His certificate of competency may be suspended or revoked by the division for failure to comply with this section.

(Amended by Stats. 1949, Ch. 1530.)



7655

The division shall prepare and adopt regulations in accordance with the Administrative Procedure Act provided for in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, designed to promote safety with respect to the installation and operation of vendor facilities for the storage and pumping of compressed or liquefied natural gas and liquefied petroleum gas into vehicles.

(Amended by Stats. 1983, Ch. 142, Sec. 119.)






CHAPTER 3. Operation of Tanks and Boilers

7680

No tank or boiler shall be operated unless a permit for its operation has been issued by or in behalf of the division.

(Amended by Stats. 1976, Ch. 467.)



7681

(a) The division shall inspect or cause to be inspected each installed tank at least every five years, except for any tank specified in subdivision (b).

(b) Any air pressure tank which contains 25 cubic feet or less and is not subject to pressure of more than 150 pounds per square inch and any liquefied petroleum gas tank used for storage, except a tank used for dispensing purposes as part of a dispensing unit, which contains 575 gallons or less shall be inspected or caused to be inspected by the division when the tank is initially placed into service if the tank is constructed, inspected and stamped in compliance with the American Society of Mechanical Engineers (ASME) Code, or the design, material, and construction of the tank is approved by the division as equivalent to the ASME Code.

(c) Dispensing unit, as used in this section, means a stationary liquefied petroleum gas installation, other than a bulk plant, from which a product is dispensed, for final utilization, into mobile fuel tanks or portable cylinders.

(Amended by Stats. 1987, Ch. 1216, Sec. 1.)



7682

The division shall inspect or cause to be inspected each installed fired boiler internally and externally at least every year, except that the division may grant extensions to permit the interval between internal inspections to be increased to a maximum interval of 36 months where operating experience and design of the boiler has demonstrated to the satisfaction of the division that equivalent safety will be maintained.

For other classes of boilers, the division shall establish internal inspection intervals which will ensure the safety of people working in the vicinity of the boiler. In determining the intervals, the division shall consider such factors as the design and construction of the boilers and the conditions under which they operate.

External inspection shall be made of all boilers at the time of the internal inspection and at any other intervals as are deemed necessary by the division acting through qualified safety engineers and certified inspectors.

(Amended by Stats. 1988, Ch. 684, Sec. 1.)



7683

(a) If a tank or boiler is found to be in a safe condition for operation, a permit shall be issued by or on behalf of the division for its operation.

(b) In the case of a tank, the permit shall continue in effect for not longer than five years, except for any tank specified in subdivision (b) of Section 7681.

(c) In the case of a tank specified in subdivision (b) of Section 7681, the permit shall remain in effect as long as the tank is in compliance with applicable provisions of this part and regulations contained in Title 8 of the California Administrative Code. A new inspection and permit for operation shall be required whenever there is a change in ownership and permanent location of the tank or there is an alteration or change in the tank which affects the tank s safety.

This subdivision applies to any permit in effect on the effective date of this subdivision as well as to any permit issued after such date. Notwithstanding any other provision of law, an insurer is not liable for any permit issued prior to the effective date of this subdivision for any tank specified in subdivision (b) of Section 7681 for any period of time exceeding the period for which the last permit was issued.

(d) In the case of a boiler, the permit shall continue in effect for a period which is not longer than one year.

(Amended by Stats. 1980, Ch. 1279.)



7684

Each permit or a clear reproduced copy thereof shall be posted in a protective container in a conspicuous place on or near the tank or boiler covered by it.

(Amended by Stats. 1985, Ch. 413, Sec. 2.)



7685

The division may issue and renew temporary permits for not to exceed 30 days each, pending the making of replacements or repairs.

(Added by Stats. 1945, Ch. 1142.)



7686

Upon good cause being shown therefor, and after notice and an opportunity to be heard, the division may revoke any permit.

(Added by Stats. 1945, Ch. 1142.)



7687

If the inspection shows a tank or boiler to be in an unsafe or dangerous condition, the division may issue a preliminary order requiring such repairs or alterations to be made to it as are necessary to render it safe, and may order its use discontinued until the repairs or alterations are made or the dangerous or unsafe condition is remedied.

(Added by Stats. 1945, Ch. 1142.)



7688

Unless the preliminary order is complied with, a hearing before the division shall be allowed, upon request, at which the owner, operator, or other person in charge of the tank or boiler may appear and show cause why he should not comply with the order.

(Added by Stats. 1945, Ch. 1142.)



7689

If it thereafter appears to the division that the tank or boiler is unsafe and that the requirements contained in the preliminary order should be complied with, or that other things should be done to make the tank or boiler safe, the division may order or confirm the withholding of the permit and may make such requirements as it deems proper for the repair or alteration of the tank or boiler, or the correction of the dangerous and unsafe conditions.

(Added by Stats. 1945, Ch. 1142.)



7690

The order may be reheard by the division, or reviewed by the courts, in the manner specified by this code for safety orders, and not otherwise.

(Added by Stats. 1945, Ch. 1142.)



7691

If the operation of a tank or boiler constitutes a serious menace to the life or safety of any person employed about it, the division or any of its safety engineers or any person affected thereby, may apply to the superior court of the county in which the tank or boiler is situated for an injunction restraining its operation until the condition has been corrected.

(Amended by Stats. 1949, Ch. 1530.)



7692

The certification of the division that no valid permit exists for the operation of a tank or boiler, and the affidavit of any safety engineer of the division that its operation constitutes a menace to the life or safety of any person employed about it, is sufficient proof to warrant the immediate granting of a temporary restraining order.

(Amended by Stats. 1949, Ch. 1530.)






CHAPTER 4. Inspection Fees

7720

No fee shall be charged by the division where an inspection is made by a certified inspector; provided, the inspection has been made and reports have been submitted within the time limits specified in this part.

(Amended by Stats. 1949, Ch. 1530.)



7721

(a) The division may fix and collect fees for the shop, field, and resale inspection of tanks and boilers and for consultations, surveys, audits, and other activities required or related to national standards concerning the design or construction of boilers or pressure vessels or for evaluating fabricator s plant facilities when these services are requested of the division by entities desiring these services. The division may fix and collect the fees for the inspection of pressure vessels as it deems necessary to cover the actual costs of having the inspection performed by a division safety engineer, including administrative costs. An additional fee may, in the discretion of the division, be charged for necessary subsequent inspections to determine if applicable safety orders have been complied with.

(b) The division may charge a fee of not more than fifteen dollars ($15) to cover the cost of processing a permit.

(c) The division may fix and collect fees for field consultations regarding pressure vessels as it deems necessary to cover the actual costs of the time spent in the consultation by a division safety engineer, including administrative expenses.

(d) Whenever a person owning or having the custody, management, or operation of a pressure vessel fails to pay the fees required under this chapter within 60 days after notification, he or she shall pay, in addition to the fees required under this chapter, a penalty fee equal to 100 percent of the fee.

(e) Any fees required pursuant to this section shall be embodied in regulations which shall be adopted as emergency regulations. These emergency regulations shall not be subject to the review and approval of the Office of Administrative Law pursuant to the provisions of the Administrative Procedure Act provided for in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. These regulations shall become effective immediately upon filing with the Secretary of State.

(Amended by Stats. 1982, Ch. 115, Sec. 37. Effective March 13, 1982.)



7722

The inspection fees collected under this chapter shall be paid into the Pressure Vessel Account, which is hereby created, to be used for the administration of the division pressure vessel safety program.

The division shall establish criteria upon which fee charges are based and prepare an annual report concerning revenues obtained and expenditures appropriated for the pressure vessel safety program. The division shall file the report with the Legislative Analyst, the Joint Legislative Audit Committee, and the Department of Finance.

(Added by Stats. 1981, Ch. 102, Sec. 70. Effective June 28, 1981.)



7725

As used in this chapter, the following terms shall have the meaning therein given them.

(a) Small tank shall mean any tank 1,200 gallons water capacity or less.

(b) Large tank shall mean any tank of more than 1,200 gallons water capacity.

(c) Shop inspection shall mean the inspection and testing of tanks or boilers, manufactured, or in the process of manufacture, repair, or alteration, in the manufacturer s shops, or at the jobsite, in accordance with the applicable rules of the respective codes under which they are manufactured.

(d) Field inspection shall mean the inspection and testing of installed tanks or boilers or both tanks and boilers, regardless of location.

(e) Resale inspection shall mean the inspection of boilers or tanks in the possession of a dealer or vendor at the request of a user who contemplates the purchase thereof.

(Amended by Stats. 1976, Ch. 467.)



7726

All inspection fees shall be paid before the issuance of a permit.

(Added by renumbering Section 7723 by Stats. 1949, Ch. 1530.)



7728

Whenever an owner or user of any apparatus or equipment fails to pay the fees required under this chapter within 60 days after notification, said owner or user shall pay, in addition to the fees required under this chapter, a penalty fee equal to 100 percent of such fee. For the purposes of this section, the date of the invoice shall be considered the date of notification.

(Added by Stats. 1965, Ch. 1191.)






CHAPTER 5. Offenses

7750

Except during the time that a request for a permit remains unacted upon, every person owning or having the custody, management, or operation of a tank or boiler who operates it without a permit issued pursuant to this part is guilty of a misdemeanor.

The operation of a tank or boiler without a permit constitutes a separate offense for each day that it is so operated.

(Added by Stats. 1945, Ch. 1142.)






CHAPTER 6. Mismanagement of Steam Boilers

7770

Every engineer or other person having charge of any steam-boiler, steam-engine, or other apparatus for generating or employing steam, used in any manufactory, railway, or other mechanical works, who wilfully, or from ignorance or from gross neglect, creates, or allows to be created, such an undue quantity of steam as to burst or break the boiler, engine or apparatus, or to cause any other accident whereby human life is endangered, is guilty of a felony.

(Added by Stats. 1945, Ch. 1142.)



7771

Every person having charge of any steam boiler, steam engine, or other apparatus for generating or employing steam, used in any manufactory, railroad, vessel, or other mechanical works, who willfully, or from ignorance or neglect, creates, or allows to be created, such an undue quantity of steam as to burst or break the boiler, engine, or apparatus, or to cause any other accident whereby the death of a human being is caused, is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years.

(Amended by Stats. 2011, Ch. 15, Sec. 223. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)









PART 7. VOLATILE FLAMMABLE LIQUIDS

7800

Volatile flammable liquids as used in this part means any petroleum or liquid product of petroleum or natural gas having a flash point below 100 degrees Fahrenheit, and includes any petroleum or liquid product of petroleum or natural gas while at a temperature above its flash point. Flash points shall be as determined by means of the Tag Closed Tester, Designation D56-36 American Society for Testing Materials, or the Pensky-Martens Closed Tester, Designation D93-42 American Society for Testing Materials.

(Added by Stats. 1953, Ch. 922.)



7801

Occupational Safety and Health Standards Board as used in this part means the Occupational Safety and Health Standards Board of the Division of Occupational Safety and Health, Department of Industrial Relations, State of California.

(Amended by Stats. 1980, Ch. 676.)



7802

The Occupational Safety and Health Standards Board shall adopt general orders pursuant to Section 6500, to make effective the provisions of this part.

(Amended by Stats. 1980, Ch. 676.)



7803

Every employer who engages in any business requiring any employee to handle or use any volatile flammable liquid or to work in the close proximity of any such liquid in sufficient quantity and under conditions affording opportunity for the person or clothing becoming ignited shall provide adequate means of extinguishment whereby such employee may extinguish flames on his person or clothing.

(Added by Stats. 1953, Ch. 922.)






PART 7.5. REFINERY AND CHEMICAL PLANTS

CHAPTER 1. General

7850

This part shall be known and cited as the California Refinery and Chemical Plant Worker Safety Act of 1990.

(Added by Stats. 1990, Ch. 1632, Sec. 1.)



7851

The Legislature finds and declares that because of the potentially hazardous nature of handling large quantities of chemicals and recent disasters involving chemical handling in other states, a greater state effort is required to assure worker safety. The Legislature also recognizes that a key element for assuring workplace safety is adequate employee training. The potential consequences of explosions, fires, and releases of dangerous chemicals may be catastrophic; thus immediate and comprehensive government action must be taken to ensure that workers in petroleum refineries, chemical plants, and other related facilities are thoroughly trained and that adequate process safety management practices are implemented.

(Added by Stats. 1990, Ch. 1632, Sec. 1.)



7852

(a) It is the intent of the Legislature, in enacting this part, that the Occupational Safety and Health Standards Board and the Division of Occupational Health and Safety (OSHA) promote worker safety through implementation of training and process safety management practices in petroleum refineries and chemical plants and other facilities deemed appropriate.

(b) To the maximum extent practicable, the board and the division shall minimize duplications with other state statutory programs and business reporting requirements when developing standards pursuant to Chapter 2 (commencing with Section 7855).

(c) It is further the intent of the Legislature, in enacting this part, that in the interest of promoting worker safety, standards be adopted by March 31, 2014.

(Amended by Stats. 2013, Ch. 28, Sec. 42. Effective June 27, 2013.)



7853

For the purposes of this part, process safety management means the application of management programs, which are not limited to engineering guidelines, when dealing with the risks associated with handling or working near hazardous chemicals. Process safety management is intended to prevent or minimize the consequences of catastrophic releases of acutely hazardous, flammable, or explosive chemicals.

(Added by Stats. 1990, Ch. 1632, Sec. 1.)






CHAPTER 2. Process Safety Management Standards

7855

The purpose of this chapter is to prevent or minimize the consequences of catastrophic releases of toxic, flammable, or explosive chemicals. The establishment of process safety management standards are intended to eliminate, to a substantial degree, the risks to which workers are exposed in petroleum refineries, chemical plants, and other related manufacturing facilities.

(Added by Stats. 1990, Ch. 1632, Sec. 1.)



7856

By March 31, 2014, the board shall adopt process safety management standards for refineries, chemical plants, and other manufacturing facilities, as specified in Codes 28 (Chemical and Allied Products) and 29 (Petroleum Refining and Related Industries) of the Manual of Standard Industrial Classification Codes, published by the United States Office of Management and Budget, 1987 Edition, that handle acutely hazardous material as defined in subdivision (a) of Section 25532 and subdivision (a) of Section 25536 of the Health and Safety Code and pose a significant likelihood of accident risk, as determined by the board. Alternately, upon making a finding that there is a significant likelihood of risk to employees at a facility not included in Codes 28 and 29 resulting from the presence of acutely hazardous materials or explosives as identified in Part 172 (commencing with Section 172.1) of Title 49 of the Code of Federal Regulations, the board may require that these facilities be subject to the jurisdiction of the standards provided for in this section. When adopting these standards, the board shall give priority to facilities and areas of facilities where the potential is greatest for preventing severe or catastrophic accidents because of the size or nature of the process or business. The standards adopted pursuant to this section shall require that injury prevention programs of employers subject to this part and implemented pursuant to Section 6401.7 include the requirements of this part.

(Amended by Stats. 2013, Ch. 28, Sec. 43. Effective June 27, 2013.)



7857

The process safety management standards shall include provisions dealing with the items prescribed by Sections 7858 to 7868, inclusive, of this chapter.

(Added by Stats. 1990, Ch. 1632, Sec. 1.)



7858

The employer shall develop and maintain a compilation of written safety information to enable the employer and the employees operating the process to identify and understand the hazards posed by processes involving acutely hazardous and flammable material. The employer shall provide for employee participation in this process. This safety information shall be communicated to employees involved in the processes, and shall include information pertaining to hazards of acutely hazardous and flammable materials used in the process, information pertaining to the technology of the process, and information pertaining to the equipment in the process. A copy of this information and communication shall be accessible to all workers who perform any duties in or near the process area.

(Added by Stats. 1990, Ch. 1632, Sec. 1.)



7859

The employer shall perform a hazard analysis for identifying, evaluating, and controlling hazards involved in the process. The employer shall provide for the participation of knowledgeable operating employees in these analyses. The final report containing the results of the hazardous analysis for each process shall be available, in the respective work area, for review by any person working in that area. Upon request of any worker or any labor union representative of any worker in the area, the employer shall provide or make available a copy of any risk management prevention program prepared for that facility pursuant to Article 2 (commencing with Section 25531) of Chapter 6.95 of Division 20 of the Health and Safety Code. The board, when adopting a standard or standards pertaining to this section, may authorize employers to submit risk management prevention programs prepared pursuant to Article 2 (commencing with Section 25531) of Chapter 6.95 of Division 20 of the Health and Safety Code to satisfy related requirements in whole or in part.

(Added by Stats. 1990, Ch. 1632, Sec. 1.)



7860

(a) The employer shall develop and implement written operating procedures that provide clear instructions for safely conducting activities involved in each process consistent with the process safety information.

(b) A copy of the operating procedures shall be readily accessible to employees or to any other person who works in or near the process area.

(c) The operating procedures shall be reviewed as often as necessary to assure that they reflect current operating practice, including changes that result from changes in process chemicals, technology, and equipment, and changes to facilities.

(Added by Stats. 1990, Ch. 1632, Sec. 1.)



7861

(a) Each employee whose primary duties include the operating or maintenance of a process, and each employee prior to assuming operations and maintenance duties in a newly assigned process, shall be trained in an overview of the process and in the operating procedures as specified in Section 7860. The training shall include emphasis on the specific safety and health hazards, procedures, and safe practices applicable to the employee s job tasks.

(b) Refresher and supplemental training shall be provided to each operating or maintenance employee, or both, and other worker necessary to ensure safe operation of the facility and on a recurring regular schedule as determined adequate by the board.

(c) The employer shall ensure that each worker necessary to ensure safe operation of the facility has received and successfully completed training as specified by this section. The employer, after the initial or refresher training shall prepare a certification record which contains the identity of the employee, the date of training, and the signature of the person conducting the training. Testing procedures shall be established by each employer to ensure competency in job skill levels and safe and healthy work practices.

(Added by Stats. 1990, Ch. 1632, Sec. 1.)



7862

(a) The employer shall inform contractors performing work on, or near, a process of the known potential fire, explosion, or toxic release hazards related to the contractor s work and the process, and require that contractors have trained their employees to a level adequate to safely perform their job. The employer shall also inform contractors of any applicable safety rules of the facility, and assure that the contractors have so informed their employees.

(b) The employer shall explain to contractors the applicable provisions of the emergency action plan required by Section 7868.

(c) Contractors shall assure that their employees have received training to safely perform their jobs and that these employees will adhere to all applicable work practices and safety rules of the facility.

(Added by Stats. 1990, Ch. 1632, Sec. 1.)



7863

The employer shall perform a prestartup safety review for new facilities and for modified facilities for which the modification necessitates a change in the process safety information. These reviews shall include knowledgeable operating employees.

(Added by Stats. 1990, Ch. 1632, Sec. 1.)



7864

The employer shall establish and implement written procedures and inspection and testing programs to maintain the ongoing integrity of process equipment. These programs shall include a process for allowing employees to identify and report potentially faulty or unsafe equipment, and to record their observations and suggestions in writing. The employer shall respond regarding the disposition of the employee s concerns contained in the reports in a timely manner.

(Added by Stats. 1990, Ch. 1632, Sec. 1.)



7865

The employer shall develop and implement a written procedure governing the issuance of hot work permits. Hot work includes electric or gas welding, cutting, brazing, or similar flame- or spark-producing operations.

(Added by Stats. 1990, Ch. 1632, Sec. 1.)



7866

The employer shall establish and implement written procedures to manage changes, except for replacements in kind, to process chemicals, technology, and equipment, and to make changes to facilities.

(Added by Stats. 1990, Ch. 1632, Sec. 1.)



7867

The employer shall establish a written procedure for investigating every incident which results in, or, as determined by board criteria, could reasonably have resulted in, a major accident in the workplace. The procedure shall, at a minimum, require that a written report be prepared and be provided to all employees whose work assignments are within the facility where the incident occurred at the time the incident occurred and shall also include establishing a method for dealing with findings and recommendations.

(Added by Stats. 1990, Ch. 1632, Sec. 1.)



7868

The employer shall establish and implement an emergency action plan. The employer may use the business plan for emergency response submitted pursuant to subdivision (a) of Section 25503.5 and subdivision (b) of Section 25505 of the Health and Safety Code if it meets the standards adopted by the board.

(Added by Stats. 1990, Ch. 1632, Sec. 1.)



7870

Notwithstanding the availability of federal funds to carry out the purposes of this part, the division shall annually fix and collect reasonable fees for consultation, inspection, adoption of standards, and other duties conducted pursuant to this part. The fees shall be adopted by March 31, 2014. All revenue collected from these fees shall be deposited into the Occupational Safety and Health Fund. The fees shall be sufficient to support, at a minimum, the annual cost of 15 positions. The expenditure of these funds shall be subject to appropriation by the Legislature in the annual Budget Act or other measure.

(Amended by Stats. 2013, Ch. 28, Sec. 44. Effective June 27, 2013.)









PART 8. AMUSEMENT RIDES SAFETY LAW

7900

This part shall be known and may be cited as the Amusement Rides Safety Law.

(Added by Stats. 1968, Ch. 1113.)



7901

As used in this part:

(a) Amusement ride means a mechanical device which carries or conveys passengers along, around, or over a fixed or restricted route or course for the purpose of giving its passengers amusement, pleasure, thrills, or excitement. Amusement ride includes the business of operating bungee jumping services or providing services to facilitate bungee jumping, but does not include slides, playground equipment, coin-operated devices or conveyances which operate directly on the ground or on the surface or pavement directly on the ground or the operation of amusement devices of a permanent nature. The division shall determine the specific devices which are amusement rides for the purposes of this part. This determination shall be made to apply equally to all operators of similar or identical rides and shall be made pursuant to a procedure promulgated by the standards board.

(b) Operator or owner means a person who owns or controls or has the duty to control the operation of an amusement ride. It includes the state and every state agency, and each county, city, district, and all public and quasi-public corporations and public agencies therein.

(c) Permit means a document issued by the division which indicates that an inspection of the ride has been performed pursuant to rules and regulations adopted by the division.

(Amended by Stats. 1992, Ch. 520, Sec. 1. Effective January 1, 1993.)



7902

The division shall promulgate and formulate rules and regulations for adoption by the Occupational Safety and Health Standards Board for the safe installation, repair, maintenance, use, operation, and inspection of all amusement rides as the division finds necessary for the protection of the general public using amusement rides. The rules and regulations shall be in addition to the existing applicable safety orders and will be concerned with engineering force stresses, safety devices, and preventative maintenance. Nothing in this chapter shall limit the authority of the division to prescribe or enforce general or special safety orders.

(Amended by Stats. 1983, Ch. 705, Sec. 2.)



7903

The division or a public entity shall not issue the original certificate of inspection for an amusement ride until it receives certification in writing by an engineer qualified under the Civil and Professional Engineers Act (Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code) that such amusement ride meets the requirements established by the division for amusement rides.

(Added by Stats. 1968, Ch. 1113.)



7904

(a) The division may fix and collect fees for the inspection of amusement rides that it deems necessary to cover the actual cost of having the inspection performed by a division safety engineer. The division may not charge for inspections performed by certified insurance inspectors or an inspector for a public entity, but may charge a fee of not more than ten dollars ($10) to cover the cost of processing the permit when issued by the division as a result of the inspection. All fees collected by the division under this section shall be deposited into the Elevator Safety Account to support the division s portable amusement ride inspection program.

(b) The division shall annually prepare and submit to the Division of Fairs and Expositions within the Department of Food and Agriculture, a report summarizing all inspections of amusement rides and accidents occurring on amusement rides. This annual report shall also contain all route location information submitted to the division by permit applicants.

(Amended by Stats. 2007, Ch. 179, Sec. 33. Effective August 24, 2007.)



7905

The division may hire inspectors to inspect amusement rides. The division shall cause the inspection provided by this part to be made by its safety inspectors, or by a qualified inspector who is approved by the division and employed by an insurance company or a public entity.

(Amended by Stats. 1983, Ch. 705, Sec. 5.)



7906

No person shall operate an amusement ride without a permit issued by the division or a public entity. On or before March 1 of each year an operator shall apply for a permit to the division or a public entity on a form furnished by the division and containing such information as the division may require. Each application shall specifically include a route list for the ride for the permit year, which shall include the name of each town or city, street location, and dates of operation of the ride at each location. A route list may be revised at any time, but a ride may not be operated at a particular location unless notification of the revision has been given previously to the division or public entity issuing the permit.

All amusement rides shall be inspected before they are originally put into operation for the public s use and thereafter at least once every year, unless authorized to operate on a temporary permit. Amusement rides may also be inspected each time they are disassembled and reassembled.

(Amended by Stats. 1983, Ch. 705, Sec. 6.)



7907

If, after inspection, an amusement ride is found to comply with the rules and regulations of the division, the division or a public entity shall issue a permit to operate.

(Added by Stats. 1968, Ch. 1113.)



7908

Before a new amusement ride is erected, or whenever any additions or alterations are made which change the structure, mechanism, classification, or capacity of any amusement ride, the operator shall file with the division or a public entity a notice of his intention and any plans or diagrams requested by the division.

(Added by Stats. 1968, Ch. 1113.)



7909

The division may order cessation of operation of an amusement ride and permit revocation if it has been determined after inspection to be hazardous or unsafe. Operation shall not resume until such conditions are corrected to the satisfaction of the division

(Amended by Stats. 1983, Ch. 705, Sec. 7.)



7910

This part shall not be construed to prevent the use of any existing installation which upon inspection is found to be in a safe condition and in conformance with the rules and regulations of the division.

(Added by Stats. 1968, Ch. 1113.)



7911

If there are practical difficulties or unnecessary hardships for an operator to comply with the rules and regulations under this part, the division may modify the application of such rules or regulations if the spirit of the rules and regulations shall be observed and the public safety is secure. Any operator may make a written request to the division stating his grounds and applying for such modification. Any authorization by the division shall be in writing and shall describe the conditions under which the modifications are permitted. A record of all modifications shall be kept in the division and open to the public.

(Added by Stats. 1968, Ch. 1113.)



7912

No person shall operate an amusement ride unless there is in existence and on file with the division a policy of insurance, issued by a company licensed by the Department of Insurance to do business in the state, or by a nonadmitted insurer employed by a surplus lines broker licensed by the Department of Insurance, in an amount of not less than five hundred thousand dollars ($500,000) until January 1, 2009, and, effective on and after January 1, 2009, one million dollars ($1,000,000) per occurrence insuring the owner or operator against liability for injury suffered by persons riding the amusement ride.

(Amended by Stats. 2007, Ch. 478, Sec. 1. Effective January 1, 2008.)



7913

Nothing contained in this part shall prevent cities, counties, and cities and counties from regulating carnivals or amusement rides, nor prevent them from enacting legislation more restrictive than this part with respect to carnivals or amusement rides.

(Added by Stats. 1968, Ch. 1113.)



7914

(a) An operator of an amusement ride shall report or cause to be reported to the division immediately by telephone each known incident where the maintenance, operation, or use of the amusement ride results in any of the following:

(1) A fatality.

(2) A loss of consciousness or other injury to a person which requires medical service other than ordinary first aid treatment.

(3) Major mechanical failure. For purposes of this section, major mechanical failure means the stoppage of operation resulting from or in a structural failure, a mechanical or electrical failure of a drive or control system component, or a failure of a restraint system that significantly compromises ride safety. Major mechanical failure does not include a foreseeable malfunction that activates a safety system.

(4) A patron falling from a moving ride or from a ride that has temporarily stopped in an elevated position.

(b) If a fatality, reportable injury, or major mechanical failure, as defined in subdivision (a),is caused by the failure, malfunction, or operation of an amusement ride, the equipment or conditions that caused the accident shall be preserved for the purpose of investigation by the division.

(c) In addition to the report by telephone required under subdivision (a), an operator of an amusement ride shall submit a written accident report to the division within 24 hours of an incident on a form designated by the division.

(d) A division inspector may inspect an amusement ride upon receipt of the report of an incident.

(e) Whenever a state, county, or local fire or police agency is called to an accident involving an amusement ride covered by this part in which a serious injury or illness, or death occurs, the nearest office of the division shall be notified by telephone immediately by the responding agency.

(Amended by Stats. 2007, Ch. 478, Sec. 2. Effective January 1, 2008.)



7915

(a) Any owner or operator of any amusement ride who fails to comply with any provision of this part or any rule, regulation, or safety order adopted pursuant to this part shall be guilty of a misdemeanor.

(b) Whenever an owner or operator of any amusement ride fails to pay any fee required under Section 7904 within 60 days after notification, the owner or operator shall pay, in addition to the fee required, a penalty fee equal to 100 percent of the required fee. For purposes of this section, the date of the invoice shall be considered the date of notification.

(c) The division shall not issue any permit to any owner or operator of any amusement ride who fails to pay any fee until the fee is paid.

(Amended by Stats. 2007, Ch. 478, Sec. 3. Effective January 1, 2008.)



7916

(a) An owner of an amusement ride shall provide training for its employees in the safe operation and maintenance of amusement rides, as required by Sections 4, 6, 7, and 8 of ASTM F770-06, Standard Practice for Ownership and Operation of Amusement Rides and Devices, adopted by the American Society for Testing and Materials, as amended or as may be amended from time to time and as the division deems appropriate, and the injury prevention program required under Section 6401.7.

(b) The owner of an amusement ride shall maintain all of the records necessary to demonstrate that the requirements of subdivision (a) have been met, including employee training records and maintenance, repair, inspection, and injury and illness records for each amusement ride, as specified in ASTM F770-06 referenced in subdivision (a). On and after January 1, 2009, the owner of an amusement ride shall make the records available to a division inspector upon request.

(Added by Stats. 2007, Ch. 478, Sec. 4. Effective January 1, 2008.)



7917

If the division determines that an owner or operator of an amusement ride subject to this part has willfully or intentionally violated this part or a rule or regulation promulgated under this part, and that the violation resulted in a death or reportable injury as specified in Section 7914, the division shall impose on that owner or operator a civil penalty of not less than five thousand dollars ($5,000) and not more than twenty-five thousand dollars ($25,000).

(Added by Stats. 2007, Ch. 478, Sec. 5. Effective January 1, 2008.)



7918

The division shall enforce this part by the issuance of a citation and notice of civil penalty in a manner consistent with that specified in Section 6317 or in some other manner as deemed appropriate by the division. An owner or operator who receives a citation and penalty may appeal the citation and penalty to the Occupational Safety and Health Appeals Board in a manner consistent with that specified in Section 6319.

(Added by Stats. 2007, Ch. 478, Sec. 6. Effective January 1, 2008.)



7919

The division shall adopt rules and regulations necessary for the administration of this part, including, the reporting requirements established under Section 7914.

(Added by Stats. 2007, Ch. 478, Sec. 7. Effective January 1, 2008.)






PART 8.1. PERMANENT AMUSEMENT RIDE SAFETY INSPECTION PROGRAM

7920

It is the intent of the Legislature in enacting this part to create a state system for the inspection of permanent amusement rides. This part shall be known and may be cited as the Permanent Amusement Ride Safety Inspection Program.

(Added by Stats. 1999, Ch. 585, Sec. 1. Effective January 1, 2000.)



7921

As used in this part:

(a) Permanent amusement ride means a mechanical device, aquatic device, or combination of devices, of a permanent nature that carries or conveys passengers along, around, or over a fixed or restricted route or course for the purpose of giving its passengers amusement, pleasure, thrills, or excitement. Permanent amusement ride includes the business of operating bungee jumping services or providing services to facilitate bungee jumping, but does not include slides, playground equipment, coin-operated devices or conveyances that operate directly on the ground or on a surface or pavement directly on the ground. The division shall determine the specific devices that are permanent amusement rides for the purposes of this part. This determination shall be made to apply equally to all operators of similar or identical rides and shall be made pursuant to a procedure promulgated by the standards board.

(b) Operator or owner means a person who owns or controls or has the duty to control the operation of an amusement ride. It includes the state and every state agency, and each county, city, district, and all public and quasi-public corporations and public agencies therein.

(c) Qualified safety inspector means either of the following:

(1) A person who holds a valid professional engineer license issued by this state or issued by an equivalent licensing body in another state, and who has been approved by the division as a qualified safety inspector for permanent amusement rides.

(2) A person who documents to the satisfaction of the division that he or she meets all of the following requirements:

(A) The person has a minimum of five years experience in the amusement ride field, at least two years of which were involved in actual amusement ride inspection with a manufacturer, government agency, amusement park, carnival, or insurance underwriter.

(B) The person completes not less than 15 hours per year of continuing education at a school approved by the division, which education shall include inservice industry or manufacturer updates and seminars.

(C) The person has completed at least 80 hours of formal education during the past five years from a school approved by the division for amusement ride safety. Nondestructive-testing training, as determined by the division, may be substituted for up to one-half of the 80 hours of education.

(Added by Stats. 1999, Ch. 585, Sec. 1. Effective January 1, 2000.)



7922

This part does not apply to any of the following:

(a) Any playground operated by a school or local government if the playground is an incidental amenity and the operating entity is not primarily engaged in providing amusement, pleasure, thrills, or excitement.

(b) Museums or other institutions principally devoted to the exhibition of products of agriculture, industry, education, science, religion, or the arts.

(c) Skating rinks, arcades, laser or paint ball war games, indoor interactive arcade games, bowling alleys, miniature golf courses, mechanical bulls, inflatable rides, trampolines, ball crawls, exercise equipment, jet skis, paddle boats, air boats, helicopters, airplanes, parasails, hot air balloons, whether tethered or untethered, theaters, amphitheaters, batting cages, stationary spring-mounted fixtures, rider-propelled merry-go-rounds, games, slide shows, live animal rides, or live animal shows.

(d) Permanent amusement rides operated at a private event that are not open to the general public and not subject to a separate admission charge.

(Added by Stats. 1999, Ch. 585, Sec. 1. Effective January 1, 2000.)



7923

(a) The division shall formulate and propose rules and regulations for adoption by the Occupational Safety and Health Standards Board for the safe installation, repair, maintenance, use, operation, and inspection of all permanent amusement rides as the division finds necessary for the protection of the general public using permanent amusement rides. The rules and regulations shall be in addition to the existing applicable safety orders and will be concerned with engineering force stresses, safety devices, and preventative maintenance. Nothing in this part shall limit the authority of the division to prescribe or enforce general or special safety orders.

(b) It is the Legislature s intent that the rules and regulations adopted pursuant to this part be consistent with those adopted by the Occupational Safety and Health Standards Board for traveling amusement rides, to the extent that those rules and regulations are found to be appropriate.

(Added by Stats. 1999, Ch. 585, Sec. 1. Effective January 1, 2000.)



7924

(a) On an annual basis, each owner of a permanent amusement ride shall submit to the division a certificate of compliance on a form prescribed by the division, which shall include the following:

(1) The legal name and address of the owner and his or her representative, if any, and the primary place of business of the owner.

(2) A description of, the name of the manufacturer of, and, if given by the manufacturer, the serial number and model number of, the permanent amusement ride.

(3) A written declaration, executed by a qualified safety inspector, stating that, within the preceding 12-month period, the permanent amusement ride was inspected by the qualified safety inspector and that the permanent amusement ride is in material conformance with the requirements of this section and all applicable rules and regulations adopted by the division and standards board.

(b) The owner of multiple permanent amusement rides at a single site may submit a single certificate of compliance that provides the information required by subdivision (a) for each permanent amusement ride at that site.

(c) A certificate of compliance shall not be required until one year following the promulgation of any rules or regulations by the division governing the submission of the certificates.

(d) No person shall operate a permanent amusement ride that has been inspected by a qualified safety inspector or division inspector and found to be unsafe, unless all necessary repairs or modifications, or both, to the ride have been completed and certified as completed by a qualified safety inspector.

(e) For the purposes of satisfying this section, a qualified safety inspector shall meet the requirements in subdivision (c) of Section 7921 and shall be certified by the division. Each qualified safety inspector shall be recertified every two years following his or her initial certification. A qualified safety inspector may be an in-house, full-time safety inspector of the owner of the permanent amusement ride, an employee or agent of the insurance underwriter or insurance broker of the permanent amusement ride, an employee or agent of the manufacturer of the amusement ride, or an independent consultant or contractor.

(f) The owner of a permanent amusement ride shall maintain all of the records necessary to demonstrate that the requirements of this section have been met, including, but not limited to, employee training records, maintenance, repair, and inspection records for each permanent amusement ride, and records of accidents of which the operator has knowledge, resulting from the failure, malfunction, or operation of a permanent amusement ride, requiring medical service other than ordinary first aid, and shall make them available to a division inspector upon request. The owner shall make those records available for inspection by the division during normal business hours at the owner s permanent place of business. The owner, or representative of the owner, may be present when the division inspects the records. In conjunction with an inspection of records conducted pursuant to this subdivision, the division shall conduct an inspection of the operation of the rides at the permanent amusement park.

(g) Upon receipt of a certificate of compliance, the division shall notify the owner of the permanent amusement ride or rides for which a certificate is submitted whether the certificate meets all the requirements of this section, and if not, what requirements must still be met.

(h) The division shall, in addition to the annual inspection performed by the division pursuant to subdivision (f), inspect the records for a permanent amusement ride or the ride, or both, under either of the following circumstances:

(1) The division finds that the certificate of compliance submitted pursuant to this section for the ride is fraudulent.

(2) The division determines, pursuant to regulations it has adopted, that a permanent amusement ride has a disproportionately high incidence of accidents required to be reported pursuant to Section 7925.

(i) The division shall conduct its inspections with the least disruption to the normal operation of the permanent park.

(Added by Stats. 1999, Ch. 585, Sec. 1. Effective January 1, 2000.)



7925

(a) Each operator of a permanent amusement ride shall report or cause to be reported to the division immediately by telephone each known accident where maintenance, operation, or use of the permanent amusement ride results in a death or serious injury to any person unless the injury does not require medical service other than ordinary first aid. If a death or serious injury results from the failure, malfunction, or operation of a permanent amusement ride, the equipment or conditions that caused the accident shall be preserved for the purpose of an investigation by the division.

(b) A division inspector may inspect any permanent amusement ride after the report of an accident to the division. The division may order a cessation of operation of a permanent amusement ride if it is determined after inspection to be hazardous or unsafe. Operation shall not resume until these conditions are corrected to the satisfaction of the division.

(c) Whenever a state, county, or local fire or police agency is called to an accident involving a permanent amusement ride covered by this part where a serious injury or death occurs, the nearest office of the division shall be notified by telephone immediately by the responding agency.

(Added by Stats. 1999, Ch. 585, Sec. 1. Effective January 1, 2000.)



7926

(a) A person may operate a permanent amusement ride only if, at the time of operation, one of the following is in existence:

(1) The owner of the permanent amusement ride provides an insurance policy in an amount not less than one million dollars ($1,000,000) per occurrence insuring the owner or operator against liability for injury or death to persons arising out of the use of the permanent amusement ride.

(2) The owner of the permanent amusement ride provides a bond in an amount not less than one million dollars ($1,000,000), except that the aggregate liability of the surety under that bond shall not exceed the face amount of the bond.

(3) The owner of a permanent amusement ride meets a financial test of self-insurance, as prescribed by rules and regulations promulgated by the division, to demonstrate financial responsibility covering liability for injury suffered by patrons riding the permanent amusement ride.

(b) The insurance policy or bond shall be obtained from one or more insurers or sureties licensed by the Department of Insurance to do business in this state, or by a nonadmitted insurer employed by a surplus lines broker licensed by the Department of Insurance.

(Added by Stats. 1999, Ch. 585, Sec. 1. Effective January 1, 2000.)



7927

Each owner of a permanent amusement ride shall provide training for its employees in the safe operation and maintenance of amusement rides, as required by the standards adopted by the American Society for Testing Materials, Committee F770-03, Section 4.1.3, and Committee F853-93, Section 6.2, as amended or as may be amended from time to time, and the injury prevention program required under Section 6401.7.

(Added by Stats. 1999, Ch. 585, Sec. 1. Effective January 1, 2000.)



7928

The division shall adopt rules and regulations necessary for the administration of this part. The division may employ qualified safety inspectors as necessary for the purposes of this part.

(Added by Stats. 1999, Ch. 585, Sec. 1. Effective January 1, 2000.)



7929

(a) The division may fix and collect all fees necessary to cover the cost of administering this part. Fees shall be charged to a person or entity receiving the division s services as provided by this part or by regulations adopted pursuant to this part, including, but not limited to, approvals, determinations, certifications and recertifications, receipt and review of certificates, and inspections. In fixing the amount of these fees, the division may include a reasonable percentage attributable to the general cost of the division for administering this part. Notwithstanding Section 6103 of the Government Code, the division may collect these fees from the state or any county, city, district, or other political subdivision.

(b) Effective June 30, 2007, all fees collected pursuant to this section shall be deposited into the Elevator Safety Account to support the Permanent Amusement Ride Safety Inspection Program. All moneys in the Permanent Amusement Ride Safety Inspection Fund as of that date shall be transferred to the Elevator Safety Account to be used for the same purpose, and any outstanding liabilities and encumbrances of the fund shall become liabilities and encumbrances payable from the Elevator Safety Account.

(Amended by Stats. 2007, Ch. 179, Sec. 34. Effective August 24, 2007.)



7930

If the division determines that any owner or operator of a permanent amusement ride subject to this part has willfully or intentionally violated this part or any rule or regulation promulgated under this part, and that violation results in a death or serious injury as specified in Section 7925, the division shall impose on that owner or operator a civil penalty of not less than twenty-five thousand dollars ($25,000) and not more than seventy thousand dollars ($70,000).

(Added by Stats. 1999, Ch. 585, Sec. 1. Effective January 1, 2000.)



7931

The division shall enforce this part by the issuance of a citation and notice of civil penalty in a manner consistent with Section 6317. Any owner or operator who receives a citation and penalty may appeal the citation and penalty to the Occupational Safety and Health Appeals Board in a manner consistent with Section 6319.

(Added by Stats. 1999, Ch. 585, Sec. 1. Effective January 1, 2000.)



7932

(a) The provisions of this part relating to annual division inspections shall not apply to any permanent amusement ride located within a county or other political subdivision of the state that, as of April 1, 1998, has adopted the provisions of Chapter 66 (commencing with Section 6601.1) of the 1994 Uniform Building Code providing for the routine inspection of permanent amusement rides by the county or other political subdivision of the state, provided that the division determines that these inspections meet or exceed the inspection standards set forth in this part.

(b) If the county or other political subdivision suspends, revokes, or otherwise vacates its standards for permanent amusement rides, any permanent amusement ride located within the county or other political subdivision shall be subject to the inspection standards set forth in this part.

(Added by Stats. 1999, Ch. 585, Sec. 1. Effective January 1, 2000.)






PART 9. TUNNEL AND MINE SAFETY

CHAPTER 1. Tunnels and Mines

7950

This part shall be known and may be cited as The Tom Carrell Memorial Tunnel and Mine Safety Act of 1972.

(Added by Stats. 1972, Ch. 1430.)



7951

As used in this part:

(a) Tunnel shall include excavation, construction, alteration, repairing, renovating, or demolishing of any tunnel except tunnel work covered under the compressed air safety orders adopted by the Occupational Safety and Health Standards Board and manhole construction.

(b) Tunnel means an underground passageway, excavated by men and equipment working below the earth s surface, that provides a subterranean route along which men, equipment, or substances can move.

(c) Mine means any excavation or opening above or below ground used for removal of ore, minerals, gravel, sand, rock, or other materials intended for manufacturing or sale. It shall include quarries and open pit operations, other than a gravel pit or other pit where material is removed by a contractor or other person for his own use and not for sale to others. The term mine shall not include a mine that is operated exclusively by persons having a proprietary interest in such mine or by persons who are paid only a share of the profits from the mine, nor shall it include during any calendar year, any mine that produced less than five thousand dollars ($5,000) in ore, minerals, sand, rock, or other material during the preceding calendar year.

(d) Access shaft means a vertical shaft used as a regular means of worker access to underground mines and tunnels under construction, renovation, or demolition.

(e) Lower explosive limit means the lowest concentration at which a gas or vapor can be ignited or will explode.

(f) Face means the head of the tunnel where soil is being removed, or that area in a mine where digging is underway.

(g) Muck means excavated dirt, rock, or other material.

(h) Permissible equipment means equipment tested and approved by the U.S. Bureau of Mines or acceptable to other authorities recognized by the division, and acceptable by the division, which is safe for use in gassy or extrahazardous tunnels or underground mines.

(i) Division means the Division of Occupational Safety and Health.

(j) Board means the Occupational Safety and Health Standards Board.

(k) Underground mine means a mine that consists of a subterranean excavation.

(Amended by Stats. 1980, Ch. 676.)



7952

There shall be within the division a separate unit of safety engineers trained to inspect all tunnel construction and mine operations.

(Added by Stats. 1972, Ch. 1430.)



7953

Sufficient manpower shall be maintained to provide for four annual inspections of underground mines, one inspection of surface mines or quarries annually, and six inspections of tunnels under construction annually.

(Added by Stats. 1972, Ch. 1430.)



7954

To assist the unit of safety engineers in determining the safety of tunnel construction and mine operation, the division shall make available at least one industrial hygiene engineer and one chemist. A laboratory for analysis of dust, gas, vapors, soil, or other materials shall be available to members of this unit. Contracts to provide for geological and other services may be signed by the division whenever it is necessary to assure safety for employees engaged in mining or tunnel work.

(Added by Stats. 1972, Ch. 1430.)



7955

The division and the owner of a mine, if he is not the operator of the mine, shall be notified before any initial mining operation or construction may be started at any mines or tunnels. A prejob safety conference shall be held with an authorized representative of the division for all underground operations. Representatives of the tunnel or mine owner, the employer, and employees shall be included in the prejob safety conference.

The division shall classify all tunnels or underground mines operating on the effective date of this section, or which commence operation thereafter, as one of the classifications set forth in subdivisions (a) to (d), inclusive. Such classification shall be made prior to the request for bids on all public works projects, whenever possible. This shall not, however, prevent the division from reclassifying such mines or tunnels when conditions warrant it.

(a) Nongassy, which classification shall be applied to tunnels or underground mines where there is little likelihood of encountering gas during the construction of the tunnel or operation of an underground mine. Such tunnels shall be constructed or underground mines operated under regulations, rules, and orders developed by the division and board and approved by the board. This subdivision shall not prohibit the division chief or his representatives from establishing any special orders that they feel are necessary for safety.

(b) Potentially gassy, which classification shall be applied to tunnels or underground mines where there exists a possibility gas will be encountered.

(c) Gassy, which classification shall be applied to tunnels or underground mines where it is likely gas will be encountered. Special safety measures, including those set forth in Sections 7965 to 7976, inclusive, those established by the division and board and adopted by the board, or special orders written by the chief or his representatives shall be observed in construction of gassy tunnels in addition to regular rules, orders, special orders, or regulations.

(d) Extrahazardous, which classification may, when the division finds that there is a serious danger to the safety of the employees, be applied to tunnels or underground mines where gas or vapors have caused an explosion or fire, where the likelihood of encountering petroleum vapors exists, or where tests show, with normal ventilation, a concentration of hydrocarbon petroleum vapors in excess of 20 percent of the lower explosive limit within three inches of the roof, face, floor, or walls of any open workings. Construction in extrahazardous tunnels or operation in extrahazardous underground mines shall conform to safety measures set forth in Sections 7977 to 7985, inclusive, any rules, regulations, orders, or special orders of the division, or any special rules, orders, or regulations adopted by the board.

The division shall not be required to reclassify any tunnel or underground mine that is shut down seasonally, when such tunnel or underground mine is put back into operation in not less than six months after date of the shutdown.

(Added by Stats. 1972, Ch. 1430.)



7956

All personnel, including both employees working above ground and those in the tunnel or underground mine, shall be informed of the classification designated by the division for that job. A notice of the classification and any special orders, rules, or regulations to be used in construction, remodeling, demolition, or operation of the tunnel or underground mine shall be prominently posted at the site.

(Added by Stats. 1972, Ch. 1430.)



7957

An emergency rescue plan shall be developed by the employer for every tunnel or underground mine. Such plan, including a current map of the tunnel or underground mine, shall be provided to local fire and rescue units, to the division, and to every employee at the place of employment.

(Added by Stats. 1972, Ch. 1430.)



7958

A trained rescue crew of at least five men shall be provided at underground mines with more than 25 men or tunnels with 10 or more men underground at any one time. Smaller mines shall have one man for each 10 men underground who receives annual training in the use of breathing apparatus. Two trained crews shall be provided at mines with more than 50 men underground and at tunnels with more than 25 men underground.

(Added by Stats. 1972, Ch. 1430.)



7959

Rescue crews shall be familiar with all emergency equipment necessary to effect a rescue or search for missing employees in case of an accident or explosion. Such rescue crews shall hold practices with equipment and using emergency rescue plan procedures at least once monthly during construction or operation of the tunnel or underground mines. At least one rescue crew shall be maintained above ground at all times and within 30 minutes travel of the tunnel or underground mine site classified as gassy or extrahazardous.

(Added by Stats. 1972, Ch. 1430.)



7960

In any tunnel or underground mine classified as potentially gassy, tests for gas or vapors shall be made prior to start of work at each shift. If any concentration of gas at or above 10 percent of the lower explosive limit is recorded, the division shall be notified immediately.

(Added by Stats. 1972, Ch. 1430.)



7961

The division shall investigate immediately any notification of a gas reading 10 percent of the lower explosive limit or higher by an employer in a tunnel or underground mine classified as potentially gassy. If the inspection determines the likelihood of encountering more gas or vapor, the division may halt operations until the tunnel or mine can be reclassified.

(Added by Stats. 1972, Ch. 1430.)



7962

A safety representative qualified to recognize hazardous conditions and certified by the division shall be designated by the employer in any tunnel or underground mine. He shall have the authority to correct unsafe conditions and unsafe practices, and shall be responsible for directing the required safety programs.

(Added by Stats. 1972, Ch. 1430.)



7963

All underground mines and tunnels with more than five men underground at one time shall have telephone or other communication systems to the surface in operation at any time there are persons underground. Such systems shall be installed in such a manner that destruction or removal of one phone or communication device does not make other phones or communication devices inoperative.

(Added by Stats. 1972, Ch. 1430.)



7964

Whenever an access shaft is used as the normal means of entrance or exit to an underground mine or tunnel, it shall be constructed of fireproof material or fireproofed by chemical or other means.

(Added by Stats. 1972, Ch. 1430.)



7964.5

Nothing contained in this part shall restrict the division in contracting with the Secretary of the Interior for an approved state plan for mines under P.L. 89-577 (30 U.S.C. 721 et seq.).

(Added by Stats. 1972, Ch. 1430.)






CHAPTER 2. Gassy and Extrahazardous Tunnels

7965

Any tunnel or underground mine classified by the division as gassy shall operate under special procedures adopted by the board, as well as rules, regulations, special orders, or general orders for nongassy underground mines and tunnels.

(Added by Stats. 1972, Ch. 1430.)



7966

In any tunnel classified as gassy by the division, there shall be tests for gas or vapors taken prior to each shift and at least hourly during actual operation. If a mechanical excavator is used, gas tests shall be made prior to removal of muck or material and before any cutting or drilling in tunnels or underground mines where explosives are used. A log shall be maintained for inspection by the division showing results of each test. Whenever a tunnel excavation or underground mine operation approaches a geologic formation in which there is a likelihood of encountering gas or water, a probe hole at least 20 feet ahead of the tunnel face or area where material is being mined shall be maintained.

(Added by Stats. 1972, Ch. 1430.)



7967

Whenever gas levels in excess of 10 percent of the lower explosive limit are encountered initially in a tunnel or underground mine classified as gassy, the division shall be notified immediately by telephone or telegraph. The chief of the division or his authorized representative may waive subsequent notification for gas readings less than 20 percent of the lower explosive limits upon a finding that adequate ventilation and other safety measures are provided to assure employee safety.

(Added by Stats. 1972, Ch. 1430.)



7968

In any gassy tunnel or underground mine, the division may order work halted until adequate testing can be completed to determine the level of hazard from gases or vapors. A notice of such shutdown shall be filed by the division inspector with his superiors as soon as practicable. Any overruling of such order must be made by the chief or his designated representative and must be in writing. An onsite inspection must be made by the person overruling an inspector s order prior to resumption of work.

(Added by Stats. 1972, Ch. 1430.)



7969

In any gassy tunnel or underground mine the division shall review plans for electrical lighting and power for equipment. When it is necessary for safety, the inspector may require changes in the amount and type of lighting, and may require permissive-type wiring, switches, tools, and equipment.

(Added by Stats. 1972, Ch. 1430.)



7970

In any tunnel or underground mine classified gassy, smoking shall be prohibited and the employer shall be responsible for collecting all personal sources of ignition such as lighters and matches from employees entering the tunnel.

(Added by Stats. 1972, Ch. 1430.)



7971

Whenever there is any ignition of gas or vapor in a tunnel or underground mine, all work shall cease, employees shall be removed, and reentry except for rescue purposes shall be prohibited until the division has conducted an inspection and authorized reentry for maintenance or production in writing.

(Added by Stats. 1972, Ch. 1430.)



7972

If the level of gas in any tunnel or underground mine reaches 20 percent of its lower explosive limit at any time all men shall be removed, the division notified immediately by telephone or telegram, and no one shall reenter the tunnel or underground mine until approval is given by the division.

(Added by Stats. 1972, Ch. 1430.)



7973

In any tunnel or underground mine classified as gassy, all employees shall be informed of any special orders made by the division following an inspection. Such notice shall be given before entering the tunnel or underground mine. A copy of any orders subsequently written by the division shall be posted and all employees shall be notified at a safety meeting called by the safety representative before they are permitted to start work.

(Added by Stats. 1972, Ch. 1430.)



7974

In any tunnel classified as gassy by the division, ventilation shall include continuous exhausting of fumes and air, unless an alternative ventilation plan which is as effective or better is approved by the division. Fans for this purpose shall be located at the surface, and shall be reversible from a single switch at the portal or shaft. These requirements shall not preclude the use of auxiliary fans to supply more air or greater exhaust to a tunnel or underground mine.

(Added by Stats. 1972, Ch. 1430.)



7975

A kill button capable of cutting off all electrical equipment shall be maintained in any gassy tunnel or underground mine. The safety representative or his designated representative shall cut off power at any time gas or vapor levels reach 20 percent of the lower explosive limit or more. Before work is restarted every employee underground shall be informed of the level of gas or vapor recorded, and a permanent record shall be called to the surface and retained in a special log.

(Added by Stats. 1972, Ch. 1430.)



7976

In any tunnel or underground mine classified as gassy, the division shall determine the number of fire extinguishers necessary and their locations.

(Added by Stats. 1972, Ch. 1430.)



7977

Any tunnel or underground mine classified as extrahazardous by the division shall comply with the provisions for gassy tunnels in this chapter, as well as regulations, rules, special orders, and general orders of the division or board.

(Added by Stats. 1972, Ch. 1430.)



7978

In any extrahazardous tunnel or underground mine smoking by employees or open flame shall be prohibited. Welding or cutting with arc or flame underground in other than fresh air shall be done under the direct supervision of qualified persons who shall test for gas and vapors before welding or cutting starts and continuously during such an operation. No cutting or welding shall be permitted in atmospheres where any concentration of gas or vapor reaches 20 percent of the lower explosive limit or more while a probe hole is being drilled or when the tunnel face or material from a mine is being excavated.

(Added by Stats. 1972, Ch. 1430.)



7979

In tunnels or underground mines classified extrahazardous, sufficient air shall be supplied to maintain an atmosphere of all of the following conditions:

(a) Not less than 19 percent oxygen.

(b) Not more than 0.5 percent carbon dioxide.

(c) Not more than 5 parts per million nitrogen dioxide.

(d) No petroleum vapors or other toxic gases in concentrations exceeding the threshold limit values established annually by the American Conference of Governmental Industrial Hygienists.

(Added by Stats. 1972, Ch. 1430.)



7980

All electrical equipment and machines, including diesel engines, used in tunnels or underground mines classified extrahazardous shall be permissible equipment. The division may, however, permit the use of nonpermissive equipment in a tunnel or underground mine in areas where it finds there is no longer danger from gas or other hazards.

(Added by Stats. 1972, Ch. 1430.)



7981

An escape chamber or alternate escape route shall be maintained within 5,000 feet of the tunnel face or areas being used to excavate material in an underground mine classified as gassy or extrahazardous. Workers shall be provided with emergency rescue equipment and trained in its use.

(Added by Stats. 1972, Ch. 1430.)



7982

Records of air flow and air sample tests to assure compliance with required standards shall be maintained by the employer at the site of any tunnel or underground mine classified extrahazardous. Such records shall be made available to any division representative upon request.

(Added by Stats. 1972, Ch. 1430.)



7983

The main fan line used for ventilation in any tunnel or underground mine classified extrahazardous shall contain a cutoff switch capable of halting all machinery underground automatically should the fan fail or its performance fall below minimum power needed to maintain a safe atmosphere.

(Added by Stats. 1972, Ch. 1430.)



7984

In any tunnel or underground mine classified extrahazardous a device or devices which automatically and continuously test the atmosphere for gases or vapors shall be maintained. Such device or devices shall be placed as near the face or area of operation as practical, but never more than 50 feet from such point. The division shall determine if additional monitors are necessary and where they should be located. This requirement shall apply only to tunnels or underground mines where excavation of material is by mechanical means.

(Added by Stats. 1972, Ch. 1430.)



7985

All such testing device or devices shall be U.S. Bureau of Mines approved or acceptable to other authorities recognized by the division and shall automatically sound an alarm and activate flashing red signals visible to employees underground whenever the concentration of gases or vapors reaches or exceeds permissible levels. Permissible levels may be established lower than the limits set in division rules, regulations, or general orders whenever a division inspector considers such action necessary to make the operation safe for employees.

(Added by Stats. 1972, Ch. 1430.)






CHAPTER 3. Licensing and Penalties

7990

In any tunnel or mine under jurisdiction of the division, the use of explosives shall be limited to persons licensed by the division.

(Added by Stats. 1972, Ch. 1430.)



7991

To obtain a license under Section 7990, and to renew such a license, a person shall pass an oral and written examination given by the division. The division shall offer such examination in Spanish, or any other language, when requested by the applicant. The division shall administer such examination orally when requested by an applicant who cannot write. Application for such license shall cost fifteen dollars ($15), which is nonreturnable. Licenses shall be renewable every five years at a fee of fifteen dollars ($15).

(Amended by Stats. 1974, Ch. 1284.)



7992

The board shall determine qualifications for persons seeking an explosive blaster s license and rules and regulations for use of explosives in tunnels or mines.

(Added by Stats. 1972, Ch. 1430.)



7993

Any person holding an explosive blaster s license who is convicted of violating any safety order involving the use or handling of explosives shall have his license suspended for not less than 30 days upon hearing by the division, in addition to any other penalties he may be assessed.

(Added by Stats. 1972, Ch. 1430.)



7994

Any person holding an explosive blaster s license who is convicted of violating safety orders involving use or handling of explosives in which the violation is judged to be responsible for an accident involving serious injury or death shall have his or her license revoked for at least one year, in addition to any other penalties he or she may be assessed. Any person who has had his or her explosive blaster s license revoked may apply for a new license after the minimum period of revocation expires. He or she shall be required to pass all examinations before a new license is granted.

(Amended by Stats. 2006, Ch. 538, Sec. 495. Effective January 1, 2007.)



7995

Any person who has had his explosive blaster s license revoked who is subsequently convicted of violations of a safety order involving the use or handling of explosives shall have his license permanently revoked in addition to other penalties he may be assessed.

(Added by Stats. 1972, Ch. 1430.)



7996

All safety equipment required to provide safe employment in tunnels or underground mines shall be U.S. Bureau of Mines approved, or acceptable to other authorities recognized by the division, and acceptable by the division.

(Added by Stats. 1972, Ch. 1430.)



7997

The board shall review and update general orders for tunnels and mines at least every two years. Representatives of the unit inspecting tunnels and mines shall be consulted during each review and shall be permitted to submit suggested changes to the general orders at any time.

(Added by Stats. 1972, Ch. 1430.)



7998

The division shall also develop tests, available in English, Spanish, or other languages where a sufficient portion of employees exists to show need, to qualify gas testers and safety representatives in tunnels and mines.

(Amended by Stats. 1974, Ch. 1284.)



7999

No person shall be qualified to operate as a gas tester, or serve as a safety representative in a tunnel or underground mine unless he holds a certificate issued by the division. No certificate may be issued or renewed unless the applicant or licensee, as the case may be, has passed an examination given by the division.

(Amended by Stats. 1974, Ch. 1284.)



8000

Requirements established by the board shall preempt local government rules, regulations, and laws requiring certification or licensing as gas testers or safety representatives. However, local governments may contract with the division for testing applicants and issuing certifications.

(Added by Stats. 1972, Ch. 1430.)



8001

A fee sufficient to cover costs of examination and certification of gas testers and safety representatives for tunnels and mines, but not more than fifteen dollars ($15) for original applications and fifteen dollars ($15) for renewals, may be charged by the division. Renewals shall be made every five years.

(Amended by Stats. 1974, Ch. 1284.)



8002

All fees from such applications shall be nonrefundable. Such fees shall be paid into the State Treasury by the division to the credit of the General Fund.

(Added by Stats. 1972, Ch. 1430.)



8003

Violation of regulations, rules, orders, or special orders adopted by the board or division as a condition of certification shall be punishable by suspension or revocation of certification, unless such violation is responsible for death or injury to employees, in which case it shall be punishable as a misdemeanor.

(Added by Stats. 1972, Ch. 1430.)



8004

The provisions of this part shall not apply to the normal operation, maintenance, or repair of any completed tunnels owned or operated by a utility as defined in Section 229 of the Public Utilities Code. However, it shall apply to the initial construction or substantial modification of such a tunnel.

(Added by Stats. 1972, Ch. 1430.)









PART 10. USE OF CARCINOGENS

CHAPTER 1. General Provisions and Definitions

9000

This part shall be known and may be cited as the Occupational Carcinogens Control Act of 1976.

(Added by Stats. 1985, Ch. 947, Sec. 2.)



9001

The purpose of this part is to clarify and strengthen the provisions of state law applicable to the use of carcinogens in California. It is the intent of the Legislature to provide for effective implementation of the provisions of this part.

(Added by Stats. 1985, Ch. 947, Sec. 2.)



9002

The following definitions shall govern the construction of this part. Additionally, except where the context otherwise requires, the definitions contained in Part 1 (commencing with Section 6300) shall also be applicable to this part.

(Added by Stats. 1985, Ch. 947, Sec. 2.)



9003

Affected employee means an employee who, as part of his or her employment, is involved in the use of a carcinogen, or an employee with respect to whom there is a substantial probability that he or she will become so involved as the result of his or her employer s use of a carcinogen.

(Added by Stats. 1985, Ch. 947, Sec. 2.)



9004

Carcinogen means and includes the following recognized cancer-causing substances for which standards have been adopted pursuant to Chapter 3 (commencing with Section 9020):

(a) Any of the following substances and any compound, mixture, or product containing these substances:

(1) 2-acetylaminofluorene.

(2) 4-aminodiphenyl.

(3) Benzidine and its salts.

(4) Bis(chloromethyl) ether.

(5) 3,3 -dichlorobenzidine and its salts.

(6) 4-dimethylaminoazobenzene.

(7) Beta-naphthylamine.

(8) 4-nitrodiphenyl.

(9) N-nitrosodimethylamine.

(10) Beta-propriolactone.

(11) Methyl chloromethyl ether.

(12) Alpha-naphthylamine.

(13) 4,4 -methylene-(bis)2-chloroaniline.

(14) Ethyleneimine.

(b) Asbestos, including chrysotile, amosite, crocidolite, tremolite, anthophyllite, and actinolite.

(c) Vinyl chloride.

(d) Any other substance for which standards are adopted and in effect due to cancer-causing properties and any compound, mixture, or product containing such a substance, except as specifically exempted from the standards.

(Added by Stats. 1985, Ch. 947, Sec. 2.)



9005

Division means the Division of Occupational Safety and Health.

(Added by Stats. 1985, Ch. 947, Sec. 2.)



9006

Employer means any of the following:

(a) The state and every state agency.

(b) Each county, city, district, and all public and quasi-public corporations and public agencies therein.

(c) Every person, including any public service corporation, which has any natural person in service.

(d) The legal representative of any deceased employer.

(Added by Stats. 1985, Ch. 947, Sec. 2.)



9007

Standards means standards and orders adopted by the standards board pursuant to Chapter 6 (commencing with Section 140) of Division 1.

(Added by Stats. 1985, Ch. 947, Sec. 2.)



9008

Standards board means the Occupational Safety and Health Standards Board.

(Added by Stats. 1985, Ch. 947, Sec. 2.)



9009

Use means any use of a carcinogen by an employer, including, but not limited to, the following:

(a) Manufacture of a carcinogen, industrial uses thereof, or formation of a carcinogen as a result of a chemical reaction.

(b) Sale or other transfer of a carcinogen.

(c) Storage or disposal of a carcinogen.

(d) Utilization of a carcinogen for research.

(e) Transport of a carcinogen. The State Department of Health Services and the division shall have concurrent jurisdiction with any federal agency to protect affected employees of interstate carriers, including rail carriers, while in this state, as provided in this part or as authorized by other provisions of state law.

(Added by Stats. 1985, Ch. 947, Sec. 2. Note: See this section as modified on July 17, 1991, by Governor's Reorganization Plan No. 1 of 1991.)






CHAPTER 2. Exemptions

9015

Except where in conflict with Section 142.3, or other applicable provisions of law, the standards board may exempt from the provisions of this part and its standards uses of carcinogens which it determines have been shown by a preponderance of the evidence to present no substantial threat to employee health and which may include, but need not be limited to, any of the following:

(a) Use of carcinogens specified in subdivision (a) of Section 9004 in operations involving the destructive distillation of carbonaceous materials, such as occurs in coke ovens.

(b) Use of asbestos, except where there is a material risk of substantial and repeated exposure of employees to this carcinogen.

Except as provided in Section 18930 of the Health and Safety Code, the standards board shall adopt regulations for the implementation of the provisions of this section.

(Added by Stats. 1985, Ch. 947, Sec. 2.)






CHAPTER 3. Standards and Administration

9020

(a) Pursuant to Chapter 6 (commencing with Section 140) of Division 1, the standards board shall adopt standards for carcinogens at least as restrictive as the federal requirements for use of carcinogens promulgated under Section 6 of the Occupational Safety and Health Act of 1970 (P.L. 91-596), as these federal requirements may be revised from time to time. Within six months after the effective date of any change in the federal requirements, the standards board shall amend its standards as necessary to comply with this subdivision.

(b) It is the intent of the Legislature that the state shall exercise strong leadership in preventing employees, employers, and other persons from being exposed to carcinogens. In this connection, it is the further intent of the Legislature that the standards board adopt standards for substances as to which there exists a preponderance of evidence of carcinogenicity, but for which the federal government has not yet promulgated requirements specified in subdivision (a). The division shall determine the necessity for the standards and shall develop and present the proposed standards to the standards board pursuant to Section 147.1.

(Added by Stats. 1985, Ch. 947, Sec. 2.)



9021

All standards relating to the use of carcinogens which are in effect on January 1, 1986, including standards set forth in Sections 5208, 5209, and 5210 of Title 8 of the California Administrative Code, shall remain in effect until amended or repealed by the standards board.

(Added by Stats. 1985, Ch. 947, Sec. 2.)



9021.5

(a) Not later than January 1, 1987, the Division of Occupational Safety and Health shall propose a regulation concerning asbestos-related work, as defined in Section 6501.8, to the Occupational Safety and Health Standards Board for review and adoption so as to protect most effectively the health and safety of employees. The regulation shall also include, but not be limited to, specific work practices and specific requirements for certification of all employees engaged in asbestos-related work.

(b) (1) Not later than July 1, 1991, the Division of Occupational Safety and Health shall propose regulations for the certification of asbestos consultants and site surveillance technicians to the Occupational Safety and Health Standards Board for consideration and action. By January 1, 1992, the board shall adopt regulations regarding certification. The regulations shall address and encompass procedures to determine the requirements for the certification provided for by Article 11 (commencing with Section 7180) of Chapter 9 of Division 3 of the Business and Professions Code. The division shall prepare and administer an examination to determine qualifications for certification pursuant to subdivision (b) of Section 7184 and subdivision (c) of Section 7185 of the Business and Professions Code. The examination shall be administered on a periodic, regularly scheduled basis.

(2) The division may, in lieu of preparing and administering its own certification examination, approve one or more public or private institutions which offer programs in asbestos abatement training to prepare and administer the examination described in subdivision (b) of Section 7184 and subdivision (c) of Section 7185 of the Business and Professions Code. However, the division shall not approve any institution, organization, individual, or other entity for administering a certification examination if that institution, organization, individual or other entity engages, for compensation, in any aspect of asbestos abatement work. For purposes of developing or approving a certification examination pursuant to this section, the division shall consult with an advisory committee of individuals who have academic and professional experience in asbestos abatement work, including a certified industrial hygienist, representatives of asbestos abatement workers, and asbestos abatement contractors.

(c) This section does not exempt any employer from complying with the Hazardous Substances Information and Training Act (Chapter 2.5 (commencing with Section 6360) of Part 1 of Division 5 of this code) and regulations adopted thereunder, nor does it exempt any employer from complying with Section 5208 of Title 8 of the California Administrative Code. For products not requiring contractor certification pursuant to subdivision (a) of Section 7058.5 of the Business and Professions Code, training and certification of employees shall be done by the employer.

(Amended by Stats. 1990, Ch. 1255, Sec. 2.)



9021.6

The division may charge a fee to each asbestos consultant and site surveillance technician who applies for certification pursuant to subdivision (b) of Section 9021.5 and Article 11 (commencing with Section 7180) of Chapter 9 of Division 3 of the Business and Professions Code. The fee shall be sufficient to cover the division s cost for administering the certification process, including preparation and administration of the examination. The fees collected shall be deposited in the Asbestos Consultant Certification Account. Establishment of any fee pursuant to this section shall be accomplished through the regulatory process required by subdivision (b) of Section 9021.5.

(Amended by Stats. 1993, Ch. 1075, Sec. 2. Effective January 1, 1994.)



9021.7

(a) There is hereby created the Asbestos Training and Consultant Certification Fund, which shall consist of the Asbestos Training Approval Account and the Asbestos Consultant Certification Account. Moneys in the Asbestos Training Approval Account shall consist of the fees collected pursuant to Section 9021.9. Moneys in the Asbestos Consultant Certification Account shall consist of the fees collected pursuant to Section 9021.6.

(b) Moneys in the Asbestos Training Approval Account shall be available, upon appropriation by the Legislature, for expenditure only for administering the training entity approval process provided for in Section 9021.9. Moneys in the Asbestos Consultant Certification Account shall be available, upon appropriation by the Legislature, only for administering the certification process provided for in Section 9021.6.

(Added by Stats. 1993, Ch. 1075, Sec. 3. Effective January 1, 1994.)



9021.8

All asbestos consultant and site surveillance technician certifications shall be renewed annually. The division shall require asbestos consultants and site surveillance technicians to complete the annual refresher courses as required under the Asbestos Hazard Emergency Response Act (Subchapter II (commencing with Section 2641) of Chapter 53 of Title 15 of the United States Code) or the equivalent, as determined by the division.

(Added by Stats. 1990, Ch. 1255, Sec. 5.)



9021.9

(a) The division shall establish an advisory committee to develop and recommend by September 30, 1994, for action by the standards board in accordance with Section 142.3, specific requirements for hands-on, task-specific training programs for all craft employees who may be exposed to asbestos-containing construction materials and all employees and supervisors involved in operations pertaining to asbestos cement pipe, as specified in subdivision (c) of Section 6501.8. The training programs shall include, but not be limited to, the following information:

(1) The physical characteristics and health hazards of asbestos.

(2) The types of asbestos cement pipe or asbestos-containing construction materials an employee may encounter in his or her specific work assignments.

(3) Safe practices and procedures for minimizing asbestos exposures from operations involving asbestos cement pipe or asbestos-containing construction materials.

(4) A review of general industry and construction safety orders relating to asbestos exposure.

(5) Hands-on instruction using pipe or other construction materials and the tools and equipment employees will use in the workplace.

(b) The division shall approve training entities to conduct task-specific training programs that include the requirements prescribed by the standards board pursuant to this section for employees and supervisors involved in operations pertaining to asbestos cement pipe or asbestos-containing construction materials.

(c) The division shall charge a fee to each asbestos training entity approved by the division pursuant to subdivision (b). The fee shall be sufficient to cover the division s cost for administering the approval process provided for in subdivision (b). The fees collected shall be deposited in the Asbestos Training Approval Account. Establishment of any fee pursuant to this section shall be accomplished through the regulatory process required by subdivision (b) of Section 9021.5.

(Amended by Stats. 1994, Ch. 146, Sec. 160. Effective January 1, 1995.)



9022

The division shall have primary responsibility for enforcement of standards relating to carcinogens. However, the State Department of Health Services shall assist the division in the enforcement of the standards, in the manner prescribed by this chapter, and as shall be further defined by a written agreement between the State Department of Health Services and the department, pursuant to Section 144.

(Added by Stats. 1985, Ch. 947, Sec. 2.)






CHAPTER 4. Reporting

9030

The standards board shall adopt one or more standards requiring each employer which uses any carcinogen, including asbestos and vinyl chloride, to submit a written report regarding the use or any incident which results in the release of a potentially hazardous amount of a carcinogen into any area where employees may be exposed. The reporting requirements set forth in Sections 5209 and 5210 of Title 8 of the California Administrative Code on January 1, 1986, shall remain in effect until amended or repealed by the standards board, and any subsequent reporting requirements shall provide for reports which are at least as detailed as those required on that date. For asbestos and vinyl chloride, the standards board shall adopt a standard which requires each employer who uses vinyl chloride or asbestos to report in a manner similar to the reporting required pursuant to Section 5209 of Title 8 of the California Administrative Code.

(Added by Stats. 1985, Ch. 947, Sec. 2.)



9031

The division shall transmit a copy of each report specified in Section 9030 to any bargaining representatives, and other representatives known to the division, of affected employees of the reporting employer. A copy of each report shall be posted by the employer in the location or locations where the carcinogen is used, which shall be conspicuous to affected employees, as shall be provided in the standards.

(Added by Stats. 1985, Ch. 947, Sec. 2.)



9032

The division shall make every effort to ascertain the identities of existing users of carcinogens and to notify, inform, and educate them about the requirements of this part. The division shall utilize all appropriate means of communication and education, including direct mailings to employers, the use of courses, workshops, and seminars, advertising in mass media, trade and employee publications, and professional and scientific journals, contact with trade associations, employee representatives, and professional and scientific societies, and cooperation with other governmental agencies to inform affected employees, employers, and the public of the requirements of this part.

(Added by Stats. 1985, Ch. 947, Sec. 2.)






CHAPTER 5. Medical Examinations

9040

Every employer using carcinogens shall provide for medical examinations of affected employees where required by standards adopted pursuant to subdivision (b) of Section 142.3. The standards board shall continue to require medical examinations in at least as effective a manner as provided in Sections 5208, 5209, and 5210 of Title 8 of the California Administrative Code on January 1, 1986.

(Added by Stats. 1985, Ch. 947, Sec. 2.)






CHAPTER 6. Inspections

9050

The division shall establish priorities for the performance of inspections of premises for which uses have been reported pursuant to Section 9030 and shall perform as many of these inspections as possible within the limits of the resources available to it for that purpose.

(Added by Stats. 1985, Ch. 947, Sec. 2.)



9051

If an authorized representative of the division determines on the basis of an inspection that an employer is using a carcinogen in violation of the standards pertaining to its use, he or she shall immediately notify the employer and affected employees.

(Added by Stats. 1985, Ch. 947, Sec. 2.)



9052

Upon request of any employer or any employee, or upon its own initiative, the OSHA Consultation Unit of the department shall provide consultation services regarding the use of a carcinogen and may offer educational programs to inform employers and employees of the provisions of this part.

(Added by Stats. 1985, Ch. 947, Sec. 2.)






CHAPTER 7. Penalties

9060

The civil penalties prescribed by Chapter 4 (commencing with Section 6423) of Part 1 shall be applicable to violations of standards and special orders regulating the use of carcinogens, except as modified by the following:

(a) A civil penalty assessed against an employer because of failure to report, as required by standards specified in Section 9030, shall be not less than five hundred dollars ($500).

(b) A civil penalty assessed against an employer for a serious violation, as defined in Section 9061, involving use of a carcinogen in violation of standards or special orders, except as provided by subdivision (d) and by Section 6429, shall be in the amount of two thousand dollars ($2,000).

(c) A civil penalty assessed pursuant to Section 6429 for repeated violations of standards or special orders specified in subdivision (a) shall be not less than five thousand dollars ($5,000).

(d) A civil penalty assessed pursuant to Section 6429 for repeated serious violations of standards or special orders specified in subdivision (b) shall be not less than ten thousand dollars ($10,000).

The maximum limitations on civil penalties specified in Chapter 4 (commencing with Section 6423) of Part 1 shall be applicable to civil penalties for which the minimum amount is prescribed by subdivision (a), (c), or (d). Nothing in this section shall supersede any provision of law prescribing criminal offenses or penalties.

(Added by Stats. 1985, Ch. 947, Sec. 2.)



9061

(a) For purposes of this part, serious violation shall have the meaning specified in Section 6432 and, except as provided in subdivision (b), shall additionally include any violation of a standard or special order respecting the use of a carcinogen.

(b) A violation of a standard or special order respecting the use of a carcinogen shall not, be a serious violation if the employer did not, and could not, with the exercise of reasonable diligence, know of the presence of the violation or if the violation is minor and resulted in no substantial health hazard, as determined by the division.

(Added by Stats. 1985, Ch. 947, Sec. 2.)









PART 11. COMMERCIAL ESTABLISHMENTS

CHAPTER 1. Working Warehouses

9100

For purposes of this chapter, sales floor means any area where the public is invited to shop, whether indoors or outdoors.

(Added by Stats. 2001, Ch. 856, Sec. 1. Effective January 1, 2002.)



9101

For purposes of this chapter, working warehouse means a wholesale or retail establishment in which both of the following occur:

(a) Heavy machinery, including, but not limited to, forklifts, is used in any area where the public shops while customers are on the premises.

(b) Merchandise is stored on shelves higher than 12 feet above the sales floor.

(Added by Stats. 2001, Ch. 856, Sec. 1. Effective January 1, 2002.)



9102

(a) The owner, manager, or operator of a working warehouse shall secure merchandise stored on shelves higher than 12 feet above the sales floor. Methods of securing merchandise shall include rails, fencing, netting, security doors, gates, cables, or the binding of items on a pallet into one unit by shrink-wrapping, metal or plastic banding, or by tying items together with a cord.

(b) All working warehouses shall comply with the provisions of this section on or before July 1, 2002.

(Amended by Stats. 2002, Ch. 664, Sec. 166. Effective January 1, 2003.)



9103

(a) When heavy machinery is used to move merchandise from a shelf, there shall be a safety zone established to temporarily block customers from entering areas where merchandise could fall during removal from a shelf.

(b) All working warehouses shall comply with the provisions of this section on or before July 1, 2002.

(Amended by Stats. 2002, Ch. 664, Sec. 167. Effective January 1, 2003.)



9104

An owner, manager, or operator of a working warehouse who employs more than 50 employees shall submit to the division, a report of all known injuries requiring hospitalization, including emergency room medical treatment, or deaths occurring to customers as the result of falling merchandise. The report shall be filed within 30 days of December 31, 2002, and within 30 days of December 31, 2003. Each year, a corporation owning, managing, or operating more than one working warehouse may submit a single report on behalf of all of the corporation s working warehouses in the state, provided that the report identifies the location of the warehouse where each reportable incident occurred.

(Added by Stats. 2001, Ch. 856, Sec. 1. Effective January 1, 2002.)















Military and Veterans Code - MVC

GENERAL PROVISIONS

1

This act shall be known as the Military and Veterans Code.

(Enacted by Stats. 1935, Ch. 389.)



2

The provisions of this code in so far as they are substantially the same as existing statutes relating to the same subject matter shall be construed as restatements and continuations thereof, and not as new enactments.

(Enacted by Stats. 1935, Ch. 389.)



3

All persons who, at the time this code goes into effect, hold office under any of the acts repealed by this code, which offices are continued by this code, shall continue to hold the same according to the former tenure thereof.

(Enacted by Stats. 1935, Ch. 389.)



4

No action or proceeding commenced before this code takes effect, and no right accrued, is affected by the provisions of this code, but all procedure thereafter taken therein shall conform to the provisions of this code so far as possible.

(Enacted by Stats. 1935, Ch. 389.)



5

Unless the context otherwise requires, the general provisions hereinafter set forth shall govern the construction of this code.

(Enacted by Stats. 1935, Ch. 389.)



6

Division, part, chapter, and article headings contained herein shall not be deemed to govern, limit, modify, or in any manner affect the scope, meaning, or intent of the provisions of any portion of this code.

(Enacted by Stats. 1935, Ch. 389.)



7

Whenever, by the provisions of this code, a power is granted to a public officer or a duty imposed upon such an officer, the power may be exercised or duty performed by a deputy of the officer or by a person authorized pursuant to law by the officer, unless it is expressly otherwise provided.

(Enacted by Stats. 1935, Ch. 389.)



8

Writing includes any form of recorded message capable of comprehension by ordinary visual means. Whenever any notice, report, statement or record is required by this code, it shall be made in writing in the English language unless it is otherwise expressly provided.

(Enacted by Stats. 1935, Ch. 389.)



9

Whenever any reference is made to any section of this code or to any law of this State or the United States or to the Articles of War or the rules and regulations of the United States Army or Navy departments, such reference shall apply to all amendments and additions thereto now or hereafter made.

(Enacted by Stats. 1935, Ch. 389.)



10

Section means section of this code unless some other statute is specifically mentioned.

(Enacted by Stats. 1935, Ch. 389.)



11

The present tense includes the past and future tenses; and the future, the present.

(Enacted by Stats. 1935, Ch. 389.)



12

The singular number includes the plural, and the plural the singular.

(Enacted by Stats. 1935, Ch. 389.)



13

County includes city and county.

(Enacted by Stats. 1935, Ch. 389.)



14

Shall is mandatory and may is permissive.

(Enacted by Stats. 1935, Ch. 389.)



15

Oath includes affirmation.

(Enacted by Stats. 1935, Ch. 389.)



16

An oath authorized or required by Division 2 of this code or the regulations issued thereunder or the statutes or regulations governing the United States Army or United States Navy or United States Air Force or the National Guard or the Air National Guard or active militia may be taken before the following persons who are authorized to administer the same within and without the State, namely: all officers and persons authorized to administer oaths by the 136th Article of the Uniform Code of Military Justice adopted by Section 102 as part of this code, the Adjutant General, the Assistant Adjutant General, the administrative officer in the Office of the Adjutant General, officers of the National Guard when such oath is authorized or required in a matter pertaining to the National Guard, and officers of the Naval Militia when such oath is authorized or required in a matter pertaining to the Naval Militia, except officers of both land and naval forces on the reserve and retired list while unassigned to duty, or by any other officer authorized to administer oaths under the laws of this State. No charge shall be made for the same.

In other cases where an oath is required by this code, the same may be administered by persons authorized to do so by law.

(Amended by Stats. 1953, Ch. 193.)



17

Signature or subscription includes mark when the signer or subscriber cannot write, such signer s or subscriber s name being written near the mark by a witness who writes his own name near the signer s or subscriber s name; but a signature or subscription by mark may be acknowledged or may serve as a signature or subscription to a sworn statement only when two witnesses so sign the same.

(Enacted by Stats. 1935, Ch. 389.)



18

Whenever used in this code, in specifying or defining the rights of employees of the State, or of any county, city and county, city, public district of any type or class, or other public or municipal corporation who are absent from their duties as such employees while in the active military service of the United States of America or of the State of California, or while assigned to duty with the military forces of the United States of America or of the State of California in the full time paid service of the American Red Cross, the word war shall mean: (a) whenever Congress has declared war and peace has not been formally restored; (b) whenever the United States is engaged in active military operations against any foreign power, whether or not war has been formally declared; or (c) whenever the United States is assisting the United Nations, in actions involving the use of armed force, to restore international peace and security.

(Added by Stats. 1950, 3rd Ex. Sess., Ch. 36.)






DIVISION 1. ADMINISTRATION OF MILITARY AND VETERANS AFFAIRS

CHAPTER 1. The Military Department

50

There shall be in the State Government the Military Department.

(Amended by Stats. 1953, Ch. 633.)



51

The Military Department includes the office of the Adjutant General, the California National Guard, the State Military Reserve, the California Cadet Corps, and the Naval Militia.

(Amended by Stats. 1983, Ch. 517, Sec. 1.)



52

The Adjutant General succeeds to, and is vested with, the duties, power, purposes, responsibilities, and jurisdiction of the Division of Military Affairs and of the officers and employees of that division. The Adjutant General shall, in addition to all other duties, be the head of the Military Department and shall be responsible for its affairs, functions, duties, funds, and property.

(Amended by Stats. 1983, Ch. 517, Sec. 2.)



52.5

The Adjutant General may enter into agreements to provide for joint and several liability and indemnity to private agencies and persons for injuries to third parties arising out of a negligent act or omission by a member of the California National Guard while involved in on-the-job training.

(Amended by Stats. 1983, Ch. 517, Sec. 3.)



53

The creation of the Military Department shall in no manner affect the status, position, pay, classification, rights, duties, obligations, responsibilities, or tenure, as the same exist on the effective date of this act, of any person, employee, appointee, officer, enlisted person, warrant officer or commissioned officer employed, enlisted or appointed by or on duty with or in the service of the Office of the Adjutant General or the Adjutant General or the National Guard or the State Military Reserve or the California Cadet Corps or the Naval Militia.

(Amended by Stats. 1963, Ch. 94.)



54

All unexpended balances appropriated for the use of the office of the Adjutant General, the Adjutant General, the National Guard, the State Military Reserve or the Naval Militia and not required by the office of the Adjutant General, the Adjutant General, the National Guard, the State Military Reserve or the Naval Militia may be expended by the Adjutant General for the use and benefit of the Military Department. Except as herein provided, all money and funds available to or appropriated for the use and benefit of the office of the Adjutant General, the Adjutant General, the National Guard, the State Military Reserve, the California Cadet Corps or the Naval Militia, upon the effective date of this act, shall not be affected by the creation of the Military Department.

(Amended by Stats. 1963, Ch. 94.)



55

(a) A person serving in the position of inspector general shall satisfy all of the following requirements:

(1) Be appointed by the Governor, with consideration of the recommendation of the Adjutant General and notification to the Senate Committee on Rules, and shall serve a four-year term from the effective date of appointment. The inspector general may not be removed from office during that term, except for good cause. An inspector general may not serve more than two consecutive terms.

(2) Meet the same qualifications established in this code for the Assistant Adjutant General.

(3) Be subordinate to the Adjutant General and serve on state active duty at the grade of O-6 or higher.

(b) (1) The inspector general may not serve as the Adjutant General or the Assistant Adjutant General for four years from the date of leaving the position of inspector general.

(2) A commissioned officer on state active duty appointed to the position of inspector general who, immediately prior to that duty, held a permanent state active duty position shall remain on state active duty upon vacating the inspector general position.

(c) The department shall, from the amount annually appropriated to it for purposes of this office, continue to fund the position of inspector general.

(d) The inspector general shall have access to all employees and documents of the department.

(e) The inspector general may receive communications from any person, including, but not limited to, any member of the department.

(f) The inspector general shall, at a minimum, continue to perform the functions of inspections, assistance, investigations, and teaching and training. The functions of the inspector general shall be performed in accordance with applicable service laws, rules, and regulations governing federal inspectors general.

(g) The inspector general shall continue to maintain a toll-free public telephone number and an Internet Web site to receive complaints and allegations, including, but not limited to, those described in subdivision (h) or the California Military Whistleblower Protection Act. The inspector general shall continue to post the telephone number and Internet Web site in clear view at every California National Guard armory, flight facility, airfield, or installation.

(h) (1) At the discretion of the inspector general or the Adjutant General, or upon a written request by the Governor, a Member of the Legislature, any member of the department, or any member of the public, the inspector general may investigate any complaint or allegation regarding the following:

(A) A violation of law, including, but not limited to, regulations, the Uniform Code of Military Justice, and any law prohibiting sexual harassment or unlawful discrimination.

(B) Gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specified danger to the public health or safety.

(2) (A) For all written requests submitted by a Member of the Legislature, the inspector general shall respond in writing with his or her findings. The response shall contain only that information that may be lawfully disclosed, and, if a complaint or allegation is at issue, the response shall contain, at a minimum, information regarding whether the complaint or allegation was unfounded or sustained.

(B) If the inspector general conducts an investigation at the request of a Member of the Legislature, the inspector general shall submit to that member a report of his or her findings of that investigation. The report shall contain only information that may be lawfully disclosed, and shall contain, at a minimum, information regarding whether the complaint or allegations were unfounded or sustained.

(3) (A) A request described in paragraph (1) is not a public record and is not subject to disclosure under the California Public Records Act set forth in Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(B) The inspector general shall not disclose to any person or entity the identity of a person making a written request or an allegation or complaint described in paragraph (1), unless the person making the request, allegation, or complaint has consented to the disclosure in writing.

(4) (A) When deemed appropriate by the inspector general, the inspector general may refer to the Chief of the National Guard Bureau any complaints or allegations described in paragraph (1), any violations of the Uniform Code of Military Justice, or any violations of any other state or federal law.

(B) When deemed appropriate by the inspector general, the inspector general may refer to the State Auditor any complaints or allegations described in subparagraph (B) of paragraph (1) or any violation of state or federal law.

(i) If the inspector general receives, or becomes aware of, an allegation, complaint, or misconduct regarding the Adjutant General or the Assistant Adjutant General, the inspector general shall immediately refer the matter to the Chief of the National Guard Bureau and the Governor for review. The inspector general, by order of the Governor, shall conduct an investigation regarding the allegations concerning the Adjutant General or the Assistant Adjutant General concurrently with any federal investigation where appropriate. The inspector general shall report the findings to the Governor under this subdivision.

(j) (1) (A) The inspector general shall, on or before July 1, 2013, and on or before July 1 each year thereafter, submit a report to the Governor, the Legislature, the Senate Committee on Veterans Affairs, and the Assembly Committee on Veterans Affairs. The report shall include, but not be limited to, a description of significant problems discovered by the office and a summary of investigations conducted by the office during the previous year. Upon submitting the report to the Governor, the Legislature, the Senate Committee on Veterans Affairs, and the Assembly Committee on Veterans Affairs the report shall be made available to the public and posted on the office s Internet Web site.

(B) A report to be submitted pursuant to subparagraph (A) shall be submitted in compliance with Section 9795 of the Government Code.

(2) Upon the completion of an investigation conducted by the inspector general pursuant to paragraph (1) of subdivision (h) or Section 56, he or she shall also prepare and issue on a quarterly basis a public report that includes all investigations completed in the previous quarter. The inspector general shall submit a copy of the quarterly report to the Legislature, the Senate Committee on Veterans Affairs, and the Assembly Committee on Veterans Affairs. The inspector general shall have the discretion to redact or otherwise protect the names of individuals, specific locations, or other facts that, if not redacted, might hinder prosecution under state or federal law or the Uniform Code of Military Justice related to the investigation, or where disclosure of the information is otherwise prohibited by law, and to decline to produce any of the underlying materials. In a case where allegations were deemed to be unfounded, all applicable identifying information shall be redacted. Each quarterly report shall be made available to the public and posted on the office s Internet Web site.

(k) For purposes of this section, all of the following shall apply:

(1) Department means the Military Department.

(2) Inspector general means the California Military Department Inspector General.

(3) Member of the department means the Adjutant General, any person under the command of the Adjutant General, any person employed by the department, including, but not limited to, any service member or employee of the office of the Adjutant General, the California National Guard, the State Military Reserve, the California Cadet Corps, or the Naval Militia, any person on state active duty, any person with a state commission, or any civil service or part-time employee of the department.

(4) Office means the Office of the California Military Department Inspector General.

(Added by Stats. 2012, Ch. 731, Sec. 2. Effective September 28, 2012. Note: See, in Sec. 5 of Ch. 731, the Legislature's declaration relating to this section.)



56

(a) This section shall be known, and may be cited, as the California Military Whistleblower Protection Act.

(b) Notwithstanding any other law, a person shall not do any of the following:

(1) (A) Restrict a member of the department from communicating with a Member of Congress, the Governor, a Member of the Legislature, or any state or federal inspector general.

(B) Subparagraph (A) shall not apply to a communication that is unlawful.

(2) Take, or threaten to take, an unfavorable personnel action, or withhold, or threaten to withhold, a favorable personnel action, as a reprisal against a member of the department for making a communication to any person, including, but not limited to, any of the following:

(A) A Member of Congress.

(B) The Governor.

(C) A Member of the Legislature.

(D) The inspector general.

(E) The State Auditor.

(F) A federal inspector general or any other inspector general appointed under the Inspector General Act of 1978.

(G) Any member of a Department of Defense audit, inspection, investigation, or law enforcement organization.

(H) Any local, state, or federal law enforcement agency.

(I) Any person or organization in the chain of command of the department.

(J) Any other person or organization designated pursuant to regulation or any other established administrative procedures for such communications.

(c) Notwithstanding any other law, if a member of the department submits to an inspector general an allegation that a personnel action prohibited by paragraph (2) of subdivision (b) has been taken or has been threatened to be taken against the member of the department, the inspector general shall take action as provided by subdivision (d).

(d) An inspector general receiving an allegation pursuant to subdivision (c) shall do all of the following:

(1) Expeditiously determine whether there is sufficient evidence, in accordance with federal regulations governing federal inspectors general, to warrant an investigation of the allegation.

(2) Conduct a separate investigation of the information that the member making the allegation believes constitutes evidence of wrongdoing under both of the following circumstances:

(A) There has not been a previous investigation.

(B) There has been a previous investigation but the inspector general determines that the previous investigation was biased or otherwise inadequate.

(3) Upon determining that an investigation of an allegation is warranted, expeditiously investigate the allegation.

(e) If the inspector general is not outside the immediate chain of command of both the member submitting the allegation and the individual or individuals alleged to have taken a personnel action prohibited by paragraph (2) of subdivision (b), the inspector general shall refer the allegation to the Chief of the National Guard Bureau and the Governor.

(f) (1) After completion of an investigation the inspector general shall submit a report on the results of the investigation to the Adjutant General and a copy of the report on the results of the investigation to the member of the department who made the allegation. The report shall be transmitted to the Adjutant General, and the copy of the report shall be transmitted to the member, not later than 30 days after the completion of the investigation.

(2) The report on the results of the investigation transmitted to the Adjutant General shall contain a thorough review of the facts and circumstances relevant to the allegation and the complaint or disclosure and shall include documents acquired during the course of the investigation, including summaries of interviews conducted. The report may include a recommendation as to the disposition of the complaint.

(3) Except for that information that is not required to be disclosed under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, in the copy of the report transmitted to the member of the department the inspector general shall ensure the maximum disclosure of information that may be lawfully disclosed. The copy of the report need not, however, include summaries of interviews conducted, or any document acquired, during the course of the investigation. These items shall be transmitted to the member of the department, if the member requests the items, with the copy of the report or after the transmittal to the member of the copy of the report, regardless of whether the request for those items is made before or after the copy of the report is transmitted to the member.

(4) If, in the course of an investigation of an allegation under this section, the inspector general determines that it is not possible to submit the report required by this subdivision within 180 days after the date of receipt of the allegation being investigated, the inspector general shall provide to the Adjutant General and to the member making the allegation a notice of all of the following:

(A) The reasons why the report may not be submitted within that time.

(B) When the report will be submitted.

(g) Nothing in this article is intended to supersede the rights, benefits, processes, and procedures already afforded to members of the department under existing law.

(h) For purposes of this section, all of the following shall apply:

(1) A communication means any communication or report in which a member of the department complains of, or discloses information that the member of the department reasonably believes constitutes evidence of, any of the following:

(A) A violation of law, including, but not limited to, regulations, the Uniform Code of Military Justice, and any law prohibiting sexual harassment or unlawful discrimination.

(B) Gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specified danger to the public health or safety.

(2) Department means the Military Department.

(3) Inspector general means the California Military Department Inspector General.

(4) Member of the department has the same meaning as defined in Section 55.

(5) Office means the Office of the California Military Department Inspector General.

(Added by Stats. 2012, Ch. 731, Sec. 3. Effective September 28, 2012.)



57

The Military Department shall provide, at a minimum, one training per year to the department s civil service employees regarding the role and responsibility of the California Military Department Inspector General and their rights under the California Military Whistleblower Protection Act, the federal Military Whistleblower Protection Act, and any other relevant state or federal law.

(Added by Stats. 2012, Ch. 731, Sec. 4. Effective September 28, 2012.)






CHAPTER 2. Department of Veterans Affairs

60

As used in this chapter, department means the Department of Veterans Affairs.

(Added by Stats. 1946, 1st Ex. Sess., Ch. 114.)



61

As used in this chapter, board means the California Veterans Board.

(Added by Stats. 1946, 1st Ex. Sess., Ch. 114.)



62

As used in this code, secretary means the Secretary of Veterans Affairs.

(Amended by Stats. 1995, Ch. 261, Sec. 2. Effective January 1, 1996.)



63

There is in the state government a Department of Veterans Affairs.

(Amended by Stats. 1994, Ch. 238, Sec. 2. Effective July 20, 1994.)



64

There shall be a California Veterans Board.

(Amended by Stats. 2010, Ch. 183, Sec. 1. Effective January 1, 2011.)



65

The California Veterans Board shall consist of seven members who shall be appointed by the Governor subject to the confirmation of the Senate.

(Amended by Stats. 2000, Ch. 219, Sec. 1. Effective January 1, 2001.)



66

All members of the board shall be veterans as veteran is defined in Section 18540.4 of the Government Code. One of these members shall also be retired from the active or reserve forces of the United States military service. One of these members shall also be a resident of a California veterans home. This subdivision shall not be construed to prohibit a member of the board who does not meet this requirement from serving the remainder of his or her term.

(Amended by Stats. 2000, Ch. 304, Sec. 1. Effective January 1, 2001.)



66.5

(a) Every member of the board shall be a member in good standing with a congressionally chartered veteran service organization.

(b) One member of the board shall have substantial training, professional knowledge, or experience in the issues faced by female veterans which may include, but are not limited to, the following issues:

(1) Combat-related disorders.

(2) Sexual trauma.

(3) Homelessness.

(c) Nothing in this section shall be construed to prohibit any member of the board from serving the remainder of his or her term.

(Amended by Stats. 2013, Ch. 692, Sec. 2. Effective January 1, 2014.)



67

(a) Of the members as appointed, except as provided in subdivision (b), one shall be appointed for a term expiring January 15, 1947, two for terms expiring January 15, 1948, two for terms expiring January 15, 1949, and two for terms expiring January 15, 1950. Subsequent appointments shall be for terms of four years.

(b) The member of the board who is a resident of a California veterans home shall be appointed for a term expiring January 15 of an odd-numbered year. Subsequent appointments shall be made on a rotational basis based on the age of the home, beginning with the oldest veterans home with independent living.

(c) Vacancies shall be immediately filled by the Governor for the unexpired portion of the terms in which they occur.

(Amended by Stats. 2010, Ch. 183, Sec. 3. Effective January 1, 2011.)



68

Each member of the board shall receive, for each day s attendance at each meeting of the board, a per diem of fifty dollars ($50) and shall receive the same per diem for each day spent on official duties assigned by the board. In addition, each member shall be reimbursed for his necessary traveling and other expenses incurred in the performance of his official duties.

(Amended by Stats. 1981, Ch. 305, Sec. 1.)



69

(a) The board shall hold meetings at times and at places as shall be determined by it.

(b) Special meetings may be called at any time by the chairperson or by the executive officer at the request of any four members, upon notice specifying the matters to be acted upon at the meeting, but no other matters shall be acted upon at these special meetings which were not so noticed.

(Amended by Stats. 1993, Ch. 138, Sec. 3. Effective January 1, 1994.)



69.7

In the budget submitted by the department pursuant to Section 13320 of the Government Code, the board shall have its budget separately stated. Those funds allocated for the board shall be used solely as determined by the members of the board, for the board s operation and other necessary purposes as the board may determine.

(Added by Stats. 2001, Ch. 220, Sec. 2. Effective August 31, 2001.)



69.9

(a) On or before January 10, 2009, and on or before January 10 of each year thereafter, the department shall provide the fiscal committees of both houses of the Legislature with a fiscal estimate package containing the anticipated budget year costs of carrying out the current year s level of service as authorized by the Legislature for the state veterans homes.

(b) (1) The fiscal estimate package shall include, but not be limited to, the following information, which shall be provided for each veterans home:

(A) An annual resident census by level of care.

(B) An annual position summary by level of care and nonlevel of care.

(C) Operating and equipment expenses, including, but not limited to, the following:

(i) Cost adjustments specific to the adjustment in the number of residents by level of care.

(ii) Any staff adjustments, whether level of care or nonlevel of care.

(D) A fiscal display of any moneys budgeted by the department as revenues or recoveries to the General Fund.

(2) Each fiscal estimate package shall include, in addition to the information provided pursuant to paragraph (1), a description of the assumptions and methodologies used for calculating the resident level of care factors, all staffing costs, and operating and equipment expenses. Fiscal bridge charts shall be included that display the year-to-year changes in funding levels by funding source.

(3) The department may provide any additional information as deemed appropriate to provide a comprehensive fiscal perspective to the Legislature for the analysis and deliberations for purposes of appropriation.

(c) On or before May 15, 2009, and on or before May 15 of each year thereafter, the department shall provide the fiscal committees of both houses of the Legislature with an updated fiscal estimate package that shall include, but is not limited to, an updated fiscal display of any moneys budgeted by the department as revenues or recoveries to the General Fund and updated fiscal bridge charts that display the year-to-year changes in funding levels by funding source.

(Added by Stats. 2008, Ch. 751, Sec. 62. Effective September 30, 2008.)



70

(a) The Department of Veterans Affairs succeeds to, and is vested with, the duties, powers, purposes, responsibilities, and jurisdiction of the Department of Military and Veterans Affairs, the Division of Veterans Welfare, the Veterans Welfare Board, the California Veterans Commission, the Division of Veterans Homes, the Board of Directors of the Veterans Home of California, and the Board of Directors of the Woman s Relief Corps Home of California and of the officers and employees of that department, those divisions and boards, and that commission, except that the Secretary of Veterans Affairs, in lieu of the Director of Military and Veterans Affairs, is a member of the Governor s cabinet and, in lieu of the chair of the Veterans Welfare Board, is a member of each and every veterans finance committee of which the chair until now has been a member.

(b) (1) There is hereby created the California Veterans Memorial Registry Fund, for the deposit of financial contributions made for the support of the Veterans Registry, which is part of the California Veterans Memorial. Notwithstanding Section 13340 of the Government Code and without regard to fiscal years, the money in the fund is hereby continuously appropriated to the department for the purpose of defraying the costs of data entry and system management for the Veterans Registry and the reasonable costs that are incurred by the department for administering the fund.

(2) In order to be eligible for inclusion in the Veterans Registry, a person must have served in the active military of the United States, received a discharge under honorable conditions, and resided in California at some time before, during, or after his or her military service. Failure to meet this eligibility requirement constitutes good cause for removal of the person s name from the Veterans Registry.

(Amended by Stats. 1998, Ch. 765, Sec. 1. Effective January 1, 1999.)



71

(a) The members of the board shall select one of their members to serve as chairperson, who shall hold office as chairperson at the pleasure of the board.

(b) The chairperson of the board, with the concurrence of a majority of the members of the board, shall appoint an executive officer, who shall attend all meetings of the board, keep a full and true record of all its proceedings, preserve at its general office all its books, documents, and papers, and perform other duties that the board may prescribe.

(c) The department shall provide the board with adequate office and meeting space at no cost to the board. This space shall be easily accessible to disabled veterans.

(Amended by Stats. 2001, Ch. 220, Sec. 3. Effective August 31, 2001.)



72

The California Veterans Board shall advise the department and secretary on policies for operations of the department. The department shall respond to all proposed policy changes offered by the California Veterans Board prior to the next scheduled meeting of the board.

(Amended by Stats. 2013, Ch. 692, Sec. 4. Effective January 1, 2014.)



73

The California Veterans Board may create advisory committees consisting of veterans to advise the board in specific fields under or relating to the jurisdiction of the board. The board shall appoint the members thereof and they shall serve at its pleasure. The board shall also designate the chairman and vice chairman therof. The committees shall be under the direction of the board and shall be wholly advisory in character and shall not be delegated any administrative authority or responsibility. Members of such committees shall not receive compensation from the State for their services, but when called into conference or session by the board shall be reimbursed for their actual and necessary expenses incurred in connection with such conferences or sessions, and for purposes of such reimbursement shall be deemed to be nonsalaried commission members.

(Added by Stats. 1946, 1st Ex. Sess., Ch. 114.)



73.4

The secretary and the board shall each seek to confer with the California State Commanders Veterans Council at least twice per calendar year on issues affecting California veterans.

(Added by Stats. 2013, Ch. 692, Sec. 5. Effective January 1, 2014.)



73.7

(a) Any state officer or employee who intentionally engages in acts of reprisal, retaliation, threats, coercion, or similar acts against an employee of any state department, board, or authority for having disclosed what the employee, in good faith, believed to be improper activities regarding veterans programs that are supported by the state shall be disciplined by adverse action as provided in Section 19572 of the Government Code. If no adverse action is instituted by the appointing power, the State Personnel Board shall take adverse action in the same manner as provided in Section 19583.5 of the Government Code.

(b) In addition to all other causes of action, penalties, or other remedies provided by law, any state officer or employee who intentionally engages in acts of reprisal, retaliation, threats, coercion, or similar acts against an employee for having disclosed what the employee, in good faith, believed to be improper activities regarding veterans programs that are supported by the state shall be liable in an action for damages brought against him or her by the injured party. Punitive damages may be awarded by the court if the acts of the offending party are proven to be malicious. If liability has been established, the injured party also shall be entitled to reasonable attorney s fees as provided by law.

(Added by Stats. 1999, Ch. 894, Sec. 3. Effective January 1, 2000.)



73.8

The board shall have access to all documents and employees of the department.

(Amended by Stats. 2004, Ch. 218, Sec. 3. Effective January 1, 2005.)



74

(a) The chief administrative officer of the Department of Veterans Affairs shall be the Secretary of Veterans Affairs who shall be a civil executive officer.

(b) The Secretary of Veterans Affairs shall be a veteran as veteran is defined in Section 18540.4 of the Government Code.

(c) Whenever the term Director of Veterans Affairs or director appears in this code, it shall mean the Secretary of Veterans Affairs.

(Amended by Stats. 1995, Ch. 261, Sec. 3. Effective January 1, 1996.)



75

The secretary shall be appointed by and serve at the pleasure of the Governor.

(Amended by Stats. 2002, Ch. 465, Sec. 1. Effective January 1, 2003.)



76

The annual salary of the secretary is provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2002, Ch. 465, Sec. 2. Effective January 1, 2003.)



78

The Secretary of Veterans Affairs is head of the department and, as head of the department and subject to the policies adopted by the board, shall perform all duties, exercise all powers and jurisdiction, assume and discharge all responsibilities and carry out and effect all provisions now or hereafter vested by law in the department.

(Amended by Stats. 2002, Ch. 465, Sec. 3. Effective January 1, 2003.)



78.5

The secretary shall conduct audits as required by Section 13402 of the Government Code, on internal controls of the department, that shall be provided to the inspector general.

(Added by Stats. 2002, Ch. 977, Sec. 3. Effective September 27, 2002.)



79

There shall be an Undersecretary of Veterans Affairs, who shall be a civil executive officer. He or she shall be appointed and his or her salary shall be established by the secretary pursuant to law.

(Amended by Stats. 1995, Ch. 261, Sec. 4. Effective January 1, 1996.)



79.1

In addition to the Undersecretary of Veterans Affairs, there shall be within the department, and the secretary shall appoint, a Deputy Secretary of Women Veterans Affairs who shall have responsibility over administration of women veterans affairs.

(Amended by Stats. 1999, Ch. 839, Sec. 1. Effective January 1, 2000.)



79.2

(a) In addition to the secretary, the Governor shall appoint a Deputy Secretary of Veterans Homes, to serve at the pleasure of the secretary, who shall be responsible for the administration of all sites of the California veterans homes.

(b) It is preferable that the deputy secretary is a medical doctor who holds a valid, unrevoked, and unsuspended license to practice medicine in this state, or is a professionally trained hospital administrator with (1) experience in managing a multihospital organization and (2) training or experience in the care of the elderly.

(c) The role of the deputy secretary shall be to oversee and monitor all aspects of medical care that is being provided to men and women veterans who are residents in any California veterans home.

(Added by Stats. 1999, Ch. 511, Sec. 1. Effective January 1, 2000.)



80

The director may employ subject to law such expert, technical, legal, clerical, and other employees as may be necessary to carry out his powers and duties and except as expressly otherwise provided in Section 71 of this chapter, the director shall be the sole appointing authority for the department for all positions. Whenever possible preference shall be given to veterans for employment in the department.

(Amended by Stats. 1947, Ch. 292.)



83

Except to the extent inconsistent with the provisions of this chapter, the provisions of Chapter 2 of Part 1 of Division 3 of Title 2 of the Government Code shall be applicable to the Department of Veterans Affairs as if the provisions of said Chapter 2 were set out fully herein.

Whenever in such chapter the term head of the department or similar designation occurs, it shall mean the director, except that for the purposes of Article 2 of said Chapter 2 it shall also mean both the board and any member of the board to whom the duty of conducting any investigation is given by the board.

(Added by Stats. 1946, 1st Ex. Sess., Ch. 114.)



84

(a) The secretary may whenever he or she deems it advisable and shall when required so to do by the board present reports and recommendations to the board concerning any matter relating to veterans welfare whether or not provided by existing law.

(b) Notwithstanding any other provision of law, the secretary shall not effectuate any policy change that would modify any veterans program without first fully briefing the board regarding the effects upon veterans of the proposed policy change.

(c) For the purposes of this section and Section 700, program means the Veterans Home of California, the veterans farm and home purchase program, including any associated insurance programs, and any veterans education assistance program.

(d) Policy change for the purposes of this section means any proposed changes to the programs set forth in subdivision (c) that would directly or indirectly affect the eligibility of veterans to participate in, the affordability for veterans of, or the financial stability of, those programs.

(Amended by Stats. 1996, Ch. 1145, Sec. 3. Effective January 1, 1997.)



85

Records of the department which are records of contract purchasers, shall not be open to inspection by the public.

(Amended by Stats. 1969, Ch. 371.)



86

(a) Any person deeming himself or herself a veteran and who applies for benefits may appeal any decision made by a division of the department to the California Veterans Board. Upon receipt of the appeal, the board shall grant a hearing, if requested, and shall render its decision in writing to the appellant not later than the second meeting of the board following the receipt of the appeal or of the hearing if one is held. An appeal shall be deemed to have been received by the board on the date of the first meeting of the board subsequent to delivery of the appeal to the executive officer of the board. Except for judicial review, the board s decision is final and the board shall have the power to change or modify with good cause any decision that is adverse to the appellant. Except as described in subdivision (b), all hearings of appeals may be delegated by the board to the undersecretary or a deputy secretary of the department. Hearings shall be held in the department office nearest to the appellant s home unless the appellant requests otherwise.

(b) Hearings of appeals related to the Veterans Farm and Home Purchase Act may be delegated by the board only to the Office of Administrative Hearings to be conducted by administrative law judges of the Office of Administrative Hearings pursuant to Chapter 4 (commencing with Section 11370) and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The administrative law judges shall submit their proposed decisions to the board for final decision. The administrative law judges shall make all reasonable efforts to hold hearings at neutral locations, however, if no other facilities are available without incurring excessive costs, the hearings may be held at the department office nearest to the appellant s home.

(Amended by Stats. 1995, Ch. 261, Sec. 5. Effective January 1, 1996.)



88

(a) Notwithstanding other provisions of law, including, but not limited to, Section 1 of Chapter 648 of the Statutes of 1992, as amended, the Department of Veterans Affairs shall enter into an agreement with the Department of Fish and Game that grants to the Department of Fish and Game for a period of 99 years, exclusive authority over management and control of approximately 340 acres of land being portions of Sections 19, 28, 29, and 30 of Township 7 North, Range 4 West, Mount Diablo Base and Meridian, in the vicinity of the Rector Reservoir, Napa County, to be utilized by the Department of Fish and Game exclusively for open space or conservation purposes. The agreement may be terminated only upon the mutual agreement of the Department of Veterans Affairs and the Department of Fish and Game.

(b) If the agreement described in subdivision (a) is not entered into by December 31, 1997, exclusive authority over the management and control of the property described in subdivision (a) is hereby granted to the Department of Fish and Game, effective January 1, 1998.

(c) Upon the effective date of the agreement entered into pursuant to subdivision (a) or upon the operation of subdivision (b), the provisions of Section 1 of Chapter 648 of the Statutes of 1992, as amended, authorizing the property described in subdivision (a) as surplus property are repealed.

(Added by Stats. 1997, Ch. 300, Sec. 11. Effective August 18, 1997.)



89

The department may apply to the California Debt Limit Allocation Committee for allocations of the state ceiling on qualified private activity bonds for qualified residential rental projects.

(Added by Stats. 2008, Ch. 332, Sec. 1. Effective January 1, 2009.)



89.5

(a) The department shall include in its strategic plan the following:

(1) A review of the goals and objectives relating to homeless veterans, to determine whether the methods the department uses to plan, analyze, develop, monitor, and implement the strategic plan will likely decrease homelessness among veterans.

(2) A determination of the number of homeless veterans in this state and the number of those veterans who received benefits from state or federal programs, including, but not limited to, the number of homeless veterans in need of multifamily or transitional housing and the number of those veterans who received benefits for those needs.

(b) The department shall transmit the strategic plan to the Chairman of the Senate Committee on Veterans Affairs and the Chairman of the Assembly Committee on Veterans Affairs.

(Added by Stats. 2012, Ch. 217, Sec. 1. Effective January 1, 2013.)









DIVISION 2. THE MILITARY FORCES OF THE STATE

PART 1. THE STATE MILITIA

CHAPTER 1. Laws and Regulations of the United States

100

The intent of this code is to conform to all acts and regulations of the United States affecting the same subjects, and all provisions of this code shall be construed to effect this purpose.

(Enacted by Stats. 1935, Ch. 389.)



101

All acts of the Congress of the United States relating to the control, administration, and government of the Army of the United States and the United States Air Force and relating to the control, administration, and government of the United States Navy, and all rules and regulations adopted by the United States for the government of the National Guard and Naval Reserve or Naval Militia, so far as the same are not inconsistent with the rights reserved to this State and guaranteed under the Constitution of this State, constitute the rules and regulations for the government of the militia.

(Amended by Stats. 1949, Ch. 612.)



102

The Uniform Code of Military Justice (Chapter 47 (commencing with Section 801) of Title 10 of the United States Code) and the rules and regulations adopted thereunder, together with the Manual for Courts-Martial, United States, 1984 (Executive Order 12473 of April 13, 1984, as amended), are hereby adopted as a part of this code and shall govern and be applicable, except as otherwise provided in this code or in regulations adopted by the Adjutant General, to the active militia, including the California National Guard.

(Amended by Stats. 1989, Ch. 90, Sec. 1.)



103

Whenever reference is made in the Uniform Code of Military Justice or the Manual for Courts-Martial, United States, to military service, the Army of the United States, the United States Air Force, or the United States Navy, that reference includes the military and naval service of this state.

(Amended by Stats. 1989, Ch. 90, Sec. 2.)



104

The articles for the government of the Navy of the United States are hereby adopted as part of this code so far as they are applicable and not modified by this division.

(Enacted by Stats. 1935, Ch. 389.)



105

Notwithstanding Section 11425.10 of the Government Code, Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to a hearing conducted by the Military Department under this code.

(Added by Stats. 1995, Ch. 938, Sec. 79. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)






CHAPTER 2. General Organization

ARTICLE 1. Composition

120

The militia of the State shall consist of the National Guard, State Military Reserve and the Naval Militia which constitute the active militia and the unorganized militia.

(Amended by Stats. 1963, Ch. 94.)



121

The unorganized militia consists of all persons liable to service in the militia, but not members of the National Guard, the State Military Reserve, or the Naval Militia.

(Amended by Stats. 2007, Ch. 102, Sec. 1. Effective January 1, 2008.)



122

The militia of the State consists of all able-bodied male citizens and all other able-bodied males who have declared their intention to become citizens of the United States, who are between the ages of eighteen and forty-five, and who are residents of the State, and of such other persons as may upon their own application be enlisted or commissioned therein pursuant to the provisions of this division, subject, however, to such exemptions as now exist or may be hereafter created by the laws of the United States or of this State.

(Enacted by Stats. 1935, Ch. 389.)



123

Whenever the Governor deems it necessary, he or she may order an enrollment to be made by officers designated by the Governor, of all persons liable to service in the militia. The enrollment shall include any information that the Governor may require. Three copies thereof shall be made: one copy shall be filed in the office of the clerk of the county in which the enrollment is made, and two copies in the office of the Adjutant General.

(Amended by Stats. 1994, Ch. 114, Sec. 1. Effective January 1, 1995.)



124

Enrollment shall be made upon such notice and in such manner as the Governor may direct. Every person required by such notice to enroll who fails or refuses so to do is guilty of a misdemeanor.

(Enacted by Stats. 1935, Ch. 389.)



125

The following persons shall be exempt from military service:

(a) Persons exempt from military service by the laws of the United States.

(b) Regular or duly ordained ministers of religion.

(c) Students preparing for the ministry in recognized theological or divinity schools.

(d) Pilots and mariners actually employed in sea service by a citizen of the United States.

The above persons shall not be exempt from enrollment but shall file verified claims for exemption from military service in such forms and manner as the Governor may direct.

(Amended by Stats. 1949, Ch. 536.)



126

The Governor shall appoint boards in number and personnel as will best accomplish the enrollment and such boards shall be vested with the authority and power of passing upon and determining the claims of exemption filed under section 125. An appeal to the Governor may be taken from the decision of the boards by the State or any person interested in the matter and within the time prescribed in regulations promulgated by the Governor.

(Enacted by Stats. 1935, Ch. 389.)



127

When the National Guard and Naval Militia are on duty as a combined force at any time, the commanding officer of the whole force shall be designated by the Governor. When two or more officers are on duty in the same place, camp, field, command or organization, the Governor may assign the command to any one of such officers without regard to seniority of rank or branch of service.

(Amended by Stats. 1949, Ch. 536.)



128

The unorganized militia may be called for active duty in case of war, rebellion, insurrection, invasion, tumult, riot, breach of the peace, public calamity or catastrophe, or other emergency, or imminent danger thereof, or may be called forth for service under the Constitution and laws of the United States. Whenever it is necessary to call out any portion of the unorganized militia, the Governor may call for and accept as many volunteers as are required for such service, under regulations provided by this division.

(Amended by Stats. 1947, Ch. 155.)



129

Every member of the militia who is ordered out, or who volunteers or is drafted under the provisions of this division and who does not appear at the time and place designated by the Governor, or under his authority, within twenty-four hours from such time, and who does not produce a sworn certificate of physical disability from a physician in good standing, is a deserter and shall be dealt with as prescribed in the Articles of War of the United States, or by this division.

(Enacted by Stats. 1935, Ch. 389.)



130

(a) Members of the militia of the state shall not be discriminated against in enlistments, promotions, or commissions on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code.

(b) It is hereby declared to be the policy of the State of California that there be equality of treatment and opportunity for all members of the militia of the state without regard to any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code. This policy shall be put into effect in the militia by rules and regulations to be issued by the Governor with due regard to the powers of the federal government that are, or may be, exercised over all the militia of the state with regard to positions requiring federal recognition.

(Amended by Stats. 2004, Ch. 788, Sec. 17. Effective January 1, 2005.)






ARTICLE 2. Commander in Chief

140

The Governor of the State, by virtue of his office, is the Commander in Chief of the Militia of the State.

(Enacted by Stats. 1935, Ch. 389.)



141

The staff of the Governor consists of The Adjutant General and such aides as the Governor designates from the personnel of the National Guard and Naval Militia to serve during his incumbency. Such staff may also include the following personal aides-de-camp: five aides-de-camp who may be appointed by the Governor and who shall have the rank of lieutenant colonel, and one naval aide with the rank of commander. Such appointments by the Governor shall operate as a commission of such aides-de-camp.

(Enacted by Stats. 1935, Ch. 389.)



141.5

The state active duty force consists of service members in active state military service when ordered by the Governor in accordance with this code.

(Added by Stats. 2012, Ch. 355, Sec. 2. Effective January 1, 2013.)



142

(a) The Governor may order the active militia or any portion of it to perform military duty of every description, including necessary administrative duties, and to participate in small arms gunnery competitions in this state or in any other state or territory or the District of Columbia, or in any fort, camp, or reservation of the United States. He or she may also authorize the performance of military duty or participation in small arms or gunnery competitions by any part of the active militia anywhere without the state or without the United States. Cruise duty ordered for the Naval Militia may be required to be performed on United States vessels.

(b) Service members selected for permanent positions shall be selected using a military competitive selection process. A service member ordered to state active duty in accordance with this section who remains on state active duty for six consecutive years shall be eligible for career state active duty status and may remain on state active duty until the service member reaches 60 years of age or is separated for cause. At 60 years of age, a service member may remain on state active duty under temporary orders which may be renewed annually.

(c) Orders for a service member with less than six years of state active duty service shall expire annually unless renewed or the service member is separated for cause.

(d) When a service member reaches 64 years of age, or when federal recognition of his or her grade or rank is withdrawn, whichever occurs later, the service member shall be retired from state active duty.

(e) A service member on state active duty with the Military Department pursuant to this section shall be a current member of the California National Guard, retired or otherwise honorably separated from federal active military or California National Guard service with current membership in the State Military Reserve, or be a current member of the State Military Reserve with a minimum of two years of service. Service members on state active duty who retire federally from the California National Guard shall be automatically assessed into the State Military Reserve.

(f) A commissioned officer on state active duty assigned to a general officer position who, previous to that duty, held a state active duty position at a lower grade may revert to the grade last held upon vacation of the general officer position, if a position is available.

(g) Notwithstanding any other law, a service member who is on state active duty may be relieved from state active duty if the Adjutant General, acting in good faith and on behalf of the Governor, abolishes a position. The department shall make reasonable attempts to place the service member in an available position for which the service member is otherwise qualified.

(h) The Adjutant General, under the authority of the Governor as Commander in Chief, shall promulgate regulations in conformity with this section.

(Amended by Stats. 2012, Ch. 355, Sec. 3. Effective January 1, 2013.)



143

Whenever the Governor is satisfied that rebellion, insurrection, tumult or riot exists in any part of the state or that the execution of civil or criminal process has been forcibly resisted by bodies of persons, or that any conspiracy or combination exists to resist by force the execution of process, or that the officers of any county or city are unable or have failed for any reason to enforce the laws, the Governor may, by proclamation, declare any part of the State of California or the county or city or any portion thereof to be in a state of insurrection, and he or she may thereupon order into the service of the state any number and description of the active militia, or unorganized militia, as he or she deems necessary, to serve for a term and under the command of any officer as he or she directs.

(Amended by Stats. 1994, Ch. 114, Sec. 2. Effective January 1, 1995.)



144

The Governor may at any time revoke a proclamation of insurrection or declare that it shall terminate at a time or in the manner that he or she directs.

(Amended by Stats. 1994, Ch. 114, Sec. 3. Effective January 1, 1995.)



145

A person who, after publication of the proclamation authorized by Section 143, joins, participates or takes any part in a rebellion, insurrection, tumult or riot, or who is party to any conspiracy or combination to resist by force the execution of the laws or who resists or aids in resisting the execution of process in any county or city declared to be in a state of insurrection, or who aids or attempts the rescue or escape of another from lawful custody or confinement, or who resists or aids in resisting any force ordered out by the Governor to quell or suppress an insurrection, is punishable by a fine of not less than one thousand dollars ($1,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years, or in a county jail for not more than one year, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 224. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



146

The Governor may call into active service any portion of the active militia as may be necessary, and if the number available be insufficient, the Governor may call into active service any portion of the unorganized militia as may be necessary, in any of the following events:

(a) In case of war, insurrection, rebellion, invasion, tumult, riot, breach of the peace, public calamity or catastrophe, including, but not limited to, catastrophic fires, or other emergency, or imminent danger thereof, or resistance to the laws of this state or the United States.

(b) Upon call or requisition of the President of the United States.

(c) Upon call of any United States marshal in California, or upon call of any officer of the United States Army commanding an army, army area, or military administrative or tactical command including generally the State of California, or upon call of any officer of the United States Air Force commanding an air force, air defense force, air defense command or air command including generally the State of California.

(d) Upon call of the chief executive officer of any city or city and county, or of any justice of the Supreme Court, or of any judge of the superior court, or of any sheriff, setting forth that there is an unlawful or riotous assembly with intent to commit a felony, or to offer violence to person or property, or to resist the laws of the State of California or the United States or that there has occurred a public calamity or catastrophe requiring aid to the civil authorities.

(e) Upon call of the sheriff setting forth that the civil power of the county is not sufficient to enable the sheriff to execute process delivered to him or her.

(Amended by Stats. 1995, Ch. 230, Sec. 2. Effective January 1, 1996.)



147

In case of insurrection, invasion, war, rebellion, tumult, riot, breach of the peace, public calamity or catastrophe, or imminent danger thereof, or in the event of emergency in which all or any part of the militia is actively engaged in service upon order of the Governor, the Governor may suspend any and all provisions of this division or other laws of the State which require advertisement for bids for purchases of supplies or employment of services.

(Amended by Stats. 1947, Ch. 155.)



148

The Governor shall direct the Adjutant General to make rules and regulations in conformity with this code which shall conform as nearly as practicable to those governing the United States Army, United States Air Force, and United States Navy. The rules and regulations shall have the same force and effect as the provisions of this code.

A finding by the Governor that it is impracticable to conform rules and regulations to those governing the United States Army, United States Air Force, or United States Navy shall be conclusive and the rules and regulations shall have force and effect over inconsistent rules, regulations, directives, manuals, or practices governing any of the Armed Forces of the United States.

(Amended by Stats. 2012, Ch. 355, Sec. 4. Effective January 1, 2013.)






ARTICLE 3. The Adjutant General

160

The Adjutant General is chief of staff to the Governor, subordinate only to the Governor and is the commander of all state military forces.

(Amended by Stats. 1994, Ch. 114, Sec. 5. Effective January 1, 1995.)



160.5

Any statute of this state referring to the Commanding General of the State Military Forces is deemed to refer to the Adjutant General.

(Amended by Stats. 1983, Ch. 517, Sec. 4.)



161

Within the Military Department, the office of the Adjutant General consists of one officer of the rank of lieutenant general who is the Adjutant General, one officer of the rank of brigadier general who is the Deputy Adjutant General, one officer who may be of the rank of brigadier general who is the Assistant Adjutant General, Army, one officer who may be of the rank of brigadier general who is the Assistant Adjutant General, Air, one officer who may be of the rank of brigadier general who is the Chief of Staff and Director of the Joint Staff, and other officers as are prescribed by the laws or regulations of the United States. No person is eligible for appointment as the Deputy Adjutant General unless he or she has not less than a total of five years of commissioned service in the National Guard of the United States, of which at least three years shall be service as a field grade officer in the California National Guard within the preceding 10-year period prior to the date of appointment and of which at least three years shall have been in command of army or air troops at the battalion or equivalent or higher command level or three years as a staff officer at brigade or equivalent or higher staff level. The Deputy Adjutant General is subordinate only to the Governor and the Adjutant General and shall have his or her duties assigned by the Adjutant General.

(Amended by Stats. 2012, Ch. 355, Sec. 5. Effective January 1, 2013.)



162

The Governor, as Commander in Chief, shall appoint the Adjutant General, who shall be on state active duty, in the grade of lieutenant general, with the advice and consent of the Senate, and that person shall hold office at the pleasure of the Governor, or until his or her successor is appointed and has qualified. No person is eligible for appointment as Adjutant General unless he or she had not less than a total of 10 years of commissioned service in the National Guard of the United States, of which at least four years shall be service as a field grade officer in the California National Guard within the preceding 10-year period prior to the date of appointment and of which at least four years shall have been in command of army or air troops at the battalion or equivalent or higher command level or four years as a staff officer at brigade or equivalent or higher staff level.

(Amended by Stats. 2012, Ch. 355, Sec. 6. Effective January 1, 2013.)



163

The Adjutant General shall perform such duties as are prescribed in this code and such additional duties consistent with the regulations and customs of the United States Army, United States Air Force, and the United States Navy as may be prescribed by the Governor. He shall issue all orders in the name of the Governor.

(Amended by Stats. 1949, Ch. 466.)



163.1

All records of any special proceedings of any board of inquiry convened by the commanding general of the state military forces to investigate the causes of any accidents involving National Guard aircraft, the purpose of which investigation is prevention of future accidents, shall not be admissible for any purpose in evidence in any court of this state.

Whenever any such accident involves property damage or personal injury, a collateral investigation shall be conducted to ascertain the causes of such accidents and the records of any collateral investigations shall be discoverable under the appropriate sections of the Code of Civil Procedure.

(Added by Stats. 1969, Ch. 1267.)



164

Subject to the approval of the Department of Finance, the Adjutant General shall appoint and fix the salaries of all clerical, expert, and technical assistants necessary for the proper conduct of his office. In general, the Office of the Adjutant General shall be organized according to general staff doctrine and procedure as set forth by the Department of the Army and the Department of the Air Force regulations where the same are not inconsistent with the laws of the State of California or this code.

(Amended by Stats. 1949, Ch. 466.)



164.1

The Adjutant General shall receive the same pay and benefits pursuant to Section 320 as a lieutenant general in the Army of the United States and shall be paid in the same manner and at the same time as other service members on state active duty.

(Amended by Stats. 2012, Ch. 355, Sec. 7. Effective January 1, 2013.)



166

In the event of the absence of the Adjutant General or of his or her inability to perform his or her duties, the Deputy Adjutant General or other officer designated by the Adjutant General shall perform the duties of the Adjutant General. In the event of the absence or inability of those officers, the Governor may detail a National Guard officer to perform those duties.

(Amended by Stats. 2012, Ch. 355, Sec. 8. Effective January 1, 2013.)



168

The duties of the officers of the Office of the Adjutant General shall be such as are prescribed by law and regulations and shall conform as closely as practicable to the duties prescribed by orders and regulations of the Department of Defense for like officers in the United States Army, United States Air Force and United States Navy.

The Assistant Adjutant General shall be a brigadier general and shall receive the same pay and allowances as a brigadier general in the United States Army.

(Amended by Stats. 1949, Ch. 466.)



169

The Adjutant General shall attest commissions issued to military officers.

(Enacted by Stats. 1935, Ch. 389.)



170

The seal now used in the Office of the Adjutant General is the seal of that office, and shall be delivered by the Adjutant General to his or her successor. All orders issued from the Office of the Adjutant General shall be authenticated with this seal. Any order or directive inadvertently or mistakenly made or entered in the Office of the Adjutant General may for good cause and a reasonable time be vacated and set aside by the Adjutant General and a proper and correct order or directive made and entered in lieu thereof.

(Amended by Stats. 1994, Ch. 114, Sec. 6. Effective January 1, 1995.)



171

The Adjutant General shall keep a register of all the officers of the militia of the State and shall keep in his office all records and papers required to be kept and filed therein.

(Enacted by Stats. 1935, Ch. 389.)



172

The Adjutant General shall make a report to the Governor every fourth year, commencing in 1963, the report to include a statement of the moneys received and disbursed by the Adjutant General for military purposes, the number and condition of the active militia, and a history of the activities and developments of the Military Department during the preceding four years.

(Amended by Stats. 1994, Ch. 114, Sec. 7. Effective January 1, 1995.)



173

The Adjutant General shall, at the expense of the State, when necessary, cause the military law, general regulations of the State, Articles of War of the United States, a history or histories of the California National Guard or the units thereof, and such other military publications necessary for the military service to be printed, indexed, and bound in compact form and distributed to the commissioned officers, and the several organizations of the active militia, and to such other military personnel and organizations as the Adjutant General may find to be necessary.

(Amended by Stats. 1947, Ch. 393.)



174

The Adjutant General shall cause to be prepared and issued all necessary blank books, blanks, and notices required to carry into full effect the provisions of this division. All such books and blanks are the property of the State.

(Enacted by Stats. 1935, Ch. 389.)



175

In order that the active militia of the State may receive the funds provided by Congress, the Adjutant General shall prepare and submit a plan of proposed field or camp service of instruction for the ensuing year, with an estimate of the funds required for pay, subsistence, and transportation of the portion of the active militia participating therein and such other information as may be required by the Department of the Army or the Department of the Air Force or Department of the Navy of the United States. The estimate shall furnish the details and shall be made out in the form required by instructions from the Secretary of the Army or the Secretary of the Navy or the Secretary of the Air Force.

(Amended by Stats. 1949, Ch. 466.)



176

The Adjutant General may exhibit, at such times and places as he may see fit, the equipment, animals, and property of the National Guard or Naval Militia and may give demonstrations thereof with the aid of personnel selected therefor. All expense in relation thereto shall be paid from State funds.

(Enacted by Stats. 1935, Ch. 389.)



177

The Adjutant General shall attend to the care, preservation, transportation, safekeeping, and repair of all military property belonging to the State or issued to the State by the United States for the purpose of arming and equipping the militia.

(Enacted by Stats. 1935, Ch. 389.)



178

All military property of the state which after a proper inspection is found unsuitable for the use of the state may, with the approval of the Department of General Services, be sold, destroyed, or otherwise disposed of by the Adjutant General. All proceeds shall be remitted to the State Treasury and credited to the General Fund.

(Amended by Stats. 1965, Ch. 371.)



179

(a) The Adjutant General shall establish a California State Military Museum and Resource Center as a repository for military artifacts, memorabilia, equipment, documents, and other items relating to the military history of California, and to the history of the California National Guard, in accordance with applicable regulations of the United States Army governing Army museum activities. The museum may consist of the facility described in the Proclamation of the Governor dated May 11, 1994, and any branches as may currently exist or may from time to time be created throughout the state. Each facility shall be deemed to be an armory within the meaning of Section 430.

(b) The Adjutant General may enter into operating agreements with nonprofit historical foundations, military museums, historical societies, or other entities to conduct museum activities pursuant to the rules and regulations promulgated hereunder.

(c) Volunteers, docents, members of the California State Military Reserve, or others working with or for the California State Military Museum and Resource Center, for purposes consistent with the mission of the organization, shall be considered volunteers under Sections 3118 and 3119 of the Government Code and Section 3363.5 of the Labor Code.

(d) No funds raised or assets acquired by an entity described in subdivision (b) shall be used for purposes inconsistent with support of the museum.

(e) The Military Department shall, no later than March 15 of each year, submit a business plan for the following fiscal year to the Director of Finance and the Chair of the Joint Legislative Budget Committee for review and comment. The Military Department shall also submit, not less than 30 days prior to adoption, any proposed formal amendments to the business plan to the Director of Finance and the Chair of the Joint Legislative Budget Committee for review and comment.

(f) (1) The Adjutant General or an entity described in subdivision (b) may solicit, receive, and administer donations of funds or property for the support and improvement of the museum. Any grants or donations received may be expended or used for museum purposes.

(2) Property of historical military significance, not including real property, that is owned by the state and is determined by the Adjutant General to be in excess of the needs of the Military Department, shall be transferred to the museum.

(3) Property determined by the Adjutant General or an entity described in subdivision (b) to be in excess of the needs of the museum may be sold, donated, exchanged, or otherwise disposed of, at its discretion, in a manner appropriate to the historical and intrinsic value of the property, and the benefits from the disposition shall inure to the museum. This paragraph does not apply to property held in trust for the Controller pursuant to Section 1563 of the Code of Civil Procedure.

(g) The Adjutant General or an entity described in subdivision (b) may solicit and receive firearms and other weaponry confiscated by or otherwise in the possession of law enforcement officers as donations to the museum if he or she deems them to be of historical or military interest.

(h) The Adjutant General shall, in cooperation with an entity described in subdivision (b), conduct a study of the future needs of the National Guard to preserve, display, and interpret artifacts, documents, photographs, films, literature, and other items relating to the history of the military in California.

(i) (1) An entity described in subdivision (b) may enter into agreements with other military museums in California, including, but not limited to, the Legion of Valor Museum, to loan property that is not real property and that is under the direct control of the foundation.

(2) An entity described in subdivision (b) may enter into agreements with other military museums in California to loan property held in trust for the Controller pursuant to Section 1563 of the Code of Civil Procedure.

(Amended by Stats. 2014, Ch. 28, Sec. 72. Effective June 20, 2014.)



179.5

(a) The Legislature acknowledges that certain artifacts of the Grand Army of the Republic that were at one time stored or displayed in the State Capitol were the personal property of certain members of the Civil War Roundtable. The Legislature acknowledges that those artifacts have been donated to, and are now in the custody of, the California State Military Museum and Resource Center, and are, thus, not the subject of this section.

(b) The Civil War memorabilia that are still located at the State Capitol and that are the subject of this section consist of the following:

(1) A display cabinet that once contained, among other things, artifacts of the Grand Army of the Republic that have since been donated by the Civil War Roundtable to the California State Military Museum and Resource Center mentioned in subdivision (a).

(2) Certain flags of the Grand Army of the Republic that have been, and continue to be, stored or displayed in the State Capitol.

(3) One or more paintings of the Civil War era that were donated to the state.

(4) Other remaining artifacts of the Grand Army of the Republic, and Civil War memorabilia.

(c) The articles specified in subdivision (b) shall be stored, cared for, or displayed as follows:

(1) The Adjutant General shall provide suitable accommodations within the California State Military Museum and Resource Center for the care and display of the display cabinet that was once used to display at the State Capitol the books, papers, and other artifacts relating to the Grand Army of the Republic and may make suitable arrangements for the use of this cabinet for the public display of these articles in locations throughout the state.

(2) Suitable facilities shall be provided at the State Capitol for storage or display within the State Capitol of the flags as set forth in paragraph (2) of subdivision (b), of the Civil War era paintings donated to the state as set forth in paragraph (3) of subdivision (b), and of other remaining artifacts and Civil War memorabilia as set forth in paragraph (4) of subdivision (b).

(Amended by Stats. 2009, Ch. 623, Sec. 2. Effective January 1, 2010.)



180

The Adjutant General is responsible for all military property which may be issued to the State by the United States. He shall prepare returns of such property of the United States at the time and in the manner required by the Secretary of the Department of the Army and the Secretary of the Department of the Navy and the Secretary of the Department of the Air Force.

(Amended by Stats. 1949, Ch. 466.)



181

The Adjutant General shall superintend the preparation of all returns and reports required by the United States from the State on military matters.

(Enacted by Stats. 1935, Ch. 389.)



182

The Adjutant General shall keep a correct account of all expenses necessarily incurred, including pay of officers and enlisted men and women, subsistence of militia, transportation of the militia, and all military property of the state. Those expenses shall be audited and paid in the same manner as other military accounts are audited and paid.

(Amended by Stats. 1994, Ch. 114, Sec. 8. Effective January 1, 1995.)



183

The Adjutant General shall issue such military property as the Governor directs, and under his direction shall make purchases for that purpose. No military property shall be issued to persons or organizations other than those belonging to the active militia except such portions of the unorganized militia as may be called out by the Governor, and except further the authorized and approved units of the California Cadet Corps.

(Amended by Stats. 1947, Ch. 393.)



186

The Adjutant General may conduct a study to determine the feasibility of establishing a California National Guard memorial cemetery on state-owned property at Camp San Luis Obispo to serve as an interment site for members who have served at least 20 years in the National Guard and were discharged under honorable conditions or who were killed in the line of duty while serving on state or federal active duty, and for the spouses of these members.

(Added by Stats. 1984, Ch. 644, Sec. 2.)



187

The Adjutant General may at any time purchase from the United States under the regulations of the Department of the Army and of the Department of the Air Force and of the Department of the Navy governing such purchases military property, equipment and supplies required by the military forces of this State.

(Amended by Stats. 1949, Ch. 466.)



188

In the event of a call to active duty in case of insurrection, invasion, tumult, riot, breach of the peace, public calamity or catastrophe, or other emergency, or imminent danger thereof, the Adjutant General, with the approval of the Governor, may secure all necessary supplies, equipment, meals, quarters, subsistence, transportation, medical, surgical, and hospital services, and dental and artificial devices for the officers and men and women called to active duty. Those purchases and services shall be exempt from the rules and regulations set forth in Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code. Claims for expenses thus incurred, when approved by the Adjutant General as purchases for the emergency, shall be deemed valid claims against appropriations for military purposes.

Except as otherwise provided in this act all claims shall be subject to the laws relating to state procurement of materials, supplies, equipment, and services pursuant to Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(Amended by Stats. 1994, Ch. 114, Sec. 9. Effective January 1, 1995.)



189

The sum of three thousand dollars ($3,000) appropriated by Chapter 467, Statutes of 1913, for a cash revolving fund to facilitate the work of the Adjutant General s office, shall be hereafter held, continued, and used by the Adjutant General for that purpose. All or any part of the money may be drawn from the state treasury without the submission of receipts, vouchers, or itemized statements and may be used by the Adjutant General in advancing cash payments for ordnance, equipment, material, labor, supplies, and incidental expenses requiring cash payments in advance, where the payments are necessary for the proper operation of the militia. Any amounts shall be repaid out of the appropriation against which they are a proper charge, upon itemized claims accompanied by proper vouchers and receipts, and the money returned to the cash revolving fund.

The Adjutant General shall be liable on his or her bond for the money so advanced to the Adjutant General and may, to protect himself or herself, require sufficient bond of the several employees under the Adjutant General in case it should be necessary to delegate any of them to disburse money from the revolving fund. The Adjutant General shall account for the money herein appropriated at any time upon demand of the Department of Finance or the Controller.

(Amended by Stats. 1994, Ch. 114, Sec. 10. Effective January 1, 1995.)



190

Federal funds shall be deemed to be available for federal-state joint construction of armories approved for such joint construction, when the federal appropriation of the funds has been approved and the National Guard Bureau or other appropriate federal agency advises the Adjutant General of the amount of funds apportioned or prorated to the State of California for such purpose.

(Added by Stats. 1953, Ch. 176.)









CHAPTER 3. The National Guard

ARTICLE 1. Membership

210

The National Guard consists of:

(a) General officers.

(b) The several staff corps and departments prescribed in tables of organization of the United States Army or United States Air Force or tables of organization for the National Guard.

(c) The officers and enlisted men and women on the retired and the reserve lists.

(d) The organizations forming the National Guard and persons enlisted or commissioned therein.

(Amended by Stats. 1994, Ch. 114, Sec. 11. Effective January 1, 1995.)



211

The Governor may alter, divide, annex, consolidate, disband, or reorganize any organization, department, or corps and create new organizations, departments, or corps when required by the provisions of this division or whenever in his judgment the efficiency of the State forces will be thereby increased.

The Governor may also change the organization of any organization, department, or corps so as to conform to any system of drill, or instruction prescribed by the laws of the United States for the National Guard and for that purpose the number of the officers and noncommissioned officers of any grade may be increased or diminished and the grades of such officers and noncommissioned officers may be altered to the extent necessary to secure such conformity.

(Enacted by Stats. 1935, Ch. 389.)



212

The inactive National Guard shall consist of those organizations, officers, and enlisted men and women as are authorized and prescribed by the laws of the United States and regulations issued thereunder.

(Amended by Stats. 1994, Ch. 114, Sec. 12. Effective January 1, 1995.)



213

Members of the California National Guard who have reverted from federal control to state control thereby become members of the State Military Reserve and are subject to Chapter 3 (commencing with Section 550) of Part 2 of this division for the unexpired period of their enlistment or appointment, unless upon reversion the members are assigned to active units of the California National Guard which have not been called or ordered into federal service.

(Amended by Stats. 1989, Ch. 90, Sec. 3.)



214

During the absence of organizations of the National Guard in the service of the United States, their State or Federal designations shall not be given to new organizations.

(Enacted by Stats. 1935, Ch. 389.)



215

For all purposes under this code, commissioned officers, warrant officers and enlisted men and women of the California National Guard, California Air National Guard, and California National Guard Reserve who have heretofore or hereafter performed service in the United States Army, United States Air Force, United States Navy, or a reserve component thereof shall be entitled to credit for time so served as if that service had been rendered in the state forces. Service in the state forces shall include all full-time active duty and part-time duty performed heretofore or hereafter either as an enlisted man or woman, warrant officer or commissioned officer pursuant to any prior or present section or sections or provisions of this code. Federal law notwithstanding, in computing state service for retirement with pay under this authority, full-time active service and part-time duty or service with the Armed Forces of the United States or any reserve component thereof shall be considered.

(Amended by Stats. 2007, Ch. 355, Sec. 29. Effective January 1, 2008.)



216

Former members of the National Guard who have been honorably discharged for expiration of term of service or on account of removal and have returned to the limits of their commands, and officers who have resigned or have been honorably discharged, or whose terms have expired, who reenlist or reenter the National Guard within ninety days from the date of their discharge or the expiration of their term of office, shall be given credit for continuous service, and the enlistment considered consecutive.

(Enacted by Stats. 1935, Ch. 389.)






ARTICLE 2. Officers

220

All officers shall be commissioned by the Governor. All appointments of officers shall be made and all vacancies shall be filled in the manner provided by the laws and regulations of the United States Army and United States Air Force.

(Amended by Stats. 1963, Ch. 117.)



221

All officers duly commissioned shall take the oath of office prescribed by the laws of the United States relating to the appointment and recognition of federally recognized officers of the National Guard and in addition thereto any other oath prescribed by law, and file or be covered by the bond provided for in this division.

(Enacted by Stats. 1935, Ch. 389.)



222

Persons to be commissioned in the National Guard shall be selected from those eligible for federal recognition in accordance with Army and Air National Guard Regulations promulgated from time to time by the Department of the Army or the Department of the Air Force of the United States and from former commissioned officers of the United States Army, United States Air Force, United States Navy, or any reserve component thereof, who were honorably separated therefrom but are no longer eligible for federal recognition.

(Amended by Stats. 1963, Ch. 118.)



223

All officers, warrant officers, and enlisted men and women of the militia and all persons on duty with the militia shall give any bonds and security as may be required and within the time prescribed by the Adjutant General to secure the state against loss on account of misuse or misapplication of state or company property or funds or the property or funds of the United States in use by the State of California.

All bonds shall be conditioned upon the faithful performance of all duties and the accounting for all property and moneys, including organization funds, for which the obligee is responsible or accountable.

The Adjutant General may in lieu of the foregoing enter into an agreement conditioned in like terms and for the same purpose with a qualified surety company to bond all officers, warrant officers, and enlisted men and women of the militia, and all persons on duty with the militia without specifically naming them. The agreement shall also provide that the report and final action of military or naval authorities having jurisdiction for fixing responsibility for loss or damage shall be conclusive proof of the responsibility or liability of any officer, warrant officer, or enlisted man or woman in a suit brought to enforce the obligation of the bond.

The premiums on bonds shall be charged to those funds appropriated for the support of the militia as the Governor directs.

(Amended by Stats. 1994, Ch. 114, Sec. 14. Effective January 1, 1995.)



224

Rank: How Determined. All officers of the National Guard shall take rank according to the date assigned them by their commissions, which date shall be that of their appointment, except that in the case of an officer who has previously held the same or a higher grade in the California National Guard, California Air National Guard, the Officers Reserve Corps, or has performed active duty in the same or a higher grade in the armed forces of the United States, his date of rank shall antedate his date of appointment by the length of time he has previously held such grade or performed such active duty. When two officers of the same grade are commissioned as of the same date, their rank shall be determined, first, by the length of previous services as an officer in the National Guard; second, by the length of previous military service in the National Guard; third, according to age, the eldest taking precedence.

(Amended by Stats. 1949, Ch. 466.)



225

Warrant officers of the National Guard shall be appointed by the Governor. The classes of persons from which warrant officers may be appointed shall be the same as are provided in the rules and regulations adopted by the United States for the control, administration and government of the National Guard so far as the same are not inconsistent with this code and from former commissioned or warrant officers of the United States Army, United States Air Force, United States Navy, or any reserve component thereof, who were honorably separated therefrom but are no longer eligible for federal recognition. Warrant officers shall be separated from the service, discharged and dismissed and shall have the same privileges respecting retirement as commissioned officers, and shall have all other powers, privileges and duties authorized by the laws and regulations of the United States and customs of the service.

(Amended by Stats. 1963, Ch. 119.)



226

Every officer shall provide himself with the arms, uniforms, and equipment prescribed and approved by the Governor.

(Amended by Stats. 1963, Ch. 120.)



227

When an officer of the National Guard is sixty-four years of age, he shall be retired from active service and placed on the retired list.

(Enacted by Stats. 1935, Ch. 389.)



228

(a) A commissioned or warrant officer of the California National Guard who has served 20 years in the active service of the state may, on application, in the discretion of the Governor, be retired. Service in the United States Army, United States Air Force, United States Navy, or any reserve component thereof is considered state service in computing length of state service for the purposes of this section.

(b) Upon application made within one year of retirement, the officer may, in the discretion of the Governor, be granted an honorary advancement to the next grade above that held on the date of application for retirement. The Adjutant General shall adopt regulations governing the application procedure, qualifications required, and rights and privileges in connection with honorary post-retirement promotions under this subdivision. If recalled to either state or federal active service, a person honorarily promoted under this subdivision shall return to duty in that grade specified by federal law or regulations applicable to the person.

(c) Commissioned and warrant officers on active duty with the office of the Adjutant General pursuant to Section 167 who are not members of the Public Employees Retirement System and who have been on active duty with the office of the Adjutant General for a total of 10 years shall, on application, be retired in accordance with the federal law and regulations which on the date of application govern the retirement of commissioned and warrant officers of the reserve components of the Army of the United States on extended active duty. Retirement from state active duty with the office of the Adjutant General does not prohibit a person from active service in the California National Guard. In these cases, the length of service shall be computed as provided in this section and Section 215.

(Amended by Stats. 2007, Ch. 355, Sec. 30. Effective January 1, 2008.)



229

When a board of officers finds that an officer is incapacitated for active service, and that his or her incapacity is the result of an incident of the service, and its decision is approved by the Governor, the officer shall be retired from active service and placed on the retired list of officers. When a board of officers finds the incapacity of an officer is not the result of any incident of the service, and its decision is approved by the Governor, the officer shall be retired from active service, or discharged, as the Governor may determine.

(Amended by Stats. 1993, Ch. 191, Sec. 1. Effective January 1, 1994.)



230

The Governor may detail, with their own consent, officers or noncommissioned officers of the retired list to active duty and return them to the retired list in his or her discretion. Officers or noncommissioned officers retired for age may not be detailed to command troops, but only to perform duties of staff corps or departments, or to sit on boards, except in time of war or other emergency, or imminent danger thereof, when retired officers or noncommissioned officers may be detailed by the Governor, without their consent, to perform any military duty designated by the Governor.

(Amended by Stats. 2001, Ch. 165, Sec. 1. Effective January 1, 2002.)



231

The provisions of sections 232 to 237, inclusive, shall apply with equal force to commissioned officers of the National Guard and the unorganized militia when called into active service.

(Enacted by Stats. 1935, Ch. 389.)



232

The commission of an officer shall be vacated by death, by acceptance by proper authority of resignation, by discharge on account of inefficiency, for physical disqualifications, when dropped from the rolls for an absence without leave for three months, by permanent change of residence to a place outside this State, by discharge to accept a commission in the United States Army, United States Air Force, United States Navy, or a reserve component thereof, when transferred to the United States Army Reserve upon the expiration of six months as a member of the Inactive National Guard, upon a finding by the Adjutant General that the officer is a security risk as a result of subversive activity, personal traits of character, or by dismissal pursuant to sentence of a general court-martial.

(Amended by Stats. 1963, Ch. 121.)



233

An officer who desires to resign shall submit his resignation to the Governor, whose action thereon shall be final. The Governor may refuse to accept a resignation when the officer is under investigation, under charges, awaiting result of trial, absent without leave, absent in the hands of civil authorities, in default with respect to State or Federal funds or property, in time of war or when war is imminent, in time of civil stress or emergency, or on account of the exigencies of the service.

(Enacted by Stats. 1935, Ch. 389.)



234

At any time the moral character, capacity, and general fitness for service of an officer may be determined by an efficiency board. The board shall be appointed by order of the Governor, and shall consist of three commissioned officers, senior in rank to the officer under investigation. The findings and recommendations of the board shall be transmitted to the Governor, who shall approve or disapprove the findings. If the approved findings are unfavorable to the officer, he shall be ordered discharged.

(Enacted by Stats. 1935, Ch. 389.)



235

At any time the physical fitness for service of an officer may be determined by a board of three medical officers, which shall be appointed by the Governor for that purpose. The findings and recommendations of the board shall be transmitted to the Governor. If the officer is found to be physically unfit for service and the finding is approved by the Governor, he shall be ordered discharged or retired from active service.

(Enacted by Stats. 1935, Ch. 389.)



236

An officer absent without leave for a period of three months shall, with the approval of the Governor, be discharged. Such discharge shall be a general discharge under honorable conditions.

(Amended by Stats. 1953, Ch. 193.)



237

An officer may be dismissed from the service only by sentence of a general court-martial, which sentence is approved by the Governor.

(Enacted by Stats. 1935, Ch. 389.)



238

No officer who has been dismissed from the military or naval service of the State shall be permitted again to enter the military or naval service of the State without the approval of the Governor of this State. No officer who has resigned for the good of the service, or who has been discharged under conditions other than honorable on account of inefficiency, or on account of absence without leave, shall be permitted to enter the military or naval service of the State without the approval of the Governor of this State.

(Amended by Stats. 1953, Ch. 193.)



239

The Governor may assign, reassign, or transfer commissioned officers and warrant officers from one organization to another or to the retired or the reserve list when deemed for the benefit of the California National Guard. The Governor may direct the Adjutant General to take any action under this section.

(Added by Stats. 1986, Ch. 566, Sec. 1.)






ARTICLE 3. Enlisted Men

250

The qualifications for enlistment and re-enlistment in the National Guard and the term and the form of oath shall at all times conform to the requirements of the laws of the United States and of this State and the regulations from time to time promulgated by the Department of the Army or the Department of the Air Force of the United States for the government and guidance of the National Guard except for former enlisted members of the United States Army, United States Air Force, United States Navy, or any reserve component thereof, who were honorably separated therefrom but are no longer qualified for enlistment under the laws of the United States.

(Amended by Stats. 1963, Ch. 122.)



251

Every person who enlists or reenlists shall sign the enlistment papers and take the oath required by the laws and regulations of this State and of the United States. Such oath shall be taken before any military or naval officer authorized to administer oaths by the regulations or laws of the United States or of this State. Any wilfully false statement so sworn to is perjury.

(Enacted by Stats. 1935, Ch. 389.)



252

Appointments of noncommissioned and petty officers shall conform to the tables of organization and to the rules and regulations prescribed by the United States for the government and administration of the National Guard. All noncommissioned and petty officers shall be appointed by the commanding officer of the division, brigade, regiment, separate battalion, squadron, marine division, or similar organization, upon the recommendation of the commanding officer of the unit in which they are to serve. Noncommissioned and petty officers of separate companies, troops, batteries, detachments, and similar units, not forming part of an existing higher tactical organization, shall be appointed by the Adjutant General. When an examination is required by federal laws or regulations or by state regulations, no enlisted man or woman shall be appointed until he or she has successfully passed the examination.

(Amended by Stats. 1994, Ch. 114, Sec. 16. Effective January 1, 1995.)



253

Privates, privates first class and noncommissioned officers shall be appointed within authorized allotments and pursuant to the rules and regulations prescribed by the United States for the government and administration of the National Guard.

(Amended by Stats. 1952, 1st Ex. Sess., Ch. 21.)



254

Enlisted men and women may be transferred to or from organizations or units. Noncommissioned officers may be reduced one or more grades upon good cause appearing therefor. In transferring or reducing an enlisted man or woman or noncommissioned officer the procedure laid down in regulations for the National Guard shall be followed.

An order discharging a member of the militia may be vacated by the Adjutant General for good cause; provided, a certificate or other evidence of discharge has not been delivered to the discharged member.

(Amended by Stats. 1994, Ch. 114, Sec. 17. Effective January 1, 1995.)



255

Every enlisted man and woman who enters the National Guard or who is a member of the unorganized militia when called into the service of the state, may be provided by the state with a service or dress uniform, or both, corresponding in make and general appearance to the service or dress uniform of the United States Army.

(Amended by Stats. 1994, Ch. 114, Sec. 18. Effective January 1, 1995.)



256

(a) An enlisted member of the California National Guard who has served 20 years in the active service of the state may, on application, in the discretion of the Governor, be retired. Service in the United States Army, United States Air Force, United States Navy, or any reserve component thereof shall be considered as state service in computing length of state service for the purposes of this section.

(b) Upon application made within one year of retirement, the person may, in the discretion of the Governor, be granted an honorary advancement to the next rank above that held on the date of application for retirement. The Adjutant General shall adopt regulations governing the application procedure, qualifications required, and rights and privileges in connection with honorary post-retirement promotions. If recalled to either state or federal active service, a person honorarily promoted under this subdivision shall return to duty in that rank specified by federal law or regulations applicable to the person.

(c) An enlisted member on active duty with the office of the Adjutant General pursuant to Section 167 who is not a member of the Public Employees Retirement System and who has been on active duty with the office of the Adjutant General for a total of 10 years shall, on application, be retired in accordance with the federal law and regulations which on the date of application govern the retirement of enlisted members of the reserve components of the Army of the United States on extended active duty. In these cases, the length of service shall be computed as provided in this section and Section 215.

(Amended by Stats. 2007, Ch. 355, Sec. 31. Effective January 1, 2008.)



257

When an enlisted man or woman of the National Guard is sixty-four years of age, he or she shall be retired from active service or discharged.

(Amended by Stats. 1994, Ch. 114, Sec. 19. Effective January 1, 1995.)



258

In time of war or other emergency or imminent danger thereof, the Governor may detail retired enlisted men and women to active duty and on conclusion of the emergency return them to the retired list.

(Amended by Stats. 1994, Ch. 114, Sec. 20. Effective January 1, 1995.)



259

Separation from service of an enlisted man or woman of the National Guard or the unorganized militia called into active service is effected by death or by discharge by proper authority.

(Amended by Stats. 1994, Ch. 114, Sec. 21. Effective January 1, 1995.)



260

The following shall be causes for discharge of enlisted personnel:

(a) Expiration of term of service.

(b) Attainment of the age of 64 years.

(c) Acceptance of appointment as a commissioned officer in the state or federal service.

(d) To enlist in the United States Army, Navy, Marine Corps, or Coast Guard.

(e) To accept appointment in the United States Military Academy, Naval Academy, or Coast Guard Academy.

(f) To accept appointment as a flying cadet.

(g) To re-enlist.

(h) Discontinuance of the organization in which the person is serving.

(i) Change of residence.

(j) Certificate of disability.

(k) Inaptness or misconduct.

(l) Fraudulent enlistment.

(m) Action of civil or military court.

(n) Draft into the service of the United States.

(o) Business or educational interference.

(p) Any other reason which the Governor deems adequate and satisfactory.

(q) For the best interests of the military service.

(r) For the good of the service.

(s) For absence without leave.

(Amended by Stats. 1991, Ch. 204, Sec. 1.)



261

(a) Except as provided in subdivision (b), the discharge of enlisted personnel under the provisions of Section 260 shall be effected by order of the Governor, under such regulations as may be prescribed, or as may be authorized by the laws and regulations prescribed for the government of the National Guard by the United States and which are not inconsistent with this code.

(b) The Adjutant General may discharge a person who is absent without leave for a period of 90 days or more. The discharge under this subdivision shall be a general discharge under honorable conditions.

(Amended by Stats. 1991, Ch. 204, Sec. 2.)



262

An enlisted man or woman discharged from the National Guard or the unorganized militia when called or ordered into active service of the state shall receive a discharge in writing in a form and with those qualifications as may be prescribed under the laws and regulations prescribed for the government of the National Guard by the United States and that are not inconsistent with this code. The certificates of discharge may be in the form of an honorable, a general, or undesirable discharge. Bad conduct and dishonorable discharges shall be awarded only by courts-martial as provided in this code.

(Amended by Stats. 1994, Ch. 114, Sec. 22. Effective January 1, 1995.)



263

When an enlisted man or woman of the National Guard or the unorganized militia called into active service is absent without leave and there is reason to believe that the enlisted man or woman does not intend to return; or quits his or her organization or place of duty with the intent to avoid hazardous duty or to shirk important service, that person is a deserter.

(Amended by Stats. 1994, Ch. 114, Sec. 23. Effective January 1, 1995.)



264

With the express authority of the Governor, a deserter may be dropped from the rolls of his organization. Any soldier discovered to be a deserter from the military or naval service of the United States shall, if not under charges, be dropped from the rolls.

(Enacted by Stats. 1935, Ch. 389.)



265

Lists of deserters shall be published by The Adjutant General in orders, from time to time as the Governor directs.

(Enacted by Stats. 1935, Ch. 389.)



266

An enlisted man or woman who has been dropped as a deserter shall not be restored to duty without prior disposition of the charge of desertion standing against him or her. The charge shall be disposed of by trial by court-martial; by restoration to duty, desertion admitted, upon a written application of the soldier admitting the desertion; or by the setting aside of the charge of desertion in case it had been erroneously made.

(Amended by Stats. 1994, Ch. 114, Sec. 24. Effective January 1, 1995.)



267

A deserter shall not be restored to duty without trial except by the Governor or by an officer authorized to appoint a general court-martial. Restoration to duty without trial shall not remove the charge of desertion or relieve the enlisted man or woman from any of the forfeitures attached to that offense. Setting aside a charge of desertion as having been erroneously made shall remove the charge of desertion and all stoppages and forfeitures arising therefrom.

(Amended by Stats. 1994, Ch. 114, Sec. 25. Effective January 1, 1995.)



268

All time lost while absent without leave or in desertion, in excess of twenty-four hours, shall be made good unless the enlisted man or woman is sooner discharged by proper authority.

(Amended by Stats. 1994, Ch. 114, Sec. 26. Effective January 1, 1995.)



269

No enlisted man or woman who has been dishonorably discharged from the military or naval service of this state, or of another state, territory or district, or of the United States shall be permitted to enter again the military or naval service of this state without the approval of the Governor of this state.

(Amended by Stats. 1994, Ch. 114, Sec. 27. Effective January 1, 1995.)









CHAPTER 4. The Naval Militia

280

Except where this chapter is inconsistent therewith, Chapter 3 (commencing with Section 210) of Part 1 of Division 2 is hereby incorporated by reference in this chapter and those provisions shall apply to the Naval Militia and the officers and enlisted men and women thereof with the same force and effect as if the provisions were set out in detail in this chapter.

In applying Chapter 3 (commencing with Section 210) of Part 1 of Division 2 to this chapter, the term Naval Militia shall be substituted for the term National Guard and the term Navy Department for the term War Department.

(Amended by Stats. 1994, Ch. 114, Sec. 31. Effective January 1, 1995.)



281

As used in this division in connection with the Naval Militia:

(a) Division and company shall have the same meaning and effect as company when used in connection with the infantry of the National Guard;

(b) Battalion shall have the same meaning and effect as battalion when used in connection with the infantry of the National Guard.

(Enacted by Stats. 1935, Ch. 389.)



282

The Naval Militia shall be located throughout the State at the discretion of the Governor.

(Enacted by Stats. 1935, Ch. 389.)



283

The organization of the Naval Militia shall conform generally to the provisions of the laws of the United States.

(Enacted by Stats. 1935, Ch. 389.)



284

The Naval Militia shall be organized into one or more naval brigades which shall consist of such administrative battalions prescribed by the Navy Department for a like number of divisions in the United States Navy.

(Enacted by Stats. 1935, Ch. 389.)



285

The Naval Militia shall consist of such number of deck and engineer divisions, companies of marines, aeronautic and other organizations as the Governor prescribes in conformity with the requirements of the Navy Department.

(Enacted by Stats. 1935, Ch. 389.)



286

The several divisions, companies of marines, and other organizations of the Naval Militia may be organized into battalions at the discretion of the Governor.

(Enacted by Stats. 1935, Ch. 389.)



287

The numerical strength, rank, titles, and insignia of rank of the divisions and companies of marines of the Naval Militia shall conform to the laws, rules, and regulations of the United States Navy, and the rules and regulations prescribed by the Secretary of the Navy for the Naval Militia.

(Enacted by Stats. 1935, Ch. 389.)



288

In order to select a commanding officer for the Naval Militia, The Adjutant General shall nominate not to exceed three officers, not below the grade of lieutenant commander, and shall cause such candidates to be examined. The candidate receiving the highest rating in such examination shall be recommended by The Adjutant General to the Governor for commission.

(Enacted by Stats. 1935, Ch. 389.)



289

The officers, chief warrant officers, warrant officers, and enlisted men or women of the Naval Militia shall be of any amount and grades prescribed by the Governor and shall be of the same number and grades as are authorized or prescribed by the laws and regulations of the United States for similar organizations of the United States Navy or as authorized or prescribed by the laws and regulations of the Navy Department for the Naval Militia.

(Amended by Stats. 1994, Ch. 114, Sec. 32. Effective January 1, 1995.)



290

Chief warrant officers may be appointed by the Governor upon the recommendation of the commanding officer of the Naval Militia and shall receive from the Governor a commission in the same form as commissioned officers of the Naval Militia.

(Enacted by Stats. 1935, Ch. 389.)



291

Warrant officers may be appointed by The Adjutant General upon the recommendation of the commanding officer of the Naval Militia. Warrants for warrant officers shall be issued by The Adjutant General upon the recommendation of the commanding officer of the Naval Militia.

(Enacted by Stats. 1935, Ch. 389.)



292

Chief petty officers and petty officers may be appointed by the commanding officer of the Naval Militia, who shall issue to such chief petty officers and petty officers a warrant in proper form.

(Enacted by Stats. 1935, Ch. 389.)



293

When vacancies occur in the commissioned personnel, the commanding officer of the Naval Militia shall recommend not to exceed three candidates to The Adjutant General who shall cause such candidates to be examined. The candidate receiving the highest rating in such examination shall be recommended by The Adjutant General to the Governor for commission.

(Enacted by Stats. 1935, Ch. 389.)



294

The system of discipline and exercise shall conform to that of the Navy of the United States, to the system of discipline and exercise prescribed by the provisions of this code relating to the National Guard, and to that prescribed by the Secretary of the Navy for the guidance of the Naval Militia.

(Enacted by Stats. 1935, Ch. 389.)



295

The Governor may alter, divide, annex, consolidate, and disband the Naval Militia or any portion thereof whenever in his judgment the efficiency of the State forces will thereby be increased. He may also make rules and regulations for the use, government, and instruction of the Naval Militia. Such rules and regulations shall conform to those governing the United States Navy and those prescribed by the Secretary of the Navy for the conduct of the Naval Militia.

(Enacted by Stats. 1935, Ch. 389.)



296

Every enlisted man or woman who enters the Naval Militia may be provided by the state with a service or dress uniform, or both, corresponding in make and appearance to the service or dress uniform of the United States Navy.

(Amended by Stats. 1994, Ch. 114, Sec. 33. Effective January 1, 1995.)



297

In a locality where there are insufficient persons available to form an engineer division and there already exists an organized deck division, men and women of the artificer branch may be additionally enrolled in the deck division with those ratings as they may be qualified to fill, until there is a sufficient number of them to form a separate engineer division. Any men and women in the artificer branch may be rated in the various petty officers ratings in the artificer branch of the naval service that they are qualified to fill. In a locality where there are insufficient persons available to form a marine company and there is already existing in that locality a deck division of the Naval Militia, a marine section may be organized with one officer and not less than twenty enlisted marines.

(Amended by Stats. 1994, Ch. 114, Sec. 34. Effective January 1, 1995.)



298

The Governor may apply to the President of the United States for the detail of commissioned officers and petty officers of the Navy to act as inspectors and instructors in the art of naval warfare.

(Enacted by Stats. 1935, Ch. 389.)



299

Vessels lent by the United States to this State for the use of the Naval Militia shall be commanded by the ranking officer for line duty resident at the port to which the vessel is assigned, and in the absence of such ranking officer for line duty, by the next ranking officer for line duty.

(Enacted by Stats. 1935, Ch. 389.)



300

Summary courts-martial and deck courts for the Naval Militia may be ordered by the commanding officer of the Naval Militia and general courts-martial for the Naval Militia may be ordered by the Governor and shall be organized and conducted within the laws, regulations, and usages of the United States Navy and the provisions of this division relating to military courts. The proceedings shall be reviewed and sentence executed as provided in this division.

(Enacted by Stats. 1935, Ch. 389.)



301

Any member of the State Guard or Naval Militia, who at any time after December 7, 1941, has completed or shall hereafter and prior to the end of hostilities during World War II complete a minimum period of, 90 days service, and shall have continuously served under honorable conditions up to the time of his separation from such organization, is entitled to receive an honorable discharge from the State Guard or Naval Militia. The Adjutant General shall issue such honorable discharge upon the application of person entitled to such discharge. In the absence of official records as to applicant s service, applicant shall have the burden of proving his service and the decision of The Adjutant General, in case of dispute, shall be final.

(Added by Stats. 1945, Ch. 258.)






CHAPTER 5. Compensation, Allowance, and Insurance

ARTICLE 1. Pay and Allowances

320

Officers and warrant officers on active duty in the service of the State shall receive the same pay and allowances as officers of similar grade in the United States Army, United States Air Force and United States Navy. All full time active duty heretofore or hereafter performed in the service of the State shall be credited for purposes of determining longevity and service within the provisions of this section and Section 340 of this code.

(Amended by Stats. 1952, 1st Ex. Sess., Ch. 21.)



321

Enlisted men and women, while on active duty in the service of the state, shall receive the same pay and allowances as enlisted men and women of similar grade in the United States Army, United States Air Force, and United States Navy, except that enlisted men and women in the pay grade of E1 through E4 ordered to active duty pursuant to Section 143 or 146, while on active duty, shall receive not less than the minimum daily rate of pay applicable to a pay grade of E5 in the active military service of the United States. It is the intent of the Legislature that the foregoing minimum payments to enlisted men and women in the pay grade of E1 through E4 may be paid from the State Emergency Fund when, in the judgment of the Director of Finance, there is a case of actual necessity for which no appropriation has been made. All full-time active duty previously or hereafter performed in the service of the state shall be credited for purposes of determining longevity and service within the provisions of this section and Section 340.

(Amended by Stats. 1994, Ch. 114, Sec. 35. Effective January 1, 1995.)



322

Officers, warrant officers, and enlisted men and women on active duty in the service of the state, except in situations described in Section 188, shall be reimbursed for their necessary traveling and other expenses in accordance with the rules and regulations adopted by the Department of Human Resources.

(Amended by Stats. 2012, Ch. 665, Sec. 180. Effective January 1, 2013.)



323

(a) A qualified member of the California National Guard Weapons of Mass Destruction Civil Support Team, as certified by the United States Department of Defense, is eligible to receive an annual State Retention Bonus in the amount of two thousand dollars ($2,000) at the completion of each year of service on the team.

(b) For purposes of this section, qualified member means a member of the California National Guard Weapons of Mass Destruction Civil Support Team who is certified as a hazardous materials specialist or technician under the laws of this state.

(Added by Stats. 2005, Ch. 155, Sec. 1. Effective January 1, 2006.)



324

Whenever an officer of the National Guard or Naval Militia is detailed for special duty in any matter relating to the National Guard or Naval Militia, by order of the Governor, that officer shall be allowed the same pay and allowances as officers of similar grade in the United States Army and United States Navy and actual traveling expenses. An enlisted man or woman similarly detailed shall be allowed the same pay and allowances as enlisted men and women of similar grade in the United States Army and United States Navy and actual traveling expenses, except that family allowances shall not be allowed to those enlisted men and women. An officer of the National Guard or Naval Militia may, with his or her consent, be detailed for special duty without expense to the state, except and provided, however, the officer may be paid actual traveling expenses. An officer of the National Guard or Naval Militia may, with his or her consent, be detailed for duty and may be paid compensation in a grade lower than the officer actually holds provided the officer voluntarily waives all compensation in excess of the lower grade.

If not inconsistent with the performance of required military duty, members of the National Guard may perform emergency services as defined in Section 18531 of the Government Code, and as provided in Section 19888 of the Government Code, and shall receive as compensation therefore the going wages paid for similar service at or near the place of performance.

(Amended by Stats. 1994, Ch. 114, Sec. 37. Effective January 1, 1995.)



325

Whenever an officer or enlisted man or woman of the United States Army or United States Navy or United States Air Force, detailed by the Department of the Army or the Department of the Navy or the Department of the Air Force for service with the National Guard or Naval Militia, is detailed by the Governor for special duty or requested to perform any duty involving travel not specially directed by the Department of the Army or the Department of the Navy or the Department of the Air Force, the officer or enlisted man or woman shall be allowed his or her actual traveling expenses, but no per diem.

(Amended by Stats. 1994, Ch. 114, Sec. 38. Effective January 1, 1995.)



326

Commissioned officers, warrant officers and enlisted men and women and former commissioned officers, warrant officers and enlisted men and women of the United States Army, United States Air Force, United States Navy, or any reserve component thereof, California National Guard, State Military Reserve, California National Guard Reserve, California Defense and Security Corps, California State Guard, California Reserve and Retired List or the active militia, may, with his or her consent, be detailed for active duty with a security section which the Adjutant General is hereby authorized to maintain in his or her office. A commissioned officer, warrant officer or enlisted man or woman who is detailed for duty as provided in this section may be paid compensation in any grade or rank lower than the person actually holds provided the commissioned officer, warrant officer or enlisted man or woman voluntarily waives all compensation in excess of the lower grade or rank.

(Amended by Stats. 1994, Ch. 114, Sec. 39. Effective January 1, 1995.)



327

Officers, warrant officers, and enlisted men and women on active duty in the service of the state shall be eligible for health care benefits 30 days after being called to active duty.

(Added by Stats. 2002, Ch. 417, Sec. 1. Effective September 9, 2002.)



328

(a) The purpose of this section is to help defray the uniform and travel costs paid by volunteers in the State Military Reserve and Naval Militia.

(b) On January 1, 2007, the amount of seventy-five thousand dollars ($75,000) is hereby appropriated from the General Fund to the Military Department for the purposes of providing a combined uniform and travel allowance to each volunteer member of the State Military Reserve or Naval Militia, on or before the last day of the month following the volunteer member s completion of one year of satisfactory service in the State Military Reserve or Naval Militia, and annually thereafter following the completion of any subsequent full year of satisfactory service.

(c) For the purposes of this section, satisfactory service shall consist of 100 percent constructive attendance at training assemblies or as otherwise defined by Military Department regulations.

(d) The amount of the allowance shall be one hundred twenty-five dollars ($125) per year.

(Added by Stats. 2006, Ch. 597, Sec. 2. Effective January 1, 2007.)






ARTICLE 2. Organization Allowances

330

The commanding officers of the several companies, troops, batteries, squadrons, headquarters or detachments shall submit vouchers or claims for necessary expenses including armory rental, janitor service, clerical service, recruiting, care of arms and equipment, and other incidental expenses. Expenses incurred for these purposes shall upon the approval of the Adjutant General constitute valid claims against appropriations for military purposes.

(Repealed and added by Stats. 1947, Ch. 330.)



333

No claim shall be allowed under this article except upon vendors invoices or demand made quarterly in duplicate, signed and sworn to by the officer claiming the same, before any officer of the National Guard or Naval Militia, or notary public, and forwarded through the headquarters of the regiment, coast artillery corps, separate battalion, or next higher unit, or separate squadron, with the approval of each commanding officer through whose headquarters they are required to pass, direct to The Adjutant General.

(Amended by Stats. 1945, Ch. 1183.)






ARTICLE 3. Casualty Insurance

340

(a) Subject to Section 340.1, whenever any officer, warrant officer, or enlisted member of the California National Guard, the organized militia, or the unorganized militia, when called into the active service of the state, pursuant to Section 142, 143, or 146, is wounded, injured, disabled, or killed in the active service of the state in the line of duty, the member or the member s dependents shall receive compensation under Division 4 (commencing with Section 3201) of the Labor Code. For these purposes, the member is deemed to be an employee of the state. The compensation shall be based on the member s average income from all sources during the year immediately preceding the date of wounding, injury, death, or the commencement of disability and shall not exceed the maximum prescribed in Division 4 (commencing with Section 3200) of the Labor Code.

(b) For the purposes of this article, any officer, warrant officer, or enlisted member performing military duty of any nature pursuant to Title 32 or Title 10 of the United States Code shall not be entitled to benefits described in subdivision (a) or in Section 340.1.

(c) Notwithstanding subdivision (a), any officer, warrant officer, or enlisted member on full-time active duty with the Office of the Adjutant General who suffers disability or death in the line of duty from either injury or disease is entitled to receive, from the state, benefits or compensation for that disability or death comparable to that provided to members of the United States armed forces on active duty.

(Amended by Stats. 2006, Ch. 538, Sec. 496. Effective January 1, 2007.)



340.1

(a) Any officer, warrant officer, or enlisted member of the California National Guard, the organized militia, or the unorganized militia, when called into the active service of the state, pursuant to Sections 142, 143, or 146, except an officer, warrant officer, or enlisted member on full-time duty with the Office of the Adjutant General, who is wounded, injured, or disabled in the active service of the state in the line of duty shall be retained on active duty and shall receive regular military pay and allowances for not to exceed 52 weeks from the date of wounding, injury, or disability, regardless of the date of expiration of the period of state active duty, unless any of the following occurs:

(1) The member becomes entitled to disability compensation through any private or other public employer.

(2) The member is able to return to his or her regular civilian employment, as determined by proper authority.

(3) The member requests an earlier release from active duty.

(b) A member who has received benefits under subdivision (a) and who is unable to return to his or her regular civilian employment following 52 weeks after the date of wounding, injury, or disability is entitled to compensation under Division 4 (commencing with Section 3201) of the Labor Code, pursuant to Section 340.

(Amended by Stats. 1993, Ch. 287, Sec. 2. Effective January 1, 1994.)



340.2

Any officer, warrant officer, or enlisted member of the California National Guard, the organized militia, or the unorganized militia, when called into the active service of the state, pursuant to Sections 142, 143, or 146, who, while in that active service, is transferred by the California National Guard or other military authority to any other state or local agency for purposes of fulfilling active service requirements pursuant to either a mutual aid agreement or an interagency agreement and is wounded, injured, or disabled in the line of duty, is entitled to the benefits provided under Section 340.1.

(Amended by Stats. 1993, Ch. 287, Sec. 3. Effective January 1, 1994.)



341

In the determination of the benefits to be awarded any member of the militia or his dependents under the provisions of Section 340, it shall be conclusively presumed that the average yearly earning of such injured or deceased member is not less than two thousand five hundred dollars ($2,500). Any injury, death, or disability shall be deemed to have been suffered in line of duty unless the same resulted from misconduct or disobedience of lawful orders by the injured or deceased member.

(Amended by Stats. 1952, 1st Ex. Sess., Ch. 22.)



342

The appeals board is empowered to hear and determine all issues concerning any obligation of the State of California to provide to any officer, warrant officer, or enlisted man or woman on active duty with the Office of the Adjutant General any rights or benefits provided in Section 3, Public Law 108, Chapter 225, 81st Congress, First Session, and any and all issues arising under or in connection with that law. In doing so, the appeals board shall follow the same procedures in all respects as are provided in Division 4 (commencing with Section 3200) of the Labor Code for the determination of workers compensation claims. The orders, decisions, and awards of the appeals board issued in exercising this jurisdiction are subject to review and rehearing in the manner provided in Sections 5900 to 5956, inclusive, of the Labor Code.

(Amended by Stats. 1994, Ch. 114, Sec. 40. Effective January 1, 1995.)






ARTICLE 4. State Militia Disability Equality Act

345

This article shall be known and may be cited as the State Militia Disability Equality Act.

(Added by Stats. 2005, Ch. 319, Sec. 2. Effective January 1, 2006.)



346

(a) When any officer, warrant officer, or enlisted member of the California National Guard or the organized militia who is not in active service in this state is wounded, injured, or disabled in the line of duty when performing military duty of any nature under Title 10 or Title 32 of the United States Code, the Military Department shall determine both of the following amounts:

(1) The amount of disability benefits to which a member of the United States Armed Forces of the same or equivalent rank would be entitled from the federal government as a result of a comparable wound, injury, or disability.

(2) The amount of disability benefits to which the officer, warrant officer, or enlisted member is entitled from the federal government as a result of the wound, injury, or disability.

(b) If the Military Department determines that the amount described in paragraph (1) of subdivision (a) is greater than the amount described in paragraph (2) of subdivision (a), that department shall, upon an appropriation of funds to the department by the Legislature for this purpose, provide to the officer, warrant officer, or enlisted member an amount equal to the difference between those two amounts.

(Added by Stats. 2005, Ch. 319, Sec. 2. Effective January 1, 2006.)









CHAPTER 6. Discipline and Exercise

360

The system of discipline and exercise of the National Guard, unorganized militia when called into the service of the State, and the Naval Militia shall conform generally to that of the Army of the United States, the United States Navy and the United States Air Force, and to the provisions of the laws of the United States, except as otherwise provided in this code.

(Amended by Stats. 1949, Ch. 612.)



361

All matters relating to the organization, discipline, and government of the National Guard, the unorganized militia when called into the service of the State, and Naval Militia not otherwise provided for in this code or in the general regulations, shall be decided by the custom and usage of the United States Army, United States Air Force and United States Navy.

(Amended by Stats. 1949, Ch. 612.)



362

All commanding officers shall be responsible to their immediate commanders for the equipment, drill, instruction, movements, and efficiency of their respective commands.

(Enacted by Stats. 1935, Ch. 389.)



363

Every officer and enlisted man or woman shall be responsible to the officer under whose immediate command he or she serves for prompt and unhesitating obedience to lawful orders, faithful performance of duty, and the preservation and proper use of the property in his or her possession that belongs to the United States, the State of California, or the appropriate military organization. Each officer and enlisted man or woman shall at all times, without equivocation, obey the lawful orders of his or her superior officers.

(Amended by Stats. 1994, Ch. 114, Sec. 41. Effective January 1, 1995.)



364

Any officer or enlisted man or woman of the National Guard or Naval Militia who willfully fails to attend any parade or encampment, or who neglects or refuses to obey the lawful command of his or her superior officer on any day of parade or encampment, or who fails to perform any military duty that may be lawfully required of him or her, or who uses disrespectful language toward his or her superior officer or commits any act of insubordination, is guilty of a misdemeanor.

(Amended by Stats. 1994, Ch. 114, Sec. 42. Effective January 1, 1995.)



365

When an armed force is called out for the purpose of suppressing an unlawful or riotous assembly, or arresting the offenders, or in any emergency or under the provisions of Sections 128, 143, or 146 of this code, and is placed under the temporary direction of any civil officer, it shall obey the orders of such civil officer which extend only to the direction of the general or specific object to be accomplished. The tactical direction of the troops, the kind and extent of force to be used, and the particular means to be employed to accomplish the object specified by the civil officer are left solely to the commanding officer of the active militia on duty or to the commanding officer of the unorganized militia called to the service of the State.

(Amended by Stats. 1947, Ch. 393.)



366

Whenever any portion of the National Guard, or of the unorganized militia when called into the service of the State, or Naval Militia is called into active service to suppress an insurrection or rebellion, to disperse a mob, or in an emergency or in any of the cases provided for in Sections 128, 143, or 146 of this code, or to enforce the execution of the laws of the State or of the United States, the commanding officer shall use his own discretion with respect to the propriety of attacking or firing upon any mob or unlawful assembly, or of attacking or using fire power in the military situation present. His honest and reasonable judgment in the exercise of his duty shall be full protection, civilly and criminally, for any act or acts done while on duty.

(Amended by Stats. 1947, Ch. 155.)



367

No officer who is called out to sustain the civil authorities shall, under any pretense, or in compliance with any order, fire blank cartridges upon any mob or unlawful assemblage, under penalty of being dismissed.

(Enacted by Stats. 1935, Ch. 389.)



368

Each company, troop, squadron, battery, detachment, and unit shall assemble for drill and instruction, including indoor target practice, not less than forty-eight times each year unless excused by the Governor or other competent authority, and shall in addition thereto participate in encampments, maneuvers, or other exercises, including outdoor target practice, for at least fifteen consecutive days in each year unless excused by competent authority.

In addition to those drills and periods of duty above specified the commanding officer of any unit may require the officers and enlisted men and women of his or her command to meet for parade, drill, and instruction at the times and places as he or she may appoint.

(Amended by Stats. 1994, Ch. 114, Sec. 43. Effective January 1, 1995.)



369

No parade or drill of the active militia shall be ordered in time of peace for any day during which any general election is held, nor shall any organization of the active militia drill or parade on the day during which an election is held at the place where the organization is stationed, except in cases of riot, invasion, insurrection, or imminent danger thereof, or in cases of public calamity or catastrophe.

(Amended by Stats. 1949, Ch. 536.)



370

Orders for duty may be oral, written, or by publication.

(Enacted by Stats. 1935, Ch. 389.)



371

Warning for duty may be given by any officer or noncommissioned officer or any other person authorized so to do.

(Enacted by Stats. 1935, Ch. 389.)



372

Officers and enlisted men and women may be warned for duty by stating the substance of the order, by reading the order to the person warned, by delivering a copy of the order to that person, by leaving a copy of the order at the last known place of abode or business of that person with some person of the age of discretion, or by sending a copy of the order or its substance to that person by registered mail directed to the enlisted man or woman at his or her last known place of abode or business or to the post office nearest thereto.

In addition to or in lieu of the foregoing, notice may be given by posting a copy of the order at the entrance to the nearest post office to the military or naval headquarters issuing the order, at the entrances of the city hall or county courthouse of the city or county where the headquarters are located, and by causing a copy of the warning order to be published in a newspaper of general circulation in that county.

(Amended by Stats. 1994, Ch. 114, Sec. 44. Effective January 1, 1995.)



373

The person giving the warning for duty shall make a return thereof containing the names of the persons warned and the time, place, and the manner of the warning. The return shall be verified by his oath. Such verified return shall be as good evidence of the facts therein stated on the trial of any person returned as a delinquent as if the person making such return were present and testified.

(Enacted by Stats. 1935, Ch. 389.)



374

Every commanding officer shall report to The Adjutant General the name of every delinquent together with a full report of any extenuating circumstances.

(Enacted by Stats. 1935, Ch. 389.)



375

Officers and enlisted men and women of the active militia not in the service of the United States shall be subject to and governed by this code while outside this state under the order or authorization of the Governor under Section 142 in like manner and to the same extent as when on duty within this state under orders of the Governor. Military courts may be convened and held outside the state with the same jurisdiction and power of punishment as if held within the state. Offenses and delinquencies committed outside the state may be tried and punished either within or without the state after the termination of the duty.

(Amended by Stats. 1994, Ch. 114, Sec. 45. Effective January 1, 1995.)






CHAPTER 7. Privileges and Penalties

389

(a) As used in this chapter, temporary military leave of absence means a leave of absence from public employment to engage in ordered military duty for a period which by the order is not to exceed 180 calendar days including travel time for purposes of active military training, encampment, naval cruises, special exercises or like activity as a member of the reserve corps or force of the armed forces of the United States, or the National Guard, or the Naval Militia.

(b) Public employee means any officer or employee of a public agency, except for those officers or employees of the state subject to the provisions of Chapter 11 (commencing with Section 19770) of Part 2 of Division 5 of Title 2 of the Government Code.

(c) Public agency means the state, or any county, city and county, city, municipal corporation, school district, irrigation district, water district, or other district.

(d) Armed forces or armed forces of the United States means the armed forces as defined in Section 18540 of the Government Code.

(e) Recognized military service means service as defined in Section 18540.3 of the Government Code.

(Amended by Stats. 1973, Ch. 174.)



390

No person belonging to or on duty with the active militia of the state, or engaged in the performance of military duty on call of the Governor or in pursuance of an order of the President of the United States shall be arrested on any civil process while going to, remaining at, or returning from any place at which he may be required to attend for military duty.

(Amended by Stats. 1967, Ch. 1188.)



391

Every member of the active militia shall be exempt from road tax and head tax of every description, from jury duty (including service on coroners juries) except that members of the National Guard who are not on active duty shall not be exempt from jury duty in any noncriminal proceeding, and from service on any posse comitatus, if the member furnishes the certificate of his or her immediate commanding officer that the member has performed the duties required of him or her for the year immediately preceding a summons to act as juror or during the period of the member s service if less than one year.

(Amended by Stats. 1994, Ch. 114, Sec. 46. Effective January 1, 1995.)



392

Members of the militia in the active service of the State shall not be liable civilly or criminally for any act or acts done by them in the performance of their duty.

(Enacted by Stats. 1935, Ch. 389.)



393

(a) In an action or proceeding of any nature commenced in any court against an active member of the militia or a member of the militia in active service in pursuance of an order of the President of the United States as a result of a state emergency for an act done by such member in an official capacity in the discharge of duty, or an alleged omission to do an act which it was the member s duty to perform, or against any person acting under the authority or order of an officer or by virtue of a warrant issued by an officer pursuant to law:

(1) The defendant in all cases may make a general denial and give special matter in evidence.

(2) A defendant in whose favor a final judgment is rendered in any such action or proceeding shall recover treble costs.

(b) The Attorney General shall defend such active member or person where the action or proceeding is civil. The senior judge advocate on the state staff or one of the judge advocates shall defend such active member or person where the action or proceeding is criminal, and the Adjutant General shall designate the senior judge advocate on the state staff, or one of the judge advocates, to defend such active member or person.

(c) In the event such active member or person is not indemnified by the federal government, Section 825 of the Government Code shall apply to such active member or person.

(Amended by Stats. 1980, Ch. 114.)



394

(a) No person shall discriminate against any officer, warrant officer or enlisted member of the military or naval forces of the state or of the United States because of that membership. No member of the military forces shall be prejudiced or injured by any person, employer, or officer or agent of any corporation, company, or firm with respect to that member s employment, position or status or be denied or disqualified for employment by virtue of membership or service in the military forces of this state or of the United States.

(b) No officer or employee of the state, or of any county, city and county, municipal corporation, or district shall discriminate against any officer, warrant officer or enlisted member of the military or naval forces of the state or of the United States because of that membership. No member of the military forces shall be prejudiced or injured by any officer or employee of the state, or of any county, city and county, municipal corporation, or district with respect to that member s employment, appointment, position or status or be denied or disqualified for or discharged from that employment or position by virtue of membership or service in the military forces of this state or of the United States.

(c) No person shall prohibit or refuse entrance to any officer or enlisted member of the Army or Navy of the United States or of the military or naval forces of this state into any public entertainment or place of amusement or into any of the places described in Sections 51 and 52 of the Civil Code because that member wears the uniform of the organization to which he or she belongs.

(d) No employer or officer or agent of any corporation, company, or firm, or other person, shall discharge any person from employment because of the performance of any ordered military duty or training or by reason of being an officer, warrant officer, or enlisted member of the military or naval forces of this state, or hinder or prevent that person from performing any military service or from attending any military encampment or place of drill or instruction he or she may be called upon to perform or attend by proper authority; prejudice or harm him or her in any manner in his or her employment, position, or status by reason of performance of military service or duty or attendance at military encampments or places of drill or instruction; or dissuade, prevent, or stop any person from enlistment or accepting a warrant or commission in the California National Guard or Naval Militia by threat or injury to him or her in respect to his or her employment, position, status, trade, or business because of enlistment or acceptance of a warrant or commission.

(e) (1) No private employer or officer or agent of any corporation, company, or firm, or other person, shall restrict or terminate any collateral benefit for employees by reason of an employee s temporary incapacitation incident to duty in the National Guard or Naval Militia. As used in this subdivision, temporary incapacitation means any period of incapacitation of 52 weeks or less.

(2) As used in this subdivision, benefit includes, but is not limited to, health care which may be continued at the employee s expense, life insurance, disability insurance, and seniority status.

(f) No person who provides lending or financing shall discriminate against any person with respect to the terms of a loan or financing, including, but not limited to, the finance charge, based on that person s membership in the military or naval forces of this state or of the United States. With respect to any loan or credit transaction covered by Section 670 of Public Law 109-364 and Section 232 of Title 32 of the Code of Federal Regulations, as published on August 31, 2007, in Volume 72 of the Federal Register, a person that does not market or extend those transactions to covered borrowers shall not be in violation of this section. For purposes of this section, a covered borrower has the same meaning as provided for in Section 232 of Title 32 of the Code of Federal Regulations, as published on August 31, 2007, in Volume 72 of the Federal Register.

(g) Any person violating this section is guilty of a misdemeanor. In addition, any person violating any of the provisions of this section shall be liable for actual damages and reasonable attorney s fees incurred by the injured party.

(h) The remedies provided for in this section are not intended to be exclusive but are in addition to the remedies provided for in other laws, including Sections 51 and 52 of the Civil Code.

(Amended by Stats. 2007, Ch. 358, Sec. 5. Effective October 9, 2007.)



394.5

Any employee of any corporation, company, or firm, or other person, who is a member of the reserve corps of the armed forces of the United States or of the National Guard or the Naval Militia shall be entitled to a temporary leave of absence without pay while engaged in military duty ordered for purposes of military training, drills, encampment, naval cruises, special exercises or like activity as such member, providing that the period of ordered duty does not exceed 17 calendar days annually including time involved in going to and returning from such duty.

(Added by Stats. 1957, Ch. 469.)



395

(a) Any public employee who is a member of the reserve corps of the Armed Forces of the United States or of the National Guard or the Naval Militia is entitled to a temporary military leave of absence as provided by federal law while engaged in military duty ordered for purposes of active military training, inactive duty training, encampment, naval cruises, special exercises or like activity, providing that the period of ordered duty does not exceed 180 calendar days, including time involved in going to and returning from that duty.

(b) Notwithstanding subdivision (a), a local public agency may, but is not required to, provide paid military leave of absence for periods of inactive duty training.

(c) The employee has an absolute right to be restored to the former office or position and status formerly had by him or her in the same locality and in the same office, board, commission, agency, or institution of the public agency upon the termination of temporary military duty. If the office or position has been abolished or otherwise has ceased to exist during his or her absence, he or she shall be reinstated to a position of like seniority, status, and pay if a position exists, or if no position exists the employee shall have the same rights and privileges that he or she would have had if he or she had occupied the position when it ceased to exist and had not taken temporary military leave of absence.

(d) Any public employee who has been in the service of the public agency from which the leave is taken for a period of not less than one year immediately prior to the date upon which a temporary military leave of absence begins, shall receive the same vacation, sick leave, and holiday privileges and the same rights and privileges to promotion, continuance in office, employment, reappointment to office, or reemployment that the employee would have enjoyed had he or she not been absent therefrom; excepting that an uncompleted probationary period, if any, in the public agency, must be completed upon reinstatement as provided by law or rule of the agency. For the purposes of this section, in determining the one year of service in a public agency all service of the employee in recognized military service shall be counted as public agency service.

(e) If this section is in conflict with a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if the memorandum of understanding requires the expenditure of funds, it shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2000, Ch. 928, Sec. 1. Effective January 1, 2001.)



395.01

(a) Any public employee who is on temporary military leave of absence for military duty ordered for purposes of active military training, inactive duty training, encampment, naval cruises, special exercises, or like activity as such member, provided that the period of ordered duty does not exceed 180 calendar days including time involved in going to and returning from the duty, and who has been in the service of the public agency from which the leave is taken for a period of not less than one year immediately prior to the day on which the absence begins, is entitled to receive his or her salary or compensation as a public employee for the first 30 calendar days of any such absence. Pay for those purposes may not exceed 30 days in any one fiscal year. For the purposes of this section, in determining the one year of public agency service, all service of a public employee in the recognized military service shall be counted as public agency service.

(b) Notwithstanding subdivision (a), a local public agency may, but is not required to, pay an employee during a period of inactive duty training.

(c) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4, of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if those provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2000, Ch. 928, Sec. 2. Effective January 1, 2001.)



395.02

Every officer and employee of a public agency who is on military leave other than temporary military leave of absence who has been in the service of such public agency for a period of not less than one year immediately prior to the date on which the absence begins shall be entitled to receive his salary or compensation as such officer or employee for the first 30 calendar days while engaged in the performance of ordered military duty.

As used in this section only, the terms officer and employee mean an officer or employee who

(a) Is ordered into active military duty as a member of a reserve component of the armed forces of the United States;

(b) Is ordered into active federal military duty as a member of the National Guard or Naval Militia; or

(c) Is inducted, enlists, enters or is otherwise ordered or called into active duty as a member of the armed forces of the United States.

(Added by Stats. 1951, Ch. 1561.)



395.03

No more than the pay for a period of 30 calendar days shall be allowed under the provisions of Section 395.01 or 395.02 for any one military leave of absence or during any one fiscal year, except as otherwise authorized by resolution of the legislative body of a public agency or as provided in a memorandum of understanding reached with an employee organization pursuant to Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code.

(Amended by Stats. 2000, Ch. 928, Sec. 3. Effective January 1, 2001.)



395.04

During the time that as an officer or enlisted man or woman of the California National Guard, who is on full-time active duty in the military service of the state, and is engaged, with the approval of the Adjutant General, in the military service of the state in attendance at drills, camps, or special exercises, sponsored by federal authority or by the United States Department of Defense, as a member of the National Guard of the United States, he or she shall receive salary, pay, and compensation as provided in Sections 320 and 321.

(Amended by Stats. 2002, Ch. 465, Sec. 4. Effective January 1, 2003.)



395.05

(a) Any public employee who is a member of the National Guard, shall be entitled to absent himself from his duties or service, without regard to the length of his public service, while engaged in the performance of ordered military or naval duty and while going to and returning from such duty, provided such duty is performed during such time as the Governor may have issued a proclamation of a state of extreme emergency or during such time as the National Guard may be on active duty in one or more of the situations described or included in Section 146 of this code provided such absence does not exceed the duration of such emergency. During the absence of such officer or employee while engaged in such military service during such emergency and while going to and returning from such duty, and for a period not to exceed 30 calendar days, he shall receive his salary or compensation as such officer or employee and shall not be subjected by any person directly or indirectly by reason of such absence to any loss or diminution of vacation or holiday privilege or be prejudiced by reason of such absence with reference to promotion or continuance in office, employment, reappointment to office, or reemployment.

(b) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1979, Ch. 1072.)



395.06

(a) Every officer and enlisted member of the California National Guard who, in order to undertake active military duty in the service of the state when the Governor has issued a proclamation of a state of insurrection pursuant to Section 143, or a proclamation of a state of extreme emergency or when the California National Guard is on active duty pursuant to Section 146, or a service member called to active service or duty under Chapter 7.5 (commencing with Section 400), has left a position, other than a temporary position, in private employment, receives a certificate of satisfactory service in the California National Guard or an equivalent thereof, is still qualified to perform the duties of that position, and makes application within 40 days after release from service shall be considered as on leave of absence during that period and shall be restored by the former employer to the former position or to a position of similar seniority, status, and pay without loss of retirement or other benefits, unless the employer s circumstances have so changed as to make it impossible or unreasonable to do so, and shall not be discharged from the position without cause within one year after being restored to the position.

(b) Every officer and enlisted member who has left a part-time position in private employment for purposes of service pursuant to subdivision (a), receives a certificate of satisfactory service in the California National Guard or an equivalent thereof, is still qualified to perform the duties of that position, and makes application within five days after release from service shall be considered as on leave of absence during that period and shall be restored by the former employer to the former position, or to a position of similar seniority, status, and pay, if any exists, and shall not be discharged from the position without cause within one year after being restored to the position.

(c) If any employer fails or refuses to comply with this section, the superior court of the county in which the employer maintains a place of business may, upon the filing of a motion, petition, or other appropriate pleading by the person entitled to the benefits of this section, specifically require the employer to comply with this section and compensate the person for any loss of wages or benefits suffered by reason of the employer s unlawful action. The court shall order a speedy hearing and shall advance it on the calendar. Upon application to the district attorney of the county in which the employer maintains a place of business by any person claiming to be entitled to the benefits of this section, the district attorney, if reasonably satisfied that the person is entitled to these benefits, shall appear and act as attorney for the person in the amicable adjustment of the claim or in the filing of any motion, petition, or other appropriate pleading and the prosecution thereof to specifically require the employer to comply with this section. No fees or court costs are required to be paid by the person applying for these benefits.

(d) Upon application to the city prosecutor of the city in which the employer maintains a place of business by any person claiming to be entitled to the benefits of this section, the city prosecutor, if reasonably satisfied that the person is entitled to these benefits, may appear and act as attorney for the person in the amicable adjustment of the claim or in the filing of any motion, petition, or other appropriate pleading and the prosecution thereof to specifically require the employer to comply with this section. No fees or court costs are required to be paid by the person applying for these benefits.

(Amended by Stats. 2008, Ch. 243, Sec. 1. Effective January 1, 2009.)



395.07

(a) In addition to the benefits provided pursuant to Sections 395.01 and 395.02, any officer or employee of the legislative, executive, or judicial department of the state, who, as a member of the California National Guard or a United States Military Reserve organization, is called into active duty as a result of the Iraq-Kuwait crisis on or after August 2, 1990, shall have the benefits provided for in subdivision (b).

(b) Any officer or employee to which subdivision (a) applies, while on active duty, shall, with respect to active duty served on or after August 2, 1990, receive from the state, for a period not to exceed 180 calendar days, as part of his or her compensation, both of the following:

(1) The difference between the amount of his or her military pay and allowances and the amount the officer or employee would have received as a state officer or employee, including any merit raises which would otherwise have been granted during the time the individual was on active duty.

(2) All benefits which he or she would have received had he or she not been called to active duty unless the benefits are prohibited or limited by vendor contracts.

(c) Any individual receiving compensation pursuant to subdivision (b) who does not return to state service within 60 days of being released from active duty shall have that compensation treated as a loan payable with interest at the rate earned on the Pooled Money Investment Account. This subdivision shall not apply to compensation received pursuant to Section 395.02.

(d) This section shall not apply to any active duty served voluntarily after the close of the Iraq-Kuwait crisis.

(Amended by Stats. 1991, Ch. 138, Sec. 2. Effective July 22, 1991.)



395.08

(a) In addition to the benefits provided pursuant to Sections 395.01 and 395.02, any officer or employee of the legislative, executive, or judicial department of the state, who, as a member of the California National Guard or a United States Military Reserve organization, is called into active duty as a result of the Bosnia crisis on or after November 21, 1995, shall have the benefits provided for in subdivision (b).

(b) Any officer or employee to which subdivision (a) applies, while on active duty, shall, with respect to active duty served on or after November 21, 1995, as a result of the Bosnia crisis, receive from the state, for a period not to exceed 180 calendar days, as part of his or her compensation, both of the following:

(1) The difference between the amount of his or her military pay and allowances and the amount the officer or employee would have received as a state officer or employee, including any merit raises that would otherwise have been granted during the time the individual was on active duty.

(2) All benefits that he or she would have received had he or she not been called to active duty unless the benefits are prohibited or limited by vendor contracts.

(c) Any individual receiving compensation pursuant to subdivision (b) who does not return to state service within 60 days of being released from active duty shall have that compensation treated as a loan payable with interest at the rate earned on the Pooled Money Investment Account. This subdivision shall not apply to compensation received pursuant to Section 395.02.

(d) This section shall not apply to any active duty served voluntarily after the close of the Bosnia crisis.

(e) Benefits provided under paragraph (1) of subdivision (b) shall only be provided to an employee who was not eligible to participate in the federal Ready Reserve Mobilization Income Insurance Program (10 U.S.C. Sec. 12521 et seq.) or a successor federal program that, in the determination of the Director of Personnel Administration, is substantively similar to the federal Ready Reserve Mobilization Income Insurance Program. For an employee eligible to participate in the federal Ready Reserve Mobilization Income Insurance Program or a successor program, and whose monthly salary as a state employee was higher than the sum of his or her military pay and allowances and the maximum allowable benefit under the federal Ready Reserve Mobilization Income Insurance Program or a successor program, the employee shall receive the amount payable under paragraph (1) of subdivision (b), but that amount shall be reduced by the maximum allowable benefit under the federal Ready Reserve Mobilization Income Insurance Program or a successor program. For individuals who elected the federal Ready Reserve Mobilization Income Insurance Program the state shall reimburse for the cost of the insurance premium for the period of time on active duty, not to exceed 180 calendar days.

(Added by Stats. 1997, Ch. 780, Sec. 2. Effective October 8, 1997.)



395.1

(a) Notwithstanding any other provision of law to the contrary, any officer or employee of the state not subject to Chapter 11 (commencing with Section 19770) of Part 2 of Division 5 of Title 2 of the Government Code, or any public officer, deputy, assistant, or employee of any city, county, city and county, school district, water district, irrigation district, or any other district, political corporation, political subdivision, or governmental agency thereof who, in time of war or national emergency as proclaimed by the President or Congress, or when any of the armed forces of the United States are serving outside of the United States or their territories pursuant to order or request of the United Nations, or while any national conscription act is in effect, leaves or has left his or her office or position prior to the end of the war, or the termination of the national emergency or during the effective period of any order or request of this type of the United Nations or prior to the expiration of the National Conscription Act, to join the armed forces of the United States and who does or did without unreasonable and unnecessary delay join the armed forces or, being a member of any reserve force or corps of any of the armed forces of the United States or of the militia of this state, is or was ordered to duty therewith by competent military authority and served or serves in compliance with those orders, shall have a right, if released, separated or discharged under conditions other than dishonorable, to return to and reenter upon the office or position within six months after the termination of his or her active service with the armed forces, but not later than six months after the end of the war or national emergency or military or police operations under the United Nations or after the Governor finds and proclaims that, for the purposes of this section, the war, national emergency, or United Nations military or police operation no longer exists, or after the expiration of the National Conscription Act, if the term for which he or she was elected or appointed has not ended during his or her absence; provided, that the right to return to and reenter upon the office or position shall not extend to or be granted to any officer or employee of the state not subject to Chapter 11 (commencing with Section 19770) of Part 2 of Division 5 of Title 2 of the Government Code, or any public officer, deputy, assistant, or employee of any city, county, city and county, school district, water district, irrigation district or any other district, political corporation, political subdivision or governmental agency thereof, who shall fail to return to and reenter upon his or her office or position within 12 months after the first date upon which he or she could terminate or could cause to have terminated his or her active service with the armed forces of the United States or of the militia of this state. He or she shall also have a right to return to and reenter upon the office or position during terminal leave from the armed forces and prior to discharge, separation or release therefrom.

(b) Upon return and reentry to the office or employment the officer or employee shall have all of the rights and privileges in, connected with, or arising out of the office or employment which he or she would have enjoyed if he or she had not been absent therefrom; provided, however, the officer or employee shall not be entitled to sick leave, vacation or salary for the period during which he or she was on leave from that governmental service and in the service of the armed forces of the United States.

If the office or position has been abolished or otherwise has ceased to exist during his or her absence, he or she shall be reinstated in a position of like seniority, status and pay if the position exists, or to a comparable vacant position for which he or she is qualified.

(c) Any officer or employee other than a probationer who is restored to his or her office or employment pursuant to this act shall not be discharged from that office or position without cause within one year after the restoration, and shall be entitled to participate in insurance or other benefits offered by the employing governmental agency pursuant to established rules and practices relating to those officers or employees on furlough or leave of absence in effect at the time the officer or employee left his or her office or position to join the armed forces of the United States.

(d) Notwithstanding any other provisions of this code, any enlisted person who was involuntarily ordered to active duty (other than for training) for a stated duration shall not lose any right or benefit conferred under this code if he or she voluntarily elects to complete the period of that duty.

(e) If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if such provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 1994, Ch. 146, Sec. 161. Effective January 1, 1995.)



395.2

Any employee of a board of school trustees or board of education in a position not requiring certification qualifications who enters the active military service of the United States of America or of the State of California, including active service in any uniformed auxiliary of, or to, any branch of such military service created or authorized as such auxiliary by the Congress of the United States of America or by the Legislature of the State of California, or in the full time paid service of the American Red Cross, during any period of National emergency declared by the President of the United States of America or during any war in which the United States of America is engaged, shall regain all rights to his position and shall be reinstated thereto upon his application at any time within six months of the termination of that service, but in any event within one year from the date of a treaty of peace terminating the hostilities in which the United States is now engaged. The provisions of this act shall apply to service in the Merchant Marine as that phrase is now defined in any Federal statute relating to reemployment rights of persons in service in the Merchant Marine.

(Amended by Stats. 1946, 1st Ex. Sess., Ch. 32.)



395.3

In the event that any public officer or employee has resigned or resigns his or her office or employment to serve or to continue to serve in the Armed Forces of the United States or in the militia of this state, he or she shall have a right to return to and reenter the office or employment prior to the time at which his or her term of office or his or her employment would have ended if he or she had not resigned, on serving a written notice to that effect upon the authorized appointing power, or if there is no authorized appointing power, upon the officer or agency having power to fill a vacancy in the office or employment, within six months of the termination of his or her active service with the Armed Forces; provided, that the right to return and reenter upon the office or position shall not extend to or be granted to any public officer or employee, who shall fail to return to and reenter upon his or her office or position within 12 months after the first date upon which he or she could terminate or could cause to have terminated his or her active service with the Armed Forces of the United States or of the militia of this state.

As used in this section, public officers and employees includes all of the following:

(a) Members of the Senate and of the Assembly.

(b) Justices of the Supreme Court and the courts of appeal, judges of the superior courts, and all other judicial officers.

(c) All other state officers and employees not within Chapter 11 (commencing with Section 19770) of Part 2 of Division 5 of Title 2 of the Government Code, including all officers for whose selection and term of office provision is made in the California Constitution and laws of this state.

(d) All officers and employees of any county, city and county, city, township, district, political subdivision, authority, commission, board, or other public agency within this state.

The right of reentry into public office or employment provided for in this section shall include the right to be restored to the civil service status as the officer or employee would have if he or she had not so resigned; and no other person shall acquire civil service status in the same position so as to deprive the officer or employee of his or her right to restoration as provided for herein.

This section shall be retroactively applied to extend the right of reentry into public office or employment to public officers and employees who resigned prior to its effective date.

This section does not apply to any public officer or employee to whom the right to reenter public office or employment after service in the Armed Forces has been granted by any other provision of law.

If any provision of this section, or the application of this section to any person or circumstance, is held invalid, the remainder of this section, or the application of this section to persons or circumstances other than those as to which it is held invalid, shall not be affected thereby.

If the provisions of this section are in conflict with the provisions of a memorandum of understanding reached pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, the memorandum of understanding shall be controlling without further legislative action, except that if the provisions of a memorandum of understanding require the expenditure of funds, the provisions shall not become effective unless approved by the Legislature in the annual Budget Act.

(Amended by Stats. 2003, Ch. 62, Sec. 208. Effective January 1, 2004.)



395.4

Whenever the United States is engaged in war or whenever the Governor finds and proclaims that an emergency exists in preparing for the National defense, any employee or officer, other than an elected officer, of a county, city, political subdivision, school, irrigation, public district, or other local authority or public body whatsoever who enters the armed forces of the United States shall be entitled to a leave of absence for service with such armed forces for the duration of the war or until the Governor finds and proclaims that the emergency no longer exists, and for 90 days thereafter, or until 90 days after the termination of such service.

(Added by Stats. 1941, Ch. 82.)



395.5

(a) The Military Department shall comply with the provisions of Section 4301 of Title 38 of the United States Code, the Uniformed Services Employment and Reemployment Rights Act (USERRA).

(b) For purposes of USERRA, Military Department personnel who are on state active duty and are deployed, mobilized, or otherwise subject to any federal active service under voluntary or involuntary conditions, shall be considered employees and provided the same federal reemployment protections and benefits given to other employees under USERRA.

(Added by Stats. 2006, Ch. 680, Sec. 2. Effective January 1, 2007.)



395.6

(a) The Governor may appoint a mediator in his or her office to take complaints, regarding possible violations or other issues dealing with the Uniformed Service Employment and Reemployment Rights Act (38 U.S.C. Sec. 4301 et seq.), hereafter USERRA, and Section 395.06, and to resolve and coordinate the resolution of those complaints or issues, from state employees who satisfy both of the following:

(1) Are members of either of the following:

(A) The California National Guard.

(B) A reserve component of the Armed Forces of the United States.

(2) Encounter problems regaining their state position when they return from service in the California National Guard or from service in a reserve component of the United States Armed Forces.

(b) Each state agency and department may appoint a mediator to take complaints, regarding possible violations of USERRA and other issues relating to state pay, and to resolve and coordinate the resolution of those complaints with, if necessary, the assistance of the Governor-appointed ombudsman, from employees of that department or agency who are members of either the California National Guard or a reserve component of the Armed Forces of the United States.

(c) Mediators appointed under the provisions of subdivisions (a) and (b) shall become knowledgeable about USERRA law and, to the extent possible, work with the California Committee for Employer Support of the Guard and Reserve, a Department of Defense organization, and the California National Guard.

(Added by Stats. 2008, Ch. 642, Sec. 1. Effective January 1, 2009.)



395.8

Any officer, elective or otherwise, who leaves or shall have left the service of any city in order to enter upon active service with the armed forces of the United States shall be reinstated and restored to his office upon his discharge or release from such active service with the armed forces; provided, such discharge or release is prior to the expiration of the term for which he has been elected or appointed.

The rights created by this section shall have no application to any officer who shall have been dishonorably discharged or released from such armed forces, or shall have been so mentally or physically disabled as to be incapable of performing the duties of his office or shall fail to present himself to the legislative body or other appointing authority of such city ready and willing to assume the duties of his office, within six months from the time of his discharge or release from active service with the armed forces.

The office from which such officer absents himself to enter upon active service with the armed forces shall not be considered to be vacant but the legislative body or other appointing authority, as the case may be, may appoint an officer to temporarily replace any such officer so absenting himself to enter upon active service with the armed forces. Such temporary officers shall have all of the powers and duties of the office to which he may be temporarily appointed and shall hold said office until the expiration of the term thereof or until the officer returns from service with the armed forces, whichever event first occurs.

(Amended by Stats. 1946, 1st Ex. Sess., Ch. 32.)



395.9

Any public employee and any employee of a corporation, company, firm, or other person who is a member of the State Military Reserve is entitled to a temporary military leave of absence without pay while engaged in military duty for purposes of military training, drills, unit training assemblies, or similar inactive duty training for not to exceed 15 calendar days annually, including time involved in going to and returning from that duty.

(Added by Stats. 1987, Ch. 329, Sec. 1.)



395.10

(a) Notwithstanding any other provision of law, a qualified employer shall allow a qualified employee to take up to 10 days of unpaid leave during a qualified leave period.

(b) For purposes of this section:

(1) Period of military conflict means either of the following:

(A) A period of war declared by the United States Congress.

(B) A period of deployment for which a member of a reserve component is ordered to active duty pursuant to either of the following:

(i) Sections 12301 and 12302 of Title 10 of the United States Code.

(ii) Title 32 of the United States Code.

(2) Qualified employee means a person who satisfies all of the following:

(A) Is the spouse of a qualified member.

(B) Performs service for hire for an employer for an average of 20 or more hours per week, but does not include an independent contractor.

(C) Provides the qualified employer with notice, within two business days of receiving official notice that the qualified member will be on leave from deployment, of his or her intention to take the leave provided for in subdivision (a).

(D) Submits written documentation to the qualified employer certifying that the qualified member will be on leave from deployment during the time the leave provided for in subdivision (a) is requested.

(3) Qualified employer includes any individual, corporation, company, firm, state, city, county, city and county, municipal corporation, district, public authority, or any other governmental subdivision, that employs 25 or more employees.

(4) Qualified member means a person who is any of the following:

(A) A member of the Armed Forces of the United States who has been deployed during a period of military conflict to an area designated as a combat theater or combat zone by the President of the United States.

(B) A member of the National Guard who has been deployed during a period of military conflict.

(C) A member of the Reserves who has been deployed during a period of military conflict.

(5) Qualified leave period means the period during which the qualified member is on leave from deployment during a period of military conflict.

(c) A qualified employer shall not retaliate against a qualified employee for requesting or taking the leave provided for in this section.

(d) The leave provided for in this section shall not affect or prevent a qualified employer from allowing a qualified employee to take a leave that the qualified employee is otherwise entitled to take.

(e) This section shall not affect a qualified employee s rights with respect to any other employee benefit provided for in other laws.

(Added by Stats. 2007, Ch. 361, Sec. 1. Effective October 9, 2007.)



396

The commanding officer of any portion of the militia parading or performing any military duty in any street or highway may require persons in such street or highway to yield the right of way to such militia, except that the carriage of the United States mail, the legitimate functions of the police, and the progress and operations of hospital ambulances, fire engines, and fire departments and apparatus shall not be interfered with thereby.

Any person who hinders, delays, or obstructs any portion of the militia parading or performing any military duty, or who attempts so to do, is guilty of a misdemeanor.

(Enacted by Stats. 1935, Ch. 389.)



397

When an emergency has been declared to exist by the Governor and during the continuance thereof, any person belonging to the military or naval forces of the State or of the United States shall, together with his conveyance, personal baggage, and the military property of the State or of the United States in his charge, be allowed to pass free through all tollgates and over all toll bridges and all ferries, if he presents an order for duty in the military or naval service of the State or of the United States. The provisions of this section do not apply to any tollgate, toll bridge or ferry owned or operated by any private individual, corporation or utility, or owned or operated by any municipal corporation or bridge and highway district.

(Amended by Stats. 1945, Ch. 791.)



398

Any person who trespasses upon any campground, armory, airport, or other place devoted to military duty, or who in any way or manner interrupts or molests the orderly discharge of military duty, or who disturbs or prevents the passage of troops going to or returning from any duty is guilty of a misdemeanor and may be placed under arrest by or at the direction of the commanding officer of the troops or of the place concerned. The Adjutant General may cause any place to be declared off limits to members of the National Guard if necessary to protect the health, safety, morals or general welfare of such members during such times as the National Guard may be on active duty or in attendance at an encampment, maneuvers or extended exercise.

(Amended by Stats. 1949, Ch. 536.)



399

(a) (1) The Secretary of the California Department of Veterans Affairs, or his or her designees, shall assist any eligible member or veteran who returns or has returned to this state in obtaining a best practice health screening test for exposure to depleted uranium. The screening should consist of a bioassay procedure capable of detecting depleted uranium at low levels and discriminating between different uranium isotopes. State funds shall not be used to pay for the tests or any other federal treatment services.

(2) The eligible member or veteran must return or have returned to this state after service in an area where depleted uranium was used or that was designated as a combat zone by the President of the United States after 1990. The eligible member or veteran shall either be assigned a risk level I, II, or III for depleted uranium exposure by his or her branch of service, be referred by a military physician, or have reason to believe that he or she was exposed to depleted uranium during his or her service.

(b) (1) In order to effectively provide the assistance required by subdivision (a), the Secretary of the California Department of Veterans Affairs, or his or her designees, shall develop and implement a plan for outreach to eligible members and veterans who have returned from combat areas where depleted uranium was used.

(2) The outreach plan shall provide information to eligible members and veterans concerning their potential exposure to depleted uranium, the possible hazards associated with exposure, and the right to federal depleted uranium screening services.

(c) For purposes of this section, all of the following apply:

(1) Eligible member means a member who served in the Persian Gulf War, as defined in Section 101 of Title 38 of the United States Code, in an area designated as a combat zone by the President of United States during Operation Enduring Freedom or Operation Iraqi Freedom, or in any other combat theater where depleted uranium was used.

(2) Member or member of the Armed Forces means a member of the Armed Forces of the United States, including the California National Guard, who is a resident of this state.

(3) Military physician means a provider who is under contract with the United States Department of Defense to provide physician services to members of the Armed Forces.

(Added by Stats. 2006, Ch. 686, Sec. 3. Effective January 1, 2007.)



399.5

(a) (1) The Secretary of the California Department of Veterans Affairs, or his or her designees, shall assist any eligible member or veteran who returns or has returned to this state in obtaining an appropriate health screening test for traumatic brain injury and post-traumatic stress disorder.

(2) The eligible member or veteran must return or have returned to this state after service.

(b) (1) In order to effectively provide the assistance required by subdivision (a), the Secretary of the California Department of Veterans Affairs, or his or her designees, shall develop and implement a plan for outreach to eligible members and veterans who have returned from combat. The Adjutant General, or his or her designee, shall also develop and implement a plan for outreach to eligible members of the California National Guard who have returned from combat and remain on duty in order to effectively provide the service required by subdivision (a).

(2) Each outreach plan shall provide information to eligible members and veterans concerning traumatic brain injury and post-traumatic stress disorder, the possible impacts associated with traumatic brain injury and post-traumatic stress disorder, and the right to screening services.

(c) For purposes of this section, both of the following apply:

(1) Eligible member means a member who served under Title 10 of the United States Code as designated by Executive Orders Nos. 12744 and 13239 of the President of the United States.

(2) Member or member of the Armed Forces means a member of the Armed Forces of the United States, including the California National Guard, who is a resident of this state.

(Added by Stats. 2008, Ch. 593, Sec. 1. Effective January 1, 2009.)






CHAPTER 7.5. Protections

400

For purposes of this chapter, the following definitions apply:

(a) Service member means both of the following:

(1) Officers and enlisted members of the National Guard called or ordered into active state service by the Governor pursuant to the provisions of Section 143 or 146 or into active federal service by the President of the United States pursuant to Title 10 or 32 of the United States Code.

(2) Reservists of the United States Military Reserve who have been called to full-time active duty.

(b) Military service means full-time active state service or full-time active federal service, as defined in paragraph (1) of subdivision (a), or full-time active duty of a reservist, as defined in paragraph (2) of subdivision (a), for a period in excess of seven days in any 14-day period. For any service member who has been called to active service or duty since September 11, 2001, to engage in homeland defense against terrorism, his or her days of service prior to the effective date of this section shall be credited toward this seven-day period.

(Added by Stats. 2002, Ch. 60, Sec. 6. Effective June 21, 2002.)



401

(a) Application by a service member for, or receipt by a service member of, a stay, postponement, or suspension pursuant to this chapter in the payment of any tax, fine, penalty, insurance premium, or other civil obligation or liability of that person shall not itself, without regard to other considerations, provide the basis for any of the following:

(1) A determination by any lender or other person that the service member is unable to pay any civil obligation or liability in accordance with its terms.

(2) With respect to a credit transaction between a creditor and the service member, any of the following:

(A) A denial or revocation of credit by the creditor.

(B) A change by the creditor in the terms of an existing credit arrangement.

(C) A refusal by the creditor to grant credit to the service member in substantially the amount or on substantially the terms requested.

(3) An adverse report relating to the creditworthiness of the service member by or to any person or entity engaged in the practice of assembling or evaluating consumer credit information.

(4) A refusal by an insurer to insure the service member.

(b) Any person violating any provision of this section is liable for actual damages, reasonable attorney s fees, and costs incurred by the injured party.

(c) Any person violating any provision of this section is guilty of a misdemeanor, and shall be punishable by imprisonment not to exceed one year or by a fine not to exceed one thousand dollars ($1,000), or both.

(Amended by Stats. 2010, Ch. 385, Sec. 1. Effective January 1, 2011.)



402

(a) In any action or proceeding commenced in any court, if there shall be a default of any appearance by the defendant, the plaintiff, before entering judgment shall file in the court a declaration under penalty of perjury setting forth facts showing that the defendant is not in the military service. If unable to file that declaration, the plaintiff shall, in lieu thereof, file a declaration setting forth either that the defendant is in the service or that the plaintiff is not able to determine whether or not the defendant is in the service. If a declaration is not filed showing that the defendant is not in the military service, no judgment shall be entered without first securing an order of court directing that entry, and no order shall be made if the defendant is in the military service until after the court appoints an attorney to represent the defendant and protect his or her interest, and the court shall, on application, make that appointment. Unless it appears that the defendant is not in the military service the court may require, as a condition before judgment is entered, that the plaintiff file a bond approved by the court conditioned to indemnify the defendant, if in the military service, against any loss or damage that he or she may suffer by reason of any judgment should the judgment be thereafter set aside in whole or in part. The court may make such other and further order or enter that judgment as in its opinion may be necessary to protect the rights of the defendant under this section.

(b) Any person who shall, for purposes of this section, make or use a declaration declared to be true under penalty of perjury, knowing it to be false, is guilty of a misdemeanor and shall be punishable by imprisonment not to exceed one year or by a fine not to exceed one thousand dollars ($1,000), or both. That person also is liable for actual damages, reasonable attorney s fees, and costs incurred by the injured party.

(c) In any action or proceeding in which a service member is a party, if the service member does not personally appear therein or is not represented by an authorized attorney, the court may appoint an attorney to represent him or her. In that case a bond may be required and an order made to protect the rights of the service member. However, no attorney appointed under this chapter to protect a service member shall have the power to waive any right of the person for whom he or she is appointed or bind him or her by his or her acts.

(d) If any judgment shall be rendered in any action or proceeding governed by this chapter against any service member during the period of that service or within 30 days thereafter, and it appears that the service member was prejudiced by reason of his or her military service in making his or her defense thereto, the judgment may, upon application made by the service member or his or her legal representative not later than 90 days after the termination of the service, be opened by the court rendering the same and the defendant or his or her legal representative let in to defend; provided the application states a meritorious or legal defense to the action or some part thereof. Vacating, setting aside, or reversing any judgment by reason of this chapter shall not impair any right or title acquired by any bona fide purchaser for value under that judgment.

(Amended by Stats. 2010, Ch. 385, Sec. 2. Effective January 1, 2011.)



403

(a) At any stage in any action or proceeding in which a service member is involved, either as plaintiff or defendant, during the period of military service or within 60 days thereafter, the court may, in its discretion on its own motion, and shall, on application to it by the service member or some person on his or her behalf, stay the action or proceeding unless, in the opinion of the court, the ability of the plaintiff to prosecute the action or the defendant to conduct his or her defense is not materially affected by reason of his or her military service.

(b) When an action for compliance with the terms of any contract is stayed pursuant to this section, no fine or penalty shall accrue by reason of failure to comply with the terms of the contract during the period of the stay, and in any case where a person fails to perform any obligation and if a fine or penalty for the nonperformance is incurred a court may, on those terms as may be just, provide relief against the enforcement of that fine or penalty if it appears that the person who would suffer by that fine or penalty was in the military service when the penalty was incurred and that by reason of military service the ability of the person to pay or perform was thereby materially impaired.

(c) In any action or proceeding against a service member, before or during the period of the service, or within 60 days thereafter, the court may, in its discretion on its own motion, or shall, upon application to it by the service member or some person on his or her behalf, unless in the opinion of the court the ability of the defendant to comply with the judgment or order entered or sought is not materially affected by reason of his or her military service, do either of the following:

(1) Stay the execution of any judgment or order entered against a service member.

(2) Vacate or stay any attachment or garnishment of property, money, or debts in the hands of another, whether before or after judgment.

(d) Any stay of any action, proceeding, attachment, or execution ordered by any court under this section may, except as otherwise provided, be ordered for the period of military service and three months thereafter or any part of that period, and subject to those terms as may be just, including terms with respect to payment in installments of those amounts at those times as the court may fix. If the service member is a codefendant with others the plaintiff may nevertheless, by leave of court, proceed against the others.

(Added by Stats. 2002, Ch. 60, Sec. 6. Effective June 21, 2002.)



404

(a) The period of military service shall not be included in computing any period now or hereafter to be limited by any law, regulation, or order for the bringing of any action or proceeding in any court, board, bureau, commission, department, or other agency of government by or against any service member or by or against his or her heirs, executors, administrators, or assigns, whether the cause of action or the right or privilege to institute the action or proceeding accrued prior to or during the period of service, nor shall any part of the period be included in computing any period now or hereafter provided by any law for the redemption of real property sold or forfeited to enforce any obligation, tax, or assessment.

(b) This section shall not apply with respect to any period of limitation prescribed by or under the federal Internal Revenue Code.

(c) Any person violating this section shall be liable for actual damages, reasonable attorney s fees, and costs incurred by the injured party.

(d) Any person violating any provision of this section is guilty of a misdemeanor, and shall be punishable by imprisonment not to exceed one year or by a fine not to exceed one thousand dollars ($1,000), or both.

(Amended by Stats. 2010, Ch. 385, Sec. 3. Effective January 1, 2011.)



405

(a) No obligation or liability bearing interest at a rate in excess of 6 percent per year incurred by a service member before that person s entry into service shall, except as provided in subdivision (b), bear interest at a rate in excess of 6 percent per year as follows:

(1) For an obligation or liability consisting of a mortgage, trust deed, or other security in the nature of a mortgage, during any part of the period of military service and one year thereafter.

(2) For any other obligation or liability, during any part of the period of military service.

(b) Notwithstanding subdivision (a), if in the opinion of a court, upon application thereto by the obligee, the ability of the service member to pay interest upon an obligation or liability at a rate in excess of 6 percent per year is not materially affected by reason of that service, the court may make that order as in its opinion may be just.

(c) As used in this section, interest includes service charges, renewal charges, fees, or any other charges, except bona fide insurance, in respect of any obligation or liability.

(d) Any person violating this section shall be liable for actual damages, reasonable attorney s fees, and costs incurred by the injured party.

(Amended by Stats. 2012, Ch. 101, Sec. 1. Effective January 1, 2013.)



406

(a) No eviction or distress shall be made during the period of military service specified in Section 400, during which a service member is called to active state service pursuant to Section 143 or 146 or active federal service pursuant to Title 10 or 32 of the United States Code or active duty, until 30 days after the service member is released from active service or duty if the premises are occupied primarily for dwelling purposes by the spouse, children, or other dependents of a service member, except upon leave of court granted upon application therefor or granted in an action or proceeding affecting the right of possession.

(b) On any application or in any action under this section, the court may on its own motion, and shall, on application, stay the proceedings for the period specified in subdivision (a) or rather than granting a complete stay, the court may require the tenant to make regular partial payments during the service member s period of military service, or the court may make any other order that it finds to be just, unless the court finds that the ability of the tenant to pay the agreed rent is not materially affected by that military service. Where that stay is made by the court, the owner of the premises shall be entitled, upon application therefor, to relief in respect of those premises similar to that granted persons in military service in Sections 407, 408, and 409.1 to that extent and for that period as may appear to the court to be just.

(c) Any person violating this section shall be liable for actual damages, reasonable attorney s fees, and costs incurred by the injured party.

(d) Any person who knowingly takes part in any eviction or distress as provided in this section or who attempts to do so, is guilty of a misdemeanor, and shall be punishable by imprisonment not to exceed one year or by a fine not to exceed one thousand dollars ($1,000), or both.

(Amended by Stats. 2010, Ch. 385, Sec. 5. Effective January 1, 2011.)



407

(a) No person who has received, or whose assignor has received, under a contract for the purchase of real or personal property, a deposit or installment of the purchase price, or a deposit or installment under the contract, from a person or from the assigner of a person who, after the date of payment of the deposit or installment, has entered military service, shall exercise any right or option under that contract to rescind or terminate the contract or resume possession of the property for nonpayment of any installment due or for any other breach of its terms occurring prior to or during the period of that military service, except by action in a court of competent jurisdiction.

(b) Upon the hearing of that action as provided in subdivision (a), the court may order the repayment of prior installments or deposits or any part, as a condition of terminating the contract and resuming possession of the property, or may, in its discretion, on its own motion, and shall, on application to it by the service member or some person on the service member s behalf, order a stay of proceedings as the court deems just, unless in the opinion of the court, the ability of the defendant to comply with the terms of the contract is not materially affected by reason of the service; or it may make any other disposition of the case as may be equitable to conserve the interests of all parties.

(c) Any person violating this section shall be liable for actual damages, reasonable attorney s fees, and costs incurred by the injured party.

(d) Any person who shall knowingly resume possession of property that is the subject of this section in a manner other than as provided in subdivision (a), or attempts to do so, is guilty of a misdemeanor, and shall be punishable by imprisonment not to exceed one year or by a fine not to exceed one thousand dollars ($1,000), or both.

(Amended by Stats. 2010, Ch. 385, Sec. 6. Effective January 1, 2011.)



408

(a) This section shall apply only to obligations secured by mortgage, trust deed, or other security in the nature of a mortgage upon real or personal property owned by a service member at the commencement of the period of the military service and still so owned by the service member whose obligations originated prior to the person s period of military service.

(b) In any proceeding commenced in any court during the period of military service to enforce that obligation as provided in subdivision (a) arising out of nonpayment of any sum due or out of any other breach of the terms of the mortgage, trust deed, or other security occurring prior to or during the period of the service the court may, after hearing and in its discretion on its own motion, and shall, on application to it by the service member or some person on the defendant s behalf, unless in the opinion of the court the ability of the defendant to comply with the terms of the obligation is not materially affected by reason of the defendant s military service, do either of the following:

(1) Stay the proceedings for any period as the court deems just.

(2) Make any other disposition of the case as may be equitable to conserve the interests of all parties.

(c) No sale, foreclosure, or seizure of property for nonpayment of any sum due under any obligation as provided in subdivision (a), or for any other breach of the terms thereof, whether under a power of sale, under a judgment entered upon warrant of attorney to confess judgment contained therein, or otherwise, shall be valid if made during the period of military service or within nine months thereafter, except pursuant to an agreement between the parties, unless upon an order previously granted by the court and a return thereto made and approved by the court.

(d) Any person violating this section shall be liable for actual damages, reasonable attorney s fees, and costs incurred by the injured party.

(e) Any person who shall knowingly make or cause to be made any sale, foreclosure, or seizure of property, defined as invalid by subdivision (c), or attempts to do so, is guilty of a misdemeanor, and shall be punishable by imprisonment not to exceed one year or by a fine not to exceed one thousand dollars ($1,000), or both.

(Amended by Stats. 2012, Ch. 204, Sec. 1. Effective January 1, 2013.)



409

(a) This section shall apply to any lease covering premises occupied for dwelling, professional, business, agricultural, or similar purposes in any case in which the lease was executed by or on the behalf of a person who, after the execution of such lease, entered military service, as defined by Section 400.

(b) Any lease, as provided in subdivision (a), may be terminated by notice in writing delivered to the lessor or to the lessor s agent by the lessee at any time following the date of the beginning of the period of military service. Delivery of this notice may be accomplished by placing it in an envelope properly stamped and duly addressed to the lessor or to the lessor s agent and depositing the notice in the United States mail. Termination of any lease providing for monthly payment of rent shall be effective on the last day of the month following notice and in any case, no more than 45 days after notice is provided to the lessor and payable subsequent to the date when the notice is delivered or mailed. In the case of all other leases, termination shall be effected on the last day of the month following the month in which the notice is delivered or mailed and, in that case, any unpaid rent for a period preceding termination shall be prorated and any rent paid in advance for a period succeeding termination shall be refunded by the lessor. Upon application by the lessor to the appropriate court prior to the termination period provided for in the notice, any relief granted in this paragraph shall be subject to any modification or restriction as in the opinion of the court justice and equity may, in the circumstances, require.

(c) Any person who shall knowingly seize, hold, or detain the personal effects, clothing, furniture, or other property of any person who has lawfully terminated a lease covered by this section, or in any manner interfered with the removal of that property from the premises covered by that lease, for the purpose of subjecting or attempting to subject any of the property to a claim for rent accruing subsequent to the date of termination of the lease, or attempts to do so, is guilty of a misdemeanor, and shall be punishable by imprisonment not to exceed one year or by a fine not to exceed one thousand dollars ($1,000), or both.

(Added by Stats. 2002, Ch. 60, Sec. 6. Effective June 21, 2002.)



409.1

(a) Where any life insurance policy on the life of a service member in military service has been assigned prior to that person s period of military service to secure the payment of any obligation of the person, no assignee of the policy, except the insurer in connection with a policy loan, shall, during the period of military service of the insured or within one year thereafter, except upon the consent in writing of the insured made during that period or when the premiums thereon are due and unpaid or upon the death of the insured, exercise any right or option by virtue of that assignment unless upon leave of court granted upon an application made therefor by the assignee. The court may thereupon refuse to grant that leave unless in the opinion of the court the ability of the obligor to comply with the terms of the obligation is not materially affected by reason of his or her military service.

(b) No person shall exercise any right to foreclose or enforce any lien for storage of household goods, furniture, or personal effects of a service member during that person s period of military service and for three months thereafter, except upon an order previously granted by a court upon application therefor and a return thereto made and approved by the court. In that proceeding the court may, after hearing, in its discretion on its own motion, and shall, on petition to it by a service member or some person on his or her behalf, unless in the opinion of the court the ability of the defendant to pay the storage charges due is not materially affected by reason of his or her military service, do either of the following:

(1) Stay the proceedings as provided in this chapter.

(2) Make that other disposition of the case as may be equitable to conserve the interest of all parties. This section shall not be construed in any way as affecting or as limiting the scope of Section 408.

(c) Any person violating this section shall be liable for actual damages, reasonable attorney s fees, and costs incurred by the injured party.

(d) A person violating any provision of this section is guilty of a misdemeanor, and shall be punishable by imprisonment not to exceed one year or by a fine not to exceed one thousand dollars ($1,000), or both.

(Amended by Stats. 2010, Ch. 385, Sec. 8. Effective January 1, 2011.)



409.2

(a) This section shall apply when any taxes or assessments, whether general or special, other than taxes on income, whether falling due prior to or during the period of military service, in respect of personal property, money, or credits, or real property owned and occupied for dwelling, professional, business, or agricultural purposes by a service member or his or her dependents at the commencement of the service member s period of military service and still so occupied by the service member s dependents or employees are not paid.

(b) No sale of this property shall be made to enforce the collection of any tax or assessment, or any proceeding or action commenced for that purpose, except upon leave of court granted upon application made therefor by the collector of taxes or other officer whose duty it is to enforce the collection of taxes or assessments. The court thereupon, unless in its opinion the ability of the service member to pay the taxes or assessments is not materially affected by reason of that service, may stay the proceedings or sale, as provided in this section, for a period extending not more than six months after the termination of the period of military service.

(c) When by law this property may be sold or forfeited to enforce the collection of any tax or assessment, the service member shall have the right to redeem or commence an action to redeem that property, at any time not later than six months after the termination of the period of military service.

(d) Whenever any tax or assessment shall not be paid when due, the tax or assessment due and unpaid shall bear interest until paid at the rate of 6 percent per year, and no other penalty or interest shall be incurred by reason of that nonpayment. Any lien for any unpaid taxes or assessment shall also include that interest thereon.

(Added by renumbering Section 411 (as added by Stats. 2002, Ch. 60, 2nd text) by Stats. 2003, Ch. 62, Sec. 211. Effective January 1, 2004.)



409.3

(a) A service member may, at any time during his or her most current period of military service or within six months thereafter, petition a court for relief in respect of any obligation or liability incurred by the service member before the effective date of the orders for his or her most current period of military service or in respect of any tax or assessment whether falling due before or during his or her most current period of military service.

(b) The court shall set a hearing on the petition within 25 days from the date the petition is filed, unless the court shows good cause for extending the date of the hearing. The petition shall be served at least 10 days before the hearing. The respondent shall file and serve a response to the petition at least five days before the hearing.

(c) The court shall not charge a filing fee or court costs for a petition filed pursuant to this section.

(d) If, after notice and hearing, the court finds the ability of the service member to comply with the terms of any such obligation or liability, or to pay any such tax or assessment, has been materially affected by reason of his or her most current period of military service as defined in this chapter, the court may grant the following relief:

(1) In the case of an obligation payable in installments under a contract for the purchase of real estate, or secured by a mortgage or other instrument in the nature of a mortgage upon real estate, a deferment of the payments due on the obligation for a period of time equal to the period of military service, even if the service member requests the relief after the start of his or her current period of military service, subject to subdivision (a), and even if such payments extend beyond the termination of the period of military service. The obligation shall be extended for the period of time that payments were deferred, and the deferred payments shall be paid in equal installments during the combined period at the rate of interest on the unpaid balance as is prescribed in the contract, or other instrument evidencing the obligation, for installments paid when due, and subject to any other terms as may be just.

(2) In the case of any other obligation, liability, tax, or assessment, a deferment of any payments on the obligation during the service member s period of military service and, from the date of termination of the period of military service or from the date of application if made after the service, for a period of time equal to the period of military service of the applicant or any part of that period, subject to payment of the balance of principal and accumulated interest due and unpaid at the date of termination of the period of military service or the date of application, as the case may be, in equal periodic installments during the extended period at the rate of interest as may be prescribed for the obligation, liability, tax, or assessment, if paid when due, and subject to any other terms as may be just.

(e) (1) When any court has granted a deferment as provided in this section, no fine or penalty shall accrue during the period the terms and conditions of the deferment are complied with by reason of failure to comply with the terms or conditions of the obligation, liability, tax, or assessment in respect of which the deferment was granted, including penalties on the nonpayment of principal or interest during this period. Interest shall not be charged or accumulated on the principal or interest on which the payment was delayed. Foreclosure or repossession of property on which payment has been deferred shall not take place during the period specified in this section.

(2) If a person has charged or accrued a fine or penalty in violation of paragraph (1), that person shall be liable for actual damages, reasonable attorney s fees, and costs incurred by the injured party as a result of the violation.

(f) Notwithstanding subdivision (d), any mortgage payments deferred pursuant to this section are due and payable upon the earlier of the following:

(1) The sale of the property or other event specified in the documents creating the obligation permitting the lender to accelerate the loan, other than a deferment of payments authorized by this section.

(2) Further encumbrance of the property other than for preservation or protection of the property.

(3) The maturity of the obligation, as defined under the terms of the documents creating the obligation, or, if applicable, as extended pursuant to subdivision (d).

(g) This section shall not relieve a service member with a mortgage subject to an impound account for the payment of property taxes, special assessments, mortgage insurance, and hazard insurance from making monthly payments of an amount that is at least sufficient to pay these amounts, unless the borrower and lender agree to a lesser amount.

(h) This section shall not preclude a service member from making payments toward the mortgage payments deferred before the occurrence of any of the events in subdivision (d).

(i) This section shall not permit a service member ordered to military service to obtain a delay, deferment, or stay on an obligation to pay child support. This section shall not preclude a service member ordered to military service from seeking a modification of an order to pay child support due to a reduction in income resulting from the order to service, or from seeking the imposition of the maximum interest rate provided by this chapter on arrearages in child support payments existing before the order to service.

(Amended by Stats. 2013, Ch. 220, Sec. 1. Effective January 1, 2014.)



409.4

(a) A person who by reason of military service is entitled to the rights and benefits of this chapter shall also be entitled upon release from that military service to reinstatement of any health insurance that was in effect on the day before the service commenced, and was terminated effective on a date during the period of the service.

(b) An exclusion or a waiting period may not be imposed in connection with reinstatement of health insurance coverage of a health or physical condition of a person under subdivision (a), or a health or physical condition of any other person who is covered by the insurance by reason of the coverage of that person, if any of the following apply:

(1) The condition arose before or during that person s period of service.

(2) An exclusion or waiting period would not have been imposed for the condition during a period of coverage resulting from participation by that person in the insurance.

(3) The condition of the person has not been determined by the Secretary of Veterans Affairs to be a disability incurred or aggravated in the line of duty within the meaning of Section 105 of Title 38 of the United States Code.

(c) Any person violating this section shall be liable for actual damages, reasonable attorney s fees, and costs incurred by the service member or other person entitled to the benefits and protections of this chapter.

(Amended by Stats. 2010, Ch. 385, Sec. 10. Effective January 1, 2011.)



409.5

Dependents of a service member shall be entitled to the benefits accorded to service members under Sections 405 to 409.4, inclusive, upon application to a court therefor, unless in the opinion of the court the ability of the dependents to comply with the terms of the obligation, contract, lease, or bailment has not been materially impaired by reason of the military service of the person upon whom the applicants are dependent.

(Amended by Stats. 2011, Ch. 105, Sec. 2. Effective January 1, 2012.)



409.6

The collection from any service member of any tax on the income of the person, whether falling due prior to or during his or her period of military service, shall be deferred for a period extending not more than six months after the termination of his or her period of military service if the person s ability to pay the tax is materially impaired by reason of the service. No interest on any amount of tax, collection of which is deferred for any period under this chapter, and no penalty for nonpayment of the amount during that period, shall accrue for any period of deferment by reason of that nonpayment. The running of any statute of limitations against the collection of any tax by distraint or otherwise shall be suspended for the period of military service of any individual the collection of whose tax is deferred under this section, and for an additional period of nine months beginning with the day following the period of military service.

(Added by renumbering Section 415 (as added by Stats. 2002, Ch. 60) by Stats. 2003, Ch. 62, Sec. 215. Effective January 1, 2004.)



409.7

Where in any proceeding to enforce a civil right in any court, it is made to appear to the satisfaction of the court that any interest, property, or contract has been transferred or acquired since the effective date of this chapter with the intent to delay the just enforcement of that right by taking advantage of the benefits provided under this chapter, the court shall enter judgment or make an order as might lawfully be entered or made, notwithstanding any contrary provision of this chapter.

(Added by renumbering Section 416 (as added by Stats. 2002, Ch. 60) by Stats. 2003, Ch. 62, Sec. 216. Effective January 1, 2004.)



409.8

(a) In any proceeding under this chapter, a certificate signed by an appropriately authorized officer of the military department, branch, or unit in which a service member is serving shall be prima facie evidence as to any of the following facts stated in that certificate:

(1) That a person named has not been, or is, or has been in the military service.

(2) The time when and the place where the person entered military service.

(3) The person s residence at that time, and the rank, branch, and unit of the service that the person entered.

(4) The dates within which the person was in the military service.

(5) The monthly pay received by the person at the date of issuing the certificate.

(6) The time when and the place where the person died in or was discharged from the service.

(b) It shall be the duty of the authorized officer to furnish that certificate on application, and any certificate, when purporting to be signed by an officer purporting on the face of the certificate to have been so authorized, shall be prima facie evidence of its contents and of the authority of the signer to issue the certificate.

(c) Where a person in military service has been reported missing, he or she shall be presumed to continue in the service until accounted for, and no period herein limited which begins or ends with the death of the person shall begin or end until the death of the person is in fact reported to or found by the United States Department of Defense or any court or board thereof, or the Military Department or any court or board thereof, or until the person s death is found by a court of competent jurisdiction.

(Added by renumbering Section 417 (as added by Stats. 2002, Ch. 60) by Stats. 2003, Ch. 62, Sec. 217. Effective January 1, 2004.)



409.9

Any interlocutory order made by any court under the provisions of this chapter may, upon the court s own motion or otherwise, be revoked, modified, or extended by it upon notice to the parties affected as it may require.

(Added by renumbering Section 418 (as added by Stats. 2002, Ch. 60) by Stats. 2003, Ch. 62, Sec. 218. Effective January 1, 2004.)



409.10

The provisions of this chapter are severable. If any provision of this chapter or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by renumbering Section 419 (as added by Stats. 2002, Ch. 60) by Stats. 2003, Ch. 62, Sec. 219. Effective January 1, 2004.)



409.11

It is the intent of the Legislature that qualification for the benefits and protections conferred upon service members, as defined by Section 400, by this chapter apply retroactively to September 11, 2001. However, it is also the intent of the Legislature that the benefits and protections that attach to qualified service members under this chapter apply only on a prospective basis.

(Added by renumbering Section 420 (as added by Stats. 2002, Ch. 60) by Stats. 2003, Ch. 62, Sec. 220. Effective January 1, 2004.)



409.13

(a) To the extent permitted by federal law and the California Constitution, any principal and interest on any financial obligation or liability bearing interest and incurred by a member of the California National Guard or his or her surviving spouse, or any principal and interest on any financial obligation or liability bearing interest incurred by a member of the California National Guard for which the beneficiary of that member is liable, shall be deferred for a period of six months after the death of the member without penalty or accrual of any additional interest.

(b) For purposes of this section, the following terms have the following meanings:

(1) Interest includes service charges, renewal charges, fees, or any other charges with respect to any obligation or liability.

(2) Beneficiary means a beneficiary of the deceased member of the California National Guard who is or has become, after the member s death, liable for any of the member s financial obligations or liabilities bearing interest.

(c) This section shall only apply:

(1) To a member of the California National Guard that is killed in the line of duty in the service of the state or federal government.

(2) When a member s surviving spouse or other beneficiary provides written notice of the death of the member to the financial institution to which he or she is liable and from which he or she is requesting deferral of interest and payments as set forth in this section.

(3) To a financial obligation or liability bearing interest that was created between a private entity and a member of the California National Guard or his or her surviving spouse, or to a financial obligation or liability bearing interest that was created between a private entity and a member of the National Guard for which the beneficiary of that member is liable, before that member s entry into service.

(Added by Stats. 2005, Ch. 261, Sec. 1. Effective September 22, 2005.)



409.14

A service member or other person seeking to enforce rights pursuant to this chapter shall not be required to pay a filing fee or court costs.

(Added by Stats. 2010, Ch. 385, Sec. 11. Effective January 1, 2011.)






CHAPTER 8. Equipment and Accommodations

ARTICLE 1. Funds, Arms, and Equipment

410

The National Guard, Naval Militia, and unorganized militia when called into active service shall be provided by the State with the supplies and equipment, not supplied by the United States, necessary for the proper performance of functions authorized or prescribed by the laws and regulations of the State and the United States.

(Enacted by Stats. 1935, Ch. 389.)



411

The board of supervisors of any county or the legislative body of any city may appropriate money from the general fund of such county or city for the use, benefit, or assistance of the National Guard or Naval Militia or for National Guard or Naval Militia purposes within such county or city only.

(Amended by Stats. 1955, Ch. 728.)



412

Any officer who is accountable for any Federal, State, or company funds or property who fails or neglects to deliver over such funds or property to the person designated by proper authority to relieve such officer, shall be charged with all shortages thereof not covered by the receipt obtained by such officer from the person to whom he has delivered the same.

Quartermasters and supply officers are accountable and responsible for all property issued to the headquarters to which they are attached or with which they are on duty.

(Enacted by Stats. 1935, Ch. 389.)



412.5

(a) Notwithstanding any other law, the Adjutant General may do all of the following:

(1) Establish support programs, including, but not limited to, morale, welfare, recreational, training, and educational programs for the benefit of the Military Department, its components, and its soldiers, airmen, cadets, and their family members.

(2) Establish, construct, or acquire facilities or equipment for the purposes specified in paragraph (1).

(3) Adopt rules and regulations for all of the following:

(A) For the programs established pursuant to paragraph (1).

(B) For the solicitation and acceptance of funds authorized pursuant to subdivision (b).

(C) For the establishment, deposit, and expenditure of military post, welfare, or similar unit funds.

(4) Perform any other acts as may be necessary, desirable, or proper to carry out the purposes of this section.

(b) (1) Notwithstanding any other law, the Adjutant General and the Military Department may solicit and accept funds or other donations which shall be deposited in the California Military Department Support Fund, which is hereby established in the State Treasury. The money in the fund is available, upon appropriation by the Legislature, solely for the purposes prescribed by this section.

(2) Section 11005 of the Government Code shall not apply to the acceptance of funds or other donations pursuant to this subdivision.

(3) It is the intent of the Legislature that funds appropriated to the Military Department as provided by this section be used to supplement, not supplant, funding appropriated to the Military Department pursuant to any other law for the purposes prescribed by this section.

(c) The Adjutant General shall, on or before March 31, 2014, and on or before March 31 each year thereafter, conduct an internal audit of the fund established pursuant to subdivision (b) and report the findings of the audit to the Department of Finance.

(Repealed and added by Stats. 2012, Ch. 412, Sec. 2. Effective January 1, 2013.)



413

All moneys including company funds, of which the commanding officer or other officer or employee is the custodian, shall be deposited in a national bank or a bank incorporated under the laws of this State. All moneys, funds, bonds, securities, property or other assets held in trust for or on behalf of any National Guard units or organizations or the commanding officers thereof, by the State of California, the State Treasurer, or other public or trust officer, may be paid to such units or organizations to be used for military purposes upon demand of the National Guard units or organizations or the commanding officers thereof provided the Adjutant General shall have approved such payment. If the National Guard units or organizations which made said payment or delivered said property in trust is or are not in existence, then said moneys, funds, bonds, securities, property or other assets so held in trust may be paid or delivered upon like demand to the successor or successors of said units or organizations. A National Guard unit or units or organizations shall be a successor or successors within the meaning of this section if it or they is or are located at, and its or their members reside in, the same general area as its or their predecessor. The order of the Adjutant General determining that a unit or units or an organization is or are a successor or successors within the meaning of this section shall be conclusive of the fact.

If no National Guard unit or units is or are organized in said general area as a successor or successors then the said moneys, funds, bonds, securities, property or other assets so held in trust may be paid or delivered upon like demand and approval to the next highest organized unit in the echelon of command that includes the said general area of said former units or organizations that may have deposited said property or assets in trust as aforesaid.

All money, funds, bonds, securities, property or other asssets paid or delivered to any National Guard unit or units or organization pursuant to this section shall be used for military purposes and the benefit of such unit or units or organization receiving the same, and if not so used shall be paid or delivered to the Adjutant General upon his demand and who shall in turn transmit the same to the State Treasurer in augmentation of the appropriations for military purposes. All of said units and organizations shall render an accounting to the Adjutant General upon demand and at least once in each calendar year.

(Amended by Stats. 1947, Ch. 330.)



414

Every officer and enlisted man or woman to whom public property has been issued shall be personally responsible to the state for that property. No one shall be relieved from this responsibility, unless it is shown, to the satisfaction of the Governor, that the loss or destruction of the property was unavoidable and in no way the fault of the person responsible for the loss. In all other cases the value of the property lost or destroyed, in the amount determined by a surveying officer or a board as herein provided, shall be charged against the person at fault or, with the concurrence of the appropriate commanding officer, against the command to or for which it had been issued, and if not relieved from the charge by the Governor, there shall be an indebtedness from that person or command to the state.

(Amended by Stats. 1994, Ch. 114, Sec. 49. Effective January 1, 1995.)



415

If the commanding officer of the organization charged does not concur in the finding of the surveying officer, then the value of lost or destroyed property and the person or command to be charged therewith shall be determined by the board consisting of the commanding officer of the organization in which such property is lost and two disinterested officers not below the grade of major appointed by The Adjutant General. A decision of a majority of the board so constituted shall be final.

(Amended by Stats. 1945, Ch. 1183.)



416

Where the amount determined by a board, as provided in Section 415, as the value of lost, damaged, or destroyed property is charged to a person, it shall be deducted from any pay or allowance due or to become due to him or her from the state. Money due to the state for any reason, with or without the action of a board, from a member of the active militia, a member of the unorganized militia when called for active duty, or any civilian employee of the Office of the Adjutant General shall be deducted or withheld from any money due or to become due that member or civilian employee from the state, including any pay and allowances payable pursuant to Article 1 (commencing with Section 320) of Chapter 5 of Part 1 of Division 2. Where the amount is charged to a command, it shall be deducted one-half in successive calendar years from any allowance or money due or to become due to it from the state, except that on the disbandment of a command any indebtedness then existing and any indebtedness as may be charged to it upon a final settlement of property accounts shall, as soon as determined, be paid out of its military funds or unexpended appropriations.

An action may be maintained in the name of the people of the state in any court of competent jurisdiction by the Attorney General, upon request of the Adjutant General, to recover from a member of the active militia, a member of the unorganized militia when called for active duty, or any civilian employee of the Office of the Adjutant General or his sureties any indebtedness to the state remaining unpaid upon final determination of the indebtedness.

(Amended by Stats. 1994, Ch. 114, Sec. 50. Effective January 1, 1995.)



417

The transportation of arms, equipment, and military stores issued to troops or received by the State and all other military transportation shall be contracted for by the Adjutant General.

(Amended by Stats. 1947, Ch. 393.)



418

All property purchased out of the moneys allowed by the State for the use and convenience of the militia is the property of the State and shall be enumerated on the property returns next following its purchase.

(Enacted by Stats. 1935, Ch. 389.)



419

No member of the militia shall wear or use, except when on military duty, or by special permission of his commanding officer, any uniform or other article of military property belonging to the State or to the organization of which he is a member.

(Enacted by Stats. 1935, Ch. 389.)



420

No officer in charge of public property for military use shall transfer any portion thereof, either as a loan or permanently, without the authority of the Governor.

(Enacted by Stats. 1935, Ch. 389.)



421

Any person who secretes, sells, disposes of, offers for sale, purchases, retains after demand made by a commissioned officer of the National Guard or of the unorganized militia when called into the service of the state or Naval Militia, or in any manner pawns or pledges any arms, uniforms, equipment, or military or naval property of the state or of the United States, or of any organization of the active militia or of the unorganized militia when called into the service of the state is guilty of a felony if said arms, uniforms, equipments, or military or naval property of the state or of the United States is of a value of nine hundred fifty dollars ($950) or more, otherwise such person is guilty of a misdemeanor.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 5. Effective January 25, 2010.)



422

Any person other than an officer, warrant officer, or enlisted man or woman of the California National Guard, or of the unorganized militia when called into the service of the state or of the State Military Reserve or who may be appointed under Section 141 or who may be authorized by Sections 502, 502.1, or 502.2 or who may be a member of the Naval Militia of this state, or who may be a member of the military forces of another state or of the United States Army, United States Air Force, United States Navy, United States Marine Corps, United States Coast Guard Service or United States or State Forest Service, or personnel of the Department of Fish and Game, or members of the Department of the California Highway Patrol, or an inmate of any veterans or soldiers home, or other person authorized by the laws of the United States or of this state, who at any time wears the uniform of the United States Army, United States Air Force, or United States Navy, or of the armed forces of the United States or any organization thereof, or National Guard or Naval Militia, or any part of that uniform, or a uniform or part of a uniform similar thereto, is guilty of a misdemeanor and is punishable by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500), or by imprisonment in the county jail not exceeding 60 days, or by both.

(Amended by Stats. 1994, Ch. 114, Sec. 51. Effective January 1, 1995.)



423

Whenever the National Guard or Naval Militia, or any part thereof, is in active service or is called into active service, no civic organization or member thereof shall parade or appear in uniform in the locality where the National Guard or Naval Militia is in service.

(Enacted by Stats. 1935, Ch. 389.)



424

Any person, who at any time wears the uniform of, or a uniform similar to that of, a foreign military or semimilitary organization without being a member thereof and being entitled to do so, is guilty of a misdemeanor and is punishable by a fine of not less than one hundred dollars ($100) nor more than five hundred dollars ($500), or by imprisonment in the county jail not exceeding 60 days or by both such fine and imprisonment.

The provisions of this section shall not apply to the wearing of such uniforms by actors during the filming of any motion picture or the presentation of any stage play.

(Amended by Stats. 1983, Ch. 1092, Sec. 228. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)






ARTICLE 2. Armories

430

As used in this article, armory means and includes any building or portion thereof, rifle range, camp site, airport, arsenal, vessel, quarters, accommodations, or training facilities devoted to the use of the militia.

(Amended by Stats. 1977, Ch. 295.)



431

(a) The Adjutant General may, either directly or through armory boards, or through subordinate commanders, lease or otherwise authorize the use of, by any person for any lawful purpose, manage, supervise all activities in, perform all necessary military duties with respect to and control all armories that are built or acquired by the state, that come into possession or control of the state, or that are erected, purchased, leased, or provided or contributed to, in whole or in part, by any city, county, political subdivision, or district, or by anyone, for armory purposes.

(b) The Adjutant General may contract with the United States for the operation of any armory for purposes of training of federal military personnel, with provision that all state costs related to that operation shall be reimbursed by the United States.

(c) All revenues or income from any armory shall be paid to the Adjutant General who shall account for the revenues or income to the Controller at the close of each month in the form that the Controller prescribes and shall deposit the revenues and income into the Treasury to the credit of the Armory Discretionary Improvement Account, which is hereby created, in the General Fund. The revenues and income in the account shall be available, when appropriated, to the Adjutant General, for allocation for the maintenance, repairs, improvements, and operating expenses necessary or desirable for increased or improved community utilization of the facilities of the armory from which the revenues and income were derived.

(Amended by Stats. 2012, Ch. 728, Sec. 123. Effective January 1, 2013.)



432

For the control and management of the armories, the Adjutant General may cause to be established from the personnel of the organized militia armory boards, the personnel of which shall serve without pay. Such boards, subject to the direction of the Adjutant General, shall control, manage, and supervise all activities in armories and may rent to or otherwise authorize the use of such armories by persons and organizations including those not connected with the National Guard and Naval Militia. Such boards shall remit all revenues therefrom at least once each month to the Adjutant General who shall account for and deposit such revenues pursuant to Section 431.

(Amended by Stats. 1961, Ch. 2182.)



433

The Adjutant General may lease on behalf of the State armories necessary for the use of the militia.

(Enacted by Stats. 1935, Ch. 389.)



433.5

All state armories may be used for emergency purposes on such terms and conditions as shall be mutually agreeable to the Military Department and the Office of Emergency Services.

(Amended by Stats. 2013, Ch. 352, Sec. 402. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



434

(a) The Adjutant General, under the direction of the Governor, shall make and enforce regulations for the government and control of armories. Where appropriations have been made therefor, the Adjutant General may purchase, receive by donation, or otherwise acquire or lease real estate for armory or storage purposes. Where appropriations have been made therefor, the Adjutant General may construct and build armories, buildings, structures, and facilities required for the use of the Adjutant General and the military forces of this state.

(b) Notwithstanding any other provision of law, the Adjutant General may cooperate and contract with authorized representatives of the United States government in carrying out the provisions of this section, if the Adjutant General determines that it is in the best interest of the state. In determining if this course of action is in the best interest of the state, the Adjutant General shall make findings in writing, and shall consider all of the following criteria:

(1) The contracting method selected results in the least cost to the state.

(2) The contracting method selected assures that any contracts requiring federal funds are awarded in the same federal fiscal year of appropriation by Congress.

(3) The contracting method selected will result in full compliance with federal military construction standards.

(4) The contracting method selected will ensure full compliance with all state building codes.

(c) In carrying out the provisions of subdivision (b), the Adjutant General shall do both of the following:

(1) Coordinate with the Department of General Services to utilize the department for any project that uses state matching funds.

(2) Submit to the Department of General Services a written annual summary of the findings required by subdivision (b).

(d) For any project using 100 percent state funds and built entirely on state owned land, the Adjutant General shall indicate to the Department of General Services that the construction project is being constructed in accordance with the California Building Standards Code set forth in Title 24 of the California Code of Regulations.

(Amended by Stats. 2001, Ch. 190, Sec. 1. Effective January 1, 2002.)



435

(a) The Director of General Services, with the approval of the Adjutant General, may lease for not more than 99 years or sell for fair market value upon terms and conditions and subject to any reservations and exceptions as may be determined to be in the best interests of the state any real property held for armory purposes. No real property shall be sold or lease entered into pursuant to this subdivision unless the Legislature, by statute, approves the sale or lease of the property.

(b) There is in the State Treasury the Armory Fund. All proceeds from the sale or lease of armories shall be deposited in the fund. The money in the fund is available, upon appropriation by the Legislature, for the maintenance of existing armories, and for the acquisition or construction of new or replacement armories, including, but not limited to, the cost of design. The disposition of armory properties shall not be subject to subdivision (g) of Section 11011 of the Government Code.

(Amended by Stats. 2010, Ch. 528, Sec. 1. Effective January 1, 2011.)



436

The Adjutant General may receive by donation or dedication any property which may be used for armory purposes.

(Enacted by Stats. 1935, Ch. 389.)



437

The Adjutant General, in the name of the people of the State of California, with the approval of the Department of General Services, may acquire any property necessary for armory purposes.

(Amended by Stats. 1975, Ch. 1239.)



438

(a) The Adjutant General may appoint a Community Advisory Committee to advise the Adjutant General on matters involving the role and function of California National Guard members and facilities in communities around the state.

(b) If the advisory committee is appointed pursuant to subdivision (a), the Adjutant General shall determine the number of members to be appointed to the committee, which shall include representation from cities and counties and organizations or associations which represent the interests of homeless persons. The members of the committee shall serve without compensation.

(c) The committee may advise the Adjutant General on issues including, but not limited to, the use of the California National Guard armories as shelters for the homeless. It is not the function of the committee to advise the Adjutant General on matters pertaining to the California National Guard which do not directly impact local communities.

(Added by Stats. 1990, Ch. 901, Sec. 2.)



439

Any city, city and county or county may acquire, provide, and maintain buildings, halls, meeting places, and supply stations for the use of the United States Department of the Army, the United States Department of the Navy, the United States Department of the Air Force, the California National Guard, and for such purposes the governing body of the city, or city and county, and the board of supervisors of any county may:

(a) Purchase, receive by donation, donate, dedicate, condemn, lease for the use of the Adjutant General for a term not to exceed 99 years or as provided in Section 37392 of the Government Code, or acquire real or personal property, with or without improvements, and erect such buildings, halls, meeting places, and supply stations thereon.

(b) Purchase, construct, lease for the use of the Adjutant General for a term not to exceed 99 years or as provided in Section 37392 of the Government Code, furnish, or repair such buildings, and property and provide for the proper maintenance and management thereof.

(c) Enter into agreements on behalf of the city, city and county, or county with the Secretary of the Department of the Army, Secretary of the Department of the Air Force, and the Secretary of the Department of the Navy of the United States, and the Adjutant General of the State of California for the use and occupancy of such buildings, including any buildings constructed as memorials or for other purposes.

(d) Establish a fund for the purposes hereof, levy a special tax for such purposes, and incur in the manner provided by law a bonded indebtedness on behalf of the city, city and county or the county for any of the purposes of this section.

(Amended by Stats. 1954, 1st Ex. Sess., Ch. 46.)



439.1

(a) The Legislature hereby finds and declares that the Military Department is unable to perform its security, emergency response, and social and community missions due to deficiencies in the physical condition and suitability of some of its armories, and according to a 2006 Bureau of State Audit report, at least 87 percent of the 109 armories in California are in need of improvement.

(b) It is the intent of the Legislature to ensure that the Military Department has adequate facilities to perform its security, emergency response, and social and community missions.

(c) The Military Department shall, on or before April 1, 2008, and each year thereafter, submit a report to the Legislature on the status of all California armories. For each armory, the report shall include:

(1) The location of the armory.

(2) The utilization of the facilities of the armory for military missions, emergency response, and community and social services.

(3) The physical condition of the facilities of the armory for its current missions and uses.

(4) Any identified improvement, renovation, and modernization projects for the facilities of the armory, and the total estimated costs to complete these projects.

(5) The status of recent improvements undertaken at the facilities of the armory.

(6) An 18-month projection of all work and improvements that will be completed on the facilities of the armory.

(7) The projected workload and staffing necessary for the maintenance, repairs, improvements, and operating expenses of the facilities of the armory.

(Added by Stats. 2007, Ch. 742, Sec. 1. Effective January 1, 2008.)






ARTICLE 3. Los Angeles Air Force Base Housing

440

Notwithstanding any other provision of law, the Department of Housing and Community Development, the County of Los Angeles, the City of Inglewood, the City of Hawthorne, and the City of El Segundo, may enter into a joint powers agreement, pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code, for the purposes of providing a short-term solution to the problem of providing housing for military personnel stationed at Los Angeles Air Force Base.

(Added by Stats. 1992, Ch. 1028, Sec. 1. Effective September 29, 1992.)



441

The joint powers agreement entered into pursuant to this article may be modified, as necessary, to include other public agencies contiguous to the local agencies specified in Section 440.

(Added by Stats. 1992, Ch. 1028, Sec. 1. Effective September 29, 1992.)



442

For the purposes of this article, the power to provide a short-term solution to the problem of housing for military personnel stationed at Los Angeles Air Force Base shall be a power common to the contracting parties specified in this article, as required by Section 6502 of the Government Code.

(Added by Stats. 1992, Ch. 1028, Sec. 1. Effective September 29, 1992.)



443

The Department of Housing and Community Development shall not bear the costs to implement or administer any housing program established pursuant to the joint powers agreement authorized by this article.

(Added by Stats. 1992, Ch. 1028, Sec. 1. Effective September 29, 1992.)



443.5

No moneys received by or administered by the state under the federal HOME program which is part of the Cranston-Gonzalez National Affordable Housing Act (P.L. 101-625) shall be used for purposes of this article.

(Added by Stats. 1992, Ch. 1028, Sec. 1. Effective September 29, 1992.)



444

A jurisdiction that is a party to the joint powers agreement authorized by this article shall comply with Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of the Government Code.

(Added by Stats. 1992, Ch. 1028, Sec. 1. Effective September 29, 1992.)









CHAPTER 9. Military Courts

450

The military courts of this state are: (a) general courts-martial; (b) special courts-martial; (c) summary courts-martial; (d) courts of inquiry; and (e) Courts-Martial Appellate Panel.

(Amended by Stats. 2013, Ch. 322, Sec. 1. Effective January 1, 2014.)



450.1

(a) Under regulations as the Governor may prescribe, and under any additional regulations as may be prescribed by the Adjutant General, limitations may be placed on the powers granted by this section with respect to the kind and amount of punishment authorized, the categories of commanding officers and warrant officers exercising command authorized to exercise those powers, the applicability of this section to an accused who demands trial by court-martial, and the kinds of courts-martial to which the case may be referred upon that demand. Except in the case of the imposition of fines upon officers and warrant officers, punishment may not be imposed upon any member of the California National Guard under this section if the member has, before the imposition of punishment, demanded trial by court-martial in lieu of punishment. Under similar regulations, rules may be prescribed with respect to the suspension of punishments authorized hereunder. If authorized by regulations of the Adjutant General, a commanding officer who under the Uniform Code of Military Justice would exercise general court-martial jurisdiction or an officer of general rank in command may delegate his or her powers under this section to a principal assistant.

(b) Subject to subdivision (a), any commanding officer may, in addition to or in lieu of admonition or reprimand, impose one or more of the following disciplinary punishments for minor offenses without the intervention of a court-martial:

(1) Upon officers of his or her command:

(A) Restriction to certain specified limits, with or without suspension from duty, for not more than 30 consecutive days.

(B) If imposed by an officer who under the Uniform Code of Military Justice would exercise general court-martial jurisdiction or an officer of general rank in command:

(i) Arrest in quarters for not more than 30 consecutive days.

(ii) Impose a fine of not more than 15 days pay per month for two months.

(iii) Restriction to certain specified limits with or without suspension from duty for not more than 60 consecutive days.

(iv) Detention of not more than 15 days pay per month for three months.

(2) Upon other personnel of his or her command:

(A) Correctional custody for not more than seven consecutive days.

(B) Impose a fine of not more than seven days pay.

(C) Reduction to the next inferior pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction.

(D) Extra duties, including fatigue or other duties, for not more than 14 consecutive days.

(E) Restriction to certain specified limits, with or without suspension from duty, for not more than 14 consecutive days.

(F) Detention of not more than 14 days pay.

(G) If imposed by an officer of the grade of major or above:

(i) Correctional custody for not more than 30 consecutive days.

(ii) Impose a fine of not more than 15 days pay per month for two months.

(iii) Reduction to the lowest or any intermediate pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction, but an enlisted member in a pay grade above E-4 may not be reduced more than two pay grades.

(iv) Extra duties, including fatigue or other duties, for not more than 45 consecutive days.

(v) Restrictions to certain specified limits, with or without suspension from duty, for not more than 60 consecutive days.

(vi) Detention of not more than 15 days pay per month for three months.

The punishments heretofore prescribed by subdivision (b)?(1)?A, B(i) and (iii) and subdivision (b)?(2)?A, D, E, G(i), (iv) and (v) hereof may be imposed only during annual active duty for training or active state service, except that extra duties may be imposed upon enlisted men and women while in armory drill status for two hours (to be completed not later than 2400 hours) for two consecutive drills.

Detention of pay shall be for a stated period of not more than one year but if the offender s term of service expires earlier, the detention shall terminate upon that expiration. No two or more of the punishments of arrest in quarters, correctional custody, extra duties, and restriction may be combined to run consecutively in the maximum amount imposable for each. Whenever any of those punishments are combined to run consecutively, there shall be an apportionment. In addition, forfeiture of pay may not be combined with detention of pay without an apportionment. For the purposes of this subdivision, correctional custody means the physical restraint of a person during duty or nonduty hours and may include extra duties, fatigue duties, or hard labor. If practicable, correctional custody shall not be served in immediate association with persons awaiting trial or held in confinement pursuant to trial by court-martial.

(c) An officer in charge may impose upon enlisted members assigned to the unit of which he or she is in charge any of the punishments authorized under subdivision (b)(2)(A) to (G), inclusive, as the Adjutant General may specifically prescribe by regulation.

(d) The officer who imposes the punishment authorized in subdivision (b), or his or her successor in command, may, at any time, suspend probationally any part or amount of the unexecuted punishment imposed and may suspend probationally a reduction in grade or a fine imposed under subdivision (b), whether or not executed. In addition, the officer may, at any time, remit or mitigate any part or amount of the unexecuted punishment imposed and may set aside in whole or in part the punishment, whether executed or unexecuted, and restore all rights, privileges, and property affected. The officer may also mitigate reduction in grade to a fine or detention of pay. When mitigating:

(1) arrest in quarters to restriction;

(2) correctional custody to extra duties or restriction, or both; or

(3) extra duties to restriction;

the mitigated punishment shall not be for a greater period than the punishment mitigated. When mitigating a fine to detention of pay, the amount of the detention shall not be greater than the amount of the fine. When mitigating reduction in grade to a fine or detention of pay, the amount of the fine or detention shall not be greater than the amount that could have been imposed initially under this article by the officer who imposed the punishment mitigated.

(e) A person punished under this section who considers his or her punishment unjust or disproportionate to the offense may, through the proper channel, appeal to the next superior authority. The appeal shall be promptly forwarded and decided, but the person punished may in the meantime be required to undergo the punishment adjudged. The superior authority may exercise the same powers with respect to the punishment imposed as may be exercised under subdivision (d) by the officer who imposed the punishment. Before acting on an appeal from a punishment of:

(1) arrest in quarters for more than seven days;

(2) correctional custody for more than seven days;

(3) a fine of more than seven days pay;

(4) reduction of one or more pay grades from the fourth or a higher pay grade;

(5) extra duties for more than 14 days;

(6) restriction for more than 14 days; or

(7) detention of more than 14 days pay;

the authority who is to act on the appeal shall refer the case to a judge advocate of the California National Guard for consideration and advice, and may so refer the case upon appeal from any punishment imposed under subdivision (b).

(f) The imposition and enforcement of disciplinary punishment under this section for any act or omission is not a bar to trial by court-martial for a serious crime or offense growing out of the same act or omission, and not properly punishable under this section; but the fact that a disciplinary punishment has been enforced may be shown by the accused upon trial, and when so shown shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.

(g) The Adjutant General may, by regulation, prescribe the form of records to be kept of proceedings under this article and may also prescribe that certain categories of those proceedings shall be in writing.

(Amended by Stats. 1994, Ch. 114, Sec. 52. Effective January 1, 1995.)



451

The constitution and jurisdiction of general courts-martial, special courts-martial, summary courts-martial, and courts of inquiry, the form and manner in which the proceedings are conducted and recorded, the forms of oaths and affirmations taken in the administration of military law by such courts, the limits of punishment, and the proceedings in the revision thereof, shall be governed by the terms of the Articles of War, the National Defense Act, the laws and regulations governing the Army of the United States and the United States Air Force, and the law and procedure of similar courts of the United States Army, and the United States Air Force, except as otherwise provided in this chapter.

From and after May 31, 1951, the provisions of the Uniform Code of Military Justice (Public Law 506, Eighty-first Congress, Second Session, Chapter 169) the rules and regulations published thereunder, shall govern and be applicable except as otherwise provided in this code to the active militia including the California National Guard.

(Amended by Stats. 1951, Ch. 408.)



452

General courts-martial may be convened by the President of the United States or the Governor or the Adjutant General. The convening authority shall be the approving, reviewing and confirming authority. After authentication the record will be sent by the trial counsel to the reviewing authority for proper action and will thereafter be filed in the Office of the Adjutant General.

(Amended by Stats. 1955, Ch. 728.)



453

Special courts-martial may be appointed by the commanding officer of a district, garrison, fort, post, camp, station, or other place where troops are on duty, division, brigade, regiment, detached battalion, or other detached command or corresponding unit of Army or Air Force, and by the commanding officer of any group of detached units placed under a single commander for this purpose. Such courts-martial may also be appointed by superior authority when by the latter deemed desirable. When any such commanding officer is the accuser or the prosecutor of the person or persons to be tried, the court shall be appointed by superior authority. Special courts-martial may be composed of either one officer who shall be a field grade officer of the rank of major, lieutenant colonel or colonel or three or more members as provided for in the Uniform Code of Military Justice and the rules and regulations published thereunder. After final action by the reviewing authority the record of the trial by special courts-martial shall be filed in the office of the Adjutant General.

(Amended by Stats. 1967, Ch. 587.)



454

Summary courts-martial may be appointed by the commanding officer of a garrison, fort, post, camp, or other place where troops are on duty, regiment, detached battalion, detached company, or other detachment; but those summary courts-martial may in any case be appointed by superior authority when by the latter deemed desirable: Except when only one officer is present with a command, he or she shall be the summary courts-martial of that command and shall hear and determine cases brought before him or her. After final action by the reviewing authority an authenticated copy of the completed charge sheet shall be filed in the office of the Adjutant General.

(Amended by Stats. 1994, Ch. 114, Sec. 53. Effective January 1, 1995.)



455

Courts of inquiry shall consist of at least three members and may be ordered by the Governor to examine into the nature of any transaction of or accusation or imputation against any officer or enlisted man or woman. The courts shall not be ordered except upon the request of the officer concerned or whose conduct is to be inquired into or upon the request of the enlisted man or woman concerned.

The members of the court may be officers or qualified enlisted men or women, and the court may include both officers and qualified enlisted men or women.

The practice and procedure of the court of inquiry shall be in accordance with the Articles of War and like tribunals appointed for similar purposes in the United States Army, United States Air Force, and United States Navy. The court shall, without delay, report to the officer ordering it, the evidence adduced, a statement of the facts, and, when required, an opinion thereon.

Boards for conducting investigations and investigating officers may be appointed in accordance with the rules and regulations adopted for the appointment of similar boards and officers in the United States Army, United States Air Force, and United States Navy.

(Amended by Stats. 1994, Ch. 114, Sec. 54. Effective January 1, 1995.)



455.1

(a) The Courts-Martial Appellate Panel shall consist of three justices to hear matters described in Section 458.1. The Governor, by general order, shall appoint the three justices who have experience and training in the field of military law. The panel shall conduct itself as a three-justice court.

(1) A justice shall not be liable civilly or criminally for any act or acts done by them in the performance of his or her duty, as described in Section 472.

(2) A justice shall be subject to a code of judicial conduct in accordance with applicable the United States Army and the United States Air Force regulations.

(3) A justice shall sit for four years upon which his or her appointment shall be terminated or upon acceptance of his or her resignation by the Adjutant General, whichever occurs first.

(4) A justice shall be paid at the rate of a federal O-6, a military pay grade, only while in session.

(b) The Courts-Martial Appellate Panel may be convened by the President of the United States, the Governor, or the Adjutant General.

(Added by Stats. 2013, Ch. 322, Sec. 2. Effective January 1, 2014.)



456

General courts-martial have power:

(a) To try commissioned officers, warrant officers, and enlisted members of the active militia.

(b) To adjudge:

(1) Dismissal, in the case of a commissioned or warrant officer.

(2) Dishonorable discharge, in the case of an enlisted member.

(3) Any other punishment authorized for a special court-martial handling analogous charges under the Uniform Code of Military Justice and the federal Manual for Courts-Martial, including, but not limited to, up to one year in confinement.

(Amended by Stats. 2006, Ch. 358, Sec. 1. Effective January 1, 2007.)



457

Special courts-martial have power:

(a) To try commissioned officers, warrant officers, and enlisted members of the active militia.

(b) To adjudge any punishment authorized for a special court-martial handling analogous charges under the Uniform Code of Military Justice and the federal Manual for Courts-Martial, but in no case more than 180 days in confinement.

(Amended by Stats. 2006, Ch. 358, Sec. 2. Effective January 1, 2007.)



458

Summary courts-martial have power:

(a) To try enlisted members of the active militia unless they object thereto.

(b) To adjudge any punishment authorized for a summary court-martial handling analogous charges under the Uniform Code of Military Justice and the federal Manual for Courts-Martial, including, but not limited to, up to 30 days in confinement.

(Amended by Stats. 2006, Ch. 358, Sec. 3. Effective January 1, 2007.)



458.1

The Courts-Martial Appellate Panel shall have power over the following:

(a) The issuance of extraordinary writs relative to all matters arising under the following:

(1) The provisions of this code.

(2) The Uniform Code of Military Justice.

(3) Any regulation issued by the Governor pertaining to members of the California active militia.

(4) Court-martial actions pending before any military judge of the California Military Department.

(b) Adjudicating appeals of sentences of a court-martial that have been approved by the convening authority, as described in Section 455.1, and which include:

(1) Dismissal, in the case of a commissioned or warrant officer.

(2) Dishonorable discharge, in the case of an enlisted man or woman.

(3) Bad-conduct discharge, in the case of an enlisted man or woman.

(4) Forfeiture of all pay and allowances.

(5) Any confinement.

(c) The practices and procedures of the Courts-Martial Appellate Panel shall follow the federal Manual for Courts-Martial described in Section 102 and the California Manual for Courts-Martial.

(Added by Stats. 2013, Ch. 322, Sec. 3. Effective January 1, 2014.)



458.2

With regard to any matter adjudicated by the Courts-Martial Appellate Panel, the reported decisions of the United States Court of Appeals for the Armed Forces shall have direct precedential authority to such matters unless otherwise directed by the Courts-Martial Appellate Panel. Precedential decisions of the Courts-Martial Appellate Panel shall be posted in a conspicuous place.

(Added by Stats. 2013, Ch. 322, Sec. 4. Effective January 1, 2014.)



459

The trial counsel of a general or special court-martial in the National Guard shall prosecute in the name of the State.

If military authorities order the arrest by civil authorities of military persons for trial before a military court, such arrested persons can be admitted to bail by any civil magistrate within the county wherein the arrest is made. The admission to, taking of and release upon bail shall be in accordance with applicable provisions and principles of the California Penal Code.

(Amended by Stats. 1951, Ch. 408.)



460

Each miliary court shall have the power of a superior court of this State to compel by subpena, subpena duces tecum, and attachment, the attendance of witnesses, both civilian and military, and the production of books, papers, and documents, and to punish for contempt a witness duly subpenaed for nonattendance or for refusal to be sworn or testify or to produce books, papers, and documents. Military courts may also take by commission the testimony of witnesses who can not reasonably be produced at the trial in the same manner as a superior court.

(Enacted by Stats. 1935, Ch. 389.)



461

Commissions and subpenas may be issued by the president or the trial counsel of the court, both before and after being sworn, for witnesses whose attendance or testimony before such court may be necessary in behalf of the prosecution, and upon application in behalf of any person to be tried by such court, either the president or the trial counsel may direct the commanding officer of any organization to cause such subpena to be served on any member of his command.

(Amended by Stats. 1951, Ch. 408.)



462

A witness not appearing in obedience to a subpena when served personally with a copy thereof, and not having sufficient excuse, or a witness refusing to obey any lawful order of the court, shall forfeit to the State the sum of twenty-five dollars. The president of each court, or summary court officer, shall, from time to time, report to the senior Judge Advocate on the State staff the names of all such delinquent witnesses, together with the names and places of residence of the persons serving such subpenas. A Judge Advocate may sue for and recover such penalties in the name of the people of the State.

(Enacted by Stats. 1935, Ch. 389.)



463

Military courts may issue all process and mandates, including writs and warrants, necessary and proper to carry into full effect the powers vested in those courts. Process or mandates may be directed to the sheriff of any county, any peace officer, the police of any city and the marshals of any town or city, or to any officer or enlisted man or woman appointed by the court to serve or execute process or mandates. All officers to whom process or mandates are directed shall execute the process or mandates and make return of their acts thereunder according to the requirements thereof.

(Amended by Stats. 1996, Ch. 872, Sec. 107. Effective January 1, 1997.)



464

The keepers or warden of any jail shall receive the bodies of persons committed by the process or mandate of a military court and confine them in the manner prescribed by law. Except as otherwise specially provided in this division, no fees or charges of any nature shall be demanded or required to be paid by the State, or any military court or member thereof, or by the person executing its mandate or process, or by any public officer for receiving, executing, or returning any such process or mandate, or for any service in connection therewith, or for receiving or confining the person in jail or custody thereunder. Minors shall be confined in a detention home or equivalent place of confinement, and shall not be confined in a jail with other persons. Persons committed by the process or mandate of a military court shall not be photographed or fingerprinted unless such process or mandate expressly so directs.

(Amended by Stats. 1951, Ch. 408.)



465

Presidents of courts-martial, one-officer special courts-martial, and summary court officers shall have power to issue warrants to arrest an accused person and to bring him or her before the court for trial. A court shall be ordered for his or her trial within the time similarly prescribed by the rules and regulations of the United States Army. If a copy of the charges and specifications is not served, or a court is not ordered within the time herein limited, the arrest shall cease, but the charges and specifications may be served, a court ordered, and the officer or enlisted man or woman be brought to trial after the release from arrest within the time prescribed by the rules and regulations of the United States Army in similar circumstances. The appearance of the accused, without objection and pleading to the charges, shall be a waiver of any defect or irregularity of service of any of the papers mentioned in this section.

(Amended by Stats. 1994, Ch. 114, Sec. 57. Effective January 1, 1995.)



466

No sentence of a court-martial shall be carried into execution until the proceedings have been reviewed and the sentence approved by the officer appointing the court or by the officer commanding for the time being.

(Enacted by Stats. 1935, Ch. 389.)



467

For the purpose of collecting fines or penalties imposed by a court-martial, the president of any general or special court-martial and the summary court officer of any summary court shall make a list of all fines and penalties and of the persons against whom they have been imposed, and may thereafter issue a warrant under his or her hand directed to any sheriff or marshal of the county, commanding him or her to levy and collect the fines and penalties, together with the costs, upon and out of the property of the person against whom the fine or penalty is imposed. The warrant shall be executed and renewed in the same manner as executions under the Code of Civil Procedure.

All fines collected under this section or imposed and collected under Section 450.1 shall be paid by the officer collecting them to the commanding officer of the organization of which the person fined is or was a member and shall be deposited by the commanding officer into the General Fund.

(Amended by Stats. 1998, Ch. 931, Sec. 350. Effective September 28, 1998.)



468

Any person who is guilty of disorderly, contemptuous, or insolent behavior in a military court, or who uses insulting, contemptuous, or indecorous language or expression to or before a military court, or any member of such court in open court, tending to interrupt its proceedings or to impair the respect due to its authority, or who commits any breach of the peace or makes any noise or other disturbance directly tending to interrupt its proceedings, may be committed by warrant under the hand of the president of the court, or summary court officer, to the jail of the city or county in which such court sits, there to be confined for a period not to exceed three days.

(Enacted by Stats. 1935, Ch. 389.)



469

A person who has been separated from the military service shall be subject to the jurisdiction of a lawfully appointed court-martial for trial and punishment for offenses committed during his military service.

If such person is found guilty, he shall be punished according to the Articles of War and the rules and regulations of the United States Army within the limits prescribed by this division and the Federal law for courts-martial of the National Guard.

(Enacted by Stats. 1935, Ch. 389.)



470

When the military offense charged is also an offense by the civil law of this State, the officer whose duty it is to order trial may order the person charged to be turned over to the civil authorities for trial; provided, such officer shall turn over such person to the civil authorities in the cases described in Section 471.

(Amended by Stats. 1947, Ch. 393.)



471

Whenever any person in the military service of the State is charged with the commission while on duty of an offense which is a felony under the laws of this State, he shall be delivered by his superior officer or officers to the proper civil authorities of the county or city in which the offense occurred for trial. Trial and punishment by civil authorities shall not preclude trial and additional punishment by court-martial for any military offense resulting from commission of the felony.

(Enacted by Stats. 1935, Ch. 389.)



472

No officer by whom a military court is ordered or member of any such military court, or officer or person acting under its authority or reviewing the proceedings thereof or enforcing the process or sentence thereof shall be liable civilly or criminally for any act done in such capacity.

(Enacted by Stats. 1935, Ch. 389.)



473

Courts for the Naval Militia are provided for by section 300.

(Enacted by Stats. 1935, Ch. 389.)



474

The Adjutant General, under procedures established by him or her and approved by the Governor, and acting through a board of officers appointed by the Adjutant General, may correct any military record of a member of the California National Guard when he or she considers it necessary to correct an error or remove an injustice.

(Amended by Stats. 1994, Ch. 114, Sec. 59. Effective January 1, 1995.)






CHAPTER 10. California National Guard Members’ Revenue Bond Act of 1978

ARTICLE 2. Authorization and Issuance of Bonds

481

Revenue bonds may be issued by the department at such times and in such amounts as do not exceed seventy-five million dollars ($75,000,000) for home loans, fifteen million dollars ($15,000,000) for farm loans, and ten million dollars ($10,000,000) for mobilehome loans as the department, with the approval of the California National Guard Finance Committee, may determine.

(Amended by Stats. 1981, Ch. 920, Sec. 10.)



481.1

Whenever the department determines that revenue bonds should be issued, it shall adopt a resolution of issuance, which shall be executed for the department by the Commanding General of the California National Guard. Each resolution of issuance so adopted by the department shall be submitted to the California National Guard Finance Committee which shall consider and approve or disapprove any resolution of issuance so submitted. Upon such approval, by a resolution adopted by a majority of the members of the California National Guard Finance Committee, the resolution of issuance shall become effective and the State Treasurer shall cause the revenue bonds authorized thereunder to be prepared in accordance with the terms of the resolution of issuance.

(Added by Stats. 1978, Ch. 1274.)



481.2

Revenue bonds shall be issued in the name of the department and as the obligation of the department, but neither the principal of, nor the interest on, any revenue bonds shall be or become a lien, charge or liability against the State of California, the department, or the California National Guard Finance Committee, or against the property or funds of any of them, except to the extent of the pledge of revenues as may be provided by the resolution of issuance pursuant to which such revenue bonds are issued. Every revenue bond shall contain a recital substantially as follows:

Neither the faith and credit nor the taxing power of the State of California is pledged to the payment of the principal of or interest on this bond.

(Added by Stats. 1978, Ch. 1274.)



481.3

All revenue bonds shall bear the facsimile signature of the Adjutant General and the Deputy Adjutant General and shall be authenticated by the trustee. The Seal of the California National Guard shall be impressed, mechanically reproduced, or imprinted by facsimile upon each revenue bond. The interest coupons attached to any revenue bond shall bear a facsimile of the signature of the Adjutant General.

In case any official whose signature or countersignature appears on the revenue bonds or coupons ceases to be that official before the revenue bonds so signed or countersigned have been actually executed or delivered, the signature or countersignature is nevertheless valid and sufficient for all purposes as if the person had remained in office until the delivery of the revenue bonds and the revenue bonds and coupons shall be issued and shall be as binding upon the department as though the person who signed the revenue bonds or coupons had been that official on the date borne by the revenue bonds or coupons and on the date of delivery. The revenue bonds may be signed and sealed on behalf of the department by that person as if, at the actual date of execution of the revenue bonds, the person was the Adjutant General or the Deputy Adjutant General, as the case may be, although, on the date borne by the revenue bonds, the person was not that official.

(Amended by Stats. 1983, Ch. 517, Sec. 11.)



481.4

The validity of the authorization and issuance of any revenue bonds shall not be dependent on or affected by the validity or regularity of any proceedings relating to the expenditure of the proceeds thereof or the validity of any purchase contracts or payments received thereon pledged to pay revenue bonds.

(Added by Stats. 1978, Ch. 1274.)



481.5

Reference on the face of any revenue bonds to a resolution of issuance by its date of adoption, or the apparent date on the face thereof, shall be sufficient to incorporate all of the provisions thereof and of this chapter into the body of the revenue bonds and their appurtenant coupons. Each taker and subsequent holder of the revenue bonds or coupons, whether the coupons are attached to or detached from the revenue bonds, shall have recourse to all of the provisions of the resolution of issuance and of this chapter and shall be bound thereby.

(Added by Stats. 1978, Ch. 1274.)






ARTICLE 3. Provisions of Resolution of Issuance and Supplemental Resolutions

482

A resolution of issuance may provide for the issuance of revenue bonds in one or more series and for the aggregate principal amount of any series thereof. Any series of revenue bonds may consist of serial revenue bonds or of term revenue bonds with sinking fund requirements or partially of serial revenue bonds and partially of term revenue bonds with sinking fund requirements. A resolution of issuance may provide for such supplemental resolutions of issuance as may from time to time be required to fix and determine the terms and conditions of each series of revenue bonds.

(Amended by Stats. 1982, Ch. 454, Sec. 140.)



482.1

A resolution of issuance may provide for the dates to be borne by revenue bonds and by each series issued thereunder and for the dates of maturity thereof.

(Added by Stats. 1978, Ch. 1274.)



482.2

A resolution of issuance may provide for the payment of interest on revenue bonds annually or semiannually or in part annually and in part semiannually, upon such dates and at such rates as may be provided for by the California National Guard Finance Committee. The first interest payment may be at any time on or before one year from the date of the revenue bonds.

(Added by Stats. 1978, Ch. 1274.)



482.3

A resolution of issuance may provide for the call and redemption of revenue bonds issued thereunder, upon such terms, conditions and notice, and upon the payment of such premium, as may be fixed in said resolution. No revenue bond shall be subject to call or redemption prior to its fixed maturity date unless the right to exercise such call is expressly stated on the face of the revenue bond.

(Added by Stats. 1978, Ch. 1274.)



482.4

A resolution of issuance may provide for the forms, denominations, registration, transfer, and interchange of revenue bonds issued thereunder. Revenue bonds may be issued as coupon revenue bonds or as registered revenue bonds in any denomination or denominations authorized by the resolution of issuance. A resolution of issuance may provide for the interchange of coupon revenue bonds and registered revenue bonds, and may provide for the registration of coupon revenue bonds as to principal only or as to both principal and interest. Revenue bonds of different denominations, in either coupon or registered form, may be made exchangeable for revenue bonds of an equal aggregate principal amount, but of different denominations upon such terms as may be provided in the resolution of issuance.

(Added by Stats. 1978, Ch. 1274.)



482.5

A resolution of issuance may provide for the replacement of lost, destroyed, or mutilated revenue bonds or coupons.

(Added by Stats. 1978, Ch. 1274.)



482.6

A resolution of issuance may provide for the issuance of temporary or interim revenue bonds, certificates, or receipts pending the preparation and delivery of definitive revenue bonds. Such temporary or interim revenue bonds, certificates, or receipts may be of any denomination and with or without coupons.

(Added by Stats. 1978, Ch. 1274.)



482.7

A resolution of issuance may provide for the payment of the principal and interest of revenue bonds at any place within or without the State of California and in specified coin or currency of the United States and may include a covenant to maintain, in each city in which any outstanding revenue bonds shall be expressed to be payable, an office or agency where such revenue bonds and interest coupons thereon may be presented for payment.

(Added by Stats. 1978, Ch. 1274.)



482.8

A resolution of issuance shall provide the means by which payments of principal and interest of revenue bonds shall be secured.

(Added by Stats. 1978, Ch. 1274.)



482.9

A resolution of issuance may include a provision requiring the department to pay or cause to be paid punctually the principal of all revenue bonds issued thereunder and the interest thereon, on the dates, at the places and in the manner provided in such revenue bonds and in the coupons appertaining thereto.

(Added by Stats. 1978, Ch. 1274.)



483

A resolution of issuance may include a provision requiring the department to preserve and protect the security of the revenue bonds and the rights of the holders thereof and to warrant and defend such rights.

(Added by Stats. 1978, Ch. 1274.)



483.1

A resolution of issuance may include provisions requiring, specifying, or limiting the kind, amount, and character of insurance to be maintained by the department on any property under the jurisdiction of the department and the use and disposition of the proceeds of any such insurance thereafter collected.

(Added by Stats. 1978, Ch. 1274.)



483.3

A resolution of issuance may include provisions requiring the department to hold or cause to be held in trust the revenues, or any part of the revenues, pledged to the payment of revenue bonds and the interest thereon, and to apply or cause to be applied revenues or such part of revenues, only as provided in the resolution of issuance.

(Added by Stats. 1978, Ch. 1274.)



483.4

A resolution of issuance may include provisions establishing the amount and terms of purchase contracts to be held in trust in relation to the revenue bonds that are outstanding, including the setting of both maximum and minimum required levels in terms of percentages or otherwise, and such provisions may also:

(a) Prescribe the method for setting the value of any outstanding purchase contracts;

(b) Continue authorization for the department to withdraw purchase contracts or other assets in excess of the maximum required level; and

(c) Permit substitution of purchase contracts or other security under appropriate limitations.

(Added by Stats. 1978, Ch. 1274.)



483.5

A resolution of issuance may include a provision authorizing, or limiting the power of, the department to issue additional revenue bonds and establishing the terms and conditions upon which additional bonds may be issued.

(Amended by Stats. 1982, Ch. 454, Sec. 141.)



483.6

A resolution of issuance may include a clause providing the events of default and the terms and conditions upon which any or all of the revenue bonds then or thereafter issued may become or be declared due and payable prior to maturity, and the terms and conditions upon which such declaration and its consequences may be waived.

(Added by Stats. 1978, Ch. 1274.)



483.7

A resolution of issuance may include provisions establishing the rights, powers and duties arising upon breach by the department of any of the covenants, conditions or obligations contained therein.

(Added by Stats. 1978, Ch. 1274.)



483.8

A resolution of issuance may include provisions prescribing a procedure by which the terms and conditions of the resolution may be subsequently amended or modified with the consent of the department and the California National Guard Finance Committee and the vote or written consent of the holders of a specified principal amount or specified proportion of the revenue bonds issued and outstanding. Such provisions may include provisions for meetings of revenue bond holders and for the manner in which the consent of the revenue bondholders may be given. A resolution of issuance may provide that the revenue bonds held by the department or by the State of California or any political subdivision, public corporation, or agency thereof shall not be counted as outstanding revenue bonds or be entitled to vote or consent, but shall nevertheless be subject to any such modification or amendment.

(Added by Stats. 1978, Ch. 1274.)



483.9

A resolution of issuance may provide that the revenue bonds issued thereunder and the interest thereon shall be secured by all or part of the revenues or the proceeds of sale of the revenue bonds, or both, and may establish a lien upon the revenues or proceeds as the department, with the approval of the California National Guard Finance Committee, shall determine.

(Amended by Stats. 1981, Ch. 920, Sec. 12.)



484

A resolution of issuance may include a covenant that the department will duly pay and discharge, or cause to be paid and discharged, any taxes, assessments, or other governmental charges lawfully imposed upon any properties owned by or under the jurisdiction of the department, or upon the revenues, as well as any lawful claim for labor, materials, or supplies which, if unpaid, might become a lien or charge upon the revenues, or which might impair the security of the revenue bonds.

(Added by Stats. 1978, Ch. 1274.)



484.1

A resolution of issuance may include provisions requiring the preparation, filing, and publication of financial statements with respect to the revenues, the funds securing the revenue bonds, and the expenses, properties, and operations of the department, including provisions for examinations and reports by independent certified public accountants.

(Added by Stats. 1978, Ch. 1274.)



484.2

A resolution of issuance may include a convenant that the department will at all times use its best efforts to maintain the powers, functions, duties, and obligations reposed in it pursuant to law at the time of adoption of such resolution, and that it will not at any time voluntarily do, suffer, or permit any act or thing, the effect of which would be to hinder, delay, or imperil the payment of the indebtedness evidenced by any of the revenue bonds or the performance or observance of any of the covenants contained in such resolution.

(Added by Stats. 1978, Ch. 1274.)



484.3

A resolution of issuance may include provisions requiring, permitting, restricting, or governing the deposit and investment of funds established for the security of revenue bonds issued thereunder, and requiring that such deposits be secured or specifying the type of security required for such deposits irrespective of any law authorizing or permitting such deposit or investment of public funds generally.

(Added by Stats. 1978, Ch. 1274.)



484.4

A resolution of issuance may include a covenant that the department will make or adopt and execute, or cause to be made, adopted, and executed, any and all such further resolutions, acts, deeds, conveyances, assignments, or assurances as may be reasonably required for effectuating the intention of the resolution of issuance and for better assuring and confirming unto the holders of the revenue bonds the rights and benefits provided in the resolution of issuance.

(Added by Stats. 1978, Ch. 1274.)



484.5

A resolution of issuance may include any and all covenants and agreements on the part of the department, and for such other acts or matters which the department, subject to the approval of the California National Guard Finance Committee, deems necessary or convenient or advisable for the better security of the revenue bonds issued thereunder or to make the revenue bonds more marketable.

(Added by Stats. 1978, Ch. 1274.)



484.6

The State Treasurer shall act as trustee for the department and the holders of the revenue bonds, to receive and disburse all the revenues applicable to the payment of the principal of or interest on the revenue bonds, including any reserve fund, sinking fund, or other fund or account established for further securing the revenue bonds. The department may provide in any resolution of issuance for the appointment of a trustee other than the State Treasurer to represent and enforce the rights of holders of the revenue bonds if, and in the manner and under conditions provided in the resolution authorizing the revenue bonds, such trustee is a bank or trust company duly qualified to do business in this state.

(Amended by Stats. 1979, Ch. 583.)






ARTICLE 4. Appropriation, Security, Sale and Funds

485

There is in the State Treasury, a revolving fund known as the California National Guard Members Farm and Home Building Fund of 1978. Proceeds of the sale of revenue bonds issued for purposes of the California National Guard Members Farm and Home Purchase Act of 1978 shall be deposited in this fund. Money may be withdrawn from such fund in accordance with law upon requisition of the department or such other state agency as may be designated pursuant to Section 270.04 for the purpose of carrying out the California National Guard Members Farm and Home Purchase Act of 1978.

(Added by Stats. 1978, Ch. 1274.)



485.1

There is hereby created in the California National Guard Members Farm and Home Building Fund of 1978, a special account known as the National Guard Members Revenue Bond Revenue Account. All revenues shall be deposited in the National Guard Members Revenue Bond Revenue Account. All moneys deposited in the National Guard Members Revenue Bond Revenue Account shall be allocated and applied by the State Treasurer only as provided in the appropriate resolution of issuance of the department and separate and apart from all other moneys in the State Treasury. The moneys deposited in the National Guard Members Revenue Bond Revenue Account shall be segregated and applied as provided in the resolution of issuance. The resolution of issuance may provide for the creation of any other funds or accounts which will be deemed necessary or desirable for the payment of or further security of revenue bonds. The resolution of issuance establishing such fund or accounts may provide for the manner and method of disbursement of such funds or accounts, the amounts to be deposited therewith and withdrawn therefrom, the application of any surplus moneys in any such funds or accounts to the purchase or redemption of revenue bonds and for the investment of moneys in such funds or accounts in particular bonds or obligations which are then made eligible for such investments by the terms of such resolution.

(Added by Stats. 1978, Ch. 1274.)



485.3

The revenues shall be pledged first to the payment of the principal of and interest on the revenue bonds and to all funds created for the further security of such revenue bonds, including reserve fund, sinking fund, and all other payments required to be made in connection with the revenue bonds.

(Added by Stats. 1978, Ch. 1274.)



485.35

The Supplementary Bond Security Account is hereby created in the California National Guard Members Farm and Home Building Fund of 1978. Any moneys appropriated to the account shall be used to secure payment of the principal of and interest on outstanding revenue bonds. Moneys in the account may be used to directly pay the principal of and interest on revenue bonds as provided by bond resolution. Moneys in the account not needed to meet revenue bond obligations shall be invested by the Pooled Money Investment Board (Section 16480.1 of the Government Code), and all interest income therefrom shall be deposited in the General Fund at the end of each fiscal year.

When all obligations secured by the account are retired, the account shall be dissolved and all moneys therein shall be used first for repayment to the General Fund of the amounts advanced by General Fund appropriations. Any remaining amount shall be transferred to the National Guard Members Farm and Home Building Fund of 1978 and applied to further the purposes of this chapter.

(Added by Stats. 1979, Ch. 583.)



485.4

The department shall at all times so long as any of the revenue bonds are outstanding establish, fix, and collect payments on all purchase contracts to produce an amount which, together with income derived from investments, will yield revenues which will, in the aggregate, be sufficient with respect to the then immediately ensuing fiscal year to pay and provide for all of the following:

(a) Interest to become due and payable in such fiscal year on all revenue bonds.

(b) The principal amount of all serial revenue bonds maturing by their terms during such fiscal year.

(c) The aggregate minimum sinking fund payments, if any, required to be made for such fiscal year on account of revenue bonds then outstanding.

(d) Such sums as may be required as reserve fund or funds payments due in such fiscal year.

(e) The estimated expenses of maintenance, operation and administration of the farm and home purchase division within the department as provided in the budget of the department for such fiscal year.

(f) Such additional aggregate sum as may be provided in any resolution of issuance, but not in excess of 1
1/2
times the interest payments for such fiscal year on all the revenue bonds then outstanding, but, subject to any applicable federal tax regulations, not less than 10 percent of the sum represented by the total of amounts designated by subdivisions (a), (b), and (c) of this section.

(Amended by Stats. 1981, Ch. 920, Sec. 13.)



485.6

All interest and other payments or charges of any kind or character due under any and all such contracts shall be payable in such coin or currency of the United States of America as at the time of payment is legal tender for the payment of public and private debts.

(Added by Stats. 1978, Ch. 1274.)



485.7

All revenues to be received by the department from purchase contracts shall be directly, concurrently, and exclusively pledged to the payment of revenue bonds.

(Amended by Stats. 1981, Ch. 920, Sec. 15.)



485.8

The revenue bond principal and interest payments and any premium payable upon revenue bonds called for redemption, and all payments required for reserve funds, sinking funds and all other funds and accounts created as further security for the revenue bonds constitute a first, direct, and exclusive charge and lien on all revenues of the purchase contracts and the interest or other income derived therefrom. Such revenues, together with any interest or other income earned thereon, and such funds and the interest and income earned thereon, constitute a trust fund for the security and payment of the revenue bonds and shall not be used or pledged for any other purpose or transferred to any other fund as long as any such revenue bonds are outstanding and unpaid.

(Added by Stats. 1978, Ch. 1274.)



485.9

Whenever the National Guard Members Finance Committee finds that the interest rate then fixed and charged by the department on any purchase contract is not adequate to meet the covenants or requirements of any resolution of issuance, the National Guard Members Finance Committee shall specify the amount of the increased rate of interest to be charged on all purchase contracts acquired with the proceeds of or otherwise allocable to the revenue bonds issued pursuant to the resolution of issuance on all purchase contracts if they bear a uniform rate of interest. The department shall increase the interest rate on those purchase contracts which are specified by the National Guard Members Finance Committee. Such increased interest rate will take effect on the first day of the second calendar month next succeeding the date of such action and shall remain in effect until such time as the National Guard Members Finance Committee consents to the reduction thereof. The National Guard Members Finance Committee shall not consent to any reduction in the interest rate then fixed unless:

(a) The revenues in the preceding fiscal year produced by the interest rate or rates then in effect are in excess of all requirements of all resolutions of issuance under which revenue bonds are then outstanding, and

(b) The interest rate or rates so reduced will produce revenues for each subsequent fiscal year while any revenue bonds are outstanding in the aggregate amount required by all resolutions of issuance under which such revenue bonds are outstanding.

(Amended by Stats. 1981, Ch. 920, Sec. 16.)



486

The State Controller is hereby authorized to make all necessary orders to provide for the establishment of special funds or accounts authorized by any resolution of issuance and for the transfer of moneys from the National Guard Members Revenue Bond Revenue Account into such funds or accounts. Such transfer shall be made by the State Treasurer without further action on the part of the department. Neither the department nor the State of California nor any officer thereof shall have or exercise any rights with respect to the moneys in any of such funds or accounts so established save only in trust for the direct benefit of the holders of revenue bonds.

(Added by Stats. 1978, Ch. 1274.)



486.1

Revenue bonds authorized under any resolution of issuance approved by the National Guard Members Finance Committee shall be sold by the State Treasurer upon the request of the department at public or private sale and at such times and in such amounts as the department deems necessary to provide sufficient funds for the purposes for which the revenue bonds are then authorized, provided that the revenue bonds shall not be sold at less than 95 percent of their par value and accrued interest thereon to date of delivery. No revenue bonds authorized under any resolution of issuance may be sold at private sale unless such sale and the terms thereof have been approved in writing by the National Guard Members Finance Committee. Successive issues of the revenue bonds within the limits of the authorization for the issuance of revenue bonds, in the event any such limitations are included in the proceedings for the issuance of such revenue bonds, shall be equally and regularly secured without preference, priority, or distinction as to security or otherwise by reason of time of issue, or sale, and all purchase contracts shall be deemed to constitute a pool for all bonds of any issue or series, except as revenue bonds of various series may differ with respect to dates, numbers, interest rates, maturity, redemption provisions, sinking fund provisions, or otherwise as expressly authorized or provided in any resolution of issuance.

(Amended by Stats. 1981, Ch. 920, Sec. 17.)



486.2

In the event the State Treasurer shall proceed with the sale of revenue bonds, all costs and expenses of publication of notice of sale shall be a charge against the department and shall be paid by the department. The department shall likewise pay the cost of printing, lithographing, or otherwise preparing the revenue bonds, the charges of any duly authorized agent of the State Treasurer appointed for the payment of principal and interest of the revenue bonds in any place other than the office of the State Treasurer, any expenses incurred in connection with delivery of the revenue bonds including the fees and expenses of municipal bond attorneys whose opinion on the validity of the revenue bonds is to be provided by the department without charge to the successful purchaser of the revenue bonds. The department is authorized to employ any nationally known municipal bond attorney or attorneys and the Attorney General for the purpose of rendering legal opinions as to the validity of the revenue bonds to be furnished to the purchaser of the revenue bonds without cost. The department is also authorized to employ or appoint such independent financial consultants, attorneys, certified public accountants, public accountants, engineers, or other independent consultants whose services or opinions are necessary or advisable in connection with the issuance and sale of revenue bonds. Payment for such services shall be made from the proceeds of the sale of the revenue bonds or from any other funds available to the department on a warrant duly drawn by the State Controller for that purpose. Such expenses may also include the cost of delivering revenue bonds at any place other than the office of the State Treasurer, including transportation and insurance costs and the costs of using uniform identification numbers as specified by the Committee on Uniform Security Identification Procedure (CUSIP numbers) on the bonds including filing fees, printing, and related costs.

(Added by Stats. 1978, Ch. 1274.)






ARTICLE 5. Refunding Bonds

487

The department, subject to the approval of the National Guard Members Finance Committee, may provide for the issuance, sale, or exchange of refunding bonds for the purpose of redeeming or retiring any bonds issued under this chapter. All provisions of this chapter applicable to the issuance of revenue bonds are applicable to the funding or refunding bonds and to the issuance, sale, or exchange thereof. The department, with the approval of the National Guard Members Finance Committee, may adopt a resolution or resolutions of issuance or supplemental resolutions authorizing the issuance of such refunding bonds and fixing the terms and conditions thereof.

(Added by Stats. 1978, Ch. 1274.)



487.1

Refunding bonds may be issued in a principal amount sufficient to provide funds for the payment of all revenue bonds to be refunded thereby and in addition to the payment of all expenses incident to the calling, retiring, or paying of such outstanding revenue bonds and the issuance of such refunding bonds. Such expenses include any amount necessary to be made available for the payment of interest upon such refunding bonds from the date of sale thereof to the date of payment of the revenue bonds to be refunded, or to the date upon which the revenue bonds to be refunded will be paid pursuant to the call thereof or agreement with the holders thereof, and the premium, if any, necessary to be paid in order to call or retire the outstanding revenue bonds and the interest accruing thereon to the date of the call or retirement.

(Added by Stats. 1978, Ch. 1274.)



487.2

Refunding revenue bonds shall not constitute a debt or obligation of the State of California but shall be revenue bonds of the department of the same character and payable from the same funds as other revenue bonds authorized pursuant to this chapter. Any and all reserve or other funds applicable to the payment of the revenue bonds to be refunded may, if so directed by the department, be transferred to any reserve or other funds provided with respect to the refunding bonds. The pledge of revenues to be received from contracts entered into by the department with California National Guard members shall not be lessened, diminished, or affected in any way by the issuance of such refunding bonds.

(Added by Stats. 1978, Ch. 1274.)



487.3

The department may from time to time or at any time sell or exchange refunding bonds for the purpose of retiring, paying, or refunding either all or part of the outstanding revenue bonds, or of one or more series thereof, as it deems advisable. Such refunding bonds may be issued and delivered as outstanding revenue bonds to be refunded thereby mature or are about to mature or are subject to call or redemption, or if the retirement thereof has been assured by consent of the holders thereof. Refunding bonds may be delivered in whole or in part in exchange for outstanding revenue bonds with the consent of such holders.

(Added by Stats. 1978, Ch. 1274.)






ARTICLE 6. Bond Anticipation Notes

488

The department, subject to the approval of the National Guard Members Finance Committee, may borrow money in anticipation of the sale of revenue bonds, and for that purpose may provide for the issuance and sale of negotiable bond anticipation notes. Except as otherwise provided in this article, such notes and the resolution providing for their issuance may contain any provision, condition, or limitation which a revenue bond or any resolution of issuance may contain.

(Added by Stats. 1978, Ch. 1274.)



488.1

The interest on bond anticipation notes shall be payable from the same funds from which the interest on revenue bonds is payable. The principal of such notes shall be payable from the proceeds of sale of revenue bonds, provided that the department shall not be precluded from paying such principal from any other moneys lawfully available therefor.

(Added by Stats. 1978, Ch. 1274.)






ARTICLE 7. Remedies of Revenue Bondholders

489

Any revenue bondholder may by mandamus or other appropriate proceedings compel the performance of any of the duties imposed upon any state official or employee or imposed upon the department or its officers, agents, or employees with respect to the collection of revenues from pledged contracts entered into by the department with veterans, and the investment and disbursement of the proceeds received from the sale of revenue bonds.

(Added by Stats. 1978, Ch. 1274.)



489.1

The department may, in any resolution of issuance, define the events of default, including among other things, default in the payment of the principal or interest upon or premium due upon any revenue bonds or default by the department in the observance of any of the covenants, agreements, or conditions on its part to be performed under the resolution of issuance, and may provide that upon the happening of any such event of default the holders of not less than the majority in aggregate principal amount of the revenue bonds at the time outstanding will be entitled to declare the principal of all of the revenue bonds then outstanding and the interest accrued thereon to be immediately due and payable.

(Amended by Stats. 1982, Ch. 454, Sec. 142.)



489.3

Whenever a bank or trust company is acting as trustee by reason of any default, or for the protection of the interests of the revenue bondholders, the bank or trust company as such trustee shall take such action as the holders or registered owners of 25 percent in principal amount of all the revenue bonds then outstanding shall request in writing; provided, that the bank or trust company as such trustee may request reasonable security before taking any action so requested.

(Amended by Stats. 1979, Ch. 583.)



489.4

No remedy conferred upon or reserved to the holders of revenue bonds is intended to be exclusive of any other remedy or remedies now or hereafter provided by law and each and every such remedy shall be cumulative and shall be in addition to every other remedy given under this chapter or now or hereafter existing at law or in equity or by statute or otherwise.

(Added by Stats. 1978, Ch. 1274.)



489.5

While any of the revenue bonds remain outstanding the powers, duties, or existence of the department and of every other official or agency of the State of California shall not be diminished or impaired in any manner that will adversely affect the interests and rights of the holders of the revenue bonds.

(Added by Stats. 1978, Ch. 1274.)






ARTICLE 8. Miscellaneous

490

All revenue bonds and the income therefrom are at all times exempt from taxation in the State of California, except for transfer, inheritance, and gift taxes.

(Added by Stats. 1978, Ch. 1274.)



490.1

All revenue bonds shall be legal investments for all trust funds, for the funds of all insurance companies, banks (both commercial and savings), trust companies, state school funds, and any pension funds, public or private.

(Added by Stats. 1978, Ch. 1274.)



490.2

Any money or funds which may by law be invested in bonds of the State of California may be invested in revenue bonds authorized under Section 481.

(Added by Stats. 1978, Ch. 1274.)



490.3

Whenever any bonds of the State of California may by law be used as security for the performance of any act or the deposit of any public money, revenue bonds authorized under Section 481 may be so used.

(Added by Stats. 1978, Ch. 1274.)



490.4

All revenue bonds, subject to the provisions for registration contained therein, are negotiable instruments.

(Added by Stats. 1978, Ch. 1274.)



490.5

The department may include in the proceedings authorizing the issuance of revenue bonds any provisions not inconsistent with this chapter which limit, restrict, or regulate the holding, deposit, investment, and application of money consisting of the proceeds from the sale of the revenue bonds or the revenues or other income received from the pledged contracts entered into by the department with California National Guard members, and such provisions shall constitute a contract with the holders of the revenue bonds and shall be binding upon the department and all other officers, officials, and agencies of the State of California and upon the state so long as any of the revenue bonds are outstanding.

(Added by Stats. 1978, Ch. 1274.)



490.6

The department may provide in the proceedings authorizing issuance of revenue bonds for the establishment of one or more reserve funds or accounts out of the proceeds of the sale of the revenue bonds or out of revenues or out of any moneys or securities available to the department under this chapter, and may provide for the use and application of any surplus moneys in any such reserve fund or account.

(Added by Stats. 1978, Ch. 1274.)



490.7

The National Guard Members Finance Committee may authorize the sale by the State Treasurer of any of the revenue bonds authorized under this chapter to the United States of America or to any of its departments, agencies, or instrumentalities upon such terms and conditions as may be mutually agreed upon, and the department is specifically authorized to enter into any such agreements, terms, and conditions required by the United States of America or any of its departments, agencies, or instrumentalities as a condition to the purchase of such revenue bonds.

(Added by Stats. 1978, Ch. 1274.)



490.8

Warrants for the payments to be made on account of the revenue bonds either as to principal, interest, premium, or otherwise shall be duly drawn by the State Controller, upon the request of the State Treasurer, whenever the drawing of such warrants is required in order to make such payments.

(Added by Stats. 1978, Ch. 1274.)



490.9

Notwithstanding anything contained in this chapter, the proceeds received from the sale of revenue bonds and any revenues received by the department from pledged contracts entered into by the department may be used to defray any expenses incurred by the department or the State Treasurer in connection with, and incidental to, the issuance and sale of revenue bonds, including expenses for preparation, inspections and examinations, surveys, and reports which may be required by the purchasers of, and any legal opinions deemed necessary or advisable by the department in connection with the issuance of revenue bonds, except that the proceedings authorizing the issuance of such revenue bonds may contain appropriate provisions governing the use and application of the proceeds from the sale of the revenue bonds or other revenues received by the department for the purposes above specified.

(Added by Stats. 1978, Ch. 1274.)



491

If any article, section, subdivision, sentence, clause, or phrase of this chapter is for any reason held to be unconstitutional or invalid or unenforceable, such decision shall not affect the validity or enforceability of the remaining portions of the chapter. The Legislature hereby declares that it would have passed this chapter and each article, section, subdivision, sentence, clause, and phrase hereof irrespective of the fact that any one or more articles, sections, subdivisions, sentences, clauses, and phrases may be declared unconstitutional, invalid, or unenforceable.

(Added by Stats. 1978, Ch. 1274.)



491.1

All money in any of the funds or accounts created or authorized to be created in any resolution of issuance under the provisions of this chapter is hereby appropriated for expenditure in carrying out the purposes herein and therein provided.

(Added by Stats. 1978, Ch. 1274.)



491.2

For the purposes of meeting the necessary expenses of initial organization and operation until such date as the department derives revenues or proceeds from bonds or notes as provided under this chapter, the department may, with the approval of the Department of Finance, borrow money as needed from the General Fund in the State Treasury. Such borrowed moneys shall be repaid with interest from the first proceeds from the sale of bonds or notes as provided under this chapter.

(Added by Stats. 1978, Ch. 1274.)



491.3

The department may impose such limitations, restrictions, and conditions upon or in connection with the benefits conferred pursuant to the California National Guard Members Farm and Home Purchase Act of 1978 (Article 4 (commencing with Section 270) of Chapter 3 of Part 1 of Division 2), purchase contracts entered into pursuant to that act and this chapter, and revenue bonds issued pursuant to this chapter as may be necessary in the judgment of the department in order to better assure or preserve the exemption of interest on the bonds from federal income taxation, notwithstanding anything to the contrary contained in that act or this chapter.

(Added by Stats. 1981, Ch. 920, Sec. 18.)












PART 2. CALIFORNIA CADET CORPS AND VOLUNTARY ORGANIZATIONS

CHAPTER 1. California Cadet Corps

500

The students of any college, community college, or school in this state may be organized into a California Cadet Corps company or companies under such rules and regulations as the governing body of the schools or colleges and the Adjutant General of the State of California may prescribe. A California Cadet Corps company or companies shall be of such strength as may be prescribed by the Adjutant General.

(Amended by Stats. 2011, Ch. 630, Sec. 1. Effective January 1, 2012.)



500.1

Except as hereinafter provided, each college, community college, or school in this state in which there is not maintained a J.R.O.T.C. or R.O.T.C. unit may establish a California Cadet Corps company or companies under the rules and regulations as the governing body of the schools and the Adjutant General may prescribe. A California Cadet Corps company or companies shall be of such strength as shall be prescribed by the Adjutant General. A California Cadet Corps company or companies is not required to be established in a school, college, or community college unless a number of qualified students sufficient to constitute a company or companies of the strength prescribed by the Adjutant General voluntarily enroll therein.

(Amended by Stats. 2011, Ch. 630, Sec. 2. Effective January 1, 2012.)



501

California Cadet Corps companies shall at all times be under the guidance and control of the principal, president, director, or chief administrative officer of the college, community college, or school, whose duty it shall be to make regulations with the approval of the Adjutant General regarding the moral, educational, and physical welfare of the cadets.

(Amended by Stats. 2011, Ch. 630, Sec. 3. Effective January 1, 2012.)



502

Upon recommendation of the governing board having jurisdiction over the college, community college, or school, the Adjutant General may appoint officers, warrant officers, and noncommissioned officers in the California Cadet Corps for duty as commandants of cadets or assistant commandants of cadets in each college, community college, or school under the jurisdiction of the governing board. Except when ordered to state active duty by the Governor, the officers, warrant officers, and noncommissioned officers shall be under the immediate control and jurisdiction of the governing board of the college, community college, or school at which they are on duty, and pay, allowances, and expenses shall be disbursed from funds appropriated for the maintenance and operations of the college, community college, or school where they serve. Each officer, warrant officer, and noncommissioned officer shall hold his or her appointment at the pleasure of the governing board, or until a successor has been appointed and qualified, or his or her affiliation with the California Cadet Corps is severed.

(Amended by Stats. 2011, Ch. 630, Sec. 4. Effective January 1, 2012.)



502.1

The Adjutant General shall determine by the adoption of rules and regulations the grade and rank to be held by individuals appointed in the California Cadet Corps by reason of their military experience or professional knowledge, or both. These individuals shall be appointed pursuant to the rules and regulations adopted by the Adjutant General.

A person who has previously been an officer, warrant officer, or noncommissioned officer of, and discharged under honorable conditions from, the United States Army, the United States Navy, the United States Air Force, the United States Marine Corps, the United States Coast Guard, or any reserve component of such federal forces, the California National Guard, the State Military Reserve, or the active militia may be appointed in the California Cadet Corps in the same rank last held in such federal or state military forces. Each officer, warrant officer, or noncommissioned officer shall hold office pursuant to the rules and regulations adopted by the Adjutant General. Upon recommendation of the Adjutant General, the Governor may commission one executive officer of the California Cadet Corps as colonel, one assistant executive officer of the California Cadet Corps as lieutenant colonel, and the necessary number of regional advisors in the same grade and rank last held in federal or state military forces, not to exceed lieutenant colonel, pursuant to rules and regulations adopted by the Adjutant General. Upon the recommendation of the Adjutant General, the Governor may appoint Special Project Officers, warrant officers, and noncommissioned officers to the same grade and rank last held in federal or state military forces for service in the California Cadet Corps by virtue of their professional knowledge and experience. Pay and expenses shall be taken from the funds appropriated for the maintenance and support of the California Cadet Corps.

(Amended by Stats. 2011, Ch. 630, Sec. 5. Effective January 1, 2012.)



502.2

The executive officer as a colonel in the California National Guard, State Military Reserve, or California Cadet Corps; the assistant executive officer as a lieutenant colonel in the California National Guard, State Military Reserve, or California Cadet Corps; the regional advisors appointed pursuant to Section 502.1; and the individuals appointed in the California Cadet Corps according to rules and regulations adopted by the Adjutant General shall wear uniforms prescribed by the Adjutant General, including cap and collar ornaments and other distinctive marks of identification of the California Cadet Corps. Uniforms shall not be inconsistent with rules and regulations of the United States Army.

(Amended by Stats. 2011, Ch. 630, Sec. 6. Effective January 1, 2012.)



502.3

The Adjutant General may adopt rules and regulations providing for the promotion of officers, warrant officers, and noncommissioned officers of the California Cadet Corps.

(Added by Stats. 2011, Ch. 630, Sec. 7. Effective January 1, 2012.)



502.5

The Adjutant General may order officers, warrant officers, and noncommissioned officers in the California Cadet Corps to duty at encampments, exercises, or other activities conducted by the corps. While on duty, officers, warrant officers, and noncommissioned officers shall receive the same base pay, without longevity, as members of similar grade in the United States Army together with their expenses. Pay and expenses for these purposes shall be paid from funds appropriated for the maintenance and support of the California Cadet Corps.

(Amended by Stats. 2011, Ch. 630, Sec. 8. Effective January 1, 2012.)



503

Cadet companies shall be organized and each shall consist of commissioned cadet officers, cadet warrant officers, and noncommissioned cadet officers as shall be prescribed by the Adjutant General, and as shall conform generally to the number of commissioned, warrant, and noncommissioned officers of companies of the California National Guard. Commissioned cadet officers shall be commissioned in accordance with rules and regulations adopted by the Adjutant General and upon recommendation of the commandant of cadets and with the approval of the president, director, chief administrative officer, or principal of the college, community college, or school. The warrant and noncommissioned cadet officers shall be appointed by the commandant of cadets with the approval of the president, director, chief administrative officer, or principal of the college, community college, or school.

(Amended by Stats. 2011, Ch. 630, Sec. 9. Effective January 1, 2012.)



504

The Adjutant General shall adopt rules and regulations for the formation of cadet brigades, regiments, and battalions and shall adopt tables of organization and provide for the appointment of cadet brigade, regimental, and battalion officers and staffs. All cadet battalion officers, regimental, and noncommissioned officers shall be appointed, commissioned, or warranted in accordance with rules and regulations adopted by the Adjutant General and upon the recommendation of the commandant of cadets with the approval of the president, director, chief administrative officer, or principal of the college, community college, or school.

(Amended by Stats. 2011, Ch. 630, Sec. 10. Effective January 1, 2012.)



505

The Adjutant General may order officers, warrant officers, and noncommissioned officers of the California Cadet Corps to temporary state active duty to perform functions in support of the California Cadet Corps. Pay for such duties shall be disbursed from funds appropriated for the support and maintenance of the California Cadet Corps.

(Repealed and added by Stats. 2011, Ch. 630, Sec. 12. Effective January 1, 2012.)



506

All cadet officers, cadet warrant officers, and cadet noncommissioned officers shall be promoted according to rules and regulations adopted by the Adjutant General upon the recommendation of the commandant of cadets and with the approval of the president, director, chief administrative officer, or principal of the college, community college, or school.

(Amended by Stats. 2011, Ch. 630, Sec. 13. Effective January 1, 2012.)



507

Upon the recommendation of the president, director, chief administrative officer, or principal of the college, community college, or school in which the California Cadet Corps participates, the commission or warrant of any cadet commissioned officer, cadet warrant officer, or cadet noncommissioned officer may be canceled, and the cadet reduced in rank or dismissed from the California Cadet Corps, for deficiency in academic studies; misbehavior in the college, community college, or school the cadet is attending; misbehavior in the California Cadet Corps; or for any other reason deemed good cause by the president, director, chief administrative officer, or principal of the college, community college, or school.

(Amended by Stats. 2011, Ch. 630, Sec. 14. Effective January 1, 2012.)



508

The California Cadet Corps shall train in accordance with the appropriate manuals prescribed by the United States Army and by the rules and regulations adopted by the Adjutant General. A uniformed corps of cadets shall not be organized in any college, community college, or school except as authorized by this chapter, provided that J.R.O.T.C., R.O.T.C., and other federally approved military units shall not be subject to or limited by this code.

(Amended by Stats. 2011, Ch. 630, Sec. 15. Effective January 1, 2012.)



509

The Adjutant General shall provide suitable training regulations, books and courses of instruction, and the necessary forms for reports or other necessary purposes to be used by the California Cadet Corps. The Adjutant General may take such action as is necessary to promote the general welfare, strength, and morale of the California Cadet Corps and to provide for the recreation of cadets.

(Amended by Stats. 2011, Ch. 630, Sec. 16. Effective January 1, 2012.)



510

The Adjutant General shall prescribe the uniforms the members of the California Cadet Corps shall wear. The Adjutant General may issue to the California Cadet Corps necessary cap and collar ornaments and chevrons, training aids, insignia of rank and of the California Cadet Corps, awards and decoration, flags, colors, guidons, standards, slings and carrying devices, canteens and covers, belts, first aid packets, mess kits, shelter halves, haversacks, and such other military property or equipment in the control of the Adjutant General as may not be required for the California National Guard, other state military forces, or other military purposes. A regulation uniform for cadets shall be kept in the Adjutant General s office to be used as a sample from which the uniforms for the California Cadet Corps shall be made. Such issues may be made by the Adjutant General without charge to the members of the California Cadet Corps or to the school or college or community college. The Adjutant General, after receiving written acknowledgment from the president, director, chief administrative officer, or principal of the college, community college, or school of the receipt of such property, shall account the same as a transfer of equipment.

(Amended by Stats. 2011, Ch. 630, Sec. 17. Effective January 1, 2012.)



511

A sufficient number of rifles suitable for drill or marksmanship purposes, or both may be purchased by the board of school trustees, board of education, board of directors or trustees of a college or community college, county superintendent of schools, the Superintendent of Public Instruction, or the Adjutant General out of any funds available and not otherwise appropriated.

(Amended by Stats. 2011, Ch. 630, Sec. 18. Effective January 1, 2012.)



511.5

Under rules and regulations adopted by the Adjutant General, the Adjutant General may purchase uniforms for the members of the California Cadet Corps, including caps, helmets, liners, shirts, trousers, belts, jackets, skirts, blouses, ties, and leggings.

The Adjutant General, with the approval of the Department of Finance, may annually determine the uniform cost per cadet.

(Amended by Stats. 2011, Ch. 630, Sec. 19. Effective January 1, 2012.)



512

Marksmanship practice shall constitute a part of the instruction to be given to cadets. Members of the California Cadet Corps may engage in rifle matches and competitions conducted or held in this state or at any place in the United States. The Adjutant General may purchase and supply to each of the colleges, community colleges, and schools a sufficient number of efficient rifles for field target work and gallery practice and the ammunition and equipment necessary for efficient rifle practice. A sufficient number of rifles suitable for field target work or gallery target firing and the ammunition and equipment may be purchased by a board of school trustees, board of education, board of directors or trustees of a college or community college, county superintendent of schools, or the Superintendent of Public Instruction, out of any funds available, and the governing body or governing officials of any school, community college, or college may purchase the necessary parts for and may repair any rifles acquired or furnished to the California Cadet Corps. All marksmanship practice shall be under the supervision of the president, chief administrative officer, director, or principal of the college, community college, or school, or under the supervision of an appointed officer or officers. Competent members of the California National Guard, State Military Reserve, or Naval Militia may be detailed by the Adjutant General, with their consent, and upon request of the president, director, chief administrative officer, or principal of the college, community college, or school as instructors of marksmanship practice in the California Cadet Corps. Instructors from the California National Guard, State Military Reserve, or Naval Militia on duty at a college, community college, or school for marksmanship practice shall be under the immediate control and jurisdiction of the governing body of the college, community college, or school. The expenditures may be paid out of funds appropriated for the maintenance and support of the California Cadet Corps.

(Amended by Stats. 2011, Ch. 630, Sec. 20. Effective January 1, 2012.)



513

The Adjutant General may detail from the organizations of the California National Guard, State Military Reserve, or Naval Militia, competent members who shall perform duties on behalf of the California Cadet Corps and who may act as training and marksmanship practice instructors for the California Cadet Corps. The Adjutant General may provide compensation for any person detailed for duty and service with the California Cadet Corps. The expenditures may be paid out of funds appropriated for the maintenance and support of the California Cadet Corps. The Adjutant General may conduct conferences and other events and activities for members of the California Cadet Corps and may utilize funds appropriated for the maintenance and support of the California Cadet Corps for these purposes.

(Amended by Stats. 2011, Ch. 630, Sec. 21. Effective January 1, 2012.)



514

(a) Whenever practical, members of the California Cadet Corps shall, under the supervision of the commandant of cadets, be permitted to utilize California National Guard rifle ranges for marksmanship practice when the ranges are not being used by the California National Guard.

(b) Whenever practical, members of the California Cadet Corps shall be permitted to utilize California National Guard facilities for training activities.

(Amended by Stats. 2011, Ch. 630, Sec. 22. Effective January 1, 2012.)



516

The president, director, chief administrative officer, or principal of a college, community college, or school shall be responsible for all public property supplied to units of the California Cadet Corps under their control or supervision and shall ensure the property and equipment is properly secured and cared for.

(Amended by Stats. 2011, Ch. 630, Sec. 24. Effective January 1, 2012.)



516.1

An encampment or encampments may be held by the California Cadet Corps to be of such duration and attended by such proportion of the strength of the corps as may be prescribed by the Adjutant General. The expenses of encampments may be paid out of funds appropriated for the maintenance and support of the California Cadet Corps.

(Amended by Stats. 2011, Ch. 630, Sec. 25. Effective January 1, 2012.)



517

Each board of school trustees, president, director, and chief administrative officer of a college or community college, board of trustees of a college or community college, board of education, principal or director of a high school, county superintendent of schools, and the Superintendent of Public Instruction shall facilitate the purposes of the California Cadet Corps and its instruction and the provisions of this chapter by cooperating with the Adjutant General.

(Amended by Stats. 2011, Ch. 630, Sec. 26. Effective January 1, 2012.)



518

The provisions of this chapter shall apply to all community colleges in this state, and the principals and governing boards of community colleges shall have the same authority as similar officials of schools.

(Amended by Stats. 2011, Ch. 630, Sec. 27. Effective January 1, 2012.)



519

Where a community college is located in close proximity to a school having a California Cadet Corps company or companies, the governing boards of the community college and schools may enter into an agreement to provide for the joint organization of cadet companies.

(Amended by Stats. 2011, Ch. 630, Sec. 28. Effective January 1, 2012.)



520

Any executive officer, assistant executive officer, regional advisor, or officer, warrant officer, or noncommissioned officer appointed or detailed pursuant to Sections 502, 502.1, 512, 513, 515, or 516.1, who is wounded, injured, disabled, or killed in the performance of ordered duty shall be entitled to receive compensation from the state in accordance with the provisions of Division 4 (commencing with Section 3200) of the Labor Code. In all such cases, these individuals shall be deemed to be employees of the state. The compensation for any such individual shall be ascertained, determined, and fixed upon the basis of his or her average income from all sources during the year immediately preceding the date of such injury or death, or the commencement of such disability, but such compensation shall in no case exceed the maximum prescribed in Division 4 (commencing with Section 3200) of the Labor Code.

In determining the benefits awarded to an individual under the provisions of this section, it shall be conclusively presumed that the average yearly earning of such injured or deceased individual is not less than ten thousand dollars ($10,000). Any injury, death, or disability shall be deemed to have been suffered in line of duty unless the injury, death, or disability resulted from misconduct or disobedience of lawful orders by the injured or deceased individual.

(Amended by Stats. 2011, Ch. 630, Sec. 29. Effective January 1, 2012.)



520.1

The principal and governing board of any private educational institution or military academy in which a J.R.O.T.C. or R.O.T.C. unit is not maintained, but which otherwise meets the qualifications prescribed by this chapter and any rules and regulations that may be adopted by the Adjutant General, may apply to the Adjutant General for permission to establish a cadet company or cadet companies, battalions, or regiments of the California Cadet Corps pursuant to this chapter. If the Adjutant General approves the petition, the principal and governing board of the private school shall have the same authority as similar officials of public schools, community colleges, or colleges to create units of and to become a member of the California Cadet Corps. Any cadet company or companies, or unit formed under this section, shall be governed by the provisions of this chapter as though it were a public school, community college, or college.

(Amended by Stats. 2011, Ch. 630, Sec. 30. Effective January 1, 2012.)






CHAPTER 2. Military Academies

530

In any military academy, having not less than 80 students, uniformed, drilled, and instructed in strict accordance with the tactics of the regular United States Army, and in which the instruction is conducted in accordance with military principles, the military instructor or instructors or professors of military science and tactics of such academy regularly elected or appointed by the board of trustees or other lawful authority of the academy, may be commissioned in the California Cadet Corps with the rank of major or lower rank. Such officers shall exercise no authority or command except as military instructor or instructors or professors of military science and tactics of such academy. Such commissions shall be granted and may be revoked by the Adjutant General, under such rules and regulations as he or she may prescribe.

(Amended by Stats. 2011, Ch. 630, Sec. 31. Effective January 1, 2012.)



531

The Adjutant General may enter into a cooperative agreement with the City of Oakland and a school district for the purposes of establishing an Oakland Military Institute. The program would provide a structured, disciplined environment that would be conducive to learning in a college preparatory environment. In addition to academic skills, pupils would develop leadership, self-esteem, and a strong sense of community.

(Amended by Stats. 2011, Ch. 630, Sec. 32. Effective January 1, 2012.)



532

(a) The Adjutant General may enter into a cooperative agreement with the governing board of a school district or a county office of education for the purpose of establishing, pursuant to existing statutory authority in the Education Code, a military academy to be operated as a charter school, pursuant to Part 26.8 (commencing with Section 47600) of Division 4 of Title 2 of the Education Code, or as one of the existing alternative education options, available under the Education Code. The program would provide a structured, disciplined environment that would be conducive to learning in a college preparatory environment. In additional to academic skills, students would develop leadership, self-esteem, and a strong sense of community. An academy established pursuant to this section shall comply with the Education Code.

(b) A new California National Guard Youth Program, except for the California Cadet Corps, may only be established as provided by this section if funds are appropriated for purposes of the new program in the annual Budget Act or any other act.

(Added by Stats. 2011, Ch. 630, Sec. 33. Effective January 1, 2012.)






CHAPTER 3. State Military Reserve Act

550

Whenever any part of the National Guard of this State is in active federal service, or when Congress so consents thereto, the Governor is hereby authorized to organize and maintain within this State during such period, under such regulations as the Secretary of Defense of the United States may prescribe for discipline in training, such military forces as the Governor may deem necessary to defend and for the security of this State; provided, however, the Governor may authorize the organization and maintenance of such forces at cadre strength at any time. Such forces shall be composed of officers commissioned or assigned, and such qualified citizens or aliens who have declared their intentions to become citizens as shall volunteer for service therein, supplemented, if necessary, by members of the unorganized militia enrolled by draft or otherwise as provided by law. Such forces shall be additional to and distinct from the National Guard and shall be known as the State Military Reserve. Such forces shall be uniformed under such conditions and subject to such regulations as the Governor may prescribe.

(Amended by Stats. 1963, Ch. 94.)



551

The Governor is hereby authorized to prescribe rules and regulations not inconsistent with the provisions of this chapter governing the enlistment, organization, administration, equipment, maintenance, training, and discipline of forces. The rules and regulations, insofar as the Governor deems practicable and desirable, shall conform to existing law governing and pertaining to the National Guard and the rules and regulations adopted thereunder and shall prohibit the acceptance of gifts, donations, gratuities, or anything of value by those forces or any member of those forces from any individual, firm, association, or corporation by reason of that membership. Section 167 shall at no time apply to the forces herein authorized except that all officers, warrant officers, and enlisted men and women on active duty with the Office of the Adjutant General shall be appointed by the Governor, with consideration of the recommendation of the Adjutant General. All officers, warrant officers and enlisted men and women on active duty under Section 167 who are ordered into federal service by federal authority during the emergency or who are ordered by state authority to perform duty with the forces herein authorized shall not thereby lose the rights and privileges provided in Section 167 and shall be restored to those rights and privileges upon completion of that service or duty.

Members of the California National Guard not ordered to federal service or who are not required to perform federal service or who have been deferred from federal duty may perform service as members of the California National Guard on state active duty on behalf of the forces herein authorized and may be compensated as provided in Sections 320 and 321.

(Amended by Stats. 1994, Ch. 114, Sec. 61. Effective January 1, 1995.)



552

Officers and warrant officers of the forces herein authorized on active duty in the service of the state shall receive the same pay and allowances as officers of similar grade in the Army of the United States.

An officer, warrant officer or enlisted man or woman of the forces herein authorized may, with his or her consent, be detailed for duty and may be paid compensation in any grade lower than the officer, warrant officer, or enlisted man or woman actually holds; provided, the officer, warrant officer or enlisted man or woman voluntarily waives all compensation in excess of the lower grade in which he or she is detailed to duty.

Whenever an officer or warrant officer of the forces herein authorized is detailed for special duty in any matter relating to those forces, by order of the Governor, he or she shall be allowed the same pay and allowances as officers or warrant officers of similar grade in the Army of the United States and actual traveling expenses. An enlisted man or woman similarly detailed shall be allowed the same pay and allowances as enlisted men and women of similar grade in the Army of the United States and actual traveling expenses, except that family allowances shall not be allowed those enlisted men and women. An officer, warrant officer or enlisted man or woman of the forces herein authorized may, with his or her consent, be detailed for special duty without expense to the state, except and provided, however, he or she may be paid his or her actual traveling expenses.

In addition to the pay and allowances authorized in this code, personnel of the forces created herein having administrative functions connected therewith may be paid not more than twenty dollars ($20) per month for the performance of those duties according to rules and regulations adopted by the Adjutant General.

All enlistments of members of the active militia may be extended by the Adjutant General if necessary during the existence of a national emergency.

(Amended by Stats. 1994, Ch. 114, Sec. 62. Effective January 1, 1995.)



553

Enlisted persons of the forces herein authorized on active duty in the service of the State shall receive the same pay and allowances, except family allowances, as enlisted persons of similar grade in the Army of the United States.

(Amended by Stats. 1950, 3rd Ex. Sess., Ch. 27.)



554

(a) For the use of the State Military Reserve, the Governor may submit requisitions to the United States Secretary of Defense for any arms and equipment in the possession of and excess to or not required by the Department of the Army or alloted or available to the State Military Reserve. The Governor may provide arms and equipment to the State Military Reserve which are not furnished by the Department of the Army and are required in the defense of the state. The Governor may make available to the State Military Reserve armories and other state premises, property, supplies, and equipment as may be available.

(b) The members of the State Military Reserve may be male or female and are members of the state militia for purposes of this code.

(c) All unexpended balances appropriated for the use of the California National Guard or the Adjutant General and not required by the California National Guard or the Adjutant General may be expended by the Adjutant General for the use and benefit of the State Military Reserve and its members. Section 255 does not apply to the State Military Reserve.

(Amended by Stats. 1989, Ch. 90, Sec. 4.)



555

Such forces shall not be required to serve outside the boundaries of this State except:

(a) Upon the request of the Governor of another state, the Governor of this State may, in his discretion, order any portion or all of such forces as may be then in actual service to assist the military or police forces of such other state who are actually engaged in defending such other state. Such forces may be recalled by the Governor at his discretion.

(b) Any organization, unit or detachment of such forces upon order of the officer in immediate command thereof, may continue in fresh pursuit of insurrectionists, saboteurs, enemies or enemy forces beyond the borders of this State into another state until they are apprehended or captured by such organization, unit, or detachment or until the military or police forces of the other state or the forces of the United States have had reasonable opportunity to take up the pursuit or to apprehend or capture such persons if such other state shall have given authority by law for such pursuit by such forces of this State. Any such person who shall be apprehended or captured in such other state by an organization, unit or detachment of the forces of this State shall without unnecessary delay be surrendered to the military or police forces of the state in which he or she is taken or to the United States. Such surrender shall not constitute a waiver by this State of its rights to extradite or prosecute such person for any crime committed in this State.

(c) Pursuant to the provisions of the National Defense Act of 1916, as amended, and such amendments as may be made thereto hereafter.

(Amended by Stats. 1950, 3rd Ex. Sess., Ch. 27.)



556

Any military forces or organization, unit or detachment thereof, of another state who are in fresh pursuit of insurrectionists, saboteurs, enemies or enemy forces may continue such pursuit into this State until the military or police forces of this State or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture such persons and are hereby authorized to arrest or capture such persons within this State while in fresh pursuit. Any such persons who shall be captured or arrested by the military forces of such other state while in this State shall without unnecessary delay be surrendered to the military or police forces of this State to be dealt with according to law. This section shall not be construed so as to make unlawful any arrest in this State which would otherwise be lawful, and nothing contained in this section shall be deemed to repeal any of the provisions of the Uniform Act of the Fresh Pursuit of Criminals.

(Added by Stats. 1949, Ch. 678.)



557

No person shall, by reason of his or her enlistment or commission in any such forces, be exempted from military service under any law of the United States.

Sections 230 and 232 to 237, inclusive, apply to commissioned officers; Section 225 applies to warrant officers; and Sections 252, 253, 254 and 260, except subdivision (b) of Section 260 apply to enlisted personnel of the forces authorized herein. However, no provision of this code shall prevent the transfer, by order of the Governor, at any time, of any member of those forces to a reserve list created in the office of the Commanding General of the State Military Forces.

(Amended by Stats. 1982, Ch. 454, Sec. 143.)



558

No civil organization, society, club, post, order, fraternity, association, brotherhood, body, union, league, or other combination of persons or civil group shall be enlisted in such forces as an organization or unit.

(Added by Stats. 1949, Ch. 678.)



559

No person shall be commissioned or enlisted in such forces who is not a citizen of the United States or who has not declared his or her intention to become such citizen or who has been expelled or dishonorably discharged from any military or naval organization of this State, or of another state, or of the United States.

(Amended by Stats. 1952, 1st Ex. Sess., Ch. 21.)



560

(a) The Uniform Code of Military Justice (Chapter 47 (commencing with Section 801) of Title 10 of the United States Code) and the rules and regulations adopted thereunder, together with the Manual for Courts-Martial, United States, 1984 (Executive Order 12473 of April 13, 1984, as amended), are hereby adopted as part of this code and shall be applicable to and govern the State Military Reserve.

(b) No officer or enlisted person of the State Military Reserve may be arrested on any warrant, except for treason or a felony, while going to, remaining at, or returning from a place he or she is ordered to attend for military duty. Every officer and enlisted person of the State Military Reserve is, during his or her service, exempt from service upon any posse comitatus and from jury duty.

(Amended by Stats. 1989, Ch. 90, Sec. 5.)



562

In all cases in which any officer, warrant officer or enlisted man or woman of the State Military Reserve, when organized or authorized as a cadre or otherwise, when in the performance of ordered duty, or when ordered into the active service of the state, is wounded, injured, disabled, or killed in active service, or in the performance of ordered duty and in line of duty, the officer or warrant officer or enlisted man or woman or the dependents of that officer or warrant officer or enlisted man or woman shall be entitled to receive compensation from the state in accordance with the provisions of Division 4 (commencing with Section 3201) of the Labor Code. In all such cases, such an officer, warrant officer, enlisted man or woman shall be held and deemed to be an employee of the state. The compensation to be awarded to any such officer, warrant officer, enlisted man or woman shall be ascertained, determined, and fixed upon the basis of his or her average income from all sources during the year immediately preceding the date of the injury or death or the commencement of the disability, but the compensation shall in no case exceed the maximum prescribed in Division 4 (commencing with Section 3201) of the Labor Code.

In the determination of the benefits to be awarded any member of the State Military Reserve or his or her dependents under the provisions of this section it shall be conclusively presumed that the average yearly earning of the injured or deceased member is not less than two thousand five hundred dollars ($2,500). Any injury, death, or disability shall be deemed to have been suffered in line of duty unless the same resulted from misconduct or disobedience of lawful orders by the injured or deceased member.

(Amended by Stats. 1982, Ch. 454, Sec. 144.)



563

All members of said forces are hereby declared to be engaged in military service within the meaning of that term as used in Article XXIV of the Constitution of this State and are exempt from civil service.

(Added by Stats. 1949, Ch. 678.)



564

All of the rights, privileges and benefits provided in Sections 394 and 395 of this code are hereby extended to members of said forces while in the active service of this State.

(Added by Stats. 1949, Ch. 678.)



565

This chapter may be cited as the State Military Reserve Act.

(Amended by Stats. 1963, Ch. 94.)



566

Sections 9, 16, 141, 176, 188, 230, 361, 366, 389, 395.1, 395.01, 395.2, 395.02, 395.3, 395.03, 395.4, 395.5, 395.05, 395.06, 395.8, 411, 421, 423, 439, 612, 640, 641, 642, 643, 643.1, 644, 645, 646, 647, 648, and 649 apply to, and include, the forces authorized herein.

(Amended by Stats. 1982, Ch. 454, Sec. 145.)



567

This chapter shall take effect on the day following the day on which the National Guard or any part thereof is in federal service or on the day following the day on which Congress consents to the organization and maintenance of said forces, whichever event first occurs shall be the effective date hereof, and shall be effective forthwith upon approval by the Governor with respect to the authority granted in this act to the Governor to organize and maintain said forces at cadre strength at any time.

(Amended by Stats. 1953, Ch. 756.)












DIVISION 3. EMBLEMS AND DECORATIONS

CHAPTER 1. Emblems

611

(a) Flag, as used in this division, means the State Flag of California and the Flag of the United States, as defined in this section.

(b) State Flag of California includes any flag, standard, color, or ensign authorized by the laws of this state, and every picture or representation thereof, of any size, made of any substance, or represented on any substance evidently purporting to be any such flag, standard, color, or ensign of this state, and every picture or representation which shows the design thereof.

(c) Flag of the United States includes any flag, standard, colors, or ensign authorized by the laws of the United States or any picture or representation of either, or of any part or parts of either, made of any substance or represented on any substance, of any size evidently purporting to be either of said flag, standard, colors, or ensign of the United States of America, or a picture or a representation of either, upon which shall be shown the colors, the stars and the stripes, in any number of either thereof, or of any part or parts of either, by which the average person seeing the same without deliberation may believe the same to represent the flag, standards, colors, or ensign of the United States of America.

(Amended by Stats. 1970, Ch. 1364.)



612

(a) The colors and standards carried by organizations of the National Guard or Naval Militia shall be those which are carried by similar organizations of the United States Army, Air Force, or Navy, except that the regimental or battalion colors or standards may show the state coat of arms, instead of the coat of arms of the United States.

(b) The Adjutant General may, pursuant to rules and regulations adopted for the purpose, deliver to the members of the family of a deceased member of the National Guard or of the State Military Reserve the colors used during the disposition of the remains of the deceased member according to the custom and usual practice of the United States Army, Air Force, or Navy, which then become the property of the members of the family.

(Amended by Stats. 1990, Ch. 257, Sec. 1.)



613

No military organization provided for by the Constitution and laws of this State and receiving State support shall, while under arms, either for ceremony or duty, carry any device, banner or flag of any State or Nation except that of the United States or of this State.

(Enacted by Stats. 1935, Ch. 389.)



614

A person is guilty of a misdemeanor who knowingly casts contempt upon any Flag of the United States or of this state by publicly mutilating, defacing, defiling, burning, or trampling upon it.

(Amended by Stats. 1970, Ch. 1364.)



615

No provision of this code or of any law of this State which makes unlawful the use of the flag of the United States or of this State or of any picture or representation thereof shall apply to any act permitted by the statutes of the United States or of this State or by any regulations of the United States Army, or United States Air Force, or United States Navy, nor shall it be contrued to apply to any newspaper, periodical, book, pamphlet, circular, certificate, diploma, warrant or commission of appointment to office, ornamental picture, article of jewelry, or stationery for use in correspondence, on which is printed, painted, or placed a flag with no design or writing thereon and not connected with any advertisement.

(Amended by Stats. 1949, Ch. 536.)



616

Any person who displays a red flag, banner, or badge or any flag, badge, banner, or device of any color or form whatever in any public place or in any meeting place or public assembly, or from or on any house, building, or window as a sign, symbol, or emblem of forceful or violent opposition to organized government or as an invitation or stimulus to anarchistic action or as aid to propaganda that advocates by force or violence the overthrow of government is guilty of a felony.

(Enacted by Stats. 1935, Ch. 389.)



617

No other flag or pennant shall be placed above, or if on the same level, to the right of the Flag of the United States of America, except during church services, when the church flag may be flown.

(Added by Stats. 1951, Ch. 551.)






CHAPTER 2. Military Rewards and Decorations

640

The following decorations are authorized for members of the National Guard, State Military Reserve, and Naval Militia:

(a) Medal of Valor.

(b) Military Cross.

(c) Order of California.

(d) Memorial Medal.

(e) Medal of Merit.

(f) Commendation Medal.

(g) Service Medal.

(h) Good Conduct Medal.

The Order of California, Medal of Merit, and Commendation Medal are also authorized for award to civilians and members of other military services who bring honor to the State of California by their actions.

The Adjutant General may provide and procure appropriate emblematic devices for each decoration, together with suitable ribbons and insignia to be worn with or in place of the medal.

(Amended by Stats. 1990, Ch. 236, Sec. 1.)



641

A Medal of Valor may be presented to each person who, while an officer or enlisted member of the National Guard or Naval Militia, distinguishes himself or herself by courageous conduct at the risk of life, above and beyond the call of duty while in the service of the state or of the United States.

No award of the Medal of Valor shall be made except upon clear and incontestable proof by affidavit of at least one eyewitness or person having personal knowledge of the act or deed.

A Medal of Valor may be presented to each person who has been awarded the Congressional Medal of Honor, and proof by affidavit or otherwise of the act or deed shall not be required in those cases.

(Amended by Stats. 1982, Ch. 616, Sec. 4.)



642

A Military Cross may be presented to each person who, while an officer or enlisted member of the National Guard or Naval Militia, distinguishes himself or herself by extraordinary heroism while in the service of the state or of the United States.

(Amended by Stats. 1982, Ch. 616, Sec. 5.)



642.1

The Order of California may be presented to an officer or enlisted member of the National Guard or Naval Militia who has distinguished himself or herself by exceptionally meritorious conduct in the performance of outstanding service to the state or the United States in a position of great responsibility. The performance of duty shall have been such as to merit recognition of service rendered in a clearly exceptional manner within the scope of a special requirement or of an extremely difficult duty performed in a clearly outstanding manner. Performance of duties normal to the grade and branch, specialty or assignment, and experience of an individual is not an adequate basis for this decoration, except that justification of the award may accrue by virtue of outstanding meritorious service in a succession of important positions.

The accomplishment of the duty or period of service for which the decoration is recommended should have been completed prior to submitting a recommendation. However, if the person being recommended is transferred or will retire prior to completion, the action or accomplishment shall have reached a point of progression that will clearly establish the individual s contribution to be outstanding or represent significant accomplishment.

The Order of California may also be awarded to civilians and members of other military services who distinguish themselves as indicated in this section.

(Added by Stats. 1982, Ch. 616, Sec. 6.)



642.5

A Memorial Medal may be presented posthumously to any person who, while an officer, warrant officer, or enlisted member of the National Guard, the State Military Reserve, or the Naval Militia is killed in the service of the state or the United States.

(Added by Stats. 1990, Ch. 236, Sec. 2.)



643

A Medal of Merit may be presented to each person who, while an officer, warrant officer, or enlisted member of the National Guard or Naval Militia, distinguishes himself or herself by exceptionally meritorious service to the state or the United States in a duty of great responsibility or to any person who, by unselfish and untiring activities in connection with the National Guard or Naval Militia, has rendered a distinct service in furthering the interests of and in promoting the security and welfare of the state.

The Medal of Merit may also be awarded to civilians and members of other military services who distinguish themselves as indicated in this section.

(Amended by Stats. 1982, Ch. 616, Sec. 7.)



643.1

A Commendation Medal may be presented to each person who, while an officer, warrant officer, or enlisted member of the National Guard, State Military Reserve, or Naval Militia distinguishes himself or herself while serving in any capacity with the National Guard, State Military Reserve, or Naval Militia by meritorious achievement or meritorious service. The meritorious achievement or meritorious service is less exceptional than that required for the Medal of Merit but shall be accomplished with distinction.

The Commendation Medal may also be awarded to civilians and members of other military services who distinguish themselves as indicated in this section.

(Amended by Stats. 1986, Ch. 566, Sec. 4.)



643.2

A good conduct medal may be presented to each person who, while an enlisted member of the California National Guard, State Military Reserve, or Naval Militia, has demonstrated fidelity through faithful and exact performance of duty, efficiency through capacity to produce desired results, and whose behavior has demonstrated that he or she deserves emulation.

(Amended by Stats. 1994, Ch. 114, Sec. 63. Effective January 1, 1995.)



643.3

A State Service Ribbon may be presented by the Adjutant General to each person who after July 1, 1963, honorably serves on active duty with the State during a period of emergency declared by the Governor or while the United States is engaged in war as defined in Section 18 of this code.

(Added by Stats. 1963, Ch. 362.)



644

A service medal or bar shall be issued for 10 years service in the California National Guard or the California Air National Guard or the Naval Militia or the State Military Reserve, and for each period of five years of service thereafter. Such medal or bar shall be issued to those entitled to the same upon application.

(Amended by Stats. 1963, Ch. 94.)



644.1

A Federal Service Ribbon may be presented by the Adjutant General to each person inducted into the federal service as a member of a California National Guard unit after September 15, 1940, and who has completed not less than a total of 12 months honorable service in the armed forces of the United States between September 15, 1940, and September 16, 1945, and to each person inducted into the federal service as a member of a California National Guard unit after August 1, 1950, and who has completed not less than a total of 12 months honorable service in the armed forces of the United States while the United States is engaged in war as defined in Section 18 of this code and to each person inducted into the federal service as a member of a California National Guard unit on or after October 1, 1961, and who has completed not less than a total of three months honorable service in the armed forces of the United States between October 1, 1961, and August 31, 1962.

The Federal Service Ribbon shall be prepared, designed, awarded and issued according to rules and regulations to be adopted by the Adjutant General and all applications therefor shall be in writing and filed in the office of the Adjutant General. The applicant shall have the burden of proof as to his military service and the decision of the Adjutant General, in case of dispute, shall be final.

(Amended by Stats. 1963, Ch. 361.)



645

The Medal of Valor shall be presented by the Governor. The Military Cross, the Medal of Merit, the Service Medal, and other authorized medals and awards shall be presented by the Governor or The Adjutant General in the name of the Governor.

(Enacted by Stats. 1935, Ch. 389.)



646

No more thn one Medal of Valor, or one Military Cross, or one Medal of Merit shall be issued to any one person; but for each succeeding deed or act sufficient to justify the award of a Medal of Valor, or a Military Cross, or a Medal of Merit, a suitable bar or other device denoting such additional award may be issued and worn as directed by appropriate regulations.

(Enacted by Stats. 1935, Ch. 389.)



647

The Adjutant General may hold and conduct competitions and competitive military exercises, may procure and issue appropriate ribbons, badges, or insignia in connection therewith and for excellence in marksmanship, for drill attendance, and for competitive military training, and may authorize participation in national or state military or civil marksmanship competitions. All expenses in relation thereto shall be paid from state funds.

(Amended by Stats. 1986, Ch. 566, Sec. 5.)



648

(a) Except as provided by subdivision (b), decorations authorized by this code and decorations, medals, badges, ribbons, and insignia authorized by the laws or regulations of the United States pertaining to the National Guard, Air National Guard, and Naval Militia may be worn by officers, warrant officers, and enlisted men and women in accordance with the code, laws, or regulations. However, decorations awarded by other states and territories of the United States may be worn, but shall be subordinated to those issued by federal and state laws or regulations. No other decorations, medals, badges, ribbons, or insignia may be worn. A violation of this section shall constitute a misdemeanor.

(b) Decorations authorized by this code and decorations or medals from the Armed Forces of the United States, the California National Guard, State Military Reserve, or Naval Militia, or any service medals or badges awarded to the members of such forces, may be worn by uniformed public safety personnel in accordance with the code, laws, or regulations, during the business week prior to Veterans Day and Memorial Day, the day of Veterans Day and Memorial Day, and the business day immediately following Veterans Day and Memorial Day. The employer of the uniformed public safety personnel shall retain the right to prohibit the wearing of military decorations pursuant to this subdivision if the employer determines that wearing the military decorations poses a safety hazard to the uniformed public safety personnel or to the public.

(Amended by Stats. 2008, Ch. 595, Sec. 1. Effective January 1, 2009.)



649

(a) The Adjutant General may adopt, from time to time, any rules, regulations, and orders not inconsistent with this code which he or she deems necessary to carry into effect this chapter.

(b) The Adjutant General may present duplicate medals or ribbons or other decorations authorized by this code to the next of kin of any deceased member of the National Guard, if the original decorations are inadvertently lost or destroyed.

(c) Furthermore, the Adjutant General may establish additional awards and decorations as may be necessary to properly recognize the service or achievement of members of the National Guard, State Military Reserve, and Naval Militia.

(Amended by Stats. 1992, Ch. 659, Sec. 3. Effective January 1, 1993.)









DIVISION 4. VETERANS' AID AND WELFARE

CHAPTER 1. Department of Veterans Affairs

690

As used in this division, department means the Department of Veterans Affairs.

(Amended by Stats. 1947, Ch. 328.)



694

The department constitutes a public corporation and may on behalf of the State hold property, request and receive donations, contract, sue and be sued, and has all other rights and powers provided by the Constitution and laws of the State as belonging to public corporations.

(Amended by Stats. 1947, Ch. 328.)



695

The department may cooperate and contract with the duly authorized representative of the United States Government in carrying out the provisions of this division.

(Amended by Stats. 1947, Ch. 328.)



699

All State and county officials shall furnish all required information to the department, upon request, and shall further assist the department in any manner in accordance with law and without charge therefor.

(Amended by Stats. 1947, Ch. 328.)



699.1

(a) The processing of claims for veterans and their dependents and survivors shall include the filing of the initial claim, the representation of the claimant before boards and offices of the United States Department of Veterans Affairs, and the filing of appeals related to the claims.

(b) The claims may include the following types of benefits and services:

(1) Disability compensation benefits.

(2) Disability pension benefits.

(3) Dependents indemnity compensation.

(4) Widow s death pension.

(5) Burial benefits.

(6) Confirmed and continued claims.

(7) Vocational rehabilitation and education.

(8) Waivers of indebtedness.

(9) Other benefits that result in monetary awards to the claimant.

(Added by Stats. 2004, Ch. 804, Sec. 1. Effective January 1, 2005.)



699.5

(a) The department may assist every veteran of the United States and the dependent or survivor of every veteran of the United States in presenting and pursuing the claim as the veteran, dependent, or survivor may have against the United States arising out of military service and in establishing the veteran s, dependent s, or survivor s right to any privilege, preference, care, or compensation provided for by the laws of the United States or of this state. The department may cooperate and, with the approval of the Department of Finance, contract with any veterans service organization, and pursuant to the contract may compensate the organization for services within the scope of this section rendered by it to any veteran or dependent or survivor of a veteran. The contract shall not be made unless the department determines that, owing to the confidential relationships involved and the necessity of operating through agencies that the veterans, dependents, or survivors involved will feel to be sympathetic toward their problems, the services cannot satisfactorily be rendered otherwise than through the agency of the veterans organization and that the best interests of the veterans, dependents, or survivors involved will be served if the contract is made.

(b) (1) The Legislature finds and declares that services provided by veterans service organizations play an important role in the department s responsibilities to assist veterans and their dependents and survivors in presenting and pursuing claims against the United States, and that it is an efficient and reasonable use of state funds to provide compensation to veterans service organizations for these services.

(2) The Legislature further finds and declares that paragraph (1) shall not be implemented by using the General Fund until the annual budget for county veterans service officers reaches a minimum of five million dollars ($5,000,000). This subdivision shall not be construed to preclude the use of federal funding in implementing these provisions.

(c) Veterans service organizations that elect to contract with the department in accordance with this section shall document the claims processed each year by the veterans service officers employed by the veterans service organization at offices located in California. The documentation shall be in accordance with procedures established by the department.

(d) The department shall determine annually the amount of monetary benefits paid to eligible veterans and their dependents and survivors in the state as a result of the work of the veterans service officers of the contracting organizations. Beginning on January 1, 2006, the department shall, on or before January 1 of each year, prepare and transmit its determination for the preceding fiscal year to the Department of Finance and the Legislature. The department shall also identify federal sources to support the efforts of veterans service organizations pursuant to this section. The Department of Finance shall review the department s determination in time to use the information in the annual Budget Act for the budget of the department for the next fiscal year.

(e) For purposes of this section:

(1) Survivor means any relation of a deceased veteran who may be entitled to make a claim for any privilege, preference, care, or compensation under the laws of the United States or this state based upon the veteran s war service.

(2) Veterans service officer means an individual employed by a veterans service organization and accredited by the United States Department of Veterans Affairs to process and adjudicate claims and other benefits for veterans and their dependents and survivors.

(3) Veterans service organization means an organization that meets all of the following criteria:

(A) Is formed by and for United States military veterans.

(B) Is chartered by the United States Congress.

(C) Has regularly maintained an established committee or agency in a regional office of the United States Department of Veterans Affairs in California rendering services to veterans and their dependents and survivors.

(Amended by Stats. 2013, Ch. 186, Sec. 1. Effective January 1, 2014.)



700

The department may make rules and regulations to carry out the provisions of this division.

(Amended by Stats. 1947, Ch. 328.)



701

In the event that the provisions of the Servicemen s Readjustment Act of 1944 are amended in such manner as to make the guarantees by the United States of loans to veterans for farms and homes applicable to purchases of farms and homes from the Department of Veterans Affairs pursuant to Chapter 3 and Article 3 of Chapter 6, the State of California hereby accepts the benefits of such federal act, and agrees to comply with all the requirements of said act.

The Department of Veterans Affairs is hereby designated as the official agency of the State to apply to the United States for such guarantees and to do all acts required in connection therewith. The board is authorized to adopt such rules and regulations and standards as may be required by the federal act and are not in conflict with the provisions of this division.

(Amended by Stats. 1961, Ch. 86.)



702

All salaries and expenses of the Division of Farm and Home Purchases shall be paid out of the Farm and Home Building Fund of 1943 and no part thereof shall be paid from the General Fund.

(Amended by Stats. 1973, Ch. 484.)



710

(a) The Department of Veterans Affairs may establish a pilot project for the purpose of establishing a cooperative housing project.

(b) The Department of Veterans Affairs shall work in conjunction with the Department of Housing and Community Development to implement the pilot project.

(c) The Department of Veterans Affairs may use existing home loan funds to establish the pilot project. These funds shall be used in accordance with all laws and regulations governing the use of the funds.

(d) The Department of Veterans Affairs shall prescribe the rules, regulations, and conditions necessary to implement this section.

(e) Any cooperative housing project established pursuant to this section shall be restricted for use and occupancy by military veterans and their families for a period of at least 55 years.

(Added by Stats. 2009, Ch. 524, Sec. 1. Effective January 1, 2010.)



711

(a) The department shall publicize information pertaining to benefit programs that are available to qualified homeless veterans, including, but not limited to, all of the following:

(1) The veterans pension programs administered by the United States Department of Veterans Affairs (38 U.S.C. Sec. 1501 et seq.), especially the eligibility for those veterans who are 65 years of age or older or are permanently and totally disabled.

(2) The Veterans Affairs Supportive Housing voucher program (Public Law 110-161), and any programs that assist homeless veterans in securing rental housing with that information including, to the extent possible, the information that veterans not eligible for loans under the Veterans Farm and Home Purchase Act of 1974, and subsequent acts, may be eligible for housing assistance under the Veterans Affairs Supportive Housing voucher program.

(3) CalFresh (Chapter 10 (commencing with Section 18900) of Part 6 of Division 9 of the Welfare and Institutions Code).

(b) The department shall publicize this information using any of the following methods:

(1) Printed material, including, but not limited to, flyers and posters, with the information that can be provided to county veterans service offices, homeless shelters, Veterans Affairs hospitals, and other public and private entities that come into contact with homeless veterans.

(2) On the department s Internet Web site.

(3) Any other method that the department determines would publicize and create awareness to homeless veterans about the benefit programs available to them.

(c) The information shall also state that veterans may receive assistance from a county veterans service office in applying for any benefits that they may be qualified to receive.

(Added by Stats. 2012, Ch. 408, Sec. 1. Effective January 1, 2013.)



711.1

(a) If the federal government acts to reinstate benefits to discharged veterans, regardless of their discharge classification, who were denied those benefits solely on the basis of sexual orientation pursuant to any federal policy prohibiting homosexual personnel from serving in the Armed Forces of the United States, the state shall reinstate to those veterans any state-offered benefits they were denied due to those federal policies.

(b) To the extent practicable, the department shall do the following:

(1) On the department s Internet Web site, provide Internet resources or links to Internet resources that provide information regarding veterans legal services organizations that specialize in military discharge upgrades.

(2) In the department s offices and walk-in locations, provide printed resources, to the extent available, created by veterans legal services organizations that specialize in military discharge upgrades.

(Added by Stats. 2012, Ch. 397, Sec. 2. Effective January 1, 2013.)



712

The department shall do both of the following:

(a) Make available to family members of veterans returning from active duty both of the following:

(1) (A) User-friendly Internet resources that provide information on the signs of pertinent ailments from various conflicts, including, but not limited to, all of the following:

(i) From the Vietnam War, exposure to Agent Orange and post-traumatic stress disorder.

(ii) From Operation Desert Shield and Operation Desert Storm, exposure to depleted uranium and Gulf War Syndrome.

(iii) From Operation Enduring Freedom and Operation Iraqi Freedom, traumatic brain injury and post-traumatic stress disorder.

(B) The Internet resources shall provide links to the appropriate agency or person that may help the family members of the veteran address any issues arising from the ailments specified in subparagraph (A).

(2) Printed material regarding the ailments specified in subparagraph (A) of paragraph (1) at any public function of the department.

(b) Update its Internet Web site to prominently display a link to the Network of Care for Veterans and Service Members site, which is an online educational tool for municipal employees and community-based organizations that allows for easier access to information and resources relating to veterans.

(Added by Stats. 2010, Ch. 515, Sec. 1. Effective January 1, 2011.)






CHAPTER 2. Rendering and Recovery for Benefits

720

Every state and local public agency shall render the service or provide the benefits or assistance it provides to the public to every veteran on the same basis as to any other eligible person.

(Added by Stats. 1987, Ch. 1424, Sec. 1.)



721

If any public agency which has rendered a service, provided benefits, or furnished assistance to a veteran determines that the costs of rendering the service or providing the benefits or assistance are recoverable from the United States Department of Veterans Affairs, it shall refer the matter to the county veterans service officer, where applicable, for action pursuant to Section 971 and shall assist the county veterans service officer in any way.

(Amended by Stats. 2013, Ch. 186, Sec. 2. Effective January 1, 2014.)






CHAPTER 3. The California Military Families Financial Relief Act

800

(a) (1) Subject to subdivision (b), in addition to any other benefits provided by law and to the extent permitted by federal law, any member of the United States Military Reserve or the National Guard of this state who is called to active duty after the enactment of this chapter and before January 1, 2014, as a part of the Iraq and Afghanistan conflicts may defer payments on any of the following obligations while serving on active duty:

(A) An obligation secured by a mortgage or deed of trust.

(B) Credit card as defined in Section 1747.02 of the Civil Code.

(C) Retail installment contract as defined in Section 1802.6 of the Civil Code.

(D) Retail installment account, installment account, or revolving account as defined in Section 1802.7 of the Civil Code.

(E) Up to two vehicle loans. For purposes of this chapter, vehicle means a vehicle as defined in Section 670 of the Vehicle Code.

(F) Any payment of property tax or any special assessment of in-lieu property tax imposed on real property that is assessed on residential property owned by the reservist and used as that reservist s primary place of residence on the date the reservist was ordered to active duty.

(2) Subject to subdivision (b), in addition to any other benefits provided by law and to the extent permitted by federal law, a reservist who is called to active duty on and after January 1, 2014, may defer payments on any of the following obligations while serving on active duty:

(A) An obligation secured by a mortgage or deed of trust.

(B) Credit card as defined in Section 1747.02 of the Civil Code.

(C) Retail installment contract as defined in Section 1802.6 of the Civil Code.

(D) Retail installment account, installment account, or revolving account as defined in Section 1802.7 of the Civil Code.

(E) Up to two vehicle loans. For purposes of this chapter, vehicle means a vehicle as defined in Section 670 of the Vehicle Code.

(F) Any payment of property tax or any special assessment of in-lieu property tax imposed on real property that is assessed on residential property owned by the reservist and used as that reservist s primary place of residence on the date the reservist was ordered to active duty.

(G) Any obligation owed to a utility company.

(b) (1) In order for an obligation or liability of a reservist to be subject to the provisions of this chapter, the reservist or the reservist s designee shall deliver to the obligor both of the following:

(A) A letter signed by the reservist, under penalty of perjury, requesting a deferment of financial obligations.

(B) A copy of the reservist s activation or deployment order and any other information that substantiates the duration of the service member s military service.

(2) If required by a financial institution, proof that the reservist s employer does not provide continuing income to the reservist while the reservist is on active military duty, including the reservist s military pay, of more than 90 percent of the reservist s monthly salary and wage income earned before the call to active duty.

(c) Upon request of the reservist or the reservist s dependent or designee and within five working days of that request, if applicable, the employer of a reservist shall furnish the letter or other comparable evidence showing that the employer s compensation policy does not provide continuing income to the reservist, including the reservist s military pay, of more than 90 percent of the reservist s monthly salary and wage income earned before the call to active duty.

(d) The deferral period on financial obligations shall be the lesser of 180 days or the period of active duty plus 60 calendar days and shall apply only to those payments due subsequent to the notice provided to a lender as provided in subdivision (b). In addition, the total period of the deferment shall not exceed 180 days within a 365-day period.

(e) If a lender defers payments on a closed end credit obligation or an open-end credit obligation with a maturity date, pursuant to this chapter, the lender shall extend the term of the obligation by the amount of months the obligation was deferred.

(f) If a lender defers payments on an open-end credit obligation pursuant to this chapter, the lender may restrict the availability of additional credit with respect to that obligation during the term of the deferral.

(Amended by Stats. 2013, Ch. 236, Sec. 1. Effective January 1, 2014.)



801

For purposes of this chapter, mortgage means an obligation secured by a mortgage or deed of trust, and is limited to an obligation secured by a mortgage or deed of trust for residential property owned by the reservist and used as that reservist s primary place of residence on the date the reservist was ordered into active duty.

(Repealed and added by Stats. 2005, Ch. 291, Sec. 2. Effective January 1, 2006.)



802

(a) Notwithstanding subdivisions (e) and (f) of Section 800, any mortgage payments delayed pursuant to Section 800 are due and payable upon the earlier of the following:

(1) The sale of the property or other event specified in the documents creating the obligation permitting the lender to accelerate the loan, other than a deferral of payments authorized by Section 800.

(2) Further encumbrance of the property.

(3) The maturity of the obligation as defined under the terms of the documents creating the obligation or, if applicable, as extended pursuant to subdivision (e) of Section 800.

(b) Nothing in this section relieves a reservist with a mortgage subject to an impound account for the payment of property taxes, special assessments, mortgage insurance, and hazard insurance from making monthly payments of an amount which is at least sufficient to pay these amounts, unless the borrower and lender agree to a lesser amount.

(c) Nothing in this chapter shall preclude a reservist from making payments toward the mortgage payments deferred prior to the occurrence of any of the events in subdivision (a).

(Repealed and added by Stats. 2005, Ch. 291, Sec. 2. Effective January 1, 2006.)



803

(a) Before January 1, 2014, for purposes of this chapter, reservist means a member of the United States Military Reserve or National Guard of this state called to active duty as a result of the Iraq conflict pursuant to the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107-243) or the Afghanistan conflict pursuant to Presidential Order No. 13239.

(b) On and after January 1, 2014, for purposes of this chapter:

(1) Reservist means either of the following:

(A) A member of the militia, as defined in Section 120, called or ordered into state military service pursuant to Section 143 or Section 146, or in federal or state military service pursuant to Title 10 or Title 32 of the United States Code.

(B) A reservist of the United States Military Reserve who has been ordered to full-time federal active duty by the President of the United States pursuant to Title 10 of the United States Code.

(2) Military service means either of the following:

(A) Full-time active state service or full-time active federal service of a service member who is a member of the militia, as described in subparagraph (A) of paragraph (1).

(B) Full-time active duty of a service member who is a reservist, as described in subparagraph (B) of paragraph (1), for a period of 30 consecutive days.

(Amended by Stats. 2013, Ch. 236, Sec. 2. Effective January 1, 2014.)



804

During the period specified in Section 800, the reservist may defer the payment of principal and interest on the specified obligations. No penalties shall be imposed on the nonpayment of principal or interest during this period. No interest shall be charged or accumulated on the principal or interest on which the payment was delayed. No foreclosure or repossession of property on which payment has been deferred shall take place during the period specified in Section 800.

(Repealed and added by Stats. 2005, Ch. 291, Sec. 2. Effective January 1, 2006.)



805

Subject to subdivisions (e) and (f) of Section 800, a stay, postponement, or suspension under this chapter of the payment of any tax, fine, penalty, insurance premium, or other civil obligation or liability of a person in military service shall not provide the basis for affecting credit ratings, denial or revocation of credit, or a change by the lender in the terms of an existing credit arrangement.

(Repealed and added by Stats. 2005, Ch. 291, Sec. 2. Effective January 1, 2006.)



806

(a) Any entity, which was providing any type of health care coverage, including, but not limited to, health care service plans, specialized health care service plans, and health insurance to a reservist at the time the reservist was ordered to active duty, shall reinstate the health care coverage without waiting periods or exclusion of coverage for preexisting conditions.

(b) Pursuant to Section 1386 of the Health and Safety Code, the Director of the Department of Managed Health Care has the authority to enforce the provisions of this section concerning any person or entity subject to regulation under Chapter 2.2 (commencing with Section 1340) of Part 2 of Division 2 of the Health and Safety Code, and may impose any applicable penalties provided for under that section.

(c) Pursuant to subdivision (a) of Section 12921 of the Insurance Code, the Insurance Commissioner has the authority to enforce the provisions of this section concerning any person or entity subject to regulation under the Insurance Code, and may impose any applicable penalties provided for under the Insurance Code.

(d) The enforcement and penalty provisions of the act that added this subdivision shall apply only to reservists ordered to active duty on or after January 1, 2007.

(Amended by Stats. 2006, Ch. 622, Sec. 2. Effective January 1, 2007.)



807

(a) The holder of a loan or retail installment sales contract with respect to which the debtor has purchased prepaid credit disability insurance shall give notice to the debtor not less than 30 days before the expiration date of the insurance that the debtor will not be protected during the period between that expiration date and the deferred maturity date of the loan or contract unless the insurance is extended. The debtor may, at his or her option, direct the holder to add the amount of the additional premium to the unpaid balance of the loan or contract.

(b) The holder of an open-ended loan or retail installment account with respect to which the debtor has purchased credit disability insurance with premiums payable monthly together with the installment payments on the loan or the account shall give notice to the debtor that the debtor will not be protected by the insurance during the period specified in Section 800 unless the debtor elects to continue payment of premiums during that period. The debtor may, at his or her option, direct the holder to add the amount of those premiums to the unpaid balance of the account.

(Repealed and added by Stats. 2005, Ch. 291, Sec. 2. Effective January 1, 2006.)



808

(a) During the period specified in Section 800, the reservist may defer payments for leased vehicles without breach of the lease or the foreclosure or repossession of the vehicle. If a lender defers payments pursuant to this section, the lender shall extend the term of the lease by the amount of months the lease was deferred.

(b) For the purposes of this chapter, vehicle means a vehicle as defined in Section 670 of the Vehicle Code.

(Repealed and added by Stats. 2005, Ch. 291, Sec. 2. Effective January 1, 2006.)



810

In those instances where a financial obligation covered by this chapter is sold, any requirement to defer payments as specified in this chapter transfers to the purchaser of the obligation.

(Repealed and added by Stats. 2005, Ch. 291, Sec. 2. Effective January 1, 2006.)



811

(a) The spouse or legal dependent, or both, of a reservist who is called to active duty, shall be entitled to the benefits accorded to a reservist under this chapter, provided that the reservist is eligible for the benefits.

(b) This chapter applies only to an obligation specified in this chapter that was incurred prior to the date that a reservist was called to active duty.

(Amended by Stats. 2013, Ch. 236, Sec. 4. Effective January 1, 2014.)



812

(a) A person violating any provision of this chapter shall be liable for actual damages, reasonable attorney s fees, and costs incurred by the service member or other person entitled to the benefits and protections of this chapter.

(b) A service member or other person seeking to enforce rights pursuant to this chapter shall not be required to pay a filing fee or court costs.

(Added by Stats. 2010, Ch. 385, Sec. 12. Effective January 1, 2011.)






CHAPTER 3.3. California Military Families Financial Relief Act of 2005

820

This chapter shall be known and may be cited as the California Military Families Financial Relief Act of 2005.

(Added by Stats. 2005, Ch. 345, Sec. 1. Effective January 1, 2006.)



821

For purposes of this chapter, the following definitions apply:

(a) Service member means either of the following:

(1) A member of the militia, as defined in Section 120, called or ordered into state military service pursuant to Section 143 or 146, or in federal or state military service pursuant to Title 10 or 32 of the United States Code.

(2) A reservist of the United States Military Reserve who has been ordered to full-time federal active duty by the President of the United States pursuant to Title 10 of the United States Code.

(b) Military service means either of the following:

(1) Full-time active state service or full-time active federal service of a service member who is a member of the militia, as described in paragraph (1) of subdivision (a).

(2) Full-time active duty of a service member who is a reservist, as described in paragraph (2) of subdivision (a), for a period of 30 consecutive days.

(Amended by Stats. 2010, Ch. 284, Sec. 1. Effective January 1, 2011.)



822

No county recorder in this state may impose a fee for the recordation of a power of attorney to act as the agent for a service member for the period the service member is in military service.

(Added by Stats. 2005, Ch. 345, Sec. 1. Effective January 1, 2006.)



823

(a) Any service member who is in military service, or any spouse or legal dependent of that service member, may terminate, without penalty, a mobile telephony services contract that meets both of the following requirements:

(1) It is entered into on or after the effective date of this section.

(2) It is executed by or on behalf of the service member who is in military service, or by any spouse or legal dependent of that service member.

(b) Termination of the mobile telephony services contract shall not be effective until both of the following occur:

(1) Thirty days after the service member who is in military service or the spouse or legal dependent gives notice by certified mail, return receipt requested, of the intention to terminate the mobile telephony services contract, and provides a copy of the service member s activation or deployment order and any other information that substantiates the duration of the service member s military service.

(2) Unless the service member who is in military service, or any spouse or legal dependent of that service member, owns the mobile communication device, the mobile communication device is returned to the custody or control of the mobile telephony services company, or the service member who is in military service or the service member s spouse or legal dependent agrees in writing to return the mobile communication device as soon as practicable after the military service is completed.

(Added by Stats. 2005, Ch. 345, Sec. 1. Effective January 1, 2006.)



823.5

(a) No person or entity licensed under the Business and Professions Code, Corporations Code, Financial Code, or Insurance Code shall market financial services or products to a service member or former service member, or the spouse of a service member or former service member, in a misleading or deceptive manner that suggests any of the following:

(1) That the person or entity marketing the financial service or product is acting on behalf of one or more branches of the United States military or the United States Department of Veterans Affairs.

(2) That the person or entity marketing the financial service or product is an affiliate of one or more branches of the United States military or the United States Department of Veterans Affairs.

(3) That the financial service or product is being offered on behalf of one or more branches of the United States military or the United States Department of Veterans Affairs.

(b) If a person who violates this section is licensed under any state licensing law, a violation of this section shall be deemed a violation of the laws under which that person is licensed.

(c) This section shall not apply to either of the following:

(1) Any bank as defined in Section 102 of the Financial Code.

(2) Any credit union as defined in Section 14002 of the Financial Code.

(d) For purposes of this section:

(1) Service member means any of the following:

(A) An active duty member of the Armed Forces of the United States.

(B) An officer or enlisted member of the National Guard called or ordered into active state service by the Governor pursuant to Section 143 or 146, or into active federal service by the President of the United States, pursuant to Title 10 or 32 of the United States Code, for a period of 30 days or more.

(C) A reservist of the United States Military Reserve who has been called to full-time active duty for a period of 30 days or more.

(2) Former service member means a veteran as defined by Section 980.

(Added by Stats. 2007, Ch. 363, Sec. 1. Effective January 1, 2008.)



824

(a) If requested by a student granted an academic leave of absence for military service, not later than one year after the student s release from military service, other than a dishonorable release, the institution in which the student is enrolled shall do one of the following, as elected by the student:

(1) The institution shall make arrangements to reasonably accommodate and assist the student so that he or she is able to meet any and all coursework requirements that he or she may have missed due to military service.

(2) The institution shall refund the tuition and fees paid by the student for the academic term in which the student is required to report for military service regardless of whether the student was called to military service before the academic term had commenced or after the academic term had commenced. The refund shall equal 100 percent of the tuition and fee charges the student paid the institution for the applicable academic term.

(b) If requested by a student granted an academic leave of absence for military service, not later than one year after the student s release from military service, other than a dishonorable release, the institution shall restore the student to the educational status the student had attained prior to being called to military service without loss of academic credits earned, scholarships or grants awarded, or tuition and other fees paid prior to the commencement of military service.

(c) If an institution fails to comply with this section, the student may bring an action against the institution to enforce its provisions in any court of competent jurisdiction of the county in which the student resides. If the student resides outside of this state, the action shall be brought in the court of the county in which the campus of the institution previously attended by the student is located. The court may award reasonable attorney s fees and expenses if the student prevails in the action.

(d) The Legislature hereby requests that the University of California adopt policies similar to those set forth in this section.

(e) For purposes of this section, institution includes any public postsecondary educational institution and any private postsecondary educational institution, as defined in Section 94858 of the Education Code.

(Amended by Stats. 2011, Ch. 293, Sec. 1. Effective January 1, 2012.)



825

The State Bar of California shall waive the membership fees of any member who is a service member if all of the following requirements are met:

(a) The member was in good standing with the State Bar of California at the time the member enters into military service.

(b) The membership fees are for the period for which the service member is in military service.

(c) The service member, or the service member s spouse, provides written notice to the State Bar of California that substantiates the service member s military service.

(Added by Stats. 2005, Ch. 345, Sec. 1. Effective January 1, 2006.)



826

On or after the effective date of the act adding this chapter, any service member who terminates a motor vehicle lease pursuant to the federal Servicemembers Civil Relief Act shall be allowed by the lessor to make payment of any arrearages and other obligations that are due and unpaid at the time of termination of the lease in equal installments over a period equal to at least the period of military service.

(Added by Stats. 2005, Ch. 345, Sec. 1. Effective January 1, 2006.)



827

(a) A qualified customer may apply for and shall receive shutoff protection from a service provider for a period of 180 days. The service provider may grant extensions after the initial 180-day period.

(b) A qualified customer may apply for shutoff protection for utility service by notifying the service provider that he or she is in need of assistance because of a reduction in household income as the result of a member of a qualified household being called to active duty status in the military.

(c) Notification of the need for assistance shall be submitted in writing and accompanied by a copy of the activation or deployment order of a service member that specifies the duration of the active duty status. The written notification shall also include self-certification that the qualified household of the qualified customer will be occupied by the qualified customer s legal dependent or dependents during the duration of the shutoff protection period.

(d) A qualified customer receiving assistance under this section shall notify the service provider if the active duty status of the service member will be extended.

(e) If the qualified customer moves out of the residence that is receiving shutoff protection, he or she shall provide the service provider a written notice that includes the date of service termination and a forwarding address.

(f) Unless waived by the service provider, the shutoff protection provided under this section shall not void or limit the obligation of the qualified customer to pay for utility services received during the time of assistance.

(g) All service providers shall do the following:

(1) Establish a repayment plan requiring minimum monthly payments that allows the qualified customer to pay any past due amounts over a reasonable time period not to exceed one year after the service member s release from active military duty.

(2) Not charge late payment fees or interest to the qualified customer during the period of military service or the repayment period.

(h) This section shall not affect or amend any rules or orders of the Public Utilities Commission pertaining to billing standards.

(i) If terms and conditions under this section are not followed by the qualified customer, the service provider may follow its procedures and rules on customer standards and billing practices for providing electric, water, and gas residential services.

(j) For public utilities regulated by the Public Utilities Commission, the commission shall allow recovery of reasonable costs incurred to implement this section.

(k) For purposes of this section:

(1) Service provider means a provider of utility services, including, but not limited to, public utilities that are subject to the jurisdiction of the Public Utilities Commission, local publicly owned electric utilities, as defined by Section 9604 of the Public Utilities Code, and public water, sewer, or solid waste collection services, or any combination thereof. Service provider does not include any corporation described in subdivision (a) of Section 234 of the Public Utilities Code.

(2) Qualified customer means the customer of record of a qualified household.

(3) A qualified household is a residential household for which the income is reduced because the customer of record, the spouse of the customer of record, or the registered domestic partner of the customer of record, as defined by Section 297.5 of the Family Code, is a service member called to full-time active military service by the President of the United States or the Governor of this state during a time of declared national or state emergency or war.

(Added by Stats. 2005, Ch. 345, Sec. 1. Effective January 1, 2006.)



828

The Military Department shall, to the extent reasonable and feasible, inform all members of the militia of the benefits and protections provided by this act, and of similar benefits and protections provided by any other law.

(Added by Stats. 2005, Ch. 345, Sec. 1. Effective January 1, 2006.)



829

(a) A person violating any provision of this chapter shall be liable for actual damages, reasonable attorney s fees, and costs incurred by the service member or other person entitled to the benefits and protections of this chapter.

(b) A service member or other person seeking to enforce rights pursuant to this chapter shall not be required to pay a filing fee or court costs.

(Added by Stats. 2010, Ch. 385, Sec. 13. Effective January 1, 2011.)






CHAPTER 3.5. California National Guard Surviving Spouses and Children Relief Act of 2004

850

(a) The state shall pay a ten thousand dollar ($10,000) death benefit to the surviving spouse of, or a beneficiary designated by, any member of the California National Guard, State Military Reserve, or Naval Militia who dies or is killed after March 1, 2003, in the performance of duty.

(b) The Military Department shall determine if the death occurred in the performance of the member s duty, and shall issue a certificate of benefit eligibility under this section within 20 days of application by the surviving spouse or a designated beneficiary.

(c) The state shall pay the death benefit within 10 days of the receipt of the certificate of benefit eligibility from the surviving spouse or a beneficiary designated by the service member.

(Added by Stats. 2004, Ch. 547, Sec. 2. Effective January 1, 2005. Section became operative September 22, 2005, pursuant to Sections 851 and 852.)



851

This chapter shall become operative upon the operative date of an appropriation by the Legislature for the purpose of funding the payments of military benefits, as required by this chapter.

(Added by Stats. 2004, Ch. 547, Sec. 2. Effective January 1, 2005. Note: This section prescribed conditions for operation of Chapter 3.5 (commencing with Section 850), which were satisfied in Section 852, as added September 22, 2005, by Stats. 2005, Ch. 342.)



852

There is hereby appropriated the sum of one hundred thirty thousand dollars ($130,000) from the General Fund to the Military Department for the purpose of paying death benefits, as prescribed by this chapter, to the families of members of the California National Guard, State Military Reserve, or Naval Militia who have lost their lives in the performance of duty, as determined by the Military Department.

(Added by Stats. 2005, Ch. 342, Sec. 1. Effective September 22, 2005. Section became operative September 22, 2005, pursuant to Sections 851 and 852.)






CHAPTER 4. Educational Assistance

ARTICLE 2. Veterans’ Dependents

890

As used in this article:

(a) Veterans means (1) any person who served in the Army, Navy, or Marine Corps of the United States and was killed in action or died as a result of war service in the World War since April 6, 1917; (2) any member of the Army, Navy, Coast Guard or Marine Corps of the United States, or any of their auxiliaries, including, but not limited to, the Philippine Commonwealth Army, the Regular Scouts ( Old Scouts ), and the Special Philippine Scouts ( New Scouts ), who was killed in action in World War II on or after December 7, 1941, and prior to January 1, 1947, or who died at any time as a result of war service during such period; (3) any member of the armed forces of the United States who was killed in action during any period of hostilities in which the United States is engaged, or who died or was totally disabled at any time as a result of active service during any such period or during the induction period; or (4) any person who, at the time of entry into the armed forces of the United States was a resident of this state and was subsequently declared by the United States government to be missing in action, captured in the line of duty by hostile forces, or forcibly detained or interned in the line of duty by a foreign government or power.

(b) Dependent of a veteran means the natural or adopted child of a veteran, or stepchild of a veteran as defined by the United States Department of Veterans Affairs for compensation purposes, the unmarried surviving spouse of a veteran, or the spouse of a totally disabled veteran.

(c) Induction period means (1) the period beginning September 16, 1940, and ending December 6, 1941, and the period beginning January 1, 1947, and ending June 26, 1950, and (2) the period beginning on February 1, 1955, and ending on the day before the first day thereafter on which individuals (other than individuals liable for induction by reason of a prior deferment) are no longer liable for induction for training and service into the armed forces under the Universal Military Training and Service Act.

(Amended by Stats. 1996, Ch. 768, Sec. 1. Effective January 1, 1997.)



890.3

(a) (1) Notwithstanding any other provision of law, on or after January 1, 2001, a claimant is not ineligible for a disabled veterans benefit for lack of certification of disability of the veteran with respect to whom the benefit is sought, if there is a currently pending application to the United States Department of Veterans Affairs (USDVA) for certification of disability for that veteran and the subsequently received certification qualifies the veteran for the benefit. An entity of state government, or any political subdivision thereof, to which a claim for a disabled veterans benefit is made, shall require the claimant to provide written verification that an application had been pending with the USDVA at the time the claim for the disabled veterans benefit is submitted.

(2) For purposes of this subdivision, disabled veterans benefit means an exemption, privilege, service, or other legal benefit that is provided pursuant to law by the state, or a political subdivision thereof, exclusively to a disabled veteran, or his or her surviving spouse, parent, or child.

(b) (1) For purposes of applying the disabled veterans property tax exemption set forth in Section 205.5 of the Revenue and Taxation Code, any amount of tax, including any interest or penalty thereon, levied upon that portion of the assessed value of real property that would have been exempt if the veteran s pending application for certification of disability had been finalized, shall be canceled or refunded if both of the following conditions are met:

(A) The certification is received and is forwarded to the county assessor.

(B) A return is made as required by Section 277 of the Revenue and Taxation Code.

(2) Any refund issued pursuant to this subdivision is subject to the limitations periods for refunds set forth in Section 5096 of the Revenue and Taxation Code.

(Added by Stats. 2000, Ch. 575, Sec. 1. Effective January 1, 2001.)



891

(a) A dependent of a veteran applying for aid under this article shall be over 14 years of age or shall have entered the ninth grade, and shall be a native of or shall have lived in this state for five of the nine years immediately preceding the date that the application is filed.

(b) Any dependent of a veteran who has attained eligibility pursuant to this article while under 21 years of age may continue to receive the benefits of this article until the needed training is completed or until he or she attains the age of 27 years, whatever first occurs.

(c) The eligibility limitations of subdivision (b) shall not apply to the spouse or dependent widow of a veteran. However, the spouse or dependent widow of a veteran shall be limited to not more than 48 months, of full-time training, or the equivalent thereof in part-time training.

(d) Notwithstanding the eligibility limitations of subdivision (b), a dependent who has honorably served in the Armed Forces of the United States may be granted an extension of training through the age of 30 years.

(e) The eligibility limitations of subdivisions (a) and (b) shall not apply to the dependent of a veteran as defined in paragraph (4) of subdivision (a) of Section 890.

(Amended (as amended by Stats. 1996, Ch. 822, Sec. 1) by Stats. 1999, Ch. 404, Sec. 2. Effective January 1, 2000.)



892

A dependent of a veteran who desires to continue his education may apply to the department. If in the opinion of the department the educational needs of the applicant can be satisfactorily met in educational institutions in this State or elsewhere, the department shall assume state wardship over the education of the applicant. The department may provide educational counsel for applicants and assist them in securing admission to suitable institutions of learning. Tuition may be paid at private schools only when suitable opportunity is not available in public or semipublic institutions.

(Amended by Stats. 1961, Ch. 1031.)



893

The department, insofar as funds permit, may provide:

(a) For the payment of tuition and other fees.

(b) For the monthly payment of an allowance for books, supplies and living expenses of the student. Qualified applicants may claim their first monthly allowance upon completion of school registration and the department is authorized to establish a revolving fund if necessary to expedite payment.

(Amended by Stats. 1961, Ch. 1031.)



894

For students of collegiate, community college, business and trade school rank, the amount expended by the department as an allowance for living expenses shall not exceed one hundred dollars ($100) per month. Dependents enrolled in the fifth year of any course requiring five years may be considered to be at the undergraduate level. For students of high school rank, the amount shall not exceed fifty dollars ($50) per month during the time the student is in actual attendance at a day school. Absence during the month on account of illness shall be included as attendance.

(Amended by Stats. 1986, Ch. 44, Sec. 1.)



895

For tuition and fees:

(a) The amount expended on account of any one applicant of undergraduate, collegiate, community college, business, or trade school rank under this article shall not exceed the maximum rate authorized for the regular school year under Section 69566 of the Education Code and not to exceed one-third more for students pursuing a summer session or full year course.

(b) For students of high school rank, the sum shall not exceed four hundred fifty dollars ($450) a year for students pursuing a regular course and five hundred fifty dollars ($550) a year for students pursuing a summer session or full year course.

(Amended by Stats. 1986, Ch. 44, Sec. 2.)



896

The department shall consider applications in the order in which they are received. If the funds available are insufficient to meet the obligations which would arise from the guardianship of all worthy applicants, the department shall assume wardship over the applicants who are most urgently in need of further education, taking into consideration both scholastic achievement and financial need.

(Amended by Stats. 1961, Ch. 1031.)



896.1

No dependent of a veteran, as defined in paragraph (1), (2) or (3) of subdivision (a) of Section 890, shall be eligible to receive the benefits of this article during the time that he is entitled to receive federal educational benefits under Chapter 35, Title 38, United States Code, as amended, or duplicate assistance from any other government source.

(Amended by Stats. 1972, Ch. 884.)



896.3

Upon application to the department by a dependent of a veteran as defined in paragraph (4) of subdivision (a) of Section 890, the department shall reimburse such person for the costs of tuition and fees incurred by such person at a public or private educational institution in the amount provided for in Section 895.

(Added by Stats. 1972, Ch. 884.)



896.4

Any person who is reimbursed by the department for tuition and fees or on whose account the department has paid tuition and fees, shall not at the same time be eligible for any other allowances provided for in this article if, at such time, such person is also therefor entitled to receive educational assistance under Chapter 35, Title 38, United States Code, as amended, or duplicate assistance from any other government source.

(Added by Stats. 1972, Ch. 884.)



898

The sum of three hundred thousand dollars ($300,000) is hereby annually appropriated from the receipts heretofore or hereafter collected under the provisions of Chapter 5, Statutes of 1938, or any other act under which oil royalties are or may be collected, other than those receipts received from rents, bonuses, and royalties accruing from the use of state school land, to carry out the purposes of this article. Such amount shall annually be paid into the General Fund.

(Amended by Stats. 1959, Ch. 1744.)



899

The department may, for the purposes of this article, draw upon its appropriation for educational assistance to veterans under Section 981 to 981.8 of the Military and Veterans Code.

(Amended by Stats. 1961, Ch. 1031.)









CHAPTER 5. Local Aid

ARTICLE 1. Indigent Veterans

920

As used in this article, unless the context otherwise indicates, veteran means a person who has been honorably discharged from the United States Army, United States Navy, United States Air Force, United States Marine Corps, United States Coast Guard, the Merchant Marine, or the American Red Cross, and who has served in any war.

(Amended by Stats. 2007, Ch. 380, Sec. 1. Effective January 1, 2008.)



921

The board of supervisors of any county may grant financial assistance, relief, and support to indigent veterans. Such assistance, relief, and support shall be administered through and by any military, naval, or marine organization created for the purpose of aiding, relieving and supporting such veterans under the terms and conditions set forth in this article.

(Enacted by Stats. 1935, Ch. 389.)



922

Any organization desiring to assist indigent veterans shall first file with the board of supervisors of the county in which it is operating or intending to operate, a verified statement setting forth the following:

(a) Name, objects, and purposes of the organization. One of the purposes shall be that mentioned in section 921.

(b) Date of organization.

(c) Names and addresses of officers and relief committee.

(d) Name and address of the treasurer or financial officer in charge of the receipt and disbursement of funds.

(e) Number of members.

(f) Financial condition, showing total assets and liabilities.

(g) That financial assistance for indigent veterans to be administered in accordance with the provisions of this article will be requested.

(Enacted by Stats. 1935, Ch. 389.)



923

Upon the filing of the statement the board of supervisors shall set a day for its consideration not more than ten days after the date of filing. At least five days notice of the hearing shall be given by mail to the clerk or secretary of the organization.

(Enacted by Stats. 1935, Ch. 389.)



924

On the day set, the board of supervisors shall, after hearing any evidence presented, determine by resolution entered upon its minutes whether the organization is qualified to carry out this article. The resolution shall be effective for a period of one year only and may be revoked at any time.

(Enacted by Stats. 1935, Ch. 389.)



925

(a) No money shall be transferred to any person under this article except to the treasurer or financial officer whose name is given in the statement required by Section 922.

(b) The treasurer or financial officer shall, before receiving any money hereunder, file with the board of supervisors a bond or undertaking in an amount fixed by the board of supervisors. The bond shall inure to the benefit of the county and shall be conditioned upon the faithful and honest administration of the funds intrusted to the officer.

(Amended by Stats. 1982, Ch. 517, Sec. 314.)



926

Upon receipt of a request from any organization qualified under this article, giving the names of all indigent veterans for whom relief is desired, together with the branch of service, division, regiment, and company, or other unit or designation by which each of such veterans may be identified, and a further statement that the circumstances of each of such veterans has been personally investigated by the relief committee of the organization, and that each is in all respects worthy and entitled to relief hereunder, the board of supervisors may direct the county auditor to draw his warrant upon the county treasurer for the amount specified in the request, or a lesser amount. Such warrant shall be delivered to the treasurer or financial officer of the organization.

(Enacted by Stats. 1935, Ch. 389.)



927

All money paid out by any county under this article shall be used by the organization receiving it exclusively for the relief of indigent veterans and no part of it shall ever be used for administration or overhead expenses.

(Enacted by Stats. 1935, Ch. 389.)



928

The indigent and dependent widow, minor child, father, or mother of any indigent veteran may be granted relief by the organization out of the money available under this article.

(Enacted by Stats. 1935, Ch. 389.)



929

The necessary expenses, not to exceed three hundred fifty dollars ($350), for burial or cremation of any indigent veteran may be paid out of the money available under this article.

(Amended by Stats. 2007, Ch. 380, Sec. 2. Effective January 1, 2008.)



930

The money necessary to carry out this article may be taken from the general fund of the county.

(Amended by Stats. 2007, Ch. 380, Sec. 3. Effective January 1, 2008.)



931

Any municipal corporation may extend assistance to any organization under this article. In such case all proceedings required to be had before the board of supervisors of the county shall be had before the legislative body of the city. The words board of supervisors, county, county auditor and county treasurer wherever used in this article shall mean legislative body, city, city auditor and city treasurer.

(Enacted by Stats. 1935, Ch. 389.)






ARTICLE 1.5. Disabled Veterans

935

(a) The governing board of any county may grant financial assistance, relief, and support to a disabled veteran, as defined in Section 999.

(Added by Stats. 2013, Ch. 689, Sec. 1. Effective January 1, 2014.)






ARTICLE 2. Burial of Veterans and Veterans’ Dependents

940

As used in this article, unless the context otherwise indicates, veteran means a person honorably discharged from the armed forces of the United States, including, but not limited to, the Philippine Commonwealth Army, the Regular Scouts ( Old Scouts ), and the Special Philippine Scouts ( New Scouts ).

(Amended by Stats. 1996, Ch. 768, Sec. 2. Effective January 1, 1997.)



940.5

As used in this article, the terms burial and interment include cremation, except that the election of the form of interment as between burial and cremation shall be made pursuant to the first paragraph of Section 7100 of the Health and Safety Code.

(Added by Stats. 1983, Ch. 134, Sec. 2.)



941

This article shall not apply to soldiers, sailors, or marines who die in the national or State soldiers homes in this State.

(Enacted by Stats. 1935, Ch. 389.)



942

The board of supervisors of each county shall designate an honorably discharged veteran of the United States military or a member of a veterans remains organization, as defined in Section 951, who shall cause to be decently interred the body of any veteran or spouse or eligible dependent of a veteran as defined by the United States Department of Veterans Affairs for compensation purposes who dies in the county. This section shall apply to all indigent, abandoned, or unclaimed veterans and dependents of veterans, including those deceased veterans and dependents of veterans without sufficient means to defray the expenses of burial, other than moneys paid or due and payable by the United States, pursuant to the World War Adjusted Compensation Act.

(Amended by Stats. 2010, Ch. 189, Sec. 2. Effective January 1, 2011.)



943

Such burial shall not be made in any cemetery or burial ground, or any portion thereof, used exclusively for the burial of the pauper dead.

(Enacted by Stats. 1935, Ch. 389.)



944

In the event a deceased veteran or a widow of a veteran has been interred other than by the person designated by the board of supervisors, the person so designated may pay the sum of three hundred fifty dollars ($350) toward the burial expenses of the person who would have been entitled to interment by the person designated by the supervisors.

(Amended by Stats. 2007, Ch. 380, Sec. 4. Effective January 1, 2008.)



945

The expenses to the county of each burial or contribution shall not exceed the sum of three hundred fifty dollars ($350). Claims therefor are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code.

(Amended by Stats. 2007, Ch. 380, Sec. 5. Effective January 1, 2008.)



946

Such claims shall be paid by the county in which the veteran or widow dies. If the decedent was a resident of any other county than the one paying the claim, the county of the decedent s residence shall refund the money advanced by the county where such person died. Such claims shall be audited and paid by the county as other accounts.

(Enacted by Stats. 1935, Ch. 389.)



947

The person appointed under section 942, before he assumes the charge and expenses of any burial, shall first satisfy himself by a careful inquiry into and examination of all the circumstances in the case that the family of the decedent, if any, residing in the county, is unable for want of means to defray the expenses of the burial. If he finds such inability he shall cause the decedent to be buried as provided in this article. He shall immediately report his action to the clerk of the board of supervisors of the county, stating all the facts and that he found the family of the decedent in indigent circumstances and unable to pay the expenses of the burial. He shall also report the name, rank, and command of the veteran, the date of death, place of burial, occupation, and an itemized statement of the expenses of such burial.

(Enacted by Stats. 1935, Ch. 389.)



948

The clerk of the board of supervisors, upon receiving the report and statement of expenses, shall transcribe in a book kept for that purpose all the facts contained in the report respecting such decedent. The clerk, upon the burial of any honorably discharged soldier, sailor, or marine, shall make application to the proper authorities of the United States, for a suitable headstone, as provided by act of Congress, and cause the same to be placed at the head of the grave of such soldier, sailor, or marine. The expenses shall not exceed ten dollars ($10) for cartage and properly setting each stone.

(Amended by Stats. 1963, Ch. 603.)



949

The board of supervisors shall perpetually maintain the grave of any such honorably discharged soldier, sailor, or marine. The expenses thus incurred shall be audited and paid as provided in section 946 for burial expenses.

(Enacted by Stats. 1935, Ch. 389.)



950

The person appointed under section 942 shall receive no compensation for any duties he may perform in compliance with this article.

(Enacted by Stats. 1935, Ch. 389.)



951

(a) Veteran status information means the data required by the Department of Veterans Affairs to verify the status of a decedent as either a veteran or the dependent of a veteran for purposes of eligibility for burial in a national or state cemetery, including the person s name, service number, social security number, date of birth, date of death, place of birth, branch of the service, and military rank.

(b) Veterans remains organization means any entity recognized by the United States Department of Veterans Affairs and the National Personnel Records Center as an organization authorized to verify and inter unclaimed cremated remains of American veterans, including a member or employee of that entity.

(Amended by Stats. 2013, Ch. 186, Sec. 3. Effective January 1, 2014.)



951.5

The public administrator of the county shall make every reasonable effort to determine if the unclaimed remains of a decedent referred to the public administrator belong to a veteran or the dependent of a veteran. If there is reason to believe that the remains belong to a veteran or the dependent of a veteran, the public administrator shall work with the county veteran service officer, a national veterans cemetery, the United States Social Security Administration, the United States Department of Veterans Affairs, or other applicable entity to determine if the remains belong to a veteran or the dependent of a veteran.

(Added by Stats. 2012, Ch. 722, Sec. 2. Effective January 1, 2013.)



952

(a) A cemetery corporation or association, or other entity in possession of the cremated remains of a veteran or dependent of a veteran, shall, upon request of a veterans remains organization and after verifying the status of the veterans remains organization as an organization currently authorized by the United States Department of Veterans Affairs and the National Personnel Records Center or as an organization authorized by the local county board of supervisors to verify and inter unclaimed cremated remains of American veterans, release veteran status information to the veterans remains organization.

(b) The use or disclosure of veteran status information obtained by a veterans remains organization pursuant to subdivision (a) shall be permitted only for the purpose of verifying veteran interment benefits of the deceased veteran or a dependent of a veteran with the California Department of Veterans Affairs and shall not be used or disclosed for any other purpose.

(c) The cemetery authority, cemetery corporation or association, or other entity in possession of the cremated remains of a veteran or dependent of a veteran may, upon request of a veterans remains organization and after verifying the status of the veterans remains organization as an organization currently authorized by the United States Department of Veterans Affairs and the National Personnel Records Center or as an organization authorized by the local county board of supervisors to verify and inter unclaimed cremated remains of American veterans, release the cremated remains of the veteran or dependent of a veteran to a veterans remains organization for the sole purpose of interment, subject to Section 943 and Sections 7110 and 7208 of the Health and Safety Code, when all of the following conditions have been met:

(1) The veterans remains organization has verified the interment benefits of the deceased veteran or dependent of a veteran with the California Department of Veterans Affairs and provided documentation of the verification to the cemetery authority, cemetery corporation or association, or other entity that the decedent is a veteran or a dependent of a veteran eligible for burial in a national or state cemetery.

(2) The veterans remains organization has made a reasonable effort to locate the agent or family member who has the right to control the cremated remains of the veteran or dependent of a veteran.

(3) The veterans remains organization has provided notice to all known agents or family members who have the right to control the cremated remains of the veteran or dependent of a veteran of the veteran s remains organization s intent to claim the cremated remains of the veteran or dependent of a veteran for the purpose of providing a proper burial of the cremated remains of the veteran or dependent of a veteran in accordance with Section 943 and Sections 7110 and 7208 of the Health and Safety Code.

(4) An agent or family member who has the right to control the cremated remains of the veteran or dependent of a veteran has made no attempt to claim the cremated remains.

(5) The cremated remains have been in the possession of the cemetery authority, cemetery corporation or association, or other entity for a period of at least one year.

(d) The cemetery authority, cemetery corporation or association, or other entity that releases veteran status information or cremated remains of the veteran or dependent of a veteran pursuant to this section shall not be subject to civil liability, except for gross negligence, if all of the conditions of this section are met.

(Amended by Stats. 2013, Ch. 186, Sec. 4. Effective January 1, 2014.)



953

(a) A veterans remains organization shall take all reasonable steps to inter the cremated remains of a veteran or dependent of a veteran received in accordance with this article.

(b) A veterans remains organization that receives and inters the cremated remains of a veteran or dependent of a veteran pursuant to this article shall not be liable for negligence if the veterans remains organization does not know or have reason to know that the cremated remains of the veteran or dependent of a veteran were not released by the cemetery authority, cemetery corporation or association, or other entity in compliance with subdivisions (a) and (c) of Section 952.

(Added by Stats. 2010, Ch. 189, Sec. 5. Effective January 1, 2011.)



954

The board of supervisors of each county is encouraged to designate personnel from a veterans remains organization, as defined in Section 951, to fulfill the role created in Section 942.

(Added by Stats. 2010, Ch. 189, Sec. 6. Effective January 1, 2011.)



955

(a) (1) A county veteran service officer that determines, pursuant to Section 951.5, that unclaimed remains are those of a veteran or dependent of a veteran, and that the remains meet the criteria for interment by a veterans remains organization pursuant to Section 952, shall report the following information to the Department of Veterans Affairs:

(A) The name, rank, and branch of service of the deceased or, if the deceased is the dependent of a veteran, the name of the deceased and the name, rank, and branch of service of the eligible veteran.

(B) Dates of service.

(C) Location of the remains and a telephone number and name for the contact at that location.

(2) If, pursuant to Section 951.5, the public administrator of a county determines, without the involvement of the county veteran service officer, that the remains belong to a veteran or dependent of a veteran, the public administrator shall report this information to the county veteran service officer. Following this report, the county veteran service officer shall follow the reporting procedures described in paragraph (1).

(b) The Department of Veterans Affairs shall create and maintain a list of veterans and dependents of veterans whose remains are reported pursuant to subdivision (a). This list shall be available to the representatives of veterans remains organizations by telephone or in person.

(Added by Stats. 2012, Ch. 722, Sec. 3. Effective January 1, 2013.)






ARTICLE 3. Care of Veterans’ Graves

960

Whenever in any cemetery or place of burial of human remains, which is established or organized under the authority of the board of supervisors of any county or the governing body of any city, there is any known grave of a former soldier, sailor, or marine of the United States who was not dishonorably discharged from the service, the officers who manage such cemetery or place of burial shall keep such grave properly marked and identified, and free from weeds and rubbish, and keep in decent order and repair and free from defacement, injury, and unlawful markings any tomb, monument, gravestone, wall, or other appurtenance to such grave.

(Enacted by Stats. 1935, Ch. 389.)



960.5

Whenever in any cemetery or place of burial of human remains there is any known grave of a former soldier, sailor, or marine of the United States who was not dishonorably discharged from the service, the board of supervisors of any county as to territory, whether incorporated or not, within it, and the governing body of the city as to territory within it, with the consent of the officers who manage such cemetery or place of burial, if any may keep such grave properly marked and identified, and free from weeds and rubbish, and keep in decent order and repair and free from defacement, injury, and unlawful markings any tomb, monument, gravestone, wall, or other appurtenance to such grave.

(Amended by Stats. 1957, Ch. 1867.)



961

Any fraternal or benevolent organization which maintains a plot in a place of burial mentioned in section 960, which is devoted exclusively to the burial of soldiers, sailors, or marines of the United States, may apply under this article to the board of supervisors of the county in which the plot is maintained. Upon a showing of need, the board may keep the plot free from weeds and rubbish, and keep in decent order and repair and free from defacement and injury any tomb, monument, gravestone, wall, or other appurtenance to the graves in the plot.

(Enacted by Stats. 1935, Ch. 389.)



962

The officers who are charged by law with raising money by taxation for maintaining any such cemetery or place of burial shall fix the tax levy at an amount sufficient to comply with the requirements of this article.

(Enacted by Stats. 1935, Ch. 389.)






ARTICLE 4. Administration

970

(a) The board of supervisors of each county may, but is not required to, appoint, prescribe the qualifications of, and fix the compensation of an officer to be titled county veterans service officer. The appointee shall be a veteran.

(b) It shall be the duty of the county veterans service officer to administer the aid provided for in this chapter, to investigate all claims, applications, or requests for aid made pursuant to the terms of this chapter, and to perform any other veteran related services as requested by the county board of supervisors.

(c) Notwithstanding subdivision (a), two or more counties may jointly establish a single county veterans service office which shall serve all the counties that agree to the joint establishment of that office.

(Amended by Stats. 2013, Ch. 186, Sec. 5. Effective January 1, 2014.)



971

(a) The county veterans service officer shall assist every veteran of any war of the United States and every qualified former member, and the dependents of every deceased veteran and every qualified former member, in presenting and pursuing any claim the veteran or the qualified former member may have against the United States and in establishing the veteran s or qualified former member s right to any privilege, preference, care, or compensation provided for by the laws of the United States or of this state.

(b) The county veterans service officer shall present and pursue claims against the United States referred by any public agency pursuant to Section 721.

(c) For purposes of this section, qualified former member means any former member of the United States Armed Forces, who is eligible under federal law to receive any veterans benefit from the United States Department of Veterans Affairs or any other agency of the federal government.

(Amended by Stats. 2013, Ch. 186, Sec. 6. Effective January 1, 2014.)



972

(a) The board of supervisors may provide the county veterans service office with any assistance and facilities that it determines to be necessary.

(b) If the position of veterans service officer is created and filled, the compensation and expenses of the county veterans service office shall be a county charge, but the Department of Veterans Affairs, out of state moneys available therefor, shall pay each county a portion of those costs in an amount determined by the department, conditioned upon the observance of standards and regulations adopted by, and in compliance with the direction of, the department and its authorized representatives.

(c) State money available for paying counties any portion of the cost of the compensation and expenses of county veterans service offices shall not include any funds of the Veterans Farm and Home Building Fund of 1943.

(Amended by Stats. 1992, Ch. 1274, Sec. 3. Effective January 1, 1993.)



972.1

(a) The sum of five hundred thousand dollars ($500,000) is hereby appropriated from the General Fund to the Department of Veterans Affairs for allocation, during the 1989 90 fiscal year, for purposes of funding the activities of county veterans service officers pursuant to this section. Funds for allocation in future years shall be as provided in the annual Budget Act.

(b) Funds shall be disbursed each fiscal year on a pro rata basis to counties that have established and maintain a county veterans service officer in accordance with the staffing level and workload of each county veterans service officer under a formula based upon performance that shall be developed by the Department of Veterans Affairs for these purposes.

(1) For the purposes of this section, workload unit means a specific claim activity that is used to allocate subvention funds to counties, which is approved by the department, and performed by county veterans service officers.

(2) For the purposes of this subdivision, the department, by June 30, 2013, shall develop a performance-based formula that will incentivize county veterans service officers to perform workload units that help veterans access federal compensation and pension benefits and other benefits, in order to maximize the amount of federal money received by California veterans.

(c) The department shall annually determine the amount of new or increased monetary benefits paid to eligible veterans by the federal government attributable to the assistance of county veterans service officers. The department shall, on or before October 1 of each year, prepare and transmit its determination for the preceding fiscal year to the Department of Finance and the Legislature. The Department of Finance shall review the department s determination in time to use the information in the annual Budget Act for the budget of the department for the next fiscal year.

(d) The department shall conduct a review of the high-performing and low-performing county veterans service officers and based on this review, shall produce a best-practices manual for county veterans service officers by June 30, 2013.

(e) (1) The Legislature finds and declares that 50 percent of the amount annually budgeted for county veterans service officers is approximately eleven million dollars ($11,000,000). The Legislature further finds and declares that it is an efficient and reasonable use of state funds to increase the annual budget for county veterans service officers in an amount not to exceed eleven million dollars ($11,000,000) if it is justified by the monetary benefits to the state s veterans attributable to the effort of these officers.

(2) It is the intent of the Legislature, after reviewing the department s determination in subdivision (c), to consider an increase in the annual budget for county veterans service officers in an amount not to exceed five million dollars ($5,000,000), if the monetary benefits to the state s veterans attributable to the assistance of county veterans service officers justify that increase in the budget.

(f) This section shall remain in effect only until January 1, 2016, and as of that date is repealed.

(Amended (as amended by Stats. 2012, Ch. 32) by Stats. 2012, Ch. 401, Sec. 3. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions. See later operative version, as amended by Sec. 2 of Ch. 401.)



972.1

(a) The sum of five hundred thousand dollars ($500,000) is hereby appropriated from the General Fund to the Department of Veterans Affairs for allocation, during the 1989 90 fiscal year, for purposes of funding the activities of county veterans service officers pursuant to this section. Funds for allocation in future years shall be as provided in the annual Budget Act.

(b) Funds shall be disbursed each fiscal year on a pro rata basis to counties that have established and maintain a county veterans service officer in accordance with the staffing level and workload of each county veterans service officer under a formula based upon performance that shall be developed by the Department of Veterans Affairs for these purposes, and that shall allocate county funds in any fiscal year for county veterans service officers in an amount not less than the amount allocated in the 1988 89 fiscal year.

(c) The department shall annually determine the amount of new or increased monetary benefits paid to eligible veterans by the federal government attributable to the assistance of county veterans service officers. The department shall, on or before October 1 of each year, prepare and transmit its determination for the preceding fiscal year to the Department of Finance and the Legislature. The Department of Finance shall review the department s determination in time to use the information in the annual Budget Act for the budget of the department for the next fiscal year.

(d) (1) The Legislature finds and declares that 50 percent of the amount annually budgeted for county veterans service officers is approximately eleven million dollars ($11,000,000). The Legislature further finds and declares that it is an efficient and reasonable use of state funds to increase the annual budget for county veterans service officers in an amount not to exceed eleven million dollars ($11,000,000) if it is justified by the monetary benefits to the state s veterans attributable to the effort of these officers.

(2) It is the intent of the Legislature, after reviewing the department s determination in subdivision (c), to consider an increase in the annual budget for county veterans service officers in an amount not to exceed five million dollars ($5,000,000), if the monetary benefits to the state s veterans attributable to the assistance of county veteran service officers justify that increase in the budget.

(e) This section shall become operative January 1, 2016.

(Amended (as amended by Stats. 2009, Ch. 183, Sec. 2) by Stats. 2012, Ch. 401, Sec. 2. Effective January 1, 2013. Section operative January 1, 2016, by its own provisions.)



972.2

(a) There is in the State Treasury the Veterans Service Office Fund.

(b) Commencing January 1, 1995, the Veterans Service Office Fund shall be available, upon appropriation by the Legislature, to the Department of Veterans Affairs for allocation and disbursement to counties for the operation of county veterans service offices.

(c) It is the intent of the Legislature, in enacting this section, that revenues from the special interest license plate fees for license plates issued pursuant to Article 8.1 (commencing with Section 5025) of Chapter 1 of Division 3 of the Vehicle Code, and deposited in the Veterans Service Office Fund, shall be used to expand the support of county veterans service offices.

(Added by Stats. 1992, Ch. 1274, Sec. 4. Effective January 1, 1993.)



972.5

(a) The Department of Veterans Affairs may enter into an agreement with the State Department of Health Services and the State Department of Social Services for purposes of obtaining federal matching funds for the Department of Veterans Affairs to contribute toward the salaries and expenses of county veteran service officers for their activities which are reasonably related to the programs of the State Department of Health Services and the State Department of Social Services which are benefited, or realize cost avoidance, as a result of the services of those officers.

(b) At such time as the United States Department of Health and Human Services makes available additional federal financial participation, the State Department of Social Services may enter into an agreement with the Department of Veterans Affairs for those county veteran service officers activities specified in subdivision (a). Such an agreement shall have no adverse impact on the General Fund.

(c) The sums obtained each fiscal year pursuant to subdivision (a) shall be disbursed by the Department of Veterans Affairs to counties for payment of salaries and expenses of county veteran service officers. The Department of Veterans Affairs shall make the disbursement to a county on a pro rata basis in accordance with the actual workload of each county veteran service officer under a formula based on performance to be developed by the Department of Veterans Affairs for these purposes.

(Amended by Stats. 1989, Ch. 474, Sec. 1.)



973

The county veteran service officer shall have power to administer and certify oaths and affirmations, take and certify affidavits and acknowledgments, and exercise any other power of a notary public, as a part of his duties under the provisions of this chapter in assisting veterans with respect to their affairs. The county veteran service officer shall not charge any fee for such service.

(Amended by Stats. 1965, Ch. 436.)



974

(a) The Department of Veterans Affairs shall annually prepare a report of the activities of county veterans service officers, and may require each county veterans service officer to submit information required to prepare the report. The report shall include the following:

(1) The number of veterans and their family members who have contacted or utilized the services of the county veterans service offices during the fiscal year.

(2) The number of claims filed to achieve benefits such as pension, disability compensation, and health care on behalf of veterans and their dependents.

(3) The annualized monetary value of benefits received by veterans and their dependents as a result of the efforts of county veterans service offices, broken down by type of benefit.

(4) A summary of other services provided by county veterans service offices and special events and activities in which county veterans service offices participated, such as veterans outreach events, homeless veteran Stand Downs, and job fairs for veterans.

(b) The information required to be included in paragraphs (1) to (3), inclusive, of subdivision (a) shall be set forth for each county together with a statewide total.

(c) The department shall transmit a copy of the report to the Department of Finance, the State Department of Health Care Services, the California Veterans Board, and to each Member of the Legislature.

(Amended by Stats. 2012, Ch. 401, Sec. 4. Effective January 1, 2013.)



974.5

(a) The purpose of this section is to provide a mechanism to facilitate the delivery of complete, efficient, information and other services to veterans in a convenient setting.

(b) By July 1, 1999, the Department of Veterans Affairs and the Department of Employment Development may enter into interagency agreements with individual counties that elect to participate in the program pursuant to this section, after a determination that services to be provided pursuant to this section are not otherwise being provided and would, thus, not be duplicated. Services provided pursuant to this section shall not be contrary to the purposes of, nor shall they be in conflict with, any one-stop service program provided under federal guidelines. Pursuant to the agreements the departments may agree to provide resources and staff, or both, as necessary to locate within a single facility owned by the participating county, under the coordination of the county veteran service director, a more complete and convenient local service program for veterans.

(c) The veteran service center shall be staffed with persons knowledgeable in employment and veterans benefits issues, and shall contain all necessary resources, information, forms, and other materials necessary for a veteran to receive full employment assistance and a complete assessment of veterans benefits to which he or she is entitled.

(d) The Department of Veterans Affairs and the Department of Employment Development, after consulting with participating counties, shall jointly report to the Legislature by January 1, 2002, regarding the progress of the program.

(Added by Stats. 1997, Ch. 316, Sec. 1. Effective January 1, 1998.)






ARTICLE 5. Veterans’ Affairs Commissions

975

The board of supervisors of any county may create and appoint members to a veterans affairs commission either as an independent agency or in conjunction with a California National Guard members commission or a veterans memorial commission, or in any combination of these commissions.

(Added by Stats. 1985, Ch. 638, Sec. 1.)



975.5

(a) The Department of Veterans Affairs shall provide for one paid veterans assistant position within the office of the county veteran service officer for the County of Los Angeles. The department shall establish one similar position for the County of San Diego and one similar position for the City and County of San Francisco.

(b) The veterans assistants employed under subdivision (a) shall conduct outreach programs in order to make veterans aware of readjustment counseling services and alcohol and drug abuse programs offered by community-based organizations and city, county, and federal agencies. The veterans assistants shall advise and counsel veterans concerning readjustment counseling programs and refer veterans to appropriate community-based or city, county, or federal counseling programs.

(Amended by Stats. 1994, Ch. 372, Sec. 3. Effective January 1, 1995.)









CHAPTER 6. State Benefits for Veterans

ARTICLE 1. Veterans

980

(a) As used in this chapter, veteran means any of the following:

(1) Any citizen of the United States who served in the active military, naval, or air service of the United States on or after April 6, 1917, and prior to November 12, 1918, and who received an honorable discharge or was released from active duty under honorable conditions.

(2) Any person who did all of the following:

(A) Served in the active military, naval, or air service of the United States for a period of not less than 90 consecutive days or was discharged from the service due to a service-connected disability within that 90-day period.

(B) Received an honorable discharge or was released from active duty under honorable conditions.

(C) Performed any portion of that service during any of the following periods:

(i) On or after December 7, 1941, and prior to January 1, 1947, including, but not limited to, members of the Philippine Commonwealth Army, the Regular Scouts ( Old Scouts ), and the Special Philippine Scouts ( New Scouts ).

(ii) On or after June 27, 1950, and prior to February 1, 1955.

(iii) On or after February 28, 1961, and prior to August 5, 1964, in the case of a veteran who served in the Republic of Vietnam during that period.

(iv) On or after August 5, 1964, and prior to May 8, 1975.

(v) On or after August 2, 1990, to and including the date on which the territories in and around the Arabian Peninsula cease to be designated as a place where the armed forces of the United States are engaged in combat, as described in Executive Order 12744 of the President of the United States. It is the intent of the Legislature, in enacting this clause, that the benefits provided by this chapter shall be available to all veterans who were on active duty in the armed forces of the United States or who were called to active duty in the reserves or National Guard during the pendency of the deployment of forces for Operation Desert Shield or Desert Storm, which resulted in Executive Order 12744, irrespective of whether these veterans served overseas or in the United States.

(vi) At any time, in a campaign or expedition for service in which a medal has been authorized by the government of the United States, regardless of the number of days served on active duty.

(vii) At any time in Somalia, or in direct support of the troops in Somalia, including, but not limited to, persons stationed on ships of the United States armed forces conducting support activities offshore in the vicinity of Somalia, during Operation Restore Hope, regardless of the number of days served.

(3) Any member of the reserves or National Guard who does all the following:

(A) Is called to, and released from, active duty or active service, regardless of the number of days served.

(B) Is called during any period when a presidential executive order specifies the United States is engaged in combat or homeland defense.

(C) Has received an honorable discharge or was released from active duty or active service under honorable conditions.

(4) Any person who did all of the following:

(A) Served in the Merchant Marine Service of the United States.

(B) Has been granted veteran status by the United States Secretary of Defense under Title IV of the GI Improvement Act of 1977 (Public Law 95-202, as amended).

(5) Any person who qualifies under federal laws for revenue bond or unrestricted funds (26 U.S.C. Sec. 143) and did all of the following:

(A) Served in the active military, naval, or air service of the United States for a period of not less than 90 consecutive days.

(B) Received an honorable discharge or was released from active duty or active service under honorable conditions.

(6) Any person who qualifies for funds made available from a qualified mortgage revenue bond issued pursuant to 26 U.S.C. Section 143 and is, at the time of application for Cal-Vet benefits, a member of the California National Guard or a reserve component of any branch of the United States armed forces who has enlisted or been commissioned in that service for a period of not less that six years and has completed a minimum of one year of satisfactory service.

(b) For purposes of this chapter veteran does not include any of the following:

(1) A person who was separated from the armed forces under other than honorable conditions.

(2) A person who was separated from the armed forces on account of alienage.

(3) A person who performed no military duty whatever or refused to wear the uniform.

(4) A person who served only in an auxiliary or reserve component of the armed forces whose service therein did not provide an exemption from the operation of the Selective Training and Service Act of 1940 (54 Stat. 885, as amended).

(5) A person whose service with the armed forces was due to temporary active duty orders for the sole purpose of training duty, processing, or a physical examination, except as provided for in paragraph (6) of subdivision (a).

(6) A person whose only service was as a student at a military academy and who, for any reason, failed to complete the course of study and subsequently did not serve on active duty.

(c) For purposes of this section, active duty or active service is defined as provided in 10 U.S.C. Section 101(d).

(Amended by Stats. 2002, Ch. 419, Sec. 1. Effective January 1, 2003.)



980.5

In the event of any conflict between any provision of this chapter and the federal Mortgage Subsidy Bond Tax Act of 1980 (P.L. 96-499; 94 Stat. 2660), including any amendment thereto and any regulation issued thereunder, the department shall comply with that federal law or regulation and any other federal law or regulation to the extent necessary to maintain the tax-exempt status of any issue of general obligation or revenue bonds.

Any prior action of the department to effect that compliance is hereby confirmed and ratified, it having been at all times the intent of the Legislature that the tax-exempt status of those bonds be maintained.

(Added by Stats. 1985, Ch. 416, Sec. 2.)






ARTICLE 2. Educational Assistance

981

There is in the state government an educational institution known as the California Veterans Educational Institute, which is under the management and control of the Department of Veterans Affairs. The purpose of the institute is to provide opportunities for veterans to continue their education.

(Amended by Stats. 1961, Ch. 86.)



981.1

Any veteran who desires to continue his education may apply for admission to the institute and if, in the opinion of the department, the educational needs and desires of the veteran can be satisfactorily met, the department shall assume state wardship and supervision over the education of such veteran. The department may provide for such education in educational institutions in this State, or in other states, or in other countries, when necessary or desirable for postgraduate or professional college courses. The department may provide educational counsel for students and assist them in securing admission to suitable institutions of learning in either public or private school field. The department may assist any eligible veteran who may apply for a short intensive postgraduate or training or refresher course in any professional field where the purposes of such course are to prepare the veteran for a state examination which he must pass as a prerequisite to practice his profession in the State of Calfornia or where said course or courses will acquaint the veteran in professional techniques developed in private practice during the time that he was in the service.

(Amended by Stats. 1959, Ch. 2082.)



981.15

Suitable institutions of learning, as used in this article, includes postgraduate schools of colleges, universities, or other institutions of learning, but does not include educational institutions whose enrollment of students receiving federal or state veteran subsidy exceeds 85 percent of their total enrollment.

(Amended by Stats. 1953, Ch. 475.)



981.2

The department, insofar as the funds permit, may provide an allowance of one hundred dollars ($100) for each month the student is in satisfactory and actual full-time attendance at an educational institution, and pursuing a course of study leading to a bachelor of arts or bachelor of science degree, or to a recognized degree, license, certificate, or diploma.

For purposes of this section, the term full-time attendance shall be defined in the same manner as it is defined by the educational institution attended by the student. For purposes of this section, educational institution shall be defined as any school or college of the collegiate level accredited by the Western Association of Schools and Colleges, including a community college, and shall include a vocational school or any other school approved by the State Department of Education for the purpose of receipt by a student of educational benefits afforded by the United States Department of Veterans Affairs.

The department may provide for such educational benefits for full-time students pursuing a course of study leading to a recognized postgraduate or professional degree, license, certificate, or diploma in educational institutions in other states or in other countries when such course of study is otherwise unavailable to the student.

(Amended by Stats. 2013, Ch. 186, Sec. 7. Effective January 1, 2014.)



981.3

The amount expended on account of any one veteran under this article shall not exceed one thousand two hundred dollars ($1,200). Eligibility for benefits conferred under this article shall not be granted if either the student has not exhausted his or her rights to educational benefits afforded by the United States Department of Veterans Affairs, or four years have elapsed from termination of educational benefits afforded by the United States Department of Veterans Affairs.

(Amended by Stats. 2013, Ch. 186, Sec. 8. Effective January 1, 2014.)



981.4

The department shall consider the application of veterans for admission to the institute in the order in which they are received. If the funds available are insufficient to meet the obligations which would arise from the guardianship of all worthy applicants, the department shall assume wardship over such veterans as are most urgently in need of further education.

(Amended by Stats. 1961, Ch. 86.)



981.5

The department may co-operate and confer with authorized agencies of the United States in carrying out the provisions of this article.

(Amended by Stats. 1961, Ch. 86.)



981.6

No veteran who is receiving federal educational benefits shall be eligible to receive the educational benefits provided by this article during such time that he is receiving federal educational benefits.

(Added by Stats. 1953, Ch. 354.)



981.7

Nothing in this article shall be construed as repealing the provisions of Chapter 579, Statutes of 1921, appropriating money for educational assistance to veterans.

(Added by Stats. 1943, Ch. 627.)






ARTICLE 3. Farm and Home Purchase

985

As used in this article:

(a) Farm means a tract of land, which, in the opinion of the department, is capable of producing sufficiently to provide a living for the purchaser and the purchaser s dependents.

(b) Home means any of the following:

(1) A parcel of real estate upon which there is a dwelling house or other buildings that will, in the opinion of the department, suit the needs of the purchaser and the purchaser s dependents as a place of abode.

(2) Condominium, as defined in subdivision (h).

(3) Mobilehome, as defined in subdivision (k).

(4) Cooperative housing, as defined in subdivision (m).

(c) Purchaser means a veteran or any person who has entered into a contract of purchase of a farm or home from the department.

(d) Purchase price means the price which the department pays for any farm or home.

(e) Selling price means the price for which the department sells any farm or home.

(f) Initial payment means the first payment to be made by a purchaser to the department for a farm or home.

(g) Progress payment plan means payment by the department for improvements on real property in installments as work progresses.

(h) Condominium means an estate in real property consisting of an undivided interest in common in a portion of a parcel of real property together with a separate interest in space in a residential building on the real property, such as an apartment, which, in the opinion of the department, suits the needs of the purchaser and the purchaser s dependents as a place of abode. A condominium may include, in addition, a separate interest in other portions of the real property.

(i) Effective rate of interest means the average interest rate of the interest on the unpaid balance due on a participation contract to which the interest of the department is subject and the interest rate on the unpaid balance of the purchase price, as determined by the department.

(j) Participation contract means an obligation secured by a deed of trust or mortgage, or other security interest established pursuant to regulations of the department.

(k) Mobilehome means either a parcel of real estate, or an undivided interest in common in a portion of a parcel of real property, on which is situated a mobilehome that will, in the opinion of the department, suit the needs of the purchaser and the purchaser s dependents as a place of abode and meets all requirements of local governmental jurisdictions.

(l) Immediate family means the spouse of a purchaser, the natural or adopted dependent children of the purchaser, and the parents of the purchaser if they are dependent on the purchaser for 50 percent or more of their support.

(m) Cooperative housing corporation means both of the following:

(1) A real estate development in which membership in the corporation, by stock ownership, is coupled with the exclusive right to possess a portion of the real property.

(2) A shared equity cooperative.

(n) Shared equity cooperative means a housing cooperative that provides ongoing housing affordability and individual asset accumulation and is eligible for financing under regulations of the department.

(o) Shared equity cooperative housing loan means a loan to a purchaser for the purchase of property in a shared equity cooperative.

(Amended by Stats. 2011, Ch. 377, Sec. 3. Effective September 30, 2011.)



985.1

This article may be cited as the Veterans Farm and Home Purchase Act of 1943.

(Added by Stats. 1943, Ch. 1046.)



985.2

The object of this article is to provide veterans with the opportunity to acquire farms and homes.

(Added by Stats. 1943, Ch. 1046.)



985.3

The administration of the provisions of this article is vested in the Department of Veterans Affairs.

(Amended by Stats. 1961, Ch. 86.)



985.4

The department shall adopt rules and regulations in keeping with the purpose of this article to establish preferences in the granting of the benefits conferred by this article.

(Added by Stats. 1968, Ch. 1359.)



986

The department shall prescribe and determine the qualifications of all veterans. Any person deeming himself a veteran and desiring to benefit hereunder, shall submit to the department information, in such form as the department prescribes, which will enable the department to determine his eligibility and qualifications. The department may make further inquiries and investigations in order to determine such eligibility and qualifications. Veterans who are otherwise qualified and who were wounded or disabled as a result of their service shall be given first preference in the benefits conferred by this article. The department shall determine, in each case, whether or not the veteran was wounded or disabled as a result of service.

The following group shall be given second preference in the benefits conferred by this article:

(a) The unremarried spouse of individuals who were members of the armed forces on active military duty, entered active duty while in the State of California, lived in this state for six months immediately preceding his or her entry into active duty, and were killed in the line of duty while on active duty.

(b) Members of the armed forces who entered active military duty while in the State of California, lived in this state for six months preceding his or her entry into active duty, and were held as prisoners of war.

(c) The unremarried spouse of members of the armed forces who entered active military duty while in the State of California, lived in this state for six months preceding his or her entry into active duty, and have been designated by the armed forces as missing in action.

Veterans discharged or released from active duty within 10 years of their application to the department shall be given third preference in the benefits conferred by this article.

Nothing in this section regarding preferences shall affect any eligibility requirement for benefits conferred by this article.

(Amended by Stats. 1974, Ch. 236.)



986.01

On and after January 1, 1974, all applications for the benefits contained in this article shall be filed with the department within 25 years from the date of the applicant s discharge from the service, except applications filed by either:

(a) Veterans who were wounded or are disabled as a result of wartime service; or

(b) Veterans who were previously declared prisoners of war.

(Amended by Stats. 1973, Ch. 1015.)



986.1

(a) If a veteran dies after filing an application for a farm or a home, and the application setting forth the veteran s eligibility and qualifications is subsequently approved, his or her surviving spouse may, in the discretion of the department, succeed to the veteran s rights under the application, and may be entitled to the rights, privileges, and benefits under this article that would have been the veteran s, but for his or her death. The contract of purchase that the department otherwise would have made with the veteran may be made with his or her surviving spouse.

(b) If a person was a member of the armed forces on active military duty, entered active duty while in the State of California and lived in this state for six months immediately preceding entry into active duty and was killed in the line of duty while on active duty, he or she shall be considered to be a veteran for the purposes of this article, and his or her unremarried surviving spouse may file an application, may be entitled to the same rights, privileges, and benefits, and may contract with the department as provided in the case of a surviving spouse under subdivision (a).

(c) If a member of the armed forces entered active military duty while in the State of California, and lived in this state for six months immediately preceding entry into active duty, and is being held as a prisoner of war or has been designated by the armed forces as missing in action, he or she shall be considered to be a veteran for the purposes of this article, and his or her surviving spouse may file an application, may be entitled to the same rights, privileges, and benefits, and may contract with the department as provided in the case of a surviving spouse under subdivision (a).

(Amended by Stats. 1995, Ch. 91, Sec. 111. Effective January 1, 1996.)



986.2

When a veteran has been authorized by the department to select a farm or home, he shall submit his selection in such form as the department prescribes.

(Amended by Stats. 1963, Ch. 277.)



986.3

The department may acquire a farm or home from the owner thereof or may contract with a veteran for the construction of a dwelling house and other improvements for a farm or home, upon the terms agreed if:

(a) The department is satisfied of the desirability of the property submitted.

(b) The veteran has agreed with the department that the veteran or members of his or her immediate family will actually reside on the property within 60 days from the day of purchase by the department, or if the residence on the property is not complete on the date of purchase, within 60 days after the residence is completed.

(c) The sum to be expended by the department pursuant to a contract for the construction of a dwelling house and other improvements does not exceed twenty-five thousand dollars ($25,000).

(d) Where the department is to contract with a veteran for the construction of a dwelling house and other buildings, or for the purchase of a mobilehome:

(1) The veteran is the owner in fee of the real property on which the dwelling house and other buildings are to be constructed, or is the owner in fee of the real property or the owner of an undivided interest in common in a portion of a parcel of real property on which a mobilehome is to be situated, and agrees to convey that property to the department without cost.

(2) The veteran has paid a reasonable fee set by the department to cover the cost of any preliminary service of the department as may be necessary to process the application.

(3) The veteran has filed with the department adequate plans and specifications for the improvements to be constructed upon the real property, together with a contract, executed by a contractor licensed by the State of California for the construction of the improvements in accordance with the plans and specifications within eight months after the acquisition of the real property by the department, and a bond executed by the contractor providing for compliance with the terms of the contract and for the payment of persons furnishing material or labor on the job, executed by a surety company, authorized to do business in the State of California.

(4) The plans, specifications, contract and bond are approved by the department.

(5) The veteran has placed in escrow, all sums of money to be advanced by him or her where the cost is in excess of the maximum that may be expended by the department.

As used in this section immediate family includes only the following:

Spouse, children, either natural or adoptive; and the parents if they are dependent upon the veteran for 50 percent or more of their support.

(Amended by Stats. 1994, Ch. 114, Sec. 66. Effective January 1, 1995.)



986.31

The department may purchase property, subject to a participation contract providing for a loan term of not less than 23 years. In no event shall the purchase price plus the participation contract exceed twenty-five thousand dollars ($25,000) or equal more than 90 percent of the market value of the property as determined by department appraisal, whichever is the lower amount.

(Added by Stats. 1972, Ch. 1410.)



986.35

The department, after consummating a purchase under the provisions of this article and the veteran having occupied the property as required by Section 986.3 of this code, may waive the occupancy requirement for a period not to exceed four years on a showing of good cause. The department shall establish standards for the occupancy waiver and shall make those standards known. The department shall waive the occupancy requirement in any case where the State Department of Health determines that health hazards on adjacent property render the farm or home unsuitable for occupancy, and such waiver shall be effective as long as such conditions exist.

(Amended by Stats. 1977, Ch. 1024.)



986.36

Notwithstanding other provisions of this article relating to the occupancy, leasing, letting, or subletting of a farm or home acquired pursuant to this article, the department, with respect to any veteran who after consummating a purchase of a farm or home under this article and occupying such farm or home reenters the active military, naval, or air service of the United States, may waive the occupancy requirement for the period of such active service and for a reasonable period subsequent to the termination of such active service and consent to the leasing, letting, or subletting of the farm or home during such period or periods.

(Added by Stats. 1969, Ch. 305.)



986.4

The department shall not acquire a home under the provisions of this article where the market value of the improvements exceeds the sum of forty-five thousand dollars ($45,000), to be determined by an appraiser or an authorized representative of the department.

(Amended by Stats. 1973, Ch. 914.)



986.5

The purchase price of a home to the department shall not exceed the sum of twenty-five thousand dollars ($25,000), except that the purchase price of a mobilehome to the department shall not exceed twelve thousand five hundred dollars ($12,500), and a veteran purchasing the home may advance, subject to the provisions of Section 986.4, the difference between the total price or cost of the home and the sum of the purchase price of the home to the department and any amount the department is required under Section 986.9 of this code to add to the purchase price of the home in fixing the selling price thereof to the veteran. The purchase price of a farm to the department shall not exceed eighty thousand dollars ($80,000), and a veteran purchasing the farm may advance the difference between the total price of the farm or cost of the dwelling and improvements to be constructed on a farm under a contract and the sum of such purchase price to the department or contract price to the department and any amount which the department is required under Section 986.9 of this code to add to such purchase or contract price to the department in fixing the selling price of the farm to the veteran.

(Amended by Stats. 1972, Ch. 1411.)



986.6

The department may acquire a farm in which the veteran to whom such farm is to be sold has theretofore acquired an interest.

(Amended by Stats. 1958, 1st Ex. Sess., Ch. 95.)



986.7

Before the purchase of any property by the department there shall be filed with the department (1) an appraisement of the market value of the property by an employee or an authorized agent of the department or (2) in lieu of the appraisal by the department, the department may accept an appraisement of the market value of the property by either the Federal Housing Administration or the Veteran s Administration, and in addition there may be filed with the department an appraisement of the market value of the property by an authorized appraiser of a banking corporation formed under the laws of this state or of a national banking association having a place of business in this state. Each appraisement shall be certified by the maker thereof. The certification shall state that it is made in good faith, and that the valuation is honestly determined and represents the bona fide opinion of the maker.

(Amended by Stats. 1973, Ch. 322.)



986.8

The department, before consummating a purchase under the provisions of this article, shall cause the title of the property sought to be purchased to be examined and may require for that purpose an abstract, an unlimited certificate of title, or a policy of title insurance, and may refer the same to the Attorney General for his opinion.

(Amended by Stats. 1947, Ch. 328.)



986.9

The department shall then enter into a contract with the veteran for the sale of the property to the veteran. The department shall fix the selling price of the property by adding to the purchase price thereof, to the total cost of improvements constructed, or to the value of such property as determined by the department when such property is acquired by the department in a manner other than by purchase, all expenses incurred and estimated to be incurred by the department in relation thereto, inclusive of interest, administration, appraisals, examination of title, incidental expenses, and the sum deemed necessary to meet unforeseen contingencies. In the case of real property acquired from a veteran for the purpose of constructing improvements thereon, the department shall forthwith after acquiring said real property enter into the contract with the veteran authorized by this section at a selling price determined by the amount of the contract price for the improvements and any of the other additions herein authorized. After the execution of said contract between the veteran and the department and the making of the initial payment thereon the department shall be authorized to pay the cost of the improvements contracted to be constructed on said real property, making progress payments thereon in such amounts and at such times as the department approves. The department shall upon written request of the veteran and his contractor have authority to approve additions to or deletions from the improvements contracted to be constructed and any savings affected or added cost incurred shall be deducted from or added to the amount due the department by the veteran under the terms of his contract.

(Amended by Stats. 1949, Ch. 419.)



986.10

For the purposes of this article any veteran who is under the age of 21 shall be deemed to be of the age of majority and to be an adult person for the purpose of entering into any contract for the purchase of a farm or home from the department or any other contract with respect to such property.

(Amended by Stats. 1963, Ch. 277.)



987

The purchaser shall make an initial payment of at least 10 percent of the selling price of the property, in case of a farm, and 5 percent in the case of a home. The department may waive the initial payment in any case where the value of the property as determined by the department appraisal shall equal the amount to be paid by the department plus at least 10 percent in the case of a farm, and 5 percent in the case of a home. The balance of the purchase price may be amortized over a period fixed by the department, not exceeding 40 years for farms or homes, but not exceeding 15 years for mobilehomes, together with interest thereon at the rate as determined by the department pursuant to Section 987.17 for such amortization purposes. The purchaser on any installment date may pay any or all installments still remaining unpaid. In any individual case the department may for good cause postpone from time to time, upon terms as the department deems proper, the payment of the whole or any part of any installment of the purchase price or interest thereon. Each installment shall include an amount sufficient to pay the principal and interest on the participation contract to which the interest of the department is subject.

(Amended by Stats. 1972, Ch. 1410.)



987.01

The provisions of Section 987, relative to the rate of interest to be charged to veteran purchasers do not apply to assignees of such purchasers who are not veterans, but as to such assignees the rate of interest shall be as fixed by the department, compounded at periods fixed by the department.

The action of the department in refusing to permit any assignments except as provided in this section is hereby ratified and confirmed, it having at all times been the intent of the Legislature that Section 987 apply to veteran purchasers only.

(Amended by Stats. 1963, Ch. 277. Note: Sections 987.001 through 987.009 are located in Article 3.2.)



987.02

(a) Notwithstanding Section 987.01, upon the dissolution of marriage or legal separation of a veteran contract purchaser and the veteran s spouse, an assignment may be made in favor of the nonveteran former spouse at the same rate of interest and upon the same terms and conditions as are provided to veteran purchasers, provided the veteran s entire beneficial interest is transferred to the spouse and provided there are dependent children of the veteran occupying the property and the spouse agrees to: (1) actually reside in the home and (2) continue to make the payments in the same amount required by the purchase contract. For the purposes of this subdivision, any child of the veteran who is legally adopted or who acquires a separate domicile or marries shall not be considered a dependent child.

(b) Should the veteran retain entire beneficial interest in the property after dissolution or legal separation, the veteran may continue as purchaser provided either the veteran or the former spouse continues to occupy the property.

(Amended by Stats. 1977, Ch. 1094.)



987.1

(a) Except as provided in subdivision (b), the department in each individual case may specify the terms of the contract entered into with the purchaser, but no property sold under the provisions of this article shall, voluntarily or involuntarily, by operation of law or otherwise, be transferred, assigned, encumbered, leased, let or sublet, in whole or in part, nor shall any mobilehome be removed from its original site, except in case of emergency where temporary removal is necessary to avoid potential damage, without the written consent of the department, until the purchaser has paid therefor in full and has complied with all the terms and conditions of this contract of purchase. The department may give its written consent to such transfers, assignments, encumbrances, leasings, lettings or sublettings, or removals, for good cause shown, subject to the interest of the department and consistent with the purposes of this article.

(b) The consent of the department shall not be required where a veteran, alone or jointly with his spouse, transfers his interest in property which is the subject of a loan agreement with the department into a revocable trust established for the benefit of the veteran or of the veteran and his spouse.

(Amended by Stats. 1978, Ch. 925.)



987.2

The contract made between the department and the purchaser shall provide that the purchaser maintain the farm or home as the purchaser s place of residence and keep in good order and repair all buildings, fences, and other permanent improvements situated thereon, and that the purchaser, if required, insure and keep insured against fire or other hazards, all buildings, fences, other permanent improvements, or crops on the property, the loss, if any, under the insurance policies to be made payable to the department as its interest appears. Insurance shall be in the amount, with the insurance companies, and under the conditions specified by the department. The department shall make an annual report on or before September 1st of each year to the Legislature regarding any insurance coverage implemented or required by it. The report shall include, but not be limited to, the type of insurance coverage, its cost, the reason for requiring that coverage, loss-ratio information, and any changes in existing insurance coverage and the reason for those changes.

(Amended by Stats. 1998, Ch. 209, Sec. 1. Effective July 21, 1998.)



987.3

If the purchaser fails or neglects to pay, satisfy, and discharge at maturity all taxes and assessments, and all other charges and encumbrances which are a lien upon the property being purchased from the department, or any part thereof, and also all taxes and assessments levied or assessed upon the interest created by the contract of purchase of such property; or to keep the buildings, fences, other permanent improvements upon such property insured and in good order and repair, or to keep the crops upon such property insured; or to keep in good order and repair all buildings, fences, and other permanent improvements situated upon such property; then, in such event, the department may pay, satisfy, discharge, settle, or compromise the taxes, assessments, charges, or encumbrances, or insure the buildings, fences, permanent improvements, or crops, or do the work and supply the materials necessary to keep the buildings, fences, and other improvements in good order and repair. All moneys so expended by the department shall be added to the selling price of the property and bear interest at the rate of interest designated in Section 987 from the date of expending the same, and shall be repaid by the purchaser to the department on demand. The department may amortize the repayment of such expenditures or permit repayment in installments upon the terms and conditions which it deems proper.

(Amended by Stats. 1947, Ch. 328.)



987.4

The department shall be the sole judge of:

(a) The legality or validity of taxes, assessments, charges, or encumbrances, and the amount necessary to be paid in satisfaction or discharge thereof.

(b) The amount of insurance to be placed upon the buildings, fences, other permanent improvements, and crops and the amount necessary to be paid for the premiums for such insurance.

(c) The necessity and nature of the work necessary to keep the buildings, fences, and other improvements in good order and repair, and the amount necessary to be paid therefor.

(Amended by Stats. 1947, Ch. 328.)



987.5

In the event of a failure of a purchaser to comply with any of the terms of his contract of purchase, the department may cancel such contract, and thereupon be released from all obligations, at law or in equity, to convey the property, and the purchaser shall forfeit all right thereto. All payments theretofore made shall be deemed to be rental paid for occupancy. Upon such forfeiture, the department shall take possession of the property covered by such contract, and shall remove all persons and personal property therefrom without any liability whatsoever on the part of the department or of any official or employee thereof for any damage or injury caused by or incident to the entry or removal. The failure of the department to exercise any option to cancel or to exercise any other privilege under such contract for any default shall not constitute a waiver of the right to exercise such option or privilege for any other default on the part of the purchaser.

(Amended by Stats. 1947, Ch. 328.)



987.6

In the event of a forfeiture of a contract of purchase under the provisions of this article, the department may sell or otherwise dispose of the property covered by the forfeited contract to such person and upon such terms and conditions as it deems proper.

In the event such property is subject to a participation contract, the department may, at its option, pay the balance due upon such participation contract, including accrued interest without penalty.

(Amended by Stats. 1972, Ch. 1410.)



987.7

The department may, in the contract of purchase with a veteran, provide that, in the event of default by the veteran and forfeiture of his or her rights under the contract and subsequent sale of the property by the department, it may pay to the veteran any net gain realized by the department upon the sale. The department is the sole judge of the net gain.

(Amended by Stats. 1994, Ch. 114, Sec. 67. Effective January 1, 1995.)



987.8

The department may insure and keep insured against fire or other hazards all buildings, fences, other permanent improvements, or crops situated upon any property which has reverted to and is under the control of the department, or may do the work and supply the materials necessary to keep the buildings, fences, and other improvements situated upon the property in good order and repair. The department may lease or let the property, in whole or in part, upon such terms as it deems proper. In the case of a farm, the department may cultivate the farm or harvest the crop.

(Amended by Stats. 1947, Ch. 328.)



987.9

If illness or accident prevents a purchaser of a farm from cultivating his farm or harvesting any crop, the department may enter and cultivate the farm or harvest the crop. In such event the department has a first lien upon the crop for all moneys expended and may sell the harvested crop. Out of the proceeds of the sale the department may reimburse itself for any expense which it has incurred in the cultivation of the farm, the harvesting of crops and the sale thereof, and retain any moneys due to the department from the purchaser. Any balance shall be paid by the department to the purchaser.

(Amended by Stats. 1947, Ch. 328.)



987.10

When a purchaser dies, indebted to the department under contract of purchase, his rights acquired under this article and such contract shall devolve upon his heirs, devisees, or personal representatives, but subject to all rights, claims, and charges of the department. Default on the part of an heir, devisee, or personal representative, with respect to any right, claim, or charge of the department shall have the same effect as would default on the part of the purchaser but for his death.

(Amended by Stats. 1947, Ch. 328.)



987.12

For the purposes of carrying out the Veterans Farm and Home Purchase Act of 1943 the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized to be sold for the purpose of carrying out this article, and the amount necessary to carry out this section is hereby appropriated without regard to fiscal years. Any amounts withdrawn shall be deposited in the Veterans Farm and Home Building Fund of 1943. Any moneys made available under this section to the department shall be returned to the General Fund in such amounts as may be received by the department from the sale of bonds sold for the purpose of carrying out this article, together with interest at the rate of interest fixed in the bonds so sold.

(Amended by Stats. 1957, Ch. 1225.)



987.14

The right to declare a forfeiture for breach of a condition contained in any deed to real property may not be enforced as against the interest of the deparement in said real property or any portion thereof.

(Added by Stats. 1957, Ch. 2004.)



987.15

The department shall not acquire a home in which the veteran has an interest of record except in the following instances:

(a) Where the application is for aid for the construction of a home upon unimproved real property owned by the applicant.

(b) Where the veteran had no interest of record in the property at the time of filing his or her application and thereafter secured interim financing pending the processing and approval of his or her application by the department.

(c) Where the application is to pay the balance due on an existing loan not insured or guaranteed by the federal government, and which bears an interest rate of more than 5
3/4
percent.

(d) Where the application is for purchase of a mobilehome to be situated upon real property, or an undivided interest therein, owned by the applicant.

(e) Where the veteran had a prior interest of record in the property as a result of property left in trust at the time of filing his or her application. The loan may only be used to pay the amount of any existing encumbrance.

(Amended by Stats. 2002, Ch. 465, Sec. 5. Effective January 1, 2003.)



987.16

(a) Any veteran for whom a farm or home is purchased under this article may be granted a subsequent opportunity to purchase another farm or home when the farm or home purchased under this article is sold because of any of the following:

(1) Condemnation proceedings instituted by a public agency.

(2) A change in the veteran s employment which compels a change in residence location.

(3) The health of a veteran or of a member of his immediate family compels a change in residence location.

(4) Any increase or decrease in the veteran s obligation to provide housing for dependents has resulted in the livable area of the house being inadequate or excessive for the veteran s current housing needs.

(5) Increased real property taxes beyond the veteran s ability to pay.

(b) The provisions of subdivision (a) shall apply only if the veteran pays his purchase contract in full, applies for a subsequent loan within six months from date of sale and pays toward the purchase of the new farm or home the net equity received from sale of the former property.

(c) Only one farm or home purchased under this article shall be owned by a veteran or a veteran and the veteran s spouse at any one time under the provisions of this article.

(d) Any veteran for whom a farm or home is purchased under this article may be granted a subsequent opportunity to purchase another farm or home if he has paid his purchase contract in full, and qualifies as a veteran as described in Section 980, under another separate period of service, or the veteran and the veteran s spouse each qualify as a veteran as described in Section 980.

(e) A member of the armed forces, eligible for military retirement who meets the residence requirements of Section 980, or a veteran as described in Section 980 who is receiving military retirement pay, for whom a farm or home was purchased under this article while in active military service, may be granted a subsequent opportunity to purchase another farm or home provided he has paid his purchase contract in full and has served during more than one period for which eligibility is granted.

(Repealed and added by Stats. 1972, Ch. 1379.)



987.17

The department shall establish the actual interest rate to be paid. To this end the department, by a two-thirds vote of California Veterans Board members and with the approval of the Veterans Finance Committee of 1943, is empowered to establish a uniform rate of interest payable upon the amount remaining unpaid under any veteran s purchase contract executed prior to the effective date of the amendments to this section enacted at the 1972 Regular Session of the Legislature. The California Veterans Board and the Veterans Finance Committee shall periodically, at least once each year, make a finding as to the rate of interest to be charged, not to exceed 5 percent per annum on contracts for the purchase of farms or homes, and not to exceed 8 percent per annum on contracts for the purchase of mobilehomes, taking into consideration the current value of money, bond market conditions, and the solvency of the Veterans Farm and Home Building Fund of 1943. The California Veterans Board may raise or lower the rate of interest payable under such contracts for any given period as many times and as frequently as it deems to be for the best interests of the department, as well as the contract holders, if in so doing its action is made applicable alike to any and all contract holders and 90 days advance notice be given of the time when the new rate of interest is to become effective. Any change in the interest rate shall not affect the total amount of any installment payment, but the difference shall be credited to interest or principal and accelerate or prolong the period of payment.

(Amended by Stats. 1972, Ch. 1410.)



987.17a

(a) The department shall establish the actual interest rate to be paid. To this end the department, by a two-thirds vote of California Veterans Board members and with the approval of the Veterans Finance Committee of 1943, is empowered to establish a uniform effective rate of interest. The California Veterans Board and the Veterans Finance Committee shall periodically, at least once each year, make a finding as to the effective rate of interest to be charged, not to exceed 5 percent per annum, taking into consideration the current value of money and the solvency of the Veterans Farm and Home Building Fund of 1943 and the interest paid on participation contracts to which the interest of the department is subject. The California Veterans Board may raise or lower the effective rate of interest payable under those contracts for any given period as many times and as frequently as it deems to be for the best interests of the department, as well as the contractholders, if in so doing its action is made applicable alike to any and all contracts executed after the effective date of this section, and 90 days advance notice be given of the time when the new rate of interest is to become effective.

(b) The total amount of any installment payment shall be raised or lowered to reflect a change in the effective rate of interest. The department shall, upon request of the purchaser, instead increase or decrease the period fixed by the department for amortization of the purchase price without changing the amount of the installment payment. The department shall provide the purchaser with full information as to the repayment options available to him or her under this subdivision and, upon request of the purchaser, the financial consequences of each option. The actual interest rate to be paid on the amount remaining unpaid under any veteran s purchase contract shall be a rate of interest that, when combined with the interest paid on the unpaid balance of a participation contract to which the department s interest is subject, equals the effective rate of interest.

(Amended by Stats. 1994, Ch. 114, Sec. 68. Effective January 1, 1995.)



987.25

(a) In the event the department enters into a master agreement with one or more insurance companies to provide life insurance coverage for the purchasers of farms and homes from the department, the master agreement shall provide that the life insurance coverage offered under the master agreement will be offered by the insurance company or companies to disabled and nondisabled veterans on an equal basis and that no veteran shall be denied coverage because that veteran is disabled at the time of application.

(b) Any proposal to enter into, revise, amend, renew, extend, or cancel, any agreement described in this section shall be a policy change subject to subdivisions (b), (c), and (d) of Section 84.

(Amended by Stats. 1996, Ch. 1145, Sec. 4. Effective January 1, 1997.)



987.30

The action of a veteran purchaser for damages against any third party does not affect his right of action for all damages against any party other than the department. If the department indemnifies, or becomes obligated to indemnify, the veteran purchaser, it may likewise bring an action against any such third party responsible for damage to the contract property. In the latter event, the department may recover in the same suit all payments made on behalf of the veteran purchaser.

If either the veteran purchaser or the department brings an action against such third party, the veteran purchaser or the department, as the case may be, shall forthwith give to the other written notice of the action and of the name of the court in which the action is brought, by personal service or registered mail. Proof of such service shall be filed in such action. If the action is brought by either the veteran purchaser or the department, the other may, at any time before trial on the facts, join as party plaintiff, or shall consolidate the action if brought independently.

The court shall first apply, out of the entire amount of any judgment for any damage recovered by the veteran purchaser, a sufficient amount to reimburse the department for the amount of its expenditures for indemnification. If the department has not joined in the action or has not brought action, or if the action has not been consolidated, the court, on the department s application, shall allow as a first lien against the entire amount of any judgment for any damages recovered by the veteran purchaser, the amount of the department s expenditures for indemnification.

(Added by Stats. 1971, Ch. 600.)



987.31

This article shall be applicable to all farm and home purchase loans made or entered into prior to the effective date of the legislation adding this section during the 1974 legislative session and thereafter Article 3.1 (commencing with Section 987.50) of this chapter shall apply.

(Added by Stats. 1974, Ch. 1477.)






ARTICLE 3.1. Veterans’ Farm and Home Purchase Act of 1974

987.50

This article may be cited as the Veterans Farm and Home Purchase Act of 1974.

(Added by Stats. 1974, Ch. 1477.)



987.51

The object of this article is to provide veterans with the opportunity to acquire farms and homes.

(Added by Stats. 1974, Ch. 1477.)



987.52

The provisions of this article are applicable, and the benefits conferred thereby are available, to:

(a) Any veteran as defined in Section 980;

(b) Any person who is on active duty in the military or naval service of the United States, whose service may or may not have been continuous, and who is in all other respects qualified pursuant to Section 980.

(Added by Stats. 1974, Ch. 1477.)



987.53

As used in this article:

(a) Farm means a tract of land, which, in the opinion of the department, is capable of producing sufficient income to provide payment of the amortized contract installments, including principal, interest, and taxes.

(b) Home means a parcel of real estate upon which there is a dwelling house and other buildings that will, in the opinion of the department, suit the needs of the purchaser and the purchaser s dependents as a place of abode. Home includes all of the following:

(1) A condominium as defined in subdivision (h).

(2) A mobilehome as defined in subdivision (k).

(3) A residence with two to four units, inclusive, that satisfies the requirements of Section 143(k)(7) of the Internal Revenue Code and that is only occupied by veterans and their families.

(4) A cooperative dwelling unit as defined in subdivision (s).

(c) Purchaser means a veteran or any person who has entered into a contract of purchase of a farm or home from the department.

(d) Purchase price means the price which the department pays for any farm or home.

(e) Selling price means the price for which the department sells any farm or home.

(f) Initial payment means the first payment to be made by a purchaser to the department for a farm or home.

(g) Progress payment plan means payment by the department for improvements on real property in installments as work progresses.

(h) Condominium means an estate in real property consisting of an undivided interest in common in a portion of a parcel of real property together with a separate interest in space in a residential building on the real property, such as an apartment, which, in the opinion of the department, suits the needs of the purchaser and the purchaser s dependents as a place of abode. A condominium may include, in addition, a separate interest in other portions of the property.

(i) Effective rate of interest means the average rate of interest on the unpaid balance due on a participation contract to which the department s legal rights are subject, and the rate of interest on the unpaid balance of the purchase price, as determined by the department.

(j) Participation contract means an obligation secured by a deed of trust or mortgage, or other security interest established pursuant to regulations of the department.

(k) Mobilehome means either a parcel of real estate, or an undivided interest in common in a portion of a parcel of real property, on which is sited one or more mobilehome modules, or a site in a mobilehome park, as defined in Section 18214 of the Health and Safety Code, on which one or more mobilehome modules are sited or are to be sited that will, in the opinion of the department, suit the needs of the purchaser and the purchaser s dependents as a place of abode and meets all requirements of local governmental jurisdictions. However, where the mobilehome module or modules are sited on trust land, local governmental jurisdictions means the tribal governing body.

For purposes of this subdivision, module means a section of a mobilehome at least 10 feet wide and at least 40 feet long.

(l) Indian veteran means a veteran, as defined in Section 980, who, in addition, either belongs to an Indian tribe, band, group, reservation, rancheria, or community which is recognized by the United States as eligible for services from the United States Bureau of Indian Affairs or is an Indian beneficiary and who is eligible under this article for purchase by the department of a home or farm sited on trust land.

(m) Trust land, with respect to an Indian veteran, means land held in trust by the United States government for individual Indians, Indians who belong to Indian tribes, or Indian tribes.

(n) Allotment trust land means land held by the United States under the Indian General Allotment Act of 1887, as amended, (Chapter 9 (commencing with Section 331) of Title 25 of the United States Code), in trust for an individual Indian or for two or more Indians holding individual interests in common. It includes both trust and restricted public domain allotments and allotments within the boundaries of an Indian reservation.

(o) Tribal trust land means land held in trust by the United States for an Indian tribe or band.

(p) Tribe means any Indian tribe, band, group, reservation, rancheria, or community which is recognized by the United States as eligible for services from the United States Bureau of Indian Affairs.

(q) Immediate family means the spouse of a purchaser, the natural or adopted dependent children of the purchaser, and the parents of the purchaser if they are dependent on the purchaser for 50 percent or more of their support.

(r) Indian beneficiary means an Indian for whom land is held in trust by the United States government.

(s) Cooperative dwelling unit means a unit in a development owned by a stock cooperative as defined in subdivision (m) of Section 1351 of the Civil Code, including a limited-equity housing cooperative as defined in Section 817 of the Civil Code, or similar entity, the exclusive occupancy of which is established in accordance with cooperative dwelling unit ownership documents.

(t) Cooperative dwelling unit ownership documents means cooperative housing stock together with any occupancy agreements or similar arrangements between the stock company and the owner of the cooperative housing stock. The cooperative dwelling unit ownership documents for a cooperative dwelling unit shall have terms that are acceptable to the department to allow the department to protect its rights under the applicable contract of purchase.

(u) Cooperative housing stock means a certificate of stock, a certificate of membership, or other evidence of ownership of an interest, in a stock cooperative as defined in subdivision (m) of Section 1351 of the Civil Code, including a limited-equity housing cooperative as defined in Section 817 of the Civil Code, or similar entity that entitles the purchaser to enter into occupancy agreements or similar arrangements with the stock cooperative, including a limited-equity housing cooperative, or similar entity, to occupy a cooperative dwelling unit.

(v) Property, except when used in the phrase real property or personal property, means a farm or a home.

(Amended by Stats. 2011, Ch. 377, Sec. 4. Effective September 30, 2011.)



987.54

The administration of the provisions of this article is vested solely in the Department of Veterans Affairs.

(Added by Stats. 1974, Ch. 1477.)



987.55

The department shall adopt rules and regulations in keeping with the purpose of this article to establish preferences in the granting of benefits conferred by this article.

(Added by Stats. 1974, Ch. 1477.)



987.56

(a) The department shall prescribe and determine the qualifications of all veterans. Any person deeming himself or herself a veteran and desiring to benefit hereunder, shall submit to the department information, in the form prescribed by the department, that will enable the department to determine his or her eligibility and qualifications. The department may make further inquiries and investigations in order to determine eligibility and qualifications.

(b) Whenever the department determines that a shortage of funds exists in any of the funding sources available, the department shall use the following preference categories for the use of those funds.

(1) Veterans who are otherwise qualified because of service during a time of war and who were wounded or disabled as a result of their service shall be given first preference in the benefits conferred by this article. The department shall determine, in each case, whether the veteran was wounded or disabled as a result of service.

(2) The following group shall be given second preference in the benefits conferred by this article:

(A) The unremarried spouse of individuals who were members of the Armed Forces on active military duty and were killed in the line of duty while on active duty.

(B) Members of the Armed Forces who were held as prisoners of war.

(C) The unremarried spouse of members of the Armed Forces who have been designated by the Armed Forces as missing in action.

(3) Veterans whose eligibility is derived from service any portion of which was on or after August 2, 1990, and prior to a date to be set by law or by a Presidential proclamation ending the Gulf War, and veterans with wartime service discharged or released from active duty within 10 years of their application to the department shall be given third preference in the benefits conferred by this article.

(4) Active members of the California National Guard or a reserve component of a branch of the United States Armed Forces who meet the eligibility criteria of paragraph (3) of subdivision (a) of Section 980 shall be given fourth preference in the benefits conferred by this article.

(5) Veterans with wartime service discharged or released from active duty more than 10 years prior to their application to the department shall be given fifth preference in the benefits conferred by this article.

(6) Veterans who are otherwise qualified and whose only military service was during a time of peace shall be given sixth preference for the benefits conferred by this article.

(7) Veterans eligible for a subsequent loan under subdivision (a) of Section 987.86 shall be given seventh preference in the benefits conferred by this article.

(c) Nothing in this section regarding preferences shall affect any eligibility requirement for benefits conferred by this article.

(Amended by Stats. 2002, Ch. 465, Sec. 6. Effective January 1, 2003.)



987.566

Whenever applications exceed the amount of funds available in any one or more of the available funding categories, the department may establish a date for each funding category so as to provide funding to veterans whose applications were filed on or before that date, and whose applications are subsequently approved, before funding is made available to those whose applications are filed after that date.

(Amended by Stats. 2002, Ch. 465, Sec. 7. Effective January 1, 2003.)



987.57

(a) The department shall require that all applicants under this article qualify under applicable federal laws and regulations governing the permitted uses of tax-exempt bond funds, and file within the time limits required under applicable federal law and regulations.

(b) Notwithstanding any other provision of state law to the contrary, no time limit for filing shall be imposed upon any veterans who served in the Philippine Commonwealth Army, or the Regular Scouts ( Old Scouts ), or the Special Philippine Scouts ( New Scouts ) during World War II, except as required by federal law.

(Amended by Stats. 1996, Ch. 768, Sec. 4. Effective January 1, 1997.)



987.58

(a) If a veteran dies after filing an application for purchase of a farm or a home, and the veteran s eligibility and qualifications are subsequently approved, the veteran s surviving spouse may, in the discretion of the department, succeed to the veteran s rights under the application, and may succeed to the veteran s rights, privileges, and benefits under this article. The contract of purchase which the department otherwise would have made with the deceased veteran may be made with the surviving spouse.

(b) If a person was a member of the Armed Forces on active military duty, entered active duty while in the State of California and lived in this state for six months immediately preceding entry into active duty, and was killed in the line of duty while on active duty or died after discharge from active duty from injuries incurred in the line of duty while on active duty, that person is a veteran for purposes of this article, and his or her unremarried surviving spouse may file an application, is entitled to the same rights, privileges, and benefits for which the Armed Forces member would have been eligible, and may contract with the department pursuant to subdivision (a). In making a determination of eligibility under this subdivision, the department may base its determination on documentation furnished to the surviving spouse by the United States Department of Veterans Affairs specifying the cause of death of the Armed Forces member.

(c) If a member of the Armed Forces entered active military duty while in the State of California, lived in this state for six months or more immediately preceding entry into active duty, and is being held as a prisoner of war or has been designated by the Armed Forces as missing in action, that person is a veteran for purposes of this article, and his or her spouse may file an application, is entitled to the same rights, privileges, and benefits, and may contract with the department pursuant to subdivision (a).

(Amended by Stats. 2011, Ch. 296, Sec. 198. Effective January 1, 2012.)



987.59

(a) When a veteran has been authorized by the department to select a farm or home, he or she shall submit that selection for approval, as the department prescribes. The department shall have the sole responsibility for the underwriting and approval of all farm or home loans, subject to this article.

(b) In order to achieve efficient processing and approval of loans, the department shall do all of the following:

(1) The department shall establish all systems, procedures, technologies, and guidelines necessary to achieve efficient processing of farm or home loans submitted for approval by the department, with the intent of achieving loan delivery within an average of 30 days. These shall include, but may not be limited to, systems and technologies for the electronic transfer of loan funds and related fees.

(2) The department shall ensure optimal participation of qualified mortgage brokers and other qualified financial institutions and shall review, standardize, and where possible simplify, the documentation required of mortgage brokers and other qualified financial institutions. The department shall provide adequate training and certification of participating mortgage brokers and other qualified financial institutions.

(3) The department shall establish an outreach program to effectively disseminate information concerning the simplified and more efficient loan process to professional real estate and mortgage broker associations.

(4) The department shall offer broker compensation and fees sufficient to ensure optimal participation of the private sector in the loan origination process and consistent with the veteran borrower s interest in efficient and economical loan processing.

(5) The department shall provide access over the Internet to veteran applicants and their authorized agents to enable loan applications to be filed, processed, and tracked electronically.

(6) In cooperation with the Office of Administrative Law, the department shall, on or before October 30, 2000, promulgate all regulations necessary to implement the provisions of this section and Section 987.67, with the intent of achieving loan delivery within an average of 30 days through measures including, but not limited to, optimal participation in the loan origination process by qualified private sector real estate mortgage associations.

(Amended by Stats. 2000, Ch. 534, Sec. 2. Effective September 19, 2000.)



987.60

(a) The department may acquire the farm or home from its owner or may contract with a veteran for the construction of a dwelling and other improvements for a farm or home, upon the terms agreed under all of the following terms and conditions:

(1) The department is satisfied of the desirability of the property submitted.

(2) The veteran has agreed with the department that he or she, or members of his or her immediate family, will actually reside on the property within 60 days from the date of purchase by the department, or, if the residence on the property is not complete on the date of purchase, within 60 days after the residence is completed, and will continue to reside on the property until all payments due the department have been paid or the farm or home is sold, except where the occupancy requirement is waived pursuant to Section 987.62.

(3) If the department is to contract with a veteran for the construction of a dwelling and other buildings, or for the purchase of a mobilehome, all of the following are required:

(A) The veteran shall be the owner of the real property on which the dwelling and other buildings are to be constructed, or shall be the owner of the real property or shall be the owner of an undivided interest in common in a portion of a parcel of real property on which a mobilehome or cooperative dwelling unit is to be situated, and agrees to convey that property to the department without cost.

(B) The veteran has paid a reasonable fee set by the department to cover the cost of any preliminary service of the department that may be necessary to process the application.

(C) The veteran has filed with the department adequate plans and specifications for the improvements to be constructed upon the real property, together with a contract, executed by a contractor licensed by the State of California for the construction of the improvements in accordance with the plans and specifications within 12 months after the acquisition of the property by the department. The department may require a bond or other security instrument executed by the contractor in an amount determined by the department providing for compliance with the terms of the contract and for the payment of persons furnishing material or labor on the job, executed by a surety company, or other financial institution, authorized to do business in the State of California. The department may also require course-of-construction insurance for public liability, property damage, and workers compensation.

(D) The plans, specifications, contract, and other required documents or security instruments are approved by the department.

(E) The veteran has placed in escrow all sums of money to be advanced by him or her, where the cost is in excess of the maximum that may be expended by the department.

(b) As used in this section, immediate family includes only the veteran s spouse, natural or adoptive dependent children, and parents only if the parents are dependent upon the veteran for 50 percent or more of their support.

(Amended by Stats. 2012, Ch. 396, Sec. 1. Effective September 20, 2012.)



987.601

(a) For purposes of the construction of a dwelling house or other improvements for a farm or home or the acquisition of a farm or home for an Indian veteran pursuant to this article, references to property or real property include the Indian veteran s beneficial interest in trust land held by the United States for that veteran and a leasehold interest acquired by the Indian veteran from an Indian beneficiary when the Indian veteran is not a beneficiary of trust land; references to the purchase or acquisition of property or real property include the assignment of an Indian veteran s beneficial interest in trust land held by the United States for that veteran and a leasehold interest in trust land acquired by an Indian veteran from an Indian beneficiary; references to the sale of property or real property include the assignment of an Indian veteran s beneficial interest in trust land held by the United States for that veteran and a leasehold interest in trust land acquired by the Indian member from an Indian beneficiary; and references to purchaser, seller, purchase price, and selling price refer to the acquisition or sale of a home situated or constructed upon or a farm comprising an assignment of an Indian veteran s beneficial interest in trust land held by the United States for that veteran or a leasehold interest in trust land acquired by the Indian veteran from an Indian beneficiary.

(b) Subject to the conditions and limitations specified in Section 987.603, the department may acquire an Indian veteran s leasehold interest in allotment trust land, or a sufficient portion of the leasehold interest necessary to secure the loan, as determined by the department and the Bureau of Indian Affairs, for the purpose of entering into a contract with the Indian veteran for the acquisition of a farm or home or for the construction of a dwelling house or other improvements for a farm or home or for the purchase and installation of a mobilehome on the leasehold land.

(c) Subject to the conditions and limitations specified in Section 987.603, the department may acquire an assignment of an Indian veteran s beneficial interest in trust land held by the United States for that veteran, or a sufficient portion of the beneficial interest necessary to secure the loan, as determined by the department and the Bureau of Indian Affairs, for the purpose of entering into a contract for the acquisition of a farm or home or for the construction of a dwelling house or other improvements for a farm or home or for the purchase of a mobilehome on trust land assigned to the department by the Indian veteran beneficiary.

(d) For purposes of this section, the leasehold interest to be acquired by the department shall have been granted by the person or persons for whom the land is held in trust for a term of at least 25 years renewable without notice on the same terms and conditions for an additional period of at least 25 years. The lease shall be in a form acceptable to the department and to the United States Secretary of the Interior. The Indian veteran shall satisfy the department that it and its assignees will have access to the property for the term of the lease. The Indian veteran shall assign the lease to the department without cost and shall obtain the consent of the United States Secretary of the Interior to that assignment.

(e) For purposes of this section, the beneficial interest to be assigned by the Indian veteran shall be assigned as security for a contract entered into pursuant to this article. The assignment shall be in a form acceptable to the department and to the United States Secretary of the Interior. The Indian beneficiary veteran shall satisfy the department that the department and its assignees will have access to the property for the term of the assignment. The beneficial interest of the Indian beneficiary veteran shall be assigned at no cost to the department and with the consent of the United States Secretary of the Interior.

(Amended by Stats. 1988, Ch. 454, Sec. 8.)



987.602

(a) Subject to the conditions and limitations specified in Section 987.603, the department may acquire an Indian veteran s leasehold interest in tribal trust land for the purpose of entering into a contract with the Indian veteran for the acquisition of a farm or home or for the construction of a dwelling house or other improvements for a farm or home or for the purchase and installation of a mobilehome on the leasehold land.

(b) For purposes of this section, the leasehold interest to be acquired by the department shall have been granted by the tribe for which the land is held in trust to the Indian veteran for a term of at least 25 years renewable without notice on the same terms and conditions for an additional period of at least 25 years. The lease shall be in a form acceptable to the tribe, the department, and the United States Secretary of the Interior, shall be duly executed in accordance with the tribe s constitution and bylaws or other tribal laws, and shall provide that the Indian veteran and his assignees shall have access to the property for the term of the lease. The Indian veteran shall assign the lease to the department without cost and shall obtain the consents of the tribe and the United States Secretary of the Interior to that assignment.

(Added by Stats. 1979, Ch. 641.)



987.603

The department may acquire an assignment of an Indian veteran s beneficial interest in trust land held by the United States for that veteran or a leasehold interest in trust land acquired by the Indian veteran from an Indian beneficiary and contract with an Indian veteran as provided in Sections 987.601 and 987.602 upon the terms agreed if all of the following conditions are met:

(a) The department is satisfied of the desirability of the property submitted.

(b) The Indian veteran has agreed with the department that the veteran, or members of the veteran s immediate family, will actually reside on the property within 60 days from the date of acquisition by the department, or if the residence on the property is not complete on the date of acquisition, within 60 days after the residence is completed.

(c) The sum to be expended by the department pursuant to a contract for the acquisition of a home or the construction of a dwelling and other improvements does not exceed the maximum loan amount established pursuant to subdivision (a) of Section 987.65. The sum to be expended by the department pursuant to a contract for the acquisition of a mobilehome on trust land or leasehold land does not exceed the maximum loan amount established pursuant to subdivision (b) of Section 987.65. The sum to be expended by the department pursuant to a contract for the acquisition of a farm on trust land or leasehold land does not exceed the maximum loan amount established pursuant to subdivision (e) of Section 987.65.

(d) The Indian veteran has paid a reasonable fee set by the department to cover the cost of preliminary service of the department that may be necessary to process the application.

(e) The Indian veteran has filed with the department adequate plans and specifications for the improvements to be constructed upon the property, together with a contract executed by a contractor licensed by the State of California or by an Indian contractor approved by the department for the construction of the improvements, in accordance with the plans and specifications, within 12 months after the assignment of the Indian veteran s beneficial interest or acquisition of the Indian veteran s leasehold interest in the property by the department. The department may require a bond or other security instrument executed by the contractor in an amount determined by the department providing for compliance with the terms of the contract and for the payment of persons furnishing material or labor on the job, executed by a surety company, or other financial institution, authorized to do business in the State of California. The department may also require course-of-construction insurance for public liability, property damage, and workers compensation.

(f) The plans, specifications, contract, and other required documents or security instruments are approved by the department.

(g) The Indian veteran has placed in escrow all sums of money to be advanced by the veteran where the cost is in excess of the maximum that may be expended by the department.

(Amended by Stats. 2011, Ch. 377, Sec. 6. Effective September 30, 2011.)



987.61

The department may purchase property, subject to a participation contract providing for a loan term of not less than 23 years. The purchase price plus the participation contract shall not exceed the maximum purchase prices available under this article.

(Amended by Stats. 1994, Ch. 372, Sec. 5. Effective January 1, 1995.)



987.62

The department, after consummating a purchase under the provisions of this article and the veteran having occupied the property as required by Section 987.60 of this article, may annually waive the occupancy requirement on a showing of good cause. The property financed under this article is intended to remain owner-occupied, and not become an investment, rental, or business property. The department may also waive the occupancy requirement for any period of time if the property is a farm and if the veteran personally cultivates the property and harvests the crops or tends livestock. The department shall establish standards for the occupancy waiver and shall make those standards known. The department shall waive the occupancy requirement in any case where the State Department of Health determines that health hazards on adjacent property render the farm, home, or mobilehome unsuitable for occupancy, and the waiver shall be effective as long as those conditions exist.

(Amended by Stats. 1992, Ch. 893, Sec. 2. Effective January 1, 1993.)



987.63

Notwithstanding other provisions of this article relating to the occupancy, leasing, letting, or subletting of a farm or home acquired pursuant to this article, the department, with respect to any veteran who after consummating a purchase of a farm or home under this article and occupying such farms or home reenters the active military, naval, or air service of the United State, may waive the occupancy requirement for the period of such active service and for a reasonable period subsequent to the termination of such active service and consent to the leasing, letting, or subletting of the farm or home during such period or periods.

(Added by Stats. 1974, Ch. 1477.)



987.64

In the event of any conflict or difference between any provision of this article and the federal Mortgage Subsidy Bond Tax Act of 1980 (P.L. 96-499; 94 Stat. 2660), including any amendment thereto and any regulation issued thereunder, the department shall comply with that federal law or regulation to the extent necessary to maintain the tax-exempt status of any issue of its general obligation or revenue bonds. Any action taken by the department prior to the effective date of this section to effect that compliance is hereby confirmed and ratified, it having at all times been the intent of the Legislature that the tax-exempt status of those bonds be maintained.

(Added by Stats. 1982, Ch. 420, Sec. 2. Effective July 8, 1982.)



987.65

(a) The purchase price of a home to the department, or the sum to be expended by the department pursuant to a contract for the construction of a dwelling house and other improvements, or the purchase price of a mobilehome sited on a lot owned by the purchaser and installed on a foundation system pursuant to Section 18551 of the Health and Safety Code, or the purchase price of a mobilehome converted to a fixture and improvement to the underlying real property in a mobilehome park that has been converted to a resident-owned subdivision, cooperative, condominium, or nonprofit corporation as set forth in Section 18555 of the Health and Safety Code, shall not exceed 125 percent of the then current maximum Fannie Mae loan limit that is annually set by Fannie Mae for a single-family home.

(b) The purchase price of a mobilehome that is to be sited in a mobilehome park, as defined in Section 18214 of the Health and Safety Code, in addition to any assistance provided by the department to a veteran pursuant to subdivision (e) of Section 987.85, may not exceed one hundred seventy-five thousand dollars ($175,000).

(c) A veteran purchasing the home may advance, subject to Section 987.64, the difference between the total price or cost of the home and the sum of the purchase price of the home to the department and any amount the department adds, under Section 987.69, to the purchase price of the home in fixing the selling price to the veteran. Any amount of the purchase price to the department may be provided by funds from participation contracts or revenue bonds.

(d) The purchase price of a farm to the department shall not exceed 150 percent of the limit described in subdivision (a). A veteran purchasing the farm may advance the difference between the total price of the farm, or the cost of the dwelling and improvements to be constructed on a farm under a contract, and the sum of the purchase price to the department or contract price to the department and any amount that the department adds, under Section 987.69, to the purchase or contract price to the department in fixing the selling price of the farm to the veteran.

(Amended by Stats. 2007, Ch. 562, Sec. 1. Effective January 1, 2008.)



987.655

For a mobilehome which is to be sited in a mobilehome park as defined in Section 18214 of the Health and Safety Code, the department shall charge a rate of interest 1 percent higher than that which is charged to purchasers of conventional housing or of a mobilehome sited on a lot owned by the purchaser.

(Amended by Stats. 1979, Ch. 684.)



987.656

A mobilehome which is purchased under this act shall not be moved from its original site to any other location, without first obtaining prior authorization from the department.

Any person who moves or causes to be moved a mobilehome under this act, without first obtaining approval from the department, shall be jointly and severally liable to the department for the full amount of the mobilehome loan balance.

(Added by Stats. 1978, Ch. 13.)



987.67

(a) Except as set forth in regulations adopted by the department pursuant to Section 987.93 with respect to cooperative dwelling units in lieu of, or in addition to, the provisions of this section, before the purchase of any property by the department there shall be filed with the department (1) an appraisement of the market value of the property by an employee or an authorized agent of the department, (2) an appraisement of the market value of the property by either the Federal Housing Administration or the Veteran s Administration, and in addition there may be filed with the department an appraisement of the market value of the property by an authorized appraiser of a banking corporation formed under the laws of this state or of a national banking association having a place of business in this state, or (3) an appraisement of the market value of the property by an appraiser licensed or certified in this state. Each appraisement shall be certified by the maker thereof. The certification shall state that it is made in good faith, and that the valuation is honestly determined and represents the bona fide opinion of the maker.

(b) The department shall establish guidelines to ensure greater participation of state-licensed or state-certified real estate appraisers and shall establish an outreach program to effectively disseminate information concerning the participation to professional appraisal associations or trade groups.

(Amended by Stats. 2012, Ch. 396, Sec. 2. Effective September 20, 2012.)



987.68

The department, before consummating a purchase under the provisions of this article, shall cause the title of the property sought to be purchased to be examined and may require for that purpose an abstract, an unlimited certificate of title, or a policy of title insurance, and may refer the same to the Attorney General for his opinion.

(Added by Stats. 1974, Ch. 1477.)



987.69

The department shall then enter into a contract with the veteran for the sale of the property to the veteran. The department shall fix the selling price of the property as the purchase price thereof, as the total cost of improvements constructed, or as the value of the property, as determined by the department when the property is acquired by the department in a manner other than by purchase, to which the department may add all expenses incurred and estimated to be incurred by the department in relation thereto, inclusive of interest, administration, appraisals, examination of title, insurance premiums, mortgage guaranty fees, origination fees, incidental expenses, and the sum deemed necessary to meet unforeseen contingencies. In the case of real property acquired for the purpose of constructing improvements thereon, the department shall forthwith after acquiring that real property enter into the contract with the veteran authorized by this section at a selling price that does not exceed the department s appraised value of the land, if the loan is to include the value of the land, and the amount of the department s appraised value of the improvements to be constructed thereon and any of the other additions herein authorized. After the execution of the contract between the veteran and the department and the making of the initial payment thereon the department shall be authorized to pay the cost of the improvements contracted to be constructed on the real property, making progress payments thereon in the amounts and at those times that the department approves. The department shall, upon written request of the veteran and his or her contractor, have authority to approve additions to or deletions from the improvements contracted to be constructed and any savings affected or added cost incurred shall be deducted from or added to the amount due the department by the veteran under the terms of his or her contract.

The department may establish provisions under regulations adopted by the department pursuant to Section 987.93 with respect to cooperative dwelling units in lieu of, or in addition to, those set forth in this section.

Where the department enters into a contract for the sale of property on trust to an Indian veteran, the contract shall include the following conditions:

(a) The dwelling house or other improvements contracted to be constructed on trust land shall be completed in compliance with the standards of the building code applicable on the trust land. If there is no building code in force on the trust land, the applicable standards shall be those of the building code of the county in which the trust land is located.

(b) On the completion of construction, the Indian veteran shall provide to the department an inspection certificate from a qualified building inspector certifying that the dwelling house or other improvements comply with the standards of the building code as required by subdivision (a).

(Amended by Stats. 2012, Ch. 396, Sec. 3. Effective September 20, 2012.)



987.71

(a) The purchaser shall make an initial payment of at least 2 percent of the selling price of the property or a higher amount that shall be determined based upon the creditworthiness of the purchaser, and with consideration of his or her military record, employment record, financial condition, and other similar factors as determined by the department. The department may waive the initial payment in any case where the value of the property as determined by the department from an appraisal equals the amount to be paid by the department plus at least 5 percent. In the case of a purchase requiring a loan guaranty by the United States Department of Veterans Affairs, the department may waive the initial payment and the purchaser shall pay the loan guaranty fee, which may be added to the loan amount. The department may require the purchaser to pay a loan origination fee, not to exceed 1 percent of the loan amount, which may be added to the loan amount.

(b) The balance of the loan amount may be amortized over a period fixed by the department, not exceeding 40 years for farms or homes, not including cooperative housing stock related to mobilehomes, and not exceeding 30 years for mobilehomes, including cooperative housing stock related to mobilehomes, located in mobilehome parks, as defined in Section 18214 of the Health and Safety Code, together with interest thereon at the rate determined by the department pursuant to Section 987.87 for these amortization purposes.

(c) The department may, in order to allow the veteran to purchase the home selected without incurring excessive monthly payments, at the time of initial purchase, postpone the commencement of payment of the principal balance for a period not to exceed five years if the veteran s current income meets the standards for purchase on these terms and if the department determines, in accordance with previously established criteria for these determinations, that the veteran s income can reasonably be expected to increase sufficiently within the five-year period to make the transition to fully amortized principal and interest payments, so long as the total term of the contract of purchase does not exceed 40 years, or 30 years where the contract relates to a mobilehome located in a mobilehome park, as defined in Section 18214 of the Health and Safety Code.

(d) The purchaser on any installment date may pay any or all installments still remaining unpaid.

(e) In any individual case, the department may for good cause postpone, from time to time, upon terms the department determines to be proper, the payment of the whole or any part of any installment of the purchase price or interest thereon.

(f) Each installment shall include an amount sufficient to pay the principal and interest on the participation contract to which the interest of the department is subject, and any amount as may be required by a covenant or provision contained in any resolution of issuance.

(g) When a purchaser makes an initial payment of less than 20 percent of the selling price of the property, the department shall do all of the following:

(1) Take prudent measures to minimize losses from loan defaults and loan delinquencies.

(2) (A) Ensure the continued financial solvency of the loan program by charging fees to cover the costs, as determined by the department, of any loan guaranty, primary mortgage insurance, or other similar arrangement.

(B) Fees charged under this paragraph may be included in the amount of the loan, collected in advance, or collected as part of the monthly payment.

(h) (1) Subject to paragraph (2), the department may provide initial payment assistance to lower income first-time purchasers by providing a deferred-payment second loan, upon which simple interest shall be charged at a rate established by the department.

(2) A deferred-payment second loan described in paragraph (1) is subject to all of the following conditions:

(A) The loan may not exceed 3 percent of the selling price of the farm or home.

(B) The loan shall be secured by a deed of trust or, if authorized by the department, another form of security.

(C) The loan shall be due and payable upon the payment in full of the contract or upon the sale or transfer of the farm or home.

(Amended by Stats. 2012, Ch. 396, Sec. 4. Effective September 20, 2012.)



987.72

The provisions of Section 987.71, relative to the rate of interest to be charged to veteran purchasers do not apply to assignees of such purchasers who are not veterans, but as to such assignees the rate of interest shall be as fixed by the department, compounded at periods fixed by the department.

The action of the department in refusing to permit any assignments except as provided in this section is hereby ratified and confirmed, it having at all times been the intent of the Legislature that Section 987.71 apply to veteran purchasers only.

(Added by Stats. 1974, Ch. 1477.)



987.721

(a) Notwithstanding Section 987.72, upon the dissolution of marriage or legal separation of a veteran contract purchaser and the veteran s spouse, an assignment may be made in favor of the nonveteran former spouse at the same rate of interest and upon the same terms and conditions as are provided to veteran purchasers provided the veteran s entire beneficial interest is transferred to the spouse and provided there are one or more dependent children of the veteran occupying the property and the spouse continues to reside in the home and make the payments in the same amount required by the purchase contract. For purposes of this subdivision, any child of the veteran who is legally adopted or who acquires a separate domicile or marries shall not be considered a dependent child.

(b) Should the veteran retain entire beneficial interest in the property after dissolution or legal separation, the veteran may continue as purchaser provided either the veteran or the former spouse continues to occupy the property.

(Amended by Stats. 1991, Ch. 616, Sec. 2. Effective October 8, 1991.)



987.73

(a) Except as provided in subdivision (b), the department in each individual case may specify the terms of the contract entered into with the purchaser, but no property sold under this article shall, voluntarily or involuntarily, by operation of law or otherwise, be transferred, assigned, encumbered, leased, let or sublet, in whole or in part, nor shall any mobilehome be removed from its original site, except in case of emergency where temporary removal is necessary to avoid potential damage, without the written consent of the department, until the purchaser has paid therefor in full and has complied with all the terms and conditions of this contract of purchase. The department may give its written consent to such transfers, assignments, encumbrances, leasings, lettings or sublettings, or removals, for good cause shown, subject to the interest of the department and consistent with the purposes of this article.

(b) The consent of the department shall not be required where a veteran, alone or jointly with his spouse, transfers his interest in property which is the subject of a loan agreement with the department into a revocable trust established for the benefit of the veteran or of the veteran and his spouse.

(c) The department may consent to an assignment in favor of a nonveteran spouse if a veteran purchaser qualifies as a person in long-term care as defined in Section 14050.3 of the Welfare and Institutions Code if the department is satisfied that the interest of the veteran is adequately protected. If consent is given to the assignment, the contract shall continue at the same rate of interest and upon the same terms and conditions as are provided to veteran purchasers. Consent by the department to the assignment shall be deemed given if the assignment is pursuant to a court order, and if notice of the hearing was provided to the department at least 30 days prior to the hearing at which the court order was issued.

(Amended by Stats. 1992, Ch. 526, Sec. 1. Effective January 1, 1993.)



987.74

(a) All properties purchased by the department shall be covered by insurance. Except as set forth in regulations adopted by the department pursuant to Section 987.93 in lieu of, or in addition to, the provisions of this subdivision, with respect to cooperative dwelling units, insurance purchased by the department shall be guaranteed replacement cost coverage as described in subdivisions (e) and (f) of Section 10102 of the Insurance Code against fire and other hazards for the full replacement cost of the improvements or structures, shall include limited building code upgrade as described in Section 10103 of the Insurance Code, and shall be placed with a company or companies as the department may determine from time to time.

The department may charge purchasers a premium to cover the cost to the department for insurance obtained pursuant to this subdivision. The premium shall not exceed the actual cost to the department for the coverage provided.

(b) The contract made between the department and the purchaser shall provide that the purchaser maintain the farm or home as his or her place of residence and keep in good order and repair all buildings, fences, and other permanent improvements situated thereon. Insurance policies purchased by the department shall be obtained to insure and keep insured against fire and other hazards, all buildings, fences, and other permanent improvements on the property. All policies shall be written with any loss payable to the department and the purchaser as their interests may appear. Insurance shall be in the amount, with the insurance companies, and under the terms and conditions as may be specified by the department.

(c) Upon renewal, the department shall assist the purchaser in determining the insurance level necessary to repair or replace the damaged or destroyed dwelling with like or equivalent construction and in determining how best to purchase additional coverage, if desired. The purchaser shall be solely responsible for requesting in writing and maintaining any additional amounts of insurance necessary to protect his or her interest in the property, and shall bear the risk of any loss in excess of the amount of insurance in force at the time of the loss.

(d) The department shall annually send a disclosure notice to all purchasers who have residential property insurance provided through the department. The notice shall identify the type of coverage, and shall disclose all of the following in a clear and reasonable manner:

(1) The limits of liability for the structure and improvements.

(2) The amount of any deductibles.

(3) Whether the policy covers the increased costs due to changes in building ordinances or laws regulating construction or repair.

(4) A statement explaining the importance of having guaranteed replacement cost coverage.

(5) A statement that the policy provided by the department provides limited building code upgrade coverage and the applicable limits and restrictions to that coverage.

(Amended by Stats. 2012, Ch. 396, Sec. 5. Effective September 20, 2012.)



987.75

(a) If the purchaser or, if applicable, the related stock corporation, fails or neglects to pay, satisfy, and discharge at maturity all taxes and assessments, and all other charges and encumbrances which are a lien upon the property being purchased from the department, or any part thereof, and also all taxes and assessments levied or assessed upon the interest created by the contract of purchase of such property; or to keep the buildings, fences, other permanent improvements upon such property insured and in good order and repair, or to keep the crops upon such property insured; or to keep in good order and repair all buildings, fences, and other permanent improvements situated upon such property; then, in such event, the department may pay, satisfy, discharge, settle, or compromise the taxes, assessments, charges, or encumbrances, or insure the buildings, fences, permanent improvements, or crops, or do the work and supply the materials necessary to keep the buildings, fences, and other improvements in good order and repair. All moneys so expended by the department shall be added to the selling price of the property and bear interest at the rate of interest designated in Section 987.71 from the date of expending the same, and shall be repaid by the purchaser to the department on demand. The department may amortize the repayment of such expenditures or permit repayment in installments upon the terms and conditions which it deems proper.

(b) The department may establish provisions under regulations adopted by the department pursuant to Section 987.93 with respect to cooperative dwelling units in lieu of, or in addition to, the provisions of this section.

(Amended by Stats. 2012, Ch. 396, Sec. 6. Effective September 20, 2012.)



987.76

Notwithstanding Section 6157 of the Government Code, the department shall be the sole judge of all of the following:

(a) The legality or validity of taxes, assessments, charges, insurance premiums, guaranty fees, or encumbrances, and the amount necessary to be paid in satisfaction or discharge thereof.

(b) The amount of insurance to be placed upon the buildings, fences, other permanent improvements, and crops and the amount necessary to be paid for the premiums for that insurance.

(c) The necessity and nature of the work required to keep the buildings, fences, and other improvements in good order and repair, and the amount to be paid therefor.

(d) The amount of loan insurance or guaranty to be placed upon the veteran s liability for repayment of the veteran s contract and the amount necessary to be paid by the veteran or the department for the premiums or fees for that insurance or guaranty.

(Amended by Stats. 1998, Ch. 530, Sec. 4. Effective September 17, 1998.)



987.77

In the event of a failure of a purchaser to comply with any of the terms of his or her contract of purchase, the department may cancel such contract, and thereupon be released from all obligations, at law or in equity, to convey the property, and the purchaser shall forfeit all right thereto. All payments theretofore made shall be deemed to be rental paid for occupancy. Upon such forfeiture, the department shall take possession of the property covered by such contract, and shall remove all persons and personal property therefrom without any liability whatsoever on the part of the department or of any official or employee thereof for any damage or injury caused by or incident to the entry or removal. The failure of the department to exercise any option to cancel or to exercise any other privilege under such contract for any default shall not constitute a waiver of the right to exercise such option or privilege for any other default on the part of the purchaser. The department shall allow a stock cooperative, as defined in subdivision (m) of Section 1351 of the Civil Code, the opportunity to cure any failure by a purchaser described in this section.

(Amended by Stats. 2011, Ch. 377, Sec. 10. Effective September 30, 2011.)



987.775

Whenever the department proceeds under Section 987.77 to declare a forfeiture and to retain all payments made under the forfeited contract as rental paid for occupancy, the department may, in lieu of paying any net gain to the purchaser in accordance with Section 987.79, deposit that net gain into a segregated account in the Veterans Farm and Home Building Fund of 1943 created to receive funds pursuant to this section. The funds in the account shall be accumulated until June 30 of each year, and any losses on the sales of forfeited properties during the fiscal year shall be deducted from the total of the net gains deposited in the account during the fiscal year. The department may expend the funds remaining in the account on June 30 each year, after deduction for losses on sales of forfeited properties, for purposes of assistance to lower income purchasers pursuant to subdivision (c), (e), or (h) of Section 987.71.

(Amended by Stats. 2003, Ch. 441, Sec. 3. Effective January 1, 2004.)



987.78

(a) In the event of a forfeiture of a contract of purchase under this article, the department may sell or otherwise dispose of the property covered by the forfeited contract to any person and upon any terms and conditions as it determines to be proper, under the conditions set forth in this section.

(b) The department shall give first preference to a veteran who qualifies under this article and who served during a time of war, second preference to any other person serving in or honorably discharged from the armed forces of the United States, third preference to any person who is a first-time home buyer, and fourth preference to any other person.

(c) Where the department elects in the event of a forfeiture to sell or otherwise dispose of an assignment of an Indian veteran s beneficial interest or of a leasehold interest in allotment trust land, the department shall first offer it for sale to the person or persons for whom the land is held in trust, including an Indian veteran having a beneficial interest in the trust land on which the forfeiture occurred, at a price equal to the unpaid balance of the contract price. If none of the persons for whom the land is held in trust accepts the offer, the department shall next offer it to the United States Secretary of the Interior at the same price.

(d) Where the department elects in the event of forfeiture to sell or otherwise dispose of a leasehold interest in tribal trust land, the department shall first offer it for sale to the tribe for whom the land is held in trust at a price equal to the unpaid balance of the contract price. If the tribe fails to accept the offer, the department shall next offer it to the United States Secretary of the Interior at the same price.

(e) Where all the parties to whom the department is required to offer the property under subdivision (c) or (d) fail to accept the offer, the department may sell or otherwise dispose of the property covered by the forfeited contract as provided by subdivision (a) and, in so doing, the department shall give first preference to any good faith offer by a person approved by the tribal council of the reservation, rancheria, or land held under the jurisdiction of that particular tribal governing body on which the allotment land is sited.

(f) If the property is subject to a participation contract, the department may, at its option, pay the balance due upon the participation contract, including accrued interest, without penalty.

(g) Nothing in this section invalidates a transfer to, or affects the interest of, a good faith purchaser for value without notice of any failure of the department to comply with any requirement of this section in the disposition of any property subject to a forfeited contract.

(Amended by Stats. 1997, Ch. 156, Sec. 3. Effective January 1, 1998.)



987.785

Except as set forth in regulations adopted by the department pursuant to Section 987.93 with respect to a cooperative dwelling unit, whenever the department cancels a contract and takes possession of a property pursuant to Section 987.77 and elects to sell the property covered by a forfeited contract, the department may, at its option, establish a procedure for listing the property for sale, together with similarly located properties, with a licensed real estate broker. The department may, in this connection, prepare schedules of properties available for sale by geographic areas and may offer a schedule from time to time to any licensed real estate broker within the geographic area covered by the schedule for a fee which shall be sufficient to cover the costs to the department in compiling the schedules and making them available. If the department enters into a real estate listing agreement, exclusive or otherwise, with a licensed real estate broker, the department shall cooperate with the broker in all customary respects and make the property available at reasonable times for inspections by prospective purchasers.

(Amended by Stats. 2012, Ch. 396, Sec. 7. Effective September 20, 2012.)



987.79

(a) Except as otherwise provided in subdivision (b), the department may, in the contract of purchase with a veteran, provide that, in the event of default by the veteran and forfeiture of his or her rights under the contract and subsequent sale of the property by the department, it may pay to the veteran any net gain realized by the department upon the sale. The department is the sole judge of the net gain.

(b) The net gain realized by the department upon the sale of a cooperative dwelling unit owned by a limited equity housing cooperative shall be determined in accordance with regulations adopted by the department pursuant to Section 987.93.

(Amended by Stats. 2012, Ch. 396, Sec. 8. Effective September 20, 2012.)



987.80

(a) The department may insure and keep insured against fire or other hazards all buildings, fences, other permanent improvements, or crops situated upon any property which has reverted to and is under the control of the department, or may do the work and supply the materials necessary to keep the buildings, fences, and other improvements situated upon the property in good order and repair. The department may lease or let the property, in whole or in part, upon any terms that the department determines to be proper. In the case of a farm, the department may cultivate the farm or harvest the crop.

(b) Whenever the department determines to lease or let any reverted property pursuant to subdivision (a), the department may give first priority to public or private organizations serving homeless veterans if the property is zoned for that use and all state and local building permit and use conditions are met. The department may give second priority to a public housing authority organized pursuant to the Housing Authorities Law (Chapter 1 (commencing with Section 34200) of Part 2 of Division 24 of the Health and Safety Code) for leasing or letting to persons of low income, as defined in Section 34213 of the Health and Safety Code.

(Amended by Stats. 1989, Ch. 563, Sec. 4.)



987.81

If illness or accident prevents a purchaser of a farm from cultivating his farm or harvesting any crop, the department may enter and cultivate the farm or harvest the crop. In such event the department has a first lien upon the crop for all moneys expended and may sell the harvested crop. Out of the proceeds of the sale the department may reimburse itself for any expense which it has incurred in the cultivation of the farm, the harvesting of crops and the sale thereof, and retain any moneys due to the department from the purchaser. Any balance shall be paid by the department to the purchaser.

(Added by Stats. 1974, Ch. 1477.)



987.82

When a purchaser dies, indebted to the department under contract of purchase, his rights acquired under this article and such contract shall devolve upon his heirs, devisees, or personal representatives, but subject to all rights, claims, and charges of the department. Default on the part of an heir, devisee, or personal representative, with respect to any right, claim, or charge of the department shall have the same effect as would default on the part of the purchaser but for his death.

(Added by Stats. 1974, Ch. 1477.)



987.83

For the purposes of carrying out the Veterans Farm and Home Purchase Act of 1974 the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized to be sold for the purpose of carrying out this article, and the amount necessary to carry out this section is hereby appropriated without regard to fiscal years. Any amounts withdrawn shall be deposited in the Veterans Farm and Home Building Fund of 1974. Any moneys made available under this section to the department shall be returned to the General Fund in such amounts as may be received by the department from the sale of bonds sold for the purpose of carrying out this article, together with interest at the rate of interest fixed in the bonds so sold.

(Added by Stats. 1974, Ch. 1477.)



987.84

Except as may otherwise be permitted by the department pursuant to regulations adopted by the department pursuant to Section 987.93, the right to declare a forfeiture for breach of a condition contained in any deed to real property or in any cooperative dwelling unit ownership documents may not be enforced as against the interest of the department in said property or any portion thereof.

(Amended by Stats. 2012, Ch. 396, Sec. 9. Effective September 20, 2012.)



987.85

(a) The department shall not acquire a home in which the veteran has an interest of record except in the following instances:

(1) Where the application is for aid for the construction of a home upon real property owned by the applicant and the improvements to be constructed thereon have not reached completion as evidenced by the issuance of a certificate of occupancy.

(2) Where the veteran had no interest of record in the property at the time of filing his or her application and thereafter secured interim financing pending the processing and approval of the application by the department.

(3) Where the application is for the purchase of a mobilehome to be situated upon real property, or an undivided interest therein, owned by the applicant.

(4) Where the applicant is an Indian veteran and the application is for the construction of a dwelling house or other improvements on, or for the purchase of a mobilehome to be sited on, trust land in which the Indian veteran has a beneficial interest or owns an interest of record.

(5) Where the application is for assistance to enable the veteran to purchase his or her space, or share in a mobilehome park, which is converted from a rental park to a nonprofit corporate resident-owned park or subdivision, cooperative, or condominium for mobilehomes, in which the veteran resides in his or her mobilehome. A veteran applying for assistance under this subdivision shall not be required to have his or her mobilehome reinstalled on a permanent foundation system as a condition of receiving the proceeds of the loan to purchase his or her space or share of the park. This subdivision shall be implemented by the department only to the extent that expenditures for the kind of financial assistance to veterans enumerated herein conform to the requirements of federal tax law with regard to the tax-exempt status of funding instruments utilized to provide the assistance.

(b) Notwithstanding subdivision (a), the department may acquire a home for the purpose of refinancing an existing mortgage loan that is not a mortgage loan acquired under the Veterans Farm and Home Purchase Act of 1974, known as the Cal-Vet loan program.

(1) The certain funds used by the department for the purposes described in this subdivision shall be used in accordance with federal laws and regulations governing the use of qualified mortgage bonds and qualified veterans mortgage bonds.

(2) The department shall, consistent with the purposes of this article, adopt and publish rules and regulations that are necessary to implement this section.

(Amended by Stats. 2011, Ch. 368, Sec. 1. Effective January 1, 2012.)



987.86

(a) Any veteran for whom a farm or home is purchased under this article may be granted a subsequent opportunity to purchase another farm or home when the farm or home purchased under this article is sold, refinanced, or the veteran s interest is divested through divorce or dissolution of marriage. The maximum amount that the department may advance under this subdivision is limited to the maximum amounts set forth in Section 987.65 at the time the application is made for the subsequent loan.

(b) Only one farm or home purchased under this article shall be owned by a veteran or a veteran and the veteran s spouse at any one time. This subdivision does not apply to an interest of a former spouse.

(Amended by Stats. 1997, Ch. 156, Sec. 4. Effective January 1, 1998.)



987.87

(a) The department shall establish the actual interest rate to be paid. To this end, the department, within 60 days of receipt of the survey of the financial condition of the Division of Farm and Home Purchases required at the close of each fiscal year conducted by an independent public accounting firm of recognized standing as provided under various veterans bond acts, shall report to the California Veterans Board and the Veterans Finance Committee of 1943, regarding the recommended uniform rate of interest payable upon the amount remaining unpaid under any veteran s purchase contract executed on or after September 26, 1974. The department shall make its finding as to the rate of interest to be charged, determined by a floating rate based upon the actual cost of general obligation bond and revenue bond sales, plus a certain percent for administrative costs, taking into consideration the current value of money, the solvency of the Veterans Farm and Home Building Fund of 1943, and the interest paid on any participation contracts to which the interest of the department may be subject. Upon approval by the board and the committee, the department may raise or lower the effective rate of interest payable under these contracts annually as it deems to be for the best interests of the department, as well as the contractholders, if in so doing this action is made applicable alike to any and all of these contracts. The interest rate shall not be raised so that the effective date of a higher rate of interest occurs more than once in any calendar year, unless the board and committee, by a two-thirds vote of the members of each, make a finding that an additional increase in the interest rate is necessary to enable the department to maintain the financial solvency of the fund or to meet its obligations to bondholders or purchasers. At least 90 days advance written notice to the contractholders shall be given before any increase in the interest rate becomes effective.

(b) The total amount of any installment payment shall be raised or lowered to reflect any change in the effective rate of interest. The department may, however, adjust or postpone any installment payment for good cause pursuant to Section 987.71 and, for these purposes, good cause shall include a consideration of whether an increased installment payment would be excessively burdensome in light of a purchaser s financial circumstances. The department shall include notice of this provision in the 90 days advance notice required under subdivision (a).

(c) Notwithstanding subdivision (a) and Section 987.875, the department may establish separate rates of interest payable on the amounts remaining unpaid under veterans purchase contracts for any and all contractholders who are called to active duty in the military service of the United States, and who qualify for relief under the provisions of the federal Soldier s and Sailor s Civil Relief Act of 1940, as amended. The rates need not be uniform for all who qualify, but shall not be greater than the rate provided for in that act. Rates shall be established at the discretion of the department, and may apply to any contract from the date of entry into active duty to, and including, 90 days after the date of release from active duty.

(Amended by Stats. 2002, Ch. 473, Sec. 2. Effective January 1, 2003.)



987.875

Notwithstanding Section 987.87 or any other provision of law, the department shall report to the California Veterans Board and the Veterans Finance Committee of 1943, regarding the recommended rate of interest payable upon the amount remaining unpaid under any veteran s purchase contract executed on or after January 1, 1999. The department, from time to time, shall establish and may modify, subject to the approval of the board and the committee, the actual rates to be paid, which may be fixed interest rates or variable interest rates, or the methodology and timing for determining or modifying the actual interest rates to be paid, which methodology may produce fixed interest rates or variable interest rates on purchase contracts executed on or after January 1, 1999. The interest rates need not be uniform for all the purchase contracts. The interest rates shall be determined by the department in accordance with guidelines established by the board and the committee.

(Added by Stats. 1998, Ch. 362, Sec. 1. Effective August 24, 1998.)



987.88

(a) In the event the department enters into a master agreement with one or more insurance companies to provide life or disability insurance coverage for the purchasers of farms and homes from the department, the master agreement shall provide that the life insurance will be offered to purchasers who are disabled solely as a result of their qualifying military service and to nondisabled purchasers on an equal basis and that no purchaser shall be denied coverage solely because that purchaser has a qualifying military service-connected disability at the time of application. Notwithstanding Part 2 (commencing with Section 10110) of Division 2 of the Insurance Code, the life or disability insurance shall be a form of group life or group disability insurance.

(b) The master agreement shall provide for maintenance of those reserves as the department, after consultation with the Insurance Commissioner, deems appropriate and prudent, and the department may use from time to time any accumulated surplus in those reserves, or any refunds or returns therefrom upon termination of the agreement, for the purposes of this article or of any veterans general obligation or revenue bond act. Any and all acts of the department in maintaining and using the reserves consistent with this subdivision are hereby ratified and confirmed, it having at all times been the intent of the Legislature that reserves be maintained and that any surpluses therein or refunds or returns therefrom be used by the department for the purposes stated in this subdivision.

(c) Notwithstanding subdivision (b), on and after January 1, 1987, any reserves maintained under the master agreement shall not exceed a level greater than 20 percent in excess of actuarial requirements plus a reasonable contingency reserve, as determined annually by the department, and the department may contract with one or more independent actuaries or actuarial firms to assist the department in the annual determination.

(d) Any departmental proposal to enter into, revise, amend, renew, extend, or cancel, any agreement described in this section shall be a policy change subject to subdivisions (b), (c), and (d) of Section 84.

(Amended by Stats. 1998, Ch. 197, Sec. 1. Effective July 21, 1998.)



987.881

The insurance company or companies may provide life and disability insurance pursuant to Section 987.88 by one or more separate accounts.

(Added by Stats. 1983, Ch. 1140, Sec. 1.)



987.89

The action of a veteran purchaser for damages against any third party does not affect his right of action for all damages against any party other than the department. If the department indemnifies, or becomes obligated to indemnify, the veteran purchaser, it may likewise bring an action against any such third party responsible for damage to the contract property. In the latter event, the department may recover in the same suit all payments made on behalf of the veteran purchaser.

If either the veteran purchaser or the department brings an action against such third party, the veteran purchaser or the department, as the case may be, shall forthwith give to the other written notice of the action and of the name of the court in which the action is brought, by personal service or registered mail. Proof of such service shall be filed in such action. If the action is brought by either the veteran purchaser or the department, the other may, at any time before trial on the facts, join as party plaintiff, or shall consolidate the action if brought independently.

The court shall first apply, out of the entire amount of any judgment for any damage recovered by the veteran purchaser, a sufficient amount to reimburse the department for the amount of its expenditures for indemnification. If the department has not joined in the action or has not brought action, or if the action has not been consolidated, the court, on the department s application, shall allow as a first lien against the entire amount of any judgment for any damages recovered by the veteran purchaser, the amount of the department s expenditures for indemnification.

(Added by Stats. 1974, Ch. 1477.)



987.90

For the purposes of carrying out the provisions of the Veterans Farm and Home Purchase Act of 1974, there is hereby appropriated, and the department is hereby authorized to utilize the proceeds derived from the Veterans Bond Act of 1974, and from all veterans bond acts subsequent thereto, and to combine such funds up to a percent to be established by the Veterans Finance Committee and reported to the Legislature annually, with funds derived from participation contracts.

(Amended by Stats. 1976, Ch. 1092.)



987.91

Pursuant to the provisions of Section 987.90, the Department of Veterans Affairs is authorized to issue to lenders or investors supplying funds for the program a participation contract.

(Added by Stats. 1974, Ch. 1477.)



987.92

Notwithstanding other provisions of this article relating to maximum sums to be expended by the department and maximum purchase price, the department may acquire or construct a home equipped with solar energy heating devices at a purchase price not in excess of five thousand dollars ($5,000) over the maximum amounts specified in Sections 987.60, 987.61, and 987.65. Solar energy heating devices for swimming pools, hot tubs, saunas, and spas shall not qualify for any expenditure pursuant to this section except in the case of veterans who were wounded or disabled as a result of their service and who provide medical evidence satisfactory to the department that a heated swimming pool, hot tub, sauna, or spa, is therapeutically necessary.

(Amended by Stats. 1981, Ch. 128, Sec. 1.)



987.93

Where the property consists of a cooperative dwelling unit:

(a) The purchaser s right to occupy the property under its contract with the department shall not be subject to consent or approval by the stock cooperative, as defined in subdivision (m) of Section 1351 of the Civil Code, nor shall there be any fee or surcharge imposed by the stock cooperative as a result of the right of occupancy, provided that the foregoing shall not affect the rights that the stock cooperative may have under the applicable cooperative dwelling unit ownership documents to approve the initial acquisition of the cooperative dwelling unit by the department on behalf of the purchaser.

(b) As a condition to taking title to a cooperative dwelling unit, the department shall require that the stock cooperative enter into an agreement directly with the department, which agreement shall be in a form established by the department and shall provide for such matters as the department may determine relating to (1) the enforcement by the stock cooperative of its rights in the event that the purchaser defaults under the cooperative dwelling unit ownership documents, (2) the enforcement by the department of its rights in the event the purchaser defaults under its contract with the department, and (3) such other matters as the department may determine to be necessary to reasonably protect its interest in the property.

(Added by Stats. 2011, Ch. 377, Sec. 12. Effective September 30, 2011. See same-numbered section added by Stats. 2012, Ch. 396.)



987.93

The department may adopt regulations necessary to implement this article for cooperative dwelling units that are consistent with the objectives and purposes of this article and in a manner in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2012, Ch. 396, Sec. 10. Effective September 20, 2012. See same-numbered section added by Stats. 2011, Ch. 377.)






ARTICLE 3.2. The Veterans Housing and Homeless Prevention Act of 2014

987.001

This article may be cited as the Veterans Housing and Homeless Prevention Act of 2014.

(Added by Stats. 2013, Ch. 727, Sec. 3. Effective October 10, 2013. Note: Sections 987.01 through 987.31 are located in Article 3; Sections 987.50 through 987.93 are located in Article 3.1.)



987.002

(a) The purpose of this article is to provide the acquisition, construction, rehabilitation, and preservation of affordable multifamily supportive housing, affordable transitional housing, affordable rental housing, or related facilities for veterans and their families to allow veterans to access and maintain housing stability.

(b) A program established under this article shall be restricted to veterans and their families.

(c) The California Housing Finance Agency, the Department of Housing and Community Development, and the Department of Veterans Affairs, herein after departments, shall work collaboratively pursuant to the memorandum of understanding, as specified in Section 987.006, to carry out the duties and functions of this article.

(Added by Stats. 2013, Ch. 727, Sec. 3. Effective October 10, 2013.)



987.003

As used in this article:

(a) Supportive housing has the same meaning as defined in paragraph (2) of subdivision (b) of Section 50675.14 of the Health and Safety Code, but is not restrictive to only projects with five or more units.

(b) Transitional housing has the same meaning as defined in subdivision (h) of Section 50675.2 of the Health and Safety Code, but is not restrictive to only projects with five or more units.

(c) Affordable rental housing shall mean a rental housing development, as defined in subdivision (d) of Section 50675.2 of the Health and Safety Code, with affordable rents, as defined in subdivision (a) of Section 50675.2 of the Health and Safety Code, but neither definition is restrictive to only projects with five or more units.

(d) Veteran means any person who served in the active military, naval, or air service of the United States, or as a member of the National Guard who was called to and released from active duty or active service, for a period of not less than 90 consecutive days or was discharged from the service due to a service-connected disability within that 90-day period.

(Added by Stats. 2013, Ch. 727, Sec. 3. Effective October 10, 2013.)



987.004

The administration of this article is vested solely in the departments. Total costs of administering this article shall not exceed 5 percent of the bond funds issued.

(Added by Stats. 2013, Ch. 727, Sec. 3. Effective October 10, 2013.)



987.005

(a) The departments shall establish and implement programs pursuant to the purposes of this article that focus on veterans at risk for homelessness or experiencing temporary or chronic homelessness. To the extent feasible, the departments shall establish and implement programs that, among other things, do the following:

(1) Leverage public (federal, state, and local), private, and nonprofit program and fiscal resources.

(2) Prioritize projects that combine housing and supportive services, including, but not limited to, job training, mental health and drug treatment, case management, care coordination, or physical rehabilitation.

(3) Promote public and private partnerships.

(4) Foster innovative financing opportunities.

(5) Ensure program guidelines and terms provide threshold requirements or scoring criteria, or both, to advance applicants with experience in combining permanent or transitional housing, or both, with supportive services for veterans, or for partnering with housing developers or service providers with experience offering housing or services to veterans.

(b) The departments shall ensure at least 50 percent of funds awarded for capital development under this article provide housing to veteran households with extremely low incomes, as defined in Section 50106 of the Health and Safety Code.

(1) In determining whether a potential tenant is eligible for supportive, affordable, or transitional housing targeted to extremely low income households under this provision, eligibility shall take into consideration all of a household s income sources upon initial tenancy.

(2) At least 60 percent of units funded targeting extremely low income households shall be supportive housing.

(3) This section shall not deter the departments from funding projects serving mixed-income populations.

(c) The departments may review, adopt, amend, and repeal guidelines or terms, or both, to implement this article. Any guidelines or terms adopted to implement this article shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(d) Nothing in this article permits the departments or the board to purchase, operate, or manage properties except in the event of a foreclosure on a borrower or grantee.

(Added by Stats. 2013, Ch. 727, Sec. 3. Effective October 10, 2013.)



987.006

(a) No later than August 15, 2014, the departments shall enter into a memorandum of understanding to address their respective and shared responsibilities in implementing, overseeing, and evaluating this article.

(b) No later than August 15, 2014, the departments shall submit the memorandum of understanding to the Senate and Assembly Budget Committees.

(Added by Stats. 2013, Ch. 727, Sec. 3. Effective October 10, 2013.)



987.007

The departments shall convene a stakeholder process to inform the development of guidelines for the implementation of any program pursuant to this article. Stakeholders represented shall include, but not be limited to, organizations that have experience providing housing or homeless services, or both, to veterans, housing developers, and public and private agencies that serve the veteran population.

(Added by Stats. 2013, Ch. 727, Sec. 3. Effective October 10, 2013.)



987.008

(a) Pursuant to guidelines or terms developed pursuant to this article, a housing provider or sponsor may redesignate units within a project, so long as the same number of units financed under this act remain restricted to veterans and their families.

(b) Pursuant to guidelines or terms pursuant to this article, any units financed as supportive or transitional housing units for veterans may be redesignated as affordable rental or supportive housing to allow a veteran resident to remain housed in the project.

(Added by Stats. 2013, Ch. 727, Sec. 3. Effective October 10, 2013.)



987.009

Notwithstanding Section 13340 of the Government Code, the proceeds of bonds deposited in the Housing for Veterans Fund pursuant to Section 998.544 shall be subject to annual appropriation, as determined by the Legislature.

(Added by Stats. 2013, Ch. 727, Sec. 3. Effective October 10, 2013.)






ARTICLE 3.5. Funds

988

There is in the State Treasury a revolving fund known as the Veterans Farm and Home Building Fund of 1943. All moneys deposited in such fund shall be subject to the provisions of this article. Money may be withdrawn from such fund in accordance with law upon requisition of the department.

(Amended by Stats. 1947, Ch. 328.)



988.1

The money paid by purchasers shall be deposited in the Veterans Farm and Home Building Fund of 1943 and be available for the purpose of carrying out the provisions of this article.

(Added by Stats. 1943, Ch. 1046.)



988.2

(a) For purposes of this section, purchaser has the same definition as provided in Section 987.53.

(b) Out of any money available in the Veterans Farm and Home Building Fund of 1943, the department may advance to any purchaser upon his or her application, and under the policies as the department may, from time to time, prescribe, sums for the purpose of paying taxes and assessments, or making permanent improvements, including permanent improvements for the purpose of increasing farm productivity, or for keeping in good order or repair, or for painting, redecorating, or remodeling, all buildings, fences, or other permanent improvements on, or the insuring against fire or other hazards, any building, fence, or other permanent improvement, or crops on the property being purchased from the department, or the department may advance to the purchaser moneys actually expended in so doing.

(c) Any of the money advanced to a purchaser by the department may be added to the deferred principal of the purchaser s account and shall bear interest at the rate prescribed by the department and shall be repaid by the purchaser to the department under the conditions as it may prescribe.

(d) The moneys advanced may, in the discretion of the department, be in addition to the maximum purchase price of a farm or home as provided by the Veterans Farm and Home Purchase Act of 1974, as amended, and acts supplementary thereto.

(e) Any money required by the department to be paid for the purpose of taxes, insurance premiums, and other charges when they become due may be maintained by the department using the escrow accounting method in accordance with lending industry standards and the laws governing escrow accounts of this type.

(f) The department shall be the sole judge of the need and desirability of making advances or requiring payments by the purchaser under this section.

(Amended by Stats. 2002, Ch. 465, Sec. 8. Effective January 1, 2003.)



988.3

The Department of Finance may make advances of money to the department, needed to meet contingent expenses, of not more than fifty thousand dollars ($50,000), as the Department of Finance determines necessary, and may make advances of money to the department, needed to carry out Articles 3 (commencing with Section 984), 3.1 (commencing with Section 987.50), and 3.5 (commencing with Section 988) of this chapter of not more than twenty-five million dollars ($25,000,000), as the Department of Finance determines necessary, and these advances shall be administered as revolving funds. The Controller may draw warrants upon the Veterans Farm and Home Building Fund for these advances, and the Treasurer may pay them.

(Amended by Stats. 1988, Ch. 862, Sec. 3. Effective September 13, 1988.)



988.4

(a) For purposes of this section, purchaser includes any veteran whose only loan with the department is for the purpose of a home improvement on property that is the principal place of residence of the veteran.

(b) (1) Out of any money available in the Veterans Farm and Home Building Fund of 1943, the department may advance to a purchaser upon his or her application, and under the policies as the department may, from time to time, prescribe, sums for the purpose of making alterations, repairs, or improvements on or in connection with the principal place of residence of the purchaser.

(2) Notwithstanding any other provision of law, in making the advances described in paragraph (1), the department may secure that advance by issuing a deed of trust, a promissory note, or other security interest that is subordinate to any existing financing on the principal place of residence of the purchaser.

(c) The department shall be the sole judge of the need and desirability of making advances and the method of repayment by the purchaser under this section.

(Amended by Stats. 2003, Ch. 441, Sec. 4. Effective January 1, 2004.)



988.5

All loans granted under this article shall be funded in accordance with federal laws governing the use of tax-exempt bonds.

(Added by Stats. 2002, Ch. 465, Sec. 10. Effective January 1, 2003.)



988.6

(a) There is hereby created in the State Treasury a revolving special fund known as the Veterans Bonds Payment Fund. All moneys in this fund shall be used solely to pay debt service, as this term is defined in subdivision (c) of Section 998.404, when due on bonds issued pursuant to all veterans farm and home purchase bond acts pursuant to this chapter, and notwithstanding Section 13340 of the Government Code, all moneys in this fund are continuously appropriated for this purpose.

(b) All moneys in the Veterans Bonds Payment Fund are necessary for immediate use and no amounts of this fund shall be considered surplus money, for the purposes of Section 16470 of the Government Code.

(c) Moneys in the Veterans Bonds Payment Fund shall be used solely as described in subdivision (a), and therefore no moneys in that fund shall be borrowed by, or transferred to, the General Fund pursuant to subdivision (a) of Section 16310 of the Government Code or any other similar authority, or to the General Cash Revolving Fund pursuant to Section 16381 of the Government Code or any other similar authority.

(d) Moneys in the Veterans Bonds Payment Fund may be transferred to an account within the Refunding Escrow Fund created by Section 16784 of the Government Code for the purposes of paying debt service, as defined in subdivision (c) of Section 998.404, in connection with the refunding of bonds issued pursuant to veterans farm and home purchase bond acts pursuant to this chapter.

(Added by Stats. 2010, Ch. 27, Sec. 2. Effective June 15, 2010.)



988.7

(a) (1) Notwithstanding any other law, all moneys in the California National Guard Members Farm and Home Building Fund of 1978 and any other account created in that fund, including, but not limited to, the National Guard Members Revenue Bond Revenue Account, that are not needed to meet revenue bond obligations shall be deposited into the Veterans Farm and Home Building Fund of 1943 within 30 days after the effective date of this section.

(2) Notwithstanding any other law, on and after the effective date of this section, any revenues that would have otherwise been required to be deposited into the National Guard Members Revenue Bond Revenue Account pursuant to Section 485.1, the California National Guard Members Farm and Home Building Fund of 1978, or any other account in that fund, shall be deposited into the Veterans Farm and Home Building Fund of 1943.

(b) Notwithstanding Section 13340 of the Government Code, all moneys deposited into the Veterans Farm and Home Building Fund of 1943 pursuant to subdivision (a) are hereby continuously appropriated, without regard to fiscal year, to the department, and may be used by the department to make shared equity cooperative housing loans.

(Added by Stats. 2011, Ch. 377, Sec. 13. Effective September 30, 2011.)






ARTICLE 3.7. Pooled Self-Insurance

989

It is the intent of the Legislature to establish the Pooled Self-Insurance Fund in order to ensure that each of the department s insurance reserve funds are self-sufficient and adequately maintained for the benefit of the contract purchasers. For reasons of prudent financial management, the department will pool the reserves for the purpose of providing reliable, consistent, and affordable home protection, and to encourage the strengthening of bond ratings, thereby increasing the efficacy of the Veterans Farm and Home Purchase Act of 1974.

(Added by Stats. 2009, Ch. 502, Sec. 1. Effective January 1, 2010.)



989.1

(a) The department shall maintain a Pooled Self-Insurance Fund, which is hereby created in the State Treasury. The Pooled Self-Insurance Fund includes the reserves and moneys held by the department, as authorized by Sections 987.25, 987.71, 987.74, 987.76, 987.88, and 989.4. The department may, in the discretion of the Secretary, pool these reserves for the purpose of providing reliable, consistent, and affordable home protection, and to encourage the strengthening of bond ratings.

(b) The department shall, consistent with the purposes of this article, prescribe and publish rules and regulations for the administration of the Pooled Self-Insurance Fund.

(c) The department may purchase insurance against any risk, or portion of any risk, otherwise payable out of appropriated moneys in the Pooled Self-Insurance Fund. The department shall make an annual report on or before September 1 of each year to the Legislature regarding any insurance coverage implemented or required by it. The report shall include, but not be limited to, the type of insurance coverage, its cost, loss-ratio information, the reason for purchasing the insurance, and any changes in existing insurance coverage and the reason for those changes.

(d) In each annual report to the Legislature regarding the status of the Pooled Self-Insurance Fund, all subfunds must show within three years of borrowing from the other subfunds that rates have effectively been adjusted to balance income to expenses, and that any internal borrowing between the various accounts and funds has been repaid in full. Each subfund must be self-sufficient within a period of time not to exceed three years of having borrowed from the other members of the Pooled Self-Insurance Fund.

(e) Beginning six months after the inception of the Pooled Self-Insurance Fund, there will be a biennial audit of each subfund to ensure adequate rates are being charged to meet expenses. Premium rates of each subfund will be monitored and adjusted annually according to need to ensure self-sufficiency and reconcile internal borrowing between the members of the Pooled Self-Insurance Fund.

(f) Upon declaration of emergency by the Secretary, the Pooled Self-Insurance Fund may borrow from the Veterans Farm and Home Building Fund of 1943. The borrowed funds are to be fully repaid from the Pooled Self-Insurance Fund within a period of time not to exceed three years.

(g) Upon dissolution or termination of any of the subaccounts or subfunds within the Pooled Self-Insurance Fund, whether established by statute or otherwise, any excess moneys shall revert to the Veterans Farm and Home Building Fund of 1943.

(Added by Stats. 2009, Ch. 502, Sec. 1. Effective January 1, 2010.)






ARTICLE 3.8. Disaster Indemnity

989.4

The department shall maintain an Indemnity Fund, which is hereby created in the State Treasury, for the purpose of indemnifying eligible purchasers, for any of the following:

(a) The cost of repairing structural damage in excess of five hundred dollars ($500) caused by flood, including floods by surface water, waves, tidal water, tidal wave, overflow of streams or other bodies of water, spray from any of the foregoing, whether wind driven or not, and water that backs up through sewers or drains.

(b) The cost of repairing structural damage in excess of 5 percent of the total covered loss or five hundred dollars ($500), whichever is greater, caused by earthquake, volcanic eruption, landslide, or mudslide.

(c) Money accruing to the Indemnity Fund is hereby appropriated for carrying out the purposes of this article.

(Amended by Stats. 1997, 1st Ex. Sess., Ch. 6, Sec. 1. Effective December 1, 1998.)



989.5

All purchasers shall participate in the Indemnity Fund. Purchasers shall pay a reasonable charge, prescribed by the department, in addition to the regular monthly installment. Money so collected shall be deposited in the Indemnity Fund.

(Amended by Stats. 1998, Ch. 634, Sec. 1. Effective January 1, 1999.)



989.6

The department shall, consistent with the purposes of this article, prescribe and publish rules and regulations for the administration of the Indemnity Fund.

(Added by Stats. 1971, Ch. 362.)



989.7

The department may purchase insurance against any risk, or portion of any risk, otherwise payable out of appropriated moneys in the fund. The department shall make an annual report on or before September 1st of each year to the Legislature regarding any insurance coverage implemented or required by it. The report shall include, but not be limited to, the type of insurance coverage, its cost, the reason for purchasing the insurance, and any changes in existing insurance coverage and the reason for those changes.

(Amended by Stats. 1998, Ch. 209, Sec. 2. Effective July 21, 1998.)



989.8

Eligible purchasers shall be indemnified pursuant to this article solely from moneys in the Indemnity Fund, and the state shall not be liable beyond the assets of the Indemnity Fund for any obligation in connection therewith.

(Added by Stats. 1971, Ch. 362.)



989.9

Nothing in this article shall impose any liability upon a purchaser electing to participate in the Indemnity Fund for any obligation imposed under this article, except for participation charges as provided in Section 989.5.

(Added by Stats. 1971, Ch. 362.)






ARTICLE 4. Veterans’ Finance Committee of 1943

991

There is hereby established a Veterans Finance Committee of 1943 composed of the Governor, Controller, Treasurer, Director of Finance, and Director of Veterans Affairs or their designated representatives, all of whom shall serve thereon without compensation and a majority of whom shall be empowered to act for the committee. The Attorney General shall be the legal advisor of the Veterans Finance Committee of 1943.

Upon request of the Department of Veterans Affairs, supported by a statement of the plans and projects of the Department of Veterans Affairs with respect thereto, the Veterans Finance Committee of 1943 shall determine whether or not a bond issue under this article is necessary or desirable.

(Added by Stats. 1996, Ch. 161, Sec. 1.5. Effective July 12, 1996.)






ARTICLE 5d. Veterans Affairs Construction Act

996.13

This article may be cited as the Veterans Affairs Construction Act of 1953.

(Amended by Stats. 1959, Ch. 1902.)



996.14

With the approval of the Department of Finance and the California Veterans Board, the Public Works Board, pursuant to the provisions of the Property Acquisition Act, may acquire real property, and, after approval of preliminary plans under the procedure provided by Section 6 of the Budget Act of 1953, the department may construct and equip a building thereon, primarily for the department s own use and make improvements to such property, building, and equipment, not to exceed in total two million six hundred fifty thousand dollars ($2,650,000).

(Amended by Stats. 1955, Ch. 1727.)



996.17

The Department of Veterans Affairs shall have a prior claim on any office space constructed pursuant to this article at the time of initial occupancy of the office space and at all times thereafter; provided, the department shall pay rentals as prescribed in Section 996.19 for the space it occupies.

(Added by Stats. 1953, Ch. 1413.)



996.18

The Department of Veterans Affairs shall contract with the Department of General Services for the maintenance and repair of all public works constructed, acquired, or operated under the provisions of this act, such maintenance and repair to include the items of maintenance and repair customarily supplied and afforded to state buildings by the Department of General Services.

(Amended by Stats. 1965, Ch. 371.)



996.19

The buildings or improvements provided under the provisions of this article may contain space in excess of the requirements of the Department of Veterans Affairs, and until needed, may be leased or let at such rental and upon such terms and conditions as may be approved by the Department of Veterans Affairs; provided, that rentals charged shall be deposited in the Veterans Farm and Home Building Fund of 1943.

(Amended by Stats. 1959, Ch. 1902.)



996.21

When money from the Veterans Farm and Home Building Fund of 1943 or the Veterans Affairs Construction Fund is used for investment purposes in the purchase of property and in the construction of buildings, and appurtenant facilities or in the purchase of property, or in the construction of buildings, and appurtenant facilities for the use of the Department of Veterans Affairs, or for the use of the Department of Veterans Affairs and other state agencies, the Director of Veterans Affairs may do any and all things necessary to protect the investment including purchasing insurance against the loss of or damage to the property or the loss of use and occupancy of the property. Any transaction entered into by the Director of Veterans Affairs under this section shall be subject to the approval of the Department of General Services.

(Amended by Stats. 1965, Ch. 371.)






ARTICLE 5j. Veterans Bond Act of 1968

996.971

This article may be cited as the Veterans Bond Act of 1968.

(Added by Stats. 1967, Ch. 1572. Approved June 4, 1968, by adoption of Proposition 1.)



996.972

The State General Obligation Bond Law, except as otherwise provided herein, is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this article, and the provisions of that law are included in this article as though set out in full in this article. All references in this article to herein shall be deemed to refer both to this article and such law.

(Added by Stats. 1967, Ch. 1572. Approved June 4, 1968, by adoption of Proposition 1.)



996.973

As used in this article and for the purposes of this article as used in the State General Obligation Bond Law, Chapter 4 (commencing with Section 16720), Part 3, Division 4, Title 2 of the Government Code, the following words shall have the following meanings:

(a) Bond means veterans bond, a state general obligation bond issued pursuant to this article adopting the provisions of the State General Obligation Bond Law.

(b) Committee means the Veterans Finance Committee of 1943, created by Section 991 of the Military and Veterans Code.

(c) Board means the Department of Veterans Affairs.

(d) Fund means the Veterans Farm and Home Building Fund of 1943 created by Section 988 of the Military and Veterans Code.

(e) Bond Act means this article authorizing the issuance of State General Obligation Bonds and adopting Chapter 4 (commencing with Section 16720), Part 3, Division 4, Title 2 of the Government Code by reference.

(Added by Stats. 1967, Ch. 1572. Approved June 4, 1968, by adoption of Proposition 1.)



996.974

For the purpose of creating a fund to provide farm and home aid for veterans in accordance with the provisions of the Veterans Farm and Home Purchase Act of 1943 and of all acts amendatory thereof and supplemental thereto, the Veterans Finance Committee of 1943, created by Section 991, shall be and it hereby is authorized and empowered to create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of two hundred million dollars ($200,000,000), in the manner provided herein, but not otherwise, nor in excess thereof.

(Added by Stats. 1967, Ch. 1572. Approved June 4, 1968, by adoption of Proposition 1.)



996.975

All bonds herein authorized, which shall have been duly sold and delivered as herein provided, shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereof.

There shall be collected annually in the same manner and at the same time as other state revenue is collected such a sum, in addition to the ordinary revenues of the state, as shall be required to pay the principal and interest on said bonds as herein provided, and it is hereby made the duty of all officers charged by law with any duty in regard to the collections of said revenue, to do and perform each and every act which shall be necessary to collect such additional sum.

On the several dates on which funds are remitted pursuant to Section 16676 of the Government Code for the payment of the then maturing principal and interest on the bonds in each fiscal year, there shall be returned into the General Fund in the State Treasury, all of the money in the Veterans Farm and Home Building Fund of 1943, not in excess of the principal of and interest on the said bonds then due and payable, except as hereinafter provided for the prior redemption of said bonds, and, in the event such money so returned on said remittance dates is less than said principal and interest then due and payable, then the balance remaining unpaid shall be returned into the General Fund in the State Treasury out of said Veterans Farm and Home Building Fund of 1943 as soon thereafter as it shall become available, together with interest thereon from such dates of maturity until so returned at the same rate as borne by said bonds, compounded semiannually.

(Added by Stats. 1967, Ch. 1572. Approved June 4, 1968, by adoption of Proposition 1.)



996.976

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this article, such an amount as will equal the following:

(a) Such sum annually as will be necessary to pay the principal of and the interest on the bonds issued and sold pursuant to the provisions of this article, as said principal and interest become due and payable.

(b) Such sum as is necessary to carry out the provisions of Section 996.977 which sum is appropriated without regard to fiscal years.

(Added by Stats. 1967, Ch. 1572. Approved June 4, 1968, by adoption of Proposition 1.)



996.977

For the purposes of carrying out the provisions of this article the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized to be sold for the purpose of carrying out this article. Any amounts withdrawn shall be deposited in the Veterans Farm and Home Building Fund of 1943. Any moneys made available under this article to the board shall be returned by the board to the General Fund from moneys received from the sale of bonds sold for the purpose of carrying out this article, together with interest at the rate of interest fixed in the bonds so sold.

(Added by Stats. 1967, Ch. 1572. Approved June 4, 1968, by adoption of Proposition 1.)



996.978

Upon request of the Department of Veterans Affairs, supported by a statement of the plans and projects of said department with respect thereto, and approved by the Governor, the Veterans Finance Committee of 1943 shall determine whether or not it is necessary or desirable to issue any bonds authorized under this article in order to carry such plans and projects into execution, and, if so, the amount of bonds then to be issued and sold. Successive issues of bonds may be authorized and sold to carry out said plans and projects progressively, and it shall not be necessary that all the bonds herein authorized to be issued shall be sold at any one time.

(Added by Stats. 1967, Ch. 1572. Approved June 4, 1968, by adoption of Proposition 1.)



996.979

So long as any bonds authorized under this article may be outstanding, the Director of Veterans Affairs shall cause to be made at the close of each fiscal year, a survey of the financial condition of the Division of Farm and Home Purchases, together with a projection of the division s operations, that survey to be made by an independent public accountant of recognized standing. The results of the surveys and projections shall be set forth in written reports and the independent public accountant shall forward copies of the reports to the Director of Veterans Affairs, the members of the California Veterans Board, or, if that board is redesignated by the Legislature as the California Veterans Advisory Board, the members of the California Veterans Advisory Board, the appropriate policy committees dealing with veterans affairs in the Senate and the Assembly, and to the members of the Veterans Finance Committee of 1943. The Division of Farm and Home Purchases shall reimburse the independent public accountant for his or her services out of any funds that the division may have available on deposit with the Treasurer of the State of California.

(Amended by Stats. 1995, Ch. 91, Sec. 112. Effective January 1, 1996.)



996.980

The committee may authorize the State Treasurer to sell all or any part of the bonds herein authorized at such time or times as may be fixed by the State Treasurer.

(Added by Stats. 1967, Ch. 1572. Approved June 4, 1968, by adoption of Proposition 1.)



996.981

Whenever bonds are sold, out of the first money realized from their sale, there shall be redeposited in the General Obligation Bond Expense Revolving Fund established by Section 16724.5 of the Government Code such sums as have been expended for the purposes specified in Section 16724.5 of the Government Code, which may be used for the same purpose and repaid in the same manner whenever additional sales are made.

(Added by Stats. 1967, Ch. 1572. Approved June 4, 1968, by adoption of Proposition 1.)






ARTICLE 5k. Veterans Bond Act of 1971

996.985

This article may be cited as the Veterans Bond Act of 1971.

(Added by Stats. 1971, Ch. 1167. Approved June 6, 1972, by adoption of Proposition 1.)



996.986

The State General Obligation Bond Law, except as otherwise provided herein, is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this article, and the provisions of that law are included in this article as though set out in full in this article. All references in this article to herein shall be deemed to refer both to this article and such law.

(Added by Stats. 1971, Ch. 1167. Approved June 6, 1972, by adoption of Proposition 1.)



996.987

As used in this article and for the purposes of this article as used in the State General Obligation Bond Law, Chapter 4 (commencing with Section 16720), Part 3, Division 4, Title 2 of the Government Code, the following words shall have the following meanings:

(a) Bond means veterans bond, a state general obligation bond issued pursuant to this article adopting the provisions of the State General Obligation Bond Law.

(b) Committee means the Veterans Finance Committee of 1943, created by Section 991.

(c) Board means the Department of Veterans Affairs.

(d) Fund means the Veterans Farm and Home Building Fund of 1943 created by Section 988.

(e) Bond Act means this article authorizing the issuance of State General Obligation Bonds and adopting Chapter 4 (commencing with Section 16720), Part 3, Division 4, Title 2 of the Government Code by reference.

(Added by Stats. 1971, Ch. 1167. Approved June 6, 1972, by adoption of Proposition 1.)



996.988

For the purpose of creating a fund to provide farm and home aid for veterans in accordance with the provisions of the Veterans Farm and Home Purchase Act of 1943 and of all acts amendatory thereof and supplemental thereto, the Veterans Finance Committee of 1943, created by Section 991, shall be and it hereby is authorized and empowered to create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of two hundred fifty million dollars ($250,000,000), in the manner provided herein, but not otherwise, nor in excess thereof.

(Added by Stats. 1971, Ch. 1167. Approved June 6, 1972, by adoption of Proposition 1.)



996.989

All bonds herein authorized, which shall have been duly sold and delivered as herein provided, shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereof.

There shall be collected annually in the same manner and at the same time as other state revenue is collected such a sum, in addition to the ordinary revenues of the state, as shall be required to pay the principal and interest on said bonds as herein provided, and it is hereby made the duty of all officers charged by law with any duty in regard to the collections of said revenue, to do and perform each and every act which shall be necessary to collect such additional sum.

On the several dates on which funds are remitted pursuant to Section 16676 of the Government Code for the payment of the then maturing principal and interest on the bonds in each fiscal year, there shall be returned into the General Fund in the State Treasury, all of the money in the Veterans Farm and Home Building Fund of 1943, not in excess of the principal of and interest on the said bonds then due and payable, except as hereinafter provided for the prior redemption of said bonds, and, in the event such money so returned on said remittance dates is less than said principal and interest then due and payable, then the balance remaining unpaid shall be returned into the General Fund in the State Treasury out of said Veterans Farm and Home Building Fund of 1943 as soon thereafter as it shall become available, together with interest thereon from such dates of maturity until so returned at the same rate as borne by said bonds, compounded semiannually.

(Added by Stats. 1971, Ch. 1167. Approved June 6, 1972, by adoption of Proposition 1.)



996.990

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this article, such an amount as will equal the following:

(a) Such sum annually as will be necessary to pay the principal of and the interest on the bonds issued and sold pursuant to the provisions of this article, as said principal and interest become due and payable.

(b) Such sum as is necessary to carry out the provisions of Section 996.991, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1971, Ch. 1167. Approved June 6, 1972, by adoption of Proposition 1.)



996.991

For the purposes of carrying out the provisions of this article the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized to be sold for the purpose of carrying out this article. Any amounts withdrawn shall be deposited in the Veterans Farm and Home Building Fund of 1943. Any moneys made available under this article to the board shall be returned by the board to the General Fund from moneys received from the sale of bonds sold for the purpose of carrying out this article, together with interest at the rate of interest fixed in the bonds so sold.

(Added by Stats. 1971, Ch. 1167. Approved June 6, 1972, by adoption of Proposition 1.)



996.992

Upon request of the Department of Veterans Affairs, supported by a statement of the plans and projects of said department with respect thereto, and approved by the Governor, the Veterans Finance Committee of 1943 shall determine whether or not it is necessary or desirable to issue any bonds authorized under this article in order to carry such plans and projects into execution, and, if so, the amount of bonds then to be issued and sold. Successive issues of bonds may be authorized and sold to carry out said plans and projects progressively, and it shall not be necessary that all the bonds herein authorized to be issued shall be sold at any one time.

(Added by Stats. 1971, Ch. 1167. Approved June 6, 1972, by adoption of Proposition 1.)



996.993

So long as any bonds authorized under this article may be outstanding, the Director of Veterans Affairs shall cause to be made at the close of each fiscal year, a survey of the financial condition of the Division of Farm and Home Purchases, together with a projection of the division s operations, that survey to be made by an independent public accountant of recognized standing. The results of the surveys and projections shall be set forth in written reports and the independent public accountant shall forward copies of the reports to the Director of Veterans Affairs, the members of the California Veterans Board, the appropriate policy committees dealing with veterans affairs in the Senate and the Assembly, and to the members of the Veterans Finance Committee of 1943. The Division of Farm and Home Purchases shall reimburse the independent public accountant for his or her services out of any funds that the division may have available on deposit with the Treasurer of the State of California.

(Amended by Stats. 1995, Ch. 91, Sec. 113. Effective January 1, 1996.)



996.994

The committee may authorize the State Treasurer to sell all or any part of the bonds herein authorized at such time or times as may be fixed by the State Treasurer.

(Added by Stats. 1971, Ch. 1167. Approved June 6, 1972, by adoption of Proposition 1.)



996.995

Whenever bonds are sold, out of the first money realized from their sale, there shall be redeposited in the General Obligation Bond Expense Revolving Fund established by Section 16724.5 of the Government Code such sums as have been expended for the purposes specified in Section 16724.5 of the Government Code, which may be used for the same purpose and repaid in the same manner whenever additional sales are made.

(Added by Stats. 1971, Ch. 1167. Approved June 6, 1972, by adoption of Proposition 1.)






ARTICLE 5l. Veterans Bond Act of 1974

997.001

This article may be cited as the Veterans Bond Act of 1974.

(Added by Stats. 1974, Ch. 7. Approved June 4, 1974, by adoption of Proposition 3.)



997.002

The State General Obligation Bond Law, except as otherwise provided herein, is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this article, and the provisions of that law are included in this article as though set out in full in this article. All references in this article to herein shall be deemed to refer both to this article and such law.

(Added by Stats. 1974, Ch. 7. Approved June 4, 1974, by adoption of Proposition 3.)



997.003

As used in this article and for the purposes of this article as used in the State General Obligation Bond Law, Chapter 4 (commencing with Section 16720), Part 3, Division 4, Title 2 of the Government Code, the following words shall have the following meanings:

(a) Bond means veterans bond, a state general obligation bond issued pursuant to this article adopting the provisions of the State General Obligation Bond Law.

(b) Committee means the Veterans Finance Committee of 1943, created by Section 991.

(c) Board means the Department of Veterans Affairs.

(d) Fund means the Veterans Farm and Home Building Fund of 1943 created by Section 988.

(e) Bond Act means this article authorizing the issuance of State General Obligation Bonds and adopting Chapter 4 (commencing with Section 16720), Part 3, Division 4, Title 2 of the Government Code by reference.

(Added by Stats. 1974, Ch. 7. Approved June 4, 1974, by adoption of Proposition 3.)



997.004

For the purpose of creating a fund to provide farm and home aid for veterans in accordance with the provisions of the Veterans Farm and Home Purchase Act of 1943 and of all acts amendatory thereof and supplemental thereto, the Veterans Finance Committee of 1943, created by Section 991, shall be and hereby is authorized and empowered to create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of three hundred fifty million dollars ($350,000,000), in the manner provided herein, but not otherwise, nor in excess thereof.

(Added by Stats. 1974, Ch. 7. Approved June 4, 1974, by adoption of Proposition 3.)



997.005

All bonds herein authorized, which shall have been duly sold and delivered as herein provided, shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereof.

There shall be collected annually in the same manner and at the same time as other state revenue is collected such a sum, in addition to the ordinary revenues of the state, as shall be required to pay the principal and interest on said bonds as herein provided, and it is hereby made the duty of all officers charged by law with any duty in regard to the collections of said revenue, to do and perform each and every act which shall be necessary to collect such additional sum.

On the several dates on which funds are remitted pursuant to Section 16676 of the Government Code for the payment of the then maturing principal and interest on the bonds in each fiscal year, there shall be returned into the General Fund in the State Treasury, all of the money in the Veterans Farm and Home Building Fund of 1943, not in excess of the principal of and interest on the said bonds then due and payable, except as hereinafter provided for the prior redemption of said bonds, and, in the event such money so returned on said remittance dates is less than said principal and interest then due and payable, then the balance remaining unpaid shall be returned into the General Fund in the State Treasury out of said Veterans Farm and Home Building Fund of 1943 as soon thereafter as it shall become available, together with interest thereon from such dates of maturity until so returned at the same rate as borne by said bonds, compounded semiannually.

(Added by Stats. 1974, Ch. 7. Approved June 4, 1974, by adoption of Proposition 3.)



997.006

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this article, such an amount as will equal the following:

(a) Such sum annually as will be necessary to pay the principal of and the interest on the bonds issued and sold pursuant to the provisions of this article, as said principal and interest become due and payable.

(b) Such sum as is necessary to carry out the provisions of Section 997.007, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1974, Ch. 7. Approved June 4, 1974, by adoption of Proposition 3.)



997.007

For the purposes of carrying out the provisions of this article the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized to be sold for the purpose of carrying out this article. Any amounts withdrawn shall be deposited in the Veterans Farm and Home Building Fund of 1943. Any moneys made available under this article to the board shall be returned by the board to the General Fund from moneys received from the sale of bonds sold for the purpose of carrying out this article, together with interest at the rate of interest fixed in the bonds so sold.

(Added by Stats. 1974, Ch. 7. Approved June 4, 1974, by adoption of Proposition 3.)



997.008

Upon request of the Department of Veterans Affairs, supported by a statement of the plans and projects of said department with respect thereto, and approved by the Governor, the Veterans Finance Committee of 1943 shall determine whether or not it is necessary or desirable to issue any bonds authorized under this article in order to carry such plans and projects into execution, and, if so, the amount of bonds then to be issued and sold. Successive issues of bonds may be authorized and sold to carry out said plans and projects progressively, and it shall not be necessary that all the bonds herein authorized to be issued shall be sold at any one time.

(Added by Stats. 1974, Ch. 7. Approved June 4, 1974, by adoption of Proposition 3.)



997.009

So long as any bonds authorized under this article may be outstanding, the Director of Veterans Affairs shall cause to be made at the close of each fiscal year, a survey of the financial condition of the Division of Farm and Home Purchases, together with a projection of the division s operations, that survey to be made by an independent public accountant of recognized standing. The results of the surveys and projections shall be set forth in written reports and the independent public accountant shall forward copies of the reports to the Director of Veterans Affairs, the members of the California Veterans Board, the appropriate policy committees dealing with veterans affairs in the Senate and the Assembly, and to the members of the Veterans Finance Committee of 1943. The Division of Farm and Home Purchases shall reimburse the independent public accountant for his or her services out of any funds that the division may have available on deposit with the Treasurer of the State of California.

(Amended by Stats. 1995, Ch. 91, Sec. 114. Effective January 1, 1996.)



997.010

The committee may authorize the State Treasurer to sell all or any part of the bonds herein authorized at such time or times as may be fixed by the State Treasurer.

(Added by Stats. 1974, Ch. 7. Approved June 4, 1974, by adoption of Proposition 3.)



997.011

Whenever bonds are sold, out of the first money realized from their sale, there shall be redeposited in the General Obligation Bond Expense Revolving Fund established by Section 16724.5 of the Government Code such sums as have been expended for the purposes specified in Section 16724.5 of the Government Code, which may be used for the same purpose and repaid in the same manner whenever additional sales are made.

(Added by Stats. 1974, Ch. 7. Approved June 4, 1974, by adoption of Proposition 3.)






ARTICLE 5m. Veterans Bond Act of 1976

998.001

This article may be cited as the Veterans Bond Act of 1976.

(Added by Stats. 1975, Ch. 982. Approved June 8, 1976, by adoption of Proposition 2.)



998.002

The State General Obligation Bond Law, except as otherwise provided herein, is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this article, and the provisions of that law are included in this article as though set out in full in this article. All references in this article to herein shall be deemed to refer both to this article and such law.

(Added by Stats. 1975, Ch. 982. Approved June 8, 1976, by adoption of Proposition 2.)



998.003

As used in this article and for the purposes of this article as used in the State General Obligation Bond Law, Chapter 4 (commencing with Section 16720), Part 3, Division 4, Title 2 of the Government Code, the following words shall have the following meanings:

(a) Bond means veterans bond, a state general obligation bond issued pursuant to this article adopting the provisions of the State General Obligation Bond Law.

(b) Committee means the Veterans Finance Committee of 1943, created by Section 991.

(c) Board means the Department of Veterans Affairs.

(d) Fund means the Veterans Farm and Home Building Fund of 1943 created by Section 988.

(e) Bond Act means this article authorizing the issuance of State General Obligation Bonds and adopting Chapter 4 (commencing with Section 16720), Part 3, Division 4, Title 2 of the Government Code by reference.

(Added by Stats. 1975, Ch. 982. Approved June 8, 1976, by adoption of Proposition 2.)



998.004

For the purpose of creating a fund to provide farm and home aid for veterans in accordance with the provisions of the Veterans Farm and Home Purchase Act of 1974 and of all acts amendatory thereof and supplemental thereto, the Veterans Finance Committee of 1943, created by Section 991, shall be and hereby is authorized and empowered to create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of five hundred million dollars ($500,000,000), in the manner provided herein, but not otherwise, nor in excess thereof.

(Added by Stats. 1975, Ch. 982. Approved June 8, 1976, by adoption of Proposition 2.)



998.005

All bonds herein authorized, which shall have been duly sold and delivered as herein provided, shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereof.

There shall be collected annually in the same manner and at the same time as other state revenue is collected such a sum, in addition to the ordinary revenues of the state, as shall be required to pay the principal and interest on said bonds as herein provided, and it is hereby made the duty of all officers charged by law with any duty in regard to the collections of said revenue, to do and perform each and every act which shall be necessary to collect such additional sum.

On the several dates on which funds are remitted pursuant to Section 16676 of the Government Code for the payment of the then maturing principal and interest on the bonds in each fiscal year, there shall be returned into the General Fund in the State Treasury, all of the money in the Veterans Farm and Home Building Fund of 1943, not in excess of the principal of and interest on the said bonds then due and payable, except as hereinafter provided for the prior redemption of said bonds, and, in the event such money so returned on said remittance dates is less than said principal and interest then due and payable, then the balance remaining unpaid shall be returned into the General Fund in the State Treasury out of said Veterans Farm and Home Building Fund of 1943 as soon thereafter as it shall become available, together with interest thereon from such dates of maturity until so returned at the same rate as borne by said bonds, compounded semiannually.

(Added by Stats. 1975, Ch. 982. Approved June 8, 1976, by adoption of Proposition 2.)



998.006

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this article, such an amount as will equal the following:

(a) Such sum annually as will be necessary to pay the principal of and the interest on the bonds issued and sold pursuant to the provisions of this article, as said principal and interest become due and payable.

(b) Such sum as is necessary to carry out the provisions of Section 998.007, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1975, Ch. 982. Approved June 8, 1976, by adoption of Proposition 2.)



998.007

For the purposes of carrying out the provisions of this article the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized to be sold for the purpose of carrying out this article. Any amounts withdrawn shall be deposited in the Veterans Farm and Home Building Fund of 1943. Any moneys made available under this article to the board shall be returned by the board to the General Fund from moneys received from the sale of bonds sold for the purpose of carrying out this article, together with interest at the rate of interest fixed in the bonds so sold.

(Added by Stats. 1975, Ch. 982. Approved June 8, 1976, by adoption of Proposition 2.)



998.008

Upon request of the Department of Veterans Affairs, supported by a statement of the plans and projects of said department with respect thereto, and approved by the Governor, the Veterans Finance Committee of 1943 shall determine whether or not it is necessary or desirable to issue any bonds authorized under this article in order to carry such plans and projects into execution, and, if so, the amount of bonds then to be issued and sold. Successive issues of bonds may be authorized and sold to carry out said plans and projects progressively, and it shall not be necessary that all the bonds herein authorized to be issued shall be sold at any one time.

(Added by Stats. 1975, Ch. 982. Approved June 8, 1976, by adoption of Proposition 2.)



998.009

So long as any bonds authorized under this article may be outstanding, the Director of Veterans Affairs shall cause to be made at the close of each fiscal year, a survey of the financial condition of the Division of Farm and Home Purchases, together with a projection of the division s operations, that survey to be made by an independent public accountant of recognized standing. The results of the surveys and projections shall be set forth in written reports and the independent public accountant shall forward copies of the reports to the Director of Veterans Affairs, the members of the California Veterans Board, the appropriate policy committees dealing with veterans affairs in the Senate and the Assembly, and to the members of the Veterans Finance Committee of 1943. The Division of Farm and Home Purchases shall reimburse the independent public accountant for his or her services out of any funds that the division may have available on deposit with the Treasurer of the State of California.

(Amended by Stats. 1995, Ch. 91, Sec. 115. Effective January 1, 1996.)



998.010

The committee may authorize the State Treasurer to sell all or any part of the bonds herein authorized at such time or times as may be fixed by the State Treasurer.

(Added by Stats. 1975, Ch. 982. Approved June 8, 1976, by adoption of Proposition 2.)



998.011

Whenever bonds are sold, out of the first money realized from their sale, there shall be redeposited in the General Obligation Bond Expense Revolving Fund established by Section 16724.5 of the Government Code such sums as have been expended for the purposes specified in Section 16724.5 of the Government Code, which may be used for the same purpose and repaid in the same manner whenever additional sales are made.

(Added by Stats. 1975, Ch. 982. Approved June 8, 1976, by adoption of Proposition 2.)






ARTICLE 5n. Veterans Bond Act of 1978

998.021

This article may be cited as the Veterans Bond Act of 1978.

(Added by Stats. 1978, Ch. 215. Approved November 7, 1978, by adoption of Proposition 1.)



998.022

The State General Obligation Bond Law, except as otherwise provided herein, is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this article, and the provisions of that law are included in this article as though set out in full in this article. All references in this article to herein shall be deemed to refer both to this article and such law.

(Added by Stats. 1978, Ch. 215. Approved November 7, 1978, by adoption of Proposition 1.)



998.023

As used in this article and for the purposes of this article as used in the State General Obligation Bond Law, Chapter 4 (commencing with Section 16720), Part 3, Division 4, Title 2 of the Government Code, the following words shall have the following meanings:

(a) Bond means veterans bond, a state general obligation bond issued pursuant to this article adopting the provisions of the State General Obligation Bond Law.

(b) Committee means the Veterans Finance Committee of 1943, created by Section 991.

(c) Board means the Department of Veterans Affairs.

(d) Fund means the Veterans Farm and Home Building Fund of 1943 created by Section 988.

(e) Bond Act means this article authorizing the issuance of state general obligation bonds and adopting Chapter 4 (commencing with Section 16720), Part 3, Division 4, Title 2 of the Government Code by reference.

(Added by Stats. 1978, Ch. 215. Approved November 7, 1978, by adoption of Proposition 1.)



998.024

For the purpose of creating a fund to provide farm and home aid for veterans in accordance with the provisions of the Veterans Farm and Home Purchase Act of 1974 and of all acts amendatory thereof and supplemental thereto, the Veterans Finance Committee of 1943, created by Section 991, shall be and hereby is authorized and empowered to create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of five hundred million dollars ($500,000,000), in the manner provided herein, but not otherwise, nor in excess thereof.

(Added by Stats. 1978, Ch. 215. Approved November 7, 1978, by adoption of Proposition 1.)



998.025

All bonds herein authorized, which shall have been duly sold and delivered as herein provided, shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereof.

There shall be collected annually in the same manner and at the same time as other state revenue is collected such a sum, in addition to the ordinary revenues of the state, as shall be required to pay the principal and interest on such bonds as herein provided, and it is hereby made the duty of all officers charged by law with any duty in regard to the collections of such revenue, to do and perform each and every act which shall be necessary to collect such additional sum.

On the several dates on which funds are remitted pursuant to Section 16676 of the Government Code for the payment of the then maturing principal and interest of the bonds in each fiscal year, there shall be returned into the General Fund in the State Treasury, all of the money in the Veterans Farm and Home Building Fund of 1943, not in excess of the principal of, and interest on, such bonds then due and payable, except as hereinafter provided for the prior redemption of such bonds, and, in the event such money so returned on said remittance dates is less than such principal and interest then due and payable, then the balance remaining unpaid shall be returned into the General Fund in the State Treasury out of the Veterans Farm and Home Building Fund of 1943 as soon thereafter as it shall become available, together with interest thereon from such dates of maturity until so returned at the same rate as borne by such bonds, compounded semiannually.

(Added by Stats. 1978, Ch. 215. Approved November 7, 1978, by adoption of Proposition 1.)



998.026

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this article, such an amount as will equal the following:

(a) Such sum annually as will be necessary to pay the principal of, and the interest on, the bonds issued and sold pursuant to the provisions of this article, as such principal and interest become due and payable.

(b) Such sum as is necessary to carry out the provisions of Section 998.027, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1978, Ch. 215. Approved November 7, 1978, by adoption of Proposition 1.)



998.027

For the purposes of carrying out the provisions of this article, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized to be sold for the purpose of carrying out this article. Any amounts withdrawn shall be deposited in the Veterans Farm and Home Building Fund of 1943. Any moneys made available under this article to the board shall be returned by the board to the General Fund from moneys received from the sale of bonds sold for the purpose of carrying out this article, together with interest at the rate of interest fixed in the bonds so sold.

(Added by Stats. 1978, Ch. 215. Approved November 7, 1978, by adoption of Proposition 1.)



998.028

Upon request of the Department of Veterans Affairs, supported by a statement of the plans and projects of such department with respect thereto, and approved by the Governor, the Veterans Finance Committee of 1943 shall determine whether or not it is necessary or desirable to issue any bonds authorized under this article in order to carry such plans and projects into execution, and, if so, the amount of bonds then to be issued and sold. Successive issues of bonds may be authorized and sold to carry out said plans and projects progressively, and it shall not be necessary that all the bonds herein authorized to be issued shall be sold at any one time.

(Added by Stats. 1978, Ch. 215. Approved November 7, 1978, by adoption of Proposition 1.)



998.029

So long as any bonds authorized under this article may be outstanding, the Director of Veterans Affairs shall cause to be made at the close of each fiscal year, a survey of the financial condition of the Division of Farm and Home Purchases, together with a projection of the division s operations, that survey to be made by an independent public accountant of recognized standing. The results of the surveys and projections shall be set forth in written reports, and the independent public accountant shall forward copies of the reports to the Director of Veterans Affairs, the members of the California Veterans Board, the appropriate policy committees dealing with veterans affairs in the Senate and the Assembly, and to the members of the Veterans Finance Committee of 1943. The Division of Farm and Home Purchases shall reimburse the independent public accountant for his or her services out of any funds that the division may have available on deposit with the Treasurer of the State of California.

(Amended by Stats. 1995, Ch. 91, Sec. 116. Effective January 1, 1996.)



998.030

The committee may authorize the State Treasurer to sell all or any part of the bonds herein authorized at such time or times as may be fixed by the State Treasurer.

(Added by Stats. 1978, Ch. 215. Approved November 7, 1978, by adoption of Proposition 1.)



998.031

Whenever bonds are sold, out of the first money realized from their sale, there shall be redeposited in the General Obligation Bond Expense Revolving Fund established by Section 16724.5 of the Government Code such sums as have been expended for the purposes specified in Section 16724.5 of the Government Code, which may be used for the same purpose and repaid in the same manner whenever additional sales are made.

(Added by Stats. 1978, Ch. 215. Approved November 7, 1978, by adoption of Proposition 1.)






ARTICLE 5p. Veterans Bond Act of 1980

998.041

This article may be cited as the Veterans Bond Act of 1980.

(Added by Stats. 1980, Ch. 1. Approved June 3, 1980, by adoption of Proposition 2.)



998.042

The State General Obligation Bond Law, except as otherwise provided herein, is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this article, and the provisions of that law are included in this article as though set out in full in this article. All references in this article to herein shall be deemed to refer both to this article and such law.

(Added by Stats. 1980, Ch. 1. Approved June 3, 1980, by adoption of Proposition 2.)



998.043

As used in this article and for the purposes of this article as used in the State General Obligation Bond Law, Chapter 4 (commencing with Section 16720), Part 3, Division 4, Title 2 of the Government Code, the following words shall have the following meanings:

(a) Bond means veterans bond, a state general obligation bond issued pursuant to this article adopting the provisions of the State General Obligation Bond Law.

(b) Committee means the Veterans Finance Committee of 1943, created by Section 991.

(c) Board means the Department of Veterans Affairs.

(d) Fund means the Veterans Farm and Home Building Fund of 1943, created by Section 988.

(e) Bond act means this article authorizing the issuance of state general obligation bonds and adopting Chapter 4 (commencing with Section 16720), Part 3, Division 4, Title 2 of the Government Code by reference.

(Added by Stats. 1980, Ch. 1. Approved June 3, 1980, by adoption of Proposition 2.)



998.044

For the purpose of creating a fund to provide farm and home aid for veterans in accordance with the provisions of the Veterans Farm and Home Purchase Act of 1974 and of all acts amendatory thereof and supplemental thereto, the Veterans Finance Committee of 1943, created by Section 991, shall be and hereby is authorized and empowered to create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of seven hundred fifty million dollars ($750,000,000), in the manner provided herein, but not otherwise, nor in excess thereof.

(Added by Stats. 1980, Ch. 1. Approved June 3, 1980, by adoption of Proposition 2.)



998.045

All bonds herein authorized, which shall have been duly sold and delivered as herein provided, shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereof.

There shall be collected annually in the same manner and at the same time as other state revenue is collected such a sum, in addition to the ordinary revenues of the state, as shall be required to pay the principal and interest on such bonds as herein provided, and it is hereby made the duty of all officers charged by law with any duty in regard to the collections of such revenue, to do and perform each and every act which shall be necessary to collect such additional sum.

On the several dates on which funds are remitted pursuant to Section 16676 of the Government Code for the payment of the then maturing principal and interest of the bonds in each fiscal year, there shall be returned into the General Fund in the State Treasury, all of the money in the Veterans Farm and Home Building Fund of 1943, not in excess of the principal of, and interest on, such bonds then due and payable, except as hereinafter provided for the prior redemption of such bonds, and, in the event such money so returned on said remittance dates is less than such principal and interest then due and payable, then the balance remaining unpaid shall be returned into the General Fund in the State Treasury out of the Veterans Farm and Home Building Fund of 1943 as soon thereafter as it shall become available, together with interest thereon from such dates of maturity until so returned at the same rate as borne by such bonds, compounded semiannually.

(Added by Stats. 1980, Ch. 1. Approved June 3, 1980, by adoption of Proposition 2.)



998.046

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this article, such an amount as will equal the following:

(a) Such sum annually as will be necessary to pay the principal of, and the interest on, the bonds issued and sold pursuant to the provisions of this article, as such principal and interest become due and payable.

(b) Such sum as is necessary to carry out the provisions of Section 998.047, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1980, Ch. 1. Approved June 3, 1980, by adoption of Proposition 2.)



998.047

For the purposes of carrying out the provisions of this article, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized to be sold for the purpose of carrying out this article. Any amounts withdrawn shall be deposited in the Veterans Farm and Home Building Fund of 1943. Any moneys made available under this article to the board shall be returned by the board to the General Fund from moneys received from the sale of bonds sold for the purpose of carrying out this article, together with interest at the rate of interest fixed in the bonds so sold.

(Added by Stats. 1980, Ch. 1. Approved June 3, 1980, by adoption of Proposition 2.)



998.048

Upon request of the Department of Veterans Affairs, supported by a statement of the plans and projects of such department with respect thereto, and approved by the Governor, the Veterans Finance Committee of 1943 shall determine whether or not it is necessary or desirable to issue any bonds authorized under this article in order to carry such plans and projects into execution, and, if so, the amount of bonds then to be issued and sold. Successive issues of bonds may be authorized and sold to carry out said plans and projects progressively, and it shall not be necessary that all the bonds herein authorized to be issued shall be sold at any one time.

(Added by Stats. 1980, Ch. 1. Approved June 3, 1980, by adoption of Proposition 2.)



998.049

So long as any bonds authorized under this article may be outstanding, the Director of Veterans Affairs shall cause to be made at the close of each fiscal year, a survey of the financial condition of the Division of Farm and Home Purchases, together with a projection of the division s operations, that survey to be made by an independent public accountant of recognized standing. The results of the surveys and projections shall be set forth in written reports, and the independent public accountant shall forward copies of the reports to the Director of Veterans Affairs, the members of the California Veterans Board, the appropriate policy committees dealing with veterans affairs in the Senate and the Assembly, and to the members of the Veterans Finance Committee of 1943. The Division of Farm and Home Purchases shall reimburse the independent public accountant for his or her services out of any funds that the division may have available on deposit with the Treasurer of the State of California.

(Amended by Stats. 1995, Ch. 91, Sec. 117. Effective January 1, 1996.)



998.050

The committee may authorize the State Treasurer to sell all or any part of the bonds herein authorized at such time or times as may be fixed by the State Treasurer.

(Added by Stats. 1980, Ch. 1. Approved June 3, 1980, by adoption of Proposition 2.)



998.051

Whenever bonds are sold, out of the first money realized from their sale, there shall be redeposited in the General Obligation Bond Expense Revolving Fund established by Section 16724.5 of the Government Code such sums as have been expended for the purposes specified in Section 16724.5 of the Government Code, which may be used for the same purpose and repaid in the same manner whenever additional sales are made.

(Added by Stats. 1980, Ch. 1. Approved June 3, 1980, by adoption of Proposition 2.)






ARTICLE 5q. Veterans Bond Act of 1982

998.052

This article may be cited as the Veterans Bond Act of 1982.

(Added by Stats. 1982, Ch. 304, Sec. 1. Approved November 2, 1982, by adoption of Proposition 3.)



998.053

The State General Obligation Bond Law, except as otherwise provided herein, is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this article, and the provisions of that law are included in this article as though set out in full in this article. All references in this article to herein shall be deemed to refer both to this article and such law.

(Added by Stats. 1982, Ch. 304, Sec. 1. Approved November 2, 1982, by adoption of Proposition 3.)



998.054

As used in this article and for the purposes of this article as used in the State General Obligation Bond Law, Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code, the following words shall have the following meanings:

(a) Bond means veterans bond, a state general obligation bond issued pursuant to this article adopting the provisions of the State General Obligation Bond Law.

(b) Committee means the Veterans Finance Committee of 1943, created by Section 991.

(c) Board means the Department of Veterans Affairs.

(d) Fund means the Veterans Farm and Home Building Fund of 1943, created by Section 988.

(e) Bond act means this article authorizing the issuance of state general obligation bonds and adopting Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code by reference.

(Added by Stats. 1982, Ch. 304, Sec. 1. Approved November 2, 1982, by adoption of Proposition 3.)



998.055

For the purpose of creating a fund to provide farm and home aid for veterans in accordance with the provisions of the Veterans Farm and Home Purchase Act of 1974 and of all acts amendatory thereof and supplemental thereto, the Veterans Finance Committee of 1943, created by Section 991, shall be and hereby is authorized and empowered to create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of four hundred fifty million dollars ($450,000,000) in the manner provided herein, but not otherwise, nor in excess thereof.

(Added by Stats. 1982, Ch. 304, Sec. 1. Approved November 2, 1982, by adoption of Proposition 3.)



998.056

All bonds herein authorized, which shall have been duly sold and delivered as herein provided, shall constitute valid and legally binding general obligations of the State of California, and the full faith credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereof.

There shall be collected annually in the same manner and at the same time as other state revenue is collected such a sum, in addition to the ordinary revenues of the state, as shall be required to pay the principal and interest on such bonds as herein provided, and it is hereby made the duty of all officers charged by law with any duty in regard to the collections of such revenue, to do and perform each and every act which shall be necessary to collect such additional sum.

On the several dates on which funds are remitted pursuant to Section 16676 of the Government Code for the payment of the then maturing principal and interest of the bonds in each fiscal year, there shall be returned into the General Fund in the State Treasury, all of the money in the Veterans Farm and Home Building Fund of 1943, not in excess of the principal of, and interest on, such bonds then due and payable, except as hereinafter provided for the prior redemption of such bonds, and, in the event such money so returned on said remittance dates is less than such principal and interest then due and payable, then the balance remaining unpaid shall be returned into the General Fund in the State Treasury out of the Veterans Farm and Home Building Fund of 1943 as soon thereafter as it shall become available, together with interest thereon from such dates of maturity until so returned at the same rate as borne by such bonds, compounded semiannually.

(Added by Stats. 1982, Ch. 304, Sec. 1. Approved November 2, 1982, by adoption of Proposition 3.)



998.057

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this article such an amount as will equal the following:

(a) Such sum annually as will be necessary to pay the principal of, and the interest on, the bonds issued and sold pursuant to the provisions of this article, as such principal and interest become due and payable.

(b) Such sum as is necessary to carry out the provisions of Section 998.058, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1982, Ch. 304, Sec. 1. Approved November 2, 1982, by adoption of Proposition 3.)



998.058

For the purposes of carrying out the provisions of this article, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized to be sold for the purpose of carrying out this article. Any amounts withdrawn shall be deposited in the Veterans Farm and Home Building Fund of 1943. Any moneys made available under this article to the board shall be returned by the board to the General Fund from moneys received from the sale of bonds sold for the purpose of carrying out this article, together with interest at the rate of interest fixed in the bonds so sold.

(Added by Stats. 1982, Ch. 304, Sec. 1. Approved November 2, 1982, by adoption of Proposition 3.)



998.059

Upon request of the Department of Veterans Affairs, supported by a statement of the plans and projects of such department with respect thereto, and approved by the Governor, the Veterans Finance Committee of 1943 shall determine whether or not it is necessary or desirable to issue any bonds authorized under this article in order to carry such plans and projects into execution, and, if so, the amount of bonds then to be issued and sold. Successive issues of bonds may be authorized and sold to carry out said plans and projects progressively, and it shall not be necessary that all the bonds herein authorized to be issued shall be sold at any one time.

(Added by Stats. 1982, Ch. 304, Sec. 1. Approved November 2, 1982, by adoption of Proposition 3.)



998.060

So long as any bonds authorized under this article may be outstanding, the Director of Veterans Affairs shall cause to be made at the close of each fiscal year, a survey of the financial condition of the Division of Farm and Home Purchases, together with a projection of the division s operations, that survey to be made by an independent public accountant of recognized standing. The results of the surveys and projections shall be set forth in written reports, and the independent public accountant shall forward copies of the reports to the Director of Veterans Affairs, the members of the California Veterans Board, the appropriate policy committees dealing with veterans affairs in the Senate and the Assembly, and to the members of the Veterans Finance Committee of 1943. The Division of Farm and Home Purchases shall reimburse the independent public accountant for his or her services out of any funds that the division may have available on deposit with the Treasurer of the State of California.

(Amended by Stats. 1995, Ch. 91, Sec. 118. Effective January 1, 1996.)



998.061

The committee may authorize the State Treasurer to sell all or any part of the bonds herein authorized at such time or times as may be fixed by the State Treasurer.

Notwithstanding Section 16754 of the Government Code, the committee may, whenever it deems it necessary to an effective sale, authorize the State Treasurer to sell any issue of bonds at less than the par value thereof. However, the discount on the bonds so sold shall not exceed 6 percent of the par value thereof.

(Added by Stats. 1982, Ch. 304, Sec. 1. Approved November 2, 1982, by adoption of Proposition 3.)



998.062

Whenever bonds are sold, out of the first money realized from their sale, there shall be redeposited in the General Obligation Bond Expense Revolving Fund established by Section 16724.5 of the Government Code such sums as have been expended for the purposes specified in Section 16724.5 of the Government Code, which may be used for the same purpose and repaid in the same manner whenever additional sales are made.

(Added by Stats. 1982, Ch. 304, Sec. 1. Approved November 2, 1982, by adoption of Proposition 3.)






ARTICLE 5r. Veterans Bond Act of 1984

998.063

This article may be cited as the Veterans Bond Act of 1984.

(Added by Stats. 1984, Ch. 391, Sec. 1. Approved November 6, 1984, by adoption of Proposition 29.)



998.064

The State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), except as otherwise provided herein, is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this article, and the provisions of that law are included in this article as though set out in full in this article. All references in this article to herein refer both to this article and that law.

(Added by Stats. 1984, Ch. 391, Sec. 1. Approved November 6, 1984, by adoption of Proposition 29.)



998.065

As used herein, the following words shall have the following meanings:

(a) Bond means veterans bond, a state general obligation bond issued pursuant to this article adopting the provisions of the State General Obligation Bond Law.

(b) Committee means the Veterans Finance Committee of 1943.

(c) Board means the Department of Veterans Affairs.

(d) Fund means the Veterans Farm and Home Building Fund of 1943.

(e) Bond Act means this article authorizing the issuance of state general obligation bonds and adopting the State General Obligation Bond Law by reference.

(Added by Stats. 1984, Ch. 391, Sec. 1. Approved November 6, 1984, by adoption of Proposition 29.)



998.066

For the purpose of creating a fund to provide farm and home aid for veterans in accordance with the Veterans Farm and Home Purchase Act of 1974 (Article 3.1 (commencing with Section 987.50)), and of all acts amendatory thereof and supplemental thereto, the committee may create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of not more than six hundred fifty million dollars ($650,000,000) in the manner provided herein.

(Added by Stats. 1984, Ch. 391, Sec. 1. Approved November 6, 1984, by adoption of Proposition 29.)



998.067

All bonds authorized by this article, when duly sold and delivered as provided herein, constitute valid and legally binding general obligations of the State of California, and the full faith credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereof.

There shall be collected annually in the same manner and at the same time as other state revenue is collected a sum of money, in addition to the ordinary revenues of the state, sufficient to pay the principal and interest on these bonds as provided herein, and all officers required by law to perform any duty in regard to the collection of state revenues shall collect this additional sum.

On the dates on which funds are remitted pursuant to Section 16676 of the Government Code for the payment of the then maturing principal and interest of the bonds in each fiscal year, there shall be returned into the General Fund all of the money in the Veterans Farm and Home Building Fund of 1943, not in excess of the principal of and interest on any bonds then due and payable, except as herein provided for the prior redemption of the bonds, and, if the money so returned on the remittance dates is less than the principal and interest then due and payable, the balance remaining unpaid shall be returned into the General Fund out of the Veterans Farm and Home Building Fund of 1943 as soon as it shall become available, together with interest thereon from the dates of maturity until so returned at the same rate of interest as borne by the bonds, compounded semiannually.

(Added by Stats. 1984, Ch. 391, Sec. 1. Approved November 6, 1984, by adoption of Proposition 29.)



998.068

There is hereby appropriated from the General Fund, for purposes of this article, a sum of money that will equal both of the following:

(a) That sum annually necessary to pay the principal of, and the interest on, the bonds issued and sold as provided herein, as that principal and interest become due and payable.

(b) That sum necessary to carry out Section 998.069, appropriated without regard to fiscal years.

(Added by Stats. 1984, Ch. 391, Sec. 1. Approved November 6, 1984, by adoption of Proposition 29.)



998.069

For purposes of this article, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of a sum of money not to exceed the amount of the unsold bonds which have been authorized to be sold by this article. Any sums withdrawn shall be deposited in the Veterans Farm and Home Building Fund of 1943. All money made available under this article to the board shall be returned by the board to the General Fund from receipts from the sale of bonds sold under this article, together with interest at the rate of interest fixed in the bonds so sold.

(Added by Stats. 1984, Ch. 391, Sec. 1. Approved November 6, 1984, by adoption of Proposition 29.)



998.070

Upon request of the board, supported by a statement of its plans and projects approved by the Governor, the committee shall determine whether to issue any bonds authorized under this article in order to carry out the board s plans and projects, and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out these plans and projects progressively, and it is not necessary that all the bonds be issued or sold at any one time.

(Added by Stats. 1984, Ch. 391, Sec. 1. Approved November 6, 1984, by adoption of Proposition 29.)



998.071

So long as any bonds authorized under this article are outstanding, the Director of Veterans Affairs shall, at the close of each fiscal year, require a survey of the financial condition of the Division of Farm and Home Purchases, together with a projection of the division s operations, to be made by an independent public accountant of recognized standing. The results of each survey and projection shall be reported in writing by the public accountant to the Director of Veterans Affairs, the California Veterans Board, the appropriate policy committees dealing with veterans affairs in the Senate and the Assembly, and the committee.

The Division of Farm and Home Purchases shall reimburse the public accountant for these services out of any money which the division may have available on deposit with the Treasurer.

(Amended by Stats. 1994, Ch. 184, Sec. 8. Effective January 1, 1995.)



998.072

The committee may authorize the Treasurer to sell all or any part of the bonds authorized by this article at the time or times fixed by the Treasurer.

Whenever the committee deems it necessary for an effective sale of the bonds, the committee may authorize the Treasurer to sell any issue of bonds at less than their par value, notwithstanding Section 16754 of the Government Code. However, the discount on the bonds shall not exceed 3 percent of the par value thereof.

(Added by Stats. 1984, Ch. 391, Sec. 1. Approved November 6, 1984, by adoption of Proposition 29.)



998.073

Out of the first money realized from the sale of bonds as provided herein, there shall be redeposited in the General Obligation Bond Expense Revolving Fund, established by Section 16724.5 of the Government Code, the amount of all expenditures made for the purposes specified in that section, and this money may be used for the same purpose and repaid in the same manner whenever additional bond sales are made.

(Added by Stats. 1984, Ch. 391, Sec. 1. Approved November 6, 1984, by adoption of Proposition 29.)






ARTICLE 5s. Veterans Bond Act of 1986

998.074

This article may be cited as the Veterans Bond Act of 1986.

(Added by Stats. 1985, Ch. 972, Sec. 1. Approved June 3, 1986, by adoption of Proposition 42.)



998.075

The State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), except as otherwise provided herein, is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this article, and the provisions of that law are included in this article as though set out in full in this article. All references in this article to herein refer both to this article and that law.

(Added by Stats. 1985, Ch. 972, Sec. 1. Approved June 3, 1986, by adoption of Proposition 42.)



998.076

As used herein, the following words shall have the following meanings:

(a) Bond means veterans bond, a state general obligation bond issued pursuant to this article adopting the provisions of the State General Obligation Bond Law.

(b) Committee means the Veterans Finance Committee of 1943.

(c) Board means the Department of Veterans Affairs.

(d) Fund means the Veterans Farm and Home Building Fund of 1943.

(e) Bond Act means this article authorizing the issuance of state general obligation bonds and adopting the State General Obligation Bond Law by reference.

(Added by Stats. 1985, Ch. 972, Sec. 1. Approved June 3, 1986, by adoption of Proposition 42.)



998.077

For the purpose of creating a fund to provide farm and home aid for veterans in accordance with the Veterans Farm and Home Purchase Act of 1974 (Article 3.1 (commencing with Section 987.50)), and of all acts amendatory thereof and supplemental thereto, the committee may create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of not more than eight hundred fifty million dollars ($850,000,000) in the manner provided herein.

(Added by Stats. 1985, Ch. 972, Sec. 1. Approved June 3, 1986, by adoption of Proposition 42.)



998.078

All bonds authorized by this article, when duly sold and delivered as provided herein, constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereof.

There shall be collected annually in the same manner and at the same time as other state revenue is collected a sum of money, in addition to the ordinary revenues of the state, sufficient to pay the principal and interest on these bonds as provided herein, and all officers required by law to perform any duty in regard to the collection of state revenues shall collect this additional sum.

On the dates on which funds are remitted pursuant to Section 16676 of the Government Code for the payment of the then maturing principal and interest of the bonds in each fiscal year, there shall be returned into the General Fund all of the money in the Veterans Farm and Home Building Fund of 1943, not in excess of the principal of and interest on any bonds then due and payable, except as herein provided for the prior redemption of the bonds, and, if the money so returned on the remittance dates is less than the principal and interest then due and payable, the balance remaining unpaid shall be returned into the General Fund out of the Veterans Farm and Home Building Fund of 1943 as soon as it shall become available, together with interest thereon from the dates of maturity until so returned at the same rate of interest as borne by the bonds, compounded semiannually.

(Added by Stats. 1985, Ch. 972, Sec. 1. Approved June 3, 1986, by adoption of Proposition 42.)



998.079

There is hereby appropriated from the General Fund, for purposes of this article, a sum of money that will equal both of the following:

(a) That sum annually necessary to pay the principal of, and the interest on, the bonds issued and sold as provided herein, as that principal and interest become due and payable.

(b) That sum necessary to carry out Section 998.080, appropriated without regard to fiscal years.

(Added by Stats. 1985, Ch. 972, Sec. 1. Approved June 3, 1986, by adoption of Proposition 42.)



998.080

For purposes of this article, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of a sum of money not to exceed the amount of the unsold bonds which have been authorized by the committee to be sold pursuant to this article. Any sums withdrawn shall be deposited in the Veterans Farm and Home Building Fund of 1943. All money made available under this article to the board shall be returned by the board to the General Fund from receipts from the sale of bonds sold under this article, together with interest at the rate of interest fixed in the bonds so sold.

(Added by Stats. 1985, Ch. 972, Sec. 1. Approved June 3, 1986, by adoption of Proposition 42.)



998.081

Upon request of the board, supported by a statement of its plans and projects approved by the Governor, the committee shall determine whether to issue any bonds authorized under this article in order to carry out the board s plans and projects, and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out these plans and projects progressively, and it is not necessary that all the bonds be issued or sold at any one time.

(Added by Stats. 1985, Ch. 972, Sec. 1. Approved June 3, 1986, by adoption of Proposition 42.)



998.082

So long as any bonds authorized under this article are outstanding, the Director of Veterans Affairs shall, at the close of each fiscal year, require a survey of the financial condition of the Division of Farm and Home Purchases, together with a projection of the division s operations, to be made by an independent public accountant of recognized standing. The results of each survey and projection shall be reported in writing by the public accountant to the Director of Veterans Affairs, the California Veterans Board, the appropriate policy committees dealing with veterans affairs in the Senate and the Assembly, and the committee.

The Division of Farm and Home Purchases shall reimburse the public accountant for these services out of any money which the division may have available on deposit with the Treasurer.

(Amended by Stats. 1994, Ch. 184, Sec. 9. Effective January 1, 1995.)



998.083

The committee may authorize the Treasurer to sell all or any part of the bonds authorized by this article at the time or times fixed by the Treasurer.

Whenever the committee deems it necessary for an effective sale of the bonds, the committee may authorize the Treasurer to sell any issue of bonds at less than their par value, notwithstanding Section 16754 of the Government Code. However, the discount on the bonds shall not exceed 3 percent of the par value thereof.

(Added by Stats. 1985, Ch. 972, Sec. 1. Approved June 3, 1986, by adoption of Proposition 42.)



998.084

Out of the first money realized from the sale of bonds as provided herein, there shall be redeposited in the General Obligation Bond Expense Revolving Fund, established by Section 16724.5 of the Government Code, the amount of all expenditures made for the purposes specified in that section, and this money may be used for the same purpose and repaid in the same manner whenever additional bond sales are made.

(Added by Stats. 1985, Ch. 972, Sec. 1. Approved June 3, 1986, by adoption of Proposition 42.)






ARTICLE 5t. Veterans Bond Act of 1988

998.085

This article may be cited as the Veterans Bond Act of 1988.

(Added by Stats. 1988, Ch. 26, Sec. 2. Approved June 7, 1988, by adoption of Proposition 76.)



998.086

The State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), except as otherwise provided herein, is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this article, and the provisions of that law are included in this article as though set out in full in this article. All references in this article to herein refer both to this article and that law.

(Added by Stats. 1988, Ch. 26, Sec. 2. Approved June 7, 1988, by adoption of Proposition 76.)



998.087

As used herein, the following words shall have the following meanings:

(a) Bond means veterans bond, a state general obligation bond issued pursuant to this article adopting the provisions of the State General Obligation Bond Law.

(b) Committee means the Veterans Finance Committee of 1943.

(c) Board means the Department of Veterans Affairs.

(d) Fund means the Veterans Farm and Home Building Fund of 1943.

(e) Bond act means this article authorizing the issuance of state general obligation bonds and adopting the State General Obligation Bond Law by reference.

(Added by Stats. 1988, Ch. 26, Sec. 2. Approved June 7, 1988, by adoption of Proposition 76.)



998.088

For the purpose of creating a fund to provide farm and home aid for veterans in accordance with the Veterans Farm and Home Purchase Act of 1974 (Article 3.1 (commencing with Section 987.50)), and of all acts amendatory thereof and supplemental thereto, the committee may create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of not more than five hundred ten million dollars ($510,000,000) in the manner provided herein.

(Added by Stats. 1988, Ch. 26, Sec. 2. Approved June 7, 1988, by adoption of Proposition 76.)



998.089

All bonds authorized by this article, when duly sold and delivered as provided herein, constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereof.

There shall be collected annually in the same manner and at the same time as other state revenue is collected a sum of money, in addition to the ordinary revenues of the state, sufficient to pay the principal and interest on these bonds as provided herein, and all officers required by law to perform any duty in regard to the collection of state revenues shall collect this additional sum.

On the dates on which funds are remitted pursuant to Section 16676 of the Government Code for the payment of the then maturing principal and interest of the bonds in each fiscal year, there shall be returned into the General Fund all of the money in the Veterans Farm and Home Building Fund of 1943, not in excess of the principal of and interest on any bonds then due and payable, except as herein provided for the prior redemption of the bonds, and, if the money so returned on the remittance dates is less than the principal and interest then due and payable, the balance remaining unpaid shall be returned into the General Fund out of the Veterans Farm and Home Building Fund of 1943 as soon as it shall become available, together with interest thereon from the dates of maturity until so returned at the same rate of interest as borne by the bonds, compounded semiannually.

(Added by Stats. 1988, Ch. 26, Sec. 2. Approved June 7, 1988, by adoption of Proposition 76.)



998.090

There is hereby appropriated from the General Fund, for purposes of this article, a sum of money that will equal both of the following:

(a) That sum annually necessary to pay the principal of, and the interest on, the bonds issued and sold as provided herein, as that principal and interest become due and payable.

(b) That sum necessary to carry out Section 998.091, appropriated without regard to fiscal years.

(Added by Stats. 1988, Ch. 26, Sec. 2. Approved June 7, 1988, by adoption of Proposition 76.)



998.091

For purposes of this article, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of a sum of money not to exceed the amount of the unsold bonds which have been authorized by the committee to be sold pursuant to this article. Any sums withdrawn shall be deposited in the Veterans Farm and Home Building Fund of 1943. All money made available under this article to the board shall be returned by the board to the General Fund from receipts from the sale of bonds sold under this article, together with interest at the rate of interest fixed in the bonds so sold.

(Added by Stats. 1988, Ch. 26, Sec. 2. Approved June 7, 1988, by adoption of Proposition 76.)



998.092

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for the purposes of carrying out this chapter. The amount of the request shall not exceed the amount of unsold bonds which the committee has, by resolution, authorized to be sold for the purpose of carrying out this chapter. The board shall execute whatever documents are required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 1988, Ch. 26, Sec. 2. Approved June 7, 1988, by adoption of Proposition 76.)



998.093

Upon request of the board, supported by a statement of its plans and projects approved by the Governor, the committee shall determine whether to issue any bonds authorized under this article in order to carry out the board s plans and projects, and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out these plans and projects progressively, and it is not necessary that all the bonds be issued or sold at any one time.

(Added by Stats. 1988, Ch. 26, Sec. 2. Approved June 7, 1988, by adoption of Proposition 76.)



998.094

So long as any bonds authorized under this article are outstanding, the Director of Veterans Affairs shall, at the close of each fiscal year, require a survey of the financial condition of the Division of Farm and Home Purchases, together with a projection of the division s operations, to be made by an independent public accountant of recognized standing. The results of each survey and projection shall be reported in writing by the public accountant to the Director of Veterans Affairs, the California Veterans Board, the appropriate policy committees dealing with veterans affairs in the Senate and the Assembly, and the committee.

The Division of Farm and Home Purchases shall reimburse the public accountant for these services out of any money which the division may have available on deposit with the Treasurer.

(Amended by Stats. 1994, Ch. 184, Sec. 10. Effective January 1, 1995.)



998.095

The committee may authorize the Treasurer to sell all or any part of the bonds authorized by this article at the time or times fixed by the Treasurer.

Whenever the committee deems it necessary for an effective sale of the bonds, the committee may authorize the Treasurer to sell any issue of bonds at less than their par value, notwithstanding Section 16754 of the Government Code. However, the discount on the bonds shall not exceed 3 percent of the par value thereof.

(Added by Stats. 1988, Ch. 26, Sec. 2. Approved June 7, 1988, by adoption of Proposition 76.)



998.096

Out of the first money realized from the sale of bonds as provided herein, there shall be redeposited in the General Obligation Bond Expense Revolving Fund, established by Section 16724.5 of the Government Code, the amount of all expenditures made for the purposes specified in that section, and this money may be used for the same purpose and repaid in the same manner whenever additional bond sales are made.

(Added by Stats. 1988, Ch. 26, Sec. 2. Approved June 7, 1988, by adoption of Proposition 76.)



998.097

Any bonds issued and sold pursuant to this chapter may be refunded by the issuance of refunding bonds in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 2 of Title 2 of the Government Code. Approval by the electors of the state for the issuance of bonds shall include the approval of the issuance of any bonds issued to refund any bonds originally issued or any previously issued refunding bonds.

(Added by Stats. 1988, Ch. 26, Sec. 2. Approved June 7, 1988, by adoption of Proposition 76.)






ARTICLE 5u. Veterans’ Bond Act of 1990

998.098

This article may be cited as the Veterans Bond Act of 1990.

(Added by Stats. 1990, Ch. 573, Sec. 1. Approved November 6, 1990, by adoption of Proposition 142.)



998.099

(a) The State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), except as otherwise provided herein, is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this article, and the provisions of that law are included in this article as though set out in full in this article. All references in this article to herein refer both to this article and that law.

(b) For purposes of the State General Obligation Bond Law, the Department of Veterans Affairs is designated the board.

(Added by Stats. 1990, Ch. 573, Sec. 1. Approved November 6, 1990, by adoption of Proposition 142.)



998.100

As used herein, the following words have the following meanings:

(a) Bond means veterans bond, a state general obligation bond, issued pursuant to this article adopting the provisions of the State General Obligation Bond Law.

(b) Committee means the Veterans Finance Committee of 1943, created by Section 991.

(c) Board means the Department of Veterans Affairs.

(d) Fund means the Veterans Farm and Home Building Fund of 1943, created by Section 988.

(e) Bond act means this article authorizing the issuance of state general obligation bonds and adopting the State General Obligation Bond Law by reference.

(Added by Stats. 1990, Ch. 573, Sec. 1. Approved November 6, 1990, by adoption of Proposition 142.)



998.101

For the purpose of creating a fund to provide farm and home aid for veterans in accordance with the Veterans Farm and Home Purchase Act of 1974 (Article 3.1 (commencing with Section 987.50)), and of all acts amendatory thereof and supplemental thereto, the committee may create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of not more than four hundred million dollars ($400,000,000), exclusive of refunding bonds, in the manner provided herein.

(Added by Stats. 1990, Ch. 573, Sec. 1. Approved November 6, 1990, by adoption of Proposition 142.)



998.102

(a) All bonds authorized by this article, when duly sold and delivered as provided herein, constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereof.

(b) There shall be collected annually in the same manner and at the same time as other state revenue is collected a sum of money, in addition to the ordinary revenues of the state, sufficient to pay the principal of, and interest on, these bonds as provided herein, and all officers required by law to perform any duty in regard to the collection of state revenues shall collect this additional sum.

(c) On the dates on which funds are remitted pursuant to Section 16676 of the Government Code for the payment of the then maturing principal of, and interest on, the bonds in each fiscal year, there shall be returned to the General Fund all of the money in the fund, not in excess of the principal of, and interest on, any bonds then due and payable, except as herein provided for the prior redemption of the bonds. If the money so returned on the remittance dates is less than the principal and interest then due and payable, the balance remaining unpaid shall be returned to the General Fund out of the fund as soon as it shall become available, together with interest thereon from the dates of maturity until so returned, at the same rate of interest as borne by the bonds, compounded semiannually.

(Added by Stats. 1990, Ch. 573, Sec. 1. Approved November 6, 1990, by adoption of Proposition 142.)



998.103

There is hereby appropriated from the General Fund, for purposes of this article, a sum of money that will equal both of the following:

(a) That sum annually necessary to pay the principal of, and the interest on, the bonds issued and sold as provided herein, as that principal and interest become due and payable.

(b) That sum necessary to carry out Section 998.104, appropriated without regard to fiscal years.

(Added by Stats. 1990, Ch. 573, Sec. 1. Approved November 6, 1990, by adoption of Proposition 142.)



998.104

For purposes of this article, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of a sum of money not to exceed the amount of the unsold bonds which have been authorized by the committee to be sold pursuant to this article. Any sums withdrawn shall be deposited in the fund. All money made available under this section to the board shall be returned by the board to the General Fund, plus the interest that the amounts would have earned in the Pooled Money Investment Account, from the sale of bonds for the purpose of carrying out this article.

(Added by Stats. 1990, Ch. 573, Sec. 1. Approved November 6, 1990, by adoption of Proposition 142.)



998.105

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for the purposes of carrying out this chapter. The amount of the request shall not exceed the amount of unsold bonds which the committee has, by resolution, authorized to be sold for the purpose of carrying out this chapter. The board shall execute whatever documents are required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 1990, Ch. 573, Sec. 1. Approved November 6, 1990, by adoption of Proposition 142.)



998.106

Upon request of the board, supported by a statement of its plans and projects approved by the Governor, the committee shall determine whether to issue any bonds authorized under this article in order to carry out the board s plans and projects, and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out these plans and projects progressively, and it is not necessary that all the bonds be issued or sold at any one time.

(Added by Stats. 1990, Ch. 573, Sec. 1. Approved November 6, 1990, by adoption of Proposition 142.)



998.107

So long as any bonds authorized under this article are outstanding, the Director of Veterans Affairs shall, at the close of each fiscal year, require a survey of the financial condition of the Division of Farm and Home Purchases, together with a projection of the division s operations, to be made by an independent public accountant of recognized standing. The results of each survey and projection shall be reported in writing by the public accountant to the Director of Veterans Affairs, the California Veterans Board, the appropriate policy committees dealing with veterans affairs in the Senate and the Assembly, and the committee.

The Division of Farm and Home Purchases shall reimburse the public accountant for these services out of any money which the division may have available on deposit with the Treasurer.

(Amended by Stats. 1994, Ch. 184, Sec. 11. Effective January 1, 1995.)



998.108

The committee may authorize the Treasurer to sell all or any part of the bonds authorized by this article at the time or times fixed by the Treasurer.

Whenever the committee deems it necessary for an effective sale of the bonds, the committee may authorize the Treasurer to sell any issue of bonds at less than their par value, notwithstanding Section 16754 of the Government Code. However, the discount on the bonds shall not exceed 3 percent of the par value thereof.

(Added by Stats. 1990, Ch. 573, Sec. 1. Approved November 6, 1990, by adoption of Proposition 142.)



998.109

Out of the first money realized from the sale of bonds as provided herein, there shall be redeposited in the General Obligation Bond Expense Revolving Fund, established by Section 16724.5 of the Government Code, the amount of all expenditures made for the purposes specified in that section, and this money may be used for the same purpose and repaid in the same manner whenever additional bond sales are made.

(Added by Stats. 1990, Ch. 573, Sec. 1. Approved November 6, 1990, by adoption of Proposition 142.)



998.110

Any bonds issued and sold pursuant to this article may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 2 of Title 2 of the Government Code. The approval of the voters for the issuance of bonds under this article includes approval for the issuance of bonds issued to refund bonds originally issued or any previously issued refunding bonds.

(Added by Stats. 1990, Ch. 573, Sec. 1. Approved November 6, 1990, by adoption of Proposition 142.)



998.111

Notwithstanding any provision of the bond act, if the Treasurer sells bonds under this article for which bond counsel has issued an opinion to the effect that the interest on the bonds is excludable from gross income for purposes of federal income tax, subject to any conditions which may be designated, the Treasurer may establish separate accounts for the investment of bond proceeds and for the earnings on those proceeds, and may use those proceeds or earnings to pay any rebate, penalty, or other payment required by federal law or take any other action with respect to the investment and use of bond proceeds required or permitted under federal law necessary to maintain the tax-exempt status of the bonds or to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1990, Ch. 573, Sec. 1. Approved November 6, 1990, by adoption of Proposition 142.)



998.112

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this article are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by Article XIII?B.

(Added by Stats. 1990, Ch. 573, Sec. 1. Approved November 6, 1990, by adoption of Proposition 142.)






ARTICLE 5v. Veterans’ Bond Act of 1996

998.200

This article may be cited as the Veterans Bond Act of 1996.

(Added by Stats. 1996, Ch. 161, Sec. 2. Approved November 5, 1996, by adoption of Proposition 206.)



998.201

(a) The State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), except as otherwise provided herein, is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this article, and the provisions of that law are included in this article as though set out in full in this article. All references in this article to herein refer both to this article and that law.

(b) For purposes of the State General Obligation Bond Law, the Department of Veterans Affairs is designated the board.

(Added by Stats. 1996, Ch. 161, Sec. 2. Approved November 5, 1996, by adoption of Proposition 206.)



998.202

As used herein, the following words have the following meanings:

(a) Board means the Department of Veterans Affairs.

(b) Bond means veterans bond, a state general obligation bond, issued pursuant to this article adopting the provisions of the State General Obligation Bond Law.

(c) Bond act means this article authorizing the issuance of state general obligation bonds and adopting the State General Obligation Bond Law by reference.

(d) Committee means the Veterans Finance Committee of 1943, established by Section 991.

(e) Fund means the Veterans Farm and Home Building Fund of 1943, established by Section 988.

(Added by Stats. 1996, Ch. 161, Sec. 2. Approved November 5, 1996, by adoption of Proposition 206.)



998.203

For the purpose of establishing a fund to provide farm and home aid for veterans in accordance with the Veterans Farm and Home Purchase Act of 1974 (Article 3.1 (commencing with Section 987.50)), and of all acts amendatory thereof and supplemental thereto, the committee may create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of not more than four hundred million dollars ($400,000,000), exclusive of refunding bonds, in the manner provided herein.

(Added by Stats. 1996, Ch. 161, Sec. 2. Approved November 5, 1996, by adoption of Proposition 206.)



998.204

(a) All bonds authorized by this article, when duly sold and delivered as provided herein, constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereof.

(b) There shall be collected annually in the same manner and at the same time as other state revenue is collected a sum of money, in addition to the ordinary revenues of the state, sufficient to pay the principal of, and interest on, these bonds as provided herein, and all officers required by law to perform any duty in regard to the collection of state revenues shall collect this additional sum.

(c) On the dates on which funds are to be remitted pursuant to Section 16676 of the Government Code for the payment of debt service on the bonds in each fiscal year, there shall be transferred to the General Fund to pay the debt service all of the money in the fund, not in excess of the amount of debt service then due and payable. If the money so transferred on the remittance dates is less than the debt service then due and payable, the balance remaining unpaid shall be transferred to the General Fund out of the fund as soon as it shall become available, together with interest thereon from the remittance date until paid, at the same rate of interest as borne by the bonds, compounded semiannually. Notwithstanding any other provision of law to the contrary, this subdivision shall apply to all veterans farm and home purchase bond acts pursuant to this chapter. This subdivision does not grant any lien on the fund or the moneys therein to the holders of any bonds issued under this article. For the purposes of the subdivision, debt service means the principal (whether due at maturity, by redemption, or acceleration), premium, if any, or interest payable on any date with respect to any series of bonds. This subdivision shall not apply, however, in the case of any debt service that is payable from the proceeds of any refunding bonds.

(Added by Stats. 1996, Ch. 161, Sec. 2. Approved November 5, 1996, by adoption of Proposition 206.)



998.205

There is hereby appropriated from the General Fund, for purposes of this article, a sum of money that will equal both of the following:

(a) That sum annually necessary to pay the principal of, and the interest on, the bonds issued and sold as provided herein, as that principal and interest become due and payable.

(b) That sum necessary to carry out Section 998.206, appropriated without regard to fiscal years.

(Added by Stats. 1996, Ch. 161, Sec. 2. Approved November 5, 1996, by adoption of Proposition 206.)



998.206

For purposes of this article, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of a sum of money not to exceed the amount of the unsold bonds which have been authorized by the committee to be sold pursuant to this article. Any sums withdrawn shall be deposited in the fund. All money made available under this section to the board shall be returned by the board to the General Fund, plus the interest that the amounts would have earned in the Pooled Money Investment Account, from the sale of bonds for the purpose of carrying out this article.

(Added by Stats. 1996, Ch. 161, Sec. 2. Approved November 5, 1996, by adoption of Proposition 206.)



998.207

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for the purposes of carrying out this article. The amount of the request shall not exceed the amount of unsold bonds which the committee has, by resolution, authorized to be sold for the purpose of carrying out this article. The board shall execute whatever documents are required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this article.

(Added by Stats. 1996, Ch. 161, Sec. 2. Approved November 5, 1996, by adoption of Proposition 206.)



998.208

Upon request of the board, supported by a statement of its plans and projects approved by the Governor, the committee shall determine whether to issue any bonds authorized under this article in order to carry out the board s plans and projects, and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out these plans and projects progressively, and it is not necessary that all the bonds be issued or sold at any one time.

(Added by Stats. 1996, Ch. 161, Sec. 2. Approved November 5, 1996, by adoption of Proposition 206.)



998.209

So long as any bonds authorized under this article are outstanding, the Director of Veterans Affairs shall, at the close of each fiscal year, require a survey of the financial condition of the Division of Farm and Home Purchases, together with a projection of the division s operations, to be made by an independent public accountant of recognized standing. The results of each survey and projection shall be reported in writing by the public accountant to the Director of Veterans Affairs, the California Veterans Board, and the committee.

The Division of Farm and Home Purchases shall reimburse the public accountant for these services out of any money which the division may have available on deposit with the Treasurer.

(Added by Stats. 1996, Ch. 161, Sec. 2. Approved November 5, 1996, by adoption of Proposition 206.)



998.210

The committee may authorize the Treasurer to sell all or any part of the bonds authorized by this article at the time or times established by the Treasurer.

Whenever the committee deems it necessary for an effective sale of the bonds, the committee may authorize the Treasurer to sell any issue of bonds at less than their par value, notwithstanding Section 16754 of the Government Code. However, the discount on the bonds shall not exceed 3 percent of the par value thereof.

(Added by Stats. 1996, Ch. 161, Sec. 2. Approved November 5, 1996, by adoption of Proposition 206.)



998.211

Out of the first money realized from the sale of bonds as provided herein, there shall be redeposited in the General Obligation Bond Expense Revolving Fund, established by Section 16724.5 of the Government Code, the amount of all expenditures made for the purposes specified in that section, and this money may be used for the same purpose and repaid in the same manner whenever additional bond sales are made.

(Added by Stats. 1996, Ch. 161, Sec. 2. Approved November 5, 1996, by adoption of Proposition 206.)



998.212

Any bonds issued and sold pursuant to this article may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 2 of Title 2 of the Government Code. The approval of the voters for the issuance of bonds under this article includes approval for the issuance of bonds issued to refund bonds originally issued or any previously issued refunding bonds.

(Added by Stats. 1996, Ch. 161, Sec. 2. Approved November 5, 1996, by adoption of Proposition 206.)



998.213

Notwithstanding any provision of the bond act, if the Treasurer sells bonds under this article for which bond counsel has issued an opinion to the effect that the interest on the bonds is excludable from gross income for purposes of federal income tax, subject to any conditions which may be designated, the Treasurer may establish separate accounts for the investment of bond proceeds and for the earnings on those proceeds, and may use those proceeds or earnings to pay any rebate, penalty, or other payment required by federal law or take any other action with respect to the investment and use of bond proceeds required or permitted under federal law necessary to maintain the tax-exempt status of the bonds or to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1996, Ch. 161, Sec. 2. Approved November 5, 1996, by adoption of Proposition 206.)



998.214

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this article are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by Article XIII?B.

(Added by Stats. 1996, Ch. 161, Sec. 2. Approved November 5, 1996, by adoption of Proposition 206.)



998.215

Notwithstanding any other provision of law, any bonds issued and sold under the Veterans Bond Act of 1974, the Veterans Bond Act of 1976, the Veterans Bond Act of 1978, the Veterans Bond Act of 1980 or the Veterans Bond Act of 1986 may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code, without regard to the first sentence of Section 16786 of the Government Code.

(Added by Stats. 1996, Ch. 161, Sec. 2. Approved November 5, 1996, by adoption of Proposition 206.)






ARTICLE 5w. Veterans’ Bond Act of 2000

998.300

This article may be cited as the Veterans Bond Act of 2000.

(Added by Stats. 2000, Ch. 51, Sec. 1. Approved November 7, 2000, by adoption of Proposition 32.)



998.301

(a) The State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), except as otherwise provided herein, is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this article, and the provisions of that law are included in this article as though set out in full in this article. All references in this article to herein refer both to this article and that law.

(b) For purposes of the State General Obligation Bond Law, the Department of Veterans Affairs is designated the board.

(Added by Stats. 2000, Ch. 51, Sec. 1. Approved November 7, 2000, by adoption of Proposition 32.)



998.302

As used herein, the following words have the following meanings:

(a) Board means the Department of Veterans Affairs.

(b) Bond means veterans bond, a state general obligation bond, issued pursuant to this article adopting the provisions of the State General Obligation Bond Law.

(c) Bond act means this article authorizing the issuance of state general obligation bonds and adopting the State General Obligation Bond Law by reference.

(d) Committee means the Veterans Finance Committee of 1943, established by Section 991.

(e) Fund means the Veterans Farm and Home Building Fund of 1943, established by Section 998.

(Added by Stats. 2000, Ch. 51, Sec. 1. Approved November 7, 2000, by adoption of Proposition 32.)



998.303

For the purpose of creating a fund to provide farm and home aid for veterans in accordance with the Veterans Farm and Home Purchase Act of 1974 (Article 3.1 (commencing with Section 987.50)), and of all acts amendatory thereof and supplemental thereto, the committee may create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of not more than five hundred million dollars ($500,000,000), exclusive of refunding bonds, in the manner provided herein.

(Added by Stats. 2000, Ch. 51, Sec. 1. Approved November 7, 2000, by adoption of Proposition 32.)



998.304

(a) All bonds authorized by this article, when duly sold and delivered as provided herein, constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereof.

(b) There shall be collected annually, in the same manner and at the same time as other state revenue is collected, a sum of money, in addition to the ordinary revenues of the state, sufficient to pay the principal of, and interest on, these bonds as provided herein, and all officers required by law to perform any duty in regard to the collection of state revenues shall collect this additional sum.

(c) On the dates on which funds are remitted pursuant to Section 16676 of the Government Code for the payment of the then maturing principal of, and interest on, the bonds in each fiscal year, there shall be returned to the General Fund all of the money in the fund, not in excess of the principal of, and interest on, any bonds then due and payable. If the money so returned on the remittance dates is less than the principal and interest then due and payable, the balance remaining unpaid shall be returned to the General Fund out of the fund as soon as it shall become available, together with interest thereon from the dates of maturity until returned, at the same rate of interest as borne by the bonds, compounded semiannually. Notwithstanding any other provision of law to the contrary, this subdivision shall apply to all veterans farm and home purchase contracts pursuant to this chapter. This subdivision does not grant any lien on the fund or the moneys therein to holders of any bonds issued under this article. For the purposes of the subdivision, debt service means the principal (whether due at maturity, by redemption, or acceleration), premium, if any, or interest payable on any date to any series of bonds. This subdivision shall not apply, however, in the case of any debt service that is payable from the proceeds of any refunding bonds.

(Added by Stats. 2000, Ch. 51, Sec. 1. Approved November 7, 2000, by adoption of Proposition 32.)



998.305

There is hereby appropriated from the General Fund, for purposes of this article, a sum of money that will equal both of the following:

(a) That sum annually necessary to pay the principal of, and the interest on, the bonds issued and sold as provided herein, as that principal and interest become due and payable.

(b) That sum necessary to carry out Section 998.306, appropriated without regard to fiscal years.

(Added by Stats. 2000, Ch. 51, Sec. 1. Approved November 7, 2000, by adoption of Proposition 32.)



998.306

For the purposes of this article, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of a sum of money not to exceed the amount of the unsold bonds which have been authorized by the committee to be sold pursuant to this article. Any sums withdrawn shall be deposited in the fund. All moneys made available under this section to the board shall be returned by the board to the General Fund, plus the interest that the amounts would have earned in the Pooled Money Investment Account, from the sale of bonds for the purpose of carrying out this article.

(Added by Stats. 2000, Ch. 51, Sec. 1. Approved November 7, 2000, by adoption of Proposition 32.)



998.307

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for the purposes of carrying out this article. The amount of the request shall not exceed the amount of unsold bonds which the committee has, by resolution, authorized to be sold for the purpose of carrying out this article. The board shall execute whatever documents are required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this article.

(Added by Stats. 2000, Ch. 51, Sec. 1. Approved November 7, 2000, by adoption of Proposition 32.)



998.308

Upon request of the board, supported by a statement of its plans and projects approved by the Governor, the committee shall determine whether to issue any bonds authorized under this article in order to carry out the board s plans and projects, and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out these plans and projects progressively, and it is not necessary that all of the bonds be issued or sold at any one time.

(Added by Stats. 2000, Ch. 51, Sec. 1. Approved November 7, 2000, by adoption of Proposition 32.)



998.309

As long as any bonds authorized under this article are outstanding, the Secretary of Veterans Affairs shall, at the close of each fiscal year, require a survey of the financial condition of the Division of Farm and Home Purchases, together with a projection of the division s operations, to be made by an independent public accountant of recognized standing. The results of each survey and projection shall be reported in writing by the public accountant to the Secretary of Veterans Affairs, the California Veterans Board, the appropriate policy committees dealing with veterans affairs in the Senate and the Assembly, and the committee.

The Division of Farm and Home Purchases shall reimburse the public accountant for these services out of any money which the division may have available on deposit with the Treasurer.

(Added by Stats. 2000, Ch. 51, Sec. 1. Approved November 7, 2000, by adoption of Proposition 32.)



998.310

The committee may authorize the Treasurer to sell all or any part of the bonds authorized by this article at the time or times established by the Treasurer.

Whenever the committee deems it necessary for an effective sale of the bonds, the committee may authorize the Treasurer to sell any issue of bonds at less than their par value, notwithstanding Section 16754 of the Government Code. However, the discount on the bonds shall not exceed 3 percent of the par value thereof.

(Added by Stats. 2000, Ch. 51, Sec. 1. Approved November 7, 2000, by adoption of Proposition 32.)



998.311

Out of the first money realized from the sale of bonds as provided herein, there shall be redeposited in the General Obligation Bond Expense Revolving Fund, established by Section 16724.5 of the Government Code, the amount of all expenditures made for the purposes specified in that section, and this money may be used for the same purpose and repaid in the same manner whenever additional bond sales are made.

(Added by Stats. 2000, Ch. 51, Sec. 1. Approved November 7, 2000, by adoption of Proposition 32.)



998.312

Any bonds issued and sold pursuant to this article may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 2 of Title 2 of the Government Code. The approval of the voters for the issuance of bonds under this article includes approval for the issuance of bonds issued to refund bonds originally issued or any previously issued refunding bonds.

(Added by Stats. 2000, Ch. 51, Sec. 1. Approved November 7, 2000, by adoption of Proposition 32.)



998.313

Notwithstanding any provision of the bond act, if the Treasurer sells bonds under this article for which bond counsel has issued an opinion to the effect that the interest on the bonds is excludable from gross income for purposes of federal income tax, subject to any conditions which may be designated, the Treasurer may establish separate accounts for the investment of bond proceeds and for the earnings on those proceeds, and may use those proceeds or earnings to pay any rebate, penalty, or other payment required by federal law or take any other action with respect to the investment and use of bond proceeds required or permitted under federal law necessary to maintain the tax-exempt status of the bonds or to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 2000, Ch. 51, Sec. 1. Approved November 7, 2000, by adoption of Proposition 32.)



998.314

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this article are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by Article XIII?B.

(Added by Stats. 2000, Ch. 51, Sec. 1. Approved November 7, 2000, by adoption of Proposition 32.)



998.315

Notwithstanding any other provision of law, any bonds issued and sold under the Veterans Bond Act of 1982, and the Veterans Bond Act of 1984 may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code, without regard to the first sentence of Section 16786 of the Government Code.

(Added by Stats. 2000, Ch. 51, Sec. 1. Approved November 7, 2000, by adoption of Proposition 32.)






ARTICLE 5x. Veterans’ Bond Act of 2008

998.400

This article may be cited as the Veterans Bond Act of 2008.

(Added by Stats. 2008, Ch. 122, Sec. 1. Approved November 4, 2008, by adoption of Proposition 12.)



998.401

(a) The State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), except as otherwise provided herein, is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this article, and the provisions of that law are included in this article as though set out in full in this article. All references in this article to herein refer both to this article and that law.

(b) For purposes of the State General Obligation Bond Law, the Department of Veterans Affairs is designated the board.

(Added by Stats. 2008, Ch. 122, Sec. 1. Approved November 4, 2008, by adoption of Proposition 12.)



998.402

As used herein, the following terms have the following meanings:

(a) Board means the Department of Veterans Affairs.

(b) Bond means a veterans bond, a state general obligation bond, issued pursuant to this article adopting the provisions of the State General Obligation Bond Law.

(c) Bond act means this article authorizing the issuance of state general obligation bonds and adopting the State General Obligation Bond Law by reference.

(d) Committee means the Veterans Finance Committee of 1943, established by Section 991.

(e) Fund means the Veterans Farm and Home Building Fund of 1943, established by Section 988.

(f) Payment Fund means the Veterans Bonds Payment Fund established by Section 988.6.

(Amended by Stats. 2010, Ch. 27, Sec. 3. Effective June 15, 2010.)



998.403

For the purpose of creating a fund to provide farm and home aid for veterans in accordance with the Veterans Farm and Home Purchase Act of 1974 (Article 3.1 (commencing with Section 987.50)), and of all acts amendatory thereof and supplemental thereto, the committee may create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of not more than three hundred million dollars ($300,000,000), exclusive of refunding bonds, in the manner provided herein.

(Amended by Stats. 2013, Ch. 727, Sec. 2. Effective October 10, 2013.)



998.404

(a) All bonds authorized by this article, when duly sold and delivered as provided herein, constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereof.

(b) There shall be collected annually, in the same manner and at the same time as other state revenue is collected, a sum of money, in addition to the ordinary revenues of the state, sufficient to pay the principal of, and interest on, these bonds as provided herein, and all officers required by law to perform any duty in regard to the collection of state revenues shall collect this additional sum.

(c) On the dates on which funds are to be remitted pursuant to Section 16676 of the Government Code for the payment of debt service on the bonds in each fiscal year, there shall be transferred to the Payment Fund to pay the debt service all of the money in the fund, not in excess of the amount of debt service then due and payable. If the money transferred on the remittance dates is less than debt service then due and payable, the balance remaining unpaid shall be transferred to the General Fund out of the fund as soon as it shall become available, together with interest thereon from the remittance date until paid, at the same rate of interest as borne by the bonds, compounded semiannually. Notwithstanding any other provision of law to the contrary, this subdivision shall apply to all veterans farm and home purchase bond acts pursuant to this chapter. This subdivision does not grant any lien on the fund, the Payment Fund, or the moneys therein to the holders of any bonds issued under this article. For the purposes of this subdivision, debt service means the principal (whether due at maturity, by redemption, or acceleration), premium, if any, or interest payable on any date with respect to any series of bonds. This subdivision shall not apply, however, in the case of any debt service that is payable from the proceeds of any refunding bonds.

(Amended by Stats. 2010, Ch. 27, Sec. 4. Effective June 15, 2010.)



998.405

There is hereby appropriated from the General Fund, for purposes of this article, a sum of money that will equal both of the following:

(a) That sum annually necessary to pay the principal of, and the interest on, the bonds issued and sold as provided herein, as that principal and interest become due and payable.

(b) That sum necessary to carry out Section 998.406, appropriated without regard to fiscal years.

(Added by Stats. 2008, Ch. 122, Sec. 1. Approved November 4, 2008, by adoption of Proposition 12.)



998.406

For the purposes of this article, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of a sum of money not to exceed the amount of the unsold bonds which have been authorized by the committee to be sold pursuant to this article. Any sums withdrawn shall be deposited in the fund. All moneys made available under this section to the board shall be returned by the board to the General Fund, plus the interest that the amounts would have earned in the Pooled Money Investment Account, from the sale of bonds for the purpose of carrying out this article.

(Added by Stats. 2008, Ch. 122, Sec. 1. Approved November 4, 2008, by adoption of Proposition 12.)



998.407

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for the purposes of carrying out this article. The amount of the request shall not exceed the amount of unsold bonds which the committee has, by resolution, authorized to be sold for the purpose of carrying out this article. The board shall execute whatever documents are required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this article.

(Added by Stats. 2008, Ch. 122, Sec. 1. Approved November 4, 2008, by adoption of Proposition 12.)



998.408

Upon request of the board, supported by a statement of its plans and projects approved by the Governor, the committee shall determine whether to issue any bonds authorized under this article in order to carry out the board s plans and projects, and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out these plans and projects progressively, and it is not necessary that all of the bonds be issued or sold at any one time.

(Added by Stats. 2008, Ch. 122, Sec. 1. Approved November 4, 2008, by adoption of Proposition 12.)



998.409

As long as any bonds authorized under this article are outstanding, the Secretary of Veterans Affairs shall, at the close of each fiscal year, require a survey of the financial condition of the Division of Farm and Home Purchases, together with a projection of the division s operations, to be made by an independent public accountant of recognized standing. The results of each survey and projection shall be reported in writing by the public accountant to the Secretary of Veterans Affairs, the California Veterans Board, the appropriate policy committees dealing with veterans affairs in the Senate and the Assembly, and the committee.

The Division of Farm and Home Purchases shall reimburse the public accountant for these services out of any money which the division may have available on deposit with the Treasurer.

(Added by Stats. 2008, Ch. 122, Sec. 1. Approved November 4, 2008, by adoption of Proposition 12.)



998.410

The committee may authorize the Treasurer to sell all or any part of the bonds authorized by this article at the time or times established by the Treasurer.

Whenever the committee deems it necessary for an effective sale of the bonds, the committee may authorize the Treasurer to sell any issue of bonds at less than their par value, notwithstanding Section 16754 of the Government Code. However, the discount on the bonds shall not exceed 3 percent of the par value thereof.

(Added by Stats. 2008, Ch. 122, Sec. 1. Approved November 4, 2008, by adoption of Proposition 12.)



998.411

Out of the first money realized from the sale of bonds as provided herein, there shall be redeposited in the General Obligation Bond Expense Revolving Fund, established by Section 16724.5 of the Government Code, the amount of all expenditures made for the purposes specified in that section, and this money may be used for the same purpose and repaid in the same manner whenever additional bond sales are made.

(Added by Stats. 2008, Ch. 122, Sec. 1. Approved November 4, 2008, by adoption of Proposition 12.)



998.412

Any bonds issued and sold pursuant to this article may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code. The approval of the voters for the issuance of bonds under this article includes approval for the issuance of bonds issued to refund bonds originally issued or any previously issued refunding bonds.

(Added by Stats. 2008, Ch. 122, Sec. 1. Approved November 4, 2008, by adoption of Proposition 12.)



998.413

Notwithstanding any provision of the bond act, if the Treasurer sells bonds under this article for which bond counsel has issued an opinion to the effect that the interest on the bonds is excludable from gross income for purposes of federal income tax, subject to any conditions which may be designated, the Treasurer may establish separate accounts for the investment of bond proceeds and for the earnings on those proceeds, and may use those proceeds or earnings to pay any rebate, penalty, or other payment required by federal law or take any other action with respect to the investment and use of bond proceeds required or permitted under federal law necessary to maintain the tax-exempt status of the bonds or to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 2008, Ch. 122, Sec. 1. Approved November 4, 2008, by adoption of Proposition 12.)



998.414

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this article are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by Article XIII?B.

(Added by Stats. 2008, Ch. 122, Sec. 1. Approved November 4, 2008, by adoption of Proposition 12.)






ARTICLE 5y. The Veterans Housing and Homeless Prevention Bond Act of 2014

998.540

This article shall be known and may be cited as the Veterans Housing and Homeless Prevention Bond Act of 2014.

(Added by Stats. 2013, Ch. 727, Sec. 1. Approved June 3, 2014, by adoption of Proposition 41.)



998.541

(a) California is home to almost two million veterans, more than any other state in the nation, and with the winding down of the wars in Iraq and Afghanistan, an unprecedented number of California veterans will return to our communities, many in need of housing, employment, mental health and drug treatment, and physical rehabilitation.

(b) Unfortunately, California also leads the nation in the number of homeless veterans, roughly 25 percent of the nation s homeless veterans live in California, approximately 19,000 veterans. According to the California Research Bureau, Los Angeles is number one in terms of the number of homeless veterans followed by the San Diego region at number three, and the San Francisco Bay Area at number nine.

(c) Moreover, the face of the nation s homeless veterans population is changing as more OIF/OEF veterans find themselves in a downward spiral towards homelessness and, increasingly, female veterans and their children comprise more and more of the homeless veteran demographic.

(d) With their higher rates of post-traumatic stress disorder, substance abuse, and unemployment, as well as the higher incidence of sexual trauma experienced by our female veterans, current homeless veterans, all too often, cycle in and out of our jails, hospitals, and treatment programs, disproportionately drawing down services without receiving the proper services to stabilize their lives.

(e) The Legislature must advance a comprehensive, coordinated, and cost-effective approach to respond to the housing needs of our veterans. Such an approach should leverage public and private resources as well as align housing and services.

(f) Five years ago, Californians overwhelmingly affirmed their gratitude to our veterans by approving Proposition 12, a nine hundred million dollars ($900,000,000) general obligation bond intended to help veterans specifically purchase single family homes, farms, and mobilehomes through the CalVet Home Loan Program.

(g) As a result of the nation s economic crisis and state s housing downturn coupled with the changing demographics of our veterans, the Farm and Home Loan Program, as approved by Proposition 12, has been significantly undersubscribed. Five years since its passage, the full nine hundred million dollars ($900,000,000) remains unspent as does a portion of the five hundred million dollars ($500,000,000) from Proposition 32, which was approved by the voters in 2000.

(h) Meanwhile, the need of veterans for multifamily housing that is affordable, supportive, and transitional remains unmet and public and private resources available for these purposes remain underutilized.

(i) California voters should be granted the opportunity to restructure the Proposition 12 veterans bond program to better respond to the housing needs as well as the changing demographics of the current veteran population.

(j) The Veterans Housing and Homeless Prevention Bond Act of 2014 will restructure six hundred million dollars ($600,000,000) of the existing Proposition 12 bond moneys to allow for the construction and rehabilitation of multifamily housing for veterans and prioritize projects that align housing with services. Even with this restructuring of bond moneys, the act still preserves over half a billion dollars for the existing CalVet Farm and Home Loan Program.

(k) The Veterans Housing and Homeless Prevention Bond Act of 2014 will expand housing and service options for veterans, cost-effectively leverage public dollars, reduce the number of homeless veterans and its attendant public costs, and place California at the forefront of our nation s efforts to end veterans homelessness by 2015.

(Added by Stats. 2013, Ch. 727, Sec. 1. Approved June 3, 2014, by adoption of Proposition 41.)



998.542

(a) The State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), as amended from time to time, except as otherwise provided herein, is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this article, and the provisions of that law are included in this article as though set out in full in this article. All references in this article to herein refer both to this article and that law.

(b) For purposes of the State General Obligation Bond Law, the Department of Veterans Affairs is designated the board. The Department of Veterans Affairs shall carry out the board duties in consultation with the California Housing Finance Agency and the Department of Housing and Community Development.

(Added by Stats. 2013, Ch. 727, Sec. 1. Approved June 3, 2014, by adoption of Proposition 41.)



998.543

As used herein, the following terms have the following meanings:

(a) Board means the Department of Veterans Affairs.

(b) Bond means a veterans bond, a state general obligation bond, issued pursuant to this article adopting the provisions of the State General Obligation Bond Law.

(c) Bond act means this article authorizing the issuance of state general obligation bonds and adopting the State General Obligation Bond Law by reference.

(d) Committee means the Housing for Veterans Finance Committee, established pursuant to Section 998.547.

(e) Fund means the Housing for Veterans Fund, established pursuant to Section 998.544.

(Added by Stats. 2013, Ch. 727, Sec. 1. Approved June 3, 2014, by adoption of Proposition 41.)



998.544

(a) Bonds in the total amount of six hundred million dollars ($600,000,000), or so much thereof as is necessary, not including the amount of any refunding bonds, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in subdivision (b) and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal of, and interest on, the bonds as the principal and interest become due and payable.

(b) The proceeds of bonds issued and sold pursuant to this section shall be made available to the board for the purposes of creating a fund to provide multifamily housing to veterans and their families pursuant to the Veterans Housing and Homeless Prevention Act of 2014 (Article 3.2 (commencing with Section 987.001)), and any subsequent statutory enactment that amends that act or enacts or amends any successor act for the purpose of providing housing to veterans and their families.

(c) The Legislature may, from time to time, by majority vote, amend the provisions of this act for the purpose of improving program efficiency, effectiveness, and accountability, or for the purpose of furthering overall program goals.

(d) The proceeds of bonds issued and sold pursuant to this article shall be deposited in the Housing for Veterans Fund, which is hereby created.

(Added by Stats. 2013, Ch. 727, Sec. 1. Approved June 3, 2014, by adoption of Proposition 41.)



998.546

The bonds authorized by this article shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law, except subdivisions (a) and (b) of Section 16727 of the Government Code, shall apply to the bonds and to this article and are hereby incorporated in this article as though set forth in full in this article.

(Added by Stats. 2013, Ch. 727, Sec. 1. Approved June 3, 2014, by adoption of Proposition 41.)



998.547

Solely for the purpose of authorizing the issuance and sale pursuant to the State General Obligation Bond Law of the bonds authorized by this article, the Housing for Veterans Finance Committee is hereby created. For purposes of this article, the Housing for Veterans Finance Committee is the committee as that term is used in the State General Obligation Bond Law. The committee consists of the Controller, Treasurer, Director of Finance, Secretary of Business, Consumer Services, and Housing, and Secretary of Veterans Affairs, or their designated representatives. The Treasurer shall serve as chairperson of the committee. A majority of the committee may act for the committee.

(Added by Stats. 2013, Ch. 727, Sec. 1. Approved June 3, 2014, by adoption of Proposition 41.)



998.548

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this article in order to carry out the actions specified in Section 998.544 and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 2013, Ch. 727, Sec. 1. Approved June 3, 2014, by adoption of Proposition 41.)



998.549

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act that is necessary to collect that additional sum.

(Added by Stats. 2013, Ch. 727, Sec. 1. Approved June 3, 2014, by adoption of Proposition 41.)



998.550

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this article, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this article, as the principal and interest become due and payable.

(b) The sum necessary to carry out Section 998.551, appropriated without regard to fiscal years.

(Added by Stats. 2013, Ch. 727, Sec. 1. Approved June 3, 2014, by adoption of Proposition 41.)



998.551

For the purposes of carrying out this article, the Director of Finance may authorize the withdrawal from the General Fund of an amount not to exceed the amount of the unsold bonds that have been authorized by the committee to be sold for the purpose of carrying out this article. Any amounts withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund from proceeds received from the sale of bonds for the purpose of carrying out this article.

(Added by Stats. 2013, Ch. 727, Sec. 1. Approved June 3, 2014, by adoption of Proposition 41.)



998.552

All money deposited in the fund that is derived from premium and accrued interest on bonds sold, in excess of any amount of premium used to pay costs of issuing the bonds, shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 2013, Ch. 727, Sec. 1. Approved June 3, 2014, by adoption of Proposition 41.)



998.553

Pursuant to Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code, all or a portion of the cost of bond issuance may be paid out of the bond proceeds, including any premium derived from the sale of the bonds. These costs shall be shared proportionally by each program funded through this bond act.

(Added by Stats. 2013, Ch. 727, Sec. 1. Approved June 3, 2014, by adoption of Proposition 41.)



998.554

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, including other authorized forms of interim financing that include, but are not limited to, commercial paper, in accordance with Section 16312 of the Government Code, for purposes of carrying out this article. The amount of the request shall not exceed the amount of the unsold bonds that the committee, by resolution, has authorized to be sold for the purpose of carrying out this article. The board shall execute any documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this article.

(Added by Stats. 2013, Ch. 727, Sec. 1. Approved June 3, 2014, by adoption of Proposition 41.)



998.555

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code, which is a part of the State General Obligation Bond Law. Approval by the voters of the state for the issuance of the bonds described in this article includes the approval of the issuance of any bonds issued to refund any bonds originally issued under this article or any previously issued refunding bonds.

(Added by Stats. 2013, Ch. 727, Sec. 1. Approved June 3, 2014, by adoption of Proposition 41.)



998.556

Notwithstanding any other provision of this article, or of the State General Obligation Bond Law, the Treasurer may maintain separate accounts for the investment of bond proceeds and for the investment of earnings on those proceeds. The Treasurer may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or take any other action with respect to the investment and use of those bond proceeds required or desirable under federal tax law or to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 2013, Ch. 727, Sec. 1. Approved June 3, 2014, by adoption of Proposition 41.)



998.557

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this article are not proceeds of taxes as that term is used in Article XIII B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 2013, Ch. 727, Sec. 1. Approved June 3, 2014, by adoption of Proposition 41.)






ARTICLE 6. Disabled Veterans Participation Goals for Professional Bond Services and State Contracts

999

(a) This article shall be known as, and may be cited as, the California Disabled Veteran Business Enterprise Program. The California Disabled Veteran Business Enterprise Program is established to address the special needs of disabled veterans seeking rehabilitation and training through entrepreneurship and to recognize the sacrifices of Californians disabled during military service. It is the intent of the Legislature that every state procurement authority honor California s disabled veterans by taking all practical actions necessary to meet or exceed the disabled veteran business enterprise participation goal of a minimum of 3 percent of total contract value.

(b) As used in this article, the following definitions apply:

(1) Administering agency means the Treasurer in the case of contracts for professional bond services, and the Department of General Services Office of Small Business and Disabled Veteran Business Enterprise Services, in the case of contracts governed by Section 999.2.

(2) Awarding department means a state agency, department, governmental entity, or other officer or entity empowered by law to issue bonds or enter into contracts on behalf of the state.

(3) Bonds means bonds, notes, warrants, certificates of participation, and other evidences of indebtedness issued by, or on behalf of, the state.

(4) Contract includes any agreement or joint agreement to provide professional bond services to the State of California or an awarding department. Contract also includes any agreement or joint development agreement to provide labor, services, materials, supplies, or equipment in the performance of a contract, franchise, concession, or lease granted, let, or awarded for, and on behalf of, the state.

(5) (A) Contractor means any person or persons, regardless of race, color, creed, national origin, ancestry, sex, marital status, disability, religious or political affiliation, age, or any sole proprietorship, firm, partnership, joint venture, corporation, or combination thereof that submits a bid and enters into a contract with a representative of a state agency, department, governmental entity, or other officer empowered by law to enter into contracts on behalf of the state. Contractor includes any provider of professional bond services who enters into a contract with an awarding department.

(B) Disabled veteran business enterprise contractor, subcontractor, or supplier means any person or entity that has been certified by the administering agency pursuant to this article and that performs a commercially useful function, as defined below, in providing services or goods that contribute to the fulfillment of the contract requirements:

(i) A person or an entity is deemed to perform a commercially useful function if a person or entity does all of the following:

(I) Is responsible for the execution of a distinct element of the work of the contract.

(II) Carries out the obligation by actually performing, managing, or supervising the work involved.

(III) Performs work that is normal for its business services and functions.

(IV) Is responsible, with respect to products, inventories, materials, and supplies required for the contract, for negotiating price, determining quality and quantity, ordering, installing, if applicable, and making payment.

(V) Is not further subcontracting a portion of the work that is greater than that expected to be subcontracted by normal industry practices.

(ii) A contractor, subcontractor, or supplier will not be considered to perform a commercially useful function if the contractor s, subcontractor s, or supplier s role is limited to that of an extra participant in a transaction, contract, or project through which funds are passed in order to obtain the appearance of a disabled veteran business enterprise participation.

(6) Disabled veteran means a veteran of the military, naval, or air service of the United States, including, but not limited to, the Philippine Commonwealth Army, the Regular Scouts, Old Scouts, and the Special Philippine Scouts, New Scouts, who has at least a 10-percent service-connected disability and who is domiciled in the state.

(7) (A) Disabled veteran business enterprise means a business certified by the administering agency as meeting all of the following requirements:

(i) It is a sole proprietorship at least 51 percent owned by one or more disabled veterans or, in the case of a publicly owned business, at least 51 percent of its stock is unconditionally owned by one or more disabled veterans; a subsidiary that is wholly owned by a parent corporation, but only if at least 51 percent of the voting stock of the parent corporation is unconditionally owned by one or more disabled veterans; or a joint venture in which at least 51 percent of the joint venture s management, control, and earnings are held by one or more disabled veterans.

(ii) The management and control of the daily business operations are by one or more disabled veterans. The disabled veterans who exercise management and control are not required to be the same disabled veterans as the owners of the business.

(iii) It is a sole proprietorship, corporation, or partnership with its home office located in the United States, which is not a branch or subsidiary of a foreign corporation, foreign firm, or other foreign-based business.

(B) Notwithstanding subparagraph (A), after the death or the certification of a permanent medical disability of a disabled veteran who is a majority owner of a business that qualified as a disabled veteran business enterprise prior to that death or certification of a permanent medical disability, and solely for purposes of any contract entered into before that death or certification, that business shall be deemed to be a disabled veteran business enterprise for a period not to exceed three years after the date of that death or certification of a permanent medical disability, if the business is inherited or controlled by the spouse or child of that majority owner, or by both of those persons.

(8) Foreign corporation, foreign firm, or foreign-based business means a business entity that is incorporated or has its principal headquarters located outside the United States of America.

(9) Goal means a numerically expressed objective that awarding departments and contractors are required to make efforts to achieve.

(10) Management and control means effective and demonstrable management of the business entity.

(11) Professional bond services include services as financial advisers, bond counsel, underwriters in negotiated transactions, underwriter s counsel, financial printers, feasibility consultants, and other professional services related to the issuance and sale of bonds.

(Amended by Stats. 2012, Ch. 421, Sec. 2. Effective January 1, 2013.)



999.1

(a) (1) Notwithstanding any other provision of law, each awarding department shall have annual statewide participation goals of not less than 3 percent for disabled veteran business enterprises for contracts entered into by the awarding department during the year for professional bond services. This section shall not apply if a contract for professional bond services of an underwriter is to be obtained by competitive bid. However, each awarding department shall establish goals for contracts to be obtained by competitive bid for professional bond services.

(2) These goals shall apply to the overall dollar amount expended by the awarding department with respect to the contracts for professional bond services relating to the issuance of bonds by the awarding department, including amounts spent as underwriter s discounts.

(b) In attempting to meet the goals set forth in subdivision (a), the awarding department shall consider establishing cocounsel, joint venture, and subcontracting relationships, including disabled veteran business enterprises, in all contracts for professional bond services. It shall be the responsibility of the head of each awarding department to be supportive of the Treasurer s program for assigning representative portions of professional bond services contracts for purposes of meeting the goals established pursuant to this section. However, nothing in this article shall preclude the awarding department from achieving the goals set forth in this section without requiring joint ventures, cocounsel, or subcontracting arrangements.

(c) This section shall not limit the ability of any awarding department to meet a goal higher than those set forth in subdivision (a) for the participation of disabled veteran business enterprises in contracts awarded by the awarding department.

(Added by Stats. 1989, Ch. 1207, Sec. 1.)



999.2

(a) Notwithstanding any other provision of law, contracts awarded by any state agency, department, officer, or other state governmental entity, including school districts when they are expending state funds for construction, professional services (except those subject to Chapter 6 (commencing with Section 16850) of Part 3 of Division 4 of Title 2 of the Government Code), materials, supplies, equipment, alteration, repair, or improvement shall have statewide participation goals of not less than 3 percent for disabled veteran business enterprises. These goals apply to the overall dollar amount expended each year by the awarding department.

(b) For purposes of this section:

(1) Broker or agent means any individual or entity, or any combination thereof, that does not have title, possession, control, and risk of loss of materials, supplies, services, or equipment provided to an awarding department, unless one or more certified disabled veterans has 51 percent ownership of the quantity and value of the materials, supplies, services, and of each piece of equipment provided under the contract.

(2) Equipment means any piece of equipment that is used or provided for rental to any state agency, department, officer, or other state governmental entity, including equipment for which operators are provided.

(3) Equipment broker means any broker or agent who rents equipment to an awarding department.

(c) A disabled veteran business enterprise that rents equipment to an awarding department shall be deemed to be an equipment broker unless one or more disabled veterans has 51-percent ownership of the quantity and the value of each piece of equipment. If the equipment is owned by one or more disabled veterans, each disabled veteran owner shall, prior to performance under any contract, submit to the awarding department a declaration signed by the disabled veteran owner stating that the owner is a disabled veteran and providing the name, address, telephone number, and tax identification number of the disabled veteran owner. Each disabled veteran owner shall submit his or her federal income tax returns to the administering agency pursuant to subdivision (g) as if he or she were a disabled veteran business enterprise. The disabled veteran business enterprise of a disabled veteran owner who fails to submit his or her tax returns will be deemed to be an equipment broker.

(d) A disabled veteran business enterprise that rents equipment to an awarding department shall, prior to performing the contract, submit to the awarding department a declaration signed by each disabled veteran owner and manager of the enterprise stating that the enterprise obtained the contract by representing that the enterprise was a disabled veteran business enterprise meeting and maintaining all of the requirements of a disabled veteran business enterprise. The declaration shall include the name, address, telephone number, and tax identification number of the owner of each piece of equipment identified in the contract.

(e) State funds expended for equipment rented from equipment brokers pursuant to contracts awarded under this section shall not be credited toward the 3-percent goal.

(f) A disabled veteran business enterprise that is a broker or agent and that obtains a contract pursuant to subdivision (a) shall, prior to performing the contract, disclose to the awarding department that the business is a broker or agent. The disclosure shall be made in a declaration signed and executed by each disabled veteran owner and manager of the enterprise, declaring that the enterprise is a broker or agent, and identifying the name, address, and telephone number of the principal for whom the enterprise is acting as a broker or agent.

(g) (1) A disabled veteran business enterprise, and each owner thereof, shall, at the time of certification, submit to the administering agency complete copies of the enterprise s federal income tax returns for the three previous tax years.

(2) A disabled veteran business enterprise, and each owner thereof, shall submit to the administering agency complete copies of the enterprise s federal income tax returns that have a postcertification due date, on or before the due date, including extensions.

(3) A disabled veteran business enterprise that, and each owner thereof who, has not submitted to the administering agency complete copies of the enterprise s federal income tax returns for the three tax years preceding certification nor for each postcertification tax year for which a return was required to be filed, shall have 90 days to submit those returns.

(4) A disabled veteran business enterprise that fails to comply with any provision of this subdivision shall be prohibited from participating in any state contract until the disabled veteran business enterprise complies with the provisions of this subdivision. Funds expended involving a disabled veteran business enterprise during any period in which that enterprise is not in compliance with the provisions of this subdivision shall not be credited toward the awarding department s 3-percent goal.

(h) A disabled veteran business enterprise that fails to maintain the certification requirements set forth in this article shall immediately notify the awarding department and the administering agency of that failure by filing a notice of failure that states with particularity each requirement the disabled veteran business enterprise has failed to maintain.

(Amended by Stats. 2003, Ch. 632, Sec. 1. Effective January 1, 2004.)



999.3

Notwithstanding Section 999.1, if a contract for professional bond services of an underwriter is to be obtained by competitive bid, the awarding department shall, at a minimum, take all of the following actions:

(a) Deliver the notice of sale or other notification of intention to issue the bonds to all disabled veteran business enterprises that have listed their names with the awarding department for the purpose of this notice and other qualified disabled veteran enterprises known to the awarding department.

(b) State in all notices of sale and other notifications of intention to issue bonds that disabled veteran business enterprises are encouraged to respond.

(c) Require all submitting bidders to certify their awareness of the goals of the awarding department in accordance with this article.

(Added by Stats. 1989, Ch. 1207, Sec. 1.)



999.5

(a) The administering agency for the California Disabled Veteran Business Enterprise Program is the Department of General Services, except in the case of contracts for professional bond services. The Department of General Services shall consult with the California Disabled Veteran Business Enterprise Program Advocate, appointed by the Secretary of the Department of Veterans Affairs pursuant to Section 999.11, on all matters relating to the California Disabled Veteran Business Enterprise Program. The Director of General Services shall adopt written policies and guidelines establishing a uniform process for state contracting that would provide a disabled veteran business enterprise participation incentive to bidders. The incentive program shall be used by all state agencies when awarding contracts.

(b) The Department of Veterans Affairs shall do all of the following:

(1) Establish a method of monitoring adherence to the goals specified in Sections 999.1 and 999.2.

(2) Promote the California Disabled Veteran Business Enterprise Program to the fullest extent possible.

(3) Maintain complete records of its promotional efforts.

(4) Establish a system to track the effectiveness of its efforts to promote the California Disabled Veteran Business Enterprise Program, which shall include regular, periodic surveys of newly certified disabled veteran business enterprises to determine how they learned of the program, why they became certified, and what their experience with awarding departments has been.

(c) An awarding department shall not credit toward the department s 3-percent goal state funds expended on a contract with a disabled veteran business enterprise that does not meet and maintain the certification requirements.

(d) Upon completion of an awarded contract for which a commitment to achieve a disabled veteran business enterprise goal was made, an awarding department shall require the prime contractor that entered into a subcontract with a disabled veteran business enterprise to certify to the awarding department all of the following:

(1) The total amount the prime contractor received under the contract.

(2) The name and address of the disabled veteran business enterprise that participated in the performance of the contract.

(3) The amount each disabled veteran business enterprise received from the prime contractor.

(4) That all payments under the contract have been made to the disabled veteran business enterprise. An awarding department shall keep that certification on file. A person or entity that knowingly provides false information shall be subject to a civil penalty for each violation in the minimum amount of two thousand five hundred dollars ($2,500) and the maximum amount of twenty-five thousand dollars ($25,000). An action for a civil penalty under this subdivision may be brought by any public prosecutor in the name of the people of the State of California and the penalty imposed shall be enforceable as a civil judgment.

(e) A prime contractor may, subject to the approval of the Department of General Services, replace a disabled veteran business enterprise identified by the prime contractor in its bid or offer, pursuant to subdivision (a) of Section 999.10, with another disabled veteran business enterprise.

(f) The administering agency shall adopt rules and regulations, including standards for good faith efforts, for the purpose of implementing this section. Emergency regulations consistent with this section may be adopted.

(Amended by Stats. 2009, Ch. 595, Sec. 1. Effective January 1, 2010.)



999.6

In implementing this article, the awarding department shall utilize existing resources such as the Office of Small Business and Disabled Veteran Business Enterprise Services, the Department of Veterans Affairs, the federal Department of Veterans Affairs, and the Small Business Administration.

(Amended by Stats. 2003, Ch. 623, Sec. 7. Effective January 1, 2004.)



999.8

(a) Notwithstanding anything in this article to the contrary, the validity or enforceability of any bonds, or any contract or any notes, or other obligations issued by the awarding department to provide for the payment of any contract subject to this article shall not be affected in any way by the failure of an awarding department to meet the goals established under this article.

(b) No action may be maintained to enjoin the issuance of any bonds to which this article applies or the enforcement of any contract for professional bond services based on an awarding department s failure to meet the goals set forth in Section 999.1.

(Added by Stats. 1989, Ch. 1207, Sec. 1.)



999.9

(a) It shall be unlawful for a person to:

(1) Knowingly and with intent to defraud, fraudulently obtain, retain, attempt to obtain or retain, or aid another in fraudulently obtaining or retaining or attempting to obtain or retain, certification as a disabled veteran business enterprise for the purpose of this article.

(2) Willfully and knowingly make a false statement with the intent to defraud, whether by affidavit, report, or other representation, to a state official or employee for the purpose of influencing the certification or denial of certification of any entity as a disabled veteran business enterprise.

(3) Willfully and knowingly obstruct, impede, or attempt to obstruct or impede, any state official or employee who is investigating the qualifications of a business entity that has requested certification as a disabled veteran business enterprise.

(4) Knowingly and with intent to defraud, fraudulently obtain, attempt to obtain, or aid another person in fraudulently obtaining or attempting to obtain, public moneys, contracts, or funds expended under a contract, that are awarded by any state agency, department, officer, or other state governmental agency, to which the person is not entitled under this article.

(5) Knowingly and with intent to defraud, fraudulently represent participation of a disabled veteran business enterprise in order to obtain or retain a bid preference or a state contract.

(6) Knowingly and with intent to defraud, fraudulently represent that a commercially useful function is being performed by a disabled veteran business enterprise in order to obtain or retain a bid preference or a state contract.

(7) Willfully and knowingly make or subscribe to any statement, declaration, or other document that is fraudulent or false as to any material matter, whether or not that falsity or fraud is committed with the knowledge or consent of the person authorized or required to present the declaration, statement, or document.

(8) Willfully and knowingly aid or assist in, or procure, counsel, or advise, the preparation or presentation of a declaration, statement, or other document that is fraudulent or false as to any material matter, regardless of whether that falsity or fraud is committed with the knowledge or consent of the person authorized or required to present the declaration, statement, or document.

(9) Willfully and knowingly fail to file any declaration or notice with the awarding agency that is required by Section 999.2.

(10) Establish, or knowingly aid in the establishment of, or exercise control over, a firm found to have violated any of paragraphs (1) to (9), inclusive.

(b) Any person who violates any of the provisions of subdivision (a) shall be guilty of a misdemeanor punishable by imprisonment in the county jail not exceeding six months or by a fine not exceeding one thousand dollars ($1,000), or by both. In addition, the person shall be liable for a civil penalty of not less than ten thousand dollars ($10,000) nor more than thirty thousand dollars ($30,000) for the first violation, and a civil penalty of not less than thirty thousand dollars ($30,000) nor more than fifty thousand dollars ($50,000) for each additional or subsequent violation. A defendant who violates any of the provisions of subdivision (a) shall pay all costs and attorney s fees incurred by the plaintiff in a civil action brought pursuant to this section, including costs incurred by the awarding department or the Department of General Services.

(c) (1) The Department of General Services shall suspend any person who violates subdivision (a) from bidding on, or participating as either a contractor, subcontractor, or supplier in, any state contract or project for a period of not less than three years and not more than 10 years, and if certified as a disabled veteran business enterprise, the department shall revoke the business s certification, and the small business or microbusiness enterprise certification if the business has both certifications, for a period of not less than five years. An additional or subsequent violation shall extend the periods of suspension and revocation for a period of not less than 10 years. The suspension and revocation of certification shall apply to the principals of the business and any subsequent business formed or financed by, or affiliated with, one or more of those principals.

(2) A person that violates any of the provisions of subdivision (a) shall pay all costs incurred by the awarding department and the Department of General Services for any investigations that led to the finding of the violation. Costs incurred shall include, but are not limited to, costs and attorney s fees paid by the department or the Department of General Services related to hearings and court appearances.

(3) The Department of General Services shall prohibit any business or person who fails to satisfy any of the penalties, costs, and attorney s fees imposed pursuant to subdivisions (b) and (c) from further contracting with the state until all of the penalties, costs, and attorney s fees are satisfied.

(d) In addition to the penalties imposed by this section, if a contractor is found to be in violation of paragraph (6) of subdivision (a), any existing contract between that contractor and any awarding department may be terminated at the discretion of the awarding department, and, where payment to the contractor is made directly by the state agency, the agency shall set off penalties and costs due to the state against any payments due to that contractor. In the event that the contracting state agency has forwarded the contract and invoices to the Controller for payment, the state agency shall reduce the amount due to the contractor as reflected in the claim schedule submitted to the Controller by the amount of the penalties and costs due the state. In addition, with regard to any penalties and costs due to the state that the state agency has not accounted for by either a set off against payments due to the contractor or a reduction reflected in the claim schedule submitted to the Controller, to the extent that the Controller is making payments to the contractor on behalf of any state agency, the Controller shall set off penalties and costs due against any invoices due to the contractor from any other contract awarded to the contractor.

(e) The awarding department shall report all alleged violations of this section to the Department of General Services. After any review and investigation it deems necessary, the Department of General Services shall subsequently report all allegations which have sufficient grounds to the Attorney General who shall determine whether to bring a civil action against any person or firm for a violation of this section. However, the Department of General Services may pursue administrative action and administrative penalties irrespective of whether the Attorney General chooses to bring a civil action.

(f) The Department of General Services shall monitor the status of all reported violations and shall maintain and make available to all state departments a central listing of all firms and persons who have been determined to have committed violations resulting in suspension.

(g) No awarding department shall enter into any contract with any person suspended for violating this section during the period of the person s suspension. No awarding department shall award a contract to any contractor utilizing the services of any person as a subcontractor suspended for violating this section during the period of the person s suspension.

(h) The awarding department shall check the central listing provided by the Department of General Services to verify that the person or contractor to whom the contract is being awarded, or any person being utilized as a subcontractor or supplier by that person or contractor, is not under suspension for violating this section.

(Amended by Stats. 2010, Ch. 342, Sec. 3. Effective January 1, 2011.)



999.10

(a) Any awarding department taking bids in connection with the award of any contract shall provide, in the general conditions under which bids will be received, that any person making a bid or offer to perform a contract shall, in his or her bid or offer, set forth the following information:

(1) The name and the location of the place of business of each subcontractor certified as a disabled veteran business enterprise who will perform work or labor or render service to the prime contractor in connection with the performance of the contract and who will be used by the prime contractor to fulfill disabled veteran business enterprise participation goals.

(2) The portion of work that will be done by each subcontractor under paragraph (1). Except in cases of emergency where a contract is necessary for the immediate preservation of the public health, welfare, or safety, or protection of state property, the prime contractor shall list only one subcontractor for each portion of work as is defined by the prime contractor in his or her bid or offer.

(b) The Subletting and Subcontracting Fair Practices Act (Chapter 4 (commencing with Section 4100) of Part 1 of Division 2 of the Public Contract Code) shall apply to the information required by subdivision (a) relating to subcontractors certified as disabled veteran business enterprises.

(c) For purposes of this section, subcontractor and prime contractor shall have the same meaning as those terms are defined in Section 4113 of the Public Contract Code.

(d) As used in this section, contract does not include a contract negotiated pursuant to Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code.

(Added by Stats. 1993, Ch. 1032, Sec. 3. Effective January 1, 1994.)



999.11

The Secretary of the Department of Veterans Affairs shall appoint the California Disabled Veteran Business Enterprise Program Advocate. The California Disabled Veteran Business Enterprise Program Advocate shall report directly to the secretary and shall do all of the following:

(a) Oversee, promote, and coordinate efforts to facilitate implementation of this article.

(b) Disseminate information on this article.

(c) Coordinate reports pursuant to Section 999.7.

(d) Coordinate with administering agencies and existing and potential disabled veteran business enterprises to achieve the goals specified in Sections 999.1 and 999.2.

(e) Coordinate with the California Disabled Veteran Business Enterprise Program Advocate appointed in all awarding departments pursuant to Section 999.12.

(Amended by Stats. 2005, Ch. 451, Sec. 5. Effective January 1, 2006.)



999.12

Each awarding department shall appoint an agency Disabled Veteran Business Enterprise Program Advocate. This person shall be the same individual appointed pursuant to Section 14846 of the Government Code. The agency Disabled Veteran Business Enterprise Program Advocate shall do all of the following:

(a) Assist certified disabled veteran business enterprises in participating in that agency s contracting process.

(b) Assist contract officers in seeking disabled veteran business enterprises to participate in the agency s contract and procurement activities by performing outreach efforts to recruit disabled veteran business enterprises to offer their services as either a prime contractor or subcontractor on any contract proposed by the awarding department that requires disabled veteran business enterprise participation, and by other feasible means.

(c) Meet regularly with the California Disabled Veteran Business Enterprise Program Advocate and contract and procurement staffs of their departments to disseminate information about the California Disabled Veteran Business Enterprise Program.

(d) Serve as an advocate for the disabled veteran business enterprises that are utilized as the agency s contractors or subcontractors.

(e) Report to the Office of Small Business and Disabled Veteran Business Enterprise Services regarding any violation of this article.

(f) Coordinate and meet, on a regular basis, with the California Disabled Veteran Business Enterprise Program Advocate at the Department of Veterans Affairs in an effort to meet the statewide 3-percent goal provided for in Section 999.2.

(Amended by Stats. 2005, Ch. 451, Sec. 6. Effective January 1, 2006.)



999.13

This article includes language similar to that contained in Article 1.5 (commencing with Section 10115) of Chapter 1 of Part 2 of Division 2 of the Public Contract Code and does not create an independent or additional goal or program.

(Added by renumbering Section 999.12 by Stats. 2001, Ch. 666, Sec. 4. Effective January 1, 2002.)






ARTICLE 7. Contracts with Nonprofit Veteran Service Agencies

999.50

It is the intent of the Legislature in enacting this article to encourage state agencies, cities, counties, districts, and other political subdivisions to purchase goods manufactured by, and services provided by, a nonprofit veteran service agency whenever it is both feasible to do so and the location of the nonprofit veteran service agency makes the purchases reasonably convenient.

(Added by Stats. 2004, Ch. 359, Sec. 1. Effective January 1, 2005.)



999.51

(a) A nonprofit veteran service agency shall be eligible for certification as a small business under the Small Business Procurement and Contract Act, as described in Chapter 6.5 (commencing with Section 14835) of Part 5.5 of Division 3 of Title 2 of the Government Code, and may be granted a small business bid preference if it meets all of the following conditions:

(1) The goods or services meet the specifications and needs of the purchasing agency.

(2) The goods or services are purchased at a fair and reasonable price, as determined by the appropriate state or local agency.

(3) The nonprofit veteran service agency complies with all of the following requirements:

(A) The nonprofit veteran service agency shall employ veterans receiving services from the nonprofit veteran service agency for not less than 75 percent of the person-hours of direct labor required for the production of goods and the provision of services performed pursuant to a contract under this section.

(B) The nonprofit veteran service agency agrees to make those elections permitted of any nonprofit corporation under the Federal Insurance Contributions Act (26 U.S.C. Sec. 3103 et seq.) and the Unemployment Insurance Code in order to provide social security and unemployment and disability benefits for its employees, commencing with its first contract or purchase order under this section and continuing thereafter. In the event that the nonprofit veteran service agency ceases to provide those benefits, any existing contract or purchase order under this section with the nonprofit veteran service agency is terminated and no further contracts or purchase orders shall be awarded to that nonprofit veteran service agency for the period of two years after the nonprofit veteran service agency ceases to provide the benefits.

(C) The nonprofit veteran service agency does not commit any unfair labor practices, as defined in the National Labor Relations Act, at Section 158 of Title 29 of the United States Code.

(D) The nonprofit veteran service agency abides by the provisions of the federal Fair Labor Standards Act of 1938 (29 U.S.C. Sec. 201 et seq.), the Walsh-Healy Public Contract Act (41 U.S.C. Sec. 35 et seq.), and the regulations of the Department of Industrial Relations (8 Cal. Code Regs. 1 et seq.).

(b) For purposes of this section:

(1) Nonprofit veteran service agency means a community-based organization that meets the following requirements:

(A) It is exempt from tax under Section 501(c)(3) of the Internal Revenue Code.

(B) Its principal purpose is to provide housing, substance abuse, case management, and employment training services for low-income veterans, disabled veterans, or homeless veterans and their families.

(2) Direct labor includes all work required for preparation, processing, and packing of a good, or work directly relating to the performance of a service, excluding supervision, administration, inspection, and shipping.

(3) A veteran receiving services from the nonprofit veteran service agency shall be considered an employee when performing productive work.

(Added by Stats. 2004, Ch. 359, Sec. 1. Effective January 1, 2005.)






ARTICLE 8.2. Veterans Services Funding

999.80

Any entity, or other entity with which it subcontracts, that receives funding from the federal Workforce Investment Act of 1998 (WIA) (29 U.S.C. Sec. 2801 et seq.), as identified in Item 7100-001-0869, schedule (4) 61.60 - WIA Removing Barriers for Special Needs Populations, identified for use for veterans, of Section 2.00 of the Budget Act of 2009 (Chapter 1 of the Statutes of the 2009 Third Extraordinary Session), and future budget acts, shall meet the following criteria:

(a) Demonstrate the knowledge, experience, and capacity to provide desired services to veterans.

(b) Demonstrate that the majority of the entity s WIA resources are dedicated to serving the needs of veterans and their families.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 26. Effective July 28, 2009.)









CHAPTER 7. Veterans’ Revenue Debenture Act of 1970

ARTICLE 1. General Provisions

1000.1

This chapter may be cited as the Veterans Revenue Debenture Act of 1970.

(Added by Stats. 1970, Ch. 1488.)



1000.2

The following terms, wherever used or referred to in this chapter, shall have the following meanings, respectively, unless a different meaning appears from the context:

(a) Department means the Department of Veterans Affairs of the State of California, as the same is constituted by the provisions of Section 63 of this code, and any successor to that office.

(b) Veterans Debenture Finance Committee means the committee constituted pursuant to the provisions of Section 1000.3 of this code.

(c) Debenture means any written evidence of any obligation issued by the department pursuant to this chapter for the financing of programs of the department, or for the refinancing of obligations issued by the department or by the state for those programs, payment of which is secured by a pledge of revenues, as provided in this chapter, irrespective of the form of the obligation.

(d) Debenture holder means any person who shall be the bearer of any outstanding debenture registered to bearer not registered, or the registered owner of any outstanding debenture which shall at the time be registered other than to bearer.

(e) Veteran shall have the meaning set forth in Section 980 of this code.

(f) Pledged contracts means contracts of sale entered into by the department and veterans covering any property purchased or acquired by the department from the proceeds of debentures as may be provided in any resolution of issuance and to the extent therein provided.

(g) Surplus money means funds not required to meet any immediate demand which has accrued against the Veterans Farm and Home Building Fund of 1943 without regard to fiscal years.

(h) Revenues means all income and receipts of the department from the pledged contracts, including, without limiting the generality of the foregoing, all payments received in account of the selling price, interest thereon, expenses and all other charges added to the selling price, insurance proceeds collected on account of loss, damage or injury to the property, life insurance or disability insurance proceeds received by the department, and all other receipts of whatsoever kind or nature arising out of or incident to the pledged contracts.

The term revenues also includes all interest or other income from any investment of any moneys in any fund established under a resolution of issuance for the payment of the principal of, or interest or premium on, debentures.

(i) Resolution of issuance means a resolution of the department, approved by the Veterans Debenture Finance Committee, pursuant to which debentures are issued, and any amendatory or supplemental resolutions.

(j) Person means any individual, firm, corporation, association, partnership, limited liability company, trust, business trust, or receiver or trustee or conservator for any thereof, but does not include this state or any public corporation, political subdivision, city, county, district or agency of this state.

(Amended by Stats. 1998, Ch. 530, Sec. 5. Effective September 17, 1998.)



1000.3

There is hereby created a Veterans Debenture Finance Committee composed of the Governor, the State Controller, the State Treasurer, the Director of Finance, and the Director of Veterans Affairs, each of whom shall serve thereon without compensation and a majority of whom shall be empowered to act for such committee.

(Added by Stats. 1970, Ch. 1488.)






ARTICLE 2. Authorization and Issuance of Debentures

1001.1

Debentures may be issued by the department at such times and in such amounts not to exceed five hundred million dollars ($500,000,000) in the aggregate as the department, with the approval of the Veterans Debenture Finance Committee, may determine. The issuance of debentures shall be authorized by a resolution of issuance adopted as in this chapter provided.

(Amended by Stats. 1978, Ch. 1243.)



1001.2

Whenever the department determines that debentures should be issued, it shall adopt a resolution of issuance, which shall be executed for the department by the Director of Veterans Affairs. Each resolution of issuance so adopted by the department shall be submitted to the Veterans Debenture Finance Committee, which shall consider and approve or disapprove any resolution of issuance so submitted. Upon such approval, by a resolution adopted by a majority of the members of the Veterans Debenture Finance Committee, the resolution of issuance shall become effective and the State Treasurer shall cause the debentures authorized thereunder to be prepared in accordance with the terms of the resolution of issuance.

(Added by Stats. 1970, Ch. 1488.)



1001.3

Debentures shall be issued in the name of the Department of Veterans Affairs of the State of California and as the obligation of the department, but neither the principal of, nor the interest on, any debentures shall be or become a lien, charge or liability against the State of California, the department or the Veterans Debenture Finance Committee, or against the property or funds of any of them, except to the extent of the pledge of revenues as may be provided by the resolution of issuance pursuant to which such debentures are issued. Every debenture shall contain a recital substantially as follows: This debenture is a special obligation of the Department of Veterans Affairs of the State of California, and is not a lien, charge or liability against the State of California, or against the Department of Veterans Affairs or against the property or funds of either, except only to the extent of the pledge of revenues or part of revenues as provided in the resolution. The holder of this debenture cannot compel the exercise of the taxing power of the State of California or the forfeiture of its property to pay this debenture or the interest thereon.

(Added by Stats. 1970, Ch. 1488.)



1001.4

All debentures shall bear the facsimile signature of the Director of Veterans Affairs and the Deputy Director of Veterans Affairs and shall be authenticated by the trustee. The seal of the Department of Veterans Affairs shall be impressed, mechanically reproduced or imprinted by facsimile upon each debenture. The interest coupons attached to any debenture shall bear a facsimile of the signature of the Director of Veterans Affairs. In case any such official whose signature or countersignature appears on the debentures or coupons shall cease to be such official before the debentures so signed or countersigned shall have been actually executed or delivered, such signature or countersignature shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until the delivery of the debentures, and such debentures and coupons shall be issued and shall be as binding upon the department as though the person who signed such debentures or coupons had been such official on the date borne by the debentures or coupons and on the date of delivery. Any such debentures may be signed and sealed on behalf of the department by such person as at the actual date of execution of such debentures shall be the Director of Veterans Affairs or the Deputy Director of Veterans Affairs, as the case may be, although on such date as may be borne by such debentures any such person shall not have been such official.

(Amended by Stats. 1979, Ch. 302.)



1001.5

The validity of the authorization and issuance of any debentures shall not be dependent on or affected by the validity or regularity of any proceedings relating to the expenditure of the proceeds thereof.

(Added by Stats. 1970, Ch. 1488.)



1001.6

Reference on the face of any debentures to a resolution of issuance by its date of adoption, or the apparent date on the face thereof, shall be sufficient to incorporate all of the provisions thereof and of this chapter into the body of the debentures and their appurtenant coupons. Each taker and subsequent holder of the debentures or coupons, whether the coupons are attached to or detached from the debentures, shall have recourse to all of the provisions of the resolution of issuance and of this chapter, and shall be bound thereby.

(Added by Stats. 1970, Ch. 1488.)



1001.7

In addition to the debentures authorized by Section 1001.1, the department may issue additional debentures not to exceed five hundred million dollars ($500,000,000) in the aggregate, at such times and in such amounts as the department, with the approval of the Veterans Debenture Finance Committee, may determine. The issuance of such debentures shall be authorized by a resolution of issuance adopted as provided in this chapter.

(Added by Stats. 1980, Ch. 702.)



1001.8

In addition to the debentures authorized by Sections 1001.1 and 1001.7, the department may issue additional debentures, not to exceed five hundred million dollars ($500,000,000) in the aggregate, at the times and in the amounts that the department, with the approval of the Veterans Debenture Finance Committee, may determine. The issuance of these debentures shall be authorized by a resolution of issuance adopted as provided in this chapter.

(Added by Stats. 1986, Ch. 414, Sec. 1. Effective July 17, 1986.)



1001.9

In addition to the debentures authorized by Sections 1001.1, 1001.7, and 1001.8, the department may issue additional debentures at any time pursuant to this chapter if the total amount of debentures outstanding at any time does not exceed the total amount of debentures authorized by this article.

Debentures which are refunded pursuant to Article 5 (commencing with Section 1004.1), or for which money or securities sufficient to pay the principal, interest, and any redemption premium thereon have been deposited in any reserve fund or in trust, are not debentures which are outstanding within the meaning of this section.

(Added by Stats. 1986, Ch. 414, Sec. 2. Effective July 17, 1986.)






ARTICLE 3. Provisions of Resolutions of Issuance and Supplemental Resolutions

1002.1

A resolution of issuance may provide for the issuance of debentures in one or more series and for the aggregate principal amount of any series thereof. Any series of debentures may consist of serial debentures or of term debentures with sinking fund requirements or partially of serial debentures and partially of term debentures with sinking fund requirements. For any authorized issuance of debentures, the resolution may provide the department with the discretion to determine the number of series to be issued, the aggregate principal amount of each series, the designation of debentures within any such series as serial or term debentures, and the mandatory sinking account payments for term debentures, if any, subject to the aggregate principal amount of debentures authorized in the resolution.

(Amended by Stats. 2008, Ch. 287, Sec. 1. Effective September 25, 2008.)



1002.2

A resolution of issuance may provide for the dates to be borne by debentures, and by each series, issued thereunder and for the dates of maturity thereof. For any authorized issuance of debentures, the resolution may provide the department with discretion to determine the dates of the debentures and maturity dates of the debentures, subject to the maximum maturity date authorized in the resolution.

(Amended by Stats. 2008, Ch. 287, Sec. 2. Effective September 25, 2008.)



1002.3

A resolution of issuance may provide for date or dates for the payment of interest on debentures and the interest rate or rates, fixed or variable, or the method of determining such rate or rates. For any authorized issuance of debentures, the resolution may provide the department with discretion to determine the interest rates and payment dates, subject to the maximum rate of interest and the method of determination authorized in the resolution. The first interest payment may be at any time on or before one year from the date of the debenture. The resolution may also provide the department with discretion to obtain credit enhancement or liquidity support for the authorized debentures and to determine the form of any such agreement.

(Amended by Stats. 2008, Ch. 287, Sec. 3. Effective September 25, 2008.)



1002.4

A resolution of issuance may provide for the call and redemption of debentures issued thereunder, upon such terms, conditions and notice, and upon the payment of such premium, as may be fixed in said resolution. For any authorized issuance of debentures, the resolution may provide the department with discretion to determine the prices, terms and conditions for redemption, and the amount of premium, if any, not to exceed the maximum amount authorized in the resolution. No debenture shall be subject to call or redemption prior to its fixed maturity date unless the right to exercise such call is expressly stated on the face of the debenture.

(Amended by Stats. 2008, Ch. 287, Sec. 4. Effective September 25, 2008.)



1002.5

A resolution of issuance may provide for the forms, denominations, registration, transfer and interchange of debentures issued thereunder. Debentures may be issued as coupon debentures or as registered debentures in any denomination or denominations authorized by the resolution of issuance. A resolution of issuance may provide for the interchange of coupon debentures for registered debentures and of registered debentures for coupon debentures, and may provide for the registration of coupon debentures as to principal only or as to both principal and interest. Debentures of different denominations, in either coupon or registered form, may be made exchangeable for debentures of an equal aggregate principal amount, but of different denominations upon such terms as may be provided in the resolution of issuance.

(Added by Stats. 1970, Ch. 1488.)



1002.6

A resolution of issuance may provide for the replacement of lost, destroyed or mutilated debentures or coupons.

(Added by Stats. 1970, Ch. 1488.)



1002.7

A resolution of issuance may provide for the issuance of temporary or interim debentures, certificates or receipts pending the preparation and delivery of definitive debentures. Such temporary or interim debentures, certificates or receipts may be of any denomination and with or without coupons.

(Added by Stats. 1970, Ch. 1488.)



1002.8

A resolution of issuance may provide for the payment of the principal and interest of debentures at any place within or without the State of California and in specified coin or currency of the United States and may include a covenant to maintain, in each city in which any outstanding debentures shall be expressed to be payable, an office or agency where such debentures and interest coupons thereon may be presented for payment.

(Added by Stats. 1970, Ch. 1488.)



1002.9

A resolution of issuance shall provide the means by which payments of principal and interest of debentures shall be secured.

(Added by Stats. 1970, Ch. 1488.)



1002.10

A resolution of issuance may include a provision requiring the department to pay or cause to be paid punctually the principal of all debentures issued thereunder and the interest thereon, on the dates, at the places and in the manner provided in such debentures and in the coupons appertaining thereto.

(Added by Stats. 1970, Ch. 1488.)



1002.11

A resolution of issuance may include a provision requiring the department to preserve and protect the security of the debentures and the rights of the holders thereof and to warrant and defend such rights.

(Added by Stats. 1970, Ch. 1488.)



1002.12

A resolution of issuance may include provisions which limit, restrict or prohibit any right, power or privilege of the department to create or give any mortgage, lien or pledge on any personal or real property acquired by the department out of moneys in the Veterans Farm and Home Building Fund of 1970, or upon the pledged contracts or upon any other revenues.

(Added by Stats. 1970, Ch. 1488.)



1002.13

A resolution of issuance may include provisions requiring, specifying or limiting the kind, amount and character of insurance to be maintained by the department on any property under the jurisdiction of the department and the use and disposition of the proceeds of any such insurance thereafter collected.

(Added by Stats. 1970, Ch. 1488.)



1002.14

A resolution of issuance may include a provision requiring the department to charge a uniform rate of interest on the unpaid balance of the purchase price of any and all properties acquired by the department and sold to veterans under this act.

(Added by Stats. 1970, Ch. 1488.)



1002.15

A resolution of issuance may include provisions requiring the department to hold or cause to be held in trust the revenues, or any part of the revenues, pledged to the payment of debentures and the interest thereon, and to apply or cause to be applied revenues or such part of revenues, only as provided in the resolution of issuance.

(Added by Stats. 1970, Ch. 1488.)



1002.16

A resolution of issuance may include provisions defining the power of the department in applying the proceeds of the sale of any debentures.

(Added by Stats. 1970, Ch. 1488.)



1002.17

A resolution of issuance may include a provision authorizing, or limiting the power of, the department to issue additional debentures and establishing the terms and conditions upon which additional debentures may be issued.

(Added by Stats. 1970, Ch. 1488.)



1002.18

A resolution of issuance may include a clause providing the events of default and the terms and conditions upon which any or all of the debentures then or thereafter issued may become or be declared due and payable prior to maturity, and the terms and conditions upon which such declaration and its consequences may be waived.

(Added by Stats. 1970, Ch. 1488.)



1002.19

A resolution of issuance may include provisions establishing the rights, powers and duties arising upon breach by the department of any of the covenants, conditions or obligations contained therein.

(Added by Stats. 1970, Ch. 1488.)



1002.20

A resolution of issuance may include provisions prescribing a procedure by which the terms and conditions of the resolution may be subsequently amended or modified with the consent of the department and the Veterans Debenture Finance Committee and the vote or written consent of the holders of a specified principal amount or specified proportion of the debentures issued and outstanding. Such provisions may include provisions for meetings of debenture holders and for the manner in which the consent of the debenture holders may be given. A resolution of issuance may provide that debentures held by the department or by the State of California or any political subdivision, public corporation or agency thereof shall not be counted as outstanding debentures or be entitled to vote or consent, but shall nevertheless be subject to any such modification or amendment.

(Added by Stats. 1970, Ch. 1488.)



1002.21

A resolution of issuance may provide that the debentures issued thereunder and the interest thereon shall be secured by all or part of the revenues, and may establish a lien upon the revenues as the department, with the approval of the Veterans Debenture Finance Committee, shall determine.

(Added by Stats. 1970, Ch. 1488.)



1002.22

A resolution of issuance may include a covenant that the department will duly pay and discharge, or cause to be paid and discharged, any taxes, assessments or other governmental charges lawfully imposed upon any properties owned by or under the jurisdiction of the department, or upon the revenues, as well as any lawful claim for labor, materials or supplies which, if unpaid, might become a lien or charge upon the revenues, or which might impair the security of the debentures.

(Added by Stats. 1970, Ch. 1488.)



1002.23

A resolution of issuance may include provisions requiring the preparation, filing and publication of financial statements with respect to the revenues, the funds securing the debentures and the expenses, properties and operations of the department, including provisions for examinations and reports by independent certified public accountants.

(Added by Stats. 1970, Ch. 1488.)



1002.24

A resolution of issuance may include a covenant that the department will at all times use its best efforts to maintain the powers, functions, duties and obligations reposed in it pursuant to law at the time of adoption of such resolution, and that it will not at any time voluntarily do, suffer or permit any act or thing, the effect of which would be to hinder, delay or imperil the payment of the indebtedness evidenced by any of the debentures or the performance or observance of any of the covenants contained in such resolution.

(Added by Stats. 1970, Ch. 1488.)



1002.25

A resolution of issuance may include provisions requiring, permitting, restricting or governing the deposit and investment of funds established for the security of debentures issued thereunder, and requiring that such deposits be secured or specifying the type of security required for such deposits irrespective of any law authorizing or permitting such deposit or investment of public funds generally.

(Added by Stats. 1970, Ch. 1488.)



1002.26

A resolution of issuance may include a covenant that the department will make or adopt and execute, or cause to be made, adopted and executed, any and all such further resolutions, acts, deeds, conveyances, assignments or assurances as may be reasonably required for effectuating the intention of the resolution of issuance and for better assuring and confirming unto the holders of the debentures the rights and benefits provided in the resolution of issuance.

(Added by Stats. 1970, Ch. 1488.)



1002.27

A resolution of issuance may include any and all covenants and agreements on the part of the department, and for such other acts or matters which the department, subject to the approval of the Veterans Debenture Finance Committee, deems necessary or convenient or advisable for the better security of the debentures issued thereunder or to make the debentures more marketable.

(Added by Stats. 1970, Ch. 1488.)



1002.28

The State Treasurer shall act as trustee for the department and the holders of its bonds, to receive and disburse all the revenues applicable to the payment of the principal of or interest on the bonds, including any reserve fund, sinking fund or other fund established for the further securing of the bonds. The department may provide in any resolution of issuance for the appointment of a trustee, other than the State Treasurer, to represent and enforce rights of holders of bonds of the department if, and in the manner and under conditions, provided in the resolution authorizing the bonds, such trustee shall be a bank or trust company duly qualified to do business in this state.

(Amended by Stats. 1979, Ch. 302.)






ARTICLE 4. Appropriation, Security, Sale, and Funds

1003.1

There is hereby appropriated, from any surplus money in the Veterans Farm and Home Building Fund of 1943, not required to meet any immediate demand which has accrued against the fund, without regard to fiscal years, the sum of fifty million dollars ($50,000,000) or so much thereof as may be necessary to carry out the provisions of this article, but in no event shall the sum be less than 10 percent of the total amount of all debentures outstanding hereunder. Such sum appropriated shall be held in investments which are convertible into cash within the period of time required to satisfy the current requirements of the Veterans Debenture Revenue Fund.

(Amended by Stats. 1978, Ch. 1243.)



1003.2

The revenues shall be pledged first to the payment of the principal of and interest on the debentures and to all funds created for the further security of such debentures. In addition there shall be pledged to the payment of such principal and interest and all other charges, including reserve fund, sinking fund and all other payments required to be made in connection with the debentures, as further security therefor, such portions of the funds appropriated in Section 1003.1 as the Veterans Debenture Finance Committee shall deem necessary to adequately protect the rights of the debenture holders.

(Added by Stats. 1970, Ch. 1488.)



1003.3

In the event of cancellation of any pledged contract or forfeiture or other termination thereof for any cause the department shall, as soon as practicable, enter into a new contract covering the same or similar property and shall substitute the new contract in lieu of the pledged contract so canceled or terminated. The income and receipts of the substituted contract shall be pledged in their entirety to the payment of the debentures.

(Amended by Stats. 1978, Ch. 1243.)



1003.4

The department shall at all times, so long as any of the debentures are outstanding, establish, fix, and collect interest at the rate or rates, which may be fixed interest rates or variable interest rates, on the unpaid balance on all pledged contracts to produce an amount that, together with income derived from investments, will yield revenues that will, in the aggregate, be sufficient with respect to the then immediately ensuing fiscal year to pay and provide for all of the following:

(a) Interest to become due and payable in that fiscal year on all debentures.

(b) The principal amount of all serial debentures maturing by their terms during that fiscal year.

(c) The aggregate minimum sinking fund payments, if any, required to be made for that fiscal year on account of debentures then outstanding.

(d) Those sums as may be required as reserve fund payments due in that fiscal year.

(e) The estimated expenses of maintenance, operation, and administration of the department as provided in the budget of the department for that fiscal year.

(Amended by Stats. 1998, Ch. 530, Sec. 6. Effective September 17, 1998.)



1003.6

All interest and other payments or charges of any kind or character due under any and all such contracts shall be payable in such coin or currency of the United States of America as at the time of payment is legal tender for the payment of public and private debts.

(Added by Stats. 1970, Ch. 1488.)



1003.7

All revenues to be received by the department from pledged contracts shall be directly, concurrently and exclusively pledged to the payment of debentures, and all such revenues shall remain so pledged until all of the debentures are fully paid or sufficient funds have been accumulated and are legally available for the payment thereof.

(Added by Stats. 1970, Ch. 1488.)



1003.8

All debenture redemption and interest payments and any premium payable upon debentures called for redemption, and all payments required for reserve funds, sinking funds and all other funds created as further security for the debentures constitute a first, direct, and exclusive charge and lien on all revenues of the pledged contracts and the interest or other income derived therefrom. Such revenues, together with any interest or other income earned thereon, and such funds and the interest and income earned thereon, constitute a trust fund for the security and payment of the debentures and shall not be used or pledged for any other purpose or transferred to any other fund as long as any such debentures are outstanding and unpaid.

(Added by Stats. 1970, Ch. 1488.)



1003.10

There is in the State Treasury a revolving fund known as the Veterans Farm and Home Building Fund of 1970. Proceeds of sale of debentures shall be deposited in this fund. Money may be withdrawn from such fund in accordance with law upon requisition of the department for the purpose of carrying out the Veterans Farm and Home Purchase Act of 1974.

(Amended by Stats. 1976, Ch. 663.)



1003.11

There is in the State Treasury a special fund known as the Veterans Debenture Revenue Fund. All revenues shall be deposited in the Veterans Debenture Revenue Fund. All moneys deposited in the Veterans Debenture Revenue Fund shall be allocated and applied by the State Treasurer only as provided in the appropriate resolution of issuance of the department and separate and apart from all other moneys in the State Treasury. The moneys deposited in the Veterans Debenture Revenue Fund shall be segregated and applied as provided in the resolution of issuance. The resolution of issuance may provide for the creation of the Veterans Debenture Interest Fund Account, Veterans Debenture Principal Fund Account, Veterans Debenture Sinking Fund, Veterans Debenture Reserve Fund Account and also any other funds or accounts which will be deemed necessary or desirable for the payment of or further security of debentures. The resolution of issuance establishing such funds may provide for the manner and method of disbursement of such funds, the amounts to be deposited therewith and withdrawn therefrom, the application of any surplus moneys in any such funds to the purchase or redemption of debentures and for the investment of moneys in such funds in particular bonds or obligations which are then made eligible for such investments by the terms of such resolution.

(Added by Stats. 1970, Ch. 1488.)



1003.12

The State Controller is hereby authorized to make all necessary orders to provide for the establishment of special funds and accounts authorized by any resolution of issuance and for the transfer of moneys from the Veterans Debenture Revenue Fund into such account. Such transfer shall be made by the State Treasurer without further action on the part of the department. Neither the department nor the State of California nor any officer thereof shall have or exercise any rights with respect to the moneys in any of such funds or accounts so established save only in trust for the direct benefit of the holders of debentures.

(Added by Stats. 1970, Ch. 1488.)



1003.13

Prior to the issuance of any debentures the department is authorized to deposit in any reserve fund created for the further security of the debentures, as the initial deposit therein, cash or securities equal to the minimum amounts required to be maintained therein by any resolution of issuance. Excess money in the reserve fund or account not required to be maintained therein by the provisions of any resolution of issuance may be withdrawn at the request of the department and transferred to the Veterans Farm and Home Building Fund of 1970 and used and applied for the purpose of carrying out the Veterans Farm and Home Purchase Act of 1974.

(Amended by Stats. 1976, Ch. 663.)



1003.14

Debentures authorized under any resolution of issuance approved by the Veterans Debenture Finance Committee shall be sold by the State Treasurer upon the written request of the department at public or private sale, as determined by the department with the approval of the Veterans Debenture Finance Committee, and at those times and in those amounts that the department deems necessary to provide sufficient funds for the purposes for which the debentures are then authorized. Successive issues of debentures within the limits of the authorization for the issuance of debentures, if any of those limitations are included in the proceedings for the issuance of the debentures, shall be equally and regularly secured without preference, priority or distinction as to security or otherwise by reason of time of issue, or sale, except as debentures of various series may differ with respect to dates, numbers, interest rates, maturity, redemption provisions, sinking fund provisions, or otherwise as authorized in any resolution of issuance.

(Amended by Stats. 2008, Ch. 287, Sec. 5. Effective September 25, 2008.)



1003.15

In the event the State Treasurer shall determine to sell the debentures, all costs and expenses of publication of notice of sale shall be a charge against the department and shall be paid by the department. The department shall likewise pay the cost of printing, lithographing or otherwise preparing the debentures, the charges of any duly authorized agent of the State Treasurer appointed for the payment of principal and interest of the debentures in any place other than the office of the State Treasurer, any expenses incurred in connection with delivery of the debentures, including the fees and expenses of municipal bond attorneys whose opinion on the validity of the debentures is to be provided by the department without charge to the successful purchaser of the debentures. The department is authorized to employ any nationally known municipal bond attorney or attorneys and the Attorney General for the purpose of rendering legal opinions as to the validity of the debentures to be furnished to the purchaser of the debentures without cost. The department is also authorized to employ or appoint such independent financial consultants, attorneys, certified public accountants, public accountants, engineers or other independent consultants whose services or opinions are necessary or advisable in connection with the issuance and sale of revenue debentures. Payment for such services shall be made from the proceeds of the sale of the debentures or from any other funds available to the department on Controller s warrant duly drawn for that purpose. Such expenses may also include the cost of delivering debentures at any place other than the office of the State Treasurer, including transportation and insurance costs.

(Added by Stats. 1970, Ch. 1488.)



1003.16

(a) Notwithstanding any other provision of this chapter, and in lieu of a pledge of revenues as security for any debentures issued pursuant to this chapter, the department may assign or pledge an undivided interest in the assets of the Veterans Farm and Home Building Fund of 1943 as security for the debentures. Undivided interest so assigned or pledged shall not exceed the amount of principal and interest of the debentures secured thereby, and shall be secondary and subordinate to any interest or right of the people and the holders of general obligation bonds in the fund under any general obligation veterans bond act.

(b) In that event, the department shall deposit the proceeds of the sale of the debentures and the revenues therefrom in the Veterans Farm and Home Building Fund of 1943, and money may be withdrawn therefrom in accordance with law upon requisition of the department for the purpose of carrying out the provisions of this chapter and of the Veterans Farm and Home Purchase Act of 1943 and the Veterans Farm and Home Purchase Act of 1974. The department may create any accounts or funds within the Veterans Farm and Home Building Fund of 1943 and the Veterans Debenture Revenue Fund that may be appropriate or desirable for carrying out the provisions of this section.

(c) Further, in that event, and notwithstanding Section 1006.15, the interest rates on veterans purchase contracts shall be established as provided in Section 987.87.

(Amended by Stats. 1998, Ch. 530, Sec. 10. Effective September 17, 1998.)






ARTICLE 5. Issuance of Refunding Debentures

1004.1

The department, subject to the approval of the Veterans Debenture Finance Committee, may provide for the issuance, sale, or exchange of refunding debentures for the purpose of redeeming or retiring any debentures issued under this chapter or any obligations issued by the state to finance programs of the department. All provisions of this chapter applicable to the issuance of debentures are applicable to the funding or refunding debentures and to the issuance, sale or exchange thereof. The department with the approval of the Veterans Debenture Finance Committee may adopt a resolution or resolutions of issuance or supplemental resolutions authorizing the issuance of refunding debentures and fixing the terms and conditions thereof.

(Amended by Stats. 1998, Ch. 530, Sec. 11. Effective September 17, 1998.)



1004.2

Refunding debentures may be issued in a principal amount sufficient to provide funds for the payment of all debentures or obligations to be refunded thereby and in addition to the payment of all expenses incident to the calling, retiring or paying of outstanding debentures or obligations and the issuance of refunding debentures. Those expenses include any amount necessary to be made available for the payment of interest upon refunding debentures from the date of sale thereof to the date of payment of the debentures or obligations to be refunded, or to the date upon which the debentures or obligations to be refunded will be paid pursuant to the call thereof or agreement with the holders thereof, and the premium, if any, necessary to be paid in order to call or retire the outstanding debentures or obligations and the interest accruing thereon to the date of the call or retirement.

(Amended by Stats. 1998, Ch. 530, Sec. 12. Effective September 17, 1998.)



1004.3

Refunding debentures shall not constitute a debt or obligation of the State of California but shall be debentures of the department of the same character and payable from the same funds as other debentures authorized pursuant to this chapter. Any and all reserve or other funds applicable to the payment of the debentures to be refunded may, if so directed by the department, be transferred to any reserve or other funds provided with respect to the refunding debentures. The pledge of revenues to be received from contracts entered into by the department with veterans shall not be lessened, diminished, or affected in any way by the issuance of such refunding debentures.

(Added by Stats. 1970, Ch. 1488.)



1004.4

The department may from time to time or at any time sell or exchange refunding debentures for the purpose of retiring, paying or refunding either all or part of the outstanding debentures or obligations, or of one or more series thereof, as it deems advisable. Refunding debentures may be issued and delivered as outstanding debentures or obligations to be refunded thereby, if the debentures are mature or are about to mature or are subject to call or redemption, or if the retirement thereof has been assured by consent of the holders thereof. Refunding debentures may be delivered in whole or in part in exchange for outstanding debentures or obligations with the consent of the holders thereof.

(Amended by Stats. 1998, Ch. 530, Sec. 13. Effective September 17, 1998.)






ARTICLE 6. Remedies of Debenture Holders

1005.1

The holder of any debenture may by mandamus or other appropriate proceedings compel the performance of any of the duties imposed upon any state official or employee or imposed upon the department or its officers, agents or employees with respect to the collection of revenues from pledged contracts entered into by the department with veterans, and the investment and disbursement of the proceeds received from the sale of debentures.

(Added by Stats. 1970, Ch. 1488.)



1005.2

The department may in any resolution of issuance define the events of default including among others default in the payment of the principal or interest upon or premium due upon any debentures or default by the department in the observance of any of the covenants, agreements or conditions on its part to be performed under the resolution of issuance and may provide that upon the happening of any such event of default the holders of not less than the majority in aggregate principal amount of the debentures at the time outstanding will be entitled to declare the principal of all of the debentures then outstanding and the interest accrued thereon to be immediately due and payable.

(Added by Stats. 1970, Ch. 1488.)



1005.4

Whenever a bank or trust company is acting as trustee by reason of any default, or for the protection of the interests of the debenture holders, the bank or trust company as such trustee, shall take such action as the holders or registered owners of 20 percent in principal amount of all the debentures then outstanding shall request in writing, provided that the bank or trust company as such trustee may request reasonable security before taking any action so requested.

(Amended by Stats. 1979, Ch. 302.)



1005.5

No remedy conferred upon or reserved to the holders of debentures is intended to be exclusive of any other remedy or remedies now or hereafter provided by law and each and every such remedy shall be cumulative and shall be in addition to every other remedy given under this chapter or now or hereafter existing at law or in equity or by statute or otherwise.

(Added by Stats. 1970, Ch. 1488.)



1005.6

While any of the debentures remain outstanding the powers, duties or existence of the department and of every other official or agency of the State of California shall not be diminished or impaired in any manner that will adversely affect the interests and rights of the holders of the debentures.

(Added by Stats. 1970, Ch. 1488.)






ARTICLE 7. Miscellaneous

1006.1

All debentures and the income therefrom are at all times exempt from taxation in the State of California, except for transfer, inheritance, and gift taxes.

(Added by Stats. 1970, Ch. 1488.)



1006.2

All debentures shall be legal investments for all trust funds, for the funds of all insurance companies, banks (both commercial and savings), trust companies, state school funds and any pension funds, public or private.

(Added by Stats. 1970, Ch. 1488.)



1006.3

Any money or funds which may by law be invested in bonds of the State of California may be invested in debentures.

(Added by Stats. 1970, Ch. 1488.)



1006.4

Whenever any bonds of the State of California may by law be used as security for the performance of any act or the deposit of any public money, debentures may be so used.

(Added by Stats. 1970, Ch. 1488.)



1006.5

All debentures, subject to the provisions for registration contained therein, are negotiable instruments under the law merchant.

(Added by Stats. 1970, Ch. 1488.)



1006.6

The department may include in the proceedings authorizing the issuance of debentures any provisions not inconsistent with this chapter which limit, restrict or regulate the holding, deposit, investment, and application of money consisting of the proceeds from the sale of the debentures or the revenues or other income received from the pledged contracts entered into by the department with veterans, and such provisions shall constitute a contract with the holders of the debentures and shall be binding upon the department and all other officers, officials and agencies of the State of California and upon the state so long as any of the debentures are outstanding.

(Added by Stats. 1970, Ch. 1488.)



1006.7

The department may provide in the proceedings authorizing issuance of debentures for the establishment of one or more reserve funds out of the proceeds of the sale of the debentures or out of revenues or out of any moneys or securities available to the department under this act, and may provide for the use and application of any surplus moneys in any such reserve fund.

(Added by Stats. 1970, Ch. 1488.)



1006.8

The State Treasurer may sell any of the debentures authorized under this chapter to the United States of America or to any of its departments, agencies or instrumentalities upon such terms and conditions as may be mutually agreed upon, and the department is specifically authorized to enter into any such agreements, terms and conditions required by the United States of America or any of its departments, agencies or instrumentalities as a condition to the purchase of such debentures.

(Added by Stats. 1970, Ch. 1488.)



1006.9

Warrants for the payments to be made on account of the debentures either as to principal, interest, premium, or otherwise, shall be duly drawn by the State Controller, upon the request of the State Treasurer, whenever the drawing of such warrants is required in order to make such payments.

(Added by Stats. 1970, Ch. 1488.)



1006.10

Notwithstanding anything contained in this chapter, the proceeds received from the sale of debentures and any revenues received by the department from pledged contracts entered into by the department may be used to defray any expenses incurred by the department or the State Treasurer in connection with and incidental to the issuance and sale of debentures including expenses for preparation, inspections and examinations, surveys and reports, which may be required by the purchasers of debentures, and any legal opinions deemed necessary or advisable by the department in connection with the issuance of debentures except that the proceedings authorizing the issuance of such debentures may contain appropriate provisions governing the use and application of the proceeds from the sale of the debentures or other revenues received by the department for the purposes above specified.

(Added by Stats. 1970, Ch. 1488.)



1006.11

This chapter shall be liberally construed to carry out the objects and purposes and the declared public policy of the State of California as in this chapter set forth. The facts with which the Legislature is fully cognizant are:

The State of California is committed to aid and assist veterans under the Veterans Farm and Home Purchase Act of 1974. Increasing numbers of servicemen who served in Vietnam are being discharged and need home loans. The Cal-Vet loan program must be updated to provide comparable benefits to those provided veterans of World War II and the Korean Conflict. Conditions in the money market render it impracticable for the State of California in conformity with its other commitments to continue to raise funds for veterans aid through the issuance and sale of general obligation bonds of the state. There is now in the Department of Veterans Affairs a backlog of applications which cannot be processed because funds are inadequate to meet the demand for loans. This act provides another method whereby the State of California will be able to raise the necessary funds for the aid and assistance of veterans through the issuance of revenue debentures payable exclusively from the proceeds of contracts of sale of properties acquired by the department from veterans revenue debenture proceeds and resold to veterans without imposing any liability upon the State of California and without creating any debt or liability of the State of California. The urgent requirements of veterans and the necessity of raising funds immediately for their aid and assistance render it essential that this law be adopted.

(Amended by Stats. 1976, Ch. 663.)



1006.12

If any section, subdivision, sentence, clause or phrase of this chapter is for any reason held to be unconstitutional or invalid or unenforceable, such decision shall not affect the validity or enforceability of the remaining portions of the chapter. The Legislature hereby declares that it would have passed this chapter and each section, subdivision, sentence, clause and phrase hereof irrespective of the fact that any one or more sections, subdivisions, sentences, clauses and phrases may be declared unconstitutional, invalid or unenforceable.

(Added by Stats. 1970, Ch. 1488.)



1006.13

This chapter shall not operate to rescind or repeal any act of the State of California now or hereafter enacted providing for the issuance of general obligation bonds of the State of California for the purpose of financing the Veterans Farm and Home Purchase Act of 1974 or for purposes similar to those set forth in the Veterans Farm and Home Purchase Act of 1974 provided such bonds are either payable out of the General Fund of the State of California or the full faith and credit of said state is pledged for the payment of both the principal of and interest thereon.

(Amended by Stats. 1976, Ch. 663.)



1006.14

All money in any of the funds created or authorized to be created in any resolution of issuance under the provisions of this chapter is hereby appropriated for expenditure in carrying out the purposes herein and therein provided.

(Added by Stats. 1970, Ch. 1488.)



1006.15

The purchaser shall make an initial payment of at least 10 percent of the selling price of the property, in case of a farm, and 5 percent in the case of a home. The department may waive the initial payment in any case where the value of the property as determined by the department appraisal shall be equal to the amount to be paid by the department plus at least 10 percent in the case of a farm, and 5 percent in the case of a home. The balance of the purchase price may be amortized over a period fixed by the department, not exceeding 40 years, together with interest thereon at the rate as determined by the department for such amortization purposes. The department shall establish the actual interest rate to be paid. To this end the department, by two-thirds vote of the California Veterans Board, with the approval of the Veterans Debenture Finance Committee established by Section 1000.3 of this code, is empowered to establish a uniform rate of interest payable upon the amount remaining unpaid under all pledged veterans purchase contracts then or thereafter executed. The California Veterans Board and the Veterans Debenture Finance Committee shall periodically at least once each year make a finding as to the rate of interest to be charged, taking into consideration the requirements of the Veterans Debenture Revenue Fund created by this chapter, but subject to any covenant contained in any resolution of issuance adopted in accordance with this chapter pursuant to which debentures are at the time outstanding. Subject to any such covenant, the department may raise or lower the rate of interest payable under such contracts for any given period as many times and as frequently as it deems to be for the best interests of the department, if in so doing its action is made applicable alike to any and all pledged contract holders and 30 days advance notice is given of the time when the new rate of interest is to become effective. Upon demand of the Veterans Debenture Finance Committee, given as provided in any resolution of issuance adopted pursuant to this chapter, the department shall increase the rate of interest to be charged upon the amount remaining unpaid upon all pledged veterans purchase contracts then in existence. A change in the interest rate may affect the total amount of any installment payment. The purchaser on any installment date may pay any or all installments still remaining unpaid. Subject to any covenant contained in any resolution of issuance adopted in accordance with this chapter, and pursuant to which debentures are at the time outstanding, the department may, in any individual case, for good cause postpone from time to time, upon such terms as the department deems proper, the payment of the whole or any part of any installment of the purchase price or interest thereon.

This section is intended to be applicable to all lands acquired from the proceeds of the sale of debentures issued hereunder and to the resale and disposition of such lands to the purchasers thereof and no other provision of law shall be applicable to the purchase or resale of such lands except only as in this act provided.

(Added by Stats. 1970, Ch. 1488.)



1006.16

The department shall require that all applicants under this article qualify under the applicable federal laws and regulations governing the permitted uses of tax-exempt bond funds, and file within the time limits required under applicable federal laws and regulations.

(Amended by Stats. 1993, Ch. 1066, Sec. 10. Effective October 11, 1993.)












DIVISION 5. VETERANS' INSTITUTIONS

CHAPTER 1. Veterans’ Home of California

1010

As used in this chapter:

(a) Home means the Veterans Home of California, Yountville, and the Veterans Home of California, Barstow.

(b) Administrator means the Administrator of the Veterans Home of California, Yountville, and the Administrator of each site of the southern California Veterans Home, including, but not limited to, the Veterans Home of California, Barstow.

(c) Department means the Department of Veterans Affairs.

(d) Director means the Director of Veterans Affairs.

(e) Veteran means a member of the home.

(Amended by Stats. 1996, Ch. 590, Sec. 1. Effective September 17, 1996.)



1011

(a) There is in the department a Veterans Home of California, Yountville, situated at Veterans Home, Napa County.

(b) (1) The department may establish and construct a second home that shall be situated in the County of Imperial, Los Angeles, Orange, Riverside, San Bernardino, San Diego, or Ventura. The home may be located on one or more sites. The department shall operate the second home concurrently with the first home.

(2) The initial site is the Veterans Home of California, Barstow, situated in Barstow, San Bernardino County. That site may provide skilled nursing care for up to 250 residents.

(3) When completed, the second site shall be the Veterans Home of California, Chula Vista, situated in Chula Vista, San Diego County, pursuant to the recommendations made by the commission established pursuant to former Section 1011.5.

(4) When completed, the third site shall be the Veterans Home of California, Lancaster, situated in Lancaster, Los Angeles County, pursuant to the recommendations made by the commission established pursuant to former Section 1011.5.

(5) When completed, the fourth site shall be the Veterans Home of California, Ventura, situated in the community of Saticoy, Ventura County.

(6) There shall be an administrator for, and located at, each site of the southern California home.

(7) The department may complete any preapplication process necessary with the United States Department of Veterans Affairs for construction of the second home.

(c) The Legislature hereby finds and declares that the second home is a new state function. The department may perform any or all work in operating the second home by independent contractors, except the overall administration and management of the home. Any and all actions of the department taken before September 17, 1996, that are consistent with this subdivision are hereby ratified and confirmed, it having at all times been the intent of the Legislature that the department be so authorized.

(d) There shall be an administrator for each home or homesite, who shall be recommended by the Secretary of Veterans Affairs and appointed by the Governor, and shall be located at that home or homesite. The salary for each administrator shall be subject to the approval of the Department of Human Resources.

(Amended by Stats. 2012, Ch. 665, Sec. 181. Effective January 1, 2013.)



1012

(a) Except as provided in Section 1012.4, the home is for aged and disabled persons who served in the Armed Forces of the United States of America who were discharged or released from active duty under honorable conditions from service, who are eligible for hospitalization or domiciliary care in a veterans facility in accordance with the rules and regulations of the United States Department of Veterans Affairs, and who are bona fide residents of this state at the time of application; and for the spouses of these persons if all of the following conditions, as are applicable, are satisfied:

(1) Space is available.

(2) Joint residency will be in the best interests of the home member, as determined by the administrator.

(3) The spouse is a bona fide resident of this state at the time of application for admission to the home and either is married to, and has resided with, the home member for at least one year, or is the widow or widower of a recipient of the Medal of Honor or a former prisoner of war (POW).

(4) The home member and spouse agree to pay the fees and charges for joint residency, or for a widow or widower, for the residency, that the administrator may establish.

(b) (1) Veterans who qualify for benefits under this chapter due to service during a time of war shall be given priority over veterans who qualify due to service during a time of peace.

(2) Veterans who qualify for benefits under this chapter who are recipients of the Medal of Honor or who were prisoners of war (POWs) shall be given priority over all other qualified veterans, regardless of the level of care required.

(c) A resident spouse may continue residence after the veteran s death.

(d) The property of the home shall be used for this purpose.

(Amended by Stats. 2004, Ch. 239, Sec. 1. Effective January 1, 2005.)



1012.1

Prior to the admission of a veteran as a member of the home, and at any time during which a veteran is a member of the home, the department may investigate the veterans financial status to insure that the veteran is unable to pay for necessary hospital or domiciliary care outside of the home. The department may contract with any other state agency to conduct such an investigation in its behalf.

(Added by Stats. 1959, Ch. 1825.)



1012.2

Notwithstanding any other law, any member of the home who is receiving an aid and attendance allowance from the United States Department of Veterans Affairs and who has no dependent spouse, child, grandchild, father, or mother shall pay to the home an amount equal to that allowance in all levels of care excluding domiciliary. One hundred percent of the moneys received by the home under this section shall be placed to the credit of the home and shall augment the current appropriation for the support of the home.

(Amended by Stats. 2013, Ch. 186, Sec. 9. Effective January 1, 2014.)



1012.3

(a) Members of the home shall pay fees and charges as determined by the department, except that the total of the individual member s fees and charges for any fiscal year shall not be greater than as set forth in the following schedule:

(1) Forty-seven and one-half percent of the member s annual income for domiciliary care.

(2) Fifty-five percent of the member s annual income for residential care for the elderly or assisted living.

(3) Sixty-five percent of the member s annual income for intermediate care.

(4) Seventy percent of the member s annual income for skilled nursing care.

(b) Nonveteran spouses who become members of the home on or after July 1, 2009, shall pay fees and charges based on the level of care, as described in subdivision (a), or an amount equal to the annual amount of federal per diem received for a veteran member in domiciliary care, whichever is greater. If the nonveteran member s income is less than the annual amount of federal per diem for a veteran member in domiciliary care, the nonveteran member shall pay a maximum of 90 percent of his or her annual income.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 27. Effective July 28, 2009.)



1012.4

Notwithstanding Section 1012, the department may arrange by contract or any other form of agreement with the United States Department of Veterans Affairs to do both of the following:

(a) Authorize veterans, collateral dependents, and other beneficiaries authorized by the United States Department of Veterans Affairs, who are not residents of the Veterans Home of California, Yountville, to receive outpatient medical services at that home.

(b) Establish rates for reimbursement from the federal government to the State of California for outpatient services rendered by the Veterans Home of California, Yountville to veterans who are authorized under subdivision (a).

(c) The outpatient services and reimbursement procedures authorized under subdivisions (a) and (b) may be established for the veterans home located in Barstow, California, and any veterans home constructed within the state on or after January 1, 2000.

(Added by Stats. 1999, Ch. 194, Sec. 3. Effective January 1, 2000.)



1012.6

The department may accept and process applications from veterans who are seeking residency at a home, beginning on the start date of construction of that particular home.

(Added by Stats. 2001, Ch. 281, Sec. 1. Effective January 1, 2002.)



1013

All property conveyed to and accepted by the State under the provisions of Chapter 101, Statutes of 1897, and any other property conveyed to and accepted for the home shall be the property of the home the same as though the description of such property and acceptance thereof were herein set forth.

(Enacted by Stats. 1935, Ch. 389.)



1014

The home shall be under the management and control of the department and subject to the policies adopted by the California Veterans Board.

(Amended by Stats. 2008, Ch. 167, Sec. 1. Effective January 1, 2009.)



1015

(a) It is the intent of the Legislature that installation of air-conditioning at the hospital and related buildings of the home be given high priority whenever any new construction or reconstruction is done, and that this construction or reconstruction be accelerated so as to accomplish the purposes of this section. The department shall, in this connection, consider whether construction of a new hospital facility at the home may be more cost-effective than renovation of the existing facility. The Master Plan for the Veterans Home of California construction schedule shall be revised to reflect this acceleration. The department shall submit the revised schedule to the Legislature on or before November 1, 1984. For each additional year of the master plan following the 1984 85 fiscal year, the Governor s Budget shall include an appropriation in an amount necessary to complete all projects relating to the installation of air-conditioning as shown in the revised schedule.

(b) The sum of ninety-one thousand dollars ($91,000) is hereby appropriated from the Special Account for Capital Outlay in the General Fund to the Department of Veterans Affairs for expenditure during the 1984 85 fiscal year for the purposes of subdivision (a) in accordance with the following schedule:

Renovate hospital support services

(preliminary plans) ........................

16,000

Hospital wards 1, 2, 3A (SNF)

(preliminary plans) ........................

45,000

Section B (ICF)

(preliminary plans) ........................

30,000

(c) Notwithstanding any other provision of law, the department, through the Office of the State Architect, may prepare and advertise bids for any master plan project in advance of funds being appropriated by the Legislature, but shall not award any contract for construction of the project until construction funds are available and appropriated therefor.

(d) No contract for construction of any project related to the master plan shall be entered into prior to the department s obtaining a written commitment from the federal government to fund either 65 percent of the project cost, as approved by the federal government, or the maximum amount available to the state.

(Added by Stats. 1984, Ch. 1106, Sec. 1. Effective September 13, 1984.)



1023

(a) The department may sue and be sued in any of the courts of this state. All property held by the department for the home shall be held in trust for the state and for the use and benefit of the home. The administrator shall manage the home and administer its affairs, and, subject to the direction of the director, adopt rules and regulations for the government of the home in conformity, as nearly as possible, to the rules and regulations of the United States Department of Veterans Affairs for their facilities.

(b) The Director of General Services may lease or let any real property held by the department for the home, and not needed for any direct or immediate purpose of the home, to any entity or person upon terms and conditions determined to be in the best interests of the home. In any leasing or letting, primary consideration shall be given to the use of real property for agricultural purposes, and except as provided in Section 1048, all moneys received in connection therewith shall be deposited in the General Fund to the credit of, and shall augment the current appropriation for the support of, the home.

(Amended by Stats. 2009, Ch. 140, Sec. 138. Effective January 1, 2010.)



1024

The department may conduct such investigation as may be required to determine the total value of the property and assets of any veteran applying for admission to the home, and may contract with any other state agency to conduct such an investigation in its behalf.

(Added by Stats. 1959, Ch. 720.)



1025

The home shall be open at any time to the inspection of the Secretary of Veterans Affairs or his or her authorized representative.

(Amended by Stats. 2013, Ch. 186, Sec. 10. Effective January 1, 2014.)



1026

The records, reports, and accounts kept by the home shall conform, as nearly as possible, to the requirements of the United States Department of Veterans Affairs.

(Amended by Stats. 2013, Ch. 186, Sec. 11. Effective January 1, 2014.)



1030.1

The department may enter into contracts with the United States or any agency thereof, any governmental agency, any person, or any corporation for the performance of services or manufacture of articles by disabled members of the home. The proceeds of any such contract, less the actual operating expenses, shall be paid to the individual disabled veterans who perform the services or labor.

(Amended by Stats. 1947, Ch. 94.)



1030.2

The department may enter into contracts with the United States or any agency thereof and any other governmental agency for the purpose of providing courses of vocational training for disabled veterans who have been bona fide residents of this state for five years.

(Amended by Stats. 1968, Ch. 490.)



1031

All moneys received by the State from the United States for the use of the home shall be placed to the credit of and shall augment the current appropriation for the support of the home.

(Amended by Stats. 1941, Ch. 1084.)



1032

The department shall fix a schedule of wages for veterans who are employed at the home, subject to the approval of the Director of Finance.

(Amended by Stats. 1947, Ch. 94.)



1033.1

The department shall pay the premiums in behalf of veterans which are required to provide coverage for such veterans under the medical assistance provisions contained in an act of Congress entitled Social Security Amendments of 1965 (Pub. L. 89-97), from funds appropriated for the support of the home.

(Added by Stats. 1968, Ch. 817.)



1033.2

If the total amount collected for reimbursements for Medi-Cal and Medicare services provided in any fiscal year by a veterans home exceeds the budgeted reimbursements for that home, the additional funds collected shall be used to repay any unpaid General Fund loans provided to the veterans home in prior fiscal years for the operation of that home.

(Added by Stats. 2003, Ch. 228, Sec. 39. Effective August 11, 2003.)



1034

Except money received from this State for disbursement, all moneys received by the home, or by any officer of the home, including pension and other moneys belonging to veterans and other trust moneys, shall be immediately paid to the executive officer of the home. On or before the tenth day of each month the executive officer of the home shall forward to the State Treasurer all moneys in his possession, except pension and other moneys belonging to veterans, trust moneys, the post funds, and the emergency fund, hereinafter mentioned, together with a statement of the sources from which the same have been received. The moneys shall be deposited by the State Treasurer to the credit of the General Fund of the State; provided, however, that abatements of support expenditures shall be credited to the support appropriation current at the time of collection.

(Amended by Stats. 1947, Ch. 94.)



1035

(a) All moneys and other personal property of any veteran held by the home, or by its authority, or left by the veteran upon the premises of the home, shall, upon the death of the veteran, be held by the home in trust to be paid or delivered by the home upon proof determined to be proper to the administrator, directly and without probate, to the heirs of the veteran, except that the administrator may disburse funds of any deceased veteran for payment of funeral expenses or any obligation owed to the home, including the cost of any care rendered by the home in excess of the fees paid by the veteran to the home. Any funds of the deceased veteran representing the cost of care rendered by the home in excess of the fees paid by the veteran to the home shall be paid to the Morale, Welfare, and Recreation Fund.

This subdivision applies only to veterans becoming members of the home on or after January 1, 1984.

(b) All moneys and other personal property of any veteran held by the home, or by its authority, or left by the veteran upon the premises of the home, shall, upon the death of the veteran, be held by the home in trust to be paid or delivered by the home upon proof determined to be proper to the administrator, directly and without probate, to the spouse, children, grandchildren, or father or mother of the veteran, except that the administrator may disburse funds of any deceased veteran for payment of funeral expenses or any obligation owed to the home.

This subdivision applies only to veterans who have become members of the home prior to January 1, 1984.

(Amended by Stats. 2002, Ch. 465, Sec. 11. Effective January 1, 2003.)



1035.05

(a) All moneys and other personal property of any veteran other than that described in Section 1035 shall, upon the death of the veteran, first be paid to the administrator for payment of funeral expenses or any obligation owed to the home remaining unpaid after the disbursement required by Section 1035 is completed; and second, in the absence of an heir or heirs or a will, pass and descend to and become the property of the home for credit to the Morale, Welfare, and Recreation Fund. If the total value of that property in the state over and above any amounts due the veteran for services in the Armed Forces of the United States or from any other employment does not exceed three thousand dollars ($3,000), the home may, without procuring letters of administration, collect any money due the decedent, receive the property of the decedent, and have any evidences of interest, indebtedness, or right transferred to it upon furnishing the person, representative, corporation, official, or body owning the money, having custody of the property, or acting as registrar or transfer agent of the evidence of that interest, indebtedness, or right, with an affidavit showing the right of the home to receive the money or property or to have the evidences transferred. The receipt of the home shall constitute sufficient acquittance for any payment of money or delivery of property made pursuant to this section and shall fully discharge that person, representative, corporation, officer, or body from any further liability with reference thereto, without the necessity of inquiring into the truth of any of the facts stated in the affidavit. However, that payment or transfer does not preclude administration when necessary to enforce payment of the decedent s debts, and the administrator may, upon proof determined to be sufficient, pay the debts directly and without administration.

This subdivision applies only to veterans becoming members of the home on or after January 1, 1984.

(b) All moneys and other personal property of any veteran other than that described in Section 1035 shall, upon the death of the veteran, in the absence of a spouse, children, grandchildren, or father or mother, pass and descend to and become the property of the home for credit to the Morale, Welfare, and Recreation Fund. If the total value of that property in the State of California over and above any amounts due the veteran for services in the Armed Forces of the United States or from any other employment does not exceed three thousand dollars ($3,000), the home may, without procuring letters of administration or awaiting probate of any will, collect any money due the decedent, receive the property of the decedent and have any evidences of interest, indebtedness, or right transferred to it upon furnishing the person, representative, corporation, official, or body owning the money, having custody of that property, or acting as registrar or transfer agent of the evidence of that interest, indebtedness, or right, with an affidavit showing the right of the home to receive that money or property or to have those evidences transferred. The receipt of the home shall constitute sufficient acquittance for any payment of money or delivery of property made pursuant to this section and shall fully discharge the person, representative, corporation, officer, or body from any further liability with reference thereto, without the necessity of inquiring into the truth of any of the facts stated in the affidavit. However, the payment or transfer does not preclude administration when necessary to enforce payment of the decedent s debts, and the administrator may, upon proof determined to be sufficient, pay those debts directly and without administration.

This subdivision shall apply only to veterans who have become members of the home prior to January 1, 1984.

(c) For the purpose of application to this section of the provisions of the Probate Code governing distribution of property, the home shall be deemed to be a beneficiary of the decedent.

(Amended by Stats. 2002, Ch. 465, Sec. 12. Effective January 1, 2003.)



1035.1

(a) Any will executed by a veteran who was a member of the home at the time of death, whether executed prior or subsequent to January 1, 1984, which purports to leave any part of the veteran s estate to any officer or employee of the home, unless that officer or employee would be eligible to take by intestate succession under the probate laws of this state, is void as to that provision.

This subdivision shall apply only to veterans becoming members of the home on or after January 1, 1984.

(b) Any will heretofore or hereafter executed by a veteran, whether executed before or after admission to the home, shall not be valid as to any provision therein contained which purports to dispose, either directly or indirectly, of moneys or personal property to other than the spouse, children, grandchildren, or father or mother of the veteran. This section does not apply to any veteran who is not a member of the home at the time of death.

This subdivision shall apply only to veterans who became members of the home prior to January 1, 1984.

(Amended by Stats. 1983, Ch. 1290, Sec. 5.)



1035.2

Any personal property held by the home pursuant to Section 1035 which the administrator determines to be of no substantial monetary value may be immediately delivered to any heir, devisee, or legatee under a will of the deceased veteran, or to any other interested person who makes application therefor, or if unclaimed within one year, may be destroyed or used, as the administrator directs, for the benefit of the home or its members.

(Amended by Stats. 1988, Ch. 147, Sec. 7. Effective June 9, 1988.)



1035.3

(a) If no will or heir is discovered within two years after the death of the veteran, any moneys not exceeding three thousand dollars ($3,000) held by the home pursuant to Section 1035 and not paid or otherwise delivered to the heir or heirs or pursuant to the will of the deceased veteran, or otherwise disbursed by the administrator pursuant to Section 1035, shall be paid to the Morale, Welfare, and Recreation Fund.

If no will or heir is discovered within five years after the death of the veteran, any moneys exceeding three thousand dollars ($3,000) held by the home pursuant to Section 1035 and not paid or otherwise delivered to the heir or heirs or pursuant to the will of the deceased veteran, or otherwise disbursed by the administrator pursuant to Section 1035, shall be paid to the Morale, Welfare, and Recreation Fund.

This subdivision applies only to veterans becoming members of the home on or after January 1, 1984.

(b) If no spouse, child, grandchild, or father or mother is discovered within two years after the death of the veteran, any moneys not exceeding three thousand dollars ($3,000) held by the home pursuant to Section 1035 and not paid or otherwise delivered to the spouse, children, grandchildren, or father or mother, or otherwise disbursed by the administrator pursuant to Section 1035, shall be paid to the Morale, Welfare, and Recreation Fund.

If no spouse, child, grandchild, or father or mother is discovered within five years after the death of the veteran, any moneys exceeding three thousand dollars ($3,000) held by the home pursuant to Section 1035 and not paid or otherwise delivered to the spouse, children, grandchildren, or father or mother, or otherwise disbursed by the administrator pursuant to Section 1035, shall be paid to the Morale, Welfare, and Recreation Fund.

This subdivision applies only to veterans who have become members of the home prior to January 1, 1984.

(Amended by Stats. 2002, Ch. 465, Sec. 13. Effective January 1, 2003.)



1035.4

(a) All personal property held or received by the home pursuant to Section 1035, other than moneys or property described in Section 1035.2, which is unclaimed by, or not otherwise delivered to, the heir or heirs or pursuant to the will of a deceased veteran within one year after death, may be sold by the administrator by public auction or private sale. The sale shall take place at a public place in the home, and notice of the sale shall be posted in that place at least 10 days previous to the date of the sale. The proceeds of the sale shall be credited to the Morale, Welfare, and Recreation Fund.

This subdivision applies only to veterans becoming members of the home on or after January 1, 1984.

(b) All personal property held or received by the home pursuant to Section 1035, other than moneys or property described in Section 1035.2, which is unclaimed by, or not otherwise delivered to, the spouse, children, grandchildren, or father or mother of a deceased veteran within one year after death, may be sold by the administrator by public auction or private sale. The sale shall take place at a public place in the home, and notice of the sale shall be posted in that place at least 10 days previous to the date of the sale. The proceeds of the sale shall be credited to the Morale, Welfare, and Recreation Fund.

This subdivision applies only to veterans who have become members of the home prior to January 1, 1984.

(Amended by Stats. 2002, Ch. 465, Sec. 14. Effective January 1, 2003.)



1035.5

(a) The administrator shall provide to the heirs or devisees of every deceased veteran who became a member of the home on or after January 1, 1984, a statement or accounting of all charges made against the veteran s money or personal property under Sections 1035 to 1035.4, inclusive.

(b) Every veteran applying for membership in the home on or after January 1, 1984, shall be furnished a written explanation of the limitations and restrictions on the right to dispose of money and personal property contained in Sections 1035 to 1035.4, inclusive.

(Amended by Stats. 1988, Ch. 147, Sec. 10. Effective June 9, 1988.)



1035.6

(a) The administrator shall provide each member of the home with a quarterly statement or accounting of all charges for the costs of care rendered to the member in excess of the member fee, as defined in subdivision (b). The quarterly statement or accounting of charges shall include, in plain, straightforward language, avoiding technical terms as much as possible and using a coherent and easily readable style, all of the following:

(1) A statement that the charges for the excess costs of care are provided to the member for informational purposes only.

(2) A statement that, if the veteran is a resident of the home at the time of death, the home may use his or her money or personal property that is in possession of the home or outside the home for payment of unreimbursed costs of care.

(3) A statement that advises the member to seek counsel from a legal expert to protect his or her assets.

(b) Costs of care in excess of the member fee means all costs that are not covered by the member contribution fee, including, but not limited to, the unreimbursed costs of medical or dental services rendered to the member, either by the home or under contract with the home. The Department of Veterans Affairs shall promulgate regulations specifying the costs that are in excess of the member contribution fee and constitute the unreimbursed costs of care.

(c) The quarterly statement or accounting described in subdivision (a) and any notice relating to quarterly statements posted in any veterans home shall be in 14-point font or larger.

(Amended by Stats. 2013, Ch. 134, Sec. 1. Effective January 1, 2014.)



1035.7

(a) Upon admission to a California veterans home, the administrator of each home shall provide written notice to the veteran informing him or her of costs of care that may be incurred in excess of the member contribution fee. The notification shall:

(1) Include an explanation of circumstances under which the member may incur costs that are in excess of the contribution fee.

(2) Specifically indicate that these excess costs of care are costs in addition to, or above and beyond, the member contribution fee.

(3) Provide examples of excess costs of care that are frequently incurred by veterans.

(4) Inform the member that he or she will receive a quarterly accounting statement of the total excess costs of care, but that the statement is provided for informational purposes only.

(5) Inform the veteran that, if he or she is a resident of the home at the time of death, the home may disburse his or her moneys or personal property for payment of unreimbursed excess costs of care.

(6) Include a statement advising the member to seek counsel from a legal expert to protect his or her assets.

(7) Include the terms and conditions upon which the member fees and costs can be changed.

(b) The notification shall require the signature of the veteran that acknowledges that he or she has read and understands the notification.

(c) The notification shall be written in plain, straightforward language, avoiding technical terms as much as possible, and using a coherent and easily readable style.

(d) A copy of the notification, containing all the information specified in subdivision (a) and titled in large font NOTICE TO RESIDENTS, shall be conspicuously posted in each veterans home by the administrator of the veterans home.

(Amended by Stats. 2010, Ch. 509, Sec. 1. Effective January 1, 2011.)



1036

The veterans may voluntarily deposit money with the home, which the home shall receive and keep without charge as a trust fund.

(Amended by Stats. 1947, Ch. 94.)



1037

The money belonging to a veteran and voluntarily deposited with the home may be withdrawn, in whole or in part, at the will of the veteran.

(Amended by Stats. 1969, Ch. 1139.)



1038

All money deposited with the home for a veteran shall be paid to him or her on demand, upon his or her discharge or voluntary departure from the home. If the money is not so demanded at the time of his or her discharge or departure or within a period of two years thereafter, if the amount does not exceed three thousand dollars ($3,000), or within a period of five years thereafter, if the amount exceeds three thousand dollars ($3,000) either by the veteran, or, in the event of the veteran s death after his or her discharge or departure, by the veteran s heirs, devisees, legatees, or qualified executor or administrator of his or her estate, the money shall be paid to the Morale, Welfare, and Recreation Fund.

(Amended by Stats. 2002, Ch. 465, Sec. 15. Effective January 1, 2003.)



1038.1

All personal property other than money left at the home by a veteran at the time of his discharge or voluntary departure therefrom, unclaimed within a period of one year therefrom, either by such veteran or, in the event of his decease after his discharge or departure, by his heirs, devisees, legatees, or qualified executor or administrator of his estate, shall be sold in the manner described in Section 1035.4 and the proceeds paid to the post fund.

(Added by Stats. 1969, Ch. 1139.)



1038.5

Any money deposited with the home by a veteran shall be credited with interest at no more than the State Monetary Investment Fund rate, less 0.75 percent, and shall be paid to the veteran or to his or her heirs, devisees, legatees, or the qualified executor or the administrator of his or her estate pursuant to Section 1037 or Section 1038.

(Amended by Stats. 1994, Ch. 372, Sec. 11. Effective January 1, 1995.)



1039.3

The administrator, subject to the approval of the secretary, may accept cash donations or other gifts to be used for the welfare of the veterans. Cash shall be paid into trust funds as the administrator may establish, and shall be expended for promoting the welfare of the veterans and for the purpose designated by the donor.

(Amended by Stats. 2002, Ch. 465, Sec. 16. Effective January 1, 2003.)



1042

All accrued interest on money turned over to the executive officer and retained by him or her under this chapter shall be accounted for by the executive office and deposited to the credit of the post fund and used for the common benefit of veterans.

(Amended by Stats. 1994, Ch. 114, Sec. 72. Effective January 1, 1995.)



1042.1

If any check is drawn upon any trust fund of the home, except checks drawn by members of the home on their own accounts, and remains unclaimed, or is not cashed, for a period of one year, it shall be canceled and the amount thereof shall be turned over to the executive officer and be deposited to the credit of the post fund and used for the common benefit of the members of the home.

(Amended by Stats. 1972, Ch. 186.)



1043

With the exception of officers and employees and their families, no person shall be admitted to reside in the home, who is not eligible under Section 1012.

(Amended by Stats. 1941, Ch. 1156.)



1044

The administrator, in accordance with the policies adopted by the California Veterans Board and subject to the direction of the director, may adopt rules and regulations governing the admission of applicants and may prescribe the conditions upon which they may enter and remain with the home.

(Amended by Stats. 1988, Ch. 147, Sec. 12. Effective June 9, 1988.)



1044.5

(a) A resident of a veterans home has the right to complain and otherwise exercise the freedom of expression and assembly guaranteed by the Sections 2 and 3 of Article I of the California Constitution and the First Amendment to the United States Constitution. The administrator of the home shall inform each resident in writing at the time of admission of the right to complain to the administrator about home accommodations and services. A notice of the right to complain shall be posted in the home. The administrator shall also inform each resident of the right to complain to the board or to the Secretary of Veterans Affairs. Each resident of a home shall be encouraged and assisted, throughout the period of stay in the home, to understand and exercise the rights of freedom of expression and assembly as a resident and as a citizen. To this end, the resident may voice grievances and recommend changes in policies and services to home staff, other residents, and outside representatives of the resident s choice, free from restraint, interference, coercion, discrimination, or reprisal, including retaliatory eviction.

(b) An administrator may not retaliate against any resident who exercises the right to voice grievances by evicting the resident. There shall be a rebuttable presumption that any eviction within 45 days of the exercise by a resident of the right to voice grievances is retaliatory. This presumption does not apply in favor of a resident who has failed to pay maintenance fees unless the resident pays the overdue fees.

(Added by Stats. 2000, Ch. 301, Sec. 1. Effective January 1, 2001.)



1045

Nothing in this chapter shall prevent the State from transferring the property and management of the home to the United States for a home of similar character.

(Enacted by Stats. 1935, Ch. 389.)



1046

(a) If it appears necessary or proper that a guardian or conservator of the estate of a veteran be appointed, the court in its discretion may, upon application of the administrator, or officer designated by the administrator, appoint the home as guardian or conservator of the veteran s estate and cause letters of guardianship or conservatorship of the estate to be issued to the home.

(b) For the purposes of this chapter, the home is a corporation and, acting through an officer designated by the administrator, may act as guardian or conservator of estates, assignee, receiver, depositary, or trustee under appointment of any court or by authority of any law of this state and may transact business in that capacity in the same manner as an individual, and for this purpose may sue and be sued in any court of this state.

(c) The home shall be appointed as guardian, conservator, assignee, receiver, depositary, or trustee without bond. The home shall receive reasonable fees for its expenses for filing fees and attorneys fees. The fees paid to the home may be used as a trust account from which may be drawn expenses for filing fees and attorneys fees in all estates it undertakes to administer. Whenever the balance remaining in the trust account exceeds a sum determined to be necessary by the administrator for the payment of the filing fees and attorneys fees incurred in the various estates, the excess shall be paid annually into the post fund of the home.

(d) The home, when acting as guardian or conservator of a veteran, may deposit the funds of the estate in the special deposit fund of the home, and may invest and reinvest the funds in securities which are legal investments for savings banks in this state.

(Amended by Stats. 1988, Ch. 147, Sec. 13. Effective June 9, 1988.)



1047

(a) The administrator shall maintain a Morale, Welfare, and Recreation Fund that shall be used, at the discretion of the administrator and subject to the approval of the secretary, to provide for the general welfare of the veterans, including, but not limited to, providing for operations of the Veterans Home Exchange, hobby shop, motion picture theater, library, band, and any other function that is operated for the morale, welfare, and recreation of the veterans, and to pay for newspapers, chapel expenses, welfare and entertainment expenses, sport activities, celebrations, and any other activity that is for the morale, welfare, and recreation of the veterans.

(b) Money in the Morale, Welfare, and Recreation Fund may not be expended for any of the following:

(1) Medical treatments or any other related treatment.

(2) Maintenance of the physical plant of the home.

(3) Any function, operation, or activity that is not directly related to the morale, welfare, or recreation of the veterans.

(c) Appropriations from the General Fund for the purposes described in paragraph (3) of subdivision (b) may not be reduced for the purpose of, or to have the effect of, requiring increased expenditures from the Morale, Welfare, and Recreation Fund for those described purposes.

(d) The administrator shall prepare an itemized report that is organized by category and accounts for all expenditures made from the Morale, Welfare, and Recreation Fund during the previous fiscal year and shall submit the report on or before August 20 of each year to all of the following:

(1) The secretary.

(2) The fiscal committees of the Assembly and the Senate.

(3) The committees of the Assembly and the Senate that have subject matter jurisdiction over veterans affairs.

(4) The Veterans Home Allied Council.

(e) The Morale, Welfare, and Recreation Fund for the Veterans Home of California, Yountville, shall maintain a reserve in the amount of two million dollars ($2,000,000). The reserve shall be invested in securities, upon the advice of the Morale, Welfare, and Recreation Fund Advisory Committee and with the approval of the administrator and the secretary.

(f) The administrator may enter into an agreement with an allied council that authorizes that council to operate facilities and activities authorized pursuant to this section. The agreement shall be in the form and manner as specified by the administrator.

(Amended by Stats. 2012, Ch. 95, Sec. 1. Effective January 1, 2013.)



1048

(a) The Morale, Welfare, and Recreation Fund shall include proceeds from the California Veterans Homes Fund, operations of the Veterans Home Exchange, revenue derived from the issuance of prisoner-of-war special license plates pursuant to Section 5101.5 of the Vehicle Code, all funds derived from golf course green fees and range ball fees, all donations to the fund, interest earned on invested funds, funds derived from the estates of deceased members, and any other moneys or property described in this chapter, including, but not limited to, moneys and properties received by the home from estate assets located outside the home, regardless of amount.

(b) The administrator shall prepare an itemized report that is organized by category and accounts for all funds deposited into the Morale, Welfare, and Recreation Fund and transmitted to the Controller under Section 1047 during the previous fiscal year and shall submit the report on or before August 20 of each year to all of the following:

(1) The secretary.

(2) The fiscal committees of the Assembly and the Senate.

(3) The committees of the Assembly and the Senate that have subject matter jurisdiction over veterans affairs.

(4) The Veterans Home Allied Council.

(Amended by Stats. 2010, Ch. 355, Sec. 1. Effective January 1, 2011.)



1049

Moneys in the Morale, Welfare, and Recreation Fund maintained under subdivision (a) of Section 1047 may be used to establish or operate a Veterans Home Exchange that may conduct any lawful endeavor which, in the judgment of the administrator, will benefit the veterans, except as prohibited under subdivision (b) of Section 1047. The administrator may establish the Veterans Home Exchange to operate at a profit.

(Amended by Stats. 1999, Ch. 902, second Sec. 3. Effective January 1, 2000.)



1050

Veterans Home Allied Councils, which are established pursuant to the constitution of the Allied Council, Veterans Home of California, for each veterans home, and which are composed of members of each home, are hereby recognized as established advisory bodies to the administrator of each veterans home. Each Veterans Home Allied Council may also represent veterans who reside at the veterans home for which the council was established in matters before the Legislature. In the course of providing that representation, each council shall comply with the following requirements:

(a) The council s representation shall be approved by a majority of the voting members of the council.

(b) The council shall not engage in any campaign or endorse public candidates in connection with that representation.

(c) The council s actions shall be in accordance with its constitution, bylaws, and policies and procedures.

(Amended by Stats. 2011, Ch. 265, Sec. 1. Effective September 6, 2011.)



1051

(a) There is hereby established in the State Treasury the California Veterans Homes Fund to receive those amounts transferred to the fund pursuant to Section 18811 of the Revenue and Taxation Code.

(b) Any funds remaining in the Veterans Quality of Life Fund, as established by Section 2 of Chapter 143 of the Statutes of 2005, shall be transferred to the California Veterans Homes Fund established by subdivision (a).

(Repealed and added by Stats. 2010, Ch. 355, Sec. 3. Effective January 1, 2011.)






CHAPTER 2. Veterans’ Homes Bond Act of 2000

ARTICLE 1. General Provisions

1100

This chapter shall be known, and may be cited, as the Veterans Homes Bond Act of 2000.

(Added by Stats. 1999, Ch. 728, Sec. 2. Approved March 7, 2000, by adoption of Proposition 16.)



1102

As used in this chapter, the following terms have the following meaning:

(a) Board means the Department of Veterans Affairs designated in accordance with subdivision (b) of Section 1108.

(b) Committee means the Veterans Home Finance Committee created pursuant to subdivision (a) of Section 1108.

(c) Fund means the Veterans Home Fund created pursuant to Section 1103.

(Added by Stats. 1999, Ch. 728, Sec. 2. Approved March 7, 2000, by adoption of Proposition 16.)






ARTICLE 2. Veterans’ Homes

1103

The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the Veterans Home Fund, which is hereby created in the State Treasury.

(Added by Stats. 1999, Ch. 728, Sec. 2. Approved March 7, 2000, by adoption of Proposition 16.)



1104

(a) Upon appropriation by the Legislature, money in the fund shall be used by the Department of Veterans Affairs for the purpose of designing and constructing veterans homes in California and completing a comprehensive renovation of the Veterans Home at Yountville. Funding from this bond shall be allocated to fund the state s matching requirement to construct or renovate those veterans homes in Section 1011 first, and then fund any additional homes established under this section. These homes shall be in addition to sites authorized under Section 1011.

(b) Notwithstanding any other provision of law, construction contracts awarded for veterans homes shall have a statewide participation goal of not less than 3 percent for disabled veteran business enterprises, as defined in subdivision (g) of Section 999.

(Added by Stats. 1999, Ch. 728, Sec. 2. Approved March 7, 2000, by adoption of Proposition 16.)



1104.1

(a) Notwithstanding Section 13340 of the Government Code, the moneys in the Veterans Home Fund established by Section 1103 are, subject to the limit set forth in subdivision (b), hereby continuously appropriated, without regard to fiscal years, to the Department of Veterans Affairs, subject to the approval of the Department of Finance, for the funding of the state s matching requirement for the design, equipping, and construction of all of the following:

(1) The Veterans Home of California, Lancaster, as described in paragraph (4) of subdivision (b) of Section 1011.

(2) The Veterans Home of California, Saticoy, as described in paragraph (5) of subdivision (b) of Section 1011.

(3) The Veterans Home of California, West Los Angeles, as provided for in subdivision (a) of Section 1104.

(b) The total amount appropriated in accordance with subdivision (a) may not exceed the sum of thirty-one million dollars ($31,000,000).

(c) The homes specified in subdivision (a) may care for veterans with substance abuse disorders.

(d) Notwithstanding Section 13340 of the Government Code, in addition to the funds appropriated pursuant to this section, the federal matching funds available pursuant to the State Veterans Home Assistance Improvement Act of 1977 (38 U.S.C. Sec. 8131 et seq.) are hereby continuously appropriated, without regard to fiscal years, to the Department of Veterans Affairs, subject to the approval of the Department of Finance, for the purpose of design, equipping, construction, renovation of, or expansion or repayment of any loan related to the projects specified in this section.

(e) Subject to approval of the Department of Finance, the Department of Veterans Affairs may expend state funds pursuant to this section for the design of projects specified in this section in anticipation of the receipt of federal matching funds.

(Amended by Stats. 2004, Ch. 237, Sec. 3. Effective August 16, 2004.)



1104.2

(a) Notwithstanding Section 13340 of the Government Code, an amount, not to exceed the sum of fifteen million dollars ($15,000,000), is hereby continuously appropriated, without regard to fiscal years, from the Veterans Home Fund to the Department of Veterans Affairs, subject to the approval of the Department of Finance, for the state s matching share for the design, construction, equipping, and renovation of the Veterans Home of California, Yountville, as described in Section 1011.

(b) Excluding any funds required to pay for costs associated with issuing and administering general obligation bonds, any remaining general obligation bond funds available in the Veterans Home Fund created under Section 1103 after funding the design, construction, equipping, expansion, or renovation of the Lancaster, Saticoy, West Los Angeles, or Yountville veterans homes, as specified in Section 1104.1 and subdivision (a), and projects funded through any Budget Act, are, notwithstanding Section 13340 of the Government Code, hereby continuously appropriated without regard to fiscal years to the Department of Veterans Affairs, subject to the approval of the Department of Finance, to fund the state s matching share for renovations, design, construction, and equipping at Yountville consistent with the purposes established in subdivision (a) of Section 1104.

(c) Notwithstanding Section 13340 of the Government Code, in addition to the funds appropriated pursuant to this section, the federal matching funds available pursuant to the State Veterans Home Assistance Improvement Act of 1977 (38 U.S.C. Sec. 8131 et seq.), are hereby continuously appropriated, without regard to fiscal years, to the Department of Veterans Affairs, subject to the approval of the Department of Finance, for the purpose of design, construction, equipping, renovation of, or expansion or repayment of any loan related to, the projects specified in this section.

(d) Subject to approval of the Department of Finance, the Department of Veterans Affairs may expend state funds pursuant to this section for the design of projects specified in this section in anticipation of the receipt of federal matching funds.

(e) The Department of Veterans Affairs shall prepare and submit a report to the Legislature and Governor semiannually, beginning on March 1, 2005, on the progress of the acquisition, design, equipping, construction, establishment, and expansion of the veterans homes specified in Section 15819.60 of the Government Code, including updated cost estimates and a synopsis on the efficacy of the design-build procurement process.

(Amended by Stats. 2005, Ch. 460, Sec. 2. Effective January 1, 2006.)






ARTICLE 3. Fiscal Provisions

1105

The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the State Treasury to the credit of the Veterans Home Fund, created by Section 1103.

(Added by Stats. 1999, Ch. 728, Sec. 2. Approved March 7, 2000, by adoption of Proposition 16.)



1106

Bonds in the total amount of fifty million dollars ($50,000,000), not including the amount of any refunding bonds issued in accordance with Section 1130, or as much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to be used and sold for carrying out the purposes of Section 1104 and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and shall constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both the principal of, and interest on, the bonds as the principal and interest become due and payable.

(Added by Stats. 1999, Ch. 728, Sec. 2. Approved March 7, 2000, by adoption of Proposition 16.)



1107

The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law apply to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full in this chapter.

(Added by Stats. 1999, Ch. 728, Sec. 2. Approved March 7, 2000, by adoption of Proposition 16.)



1108

(a) Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this chapter, the Veterans Home Finance Committee is hereby created. For purposes of this chapter, the Veterans Home Finance Committee is the committee as that term is used in the State General Obligation Bond Law. The committee consists of the Treasurer, the Controller, the Director of Finance, and the Secretary of Veterans Affairs, or their designated representatives. The Treasurer shall serve as chairperson of the committee. A majority of the committee may act for the committee.

(b) For purposes of the State General Obligation Bond Law, the Department of Veterans Affairs is designated the board.

(Added by Stats. 1999, Ch. 728, Sec. 2. Approved March 7, 2000, by adoption of Proposition 16.)



1109

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to carry out the actions specified in this chapter and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 1999, Ch. 728, Sec. 2. Approved March 7, 2000, by adoption of Proposition 16.)



1110

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds maturing each year. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act that is necessary to collect that additional sum.

(Added by Stats. 1999, Ch. 728, Sec. 2. Approved March 7, 2000, by adoption of Proposition 16.)



1111

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum necessary to carry out Section 1112 appropriated without regard to fiscal years.

(Added by Stats. 1999, Ch. 728, Sec. 2. Approved March 7, 2000, by adoption of Proposition 16.)



1112

The Director of Finance may authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds that have been authorized by the committee to be sold for the purpose of carrying out this chapter. Any amount withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund, plus an amount equal to the interest that the money would have earned in the Pooled Money Investment Account, from money received from the sale of bonds for the purpose of carrying out this chapter.

(Added by Stats. 1999, Ch. 728, Sec. 2. Approved March 7, 2000, by adoption of Proposition 16.)



1113

The Department of Veterans Affairs may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account in accordance with Section 16312 of the Government Code for the purposes of carrying out this chapter. The amount of the request shall not exceed the amount of the unsold bonds that the committee, by resolution, has authorized to be sold for the purpose of carrying out this chapter. The department shall execute any documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the department in accordance with this chapter.

(Added by Stats. 1999, Ch. 728, Sec. 2. Approved March 7, 2000, by adoption of Proposition 16.)



1114

All money deposited in the fund that is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1999, Ch. 728, Sec. 2. Approved March 7, 2000, by adoption of Proposition 16.)



1115

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code, which is a part of the State General Obligation Bond Law. Approval by the voters of the state for the issuance of the bonds described in this chapter includes the approval of the issuance of any bonds issued to refund any bonds originally issued under this chapter or any previously issued refunding bonds.

(Added by Stats. 1999, Ch. 728, Sec. 2. Approved March 7, 2000, by adoption of Proposition 16.)



1116

Notwithstanding any provision of this chapter or the State General Obligation Bond Law, if the Treasurer sells bonds pursuant to this chapter that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes, subject to designated conditions, the Treasurer may maintain separate accounts for the investment of bond proceeds and the investment earnings on those proceeds. The Treasurer may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or to take any other action with respect to the investment and use of bond proceeds required or desirable under federal law to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1999, Ch. 728, Sec. 2. Approved March 7, 2000, by adoption of Proposition 16.)



1117

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1999, Ch. 728, Sec. 2. Approved March 7, 2000, by adoption of Proposition 16.)









CHAPTER 3. County Institutions

1120

Any county may provide and maintain a home for veteran soldiers, sailors, and marines who have served the United States honorably in any of its wars.

(Enacted by Stats. 1935, Ch. 389.)



1121

For the purposes of this chapter the board of supervisors of any county may:

(a) Purchase, receive by donation, condemn, lease, or otherwise acquire real and personal property necessary for such home, and improve, preserve, manage, and control the same.

(b) Purchase, construct, lease, furnish, and repair buildings for such home and provide the necessary custodians, employees, attendants, and supplies for its proper maintenance.

(c) Levy a special tax pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code, and spend the proceeds for the purposes of this chapter.

(d) Establish a fund for the purposes of this chapter, and transfer from the general fund to such fund such moneys as the board deems necessary.

(e) Incur, in the manner provided by law, a bonded indebtedness on behalf of the county for any of the purposes of this chapter.

(f) Join with any incorporated city in the county in the accomplishment of the purposes of this chapter and to that end hold jointly with such city all property acquired, and expend money in conjunction with such city.

(Amended by Stats. 2009, Ch. 332, Sec. 77. Effective January 1, 2010.)









DIVISION 6. VETERANS BUILDINGS, MEMORIALS, AND CEMETERIES

CHAPTER 1. Memorial Districts

ARTICLE 1. Formation

1170

As used in this chapter, unless the context otherwise indicates:

(a) District means a memorial district organized under the provisions of this chapter.

(b) Board means the board of directors of a memorial district.

(Amended by Stats. 2002, Ch. 221, Sec. 69. Effective January 1, 2003.)



1171

A memorial district may be established, maintained, governed, supported, and operated in the manner and for the purposes herein provided, and may exercise the powers and jurisdiction herein expressly granted or necessarily implied.

(Amended by Stats. 1945, Ch. 600.)



1172

No district shall include territory not wholly in the same county. A district may include any incorporated territory of the county together with any contiguous unincorporated territory thereof, or may be formed entirely of contiguous incorporated territory or entirely of contiguous unincorporated territory.

(Enacted by Stats. 1935, Ch. 389.)



1173

By petition filed with the county clerk, registered electors residing within the boundaries of a proposed district, equal in number to at least eight per cent of the number of votes cast in the proposed district for the office of Governor at the last general election at which a Governor was elected, may propose the formation of a district. If both incorporated and unincorporated territory are included within the proposed district, the petition shall be signed by registered electors equal in number in each territory to at least eight per cent of the votes so cast therein for Governor.

(Enacted by Stats. 1935, Ch. 389.)



1174

The petition shall be addressed to the board of supervisors of the county within which the proposed district is situated, shall be signed by the number of qualified registered voters specified in section 1173, and shall propose and set forth:

(a) The formation of a district under this chapter.

(b) The calling by the board of supervisors of a special election to vote upon the question whether the proposed district shall be formed and to elect the first board of directors of the district.

(c) The name of the proposed district, as ____ memorial district.

(d) An accurate description of the boundaries of the proposed district specifying what portion of the territory is incorporated territory and what portion unincorporated territory.

(Amended by Stats. 2002, Ch. 221, Sec. 70. Effective January 1, 2003.)



1175

The petition may be filed in sections, each of which shall fully comply with all of the requirements for a petition, except that each section need not contain the total number of signatures required for a petition.

(Enacted by Stats. 1935, Ch. 389.)



1176

Within 30 days after the filing of the petition the county elections official shall find and certify whether the petition is signed by the requisite number of qualified registered voters of the proposed district and of the incorporated and unincorporated portions thereof and shall present the petition with the certificate of his or her findings attached thereto to the board of supervisors at its first regular meeting held 10 days from the date of certification of the petition. The board shall fix a time and place for the hearing of the petition not less than 20 days nor more than 40 days after the date of the meeting, and shall direct the clerk of the board to publish a notice once a week for three successive weeks in a newspaper circulated in the territory that it is proposed to organize into a district, and that the board deems most likely to give notice to the inhabitants of the territory.

(Amended by Stats. 2002, Ch. 221, Sec. 71. Effective January 1, 2003.)



1177

If the petition and certificate is presented to the board of supervisors at a regular meeting the board at that meeting shall ascertain whether the petition in all respects complies with the requirements therefor, except that the certificate shall be conclusive evidence of the sufficiency of the signatures to the petition.

(Enacted by Stats. 1935, Ch. 389.)



1177.5

The notice required in Section 1176 shall state the fact that the board has fixed the time and place, which shall be stated in the notice, for a hearing on the matter of the formation of a memorial district. The notice shall describe the territory or shall specify the exterior boundaries of the territory proposed to be organized into a district.

(Added by Stats. 1959, Ch. 909.)



1177.6

At any time prior to the time fixed for a hearing of the matter, any person interested may file with the clerk of the board written objections to the formation of the district. At the time and place fixed for the hearing or at any time to which the hearing may be continued, the board of supervisors shall consider and pass on all objections to the creation of a district, or to the inclusion of any territory in the district. At the hearing, the board of supervisors may exclude any territory that in the opinion of the board would not be benefited by inclusion in the district.

(Added by Stats. 1959, Ch. 909.)



1178

At the conclusion of the hearing, the board of supervisors shall either adopt an order abandoning the creation of the proposed district or shall by resolution call a special election to vote upon the question of formation of the proposed district and to elect the members of the first board of directors thereof.

(Amended by Stats. 1959, Ch. 909.)



1178.5

Sample ballots shall be printed and mailed, together with a synopsis of the provisions of Chapter 1 (commencing at Section 1170) of Division 6, to each registered voter in the proposed district.

(Added by Stats. 1959, Ch. 893.)



1179

The special election shall be held upon a date not later than the 130th day after the meeting of the board at which the petition was presented. At the special election, the proposition submitted shall be Shall the proposed ____ memorial district be formed? There shall be elected at the same election a board of directors consisting of five members.

(Amended by Stats. 2002, Ch. 221, Sec. 72. Effective January 1, 2003.)



1180

The special election shall be called, noticed, held, and conducted, election officers appointed, voting precincts designated, candidates nominated, ballots printed, polls opened and closed, ballots counted and returned, returns canvassed, results declared, certificates of election issued, oaths of office administered, and all other proceedings incidental to and connected with the election shall be regulated and done, in accordance with the provisions of law regulating elections conducted pursuant to the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code).

(Amended by Stats. 2002, Ch. 221, Sec. 73. Effective January 1, 2003.)



1180.1

Within five days after the district formation election has been called, the legislative body which has called the election shall transmit, by registered mail, a written notification of the election call to the executive officer of the local agency formation commission of the county or principal county in which the territory or major portion of the territory of the proposed district is located. Such written notice shall include the name and a description of the proposed district, and may be in the form of a certified copy of the resolution adopted by the legislative body calling the district formation election.

The executive officer, within five days after being notified that a district formation election has been called, shall submit to the commission, for its approval or modification, an impartial analysis of the proposed district formation.

The impartial analysis shall not exceed 500 words in length and shall include a specific description of the boundaries of the district proposed to be formed.

The local agency formation commission, within five days after the receipt of the executive officer s analysis, shall approve or modify the analysis and submit it to the officials in charge of conducting the district formation election.

(Added by Stats. 1970, Ch. 736.)



1180.2

The board of supervisors or any member or members of the board authorized by the board, or any individual voter or bona fide association of citizens entitled to vote on the district formation proposition, or any combination of such voters and associations of citizens, may file a written argument for or a written argument against the proposed district formation.

Arguments shall not exceed 300 words in length and shall be filed with the officials in charge of conducting the election not less than 54 days prior to the date of the district formation election.

(Added by Stats. 1970, Ch. 736.)



1180.3

If more than one argument for or more than one argument against the proposed district formation is filed with the election officials within the time prescribed, such election officials shall select one of the arguments for printing and distribution to the voters.

In selecting the arguments, the election officials shall give preference and priority in the order named to the arguments of the following:

(a) The board of supervisors or any member or members of the board authorized by the board.

(b) Individual voters or bona fide associations of citizens or a combination of such voters and associations.

(Added by Stats. 1970, Ch. 736.)



1180.4

The elections officials in charge of conducting the election shall cause a ballot pamphlet concerning the district formation proposition to be voted on to be printed and mailed to each voter entitled to vote on the district formation question.

The ballot pamphlet shall contain the following, in the order prescribed:

(a) The complete text of the proposition.

(b) The impartial analysis of the proposition, prepared by the local agency formation commission.

(c) The argument for the proposed district formation.

(d) The argument against the proposed district formation.

The elections officials shall mail a ballot pamphlet to each voter entitled to vote in the district formation election at least 10 days prior to the date of the election. The ballot pamphlet is official matter within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 157. Effective January 1, 1995.)



1181

For the purposes of this chapter the board of supervisors and the county elections official, respectively, shall have all the powers and duties that boards of trustees and city clerks have under Section 1180 and the terms city, municipal election, board of trustees, and city clerk, shall mean proposed memorial district, proposed memorial district election, board of supervisors, and county clerk.

(Amended by Stats. 2002, Ch. 221, Sec. 74. Effective January 1, 2003.)



1182

If a majority of the votes cast at the special election are in favor of formation of the district, the county elections official shall, within ten days after the board of supervisors has declared the result thereof, record in the office of the county recorder a complete certified copy of the statement of results entered on the minutes of the board of supervisors in accordance with Section 1180, together with a complete certified copy of the petition for formation of the district, except that the signatures on the petition need not be certified and recorded.

(Amended by Stats. 2002, Ch. 221, Sec. 75. Effective January 1, 2003.)



1183

Such certified copies when recorded shall, after sixty days from the date of the special election, be conclusive evidence against all persons, firms, associations and corporations, except the State, of the regular and sufficient formation of the district and establishment of the boundaries thereof as set forth in the petition and of the validity of all proceedings preliminary to the formation and establishment of the district.

(Enacted by Stats. 1935, Ch. 389.)



1185

A district may be formed in the manner prescribed by this article that is within an existing memorial district, if, in addition to the petition required by Section 1173, there is filed with the county elections official a verified copy of a resolution by the board of the existing district consenting to the formation of the new district.

(Amended by Stats. 2002, Ch. 221, Sec. 76. Effective January 1, 2003.)






ARTICLE 2. Management

1190

Every district shall be a public corporation, have perpetual succession, and may:

(a) Sue and be sued in all actions and proceedings in all courts and tribunals of competent jurisdiction.

(b) Adopt a seal and alter it at pleasure.

(c) Call upon the district attorney for legal advice and assistance in all matters concerning the district.

(d) Make contracts, employ labor, and do all acts necessary or convenient for the full exercise of any of the powers of the district.

(Enacted by Stats. 1935, Ch. 389.)



1190.5

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Added by Stats. 2005, Ch. 158, Sec. 26. Effective January 1, 2006.)



1191

(a) Every district may do all of the following:

(1) Provide and maintain memorial halls, assembly halls, buildings, or meetingplaces, together with suitable indoor and outdoor park and recreation facilities, including swimming pools, picnic areas, and playgrounds, for the use of persons or organizations other than veterans, pursuant to paragraphs (8) and (9), and veteran soldiers, sailors, and marines who have honorably served the United States in any wars or campaigns recognized by law for the purposes of Section 3 of Article XIII of the California Constitution, or for the use of patriotic, fraternal, or benevolent associations of those persons. However, no district shall provide and maintain indoor and outdoor park and recreation facilities, including swimming pools, picnic areas, and playgrounds, unless these projects have been approved by a majority of the voters at either the general district election or at a special election called for that purpose. The question of whether the district shall provide and maintain indoor and outdoor park and recreation facilities may be submitted to the registered voters of the district by the board on its own motion and shall be submitted by the board upon petition signed by 8 percent of the registered voters of the district, at either the general district election or at a special election called for that purpose. If submitted at a special election, the election shall be called, conducted, governed, and regulated in the same manner as the general district election.

All plans for indoor and outdoor park and recreation facilities, including swimming pools, picnic areas, and playgrounds, shall be approved initially by the board of supervisors.

(2) Purchase, receive by donation, condemn, lease, or acquire real or personal property necessary or convenient for the construction or maintenance of halls, buildings, meetingplaces, and facilities, and improve, preserve, manage, and control these facilities.

(3) Purchase, construct, lease, build, furnish, or repair halls, buildings, meetingplaces, and facilities upon sites owned or leased by the district or made available to the district, and provide custodians, employees, attendants, and supplies for the proper maintenance, care, and management of those halls, buildings, meetingplaces, and facilities.

(4) Furnish sites for halls, buildings, meetingplaces, or facilities, to be built either by the district or by or for patriotic, fraternal, or benevolent associations of veterans, if the funds for these sites are supplied by the district or from other sources.

(5) Enter into agreements with county, municipal, school, park, or other public authorities or agencies conveying, leasing, or making available to the district, either gratuitously or for compensation, sites upon public land for the construction, maintenance, and management by the district of assembly or memorial halls, buildings, meetingplaces, or facilities, and construct and maintain on those sites halls, buildings, meetingplaces, or facilities.

(6) Sell or lease any district property to the highest responsible bidder, as determined by the board, except as provided by Section 1191.3. The board shall, prior to any sale, make a call for bids and advertise that call pursuant to Section 6062 of the Government Code in a newspaper of general circulation in the district, inviting sealed bids for the sale or lease of the property. The board may either accept the highest responsible bid or reject all bids. The board may require the successful bidder to file with the board good and sufficient undertaking to be approved by the board to insure faithful performance of the contract of sale or lease. No sale or lease shall be transacted, however, if a petition has been filed with the board requesting it not to enter into the sale or lease of the property.

The petition shall have affixed to it, as petitioners, the signatures, indicating place of residence and place of signing, of the registered voters of the district in a number equal to at least 10 percent of the votes cast in the district at the last preceding general election held in the state.

If the petition meets these requirements, as determined by the records of the county elections official for the county or counties in which the district is situated, the board either shall not convey the property or shall submit the matter to the registered voters of the district to be voted upon at the next primary or general election, or at a special election called for the purpose of ratifying or rejecting the action of the district to sell or lease the property.

(7) Sell or lease any district property to any political subdivision, or portion thereof, in which the district is situated for purposes of roads, streets, or highways, or for the improvement of roads, streets, or highways, without regard to the highest responsible bidder but otherwise meeting the petition requirements of paragraph (6).

(8) Adopt, from time to time, reasonable rules and regulations for the use of halls, buildings, meetingplaces, and facilities by veterans or by organizations of veterans, and to allow the halls, buildings, meetingplaces, and facilities to be used for lawful purposes consistent with the objects of this section by persons or organizations other than veterans either free of charge or for stated compensation to aid in defraying the cost of maintenance of the facilities, if that use will not unduly interfere with the reasonable use of the facilities by veterans associations.

(9) Enter into a joint powers agreement for recreational or senior citizens services within the district.

(b) In conformance with this section, a district may provide recreational facilities or services at any location within the district regardless of the location of district-owned facilities. A district may not increase its tax levy for the purpose of providing recreational services for persons other than veterans unless that increase is first approved by a majority of the registered voters of the district who vote upon the proposal.

(Amended by Stats. 2002, Ch. 221, Sec. 77. Effective January 1, 2003.)



1191.1

(a) The Lindsay-Strathmore Memorial District may enter into a joint powers agreement with the Strathmore Public Utility District to provide for the management, maintenance, and operation of the memorial district property and improvements located at Strathmore, California, and for the use by the public utility district of the real property and improvements owned by the memorial district for offices, maintenance, and storage facilities.

(b) This section applies only to the Lindsay-Strathmore Memorial District in Tulare County. This section is not intended to amend any of the provisions of Section 1266, and use of the Lindsay-Strathmore Memorial District property by the Strathmore Public Utility District under this section is not an abandonment of the facility by the Lindsay-Strathmore Memorial District or the veterans organization.

(Added by Stats. 1991, Ch. 46, Sec. 1.)



1191.3

When the district desires to sell real property that was donated to the district by a city or county, the district shall offer to reconvey it to the city or county before selling it and shall reconvey it if the city or county agrees to accept it. If the property was sold to the district by a city or county, or was given or sold by a private person, or his successors in interest as determined by the district, the district shall offer to reconvey it at the then market price as determined by it, before selling it to any other person. In any case no sale or other use of the real property shall be made which is contrary to the provisions of any instrument under which the district holds title to or any interest in the property.

(Added by Stats. 1955, Ch. 931.)



1192

Every district may:

(a) Cause to be levied and collected in any year a special tax not to exceed three-tenths of one cent ($0.003) on the one dollar ($1) of assessed valuation of all the taxable property in the district, exclusive of any tax which may be required to pay the principal of and interest upon any bonded indebtedness of the district, in addition to all other taxes provided for by law upon the taxable property of the district and to be paid into a special fund in the county treasury to be known as the memorial district fund. In no event shall the tax exceed an amount that is sufficient to pay the estimated expenses of operating and maintaining the memorial district for the next year and the estimated capital outlay of the district for the next two years.

(b) Incur, through the board of supervisors, bonded indebtedness on behalf of the district for the purpose of exercising any of the powers of the district or accomplishing any of the purposes of this chapter.

(c) Cause to be levied and collected in any one year a special tax sufficient to pay the principal of and interest upon all bonded indebtedness of the district incurred as herein provided, in addition to all other taxes provided for by law or by the provisions of this chapter and to be paid into a special fund in the county treasury to be known as the memorial district bond retirement fund.

(d) Refund or retire any indebtedness that may exist against the district.

(Amended by Stats. 1959, Ch. 895.)



1192.1

When a district is authorized to provide and maintain indoor and outdoor park and recreation facilities including swimming pools, picnic areas and playgrounds, unobligated funds of the district accumulated prior to the authorization may be used for said purposes.

(Added by Stats. 1963, Ch. 1497.)



1192.5

A district may impose a special tax pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code. The special taxes shall be applied uniformly to all taxpayers or all real property within the district, except that unimproved property may be taxed at a lower rate than improved property.

(Added by Stats. 1991, Ch. 70, Sec. 6.)



1193

Every district may combine with the county in which it is located or with any incorporated city wholly within the county, in the accomplishment of any of the purposes of this chapter, and to that end hold jointly with such county or city any property acquired or made available for such purposes, and expend money in conjunction with such county or city in accomplishing any of the purposes hereof.

(Enacted by Stats. 1935, Ch. 389.)



1194

The powers of the district, except as otherwise expressly provided, shall be exercised by the board of directors.

(Enacted by Stats. 1935, Ch. 389.)



1195

The general district election shall be governed by the provisions of the Uniform District Election Law and be held in every district formed under the provisions of this chapter on the first Tuesday after the first Monday in November of each odd-numbered year.

(Amended by Stats. 1967, Ch. 29.)



1195.2

If the board of directors of the district shall fail to take the action necessary to hold a general district election pursuant to Section 1195, the board of supervisors of the county in which the district is situated may call and hold a special election to vote for members of the board of directors of the district. Such special election shall be held and conducted pursuant to the provisions of Section 1180, at the expense of the district. If, on the 40th day prior to the day fixed for such special election, not more than one candidate has been nominated for each office of member of the board of directors to be filled at such election, and if on the 30th day prior to the day fixed for such election, a petition signed by 5 percent of the qualified electors in the district, requesting that such election be held, has not been presented to the board of supervisors, such election shall not be held, and the board of supervisors shall appoint persons to fill such offices and shall give notice that such election will not be held, substantially as provided in Section 1195.1.

(Added by Stats. 1965, Ch. 417.)



1197

The board shall consist of five members who shall be registered electors residing within the district or proposed district at the time of their election and shall be elected by the qualified electors of the district. A majority of the seats on the board shall be designated for veterans, as defined in Section 940. Any board seat that is so designated, but is not currently filled by a qualifying individual, shall be filled by a qualified individual at the next election at which that seat is to be filled. Members shall serve without compensation, but shall be entitled to actual and necessary expenses incurred in the performance of duties. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 17. Effective January 1, 2006.)



1198

The board first elected in any district shall hold its first meeting in the meeting room of the board of supervisors commencing at ten o'clock a.m. on the first Monday following the date of declaration by the board of supervisors of the result of the special election at which the board was elected. The board shall elect one of its members president, and shall elect a secretary, and shall provide for the time and place of holding meetings and the manner in which special meetings may be called. The board may establish rules for proceedings of the board.

(Enacted by Stats. 1935, Ch. 389.)



1198.5

(a) The secretary of every memorial district shall annually prepare a financial report signed by the board of directors containing the following information and related data in such detail as may be necessary to accurately disclose its financial condition and operations during the preceding fiscal year:

(1) Assets and liabilities at the beginning and end of the fiscal year.

(2) Receipts of any kind and the sources thereof.

(3) Disbursements of any kind and the purposes thereof.

(4) A list of all contracts, transactions, agreements of other obligations entered into.

(b) The board of every memorial district shall provide for the safekeeping of all records, at such places as the board may order and shall transfer such records to such boards as are subsequently elected under the provisions of this chapter.

(Added by Stats. 1959, Ch. 894.)



1199

The president shall sign all contracts on behalf of the district and shall certify to the county auditor all lawful demands against the district payable from the memorial district fund and from the memorial district bond fund after such demands have first been approved by at least three members of the board. The president shall also perform any other duties imposed by the board. The secretary shall countersign all contracts on behalf of the district and perform any other duties precribed by the board. A majority of the board shall constitute a quorum for the transaction of business, but all official acts of the board must receive the affirmative vote, signature, or approval, as the case may require, of at least three members of the board.

(Enacted by Stats. 1935, Ch. 389.)



1200

The moneys in the several funds of the district shall be paid out by the county treasurer only upon warrants drawn by the county auditor against the appropriate district fund. The county auditor shall draw warrants against the memorial district bond retirement fund, if that fund contains sufficient moneys, and if not, then, against any other funds of the district in payment of all valid and outstanding bonds of the district at maturity and of interest coupons thereon when due, upon presentation to the county auditor of the bonds or coupons by the owners thereof.

(Amended by Stats. 1994, Ch. 114, Sec. 73. Effective January 1, 1995.)



1201

The county auditor shall also draw warrants against the memorial district fund and against the memorial district bond fund, in payment of lawful claims against the district certified to the county auditor by the president of the board.

(Amended by Stats. 1994, Ch. 114, Sec. 74. Effective January 1, 1995.)



1202

The board shall, annually, at least fifteen days before the first day of the month in which the board of supervisors is required by law to levy the taxes required for county purposes, furnish to the board of supervisors and to the auditor estimates in writing of the minimum amount of money required for the payment of the principal of and interest upon all bonded indebtedness of the district; and also of the minimum amount of money required by the district for any other purposes.

(Enacted by Stats. 1935, Ch. 389.)



1203

The board of supervisors shall annually at the time of levying county taxes and until all bonded indebtedness of the district is fully paid, levy and cause to be collected by the county tax collector a tax on all taxable property in the district sufficient for the payment of the principal of and interest upon all bonded indebtedness of the district. This tax shall be known as the memorial district bond retirement tax.

(Enacted by Stats. 1935, Ch. 389.)



1204

The board of supervisors shall in like manner and until all other expenses and claims are fully paid, levy and cause to be collected by the county tax collector a tax sufficient for the payment of all other expenses and claims of the district. This tax shall be known as the memorial district tax.

(Enacted by Stats. 1935, Ch. 389.)



1205

The memorial district tax levied in any one year shall not exceed the rate of three-tenths of one cent ($0.003) on each dollar ($1) of the assessed valuation of all taxable property in the district, exclusive of any tax which may be required to pay the principal of and interest upon any bonded indebtedness of the district. In no event shall the tax exceed an amount that is sufficient to pay the estimated expenses of operating and maintaining the memorial district for the next year and the estimated capital outlay of the district for the next two years.

(Amended by Stats. 1959, Ch. 895.)



1206

Taxes shall be paid into the county treasury to the credit of the memorial district bond retirement fund or to the credit of the memorial district fund, as the purpose of the tax determines.

(Enacted by Stats. 1935, Ch. 389.)



1207

Taxes become delinquent at the time the county taxes become delinquent and shall bear like penalties for delinquency. All taxes shall be a lien upon all the taxable property in the district, and shall be of the same force and effect as the liens for county taxes. Their collection shall be enforced by the same means provided for the enforcement of liens for county taxes.

(Enacted by Stats. 1935, Ch. 389.)



1208

Boards of supervisors, governing bodies of incorporated cities and school districts, and all authorities having control of public lands within this State may on behalf of the county, city, school district, park area, or public agency convey, lease, or make available to districts, either gratuitously or for compensation, sites upon lands under their control or jurisdiction, for the erection and maintenance thereon by districts of assembly or memorial halls, buildings, and meeting places, whenever in the reasonable discretion of such board, body, or authority, such sites can be so conveyed, leased, or made available without inconvenience to the interests of the particular county, city, school district, park, or public agency.

(Enacted by Stats. 1935, Ch. 389.)






ARTICLE 2.5. Claims

1209

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)






ARTICLE 3. Bonds

1210

Bonds of a district may be issued, sold, and the proceeds thereof expended in the exercise of any of the powers of the district or in the accomplishment of the purposes of this chapter whenever two-thirds of the registered electors of the district who vote upon a proposal to issue bonds vote in favor thereof.

(Enacted by Stats. 1935, Ch. 389.)



1211

The board may, and upon petition of eight per cent of the registered electors of the district shall, submit to the electors of the district the question whether bonds of the district shall be issued and sold for the purposes set forth by the board in the notice calling the election at which the question is submitted.

(Enacted by Stats. 1935, Ch. 389.)



1212

The question may be submitted at a special bond election called for that purpose or at a general district election. If called upon petition of the electors of the district, the question shall be submitted not later than the ninetieth day after the filing of the petition therefor with the secretary of the board. The notice calling the election shall be entered in the minutes of the board and in addition to other requirements of this chapter governing the general district election shall contain a statement of the purpose of the proposed bond issue, the amount of bonds proposed to be issued, and the rate of interest, not exceeding six per cent, to be paid thereon.

(Enacted by Stats. 1935, Ch. 389.)



1213

If the question whether bonds of the district are to be issued is submitted at a special election, such election shall be noticed, called, conducted, governed, and regulated, in the same manner prescribed for the general district election.

(Enacted by Stats. 1935, Ch. 389.)



1214

If at such election two-thirds of the votes cast are in favor of issuing the bonds of the district, the board shall cause that fact to be entered upon its minutes and shall at once certify to the board of supervisors all of the proceedings of the board in connection with the proposed bond issue, including the purpose thereof, the amount thereof, rate of interest to be paid thereon, and the result of the election.

(Enacted by Stats. 1935, Ch. 389.)



1215

Thereupon, the board of supervisors, by an order entered in its minutes, shall provide for the issuance and sale of bonds of the district in the amount approved by the electors of the district at the election and shall provide for the payment of the proceeds of the sale of the bonds into the county treasury to the credit of a special fund known as the memorial district bond fund which shall be used for the purposes specified in the order of the board of directors calling the special election and shall be expended upon warrants of the county auditor.

(Enacted by Stats. 1935, Ch. 389.)



1216

The board of supervisors shall issue and sell the bonds of the district in the manner and form prescribed by law for county bonds and subject to the conditions therein specified regarding the denominations, maturities, and interest rates of county bonds.

(Enacted by Stats. 1935, Ch. 389.)



1217

If any officer whose signature, countersignature, or attestation appears on any district bonds or coupons thereof, ceases to be such officer before the delivery of the bonds to the purchaser thereof, such signature, countersignature, or attestation shall nevertheless be valid and sufficient for all purposes the same as if such officer had remained in office until the delivery of the bonds. The signature upon the coupons of the person who is county auditor at the date of such bonds shall be valid although the bonds themselves may be attested by a different person who is county auditor at the time of delivery of the bonds.

(Enacted by Stats. 1935, Ch. 389.)



1218

The board of supervisors at the time of making the levy of taxes for county purposes shall levy a tax for that year upon the taxable property in the district for the interest and redemption of district bonds. Such tax shall not be less than sufficient to pay the interest of the bonds for that year and the portion of the principal due or to become due during the year, and in any event shall be sufficient to raise annually for the first half of the term of the bonds the sum necessary to pay the interest thereon; and during the balance of the term, sufficient to pay the annual interest and to pay annually a proportion of the principal of the bonds equal to a sum produced by taking the whole amount of the bonds outstanding and dividing it by the number of years the bonds then have to run. All money so collected shall be paid into the county treasury to the credit of the district bond retirement fund and be used for the payment of the principal and interest on the bonds and for no other purpose until all bonded indebtedness of the district has been paid in full. The principal and interest on bonds shall be paid by the county treasurer upon the warrant of the county auditor out of the district bond retirement fund if that fund has sufficient moneys and otherwise out of any other funds of the district. The county auditor shall cancel and retain such bonds and coupons when he draws his warrants on the treasurer in favor of the owners thereof.

(Enacted by Stats. 1935, Ch. 389.)



1219

Whenever the bonds of a district have been investigated and certified by any officer of this state authorized to make such investigation and certification, and by the authority of such certification have been declared to be legal for investment by savings banks of this state, then such bonds may be lawfully purchased or received in pledge for loans by savings banks, building and loan associations, trust companies, insurance companies, guardians, conservators, executors, administrators, special administrators, or by any public officer within this state holding funds which by law may be invested or loaned.

(Amended by Stats. 1979, Ch. 730.)






ARTICLE 3.5. Construction and Alteration of Halls, Buildings and Meeting Places

1221

No contract for the construction or alteration of any hall, building or meeting place shall be let until such time as professional estimates of the cost of such construction or alteration have been submitted to, considered, and approved by a majority of the board at an official meeting.

(Added by Stats. 1959, Ch. 1067.)



1222

No contract shall be let for the construction or alteration of any hall, building or meeting place unless such project can be completed and be ready for occupancy and use with the funds the district has on hand.

(Added by Stats. 1959, Ch. 1067.)



1223

No contract for the construction or alteration of any hall, building or meeting place is valid, and no district funds shall be paid for any work done under such a contract or for any labor or materials furnished under such contract, unless the plans and specifications comply in every particular with the provisions of the Uniform Building Code and the building code and regulations of the city or county in which the building is to be located.

(Added by Stats. 1959, Ch. 1067.)



1224

If the cost of construction or alteration under the contract is ten thousand dollars ($10,000) or more, from time to time, as the work of construction or alteration progresses, a certified architect or a certified structural engineer, hired by the district, shall make reports showing, of his own personal knowledge, that the work during the period covered by the report has been performed and materials used and installed, in every particular, in accordance with the approved plans and specifications.

(Added by Stats. 1959, Ch. 1067.)






ARTICLE 6. Annexation

1251

The boundaries of any district organized or existing under this chapter may be altered and new territory annexed to, and incorporated within, it pursuant to this article.

(Added by Stats. 1961, Ch. 34.)



1252

To qualify for annexation, new territory shall be contiguous to the existing district.

(Added by Stats. 1961, Ch. 34.)



1253

Proceedings may be commenced for the annexation of territory to an existing district by petition filed with the county clerk and signed by registered voters residing within the territory to be annexed equal in number to at least eight percent of the number of votes cast in the territory proposed to be annexed for the office of Governor at the last general election at which a Governor was elected. If both incorporated and unincorporated territory are included within the new territory, the petition shall be signed by registered voters equal in number in each territory to at least eight percent of the votes so cast therein for Governor.

(Added by Stats. 1961, Ch. 34.)



1254

The petition shall be addressed to the board of supervisors of the county within which the district is situated, shall be signed by the number of qualified registered voters specified in Section 1253, and shall propose and set forth:

(a) The annexation of new territory under this article.

(b) The calling by the board of supervisors of a meeting to conduct a hearing upon the question whether the new territory should be annexed.

(c) An accurate description of the boundaries of the new territory specifying what portion of the territory is incorporated and what portion unincorporated.

(Added by Stats. 1961, Ch. 34.)



1255

Within 30 days after the filing of the petition the county elections official shall find and certify whether the petition is signed by the requisite number of qualified registered voters of the territory proposed to be annexed and of the incorporated and unincorporated portions thereof and shall present the petition with the certificate of his or her findings attached thereto to the board of supervisors at its first regular meeting held 10 days from the date of certification of the petition. At the regular meeting the board shall ascertain whether the petition in all respects complies with the requirements therefor, except that the certificate shall be conclusive evidence of the sufficiency of the signatures to the petition. If the board finds that the petition complies with the requirements, it shall at the same regular meeting fix a time and place for the hearing of the petition not less than 20 days nor more than 40 days after the date of the meeting, and shall direct the clerk of the board to publish a notice once a week for three successive weeks in a newspaper circulated in the territory that is proposed to be annexed, and that the board deems most likely to give notice to the inhabitants of the territory.

(Amended by Stats. 2002, Ch. 221, Sec. 78. Effective January 1, 2003.)



1256

The notice required in Section 1255 shall state the fact that the board has fixed the time and place, which shall be stated in the notice, for a hearing on the matter of the annexation of territory to the memorial district. The notice shall describe the territory or shall specify the exterior boundaries of the territory proposed to be annexed to the district.

(Added by Stats. 1961, Ch. 34.)



1257

If, at the close of the hearing, the board of supervisors determines to annex the territory, or any portion thereof, it shall so declare by resolution. The annexation shall be effective upon the date of the adoption of the resolution unless one percent or more of the voters living within the territory to be annexed have at or prior to hearing filed written objections to the annexation. If written objections to the proposed annexation are made by the number of voters specified in this section, the annexation shall not be effective until it is approved by a majority vote of the voters of the territory proposed to be annexed. The election shall be conducted substantially as provided in Sections 1179, 1180, and 1181.

(Added by Stats. 1961, Ch. 34.)



1258

The declaration of the result and recordation of the statement of the election shall be carried out substantially pursuant to Sections 1182 and 1183 of this chapter except that the words formation of the district shall be replaced in each instance by the words annexation of the new territory.

(Added by Stats. 1961, Ch. 34.)



1259

Territory forming a part of any existing district at the time of presentation of a petition for annexation, shall not be annexed pursuant to this article.

(Added by Stats. 1961, Ch. 34.)









CHAPTER 2. County and City Buildings

1260

As used in this chapter, unless the context otherwise indicates:

(a) Political subdivision means any city, county, district, or other local governmental agency.

(b) Governing body means the board of supervisors in the case of a county, or the city council or board of trustees or other governing board in the case of a city, district, or other local governmental agency.

(c) Veterans association or veterans service organization means any association or organization which is composed solely of persons who served honorably in time of war or in time of peace in a campaign or expedition for service in which a medal has been authorized by the government of the United States, as members of the Armed Forces of the United States, or who as citizens of the United States served honorably in time of war as members of the armed forces of any nation whose government was allied with the United States during that war, and which is organized for patriotic, fraternal, and benevolent objects.

(d) Nonprofit veteran service agency shall have the meaning given in Section 999.51 of the Military and Veterans Code.

(Amended by Stats. 2013, Ch. 697, Sec. 1. Effective January 1, 2014.)



1261

Any political subdivision may lease any lot or building or part thereof belonging to it and not required for public use, for not exceeding 20 years, or may acquire and lease or sublease any lot or building or part thereof for not exceeding 20 years, to a veterans association, veterans service organization, or nonprofit veteran service agency organized in such political subdivision, to be used for the purposes of the veterans association, veterans service organization, or nonprofit veteran service agency. The rental shall be fixed by the governing body of the political subdivisions, and may be nominal in amount.

(Amended by Stats. 2013, Ch. 697, Sec. 2. Effective January 1, 2014.)



1262

Any county may provide, maintain, or provide and maintain buildings, memorial halls, meeting places, memorial parks, or recreation centers for the use or benefit of one or more veterans associations, veterans service organizations, or nonprofit veteran service agencies. For these purposes the board of supervisors of any county may:

(a) Purchase, receive by donation, condemn, lease, or acquire real or personal property necessary for such buildings, memorial parks, or recreation centers, and improve, preserve, manage, and control the same.

(b) Purchase, construct, lease, furnish, or repair such buildings, and provide custodians, employees, attendants, and supplies for the proper maintenance thereof.

(c) Clear, grade, plant, irrigate, fence, and improve such memorial parks, or recreation centers, and provide custodians, employees, attendants, and supplies for the proper maintenance thereof.

(d) Furnish sites for such buildings to be built by or for such organizations, and furnish sites for the erection thereon of such buildings, the funds for which shall be supplied by county authorities or from other sources. Any part or portion of any public lot, block, or park may be used for such purpose.

(e) Levy a special tax pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code, and spend the proceeds for the purposes of this chapter.

(f) Establish a fund for the purposes hereof, and transfer from the General Fund to such fund such moneys as the board deems necessary.

(g) Incur, in the manner provided by law, a bonded indebtedness on behalf of the county for any of the purposes hereof.

(h) Join with any incorporated city in the county in the accomplishment of the above purposes and to that end hold jointly with such city all property acquired, and expend money in conjunction with such city in accomplishing the above purposes. Title to any property jointly so acquired by a county and a city may at any time be conveyed by either of the joint owners to the other without consideration other than to carry out the purposes of this section.

(i) Join with memorial districts in the purchase, acquisition, or construction of memorial halls, assembly halls, buildings, or meeting places, or in the accomplishment of any other purpose for which a memorial district has been organized, using the funds authorized to be raised by this section. Title to any property so purchased, acquired, or constructed may be taken in the name of the memorial district or jointly with the county, or the county may convey any property so acquired, purchased, or constructed to the memorial district without consideration to the county. The board of supervisors may transfer to a memorial district funds raised pursuant to this section to be expended by the district in furtherance of the purposes of the district under terms and conditions consistent with the purposes for which the funds were raised.

(Amended by Stats. 2013, Ch. 697, Sec. 3. Effective January 1, 2014.)



1262.1

Not to exceed 50 percent of any funds accumulated in, transferred from or accumulated by transfer from, the General Fund pursuant to, and for any of the purposes authorized in, Section 1262 for expenditure within an area or community may be contributed to any water district, sanitation district or other district or public agency encompassing or lying within the county for use by such district or public agency for construction or improvement of a water supply or water distribution facility or a sewage collection system or a sewage treatment facility servicing or designed to serve a community or area within such district or public agency, when it is found by a four-fifths vote of the board of supervisors to be in the best public interest and in the best interests of such community or area. The remainder of such funds so accumulated shall be expended within such community for one or more of the purposes authorized in Section 1262, and in connection therewith a plaque shall be placed and maintained in an appropriate public place commemorating veterans from and residing in the area and reciting appropriate credit for the community public facility to which such funds were contributed. The contributions authorized by this section may be made notwithstanding and independent of any other provision of law regarding or limiting county expenditures for such purpose or county contribution to such districts or agencies for expenditure for such purposes.

(Added by Stats. 1968, Ch. 1445.)



1263

Any money which is made available by the State to any political subdivision for the purposes of acquiring and constructing public buildings may be used for the purposes of this chapter.

(Added by Stats. 1946, 1st Ex. Sess., Ch. 110.)



1264

The governing body maintaining any facilities constructed or maintained pursuant to this chapter may provide for the use of such facilities by persons or organizations other than veterans, either free of charge or for stated compensation to aid in defraying the cost of maintenance, for any purpose not inconsistent with the continued use pursuant to this chapter, when such use will not unduly interfere with the reasonable use of the facilities by a veterans association, veterans service organization, or nonprofit veteran service agency.

(Amended by Stats. 2013, Ch. 697, Sec. 4. Effective January 1, 2014.)



1265

The board of supervisors of any county may sell real property contiguous to an existing cemetery which it acquired for the purposes of Section 1262 to the owners of a private cemetery upon terms and conditions mutually agreed upon, but which shall require the buyers to use such property exclusively for the burial of veterans or widows of veterans. Sections 25524 to 25537 of the Government Code do not apply to a sale made pursuant to this section.

(Added by Stats. 1961, Ch. 1153.)



1266

(a) Whenever a city, county, or city and county has provided, maintained, or provided and maintained any building, memorial hall, meeting place, memorial park, or recreation center for the use or benefit of one or more veterans associations, veterans service organizations, or nonprofit veteran service agencies pursuant to Section 1262 or Section 37461 of the Government Code, the provision of that facility and its acceptance by the veterans associations, veterans service organizations, or nonprofit veteran service agencies constitutes a dedication of that property to a public purpose, and the city, county, or city and county may not revoke the dedication, so long as the veterans associations, veterans service organizations, or nonprofit veteran service agencies have not violated the terms and conditions of the dedication, unless the city, county, or city and county dedicates substitute facilities or unless the veterans associations, veterans service organizations, or nonprofit veteran service agencies have either consented to the proposed city, county, or city and county action or have abandoned use of the facilities.

(b) For purposes of subdivision (a), a property shall not be considered abandoned if the veterans association, veterans service organization, or nonprofit veteran service agency is required to move from the property in order for the property to undergo seismic retrofitting or remodeling.

(Amended by Stats. 2013, Ch. 697, Sec. 5. Effective January 1, 2014.)






CHAPTER 4. Vietnam Veterans Memorial

1300

For the purposes of this chapter, Vietnam Veterans Memorial means the memorial to California s Vietnam veterans on the grounds of the State Capitol.

(Repealed and added by Stats. 2013, Ch. 229, Sec. 2. Effective January 1, 2014.)



1301

(a) The Department of Veterans Affairs shall compile a list of names of Vietnam veterans to be added to the Vietnam Veterans Memorial. The department shall compile the list by November 1, 2014, and by November 1 of each year thereafter.

(b) The department shall form a committee by July 1, 2014, chaired by the secretary or his or her designee and consisting of three representatives from the California State Commanders Veterans Council and two representatives from the Vietnam Veterans of America, California State Council, to review and consider requests to include names on the memorial pursuant to the requirements of subdivision (c). The committee s decisions shall be final.

(c) The list compiled pursuant to subdivision (a) shall contain the names of those deceased Vietnam veterans that are not included on the memorial at the time the list is compiled, including the names of veterans that were inadvertently left off of the memorial and the names of veterans who later died as a result of illness or injuries, including physical or mental injuries documented by the Department of Defense, the Veterans Administration, or licensed medical professionals, that can reasonably be assumed to have resulted from military service in the Vietnam war.

(d) Any veterans service organization or individual may submit the name of a veteran to the committee requesting it to be included on the list of names prepared pursuant to subdivision (a).

(e) The names on the list compiled pursuant to subdivision (a) may be added to the memorial if adequate private funding is available and there is sufficient space on the memorial to accommodate the names.

(f) This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Repealed and added by Stats. 2013, Ch. 229, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2020, by its own provisions.)






CHAPTER 5.5. Vandalism of Veterans’ Memorials

1318

Every person who maliciously destroys, cuts, breaks, mutilates, effaces, or otherwise injures, tears down, or removes any veterans memorial constructed or established pursuant to this division, or constructed or established by any veterans association, as defined in subdivision (c) of Section 1260, is guilty of a crime punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code or by imprisonment in a county jail for less than one year.

(Amended by Stats. 2011, Ch. 15, Sec. 225. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






CHAPTER 7. California Mexican American Veterans’ Memorial Beautification and Enhancement

1330

(a) The Secretary of Veterans Affairs shall establish a California Mexican American Veterans Memorial Beautification and Enhancement Committee composed of seven members as follows:

(1) Five members appointed by the Governor.

(2) One member appointed by the President pro Tempore of the Senate.

(3) One member appointed by the Speaker of the Assembly.

(b) The secretary shall appoint one member from the committee to serve as chairperson.

(Amended by Stats. 2007, Ch. 558, Sec. 1. Effective January 1, 2008. Repealed on date prescribed in Section 1338.)



1331

Members of the committee shall not receive any compensation.

(Amended by Stats. 2007, Ch. 558, Sec. 2. Effective January 1, 2008. Repealed on date prescribed in Section 1338.)



1332

The committee may request staff support and facilities for its activities from the Department of Veterans Affairs, and the department may provide that support and be reimbursed for the cost of this support.

(Amended by Stats. 2007, Ch. 558, Sec. 3. Effective January 1, 2008. Repealed on date prescribed in Section 1338.)



1333

The committee shall be responsible for carrying out the purposes of this chapter.

(Amended by Stats. 2007, Ch. 558, Sec. 4. Effective January 1, 2008. Repealed on date prescribed in Section 1338.)



1334

(a) The beautification and enhancement of an existing memorial on state grounds is hereby authorized. For the purposes of this act, state grounds means that property in the City of Sacramento bounded by Ninth, Tenth, L, and N Streets. The actual site for the beautification and enhancement of the memorial shall be the site of the existing memorial and surrounding ground.

(b) Funds for the beautification and enhancement of the memorial shall be provided through private contributions and through existing funds collected under the auspices of the California Mexican American Veterans Memorial Beautification and Enhancement Commission. The Department of Veterans Affairs may receive contributions for this purpose.

(c) If the California Mexican American Veterans Memorial Beautification and Enhancement Committee undertakes responsibility to construct a memorial under this chapter, it shall not begin construction until the Department of Finance has determined that sufficient private funding is available to construct, enhance, and maintain the memorial, and the committee signs a maintenance agreement with the state, as created under subdivision (f) of Section 1335.5, to maintain the memorial with private contributions.

(Amended by Stats. 2008, Ch. 520, Sec. 1. Effective January 1, 2009. Repealed on date prescribed in Section 1338.)



1335

With respect to the design and construction of an enhanced memorial, the committee may do all of the following:

(a) Establish a schedule for the design, construction, and dedication of the enhanced memorial.

(b) Implement procedures to solicit designs for beautifying and enhancing the memorial and devise a selection process for the choice of the design.

(c) Select individuals or organizations to provide fundraising services and to construct the enhanced memorial.

(d) Review and monitor the design and construction of the memorial and establish a program for the rededication of the memorial.

(e) Consult with the Department of General Services to determine parameters for the final size of the memorial.

(f) Consult with and obtain final design and site orientation approval from the Department of General Services and the Secretary of Veterans Affairs.

(Amended by Stats. 2007, Ch. 558, Sec. 6. Effective January 1, 2008. Repealed on date prescribed in Section 1338.)



1335.5

With respect to the design and construction of an enhanced memorial, the Department of General Services, in consultation with the committee, shall seek to accomplish the following goals:

(a) Review the preliminary design plans to identify potential maintenance concerns.

(b) Compliance with the Americans with Disabilities Act of 1990 (Public Law 101-336) and other safety concerns.

(c) Review and approval of proper California Environmental Quality Act documents prepared for work at the designated state grounds.

(d) Review of final construction documents to ensure that all requirements are met.

(e) Preparation and attainment of the right-of-entry permit outlining the final area of work, final construction documents, construction plans, the contractor hired to perform the work, insurance, bonding, provisions for damage to state property, and inspection requirements.

(f) Prepare a maintenance agreement outlining the California Mexican American Veterans Memorial Beautification and Enhancement Committee s responsibility for the long-term maintenance of the memorial due to aging, vandalism, or relocation.

(g) Inspect the construction performed by the contractor selected by the California Mexican American Veterans Memorial Beautification and Enhancement Committee.

(Added by Stats. 2008, Ch. 520, Sec. 2. Effective January 1, 2009. Repealed on date prescribed in Section 1338.)



1336

The design of the enhanced memorial shall be as politically neutral as possible.

(Added by Stats. 1993, Ch. 1221, Sec. 1. Effective January 1, 1994. Repealed on date prescribed in Section 1338.)



1338

The committee shall notify the Governor and the Secretary of Veterans Affairs when beautification and enhancement of the memorial pursuant to this chapter is complete. This chapter shall remain in effect only until, and shall be repealed on, January 1 of the year following that notification, unless a later enacted statute, which is enacted before that date, deletes or extends that date.

(Amended by Stats. 2007, Ch. 558, Sec. 7. Effective January 1, 2008. Repealed on date prescribed by its own provisions. Note: Repeal affects Chapter 7, commencing with Section 1330.)






CHAPTER 8. California Mexican American Veterans’ Memorial Beautification and Enhancement Account

1340

The California Mexican American Veterans Memorial Beautification and Enhancement Account is hereby created in the General Fund. All funds received by the Department of Veterans Affairs under Chapter 7 (commencing with Section 1330) shall be deposited in the account for the design and construction of the California Mexican American Veterans Memorial as specified in Section 1341.

(Amended by Stats. 2007, Ch. 558, Sec. 8. Effective January 1, 2008.)



1341

(a) Notwithstanding Section 13340 of the Government Code, all funds deposited in the California Mexican American Veterans Memorial Beautification and Enhancement Account established by Section 1340 are hereby continuously appropriated, without regard to fiscal year, to the Department of Veterans Affairs for the beautification and enhancement of an existing memorial and surrounding grounds at the State Capitol pursuant to Chapter 7 (commencing with Section 1330).

(b) On July 1, 2016, any moneys remaining in the California Mexican American Veterans Memorial Beautification and Enhancement Account shall revert to the General Fund.

(Amended by Stats. 2014, Ch. 22, Sec. 1. Effective June 4, 2014.)






CHAPTER 8.5. National World War II Veterans Memorial Trust Fund

1350

There is hereby established the National World War II Veterans Memorial Trust Fund to receive those moneys transferred in accordance with Section 18702 of the Revenue and Taxation Code. The moneys in the trust fund are hereby appropriated to the Controller for allocation to the American Battle Monuments Commission for the construction and maintenance of the World War II Memorial described in Section 1 of Chapter 864 of the Statutes of 1999.

(Amended by Stats. 2004, Ch. 410, Sec. 1. Effective January 1, 2005.)






CHAPTER 8.6. Veterans Memorial Registry

1360

The Department of Veterans Affairs shall establish a statewide Veterans Memorial Registry. The registry shall provide the location and condition of all known veterans memorials in California. The department may seek the assistance and cooperation of the Golden State Museum, State Archives, Secretary of State, Department of Information Technology, Department of Parks and Recreation, and other appropriate agencies, including agencies with expertise in historical sites.

(Added by Stats. 2000, Ch. 392, Sec. 1. Effective January 1, 2001.)



1361

The Veterans Memorial Registry shall be made available on the web site of the Department of Veterans Affairs. The department shall provide the geographically referenced information in a readily accessible format that permits members of the public to submit information on memorials to the registry, which shall be updated on a regular basis.

(Added by Stats. 2000, Ch. 392, Sec. 1. Effective January 1, 2001.)






CHAPTER 8.7. Veterans Appreciation Week

1365

In recognition of the efforts and sacrifices of veterans of the United States Armed Forces, the second full week in November is hereby annually designated as Veterans Appreciation Week.

(Added by Stats. 2004, Ch. 86, Sec. 1. Effective January 1, 2005.)






CHAPTER 9. Northern California Veterans Cemetery

1400

(a) (1) The Department of Veterans Affairs, in voluntary cooperation with the Shasta County Board of Supervisors and the boards of supervisors of other participating northern California counties as specified in Section 1401, shall design, develop, and construct a state-owned and state-operated Northern California Veterans Cemetery which shall be located in northern California.

(2) The department shall oversee and coordinate the design, development, and construction of the cemetery.

(b) (1) Those eligible for interment in the cemetery are all honorably discharged veterans and their spouses and children. A fee of five hundred dollars ($500) shall be charged for each spouse or child interred in the cemetery.

(2) For the purposes of this subdivision, the department shall adopt regulations to specify the eligibility requirements for interment in the cemetery.

(3) All fees received pursuant to paragraph (1) shall be deposited in the Northern California Veterans Cemetery Perpetual Maintenance Fund created pursuant to Section 1401.

(Added by Stats. 1999, Ch. 604, Sec. 2. Effective October 10, 1999.)



1401

(a) For the purposes of Section 1400, the Shasta County Board of Supervisors may join with other northern California counties including, but not limited to, the Counties of Colusa, Del Norte, Glenn, Humboldt, Lassen, Mendocino, Modoc, Plumas, Shasta, Sierra, Siskiyou, Tehama, and Trinity, to design, develop, and construct the cemetery.

(b) All moneys received for the design, development, and construction of the cemetery shall be deposited in the Northern California Veterans Cemetery Master Development Fund, which is hereby created in the State Treasury. Notwithstanding Section 13340 of the Government Code, money in the fund is continuously appropriated to the department for the purpose of designing, developing, constructing, and equipping the cemetery. Moneys appropriated by the Legislature for these purposes shall also be deposited in the fund.

(c) (1) All moneys received for the maintenance of the cemetery, including moneys received pursuant to subdivision (b) of Section 1400, shall be deposited in the Northern California Veterans Cemetery Perpetual Maintenance Fund, which is hereby created in the State Treasury. Any state funding for the annual maintenance of the cemetery shall be appropriated by the Legislature in the annual Budget Act.

(2) It is estimated that, after the construction of the cemetery, four hundred fifty thousand dollars ($450,000) should be appropriated annually by the state or the participating northern California counties, or both, to the department for the operating costs of the cemetery.

(3) Total expenditures for operations and maintenance should not be more than six hundred thousand dollars ($600,000) per fiscal year, as appropriated in the annual Budget Act.

(Amended by Stats. 2005, Ch. 74, Sec. 56. Effective July 19, 2005.)



1402

(a) Proposals for the construction, placement, or donation of monuments and memorials to the cemetery shall be subject to review by an advisory committee comprised of the cemetery administrator, representatives from the County of Shasta, local veterans service organizations, and others as approved by the director.

(b) All proposals for the construction, placement, or donation of monuments and memorials to the cemetery shall be subject to the approval of the director.

(c) The department shall adopt regulations for the policies and procedures to be followed with respect to the design, placement, and approval of monuments and memorials proposed to be placed on the cemetery grounds.

(Added by Stats. 2005, Ch. 74, Sec. 57. Effective July 19, 2005.)



1403

(a) Notwithstanding Section 11005 of the Government Code, the cemetery administrator, subject to the approval of the director, may accept donations of personal property, including cash or other gifts, to be used for the maintenance or beautification of the cemetery.

(b) Cash donations shall be deposited into the Northern California Veterans Cemetery Perpetual Maintenance Fund and shall be expended for the maintenance and repair of the facility or, subject to the approval of the director, for a specified cemetery maintenance or beautification project designated by the donor.

(c) Notwithstanding Section 13340 of the Government Code, donations deposited to the credit of the Northern California Veterans Cemetery Perpetual Maintenance Fund as authorized by this section shall be continuously appropriated to the department, without regard to fiscal year.

(Added by Stats. 2005, Ch. 74, Sec. 58. Effective July 19, 2005.)






CHAPTER 10. Central Coast Veterans Cemetery

1450

For purposes of this chapter, the following definitions apply:

(a) Department means the Department of Veterans Affairs.

(b) Endowment Fund means the California Central Coast State Veterans Cemetery at Fort Ord Endowment Fund.

(c) Nonreimbursable costs of design and construction means the costs of planning, design, and construction of the California Central Coast State Veterans Cemetery at Fort Ord that are not reimbursable from the moneys received from the State Veterans Cemetery Grant Program as allowable costs as established by the United States Department of Veterans Affairs State Veterans Cemetery Grant Program.

(d) Operations and maintenance costs means costs incurred by the department for the operations and maintenance of the veterans cemetery including, but not limited to, personnel costs, the opening and closing of graves, the interment of remains, committal service coordination, grounds keeping, landscaping, general maintenance, and janitorial services.

(e) Operations Fund means the California Central Coast State Veterans Cemetery at Fort Ord Operations Fund.

(f) Phases means the usual phases of a capital outlay project, and includes studies, preliminary plans, working drawings, including documents necessary to put the construction phase out to bid, and construction.

(g) Veterans cemetery means the California Central Coast State Veterans Cemetery at Fort Ord.

(Amended by Stats. 2013, Ch. 694, Sec. 1. Effective October 10, 2013.)



1450.1

(a)

(b) The department shall oversee and coordinate the design, development, construction, and equipping of the veterans cemetery.

(c) It is the intent of the Legislature that the design of the veterans cemetery closely follows the concepts published in the California Central Coast Veterans Cemetery Fort Ord Development Master Plan as prepared for the Monterey County Redevelopment Agency.

(d) Notwithstanding Section 10107 of the Public Contract Code, and as authorized by Section 67679 of the Government Code, in fulfilling the requirements of subdivision (a), the department may enter into an agreement with the Fort Ord Reuse Authority for the project under subdivision (a) to be under the sole charge and direct control of the veterans cemetery public works project.

(Amended by Stats. 2011, Ch. 267, Sec. 1. Effective January 1, 2012.)



1450.2

(a) The Secretary of the California Department of Veterans Affairs shall establish the California Central Coast Veterans Cemetery Advisory Committee that consists of the following persons appointed by the secretary:

(1) One representative from the County of Monterey, nominated by the Board of Supervisors of the County of Monterey.

(2) One representative from the City of Seaside, nominated by the City Council of the City of Seaside.

(3) One representative from the Fort Ord Reuse Authority, nominated by the board of directors of the Fort Ord Reuse Authority.

(4) Two members from the Fort Ord Veterans Cemetery Citizens Advisory Committee, nominated by that committee.

(5) At least two members from the department.

(b) In recognition of the fact that the Endowment Fund will be made up largely of private and local funds, the department shall seek the advice of the Advisory Committee when considering significant changes in the design of the veterans cemetery.

(Added by Stats. 2010, Ch. 450, Sec. 3. Effective January 1, 2011.)



1451

(a) The California Central Coast State Veterans Cemetery at Fort Ord Endowment Fund is hereby created in the State Treasury. Moneys in the Endowment Fund shall be allocated, upon appropriation by the Legislature, to the department for the nonreimbursable costs of design and construction and the annual operations and maintenance costs of the veterans cemetery for the next 10 years.

(b) Moneys in the fund may be invested to generate earnings to offset annual operations and maintenance costs associated with the veterans cemetery.

(c) (1) The Endowment Fund may consist of donations from public and private entities, partnerships between public and private entities, fees, cash advances, and transfers from the state General Fund as may be specified by law.

(2) The department may enter into any financial agreement to receive cash advances in the Endowment Fund, provided that the agreement does not require the state to repay or make payments on cash advances and the agreement is reviewed and approved by the Department of Finance.

(d) To the extent possible, donations made in-kind to the Endowment Fund shall be monetized so as to offset the ongoing operations and maintenance costs under Sections 1452 and 1453.

(e) Earnings generated by the Endowment Fund shall be retained by the fund.

(f) Moneys deposited in the Endowment Fund are exempt from the requirements of Sections 11270 through 11277 of the Government Code.

(g) Moneys in the Endowment Fund shall be invested by the Treasurer, after consultation with the department, in a manner that best meets the goals of the fund.

(h) If, through changes in state or federal law, additional revenues are identified for the operations and maintenance of the cemetery, including increases in federal burial allowances, so that the amount of annual revenue exceeds the annual operations and maintenance costs, the excess revenues shall be deposited in the Endowment Fund.

(Amended by Stats. 2013, Ch. 694, Sec. 2. Effective October 10, 2013.)



1452

(a) On or before July 1, 2014, and annually thereafter, the Controller, after consultation with the department, shall report to the Assembly and Senate Committees on Veterans Affairs, Monterey County, the City of Seaside, and the Fort Ord Reuse Authority on the status of the Endowment Fund, the amount of any interest and investment earnings generated by the Endowment Fund, and the estimated amount needed that will sufficiently cover the estimated annual operations and maintenance costs.

(b) The estimated annual operations and maintenance costs shall be developed annually by the department and provided to the Controller for purposes of the report required by subdivision (a) by no later than June 15 of each year.

(Amended by Stats. 2013, Ch. 694, Sec. 3. Effective October 10, 2013.)



1453

(a) (1) Upon the determination of the Controller, after consultation with the Secretary of Veterans Affairs, that the Endowment Fund has adequate amounts to fully fund the nonreimbursable costs of design and construction and the operations and maintenance costs for the next 10 years, and to fund the estimated costs of developing and submitting the State Veterans Cemetery Grant Program application, the department shall develop and submit a State Veterans Cemetery Grant Program application to the United States Department of Veterans Affairs for the establishment of a veterans cemetery. The department shall consider cashflow needs when providing estimates to the Controller in making this determination. The Controller shall consider the estimated revenues from the fees described in Section 1455 expected to be deposited into the Endowment Fund in making this determination.

(2) The Controller, upon appropriation by the Legislature, shall transfer moneys from the Endowment Fund to the Operations Fund in an amount equal to the estimated costs of developing and submitting the State Veterans Cemetery Grant Program application to the United States Department of Veterans Affairs.

(3) Notwithstanding paragraph (1), the Controller, upon appropriation by the Legislature, shall transfer funds from the Endowment Fund to the Operations Fund in an amount at least equal to the estimated costs to complete preliminary plans and working drawings. Transfers shall be made only when sufficient funds, as determined by the Director of Finance, exist to fully accomplish each of these project phases.

(4) The department shall not proceed with advertisement for construction bids until the Endowment Fund has adequate amounts to cover annual operations and maintenance costs, in accordance with paragraph (1).

(b) (1) The Secretary of Veterans Affairs shall submit the State Veterans Cemetery Grant Program application to the United States Department of Veterans Affairs within six months of the Controller s determination pursuant to subdivision (a). The Secretary of Veterans Affairs is authorized to act as the official representative of the state in connection with the State Veterans Cemetery Grant Program application, including providing the United States Department of Veterans Affairs throughout the application process with all necessary assurances that additional information shall be provided when required. The Secretary of Veterans Affairs shall have final approval of all aspects of the cemetery design and operation.

(2) Upon transfer of funds pursuant to paragraphs (2) and (3) of subdivision (a), the department is authorized to proceed with all activities necessary to support the submission of the State Veterans Cemetery Grant Program application.

(3) Upon the United States Department of Veterans Affairs certification of the grant award, the department is authorized to proceed with construction and equipping of the veterans cemetery.

(c) (1) If awarded, the moneys received from the State Veterans Cemetery Grant Program shall be used to reimburse the Endowment Fund for the allowable costs as established by the United States Department of Veterans Affairs State Veterans Cemetery Grant Program of developing and submitting the State Veterans Cemetery Grant Program application to the United States Department of Veterans Affairs and other eligible costs, and to fund 100 percent of costs allowed by the grant requirements, as well as the state s share of any other costs for the design, construction, and equipping of the veterans cemetery.

(2) Any moneys received from the State Veterans Cemetery Grant Program that are transferred to the Endowment Fund for the reimbursement of the costs specified in paragraph (1) may be used by the department to reimburse any cash advances made to the Endowment Fund used for those costs to the extent allowed by grant requirements, once it is determined by the California Department of Veterans Affairs and certified by the Controller s office that sufficient funds remain in the Endowment Fund to cover ongoing operations and maintenance costs.

(3) (A) If the Secretary of Veterans Affairs or the department fails to submit a grant application as described in paragraph (1) of subdivision (b) to the United States Department of Veterans Affairs State Veterans Cemetery Grant Program, the United States Department of Veterans Affairs denies the grant application, or if the grant funding pursuant to the United States Department of Veterans Affairs State Veterans Cemetery Grant Program is not received for any other reason, any amounts donated to, received by, or deposited to the Endowment Fund by the entities described in subdivision (c) of Section 1451 shall be refunded by the Controller to those entities, and that amount is hereby appropriated from that fund the purpose of making those refunds.

(B) Any amounts remaining in the Endowment Fund after making the refunds described in subparagraph (A), if any, shall be transferred to the General Fund.

(C) The Controller shall make the refunds to the entities, including the Central Coast Veterans Cemetery Foundation, pursuant to subparagraph (A) within six months from the date of the announcement or receipt of the grant funding denial notification or any other equivalent notification that the project will be unable to secure the grant funds and proceed to construction. Any transfer to the General Fund pursuant to subparagraph (B) shall also be made within that six month period.

(Amended by Stats. 2013, Ch. 694, Sec. 4. Effective October 10, 2013.)



1454

(a) The Central Coast Veterans Cemetery Master Development Fund is hereby renamed the California Central Coast State Veterans Cemetery at Fort Ord Operations Fund. Moneys in the Operations Fund may be transferred, upon appropriation by the Legislature, from the Endowment Fund to the Operations Fund for expenditure by the department, solely for the annual operations and maintenance costs of the veterans cemetery.

(b) (1) The Controller shall reserve an amount, not to exceed 20 percent of the amount allocated pursuant to subdivision (a), in the Operations Fund, which shall be used solely as a reserve for unforeseen operations and maintenance costs.

(2) For purposes of this subdivision, unforeseen operations and maintenance costs means any costs that could not have been reasonably anticipated by the department when preparing its estimate of annual operations and maintenance costs and that are needed to carry out the purposes of this chapter.

(Amended by Stats. 2013, Ch. 694, Sec. 5. Effective October 10, 2013.)



1455

(a) Subsequent to the department s submission of the State Veterans Cemetery Grant Program application, pursuant to Section 1453, the department shall adopt regulations to specify the eligibility requirements for interment, the appropriate fees to be charged for interment or burial of spouses and dependent children of honorably discharged veterans, and appropriate fees for the disinterment of remains.

(b) Those eligible for interment are all honorably discharged veterans and their spouses and dependent children.

(c) All fees received pursuant to subdivision (a) shall be deposited in the Endowment Fund created pursuant to Section 1451.

(d) Regulations adopted pursuant to this section shall also be applicable to all state-operated veterans cemeteries in order to ensure consistent and equitable treatment of all veterans and their families throughout the state.

(Amended by Stats. 2010, Ch. 450, Sec. 7. Effective January 1, 2011.)



1456

(a) Proposals for the construction, placement, or donation of monuments or memorials, excluding headstones, and other amenities to the veterans cemetery shall be subject to review by the California Central Coast Veterans Cemetery Advisory Committee.

(b) All proposals for the construction, placement, or donation of monuments, memorials, and amenities to the veterans cemetery shall be subject to the approval of the Secretary of Veterans Affairs.

(c) The department shall adopt regulations for the policies and procedures to be followed with respect to the design, placement, and approval of monuments and memorials proposed to be placed on veterans cemetery grounds.

(d) Endowment Fund balances exceeding that determined to be sufficient to meet annual operations and maintenance costs, as determined pursuant to Section 1453, may be expended, upon appropriation by the Legislature, for the purpose of establishing monuments, memorials, and amenities.

(Amended by Stats. 2013, Ch. 694, Sec. 6. Effective October 10, 2013.)



1457

(a) Notwithstanding Section 11005 of the Government Code, the veterans cemetery administrator may, subject to the approval of the Secretary of Veterans Affairs, accept donations of personal property, including cash or other gifts, to be used for the maintenance or beautification of the veterans cemetery.

(b) Donations in the form of cash shall be deposited in the Endowment Fund and shall be expended for the maintenance and repair of the veterans cemetery or for a specified veterans cemetery maintenance or beautification project designated by the donor, upon appropriation by the Legislature.

(Amended by Stats. 2010, Ch. 450, Sec. 9. Effective January 1, 2011.)






CHAPTER 10.5. State Veterans Cemeteries Fee Waiver

1480

(a) Notwithstanding any other law, the fee for the interment of the spouses or children of eligible veterans in a cemetery operated under this division may be waived if the cemetery administrator determines that the families of the spouses or children do not have sufficient means to pay for the costs of interment.

(b) Any costs for the interment of the spouses or children of eligible veterans who received a waiver pursuant to subdivision (a) shall be paid from nonstate funds.

(c) The cemetery administrator shall seek reimbursements, if any are available, from federal, county, and other local agencies to offset any fees lost as a result of the waiver authorized pursuant to subdivision (a).

(d) The cemetery administrator may solicit private donations to offset any fees lost as a result of the waiver authorized pursuant to subdivision (a).

(Added by Stats. 2009, Ch. 589, Sec. 1. Effective January 1, 2010.)









DIVISION 7. NATIONAL DEFENSE

CHAPTER 2. Sabotage Prevention Act of 1950

ARTICLE 1. General Provisions and Definitions

1630

This chapter may be cited as the Sabotage Prevention Act of 1950.

(Added by Stats. 1953, Ch. 68.)



1631

Unless the context otherwise requires, the definitions and general provisions set forth in this article govern the construction of this chapter.

(Added by Stats. 1953, Ch. 68.)



1632

Highway includes any private or public street, way, or other place used for travel to or from property.

(Added by Stats. 1953, Ch. 68.)



1633

Highway commissioners means any board or other body having authority to restrict or close any highway to public use and travel.

(Added by Stats. 1953, Ch. 68.)



1634

Public utility includes any pipeline, gas, electric, heat, water, sewer, telephone, telegraph, radio, television, railway, railroad, airplane, transportation, communication, or other system, by whomsoever owned or operated for public use.

(Added by Stats. 1953, Ch. 68.)



1635

War means any of the following:

(a) Whenever Congress has declared war, and peace has not been formally restored.

(b) Whenever the United States is engaged in active military operations against any foreign power, whether or not war has been formally declared.

(c) Whenever the United States is assisting the United Nations, in actions involving the use of armed force, to restore international peace and security.

(Added by Stats. 1953, Ch. 68.)



1636

Defense preparation means any of the following:

(a) The manufacture, transportation, or storage of any product to be used in the preparation of the United States or any of the states for defense or for war or in the prosecution of war by the United States or in the rendering of assistance by the United States to any other nation in connection with that nation s defense.

(b) The manufacture, transportation, distribution, or storage of gas, oil, coal, electricty, or water.

(c) The operation of any public utility.

(Added by Stats. 1953, Ch. 68.)



1637

If conduct prohibited by this chapter is also made unlawful by another law, the offender may be convicted for the violation of this chapter or of the other law.

(Added by Stats. 1953, Ch. 68.)



1639

This chapter shall not be construed:

(a) To impair, curtail, or destroy the right of employees and their representatives to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in concerted activities, for the purpose of collective bargaining or other mutual aid or protection.

(b) To impair, curtail, or destroy the rights of employees, former employees, and their representatives to strike.

(Added by Stats. 1953, Ch. 68.)



1640

If any provision of this chapter or its application to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are declared to be severable.

(Added by Stats. 1953, Ch. 68.)






ARTICLE 2. Protection of Property Used for Defense Preparation

1650

Any individual, partnership, association, corporation, municipal corporation, or the State or any of its political subdivisions engaged in, or preparing to engage in, defense preparation, whose property, except where it fronts on water or where there are entrances for railway cars, vehicles, persons, or things, is enclosed, may post around its property at each gate, entrance, dock, or railway entrance and every 100 feet of water front a sign reading no entry without permission.

(Added by Stats. 1953, Ch. 68.)



1651

Any person who without permission of the owner wilfully enters upon any premises posted pursuant to Section 1650 is guilty of a misdemeanor.

(Added by Stats. 1953, Ch. 68.)



1652

Any peace officer or any person employed as a security guard or in a supervisory capacity on premises posted pursuant to Section 1650 may stop any person found on the premises and may detain that person for the purpose of demanding his or her name, address, and the reason for the person s presence. If the peace officer or employee has reason to believe that the person so interrogated has no right to be on the premises, he or she may arrest the person without a warrant on the charge of violating Section 1651.

(Amended by Stats. 1994, Ch. 114, Sec. 75. Effective January 1, 1995.)



1653

Any individual, partnership, association, corporation, municipal corporation, or the State or any of its political subdivisions engaged in or preparing to engage in defense preparation, who has property so used which he believes will be endangered if public use and travel is not restricted or prohibited on any abutting highway, may petition the highway commissioners of any city or county to close or to restrict the use of and travel upon any part of the abutting highway lying within 150 feet of such property.

(Added by Stats. 1953, Ch. 68.)



1654

Upon receipt of a petition, the highway commissioners shall set a day for hearing and give notice thereof by publication pursuant to Section 6061 of the Government Code in the city or county in which such property is located. Notice shall be given at least seven days prior to the date set for hearing.

(Amended by Stats. 1957, Ch. 357.)



1655

If after hearing the highway commissioners determine that the public safety and the safety of the property of the petitioner require that public use and travel upon any abutting highway be closed or restricted within 150 feet or less of the property, they shall issue such an order.

(Added by Stats. 1953, Ch. 68.)



1656

Appropriate notices in letters at least three inches high shall be posted conspicuously at each end of any highway so closed or restricted by such order.

(Added by Stats. 1953, Ch. 68.)



1657

The highway commissioners may at any time revoke or modify any order so made.

(Added by Stats. 1953, Ch. 68.)



1658

The highway commissioners may issue written permits to travel over the highways so closed or restricted to responsible and reputable persons for such term, under such conditions, and in such form as the commissioners prescribe.

(Added by Stats. 1953, Ch. 68.)



1659

Any person who violates any order made under Section 1655 is guilty of a misdemeanor.

(Added by Stats. 1953, Ch. 68.)






ARTICLE 3. Sabotage

1670

Any person who intentionally and maliciously destroys, impairs, injures, interferes, or tampers with real or personal property with reasonable grounds to believe that such act will hinder, delay, or interfere with the preparation of the United States or of any of the states for defense or for war, or with the prosecution of war by the United States, or with the rendering of assistance by the United States to any other nation in connection with that nation s defense, is guilty of a felony.

(Added by Stats. 1953, Ch. 68.)



1671

Any person who intentionally and maliciously makes or causes to be made or intentionally and maliciously omits to note on inspection any defect in any article or thing with reasonable grounds to believe that such article or thing is intended to be used in connection with the preparation of the United States or any state for defense or for war, or for the prosecution of war by the United States, or with the rendering of assistance by the United States to any other nation in connection with that nation s defense, or that such article or thing is one of a number of similar articles or things, some of which are intended so to be used, is guilty of a felony.

(Added by Stats. 1953, Ch. 68.)



1672

Any person who is guilty of violating Section 1670 or 1671 is punishable as follows:

(a) If the act or failure to act causes the death of any person, a person violating this section is punishable by death or imprisonment in the state prison for life without possibility of parole. The penalty shall be determined pursuant to the provisions of Sections 190.3 and 190.4 of the Penal Code. If the act or failure to act causes great bodily injury to any person, a person violating this section is punishable by life imprisonment without possibility of parole.

(b) If the act or failure to act does not cause the death of, or great bodily injury to, any person, the person violating this section is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, four, or six years, by a fine of not more than ten thousand dollars ($10,000), or by both that imprisonment and fine. However, if a person so acts or so fails to act with the intent to hinder, delay, or interfere with the preparation of the United States or of any state for defense or for war, or with the prosecution of war by the United States, or with the rendering of assistance by the United States to any other nation in connection with that nation s defense, the person is punishable by a fine of not more than ten thousand dollars ($10,000), imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for three, five, or seven years, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 226. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



1673

Any person who attempts to commit any of the crimes defined by this chapter is punishable as provided in Section 664 of the Penal Code, except that attempts to commit crimes defined by Sections 1670 and 1671 are punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three or four years or by a fine of not more than ten thousand dollars ($10,000), or both. In addition to the acts which constitute an attempt to commit a crime under the law of this state, the solicitation or incitement of another to commit any of the crimes defined by this chapter not followed by the commission of the crime, the collection or assemblage of any materials with the intent that they are to be used then or at a later time in the commission of such crime, or the entry, with or without permission, of a building, enclosure, or other premises of another with the intent to commit any such crime constitutes an attempt to commit such crime.

(Amended by Stats. 2011, Ch. 15, Sec. 227. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



1674

If two or more persons conspire to commit any crime defined by this chapter, each is guilty of conspiracy and subject to the same punishment as if he had committed the crime which he conspired to commit, whether or not any act be done in furtherance of the conspiracy. The fact that any of his fellow conspirators has been acquitted, has not been arrested or convicted, is not amenable to justice, or has been pardoned or otherwise discharged before or after conviction does not constitute a defense or ground of suspension of judgment, sentence, or punishment for any person prosecuted under this section.

(Added by Stats. 1953, Ch. 68.)









CHAPTER 3. Reinstatement of Public Officers After Military Service

1690

Any elected officer of the State who is called to serve with the armed forces of the United States has a right to return to and to re-enter upon his office after the termination of his active service with the armed forces if the term for which he is elected has not expired.

(Added by Stats. 1953, Ch. 68.)



1691

Upon his return and re-entry or his return to the office he shall have all of the rights and privileges in, connected with, or arising out of, the office which he would have enjoyed if he had not been absent.

(Added by Stats. 1953, Ch. 68.)



1692

Any vacancy created by such absence may be filled by a temporary appointment, as provided by law, for a term not to extend beyond the time of the return and re-entry to the office by such absent person or beyond the term for which he is elected.

(Added by Stats. 1953, Ch. 68.)



1693

If any such officer was required by law to file an oath of office or to execute a bond prior to his original entry upon the duties of the office, he shall file an oath and execute a bond in like manner and form prior to his re-entry upon the duties of the office.

(Added by Stats. 1953, Ch. 68.)









DIVISION 8. VETERANS' WELFARE

CHAPTER 1. Solicitation for Veterans’ Benefits

1800

As used in Section 1801:

(a) Veterans organizations means any duly congressionally recognized or chartered organization of honorably discharged members of the Armed Forces of the United States, or any of their auxiliaries, including, but not limited to, the Air Force Sergeants Association, American Ex-Prisoners of War, American Legion, American Veterans, Armed Forces Retirees Association of California, Association of the United States Army, Blinded Veterans Association, California Association of County Veterans Service Officers, California State Commanders Veterans Council, Disabled American Veterans, Fleet Reserve Association, Jewish War Veterans, Legion of Valor, Marine Corps League, Military Officers Association of America, Military Order of the Purple Heart, National Association for Uniformed Services, Paralyzed Veterans of America, Reserve Officers Association, Retired Enlisted Association, Veterans of Foreign Wars, Vietnam Veterans of America, or WAVES National.

(b) Poppy means any article fashioned of cloth, paper, or other material which represents or resembles the poppy or other flower.

(c) Badge means any badge, rosette, lapel button, or other insignia of any veterans organization or any imitation thereof.

(d) Label means any card, paper, sign, certificate, banner, or other material containing the name of or a similar name to that of any veterans organization.

(Amended by Stats. 2006, Ch. 206, Sec. 1. Effective January 1, 2007.)



1801

It is unlawful for any person to do any of the following acts:

(a) To hawk, peddle, vend, offer to sell, give away, or offer to give away any poppy, badge, or label, which appears to be, or is represented directly or indirectly as being, sponsored, endorsed, or offered by any veterans organization, when such poppy, badge, or label is not so sponsored, endorsed, or offered by any veterans organization.

(b) To represent in any way, directly or indirectly, that any poppy, badge, or label is sponsored, endorsed, or is being offered by a veterans organization when it is in fact not so sponsored, endorsed, or offered by that veterans organization.

(c) To represent in any way, directly or indirectly that any act of solicitation of the contribution of funds or property or for the purchase or sale of any merchandise or services is sponsored, endorsed, or made by or at the request of a veterans organization when it is not in fact so sponsored, endorsed, or made by that veterans organization.

(d) To manufacture, process, assemble or distribute, or offer for sale, any poppy, badge, or label which appears to be, or is represented directly or indirectly as being, sponsored, endorsed, or offered by any veterans organization, when such poppy, badge, or label is not so sponsored, endorsed, or offered by any veterans organization.

Any person, whether or not an honorably discharged member of the Armed Forces of the United States, and whether or not licensed to hawk, peddle, or vend goods, wares, or merchandise, who violates this section is guilty of a misdemeanor.

(Amended by Stats. 2006, Ch. 206, Sec. 2. Effective January 1, 2007.)



1802

Any person who solicits funds for the benefit of any veteran or veterans association and who uses such funds for purposes other than those represented in the solicitation is guilty of a misdemeanor.

(Added by Stats. 1953, Ch. 68.)






CHAPTER 2. Veterans’ Organizations and Insignia

1820

Any person who willfully wears or uses the badge, lapel button, rosette, or other recognized and estimable insignia of the veterans organizations specified in subdivision (a) of Section 1800, unless he or she is entitled to wear or use it under the rules and regulations and with the express permission of the veterans organizations specified in subdivision (a) of Section 1800, is guilty of a misdemeanor and is punishable for a first conviction by imprisonment for a term not to exceed 30 days in the county jail, or a fine not to exceed five hundred dollars ($500), except that if the person has been previously convicted of a violation of this section, that conviction shall be specified in the accusation and if found to be true or admitted by the person, a second or succeeding violation of this section is punishable by imprisonment not to exceed six months in the county jail, or a fine not to exceed one thousand dollars ($1,000), or both fine and imprisonment.

Nothing in this section shall preclude prosecution for violation of any other law.

(Amended by Stats. 2006, Ch. 206, Sec. 3. Effective January 1, 2007.)



1821

A person who falsely represents himself or herself in a manner specified in Section 532b of the Penal Code shall be guilty of a misdemeanor or infraction, as prescribed by Section 532b of the Penal Code.

(Added by Stats. 2010, Ch. 366, Sec. 2. Effective January 1, 2011.)






CHAPTER 3. Prisoners of War and Missing in Action

1830

In enacting this chapter, the Legislature recognizes all of the following:

(a) California citizens have fought for their nation in many wars.

(b) Hundreds of Californians who served in those wars were captured by the enemy or are missing in action.

(c) Two hundred forty-three Californians who served in the Vietnam War remain unaccounted for.

(d) Nine hundred family members of Vietnam era POW/MIAs reside in California.

(e) The uncertain fate of the 2,400 American citizens still held as POWs or listed as missing in action causes their families acute hardship and pain.

(Added by Stats. 1988, Ch. 943, Sec. 1. Effective September 16, 1988.)



1831

(a) So that the people of California will not forget the sacrifices of those members of the United States Armed Forces who, after the termination of hostilities, remain prisoners of war or are missing in action, as well as the sacrifices of missing United States nonmilitary personnel and civilians, the Governor shall annually proclaim the third Friday of September to be known as Prisoner-of-War/Missing-in-Action (POW/MIA) Recognition Day.

(b) The flag of the National League of POW/MIA Families (POW/MIA Flag) is a black and white banner symbolizing those members of the United States Armed Forces who are listed as POW or MIA. The flag serves as a powerful reminder to people everywhere of our country s firm resolve to achieve the fullest possible accounting for every member of the United States Armed Forces, and United States nonmilitary personnel and civilians. The flag shall be flown during business hours, at all state-owned buildings or facilities where the United States Flag and the California State Flag fly, if the flag can be attached to existing flagpoles or other existing structures on which the United States Flag or California Flag fly. The state may accept donations of POW/MIA Flags and related materials.

(c) The flag shall be flown at the Vietnam Veterans Memorial located on the grounds of the State Capitol whenever the United States Flag is flown at that location.

(d) Additionally, the Governor and the Legislature are authorized and requested to issue proclamations calling upon the people, schools, and local governments of California to recognize POW/MIA Recognition Day with appropriate ceremonies and activities.

(Amended by Stats. 2009, Ch. 47, Sec. 1. Effective January 1, 2010.)






CHAPTER 4. Veterans In State Prison

1840

The Department of Corrections and Rehabilitation shall develop guidance policies relative to the release of veterans who are inmates. The policies shall be developed with the intent to assist veterans who are inmates in pursuing claims for federal veterans benefits, or in establishing rights to any other privilege, preference, care, or compensation provided under federal or state law because of honorable service in the military. In developing the policies, the department may coordinate with the Department of Veterans Affairs and the county veterans service officer or veterans service organizations.

(Added by Stats. 2012, Ch. 407, Sec. 1. Effective January 1, 2013.)












Penal Code - PEN

TITLE OF THE ACT

1

This Act shall be known as The Penal Code of California, and is divided into four parts, as follows:

I. OF CRIMES AND PUNISHMENTS.

II. OF CRIMINAL PROCEDURE.

III. OF THE STATE PRISON AND COUNTY JAILS.

IV. OF PREVENTION OF CRIMES AND APPREHENSION OF CRIMINALS.

(Amended by Stats. 1985, Ch. 367, Sec. 1.)






PRELIMINARY PROVISIONS

2

This Code takes effect at twelve o'clock, noon, on the first day of January, eighteen hundred and seventy-three.

(Enacted 1872.)



3

No part of it is retroactive, unless expressly so declared.

(Enacted 1872.)



4

The rule of the common law, that penal statutes are to be strictly construed, has no application to this Code. All its provisions are to be construed according to the fair import of their terms, with a view to effect its objects and to promote justice.

(Enacted 1872.)



5

The provisions of this Code, so far as they are substantially the same as existing statutes, must be construed as continuations thereof, and not as new enactments.

(Enacted 1872.)



6

No act or omission, commenced after twelve o'clock noon of the day on which this Code takes effect as a law, is criminal or punishable, except as prescribed or authorized by this Code, or by some of the statutes which it specifies as continuing in force and as not affected by its provisions, or by some ordinance, municipal, county, or township regulation, passed or adopted, under such statutes and in force when this Code takes effect. Any act or omission commenced prior to that time may be inquired of, prosecuted, and punished in the same manner as if this Code had not been passed.

(Enacted 1872.)



7

Words used in this code in the present tense include the future as well as the present; words used in the masculine gender include the feminine and neuter; the singular number includes the plural, and the plural the singular; the word person includes a corporation as well as a natural person; the word county includes city and county ; writing includes printing and typewriting; oath includes affirmation or declaration; and every mode of oral statement, under oath or affirmation, is embraced by the term testify, and every written one in the term depose ; signature or subscription includes mark, when the person cannot write, his or her name being written near it, by a person who writes his or her own name as a witness; provided, that when a signature is made by mark it must, in order that the same may be acknowledged or serve as the signature to any sworn statement, be witnessed by two persons who must subscribe their own names as witnesses thereto.

The following words have in this code the signification attached to them in this section, unless otherwise apparent from the context:

1. The word willfully, when applied to the intent with which an act is done or omitted, implies simply a purpose or willingness to commit the act, or make the omission referred to. It does not require any intent to violate law, or to injure another, or to acquire any advantage.

2. The words neglect, negligence, negligent, and negligently import a want of such attention to the nature or probable consequences of the act or omission as a prudent man ordinarily bestows in acting in his own concerns.

3. The word corruptly imports a wrongful design to acquire or cause some pecuniary or other advantage to the person guilty of the act or omission referred to, or to some other person.

4. The words malice and maliciously import a wish to vex, annoy, or injure another person, or an intent to do a wrongful act, established either by proof or presumption of law.

5. The word knowingly imports only a knowledge that the facts exist which bring the act or omission within the provisions of this code. It does not require any knowledge of the unlawfulness of such act or omission.

6. The word bribe signifies anything of value or advantage, present or prospective, or any promise or undertaking to give any, asked, given, or accepted, with a corrupt intent to influence, unlawfully, the person to whom it is given, in his or her action, vote, or opinion, in any public or official capacity.

7. The word vessel, when used with reference to shipping, includes ships of all kinds, steamboats, canalboats, barges, and every structure adapted to be navigated from place to place for the transportation of merchandise or persons, except that, as used in Sections 192.5 and 193.5, the word vessel means a vessel as defined in subdivision (c) of Section 651 of the Harbors and Navigation Code.

8. The words peace officer signify any one of the officers mentioned in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2.

9. The word magistrate signifies any one of the officers mentioned in Section 808.

10. The word property includes both real and personal property.

11. The words real property are coextensive with lands, tenements, and hereditaments.

12. The words personal property include money, goods, chattels, things in action, and evidences of debt.

13. The word month means a calendar month, unless otherwise expressed; the word daytime means the period between sunrise and sunset, and the word nighttime means the period between sunset and sunrise.

14. The word will includes codicil.

15. The word writ signifies an order or precept in writing, issued in the name of the people, or of a court or judicial officer, and the word process a writ or summons issued in the course of judicial proceedings.

16. Words and phrases must be construed according to the context and the approved usage of the language; but technical words and phrases, and such others as may have acquired a peculiar and appropriate meaning in law, must be construed according to such peculiar and appropriate meaning.

17. Words giving a joint authority to three or more public officers or other persons, are construed as giving such authority to a majority of them, unless it is otherwise expressed in the act giving the authority.

18. When the seal of a court or public officer is required by law to be affixed to any paper, the word seal includes an impression of such seal upon the paper alone, or upon any substance attached to the paper capable of receiving a visible impression. The seal of a private person may be made in like manner, or by the scroll of a pen, or by writing the word seal against his or her name.

19. The word state, when applied to the different parts of the United States, includes the District of Columbia and the territories, and the words United States may include the district and territories.

20. The word section, whenever hereinafter employed, refers to a section of this code, unless some other code or statute is expressly mentioned.

21. To book signifies the recordation of an arrest in official police records, and the taking by the police of fingerprints and photographs of the person arrested, or any of these acts following an arrest.

(Amended by Stats. 1987, Ch. 828, Sec. 1.)



7.5

Whenever any offense is described in this code, the Uniform Controlled Substances Act (Division 10 (commencing with Section 11000) of the Health and Safety Code), or the Welfare and Institutions Code, as criminal conduct and as a violation of a specified code section or a particular provision of a code section, in the case of any ambiguity or conflict in interpretation, the code section or particular provision of the code section shall take precedence over the descriptive language. The descriptive language shall be deemed as being offered only for ease of reference unless it is otherwise clearly apparent from the context that the descriptive language is intended to narrow the application of the referenced code section or particular provision of the code section.

(Added by Stats. 1998, Ch. 162, Sec. 1. Effective January 1, 1999.)



8

Whenever, by any of the provisions of this Code, an intent to defraud is required in order to constitute any offense, it is sufficient if an intent appears to defraud any person, association, or body politic or corporate, whatever.

(Enacted 1872.)



9

The omission to specify or affirm in this Code any liability to damages, penalty, forfeiture, or other remedy imposed by law and allowed to be recovered or enforced in any civil action or proceeding, for any act or omission declared punishable herein, does not affect any right to recover or enforce the same.

(Enacted 1872.)



10

The omission to specify or affirm in this Code any ground of forfeiture of a public office, or other trust or special authority conferred by law, or any power conferred by law to impeach, remove, depose, or suspend any public officer or other person holding any trust, appointment, or other special authority conferred by law, does not affect such forfeiture or power, or any proceeding authorized by law to carry into effect such impeachment, removal, deposition, or suspension.

(Enacted 1872.)



11

This code does not affect any power conferred by law upon any court-martial, or other military authority or officer, to impose or inflict punishment upon offenders; nor, except as provided in Section 19.2 of this code, any power conferred by law upon any public body, tribunal, or officer, to impose or inflict punishment for a contempt.

(Amended by Stats. 1989, Ch. 897, Sec. 4.)



12

The several sections of this Code which declare certain crimes to be punishable as therein mentioned, devolve a duty upon the Court authorized to pass sentence, to determine and impose the punishment prescribed.

(Enacted 1872.)



13

Whenever in this Code the punishment for a crime is left undetermined between certain limits, the punishment to be inflicted in a particular case must be determined by the Court authorized to pass sentence, within such limits as may be prescribed by this Code.

(Enacted 1872.)



14

The various sections of this Code which declare that evidence obtained upon the examination of a person as a witness cannot be received against him in any criminal proceeding, do not forbid such evidence being proved against such person upon any proceedings founded upon a charge of perjury committed in such examination.

(Enacted 1872.)



15

A crime or public offense is an act committed or omitted in violation of a law forbidding or commanding it, and to which is annexed, upon conviction, either of the following punishments:

1. Death;

2. Imprisonment;

3. Fine;

4. Removal from office; or,

5. Disqualification to hold and enjoy any office of honor, trust, or profit in this State.

(Enacted 1872.)



16

Crimes and public offenses include:

1. Felonies;

2. Misdemeanors; and

3. Infractions.

(Amended by Stats. 1968, Ch. 1192.)



17

(a) A felony is a crime that is punishable with death, by imprisonment in the state prison, or notwithstanding any other provision of law, by imprisonment in a county jail under the provisions of subdivision (h) of Section 1170. Every other crime or public offense is a misdemeanor except those offenses that are classified as infractions.

(b) When a crime is punishable, in the discretion of the court, either by imprisonment in the state prison or imprisonment in a county jail under the provisions of subdivision (h) of Section 1170, or by fine or imprisonment in the county jail, it is a misdemeanor for all purposes under the following circumstances:

(1) After a judgment imposing a punishment other than imprisonment in the state prison or imprisonment in a county jail under the provisions of subdivision (h) of Section 1170.

(2) When the court, upon committing the defendant to the Division of Juvenile Justice, designates the offense to be a misdemeanor.

(3) When the court grants probation to a defendant without imposition of sentence and at the time of granting probation, or on application of the defendant or probation officer thereafter, the court declares the offense to be a misdemeanor.

(4) When the prosecuting attorney files in a court having jurisdiction over misdemeanor offenses a complaint specifying that the offense is a misdemeanor, unless the defendant at the time of his or her arraignment or plea objects to the offense being made a misdemeanor, in which event the complaint shall be amended to charge the felony and the case shall proceed on the felony complaint.

(5) When, at or before the preliminary examination or prior to filing an order pursuant to Section 872, the magistrate determines that the offense is a misdemeanor, in which event the case shall proceed as if the defendant had been arraigned on a misdemeanor complaint.

(c) When a defendant is committed to the Division of Juvenile Justice for a crime punishable, in the discretion of the court, either by imprisonment in the state prison or imprisonment in a county jail under the provisions of subdivision (h) of Section 1170, or by fine or imprisonment in the county jail not exceeding one year, the offense shall, upon the discharge of the defendant from the Division of Juvenile Justice, thereafter be deemed a misdemeanor for all purposes.

(d) A violation of any code section listed in Section 19.8 is an infraction subject to the procedures described in Sections 19.6 and 19.7 when:

(1) The prosecutor files a complaint charging the offense as an infraction unless the defendant, at the time he or she is arraigned, after being informed of his or her rights, elects to have the case proceed as a misdemeanor, or;

(2) The court, with the consent of the defendant, determines that the offense is an infraction in which event the case shall proceed as if the defendant had been arraigned on an infraction complaint.

(e) Nothing in this section authorizes a judge to relieve a defendant of the duty to register as a sex offender pursuant to Section 290 if the defendant is charged with an offense for which registration as a sex offender is required pursuant to Section 290, and for which the trier of fact has found the defendant guilty.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 228) by Stats. 2011, 1st Ex. Sess., Ch. 12, Sec. 6. Effective September 21, 2011. Operative October 1, 2011, by Sec. 46 of Ch. 12.)



17.5

(a) The Legislature finds and declares all of the following:

(1) The Legislature reaffirms its commitment to reducing recidivism among criminal offenders.

(2) Despite the dramatic increase in corrections spending over the past two decades, national reincarceration rates for people released from prison remain unchanged or have worsened. National data show that about 40 percent of released individuals are reincarcerated within three years. In California, the recidivism rate for persons who have served time in prison is even greater than the national average.

(3) Criminal justice policies that rely on building and operating more prisons to address community safety concerns are not sustainable, and will not result in improved public safety.

(4) California must reinvest its criminal justice resources to support community-based corrections programs and evidence-based practices that will achieve improved public safety returns on this state s substantial investment in its criminal justice system.

(5) Realigning low-level felony offenders who do not have prior convictions for serious, violent, or sex offenses to locally run community-based corrections programs, which are strengthened through community-based punishment, evidence-based practices, improved supervision strategies, and enhanced secured capacity, will improve public safety outcomes among adult felons and facilitate their reintegration back into society.

(6) Community-based corrections programs require a partnership between local public safety entities and the county to provide and expand the use of community-based punishment for low-level offender populations. Each county s Local Community Corrections Partnership, as established in paragraph (2) of subdivision (b) of Section 1230, should play a critical role in developing programs and ensuring appropriate outcomes for low-level offenders.

(7) Fiscal policy and correctional practices should align to promote a justice reinvestment strategy that fits each county. Justice reinvestment is a data-driven approach to reduce corrections and related criminal justice spending and reinvest savings in strategies designed to increase public safety. The purpose of justice reinvestment is to manage and allocate criminal justice populations more cost-effectively, generating savings that can be reinvested in evidence-based strategies that increase public safety while holding offenders accountable.

(8) Community-based punishment means correctional sanctions and programming encompassing a range of custodial and noncustodial responses to criminal or noncompliant offender activity. Community-based punishment may be provided by local public safety entities directly or through community-based public or private correctional service providers, and include, but are not limited to, the following:

(A) Short-term flash incarceration in jail for a period of not more than 10 days.

(B) Intensive community supervision.

(C) Home detention with electronic monitoring or GPS monitoring.

(D) Mandatory community service.

(E) Restorative justice programs such as mandatory victim restitution and victim-offender reconciliation.

(F) Work, training, or education in a furlough program pursuant to Section 1208.

(G) Work, in lieu of confinement, in a work release program pursuant to Section 4024.2.

(H) Day reporting.

(I) Mandatory residential or nonresidential substance abuse treatment programs.

(J) Mandatory random drug testing.

(K) Mother-infant care programs.

(L) Community-based residential programs offering structure, supervision, drug treatment, alcohol treatment, literacy programming, employment counseling, psychological counseling, mental health treatment, or any combination of these and other interventions.

(9) Evidence-based practices refers to supervision policies, procedures, programs, and practices demonstrated by scientific research to reduce recidivism among individuals under probation, parole, or post release supervision.

(b) The provisions of this act are not intended to alleviate state prison overcrowding.

(Amended (as added by Stats. 2011, Ch. 15) by Stats. 2011, Ch. 39, Sec. 5. Effective June 30, 2011. Addition and amendment operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39.)



17.7

The Legislature finds and declares the following:

(a) Strategies supporting reentering offenders through practices and programs, such as standardized risk and needs assessments, transitional community housing, treatment, medical and mental health services, and employment, have been demonstrated to significantly reduce recidivism among offenders in other states.

(b) Improving outcomes among offenders reentering the community after serving time in a correctional facility will promote public safety and will reduce California s prison and jail populations.

(c) Establishing a California reentry program that encompasses strategies known to reduce recidivism warrants a vigorous short-term startup in the 2014 15 fiscal year using readily available resources in the community, and a comprehensive long-term development plan for future budget years designed to expand the availability, impact, and sustainability of these strategies as further community partnerships are identified and developed.

(Added by Stats. 2014, Ch. 26, Sec. 11. Effective June 20, 2014.)



18

(a) Except in cases where a different punishment is prescribed by any law of this state, every offense declared to be a felony is punishable by imprisonment for 16 months, or two or three years in the state prison unless the offense is punishable pursuant to subdivision (h) of Section 1170.

(b) Every offense which is prescribed by any law of the state to be a felony punishable by imprisonment or by a fine, but without an alternate sentence to the county jail for a period not exceeding one year, may be punishable by imprisonment in the county jail not exceeding one year or by a fine, or by both.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 230) by Stats. 2011, 1st Ex. Sess., Ch. 12, Sec. 7. Effective September 21, 2011. Operative October 1, 2011, by Sec. 46 of Ch. 12.)



19

Except in cases where a different punishment is prescribed by any law of this state, every offense declared to be a misdemeanor is punishable by imprisonment in the county jail not exceeding six months, or by fine not exceeding one thousand dollars ($1,000), or by both.

(Amended by Stats. 1983, Ch. 1092, Sec. 231. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



19.2

In no case shall any person sentenced to confinement in a county or city jail, or in a county or joint county penal farm, road camp, work camp, or other county adult detention facility, or committed to the sheriff for placement in any county adult detention facility, on conviction of a misdemeanor, or as a condition of probation upon conviction of either a felony or a misdemeanor, or upon commitment for civil contempt, or upon default in the payment of a fine upon conviction of either a felony or a misdemeanor, or for any reason except upon conviction of a crime that specifies a felony punishment pursuant to subdivision (h) of Section 1170 or a conviction of more than one offense when consecutive sentences have been imposed, be committed for a period in excess of one year; provided, however, that the time allowed on parole shall not be considered as a part of the period of confinement.

(Amended by Stats. 2011, Ch. 15, Sec. 231. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



19.4

When an act or omission is declared by a statute to be a public offense and no penalty for the offense is prescribed in any statute, the act or omission is punishable as a misdemeanor.

(Added by Stats. 1989, Ch. 897, Sec. 11.)



19.6

An infraction is not punishable by imprisonment. A person charged with an infraction shall not be entitled to a trial by jury. A person charged with an infraction shall not be entitled to have the public defender or other counsel appointed at public expense to represent him or her unless he or she is arrested and not released on his or her written promise to appear, his or her own recognizance, or a deposit of bail.

(Added by renumbering Section 19c by Stats. 1989, Ch. 897, Sec. 8.)



19.7

Except as otherwise provided by law, all provisions of law relating to misdemeanors shall apply to infractions including, but not limited to, powers of peace officers, jurisdiction of courts, periods for commencing action and for bringing a case to trial and burden of proof.

(Added by renumbering Section 19d by Stats. 1989, Ch. 897, Sec. 9.)



19.8

(a) The following offenses are subject to subdivision (d) of Section 17: Sections 193.8, 330, 415, 485, 490.7, 555, 602.13, and 853.7 of this code; subdivision (c) of Section 532b, and subdivision (o) of Section 602 of this code; subdivision (b) of Section 25658 and Sections 21672, 25661, and 25662 of the Business and Professions Code; Section 27204 of the Government Code; subdivision (c) of Section 23109 and Sections 5201.1, 12500, 14601.1, 27150.1, 40508, and 42005 of the Vehicle Code, and any other offense that the Legislature makes subject to subdivision (d) of Section 17. Except where a lesser maximum fine is expressly provided for a violation of those sections, a violation that is an infraction is punishable by a fine not exceeding two hundred fifty dollars ($250).

(b) Except for the violations enumerated in subdivision (d) of Section 13202.5 of the Vehicle Code, and Section 14601.1 of the Vehicle Code based upon failure to appear, a conviction for an offense made an infraction under subdivision (d) of Section 17 is not grounds for the suspension, revocation, or denial of a license, or for the revocation of probation or parole of the person convicted.

(Amended by Stats. 2012, Ch. 702, Sec. 1. Effective January 1, 2013.)



19.9

For purposes of this code, mandatory supervision shall mean the portion of a defendant s sentenced term during which time he or she is supervised by the county probation officer pursuant to subparagraph (B) of paragraph (5) of subdivision (h) of Section 1170.

(Added by Stats. 2012, Ch. 43, Sec. 14. Effective June 27, 2012.)



20

In every crime or public offense there must exist a union, or joint operation of act and intent, or criminal negligence.

(Enacted 1872.)



21a

An attempt to commit a crime consists of two elements: a specific intent to commit the crime, and a direct but ineffectual act done toward its commission.

(Added by Stats. 1986, Ch. 519, Sec. 1.)



23

In any criminal proceeding against a person who has been issued a license to engage in a business or profession by a state agency pursuant to provisions of the Business and Professions Code or the Education Code, or the Chiropractic Initiative Act, the state agency which issued the license may voluntarily appear to furnish pertinent information, make recommendations regarding specific conditions of probation, or provide any other assistance necessary to promote the interests of justice and protect the interests of the public, or may be ordered by the court to do so, if the crime charged is substantially related to the qualifications, functions, or duties of a licensee.

For purposes of this section, the term license shall include a permit or a certificate issued by a state agency.

For purposes of this section, the term state agency shall include any state board, commission, bureau, or division created pursuant to the provisions of the Business and Professions Code, the Education Code, or the Chiropractic Initiative Act to license and regulate individuals who engage in certain businesses and professions.

(Amended by Stats. 2002, Ch. 545, Sec. 3. Effective January 1, 2003.)



24

This Act, whenever cited, enumerated, referred to, or amended, may be designated simply as The Penal Code, adding, when necessary, the number of the section.

(Enacted 1872.)






PART 1. OF CRIMES AND PUNISHMENTS

TITLE 1. OF PERSONS LIABLE TO PUNISHMENT FOR CRIME

25

(a) The defense of diminished capacity is hereby abolished. In a criminal action, as well as any juvenile court proceeding, evidence concerning an accused person s intoxication, trauma, mental illness, disease, or defect shall not be admissible to show or negate capacity to form the particular purpose, intent, motive, malice aforethought, knowledge, or other mental state required for the commission of the crime charged.

(b) In any criminal proceeding, including any juvenile court proceeding, in which a plea of not guilty by reason of insanity is entered, this defense shall be found by the trier of fact only when the accused person proves by a preponderance of the evidence that he or she was incapable of knowing or understanding the nature and quality of his or her act and of distinguishing right from wrong at the time of the commission of the offense.

(c) Notwithstanding the foregoing, evidence of diminished capacity or of a mental disorder may be considered by the court only at the time of sentencing or other disposition or commitment.

(d) The provisions of this section shall not be amended by the Legislature except by statute passed in each house by rollcall vote entered in the journal, two-thirds of the membership concurring, or by a statute that becomes effective only when approved by the electors.

(Added June 8, 1982, by initiative Proposition 8, Sec. 4. Note: Prop. 8 is titled The Victims' Bill of Rights.)



26

All persons are capable of committing crimes except those belonging to the following classes:

One Children under the age of 14, in the absence of clear proof that at the time of committing the act charged against them, they knew its wrongfulness.

Two Persons who are mentally incapacitated.

Three Persons who committed the act or made the omission charged under an ignorance or mistake of fact, which disproves any criminal intent.

Four Persons who committed the act charged without being conscious thereof.

Five Persons who committed the act or made the omission charged through misfortune or by accident, when it appears that there was no evil design, intention, or culpable negligence.

Six Persons (unless the crime be punishable with death) who committed the act or made the omission charged under threats or menaces sufficient to show that they had reasonable cause to and did believe their lives would be endangered if they refused.

(Amended by Stats. 2007, Ch. 31, Sec. 3. Effective January 1, 2008.)



27

(a) The following persons are liable to punishment under the laws of this state:

(1) All persons who commit, in whole or in part, any crime within this state.

(2) All who commit any offense without this state which, if committed within this state, would be larceny, carjacking, robbery, or embezzlement under the laws of this state, and bring the property stolen or embezzled, or any part of it, or are found with it, or any part of it, within this state.

(3) All who, being without this state, cause or aid, advise or encourage, another person to commit a crime within this state, and are afterwards found therein.

(b) Perjury, in violation of Section 118, is punishable also when committed outside of California to the extent provided in Section 118.

(Amended by Stats. 1993, Ch. 611, Sec. 2. Effective October 1, 1993.)



28

(a) Evidence of mental disease, mental defect, or mental disorder shall not be admitted to show or negate the capacity to form any mental state, including, but not limited to, purpose, intent, knowledge, premeditation, deliberation, or malice aforethought, with which the accused committed the act. Evidence of mental disease, mental defect, or mental disorder is admissible solely on the issue of whether or not the accused actually formed a required specific intent, premeditated, deliberated, or harbored malice aforethought, when a specific intent crime is charged.

(b) As a matter of public policy there shall be no defense of diminished capacity, diminished responsibility, or irresistible impulse in a criminal action or juvenile adjudication hearing.

(c) This section shall not be applicable to an insanity hearing pursuant to Section 1026.

(d) Nothing in this section shall limit a court s discretion, pursuant to the Evidence Code, to exclude psychiatric or psychological evidence on whether the accused had a mental disease, mental defect, or mental disorder at the time of the alleged offense.

(Amended by Stats. 2002, Ch. 784, Sec. 528. Effective January 1, 2003.)



29

In the guilt phase of a criminal action, any expert testifying about a defendant s mental illness, mental disorder, or mental defect shall not testify as to whether the defendant had or did not have the required mental states, which include, but are not limited to, purpose, intent, knowledge, or malice aforethought, for the crimes charged. The question as to whether the defendant had or did not have the required mental states shall be decided by the trier of fact.

(Repealed and added by Stats. 1984, Ch. 1433, Sec. 3.)



29.2

(a) The intent or intention is manifested by the circumstances connected with the offense.

(b) In the guilt phase of a criminal action or a juvenile adjudication hearing, evidence that the accused lacked the capacity or ability to control his or her conduct for any reason shall not be admissible on the issue of whether the accused actually had any mental state with respect to the commission of any crime. This subdivision is not applicable to Section 26.

(Added by renumbering Section 21 by Stats. 2012, Ch. 162, Sec. 118. Effective January 1, 2013.)



29.4

(a) No act committed by a person while in a state of voluntary intoxication is less criminal by reason of his or her having been in that condition. Evidence of voluntary intoxication shall not be admitted to negate the capacity to form any mental states for the crimes charged, including, but not limited to, purpose, intent, knowledge, premeditation, deliberation, or malice aforethought, with which the accused committed the act.

(b) Evidence of voluntary intoxication is admissible solely on the issue of whether or not the defendant actually formed a required specific intent, or, when charged with murder, whether the defendant premeditated, deliberated, or harbored express malice aforethought.

(c) Voluntary intoxication includes the voluntary ingestion, injection, or taking by any other means of any intoxicating liquor, drug, or other substance.

(Added by renumbering Section 22 by Stats. 2012, Ch. 162, Sec. 119. Effective January 1, 2013.)



29.8

In any criminal proceeding in which a plea of not guilty by reason of insanity is entered, this defense shall not be found by the trier of fact solely on the basis of a personality or adjustment disorder, a seizure disorder, or an addiction to, or abuse of, intoxicating substances. This section shall apply only to persons who utilize this defense on or after the operative date of the section.

(Added by renumbering Section 25.5 by Stats. 2012, Ch. 162, Sec. 120. Effective January 1, 2013.)






TITLE 2. OF PARTIES TO CRIME

30

The parties to crimes are classified as:

1. Principals; and,

2. Accessories.

(Enacted 1872.)



31

All persons concerned in the commission of a crime, whether it be felony or misdemeanor, and whether they directly commit the act constituting the offense, or aid and abet in its commission, or, not being present, have advised and encouraged its commission, and all persons counseling, advising, or encouraging children under the age of fourteen years, or persons who are mentally incapacitated, to commit any crime, or who, by fraud, contrivance, or force, occasion the drunkenness of another for the purpose of causing him to commit any crime, or who, by threats, menaces, command, or coercion, compel another to commit any crime, are principals in any crime so committed.

(Amended by Stats. 2007, Ch. 31, Sec. 4. Effective January 1, 2008.)



32

Every person who, after a felony has been committed, harbors, conceals or aids a principal in such felony, with the intent that said principal may avoid or escape from arrest, trial, conviction or punishment, having knowledge that said principal has committed such felony or has been charged with such felony or convicted thereof, is an accessory to such felony.

(Amended by Stats. 1935, Ch. 436.)



33

Except in cases where a different punishment is prescribed, an accessory is punishable by a fine not exceeding five thousand dollars ($5,000), or by imprisonment pursuant to subdivision (h) of Section 1170, or in a county jail not exceeding one year, or by both such fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 232. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






TITLE 3. OF OFFENSES AGAINST THE SOVEREIGNTY OF THE STATE

37

(a) Treason against this state consists only in levying war against it, adhering to its enemies, or giving them aid and comfort, and can be committed only by persons owing allegiance to the state. The punishment of treason shall be death or life imprisonment without possibility of parole. The penalty shall be determined pursuant to Sections 190.3 and 190.4.

(b) Upon a trial for treason, the defendant cannot be convicted unless upon the testimony of two witnesses to the same overt act, or upon confession in open court; nor, except as provided in Sections 190.3 and 190.4, can evidence be admitted of an overt act not expressly charged in the indictment or information; nor can the defendant be convicted unless one or more overt acts be expressly alleged therein.

(Amended by Stats. 1989, Ch. 897, Sec. 12.)



38

Misprision of treason is the knowledge and concealment of treason, without otherwise assenting to or participating in the crime. It is punishable by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 233. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






TITLE 5. OF CRIMES BY AND AGAINST THE EXECUTIVE POWER OF THE STATE

67

Every person who gives or offers any bribe to any executive officer in this state, with intent to influence him in respect to any act, decision, vote, opinion, or other proceeding as such officer, is punishable by imprisonment in the state prison for two, three or four years, and is disqualified from holding any office in this state.

(Amended by Stats. 1976, Ch. 1139.)



67.5

(a) Every person who gives or offers as a bribe to any ministerial officer, employee, or appointee of the State of California, county or city therein, or political subdivision thereof, any thing the theft of which would be petty theft is guilty of a misdemeanor.

(b) If the theft of the thing given or offered would be grand theft the offense is a felony punishable by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 234. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



68

(a) Every executive or ministerial officer, employee, or appointee of the State of California, a county or city therein, or a political subdivision thereof, who asks, receives, or agrees to receive, any bribe, upon any agreement or understanding that his or her vote, opinion, or action upon any matter then pending, or that may be brought before him or her in his or her official capacity, shall be influenced thereby, is punishable by imprisonment in the state prison for two, three, or four years and, in cases in which no bribe has been actually received, by a restitution fine of not less than two thousand dollars ($2,000) or not more than ten thousand dollars ($10,000) or, in cases in which a bribe was actually received, by a restitution fine of at least the actual amount of the bribe received or two thousand dollars ($2,000), whichever is greater, or any larger amount of not more than double the amount of any bribe received or ten thousand dollars ($10,000), whichever is greater, and, in addition thereto, forfeits his or her office, employment, or appointment, and is forever disqualified from holding any office, employment, or appointment, in this state.

(b) In imposing a restitution fine pursuant to this section, the court shall consider the defendant s ability to pay the fine.

(Amended by Stats. 2002, Ch. 664, Sec. 169. Effective January 1, 2003.)



69

Every person who attempts, by means of any threat or violence, to deter or prevent an executive officer from performing any duty imposed upon such officer by law, or who knowingly resists, by the use of force or violence, such officer, in the performance of his duty, is punishable by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment pursuant to subdivision (h) of Section 1170, or in a county jail not exceeding one year, or by both such fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 235. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



70

(a) Every executive or ministerial officer, employee, or appointee of the State of California, or any county or city therein, or any political subdivision thereof, who knowingly asks, receives, or agrees to receive any emolument, gratuity, or reward, or any promise thereof excepting such as may be authorized by law for doing an official act, is guilty of a misdemeanor.

(b) This section does not prohibit deputy registrars of voters from receiving compensation when authorized by local ordinance from any candidate, political committee, or statewide political organization for securing the registration of voters.

(c) (1) Nothing in this section precludes a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, from engaging in, or being employed in, casual or part-time employment as a private security guard or patrolman for a public entity while off duty from his or her principal employment and outside his or her regular employment as a peace officer of a state or local agency, and exercising the powers of a peace officer concurrently with that employment, provided that the peace officer is in a police uniform and is subject to reasonable rules and regulations of the agency for which he or she is a peace officer. Notwithstanding the above provisions, any and all civil and criminal liability arising out of the secondary employment of any peace officer pursuant to this subdivision shall be borne by the officer s secondary employer.

(2) It is the intent of the Legislature by this subdivision to abrogate the holdings in People v. Corey, 21 Cal.3d 738, and Cervantez v. J.C. Penney Co., 24 Cal.3d 579, to reinstate prior judicial interpretations of this section as they relate to criminal sanctions for battery on peace officers who are employed, on a part-time or casual basis, by a public entity, while wearing a police uniform as private security guards or patrolmen, and to allow the exercise of peace officer powers concurrently with that employment.

(d) (1) Nothing in this section precludes a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, from engaging in, or being employed in, casual or part-time employment as a private security guard or patrolman by a private employer while off duty from his or her principal employment and outside his or her regular employment as a peace officer, and exercising the powers of a peace officer concurrently with that employment, provided that all of the following are true:

(A) The peace officer is in his or her police uniform.

(B) The casual or part-time employment as a private security guard or patrolman is approved by the county board of supervisors with jurisdiction over the principal employer or by the board s designee or by the city council with jurisdiction over the principal employer or by the council s designee.

(C) The wearing of uniforms and equipment is approved by the principal employer.

(D) The peace officer is subject to reasonable rules and regulations of the agency for which he or she is a peace officer.

(2) Notwithstanding the above provisions, a peace officer while off duty from his or her principal employment and outside his or her regular employment as a peace officer of a state or local agency shall not exercise the powers of a police officer if employed by a private employer as a security guard during a strike, lockout, picketing, or other physical demonstration of a labor dispute at the site of the strike, lockout, picketing, or other physical demonstration of a labor dispute. The issue of whether or not casual or part-time employment as a private security guard or patrolman pursuant to this subdivision is to be approved shall not be a subject for collective bargaining. Any and all civil and criminal liability arising out of the secondary employment of any peace officer pursuant to this subdivision shall be borne by the officer s principal employer. The principal employer shall require the secondary employer to enter into an indemnity agreement as a condition of approving casual or part-time employment pursuant to this subdivision.

(3) It is the intent of the Legislature by this subdivision to abrogate the holdings in People v. Corey, 21 Cal. 3d 738, and Cervantez v. J. C. Penney Co., 24 Cal. 3d 579, to reinstate prior judicial interpretations of this section as they relate to criminal sanctions for battery on peace officers who are employed, on a part-time or casual basis, while wearing a police uniform approved by the principal employer, as private security guards or patrolmen, and to allow the exercise of peace officer powers concurrently with that employment.

(e) (1) Nothing in this section precludes a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, from engaging in, or being employed in, other employment while off duty from his or her principal employment and outside his or her regular employment as a peace officer of a state or local agency.

(2) Subject to subdivisions (c) and (d), and except as provided by written regulations or policies adopted by the employing state or local agency, or pursuant to an agreement between the employing state or local agency and a recognized employee organization representing the peace officer, no peace officer shall be prohibited from engaging in, or being employed in, other employment while off duty from his or her principal employment and outside his or her regular employment as a peace officer of a state or local agency.

(3) If an employer withholds consent to allow a peace officer to engage in or be employed in other employment while off duty, the employer shall, at the time of denial, provide the reasons for denial in writing to the peace officer.

(Amended by Stats. 2003, Ch. 104, Sec. 1. Effective January 1, 2004.)



70.5

Every commissioner of civil marriages or every deputy commissioner of civil marriages who accepts any money or other thing of value for performing any marriage pursuant to Section 401 of the Family Code, including any money or thing of value voluntarily tendered by the persons about to be married or who have been married by the commissioner of civil marriages or deputy commissioner of civil marriages, other than a fee expressly imposed by law for performance of a marriage, whether the acceptance occurs before or after performance of the marriage and whether or not performance of the marriage is conditioned on the giving of such money or the thing of value by the persons being married, is guilty of a misdemeanor.

It is not a necessary element of the offense described by this section that the acceptance of the money or other thing of value be committed with intent to commit extortion or with other criminal intent.

This section does not apply to the request or acceptance by any retired commissioner of civil marriages of a fee for the performance of a marriage.

This section is inapplicable to the acceptance of a fee for the performance of a marriage on Saturday, Sunday, or a legal holiday.

(Amended by Stats. 1992, Ch. 163, Sec. 100. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



71

(a) Every person who, with intent to cause, attempts to cause, or causes, any officer or employee of any public or private educational institution or any public officer or employee to do, or refrain from doing, any act in the performance of his duties, by means of a threat, directly communicated to such person, to inflict an unlawful injury upon any person or property, and it reasonably appears to the recipient of the threat that such threat could be carried out, is guilty of a public offense punishable as follows:

(1) Upon a first conviction, such person is punishable by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment pursuant to subdivision (h) of Section 1170, or in a county jail not exceeding one year, or by both that fine and imprisonment.

(2) If the person has been previously convicted of a violation of this section, such previous conviction shall be charged in the accusatory pleading, and if that previous conviction is found to be true by the jury, upon a jury trial, or by the court, upon a court trial, or is admitted by the defendant, he or she is punishable by imprisonment pursuant to subdivision (h) of Section 1170.

(b) As used in this section, directly communicated includes, but is not limited to, a communication to the recipient of the threat by telephone, telegraph, or letter.

(Amended by Stats. 2011, Ch. 15, Sec. 236. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



72

Every person who, with intent to defraud, presents for allowance or for payment to any state board or officer, or to any county, city, or district board or officer, authorized to allow or pay the same if genuine, any false or fraudulent claim, bill, account, voucher, or writing, is punishable either by imprisonment in the county jail for a period of not more than one year, by a fine of not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine, or by imprisonment pursuant to subdivision (h) of Section 1170, by a fine of not exceeding ten thousand dollars ($10,000), or by both such imprisonment and fine.

As used in this section officer includes a carrier, as defined in subdivision (a) of Section 14124.70 of the Welfare and Institutions Code, authorized to act as an agent for a state board or officer or a county, city, or district board or officer, as the case may be.

(Amended by Stats. 2011, Ch. 15, Sec. 237. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



72.5

(a) Every person who, knowing a claim seeks public funds for reimbursement of costs incurred in attending a political function organized to support or oppose any political party or political candidate, presents such a claim for allowance or for payment to any state board or officer, or to any county, city, or district board or officer authorized to allow or pay such claims, is punishable either by imprisonment in the county jail for a period of not more than one year, by a fine of not exceeding one thousand dollars ($1,000), or by both such imprisonment and fine, or by imprisonment pursuant to subdivision (h) of Section 1170, by a fine of not exceeding ten thousand dollars ($10,000), or by both such imprisonment and fine.

(b) Every person who, knowing a claim seeks public funds for reimbursement of costs incurred to gain admittance to a political function expressly organized to support or oppose any ballot measure, presents such a claim for allowance or for payment to any state board or officer, or to any county, city, or district board or officer authorized to allow or pay those claims is punishable either by imprisonment in the county jail for a period of not more than one year, by a fine of not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine, or by imprisonment pursuant to subdivision (h) of Section 1170, by a fine of not exceeding ten thousand dollars ($10,000), or by both that imprisonment and fine.

(Amended by Stats. 2011, Ch. 15, Sec. 238. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



73

Every person who gives or offers any gratuity or reward, in consideration that he or any other person shall be appointed to any public office, or shall be permitted to exercise or discharge the duties thereof, is guilty of a misdemeanor.

(Enacted 1872.)



74

Every public officer who, for any gratuity or reward, appoints another person to a public office, or permits another person to exercise or discharge any of the duties of his office, is punishable by a fine not exceeding ten thousand dollars ($10,000), and, in addition thereto, forfeits his office and is forever disqualified from holding any office in this state.

(Amended by Stats. 1983, Ch. 1092, Sec. 234. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



76

(a) Every person who knowingly and willingly threatens the life of, or threatens serious bodily harm to, any elected public official, county public defender, county clerk, exempt appointee of the Governor, judge, or Deputy Commissioner of the Board of Prison Terms, or the staff, immediate family, or immediate family of the staff of any elected public official, county public defender, county clerk, exempt appointee of the Governor, judge, or Deputy Commissioner of the Board of Prison Terms, with the specific intent that the statement is to be taken as a threat, and the apparent ability to carry out that threat by any means, is guilty of a public offense, punishable as follows:

(1) Upon a first conviction, the offense is punishable by a fine not exceeding five thousand dollars ($5,000), or by imprisonment pursuant to subdivision (h) of Section 1170, or in a county jail not exceeding one year, or by both that fine and imprisonment.

(2) If the person has been convicted previously of violating this section, the previous conviction shall be charged in the accusatory pleading, and if the previous conviction is found to be true by the jury upon a jury trial, or by the court upon a court trial, or is admitted by the defendant, the offense is punishable by imprisonment pursuant to subdivision (h) of Section 1170.

(b) Any law enforcement agency that has knowledge of a violation of this section involving a constitutional officer of the state, a Member of the Legislature, or a member of the judiciary shall immediately report that information to the Department of the California Highway Patrol.

(c) For purposes of this section, the following definitions shall apply:

(1) Apparent ability to carry out that threat includes the ability to fulfill the threat at some future date when the person making the threat is an incarcerated prisoner with a stated release date.

(2) Serious bodily harm includes serious physical injury or serious traumatic condition.

(3) Immediate family means a spouse, parent, or child, or anyone who has regularly resided in the household for the past six months.

(4) Staff of a judge means court officers and employees, including commissioners, referees, and retired judges sitting on assignment.

(5) Threat means a verbal or written threat or a threat implied by a pattern of conduct or a combination of verbal or written statements and conduct made with the intent and the apparent ability to carry out the threat so as to cause the person who is the target of the threat to reasonably fear for his or her safety or the safety of his or her immediate family.

(d) As for threats against staff or immediate family of staff, the threat must relate directly to the official duties of the staff of the elected public official, county public defender, county clerk, exempt appointee of the Governor, judge, or Deputy Commissioner of the Board of Prison Terms in order to constitute a public offense under this section.

(e) A threat must relate directly to the official duties of a Deputy Commissioner of the Board of Prison Terms in order to constitute a public offense under this section.

(Amended by Stats. 2011, Ch. 15, Sec. 239. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



77

The various provisions of this title, except Section 76, apply to administrative and ministerial officers, in the same manner as if they were mentioned therein.

(Amended by Stats. 1982, Ch. 1405, Sec. 2.)






TITLE 6. OF CRIMES AGAINST THE LEGISLATIVE POWER

85

Every person who gives or offers to give a bribe to any Member of the Legislature, any member of the legislative body of a city, county, city and county, school district, or other special district, or to another person for the member, or attempts by menace, deceit, suppression of truth, or any corrupt means, to influence a member in giving or withholding his or her vote, or in not attending the house or any committee of which he or she is a member, is punishable by imprisonment in the state prison for two, three or four years.

(Amended by Stats. 2006, Ch. 435, Sec. 1. Effective September 24, 2006.)



86

Every Member of either house of the Legislature, or any member of the legislative body of a city, county, city and county, school district, or other special district, who asks, receives, or agrees to receive, any bribe, upon any understanding that his or her official vote, opinion, judgment, or action shall be influenced thereby, or shall give, in any particular manner, or upon any particular side of any question or matter upon which he or she may be required to act in his or her official capacity, or gives, or offers or promises to give, any official vote in consideration that another Member of the Legislature, or another member of the legislative body of a city, county, city and county, school district, or other special district shall give this vote either upon the same or another question, is punishable by imprisonment in the state prison for two, three, or four years and, in cases in which no bribe has been actually received, by a restitution fine of not less than two thousand dollars ($2,000) or not more than ten thousand dollars ($10,000) or, in cases in which a bribe was actually received, by a restitution fine of at least the actual amount of the bribe received or two thousand dollars ($2,000), whichever is greater, or any larger amount of not more than double the amount of any bribe received or ten thousand dollars ($10,000), whichever is greater.

In imposing a fine under this section, the court shall consider the defendant s ability to pay the fine.

(Amended by Stats. 2006, Ch. 435, Sec. 2. Effective September 24, 2006.)



88

Every Member of the Legislature, and every member of a legislative body of a city, county, city and county, school district, or other special district convicted of any crime defined in this title, in addition to the punishment prescribed, forfeits his or her office and is forever disqualified from holding any office in this state or a political subdivision thereof.

(Amended by Stats. 2006, Ch. 435, Sec. 3. Effective September 24, 2006.)






TITLE 7. OF CRIMES AGAINST PUBLIC JUSTICE

CHAPTER 1. Bribery and Corruption

92

Every person who gives or offers to give a bribe to any judicial officer, juror, referee, arbitrator, or umpire, or to any person who may be authorized by law to hear or determine any question or controversy, with intent to influence his vote, opinion, or decision upon any matter or question which is or may be brought before him for decision, is punishable by imprisonment in the state prison for two, three or four years.

(Amended by Stats. 1976, Ch. 1139.)



93

(a) Every judicial officer, juror, referee, arbitrator, or umpire, and every person authorized by law to hear or determine any question or controversy, who asks, receives, or agrees to receive, any bribe, upon any agreement or understanding that his or her vote, opinion, or decision upon any matters or question which is or may be brought before him or her for decision, shall be influenced thereby, is punishable by imprisonment in the state prison for two, three, or four years and, in cases where no bribe has been actually received, by a restitution fine of not less than two thousand dollars ($2,000) or not more than ten thousand dollars ($10,000) or, in cases where a bribe was actually received, by a restitution fine of at least the actual amount of the bribe received or two thousand dollars ($2,000), whichever is greater, or any larger amount of not more than double the amount of any bribe received or ten thousand dollars ($10,000), whichever is greater.

(b) In imposing a restitution fine under this section, the court shall consider the defendant s ability to pay the fine.

(Amended by Stats. 2001, Ch. 282, Sec. 3. Effective January 1, 2002.)



94

Every judicial officer who asks or receives any emolument, gratuity, or reward, or any promise thereof, except such as may be authorized by law, for doing any official act, is guilty of a misdemeanor. The lawful compensation of a temporary judge shall be prescribed by Judicial Council rule. Every judicial officer who shall ask or receive the whole or any part of the fees allowed by law to any stenographer or reporter appointed by him or her, or any other person, to record the proceedings of any court or investigation held by him or her, shall be guilty of a misdemeanor, and upon conviction thereof shall forfeit his or her office. Any stenographer or reporter, appointed by any judicial officer in this state, who shall pay, or offer to pay, the whole or any part of the fees allowed him or her by law, for his or her appointment or retention in office, shall be guilty of a misdemeanor, and upon conviction thereof shall be forever disqualified from holding any similar office in the courts of this state.

(Amended by Stats. 1993, Ch. 909, Sec. 13. Effective January 1, 1994.)



94.5

Every judge, justice, commissioner, or assistant commissioner of a court of this state who accepts any money or other thing of value for performing any marriage, including any money or thing of value voluntarily tendered by the persons about to be married or who have been married by such judge, justice, commissioner, or assistant commissioner, whether the acceptance occurs before or after performance of the marriage and whether or not performance of the marriage is conditioned on the giving of such money or the thing of value by the persons being married, is guilty of a misdemeanor.

It is not a necessary element of the offense described by this section that the acceptance of the money or other thing of value be committed with intent to commit extortion or with other criminal intent.

This section does not apply to the request for or acceptance of a fee expressly imposed by law for performance of a marriage or to the request or acceptance by any retired judge, retired justice, or retired commissioner of a fee for the performance of a marriage. For the purposes of this section, a retired judge or retired justice sitting on assignment in court shall not be deemed to be a retired judge or retired justice.

This section does not apply to an acceptance of a fee for performing a marriage on Saturday, Sunday, or a legal holiday.

(Amended by Stats. 1987, Ch. 753, Sec. 2.)



95

Every person who corruptly attempts to influence a juror, or any person summoned or drawn as a juror, or chosen as an arbitrator or umpire, or appointed a referee, in respect to his or her verdict in, or decision of, any cause or proceeding, pending, or about to be brought before him or her, is punishable by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment pursuant to subdivision (h) of Section 1170, if it is by means of any of the following:

(a) Any oral or written communication with him or her except in the regular course of proceedings.

(b) Any book, paper, or instrument exhibited, otherwise than in the regular course of proceedings.

(c) Any threat, intimidation, persuasion, or entreaty.

(d) Any promise, or assurance of any pecuniary or other advantage.

(Amended by Stats. 2011, Ch. 15, Sec. 240. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



95.1

Every person who threatens a juror with respect to a criminal proceeding in which a verdict has been rendered and who has the intent and apparent ability to carry out the threat so as to cause the target of the threat to reasonably fear for his or her safety or the safety of his or her immediate family, is guilty of a public offense and shall be punished by imprisonment in a county jail for not more than one year, or by imprisonment pursuant to subdivision (h) of Section 1170, or by a fine not exceeding ten thousand dollars ($10,000), or by both that imprisonment and fine.

(Amended by Stats. 2011, Ch. 15, Sec. 241. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



95.2

Any person who, with knowledge of the relationship of the parties and without court authorization and juror consent, intentionally provides a defendant or former defendant to any criminal proceeding information from records sealed by the court pursuant to subdivision (b) of Section 237 of the Code of Civil Procedure, knowing that the records have been sealed, in order to locate or communicate with a juror to that proceeding and that information is used to violate Section 95 or 95.1, shall be guilty of a misdemeanor. Except as otherwise provided by any other law or court order limiting communication with a juror after a verdict has been reached, compliance with Section 206 of the Code of Civil Procedure shall constitute court authorization.

(Added by Stats. 1992, Ch. 971, Sec. 5. Effective January 1, 1993.)



95.3

Any person licensed pursuant to Chapter 11.5 (commencing with Section 7512) of Division 3 of the Business and Professions Code who, with knowledge of the relationship of the parties and without court authorization and juror consent, knowingly provides a defendant or former defendant to any criminal proceeding information in order to locate or communicate with a juror to that proceeding is guilty of a misdemeanor. Conviction under this section shall be a basis for revocation or suspension of any license issued pursuant to Section 7561.1 of the Business and Professions Code. Except as otherwise provided by any law or court order limiting communication with a juror after a verdict has been reached, compliance with Section 206 of the Code of Civil Procedure shall constitute court authorization.

(Added by Stats. 1992, Ch. 971, Sec. 6. Effective January 1, 1993.)



96

Every juror, or person drawn or summoned as a juror, or chosen arbitrator or umpire, or appointed referee, who either:

One Makes any promise or agreement to give a verdict or decision for or against any party; or,

Two Willfully and corruptly permits any communication to be made to him, or receives any book, paper, instrument, or information relating to any cause or matter pending before him, except according to the regular course of proceedings,

is punishable by fine not exceeding ten thousand dollars ($10,000), or by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 242. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



96.5

(a) Every judicial officer, court commissioner, or referee who commits any act that he or she knows perverts or obstructs justice, is guilty of a public offense punishable by imprisonment in a county jail for not more than one year.

(b) Nothing in this section prohibits prosecution under paragraph (5) of subdivision (a) of Section 182 of the Penal Code or any other law.

(Amended by Stats. 1999, Ch. 853, Sec. 7. Effective January 1, 2000.)



98

Every officer convicted of any crime defined in this Chapter, in addition to the punishment prescribed, forfeits his office and is forever disqualified from holding any office in this State.

(Enacted 1872.)



99

The Superintendent of State Printing shall not, during his continuance in office, have any interest, either directly or indirectly, in any contract in any way connected with his office as Superintendent of State Printing; nor shall he, during said period, be interested, either directly or indirectly, in any state printing, binding, engraving, lithographing, or other state work of any kind connected with his said office; nor shall he, directly or indirectly, be interested in any contract for furnishing paper, or other printing stock or material, to or for use in his said office; and any violations of these provisions shall subject him, on conviction before a court of competent jurisdiction, to imprisonment pursuant to subdivision (h) of Section 1170 and to a fine of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 243. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



100

If the Superintendent of State Printing corruptly colludes with any person or persons furnishing paper or materials, or bidding therefor, or with any other person or persons, or has any secret understanding with him or them, by himself or through others, to defraud the state, or by which the state is defrauded or made to sustain a loss, contrary to the true intent and meaning of this chapter, he, upon conviction thereof, forfeits his office, and is subject to imprisonment in the state prison, and to a fine of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000), or both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 238. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)






CHAPTER 2. Rescues

102

Every person who willfully injures or destroys, or takes or attempts to take, or assists any person in taking or attempting to take, from the custody of any officer or person, any personal property which such officer or person has in charge under any process of law, is guilty of a misdemeanor.

(Enacted 1872.)






CHAPTER 3. Escapes and Aiding Therein

107

Every prisoner charged with or convicted of a felony who is an inmate of any public training school or reformatory or county hospital who escapes or attempts to escape from such public training school or reformatory or county hospital is guilty of a felony and is punishable by imprisonment pursuant to subdivision (h) of Section 1170, or by a fine not exceeding ten thousand dollars ($10,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 244. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



109

Any person who willfully assists any inmate of any public training school or reformatory to escape, or in an attempt to escape from that public training school or reformatory is punishable by imprisonment pursuant to subdivision (h) of Section 1170, and fine not exceeding ten thousand dollars ($10,000).

(Amended by Stats. 2011, Ch. 15, Sec. 245. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



110

Every person who carries or sends into a public training school, or reformatory, anything useful to aid a prisoner or inmate in making his escape, with intent thereby to facilitate the escape of any prisoner or inmate confined therein, is guilty of a felony.

(Amended by Stats. 1976, Ch. 1139.)






CHAPTER 4. Forging, Stealing, Mutilating, and Falsifying Judicial and Public Records and Documents

112

(a) Any person who manufactures or sells any false government document with the intent to conceal the true citizenship or resident alien status of another person is guilty of a misdemeanor and shall be punished by imprisonment in a county jail for one year. Every false government document that is manufactured or sold in violation of this section may be charged and prosecuted as a separate and distinct violation, and consecutive sentences may be imposed for each violation.

(b) A prosecuting attorney shall have discretion to charge a defendant with a violation of this section or any other law that applies.

(c) As used in this section, government document means any document issued by the United States government or any state or local government, including, but not limited to, any passport, immigration visa, employment authorization card, birth certificate, driver s license, identification card, or social security card.

(Added by renumbering Section 113 (as added by Stats. 1994, 1st Ex., Ch. 17) by Stats. 2001, Ch. 854, Sec. 19. Effective January 1, 2002. See similar subject matter in Section 113 (which was added on Nov. 8, 1994, by Prop. 187).)



113

Any person who manufactures, distributes or sells false documents to conceal the true citizenship or resident alien status of another person is guilty of a felony, and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for five years or by a fine of seventy-five thousand dollars ($75,000).

(Amended by Stats. 2011, Ch. 15, Sec. 246. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Note: This section was added on Nov. 8, 1994, by initiative Prop. 187.)



114

Any person who uses false documents to conceal his or her true citizenship or resident alien status is guilty of a felony, and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for five years or by a fine of twenty-five thousand dollars ($25,000).

(Amended by Stats. 2011, Ch. 15, Sec. 247. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Note: This section was added on Nov. 8, 1994, by initiative Prop. 187.)



115

(a) Every person who knowingly procures or offers any false or forged instrument to be filed, registered, or recorded in any public office within this state, which instrument, if genuine, might be filed, registered, or recorded under any law of this state or of the United States, is guilty of a felony.

(b) Each instrument which is procured or offered to be filed, registered, or recorded in violation of subdivision (a) shall constitute a separate violation of this section.

(c) Except in unusual cases where the interests of justice would best be served if probation is granted, probation shall not be granted to, nor shall the execution or imposition of sentence be suspended for, any of the following persons:

(1) Any person with a prior conviction under this section who is again convicted of a violation of this section in a separate proceeding.

(2) Any person who is convicted of more than one violation of this section in a single proceeding, with intent to defraud another, and where the violations resulted in a cumulative financial loss exceeding one hundred thousand dollars ($100,000).

(d) For purposes of prosecution under this section, each act of procurement or of offering a false or forged instrument to be filed, registered, or recorded shall be considered a separately punishable offense.

(Amended by Stats. 1985, Ch. 106, Sec. 106.)



115.1

(a) The Legislature finds and declares that the voters of California are entitled to accurate representations in materials that are directed to them in efforts to influence how they vote.

(b) No person shall publish or cause to be published, with intent to deceive, any campaign advertisement containing a signature that the person knows to be unauthorized.

(c) For purposes of this section, campaign advertisement means any communication directed to voters by means of a mass mailing as defined in Section 82041.5 of the Government Code, a paid television, radio, or newspaper advertisement, an outdoor advertisement, or any other printed matter, if the expenditures for that communication are required to be reported by Chapter 4 (commencing with Section 84100) of Title 9 of the Government Code.

(d) For purposes of this section, an authorization to use a signature shall be oral or written.

(e) Nothing in this section shall be construed to prohibit a person from publishing or causing to be published a reproduction of all or part of a document containing an actual or authorized signature, provided that the signature so reproduced shall not, with the intent to deceive, be incorporated into another document in a manner that falsely suggests that the person whose signature is reproduced has signed the other document.

(f) Any knowing or willful violation of this section is a public offense punishable by imprisonment in a county jail not exceeding 6 months, or pursuant to subdivision (h) of Section 1170, or by a fine not to exceed fifty thousand dollars ($50,000), or by both that fine and imprisonment.

(g) As used in this section, signature means either of the following:

(1) A handwritten or mechanical signature, or a copy thereof.

(2) Any representation of a person s name, including, but not limited to, a printed or typewritten representation, that serves the same purpose as a handwritten or mechanical signature.

(Amended by Stats. 2011, Ch. 15, Sec. 248. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



115.2

(a) No person shall publish or cause to be published, with actual knowledge, and intent to deceive, any campaign advertisement containing false or fraudulent depictions, or false or fraudulent representations, of official public documents or purported official public documents.

(b) For purposes of this section, campaign advertisement means any communication directed to voters by means of a mass mailing as defined in Section 82041.5 of the Government Code, a paid newspaper advertisement, an outdoor advertisement, or any other printed matter, if the expenditures for that communication are required to be reported by Chapter 4 (commencing with Section 84100) of Title 9 of the Government Code.

(c) Any violation of this section is a misdemeanor punishable by imprisonment in the county jail, or by a fine not to exceed fifty thousand dollars ($50,000), or both.

(Added by Stats. 1991, Ch. 1051, Sec. 2.)



115.25

(a) No person or entity shall authorize the production or distribution, or participate in the authorization of the production or distribution, of any document, including, but not limited to, any campaign advertisement, as defined in subdivision (d), that the person or entity knows contains inaccurate emergency service phone numbers for various emergency services, including, but not limited to, police, fire, or ambulance services.

(b) A violation of subdivision (a) shall be an infraction, punishable by a fine not exceeding two hundred fifty dollars ($250).

(c) A violation of subdivision (a) resulting in the serious injury or death of persons who innocently rely on the erroneous phone numbers contained in the document is a misdemeanor, punishable by a fine not exceeding ten thousand dollars ($10,000), by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment.

(d) For purposes of this section, campaign advertisement means any communication directed to voters by means of a mass mailing, as defined in Section 82041.5 of the Government Code, a paid television, radio, or newspaper advertisement, an outdoor advertisement, or any other printed matter, if the expenditures for that communication are required to be reported by Chapter 4 (commencing with Section 84100) of Title 9 of the Government Code.

(Added by Stats. 1992, Ch. 1010, Sec. 1. Effective January 1, 1993.)



115.3

Any person who alters a certified copy of an official record, or knowingly furnishes an altered certified copy of an official record, of this state, including the executive, legislative, and judicial branches thereof, or of any city, county, city and county, district, or political subdivision thereof, is guilty of a misdemeanor.

(Added by Stats. 1984, Ch. 874, Sec. 1. Effective September 5, 1984.)



115.5

(a) Every person who files any false or forged document or instrument with the county recorder which affects title to, places an encumbrance on, or places an interest secured by a mortgage or deed of trust on, real property consisting of a single-family residence containing not more than four dwelling units, with knowledge that the document is false or forged, is punishable, in addition to any other punishment, by a fine not exceeding seventy-five thousand dollars ($75,000).

(b) Every person who makes a false sworn statement to a notary public, with knowledge that the statement is false, to induce the notary public to perform an improper notarial act on an instrument or document affecting title to, or placing an encumbrance on, real property consisting of a single-family residence containing not more than four dwelling units is guilty of a felony.

(Added by Stats. 1984, Ch. 1397, Sec. 9.)



116

Every person who adds any names to the list of persons selected to serve as jurors for the county, either by placing the names in the jury box or otherwise, or extracts any name therefrom, or destroys the jury box or any of the pieces of paper containing the names of jurors, or mutilates or defaces the names so that they cannot be read, or changes the names on the pieces of paper, except in cases allowed by law, is guilty of a felony.

(Amended by Stats. 1989, Ch. 1360, Sec. 104.)



116.5

(a) A person is guilty of tampering with a jury when, prior to, or within 90 days of, discharge of the jury in a criminal proceeding, he or she does any of the following:

(1) Confers, or offers or agrees to confer, any payment or benefit upon a juror or upon a third person who is acting on behalf of a juror in consideration for the juror or third person supplying information in relation to an action or proceeding.

(2) Acting on behalf of a juror, accepts or agrees to accept any payment or benefit for himself or herself or for the juror in consideration for supplying any information in relation to an action or proceeding.

(3) Acting on behalf of himself or herself, agrees to accept, directly or indirectly, any payment or benefit in consideration for supplying any information in relation to an action or proceeding.

(b) Any person who violates this section is guilty of a misdemeanor.

(c) In the case of a juror who is within 90 days of having been discharged, otherwise lawful compensation not exceeding fifty dollars ($50) in value shall not constitute a criminal violation of this section.

(d) Upon conviction under this section, in addition to the penalty described in subdivision (b), any compensation received in violation of this section shall be forfeited by the defendant and deposited in the Victim Restitution Fund.

(Added by Stats. 1994, Ch. 869, Sec. 2. Effective January 1, 1995.)



117

Every officer or person required by law to certify to the list of persons selected as jurors who maliciously, corruptly, or willfully certifies to a false or incorrect list, or a list containing other names than those selected, or who, being required by law to write down the names placed on the certified lists on separate pieces of paper, does not write down and place in the jury box the same names that are on the certified list, and no more and no less than are on such list, is guilty of a felony.

(Enacted 1872.)






CHAPTER 5. Perjury and Subornation of Perjury

118

(a) Every person who, having taken an oath that he or she will testify, declare, depose, or certify truly before any competent tribunal, officer, or person, in any of the cases in which the oath may by law of the State of California be administered, willfully and contrary to the oath, states as true any material matter which he or she knows to be false, and every person who testifies, declares, deposes, or certifies under penalty of perjury in any of the cases in which the testimony, declarations, depositions, or certification is permitted by law of the State of California under penalty of perjury and willfully states as true any material matter which he or she knows to be false, is guilty of perjury.

This subdivision is applicable whether the statement, or the testimony, declaration, deposition, or certification is made or subscribed within or without the State of California.

(b) No person shall be convicted of perjury where proof of falsity rests solely upon contradiction by testimony of a single person other than the defendant. Proof of falsity may be established by direct or indirect evidence.

(Amended by Stats. 1990, Ch. 950, Sec. 2.)



118.1

Every peace officer who files any report with the agency which employs him or her regarding the commission of any crime or any investigation of any crime, if he or she knowingly and intentionally makes any statement regarding any material matter in the report which the officer knows to be false, whether or not the statement is certified or otherwise expressly reported as true, is guilty of filing a false report punishable by imprisonment in the county jail for up to one year, or in the state prison for one, two, or three years. This section shall not apply to the contents of any statement which the peace officer attributes in the report to any other person.

(Amended by Stats. 1992, Ch. 427, Sec. 124. Effective January 1, 1993.)



118a

Any person who, in any affidavit taken before any person authorized to administer oaths, swears, affirms, declares, deposes, or certifies that he will testify, declare, depose, or certify before any competent tribunal, officer, or person, in any case then pending or thereafter to be instituted, in any particular manner, or to any particular fact, and in such affidavit willfully and contrary to such oath states as true any material matter which he knows to be false, is guilty of perjury. In any prosecution under this section, the subsequent testimony of such person, in any action involving the matters in such affidavit contained, which is contrary to any of the matters in such affidavit contained, shall be prima facie evidence that the matters in such affidavit were false.

(Added by Stats. 1905, Ch. 485.)



119

The term oath, as used in the last two sections, includes an affirmation and every other mode authorized by law of attesting the truth of that which is stated.

(Amended by Stats. 1905, Ch. 485.)



120

So much of an oath of office as relates to the future performance of official duties is not such an oath as is intended by the two preceding sections.

(Enacted 1872.)



121

It is no defense to a prosecution for perjury that the oath was administered or taken in an irregular manner, or that the person accused of perjury did not go before, or was not in the presence of, the officer purporting to administer the oath, if such accused caused or procured such officer to certify that the oath had been taken or administered.

(Amended by Stats. 1905, Ch. 485.)



122

It is no defense to a prosecution for perjury that the accused was not competent to give the testimony, deposition, or certificate of which falsehood is alleged. It is sufficient that he did give such testimony or make such deposition or certificate.

(Enacted 1872.)



123

It is no defense to a prosecution for perjury that the accused did not know the materiality of the false statement made by him; or that it did not, in fact, affect the proceeding in or for which it was made. It is sufficient that it was material, and might have been used to affect such proceeding.

(Enacted 1872.)



124

The making of a deposition, affidavit or certificate is deemed to be complete, within the provisions of this chapter, from the time when it is delivered by the accused to any other person, with the intent that it be uttered or published as true.

(Amended by Stats. 1905, Ch. 485.)



125

An unqualified statement of that which one does not know to be true is equivalent to a statement of that which one knows to be false.

(Enacted 1872.)



126

Perjury is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, three or four years.

(Amended by Stats. 2011, Ch. 15, Sec. 249. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



127

Every person who willfully procures another person to commit perjury is guilty of subornation of perjury, and is punishable in the same manner as he would be if personally guilty of the perjury so procured.

(Enacted 1872.)



128

Every person who, by willful perjury or subornation of perjury procures the conviction and execution of any innocent person, is punishable by death or life imprisonment without possibility of parole. The penalty shall be determined pursuant to Sections 190.3 and 190.4.

(Amended by Stats. 1977, Ch. 316.)



129

Every person who, being required by law to make any return, statement, or report, under oath, willfully makes and delivers any such return, statement, or report, purporting to be under oath, knowing the same to be false in any particular, is guilty of perjury, whether such oath was in fact taken or not.

(Added by Stats. 1905, Ch. 485.)



131

Every person in any matter under investigation for a violation of the Corporate Securities Law of 1968 (Part 1 (commencing with Section 25000) of Division 1 of Title 4 of the Corporations Code), the California Commodity Law of 1990 (Chapter 1 (commencing with Section 29500) of Division 4.5 of Title 4 of the Corporations Code), Section 16755 of the Business and Professions Code, or in connection with an investigation conducted by the head of a department of the State of California relating to the business activities and subjects under the jurisdiction of the department, who knowingly and willfully falsifies, misrepresents, or conceals a material fact or makes any materially false, fictitious, misleading, or fraudulent statement or representation, and any person who knowingly and willfully procures or causes another to violate this section, is guilty of a misdemeanor punishable by imprisonment in a county jail not exceeding one year, or by a fine not exceeding twenty-five thousand dollars ($25,000), or by both that imprisonment and fine for each violation of this section. This section does not apply to conduct charged as a violation of Section 118 of this code.

(Added by Stats. 2003, Ch. 876, Sec. 14. Effective January 1, 2004.)






CHAPTER 6. Falsifying Evidence, and Bribing, Influencing, Intimidating or Threatening Witnesses

132

Every person who upon any trial, proceeding, inquiry, or investigation whatever, authorized or permitted by law, offers in evidence, as genuine or true, any book, paper, document, record, or other instrument in writing, knowing the same to have been forged or fraudulently altered or ante-dated, is guilty of felony.

(Enacted 1872.)



132.5

(a) A person who is a witness to an event or occurrence that he or she knows, or reasonably should know, is a crime or who has personal knowledge of facts that he or she knows, or reasonably should know, may require that person to be called as a witness in a criminal prosecution shall not accept or receive, directly or indirectly, any payment or benefit in consideration for providing information obtained as a result of witnessing the event or occurrence or having personal knowledge of the facts.

(b) A violation of this section is a misdemeanor and shall be punished by imprisonment in a county jail for not exceeding six months, by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(c) Upon conviction under this section, in addition to the penalty described in subdivision (b), any compensation received in violation of this section shall be forfeited by the defendant and deposited in the Victim Restitution Fund.

(d) This section shall not apply if more than one year has elapsed from the date of any criminal act related to the information that is provided under subdivision (a) unless prosecution has commenced for that criminal act. If prosecution has commenced, this section shall remain applicable until the final judgment in the action.

(e) This section shall not apply to any of the following circumstances:

(1) Lawful compensation paid to expert witnesses, investigators, employees, or agents by a prosecutor, law enforcement agency, or an attorney employed to represent a person in a criminal matter.

(2) Lawful compensation provided to an informant by a prosecutor or law enforcement agency.

(3) Compensation paid to a publisher, editor, reporter, writer, or other person connected with or employed by a newspaper, magazine, or other publication or a television or radio news reporter or other person connected with a television or radio station, for disclosing information obtained in the ordinary course of business.

(4) Statutorily authorized rewards offered by governmental agencies for information leading to the arrest and conviction of specified offenders.

(5) Lawful compensation provided to a witness participating in the Witness Protection Program established pursuant to Title 7.5 (commencing with Section 14020) of Part 4.

(f) For purposes of this section, information does not include a photograph, videotape, audiotape, or any other direct recording of events or occurrences.

(Amended (as amended by Stats. 2002, Ch. 210, Sec. 1) by Stats. 2003, Ch. 62, Sec. 222. Effective January 1, 2004. See prevailing Section 132.5 (added by Stats. 1994, Ch. 870) as amended by Sec. 223 of Ch. 62. Note: Originally, this section was added by Stats. 1994, Ch. 869.)



132.5

(a) The Legislature supports and affirms the constitutional right of every person to communicate on any subject. This section is intended to preserve the right of every accused person to a fair trial, the right of the people to due process of law, and the integrity of judicial proceedings. This section is not intended to prevent any person from disseminating any information or opinion.

The Legislature hereby finds and declares that the disclosure for valuable consideration of information relating to crimes by prospective witnesses can cause the loss of credible evidence in criminal trials and threatens to erode the reliability of verdicts.

The Legislature further finds and declares that the disclosure for valuable consideration of information relating to crimes by prospective witnesses creates an appearance of injustice that is destructive of public confidence.

(b) A person who is a witness to an event or occurrence that he or she knows is a crime or who has personal knowledge of facts that he or she knows or reasonably should know may require that person to be called as a witness in a criminal prosecution shall not accept or receive, directly or indirectly, any money or its equivalent in consideration for providing information obtained as a result of witnessing the event or occurrence or having personal knowledge of the facts.

(c) Any person who is a witness to an event or occurrence that he or she reasonably should know is a crime shall not accept or receive, directly or indirectly, any money or its equivalent in consideration for providing information obtained as a result of his or her witnessing the event or occurrence.

(d) The Attorney General or the district attorney of the county in which an alleged violation of subdivision (c) occurs may institute a civil proceeding. Where a final judgment is rendered in the civil proceeding, the defendant shall be punished for the violation of subdivision (c) by a fine equal to 150 percent of the amount received or contracted for by the person.

(e) A violation of subdivision (b) is a misdemeanor punishable by imprisonment for a term not exceeding six months in a county jail, a fine not exceeding three times the amount of compensation requested, accepted, or received, or both the imprisonment and fine.

(f) This section does not apply if more than one year has elapsed from the date of any criminal act related to the information that is provided under subdivision (b) or (c) unless prosecution has commenced for that criminal act. If prosecution has commenced, this section shall remain applicable until the final judgment in the action.

(g) This section does not apply to any of the following circumstances:

(1) Lawful compensation paid to expert witnesses, investigators, employees, or agents by a prosecutor, law enforcement agency, or an attorney employed to represent a person in a criminal matter.

(2) Lawful compensation provided to an informant by a prosecutor or law enforcement agency.

(3) Compensation paid to a publisher, editor, reporter, writer, or other person connected with or employed by a newspaper, magazine, or other publication or a television or radio news reporter or other person connected with a television or radio station, for disclosing information obtained in the ordinary course of business.

(4) Statutorily authorized rewards offered by governmental agencies or private reward programs offered by victims of crimes for information leading to the arrest and conviction of specified offenders.

(5) Lawful compensation provided to a witness participating in the Witness Protection Program established pursuant to Title 7.5 (commencing with Section 14020) of Part 4.

(h) For purposes of this section, information does not include a photograph, videotape, audiotape, or any other direct recording of an event or occurrence.

(i) For purposes of this section, victims of crimes shall be construed in a manner consistent with Section 28 of Article I of the California Constitution, and shall include victims, as defined in subdivision (3) of Section 136.

(Amended (as amended by Stats. 2002, Ch. 210, Sec. 2) by Stats. 2003, Ch. 62, Sec. 223. Effective January 1, 2004.)



133

Every person who practices any fraud or deceit, or knowingly makes or exhibits any false statement, representation, token, or writing, to any witness or person about to be called as a witness upon any trial, proceeding, inquiry, or investigation whatever, authorized by law, with intent to affect the testimony of such witness, is guilty of a misdemeanor.

(Enacted 1872.)



134

Every person guilty of preparing any false or ante-dated book, paper, record, instrument in writing, or other matter or thing, with intent to produce it, or allow it to be produced for any fraudulent or deceitful purpose, as genuine or true, upon any trial, proceeding, or inquiry whatever, authorized by law, is guilty of felony.

(Enacted 1872.)



135

Every person who, knowing that any book, paper, record, instrument in writing, or other matter or thing, is about to be produced in evidence upon any trial, inquiry, or investigation whatever, authorized by law, willfully destroys or conceals the same, with intent thereby to prevent it from being produced, is guilty of a misdemeanor.

(Enacted 1872.)



135.5

Any person who knowingly alters, tampers with, conceals, or destroys relevant evidence in any disciplinary proceeding against a public safety officer, for the purpose of harming that public safety officer, is guilty of a misdemeanor.

(Added by Stats. 1998, Ch. 759, Sec. 1. Effective January 1, 1999.)



136

As used in this chapter:

(1) Malice means an intent to vex, annoy, harm, or injure in any way another person, or to thwart or interfere in any manner with the orderly administration of justice.

(2) Witness means any natural person, (i) having knowledge of the existence or nonexistence of facts relating to any crime, or (ii) whose declaration under oath is received or has been received as evidence for any purpose, or (iii) who has reported any crime to any peace officer, prosecutor, probation or parole officer, correctional officer or judicial officer, or (iv) who has been served with a subpoena issued under the authority of any court in the state, or of any other state or of the United States, or (v) who would be believed by any reasonable person to be an individual described in subparagraphs (i) to (iv), inclusive.

(3) Victim means any natural person with respect to whom there is reason to believe that any crime as defined under the laws of this state or any other state or of the United States is being or has been perpetrated or attempted to be perpetrated.

(Repealed and added by Stats. 1980, Ch. 686, Sec. 2.)



136.1

(a) Except as provided in subdivision (c), any person who does any of the following is guilty of a public offense and shall be punished by imprisonment in a county jail for not more than one year or in the state prison:

(1) Knowingly and maliciously prevents or dissuades any witness or victim from attending or giving testimony at any trial, proceeding, or inquiry authorized by law.

(2) Knowingly and maliciously attempts to prevent or dissuade any witness or victim from attending or giving testimony at any trial, proceeding, or inquiry authorized by law.

(3) For purposes of this section, evidence that the defendant was a family member who interceded in an effort to protect the witness or victim shall create a presumption that the act was without malice.

(b) Except as provided in subdivision (c), every person who attempts to prevent or dissuade another person who has been the victim of a crime or who is witness to a crime from doing any of the following is guilty of a public offense and shall be punished by imprisonment in a county jail for not more than one year or in the state prison:

(1) Making any report of that victimization to any peace officer or state or local law enforcement officer or probation or parole or correctional officer or prosecuting agency or to any judge.

(2) Causing a complaint, indictment, information, probation or parole violation to be sought and prosecuted, and assisting in the prosecution thereof.

(3) Arresting or causing or seeking the arrest of any person in connection with that victimization.

(c) Every person doing any of the acts described in subdivision (a) or (b) knowingly and maliciously under any one or more of the following circumstances, is guilty of a felony punishable by imprisonment in the state prison for two, three, or four years under any of the following circumstances:

(1) Where the act is accompanied by force or by an express or implied threat of force or violence, upon a witness or victim or any third person or the property of any victim, witness, or any third person.

(2) Where the act is in furtherance of a conspiracy.

(3) Where the act is committed by any person who has been convicted of any violation of this section, any predecessor law hereto or any federal statute or statute of any other state which, if the act prosecuted was committed in this state, would be a violation of this section.

(4) Where the act is committed by any person for pecuniary gain or for any other consideration acting upon the request of any other person. All parties to such a transaction are guilty of a felony.

(d) Every person attempting the commission of any act described in subdivisions (a), (b), and (c) is guilty of the offense attempted without regard to success or failure of the attempt. The fact that no person was injured physically, or in fact intimidated, shall be no defense against any prosecution under this section.

(e) Nothing in this section precludes the imposition of an enhancement for great bodily injury where the injury inflicted is significant or substantial.

(f) The use of force during the commission of any offense described in subdivision (c) shall be considered a circumstance in aggravation of the crime in imposing a term of imprisonment under subdivision (b) of Section 1170.

(Amended by Stats. 1997, Ch. 500, Sec. 1. Effective January 1, 1998.)



136.2

(a) Upon a good cause belief that harm to, or intimidation or dissuasion of, a victim or witness has occurred or is reasonably likely to occur, a court with jurisdiction over a criminal matter may issue orders, including, but not limited to, the following:

(1) An order issued pursuant to Section 6320 of the Family Code.

(2) An order that a defendant shall not violate any provision of Section 136.1.

(3) An order that a person before the court other than a defendant, including, but not limited to, a subpoenaed witness or other person entering the courtroom of the court, shall not violate any provisions of Section 136.1.

(4) An order that a person described in this section shall have no communication whatsoever with a specified witness or a victim, except through an attorney under reasonable restrictions that the court may impose.

(5) An order calling for a hearing to determine if an order as described in paragraphs (1) to (4), inclusive, should be issued.

(6) (A) An order that a particular law enforcement agency within the jurisdiction of the court provide protection for a victim or a witness, or both, or for immediate family members of a victim or a witness who reside in the same household as the victim or witness or within reasonable proximity of the victim s or witness household, as determined by the court. The order shall not be made without the consent of the law enforcement agency except for limited and specified periods of time and upon an express finding by the court of a clear and present danger of harm to the victim or witness or immediate family members of the victim or witness.

(B) For purposes of this paragraph, immediate family members include the spouse, children, or parents of the victim or witness.

(7) (A) An order protecting victims of violent crime from all contact by the defendant, or contact, with the intent to annoy, harass, threaten, or commit acts of violence, by the defendant. The court or its designee shall transmit orders made under this paragraph to law enforcement personnel within one business day of the issuance, modification, extension, or termination of the order, pursuant to subdivision (a) of Section 6380 of the Family Code. It is the responsibility of the court to transmit the modification, extension, or termination orders made under this paragraph to the same agency that entered the original protective order into the Domestic Violence Restraining Order System.

(B) (i) If a court does not issue an order pursuant to subparagraph (A) in a case in which the defendant is charged with a crime of domestic violence as defined in Section 13700, the court on its own motion shall consider issuing a protective order upon a good cause belief that harm to, or intimidation or dissuasion of, a victim or witness has occurred or is reasonably likely to occur, that provides as follows:

(I) The defendant shall not own, possess, purchase, receive, or attempt to purchase or receive, a firearm while the protective order is in effect.

(II) The defendant shall relinquish any firearms that he or she owns or possesses pursuant to Section 527.9 of the Code of Civil Procedure.

(ii) Every person who owns, possesses, purchases, or receives, or attempts to purchase or receive, a firearm while this protective order is in effect is punishable pursuant to Section 29825.

(C) An order issued, modified, extended, or terminated by a court pursuant to this paragraph shall be issued on forms adopted by the Judicial Council of California and that have been approved by the Department of Justice pursuant to subdivision (i) of Section 6380 of the Family Code. However, the fact that an order issued by a court pursuant to this section was not issued on forms adopted by the Judicial Council and approved by the Department of Justice shall not, in and of itself, make the order unenforceable.

(D) A protective order issued under this paragraph may require the defendant to be placed on electronic monitoring if the local government, with the concurrence of the county sheriff or the chief probation officer with jurisdiction, adopts a policy to authorize electronic monitoring of defendants and specifies the agency with jurisdiction for this purpose. If the court determines that the defendant has the ability to pay for the monitoring program, the court shall order the defendant to pay for the monitoring. If the court determines that the defendant does not have the ability to pay for the electronic monitoring, the court may order electronic monitoring to be paid for by the local government that adopted the policy to authorize electronic monitoring. The duration of electronic monitoring shall not exceed one year from the date the order is issued. At no time shall the electronic monitoring be in place if the protective order is not in place.

(b) A person violating an order made pursuant to paragraphs (1) to (7), inclusive, of subdivision (a) may be punished for any substantive offense described in Section 136.1, or for a contempt of the court making the order. A finding of contempt shall not be a bar to prosecution for a violation of Section 136.1. However, a person so held in contempt shall be entitled to credit for punishment imposed therein against a sentence imposed upon conviction of an offense described in Section 136.1. A conviction or acquittal for a substantive offense under Section 136.1 shall be a bar to a subsequent punishment for contempt arising out of the same act.

(c) (1) (A) Notwithstanding subdivision (e), an emergency protective order issued pursuant to Chapter 2 (commencing with Section 6250) of Part 3 of Division 10 of the Family Code or Section 646.91 shall have precedence in enforcement over any other restraining or protective order, provided the emergency protective order meets all of the following requirements:

(i) The emergency protective order is issued to protect one or more individuals who are already protected persons under another restraining or protective order.

(ii) The emergency protective order restrains the individual who is the restrained person in the other restraining or protective order specified in subparagraph (A).

(iii) The provisions of the emergency protective order are more restrictive in relation to the restrained person than are the provisions of the other restraining or protective order specified in subparagraph (A).

(B) An emergency protective order that meets the requirements of paragraph (1) shall have precedence in enforcement over the provisions of any other restraining or protective order only with respect to those provisions of the emergency protective order that are more restrictive in relation to the restrained person.

(2) Except as described in paragraph (1), a no-contact order, as described in Section 6320 of the Family Code, shall have precedence in enforcement over any other restraining or protective order.

(d) (1) A person subject to a protective order issued under this section shall not own, possess, purchase, receive, or attempt to purchase or receive a firearm while the protective order is in effect.

(2) The court shall order a person subject to a protective order issued under this section to relinquish any firearms he or she owns or possesses pursuant to Section 527.9 of the Code of Civil Procedure.

(3) A person who owns, possesses, purchases or receives, or attempts to purchase or receive a firearm while the protective order is in effect is punishable pursuant to Section 29825.

(e) (1) In all cases where the defendant is charged with a crime of domestic violence, as defined in Section 13700, the court shall consider issuing the above-described orders on its own motion. All interested parties shall receive a copy of those orders. In order to facilitate this, the court s records of all criminal cases involving domestic violence shall be marked to clearly alert the court to this issue.

(2) In those cases in which a complaint, information, or indictment charging a crime of domestic violence, as defined in Section 13700, has been issued, except as described in subdivision (c), a restraining order or protective order against the defendant issued by the criminal court in that case has precedence in enforcement over a civil court order against the defendant.

(3) Custody and visitation with respect to the defendant and his or her minor children may be ordered by a family or juvenile court consistent with the protocol established pursuant to subdivision (f), but if ordered after a criminal protective order has been issued pursuant to this section, the custody and visitation order shall make reference to, and, if there is not an emergency protective order that has precedence in enforcement pursuant to paragraph (1) of subdivision (c), or a no-contact order, as described in Section 6320 of the Family Code, acknowledge the precedence of enforcement of, an appropriate criminal protective order. On or before July 1, 2014, the Judicial Council shall modify the criminal and civil court forms consistent with this subdivision.

(f) On or before January 1, 2003, the Judicial Council shall promulgate a protocol, for adoption by each local court in substantially similar terms, to provide for the timely coordination of all orders against the same defendant and in favor of the same named victim or victims. The protocol shall include, but shall not be limited to, mechanisms for ensuring appropriate communication and information sharing between criminal, family, and juvenile courts concerning orders and cases that involve the same parties, and shall permit a family or juvenile court order to coexist with a criminal court protective order subject to the following conditions:

(1) An order that permits contact between the restrained person and his or her children shall provide for the safe exchange of the children and shall not contain language either printed or handwritten that violates a no-contact order issued by a criminal court.

(2) Safety of all parties shall be the courts paramount concern. The family or juvenile court shall specify the time, day, place, and manner of transfer of the child, as provided in Section 3100 of the Family Code.

(g) On or before January 1, 2003, the Judicial Council shall modify the criminal and civil court protective order forms consistent with this section.

(h) In any case in which a complaint, information, or indictment charging a crime of domestic violence, as defined in Section 13700, has been filed, the court may consider, in determining whether good cause exists to issue an order under paragraph (1) of subdivision (a), the underlying nature of the offense charged, and the information provided to the court pursuant to Section 273.75.

(i) (1) In all cases in which a criminal defendant has been convicted of a crime of domestic violence as defined in Section 13700, a violation of Section 261, 261.5, or 262, or any crime that requires the defendant to register pursuant to subdivision (c) of Section 290, the court, at the time of sentencing, shall consider issuing an order restraining the defendant from any contact with the victim. The order may be valid for up to 10 years, as determined by the court. This protective order may be issued by the court regardless of whether the defendant is sentenced to the state prison or a county jail, or whether imposition of sentence is suspended and the defendant is placed on probation. It is the intent of the Legislature in enacting this subdivision that the duration of any restraining order issued by the court be based upon the seriousness of the facts before the court, the probability of future violations, and the safety of the victim and his or her immediate family.

(2) An order under this subdivision may include provisions for electronic monitoring if the local government, upon receiving the concurrence of the county sheriff or the chief probation officer with jurisdiction, adopts a policy authorizing electronic monitoring of defendants and specifies the agency with jurisdiction for this purpose. If the court determines that the defendant has the ability to pay for the monitoring program, the court shall order the defendant to pay for the monitoring. If the court determines that the defendant does not have the ability to pay for the electronic monitoring, the court may order the electronic monitoring to be paid for by the local government that adopted the policy authorizing electronic monitoring. The duration of the electronic monitoring shall not exceed one year from the date the order is issued.

(j) For purposes of this section, local government means the county that has jurisdiction over the protective order.

(Amended by Stats. 2013, Ch. 291, Sec. 1.5. Effective January 1, 2014. Operative July 1, 2014, pursuant to Sec. 3 of Ch. 291 and Stats. 2013, Ch. 263, Sec. 5.)



136.3

(a) The court shall order that any party enjoined pursuant to Section 136.2 be prohibited from taking any action to obtain the address or location of a protected party or a protected party s family members, caretakers, or guardian, unless there is good cause not to make that order.

(b) The Judicial Council shall promulgate forms necessary to effectuate this section.

(Added by Stats. 2005, Ch. 472, Sec. 4. Effective January 1, 2006.)



136.5

Any person who has upon his person a deadly weapon with the intent to use such weapon to commit a violation of Section 136.1 is guilty of an offense punishable by imprisonment in the county jail for not more than one year, or in the state prison.

(Added by Stats. 1982, Ch. 1101, Sec. 1.)



136.7

Every person imprisoned in a county jail or the state prison who has been convicted of a sexual offense, including, but not limited to, a violation of Section 243.4, 261, 261.5, 262, 264.1, 266, 266a, 266b, 266c, 266f, 285, 286, 288, 288a, or 289, who knowingly reveals the name and address of any witness or victim to that offense to any other prisoner with the intent that the other prisoner will intimidate or harass the witness or victim through the initiation of unauthorized correspondence with the witness or victim, is guilty of a public offense, punishable by imprisonment in the county jail not to exceed one year, or by imprisonment pursuant to subdivision (h) of Section 1170.

Nothing in this section shall prevent the interviewing of witnesses.

(Amended by Stats. 2011, Ch. 15, Sec. 250. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



137

(a) Every person who gives or offers, or promises to give, to any witness, person about to be called as a witness, or person about to give material information pertaining to a crime to a law enforcement official, any bribe, upon any understanding or agreement that the testimony of such witness or information given by such person shall be thereby influenced is guilty of a felony.

(b) Every person who attempts by force or threat of force or by the use of fraud to induce any person to give false testimony or withhold true testimony or to give false material information pertaining to a crime to, or withhold true material information pertaining to a crime from, a law enforcement official is guilty of a felony, punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years.

As used in this subdivision, threat of force means a credible threat of unlawful injury to any person or damage to the property of another which is communicated to a person for the purpose of inducing him to give false testimony or withhold true testimony or to give false material information pertaining to a crime to, or to withhold true material information pertaining to a crime from, a law enforcement official.

(c) Every person who knowingly induces another person to give false testimony or withhold true testimony not privileged by law or to give false material information pertaining to a crime to, or to withhold true material information pertaining to a crime from, a law enforcement official is guilty of a misdemeanor.

(d) At the arraignment, on a showing of cause to believe this section may be violated, the court, on motion of a party, shall admonish the person who there is cause to believe may violate this section and shall announce the penalties and other provisions of this section.

(e) As used in this section law enforcement official includes any district attorney, deputy district attorney, city attorney, deputy city attorney, the Attorney General or any deputy attorney general, or any peace officer included in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2.

(f) The provisions of subdivision (c) shall not apply to an attorney advising a client or to a person advising a member of his or her family.

(Amended by Stats. 2011, Ch. 15, Sec. 251. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



138

(a) Every person who gives or offers or promises to give to any witness or person about to be called as a witness, any bribe upon any understanding or agreement that the person shall not attend upon any trial or other judicial proceeding, or every person who attempts by means of any offer of a bribe to dissuade any person from attending upon any trial or other judicial proceeding, is guilty of a felony.

(b) Every person who is a witness, or is about to be called as such, who receives, or offers to receive, any bribe, upon any understanding that his or her testimony shall be influenced thereby, or that he or she will absent himself or herself from the trial or proceeding upon which his or her testimony is required, is guilty of a felony.

(Amended by Stats. 1987, Ch. 828, Sec. 5.)



139

(a) Except as provided in Sections 71 and 136.1, any person who has been convicted of any felony offense specified in Chapter 3 (commencing with Section 29900) of Division 9 of Title 4 of Part 6 who willfully and maliciously communicates to a witness to, or a victim of, the crime for which the person was convicted, a credible threat to use force or violence upon that person or that person s immediate family, shall be punished by imprisonment in the county jail not exceeding one year or by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years.

(b) Any person who is convicted of violating subdivision (a) who subsequently is convicted of making a credible threat, as defined in subdivision (c), which constitutes a threat against the life of, or a threat to cause great bodily injury to, a person described in subdivision (a), shall be sentenced to consecutive terms of imprisonment as prescribed in Section 1170.13.

(c) As used in this section, a credible threat is a threat made with the intent and the apparent ability to carry out the threat so as to cause the target of the threat to reasonably fear for his or her safety or the safety of his or her immediate family.

(d) The present incarceration of the person making the threat shall not be a bar to prosecution under this section.

(e) As used in this section, malice, witness, and victim have the meanings given in Section 136.

(Amended (as amended by Stats. 2010, Ch. 178) by Stats. 2011, Ch. 15, Sec. 253. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Amended version operative January 1, 2012, pursuant to Stats. 2010, Ch. 178, Sec. 107.)



140

(a) Except as provided in Section 139, every person who willfully uses force or threatens to use force or violence upon the person of a witness to, or a victim of, a crime or any other person, or to take, damage, or destroy any property of any witness, victim, or any other person, because the witness, victim, or other person has provided any assistance or information to a law enforcement officer, or to a public prosecutor in a criminal proceeding or juvenile court proceeding, shall be punished by imprisonment in the county jail not exceeding one year, or by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years.

(b) A person who is punished under another provision of law for an act described in subdivision (a) shall not receive an additional term of imprisonment under this section.

(Amended by Stats. 2011, Ch. 15, Sec. 254. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



141

(a) Except as provided in subdivision (b), any person who knowingly, willfully, and intentionally alters, modifies, plants, places, manufactures, conceals, or moves any physical matter, with specific intent that the action will result in a person being charged with a crime or with the specific intent that the physical matter will be wrongfully produced as genuine or true upon any trial, proceeding, or inquiry whatever, is guilty of a misdemeanor.

(b) Any peace officer who knowingly, willfully, and intentionally alters, modifies, plants, places, manufactures, conceals, or moves any physical matter, with specific intent that the action will result in a person being charged with a crime or with the specific intent that the physical matter will be wrongfully produced as genuine or true upon any trial, proceeding, or inquiry whatever, is guilty of a felony punishable by two, three, or five years in the state prison.

(c) Nothing in this section shall preclude prosecution under both this section and any other provision of law.

(Added by Stats. 2000, Ch. 620, Sec. 1. Effective January 1, 2001.)






CHAPTER 7. Other Offenses Against Public Justice

142

(a) Any peace officer who has the authority to receive or arrest a person charged with a criminal offense and willfully refuses to receive or arrest that person shall be punished by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment in a county jail not exceeding one year, or pursuant to subdivision (h) of Section 1170, or by both that fine and imprisonment.

(b) Notwithstanding subdivision (a), the sheriff may determine whether any jail, institution, or facility under his or her direction shall be designated as a reception, holding, or confinement facility, or shall be used for several of those purposes, and may designate the class of prisoners for which any facility shall be used.

(c) This section shall not apply to arrests made pursuant to Section 837.

(Amended by Stats. 2011, Ch. 15, Sec. 255. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



145

Every public officer or other person, having arrested any person upon a criminal charge, who willfully delays to take such person before a magistrate having jurisdiction, to take his examination, is guilty of a misdemeanor.

(Enacted 1872.)



145.5

(a) (1) Subject to paragraph (2), notwithstanding any law to the contrary, no agency of the State of California, no political subdivision of this state, no employee of an agency, or a political subdivision, of this state acting in his or her official capacity, and no member of the California National Guard on official state duty shall knowingly aid an agency of the Armed Forces of the United States in any investigation, prosecution, or detention of a person within California pursuant to (A) Sections 1021 and 1022 of the National Defense Authorization Act for Fiscal Year 2012 (NDAA), (B) the federal law known as the Authorization for Use of Military Force (Public Law 107-40), enacted in 2001, or (C) any other federal law, if the state agency, political subdivision, employee, or member of the California National Guard would violate the United States Constitution, the California Constitution, or any law of this state by providing that aid.

(2) Paragraph (1) does not apply to participation by state or local law enforcement or the California National Guard in a joint task force, partnership, or other similar cooperative agreement with federal law enforcement if that joint task force, partnership, or similar cooperative agreement is not for the purpose of investigating, prosecuting, or detaining any person pursuant to (A) Sections 1021 and 1022 of the NDAA, (B) the federal law known as the Authorization for Use of Military Force (Public Law 107-40), enacted in 2001, or (C) any other federal law, if the state agency, political subdivision, employee, or member of the California National Guard would violate the United States Constitution, the California Constitution, or any law of this state by providing that aid.

(b) It is the policy of this state to refuse to provide material support for or to participate in any way with the implementation within this state of any federal law that purports to authorize indefinite detention of a person within California. Notwithstanding any other law, no local law enforcement agency or local or municipal government, or the employee of that agency or government acting in his or her official capacity, shall knowingly use state funds or funds allocated by the state to local entities on or after January 1, 2013, in whole or in part, to engage in any activity that aids an agency of the Armed Forces of the United States in the detention of any person within California for purposes of implementing Sections 1021 and 1022 of the NDAA or the federal law known as the Authorization for Use of Military Force (Public Law 107-40), enacted in 200 1, if that activity would violate the United States Constitution, the California Constitution, or any law of this state.

(Added by Stats. 2013, Ch. 450, Sec. 1. Effective January 1, 2014.)



146

Every public officer, or person pretending to be a public officer, who, under the pretense or color of any process or other legal authority, does any of the following, without a regular process or other lawful authority, is guilty of a misdemeanor:

(a) Arrests any person or detains that person against his or her will.

(b) Seizes or levies upon any property.

(c) Dispossesses any one of any lands or tenements.

(Amended by Stats. 1990, Ch. 350, Sec. 11.)



146a

(a) Any person who falsely represents himself or herself to be a deputy or clerk in any state department and who, in that assumed character, does any of the following is guilty of a misdemeanor punishable by imprisonment in a county jail not exceeding six months, by a fine not exceeding two thousand five hundred dollars ($2,500), or both the fine and imprisonment:

(1) Arrests, detains, or threatens to arrest or detain any person.

(2) Otherwise intimidates any person.

(3) Searches any person, building, or other property of any person.

(4) Obtains money, property, or other thing of value.

(b) Any person who falsely represents himself or herself to be a public officer, investigator, or inspector in any state department and who, in that assumed character, does any of the following shall be punished by imprisonment in a county jail not exceeding one year, by a fine not exceeding two thousand five hundred dollars ($2,500), or by both that fine and imprisonment, or by imprisonment pursuant to subdivision (h) of Section 1170:

(1) Arrests, detains, or threatens to arrest or detain any person.

(2) Otherwise intimidates any person.

(3) Searches any person, building, or other property of any person.

(4) Obtains money, property, or other thing of value.

(Amended by Stats. 2011, Ch. 15, Sec. 256. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



146b

Every person who, with intent to lead another to believe that a request or demand for information is being made by the State, a county, city, or other governmental entity, when such is not the case, sends to such other person a written or printed form or other communication which reasonably appears to be such request or demand by such governmental entity, is guilty of a misdemeanor.

(Added by Stats. 1959, Ch. 2135.)



146c

Every person who designates any nongovernmental organization by any name, including, but not limited to any name that incorporates the term peace officer, police, or law enforcement, that would reasonably be understood to imply that the organization is composed of law enforcement personnel, when, in fact, less than 80 percent of the voting members of the organization are law enforcement personnel or firefighters, active or retired, is guilty of a misdemeanor.

Every person who solicits another to become a member of any organization so named, of which less than 80 percent of the voting members are law enforcement personnel or firefighters, or to make a contribution thereto or subscribe to or advertise in a publication of the organization, or who sells or gives to another any badge, pin, membership card, or other article indicating membership in the organization, knowing that less than 80 percent of the voting members are law enforcement personnel or firefighters, active or retired, is guilty of a misdemeanor.

As used in this section, law enforcement personnel includes those mentioned in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, plus any other officers in any segment of law enforcement who are employed by the state or any of its political subdivisions.

(Amended by Stats. 1994, Ch. 202, Sec. 1. Effective January 1, 1995.)



146d

Every person who sells or gives to another a membership card, badge, or other device, where it can be reasonably inferred by the recipient that display of the device will have the result that the law will be enforced less rigorously as to such person than would otherwise be the case is guilty of a misdemeanor.

(Added by Stats. 1963, Ch. 1180.)



146e

(a) Every person who maliciously, and with the intent to obstruct justice or the due administration of the laws, or with the intent or threat to inflict imminent physical harm in retaliation for the due administration of the laws, publishes, disseminates, or otherwise discloses the residence address or telephone number of any peace officer, nonsworn police dispatcher, employee of a city police department or county sheriff s office, or public safety official, or that of the spouse or children of these persons who reside with them, while designating the peace officer, nonsworn police dispatcher, employee of a city police department or county sheriff s office, or public safety official, or relative of these persons as such, without the authorization of the employing agency, is guilty of a misdemeanor.

(b) A violation of subdivision (a) with regard to any peace officer, employee of a city police department or county sheriff s office, or public safety official, or the spouse or children of these persons, that results in bodily injury to the peace officer, employee of the city police department or county sheriff s office, or public safety official, or the spouse or children of these persons, is a felony punishable by imprisonment pursuant to subdivision (h) of Section 1170.

(c) For purposes of this section, public safety official is defined in Section 6254.24 of the Government Code.

(Amended by Stats. 2011, Ch. 15, Sec. 257. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



146f

No inmate under the control or supervision of the Department of Corrections or the Department of the Youth Authority shall be permitted to work with records or files containing peace officer personnel information or be allowed access to the immediate area where that information is normally stored, except for maintenance services and only after those records or files have been secured and locked.

(Added by Stats. 1983, Ch. 399, Sec. 2.)



146g

(a) Any peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, any employee of a law enforcement agency, any attorney as defined in Section 6125 of the Business and Professions Code employed by a governmental agency, or any trial court employee as defined in Section 71601 of the Government Code, who does either of the following is guilty of a misdemeanor punishable by a fine not to exceed one thousand dollars ($1,000):

(1) Discloses, for financial gain, information obtained in the course of a criminal investigation, the disclosure of which is prohibited by law.

(2) Solicits, for financial gain, the exchange of information obtained in the course of a criminal investigation, the disclosure of which is prohibited by law.

(b) Any person who solicits any other person described in subdivision (a) for the financial gain of the person described in subdivision (a) to disclose information obtained in the course of a criminal investigation, with the knowledge that the disclosure is prohibited by law, is guilty of a misdemeanor, punishable by a fine not to exceed one thousand dollars ($1,000).

(c) (1) Any person described in subdivision (a) who, for financial gain, solicits or sells any photograph or video taken inside any secure area of a law enforcement or court facility, the taking of which was not authorized by the law enforcement or court facility administrator, is guilty of a misdemeanor punishable by a fine not to exceed one thousand dollars ($1,000).

(2) Any person who solicits any person described in subdivision (a) for financial gain to the person described in subdivision (a) to disclose any photograph or video taken inside any secure area of a law enforcement or court facility, the taking of which was not authorized by the law enforcement or court facility administrator, is guilty of a misdemeanor punishable by a fine not to exceed one thousand dollars ($1,000).

(d) Upon conviction of, and in addition to, any other penalty prescribed by this section, the defendant shall forfeit any monetary compensation received in the commission of a violation of this section and the money shall be deposited in the Victim Restitution Fund.

(e) Nothing in this section shall apply to officially sanctioned information, photographs, or video, or to information, photographs, or video obtained or distributed pursuant to the California Whistleblower Protection Act or the Local Government Disclosure of Information Act.

(f) This section shall not be construed to limit or prevent prosecution pursuant to any other applicable provision of law.

(Added by Stats. 2007, Ch. 401, Sec. 2. Effective January 1, 2008.)



147

Every officer who is guilty of willful inhumanity or oppression toward any prisoner under his care or in his custody, is punishable by fine not exceeding four thousand dollars ($4,000), and by removal from office.

(Amended by Stats. 1983, Ch. 1092, Sec. 240. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



148

(a) (1) Every person who willfully resists, delays, or obstructs any public officer, peace officer, or an emergency medical technician, as defined in Division 2.5 (commencing with Section 1797) of the Health and Safety Code, in the discharge or attempt to discharge any duty of his or her office or employment, when no other punishment is prescribed, shall be punished by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in a county jail not to exceed one year, or by both that fine and imprisonment.

(2) Except as provided by subdivision (d) of Section 653t, every person who knowingly and maliciously interrupts, disrupts, impedes, or otherwise interferes with the transmission of a communication over a public safety radio frequency shall be punished by a fine not exceeding one thousand dollars ($1,000), imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment.

(b) Every person who, during the commission of any offense described in subdivision (a), removes or takes any weapon, other than a firearm, from the person of, or immediate presence of, a public officer or peace officer shall be punished by imprisonment in a county jail not to exceed one year or pursuant to subdivision (h) of Section 1170.

(c) Every person who, during the commission of any offense described in subdivision (a), removes or takes a firearm from the person of, or immediate presence of, a public officer or peace officer shall be punished by imprisonment pursuant to subdivision (h) of Section 1170.

(d) Except as provided in subdivision (c) and notwithstanding subdivision (a) of Section 489, every person who removes or takes without intent to permanently deprive, or who attempts to remove or take a firearm from the person of, or immediate presence of, a public officer or peace officer, while the officer is engaged in the performance of his or her lawful duties, shall be punished by imprisonment in a county jail not to exceed one year or pursuant to subdivision (h) of Section 1170.

In order to prove a violation of this subdivision, the prosecution shall establish that the defendant had the specific intent to remove or take the firearm by demonstrating that any of the following direct, but ineffectual, acts occurred:

(1) The officer s holster strap was unfastened by the defendant.

(2) The firearm was partially removed from the officer s holster by the defendant.

(3) The firearm safety was released by the defendant.

(4) An independent witness corroborates that the defendant stated that he or she intended to remove the firearm and the defendant actually touched the firearm.

(5) An independent witness corroborates that the defendant actually had his or her hand on the firearm and tried to take the firearm away from the officer who was holding it.

(6) The defendant s fingerprint was found on the firearm or holster.

(7) Physical evidence authenticated by a scientifically verifiable procedure established that the defendant touched the firearm.

(8) In the course of any struggle, the officer s firearm fell and the defendant attempted to pick it up.

(e) A person shall not be convicted of a violation of subdivision (a) in addition to a conviction of a violation of subdivision (b), (c), or (d) when the resistance, delay, or obstruction, and the removal or taking of the weapon or firearm or attempt thereof, was committed against the same public officer, peace officer, or emergency medical technician. A person may be convicted of multiple violations of this section if more than one public officer, peace officer, or emergency medical technician are victims.

(f) This section shall not apply if the public officer, peace officer, or emergency medical technician is disarmed while engaged in a criminal act.

(Amended by Stats. 2011, Ch. 15, Sec. 258. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



148.1

(a) Any person who reports to any peace officer listed in Section 830.1 or 830.2, or subdivision (a) of Section 830.33, employee of a fire department or fire service, district attorney, newspaper, radio station, television station, deputy district attorney, employees of the Department of Justice, employees of an airline, employees of an airport, employees of a railroad or busline, an employee of a telephone company, occupants of a building or a news reporter in the employ of a newspaper or radio or television station, that a bomb or other explosive has been or will be placed or secreted in any public or private place, knowing that the report is false, is guilty of a crime punishable by imprisonment in a county jail not to exceed one year, or pursuant to subdivision (h) of Section 1170.

(b) Any person who reports to any other peace officer defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 that a bomb or other explosive has been or will be placed or secreted in any public or private place, knowing that the report is false, is guilty of a crime punishable by imprisonment in a county jail not to exceed one year or pursuant to subdivision (h) of Section 1170 if (1) the false information is given while the peace officer is engaged in the performance of his or her duties as a peace officer and (2) the person providing the false information knows or should have known that the person receiving the information is a peace officer.

(c) Any person who maliciously informs any other person that a bomb or other explosive has been or will be placed or secreted in any public or private place, knowing that the information is false, is guilty of a crime punishable by imprisonment in a county jail not to exceed one year, or pursuant to subdivision (h) of Section 1170.

(d) Any person who maliciously gives, mails, sends, or causes to be sent any false or facsimile bomb to another person, or places, causes to be placed, or maliciously possesses any false or facsimile bomb, with the intent to cause another to fear for his or her personal safety or the safety of others, is guilty of a crime punishable by imprisonment in a county jail not to exceed one year, or pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 259. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



148.2

Every person who willfully commits any of the following acts at the burning of a building or at any other time and place where any fireman or firemen or emergency rescue personnel are discharging or attempting to discharge an official duty, is guilty of a misdemeanor:

1. Resists or interferes with the lawful efforts of any fireman or firemen or emergency rescue personnel in the discharge or attempt to discharge an official duty.

2. Disobeys the lawful orders of any fireman or public officer.

3. Engages in any disorderly conduct which delays or prevents a fire from being timely extinguished.

4. Forbids or prevents others from assisting in extinguishing a fire or exhorts another person, as to whom he has no legal right or obligation to protect or control, from assisting in extinguishing a fire.

(Amended by Stats. 1973, Ch. 471.)



148.3

(a) Any individual who reports, or causes any report to be made, to any city, county, city and county, or state department, district, agency, division, commission, or board, that an emergency exists, knowing that the report is false, is guilty of a misdemeanor and upon conviction thereof shall be punishable by imprisonment in a county jail for a period not exceeding one year, or by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(b) Any individual who reports, or causes any report to be made, to any city, county, city and county, or state department, district, agency, division, commission, or board, that an emergency exists, who knows that the report is false, and who knows or should know that the response to the report is likely to cause death or great bodily injury, and great bodily injury or death is sustained by any person as a result of the false report, is guilty of a felony and upon conviction thereof shall be punishable by imprisonment pursuant to subdivision (h) of Section 1170, or by a fine of not more than ten thousand dollars ($10,000), or by both that imprisonment and fine.

(c) Emergency as used in this section means any condition that results in, or could result in, the response of a public official in an authorized emergency vehicle, aircraft, or vessel, any condition that jeopardizes or could jeopardize public safety and results in, or could result in, the evacuation of any area, building, structure, vehicle, or of any other place that any individual may enter, or any situation that results in or could result in activation of the Emergency Alert System pursuant to Section 8594 of the Government Code. An activation or possible activation of the Emergency Alert System pursuant to Section 8594 of the Government Code shall not constitute an emergency for purposes of this section if it occurs as the result of a report made or caused to be made by a parent, guardian, or lawful custodian of a child that is based on a good faith belief that the child is missing.

(d) Nothing in this section precludes punishment for the conduct described in subdivision (a) or (b) under any other section of law providing for greater punishment for that conduct.

(e) Any individual convicted of violating this section, based upon a report that resulted in an emergency response, is liable to a public agency for the reasonable costs of the emergency response by that public agency.

(Amended by Stats. 2013, Ch. 284, Sec. 1. Effective January 1, 2014.)



148.4

(a) Any person who does any of the following is guilty of a misdemeanor and upon conviction is punishable by imprisonment in a county jail, not exceeding one year, or by a fine, not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment:

(1) Willfully and maliciously tampers with, molests, injures, or breaks any fire protection equipment, fire protection installation, fire alarm apparatus, wire, or signal.

(2) Willfully and maliciously sends, gives, transmits, or sounds any false alarm of fire, by means of any fire alarm system or signal or by any other means or methods.

(b) Any person who willfully and maliciously sends, gives, transmits, or sounds any false alarm of fire, by means of any fire alarm system or signal, or by any other means or methods, is guilty of a felony and upon conviction is punishable by imprisonment pursuant to subdivision (h) of Section 1170 or by a fine of not less than five hundred dollars ($500) nor more than ten thousand dollars ($10,000), or by both that fine and imprisonment, if any person sustains as a result thereof, any of the following:

(1) Great bodily injury.

(2) Death.

(Amended by Stats. 2011, Ch. 15, Sec. 261. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



148.5

(a) Every person who reports to any peace officer listed in Section 830.1 or 830.2, or subdivision (a) of Section 830.33, the Attorney General, or a deputy attorney general, or a district attorney, or a deputy district attorney that a felony or misdemeanor has been committed, knowing the report to be false, is guilty of a misdemeanor.

(b) Every person who reports to any other peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, that a felony or misdemeanor has been committed, knowing the report to be false, is guilty of a misdemeanor if (1) the false information is given while the peace officer is engaged in the performance of his or her duties as a peace officer and (2) the person providing the false information knows or should have known that the person receiving the information is a peace officer.

(c) Except as provided in subdivisions (a) and (b), every person who reports to any employee who is assigned to accept reports from citizens, either directly or by telephone, and who is employed by a state or local agency which is designated in Section 830.1, 830.2, subdivision (e) of Section 830.3, Section 830.31, 830.32, 830.33, 830.34, 830.35, 830.36, 830.37, or 830.4, that a felony or misdemeanor has been committed, knowing the report to be false, is guilty of a misdemeanor if (1) the false information is given while the employee is engaged in the performance of his or her duties as an agency employee and (2) the person providing the false information knows or should have known that the person receiving the information is an agency employee engaged in the performance of the duties described in this subdivision.

(d) Every person who makes a report to a grand jury that a felony or misdemeanor has been committed, knowing the report to be false, is guilty of a misdemeanor. This subdivision shall not be construed as prohibiting or precluding a charge of perjury or contempt for any report made under oath in an investigation or proceeding before a grand jury.

(e) This section does not apply to reports made by persons who are required by statute to report known or suspected instances of child abuse, dependent adult abuse, or elder abuse.

(Amended by Stats. 2006, Ch. 901, Sec. 5. Effective January 1, 2007.)



148.6

(a) (1) Every person who files any allegation of misconduct against any peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, knowing the allegation to be false, is guilty of a misdemeanor.

(2) Any law enforcement agency accepting an allegation of misconduct against a peace officer shall require the complainant to read and sign the following advisory, all in boldface type:
YOU HAVE THE RIGHT TO MAKE A COMPLAINT AGAINST A POLICE OFFICER FOR ANY IMPROPER POLICE CONDUCT. CALIFORNIA LAW REQUIRES THIS AGENCY TO HAVE A PROCEDURE TO INVESTIGATE CITIZENS COMPLAINTS. YOU HAVE A RIGHT TO A WRITTEN DESCRIPTION OF THIS PROCEDURE. THIS AGENCY MAY FIND AFTER INVESTIGATION THAT THERE IS NOT ENOUGH EVIDENCE TO WARRANT ACTION ON YOUR COMPLAINT; EVEN IF THAT IS THE CASE, YOU HAVE THE RIGHT TO MAKE THE COMPLAINT AND HAVE IT INVESTIGATED IF YOU BELIEVE AN OFFICER BEHAVED IMPROPERLY. CITIZEN COMPLAINTS AND ANY REPORTS OR FINDINGS RELATING TO COMPLAINTS MUST BE RETAINED BY THIS AGENCY FOR AT LEAST FIVE YEARS.
IT IS AGAINST THE LAW TO MAKE A COMPLAINT THAT YOU KNOW TO BE FALSE. IF YOU MAKE A COMPLAINT AGAINST AN OFFICER KNOWING THAT IT IS FALSE, YOU CAN BE PROSECUTED ON A MISDEMEANOR CHARGE.

I have read and understood the above statement.

Complainant _____

(3) The advisory shall be available in multiple languages.

(b) Every person who files a civil claim against a peace officer or a lien against his or her property, knowing the claim or lien to be false and with the intent to harass or dissuade the officer from carrying out his or her official duties, is guilty of a misdemeanor. This section applies only to claims pertaining to actions that arise in the course and scope of the peace officer s duties.

(Amended by Stats. 2000, Ch. 289, Sec. 1. Effective January 1, 2001.)



148.7

Every person who, for the purpose of serving in any county or city jail, industrial farm or road camp, or other local correctional institution any part or all of the sentence of another person, or any part or all of a term of confinement that is required to be served by another person as a condition of probation, represents to any public officer or employee that he is such other person, is guilty of a misdemeanor.

(Added by Stats. 1963, Ch. 577.)



148.9

(a) Any person who falsely represents or identifies himself or herself as another person or as a fictitious person to any peace officer listed in Section 830.1 or 830.2, or subdivision (a) of Section 830.33, upon a lawful detention or arrest of the person, either to evade the process of the court, or to evade the proper identification of the person by the investigating officer is guilty of a misdemeanor.

(b) Any person who falsely represents or identifies himself or herself as another person or as a fictitious person to any other peace officer defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, upon lawful detention or arrest of the person, either to evade the process of the court, or to evade the proper identification of the person by the arresting officer is guilty of a misdemeanor if (1) the false information is given while the peace officer is engaged in the performance of his or her duties as a peace officer and (2) the person providing the false information knows or should have known that the person receiving the information is a peace officer.

(Amended by Stats. 1998, Ch. 760, Sec. 3. Effective January 1, 1999.)



148.10

(a) Every person who willfully resists a peace officer in the discharge or attempt to discharge any duty of his or her office or employment and whose willful resistance proximately causes death or serious bodily injury to a peace officer shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years, or by a fine of not less than one thousand dollars ($1,000) or more than ten thousand dollars ($10,000), or by both that fine and imprisonment, or by imprisonment in a county jail for not more than one year, or by a fine of not more than one thousand dollars ($1,000), or by both that fine and imprisonment.

(b) For purposes of subdivision (a), the following facts shall be found by the trier of fact:

(1) That the peace officer s action was reasonable based on the facts or circumstances confronting the officer at the time.

(2) That the detention and arrest was lawful and there existed probable cause or reasonable cause to detain.

(3) That the person who willfully resisted any peace officer knew or reasonably should have known that the other person was a peace officer engaged in the performance of his or her duties.

(c) This section does not apply to conduct that occurs during labor picketing, demonstrations, or disturbing the peace.

(d) For purposes of this section, serious bodily injury is defined in paragraph (4) of subdivision (f) of Section 243.

(Amended by Stats. 2011, Ch. 15, Sec. 262. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



149

Every public officer who, under color of authority, without lawful necessity, assaults or beats any person, is punishable by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment in a county jail not exceeding one year, or pursuant to subdivision (h) of Section 1170, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 263. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



150

Every able-bodied person above 18 years of age who neglects or refuses to join the posse comitatus or power of the county, by neglecting or refusing to aid and assist in taking or arresting any person against whom there may be issued any process, or by neglecting to aid and assist in retaking any person who, after being arrested or confined, may have escaped from arrest or imprisonment, or by neglecting or refusing to aid and assist in preventing any breach of the peace, or the commission of any criminal offense, being thereto lawfully required by any uniformed peace officer, or by any peace officer described in Section 830.1, subdivision (a), (b), (c), (d), (e), or (f) of Section 830.2, or subdivision (a) of Section 830.33, who identifies himself or herself with a badge or identification card issued by the officer s employing agency, or by any judge, is punishable by a fine of not less than fifty dollars ($50) nor more than one thousand dollars ($1,000).

(Amended by Stats. 1998, Ch. 760, Sec. 4. Effective January 1, 1999.)



151

(a) Any person who advocates the willful and unlawful killing or injuring of a peace officer, with the specific intent to cause the willful and unlawful killing or injuring of a peace officer, and such advocacy is done at a time, place, and under circumstances in which the advocacy is likely to cause the imminent willful and unlawful killing or injuring of a peace officer is guilty of (1) a misdemeanor if such advocacy does not cause the unlawful and willful killing or injuring of a peace officer, or (2) a felony if such advocacy causes the unlawful and willful killing or injuring of a peace officer.

(b) As used in this section, advocacy means the direct incitement of others to cause the imminent willful and unlawful killing or injuring of a peace officer, and not the mere abstract teaching of a doctrine.

(Added by Stats. 1971, Ch. 1248.)



152

(a) Every person who, having knowledge of an accidental death, actively conceals or attempts to conceal that death, shall be guilty of a misdemeanor punishable by imprisonment in a county jail for not more than one year, or by a fine of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000), or by both that fine and imprisonment.

(b) For purposes of this section, to actively conceal an accidental death means any of the following:

(1) To perform an overt act that conceals the body or directly impedes the ability of authorities or family members to discover the body.

(2) To directly destroy or suppress evidence of the actual physical body of the deceased, including, but not limited to, bodily fluids or tissues.

(3) To destroy or suppress the actual physical instrumentality of death.

(Added by Stats. 1999, Ch. 396, Sec. 1. Effective January 1, 2000.)



152.3

(a) Any person who reasonably believes that he or she has observed the commission of any of the following offenses where the victim is a child under the age of 14 years shall notify a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2:

(1) Murder.

(2) Rape.

(3) A violation of paragraph (1) of subdivision (b) of Section 288 of the Penal Code.

(b) This section shall not be construed to affect privileged relationships as provided by law.

(c) The duty to notify a peace officer imposed pursuant to subdivision (a) is satisfied if the notification or an attempt to provide notice is made by telephone or any other means.

(d) Failure to notify as required pursuant to subdivision (a) is a misdemeanor and is punishable by a fine of not more than one thousand five hundred dollars ($1,500), by imprisonment in a county jail for not more than six months, or by both that fine and imprisonment.

(e) The requirements of this section shall not apply to the following:

(1) A person who is related to either the victim or the offender, including a husband, wife, parent, child, brother, sister, grandparent, grandchild, or other person related by consanguinity or affinity.

(2) A person who fails to report based on a reasonable mistake of fact.

(3) A person who fails to report based on a reasonable fear for his or her own safety or for the safety of his or her family.

(Added by Stats. 2000, Ch. 477, first Sec. 2. Effective January 1, 2001.)



153

Every person who, having knowledge of the actual commission of a crime, takes money or property of another, or any gratuity or reward, or any engagement, or promise thereof, upon any agreement or understanding to compound or conceal that crime, or to abstain from any prosecution thereof, or to withhold any evidence thereof, except in the cases provided for by law, in which crimes may be compromised by leave of court, is punishable as follows:

1. By imprisonment in a county jail not exceeding one year, or pursuant to subdivision (h) of Section 1170, where the crime was punishable by death or imprisonment in the state prison for life;

2. By imprisonment in a county jail not exceeding six months, or pursuant to subdivision (h) of Section 1170, where the crime was punishable by imprisonment in the state prison for any other term than for life;

3. By imprisonment in a county jail not exceeding six months, or by fine not exceeding one thousand dollars ($1,000), where the crime was a misdemeanor.

(Amended by Stats. 2011, Ch. 15, Sec. 264. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



154

(a) Every debtor who fraudulently removes his or her property or effects out of this state, or who fraudulently sells, conveys, assigns or conceals his or her property with intent to defraud, hinder or delay his or her creditors of their rights, claims, or demands, is punishable by imprisonment in the county jail not exceeding one year, or by fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment.

(b) Where the property so removed, sold, conveyed, assigned, or concealed consists of a stock in trade, or a part thereof, of a value exceeding two hundred fifty dollars ($250), the offense shall be a felony and punishable as such.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 6. Effective January 25, 2010.)



155

(a) Every person against whom an action is pending, or against whom a judgment has been rendered for the recovery of any personal property, who fraudulently conceals, sells, or disposes of that property, with intent to hinder, delay, or defraud the person bringing the action or recovering the judgment, or with such intent removes that property beyond the limits of the county in which it may be at the time of the commencement of the action or the rendering of the judgment, is punishable by imprisonment in a county jail not exceeding one year, or by fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment.

(b) Where the property so concealed, sold, disposed of, or removed consists of a stock in trade, or a part thereof, of a value exceeding two hundred fifty dollars ($250), the offenses shall be a felony and punishable as such.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 7. Effective January 25, 2010.)



155.5

(a) Any defendant who is ordered to pay any fine or restitution in connection with the commission of a misdemeanor and who, after the plea or judgment and prior to sentencing, or during the period that a restitution fine or order remains unsatisfied and enforceable, sells, conveys, assigns, or conceals his or her property with the intent to lessen or impair his or her financial ability to pay in full any fine or restitution which he or she may lawfully be ordered to pay, or to avoid forfeiture of assets pursuant to the California Control of Profits of Organized Crime Act (Chapter 9 (commencing with Section 186) of this title), is guilty of a misdemeanor.

(b) Any defendant who is ordered to pay any fine or restitution in connection with the commission of a felony and who, after the plea or judgment and prior to sentencing for the same felony offense, or during the period that a restitution order remains unsatisfied and enforceable, sells, conveys, assigns, or conceals his or her property with the intent to lessen or impair his or her financial ability to pay in full any fine or restitution which he or she may lawfully be ordered to pay or to avoid forfeiture of assets derived from either criminal profiteering pursuant to Chapter 9 (commencing with Section 186) of this title or trafficking in controlled substances pursuant to Chapter 8 (commencing with Section 11470) of Division 10 of the Health and Safety Code, is guilty of a felony.

(Amended by Stats. 1996, Ch. 629, Sec. 1. Effective January 1, 1997.)



156

Every person who fraudulently produces an infant, falsely pretending it to have been born of any parent whose child would be entitled to inherit any real estate or to receive a share of any personal estate, with intent to intercept the inheritance of any such real estate, or the distribution of any such personal estate from any person lawfully entitled thereto, is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, three or four years.

(Amended by Stats. 2011, Ch. 15, Sec. 265. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



157

Every person to whom an infant has been confided for nursing, education, or any other purpose, who, with intent to deceive any parent or guardian of that child, substitutes or produces to that parent or guardian another child in the place of the one so confided, is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, three or four years.

(Amended by Stats. 2011, Ch. 15, Sec. 266. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



158

Common barratry is the practice of exciting groundless judicial proceedings, and is punishable by imprisonment in the county jail not exceeding six months and by fine not exceeding one thousand dollars ($1,000).

(Amended by Stats. 1983, Ch. 1092, Sec. 246. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



159

No person can be convicted of common barratry except upon proof that he has excited suits or proceedings at law in at least three instances, and with a corrupt or malicious intent to vex and annoy.

(Enacted 1872.)



160

(a) No bail licensee may employ, engage, solicit, pay, or promise any payment, compensation, consideration or thing of value to any person incarcerated in any prison, jail, or other place of detention for the purpose of that person soliciting bail on behalf of the licensee. A violation of this section is a misdemeanor.

(b) Nothing in this section shall prohibit prosecution under Section 1800 or 1814 of the Insurance Code, or any other applicable provision of law.

(Added by Stats. 2004, Ch. 165, Sec. 1. Effective January 1, 2005.)



165

Every person who gives or offers a bribe to any member of any common council, board of supervisors, or board of trustees of any county, city and county, city, or public corporation, with intent to corruptly influence such member in his action on any matter or subject pending before, or which is afterward to be considered by, the body of which he is a member, and every member of any of the bodies mentioned in this section who receives, or offers or agrees to receive any bribe upon any understanding that his official vote, opinion, judgment, or action shall be influenced thereby, or shall be given in any particular manner or upon any particular side of any question or matter, upon which he may be required to act in his official capacity, is punishable by imprisonment in the state prison for two, three or four years, and upon conviction thereof shall, in addition to said punishment, forfeit his office, and forever be disfranchised and disqualified from holding any public office or trust.

(Amended by Stats. 1976, Ch. 1139.)



166

(a) Except as provided in subdivisions (b), (c), and (d), a person guilty of any of the following contempts of court is guilty of a misdemeanor:

(1) Disorderly, contemptuous, or insolent behavior committed during the sitting of a court of justice, in the immediate view and presence of the court, and directly tending to interrupt its proceedings or to impair the respect due to its authority.

(2) Behavior specified in paragraph (1) that is committed in the presence of a referee, while actually engaged in a trial or hearing, pursuant to the order of a court, or in the presence of any jury while actually sitting for the trial of a cause, or upon an inquest or other proceeding authorized by law.

(3) A breach of the peace, noise, or other disturbance directly tending to interrupt the proceedings of the court.

(4) Willful disobedience of the terms as written of any process or court order or out-of-state court order, lawfully issued by a court, including orders pending trial.

(5) Resistance willfully offered by any person to the lawful order or process of a court.

(6) Willful disobedience by a juror of a court admonishment related to the prohibition on any form of communication or research about the case, including all forms of electronic or wireless communication or research.

(7) The contumacious and unlawful refusal of a person to be sworn as a witness or, when so sworn, the like refusal to answer a material question.

(8) The publication of a false or grossly inaccurate report of the proceedings of a court.

(9) Presenting to a court having power to pass sentence upon a prisoner under conviction, or to a member of the court, an affidavit, testimony, or representation of any kind, verbal or written, in aggravation or mitigation of the punishment to be imposed upon the prisoner, except as provided in this code.

(10) Willful disobedience of the terms of an injunction that restrains the activities of a criminal street gang or any of its members, lawfully issued by a court, including an order pending trial.

(b) (1) A person who is guilty of contempt of court under paragraph (4) of subdivision (a) by willfully contacting a victim by telephone or mail, or directly, and who has been previously convicted of a violation of Section 646.9 shall be punished by imprisonment in a county jail for not more than one year, by a fine of five thousand dollars ($5,000), or by both that fine and imprisonment.

(2) For the purposes of sentencing under this subdivision, each contact shall constitute a separate violation of this subdivision.

(3) The present incarceration of a person who makes contact with a victim in violation of paragraph (1) is not a defense to a violation of this subdivision.

(c) (1) Notwithstanding paragraph (4) of subdivision (a), a willful and knowing violation of a protective order or stay-away court order described as follows shall constitute contempt of court, a misdemeanor, punishable by imprisonment in a county jail for not more than one year, by a fine of not more than one thousand dollars ($1,000), or by both that imprisonment and fine:

(A) An order issued pursuant to Section 136.2.

(B) An order issued pursuant to paragraph (2) of subdivision (a) of Section 1203.097.

(C) An order issued as a condition of probation after a conviction in a criminal proceeding involving elder or dependent adult abuse, as defined in Section 368.

(D) An order issued pursuant to Section 1201.3.

(E) An order described in paragraph (3).

(2) If a violation of paragraph (1) results in a physical injury, the person shall be imprisoned in a county jail for at least 48 hours, whether a fine or imprisonment is imposed, or the sentence is suspended.

(3) Paragraphs (1) and (2) apply to the following court orders:

(A) An order issued pursuant to Section 6320 or 6389 of the Family Code.

(B) An order excluding one party from the family dwelling or from the dwelling of the other.

(C) An order enjoining a party from specified behavior that the court determined was necessary to effectuate the orders described in paragraph (1).

(4) A second or subsequent conviction for a violation of an order described in paragraph (1) occurring within seven years of a prior conviction for a violation of any of those orders and involving an act of violence or a credible threat of violence, as provided in subdivision (c) of Section 139, is punishable by imprisonment in a county jail not to exceed one year, or in the state prison for 16 months or two or three years.

(5) The prosecuting agency of each county shall have the primary responsibility for the enforcement of the orders described in paragraph (1).

(d) (1) A person who owns, possesses, purchases, or receives a firearm knowing he or she is prohibited from doing so by the provisions of a protective order as defined in Section 136.2 of this code, Section 6218 of the Family Code, or Section 527.6 or 527.8 of the Code of Civil Procedure, shall be punished under Section 29825.

(2) A person subject to a protective order described in paragraph (1) shall not be prosecuted under this section for owning, possessing, purchasing, or receiving a firearm to the extent that firearm is granted an exemption pursuant to subdivision (h) of Section 6389 of the Family Code.

(e) (1) If probation is granted upon conviction of a violation of subdivision (c), the court shall impose probation consistent with Section 1203.097.

(2) If probation is granted upon conviction of a violation of subdivision (c), the conditions of probation may include, in lieu of a fine, one or both of the following requirements:

(A) That the defendant make payments to a battered women s shelter, up to a maximum of one thousand dollars ($1,000).

(B) That the defendant provide restitution to reimburse the victim for reasonable costs of counseling and other reasonable expenses that the court finds are the direct result of the defendant s offense.

(3) For an order to pay a fine, make payments to a battered women s shelter, or pay restitution as a condition of probation under this subdivision or subdivision (c), the court shall make a determination of the defendant s ability to pay. In no event shall an order to make payments to a battered women s shelter be made if it would impair the ability of the defendant to pay direct restitution to the victim or court-ordered child support.

(4) If the injury to a married person is caused in whole, or in part, by the criminal acts of his or her spouse in violation of subdivision (c), the community property shall not be used to discharge the liability of the offending spouse for restitution to the injured spouse required by Section 1203.04, as operative on or before August 2, 1995, or Section 1202.4, or to a shelter for costs with regard to the injured spouse and dependents required by this subdivision, until all separate property of the offending spouse is exhausted.

(5) A person violating an order described in subdivision (c) may be punished for any substantive offenses described under Section 136.1 or 646.9. A finding of contempt shall not be a bar to prosecution for a violation of Section 136.1 or 646.9. However, a person held in contempt for a violation of subdivision (c) shall be entitled to credit for any punishment imposed as a result of that violation against any sentence imposed upon conviction of an offense described in Section 136.1 or 646.9. A conviction or acquittal for a substantive offense under Section 136.1 or 646.9 shall be a bar to a subsequent punishment for contempt arising out of the same act.

(Amended by Stats. 2013, Ch. 291, Sec. 2. Effective January 1, 2014.)



166.5

(a) After arrest and before plea or trial or after conviction or plea of guilty and before sentence under paragraph (4) of subdivision (a) of Section 166, for willful disobedience of any order for child, spousal, or family support issued pursuant to Division 9 (commencing with Section 3500) of the Family Code or Section 11475.1 of the Welfare and Institutions Code, the court may suspend proceedings or sentence therein if:

(1) The defendant appears before the court and affirms his or her obligation to pay to the person having custody of the child, or the spouse, that sum per month as shall have been previously fixed by the court in order to provide for the minor child or the spouse.

(2) The defendant provides a bond or other undertaking with sufficient sureties to the people of the State of California in a sum as the court may fix to secure the defendant s performance of his or her support obligations and that bond or undertaking is valid and binding for two years, or any lesser time that the court shall fix.

(b) Upon the failure of the defendant to comply with the conditions imposed by the court in subdivision (a), the defendant may be ordered to appear before the court and show cause why further proceedings should not be had in the action or why sentence should not be imposed, whereupon the court may proceed with the action, or pass sentence, or for good cause shown may modify the order and take a new bond or undertaking and further suspend proceedings or sentence for a like period.

(Added by Stats. 1999, Ch. 653, Sec. 19. Effective January 1, 2000.)



166.5

(a) After arrest and before plea or trial or after conviction or plea of guilty and before sentence under paragraph (4) of subdivision (a) of Section 166, for willful disobedience of any order for child, spousal, or family support issued pursuant to Division 9 (commencing with Section 3500) of the Family Code or Section 17400 of the Family Code, the court may suspend proceedings or sentence therein if:

(1) The defendant appears before the court and affirms his or her obligation to pay to the person having custody of the child, or the spouse, that sum per month as shall have been previously fixed by the court in order to provide for the minor child or the spouse.

(2) The defendant provides a bond or other undertaking with sufficient sureties to the people of the State of California in a sum as the court may fix to secure the defendant s performance of his or her support obligations and that bond or undertaking is valid and binding for two years, or any lesser time that the court shall fix.

(b) Upon the failure of the defendant to comply with the conditions imposed by the court in subdivision (a), the defendant may be ordered to appear before the court and show cause why further proceedings should not be had in the action or why sentence should not be imposed, whereupon the court may proceed with the action, or pass sentence, or for good cause shown may modify the order and take a new bond or undertaking and further suspend proceedings or sentence for a like period.

(Added by Stats. 1999, Ch. 653, Sec. 20. Effective January 1, 2000.)



167

Every person who, by any means whatsoever, willfully and knowingly, and without knowledge and consent of the jury, records, or attempts to record, all or part of the proceedings of any trial jury while it is deliberating or voting, or listens to or observes, or attempts to listen to or observe, the proceedings of any trial jury of which he is not a member while such jury is deliberating or voting is guilty of a misdemeanor.

This section is not intended to prohibit the taking of notes by a trial juror in connection with and solely for the purpose of assisting him in the performance of his duties as such juror.

(Amended by Stats. 1959, Ch. 501.)



168

(a) Every district attorney, clerk, judge, or peace officer who, except by issuing or in executing a search warrant or warrant of arrest for a felony, willfully discloses the fact of the warrant prior to execution for the purpose of preventing the search or seizure of property or the arrest of any person shall be punished by imprisonment in a county jail for not exceeding one year or pursuant to subdivision (h) of Section 1170.

(b) This section shall not prohibit the following:

(1) A disclosure made by a district attorney or the Attorney General for the sole purpose of securing voluntary compliance with the warrant.

(2) Upon the return of an indictment and the issuance of an arrest warrant, a disclosure of the existence of the indictment and arrest warrant by a district attorney or the Attorney General to assist in the apprehension of a defendant.

(3) The disclosure of an arrest warrant pursuant to paragraph (1) of subdivision (a) of Section 14201.6.

(Amended by Stats. 2011, Ch. 15, Sec. 267. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



169

Any person who pickets or parades in or near a building which houses a court of this state with the intent to interfere with, obstruct, or impede the administration of justice or with the intent to influence any judge, juror, witness, or officer of the court in the discharge of his duty is guilty of a misdemeanor.

(Added by Stats. 1970, Ch. 1444.)



170

Every person who maliciously and without probable cause procures a search warrant or warrant of arrest to be issued and executed, is guilty of a misdemeanor.

(Enacted 1872.)



171

Every person, not authorized by law, who, without the permission of the officer in charge of any reformatory in this State, communicates with any person detained therein, or brings therein or takes therefrom any letter, writing, literature, or reading matter to or from any person confined therein, is guilty of a misdemeanor.

(Amended by Stats. 1941, Ch. 106.)



171b

(a) Any person who brings or possesses within any state or local public building or at any meeting required to be open to the public pursuant to Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of, or Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of, the Government Code, any of the following is guilty of a public offense punishable by imprisonment in a county jail for not more than one year, or in the state prison:

(1) Any firearm.

(2) Any deadly weapon described in Section 17235 or in any provision listed in Section 16590.

(3) Any knife with a blade length in excess of four inches, the blade of which is fixed or is capable of being fixed in an unguarded position by the use of one or two hands.

(4) Any unauthorized tear gas weapon.

(5) Any taser or stun gun, as defined in Section 244.5.

(6) Any instrument that expels a metallic projectile, such as a BB or pellet, through the force of air pressure, CO2 pressure, or spring action, or any spot marker gun or paint gun.

(b) Subdivision (a) shall not apply to, or affect, any of the following:

(1) A person who possesses weapons in, or transports weapons into, a court of law to be used as evidence.

(2) (A) A duly appointed peace officer as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, a retired peace officer with authorization to carry concealed weapons as described in Article 2 (commencing with Section 25450) of Chapter 2 of Division 5 of Title 4 of Part 6, a full-time paid peace officer of another state or the federal government who is carrying out official duties while in California, or any person summoned by any of these officers to assist in making arrests or preserving the peace while he or she is actually engaged in assisting the officer.

(B) Notwithstanding subparagraph (A), subdivision (a) shall apply to any person who brings or possesses any weapon specified therein within any courtroom if he or she is a party to an action pending before the court.

(3) A person holding a valid license to carry the firearm pursuant to Chapter 4 (commencing with Section 26150) of Division 5 of Title 4 of Part 6.

(4) A person who has permission to possess that weapon granted in writing by a duly authorized official who is in charge of the security of the state or local government building.

(5) A person who lawfully resides in, lawfully owns, or is in lawful possession of, that building with respect to those portions of the building that are not owned or leased by the state or local government.

(6) A person licensed or registered in accordance with, and acting within the course and scope of, Chapter 11.5 (commencing with Section 7512) or Chapter 11.6 (commencing with Section 7590) of Division 3 of the Business and Professions Code who has been hired by the owner or manager of the building if the person has permission pursuant to paragraph (5).

(7) (A) A person who, for the purpose of sale or trade, brings any weapon that may otherwise be lawfully transferred, into a gun show conducted pursuant to Article 1 (commencing with Section 27200) and Article 2 (commencing with Section 27300) of Chapter 3 of Division 6 of Title 4 of Part 6.

(B) A person who, for purposes of an authorized public exhibition, brings any weapon that may otherwise be lawfully possessed, into a gun show conducted pursuant to Article 1 (commencing with Section 27200) and Article 2 (commencing with Section 27300) of Chapter 3 of Division 6 of Title 4 of Part 6.

(c) As used in this section, state or local public building means a building that meets all of the following criteria:

(1) It is a building or part of a building owned or leased by the state or local government, if state or local public employees are regularly present for the purposes of performing their official duties. A state or local public building includes, but is not limited to, a building that contains a courtroom.

(2) It is not a building or facility, or a part thereof, that is referred to in Section 171c, 171d, 626.9, 626.95, or 626.10 of this code, or in Section 18544 of the Elections Code.

(3) It is a building not regularly used, and not intended to be used, by state or local employees as a place of residence.

(Amended by Stats. 2010, Ch. 178, Sec. 45. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



171c

(a) (1) Any person who brings a loaded firearm into, or possesses a loaded firearm within, the State Capitol, any legislative office, any office of the Governor or other constitutional officer, or any hearing room in which any committee of the Senate or Assembly is conducting a hearing, or upon the grounds of the State Capitol, which is bounded by 10th, L, 15th, and N Streets in the City of Sacramento, shall be punished by imprisonment in a county jail for a period of not more than one year, a fine of not more than one thousand dollars ($1,000), or both such imprisonment and fine, or by imprisonment pursuant to subdivision (h) of Section 1170.

(2) Any person who brings or possesses, within the State Capitol, any legislative office, any hearing room in which any committee of the Senate or Assembly is conducting a hearing, the Legislative Office Building at 1020 N Street in the City of Sacramento, or upon the grounds of the State Capitol, which is bounded by 10th, L, 15th, and N Streets in the City of Sacramento, any of the following, is guilty of a misdemeanor punishable by imprisonment in a county jail for a period not to exceed one year, or by a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment, if the area is posted with a statement providing reasonable notice that prosecution may result from possession of any of these items:

(A) Any firearm.

(B) Any deadly weapon described in Section 21510 or in any provision listed in Section 16590.

(C) Any knife with a blade length in excess of four inches, the blade of which is fixed or is capable of being fixed in an unguarded position by the use of one or two hands.

(D) Any unauthorized tear gas weapon.

(E) Any stun gun, as defined in Section 244.5.

(F) Any instrument that expels a metallic projectile, such as a BB or pellet, through the force of air pressure, CO2 pressure, or spring action, or any spot marker gun or paint gun.

(G) Any ammunition as defined in Sections 16150 and 16650.

(H) Any explosive as defined in Section 12000 of the Health and Safety Code.

(b) Subdivision (a) shall not apply to, or affect, any of the following:

(1) A duly appointed peace officer as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, a retired peace officer with authorization to carry concealed weapons as described in Article 2 (commencing with Section 25450) of Chapter 2 of Division 5 of Title 4 of Part 6, a full-time paid peace officer of another state or the federal government who is carrying out official duties while in California, or any person summoned by any of these officers to assist in making arrests or preserving the peace while he or she is actually engaged in assisting the officer.

(2) A person holding a valid license to carry the firearm pursuant to Chapter 4 (commencing with Section 26150) of Division 5 of Title 4 of Part 6, and who has permission granted by the Chief Sergeants at Arms of the State Assembly and the State Senate to possess a concealed weapon upon the premises described in subdivision (a).

(3) A person who has permission granted by the Chief Sergeants at Arms of the State Assembly and the State Senate to possess a weapon upon the premises described in subdivision (a).

(c) (1) Nothing in this section shall preclude prosecution under Chapter 2 (commencing with Section 29800) or Chapter 3 (commencing with Section 29900) of Division 9 of Title 4 of Part 6 of this code, Section 8100 or 8103 of the Welfare and Institutions Code, or any other law with a penalty greater than is set forth in this section.

(2) The provisions of this section are cumulative, and shall not be construed as restricting the application of any other law. However, an act or omission punishable in different ways by different provisions of law shall not be punished under more than one provision.

(Amended by Stats. 2013, Ch. 76, Sec. 145.5. Effective January 1, 2014.)



171d

Any person, except a duly appointed peace officer as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, a full-time paid peace officer of another state or the federal government who is carrying out official duties while in California, any person summoned by that officer to assist in making arrests or preserving the peace while he or she is actually engaged in assisting the officer, a member of the military forces of this state or of the United States engaged in the performance of his or her duties, a person holding a valid license to carry the firearm pursuant to Chapter 4 (commencing with Section 26150) of Division 5 of Title 4 of Part 6, the Governor or a member of his or her immediate family or a person acting with his or her permission with respect to the Governor s Mansion or any other residence of the Governor, any other constitutional officer or a member of his or her immediate family or a person acting with his or her permission with respect to the officer s residence, or a Member of the Legislature or a member of his or her immediate family or a person acting with his or her permission with respect to the Member s residence, shall be punished by imprisonment in a county jail for not more than one year, by fine of not more than one thousand dollars ($1,000), or by both the fine and imprisonment, or by imprisonment pursuant to subdivision (h) of Section 1170, if he or she does any of the following:

(a) Brings a loaded firearm into, or possesses a loaded firearm within, the Governor s Mansion, or any other residence of the Governor, the residence of any other constitutional officer, or the residence of any Member of the Legislature.

(b) Brings a loaded firearm upon, or possesses a loaded firearm upon, the grounds of the Governor s Mansion or any other residence of the Governor, the residence of any other constitutional officer, or the residence of any Member of the Legislature.

(Amended (as amended by Stats. 2010, Ch. 178) by Stats. 2011, Ch. 15, Sec. 270. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Amended version operative January 1, 2012, pursuant to Stats. 2010, Ch. 178, Sec. 107.)



171e

A firearm shall be deemed loaded for the purposes of Sections 171c and 171d whenever both the firearm and unexpended ammunition capable of being discharged from such firearm are in the immediate possession of the same person.

In order to determine whether or not a firearm is loaded for the purpose of enforcing Section 171c or 171d, peace officers are authorized to examine any firearm carried by anyone on his person or in a vehicle while in any place or on the grounds of any place in or on which the possession of a loaded firearm is prohibited by Section 171c or 171d. Refusal to allow a peace officer to inspect a firearm pursuant to the provisions of this section constitutes probable cause for arrest for violation of Section 171c or 171d.

(Added by Stats. 1967, Ch. 960.)



171f

No person or group of persons shall willfully and knowingly:

1. Enter or remain within or upon any part of the chamber of either house of the Legislature unless authorized, pursuant to rules adopted or permission granted by either such house, to enter or remain within or upon a part of the chamber of either such house;

2. Engage in any conduct within the State Capitol which disrupts the orderly conduct of official business.

A violation of this section is a misdemeanor.

As used in this section, State Capitol means the building which is intended primarily for use of the legislative department and situated in the area bounded by 10th, L, 15th, and N Streets in the City of Sacramento.

Nothing in this section shall forbid any act of any Member of the Legislature, or any employee of a Member of the Legislature, any officer or employee of the Legislature or any committee or subcommittee thereof, or any officer or employee of either house of the Legislature or any committee or subcommittee thereof, which is performed in the lawful discharge of his official duties.

(Amended by Stats. 1975, Ch. 548.)



171.5

(a) For purposes of this section:

(1) Airport means an airport, with a secured area, that regularly serves an air carrier holding a certificate issued by the United States Secretary of Transportation.

(2) Passenger vessel terminal means only that portion of a harbor or port facility, as described in Section 105.105(a)(2) of Title 33 of the Code of Federal Regulations, with a secured area that regularly serves scheduled commuter or passenger operations.

(3) Sterile area means a portion of an airport defined in the airport security program to which access generally is controlled through the screening of persons and property, as specified in Section 1540.5 of Title 49 of the Code of Federal Regulations, or a portion of any passenger vessel terminal to which, pursuant to the requirements set forth in Sections 105.255(a)(1), 105.255(c)(1), and 105.260(a) of Title 33 of the Code of Federal Regulations, access is generally controlled in a manner consistent with the passenger vessel terminal s security plan and the MARSEC level in effect at the time.

(b) It is unlawful for any person to knowingly possess, within any sterile area of an airport or a passenger vessel terminal, any of the items listed in subdivision (c).

(c) The following items are unlawful to possess as provided in subdivision (b):

(1) Any firearm.

(2) Any knife with a blade length in excess of four inches, the blade of which is fixed, or is capable of being fixed, in an unguarded position by the use of one or two hands.

(3) Any box cutter or straight razor.

(4) Any metal military practice hand grenade.

(5) Any metal replica hand grenade.

(6) Any plastic replica hand grenade.

(7) Any imitation firearm as defined in Section 417.4.

(8) Any frame, receiver, barrel, or magazine of a firearm.

(9) Any unauthorized tear gas weapon.

(10) Any taser or stun gun, as defined in Section 244.5.

(11) Any instrument that expels a metallic projectile, such as a BB or pellet, through the force of air pressure, CO2 pressure, or spring action, or any spot marker gun or paint gun.

(12) Any ammunition as defined in Section 16150.

(d) Subdivision (b) shall not apply to, or affect, any of the following:

(1) A duly appointed peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, a retired peace officer with authorization to carry concealed weapons as described in Article 2 (commencing with Section 25450) of Chapter 2 of Division 5 of Title 4 of Part 6, a full-time paid peace officer of another state or the federal government who is carrying out official duties while in California, or any person summoned by any of these officers to assist in making arrests or preserving the peace while he or she is actually engaged in assisting the officer.

(2) A person who has authorization to possess a weapon specified in subdivision (c), granted in writing by an airport security coordinator who is designated as specified in Section 1542.3 of Title 49 of the Code of Federal Regulations, and who is responsible for the security of the airport.

(3) A person, including an employee of a licensed contract guard service, who has authorization to possess a weapon specified in subdivision (c) granted in writing by a person discharging the duties of Facility Security Officer or Company Security Officer pursuant to an approved United States Coast Guard facility security plan, and who is responsible for the security of the passenger vessel terminal.

(e) A violation of this section is punishable by imprisonment in a county jail for a period not exceeding six months, or by a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment.

(f) The provisions of this section are cumulative, and shall not be construed as restricting the application of any other law. However, an act or omission that is punishable in different ways by this and any other provision of law shall not be punished under more than one provision.

(g) Nothing in this section is intended to affect existing state or federal law regarding the transportation of firearms on airplanes in checked luggage, or the possession of the items listed in subdivision (c) in areas that are not sterile areas.

(Amended by Stats. 2010, Ch. 178, Sec. 48. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



171.7

(a) For purposes of this section:

(1) Public transit facility means any land, building, or equipment, or any interest therein, including any station on a public transportation route, to which access is controlled in a manner consistent with the public transit authority s security plan, whether or not the operation thereof produces revenue, that has as its primary purpose the operation of a public transit system or the providing of services to the passengers of a public transit system. A public transit system includes the vehicles used in the system, including, but not limited to, motor vehicles, streetcars, trackless trolleys, buses, light rail systems, rapid transit systems, subways, trains, or jitneys, that transport members of the public for hire.

(2) Sterile area means any portion of a public transit facility that is generally controlled in a manner consistent with the public transit authority s security plan.

(3) Firearm has the same meaning as specified in subdivision (a) of Section 16520.

(b) It is unlawful for any person to knowingly possess within any sterile area of a public transit facility any of the following, if the sterile area is posted with a statement providing reasonable notice that prosecution may result from possession of these items:

(1) Any firearm.

(2) Any imitation firearm as defined in Section 417.4.

(3) Any instrument that expels a metallic projectile, such as a BB or pellet, through the force of air pressure, CO2 pressure, or spring action, or any spot marker gun or paint gun.

(4) Any metal military practice hand grenade.

(5) Any metal replica hand grenade.

(6) Any plastic replica hand grenade.

(7) Any unauthorized tear gas weapon.

(8) Any undetectable knife, as described in Section 17290.

(c) (1) Subdivision (b) shall not apply to, or affect, any of the following:

(A) A duly appointed peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2.

(B) A retired peace officer with authorization to carry concealed weapons as described in Article 2 (commencing with Section 25450) of Chapter 2 of Division 5 of Title 4 of Part 6.

(C) A full-time paid peace officer of another state or the federal government who is carrying out official duties while in California.

(D) A qualified law enforcement officer of another state or the federal government, as permitted under the Law Enforcement Officers Safety Act pursuant to Section 926B or 926C of Title 18 of the United States Code.

(E) Any person summoned by any of the officers listed in subparagraphs (A) to (C), inclusive, to assist in making arrests or preserving the peace while he or she is actually engaged in assisting the officer.

(F) A person who is responsible for the security of the public transit system and who has been authorized by the public transit authority s security coordinator, in writing, to possess a weapon specified in subdivision (b).

(2) Paragraph (1) of subdivision (b) does not apply to or affect a person who is exempt from the prohibition against carrying a handgun pursuant to Section 25400 if the carrying of that handgun is in accordance with the terms and conditions of the exemption specified in Article 2 (commencing with Section 25450) of Chapter 2 of Division 5 of Title 4 of Part 6 or Sections 25615 to 25655, inclusive.

(3) Paragraph (7) of subdivision (b) shall not apply to or affect the possession of a tear gas weapon when possession is permitted pursuant to Division 11 (commencing with Section 22810) of Title 3 of Part 6.

(d) A violation of this section is punishable by imprisonment in a county jail for a period not exceeding six months, or by a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment.

(e) The provisions of this section are cumulative, and shall not be construed as restricting the application of any other law. However, an act or omission that is punishable in different ways by this and any other provision of law shall not be punished under more than one provision.

(f) This section does not prevent prosecution under any other provision of law that may provide a greater punishment.

(g) This section shall be interpreted so as to be consistent with Section 926A of Title 18 of the United States Code.

(Amended by Stats. 2011, Ch. 285, Sec. 11. Effective January 1, 2012.)



172

(a) Every person who, within one-half mile of the land belonging to this state upon which any state prison, or within 1,900 feet of the land belonging to this state upon which any Youth Authority institution is situated, or within one mile of the grounds belonging to the University of California, at Berkeley, or within one mile of the grounds belonging to the University of California at Santa Barbara, as such grounds existed as of January 1, 1961, or within one mile of the grounds belonging to Fresno State College, as such grounds existed as of January 1, 1959, or within three miles of the University Farm at Davis, or within 1
1/2
miles of any building actually occupied as a home, retreat, or asylum for ex-soldiers, sailors, and marines of the Army and Navy of the United States, established or to be established by this state, or by the United States within this state, or within the State Capitol, or within the limits of the grounds adjacent and belonging thereto, sells or exposes for sale, any intoxicating liquor, is guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than one hundred dollars ($100), or by imprisonment for not less than 50 days or by both such fine and imprisonment, in the discretion of the court.

(b) The provision of subdivision (a) of this section prohibiting the sale or exposure for sale of any intoxicating liquor within 1,900 feet of the land belonging to this state upon which any Youth Authority institution is situated shall not apply with respect to the Fred C. Nelles School for Boys.

(c) Except within the State Capitol or the limits of the grounds adjacent and belonging thereto, as mentioned in subdivision (a) of this section, the provisions of this section shall not apply to the sale or exposing or offering for sale of ale, porter, wine, similar fermented malt or vinous liquor or fruit juice containing one-half of 1 percent or more of alcohol by volume and not more than 3.2 percent of alcohol by weight nor the sale or exposing or offering for sale of beer.

(d) Distances provided in this section shall be measured not by airline but by following the shortest highway or highways as defined in Section 360 of the Vehicle Code connecting the points in question. In measuring distances from the Folsom State Prison and the eastern facilities of the California Institution for Men at Chino and Youth Training School, the measurement shall start at the entrance gate.

(e) The provision of subdivision (a) of this section prohibiting the sale or exposure for sale of any intoxicating liquor within 1
1/2
miles of any building actually occupied as a home, retreat, or asylum for ex-soldiers, sailors, and marines of the Army and Navy of the United States shall not apply to the Veterans Home at Yountville, Napa County, California.

(Amended by Stats. 1983, Ch. 121, Sec. 2. Effective June 23, 1983.)



172a

Every person who, within one and one-half miles of the university grounds or campus, upon which are located the principal administrative offices of any university having an enrollment of more than 1,000 students, more than 500 of whom reside or lodge upon such university grounds or campus, sells or exposes for sale, any intoxicating liquor, is guilty of a misdemeanor; provided, however, that the provisions of this section shall not apply to nor prohibit the sale of any of said liquors by any regularly licensed pharmacist who shall maintain a fixed place of business in said territory, upon the written prescription of a physician regularly licensed to practice medicine under the laws of the State of California when such prescription is dated by the physician issuing it, contains the name of the person for whom the prescription is written, and is filled for such person only and within 48 hours of its date; provided further, that the provisions of this section shall not apply to nor prohibit the sale of any of said liquors for chemical or mechanical purposes; provided further, that the provisions of this section shall not apply to nor prohibit the sale or exposing or offering for sale of ale, porter, wine, similar fermented malt, or vinous liquor or fruit juice containing one-half of 1 percent or more of alcohol by volume and not more than 3.2 percent of alcohol by weight nor the sale or exposing or offering for sale of beer.

In measuring distances from the university grounds or campus of any such university, such distances shall not be measured by airline but by following the shortest road or roads connecting the points in question. With respect to Leland Stanford Junior University measurements from the university grounds or campus shall be by airline measurement.

Any license issued and in effect in the City and County of San Francisco on the effective date of the amendment of this section enacted at the 1961 Regular Session of the Legislature may be transferred to any location in the City and County of San Francisco.

(Amended by Stats. 1965, Ch. 1588.)



172b

1. Every person who, within one and one-half miles of the boundaries of the grounds belonging to the University of California at Los Angeles on which the principal administrative offices of the university are located, as such boundaries were established as of July 1, 1959, sells or exposes for sale any intoxicating liquor, is guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than one hundred dollars ($100), or by imprisonment for not less than 50 days, or by both such fine and imprisonment, in the discretion of the court.

2. The provisions of this section shall not apply to the sale or exposing or offering for sale of ale, porter, wine, similar fermented malt or vinous liquor or fruit juice containing one-half of 1 percent or more of alcohol by volume and not more than 3.2 percent of alcohol by weight nor the sale or exposing or offering for sale of beer.

3. Distances provided in this section shall be measured not by airline but by following the shortest road or roads connecting the points in question.

(Amended by Stats. 1965, Ch. 1588.)



172c

Section 172a shall not apply to the sale at auction of alcoholic beverages by a nonprofit organization at the California Science Center premises located at Exposition Park, Los Angeles, California.

(Amended by Stats. 1996, Ch. 841, Sec. 15. Effective January 1, 1997.)



172d

1. Every person who, within one mile of that portion of the grounds at Riverside (hereinafter described) belonging to the University of California, that will be used by the College of Letters and Sciences, sells, or exposes for sale, any intoxicating liquor, is guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than one hundred dollars ($100), or by imprisonment for not less than 50 days or by both such fine and imprisonment in the discretion of the court.

2. The provisions of this section shall not apply to the sale or exposing or offering for sale of ale, porter, wine, similar fermented malt or vinous liquor or fruit juice containing one-half of 1 percent or more of alcohol by volume and not more than 3.2 percent of alcohol by weight nor the sale or exposing or offering for sale of beer.

3. Distances provided in this section shall be measured not by air line but by following the shortest vehicular road or roads connecting the points in question.

4. The portion of the grounds of the University of California referred to in paragraph 1 are situated in the County of Riverside and more particularly described as follows: beginning at the intersection of Canyon Crest Drive and U.S. Highway 60, thence southeasterly along said highway to a point opposite the intersection of said U.S. Highway 60 and Pennsylvania Avenue, thence northeasterly following centerline of present drive into University campus, thence continuing north along said centerline of drive on west side of Citrus Experiment Station buildings to a point intersecting the present east-west road running east from intersection of Canyon Crest Drive and U.S. Highway 60, thence east 500 feet more or less, thence north 1,300 feet more or less, thence east to intersection of east boundary of the Regents of the University of California property (Valencia Hill Drive), thence north along said east boundary to the north boundary of the Regents of the University of California property (Linden Street), thence west along said north boundary to the west boundary of the Regents of the University of California property (Canyon Crest Drive) thence south along said west boundary to the point of beginning.

(Amended by Stats. 1972, Ch. 1241.)



172e

The provisions of Sections 172, 172a, 172b, 172d, and 172g of this code shall not apply to the sale or the exposing or offering for sale of alcoholic beverages by an on-sale licensee under the Alcoholic Beverage Control Act within premises licensed as a bona fide public eating place as provided in the Constitution and as defined in the Alcoholic Beverage Control Act (commencing at Section 23000, Business and Professions Code), or within premises licensed as a club as defined in Articles 4 and 5 of Chapter 3 of the Alcoholic Beverage Control Act, provided that such club shall have been in existence for not less than 5 years, have a membership of 300 or more, and serves meals daily to its members, or by the holder of a caterer s permit under the provisions of Section 23399 of the Business and Professions Code in connection with the serving of bona fide meals as defined in Section 23038 of the Business and Professions Code, and the provisions of such sections shall not be construed so as to preclude the Department of Alcoholic Beverage Control from issuing licenses for bona fide public eating places within the areas prescribed by the sections. The provisions of this section shall not permit the issuance of licenses to fraternities, sororities, or other student organizations.

(Amended by Stats. 1973, Ch. 599.)



172f

The provisions of Sections 172, 172a, 172b, 172d, and 172g of this code shall not apply to the sale or the exposing or offering for sale of any intoxicating liquor in any premises within the areas prescribed by said sections for which a license was issued under the Alcoholic Beverage Control Act (Division 9 (commencing with Section 23000), Business and Professions Code) and is in effect on the effective date of this section or on the effective date of any amendment to Section 172g specifying an additional institution, or in any licensed premises which may become included in such a prescribed area because of the extension of the boundaries of any of the institutions mentioned in said sections or because of the increased enrollment or number of resident students at any of such institutions.

Any such licenses may be transferred from person to person, and may be transferred from premises to premises if the premises to which the license is transferred are not located nearer to the boundaries of the institution, as they exist on the date of the transfer, than the premises from which the license is transferred, except that such license may be transferred once from premises to premises located nearer by not more than 300 feet to the boundaries of the institution as they exist on the date of transfer than the premises from which the license is transferred. If a license is transferred pursuant to this section from premises to premises located nearer by not more than 300 feet to the boundaries of the institution as they exist on the date of the transfer than the premises from which the license is transferred, such license shall not be thereafter transferred to any other premises located nearer to the boundaries of the institution as they exist on the date of the transfer than the premises from which the license is transferred.

(Amended by Stats. 1976, Ch. 778.)



172g

(a) Every person who, within one-half mile by air line from the intersection of Sierra Vista, Pierce, and Campus Drive streets at the entrance to La Sierra College in the City of Riverside, or within one mile of the grounds or campus of Loma Linda University in the County of San Bernardino, or within one mile of the grounds of the University of Santa Clara in the City of Santa Clara, sells, or exposes for sale, any intoxicating liquor, is guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than one hundred dollars ($100), or by imprisonment in the county jail of not less than 50 days nor more than one year, or by both that fine and imprisonment in the discretion of the court.

(b) The provisions of this section shall not apply to the sale or exposing or offering for sale of ale, porter, wine, similar fermented malt or vinous liquor or fruit juice containing one-half of 1 percent or more of alcohol by volume and not more than 3.2 percent of alcohol by weight nor the sale or exposing or offering for sale of beer.

(c) Distances provided in this section shall be measured not by air line but by following the shortest road or roads connecting the points in question except those applying to La Sierra College.

(Amended by Stats. 2013, Ch. 43, Sec. 1. Effective June 28, 2013.)



172h

The provisions of Sections 172, 172a, 172b, 172d and 172g of this code shall not be applied to prohibit the sale or the exposing or offering for sale of any intoxicating liquor in, or the issuance of an alcoholic beverage license for, any premises because a university has constructed and occupied since January 1, 1960, or in the future constructs, dormitories for its students which has resulted or results in the premises being prohibited by the foregoing sections from selling, exposing or offering such liquor for sale because the premises are or become thereby within the area prescribed by these sections.

(Added by Stats. 1965, Ch. 1309.)



172j

The provisions of Sections 172, 172a, 172b, 172d, and 172g shall not apply to the sale or exposing for sale of any intoxicating liquor on the premises of, and by the holder or agent of, a holder of a retail package off-sale general license or retail package off-sale beer and wine license issued under the Alcoholic Beverage Control Act (Division 9 (commencing with Section 23000), Business and Professions Code).

(Added by Stats. 1973, Ch. 210.)



172l

The provisions of Section 172a shall not apply to the sale or offering for sale of any intoxicating liquor on the premises of, and by the holder or agent of a holder of, a retail off-sale license, as defined in Section 23394 of the Business and Professions Code, outside one mile of the closest building of the Claremont Colleges to these premises; nor shall the provisions of Section 172a apply to the sale or offering for sale of any beer, or wine, or both, on the premises of, and by the holder or agent of a holder of, a retail package off-sale beer and wine license, as defined in Section 23393 of the Business and Professions Code, outside 2,000 feet of the closest building of the Claremont Colleges to these premises.

Distance provided in this section shall be measured not by air line but by following the shortest road or roads connecting the points in question.

(Amended by Stats. 1973, Ch. 224.)



172m

The provisions of Section 172a shall not apply to the sale or the exposing or offering for sale of alcoholic beverages at premises licensed under any type of on-sale license issued pursuant to Division 9 (commencing with Section 23000) of the Business and Professions Code, which premises are located off of the grounds or campus of Leland Stanford Junior University near the City of Palo Alto.

(Added by Stats. 1970, Ch. 1442.)



172n

The provisions of Sections 172a and 172b shall not apply to the sale or exposing or offering for sale of alcoholic beverages by any off-sale licensee under the Alcoholic Beverage Control Act situated more than 2,000 feet of the boundaries of the grounds belonging to the University of California at Los Angeles on which the principal administrative offices of the university are located, as such boundaries were established as of July 1, 1959, provided the licensee has conducted a retail grocery business and has held an off-sale beer and wine license at the same location for at least 15 years.

Distances provided in this section shall be measured not by airline but by following the shortest road or roads connecting the points in question.

(Added by Stats. 1973, Ch. 210.)



172o

The provisions of Sections 172, 172a, 172b, 172d, and 172g shall not apply to the sale of wine for consumption off the premises where sold when the wine is sold at a bona fide public eating place by the holder of an on-sale general alcoholic beverage license or an on-sale beer and wine license issued under the Alcoholic Beverage Control Act (Division 9 (commencing with Section 23000) of the Business and Professions Code).

(Added by Stats. 1985, Ch. 267, Sec. 1.)



172p

The provisions of Section 172a shall not apply to the sale or exposing or offering for sale of beer or wine by any on-sale licensee under the Alcoholic Beverage Control Act whose licensed premises are situated more than 1,200 feet from the boundaries of Whittier College in the City of Whittier.

(Added by Stats. 1997, Ch. 774, Sec. 6. Effective January 1, 1998.)



172.1

No provision of law shall prevent the possession or use of wine on any state university, state college or community college premises solely for use in experimentation in or instruction of viticulture, enology, domestic science or home economics.

(Amended by Stats. 1970, Ch. 102.)



172.3

The provisions of Section 172a shall not apply to the sale or exposing or offering for sale of any alcoholic beverages on the premises of, and by the holder or agent of a holder of, any off-sale license situated within 1
1/2
miles from the grounds of the University of Redlands.

(Added by Stats. 1977, Ch. 760.)



172.5

The provisions of Sections 172 and 172a of this code shall not apply to the sale or exposing or offering for sale of alcoholic beverages by a licensee under the Alcoholic Beverage Control Act within the premises occupied by any bona fide club which is situated within one mile of the grounds belonging to the University of California at Berkeley, if the club meets all of the following requirements:

(a) The membership in the club shall be limited to male American citizens over the age of 21 years.

(b) The club shall have been organized and have existed in the City of Berkeley for not less than 35 years continuously.

(c) The club shall have a bona fide membership of not less than 500 members.

(d) The premises occupied by the club are owned by the club, or by a corporation, at least 75 percent of whose capital stock is owned by the club, and have a value of not less than one hundred thousand dollars ($100,000).

(Amended by Stats. 1967, Ch. 138.)



172.6

The provisions of Section 172 of this code shall not apply to the sale, gift, or exposing or offering for sale of alcoholic beverages by a licensee under the Alcoholic Beverage Control Act within the premises occupied by any bona fide club which is situated within 2,000 feet of San Quentin Prison in Marin County, provided the club meets all the following requirements:

(a) The club shall have been organized and have existed in the County of Marin for not less than 25 years continuously.

(b) The club shall have a bona fide membership of not less than 1,000 persons.

(c) The premises occupied by the club are owned by the club or by club members.

(Added by Stats. 1965, Ch. 1452.)



172.7

The provisions of Section 172a shall not apply to the sale, gift, or exposing or offering for sale of alcoholic beverages by a licensee under the Alcoholic Beverage Control Act within the premises occupied by any bona fide club which is situated within one mile of the campus of Whittier College in the City of Whittier, or one mile or more from the campus of Leland Stanford Junior University near the City of Palo Alto, provided the club meets all the following requirements:

(a) The club shall have been organized and have existed for not less than 10 years continuously.

(b) The club shall have a bona fide membership of not less than 350 persons.

(c) The club shall own the building which it occupies.

(Amended by Stats. 1970, Ch. 1285.)



172.8

The provisions of Section 172a shall not apply to the sale of alcoholic beverages for consumption on the premises, by a nonprofit organization at a municipally owned conference center located more than one but less than 1
1/2
miles from the California Institute of Technology in Pasadena.

(Added by Stats. 1975, Ch. 88.)



172.9

The word university, when used in this chapter with reference to the sale, exposing or offering for sale, of alcoholic beverages, means an institution which has the authority to grant an academic graduate degree.

(Amended by Stats. 1965, Ch. 1588.)



172.95

Sections 172 to 172.9, inclusive, do not apply to sales to wholesalers or retailers by licensed winegrowers, brandy manufacturers, beer manufacturers, distilled spirits manufacturers agents, distilled spirits manufacturers, or wholesalers.

(Added by Stats. 1965, Ch. 710.)



173

Every Captain, Master of a vessel, or other person, who willfully imports, brings, or sends, or causes or procures to be brought or sent, into this State, any person who is a foreign convict of any crime which, if committed within this State, would be punishable therein (treason and misprision of treason excepted), or who is delivered or sent to him from any prison or place of confinement in any place without this State, is guilty of a misdemeanor.

(Enacted 1872.)



175

Every individual person of the classes referred to in Section 173, brought to or landed within this state contrary to the provisions of such section, renders the person bringing or landing liable to a separate prosecution and penalty.

(Amended by Stats. 1972, Ch. 637.)



181

Every person who holds, or attempts to hold, any person in involuntary servitude, or assumes, or attempts to assume, rights of ownership over any person, or who sells, or attempts to sell, any person to another, or receives money or anything of value, in consideration of placing any person in the custody, or under the power or control of another, or who buys, or attempts to buy, any person, or pays money, or delivers anything of value, to another, in consideration of having any person placed in his or her custody, or under his or her power or control, or who knowingly aids or assists in any manner any one thus offending, is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, three or four years.

(Amended by Stats. 2011, Ch. 15, Sec. 271. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






CHAPTER 8. Conspiracy

182

(a) If two or more persons conspire:

(1) To commit any crime.

(2) Falsely and maliciously to indict another for any crime, or to procure another to be charged or arrested for any crime.

(3) Falsely to move or maintain any suit, action, or proceeding.

(4) To cheat and defraud any person of any property, by any means which are in themselves criminal, or to obtain money or property by false pretenses or by false promises with fraudulent intent not to perform those promises.

(5) To commit any act injurious to the public health, to public morals, or to pervert or obstruct justice, or the due administration of the laws.

(6) To commit any crime against the person of the President or Vice President of the United States, the Governor of any state or territory, any United States justice or judge, or the secretary of any of the executive departments of the United States.

They are punishable as follows:

When they conspire to commit any crime against the person of any official specified in paragraph (6), they are guilty of a felony and are punishable by imprisonment pursuant to subdivision (h) of Section 1170 for five, seven, or nine years.

When they conspire to commit any other felony, they shall be punishable in the same manner and to the same extent as is provided for the punishment of that felony. If the felony is one for which different punishments are prescribed for different degrees, the jury or court which finds the defendant guilty thereof shall determine the degree of the felony the defendant conspired to commit. If the degree is not so determined, the punishment for conspiracy to commit the felony shall be that prescribed for the lesser degree, except in the case of conspiracy to commit murder, in which case the punishment shall be that prescribed for murder in the first degree.

If the felony is conspiracy to commit two or more felonies which have different punishments and the commission of those felonies constitute but one offense of conspiracy, the penalty shall be that prescribed for the felony which has the greater maximum term.

When they conspire to do an act described in paragraph (4), they shall be punishable by imprisonment in a county jail for not more than one year, or by imprisonment pursuant to subdivision (h) of Section 1170, or by a fine not exceeding ten thousand dollars ($10,000), or by both that imprisonment and fine.

When they conspire to do any of the other acts described in this section, they shall be punishable by imprisonment in a county jail for not more than one year, or pursuant to subdivision (h) of Section 1170, or by a fine not exceeding ten thousand dollars ($10,000), or by both that imprisonment and fine. When they receive a felony conviction for conspiring to commit identity theft, as defined in Section 530.5, the court may impose a fine of up to twenty-five thousand dollars ($25,000).

All cases of conspiracy may be prosecuted and tried in the superior court of any county in which any overt act tending to effect the conspiracy shall be done.

(b) Upon a trial for conspiracy, in a case where an overt act is necessary to constitute the offense, the defendant cannot be convicted unless one or more overt acts are expressly alleged in the indictment or information, nor unless one of the acts alleged is proved; but other overt acts not alleged may be given in evidence.

(Amended by Stats. 2011, Ch. 15, Sec. 272. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



182.5

Notwithstanding subdivisions (a) or (b) of Section 182, any person who actively participates in any criminal street gang, as defined in subdivision (f) of Section 186.22, with knowledge that its members engage in or have engaged in a pattern of criminal gang activity, as defined in subdivision (e) of Section 186.22, and who willfully promotes, furthers, assists, or benefits from any felonious criminal conduct by members of that gang is guilty of conspiracy to commit that felony and may be punished as specified in subdivision (a) of Section 182.

(Added March 7, 2000, by initiative Proposition 21, Sec. 3. Note: Prop. 21 is titled the Gang Violence and Juvenile Crime Prevention Act of 1998.)



183

No conspiracies, other than those enumerated in the preceding section, are punishable criminally.

(Enacted 1872.)



184

No agreement amounts to a conspiracy, unless some act, beside such agreement, be done within this state to effect the object thereof, by one or more of the parties to such agreement and the trial of cases of conspiracy may be had in any county in which any such act be done.

(Amended by Stats. 1919, Ch. 125.)



185

Section One Hundred and Eighty-five. It shall be unlawful for any person to wear any mask, false whiskers, or any personal disguise (whether complete or partial) for the purpose of:

One Evading or escaping discovery, recognition, or identification in the commission of any public offense.

Two Concealment, flight, or escape, when charged with, arrested for, or convicted of, any public offense. Any person violating any of the provisions of this section shall be deemed guilty of a misdemeanor.

(Amended by Code Amendments 1873-74, Ch. 614.)






CHAPTER 9. Criminal Profiteering

186

This act may be cited as the California Control of Profits of Organized Crime Act.

(Added by Stats. 1982, Ch. 1281, Sec. 1.)



186.1

The Legislature hereby finds and declares that an effective means of punishing and deterring criminal activities of organized crime is through the forfeiture of profits acquired and accumulated as a result of such criminal activities. It is the intent of the Legislature that the California Control of Profits of Organized Crime Act be used by prosecutors to punish and deter only such activities.

(Added by Stats. 1982, Ch. 1281, Sec. 1.)



186.2

For purposes of this chapter, the following definitions apply:

(a) Criminal profiteering activity means any act committed or attempted or any threat made for financial gain or advantage, which act or threat may be charged as a crime under any of the following sections:

(1) Arson, as defined in Section 451.

(2) Bribery, as defined in Sections 67, 67.5, and 68.

(3) Child pornography or exploitation, as defined in subdivision (b) of Section 311.2, or Section 311.3 or 311.4, which may be prosecuted as a felony.

(4) Felonious assault, as defined in Section 245.

(5) Embezzlement, as defined in Sections 424 and 503.

(6) Extortion, as defined in Section 518.

(7) Forgery, as defined in Section 470.

(8) Gambling, as defined in Sections 337a to 337f, inclusive, and Section 337i, except the activities of a person who participates solely as an individual bettor.

(9) Kidnapping, as defined in Section 207.

(10) Mayhem, as defined in Section 203.

(11) Murder, as defined in Section 187.

(12) Pimping and pandering, as defined in Section 266.

(13) Receiving stolen property, as defined in Section 496.

(14) Robbery, as defined in Section 211.

(15) Solicitation of crimes, as defined in Section 653f.

(16) Grand theft, as defined in Section 487 or subdivision (a) of Section 487a.

(17) Trafficking in controlled substances, as defined in Sections 11351, 11352, and 11353 of the Health and Safety Code.

(18) Violation of the laws governing corporate securities, as defined in Section 25541 of the Corporations Code.

(19) Any of the offenses contained in Chapter 7.5 (commencing with Section 311) of Title 9, relating to obscene matter, or in Chapter 7.6 (commencing with Section 313) of Title 9, relating to harmful matter that may be prosecuted as a felony.

(20) Presentation of a false or fraudulent claim, as defined in Section 550.

(21) False or fraudulent activities, schemes, or artifices, as described in Section 14107 of the Welfare and Institutions Code.

(22) Money laundering, as defined in Section 186.10.

(23) Offenses relating to the counterfeit of a registered mark, as specified in Section 350.

(24) Offenses relating to the unauthorized access to computers, computer systems, and computer data, as specified in Section 502.

(25) Conspiracy to commit any of the crimes listed above, as defined in Section 182.

(26) Subdivision (a) of Section 186.22, or a felony subject to enhancement as specified in subdivision (b) of Section 186.22.

(27) Any offenses related to fraud or theft against the state s beverage container recycling program, including, but not limited to, those offenses specified in this subdivision and those criminal offenses specified in the California Beverage Container Recycling and Litter Reduction Act, commencing at Section 14500 of the Public Resources Code.

(28) Human trafficking, as defined in Section 236.1.

(29) Any crime in which the perpetrator induces, encourages, or persuades a person under 18 years of age to engage in a commercial sex act. For purposes of this paragraph, a commercial sex act means any sexual conduct on account of which anything of value is given or received by any person.

(30) Any crime in which the perpetrator, through force, fear, coercion, deceit, violence, duress, menace, or threat of unlawful injury to the victim or to another person, causes a person under 18 years of age to engage in a commercial sex act. For purposes of this paragraph, a commercial sex act means any sexual conduct on account of which anything of value is given or received by any person.

(31) Theft of personal identifying information, as defined in Section 530.5.

(32) Offenses involving the theft of a motor vehicle, as specified in Section 10851 of the Vehicle Code.

(33) Abduction or procurement by fraudulent inducement for prostitution, as defined in Section 266a.

(b) (1) Pattern of criminal profiteering activity means engaging in at least two incidents of criminal profiteering, as defined by this chapter, that meet the following requirements:

(A) Have the same or a similar purpose, result, principals, victims, or methods of commission, or are otherwise interrelated by distinguishing characteristics.

(B) Are not isolated events.

(C) Were committed as a criminal activity of organized crime.

(2) Acts that would constitute a pattern of criminal profiteering activity may not be used by a prosecuting agency to seek the remedies provided by this chapter unless the underlying offense occurred after the effective date of this chapter and the prior act occurred within 10 years, excluding any period of imprisonment, of the commission of the underlying offense. A prior act may not be used by a prosecuting agency to seek remedies provided by this chapter if a prosecution for that act resulted in an acquittal.

(c) Prosecuting agency means the Attorney General or the district attorney of any county.

(d) Organized crime means crime that is of a conspiratorial nature and that is either of an organized nature and seeks to supply illegal goods and services such as narcotics, prostitution, loan-sharking, gambling, and pornography, or that, through planning and coordination of individual efforts, seeks to conduct the illegal activities of arson for profit, hijacking, insurance fraud, smuggling, operating vehicle theft rings, fraud against the beverage container recycling program, or systematically encumbering the assets of a business for the purpose of defrauding creditors. Organized crime also means crime committed by a criminal street gang, as defined in subdivision (f) of Section 186.22. Organized crime also means false or fraudulent activities, schemes, or artifices, as described in Section 14107 of the Welfare and Institutions Code, and the theft of personal identifying information, as defined in Section 530.5.

(e) Underlying offense means an offense enumerated in subdivision (a) for which the defendant is being prosecuted.

(Amended by Stats. 2013, Ch. 618, Sec. 5. Effective January 1, 2014.)



186.3

(a) In any case in which a person is alleged to have been engaged in a pattern of criminal profiteering activity, upon a conviction of the underlying offense, the assets listed in subdivisions (b) and (c) shall be subject to forfeiture upon proof of the provisions of subdivision (d) of Section 186.5.

(b) Any property interest whether tangible or intangible, acquired through a pattern of criminal profiteering activity.

(c) All proceeds of a pattern of criminal profiteering activity, which property shall include all things of value that may have been received in exchange for the proceeds immediately derived from the pattern of criminal profiteering activity.

(Added by Stats. 1982, Ch. 1281, Sec. 1.)



186.4

(a) The prosecuting agency shall, in conjunction with the criminal proceeding, file a petition of forfeiture with the superior court of the county in which the defendant has been charged with the underlying criminal offense, which shall allege that the defendant has engaged in a pattern of criminal profiteering activity, including the acts or threats chargeable as crimes and the property forfeitable pursuant to Section 186.3. The prosecuting agency shall make service of process of a notice regarding that petition upon every individual who may have a property interest in the alleged proceeds, which notice shall state that any interested party may file a verified claim with the superior court stating the amount of their claimed interest and an affirmation or denial of the prosecuting agency s allegation. If the notices cannot be given by registered mail or personal delivery, the notices shall be published for at least three successive weeks in a newspaper of general circulation in the county where the property is located. If the property alleged to be subject to forfeiture is real property, the prosecuting agency shall, at the time of filing the petition of forfeiture, record a lis pendens in each county in which the real property is situated which specifically identifies the real property alleged to be subject to forfeiture. The judgment of forfeiture shall not affect the interest in real property of any third party which was acquired prior to the recording of the lis pendens.

(b) All notices shall set forth the time within which a claim of interest in the property seized is required to be filed pursuant to Section 186.5.

(Amended by Stats. 1983, Ch. 208, Sec. 1.)



186.5

(a) Any person claiming an interest in the property or proceeds may, at any time within 30 days from the date of the first publication of the notice of seizure, or within 30 days after receipt of actual notice, file with the superior court of the county in which the action is pending a verified claim stating his or her interest in the property or proceeds. A verified copy of the claim shall be given by the claimant to the Attorney General or district attorney, as appropriate.

(b) (1) If, at the end of the time set forth in subdivision (a), an interested person, other than the defendant, has not filed a claim, the court, upon motion, shall declare that the person has defaulted upon his or her alleged interest, and it shall be subject to forfeiture upon proof of the provisions of subdivision (d).

(2) The defendant may admit or deny that the property is subject to forfeiture pursuant to the provisions of this chapter. If the defendant fails to admit or deny or to file a claim of interest in the property or proceeds, the court shall enter a response of denial on behalf of the defendant.

(c) (1) The forfeiture proceeding shall be set for hearing in the superior court in which the underlying criminal offense will be tried.

(2) If the defendant is found guilty of the underlying offense, the issue of forfeiture shall be promptly tried, either before the same jury or before a new jury in the discretion of the court, unless waived by the consent of all parties.

(d) At the forfeiture hearing, the prosecuting agency shall have the burden of establishing beyond a reasonable doubt that the defendant was engaged in a pattern of criminal profiteering activity and that the property alleged in the petition comes within the provisions of subdivision (b) or (c) of Section 186.3.

(Added by Stats. 1982, Ch. 1281, Sec. 1.)



186.6

(a) Concurrent with, or subsequent to, the filing of the petition, the prosecuting agency may move the superior court for the following pendente lite orders to preserve the status quo of the property alleged in the petition of forfeiture:

(1) An injunction to restrain all interested parties and enjoin them from transferring, encumbering, hypothecating or otherwise disposing of that property.

(2) Appointment of a receiver to take possession of, care for, manage, and operate the assets and properties so that such property may be maintained and preserved.

(b) No preliminary injunction may be granted or receiver appointed without notice to the interested parties and a hearing to determine that such an order is necessary to preserve the property, pending the outcome of the criminal proceedings, and that there is probable cause to believe that the property alleged in the forfeiture proceedings are proceeds or property interests forfeitable under Section 186.3. However, a temporary restraining order may issue pending that hearing pursuant to the provisions of Section 527 of the Code of Civil Procedure.

(c) Notwithstanding any other provision of law, the court in granting these motions may order a surety bond or undertaking to preserve the property interests of the interested parties.

(d) The court shall, in making its orders, seek to protect the interests of those who may be involved in the same enterprise as the defendant, but who were not involved in the commission of the criminal profiteering activity.

(Added by Stats. 1982, Ch. 1281, Sec. 1.)



186.7

(a) If the trier of fact at the forfeiture hearing finds that the alleged property or proceeds is forfeitable pursuant to Section 186.3 and the defendant was engaged in a pattern of criminal profiteering activity, the court shall declare that property or proceeds forfeited to the state or local governmental entity, subject to distribution as provided in Section 186.8. No property solely owned by a bona fide purchaser for value shall be subject to forfeiture.

(b) If the trier of fact at the forfeiture hearing finds that the alleged property is forfeitable pursuant to Section 186.3 but does not find that a person holding a valid lien, mortgage, security interest, or interest under a conditional sales contract acquired that interest with actual knowledge that the property was to be used for a purpose for which forfeiture is permitted, and the amount due to that person is less than the appraised value of the property, that person may pay to the state or the local governmental entity which initiated the forfeiture proceeding, the amount of the registered owner s equity, which shall be deemed to be the difference between the appraised value and the amount of the lien, mortgage, security interest, or interest under a conditional sales contract. Upon that payment, the state or local governmental entity shall relinquish all claims to the property. If the holder of the interest elects not to make that payment to the state or local governmental entity, the property shall be deemed forfeited to the state or local governmental entity and the ownership certificate shall be forwarded. The appraised value shall be determined as of the date judgment is entered either by agreement between the legal owner and the governmental entity involved, or if they cannot agree, then by a court-appointed appraiser for the county in which the action is brought. A person holding a valid lien, mortgage, security interest, or interest under a conditional sales contract shall be paid the appraised value of his or her interest.

(c) If the amount due to a person holding a valid lien, mortgage, security interest, or interest under a conditional sales contract is less than the value of the property and the person elects not to make payment to the governmental entity, the property shall be sold at public auction by the Department of General Services or by the local governmental entity which shall provide notice of that sale by one publication in a newspaper published and circulated in the city, community, or locality where the sale is to take place.

(d) Notwithstanding subdivision (c), a county may dispose of any real property forfeited to the county pursuant to this chapter pursuant to Section 25538.5 of the Government Code.

(Amended by Stats. 1992, Ch. 1020, Sec. 3.7. Effective January 1, 1993.)



186.8

Notwithstanding that no response or claim has been filed pursuant to Section 186.5, in all cases where property is forfeited pursuant to this chapter and, if necessary, sold by the Department of General Services or local governmental entity, the money forfeited or the proceeds of sale shall be distributed by the state or local governmental entity as follows:

(a) To the bona fide or innocent purchaser, conditional sales vendor, or holder of a valid lien, mortgage, or security interest, if any, up to the amount of his or her interest in the property or proceeds, when the court declaring the forfeiture orders a distribution to that person. The court shall endeavor to discover all those lienholders and protect their interests and may, at its discretion, order the proceeds placed in escrow for up to an additional 60 days to ensure that all valid claims are received and processed.

(b) To the Department of General Services or local governmental entity for all expenditures made or incurred by it in connection with the sale of the property, including expenditures for any necessary repairs, storage, or transportation of any property seized under this chapter.

(c) To the General Fund of the state or a general fund of a local governmental entity, whichever prosecutes.

(d) In any case involving a violation of subdivision (b) of Section 311.2, or Section 311.3 or 311.4, in lieu of the distribution of the proceeds provided for by subdivisions (b) and (c), the proceeds shall be deposited in the county children s trust fund, established pursuant to Section 18966 of the Welfare and Institutions Code, of the county that filed the petition of forfeiture. If the county does not have a children s trust fund, the funds shall be deposited in the State Children s Trust Fund, established pursuant to Section 18969 of the Welfare and Institutions Code.

(e) In any case involving crimes against the state beverage container recycling program, in lieu of the distribution of proceeds provided in subdivision (c), the proceeds shall be deposited in the penalty account established pursuant to subdivision (d) of Section 14580 of the Public Resources Code, except that a portion of the proceeds equivalent to the cost of prosecution in the case shall be distributed to the local prosecuting entity that filed the petition of forfeiture.

(f) (1) In any case described in paragraph (29) or (30) of subdivision (a) of Section 186.2, or paragraph (33) of subdivision (a) of Section 186.2 where the victim is a minor, in lieu of the distribution provided for in subdivision (c), the proceeds shall be deposited in the Victim-Witness Assistance Fund to be available for appropriation to fund child sexual exploitation and child sexual abuse victim counseling centers and prevention programs under Section 13837. Fifty percent of the funds deposited in the Victim-Witness Assistance Fund pursuant to this subdivision shall be granted to community-based organizations that serve minor victims of human trafficking.

(2) Notwithstanding paragraph (1), any proceeds specified in paragraph (1) that would otherwise be distributed to the General Fund of the state under subdivision (c) pursuant to a paragraph in subdivision (a) of Section 186.2 other than paragraph (29) or (30) of subdivision (a) of Section 186.2, or paragraph (33) of subdivision (a) of Section 186.2 where the victim is a minor, shall, except as otherwise required by law, continue to be distributed to the General Fund of the state as specified in subdivision (c).

(Amended by Stats. 2012, Ch. 514, Sec. 1. Effective January 1, 2013.)






CHAPTER 10. Money Laundering

186.9

As used in this chapter:

(a) Conducts includes, but is not limited to, initiating, concluding, or participating in conducting, initiating, or concluding a transaction.

(b) Financial institution means, when located or doing business in this state, any national bank or banking association, state bank or banking association, commercial bank or trust company organized under the laws of the United States or any state, any private bank, industrial savings bank, savings bank or thrift institution, savings and loan association, or building and loan association organized under the laws of the United States or any state, any insured institution as defined in Section 401 of the National Housing Act (12 U.S.C. Sec. 1724(a)), any credit union organized under the laws of the United States or any state, any national banking association or corporation acting under Chapter 6 (commencing with Section 601) of Title 12 of the United States Code, any agency, agent or branch of a foreign bank, any currency dealer or exchange, any person or business engaged primarily in the cashing of checks, any person or business who regularly engages in the issuing, selling, or redeeming of traveler s checks, money orders, or similar instruments, any broker or dealer in securities registered or required to be registered with the Securities and Exchange Commission under the Securities Exchange Act of 1934 or with the Commissioner of Corporations under Part 3 (commencing with Section 25200) of Division 1 of Title 4 of the Corporations Code, any licensed transmitter of funds or other person or business regularly engaged in transmitting funds to a foreign nation for others, any investment banker or investment company, any insurer, any dealer in gold, silver, or platinum bullion or coins, diamonds, emeralds, rubies, or sapphires, any pawnbroker, any telegraph company, any person or business regularly engaged in the delivery, transmittal, or holding of mail or packages, any person or business that conducts a transaction involving the transfer of title to any real property, vehicle, vessel, or aircraft, any personal property broker, any person or business acting as a real property securities dealer within the meaning of Section 10237 of the Business and Professions Code, whether licensed to do so or not, any person or business acting within the meaning and scope of subdivisions (d) and (e) of Section 10131 and Section 10131.1 of the Business and Professions Code, whether licensed to do so or not, any person or business regularly engaged in gaming within the meaning and scope of Section 330, any person or business regularly engaged in pool selling or bookmaking within the meaning and scope of Section 337a, any person or business regularly engaged in horse racing whether licensed to do so or not under the Business and Professions Code, any person or business engaged in the operation of a gambling ship within the meaning and scope of Section 11317, any person or business engaged in controlled gambling within the meaning and scope of subdivision (e) of Section 19805 of the Business and Professions Code, whether registered to do so or not, and any person or business defined as a bank, financial agency, or financial institution by Section 5312 of Title 31 of the United States Code or Section 103.11 of Title 31 of the Code of Federal Regulations and any successor provisions thereto.

(c) Transaction includes the deposit, withdrawal, transfer, bailment, loan, pledge, payment, or exchange of currency, or a monetary instrument, as defined by subdivision (d), or the electronic, wire, magnetic, or manual transfer of funds between accounts by, through, or to, a financial institution as defined by subdivision (b).

(d) Monetary instrument means United States currency and coin; the currency, coin, and foreign bank drafts of any foreign country; payment warrants issued by the United States, this state, or any city, county, or city and county of this state or any other political subdivision thereof; any bank check, cashier s check, traveler s check, or money order; any personal check, stock, investment security, or negotiable instrument in bearer form or otherwise in a form in which title thereto passes upon delivery; gold, silver, or platinum bullion or coins; and diamonds, emeralds, rubies, or sapphires. Except for foreign bank drafts and federal, state, county, or city warrants, monetary instrument does not include personal checks made payable to the order of a named party which have not been endorsed or which bear restrictive endorsements, and also does not include personal checks which have been endorsed by the named party and deposited by the named party into the named party s account with a financial institution.

(e) Criminal activity means a criminal offense punishable under the laws of this state by death, imprisonment in the state prison, or imprisonment pursuant to subdivision (h) of Section 1170 or from a criminal offense committed in another jurisdiction punishable under the laws of that jurisdiction by death or imprisonment for a term exceeding one year.

(f) Foreign bank draft means a bank draft or check issued or made out by a foreign bank, savings and loan, casa de cambio, credit union, currency dealer or exchanger, check cashing business, money transmitter, insurance company, investment or private bank, or any other foreign financial institution that provides similar financial services, on an account in the name of the foreign bank or foreign financial institution held at a bank or other financial institution located in the United States or a territory of the United States.

(Amended by Stats. 2012, Ch. 43, Sec. 15. Effective June 27, 2012.)



186.10

(a) Any person who conducts or attempts to conduct a transaction or more than one transaction within a seven-day period involving a monetary instrument or instruments of a total value exceeding five thousand dollars ($5,000), or a total value exceeding twenty-five thousand dollars ($25,000) within a 30-day period, through one or more financial institutions (1) with the specific intent to promote, manage, establish, carry on, or facilitate the promotion, management, establishment, or carrying on of any criminal activity, or (2) knowing that the monetary instrument represents the proceeds of, or is derived directly or indirectly from the proceeds of, criminal activity, is guilty of the crime of money laundering. The aggregation periods do not create an obligation for financial institutions to record, report, create, or implement tracking systems or otherwise monitor transactions involving monetary instruments in any time period. In consideration of the constitutional right to counsel afforded by the Sixth Amendment to the United States Constitution and Section 15 of Article I of the California Constitution, when a case involves an attorney who accepts a fee for representing a client in a criminal investigation or proceeding, the prosecution shall additionally be required to prove that the monetary instrument was accepted by the attorney with the intent to disguise or aid in disguising the source of the funds or the nature of the criminal activity.

A violation of this section shall be punished by imprisonment in a county jail for not more than one year or pursuant to subdivision (h) of Section 1170, by a fine of not more than two hundred fifty thousand dollars ($250,000) or twice the value of the property transacted, whichever is greater, or by both that imprisonment and fine. However, for a second or subsequent conviction for a violation of this section, the maximum fine that may be imposed is five hundred thousand dollars ($500,000) or five times the value of the property transacted, whichever is greater.

(b) Notwithstanding any other law, for purposes of this section, each individual transaction conducted in excess of five thousand dollars ($5,000), each series of transactions conducted within a seven-day period that total in excess of five thousand dollars ($5,000), or each series of transactions conducted within a 30-day period that total in excess of twenty-five thousand dollars ($25,000), shall constitute a separate, punishable offense.

(c) (1) Any person who is punished under subdivision (a) by imprisonment pursuant to subdivision (h) of Section 1170 shall also be subject to an additional term of imprisonment pursuant to subdivision (h) of Section 1170 as follows:

(A) If the value of the transaction or transactions exceeds fifty thousand dollars ($50,000) but is less than one hundred fifty thousand dollars ($150,000), the court, in addition to and consecutive to the felony punishment otherwise imposed pursuant to this section, shall impose an additional term of imprisonment of one year.

(B) If the value of the transaction or transactions exceeds one hundred fifty thousand dollars ($150,000) but is less than one million dollars ($1,000,000), the court, in addition to and consecutive to the felony punishment otherwise imposed pursuant to this section, shall impose an additional term of imprisonment of two years.

(C) If the value of the transaction or transactions exceeds one million dollars ($1,000,000), but is less than two million five hundred thousand dollars ($2,500,000), the court, in addition to and consecutive to the felony punishment otherwise imposed pursuant to this section, shall impose an additional term of imprisonment of three years.

(D) If the value of the transaction or transactions exceeds two million five hundred thousand dollars ($2,500,000), the court, in addition to and consecutive to the felony punishment otherwise prescribed by this section, shall impose an additional term of imprisonment of four years.

(2) (A) An additional term of imprisonment as provided for in this subdivision shall not be imposed unless the facts of a transaction or transactions, or attempted transaction or transactions, of a value described in paragraph (1), are charged in the accusatory pleading, and are either admitted to by the defendant or are found to be true by the trier of fact.

(B) An additional term of imprisonment as provided for in this subdivision may be imposed with respect to an accusatory pleading charging multiple violations of this section, regardless of whether any single violation charged in that pleading involves a transaction or attempted transaction of a value covered by paragraph (1), if the violations charged in that pleading arise from a common scheme or plan and the aggregate value of the alleged transactions or attempted transactions is of a value covered by paragraph (1).

(d) All pleadings under this section shall remain subject to the rules of joinder and severance stated in Section 954.

(Amended by Stats. 2011, Ch. 15, Sec. 273. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






CHAPTER 10.5. Fraud and Embezzlement: Victim Restitution

186.11

(a) (1) Any person who commits two or more related felonies, a material element of which is fraud or embezzlement, which involve a pattern of related felony conduct, and the pattern of related felony conduct involves the taking of, or results in the loss by another person or entity of, more than one hundred thousand dollars ($100,000), shall be punished, upon conviction of two or more felonies in a single criminal proceeding, in addition and consecutive to the punishment prescribed for the felony offenses of which he or she has been convicted, by an additional term of imprisonment in the state prison as specified in paragraph (2) or (3). This enhancement shall be known as the aggravated white collar crime enhancement. The aggravated white collar crime enhancement shall only be imposed once in a single criminal proceeding. For purposes of this section, pattern of related felony conduct means engaging in at least two felonies that have the same or similar purpose, result, principals, victims, or methods of commission, or are otherwise interrelated by distinguishing characteristics, and that are not isolated events. For purposes of this section, two or more related felonies means felonies committed against two or more separate victims, or against the same victim on two or more separate occasions.

(2) If the pattern of related felony conduct involves the taking of, or results in the loss by another person or entity of, more than five hundred thousand dollars ($500,000), the additional term of punishment shall be two, three, or five years in the state prison.

(3) If the pattern of related felony conduct involves the taking of, or results in the loss by another person or entity of, more than one hundred thousand dollars ($100,000), but not more than five hundred thousand dollars ($500,000), the additional term of punishment shall be the term specified in paragraph (1) or (2) of subdivision (a) of Section 12022.6.

(b) (1) The additional prison term and penalties provided for in subdivisions (a), (c), and (d) shall not be imposed unless the facts set forth in subdivision (a) are charged in the accusatory pleading and admitted or found to be true by the trier of fact.

(2) The additional prison term provided in paragraph (2) of subdivision (a) shall be in addition to any other punishment provided by law, including Section 12022.6, and shall not be limited by any other provision of law.

(c) Any person convicted of two or more felonies, as specified in subdivision (a), shall also be liable for a fine not to exceed five hundred thousand dollars ($500,000) or double the value of the taking, whichever is greater, if the existence of facts that would make the person subject to the aggravated white collar crime enhancement have been admitted or found to be true by the trier of fact. However, if the pattern of related felony conduct involves the taking of more than one hundred thousand dollars ($100,000), but not more than five hundred thousand dollars ($500,000), the fine shall not exceed one hundred thousand dollars ($100,000) or double the value of the taking, whichever is greater.

(d) (1) If a person is alleged to have committed two or more felonies, as specified in subdivision (a), and the aggravated white collar crime enhancement is also charged, or a person is charged in an accusatory pleading with a felony, a material element of which is fraud or embezzlement, that involves the taking or loss of more than one hundred thousand dollars ($100,000), and an allegation as to the existence of those facts, any asset or property that is in the control of that person, and any asset or property that has been transferred by that person to a third party, subsequent to the commission of any criminal act alleged pursuant to subdivision (a), other than in a bona fide purchase, whether found within or outside the state, may be preserved by the superior court in order to pay restitution and fines. Upon conviction of two or more felonies, as specified in subdivision (a), or a felony, a material element of which is fraud or embezzlement, that involves the taking or loss of more than one hundred thousand dollars ($100,000), this property may be levied upon by the superior court to pay restitution and fines if the existence of facts that would make the person subject to the aggravated white collar crime enhancement or that demonstrate the taking or loss of more than one hundred thousand dollars ($100,000) in the commission of a felony, a material element of which is fraud or embezzlement, have been charged in the accusatory pleading and admitted or found to be true by the trier of fact.

(2) To prevent dissipation or secreting of assets or property, the prosecuting agency may, at the same time as or subsequent to the filing of a complaint or indictment charging two or more felonies, as specified in subdivision (a), and the enhancement specified in subdivision (a), or a felony, a material element of which is fraud or embezzlement, that involves the taking or loss of more than one hundred thousand dollars ($100,000), and an allegation as to the existence of those facts, file a petition with the criminal division of the superior court of the county in which the accusatory pleading was filed, seeking a temporary restraining order, preliminary injunction, the appointment of a receiver, or any other protective relief necessary to preserve the property or assets. This petition shall commence a proceeding that shall be pendent to the criminal proceeding and maintained solely to affect the criminal remedies provided for in this section. The proceeding shall not be subject to or governed by the provisions of the Civil Discovery Act as set forth in Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure. The petition shall allege that the defendant has been charged with two or more felonies, as specified in subdivision (a), and is subject to the aggravated white collar crime enhancement specified in subdivision (a) or that the defendant has been charged with a felony, a material element of which is fraud or embezzlement, that involves the taking or loss of more than one hundred thousand dollars ($100,000), and an allegation as to the existence of those facts. The petition shall identify that criminal proceeding and the assets and property to be affected by an order issued pursuant to this section.

(3) A notice regarding the petition shall be provided, by personal service or registered mail, to every person who may have an interest in the property specified in the petition. Additionally, the notice shall be published for at least three successive weeks in a newspaper of general circulation in the county where the property affected by an order issued pursuant to this section is located. The notice shall state that any interested person may file a verified claim with the superior court stating the nature and amount of their claimed interest. The notice shall set forth the time within which a claim of interest in the protected property is required to be filed.

(4) If the property to be preserved is real property, the prosecuting agency shall record, at the time of filing the petition, a lis pendens in each county in which the real property is situated which specifically identifies the property by legal description, the name of the owner of record as shown on the latest equalized assessment roll, and the assessor s parcel number.

(5) If the property to be preserved are assets under the control of a banking or financial institution, the prosecuting agency, at the time of the filing of the petition, may obtain an order from the court directing the banking or financial institution to immediately disclose the account numbers and value of the assets of the accused held by the banking or financial institution. The prosecuting agency shall file a supplemental petition, specifically identifying which banking or financial institution accounts shall be subject to a temporary restraining order, preliminary injunction, or other protective remedy.

(6) Any person claiming an interest in the protected property may, at any time within 30 days from the date of the first publication of the notice of the petition, or within 30 days after receipt of actual notice, file with the superior court of the county in which the action is pending a verified claim stating the nature and amount of his or her interest in the property or assets. A verified copy of the claim shall be served by the claimant on the Attorney General or district attorney, as appropriate.

(7) The imposition of fines and restitution pursuant to this section shall be determined by the superior court in which the underlying criminal offense is sentenced. Any judge who is assigned to the criminal division of the superior court in the county where the petition is filed may issue a temporary restraining order in conjunction with, or subsequent to, the filing of an allegation pursuant to this section. Any subsequent hearing on the petition shall also be heard by a judge assigned to the criminal division of the superior court in the county in which the petition is filed. At the time of the filing of an information or indictment in the underlying criminal case, any subsequent hearing on the petition shall be heard by the superior court judge assigned to the underlying criminal case.

(e) Concurrent with or subsequent to the filing of the petition, the prosecuting agency may move the superior court for, and the superior court may issue, the following pendente lite orders to preserve the status quo of the property alleged in the petition:

(1) An injunction to restrain any person from transferring, encumbering, hypothecating, or otherwise disposing of that property.

(2) Appointment of a receiver to take possession of, care for, manage, and operate the assets and properties so that the property may be maintained and preserved. The court may order that a receiver appointed pursuant to this section shall be compensated for all reasonable expenditures made or incurred by him or her in connection with the possession, care, management, and operation of any property or assets that are subject to the provisions of this section.

(3) A bond or other undertaking, in lieu of other orders, of a value sufficient to ensure the satisfaction of restitution and fines imposed pursuant to this section.

(f) (1) No preliminary injunction may be granted or receiver appointed by the court without notice that meets the requirements of paragraph (3) of subdivision (d) to all known and reasonably ascertainable interested parties and upon a hearing to determine that an order is necessary to preserve the property pending the outcome of the criminal proceedings. A temporary restraining order may be issued by the court, ex parte, pending that hearing in conjunction with or subsequent to the filing of the petition upon the application of the prosecuting attorney. The temporary restraining order may be based upon the sworn declaration of a peace officer with personal knowledge of the criminal investigation that establishes probable cause to believe that aggravated white collar crime or a felony, a material element of which is fraud or embezzlement, that involves the taking or loss of more than one hundred thousand dollars ($100,000) has taken place and that the amount of restitution and fines exceeds or equals the worth of the assets subject to the temporary restraining order. The declaration may include the hearsay statements of witnesses to establish the necessary facts. The temporary restraining order may be issued without notice upon a showing of good cause to the court.

(2) The defendant, or a person who has filed a verified claim as provided in paragraph (6) of subdivision (d), shall have the right to have the court conduct an order to show cause hearing within 10 days of the service of the request for hearing upon the prosecuting agency, in order to determine whether the temporary restraining order should remain in effect, whether relief should be granted from any lis pendens recorded pursuant to paragraph (4) of subdivision (d), or whether any existing order should be modified in the interests of justice. Upon a showing of good cause, the hearing shall be held within two days of the service of the request for hearing upon the prosecuting agency.

(3) In determining whether to issue a preliminary injunction or temporary restraining order in a proceeding brought by a prosecuting agency in conjunction with or subsequent to the filing of an allegation pursuant to this section, the court has the discretion to consider any matter that it deems reliable and appropriate, including hearsay statements, in order to reach a just and equitable decision. The court shall weigh the relative degree of certainty of the outcome on the merits and the consequences to each of the parties of granting the interim relief. If the prosecution is likely to prevail on the merits and the risk of the dissipation of assets outweighs the potential harm to the defendants and the interested parties, the court shall grant injunctive relief. The court shall give significant weight to the following factors:

(A) The public interest in preserving the property or assets pendente lite.

(B) The difficulty of preserving the property or assets pendente lite where the underlying alleged crimes involve issues of fraud and moral turpitude.

(C) The fact that the requested relief is being sought by a public prosecutor on behalf of alleged victims of white collar crimes.

(D) The likelihood that substantial public harm has occurred where aggravated white collar crime is alleged to have been committed.

(E) The significant public interest involved in compensating the victims of white collar crime and paying court-imposed restitution and fines.

(4) The court, in making its orders, may consider a defendant s request for the release of a portion of the property affected by this section in order to pay reasonable legal fees in connection with the criminal proceeding, any necessary and appropriate living expenses pending trial and sentencing, and for the purpose of posting bail. The court shall weigh the needs of the public to retain the property against the needs of the defendant to a portion of the property. The court shall consider the factors listed in paragraph (3) prior to making any order releasing property for these purposes.

(5) The court, in making its orders, shall seek to protect the interests of any innocent third persons, including an innocent spouse, who were not involved in the commission of any criminal activity.

(6) Any petition filed pursuant to this section is part of the criminal proceedings for purposes of appointment of counsel and shall be assigned to the criminal division of the superior court of the county in which the accusatory pleading was filed.

(7) Based upon a noticed motion brought by the receiver appointed pursuant to paragraph (2) of subdivision (e), the court may order an interlocutory sale of property named in the petition when the property is liable to perish, to waste, or to be significantly reduced in value, or when the expenses of maintaining the property are disproportionate to the value thereof. The proceeds of the interlocutory sale shall be deposited with the court or as directed by the court pending determination of the proceeding pursuant to this section.

(8) The court may make any orders that are necessary to preserve the continuing viability of any lawful business enterprise that is affected by the issuance of a temporary restraining order or preliminary injunction issued pursuant to this action.

(9) In making its orders, the court shall seek to prevent any asset subject to a temporary restraining order or preliminary injunction from perishing, spoiling, going to waste, or otherwise being significantly reduced in value. Where the potential for diminution in value exists, the court shall appoint a receiver to dispose of or otherwise protect the value of the property or asset.

(10) A preservation order shall not be issued against any assets of a business that are not likely to be dissipated and that may be subject to levy or attachment to meet the purposes of this section.

(g) If the allegation that the defendant is subject to the aggravated white collar crime enhancement or has committed a felony, a material element of which is fraud or embezzlement, that involves the taking or loss of more than one hundred thousand dollars ($100,000) is dismissed or found by the trier of fact to be untrue, any preliminary injunction or temporary restraining order issued pursuant to this section shall be dissolved. If a jury is the trier of fact, and the jury is unable to reach a unanimous verdict, the court shall have the discretion to continue or dissolve all or a portion of the preliminary injunction or temporary restraining order based upon the interests of justice. However, if the prosecuting agency elects not to retry the case, any preliminary injunction or temporary restraining order issued pursuant to this section shall be dissolved.

(h) (1) (A) If the defendant is convicted of two or more felonies, as specified in subdivision (a), and the existence of facts that would make the person subject to the aggravated white collar crime enhancement have been admitted or found to be true by the trier of fact, or the defendant is convicted of a felony, a material element of which is fraud or embezzlement, that involves the taking or loss of more than one hundred thousand dollars ($100,000), and an allegation as to the existence of those facts has been admitted or found to be true by the trier of fact, the trial judge shall continue the preliminary injunction or temporary restraining order until the date of the criminal sentencing and shall make a finding at that time as to what portion, if any, of the property or assets subject to the preliminary injunction or temporary restraining order shall be levied upon to pay fines and restitution to victims of the crime. The order imposing fines and restitution may exceed the total worth of the property or assets subjected to the preliminary injunction or temporary restraining order. The court may order the immediate transfer of the property or assets to satisfy any judgment and sentence made pursuant to this section. Additionally, upon motion of the prosecution, the court may enter an order as part of the judgment and sentence making the order imposing fines and restitution pursuant to this section enforceable pursuant to Title 9 (commencing with Section 680.010) of Part 2 of the Code of Civil Procedure.

(B) Additionally, the court shall order the defendant to make full restitution to the victim or to make restitution to the victim based on his or her ability to pay, as defined in subdivision (b) of Section 1203.1b. The payment of the restitution ordered by the court pursuant to this section shall be made a condition of any probation granted by the court if the existence of facts that would make the defendant subject to the aggravated white collar crime enhancement or of facts demonstrating the person committed a felony, a material element of which is fraud or embezzlement, that involves the taking or loss of more than one hundred thousand dollars ($100,000) have been admitted or found to be true by the trier of fact. Notwithstanding any other provision of law, the court may order that the period of probation continue for up to 10 years or until full restitution is made to the victim, whichever is earlier.

(C) The sentencing court shall retain jurisdiction to enforce the order to pay additional fines and restitution and, in appropriate cases, may initiate probation violation proceedings or contempt of court proceedings against a defendant who is found to have willfully failed to comply with any lawful order of the court.

(D) If the execution of judgment is stayed pending an appeal of an order of the superior court pursuant to this section, the preliminary injunction or temporary restraining order shall be maintained in full force and effect during the pendency of the appellate period.

(2) The order imposing fines and restitution shall not affect the interest in real property of any third party that was acquired prior to the recording of the lis pendens, unless the property was obtained from the defendant other than as a bona fide purchaser for value. If any assets or property affected by this section are subject to a valid lien, mortgage, security interest, or interest under a conditional sales contract and the amount due to the holder of the lien, mortgage, interest, or contract is less than the appraised value of the property, that person may pay to the state or the local government that initiated the proceeding the amount of the difference between the appraised value of the property and the amount of the lien, mortgage, security interest, or interest under a conditional sales contract. Upon that payment, the state or local entity shall relinquish all claims to the property. If the holder of the interest elects not to make that payment to the state or local governmental entity, the interest in the property shall be deemed transferred to the state or local governmental entity and any indicia of ownership of the property shall be confirmed in the state or local governmental entity. The appraised value shall be determined as of the date judgment is entered either by agreement between the holder of the lien, mortgage, security interest, or interest under a conditional sales contract and the governmental entity involved, or if they cannot agree, then by a court-appointed appraiser for the county in which the action is brought. A person holding a valid lien, mortgage, security interest, or interest under a conditional sales contract shall be paid the appraised value of his or her interest.

(3) In making its final order, the court shall seek to protect the legitimately acquired interests of any innocent third persons, including an innocent spouse, who were not involved in the commission of any criminal activity.

(i) In all cases where property is to be levied upon pursuant to this section, a receiver appointed by the court shall be empowered to liquidate all property or assets which shall be distributed in the following order of priority:

(1) To the receiver, or court-appointed appraiser, for all reasonable expenditures made or incurred by him or her in connection with the sale of the property or liquidation of assets, including all reasonable expenditures for any necessary repairs, storage, or transportation of any property levied upon under this section.

(2) To any holder of a valid lien, mortgage, or security interest up to the amount of his or her interest in the property or proceeds.

(3) To any victim as restitution for any fraudulent or unlawful acts alleged in the accusatory pleading that were proven by the prosecuting agency as part of the pattern of fraudulent or unlawful acts.

(4) For payment of any fine imposed pursuant to this section. The proceeds obtained in payment of a fine shall be paid to the treasurer of the county in which the judgment was entered, or if the action was undertaken by the Attorney General, to the Treasurer. If the payment of any fine imposed pursuant to this section involved losses resulting from violation of Section 550 of this code or Section 1871.4 of the Insurance Code, one-half of the fine collected shall be paid to the treasurer of the county in which the judgment was entered, and one-half of the fine collected shall be paid to the Department of Insurance for deposit in the appropriate account in the Insurance Fund. The proceeds from the fine first shall be used by a county to reimburse local prosecutors and enforcement agencies for the reasonable costs of investigation and prosecution of cases brought pursuant to this section.

(5) To the Restitution Fund, or in cases involving convictions relating to insurance fraud, to the Insurance Fund as restitution for crimes not specifically pleaded and proven in the accusatory pleading.

(j) If, after distribution pursuant to paragraphs (1) and (2) of subdivision (i), the value of the property to be levied upon pursuant to this section is insufficient to pay for restitution and fines, the court shall order an equitable sharing of the proceeds of the liquidation of the property, and any other recoveries, which shall specify the percentage of recoveries to be devoted to each purpose. At least 70 percent of the proceeds remaining after distribution pursuant to paragraphs (1) and (2) of subdivision (i) shall be devoted to restitution.

(k) Unless otherwise expressly provided, the remedies or penalties provided by this section are cumulative to each other and to the remedies or penalties available under all other laws of this state, except that two separate actions against the same defendant and pertaining to the same fraudulent or unlawful acts may not be brought by a district attorney or the Attorney General pursuant to this section and Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code. If a fine is imposed under this section, it shall be in lieu of all other fines that may be imposed pursuant to any other provision of law for the crimes for which the defendant has been convicted in the action.

(Amended by Stats. 2011, Ch. 182, Sec. 1. Effective January 1, 2012.)



186.12

(a) (1) A felony for purposes of this section means a felony violation of subdivision (d) or (e) of Section 368, or a felony violation of subdivision (c) of Section 15656 of the Welfare and Institutions Code, that involves the taking or loss of more than one hundred thousand dollars ($100,000).

(2) If a person is charged with a felony as described in paragraph (1) and an allegation as to the existence of those facts has been made, any property that is in the control of that person, and any property that has been transferred by that person to a third party, subsequent to the commission of any criminal act alleged pursuant to this subdivision, other than in a bona fide purchase, whether found within or outside the state, may be preserved by the superior court in order to pay restitution imposed pursuant to this section. Upon conviction of the felony, this property may be levied upon by the superior court to pay restitution imposed pursuant to this section.

(b) (1) To prevent dissipation or secreting of property, the prosecuting agency may, at the same time as or subsequent to the filing of a complaint or indictment charging a felony subject to this section, file a petition with the criminal division of the superior court of the county in which the accusatory pleading was filed, seeking a temporary restraining order, preliminary injunction, the appointment of a receiver, or any other protective relief necessary to preserve the property. The filing of the petition shall commence a proceeding that shall be pendent to the criminal proceeding and maintained solely to affect the criminal remedies provided for in this section. The proceeding shall not be subject to or governed by the provisions of the Civil Discovery Act as set forth in Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure. The petition shall allege that the defendant has been charged with a felony as described in paragraph (1) of subdivision (a) and shall identify that criminal proceeding and the property to be affected by an order issued pursuant to this section.

(2) A notice regarding the petition shall be provided, by personal service or registered mail, to every person who may have an interest in the property specified in the petition. Additionally, the notice shall be published for at least three successive weeks in a newspaper of general circulation in the county where the property affected by an order issued pursuant to this section is located. The notice shall state that any interested person may file a verified claim with the superior court stating the nature and amount of their claimed interest. The notice shall set forth the time within which a claim of interest in the protected property is required to be filed.

(3) If the property to be preserved is real property, the prosecuting agency shall record, at the time of filing the petition, a lis pendens in each county in which the real property is situated which specifically identifies the property by legal description, the name of the owner of record as shown on the latest equalized assessment roll, and the assessor s parcel number.

(4) If the property to be preserved are assets under the control of a banking or financial institution, the prosecuting agency, at the time of the filing of the petition, may obtain an order from the court directing the banking or financial institution to immediately disclose the account numbers and value of the assets of the accused held by the banking or financial institution. The prosecuting agency shall file a supplemental petition, specifically identifying which banking or financial institution accounts shall be subject to a temporary restraining order, preliminary injunction, or other protective remedy.

(5) Any person claiming an interest in the protected property may, at any time within 30 days from the date of the first publication of the notice of the petition, or within 30 days after receipt of actual notice, file with the superior court of the county in which the action is pending a verified claim stating the nature and amount of his or her interest in the property. A verified copy of the claim shall be served by the claimant on the Attorney General or district attorney, as appropriate.

(6) The imposition of restitution pursuant to this section shall be determined by the superior court in which the underlying criminal offense is sentenced. Any judge who is assigned to the criminal division of the superior court in the county where the petition is filed may issue a temporary restraining order in conjunction with, or subsequent to, the filing of an allegation pursuant to this section. Any subsequent hearing on the petition shall also be heard by a judge assigned to the criminal division of the superior court in the county in which the petition is filed. At the time of the filing of an information or indictment in the underlying criminal case, any subsequent hearing on the petition shall be heard by the superior court judge assigned to the underlying criminal case.

(c) Concurrent with or subsequent to the filing of the petition pursuant to this section, the prosecuting agency may move the superior court for, and the superior court may issue, the following pendente lite orders to preserve the status quo of the property identified in the petition:

(1) An injunction to restrain any person from transferring, encumbering, hypothecating, or otherwise disposing of that property.

(2) Appointment of a receiver to take possession of, care for, manage, and operate the properties so that the property may be maintained and preserved. The court may order that a receiver appointed pursuant to this section shall be compensated for all reasonable expenditures made or incurred by him or her in connection with the possession, care, management, and operation of any property that is subject to this section.

(3) A bond or other undertaking, in lieu of other orders, of a value sufficient to ensure the satisfaction of restitution imposed pursuant to this section.

(d) (1) No preliminary injunction may be granted or receiver appointed by the court without notice that meets the requirements of paragraph (2) of subdivision (b) to all known and reasonably ascertainable interested parties and upon a hearing to determine that an order is necessary to preserve the property pending the outcome of the criminal proceedings. A temporary restraining order may be issued by the court, ex parte, pending that hearing in conjunction with or subsequent to the filing of the petition upon the application of the prosecuting attorney. The temporary restraining order may be based upon the sworn declaration of a peace officer with personal knowledge of the criminal investigation that establishes probable cause to believe that a felony has taken place and that the amount of restitution established by this section exceeds or equals the worth of the property subject to the temporary restraining order. The declaration may include the hearsay statements of witnesses to establish the necessary facts. The temporary restraining order may be issued without notice upon a showing of good cause to the court.

(2) The defendant, or a person who has filed a verified claim as provided in paragraph (5) of subdivision (b), shall have the right to have the court conduct an order to show cause hearing within 10 days of the service of the request for hearing upon the prosecuting agency, in order to determine whether the temporary restraining order should remain in effect, whether relief should be granted from any lis pendens recorded pursuant to paragraph (3) of subdivision (b), or whether any existing order should be modified in the interests of justice. Upon a showing of good cause, the hearing shall be held within two days of the service of the request for hearing upon the prosecuting agency.

(3) In determining whether to issue a preliminary injunction or temporary restraining order in a proceeding brought by a prosecuting agency in conjunction with or subsequent to the filing of an allegation pursuant to this section, the court has the discretion to consider any matter that it deems reliable and appropriate, including hearsay statements, in order to reach a just and equitable decision. The court shall weigh the relative degree of certainty of the outcome on the merits and the consequences to each of the parties of granting the interim relief. If the prosecution is likely to prevail on the merits and the risk of dissipation of the property outweighs the potential harm to the defendants and the interested parties, the court shall grant injunctive relief. The court shall give significant weight to the following factors:

(A) The public interest in preserving the property pendente lite.

(B) The difficulty of preserving the property pendente lite where the underlying alleged crimes involve issues of fraud and moral turpitude.

(C) The fact that the requested relief is being sought by a public prosecutor on behalf of alleged victims of elder or dependent adult financial abuse.

(D) The likelihood that substantial public harm has occurred where a felony is alleged to have been committed.

(E) The significant public interest involved in compensating the elder or dependent adult victim of financial abuse and paying court-imposed restitution.

(4) The court, in making its orders, may consider a defendant s request for the release of a portion of the property affected by this section in order to pay reasonable legal fees in connection with the criminal proceeding, any necessary and appropriate living expenses pending trial and sentencing, and for the purpose of posting bail. The court shall weigh the needs of the public to retain the property against the needs of the defendant to a portion of the property. The court shall consider the factors listed in paragraph (3) prior to making any order releasing property for these purposes.

(5) The court, in making its orders, shall seek to protect the interests of any innocent third persons, including an innocent spouse, who were not involved in the commission of any criminal activity.

(6) Any petition filed pursuant to this section shall be part of the criminal proceedings for purposes of appointment of counsel and shall be assigned to the criminal division of the superior court of the county in which the accusatory pleading was filed.

(7) Based upon a noticed motion brought by the receiver appointed pursuant to paragraph (2) of subdivision (c), the court may order an interlocutory sale of property identified in the petition when the property is liable to perish, to waste, or to be significantly reduced in value, or when the expenses of maintaining the property are disproportionate to the value thereof. The proceeds of the interlocutory sale shall be deposited with the court or as directed by the court pending determination of the proceeding pursuant to this section.

(8) The court may make any orders that are necessary to preserve the continuing viability of any lawful business enterprise that is affected by the issuance of a temporary restraining order or preliminary injunction issued pursuant to this action.

(9) In making its orders, the court shall seek to prevent any property subject to a temporary restraining order or preliminary injunction from perishing, spoiling, going to waste, or otherwise being significantly reduced in value. Where the potential for diminution in value exists, the court shall appoint a receiver to dispose of or otherwise protect the value of the property.

(10) A preservation order shall not be issued against any assets of a business that are not likely to be dissipated and that may be subject to levy or attachment to meet the purposes of this section.

(e) If the allegation that the defendant committed a felony subject to this section is dismissed or found by the trier of fact to be untrue, any preliminary injunction or temporary restraining order issued pursuant to this section shall be dissolved. If a jury is the trier of fact, and the jury is unable to reach a unanimous verdict, the court shall have the discretion to continue or dissolve all or a portion of the preliminary injunction or temporary restraining order based upon the interests of justice. However, if the prosecuting agency elects not to retry the case, any preliminary injunction or temporary restraining order issued pursuant to this section shall be dissolved.

(f) (1) (A) If the defendant is convicted of a felony subject to this section, the trial judge shall continue the preliminary injunction or temporary restraining order until the date of the criminal sentencing and shall make a finding at that time as to what portion, if any, of the property subject to the preliminary injunction or temporary restraining order shall be levied upon to pay restitution to victims of the crime. The order imposing restitution may exceed the total worth of the property subjected to the preliminary injunction or temporary restraining order. The court may order the immediate transfer of the property to satisfy any judgment and sentence made pursuant to this section. Additionally, upon motion of the prosecution, the court may enter an order as part of the judgment and sentence making the order imposing restitution pursuant to this section enforceable pursuant to Title 9 (commencing with Section 680.010) of Part 2 of the Code of Civil Procedure.

(B) Additionally, the court shall order the defendant to make full restitution to the victim or to make restitution to the victim based on his or her ability to pay, as defined in subdivision (b) of Section 1203.1b. The payment of the restitution ordered by the court pursuant to this section shall be made a condition of any probation granted by the court. Notwithstanding any other provision of law, the court may order that the period of probation continue for up to 10 years or until full restitution is made to the victim, whichever is earlier.

(C) The sentencing court shall retain jurisdiction to enforce the order to pay additional restitution and, in appropriate cases, may initiate probation violation proceedings or contempt of court proceedings against a defendant who is found to have willfully failed to comply with any lawful order of the court.

(D) If the execution of judgment is stayed pending an appeal of an order of the superior court pursuant to this section, the preliminary injunction or temporary restraining order shall be maintained in full force and effect during the pendency of the appellate period.

(2) The order imposing restitution shall not affect the interest in real property of any third party that was acquired prior to the recording of the lis pendens, unless the property was obtained from the defendant other than as a bona fide purchaser for value. If any assets or property affected by this section are subject to a valid lien, mortgage, security interest, or interest under a conditional sales contract and the amount due to the holder of the lien, mortgage, interest, or contract is less than the appraised value of the property, that person may pay to the state or the local government that initiated the proceeding the amount of the difference between the appraised value of the property and the amount of the lien, mortgage, security interest, or interest under a conditional sales contract. Upon that payment, the state or local entity shall relinquish all claims to the property. If the holder of the interest elects not to make that payment to the state or local governmental entity, the interest in the property shall be deemed transferred to the state or local governmental entity and any indicia of ownership of the property shall be confirmed in the state or local governmental entity. The appraised value shall be determined as of the date judgment is entered either by agreement between the holder of the lien, mortgage, security interest, or interest under a conditional sales contract and the governmental entity involved, or if they cannot agree, then by a court-appointed appraiser for the county in which the action is brought. A person holding a valid lien, mortgage, security interest, or interest under a conditional sales contract shall be paid the appraised value of his or her interest.

(3) In making its final order, the court shall seek to protect the legitimately acquired interests of any innocent third persons, including an innocent spouse, who were not involved in the commission of any criminal activity.

(g) In all cases where property is to be levied upon pursuant to this section, a receiver appointed by the court shall be empowered to liquidate all property, the proceeds of which shall be distributed in the following order of priority:

(1) To the receiver, or court-appointed appraiser, for all reasonable expenditures made or incurred by him or her in connection with the sale or liquidation of the property, including all reasonable expenditures for any necessary repairs, storage, or transportation of any property levied upon under this section.

(2) To any holder of a valid lien, mortgage, or security interest up to the amount of his or her interest in the property or proceeds.

(3) To any victim as restitution for any fraudulent or unlawful acts alleged in the accusatory pleading that were proven by the prosecuting agency as part of the pattern of fraudulent or unlawful acts.

(h) Unless otherwise expressly provided, the remedies or penalties provided by this section are cumulative to each other and to the remedies or penalties available under all other laws of this state, except that two separate actions against the same defendant and pertaining to the same fraudulent or unlawful acts may not be brought by a district attorney or the Attorney General pursuant to this section and Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code.

(Added by Stats. 2011, Ch. 371, Sec. 1. Effective January 1, 2012.)






CHAPTER 11. Street Terrorism Enforcement and Prevention Act

186.20

This chapter shall be known and may be cited as the California Street Terrorism Enforcement and Prevention Act.

(Added by Stats. 1988, Ch. 1256, Sec. 1. Effective September 26, 1988.)



186.21

The Legislature hereby finds and declares that it is the right of every person, regardless of race, color, creed, religion, national origin, gender, gender identity, gender expression, age, sexual orientation, or handicap, to be secure and protected from fear, intimidation, and physical harm caused by the activities of violent groups and individuals. It is not the intent of this chapter to interfere with the exercise of the constitutionally protected rights of freedom of expression and association. The Legislature hereby recognizes the constitutional right of every citizen to harbor and express beliefs on any lawful subject whatsoever, to lawfully associate with others who share similar beliefs, to petition lawfully constituted authority for a redress of perceived grievances, and to participate in the electoral process.

The Legislature, however, further finds that the State of California is in a state of crisis which has been caused by violent street gangs whose members threaten, terrorize, and commit a multitude of crimes against the peaceful citizens of their neighborhoods. These activities, both individually and collectively, present a clear and present danger to public order and safety and are not constitutionally protected. The Legislature finds that there are nearly 600 criminal street gangs operating in California, and that the number of gang-related murders is increasing. The Legislature also finds that in Los Angeles County alone there were 328 gang-related murders in 1986, and that gang homicides in 1987 have increased 80 percent over 1986. It is the intent of the Legislature in enacting this chapter to seek the eradication of criminal activity by street gangs by focusing upon patterns of criminal gang activity and upon the organized nature of street gangs, which together, are the chief source of terror created by street gangs. The Legislature further finds that an effective means of punishing and deterring the criminal activities of street gangs is through forfeiture of the profits, proceeds, and instrumentalities acquired, accumulated, or used by street gangs.

(Amended by Stats. 2011, Ch. 719, Sec. 30. Effective January 1, 2012.)



186.22

(a) Any person who actively participates in any criminal street gang with knowledge that its members engage in or have engaged in a pattern of criminal gang activity, and who willfully promotes, furthers, or assists in any felonious criminal conduct by members of that gang, shall be punished by imprisonment in a county jail for a period not to exceed one year, or by imprisonment in the state prison for 16 months, or two or three years.

(b) (1) Except as provided in paragraphs (4) and (5), any person who is convicted of a felony committed for the benefit of, at the direction of, or in association with any criminal street gang, with the specific intent to promote, further, or assist in any criminal conduct by gang members, shall, upon conviction of that felony, in addition and consecutive to the punishment prescribed for the felony or attempted felony of which he or she has been convicted, be punished as follows:

(A) Except as provided in subparagraphs (B) and (C), the person shall be punished by an additional term of two, three, or four years at the court s discretion.

(B) If the felony is a serious felony, as defined in subdivision (c) of Section 1192.7, the person shall be punished by an additional term of five years.

(C) If the felony is a violent felony, as defined in subdivision (c) of Section 667.5, the person shall be punished by an additional term of 10 years.

(2) If the underlying felony described in paragraph (1) is committed on the grounds of, or within 1,000 feet of, a public or private elementary, vocational, junior high, or high school, during hours in which the facility is open for classes or school-related programs or when minors are using the facility, that fact shall be a circumstance in aggravation of the crime in imposing a term under paragraph (1).

(3) The court shall select the sentence enhancement which, in the court s discretion, best serves the interests of justice and shall state the reasons for its choice on the record at the time of the sentencing in accordance with the provisions of subdivision (d) of Section 1170.1.

(4) Any person who is convicted of a felony enumerated in this paragraph committed for the benefit of, at the direction of, or in association with any criminal street gang, with the specific intent to promote, further, or assist in any criminal conduct by gang members, shall, upon conviction of that felony, be sentenced to an indeterminate term of life imprisonment with a minimum term of the indeterminate sentence calculated as the greater of:

(A) The term determined by the court pursuant to Section 1170 for the underlying conviction, including any enhancement applicable under Chapter 4.5 (commencing with Section 1170) of Title 7 of Part 2, or any period prescribed by Section 3046, if the felony is any of the offenses enumerated in subparagraph (B) or (C) of this paragraph.

(B) Imprisonment in the state prison for 15 years, if the felony is a home invasion robbery, in violation of subparagraph (A) of paragraph (1) of subdivision (a) of Section 213; carjacking, as defined in Section 215; a felony violation of Section 246; or a violation of Section 12022.55.

(C) Imprisonment in the state prison for seven years, if the felony is extortion, as defined in Section 519; or threats to victims and witnesses, as defined in Section 136.1.

(5) Except as provided in paragraph (4), any person who violates this subdivision in the commission of a felony punishable by imprisonment in the state prison for life shall not be paroled until a minimum of 15 calendar years have been served.

(c) If the court grants probation or suspends the execution of sentence imposed upon the defendant for a violation of subdivision (a), or in cases involving a true finding of the enhancement enumerated in subdivision (b), the court shall require that the defendant serve a minimum of 180 days in a county jail as a condition thereof.

(d) Any person who is convicted of a public offense punishable as a felony or a misdemeanor, which is committed for the benefit of, at the direction of, or in association with any criminal street gang, with the specific intent to promote, further, or assist in any criminal conduct by gang members, shall be punished by imprisonment in a county jail not to exceed one year, or by imprisonment in a state prison for one, two, or three years, provided that any person sentenced to imprisonment in the county jail shall be imprisoned for a period not to exceed one year, but not less than 180 days, and shall not be eligible for release upon completion of sentence, parole, or any other basis, until he or she has served 180 days. If the court grants probation or suspends the execution of sentence imposed upon the defendant, it shall require as a condition thereof that the defendant serve 180 days in a county jail.

(e) As used in this chapter, pattern of criminal gang activity means the commission of, attempted commission of, conspiracy to commit, or solicitation of, sustained juvenile petition for, or conviction of two or more of the following offenses, provided at least one of these offenses occurred after the effective date of this chapter and the last of those offenses occurred within three years after a prior offense, and the offenses were committed on separate occasions, or by two or more persons:

(1) Assault with a deadly weapon or by means of force likely to produce great bodily injury, as defined in Section 245.

(2) Robbery, as defined in Chapter 4 (commencing with Section 211) of Title 8 of Part 1.

(3) Unlawful homicide or manslaughter, as defined in Chapter 1 (commencing with Section 187) of Title 8 of Part 1.

(4) The sale, possession for sale, transportation, manufacture, offer for sale, or offer to manufacture controlled substances as defined in Sections 11054, 11055, 11056, 11057, and 11058 of the Health and Safety Code.

(5) Shooting at an inhabited dwelling or occupied motor vehicle, as defined in Section 246.

(6) Discharging or permitting the discharge of a firearm from a motor vehicle, as defined in subdivisions (a) and (b) of Section 12034 until January 1, 2012, and, on or after that date, subdivisions (a) and (b) of Section 26100.

(7) Arson, as defined in Chapter 1 (commencing with Section 450) of Title 13.

(8) The intimidation of witnesses and victims, as defined in Section 136.1.

(9) Grand theft, as defined in subdivision (a) or (c) of Section 487.

(10) Grand theft of any firearm, vehicle, trailer, or vessel.

(11) Burglary, as defined in Section 459.

(12) Rape, as defined in Section 261.

(13) Looting, as defined in Section 463.

(14) Money laundering, as defined in Section 186.10.

(15) Kidnapping, as defined in Section 207.

(16) Mayhem, as defined in Section 203.

(17) Aggravated mayhem, as defined in Section 205.

(18) Torture, as defined in Section 206.

(19) Felony extortion, as defined in Sections 518 and 520.

(20) Felony vandalism, as defined in paragraph (1) of subdivision (b) of Section 594.

(21) Carjacking, as defined in Section 215.

(22) The sale, delivery, or transfer of a firearm, as defined in Section 12072 until January 1, 2012, and, on or after that date, Article 1 (commencing with Section 27500) of Chapter 4 of Division 6 of Title 4 of Part 6.

(23) Possession of a pistol, revolver, or other firearm capable of being concealed upon the person in violation of paragraph (1) of subdivision (a) of Section 12101 until January 1, 2012, and, on or after that date, Section 29610.

(24) Threats to commit crimes resulting in death or great bodily injury, as defined in Section 422.

(25) Theft and unlawful taking or driving of a vehicle, as defined in Section 10851 of the Vehicle Code.

(26) Felony theft of an access card or account information, as defined in Section 484e.

(27) Counterfeiting, designing, using, or attempting to use an access card, as defined in Section 484f.

(28) Felony fraudulent use of an access card or account information, as defined in Section 484g.

(29) Unlawful use of personal identifying information to obtain credit, goods, services, or medical information, as defined in Section 530.5.

(30) Wrongfully obtaining Department of Motor Vehicles documentation, as defined in Section 529.7.

(31) Prohibited possession of a firearm in violation of Section 12021 until January 1, 2012, and on or after that date, Chapter 2 (commencing with Section 29800) of Division 9 of Title 4 of Part 6.

(32) Carrying a concealed firearm in violation of Section 12025 until January 1, 2012, and, on or after that date, Section 25400.

(33) Carrying a loaded firearm in violation of Section 12031 until January 1, 2012, and, on or after that date, Section 25850.

(f) As used in this chapter, criminal street gang means any ongoing organization, association, or group of three or more persons, whether formal or informal, having as one of its primary activities the commission of one or more of the criminal acts enumerated in paragraphs (1) to (25), inclusive, or (31) to (33), inclusive, of subdivision (e), having a common name or common identifying sign or symbol, and whose members individually or collectively engage in or have engaged in a pattern of criminal gang activity.

(g) Notwithstanding any other law, the court may strike the additional punishment for the enhancements provided in this section or refuse to impose the minimum jail sentence for misdemeanors in an unusual case where the interests of justice would best be served, if the court specifies on the record and enters into the minutes the circumstances indicating that the interests of justice would best be served by that disposition.

(h) Notwithstanding any other provision of law, for each person committed to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities for a conviction pursuant to subdivision (a) or (b) of this section, the offense shall be deemed one for which the state shall pay the rate of 100 percent of the per capita institutional cost of the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, pursuant to Section 912.5 of the Welfare and Institutions Code.

(i) In order to secure a conviction or sustain a juvenile petition, pursuant to subdivision (a) it is not necessary for the prosecution to prove that the person devotes all, or a substantial part, of his or her time or efforts to the criminal street gang, nor is it necessary to prove that the person is a member of the criminal street gang. Active participation in the criminal street gang is all that is required.

(j) A pattern of gang activity may be shown by the commission of one or more of the offenses enumerated in paragraphs (26) to (30), inclusive, of subdivision (e), and the commission of one or more of the offenses enumerated in paragraphs (1) to (25), inclusive, or (31) to (33), inclusive, of subdivision (e). A pattern of gang activity cannot be established solely by proof of commission of offenses enumerated in paragraphs (26) to (30), inclusive, of subdivision (e), alone.

(k) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended (as amended by Stats. 2011, Ch. 361, Sec. 1) by Stats. 2013, Ch. 508, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2017, by its own provisions. See later operative version, as amended by Sec. 2 of Ch. 508. Note: This section was amended on March 7, 2000, by initiative Prop. 21.)



186.22

(a) Any person who actively participates in any criminal street gang with knowledge that its members engage in or have engaged in a pattern of criminal gang activity, and who willfully promotes, furthers, or assists in any felonious criminal conduct by members of that gang, shall be punished by imprisonment in a county jail for a period not to exceed one year, or by imprisonment in the state prison for 16 months, or two or three years.

(b) (1) Except as provided in paragraphs (4) and (5), any person who is convicted of a felony committed for the benefit of, at the direction of, or in association with any criminal street gang, with the specific intent to promote, further, or assist in any criminal conduct by gang members, shall, upon conviction of that felony, in addition and consecutive to the punishment prescribed for the felony or attempted felony of which he or she has been convicted, be punished as follows:

(A) Except as provided in subparagraphs (B) and (C), the person shall be punished by an additional term of two, three, or four years at the court s discretion.

(B) If the felony is a serious felony, as defined in subdivision (c) of Section 1192.7, the person shall be punished by an additional term of five years.

(C) If the felony is a violent felony, as defined in subdivision (c) of Section 667.5, the person shall be punished by an additional term of 10 years.

(2) If the underlying felony described in paragraph (1) is committed on the grounds of, or within 1,000 feet of, a public or private elementary, vocational, junior high, or high school, during hours in which the facility is open for classes or school-related programs or when minors are using the facility, that fact shall be a circumstance in aggravation of the crime in imposing a term under paragraph (1).

(3) The court shall order the imposition of the middle term of the sentence enhancement, unless there are circumstances in aggravation or mitigation. The court shall state the reasons for its choice of sentencing enhancements on the record at the time of the sentencing.

(4) Any person who is convicted of a felony enumerated in this paragraph committed for the benefit of, at the direction of, or in association with any criminal street gang, with the specific intent to promote, further, or assist in any criminal conduct by gang members, shall, upon conviction of that felony, be sentenced to an indeterminate term of life imprisonment with a minimum term of the indeterminate sentence calculated as the greater of:

(A) The term determined by the court pursuant to Section 1170 for the underlying conviction, including any enhancement applicable under Chapter 4.5 (commencing with Section 1170) of Title 7 of Part 2, or any period prescribed by Section 3046, if the felony is any of the offenses enumerated in subparagraph (B) or (C) of this paragraph.

(B) Imprisonment in the state prison for 15 years, if the felony is a home invasion robbery, in violation of subparagraph (A) of paragraph (1) of subdivision (a) of Section 213; carjacking, as defined in Section 215; a felony violation of Section 246; or a violation of Section 12022.55.

(C) Imprisonment in the state prison for seven years, if the felony is extortion, as defined in Section 519; or threats to victims and witnesses, as defined in Section 136.1.

(5) Except as provided in paragraph (4), any person who violates this subdivision in the commission of a felony punishable by imprisonment in the state prison for life shall not be paroled until a minimum of 15 calendar years have been served.

(c) If the court grants probation or suspends the execution of sentence imposed upon the defendant for a violation of subdivision (a), or in cases involving a true finding of the enhancement enumerated in subdivision (b), the court shall require that the defendant serve a minimum of 180 days in a county jail as a condition thereof.

(d) Any person who is convicted of a public offense punishable as a felony or a misdemeanor, which is committed for the benefit of, at the direction of, or in association with any criminal street gang, with the specific intent to promote, further, or assist in any criminal conduct by gang members, shall be punished by imprisonment in a county jail not to exceed one year, or by imprisonment in a state prison for one, two, or three years, provided that any person sentenced to imprisonment in the county jail shall be imprisoned for a period not to exceed one year, but not less than 180 days, and shall not be eligible for release upon completion of sentence, parole, or any other basis, until he or she has served 180 days. If the court grants probation or suspends the execution of sentence imposed upon the defendant, it shall require as a condition thereof that the defendant serve 180 days in a county jail.

(e) As used in this chapter, pattern of criminal gang activity means the commission of, attempted commission of, conspiracy to commit, or solicitation of, sustained juvenile petition for, or conviction of two or more of the following offenses, provided at least one of these offenses occurred after the effective date of this chapter and the last of those offenses occurred within three years after a prior offense, and the offenses were committed on separate occasions, or by two or more persons:

(1) Assault with a deadly weapon or by means of force likely to produce great bodily injury, as defined in Section 245.

(2) Robbery, as defined in Chapter 4 (commencing with Section 211) of Title 8 of Part 1.

(3) Unlawful homicide or manslaughter, as defined in Chapter 1 (commencing with Section 187) of Title 8 of Part 1.

(4) The sale, possession for sale, transportation, manufacture, offer for sale, or offer to manufacture controlled substances as defined in Sections 11054, 11055, 11056, 11057, and 11058 of the Health and Safety Code.

(5) Shooting at an inhabited dwelling or occupied motor vehicle, as defined in Section 246.

(6) Discharging or permitting the discharge of a firearm from a motor vehicle, as defined in subdivisions (a) and (b) of Section 12034 until January 1, 2012, and, on or after that date, subdivisions (a) and (b) of Section 26100.

(7) Arson, as defined in Chapter 1 (commencing with Section 450) of Title 13.

(8) The intimidation of witnesses and victims, as defined in Section 136.1.

(9) Grand theft, as defined in subdivision (a) or (c) of Section 487.

(10) Grand theft of any firearm, vehicle, trailer, or vessel.

(11) Burglary, as defined in Section 459.

(12) Rape, as defined in Section 261.

(13) Looting, as defined in Section 463.

(14) Money laundering, as defined in Section 186.10.

(15) Kidnapping, as defined in Section 207.

(16) Mayhem, as defined in Section 203.

(17) Aggravated mayhem, as defined in Section 205.

(18) Torture, as defined in Section 206.

(19) Felony extortion, as defined in Sections 518 and 520.

(20) Felony vandalism, as defined in paragraph (1) of subdivision (b) of Section 594.

(21) Carjacking, as defined in Section 215.

(22) The sale, delivery, or transfer of a firearm, as defined in Section 12072 until January 1, 2012, and, on or after that date, Article 1 (commencing with Section 27500) of Chapter 4 of Division 6 of Title 4 of Part 6.

(23) Possession of a pistol, revolver, or other firearm capable of being concealed upon the person in violation of paragraph (1) of subdivision (a) of Section 12101 until January 1, 2012, and, on or after that date, Section 29610.

(24) Threats to commit crimes resulting in death or great bodily injury, as defined in Section 422.

(25) Theft and unlawful taking or driving of a vehicle, as defined in Section 10851 of the Vehicle Code.

(26) Felony theft of an access card or account information, as defined in Section 484e.

(27) Counterfeiting, designing, using, or attempting to use an access card, as defined in Section 484f.

(28) Felony fraudulent use of an access card or account information, as defined in Section 484g.

(29) Unlawful use of personal identifying information to obtain credit, goods, services, or medical information, as defined in Section 530.5.

(30) Wrongfully obtaining Department of Motor Vehicles documentation, as defined in Section 529.7.

(31) Prohibited possession of a firearm in violation of Section 12021 until January 1, 2012, and, on or after that date, Chapter 2 (commencing with Section 29800) of Division 9 of Title 4 of Part 6.

(32) Carrying a concealed firearm in violation of Section 12025 until January 1, 2012, and, on or after that date, Section 25400.

(33) Carrying a loaded firearm in violation of Section 12031 until January 1, 2012, and, on or after that date, Section 25850.

(f) As used in this chapter, criminal street gang means any ongoing organization, association, or group of three or more persons, whether formal or informal, having as one of its primary activities the commission of one or more of the criminal acts enumerated in paragraphs (1) to (25), inclusive, or (31) to (33), inclusive, of subdivision (e), having a common name or common identifying sign or symbol, and whose members individually or collectively engage in or have engaged in a pattern of criminal gang activity.

(g) Notwithstanding any other law, the court may strike the additional punishment for the enhancements provided in this section or refuse to impose the minimum jail sentence for misdemeanors in an unusual case where the interests of justice would best be served, if the court specifies on the record and enters into the minutes the circumstances indicating that the interests of justice would best be served by that disposition.

(h) Notwithstanding any other provision of law, for each person committed to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities for a conviction pursuant to subdivision (a) or (b) of this section, the offense shall be deemed one for which the state shall pay the rate of 100 percent of the per capita institutional cost of the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, pursuant to Section 912.5 of the Welfare and Institutions Code.

(i) In order to secure a conviction or sustain a juvenile petition, pursuant to subdivision (a) it is not necessary for the prosecution to prove that the person devotes all, or a substantial part, of his or her time or efforts to the criminal street gang, nor is it necessary to prove that the person is a member of the criminal street gang. Active participation in the criminal street gang is all that is required.

(j) A pattern of gang activity may be shown by the commission of one or more of the offenses enumerated in paragraphs (26) to (30), inclusive, of subdivision (e), and the commission of one or more of the offenses enumerated in paragraphs (1) to (25), inclusive, or (31) to (33), inclusive, of subdivision (e). A pattern of gang activity cannot be established solely by proof of commission of offenses enumerated in paragraphs (26) to (30), inclusive, of subdivision (e), alone.

(k) This section shall become operative on January 1, 2017.

(Amended (as amended by Stats. 2011, Ch. 361, Sec. 2) by Stats. 2013, Ch. 508, Sec. 2. Effective January 1, 2014. Section operative January 1, 2017, by its own provisions. Note: Section 186.22 was amended on March 7, 2000, by initiative Prop. 21.)



186.22a

(a) Every building or place used by members of a criminal street gang for the purpose of the commission of the offenses listed in subdivision (e) of Section 186.22 or any offense involving dangerous or deadly weapons, burglary, or rape, and every building or place wherein or upon which that criminal conduct by gang members takes place, is a nuisance which shall be enjoined, abated, and prevented, and for which damages may be recovered, whether it is a public or private nuisance.

(b) Any action for injunction or abatement filed pursuant to subdivision (a), including an action filed by the Attorney General, shall proceed according to the provisions of Article 3 (commencing with Section 11570) of Chapter 10 of Division 10 of the Health and Safety Code, except that all of the following shall apply:

(1) The court shall not assess a civil penalty against any person unless that person knew or should have known of the unlawful acts.

(2) No order of eviction or closure may be entered.

(3) All injunctions issued shall be limited to those necessary to protect the health and safety of the residents or the public or those necessary to prevent further criminal activity.

(4) Suit may not be filed until 30-day notice of the unlawful use or criminal conduct has been provided to the owner by mail, return receipt requested, postage prepaid, to the last known address.

(c) Whenever an injunction is issued pursuant to subdivision (a), or Section 3479 of the Civil Code, to abate gang activity constituting a nuisance, the Attorney General or any district attorney or any prosecuting city attorney may maintain an action for money damages on behalf of the community or neighborhood injured by that nuisance. Any money damages awarded shall be paid by or collected from assets of the criminal street gang or its members. Only members of the criminal street gang who created, maintained, or contributed to the creation or maintenance of the nuisance shall be personally liable for the payment of the damages awarded. In a civil action for damages brought pursuant to this subdivision, the Attorney General, district attorney, or city attorney may use, but is not limited to the use of, the testimony of experts to establish damages suffered by the community or neighborhood injured by the nuisance. The damages recovered pursuant to this subdivision shall be deposited into a separate segregated fund for payment to the governing body of the city or county in whose political subdivision the community or neighborhood is located, and that governing body shall use those assets solely for the benefit of the community or neighborhood that has been injured by the nuisance.

(d) No nonprofit or charitable organization which is conducting its affairs with ordinary care or skill, and no governmental entity, shall be abated pursuant to subdivisions (a) and (b).

(e) Nothing in this chapter shall preclude any aggrieved person from seeking any other remedy provided by law.

(f) (1) Any firearm, ammunition which may be used with the firearm, or any deadly or dangerous weapon which is owned or possessed by a member of a criminal street gang for the purpose of the commission of any of the offenses listed in subdivision (e) of Section 186.22, or the commission of any burglary or rape, may be confiscated by any law enforcement agency or peace officer.

(2) In those cases where a law enforcement agency believes that the return of the firearm, ammunition, or deadly weapon confiscated pursuant to this subdivision, is or will be used in criminal street gang activity or that the return of the item would be likely to result in endangering the safety of others, the law enforcement agency shall initiate a petition in the superior court to determine if the item confiscated should be returned or declared a nuisance.

(3) No firearm, ammunition, or deadly weapon shall be sold or destroyed unless reasonable notice is given to its lawful owner if his or her identity and address can be reasonably ascertained. The law enforcement agency shall inform the lawful owner, at that person s last known address by registered mail, that he or she has 30 days from the date of receipt of the notice to respond to the court clerk to confirm his or her desire for a hearing and that the failure to respond shall result in a default order forfeiting the confiscated firearm, ammunition, or deadly weapon as a nuisance.

(4) If the person requests a hearing, the court clerk shall set a hearing no later than 30 days from receipt of that request. The court clerk shall notify the person, the law enforcement agency involved, and the district attorney of the date, time, and place of the hearing.

(5) At the hearing, the burden of proof is upon the law enforcement agency or peace officer to show by a preponderance of the evidence that the seized item is or will be used in criminal street gang activity or that return of the item would be likely to result in endangering the safety of others. All returns of firearms shall be subject to Chapter 2 (commencing with Section 33850) of Division 11 of Title 4 of Part 6.

(6) If the person does not request a hearing within 30 days of the notice or the lawful owner cannot be ascertained, the law enforcement agency may file a petition that the confiscated firearm, ammunition, or deadly weapon be declared a nuisance. If the items are declared to be a nuisance, the law enforcement agency shall dispose of the items as provided in Sections 18000 and 18005.

(Amended by Stats. 2010, Ch. 178, Sec. 50. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



186.23

This chapter does not apply to employees engaged in concerted activities for their mutual aid and protection, or the activities of labor organizations or their members or agents.

(Added by Stats. 1988, Ch. 1256, Sec. 1. Effective September 26, 1988.)



186.24

If any part or provision of this chapter, or the application thereof to any person or circumstance, is held invalid, the remainder of the chapter, including the application of that part or provision to other persons or circumstances, shall not be affected thereby and shall continue in full force and effect. To this end, the provisions of this chapter are severable.

(Added by Stats. 1988, Ch. 1256, Sec. 1. Effective September 26, 1988.)



186.25

Nothing in this chapter shall prevent a local governing body from adopting and enforcing laws consistent with this chapter relating to gangs and gang violence. Where local laws duplicate or supplement this chapter, this chapter shall be construed as providing alternative remedies and not as preempting the field.

(Added by Stats. 1988, Ch. 1256, Sec. 1. Effective September 26, 1988.)



186.26

(a) Any person who solicits or recruits another to actively participate in a criminal street gang, as defined in subdivision (f) of Section 186.22, with the intent that the person solicited or recruited participate in a pattern of criminal street gang activity, as defined in subdivision (e) of Section 186.22, or with the intent that the person solicited or recruited promote, further, or assist in any felonious conduct by members of the criminal street gang, shall be punished by imprisonment in the state prison for 16 months, or two or three years.

(b) Any person who threatens another person with physical violence on two or more separate occasions within any 30-day period with the intent to coerce, induce, or solicit any person to actively participate in a criminal street gang, as defined in subdivision (f) of Section 186.22, shall be punished by imprisonment in the state prison for two, three, or four years.

(c) Any person who uses physical violence to coerce, induce, or solicit another person to actively participate in any criminal street gang, as defined in subdivision (f) of Section 186.22, or to prevent the person from leaving a criminal street gang, shall be punished by imprisonment in the state prison for three, four, or five years.

(d) If the person solicited, recruited, coerced, or threatened pursuant to subdivision (a), (b), or (c) is a minor, an additional term of three years shall be imposed in addition and consecutive to the penalty prescribed for a violation of any of these subdivisions.

(e) Nothing in this section shall be construed to limit prosecution under any other provision of law.

(Amended (as amended by Stats. 2011, Ch. 15) by Stats. 2011, Ch. 39, Sec. 8. Effective June 30, 2011. Operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39. Note: This section was repealed and added on March 7, 2000, by initiative Prop. 21.)



186.28

(a) Any person, corporation, or firm who shall knowingly supply, sell, or give possession or control of any firearm to another shall be punished by imprisonment pursuant to subdivision (h) of Section 1170, or in a county jail for a term not exceeding one year, or by a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment if all of the following apply:

(1) The person, corporation, or firm has actual knowledge that the person will use the firearm to commit a felony described in subdivision (e) of Section 186.22, while actively participating in any criminal street gang, as defined in subdivision (f) of Section 186.22, the members of which engage in a pattern of criminal activity, as defined in subdivision (e) of Section 186.22.

(2) The firearm is used to commit the felony.

(3) A conviction for the felony violation under subdivision (e) of Section 186.22 has first been obtained of the person to whom the firearm was supplied, sold, or given possession or control pursuant to this section.

(b) This section shall only be applicable where the person is not convicted as a principal to the felony offense committed by the person to whom the firearm was supplied, sold, or given possession or control pursuant to this section.

(Amended by Stats. 2011, Ch. 15, Sec. 278. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



186.30

(a) Any person described in subdivision (b) shall register with the chief of police of the city in which he or she resides, or the sheriff of the county if he or she resides in an unincorporated area, within 10 days of release from custody or within 10 days of his or her arrival in any city, county, or city and county to reside there, whichever occurs first.

(b) Subdivision (a) shall apply to any person convicted in a criminal court or who has had a petition sustained in a juvenile court in this state for any of the following offenses:

(1) Subdivision (a) of Section 186.22.

(2) Any crime where the enhancement specified in subdivision (b) of Section 186.22 is found to be true.

(3) Any crime that the court finds is gang related at the time of sentencing or disposition.

(Added March 7, 2000, by initiative Proposition 21, Sec. 7.)



186.31

At the time of sentencing in adult court, or at the time of the dispositional hearing in the juvenile court, the court shall inform any person subject to Section 186.30 of his or her duty to register pursuant to that section. This advisement shall be noted in the court minute order. The court clerk shall send a copy of the minute order to the law enforcement agency with jurisdiction for the last known address of the person subject to registration under Section 186.30. The parole officer or the probation officer assigned to that person shall verify that he or she has complied with the registration requirements of Section 186.30.

(Added March 7, 2000, by initiative Proposition 21, Sec. 8.)



186.32

(a) The registration required by Section 186.30 shall consist of the following:

(1) Juvenile registration shall include the following:

(A) The juvenile shall appear at the law enforcement agency with a parent or guardian.

(B) The law enforcement agency shall serve the juvenile and the parent with a California Street Terrorism Enforcement and Prevention Act notification which shall include, where applicable, that the juvenile belongs to a gang whose members engage in or have engaged in a pattern of criminal gang activity as described in subdivision (e) of Section 186.22.

(C) A written statement signed by the juvenile, giving any information that may be required by the law enforcement agency, shall be submitted to the law enforcement agency.

(D) The fingerprints and current photograph of the juvenile shall be submitted to the law enforcement agency.

(2) Adult registration shall include the following:

(A) The adult shall appear at the law enforcement agency.

(B) The law enforcement agency shall serve the adult with a California Street Terrorism Enforcement and Prevention Act notification which shall include, where applicable, that the adult belongs to a gang whose members engage in or have engaged in a pattern of criminal gang activity as described in subdivision (e) of Section 186.22.

(C) A written statement, signed by the adult, giving any information that may be required by the law enforcement agency, shall be submitted to the law enforcement agency.

(D) The fingerprints and current photograph of the adult shall be submitted to the law enforcement agency.

(b) Within 10 days of changing his or her residence address, any person subject to Section 186.30 shall inform, in writing, the law enforcement agency with whom he or she last registered of his or her new address. If his or her new residence address is located within the jurisdiction of a law enforcement agency other than the agency where he or she last registered, he or she shall register with the new law enforcement agency, in writing, within 10 days of the change of residence.

(c) All registration requirements set forth in this article shall terminate five years after the last imposition of a registration requirement pursuant to Section 186.30.

(d) The statements, photographs and fingerprints required under this section shall not be open to inspection by any person other than a regularly employed peace or other law enforcement officer.

(e) Nothing in this section or Section 186.30 or 186.31 shall preclude a court in its discretion from imposing the registration requirements as set forth in those sections in a gang-related crime.

(Added March 7, 2000, by initiative Proposition 21, Sec. 9.)



186.33

(a) Any person required to register pursuant to Section 186.30 who knowingly violates any of its provisions is guilty of a misdemeanor.

(b) (1) Any person who knowingly fails to register pursuant to Section 186.30 and is subsequently convicted of, or any person for whom a petition is subsequently sustained for a violation of, any of the offenses specified in Section 186.30, shall be punished by an additional term of imprisonment in the state prison for 16 months, or two or three years. The court shall select the sentence enhancement which, in the court s discretion, best serves the interests of justice and shall state the reasons for its choice on the record at the time of sentencing in accordance with the provisions of subdivision (d) of Section 1170.1.

(2) The existence of any fact bringing a person under this subdivision shall be alleged in the information, indictment, or petition, and be either admitted by the defendant or minor in open court, or found to be true or not true by the trier of fact.

(c) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended (as amended by Stats. 2011, Ch. 361, Sec. 3) by Stats. 2013, Ch. 508, Sec. 3. Effective January 1, 2014. Repealed as of January 1, 2017, by its own provisions. See later operative version, as amended by Sec. 4 of Ch. 508. Note: This section was amended on March 7, 2000, by initiative Prop. 21.)



186.33

(a) Any person required to register pursuant to Section 186.30 who knowingly violates any of its provisions is guilty of a misdemeanor.

(b) (1) Any person who knowingly fails to register pursuant to Section 186.30 and is subsequently convicted of, or any person for whom a petition is subsequently sustained for a violation of, any of the offenses specified in Section 186.30, shall be punished by an additional term of imprisonment in the state prison for 16 months, or two or three years. The court shall order imposition of the middle term unless there are circumstances in aggravation or mitigation. The court shall state its reasons for the enhancement choice on the record at the time of sentencing.

(2) The existence of any fact bringing a person under this subdivision shall be alleged in the information, indictment, or petition, and be either admitted by the defendant or minor in open court, or found to be true or not true by the trier of fact.

(c) This section shall become operative on January 1, 2017.

(Amended (as amended by Stats. 2011, Ch. 361, Sec. 4) by Stats. 2013, Ch. 508, Sec. 4. Effective January 1, 2014. Section operative January 1, 2017, by its own provisions. Note: Section 186.33 was amended on March 7, 2000, by initiative Prop. 21.)



186.34

(a) (1) For purposes of this section, shared gang database shall mean any database that satisfies all of the following:

(A) Allows access for any local law enforcement agency.

(B) Contains personal, identifying information in which a person may be designated as a suspected gang member, associate, or affiliate, or for which entry of a person in the database reflects a designation of that person as a suspected gang member, associate, or affiliate.

(C) Is subject to Part 23 of Title 28 of the Code of Federal Regulations. If federal funding is no longer available to a database through the federal Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. Sec. 3711 et seq.), a database shall not have to satisfy this subparagraph to meet the definition of a shared gang database.

(2) A shared gang database does not include dispatch operator reports, information used for the administration of jail or custodial facilities, criminal investigative reports, probation reports, or information required to be collected pursuant to Section 186.30.

(b) To the extent a local law enforcement agency elects to utilize a shared gang database, as defined in subdivision (a), prior to a local law enforcement agency designating a person as a suspected gang member, associate, or affiliate in a shared gang database, or submitting a document to the Attorney General s office for the purpose of designating a person in a shared gang database, or otherwise identifying the person in a shared gang database, the local law enforcement agency shall, if the person is under 18 years of age, provide written notice to the person and his or her parent or guardian of the designation and the basis for the designation, unless providing that notification would compromise an active criminal investigation or compromise the health or safety of the minor.

(c) Subsequent to the notice described in subdivision (b), the person to be designated as a suspected gang member, associate, or affiliate, or his or her parent or guardian, may submit written documentation to the local law enforcement agency contesting the designation. The local law enforcement agency shall review the documentation, and if the agency determines that the person is not a suspected gang member, associate, or affiliate, the agency shall remove the person from the shared gang database. The local law enforcement agency shall provide the person and his or her parent or guardian with written verification of the agency s decision within 60 days of submission of the written documentation contesting the designation.

(d) The person to be designated as a suspected gang member, associate, or affiliate, or his or her parent or guardian, shall be able to request information as to whether the person has been designated as a suspected gang member, associate, or affiliate, and the local law enforcement agency shall provide that information, unless doing so would compromise an active criminal investigation or compromise the health or safety of the minor.

(e) The local law enforcement agency shall not disclose the location of the person to be designated as a suspected gang member, associate, or affiliate to his or her parent or guardian if the agency determines there is credible evidence that the information would endanger the health or safety of the minor.

(f) A shared gang database, as defined in this section, shall retain records related to the gang activity of the individuals in the database consistent with the provisions contained in Section 23.20(h) of Title 28 of the Code of Federal Regulations.

(g) Nothing in this section shall require a local law enforcement agency to disclose any information protected under Section 1040 or 1041 of the Evidence Code or Section 6254 of the Government Code.

(Added by Stats. 2013, Ch. 797, Sec. 1. Effective January 1, 2014.)









TITLE 8. OF CRIMES AGAINST THE PERSON

CHAPTER 1. Homicide

187

(a) Murder is the unlawful killing of a human being, or a fetus, with malice aforethought.

(b) This section shall not apply to any person who commits an act that results in the death of a fetus if any of the following apply:

(1) The act complied with the Therapeutic Abortion Act, Article 2 (commencing with Section 123400) of Chapter 2 of Part 2 of Division 106 of the Health and Safety Code.

(2) The act was committed by a holder of a physician s and surgeon s certificate, as defined in the Business and Professions Code, in a case where, to a medical certainty, the result of childbirth would be death of the mother of the fetus or where her death from childbirth, although not medically certain, would be substantially certain or more likely than not.

(3) The act was solicited, aided, abetted, or consented to by the mother of the fetus.

(c) Subdivision (b) shall not be construed to prohibit the prosecution of any person under any other provision of law.

(Amended by Stats. 1996, Ch. 1023, Sec. 385. Effective September 29, 1996.)



188

Such malice may be express or implied. It is express when there is manifested a deliberate intention unlawfully to take away the life of a fellow creature. It is implied, when no considerable provocation appears, or when the circumstances attending the killing show an abandoned and malignant heart.

When it is shown that the killing resulted from the intentional doing of an act with express or implied malice as defined above, no other mental state need be shown to establish the mental state of malice aforethought. Neither an awareness of the obligation to act within the general body of laws regulating society nor acting despite such awareness is included within the definition of malice.

(Amended by Stats. 1982, Ch. 893, Sec. 4.)



189

All murder which is perpetrated by means of a destructive device or explosive, a weapon of mass destruction, knowing use of ammunition designed primarily to penetrate metal or armor, poison, lying in wait, torture, or by any other kind of willful, deliberate, and premeditated killing, or which is committed in the perpetration of, or attempt to perpetrate, arson, rape, carjacking, robbery, burglary, mayhem, kidnapping, train wrecking, or any act punishable under Section 206, 286, 288, 288a, or 289, or any murder which is perpetrated by means of discharging a firearm from a motor vehicle, intentionally at another person outside of the vehicle with the intent to inflict death, is murder of the first degree. All other kinds of murders are of the second degree.

As used in this section, destructive device means any destructive device as defined in Section 16460, and explosive means any explosive as defined in Section 12000 of the Health and Safety Code.

As used in this section, weapon of mass destruction means any item defined in Section 11417.

To prove the killing was deliberate and premeditated, it shall not be necessary to prove the defendant maturely and meaningfully reflected upon the gravity of his or her act.

(Amended by Stats. 2010, Ch. 178, Sec. 51. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178. Note: This section was amended on June 5, 1990, by initiative Prop. 115.)



189.5

(a) Upon a trial for murder, the commission of the homicide by the defendant being proved, the burden of proving circumstances of mitigation, or that justify or excuse it, devolves upon the defendant, unless the proof on the part of the prosecution tends to show that the crime committed only amounts to manslaughter, or that the defendant was justifiable or excusable.

(b) Nothing in this section shall apply to or affect any proceeding under Section 190.3 or 190.4.

(Added by Stats. 1989, Ch. 897, Sec. 16.)



190

(a) Every person guilty of murder in the first degree shall be punished by death, imprisonment in the state prison for life without the possibility of parole, or imprisonment in the state prison for a term of 25 years to life. The penalty to be applied shall be determined as provided in Sections 190.1, 190.2, 190.3, 190.4, and 190.5.

Except as provided in subdivision (b), (c), or (d), every person guilty of murder in the second degree shall be punished by imprisonment in the state prison for a term of 15 years to life.

(b) Except as provided in subdivision (c), every person guilty of murder in the second degree shall be punished by imprisonment in the state prison for a term of 25 years to life if the victim was a peace officer, as defined in subdivision (a) of Section 830.1, subdivision (a), (b), or (c) of Section 830.2, subdivision (a) of Section 830.33, or Section 830.5, who was killed while engaged in the performance of his or her duties, and the defendant knew, or reasonably should have known, that the victim was a peace officer engaged in the performance of his or her duties.

(c) Every person guilty of murder in the second degree shall be punished by imprisonment in the state prison for a term of life without the possibility of parole if the victim was a peace officer, as defined in subdivision (a) of Section 830.1, subdivision (a), (b), or (c) of Section 830.2, subdivision (a) of Section 830.33, or Section 830.5, who was killed while engaged in the performance of his or her duties, and the defendant knew, or reasonably should have known, that the victim was a peace officer engaged in the performance of his or her duties, and any of the following facts has been charged and found true:

(1) The defendant specifically intended to kill the peace officer.

(2) The defendant specifically intended to inflict great bodily injury, as defined in Section 12022.7, on a peace officer.

(3) The defendant personally used a dangerous or deadly weapon in the commission of the offense, in violation of subdivision (b) of Section 12022.

(4) The defendant personally used a firearm in the commission of the offense, in violation of Section 12022.5.

(d) Every person guilty of murder in the second degree shall be punished by imprisonment in the state prison for a term of 20 years to life if the killing was perpetrated by means of shooting a firearm from a motor vehicle, intentionally at another person outside of the vehicle with the intent to inflict great bodily injury.

(e) Article 2.5 (commencing with Section 2930) of Chapter 7 of Title 1 of Part 3 shall not apply to reduce any minimum term of a sentence imposed pursuant to this section. A person sentenced pursuant to this section shall not be released on parole prior to serving the minimum term of confinement prescribed by this section.

(Amended by Stats. 1998, Ch. 760, Sec. 6. Approved March 7, 2000, by adoption of Proposition 19. Prior History: Added Nov. 7, 1978, by initiative Prop. 7; amended June 7, 1988, by Prop. 67 (from Stats. 1987, Ch. 1006); amended June 7, 1994, by Prop. 179 (from Stats. 1993, Ch. 609); amended June 2, 1998, by Prop. 222 (from Stats. 1997, Ch. 413, Sec. 1, which incorporated Stats. 1996, Ch. 598).)



190.03

(a) A person who commits first-degree murder that is a hate crime shall be punished by imprisonment in the state prison for life without the possibility of parole.

(b) The term authorized by subdivision (a) shall not apply unless the allegation is charged in the accusatory pleading and admitted by the defendant or found true by the trier of fact. The court shall not strike the allegation, except in the interest of justice, in which case the court shall state its reasons in writing for striking the allegation.

(c) For the purpose of this section, hate crime has the same meaning as in Section 422.55.

(d) Nothing in this section shall be construed to prevent punishment instead pursuant to any other provision of law that imposes a greater or more severe punishment.

(Amended by Stats. 2004, Ch. 700, Sec. 5. Effective January 1, 2005.)



190.05

(a) The penalty for a defendant found guilty of murder in the second degree, who has served a prior prison term for murder in the first or second degree, shall be confinement in the state prison for a term of life without the possibility of parole or confinement in the state prison for a term of 15 years to life. For purposes of this section, a prior prison term for murder of the first or second degree is that time period in which a defendant has spent actually incarcerated for his or her offense prior to release on parole.

(b) A prior prison term for murder for purposes of this section includes either of the following:

(1) A prison term served in any state prison or federal penal institution, including confinement in a hospital or other institution or facility credited as service of prison time in the jurisdiction of confinement, as punishment for the commission of an offense which includes all of the elements of murder in the first or second degree as defined under California law.

(2) Incarceration at a facility operated by the Youth Authority for murder of the first or second degree when the person was subject to the custody, control, and discipline of the Director of Corrections.

(c) The fact of a prior prison term for murder in the first or second degree shall be alleged in the accusatory pleading, and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by a plea of guilty or nolo contendere or by trial by the court sitting without a jury.

(d) In case of a reasonable doubt as to whether the defendant served a prior prison term for murder in the first or second degree, the defendant is entitled to a finding that the allegation is not true.

(e) If the trier of fact finds that the defendant has served a prior prison term for murder in the first or second degree, there shall be a separate penalty hearing before the same trier of fact, except as provided in subdivision (f).

(f) If the defendant was convicted by the court sitting without a jury, the trier of fact at the penalty hearing shall be a jury unless a jury is waived by the defendant and the people, in which case the trier of fact shall be the court. If the defendant was convicted by a plea of guilty or nolo contendere, the trier of fact shall be a jury unless a jury is waived by the defendant and the people.

If the trier of fact is a jury and has been unable to reach a unanimous verdict as to what the penalty shall be, the court shall dismiss the jury and shall order a new jury impaneled to try the issue as to what the penalty shall be. If the new jury is unable to reach a unanimous verdict as to what the penalty shall be, the court in its discretion shall either order a new jury or impose a punishment of confinement in the state prison for a term of 15 years to life.

(g) Evidence presented at any prior phase of the trial, including any proceeding under a plea of not guilty by reason of insanity pursuant to Section 1026, shall be considered at any subsequent phase of the trial, if the trier of fact of the prior phase is the same trier of fact at the subsequent phase.

(h) In the proceeding on the question of penalty, evidence may be presented by both the people and the defendant as to any matter relevant to aggravation, mitigation, and sentence, including, but not limited to, the nature and circumstances of the present offense, any prior felony conviction or convictions whether or not such conviction or convictions involved a crime of violence, the presence or absence of other criminal activity by the defendant which involved the use or attempted use of force or violence or which involved the express or implied threat to use force or violence, and the defendant s character, background, history, mental condition, and physical condition.

However, no evidence shall be admitted regarding other criminal activity by the defendant which did not involve the use or attempted use of force or violence or which did not involve the express or implied threat to use force or violence. As used in this section, criminal activity does not require a conviction.

However, in no event shall evidence of prior criminal activity be admitted for an offense for which the defendant was prosecuted and acquitted. The restriction on the use of this evidence is intended to apply only to proceedings pursuant to this section and is not intended to affect statutory or decisional law allowing such evidence to be used in any other proceedings.

Except for evidence in proof of the offense or the prior prison term for murder of the first or second degree which subjects a defendant to the punishment of life without the possibility of parole, no evidence may be presented by the prosecution in aggravation unless notice of the evidence to be introduced has been given to the defendant within a reasonable period of time as determined by the court, prior to trial. Evidence may be introduced without such notice in rebuttal to evidence introduced by the defendant in mitigation.

In determining the penalty, the trier of fact shall take into account any of the following factors if relevant:

(1) The circumstances of the crime of which the defendant was convicted in the present proceeding and the existence of the prior prison term for murder.

(2) The presence or absence of criminal activity by the defendant which involved the use or attempted use of force or violence or the express or implied threat to use force or violence.

(3) The presence or absence of any prior felony conviction.

(4) Whether or not the offense was committed while the defendant was under the influence of extreme mental or emotional disturbance.

(5) Whether or not the victim was a participant in the defendant s homicidal conduct or consented to the homicidal act.

(6) Whether or not the offense was committed under circumstances which the defendant reasonably believed to be a moral justification or extenuation for his or her conduct.

(7) Whether or not the defendant acted under extreme duress or under the substantial domination of another person.

(8) Whether or not at the time of the offense the ability of the defendant to appreciate the criminality of his or her conduct or to conform his or her conduct to the requirements of law was impaired as a result of mental disease or defect, or the effects of intoxication.

(9) The age of the defendant at the time of the crime.

(10) Whether or not the defendant was an accomplice to the offense and his or her participation in the commission of the offense was relatively minor.

(11) Any other circumstance which extenuates the gravity of the crime even though it is not a legal excuse for the crime.

After having heard and received all of the evidence, and after having heard and considered the arguments of counsel, the trier of fact shall consider, take into account, and be guided by the aggravating and mitigating circumstances referred to in this section, and shall impose a sentence of life without the possibility of parole if the trier of fact concludes that the aggravating circumstances outweigh the mitigating circumstances. If the trier of fact determines that the mitigating circumstances outweigh the aggravating circumstances, the trier of fact shall impose a sentence of confinement in the state prison for 15 years to life.

(i) Nothing in this section shall be construed to prohibit the charging of finding of any special circumstance pursuant to Sections 190.1, 190.2, 190.3, 190.4, and 190.5.

(Added by Stats. 1985, Ch. 1510, Sec. 1.)



190.1

A case in which the death penalty may be imposed pursuant to this chapter shall be tried in separate phases as follows:

(a) The question of the defendant s guilt shall be first determined. If the trier of fact finds the defendant guilty of first degree murder, it shall at the same time determine the truth of all special circumstances charged as enumerated in Section 190.2 except for a special circumstance charged pursuant to paragraph (2) of subdivision (a) of Section 190.2 where it is alleged that the defendant had been convicted in a prior proceeding of the offense of murder in the first or second degree.

(b) If the defendant is found guilty of first degree murder and one of the special circumstances is charged pursuant to paragraph (2) of subdivision (a) of Section 190.2 which charges that the defendant had been convicted in a prior proceeding of the offense of murder of the first or second degree, there shall thereupon be further proceedings on the question of the truth of such special circumstance.

(c) If the defendant is found guilty of first degree murder and one or more special circumstances as enumerated in Section 190.2 has been charged and found to be true, his sanity on any plea of not guilty by reason of insanity under Section 1026 shall be determined as provided in Section 190.4. If he is found to be sane, there shall thereupon be further proceedings on the question of the penalty to be imposed. Such proceedings shall be conducted in accordance with the provisions of Section 190.3 and 190.4.

(Repealed and added November 7, 1978, by initiative Proposition 7, Sec. 4.)



190.2

(a) The penalty for a defendant who is found guilty of murder in the first degree is death or imprisonment in the state prison for life without the possibility of parole if one or more of the following special circumstances has been found under Section 190.4 to be true:

(1) The murder was intentional and carried out for financial gain.

(2) The defendant was convicted previously of murder in the first or second degree. For the purpose of this paragraph, an offense committed in another jurisdiction, which if committed in California would be punishable as first or second degree murder, shall be deemed murder in the first or second degree.

(3) The defendant, in this proceeding, has been convicted of more than one offense of murder in the first or second degree.

(4) The murder was committed by means of a destructive device, bomb, or explosive planted, hidden, or concealed in any place, area, dwelling, building, or structure, and the defendant knew, or reasonably should have known, that his or her act or acts would create a great risk of death to one or more human beings.

(5) The murder was committed for the purpose of avoiding or preventing a lawful arrest, or perfecting or attempting to perfect, an escape from lawful custody.

(6) The murder was committed by means of a destructive device, bomb, or explosive that the defendant mailed or delivered, attempted to mail or deliver, or caused to be mailed or delivered, and the defendant knew, or reasonably should have known, that his or her act or acts would create a great risk of death to one or more human beings.

(7) The victim was a peace officer, as defined in Section 830.1, 830.2, 830.3, 830.31, 830.32, 830.33, 830.34, 830.35, 830.36, 830.37, 830.4, 830.5, 830.6, 830.10, 830.11, or 830.12, who, while engaged in the course of the performance of his or her duties, was intentionally killed, and the defendant knew, or reasonably should have known, that the victim was a peace officer engaged in the performance of his or her duties; or the victim was a peace officer, as defined in the above-enumerated sections, or a former peace officer under any of those sections, and was intentionally killed in retaliation for the performance of his or her official duties.

(8) The victim was a federal law enforcement officer or agent who, while engaged in the course of the performance of his or her duties, was intentionally killed, and the defendant knew, or reasonably should have known, that the victim was a federal law enforcement officer or agent engaged in the performance of his or her duties; or the victim was a federal law enforcement officer or agent, and was intentionally killed in retaliation for the performance of his or her official duties.

(9) The victim was a firefighter, as defined in Section 245.1, who, while engaged in the course of the performance of his or her duties, was intentionally killed, and the defendant knew, or reasonably should have known, that the victim was a firefighter engaged in the performance of his or her duties.

(10) The victim was a witness to a crime who was intentionally killed for the purpose of preventing his or her testimony in any criminal or juvenile proceeding, and the killing was not committed during the commission or attempted commission, of the crime to which he or she was a witness; or the victim was a witness to a crime and was intentionally killed in retaliation for his or her testimony in any criminal or juvenile proceeding. As used in this paragraph, juvenile proceeding means a proceeding brought pursuant to Section 602 or 707 of the Welfare and Institutions Code.

(11) The victim was a prosecutor or assistant prosecutor or a former prosecutor or assistant prosecutor of any local or state prosecutor s office in this or any other state, or of a federal prosecutor s office, and the murder was intentionally carried out in retaliation for, or to prevent the performance of, the victim s official duties.

(12) The victim was a judge or former judge of any court of record in the local, state, or federal system in this or any other state, and the murder was intentionally carried out in retaliation for, or to prevent the performance of, the victim s official duties.

(13) The victim was an elected or appointed official or former official of the federal government, or of any local or state government of this or any other state, and the killing was intentionally carried out in retaliation for, or to prevent the performance of, the victim s official duties.

(14) The murder was especially heinous, atrocious, or cruel, manifesting exceptional depravity. As used in this section, the phrase especially heinous, atrocious, or cruel, manifesting exceptional depravity means a conscienceless or pitiless crime that is unnecessarily torturous to the victim.

(15) The defendant intentionally killed the victim by means of lying in wait.

(16) The victim was intentionally killed because of his or her race, color, religion, nationality, or country of origin.

(17) The murder was committed while the defendant was engaged in, or was an accomplice in, the commission of, attempted commission of, or the immediate flight after committing, or attempting to commit, the following felonies:

(A) Robbery in violation of Section 211 or 212.5.

(B) Kidnapping in violation of Section 207, 209, or 209.5.

(C) Rape in violation of Section 261.

(D) Sodomy in violation of Section 286.

(E) The performance of a lewd or lascivious act upon the person of a child under the age of 14 years in violation of Section 288.

(F) Oral copulation in violation of Section 288a.

(G) Burglary in the first or second degree in violation of Section 460.

(H) Arson in violation of subdivision (b) of Section 451.

(I) Train wrecking in violation of Section 219.

(J) Mayhem in violation of Section 203.

(K) Rape by instrument in violation of Section 289.

(L) Carjacking, as defined in Section 215.

(M) To prove the special circumstances of kidnapping in subparagraph (B), or arson in subparagraph (H), if there is specific intent to kill, it is only required that there be proof of the elements of those felonies. If so established, those two special circumstances are proven even if the felony of kidnapping or arson is committed primarily or solely for the purpose of facilitating the murder.

(18) The murder was intentional and involved the infliction of torture.

(19) The defendant intentionally killed the victim by the administration of poison.

(20) The victim was a juror in any court of record in the local, state, or federal system in this or any other state, and the murder was intentionally carried out in retaliation for, or to prevent the performance of, the victim s official duties.

(21) The murder was intentional and perpetrated by means of discharging a firearm from a motor vehicle, intentionally at another person or persons outside the vehicle with the intent to inflict death. For purposes of this paragraph, motor vehicle means any vehicle as defined in Section 415 of the Vehicle Code.

(22) The defendant intentionally killed the victim while the defendant was an active participant in a criminal street gang, as defined in subdivision (f) of Section 186.22, and the murder was carried out to further the activities of the criminal street gang.

(b) Unless an intent to kill is specifically required under subdivision (a) for a special circumstance enumerated therein, an actual killer, as to whom the special circumstance has been found to be true under Section 190.4, need not have had any intent to kill at the time of the commission of the offense which is the basis of the special circumstance in order to suffer death or confinement in the state prison for life without the possibility of parole.

(c) Every person, not the actual killer, who, with the intent to kill, aids, abets, counsels, commands, induces, solicits, requests, or assists any actor in the commission of murder in the first degree shall be punished by death or imprisonment in the state prison for life without the possibility of parole if one or more of the special circumstances enumerated in subdivision (a) has been found to be true under Section 190.4.

(d) Notwithstanding subdivision (c), every person, not the actual killer, who, with reckless indifference to human life and as a major participant, aids, abets, counsels, commands, induces, solicits, requests, or assists in the commission of a felony enumerated in paragraph (17) of subdivision (a) which results in the death of some person or persons, and who is found guilty of murder in the first degree therefor, shall be punished by death or imprisonment in the state prison for life without the possibility of parole if a special circumstance enumerated in paragraph (17) of subdivision (a) has been found to be true under Section 190.4.

The penalty shall be determined as provided in this section and Sections 190.1, 190.3, 190.4, and 190.5.

(Amended by Stats. 1998, Ch. 629, Sec. 2, which was approved March 7, 2000, by adoption of Proposition 18. Also amended March 7, 2000, by initiative Proposition 21, Sec. 11. This text incorporates both amendments. Prior History: Added Nov. 7, 1978, by initiative Prop. 7; amended June 5, 1990, by Prop. 114 (from Stats. 1989, Ch. 1165) and by initiative Prop. 115; amended March 26, 1996, by Prop. 196 (from Stats. 1995, Ch. 478, Sec. 2).)



190.25

(a) The penalty for a defendant found guilty of murder in the first degree shall be confinement in state prison for a term of life without the possibility of parole in any case in which any of the following special circumstances has been charged and specially found under Section 190.4, to be true: the victim was the operator or driver of a bus, taxicab, streetcar, cable car, trackless trolley, or other motor vehicle operated on land, including a vehicle operated on stationary rails or on a track or rail suspended in the air, used for the transportation of persons for hire, or the victim was a station agent or ticket agent for the entity providing such transportation, who, while engaged in the course of the performance of his or her duties was intentionally killed, and such defendant knew or reasonably should have known that such victim was the operator or driver of a bus, taxicab, streetcar, cable car, trackless trolley, or other motor vehicle operated on land, including a vehicle operated on stationary rails or on a track or rail suspended in the air, used for the transportation of persons for hire, or was a station agent or ticket agent for the entity providing such transportation, engaged in the performance of his or her duties.

(b) Every person whether or not the actual killer found guilty of intentionally aiding, abetting, counseling, commanding, inducing, soliciting, requesting, or assisting any actor in the commission of murder in the first degree shall suffer confinement in state prison for a term of life without the possibility of parole, in any case in which one or more of the special circumstances enumerated in subdivision (a) of this section has been charged and specially found under Section 190.4 to be true.

(c) Nothing in this section shall be construed to prohibit the charging or finding of any special circumstance pursuant to Sections 190.1, 190.2, 190.3, 190.4, and 190.5.

(Added by Stats. 1982, Ch. 172, Sec. 1. Effective April 27, 1982.)



190.3

If the defendant has been found guilty of murder in the first degree, and a special circumstance has been charged and found to be true, or if the defendant may be subject to the death penalty after having been found guilty of violating subdivision (a) of Section 1672 of the Military and Veterans Code or Sections 37, 128, 219, or 4500 of this code, the trier of fact shall determine whether the penalty shall be death or confinement in state prison for a term of life without the possibility of parole. In the proceedings on the question of penalty, evidence may be presented by both the people and the defendant as to any matter relevant to aggravation, mitigation, and sentence including, but not limited to, the nature and circumstances of the present offense, any prior felony conviction or convictions whether or not such conviction or convictions involved a crime of violence, the presence or absence of other criminal activity by the defendant which involved the use or attempted use of force or violence or which involved the express or implied threat to use force or violence, and the defendant s character, background, history, mental condition and physical condition.

However, no evidence shall be admitted regarding other criminal activity by the defendant which did not involve the use or attempted use of force or violence or which did not involve the express or implied threat to use force or violence. As used in this section, criminal activity does not require a conviction.

However, in no event shall evidence of prior criminal activity be admitted for an offense for which the defendant was prosecuted and acquitted. The restriction on the use of this evidence is intended to apply only to proceedings pursuant to this section and is not intended to affect statutory or decisional law allowing such evidence to be used in any other proceedings.

Except for evidence in proof of the offense or special circumstances which subject a defendant to the death penalty, no evidence may be presented by the prosecution in aggravation unless notice of the evidence to be introduced has been given to the defendant within a reasonable period of time as determined by the court, prior to trial. Evidence may be introduced without such notice in rebuttal to evidence introduced by the defendant in mitigation.

The trier of fact shall be instructed that a sentence of confinement to state prison for a term of life without the possibility of parole may in future after sentence is imposed, be commuted or modified to a sentence that includes the possibility of parole by the Governor of the State of California.

In determining the penalty, the trier of fact shall take into account any of the following factors if relevant:

(a) The circumstances of the crime of which the defendant was convicted in the present proceeding and the existence of any special circumstances found to be true pursuant to Section 190.1.

(b) The presence or absence of criminal activity by the defendant which involved the use or attempted use of force or violence or the express or implied threat to use force or violence.

(c) The presence or absence of any prior felony conviction.

(d) Whether or not the offense was committed while the defendant was under the influence of extreme mental or emotional disturbance.

(e) Whether or not the victim was a participant in the defendant s homicidal conduct or consented to the homicidal act.

(f) Whether or not the offense was committed under circumstances which the defendant reasonably believed to be a moral justification or extenuation for his conduct.

(g) Whether or not defendant acted under extreme duress or under the substantial domination of another person.

(h) Whether or not at the time of the offense the capacity of the defendant to appreciate the criminality of his conduct or to conform his conduct to the requirements of law was impaired as a result of mental disease or defect, or the affects of intoxication.

(i) The age of the defendant at the time of the crime.

(j) Whether or not the defendant was an accomplice to the offense and his participation in the commission of the offense was relatively minor.

(k) Any other circumstance which extenuates the gravity of the crime even though it is not a legal excuse for the crime.

After having heard and received all of the evidence, and after having heard and considered the arguments of counsel, the trier of fact shall consider, take into account and be guided by the aggravating and mitigating circumstances referred to in this section, and shall impose a sentence of death if the trier of fact concludes that the aggravating circumstances outweigh the mitigating circumstances. If the trier of fact determines that the mitigating circumstances outweigh the aggravating circumstances the trier of fact shall impose a sentence of confinement in state prison for a term of life without the possibility of parole.

(Repealed and added November 7, 1978, by initiative Proposition 7, Sec. 8.)



190.4

(a) Whenever special circumstances as enumerated in Section 190.2 are alleged and the trier of fact finds the defendant guilty of first degree murder, the trier of fact shall also make a special finding on the truth of each alleged special circumstance. The determination of the truth of any or all of the special circumstances shall be made by the trier of fact on the evidence presented at the trial or at the hearing held pursuant to Subdivision (b) of Section 190.1.

In case of a reasonable doubt as to whether a special circumstance is true, the defendant is entitled to a finding that is not true. The trier of fact shall make a special finding that each special circumstance charged is either true or not true. Whenever a special circumstance requires proof of the commission or attempted commission of a crime, such crime shall be charged and proved pursuant to the general law applying to the trial and conviction of the crime.

If the defendant was convicted by the court sitting without a jury, the trier of fact shall be a jury unless a jury is waived by the defendant and by the people, in which case the trier of fact shall be the court. If the defendant was convicted by a plea of guilty, the trier of fact shall be a jury unless a jury is waived by the defendant and by the people.

If the trier of fact finds that any one or more of the special circumstances enumerated in Section 190.2 as charged is true, there shall be a separate penalty hearing, and neither the finding that any of the remaining special circumstances charged is not true, nor if the trier of fact is a jury, the inability of the jury to agree on the issue of the truth or untruth of any of the remaining special circumstances charged, shall prevent the holding of a separate penalty hearing.

In any case in which the defendant has been found guilty by a jury, and the jury has been unable to reach an unanimous verdict that one or more of the special circumstances charged are true, and does not reach a unanimous verdict that all the special circumstances charged are not true, the court shall dismiss the jury and shall order a new jury impaneled to try the issues, but the issue of guilt shall not be tried by such jury, nor shall such jury retry the issue of the truth of any of the special circumstances which were found by an unanimous verdict of the previous jury to be untrue. If such new jury is unable to reach the unanimous verdict that one or more of the special circumstances it is trying are true, the court shall dismiss the jury and in the court s discretion shall either order a new jury impaneled to try the issues the previous jury was unable to reach the unanimous verdict on, or impose a punishment of confinement in state prison for a term of 25 years.

(b) If defendant was convicted by the court sitting without a jury the trier of fact at the penalty hearing shall be a jury unless a jury is waived by the defendant and the people, in which case the trier of fact shall be the court. If the defendant was convicted by a plea of guilty, the trier of fact shall be a jury unless a jury is waived by the defendant and the people.

If the trier of fact is a jury and has been unable to reach a unanimous verdict as to what the penalty shall be, the court shall dismiss the jury and shall order a new jury impaneled to try the issue as to what the penalty shall be. If such new jury is unable to reach a unanimous verdict as to what the penalty shall be, the court in its discretion shall either order a new jury or impose a punishment of confinement in state prison for a term of life without the possibility of parole.

(c) If the trier of fact which convicted the defendant of a crime for which he may be subject to the death penalty was a jury, the same jury shall consider any plea of not guilty by reason of insanity pursuant to Section 1026, the truth of any special circumstances which may be alleged, and the penalty to be applied, unless for good cause shown the court discharges that jury in which case a new jury shall be drawn. The court shall state facts in support of the finding of good cause upon the record and cause them to be entered into the minutes.

(d) In any case in which the defendant may be subject to the death penalty, evidence presented at any prior phase of the trial, including any proceeding under a plea of not guilty by reason of insanity pursuant to Section 1026 shall be considered an any subsequent phase of the trial, if the trier of fact of the prior phase is the same trier of fact at the subsequent phase.

(e) In every case in which the trier of fact has returned a verdict or finding imposing the death penalty, the defendant shall be deemed to have made an application for modification of such verdict or finding pursuant to Subdivision 7 of Section 11. In ruling on the application, the judge shall review the evidence, consider, take into account, and be guided by the aggravating and mitigating circumstances referred to in Section 190.3, and shall make a determination as to whether the jury s findings and verdicts that the aggravating circumstances outweigh the mitigating circumstances are contrary to law or the evidence presented. The judge shall state on the record the reasons for his findings.

The judge shall set forth the reasons for his ruling on the application and direct that they be entered on the Clerk s minutes. The denial of the modification of the death penalty verdict pursuant to subdivision (7) of Section 1181 shall be reviewed on the defendant s automatic appeal pursuant to subdivision (b) of Section 1239. The granting of the application shall be reviewed on the People s appeal pursuant to paragraph (6).

(Repealed and added November 7, 1978, by initiative Proposition 7, Sec. 10.)



190.41

Notwithstanding Section 190.4 or any other provision of law, the corpus delicti of a felony-based special circumstance enumerated in paragraph (17) of subdivision (a) of Section 190.2 need not be proved independently of a defendant s extrajudicial statement.

(Added June 5, 1990, by initiative Proposition 115, Sec. 11.)



190.5

(a) Notwithstanding any other provision of law, the death penalty shall not be imposed upon any person who is under the age of 18 at the time of the commission of the crime. The burden of proof as to the age of such person shall be upon the defendant.

(b) The penalty for a defendant found guilty of murder in the first degree, in any case in which one or more special circumstances enumerated in Section 190.2 or 190.25 has been found to be true under Section 190.4, who was 16 years of age or older and under the age of 18 years at the time of the commission of the crime, shall be confinement in the state prison for life without the possibility of parole or, at the discretion of the court, 25 years to life.

(c) The trier of fact shall determine the existence of any special circumstance pursuant to the procedure set forth in Section 190.4.

(Amended June 5, 1990, by initiative Proposition 115, Sec. 12.)



190.6

(a) The Legislature finds that the sentence in all capital cases should be imposed expeditiously.

(b) Therefore, in all cases in which a sentence of death has been imposed on or after January 1, 1997, the opening appellate brief in the appeal to the State Supreme Court shall be filed no later than seven months after the certification of the record for completeness under subdivision (d) of Section 190.8 or receipt by the appellant s counsel of the completed record, whichever is later, except for good cause. However, in those cases where the trial transcript exceeds 10,000 pages, the briefing shall be completed within the time limits and pursuant to the procedures set by the rules of court adopted by the Judicial Council.

(c) In all cases in which a sentence of death has been imposed on or after January 1, 1997, it is the Legislature s goal that the appeal be decided and an opinion reaching the merits be filed within 210 days of the completion of the briefing. However, where the appeal and a petition for writ of habeas corpus is heard at the same time, the petition should be decided and an opinion reaching the merits should be filed within 210 days of the completion of the briefing for the petition.

(d) The failure of the parties or the Supreme Court to meet or comply with the time limit provided by this section shall not be a ground for granting relief from a judgment of conviction or sentence of death.

(Amended by Stats. 1996, Ch. 1086, Sec. 1. Effective January 1, 1997.)



190.7

(a) The entire record referred to in Section 190.6 includes, but is not limited to, the following:

(1) The normal and additional record prescribed in the rules adopted by the Judicial Council pertaining to an appeal taken by the defendant from a judgment of conviction.

(2) A copy of any other paper or record on file or lodged with the superior or municipal court and a transcript of any other oral proceeding reported in the superior or municipal court pertaining to the trial of the cause.

(b) Notwithstanding this section, the Judicial Council may adopt rules, not inconsistent with the purpose of Section 190.6, specifically pertaining to the content, preparation and certification of the record on appeal when a judgment of death has been pronounced.

(Amended by Stats. 1996, Ch. 1086, Sec. 2. Effective January 1, 1997.)



190.8

(a) In any case in which a death sentence has been imposed, the record on appeal shall be expeditiously certified in two stages, the first for completeness and the second for accuracy, as provided by this section. The trial court may use all reasonable means to ensure compliance with all applicable statutes and rules of court pertaining to record certification in capital appeals, including, but not limited to, the imposition of sanctions.

(b) Within 30 days of the imposition of the death sentence, the clerk of the superior court shall provide to trial counsel copies of the clerk s transcript and shall deliver the transcript as provided by the court reporter. Trial counsel shall promptly notify the court if he or she has not received the transcript within 30 days.

(c) During the course of a trial in which the death penalty is being sought, trial counsel shall alert the court s attention to any errors in the transcripts incidentally discovered by counsel while reviewing them in the ordinary course of trial preparation. The court shall periodically request that trial counsel provide a list of errors in the trial transcript during the course of trial and may hold hearings in connection therewith.

Corrections to the record shall not be required to include immaterial typographical errors that cannot conceivably cause confusion.

(d) The trial court shall certify the record for completeness and for incorporation of all corrections, as provided by subdivision (c), no later than 90 days after entry of the imposition of the death sentence unless good cause is shown. However, this time period may be extended for proceedings in which the trial transcript exceeds 10,000 pages in accordance with the timetable set forth in, or for good cause pursuant to the procedures set forth in, the rules of court adopted by the Judicial Council.

(e) Following the imposition of the death sentence and prior to the deadline set forth in subdivision (d), the trial court shall hold one or more hearings for trial counsel to address the completeness of the record and any outstanding errors that have come to their attention and to certify that they have reviewed all docket sheets to ensure that the record contains transcripts for any proceedings, hearings, or discussions that are required to be reported and that have occurred in the course of the case in any court, as well as all documents required by this code and the rules adopted by the Judicial Council.

(f) The clerk of the trial court shall deliver a copy of the record on appeal to appellate counsel when the clerk receives notice of counsel s appointment or retention, or when the record is certified for completeness under subdivision (d), whichever is later.

(g) The trial court shall certify the record for accuracy no later than 120 days after the record has been delivered to appellate counsel. However, this time may be extended pursuant to the timetable and procedures set forth in the rules of court adopted by the Judicial Council. The trial court may hold one or more status conferences for purposes of timely certification of the record for accuracy, as set forth in the rules of court adopted by the Judicial Council.

(h) The Supreme Court shall identify in writing to the Judicial Council any case that has not met the time limit for certification of the record for completeness under subdivision (d) or for accuracy under subdivision (g), and shall identify those cases, and its reasons, for which it has granted an extension of time. The Judicial Council shall include this information in its annual report to the Legislature.

(i) As used in this section, trial counsel means both the prosecution and the defense counsel in the trial in which the sentence of death has been imposed.

(j) This section shall be implemented pursuant to rules of court adopted by the Judicial Council.

(k) This section shall only apply to those proceedings in which a sentence of death has been imposed following a trial that was commenced on or after January 1, 1997.

(Amended by Stats. 1996, Ch. 1086, Sec. 3. Effective January 1, 1997.)



190.9

(a) (1) In any case in which a death sentence may be imposed, all proceedings conducted in the superior court, including all conferences and proceedings, whether in open court, in conference in the courtroom, or in chambers, shall be conducted on the record with a court reporter present. The court reporter shall prepare and certify a daily transcript of all proceedings commencing with the preliminary hearing. Proceedings prior to the preliminary hearing shall be reported but need not be transcribed until the court receives notice as prescribed in paragraph (2).

(2) Upon receiving notification from the prosecution that the death penalty is being sought, the clerk shall order the transcription and preparation of the record of all proceedings prior to and including the preliminary hearing in the manner prescribed by the Judicial Council in the rules of court. The record of all proceedings prior to and including the preliminary hearing shall be certified by the court no later than 120 days following notification unless the time is extended pursuant to rules of court adopted by the Judicial Council. Upon certification, the record of all proceedings is incorporated into the superior court record.

(b) (1) The court shall assign a court reporter who uses computer-aided transcription equipment to report all proceedings under this section.

(2) Failure to comply with the requirements of this section relating to the assignment of court reporters who use computer-aided transcription equipment is not a ground for reversal.

(c) Any computer-readable transcript produced by court reporters pursuant to this section shall conform to the requirements of Section 271 of the Code of Civil Procedure.

(Amended by Stats. 2002, Ch. 71, Sec. 6. Effective January 1, 2003.)



191

The rules of the common law, distinguishing the killing of a master by his servant, and of a husband by his wife, as petit treason, are abolished, and these offenses are homicides, punishable in the manner prescribed by this Chapter.

(Enacted 1872.)



191.5

(a) Gross vehicular manslaughter while intoxicated is the unlawful killing of a human being without malice aforethought, in the driving of a vehicle, where the driving was in violation of Section 23140, 23152, or 23153 of the Vehicle Code, and the killing was either the proximate result of the commission of an unlawful act, not amounting to a felony, and with gross negligence, or the proximate result of the commission of a lawful act that might produce death, in an unlawful manner, and with gross negligence.

(b) Vehicular manslaughter while intoxicated is the unlawful killing of a human being without malice aforethought, in the driving of a vehicle, where the driving was in violation of Section 23140, 23152, or 23153 of the Vehicle Code, and the killing was either the proximate result of the commission of an unlawful act, not amounting to a felony, but without gross negligence, or the proximate result of the commission of a lawful act that might produce death, in an unlawful manner, but without gross negligence.

(c) (1) Except as provided in subdivision (d), gross vehicular manslaughter while intoxicated in violation of subdivision (a) is punishable by imprisonment in the state prison for 4, 6, or 10 years.

(2) Vehicular manslaughter while intoxicated in violation of subdivision (b) is punishable by imprisonment in a county jail for not more than one year or by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months or two or four years.

(d) A person convicted of violating subdivision (a) who has one or more prior convictions of this section or of paragraph (1) of subdivision (c) of Section 192, subdivision (a) or (b) of Section 192.5 of this code, or of violating Section 23152 punishable under Sections 23540, 23542, 23546, 23548, 23550, or 23552 of, or convicted of Section 23153 of, the Vehicle Code, shall be punished by imprisonment in the state prison for a term of 15 years to life. Article 2.5 (commencing with Section 2930) of Chapter 7 of Title 1 of Part 3 shall apply to reduce the term imposed pursuant to this subdivision.

(e) This section shall not be construed as prohibiting or precluding a charge of murder under Section 188 upon facts exhibiting wantonness and a conscious disregard for life to support a finding of implied malice, or upon facts showing malice consistent with the holding of the California Supreme Court in People v. Watson, 30 Cal. 3d 290.

(f) This section shall not be construed as making any homicide in the driving of a vehicle or the operation of a vessel punishable which is not a proximate result of the commission of an unlawful act, not amounting to felony, or of the commission of a lawful act which might produce death, in an unlawful manner.

(g) For the penalties in subdivision (d) to apply, the existence of any fact required under subdivision (d) shall be alleged in the information or indictment and either admitted by the defendant in open court or found to be true by the trier of fact.

(Amended by Stats. 2011, Ch. 15, Sec. 281. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



192

Manslaughter is the unlawful killing of a human being without malice. It is of three kinds:

(a) Voluntary upon a sudden quarrel or heat of passion.

(b) Involuntary in the commission of an unlawful act, not amounting to felony; or in the commission of a lawful act which might produce death, in an unlawful manner, or without due caution and circumspection. This subdivision shall not apply to acts committed in the driving of a vehicle.

(c) Vehicular

(1) Except as provided in subdivision (a) of Section 191.5, driving a vehicle in the commission of an unlawful act, not amounting to felony, and with gross negligence; or driving a vehicle in the commission of a lawful act which might produce death, in an unlawful manner, and with gross negligence.

(2) Driving a vehicle in the commission of an unlawful act, not amounting to felony, but without gross negligence; or driving a vehicle in the commission of a lawful act which might produce death, in an unlawful manner, but without gross negligence.

(3) Driving a vehicle in connection with a violation of paragraph (3) of subdivision (a) of Section 550, where the vehicular collision or vehicular accident was knowingly caused for financial gain and proximately resulted in the death of any person. This provision shall not be construed to prevent prosecution of a defendant for the crime of murder.

This section shall not be construed as making any homicide in the driving of a vehicle punishable that is not a proximate result of the commission of an unlawful act, not amounting to felony, or of the commission of a lawful act which might produce death, in an unlawful manner.

Gross negligence, as used in this section, shall not be construed as prohibiting or precluding a charge of murder under Section 188 upon facts exhibiting wantonness and a conscious disregard for life to support a finding of implied malice, or upon facts showing malice, consistent with the holding of the California Supreme Court in People v. Watson, 30 Cal. 3d 290.

(Amended by Stats. 2006, Ch. 91, Sec. 2. Effective January 1, 2007.)



192.5

Vehicular manslaughter pursuant to subdivision (b) of Section 191.5 and subdivision (c) of Section 192 is the unlawful killing of a human being without malice aforethought, and includes:

(a) Operating a vessel in violation of subdivision (b), (c), (d), (e), or (f) of Section 655 of the Harbors and Navigation Code, and in the commission of an unlawful act, not amounting to felony, and with gross negligence; or operating a vessel in violation of subdivision (b), (c), (d), (e), or (f) of Section 655 of the Harbors and Navigation Code, and in the commission of a lawful act that might produce death, in an unlawful manner, and with gross negligence.

(b) Operating a vessel in violation of subdivision (b), (c), (d), (e), or (f) of Section 655 of the Harbors and Navigation Code, and in the commission of an unlawful act, not amounting to felony, but without gross negligence; or operating a vessel in violation of subdivision (b), (c), (d), (e), or (f) of Section 655 of the Harbors and Navigation Code, and in the commission of a lawful act that might produce death, in an unlawful manner, but without gross negligence.

(c) Operating a vessel in the commission of an unlawful act, not amounting to a felony, and with gross negligence; or operating a vessel in the commission of a lawful act that might produce death, in an unlawful manner, and with gross negligence.

(d) Operating a vessel in the commission of an unlawful act, not amounting to a felony, but without gross negligence; or operating a vessel in the commission of a lawful act that might produce death, in an unlawful manner, but without gross negligence.

(e) A person who flees the scene of the crime after committing a violation of subdivision (a), (b), or (c), upon conviction, in addition and consecutive to the punishment prescribed, shall be punished by an additional term of imprisonment of five years in the state prison. This additional term shall not be imposed unless the allegation is charged in the accusatory pleading and admitted by the defendant or found to be true by the trier of fact. The court shall not strike a finding that brings a person within the provisions of this subdivision or an allegation made pursuant to this subdivision.

(Amended by Stats. 2007, Ch. 747, Sec. 5. Effective January 1, 2008.)



193

(a) Voluntary manslaughter is punishable by imprisonment in the state prison for 3, 6, or 11 years.

(b) Involuntary manslaughter is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years.

(c) Vehicular manslaughter is punishable as follows:

(1) A violation of paragraph (1) of subdivision (c) of Section 192 is punishable either by imprisonment in the county jail for not more than one year or by imprisonment in the state prison for two, four, or six years.

(2) A violation of paragraph (2) of subdivision (c) of Section 192 is punishable by imprisonment in the county jail for not more than one year.

(3) A violation of paragraph (3) of subdivision (c) of Section 192 is punishable by imprisonment in the state prison for 4, 6, or 10 years.

(Amended by Stats. 2011, Ch. 15, Sec. 282. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



193.5

Manslaughter committed during the operation of a vessel is punishable as follows:

(a) A violation of subdivision (a) of Section 192.5 is punishable by imprisonment in the state prison for 4, 6, or 10 years.

(b) A violation of subdivision (b) of Section 192.5 is punishable by imprisonment in a county jail for not more than one year or by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months or two or four years.

(c) A violation of subdivision (c) of Section 192.5 is punishable either by imprisonment in the county jail for not more than one year or by imprisonment in the state prison for two, four, or six years.

(d) A violation of subdivision (d) of Section 192.5 is punishable by imprisonment in the county jail for not more than one year.

(Amended by Stats. 2011, Ch. 15, Sec. 283. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



193.7

A person convicted of a violation of subdivision (b) of Section 191.5 that occurred within seven years of two or more separate violations of Section 23103, as specified in Section 23103.5, of, or Section 23152 or 23153 of, the Vehicle Code, or any combination thereof, that resulted in convictions, shall be designated as an habitual traffic offender subject to paragraph (3) of subdivision (e) of Section 14601.3 of the Vehicle Code, for a period of three years, subsequent to the conviction. The person shall be advised of this designation pursuant to subdivision (b) of Section 13350 of the Vehicle Code.

(Amended by Stats. 2007, Ch. 747, Sec. 6. Effective January 1, 2008.)



193.8

(a) An adult, who is the registered owner of a motor vehicle or in possession of a motor vehicle, shall not relinquish possession of the vehicle to a minor for the purpose of driving if the following conditions exist:

(1) The adult owner or person in possession of the vehicle knew or reasonably should have known that the minor was intoxicated at the time possession was relinquished.

(2) A petition was sustained or the minor was convicted of a violation of Section 23103 as specified in Section 23103.5, 23140, 23152, or 23153 of the Vehicle Code or a violation of Section 191.5 or subdivision (a) of Section 192.5.

(3) The minor does not otherwise have a lawful right to possession of the vehicle.

(b) The offense described in subdivision (a) shall not apply to commercial bailments, motor vehicle leases, or parking arrangements, whether or not for compensation, provided by hotels, motels, or food facilities for customers, guests, or other invitees thereof. For purposes of this subdivision, hotel and motel shall have the same meaning as in subdivision (b) of Section 25503.16 of the Business and Professions Code and food facility shall have the same meaning as in Section 113785 of the Health and Safety Code.

(c) If an adult is convicted of the offense described in subdivision (a), that person shall be punished by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in a county jail not exceeding six months, or by both the fine and imprisonment. An adult convicted of the offense described in subdivision (a) shall not be subject to driver s license suspension or revocation or attendance at a licensed alcohol or drug education and counseling program for persons who drive under the influence.

(Amended by Stats. 2007, Ch. 747, Sec. 7. Effective January 1, 2008.)



194

To make the killing either murder or manslaughter, it is not requisite that the party die within three years and a day after the stroke received or the cause of death administered. If death occurs beyond the time of three years and a day, there shall be a rebuttable presumption that the killing was not criminal. The prosecution shall bear the burden of overcoming this presumption. In the computation of time, the whole of the day on which the act was done shall be reckoned the first.

(Amended by Stats. 1996, Ch. 580, Sec. 1. Effective January 1, 1997.)



195

Homicide is excusable in the following cases:

1. When committed by accident and misfortune, or in doing any other lawful act by lawful means, with usual and ordinary caution, and without any unlawful intent.

2. When committed by accident and misfortune, in the heat of passion, upon any sudden and sufficient provocation, or upon a sudden combat, when no undue advantage is taken, nor any dangerous weapon used, and when the killing is not done in a cruel or unusual manner.

(Amended by Stats. 1984, Ch. 438, Sec. 1.)



196

Homicide is justifiable when committed by public officers and those acting by their command in their aid and assistance, either

1. In obedience to any judgment of a competent Court; or,

2. When necessarily committed in overcoming actual resistance to the execution of some legal process, or in the discharge of any other legal duty; or,

3. When necessarily committed in retaking felons who have been rescued or have escaped, or when necessarily committed in arresting persons charged with felony, and who are fleeing from justice or resisting such arrest.

(Enacted 1872.)



197

Homicide is also justifiable when committed by any person in any of the following cases:

1. When resisting any attempt to murder any person, or to commit a felony, or to do some great bodily injury upon any person; or,

2. When committed in defense of habitation, property, or person, against one who manifestly intends or endeavors, by violence or surprise, to commit a felony, or against one who manifestly intends and endeavors, in a violent, riotous or tumultuous manner, to enter the habitation of another for the purpose of offering violence to any person therein; or,

3. When committed in the lawful defense of such person, or of a wife or husband, parent, child, master, mistress, or servant of such person, when there is reasonable ground to apprehend a design to commit a felony or to do some great bodily injury, and imminent danger of such design being accomplished; but such person, or the person in whose behalf the defense was made, if he was the assailant or engaged in mutual combat, must really and in good faith have endeavored to decline any further struggle before the homicide was committed; or,

4. When necessarily committed in attempting, by lawful ways and means, to apprehend any person for any felony committed, or in lawfully suppressing any riot, or in lawfully keeping and preserving the peace.

(Amended by Stats. 1963, Ch. 372.)



198

A bare fear of the commission of any of the offenses mentioned in subdivisions 2 and 3 of Section 197, to prevent which homicide may be lawfully committed, is not sufficient to justify it. But the circumstances must be sufficient to excite the fears of a reasonable person, and the party killing must have acted under the influence of such fears alone.

(Amended by Stats. 1987, Ch. 828, Sec. 8.)



198.5

Any person using force intended or likely to cause death or great bodily injury within his or her residence shall be presumed to have held a reasonable fear of imminent peril of death or great bodily injury to self, family, or a member of the household when that force is used against another person, not a member of the family or household, who unlawfully and forcibly enters or has unlawfully and forcibly entered the residence and the person using the force knew or had reason to believe that an unlawful and forcible entry occurred.

As used in this section, great bodily injury means a significant or substantial physical injury.

(Added by Stats. 1984, Ch. 1666, Sec. 1.)



199

The homicide appearing to be justifiable or excusable, the person indicted must, upon his trial, be fully acquitted and discharged.

(Enacted 1872.)






CHAPTER 2. Mayhem

203

Every person who unlawfully and maliciously deprives a human being of a member of his body, or disables, disfigures, or renders it useless, or cuts or disables the tongue, or puts out an eye, or slits the nose, ear, or lip, is guilty of mayhem.

(Amended by Stats. 1989, Ch. 1360, Sec. 106.)



204

Mayhem is punishable by imprisonment in the state prison for two, four, or eight years.

(Amended by Stats. 1986, Ch. 1424, Sec. 1.)



205

A person is guilty of aggravated mayhem when he or she unlawfully, under circumstances manifesting extreme indifference to the physical or psychological well-being of another person, intentionally causes permanent disability or disfigurement of another human being or deprives a human being of a limb, organ, or member of his or her body. For purposes of this section, it is not necessary to prove an intent to kill. Aggravated mayhem is a felony punishable by imprisonment in the state prison for life with the possibility of parole.

(Added by Stats. 1987, Ch. 785, Sec. 1.)



206

Every person who, with the intent to cause cruel or extreme pain and suffering for the purpose of revenge, extortion, persuasion, or for any sadistic purpose, inflicts great bodily injury as defined in Section 12022.7 upon the person of another, is guilty of torture.

The crime of torture does not require any proof that the victim suffered pain.

(Added June 5, 1990, by initiative Proposition 115, Sec. 13.)



206.1

Torture is punishable by imprisonment in the state prison for a term of life.

(Added June 5, 1990, by initiative Proposition 115, Sec. 14.)






CHAPTER 3. Kidnapping

207

(a) Every person who forcibly, or by any other means of instilling fear, steals or takes, or holds, detains, or arrests any person in this state, and carries the person into another country, state, or county, or into another part of the same county, is guilty of kidnapping.

(b) Every person, who for the purpose of committing any act defined in Section 288, hires, persuades, entices, decoys, or seduces by false promises, misrepresentations, or the like, any child under the age of 14 years to go out of this country, state, or county, or into another part of the same county, is guilty of kidnapping.

(c) Every person who forcibly, or by any other means of instilling fear, takes or holds, detains, or arrests any person, with a design to take the person out of this state, without having established a claim, according to the laws of the United States, or of this state, or who hires, persuades, entices, decoys, or seduces by false promises, misrepresentations, or the like, any person to go out of this state, or to be taken or removed therefrom, for the purpose and with the intent to sell that person into slavery or involuntary servitude, or otherwise to employ that person for his or her own use, or to the use of another, without the free will and consent of that persuaded person, is guilty of kidnapping.

(d) Every person who, being out of this state, abducts or takes by force or fraud any person contrary to the law of the place where that act is committed, and brings, sends, or conveys that person within the limits of this state, and is afterwards found within the limits thereof, is guilty of kidnapping.

(e) For purposes of those types of kidnapping requiring force, the amount of force required to kidnap an unresisting infant or child is the amount of physical force required to take and carry the child away a substantial distance for an illegal purpose or with an illegal intent.

(f) Subdivisions (a) to (d), inclusive, do not apply to any of the following:

(1) To any person who steals, takes, entices away, detains, conceals, or harbors any child under the age of 14 years, if that act is taken to protect the child from danger of imminent harm.

(2) To any person acting under Section 834 or 837.

(Amended by Stats. 2003, Ch. 23, Sec. 1. Effective January 1, 2004.)



208

(a) Kidnapping is punishable by imprisonment in the state prison for three, five, or eight years.

(b) If the person kidnapped is under 14 years of age at the time of the commission of the crime, the kidnapping is punishable by imprisonment in the state prison for 5, 8, or 11 years. This subdivision is not applicable to the taking, detaining, or concealing, of a minor child by a biological parent, a natural father, as specified in Section 7611 of the Family Code, an adoptive parent, or a person who has been granted access to the minor child by a court order.

(c) In all cases in which probation is granted, the court shall, except in unusual cases where the interests of justice would best be served by a lesser penalty, require as a condition of the probation that the person be confined in the county jail for 12 months. If the court grants probation without requiring the defendant to be confined in the county jail for 12 months, it shall specify its reason or reasons for imposing a lesser penalty.

(Amended by Stats. 1997, Ch. 817, Sec. 1. Effective January 1, 1998.)



209

(a) Any person who seizes, confines, inveigles, entices, decoys, abducts, conceals, kidnaps or carries away another person by any means whatsoever with intent to hold or detain, or who holds or detains, that person for ransom, reward or to commit extortion or to exact from another person any money or valuable thing, or any person who aids or abets any such act, is guilty of a felony, and upon conviction thereof, shall be punished by imprisonment in the state prison for life without possibility of parole in cases in which any person subjected to any such act suffers death or bodily harm, or is intentionally confined in a manner which exposes that person to a substantial likelihood of death, or shall be punished by imprisonment in the state prison for life with the possibility of parole in cases where no such person suffers death or bodily harm.

(b) (1) Any person who kidnaps or carries away any individual to commit robbery, rape, spousal rape, oral copulation, sodomy, or any violation of Section 264.1, 288, or 289, shall be punished by imprisonment in the state prison for life with the possibility of parole.

(2) This subdivision shall only apply if the movement of the victim is beyond that merely incidental to the commission of, and increases the risk of harm to the victim over and above that necessarily present in, the intended underlying offense.

(c) In all cases in which probation is granted, the court shall, except in unusual cases where the interests of justice would best be served by a lesser penalty, require as a condition of the probation that the person be confined in the county jail for 12 months. If the court grants probation without requiring the defendant to be confined in the county jail for 12 months, it shall specify its reason or reasons for imposing a lesser penalty.

(d) Subdivision (b) shall not be construed to supersede or affect Section 667.61. A person may be charged with a violation of subdivision (b) and Section 667.61. However, a person may not be punished under subdivision (b) and Section 667.61 for the same act that constitutes a violation of both subdivision (b) and Section 667.61.

(Amended November 7, 2006, by initiative Proposition 83, Sec. 3.)



209.5

(a) Any person who, during the commission of a carjacking and in order to facilitate the commission of the carjacking, kidnaps another person who is not a principal in the commission of the carjacking shall be punished by imprisonment in the state prison for life with the possibility of parole.

(b) This section shall only apply if the movement of the victim is beyond that merely incidental to the commission of the carjacking, the victim is moved a substantial distance from the vicinity of the carjacking, and the movement of the victim increases the risk of harm to the victim over and above that necessarily present in the crime of carjacking itself.

(c) In all cases in which probation is granted, the court shall, except in unusual cases where the interests of justice would best be served by a lesser penalty, require as a condition of the probation that the person be confined in the county jail for 12 months. If the court grants probation without requiring the defendant to be confined in the county jail for 12 months, it shall specify its reason or reasons for imposing a lesser penalty.

(Added by Stats. 1993, Ch. 611, Sec. 5. Effective October 1, 1993.)



210

Every person who for the purpose of obtaining any ransom or reward, or to extort or exact from any person any money or thing of value, poses as, or in any manner represents himself to be a person who has seized, confined, inveigled, enticed, decoyed, abducted, concealed, kidnapped or carried away any person, or who poses as, or in any manner represents himself to be a person who holds or detains such person, or who poses as, or in any manner represents himself to be a person who has aided or abetted any such act, or who poses as or in any manner represents himself to be a person who has the influence, power, or ability, to obtain the release of such person so seized, confined, inveigled, enticed, decoyed, abducted, concealed, kidnapped or carried away, is guilty of a felony and upon conviction thereof shall be punished by imprisonment for two, three or four years.

Nothing in this section prohibits any person who, in good faith believes that he can rescue any person who has been seized, confined, inveigled, enticed, decoyed, abducted, concealed, kidnapped or carried away, and who has had no part in, or connection with, such confinement, inveigling, decoying, abducting, concealing, kidnapping, or carrying away, from offering to rescue or obtain the release of such person for a monetary consideration or other thing of value.

(Amended by Stats. 1976, Ch. 1139.)






CHAPTER 3.5. Hostages

210.5

Every person who commits the offense of false imprisonment, as defined in Section 236, against a person for purposes of protection from arrest, which substantially increases the risk of harm to the victim, or for purposes of using the person as a shield is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for three, five, or eight years.

(Amended by Stats. 2011, Ch. 15, Sec. 284. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






CHAPTER 4. Robbery

211

Robbery is the felonious taking of personal property in the possession of another, from his person or immediate presence, and against his will, accomplished by means of force or fear.

(Enacted 1872.)



212

The fear mentioned in Section 211 may be either:

1. The fear of an unlawful injury to the person or property of the person robbed, or of any relative of his or member of his family; or,

2. The fear of an immediate and unlawful injury to the person or property of anyone in the company of the person robbed at the time of the robbery.

(Amended by Stats. 1963, Ch. 372.)



212.5

(a) Every robbery of any person who is performing his or her duties as an operator of any bus, taxicab, cable car, streetcar, trackless trolley, or other vehicle, including a vehicle operated on stationary rails or on a track or rail suspended in the air, and used for the transportation of persons for hire, every robbery of any passenger which is perpetrated on any of these vehicles, and every robbery which is perpetrated in an inhabited dwelling house, a vessel as defined in Section 21 of the Harbors and Navigation Code which is inhabited and designed for habitation, an inhabited floating home as defined in subdivision (d) of Section 18075.55 of the Health and Safety Code, a trailer coach as defined in the Vehicle Code which is inhabited, or the inhabited portion of any other building is robbery of the first degree.

(b) Every robbery of any person while using an automated teller machine or immediately after the person has used an automated teller machine and is in the vicinity of the automated teller machine is robbery of the first degree.

(c) All kinds of robbery other than those listed in subdivisions (a) and (b) are of the second degree.

(Amended by Stats. 1994, Ch. 919, Sec. 1. Effective January 1, 1995.)



213

(a) Robbery is punishable as follows:

(1) Robbery of the first degree is punishable as follows:

(A) If the defendant, voluntarily acting in concert with two or more other persons, commits the robbery within an inhabited dwelling house, a vessel as defined in Section 21 of the Harbors and Navigation Code, which is inhabited and designed for habitation, an inhabited floating home as defined in subdivision (d) of Section 18075.55 of the Health and Safety Code, a trailer coach as defined in the Vehicle Code, which is inhabited, or the inhabited portion of any other building, by imprisonment in the state prison for three, six, or nine years.

(B) In all cases other than that specified in subparagraph (A), by imprisonment in the state prison for three, four, or six years.

(2) Robbery of the second degree is punishable by imprisonment in the state prison for two, three, or five years.

(b) Notwithstanding Section 664, attempted robbery in violation of paragraph (2) of subdivision (a) is punishable by imprisonment in the state prison.

(Amended by Stats. 1994, Ch. 789, Sec. 1. Effective January 1, 1995.)



214

Every person who goes upon or boards any railroad train, car or engine, with the intention of robbing any passenger or other person on such train, car or engine, of any personal property thereon in the possession or care or under the control of any such passenger or other person, or who interferes in any manner with any switch, rail, sleeper, viaduct, culvert, embankment, structure or appliance pertaining to or connected with any railroad, or places any dynamite or other explosive substance or material upon or near the track of any railroad, or who sets fire to any railroad bridge or trestle, or who shows, masks, extinguishes or alters any light or other signal, or exhibits or compels any other person to exhibit any false light or signal, or who stops any such train, car or engine, or slackens the speed thereof, or who compels or attempts to compel any person in charge or control thereof to stop any such train, car or engine, or slacken the speed thereof, with the intention of robbing any passenger or other person on such train, car or engine, of any personal property thereon in the possession or charge or under the control of any such passenger or other person, is guilty of a felony.

(Added by Stats. 1905, Ch. 494.)



215

(a) Carjacking is the felonious taking of a motor vehicle in the possession of another, from his or her person or immediate presence, or from the person or immediate presence of a passenger of the motor vehicle, against his or her will and with the intent to either permanently or temporarily deprive the person in possession of the motor vehicle of his or her possession, accomplished by means of force or fear.

(b) Carjacking is punishable by imprisonment in the state prison for a term of three, five, or nine years.

(c) This section shall not be construed to supersede or affect Section 211. A person may be charged with a violation of this section and Section 211. However, no defendant may be punished under this section and Section 211 for the same act which constitutes a violation of both this section and Section 211.

(Added by Stats. 1993, Ch. 611, Sec. 6. Effective October 1, 1993.)






CHAPTER 5. Attempts to Kill

217.1

(a) Except as provided in subdivision (b), every person who commits any assault upon the President or Vice President of the United States, the Governor of any state or territory, any justice, judge, or former judge of any local, state, or federal court of record, any commissioner, referee, or other subordinate judicial officer of any court of record, the secretary or director of any executive agency or department of the United States or any state or territory, or any other official of the United States or any state or territory holding elective office, any mayor, city council member, county supervisor, sheriff, district attorney, prosecutor or assistant prosecutor of any local, state, or federal prosecutor s office, a former prosecutor or assistant prosecutor of any local, state, or federal prosecutor s office, public defender or assistant public defender of any local, state, or federal public defender s office, a former public defender or assistant public defender of any local, state, or federal public defender s office, the chief of police of any municipal police department, any peace officer, any juror in any local, state, or federal court of record, or the immediate family of any of these officials, in retaliation for or to prevent the performance of the victim s official duties, shall be punished by imprisonment in the county jail not exceeding one year or by imprisonment pursuant to subdivision (h) of Section 1170.

(b) Notwithstanding subdivision (a), every person who attempts to commit murder against any person listed in subdivision (a) in retaliation for or to prevent the performance of the victim s official duties, shall be confined in the state prison for a term of 15 years to life. The provisions of Article 2.5 (commencing with Section 2930) of Chapter 7 of Title 1 of Part 3 shall apply to reduce any minimum term of 15 years in a state prison imposed pursuant to this section, but that person shall not otherwise be released on parole prior to that time.

(c) For the purposes of this section, the following words have the following meanings:

(1) Immediate family means spouse, child, stepchild, brother, stepbrother, sister, stepsister, mother, stepmother, father, or stepfather.

(2) Peace officer means any person specified in subdivision (a) of Section 830.1 or Section 830.5.

(Amended by Stats. 2011, Ch. 15, Sec. 285. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



218

Every person who unlawfully throws out a switch, removes a rail, or places any obstruction on any railroad with the intention of derailing any passenger, freight or other train, car or engine, or who unlawfully places any dynamite or other explosive material or any other obstruction upon or near the track of any railroad with the intention of blowing up or derailing any such train, car or engine, or who unlawfully sets fire to any railroad bridge or trestle, over which any such train, car or engine must pass with the intention of wrecking such train, car or engine, is guilty of a felony, and shall be punished by imprisonment in the state prison for life without possibility of parole.

(Amended by Stats. 1976, Ch. 1139.)



218.1

Any person who unlawfully and with gross negligence places or causes to be placed any obstruction upon or near the track of any railroad that proximately results in either the damaging or derailing of any passenger, freight, or other train, or injures a rail passenger or employee, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years, or by imprisonment in a county jail for not more than one year, or by a fine not to exceed two thousand five hundred dollars ($2,500), or by both that imprisonment and fine.

(Amended by Stats. 2011, Ch. 15, Sec. 286. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



219

Every person who unlawfully throws out a switch, removes a rail, or places any obstruction on any railroad with the intention of derailing any passenger, freight or other train, car or engine and thus derails the same, or who unlawfully places any dynamite or other explosive material or any other obstruction upon or near the track of any railroad with the intention of blowing up or derailing any such train, car or engine and thus blows up or derails the same, or who unlawfully sets fire to any railroad bridge or trestle over which any such train, car or engine must pass with the intention of wrecking such train, car or engine, and thus wrecks the same, is guilty of a felony and punishable with death or imprisonment in the state prison for life without possibility of parole in cases where any person suffers death as a proximate result thereof, or imprisonment in the state prison for life with the possibility of parole, in cases where no person suffers death as a proximate result thereof. The penalty shall be determined pursuant to Sections 190.3 and 190.4.

(Amended by Stats. 1977, Ch. 316.)



219.1

Every person who unlawfully throws, hurls or projects at a vehicle operated by a common carrier, while such vehicle is either in motion or stationary, any rock, stone, brick, bottle, piece of wood or metal or any other missile of any kind or character, or does any unlawful act, with the intention of wrecking such vehicle and doing bodily harm, and thus wrecks the same and causes bodily harm, is guilty of a felony and punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, four, or six years.

(Amended by Stats. 2011, Ch. 15, Sec. 287. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



219.2

Every person who willfully throws, hurls, or projects a stone or other hard substance, or shoots a missile, at a train, locomotive, railway car, caboose, cable railway car, street railway car, or bus or at a steam vessel or watercraft used for carrying passengers or freight on any of the waters within or bordering on this state, is punishable by imprisonment in the county jail not exceeding one year, or in a state prison, or by fine not exceeding two thousand dollars ($2,000), or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 248. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



219.3

Any person who wilfully drops or throws any object or missile from any toll bridge is guilty of a misdemeanor.

(Added by Stats. 1957, Ch. 1053.)






CHAPTER 6. Assaults With Intent to Commit Felony, Other Than Assaults With Intent to Murder

220

(a) (1) Except as provided in subdivision (b), any person who assaults another with intent to commit mayhem, rape, sodomy, oral copulation, or any violation of Section 264.1, 288, or 289 shall be punished by imprisonment in the state prison for two, four, or six years.

(2) Except as provided in subdivision (b), any person who assaults another person under 18 years of age with the intent to commit rape, sodomy, oral copulation, or any violation of Section 264.1, 288, or 289 shall be punished by imprisonment in the state prison for five, seven, or nine years.

(b) Any person who, in the commission of a burglary of the first degree, as defined in subdivision (a) of Section 460, assaults another with intent to commit rape, sodomy, oral copulation, or any violation of Section 264.1, 288, or 289 shall be punished by imprisonment in the state prison for life with the possibility of parole.

(Amended by Stats. 2010, Ch. 219, Sec. 2. Effective September 9, 2010. Note: This section was amended on Nov. 7, 2006, by initiative Prop. 83.)



222

Every person guilty of administering to another any chloroform, ether, laudanum, or any controlled substance, anaesthetic, or intoxicating agent, with intent thereby to enable or assist himself or herself or any other person to commit a felony, is guilty of a felony punishable by imprisonment in the state prison for 16 months, or two or three years.

(Amended by Stats. 2011, Ch. 15, Sec. 287.5. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






CHAPTER 8. False Imprisonment and Human Trafficking

236

False imprisonment is the unlawful violation of the personal liberty of another.

(Enacted 1872.)



236.1

(a) Any person who deprives or violates the personal liberty of another with the intent to obtain forced labor or services, is guilty of human trafficking and shall be punished by imprisonment in the state prison for 5, 8, or 12 years and a fine of not more than five hundred thousand dollars ($500,000).

(b) Any person who deprives or violates the personal liberty of another with the intent to effect or maintain a violation of Section 266, 266h, 266i, 266j, 267, 311.1, 311.2, 311.3, 311.4, 311.5, 311.6, or 518 is guilty of human trafficking and shall be punished by imprisonment in the state prison for 8, 14, or 20 years and a fine of not more than five hundred thousand dollars ($500,000).

(c) Any person who causes, induces, or persuades, or attempts to cause, induce, or persuade, a person who is a minor at the time of commission of the offense to engage in a commercial sex act, with the intent to effect or maintain a violation of Section 266, 266h, 266i, 266j, 267, 311.1, 311.2, 311.3, 311.4, 311.5, 311.6, or 518 is guilty of human trafficking. A violation of this subdivision is punishable by imprisonment in the state prison as follows:

(1) Five, 8, or 12 years and a fine of not more than five hundred thousand dollars ($500,000).

(2) Fifteen years to life and a fine of not more than five hundred thousand dollars ($500,000) when the offense involves force, fear, fraud, deceit, coercion, violence, duress, menace, or threat of unlawful injury to the victim or to another person.

(d) In determining whether a minor was caused, induced, or persuaded to engage in a commercial sex act, the totality of the circumstances, including the age of the victim, his or her relationship to the trafficker or agents of the trafficker, and any handicap or disability of the victim, shall be considered.

(e) Consent by a victim of human trafficking who is a minor at the time of the commission of the offense is not a defense to a criminal prosecution under this section.

(f) Mistake of fact as to the age of a victim of human trafficking who is a minor at the time of the commission of the offense is not a defense to a criminal prosecution under this section.

(g) The Legislature finds that the definition of human trafficking in this section is equivalent to the federal definition of a severe form of trafficking found in Section 7102(8) of Title 22 of the United States Code.

(h) For purposes of this chapter, the following definitions apply:

(1) Coercion includes any scheme, plan, or pattern intended to cause a person to believe that failure to perform an act would result in serious harm to or physical restraint against any person; the abuse or threatened abuse of the legal process; debt bondage; or providing and facilitating the possession of any controlled substance to a person with the intent to impair the person s judgment.

(2) Commercial sex act means sexual conduct on account of which anything of value is given or received by any person.

(3) Deprivation or violation of the personal liberty of another includes substantial and sustained restriction of another s liberty accomplished through force, fear, fraud, deceit, coercion, violence, duress, menace, or threat of unlawful injury to the victim or to another person, under circumstances where the person receiving or apprehending the threat reasonably believes that it is likely that the person making the threat would carry it out.

(4) Duress includes a direct or implied threat of force, violence, danger, hardship, or retribution sufficient to cause a reasonable person to acquiesce in or perform an act which he or she would otherwise not have submitted to or performed; a direct or implied threat to destroy, conceal, remove, confiscate, or possess any actual or purported passport or immigration document of the victim; or knowingly destroying, concealing, removing, confiscating, or possessing any actual or purported passport or immigration document of the victim.

(5) Forced labor or services means labor or services that are performed or provided by a person and are obtained or maintained through force, fraud, duress, or coercion, or equivalent conduct that would reasonably overbear the will of the person.

(6) Great bodily injury means a significant or substantial physical injury.

(7) Minor means a person less than 18 years of age.

(8) Serious harm includes any harm, whether physical or nonphysical, including psychological, financial, or reputational harm, that is sufficiently serious, under all the surrounding circumstances, to compel a reasonable person of the same background and in the same circumstances to perform or to continue performing labor, services, or commercial sexual acts in order to avoid incurring that harm.

(i) The total circumstances, including the age of the victim, the relationship between the victim and the trafficker or agents of the trafficker, and any handicap or disability of the victim, shall be factors to consider in determining the presence of deprivation or violation of the personal liberty of another, duress, and coercion as described in this section.

(Amended November 6, 2012, by initiative Proposition 35, Sec. 6. Note: Prop. 35 is titled the Californians Against Sexual Exploitation (CASE) Act.)



236.2

Law enforcement agencies shall use due diligence to identify all victims of human trafficking, regardless of the citizenship of the person. When a peace officer comes into contact with a person who has been deprived of his or her personal liberty, a minor who has engaged in a commercial sex act, a person suspected of violating subdivision (a) or (b) of Section 647, or a victim of a crime of domestic violence or sexual assault, the peace officer shall consider whether the following indicators of human trafficking are present:

(a) Signs of trauma, fatigue, injury, or other evidence of poor care.

(b) The person is withdrawn, afraid to talk, or his or her communication is censored by another person.

(c) The person does not have freedom of movement.

(d) The person lives and works in one place.

(e) The person owes a debt to his or her employer.

(f) Security measures are used to control who has contact with the person.

(g) The person does not have control over his or her own government-issued identification or over his or her worker immigration documents.

(Amended November 6, 2012, by initiative Proposition 35, Sec. 7.)



236.3

Upon conviction of a violation of Section 236.1, if real property is used to facilitate the commission of the offense, the procedures for determining whether the property constitutes a nuisance and the remedies imposed therefor as provided in Article 2 (commencing with Section 11225) of Chapter 3 of Title 1 of Part 4 shall apply.

(Added by Stats. 2010, Ch. 625, Sec. 1. Effective January 1, 2011.)



236.4

(a) Upon the conviction of a person of a violation of Section 236.1, the court may, in addition to any other penalty, fine, or restitution imposed, order the defendant to pay an additional fine not to exceed one million dollars ($1,000,000). In setting the amount of the fine, the court shall consider any relevant factors, including, but not limited to, the seriousness and gravity of the offense, the circumstances and duration of its commission, the amount of economic gain the defendant derived as a result of the crime, and the extent to which the victim suffered losses as a result of the crime.

(b) Any person who inflicts great bodily injury on a victim in the commission or attempted commission of a violation of Section 236.1 shall be punished by an additional and consecutive term of imprisonment in the state prison for 5, 7, or 10 years.

(c) Any person who has previously been convicted of a violation of any crime specified in Section 236.1 shall receive an additional and consecutive term of imprisonment in the state prison for 5 years for each additional conviction on charges separately brought and tried.

(d) Every fine imposed and collected pursuant to Section 236.1 and this section shall be deposited in the Victim-Witness Assistance Fund, to be administered by the California Emergency Management Agency (Cal EMA), to fund grants for services for victims of human trafficking. Seventy percent of the fines collected and deposited shall be granted to public agencies and nonprofit corporations that provide shelter, counseling, or other direct services for trafficked victims. Thirty percent of the fines collected and deposited shall be granted to law enforcement and prosecution agencies in the jurisdiction in which the charges were filed to fund human trafficking prevention, witness protection, and rescue operations.

(Added November 6, 2012, by initiative Proposition 35, Sec. 8.)



236.5

(a) Within 15 business days of the first encounter with a victim of human trafficking, as defined by Section 236.1, law enforcement agencies shall provide brief letters that satisfy the following Law Enforcement Agency (LEA) endorsement regulations as found in paragraph (1) of subdivision (f) of Section 214.11 of Title 8 of the Code of Federal Regulations.

(b) The LEA must be submitted on Supplement B, Declaration of Law Enforcement Officer for Victim of Trafficking in Persons, of Form I-914. The LEA endorsement must be filled out completely in accordance with the instructions contained on the form and must attach the results of any name or database inquiry performed. In order to provide persuasive evidence, the LEA endorsement must contain a description of the victimization upon which the application is based, including the dates the trafficking in persons and victimization occurred, and be signed by a supervising official responsible for the investigation or prosecution of trafficking in persons. The LEA endorsement must address whether the victim had been recruited, harbored, transported, provided, or obtained specifically for either labor or services, or for the purposes of a commercial sex act.

(c) Where state law enforcement agencies find the grant of a LEA endorsement to be inappropriate for a victim of trafficking in persons, the agency shall within 15 days provide the victim with a letter explaining the grounds of the denial of the LEA. The victim may submit additional evidence to the law enforcement agency, which must reconsider the denial of the LEA within one week of the receipt of additional evidence.

(Added by renumbering Section 236.2 by Stats. 2008, Ch. 358, Sec. 3. Effective January 1, 2009.)



236.6

(a) To prevent dissipation or secreting of assets or property, the prosecuting agency may, at the same time as or subsequent to the filing of a complaint or indictment charging human trafficking under Section 236.1, file a petition with the criminal division of the superior court of the county in which the accusatory pleading was filed, seeking a temporary restraining order, preliminary injunction, the appointment of a receiver, or any other protective relief necessary to preserve the property or assets. The filing of the petition shall start a proceeding that shall be pendent to the criminal proceeding and maintained solely to effect the remedies available for this crime, including, but not limited to, payment of restitution and payment of fines. The proceeding shall not be subject to or governed by the provisions of the Civil Discovery Act as set forth in Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure. The petition shall allege that the defendant has been charged with human trafficking under Section 236.1 and shall identify that criminal proceeding and the assets and property to be affected by an order issued pursuant to this section.

(b) The prosecuting agency shall, by personal service or registered mail, provide notice of the petition to every person who may have an interest in the property specified in the petition. Additionally, the notice shall be published for at least three successive weeks in a newspaper of general circulation in the county where the property affected by the order is located. The notice shall state that any interested person may file a verified claim with the superior court stating the nature and amount of his or her claimed interest. The notice shall set forth the time within which a claim of interest in the protected property shall be filed.

(c) If the property to be preserved is real property, the prosecuting agency shall record, at the time of filing the petition, a lis pendens in each county in which the real property is situated that specifically identifies the property by legal description, the name of the owner of record, as shown on the latest equalized assessment roll, and the assessor s parcel number.

(d) If the property to be preserved consists of assets under the control of a banking or financial institution, the prosecuting agency, at the time of filing the petition, may obtain an order from the court directing the banking or financial institution to immediately disclose the account numbers and value of the assets of the accused held by the banking or financial institution. The prosecuting agency shall file a supplemental petition, specifically identifying which banking or financial institution accounts shall be subject to a temporary restraining order, preliminary injunction, or other protective remedy.

(e) A person claiming an interest in the protected property or assets may, at any time within 30 days from the date of the first publication of the notice of the petition, or within 30 days after receipt of actual notice, whichever is later, file with the superior court of the county in which the action is pending a verified claim stating the nature and amount of his or her interest in the property or assets. A verified copy of the claim shall be served by the claimant on the Attorney General or district attorney, as appropriate.

(f) Concurrent with or subsequent to the filing of the petition, the prosecuting agency may move the superior court for, and the superior court may issue, any of the following pendente lite orders to preserve the status quo of the property or assets alleged in the petition:

(1) An injunction to restrain any person from transferring, encumbering, hypothecating, or otherwise disposing of the property or assets.

(2) Appointment of a receiver to take possession of, care for, manage, and operate the assets and properties so that they may be maintained and preserved. The court may order that a receiver appointed pursuant to this section shall be compensated for all reasonable expenditures made or incurred by him or her in connection with the possession, care, management, and operation of property or assets that are subject to the provisions of this section.

(3) Requiring a bond or other undertaking, in lieu of other orders, of a value sufficient to ensure the satisfaction of restitution and fines imposed pursuant to Section 236.1.

(g) The following procedures shall be followed in processing the petition:

(1) No preliminary injunction shall be granted or receiver appointed without notice to the interested parties and a hearing to determine that the order is necessary to preserve the property or assets, pending the outcome of the criminal proceedings. However, a temporary restraining order may be issued pending that hearing pursuant to the provisions of Section 527 of the Code of Civil Procedure. The temporary restraining order may be based upon the sworn declaration of a peace officer with personal knowledge of the criminal investigation that establishes probable cause to believe that human trafficking has taken place and that the amount of restitution and fines established pursuant to subdivision (f) exceeds or equals the worth of the property or assets subject to the temporary restraining order. The declaration may include the hearsay statements of witnesses to establish the necessary facts. The temporary restraining order may be issued without notice upon a showing of good cause to the court.

(2) The defendant, or a person who has filed a verified claim, shall have the right to have the court conduct an order to show cause hearing within 10 days of the service of the request for a hearing upon the prosecuting agency, in order to determine whether the temporary restraining order should remain in effect, whether relief should be granted from a lis pendens recorded pursuant to subdivision (c), or whether an existing order should be modified in the interests of justice. Upon a showing of good cause, the hearing shall be held within two days of the service of the request for a hearing upon the prosecuting agency.

(3) In determining whether to issue a preliminary injunction or temporary restraining order in a proceeding brought by a prosecuting agency in conjunction with or subsequent to the filing of an allegation pursuant to this section, the court has the discretion to consider any matter that it deems reliable and appropriate, including hearsay statements, in order to reach a just and equitable decision. The court shall weigh the relative degree of certainty of the outcome on the merits and the consequences to each of the parties of granting the interim relief. If the prosecution is likely to prevail on the merits and the risk of the dissipation of assets outweighs the potential harm to the defendants and the interested parties, the court shall grant injunctive relief. The court shall give significant weight to the following factors:

(A) The public interest in preserving the property or assets pendente lite.

(B) The difficulty of preserving the property or assets pendente lite where the underlying alleged crimes involve human trafficking.

(C) The fact that the requested relief is being sought by a public prosecutor on behalf of alleged victims of human trafficking.

(D) The likelihood that substantial public harm has occurred where the human trafficking is alleged to have been committed.

(E) The significant public interest involved in compensating victims of human trafficking and paying court-imposed restitution and fines.

(4) The court, in making its orders, may consider a defendant s request for the release of a portion of the property affected by this section in order to pay reasonable legal fees in connection with the criminal proceeding, necessary and appropriate living expenses pending trial and sentencing, and for the purpose of posting bail. The court shall weigh the needs of the public to retain the property against the needs of the defendant to a portion of the property. The court shall consider the factors listed in paragraph (3) prior to making an order releasing property for these purposes.

(5) The court, in making its orders, shall seek to protect the interests of innocent third parties, including an innocent spouse, who were not involved in the commission of criminal activity.

(6) The orders shall be no more extensive than necessary to effect the remedies available for the crime. In determining the amount of property to be held, the court shall ascertain the amount of fines that are assessed for a violation of this chapter and the amount of possible restitution.

(7) A petition filed pursuant to this section is part of the criminal proceedings for purposes of appointment of counsel and shall be assigned to the criminal division of the superior court of the county in which the accusatory pleading was filed.

(8) Based upon a noticed motion brought by the receiver appointed pursuant to paragraph (2) of subdivision (f), the court may order an interlocutory sale of property named in the petition when the property is liable to perish, to waste, or to be significantly reduced in value, or when the expenses of maintaining the property are disproportionate to the value of the property. The proceeds of the interlocutory sale shall be deposited with the court or as directed by the court pending determination of the proceeding pursuant to this section.

(9) The court may make any orders that are necessary to preserve the continuing viability of a lawful business enterprise that is affected by the issuance of a temporary restraining order or preliminary injunction issued pursuant to this section.

(10) In making its orders, the court shall seek to prevent the property or asset subject to a temporary restraining order or preliminary injunction from perishing, spoiling, going to waste, or otherwise being significantly reduced in value. Where the potential for diminution in value exists, the court shall appoint a receiver to dispose of or otherwise protect the value of the property or asset.

(11) A preservation order shall not be issued against an asset of a business that is not likely to be dissipated and that may be subject to levy or attachment to meet the purposes of this section.

(h) If the allegation of human trafficking is dismissed or found by the trier of fact to be untrue, a preliminary injunction or temporary restraining order issued pursuant to this section shall be dissolved. If a jury is the trier of fact, and the jury is unable to reach a unanimous verdict, the court shall have the discretion to continue or dissolve all or a portion of the preliminary injunction or temporary restraining order based upon the interests of justice. However, if the prosecuting agency elects not to retry the case, a preliminary injunction or temporary restraining order issued pursuant to this section shall be dissolved.

(i) (1) (A) If the defendant is convicted of human trafficking, the trial judge shall continue the preliminary injunction or temporary restraining order until the date of the criminal sentencing and shall make a finding at that time as to what portion, if any, of the property or assets subject to the preliminary injunction or temporary restraining order shall be levied upon to pay fines and restitution to victims of the crime. The order imposing fines and restitution may exceed the total worth of the property or assets subjected to the preliminary injunction or temporary restraining order. The court may order the immediate transfer of the property or assets to satisfy a restitution order issued pursuant to Section 1202.4 and a fine imposed pursuant to this chapter.

(B) If the execution of judgment is stayed pending an appeal of an order of the superior court pursuant to this section, the preliminary injunction or temporary restraining order shall be maintained in full force and effect during the pendency of the appellate period.

(2) The order imposing fines and restitution shall not affect the interest in real property of a third party that was acquired prior to the recording of the lis pendens, unless the property was obtained from the defendant other than as a bona fide purchaser for value. If any assets or property affected by this section are subject to a valid lien, mortgage, security interest, or interest under a conditional sales contract and the amount due to the holder of the lien, mortgage, interest, or contract is less than the appraised value of the property, that person may pay to the state or the local government that initiated the proceeding the amount of the difference between the appraised value of the property and the amount of the lien, mortgage, security interest, or interest under a conditional sales contract. Upon that payment, the state or local entity shall relinquish all claims to the property. If the holder of the interest elects not to make that payment to the state or local governmental entity, the interest in the property shall be deemed transferred to the state or local governmental entity and any indicia of ownership of the property shall be confirmed in the state or local governmental entity. The appraised value shall be determined as of the date judgment is entered either by agreement between the holder of the lien, mortgage, security interest, or interest under a conditional sales contract and the governmental entity involved or, if they cannot agree, then by a court-appointed appraiser for the county in which the action is brought. A person holding a valid lien, mortgage, security interest, or interest under a conditional sales contract shall be paid the appraised value of his or her interest.

(3) In making its final order, the court shall seek to protect the legitimately acquired interests of innocent third parties, including an innocent spouse, who were not involved in the commission of criminal activity.

(j) In all cases where property is to be levied upon pursuant to this section, a receiver appointed by the court shall be empowered to liquidate all property or assets, which shall be distributed in the following order of priority:

(1) To the receiver, or court-appointed appraiser, for all reasonable expenditures made or incurred by him or her in connection with the sale of the property or liquidation of assets, including all reasonable expenditures for necessary repairs, storage, or transportation of property levied upon under this section.

(2) To a holder of a valid lien, mortgage, or security interest, up to the amount of his or her interest in the property or proceeds.

(3) To a victim as restitution for human trafficking that was alleged in the accusatory pleading and that was proven by the prosecution.

(4) For payment of a fine imposed. The proceeds obtained in payment of a fine shall be paid in the manner set forth in subdivision (h) of Section 236.1.

(Added by Stats. 2012, Ch. 512, Sec. 1. Effective January 1, 2013.)



236.7

(a) Any interest in a vehicle, boat, airplane, money, negotiable instruments, securities, real property, or other thing of value that was put to substantial use for the purpose of facilitating the crime of human trafficking that involves a commercial sex act, as defined in paragraph (2) of subdivision (g) of Section 236.1, where the victim was less than 18 years of age at the time of the commission of the crime, may be seized and ordered forfeited by the court upon the conviction of a person guilty of human trafficking that involves a commercial sex act where the victim is an individual under 18 years of age, pursuant to Section 236.1.

(b) In any case in which a defendant is convicted of human trafficking pursuant to Section 236.1 and an allegation is found to be true that the victim was a person under 18 years of age and the crime involved a commercial sex act, as defined in paragraph (2) of subdivision (g) of Section 236.1, the following assets shall be subject to forfeiture upon proof of the provisions of subdivision (d) of Section 236.9:

(1) Any property interest, whether tangible or intangible, acquired through human trafficking that involves a commercial sex act where the victim was less than 18 years of age at the time of the commission of the crime.

(2) All proceeds from human trafficking that involves a commercial sex act where the victim was less than 18 years of age at the time of the commission of the crime, which property shall include all things of value that may have been received in exchange for the proceeds immediately derived from the act.

(c) If a prosecuting agency petitions for forfeiture of an interest under subdivision (a) or (b), the process prescribed in Sections 236.8 to 236.12, inclusive, shall apply, but no local or state prosecuting agency shall be required to petition for forfeiture in any case.

(d) Real property that is used as a family residence or for other lawful purposes, or that is owned by two or more persons, one of whom had no knowledge of its unlawful use, shall not be subject to forfeiture.

(e) An interest in a vehicle that may be lawfully driven with a class C, class M1, or class M2 license, as prescribed in Section 12804.9 of the Vehicle Code, may not be forfeited under this section if there is a community property interest in the vehicle by a person other than the defendant and the vehicle is the sole vehicle of this type available to the defendant s immediate family.

(f) Real property subject to forfeiture may not be seized, absent exigent circumstances, without notice to the interested parties and a hearing to determine that seizure is necessary to preserve the property pending the outcome of the proceedings. At the hearing, the prosecution shall bear the burden of establishing that probable cause exists for the forfeiture of the property and that seizure is necessary to preserve the property pending the outcome of the forfeiture proceedings. The court may issue a seizure order pursuant to this section if it finds that seizure is warranted or a pendente lite order pursuant to Section 236.10 if it finds that the status quo or value of the property can be preserved without seizure.

(g) For purposes of this section, no allegation or proof of a pattern of criminal profiteering activity is required.

(Added by Stats. 2012, Ch. 514, Sec. 2. Effective January 1, 2013.)



236.8

(a) If the prosecuting agency, in conjunction with the criminal proceeding, files a petition of forfeiture with the superior court of the county in which the defendant has been charged with human trafficking that involves a commercial sex act, as defined in paragraph (2) of subdivision (g) of Section 236.1, where the victim was less than 18 years of age at the time of the commission of the crime, the prosecuting agency shall make service of process of a notice regarding that petition upon every individual who may have a property interest in the alleged proceeds or instruments. The notice shall state that any interested party may file a verified claim with the superior court stating the amount of their claimed interest and an affirmation or denial of the prosecuting agency s allegation. If the notice cannot be given by registered mail or personal delivery, the notice shall be published for at least three successive weeks in a newspaper of general circulation in the county where the property is located. If the property alleged to be subject to forfeiture is real property, the prosecuting agency shall, at the time of filing the petition of forfeiture, record a lis pendens with the county recorder in each county in which the real property is situated that specifically identifies the real property alleged to be subject to forfeiture. The judgment of forfeiture shall not affect the interest in real property of a third party that was acquired prior to the recording of the lis pendens.

(b) All notices shall set forth the time within which a claim of interest in the property seized is required to be filed pursuant to Section 236.9.

(Added by Stats. 2012, Ch. 514, Sec. 3. Effective January 1, 2013.)



236.9

(a) A person claiming an interest in the property, proceeds, or instruments may, at any time within 30 days from the date of the first publication of the notice of seizure or within 30 days after receipt of actual notice, file with the superior court of the county in which the action is pending a verified claim stating his or her interest in the property, proceeds, or instruments. A verified copy of the claim shall be given by the claimant to the Attorney General or district attorney, as appropriate.

(b) (1) If, at the end of the time set forth in subdivision (a), an interested person, other than the defendant, has not filed a claim, the court, upon motion, shall declare that the person has defaulted upon his or her alleged interest and the interest shall be subject to forfeiture upon proof of the provisions of subdivision (d).

(2) The defendant may admit or deny that the property is subject to forfeiture pursuant to the provisions of this chapter. If the defendant fails to admit or deny or to file a claim of interest in the property, proceeds, or instruments, the court shall enter a response of denial on behalf of the defendant.

(c) (1) The forfeiture proceeding shall be set for hearing in the superior court in which the underlying criminal offense will be tried.

(2) If the defendant is found guilty of the underlying offense, the issue of forfeiture shall be promptly tried, either before the same jury or before a new jury in the discretion of the court, unless waived by the consent of all parties.

(d) At the forfeiture hearing, the prosecuting agency shall have the burden of establishing beyond a reasonable doubt that the property alleged in the petition comes within the provisions of Section 236.7.

(e) Unless the trier of fact finds that the seized property was used for a purpose for which forfeiture is permitted, the court shall order the seized property released to the person that the court determines is entitled to possession of that property. If the trier of fact finds that the seized property was used for a purpose for which forfeiture is permitted, but does not find that a person who has a valid interest in the property had actual knowledge that the property would be or was used for a purpose for which forfeiture is permitted and consented to that use, the court shall order the property released to the claimant.

(Added by Stats. 2012, Ch. 514, Sec. 4. Effective January 1, 2013.)



236.10

(a) Concurrent with or subsequent to the filing of the petition, the prosecuting agency may move the superior court for, and the superior court may issue, the following pendente lite orders to preserve the status quo of the property alleged in the petition:

(1) An injunction to restrain anyone from transferring, encumbering, hypothecating, or otherwise disposing of the property.

(2) Appointment of a receiver to take possession of, care for, manage, and operate the assets and properties so that the property may be maintained and preserved. The court may order that a receiver appointed pursuant to this section be compensated for all reasonable expenditures made or incurred by him or her in connection with the possession, care, management, and operation of property or assets that are subject to the provisions of this section.

(b) No preliminary injunction may be granted or receiver appointed without notice to the interested parties and a hearing to determine that an order is necessary to preserve the property, pending the outcome of the criminal proceedings, and that there is probable cause to believe that the property alleged in the forfeiture proceedings are proceeds, instruments, or property interests forfeitable under the provisions of Section 236.7. However, a temporary restraining order may issue pending that hearing pursuant to the provisions of Section 527 of the Code of Civil Procedure.

(c) Notwithstanding any other provision of law, the court in granting these motions may order a surety bond or undertaking to preserve the property interests of the interested parties.

(d) The court shall, in making its orders, seek to protect the interests of those who may be involved in the same enterprise as the defendant, but who were not involved in human trafficking that involves a commercial sex act, as defined in paragraph (2) of subdivision (g) of Section 236.1, where the victim was less than 18 years of age at the time of the commission of the crime.

(Added by Stats. 2012, Ch. 514, Sec. 5. Effective January 1, 2013.)



236.11

(a) If the trier of fact at the forfeiture hearing finds that the alleged property, instruments, or proceeds are forfeitable pursuant to Section 236.7 and the defendant was engaged in human trafficking that involves a commercial sex act, as defined in paragraph (2) of subdivision (g) of Section 236.1, where the victim was less than 18 years of age at the time of the commission of the crime, the court shall declare that property or proceeds forfeited to the state or local governmental entity, subject to distribution as provided in Section 236.12. No property solely owned by a bona fide purchaser for value shall be subject to forfeiture.

(b) If the trier of fact at the forfeiture hearing finds that the alleged property is forfeitable pursuant to Section 236.7 but does not find that a person holding a valid lien, mortgage, security interest, or interest under a conditional sales contract acquired that interest with actual knowledge that the property was to be used for a purpose for which forfeiture is permitted, and the amount due to that person is less than the appraised value of the property, that person may pay to the state or the local governmental entity that initiated the forfeiture proceeding the amount of the registered owner s equity, which shall be deemed to be the difference between the appraised value and the amount of the lien, mortgage, security interest, or interest under a conditional sales contract. Upon payment, the state or local governmental entity shall relinquish all claims to the property. If the holder of the interest elects not to pay the state or local governmental entity, the property shall be deemed forfeited to the state or local governmental entity and the ownership certificate shall be forwarded. The appraised value shall be determined as of the date judgment is entered either by agreement between the legal owner and the governmental entity involved, or, if they cannot agree, by a court-appointed appraiser for the county in which the action is brought. A person holding a valid lien, mortgage, security interest, or interest under a conditional sales contract shall be paid the appraised value of his or her interest.

(c) If the amount due to a person holding a valid lien, mortgage, security interest, or interest under a conditional sales contract is less than the value of the property and the person elects not to make payment to the governmental entity, the property shall be sold at public auction by the Department of General Services or by the local governmental entity. The seller shall provide notice of the sale by one publication in a newspaper published and circulated in the city, community, or locality where the sale is to take place.

(d) Notwithstanding subdivision (c), a county may dispose of real property forfeited to the county pursuant to this chapter by the process prescribed in Section 25538.5 of the Government Code.

(Added by Stats. 2012, Ch. 514, Sec. 6. Effective January 1, 2013.)



236.12

Notwithstanding that no response or claim has been filed pursuant to Section 236.9, in all cases where property is forfeited pursuant to this chapter and, if necessary, sold by the Department of General Services or local governmental entity, the money forfeited or the proceeds of sale shall be distributed by the state or local governmental entity as follows:

(a) To the bona fide or innocent purchaser, conditional sales vendor, or holder of a valid lien, mortgage, or security interest, if any, up to the amount of his or her interest in the property or proceeds, when the court declaring the forfeiture orders a distribution to that person. The court shall endeavor to discover all those lienholders and protect their interests and may, at its discretion, order the proceeds placed in escrow for up to an additional 60 days to ensure that all valid claims are received and processed.

(b) To the Department of General Services or local governmental entity for all expenditures made or incurred by it in connection with the sale of the property, including expenditures for necessary repairs, storage, or transportation of property seized under this chapter.

(c) (1) Fifty percent to the General Fund of the state or local governmental entity, whichever prosecutes or handles the forfeiture hearing.

(2) Fifty percent to the Victim-Witness Assistance Fund to be used upon appropriation for grants to community-based organizations that serve victims of human trafficking.

(Added by Stats. 2012, Ch. 514, Sec. 7. Effective January 1, 2013.)



237

(a) False imprisonment is punishable by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in the county jail for not more than one year, or by both that fine and imprisonment. If the false imprisonment be effected by violence, menace, fraud, or deceit, it shall be punishable by imprisonment pursuant to subdivision (h) of Section 1170.

(b) False imprisonment of an elder or dependent adult by use of violence, menace, fraud, or deceit shall be punishable as described in subdivision (f) of Section 368.

(Amended by Stats. 2011, Ch. 15, Sec. 288. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






CHAPTER 9. Assault and Battery

240

An assault is an unlawful attempt, coupled with a present ability, to commit a violent injury on the person of another.

(Enacted 1872.)



241

(a) An assault is punishable by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in the county jail not exceeding six months, or by both the fine and imprisonment.

(b) When an assault is committed against the person of a parking control officer engaged in the performance of his or her duties, and the person committing the offense knows or reasonably should know that the victim is a parking control officer, the assault is punishable by a fine not exceeding two thousand dollars ($2,000), or by imprisonment in the county jail not exceeding six months, or by both the fine and imprisonment.

(c) When an assault is committed against the person of a peace officer, firefighter, emergency medical technician, mobile intensive care paramedic, lifeguard, process server, traffic officer, code enforcement officer, animal control officer, or search and rescue member engaged in the performance of his or her duties, or a physician or nurse engaged in rendering emergency medical care outside a hospital, clinic, or other health care facility, and the person committing the offense knows or reasonably should know that the victim is a peace officer, firefighter, emergency medical technician, mobile intensive care paramedic, lifeguard, process server, traffic officer, code enforcement officer, animal control officer, or search and rescue member engaged in the performance of his or her duties, or a physician or nurse engaged in rendering emergency medical care, the assault is punishable by a fine not exceeding two thousand dollars ($2,000), or by imprisonment in a county jail not exceeding one year, or by both the fine and imprisonment.

(d) As used in this section, the following definitions apply:

(1) Peace officer means any person defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2.

(2) Emergency medical technician means a person possessing a valid course completion certificate from a program approved by the State Department of Health Care Services for the medical training and education of ambulance personnel, and who meets the standards of Division 2.5 (commencing with Section 1797) of the Health and Safety Code.

(3) Mobile intensive care paramedic refers to those persons who meet the standards set forth in Division 2.5 (commencing with Section 1797) of the Health and Safety Code.

(4) Nurse means a person who meets the standards of Division 2.5 (commencing with Section 1797) of the Health and Safety Code.

(5) Lifeguard means a person who is:

(A) Employed as a lifeguard by the state, a county, or a city, and is designated by local ordinance as a public officer who has a duty and responsibility to enforce local ordinances and misdemeanors through the issuance of citations.

(B) Wearing distinctive clothing which includes written identification of the person s status as a lifeguard and which clearly identifies the employing organization.

(6) Process server means any person who meets the standards or is expressly exempt from the standards set forth in Section 22350 of the Business and Professions Code.

(7) Traffic officer means any person employed by a county or city to monitor and enforce state laws and local ordinances relating to parking and the operation of vehicles.

(8) Animal control officer means any person employed by a county or city for purposes of enforcing animal control laws or regulations.

(9) (A) Code enforcement officer means any person who is not described in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 and who is employed by any governmental subdivision, public or quasi-public corporation, public agency, public service corporation, any town, city, county, or municipal corporation, whether incorporated or chartered, that has enforcement authority for health, safety, and welfare requirements, and whose duties include enforcement of any statute, rules, regulations, or standards, and who is authorized to issue citations, or file formal complaints.

(B) Code enforcement officer also includes any person who is employed by the Department of Housing and Community Development who has enforcement authority for health, safety, and welfare requirements pursuant to the Employee Housing Act (Part 1 (commencing with Section 17000) of Division 13 of the Health and Safety Code); the State Housing Law (Part 1.5 (commencing with Section 17910) of Division 13 of the Health and Safety Code); the Manufactured Housing Act of 1980 (Part 2 (commencing with Section 18000) of Division 13 of the Health and Safety Code); the Mobilehome Parks Act (Part 2.1 (commencing with Section 18200) of Division 13 of the Health and Safety Code); and the Special Occupancy Parks Act (Part 2.3 (commencing with Section 18860) of Division 13 of the Health and Safety Code).

(10) Parking control officer means any person employed by a city, county, or city and county, to monitor and enforce state laws and local ordinances relating to parking.

(11) Search and rescue member means any person who is part of an organized search and rescue team managed by a governmental agency.

(Amended by Stats. 2011, Ch. 249, Sec. 1. Effective January 1, 2012.)



241.1

When an assault is committed against the person of a custodial officer as defined in Section 831 or 831.5, and the person committing the offense knows or reasonably should know that the victim is a custodial officer engaged in the performance of his or her duties, the offense shall be punished by imprisonment in the county jail not exceeding one year or by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 289. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



241.2

(a) (1) When an assault is committed on school or park property against any person, the assault is punishable by a fine not exceeding two thousand dollars ($2,000), or by imprisonment in the county jail not exceeding one year, or by both that fine and imprisonment.

(2) When a violation of this section is committed by a minor on school property, the court may, in addition to any other fine, sentence, or as a condition of probation, order the minor to attend counseling as deemed appropriate by the court at the expense of the minor s parents. The court shall take into consideration the ability of the minor s parents to pay, however, no minor shall be relieved of attending counseling because of the minor s parents inability to pay for the counseling imposed by this section.

(b) School, as used in this section, means any elementary school, junior high school, four-year high school, senior high school, adult school or any branch thereof, opportunity school, continuation high school, regional occupational center, evening high school, technical school, or community college.

(c) Park, as used in this section, means any publicly maintained or operated park. It does not include any facility when used for professional sports or commercial events.

(Amended by Stats. 2001, Ch. 484, Sec. 2. Effective January 1, 2002.)



241.3

(a) When an assault is committed against any person on the property of, or on a motor vehicle of, a public transportation provider, the offense shall be punished by a fine not to exceed two thousand dollars ($2,000), or by imprisonment in a county jail not to exceed one year, or by both the fine and imprisonment.

(b) As used in this section, public transportation provider means a publicly or privately owned entity that operates, for the transportation of persons for hire, a bus, taxicab, streetcar, cable car, trackless trolley, or other motor vehicle, including a vehicle operated on stationary rails or on a track or rail suspended in air, or that operates a schoolbus.

(c) As used in this section, on the property of means the entire station where public transportation is available, including the parking lot reserved for the public who utilize the transportation system.

(Repealed and added by Stats. 1996, Ch. 423, Sec. 2. Effective January 1, 1997.)



241.4

An assault is punishable by fine not exceeding one thousand dollars ($1,000), or by imprisonment in the county jail not exceeding six months, or by both. When the assault is committed against the person of a peace officer engaged in the performance of his or her duties as a member of a police department of a school district pursuant to Section 38000 of the Education Code, and the person committing the offense knows or reasonably should know that the victim is a peace officer engaged in the performance of his or her duties, the offense shall be punished by imprisonment in the county jail not exceeding one year or by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 290. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



241.5

(a) When an assault is committed against a highway worker engaged in the performance of his or her duties and the person committing the offense knows or reasonably should know that the victim is a highway worker engaged in the performance of his or her duties, the offense shall be punishable by a fine not to exceed two thousand dollars ($2,000) or by imprisonment in a county jail up to one year or by both that fine and imprisonment.

(b) As used in this section, highway worker means an employee of the Department of Transportation, a contractor or employee of a contractor while working under contract with the Department of Transportation, an employee of a city, county, or city and county, a contractor or employee of a contractor while working under contract with a city, county, or city and county, or a volunteer as defined in Section 1720.4 of the Labor Code who does one or more of the following:

(1) Performs maintenance, repair, or construction of state highway or local street or road infrastructures and associated rights-of-way in highway or local street or road work zones.

(2) Operates equipment on state highway or local street or road infrastructures and associated rights-of-way in highway or local street or road work zones.

(3) Performs any related maintenance work, as required, on state highway or local street or road infrastructures in highway or local street or road work zones.

(Amended by Stats. 2009, Ch. 116, Sec. 1. Effective January 1, 2010.)



241.6

When an assault is committed against a school employee engaged in the performance of his or her duties, or in retaliation for an act performed in the course of his or her duties, whether on or off campus, during the schoolday or at any other time, and the person committing the offense knows or reasonably should know the victim is a school employee, the assault is punishable by imprisonment in a county jail not exceeding one year, or by a fine not exceeding two thousand dollars ($2,000), or by both the fine and imprisonment.

For purposes of this section, school employee has the same meaning as defined in subdivision (d) of Section 245.5.

This section shall not apply to conduct arising during the course of an otherwise lawful labor dispute.

(Amended by Stats. 1993, Ch. 1257, Sec. 5. Effective January 1, 1994.)



241.7

Any person who is a party to a civil or criminal action in which a jury has been selected to try the case and who, while the legal action is pending or after the conclusion of the trial, commits an assault against any juror or alternate juror who was selected and sworn in that legal action, shall be punished by a fine not to exceed two thousand dollars ($2,000), or by imprisonment in the county jail not exceeding one year, or by both such fine and imprisonment, or by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 291. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



241.8

(a) Any person who commits an assault against a member of the United States Armed Forces because of the victim s service in the United States Armed Forces shall be punished by a fine not exceeding two thousand dollars ($2,000), by imprisonment in a county jail for a period not exceeding one year, or by both that fine and imprisonment.

(b) Because of means that the bias motivation must be a cause in fact of the assault, whether or not other causes exist. When multiple concurrent motives exist, the prohibited bias must be a substantial factor in bringing about the assault.

(Added by Stats. 2003, Ch. 138, Sec. 1. Effective January 1, 2004.)



242

A battery is any willful and unlawful use of force or violence upon the person of another.

(Enacted 1872.)



243

(a) A battery is punishable by a fine not exceeding two thousand dollars ($2,000), or by imprisonment in a county jail not exceeding six months, or by both that fine and imprisonment.

(b) When a battery is committed against the person of a peace officer, custodial officer, firefighter, emergency medical technician, lifeguard, security officer, custody assistant, process server, traffic officer, code enforcement officer, animal control officer, or search and rescue member engaged in the performance of his or her duties, whether on or off duty, including when the peace officer is in a police uniform and is concurrently performing the duties required of him or her as a peace officer while also employed in a private capacity as a part-time or casual private security guard or patrolman, or a nonsworn employee of a probation department engaged in the performance of his or her duties, whether on or off duty, or a physician or nurse engaged in rendering emergency medical care outside a hospital, clinic, or other health care facility, and the person committing the offense knows or reasonably should know that the victim is a peace officer, custodial officer, firefighter, emergency medical technician, lifeguard, security officer, custody assistant, process server, traffic officer, code enforcement officer, animal control officer, or search and rescue member engaged in the performance of his or her duties, nonsworn employee of a probation department, or a physician or nurse engaged in rendering emergency medical care, the battery is punishable by a fine not exceeding two thousand dollars ($2,000), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment.

(c) (1) When a battery is committed against a custodial officer, firefighter, emergency medical technician, lifeguard, process server, traffic officer, or animal control officer engaged in the performance of his or her duties, whether on or off duty, or a nonsworn employee of a probation department engaged in the performance of his or her duties, whether on or off duty, or a physician or nurse engaged in rendering emergency medical care outside a hospital, clinic, or other health care facility, and the person committing the offense knows or reasonably should know that the victim is a nonsworn employee of a probation department, custodial officer, firefighter, emergency medical technician, lifeguard, process server, traffic officer, or animal control officer engaged in the performance of his or her duties, or a physician or nurse engaged in rendering emergency medical care, and an injury is inflicted on that victim, the battery is punishable by a fine of not more than two thousand dollars ($2,000), by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment, or by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months, or two or three years.

(2) When the battery specified in paragraph (1) is committed against a peace officer engaged in the performance of his or her duties, whether on or off duty, including when the peace officer is in a police uniform and is concurrently performing the duties required of him or her as a peace officer while also employed in a private capacity as a part-time or casual private security guard or patrolman and the person committing the offense knows or reasonably should know that the victim is a peace officer engaged in the performance of his or her duties, the battery is punishable by a fine of not more than ten thousand dollars ($10,000), or by imprisonment in a county jail not exceeding one year or pursuant to subdivision (h) of Section 1170 for 16 months, or two or three years, or by both that fine and imprisonment.

(d) When a battery is committed against any person and serious bodily injury is inflicted on the person, the battery is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years.

(e) (1) When a battery is committed against a spouse, a person with whom the defendant is cohabiting, a person who is the parent of the defendant s child, former spouse, fiancé, or fiancée, or a person with whom the defendant currently has, or has previously had, a dating or engagement relationship, the battery is punishable by a fine not exceeding two thousand dollars ($2,000), or by imprisonment in a county jail for a period of not more than one year, or by both that fine and imprisonment. If probation is granted, or the execution or imposition of the sentence is suspended, it shall be a condition thereof that the defendant participate in, for no less than one year, and successfully complete, a batterer s treatment program, as described in Section 1203.097, or if none is available, another appropriate counseling program designated by the court. However, this provision shall not be construed as requiring a city, a county, or a city and county to provide a new program or higher level of service as contemplated by Section 6 of Article XIII?B of the California Constitution.

(2) Upon conviction of a violation of this subdivision, if probation is granted, the conditions of probation may include, in lieu of a fine, one or both of the following requirements:

(A) That the defendant make payments to a battered women s shelter, up to a maximum of five thousand dollars ($5,000).

(B) That the defendant reimburse the victim for reasonable costs of counseling and other reasonable expenses that the court finds are the direct result of the defendant s offense.

For any order to pay a fine, make payments to a battered women s shelter, or pay restitution as a condition of probation under this subdivision, the court shall make a determination of the defendant s ability to pay. In no event shall any order to make payments to a battered women s shelter be made if it would impair the ability of the defendant to pay direct restitution to the victim or court-ordered child support. If the injury to a married person is caused in whole or in part by the criminal acts of his or her spouse in violation of this section, the community property shall not be used to discharge the liability of the offending spouse for restitution to the injured spouse, required by Section 1203.04, as operative on or before August 2, 1995, or Section 1202.4, or to a shelter for costs with regard to the injured spouse and dependents, required by this section, until all separate property of the offending spouse is exhausted.

(3) Upon conviction of a violation of this subdivision, if probation is granted or the execution or imposition of the sentence is suspended and the person has been previously convicted of a violation of this subdivision and sentenced under paragraph (1), the person shall be imprisoned for not less than 48 hours in addition to the conditions in paragraph (1). However, the court, upon a showing of good cause, may elect not to impose the mandatory minimum imprisonment as required by this subdivision and may, under these circumstances, grant probation or order the suspension of the execution or imposition of the sentence.

(4) The Legislature finds and declares that these specified crimes merit special consideration when imposing a sentence so as to display society s condemnation for these crimes of violence upon victims with whom a close relationship has been formed.

(5) If a peace officer makes an arrest for a violation of paragraph (1) of subdivision (e) of this section, the peace officer is not required to inform the victim of his or her right to make a citizen s arrest pursuant to subdivision (b) of Section 836.

(f) As used in this section:

(1) Peace officer means any person defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2.

(2) Emergency medical technician means a person who is either an EMT-I, EMT-II, or EMT-P (paramedic), and possesses a valid certificate or license in accordance with the standards of Division 2.5 (commencing with Section 1797) of the Health and Safety Code.

(3) Nurse means a person who meets the standards of Division 2.5 (commencing with Section 1797) of the Health and Safety Code.

(4) Serious bodily injury means a serious impairment of physical condition, including, but not limited to, the following: loss of consciousness; concussion; bone fracture; protracted loss or impairment of function of any bodily member or organ; a wound requiring extensive suturing; and serious disfigurement.

(5) Injury means any physical injury which requires professional medical treatment.

(6) Custodial officer means any person who has the responsibilities and duties described in Section 831 and who is employed by a law enforcement agency of any city or county or who performs those duties as a volunteer.

(7) Lifeguard means a person defined in paragraph (5) of subdivision (d) of Section 241.

(8) Traffic officer means any person employed by a city, county, or city and county to monitor and enforce state laws and local ordinances relating to parking and the operation of vehicles.

(9) Animal control officer means any person employed by a city, county, or city and county for purposes of enforcing animal control laws or regulations.

(10) Dating relationship means frequent, intimate associations primarily characterized by the expectation of affectional or sexual involvement independent of financial considerations.

(11) (A) Code enforcement officer means any person who is not described in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 and who is employed by any governmental subdivision, public or quasi-public corporation, public agency, public service corporation, any town, city, county, or municipal corporation, whether incorporated or chartered, who has enforcement authority for health, safety, and welfare requirements, and whose duties include enforcement of any statute, rules, regulations, or standards, and who is authorized to issue citations, or file formal complaints.

(B) Code enforcement officer also includes any person who is employed by the Department of Housing and Community Development who has enforcement authority for health, safety, and welfare requirements pursuant to the Employee Housing Act (Part 1 (commencing with Section 17000) of Division 13 of the Health and Safety Code); the State Housing Law (Part 1.5 (commencing with Section 17910) of Division 13 of the Health and Safety Code); the Manufactured Housing Act of 1980 (Part 2 (commencing with Section 18000) of Division 13 of the Health and Safety Code); the Mobilehome Parks Act (Part 2.1 (commencing with Section 18200) of Division 13 of the Health and Safety Code); and the Special Occupancy Parks Act (Part 2.3 (commencing with Section 18860) of Division 13 of the Health and Safety Code).

(12) Custody assistant means any person who has the responsibilities and duties described in Section 831.7 and who is employed by a law enforcement agency of any city, county, or city and county.

(13) Search and rescue member means any person who is part of an organized search and rescue team managed by a government agency.

(14) Security officer means any person who has the responsibilities and duties described in Section 831.4 and who is employed by a law enforcement agency of any city, county, or city and county.

(g) It is the intent of the Legislature by amendments to this section at the 1981 82 and 1983 84 Regular Sessions to abrogate the holdings in cases such as People v. Corey, 21 Cal. 3d 738, and Cervantez v. J.C. Penney Co., 24 Cal. 3d 579, and to reinstate prior judicial interpretations of this section as they relate to criminal sanctions for battery on peace officers who are employed, on a part-time or casual basis, while wearing a police uniform as private security guards or patrolmen and to allow the exercise of peace officer powers concurrently with that employment.

(Amended by Stats. 2012, Ch. 867, Sec. 15. Effective January 1, 2013.)



243.1

When a battery is committed against the person of a custodial officer as defined in Section 831 of the Penal Code, and the person committing the offense knows or reasonably should know that the victim is a custodial officer engaged in the performance of his or her duties, and the custodial officer is engaged in the performance of his or her duties, the offense shall be punished by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 293. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



243.2

(a) (1) Except as otherwise provided in Section 243.6, when a battery is committed on school property, park property, or the grounds of a public or private hospital, against any person, the battery is punishable by a fine not exceeding two thousand dollars ($2,000), or by imprisonment in the county jail not exceeding one year, or by both the fine and imprisonment.

(2) When a violation of this section is committed by a minor on school property, the court may, in addition to any other fine, sentence, or as a condition of probation, order the minor to attend counseling as deemed appropriate by the court at the expense of the minor s parents. The court shall take into consideration the ability of the minor s parents to pay, however, no minor shall be relieved of attending counseling because of the minor s parents inability to pay for the counseling imposed by this section.

(b) For the purposes of this section, the following terms have the following meanings:

(1) Hospital means a facility for the diagnosis, care, and treatment of human illness that is subject to, or specifically exempted from, the licensure requirements of Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code.

(2) Park means any publicly maintained or operated park. It does not include any facility when used for professional sports or commercial events.

(3) School means any elementary school, junior high school, four-year high school, senior high school, adult school or any branch thereof, opportunity school, continuation high school, regional occupational center, evening high school, technical school, or community college.

(c) This section shall not apply to conduct arising during the course of an otherwise lawful labor dispute.

(Amended by Stats. 2001, Ch. 484, Sec. 3. Effective January 1, 2002.)



243.25

When a battery is committed against the person of an elder or a dependent adult as defined in Section 368, with knowledge that he or she is an elder or a dependent adult, the offense shall be punishable by a fine not to exceed two thousand dollars ($2,000), or by imprisonment in a county jail not to exceed one year, or by both that fine and imprisonment.

(Added by Stats. 2002, Ch. 369, Sec. 1. Effective January 1, 2003.)



243.3

When a battery is committed against the person of an operator, driver, or passenger on a bus, taxicab, streetcar, cable car, trackless trolley, or other motor vehicle, including a vehicle operated on stationary rails or on a track or rail suspended in the air, used for the transportation of persons for hire, or against a schoolbus driver, or against the person of a station agent or ticket agent for the entity providing the transportation, and the person who commits the offense knows or reasonably should know that the victim, in the case of an operator, driver, or agent, is engaged in the performance of his or her duties, or is a passenger the offense shall be punished by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment. If an injury is inflicted on that victim, the offense shall be punished by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment in a county jail not exceeding one year or in the state prison for 16 months, or two or three years, or by both that fine and imprisonment.

(Amended by Stats. 1997, Ch. 305, Sec. 1. Effective January 1, 1998.)



243.35

(a) Except as provided in Section 243.3, when a battery is committed against any person on the property of, or in a motor vehicle of, a public transportation provider, the offense shall be punished by a fine not to exceed two thousand dollars ($2,000), or by imprisonment in a county jail not to exceed one year, or by both the fine and imprisonment.

(b) As used in this section, public transportation provider means a publicly or privately owned entity that operates, for the transportation of persons for hire, a bus, taxicab, streetcar, cable car, trackless trolley, or other motor vehicle, including a vehicle operated on stationary rails or on a track or rail suspended in air, or that operates a schoolbus.

(c) As used in this section, on the property of means the entire station where public transportation is available, including the parking lot reserved for the public who utilize the transportation system.

(Added by Stats. 1996, Ch. 423, Sec. 3. Effective January 1, 1997.)



243.4

(a) Any person who touches an intimate part of another person while that person is unlawfully restrained by the accused or an accomplice, and if the touching is against the will of the person touched and is for the purpose of sexual arousal, sexual gratification, or sexual abuse, is guilty of sexual battery. A violation of this subdivision is punishable by imprisonment in a county jail for not more than one year, and by a fine not exceeding two thousand dollars ($2,000); or by imprisonment in the state prison for two, three, or four years, and by a fine not exceeding ten thousand dollars ($10,000).

(b) Any person who touches an intimate part of another person who is institutionalized for medical treatment and who is seriously disabled or medically incapacitated, if the touching is against the will of the person touched, and if the touching is for the purpose of sexual arousal, sexual gratification, or sexual abuse, is guilty of sexual battery. A violation of this subdivision is punishable by imprisonment in a county jail for not more than one year, and by a fine not exceeding two thousand dollars ($2,000); or by imprisonment in the state prison for two, three, or four years, and by a fine not exceeding ten thousand dollars ($10,000).

(c) Any person who touches an intimate part of another person for the purpose of sexual arousal, sexual gratification, or sexual abuse, and the victim is at the time unconscious of the nature of the act because the perpetrator fraudulently represented that the touching served a professional purpose, is guilty of sexual battery. A violation of this subdivision is punishable by imprisonment in a county jail for not more than one year, and by a fine not exceeding two thousand dollars ($2,000); or by imprisonment in the state prison for two, three, or four years, and by a fine not exceeding ten thousand dollars ($10,000).

(d) Any person who, for the purpose of sexual arousal, sexual gratification, or sexual abuse, causes another, against that person s will while that person is unlawfully restrained either by the accused or an accomplice, or is institutionalized for medical treatment and is seriously disabled or medically incapacitated, to masturbate or touch an intimate part of either of those persons or a third person, is guilty of sexual battery. A violation of this subdivision is punishable by imprisonment in a county jail for not more than one year, and by a fine not exceeding two thousand dollars ($2,000); or by imprisonment in the state prison for two, three, or four years, and by a fine not exceeding ten thousand dollars ($10,000).

(e) (1) Any person who touches an intimate part of another person, if the touching is against the will of the person touched, and is for the specific purpose of sexual arousal, sexual gratification, or sexual abuse, is guilty of misdemeanor sexual battery, punishable by a fine not exceeding two thousand dollars ($2,000), or by imprisonment in a county jail not exceeding six months, or by both that fine and imprisonment. However, if the defendant was an employer and the victim was an employee of the defendant, the misdemeanor sexual battery shall be punishable by a fine not exceeding three thousand dollars ($3,000), by imprisonment in a county jail not exceeding six months, or by both that fine and imprisonment. Notwithstanding any other provision of law, any amount of a fine above two thousand dollars ($2,000) which is collected from a defendant for a violation of this subdivision shall be transmitted to the State Treasury and, upon appropriation by the Legislature, distributed to the Department of Fair Employment and Housing for the purpose of enforcement of the California Fair Employment and Housing Act (Part 2.8 (commencing with Section 12900) of Division 3 of Title 2 of the Government Code), including, but not limited to, laws that proscribe sexual harassment in places of employment. However, in no event shall an amount over two thousand dollars ($2,000) be transmitted to the State Treasury until all fines, including any restitution fines that may have been imposed upon the defendant, have been paid in full.

(2) As used in this subdivision, touches means physical contact with another person, whether accomplished directly, through the clothing of the person committing the offense, or through the clothing of the victim.

(f) As used in subdivisions (a), (b), (c), and (d), touches means physical contact with the skin of another person whether accomplished directly or through the clothing of the person committing the offense.

(g) As used in this section, the following terms have the following meanings:

(1) Intimate part means the sexual organ, anus, groin, or buttocks of any person, and the breast of a female.

(2) Sexual battery does not include the crimes defined in Section 261 or 289.

(3) Seriously disabled means a person with severe physical or sensory disabilities.

(4) Medically incapacitated means a person who is incapacitated as a result of prescribed sedatives, anesthesia, or other medication.

(5) Institutionalized means a person who is located voluntarily or involuntarily in a hospital, medical treatment facility, nursing home, acute care facility, or mental hospital.

(6) Minor means a person under 18 years of age.

(h) This section shall not be construed to limit or prevent prosecution under any other law which also proscribes a course of conduct that also is proscribed by this section.

(i) In the case of a felony conviction for a violation of this section, the fact that the defendant was an employer and the victim was an employee of the defendant shall be a factor in aggravation in sentencing.

(j) A person who commits a violation of subdivision (a), (b), (c), or (d) against a minor when the person has a prior felony conviction for a violation of this section shall be guilty of a felony, punishable by imprisonment in the state prison for two, three, or four years and a fine not exceeding ten thousand dollars ($10,000).

(Amended by Stats. 2002, Ch. 302, Sec. 1. Effective January 1, 2003.)



243.5

(a) When a person commits an assault or battery on school property during hours when school activities are being conducted, a peace officer may, without a warrant, notwithstanding paragraph (2) or (3) of subdivision (a) of Section 836, arrest the person who commits the assault or battery:

(1) Whenever the person has committed the assault or battery, although not in the peace officer s presence.

(2) Whenever the peace officer has reasonable cause to believe that the person to be arrested has committed the assault or battery, whether or not it has in fact been committed.

(b) School, as used in this section, means any elementary school, junior high school, four-year high school, senior high school, adult school or any branch thereof, opportunity school, continuation high school, regional occupational center, evening high school, technical school, or community college.

(Amended by Stats. 1997, Ch. 324, Sec. 2. Effective January 1, 1998.)



243.6

When a battery is committed against a school employee engaged in the performance of his or her duties, or in retaliation for an act performed in the course of his or her duties, whether on or off campus, during the schoolday or at any other time, and the person committing the offense knows or reasonably should know that the victim is a school employee, the battery is punishable by imprisonment in a county jail not exceeding one year, or by a fine not exceeding two thousand dollars ($2,000), or by both the fine and imprisonment. However, if an injury is inflicted on the victim, the battery shall be punishable by imprisonment in a county jail for not more than one year, or by a fine of not more than two thousand dollars ($2,000), or by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months, or two or three years.

For purposes of this section, school employee has the same meaning as defined in subdivision (d) of Section 245.5.

This section shall not apply to conduct arising during the course of an otherwise lawful labor dispute.

(Amended by Stats. 2011, Ch. 15, Sec. 294. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



243.65

(a) When a battery is committed against the person of a highway worker engaged in the performance of his or her duties and the person committing the offense knows or reasonably should know that the victim is a highway worker engaged in the performance of his or her duties, the offense shall be punished by a fine not exceeding two thousand dollars ($2,000), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment.

(b) As used in this section, highway worker means an employee of the Department of Transportation, a contractor or employee of a contractor while working under contract with the Department of Transportation, an employee of a city, county, or city and county, a contractor or employee of a contractor while working under contract with a city, county, or city and county, or a volunteer as defined in Section 1720.4 of the Labor Code who does one or more of the following:

(1) Performs maintenance, repair, or construction of state highway or local street or road infrastructures and associated rights-of-way in highway or local street or road work zones.

(2) Operates equipment on state highway or local street or road infrastructures and associated rights-of-way in highway or local street or road work zones.

(3) Performs any related maintenance work, as required, on state highway or local street or road infrastructures in highway or local street or road work zones.

(Amended by Stats. 2009, Ch. 116, Sec. 2. Effective January 1, 2010.)



243.7

Any person who is a party to a civil or criminal action in which a jury has been selected to try the case and who, while the legal action is pending or after the conclusion of the trial commits a battery against any juror or alternate juror who was selected and sworn in that legal action shall be punished by a fine not to exceed five thousand dollars ($5,000), or by imprisonment in the county jail not exceeding one year, or by both such fine and imprisonment, or by the imprisonment in the state prison for 16 months, or for two or three years.

(Added by Stats. 1986, Ch. 616, Sec. 3.)



243.8

(a) When a battery is committed against a sports official immediately prior to, during, or immediately following an interscholastic, intercollegiate, or any other organized amateur or professional athletic contest in which the sports official is participating, and the person who commits the offense knows or reasonably should know that the victim is engaged in the performance of his or her duties, the offense shall be punishable by a fine not exceeding two thousand dollars ($2,000), or by imprisonment in the county jail not exceeding one year, or by both that fine and imprisonment.

(b) For purposes of this section, sports official means any individual who serves as a referee, umpire, linesman, or who serves in a similar capacity but may be known by a different title or name and is duly registered by, or a member of, a local, state, regional, or national organization engaged in part in providing education and training to sports officials.

(Added by Stats. 1991, Ch. 575, Sec. 1.)



243.83

(a) It is unlawful for any person attending a professional sporting event to do any of the following:

(1) Throw any object on or across the court or field of play with the intent to interfere with play or distract a player.

(2) Enter upon the court or field of play without permission from an authorized person any time after the authorized participants of play have entered the court or field to begin the sporting event and until the participants of play have completed the playing time of the sporting event.

(b) (1) The owner of the facility in which a professional sporting event is to be held shall provide a notice specifying the unlawful activity prohibited by this section and the punishment for engaging in that prohibited activity.

(2) The notice shall be prominently displayed throughout the facility or may be provided by some other manner, such as on a big screen or by a general public announcement. In addition, notice shall be posted at all controlled entry areas of the sporting facility.

(3) Failure to provide the notice shall not be a defense to a violation of this section.

(c) For the purposes of this section, the following terms have the following meanings:

(1) Player includes any authorized participant of play, including, but not limited to, team members, referees however designated, and support staff, whether or not any of those persons receive compensation.

(2) Professional sporting event means a scheduled sporting event involving a professional sports team or organization or a professional athlete for which an admission fee is charged to the public.

(d) A violation of subdivision (a) is an infraction punishable by a fine not exceeding two hundred fifty dollars ($250). The fine shall not be subject to penalty assessments as provided in Section 1464 or 1465.7 of this code or Section 76000 of the Government Code.

(e) This section shall apply to attendees at professional sporting events; this section shall not apply to players or to sports officials, as defined in Section 243.8.

(f) Nothing in this section shall be construed to limit or prevent prosecution under any applicable provision of law.

(Added by Stats. 2003, Ch. 818, Sec. 1. Effective January 1, 2004.)



243.85

The owner of any professional sports facility shall post, visible from a majority of the seating in the stands at all times, at controlled entry areas, and at parking facilities that are part of the professional sports facility, written notices displaying the text message number and telephone number to contact security in order to report a violent act.

(Added by Stats. 2012, Ch. 261, Sec. 1. Effective January 1, 2013.)



243.9

(a) Every person confined in any local detention facility who commits a battery by gassing upon the person of any peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, or employee of the local detention facility is guilty of aggravated battery and shall be punished by imprisonment in a county jail or by imprisonment in the state prison for two, three, or four years.

(b) For purposes of this section, gassing means intentionally placing or throwing, or causing to be placed or thrown, upon the person of another, any human excrement or other bodily fluids or bodily substances or any mixture containing human excrement or other bodily fluids or bodily substances that results in actual contact with the person s skin or membranes.

(c) The person in charge of the local detention facility shall use every available means to immediately investigate all reported or suspected violations of subdivision (a), including, but not limited to, the use of forensically acceptable means of preserving and testing the suspected gassing substance to confirm the presence of human excrement or other bodily fluids or bodily substances. If there is probable cause to believe that the inmate has violated subdivision (a), the chief medical officer of the local detention facility, or his or her designee, may, when he or she deems it medically necessary to protect the health of an officer or employee who may have been subject to a violation of this section, order the inmate to receive an examination or test for hepatitis or tuberculosis or both hepatitis and tuberculosis on either a voluntary or involuntary basis immediately after the event, and periodically thereafter as determined to be necessary by the medical officer in order to ensure that further hepatitis or tuberculosis transmission does not occur. These decisions shall be consistent with an occupational exposure as defined by the Center for Disease Control and Prevention. The results of any examination or test shall be provided to the officer or employee who has been subject to a reported or suspected violation of this section. Nothing in this subdivision shall be construed to otherwise supersede the operation of Title 8 (commencing with Section 7500). Any person performing tests, transmitting test results, or disclosing information pursuant to this section shall be immune from civil liability for any action taken in accordance with this section.

(d) The person in charge of the local detention facility shall refer all reports for which there is probable cause to believe that the inmate has violated subdivision (a) to the local district attorney for prosecution.

(e) Nothing in this section shall preclude prosecution under both this section and any other provision of law.

(Added by Stats. 2000, Ch. 627, Sec. 1. Effective January 1, 2001.)



243.10

(a) Any person who commits a battery against a member of the United States Armed Forces because of the victim s service in the United States Armed Forces shall be punished by a fine not exceeding two thousand dollars ($2,000), by imprisonment in a county jail for a period not exceeding one year, or by both that fine and imprisonment.

(b) Because of means that the bias motivation must be a cause in fact of the battery, whether or not other causes exist. When multiple concurrent motives exist, the prohibited bias must be a substantial factor in bringing about the battery.

(Added by Stats. 2003, Ch. 138, Sec. 2. Effective January 1, 2004.)



244

Any person who willfully and maliciously places or throws, or causes to be placed or thrown, upon the person of another, any vitriol, corrosive acid, flammable substance, or caustic chemical of any nature, with the intent to injure the flesh or disfigure the body of that person, is punishable by imprisonment in the state prison for two, three or four years.

As used in this section, flammable substance means gasoline, petroleum products, or flammable liquids with a flashpoint of 150 degrees Fahrenheit or less.

(Amended by Stats. 1995, Ch. 468, Sec. 1. Effective January 1, 1996.)



244.5

(a) As used in this section, stun gun means any item, except a less lethal weapon, as defined in Section 16780, used or intended to be used as either an offensive or defensive weapon that is capable of temporarily immobilizing a person by the infliction of an electrical charge.

(b) Every person who commits an assault upon the person of another with a stun gun or less lethal weapon, as defined in Section 16780, shall be punished by imprisonment in a county jail for a term not exceeding one year, or by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months, two, or three years.

(c) Every person who commits an assault upon the person of a peace officer or firefighter with a stun gun or less lethal weapon, as defined in Section 16780, who knows or reasonably should know that the person is a peace officer or firefighter engaged in the performance of his or her duties, when the peace officer or firefighter is engaged in the performance of his or her duties, shall be punished by imprisonment in the county jail for a term not exceeding one year, or by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years.

(d) This section shall not be construed to preclude or in any way limit the applicability of Section 245 in any criminal prosecution.

(Amended (as amended by Stats. 2010, Ch. 178) by Stats. 2011, Ch. 15, Sec. 297. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Amended version operative January 1, 2012, pursuant to Stats. 2010, Ch. 178, Sec. 107.)



245

(a) (1) Any person who commits an assault upon the person of another with a deadly weapon or instrument other than a firearm shall be punished by imprisonment in the state prison for two, three, or four years, or in a county jail for not exceeding one year, or by a fine not exceeding ten thousand dollars ($10,000), or by both the fine and imprisonment.

(2) Any person who commits an assault upon the person of another with a firearm shall be punished by imprisonment in the state prison for two, three, or four years, or in a county jail for not less than six months and not exceeding one year, or by both a fine not exceeding ten thousand dollars ($10,000) and imprisonment.

(3) Any person who commits an assault upon the person of another with a machinegun, as defined in Section 16880, or an assault weapon, as defined in Section 30510 or 30515, or a .50 BMG rifle, as defined in Section 30530, shall be punished by imprisonment in the state prison for 4, 8, or 12 years.

(4) Any person who commits an assault upon the person of another by any means of force likely to produce great bodily injury shall be punished by imprisonment in the state prison for two, three, or four years, or in a county jail for not exceeding one year, or by a fine not exceeding ten thousand dollars ($10,000), or by both the fine and imprisonment.

(b) Any person who commits an assault upon the person of another with a semiautomatic firearm shall be punished by imprisonment in the state prison for three, six, or nine years.

(c) Any person who commits an assault with a deadly weapon or instrument, other than a firearm, or by any means likely to produce great bodily injury upon the person of a peace officer or firefighter, and who knows or reasonably should know that the victim is a peace officer or firefighter engaged in the performance of his or her duties, when the peace officer or firefighter is engaged in the performance of his or her duties, shall be punished by imprisonment in the state prison for three, four, or five years.

(d) (1) Any person who commits an assault with a firearm upon the person of a peace officer or firefighter, and who knows or reasonably should know that the victim is a peace officer or firefighter engaged in the performance of his or her duties, when the peace officer or firefighter is engaged in the performance of his or her duties, shall be punished by imprisonment in the state prison for four, six, or eight years.

(2) Any person who commits an assault upon the person of a peace officer or firefighter with a semiautomatic firearm and who knows or reasonably should know that the victim is a peace officer or firefighter engaged in the performance of his or her duties, when the peace officer or firefighter is engaged in the performance of his or her duties, shall be punished by imprisonment in the state prison for five, seven, or nine years.

(3) Any person who commits an assault with a machinegun, as defined in Section 16880, or an assault weapon, as defined in Section 30510 or 30515, or a .50 BMG rifle, as defined in Section 30530, upon the person of a peace officer or firefighter, and who knows or reasonably should know that the victim is a peace officer or firefighter engaged in the performance of his or her duties, shall be punished by imprisonment in the state prison for 6, 9, or 12 years.

(e) When a person is convicted of a violation of this section in a case involving use of a deadly weapon or instrument or firearm, and the weapon or instrument or firearm is owned by that person, the court shall order that the weapon or instrument or firearm be deemed a nuisance, and it shall be confiscated and disposed of in the manner provided by Sections 18000 and 18005.

(f) As used in this section, peace officer refers to any person designated as a peace officer in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2.

(Amended (as amended by Stats. 2010, Ch. 178) by Stats. 2011, Ch. 183, Sec. 1. Effective January 1, 2012. Amended version operative January 1, 2012, pursuant to Stats. 2010, Ch. 178, Sec. 107.)



245.1

As used in Sections 148.2, 241, 243, 244.5, and 245, fireman or firefighter includes any person who is an officer, employee or member of a fire department or fire protection or firefighting agency of the federal government, the State of California, a city, county, city and county, district, or other public or municipal corporation or political subdivision of this state, whether this person is a volunteer or partly paid or fully paid.

As used in Section 148.2, emergency rescue personnel means any person who is an officer, employee or member of a fire department or fire protection or firefighting agency of the federal government, the State of California, a city, county, city and county, district, or other public or municipal corporation or political subdivision of this state, whether this person is a volunteer or partly paid or fully paid, while he or she is actually engaged in the on-the-site rescue of persons or property during an emergency as defined by subdivision (c) of Section 148.3.

(Amended by Stats. 1998, Ch. 936, Sec. 3. Effective September 28, 1998.)



245.2

Every person who commits an assault with a deadly weapon or instrument or by any means of force likely to produce great bodily injury upon the person of an operator, driver, or passenger on a bus, taxicab, streetcar, cable car, trackless trolley, or other motor vehicle, including a vehicle operated on stationary rails or on a track or rail suspended in the air, used for the transportation of persons for hire, or upon the person of a station agent or ticket agent for the entity providing such transportation, when the driver, operator, or agent is engaged in the performance of his or her duties, and where the person who commits the assault knows or reasonably should know that the victim is engaged in the performance of his or her duties, or is a passenger, shall be punished by imprisonment in the state prison for three, four, or five years.

(Amended by Stats. 1987, Ch. 801, Sec. 4.)



245.3

Every person who commits an assault with a deadly weapon or instrument or by any means likely to produce great bodily injury upon the person of a custodial officer as defined in Section 831 or 831.5, and who knows or reasonably should know that the victim is a custodial officer engaged in the performance of that person s duties, shall be punished by imprisonment in the state prison for three, four, or five years.

When a person is convicted of a violation of this section in a case involving use of a deadly weapon or instrument, and such weapon or instrument is owned by that person, the court may, in its discretion, order that the weapon or instrument be deemed a nuisance and shall be confiscated and destroyed in the manner provided by Sections 18000 and 18005.

(Amended by Stats. 2010, Ch. 178, Sec. 54. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



245.5

(a) Every person who commits an assault with a deadly weapon or instrument, other than a firearm, or by any means likely to produce great bodily injury upon the person of a school employee, and who knows or reasonably should know that the victim is a school employee engaged in the performance of his or her duties, when that school employee is engaged in the performance of his or her duties, shall be punished by imprisonment in the state prison for three, four, or five years, or in a county jail not exceeding one year.

(b) Every person who commits an assault with a firearm upon the person of a school employee, and who knows or reasonably should know that the victim is a school employee engaged in the performance of his or her duties, when the school employee is engaged in the performance of his or her duties, shall be punished by imprisonment in the state prison for four, six, or eight years, or in a county jail for not less than six months and not exceeding one year.

(c) Every person who commits an assault upon the person of a school employee with a stun gun or taser, and who knows or reasonably should know that the person is a school employee engaged in the performance of his or her duties, when the school employee is engaged in the performance of his or her duties, shall be punished by imprisonment in a county jail for a term not exceeding one year or by imprisonment in the state prison for two, three, or four years.

This subdivision shall not be construed to preclude or in any way limit the applicability of Section 245 in any criminal prosecution.

(d) As used in the section, school employee means any person employed as a permanent or probationary certificated or classified employee of a school district on a part-time or full-time basis, including a substitute teacher. School employee, as used in this section, also includes a student teacher, or a school board member. School, as used in this section, has the same meaning as that term is defined in Section 626.

(Amended by Stats. 1992, Ch. 334, Sec. 1. Effective January 1, 1993.)



245.6

(a) It shall be unlawful to engage in hazing, as defined in this section.

(b) Hazing means any method of initiation or preinitiation into a student organization or student body, whether or not the organization or body is officially recognized by an educational institution, which is likely to cause serious bodily injury to any former, current, or prospective student of any school, community college, college, university, or other educational institution in this state. The term hazing does not include customary athletic events or school-sanctioned events.

(c) A violation of this section that does not result in serious bodily injury is a misdemeanor, punishable by a fine of not less than one hundred dollars ($100), nor more than five thousand dollars ($5,000), or imprisonment in the county jail for not more than one year, or both.

(d) Any person who personally engages in hazing that results in death or serious bodily injury as defined in paragraph (4) of subdivision (f) of Section 243 of the Penal Code, is guilty of either a misdemeanor or a felony, and shall be punished by imprisonment in county jail not exceeding one year, or by imprisonment pursuant to subdivision (h) of Section 1170.

(e) The person against whom the hazing is directed may commence a civil action for injury or damages. The action may be brought against any participants in the hazing, or any organization to which the student is seeking membership whose agents, directors, trustees, managers, or officers authorized, requested, commanded, participated in, or ratified the hazing.

(f) Prosecution under this section shall not prohibit prosecution under any other provision of law.

(Amended by Stats. 2011, Ch. 15, Sec. 299. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



246

Any person who shall maliciously and willfully discharge a firearm at an inhabited dwelling house, occupied building, occupied motor vehicle, occupied aircraft, inhabited housecar, as defined in Section 362 of the Vehicle Code, or inhabited camper, as defined in Section 243 of the Vehicle Code, is guilty of a felony, and upon conviction shall be punished by imprisonment in the state prison for three, five, or seven years, or by imprisonment in the county jail for a term of not less than six months and not exceeding one year.

As used in this section, inhabited means currently being used for dwelling purposes, whether occupied or not.

(Amended by Stats. 1988, Ch. 911, Sec. 1. Effective September 15, 1988.)



246.1

(a) Except as provided in subdivision (f), upon the conviction of any person found guilty of murder in the first or second degree, manslaughter, attempted murder, assault with a deadly weapon, the unlawful discharge or brandishing of a firearm from or at an occupied vehicle where the victim was killed, attacked, or assaulted from or in a motor vehicle by the use of a firearm on a public street or highway, or the unlawful possession of a firearm by a member of a criminal street gang, as defined in subdivision (f) of Section 186.22, while present in a vehicle the court shall order a vehicle used in the commission of that offense sold.

Any vehicle ordered to be sold pursuant to this subdivision shall be surrendered to the sheriff of the county or the chief of police of the city in which the violation occurred. The officer to whom the vehicle is surrendered shall promptly ascertain from the Department of Motor Vehicles the names and addresses of all legal and registered owners of the vehicle and within five days of receiving that information, shall send by certified mail a notice to all legal and registered owners of the vehicle other than the defendant, at the addresses obtained from the department, informing them that the vehicle has been declared a nuisance and will be sold or otherwise disposed of pursuant to this section, and of the approximate date and location of the sale or other disposition. The notice shall also inform any legal owner of its right to conduct the sale pursuant to subdivision (b).

(b) Any legal owner which in the regular course of its business conducts sales of repossessed or surrendered motor vehicles may take possession and conduct the sale of the vehicle if it notifies the officer to whom the vehicle is surrendered of its intent to conduct the sale within 15 days of the mailing of the notice pursuant to subdivision (a). Sale of the vehicle pursuant to this subdivision may be conducted at the time, in the manner, and on the notice usually given by the legal owner for the sale of repossessed or surrendered vehicles. The proceeds of any sale conducted by the legal owner shall be disposed of as provided in subdivision (d).

(c) If the legal owner does not notify the officer to whom the vehicle is surrendered of its intent to conduct the sale as provided in subdivision (b), the officer shall offer the vehicle for sale at public auction within 60 days of receiving the vehicle. At least 10 days but not more than 20 days prior to the sale, not counting the day of sale, the officer shall give notice of the sale by advertising once in a newspaper of general circulation published in the city or county, as the case may be, in which the vehicle is located, which notice shall contain a description of the make, year, model, identification number, and license number of the vehicle, and the date, time, and location of the sale. For motorcycles, the engine number shall also be included. If there is no newspaper of general circulation published in the county, notice shall be given by posting a notice of sale containing the information required by this subdivision in three of the most public places in the city or county in which the vehicle is located and at the place where the vehicle is to be sold for 10 consecutive days prior to and including the day of the sale.

(d) The proceeds of a sale conducted pursuant to this section shall be disposed of in the following priority:

(1) To satisfy the costs of the sale, including costs incurred with respect to the taking and keeping of the vehicle pending sale.

(2) To the legal owner in an amount to satisfy the indebtedness owed to the legal owner remaining as of the date of sale, including accrued interest or finance charges and delinquency charges.

(3) To the holder of any subordinate lien or encumbrance on the vehicle to satisfy any indebtedness so secured if written notification of demand is received before distribution of the proceeds is completed. The holder of a subordinate lien or encumbrance, if requested, shall reasonably furnish reasonable proof of its interest, and unless it does so on request is not entitled to distribution pursuant to this paragraph.

(4) To any other person who can establish an interest in the vehicle, including a community property interest, to the extent of his or her provable interest.

(5) The balance, if any, to the city or county in which the violation occurred, to be deposited in a special account in its general fund to be used exclusively to pay the costs or a part of the costs of providing services or education to prevent juvenile violence.

The person conducting the sale shall disburse the proceeds of the sale as provided in this subdivision, and provide a written accounting regarding the disposition to all persons entitled to or claiming a share of the proceeds, within 15 days after the sale is conducted.

(e) If the vehicle to be sold under this section is not of the type that can readily be sold to the public generally, the vehicle shall be destroyed or donated to an eleemosynary institution.

(f) No vehicle may be sold pursuant to this section in either of the following circumstances:

(1) The vehicle is stolen, unless the identity of the legal and registered owners of the vehicle cannot be reasonably ascertained.

(2) The vehicle is owned by another, or there is a community property interest in the vehicle owned by a person other than the defendant and the vehicle is the only vehicle available to the defendant s immediate family which may be operated on the highway with a class 3 or class 4 driver s license.

(g) A vehicle is used in the commission of a violation of the offenses enumerated in subdivision (a) if a firearm is discharged either from the vehicle at another person or by an occupant of a vehicle other than the vehicle in which the victim is an occupant.

(Amended by Stats. 1994, 1st Ex. Sess., Ch. 33, Sec. 1. Effective November 30, 1994.)



246.3

(a) Except as otherwise authorized by law, any person who willfully discharges a firearm in a grossly negligent manner which could result in injury or death to a person is guilty of a public offense and shall be punished by imprisonment in a county jail not exceeding one year, or by imprisonment pursuant to subdivision (h) of Section 1170.

(b) Except as otherwise authorized by law, any person who willfully discharges a BB device in a grossly negligent manner which could result in injury or death to a person is guilty of a public offense and shall be punished by imprisonment in a county jail not exceeding one year.

(c) As used in this section, BB device means any instrument that expels a projectile, such as a BB or a pellet, through the force of air pressure, gas pressure, or spring action.

(Amended by Stats. 2011, Ch. 15, Sec. 300. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



247

(a) Any person who willfully and maliciously discharges a firearm at an unoccupied aircraft is guilty of a felony.

(b) Any person who discharges a firearm at an unoccupied motor vehicle or an uninhabited building or dwelling house is guilty of a public offense punishable by imprisonment in the county jail for not more than one year or in the state prison. This subdivision does not apply to shooting at an abandoned vehicle, unoccupied vehicle, uninhabited building, or dwelling house with the permission of the owner.

As used in this section and Section 246 aircraft means any contrivance intended for and capable of transporting persons through the airspace.

(Amended by Stats. 1988, Ch. 911, Sec. 2. Effective September 15, 1988.)



247.5

Any person who willfully and maliciously discharges a laser at an aircraft, whether in motion or in flight, while occupied, is guilty of a violation of this section, which shall be punishable as either a misdemeanor by imprisonment in the county jail for not more than one year or by a fine of one thousand dollars ($1,000), or a felony by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months, two years, or three years, or by a fine of two thousand dollars ($2,000). This section does not apply to the conduct of laser development activity by or on behalf of the United States Armed Forces.

As used in this section, aircraft means any contrivance intended for and capable of transporting persons through the airspace.

As used in this section, laser means a device that utilizes the natural oscillations of atoms or molecules between energy levels for generating coherent electromagnetic radiation in the ultraviolet, visible, or infrared region of the spectrum, and when discharged exceeds one milliwatt continuous wave.

(Amended by Stats. 2011, Ch. 15, Sec. 301. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



248

Any person who, with the intent to interfere with the operation of an aircraft, willfully shines a light or other bright device, of an intensity capable of impairing the operation of an aircraft, at an aircraft, shall be punished by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment.

(Amended by Stats. 1998, Ch. 218, Sec. 1. Effective January 1, 1999.)









TITLE 9. OF CRIMES AGAINST THE PERSON INVOLVING SEXUAL ASSAULT, AND CRIMES AGAINST PUBLIC DECENCY AND GOOD MORALS

CHAPTER 1. Rape, Abduction, Carnal Abuse of Children, and Seduction

261

(a) Rape is an act of sexual intercourse accomplished with a person not the spouse of the perpetrator, under any of the following circumstances:

(1) Where a person is incapable, because of a mental disorder or developmental or physical disability, of giving legal consent, and this is known or reasonably should be known to the person committing the act. Notwithstanding the existence of a conservatorship pursuant to the provisions of the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code), the prosecuting attorney shall prove, as an element of the crime, that a mental disorder or developmental or physical disability rendered the alleged victim incapable of giving consent.

(2) Where it is accomplished against a person s will by means of force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the person or another.

(3) Where a person is prevented from resisting by any intoxicating or anesthetic substance, or any controlled substance, and this condition was known, or reasonably should have been known by the accused.

(4) Where a person is at the time unconscious of the nature of the act, and this is known to the accused. As used in this paragraph, unconscious of the nature of the act means incapable of resisting because the victim meets any one of the following conditions:

(A) Was unconscious or asleep.

(B) Was not aware, knowing, perceiving, or cognizant that the act occurred.

(C) Was not aware, knowing, perceiving, or cognizant of the essential characteristics of the act due to the perpetrator s fraud in fact.

(D) Was not aware, knowing, perceiving, or cognizant of the essential characteristics of the act due to the perpetrator s fraudulent representation that the sexual penetration served a professional purpose when it served no professional purpose.

(5) Where a person submits under the belief that the person committing the act is someone known to the victim other than the accused, and this belief is induced by any artifice, pretense, or concealment practiced by the accused, with intent to induce the belief.

(6) Where the act is accomplished against the victim s will by threatening to retaliate in the future against the victim or any other person, and there is a reasonable possibility that the perpetrator will execute the threat. As used in this paragraph, threatening to retaliate means a threat to kidnap or falsely imprison, or to inflict extreme pain, serious bodily injury, or death.

(7) Where the act is accomplished against the victim s will by threatening to use the authority of a public official to incarcerate, arrest, or deport the victim or another, and the victim has a reasonable belief that the perpetrator is a public official. As used in this paragraph, public official means a person employed by a governmental agency who has the authority, as part of that position, to incarcerate, arrest, or deport another. The perpetrator does not actually have to be a public official.

(b) As used in this section, duress means a direct or implied threat of force, violence, danger, or retribution sufficient to coerce a reasonable person of ordinary susceptibilities to perform an act which otherwise would not have been performed, or acquiesce in an act to which one otherwise would not have submitted. The total circumstances, including the age of the victim, and his or her relationship to the defendant, are factors to consider in appraising the existence of duress.

(c) As used in this section, menace means any threat, declaration, or act which shows an intention to inflict an injury upon another.

(Amended by Stats. 2013, Ch. 259, Sec. 1. Effective September 9, 2013.)



261.5

(a) Unlawful sexual intercourse is an act of sexual intercourse accomplished with a person who is not the spouse of the perpetrator, if the person is a minor. For the purposes of this section, a minor is a person under the age of 18 years and an adult is a person who is at least 18 years of age.

(b) Any person who engages in an act of unlawful sexual intercourse with a minor who is not more than three years older or three years younger than the perpetrator, is guilty of a misdemeanor.

(c) Any person who engages in an act of unlawful sexual intercourse with a minor who is more than three years younger than the perpetrator is guilty of either a misdemeanor or a felony, and shall be punished by imprisonment in a county jail not exceeding one year, or by imprisonment pursuant to subdivision (h) of Section 1170.

(d) Any person 21 years of age or older who engages in an act of unlawful sexual intercourse with a minor who is under 16 years of age is guilty of either a misdemeanor or a felony, and shall be punished by imprisonment in a county jail not exceeding one year, or by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years.

(e) (1) Notwithstanding any other provision of this section, an adult who engages in an act of sexual intercourse with a minor in violation of this section may be liable for civil penalties in the following amounts:

(A) An adult who engages in an act of unlawful sexual intercourse with a minor less than two years younger than the adult is liable for a civil penalty not to exceed two thousand dollars ($2,000).

(B) An adult who engages in an act of unlawful sexual intercourse with a minor at least two years younger than the adult is liable for a civil penalty not to exceed five thousand dollars ($5,000).

(C) An adult who engages in an act of unlawful sexual intercourse with a minor at least three years younger than the adult is liable for a civil penalty not to exceed ten thousand dollars ($10,000).

(D) An adult over the age of 21 years who engages in an act of unlawful sexual intercourse with a minor under 16 years of age is liable for a civil penalty not to exceed twenty-five thousand dollars ($25,000).

(2) The district attorney may bring actions to recover civil penalties pursuant to this subdivision. From the amounts collected for each case, an amount equal to the costs of pursuing the action shall be deposited with the treasurer of the county in which the judgment was entered, and the remainder shall be deposited in the Underage Pregnancy Prevention Fund, which is hereby created in the State Treasury. Amounts deposited in the Underage Pregnancy Prevention Fund may be used only for the purpose of preventing underage pregnancy upon appropriation by the Legislature.

(3) In addition to any punishment imposed under this section, the judge may assess a fine not to exceed seventy dollars ($70) against any person who violates this section with the proceeds of this fine to be used in accordance with Section 1463.23. The court shall, however, take into consideration the defendant s ability to pay, and no defendant shall be denied probation because of his or her inability to pay the fine permitted under this subdivision.

(Amended by Stats. 2011, Ch. 15, Sec. 302. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



261.6

In prosecutions under Section 261, 262, 286, 288a, or 289, in which consent is at issue, consent shall be defined to mean positive cooperation in act or attitude pursuant to an exercise of free will. The person must act freely and voluntarily and have knowledge of the nature of the act or transaction involved.

A current or previous dating or marital relationship shall not be sufficient to constitute consent where consent is at issue in a prosecution under Section 261, 262, 286, 288a, or 289.

Nothing in this section shall affect the admissibility of evidence or the burden of proof on the issue of consent.

(Amended by Stats. 1994, Ch. 1188, Sec. 1. Effective January 1, 1995.)



261.7

In prosecutions under Section 261, 262, 286, 288a, or 289, in which consent is at issue, evidence that the victim suggested, requested, or otherwise communicated to the defendant that the defendant use a condom or other birth control device, without additional evidence of consent, is not sufficient to constitute consent.

(Amended by Stats. 1995, Ch. 177, Sec. 1. Effective January 1, 1996.)



261.9

(a) Any person convicted of seeking to procure or procuring the sexual services of a prostitute in violation of subdivision (b) of Section 647, if the prostitute is under 18 years of age, shall be ordered by the court, in addition to any other penalty or fine imposed, to pay an additional fine in an amount not to exceed twenty-five thousand dollars ($25,000).

(b) Every fine imposed and collected pursuant to this section shall, upon appropriation by the Legislature, be available to fund programs and services for commercially sexually exploited minors in the counties where the underlying offenses are committed.

(Added by Stats. 2011, Ch. 75, Sec. 3. Effective January 1, 2012.)



262

(a) Rape of a person who is the spouse of the perpetrator is an act of sexual intercourse accomplished under any of the following circumstances:

(1) Where it is accomplished against a person s will by means of force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the person or another.

(2) Where a person is prevented from resisting by any intoxicating or anesthetic substance, or any controlled substance, and this condition was known, or reasonably should have been known, by the accused.

(3) Where a person is at the time unconscious of the nature of the act, and this is known to the accused. As used in this paragraph, unconscious of the nature of the act means incapable of resisting because the victim meets one of the following conditions:

(A) Was unconscious or asleep.

(B) Was not aware, knowing, perceiving, or cognizant that the act occurred.

(C) Was not aware, knowing, perceiving, or cognizant of the essential characteristics of the act due to the perpetrator s fraud in fact.

(4) Where the act is accomplished against the victim s will by threatening to retaliate in the future against the victim or any other person, and there is a reasonable possibility that the perpetrator will execute the threat. As used in this paragraph, threatening to retaliate means a threat to kidnap or falsely imprison, or to inflict extreme pain, serious bodily injury, or death.

(5) Where the act is accomplished against the victim s will by threatening to use the authority of a public official to incarcerate, arrest, or deport the victim or another, and the victim has a reasonable belief that the perpetrator is a public official. As used in this paragraph, public official means a person employed by a governmental agency who has the authority, as part of that position, to incarcerate, arrest, or deport another. The perpetrator does not actually have to be a public official.

(b) As used in this section, duress means a direct or implied threat of force, violence, danger, or retribution sufficient to coerce a reasonable person of ordinary susceptibilities to perform an act which otherwise would not have been performed, or acquiesce in an act to which one otherwise would not have submitted. The total circumstances, including the age of the victim, and his or her relationship to the defendant, are factors to consider in apprising the existence of duress.

(c) As used in this section, menace means any threat, declaration, or act that shows an intention to inflict an injury upon another.

(d) If probation is granted upon conviction of a violation of this section, the conditions of probation may include, in lieu of a fine, one or both of the following requirements:

(1) That the defendant make payments to a battered women s shelter, up to a maximum of one thousand dollars ($1,000).

(2) That the defendant reimburse the victim for reasonable costs of counseling and other reasonable expenses that the court finds are the direct result of the defendant s offense.

For any order to pay a fine, make payments to a battered women s shelter, or pay restitution as a condition of probation under this subdivision, the court shall make a determination of the defendant s ability to pay. In no event shall any order to make payments to a battered women s shelter be made if it would impair the ability of the defendant to pay direct restitution to the victim or court-ordered child support. Where the injury to a married person is caused in whole or in part by the criminal acts of his or her spouse in violation of this section, the community property may not be used to discharge the liability of the offending spouse for restitution to the injured spouse, required by Section 1203.04, as operative on or before August 2, 1995, or Section 1202.4, or to a shelter for costs with regard to the injured spouse and dependents, required by this section, until all separate property of the offending spouse is exhausted.

(Amended by Stats. 2006, Ch. 45, Sec. 1. Effective January 1, 2007.)



263

The essential guilt of rape consists in the outrage to the person and feelings of the victim of the rape. Any sexual penetration, however slight, is sufficient to complete the crime.

(Amended by Stats. 1979, Ch. 994.)



264

(a) Except as provided in subdivision (c), rape, as defined in Section 261 or 262, is punishable by imprisonment in the state prison for three, six, or eight years.

(b) In addition to any punishment imposed under this section the judge may assess a fine not to exceed seventy dollars ($70) against any person who violates Section 261 or 262 with the proceeds of this fine to be used in accordance with Section 1463.23. The court shall, however, take into consideration the defendant s ability to pay, and no defendant shall be denied probation because of his or her inability to pay the fine permitted under this subdivision.

(c) (1) Any person who commits rape in violation of paragraph (2) of subdivision (a) of Section 261 upon a child who is under 14 years of age shall be punished by imprisonment in the state prison for 9, 11, or 13 years.

(2) Any person who commits rape in violation of paragraph (2) of subdivision (a) of Section 261 upon a minor who is 14 years of age or older shall be punished by imprisonment in the state prison for 7, 9, or 11 years.

(3) This subdivision does not preclude prosecution under Section 269, Section 288.7, or any other provision of law.

(Amended by Stats. 2010, Ch. 219, Sec. 4. Effective September 9, 2010.)



264.1

(a) The provisions of Section 264 notwithstanding, in any case in which the defendant, voluntarily acting in concert with another person, by force or violence and against the will of the victim, committed an act described in Section 261, 262, or 289, either personally or by aiding and abetting the other person, that fact shall be charged in the indictment or information and if found to be true by the jury, upon a jury trial, or if found to be true by the court, upon a court trial, or if admitted by the defendant, the defendant shall suffer confinement in the state prison for five, seven, or nine years.

(b) (1) If the victim of an offense described in subdivision (a) is a child who is under 14 years of age, the defendant shall be punished by imprisonment in the state prison for 10, 12, or 14 years.

(2) If the victim of an offense described in subdivision (a) is a minor who is 14 years of age or older, the defendant shall be punished by imprisonment in the state prison for 7, 9, or 11 years.

(3) This subdivision does not preclude prosecution under Section 269, Section 288.7, or any other provision of law.

(Amended by Stats. 2010, Ch. 219, Sec. 5. Effective September 9, 2010.)



264.2

(a) Whenever there is an alleged violation or violations of subdivision (e) of Section 243, or Section 261, 261.5, 262, 273.5, 286, 288a, or 289, the law enforcement officer assigned to the case shall immediately provide the victim of the crime with the Victims of Domestic Violence card, as specified in subparagraph (G) of paragraph (9) of subdivision (c) of Section 13701.

(b) (1) The law enforcement officer, or his or her agency, shall immediately notify the local rape victim counseling center, whenever a victim of an alleged violation of Section 261, 261.5, 262, 286, 288a, or 289 is transported to a hospital for any medical evidentiary or physical examination. The victim shall have the right to have a sexual assault counselor, as defined in Section 1035.2 of the Evidence Code, and a support person of the victim s choosing present at any medical evidentiary or physical examination.

(2) Prior to the commencement of any initial medical evidentiary or physical examination arising out of a sexual assault, a victim shall be notified orally or in writing by the medical provider that the victim has the right to have present a sexual assault counselor and at least one other support person of the victim s choosing.

(3) The hospital may verify with the law enforcement officer, or his or her agency, whether the local rape victim counseling center has been notified, upon the approval of the victim.

(4) A support person may be excluded from a medical evidentiary or physical examination if the law enforcement officer or medical provider determines that the presence of that individual would be detrimental to the purpose of the examination.

(Amended by Stats. 2006, Ch. 689, Sec. 11. Effective January 1, 2007.)



265

Every person who takes any woman unlawfully, against her will, and by force, menace or duress, compels her to marry him, or to marry any other person, or to be defiled, is punishable by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 303. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



266

Every person who inveigles or entices any unmarried female, of previous chaste character, under the age of 18 years, into any house of ill fame, or of assignation, or elsewhere, for the purpose of prostitution, or to have illicit carnal connection with any man; and every person who aids or assists in such inveiglement or enticement; and every person who, by any false pretenses, false representation, or other fraudulent means, procures any female to have illicit carnal connection with any man, is punishable by imprisonment in the state prison, or by imprisonment in a county jail not exceeding one year, or by a fine not exceeding two thousand dollars ($2,000), or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 256. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



266a

Every person who, within this state, takes any person against his or her will and without his or her consent, or with his or her consent procured by fraudulent inducement or misrepresentation, for the purpose of prostitution, as defined in subdivision (b) of Section 647, is punishable by imprisonment in the state prison, and a fine not exceeding two thousand dollars ($2,000).

(Amended by Stats. 1983, Ch. 1092, Sec. 257. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



266b

Every person who takes any other person unlawfully, and against his or her will, and by force, menace, or duress, compels him or her to live with such person in an illicit relation, against his or her consent, or to so live with any other person, is punishable by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 304. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



266c

Every person who induces any other person to engage in sexual intercourse, sexual penetration, oral copulation, or sodomy when his or her consent is procured by false or fraudulent representation or pretense that is made with the intent to create fear, and which does induce fear, and that would cause a reasonable person in like circumstances to act contrary to the person s free will, and does cause the victim to so act, is punishable by imprisonment in a county jail for not more than one year or in the state prison for two, three, or four years.

As used in this section, fear means the fear of physical injury or death to the person or to any relative of the person or member of the person s family.

(Amended by Stats. 2000, Ch. 287, Sec. 4. Effective January 1, 2001.)



266d

Any person who receives any money or other valuable thing for or on account of placing in custody any other person for the purpose of causing the other person to cohabit with any person to whom the other person is not married, is guilty of a felony.

(Amended by Stats. 1975, Ch. 996.)



266e

Every person who purchases, or pays any money or other valuable thing for, any person for the purpose of prostitution as defined in subdivision (b) of Section 647, or for the purpose of placing such person, for immoral purposes, in any house or place against his or her will, is guilty of a felony punishable by imprisonment in the state prison for 16 months, or two or three years.

(Amended by Stats. 2011, Ch. 15, Sec. 304.5. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



266f

Every person who sells any person or receives any money or other valuable thing for or on account of his or her placing in custody, for immoral purposes, any person, whether with or without his or her consent, is guilty of a felony punishable by imprisonment in the state prison for 16 months, or two or three years.

(Amended by Stats. 2011, Ch. 15, Sec. 304.7. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



266g

Every man who, by force, intimidation, threats, persuasion, promises, or any other means, places or leaves, or procures any other person or persons to place or leave, his wife in a house of prostitution, or connives at or consents to, or permits, the placing or leaving of his wife in a house of prostitution, or allows or permits her to remain therein, is guilty of a felony and punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, three or four years; and in all prosecutions under this section a wife is a competent witness against her husband.

(Amended by Stats. 2011, Ch. 15, Sec. 305. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



266h

(a) Except as provided in subdivision (b), any person who, knowing another person is a prostitute, lives or derives support or maintenance in whole or in part from the earnings or proceeds of the person s prostitution, or from money loaned or advanced to or charged against that person by any keeper or manager or inmate of a house or other place where prostitution is practiced or allowed, or who solicits or receives compensation for soliciting for the person, is guilty of pimping, a felony, and shall be punishable by imprisonment in the state prison for three, four, or six years.

(b) Any person who, knowing another person is a prostitute, lives or derives support or maintenance in whole or in part from the earnings or proceeds of the person s prostitution, or from money loaned or advanced to or charged against that person by any keeper or manager or inmate of a house or other place where prostitution is practiced or allowed, or who solicits or receives compensation for soliciting for the person, when the prostitute is a minor, is guilty of pimping a minor, a felony, and shall be punishable as follows:

(1) If the person engaged in prostitution is a minor 16 years of age or older, the offense is punishable by imprisonment in the state prison for three, four, or six years.

(2) If the person engaged in prostitution is under 16 years of age, the offense is punishable by imprisonment in the state prison for three, six, or eight years.

(Amended by Stats. 2010, Ch. 709, Sec. 8. Effective January 1, 2011.)



266i

(a) Except as provided in subdivision (b), any person who does any of the following is guilty of pandering, a felony, and shall be punishable by imprisonment in the state prison for three, four, or six years:

(1) Procures another person for the purpose of prostitution.

(2) By promises, threats, violence, or by any device or scheme, causes, induces, persuades, or encourages another person to become a prostitute.

(3) Procures for another person a place as an inmate in a house of prostitution or as an inmate of any place in which prostitution is encouraged or allowed within this state.

(4) By promises, threats, violence, or by any device or scheme, causes, induces, persuades, or encourages an inmate of a house of prostitution, or any other place in which prostitution is encouraged or allowed, to remain therein as an inmate.

(5) By fraud or artifice, or by duress of person or goods, or by abuse of any position of confidence or authority, procures another person for the purpose of prostitution, or to enter any place in which prostitution is encouraged or allowed within this state, or to come into this state or leave this state for the purpose of prostitution.

(6) Receives or gives, or agrees to receive or give, any money or thing of value for procuring, or attempting to procure, another person for the purpose of prostitution, or to come into this state or leave this state for the purpose of prostitution.

(b) Any person who does any of the acts described in subdivision (a) with another person who is a minor is guilty of pandering, a felony, and shall be punishable as follows:

(1) If the other person is a minor 16 years of age or older, the offense is punishable by imprisonment in the state prison for three, four, or six years.

(2) If the other person is under 16 years of age, the offense is punishable by imprisonment in the state prison for three, six, or eight years.

(Amended by Stats. 2010, Ch. 709, Sec. 9. Effective January 1, 2011.)



266j

Any person who intentionally gives, transports, provides, or makes available, or who offers to give, transport, provide, or make available to another person, a child under the age of 16 for the purpose of any lewd or lascivious act as defined in Section 288, or who causes, induces, or persuades a child under the age of 16 to engage in such an act with another person, is guilty of a felony and shall be imprisoned in the state prison for a term of three, six, or eight years, and by a fine not to exceed fifteen thousand dollars ($15,000).

(Amended by Stats. 1987, Ch. 1068, Sec. 1.)



266k

(a) Upon the conviction of any person for a violation of Section 266h or 266i, the court may, in addition to any other penalty or fine imposed, order the defendant to pay an additional fine not to exceed five thousand dollars ($5,000). In setting the amount of the fine, the court shall consider any relevant factors including, but not limited to, the seriousness and gravity of the offense and the circumstances of its commission, whether the defendant derived any economic gain as the result of the crime, and the extent to which the victim suffered losses as a result of the crime. Every fine imposed and collected under this section shall be deposited in the Victim-Witness Assistance Fund to be available for appropriation to fund child sexual exploitation and child sexual abuse victim counseling centers and prevention programs under Section 13837.

(b) Upon the conviction of any person for a violation of Section 266j or 267, the court may, in addition to any other penalty or fine imposed, order the defendant to pay an additional fine not to exceed twenty thousand dollars ($20,000).

(c) Fifty percent of the fines collected pursuant to subdivision (b) and deposited in the Victim-Witness Assistance Fund pursuant to subdivision (a) shall be granted to community-based organizations that serve minor victims of human trafficking.

(d) If the court orders a fine to be imposed pursuant to this section, the actual administrative cost of collecting that fine, not to exceed 2 percent of the total amount paid, may be paid into the general fund of the county treasury for the use and benefit of the county.

(Amended by Stats. 2009, Ch. 211, Sec. 3. Effective October 11, 2009.)



267

Every person who takes away any other person under the age of 18 years from the father, mother, guardian, or other person having the legal charge of the other person, without their consent, for the purpose of prostitution, is punishable by imprisonment in the state prison, and a fine not exceeding two thousand dollars ($2,000).

(Amended by Stats. 1983, Ch. 1092, Sec. 258. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



269

(a) Any person who commits any of the following acts upon a child who is under 14 years of age and seven or more years younger than the person is guilty of aggravated sexual assault of a child:

(1) Rape, in violation of paragraph (2) or (6) of subdivision (a) of Section 261.

(2) Rape or sexual penetration, in concert, in violation of Section 264.1.

(3) Sodomy, in violation of paragraph (2) or (3) of subdivision (c), or subdivision (d), of Section 286.

(4) Oral copulation, in violation of paragraph (2) or (3) of subdivision (c), or subdivision (d), of Section 288a.

(5) Sexual penetration, in violation of subdivision (a) of Section 289.

(b) Any person who violates this section is guilty of a felony and shall be punished by imprisonment in the state prison for 15 years to life.

(c) The court shall impose a consecutive sentence for each offense that results in a conviction under this section if the crimes involve separate victims or involve the same victim on separate occasions as defined in subdivision (d) of Section 667.6.

(Amended November 7, 2006, by initiative Proposition 83, Sec. 5.)






CHAPTER 2. Abandonment and Neglect of Children

270

If a parent of a minor child willfully omits, without lawful excuse, to furnish necessary clothing, food, shelter or medical attendance, or other remedial care for his or her child, he or she is guilty of a misdemeanor punishable by a fine not exceeding two thousand dollars ($2,000), or by imprisonment in the county jail not exceeding one year, or by both such fine and imprisonment. If a court of competent jurisdiction has made a final adjudication in either a civil or a criminal action that a person is the parent of a minor child and the person has notice of such adjudication and he or she then willfully omits, without lawful excuse, to furnish necessary clothing, food, shelter, medical attendance or other remedial care for his or her child, this conduct is punishable by imprisonment in the county jail not exceeding one year or in a state prison for a determinate term of one year and one day, or by a fine not exceeding two thousand dollars ($2,000), or by both such fine and imprisonment. This statute shall not be construed so as to relieve such parent from the criminal liability defined herein for such omission merely because the other parent of such child is legally entitled to the custody of such child nor because the other parent of such child or any other person or organization voluntarily or involuntarily furnishes such necessary food, clothing, shelter or medical attendance or other remedial care for such child or undertakes to do so.

Proof of abandonment or desertion of a child by such parent, or the omission by such parent to furnish necessary food, clothing, shelter or medical attendance or other remedial care for his or her child is prima facie evidence that such abandonment or desertion or omission to furnish necessary food, clothing, shelter or medical attendance or other remedial care is willful and without lawful excuse.

The court, in determining the ability of the parent to support his or her child, shall consider all income, including social insurance benefits and gifts.

The provisions of this section are applicable whether the parents of such child are or were ever married or divorced, and regardless of any decree made in any divorce action relative to alimony or to the support of the child. A child conceived but not yet born is to be deemed an existing person insofar as this section is concerned.

The husband of a woman who bears a child as a result of artificial insemination shall be considered the father of that child for the purpose of this section, if he consented in writing to the artificial insemination.

If a parent provides a minor with treatment by spiritual means through prayer alone in accordance with the tenets and practices of a recognized church or religious denomination, by a duly accredited practitioner thereof, such treatment shall constitute other remedial care , as used in this section.

(Amended by Stats. 1984, Ch. 1432, Sec. 1.)



270.1

(a) A parent or guardian of a pupil of six years of age or more who is in kindergarten or any of grades 1 to 8, inclusive, and who is subject to compulsory full-time education or compulsory continuation education, whose child is a chronic truant as defined in Section 48263.6 of the Education Code, who has failed to reasonably supervise and encourage the pupil s school attendance, and who has been offered language accessible support services to address the pupil s truancy, is guilty of a misdemeanor punishable by a fine not exceeding two thousand dollars ($2,000), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment. A parent or guardian guilty of a misdemeanor under this subdivision may participate in the deferred entry of judgment program defined in subdivision (b).

(b) A superior court may establish a deferred entry of judgment program that includes the components listed in paragraphs (1) to (7), inclusive, to adjudicate cases involving parents or guardians of elementary school pupils who are chronic truants as defined in Section 48263.6 of the Education Code:

(1) A dedicated court calendar.

(2) Leadership by a judge of the superior court in that county.

(3) Meetings, scheduled and held periodically, with school district representatives designated by the chronic truant s school district of enrollment. Those representatives may include school psychologists, school counselors, teachers, school administrators, or other educational service providers deemed appropriate by the school district.

(4) Service referrals for parents or guardians, as appropriate to each case that may include, but are not limited to, all of the following:

(A) Case management.

(B) Mental and physical health services.

(C) Parenting classes and support.

(D) Substance abuse treatment.

(E) Child care and housing.

(5) A clear statement that, in lieu of trial, the court may grant deferred entry of judgment with respect to the current crime or crimes charged if the defendant pleads guilty to each charge and waives time for the pronouncement of judgment and that, upon the defendant s compliance with the terms and conditions set forth by the court and agreed to by the defendant upon the entry of his or her plea, and upon the motion of the prosecuting attorney, the court will dismiss the charge or charges against the defendant and the same procedures specified for successful completion of a drug diversion program or a deferred entry of judgment program pursuant to Section 851.90 and the provisions of Section 1203.4 shall apply.

(6) A clear statement that failure to comply with any condition under the program may result in the prosecuting attorney or the court making a motion for entry of judgment, whereupon the court will render a finding of guilty to the charge or charges pled, enter judgment, and schedule a sentencing hearing as otherwise provided in this code.

(7) An explanation of criminal record retention and disposition resulting from participation in the deferred entry of judgment program and the defendant s rights relative to answering questions about his or her arrest and deferred entry of judgment following successful completion of the program.

(c) Funding for the deferred entry of judgment program pursuant to this section shall be derived solely from nonstate sources.

(d) A parent or guardian of an elementary school pupil who is a chronic truant, as defined in Section 48263.6 of the Education Code, may not be punished for a violation of both this section and the provisions of Section 272 that involve criminal liability for parents and guardians of truant children.

(e) If any district attorney chooses to charge a defendant with a violation of subdivision (a) and the defendant is found by the prosecuting attorney to be eligible or ineligible for deferred entry of judgment, the prosecuting attorney shall file with the court a declaration in writing, or state for the record, the grounds upon which that determination is based.

(Added by Stats. 2010, Ch. 647, Sec. 2. Effective January 1, 2011.)



270.5

(a) Every parent who refuses, without lawful excuse, to accept his or her minor child into the parent s home, or, failing to do so, to provide alternative shelter, upon being requested to do so by a child protective agency and after being informed of the duty imposed by this statute to do so, is guilty of a misdemeanor and shall be punished by a fine of not more than five hundred dollars ($500).

(b) For purposes of this section, child protective agency means a police or sheriff s department, a county probation department, or a county welfare department.

(c) For purposes of this section, lawful excuse shall include, but not be limited to, a reasonable fear that the minor child s presence in the home will endanger the safety of the parent or other persons residing in the home.

(Added by Stats. 1984, Ch. 1616, Sec. 1.)



270.6

If a court of competent jurisdiction has made a temporary or permanent order awarding spousal support that a person must pay, the person has notice of that order, and he or she then leaves the state with the intent to willfully omit, without lawful excuse, to furnish the spousal support, he or she is punishable by imprisonment in a county jail for a period not exceeding one year, a fine not exceeding two thousand dollars ($2,000), or both that imprisonment and fine.

(Added by Stats. 2002, Ch. 410, Sec. 1. Effective January 1, 2003.)



270a

Every individual who has sufficient ability to provide for his or her spouse s support, or who is able to earn the means of such spouse s support, who willfully abandons and leaves his or her spouse in a destitute condition, or who refuses or neglects to provide such spouse with necessary food, clothing, shelter, or medical attendance, unless by such spouse s conduct the individual was justified in abandoning such spouse, is guilty of a misdemeanor.

(Amended by Stats. 1976, Ch. 1170.)



270b

After arrest and before plea or trial, or after conviction or plea of guilty and before sentence under either Section 270 or 270a, if the defendant shall appear before the court and enter into an undertaking with sufficient sureties to the people of the State of California in such penal sum as the court may fix, to be approved by the court, and conditioned that the defendant will pay to the person having custody of such child or to such spouse, such sum per month as may be fixed by the court in order to thereby provide such minor child or such spouse as the case may be, with necessary food, shelter, clothing, medical attendance, or other remedial care, then the court may suspend proceedings or sentence therein; and such undertaking is valid and binding for two years, or such lesser time which the court shall fix; and upon the failure of defendant to comply with such undertaking, the defendant may be ordered to appear before the court and show cause why further proceedings should not be had in such action or why sentence should not be imposed, whereupon the court may proceed with such action, or pass sentence, or for good cause shown may modify the order and take a new undertaking and further suspend proceedings or sentence for a like period.

(Amended by Stats. 1976, Ch. 1170.)



270c

Except as provided in Chapter 2 (commencing with Section 4410) of Part 4 of Division 9 of the Family Code, every adult child who, having the ability so to do, fails to provide necessary food, clothing, shelter, or medical attendance for an indigent parent, is guilty of a misdemeanor.

(Amended by Stats. 1992, Ch. 163, Sec. 102. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



270d

In any case where there is a conviction and sentence under the provisions of either Section 270 or Section 270a, should a fine be imposed, such fine shall be directed by the court to be paid in whole or in part to the spouse of the defendant or guardian or custodian of the child or children of such defendant, except as follows:

If the children are receiving public assistance, all fines, penalties or forfeitures imposed and all funds collected from the defendant shall be paid to the county department. Money so paid shall be applied first to support for the calendar month following its receipt by the county department and any balance remaining shall be applied to future needs, or be treated as reimbursement for past support furnished from public assistance funds.

(Amended by Stats. 1974, Ch. 893.)



270e

No other evidence shall be required to prove marriage of husband and wife, or that a person is the lawful father or mother of a child or children, than is or shall be required to prove such facts in a civil action. In all prosecutions under either Section 270a or 270 of this code, Sections 970, 971, and 980 of the Evidence Code do not apply, and both husband and wife shall be competent to testify to any and all relevant matters, including the fact of marriage and the parentage of a child or children. Proof of the abandonment and nonsupport of a spouse, or of the omission to furnish necessary food, clothing, shelter, or of medical attendance for a child or children is prima facie evidence that such abandonment and nonsupport or omission to furnish necessary food, clothing, shelter or medical attendance is willful. In any prosecution under Section 270, it shall be competent for the people to prove nonaccess of husband to wife or any other fact establishing nonpaternity of a husband. In any prosecution pursuant to Section 270, the final establishment of paternity or nonpaternity in another proceeding shall be admissible as evidence of paternity or nonpaternity.

(Amended by Stats. 1976, Ch. 1170.)



270f

Where, under the provisions of this chapter, a report is filed by a parent of a child with the district attorney averring:

(1) That the other parent has failed to provide necessary support and

(2) That neither the child in need of assistance nor another on his behalf is receiving public assistance, the district attorney shall immediately investigate the verity of such report and determine the defaulting parent s location and financial ability to provide the needed support, and upon a finding that the report is true shall immediately take all steps necessary to obtain support for the child in need of assistance.

(Amended by Stats. 1974, Ch. 893.)



270g

A review of each report filed with the district attorney under Section 270f shall be made at 90-day intervals unless the support payments have been legally terminated, the parties involved are permanently located beyond county jurisdiction, or the defaulting parent is complying with the provisions of this chapter.

(Amended by Stats. 1974, Ch. 893.)



270h

In any case where there is a conviction under either Section 270 or 270a and there is an order granting probation which includes an order for support, the court may:

(a) Issue an execution on the order for the support payments that accrue during the time the probation order is in effect, in the same manner as on a judgment in a civil action for support payments. This remedy shall apply only when there is no existing civil order of this state or a foreign court order that has been reduced to a judgment of this state for support of the same person or persons included in the probation support order.

(b) Issue an earnings assignment order for support pursuant to Chapter 8 (commencing with Section 5200) of Part 5 of Division 9 of the Family Code as a condition of probation. This remedy shall apply only when there is no existing civil order for support of the same person or persons included in the probation support order upon which an assignment order has been entered pursuant to Chapter 8 (commencing with Section 5200) of Part 5 of Division 9 of the Family Code or pursuant to former Chapter 5 (commencing with Section 4390) of Title 1.5 of Part 5 of Division 4 of the Civil Code.

These remedies are in addition to any other remedies available to the court.

(Amended by Stats. 1992, Ch. 163, Sec. 103. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



271

Every parent of any child under the age of 14 years, and every person to whom any such child has been confided for nurture, or education, who deserts such child in any place whatever with intent to abandon it, is punishable by imprisonment pursuant to subdivision (h) of Section 1170 or in the county jail not exceeding one year or by fine not exceeding one thousand dollars ($1,000) or by both.

(Amended by Stats. 2011, Ch. 15, Sec. 306. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



271a

Every person who knowingly and willfully abandons, or who, having ability so to do, fails or refuses to maintain his or her minor child under the age of 14 years, or who falsely, knowing the same to be false, represents to any manager, officer or agent of any orphan asylum or charitable institution for the care of orphans, that any child for whose admission into that asylum or institution application has been made is an orphan, is punishable by imprisonment pursuant to subdivision (h) of Section 1170, or in the county jail not exceeding one year, or by fine not exceeding one thousand dollars ($1,000), or by both.

(Amended by Stats. 2011, Ch. 15, Sec. 307. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



271.5

(a) No parent or other individual having lawful custody of a minor child 72 hours old or younger may be prosecuted for a violation of Section 270, 270.5, 271, or 271a if he or she voluntarily surrenders physical custody of the child to personnel on duty at a safe-surrender site.

(b) For purposes of this section, safe-surrender site has the same meaning as defined in paragraph (1) of subdivision (a) of Section 1255.7 of the Health and Safety Code.

(c) (1) For purposes of this section, lawful custody has the same meaning as defined in subdivision (j) of Section 1255.7 of the Health and Safety Code.

(2) For purposes of this section, personnel has the same meaning as defined in paragraph (3) of subdivision (a) of Section 1255.7 of the Health and Safety Code.

(Amended by Stats. 2007, Ch. 130, Sec. 186. Effective January 1, 2008.)



272

(a) (1) Every person who commits any act or omits the performance of any duty, which act or omission causes or tends to cause or encourage any person under the age of 18 years to come within the provisions of Section 300, 601, or 602 of the Welfare and Institutions Code or which act or omission contributes thereto, or any person who, by any act or omission, or by threats, commands, or persuasion, induces or endeavors to induce any person under the age of 18 years or any ward or dependent child of the juvenile court to fail or refuse to conform to a lawful order of the juvenile court, or to do or to perform any act or to follow any course of conduct or to so live as would cause or manifestly tend to cause that person to become or to remain a person within the provisions of Section 300, 601, or 602 of the Welfare and Institutions Code, is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not exceeding two thousand five hundred dollars ($2,500), or by imprisonment in the county jail for not more than one year, or by both fine and imprisonment in a county jail, or may be released on probation for a period not exceeding five years.

(2) For purposes of this subdivision, a parent or legal guardian to any person under the age of 18 years shall have the duty to exercise reasonable care, supervision, protection, and control over their minor child.

(b) (1) An adult stranger who is 21 years of age or older, who knowingly contacts or communicates with a minor who is under 14 years of age, who knew or reasonably should have known that the minor is under 14 years of age, for the purpose of persuading and luring, or transporting, or attempting to persuade and lure, or transport, that minor away from the minor s home or from any location known by the minor s parent, legal guardian, or custodian, to be a place where the minor is located, for any purpose, without the express consent of the minor s parent or legal guardian, and with the intent to avoid the consent of the minor s parent or legal guardian, is guilty of an infraction or a misdemeanor, subject to subdivision (d) of Section 17.

(2) This subdivision shall not apply in an emergency situation.

(3) As used in this subdivision, the following terms are defined to mean:

(A) Emergency situation means a situation where the minor is threatened with imminent bodily harm, emotional harm, or psychological harm.

(B) Contact or communication includes, but is not limited to, the use of a telephone or the Internet, as defined in Section 17538 of the Business and Professions Code.

(C) Stranger means a person of casual acquaintance with whom no substantial relationship exists, or an individual with whom a relationship has been established or promoted for the primary purpose of victimization, as defined in subdivision (e) of Section 6600 of the Welfare and Institutions Code.

(D) Express consent means oral or written permission that is positive, direct, and unequivocal, requiring no inference or implication to supply its meaning.

(4) This section shall not be interpreted to criminalize acts of persons contacting minors within the scope and course of their employment, or status as a volunteer of a recognized civic or charitable organization.

(5) This section is intended to protect minors and to help parents and legal guardians exercise reasonable care, supervision, protection, and control over minor children.

(Amended by Stats. 2005, Ch. 461, Sec. 1. Effective January 1, 2006.)



273

(a) It is a misdemeanor for any person or agency to pay, offer to pay, or to receive money or anything of value for the placement for adoption or for the consent to an adoption of a child. This subdivision shall not apply to any fee paid for adoption services provided by the State Department of Social Services, a licensed adoption agency, adoption services providers, as defined in Section 8502 of the Family Code, or an attorney providing adoption legal services.

(b) This section shall not make it unlawful to pay or receive the maternity-connected medical or hospital and necessary living expenses of the mother preceding and during confinement as an act of charity, as long as the payment is not contingent upon placement of the child for adoption, consent to the adoption, or cooperation in the completion of the adoption.

(c) It is a misdemeanor punishable by imprisonment in a county jail not exceeding one year or by a fine not exceeding two thousand five hundred dollars ($2,500) for any parent to obtain the financial benefits set forth in subdivision (b) with the intent to receive those financial benefits where there is an intent to do either of the following:

(1) Not complete the adoption.

(2) Not consent to the adoption.

(d) It is a misdemeanor punishable by imprisonment in a county jail not exceeding one year or by a fine not exceeding two thousand five hundred dollars ($2,500) for any parent to obtain the financial benefits set forth in subdivision (b) from two or more prospective adopting families or persons, if either parent does both of the following:

(1) Knowingly fails to disclose to those families or persons that there are other prospective adopting families or persons interested in adopting the child, with knowledge that there is an obligation to disclose that information.

(2) Knowingly accepts the financial benefits set forth in subdivision (b) if the aggregate amount exceeds the reasonable maternity-connected medical or hospital and necessary living expenses of the mother preceding and during the pregnancy.

(e) Any person who has been convicted previously of an offense described in subdivision (c) or (d), who is separately tried and convicted of a subsequent violation of subdivision (c) or (d), is guilty of a public offense punishable by imprisonment in a county jail or in the state prison.

(f) Nothing in this section shall be construed to prohibit the prosecution of any person for a misdemeanor or felony pursuant to Section 487 or any other provision of law in lieu of prosecution pursuant to this section.

(Amended by Stats. 1997, Ch. 185, Sec. 1. Effective January 1, 1998.)



273a

(a) Any person who, under circumstances or conditions likely to produce great bodily harm or death, willfully causes or permits any child to suffer, or inflicts thereon unjustifiable physical pain or mental suffering, or having the care or custody of any child, willfully causes or permits the person or health of that child to be injured, or willfully causes or permits that child to be placed in a situation where his or her person or health is endangered, shall be punished by imprisonment in a county jail not exceeding one year, or in the state prison for two, four, or six years.

(b) Any person who, under circumstances or conditions other than those likely to produce great bodily harm or death, willfully causes or permits any child to suffer, or inflicts thereon unjustifiable physical pain or mental suffering, or having the care or custody of any child, willfully causes or permits the person or health of that child to be injured, or willfully causes or permits that child to be placed in a situation where his or her person or health may be endangered, is guilty of a misdemeanor.

(c) If a person is convicted of violating this section and probation is granted, the court shall require the following minimum conditions of probation:

(1) A mandatory minimum period of probation of 48 months.

(2) A criminal court protective order protecting the victim from further acts of violence or threats, and, if appropriate, residence exclusion or stay-away conditions.

(3) (A) Successful completion of no less than one year of a child abuser s treatment counseling program approved by the probation department. The defendant shall be ordered to begin participation in the program immediately upon the grant of probation. The counseling program shall meet the criteria specified in Section 273.1. The defendant shall produce documentation of program enrollment to the court within 30 days of enrollment, along with quarterly progress reports.

(B) The terms of probation for offenders shall not be lifted until all reasonable fees due to the counseling program have been paid in full, but in no case shall probation be extended beyond the term provided in subdivision (a) of Section 1203.1. If the court finds that the defendant does not have the ability to pay the fees based on the defendant s changed circumstances, the court may reduce or waive the fees.

(4) If the offense was committed while the defendant was under the influence of drugs or alcohol, the defendant shall abstain from the use of drugs or alcohol during the period of probation and shall be subject to random drug testing by his or her probation officer.

(5) The court may waive any of the above minimum conditions of probation upon a finding that the condition would not be in the best interests of justice. The court shall state on the record its reasons for any waiver.

(Amended by Stats. 1997, Ch. 134, Sec. 1. Effective January 1, 1998.)



273ab

(a) Any person, having the care or custody of a child who is under eight years of age, who assaults the child by means of force that to a reasonable person would be likely to produce great bodily injury, resulting in the child s death, shall be punished by imprisonment in the state prison for 25 years to life. Nothing in this section shall be construed as affecting the applicability of subdivision (a) of Section 187 or Section 189.

(b) Any person, having the care or custody of a child who is under eight years of age, who assaults the child by means of force that to a reasonable person would be likely to produce great bodily injury, resulting in the child becoming comatose due to brain injury or suffering paralysis of a permanent nature, shall be punished by imprisonment in the state prison for life with the possibility of parole. As used in this subdivision, paralysis means a major or complete loss of motor function resulting from injury to the nervous system or to a muscular mechanism.

(Amended by Stats. 2010, Ch. 300, Sec. 1. Effective January 1, 2011.)



273b

No child under the age of 16 years shall be placed in any courtroom, or in any vehicle for transportation to any place, in company with adults charged with or convicted of crime, except in the presence of a proper official.

(Amended by Stats. 1987, Ch. 828, Sec. 13.5.)



273c

All fines, penalties, and forfeitures imposed and collected under the provisions of Sections 270, 271, 271a, 273a, and 273b, or under the provisions of any law relating to, or affecting, children, in every case where the prosecution is instituted or conducted by a society incorporated under the laws of this state for the prevention of cruelty to children, inure to such society in aid of the purposes for which it is incorporated.

(Amended by Stats. 1987, Ch. 828, Sec. 14.)



273d

(a) Any person who willfully inflicts upon a child any cruel or inhuman corporal punishment or an injury resulting in a traumatic condition is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for two, four, or six years, or in a county jail for not more than one year, by a fine of up to six thousand dollars ($6,000), or by both that imprisonment and fine.

(b) Any person who is found guilty of violating subdivision (a) shall receive a four-year enhancement for a prior conviction of that offense provided that no additional term shall be imposed under this subdivision for any prison term or term imposed under the provisions of subdivision (h) of Section 1170 served prior to a period of 10 years in which the defendant remained free of both the commission of an offense that results in a felony conviction and prison custody or custody in a county jail under the provisions of subdivision (h) of Section 1170.

(c) If a person is convicted of violating this section and probation is granted, the court shall require the following minimum conditions of probation:

(1) A mandatory minimum period of probation of 36 months.

(2) A criminal court protective order protecting the victim from further acts of violence or threats, and, if appropriate, residence exclusion or stay-away conditions.

(3) (A) Successful completion of no less than one year of a child abuser s treatment counseling program. The defendant shall be ordered to begin participation in the program immediately upon the grant of probation. The counseling program shall meet the criteria specified in Section 273.1. The defendant shall produce documentation of program enrollment to the court within 30 days of enrollment, along with quarterly progress reports.

(B) The terms of probation for offenders shall not be lifted until all reasonable fees due to the counseling program have been paid in full, but in no case shall probation be extended beyond the term provided in subdivision (a) of Section 1203.1. If the court finds that the defendant does not have the ability to pay the fees based on the defendant s changed circumstances, the court may reduce or waive the fees.

(4) If the offense was committed while the defendant was under the influence of drugs or alcohol, the defendant shall abstain from the use of drugs or alcohol during the period of probation and shall be subject to random drug testing by his or her probation officer.

(5) The court may waive any of the above minimum conditions of probation upon a finding that the condition would not be in the best interests of justice. The court shall state on the record its reasons for any waiver.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 312) by Stats. 2011, 1st Ex. Sess., Ch. 12, Sec. 8. Effective September 21, 2011. Operative October 1, 2011, by Sec. 46 of Ch. 12.)



273e

Every telephone, special delivery company or association, and every other corporation or person engaged in the delivery of packages, letters, notes, messages, or other matter, and every manager, superintendent, or other agent of such person, corporation, or association, who sends any minor in the employ or under the control of any such person, corporation, association, or agent, to the keeper of any house of prostitution, variety theater, or other place of questionable repute, or to any person connected with, or any inmate of, such house, theater, or other place, or who permits such minor to enter such house, theater, or other place, is guilty of a misdemeanor.

(Added by Stats. 1905, Ch. 568.)



273f

Any person, whether as parent, guardian, employer, or otherwise, and any firm or corporation, who as employer or otherwise, shall send, direct, or cause to be sent or directed to any saloon, gambling house, house of prostitution, or other immoral place, any minor, is guilty of a misdemeanor.

(Amended by Stats. 1972, Ch. 579.)



273g

Any person who in the presence of any child indulges in any degrading, lewd, immoral or vicious habits or practices, or who is habitually drunk in the presence of any child in his care, custody or control, is guilty of a misdemeanor.

(Added by Stats. 1907, Ch. 413.)



273h

In all prosecutions under the provisions of either section 270, section 270a, section 270b, section 271 or section 271a, of this code, where a conviction is had and sentence of imprisonment in the county jail or in the city jail is imposed, the court may direct that the person so convicted shall be compelled to work upon the public roads or highways, or any other public work, in the county or in the city where such conviction is had, during the term of such sentence. And it shall be the duty of the board of supervisors of the county where such person is imprisoned in the county jail, and of the city council of the city where such person is imprisoned in the city jail, where such conviction and sentence are had and where such work is performed by a person under sentence to the county jail or to the city jail, to allow and order the payment out of any funds available, to the wife or to the guardian, or to the custodian of a child or children, or to an organization, or to an individual, appointed by the court as trustee, at the end of each calendar month, for the support of such wife or children, a sum not to exceed two dollars for each day s work of such person so imprisoned.

(Amended by Stats. 1927, Ch. 243.)



273i

(a) Any person who publishes information describing or depicting a child, the physical appearance of a child, the location of a child, or locations where children may be found with the intent that another person imminently use the information to commit a crime against a child and the information is likely to aid in the imminent commission of a crime against a child, is guilty of a misdemeanor, punishable by imprisonment in a county jail for not more than one year, a fine of not more than one thousand dollars ($1,000), or by both a fine and imprisonment.

(b) For purposes of this section, publishes means making the information available to another person through any medium, including, but not limited to, the Internet, the World Wide Web, or e-mail.

(c) For purposes of this section, child means a person who is 14 years of age or younger.

(d) For purposes of this section, information includes, but is not limited to, an image, film, filmstrip, photograph, negative, slide, photocopy, videotape, video laser disc, or any other computer-generated image.

(e) Any parent or legal guardian of a child about whom information is published in violation of subdivision (a) may seek a preliminary injunction enjoining any further publication of that information.

(Added by Stats. 2008, Ch. 423, Sec. 1. Effective January 1, 2009.)



273j

(a) (1) Any parent or guardian having the care, custody, or control of a child under 14 years of age who knows or should have known that the child has died shall notify a public safety agency, as defined in Section 53102 of the Government Code, within 24 hours of the time that the parent or guardian knew or should have known that the child has died.

(2) This subdivision shall not apply when a child is otherwise under the immediate care of a physician at the time of death, or if a public safety agency, a coroner, or a medical examiner is otherwise aware of the death.

(b) (1) Any parent or guardian having the care, custody, or control of a child under 14 years of age shall notify law enforcement within 24 hours of the time that the parent or guardian knows or should have known that the child is a missing person and there is evidence that the child is a person at risk, as those terms are defined in Section 14213.

(2) This subdivision shall not apply if law enforcement is otherwise aware that the child is a missing person.

(c) A violation of this section is a misdemeanor punishable by imprisonment in a county jail for not more than one year, or by a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment.

(d) Nothing in this section shall preclude prosecution under any other provision of law.

(Added by Stats. 2012, Ch. 805, Sec. 2. Effective January 1, 2013.)



273.1

(a) Any treatment program to which a child abuser convicted of a violation of Section 273a or 273d is referred as a condition of probation shall meet the following criteria:

(1) Substantial expertise and experience in the treatment of victims of child abuse and the families in which abuse and violence have occurred.

(2) Staff providing direct service are therapists licensed to practice in this state or are under the direct supervision of a therapist licensed to practice in this state.

(3) Utilization of a treatment regimen designed to specifically address the offense, including methods of preventing and breaking the cycle of family violence, anger management, and parenting education that focuses, among other things, on means of identifying the developmental and emotional needs of the child.

(4) Utilization of group and individual therapy and counseling, with groups no larger than 12 persons.

(5) Capability of identifying substance abuse and either treating the abuse or referring the offender to a substance abuse program, to the extent that the court has not already done so.

(6) Entry into a written agreement with the defendant that includes an outline of the components of the program, the attendance requirements, a requirement to attend group session free of chemical influence, and a statement that the defendant may be removed from the program if it is determined that the defendant is not benefiting from the program or is disruptive to the program.

(7) The program may include, on the recommendation of the treatment counselor, family counseling. However, no child victim shall be compelled or required to participate in the program, including family counseling, and no program may condition a defendant s enrollment on participation by the child victim. The treatment counselor shall privately advise the child victim that his or her participation is voluntary.

(b) If the program finds that the defendant is unsuitable, the program shall immediately contact the probation department or the court. The probation department or court shall either recalendar the case for hearing or refer the defendant to an appropriate alternative child abuser s treatment counseling program.

(c) Upon request by the child abuser s treatment counseling program, the court shall provide the defendant s arrest report, prior incidents of violence, and treatment history to the program.

(d) The child abuser s treatment counseling program shall provide the probation department and the court with periodic progress reports at least every three months that include attendance, fee payment history, and program compliance. The program shall submit a final evaluation that includes the program s evaluation of the defendant s progress, and recommendation for either successful or unsuccessful termination of the program.

(e) The defendant shall pay for the full costs of the treatment program, including any drug testing. However, the court may waive any portion or all of that financial responsibility upon a finding of an inability to pay. Upon the request of the defendant, the court shall hold a hearing to determine the defendant s ability to pay for the treatment program. At the hearing the court may consider all relevant information, but shall consider the impact of the costs of the treatment program on the defendant s ability to provide food, clothing, and shelter for the child injured by a violation of Section 273a or 273d. If the court finds that the defendant is unable to pay for any portion of the costs of the treatment program, its reasons for that finding shall be stated on the record. In the event of this finding, the program fees or a portion thereof shall be waived.

(f) All programs accepting referrals of child abusers pursuant to this section shall accept offenders for whom fees have been partially or fully waived. However, the court shall require each qualifying program to serve no more than its proportionate share of those offenders who have been granted fee waivers, and require all qualifying programs to share equally in the cost of serving those offenders with fee waivers.

(Amended by Stats. 1997, Ch. 17, Sec. 95. Effective January 1, 1998.)



273.4

(a) If the act constituting a felony violation of subdivision (a) of Section 273a was female genital mutilation, as defined in subdivision (b), the defendant shall be punished by an additional term of imprisonment in the state prison for one year, in addition and consecutive to the punishment prescribed by Section 273a.

(b) Female genital mutilation means the excision or infibulation of the labia majora, labia minora, clitoris, or vulva, performed for nonmedical purposes.

(c) Nothing in this section shall preclude prosecution under Section 203, 205, or 206 or any other provision of law.

(Amended (as amended by Stats. 2011, Ch. 15) by Stats. 2011, Ch. 39, Sec. 12. Effective June 30, 2011. Operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39.)



273.5

(a) Any person who willfully inflicts corporal injury resulting in a traumatic condition upon a victim described in subdivision (b) is guilty of a felony, and upon conviction thereof shall be punished by imprisonment in the state prison for two, three, or four years, or in a county jail for not more than one year, or by a fine of up to six thousand dollars ($6,000) or by both that fine and imprisonment.

(b) Subdivision (a) shall apply if the victim is or was one or more of the following:

(1) The offender s spouse or former spouse.

(2) The offender s cohabitant or former cohabitant.

(3) The offender s fiancé or fiancée, or someone with whom the offender has, or previously had, an engagement or dating relationship, as defined in paragraph (10) of subdivision (f) of Section 243.

(4) The mother or father of the offender s child.

(c) Holding oneself out to be the husband or wife of the person with whom one is cohabiting is not necessary to constitute cohabitation as the term is used in this section.

(d) As used in this section, traumatic condition means a condition of the body, such as a wound, or external or internal injury, including, but not limited to, injury as a result of strangulation or suffocation, whether of a minor or serious nature, caused by a physical force. For purposes of this section, strangulation and suffocation include impeding the normal breathing or circulation of the blood of a person by applying pressure on the throat or neck.

(e) For the purpose of this section, a person shall be considered the father or mother of another person s child if the alleged male parent is presumed the natural father under Sections 7611 and 7612 of the Family Code.

(f) (1) Any person convicted of violating this section for acts occurring within seven years of a previous conviction under subdivision (a), or subdivision (d) of Section 243, or Section 243.4, 244, 244.5, or 245, shall be punished by imprisonment in a county jail for not more than one year, or by imprisonment in the state prison for two, four, or five years, or by both imprisonment and a fine of up to ten thousand dollars ($10,000).

(2) Any person convicted of a violation of this section for acts occurring within seven years of a previous conviction under subdivision (e) of Section 243 shall be punished by imprisonment in the state prison for two, three, or four years, or in a county jail for not more than one year, or by a fine of up to ten thousand dollars ($10,000), or by both that imprisonment and fine.

(g) If probation is granted to any person convicted under subdivision (a), the court shall impose probation consistent with the provisions of Section 1203.097.

(h) If probation is granted, or the execution or imposition of a sentence is suspended, for any defendant convicted under subdivision (a) who has been convicted of any prior offense specified in subdivision (f), the court shall impose one of the following conditions of probation:

(1) If the defendant has suffered one prior conviction within the previous seven years for a violation of any offense specified in subdivision (f), it shall be a condition thereof, in addition to the provisions contained in Section 1203.097, that he or she be imprisoned in a county jail for not less than 15 days.

(2) If the defendant has suffered two or more prior convictions within the previous seven years for a violation of any offense specified in subdivision (f), it shall be a condition of probation, in addition to the provisions contained in Section 1203.097, that he or she be imprisoned in a county jail for not less than 60 days.

(3) The court, upon a showing of good cause, may find that the mandatory imprisonment required by this subdivision shall not be imposed and shall state on the record its reasons for finding good cause.

(i) If probation is granted upon conviction of a violation of subdivision (a), the conditions of probation may include, consistent with the terms of probation imposed pursuant to Section 1203.097, in lieu of a fine, one or both of the following requirements:

(1) That the defendant make payments to a battered women s shelter, up to a maximum of five thousand dollars ($5,000), pursuant to Section 1203.097.

(2) (A) That the defendant reimburse the victim for reasonable costs of counseling and other reasonable expenses that the court finds are the direct result of the defendant s offense.

(B) For any order to pay a fine, make payments to a battered women s shelter, or pay restitution as a condition of probation under this subdivision, the court shall make a determination of the defendant s ability to pay. In no event shall any order to make payments to a battered women s shelter be made if it would impair the ability of the defendant to pay direct restitution to the victim or court-ordered child support. If the injury to a married person is caused in whole or in part by the criminal acts of his or her spouse in violation of this section, the community property may not be used to discharge the liability of the offending spouse for restitution to the injured spouse, required by Section 1203.04, as operative on or before August 2, 1995, or Section 1202.4, or to a shelter for costs with regard to the injured spouse and dependents, required by this section, until all separate property of the offending spouse is exhausted.

(j) Upon conviction under subdivision (a), the sentencing court shall also consider issuing an order restraining the defendant from any contact with the victim, which may be valid for up to 10 years, as determined by the court. It is the intent of the Legislature that the length of any restraining order be based upon the seriousness of the facts before the court, the probability of future violations, and the safety of the victim and his or her immediate family. This protective order may be issued by the court whether the defendant is sentenced to state prison, county jail, or if imposition of sentence is suspended and the defendant is placed on probation.

(k) If a peace officer makes an arrest for a violation of this section, the peace officer is not required to inform the victim of his or her right to make a citizen s arrest pursuant to subdivision (b) of Section 836.

(Amended (as amended by Stats. 2012, Ch. 867, Sec. 16) by Stats. 2013, Ch. 763, Sec. 1. Effective January 1, 2014.)



273.6

(a) Any intentional and knowing violation of a protective order, as defined in Section 6218 of the Family Code, or of an order issued pursuant to Section 527.6, 527.8, or 527.85 of the Code of Civil Procedure, or Section 15657.03 of the Welfare and Institutions Code, is a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000), or by imprisonment in a county jail for not more than one year, or by both that fine and imprisonment.

(b) In the event of a violation of subdivision (a) that results in physical injury, the person shall be punished by a fine of not more than two thousand dollars ($2,000), or by imprisonment in a county jail for not less than 30 days nor more than one year, or by both that fine and imprisonment. However, if the person is imprisoned in a county jail for at least 48 hours, the court may, in the interest of justice and for reasons stated on the record, reduce or eliminate the 30-day minimum imprisonment required by this subdivision. In determining whether to reduce or eliminate the minimum imprisonment pursuant to this subdivision, the court shall consider the seriousness of the facts before the court, whether there are additional allegations of a violation of the order during the pendency of the case before the court, the probability of future violations, the safety of the victim, and whether the defendant has successfully completed or is making progress with counseling.

(c) Subdivisions (a) and (b) shall apply to the following court orders:

(1) Any order issued pursuant to Section 6320 or 6389 of the Family Code.

(2) An order excluding one party from the family dwelling or from the dwelling of the other.

(3) An order enjoining a party from specified behavior that the court determined was necessary to effectuate the order described in subdivision (a).

(4) Any order issued by another state that is recognized under Part 5 (commencing with Section 6400) of Division 10 of the Family Code.

(d) A subsequent conviction for a violation of an order described in subdivision (a), occurring within seven years of a prior conviction for a violation of an order described in subdivision (a) and involving an act of violence or a credible threat of violence, as defined in subdivision (c) of Section 139, is punishable by imprisonment in a county jail not to exceed one year, or pursuant to subdivision (h) of Section 1170.

(e) In the event of a subsequent conviction for a violation of an order described in subdivision (a) for an act occurring within one year of a prior conviction for a violation of an order described in subdivision (a) that results in physical injury to a victim, the person shall be punished by a fine of not more than two thousand dollars ($2,000), or by imprisonment in a county jail for not less than six months nor more than one year, by both that fine and imprisonment, or by imprisonment pursuant to subdivision (h) of Section 1170. However, if the person is imprisoned in a county jail for at least 30 days, the court may, in the interest of justice and for reasons stated in the record, reduce or eliminate the six-month minimum imprisonment required by this subdivision. In determining whether to reduce or eliminate the minimum imprisonment pursuant to this subdivision, the court shall consider the seriousness of the facts before the court, whether there are additional allegations of a violation of the order during the pendency of the case before the court, the probability of future violations, the safety of the victim, and whether the defendant has successfully completed or is making progress with counseling.

(f) The prosecuting agency of each county shall have the primary responsibility for the enforcement of orders described in subdivisions (a), (b), (d), and (e).

(g) (1) Every person who owns, possesses, purchases, or receives a firearm knowing he or she is prohibited from doing so by the provisions of a protective order as defined in Section 136.2 of this code, Section 6218 of the Family Code, or Section 527.6, 527.8, or 527.85 of the Code of Civil Procedure, or Section 15657.03 of the Welfare and Institutions Code, shall be punished under Section 29825.

(2) Every person subject to a protective order described in paragraph (1) shall not be prosecuted under this section for owning, possessing, purchasing, or receiving a firearm to the extent that firearm is granted an exemption pursuant to subdivision (f) of Section 527.9 of the Code of Civil Procedure, or subdivision (h) of Section 6389 of the Family Code.

(h) If probation is granted upon conviction of a violation of subdivision (a), (b), (c), (d), or (e), the court shall impose probation consistent with Section 1203.097, and the conditions of probation may include, in lieu of a fine, one or both of the following requirements:

(1) That the defendant make payments to a battered women s shelter or to a shelter for abused elder persons or dependent adults, up to a maximum of five thousand dollars ($5,000), pursuant to Section 1203.097.

(2) That the defendant reimburse the victim for reasonable costs of counseling and other reasonable expenses that the court finds are the direct result of the defendant s offense.

(i) For any order to pay a fine, make payments to a battered women s shelter, or pay restitution as a condition of probation under subdivision (e), the court shall make a determination of the defendant s ability to pay. In no event shall any order to make payments to a battered women s shelter be made if it would impair the ability of the defendant to pay direct restitution to the victim or court-ordered child support. Where the injury to a married person is caused in whole or in part by the criminal acts of his or her spouse in violation of this section, the community property may not be used to discharge the liability of the offending spouse for restitution to the injured spouse, required by Section 1203.04, as operative on or before August 2, 1995, or Section 1202.4, or to a shelter for costs with regard to the injured spouse and dependents, required by this section, until all separate property of the offending spouse is exhausted.

(Amended by Stats. 2013, Ch. 76, Sec. 145.7. Effective January 1, 2014.)



273.65

(a) Any intentional and knowing violation of a protective order issued pursuant to Section 213.5, 304, or 362.4 of the Welfare and Institutions Code is a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000), or by imprisonment in a county jail for not more than one year, or by both the fine and imprisonment.

(b) In the event of a violation of subdivision (a) which results in physical injury, the person shall be punished by a fine of not more than two thousand dollars ($2,000), or by imprisonment in a county jail for not less than 30 days nor more than one year, or by both the fine and imprisonment. However, if the person is imprisoned in a county jail for at least 48 hours, the court may, in the interests of justice and for reasons stated on the record, reduce or eliminate the 30-day minimum imprisonment required by this subdivision. In determining whether to reduce or eliminate the minimum imprisonment pursuant to this subdivision, the court shall consider the seriousness of the facts before the court, whether there are additional allegations of a violation of the order during the pendency of the case before the court, the probability of future violations, the safety of the victim, and whether the defendant has successfully completed or is making progress with counseling.

(c) Subdivisions (a) and (b) shall apply to the following court orders:

(1) An order enjoining any party from molesting, attacking, striking, threatening, sexually assaulting, battering, harassing, contacting repeatedly by mail with the intent to harass, or disturbing the peace of the other party, or other named family and household members.

(2) An order excluding one party from the family dwelling or from the dwelling of the other.

(3) An order enjoining a party from specified behavior which the court determined was necessary to effectuate the order under subdivision (a).

(d) A subsequent conviction for a violation of an order described in subdivision (a), occurring within seven years of a prior conviction for a violation of an order described in subdivision (a) and involving an act of violence or a credible threat of violence, as defined in subdivision (c) of Section 139, is punishable by imprisonment in a county jail not to exceed one year, or pursuant to subdivision (h) of Section 1170.

(e) In the event of a subsequent conviction for a violation of an order described in subdivision (a) for an act occurring within one year of a prior conviction for a violation of an order described in subdivision (a) which results in physical injury to the same victim, the person shall be punished by a fine of not more than two thousand dollars ($2,000), or by imprisonment in a county jail for not less than six months nor more than one year, by both that fine and imprisonment, or by imprisonment pursuant to subdivision (h) of Section 1170. However, if the person is imprisoned in a county jail for at least 30 days, the court may, in the interests of justice and for reasons stated in the record, reduce or eliminate the six-month minimum imprisonment required by this subdivision. In determining whether to reduce or eliminate the minimum imprisonment pursuant to this subdivision, the court shall consider the seriousness of the facts before the court, whether there are additional allegations of a violation of the order during the pendency of the case before the court, the probability of future violations, the safety of the victim, and whether the defendant has successfully completed or is making progress with counseling.

(f) The prosecuting agency of each county shall have the primary responsibility for the enforcement of orders issued pursuant to subdivisions (a), (b), (d), and (e).

(g) The court may order a person convicted under this section to undergo counseling, and, if appropriate, to complete a batterer s treatment program.

(h) If probation is granted upon conviction of a violation of subdivision (a), (b), or (c), the conditions of probation may include, in lieu of a fine, one or both of the following requirements:

(1) That the defendant make payments to a battered women s shelter, up to a maximum of five thousand dollars ($5,000), pursuant to Section 1203.097.

(2) That the defendant reimburse the victim for reasonable costs of counseling and other reasonable expenses that the court finds are the direct result of the defendant s offense.

(i) For any order to pay a fine, make payments to a battered women s shelter, or pay restitution as a condition of probation under subdivision (e), the court shall make a determination of the defendant s ability to pay. In no event shall any order to make payments to a battered women s shelter be made if it would impair the ability of the defendant to pay direct restitution to the victim or court-ordered child support.

(Amended by Stats. 2011, Ch. 15, Sec. 311. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



273.7

(a) Any person who maliciously publishes, disseminates, or otherwise discloses the location of any trafficking shelter or domestic violence shelter or any place designated as a trafficking shelter or domestic violence shelter, without the authorization of that trafficking shelter or domestic violence shelter, is guilty of a misdemeanor.

(b) (1) For purposes of this section, domestic violence shelter means a confidential location that provides emergency housing on a 24-hour basis for victims of sexual assault, spousal abuse, or both, and their families.

(2) For purposes of this section, trafficking shelter means a confidential location that provides emergency housing on a 24-hour basis for victims of human trafficking, including any person who is a victim under Section 236.1.

(3) Sexual assault, spousal abuse, or both, include, but are not limited to, those crimes described in Sections 240, 242, 243.4, 261, 261.5, 262, 264.1, 266, 266a, 266b, 266c, 266f, 273.5, 273.6, 285, 288, and 289.

(c) Nothing in this section shall apply to confidential communications between an attorney and his or her client.

(Amended by Stats. 2006, Ch. 538, Sec. 499. Effective January 1, 2007.)



273.75

(a) On any charge involving acts of domestic violence as defined in subdivisions (a) and (b) of Section 13700 of the Penal Code or Sections 6203 and 6211 of the Family Code, the district attorney or prosecuting city attorney shall perform or cause to be performed, by accessing the electronic databases enumerated in subdivision (b), a thorough investigation of the defendant s history, including, but not limited to, prior convictions for domestic violence, other forms of violence or weapons offenses and any current protective or restraining order issued by any civil or criminal court. This information shall be presented for consideration by the court (1) when setting bond or when releasing a defendant on his or her own recognizance at the arraignment, if the defendant is in custody, (2) upon consideration of any plea agreement, and (3) when issuing a protective order pursuant to Section 136.2 of the Penal Code, in accordance with subdivision (h) of that section. In determining bail or release upon a plea agreement, the court shall consider the safety of the victim, the victim s children, and any other person who may be in danger if the defendant is released.

(b) For purposes of this section, the district attorney or prosecuting city attorney shall search or cause to be searched the following databases, when readily available and reasonably accessible:

(1) The Violent Crime Information Network (VCIN).

(2) The Supervised Release File.

(3) State summary criminal history information maintained by the Department of Justice pursuant to Section 11105 of the Penal Code.

(4) The Federal Bureau of Investigation s nationwide database.

(5) Locally maintained criminal history records or databases.

However, a record or database need not be searched if the information available in that record or database can be obtained as a result of a search conducted in another record or database.

(c) If the investigation required by this section reveals a current civil protective or restraining order or a protective or restraining order issued by another criminal court and involving the same or related parties, and if a protective or restraining order is issued in the current criminal proceeding, the district attorney or prosecuting city attorney shall send relevant information regarding the contents of the order issued in the current criminal proceeding, and any information regarding a conviction of the defendant, to the other court immediately after the order has been issued. When requested, the information described in this subdivision may be sent to the appropriate family, juvenile, or civil court. When requested, and upon a showing of a compelling need, the information described in this section may be sent to a court in another state.

(Amended by Stats. 2008, Ch. 86, Sec. 2. Effective January 1, 2009.)






CHAPTER 2.5. Spousal Abusers

273.8

The Legislature hereby finds that spousal abusers present a clear and present danger to the mental and physical well-being of the citizens of the State of California. The Legislature further finds that the concept of vertical prosecution, in which a specially trained deputy district attorney, deputy city attorney, or prosecution unit is assigned to a case after arraignment and continuing to its completion, is a proven way of demonstrably increasing the likelihood of convicting spousal abusers and ensuring appropriate sentences for those offenders. In enacting this chapter, the Legislature intends to support increased efforts by district attorneys and city attorneys offices to prosecute spousal abusers through organizational and operational techniques that have already proven their effectiveness in selected cities and counties in this and other states.

(Amended by Stats. 1994, Ch. 599, Sec. 2. Effective September 16, 1994.)



273.81

(a) There is hereby established in the Department of Justice a program of financial and technical assistance for district attorneys or city attorneys offices, designated the Spousal Abuser Prosecution Program. All funds appropriated to the Department of Justice for the purposes of this chapter shall be administered and disbursed by the Attorney General, and shall to the greatest extent feasible, be coordinated or consolidated with any federal or local funds that may be made available for these purposes.

The Department of Justice shall establish guidelines for the provision of grant awards to proposed and existing programs prior to the allocation of funds under this chapter. These guidelines shall contain the criteria for the selection of agencies to receive funding and the terms and conditions upon which the Department of Justice is prepared to offer grants pursuant to statutory authority. The guidelines shall not constitute rules, regulations, orders, or standards of general application.

(b) The Attorney General may allocate and award funds to cities or counties, or both, in which spousal abuser prosecution units are established or are proposed to be established in substantial compliance with the policies and criteria set forth in this chapter.

(c) The allocation and award of funds shall be made upon application executed by the county s district attorney or by the city s attorney and approved by the county board of supervisors or by the city council. Funds disbursed under this chapter shall not supplant local funds that would, in the absence of the California Spousal Abuser Prosecution Program, be made available to support the prosecution of spousal abuser cases. Local grant awards made under this program shall not be subject to review as specified in Section 10295 of the Public Contract Code.

(d) Local government recipients shall provide 20 percent matching funds for every grant awarded under this program.

(Amended by Stats. 1994, Ch. 599, Sec. 3. Effective September 16, 1994.)



273.82

Spousal abuser prosecution units receiving funds under this chapter shall concentrate enhanced prosecution efforts and resources upon individuals identified under selection criteria set forth in Section 273.83. Enhanced prosecution efforts and resources shall include, but not be limited to, all of the following:

(a) (1) Vertical prosecutorial representation, whereby the prosecutor who, or prosecution unit that, makes all major court appearances on that particular case through its conclusion, including bail evaluation, preliminary hearing, significant law and motion litigation, trial, and sentencing.

(2) Vertical counselor representation, whereby a trained domestic violence counselor maintains liaison from initial court appearances through the case s conclusion, including the sentencing phase.

(b) The assignment of highly qualified investigators and prosecutors to spousal abuser cases. Highly qualified for the purposes of this chapter means any of the following:

(1) Individuals with one year of experience in the investigation and prosecution of felonies.

(2) Individuals with at least two years of experience in the investigation and prosecution of misdemeanors.

(3) Individuals who have attended a program providing domestic violence training as approved by the Office of Emergency Services or the Department of Justice.

(c) A significant reduction of caseloads for investigators and prosecutors assigned to spousal abuser cases.

(d) Coordination with local rape victim counseling centers, spousal abuse services programs, and victim-witness assistance programs. That coordination shall include, but not be limited to: referrals of individuals to receive client services; participation in local training programs; membership and participation in local task forces established to improve communication between criminal justice system agencies and community service agencies; and cooperating with individuals serving as liaison representatives of local rape victim counseling centers, spousal abuse victim programs, and victim-witness assistance programs.

(Amended by Stats. 2013, Ch. 352, Sec. 403. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



273.83

(a) An individual shall be the subject of a spousal abuser prosecution effort who is under arrest for any act or omission described in subdivisions (a) and (b) of Section 13700.

(b) In applying the spousal abuser selection criteria set forth in subdivision (a), a district attorney or city attorney shall not reject cases for filing exclusively on the basis that there is a family or personal relationship between the victim and the alleged offender.

(c) In exercising the prosecutorial discretion granted by Section 273.85, the district attorney or city attorney shall consider the number and seriousness of the offenses currently charged against the defendant.

(Amended by Stats. 1994, Ch. 599, Sec. 5. Effective September 16, 1994.)



273.84

Each district attorney s or city attorney s office establishing a spousal abuser prosecution unit and receiving state support under this chapter shall adopt and pursue the following policies for spousal abuser cases:

(a) All reasonable prosecutorial efforts shall be made to resist the pretrial release of a charged defendant meeting spousal abuser selection criteria.

(b) All reasonable prosecutorial efforts shall be made to persuade the court to impose the most severe authorized sentence upon a person convicted after prosecution as a spousal abuser. In the prosecution of an intrafamily sexual abuse case, discretion may be exercised as to the type and nature of sentence recommended to the court.

(c) All reasonable prosecutorial efforts shall be made to reduce the time between arrest and disposition of charge against an individual meeting spousal abuser criteria.

(Amended by Stats. 2000, Ch. 135, Sec. 131. Effective January 1, 2001.)



273.85

(a) The selection criteria set forth in Section 273.84 shall be adhered to for each spousal abuser case unless, in the reasonable exercise of prosecutor s discretion, extraordinary circumstances require departure from those policies in order to promote the general purposes and intent of this chapter.

(b) Each district attorney s and city attorney s office establishing a spousal abuser prosecution unit and receiving state support under this chapter shall submit the following information, on a quarterly basis, to the Department of Justice:

(1) The number of spousal abuser cases referred to the district attorney s or city attorney s office for possible filing.

(2) The number of spousal abuser cases filed for prosecution.

(3) The number of spousal abuser cases taken to trial.

(4) The number of spousal abuser cases tried that resulted in conviction.

(Amended by Stats. 1994, Ch. 599, Sec. 7. Effective September 16, 1994.)



273.86

The characterization of a defendant as a spousal abuser as defined by this chapter shall not be communicated to the trier of fact.

(Added by Stats. 1985, Ch. 1122, Sec. 1.)



273.87

The Department of Justice is encouraged to utilize Federal Victims of Crimes Act (VOCA) funds or any other federal funds that may become available in order to implement this chapter.

(Amended by Stats. 1994, Ch. 599, Sec. 8. Effective September 16, 1994.)



273.88

Administrative costs incurred by the Department of Justice pursuant to the Spousal Abuser Prosecution Program shall not exceed 5 percent of the total funds allocated for the program.

(Added by Stats. 1994, Ch. 599, Sec. 9. Effective September 16, 1994.)






CHAPTER 4. Child Abduction

277

The following definitions apply for the purposes of this chapter:

(a) Child means a person under the age of 18 years.

(b) Court order or custody order means a custody determination decree, judgment, or order issued by a court of competent jurisdiction, whether permanent or temporary, initial or modified, that affects the custody or visitation of a child, issued in the context of a custody proceeding. An order, once made, shall continue in effect until it expires, is modified, is rescinded, or terminates by operation of law.

(c) Custody proceeding means a proceeding in which a custody determination is an issue, including, but not limited to, an action for dissolution or separation, dependency, guardianship, termination of parental rights, adoption, paternity, except actions under Section 11350 or 11350.1 of the Welfare and Institutions Code, or protection from domestic violence proceedings, including an emergency protective order pursuant to Part 3 (commencing with Section 6240) of Division 10 of the Family Code.

(d) Lawful custodian means a person, guardian, or public agency having a right to custody of a child.

(e) A right to custody means the right to the physical care, custody, and control of a child pursuant to a custody order as defined in subdivision (b) or, in the absence of a court order, by operation of law, or pursuant to the Uniform Parentage Act contained in Part 3 (commencing with Section 7600) of Division 12 of the Family Code. Whenever a public agency takes protective custody or jurisdiction of the care, custody, control, or conduct of a child by statutory authority or court order, that agency is a lawful custodian of the child and has a right to physical custody of the child. In any subsequent placement of the child, the public agency continues to be a lawful custodian with a right to physical custody of the child until the public agency s right of custody is terminated by an order of a court of competent jurisdiction or by operation of law.

(f) In the absence of a court order to the contrary, a parent loses his or her right to custody of the child to the other parent if the parent having the right to custody is dead, is unable or refuses to take the custody, or has abandoned his or her family. A natural parent whose parental rights have been terminated by court order is no longer a lawful custodian and no longer has a right to physical custody.

(g) Keeps or withholds means retains physical possession of a child whether or not the child resists or objects.

(h) Visitation means the time for access to the child allotted to any person by court order.

(i) Person includes, but is not limited to, a parent or an agent of a parent.

(j) Domestic violence means domestic violence as defined in Section 6211 of the Family Code.

(k) Abduct means take, entice away, keep, withhold, or conceal.

(Repealed and added by Stats. 1996, Ch. 988, Sec. 9. Effective January 1, 1997.)



278

Every person, not having a right to custody, who maliciously takes, entices away, keeps, withholds, or conceals any child with the intent to detain or conceal that child from a lawful custodian shall be punished by imprisonment in a county jail not exceeding one year, a fine not exceeding one thousand dollars ($1,000), or both that fine and imprisonment, or by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years, a fine not exceeding ten thousand dollars ($10,000), or both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 313. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



278.5

(a) Every person who takes, entices away, keeps, withholds, or conceals a child and maliciously deprives a lawful custodian of a right to custody, or a person of a right to visitation, shall be punished by imprisonment in a county jail not exceeding one year, a fine not exceeding one thousand dollars ($1,000), or both that fine and imprisonment, or by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months, or two or three years, a fine not exceeding ten thousand dollars ($10,000), or both that fine and imprisonment.

(b) Nothing contained in this section limits the court s contempt power.

(c) A custody order obtained after the taking, enticing away, keeping, withholding, or concealing of a child does not constitute a defense to a crime charged under this section.

(Amended by Stats. 2011, Ch. 15, Sec. 314. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



278.6

(a) At the sentencing hearing following a conviction for a violation of Section 278 or 278.5, or both, the court shall consider any relevant factors and circumstances in aggravation, including, but not limited to, all of the following:

(1) The child was exposed to a substantial risk of physical injury or illness.

(2) The defendant inflicted or threatened to inflict physical harm on a parent or lawful custodian of the child or on the child at the time of or during the abduction.

(3) The defendant harmed or abandoned the child during the abduction.

(4) The child was taken, enticed away, kept, withheld, or concealed outside the United States.

(5) The child has not been returned to the lawful custodian.

(6) The defendant previously abducted or threatened to abduct the child.

(7) The defendant substantially altered the appearance or the name of the child.

(8) The defendant denied the child appropriate education during the abduction.

(9) The length of the abduction.

(10) The age of the child.

(b) At the sentencing hearing following a conviction for a violation of Section 278 or 278.5, or both, the court shall consider any relevant factors and circumstances in mitigation, including, but not limited to, both of the following:

(1) The defendant returned the child unharmed and prior to arrest or issuance of a warrant for arrest, whichever is first.

(2) The defendant provided information and assistance leading to the child s safe return.

(c) In addition to any other penalties provided for a violation of Section 278 or 278.5, a court shall order the defendant to pay restitution to the district attorney for any costs incurred in locating and returning the child as provided in Section 3134 of the Family Code, and to the victim for those expenses and costs reasonably incurred by, or on behalf of, the victim in locating and recovering the child. An award made pursuant to this section shall constitute a final judgment and shall be enforceable as such.

(Added by Stats. 1996, Ch. 988, Sec. 9. Effective January 1, 1997.)



278.7

(a) Section 278.5 does not apply to a person with a right to custody of a child who, with a good faith and reasonable belief that the child, if left with the other person, will suffer immediate bodily injury or emotional harm, takes, entices away, keeps, withholds, or conceals that child.

(b) Section 278.5 does not apply to a person with a right to custody of a child who has been a victim of domestic violence who, with a good faith and reasonable belief that the child, if left with the other person, will suffer immediate bodily injury or emotional harm, takes, entices away, keeps, withholds, or conceals that child. Emotional harm includes having a parent who has committed domestic violence against the parent who is taking, enticing away, keeping, withholding, or concealing the child.

(c) The person who takes, entices away, keeps, withholds, or conceals a child shall do all of the following:

(1) Within a reasonable time from the taking, enticing away, keeping, withholding, or concealing, make a report to the office of the district attorney of the county where the child resided before the action. The report shall include the name of the person, the current address and telephone number of the child and the person, and the reasons the child was taken, enticed away, kept, withheld, or concealed.

(2) Within a reasonable time from the taking, enticing away, keeping, withholding, or concealing, commence a custody proceeding in a court of competent jurisdiction consistent with the federal Parental Kidnapping Prevention Act (Section 1738A, Title 28, United States Code) or the Uniform Child Custody Jurisdiction Act (Part 3 (commencing with Section 3400) of Division 8 of the Family Code).

(3) Inform the district attorney s office of any change of address or telephone number of the person and the child.

(d) For the purposes of this article, a reasonable time within which to make a report to the district attorney s office is at least 10 days and a reasonable time to commence a custody proceeding is at least 30 days. This section shall not preclude a person from making a report to the district attorney s office or commencing a custody proceeding earlier than those specified times.

(e) The address and telephone number of the person and the child provided pursuant to this section shall remain confidential unless released pursuant to state law or by a court order that contains appropriate safeguards to ensure the safety of the person and the child.

(Added by Stats. 1996, Ch. 988, Sec. 9. Effective January 1, 1997.)



279

A violation of Section 278 or 278.5 by a person who was not a resident of, or present in, this state at the time of the alleged offense is punishable in this state, whether the intent to commit the offense is formed within or outside of this state, if any of the following apply:

(a) The child was a resident of, or present in, this state at the time the child was taken, enticed away, kept, withheld, or concealed.

(b) The child thereafter is found in this state.

(c) A lawful custodian or a person with a right to visitation is a resident of this state at the time the child was taken, enticed away, kept, withheld, or concealed.

(Repealed and added by Stats. 1996, Ch. 988, Sec. 9. Effective January 1, 1997.)



279.1

The offenses enumerated in Sections 278 and 278.5 are continuous in nature, and continue for as long as the minor child is concealed or detained.

(Added by Stats. 1996, Ch. 988, Sec. 9. Effective January 1, 1997.)



279.5

When a person is arrested for an alleged violation of Section 278 or 278.5, the court, in setting bail, shall take into consideration whether the child has been returned to the lawful custodian, and if not, shall consider whether there is an increased risk that the child may not be returned, or the defendant may flee the jurisdiction, or, by flight or concealment, evade the authority of the court.

(Added by Stats. 1996, Ch. 988, Sec. 9. Effective January 1, 1997.)



279.6

(a) A law enforcement officer may take a child into protective custody under any of the following circumstances:

(1) It reasonably appears to the officer that a person is likely to conceal the child, flee the jurisdiction with the child, or, by flight or concealment, evade the authority of the court.

(2) There is no lawful custodian available to take custody of the child.

(3) There are conflicting custody orders or conflicting claims to custody and the parties cannot agree which party should take custody of the child.

(4) The child is an abducted child.

(b) When a law enforcement officer takes a child into protective custody pursuant to this section, the officer shall do one of the following:

(1) Release the child to the lawful custodian of the child, unless it reasonably appears that the release would cause the child to be endangered, abducted, or removed from the jurisdiction.

(2) Obtain an emergency protective order pursuant to Part 3 (commencing with Section 6240) of Division 10 of the Family Code ordering placement of the child with an interim custodian who agrees in writing to accept interim custody.

(3) Release the child to the social services agency responsible for arranging shelter or foster care.

(4) Return the child as ordered by a court of competent jurisdiction.

(c) Upon the arrest of a person for a violation of Section 278 or 278.5, a law enforcement officer shall take possession of an abducted child who is found in the company of, or under the control of, the arrested person and deliver the child as directed in subdivision (b).

(d) Notwithstanding any other law, when a person is arrested for an alleged violation of Section 278 or 278.5, the court shall, at the time of the arraignment or thereafter, order that the child shall be returned to the lawful custodian by or on a specific date, or that the person show cause on that date why the child has not been returned as ordered. If conflicting custodial orders exist within this state, or between this state and a foreign state, the court shall set a hearing within five court days to determine which court has jurisdiction under the laws of this state and determine which state has subject matter jurisdiction to issue a custodial order under the laws of this state, the Uniform Child Custody Jurisdiction Act (Part 3 (commencing with Section 3400) of Division 8 of the Family Code), or federal law, if applicable. At the conclusion of the hearing, or if the child has not been returned as ordered by the court at the time of arraignment, the court shall enter an order as to which custody order is valid and is to be enforced. If the child has not been returned at the conclusion of the hearing, the court shall set a date within a reasonable time by which the child shall be returned to the lawful custodian, and order the defendant to comply by this date, or to show cause on that date why he or she has not returned the child as directed. The court shall only enforce its order, or any subsequent orders for the return of the child, under subdivision (a) of Section 1219 of the Code of Civil Procedure, to ensure that the child is promptly placed with the lawful custodian. An order adverse to either the prosecution or defense is reviewable by a writ of mandate or prohibition addressed to the appropriate court.

(Added by Stats. 1996, Ch. 988, Sec. 9. Effective January 1, 1997.)



280

Every person who willfully causes or permits the removal or concealment of any child in violation of Section 8713, 8803, or 8910 of the Family Code shall be punished as follows:

(a) By imprisonment in a county jail for not more than one year if the child is concealed within the county in which the adoption proceeding is pending or in which the child has been placed for adoption, or is removed from that county to a place within this state.

(b) By imprisonment pursuant to subdivision (h) of Section 1170, or by imprisonment in a county jail for not more than one year, if the child is removed from that county to a place outside of this state.

(Amended by Stats. 2011, Ch. 15, Sec. 315. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






CHAPTER 5. Bigamy, Incest, and the Crime Against Nature

281

(a) Every person having a husband or wife living, who marries any other person, except in the cases specified in Section 282, is guilty of bigamy.

(b) Upon a trial for bigamy, it is not necessary to prove either of the marriages by the register, certificate, or other record evidence thereof, but the marriages may be proved by evidence which is admissible to prove a marriage in other cases; and when the second marriage took place out of this state, proof of that fact, accompanied with proof of cohabitation thereafter in this state, is sufficient to sustain the charge.

(Amended by Stats. 1989, Ch. 897, Sec. 18.)



282

Section 281 does not extend to any of the following:

(a) To any person by reason of any former marriage whose husband or wife by such marriage has been absent for five successive years without being known to such person within that time to be living.

(b) To any person by reason of any former marriage which has been pronounced void, annulled, or dissolved by the judgment of a competent court.

(Amended by Stats. 1987, Ch. 828, Sec. 18.)



283

Bigamy is punishable by a fine not exceeding ten thousand dollars ($10,000) or by imprisonment in a county jail not exceeding one year or in the state prison.

(Amended by Stats. 1983, Ch. 1092, Sec. 264. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



284

Every person who knowingly and willfully marries the husband or wife of another, in any case in which such husband or wife would be punishable under the provisions of this chapter, is punishable by fine not less than five thousand dollars ($5,000), or by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 316. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



285

Persons being within the degrees of consanguinity within which marriages are declared by law to be incestuous and void, who intermarry with each other, or who being 14 years of age or older, commit fornication or adultery with each other, are punishable by imprisonment in the state prison.

(Amended by Stats. 2005, Ch. 477, Sec. 1. Effective January 1, 2006.)



286

(a) Sodomy is sexual conduct consisting of contact between the penis of one person and the anus of another person. Any sexual penetration, however slight, is sufficient to complete the crime of sodomy.

(b) (1) Except as provided in Section 288, any person who participates in an act of sodomy with another person who is under 18 years of age shall be punished by imprisonment in the state prison, or in a county jail for not more than one year.

(2) Except as provided in Section 288, any person over 21 years of age who participates in an act of sodomy with another person who is under 16 years of age shall be guilty of a felony.

(c) (1) Any person who participates in an act of sodomy with another person who is under 14 years of age and more than 10 years younger than he or she shall be punished by imprisonment in the state prison for three, six, or eight years.

(2) (A) Any person who commits an act of sodomy when the act is accomplished against the victim s will by means of force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person shall be punished by imprisonment in the state prison for three, six, or eight years.

(B) Any person who commits an act of sodomy with another person who is under 14 years of age when the act is accomplished against the victim s will by means of force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person shall be punished by imprisonment in the state prison for 9, 11, or 13 years.

(C) Any person who commits an act of sodomy with another person who is a minor 14 years of age or older when the act is accomplished against the victim s will by means of force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person shall be punished by imprisonment in the state prison for 7, 9, or 11 years.

(D) This paragraph does not preclude prosecution under Section 269, Section 288.7, or any other provision of law.

(3) Any person who commits an act of sodomy where the act is accomplished against the victim s will by threatening to retaliate in the future against the victim or any other person, and there is a reasonable possibility that the perpetrator will execute the threat, shall be punished by imprisonment in the state prison for three, six, or eight years.

(d) (1) Any person who, while voluntarily acting in concert with another person, either personally or aiding and abetting that other person, commits an act of sodomy when the act is accomplished against the victim s will by means of force or fear of immediate and unlawful bodily injury on the victim or another person or where the act is accomplished against the victim s will by threatening to retaliate in the future against the victim or any other person, and there is a reasonable possibility that the perpetrator will execute the threat, shall be punished by imprisonment in the state prison for five, seven, or nine years.

(2) Any person who, while voluntarily acting in concert with another person, either personally or aiding and abetting that other person, commits an act of sodomy upon a victim who is under 14 years of age, when the act is accomplished against the victim s will by means of force or fear of immediate and unlawful bodily injury on the victim or another person, shall be punished by imprisonment in the state prison for 10, 12, or 14 years.

(3) Any person who, while voluntarily acting in concert with another person, either personally or aiding and abetting that other person, commits an act of sodomy upon a victim who is a minor 14 years of age or older, when the act is accomplished against the victim s will by means of force or fear of immediate and unlawful bodily injury on the victim or another person, shall be punished by imprisonment in the state prison for 7, 9, or 11 years.

(4) This subdivision does not preclude prosecution under Section 269, Section 288.7, or any other provision of law.

(e) Any person who participates in an act of sodomy with any person of any age while confined in any state prison, as defined in Section 4504, or in any local detention facility, as defined in Section 6031.4, shall be punished by imprisonment in the state prison, or in a county jail for not more than one year.

(f) Any person who commits an act of sodomy, and the victim is at the time unconscious of the nature of the act and this is known to the person committing the act, shall be punished by imprisonment in the state prison for three, six, or eight years. As used in this subdivision, unconscious of the nature of the act means incapable of resisting because the victim meets one of the following conditions:

(1) Was unconscious or asleep.

(2) Was not aware, knowing, perceiving, or cognizant that the act occurred.

(3) Was not aware, knowing, perceiving, or cognizant of the essential characteristics of the act due to the perpetrator s fraud in fact.

(4) Was not aware, knowing, perceiving, or cognizant of the essential characteristics of the act due to the perpetrator s fraudulent representation that the sexual penetration served a professional purpose when it served no professional purpose.

(g) Except as provided in subdivision (h), a person who commits an act of sodomy, and the victim is at the time incapable, because of a mental disorder or developmental or physical disability, of giving legal consent, and this is known or reasonably should be known to the person committing the act, shall be punished by imprisonment in the state prison for three, six, or eight years. Notwithstanding the existence of a conservatorship pursuant to the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code), the prosecuting attorney shall prove, as an element of the crime, that a mental disorder or developmental or physical disability rendered the alleged victim incapable of giving consent.

(h) Any person who commits an act of sodomy, and the victim is at the time incapable, because of a mental disorder or developmental or physical disability, of giving legal consent, and this is known or reasonably should be known to the person committing the act, and both the defendant and the victim are at the time confined in a state hospital for the care and treatment of the mentally disordered or in any other public or private facility for the care and treatment of the mentally disordered approved by a county mental health director, shall be punished by imprisonment in the state prison, or in a county jail for not more than one year. Notwithstanding the existence of a conservatorship pursuant to the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code), the prosecuting attorney shall prove, as an element of the crime, that a mental disorder or developmental or physical disability rendered the alleged victim incapable of giving legal consent.

(i) Any person who commits an act of sodomy, where the victim is prevented from resisting by an intoxicating or anesthetic substance, or any controlled substance, and this condition was known, or reasonably should have been known by the accused, shall be punished by imprisonment in the state prison for three, six, or eight years.

(j) Any person who commits an act of sodomy, where the victim submits under the belief that the person committing the act is someone known to the victim other than the accused, and this belief is induced by any artifice, pretense, or concealment practiced by the accused, with intent to induce the belief, shall be punished by imprisonment in the state prison for three, six, or eight years.

(k) Any person who commits an act of sodomy, where the act is accomplished against the victim s will by threatening to use the authority of a public official to incarcerate, arrest, or deport the victim or another, and the victim has a reasonable belief that the perpetrator is a public official, shall be punished by imprisonment in the state prison for three, six, or eight years.

As used in this subdivision, public official means a person employed by a governmental agency who has the authority, as part of that position, to incarcerate, arrest, or deport another. The perpetrator does not actually have to be a public official.

(l) As used in subdivisions (c) and (d), threatening to retaliate means a threat to kidnap or falsely imprison, or inflict extreme pain, serious bodily injury, or death.

(m) In addition to any punishment imposed under this section, the judge may assess a fine not to exceed seventy dollars ($70) against any person who violates this section, with the proceeds of this fine to be used in accordance with Section 1463.23. The court, however, shall take into consideration the defendant s ability to pay, and no defendant shall be denied probation because of his or her inability to pay the fine permitted under this subdivision.

(Amended by Stats. 2013, Ch. 259, Sec. 2. Effective September 9, 2013.)



286.5

Any person who sexually assaults any animal protected by Section 597f for the purpose of arousing or gratifying the sexual desire of the person is guilty of a misdemeanor.

(Added by Stats. 1975, Ch. 71.)



288

(a) Except as provided in subdivision (i), any person who willfully and lewdly commits any lewd or lascivious act, including any of the acts constituting other crimes provided for in Part 1, upon or with the body, or any part or member thereof, of a child who is under the age of 14 years, with the intent of arousing, appealing to, or gratifying the lust, passions, or sexual desires of that person or the child, is guilty of a felony and shall be punished by imprisonment in the state prison for three, six, or eight years.

(b) (1) Any person who commits an act described in subdivision (a) by use of force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person, is guilty of a felony and shall be punished by imprisonment in the state prison for 5, 8, or 10 years.

(2) Any person who is a caretaker and commits an act described in subdivision (a) upon a dependent person by use of force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person, with the intent described in subdivision (a), is guilty of a felony and shall be punished by imprisonment in the state prison for 5, 8, or 10 years.

(c) (1) Any person who commits an act described in subdivision (a) with the intent described in that subdivision, and the victim is a child of 14 or 15 years, and that person is at least 10 years older than the child, is guilty of a public offense and shall be punished by imprisonment in the state prison for one, two, or three years, or by imprisonment in a county jail for not more than one year. In determining whether the person is at least 10 years older than the child, the difference in age shall be measured from the birth date of the person to the birth date of the child.

(2) Any person who is a caretaker and commits an act described in subdivision (a) upon a dependent person, with the intent described in subdivision (a), is guilty of a public offense and shall be punished by imprisonment in the state prison for one, two, or three years, or by imprisonment in a county jail for not more than one year.

(d) In any arrest or prosecution under this section or Section 288.5, the peace officer, district attorney, and the court shall consider the needs of the child victim or dependent person and shall do whatever is necessary, within existing budgetary resources, and constitutionally permissible to prevent psychological harm to the child victim or to prevent psychological harm to the dependent person victim resulting from participation in the court process.

(e) Upon the conviction of any person for a violation of subdivision (a) or (b), the court may, in addition to any other penalty or fine imposed, order the defendant to pay an additional fine not to exceed ten thousand dollars ($10,000). In setting the amount of the fine, the court shall consider any relevant factors, including, but not limited to, the seriousness and gravity of the offense, the circumstances of its commission, whether the defendant derived any economic gain as a result of the crime, and the extent to which the victim suffered economic losses as a result of the crime. Every fine imposed and collected under this section shall be deposited in the Victim-Witness Assistance Fund to be available for appropriation to fund child sexual exploitation and child sexual abuse victim counseling centers and prevention programs pursuant to Section 13837.

If the court orders a fine imposed pursuant to this subdivision, the actual administrative cost of collecting that fine, not to exceed 2 percent of the total amount paid, may be paid into the general fund of the county treasury for the use and benefit of the county.

(f) For purposes of paragraph (2) of subdivision (b) and paragraph (2) of subdivision (c), the following definitions apply:

(1) Caretaker means an owner, operator, administrator, employee, independent contractor, agent, or volunteer of any of the following public or private facilities when the facilities provide care for elder or dependent persons:

(A) Twenty-four hour health facilities, as defined in Sections 1250, 1250.2, and 1250.3 of the Health and Safety Code.

(B) Clinics.

(C) Home health agencies.

(D) Adult day health care centers.

(E) Secondary schools that serve dependent persons and postsecondary educational institutions that serve dependent persons or elders.

(F) Sheltered workshops.

(G) Camps.

(H) Community care facilities, as defined by Section 1402 of the Health and Safety Code, and residential care facilities for the elderly, as defined in Section 1569.2 of the Health and Safety Code.

(I) Respite care facilities.

(J) Foster homes.

(K) Regional centers for persons with developmental disabilities.

(L) A home health agency licensed in accordance with Chapter 8 (commencing with Section 1725) of Division 2 of the Health and Safety Code.

(M) An agency that supplies in-home supportive services.

(N) Board and care facilities.

(O) Any other protective or public assistance agency that provides health services or social services to elder or dependent persons, including, but not limited to, in-home supportive services, as defined in Section 14005.14 of the Welfare and Institutions Code.

(P) Private residences.

(2) Board and care facilities means licensed or unlicensed facilities that provide assistance with one or more of the following activities:

(A) Bathing.

(B) Dressing.

(C) Grooming.

(D) Medication storage.

(E) Medical dispensation.

(F) Money management.

(3) Dependent person means any person who has a physical or mental impairment that substantially restricts his or her ability to carry out normal activities or to protect his or her rights, including, but not limited to, persons who have physical or developmental disabilities or whose physical or mental abilities have significantly diminished because of age. Dependent person includes any person who is admitted as an inpatient to a 24-hour health facility, as defined in Sections 1250, 1250.2, and 1250.3 of the Health and Safety Code.

(g) Paragraph (2) of subdivision (b) and paragraph (2) of subdivision (c) apply to the owners, operators, administrators, employees, independent contractors, agents, or volunteers working at these public or private facilities and only to the extent that the individuals personally commit, conspire, aid, abet, or facilitate any act prohibited by paragraph (2) of subdivision (b) and paragraph (2) of subdivision (c).

(h) Paragraph (2) of subdivision (b) and paragraph (2) of subdivision (c) do not apply to a caretaker who is a spouse of, or who is in an equivalent domestic relationship with, the dependent person under care.

(i) (1) Any person convicted of a violation of subdivision (a) shall be imprisoned in the state prison for life with the possibility of parole if the defendant personally inflicted bodily harm upon the victim.

(2) The penalty provided in this subdivision shall only apply if the fact that the defendant personally inflicted bodily harm upon the victim is pled and proved.

(3) As used in this subdivision, bodily harm means any substantial physical injury resulting from the use of force that is more than the force necessary to commit the offense.

(Amended by Stats. 2010, Ch. 219, Sec. 7. Effective September 9, 2010.)



288.1

Any person convicted of committing any lewd or lascivious act including any of the acts constituting other crimes provided for in Part 1 of this code upon or with the body, or any part or member thereof, of a child under the age of 14 years shall not have his or her sentence suspended until the court obtains a report from a reputable psychiatrist, from a reputable psychologist who meets the standards set forth in Section 1027, as to the mental condition of that person.

(Amended by Stats. 2005, Ch. 477, Sec. 2. Effective January 1, 2006.)



288.2

(a) (1) Every person who knows, should have known, or believes that another person is a minor, and who knowingly distributes, sends, causes to be sent, exhibits, or offers to distribute or exhibit by any means, including by physical delivery, telephone, electronic communication, or in person, any harmful matter that depicts a minor or minors engaging in sexual conduct, to the other person with the intent of arousing, appealing to, or gratifying the lust or passions or sexual desires of that person or of the minor, and with the intent or for the purposes of engaging in sexual intercourse, sodomy, or oral copulation with the other person, or with the intent that either person touch an intimate body part of the other, is guilty of a misdemeanor, punishable by imprisonment in a county jail not exceeding one year, or is guilty of a felony, punishable by imprisonment in the state prison for two, three, or five years.

(2) If the matter used by the person is harmful matter but does not include a depiction or depictions of a minor or minors engaged in sexual conduct, the offense is punishable by imprisonment in a county jail not exceeding one year, or by imprisonment in the state prison for 16 months, or two or three years.

(3) For purposes of this subdivision, the offense described in paragraph (2) shall include all of the elements described in paragraph (1), except as to the element modified in paragraph (2).

(b) For purposes of this section, sexual conduct has the same meaning as defined in subdivision (d) of Section 311.4.

(c) For purposes of this section, harmful matter has the same meaning as defined in Section 313.

(d) For purposes of this section, an intimate body part includes the sexual organ, anus, groin, or buttocks of any person, or the breasts of a female.

(e) Prosecution under this section shall not preclude prosecution under any other provision of law.

(f) It shall be a defense to any prosecution under this section that a parent or guardian committed the act charged in aid of legitimate sex education.

(g) It shall be a defense in any prosecution under this section that the act charged was committed in aid of legitimate scientific or educational purposes.

(h) It does not constitute a violation of this section for a telephone corporation, as defined in Section 234 of the Public Utilities Code, a cable television company franchised pursuant to Section 53066 of the Government Code, or any of its affiliates, an Internet service provider, or commercial online service provider, to carry, broadcast, or transmit messages described in this section or perform related activities in providing telephone, cable television, Internet, or commercial online services.

(Repealed and added by Stats. 2013, Ch. 777, Sec. 2. Effective January 1, 2014.)



288.3

(a) Every person who contacts or communicates with a minor, or attempts to contact or communicate with a minor, who knows or reasonably should know that the person is a minor, with intent to commit an offense specified in Section 207, 209, 261, 264.1, 273a, 286, 288, 288a, 288.2, 289, 311.1, 311.2, 311.4 or 311.11 involving the minor shall be punished by imprisonment in the state prison for the term prescribed for an attempt to commit the intended offense.

(b) As used in this section, contacts or communicates with shall include direct and indirect contact or communication that may be achieved personally or by use of an agent or agency, any print medium, any postal service, a common carrier or communication common carrier, any electronic communications system, or any telecommunications, wire, computer, or radio communications device or system.

(c) A person convicted of a violation of subdivision (a) who has previously been convicted of a violation of subdivision (a) shall be punished by an additional and consecutive term of imprisonment in the state prison for five years.

(Added November 7, 2006, by initiative Proposition 83, Sec. 6. Note: Prop. 83 is titled The Sexual Predator Punishment and Control Act: Jessica's Law.)



288.4

(a) (1) Every person who, motivated by an unnatural or abnormal sexual interest in children, arranges a meeting with a minor or a person he or she believes to be a minor for the purpose of exposing his or her genitals or pubic or rectal area, having the child expose his or her genitals or pubic or rectal area, or engaging in lewd or lascivious behavior, shall be punished by a fine not exceeding five thousand dollars ($5,000), by imprisonment in a county jail not exceeding one year, or by both the fine and imprisonment.

(2) Every person who violates this subdivision after a prior conviction for an offense listed in subdivision (c) of Section 290 shall be punished by imprisonment in the state prison.

(b) Every person described in paragraph (1) of subdivision (a) who goes to the arranged meeting place at or about the arranged time, shall be punished by imprisonment in the state prison for two, three, or four years.

(c) Nothing in this section shall preclude or prohibit prosecution under any other provision of law.

(Added by renumbering Section 288.3 (as added by Stats. 2006, Ch. 337) by Stats. 2007, Ch. 579, Sec. 5. Effective October 13, 2007.)



288.5

(a) Any person who either resides in the same home with the minor child or has recurring access to the child, who over a period of time, not less than three months in duration, engages in three or more acts of substantial sexual conduct with a child under the age of 14 years at the time of the commission of the offense, as defined in subdivision (b) of Section 1203.066, or three or more acts of lewd or lascivious conduct, as defined in Section 288, with a child under the age of 14 years at the time of the commission of the offense is guilty of the offense of continuous sexual abuse of a child and shall be punished by imprisonment in the state prison for a term of 6, 12, or 16 years.

(b) To convict under this section the trier of fact, if a jury, need unanimously agree only that the requisite number of acts occurred not on which acts constitute the requisite number.

(c) No other act of substantial sexual conduct, as defined in subdivision (b) of Section 1203.066, with a child under 14 years of age at the time of the commission of the offenses, or lewd and lascivious acts, as defined in Section 288, involving the same victim may be charged in the same proceeding with a charge under this section unless the other charged offense occurred outside the time period charged under this section or the other offense is charged in the alternative. A defendant may be charged with only one count under this section unless more than one victim is involved in which case a separate count may be charged for each victim.

(Amended by Stats. 2006, Ch. 337, Sec. 8. Effective September 20, 2006.)



288.7

(a) Any person 18 years of age or older who engages in sexual intercourse or sodomy with a child who is 10 years of age or younger is guilty of a felony and shall be punished by imprisonment in the state prison for a term of 25 years to life.

(b) Any person 18 years of age or older who engages in oral copulation or sexual penetration, as defined in Section 289, with a child who is 10 years of age or younger is guilty of a felony and shall be punished by imprisonment in the state prison for a term of 15 years to life.

(Added by Stats. 2006, Ch. 337, Sec. 9. Effective September 20, 2006.)



288a

(a) Oral copulation is the act of copulating the mouth of one person with the sexual organ or anus of another person.

(b) (1) Except as provided in Section 288, any person who participates in an act of oral copulation with another person who is under 18 years of age shall be punished by imprisonment in the state prison, or in a county jail for a period of not more than one year.

(2) Except as provided in Section 288, any person over 21 years of age who participates in an act of oral copulation with another person who is under 16 years of age is guilty of a felony.

(c) (1) Any person who participates in an act of oral copulation with another person who is under 14 years of age and more than 10 years younger than he or she shall be punished by imprisonment in the state prison for three, six, or eight years.

(2) (A) Any person who commits an act of oral copulation when the act is accomplished against the victim s will by means of force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person shall be punished by imprisonment in the state prison for three, six, or eight years.

(B) Any person who commits an act of oral copulation upon a person who is under 14 years of age, when the act is accomplished against the victim s will by means of force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person, shall be punished by imprisonment in the state prison for 8, 10, or 12 years.

(C) Any person who commits an act of oral copulation upon a minor who is 14 years of age or older, when the act is accomplished against the victim s will by means of force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person, shall be punished by imprisonment in the state prison for 6, 8, or 10 years.

(D) This paragraph does not preclude prosecution under Section 269, Section 288.7, or any other provision of law.

(3) Any person who commits an act of oral copulation where the act is accomplished against the victim s will by threatening to retaliate in the future against the victim or any other person, and there is a reasonable possibility that the perpetrator will execute the threat, shall be punished by imprisonment in the state prison for three, six, or eight years.

(d) (1) Any person who, while voluntarily acting in concert with another person, either personally or by aiding and abetting that other person, commits an act of oral copulation (A) when the act is accomplished against the victim s will by means of force or fear of immediate and unlawful bodily injury on the victim or another person, or (B) where the act is accomplished against the victim s will by threatening to retaliate in the future against the victim or any other person, and there is a reasonable possibility that the perpetrator will execute the threat, or (C) where the victim is at the time incapable, because of a mental disorder or developmental or physical disability, of giving legal consent, and this is known or reasonably should be known to the person committing the act, shall be punished by imprisonment in the state prison for five, seven, or nine years. Notwithstanding the appointment of a conservator with respect to the victim pursuant to the provisions of the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code), the prosecuting attorney shall prove, as an element of the crime described under paragraph (3), that a mental disorder or developmental or physical disability rendered the alleged victim incapable of giving legal consent.

(2) Any person who, while voluntarily acting in concert with another person, either personally or aiding and abetting that other person, commits an act of oral copulation upon a victim who is under 14 years of age, when the act is accomplished against the victim s will by means of force or fear of immediate and unlawful bodily injury on the victim or another person, shall be punished by imprisonment in the state prison for 10, 12, or 14 years.

(3) Any person who, while voluntarily acting in concert with another person, either personally or aiding and abetting that other person, commits an act of oral copulation upon a victim who is a minor 14 years of age or older, when the act is accomplished against the victim s will by means of force or fear of immediate and unlawful bodily injury on the victim or another person, shall be punished by imprisonment in the state prison for 8, 10, or 12 years.

(4) This paragraph does not preclude prosecution under Section 269, Section 288.7, or any other provision of law.

(e) Any person who participates in an act of oral copulation while confined in any state prison, as defined in Section 4504 or in any local detention facility as defined in Section 6031.4, shall be punished by imprisonment in the state prison, or in a county jail for a period of not more than one year.

(f) Any person who commits an act of oral copulation, and the victim is at the time unconscious of the nature of the act and this is known to the person committing the act, shall be punished by imprisonment in the state prison for a period of three, six, or eight years. As used in this subdivision, unconscious of the nature of the act means incapable of resisting because the victim meets one of the following conditions:

(1) Was unconscious or asleep.

(2) Was not aware, knowing, perceiving, or cognizant that the act occurred.

(3) Was not aware, knowing, perceiving, or cognizant of the essential characteristics of the act due to the perpetrator s fraud in fact.

(4) Was not aware, knowing, perceiving, or cognizant of the essential characteristics of the act due to the perpetrator s fraudulent representation that the oral copulation served a professional purpose when it served no professional purpose.

(g) Except as provided in subdivision (h), any person who commits an act of oral copulation, and the victim is at the time incapable, because of a mental disorder or developmental or physical disability, of giving legal consent, and this is known or reasonably should be known to the person committing the act, shall be punished by imprisonment in the state prison, for three, six, or eight years. Notwithstanding the existence of a conservatorship pursuant to the provisions of the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code), the prosecuting attorney shall prove, as an element of the crime, that a mental disorder or developmental or physical disability rendered the alleged victim incapable of giving consent.

(h) Any person who commits an act of oral copulation, and the victim is at the time incapable, because of a mental disorder or developmental or physical disability, of giving legal consent, and this is known or reasonably should be known to the person committing the act, and both the defendant and the victim are at the time confined in a state hospital for the care and treatment of the mentally disordered or in any other public or private facility for the care and treatment of the mentally disordered approved by a county mental health director, shall be punished by imprisonment in the state prison, or in a county jail for a period of not more than one year. Notwithstanding the existence of a conservatorship pursuant to the provisions of the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code), the prosecuting attorney shall prove, as an element of the crime, that a mental disorder or developmental or physical disability rendered the alleged victim incapable of giving legal consent.

(i) Any person who commits an act of oral copulation, where the victim is prevented from resisting by any intoxicating or anesthetic substance, or any controlled substance, and this condition was known, or reasonably should have been known by the accused, shall be punished by imprisonment in the state prison for a period of three, six, or eight years.

(j) Any person who commits an act of oral copulation, where the victim submits under the belief that the person committing the act is someone known to the victim other than the accused, and this belief is induced by any artifice, pretense, or concealment practiced by the accused, with intent to induce the belief, shall be punished by imprisonment in the state prison for a period of three, six, or eight years.

(k) Any person who commits an act of oral copulation, where the act is accomplished against the victim s will by threatening to use the authority of a public official to incarcerate, arrest, or deport the victim or another, and the victim has a reasonable belief that the perpetrator is a public official, shall be punished by imprisonment in the state prison for a period of three, six, or eight years.

As used in this subdivision, public official means a person employed by a governmental agency who has the authority, as part of that position, to incarcerate, arrest, or deport another. The perpetrator does not actually have to be a public official.

(l) As used in subdivisions (c) and (d), threatening to retaliate means a threat to kidnap or falsely imprison, or to inflict extreme pain, serious bodily injury, or death.

(m) In addition to any punishment imposed under this section, the judge may assess a fine not to exceed seventy dollars ($70) against any person who violates this section, with the proceeds of this fine to be used in accordance with Section 1463.23. The court shall, however, take into consideration the defendant s ability to pay, and no defendant shall be denied probation because of his or her inability to pay the fine permitted under this subdivision.

(Amended by Stats. 2013, Ch. 282, Sec. 1. Effective September 9, 2013.)



289

(a) (1) (A) Any person who commits an act of sexual penetration when the act is accomplished against the victim s will by means of force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person shall be punished by imprisonment in the state prison for three, six, or eight years.

(B) Any person who commits an act of sexual penetration upon a child who is under 14 years of age, when the act is accomplished against the victim s will by means of force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person, shall be punished by imprisonment in the state prison for 8, 10, or 12 years.

(C) Any person who commits an act of sexual penetration upon a minor who is 14 years of age or older, when the act is accomplished against the victim s will by means of force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person, shall be punished by imprisonment in the state prison for 6, 8, or 10 years.

(D) This paragraph does not preclude prosecution under Section 269, Section 288.7, or any other provision of law.

(2) Any person who commits an act of sexual penetration when the act is accomplished against the victim s will by threatening to retaliate in the future against the victim or any other person, and there is a reasonable possibility that the perpetrator will execute the threat, shall be punished by imprisonment in the state prison for three, six, or eight years.

(b) Except as provided in subdivision (c), any person who commits an act of sexual penetration, and the victim is at the time incapable, because of a mental disorder or developmental or physical disability, of giving legal consent, and this is known or reasonably should be known to the person committing the act or causing the act to be committed, shall be punished by imprisonment in the state prison for three, six, or eight years. Notwithstanding the appointment of a conservator with respect to the victim pursuant to the provisions of the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code), the prosecuting attorney shall prove, as an element of the crime, that a mental disorder or developmental or physical disability rendered the alleged victim incapable of giving legal consent.

(c) Any person who commits an act of sexual penetration, and the victim is at the time incapable, because of a mental disorder or developmental or physical disability, of giving legal consent, and this is known or reasonably should be known to the person committing the act or causing the act to be committed and both the defendant and the victim are at the time confined in a state hospital for the care and treatment of the mentally disordered or in any other public or private facility for the care and treatment of the mentally disordered approved by a county mental health director, shall be punished by imprisonment in the state prison, or in a county jail for a period of not more than one year. Notwithstanding the existence of a conservatorship pursuant to the provisions of the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code), the prosecuting attorney shall prove, as an element of the crime, that a mental disorder or developmental or physical disability rendered the alleged victim incapable of giving legal consent.

(d) Any person who commits an act of sexual penetration, and the victim is at the time unconscious of the nature of the act and this is known to the person committing the act or causing the act to be committed, shall be punished by imprisonment in the state prison for three, six, or eight years. As used in this subdivision, unconscious of the nature of the act means incapable of resisting because the victim meets one of the following conditions:

(1) Was unconscious or asleep.

(2) Was not aware, knowing, perceiving, or cognizant that the act occurred.

(3) Was not aware, knowing, perceiving, or cognizant of the essential characteristics of the act due to the perpetrator s fraud in fact.

(4) Was not aware, knowing, perceiving, or cognizant of the essential characteristics of the act due to the perpetrator s fraudulent representation that the sexual penetration served a professional purpose when it served no professional purpose.

(e) Any person who commits an act of sexual penetration when the victim is prevented from resisting by any intoxicating or anesthetic substance, or any controlled substance, and this condition was known, or reasonably should have been known by the accused, shall be punished by imprisonment in the state prison for a period of three, six, or eight years.

(f) Any person who commits an act of sexual penetration when the victim submits under the belief that the person committing the act or causing the act to be committed is someone known to the victim other than the accused, and this belief is induced by any artifice, pretense, or concealment practiced by the accused, with intent to induce the belief, shall be punished by imprisonment in the state prison for a period of three, six, or eight years.

(g) Any person who commits an act of sexual penetration when the act is accomplished against the victim s will by threatening to use the authority of a public official to incarcerate, arrest, or deport the victim or another, and the victim has a reasonable belief that the perpetrator is a public official, shall be punished by imprisonment in the state prison for a period of three, six, or eight years.

As used in this subdivision, public official means a person employed by a governmental agency who has the authority, as part of that position, to incarcerate, arrest, or deport another. The perpetrator does not actually have to be a public official.

(h) Except as provided in Section 288, any person who participates in an act of sexual penetration with another person who is under 18 years of age shall be punished by imprisonment in the state prison or in a county jail for a period of not more than one year.

(i) Except as provided in Section 288, any person over 21 years of age who participates in an act of sexual penetration with another person who is under 16 years of age shall be guilty of a felony.

(j) Any person who participates in an act of sexual penetration with another person who is under 14 years of age and who is more than 10 years younger than he or she shall be punished by imprisonment in the state prison for three, six, or eight years.

(k) As used in this section:

(1) Sexual penetration is the act of causing the penetration, however slight, of the genital or anal opening of any person or causing another person to so penetrate the defendant s or another person s genital or anal opening for the purpose of sexual arousal, gratification, or abuse by any foreign object, substance, instrument, or device, or by any unknown object.

(2) Foreign object, substance, instrument, or device shall include any part of the body, except a sexual organ.

(3) Unknown object shall include any foreign object, substance, instrument, or device, or any part of the body, including a penis, when it is not known whether penetration was by a penis or by a foreign object, substance, instrument, or device, or by any other part of the body.

(l) As used in subdivision (a), threatening to retaliate means a threat to kidnap or falsely imprison, or inflict extreme pain, serious bodily injury or death.

(m) As used in this section, victim includes any person who the defendant causes to penetrate the genital or anal opening of the defendant or another person or whose genital or anal opening is caused to be penetrated by the defendant or another person and who otherwise qualifies as a victim under the requirements of this section.

(Amended by Stats. 2013, Ch. 282, Sec. 2. Effective September 9, 2013.)



289.5

(a) Every person who flees to this state with the intent to avoid prosecution for an offense which, if committed or attempted in this state, would have been punishable as one or more of the offenses described in subdivision (c) of Section 290, and who has been charged with that offense under the laws of the jurisdiction from which the person fled, is guilty of a misdemeanor.

(b) Every person who flees to this state with the intent to avoid custody or confinement imposed for conviction of an offense under the laws of the jurisdiction from which the person fled, which offense, if committed or attempted in this state, would have been punishable as one or more of the offenses described in subdivision (c) of Section 290, is guilty of a misdemeanor.

(c) No person shall be charged and prosecuted for an offense under this section unless the prosecutor has requested the other jurisdiction to extradite the person and the other jurisdiction has refused to do so.

(d) Any person who is convicted of any felony sex offense described in subdivision (c) of Section 290, that is committed after fleeing to this state under the circumstances described in subdivision (a) or (b) of this section, shall, in addition and consecutive to the punishment for that conviction, receive an additional term of two years imprisonment.

(Amended by Stats. 2007, Ch. 579, Sec. 6. Effective October 13, 2007.)



289.6

(a) (1) An employee or officer of a public entity health facility, or an employee, officer, or agent of a private person or entity that provides a health facility or staff for a health facility under contract with a public entity, who engages in sexual activity with a consenting adult who is confined in a health facility is guilty of a public offense. As used in this paragraph, health facility means a health facility as defined in subdivisions (b), (e), (g), (h), and (j) of, and subparagraph (C) of paragraph (2) of subdivision (i) of, Section 1250 of the Health and Safety Code, in which the victim has been confined involuntarily.

(2) An employee or officer of a public entity detention facility, or an employee, officer, agent of a private person or entity that provides a detention facility or staff for a detention facility, a person or agent of a public or private entity under contract with a detention facility, a volunteer of a private or public entity detention facility, or a peace officer who engages in sexual activity with a consenting adult who is confined in a detention facility is guilty of a public offense.

(3) An employee with a department, board, or authority under the Department of Corrections and Rehabilitation or a facility under contract with a department, board, or authority under the Department of Corrections and Rehabilitation, who, during the course of his or her employment directly provides treatment, care, control, or supervision of inmates, wards, or parolees, and who engages in sexual activity with a consenting adult who is an inmate, ward, or parolee, is guilty of a public offense.

(b) As used in this section, the term public entity means the state, federal government, a city, a county, a city and county, a joint county jail district, or any entity created as a result of a joint powers agreement between two or more public entities.

(c) As used in this section, the term detention facility means:

(1) A prison, jail, camp, or other correctional facility used for the confinement of adults or both adults and minors.

(2) A building or facility used for the confinement of adults or adults and minors pursuant to a contract with a public entity.

(3) A room that is used for holding persons for interviews, interrogations, or investigations and that is separate from a jail or located in the administrative area of a law enforcement facility.

(4) A vehicle used to transport confined persons during their period of confinement, including transporting a person after he or she has been arrested but has not been booked.

(5) A court holding facility located within or adjacent to a court building that is used for the confinement of persons for the purpose of court appearances.

(d) As used in this section, sexual activity means:

(1) Sexual intercourse.

(2) Sodomy, as defined in subdivision (a) of Section 286.

(3) Oral copulation, as defined in subdivision (a) of Section 288a.

(4) Sexual penetration, as defined in subdivision (k) of Section 289.

(5) The rubbing or touching of the breasts or sexual organs of another, or of oneself in the presence of and with knowledge of another, with the intent of arousing, appealing to, or gratifying the lust, passions, or sexual desires of oneself or another.

(e) Consent by a confined person or parolee to sexual activity proscribed by this section is not a defense to a criminal prosecution for violation of this section.

(f) This section does not apply to sexual activity between consenting adults that occurs during an overnight conjugal visit that takes place pursuant to a court order or with the written approval of an authorized representative of the public entity that operates or contracts for the operation of the detention facility where the conjugal visit takes place, to physical contact or penetration made pursuant to a lawful search, or bona fide medical examinations or treatments, including clinical treatments.

(g) Any violation of paragraph (1) of subdivision (a), or a violation of paragraph (2) or (3) of subdivision (a) as described in paragraph (5) of subdivision (d), is a misdemeanor.

(h) Any violation of paragraph (2) or (3) of subdivision (a), as described in paragraph (1), (2), (3), or (4) of subdivision (d), shall be punished by imprisonment in a county jail not exceeding one year, or in the state prison, or by a fine of not more than ten thousand dollars ($10,000) or by both that fine and imprisonment.

(i) Any person previously convicted of a violation of this section shall, upon a subsequent violation, be guilty of a felony.

(j) Anyone who is convicted of a felony violation of this section who is employed by a department, board, or authority within the Department of Corrections and Rehabilitation shall be terminated in accordance with the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code). Anyone who has been convicted of a felony violation of this section shall not be eligible to be hired or reinstated by a department, board, or authority within the Youth and Adult Correctional Agency.

(Amended by Stats. 2013, Ch. 59, Sec. 1. Effective January 1, 2014.)






CHAPTER 5.5. Sex Offenders

290

(a) Sections 290 to 290.024, inclusive, shall be known and may be cited as the Sex Offender Registration Act. All references to the Act in those sections are to the Sex Offender Registration Act.

(b) Every person described in subdivision (c), for the rest of his or her life while residing in California, or while attending school or working in California, as described in Sections 290.002 and 290.01, shall be required to register with the chief of police of the city in which he or she is residing, or the sheriff of the county if he or she is residing in an unincorporated area or city that has no police department, and, additionally, with the chief of police of a campus of the University of California, the California State University, or community college if he or she is residing upon the campus or in any of its facilities, within five working days of coming into, or changing his or her residence within, any city, county, or city and county, or campus in which he or she temporarily resides, and shall be required to register thereafter in accordance with the Act.

(c) The following persons shall be required to register:

Any person who, since July 1, 1944, has been or is hereafter convicted in any court in this state or in any federal or military court of a violation of Section 187 committed in the perpetration, or an attempt to perpetrate, rape or any act punishable under Section 286, 288, 288a, or 289, Section 207 or 209 committed with intent to violate Section 261, 286, 288, 288a, or 289, Section 220, except assault to commit mayhem, subdivision (b) and (c) of Section 236.1, Section 243.4, paragraph (1), (2), (3), (4), or (6) of subdivision (a) of Section 261, paragraph (1) of subdivision (a) of Section 262 involving the use of force or violence for which the person is sentenced to the state prison, Section 264.1, 266, or 266c, subdivision (b) of Section 266h, subdivision (b) of Section 266i, Section 266j, 267, 269, 285, 286, 288, 288a, 288.3, 288.4, 288.5, 288.7, 289, or 311.1, subdivision (b), (c), or (d) of Section 311.2, Section 311.3, 311.4, 311.10, 311.11, or 647.6, former Section 647a, subdivision (c) of Section 653f, subdivision 1 or 2 of Section 314, any offense involving lewd or lascivious conduct under Section 272, or any felony violation of Section 288.2; any statutory predecessor that includes all elements of one of the above-mentioned offenses; or any person who since that date has been or is hereafter convicted of the attempt or conspiracy to commit any of the above-mentioned offenses.

(Amended November 6, 2012, by initiative Proposition 35, Sec. 9.)



290.001

Every person who has ever been adjudicated a sexually violent predator, as defined in Section 6600 of the Welfare and Institutions Code, shall register in accordance with the Act.

(Added by Stats. 2007, Ch. 579, Sec. 9. Effective October 13, 2007.)



290.002

Persons required to register in their state of residence who are out-of-state residents employed, or carrying on a vocation in California on a full-time or part-time basis, with or without compensation, for more than 14 days, or for an aggregate period exceeding 30 days in a calendar year, shall register in accordance with the Act. Persons described in the Act who are out-of-state residents enrolled in any educational institution in California, as defined in Section 22129 of the Education Code, on a full-time or part-time basis, shall register in accordance with the Act. The place where the out-of-state resident is located, for purposes of registration, shall be the place where the person is employed, carrying on a vocation, or attending school. The out-of-state resident subject to this section shall, in addition to the information required pursuant to Section 290.015, provide the registering authority with the name of his or her place of employment or the name of the school attended in California, and his or her address or location in his or her state of residence. The registration requirement for persons subject to this section shall become operative on November 25, 2000. The terms employed or carries on a vocation include employment whether or not financially compensated, volunteered, or performed for government or educational benefit.

(Added by Stats. 2007, Ch. 579, Sec. 10. Effective October 13, 2007.)



290.003

Any person who, since July 1, 1944, has been or hereafter is released, discharged, or paroled from a penal institution where he or she was confined because of the commission or attempted commission of one of the offenses described in subdivision (c) of Section 290, shall register in accordance with the Act.

(Added by Stats. 2007, Ch. 579, Sec. 11. Effective October 13, 2007.)



290.004

Any person who, since July 1, 1944, has been or hereafter is determined to be a mentally disordered sex offender under Article 1 (commencing with Section 6300) of Chapter 2 of Part 2 of Division 6 of the Welfare and Institutions Code, or any person who has been found guilty in the guilt phase of a trial for an offense for which registration is required by this section but who has been found not guilty by reason of insanity in the sanity phase of the trial shall register in accordance with the Act.

(Added by Stats. 2007, Ch. 579, Sec. 12. Effective October 13, 2007.)



290.005

The following persons shall register in accordance with the Act:

(a) Except as provided in subdivision (c) or (d), any person who, since July 1, 1944, has been, or is hereafter convicted in any other court, including any state, federal, or military court, of any offense that, if committed or attempted in this state, based on the elements of the convicted offense or facts admitted by the person or found true by the trier of fact or stipulated facts in the record of military proceedings, would have been punishable as one or more of the offenses described in subdivision (c) of Section 290, including offenses in which the person was a principal, as defined in Section 31.

(b) Any person ordered by any other court, including any state, federal, or military court, to register as a sex offender for any offense, if the court found at the time of conviction or sentencing that the person committed the offense as a result of sexual compulsion or for purposes of sexual gratification.

(c) Except as provided in subdivision (d), any person who would be required to register while residing in the state of conviction for a sex offense committed in that state.

(d) Notwithstanding any other law, a person convicted in another state of an offense similar to one of the following offenses who is required to register in the state of conviction shall not be required to register in California unless the out-of-state offense, based on the elements of the conviction offense or proven or stipulated facts in the record of conviction, contains all of the elements of a registerable California offense described in subdivision (c) of Section 290:

(1) Indecent exposure, pursuant to Section 314.

(2) Unlawful sexual intercourse, pursuant to Section 261.5.

(3) Incest, pursuant to Section 285.

(4) Sodomy, pursuant to Section 286, or oral copulation, pursuant to Section 288a, provided that the offender notifies the Department of Justice that the sodomy or oral copulation conviction was for conduct between consenting adults, as described in Section 290.019, and the department is able, upon the exercise of reasonable diligence, to verify that fact.

(5) Pimping, pursuant to Section 266h, or pandering, pursuant to Section 266i.

(Amended by Stats. 2011, Ch. 362, Sec. 1. Effective January 1, 2012.)



290.006

Any person ordered by any court to register pursuant to the Act for any offense not included specifically in subdivision (c) of Section 290, shall so register, if the court finds at the time of conviction or sentencing that the person committed the offense as a result of sexual compulsion or for purposes of sexual gratification. The court shall state on the record the reasons for its findings and the reasons for requiring registration.

(Added by Stats. 2007, Ch. 579, Sec. 14. Effective October 13, 2007.)



290.007

Any person required to register pursuant to any provision of the Act shall register in accordance with the Act, regardless of whether the person s conviction has been dismissed pursuant to Section 1203.4, unless the person obtains a certificate of rehabilitation and is entitled to relief from registration pursuant to Section 290.5.

(Added by Stats. 2007, Ch. 579, Sec. 15. Effective October 13, 2007.)



290.008

(a) Any person who, on or after January 1, 1986, is discharged or paroled from the Department of Corrections and Rehabilitation to the custody of which he or she was committed after having been adjudicated a ward of the juvenile court pursuant to Section 602 of the Welfare and Institutions Code because of the commission or attempted commission of any offense described in subdivision (c) shall register in accordance with the Act.

(b) Any person who is discharged or paroled from a facility in another state that is equivalent to the Division of Juvenile Justice, to the custody of which he or she was committed because of an offense which, if committed or attempted in this state, would have been punishable as one or more of the offenses described in subdivision (c) shall register in accordance with the Act.

(c) Any person described in this section who committed an offense in violation of any of the following provisions shall be required to register pursuant to the Act:

(1) Assault with intent to commit rape, sodomy, oral copulation, or any violation of Section 264.1, 288, or 289 under Section 220.

(2) Any offense defined in paragraph (1), (2), (3), (4), or (6) of subdivision (a) of Section 261, Section 264.1, 266c, or 267, paragraph (1) of subdivision (b) of, or subdivision (c) or (d) of, Section 286, Section 288 or 288.5, paragraph (1) of subdivision (b) of, or subdivision (c) or (d) of, Section 288a, subdivision (a) of Section 289, or Section 647.6.

(3) A violation of Section 207 or 209 committed with the intent to violate Section 261, 286, 288, 288a, or 289.

(d) Prior to discharge or parole from the Department of Corrections and Rehabilitation, any person who is subject to registration under this section shall be informed of the duty to register under the procedures set forth in the Act. Department officials shall transmit the required forms and information to the Department of Justice.

(e) All records specifically relating to the registration in the custody of the Department of Justice, law enforcement agencies, and other agencies or public officials shall be destroyed when the person who is required to register has his or her records sealed under the procedures set forth in Section 781 of the Welfare and Institutions Code. This section shall not be construed as requiring the destruction of other criminal offender or juvenile records relating to the case that are maintained by the Department of Justice, law enforcement agencies, the juvenile court, or other agencies and public officials unless ordered by a court under Section 781 of the Welfare and Institutions Code.

(Added by Stats. 2007, Ch. 579, Sec. 16. Effective October 13, 2007.)



290.009

Any person required to register under the Act who is enrolled as a student or is an employee or carries on a vocation, with or without compensation, at an institution of higher learning in this state, shall register pursuant to the provisions of the Act.

(Added by Stats. 2007, Ch. 579, Sec. 17. Effective October 13, 2007.)



290.010

If the person who is registering has more than one residence address at which he or she regularly resides, he or she shall register in accordance with the Act in each of the jurisdictions in which he or she regularly resides, regardless of the number of days or nights spent there. If all of the addresses are within the same jurisdiction, the person shall provide the registering authority with all of the addresses where he or she regularly resides.

(Added by Stats. 2007, Ch. 579, Sec. 18. Effective October 13, 2007.)



290.011

Every person who is required to register pursuant to the act who is living as a transient shall be required to register for the rest of his or her life as follows:

(a) He or she shall register, or reregister if the person has previously registered, within five working days from release from incarceration, placement or commitment, or release on probation, pursuant to subdivision (b) of Section 290, except that if the person previously registered as a transient less than 30 days from the date of his or her release from incarceration, he or she does not need to reregister as a transient until his or her next required 30-day update of registration. If a transient convicted in another jurisdiction enters the state, he or she shall register within five working days of coming into California with the chief of police of the city in which he or she is present or the sheriff of the county if he or she is present in an unincorporated area or city that has no police department. If a transient is not physically present in any one jurisdiction for five consecutive working days, he or she shall register in the jurisdiction in which he or she is physically present on the fifth working day following release, pursuant to subdivision (b) of Section 290. Beginning on or before the 30th day following initial registration upon release, a transient shall reregister no less than once every 30 days thereafter. A transient shall register with the chief of police of the city in which he or she is physically present within that 30-day period, or the sheriff of the county if he or she is physically present in an unincorporated area or city that has no police department, and additionally, with the chief of police of a campus of the University of California, the California State University, or community college if he or she is physically present upon the campus or in any of its facilities. A transient shall reregister no less than once every 30 days regardless of the length of time he or she has been physically present in the particular jurisdiction in which he or she reregisters. If a transient fails to reregister within any 30-day period, he or she may be prosecuted in any jurisdiction in which he or she is physically present.

(b) A transient who moves to a residence shall have five working days within which to register at that address, in accordance with subdivision (b) of Section 290. A person registered at a residence address in accordance with that provision who becomes transient shall have five working days within which to reregister as a transient in accordance with subdivision (a).

(c) Beginning on his or her first birthday following registration, a transient shall register annually, within five working days of his or her birthday, to update his or her registration with the entities described in subdivision (a). A transient shall register in whichever jurisdiction he or she is physically present on that date. At the 30-day updates and the annual update, a transient shall provide current information as required on the Department of Justice annual update form, including the information described in paragraphs (1) to (3), inclusive, of subdivision (a) of Section 290.015, and the information specified in subdivision (d).

(d) A transient shall, upon registration and reregistration, provide current information as required on the Department of Justice registration forms, and shall also list the places where he or she sleeps, eats, works, frequents, and engages in leisure activities. If a transient changes or adds to the places listed on the form during the 30-day period, he or she does not need to report the new place or places until the next required reregistration.

(e) Failure to comply with the requirement of reregistering every 30 days following initial registration pursuant to subdivision (a) shall be punished in accordance with subdivision (g) of Section 290.018. Failure to comply with any other requirement of this section shall be punished in accordance with either subdivision (a) or (b) of Section 290.018.

(f) A transient who moves out of state shall inform, in person, the chief of police in the city in which he or she is physically present, or the sheriff of the county if he or she is physically present in an unincorporated area or city that has no police department, within five working days, of his or her move out of state. The transient shall inform that registering agency of his or her planned destination, residence or transient location out of state, and any plans he or she has to return to California, if known. The law enforcement agency shall, within three days after receipt of this information, forward a copy of the change of location information to the Department of Justice. The department shall forward appropriate registration data to the law enforcement agency having local jurisdiction of the new place of residence or location.

(g) For purposes of the act, transient means a person who has no residence. Residence means one or more addresses at which a person regularly resides, regardless of the number of days or nights spent there, such as a shelter or structure that can be located by a street address, including, but not limited to, houses, apartment buildings, motels, hotels, homeless shelters, and recreational and other vehicles.

(h) The transient registrant s duty to update his or her registration no less than every 30 days shall begin with his or her second transient update following the date this section became effective.

(Amended by Stats. 2010, Ch. 328, Sec. 153. Effective January 1, 2011.)



290.012

(a) Beginning on his or her first birthday following registration or change of address, the person shall be required to register annually, within five working days of his or her birthday, to update his or her registration with the entities described in subdivision (b) of Section 290. At the annual update, the person shall provide current information as required on the Department of Justice annual update form, including the information described in paragraphs (1) to (5), inclusive of subdivision (a) of Section 290.015. The registering agency shall give the registrant a copy of the registration requirements from the Department of Justice form.

(b) In addition, every person who has ever been adjudicated a sexually violent predator, as defined in Section 6600 of the Welfare and Institutions Code, shall, after his or her release from custody, verify his or her address no less than once every 90 days and place of employment, including the name and address of the employer, in a manner established by the Department of Justice. Every person who, as a sexually violent predator, is required to verify his or her registration every 90 days, shall be notified wherever he or she next registers of his or her increased registration obligations. This notice shall be provided in writing by the registering agency or agencies. Failure to receive this notice shall be a defense to the penalties prescribed in subdivision (f) of Section 290.018.

(c) In addition, every person subject to the Act, while living as a transient in California, shall update his or her registration at least every 30 days, in accordance with Section 290.011.

(d) No entity shall require a person to pay a fee to register or update his or her registration pursuant to this section. The registering agency shall submit registrations, including annual updates or changes of address, directly into the Department of Justice Violent Crime Information Network (VCIN).

(Amended November 6, 2012, by initiative Proposition 35, Sec. 10.)



290.013

(a) Any person who was last registered at a residence address pursuant to the Act who changes his or her residence address, whether within the jurisdiction in which he or she is currently registered or to a new jurisdiction inside or outside the state, shall, in person, within five working days of the move, inform the law enforcement agency or agencies with which he or she last registered of the move, the new address or transient location, if known, and any plans he or she has to return to California.

(b) If the person does not know the new residence address or location at the time of the move, the registrant shall, in person, within five working days of the move, inform the last registering agency or agencies that he or she is moving. The person shall later notify the last registering agency or agencies, in writing, sent by certified or registered mail, of the new address or location within five working days of moving into the new residence address or location, whether temporary or permanent.

(c) The law enforcement agency or agencies shall, within three working days after receipt of this information, forward a copy of the change of address information to the Department of Justice. The Department of Justice shall forward appropriate registration data to the law enforcement agency or agencies having local jurisdiction of the new place of residence.

(d) If the person s new address is in a Department of Corrections and Rehabilitation facility or state mental institution, an official of the place of incarceration, placement, or commitment shall, within 90 days of receipt of the person, forward the registrant s change of address information to the Department of Justice. The agency need not provide a physical address for the registrant but shall indicate that he or she is serving a period of incarceration or commitment in a facility under the agency s jurisdiction. This subdivision shall apply to persons received in a department facility or state mental institution on or after January 1, 1999. The Department of Justice shall forward the change of address information to the agency with which the person last registered.

(Added by Stats. 2007, Ch. 579, Sec. 21. Effective October 13, 2007.)



290.014

(a) If any person who is required to register pursuant to the Act changes his or her name, the person shall inform, in person, the law enforcement agency or agencies with which he or she is currently registered within five working days. The law enforcement agency or agencies shall forward a copy of this information to the Department of Justice within three working days of its receipt.

(b) If any person who is required to register pursuant to the Act adds or changes his or her account with an Internet service provider or adds or changes an Internet identifier, the person shall send written notice of the addition or change to the law enforcement agency or agencies with which he or she is currently registered within 24 hours. The law enforcement agency or agencies shall make this information available to the Department of Justice. Each person to whom this subdivision applies at the time this subdivision becomes effective shall immediately provide the information required by this subdivision.

(Amended November 6, 2012, by initiative Proposition 35, Sec. 11.)



290.015

(a) A person who is subject to the Act shall register, or reregister if he or she has previously registered, upon release from incarceration, placement, commitment, or release on probation pursuant to subdivision (b) of Section 290. This section shall not apply to a person who is incarcerated for less than 30 days if he or she has registered as required by the Act, he or she returns after incarceration to the last registered address, and the annual update of registration that is required to occur within five working days of his or her birthday, pursuant to subdivision (a) of Section 290.012, did not fall within that incarceration period. The registration shall consist of all of the following:

(1) A statement in writing signed by the person, giving information as shall be required by the Department of Justice and giving the name and address of the person s employer, and the address of the person s place of employment if that is different from the employer s main address.

(2) The fingerprints and a current photograph of the person taken by the registering official.

(3) The license plate number of any vehicle owned by, regularly driven by, or registered in the name of the person.

(4) A list of any and all Internet identifiers established or used by the person.

(5) A list of any and all Internet service providers used by the person.

(6) A statement in writing, signed by the person, acknowledging that the person is required to register and update the information in paragraphs (4) and (5), as required by this chapter.

(7) Notice to the person that, in addition to the requirements of the Act, he or she may have a duty to register in any other state where he or she may relocate.

(8) Copies of adequate proof of residence, which shall be limited to a California driver s license, California identification card, recent rent or utility receipt, printed personalized checks or other recent banking documents showing that person s name and address, or any other information that the registering official believes is reliable. If the person has no residence and no reasonable expectation of obtaining a residence in the foreseeable future, the person shall so advise the registering official and shall sign a statement provided by the registering official stating that fact. Upon presentation of proof of residence to the registering official or a signed statement that the person has no residence, the person shall be allowed to register. If the person claims that he or she has a residence but does not have any proof of residence, he or she shall be allowed to register but shall furnish proof of residence within 30 days of the date he or she is allowed to register.

(b) Within three days thereafter, the registering law enforcement agency or agencies shall forward the statement, fingerprints, photograph, and vehicle license plate number, if any, to the Department of Justice.

(c) (1) If a person fails to register in accordance with subdivision (a) after release, the district attorney in the jurisdiction where the person was to be paroled or to be on probation may request that a warrant be issued for the person s arrest and shall have the authority to prosecute that person pursuant to Section 290.018.

(2) If the person was not on parole or probation at the time of release, the district attorney in the following applicable jurisdiction shall have the authority to prosecute that person pursuant to Section 290.018:

(A) If the person was previously registered, in the jurisdiction in which the person last registered.

(B) If there is no prior registration, but the person indicated on the Department of Justice notice of sex offender registration requirement form where he or she expected to reside, in the jurisdiction where he or she expected to reside.

(C) If neither subparagraph (A) nor (B) applies, in the jurisdiction where the offense subjecting the person to registration pursuant to this Act was committed.

(Amended November 6, 2012, by initiative Proposition 35, Sec. 12. See the version of Section 290.015 as amended by Stats. 2012, Ch. 867.)



290.015

(a) A person who is subject to the Act shall register, or reregister if he or she has previously registered, upon release from incarceration, placement, commitment, or release on probation pursuant to subdivision (b) of Section 290. This section shall not apply to a person who is incarcerated for less than 30 days if he or she has registered as required by the Act, he or she returns after incarceration to the last registered address, and the annual update of registration that is required to occur within five working days of his or her birthday, pursuant to subdivision (a) of Section 290.012, did not fall within that incarceration period. The registration shall consist of all of the following:

(1) A statement in writing signed by the person, giving information as shall be required by the Department of Justice and giving the name and address of the person s employer, and the address of the person s place of employment if that is different from the employer s main address.

(2) The fingerprints and a current photograph of the person taken by the registering official.

(3) The license plate number of any vehicle owned by, regularly driven by, or registered in the name of the person.

(4) Notice to the person that, in addition to the requirements of the Act, he or she may have a duty to register in any other state where he or she may relocate.

(5) Copies of adequate proof of residence, which shall be limited to a California driver s license, California identification card, recent rent or utility receipt, printed personalized checks or other recent banking documents showing that person s name and address, or any other information that the registering official believes is reliable. If the person has no residence and no reasonable expectation of obtaining a residence in the foreseeable future, the person shall so advise the registering official and shall sign a statement provided by the registering official stating that fact. Upon presentation of proof of residence to the registering official or a signed statement that the person has no residence, the person shall be allowed to register. If the person claims that he or she has a residence but does not have any proof of residence, he or she shall be allowed to register but shall furnish proof of residence within 30 days of the date he or she is allowed to register.

(b) Within three days thereafter, the registering law enforcement agency or agencies shall forward the statement, fingerprints, photograph, and vehicle license plate number, if any, to the Department of Justice.

(c) (1) If a person fails to register in accordance with subdivision (a) after release, the district attorney in the jurisdiction where the person was to be paroled or to be on probation may request that a warrant be issued for the person s arrest and shall have the authority to prosecute that person pursuant to Section 290.018.

(2) If the person was not on parole or probation or on postrelease community supervision or mandatory supervision at the time of release, the district attorney in the following applicable jurisdiction shall have the authority to prosecute that person pursuant to Section 290.018:

(A) If the person was previously registered, in the jurisdiction in which the person last registered.

(B) If there is no prior registration, but the person indicated on the Department of Justice notice of sex offender registration requirement form where he or she expected to reside, in the jurisdiction where he or she expected to reside.

(C) If neither subparagraph (A) nor (B) applies, in the jurisdiction where the offense subjecting the person to registration pursuant to this Act was committed.

(Amended by Stats. 2012, Ch. 867, Sec. 17. Effective January 1, 2013. See the version of Section 290.015 as amended on November 6, 2012, by Proposition 35.)



290.016

(a) On or after January 1, 1998, upon incarceration, placement, or commitment, or prior to release on probation, any person who is required to register under the Act shall preregister. The preregistering official shall be the admitting officer at the place of incarceration, placement, or commitment, or the probation officer if the person is to be released on probation. The preregistration shall consist of all of the following:

(1) A preregistration statement in writing, signed by the person, giving information that shall be required by the Department of Justice.

(2) The fingerprints and a current photograph of the person.

(3) Any person who is preregistered pursuant to this subdivision is required to be preregistered only once.

(b) Within three days thereafter, the preregistering official shall forward the statement, fingerprints, photograph, and vehicle license plate number, if any, to the Department of Justice.

(Added by Stats. 2007, Ch. 579, Sec. 24. Effective October 13, 2007.)



290.017

(a) Any person who is released, discharged, or paroled from a jail, state or federal prison, school, road camp, or other institution where he or she was confined, who is required to register pursuant to the Act, shall, prior to discharge, parole, or release, be informed of his or her duty to register under the Act by the official in charge of the place of confinement or hospital, and the official shall require the person to read and sign any form that may be required by the Department of Justice, stating that the duty of the person to register under the Act has been explained to the person. The official in charge of the place of confinement or hospital shall obtain the address where the person expects to reside upon his or her discharge, parole, or release and shall report the address to the Department of Justice. The official shall at the same time forward a current photograph of the person to the Department of Justice.

(b) The official in charge of the place of confinement or hospital shall give one copy of the form to the person and shall send one copy to the Department of Justice and one copy to the appropriate law enforcement agency or agencies having jurisdiction over the place the person expects to reside upon discharge, parole, or release. If the conviction that makes the person subject to the Act is a felony conviction, the official in charge shall, not later than 45 days prior to the scheduled release of the person, send one copy to the appropriate law enforcement agency or agencies having local jurisdiction where the person expects to reside upon discharge, parole, or release; one copy to the prosecuting agency that prosecuted the person; and one copy to the Department of Justice. The official in charge of the place of confinement or hospital shall retain one copy.

(c) Any person who is required to register pursuant to the Act and who is released on probation, shall, prior to release or discharge, be informed of the duty to register under the Act by the probation department, and a probation officer shall require the person to read and sign any form that may be required by the Department of Justice, stating that the duty of the person to register has been explained to him or her. The probation officer shall obtain the address where the person expects to reside upon release or discharge and shall report within three days the address to the Department of Justice. The probation officer shall give one copy of the form to the person, send one copy to the Department of Justice, and forward one copy to the appropriate law enforcement agency or agencies having local jurisdiction where the person expects to reside upon his or her discharge, parole, or release.

(d) Any person who is required to register pursuant to the Act and who is granted conditional release without supervised probation, or discharged upon payment of a fine, shall, prior to release or discharge, be informed of the duty to register under the Act in open court by the court in which the person has been convicted, and the court shall require the person to read and sign any form that may be required by the Department of Justice, stating that the duty of the person to register has been explained to him or her. If the court finds that it is in the interest of the efficiency of the court, the court may assign the bailiff to require the person to read and sign forms under the Act. The court shall obtain the address where the person expects to reside upon release or discharge and shall report within three days the address to the Department of Justice. The court shall give one copy of the form to the person, send one copy to the Department of Justice, and forward one copy to the appropriate law enforcement agency or agencies having local jurisdiction where the person expects to reside upon his or her discharge, parole, or release.

(Added by Stats. 2007, Ch. 579, Sec. 25. Effective October 13, 2007.)



290.018

(a) Any person who is required to register under the Act based on a misdemeanor conviction or juvenile adjudication who willfully violates any requirement of the act is guilty of a misdemeanor punishable by imprisonment in a county jail not exceeding one year.

(b) Except as provided in subdivisions (f), (h), and (j), any person who is required to register under the act based on a felony conviction or juvenile adjudication who willfully violates any requirement of the act or who has a prior conviction or juvenile adjudication for the offense of failing to register under the act and who subsequently and willfully violates any requirement of the act is guilty of a felony and shall be punished by imprisonment in the state prison for 16 months, or two or three years.

(c) If probation is granted or if the imposition or execution of sentence is suspended, it shall be a condition of the probation or suspension that the person serve at least 90 days in a county jail. The penalty described in subdivision (b) or this subdivision shall apply whether or not the person has been released on parole or has been discharged from parole.

(d) Any person determined to be a mentally disordered sex offender or who has been found guilty in the guilt phase of trial for an offense for which registration is required under the act, but who has been found not guilty by reason of insanity in the sanity phase of the trial, or who has had a petition sustained in a juvenile adjudication for an offense for which registration is required pursuant to Section 290.008, but who has been found not guilty by reason of insanity, who willfully violates any requirement of the act is guilty of a misdemeanor and shall be punished by imprisonment in a county jail not exceeding one year. For any second or subsequent willful violation of any requirement of the act, the person is guilty of a felony and shall be punished by imprisonment in the state prison for 16 months, or two or three years.

(e) If, after discharge from parole, the person is convicted of a felony or suffers a juvenile adjudication as specified in this act, he or she shall be required to complete parole of at least one year, in addition to any other punishment imposed under this section. A person convicted of a felony as specified in this section may be granted probation only in the unusual case where the interests of justice would best be served. When probation is granted under this act, the court shall specify on the record and shall enter into the minutes the circumstances indicating that the interests of justice would best be served by the disposition.

(f) Any person who has ever been adjudicated a sexually violent predator, as defined in Section 6600 of the Welfare and Institutions Code, and who fails to verify his or her registration every 90 days as required pursuant to subdivision (b) of Section 290.012, shall be punished by imprisonment in the state prison or in a county jail not exceeding one year.

(g) Except as otherwise provided in subdivision (f), any person who is required to register or reregister pursuant to Section 290.011 and willfully fails to comply with the requirement that he or she reregister no less than every 30 days is guilty of a misdemeanor and shall be punished by imprisonment in a county jail for at least 30 days, but not exceeding six months. A person who willfully fails to comply with the requirement that he or she reregister no less than every 30 days shall not be charged with this violation more often than once for a failure to register in any period of 90 days. Any person who willfully commits a third or subsequent violation of the requirements of Section 290.011 that he or she reregister no less than every 30 days shall be punished in accordance with either subdivision (a) or (b).

(h) Any person who fails to provide proof of residence as required by paragraph (5) of subdivision (a) of Section 290.015, regardless of the offense upon which the duty to register is based, is guilty of a misdemeanor punishable by imprisonment in a county jail not exceeding six months.

(i) Any person who is required to register under the act who willfully violates any requirement of the act is guilty of a continuing offense as to each requirement he or she violated.

(j) In addition to any other penalty imposed under this section, the failure to provide information required on registration and reregistration forms of the Department of Justice, or the provision of false information, is a crime punishable by imprisonment in a county jail for a period not exceeding one year. Nothing in this subdivision shall be construed to limit or prevent prosecution under any applicable provision of law.

(k) Whenever any person is released on parole or probation and is required to register under the act but fails to do so within the time prescribed, the parole authority or the court, as the case may be, shall order the parole or probation of the person revoked. For purposes of this subdivision, parole authority has the same meaning as described in Section 3000.

(Amended (as amended by Stats. 2011, Ch. 15) by Stats. 2011, Ch. 39, Sec. 13. Effective June 30, 2011. Operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39.)



290.019

(a) Notwithstanding any other section in the Act, a person who was convicted before January 1, 1976, under subdivision (a) of Section 286, or Section 288a, shall not be required to register pursuant to the Act for that conviction if the conviction was for conduct between consenting adults that was decriminalized by Chapter 71 of the Statutes of 1975 or Chapter 1139 of the Statutes of 1976. The Department of Justice shall remove that person from the Sex Offender Registry, and the person is discharged from his or her duty to register pursuant to either of the following procedures:

(1) The person submits to the Department of Justice official documentary evidence, including court records or police reports, that demonstrate that the person s conviction pursuant to either of those sections was for conduct between consenting adults that was decriminalized.

(2) The person submits to the department a declaration stating that the person s conviction pursuant to either of those sections was for consensual conduct between adults that has been decriminalized. The declaration shall be confidential and not a public record, and shall include the person s name, address, telephone number, date of birth, and a summary of the circumstances leading to the conviction, including the date of the conviction and county of the occurrence.

(b) The department shall determine whether the person s conviction was for conduct between consensual adults that has been decriminalized. If the conviction was for consensual conduct between adults that has been decriminalized, and the person has no other offenses for which he or she is required to register pursuant to the Act, the department shall, within 60 days of receipt of those documents, notify the person that he or she is relieved of the duty to register, and shall notify the local law enforcement agency with which the person is registered that he or she has been relieved of the duty to register. The local law enforcement agency shall remove the person s registration from its files within 30 days of receipt of notification. If the documentary or other evidence submitted is insufficient to establish the person s claim, the department shall, within 60 days of receipt of those documents, notify the person that his or her claim cannot be established, and that the person shall continue to register pursuant to the Act. The department shall provide, upon the person s request, any information relied upon by the department in making its determination that the person shall continue to register pursuant to the Act. Any person whose claim has been denied by the department pursuant to this subdivision may petition the court to appeal the department s denial of the person s claim.

(Added by Stats. 2007, Ch. 579, Sec. 27. Effective October 13, 2007.)



290.020

In any case in which a person who would be required to register pursuant to the Act for a felony conviction is to be temporarily sent outside the institution where he or she is confined on any assignment within a city or county including firefighting, disaster control, or of whatever nature the assignment may be, the local law enforcement agency having jurisdiction over the place or places where the assignment shall occur shall be notified within a reasonable time prior to removal from the institution. This section shall not apply to any person who is temporarily released under guard from the institution where he or she is confined.

(Added by Stats. 2007, Ch. 579, Sec. 28. Effective October 13, 2007.)



290.021

Except as otherwise provided by law, the statements, photographs, and fingerprints required by the Act shall not be open to inspection by the public or by any person other than a regularly employed peace officer or other law enforcement officer.

(Added by Stats. 2007, Ch. 579, Sec. 29. Effective October 13, 2007.)



290.022

On or before July 1, 2010, the Department of Justice shall renovate the VCIN to do the following:

(1) Correct all software deficiencies affecting data integrity and include designated data fields for all mandated sex offender data.

(2) Consolidate and simplify program logic, thereby increasing system performance and reducing system maintenance costs.

(3) Provide all necessary data storage, processing, and search capabilities.

(4) Provide law enforcement agencies with full Internet access to all sex offender data and photos.

(5) Incorporate a flexible design structure to readily meet future demands for enhanced system functionality, including public Internet access to sex offender information pursuant to Section 290.46.

(Added by Stats. 2007, Ch. 579, Sec. 30. Effective October 13, 2007.)



290.023

The registration provisions of the Act are applicable to every person described in the Act, without regard to when his or her crime or crimes were committed or his or her duty to register pursuant to the Act arose, and to every offense described in the Act, regardless of when it was committed.

(Added by Stats. 2007, Ch. 579, Sec. 31. Effective October 13, 2007.)



290.024

For purposes of this chapter, the following terms apply:

(a) Internet service provider means a business, organization, or other entity providing a computer and communications facility directly to consumers through which a person may obtain access to the Internet. An Internet service provider does not include a business, organization, or other entity that provides only telecommunications services, cable services, or video services, or any system operated or services offered by a library or educational institution.

(b) Internet identifier means an electronic mail address, user name, screen name, or similar identifier used for the purpose of Internet forum discussions, Internet chat room discussions, instant messaging, social networking, or similar Internet communication.

(Added November 6, 2012, by initiative Proposition 35, Sec. 13.)



290.01

(a) (1) Commencing October 28, 2002, every person required to register pursuant to Sections 290 to 290.009, inclusive, of the Sex Offender Registration Act who is enrolled as a student of any university, college, community college, or other institution of higher learning, or is, with or without compensation, a full-time or part-time employee of that university, college, community college, or other institution of higher learning, or is carrying on a vocation at the university, college, community college, or other institution of higher learning, for more than 14 days, or for an aggregate period exceeding 30 days in a calendar year, shall, in addition to the registration required by the Sex Offender Registration Act, register with the campus police department within five working days of commencing enrollment or employment at that university, college, community college, or other institution of higher learning, on a form as may be required by the Department of Justice. The terms employed or carries on a vocation include employment whether or not financially compensated, volunteered, or performed for government or educational benefit. The registrant shall also notify the campus police department within five working days of ceasing to be enrolled or employed, or ceasing to carry on a vocation, at the university, college, community college, or other institution of higher learning.

(2) For purposes of this section, a campus police department is a police department of the University of California, California State University, or California Community College, established pursuant to Section 72330, 89560, or 92600 of the Education Code, or is a police department staffed with deputized or appointed personnel with peace officer status as provided in Section 830.6 of the Penal Code and is the law enforcement agency with the primary responsibility for investigating crimes occurring on the college or university campus on which it is located.

(b) If the university, college, community college, or other institution of higher learning has no campus police department, the registrant shall instead register pursuant to subdivision (a) with the police of the city in which the campus is located or the sheriff of the county in which the campus is located if the campus is located in an unincorporated area or in a city that has no police department, on a form as may be required by the Department of Justice. The requirements of subdivisions (a) and (b) are in addition to the requirements of the Sex Offender Registration Act.

(c) A first violation of this section is a misdemeanor punishable by a fine not to exceed one thousand dollars ($1,000). A second violation of this section is a misdemeanor punishable by imprisonment in a county jail for not more than six months, by a fine not to exceed one thousand dollars ($1,000), or by both that imprisonment and fine. A third or subsequent violation of this section is a misdemeanor punishable by imprisonment in a county jail for not more than one year, by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(d) (1) (A) The following information regarding a registered sex offender on campus as to whom information shall not be made available to the public via the Internet Web site as provided in Section 290.46 may be released to members of the campus community by any campus police department or, if the university, college, community college, or other institution of higher learning has no police department, the police department or sheriff s department with jurisdiction over the campus, and any employees of those agencies, as required by Section 1092(f)(1)(I) of Title 20 of the United States Code:

(i) The offender s full name.

(ii) The offender s known aliases.

(iii) The offender s gender.

(iv) The offender s race.

(v) The offender s physical description.

(vi) The offender s photograph.

(vii) The offender s date of birth.

(viii) Crimes resulting in registration under Section 290.

(ix) The date of last registration or reregistration.

(B) The authority provided in this subdivision is in addition to the authority of a peace officer or law enforcement agency to provide information about a registered sex offender pursuant to Section 290.45, and exists notwithstanding Section 290.021 or any other provision of law.

(2) Any law enforcement entity and employees of any law enforcement entity listed in paragraph (1) shall be immune from civil or criminal liability for good faith conduct under this subdivision.

(3) Nothing in this subdivision shall be construed to authorize campus police departments or, if the university, college, community college, or other institution has no police department, the police department or sheriff s department with jurisdiction over the campus, to make disclosures about registrants intended to reach persons beyond the campus community.

(4) (A) Before being provided any information by an agency pursuant to this subdivision, a member of the campus community who requests that information shall sign a statement, on a form provided by the Department of Justice, stating that he or she is not a registered sex offender, that he or she understands the purpose of the release of information is to allow members of the campus community to protect themselves and their children from sex offenders, and that he or she understands it is unlawful to use information obtained pursuant to this subdivision to commit a crime against any registrant or to engage in illegal discrimination or harassment of any registrant. The signed statement shall be maintained in a file in the agency s office for a minimum of five years.

(B) An agency disseminating printed information pursuant to this subdivision shall maintain records of the means and dates of dissemination for a minimum of five years.

(5) For purposes of this subdivision, campus community means those persons present at, and those persons regularly frequenting, any place associated with an institution of higher education, including campuses; administrative and educational offices; laboratories; satellite facilities owned or utilized by the institution for educational instruction, business, or institutional events; and public areas contiguous to any campus or facility that are regularly frequented by students, employees, or volunteers of the campus.

(Amended by Stats. 2007, Ch. 579, Sec. 32. Effective October 13, 2007. Note: Sections 290.010 to 290.019 precede this section and follow Section 290.009.)



290.02

(a) Notwithstanding any other law, the Department of Justice shall identify the names of persons required to register pursuant to Section 290 from a list of persons provided by the requesting agency, and provide those names and other information necessary to verify proper identification, to any state governmental entity responsible for authorizing or providing publicly funded prescription drugs or other therapies to treat erectile dysfunction of those persons. State governmental entities shall use information received pursuant to this section to protect public safety by preventing the use of prescription drugs or other therapies to treat erectile dysfunction by convicted sex offenders.

(b) Use or disclosure of the information disclosed pursuant to this section is prohibited for any purpose other than that authorized by this section or Section 14133.225 of the Welfare and Institutions Code. The Department of Justice may establish a fee for requests, including all actual and reasonable costs associated with the service.

(c) Notwithstanding any other provision of law, any state governmental entity that is responsible for authorizing or providing publicly funded prescription drugs or other therapies to treat erectile dysfunction may use the sex offender database authorized by Section 290.46 to protect public safety by preventing the use of those drugs or therapies for convicted sex offenders.

(Added by Stats. 2005, Ch. 469, Sec. 2. Effective October 4, 2005. Note: Sections 290.020 to 290.024 precede Section 290.01 and follow Section 290.019.)



290.03

(a) The Legislature finds and declares that a comprehensive system of risk assessment, supervision, monitoring and containment for registered sex offenders residing in California communities is necessary to enhance public safety and reduce the risk of recidivism posed by these offenders. The Legislature further affirms and incorporates the following findings and declarations, previously reflected in its enactment of Megan s Law :

(1) Sex offenders pose a potentially high risk of committing further sex offenses after release from incarceration or commitment, and the protection of the public from reoffending by these offenders is a paramount public interest.

(2) It is a compelling and necessary public interest that the public have information concerning persons convicted of offenses involving unlawful sexual behavior collected pursuant to Sections 290 and 290.4 to allow members of the public to adequately protect themselves and their children from these persons.

(3) Persons convicted of these offenses involving unlawful sexual behavior have a reduced expectation of privacy because of the public s interest in public safety.

(4) In balancing the offenders due process and other rights against the interests of public security, the Legislature finds that releasing information about sex offenders under the circumstances specified in the Sex Offender Punishment, Control, and Containment Act of 2006 will further the primary government interest of protecting vulnerable populations from potential harm.

(5) The registration of sex offenders, the public release of specified information about certain sex offenders pursuant to Sections 290 and 290.4, and public notice of the presence of certain high risk sex offenders in communities will further the governmental interests of public safety and public scrutiny of the criminal and mental health systems that deal with these offenders.

(6) To protect the safety and general welfare of the people of this state, it is necessary to provide for continued registration of sex offenders, for the public release of specified information regarding certain more serious sex offenders, and for community notification regarding high risk sex offenders who are about to be released from custody or who already reside in communities in this state. This policy of authorizing the release of necessary and relevant information about serious and high risk sex offenders to members of the general public is a means of assuring public protection and shall not be construed as punitive.

(7) The Legislature also declares, however, that in making information available about certain sex offenders to the public, it does not intend that the information be used to inflict retribution or additional punishment on any person convicted of a sex offense. While the Legislature is aware of the possibility of misuse, it finds that the dangers to the public of nondisclosure far outweigh the risk of possible misuse of the information. The Legislature is further aware of studies in Oregon and Washington indicating that community notification laws and public release of similar information in those states have resulted in little criminal misuse of the information and that the enhancement to public safety has been significant.

(b) In enacting the Sex Offender Punishment, Control, and Containment Act of 2006, the Legislature hereby creates a standardized, statewide system to identify, assess, monitor and contain known sex offenders for the purpose of reducing the risk of recidivism posed by these offenders, thereby protecting victims and potential victims from future harm.

(Added by Stats. 2006, Ch. 337, Sec. 12. Effective September 20, 2006.)



290.04

(a) (1) The sex offender risk assessment tools authorized by this section for use with selected populations shall be known, with respect to each population, as the State-Authorized Risk Assessment Tool for Sex Offenders (SARATSO). If a SARATSO has not been selected for a given population pursuant to this section, no duty to administer the SARATSO elsewhere in this code shall apply with respect to that population. Every person required to register as a sex offender shall be subject to assessment with the SARATSO as set forth in this section and elsewhere in this code.

(2) A representative of the Department of Corrections and Rehabilitation, in consultation with a representative of the State Department of State Hospitals and a representative of the Attorney General s office, shall comprise the SARATSO Review Committee. The purpose of the committee, which shall be staffed by the Department of Corrections and Rehabilitation, shall be to ensure that the SARATSO reflects the most reliable, objective, and well-established protocols for predicting sex offender risk of recidivism, has been scientifically validated and cross validated, and is, or is reasonably likely to be, widely accepted by the courts. The committee shall consult with experts in the fields of risk assessment and the use of actuarial instruments in predicting sex offender risk, sex offending, sex offender treatment, mental health, and law, as it deems appropriate.

(b) (1) Commencing January 1, 2007, the SARATSO for adult males required to register as sex offenders shall be the STATIC-99 risk assessment scale, which shall be the SARATSO static tool for adult males.

(2) The SARATSO Review Committee shall determine whether the STATIC-99 should be supplemented with an empirically derived instrument that measures dynamic risk factors or whether the STATIC-99 should be replaced as the SARATSO with a different risk assessment tool. The SARATSO Review Committee shall select an empirically derived instrument that measures dynamic risk factors and an empirically derived instrument that measures risk of future violence. The selected instruments shall be the SARATSO dynamic tool for adult males and the SARATSO future violence tool for adult males. If the committee unanimously agrees on changes to be made to a designated SARATSO, it shall advise the Governor and the Legislature of the changes, and the Department of Corrections and Rehabilitation shall post the decision on its Internet Web site. Sixty days after the decision is posted, the selected tool shall become the SARATSO for adult males.

(c) On or before July 1, 2007, the SARATSO Review Committee shall research risk assessment tools for adult females required to register as sex offenders. If the committee unanimously agrees on an appropriate risk assessment tool to be used to assess this population, it shall advise the Governor and the Legislature of the selected tool, and the State Department of Mental Health shall post the decision on its Internet Web site. Sixty days after the decision is posted, the selected tool shall become the SARATSO for adult females.

(d) On or before July 1, 2007, the SARATSO Review Committee shall research risk assessment tools for male juveniles required to register as sex offenders. If the committee unanimously agrees on an appropriate risk assessment tool to be used to assess this population, it shall advise the Governor and the Legislature of the selected tool, and the State Department of Mental Health shall post the decision on its Internet Web site. Sixty days after the decision is posted, the selected tool shall become the SARATSO for male juveniles.

(e) On or before July 1, 2007, the SARATSO Review Committee shall research risk assessment tools for female juveniles required to register as sex offenders. If the committee unanimously agrees on an appropriate risk assessment tool to be used to assess this population, it shall advise the Governor and the Legislature of the selected tool, and the State Department of Mental Health shall post the decision on its Internet Web site. Sixty days after the decision is posted, the selected tool shall become the SARATSO for female juveniles.

(f) The committee shall periodically evaluate the SARATSO static, dynamic, and risk of future violence tools for each specified population. If the committee unanimously agrees on a change to the SARATSO for any population, it shall advise the Governor and the Legislature of the selected tool, and the Department of Corrections and Rehabilitation shall post the decision on its Internet Web site. Sixty days after the decision is posted, the selected tool shall become the SARATSO for that population.

(g) The committee shall perform other functions consistent with the provisions of this act or as may be otherwise required by law, including, but not limited to, defining tiers of risk based on the SARATSO. The committee shall be immune from liability for good faith conduct under this act.

(Amended by Stats. 2012, Ch. 24, Sec. 15. Effective June 27, 2012.)



290.05

(a) The SARATSO Training Committee shall be comprised of a representative of the State Department of State Hospitals, a representative of the Department of Corrections and Rehabilitation, a representative of the Attorney General s Office, and a representative of the Chief Probation Officers of California.

(b) On or before January 1, 2008, the SARATSO Training Committee, in consultation with the Corrections Standards Authority and the Commission on Peace Officer Standards and Training, shall develop a training program for persons authorized by this code to administer the static SARATSO, as set forth in Section 290.04.

(c) (1) The Department of Corrections and Rehabilitation shall be responsible for overseeing the training of persons who will administer the static SARATSO pursuant to paragraph (1) or (2) of subdivision (a) of Section 290.06.

(2) The State Department of State Hospitals shall be responsible for overseeing the training of persons who will administer the static SARATSO pursuant to paragraph (3) of subdivision (a) of Section 290.06.

(3) The Correction Standards Authority shall be responsible for developing standards for the training of persons who will administer the static SARATSO pursuant to paragraph (5) or (6) of subdivision (a) of Section 290.06.

(4) The Commission on Peace Officer Standards and Training shall be responsible for developing standards for the training of persons who will administer the static SARATSO pursuant to subdivision (b) of Section 290.06.

(d) The training shall be conducted by experts in the field of risk assessment and the use of actuarial instruments in predicting sex offender risk. Subject to requirements established by the committee, the Department of Corrections and Rehabilitation, the State Department of State Hospitals, probation departments, and authorized local law enforcement agencies shall designate key persons within their organizations to attend training and, as authorized by the department, to train others within their organizations designated to perform risk assessments as required or authorized by law. Any person who administers the static SARATSO shall receive training no less frequently than every two years.

(e) If the agency responsible for scoring the static SARATSO believes an individual score does not represent the person s true risk level, based on factors in the offender s record, the agency may submit the case to the experts retained by the SARATSO Review Committee to monitor the scoring of the SARATSO. Those experts shall be guided by empirical research in determining whether to raise or lower the risk level. Agencies that score the static SARATSO shall develop a protocol for submission of risk level override requests to the experts retained in accordance with this subdivision.

(f) The static SARATSO may be performed for purposes authorized by statute only by persons trained pursuant to this section. Persons who administer the dynamic SARATSO and the future violence SARATSO shall be trained to administer the dynamic and future violence SARATSO tools as required in Section 290.09. Probation officers or parole agents may be trained by SARATSO experts on the dynamic SARATSO tool and perform assessments on that tool only if authorized by the SARATSO Training Committee to do so after successful completion of training.

(Amended by Stats. 2012, Ch. 24, Sec. 16. Effective June 27, 2012.)



290.06

The static SARATSO, as set forth in Section 290.04, shall be administered as follows:

(a) (1) The Department of Corrections and Rehabilitation shall assess every eligible person who is incarcerated in state prison. Whenever possible, the assessment shall take place at least four months, but no sooner than 10 months, prior to release from incarceration.

(2) The department shall assess every eligible person who is on parole if the person was not assessed prior to release from state prison. Whenever possible, the assessment shall take place at least four months, but no sooner than 10 months, prior to termination of parole. The department shall record in a database the risk assessment scores of persons assessed pursuant to this paragraph and paragraph (1), and any risk assessment score that was submitted to the department by a probation officer pursuant to Section 1203.

(3) The department shall assess every person on parole transferred from any other state or by the federal government to this state who has been, or is hereafter convicted in any other court, including any state, federal, or military court, of any offense that, if committed or attempted in this state, would have been punishable as one or more of the offenses described in subdivision (c) of Section 290. The assessment required by this paragraph shall occur no later than 60 days after a determination by the Department of Justice that the person is required to register as a sex offender in California pursuant to Section 290.005.

(4) The State Department of State Hospitals shall assess every eligible person who is committed to that department. Whenever possible, the assessment shall take place at least four months, but no sooner than 10 months, prior to release from commitment. The State Department of State Hospitals shall record in a database the risk assessment scores of persons assessed pursuant to this paragraph and any risk assessment score that was submitted to the department by a probation officer pursuant to Section 1203.

(5) Commencing January 1, 2010, the Department of Corrections and Rehabilitation and the State Department of State Hospitals shall send the scores obtained in accordance with paragraphs (2), (3), and (4) to the Department of Justice Sex Offender Tracking Program not later than 30 days after the date of the assessment. The risk assessment score of an offender shall be made part of his or her file maintained by the Department of Justice Sex Offender Tracking Program as soon as possible without financial impact, but no later than January 1, 2012.

(6) Each probation department shall, prior to sentencing, assess every eligible person as defined in subdivision (c), whether or not a report is prepared pursuant to Section 1203.

(7) Each probation department shall assess every eligible person under its supervision who was not assessed pursuant to paragraph (6). The assessment shall take place prior to the termination of probation, but no later than January 1, 2010.

(b) Eligible persons not assessed pursuant to subdivision (a) may be assessed as follows:

(1) Upon request of the law enforcement agency in the jurisdiction in which the person is registered pursuant to Sections 290 to 290.023, inclusive, the person shall be assessed. The law enforcement agency may enter into a memorandum of understanding with a probation department to perform the assessment. In the alternative, the law enforcement agency may arrange to have personnel trained to perform the risk assessment in accordance with subdivision (d) of Section 290.05.

(2) Eligible persons not assessed pursuant to subdivision (a) may request that a risk assessment be performed. A request form shall be available at registering law enforcement agencies. The person requesting the assessment shall pay a fee for the assessment that shall be sufficient to cover the cost of the assessment. The risk assessment so requested shall be performed either by the probation department, if a memorandum of understanding is established between the law enforcement agency and the probation department, or by personnel who have been trained to perform risk assessment in accordance with subdivision (d) of Section 290.05.

(c) For purposes of this section, eligible person means a person who was convicted of an offense that requires him or her to register as a sex offender pursuant to the Sex Offender Registration Act and who is eligible for assessment, pursuant to the official Coding Rules designated for use with the risk assessment instrument by the author of any risk assessment instrument (SARATSO) selected by the SARATSO Review Committee.

(d) Persons authorized to perform risk assessments pursuant to this section, Section 1203, and Section 706 of the Welfare and Institutions Code shall be immune from liability for good faith conduct under this act.

(Amended by Stats. 2012, Ch. 24, Sec. 17. Effective June 27, 2012.)



290.07

Notwithstanding any other provision of law, a person authorized by statute to administer the State Authorized Risk Assessment Tool for Sex Offenders (SARATSO) and trained pursuant to Section 290.06 or 290.09, and a person acting under authority from the SARATSO Review Committee as an expert to train, monitor, or review scoring by persons who administer the SARATSO pursuant to Section 290.05 or 1203 of this code or Section 706 of the Welfare and Institutions Code, shall be granted access to all relevant records pertaining to a registered sex offender, including, but not limited to, criminal histories, sex offender registration records, police reports, probation and presentencing reports, judicial records and case files, juvenile records, psychological evaluations and psychiatric hospital reports, sexually violent predator treatment program reports, and records that have been sealed by the courts or the Department of Justice. Records and information obtained under this section shall not be subject to the California Public Records Act, Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(Amended by Stats. 2012, Ch. 174, Sec. 1. Effective January 1, 2013.)



290.08

Every district attorney s office and the Department of Justice shall retain records relating to a person convicted of an offense for which registration is required pursuant to Section 290 for a period of 75 years after disposition of the case.

(Added by Stats. 2006, Ch. 337, Sec. 17. Effective September 20, 2006.)



290.09

On or before July 2012, the SARATSO dynamic tool and the SARATSO future violence tool, as set forth in Section 290.04, shall be administered as follows:

(a) (1) Every sex offender required to register pursuant to Sections 290 to 290.023, inclusive, shall, while on parole or formal probation, participate in an approved sex offender management program, pursuant to Sections 1203.067 and 3008.

(2) The sex offender management program shall meet the certification requirements developed by the California Sex Offender Management Board pursuant to Section 9003. Probation departments and the Department of Corrections and Rehabilitation shall not employ or contract with, and shall not allow a sex offender to employ or contract with, any individual or entity to provide sex offender evaluation or treatment services pursuant to this section unless the sex offender evaluation or treatment services to be provided by the individual or entity conforms with the standards developed pursuant to Section 9003.

(b) (1) The sex offender management professionals certified by the California Sex Offender Management Board in accordance with Section 9003 who provide sex offender management programs for any probation department or the Department of Corrections and Rehabilitation shall assess each registered sex offender on formal probation or parole using the SARATSO dynamic tool, when a dynamic risk factor changes, and shall do a final dynamic assessment within six months of the offender s release from supervision. The management professional shall also assess the sex offenders in the program with the SARATSO future violence tool.

(2) The certified sex offender management professional shall, as soon as possible but not later than 30 days after the assessment, provide the person s score on the SARATSO dynamic tool and the future violence tool to the person s parole agent or probation officer. Within five working days of receipt of the score, the parole or probation officer shall send the score to the Department of Justice, and the score shall be accessible to law enforcement through the Department of Justice s Internet Web site for the California Sex and Arson Registry (CSAR).

(c) The certified sex offender management professional shall communicate with the offender s probation officer or parole agent on a regular basis, but at least once a month, about the offender s progress in the program and dynamic risk assessment issues, and shall share pertinent information with the certified polygraph examiner as required.

(d) The SARATSO Training Committee shall provide annual training on the SARATSO dynamic tool and the SARATSO future violence tool. Certified sex offender management professionals shall attend this training once to obtain authorization to perform the assessments, and thereafter attend training updates as required by the SARATSO Training Committee. If a sex offender management professional is certified pursuant to Section 9003 to conduct an approved sex offender management program prior to attending SARATSO training on the dynamic and violent risk assessment tools, he or she shall present to the SARATSO Training Committee proof of training on these tools from a risk assessment expert approved by the SARATSO Training Committee.

(Amended by Stats. 2011, Ch. 357, Sec. 3. Effective January 1, 2012.)



290.3

(a) Every person who is convicted of any offense specified in subdivision (c) of Section 290 shall, in addition to any imprisonment or fine, or both, imposed for commission of the underlying offense, be punished by a fine of three hundred dollars ($300) upon the first conviction or a fine of five hundred dollars ($500) upon the second and each subsequent conviction, unless the court determines that the defendant does not have the ability to pay the fine.

An amount equal to all fines collected pursuant to this subdivision during the preceding month upon conviction of, or upon the forfeiture of bail by, any person arrested for, or convicted of, committing an offense specified in subdivision (c) of Section 290, shall be transferred once a month by the county treasurer to the Controller for deposit in the General Fund. Moneys deposited in the General Fund pursuant to this subdivision shall be transferred by the Controller as provided in subdivision (b).

(b) Except as provided in subdivision (d), out of the moneys deposited pursuant to subdivision (a) as a result of second and subsequent convictions of Section 290, one-third shall first be transferred to the Department of Justice Sexual Habitual Offender Fund, as provided in paragraph (1) of this subdivision. Out of the remainder of all moneys deposited pursuant to subdivision (a), 50 percent shall be transferred to the Department of Justice Sexual Habitual Offender Fund, as provided in paragraph (1), 25 percent shall be transferred to the DNA Identification Fund, as established by Section 76104.6 of the Government Code, and 25 percent shall be allocated equally to counties that maintain a local DNA testing laboratory, as provided in paragraph (2).

(1) Those moneys so designated shall be transferred to the Department of Justice Sexual Habitual Offender Fund created pursuant to paragraph (5) of subdivision (b) of Section 11170 and, when appropriated by the Legislature, shall be used for the purposes of Chapter 9.5 (commencing with Section 13885) and Chapter 10 (commencing with Section 13890) of Title 6 of Part 4 for the purpose of monitoring, apprehending, and prosecuting sexual habitual offenders.

(2) Those moneys so designated shall be allocated equally and distributed quarterly to counties that maintain a local DNA testing laboratory. Before making any allocations under this paragraph, the Controller shall deduct the estimated costs that will be incurred to set up and administer the payment of these funds to the counties. Any funds allocated to a county pursuant to this paragraph shall be used by that county for the exclusive purpose of testing DNA samples for law enforcement purposes.

(c) Notwithstanding any other provision of this section, the Department of Corrections and Rehabilitation may collect a fine imposed pursuant to this section from a person convicted of a violation of any offense listed in subdivision (c) of Section 290, that results in incarceration in a facility under the jurisdiction of the Department of Corrections and Rehabilitation. All moneys collected by the Department of Corrections and Rehabilitation under this subdivision shall be transferred, once a month, to the Controller for deposit in the General Fund, as provided in subdivision (a), for transfer by the Controller, as provided in subdivision (b).

(d) An amount equal to one-third of every first conviction fine collected and one-fifth of every second conviction fine collected pursuant to subdivision (a) shall be transferred to the Department of Corrections and Rehabilitation to help defray the cost of the global positioning system used to monitor sex offender parolees.

(Amended by Stats. 2008, Ch. 699, Sec. 9. Effective January 1, 2009. Note: This section was amended on Nov. 7, 2006, by initiative Prop. 83.)



290.4

(a) The department shall operate a service through which members of the public may provide a list of at least six persons on a form approved by the Department of Justice and inquire whether any of those persons is required to register as a sex offender and is subject to public notification. The Department of Justice shall respond with information on any person as to whom information may be available to the public via the Internet Web site as provided in Section 290.46, to the extent that information may be disclosed pursuant to Section 290.46. The Department of Justice may establish a fee for requests, including all actual and reasonable costs associated with the service.

(b) The income from the operation of the service specified in subdivision (a) shall be deposited in the Sexual Predator Public Information Account within the Department of Justice for the purpose of the implementation of this section by the Department of Justice.

The moneys in the account shall consist of income from the operation of the service authorized by subdivision (a), and any other funds made available to the account by the Legislature. Moneys in the account shall be available to the Department of Justice upon appropriation by the Legislature for the purpose specified in subdivision (a).

(c) (1) Any person who uses information disclosed pursuant to this section to commit a felony shall be punished, in addition and consecutive to, any other punishment, by a five-year term of imprisonment pursuant to subdivision (h) of Section 1170.

(2) Any person who, without authorization, uses information disclosed pursuant to this section to commit a misdemeanor shall be subject to, in addition to any other penalty or fine imposed, a fine of not less than five hundred dollars ($500) and not more than one thousand dollars ($1,000).

(d) (1) A person is authorized to use information disclosed pursuant to this section only to protect a person at risk.

(2) Except as authorized under paragraph (1) or any other provision of law, use of any information that is disclosed pursuant to this section for purposes relating to any of the following is prohibited:

(A) Health insurance.

(B) Insurance.

(C) Loans.

(D) Credit.

(E) Employment.

(F) Education, scholarships, or fellowships.

(G) Housing or accommodations.

(H) Benefits, privileges, or services provided by any business establishment.

(3) This section shall not affect authorized access to, or use of, information pursuant to, among other provisions, Sections 11105 and 11105.3 of this code, Section 226.55 of the Civil Code, Sections 777.5 and 14409.2 of the Financial Code, Sections 1522.01 and 1596.871 of the Health and Safety Code, and Section 432.7 of the Labor Code.

(4) (A) Any use of information disclosed pursuant to this section for purposes other than those provided by paragraph (1) or in violation of paragraph (2) shall make the user liable for the actual damages, and any amount that may be determined by a jury or a court sitting without a jury, not exceeding three times the amount of actual damage, and not less than two hundred fifty dollars ($250), and attorney s fees, exemplary damages, or a civil penalty not exceeding twenty-five thousand dollars ($25,000).

(B) Whenever there is reasonable cause to believe that any person or group of persons is engaged in a pattern or practice of misuse of the service specified in subdivision (a), in violation of paragraph (2), the Attorney General, any district attorney, or city attorney, or any person aggrieved by the misuse of the service is authorized to bring a civil action in the appropriate court requesting preventive relief, including an application for a permanent or temporary injunction, restraining order, or other order against the person or group of persons responsible for the pattern or practice of misuse. The foregoing remedies shall be independent of any other remedies or procedures that may be available to an aggrieved party under other provisions of law, including Part 2 (commencing with Section 43) of Division 1 of the Civil Code.

(e) The Department of Justice and its employees shall be immune from liability for good faith conduct under this section.

(f) The public notification provisions of this section are applicable to every person described in subdivision (a), without regard to when his or her crimes were committed or his or her duty to register pursuant to Section 290 arose, and to every offense subject to public notification pursuant to Section 290.46, regardless of when it was committed.

(Amended by Stats. 2011, Ch. 15, Sec. 319. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



290.45

(a) (1) Notwithstanding any other provision of law, and except as provided in paragraph (2), any designated law enforcement entity may provide information to the public about a person required to register as a sex offender pursuant to Section 290, by whatever means the entity deems appropriate, when necessary to ensure the public safety based upon information available to the entity concerning that specific person.

(2) The law enforcement entity shall include, with the disclosure, a statement that the purpose of the release of information is to allow members of the public to protect themselves and their children from sex offenders.

(3) Community notification by way of an Internet Web site shall be governed by Section 290.46, and a designated law enforcement entity may not post on an Internet Web site any information identifying an individual as a person required to register as a sex offender except as provided in that section unless there is a warrant outstanding for that person s arrest.

(b) Information that may be provided pursuant to subdivision (a) may include, but is not limited to, the offender s name, known aliases, gender, race, physical description, photograph, date of birth, address, which shall be verified prior to publication, description and license plate number of the offender s vehicles or vehicles the offender is known to drive, type of victim targeted by the offender, relevant parole or probation conditions, crimes resulting in classification under this section, and date of release from confinement, but excluding information that would identify the victim.

(c) (1) The designated law enforcement entity may authorize persons and entities who receive the information pursuant to this section to disclose information to additional persons only if the entity determines that disclosure to the additional persons will enhance the public safety and identifies the appropriate scope of further disclosure. A law enforcement entity may not authorize any disclosure of this information by its placement on an Internet Web site.

(2) A person who receives information from a law enforcement entity pursuant to paragraph (1) may disclose that information only in the manner and to the extent authorized by the law enforcement entity.

(d) (1) A designated law enforcement entity and its employees shall be immune from liability for good faith conduct under this section.

(2) Any public or private educational institution, day care facility, or any child care custodian described in Section 11165.7, or any employee of a public or private educational institution or day care facility which in good faith disseminates information as authorized pursuant to subdivision (c) shall be immune from civil liability.

(e) (1) Any person who uses information disclosed pursuant to this section to commit a felony shall be punished, in addition and consecutive to any other punishment, by a five-year term of imprisonment pursuant to subdivision (h) of Section 1170.

(2) Any person who uses information disclosed pursuant to this section to commit a misdemeanor shall be subject to, in addition to any other penalty or fine imposed, a fine of not less than five hundred dollars ($500) and not more than one thousand dollars ($1,000).

(f) For purposes of this section, designated law enforcement entity means the Department of Justice, every district attorney, the Department of Corrections, the Department of the Youth Authority, and every state or local agency expressly authorized by statute to investigate or prosecute law violators.

(g) The public notification provisions of this section are applicable to every person required to register pursuant to Section 290, without regard to when his or her crimes were committed or his or her duty to register pursuant to Section 290 arose, and to every offense described in Section 290, regardless of when it was committed.

(Amended by Stats. 2011, Ch. 15, Sec. 320. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



290.46

(a) (1) On or before the dates specified in this section, the Department of Justice shall make available information concerning persons who are required to register pursuant to Section 290 to the public via an Internet Web site as specified in this section. The department shall update the Internet Web site on an ongoing basis. All information identifying the victim by name, birth date, address, or relationship to the registrant shall be excluded from the Internet Web site. The name or address of the person s employer and the listed person s criminal history other than the specific crimes for which the person is required to register shall not be included on the Internet Web site. The Internet Web site shall be translated into languages other than English as determined by the department.

(2) (A) On or before July 1, 2010, the Department of Justice shall make available to the public, via an Internet Web site as specified in this section, as to any person described in subdivision (b), (c), or (d), the following information:

(i) The year of conviction of his or her most recent offense requiring registration pursuant to Section 290.

(ii) The year he or she was released from incarceration for that offense.

(iii) Whether he or she was subsequently incarcerated for any other felony, if that fact is reported to the department. If the department has no information about a subsequent incarceration for any felony, that fact shall be noted on the Internet Web site.

However, no year of conviction shall be made available to the public unless the department also is able to make available the corresponding year of release of incarceration for that offense, and the required notation regarding any subsequent felony.

(B) (i) Any state facility that releases from incarceration a person who was incarcerated because of a crime for which he or she is required to register as a sex offender pursuant to Section 290 shall, within 30 days of release, provide the year of release for his or her most recent offense requiring registration to the Department of Justice in a manner and format approved by the department.

(ii) Any state facility that releases a person who is required to register pursuant to Section 290 from incarceration whose incarceration was for a felony committed subsequently to the offense for which he or she is required to register shall, within 30 days of release, advise the Department of Justice of that fact.

(iii) Any state facility that, prior to January 1, 2007, released from incarceration a person who was incarcerated because of a crime for which he or she is required to register as a sex offender pursuant to Section 290 shall provide the year of release for his or her most recent offense requiring registration to the Department of Justice in a manner and format approved by the department. The information provided by the Department of Corrections and Rehabilitation shall be limited to information that is currently maintained in an electronic format.

(iv) Any state facility that, prior to January 1, 2007, released a person who is required to register pursuant to Section 290 from incarceration whose incarceration was for a felony committed subsequently to the offense for which he or she is required to register shall advise the Department of Justice of that fact in a manner and format approved by the department. The information provided by the Department of Corrections and Rehabilitation shall be limited to information that is currently maintained in an electronic format.

(3) The State Department of State Hospitals shall provide to the Department of Justice Sex Offender Tracking Program the names of all persons committed to its custody pursuant to Article 4 (commencing with Section 6600) of Chapter 2 of Part 2 of Division 6 of the Welfare and Institutions Code, within 30 days of commitment, and shall provide the names of all of those persons released from its custody within five working days of release.

(b) (1) On or before July 1, 2005, with respect to a person who has been convicted of the commission or the attempted commission of any of the offenses listed in, or who is described in, paragraph (2), the Department of Justice shall make available to the public via the Internet Web site his or her name and known aliases, a photograph, a physical description, including gender and race, date of birth, criminal history, prior adjudication as a sexually violent predator, the address at which the person resides, and any other information that the Department of Justice deems relevant, but not the information excluded pursuant to subdivision (a). On or before January 1, 2013, the department shall make available to the public via the Internet Web site his or her static SARATSO score and information on an elevated risk level based on the SARATSO future violence tool.

(2) This subdivision shall apply to the following offenses and offenders:

(A) Section 187 committed in the perpetration, or an attempt to perpetrate, rape or any act punishable under Section 286, 288, 288a, or 289.

(B) Section 207 committed with intent to violate Section 261, 286, 288, 288a, or 289.

(C) Section 209 committed with intent to violate Section 261, 286, 288, 288a, or 289.

(D) Paragraph (2) or (6) of subdivision (a) of Section 261.

(E) Section 264.1.

(F) Section 269.

(G) Subdivision (c) or (d) of Section 286.

(H) Subdivision (a), (b), or (c) of Section 288, provided that the offense is a felony.

(I) Subdivision (c) or (d) of Section 288a.

(J) Section 288.3, provided that the offense is a felony.

(K) Section 288.4, provided that the offense is a felony.

(L) Section 288.5.

(M) Subdivision (a) or (j) of Section 289.

(N) Section 288.7.

(O) Any person who has ever been adjudicated a sexually violent predator, as defined in Section 6600 of the Welfare and Institutions Code.

(P) A felony violation of Section 311.1.

(Q) A felony violation of subdivision (b), (c), or (d) of Section 311.2.

(R) A felony violation of Section 311.3.

(S) A felony violation of subdivision (a), (b), or (c) of Section 311.4.

(T) Section 311.10.

(U) A felony violation of Section 311.11.

(c) (1) On or before July 1, 2005, with respect to a person who has been convicted of the commission or the attempted commission of any of the offenses listed in paragraph (2), the Department of Justice shall make available to the public via the Internet Web site his or her name and known aliases, a photograph, a physical description, including gender and race, date of birth, criminal history, the community of residence and ZIP Code in which the person resides or the county in which the person is registered as a transient, and any other information that the Department of Justice deems relevant, but not the information excluded pursuant to subdivision (a). On or before July 1, 2006, the Department of Justice shall determine whether any person convicted of an offense listed in paragraph (2) also has one or more prior or subsequent convictions of an offense listed in subdivision (c) of Section 290, and, for those persons, the Department of Justice shall make available to the public via the Internet Web site the address at which the person resides. However, the address at which the person resides shall not be disclosed until a determination is made that the person is, by virtue of his or her additional prior or subsequent conviction of an offense listed in subdivision (c) of Section 290, subject to this subdivision.

(2) This subdivision shall apply to the following offenses:

(A) Section 220, except assault to commit mayhem.

(B) Paragraph (1), (3), or (4) of subdivision (a) of Section 261.

(C) Paragraph (2) of subdivision (b), or subdivision (f), (g), or (i), of Section 286.

(D) Paragraph (2) of subdivision (b), or subdivision (f), (g), or (i), of Section 288a.

(E) Subdivision (b), (d), (e), or (i) of Section 289.

(d) (1) On or before July 1, 2005, with respect to a person who has been convicted of the commission or the attempted commission of any of the offenses listed in, or who is described in, this subdivision, the Department of Justice shall make available to the public via the Internet Web site his or her name and known aliases, a photograph, a physical description, including gender and race, date of birth, criminal history, the community of residence and ZIP Code in which the person resides or the county in which the person is registered as a transient, and any other information that the Department of Justice deems relevant, but not the information excluded pursuant to subdivision (a) or the address at which the person resides.

(2) This subdivision shall apply to the following offenses and offenders:

(A) Subdivision (a) of Section 243.4, provided that the offense is a felony.

(B) Section 266, provided that the offense is a felony.

(C) Section 266c, provided that the offense is a felony.

(D) Section 266j.

(E) Section 267.

(F) Subdivision (c) of Section 288, provided that the offense is a misdemeanor.

(G) Section 288.3, provided that the offense is a misdemeanor.

(H) Section 288.4, provided that the offense is a misdemeanor.

(I) Section 626.81.

(J) Section 647.6.

(K) Section 653c.

(L) Any person required to register pursuant to Section 290 based upon an out-of-state conviction, unless that person is excluded from the Internet Web site pursuant to subdivision (e). However, if the Department of Justice has determined that the out-of-state crime, if committed or attempted in this state, would have been punishable in this state as a crime described in subdivision (c) of Section 290, the person shall be placed on the Internet Web site as provided in subdivision (b) or (c), as applicable to the crime.

(e) (1) If a person has been convicted of the commission or the attempted commission of any of the offenses listed in this subdivision, and he or she has been convicted of no other offense listed in subdivision (b), (c), or (d) other than those listed in this subdivision, that person may file an application with the Department of Justice, on a form approved by the department, for exclusion from the Internet Web site. If the department determines that the person meets the requirements of this subdivision, the department shall grant the exclusion and no information concerning the person shall be made available via the Internet Web site described in this section. He or she bears the burden of proving the facts that make him or her eligible for exclusion from the Internet Web site. However, a person who has filed for or been granted an exclusion from the Internet Web site is not relieved of his or her duty to register as a sex offender pursuant to Section 290 nor from any otherwise applicable provision of law.

(2) This subdivision shall apply to the following offenses:

(A) A felony violation of subdivision (a) of Section 243.4.

(B) Section 647.6, if the offense is a misdemeanor.

(C) A felony violation of Section 311.1, subdivision (b), (c), or (d) of Section 311.2, or Section 311.3, 311.4, 311.10, or 311.11 if the person submits to the department a certified copy of a probation report filed in court that clearly states that all victims involved in the commission of the offense were at least 16 years of age or older at the time of the commission of the offense.

(D) (i) An offense for which the offender successfully completed probation, provided that the offender submits to the department a certified copy of a probation report, presentencing report, report prepared pursuant to Section 288.1, or other official court document that clearly demonstrates that the offender was the victim s parent, stepparent, sibling, or grandparent and that the crime did not involve either oral copulation or penetration of the vagina or rectum of either the victim or the offender by the penis of the other or by any foreign object.

(ii) An offense for which the offender is on probation at the time of his or her application, provided that the offender submits to the department a certified copy of a probation report, presentencing report, report prepared pursuant to Section 288.1, or other official court document that clearly demonstrates that the offender was the victim s parent, stepparent, sibling, or grandparent and that the crime did not involve either oral copulation or penetration of the vagina or rectum of either the victim or the offender by the penis of the other or by any foreign object.

(iii) If, subsequent to his or her application, the offender commits a violation of probation resulting in his or her incarceration in county jail or state prison, his or her exclusion, or application for exclusion, from the Internet Web site shall be terminated.

(iv) For the purposes of this subparagraph, successfully completed probation means that during the period of probation the offender neither received additional county jail or state prison time for a violation of probation nor was convicted of another offense resulting in a sentence to county jail or state prison.

(3) If the department determines that a person who was granted an exclusion under a former version of this subdivision would not qualify for an exclusion under the current version of this subdivision, the department shall rescind the exclusion, make a reasonable effort to provide notification to the person that the exclusion has been rescinded, and, no sooner than 30 days after notification is attempted, make information about the offender available to the public on the Internet Web site as provided in this section.

(4) Effective January 1, 2012, no person shall be excluded pursuant to this subdivision unless the offender has submitted to the department documentation sufficient for the department to determine that he or she has a SARATSO risk level of low or moderate-low.

(f) The Department of Justice shall make a reasonable effort to provide notification to persons who have been convicted of the commission or attempted commission of an offense specified in subdivision (b), (c), or (d), that on or before July 1, 2005, the department is required to make information about specified sex offenders available to the public via an Internet Web site as specified in this section. The Department of Justice shall also make a reasonable effort to provide notice that some offenders are eligible to apply for exclusion from the Internet Web site.

(g) (1) A designated law enforcement entity, as defined in subdivision (f) of Section 290.45, may make available information concerning persons who are required to register pursuant to Section 290 to the public via an Internet Web site as specified in paragraph (2).

(2) The law enforcement entity may make available by way of an Internet Web site the information described in subdivision (c) if it determines that the public disclosure of the information about a specific offender by way of the entity s Internet Web site is necessary to ensure the public safety based upon information available to the entity concerning that specific offender.

(3) The information that may be provided pursuant to this subdivision may include the information specified in subdivision (b) of Section 290.45. However, that offender s address may not be disclosed unless he or she is a person whose address is on the Department of Justice s Internet Web site pursuant to subdivision (b) or (c).

(h) For purposes of this section, offense includes the statutory predecessors of that offense, or any offense committed in another jurisdiction that, if committed or attempted to be committed in this state, would have been punishable in this state as an offense listed in subdivision (c) of Section 290.

(i) Notwithstanding Section 6254.5 of the Government Code, disclosure of information pursuant to this section is not a waiver of exemptions under Chapter 3.5 (commencing with Section 6250) of Title 1 of Division 7 of the Government Code and does not affect other statutory restrictions on disclosure in other situations.

(j) (1) Any person who uses information disclosed pursuant to this section to commit a misdemeanor shall be subject to, in addition to any other penalty or fine imposed, a fine of not less than ten thousand dollars ($10,000) and not more than fifty thousand dollars ($50,000).

(2) Any person who uses information disclosed pursuant to this section to commit a felony shall be punished, in addition and consecutive to any other punishment, by a five-year term of imprisonment pursuant to subdivision (h) of Section 1170.

(k) Any person who is required to register pursuant to Section 290 who enters an Internet Web site established pursuant to this section shall be punished by a fine not exceeding one thousand dollars ($1,000), imprisonment in a county jail for a period not to exceed six months, or by both that fine and imprisonment.

(l) (1) A person is authorized to use information disclosed pursuant to this section only to protect a person at risk.

(2) Except as authorized under paragraph (1) or any other provision of law, use of any information that is disclosed pursuant to this section for purposes relating to any of the following is prohibited:

(A) Health insurance.

(B) Insurance.

(C) Loans.

(D) Credit.

(E) Employment.

(F) Education, scholarships, or fellowships.

(G) Housing or accommodations.

(H) Benefits, privileges, or services provided by any business establishment.

(3) This section shall not affect authorized access to, or use of, information pursuant to, among other provisions, Sections 11105 and 11105.3, Section 8808 of the Family Code, Sections 777.5 and 14409.2 of the Financial Code, Sections 1522.01 and 1596.871 of the Health and Safety Code, and Section 432.7 of the Labor Code.

(4) (A) Any use of information disclosed pursuant to this section for purposes other than those provided by paragraph (1) or in violation of paragraph (2) shall make the user liable for the actual damages, and any amount that may be determined by a jury or a court sitting without a jury, not exceeding three times the amount of actual damage, and not less than two hundred fifty dollars ($250), and attorney s fees, exemplary damages, or a civil penalty not exceeding twenty-five thousand dollars ($25,000).

(B) Whenever there is reasonable cause to believe that any person or group of persons is engaged in a pattern or practice of misuse of the information available via an Internet Web site established pursuant to this section in violation of paragraph (2), the Attorney General, any district attorney, or city attorney, or any person aggrieved by the misuse is authorized to bring a civil action in the appropriate court requesting preventive relief, including an application for a permanent or temporary injunction, restraining order, or other order against the person or group of persons responsible for the pattern or practice of misuse. The foregoing remedies shall be independent of any other remedies or procedures that may be available to an aggrieved party under other provisions of law, including Part 2 (commencing with Section 43) of Division 1 of the Civil Code.

(m) The public notification provisions of this section are applicable to every person described in this section, without regard to when his or her crimes were committed or his or her duty to register pursuant to Section 290 arose, and to every offense described in this section, regardless of when it was committed.

(n) A designated law enforcement entity and its employees shall be immune from liability for good faith conduct under this section.

(o) The Attorney General, in collaboration with local law enforcement and others knowledgeable about sex offenders, shall develop strategies to assist members of the public in understanding and using publicly available information about registered sex offenders to further public safety. These strategies may include, but are not limited to, a hotline for community inquiries, neighborhood and business guidelines for how to respond to information posted on this Internet Web site, and any other resource that promotes public education about these offenders.

(Amended by Stats. 2012, Ch. 24, Sec. 18. Effective June 27, 2012.)



290.47

The Department of Justice shall record the address at which a registered sex offender resides with a unique identifier for the address. The information for this identifier shall be captured pursuant to Section 290.015 and the identifier shall consist of a description of the nature of the dwelling, with the choices of a single family residence, an apartment/condominium, a motel/hotel, or a licensed facility. Each address and its association with any specific registered sex offender shall be stored by the department in the same database as the registration data recorded pursuant to Section 290.015. The department shall make that information available to the State Department of Social Services or any other state agency when the agency needs the information for law enforcement purposes relating to investigative responsibilities relative to sex offenders. This section shall become operative on January 1, 2012.

(Added by Stats. 2009, Ch. 55, Sec. 1. Effective January 1, 2010. Section operative January 1, 2012, by its own provisions.)



290.5

(a) (1) A person required to register under Section 290 for an offense not listed in paragraph (2), upon obtaining a certificate of rehabilitation under Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3, shall be relieved of any further duty to register under Section 290 if he or she is not in custody, on parole, or on probation.

(2) A person required to register under Section 290, upon obtaining a certificate of rehabilitation under Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3, shall not be relieved of the duty to register under Section 290, or of the duty to register under Section 290 for any offense subject to that section of which he or she is convicted in the future, if his or her conviction is for one of the following offenses:

(A) Section 207 or 209 committed with the intent to violate Section 261, 286, 288, 288a, or 289.

(B) Section 220, except assault to commit mayhem.

(C) Section 243.4, provided that the offense is a felony.

(D) Paragraph (1), (2), (3), (4), or (6) of subdivision (a) of Section 261.

(E) Section 264.1.

(F) Section 266, provided that the offense is a felony.

(G) Section 266c, provided that the offense is a felony.

(H) Section 266j.

(I) Section 267.

(J) Section 269.

(K) Paragraph (1) of subdivision (b) of Section 286, provided that the offense is a felony.

(L) Paragraph (2) of subdivision (b) of, or subdivision (c), (d), (f), (g), (i), (j), or (k) of, Section 286.

(M) Section 288.

(N) Paragraph (1) of subdivision (b) of Section 288a, provided that the offense is a felony.

(O) Paragraph (2) of subdivision (b) of, or subdivision (c), (d), (f), (g), (i), (j), or (k) of, Section 288a.

(P) Section 288.5.

(Q) Subdivision (a), (b), (d), (e), (f), (g), or (h) of Section 289, provided that the offense is a felony.

(R) Subdivision (i) or (j) of Section 289.

(S) Section 647.6.

(T) The attempted commission of any of the offenses specified in this paragraph.

(U) The statutory predecessor of any of the offenses specified in this paragraph.

(V) Any offense which, if committed or attempted in this state, would have been punishable as one or more of the offenses specified in this paragraph.

(b) (1) Except as provided in paragraphs (2) and (3), a person described in paragraph (2) of subdivision (a) shall not be relieved of the duty to register until that person has obtained a full pardon as provided in Chapter 1 (commencing with Section 4800) or Chapter 3 (commencing with Section 4850) of Title 6 of Part 3.

(2) This subdivision does not apply to misdemeanor violations of Section 647.6.

(3) The court, upon granting a petition for a certificate of rehabilitation pursuant to Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3, if the petition was granted prior to January 1, 1998, may relieve a person of the duty to register under Section 290 for a violation of Section 288 or 288.5, provided that the person was granted probation pursuant to subdivision (c) of Section 1203.066, has complied with the provisions of Section 290 for a continuous period of at least 10 years immediately preceding the filing of the petition, and has not been convicted of a felony during that period.

(Amended by Stats. 2005, Ch. 722, Sec. 8. Effective October 7, 2005.)



290.6

(a) Fifteen days before the scheduled release date of a person described in subdivision (b), the Department of Corrections and Rehabilitation shall provide to local law enforcement all of the following information regarding the person:

(1) Name.

(2) Community residence and address, including ZIP Code.

(3) Physical description.

(4) Conviction information.

(b) This subdivision shall apply to any person sentenced to the state prison who is required to register pursuant to Section 290 for a conviction of an offense specified in subdivision (b), (c), or (d) of Section 290.46 and to any person described in those subdivisions.

(c) For the purpose of this section, law enforcement includes any agency with which the person will be required to register upon his or her release pursuant to Section 290 based upon the person s community of residence upon release.

(d) If it is not possible for the Department of Corrections and Rehabilitation to provide the information specified in subdivision (a) on a date that is 15 days before the scheduled release date, the information shall be provided on the next business day following that date.

(e) The Department of Corrections and Rehabilitation shall notify local law enforcement within 36 hours of learning of the change if the scheduled release date or any of the required information changes prior to the scheduled release date.

(Amended by Stats. 2006, Ch. 538, Sec. 501. Effective January 1, 2007.)



290.7

The Department of Corrections shall provide samples of blood and saliva taken from a prison inmate pursuant to the DNA and Forensic Identification Data Base and Data Bank Act of 1998 (Chapter 6 (commencing with Section 295) of Title 9 of Part 1 of the Penal Code) to the county in which the inmate is to be released if the county maintains a local DNA testing laboratory.

(Amended by Stats. 1999, Ch. 475, Sec. 2. Effective January 1, 2000.)



290.8

Effective January 1, 1999, any local law enforcement agency that does not register sex offenders during regular daytime business hours on a daily basis, excluding weekends and holidays, shall notify the regional parole office for the Department of Corrections and the regional parole office for the Department of the Youth Authority of the days, times, and locations the agency is available for registration of sex offenders pursuant to Section 290.

(Added by Stats. 1998, Ch. 960, Sec. 4. Effective January 1, 1999.)



290.85

(a) Every person released on probation or parole who is required to register as a sex offender, pursuant to Section 290, shall provide proof of registration to his or her probation officer or parole agent within six working days of release on probation or parole. The six-day period for providing proof of registration may be extended only upon determination by the probation officer or parole agent that unusual circumstances exist relating to the availability of local law enforcement registration capabilities that preclude the person s ability to meet the deadline.

(b) Every person released on probation or parole who is required to register as a sex offender pursuant to Section 290 shall provide proof of any change or update to his or her registration information to his or her probation officer or parole agent within five working days for so long as he or she is required to be under the supervision of a probation officer or parole agent.

(c) A probation officer or parole agent who supervises an individual who is required to register as a sex offender pursuant to Section 290 shall inform that individual of his or her duties under this section not fewer than six days prior to the date on which proof of registration or proof of any change or update to registration information is to be provided to the probation officer or parole agent.

(d) For purposes of this section, proof of registration means a photocopy of the actual registration form. A law enforcement agency that registers an individual as a sex offender pursuant to Section 290 who is released on probation or parole and is therefore subject to this section shall provide that individual with proof of his or her registration free of charge when requested by the registrant to fulfill the requirements of this section or any other provision of law.

(Amended by Stats. 2003, Ch. 245, Sec. 1. Effective January 1, 2004.)



290.9

Notwithstanding any other provision of law, any state or local governmental agency shall, upon written request, provide to the Department of Justice the address of any person represented by the department to be a person who is in violation of his or her duty to register under Section 290.

(Added by Stats. 2004, Ch. 127, Sec. 1. Effective January 1, 2005.)



290.95

(a) Every person required to register under Section 290, who applies for or accepts a position as an employee or volunteer with any person, group, or organization where the registrant would be working directly and in an unaccompanied setting with minor children on more than an incidental and occasional basis or have supervision or disciplinary power over minor children, shall disclose his or her status as a registrant, upon application or acceptance of a position, to that person, group, or organization.

(b) Every person required to register under Section 290 who applies for or accepts a position as an employee or volunteer with any person, group, or organization where the applicant would be working directly and in an accompanied setting with minor children, and the applicant s work would require him or her to touch the minor children on more than an incidental basis, shall disclose his or her status as a registrant, upon application or acceptance of the position, to that person, group, or organization.

(c) No person who is required to register under Section 290 because of a conviction for a crime where the victim was a minor under 16 years of age shall be an employer, employee, or independent contractor, or act as a volunteer with any person, group, or organization in a capacity in which the registrant would be working directly and in an unaccompanied setting with minor children on more than an incidental and occasional basis or have supervision or disciplinary power over minor children. This subdivision shall not apply to a business owner or an independent contractor who does not work directly in an unaccompanied setting with minors.

(d) For purposes of this section, working directly and in an unaccompanied setting includes, but is not limited to, providing goods or services to minors.

(e) A violation of this section is a misdemeanor punishable by imprisonment in a county jail for not exceeding six months, by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine, and a violation of this section shall not constitute a continuing offense.

(Amended by Stats. 2009, Ch. 430, Sec. 1. Effective October 11, 2009.)



291

Every sheriff, chief of police, or the Commissioner of the California Highway Patrol, upon the arrest for any of the offenses enumerated in Section 290, subdivision (a) of Section 261, or Section 44010 of the Education Code, of any school employee, shall, provided that he or she knows that the arrestee is a school employee, do either of the following:

(a) If the school employee is a teacher in any of the public schools of this state, the sheriff, chief of police, or Commissioner of the California Highway Patrol shall immediately notify by telephone the superintendent of schools of the school district employing the teacher and shall immediately give written notice of the arrest to the Commission on Teacher Credentialing and to the superintendent of schools in the county where the person is employed. Upon receipt of the notice, the county superintendent of schools and the Commission on Teacher Credentialing shall immediately notify the governing board of the school district employing the person.

(b) If the school employee is a nonteacher in any of the public schools of this state, the sheriff, chief of police, or Commissioner of the California Highway Patrol shall immediately notify by telephone the superintendent of schools of the school district employing the nonteacher and shall immediately give written notice of the arrest to the governing board of the school district employing the person.

(Amended by Stats. 2003, Ch. 536, Sec. 2. Effective January 1, 2004.)



291.1

Every sheriff or chief of police, or Commissioner of the California Highway Patrol, upon the arrest for any of the offenses enumerated in Section 290 or Section 44010 of the Education Code, of any person who is employed as a teacher in any private school of this state, shall, provided that he or she knows that the arrestee is a school employee, immediately give written notice of the arrest to the private school authorities employing the teacher. The sheriff, chief of police, or Commissioner of the California Highway Patrol, provided that he or she knows that the arrestee is a school employee, shall immediately notify by telephone the private school authorities employing the teacher of the arrest.

(Amended by Stats. 2003, Ch. 536, Sec. 3. Effective January 1, 2004.)



291.5

Every sheriff or chief of police, upon the arrest for any of the offenses enumerated in Section 290 or in subdivision (1) of Section 261 of any teacher or instructor employed in any community college district shall immediately notify by telephone the superintendent of the community college district employing the teacher or instructor and shall immediately give written notice of the arrest to the Office of the Chancellor of the California Community Colleges. Upon receipt of such notice, the district superintendent shall immediately notify the governing board of the community college district employing the person.

(Added by Stats. 1983, Ch. 1032, Sec. 4.)



292

It is the intention of the Legislature in enacting this section to clarify that for the purposes of subdivisions (b) and (c) of Section 12 of Article I of the California Constitution, a violation of paragraph (2) or (6) of subdivision (a) of Section 261, paragraph (1) or (4) of subdivision (a) of Section 262, Section 264.1, subdivision (c) or (d) of Section 286, subdivision (b) of Section 288, subdivision (c) or (d) of Section 288a, or subdivision (a) of Section 289, shall be deemed to be a felony offense involving an act of violence and a felony offense involving great bodily harm.

(Amended by Stats. 1994, Ch. 1188, Sec. 5. Effective January 1, 1995.)



293

(a) An employee of a law enforcement agency who personally receives a report from a person, alleging that the person making the report has been the victim of a sex offense, or was forced to commit an act of prostitution because he or she is the victim of human trafficking, as defined in Section 236.1, shall inform that person that his or her name will become a matter of public record unless he or she requests that it not become a matter of public record, pursuant to Section 6254 of the Government Code.

(b) A written report of an alleged sex offense shall indicate that the alleged victim has been properly informed pursuant to subdivision (a) and shall memorialize his or her response.

(c) A law enforcement agency shall not disclose to a person, except the prosecutor, parole officers of the Department of Corrections and Rehabilitation, hearing officers of the parole authority, probation officers of county probation departments, or other persons or public agencies where authorized or required by law, the address of a person who alleges to be the victim of a sex offense or who was forced to commit an act of prostitution because he or she is the victim of human trafficking, as defined in Section 236.1.

(d) A law enforcement agency shall not disclose to a person, except the prosecutor, parole officers of the Department of Corrections and Rehabilitation, hearing officers of the parole authority, probation officers of county probation departments, or other persons or public agencies where authorized or required by law, the name of a person who alleges to be the victim of a sex offense or who was forced to commit an act of prostitution because he or she is the victim of human trafficking, as defined in Section 236.1, if that person has elected to exercise his or her right pursuant to this section and Section 6254 of the Government Code.

(e) For purposes of this section, sex offense means any crime listed in paragraph (2) of subdivision (f) of Section 6254 of the Government Code.

(f) Parole officers of the Department of Corrections and Rehabilitation, hearing officers of the parole authority, and probation officers of county probation departments shall be entitled to receive information pursuant to subdivisions (c) and (d) only if the person to whom the information pertains alleges that he or she is the victim of a sex offense or was forced to commit an act of prostitution because he or she is the victim of human trafficking, as defined in Section 236.1, the alleged perpetrator of which is a parolee who is alleged to have committed the offense while on parole, or in the case of a county probation officer, the person who is alleged to have committed the offense is a probationer or is under investigation by a county probation department.

(Amended by Stats. 2010, Ch. 328, Sec. 154. Effective January 1, 2011.)



293.5

(a) Except as provided in Chapter 10 (commencing with Section 1054) of Part 2 of Title 7, or for cases in which the alleged victim of a sex offense, as specified in subdivision (e) of Section 293, has not elected to exercise his or her right pursuant to Section 6254 of the Government Code, the court, at the request of the alleged victim, may order the identity of the alleged victim in all records and during all proceedings to be either Jane Doe or John Doe, if the court finds that such an order is reasonably necessary to protect the privacy of the person and will not unduly prejudice the prosecution or the defense.

(b) If the court orders the alleged victim to be identified as Jane Doe or John Doe pursuant to subdivision (a) and if there is a jury trial, the court shall instruct the jury, at the beginning and at the end of the trial, that the alleged victim is being so identified only for the purpose of protecting his or her privacy pursuant to this section.

(Added by Stats. 1992, Ch. 502, Sec. 2. Effective January 1, 1993.)



294

(a) Upon conviction of any person for a violation of Section 273a, 273d, 288.5, 311.2, 311.3, or 647.6, the court may, in addition to any other penalty or restitution fine imposed, order the defendant to pay a restitution fine based on the defendant s ability to pay not to exceed five thousand dollars ($5,000), upon a felony conviction, or one thousand dollars ($1,000), upon a misdemeanor conviction, to be deposited in the Restitution Fund to be transferred to the county children s trust fund for the purposes of child abuse prevention.

(b) Upon conviction of any person for a violation of Section 261, 264.1, 285, 286, 288a, or 289 where the violation is with a minor under the age of 14 years, the court may, in addition to any other penalty or restitution fine imposed, order the defendant to pay a restitution fine based on the defendant s ability to pay not to exceed five thousand dollars ($5,000), upon a felony conviction, or one thousand dollars ($1,000), upon a misdemeanor conviction, to be deposited in the Restitution Fund to be transferred to the county children s trust fund for the purpose of child abuse prevention.

(c) If the perpetrator is a member of the immediate family of the victim, the court shall consider in its decision to impose a fine under this section any hardship that may impact the victim from the imposition of the fine.

(d) If the court orders a fine to be imposed pursuant to this section, the actual administrative cost of collecting that fine, not to exceed 2 percent of the total amount paid, may be paid into the general fund of the county treasury for the use and benefit of the county.

(Added by Stats. 1993, Ch. 967, Sec. 1. Effective January 1, 1994.)






CHAPTER 6. DNA and Forensic Identification Data Base and Data Bank Act of  1998

ARTICLE 1. Purpose and Administration

295

(a) This chapter shall be known and may be cited as the DNA and Forensic Identification Database and Data Bank Act of 1998, as amended.

(b) The people of the State of California set forth all of the following:

(1) Deoxyribonucleic acid (DNA) and forensic identification analysis is a useful law enforcement tool for identifying and prosecuting criminal offenders and exonerating the innocent.

(2) It is the intent of the people of the State of California, in order to further the purposes of this chapter, to require DNA and forensic identification data bank samples from all persons, including juveniles, for the felony and misdemeanor offenses described in subdivision (a) of Section 296.

(3) It is necessary to enact this act defining and governing the state s DNA and forensic identification database and data bank in order to clarify existing law and to enable the state s DNA and Forensic Identification Database and Data Bank Program to become a more effective law enforcement tool.

(c) The purpose of the DNA and Forensic Identification Database and Data Bank Program is to assist federal, state, and local criminal justice and law enforcement agencies within and outside California in the expeditious and accurate detection and prosecution of individuals responsible for sex offenses and other crimes, the exclusion of suspects who are being investigated for these crimes, and the identification of missing and unidentified persons, particularly abducted children.

(d) Like the collection of fingerprints, the collection of DNA samples pursuant to this chapter is an administrative requirement to assist in the accurate identification of criminal offenders.

(e) Unless otherwise requested by the Department of Justice, collection of biological samples for DNA analysis from qualifying persons under this chapter is limited to collection of inner cheek cells of the mouth (buccal swab samples).

(f) The Department of Justice DNA Laboratory may obtain through federal, state, or local law enforcement agencies blood specimens from qualifying persons as defined in subdivision (a) of Section 296, and according to procedures set forth in Section 298, when it is determined in the discretion of the Department of Justice that such specimens are necessary in a particular case or would aid the department in obtaining an accurate forensic DNA profile for identification purposes.

(g) The Department of Justice, through its DNA Laboratory, shall be responsible for the management and administration of the state s DNA and Forensic Identification Database and Data Bank Program and for liaison with the Federal Bureau of Investigation (FBI) regarding the state s participation in a national or international DNA database and data bank program such as the FBI s Combined DNA Index System (CODIS) that allows the storage and exchange of DNA records submitted by state and local forensic DNA laboratories nationwide.

(h) The Department of Justice shall be responsible for implementing this chapter.

(1) The Department of Justice DNA Laboratory, and the Department of Corrections and Rehabilitation may adopt policies and enact regulations for the implementation of this chapter, as necessary, to give effect to the intent and purpose of this chapter, and to ensure that data bank blood specimens, buccal swab samples, and thumb and palm print impressions as required by this chapter are collected from qualifying persons in a timely manner, as soon as possible after arrest, conviction, or a plea or finding of guilty, no contest, or not guilty by reason of insanity, or upon any disposition rendered in the case of a juvenile who is adjudicated under Section 602 of the Welfare and Institutions Code for commission of any of this chapter s enumerated qualifying offenses, including attempts, or when it is determined that a qualifying person has not given the required specimens, samples or print impressions. Before adopting any policy or regulation implementing this chapter, the Department of Corrections and Rehabilitation shall seek advice from and consult with the Department of Justice DNA Laboratory Director.

(2) Given the specificity of this chapter, and except as provided in subdivision (c) of Section 298.1, any administrative bulletins, notices, regulations, policies, procedures, or guidelines adopted by the Department of Justice and its DNA Laboratory or the Department of Corrections and Rehabilitation for the purpose of the implementing this chapter are exempt from the provisions of the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), Chapter 4.5 (commencing with Section 11400), and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(3) The Department of Corrections and Rehabilitation shall submit copies of any of its policies and regulations with respect to this chapter to the Department of Justice DNA Laboratory Director, and quarterly shall submit to the director written reports updating the director as to the status of its compliance with this chapter.

(4) On or before April 1 in the year following adoption of the act that added this paragraph, and quarterly thereafter, the Department of Justice DNA Laboratory shall submit a quarterly report to be published electronically on a Department of Justice Internet Web site and made available for public review. The quarterly report shall state the total number of samples received, the number of samples received from the Department of Corrections and Rehabilitation, the number of samples fully analyzed for inclusion in the CODIS database, and the number of profiles uploaded into the CODIS database for the reporting period. Each quarterly report shall state the total, annual, and quarterly number of qualifying profiles in the Department of Justice DNA Laboratory data bank both from persons and case evidence, and the number of hits and investigations aided, as reported to the National DNA Index System. The quarterly report shall also confirm the laboratory s accreditation status and participation in CODIS and shall include an accounting of the funds collected, expended, and disbursed pursuant to subdivision (k).

(5) On or before April 1 in the year following adoption of the act that added this paragraph, and quarterly thereafter, the Department of Corrections and Rehabilitation shall submit a quarterly report to be published electronically on a Department of Corrections and Rehabilitation Internet Web site and made available for public review. The quarterly report shall state the total number of inmates housed in state correctional facilities, including a breakdown of those housed in state prisons, camps, community correctional facilities, and other facilities such as prisoner mother facilities. Each quarterly report shall also state the total, annual, and quarterly number of inmates who have yet to provide specimens, samples and print impressions pursuant to this chapter and the number of specimens, samples and print impressions that have yet to be forwarded to the Department of Justice DNA Laboratory within 30 days of collection.

(i) (1) When the specimens, samples, and print impressions required by this chapter are collected at a county jail or other county facility, including a private community correctional facility, the county sheriff or chief administrative officer of the county jail or other facility shall be responsible for ensuring all of the following:

(A) The requisite specimens, samples, and print impressions are collected from qualifying persons immediately following arrest, conviction, or adjudication, or during the booking or intake or reception center process at that facility, or reasonably promptly thereafter.

(B) The requisite specimens, samples, and print impressions are collected as soon as administratively practicable after a qualifying person reports to the facility for the purpose of providing specimens, samples, and print impressions.

(C) The specimens, samples, and print impressions collected pursuant to this chapter are forwarded immediately to the Department of Justice, and in compliance with department policies.

(2) The specimens, samples, and print impressions required by this chapter shall be collected by a person using a collection kit approved by the Department of Justice and in accordance with the requirements and procedures set forth in subdivision (b) of Section 298.

(3) The counties shall be reimbursed for the costs of obtaining specimens, samples, and print impressions subject to the conditions and limitations set forth by the Department of Justice policies governing reimbursement for collecting specimens, samples, and print impressions pursuant to Section 76104.6 of the Government Code.

(j) The trial court may order that a portion of the costs assessed pursuant to Section 1203.1c, 1203.1e, or 1203.1m include a reasonable portion of the cost of obtaining specimens, samples, and print impressions in furtherance of this chapter and the funds collected pursuant to this subdivision shall be deposited in the DNA Identification Fund as created by Section 76104.6 of the Government Code.

(k) The Department of Justice DNA Laboratory shall be known as the Jan Bashinski DNA Laboratory.

(Amended by Stats. 2007, Ch. 130, Sec. 188. Effective January 1, 2008. Note: This section was amended on Nov. 2, 2004, by initiative Prop. 69.)



295.1

(a) The Department of Justice shall perform DNA analysis and other forensic identification analysis pursuant to this chapter only for identification purposes.

(b) The Department of Justice Bureau of Criminal Identification and Information shall perform examinations of palm prints pursuant to this chapter only for identification purposes.

(c) The DNA Laboratory of the Department of Justice shall serve as a repository for blood specimens and buccal swab and other biological samples collected, and shall analyze specimens and samples, and store, compile, correlate, compare, maintain, and use DNA and forensic identification profiles and records related to the following:

(1) Forensic casework and forensic unknowns.

(2) Known and evidentiary specimens and samples from crime scenes or criminal investigations.

(3) Missing or unidentified persons.

(4) Persons required to provide specimens, samples, and print impressions under this chapter.

(5) Legally obtained samples.

(6) Anonymous DNA records used for training, research, statistical analysis of populations, quality assurance, or quality control.

(d) The computerized data bank and database of the DNA Laboratory of the Department of Justice shall include files as necessary to implement this chapter.

(e) Nothing in this section shall be construed as requiring the Department of Justice to provide specimens or samples for quality control or other purposes to those who request specimens or samples.

(f) Submission of samples, specimens, or profiles for the state DNA Database and Data Bank Program shall include information as required by the Department of Justice for ensuring search capabilities and compliance with National DNA Index System (NDIS) standards.

(Amended November 2, 2004, by initiative Proposition 69, Sec. 2.)






ARTICLE 2. Offenders Subject to Sample Collection

296

(a) The following persons shall provide buccal swab samples, right thumbprints, and a full palm print impression of each hand, and any blood specimens or other biological samples required pursuant to this chapter for law enforcement identification analysis:

(1) Any person, including any juvenile, who is convicted of or pleads guilty or no contest to any felony offense, or is found not guilty by reason of insanity of any felony offense, or any juvenile who is adjudicated under Section 602 of the Welfare and Institutions Code for committing any felony offense.

(2) Any adult person who is arrested for or charged with any of the following felony offenses:

(A) Any felony offense specified in Section 290 or attempt to commit any felony offense described in Section 290, or any felony offense that imposes upon a person the duty to register in California as a sex offender under Section 290.

(B) Murder or voluntary manslaughter or any attempt to commit murder or voluntary manslaughter.

(C) Commencing on January 1 of the fifth year following enactment of the act that added this subparagraph, as amended, any adult person arrested or charged with any felony offense.

(3) Any person, including any juvenile, who is required to register under Section 290 or 457.1 because of the commission of, or the attempt to commit, a felony or misdemeanor offense, or any person, including any juvenile, who is housed in a mental health facility or sex offender treatment program after referral to such facility or program by a court after being charged with any felony offense.

(4) The term felony as used in this subdivision includes an attempt to commit the offense.

(5) Nothing in this chapter shall be construed as prohibiting collection and analysis of specimens, samples, or print impressions as a condition of a plea for a non-qualifying offense.

(b) The provisions of this chapter and its requirements for submission of specimens, samples and print impressions as soon as administratively practicable shall apply to all qualifying persons regardless of sentence imposed, including any sentence of death, life without the possibility of parole, or any life or indeterminate term, or any other disposition rendered in the case of an adult or juvenile tried as an adult, or whether the person is diverted, fined, or referred for evaluation, and regardless of disposition rendered or placement made in the case of juvenile who is found to have committed any felony offense or is adjudicated under Section 602 of the Welfare and Institutions Code.

(c) The provisions of this chapter and its requirements for submission of specimens, samples, and print impressions as soon as administratively practicable by qualified persons as described in subdivision (a) shall apply regardless of placement or confinement in any mental hospital or other public or private treatment facility, and shall include, but not be limited to, the following persons, including juveniles:

(1) Any person committed to a state hospital or other treatment facility as a mentally disordered sex offender under Article 1 (commencing with Section 6300) of Chapter 2 of Part 2 of Division 6 of the Welfare and Institutions Code.

(2) Any person who has a severe mental disorder as set forth within the provisions of Article 4 (commencing with Section 2960) of Chapter 7 of Title 1 of Part 3 of the Penal Code.

(3) Any person found to be a sexually violent predator pursuant to Article 4 (commencing with Section 6600) of Chapter 2 of Part 2 of Division 6 of the Welfare and Institutions Code.

(d) The provisions of this chapter are mandatory and apply whether or not the court advises a person, including any juvenile, that he or she must provide the data bank and database specimens, samples, and print impressions as a condition of probation, parole, or any plea of guilty, no contest, or not guilty by reason of insanity, or any admission to any of the offenses described in subdivision (a).

(e) If at any stage of court proceedings the prosecuting attorney determines that specimens, samples, and print impressions required by this chapter have not already been taken from any person, as defined under subdivision (a) of Section 296, the prosecuting attorney shall notify the court orally on the record, or in writing, and request that the court order collection of the specimens, samples, and print impressions required by law. However, a failure by the prosecuting attorney or any other law enforcement agency to notify the court shall not relieve a person of the obligation to provide specimens, samples, and print impressions pursuant to this chapter.

(f) Prior to final disposition or sentencing in the case the court shall inquire and verify that the specimens, samples, and print impressions required by this chapter have been obtained and that this fact is included in the abstract of judgment or dispositional order in the case of a juvenile. The abstract of judgment issued by the court shall indicate that the court has ordered the person to comply with the requirements of this chapter and that the person shall be included in the state s DNA and Forensic Identification Data Base and Data Bank program and be subject to this chapter.

However, failure by the court to verify specimen, sample, and print impression collection or enter these facts in the abstract of judgment or dispositional order in the case of a juvenile shall not invalidate an arrest, plea, conviction, or disposition, or otherwise relieve a person from the requirements of this chapter.

(Amended November 2, 2004, by initiative Proposition 69, Sec. 3.)



296.1

(a) The specimens, samples, and print impressions required by this chapter shall be collected from persons described in subdivision (a) of Section 296 for present and past qualifying offenses of record as follows:

(1) Collection from any adult person following arrest for a felony offense as specified in subparagraphs (A), (B), and (C) of paragraph (2) of subdivision (a) of Section 296:

(A) Each adult person arrested for a felony offense as specified in subparagraphs (A), (B), and (C) of paragraph (2) of subdivision (a) of Section 296 shall provide the buccal swab samples and thumb and palm print impressions and any blood or other specimens required pursuant to this chapter immediately following arrest, or during the booking or intake or prison reception center process or as soon as administratively practicable after arrest, but, in any case, prior to release on bail or pending trial or any physical release from confinement or custody.

(B) If the person subject to this chapter did not have specimens, samples, and print impressions taken immediately following arrest or during booking or intake procedures or is released on bail or pending trial or is not confined or incarcerated at the time of sentencing or otherwise bypasses a prison inmate reception center maintained by the Department of Corrections and Rehabilitation, the court shall order the person to report within five calendar days to a county jail facility or to a city, state, local, private, or other designated facility to provide the required specimens, samples, and print impressions in accordance with subdivision (i) of Section 295.

(2) Collection from persons confined or in custody after conviction or adjudication:

(A) Any person, including any juvenile who is imprisoned or confined or placed in a state correctional institution, a county jail, a facility within the jurisdiction of the Department of Corrections and Rehabilitation, the Corrections Standards Authority, a residential treatment program, or any state, local, city, private, or other facility after a conviction of any felony or misdemeanor offense, or any adjudication or disposition rendered in the case of a juvenile, whether or not that crime or offense is one set forth in subdivision (a) of Section 296, shall provide buccal swab samples and thumb and palm print impressions and any blood or other specimens required pursuant to this chapter, immediately at intake, or during the prison reception center process, or as soon as administratively practicable at the appropriate custodial or receiving institution or the program in which the person is placed, if:

(i) The person has a record of any past or present conviction or adjudication as a ward of the court in California of a qualifying offense described in subdivision (a) of Section 296 or has a record of any past or present conviction or adjudication in any other court, including any state, federal, or military court, of any offense that, if committed or attempted in this state, would have been punishable as an offense described in subdivision (a) of Section 296; and

(ii) The person s blood specimens, buccal swab samples, and thumb and palm print impressions authorized by this chapter are not in the possession of the Department of Justice DNA Laboratory or have not been recorded as part of the department s DNA databank program.

(3) Collection from persons on probation, parole, or other release:

(A) Any person, including any juvenile, who has a record of any past or present conviction or adjudication for an offense set forth in subdivision (a) of Section 296, and who is on probation, parole, postrelease community supervision, or mandatory supervision pursuant to paragraph (5) of subdivision (h) of Section 1170 for any felony or misdemeanor offense, whether or not that crime or offense is one set forth in subdivision (a) of Section 296, shall provide buccal swab samples and thumb and palm print impressions and any blood specimens required pursuant to this chapter, if:

(i) The person has a record of any past or present conviction or adjudication as a ward of the court in California of a qualifying offense described in subdivision (a) of Section 296 or has a record of any past or present conviction or adjudication in any other court, including any state, federal, or military court, of any offense that, if committed or attempted in this state, would have been punishable as an offense described in subdivision (a) of Section 296; and

(ii) The person s blood specimens, buccal swab samples, and thumb and palm print impressions authorized by this chapter are not in the possession of the Department of Justice DNA Laboratory or have not been recorded as part of the department s DNA databank program.

(B) The person shall have any required specimens, samples, and print impressions collected within five calendar days of being notified by the court, or a law enforcement agency or other agency authorized by the Department of Justice. The specimens, samples, and print impressions shall be collected in accordance with subdivision (i) of Section 295 at a county jail facility or a city, state, local, private, or other facility designated for this collection.

(4) Collection from parole violators and others returned to custody:

(A) If a person, including any juvenile, who has been released on parole, furlough, or other release for any offense or crime, whether or not set forth in subdivision (a) of Section 296, is returned to a state correctional or other institution for a violation of a condition of his or her parole, furlough, or other release, or for any other reason, that person shall provide buccal swab samples and thumb and palm print impressions and any blood or other specimens required pursuant to this chapter, at a state correctional or other receiving institution, if:

(i) The person has a record of any past or present conviction or adjudication as a ward of the court in California of a qualifying offense described in subdivision (a) of Section 296 or has a record of any past or present conviction or adjudication in any other court, including any state, federal, or military court, of any offense that, if committed or attempted in this state, would have been punishable as an offense described in subdivision (a) of Section 296; and

(ii) The person s blood specimens, buccal swab samples, and thumb and palm print impressions authorized by this chapter are not in the possession of the Department of Justice DNA Laboratory or have not been recorded as part of the department s DNA databank program.

(5) Collection from persons accepted into California from other jurisdictions:

(A) When an offender from another state is accepted into this state under any of the interstate compacts described in Article 3 (commencing with Section 11175) or Article 4 (commencing with Section 11189) of Chapter 2 of Title 1 of Part 4 of this code, or Chapter 4 (commencing with Section 1400) of Part 1 of Division 2 of the Welfare and Institutions Code, or under any other reciprocal agreement with any county, state, or federal agency, or any other provision of law, whether or not the offender is confined or released, the acceptance is conditional on the offender providing blood specimens, buccal swab samples, and palm and thumb print impressions pursuant to this chapter, if the offender has a record of any past or present conviction or adjudication in California of a qualifying offense described in subdivision (a) of Section 296 or has a record of any past or present conviction or adjudication or had a disposition rendered in any other court, including any state, federal, or military court, of any offense that, if committed or attempted in this state, would have been punishable as an offense described in subdivision (a) of Section 296.

(B) If the person is not confined, the specimens, samples, and print impressions required by this chapter must be provided within five calendar days after the person reports to the supervising agent or within five calendar days of notice to the person, whichever occurs first. The person shall report to a county jail facility in the county where he or she resides or temporarily is located to have the specimens, samples, and print impressions collected pursuant to this chapter. The specimens, samples, and print impressions shall be collected in accordance with subdivision (i) of Section 295.

(C) If the person is confined, he or she shall provide the blood specimens, buccal swab samples, and thumb and palm print impressions required by this chapter as soon as practicable after his or her receipt in a state, county, city, local, private, or other designated facility.

(6) Collection from persons in federal institutions:

(A) Subject to the approval of the Director of the FBI, persons confined or incarcerated in a federal prison or federal institution who have a record of any past or present conviction or juvenile adjudication for a qualifying offense described in subdivision (a) of Section 296, or of a similar crime under the laws of the United States or any other state that would constitute an offense described in subdivision (a) of Section 296, are subject to this chapter and shall provide blood specimens, buccal swab samples, and thumb and palm print impressions pursuant to this chapter if any of the following apply:

(i) The person committed a qualifying offense in California.

(ii) The person was a resident of California at the time of the qualifying offense.

(iii) The person has any record of a California conviction for an offense described in subdivision (a) of Section 296, regardless of when the crime was committed.

(iv) The person will be released in California.

(B) The Department of Justice DNA Laboratory shall, upon the request of the United States Department of Justice, forward portions of the specimens or samples, taken pursuant to this chapter, to the United States Department of Justice DNA databank laboratory. The specimens and samples required by this chapter shall be taken in accordance with the procedures set forth in subdivision (i) of Section 295. The Department of Justice DNA Laboratory is authorized to analyze and upload specimens and samples collected pursuant to this section upon approval of the Director of the FBI.

(b) Paragraphs (2), (3), (4), (5), and (6) of subdivision (a) shall have retroactive application. Collection shall occur pursuant to paragraphs (2), (3), (4), (5), and (6) of subdivision (a) regardless of when the crime charged or committed became a qualifying offense pursuant to this chapter, and regardless of when the person was convicted of the qualifying offense described in subdivision (a) of Section 296 or a similar crime under the laws of the United States or any other state, or pursuant to the United States Code of Military Justice, 10 U.S.C., Sections 801 and following, or when a juvenile petition is sustained for commission of a qualifying offense described in subdivision (a) of Section 296 or a similar crime under the laws of the United States or any other state.

(Amended by Stats. 2012, Ch. 43, Sec. 17. Effective June 27, 2012. Note: This section was amended on Nov. 2, 2004, by initiative Prop. 69.)



296.2

(a) Whenever the DNA Laboratory of the Department of Justice notifies the Department of Corrections and Rehabilitation or any law enforcement agency that a biological specimen or sample, or print impression is not usable for any reason, the person who provided the original specimen, sample, or print impression shall submit to collection of additional specimens, samples, or print impressions. The Department of Corrections and Rehabilitation or other responsible law enforcement agency shall collect additional specimens, samples, and print impressions from these persons as necessary to fulfill the requirements of this chapter, and transmit these specimens, samples, and print impressions to the appropriate agencies of the Department of Justice.

(b) If a person, including any juvenile, is convicted of, pleads guilty or no contest to, is found not guilty by reason of insanity of, or is adjudged a ward of the court under Section 602 of the Welfare and Institutions Code for committing, any of the offenses described in subdivision (a) of Section 296, and has given a blood specimen or other biological sample or samples to law enforcement for any purpose, the DNA Laboratory of the Department of Justice is authorized to analyze the blood specimen and other biological sample or samples for forensic identification markers, including DNA markers, and to include the DNA and forensic identification profiles from these specimens and samples in the state s DNA and forensic identification databank and databases.

This subdivision applies whether or not the blood specimen or other biological sample originally was collected from the sexual or violent offender pursuant to the databank and database program, and whether or not the crime committed predated the enactment of the state s DNA and forensic identification databank program, or any amendments thereto. This subdivision does not relieve a person convicted of a crime described in subdivision (a) of Section 296, or otherwise subject to this chapter, from the requirement to give blood specimens, saliva samples, and thumb and palm print impressions for the DNA and forensic identification databank and database program as described in this chapter.

(c) Any person who is required to register under the Sex Offender Registration Act who has not provided the specimens, samples, and print impressions described in this chapter for any reason including the release of the person prior to the enactment of the state s DNA and forensic identification database and databank program, an oversight or error, or because of the transfer of the person from another state, the person, as an additional requirement of registration or of updating his or her annual registration pursuant to the Sex Offender Registration Act shall give specimens, samples, and print impressions as described in this chapter for inclusion in the state s DNA and forensic identification database and databank.

At the time the person registers or updates his or her registration, he or she shall receive an appointment designating a time and place for the collection of the specimens, samples, and print impressions described in this chapter, if he or she has not already complied with the provisions of this chapter.

As specified in the appointment, the person shall report to a county jail facility in the county where he or she resides or is temporarily located to have specimens, samples, and print impressions collected pursuant to this chapter or other facility approved by the Department of Justice for this collection. The specimens, samples, and print impressions shall be collected in accordance with subdivision (f) of Section 295.

If, prior to the time of the annual registration update, a person is notified by the Department of Justice, a probation or parole officer, other law enforcement officer, or officer of the court, that he or she is subject to this chapter, then the person shall provide the specimens, samples, and print impressions required by this chapter within 10 calendar days of the notification at a county jail facility or other facility approved by the department for this collection.

(Amended by Stats. 2007, Ch. 579, Sec. 37. Effective October 13, 2007.)






ARTICLE 3. Data Base Applications

297

(a) Subject to the limitations in paragraph (3) of this subdivision, only the following laboratories are authorized to analyze crime scene samples and other forensic identification samples of known and unknown origin and to upload and compare those profiles against available state and national DNA and forensic identification databanks and databases in order to establish identity and origin of samples for forensic identification purposes pursuant to this chapter:

(1) The DNA laboratories of the Department of Justice that meet state and federal requirements, including the Federal Bureau of Investigation (FBI) Quality Assurance Standards, and that are accredited by an organization approved by the National DNA Index System (NDIS) Procedures Board.

(2) Public law enforcement crime laboratories designated by the Department of Justice that meet state and federal requirements, including the FBI Quality Assurance Standards, and that are accredited by an organization approved by the NDIS Procedures Board.

(3) Only the laboratories of the Department of Justice that meet the requirements of paragraph (1) of subdivision (a) are authorized to upload DNA profiles from arrestees and other qualifying offender samples collected pursuant to this section, Section 296, and Section 296.2.

(b) The laboratories of the Department of Justice and public law enforcement crime laboratories that meet the requirements of subdivision (a) may, subject to the laboratory s discretion, and the limitations of paragraph (3) of subdivision (a), upload to available state and national DNA and forensic identification databanks and databases qualifying DNA profiles from forensic identification samples of known and unknown origin that are generated by private forensic laboratories that meet state and federal requirements, including the FBI Quality Assurance Standards, and that are accredited by an organization approved by the NDIS Procedures Board. Prior to uploading DNA profiles generated by a private laboratory, the public laboratory shall conduct the quality assessment and review required by the FBI Quality Assurance Standards.

(c) (1) A biological sample obtained from a suspect in a criminal investigation for the commission of any crime may be analyzed for forensic identification profiles, including DNA profiles, by the DNA Laboratory of the Department of Justice or any law enforcement crime laboratory or private forensic laboratory that meets all of the FBI Quality Assurance Standards and accreditation requirements in paragraphs (1) and (2) of subdivision (a) and then compared by the Department of Justice in and between as many cases and investigations as necessary, and searched against the forensic identification profiles, including DNA profiles, stored in the files of the Department of Justice DNA databank or database or any available databanks or databases as part of the Department of Justice DNA Database and databank Program.

(2) The law enforcement investigating agency submitting a specimen, sample, or print impression to the DNA Laboratory of the Department of Justice or law enforcement crime laboratory pursuant to this section shall inform the Department of Justice DNA Laboratory within two years whether the person remains a suspect in a criminal investigation. Upon written notification from a law enforcement agency that a person is no longer a suspect in a criminal investigation, the Department of Justice DNA Laboratory shall remove the suspect sample from its databank files and databases. However, any identification, warrant, arrest, or prosecution based upon a databank or database match shall not be invalidated or dismissed due to a failure to purge or delay in purging records.

(d) All laboratories, including the Department of Justice DNA laboratories, contributing DNA profiles for inclusion in California s DNA databank shall meet state and federal requirements, including the FBI Quality Assurance Standards and accreditation requirements, and shall be accredited by an organization approved by the National DNA Index System (NDIS) Procedures Board. Additionally, each laboratory shall submit to the Department of Justice for review the annual report required by the submitting laboratory s accrediting organization that documents the laboratory s adherence to FBI Quality Assurance Standards and the standards of the accrediting organization. The requirements of this subdivision do not preclude DNA profiles developed in California from being searched in the NDIS.

(e) Nothing in this section precludes local law enforcement DNA laboratories from maintaining local forensic databases and databanks or performing forensic identification analyses, including DNA profiling, independently from the Department of Justice DNA laboratories and Forensic Identification Data Base and databank Program.

(f) The limitation on the types of offenses set forth in subdivision (a) of Section 296 as subject to the collection and testing procedures of this chapter is for the purpose of facilitating the administration of this chapter by the Department of Justice, and shall not be considered cause for dismissing an investigation or prosecution or reversing a verdict or disposition.

(g) The detention, arrest, wardship, adjudication, or conviction of a person based upon a databank match or database information is not invalidated if it is determined that the specimens, samples, or print impressions were obtained or placed or retained in a databank or database by mistake.

(Amended by Stats. 2006, Ch. 170, Sec. 2. Effective January 1, 2007. Note: This section was amended on Nov. 2, 2004, by initiative Prop. 69.)






ARTICLE 4. Collection and Forwarding of Samples

298

(a) The Director of Corrections, or the Chief Administrative Officer of the detention facility, jail, or other facility at which the blood specimens, buccal swab samples, and thumb and palm print impressions were collected shall cause these specimens, samples, and print impressions to be forwarded promptly to the Department of Justice. The specimens, samples, and print impressions shall be collected by a person using a Department of Justice approved collection kit and in accordance with the requirements and procedures set forth in subdivision (b).

(b) (1) The Department of Justice shall provide all blood specimen vials, buccal swab collectors, mailing tubes, labels, and instructions for the collection of the blood specimens, buccal swab samples, and thumbprints. The specimens, samples, and thumbprints shall thereafter be forwarded to the DNA Laboratory of the Department of Justice for analysis of DNA and other forensic identification markers.

Additionally, the Department of Justice shall provide all full palm print cards, mailing envelopes, and instructions for the collection of full palm prints. The full palm prints, on a form prescribed by the Department of Justice, shall thereafter be forwarded to the Department of Justice for maintenance in a file for identification purposes.

(2) The withdrawal of blood shall be performed in a medically approved manner. Only health care providers trained and certified to draw blood may withdraw the blood specimens for purposes of this section.

(3) Buccal swab samples may be procured by law enforcement or corrections personnel or other individuals trained to assist in buccal swab collection.

(4) Right thumbprints and a full palm print impression of each hand shall be taken on forms prescribed by the Department of Justice. The palm print forms shall be forwarded to and maintained by the Bureau of Criminal Identification and Information of the Department of Justice. Right thumbprints also shall be taken at the time of the collection of samples and specimens and shall be placed on the sample and specimen containers and forms as directed by the Department of Justice. The samples, specimens, and forms shall be forwarded to and maintained by the DNA Laboratory of the Department of Justice.

(5) The law enforcement or custodial agency collecting specimens, samples, or print impressions is responsible for confirming that the person qualifies for entry into the Department of Justice DNA Database and Data Bank Program prior to collecting the specimens, samples, or print impressions pursuant to this chapter.

(6) The DNA Laboratory of the Department of Justice is responsible for establishing procedures for entering data bank and database information.

(c) (1) Persons authorized to draw blood or obtain samples or print impressions under this chapter for the data bank or database shall not be civilly or criminally liable either for withdrawing blood when done in accordance with medically accepted procedures, or for obtaining buccal swab samples by scraping inner cheek cells of the mouth, or thumb or palm print impressions when performed in accordance with standard professional practices.

(2) There is no civil or criminal cause of action against any law enforcement agency or the Department of Justice, or any employee thereof, for a mistake in confirming a person s or sample s qualifying status for inclusion within the database or data bank or in placing an entry in a data bank or a database.

(3) The failure of the Department of Justice or local law enforcement to comply with Article 4 or any other provision of this chapter shall not invalidate an arrest, plea, conviction, or disposition.

(Amended November 2, 2004, by initiative Proposition 69, Sec. 6.)



298.1

(a) On and after January 1, 1999, any person who refuses to give any or all of the following, blood specimens, saliva samples, or thumb or palm print impressions as required by this chapter, once he or she has received written notice from the Department of Justice, the Department of Corrections and Rehabilitation, any law enforcement personnel, or officer of the court that he or she is required to provide specimens, samples, and print impressions pursuant to this chapter is guilty of a misdemeanor. The refusal or failure to give any or all of the following, a blood specimen, saliva sample, or thumb or palm print impression is punishable as a separate offense by both a fine of five hundred dollars ($500) and imprisonment of up to one year in a county jail, or if the person is already imprisoned in the state prison, by sanctions for misdemeanors according to a schedule determined by the Department of Corrections and Rehabilitation.

(b) (1) Notwithstanding subdivision (a), authorized law enforcement, custodial, or corrections personnel, including peace officers as defined in Sections 830, 830.1, subdivision (d) of Section 830.2, Sections 830.38, 830.5, or 830.55, may employ reasonable force to collect blood specimens, saliva samples, or thumb or palm print impressions pursuant to this chapter from individuals who, after written or oral request, refuse to provide those specimens, samples, or thumb or palm print impressions.

(2) The withdrawal of blood shall be performed in a medically approved manner in accordance with the requirements of paragraph (2) of subdivision (b) of Section 298.

(3) The use of reasonable force as provided in this subdivision shall be carried out in a manner consistent with regulations and guidelines adopted pursuant to subdivision (c).

(c) (1) The Department of Corrections and Rehabilitation and the Division of Juvenile Justice shall adopt regulations governing the use of reasonable force as provided in subdivision (b), which shall include the following:

(A) Use of reasonable force shall be defined as the force that an objective, trained, and competent correctional employee, faced with similar facts and circumstances, would consider necessary and reasonable to gain compliance with this chapter.

(B) The use of reasonable force shall not be authorized without the prior written authorization of the supervising officer on duty. The authorization shall include information that reflects the fact that the offender was asked to provide the requisite specimen, sample, or impression and refused.

(C) The use of reasonable force shall be preceded by efforts to secure voluntary compliance with this section.

(D) If the use of reasonable force includes a cell extraction, the regulations shall provide that the extraction be video recorded.

(2) The Corrections Standards Authority shall adopt guidelines governing the use of reasonable force as provided in subdivision (b) for local detention facilities, which shall include the following:

(A) Use of reasonable force shall be defined as the force that an objective, trained and competent correctional employee, faced with similar facts and circumstances, would consider necessary and reasonable to gain compliance with this chapter.

(B) The use of reasonable force shall not be authorized without the prior written authorization of the supervising officer on duty. The authorization shall include information that reflects the fact that the offender was asked to provide the requisite specimen, sample, or impression and refused.

(C) The use of reasonable force shall be preceded by efforts to secure voluntary compliance with this section.

(D) If the use of reasonable force includes a cell extraction, the extraction shall be video recorded.

(3) The Department of Corrections and Rehabilitation, the Division of Juvenile Justice, and the Corrections Standards Authority shall report to the Legislature not later than January 1, 2005, on the use of reasonable force pursuant to this section. The report shall include, but is not limited to, the number of refusals, the number of incidents of the use of reasonable force under this section, the type of force used, the efforts undertaken to obtain voluntary compliance, if any, and whether any medical attention was needed by the prisoner or personnel as a result of force being used.

(Amended by Stats. 2009, Ch. 88, Sec. 71. Effective January 1, 2010.)



298.2

(a) Any person who is required to submit a specimen sample or print impression pursuant to this chapter who engages or attempts to engage in any of the following acts is guilty of a felony punishable by imprisonment in the state prison for two, three, or four years:

(1) Knowingly facilitates the collection of a wrongfully attributed blood specimen, buccal swab sample, or thumb or palm print impression, with the intent that a government agent or employee be deceived as to the origin of a DNA profile or as to any identification information associated with a specimen, sample, or print impression required for submission pursuant to this chapter.

(2) Knowingly tampers with any specimen, sample, print, or the collection container for any specimen or sample, with the intent that any government agent or employee be deceived as to the identity of the person to whom the specimen, sample, or print relates.

(Amended (as amended by Stats. 2011, Ch. 15) by Stats. 2011, Ch. 39, Sec. 14. Effective June 30, 2011. Operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39. Note: This section was amended on Nov. 2, 2004, by initiative Prop. 69.)



298.3

(a) To ensure expeditious and economical processing of offender specimens and samples for inclusion in the FBI s CODIS System and the state s DNA Database and Data Bank Program, the Department of Justice DNA Laboratory is authorized to contract with other laboratories, whether public or private, including law enforcement laboratories, that have the capability of fully analyzing offender specimens or samples within 60 days of receipt, for the anonymous analysis of specimens and samples for forensic identification testing as provided in this chapter and in accordance with the quality assurance requirement established by CODIS and ASCLD/LAB.

(b) Contingent upon the availability of sufficient funds in the state s DNA Identification Fund established pursuant to Section 76104.6, the Department of Justice DNA Laboratory shall immediately contract with other laboratories, whether public or private, including law enforcement laboratories, for the anonymous analysis of offender reference specimens or samples and any arrestee reference specimens or samples collected pursuant to subdivision (a) of Section 296 for forensic identification testing as provided in subdivision (a) of this section and in accordance with the quality assurance requirements established by CODIS and ASCLD/LAB for any specimens or samples that are not fully analyzed and uploaded into the CODIS database within six months of the receipt of the reference specimens or samples by the Department of Justice DNA Laboratory.

(Added November 2, 2004, by initiative Proposition 69, Sec. 8. Note: Prop. 69 is titled the DNA Fingerprint, Unsolved Crime and Innocence Protection Act.)






ARTICLE 5. Expungement of Information

299

(a) A person whose DNA profile has been included in the data bank pursuant to this chapter shall have his or her DNA specimen and sample destroyed and searchable database profile expunged from the data bank program pursuant to the procedures set forth in subdivision (b) if the person has no past or present offense or pending charge which qualifies that person for inclusion within the state s DNA and Forensic Identification Database and Data Bank Program and there otherwise is no legal basis for retaining the specimen or sample or searchable profile.

(b) Pursuant to subdivision (a), a person who has no past or present qualifying offense, and for whom there otherwise is no legal basis for retaining the specimen or sample or searchable profile, may make a written request to have his or her specimen and sample destroyed and searchable database profile expunged from the data bank program if:

(1) Following arrest, no accusatory pleading has been filed within the applicable period allowed by law charging the person with a qualifying offense as set forth in subdivision (a) of Section 296 or if the charges which served as the basis for including the DNA profile in the state s DNA Database and Data Bank Identification Program have been dismissed prior to adjudication by a trier of fact;

(2) The underlying conviction or disposition serving as the basis for including the DNA profile has been reversed and the case dismissed;

(3) The person has been found factually innocent of the underlying offense pursuant to Section 851.8, or Section 781.5 of the Welfare and Institutions Code; or

(4) The defendant has been found not guilty or the defendant has been acquitted of the underlying offense.

(c) (1) The person requesting the data bank entry to be expunged must send a copy of his or her request to the trial court of the county where the arrest occurred, or that entered the conviction or rendered disposition in the case, to the DNA Laboratory of the Department of Justice, and to the prosecuting attorney of the county in which he or she was arrested or, convicted, or adjudicated, with proof of service on all parties. The court has the discretion to grant or deny the request for expungement. The denial of a request for expungement is a nonappealable order and shall not be reviewed by petition for writ.

(2) Except as provided below, the Department of Justice shall destroy a specimen and sample and expunge the searchable DNA database profile pertaining to the person who has no present or past qualifying offense of record upon receipt of a court order that verifies the applicant has made the necessary showing at a noticed hearing, and that includes all of the following:

(A) The written request for expungement pursuant to this section.

(B) A certified copy of the court order reversing and dismissing the conviction or case, or a letter from the district attorney certifying that no accusatory pleading has been filed or the charges which served as the basis for collecting a DNA specimen and sample have been dismissed prior to adjudication by a trier of fact, the defendant has been found factually innocent, the defendant has been found not guilty, the defendant has been acquitted of the underlying offense, or the underlying conviction has been reversed and the case dismissed.

(C) Proof of written notice to the prosecuting attorney and the Department of Justice that expungement has been requested.

(D) A court order verifying that no retrial or appeal of the case is pending, that it has been at least 180 days since the defendant or minor has notified the prosecuting attorney and the Department of Justice of the expungement request, and that the court has not received an objection from the Department of Justice or the prosecuting attorney.

(d) Upon order from the court, the Department of Justice shall destroy any specimen or sample collected from the person and any searchable DNA database profile pertaining to the person, unless the department determines that the person is subject to the provisions of this chapter because of a past qualifying offense of record or is or has otherwise become obligated to submit a blood specimen or buccal swab sample as a result of a separate arrest, conviction, juvenile adjudication, or finding of guilty or not guilty by reason of insanity for an offense described in subdivision (a) of Section 296, or as a condition of a plea.

The Department of Justice is not required to destroy analytical data or other items obtained from a blood specimen or saliva, or buccal swab sample, if evidence relating to another person subject to the provisions of this chapter would thereby be destroyed or otherwise compromised.

Any identification, warrant, probable cause to arrest, or arrest based upon a data bank or database match is not invalidated due to a failure to expunge or a delay in expunging records.

(e) Notwithstanding any other provision of law, the Department of Justice DNA Laboratory is not required to expunge DNA profile or forensic identification information or destroy or return specimens, samples, or print impressions taken pursuant to this section if the duty to register under Section 290 or 457.1 is terminated.

(f) Notwithstanding any other provision of law, including Sections 17, 1203.4, and 1203.4a, a judge is not authorized to relieve a person of the separate administrative duty to provide specimens, samples, or print impressions required by this chapter if a person has been found guilty or was adjudicated a ward of the court by a trier of fact of a qualifying offense as defined in subdivision (a) of Section 296, or was found not guilty by reason of insanity or pleads no contest to a qualifying offense as defined in subdivision (a) of Section 296.

(Amended November 2, 2004, by initiative Proposition 69, Sec. 9.)






ARTICLE 6. Limitations on Disclosure

299.5

(a) All DNA and forensic identification profiles and other identification information retained by the Department of Justice pursuant to this chapter are exempt from any law requiring disclosure of information to the public and shall be confidential except as otherwise provided in this chapter.

(b) All evidence and forensic samples containing biological material retained by the Department of Justice DNA Laboratory or other state law enforcement agency are exempt from any law requiring disclosure of information to the public or the return of biological specimens, samples, or print impressions.

(c) Non-DNA forensic identification information may be filed with the offender s file maintained by the Sex Registration Unit of the Department of Justice or in other computerized data bank or database systems maintained by the Department of Justice.

(d) The DNA and other forensic identification information retained by the Department of Justice pursuant to this chapter shall not be included in the state summary criminal history information. However, nothing in this chapter precludes law enforcement personnel from entering into a person s criminal history information or offender file maintained by the Department of Justice, the fact that the specimens, samples, and print impressions required by this chapter have or have not been collected from that person.

(e) The fact that the blood specimens, saliva or buccal swab samples, and print impressions required by this chapter have been received by the DNA Laboratory of the Department of Justice shall be included in the state summary criminal history information as soon as administratively practicable.

The full palm prints of each hand shall be filed and maintained by the Automated Latent Print Section of the Bureau of Criminal Identification and Information of the Department of Justice, and may be included in the state summary criminal history information.

(f) DNA samples and DNA profiles and other forensic identification information shall be released only to law enforcement agencies, including, but not limited to, parole officers of the Department of Corrections, hearing officers of the parole authority, probation officers, the Attorney General s office, district attorneys offices, and prosecuting city attorneys offices, unless otherwise specifically authorized by this chapter. Dissemination of DNA specimens, samples, and DNA profiles and other forensic identification information to law enforcement agencies and district attorneys offices outside this state shall be performed in conformity with the provisions of this chapter.

(g) A defendant s DNA and other forensic identification information developed pursuant to this chapter shall be available to his or her defense counsel upon court order made pursuant to Chapter 10 (commencing with Section 1054) of Title 6 of Part 2.

(h) Except as provided in subdivision (g) and in order to protect the confidentiality and privacy of database and data bank information, the Department of Justice and local public DNA laboratories shall not otherwise be compelled in a criminal or civil proceeding to provide any DNA profile or forensic identification database or data bank information or its computer database program software or structures to any person or party seeking such records or information whether by subpoena or discovery, or other procedural device or inquiry.

(i) (1) (A) Any person who knowingly uses an offender specimen, sample, or DNA profile collected pursuant to this chapter for other than criminal identification or exclusion purposes, or for other than the identification of missing persons, or who knowingly discloses DNA or other forensic identification information developed pursuant to this section to an unauthorized individual or agency, for other than criminal identification or exclusion purposes, or for the identification of missing persons, in violation of this chapter, shall be punished by imprisonment in a county jail not exceeding one year or by imprisonment in the state prison for 16 months, or two or three years.

(B) Any person who, for the purpose of financial gain, knowingly uses a specimen, sample, or DNA profile collected pursuant to this chapter for other than criminal identification or exclusion purposes or for the identification of missing persons or who, for the purpose of financial gain, knowingly discloses DNA or other forensic identification information developed pursuant to this section to an unauthorized individual or agency, for other than criminal identification or exclusion purposes or for other than the identification of missing persons, in violation of this chapter, shall, in addition to the penalty provided in subparagraph (A), be punished by a criminal fine in an amount three times that of any financial gain received or ten thousand dollars ($10,000), whichever is greater.

(2) (A) If any employee of the Department of Justice knowingly uses a specimen, sample, or DNA profile collected pursuant to this chapter for other than criminal identification or exclusion purposes, or knowingly discloses DNA or other forensic identification information developed pursuant to this section to an unauthorized individual or agency, for other than criminal identification or exclusion purposes or for other than the identification of missing persons, in violation of this chapter, the department shall be liable in civil damages to the donor of the DNA identification information in the amount of five thousand dollars ($5,000) for each violation, plus attorney s fees and costs. In the event of multiple disclosures, the total damages available to the donor of the DNA is limited to fifty thousand dollars ($50,000) plus attorney s fees and costs.

(B) (i) Notwithstanding any other law, this shall be the sole and exclusive remedy against the Department of Justice and its employees available to the donor of the DNA.

(ii) The Department of Justice employee disclosing DNA identification information in violation of this chapter shall be absolutely immune from civil liability under this or any other law.

(3) It is not a violation of this section for a law enforcement agency in its discretion to publicly disclose the fact of a DNA profile match, or the name of the person identified by the DNA match when this match is the basis of law enforcement s investigation, arrest, or prosecution of a particular person, or the identification of a missing or abducted person.

(j) It is not a violation of this chapter to furnish DNA or other forensic identification information of the defendant to his or her defense counsel for criminal defense purposes in compliance with discovery.

(k) It is not a violation of this section for law enforcement to release DNA and other forensic identification information developed pursuant to this chapter to a jury or grand jury, or in a document filed with a court or administrative agency, or as part of a judicial or administrative proceeding, or for this information to become part of the public transcript or record of proceedings when, in the discretion of law enforcement, disclosure is necessary because the DNA information pertains to the basis for law enforcement s identification, arrest, investigation, prosecution, or exclusion of a particular person related to the case.

(l) It is not a violation of this section to include information obtained from a file in a transcript or record of a judicial proceeding, or in any other public record when the inclusion of the information in the public record is authorized by a court, statute, or decisional law.

(m) It is not a violation of this section for the DNA Laboratory of the Department of Justice, or an organization retained as an agent of the Department of Justice, or a local public laboratory to use anonymous records or criminal history information obtained pursuant to this chapter for training, research, statistical analysis of populations, or quality assurance or quality control.

(n) The Department of Justice shall make public the methodology and procedures to be used in its DNA program prior to the commencement of DNA testing in its laboratories. The Department of Justice shall review and consider on an ongoing basis the findings and results of any peer review and validation studies submitted to the department by members of the relevant scientific community experienced in the use of DNA technology. This material shall be available to criminal defense counsel upon court order made pursuant to Chapter 10 (commencing with Section 1054) of Title 6 of Part 2.

(o) In order to maintain the computer system security of the Department of Justice DNA and Forensic Identification Database and Data Bank Program, the computer software and database structures used by the DNA Laboratory of the Department of Justice to implement this chapter are confidential.

(Amended (as amended by Stats. 2011, Ch. 15) by Stats. 2011, Ch. 39, Sec. 15. Effective June 30, 2011. Operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39. Note: This section was amended on Nov. 2, 2004, by initiative Prop. 69.)



299.6

(a) Nothing in this chapter shall prohibit the Department of Justice, in its sole discretion, from the sharing or disseminating of population database or data bank information, DNA profile or forensic identification database or data bank information, analytical data and results generated for forensic identification database and data bank purposes, or protocol and forensic DNA analysis methods and quality assurance or quality control procedures with any of the following:

(1) Federal, state, or local law enforcement agencies.

(2) Crime laboratories, whether public or private, that serve federal, state, and local law enforcement agencies that have been approved by the Department of Justice.

(3) The attorney general s office of any state.

(4) Any state or federally authorized auditing agent or board that inspects or reviews the work of the Department of Justice DNA Laboratory for the purpose of ensuring that the laboratory meets ASCLD/LAB and FBI standards for accreditation and quality assurance standards necessary under this chapter and for the state s participation in CODIS and other national or international crime-solving networks.

(5) Any third party that the Department of Justice deems necessary to assist the department s crime laboratory with statistical analyses of population databases, or the analyses of forensic protocol, research methods, or quality control procedures, or to assist in the recovery or identification of human remains for humanitarian purposes, including identification of missing persons.

(b) The population databases and data banks of the DNA Laboratory of the Department of Justice may be made available to and searched by the FBI and any other agency participating in the FBI s CODIS System or any other national or international law enforcement database or data bank system.

(c) The Department of Justice may provide portions of biological samples including blood specimens, saliva samples, and buccal swab samples collected pursuant to this chapter to local public law enforcement DNA laboratories for identification purposes provided that the privacy provisions of this section are followed by the local public law enforcement laboratory and if each of the following conditions is met:

(1) The procedures used by the local public DNA laboratory for the handling of specimens and samples and the disclosure of results are the same as those established by the Department of Justice pursuant to Sections 297, 298, and 299.5.

(2) The methodologies and procedures used by the local public DNA laboratory for DNA or forensic identification analysis are compatible with those used by the Department of Justice, or otherwise are determined by the Department of Justice to be valid and appropriate for identification purposes.

(3) Only tests of value to law enforcement for identification purposes are performed and a copy of the results of the analysis are sent to the Department of Justice.

(4) All provisions of this section concerning privacy and security are followed.

(5) The local public law enforcement DNA laboratory assumes all costs of securing the specimens and samples and provides appropriate tubes, labels, and materials necessary to secure the specimens and samples.

(d) Any local DNA laboratory that produces DNA profiles of known reference samples for inclusion within the permanent files of the state s DNA Data Bank program shall follow the policies of the DNA Laboratory of the Department of Justice.

(Amended November 2, 2004, by initiative Proposition 69, Sec. 11.)



299.7

The Department of Justice is authorized to dispose of unused specimens and samples, unused portions of specimens and samples, and expired specimens and samples in the normal course of business and in a reasonable manner as long as the disposal method is designed to protect the identity and origin of specimens and samples from disclosure to third persons who are not a part of law enforcement.

(Added by Stats. 1998, Ch. 696, Sec. 2. Effective January 1, 1999.)






ARTICLE 7. Construction and Severability

300

Nothing in this chapter shall limit or abrogate any existing authority of law enforcement officers to take, maintain, store, and utilize DNA or forensic identification markers, blood specimens, buccal swab samples, saliva samples, or thumb or palm print impressions for identification purposes.

(Amended November 2, 2004, by initiative Proposition 69, Sec. 12.)



300.1

(a) Nothing in this chapter shall be construed to restrict the authority of local law enforcement to maintain their own DNA-related databases or data banks, or to restrict the Department of Justice with respect to data banks and databases created by other statutory authority, including, but not limited to, databases related to fingerprints, firearms and other weapons, child abuse, domestic violence deaths, child deaths, driving offenses, missing persons, violent crime information as described in Title 12 (commencing with Section 14200) of Part 4, and criminal justice statistics permitted by Section 13305.

(b) Nothing in this chapter shall be construed to limit the authority of local or county coroners or their agents, in the course of their scientific investigation, to utilize genetic and DNA technology to inquire into and determine the circumstances, manner, and cause of death, or to employ or use outside laboratories, hospitals, or research institutions that utilize genetic and DNA technology.

(Amended November 2, 2004, by initiative Proposition 69, Sec. 13.)



300.2

The provisions of this chapter are severable. If any provision of this chapter or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 1998, Ch. 696, Sec. 2. Effective January 1, 1999. See same-numbered section added on November 2, 2004, by Proposition 69.)



300.2

Any requirement to provide saliva samples pursuant to this chapter shall be construed as a requirement to provide buccal swab samples as of the effective date of the act that added this section. However, the Department of Justice may retain and use previously collected saliva and other biological samples as part of its database and databank program and for quality control purposes in conformity with the provisions of this chapter.

(Added November 2, 2004, by initiative Proposition 69, Sec. 14. See same-numbered section added by Stats. 1998, Ch. 696.)



300.3

The duties and requirements of the Department of Corrections and the Department of the Youth Authority pursuant to this chapter shall commence on July 1, 1999.

(Added by Stats. 1998, Ch. 696, Sec. 2. Effective January 1, 1999.)









CHAPTER 7. Of Crimes Against Religion and Conscience, and Other Offenses Against Good Morals

302

(a) Every person who intentionally disturbs or disquiets any assemblage of people met for religious worship at a tax-exempt place of worship, by profane discourse, rude or indecent behavior, or by any unnecessary noise, either within the place where the meeting is held, or so near it as to disturb the order and solemnity of the meeting, is guilty of a misdemeanor punishable by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in a county jail for a period not exceeding one year, or by both that fine and imprisonment.

(b) A court may require performance of community service of not less than 50 hours and not exceeding 80 hours as an alternative to imprisonment or a fine.

(c) In addition to the penalty set forth in subdivision (a), a person who has suffered a previous conviction of a violation of this section or Section 403, shall be required to perform community service of not less than 120 hours and not exceeding 160 hours.

(d) The existence of any fact which would bring a person under subdivision (c) or (d) shall be alleged in the complaint, information, or indictment and either:

(1) Admitted by the defendant in open court.

(2) Found to be true by a jury trying the issue of guilt.

(3) Found to be true by the court where guilt is established by a plea of guilty or nolo contendere.

(4) Found to be true by trial by the court sitting without a jury.

(e) Upon conviction of any person under this section for disturbances of religious worship, the court may, in accordance with the performance of community service imposed under this section, consistent with public safety interests and with the victim s consent, order the defendant to perform a portion of, or all of, the required community service at the place where the disturbance of religious worship occurred.

(f) The court may waive the mandatory minimum requirements for community service whenever it is in the interest of justice to do so. When a waiver is granted, the court shall state on the record all reasons supporting the waiver.

(Amended by Stats. 1994, Ch. 401, Sec. 1. Effective January 1, 1995.)



303

It shall be unlawful for any person engaged in the sale of alcoholic beverages, other than in the original package, to employ upon the premises where the alcoholic beverages are sold any person for the purpose of procuring or encouraging the purchase or sale of such beverages, or to pay any person a percentage or commission on the sale of such beverages for procuring or encouraging such purchase or sale. Violation of this section shall be a misdemeanor.

(Added by Stats. 1935, Ch. 504.)



303a

It shall be unlawful, in any place of business where alcoholic beverages are sold to be consumed upon the premises, for any person to loiter in or about said premises for the purpose of begging or soliciting any patron or customer of, or visitor in, such premises to purchase any alcoholic beverage for the one begging or soliciting. Violation of this section shall be a misdemeanor.

(Added by Stats. 1953, Ch. 1591.)



307

Every person, firm, or corporation which sells or gives or in any way furnishes to another person, who is in fact under the age of 21 years, any candy, cake, cookie, or chewing gum which contains alcohol in excess of
1/2
of 1 percent by weight, is guilty of a misdemeanor.

(Amended by Stats. 1985, Ch. 934, Sec. 4.)



308

(a) (1) Every person, firm, or corporation that knowingly or under circumstances in which it has knowledge, or should otherwise have grounds for knowledge, sells, gives, or in any way furnishes to another person who is under the age of 18 years any tobacco, cigarette, or cigarette papers, or blunts wraps, or any other preparation of tobacco, or any other instrument or paraphernalia that is designed for the smoking or ingestion of tobacco, products prepared from tobacco, or any controlled substance, is subject to either a criminal action for a misdemeanor or to a civil action brought by a city attorney, a county counsel, or a district attorney, punishable by a fine of two hundred dollars ($200) for the first offense, five hundred dollars ($500) for the second offense, and one thousand dollars ($1,000) for the third offense.

Notwithstanding Section 1464 or any other law, 25 percent of each civil and criminal penalty collected pursuant to this subdivision shall be paid to the office of the city attorney, county counsel, or district attorney, whoever is responsible for bringing the successful action, and 25 percent of each civil and criminal penalty collected pursuant to this subdivision shall be paid to the city or county for the administration and cost of the community service work component provided in subdivision (b).

Proof that a defendant, or his or her employee or agent, demanded, was shown, and reasonably relied upon evidence of majority shall be defense to any action brought pursuant to this subdivision. Evidence of majority of a person is a facsimile of or a reasonable likeness of a document issued by a federal, state, county, or municipal government, or subdivision or agency thereof, including, but not limited to, a motor vehicle operator s license, a registration certificate issued under the federal Selective Service Act, or an identification card issued to a member of the Armed Forces.

For purposes of this section, the person liable for selling or furnishing tobacco products to minors by a tobacco vending machine shall be the person authorizing the installation or placement of the tobacco vending machine upon premises he or she manages or otherwise controls and under circumstances in which he or she has knowledge, or should otherwise have grounds for knowledge, that the tobacco vending machine will be utilized by minors.

(2) For purposes of this section, blunt wraps means cigar papers or cigar wrappers of all types that are designed for smoking or ingestion of tobacco products and contain less than 50 percent tobacco.

(b) Every person under the age of 18 years who purchases, receives, or possesses any tobacco, cigarette, or cigarette papers, or any other preparation of tobacco, or any other instrument or paraphernalia that is designed for the smoking of tobacco, products prepared from tobacco, or any controlled substance shall, upon conviction, be punished by a fine of seventy-five dollars ($75) or 30 hours of community service work.

(c) Every person, firm, or corporation that sells, or deals in tobacco or any preparation thereof, shall post conspicuously and keep so posted in his, her, or their place of business at each point of purchase the notice required pursuant to subdivision (b) of Section 22952 of the Business and Professions Code, and any person failing to do so shall, upon conviction, be punished by a fine of fifty dollars ($50) for the first offense, one hundred dollars ($100) for the second offense, two hundred fifty dollars ($250) for the third offense, and five hundred dollars ($500) for the fourth offense and each subsequent violation of this provision, or by imprisonment in a county jail not exceeding 30 days.

(d) For purposes of determining the liability of persons, firms, or corporations controlling franchises or business operations in multiple locations for the second and subsequent violations of this section, each individual franchise or business location shall be deemed a separate entity.

(e) Notwithstanding subdivision (b), any person under 18 years of age who purchases, receives, or possesses any tobacco, cigarette, or cigarette papers, or any other preparation of tobacco, any other instrument or paraphernalia that is designed for the smoking of tobacco, or products prepared from tobacco is immune from prosecution for that purchase, receipt, or possession while participating in either of the following:

(1) An enforcement activity that complies with the guidelines adopted pursuant to subdivisions (c) and (d) of Section 22952 of the Business and Professions Code.

(2) An activity conducted by the State Department of Public Health, a local health department, or a law enforcement agency for the purpose of determining or evaluating youth tobacco purchase rates.

(f) It is the Legislature s intent to regulate the subject matter of this section. As a result, a city, county, or city and county shall not adopt any ordinance or regulation inconsistent with this section.

(Amended by Stats. 2014, Ch. 442, Sec. 9. Effective September 18, 2014.)



308.1

(a) Notwithstanding any other law, no person shall sell, offer for sale, distribute, or import any tobacco product commonly referred to as bidis or beedies, unless that tobacco product is sold, offered for sale, or intended to be sold in a business establishment that prohibits the presence of persons under 18 years of age on its premises.

(b) For purposes of this section, bidis or beedies means any of the following:

(1) A product containing tobacco that is wrapped in temburni leaf (diospyros melanoxylon) or tendu leaf (diospyros exculpra).

(2) A product that is marketed and sold as bidis or beedies.

(c) Any person who violates this section is guilty of a misdemeanor and is also subject to a civil action brought by the Attorney General, a city attorney, county counsel, or district attorney for an injunction and a civil penalty of up to two thousand dollars ($2,000) per violation. This subdivision does not affect any other remedies available for a violation of this section.

(Amended by Stats. 2010, Ch. 265, Sec. 5. Effective January 1, 2011.)



308.2

(a) Every person who sells one or more cigarettes, other than in a sealed and properly labeled package, is guilty of an infraction.

(b) A sealed and properly labeled package, as used in this section, means the original packaging or sanitary wrapping of the manufacturer or importer which conforms to federal labeling requirements, including the federal warning label.

(Added by Stats. 1991, Ch. 1231, Sec. 1.)



308.3

(a) A person, firm, corporation, or business may not manufacture for sale, distribute, sell, or offer to sell any cigarette, except in a package containing at least 20 cigarettes. A person, firm, corporation, or business may not manufacture for sale, distribute, sell, or offer to sell any roll-your-own tobacco, except in a package containing at least 0.60 ounces of tobacco.

(b) As used in subdivision (a), cigarette means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of, or contains any of, the following:

(1) Any roll of tobacco wrapped in paper or in any substance not containing tobacco.

(2) Tobacco, in any form, that is functional in the product, that, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette.

(3) Any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in this subdivision.

(c) Any person, firm, corporation, or business that violates this section is liable for an infraction, or in an action brought by the Attorney General, a district attorney, a county counsel, or a city attorney for a civil penalty of two hundred dollars ($200) for the first violation, five hundred dollars ($500) for the second violation, and one thousand dollars ($1,000) for each subsequent act constituting a violation.

(Added by Stats. 2001, Ch. 376, Sec. 5. Effective January 1, 2002.)



308.5

(a) No person or business shall sell, lease, rent, or provide, or offer to sell, lease, rent, or otherwise offer to the public or to public establishments in this state, any video game intended for either private use or for use in a public establishment and intended primarily for use by any person under the age of 18 years, which contains, in its design and in the on-screen presentation of the video game, any paid commercial advertisement of alcoholic beverage or tobacco product containers or other forms of consumer packaging, particular brand names, trademarks, or copyrighted slogans of alcoholic beverages or tobacco products.

(b) As used in this section, video game means any electronic amusement device that utilizes a computer, microprocessor, or similar electronic circuitry and its own cathode ray tube, or is designed to be used with a television set or a monitor, that interacts with the user of the device.

(c) A violation of this section is a misdemeanor.

(Added by Stats. 1990, Ch. 639, Sec. 2.)



308b

(a) Except as provided in subdivision (b), every person who knowingly delivers or causes to be delivered to any residence in this state any tobacco products unsolicited by any person residing therein is guilty of a misdemeanor.

(b) It is a defense to a violation of this section that the recipient of the tobacco products is personally known to the defendant at the time of the delivery.

(c) The distribution of unsolicited tobacco products to residences in violation of this section is a nuisance within the meaning of Section 3479 of the Civil Code.

(d) Nothing in this section shall be construed to impose any liability on any employee of the United States Postal Service for actions performed in the scope of his employment by the United States Postal Service.

(Added by Stats. 1971, Ch. 1005.)



309

Any proprietor, keeper, manager, conductor, or person having the control of any house of prostitution, or any house or room resorted to for the purpose of prostitution, who shall admit or keep any minor of either sex therein; or any parent or guardian of any such minor, who shall admit or keep such minor, or sanction, or connive at the admission or keeping thereof, into, or in any such house, or room, shall be guilty of a misdemeanor.

(Added by Code Amendments 1880, Ch. 58.)



310

(a) Any minor under 16 years of age who visits or attends any prizefight or place where any prizefight is advertised to take place, and any owner, lessee, or proprietor, or the agent of any owner, lessee, or proprietor of any place where any prizefight is advertised or represented to take place who admits any minor to a place where any prizefight is advertised or represented to take place or who admits, sells, or gives to any minor a ticket or other paper by which that minor may be admitted to a place where a prizefight is advertised to take place, is guilty of a misdemeanor, and is punishable by a fine not exceeding one hundred dollars ($100) or by imprisonment in the county jail for not more than 25 days.

(b) Any minor under 16 years of age who visits or attends any cockfight or place where any cockfight is advertised to take place, and any owner, lessee, or proprietor, or the agent of any owner, lessee, or proprietor of any place where any cockfight is advertised or represented to take place who admits any minor to a place where any cockfight is advertised or represented to take place or who admits, sells, or gives to any minor a ticket or other paper by which that minor may be admitted to a place where a cockfight is advertised to take place, is guilty of a misdemeanor, and is punishable by a fine not exceeding five hundred dollars ($500) or by imprisonment in the county jail for not more than 25 days.

(Amended by Stats. 2011, Ch. 562, Sec. 1. Effective January 1, 2012.)



310.2

(a) Any coach, trainer, or other person acting in an official or nonofficial capacity as an adult supervisor for an athletic team consisting of minors under the age of 18 who sells, gives, or otherwise furnishes to any member of that team a diuretic, diet pill, or laxative with the intent that it be consumed, injected, or administered for any nonmedical purpose such as loss of weight or altering the body in any way related to participation on the team or league, is guilty of a misdemeanor.

(b) Subdivision (a) does not apply to a minor s parent or guardian, or any person acting at the written direction of, or with the written consent of, the parent or guardian, if that person is in fact acting with that authority. Subdivision (a) does not apply to a physician.

(Added by Stats. 1987, Ch. 999, Sec. 1.)



310.5

(a) Any parent or guardian of a child who enters into an agreement on behalf of that child which is in violation of Section 1669.5 of the Civil Code, and any alleged perpetrator of an unlawful sex act upon that child who enters into such an agreement, is guilty of a misdemeanor.

(b) Every person convicted of a violation of subdivision (a) shall be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), by imprisonment in the county jail for not less than 30 days nor more than six months, or by both such a fine and imprisonment, at the discretion of the court.

(c) For purposes of this section, unlawful sex act, means a felony sex offense committed against a minor.

(Added by Stats. 1994, 1st Ex. Sess., Ch. 54, Sec. 2. Effective November 30, 1994.)






CHAPTER 7.5. Obscene Matter

311

As used in this chapter, the following definitions apply:

(a) Obscene matter means matter, taken as a whole, that to the average person, applying contemporary statewide standards, appeals to the prurient interest, that, taken as a whole, depicts or describes sexual conduct in a patently offensive way, and that, taken as a whole, lacks serious literary, artistic, political, or scientific value.

(1) If it appears from the nature of the matter or the circumstances of its dissemination, distribution, or exhibition that it is designed for clearly defined deviant sexual groups, the appeal of the matter shall be judged with reference to its intended recipient group.

(2) In prosecutions under this chapter, if circumstances of production, presentation, sale, dissemination, distribution, or publicity indicate that matter is being commercially exploited by the defendant for the sake of its prurient appeal, this evidence is probative with respect to the nature of the matter and may justify the conclusion that the matter lacks serious literary, artistic, political, or scientific value.

(3) In determining whether the matter taken as a whole lacks serious literary, artistic, political, or scientific value in description or representation of those matters, the fact that the defendant knew that the matter depicts persons under the age of 16 years engaged in sexual conduct, as defined in subdivision (c) of Section 311.4, is a factor that may be considered in making that determination.

(b) Matter means any book, magazine, newspaper, or other printed or written material, or any picture, drawing, photograph, motion picture, or other pictorial representation, or any statue or other figure, or any recording, transcription, or mechanical, chemical, or electrical reproduction, or any other article, equipment, machine, or material. Matter also means live or recorded telephone messages if transmitted, disseminated, or distributed as part of a commercial transaction.

(c) Person means any individual, partnership, firm, association, corporation, limited liability company, or other legal entity.

(d) Distribute means transfer possession of, whether with or without consideration.

(e) Knowingly means being aware of the character of the matter or live conduct.

(f) Exhibit means show.

(g) Obscene live conduct means any physical human body activity, whether performed or engaged in alone or with other persons, including but not limited to singing, speaking, dancing, acting, simulating, or pantomiming, taken as a whole, that to the average person, applying contemporary statewide standards, appeals to the prurient interest and is conduct that, taken as a whole, depicts or describes sexual conduct in a patently offensive way and that, taken as a whole, lacks serious literary, artistic, political, or scientific value.

(1) If it appears from the nature of the conduct or the circumstances of its production, presentation, or exhibition that it is designed for clearly defined deviant sexual groups, the appeal of the conduct shall be judged with reference to its intended recipient group.

(2) In prosecutions under this chapter, if circumstances of production, presentation, advertising, or exhibition indicate that live conduct is being commercially exploited by the defendant for the sake of its prurient appeal, that evidence is probative with respect to the nature of the conduct and may justify the conclusion that the conduct lacks serious literary, artistic, political, or scientific value.

(3) In determining whether the live conduct taken as a whole lacks serious literary, artistic, political, or scientific value in description or representation of those matters, the fact that the defendant knew that the live conduct depicts persons under the age of 16 years engaged in sexual conduct, as defined in subdivision (c) of Section 311.4, is a factor that may be considered in making that determination.

(h) The Legislature expresses its approval of the holding of People v. Cantrell, 7 Cal. App. 4th 523, that, for the purposes of this chapter, matter that depicts a person under the age of 18 years personally engaging in or personally simulating sexual conduct is limited to visual works that depict that conduct.

(Amended by Stats. 1997, Ch. 17, Sec. 98. Effective January 1, 1998.)



311.1

(a) Every person who knowingly sends or causes to be sent, or brings or causes to be brought, into this state for sale or distribution, or in this state possesses, prepares, publishes, produces, develops, duplicates, or prints any representation of information, data, or image, including, but not limited to, any film, filmstrip, photograph, negative, slide, photocopy, videotape, video laser disc, computer hardware, computer software, computer floppy disc, data storage media, CD-ROM, or computer-generated equipment or any other computer-generated image that contains or incorporates in any manner, any film or filmstrip, with intent to distribute or to exhibit to, or to exchange with, others, or who offers to distribute, distributes, or exhibits to, or exchanges with, others, any obscene matter, knowing that the matter depicts a person under the age of 18 years personally engaging in or personally simulating sexual conduct, as defined in Section 311.4, shall be punished either by imprisonment in the county jail for up to one year, by a fine not to exceed one thousand dollars ($1,000), or by both the fine and imprisonment, or by imprisonment in the state prison, by a fine not to exceed ten thousand dollars ($10,000), or by the fine and imprisonment.

(b) This section does not apply to the activities of law enforcement and prosecuting agencies in the investigation and prosecution of criminal offenses or to legitimate medical, scientific, or educational activities, or to lawful conduct between spouses.

(c) This section does not apply to matter which depicts a child under the age of 18, which child is legally emancipated, including lawful conduct between spouses when one or both are under the age of 18.

(d) It does not constitute a violation of this section for a telephone corporation, as defined by Section 234 of the Public Utilities Code, to carry or transmit messages described in this chapter or perform related activities in providing telephone services.

(Amended by Stats. 1996, Ch. 1080, Sec. 2. Effective January 1, 1997.)



311.2

(a) Every person who knowingly sends or causes to be sent, or brings or causes to be brought, into this state for sale or distribution, or in this state possesses, prepares, publishes, produces, or prints, with intent to distribute or to exhibit to others, or who offers to distribute, distributes, or exhibits to others, any obscene matter is for a first offense, guilty of a misdemeanor. If the person has previously been convicted of any violation of this section, the court may, in addition to the punishment authorized in Section 311.9, impose a fine not exceeding fifty thousand dollars ($50,000).

(b) Every person who knowingly sends or causes to be sent, or brings or causes to be brought, into this state for sale or distribution, or in this state possesses, prepares, publishes, produces, develops, duplicates, or prints any representation of information, data, or image, including, but not limited to, any film, filmstrip, photograph, negative, slide, photocopy, videotape, video laser disc, computer hardware, computer software, computer floppy disc, data storage media, CD-ROM, or computer-generated equipment or any other computer-generated image that contains or incorporates in any manner, any film or filmstrip, with intent to distribute or to exhibit to, or to exchange with, others for commercial consideration, or who offers to distribute, distributes, or exhibits to, or exchanges with, others for commercial consideration, any obscene matter, knowing that the matter depicts a person under the age of 18 years personally engaging in or personally simulating sexual conduct, as defined in Section 311.4, is guilty of a felony and shall be punished by imprisonment in the state prison for two, three, or six years, or by a fine not exceeding one hundred thousand dollars ($100,000), in the absence of a finding that the defendant would be incapable of paying that fine, or by both that fine and imprisonment.

(c) Every person who knowingly sends or causes to be sent, or brings or causes to be brought, into this state for sale or distribution, or in this state possesses, prepares, publishes, produces, develops, duplicates, or prints any representation of information, data, or image, including, but not limited to, any film, filmstrip, photograph, negative, slide, photocopy, videotape, video laser disc, computer hardware, computer software, computer floppy disc, data storage media, CD-ROM, or computer-generated equipment or any other computer-generated image that contains or incorporates in any manner, any film or filmstrip, with intent to distribute or exhibit to, or to exchange with, a person 18 years of age or older, or who offers to distribute, distributes, or exhibits to, or exchanges with, a person 18 years of age or older any matter, knowing that the matter depicts a person under the age of 18 years personally engaging in or personally simulating sexual conduct, as defined in Section 311.4, shall be punished by imprisonment in the county jail for up to one year, or by a fine not exceeding two thousand dollars ($2,000), or by both that fine and imprisonment, or by imprisonment in the state prison. It is not necessary to prove commercial consideration or that the matter is obscene in order to establish a violation of this subdivision. If a person has been previously convicted of a violation of this subdivision, he or she is guilty of a felony.

(d) Every person who knowingly sends or causes to be sent, or brings or causes to be brought, into this state for sale or distribution, or in this state possesses, prepares, publishes, produces, develops, duplicates, or prints any representation of information, data, or image, including, but not limited to, any film, filmstrip, photograph, negative, slide, photocopy, videotape, video laser disc, computer hardware, computer software, computer floppy disc, data storage media, CD-ROM, or computer-generated equipment or any other computer-generated image that contains or incorporates in any manner, any film or filmstrip, with intent to distribute or exhibit to, or to exchange with, a person under 18 years of age, or who offers to distribute, distributes, or exhibits to, or exchanges with, a person under 18 years of age any matter, knowing that the matter depicts a person under the age of 18 years personally engaging in or personally simulating sexual conduct, as defined in Section 311.4, is guilty of a felony. It is not necessary to prove commercial consideration or that the matter is obscene in order to establish a violation of this subdivision.

(e) Subdivisions (a) to (d), inclusive, do not apply to the activities of law enforcement and prosecuting agencies in the investigation and prosecution of criminal offenses, to legitimate medical, scientific, or educational activities, or to lawful conduct between spouses.

(f) This section does not apply to matter that depicts a legally emancipated child under the age of 18 years or to lawful conduct between spouses when one or both are under the age of 18 years.

(g) It does not constitute a violation of this section for a telephone corporation, as defined by Section 234 of the Public Utilities Code, to carry or transmit messages described in this chapter or to perform related activities in providing telephone services.

(Amended by Stats. 2006, Ch. 337, Sec. 20. Effective September 20, 2006.)



311.3

(a) A person is guilty of sexual exploitation of a child if he or she knowingly develops, duplicates, prints, or exchanges any representation of information, data, or image, including, but not limited to, any film, filmstrip, photograph, negative, slide, photocopy, videotape, video laser disc, computer hardware, computer software, computer floppy disc, data storage media, CD-ROM, or computer-generated equipment or any other computer-generated image that contains or incorporates in any manner, any film or filmstrip that depicts a person under the age of 18 years engaged in an act of sexual conduct.

(b) As used in this section, sexual conduct means any of the following:

(1) Sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal, whether between persons of the same or opposite sex or between humans and animals.

(2) Penetration of the vagina or rectum by any object.

(3) Masturbation for the purpose of sexual stimulation of the viewer.

(4) Sadomasochistic abuse for the purpose of sexual stimulation of the viewer.

(5) Exhibition of the genitals or the pubic or rectal area of any person for the purpose of sexual stimulation of the viewer.

(6) Defecation or urination for the purpose of sexual stimulation of the viewer.

(c) Subdivision (a) does not apply to the activities of law enforcement and prosecution agencies in the investigation and prosecution of criminal offenses or to legitimate medical, scientific, or educational activities, or to lawful conduct between spouses.

(d) Every person who violates subdivision (a) shall be punished by a fine of not more than two thousand dollars ($2,000) or by imprisonment in a county jail for not more than one year, or by both that fine and imprisonment. If the person has been previously convicted of a violation of subdivision (a) or any section of this chapter, he or she shall be punished by imprisonment in the state prison.

(e) The provisions of this section do not apply to an employee of a commercial film developer who is acting within the scope of his or her employment and in accordance with the instructions of his or her employer, provided that the employee has no financial interest in the commercial developer by which he or she is employed.

(f) Subdivision (a) does not apply to matter that is unsolicited and is received without knowledge or consent through a facility, system, or network over which the person or entity has no control.

(Amended by Stats. 1996, Ch. 1080, Sec. 4.1. Effective January 1, 1997.)



311.4

(a) Every person who, with knowledge that a person is a minor, or who, while in possession of any facts on the basis of which he or she should reasonably know that the person is a minor, hires, employs, or uses the minor to do or assist in doing any of the acts described in Section 311.2, shall be punished by imprisonment in the county jail for up to one year, or by a fine not exceeding two thousand dollars ($2,000), or by both that fine and imprisonment, or by imprisonment in the state prison. If the person has previously been convicted of any violation of this section, the court may, in addition to the punishment authorized in Section 311.9, impose a fine not exceeding fifty thousand dollars ($50,000).

(b) Every person who, with knowledge that a person is a minor under the age of 18 years, or who, while in possession of any facts on the basis of which he or she should reasonably know that the person is a minor under the age of 18 years, knowingly promotes, employs, uses, persuades, induces, or coerces a minor under the age of 18 years, or any parent or guardian of a minor under the age of 18 years under his or her control who knowingly permits the minor, to engage in or assist others to engage in either posing or modeling alone or with others for purposes of preparing any representation of information, data, or image, including, but not limited to, any film, filmstrip, photograph, negative, slide, photocopy, videotape, video laser disc, computer hardware, computer software, computer floppy disc, data storage media, CD-ROM, or computer-generated equipment or any other computer-generated image that contains or incorporates in any manner, any film, filmstrip, or a live performance involving, sexual conduct by a minor under the age of 18 years alone or with other persons or animals, for commercial purposes, is guilty of a felony and shall be punished by imprisonment in the state prison for three, six, or eight years.

(c) Every person who, with knowledge that a person is a minor under the age of 18 years, or who, while in possession of any facts on the basis of which he or she should reasonably know that the person is a minor under the age of 18 years, knowingly promotes, employs, uses, persuades, induces, or coerces a minor under the age of 18 years, or any parent or guardian of a minor under the age of 18 years under his or her control who knowingly permits the minor, to engage in or assist others to engage in either posing or modeling alone or with others for purposes of preparing any representation of information, data, or image, including, but not limited to, any film, filmstrip, photograph, negative, slide, photocopy, videotape, video laser disc, computer hardware, computer software, computer floppy disc, data storage media, CD-ROM, or computer-generated equipment or any other computer-generated image that contains or incorporates in any manner, any film, filmstrip, or a live performance involving, sexual conduct by a minor under the age of 18 years alone or with other persons or animals, is guilty of a felony. It is not necessary to prove commercial purposes in order to establish a violation of this subdivision.

(d) (1) As used in subdivisions (b) and (c), sexual conduct means any of the following, whether actual or simulated: sexual intercourse, oral copulation, anal intercourse, anal oral copulation, masturbation, bestiality, sexual sadism, sexual masochism, penetration of the vagina or rectum by any object in a lewd or lascivious manner, exhibition of the genitals or pubic or rectal area for the purpose of sexual stimulation of the viewer, any lewd or lascivious sexual act as defined in Section 288, or excretory functions performed in a lewd or lascivious manner, whether or not any of the above conduct is performed alone or between members of the same or opposite sex or between humans and animals. An act is simulated when it gives the appearance of being sexual conduct.

(2) As used in subdivisions (b) and (c), matter means any film, filmstrip, photograph, negative, slide, photocopy, videotape, video laser disc, computer hardware, computer software, computer floppy disc, or any other computer-related equipment or computer-generated image that contains or incorporates in any manner, any film, filmstrip, photograph, negative, slide, photocopy, videotape, or video laser disc.

(e) This section does not apply to a legally emancipated minor or to lawful conduct between spouses if one or both are under the age of 18.

(f) In every prosecution under this section involving a minor under the age of 14 years at the time of the offense, the age of the victim shall be pled and proven for the purpose of the enhanced penalty provided in Section 647.6. Failure to plead and prove that the victim was under the age of 14 years at the time of the offense is not a bar to prosecution under this section if it is proven that the victim was under the age of 18 years at the time of the offense.

(Amended by Stats. 2006, Ch. 337, Sec. 21. Effective September 20, 2006.)



311.5

Every person who writes, creates, or solicits the publication or distribution of advertising or other promotional material, or who in any manner promotes, the sale, distribution, or exhibition of matter represented or held out by him to be obscene, is guilty of a misdemeanor.

(Amended by Stats. 1969, Ch. 249.)



311.6

Every person who knowingly engages or participates in, manages, produces, sponsors, presents or exhibits obscene live conduct to or before an assembly or audience consisting of at least one person or spectator in any public place or in any place exposed to public view, or in any place open to the public or to a segment thereof, whether or not an admission fee is charged, or whether or not attendance is conditioned upon the presentation of a membership card or other token, is guilty of a misdemeanor.

(Amended by Stats. 1970, Ch. 1072.)



311.7

Every person who, knowingly, as a condition to a sale, allocation, consignment, or delivery for resale of any paper, magazine, book, periodical, publication or other merchandise, requires that the purchaser or consignee receive any obscene matter or who denies or threatens to deny a franchise, revokes or threatens to revoke, or imposes any penalty, financial or otherwise, by reason of the failure of any person to accept obscene matter, or by reason of the return of such obscene matter, is guilty of a misdemeanor.

(Added by Stats. 1961, Ch. 2147.)



311.8

(a) It shall be a defense in any prosecution for a violation of this chapter that the act charged was committed in aid of legitimate scientific or educational purposes.

(b) It shall be a defense in any prosecution for a violation of this chapter by a person who knowingly distributed any obscene matter by the use of telephones or telephone facilities to any person under the age of 18 years that the defendant has taken either of the following measures to restrict access to the obscene matter by persons under 18 years of age:

(1) Required the person receiving the obscene matter to use an authorized access or identification code, as provided by the information provider, before transmission of the obscene matter begins, where the defendant has previously issued the code by mailing it to the applicant therefor after taking reasonable measures to ascertain that the applicant was 18 years of age or older and has established a procedure to immediately cancel the code of any person after receiving notice, in writing or by telephone, that the code has been lost, stolen, or used by persons under the age of 18 years or that the code is no longer desired.

(2) Required payment by credit card before transmission of the matter.

(c) Any list of applicants or recipients compiled or maintained by an information-access service provider for purposes of compliance with subdivision (b) is confidential and shall not be sold or otherwise disseminated except upon order of the court.

(Amended by Stats. 1987, Ch. 1101, Sec. 1.)



311.9

(a) Every person who violates subdivision (a) of Section 311.2 or Section 311.5 is punishable by fine of not more than one thousand dollars ($1,000) plus five dollars ($5) for each additional unit of material coming within the provisions of this chapter, which is involved in the offense, not to exceed ten thousand dollars ($10,000), or by imprisonment in the county jail for not more than six months plus one day for each additional unit of material coming within the provisions of this chapter, and which is involved in the offense, not to exceed a total of 360 days in the county jail, or by both that fine and imprisonment. If that person has previously been convicted of any offense in this chapter, or of a violation of Section 313.1, a violation of subdivision (a) of Section 311.2 or Section 311.5 is punishable as a felony by imprisonment pursuant to subdivision (h) of Section 1170.

(b) Every person who violates subdivision (a) of Section 311.4 is punishable by fine of not more than two thousand dollars ($2,000) or by imprisonment in the county jail for not more than one year, or by both that fine and imprisonment, or by imprisonment pursuant to subdivision (h) of Section 1170. If that person has been previously convicted of a violation of former Section 311.3 or Section 311.4 he or she is punishable by imprisonment pursuant to subdivision (h) of Section 1170.

(c) Every person who violates Section 311.7 is punishable by fine of not more than one thousand dollars ($1,000) or by imprisonment in the county jail for not more than six months, or by both that fine and imprisonment. For a second and subsequent offense he or she shall be punished by a fine of not more than two thousand dollars ($2,000), or by imprisonment in the county jail for not more than one year, or by both that fine and imprisonment. If the person has been twice convicted of a violation of this chapter, a violation of Section 311.7 is punishable as a felony by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 324. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



311.10

(a) Any person who advertises for sale or distribution any obscene matter knowing that it depicts a person under the age of 18 years personally engaging in or personally simulating sexual conduct, as defined in Section 311.4, is guilty of a felony and is punishable by imprisonment in the state prison for two, three, or four years, or in a county jail not exceeding one year, or by a fine not exceeding fifty thousand dollars ($50,000), or by both such fine and imprisonment.

(b) Subdivision (a) shall not apply to the activities of law enforcement and prosecution agencies in the investigation and prosecution of criminal offenses.

(Added by Stats. 1985, Ch. 1550, Sec. 1.)



311.11

(a) Every person who knowingly possesses or controls any matter, representation of information, data, or image, including, but not limited to, any film, filmstrip, photograph, negative, slide, photocopy, videotape, video laser disc, computer hardware, computer software, computer floppy disc, data storage media, CD-ROM, or computer-generated equipment or any other computer-generated image that contains or incorporates in any manner, any film or filmstrip, the production of which involves the use of a person under 18 years of age, knowing that the matter depicts a person under 18 years of age personally engaging in or simulating sexual conduct, as defined in subdivision (d) of Section 311.4, is guilty of a felony and shall be punished by imprisonment in the state prison, or a county jail for up to one year, or by a fine not exceeding two thousand five hundred dollars ($2,500), or by both the fine and imprisonment.

(b) Every person who commits a violation of subdivision (a), and who has been previously convicted of a violation of this section, an offense requiring registration under the Sex Offender Registration Act, or an attempt to commit any of the above-mentioned offenses, is guilty of a felony and shall be punished by imprisonment in the state prison for two, four, or six years.

(c) Each person who commits a violation of subdivision (a) shall be punished by imprisonment in the state prison for 16 months, or two or five years, or shall be punished by imprisonment in a county jail for up to one year, or by a fine not exceeding two thousand five hundred dollars ($2,500), or by both the fine and imprisonment, if one of the following factors exists:

(1) The matter contains more than 600 images that violate subdivision (a), and the matter contains 10 or more images involving a prepubescent minor or a minor who has not attained 12 years of age.

(2) The matter portrays sexual sadism or sexual masochism involving a person under 18 years of age. For purposes of this section, sexual sadism means the intentional infliction of pain for purposes of sexual gratification or stimulation. For purposes of this section, sexual masochism means intentionally experiencing pain for purposes of sexual gratification or stimulation.

(d) It is not necessary to prove that the matter is obscene in order to establish a violation of this section.

(e) This section does not apply to drawings, figurines, statues, or any film rated by the Motion Picture Association of America, nor does it apply to live or recorded telephone messages when transmitted, disseminated, or distributed as part of a commercial transaction.

(f) For purposes of determining the number of images under paragraph (1) of subdivision (c), the following shall apply:

(1) Each photograph, picture, computer, or computer-generated image, or any similar visual depiction shall be considered to be one image.

(2) Each video, video-clip, movie, or similar visual depiction shall be considered to have 50 images.

(Amended by Stats. 2013, Ch. 777, Sec. 3. Effective January 1, 2014. Note: This section was amended on Nov. 7, 2006, by initiative Prop. 83.)



311.12

(a) (1) Every person who is convicted of a violation of Section 311.1, 311.2, 311.3, 311.10, or 311.11 in which the offense involves the production, use, possession, control, or advertising of matter or image that depicts a person under 18 years of age personally engaging in or simulating sexual conduct, as defined in subdivision (d) of Section 311.4, in which the violation is committed on, or via, a government-owned computer or via a government-owned computer network, shall, in addition to any imprisonment or fine imposed for the commission of the underlying offense, be punished by a fine not exceeding two thousand dollars ($2,000), unless the court determines that the defendant does not have the ability to pay.

(2) Every person who is convicted of a violation of Section 311.1, 311.2, 311.3, 311.10, or 311.11 in which the offense involves the production, use, possession, control, or advertising of matter or image that depicts a person under 18 years of age personally engaging in or simulating sexual conduct, as defined in subdivision (d) of Section 311.4, in which the production, transportation, or distribution of which involves the use, possession, or control of government-owned property shall, in addition to any imprisonment or fine imposed for the commission of the underlying offense, be punished by a fine not exceeding two thousand dollars ($2,000), unless the court determines that the defendant does not have the ability to pay.

(b) The fines in subdivision (a) shall not be subject to the provisions of Sections 70372, 76000, 76000.5, and 76104.6 of the Government Code, or Sections 1464 and 1465.7 of this code.

(c) Revenue from any fines collected pursuant to this section shall be deposited into a county fund established for that purpose and allocated as follows, and a county may transfer all or part of any of those allocations to another county for the allocated use:

(1) One-third for sexual assault investigator training.

(2) One-third for public agencies and nonprofit corporations that provide shelter, counseling, or other direct services for victims of human trafficking.

(3) One-third for multidisciplinary teams.

(d) As used in this section:

(1) Computer includes any computer hardware, computer software, computer floppy disk, data storage medium, or CD-ROM.

(2) Government-owned includes property and networks owned or operated by state government, city government, city and county government, county government, a public library, or a public college or university.

(3) Multidisciplinary teams means a child-focused, facility-based program in which representatives from many disciplines, including law enforcement, child protection, prosecution, medical and mental health, and victim and child advocacy work together to conduct interviews and make team decisions about the investigation, treatment, management, and prosecution of child abuse cases, including child sexual abuse cases. It is the intent of the Legislature that this multidisciplinary team approach will protect victims of child abuse from multiple interviews, result in a more complete understanding of case issues, and provide the most effective child and family-focused system response possible.

(e) Nothing in this section shall be construed to require any government or government entity to retain data in violation of any provision of state or federal law.

(Added by Stats. 2013, Ch. 143, Sec. 1. Effective January 1, 2014.)



312

Upon the conviction of the accused, the court may, when the conviction becomes final, order any matter or advertisement, in respect whereof the accused stands convicted, and which remains in the possession or under the control of the district attorney or any law enforcement agency, to be destroyed, and the court may cause to be destroyed any such material in its possession or under its control.

(Repealed and added by Stats. 1961, Ch. 2147.)



312.1

In any prosecution for a violation of the provisions of this chapter or of Chapter 7.6 (commencing with Section 313), neither the prosecution nor the defense shall be required to introduce expert witness testimony concerning the obscene or harmful character of the matter or live conduct which is the subject of the prosecution. Any evidence which tends to establish contemporary community standards of appeal to prurient interest or of customary limits of candor in the description or representation of nudity, sex, or excretion, or which bears upon the question of significant literary, artistic, political, educational, or scientific value shall, subject to the provisions of the Evidence Code, be admissible when offered by either the prosecution or by the defense.

(Amended by Stats. 2001, Ch. 854, Sec. 25. Effective January 1, 2002.)



312.3

(a) Matter that depicts a person under the age of 18 years personally engaging in or personally simulating sexual conduct as defined in Section 311.4 and that is in the possession of any city, county, city and county, or state official or agency is subject to forfeiture pursuant to this section.

(b) An action to forfeit matter described in subdivision (a) may be brought by the Attorney General, the district attorney, county counsel, or the city attorney. Proceedings shall be initiated by a petition of forfeiture filed in the superior court of the county in which the matter is located.

(c) The prosecuting agency shall make service of process of a notice regarding that petition upon every individual who may have a property interest in the alleged proceeds. The notice shall state that any interested party may file a verified claim with the superior court stating the amount of their claimed interest and an affirmation or denial of the prosecuting agency s allegation. If the notice cannot be given by registered mail or personal delivery, the notice shall be published for at least three successive weeks in a newspaper of general circulation in the county where the property is located. All notices shall set forth the time within which a claim of interest in the property seized is required to be filed.

(d) (1) Any person claiming an interest in the property or proceeds may, at any time within 30 days from the date of the first publication of the notice of seizure, or within 30 days after receipt of actual notice, file with the superior court of the county in which the action is pending a verified claim stating his or her interest in the property or proceeds. A verified copy of the claim shall be given by the claimant to the Attorney General or district attorney, county counsel, or city attorney, as appropriate.

(2) If, at the end of the time set forth in paragraph (1), an interested person has not filed a claim, the court, upon motion, shall declare that the person has defaulted upon his or her alleged interest, and it shall be subject to forfeiture upon proof of compliance with subdivision (c).

(e) The burden is on the petitioner to prove beyond a reasonable doubt that matter is subject to forfeiture pursuant to this section.

(f) It is not necessary to seek or obtain a criminal conviction prior to the entry of an order for the destruction of matter pursuant to this section. Any matter described in subdivision (a) that is in the possession of any city, county, city and county, or state official or agency, including found property, or property obtained as the result of a case in which no trial was had or that has been disposed of by way of dismissal or otherwise than by way of conviction may be ordered destroyed.

(g) A court order for destruction of matter described in subdivision (a) may be carried out by a police or sheriff s department or by the Department of Justice. The court order shall specify the agency responsible for the destruction.

(h) As used in this section, matter means any book, magazine, newspaper, or other printed or written material or any picture, drawing, photograph, motion picture, or other pictorial representation, or any statue or other figure, or any recording, transcription or mechanical, chemical or electrical reproduction, or any other articles, equipment, machines, or materials. Matter also means any representation of information, data, or image, including, but not limited to, any film, filmstrip, photograph, negative, slide, photocopy, videotape, video laser disc, computer hardware, computer software, computer floppy disc, data storage media, CD-ROM, or computer-generated equipment or any other computer-generated image that contains or incorporates in any manner any film or filmstrip.

(i) This section does not apply to a depiction of a legally emancipated minor or to lawful conduct between spouses if one or both are under the age of 18.

(j) It is a defense in any forfeiture proceeding that the matter seized was lawfully possessed in aid of legitimate scientific or educational purposes.

(Amended by Stats. 1996, Ch. 1080, Sec. 7. Effective January 1, 1997.)



312.5

If any phrase, clause, sentence, section or provision of this chapter or application thereof to any person or circumstance is held invalid, such invalidity shall not affect any other phrase, clause, sentence, section, provision or application of this chapter, which can be given effect without the invalid phrase, clause, sentence, section, provision or application and to this end the provisions of this chapter are declared to be severable.

(Added by Stats. 1969, Ch. 249.)



312.6

(a) It does not constitute a violation of this chapter for a person or entity solely to provide access or connection to or from a facility, system, or network over which that person or entity has no control, including related capabilities that are incidental to providing access or connection. This subdivision does not apply to an individual or entity that is owned or controlled by, or a conspirator with, an entity actively involved in the creation, editing, or knowing distribution of communications that violate this chapter.

(b) An employer is not liable under this chapter for the actions of an employee or agent unless the employee s or agent s conduct is within the scope of his or her employment or agency and the employer has knowledge of, authorizes, or ratifies the employee s or agent s conduct.

(c) It is a defense to prosecution under this chapter and in any civil action that may be instituted based on a violation of this chapter that a person has taken reasonable, effective, and appropriate actions in good faith to restrict or prevent the transmission of, or access to, a communication specified in this chapter.

(Added by Stats. 1996, Ch. 1080, Sec. 8. Effective January 1, 1997.)



312.7

Nothing in this chapter shall be construed to apply to interstate services or to any other activities or actions for which states are prohibited from imposing liability pursuant to Paragraph (4) of subsection (g) of Section 223 of Title 47 of the United States Code.

(Added by Stats. 1996, Ch. 1080, Sec. 9. Effective January 1, 1997.)






CHAPTER 7.6. Harmful Matter

313

As used in this chapter:

(a) Harmful matter means matter, taken as a whole, which to the average person, applying contemporary statewide standards, appeals to the prurient interest, and is matter which, taken as a whole, depicts or describes in a patently offensive way sexual conduct and which, taken as a whole, lacks serious literary, artistic, political, or scientific value for minors.

(1) When it appears from the nature of the matter or the circumstances of its dissemination, distribution or exhibition that it is designed for clearly defined deviant sexual groups, the appeal of the matter shall be judged with reference to its intended recipient group.

(2) In prosecutions under this chapter, where circumstances of production, presentation, sale, dissemination, distribution, or publicity indicate that matter is being commercially exploited by the defendant for the sake of its prurient appeal, that evidence is probative with respect to the nature of the matter and can justify the conclusion that the matter lacks serious literary, artistic, political, or scientific value for minors.

(b) Matter means any book, magazine, newspaper, video recording, or other printed or written material or any picture, drawing, photograph, motion picture, or other pictorial representation or any statue or other figure, or any recording, transcription, or mechanical, chemical, or electrical reproduction or any other articles, equipment, machines, or materials. Matter also includes live or recorded telephone messages when transmitted, disseminated, or distributed as part of a commercial transaction.

(c) Person means any individual, partnership, firm, association, corporation, limited liability company, or other legal entity.

(d) Distribute means to transfer possession of, whether with or without consideration.

(e) Knowingly means being aware of the character of the matter.

(f) Exhibit means to show.

(g) Minor means any natural person under 18 years of age.

(Amended by Stats. 1994, Ch. 1010, Sec. 190. Effective January 1, 1995.)



313.1

(a) Every person who, with knowledge that a person is a minor, or who fails to exercise reasonable care in ascertaining the true age of a minor, knowingly sells, rents, distributes, sends, causes to be sent, exhibits, or offers to distribute or exhibit by any means, including, but not limited to, live or recorded telephone messages, any harmful matter to the minor shall be punished as specified in Section 313.4.

It does not constitute a violation of this section for a telephone corporation, as defined by Section 234 of the Public Utilities Code, to carry or transmit messages described in this chapter or to perform related activities in providing telephone services.

(b) Every person who misrepresents himself or herself to be the parent or guardian of a minor and thereby causes the minor to be admitted to an exhibition of any harmful matter shall be punished as specified in Section 313.4.

(c) (1) Any person who knowingly displays, sells, or offers to sell in any coin-operated or slug-operated vending machine or mechanically or electronically controlled vending machine that is located in a public place, other than a public place from which minors are excluded, any harmful matter displaying to the public view photographs or pictorial representations of the commission of any of the following acts shall be punished as specified in Section 313.4: sodomy, oral copulation, sexual intercourse, masturbation, bestiality, or a photograph of an exposed penis in an erect and turgid state.

(2) Any person who knowingly displays, sells, or offers to sell in any coin-operated vending machine that is not supervised by an adult and that is located in a public place, other than a public place from which minors are excluded, any harmful matter, as defined in subdivision (a) of Section 313, shall be punished as specified in Section 313.4.

(d) Nothing in this section invalidates or prohibits the adoption of an ordinance by a city, county, or city and county that restricts the display of material that is harmful to minors, as defined in this chapter, in a public place, other than a public place from which minors are excluded, by requiring the placement of devices commonly known as blinder racks in front of the material, so that the lower two-thirds of the material is not exposed to view.

(e) Any person who sells or rents video recordings of harmful matter shall create an area within his or her business establishment for the placement of video recordings of harmful matter and for any material that advertises the sale or rental of these video recordings. This area shall be labeled adults only. The failure to create and label the area is an infraction, punishable by a fine not to exceed one hundred dollars ($100). The failure to place a video recording or advertisement, regardless of its content, in this area shall not constitute an infraction. Any person who sells or distributes video recordings of harmful matter to others for resale purposes shall inform the purchaser of the requirements of this section. This subdivision shall not apply to public libraries as defined in Section 18710 of the Education Code.

(f) Any person who rents a video recording and alters the video recording by adding harmful material, and who then returns the video recording to a video rental store, shall be guilty of a misdemeanor. It shall be a defense in any prosecution for a violation of this subdivision that the video rental store failed to post a sign, reasonably visible to all customers, delineating the provisions of this subdivision.

(g) It shall be a defense in any prosecution for a violation of subdivision (a) by a person who knowingly distributed any harmful matter by the use of telephones or telephone facilities to any person under the age of 18 years that the defendant has taken either of the following measures to restrict access to the harmful matter by persons under 18 years of age:

(1) Required the person receiving the harmful matter to use an authorized access or identification code, as provided by the information provider, before transmission of the harmful matter begins, where the defendant previously has issued the code by mailing it to the applicant after taking reasonable measures to ascertain that the applicant was 18 years of age or older and has established a procedure to immediately cancel the code of any person after receiving notice, in writing or by telephone, that the code has been lost, stolen, or used by persons under the age of 18 years or that the code is no longer desired.

(2) Required payment by credit card before transmission of the matter.

(h) It shall be a defense in any prosecution for a violation of paragraph (2) of subdivision (c) that the defendant has taken either of the following measures to restrict access to the harmful matter by persons under 18 years of age:

(1) Required the person receiving the harmful matter to use an authorized access or identification card to the vending machine after taking reasonable measures to ascertain that the applicant was 18 years of age or older and has established a procedure to immediately cancel the card of any person after receiving notice, in writing or by telephone, that the code has been lost, stolen, or used by persons under the age of 18 years or that the card is no longer desired.

(2) Required the person receiving the harmful matter to use a token in order to utilize the vending machine after taking reasonable measures to ascertain that the person was 18 years of age or older.

(i) Any list of applicants or recipients compiled or maintained by an information-access service provider for purposes of compliance with paragraph (1) of subdivision (g) is confidential and shall not be sold or otherwise disseminated except upon order of the court.

(Amended by Stats. 1994, Ch. 38, Sec. 1. Effective January 1, 1995.)



313.2

(a) Nothing in this chapter shall prohibit any parent or guardian from distributing any harmful matter to his child or ward or permitting his child or ward to attend an exhibition of any harmful matter if the child or ward is accompanied by him.

(b) Nothing in this chapter shall prohibit any person from exhibiting any harmful matter to any of the following:

(1) A minor who is accompanied by his parent or guardian.

(2) A minor who is accompanied by an adult who represents himself to be the parent or guardian of the minor and whom the person, by the exercise of reasonable care, does not have reason to know is not the parent or guardian of the minor.

(Amended by Stats. 1970, Ch. 257.)



313.3

It shall be a defense in any prosecution for a violation of this chapter that the act charged was committed in aid of legitimate scientific or educational purposes.

(Added by Stats. 1969, Ch. 248.)



313.4

Every person who violates Section 313.1, other than subdivision (e), is punishable by fine of not more than two thousand dollars ($2,000), by imprisonment in the county jail for not more than one year, or by both that fine and imprisonment. However, if the person has been previously convicted of a violation of Section 313.1, other than subdivision (e), or of any section of Chapter 7.5 (commencing with Section 311) of Title 9 of Part 1 of this code, the person shall be punished by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 325. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



313.5

If any phrase, clause, sentence, section or provision of this chapter or application thereof to any person or circumstance is held invalid, such invalidity shall not affect any other phrase, clause, sentence, section, provision or application of this chapter, which can be given effect without the invalid phrase, clause, sentence, section, provision or application and to this end the provisions of this chapter are declared to be severable.

(Added by Stats. 1969, Ch. 248.)






CHAPTER 8. Indecent Exposure, Obscene Exhibitions, and Bawdy and Other Disorderly Houses

314

Every person who willfully and lewdly, either:

1. Exposes his person, or the private parts thereof, in any public place, or in any place where there are present other persons to be offended or annoyed thereby; or,

2. Procures, counsels, or assists any person so to expose himself or take part in any model artist exhibition, or to make any other exhibition of himself to public view, or the view of any number of persons, such as is offensive to decency, or is adapted to excite to vicious or lewd thoughts or acts,

is guilty of a misdemeanor.

Every person who violates subdivision 1 of this section after having entered, without consent, an inhabited dwelling house, or trailer coach as defined in Section 635 of the Vehicle Code, or the inhabited portion of any other building, is punishable by imprisonment in the state prison, or in the county jail not exceeding one year.

Upon the second and each subsequent conviction under subdivision 1 of this section, or upon a first conviction under subdivision 1 of this section after a previous conviction under Section 288, every person so convicted is guilty of a felony, and is punishable by imprisonment in state prison.

(Amended by Stats. 1982, Ch. 1113, Sec. 2.)



315

Every person who keeps a house of ill-fame in this state, resorted to for the purposes of prostitution or lewdness, or who willfully resides in such house, is guilty of a misdemeanor; and in all prosecutions for keeping or resorting to such a house common repute may be received as competent evidence of the character of the house, the purpose for which it is kept or used, and the character of the women inhabiting or resorting to it.

(Amended by Stats. 1905, Ch. 507.)



316

Every person who keeps any disorderly house, or any house for the purpose of assignation or prostitution, or any house of public resort, by which the peace, comfort, or decency of the immediate neighborhood is habitually disturbed, or who keeps any inn in a disorderly manner; and every person who lets any apartment or tenement, knowing that it is to be used for the purpose of assignation or prostitution, is guilty of a misdemeanor.

(Amended by Stats. 1989, Ch. 1360, Sec. 108.)



318

Whoever, through invitation or device, prevails upon any person to visit any room, building, or other places kept for the purpose of illegal gambling or prostitution, is guilty of a misdemeanor, and, upon conviction thereof, shall be confined in the county jail not exceeding six months, or fined not exceeding five hundred dollars ($500), or be punished by both that fine and imprisonment.

(Amended by Stats. 1991, Ch. 684, Sec. 2.)



318.5

(a) Nothing in this code shall invalidate an ordinance of, or be construed to prohibit the adoption of an ordinance by, a county or city, if that ordinance directly regulates the exposure of the genitals or buttocks of any person, or the breasts of any female person, who acts as a waiter, waitress, or entertainer, whether or not the owner of the establishment in which the activity is performed employs or pays any compensation to that person to perform the activity, in an adult or sexually oriented business. For purposes of this section, an adult or sexually oriented business includes any establishment that regularly features live performances which are distinguished or characterized by an emphasis on the exposure of the genitals or buttocks of any person, or the breasts of any female person, or specified sexual activities that involve the exposure of the genitals or buttocks of any person, or the breasts of any female person.

(b) The provisions of this section shall not be construed to apply to any adult or sexually oriented business, as defined herein, that has been adjudicated by a court of competent jurisdiction to be, or by action of a local body such as issuance of an adult entertainment establishment license or permit allowing the business to operate on or before July 1, 1998, as, a theater, concert hall, or similar establishment primarily devoted to theatrical performances for purposes of this section.

This section shall be known and may be cited as the Quimby-Walsh Act.

(Amended by Stats. 1998, Ch. 294, Sec. 2. Effective January 1, 1999.)



318.6

(a) Nothing in this code shall invalidate an ordinance of, or be construed to prohibit the adoption of an ordinance by, a city or county, if that ordinance relates to any live acts, demonstrations, or exhibitions occurring within adult or sexually oriented businesses and involve the exposure of the genitals or buttocks of any participant or the breasts of any female participant, and if that ordinance prohibits an act or acts which are not expressly authorized or prohibited by this code.

(b) For purposes of this section, an adult or sexually oriented business includes any establishment that regularly features live performances which are distinguished or characterized by an emphasis on the exposure of the genitals or buttocks of any person, or the breasts of any female person or sexual activities that involve the exposure of the genitals or buttocks of any person, or the breasts of any female person.

(c) The provisions of this section shall not be construed to apply to any adult or sexually oriented business, as defined herein, that has been adjudicated by a court of competent jurisdiction to be, or by action of a local body such as issuance of an adult entertainment establishment license or permit allowing the business to operate on or before July 1, 1998, as, a theater, concert hall, or similar establishment primarily devoted to theatrical performances for purposes of this section.

(d) This section shall not be construed to preempt the legislative body of any city or county from regulating an adult or sexually oriented business, or similar establishment, in the manner and to the extent permitted by the United States Constitution and the California Constitution.

(Amended by Stats. 1998, Ch. 294, Sec. 3. Effective January 1, 1999.)






CHAPTER 9. Lotteries

319

A lottery is any scheme for the disposal or distribution of property by chance, among persons who have paid or promised to pay any valuable consideration for the chance of obtaining such property or a portion of it, or for any share or any interest in such property, upon any agreement, understanding, or expectation that it is to be distributed or disposed of by lot or chance, whether called a lottery, raffle, or gift enterprise, or by whatever name the same may be known.

(Enacted 1872.)



319.3

(a) In addition to Section 319, a lottery also shall include a grab bag game which is a scheme whereby, for the disposal or distribution of sports trading cards by chance, a person pays valuable consideration to purchase a sports trading card grab bag with the understanding that the purchaser has a chance to win a designated prize or prizes listed by the seller as being contained in one or more, but not all, of the grab bags.

(b) For purposes of this section, the following definitions shall apply:

(1) Sports trading card grab bag means a sealed package which contains one or more sports trading cards that have been removed from the manufacturer s original packaging. A sports trading card grab bag does not include a sweepstakes, or procedure for the distribution of any sports trading card of value by lot or by chance, which is not unlawful under other provisions of law.

(2) Sports trading card means any card produced for use in commerce that contains a company name or logo, or both, and an image, representation, or facsimile of one or more players or other team member or members in any pose, and that is produced pursuant to an appropriate licensing agreement.

(Added by Stats. 1994, Ch. 1074, Sec. 3. Effective January 1, 1995.)



319.5

Neither this chapter nor Chapter 10 (commencing with Section 330) applies to the possession or operation of a reverse vending machine. As used in this section a reverse vending machine is a machine in which empty beverage containers are deposited for recycling and which provides a payment of money, merchandise, vouchers, or other incentives at a frequency less than upon each deposit. The pay out of a reverse vending machine is made on a deposit selected at random within the designated number of required deposits.

The deposit of an empty beverage container in a reverse vending machine does not constitute consideration within the definition of lottery in Section 319.

(Added by Stats. 1982, Ch. 456, Sec. 1. Effective July 8, 1982.)



320

Every person who contrives, prepares, sets up, proposes, or draws any lottery, is guilty of a misdemeanor.

(Enacted 1872.)



320.5

(a) Nothing in this chapter applies to any raffle conducted by an eligible organization as defined in subdivision (c) for the purpose of directly supporting beneficial or charitable purposes or financially supporting another private, nonprofit, eligible organization that performs beneficial or charitable purposes if the raffle is conducted in accordance with this section.

(b) For purposes of this section, raffle means a scheme for the distribution of prizes by chance among persons who have paid money for paper tickets that provide the opportunity to win these prizes, where all of the following are true:

(1) Each ticket is sold with a detachable coupon or stub, and both the ticket and its associated coupon or stub are marked with a unique and matching identifier.

(2) Winners of the prizes are determined by draw from among the coupons or stubs described in paragraph (1) that have been detached from all tickets sold for entry in the draw.

(3) The draw is conducted in California under the supervision of a natural person who is 18 years of age or older.

(4) (A) At least 90 percent of the gross receipts generated from the sale of raffle tickets for any given draw are used by the eligible organization conducting the raffle to benefit or provide support for beneficial or charitable purposes, or it may use those revenues to benefit another private, nonprofit organization, provided that an organization receiving these funds is itself an eligible organization as defined in subdivision (c). As used in this section, beneficial purposes excludes purposes that are intended to benefit officers, directors, or members, as defined by Section 5056 of the Corporations Code, of the eligible organization. In no event shall funds raised by raffles conducted pursuant to this section be used to fund any beneficial, charitable, or other purpose outside of California. This section does not preclude an eligible organization from using funds from sources other than the sale of raffle tickets to pay for the administration or other costs of conducting a raffle.

(B) An employee of an eligible organization who is a direct seller of raffle tickets shall not be treated as an employee for purposes of workers compensation under Section 3351 of the Labor Code if the following conditions are satisfied:

(i) Substantially all of the remuneration (whether or not paid in cash) for the performance of the service of selling raffle tickets is directly related to sales rather than to the number of hours worked.

(ii) The services performed by the person are performed pursuant to a written contract between the seller and the eligible organization and the contract provides that the person will not be treated as an employee with respect to the selling of raffle tickets for workers compensation purposes.

(C) For purposes of this section, employees selling raffle tickets shall be deemed to be direct sellers as described in Section 650 of the Unemployment Insurance Code as long as they meet the requirements of that section.

(c) For purposes of this section, eligible organization means a private, nonprofit organization that has been qualified to conduct business in California for at least one year prior to conducting a raffle and is exempt from taxation pursuant to Sections 23701a, 23701b, 23701d, 23701e, 23701f, 23701g, 23701k, 23701l, 23701t, or 23701w of the Revenue and Taxation Code.

(d) Any person who receives compensation in connection with the operation of the raffle shall be an employee of the eligible organization that is conducting the raffle, and in no event may compensation be paid from revenues required to be dedicated to beneficial or charitable purposes.

(e) No raffle otherwise permitted under this section may be conducted by means of, or otherwise utilize, any gaming machine, apparatus, or device, whether or not that machine, apparatus, or device meets the definition of slot machine contained in Section 330a, 330b, or 330.1.

(f) (1) No raffle otherwise permitted under this section may be conducted, nor may tickets for a raffle be sold, within an operating satellite wagering facility or racetrack inclosure licensed pursuant to the Horse Racing Law (Chapter 4 (commencing with Section 19400) of Division 8 of the Business and Professions Code) or within a gambling establishment licensed pursuant to the Gambling Control Act (Chapter 5 (commencing with Section 19800) of Division 8 of the Business and Professions Code).

(2) A raffle may not be operated or conducted in any manner over the Internet, nor may raffle tickets be sold, traded, or redeemed over the Internet. For purposes of this paragraph, an eligible organization shall not be deemed to operate or conduct a raffle over the Internet, or sell raffle tickets over the Internet, if the eligible organization advertises its raffle on the Internet or permits others to do so. Information that may be conveyed on an Internet Web site pursuant to this paragraph includes, but is not limited to, all of the following:

(A) Lists, descriptions, photographs, or videos of the raffle prizes.

(B) Lists of the prize winners.

(C) The rules of the raffle.

(D) Frequently asked questions and their answers.

(E) Raffle entry forms, which may be downloaded from the Internet Web site for manual completion by raffle ticket purchasers, but shall not be submitted to the eligible organization through the Internet.

(F) Raffle contact information, including the eligible organization s name, address, telephone number, facsimile number, or e-mail address.

(g) No individual, corporation, partnership, or other legal entity shall hold a financial interest in the conduct of a raffle, except the eligible organization that is itself authorized to conduct that raffle, and any private, nonprofit, eligible organizations receiving financial support from that charitable organization pursuant to subdivisions (a) and (b).

(h) (1) An eligible organization may not conduct a raffle authorized under this section, unless it registers annually with the Department of Justice. The department shall furnish a registration form via the Internet or upon request to eligible nonprofit organizations. The department shall, by regulation, collect only the information necessary to carry out the provisions of this section on this form. This information shall include, but is not limited to, the following:

(A) The name and address of the eligible organization.

(B) The federal tax identification number, the corporate number issued by the Secretary of State, the organization number issued by the Franchise Tax Board, or the California charitable trust identification number of the eligible organization.

(C) The name and title of a responsible fiduciary of the organization.

(2) The department may require an eligible organization to pay an annual registration fee of ten dollars ($10) to cover the actual costs of the department to administer and enforce this section. The department may, by regulation, adjust the annual registration fee as needed to ensure that revenues willfully offset, but do not exceed, the actual costs incurred by the department pursuant to this section. The fee shall be deposited by the department into the General Fund.

(3) The department shall receive General Fund moneys for the costs incurred pursuant to this section subject to an appropriation by the Legislature.

(4) The department shall adopt regulations necessary to effectuate this section, including emergency regulations, pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(5) The department shall maintain an automated database of all registrants. Each local law enforcement agency shall notify the department of any arrests or investigation that may result in an administrative or criminal action against a registrant. The department may audit the records and other documents of a registrant to ensure compliance with this section.

(6) Once registered, an eligible organization must file annually thereafter with the department a report that includes the following:

(A) The aggregate gross receipts from the operation of raffles.

(B) The aggregate direct costs incurred by the eligible organization from the operation of raffles.

(C) The charitable or beneficial purposes for which proceeds of the raffles were used, or identify the eligible recipient organization to which proceeds were directed, and the amount of those proceeds.

(7) The department shall annually furnish to registrants a form to collect this information.

(8) The registration and reporting provisions of this section do not apply to any religious corporation sole or other religious corporation or organization that holds property for religious purposes, to a cemetery corporation regulated under Chapter 19 of Division 3 of the Business and Professions Code, or to any committee as defined in Section 82013 that is required to and does file any statement pursuant to the provisions of Article 2 (commencing with Section 84200) of Chapter 4 of Title 9, or to a charitable corporation organized and operated primarily as a religious organization, educational institution, hospital, or a health care service plan licensed pursuant to Section 1349 of the Health and Safety Code.

(i) The department may take legal action against a registrant if it determines that the registrant has violated this section or any regulation adopted pursuant to this section, or that the registrant has engaged in any conduct that is not in the best interests of the public s health, safety, or general welfare. Any action taken pursuant to this subdivision does not prohibit the commencement of an administrative or criminal action by the Attorney General, a district attorney, city attorney, or county counsel.

(j) Each action and hearing conducted to deny, revoke, or suspend a registry, or other administrative action taken against a registrant shall be conducted pursuant to the Administrative Procedure Act (Chapters 4.5 (commencing with Section 11400) and 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code). The department may seek recovery of the costs incurred in investigating or prosecuting an action against a registrant or applicant in accordance with those procedures specified in Section 125.3 of the Business and Professions Code. A proceeding conducted under this subdivision is subject to judicial review pursuant to Section 1094.5 of the Code of Civil Procedure.

(k) The Department of Justice shall conduct a study and report to the Legislature by December 31, 2003, on the impact of this section on raffle practices in California. Specifically, the study shall include, but not be limited to, information on whether the number of raffles has increased, the amount of money raised through raffles and whether this amount has increased, whether there are consumer complaints, and whether there is increased fraud in the operation of raffles.

(l) This section shall become operative on July 1, 2001.

(m) A raffle shall be exempt from this section if it satisfies all of the following requirements:

(1) It involves a general and indiscriminate distribution of the tickets.

(2) The tickets are offered on the same terms and conditions as the tickets for which a donation is given.

(3) The scheme does not require any of the participants to pay for a chance to win.

(Amended by Stats. 2009, Ch. 38, Sec. 1. Effective January 1, 2010.)



321

Every person who sells, gives, or in any manner whatever, furnishes or transfers to or for any other person any ticket, chance, share, or interest, or any paper, certificate, or instrument purporting or understood to be or to represent any ticket, chance, share, or interest in, or depending upon the event of any lottery, is guilty of a misdemeanor.

(Enacted 1872.)



322

Every person who aids or assists, either by printing, writing, advertising, publishing, or otherwise in setting up, managing, or drawing any lottery, or in selling or disposing of any ticket, chance, or share therein, is guilty of a misdemeanor.

(Enacted 1872.)



323

Every person who opens, sets up, or keeps, by himself or by any other person, any office or other place for the sale of, or for registering the number of any ticket in any lottery, or who, by printing, writing, or otherwise, advertises or publishes the setting up, opening, or using of any such office, is guilty of a misdemeanor.

(Enacted 1872.)



324

Every person who insures or receives any consideration for insuring for or against the drawing of any ticket in any lottery whatever, whether drawn or to be drawn within this State or not, or who receives any valuable consideration upon any agreement to repay any sum, or deliver the same, or any other property, if any lottery ticket or number of any ticket in any lottery shall prove fortunate or unfortunate, or shall be drawn or not be drawn, at any particular time or in any particular order, or who promises or agrees to pay any sum of money, or to deliver any goods, things in action, or property, or to forbear to do anything for the benefit of any person, with or without consideration, upon any event or contingency dependent on the drawing of any ticket in any lottery, or who publishes any notice or proposal of any of the purposes aforesaid, is guilty of a misdemeanor.

(Enacted 1872.)



325

All moneys and property offered for sale or distribution in violation of any of the provisions of this chapter are forfeited to the state, and may be recovered by information filed, or by an action brought by the Attorney General, or by any district attorney, in the name of the state. Upon the filing of the information or complaint, the clerk of the court must issue an attachment against the property mentioned in the complaint or information, which attachment has the same force and effect against such property, and is issued in the same manner as attachments issued from the superior courts in civil cases.

(Amended by Stats. 1977, Ch. 1257.)



326

Every person who lets, or permits to be used, any building or vessel, or any portion thereof, knowing that it is to be used for setting up, managing, or drawing any lottery, or for the purpose of selling or disposing of lottery tickets, is guilty of a misdemeanor.

(Enacted 1872.)



326.3

(a) The Legislature finds and declares all of the following:

(1) Nonprofit organizations provide important and essential educational, philanthropic, and social services to the people of the state.

(2) One of the great strengths of California is a vibrant nonprofit sector.

(3) Nonprofit and philanthropic organizations touch the lives of every Californian through service and employment.

(4) Many of these services would not be available if nonprofit organizations did not provide them.

(5) There is a need to provide methods of fundraising to nonprofit organizations to enable them to provide these essential services.

(6) Historically, many nonprofit organizations have used charitable bingo as one of their key fundraising strategies to promote the mission of the charity.

(7) Legislation is needed to provide greater revenues for nonprofit organizations to enable them to fulfill their charitable purposes, and especially to meet their increasing social service obligations.

(8) Legislation is also needed to clarify that existing law requires that all charitable bingo must be played using a tangible card and that the only permissible electronic devices to be used by charitable bingo players are card-minding devices.

(b) Neither the prohibition on gambling in this chapter nor in Chapter 10 (commencing with Section 330) applies to any remote caller bingo game that is played or conducted in a city, county, or city and county pursuant to an ordinance enacted under Section 19 of Article IV of the California Constitution, if the ordinance allows a remote caller bingo game to be played or conducted only in accordance with this section, including the following requirements:

(1) The game may be conducted only by the following organizations:

(A) An organization that is exempted from the payment of the taxes imposed under the Corporation Tax Law by Section 23701a, 23701b, 23701d, 23701e, 23701f, 23701g, 23701k, 23701l, or 23701w of the Revenue and Taxation Code.

(B) A mobilehome park association.

(C) A senior citizens organization.

(D) Charitable organizations affiliated with a school district.

(2) The organization conducting the game shall have been incorporated or in existence for three years or more.

(3) The organization conducting the game shall be licensed pursuant to subdivision (l) of Section 326.5.

(4) The receipts of the game shall be used only for charitable purposes. The organization conducting the game shall determine the disbursement of the net receipts of the game.

(5) The operation of bingo may not be the primary purpose for which the organization is organized.

(c) (1) A city, county, or city and county may adopt an ordinance in substantially the following form to authorize remote caller bingo in accordance with the requirements of subdivision (b):

Sec. __.01. Legislative Authorization.

This chapter is adopted pursuant to Section 19 of Article IV of the California Constitution, as implemented by Sections 326.3 and 326.4 of the Penal Code.

Sec. __.02. Remote Caller Bingo Authorized.

Remote Caller Bingo may be lawfully played in the [City, County, or City and County] pursuant to the provisions of Sections 326.3 and 326.4 of the Penal Code, and this chapter, and not otherwise.

Sec. __.03. Qualified Applicants: Applicants for Licensure.

(a) The following organizations are qualified to apply to the License Official for a license to operate a bingo game if the receipts of those games are used only for charitable purposes:

(1) An organization exempt from the payment of the taxes imposed under the Corporation Tax Law by Section 23701a, 23701b, 23701d, 23701e, 23701f, 23701g, 23701k, 23701l, or 23701w of the Revenue and Taxation Code.

(2) A mobilehome park association of a mobilehome park that is situated in the [City, County, or City and County].

(3) Senior citizen organizations.

(4) Charitable organizations affiliated with a school district.

(b) The application shall be in a form prescribed by the License Official and shall be accompanied by a nonrefundable filing fee in an amount determined by resolution of the [Governing Body of the City, County, or City and County] from time to time. The following documentation shall be attached to the application, as applicable:

(1) A certificate issued by the Franchise Tax Board certifying that the applicant is exempt from the payment of the taxes imposed under the Corporation Tax Law pursuant to Section 23701a, 23701b, 23701d, 23701e, 23701f, 23701g, 23701k, 23701l, or 23701w of the Revenue and Taxation Code. In lieu of a certificate issued by the Franchise Tax Board, the License Official may refer to the Franchise Tax Board s Internet Web site to verify that the applicant is exempt from the payment of the taxes imposed under the Corporation Tax Law.

(2) Other evidence as the License Official determines is necessary to verify that the applicant is a duly organized mobilehome park association of a mobilehome park situated in the [City, County, or City and County].

Sec. __.04. License Application: Verification.

The license shall not be issued until the License Official has verified the facts stated in the application and determined that the applicant is qualified.

Sec. __.05. Annual Licenses.

A license issued pursuant to this chapter shall be valid until the end of the calendar year, at which time the license shall expire. A new license shall only be obtained upon filing a new application and payment of the license fee. The fact that a license has been issued to an applicant creates no vested right on the part of the licensee to continue to offer bingo for play. The [Governing Body of the City, County, or City and County] expressly reserves the right to amend or repeal this chapter at any time by resolution. If this chapter is repealed, all licenses issued pursuant to this chapter shall cease to be effective for any purpose on the effective date of the repealing resolution.

Sec. __.06. Conditions of Licensure.

(a) Any license issued pursuant to this chapter shall be subject to the conditions contained in Sections 326.3 and 326.4 of the Penal Code, and each licensee shall comply with the requirements of those provisions.

(b) Each license issued pursuant to this chapter shall be subject to the following additional conditions:

(1) Bingo games shall not be conducted by any licensee on more than two days during any week, except that a licensee may hold one additional game, at its election, in each calendar quarter.

(2) The licensed organization is responsible for ensuring that the conditions of this chapter and Sections 326.3 and 326.4 of the Penal Code are complied with by the organization and its officers and members. A violation of any one or more of those conditions or provisions shall constitute cause for the revocation of the organization s license. At the request of the organization, the [Governing Body of the City, County, or City and County] shall hold a public hearing before revoking any license issued pursuant to this chapter.

(3) This section shall not require a city, county, or city and county to use this model ordinance in order to authorize remote caller bingo.

(d) It is a misdemeanor for any person to receive or pay a profit, wage, or salary from any remote caller bingo game, provided that administrative, managerial, technical, financial, and security personnel employed by the organization conducting the bingo game may be paid reasonable fees for services rendered from the revenues of bingo games, as provided in subdivision (l), except that fees paid under those agreements shall not be determined as a percentage of receipts or other revenues from, or be dependent on the outcome of, the game.

(e) A violation of subdivision (d) shall be punishable by a fine not to exceed ten thousand dollars ($10,000), which fine shall be deposited in the general fund of the city, county, or city and county that enacted the ordinance authorizing the remote caller bingo game. A violation of any provision of this section, other than subdivision (d), is a misdemeanor.

(f) The city, county, or city and county that enacted the ordinance authorizing the remote caller bingo game, or the Attorney General, may bring an action to enjoin a violation of this section.

(g) No minors shall be allowed to participate in any remote caller bingo game.

(h) A remote caller bingo game shall include only sites that are located within this state.

(i) An organization authorized to conduct a remote caller bingo game pursuant to subdivision (b) shall conduct the game only on property that is owned or leased by the organization, or the use of which is donated to the organization. This subdivision shall not be construed to require that the property that is owned or leased by, or the use of which is donated to, the organization be used or leased exclusively by, or donated exclusively to, that organization.

(j) (1) All remote caller bingo games shall be open to the public, and shall not be limited to the members of the authorized organization.

(2) No more than 750 players may participate in a remote caller bingo game in a single location.

(3) If the Governor or the President declares a state of emergency in response to a natural disaster or other public catastrophe occurring in California, an organization authorized to conduct remote caller bingo games may, while that declaration is in effect, conduct a remote caller bingo game pursuant to this section with more than 750 participants in a single venue if the net proceeds of the game, after deduction of prizes and overhead expenses, are donated to or expended exclusively for the relief of the victims of the disaster or catastrophe, and the organization gives, for each participating remote caller bingo site, the department and local law enforcement at least 10 days written notice of the intent to conduct that game.

(4) For each participating remote caller bingo site, an organization authorized by the commission to conduct remote caller bingo games shall provide the department and local law enforcement with at least 30 days advance written notice of its intent to conduct a remote caller bingo game. That notice shall include all of the following:

(A) The legal name of the organization and the address of record of the agent upon whom legal notice may be served.

(B) The locations of the caller and remote players, whether the property is owned by the organization or donated, and if donated, by whom.

(C) The name of the licensed caller and site manager.

(D) The names of administrative, managerial, technical, financial, and security personnel employed.

(E) The name of the vendor and any person or entity maintaining the equipment used to operate and transmit the game.

(F) The name of the person designated as having a fiduciary responsibility for the game pursuant to paragraph (2) of subdivision (k).

(G) The license numbers of all persons specified in subparagraphs (A) to (F), inclusive, who are required to be licensed.

(H) A copy of the local ordinance for any city, county, or city and county in which the game will be played. The department shall post the ordinance on its Internet Web site.

(I) A copy of the license issued to the organization by the governing body of the city, county, or city and county pursuant to subdivision (b).

(k) (1) A remote caller bingo game shall be operated and staffed only by members of the authorized organization that organized it. Those members shall not receive a profit, wage, or salary from any remote caller bingo game. Only the organization authorized to conduct a remote caller bingo game shall operate that game, or participate in the promotion, supervision, or any other phase of a remote caller bingo game. Subject to subdivision (m), this subdivision shall not preclude the employment of administrative, managerial, technical, financial, or security personnel who are not members of the authorized organization at a location participating in the remote caller bingo game by the organization conducting the game. Notwithstanding any other law, exclusive or other agreements between the authorized organization and other entities or persons to provide services in the administration, management, or conduct of the game shall not be considered a violation of the prohibition against holding a legally cognizable financial interest in the conduct of the remote caller bingo game by persons or entities other than the charitable organization, or other entity authorized to conduct the remote caller bingo games, if those persons or entities obtain the gambling licenses, the key employee licenses, or the work permits required by, and otherwise comply with, Chapter 5 (commencing with Section 19800) of Division 8 of the Business and Professions Code. Fees to be paid under those agreements shall be reasonable and shall not be determined as a percentage of receipts or other revenues from, or be dependent on the outcome of, the game.

(2) An organization that conducts a remote caller bingo game shall designate a person as having fiduciary responsibility for the game.

(l) No individual, corporation, partnership, or other legal entity, except the organization authorized to conduct or participate in a remote caller bingo game, shall hold a legally cognizable financial interest in the conduct of that game.

(m) An organization authorized to conduct a remote caller bingo game pursuant to this section shall not have overhead costs exceeding 20 percent of gross sales, except that the limitations of this section shall not apply to one-time, nonrecurring capital acquisitions. For purposes of this subdivision, overhead costs includes, but is not limited to, amounts paid for rent and equipment leasing and the reasonable fees authorized to be paid to administrative, managerial, technical, financial, and security personnel employed by the organization pursuant to subdivision (d). For the purpose of keeping its overhead costs below 20 percent of gross sales, an authorized organization may elect to deduct all or a portion of the fees paid to financial institutions for the use and processing of credit card sales from the amount of gross revenues awarded for prizes. In that case, the redirected fees for the use and processing of credit card sales shall not be included in overhead costs as defined in the California Remote Caller Bingo Act. Additionally, fees paid to financial institutions for the use and processing of credit card sales shall not be deducted from the proceeds retained by the charitable organization.

(n) A person shall not be allowed to participate in a remote caller bingo game unless the person is physically present at the time and place where the remote caller bingo game is being conducted. A person shall be deemed to be physically present at the place where the remote caller bingo game is being conducted if he or she is present at any of the locations participating in the remote caller bingo game in accordance with this section.

(o) (1) An organization shall not cosponsor a remote caller bingo game with one or more other organizations unless one of the following is true:

(A) All of the cosponsors are affiliated under the master charter or articles and bylaws of a single organization.

(B) All of the cosponsors are affiliated through an organization described in paragraph (1) of subdivision (b), and have the same Internal Revenue Service activity code.

(2) Notwithstanding paragraph (1), a maximum of 10 unaffiliated organizations described in paragraph (1) of subdivision (b) may enter into an agreement to cosponsor a remote caller game, but that game shall have no more than 10 locations.

(3) An organization shall not conduct remote caller bingo more than two days per week.

(4) Before sponsoring or operating any game authorized under paragraph (1) or (2), each of the cosponsoring organizations shall have entered into a written agreement, a copy of which shall be provided to the department, setting forth how the expenses and proceeds of the game are to be allocated among the participating organizations, the bank accounts into which all receipts are to be deposited and from which all prizes are to be paid, and how game records are to be maintained and subjected to annual audit.

(p) The value of prizes awarded during the conduct of any remote caller bingo game shall not exceed 37 percent of the gross receipts for that game. When an authorized organization elects to deduct fees paid for the use and processing of credit card sales from the amount of gross revenues for that game awarded for prizes, the maximum amount of gross revenues that may be awarded for prizes shall not exceed 37 percent of the gross receipts for that game, less the amount of redirected fees paid for the use and processing of credit card sales. Every remote caller bingo game shall be played until a winner is declared. Progressive prizes are prohibited. The declared winner of a remote caller bingo game shall provide his or her identifying information and a mailing address to the onsite manager of the remote caller bingo game. Prizes shall be paid only by check; no cash prizes shall be paid. The organization conducting the remote caller bingo game may issue a check to the winner at the time of the game, or may send a check to the declared winner by United States Postal Service certified mail, return receipt requested. All prize money exceeding state and federal exemption limits on prize money shall be subject to income tax reporting and withholding requirements under applicable state and federal laws and regulations and those reports and withholding shall be forwarded, within 10 business days, to the appropriate state or federal agency on behalf of the winner. A report shall accompany the amount withheld identifying the person on whose behalf the money is being sent. Any game interrupted by a transmission failure, electrical outage, or act of God shall be considered void in the location that was affected. A refund for a canceled game or games shall be provided to the purchasers.

(q) (1) The commission shall require the licensure of the following:

(A) Any person who contracts to conduct remote caller bingo on behalf of an organization described in subdivision (b) or who is identified as having fiduciary responsibility for the game pursuant to subdivision (k).

(B) Any person who directly or indirectly manufactures, distributes, supplies, vends, leases, or otherwise provides supplies, devices, services, or other equipment designed for use in the playing of a remote caller bingo game by any organization described in subdivision (b).

(C) Beginning January 31, 2009, or a later date as may be established by the commission, all persons described in subparagraph (A) or (B) may submit to the commission a letter of intent to submit an application for licensure. The letter shall clearly identify the principal applicant, all categories under which the application will be filed, and the names of all those particular individuals who are applying. Each charitable organization shall provide an estimate of the frequency with which it plans to conduct remote caller bingo operations, including the number of locations. The letter of intent may be withdrawn or updated at any time.

(2) (A) Background investigations related to remote caller bingo conducted by the department shall be in accordance with the Gambling Control Act (Chapter 5 (commencing with Section 19800) of Division 8 of the Business and Professions Code) and as specified in regulations promulgated by the commission or the department.

(B) Fees to cover background investigation costs shall be paid and accounted for in accordance with Section 19867 of the Business and Professions Code.

(3) (A) Every application for a license or approval by a person described in subparagraph (A) of paragraph (1) shall be submitted to the department and accompanied by a nonrefundable fee.

(B) Fees and revenue collected pursuant to this paragraph shall be deposited in the California Bingo Fund, which is hereby created in the State Treasury. The funds deposited in the California Bingo Fund shall be available, upon appropriation by the Legislature, for expenditure by the commission and the department exclusively for the support of the commission and department in carrying out their duties and responsibilities under this section and Section 326.5.

(C) A loan is hereby authorized from the Gambling Control Fund to the California Bingo Fund on or after January 1, 2009, in an amount of up to five hundred thousand dollars ($500,000) to fund operating, personnel, and other startup costs incurred by the commission and department relating to this section. Funds from the California Bingo Fund shall be available to the commission and department upon appropriation by the Legislature in the annual Budget Act. The loan shall be subject to all of the following conditions:

(i) The loan shall be repaid to the Gambling Control Fund as soon as there is sufficient money in the California Bingo Fund to repay the amount loaned, but no later than July 1, 2019.

(ii) Interest on the loan shall be paid from the California Bingo Fund at the rate accruing to moneys in the Pooled Money Investment Account.

(iii) The terms and conditions of the loan are approved, prior to the transfer of funds, by the Department of Finance pursuant to appropriate fiscal standards.

The commission and department may assess and collect reasonable fees and deposits as necessary to defray the costs of regulation and oversight.

(D) Notwithstanding any other law, the loan authorized by Provision 1 of Item 0855-001-0567 of the Budget Act of 2009, in the amount of four hundred fifty-seven thousand dollars ($457,000), shall be repaid no later than July 1, 2019.

(E) The licensing fee for any person or entity that directly or indirectly manufactures, distributes, supplies, vends, leases, or otherwise provides supplies, devices, services, or other equipment designed for use in the playing of a remote caller bingo game by any nonprofit organization shall be in an amount determined by the department, not to exceed the reasonable regulatory costs to the department and in accordance with regulations adopted pursuant to this chapter. Prior to the adoption of the regulations, the nonrefundable license fee shall be the amount of the reasonable regulatory costs to the department, not to exceed three thousand dollars ($3,000) per year.

(r) The administrative, managerial, technical, financial, and security personnel employed by an organization that conducts remote caller bingo games shall apply for, obtain, and thereafter maintain valid work permits, as defined in Section 19805 of the Business and Professions Code.

(s) An organization that conducts remote caller bingo games shall retain records in connection with the remote caller bingo game for five years.

(t) (1) All equipment used for remote caller bingo shall be certified as compliant with regulations adopted by the department by a manufacturing expert recognized by the department. Certifications shall be submitted to the department prior to the use of any equipment subject to this subdivision.

(2) The department may monitor operation of the transmission and other equipment used for remote caller bingo, and monitor the game.

(u) (1) As used in this section, remote caller bingo game means a game of bingo, as defined in subdivision (o) of Section 326.5, in which the numbers or symbols on randomly drawn plastic balls are announced by a natural person present at the site at which the live game is conducted, and the organization conducting the bingo game uses audio and video technology to link any of its in-state facilities for the purpose of transmitting the remote calling of a live bingo game from a single location to multiple locations owned, leased, or rented by that organization, or as described in subdivision (o) of this section. The audio or video technology used to link the facilities may include cable, Internet, satellite, broadband, or telephone technology, or any other means of electronic transmission that ensures the secure, accurate, and simultaneous transmission of the announcement of numbers or symbols in the game from the location at which the game is called by a natural person to the remote location or locations at which players may participate in the game. The drawing of each ball bearing a number or symbol by the natural person calling the game shall be visible to all players as the ball is drawn, including through a simultaneous live video feed at remote locations at which players may participate in the game.

(2) The caller in the live game must be licensed by the California Gambling Control Commission. A game may be called by a nonlicensed caller if the drawing of balls and calling of numbers or symbols by that person is observed and personally supervised by a licensed caller.

(3) Remote caller bingo games shall be played using traditional paper or other tangible bingo cards and daubers, and shall not be played by using electronic devices, except card-minding devices, as described in paragraph (1) of subdivision (p) of Section 326.5.

(4) Prior to conducting a remote caller bingo game, the organization that conducts remote caller bingo shall submit to the department the controls, methodology, and standards of game play, which shall include, but not be limited to, the equipment used to select bingo numbers and create or originate cards, control or maintenance, distribution to participating locations, and distribution to players. Those controls, methodologies, and standards shall be subject to prior approval by the department, provided that the controls shall be deemed approved by the department after 90 days from the date of submission unless disapproved.

(v) A location shall not be eligible to participate in a remote caller bingo game if bingo games are conducted at that location in violation of Section 326.5 or any regulation adopted by the commission pursuant to Section 19841 of the Business and Professions Code, including, but not limited to, a location at which unlawful electronic devices are used.

(w) (1) The vendor of the equipment used in a remote caller bingo game shall have its books and records audited at least annually by an independent California certified public accountant and shall submit the results of that audit to the department within 120 days after the close of the vendor s fiscal year. In addition, the department may audit the books and records of the vendor at any time.

(2) An authorized organization that conducts remote caller bingo games shall be audited by an independent California certified public accountant at least annually and copies of the audit reports shall be provided to the department within 60 days of completion of the audit report. A city, county, or city and county shall be provided a full copy of the audit or an audit report upon request. The audit report shall account for the annual amount of fees paid to financial institutions for the use and processing of credit card sales by the authorized organization and the amount of fees for the use and processing of credit card sales redirected from overhead costs and deducted from the amount of gross revenues awarded for prizes.

(3) The costs of the licensing and audits required by this section shall be borne by the person or entity required to be licensed or audited. The audit shall enumerate the receipts for remote caller bingo, the prizes disbursed, the overhead costs, and the amount retained by the nonprofit organization. The department may audit the books and records of an organization that conducts remote caller bingo games at any time.

(4) If the department identifies practices in violation of this section, the license for the audited entity may be suspended pending review and hearing before the commission for a final determination.

(x) (1) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(2) Notwithstanding paragraph (1), if paragraph (1) or (3) of subdivision (u), or the application of either of those provisions, is held invalid, this entire section shall be invalid.

(y) The department shall submit a report to the Legislature, on or before January 1, 2016, on the fundraising effectiveness and regulation of remote caller bingo, and other matters that are relevant to the public interest regarding remote caller bingo.

(z) The following definitions apply for purposes of this section:

(1) Commission means the California Gambling Control Commission.

(2) Department means the Department of Justice.

(3) Person includes a natural person, corporation, limited liability company, partnership, trust, joint venture, association, or any other business organization.

(aa) This section shall become inoperative on July 1, 2016, and, as of January 1, 2017, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2017, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 353, Sec. 120. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353. Inoperative July 1, 2016. Repealed as of January 1, 2017, by its own provisions.)



326.4

(a) Consistent with the Legislature s finding that card-minding devices, as described in subdivision (p) of Section 326.5, are the only permissible electronic devices to be used by charity bingo players, and in an effort to ease the transition to remote caller bingo on the part of those nonprofit organizations that, as of July 1, 2008, used electronic devices other than card-minding devices to conduct games in reliance on an ordinance of a city, county, or city and county that, as of July 1, 2008, expressly recognized the operation of electronic devices other than card-minding devices by organizations purportedly authorized to conduct bingo in the city, county, or city and county, there is hereby created the Charity Bingo Mitigation Fund.

(b) The Charity Bingo Mitigation Fund shall be administered by the Department of Justice.

(c) Mitigation payments to be made by the Charity Bingo Mitigation Fund shall not exceed five million dollars ($5,000,000) in the aggregate.

(d) (1) To allow the Charity Bingo Mitigation Fund to become immediately operable, five million dollars ($5,000,000) shall be loaned from the accrued interest in the Indian Gaming Special Distribution Fund to the Charity Bingo Mitigation Fund on or after January 1, 2009, to make mitigation payments to eligible nonprofit organizations. Five million dollars ($5,000,000) of this loan amount is hereby appropriated to the California Gambling Control Commission for the purposes of providing mitigation payments to certain charitable organizations, as described in subdivision (e). Pursuant to Section 16304 of the Government Code, after three years the unexpended balance shall revert back to the Charity Bingo Mitigation Fund.

(2) To reimburse the Special Distribution Fund, those nonprofit organizations that conduct a remote caller bingo game pursuant to Section 326.3 shall pay to the Department of Justice an amount equal to 5 percent of the gross revenues of each remote caller bingo game played until that time as the full advanced amount plus interest on the loan at the rate accruing to moneys in the Pooled Money Investment Account is reimbursed.

(e) (1) An organization meeting the requirements in subdivision (a) shall be eligible to receive mitigation payments from the Charity Bingo Mitigation Fund only if the city, county, or city and county in which the organization is located maintained official records of the net revenues generated for the fiscal year ending June 30, 2008, by the organization from the use of electronic devices or the organization maintained audited financial records for the fiscal year ending June 30, 2008, which show the net revenues generated from the use of electronic devices.

(2) In addition, an organization applying for mitigation payments shall provide proof that its board of directors has adopted a resolution and its chief executive officer has signed a statement executed under penalty of perjury stating that, as of January 1, 2009, the organization has ceased using electronic devices other than card-minding devices, as described in subdivision (p) of Section 326.5, as a fundraising tool.

(3) Each eligible organization may apply to the California Gambling Control Commission no later than January 31, 2009, for the mitigation payments in the amount equal to net revenues from the fiscal year ending June 30, 2008, by filing an application, including therewith documents and other proof of eligibility, including any and all financial records documenting the organization s net revenues for the fiscal year ending June 30, 2008, as the California Gambling Control Commission may require. The California Gambling Control Commission is authorized to access and examine the financial records of charities requesting funding in order to confirm the legitimacy of the request for funding. In the event that the total of those requests exceeds five million dollars ($5,000,000), payments to all eligible applicants shall be reduced in proportion to each requesting organization s reported or audited net revenues from the operation of electronic devices.

(Amended by Stats. 2013, Ch. 353, Sec. 121. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



326.45

Up to five hundred thousand dollars ($500,000), as determined by order of the Director of Finance, is hereby appropriated from the California Bingo Fund to the California Gambling Control Commission for use in the 2008 09 fiscal year for the purposes described in subparagraph (C) of paragraph (3) of subdivision (q) of Section 326.3.

(Amended by Stats. 2009, Ch. 562, Sec. 3. Effective October 11, 2009.)



326.5

(a) Neither the prohibition on gambling in this chapter nor in Chapter 10 (commencing with Section 330) applies to any bingo game that is conducted in a city, county, or city and county pursuant to an ordinance enacted under Section 19 of Article IV of the State Constitution, if the ordinance allows games to be conducted only in accordance with this section and only by organizations exempted from the payment of the bank and corporation tax by Sections 23701a, 23701b, 23701d, 23701e, 23701f, 23701g, 23701k, 23701w, and 23701l of the Revenue and Taxation Code and by mobilehome park associations, senior citizens organizations, and charitable organizations affiliated with a school district; and if the receipts of those games are used only for charitable purposes.

(b) It is a misdemeanor for any person to receive or pay a profit, wage, or salary from any bingo game authorized by Section 19 of Article IV of the State Constitution. Security personnel employed by the organization conducting the bingo game may be paid from the revenues of bingo games, as provided in subdivisions (j) and (k).

(c) A violation of subdivision (b) shall be punishable by a fine not to exceed ten thousand dollars ($10,000), which fine is deposited in the general fund of the city, county, or city and county that enacted the ordinance authorizing the bingo game. A violation of any provision of this section, other than subdivision (b), is a misdemeanor.

(d) The city, county, or city and county that enacted the ordinance authorizing the bingo game may bring an action to enjoin a violation of this section.

(e) Minors shall not be allowed to participate in any bingo game.

(f) An organization authorized to conduct bingo games pursuant to subdivision (a) shall conduct a bingo game only on property owned or leased by it, or property whose use is donated to the organization, and which property is used by that organization for an office or for performance of the purposes for which the organization is organized. Nothing in this subdivision shall be construed to require that the property owned or leased by, or whose use is donated to, the organization be used or leased exclusively by, or donated exclusively to, that organization.

(g) All bingo games shall be open to the public, not just to the members of the authorized organization.

(h) A bingo game shall be operated and staffed only by members of the authorized organization that organized it. Those members shall not receive a profit, wage, or salary from any bingo game. Only the organization authorized to conduct a bingo game shall operate such a game, or participate in the promotion, supervision, or any other phase of a bingo game. This subdivision does not preclude the employment of security personnel who are not members of the authorized organization at a bingo game by the organization conducting the game.

(i) Any individual, corporation, partnership, or other legal entity, except the organization authorized to conduct a bingo game, shall not hold a financial interest in the conduct of a bingo game.

(j) With respect to organizations exempt from payment of the bank and corporation tax by Section 23701d of the Revenue and Taxation Code, all profits derived from a bingo game shall be kept in a special fund or account and shall not be commingled with any other fund or account. Those profits shall be used only for charitable purposes.

(k) With respect to other organizations authorized to conduct bingo games pursuant to this section, all proceeds derived from a bingo game shall be kept in a special fund or account and shall not be commingled with any other fund or account. Proceeds are the receipts of bingo games conducted by organizations not within subdivision (j). Those proceeds shall be used only for charitable purposes, except as follows:

(1) The proceeds may be used for prizes.

(2) (A) Except as provided in subparagraph (B), a portion of the proceeds, not to exceed 20 percent of the proceeds before the deduction for prizes, or two thousand dollars ($2,000) per month, whichever is less, may be used for the rental of property and for overhead, including the purchase of bingo equipment, administrative expenses, security equipment, and security personnel.

(B) For the purposes of bingo games conducted by the Lake Elsinore Elks Lodge, a portion of the proceeds, not to exceed 20 percent of the proceeds before the deduction for prizes, or three thousand dollars ($3,000) per month, whichever is less, may be used for the rental of property and for overhead, including the purchase of bingo equipment, administrative expenses, security equipment, and security personnel. Any amount of the proceeds that is additional to that permitted under subparagraph (A), up to one thousand dollars ($1,000), shall be used for the purpose of financing the rebuilding of the facility and the replacement of equipment that was destroyed by fire in 2007. The exception to subparagraph (A) that is provided by this subparagraph shall remain in effect only until the cost of rebuilding the facility is repaid, or January 1, 2019, whichever occurs first.

(3) The proceeds may be used to pay license fees.

(4) A city, county, or city and county that enacts an ordinance permitting bingo games may specify in the ordinance that if the monthly gross receipts from bingo games of an organization within this subdivision exceed five thousand dollars ($5,000), a minimum percentage of the proceeds shall be used only for charitable purposes not relating to the conducting of bingo games and that the balance shall be used for prizes, rental of property, overhead, administrative expenses, and payment of license fees. The amount of proceeds used for rental of property, overhead, and administrative expenses is subject to the limitations specified in paragraph (2).

(l) (1) A city, county, or city and county may impose a license fee on each organization that it authorizes to conduct bingo games. The fee, whether for the initial license or renewal, shall not exceed fifty dollars ($50) annually, except as provided in paragraph (2). If an application for a license is denied, one-half of any license fee paid shall be refunded to the organization.

(2) In lieu of the license fee permitted under paragraph (1), a city, county, or city and county may impose a license fee of fifty dollars ($50) paid upon application. If an application for a license is denied, one-half of the application fee shall be refunded to the organization. An additional fee for law enforcement and public safety costs incurred by the city, county, or city and county that are directly related to bingo activities may be imposed and shall be collected monthly by the city, county, or city and county issuing the license; however, the fee shall not exceed the actual costs incurred in providing the service.

(m) A person shall not be allowed to participate in a bingo game, unless the person is physically present at the time and place where the bingo game is being conducted.

(n) The total value of prizes available to be awarded during the conduct of any bingo games shall not exceed five hundred dollars ($500) in cash or kind, or both, for each separate game which is held.

(o) As used in this section, bingo means a game of chance in which prizes are awarded on the basis of designated numbers or symbols that are marked or covered by the player on a tangible card in the player s possession and that conform to numbers or symbols, selected at random and announced by a live caller. Notwithstanding Section 330c, as used in this section, the game of bingo includes tangible cards having numbers or symbols that are concealed and preprinted in a manner providing for distribution of prizes. Electronics or video displays shall not be used in connection with the game of bingo, except in connection with the caller s drawing of numbers or symbols and the public display of that drawing, and except as provided in subdivision (p). The winning cards shall not be known prior to the game by any person participating in the playing or operation of the bingo game. All preprinted cards shall bear the legend, for sale or use only in a bingo game authorized under California law and pursuant to local ordinance. Only a covered or marked tangible card possessed by a player and presented to an attendant may be used to claim a prize. It is the intention of the Legislature that bingo as defined in this subdivision applies exclusively to this section and shall not be applied in the construction or enforcement of any other provision of law.

(p) (1) Players who are physically present at a bingo game may use hand-held, portable card-minding devices, as described in this subdivision, to assist in monitoring the numbers or symbols announced by a live caller as those numbers or symbols are called in a live game. Card-minding devices may not be used in connection with any game where a bingo card may be sold or distributed after the start of the ball draw for that game. A card-minding device shall do all of the following:

(A) Be capable of storing in the memory of the device bingo faces of tangible cards purchased by a player.

(B) Provide a means for bingo players to input manually each individual number or symbol announced by a live caller.

(C) Compare the numbers or symbols entered by the player to the bingo faces previously stored in the memory of the device.

(D) Identify winning bingo patterns that exist on the stored bingo faces.

(2) A card-minding device shall perform no functions involving the play of the game other than those described in paragraph (1). Card-minding devices shall not do any of the following:

(A) Be capable of accepting or dispensing any coins, currency, or other representative of value or on which value has been encoded.

(B) Be capable of monitoring any bingo card face other than the faces of the tangible bingo card or cards purchased by the player for that game.

(C) Display or represent the game result through any means, including, but not limited to, video or mechanical reels or other slot machine or casino game themes, other than highlighting the winning numbers or symbols marked or covered on the tangible bingo cards or giving an audio alert that the player s card has a prize-winning pattern.

(D) Determine the outcome of any game or be physically or electronically connected to any component that determines the outcome of a game or to any other bingo equipment, including, but not limited to, the ball call station, or to any other card-minding device. No other player-operated or player-activated electronic or electromechanical device or equipment is permitted to be used in connection with a bingo game.

(3) (A) A card-minding device shall be approved in advance by the department as meeting the requirements of this section and any additional requirements stated in regulations adopted by the department. Any proposed material change to the device, including any change to the software used by the device, shall be submitted to the department and approved by the department prior to implementation.

(B) In accordance with Chapter 5 (commencing with Section 19800) of Division 8 of the Business and Professions Code, the commission shall establish reasonable criteria for, and require the licensure of, any person that directly or indirectly manufactures, distributes, supplies, vends, leases, or otherwise provides card-minding devices or other supplies, equipment, or services related to card-minding devices designed for use in the playing of bingo games by any nonprofit organization.

(C) A person or entity that supplies or services any card-minding device shall meet all licensing requirements established by the commission in regulations.

(4) The costs of any testing, certification, license, or determination required by this subdivision shall be borne by the person or entity seeking it.

(5) On and after January 1, 2010, the Department of Justice may inspect all card-minding devices at any time without notice, and may immediately prohibit the use of any device that does not comply with the requirements established by the department in regulations. The Department of Justice may at any time, without notice, impound any device the use of which has been prohibited by the commission.

(6) The Department of Justice shall issue regulations to implement the requirements of this subdivision, and the California Gambling Control Commission may issue regulations regarding the means by which the operator of a bingo game, as required by applicable law, may offer assistance to a player with disabilities in order to enable that player to participate in a bingo game, provided that the means of providing that assistance shall not be through any electronic, electromechanical, or other device or equipment that accepts the insertion of any coin, currency, token, credit card, or other means of transmitting value, and does not constitute or is not a part of a system that constitutes a video lottery terminal, slot machine, or device prohibited by Chapter 10 (commencing with Section 330).

(7) The following definitions apply for purposes of this subdivision:

(A) Commission means the California Gambling Control Commission.

(B) Department means the Department of Justice.

(C) Person includes a natural person, corporation, limited liability company, partnership, trust, joint venture, association, or any other business organization.

(Amended by Stats. 2013, Ch. 353, Sec. 122. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



327

Every person who contrives, prepares, sets up, proposes, or operates any endless chain is guilty of a public offense, and is punishable by imprisonment in the county jail not exceeding one year or in state prison for 16 months, two, or three years.

As used in this section, an endless chain means any scheme for the disposal or distribution of property whereby a participant pays a valuable consideration for the chance to receive compensation for introducing one or more additional persons into participation in the scheme or for the chance to receive compensation when a person introduced by the participant introduces a new participant. Compensation, as used in this section, does not mean or include payment based upon sales made to persons who are not participants in the scheme and who are not purchasing in order to participate in the scheme.

(Amended by Stats. 1989, Ch. 436, Sec. 2.)



327

Every person who contrives, prepares, sets up, proposes, or operates any endless chain is guilty of a public offense, and is punishable by imprisonment in the county jail not exceeding one year or in state prison for 16 months, two, or three years.

As used in this section, an endless chain means any scheme for the disposal or distribution of property whereby a participant pays a valuable consideration for the chance to receive compensation for introducing one or more additional persons into participation in the scheme or for the chance to receive compensation when a person introduced by the participant introduces a new participant. Compensation, as used in this section, does not mean or include payment based upon sales made to persons who are not participants in the scheme and who are not purchasing in order to participate in the scheme.

(Amended by Stats. 1989, Ch. 436, Sec. 2.)



328

Nothing in this chapter shall make unlawful the printing or other production of any advertisements for, or any ticket, chance, or share in a lottery conducted in any other state or nation where such lottery is not prohibited by the laws of such state or nation; or the sale of such materials by the manufacturer thereof to any person or entity conducting or participating in the conduct of such a lottery in any such state or nation. This section does not authorize any advertisement within California relating to lotteries, or the sale or resale within California of lottery tickets, chances, or shares to individuals, or acts otherwise in violation of any laws of the state.

(Added by Stats. 1980, Ch. 216, Sec. 1. Effective June 23, 1980.)



329

Upon a trial for the violation of any of the provisions of this chapter, it is not necessary to prove the existence of any lottery in which any lottery ticket purports to have been issued, or to prove the actual signing of any such ticket or share, or pretended ticket or share, of any pretended lottery, nor that any lottery ticket, share, or interest was signed or issued by the authority of any manager, or of any person assuming to have authority as manager; but in all cases proof of the sale, furnishing, bartering, or procuring of any ticket, share, or interest therein, or of any instrument purporting to be a ticket, or part or share of any such ticket, is evidence that such share or interest was signed and issued according to the purport thereof.

(Added by Stats. 1989, Ch. 897, Sec. 19.)






CHAPTER 10. Gaming

330

Every person who deals, plays, or carries on, opens, or causes to be opened, or who conducts, either as owner or employee, whether for hire or not, any game of faro, monte, roulette, lansquenet, rouge et noire, rondo, tan, fan-tan, seven-and-a-half, twenty-one, hokey-pokey, or any banking or percentage game played with cards, dice, or any device, for money, checks, credit, or other representative of value, and every person who plays or bets at or against any of those prohibited games, is guilty of a misdemeanor, and shall be punishable by a fine not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), or by imprisonment in the county jail not exceeding six months, or by both the fine and imprisonment.

(Amended by Stats. 1991, Ch. 71, Sec. 1.)



330a

(a) Every person, who has in his or her possession or under his or her control, either as owner, lessee, agent, employee, mortgagee, or otherwise, or who permits to be placed, maintained, or kept in any room, space, inclosure, or building owned, leased, or occupied by him or her, or under his or her management or control, any slot or card machine, contrivance, appliance or mechanical device, upon the result of action of which money or other valuable thing is staked or hazarded, and which is operated, or played, by placing or depositing therein any coins, checks, slugs, balls, or other articles or device, or in any other manner and by means whereof, or as a result of the operation of which any merchandise, money, representative or articles of value, checks, or tokens, redeemable in or exchangeable for money or any other thing of value, is won or lost, or taken from or obtained from the machine, when the result of action or operation of the machine, contrivance, appliance, or mechanical device is dependent upon hazard or chance, and every person, who has in his or her possession or under his or her control, either as owner, lessee, agent, employee, mortgagee, or otherwise, or who permits to be placed, maintained, or kept in any room, space, inclosure, or building owned, leased, or occupied by him or her, or under his or her management or control, any card dice, or any dice having more than six faces or bases each, upon the result of action of which any money or other valuable thing is staked or hazarded, or as a result of the operation of which any merchandise, money, representative or article of value, check or token, redeemable in or exchangeable for money or any other thing of value, is won or lost or taken, when the result of action or operation of the dice is dependent upon hazard or chance, is guilty of a misdemeanor.

(b) A first violation of this section shall be punishable by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), or by imprisonment in a county jail not exceeding six months, or by both that fine and imprisonment.

(c) A second offense shall be punishable by a fine of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000), or by imprisonment in a county jail not exceeding six months, or by both that fine and imprisonment.

(d) A third or subsequent offense shall be punishable by a fine of not less than ten thousand dollars ($10,000) nor more than twenty-five thousand dollars ($25,000), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment.

(e) If the offense involved more than one machine or more than one location, an additional fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000) shall be imposed per machine and per location.

(Amended by Stats. 2010, Ch. 577, Sec. 1. Effective January 1, 2011.)



330b

(a) It is unlawful for any person to manufacture, repair, own, store, possess, sell, rent, lease, let on shares, lend or give away, transport, or expose for sale or lease, or to offer to repair, sell, rent, lease, let on shares, lend or give away, or permit the operation, placement, maintenance, or keeping of, in any place, room, space, or building owned, leased, or occupied, managed, or controlled by that person, any slot machine or device, as defined in this section.

It is unlawful for any person to make or to permit the making of an agreement with another person regarding any slot machine or device, by which the user of the slot machine or device, as a result of the element of hazard or chance or other unpredictable outcome, may become entitled to receive money, credit, allowance, or other thing of value or additional chance or right to use the slot machine or device, or to receive any check, slug, token, or memorandum entitling the holder to receive money, credit, allowance, or other thing of value.

(b) The limitations of subdivision (a), insofar as they relate to owning, storing, possessing, or transporting any slot machine or device, do not apply to any slot machine or device located upon or being transported by any vessel regularly operated and engaged in interstate or foreign commerce, so long as the slot machine or device is located in a locked compartment of the vessel, is not accessible for use, and is not used or operated within the territorial jurisdiction of this state.

(c) The limitations of subdivision (a) do not apply to a manufacturer s business activities that are conducted in accordance with the terms of a license issued by a tribal gaming agency pursuant to the tribal-state gaming compacts entered into in accordance with the Indian Gaming Regulatory Act (18 U.S.C. Sec. 1166 to 1168, inclusive, and 25 U.S.C. Sec. 2701 et seq.).

(d) For purposes of this section, slot machine or device means a machine, apparatus, or device that is adapted, or may readily be converted, for use in a way that, as a result of the insertion of any piece of money or coin or other object, or by any other means, the machine or device is caused to operate or may be operated, and by reason of any element of hazard or chance or of other outcome of operation unpredictable by him or her, the user may receive or become entitled to receive any piece of money, credit, allowance, or thing of value, or additional chance or right to use the slot machine or device, or any check, slug, token, or memorandum, whether of value or otherwise, which may be exchanged for any money, credit, allowance, or thing of value, or which may be given in trade, irrespective of whether it may, apart from any element of hazard or chance or unpredictable outcome of operation, also sell, deliver, or present some merchandise, indication of weight, entertainment, or other thing of value.

(e) Every person who violates this section is guilty of a misdemeanor.

(1) A first violation of this section shall be punishable by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), or by imprisonment in a county jail not exceeding six months, or by both that fine and imprisonment.

(2) A second offense shall be punishable by a fine of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000), or by imprisonment in a county jail not exceeding six months, or by both that fine and imprisonment.

(3) A third or subsequent offense shall be punishable by a fine of not less than ten thousand dollars ($10,000) nor more than twenty-five thousand dollars ($25,000), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment.

(4) If the offense involved more than one machine or more than one location, an additional fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000) shall be imposed per machine and per location.

(f) Pinball and other amusement machines or devices, which are predominantly games of skill, whether affording the opportunity of additional chances or free plays or not, are not included within the term slot machine or device, as defined in this section.

(Amended by Stats. 2010, Ch. 577, Sec. 2. Effective January 1, 2011.)



330c

A punchboard as hereinafter defined is hereby declared to be a slot machine or device within the meaning of Section 330b of this code and shall be subject to the provisions thereof. For the purposes of this section, a punchboard is any card, board or other device which may be played or operated by pulling, pressing, punching out or otherwise removing any slip, tab, paper or other substance therefrom to disclose any concealed number, name or symbol.

(Added by Stats. 1953, Ch. 379.)



330.1

(a) Every person who manufactures, owns, stores, keeps, possesses, sells, rents, leases, lets on shares, lends or gives away, transports, or exposes for sale or lease, or offers to sell, rent, lease, let on shares, lend or give away or who permits the operation of or permits to be placed, maintained, used, or kept in any room, space, or building owned, leased, or occupied by him or her or under his or her management or control, any slot machine or device as hereinafter defined, and every person who makes or permits to be made with any person any agreement with reference to any slot machine or device as hereinafter defined, pursuant to which agreement the user thereof, as a result of any element of hazard or chance, may become entitled to receive anything of value or additional chance or right to use that slot machine or device, or to receive any check, slug, token, or memorandum, whether of value or otherwise, entitling the holder to receive anything of value, is guilty of a misdemeanor.

(b) A first violation of this section shall be punishable by a fine of not more than one thousand dollars ($1,000), or by imprisonment in a county jail not exceeding six months, or by both that fine and imprisonment.

(c) A second offense shall be punishable by a fine of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000), or by imprisonment in a county jail not exceeding six months, or by both that fine and imprisonment.

(d) A third or subsequent offense shall be punishable by a fine of not less than ten thousand dollars ($10,000) nor more than twenty-five thousand dollars ($25,000), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment.

(e) If the offense involved more than one machine or more than one location, an additional fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000) shall be imposed per machine and per location.

(f) A slot machine or device within the meaning of Sections 330.1 to 330.5, inclusive, of this code is one that is, or may be, used or operated in such a way that, as a result of the insertion of any piece of money or coin or other object the machine or device is caused to operate or may be operated or played, mechanically, electrically, automatically, or manually, and by reason of any element of hazard or chance, the user may receive or become entitled to receive anything of value or any check, slug, token, or memorandum, whether of value or otherwise, which may be given in trade, or the user may secure additional chances or rights to use such machine or device, irrespective of whether it may, apart from any element of hazard or chance, also sell, deliver, or present some merchandise, indication of weight, entertainment, or other thing of value.

(Amended by Stats. 2011, Ch. 296, Sec. 202. Effective January 1, 2012.)



330.2

As used in Sections 330.1 to 330.5, inclusive, of this code a thing of value is defined to be any money, coin, currency, check, chip, allowance, token, credit, merchandise, property, or any representative of value.

(Added by Stats. 1950, 1st Ex. Sess., Ch. 18.)



330.3

In addition to any other remedy provided by law any slot machine or device may be seized by any of the officers designated by Sections 335 and 335a of the Penal Code, and in such cases shall be disposed of, together with any and all money seized in or in connection with such machine or device, as provided in Section 335a of the Penal Code.

(Added by Stats. 1950, 1st Ex. Sess., Ch. 18.)



330.4

It is specifically declared that the mere possession or control, either as owner, lessee, agent, employee, mortgagor, or otherwise of any slot machine or device, as defined in Section 330.1 of this code, is prohibited and penalized by the provisions of Sections 330.1 to 330.5, inclusive, of this code.

It is specifically declared that every person who permits to be placed, maintained or kept in any room, space, enclosure, or building owned, leased or occupied by him, or under his management or control, whether for use or operation or for storage, bailment, safekeeping or deposit only, any slot machine or device, as defined in Section 330.1 of this code, is guilty of a misdemeanor and punishable as provided in Section 330.1 of this code.

It is further declared that the provisions of this section specifically render any slot machine or device as defined in Section 330.1 of this code subject to confiscation as provided in Section 335a of this code.

(Added by Stats. 1950, 1st Ex. Sess., Ch. 18.)



330.5

It is further expressly provided that Sections 330.1 to 330.4, inclusive, of this code shall not apply to music machines, weighing machines and machines which vend cigarettes, candy, ice cream, food, confections or other merchandise, in which there is deposited an exact consideration and from which in every case the customer obtains that which he purchases; and it is further expressly provided that with respect to the provisions of Sections 330.1 to 330.4, inclusive, only, of this code, pin ball, and other amusement machines or devices which are predominantly games of skill, whether affording the opportunity of additional chances or free plays or not, are not intended to be and are not included within the term slot machine or device as defined within Sections 330.1 to 330.4, inclusive, of this code.

(Added by Stats. 1950, 1st Ex. Sess., Ch. 18.)



330.6

The provisions of Sections 330.1 to 330.5, inclusive, of this code, with respect to owning, storing, keeping, possessing, or transporting any slot machine or device as therein defined, shall not apply to any slot machine or device as therein defined, located upon or being transported by any vessel regularly operated and engaged in interstate or foreign commerce, so long as such slot machine or device is located in a locked compartment of the vessel, is not accessible for use and is not used or operated within the territorial jurisdiction of this State.

(Added by Stats. 1950, 1st Ex. Sess., Ch. 18.)



330.7

(a) It shall be a defense to any prosecution under this chapter relating to slot machines, as defined in subdivision (d) of Section 330b, if the defendant shows that the slot machine is an antique slot machine and was not operated for gambling purposes while in the defendant s possession. For the purposes of this section, the term antique slot machine means a slot machine that is over 25 years of age.

(b) Notwithstanding Section 335a, whenever the defense provided by subdivision (a) is offered, no slot machine seized from a defendant shall be destroyed or otherwise altered until after a final court determination that the defense is not applicable. If the defense is applicable, the machine shall be returned pursuant to provisions of law providing for the return of property.

(c) It is the purpose of this section to protect the collection and restoration of antique slot machines not presently utilized for gambling purposes because of their aesthetic interest and importance in California history.

(Amended by Stats. 2004, Ch. 183, Sec. 268. Effective January 1, 2005.)



330.8

Notwithstanding Sections 330a, 330b, and 330.1 to 330.5, inclusive, the sale, transportation, storage, and manufacture of gambling devices, as defined in Section 330.1, including the acquisition of essential parts therefor and the assembly of such parts, is permitted, provided those devices are sold, transported, stored, and manufactured only for subsequent transportation in interstate or foreign commerce when that transportation is not prohibited by any applicable federal law. Those activities may be conducted only by persons who have registered with the United States government pursuant to Chapter 24 (commencing with Section 1171) of Title 15 of the United States Code, as amended. Those gambling devices shall not be displayed to the general public or sold for use in California regardless of where purchased, nor held nor manufactured in violation of any applicable federal law. A violation of this section is a misdemeanor.

(Amended by Stats. 1987, Ch. 828, Sec. 18.5.)



330.9

(a) Notwithstanding Sections 330a, 330b, 330.1 to 330.5, inclusive, or any other provision of law, it shall be lawful for any person to transport and possess any slot machine or device for display at a trade show, conference, or convention being held within this state, or if used solely as a prop for a motion picture, television, or video production.

(b) Subdivision (a) shall apply only if the slot machine or device is adjusted to render the machine or device inoperable, or if the slot machine or device is set on demonstration mode.

(c) This section is intended to constitute a state exemption as provided in Section 1172 of Title 15 of the United States Code.

(d) For purposes of this section:

(1) Demonstration mode means that the programming or settings of a slot machine or device have been programmed, set, or selected to operate normally, but to not accept or pay out cash or any other consideration.

(2) Slot machine or device has the same meaning as slot machine or device as defined in Section 330.1, or gambling device as defined in paragraph (1) of subsection (a) of Section 1171 of Title 15 of the United States Code.

(Amended by Stats. 2005, Ch. 546, Sec. 2. Effective January 1, 2006.)



330.11

Banking game or banked game does not include a controlled game if the published rules of the game feature a player-dealer position and provide that this position must be continuously and systematically rotated amongst each of the participants during the play of the game, ensure that the player-dealer is able to win or lose only a fixed and limited wager during the play of the game, and preclude the house, another entity, a player, or an observer from maintaining or operating as a bank during the course of the game. For purposes of this section it is not the intent of the Legislature to mandate acceptance of the deal by every player if the division finds that the rules of the game render the maintenance of or operation of a bank impossible by other means. The house shall not occupy the player-dealer position.

(Amended by Stats. 2001, Ch. 941, Sec. 2. Effective January 1, 2002.)



331

Every person who knowingly permits any of the games mentioned in Sections 330 and 330a to be played, conducted, or dealt in any house owned or rented by such person, in whole or in part, is punishable as provided in Sections 330 and 330a.

(Amended by Stats. 1987, Ch. 828, Sec. 19.)



332

(a) Every person who by the game of three card monte, so-called, or any other game, device, sleight of hand, pretensions to fortune telling, trick, or other means whatever, by use of cards or other implements or instruments, or while betting on sides or hands of any play or game, fraudulently obtains from another person money or property of any description, shall be punished as in the case of larceny of property of like value for the first offense, except that the fine may not exceed more than five thousand dollars ($5,000). A second offense of this section is punishable, as in the case of larceny, except that the fine shall not exceed ten thousand dollars ($10,000), or both imprisonment and fine.

(b) For the purposes of this section, fraudulently obtains includes, but is not limited to, cheating, including, for example, gaining an unfair advantage for any player in any game through a technique or device not sanctioned by the rules of the game.

(c) For the purposes of establishing the value of property under this section, poker chips, tokens, or markers have the monetary value assigned to them by the players in any game.

(Amended by Stats. 2005, Ch. 546, Sec. 3. Effective January 1, 2006.)



333

Every person duly summoned as a witness for the prosecution, on any proceedings had under this Chapter, who neglects or refuses to attend, as required, is guilty of a misdemeanor.

(Enacted 1872.)



334

(a) Every person who owns or operates any concession, and who fraudulently obtains money from another by means of any hidden mechanical device or obstruction with intent to diminish the chance of any patron to win a prize, or by any other fraudulent means, shall be punished as in the case of theft of property of like value.

(b) Any person who manufactures or sells any mechanical device or obstruction for a concession which he knows or reasonably should know will be fraudulently used to diminish the chance of any patron to win a prize is guilty of a misdemeanor.

(c) Any person who owns or operates any game, at a fair or carnival of a type known as razzle-dazzle is guilty of a misdemeanor.

As used in this subdivision, razzle-dazzle means a series of games of skill or chance in which the player pays money or other valuable consideration in return for each opportunity to make successive attempts to obtain points by the use of dice, darts, marbles or other implements, and where such points are accumulated in successive games by the player toward a total number of points, determined by the operator, which is required for the player to win a prize or other valuable consideration.

(d) As used in this section, concession means any game or concession open to the public and operated for profit in which the patron pays a fee for participating and may receive a prize upon a later happening.

(e) Nothing in this section shall be construed to prohibit or preempt more restrictive regulation of any concession at a fair or carnival by any local governmental entity.

(Added by Stats. 1974, Ch. 626.)



335

Every district attorney, sheriff, or police officer must inform against and diligently prosecute persons whom they have reasonable cause to believe offenders against the provisions of this chapter, and every officer refusing or neglecting so to do, is guilty of a misdemeanor.

(Amended by Stats. 1996, Ch. 872, Sec. 110. Effective January 1, 1997.)



335a

In addition to any other remedy provided by law any machine or other device the possession or control of which is penalized by the laws of this State prohibiting lotteries or gambling may be seized by any peace officer, and a notice of intention summarily to destroy such machine or device as provided in this section must be posted in a conspicuous place upon the premises in or upon which such machine or device was seized. Such machine or device shall be held by such officer for 30 days after such posting, and if no action is commenced to recover possession of such machine or device, within such time, the same shall be summarily destroyed by such officer, or if such machine or device shall be held by the court, in any such action, to be in violation of such laws, or any of them, the same shall be summarily destroyed by such officer immediately after the decision of the court has become final.

The superior court shall have jurisdiction of any such actions or proceedings commenced to recover the possession of such machine or device or any money seized in connection therewith.

Any and all money seized in or in connection with such machine or device shall, immediately after such machine or device has been so destroyed, be paid into the treasury of the city or county, as the case may be, where seized, said money to be deposited in the general fund.

(Added by Stats. 1941, Ch. 192.)



336

Every owner, lessee, or keeper of any house used in whole, or in part, as a saloon or drinking place, who knowingly permits any person under 18 years of age to play at any game of chance therein, is guilty of a misdemeanor.

(Amended by Stats. 1972, Ch. 579.)



336.5

Gaming chips may be used on the gaming floor by a patron of a gambling establishment, as defined in subdivision (o) of Section 19805 of the Business and Professions Code, to pay for food and beverage items that are served at the table.

(Amended by Stats. 2012, Ch. 162, Sec. 123. Effective January 1, 2013.)



336.9

(a) Notwithstanding Section 337a, and except as provided in subdivision (b), any person who, not for gain, hire, or reward other than that at stake under conditions available to every participant, knowingly participates in any of the ways specified in paragraph (2), (3), (4), (5), or (6) of subdivision (a) of Section 337a in any bet, bets, wager, wagers, or betting pool or pools made between the person and any other person or group of persons who are not acting for gain, hire, or reward, other than that at stake under conditions available to every participant, upon the result of any lawful trial, or purported trial, or contest, or purported contest, of skill, speed, or power of endurance of person or animal, or between persons, animals, or mechanical apparatus, is guilty of an infraction, punishable by a fine not to exceed two hundred fifty dollars ($250).

(b) Subdivision (a) does not apply to either of the following situations:

(1) Any bet, bets, wager, wagers, or betting pool or pools made online.

(2) Betting pools with more than two thousand five hundred dollars ($2,500) at stake.

(Amended by Stats. 2010, Ch. 328, Sec. 155. Effective January 1, 2011.)



337

Every state, county, city, city and county, town, or judicial district officer, or other person who shall ask for, receive, or collect any money, or other valuable consideration, either for his own or the public use, for and with the understanding that he will aid, exempt, or otherwise assist any person from arrest or conviction for a violation of Section 330 of the Penal Code; or who shall issue, deliver, or cause to be given or delivered to any person or persons, any license, permit, or other privilege, giving, or pretending to give, any authority or right to any person or persons to carry on, conduct, open, or cause to be opened, any game or games which are forbidden or prohibited by Section 330 of said code; and any of such officer or officers who shall vote for the passage of any ordinance or by-law, giving, granting, or pretending to give or grant to any person or persons any authority or privilege to open, carry on, conduct, or cause to be opened, carried on, or conducted, any game or games prohibited by said Section 330 of the Penal Code, is guilty of a felony.

(Amended by Stats. 1951, Ch. 1608.)



337a

(a) Except as provided in Section 336.9, every person who engages in one of the following offenses, shall be punished for a first offense by imprisonment in a county jail for a period of not more than one year or in the state prison, or by a fine not to exceed five thousand dollars ($5,000), or by both imprisonment and fine:

(1) Pool selling or bookmaking, with or without writing, at any time or place.

(2) Whether for gain, hire, reward, or gratuitously, or otherwise, keeps or occupies, for any period of time whatsoever, any room, shed, tenement, tent, booth, building, float, vessel, place, stand or enclosure, of any kind, or any part thereof, with a book or books, paper or papers, apparatus, device or paraphernalia, for the purpose of recording or registering any bet or bets, any purported bet or bets, wager or wagers, any purported wager or wagers, selling pools, or purported pools, upon the result, or purported result, of any trial, purported trial, contest, or purported contest, of skill, speed or power of endurance of person or animal, or between persons, animals, or mechanical apparatus, or upon the result, or purported result, of any lot, chance, casualty, unknown or contingent event whatsoever.

(3) Whether for gain, hire, reward, or gratuitously, or otherwise, receives, holds, or forwards, or purports or pretends to receive, hold, or forward, in any manner whatsoever, any money, thing or consideration of value, or the equivalent or memorandum thereof, staked, pledged, bet or wagered, or to be staked, pledged, bet or wagered, or offered for the purpose of being staked, pledged, bet or wagered, upon the result, or purported result, of any trial, or purported trial, or contest, or purported contest, of skill, speed or power of endurance of person or animal, or between persons, animals, or mechanical apparatus, or upon the result, or purported result, of any lot, chance, casualty, unknown or contingent event whatsoever.

(4) Whether for gain, hire, reward, or gratuitously, or otherwise, at any time or place, records, or registers any bet or bets, wager or wagers, upon the result, or purported result, of any trial, or purported trial, or contest, or purported contest, of skill, speed or power of endurance of person or animal, or between persons, animals, or mechanical apparatus, or upon the result, or purported result, of any lot, chance, casualty, unknown or contingent event whatsoever.

(5) Being the owner, lessee or occupant of any room, shed, tenement, tent, booth, building, float, vessel, place, stand, enclosure or grounds, or any part thereof, whether for gain, hire, reward, or gratuitously, or otherwise, permits that space to be used or occupied for any purpose, or in any manner prohibited by paragraph (1), (2), (3), or (4).

(6) Lays, makes, offers or accepts any bet or bets, or wager or wagers, upon the result, or purported result, of any trial, or purported trial, or contest, or purported contest, of skill, speed or power of endurance of person or animal, or between persons, animals, or mechanical apparatus.

(b) In any accusatory pleading charging a violation of this section, if the defendant has been once previously convicted of a violation of any subdivision of this section, the previous conviction shall be charged in the accusatory pleading, and, if the previous conviction is found to be true by the jury, upon a jury trial, or by the court, upon a court trial, or is admitted by the defendant, the defendant shall, if he or she is not imprisoned in the state prison, be imprisoned in the county jail for a period of not more than one year and pay a fine of not less than one thousand dollars ($1,000) and not to exceed ten thousand dollars ($10,000). Nothing in this paragraph shall prohibit a court from placing a person subject to this subdivision on probation. However, that person shall be required to pay a fine of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000) or be imprisoned in the county jail for a period of not more than one year, as a condition thereof. In no event does the court have the power to absolve a person convicted pursuant to this subdivision from either being imprisoned or from paying a fine of not less than one thousand dollars ($1,000) and not more than ten thousand dollars ($10,000).

(c) In any accusatory pleading charging a violation of this section, if the defendant has been previously convicted two or more times of a violation of any subdivision of this section, each previous conviction shall be charged in the accusatory pleadings. If two or more of the previous convictions are found to be true by the jury, upon a jury trial, or by the court, upon a court trial, or are admitted by the defendant, the defendant shall, if he or she is not imprisoned in the state prison, be imprisoned in the county jail for a period of not more than one year or pay a fine of not less than one thousand dollars ($1,000) nor more than fifteen thousand dollars ($15,000), or be punished by both imprisonment and fine. Nothing in this paragraph shall prohibit a court from placing a person subject to this subdivision on probation. However, that person shall be required to pay a fine of not less than one thousand dollars ($1,000) nor more than fifteen thousand dollars ($15,000), or be imprisoned in the county jail for a period of not more than one year as a condition thereof. In no event does the court have the power to absolve a person convicted and subject to this subdivision from either being imprisoned or from paying a fine of not more than fifteen thousand dollars ($15,000).

(d) Except where the existence of a previous conviction of any subdivision of this section was not admitted or not found to be true pursuant to this section, or the court finds that a prior conviction was invalid, the court shall not strike or dismiss any prior convictions alleged in the information or indictment.

(e) This section applies not only to persons who commit any of the acts designated in paragraphs (1) to (6), inclusive, of subdivision (a), as a business or occupation, but also applies to every person who in a single instance engages in any one of the acts specified in paragraphs (1) to (6), inclusive, of subdivision (a).

(Amended by Stats. 2009, Ch. 72, Sec. 2. Effective January 1, 2010.)



337b

Any person who gives, or offers or promises to give, or attempts to give or offer, any money, bribe, or thing of value, to any participant or player, or to any prospective participant or player, in any sporting event, contest, or exhibition of any kind whatsoever, except a wrestling exhibition as defined in Section 18626 of the Business and Professions Code, and specifically including, but without being limited to, such sporting events, contests, and exhibitions as baseball, football, basketball, boxing, horse racing, and wrestling matches, with the intention or understanding or agreement that such participant or player or such prospective participant or player shall not use his or her best efforts to win such sporting event, contest, or exhibition, or shall so conduct himself or herself in such sporting event, contest, or exhibition that any other player, participant or team of players or participants shall thereby be assisted or enabled to win such sporting event, contest, or exhibition, or shall so conduct himself or herself in such sporting event, contest, or exhibition as to limit his or her or his or her team s margin of victory in such sporting event, contest, or exhibition, is guilty of a felony, and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170, or by a fine not exceeding five thousand dollars ($5,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 328. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



337c

Any person who accepts, or attempts to accept, or offers to accept, or agrees to accept, any money, bribe or thing of value, with the intention or understanding or agreement that he or she will not use his or her best efforts to win any sporting event, contest, or exhibition of any kind whatsoever, except a wrestling exhibition as defined in Section 18626 of the Business and Professions Code, and specifically including, but without being limited to, such sporting events, contests, or exhibitions as baseball, football, basketball, boxing, horse racing, and wrestling matches, in which he or she is playing or participating or is about to play or participate in, or will so conduct himself or herself in such sporting event, contest, or exhibition that any other player or participant or team of players or participants shall thereby be assisted or enabled to win such sporting event, contest, or exhibition, or will so conduct himself or herself in such sporting event, contest, or exhibition as to limit his or her or his or her team s margin of victory in such sporting event, contest, or exhibition, is guilty of a felony, and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170, or by a fine not exceeding five thousand dollars ($5,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 329. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



337d

Any person who gives, offers to give, promises to give, or attempts to give, any money, bribe, or thing of value to any person who is umpiring, managing, directing, refereeing, supervising, judging, presiding, or officiating at, or who is about to umpire, manage, direct, referee, supervise, judge, preside, or officiate at any sporting event, contest, or exhibition of any kind whatsoever, including, but not limited to, sporting events, contests, and exhibitions such as baseball, football, boxing, horse racing, and wrestling matches, with the intention or agreement or understanding that the person shall corruptly or dishonestly umpire, manage, direct, referee, supervise, judge, preside, or officiate at, any sporting event, contest, or exhibition, or the players or participants thereof, with the intention or purpose that the result of the sporting event, contest, or exhibition will be affected or influenced thereby, is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 or by a fine of not more than ten thousand dollars ($10,000), or by imprisonment and fine. A second offense of this section is a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 or by a fine of not more than fifteen thousand dollars ($15,000), or by both that imprisonment and fine.

(Amended by Stats. 2011, Ch. 15, Sec. 330. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



337e

Any person who as umpire, manager, director, referee, supervisor, judge, presiding officer or official receives or agrees to receive, or attempts to receive any money, bribe or thing of value, with the understanding or agreement that such umpire, manager, director, referee, supervisor, judge, presiding officer, or official shall corruptly conduct himself or shall corruptly umpire, manage, direct, referee, supervise, judge, preside, or officiate at, any sporting event, contest, or exhibition of any kind whatsoever, and specifically including, but without being limited to, such sporting events, contests, and exhibitions as baseball, football, boxing, horse racing, and wrestling matches, or any player or participant thereof, with the intention or purpose that the result of the sporting event, contest, or exhibition will be affected or influenced thereby, is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170, or by a fine not exceeding five thousand dollars ($5,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 331. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



337f

(a) Any person who does any of the following is punishable by a fine not exceeding five thousand dollars ($5,000), or by imprisonment in a county jail not exceeding one year, or by imprisonment pursuant to subdivision (h) of Section 1170, or by both that fine and imprisonment:

(1) Influences, or induces, or conspires with, any owner, trainer, jockey, groom, or other person associated with or interested in any stable, horse, or race in which a horse participates, to affect the result of that race by stimulating or depressing a horse through the administration of any drug to that horse, or by the use of any electrical device or any electrical equipment or by any mechanical or other device not generally accepted as regulation racing equipment, or so stimulates or depresses a horse.

(2) Knowingly enters any horse in any race within a period of 24 hours after any drug has been administered to that horse for the purpose of increasing or retarding the speed of that horse.

(3) Willfully or unjustifiably enters or races any horse in any running or trotting race under any name or designation other than the name or designation assigned to that horse by and registered with the Jockey Club or the United States Trotting Association or willfully sets on foot, instigates, engages in or in any way furthers any act by which any horse is entered or raced in any running or trotting race under any name or designation other than the name or designation duly assigned by and registered with the Jockey Club or the United States Trotting Association.

(b) For purposes of this section, the term drug includes all substances recognized as having the power of stimulating or depressing the central nervous system, respiration, or blood pressure of an animal, such as narcotics, hypnotics, benzedrine or its derivatives, but shall not include recognized vitamins or supplemental feeds approved by or in compliance with the rules and regulations or policies of the California Horse Racing Board.

(Amended by Stats. 2011, Ch. 15, Sec. 332. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



337g

The possession, transport or use of any local anaesthetic of the cocaine group, including but not limited to natural or synthetic drugs of this group, such as allocaine, apothesine, alypine, benzyl carbinol, butyn, procaine, nupercaine, beta-eucaine, novol or anestubes, within the racing inclosure is prohibited, except upon a bona fide veterinarian s prescription with complete statement of uses and purposes of same on the container. A copy of such prescription shall be filed with the stewards, and such substances may be used only with approval of the stewards and under the supervision of the veterinarian representing the board.

(Added by Stats. 1943, Ch. 1001.)



337h

Any person who, except for medicinal purposes, administers any poison, drug, medicine, or other noxious substance, to any horse, stud, mule, ass, mare, horned cattle, neat cattle, gelding, colt, filly, dog, animals, or other livestock, entered or about to be entered in any race or upon any race course, or entered or about to be entered at or with any agricultural park, or association, race course, or corporation, or other exhibition for competition for prize, reward, purse, premium, stake, sweepstakes, or other reward, or who exposes any poison, drug, medicine, or noxious substance, with intent that it shall be taken, inhaled, swallowed, or otherwise received by any of these animals or other livestock, with intent to impede or affect its speed, endurance, sense, health, physical condition, or other character or quality, or who causes to be taken by or placed upon or in the body of any of these animals or other livestock, entered or about to be entered in any race or competition described in this section any sponge, wood, or foreign substance of any kind, with intent to impede or affect its speed, endurance, sense, health, or physical condition, is guilty of a misdemeanor.

(Added by Stats. 1953, Ch. 32.)



337i

Every person who knowingly transmits information as to the progress or results of a horserace, or information as to wagers, betting odds, changes in betting odds, post or off times, jockey or player changes in any contest or trial, or purported contest or trial, involving humans, beasts, or mechanical apparatus by any means whatsoever including, but not limited to telephone, telegraph, radio, and semaphore when such information is transmitted to or by a person or persons engaged in illegal gambling operations, is punishable by imprisonment in the county jail for a period of not more than one year or in the state prison.

This section shall not be construed as prohibiting a newspaper from printing such results or information as news, or any television or radio station from telecasting or broadcasting such results or information as news. This section shall not be so construed as to place in jeopardy any common carrier or its agents performing operations within the scope of a public franchise, or any gambling operation authorized by law.

(Amended by Stats. 1976, Ch. 1139.)



337j

(a) It is unlawful for any person, as owner, lessee, or employee, whether for hire or not, either solely or in conjunction with others, to do any of the following without having first procured and thereafter maintained in effect all federal, state, and local licenses required by law:

(1) To deal, operate, carry on, conduct, maintain, or expose for play in this state any controlled game.

(2) To receive, directly or indirectly, any compensation or reward or any percentage or share of the revenue, for keeping, running, or carrying on any controlled game.

(3) To manufacture, distribute, or repair any gambling equipment within the boundaries of this state, or to receive, directly or indirectly, any compensation or reward for the manufacture, distribution, or repair of any gambling equipment within the boundaries of this state.

(b) It is unlawful for any person to knowingly permit any controlled game to be conducted, operated, dealt, or carried on in any house or building or other premises that he or she owns or leases, in whole or in part, if that activity is undertaken by a person who is not licensed as required by state law, or by an employee of that person.

(c) It is unlawful for any person to knowingly permit any gambling equipment to be manufactured, stored, or repaired in any house or building or other premises that the person owns or leases, in whole or in part, if that activity is undertaken by a person who is not licensed as required by state law, or by an employee of that person.

(d) Any person who violates, attempts to violate, or conspires to violate this section shall be punished by imprisonment in a county jail for not more than one year or by a fine of not more than ten thousand dollars ($10,000), or by both imprisonment and fine. A second offense of this section is punishable by imprisonment in a county jail for a period of not more than one year or in the state prison or by a fine of not more than ten thousand dollars ($10,000), or by both imprisonment and fine.

(e) (1) As used in this section, controlled game means any poker or Pai Gow game, and any other game played with cards or tiles, or both, and approved by the Department of Justice, and any game of chance, including any gambling device, played for currency, check, credit, or any other thing of value that is not prohibited and made unlawful by statute or local ordinance.

(2) As used in this section, controlled game does not include any of the following:

(A) The game of bingo conducted pursuant to Section 326.3 or 326.5.

(B) Parimutuel racing on horse races regulated by the California Horse Racing Board.

(C) Any lottery game conducted by the California State Lottery.

(D) Games played with cards in private homes or residences, in which no person makes money for operating the game, except as a player.

(f) This subdivision is intended to be dispositive of the law relating to the collection of player fees in gambling establishments. A fee may not be calculated as a fraction or percentage of wagers made or winnings earned. The amount of fees charged for all wagers shall be determined prior to the start of play of any hand or round. However, the gambling establishment may waive collection of the fee or portion of the fee in any hand or round of play after the hand or round has begun pursuant to the published rules of the game and the notice provided to the public. The actual collection of the fee may occur before or after the start of play. Ample notice shall be provided to the patrons of gambling establishments relating to the assessment of fees. Flat fees on each wager may be assessed at different collection rates, but no more than five collection rates may be established per table. However, if the gambling establishment waives its collection fee, this fee does not constitute one of the five collection rates.

(Amended by Stats. 2008, Ch. 748, Sec. 7. Effective January 1, 2009.)



337k

(a) It is unlawful for any person to advertise, or to facilitate the advertisement of, nonparimutuel wagering on horse races.

(b) Violation of this section is an infraction punishable by a fine of five hundred dollars ($500). A second conviction for a violation of this section is a misdemeanor punishable by a fine of up to ten thousand dollars ($10,000).

(Added by Stats. 2006, Ch. 305, Sec. 1. Effective January 1, 2007.)



337s

(a) This section applies only in counties with a population exceeding 4,000,000.

(b) Every person who deals, plays, or carries on, opens, or causes to be opened, or who conducts, either as owner or employee, whether for hire or not, any game of draw poker, including lowball poker, is guilty of a misdemeanor.

(c) Subdivision (b) shall become operative in a county only if the board of supervisors thereof by resolution directs that there be placed on the ballot at a designated county election the question whether draw poker, including lowball poker, shall be prohibited in the county and a majority of electors voting thereon vote affirmatively. The question shall appear on the ballot in substantially the following form:

Shall draw poker, including lowball poker, be prohibited in ____ County? Yes ____ No ____

If a majority of electors voting thereon vote affirmatively, draw poker shall be prohibited in the unincorporated territory in the county.

(d) Any county ordinance in any county prohibiting, restricting, or regulating the playing of draw poker and other acts relating to draw poker shall not be superseded until, pursuant to subdivision (c), the electorate of the county determines that subdivision (b) shall be operative in the county.

(e) The Legislature finds that in counties with a large, concentrated population, problems incident to the playing of draw poker are, in part, qualitatively, as well as quantitatively, different from the problems in smaller counties.

The Legislature finds that counties with a population exceeding 4,000,000 constitute a special problem, and it is reasonable classification to adopt prohibitory legislation applicable only to such counties.

(f) If any provision of this section is held invalid, the entire section shall be invalid. The provisions of this section are not severable.

(Amended by Stats. 1993, Ch. 98, Sec. 1. Effective January 1, 1994.)



337t

The following definitions govern the construction of this section and Sections 337u, 337w, 337x, and 337y:

(a) Associated equipment means any equipment or mechanical, electromechanical, or electronic contrivance, component or machine used remotely or directly in connection with gaming or any game that would not otherwise be classified as a gaming device, including dice, playing cards, links which connect to progressive slot machines, equipment which affects the proper reporting of gross revenue, computerized systems for monitoring slot machines and devices for weighing or counting money.

(b) Cashless wagering system means a method of wagering and accounting in which the validity and value of a wagering instrument or wagering credits are determined, monitored, and retained by a computer that is operated and maintained by a licensee and that maintains a record of each transaction involving the wagering instrument or wagering credits, exclusive of the game or gaming device on which wagers are being made. The term includes computerized systems which facilitate electronic transfers of money directly to or from a game or gaming device.

(c) Cheat means to alter the normal elements of chance, method of selection, or criteria, excluding those alterations to the game generally done by the casino to provide variety to games and that are known, or should be known, by the wagering players, which determine any of the following:

(1) The result of a gambling game.

(2) The amount or frequency of payment in a gambling game.

(3) The value of a wagering instrument.

(4) The value of a wagering credit.

(d) Drop box means the box that serves as a repository for cash, chips, tokens, or other wagering instruments.

(e) Gambling establishment means any premises wherein or whereon any gaming is done.

(f) Gambling game device means any equipment or mechanical, electromechanical, or electronic contrivance, component or machine used remotely or directly in connection with gaming or any game which affects the result of a wager by determining win or loss. The term includes any of the following:

(1) A slot machine.

(2) A collection of two or more of the following components:

(A) An assembled electronic circuit which cannot be reasonably demonstrated to have any use other than in a slot machine.

(B) A cabinet with electrical wiring and provisions for mounting a coin, token, or currency acceptor and provisions for mounting a dispenser of coins, tokens, or anything of value.

(C) A storage medium containing the source language or executable code of a computer program that cannot be reasonably demonstrated to have any use other than in a slot machine.

(D) An assembled video display unit.

(E) An assembled mechanical or electromechanical display unit intended for use in gambling.

(F) An assembled mechanical or electromechanical unit which cannot be demonstrated to have any use other than in a slot machine.

(3) Any mechanical, electrical, or other device that may be connected to or used with a slot machine to alter the normal criteria of random selection or affect the outcome of a game.

(4) A system for the accounting or management of any game in which the result of the wager is determined electronically by using any combination of hardware or software for computers.

(5) Any combination of one of the components set forth in subparagraphs (A) to (F), inclusive, of paragraph (2) and any other component that the commission determines, by regulation, to be a machine used directly or remotely in connection with gaming or any game which affects the results of a wager by determining a win or loss.

(g) Past-posting means the placing of a wager by an individual at a game after having knowledge of the result or outcome of that game.

(h) Pinching wagers means to reduce the amount wagered or to cancel the wager after acquiring knowledge of the outcome of the game or other event that is the subject of the wager.

(i) Pressing wagers means to increase a wager after acquiring knowledge of the outcome of the game or other event that is the subject of the wager.

(j) Tribal Gaming Agency means the person, agency, board, committee, commission, or council designated under tribal law, including, but not limited to, an intertribal gaming regulatory agency approved to fulfill those functions by the National Indian Gaming Commission, as primarily responsible for carrying out the regulatory responsibilities of the tribe under the Indian Gaming and Regulatory Act (25 U.S.C. Sec. 2701) and a tribal gaming ordinance.

(k) Wagering credit means a representative of value, other than a chip, token, or wagering instrument, that is used for wagering at a game or gaming device and is obtained by the payment of cash or a cash equivalent, the use of a wagering instrument or the electronic transfer of money.

(l) Wagering instrument means a representative of value, other than a chip or token, that is issued by a licensee and approved by the California Gambling Control Commission or a tribal gaming agency, for use in a cashless wagering system.

(Added by Stats. 2002, Ch. 624, Sec. 1. Effective January 1, 2003.)



337u

It is unlawful for any person to commit any of the following acts:

(a) To alter or misrepresent the outcome of a gambling game or other event on which wagers lawfully have been made after the outcome is determined, but before it is revealed to the players.

(b) To place, increase, or decrease a wager or to determine the course of play after acquiring knowledge, not available to all players, of the outcome of the gambling game or any event that affects the outcome of the gambling game or which is the subject of the wager or to aid anyone in acquiring that knowledge for the purpose of placing, increasing, or decreasing a wager or determining the course of play contingent upon that event or outcome.

(c) To claim, collect, or take, or attempt to claim, collect, or take, money or anything of value in or from a gambling game, with intent to defraud, without having made a wager contingent on the game, or to claim, collect, or take an amount greater than the amount actually won.

(d) Knowingly to entice or induce another to go to any place where a gambling game is being conducted or operated in violation of this section, or Section 337v, 337w, 337x, or 337y, with the intent that the other person play or participate in that gambling game.

(e) To place or increase a wager after acquiring knowledge of the outcome of the gambling game or other event which is the subject of the wager, including past-posting and pressing wagers.

(f) To reduce the amount wagered or cancel the wager after acquiring knowledge of the outcome of the gambling game or other event which is the subject of the bet, including pinching wagers.

(g) To manipulate, with the intent to cheat, any component of a gambling game device in a manner contrary to the designed and normal operational purpose for the component, including, but not limited to, varying the pull of the handle of a slot machine, with knowledge that the manipulation affects the outcome of the gambling game or with knowledge of any event that affects the outcome of the gambling game.

(Amended by Stats. 2003, Ch. 62, Sec. 225. Effective January 1, 2004.)



337v

It is unlawful for any person at a gambling establishment to use, or to possess with the intent to use, any device to assist in any of the following:

(a) In projecting the outcome of the gambling game.

(b) In keeping track of the cards played.

(c) In analyzing the probability of the occurrence of an event relating to the gambling game.

(d) In analyzing the strategy for playing or wagering to be used in the gambling game, except as permitted by the California Gambling Control Commission or a tribal gaming agency.

(Added by Stats. 2002, Ch. 624, Sec. 3. Effective January 1, 2003.)



337w

(a) It is unlawful for any person to use counterfeit chips, counterfeit debit instruments, or other counterfeit wagering instruments in a gambling game, the equipment associated with a gambling game, or a cashless wagering system.

(b) It is unlawful for any person, in playing or using any gambling game, the equipment associated with a gambling game, or a cashless wagering system designed to be played with, receive, or be operated by chips, tokens, wagering credits or other wagering instruments approved by the California Gambling Control Commission or a tribal gaming agency, or by lawful coin of the United States of America to either:

(1) Knowingly use chips, tokens, wagering credits, or other wagering instruments not approved by the California Gambling Control Commission or a tribal gaming agency, or lawful coin, legal tender of the United States of America, or use coins or tokens not of the same denomination as the coins or tokens intended to be used in that gambling game, associated equipment, or cashless wagering system.

(2) Use any device or means to violate this section or Section 337u, 337v, 337x, or 337y.

(c) It is unlawful for any person, not a duly authorized employee of a gambling establishment acting in furtherance of his or her employment within that establishment, to possess any device intended to be used to violate this section or Section 337u, 337v, 337x, or 337y.

(d) It is unlawful for any person, not a duly authorized employee of a gambling establishment acting in furtherance of his or her employment within that establishment, to possess any key or device known to have been designed for the purpose of, and suitable for, opening, entering, or affecting the operation of any gambling game, cashless wagering system, or dropbox, or for removing money or other contents from the game, system, or box.

(e) It is unlawful for any person to possess any paraphernalia for manufacturing slugs. As used in this subdivision, paraphernalia for manufacturing slugs means the equipment, products, and materials that are intended for use or designed for use in manufacturing, producing, fabricating, preparing, testing, analyzing, packaging, storing, or concealing a counterfeit facsimile of the chips, tokens, debit instruments, or other wagering instruments approved by the California Gambling Control Commission or a tribal gaming agency, or a lawful coin of the United States, the use of which is unlawful pursuant to subdivision (b). The term paraphernalia for manufacturing slugs includes, but is not limited to, any of the following:

(1) Lead or lead alloys.

(2) Molds, forms, or similar equipment capable of producing a likeness of a gaming token or lawful coin of the United States.

(3) Melting pots or other receptacles.

(4) Torches.

(5) Tongs, trimming tools, or other similar equipment.

(6) Equipment which can be reasonably demonstrated to manufacture facsimiles of debit instruments or wagering instruments approved by the California Gambling Control Commission or a tribal gaming agency.

(Added by Stats. 2002, Ch. 624, Sec. 4. Effective January 1, 2003.)



337x

It is unlawful to cheat at any gambling game in a gambling establishment.

(Added by Stats. 2002, Ch. 624, Sec. 5. Effective January 1, 2003.)



337y

It is unlawful to do either of the following:

(a) Manufacture, sell, or distribute any cards, chips, dice, game, or device which is intended to be used to violate Section 337u, 337v, 337w, or 337x.

(b) Mark, alter, or otherwise modify any gambling game device or associated equipment in a manner that either:

(1) Affects the result of a wager by determining win or loss.

(2) Alters the normal criteria of random selection, which affects the operation of a gambling game or which determines the outcome of a game.

(c) It is unlawful for any person to instruct another in cheating or in the use of any device for that purpose, with the knowledge or intent that the information or use conveyed may be employed to violate Section 337u, 337v, 337w, or 337x.

(Added by Stats. 2002, Ch. 624, Sec. 6. Effective January 1, 2003.)



337z

(a) Any person who violates Section 337u, 337v, 337w, 337x, or 337y shall be punished as follows:

(1) For the first violation, by imprisonment in a county jail for a term not to exceed one year, or by a fine of not more than ten thousand dollars ($10,000), or by both imprisonment and fine.

(2) For a second or subsequent violation of any of those sections, by imprisonment in a county jail for a term not to exceed one year or by a fine of not more than fifteen thousand dollars ($15,000), or by both imprisonment and fine.

(b) A person who attempts to violate Section 337u, 337v, 337w, 337x, or 337y shall be punished in the same manner as the underlying crime.

(c) This section does not preclude prosecution under Section 332 or any other provision of law.

(Amended by Stats. 2005, Ch. 546, Sec. 7. Effective January 1, 2006.)






CHAPTER 10.5. Horse Racing

337.1

Any person, who knowingly and designedly by false representation attempts to, or does persuade, procure or cause another person to wager on a horse in a race to be run in this state or elsewhere, and upon which money is wagered in this state, and who asks or demands compensation as a reward for information or purported information given in such case is a tout, and is guilty of touting.

(Amended by Stats. 1987, Ch. 828, Sec. 22.)



337.2

Any person who is a tout, or who attempts or conspires to commit touting, is guilty of a misdemeanor and is punishable by a fine of not more than five hundred dollars ($500) or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment. For a second offense in this State, he shall be imprisoned.

(Added by Stats. 1945, Ch. 1524.)



337.3

Any person who in the commission of touting falsely uses the name of any official of the California Horse Racing Board, its inspectors or attach s, or of any official of any race track association, or the names of any owner, trainer, jockey or other person licensed by the California Horse Racing Board as the source of any information or purported information is guilty of a felony and is punishable by a fine of not more than five thousand dollars ($5,000) or by imprisonment pursuant to subdivision (h) of Section 1170, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 326. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



337.4

Any person who in the commission of touting obtains money in excess of nine hundred fifty dollars ($950) may, in addition to being prosecuted for the violation of any provision of this chapter, be prosecuted for the violation of Section 487 of this code.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 8. Effective January 25, 2010.)



337.5

Any person who has been convicted of touting, and the record of whose conviction on such charge is on file in the office of the California Horse Racing Board or in the State Bureau of Criminal Identification and Investigation or of the Federal Bureau of Investigation, or any person who has been ejected from any racetrack of this or any other state for touting or practices inimical to the public interest shall be excluded from all racetracks in this State. Any such person who refuses to leave such track when ordered to do so by inspectors of the California Horse Racing Board, or by any peace officer, or by an accredited attach of a racetrack or association is guilty of a misdemeanor.

(Amended by Stats. 1963, Ch. 372.)



337.6

Any credential or license issued by the California Horse Racing Board to licensees, if used by the holder thereof for a purpose other than identification and in the performance of legitimate duties on a race track, shall be automatically revoked whether so used on or off a race track.

(Added by Stats. 1945, Ch. 1524.)



337.7

Any person other than the lawful holder thereof who has in his possession any credential or license issued by the California Horse Racing Board to licensees and any person who has a forged or simulated credential or license of said board in his possession, and who uses such credential or license for the purpose of misrepresentation, fraud or touting is guilty of a felony and shall be punished by a fine of five thousand dollars ($5,000) or by imprisonment pursuant to subdivision (h) of Section 1170, or by both that fine and imprisonment. If he or she has previously been convicted of any offense under this chapter, he or she shall be imprisoned pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 327. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



337.8

Any person who uses any credential, other than a credential or license issued by the California Horse Racing Board, for the purpose of touting is guilty of touting, and if the credential has been forged shall be imprisoned as provided in this chapter, whether the offense was committed on or off a race track.

(Added by Stats. 1945, Ch. 1524.)



337.9

The secretary and chief investigator of the California Horse Racing Board shall coordinate a policy for the enforcement of this chapter with all other enforcement bureaus in the State in order to insure prosecution of all persons who commit any offense against the horse racing laws of this State. For such purposes the secretary and chief investigator are peace officers and have all the powers thereof.

(Added by Stats. 1945, Ch. 1524.)






CHAPTER 11. Pawnbrokers

343

Every person who purchases gold bullion, gold bars or gold quartz or mineral containing gold, who fails, refuses, or neglects to produce for inspection his register, or to exhibit all articles received by him in pledge, or his account of sales, to any officer holding a warrant authorizing him to search for personal property or to any person appointed by the sheriff or head of the police department of any city, city and county or town, or an order of a committing magistrate directing such officer to inspect such register, or examine such articles or account of sales, is guilty of a misdemeanor.

(Amended by Stats. 1959, Ch. 638.)






CHAPTER 12. Other Injuries to Persons

346

Any person who, without the written permission of the owner or operator of the property on which an entertainment event is to be held or is being held, sells a ticket of admission to the entertainment event, which was obtained for the purpose of resale, at any price which is in excess of the price that is printed or endorsed upon the ticket, while on the grounds of or in the stadium, arena, theater, or other place where an event for which admission tickets are sold is to be held or is being held, is guilty of a misdemeanor.

(Added by Stats. 1972, Ch. 529.)



347

(a) (1) Every person who willfully mingles any poison or harmful substance with any food, drink, medicine, or pharmaceutical product or who willfully places any poison or harmful substance in any spring, well, reservoir, or public water supply, where the person knows or should have known that the same would be taken by any human being to his or her injury, is guilty of a felony punishable by imprisonment in the state prison for two, four, or five years.

(2) Any violation of paragraph (1) involving the use of a poison or harmful substance that may cause death if ingested or that causes the infliction of great bodily injury on any person shall be punished by an additional term of three years.

(b) Any person who maliciously informs any other person that a poison or other harmful substance has been or will be placed in any food, drink, medicine, pharmaceutical product, or public water supply, knowing that such report is false, is guilty of a crime punishable by imprisonment in the state prison, or by imprisonment in the county jail not to exceed one year.

(c) The court may impose the maximum fine for each item tampered with in violation of subdivision (a).

(Amended by Stats. 2000, Ch. 287, Sec. 8. Effective January 1, 2001.)



347b

It shall be unlawful for any person, firm or corporation to manufacture, sell, furnish, or give away, or offer to manufacture, sell, furnish, or give away any alcoholic solution of a potable nature containing any deleterious or poisonous substance, and the burden of proof shall be upon the person, firm, or corporation manufacturing, selling, furnishing, or giving away, or offering to manufacture, sell, furnish, or give away, any such alcoholic solution of a potable nature containing any deleterious or poisonous substance, to show that such alcoholic solution of a potable nature did not contain any deleterious or poisonous substance. Every person who violates any of the provisions of this section is guilty of a misdemeanor, and shall be punished by a fine not exceeding two thousand five hundred dollars ($2,500), or by imprisonment in a county jail not exceeding one year, or by both such fine and imprisonment.

(Amended by Stats. 1976, Ch. 1125.)



350

(a) Any person who willfully manufactures, intentionally sells, or knowingly possesses for sale any counterfeit mark registered with the Secretary of State or registered on the Principal Register of the United States Patent and Trademark Office, shall, upon conviction, be punishable as follows:

(1) When the offense involves less than 1,000 of the articles described in this subdivision, with a total retail or fair market value less than that required for grand theft as defined in Section 487, and if the person is an individual, he or she shall be punished by a fine of not more than ten thousand dollars ($10,000), or by imprisonment in a county jail for not more than one year, or by both that fine and imprisonment; or, if the person is a business entity, by a fine of not more than two hundred thousand dollars ($200,000).

(2) When the offense involves 1,000 or more of the articles described in this subdivision, or has a total retail or fair market value equal to or greater than that required for grand theft as defined in Section 487, and if the person is an individual, he or she shall be punished by imprisonment in a county jail not to exceed one year, or pursuant to subdivision (h) of Section 1170 for 16 months, or two or three years, or by a fine not to exceed five hundred thousand dollars ($500,000), or by both that imprisonment and fine; or, if the person is a business entity, by a fine not to exceed one million dollars ($1,000,000).

(b) Any person who has been convicted of a violation of either paragraph (1) or (2) of subdivision (a) shall, upon a subsequent conviction of paragraph (1) of subdivision (a), if the person is an individual, be punished by a fine of not more than one hundred thousand dollars ($100,000), or by imprisonment in a county jail for not more than one year, or pursuant to subdivision (h) of Section 1170 for 16 months, or two or three years, or by both that fine and imprisonment; or, if the person is a business entity, by a fine of not more than four hundred thousand dollars ($400,000).

(c) Any person who has been convicted of a violation of subdivision (a) and who, by virtue of the conduct that was the basis of the conviction, has directly and foreseeably caused death or great bodily injury to another through reliance on the counterfeited item for its intended purpose shall, if the person is an individual, be punished by a fine of not more than one hundred thousand dollars ($100,000), or by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years, or by both that fine and imprisonment; or, if the person is a business entity, by a fine of not more than four hundred thousand dollars ($400,000).

(d) (1) Except as provided in paragraph (2), in any action brought under this section resulting in a conviction or a plea of nolo contendere, the court shall order the forfeiture and destruction of all of those marks and of all goods, articles, or other matter bearing the marks, and the forfeiture and destruction or other disposition of all means of making the marks, and any and all electrical, mechanical, or other devices for manufacturing, reproducing, transporting, or assembling these marks, that were used in connection with, or were part of, any violation of this section.

(2) Upon request of any law enforcement agency and consent from the specific registrants, the court may consider a motion to have the items described in paragraph (1), not including recordings or audiovisual works as defined in Section 653w, donated to a nonprofit organization for the purpose of distributing the goods to persons living in poverty at no charge to the persons served by the organization.

(3) Forfeiture of the proceeds of the crime shall be subject to Chapter 9 (commencing with Section 186) of Title 7 of Part 1. However, no vehicle shall be forfeited under this section that may be lawfully driven on the highway with a class C, M1, or M2 license, as prescribed in Section 12804.9 of the Vehicle Code, and that is any of the following:

(A) A community property asset of a person other than the defendant.

(B) The sole class C, M1, or M2 vehicle available to the immediate family of that person or of the defendant.

(C) Reasonably necessary to be retained by the defendant for the purpose of lawfully earning a living, or for any other reasonable and lawful purpose.

(e) For the purposes of this section, the following definitions shall apply:

(1) When counterfeited but unassembled components of computer software packages are recovered, including, but not limited to, counterfeited computer diskettes, instruction manuals, or licensing envelopes, the number of articles shall be equivalent to the number of completed computer software packages that could have been made from those components.

(2) Business entity includes, but is not limited to, a corporation, limited liability company, or partnership. Business entity does not include a sole proprietorship.

(3) Counterfeit mark means a spurious mark that is identical with, or confusingly similar to, a registered mark and is used, or intended to be used, on or in connection with the same type of goods or services for which the genuine mark is registered. It is not necessary for the mark to be displayed on the outside of an article for there to be a violation. For articles containing digitally stored information, it shall be sufficient to constitute a violation if the counterfeit mark appears on a video display when the information is retrieved from the article. The term spurious mark includes genuine marks used on or in connection with spurious articles and includes identical articles containing identical marks, where the goods or marks were reproduced without authorization of, or in excess of any authorization granted by, the registrant. When counterfeited but unassembled components of any articles described under subdivision (a) are recovered, including, but not limited to, labels, patches, fabric, stickers, wrappers, badges, emblems, medallions, charms, boxes, containers, cans, cases, hangtags, documentation, or packaging, or any other components of any type or nature that are designed, marketed, or otherwise intended to be used on or in connection with any articles described under subdivision (a), the number of articles shall be equivalent to the number of completed articles that could have been made from those components.

(4) Knowingly possess means that the person possessing an article knew or had reason to believe that it was spurious, or that it was used on or in connection with spurious articles, or that it was reproduced without authorization of, or in excess of any authorization granted by, the registrant.

(5) Notwithstanding Section 7, person includes, but is not limited to, a business entity.

(6) Registrant means any person to whom the registration of a mark is issued and that person s legal representatives, successors, or assigns.

(7) Sale includes resale.

(8) Value has the following meanings:

(A) When counterfeit items of computer software are manufactured or possessed for sale, the value of those items shall be equivalent to the retail price or fair market price of the true items that are counterfeited.

(B) When counterfeited but unassembled components of computer software packages or any other articles described under subdivision (a) are recovered, including, but not limited to, counterfeited digital disks, instruction manuals, licensing envelopes, labels, patches, fabric, stickers, wrappers, badges, emblems, medallions, charms, boxes, containers, cans, cases, hangtags, documentation, or packaging, or any other components of any type or nature that are designed, marketed, or otherwise intended to be used on or in connection with any articles described under subdivision (a), the value of those components shall be equivalent to the retail price or fair market value of the number of completed computer software packages or other completed articles described under subdivision (a) that could have been made from those components.

(C) Retail or fair market value of a counterfeit article means a value equivalent to the retail price or fair market value, as of the last day of the charged crime, of a completed similar genuine article containing a genuine mark.

(f) This section shall not be enforced against any party who has adopted and lawfully used the same or confusingly similar mark in the rendition of like services or the manufacture or sale of like goods in this state from a date prior to the earliest effective date of registration of the service mark or trademark either with the Secretary of State or on the Principle Register of the United States Patent and Trademark Office.

(g) An owner, officer, employee, or agent who provides, rents, leases, licenses, or sells real property upon which a violation of subdivision (a) occurs shall not be subject to a criminal penalty pursuant to this section, unless he or she sells, or possesses for sale, articles bearing a counterfeit mark in violation of this section. This subdivision shall not be construed to abrogate or limit any civil rights or remedies for a trademark violation.

(h) This section shall not be enforced against any party who engages in fair uses of a mark, as specified in Section 14247 of the Business and Professions Code.

(i) When a person is convicted of an offense under this section, the court shall order the person to pay restitution to the trademark owner and any other victim of the offense pursuant to Section 1202.4.

(Amended by Stats. 2012, Ch. 867, Sec. 19. Effective January 1, 2013.)



351a

Any person who sells, attempts to sell, offers for sale or assists in the sale of any goods, product or output, and who willfully and falsely represents such goods, product or output to be the goods, product or output of any dealer, manufacturer or producer, other than the true dealer, manufacturer or producer, or any member of a firm or any officer of a corporation, who knowingly permits any employee of such firm or corporation to sell, offer for sale or assist in the sale of any goods, product or output or to falsely represent such goods, product or output to be the goods, product or output of any dealer, manufacturer or producer, other than the true dealer, manufacturer or producer, is guilty of a misdemeanor and punishable by a fine of not less than one hundred dollars ($100) or more than six hundred dollars ($600), or by imprisonment in the county jail for not less than 20 or more than 90 days, or both. This section shall not apply to any person who sells or offers for sale under his own name or brand the product or output of another manufacturer or producer with the written consent of such manufacturer or producer.

(Amended by Stats. 1983, Ch. 1092, Sec. 271. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



355

Every person who defaces or obliterates the marks upon wrecked property, or in any manner disguises the appearance thereof, with intent to prevent the owner from discovering its identity, or who destroys or suppresses any invoice, bill of lading, or other document tending to show the ownership, is guilty of a misdemeanor.

(Enacted 1872.)



356

Every person who cuts out, alters, or defaces any mark made upon any log, lumber, or wood, or puts a false mark thereon with intent to prevent the owner from discovering its identity, is guilty of a misdemeanor.

(Enacted 1872.)



359

Every person authorized to solemnize marriage, who willfully and knowingly solemnizes any incestuous or other marriage forbidden by law, is punishable by fine of not less than one hundred nor more than one thousand dollars, or by imprisonment in the County Jail not less than three months nor more than one year, or by both.

(Enacted 1872.)



360

Every person authorized to solemnize any marriage, who solemnizes a marriage without first being presented with the marriage license, as required by Section 421 of the Family Code; or who solemnizes a marriage pursuant to Part 4 (commencing with Section 500) of Division 3 of the Family Code without the authorization required by that part; or who willfully makes a false return of any marriage or pretended marriage to the recorder or clerk and every person who willfully makes a false record of any marriage return, is guilty of a misdemeanor.

(Amended by Stats. 2001, Ch. 39, Sec. 11. Effective January 1, 2002.)



362

Every officer or person to whom a writ of habeas corpus may be directed, who, after service thereof, neglects or refuses to obey the command thereof, is guilty of a misdemeanor.

(Enacted 1872.)



363

Every person who, either solely or as member of a Court, knowingly and unlawfully recommits, imprisons, or restrains of his liberty, for the same cause, any person who has been discharged upon a writ of habeas corpus, is guilty of a misdemeanor.

(Enacted 1872.)



364

Every person having in his custody, or under his restraint or power, any person for whose relief a writ of habeas corpus has been issued, who, with the intent to elude the service of such writ or to avoid the effect thereof, transfers such person to the custody of another, or places him under the power or control of another, or conceals or changes the place of his confinement or restraint, or removes him without the jurisdiction of the Court or Judge issuing the writ, is guilty of a misdemeanor.

(Enacted 1872.)



365

Every person, and every agent or officer of any corporation carrying on business as an innkeeper, or as a common carrier of passengers, who refuses, without just cause or excuse, to receive and entertain any guest, or to receive and carry any passenger, is guilty of a misdemeanor. However, an innkeeper who has proceeded as authorized by Section 1865 of the Civil Code shall be rebuttably presumed to have acted with just cause or excuse for purposes of this section.

(Amended by Stats. 1999, Ch. 354, Sec. 3. Effective January 1, 2000.)



365.5

(a) Any blind person, deaf person, or disabled person, who is a passenger on any common carrier, airplane, motor vehicle, railway train, motorbus, streetcar, boat, or any other public conveyance or mode of transportation operating within this state, shall be entitled to have with him or her a specially trained guide dog, signal dog, or service dog.

(b) No blind person, deaf person, or disabled person and his or her specially trained guide dog, signal dog, or service dog shall be denied admittance to accommodations, advantages, facilities, medical facilities, including hospitals, clinics, and physicians offices, telephone facilities, adoption agencies, private schools, hotels, lodging places, places of public accommodation, amusement, or resort, and other places to which the general public is invited within this state because of that guide dog, signal dog, or service dog.

(c) Any person, firm, association, or corporation, or the agent of any person, firm, association, or corporation, who prevents a disabled person from exercising, or interferes with a disabled person in the exercise of, the rights specified in this section is guilty of a misdemeanor, punishable by a fine not exceeding two thousand five hundred dollars ($2,500).

(d) As used in this section, guide dog means any guide dog or Seeing Eye dog that was trained by a person licensed under Chapter 9.5 (commencing with Section 7200) of Division 3 of the Business and Professions Code or that meets the definitional criteria under federal regulations adopted to implement Title III of the Americans with Disabilities Act of 1990 (Public Law 101-336).

(e) As used in this section, signal dog means any dog trained to alert a deaf person, or a person whose hearing is impaired, to intruders or sounds.

(f) As used in this section, service dog means any dog individually trained to do work or perform tasks for the benefit of an individual with a disability, including, but not limited to, minimal protection work, rescue work, pulling a wheelchair, or fetching dropped items.

(g) (1) Nothing in this section is intended to affect any civil remedies available for a violation of this section.

(2) This section is intended to provide equal accessibility for all owners or trainers of animals that are trained as guide dogs, signal dogs, or service dogs in a manner that is no less than that provided by the Americans with Disabilities Act of 1990 (Public Law 101-336) and the Air Carrier Access Act of 1986 (Public Law 99-435).

(h) The exercise of rights specified in subdivisions (a) and (b) by any person may not be conditioned upon payment of any extra charge, provided that the person shall be liable for any provable damage done to the premises or facilities by his or her dog.

(i) Any trainer or individual with a disability may take dogs in any of the places specified in subdivisions (a) and (b) for the purpose of training the dogs as guide dogs, signal dogs, or service dogs. The person shall ensure that the dog is on a leash and tagged as a guide dog, signal dog, or service dog by an identification tag issued by the county clerk or animal control department as authorized by Chapter 3.5 (commencing with Section 30850) of Division 14 of the Food and Agricultural Code. In addition, the person shall be liable for any provable damage done to the premises or facilities by his or her dog.

(Amended by Stats. 1996, Ch. 498, Sec. 6. Effective January 1, 1997.)



365.6

(a) Any person who, with no legal justification, intentionally interferes with the use of a guide, signal, or service dog or mobility aid by harassing or obstructing the guide, signal, or service dog or mobility aid user or his or her guide, signal, or service dog, is guilty of a misdemeanor, punishable by imprisonment in a county jail not exceeding six months, or by a fine of not less than one thousand five hundred dollars ($1,500) nor more than two thousand five hundred dollars ($2,500), or both that fine and imprisonment.

(b) As used in this section, the following definitions shall apply:

(1) Mobility aid means any device enabling a person with a disability, as defined in subdivision (b) of Section 54 of the Civil Code, to travel independently, including, but not limited to, a guide, signal, or service dog, as defined in Section 54.1 of the Civil Code, a wheelchair, walker or white cane.

(2) Guide, signal, or service dog means any dog trained to do work or perform tasks for the benefit of an individual with a disability, including, but not limited to, guiding individuals with impaired vision, alerting individuals with impaired hearing to intruders or sounds, pulling a wheelchair, or fetching dropped items.

(c) Nothing in this section is intended to affect any civil remedies available for a violation of this section.

(Amended by Stats. 2004, Ch. 322, Sec. 1. Effective January 1, 2005.)



365.7

(a) Any person who knowingly and fraudulently represents himself or herself, through verbal or written notice, to be the owner or trainer of any canine licensed as, to be qualified as, or identified as, a guide, signal, or service dog, as defined in subdivisions (d), (e), and (f) of Section 365.5 and paragraph (6) of subdivision (b) of Section 54.1 of the Civil Code, shall be guilty of a misdemeanor punishable by imprisonment in the county jail not exceeding six months, by a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment.

(b) As used in this section, owner means any person who owns a guide, signal, or service dog, or who is authorized by the owner to use the guide, signal, or service dog.

(Added by Stats. 1994, Ch. 1257, Sec. 12. Effective January 1, 1995.)



367f

(a) Except as provided in subdivisions (d) and (e), it shall be unlawful for any person to knowingly acquire, receive, sell, promote the transfer of, or otherwise transfer any human organ, for purposes of transplantation, for valuable consideration.

(b) Except as provided in subdivisions (d), (e), and (f), it shall be unlawful to remove or transplant any human organ with the knowledge that the organ has been acquired or will be transferred or sold for valuable consideration in violation of subdivision (a).

(c) For purposes of this section, the following definitions apply:

(1) Human organ includes, but is not limited to, a human kidney, liver, heart, lung, pancreas, or any other human organ or nonrenewable or nonregenerative tissue except plasma and sperm.

(2) Valuable consideration means financial gain or advantage, but does not include the reasonable costs associated with the removal, storage, transportation, and transplantation of a human organ, or reimbursement for those services, or the expenses of travel, housing, and lost wages incurred by the donor of a human organ in connection with the donation of the organ.

(d) No act respecting the nonsale donation of organs or other nonsale conduct pursuant to or in the furtherance of the purposes of the Uniform Anatomical Gift Act, Chapter 3.5 (commencing with Section 7150) Part 1 of Division 7 of the Health and Safety Code, including acts pursuant to anatomical gifts offered under Section 12811 of the Vehicle Code, shall be made unlawful by this section.

(e) This section shall not apply to the person from whom the organ is removed, nor to the person who receives the transplant, or those persons next-of-kin who assisted in obtaining the organ for purposes of transplantations.

(f) A licensed physician and surgeon who transplants a human organ in violation of subdivision (b) shall not be criminally liable under that subdivision if the act is performed under emergency and life-threatening conditions.

(g) Any person who violates subdivision (a) or (b) shall be punished by a fine not to exceed fifty thousand dollars ($50,000), or by imprisonment pursuant to subdivision (h) of Section 1170 for three, four, or five years, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 334. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



367g

(a) It shall be unlawful for anyone to knowingly use sperm, ova, or embryos in assisted reproduction technology, for any purpose other than that indicated by the sperm, ova, or embryo provider s signature on a written consent form.

(b) It shall be unlawful for anyone to knowingly implant sperm, ova, or embryos, through the use of assisted reproduction technology, into a recipient who is not the sperm, ova, or embryo provider, without the signed written consent of the sperm, ova, or embryo provider and recipient.

(c) Any person who violates this section shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for three, four, or five years, by a fine not to exceed fifty thousand dollars ($50,000), or by both that fine and imprisonment.

(d) Written consent, for the purposes of this section, shall not be required of men who donate sperm to a licensed tissue bank.

(Amended by Stats. 2011, Ch. 15, Sec. 335. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






CHAPTER 13. Crimes Against Elders, Dependent Adults, and Persons with Disabilities

368

(a) The Legislature finds and declares that crimes against elders and dependent adults are deserving of special consideration and protection, not unlike the special protections provided for minor children, because elders and dependent adults may be confused, on various medications, mentally or physically impaired, or incompetent, and therefore less able to protect themselves, to understand or report criminal conduct, or to testify in court proceedings on their own behalf.

(b) (1) Any person who knows or reasonably should know that a person is an elder or dependent adult and who, under circumstances or conditions likely to produce great bodily harm or death, willfully causes or permits any elder or dependent adult to suffer, or inflicts thereon unjustifiable physical pain or mental suffering, or having the care or custody of any elder or dependent adult, willfully causes or permits the person or health of the elder or dependent adult to be injured, or willfully causes or permits the elder or dependent adult to be placed in a situation in which his or her person or health is endangered, is punishable by imprisonment in a county jail not exceeding one year, or by a fine not to exceed six thousand dollars ($6,000), or by both that fine and imprisonment, or by imprisonment in the state prison for two, three, or four years.

(2) If in the commission of an offense described in paragraph (1), the victim suffers great bodily injury, as defined in Section 12022.7, the defendant shall receive an additional term in the state prison as follows:

(A) Three years if the victim is under 70 years of age.

(B) Five years if the victim is 70 years of age or older.

(3) If in the commission of an offense described in paragraph (1), the defendant proximately causes the death of the victim, the defendant shall receive an additional term in the state prison as follows:

(A) Five years if the victim is under 70 years of age.

(B) Seven years if the victim is 70 years of age or older.

(c) Any person who knows or reasonably should know that a person is an elder or dependent adult and who, under circumstances or conditions other than those likely to produce great bodily harm or death, willfully causes or permits any elder or dependent adult to suffer, or inflicts thereon unjustifiable physical pain or mental suffering, or having the care or custody of any elder or dependent adult, willfully causes or permits the person or health of the elder or dependent adult to be injured or willfully causes or permits the elder or dependent adult to be placed in a situation in which his or her person or health may be endangered, is guilty of a misdemeanor. A second or subsequent violation of this subdivision is punishable by a fine not to exceed two thousand dollars ($2,000), or by imprisonment in a county jail not to exceed one year, or by both that fine and imprisonment.

(d) Any person who is not a caretaker who violates any provision of law proscribing theft, embezzlement, forgery, or fraud, or who violates Section 530.5 proscribing identity theft, with respect to the property or personal identifying information of an elder or a dependent adult, and who knows or reasonably should know that the victim is an elder or a dependent adult, is punishable as follows:

(1) By a fine not exceeding two thousand five hundred dollars ($2,500), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment, or by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years, or by both that fine and imprisonment, when the moneys, labor, goods, services, or real or personal property taken or obtained is of a value exceeding nine hundred fifty dollars ($950).

(2) By a fine not exceeding one thousand dollars ($1,000), by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment, when the moneys, labor, goods, services, or real or personal property taken or obtained is of a value not exceeding nine hundred fifty dollars ($950).

(e) Any caretaker of an elder or a dependent adult who violates any provision of law proscribing theft, embezzlement, forgery, or fraud, or who violates Section 530.5 proscribing identity theft, with respect to the property or personal identifying information of that elder or dependent adult, is punishable as follows:

(1) By a fine not exceeding two thousand five hundred dollars ($2,500), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment, or by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years, or by both that fine and imprisonment, when the moneys, labor, goods, services, or real or personal property taken or obtained is of a value exceeding nine hundred fifty dollars ($950).

(2) By a fine not exceeding one thousand dollars ($1,000), by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment, when the moneys, labor, goods, services, or real or personal property taken or obtained is of a value not exceeding nine hundred fifty dollars ($950).

(f) Any person who commits the false imprisonment of an elder or a dependent adult by the use of violence, menace, fraud, or deceit is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years.

(g) As used in this section, elder means any person who is 65 years of age or older.

(h) As used in this section, dependent adult means any person who is between the ages of 18 and 64, who has physical or mental limitations which restrict his or her ability to carry out normal activities or to protect his or her rights, including, but not limited to, persons who have physical or developmental disabilities or whose physical or mental abilities have diminished because of age. Dependent adult includes any person between the ages of 18 and 64 who is admitted as an inpatient to a 24-hour health facility, as defined in Sections 1250, 1250.2, and 1250.3 of the Health and Safety Code.

(i) As used in this section, caretaker means any person who has the care, custody, or control of, or who stands in a position of trust with, an elder or a dependent adult.

(j) Nothing in this section shall preclude prosecution under both this section and Section 187 or 12022.7 or any other provision of law. However, a person shall not receive an additional term of imprisonment under both paragraphs (2) and (3) of subdivision (b) for any single offense, nor shall a person receive an additional term of imprisonment under both Section 12022.7 and paragraph (2) or (3) of subdivision (b) for any single offense.

(k) In any case in which a person is convicted of violating these provisions, the court may require him or her to receive appropriate counseling as a condition of probation. Any defendant ordered to be placed in a counseling program shall be responsible for paying the expense of his or her participation in the counseling program as determined by the court. The court shall take into consideration the ability of the defendant to pay, and no defendant shall be denied probation because of his or her inability to pay.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 336) by Stats. 2011, Ch. 366, Sec. 1.5. Effective January 1, 2012.)



368.5

(a) Local law enforcement agencies and state law enforcement agencies with jurisdiction shall have concurrent jurisdiction to investigate elder and dependent adult abuse and all other crimes against elder victims and victims with disabilities.

(b) Adult protective services agencies and local long-term care ombudsman programs also have jurisdiction within their statutory authority to investigate elder and dependent adult abuse and criminal neglect, and may assist local law enforcement agencies in criminal investigations at the law enforcement agencies request, provided, however, that law enforcement agencies shall retain exclusive responsibility for criminal investigations, any provision of law to the contrary notwithstanding.

(Added by Stats. 2010, Ch. 617, Sec. 3. Effective January 1, 2011.)









TITLE 10. OF CRIMES AGAINST THE PUBLIC HEALTH AND SAFETY

369a

(a) The Legislature hereby finds and declares the following:

(1) Rail transit traffic safety programs are necessary to educate the public about the potential for harm and injury arising from an individual s disregard for, and violation of, rail-related traffic safety laws, and to increase the consequences for those persons violating rail-related traffic safety laws.

(2) Currently, there does not exist a unified statewide system to deal with the ever increasing problem of rail-related traffic safety violators, and to provide a method of educating the public.

(b) In each county with a population greater than 500,000 in which a transportation commission or authority has been established and it owns or operates rail transit facilities, the commission or authority may provide and disseminate appropriate educational materials to traffic schools to aid in reducing the number of rail-related traffic accidents, including, but not limited to, a film developed or caused to be developed by the transportation commission or authority on rail transit safety.

(Added by Stats. 1993, Ch. 722, Sec. 2. Effective January 1, 1994.)



369b

(a) This section shall only apply to counties with a population greater than 500,000.

(b) The court may order any person convicted of a rail transit related traffic violation, as listed in subdivision (c), to attend a traffic school that offers, as a part of its curriculum, a film developed or caused to be developed by a transportation commission or authority on rail transit safety.

(c) For a first offense, a court, at its discretion, may order any person cited for any of the following violations to attend a traffic school offering a rail safety presentation, Internet rail safety test, or rail transit safety film prepared by a county transportation commission or authority, pay an additional fine of one hundred dollars ($100), or both:

(1) Section 369g.

(2) Section 369i.

(3) Subdivision (c) of Section 21752, Section 22450, 22451, or 22452, or subdivision (c) of Section 22526, of the Vehicle Code, involving railroad grade crossings.

(d) For a second or subsequent violation as provided in subdivision (c), a court shall order a person to pay an additional fine of up to two hundred dollars ($200) and to attend a traffic school offering a rail safety presentation, Internet rail safety test, or rail safety film prepared by a county transportation commission or authority.

(e) All fines collected according to this section shall be distributed pursuant to Sections 1463 and 1463.12, as applicable.

(Amended by Stats. 2005, Ch. 716, Sec. 3. Effective January 1, 2006.)



369d

Any person who enters upon or crosses any railroad, at any private passway, which is inclosed by bars or gates, and neglects to leave the same securely closed after him, is guilty of a misdemeanor.

(Added by Stats. 1905, Ch. 573.)



369g

(a) Any person who rides, drives, or propels any vehicle upon and along the track of any railroad through or over its private right-of-way, without the authorization of its superintendent or other officer in charge thereof, is guilty of a misdemeanor.

(b) Any person who rides, drives, or propels any vehicle upon and along the track of any railline owned or operated by a county transportation commission or transportation authority without the authorization of the commission or authority is guilty of a misdemeanor.

(Amended by Stats. 1993, Ch. 722, Sec. 4. Effective January 1, 1994.)



369h

Any person, partnership, firm or corporation installing, setting up, maintaining or operating upon public or private property, any sign or light in line of vision along any main line track of any railroad in this State of such type or in such form or manner that it may be mistaken for any fixed or standard railroad signal when viewed from an approaching locomotive cab, railway car, or train, by the operators or employees upon such locomotive cab, railway car or train, so as to hinder the safe and efficient operation of such locomotive, railway car or train, and endanger the safety of persons or property upon such locomotive, railway car, or train, shall be guilty of maintaining a public nuisance. No sign, signal, flare or light placed within the right of way of any street or highway by public authorities in charge thereof, considered necessary by them to direct or warn highway traffic, shall be deemed to violate this section.

(Added by Stats. 1941, Ch. 153.)



369i

(a) Any person who enters or remains upon the property of any railroad without the permission of the owner of the land, the owner s agent, or the person in lawful possession and whose entry, presence, or conduct upon the property interferes with, interrupts, or hinders, or which, if allowed to continue, would interfere with, interrupt, or hinder the safe and efficient operation of any locomotive, railway car, or train is guilty of a misdemeanor.

As used in this subdivision, property of any railroad means any land owned, leased, or possessed by a railroad upon which is placed a railroad track and the land immediately adjacent thereto, to the distance of 20 feet on either side of the track, which is owned, leased, or possessed by a railroad.

(b) Any person who enters or remains upon any transit-related property without permission or whose entry, presence, or conduct upon the property interferes with, interrupts, or hinders the safe and efficient operation of the transit-related facility is guilty of a misdemeanor.

As used in this subdivision, transit-related property means any land, facilities, or vehicles owned, leased, or possessed by a county transportation commission, transportation authority, or transit district, as defined in Section 99170 of the Public Utilities Code, that are used to provide public transportation by rail or passenger bus or are directly related to that use.

(c) This section does not prohibit picketing in the immediately adjacent area of the property of any railroad or transit-related property or any lawful activity by which the public is informed of the existence of an alleged labor dispute.

(Amended by Stats. 2011, Ch. 534, Sec. 1. Effective January 1, 2012.)



370

Section Three Hundred and Seventy. Anything which is injurious to health, or is indecent, or offensive to the senses, or an obstruction to the free use of property, so as to interfere with the comfortable enjoyment of life or property by an entire community or neighborhood, or by any considerable number of persons, or unlawfully obstructs the free passage or use, in the customary manner, of any navigable lake, or river, bay, stream, canal, or basin, or any public park, square, street, or highway, is a public nuisance.

(Amended by Code Amendments 1873-74, Ch. 614.)



371

An act which affects an entire community or neighborhood, or any considerable number of persons, as specified in the last section, is not less a nuisance because the extent of the annoyance or damage inflicted upon individuals is unequal.

(Amended by Stats. 1989, Ch. 1360, Sec. 109.)



372

Every person who maintains or commits any public nuisance, the punishment for which is not otherwise prescribed, or who willfully omits to perform any legal duty relating to the removal of a public nuisance, is guilty of a misdemeanor.

(Enacted 1872.)



373a

Every person who maintains, permits, or allows a public nuisance to exist upon his or her property or premises, and every person occupying or leasing the property or premises of another who maintains, permits or allows a public nuisance to exist thereon, after reasonable notice in writing from a health officer or district attorney or city attorney or prosecuting attorney to remove, discontinue or abate the same has been served upon such person, is guilty of a misdemeanor, and shall be punished accordingly; and the existence of such nuisance for each and every day after the service of such notice shall be deemed a separate and distinct offense, and it is hereby made the duty of the district attorney, or the city attorney of any city the charter of which imposes the duty upon the city attorney to prosecute state misdemeanors, to prosecute all persons guilty of violating this section by continuous prosecutions until the nuisance is abated and removed.

(Amended by Stats. 1955, Ch. 1266.)



374

(a) Littering means the willful or negligent throwing, dropping, placing, depositing, or sweeping, or causing any such acts, of any waste matter on land or water in other than appropriate storage containers or areas designated for such purposes.

(b) Waste matter means discarded, used, or leftover substance including, but not limited to, a lighted or nonlighted cigarette, cigar, match, or any flaming or glowing material, or any garbage, trash, refuse, paper, container, packaging or construction material, carcass of a dead animal, any nauseous or offensive matter of any kind, or any object likely to injure any person or create a traffic hazard.

(Added by Stats. 1970, Ch. 1548.)



374.2

(a) It is unlawful for any person to maliciously discharge, dump, release, place, drop, pour, or otherwise deposit, or to maliciously cause to be discharged, dumped, released, placed, dropped, poured, or otherwise deposited, any substance capable of causing substantial damage or harm to the operation of a public sewer sanitary facility, or to deposit in commercial quantities any other substance, into a manhole, cleanout, or other sanitary sewer facility, not intended for use as a point of deposit for sewage, which is connected to a public sanitary sewer system, without possessing a written authorization therefor granted by the public entity which is charged with the administration of the use of the affected public sanitary sewer system or the affected portion of the public sanitary sewer system.

As used in this section, maliciously means an intent to do a wrongful act.

(b) For the purposes of this section person means an individual, trust, firm, partnership, joint stock company, limited liability company, or corporation, and deposited in commercial quantities refers to any substance deposited or otherwise discharged in any amount greater than for normal domestic sewer use.

(c) Lack of specific knowledge that the facility into which the prohibited discharge or release occurred is connected to a public sanitary sewer system shall not constitute a defense to a violation charged under this section.

(d) Any person who violates this section shall be punished by imprisonment in the county jail for not more than one year, or by a fine of up to twenty-five thousand dollars ($25,000), or by both a fine and imprisonment. If the conviction is for a second or subsequent violation, the person shall be punished by imprisonment in the county jail for not more than one year, or imprisonment pursuant to subdivision (h) of Section 1170 for 16, 20, or 24 months, and by a fine of not less than five thousand dollars ($5,000) or more than twenty-five thousand dollars ($25,000).

(Amended by Stats. 2011, Ch. 15, Sec. 337. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



374.3

(a) It is unlawful to dump or cause to be dumped waste matter in or upon a public or private highway or road, including any portion of the right-of-way thereof, or in or upon private property into or upon which the public is admitted by easement or license, or upon private property without the consent of the owner, or in or upon a public park or other public property other than property designated or set aside for that purpose by the governing board or body having charge of that property.

(b) It is unlawful to place, deposit, or dump, or cause to be placed, deposited, or dumped, rocks, concrete, asphalt, or dirt in or upon a private highway or road, including any portion of the right-of-way of the private highway or road, or private property, without the consent of the owner or a contractor under contract with the owner for the materials, or in or upon a public park or other public property, without the consent of the state or local agency having jurisdiction over the highway, road, or property.

(c) A person violating this section is guilty of an infraction. Each day that waste placed, deposited, or dumped in violation of subdivision (a) or (b) remains is a separate violation.

(d) This section does not restrict a private owner in the use of his or her own private property, unless the placing, depositing, or dumping of the waste matter on the property creates a public health and safety hazard, a public nuisance, or a fire hazard, as determined by a local health department, local fire department or district providing fire protection services, or the Department of Forestry and Fire Protection, in which case this section applies.

(e) A person convicted of a violation of this section shall be punished by a mandatory fine of not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000) upon a first conviction, by a mandatory fine of not less than five hundred dollars ($500) nor more than one thousand five hundred dollars ($1,500) upon a second conviction, and by a mandatory fine of not less than seven hundred fifty dollars ($750) nor more than three thousand dollars ($3,000) upon a third or subsequent conviction. If the court finds that the waste matter placed, deposited, or dumped was used tires, the fine prescribed in this subdivision shall be doubled.

(f) The court may require, in addition to any fine imposed upon a conviction, that, as a condition of probation and in addition to any other condition of probation, a person convicted under this section remove, or pay the cost of removing, any waste matter which the convicted person dumped or caused to be dumped upon public or private property.

(g) Except when the court requires the convicted person to remove waste matter which he or she is responsible for dumping as a condition of probation, the court may, in addition to the fine imposed upon a conviction, require as a condition of probation, in addition to any other condition of probation, that a person convicted of a violation of this section pick up waste matter at a time and place within the jurisdiction of the court for not less than 12 hours.

(h) (1) A person who places, deposits, or dumps, or causes to be placed, deposited, or dumped, waste matter in violation of this section in commercial quantities shall be guilty of a misdemeanor punishable by imprisonment in a county jail for not more than six months and by a fine. The fine is mandatory and shall amount to not less than one thousand dollars ($1,000) nor more than three thousand dollars ($3,000) upon a first conviction, not less than three thousand dollars ($3,000) nor more than six thousand dollars ($6,000) upon a second conviction, and not less than six thousand dollars ($6,000) nor more than ten thousand dollars ($10,000) upon a third or subsequent conviction.

(2) Commercial quantities means an amount of waste matter generated in the course of a trade, business, profession, or occupation, or an amount equal to or in excess of one cubic yard. This subdivision does not apply to the dumping of household waste at a person s residence.

(i) For purposes of this section, person means an individual, trust, firm, partnership, joint stock company, joint venture, or corporation.

(j) Except in unusual cases where the interests of justice would be best served by waiving or reducing a fine, the minimum fines provided by this section shall not be waived or reduced.

(Amended by Stats. 2006, Ch. 416, Sec. 7. Effective January 1, 2007.)



374.4

(a) It is unlawful to litter or cause to be littered in or upon public or private property. A person, firm, or corporation violating this section is guilty of an infraction.

(b) This section does not restrict a private owner in the use of his or her own property, unless the littering of waste matter on the property creates a public health and safety hazard, a public nuisance, or a fire hazard, as determined by a local health department, local fire department or district providing fire protection services, or the Department of Forestry and Fire Protection, in which case this section applies.

(c) As used in this section, litter means the discarding, dropping, or scattering of small quantities of waste matter ordinarily carried on or about the person, including, but not limited to, beverage containers and closures, packaging, wrappers, wastepaper, newspapers, and magazines, in a place other than a place or container for the proper disposal thereof, and including waste matter that escapes or is allowed to escape from a container, receptacle, or package.

(d) A person, firm, or corporation convicted of a violation of this section shall be punished by a mandatory fine of not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000) upon a first conviction, by a mandatory fine of not less than five hundred dollars ($500) nor more than one thousand five hundred dollars ($1,500) upon a second conviction, and by a mandatory fine of not less than seven hundred fifty dollars ($750) nor more than three thousand dollars ($3,000) upon a third or subsequent conviction.

(e) The court may, in addition to the fine imposed upon a conviction, require as a condition of probation, in addition to any other condition of probation, that any person convicted of a violation of this section pick up litter at a time and place within the jurisdiction of the court for not less than eight hours.

(Amended by Stats. 2006, Ch. 416, Sec. 8. Effective January 1, 2007.)



374.5

(a) It is unlawful for any grease waste hauler to do either of the following:

(1) Reinsert, deposit, dump, place, release, or discharge into a grease trap, grease interceptor, manhole, cleanout, or other sanitary sewer appurtenance any materials that the hauler has removed from the grease trap or grease interceptor, or to cause those materials to be so handled.

(2) Cause or permit to be discharged in or on any waters of the state, or discharged in or deposited where it is, or probably will be, discharged in or on any waters of the state, any materials that the hauler has removed from the grease trap or grease interceptor, or to cause those materials to be so handled.

(b) The prohibition in subdivision (a), as it pertains to reinsertion of material removed from a grease trap or grease interceptor, shall not apply to a grease waste hauler if all of the following conditions are met:

(1) The local sewer authority having jurisdiction over the pumping and disposal of the material specifically allows a registered grease waste hauler to obtain written approval for the reinsertion of decanted liquid.

(2) The local sewer authority has determined that, if reinsertion is allowed, it is feasible to enforce local discharge limits for fats, oil, and grease, if any, and other local requirements for best management or operating practices, if any.

(3) The grease waste hauler is registered pursuant to Section 19310 of the Food and Agricultural Code.

(4) The registered grease waste hauler demonstrates to the satisfaction of the local sewer authority all of the following:

(A) It will use equipment that will adequately separate the water from the grease waste and solids in the material so as to comply with applicable regulations.

(B) Its employees are adequately trained in the use of that equipment.

(5) The registered grease waste hauler demonstrates both of the following:

(A) It has informed the managerial personnel of the owner or operator of the grease trap or interceptor, in writing, that the grease waste hauler may reinsert the decanted materials, unless the owner or operator objects to the reinsertion.

(B) The owner or operator has not objected to the reinsertion of the decanted materials. If the owner or operator of the grease trap or interceptor objects to the reinsertion, no decanted material may be inserted in that grease trap or interceptor.

(c) A grease waste hauler shall not transport grease removed from a grease trap or grease interceptor in the same vehicle used for transporting other waste, including, but not limited to, yellow grease, cooking grease, recyclable cooking oil, septic waste, or fluids collected at car washes.

(d) For purposes of this section, a grease waste hauler is a transporter of inedible kitchen grease subject to registration requirements pursuant to Section 19310 of the Food and Agricultural Code.

(e) Any person who violates this section shall be guilty of a misdemeanor punishable by imprisonment in a county jail for not more than six months or a fine of not more than ten thousand dollars ($10,000), or both a fine and imprisonment.

A second and subsequent conviction, shall be punishable by imprisonment in a county jail for not more than one year, or a fine of not more than twenty-five thousand dollars ($25,000), or both a fine and imprisonment.

(f) Notwithstanding Section 1463, the fines paid pursuant to this section shall be apportioned as follows:

(1) Fifty percent shall be deposited in the Environmental Enforcement and Training Account established pursuant to Section 14303, and used for purposes of Title 13 (commencing with Section 14300) of Part 4.

(2) Twenty-five percent shall be distributed pursuant to Section 1463.001.

(3) Twenty-five percent to the local health officer or other local public officer or agency that investigated the matter which led to bringing the action.

(g) If the court finds that the violator has engaged in a practice or pattern of violation, consisting of two or more convictions, the court may bar the violating individual or business from engaging in the business of grease waste hauling for a period not to exceed five years.

(h) The court may require, in addition to any fine imposed upon conviction, that as a condition of probation and in addition to any other punishment or condition of probation, that a person convicted under this section remove, or pay the cost of removing, to the extent they are able, any materials which the convicted person dumped or caused to be dumped in violation of this section.

(i) This section does not prohibit the direct receipt of trucked grease by a publicly owned treatment works.

(Amended by Stats. 2007, Ch. 130, Sec. 190. Effective January 1, 2008.)



374.7

(a) A person who litters or causes to be littered, or dumps or causes to be dumped, waste matter into a bay, lagoon, channel, river, creek, slough, canal, lake, or reservoir, or other stream or body of water, or upon a bank, beach, or shore within 150 feet of the high water mark of a stream or body of water, is guilty of a misdemeanor.

(b) A person convicted of a violation of subdivision (a) shall be punished by a mandatory fine of not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000) upon a first conviction, by a mandatory fine of not less than five hundred dollars ($500) nor more than one thousand five hundred dollars ($1,500) upon a second conviction, and by a mandatory fine of not less than seven hundred fifty dollars ($750) nor more than three thousand dollars ($3,000) upon a third or subsequent conviction.

(c) The court may, in addition to the fine imposed upon a conviction, require as a condition of probation, in addition to any other condition of probation, that any person convicted of a violation of subdivision (a), pick up litter at a time and place within the jurisdiction of the court for not less than eight hours.

(Amended by Stats. 2006, Ch. 416, Sec. 9. Effective January 1, 2007.)



374.8

(a) In any prosecution under this section, proof of the elements of the offense shall not be dependent upon the requirements of Title 22 of the California Code of Regulations.

(b) Any person who knowingly causes any hazardous substance to be deposited into or upon any road, street, highway, alley, or railroad right-of-way, or upon the land of another, without the permission of the owner, or into the waters of this state is punishable by imprisonment in the county jail for not more than one year or by imprisonment pursuant to subdivision (h) of Section 1170 for a term of 16 months, two years, or three years, or by a fine of not less than fifty dollars ($50) nor more than ten thousand dollars ($10,000), or by both the fine and imprisonment, unless the deposit occurred as a result of an emergency that the person promptly reported to the appropriate regulatory authority.

(c) For purposes of this section, hazardous substance means either of the following:

(1) Any material that, because of its quantity, concentration, or physical or chemical characteristics, poses a significant present or potential hazard to human health and safety or to the environment if released into the environment, including, but not limited to, hazardous waste and any material that the administering agency or a handler, as defined in Chapter 6.91 (commencing with Section 25410) of Division 20 of the Health and Safety Code, has a reasonable basis for believing would be injurious to the health and safety of persons or harmful to the environment if released into the environment.

(2) Any substance or chemical product for which one of the following applies:

(A) The manufacturer or producer is required to prepare a MSDS, as defined in Section 6374 of the Labor Code, for the substance or product pursuant to the Hazardous Substances Information Training Act (Chapter 2.5 (commencing with Section 6360) of Part 1 of Division 5 of the Labor Code) or pursuant to any applicable federal law or regulation.

(B) The substance is described as a radioactive material in Chapter 1 of Title 10 of the Code of Federal Regulations maintained and updated by the Nuclear Regulatory Commission.

(C) The substance is designated by the Secretary of Transportation in Chapter 27 (commencing with Section 1801) of the appendix to Title 49 of the United States Code and taxed as a radioactive substance or material.

(D) The materials listed in subdivision (b) of Section 6382 of the Labor Code.

(Amended by Stats. 2011, Ch. 15, Sec. 338. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



374a

A person giving information leading to the arrest and conviction of a person for a violation of Section 374c, 374.2, 374.3, 374.4, or 374.7 is entitled to a reward for providing the information.

The amount of the reward for each arrest and conviction shall be 50 percent of the fine levied against and collected from the person who violated Section 374c, 374.2, 374.3, 374.4, or 374.7 and shall be paid by the court. If the reward is payable to two or more persons, it shall be divided equally. The amount of collected fine to be paid under this section shall be paid prior to any distribution of the fine that may be prescribed by any other section, including Section 1463.9, with respect to the same fine.

(Amended by Stats. 2006, Ch. 416, Sec. 6. Effective January 1, 2007.)



374c

Every person who shoots any firearm from or upon a public road or highway is guilty of a misdemeanor.

(Added by Stats. 1933, Ch. 203.)



374d

Every person who knowingly allows the carcass of any dead animal which belonged to him at the time of its death to be put, or to remain, within 100 feet of any street, alley, public highway, or road in common use, and every person who puts the carcass of any dead animal within 100 feet of any street, alley, highway, or road in common use is guilty of a misdemeanor.

(Added by Stats. 1951, Ch. 657.)



375

(a) It shall be unlawful to throw, drop, pour, deposit, release, discharge or expose, or to attempt to throw, drop, pour, deposit, release, discharge or expose in, upon or about any theater, restaurant, place of business, place of amusement or any place of public assemblage, any liquid, gaseous or solid substance or matter of any kind which is injurious to person or property, or is nauseous, sickening, irritating or offensive to any of the senses.

(b) It shall be unlawful to manufacture or prepare, or to possess any liquid, gaseous, or solid substance or matter of any kind which is injurious to person or property, or is nauseous, sickening, irritating or offensive, to any of the senses with intent to throw, drop, pour, deposit, release, discharge or expose the same in, upon or about any theater, restaurant, place of business, place of amusement, or any other place of public assemblage.

(c) Any person violating any of the provisions hereof shall be punished by imprisonment in the county jail for not less than three months and not more than one year, or by a fine of not less than five hundred dollars ($500) and not more than two thousand dollars ($2,000), or by both that fine and imprisonment.

(d) Any person who, in violating any of the provisions of subdivision (a), willfully employs or uses any liquid, gaseous or solid substance which may produce serious illness or permanent injury through being vaporized or otherwise dispersed in the air or who, in violating any of the provisions of subdivision (a), willfully employs or uses any tear gas, mustard gas or any of the combinations or compounds thereof, or willfully employs or uses acid or explosives, shall be guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 339. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



377

Every person who, in order to obtain for himself or another any drug that can be lawfully dispensed by a pharmacist only on prescription, falsely represents himself to be a physician or other person who can lawfully prescribe such drug, or falsely represents that he is acting on behalf of a person who can lawfully prescribe such drug, in a telephone communication with a pharmacist, is guilty of a misdemeanor.

(Added by Stats. 1963, Ch. 1272.)



379

Every person who sells, dispenses, distributes, furnishes, administers, gives, or offers to sell, dispense, distribute, furnish, administer, or give Salvia divinorum or Salvinorin A, or any substance or material containing Salvia divinorum or Salvinorin A, to any person who is less than 18 years of age, is guilty of a misdemeanor punishable by imprisonment in a county jail not exceeding six months, or by a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment.

(Added by Stats. 2008, Ch. 184, Sec. 1. Effective January 1, 2009.)



380

(a) Every person who sells, dispenses or distributes toluene, or any substance or material containing toluene, to any person who is less than 18 years of age shall be guilty of a misdemeanor, and upon conviction shall be fined in a sum of not less than one thousand dollars ($1,000), nor more than two thousand five hundred dollars ($2,500), or by imprisonment for not less than six months nor more than one year.

(b) The court shall order the suspension of the business license, for a period of one year, of a person who knowingly violates any of the provisions of this section after having been previously convicted of a violation of this section unless the owner of such business license can demonstrate a good faith attempt to prevent illegal sales or deliveries by employees. The provisions of this subdivision shall become operative on July 1, 1980.

(c) The provisions of this section shall apply to, but are not limited to, the sale or distribution of glue, cement, dope, paint thinners, paint, and any combination of hydrocarbons either alone or in combination with any substance or material including, but not limited to, paint, paint thinners, shellac thinners, and solvents which, when inhaled, ingested or breathed, can cause a person to be under the influence of, or intoxicated from, any such combination of hydrocarbons.

This section shall not prohibit the sale of gasoline or other motor vehicle fuels to persons less than 18 years of age.

(d) This section shall not apply to any glue or cement which has been certified by the State Department of Health Services as containing a substance which makes such glue or cement malodorous or causes such glue or cement to induce sneezing, nor shall this section apply where the glue or cement is sold, delivered, or given away simultaneously with or as part of a kit used for the construction of model airplanes, model boats, model automobiles, model trains, or other similar models or used for the assembly or creation of hobby craft items using such components as beads, tiles, tiffany glass, ceramics, clay, or other craft-related components.

(Amended by Stats. 1980, Ch. 1011, Sec. 1. Effective September 21, 1980.)



381

(a) Any person who possesses toluene or any substance or material containing toluene, including, but not limited to, glue, cement, dope, paint thinner, paint and any combination of hydrocarbons, either alone or in combination with any substance or material including but not limited to paint, paint thinner, shellac thinner, and solvents, with the intent to breathe, inhale, or ingest for the purpose of causing a condition of intoxication, elation, euphoria, dizziness, stupefaction, or dulling of the senses or for the purpose of, in any manner, changing, distorting, or disturbing the audio, visual, or mental processes, or who knowingly and with the intent to do so is under the influence of toluene or any material containing toluene, or any combination of hydrocarbons is guilty of a misdemeanor.

(b) Any person who possesses any substance or material, which the State Department of Public Health has determined by regulations adopted pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) has toxic qualities similar to toluene, with the intent to breathe, inhale, or ingest for the purpose of causing a condition of intoxication, elation, euphoria, dizziness, excitement, irrational behavior, exhilaration, satisfaction, stupefaction, or dulling of the senses or for the purpose of, in any manner, changing, distorting, or disturbing the audio, visual, or mental processes, or who is under the influence of such substance or material is guilty of a misdemeanor.

(Amended by Stats. 2011, Ch. 296, Sec. 203. Effective January 1, 2012.)



381a

Any person, or persons, whether as principals, agents, managers, or otherwise, who buy or sell dairy products, or deal in milk, cream or butter, and who buy or sell the same upon the basis of their richness or weight or the percentage of cream, or butter-fat contained therein, who use any apparatus, test bottle or other appliance, or who use the Babcock test or machine of like character for testing such dairy products, cream or butter, which is not accurate and correct, or which gives wrong or false percentages, or which is calculated in any way to defraud or injure the person with whom he deals, is guilty of a misdemeanor, and upon conviction shall be fined not more than one thousand dollars ($1,000) or imprisoned in the county jail not more than six (6) months.

(Amended by Stats. 1983, Ch. 1092, Sec. 275. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



381b

Any person who possesses nitrous oxide or any substance containing nitrous oxide, with the intent to breathe, inhale, or ingest for the purpose of causing a condition of intoxication, elation, euphoria, dizziness, stupefaction, or dulling of the senses or for the purpose of, in any manner, changing, distorting, or disturbing the audio, visual, or mental processes, or who knowingly and with the intent to do so is under the influence of nitrous oxide or any material containing nitrous oxide is guilty of a misdemeanor. This section shall not apply to any person who is under the influence of nitrous oxide or any material containing nitrous oxide pursuant to an administration for the purpose of medical, surgical, or dental care by a person duly licensed to administer such an agent.

(Amended by Stats. 1984, Ch. 999, Sec. 1.)



381c

(a) As used in this section, nitrous oxide refers to any of the following substances: N2O, dinitrogen monoxide, dinitrogen oxide, nitrogen oxide, or laughing gas.

(b) Every person who sells, furnishes, administers, distributes, gives away, or offers to sell, furnish, administer, distribute, or give away a device, canister, tank, or receptacle either exclusively containing nitrous oxide or exclusively containing a chemical compound mixed with nitrous oxide, to a person under 18 years of age is guilty of a misdemeanor. The court shall consider ordering the person to perform community service as a condition of probation.

(c) (1) It is a defense to this crime that the defendant honestly and reasonably believed that the minor involved in the offense was at least 18 years of age.

(2) The defendant shall bear the burden of establishing this defense by a preponderance of the evidence.

(d) For the purpose of preventing a violation of this section, any person may refuse to sell, furnish, administer, distribute, or give away a device, canister, tank, or receptacle either exclusively containing nitrous oxide or exclusively containing a chemical compound mixed with nitrous oxide to a person who is unable to produce adequate proof of age of majority.

(e) On and after July 1, 2010, the court shall order the suspension of the business license, for a period of up to one year, of a person who knowingly violates this section after having been previously convicted of a violation of this section, unless the owner of the business license can demonstrate a good faith attempt to prevent illegal sales or deliveries by the owner s employees.

(f) This section shall not apply to any person who administers nitrous oxide for the purpose of providing medical or dental care, if administered by a medical or dental practitioner licensed by this state or at the direction or under the supervision of a practitioner licensed by this state.

(g) This section does not apply to the sale of nitrous oxide contained in food products for use as a propellant.

(Added by Stats. 2009, Ch. 266, Sec. 1. Effective January 1, 2010.)



382

Every person who adulterates or dilutes any article of food, drink, drug, medicine, spirituous or malt liquor, or wine, or any article useful in compounding them, with the fraudulent intent to offer the same, or cause or permit it to be offered for sale as unadulterated or undiluted; and every person who fraudulently sells, or keeps or offers for sale the same, as unadulterated or undiluted, or who, in response to an inquiry for any article of food, drink, drug, medicine, spirituous or malt liquor, or wine, sells or offers for sale, a different article, or an article of a different character or manufacture, without first informing such purchaser of such difference, is guilty of a misdemeanor; provided, that no retail dealer shall be convicted under the provisions of this section if he shall prove a written guaranty of purity obtained from the person from whom he purchased such adulterated or diluted goods.

(Amended by Stats. 1903, Ch. 254.)



382.4

No person, other than a licensed veterinarian, shall administer succinylcholine, also known as sucostrin, to any dog or cat.

Violation of this section shall constitute a misdemeanor.

(Added by Stats. 1976, Ch. 1083.)



382.5

Every person who sells, dispenses, administers or prescribes dinitrophenol for any purpose shall be guilty of a felony, punishable by a fine not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000), or by imprisonment pursuant to subdivision (h) of Section 1170, or by both that fine and imprisonment.

This section shall not apply to dinitrophenol manufactured or sold as an economic poison registered under the provision of Section 12811 of the Food and Agricultural Code nor to sales for use in manufacturing or for scientific purposes, and not for human consumption.

(Amended by Stats. 2011, Ch. 15, Sec. 340. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



382.6

Every person who sells, dispenses, administers or prescribes preparations containing diphenylamine, paraphenylenediamine, or paratoluylenediamine, or a derivative of any such chemicals, to be used as eyebrow and eyelash dye, shall be guilty of a felony, punishable by a fine not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000), or by imprisonment pursuant to subdivision (h) of Section 1170, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 341. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



382.7

Every person who knowingly prescribes, dispenses, administers, or furnishes any liquid silicone substance for the purpose of injection into a human breast or mammary is guilty of a misdemeanor.

(Added by Stats. 1976, Ch. 949.)



383

Every person who knowingly sells, or keeps or offers for sale, or otherwise disposes of any article of food, drink, drug, or medicine, knowing that the same is adulterated or has become tainted, decayed, spoiled, or otherwise unwholesome or unfit to be eaten or drunk, with intent to permit the same to be eaten or drunk, is guilty of a misdemeanor, and must be fined not exceeding one thousand dollars ($1,000), or imprisoned in the county jail not exceeding six months, or both, and may, in the discretion of the court, be adjudged to pay, in addition, all the necessary expenses, not exceeding one thousand dollars ($1,000), incurred in inspecting and analyzing such articles. The term drug, as used herein, includes all medicines for internal or external use, antiseptics, disinfectants, and cosmetics. The term food, as used herein, includes all articles used for food or drink by man, whether simple, mixed, or compound. Any article is deemed to be adulterated within the meaning of this section:

(a) In case of drugs: (1) if, when sold under or by a name recognized in the United States Pharmacopoeia, it differs materially from the standard of strength, quality, or purity laid down therein; (2) if, when sold under or by a name not recognized in the United States Pharmacopoeia, but which is found in some other pharmacopoeia or other standard work on materia medica, it differs materially from the standard of strength, quality, or purity laid down in such work; (3) if its strength, quality, or purity falls below the professed standard under which it is sold.

(b) In the case of food: (1) if any substance or substances have been mixed with it, so as to lower or depreciate, or injuriously affect its quality, strength, or purity; (2) if any inferior or cheaper substance or substances have been substituted wholly or in part for it; (3) if any valuable or necessary constituent or ingredient has been wholly or in part abstracted from it; (4) if it is an imitation of, or is sold under the name of, another article; (5) if it consists wholly, or in part, of a diseased, decomposed, putrid, infected, tainted, or rotten animal or vegetable substance or article, whether manufactured or not; or in the case of milk, if it is the produce of a diseased animal; (6) if it is colored, coated, polished, or powdered, whereby damage or inferiority is concealed, or if by any means it is made to appear better or of greater value than it really is; (7) if it contains any added substance or ingredient which is poisonous or injurious to health.

(Amended by Stats. 1976, Ch. 1125.)



383a

Any person, firm, or corporation, who sells or offers for sale, or has in his or its possession for sale, any butter manufactured by boiling, melting, deodorizing, or renovating, which is the product of stale, rancid, or decomposed butter, or by any other process whereby stale, rancid, or decomposed butter is manufactured to resemble or appear like creamery or dairy butter, unless the same is plainly stenciled or branded upon each and every package, barrel, firkin, tub, pail, square, or roll, in letters not less than one half inch in length, process butter, or renovated butter, in such a manner as to advise the purchaser of the real character of such process or renovated butter, is guilty of a misdemeanor.

(Added by Stats. 1905, Ch. 573.)



383b

Every person who with intent to defraud, sells or exposes for sale any meat or meat preparations, and falsely represents the same to be kosher, whether such meat or meat preparations be raw or prepared for human consumption, or as having been prepared under and from a product or products sanctioned by the orthodox Hebrew religious requirements; or falsely represents any food product, or the contents of any package or container, to be so constituted and prepared, by having or permitting to be inscribed thereon the words kosher in any language; or sells or exposes for sale in the same place of business both kosher and nonkosher meat or meat preparations, either raw or prepared for human consumption, who fails to indicate on his window signs in all display advertising in block letters at least four inches in height kosher and nonkosher meats sold here ; or who exposes for sale in any show window or place of business as both kosher and nonkosher meat preparations, either raw or prepared for human consumption, who fails to display over each kind of meat or meat preparation so exposed a sign in block letters at least four inches in height, reading kosher meat or nonkosher meat as the case may be; or sells or exposes for sale in any restaurant or any other place where food products are sold for consumption on the premises, any article of food or food preparations and falsely represents the same to be kosher, or as having been prepared in accordance with the orthodox Hebrew religious requirements; or sells or exposes for sale in such restaurant, or such other place, both kosher and nonkosher food or food preparations for consumption on the premises, not prepared in accordance with the Jewish ritual, or not sanctioned by the Hebrew orthodox religious requirements, and who fails to display on his window signs in all display advertising, in block letters at least four inches in height kosher and nonkosher food served here is guilty of a misdemeanor and upon conviction thereof be punishable by a fine of not less than one hundred dollars ($100), nor more than six hundred dollars ($600), or imprisonment in the county jail of not less than 30 days, nor more than 90 days, or both such fine and imprisonment.

The word kosher is here defined to mean a strict compliance with every Jewish law and custom pertaining and relating to the killing of the animal or fowl from which the meat is taken or extracted, the dressing, treatment and preparation thereof for human consumption, and the manufacture, production, treatment and preparation of such other food or foods in connection wherewith Jewish laws and customs obtain and to the use of tools, implements, vessels, utensils, dishes and containers that are used in connection with the killing of such animals and fowls and the dressing, preparation, production, manufacture and treatment of such meats and other products, foods and food stuffs.

(Amended by Stats. 1983, Ch. 1092, Sec. 278. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



383c

Every person who with intent to defraud, sells or exposes for sale any meat or meat preparations, and falsely represents the same to be halal, whether the meat or meat preparations is raw or prepared for human consumption, or as having been prepared under and from a product or products sanctioned by the Islamic religious requirements; or falsely represents any food product, or the contents of any package or container, to be so constituted and prepared, by having or permitting to be inscribed thereon the word halal in any language; or sells or exposes for sale in the same place of business both halal and nonhalal meat or meat preparations, either raw or prepared for human consumption, who fails to indicate on his or her window signs in all display advertising in block letters at least four inches in height halal and nonhalal meats sold here ; or who exposes for sale in any show window or place of business as both halal and nonhalal meat preparations, either raw or prepared for human consumption, who fails to display over each kind of meat or meat preparation so exposed a sign in block letters at least four inches in height, reading halal meat or nonhalal meat as the case may be; or sells or exposes for sale in any restaurant or any other place where food products are sold for consumption on the premises, any article of food or food preparations and falsely represents the same to be halal, or as having been prepared in accordance with the Islamic religious requirements; or sells or exposes for sale in a restaurant, or other place, both halal and nonhalal food or food preparations for consumption on the premises, not prepared in accordance with the Islamic ritual, or not sanctioned by Islamic religious requirements, and who fails to display on his or her window signs in all display advertising, in block letters at least four inches in height halal and nonhalal food served here is guilty of a misdemeanor and upon conviction thereof be punishable by a fine of not less than one hundred dollars ($100), nor more than six hundred dollars ($600), or imprisonment in a county jail of not less than 30 days, nor more than 90 days, or both that fine and imprisonment.

The word halal is here defined to mean a strict compliance with every Islamic law and custom pertaining and relating to the killing of the animal or fowl from which the meat is taken or extracted, the dressing, treatment, and preparation thereof for human consumption, and the manufacture, production, treatment, and preparation of other food or foods in connection wherewith Islamic laws and customs obtain and to the use of tools, implements, vessels, utensils, dishes, and containers that are used in connection with the killing of animals and fowls and the dressing, preparation, production, manufacture, and treatment of meats and other products, foods, and food stuffs.

(Amended by Stats. 2003, Ch. 62, Sec. 226. Effective January 1, 2004.)



384

(a) Any person who shall wilfully refuse to immediately relinquish a party line when informed that such line is needed for an emergency call, and in fact such line is needed for an emergency call, to a fire department or police department or for medical aid or ambulance service, or any person who shall secure the use of a party line by falsely stating that such line is needed for an emergency call, shall be guilty of a misdemeanor.

(b) Party line as used in this section means a subscribers line telephone circuit, consisting of two or more main telephone stations connected therewith, each station with a distinctive ring or telephone number. Emergency as used in this section means a situation in which property or human life is in jeopardy and the prompt summoning of aid is essential.

(c) Every telephone directory hereafter published and distributed to the members of the general public in this State or in any portion thereof which lists the calling numbers of telephones of any telephone exchange located in this State shall contain a notice which explains the offense provided for in this section, such notice to be printed in type which is not smaller than any other type on the same page and to be preceded by the word warning printed in type at least as large as the largest type on the same page; provided, that the provisions of this subdivision shall not apply to those directories distributed solely for business advertising purposes, commonly known as classified directories, nor to any telephone directory heretofore distributed to the general public. Any person, firm or corporation providing telephone service which distributes or causes to be distributed in this State copies of a telephone directory which is subject to the provisions of this section and which do not contain the notice herein provided for shall be guilty of a misdemeanor.

(Added by Stats. 1957, Ch. 533.)



384.5

(a) (1) Any person who removes any minor forest products from the property where the products were cut and transports the products upon any public road or highway shall have in the person s possession a valid bill of sale for the products or a written permit issued by the owner of the property from which the products were removed authorizing the removal and transport.

(2) Any such permit or bill of sale shall include, but is not limited to, all of the following:

(A) The name, address, and signature of the landowner, and phone number, if available.

(B) The name, address, and signature of the permittee or purchaser.

(C) The amount, species, and type of minor forest products to be removed and transported.

(D) A description sufficient to identify the property from which the minor forest products are to be removed.

(E) The date of issuance of the permit or bill of sale and the duration of the period of time within which the minor forest products may be removed.

(F) Any conditions or additional information which the landowner may impose or include.

(3) Any permit for the removal of minor forest products from public lands that is issued by the United States Forest Service or the Bureau of Land Management is sufficient for the purposes of this subdivision, regardless of whether the permit conforms to the specific requirements as to content set forth in paragraph (2).

(4) For the purposes of this subdivision, minor forest products means firewood, posts, shakeboards, shake and shingle bolts, or split products, in quantities exceeding 20 cubic feet in volume, and burlwood or stumps, in quantities of two or more.

(b) This section shall not apply to the transport of any minor forest products carried in a passenger vehicle, as defined in Section 465 of the Vehicle Code.

(c) Violation of subdivision (a) is a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000) or by imprisonment in a county jail for not more than six months or by both that fine and imprisonment.

(Amended by Stats. 1988, Ch. 225, Sec. 1.)



384a

Every person who within the State of California willfully or negligently cuts, destroys, mutilates, or removes any tree or shrub, or fern or herb or bulb or cactus or flower, or huckleberry or redwood greens, or portion of any tree or shrub, or fern or herb or bulb or cactus or flower, or huckleberry or redwood greens, growing upon state or county highway rights-of-way, or who removes leaf mold thereon, except that the provisions of this section shall not be construed to apply to any employee of the state or of any political subdivision thereof engaged in work upon any state, county, or public road or highway while performing work under the supervision of the state or of any political subdivision thereof, and every person who willfully or negligently cuts, destroys, mutilates, or removes any tree or shrub, or fern or herb or bulb or cactus or flower, or huckleberry or redwood greens, or portions of any tree or shrub, or fern or herb or bulb or cactus or flower, or huckleberry or redwood greens, growing upon public land or upon land not his or her own, or leaf mold on the surface of public land, or upon land not his or her own, without a written permit from the owner of the land signed by the owner or the owner s authorized agent, and every person who knowingly sells, offers, or exposes for sale, or transports for sale, any tree or shrub, or fern or herb or bulb or cactus or flower, or huckleberry or redwood greens, or portion of any tree or shrub, or fern or herb or bulb or cactus or flower, or huckleberry or redwood greens, or leaf mold, so cut or removed from state or county highway rights-of-way, or removed from public land or from land not owned by the person who cut or removed the same without the written permit from the owner of the land, signed by the owner or the owner s authorized agent, is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not more than one thousand dollars ($1,000), by imprisonment in a county jail for not more than six months, or by both fine and imprisonment.

The written permit required under this section shall be signed by the landowner, or the landowner s authorized agent, and acknowledged before a notary public, or other person authorized by law to take acknowledgments. The permit shall contain the number and species of trees and amount of shrubs or ferns or herbs or bulbs or cacti or flowers, or huckleberry or redwood greens, or portions of any tree or shrub, and shall contain the legal description of the real property as usually found in deeds and conveyances of the land on which cutting or removal, or both, shall take place. One copy of the permit shall be filed in the office of the sheriff of the county in which the land described in the permit is located. The permit shall be filed prior to commencement of cutting of the trees or shrub or fern or herb or bulb or cactus or flower or huckleberry or redwood green or portions of any tree or shrub authorized by the permit. The permit required by this section need not be notarized or filed with the office of the sheriff of the county where trees are to be removed when five or less trees or five or less pounds of shrubs or boughs are to be cut or removed.

Any county or state fire warden, or personnel of the Department of Forestry and Fire Protection as designated by the Director of Forestry and Fire Protection, and personnel of the United States Forest Service as designated by the Regional Forester, Region 5, of the United States Forest Service, or any peace officer of the State of California, may enforce the provisions of this section and may confiscate any and all such shrubs, trees, ferns or herbs or bulbs or cacti or flowers, or huckleberry or redwood greens or leaf mold, or parts thereof unlawfully cut or removed or knowingly sold, offered, or exposed or transported for sale as provided in this section.

This section does not apply to any tree or shrub, or fern or herb or bulb or cactus or flower, or greens declared by law to be a public nuisance.

This section does not apply to the necessary cutting or trimming of any trees, shrubs, or ferns or herbs or bulbs or cacti or flowers, or greens if done for the purpose of protecting or maintaining an electric powerline, telephone line, or other property of a public utility.

This section does not apply to persons engaged in logging operations, or in suppressing fires.

(Amended by Stats. 1992, Ch. 427, Sec. 125. Effective January 1, 1993.)



384b

For the purposes of Sections 384c through 384f, inclusive, unless the context otherwise requires, the definitions contained in this section govern the construction of those sections.

(a) Person includes an employee with wages as his or her sole compensation.

(b) Permit means a permit as required by Section 384a.

(c) Tree means any evergreen tree or top thereof which is harvested without having the limbs and foliage removed.

(d) Shrub means any toyon or Christmas red-berry shrub or any of the following native desert plants: all species of the family Cactaceae (cactus family); and Agave deserti (desert agave), Agave utahensis (Utah agave), Nolina bigelovii, Nolina parryi (Parry nolina), Nolina wolfii, Yucca baccata, Yucca brevifolia (Joshua tree), Yucca schidigera (Mohave yucca), Yucca whipplei (Whipple yucca), Cercidium floridum (blue palo verde), Cercidium microphyllum (little leaf palo verde), Dalea spinosa (smoke tree), Olneya tesota (ironwood tree), and Fouquieria splendens (ocotillo), or any part thereof, except the fruit thereof, which is harvested without having the limbs and foliage removed.

(e) Bough means any limb or foliage removed from an evergreen tree.

(f) Peace officer means any county or state fire warden, personnel of the Department of Forestry and Fire Protection as designated by the Director of Forestry and Fire Protection, personnel of the United States Forest Service as designated by the Regional Forester, Region 5 of the United States Forest Service, personnel of the United States Department of the Interior as designated by them, or any peace officer of the State of California.

(g) Harvest means to remove or cut and remove from the place where grown.

(h) Harvester means a person who harvests a tree, shrub, or bough.

(Amended by Stats. 1992, Ch. 427, Sec. 126. Effective January 1, 1993.)



384c

Persons purchasing trees, shrubs, or boughs from harvesters thereof shall not transport more than five trees or more than five pounds of shrubs or boughs on the public roads or highways without obtaining from the seller of the trees, shrubs, or boughs and having validated as provided in Section 384d a transportation tag for each load of the trees, shrubs, or boughs.

Unless a valid transportation tag issued in California for a tree, shrub, or bough has already been obtained, persons who harvest trees, shrubs, or boughs from their own land or the land of another or who are in possession of trees, shrubs, or boughs shall, before transporting on the public roads or highways or selling or consigning for removal and transportation over the public roads and highways more than five trees or more than five pounds of other shrubs or boughs, file with the sheriff of each county in which the trees, shrubs, or boughs are to be harvested an application for transportation tags and obtain a supply of these transportation tags sufficient to provide one tag for each load of trees, shrubs, or boughs to be so transported or sold.

No person shall knowingly make any false statement on any application for the transportation tags and the application shall contain, but is not limited to, the following information:

(a) The name and address of the applicant.

(b) The amount and species of trees, shrubs, or boughs to be transported.

(c) The name of the county from which the trees, shrubs, or boughs are to be removed.

(d) A legal description of the real property from which the trees, shrubs, or boughs are to be removed.

(e) The name or names of the owner of the real property from which the trees, shrubs, or boughs are to be removed.

(f) The applicant s timber operator permit number, if the harvesting of the trees, shrubs, or boughs is subject to the Z berg-Nejedly Forest Practice Act of 1973 (Chapter 8 (commencing with Section 4511) of Part 2 of Division 4 of the Public Resources Code).

(g) The destination of the trees, shrubs, or boughs.

(h) The proposed date or dates of the transportation.

Every applicant shall, at the time of application, show to the sheriff his or her permit or proof of ownership of the trees, shrubs, or boughs. The application forms and transportation tags shall be printed and distributed by the sheriff of each county.

(Amended by Stats. 1982, Ch. 1318, Sec. 3.)



384d

Upon the filing of an application containing the information required by Section 384c, and the presentation of a permit or proof of ownership as required by Section 384c, the county sheriff s office shall issue to persons who harvest or have in their possession, trees, shrubs or boughs within the county sufficient transportation tags stamped with the county seal and identified by the applicant s timber operator permit number, if any, to enable the person transporting any of the trees, shrubs or boughs harvested within the county by the applicant to have a tag accompany each and every load of such trees, shrubs or boughs. Harvesters of trees, shrubs or boughs, when selling from stockpile location, shall furnish to the purchaser of trees, shrubs or boughs a bill of sale and a transportation tag for each load or part thereof bearing the harvester s timber operator permit number, if any, and other information as hereinafter required.

The purchaser of harvested trees, shrubs or boughs or the harvester when transporting his own trees, shrubs or boughs shall have the transportation tag validated by a peace officer in the county of purchase or harvest or by the nearest peace officer in an adjacent county when the transportation route used does not pass an office of a peace officer in the county of purchase or harvest. The validated transportation tag or tags shall remain with the load to the marketing area.

The transportation tags shall be in two parts; one to be retained by the transporting party; one to be retained by the validating peace officer and forwarded to the county sheriff. The transportation tags shall be validated and in force only for the proposed date or dates of transportation as specified in the application for the transportation tags. The transportation tags will be validated without fee and each shall contain the following information: name and address of the person obtaining and using the tag; number or amount of each species of trees, shrubs and boughs in the load; make, model and license number of the transporting vehicle; the county of origin and county of destination; the specified period of time during which the transportation tag is in force; date and validating signature and title of a peace officer.

(Amended by Stats. 1977, Ch. 32.)



384e

(a) The transportation tag described in Section 384d shall be presented to any peace officer upon demand.

(b) Failure to produce a transportation tag properly filled out and validated upon demand of any peace officer shall constitute sufficient grounds to hold in protective custody the entire load of trees, shrubs or boughs, until proof of legal right to transport is furnished.

(Added by Stats. 1963, Ch. 1830.)



384f

Any person violating any of the provisions of Sections 384b through 384f shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment in the county jail not exceeding six months or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 281. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



384h

Every person who willfully or negligently, while hunting upon the inclosed lands of another, kills, maims, or wounds an animal, the property of another, is guilty of a misdemeanor.

(Added by renumbering Section 384c by Stats. 1963, Ch. 1830.)



384i

(a) Sections 384a to 384f, inclusive, shall not apply to maintenance and construction activities of public agencies and their employees.

(b) Sections 384b to 384f, inclusive, shall not apply to native desert plants described in subdivision (b) of Section 384b, that have been propagated and cultivated by human beings and which are being transported under Section 6922 or 6923 of the Food and Agricultural Code, pursuant to a valid nursery stock certificate.

(c) Sections 384a to 384f, inclusive, shall not apply to any act regulated by the provisions of Division 23 (commencing with Section 80001) of the Food and Agricultural Code.

(Amended by Stats. 1987, Ch. 828, Sec. 25.)



385

(a) The term high voltage as used in this section means a voltage in excess of 750 volts, measured between conductors or measured between the conductor and the ground.

The term overhead conductor as used in this section means any electrical conductor (either bare or insulated) installed above the ground except such conductors as are enclosed in iron pipe or other metal covering of equal strength.

(b) Any person who either personally or through an employee or agent, or as an employee or agent of another, operates, places, erects or moves any tools, machinery, equipment, material, building or structure within six feet of a high voltage overhead conductor is guilty of a misdemeanor.

(c) It shall be a misdemeanor to own, operate or to employ any person to operate, any crane, derrick, power shovel, drilling rig, hay loader, hay stacker, pile driver, or similar apparatus, any part of which is capable of vertical, lateral or swinging motion, unless there is posted and maintained in plain view of the operator thereof, a durable warning sign legible at 12 feet, reading: Unlawful to operate this equipment within six feet of high voltage lines.

Each day s failure to post or maintain such sign shall constitute a separate violation.

(d) The provisions of this section shall not apply to (1) the construction, reconstruction, operation or maintenance of any high voltage overhead conductor, or its supporting structures or appurtenances by persons authorized by the owner, or (2) the operation of standard rail equipment which is normally used in the transportation of freight or passengers, or the operation of relief trains or other emergency railroad equipment by persons authorized by the owner, or (3) any construction, reconstruction, operation or maintenance of any overhead structures covered by the rules for overhead line construction prescribed by the Public Utilities Commission of the State of California.

(Added by Stats. 1947, Ch. 1229.)



386

(a) Any person who willfully or maliciously constructs or maintains a fire-protection system in any structure with the intent to install a fire protection system which is known to be inoperable or to impair the effective operation of a system, so as to threaten the safety of any occupant or user of the structure in the event of a fire, shall be subject to imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years.

(b) A violation of subdivision (a) which proximately results in great bodily injury or death is a felony punishable by imprisonment pursuant to subdivision (h) of Section 1170 for five, six, or seven years.

(c) As used in this section, fire-protection system includes, but is not limited to, an automatic fire sprinkler system, standpipe system, automatic fixed fire extinguishing system, and fire alarm system.

(d) For purposes of this section, the following definitions shall control:

(1) Automatic fire sprinkler system means an integrated system of underground and overhead piping designed in accordance with fire protection engineering standards. The portion of the sprinkler system above ground is a network of specially sized or hydraulically designed piping installed in a building, structure, or area, generally overhead, and to which sprinklers are attached in a systematic pattern. The valve controlling each system riser is located in the system riser or its supply piping. Each sprinkler system riser includes a device for activating an alarm when the system is in operation. The system is normally activated by heat from a fire, and it discharges water over the fire area.

(2) Standpipe system means an arrangement of piping, valves, and hose connectors and allied equipment installed in a building or structure with the hose connectors located in a manner that water can be discharged in streams or spray patterns through attached hose and nozzles. The purpose of the system is to extinguish a fire, thereby protecting a building or structure and its contents and occupants. This system relies upon connections to water supply systems or pumps, tanks, and other equipment necessary to provide an adequate supply of water to the hose connectors.

(3) Automatic fixed fire extinguishing system means either of the following:

(A) An engineered fixed extinguishing system which is custom designed for a particular hazard, using components which are approved or listed only for their broad performance characteristics. Components may be arranged into a variety of configurations. These systems shall include, but not be limited to, dry chemical systems, carbon dioxide systems, halogenated agent systems, steam systems, high expansion foam systems, foam extinguishing systems, and liquid agent systems.

(B) A pre-engineered fixed extinguishing system is a system where the number of components and their configurations are included in the description of the system s approval and listing. These systems include, but are not limited to, dry chemical systems, carbon dioxide systems, halogenated agent systems, and liquid agent systems.

(4) Fire alarm system means a control unit and a combination of electrical interconnected devices designed and intended to cause an alarm or warning of fire in a building or structure by either manual or automatic activation, or by both, and includes the systems installed throughout any building or portion thereof.

(5) Structure means any building, whether private, commercial, or public, or any bridge, tunnel, or powerplant.

(Amended by Stats. 2011, Ch. 15, Sec. 342. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



387

(a) Any corporation, limited liability company, or person who is a manager with respect to a product, facility, equipment, process, place of employment, or business practice, is guilty of a public offense punishable by imprisonment in the county jail for a term not exceeding one year, or by a fine not exceeding ten thousand dollars ($10,000), or by both that fine and imprisonment; or by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months, two, or three years, or by a fine not exceeding twenty-five thousand dollars ($25,000); or by both that fine and imprisonment, but if the defendant is a corporation or a limited liability company the fine shall not exceed one million dollars ($1,000,000), if that corporation, limited liability company, or person does all of the following:

(1) Has actual knowledge of a serious concealed danger that is subject to the regulatory authority of an appropriate agency and is associated with that product or a component of that product or business practice.

(2) Knowingly fails during the period ending 15 days after the actual knowledge is acquired, or if there is imminent risk of great bodily harm or death, immediately, to do both of the following:

(A) Inform the Division of Occupational Safety and Health in the Department of Industrial Relations in writing, unless the corporation, limited liability company, or manager has actual knowledge that the division has been so informed.

Where the concealed danger reported pursuant to this paragraph is subject to the regulatory authority of an agency other than the Division of Occupational Safety and Health in the Department of Industrial Relations, it shall be the responsibility of the Division of Occupational Safety and Health in the Department of Industrial Relations, within 24 hours of receipt of the information, to telephonically notify the appropriate government agency of the hazard, and promptly forward any written notification received.

(B) Warn its affected employees in writing, unless the corporation, limited liability company, or manager has actual knowledge that the employees have been so warned.

The requirement for disclosure is not applicable if the hazard is abated within the time prescribed for reporting, unless the appropriate regulatory agency nonetheless requires disclosure by regulation.

Where the Division of Occupational Safety and Health in the Department of Industrial Relations was not notified, but the corporation, limited liability company, or manager reasonably and in good faith believed that they were complying with the notification requirements of this section by notifying another government agency, as listed in paragraph (8) of subdivision (d), no penalties shall apply.

(b) As used in this section:

(1) Manager means a person having both of the following:

(A) Management authority in or as a business entity.

(B) Significant responsibility for any aspect of a business that includes actual authority for the safety of a product or business practice or for the conduct of research or testing in connection with a product or business practice.

(2) Product means an article of trade or commerce or other item of merchandise that is a tangible or an intangible good, and includes services.

(3) Actual knowledge, used with respect to a serious concealed danger, means has information that would convince a reasonable person in the circumstances in which the manager is situated that the serious concealed danger exists.

(4) Serious concealed danger, used with respect to a product or business practice, means that the normal or reasonably foreseeable use of, or the exposure of an individual to, the product or business practice creates a substantial probability of death, great bodily harm, or serious exposure to an individual, and the danger is not readily apparent to an individual who is likely to be exposed.

(5) Great bodily harm means a significant or substantial physical injury.

(6) Serious exposure means any exposure to a hazardous substance, when the exposure occurs as a result of an incident or exposure over time and to a degree or in an amount sufficient to create a substantial probability that death or great bodily harm in the future would result from the exposure.

(7) Warn its affected employees means give sufficient description of the serious concealed danger to all individuals working for or in the business entity who are likely to be subject to the serious concealed danger in the course of that work to make those individuals aware of that danger.

(8) Appropriate government agency means an agency on the following list that has regulatory authority with respect to the product or business practice and serious concealed dangers of the sort discovered:

(A) The Division of Occupational Safety and Health in the Department of Industrial Relations.

(B) State Department of Health Services.

(C) Department of Agriculture.

(D) County departments of health.

(E) The United States Food and Drug Administration.

(F) The United States Environmental Protection Agency.

(G) The National Highway Traffic Safety Administration.

(H) The Federal Occupation Safety and Health Administration.

(I) The Nuclear Regulatory Commission.

(J) The Consumer Product Safety Commission.

(K) The Federal Aviation Administration.

(L) The Federal Mine Safety and Health Review Commission.

(c) Notification received pursuant to this section shall not be used against any manager in any criminal case, except a prosecution for perjury or for giving a false statement.

(d) No person who is a manager of a limited liability company shall be personally liable for acts or omissions for which the limited liability company is liable under subdivision (a) solely by reason of being a manager of the limited liability company. A person who is a manager of a limited liability company may be held liable under subdivision (a) if that person is also a manager within the meaning of paragraph (1) of subdivision (b).

(Amended by Stats. 2011, Ch. 15, Sec. 343. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



395

Every person who willfully makes or publishes any false statement, spreads any false rumor, or employs any other false or fraudulent means or device, with intent to affect the market price of any kind of property, is guilty of a misdemeanor.

(Enacted 1872.)



396

(a) The Legislature hereby finds that during emergencies and major disasters, including, but not limited to, earthquakes, fires, floods, or civil disturbances, some merchants have taken unfair advantage of consumers by greatly increasing prices for essential consumer goods and services. While the pricing of consumer goods and services is generally best left to the marketplace under ordinary conditions, when a declared state of emergency results in abnormal disruptions of the market, the public interest requires that excessive and unjustified increases in the prices of essential consumer goods and services be prohibited. It is the intent of the Legislature in enacting this act to protect citizens from excessive and unjustified increases in the prices charged during or shortly after a declared state of emergency for goods and services that are vital and necessary for the health, safety, and welfare of consumers. Further it is the intent of the Legislature that this section be liberally construed so that its beneficial purposes may be served.

(b) Upon the proclamation of a state of emergency resulting from an earthquake, flood, fire, riot, storm, or natural or manmade disaster declared by the President of the United States or the Governor, or upon the declaration of a local emergency resulting from an earthquake, flood, fire, riot, storm, or natural or manmade disaster by the executive officer of any county, city, or city and county, and for a period of 30 days following that declaration, it is unlawful for a person, contractor, business, or other entity to sell or offer to sell any consumer food items or goods, goods or services used for emergency cleanup, emergency supplies, medical supplies, home heating oil, building materials, housing, transportation, freight, and storage services, or gasoline or other motor fuels for a price of more than 10 percent above the price charged by that person for those goods or services immediately prior to the proclamation of emergency. However, a greater price increase is not unlawful if that person can prove that the increase in price was directly attributable to additional costs imposed on it by the supplier of the goods, or directly attributable to additional costs for labor or materials used to provide the services, provided that in those situations where the increase in price is attributable to additional costs imposed by the seller s supplier or additional costs of providing the good or service during the state of emergency, the price represents no more than 10 percent above the total of the cost to the seller plus the markup customarily applied by the seller for that good or service in the usual course of business immediately prior to the onset of the state of emergency.

(c) Upon the proclamation of a state of emergency resulting from an earthquake, flood, fire, riot, or storm declared by the President of the United States or the Governor, or upon the declaration of a local emergency resulting from an earthquake, flood, fire, riot, or storm by the executive officer of any county, city, or city and county, and for a period of 180 days following that declaration, it is unlawful for a contractor to sell or offer to sell any repair or reconstruction services or any services used in emergency cleanup for a price of more than 10 percent above the price charged by that person for those services immediately prior to the proclamation of emergency. However, a greater price increase is not unlawful if that person can prove that the increase in price was directly attributable to additional costs imposed on it by the supplier of the goods, or directly attributable to additional costs for labor or materials used to provide the services, provided that in those situations where the increase in price is attributable to the additional costs imposed by the contractor s supplier or additional costs of providing the service during the state of emergency, the price represents no more than 10 percent above the total of the cost to the contractor plus the markup customarily applied by the contractor for that good or service in the usual course of business immediately prior to the onset of the state of emergency.

(d) Upon the proclamation of a state of emergency resulting from an earthquake, flood, fire, riot, storm, or other natural disaster declared by the President of the United States or the Governor, or upon the declaration of a local emergency resulting from an earthquake, flood, fire, riot, storm, or other natural disaster by the executive officer of any county, city, or city and county, and for a period of 30 days following that proclamation or declaration, it is unlawful for an owner or operator of a hotel or motel to increase the hotel or motel s regular rates, as advertised immediately prior to the proclamation or declaration of emergency, by more than 10 percent. However, a greater price increase is not unlawful if the owner or operator can prove that the increase in price is directly attributable to additional costs imposed on it for goods or labor used in its business, to seasonal adjustments in rates that are regularly scheduled, or to previously contracted rates.

(e) The provisions of this section may be extended for additional 30-day periods by a local legislative body or the California Legislature, if deemed necessary to protect the lives, property, or welfare of the citizens.

(f) A violation of this section is a misdemeanor punishable by imprisonment in a county jail for a period not exceeding one year, or by a fine of not more than ten thousand dollars ($10,000), or by both that fine and imprisonment.

(g) A violation of this section shall constitute an unlawful business practice and an act of unfair competition within the meaning of Section 17200 of the Business and Professions Code. The remedies and penalties provided by this section are cumulative to each other, the remedies under Section 17200 of the Business and Professions Code, and the remedies or penalties available under all other laws of this state.

(h) For the purposes of this section, the following terms have the following meanings:

(1) State of emergency means a natural or manmade disaster or emergency resulting from an earthquake, flood, fire, riot, or storm for which a state of emergency has been declared by the President of the United States or the Governor of California.

(2) Local emergency means a natural or manmade disaster or emergency resulting from an earthquake, flood, fire, riot, or storm for which a local emergency has been declared by the executive officer or governing body of any city or county in California.

(3) Consumer food item means any article that is used or intended for use for food, drink, confection, or condiment by a person or animal.

(4) Repair or reconstruction services means services performed by any person who is required to be licensed under the Contractors State License Law (Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code), for repairs to residential or commercial property of any type that is damaged as a result of a disaster.

(5) Emergency supplies includes, but is not limited to, water, flashlights, radios, batteries, candles, blankets, soaps, diapers, temporary shelters, tape, toiletries, plywood, nails, and hammers.

(6) Medical supplies includes, but is not limited to, prescription and nonprescription medications, bandages, gauze, isopropyl alcohol, and antibacterial products.

(7) Building materials means lumber, construction tools, windows, and anything else used in the building or rebuilding of property.

(8) Gasoline means any fuel used to power any motor vehicle or power tool.

(9) Transportation, freight, and storage services means any service that is performed by any company that contracts to move, store, or transport personal or business property or rents equipment for those purposes.

(10) Housing means any rental housing leased on a month-to-month term.

(11) Goods has the same meaning as defined in subdivision (c) of Section 1689.5 of the Civil Code.

(i) Nothing in this section shall preempt any local ordinance prohibiting the same or similar conduct or imposing a more severe penalty for the same conduct prohibited by this section.

(j) A business offering an item for sale at a reduced price immediately prior to the proclamation of the emergency may use the price at which it usually sells the item to calculate the price pursuant to subdivision (b) or (c).

(Amended by Stats. 2004, Ch. 492, Sec. 2. Effective January 1, 2005.)



396.5

It shall be unlawful for any retail food store or wholesale food concern, as defined in Section 3(k) of the federal Food and Nutrition Act of 2008 (Public Law 95-113) (7 U.S.C. Sec. 2012(k)), or any person, to sell, furnish or give away any goods or services, other than those items authorized by the Food Stamp Act of 1964, as amended (Public Law 88-525) (Chapter 51 (commencing with Section 2011) of Title 7 of the United States Code), in exchange for CalFresh benefits issued pursuant to Chapter 10 (commencing with Section 18900), Part 6, Division 9 of the Welfare and Institutions Code.

Any violator of this section is guilty of a misdemeanor and shall be punished by a fine of not more than five thousand dollars ($5,000) or by imprisonment in the county jail not exceeding 90 days, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 227, Sec. 15. Effective January 1, 2012.)



397

Every person who sells or furnishes, or causes to be sold or furnished, intoxicating liquors to any habitual or common drunkard, or to any person who has been adjudged legally incompetent or insane by any court of this State and has not been restored to legal capacity, knowing such person to have been so adjudged, is guilty of a misdemeanor.

(Amended by Stats. 1953, Ch. 146.)



398

(a) If a person owning or having custody or control of an animal knows, or has reason to know, that the animal bit another person, he or she shall, as soon as is practicable, but no later than 48 hours thereafter, provide the other person with his or her name, address, telephone number, and the name and license tag number of the animal who bit the other person. If the person with custody or control of the animal at the time the bite occurs is a minor, he or she shall instead provide identification or contact information of an adult owner or responsible party. If the animal is required by law to be vaccinated against rabies, the person owning or having custody or control of the animal shall, within 48 hours of the bite, provide the other person with information regarding the status of the animal s vaccinations. Violation of this section is an infraction punishable by a fine of not more than one hundred dollars ($100).

(b) For purposes of this section, it is necessary for the skin of the person to be broken or punctured by the animal for the contact to be classified as a bite.

(Amended by Stats. 2008, Ch. 179, Sec. 178. Effective January 1, 2009.)



399

(a) If any person owning or having custody or control of a mischievous animal, knowing its propensities, willfully suffers it to go at large, or keeps it without ordinary care, and the animal, while so at large, or while not kept with ordinary care, kills any human being who has taken all the precautions that the circumstances permitted, or which a reasonable person would ordinarily take in the same situation, is guilty of a felony.

(b) If any person owning or having custody or control of a mischievous animal, knowing its propensities, willfully suffers it to go at large, or keeps it without ordinary care, and the animal, while so at large, or while not kept with ordinary care, causes serious bodily injury to any human being who has taken all the precautions that the circumstances permitted, or which a reasonable person would ordinarily take in the same situation, is guilty of a misdemeanor or a felony.

(Amended by Stats. 2001, Ch. 257, Sec. 1. Effective September 5, 2001.)



399.5

(a) Any person owning or having custody or control of a dog trained to fight, attack, or kill is guilty of a felony or a misdemeanor, punishable by imprisonment in a county jail not to exceed one year, or imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years, or by a fine not exceeding ten thousand dollars ($10,000), or by both the fine and imprisonment, if, as a result of that person s failure to exercise ordinary care, the dog bites a human being, on two separate occasions or on one occasion causing substantial physical injury. No person shall be criminally liable under this section, however, unless he or she knew or reasonably should have known of the vicious or dangerous nature of the dog, or if the victim failed to take all the precautions that a reasonable person would ordinarily take in the same situation.

(b) Following the conviction of an individual for a violation of this section, the court shall hold a hearing to determine whether conditions of the treatment or confinement of the dog or other circumstances existing at the time of the bite or bites have changed so as to remove the danger to other persons presented by the animal. The court, after hearing, may make any order it deems appropriate to prevent the recurrence of such an incident, including, but not limited to, the removal of the animal from the area or its destruction if necessary.

(c) Nothing in this section shall authorize the bringing of an action pursuant to subdivision (a) based on a bite or bites inflicted upon a trespasser, upon a person who has provoked the dog or contributed to his or her own injuries, or by a dog used in military or police work if the bite or bites occurred while the dog was actually performing in that capacity. As used in this subdivision, provocation includes, but is not limited to, situations where a dog held on a leash by its owner or custodian reacts in a protective manner to a person or persons who approach the owner or custodian in a threatening manner.

(d) Nothing in this section shall be construed to affect the liability of the owner of a dog under Section 399 or any other provision of law.

(e) This section shall not apply to a veterinarian or an on-duty animal control officer while in the performance of his or her duties, or to a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, if he or she is assigned to a canine unit.

(Amended by Stats. 2011, Ch. 15, Sec. 344. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



401

Every person who deliberately aids, or advises, or encourages another to commit suicide, is guilty of a felony.

(Added by renumbering Section 400 (as added by Code Amendments 1873-74, Ch. 614) by Stats. 1905, Ch. 573.)



402

(a) Every person who goes to the scene of an emergency, or stops at the scene of an emergency, for the purpose of viewing the scene or the activities of police officers, firefighters, emergency medical, or other emergency personnel, or military personnel coping with the emergency in the course of their duties during the time it is necessary for emergency vehicles or those personnel to be at the scene of the emergency or to be moving to or from the scene of the emergency for the purpose of protecting lives or property, unless it is part of the duties of that person s employment to view that scene or activities, and thereby impedes police officers, firefighters, emergency medical, or other emergency personnel or military personnel, in the performance of their duties in coping with the emergency, is guilty of a misdemeanor.

(b) Every person who knowingly resists or interferes with the lawful efforts of a lifeguard in the discharge or attempted discharge of an official duty in an emergency situation, when the person knows or reasonably should know that the lifeguard is engaged in the performance of his or her official duty, is guilty of a misdemeanor.

(c) For the purposes of this section, an emergency includes a condition or situation involving injury to persons, damage to property, or peril to the safety of persons or property, which results from a fire, an explosion, an airplane crash, flooding, windstorm damage, a railroad accident, a traffic accident, a power plant accident, a toxic chemical or biological spill, or any other natural or human-caused event.

(Amended by Stats. 1989, Ch. 214, Sec. 1.)



402a

Every person who adulterates candy by using in its manufacture terra alba or other deleterious substances, or who sells or keeps for sale any candy or candies adulterated with terra alba, or any other deleterious substance, knowing the same to be adulterated, is guilty of a misdemeanor.

(Added by renumbering Section 402 by Stats. 1905, Ch. 573.)



402b

Any person who discards or abandons or leaves in any place accessible to children any refrigerator, icebox, deep-freeze locker, clothes dryer, washing machine, or other appliance, having a capacity of one and one-half cubic feet or more, which is no longer in use, and which has not had the door removed or the hinges and such portion of the latch mechanism removed to prevent latching or locking of the door, is guilty of a misdemeanor. Any owner, lessee, or manager who knowingly permits such a refrigerator, icebox, deep-freeze locker, clothes dryer, washing machine, or other appliance to remain on premises under his control without having the door removed or the hinges and such portion of the latch mechanism removed to prevent latching or locking of the door, is guilty of a misdemeanor. Guilt of a violation of this section shall not, in itself, render one guilty of manslaughter, battery or other crime against a person who may suffer death or injury from entrapment in such a refrigerator, icebox, deep-freeze locker, clothes dryer, washing machine, or other appliance.

The provisions of this section shall not apply to any vendor or seller of refrigerators, iceboxes, deep-freeze lockers, clothes dryers, washing machines, or other appliances, who keeps or stores them for sale purposes, if the vendor or seller takes reasonable precautions to effectively secure the door of any such refrigerator, icebox, deep-freeze locker, clothes dryer, washing machine, or other appliance so as to prevent entrance by children small enough to fit therein.

(Amended by Stats. 1976, Ch. 1122.)



402c

On and after January 1, 1970, any person who sells a new refrigerator, icebox, or deep-freeze locker not equipped with an integral lock in this state, having a capacity of two cubic feet or more, which cannot be opened from the inside by the exertion of 15 pounds of force against the latch edge of the closed door is guilty of a misdemeanor.

(Added by Stats. 1968, Ch. 232.)






TITLE 11. OF CRIMES AGAINST THE PUBLIC PEACE

403

Every person who, without authority of law, willfully disturbs or breaks up any assembly or meeting that is not unlawful in its character, other than an assembly or meeting referred to in Section 302 of the Penal Code or Section 18340 of the Elections Code, is guilty of a misdemeanor.

(Amended by Stats. 1994, Ch. 923, Sec. 159. Effective January 1, 1995.)



404

(a) Any use of force or violence, disturbing the public peace, or any threat to use force or violence, if accompanied by immediate power of execution, by two or more persons acting together, and without authority of law, is a riot.

(b) As used in this section, disturbing the public peace may occur in any place of confinement. Place of confinement means any state prison, county jail, industrial farm, or road camp, or any city jail, industrial farm, or road camp, or any juvenile hall, juvenile camp, juvenile ranch, or juvenile forestry camp.

(Amended by Stats. 1995, Ch. 132, Sec. 1. Effective January 1, 1996.)



404.6

(a) Every person who with the intent to cause a riot does an act or engages in conduct that urges a riot, or urges others to commit acts of force or violence, or the burning or destroying of property, and at a time and place and under circumstances that produce a clear and present and immediate danger of acts of force or violence or the burning or destroying of property, is guilty of incitement to riot.

(b) Incitement to riot is punishable by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment.

(c) Every person who incites any riot in the state prison or a county jail that results in serious bodily injury, shall be punished by either imprisonment in a county jail for not more than one year, or imprisonment pursuant to subdivision (h) of Section 1170.

(d) The existence of any fact that would bring a person under subdivision (c) shall be alleged in the complaint, information, or indictment and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt, by the court where guilt is established by a plea of guilty or nolo contendere, or by trial by the court sitting without a jury.

(Amended by Stats. 2011, Ch. 15, Sec. 345. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



405

Every person who participates in any riot is punishable by a fine not exceeding one thousand dollars, or by imprisonment in a county jail not exceeding one year, or by both such fine and imprisonment.

(Amended by Stats. 1957, Ch. 139.)



405a

The taking by means of a riot of any person from the lawful custody of any peace officer is a lynching.

(Added by Stats. 1933, Ch. 401.)



405b

Every person who participates in any lynching is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, three or four years.

(Amended by Stats. 2011, Ch. 15, Sec. 346. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



406

Whenever two or more persons, assembled and acting together, make any attempt or advance toward the commission of an act which would be a riot if actually committed, such assembly is a rout.

(Enacted 1872.)



407

Whenever two or more persons assemble together to do an unlawful act, or do a lawful act in a violent, boisterous, or tumultuous manner, such assembly is an unlawful assembly.

(Amended by Stats. 1969, Ch. 365.)



408

Every person who participates in any rout or unlawful assembly is guilty of a misdemeanor.

(Enacted 1872.)



409

Every person remaining present at the place of any riot, rout, or unlawful assembly, after the same has been lawfully warned to disperse, except public officers and persons assisting them in attempting to disperse the same, is guilty of a misdemeanor.

(Enacted 1872.)



409.3

Whenever law enforcement officers and emergency medical technicians are at the scene of an accident, management of the scene of the accident shall be vested in the appropriate law enforcement agency, whose representative shall consult with representatives of other response agencies at the scene to ensure that all appropriate resources are properly utilized. However, authority for patient care management at the scene of an accident shall be determined in accordance with Section 1798.6 of the Health and Safety Code.

For purposes of this section, management of the scene of an accident means the coordination of operations which occur at the location of an accident.

(Amended by Stats. 1987, Ch. 1058, Sec. 6.)



409.5

(a) Whenever a menace to the public health or safety is created by a calamity including a flood, storm, fire, earthquake, explosion, accident, or other disaster, officers of the Department of the California Highway Patrol, police departments, marshal s office or sheriff s office, any officer or employee of the Department of Forestry and Fire Protection designated a peace officer by subdivision (g) of Section 830.2, any officer or employee of the Department of Parks and Recreation designated a peace officer by subdivision (f) of Section 830.2, any officer or employee of the Department of Fish and Game designated a peace officer under subdivision (e) of Section 830.2, and any publicly employed full-time lifeguard or publicly employed full-time marine safety officer while acting in a supervisory position in the performance of his or her official duties, may close the area where the menace exists for the duration thereof by means of ropes, markers, or guards to any and all persons not authorized by the lifeguard or officer to enter or remain within the enclosed area. If the calamity creates an immediate menace to the public health, the local health officer may close the area where the menace exists pursuant to the conditions set forth in this section.

(b) Officers of the Department of the California Highway Patrol, police departments, marshal s office or sheriff s office, officers of the Department of Fish and Game designated as peace officers by subdivision (e) of Section 830.2, or officers of the Department of Forestry and Fire Protection designated as peace officers by subdivision (g) of Section 830.2 may close the immediate area surrounding any emergency field command post or any other command post activated for the purpose of abating any calamity enumerated in this section or any riot or other civil disturbance to any and all unauthorized persons pursuant to the conditions set forth in this section whether or not the field command post or other command post is located near to the actual calamity or riot or other civil disturbance.

(c) Any unauthorized person who willfully and knowingly enters an area closed pursuant to subdivision (a) or (b) and who willfully remains within the area after receiving notice to evacuate or leave shall be guilty of a misdemeanor.

(d) Nothing in this section shall prevent a duly authorized representative of any news service, newspaper, or radio or television station or network from entering the areas closed pursuant to this section.

(Amended by Stats. 1996, Ch. 305, Sec. 44. Effective January 1, 1997.)



409.6

(a) Whenever a menace to the public health or safety is created by an avalanche, officers of the Department of the California Highway Patrol, police departments, or sheriff s offices, any officer or employee of the Department of Forestry and Fire Protection designated a peace officer by subdivision (g) of Section 830.2, and any officer or employee of the Department of Parks and Recreation designated a peace officer by subdivision (f) of Section 830.2, may close the area where the menace exists for the duration thereof by means of ropes, markers, or guards to any and all persons not authorized by that officer to enter or remain within the closed area. If an avalanche creates an immediate menace to the public health, the local health officer may close the area where the menace exists pursuant to the conditions which are set forth above in this section.

(b) Officers of the Department of the California Highway Patrol, police departments, or sheriff s offices, or officers of the Department of Forestry and Fire Protection designated as peace officers by subdivision (g) of Section 830.2, may close the immediate area surrounding any emergency field command post or any other command post activated for the purpose of abating hazardous conditions created by an avalanche to any and all unauthorized persons pursuant to the conditions which are set forth in this section whether or not that field command post or other command post is located near the avalanche.

(c) Any unauthorized person who willfully and knowingly enters an area closed pursuant to subdivision (a) or (b) and who willfully remains within that area, or any unauthorized person who willfully remains within an area closed pursuant to subdivision (a) or (b), after receiving notice to evacuate or leave from a peace officer named in subdivision (a) or (b), shall be guilty of a misdemeanor. If necessary, a peace officer named in subdivision (a) or (b) may use reasonable force to remove from the closed area any unauthorized person who willfully remains within that area after receiving notice to evacuate or leave.

(d) Nothing in this section shall prevent a duly authorized representative of any news service, newspaper, or radio or television station or network from entering the areas closed pursuant to this section.

(Amended by Stats. 1996, Ch. 305, Sec. 45. Effective January 1, 1997.)



410

If a magistrate or officer, having notice of an unlawful or riotous assembly, mentioned in this Chapter, neglects to proceed to the place of assembly, or as near thereto as he can with safety, and to exercise the authority with which he is invested for suppressing the same and arresting the offenders, he is guilty of a misdemeanor.

(Enacted 1872.)



412

Any person, who, within this state, engages in, or instigates, aids, encourages, or does any act to further, a pugilistic contest, or fight, or ring or prize fight, or sparring or boxing exhibition, taking or to take place either within or without this state, between two or more persons, with or without gloves, for any price, reward or compensation, directly or indirectly, or who goes into training preparatory to such pugilistic contest, or fight, or ring or prize fight, or sparring or boxing exhibition, or acts as aider, abettor, backer, umpire, referee, trainer, second, surgeon, or assistant, at such pugilistic contest, or fight, or ring or prize fight, or sparring or boxing exhibition, or who sends or publishes a challenge or acceptance of a challenge, or who knowingly carries or delivers such challenge or acceptance, or who gives or takes or receives any tickets, tokens, prize, money, or thing of value, from any person or persons, for the purpose of seeing or witnessing any such pugilistic contest, or fight, or ring or prize fight, or sparring or boxing exhibition, or who, being the owner, lessee, agent, or occupant of any vessel, building, hotel, room, enclosure or ground, or any part thereof, whether for gain, hire, reward or gratuitously or otherwise, permits the same to be used or occupied for such a pugilistic contest, or fight, or ring or prize fight, or sparring or boxing exhibition, or who lays, makes, offers or accepts, a bet or bets, or wager or wagers, upon the result or any feature of any pugilistic contest, or fight, or ring or prize fight, or sparring or boxing exhibition, or acts as stakeholder of any such bet or bets, or wager or wagers, shall be guilty of a misdemeanor, and upon conviction thereof, shall be fined not less than one hundred dollars nor more than one thousand dollars and be imprisoned in the county jail not less than thirty days nor exceeding one year; provided, however, that amateur boxing exhibitions may be held within this state, of a limited number of rounds, not exceeding four of the duration of three minutes each; the interval between each round shall be one minute, and the contestants weighing one hundred and forty-five pounds or over shall wear gloves of not less than eight ounces each in weight, and contestants weighing under one hundred and forty-five pounds may wear gloves of not less than six ounces each in weight. All gloves used by contestants in such amateur boxing exhibitions shall be so constructed, as that the soft padding between the outside coverings shall be evenly distributed over the back of said gloves and cover the knuckles and back of the hands. And no bandages of any kind shall be used on the hands or arms of the contestants. For the purpose of this statute an amateur boxing exhibition shall be and is hereby defined as one in which no contestant has received or shall receive in any form, directly or indirectly, any money, prize, reward or compensation either for the expenses of training for such contest or for taking part therein, except as herein expressly provided. Nor shall any person appear as contestant in such amateur exhibition who prior thereto has received any compensation or reward in any form for displaying, exercising or giving any example of his skill in or knowledge of athletic exercises, or for rendering services of any kind to any athletic organization or to any person or persons as trainer, coach, instructor or otherwise, or who shall have been employed in any manner professionally by reason of his athletic skill or knowledge; provided, however, that a medal or trophy may be awarded to each contestant in such amateur boxing exhibitions, not to exceed in value the sum of $35.00 each, which such medal or trophy must have engraved thereon the name of the winner and the date of the event; but no portion of any admission fee or fees charged or received for any amateur boxing exhibition shall be paid or given to any contestant in such amateur boxing exhibition, either directly or indirectly, nor shall any gift be given to or received by such contestants for participating in such boxing exhibition, except said medal or trophy. At every amateur boxing exhibition held in this state and permitted by this section of the Penal Code, any sheriff, constable, marshal, policeman or other peace officer of the city, county or other political subdivision, where such exhibition is being held, shall have the right to, and it is hereby declared to be his duty to stop such exhibition, whenever it shall appear to him that the contestants are so unevenly matched or for any other reason, the said contestants have been, or either of them, has been seriously injured or there is danger that said contestants, or either of them, will be seriously injured if such contest continues, and he may call to his assistance in enforcing his order to stop said exhibition, as many peace officers or male citizens of the state as may be necessary for that purpose. Provided, further, that any contestant who shall continue to participate in such exhibition after an order to stop such exhibition shall have been given by such peace officer, or who shall violate any of the regulations herein prescribed, for governing amateur boxing exhibitions, shall be deemed guilty of violating this section of the Penal Code and subject to the punishment herein provided.

Nothing in this section contained shall be construed to prevent any county, city and county, or incorporated city or town from prohibiting, by ordinance, the holding or conducting of any boxing exhibition, or any person from engaging in any such boxing exhibition therein.

(Amended November 3, 1914, by initiative Proposition 20.)



413

Every person wilfully present as spectator at any fight or contention prohibited in the preceding section, is guilty of a misdemeanor.

An information may be laid before any of the magistrates mentioned in section eight hundred and eight of this code, that a person has taken steps toward promoting or participating in a contemplated pugilistic contest, or fight, or ring or prize fight, or sparring or boxing exhibition, prohibited under the provision of section four hundred and twelve of this code, or is about to commit an offense under said section four hundred and twelve. When said information is laid before said magistrate, he must examine, on oath, the informer, and any witness or witnesses he may produce, and must take their depositions in writing and cause them to be subscribed by the parties making them. If it appears from the deposition that there is just reason to fear the commission of the offense contemplated by the person so informed against, the magistrate must issue a warrant directed generally to the sheriff of the county, or any constable, marshal, or policeman in the state, reciting the substance of the information and commanding the officer forthwith to arrest the person informed against and bring him before the magistrate. When the person informed against is brought before the magistrate, if the charge be controverted, the magistrate must take testimony in relation thereto. The evidence must be reduced to writing and subscribed by the witnesses. If it appears there is no just reason to fear the commission of the offense alleged to have been contemplated, the person complained against must be discharged. If, however, there is just reason to fear the commission of the offense, the person complained of must be required to enter into an undertaking in such sum, not less than three thousand dollars, as the magistrate may direct, with one or more sufficient sureties, conditioned that such person will not, for a period of one year thereafter, commit any such contemplated offense.

(Amended November 3, 1914, by initiative Proposition 20.)



414

Every person who leaves this state with intent to evade any of the provisions of Section 412 or 413, and to commit any act out of this state such as is prohibited by them, and who does any act which would be punishable under these provisions if committed within this state, is punishable in the same manner as he or she would have been in case such act had been committed within this state.

(Amended by Stats. 1987, Ch. 828, Sec. 27.)



414a

No person, otherwise competent as a witness, is disqualified from testifying as such, concerning any offense under this act, on the ground that such testimony may incriminate himself, but no prosecution can afterwards be had against him for any offense concerning which he testified. The provisions of section 1111 of the Penal Code of this state are not applicable to any prosecutions brought under the provisions of this act.

(Added November 3, 1914, by initiative Proposition 20.)



415

Any of the following persons shall be punished by imprisonment in the county jail for a period of not more than 90 days, a fine of not more than four hundred dollars ($400), or both such imprisonment and fine:

(1) Any person who unlawfully fights in a public place or challenges another person in a public place to fight.

(2) Any person who maliciously and willfully disturbs another person by loud and unreasonable noise.

(3) Any person who uses offensive words in a public place which are inherently likely to provoke an immediate violent reaction.

(Amended by Stats. 1983, Ch. 1092, Sec. 283. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



415.5

(a) Any person who (1) unlawfully fights within any building or upon the grounds of any school, community college, university, or state university or challenges another person within any building or upon the grounds to fight, or (2) maliciously and willfully disturbs another person within any of these buildings or upon the grounds by loud and unreasonable noise, or (3) uses offensive words within any of these buildings or upon the grounds which are inherently likely to provoke an immediate violent reaction is guilty of a misdemeanor punishable by a fine not exceeding four hundred dollars ($400) or by imprisonment in the county jail for a period of not more than 90 days, or both.

(b) If the defendant has been previously convicted once of a violation of this section or of any offense defined in Chapter 1 (commencing with Section 626) of Title 15 of Part 1, the defendant shall be sentenced to imprisonment in the county jail for a period of not less than 10 days or more than six months, or by both that imprisonment and a fine of not exceeding one thousand dollars ($1,000), and shall not be released on probation, parole, or any other basis until not less than 10 days of imprisonment has been served.

(c) If the defendant has been previously convicted two or more times of a violation of this section or of any offense defined in Chapter 1 (commencing with Section 626) of Title 15 of Part 1, the defendant shall be sentenced to imprisonment in the county jail for a period of not less than 90 days or more than six months, or by both that imprisonment and a fine of not exceeding one thousand dollars ($1,000), and shall not be released on probation, parole, or any other basis until not less than 90 days of imprisonment has been served.

(d) For the purpose of determining the penalty to be imposed pursuant to this section, the court may consider a written report from the Department of Justice containing information from its records showing prior convictions; and the communication is prima facie evidence of such convictions, if the defendant admits them, regardless of whether or not the complaint commencing the proceedings has alleged prior convictions.

(e) As used in this section state university, university, community college, and school have the same meaning as these terms are given in Section 626.

(f) This section shall not apply to any person who is a registered student of the school, or to any person who is engaged in any otherwise lawful employee concerted activity.

(Amended by Stats. 1988, Ch. 1113, Sec. 3.)



416

(a) If two or more persons assemble for the purpose of disturbing the public peace, or committing any unlawful act, and do not disperse on being desired or commanded so to do by a public officer, the persons so offending are severally guilty of a misdemeanor.

(b) Any person who, as a result of violating subdivision (a), personally causes damage to real or personal property, which is either publicly or privately owned, shall make restitution for the damage he or she caused, including, but not limited to, the costs of cleaning up, repairing, replacing, or restoring the property. Any restitution required to be paid pursuant to this subdivision shall be paid directly to the victim. If the court determines that the defendant is unable to pay restitution, the court shall order the defendant to perform community service, as the court deems appropriate, in lieu of the direct restitution payment.

(c) This section shall not preclude the court from imposing restitution in the form of a penalty assessment pursuant to Section 1464 if the court, in its discretion, deems that additional restitution appropriate.

(d) The burden of proof on the issue of whether any defendant or defendants personally caused any property damage shall rest with the prosecuting agency or claimant. In no event shall the burden of proof on this issue shift to the defendant or any of several defendants to prove that he or she was not responsible for the property damage.

(Amended by Stats. 1989, Ch. 572, Sec. 1.)



417

(a) (1) Every person who, except in self-defense, in the presence of any other person, draws or exhibits any deadly weapon whatsoever, other than a firearm, in a rude, angry, or threatening manner, or who in any manner, unlawfully uses a deadly weapon other than a firearm in any fight or quarrel is guilty of a misdemeanor, punishable by imprisonment in a county jail for not less than 30 days.

(2) Every person who, except in self-defense, in the presence of any other person, draws or exhibits any firearm, whether loaded or unloaded, in a rude, angry, or threatening manner, or who in any manner, unlawfully uses a firearm in any fight or quarrel is punishable as follows:

(A) If the violation occurs in a public place and the firearm is a pistol, revolver, or other firearm capable of being concealed upon the person, by imprisonment in a county jail for not less than three months and not more than one year, by a fine not to exceed one thousand dollars ($1,000), or by both that fine and imprisonment.

(B) In all cases other than that set forth in subparagraph (A), a misdemeanor, punishable by imprisonment in a county jail for not less than three months.

(b) Every person who, except in self-defense, in the presence of any other person, draws or exhibits any loaded firearm in a rude, angry, or threatening manner, or who, in any manner, unlawfully uses any loaded firearm in any fight or quarrel upon the grounds of any day care center, as defined in Section 1596.76 of the Health and Safety Code, or any facility where programs, including day care programs or recreational programs, are being conducted for persons under 18 years of age, including programs conducted by a nonprofit organization, during the hours in which the center or facility is open for use, shall be punished by imprisonment in the state prison for 16 months, or two or three years, or by imprisonment in a county jail for not less than three months, nor more than one year.

(c) Every person who, in the immediate presence of a peace officer, draws or exhibits any firearm, whether loaded or unloaded, in a rude, angry, or threatening manner, and who knows, or reasonably should know, by the officer s uniformed appearance or other action of identification by the officer, that he or she is a peace officer engaged in the performance of his or her duties, and that peace officer is engaged in the performance of his or her duties, shall be punished by imprisonment in a county jail for not less than nine months and not to exceed one year, or in the state prison for 16 months, or two or three years.

(d) Except where a different penalty applies, every person who violates this section when the other person is in the process of cleaning up graffiti or vandalism is guilty of a misdemeanor, punishable by imprisonment in a county jail for not less than three months nor more than one year.

(e) As used in this section, peace officer means any person designated as a peace officer pursuant to Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2.

(f) As used in this section, public place means any of the following:

(1) A public place in an incorporated city.

(2) A public street in an incorporated city.

(3) A public street in an unincorporated area.

(Amended by Stats. 2011, Ch. 15, Sec. 347. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



417.25

(a) Every person who, except in self-defense, aims or points a laser scope, as defined in subdivision (b), or a laser pointer, as defined in subdivision (c), at another person in a threatening manner with the specific intent to cause a reasonable person fear of bodily harm is guilty of a misdemeanor, punishable by imprisonment in a county jail for up to 30 days. For purposes of this section, the laser scope need not be attached to a firearm.

(b) As used in this section, laser scope means a portable battery-powered device capable of being attached to a firearm and capable of projecting a laser light on objects at a distance.

(c) As used in this section, laser pointer means any hand held laser beam device or demonstration laser product that emits a single point of light amplified by the stimulated emission of radiation that is visible to the human eye.

(Amended by Stats. 1999, Ch. 621, Sec. 1. Effective January 1, 2000.)



417.26

(a) Any person who aims or points a laser scope as defined in subdivision (b) of Section 417.25, or a laser pointer, as defined in subdivision (c) of that section, at a peace officer with the specific intent to cause the officer apprehension or fear of bodily harm and who knows or reasonably should know that the person at whom he or she is aiming or pointing is a peace officer, is guilty of a misdemeanor punishable by imprisonment in a county jail for a term not exceeding six months.

(b) Any person who commits a second or subsequent violation of subdivision (a) shall be punished by imprisonment in a county jail for not more than one year.

(Added by Stats. 1999, Ch. 438, Sec. 2. Effective January 1, 2000.)



417.27

(a) No person, corporation, firm, or business entity of any kind shall knowingly sell a laser pointer to a person 17 years of age or younger, unless he or she is accompanied and supervised by a parent, legal guardian, or any other adult 18 years of age or older.

(b) No student shall possess a laser pointer on any elementary or secondary school premises unless possession of a laser pointer on the elementary or secondary school premises is for a valid instructional or other school-related purpose, including employment.

(c) No person shall direct the beam from a laser pointer directly or indirectly into the eye or eyes of another person or into a moving vehicle with the intent to harass or annoy the other person or the occupants of the moving vehicle.

(d) No person shall direct the beam from a laser pointer directly or indirectly into the eye or eyes of a guide dog, signal dog, service dog, or dog being used by a peace officer with the intent to harass or annoy the animal.

(e) A violation of subdivision (a), (b), (c), or (d) shall be an infraction that is punished by either a fine of fifty dollars ($50) or four hours of community service, and a second or subsequent violation of any of these subdivisions shall be an infraction that is punished by either a fine of one hundred dollars ($100) or eight hours of community service.

(f) As used in this section, laser pointer has the same meaning as set forth in subdivision (c) of Section 417.25.

(g) As used in this section, guide dog, signal dog, and service dog, respectively, have the same meaning as set forth in subdivisions (d), (e), and (f) of Section 365.5.

(Added by Stats. 1999, Ch. 621, Sec. 2. Effective January 1, 2000.)



417.3

Every person who, except in self-defense, in the presence of any other person who is an occupant of a motor vehicle proceeding on a public street or highway, draws or exhibits any firearm, whether loaded or unloaded, in a threatening manner against another person in such a way as to cause a reasonable person apprehension or fear of bodily harm is guilty of a felony punishable by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months or two or three years or by imprisonment for 16 months or two or three years and a three thousand dollar ($3,000) fine.

Nothing in this section shall preclude or prohibit prosecution under any other statute.

(Amended by Stats. 2011, Ch. 15, Sec. 348. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



417.4

Every person who, except in self-defense, draws or exhibits an imitation firearm, as defined in subdivision (a) of Section 16700, in a threatening manner against another in such a way as to cause a reasonable person apprehension or fear of bodily harm is guilty of a misdemeanor punishable by imprisonment in a county jail for a term of not less than 30 days.

(Amended by Stats. 2010, Ch. 178, Sec. 56. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



417.6

(a) If, in the commission of a violation of Section 417 or 417.8, serious bodily injury is intentionally inflicted by the person drawing or exhibiting the firearm or deadly weapon, the offense shall be punished by imprisonment in the county jail not exceeding one year or by imprisonment in state prison.

(b) As used in this section, serious bodily injury means a serious impairment of physical condition, including, but not limited to, the following: loss of consciousness; concussion; bone fracture; protracted loss or impairment of function of any bodily member or organ; a wound requiring extensive suturing; and serious disfigurement.

(c) When a person is convicted of a violation of Section 417 or 417.8 and the deadly weapon or firearm used by the person is owned by that person, the court shall order that the weapon or firearm be deemed a nuisance and disposed of in the manner provided by Sections 18000 and 18005.

(Amended by Stats. 2012, Ch. 43, Sec. 18. Effective June 27, 2012.)



417.8

Every person who draws or exhibits any firearm, whether loaded or unloaded, or other deadly weapon, with the intent to resist or prevent the arrest or detention of himself or another by a peace officer shall be imprisoned in the state prison for two, three, or four years.

(Added by Stats. 1982, Ch. 142, Sec. 2.5.)



418

Every person using or procuring, encouraging or assisting another to use, any force or violence in entering upon or detaining any lands or other possessions of another, except in the cases and in the manner allowed by law, is guilty of a misdemeanor.

(Enacted 1872.)



419

Every person who has been removed from any lands by process of law, or who has removed from any lands pursuant to the lawful adjudication or direction of any Court, tribunal, or officer, and who afterwards unlawfully returns to settle, reside upon, or take possession of such lands, is guilty of a misdemeanor.

(Enacted 1872.)



420

Every person who unlawfully prevents, hinders, or obstructs any person from peaceably entering upon or establishing a settlement or residence on any tract of public land of the United States within the State of California, subject to settlement or entry under any of the public land laws of the United States; or who unlawfully hinders, prevents, or obstructs free passage over or through the public lands of the United States within the State of California, for the purpose of entry, settlement, or residence, as aforesaid, is guilty of a misdemeanor.

(Added by Stats. 1905, Ch. 516.)



420.1

Anyone who willfully and knowingly prevents, hinders, or obstructs any person from entering, passing over, or leaving land in which that person enjoys, either personally or as an agent, guest, licensee, successor-in-interest, or contractor, a right to enter, use, cross, or inspect the property pursuant to an easement, covenant, license, profit, or other interest in the land, is guilty of an infraction punishable by a fine not to exceed five hundred dollars ($500), provided that the interest to be exercised has been duly recorded with the county recorder s office. This section shall not apply to the following persons: (1) any person engaged in lawful labor union activities that are permitted to be carried out by state or federal law; or (2) any person who is engaging in activities protected by the California Constitution or the United States Constitution.

(Added by Stats. 1998, Ch. 271, Sec. 1. Effective January 1, 1999.)






TITLE 11.5. CRIMINAL THREATS

422

(a) Any person who willfully threatens to commit a crime which will result in death or great bodily injury to another person, with the specific intent that the statement, made verbally, in writing, or by means of an electronic communication device, is to be taken as a threat, even if there is no intent of actually carrying it out, which, on its face and under the circumstances in which it is made, is so unequivocal, unconditional, immediate, and specific as to convey to the person threatened, a gravity of purpose and an immediate prospect of execution of the threat, and thereby causes that person reasonably to be in sustained fear for his or her own safety or for his or her immediate family s safety, shall be punished by imprisonment in the county jail not to exceed one year, or by imprisonment in the state prison.

(b) For purposes of this section, immediate family means any spouse, whether by marriage or not, parent, child, any person related by consanguinity or affinity within the second degree, or any other person who regularly resides in the household, or who, within the prior six months, regularly resided in the household.

(c) Electronic communication device includes, but is not limited to, telephones, cellular telephones, computers, video recorders, fax machines, or pagers. Electronic communication has the same meaning as the term defined in Subsection 12 of Section 2510 of Title 18 of the United States Code.

(Amended (as amended by Stats. 2011, Ch. 15) by Stats. 2011, Ch. 39, Sec. 16. Effective June 30, 2011. Operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39.)



422.1

Every person who is convicted of a felony violation of Section 148.1 or 11418.1, under circumstances in which the defendant knew the underlying report was false, in addition to being ordered to comply with all other applicable restitution requirements and fine and fee provisions, shall also be ordered to pay full restitution to each of the following:

(a) Any person, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency or instrumentality, or any other legal or commercial entity for any personnel, equipment, material, or clean up costs, and for any property damage, caused by the violation directly, or stemming from any emergency response to the violation or its aftermath.

(b) Any public or private entity incurring any costs for actual emergency response, for all costs of that response and for any clean up costs, including any overtime paid to uninvolved personnel made necessary by the allocation of resources to the emergency response and clean up.

(c) Restitution for the costs of response by a government entity under this section shall be determined in a hearing separate from the determination of guilt. The court shall order restitution in an amount no greater than the reasonable costs of the response. The burden shall be on the people to prove the reasonable costs of the response.

(d) In determining the restitution for the costs of response by a government entity, the court shall consider the amount of restitution to be paid to the direct victim, as defined in subdivision (k) of Section 1202.4.

(Added by Stats. 2002, Ch. 281, Sec. 1. Effective January 1, 2003.)



422.4

(a) Any person who publishes information describing or depicting an academic researcher or his or her immediate family member, or the location or locations where an academic researcher or an immediate family member of an academic researcher may be found, with the intent that another person imminently use the information to commit a crime involving violence or a threat of violence against an academic researcher or his or her immediate family member, and the information is likely to produce the imminent commission of such a crime, is guilty of a misdemeanor, punishable by imprisonment in a county jail for not more than one year, a fine of not more than one thousand dollars ($1,000), or by both a fine and imprisonment.

(b) For the purposes of this section, all of the following apply:

(1) Publishes means making the information available to another person through any medium, including, but not limited to, the Internet, the World Wide Web, or e-mail.

(2) Academic researcher has the same meaning as in Section 602.12.

(3) Immediate family means any spouse, whether by marriage or not, domestic partner, parent, child, any person related by consanguinity or affinity within the second degree, or any other person who regularly resides in the household, or who, within the prior six months, regularly resided in the household.

(4) Information includes, but is not limited to, an image, film, filmstrip, photograph, negative, slide, photocopy, videotape, video laser disc, or any other computer-generated image.

(c) Any academic researcher about whom information is published in violation of subdivision (a) may seek a preliminary injunction enjoining any further publication of that information. This subdivision shall not apply to a person or entity protected pursuant to Section 1070 of the Evidence Code.

(d) This section shall not apply to any person who is lawfully engaged in labor union activities that are protected under state or federal law.

(e) This section shall not preclude prosecution under any other provision of law.

(Added by Stats. 2008, Ch. 492, Sec. 3. Effective September 28, 2008.)






TITLE 11.6. CIVIL RIGHTS

CHAPTER 1. Definitions

422.55

For purposes of this title, and for purposes of all other state law unless an explicit provision of law or the context clearly requires a different meaning, the following shall apply:

(a) Hate crime means a criminal act committed, in whole or in part, because of one or more of the following actual or perceived characteristics of the victim:

(1) Disability.

(2) Gender.

(3) Nationality.

(4) Race or ethnicity.

(5) Religion.

(6) Sexual orientation.

(7) Association with a person or group with one or more of these actual or perceived characteristics.

(b) Hate crime includes, but is not limited to, a violation of Section 422.6.

(Added by Stats. 2004, Ch. 700, Sec. 6. Effective January 1, 2005.)



422.56

For purposes of this title, the following definitions shall apply:

(a) Association with a person or group with these actual or perceived characteristics includes advocacy for, identification with, or being on the ground owned or rented by, or adjacent to, any of the following: a community center, educational facility, family, individual, office, meeting hall, place of worship, private institution, public agency, library, or other entity, group, or person that has, or is identified with people who have, one or more of those characteristics listed in the definition of hate crime under paragraphs (1) to (6), inclusive, of subdivision (a) of Section 422.55.

(b) Disability includes mental disability and physical disability as defined in Section 12926 of the Government Code.

(c) Gender means sex, and includes a person s gender identity and gender expression. Gender expression means a person s gender-related appearance and behavior whether or not stereotypically associated with the person s assigned sex at birth.

(d) In whole or in part because of means that the bias motivation must be a cause in fact of the offense, whether or not other causes also exist. When multiple concurrent motives exist, the prohibited bias must be a substantial factor in bringing about the particular result. There is no requirement that the bias be a main factor, or that the crime would not have been committed but for the actual or perceived characteristic. This subdivision does not constitute a change in, but is declaratory of, existing law under In re M.S. (1995) 10 Cal.4th 698 and People v. Superior Court (Aishman) (1995) 10 Cal.4th 735.

(e) Nationality includes citizenship, country of origin, and national origin.

(f) Race or ethnicity includes ancestry, color, and ethnic background.

(g) Religion includes all aspects of religious belief, observance, and practice and includes agnosticism and atheism.

(h) Sexual orientation means heterosexuality, homosexuality, or bisexuality.

(i) Victim includes, but is not limited to, a community center, educational facility, entity, family, group, individual, office, meeting hall, person, place of worship, private institution, public agency, library, or other victim or intended victim of the offense.

(Amended by Stats. 2011, Ch. 719, Sec. 31. Effective January 1, 2012.)



422.57

For purposes this code, unless an explicit provision of law or the context clearly requires a different meaning, gender has the same meaning as in Section 422.56.

(Added by Stats. 2004, Ch. 700, Sec. 6. Effective January 1, 2005.)






CHAPTER 2. Crimes and Penalties

422.6

(a) No person, whether or not acting under color of law, shall by force or threat of force, willfully injure, intimidate, interfere with, oppress, or threaten any other person in the free exercise or enjoyment of any right or privilege secured to him or her by the Constitution or laws of this state or by the Constitution or laws of the United States in whole or in part because of one or more of the actual or perceived characteristics of the victim listed in subdivision (a) of Section 422.55.

(b) No person, whether or not acting under color of law, shall knowingly deface, damage, or destroy the real or personal property of any other person for the purpose of intimidating or interfering with the free exercise or enjoyment of any right or privilege secured to the other person by the Constitution or laws of this state or by the Constitution or laws of the United States, in whole or in part because of one or more of the actual or perceived characteristics of the victim listed in subdivision (a) of Section 422.55.

(c) Any person convicted of violating subdivision (a) or (b) shall be punished by imprisonment in a county jail not to exceed one year, or by a fine not to exceed five thousand dollars ($5,000), or by both the above imprisonment and fine, and the court shall order the defendant to perform a minimum of community service, not to exceed 400 hours, to be performed over a period not to exceed 350 days, during a time other than his or her hours of employment or school attendance. However, no person may be convicted of violating subdivision (a) based upon speech alone, except upon a showing that the speech itself threatened violence against a specific person or group of persons and that the defendant had the apparent ability to carry out the threat.

(d) Conduct that violates this and any other provision of law, including, but not limited to, an offense described in Article 4.5 (commencing with Section 11410) of Chapter 3 of Title 1 of Part 4, may be charged under all applicable provisions. However, an act or omission punishable in different ways by this section and other provisions of law shall not be punished under more than one provision, and the penalty to be imposed shall be determined as set forth in Section 654.

(Amended by Stats. 2004, Ch. 700, Sec. 8. Effective January 1, 2005.)



422.7

Except in the case of a person punished under Section 422.6, any hate crime that is not made punishable by imprisonment in the state prison shall be punishable by imprisonment in a county jail not to exceed one year, or by imprisonment pursuant to subdivision (h) of Section 1170, or by a fine not to exceed ten thousand dollars ($10,000), or by both that imprisonment and fine, if the crime is committed against the person or property of another for the purpose of intimidating or interfering with that other person s free exercise or enjoyment of any right secured to him or her by the Constitution or laws of this state or by the Constitution or laws of the United States under any of the following circumstances, which shall be charged in the accusatory pleading:

(a) The crime against the person of another either includes the present ability to commit a violent injury or causes actual physical injury.

(b) The crime against property causes damage in excess of nine hundred fifty dollars ($950).

(c) The person charged with a crime under this section has been convicted previously of a violation of subdivision (a) or (b) of Section 422.6, or has been convicted previously of a conspiracy to commit a crime described in subdivision (a) or (b) of Section 422.6.

(Amended by Stats. 2011, Ch. 15, Sec. 352. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



422.75

(a) Except in the case of a person punished under Section 422.7, a person who commits a felony that is a hate crime or attempts to commit a felony that is a hate crime, shall receive an additional term of one, two, or three years in the state prison, at the court s discretion.

(b) Except in the case of a person punished under Section 422.7 or subdivision (a) of this section, any person who commits a felony that is a hate crime, or attempts to commit a felony that is a hate crime, and who voluntarily acted in concert with another person, either personally or by aiding and abetting another person, shall receive an additional two, three, or four years in the state prison, at the court s discretion.

(c) For the purpose of imposing an additional term under subdivision (a) or (b), it shall be a factor in aggravation that the defendant personally used a firearm in the commission of the offense. Nothing in this subdivision shall preclude a court from also imposing a sentence enhancement pursuant to Section 12022.5, 12022.53, or 12022.55, or any other law.

(d) A person who is punished pursuant to this section also shall receive an additional term of one year in the state prison for each prior felony conviction on charges brought and tried separately in which it was found by the trier of fact or admitted by the defendant that the crime was a hate crime. This additional term shall only apply where a sentence enhancement is not imposed pursuant to Section 667 or 667.5.

(e) Any additional term authorized by this section shall not be imposed unless the allegation is charged in the accusatory pleading and admitted by the defendant or found to be true by the trier of fact.

(f) Any additional term imposed pursuant to this section shall be in addition to any other punishment provided by law.

(g) Notwithstanding any other provision of law, the court may strike any additional term imposed by this section if the court determines that there are mitigating circumstances and states on the record the reasons for striking the additional punishment.

(Amended by Stats. 2004, Ch. 700, Sec. 10. Effective January 1, 2005.)



422.76

Except where the court imposes additional punishment under Section 422.75 or in a case in which the person has been convicted of an offense subject to Section 1170.8, the fact that a person committed a felony or attempted to commit a felony that is a hate crime shall be considered a circumstance in aggravation of the crime in imposing a term under subdivision (b) of Section 1170.

(Added by renumbering Section 1170.75 by Stats. 2004, Ch. 700, Sec. 23. Effective January 1, 2005.)



422.77

(a) Any willful and knowing violation of any order issued pursuant to subdivision (a) or (b) of Section 52.1 of the Civil Code shall be a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000), or by imprisonment in the county jail for not more than six months, or by both the fine and imprisonment.

(b) A person who has previously been convicted one or more times of violating an order issued pursuant to subdivision (a) or (b) of Section 52.1 of the Civil Code upon charges separately brought and tried shall be imprisoned in the county jail for not more than one year. Subject to the discretion of the court, the prosecution shall have the opportunity to present witnesses and relevant evidence at the time of the sentencing of a defendant pursuant to this subdivision.

(c) The prosecuting agency of each county shall have the primary responsibility for the enforcement of orders issued pursuant to Section 52.1 of the Civil Code.

(d) The court may order a defendant who is convicted of a hate crime to perform a minimum of community service, not to exceed 400 hours, to be performed over a period not to exceed 350 days, during a time other than his or her hours of employment or school attendance.

(Added by Stats. 2004, Ch. 700, Sec. 12. Effective January 1, 2005.)



422.78

The prosecuting agency of each county shall have the primary responsibility for the enforcement of orders issued pursuant to this title or Section 52.1 of the Civil Code.

(Added by Stats. 2004, Ch. 700, Sec. 13. Effective January 1, 2005.)



422.8

Except as otherwise required by law, nothing in this title shall be construed to prevent or limit the prosecution of any person pursuant to any provision of law.

(Amended by Stats. 1991, Ch. 839, Sec. 4.)



422.85

(a) In the case of any person who is convicted of any offense against the person or property of another individual, private institution, or public agency, committed because of the victim s actual or perceived race, color, ethnicity, religion, nationality, country of origin, ancestry, disability, gender, gender identity, gender expression, or sexual orientation, including, but not limited to, offenses defined in Section 302, 423.2, 594.3, 11411, 11412, or 11413, or for any hate crime, the court, absent compelling circumstances stated on the record, shall make an order protecting the victim, or known immediate family or domestic partner of the victim, from further acts of violence, threats, stalking, or harassment by the defendant, including any stay-away conditions the court deems appropriate, and shall make obedience of that order a condition of the defendant s probation. In these cases the court may also order that the defendant be required to do one or more of the following as a condition of probation:

(1) Complete a class or program on racial or ethnic sensitivity, or other similar training in the area of civil rights, or a one-year counseling program intended to reduce the tendency toward violent and antisocial behavior if that class, program, or training is available and was developed or authorized by the court or local agencies in cooperation with organizations serving the affected community.

(2) Make payments or other compensation to a community-based program or local agency that provides services to victims of hate violence.

(3) Reimburse the victim for reasonable costs of counseling and other reasonable expenses that the court finds are the direct result of the defendant s acts.

(b) Any payments or other compensation ordered under this section shall be in addition to restitution payments required under Section 1203.04, and shall be made only after that restitution is paid in full.

(Amended by Stats. 2011, Ch. 719, Sec. 32. Effective January 1, 2012.)



422.86

(a) It is the public policy of this state that the principal goals of sentencing for hate crimes, are the following:

(1) Punishment for the hate crimes committed.

(2) Crime and violence prevention, including prevention of recidivism and prevention of crimes and violence in prisons and jails.

(3) Restorative justice for the immediate victims of the hate crimes and for the classes of persons terrorized by the hate crimes.

(b) The Judicial Council shall develop a rule of court guiding hate crime sentencing to implement the policy in subdivision (a). In developing the rule of court, the council shall consult experts including organizations representing hate crime victims.

(Added by Stats. 2004, Ch. 700, Sec. 14. Effective January 1, 2005.)



422.865

(a) In the case of any person who is committed to a state hospital or other treatment facility under the provisions of Section 1026 for any offense against the person or property of another individual, private institution, or public agency because of the victim s actual or perceived race, color, ethnicity, religion, nationality, country of origin, ancestry, disability, gender, or sexual orientation, including, but not limited to, offenses defined in Section 302, 423.2, 594.3, 11411, 11412, or 11413, or for any hate crime, and then is either placed on outpatient status or conditional release from the state hospital or other treatment facility, the court or community program director may order that the defendant be required as a condition of outpatient status or conditional release to complete a class or program on racial or ethnic sensitivity, or other similar training in the area of civil rights, or a one-year counseling program intended to reduce the tendency toward violent and antisocial behavior if that class, program, or training is available and was developed or authorized by the court or local agencies in cooperation with organizations serving the affected community.

(b) In the case of any person who is committed to a state hospital or other treatment facility under the provisions of Section 1026 for any offense against the person or property of another individual, private institution, or public agency committed because of the victim s actual or perceived race, color, ethnicity, religion, nationality, country of origin, ancestry, disability, gender, or sexual orientation, including, but not limited to, offenses defined in Section 302, 423.2, 594.3, 11411, 11412, or 11413, or for any hate crime, and then is either placed on outpatient status or conditional release from the state hospital or other treatment facility, the court, absent compelling circumstances stated on the record, shall make an order protecting the victim, or known immediate family or domestic partner of the victim, from further acts of violence, threats, stalking, or harassment by the defendant, including any stay-away conditions as the court deems appropriate, and shall make obedience of that order a condition of the defendant s outpatient status or conditional release.

(c) It is the intent of the Legislature to encourage state agencies and treatment facilities to establish education and training programs to prevent violations of civil rights and hate crimes.

(Added by Stats. 2004, Ch. 809, Sec. 1. Effective January 1, 2005.)






CHAPTER 3. General Provisions

422.88

(a) The court in which a criminal proceeding stemming from a hate crime or alleged hate crime is filed shall take all actions reasonably required, including granting restraining orders, to safeguard the health, safety, or privacy of the alleged victim, or of a person who is a victim of, or at risk of becoming a victim of, a hate crime.

(b) Restraining orders issued pursuant to subdivision (a) may include provisions prohibiting or restricting the photographing of a person who is a victim of, or at risk of becoming a victim of, a hate crime when reasonably required to safeguard the health, safety, or privacy of that person.

(Added by Stats. 2004, Ch. 700, Sec. 15. Effective January 1, 2005.)



422.89

It is the intent of the Legislature to encourage counties, cities, law enforcement agencies, and school districts to establish education and training programs to prevent violations of civil rights and hate crimes and to assist victims.

(Added by Stats. 2004, Ch. 700, Sec. 16. Effective January 1, 2005.)



422.9

All state and local agencies shall use the definition of hate crime set forth in subdivision (a) of Section 422.55 exclusively, except as other explicit provisions of state or federal law may require otherwise.

(Repealed and added by Stats. 2004, Ch. 700, Sec. 18. Effective January 1, 2005.)



422.91

The Department of Corrections and the California Youth Authority, subject to available funding, shall do each of the following:

(a) Cooperate fully and participate actively with federal, state, and local law enforcement agencies and community hate crime prevention and response networks and other anti-hate groups concerning hate crimes and gangs.

(b) Strive to provide inmates with safe environments in which they are not pressured to join gangs or hate groups and do not feel a need to join them in self-defense.

(Added by Stats. 2004, Ch. 700, Sec. 19. Effective January 1, 2005.)



422.92

(a) Every state and local law enforcement agency in this state shall make available a brochure on hate crimes to victims of these crimes and the public.

(b) The Department of Fair Employment and Housing shall provide existing brochures, making revisions as needed, to local law enforcement agencies upon request for reproduction and distribution to victims of hate crimes and other interested parties. In carrying out these responsibilities, the department shall consult the Fair Employment and Housing Council, the Department of Justice and the Victim Compensation and Government Claims Board.

(Amended by Stats. 2012, Ch. 46, Sec. 115. Effective June 27, 2012. Operative January 1, 2013, by Sec. 140 of Ch. 46.)



422.93

(a) It is the public policy of this state to protect the public from crime and violence by encouraging all persons who are victims of or witnesses to crimes, or who otherwise can give evidence in a criminal investigation, to cooperate with the criminal justice system and not to penalize these persons for being victims or for cooperating with the criminal justice system.

(b) Whenever an individual who is a victim of or witness to a hate crime, or who otherwise can give evidence in a hate crime investigation, is not charged with or convicted of committing any crime under state law, a peace officer may not detain the individual exclusively for any actual or suspected immigration violation or report or turn the individual over to federal immigration authorities.

(Added by Stats. 2004, Ch. 700, Sec. 20. Effective January 1, 2005.)









TITLE 11.7. CALIFORNIA FREEDOM OF ACCESS TO CLINIC AND CHURCH ENTRANCES ACT

423

This title shall be known and may be cited as the California Freedom of Access to Clinic and Church Entrances Act, or the California FACE Act.

(Added by Stats. 2001, Ch. 899, Sec. 2. Effective January 1, 2002.)



423.1

The following definitions apply for the purposes of this title:

(a) Crime of violence means an offense that has as an element the use, attempted use, or threatened use of physical force against the person or property of another.

(b) Interfere with means to restrict a person s freedom of movement.

(c) Intimidate means to place a person in reasonable apprehension of bodily harm to herself or himself or to another.

(d) Nonviolent means conduct that would not constitute a crime of violence.

(e) Physical obstruction means rendering ingress to or egress from a reproductive health services facility or to or from a place of religious worship impassable to another person, or rendering passage to or from a reproductive health services facility or a place of religious worship unreasonably difficult or hazardous to another person.

(f) Reproductive health services means reproductive health services provided in a hospital, clinic, physician s office, or other facility and includes medical, surgical, counseling, or referral services relating to the human reproductive system, including services relating to pregnancy or the termination of a pregnancy.

(g) Reproductive health services client, provider, or assistant means a person or entity that is or was involved in obtaining, seeking to obtain, providing, seeking to provide, or assisting or seeking to assist another person, at that other person s request, to obtain or provide any services in a reproductive health services facility, or a person or entity that is or was involved in owning or operating or seeking to own or operate, a reproductive health services facility.

(h) Reproductive health services facility includes a hospital, clinic, physician s office, or other facility that provides or seeks to provide reproductive health services and includes the building or structure in which the facility is located.

(Added by Stats. 2001, Ch. 899, Sec. 2. Effective January 1, 2002.)



423.2

Every person who, except a parent or guardian acting towards his or her minor child or ward, commits any of the following acts shall be subject to the punishment specified in Section 423.3.

(a) By force, threat of force, or physical obstruction that is a crime of violence, intentionally injures, intimidates, interferes with, or attempts to injure, intimidate, or interfere with, any person or entity because that person or entity is a reproductive health services client, provider, or assistant, or in order to intimidate any person or entity, or any class of persons or entities, from becoming or remaining a reproductive health services client, provider, or assistant.

(b) By force, threat of force, or physical obstruction that is a crime of violence, intentionally injures, intimidates, interferes with, or attempts to injure, intimidate, or interfere with any person lawfully exercising or seeking to exercise the First Amendment right of religious freedom at a place of religious worship.

(c) By nonviolent physical obstruction, intentionally injures, intimidates, or interferes with, or attempts to injure, intimidate, or interfere with, any person or entity because that person or entity is a reproductive health services client, provider, or assistant, or in order to intimidate any person or entity, or any class of persons or entities, from becoming or remaining a reproductive health services client, provider, or assistant.

(d) By nonviolent physical obstruction, intentionally injures, intimidates, or interferes with, or attempts to injure, intimidate, or interfere with, any person lawfully exercising or seeking to exercise the First Amendment right of religious freedom at a place of religious worship.

(e) Intentionally damages or destroys the property of a person, entity, or facility, or attempts to do so, because the person, entity, or facility is a reproductive health services client, provider, assistant, or facility.

(f) Intentionally damages or destroys the property of a place of religious worship.

(Added by Stats. 2001, Ch. 899, Sec. 2. Effective January 1, 2002.)



423.3

(a) A first violation of subdivision (c) or (d) of Section 423.2 is a misdemeanor, punishable by imprisonment in a county jail for a period of not more than six months and a fine not to exceed two thousand dollars ($2,000).

(b) A second or subsequent violation of subdivision (c) or (d) of Section 423.2 is a misdemeanor, punishable by imprisonment in a county jail for a period of not more than six months and a fine not to exceed five thousand dollars ($5,000).

(c) A first violation of subdivision (a), (b), (e), or (f) of Section 423.2 is a misdemeanor, punishable by imprisonment in a county jail for a period of not more than one year and a fine not to exceed twenty-five thousand dollars ($25,000).

(d) A second or subsequent violation of subdivision (a), (b), (e), or (f) of Section 423.2 is a misdemeanor, punishable by imprisonment in a county jail for a period of not more than one year and a fine not to exceed fifty thousand dollars ($50,000).

(e) In imposing fines pursuant to this section, the court shall consider applicable factors in aggravation and mitigation set out in Rules 4.421 and 4.423 of the California Rules of Court, and shall consider a prior violation of the federal Freedom of Access to Clinic Entrances Act of 1994 (18 U.S.C. Sec. 248), or a prior violation of a statute of another jurisdiction that would constitute a violation of Section 423.2 or of the federal Freedom of Access to Clinic Entrances Act of 1994, to be a prior violation of Section 423.2.

(f) This title establishes concurrent state jurisdiction over conduct that is also prohibited by the federal Freedom of Access to Clinic Entrances Act of 1994 (18 U.S.C. Sec. 248), which provides for more severe misdemeanor penalties for first violations and felony-misdemeanor penalties for second and subsequent violations. State law enforcement agencies and prosecutors shall cooperate with federal authorities in the prevention, apprehension, and prosecution of these crimes, and shall seek federal prosecutions when appropriate.

(g) No person shall be convicted under this article for conduct in violation of Section 423.2 that was done on a particular occasion where the identical conduct on that occasion was the basis for a conviction of that person under the federal Freedom of Access to Clinic Entrances Act of 1994 (18 U.S.C. Sec. 248).

(Added by Stats. 2001, Ch. 899, Sec. 2. Effective January 1, 2002.)



423.4

(a) A person aggrieved by a violation of Section 423.2 may bring a civil action to enjoin the violation, for compensatory and punitive damages, and for the costs of suit and reasonable fees for attorneys and expert witnesses, except that only a reproductive health services client, provider, or assistant may bring an action under subdivision (a), (c), or (e) of Section 423.2, and only a person lawfully exercising or seeking to exercise the First Amendment right of religious freedom in a place of religious worship, or the entity that owns or operates a place of religious worship, may bring an action under subdivision (b), (d), or (f) of Section 423.2. With respect to compensatory damages, the plaintiff may elect, at any time prior to the rendering of a final judgment, to recover, in lieu of actual damages, an award of statutory damages in the amount of one thousand dollars ($1,000) per exclusively nonviolent violation, and five thousand dollars ($5,000) per any other violation, for each violation committed.

(b) The Attorney General, a district attorney, or a city attorney may bring a civil action to enjoin a violation of Section 423.2, for compensatory damages to persons aggrieved as described in subdivision (a) and for the assessment of a civil penalty against each respondent. The civil penalty shall not exceed two thousand dollars ($2,000) for an exclusively nonviolent first violation, and fifteen thousand dollars ($15,000) for any other first violation, and shall not exceed five thousand dollars ($5,000) for an exclusively nonviolent subsequent violation, and twenty-five thousand dollars ($25,000) for any other subsequent violation. In imposing civil penalties pursuant to this subdivision, the court shall consider a prior violation of the federal Freedom of Access to Clinic Entrances Act of 1994 (18 U.S.C. Sec. 248), or a prior violation of a statute of another jurisdiction that would constitute a violation of Section 423.2 or the federal Freedom of Access to Clinic Entrances Act of 1994, to be a prior violation of Section 423.2.

(c) No person shall be found liable under this section for conduct in violation of Section 423.2 done on a particular occasion where the identical conduct on that occasion was the basis for a finding of liability by that person under the federal Freedom of Access to Clinic Entrances Act of 1994 (18 U.S.C. Sec. 248).

(Added by Stats. 2001, Ch. 899, Sec. 2. Effective January 1, 2002.)



423.5

(a) (1) The court in which a criminal or civil proceeding is filed for a violation of subdivision (a), (c), or (e) of Section 423.2 shall take all action reasonably required, including granting restraining orders, to safeguard the health, safety, or privacy of either of the following:

(A) A reproductive health services client, provider, or assistant who is a party or witness in the proceeding.

(B) A person who is a victim of, or at risk of becoming a victim of, conduct prohibited by subdivision (a), (c), or (e) of Section 423.2.

(2) The court in which a criminal or civil proceeding is filed for a violation of subdivision (b), (d), or (f) of Section 423.2 shall take all action reasonably required, including granting restraining orders, to safeguard the health, safety, or privacy of either of the following:

(A) A person lawfully exercising or seeking to exercise the First Amendment right of religious freedom at a place of religious worship.

(B) An entity that owns or operates a place of religious worship.

(b) Restraining orders issued pursuant to paragraph (1) of subdivision (a) may include provisions prohibiting or restricting the photographing of persons described in subparagraphs (A) and (B) of paragraph (1) of subdivision (a) when reasonably required to safeguard the health, safety, or privacy of those persons. Restraining orders issued pursuant to paragraph (2) of subdivision (a) may include provisions prohibiting or restricting the photographing of persons described in subparagraphs (A) and (B) of paragraph (2) of subdivision (a) when reasonably required to safeguard the health, safety, or privacy of those persons.

(c) A court may, in its discretion, permit an individual described in subparagraph (A) or (B) of paragraph (1) of subdivision (a) to use a pseudonym in a civil proceeding described in paragraph (1) of subdivision (a) when reasonably required to safeguard the health, safety, or privacy of those persons. A court may, in its discretion, permit an individual described in subparagraph (A) or (B) of paragraph (2) of subdivision (a) to use a pseudonym in a civil proceeding described in paragraph (2) of subdivision (a) when reasonably required to safeguard the health, safety, or privacy of those persons.

(Added by Stats. 2001, Ch. 899, Sec. 2. Effective January 1, 2002.)



423.6

This title shall not be construed for any of the following purposes:

(a) To impair any constitutionally protected activity, or any activity protected by the laws of California or of the United States of America.

(b) To provide exclusive civil or criminal remedies or to preempt or to preclude any county, city, or city and county from passing any law to provide a remedy for the commission of any of the acts prohibited by this title or to make any of those acts a crime.

(c) To interfere with the enforcement of any federal, state, or local laws regulating the performance of abortions or the provision of other reproductive health services.

(d) To negate, supercede, or otherwise interfere with the operation of any provision of Chapter 10 (commencing with Section 1138) of Part 3 of Division 2 of the Labor Code.

(e) To create additional civil or criminal remedies or to limit any existing civil or criminal remedies to redress an activity that interferes with the exercise of any other rights protected by the First Amendment to the United States Constitution or of Article I of the California Constitution.

(f) To preclude prosecution under both this title and any other provision of law, except as provided in subdivision (g) of Section 423.3.

(Added by Stats. 2001, Ch. 899, Sec. 2. Effective January 1, 2002.)






TITLE 12. OF CRIMES AGAINST THE REVENUE AND PROPERTY OF THIS STATE

424

(a) Each officer of this state, or of any county, city, town, or district of this state, and every other person charged with the receipt, safekeeping, transfer, or disbursement of public moneys, who either:

1. Without authority of law, appropriates the same, or any portion thereof, to his or her own use, or to the use of another; or,

2. Loans the same or any portion thereof; makes any profit out of, or uses the same for any purpose not authorized by law; or,

3. Knowingly keeps any false account, or makes any false entry or erasure in any account of or relating to the same; or,

4. Fraudulently alters, falsifies, conceals, destroys, or obliterates any account; or,

5. Willfully refuses or omits to pay over, on demand, any public moneys in his or her hands, upon the presentation of a draft, order, or warrant drawn upon these moneys by competent authority; or,

6. Willfully omits to transfer the same, when transfer is required by law; or,

7. Willfully omits or refuses to pay over to any officer or person authorized by law to receive the same, any money received by him or her under any duty imposed by law so to pay over the same;

Is punishable by imprisonment in the state prison for two, three, or four years, and is disqualified from holding any office in this state.

(b) As used in this section, public moneys includes the proceeds derived from the sale of bonds or other evidence or indebtedness authorized by the legislative body of any city, county, district, or public agency.

(c) This section does not apply to the incidental and minimal use of public resources authorized by Section 8314 of the Government Code.

(Amended by Stats. 2003, Ch. 62, Sec. 227. Effective January 1, 2004.)



425

Every officer charged with the receipt, safe keeping, or disbursement of public moneys, who neglects or fails to keep and pay over the same in the manner prescribed by law, is guilty of felony.

(Enacted 1872.)



426

The phrase public moneys, as used in Sections 424 and 425, includes all bonds and evidence of indebtedness, and all moneys belonging to the state, or any city, county, town, district, or public agency therein, and all moneys, bonds, and evidences of indebtedness received or held by state, county, district, city, town, or public agency officers in their official capacity.

(Amended by Stats. 1987, Ch. 828, Sec. 29.)



428

Every person who willfully obstructs or hinders any public officer from collecting any revenue, taxes, or other sums of money in which the people of this State are interested, and which such officer is by law empowered to collect, is guilty of a misdemeanor.

(Enacted 1872.)



429

Any provider of telecommunications services in this state that intentionally fails to collect or remit, as may be required, the annual fee imposed pursuant to Section 431 of the Public Utilities Code, the universal telephone service surcharge imposed pursuant to Section 879 or 879.5 of the Public Utilities Code, the fee for filing an application for a certificate of public convenience and necessity as provided in Section 1904 of the Public Utilities Code, or the surcharge imposed pursuant to subdivision (g) of Section 2881 of the Public Utilities Code, whether imposed on the provider or measured by the provider s service charges, is guilty of a misdemeanor.

(Amended by Stats. 2012, Ch. 162, Sec. 124. Effective January 1, 2013.)



431

Every person who uses or gives any receipt, except that prescribed by law, as evidence of the payment of any poll tax, road tax, or license of any kind, or who receives payment of such tax or license without delivering the receipt prescribed by law, or who inserts the name of more than one person therein, is guilty of a misdemeanor.

(Enacted 1872.)



432

Every person who has in his possession, with intent to circulate or sell, any blank licenses or poll tax receipts other than those furnished by the Controller of State or County Auditor, is guilty of felony.

(Enacted 1872.)



436

Every person who acts as an auctioneer in violation of the laws of this State relating to auctions and auctioneers, is guilty of a misdemeanor.

(Enacted 1872.)



439

Every person who in this State procures, or agrees to procure, any insurance for a resident of this State, from any insurance company not incorporated under the laws of this State, unless such company or its agent has filed the bond required by the laws of this State relating to insurance, is guilty of a misdemeanor.

(Enacted 1872.)



440

Every officer charged with the collection, receipt, or disbursement of any portion of the revenue of this State, who, upon demand, fails or refuses to permit the Controller or Attorney General to inspect his books, papers, receipts, and records pertaining to his office, is guilty of a misdemeanor.

(Enacted 1872.)






TITLE 13. OF CRIMES AGAINST PROPERTY

CHAPTER 1. Arson

450

In this chapter, the following terms have the following meanings:

(a) Structure means any building, or commercial or public tent, bridge, tunnel, or powerplant.

(b) Forest land means any brush covered land, cut-over land, forest, grasslands, or woods.

(c) Property means real property or personal property, other than a structure or forest land.

(d) Inhabited means currently being used for dwelling purposes whether occupied or not. Inhabited structure and inhabited property do not include the real property on which an inhabited structure or an inhabited property is located.

(e) Maliciously imports a wish to vex, defraud, annoy, or injure another person, or an intent to do a wrongful act, established either by proof or presumption of law.

(f) Recklessly means a person is aware of and consciously disregards a substantial and unjustifiable risk that his or her act will set fire to, burn, or cause to burn a structure, forest land, or property. The risk shall be of such nature and degree that disregard thereof constitutes a gross deviation from the standard of conduct that a reasonable person would observe in the situation. A person who creates such a risk but is unaware thereof solely by reason of voluntary intoxication also acts recklessly with respect thereto.

(Added by Stats. 1979, Ch. 145.)



451

A person is guilty of arson when he or she willfully and maliciously sets fire to or burns or causes to be burned or who aids, counsels, or procures the burning of, any structure, forest land, or property.

(a) Arson that causes great bodily injury is a felony punishable by imprisonment in the state prison for five, seven, or nine years.

(b) Arson that causes an inhabited structure or inhabited property to burn is a felony punishable by imprisonment in the state prison for three, five, or eight years.

(c) Arson of a structure or forest land is a felony punishable by imprisonment in the state prison for two, four, or six years.

(d) Arson of property is a felony punishable by imprisonment in the state prison for 16 months, two, or three years. For purposes of this paragraph, arson of property does not include one burning or causing to be burned his or her own personal property unless there is an intent to defraud or there is injury to another person or another person s structure, forest land, or property.

(e) In the case of any person convicted of violating this section while confined in a state prison, prison road camp, prison forestry camp, or other prison camp or prison farm, or while confined in a county jail while serving a term of imprisonment for a felony or misdemeanor conviction, any sentence imposed shall be consecutive to the sentence for which the person was then confined.

(Amended by Stats. 1994, Ch. 421, Sec. 1. Effective September 7, 1994.)



451.1

(a) Notwithstanding any other law, any person who is convicted of a felony violation of Section 451 shall be punished by a three-, four-, or five-year enhancement if one or more of the following circumstances is found to be true:

(1) The defendant has been previously convicted of a felony violation of Section 451 or 452.

(2) A firefighter, peace officer, or other emergency personnel suffered great bodily injury as a result of the offense. The additional term provided by this subdivision shall be imposed whenever applicable, including any instance in which there is a violation of subdivision (a) of Section 451.

(3) The defendant proximately caused great bodily injury to more than one victim in any single violation of Section 451. The additional term provided by this subdivision shall be imposed whenever applicable, including any instance in which there is a violation of subdivision (a) of Section 451.

(4) The defendant proximately caused multiple structures to burn in any single violation of Section 451.

(5) The defendant committed arson as described in subdivision (a), (b), or (c) of Section 451 and the arson was caused by use of a device designed to accelerate the fire or delay ignition.

(b) The additional term specified in subdivision (a) shall not be imposed unless the existence of any fact required under this section shall be alleged in the accusatory pleading and either admitted by the defendant in open court or found to be true by the trier of fact.

(Added by Stats. 1994, Ch. 421, Sec. 2. Effective September 7, 1994.)



451.5

(a) Any person who willfully, maliciously, deliberately, with premeditation, and with intent to cause injury to one or more persons or to cause damage to property under circumstances likely to produce injury to one or more persons or to cause damage to one or more structures or inhabited dwellings, sets fire to, burns, or causes to be burned, or aids, counsels, or procures the burning of any residence, structure, forest land, or property is guilty of aggravated arson if one or more of the following aggravating factors exists:

(1) The defendant has been previously convicted of arson on one or more occasions within the past 10 years.

(2) (A) The fire caused property damage and other losses in excess of seven million dollars ($7,000,000).

(B) In calculating the total amount of property damage and other losses under subparagraph (A), the court shall consider the cost of fire suppression. It is the intent of the Legislature that this paragraph be reviewed within five years to consider the effects of inflation on the dollar amount stated herein.

(3) The fire caused damage to, or the destruction of, five or more inhabited structures.

(b) Any person who is convicted under subdivision (a) shall be punished by imprisonment in the state prison for 10 years to life.

(c) Any person who is sentenced under subdivision (b) shall not be eligible for release on parole until 10 calendar years have elapsed.

(d) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2014, Ch. 481, Sec. 1. Effective September 19, 2014. Repealed as of January 1, 2019, by its own provisions. See later operative version added by Sec. 2 of Stats. 2014, Ch. 481.)



451.5

(a) Any person who willfully, maliciously, deliberately, with premeditation, and with intent to cause injury to one or more persons or to cause damage to property under circumstances likely to produce injury to one or more persons or to cause damage to one or more structures or inhabited dwellings, sets fire to, burns, or causes to be burned, or aids, counsels, or procures the burning of any residence, structure, forest land, or property is guilty of aggravated arson if either of the following aggravating factors exists:

(1) The defendant has been previously convicted of arson on one or more occasions within the past 10 years.

(2) The fire caused damage to, or the destruction of, five or more inhabited structures.

(b) Any person who is convicted under subdivision (a) shall be punished by imprisonment in the state prison for 10 years to life.

(c) Any person who is sentenced under subdivision (b) shall not be eligible for release on parole until 10 calendar years have elapsed.

(d) This section shall become operative on January 1, 2019.

(Repealed (in Sec. 1) and added by Stats. 2014, Ch. 481, Sec. 2. Effective September 19, 2014. Section operative January 1, 2019, by its own provisions.)



452

A person is guilty of unlawfully causing a fire when he recklessly sets fire to or burns or causes to be burned, any structure, forest land or property.

(a) Unlawfully causing a fire that causes great bodily injury is a felony punishable by imprisonment in the state prison for two, four or six years, or by imprisonment in the county jail for not more than one year, or by a fine, or by both such imprisonment and fine.

(b) Unlawfully causing a fire that causes an inhabited structure or inhabited property to burn is a felony punishable by imprisonment in the state prison for two, three or four years, or by imprisonment in the county jail for not more than one year, or by a fine, or by both such imprisonment and fine.

(c) Unlawfully causing a fire of a structure or forest land is a felony punishable by imprisonment in the state prison for 16 months, two or three years, or by imprisonment in the county jail for not more than six months, or by a fine, or by both such imprisonment and fine.

(d) Unlawfully causing a fire of property is a misdemeanor. For purposes of this paragraph, unlawfully causing a fire of property does not include one burning or causing to be burned his own personal property unless there is injury to another person or to another person s structure, forest land or property.

(e) In the case of any person convicted of violating this section while confined in a state prison, prison road camp, prison forestry camp, or other prison camp or prison farm, or while confined in a county jail while serving a term of imprisonment for a felony or misdemeanor conviction, any sentence imposed shall be consecutive to the sentence for which the person was then confined.

(Amended by Stats. 1982, Ch. 1133, Sec. 2. Effective September 17, 1982.)



452.1

(a) Notwithstanding any other law, any person who is convicted of a felony violation of Section 452 shall be punished by a one-, two-, or three-year enhancement for each of the following circumstances that is found to be true:

(1) The defendant has been previously convicted of a felony violation of Section 451 or 452.

(2) A firefighter, peace officer, or other emergency personnel suffered great bodily injury as a result of the offense. The additional term provided by this subdivision shall be imposed whenever applicable, including any instance in which there is a violation of subdivision (a) of Section 452.

(3) The defendant proximately caused great bodily injury to more than one victim in any single violation of Section 452. The additional term provided by this subdivision shall be imposed whenever applicable, including any instance in which there is a violation of subdivision (a) of Section 452.

(4) The defendant proximately caused multiple structures to burn in any single violation of Section 452.

(b) The additional term specified in subdivision (a) of Section 452.1 shall not be imposed unless the existence of any fact required under this section shall be alleged in the accusatory pleading and either admitted by the defendant in open court or found to be true by the trier of fact.

(Added by Stats. 1994, Ch. 421, Sec. 4. Effective September 7, 1994.)



453

(a) Every person who possesses, manufactures, or disposes of any flammable, or combustible material or substance, or any incendiary device in an arrangement or preparation, with intent to willfully and maliciously use this material, substance, or device to set fire to or burn any structure, forest land, or property, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170, or in a county jail, not exceeding one year.

(b) For the purposes of this section:

(1) Disposes of means to give, give away, loan, offer, offer for sale, sell, or transfer.

(2) Incendiary device means a device that is constructed or designed to start an incendiary fire by remote, delayed, or instant means, but no device commercially manufactured primarily for the purpose of illumination shall be deemed to be an incendiary device for the purposes of this section.

(3) Incendiary fire means a fire that is deliberately ignited under circumstances in which a person knows that the fire should not be ignited.

(c) Subdivision (a) does not prohibit the authorized use or possession of any material, substance or device described therein by a member of the armed forces of the United States or by firemen, police officers, peace officers, or law enforcement officers authorized by the properly constituted authorities; nor does that subdivision prohibit the use or possession of any material, substance or device described therein when used solely for scientific research or educational purposes, or for disposal of brush under permit as provided for in Section 4494 of the Public Resources Code, or for any other lawful burning. Subdivision (a) does not prohibit the manufacture or disposal of an incendiary device for the parties or purposes described in this subdivision.

(Amended by Stats. 2011, Ch. 15, Sec. 353. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



454

(a) Every person who violates Section 451 or 452 during and within an area of any of the following, when proclaimed by the Governor, shall be punished by imprisonment in the state prison, as specified in subdivision (b):

(1) A state of insurrection pursuant to Section 143 of the Military and Veterans Code.

(2) A state of emergency pursuant to Section 8625 of the Government Code.

(b) Any person who is described in subdivision (a) and who violates subdivision (a), (b), or (c) of Section 451 shall be punished by imprisonment in the state prison for five, seven, or nine years. All other persons who are described in subdivision (a) shall be punished by imprisonment in the state prison for three, five, or seven years.

(c) Probation shall not be granted to any person who is convicted of violating this section, except in unusual cases where the interest of justice would best be served.

(Amended by Stats. 1997, Ch. 260, Sec. 3. Effective January 1, 1998.)



455

(a) Any person who willfully and maliciously attempts to set fire to or attempts to burn or to aid, counsel or procure the burning of any structure, forest land or property, or who commits any act preliminary thereto, or in furtherance thereof, is punishable by imprisonment in the state prison for 16 months, two or three years.

(b) The placing or distributing of any flammable, explosive or combustible material or substance, or any device in or about any structure, forest land or property in an arrangement or preparation with intent to eventually willfully and maliciously set fire to or burn same, or to procure the setting fire to or burning of the same shall, for the purposes of this act constitute an attempt to burn such structure, forest land or property.

(Amended (as amended by Stats. 2011, Ch. 15) by Stats. 2011, Ch. 39, Sec. 17. Effective June 30, 2011. Operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39.)



456

(a) Upon conviction for any felony violation of this chapter, in addition to the penalty prescribed, the court may impose a fine not to exceed fifty thousand dollars ($50,000) unless a greater amount is provided by law.

(b) When any person is convicted of a violation of any provision of this chapter and the reason he committed the violation was for pecuniary gain, in addition to the penalty prescribed and instead of the fine provided in subdivision (a), the court may impose a fine of twice the anticipated or actual gross gain.

(Amended by Stats. 1979, Ch. 145.)



457

Upon conviction of any person for a violation of any provision of this chapter, the court may order that such person, for the purpose of sentencing, submit to a psychiatric or psychological examination.

(Added by renumbering Section 455 by Stats. 1979, Ch. 145.)



457.1

(a) As used in this section, arson means a violation of Section 451, 451.5, or 453, and attempted arson, which includes, but is not limited to, a violation of Section 455.

(b) (1) Every person described in paragraph (2), (3), and (4), for the periods specified therein, shall, while residing in, or if the person has no residence, while located in California, be required to, within 14 days of coming into, or changing the person s residence or location within any city, county, city and county, or campus wherein the person temporarily resides, or if the person has no residence, is located:

(A) Register with the chief of police of the city where the person is residing, or if the person has no residence, where the person is located.

(B) Register with the sheriff of the county where the person is residing, or if the person has no residence, where the person is located in an unincorporated area or city that has no police department.

(C) In addition to (A) or (B) above, register with the chief of police of a campus of the University of California, the California State University, or community college where the person is residing, or if the person has no residence, where the person is located upon the campus or any of its facilities.

(2) Any person who, on or after November 30, 1994, is convicted in any court in this state of arson or attempted arson shall be required to register, in accordance with the provisions of this section, for the rest of his or her life.

(3) Any person who, having committed the offense of arson or attempted arson, and after having been adjudicated a ward of the juvenile court on or after January 1, 1993, is discharged or paroled from the Department of the Youth Authority shall be required to register, in accordance with the provisions of this section, until that person attains the age of 25 years, or until the person has his or her records sealed pursuant to Section 781 of the Welfare and Institutions Code, whichever comes first.

(4) Any person convicted of the offense of arson or attempted arson on or after January 1, 1985, through November 29, 1994, inclusive, in any court of this state, shall be required to register, in accordance with the provisions of this section, for a period of five years commencing, in the case where the person was confined for the offense, from the date of their release from confinement, or in the case where the person was not confined for the offense, from the date of sentencing or discharge, if that person was ordered by the court at the time that person was sentenced to register as an arson offender. The law enforcement agencies shall make registration information available to the chief fire official of a legally organized fire department or fire protection district having local jurisdiction where the person resides.

(c) Any person required to register pursuant to this section who is discharged or paroled from a jail, prison, school, road camp, or other penal institution, or from the Department of the Youth Authority where he or she was confined because of the commission or attempted commission of arson, shall, prior to the discharge, parole, or release, be informed of his or her duty to register under this section by the official in charge of the place of confinement. The official shall require the person to read and sign the form as may be required by the Department of Justice, stating that the duty of the person to register under this section has been explained to him or her. The official in charge of the place of confinement shall obtain the address where the person expects to reside upon his or her discharge, parole, or release and shall report the address to the Department of Justice. The official in charge of the place of confinement shall give one copy of the form to the person, and shall, not later than 45 days prior to the scheduled release of the person, send one copy to the appropriate law enforcement agency having local jurisdiction where the person expects to reside upon his or her discharge, parole, or release; one copy to the prosecuting agency that prosecuted the person; one copy to the chief fire official of a legally organized fire department or fire protection district having local jurisdiction where the person expects to reside upon his or her discharge, parole, or release; and one copy to the Department of Justice. The official in charge of the place of confinement shall retain one copy. All forms shall be transmitted in time so as to be received by the local law enforcement agency and prosecuting agency 30 days prior to the discharge, parole, or release of the person.

(d) All records relating specifically to the registration in the custody of the Department of Justice, law enforcement agencies, and other agencies or public officials shall be destroyed when the person required to register under this subdivision for offenses adjudicated by a juvenile court attains the age of 25 years or has his or her records sealed under the procedures set forth in Section 781 of the Welfare and Institutions Code, whichever event occurs first. This subdivision shall not be construed to require the destruction of other criminal offender or juvenile records relating to the case that are maintained by the Department of Justice, law enforcement agencies, the juvenile court, or other agencies and public officials unless ordered by the court under Section 781 of the Welfare and Institutions Code.

(e) Any person who is required to register pursuant to this section who is released on probation or discharged upon payment of a fine shall, prior to the release or discharge, be informed of his or her duty to register under this section by the probation department of the county in which he or she has been convicted, and the probation officer shall require the person to read and sign the form as may be required by the Department of Justice, stating that the duty of the person to register under this section has been explained to him or her. The probation officer shall obtain the address where the person expects to reside upon his or her release or discharge and shall report within three days the address to the Department of Justice. The probation officer shall give one copy of the form to the person, and shall send one copy to the appropriate law enforcement agency having local jurisdiction where the person expects to reside upon his or her discharge or release, one copy to the prosecuting agency that prosecuted the person, one copy to the chief fire official of a legally organized fire department or fire protection district having local jurisdiction where the person expects to reside upon his or her discharge or release, and one copy to the Department of Justice. The probation officer shall also retain one copy.

(f) The registration shall consist of (1) a statement in writing signed by the person, giving the information as may be required by the Department of Justice, and (2) the fingerprints and photograph of the person. Within three days thereafter, the registering law enforcement agency shall electronically forward the statement, fingerprints, and photograph to the Department of Justice.

(g) If any person required to register by this section changes his or her residence address, he or she shall inform, in writing within 10 days, the law enforcement agency with whom he or she last registered of his or her new address. The law enforcement agency shall, within three days after receipt of the information, electronically forward it to the Department of Justice. The Department of Justice shall forward appropriate registration data to the law enforcement agency having local jurisdiction of the new place of residence.

(h) Any person required to register under this section who violates any of the provisions thereof is guilty of a misdemeanor. Any person who has been convicted of arson or attempted arson and who is required to register under this section who willfully violates any of the provisions thereof is guilty of a misdemeanor and shall be sentenced to serve a term of not less than 90 days nor more than one year in a county jail. In no event does the court have the power to absolve a person who willfully violates this section from the obligation of spending at least 90 days of confinement in a county jail and of completing probation of at least one year.

(i) Whenever any person is released on parole or probation and is required to register under this section but fails to do so within the time prescribed, the Board of Prison Terms, the Department of the Youth Authority, or the court, as the case may be, shall order the parole or probation of that person revoked.

(j) The statements, photographs, and fingerprints required by this section shall not be open to inspection by the public or by any person other than a regularly employed peace officer or other law enforcement officer.

(k) In any case in which a person who would be required to register pursuant to this section is to be temporarily sent outside the institution where he or she is confined on any assignment within a city or county, including, but not limited to, firefighting or disaster control, the local law enforcement agency having jurisdiction over the place or places where that assignment shall occur shall be notified within a reasonable time prior to removal from the institution. This subdivision shall not apply to any person temporarily released under guard from the institution where he or she is confined.

(l) Nothing in this section shall be construed to conflict with Section 1203.4 concerning termination of probation and release from penalties and disabilities of probation.

A person required to register under this section may initiate a proceeding under Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 and, upon obtaining a certificate of rehabilitation, shall be relieved of any further duty to register under this section. This certificate shall not relieve the petitioner of the duty to register under this section for any offense subject to this section of which he or she is convicted in the future.

Any person who is required to register under this section due to a misdemeanor conviction shall be relieved of the requirement to register if that person is granted relief pursuant to Section 1203.4.

(Amended by Stats. 1999, Ch. 518, Sec. 2. Effective January 1, 2000.)






CHAPTER 2. Burglary

458

As used in this chapter, the term cargo container means a receptacle with all of the following characteristics:

(a) Of a permanent character and accordingly strong enough to be suitable for repeated use.

(b) Specially designed to facilitate the carriage of goods, by one or more modes of transport, one of which shall be by vessels, without intermediate reloading.

(c) Fitted with devices permitting its ready handling, particularly its transfer from one mode of transport to another.

(d) So designed to be easy to fill and empty.

(e) Having a cubic displacement of 1,000 cubic feet or more.

(Added by Stats. 1984, Ch. 854, Sec. 1.)



459

Every person who enters any house, room, apartment, tenement, shop, warehouse, store, mill, barn, stable, outhouse or other building, tent, vessel, as defined in Section 21 of the Harbors and Navigation Code, floating home, as defined in subdivision (d) of Section 18075.55 of the Health and Safety Code, railroad car, locked or sealed cargo container, whether or not mounted on a vehicle, trailer coach, as defined in Section 635 of the Vehicle Code, any house car, as defined in Section 362 of the Vehicle Code, inhabited camper, as defined in Section 243 of the Vehicle Code, vehicle as defined by the Vehicle Code, when the doors are locked, aircraft as defined by Section 21012 of the Public Utilities Code, or mine or any underground portion thereof, with intent to commit grand or petit larceny or any felony is guilty of burglary. As used in this chapter, inhabited means currently being used for dwelling purposes, whether occupied or not. A house, trailer, vessel designed for habitation, or portion of a building is currently being used for dwelling purposes if, at the time of the burglary, it was not occupied solely because a natural or other disaster caused the occupants to leave the premises.

(Amended by Stats. 1991, Ch. 942, Sec. 14.)



459.5

(a) Notwithstanding Section 459, shoplifting is defined as entering a commercial establishment with intent to commit larceny while that establishment is open during regular business hours, where the value of the property that is taken or intended to be taken does not exceed nine hundred fifty dollars ($950). Any other entry into a commercial establishment with intent to commit larceny is burglary. Shoplifting shall be punished as a misdemeanor, except that a person with one or more prior convictions for an offense specified in clause (iv) of subparagraph (C) of paragraph (2) of subdivision (e) of Section 667 or for an offense requiring registration pursuant to subdivision (c) of Section 290 may be punished pursuant to subdivision (h) of Section 1170.

(b) Any act of shoplifting as defined in subdivision (a) shall be charged as shoplifting. No person who is charged with shoplifting may also be charged with burglary or theft of the same property.

(Added November 4, 2014, by initiative Proposition 47, Sec. 5.)



460

(a) Every burglary of an inhabited dwelling house, vessel, as defined in the Harbors and Navigation Code, which is inhabited and designed for habitation, floating home, as defined in subdivision (d) of Section 18075.55 of the Health and Safety Code, or trailer coach, as defined by the Vehicle Code, or the inhabited portion of any other building, is burglary of the first degree.

(b) All other kinds of burglary are of the second degree.

(c) This section shall not be construed to supersede or affect Section 464 of the Penal Code.

(Amended by Stats. 1991, Ch. 942, Sec. 15.)



461

Burglary is punishable as follows:

(a) Burglary in the first degree: by imprisonment in the state prison for two, four, or six years.

(b) Burglary in the second degree: by imprisonment in the county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 355. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



462

(a) Except in unusual cases where the interests of justice would best be served if the person is granted probation, probation shall not be granted to any person who is convicted of a burglary of an inhabited dwelling house or trailer coach as defined in Section 635 of the Vehicle Code, an inhabited floating home as defined in subdivision (d) of Section 18075.55 of the Health and Safety Code, or the inhabited portion of any other building.

(b) If the court grants probation under subdivision (a), it shall specify the reason or reasons for that order on the court record.

(Amended by Stats. 1993, Ch. 162, Sec. 2. Effective January 1, 1994.)



462.5

(a) Except in unusual cases where the interests of justice would best be served if the person is granted probation, probation shall not be granted to any person who is convicted of a felony custodial institution burglary. In any case in which a person is convicted of a misdemeanor custodial institution burglary, such person shall be confined in the county jail for not less than 90 days nor more than one year except in unusual cases where the interests of justice would best be served by the granting of probation.

(b) As used in this section, custodial institution burglary shall mean a violation of Section 459 on the grounds of any jail or correctional institution with the intent to steal items to use or convert for use as weapons, escape tools, or intoxicating drugs.

(c) If the court grants probation under subdivision (a), it shall specify the reason or reasons for such order on the court record.

(d) Any person convicted of custodial institution burglary shall serve his or her sentence, including enhancements, consecutive to any other sentence in effect or pending. The felony sentence shall be calculated under Section 1170.1.

(Added by Stats. 1982, Ch. 1132, Sec. 1.)



463

(a) Every person who violates Section 459, punishable as a second-degree burglary pursuant to subdivision (b) of Section 461, during and within an affected county in a state of emergency or a local emergency resulting from an earthquake, fire, flood, riot, or other natural or manmade disaster shall be guilty of the crime of looting, punishable by imprisonment in a county jail for one year or pursuant to subdivision (h) of Section 1170. Any person convicted under this subdivision who is eligible for probation and who is granted probation shall, as a condition thereof, be confined in a county jail for at least 180 days, except that the court may, in the case where the interest of justice would best be served, reduce or eliminate that mandatory jail sentence, if the court specifies on the record and enters into the minutes the circumstances indicating that the interest of justice would best be served by that disposition. In addition to whatever custody is ordered, the court, in its discretion, may require any person granted probation following conviction under this subdivision to serve up to 240 hours of community service in any program deemed appropriate by the court, including any program created to rebuild the community.

For purposes of this section, the fact that the structure entered has been damaged by the earthquake, fire, flood, or other natural or manmade disaster shall not, in and of itself, preclude conviction.

(b) Every person who commits the crime of grand theft, as defined in Section 487 or subdivision (a) of Section 487a, except grand theft of a firearm, during and within an affected county in a state of emergency or a local emergency resulting from an earthquake, fire, flood, riot, or other natural or unnatural disaster shall be guilty of the crime of looting, punishable by imprisonment in a county jail for one year or pursuant to subdivision (h) of Section 1170. Every person who commits the crime of grand theft of a firearm, as defined in Section 487, during and within an affected county in a state of emergency or a local emergency resulting from an earthquake, fire, flood, riot, or other natural or unnatural disaster shall be guilty of the crime of looting, punishable by imprisonment in the state prison, as set forth in subdivision (a) of Section 489. Any person convicted under this subdivision who is eligible for probation and who is granted probation shall, as a condition thereof, be confined in a county jail for at least 180 days, except that the court may, in the case where the interest of justice would best be served, reduce or eliminate that mandatory jail sentence, if the court specifies on the record and enters into the minutes the circumstances indicating that the interest of justice would best be served by that disposition. In addition to whatever custody is ordered, the court, in its discretion, may require any person granted probation following conviction under this subdivision to serve up to 160 hours of community service in any program deemed appropriate by the court, including any program created to rebuild the community.

(c) Every person who commits the crime of petty theft, as defined in Section 488, during and within an affected county in a state of emergency or a local emergency resulting from an earthquake, fire, flood, riot, or other natural or manmade disaster shall be guilty of a misdemeanor, punishable by imprisonment in a county jail for six months. Any person convicted under this subdivision who is eligible for probation and who is granted probation shall, as a condition thereof, be confined in a county jail for at least 90 days, except that the court may, in the case where the interest of justice would best be served, reduce or eliminate that mandatory minimum jail sentence, if the court specifies on the record and enters into the minutes the circumstances indicating that the interest of justice would best be served by that disposition. In addition to whatever custody is ordered, the court, in its discretion, may require any person granted probation following conviction under this subdivision to serve up to 80 hours of community service in any program deemed appropriate by the court, including any program created to rebuild the community.

(d) (1) For purposes of this section, state of emergency means conditions which, by reason of their magnitude, are, or are likely to be, beyond the control of the services, personnel, equipment, and facilities of any single county, city and county, or city and require the combined forces of a mutual aid region or regions to combat.

(2) For purposes of this section, local emergency means conditions which, by reason of their magnitude, are, or are likely to be, beyond the control of the services, personnel, equipment, and facilities of any single county, city and county, or city and require the combined forces of a mutual aid region or regions to combat.

(3) For purposes of this section, a state of emergency shall exist from the time of the proclamation of the condition of the emergency until terminated pursuant to Section 8629 of the Government Code. For purposes of this section only, a local emergency shall exist from the time of the proclamation of the condition of the emergency by the local governing body until terminated pursuant to Section 8630 of the Government Code.

(4) Consensual entry into a commercial structure with the intent to commit a violation of Section 470, 476, 476a, 484f, or 484g of the Penal Code, shall not be charged as a violation under this section.

(Amended by Stats. 2013, Ch. 618, Sec. 6. Effective January 1, 2014.)



464

Any person who, with intent to commit crime, enters, either by day or by night, any building, whether inhabited or not, and opens or attempts to open any vault, safe, or other secure place by use of acetylene torch or electric arc, burning bar, thermal lance, oxygen lance, or any other similar device capable of burning through steel, concrete, or any other solid substance, or by use of nitroglycerine, dynamite, gunpowder, or any other explosive, is guilty of a felony and, upon conviction, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for a term of three, five, or seven years.

(Amended by Stats. 2011, Ch. 15, Sec. 357. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






CHAPTER 3. Burglarious and Larcenous Instruments and Deadly Weapons

466

Every person having upon him or her in his or her possession a picklock, crow, keybit, crowbar, screwdriver, vise grip pliers, water-pump pliers, slidehammer, slim jim, tension bar, lock pick gun, tubular lock pick, bump key, floor-safe door puller, master key, ceramic or porcelain spark plug chips or pieces, or other instrument or tool with intent feloniously to break or enter into any building, railroad car, aircraft, or vessel, trailer coach, or vehicle as defined in the Vehicle Code, or who shall knowingly make or alter, or shall attempt to make or alter, any key or other instrument named above so that the same will fit or open the lock of a building, railroad car, aircraft, vessel, trailer coach, or vehicle as defined in the Vehicle Code, without being requested to do so by some person having the right to open the same, or who shall make, alter, or repair any instrument or thing, knowing or having reason to believe that it is intended to be used in committing a misdemeanor or felony, is guilty of a misdemeanor. Any of the structures mentioned in Section 459 shall be deemed to be a building within the meaning of this section.

(Amended by Stats. 2008, Ch. 119, Sec. 1. Effective January 1, 2009.)



466.1

Any person who knowingly and willfully sells or provides a lock pick, a tension bar, a lock pick gun, a tubular lock pick, or a floor-safe door puller, to another, whether or not for compensation, shall obtain the name, address, telephone number, if any, date of birth, and driver s license number or identification number, if any, of the person to whom the device is sold or provided. This information, together with the date the device was sold or provided and the signature of the person to whom the device was sold or provided, shall be set forth on a bill of sale or receipt. A copy of each bill of sale or receipt shall be retained for one year and shall be open to inspection by any peace officer during business hours.

Any person who violates any provision of this section is guilty of a misdemeanor.

(Added by Stats. 1984, Ch. 82, Sec. 2.)



466.3

(a) Whoever possesses a key, tool, instrument, explosive, or device, or a drawing, print, or mold of a key, tool, instrument, explosive, or device, designed to open, break into, tamper with, or damage a coin-operated machine as defined in subdivision (b), with intent to commit a theft from such machine, is punishable by imprisonment in the county jail for not more than one year, or by fine of not more than one thousand dollars ($1,000), or by both.

(b) As used in this section, the term coin-operated machine shall include any automatic vending machine or any part thereof, parking meter, coin telephone, coin laundry machine, coin dry cleaning machine, amusement machine, music machine, vending machine dispensing goods or services, or moneychanger.

(Added by Stats. 1972, Ch. 1088.)



466.5

(a) Every person who, with the intent to use it in the commission of an unlawful act, possesses a motor vehicle master key or a motor vehicle wheel lock master key is guilty of a misdemeanor.

(b) Every person who, with the intent to use it in the commission of an unlawful act, uses a motor vehicle master key to open a lock or operate the ignition switch of any motor vehicle or uses a motor vehicle wheel lock master key to open a wheel lock on any motor vehicle is guilty of a misdemeanor.

(c) Every person who knowingly manufactures for sale, advertises for sale, offers for sale, or sells a motor vehicle master key or a motor vehicle wheel lock master key, except to persons who use such keys in their lawful occupations or businesses, is guilty of a misdemeanor.

(d) As used in this section:

(1) Motor vehicle master key means a key which will operate all the locks or ignition switches, or both the locks and ignition switches, in a given group of motor vehicle locks or motor vehicle ignition switches, or both motor vehicle locks and motor vehicle ignition switches, each of which can be operated by a key which will not operate one or more of the other locks or ignition switches in such group.

(2) Motor vehicle wheel lock means a device attached to a motor vehicle wheel for theft protection purposes which can be removed only by a key unit unique to the wheel lock attached to a particular motor vehicle.

(3) Motor vehicle wheel lock master key means a key unit which will operate all the wheel locks in a given group of motor vehicle wheel locks, each of which can be operated by a key unit which will not operate any of the other wheel locks in the group.

(Amended by Stats. 1976, Ch. 138.)



466.6

(a) Any person who makes a key capable of operating the ignition of a motor vehicle or personal property registered under the Vehicle Code for another by any method other than by the duplication of an existing key, whether or not for compensation, shall obtain the name, address, telephone number, if any, date of birth, and driver s license number or identification number of the person requesting or purchasing the key; and the registration or identification number, license number, year, make, model, color, and vehicle identification number of the vehicle or personal property registered under the Vehicle Code for which the key is to be made. Such information, together with the date the key was made and the signature of the person for whom the key was made, shall be set forth on a work order. A copy of each such work order shall be retained for two years, shall include the name and permit number of the locksmith performing the service, and shall be open to inspection by any peace officer or by the Bureau of Collection and Investigative Services during business hours or submitted to the bureau upon request.

Any person who violates any provision of this subdivision is guilty of a misdemeanor.

(b) The provisions of this section shall include, but are not limited to, the making of a key from key codes or impressions.

(c) Nothing contained in this section shall be construed to prohibit the duplication of any key for a motor vehicle from another key.

(Amended by Stats. 1992, Ch. 1135, Sec. 27. Effective January 1, 1993.)



466.65

(a) Every person who possesses, gives, or lends any device designed to bypass the factory-installed ignition of a motorcycle in order to start the engine of a motorcycle without a manufacturer s key, or who possesses, gives, or lends any motorcycle ignition, or part thereof, with the intent to unlawfully take or drive, or to facilitate the unlawful taking or driving of, a motorcycle without the consent of the owner, is guilty of a misdemeanor.

(b) Every person who possesses, gives, or lends any item of hardware, including, but not limited to, boltcutters, electrical tape, wirecutters, wire strippers, or allen wrenches, with the intent to unlawfully take or drive, or to facilitate the unlawful taking or driving of, a motorcycle without the consent of the owner, is guilty of a misdemeanor.

(Added by Stats. 2010, Ch. 120, Sec. 1. Effective January 1, 2011.)



466.7

Every person who, with the intent to use it in the commission of an unlawful act, possesses a motor vehicle key with knowledge that such key was made without the consent of either the registered or legal owner of the motor vehicle or of a person who is in lawful possession of the motor vehicle, is guilty of a misdemeanor.

(Added by Stats. 1977, Ch. 1147.)



466.8

(a) Any person who knowingly and willfully makes a key capable of opening any door or other means of entrance to any residence or commercial establishment for another by any method involving an onsite inspection of such door or entrance, whether or not for compensation, shall obtain, together with the date the key was made, the street address of the residence or commercial establishment, and the signature of the person for whom the key was made, on a work order form, the following information regarding the person requesting or purchasing the key:

(1) Name.

(2) Address.

(3) Telephone number, if any.

(4) Date of birth.

(5) Driver s license number or identification number, if any.

A copy of each such work order shall be retained for two years and shall be open to inspection by any peace officer or by the Bureau of Collection and Investigative Services during business hours or submitted to the bureau upon request.

Any person who violates any provision of this subdivision is guilty of a misdemeanor.

(b) Nothing contained in this section shall be construed to prohibit the duplication of any key for a residence or commercial establishment from another such key.

(c) Locksmiths licensed by the Bureau of Collection and Investigative Services are subject to the provisions set forth in Chapter 8.5 (commencing with Section 6980) of Division 3 of the Business and Professions Code.

(d) The provisions of this section shall include, but are not limited to, the making of a key from key codes or impressions.

(Amended by Stats. 1992, Ch. 1135, Sec. 28. Effective January 1, 1993.)



466.9

(a) Every person who possesses a code grabbing device, with the intent to use it in the commission of an unlawful act, is guilty of a misdemeanor.

(b) Every person who uses a code grabbing device to disarm the security alarm system of a motor vehicle, with the intent to use the device in the commission of an unlawful act, is guilty of a misdemeanor.

(c) As used in this section, code grabbing device means a device that can receive and record the coded signal sent by the transmitter of a motor vehicle security alarm system and can play back the signal to disarm that system.

(Added by renumbering Section 446.9 by Stats. 1995, Ch. 91, Sec. 124. Effective January 1, 1996.)



468

Any person who knowingly buys, sells, receives, disposes of, conceals, or has in his possession a sniperscope shall be guilty of a misdemeanor, punishable by a fine not to exceed one thousand dollars ($1,000) or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.

As used in this section, sniperscope means any attachment, device or similar contrivance designed for or adaptable to use on a firearm which, through the use of a projected infrared light source and electronic telescope, enables the operator thereof to visually determine and locate the presence of objects during the nighttime.

This section shall not prohibit the authorized use or possession of such sniperscope by a member of the armed forces of the United States or by police officers, peace officers, or law enforcement officers authorized by the properly constituted authorities for the enforcement of law or ordinances; nor shall this section prohibit the use or possession of such sniperscope when used solely for scientific research or educational purposes.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 76.)



469

Any person who knowingly makes, duplicates, causes to be duplicated, or uses, or attempts to make, duplicate, cause to be duplicated, or use, or has in his possession any key to a building or other area owned, operated, or controlled by the State of California, any state agency, board, or commission, a county, city, or any public school or community college district without authorization from the person in charge of such building or area or his designated representative and with knowledge of the lack of such authorization is guilty of a misdemeanor.

(Added by Stats. 1970, Ch. 1090.)






CHAPTER 4. Forgery and Counterfeiting

470

(a) Every person who, with the intent to defraud, knowing that he or she has no authority to do so, signs the name of another person or of a fictitious person to any of the items listed in subdivision (d) is guilty of forgery.

(b) Every person who, with the intent to defraud, counterfeits or forges the seal or handwriting of another is guilty of forgery.

(c) Every person who, with the intent to defraud, alters, corrupts, or falsifies any record of any will, codicil, conveyance, or other instrument, the record of which is by law evidence, or any record of any judgment of a court or the return of any officer to any process of any court, is guilty of forgery.

(d) Every person who, with the intent to defraud, falsely makes, alters, forges, or counterfeits, utters, publishes, passes or attempts or offers to pass, as true and genuine, any of the following items, knowing the same to be false, altered, forged, or counterfeited, is guilty of forgery: any check, bond, bank bill, or note, cashier s check, traveler s check, money order, post note, draft, any controller s warrant for the payment of money at the treasury, county order or warrant, or request for the payment of money, receipt for money or goods, bill of exchange, promissory note, order, or any assignment of any bond, writing obligatory, or other contract for money or other property, contract, due bill for payment of money or property, receipt for money or property, passage ticket, lottery ticket or share purporting to be issued under the California State Lottery Act of 1984, trading stamp, power of attorney, certificate of ownership or other document evidencing ownership of a vehicle or undocumented vessel, or any certificate of any share, right, or interest in the stock of any corporation or association, or the delivery of goods or chattels of any kind, or for the delivery of any instrument of writing, or acquittance, release or discharge of any debt, account, suit, action, demand, or any other thing, real or personal, or any transfer or assurance of money, certificate of shares of stock, goods, chattels, or other property whatever, or any letter of attorney, or other power to receive money, or to receive or transfer certificates of shares of stock or annuities, or to let, lease, dispose of, alien, or convey any goods, chattels, lands, or tenements, or other estate, real or personal, or falsifies the acknowledgment of any notary public, or any notary public who issues an acknowledgment knowing it to be false; or any matter described in subdivision (b).

(e) Upon a trial for forging any bill or note purporting to be the bill or note of an incorporated company or bank, or for passing, or attempting to pass, or having in possession with intent to pass, any forged bill or note, it is not necessary to prove the incorporation of the bank or company by the charter or act of incorporation, but it may be proved by general reputation; and persons of skill are competent witnesses to prove that the bill or note is forged or counterfeited.

(Amended by Stats. 2005, Ch. 295, Sec. 5. Effective January 1, 2006.)



470a

Every person who alters, falsifies, forges, duplicates or in any manner reproduces or counterfeits any driver s license or identification card issued by a governmental agency with the intent that such driver s license or identification card be used to facilitate the commission of any forgery, is punishable by imprisonment in a county jail for not more than one year, or by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 358. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



470b

Every person who displays or causes or permits to be displayed or has in his or her possession any driver s license or identification card of the type enumerated in Section 470a with the intent that the driver s license or identification card be used to facilitate the commission of any forgery, is punishable by imprisonment in a county jail for not more than one year, or by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 359. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



471

Every person who, with intent to defraud another, makes, forges, or alters any entry in any book of records, or any instrument purporting to be any record or return specified in Section 470, is guilty of forgery.

(Amended by Stats. 2002, Ch. 787, Sec. 11. Effective January 1, 2003.)



471.5

Any person who alters or modifies the medical record of any person, with fraudulent intent, or who, with fraudulent intent, creates any false medical record, is guilty of a misdemeanor.

(Amended by Stats. 1979, Ch. 644.)



472

Every person who, with intent to defraud another, forges, or counterfeits the seal of this State, the seal of any public officer authorized by law, the seal of any Court of record, or the seal of any corporation, or any other public seal authorized or recognized by the laws of this State, or of any other State, Government, or country, or who falsely makes, forges, or counterfeits any impression purporting to be an impression of any such seal, or who has in his possession any such counterfeited seal or impression thereof, knowing it to be counterfeited, and willfully conceals the same, is guilty of forgery.

(Enacted 1872.)



473

(a) Forgery is punishable by imprisonment in a county jail for not more than one year, or by imprisonment pursuant to subdivision (h) of Section 1170.

(b) Notwithstanding subdivision (a), any person who is guilty of forgery relating to a check, bond, bank bill, note, cashier s check, traveler s check, or money order, where the value of the check, bond, bank bill, note, cashier s check, traveler s check, or money order does not exceed nine hundred fifty dollars ($950), shall be punishable by imprisonment in a county jail for not more than one year, except that such person may instead be punished pursuant to subdivision (h) of Section 1170 if that person has one or more prior convictions for an offense specified in clause (iv) of subparagraph (C) of paragraph (2) of subdivision (e) of Section 667 or for an offense requiring registration pursuant to subdivision (c) of Section 290. This subdivision shall not be applicable to any person who is convicted both of forgery and of identity theft, as defined in Section 530.5.

(Amended November 4, 2014, by initiative Proposition 47, Sec. 6.)



474

Every person who knowingly and willfully sends by telegraph or telephone to any person a false or forged message, purporting to be from a telegraph or telephone office, or from any other person, or who willfully delivers or causes to be delivered to any person any such message falsely purporting to have been received by telegraph or telephone, or who furnishes, or conspires to furnish, or causes to be furnished to any agent, operator, or employee, to be sent by telegraph or telephone, or to be delivered, any such message, knowing the same to be false or forged, with the intent to deceive, injure, or defraud another, is punishable by imprisonment in a county jail not exceeding one year, or by imprisonment pursuant to subdivision (h) of Section 1170, or by a fine not exceeding ten thousand dollars ($10,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 361. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



475

(a) Every person who possesses or receives, with the intent to pass or facilitate the passage or utterance of any forged, altered, or counterfeit items, or completed items contained in subdivision (d) of Section 470 with intent to defraud, knowing the same to be forged, altered, or counterfeit, is guilty of forgery.

(b) Every person who possesses any blank or unfinished check, note, bank bill, money order, or traveler s check, whether real or fictitious, with the intention of completing the same or the intention of facilitating the completion of the same, in order to defraud any person, is guilty of forgery.

(c) Every person who possesses any completed check, money order, traveler s check, warrant or county order, whether real or fictitious, with the intent to utter or pass or facilitate the utterance or passage of the same, in order to defraud any person, is guilty of forgery.

(Repealed and added by Stats. 1998, Ch. 468, Sec. 4. Effective January 1, 1999.)



476

Every person who makes, passes, utters, or publishes, with intent to defraud any other person, or who, with the like intent, attempts to pass, utter, or publish, or who has in his or her possession, with like intent to utter, pass, or publish, any fictitious or altered bill, note, or check, purporting to be the bill, note, or check, or other instrument in writing for the payment of money or property of any real or fictitious financial institution as defined in Section 186.9 is guilty of forgery.

(Repealed and added by Stats. 1998, Ch. 468, Sec. 7. Effective January 1, 1999.)



476a

(a) Any person who, for himself or herself, as the agent or representative of another, or as an officer of a corporation, willfully, with intent to defraud, makes or draws or utters or delivers a check, draft, or order upon a bank or depositary, a person, a firm, or a corporation, for the payment of money, knowing at the time of that making, drawing, uttering, or delivering that the maker or drawer or the corporation has not sufficient funds in, or credit with the bank or depositary, person, firm, or corporation, for the payment of that check, draft, or order and all other checks, drafts, or orders upon funds then outstanding, in full upon its presentation, although no express representation is made with reference thereto, is punishable by imprisonment in a county jail for not more than one year, or pursuant to subdivision (h) of Section 1170.

(b) However, if the total amount of all checks, drafts, or orders that the defendant is charged with and convicted of making, drawing, or uttering does not exceed nine hundred fifty dollars ($950), the offense is punishable only by imprisonment in the county jail for not more than one year, except that such person may instead be punished pursuant to subdivision (h) of Section 1170 if that person has one or more prior convictions for an offense specified in clause (iv) of subparagraph (C) of paragraph (2) of subdivision (e) of Section 667 or for an offense requiring registration pursuant to subdivision (c) of Section 290. This subdivision shall not be applicable if the defendant has previously been convicted of three or more violations of Section 470, 475, or 476, or of this section, or of the crime of petty theft in a case in which defendant s offense was a violation also of Section 470, 475, or 476 or of this section or if the defendant has previously been convicted of any offense under the laws of any other state or of the United States which, if committed in this state, would have been punishable as a violation of Section 470, 475 or 476 or of this section or if he has been so convicted of the crime of petty theft in a case in which, if defendant s offense had been committed in this state, it would have been a violation also of Section 470, 475, or 476, or of this section.

(c) Where the check, draft, or order is protested on the ground of insufficiency of funds or credit, the notice of protest shall be admissible as proof of presentation, nonpayment, and protest and shall be presumptive evidence of knowledge of insufficiency of funds or credit with the bank or depositary, person, firm, or corporation.

(d) In any prosecution under this section involving two or more checks, drafts, or orders, it shall constitute prima facie evidence of the identity of the drawer of a check, draft, or order if both of the following occur:

(1) When the payee accepts the check, draft, or order from the drawer, he or she obtains from the drawer the following information: name and residence of the drawer, business or mailing address, either a valid driver s license number or Department of Motor Vehicles identification card number, and the drawer s home or work phone number or place of employment. That information may be recorded on the check, draft, or order itself or may be retained on file by the payee and referred to on the check, draft, or order by identifying number or other similar means.

(2) The person receiving the check, draft, or order witnesses the drawer s signature or endorsement, and, as evidence of that, initials the check, draft, or order at the time of receipt.

(e) The word credit as used herein shall be construed to mean an arrangement or understanding with the bank or depositary, person, firm, or corporation for the payment of a check, draft, or order.

(f) If any of the preceding paragraphs, or parts thereof, shall be found unconstitutional or invalid, the remainder of this section shall not thereby be invalidated, but shall remain in full force and effect.

(g) A sheriff s department, police department, or other law enforcement agency may collect a fee from the defendant for investigation, collection, and processing of checks referred to their agency for investigation of alleged violations of this section or Section 476.

(h) The amount of the fee shall not exceed twenty-five dollars ($25) for each bad check, in addition to the amount of any bank charges incurred by the victim as a result of the alleged offense. If the sheriff s department, police department, or other law enforcement agency collects a fee for bank charges incurred by the victim pursuant to this section, that fee shall be paid to the victim for any bank fees the victim may have been assessed. In no event shall reimbursement of the bank charge to the victim pursuant to this section exceed ten dollars ($10) per check.

(Amended November 4, 2014, by initiative Proposition 47, Sec. 7.)



477

Every person who counterfeits any of the species of gold or silver coin current in this State, or any kind or species of gold dust, gold or silver bullion, or bars, lumps, pieces, or nuggets, or who sells, passes, or gives in payment such counterfeit coin, dust, bullion, bars, lumps, pieces, or nuggets, or permits, causes, or procures the same to be sold, uttered, or passed, with intention to defraud any person, knowing the same to be counterfeited, is guilty of counterfeiting.

(Enacted 1872.)



478

Counterfeiting is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, three or four years.

(Amended by Stats. 2011, Ch. 15, Sec. 362. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



479

Every person who has in his possession, or receives for any other person, any counterfeit gold or silver coin of the species current in this state, or any counterfeit gold dust, gold or silver bullion or bars, lumps, pieces or nuggets, with the intention to sell, utter, put off or pass the same, or permits, causes or procures the same to be sold, uttered or passed, with intention to defraud any person, knowing the same to be counterfeit, is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, three or four years.

(Amended by Stats. 2011, Ch. 15, Sec. 363. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



480

(a) Every person who makes, or knowingly has in his or her possession any die, plate, or any apparatus, paper, metal, machine, or other thing whatever, made use of in counterfeiting coin current in this state, or in counterfeiting gold dust, gold or silver bars, bullion, lumps, pieces, or nuggets, or in counterfeiting bank notes or bills, is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years; and all dies, plates, apparatus, papers, metals, or machines intended for the purpose aforesaid, must be destroyed.

(b) (1) If the counterfeiting apparatus or machine used to violate this section is a computer, computer system, or computer network, the apparatus or machine shall be disposed of pursuant to Section 502.01.

(2) For the purposes of this section, computer system and computer network have the same meaning as that specified in Section 502. The terms computer, computer system, or computer network include any software or data residing on the computer, computer system, or computer network used in a violation of this section.

(Amended by Stats. 2011, Ch. 15, Sec. 364. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



481

Every person who counterfeits, forges, or alters any ticket, check, order, coupon, receipt for fare, or pass, issued by any railroad or steamship company, or by any lessee or manager thereof, designed to entitle the holder to ride in the cars or vessels of such company, or who utters, publishes, or puts into circulation, any such counterfeit or altered ticket, check, or order, coupon, receipt for fare, or pass, with intent to defraud any such railroad or steamship company, or any lessee thereof, or any other person, is punishable by imprisonment in a county jail, not exceeding one year, or by imprisonment pursuant to subdivision (h) of Section 1170, or by fine not exceeding one thousand dollars, or by both that imprisonment and fine.

(Amended by Stats. 2011, Ch. 15, Sec. 365. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



481.1

(a) Every person who counterfeits, forges, or alters any fare media designed to entitle the holder to a ride on vehicles of a public transportation system, as defined by Section 99211 of the Public Utilities Code, or on vehicles operated by entities subsidized by the Department of Transportation is punishable by imprisonment in a county jail, not exceeding one year, or in the state prison.

(b) Every person who knowingly possesses any counterfeit, forged, or altered fare media designed to entitle the holder to a ride on vehicles of a public transportation system, as defined by Section 99211 of the Public Utilities Code, or on vehicles operated by entities subsidized by the Department of Transportation, or who utters, publishes, or puts into circulation any fare media with intent to defraud is punishable by imprisonment in a county jail not exceeding one year, or by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(Amended by Stats. 2001, Ch. 854, Sec. 29. Effective January 1, 2002.)



482

Every person who, for the purpose of restoring to its original appearance and nominal value in whole or in part, removes, conceals, fills up, or obliterates, the cuts, marks, punch-holes, or other evidence of cancellation, from any ticket, check, order, coupon, receipt for fare, or pass, issued by any railroad or steamship company, or any lessee or manager thereof, canceled in whole or in part, with intent to dispose of by sale or gift, or to circulate the same, or with intent to defraud the railroad or steamship company, or lessee thereof, or any other person, or who, with like intent to defraud, offers for sale, or in payment of fare on the railroad or vessel of the company, such ticket, check, order, coupon, or pass, knowing the same to have been so restored, in whole or in part, is punishable by imprisonment in the county jail not exceeding six months, or by a fine not exceeding one thousand dollars, or by both such imprisonment and fine.

(Amended by Stats. 1905, Ch. 515.)



483

Except as otherwise provided in Section 26002.5 of the Government Code and Sections 40180.5 and 99151 of the Public Utilities Code, any person, firm, corporation, partnership, or association that shall sell to another any ticket, pass, scrip, mileage or commutation book, coupon, or other instrument for passage on a common carrier, for the use of any person not entitled to use the same according to the terms thereof, or of the book or portion thereof from which it was detached, shall be guilty of a misdemeanor.

(Amended by Stats. 1979, Ch. 161.)



483.5

(a) No deceptive identification document shall be manufactured, sold, offered for sale, furnished, offered to be furnished, transported, offered to be transported, or imported or offered to be imported into this state unless there is diagonally across the face of the document, in not less than 14-point type and printed conspicuously on the document in permanent ink, the following statement:

and, also printed conspicuously on the document, the name of the manufacturer.

(b) No document-making device may be possessed with the intent that the device will be used to manufacture, alter, or authenticate a deceptive identification document.

(c) As used in this section, deceptive identification document means any document not issued by a governmental agency of this state, another state, the federal government, a foreign government, a political subdivision of a foreign government, an international government, or an international quasi-governmental organization, which purports to be, or which might deceive an ordinary reasonable person into believing that it is, a document issued by such an agency, including, but not limited to, a driver s license, identification card, birth certificate, passport, or social security card.

(d) As used in this section, document-making device includes, but is not limited to, an implement, tool, equipment, impression, laminate, card, template, computer file, computer disk, electronic device, hologram, laminate machine or computer hardware or software.

(e) Any person who violates or proposes to violate this section may be enjoined by any court of competent jurisdiction. Actions for injunction under this section may be prosecuted by the Attorney General, any district attorney, or any city attorney prosecuting on behalf of the people of the State of California under Section 41803.5 of the Government Code in this state in the name of the people of the State of California upon their own complaint or upon the complaint of any person.

(f) Any person who violates the provisions of subdivision (a) who knows or reasonably should know that the deceptive identification document will be used for fraudulent purposes is guilty of a crime, and upon conviction therefor, shall be punished by imprisonment in a county jail not to exceed one year, or by imprisonment pursuant to subdivision (h) of Section 1170. Any person who violates the provisions of subdivision (b) is guilty of a misdemeanor punishable by imprisonment in a county jail not exceeding one year, or by a fine not exceeding one thousand dollars ($1,000), or by both imprisonment and a fine. Any document-making device may be seized by law enforcement and shall be forfeited to law enforcement or destroyed by order of the court upon a finding that the device was intended to be used to manufacture, alter, or authenticate a deceptive identification document. The court may make such a finding in the absence of a defendant for whom a bench warrant has been issued by the court.

(Amended by Stats. 2011, Ch. 15, Sec. 366. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






CHAPTER 5. Larceny

484

(a) Every person who shall feloniously steal, take, carry, lead, or drive away the personal property of another, or who shall fraudulently appropriate property which has been entrusted to him or her, or who shall knowingly and designedly, by any false or fraudulent representation or pretense, defraud any other person of money, labor or real or personal property, or who causes or procures others to report falsely of his or her wealth or mercantile character and by thus imposing upon any person, obtains credit and thereby fraudulently gets or obtains possession of money, or property or obtains the labor or service of another, is guilty of theft. In determining the value of the property obtained, for the purposes of this section, the reasonable and fair market value shall be the test, and in determining the value of services received the contract price shall be the test. If there be no contract price, the reasonable and going wage for the service rendered shall govern. For the purposes of this section, any false or fraudulent representation or pretense made shall be treated as continuing, so as to cover any money, property or service received as a result thereof, and the complaint, information or indictment may charge that the crime was committed on any date during the particular period in question. The hiring of any additional employee or employees without advising each of them of every labor claim due and unpaid and every judgment that the employer has been unable to meet shall be prima facie evidence of intent to defraud.

(b) (1) Except as provided in Section 10855 of the Vehicle Code, where a person has leased or rented the personal property of another person pursuant to a written contract, and that property has a value greater than one thousand dollars ($1,000) and is not a commonly used household item, intent to commit theft by fraud shall be rebuttably presumed if the person fails to return the personal property to its owner within 10 days after the owner has made written demand by certified or registered mail following the expiration of the lease or rental agreement for return of the property so leased or rented.

(2) Except as provided in Section 10855 of the Vehicle Code, where a person has leased or rented the personal property of another person pursuant to a written contract, and where the property has a value no greater than one thousand dollars ($1,000), or where the property is a commonly used household item, intent to commit theft by fraud shall be rebuttably presumed if the person fails to return the personal property to its owner within 20 days after the owner has made written demand by certified or registered mail following the expiration of the lease or rental agreement for return of the property so leased or rented.

(c) Notwithstanding the provisions of subdivision (b), if one presents with criminal intent identification which bears a false or fictitious name or address for the purpose of obtaining the lease or rental of the personal property of another, the presumption created herein shall apply upon the failure of the lessee to return the rental property at the expiration of the lease or rental agreement, and no written demand for the return of the leased or rented property shall be required.

(d) The presumptions created by subdivisions (b) and (c) are presumptions affecting the burden of producing evidence.

(e) Within 30 days after the lease or rental agreement has expired, the owner shall make written demand for return of the property so leased or rented. Notice addressed and mailed to the lessee or renter at the address given at the time of the making of the lease or rental agreement and to any other known address shall constitute proper demand. Where the owner fails to make such written demand the presumption created by subdivision (b) shall not apply.

(Amended by Stats. 2000, Ch. 176, Sec. 1. Effective January 1, 2001.)



484.1

(a) Any person who knowingly gives false information or provides false verification as to the person s true identity or as to the person s ownership interest in property or the person s authority to sell property in order to receive money or other valuable consideration from a pawnbroker or secondhand dealer and who receives money or other valuable consideration from the pawnbroker or secondhand dealer is guilty of theft.

(b) Upon conviction of the offense described in subdivision (a), the court may require, in addition to any sentence or fine imposed, that the defendant make restitution to the pawnbroker or secondhand dealer in an amount not exceeding the actual losses sustained pursuant to the provisions of subdivision (c) of Section 13967 of the Government Code, as operative on or before September 28, 1994, if the defendant is denied probation, or Section 1203.04, as operative on or before August 2, 1995, if the defendant is granted probation or Section 1202.4.

(c) Upon the setting of a court hearing date for sentencing of any person convicted under this section, the probation officer, if one is assigned, shall notify the pawnbroker or secondhand dealer or coin dealer of the time and place of the hearing.

(Amended by Stats. 1996, Ch. 1077, Sec. 18.5. Effective January 1, 1997.)



484b

Any person who receives money for the purpose of obtaining or paying for services, labor, materials or equipment and willfully fails to apply such money for such purpose by either willfully failing to complete the improvements for which funds were provided or willfully failing to pay for services, labor, materials or equipment provided incident to such construction, and wrongfully diverts the funds to a use other than that for which the funds were received, shall be guilty of a public offense and shall be punishable by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment in a county jail not exceeding one year, or by imprisonment pursuant to subdivision (h) of Section 1170, or by both that fine and that imprisonment if the amount diverted is in excess of two thousand three hundred fifty dollars ($2,350). If the amount diverted is less than or equal to two thousand three hundred fifty dollars ($2,350), the person shall be guilty of a misdemeanor.

(Amended by Stats. 2011, Ch. 15, Sec. 367. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



484c

Any person who submits a false voucher to obtain construction loan funds and does not use the funds for the purpose for which the claim was submitted is guilty of embezzlement.

(Added by Stats. 1965, Ch. 1145.)



484d

As used in this section and Sections 484e to 484j, inclusive:

(1) Cardholder means any person to whom an access card is issued or any person who has agreed with the card issuer to pay obligations arising from the issuance of an access card to another person.

(2) Access card means any card, plate, code, account number, or other means of account access that can be used, alone or in conjunction with another access card, to obtain money, goods, services, or any other thing of value, or that can be used to initiate a transfer of funds, other than a transfer originated solely by a paper instrument.

(3) Expired access card means an access card which shows on its face it has elapsed.

(4) Card issuer means any person who issues an access card or the agent of that person with respect to that card.

(5) Retailer means every person who is authorized by an issuer to furnish money, goods, services, or anything else of value upon presentation of an access card by a cardholder.

(6) An access card is incomplete if part of the matter other than the signature of the cardholder which an issuer requires to appear on the access card before it can be used by a cardholder has not been stamped, embossed, imprinted, or written on it.

(7) Revoked access card means an access card which is no longer authorized for use by the issuer, that authorization having been suspended or terminated and written notice thereof having been given to the cardholder.

(8) Counterfeit access card means any access card that is counterfeit, fictitious, altered, or forged, or any false representation or depiction of an access card or a component thereof.

(9) Traffic means to transfer or otherwise dispose of property to another, or to obtain control of property with intent to transfer or dispose of it to another.

(10) Card making equipment means any equipment, machine, plate, mechanism, impression, or other device designed, used, or intended to be used to produce an access card.

(Amended by Stats. 1986, Ch. 1436, Sec. 1.)



484e

(a) Every person who, with intent to defraud, sells, transfers, or conveys, an access card, without the cardholder s or issuer s consent, is guilty of grand theft.

(b) Every person, other than the issuer, who within any consecutive 12-month period, acquires access cards issued in the names of four or more persons which he or she has reason to know were taken or retained under circumstances which constitute a violation of subdivision (a), (c), or (d) is guilty of grand theft.

(c) Every person who, with the intent to defraud, acquires or retains possession of an access card without the cardholder s or issuer s consent, with intent to use, sell, or transfer it to a person other than the cardholder or issuer is guilty of petty theft.

(d) Every person who acquires or retains possession of access card account information with respect to an access card validly issued to another person, without the cardholder s or issuer s consent, with the intent to use it fraudulently, is guilty of grand theft.

(Repealed and added by Stats. 1998, Ch. 468, Sec. 9. Effective January 1, 1999.)



484f

(a) Every person who, with the intent to defraud, designs, makes, alters, or embosses a counterfeit access card or utters or otherwise attempts to use a counterfeit access card is guilty of forgery.

(b) A person other than the cardholder or a person authorized by him or her who, with the intent to defraud, signs the name of another or of a fictitious person to an access card, sales slip, sales draft, or instrument for the payment of money which evidences an access card transaction, is guilty of forgery.

(Repealed and added by Stats. 1998, Ch. 468, Sec. 11. Effective January 1, 1999.)



484g

Every person who, with the intent to defraud, (a) uses, for the purpose of obtaining money, goods, services, or anything else of value, an access card or access card account information that has been altered, obtained, or retained in violation of Section 484e or 484f, or an access card which he or she knows is forged, expired, or revoked, or (b) obtains money, goods, services, or anything else of value by representing without the consent of the cardholder that he or she is the holder of an access card and the card has not in fact been issued, is guilty of theft. If the value of all money, goods, services, and other things of value obtained in violation of this section exceeds nine hundred fifty dollars ($950) in any consecutive six-month period, then the same shall constitute grand theft.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 15. Effective January 25, 2010.)



484h

Every retailer or other person who, with intent to defraud:

(a) Furnishes money, goods, services or anything else of value upon presentation of an access card obtained or retained in violation of Section 484e or an access card which he or she knows is a counterfeit access card or is forged, expired, or revoked, and who receives any payment therefor, is guilty of theft. If the payment received by the retailer or other person for all money, goods, services, and other things of value furnished in violation of this section exceeds nine hundred fifty dollars ($950) in any consecutive six-month period, then the same shall constitute grand theft.

(b) Presents for payment a sales slip or other evidence of an access card transaction, and receives payment therefor, without furnishing in the transaction money, goods, services, or anything else of value that is equal in value to the amount of the sales slip or other evidence of an access card transaction, is guilty of theft. If the difference between the value of all money, goods, services, and anything else of value actually furnished and the payment or payments received by the retailer or other person therefor upon presentation of a sales slip or other evidence of an access card transaction exceeds nine hundred fifty dollars ($950) in any consecutive six-month period, then the same shall constitute grand theft.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 16. Effective January 25, 2010.)



484i

(a) Every person who possesses an incomplete access card, with intent to complete it without the consent of the issuer, is guilty of a misdemeanor.

(b) Every person who, with the intent to defraud, makes, alters, varies, changes, or modifies access card account information on any part of an access card, including information encoded in a magnetic stripe or other medium on the access card not directly readable by the human eye, or who authorizes or consents to alteration, variance, change, or modification of access card account information by another, in a manner that causes transactions initiated by that access card to be charged or billed to a person other than the cardholder to whom the access card was issued, is guilty of forgery.

(c) Every person who designs, makes, possesses, or traffics in card making equipment or incomplete access cards with the intent that the equipment or cards be used to make counterfeit access cards, is punishable by imprisonment in a county jail for not more than one year, or by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 368. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



484j

Any person who publishes the number or code of an existing, canceled, revoked, expired or nonexistent access card, personal identification number, computer password, access code, debit card number, bank account number, or the numbering or coding which is employed in the issuance of access cards, with the intent that it be used or with knowledge or reason to believe that it will be used to avoid the payment of any lawful charge, or with intent to defraud or aid another in defrauding, is guilty of a misdemeanor. As used in this section, publishes means the communication of information to any one or more persons, either orally, in person or by telephone, radio or television, or on a computer network or computer bulletin board, or in a writing of any kind, including without limitation a letter or memorandum, circular or handbill, newspaper or magazine article, or book.

(Amended by Stats. 1986, Ch. 1437, Sec. 2.)



485

One who finds lost property under circumstances which give him knowledge of or means of inquiry as to the true owner, and who appropriates such property to his own use, or to the use of another person not entitled thereto, without first making reasonable and just efforts to find the owner and to restore the property to him, is guilty of theft.

(Amended by Stats. 1927, Ch. 619.)



486

Theft is divided into two degrees, the first of which is termed grand theft; the second, petty theft.

(Amended by Stats. 1927, Ch. 619.)



487

Grand theft is theft committed in any of the following cases:

(a) When the money, labor, or real or personal property taken is of a value exceeding nine hundred fifty dollars ($950), except as provided in subdivision (b).

(b) Notwithstanding subdivision (a), grand theft is committed in any of the following cases:

(1) (A) When domestic fowls, avocados, olives, citrus or deciduous fruits, other fruits, vegetables, nuts, artichokes, or other farm crops are taken of a value exceeding two hundred fifty dollars ($250).

(B) For the purposes of establishing that the value of domestic fowls, avocados, olives, citrus or deciduous fruits, other fruits, vegetables, nuts, artichokes, or other farm crops under this paragraph exceeds two hundred fifty dollars ($250), that value may be shown by the presentation of credible evidence which establishes that on the day of the theft domestic fowls, avocados, olives, citrus or deciduous fruits, other fruits, vegetables, nuts, artichokes, or other farm crops of the same variety and weight exceeded two hundred fifty dollars ($250) in wholesale value.

(2) When fish, shellfish, mollusks, crustaceans, kelp, algae, or other aquacultural products are taken from a commercial or research operation which is producing that product, of a value exceeding two hundred fifty dollars ($250).

(3) Where the money, labor, or real or personal property is taken by a servant, agent, or employee from his or her principal or employer and aggregates nine hundred fifty dollars ($950) or more in any 12 consecutive month period.

(c) When the property is taken from the person of another.

(d) When the property taken is any of the following:

(1) An automobile.

(2) A firearm.

(Amended by Stats. 2013, Ch. 618, Sec. 7. Effective January 1, 2014.)



487a

(a) Every person who feloniously steals, takes, carries, leads, or drives away any horse, mare, gelding, any bovine animal, any caprine animal, mule, jack, jenny, sheep, lamb, hog, sow, boar, gilt, barrow, or pig, which is the personal property of another, or who fraudulently appropriates that same property which has been entrusted to him or her, or who knowingly and designedly, by any false or fraudulent representation or pretense, defrauds any other person of that same property, or who causes or procures others to report falsely of his or her wealth or mercantile character and by thus imposing upon any person, obtains credit and thereby fraudulently gets or obtains possession of that same property, is guilty of grand theft.

(b) Every person who shall feloniously steal, take, transport or carry the carcass of any bovine, caprine, equine, ovine, or suine animal or of any mule, jack or jenny, which is the personal property of another, or who shall fraudulently appropriate such property which has been entrusted to him, is guilty of grand theft.

(c) Every person who shall feloniously steal, take, transport, or carry any portion of the carcass of any bovine, caprine, equine, ovine, or suine animal or of any mule, jack, or jenny, which has been killed without the consent of the owner thereof, is guilty of grand theft.

(Amended by Stats. 2013, Ch. 618, Sec. 8. Effective January 1, 2014.)



487b

Every person who converts real estate of the value of two hundred fifty dollars ($250) or more into personal property by severance from the realty of another, and with felonious intent to do so, steals, takes, and carries away that property is guilty of grand theft and is punishable by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 369. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



487c

Every person who converts real estate of the value of less than two hundred fifty dollars ($250) into personal property by severance from the realty of another, and with felonious intent to do so steals, takes, and carries away that property is guilty of petty theft and is punishable by imprisonment in the county jail for not more than one year, or by a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 19. Effective January 25, 2010.)



487d

Every person who feloniously steals, takes, and carries away, or attempts to take, steal, and carry from any mining claim, tunnel, sluice, undercurrent, riffle box, or sulfurate machine, another s gold dust, amalgam, or quicksilver is guilty of grand theft and is punishable by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 370. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



487e

Every person who feloniously steals, takes, or carries away a dog of another which is of a value exceeding nine hundred fifty dollars ($950) is guilty of grand theft.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 20. Effective January 25, 2010.)



487f

Every person who feloniously steals, takes, or carries away a dog of another which is of a value not exceeding nine hundred fifty dollars ($950) is guilty of petty theft.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 21. Effective January 25, 2010.)



487g

Every person who steals or maliciously takes or carries away any animal of another for purposes of sale, medical research, slaughter, or other commercial use, or who knowingly, by any false representation or pretense, defrauds another person of any animal for purposes of sale, medical research, slaughter, or other commercial use is guilty of a public offense punishable by imprisonment in a county jail not exceeding one year or in the state prison.

(Amended by Stats. 1995, Ch. 151, Sec. 1. Effective January 1, 1996.)



487h

(a) Every person who steals, takes, or carries away cargo of another, if the cargo taken is of a value exceeding nine hundred fifty dollars ($950), except as provided in Sections 487, 487a, and 487d, is guilty of grand theft.

(b) For the purposes of this section, cargo means any goods, wares, products, or manufactured merchandise that has been loaded into a trailer, railcar, or cargo container, awaiting or in transit.

(Amended by Stats. 2009, Ch. 607, Sec. 1. Effective January 1, 2010.)



487i

Any person who defrauds a housing program of a public housing authority of more than four hundred dollars ($400) is guilty of grand theft.

(Added by Stats. 2008, Ch. 105, Sec. 1. Effective January 1, 2009.)



487j

Every person who steals, takes, or carries away copper materials of another, including, but not limited to, copper wire, copper cable, copper tubing, and copper piping, which are of a value exceeding nine hundred fifty dollars ($950) is guilty of grand theft. Grand theft of copper shall be punishable by a fine not exceeding two thousand five hundred dollars ($2,500), by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment, or by imprisonment pursuant to subdivision (h) of Section 1170 and a fine not exceeding ten thousand dollars ($10,000).

(Added by Stats. 2011, Ch. 317, Sec. 2. Effective January 1, 2012.)



488

Theft in other cases is petty theft.

(Amended by Stats. 1927, Ch. 619.)



489

Grand theft is punishable as follows:

(a) If the grand theft involves the theft of a firearm, by imprisonment in the state prison for 16 months, or two or three years.

(b) If the grand theft involves a violation of Section 487a, by imprisonment in a county jail not exceeding one year or pursuant to subdivision (h) of Section 1170, or by a fine not exceeding five thousand dollars ($5,000), or by both that fine and imprisonment. The proceeds of this fine shall be allocated to the Bureau of Livestock Identification to be used, upon appropriation by the Legislature, for purposes relating to the investigation of cases involving grand theft of any animal or animals, or of the carcass or carcasses of, or any portion of the carcass or carcasses of, any animal specified in Section 487a.

(c) In all other cases, by imprisonment in a county jail not exceeding one year or pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2013, Ch. 618, Sec. 9. Effective January 1, 2014.)



490

Petty theft is punishable by fine not exceeding one thousand dollars ($1,000), or by imprisonment in the county jail not exceeding six months, or both.

(Amended by Stats. 1976, Ch. 1125.)



490a

Wherever any law or statute of this state refers to or mentions larceny, embezzlement, or stealing, said law or statute shall hereafter be read and interpreted as if the word theft were substituted therefor.

(Added by Stats. 1927, Ch. 619.)



490.1

(a) Petty theft, where the value of the money, labor, real or personal property taken is of a value which does not exceed fifty dollars ($50), may be charged as a misdemeanor or an infraction, at the discretion of the prosecutor, provided that the person charged with the offense has no other theft or theft-related conviction.

(b) Any offense charged as an infraction under this section shall be subject to the provisions of subdivision (d) of Section 17 and Sections 19.6 and 19.7.

A violation which is an infraction under this section is punishable by a fine not exceeding two hundred fifty dollars ($250).

(Added by Stats. 1991, Ch. 638, Sec. 2.)



490.2

(a) Notwithstanding Section 487 or any other provision of law defining grand theft, obtaining any property by theft where the value of the money, labor, real or personal property taken does not exceed nine hundred fifty dollars ($950) shall be considered petty theft and shall be punished as a misdemeanor, except that such person may instead be punished pursuant to subdivision (h) of Section 1170 if that person has one or more prior convictions for an offense specified in clause (iv) of subparagraph (C) of paragraph (2) of subdivision (e) of Section 667 or for an offense requiring registration pursuant to subdivision (c) of Section 290.

(b) This section shall not be applicable to any theft that may be charged as an infraction pursuant to any other provision of law.

(Added November 4, 2014, by initiative Proposition 47, Sec. 8.)



490.5

(a) Upon a first conviction for petty theft involving merchandise taken from a merchant s premises or a book or other library materials taken from a library facility, a person shall be punished by a mandatory fine of not less than fifty dollars ($50) and not more than one thousand dollars ($1,000) for each such violation; and may also be punished by imprisonment in the county jail, not exceeding six months, or both such fine and imprisonment.

(b) When an unemancipated minor s willful conduct would constitute petty theft involving merchandise taken from a merchant s premises or a book or other library materials taken from a library facility, any merchant or library facility who has been injured by that conduct may bring a civil action against the parent or legal guardian having control and custody of the minor. For the purposes of those actions the misconduct of the unemancipated minor shall be imputed to the parent or legal guardian having control and custody of the minor. The parent or legal guardian having control or custody of an unemancipated minor whose conduct violates this subdivision shall be jointly and severally liable with the minor to a merchant or to a library facility for damages of not less than fifty dollars ($50) nor more than five hundred dollars ($500), plus costs. In addition to the foregoing damages, the parent or legal guardian shall be jointly and severally liable with the minor to the merchant for the retail value of the merchandise if it is not recovered in a merchantable condition, or to a library facility for the fair market value of its book or other library materials. Recovery of these damages may be had in addition to, and is not limited by, any other provision of law which limits the liability of a parent or legal guardian for the tortious conduct of a minor. An action for recovery of damages, pursuant to this subdivision, may be brought in small claims court if the total damages do not exceed the jurisdictional limit of that court, or in any other appropriate court; however, total damages, including the value of the merchandise or book or other library materials, shall not exceed five hundred dollars ($500) for each action brought under this section.

The provisions of this subdivision are in addition to other civil remedies and do not limit merchants or other persons to elect to pursue other civil remedies, except that the provisions of Section 1714.1 of the Civil Code shall not apply herein.

(c) When an adult or emancipated minor has unlawfully taken merchandise from a merchant s premises, or a book or other library materials from a library facility, the adult or emancipated minor shall be liable to the merchant or library facility for damages of not less than fifty dollars ($50) nor more than five hundred dollars ($500), plus costs. In addition to the foregoing damages, the adult or emancipated minor shall be liable to the merchant for the retail value of the merchandise if it is not recovered in merchantable condition, or to a library facility for the fair market value of its book or other library materials. An action for recovery of damages, pursuant to this subdivision, may be brought in small claims court if the total damages do not exceed the jurisdictional limit of such court, or in any other appropriate court. The provisions of this subdivision are in addition to other civil remedies and do not limit merchants or other persons to elect to pursue other civil remedies.

(d) In lieu of the fines prescribed by subdivision (a), any person may be required to perform public services designated by the court, provided that in no event shall any such person be required to perform less than the number of hours of such public service necessary to satisfy the fine assessed by the court as provided by subdivision (a) at the minimum wage prevailing in the state at the time of sentencing.

(e) All fines collected under this section shall be collected and distributed in accordance with Sections 1463 and 1463.1 of the Penal Code; provided, however, that a county may, by a majority vote of the members of its board of supervisors, allocate any amount up to, but not exceeding 50 percent of such fines to the county superintendent of schools for allocation to local school districts. The fines allocated shall be administered by the county superintendent of schools to finance public school programs, which provide counseling or other educational services designed to discourage shoplifting, theft, and burglary. Subject to rules and regulations as may be adopted by the Superintendent of Public Instruction, each county superintendent of schools shall allocate such funds to school districts within the county which submit project applications designed to further the educational purposes of this section. The costs of administration of this section by each county superintendent of schools shall be paid from the funds allocated to the county superintendent of schools.

(f) (1) A merchant may detain a person for a reasonable time for the purpose of conducting an investigation in a reasonable manner whenever the merchant has probable cause to believe the person to be detained is attempting to unlawfully take or has unlawfully taken merchandise from the merchant s premises.

A theater owner may detain a person for a reasonable time for the purpose of conducting an investigation in a reasonable manner whenever the theater owner has probable cause to believe the person to be detained is attempting to operate a video recording device within the premises of a motion picture theater without the authority of the owner of the theater.

A person employed by a library facility may detain a person for a reasonable time for the purpose of conducting an investigation in a reasonable manner whenever the person employed by a library facility has probable cause to believe the person to be detained is attempting to unlawfully remove or has unlawfully removed books or library materials from the premises of the library facility.

(2) In making the detention a merchant, theater owner, or a person employed by a library facility may use a reasonable amount of nondeadly force necessary to protect himself or herself and to prevent escape of the person detained or the loss of tangible or intangible property.

(3) During the period of detention any items which a merchant or theater owner, or any items which a person employed by a library facility has probable cause to believe are unlawfully taken from the premises of the merchant or library facility, or recorded on theater premises, and which are in plain view may be examined by the merchant, theater owner, or person employed by a library facility for the purposes of ascertaining the ownership thereof.

(4) A merchant, theater owner, a person employed by a library facility, or an agent thereof, having probable cause to believe the person detained was attempting to unlawfully take or has taken any item from the premises, or was attempting to operate a video recording device within the premises of a motion picture theater without the authority of the owner of the theater, may request the person detained to voluntarily surrender the item or recording. Should the person detained refuse to surrender the recording or item of which there is probable cause to believe has been recorded on or unlawfully taken from the premises, or attempted to be recorded or unlawfully taken from the premises, a limited and reasonable search may be conducted by those authorized to make the detention in order to recover the item. Only packages, shopping bags, handbags or other property in the immediate possession of the person detained, but not including any clothing worn by the person, may be searched pursuant to this subdivision. Upon surrender or discovery of the item, the person detained may also be requested, but may not be required, to provide adequate proof of his or her true identity.

(5) If any person admitted to a theater in which a motion picture is to be or is being exhibited, refuses or fails to give or surrender possession or to cease operation of any video recording device that the person has brought into or attempts to bring into that theater, then a theater owner shall have the right to refuse admission to that person or request that the person leave the premises and shall thereupon offer to refund and, unless that offer is refused, refund to that person the price paid by that person for admission to that theater. If the person thereafter refuses to leave the theater or cease operation of the video recording device, then the person shall be deemed to be intentionally interfering with and obstructing those attempting to carry on a lawful business within the meaning of Section 602.1.

(6) A peace officer who accepts custody of a person arrested for an offense contained in this section may, subsequent to the arrest, search the person arrested and his or her immediate possessions for any item or items alleged to have been taken.

(7) In any civil action brought by any person resulting from a detention or arrest by a merchant, it shall be a defense to such action that the merchant detaining or arresting such person had probable cause to believe that the person had stolen or attempted to steal merchandise and that the merchant acted reasonably under all the circumstances.

In any civil action brought by any person resulting from a detention or arrest by a theater owner or person employed by a library facility, it shall be a defense to that action that the theater owner or person employed by a library facility detaining or arresting that person had probable cause to believe that the person was attempting to operate a video recording device within the premises of a motion picture theater without the authority of the owner of the theater or had stolen or attempted to steal books or library materials and that the person employed by a library facility acted reasonably under all the circumstances.

(g) As used in this section:

(1) Merchandise means any personal property, capable of manual delivery, displayed, held or offered for retail sale by a merchant.

(2) Merchant means an owner or operator, and the agent, consignee, employee, lessee, or officer of an owner or operator, of any premises used for the retail purchase or sale of any personal property capable of manual delivery.

(3) Theater owner means an owner or operator, and the agent, employee, consignee, lessee, or officer of an owner or operator, of any premises used for the exhibition or performance of motion pictures to the general public.

(4) The terms book or other library materials include any book, plate, picture, photograph, engraving, painting, drawing, map, newspaper, magazine, pamphlet, broadside, manuscript, document, letter, public record, microform, sound recording, audiovisual material in any format, magnetic or other tape, electronic data-processing record, artifact, or other documentary, written or printed material regardless of physical form or characteristics, or any part thereof, belonging to, on loan to, or otherwise in the custody of a library facility.

(5) The term library facility includes any public library; any library of an educational, historical or eleemosynary institution, organization or society; any museum; any repository of public records.

(h) Any library facility shall post at its entrance and exit a conspicuous sign to read as follows:

IN ORDER TO PREVENT THE THEFT OF BOOKS AND LIBRARY MATERIALS, STATE LAW AUTHORIZES THE DETENTION FOR A REASONABLE PERIOD OF ANY PERSON USING THESE FACILITIES SUSPECTED OF COMMITTING LIBRARY THEFT (PENAL CODE SECTION 490.5).

(Amended by Stats. 1994, 1st Ex. Sess., Ch. 34, Sec. 1. Effective November 30, 1994.)



490.6

(a) A person employed by an amusement park may detain a person for a reasonable time for the purpose of conducting an investigation in a reasonable manner whenever the person employed by the amusement park has probable cause to believe the person to be detained is violating lawful amusement park rules.

(b) If any person admitted to an amusement park refuses or fails to follow lawful amusement park rules, after being so informed, then an amusement park employee may request that the person either comply or leave the premises. If the person refuses to leave the premises or comply with lawful park rules, then the person shall be deemed to be intentionally interfering with and obstructing those attempting to carry on a lawful business within the meaning of Section 602.1.

(c) In any civil action brought by any person resulting from a detention or an arrest by a person employed by an amusement park, it shall be a defense to that action that the amusement park employee detaining or arresting the person had probable cause to believe that the person was not following lawful amusement park rules and that the amusement park employee acted reasonably under all the circumstances.

(Added by Stats. 1996, Ch. 731, Sec. 1. Effective January 1, 1997.)



490.7

(a) The Legislature finds that free newspapers provide a key source of information to the public, in many cases providing an important alternative to the news and ideas expressed in other local media sources. The Legislature further finds that the unauthorized taking of multiple copies of free newspapers, whether done to sell them to recycling centers, to injure a business competitor, to deprive others of the opportunity to read them, or for any other reason, injures the rights of readers, writers, publishers, and advertisers, and impoverishes the marketplace of ideas in California.

(b) No person shall take more than twenty-five (25) copies of the current issue of a free or complimentary newspaper if done with the intent to do one or more of the following:

(1) Recycle the newspapers for cash or other payment.

(2) Sell or barter the newspaper.

(3) Deprive others of the opportunity to read or enjoy the newspaper.

(4) Harm a business competitor.

(c) This section does not apply to the owner or operator of the newsrack in which the copies are placed, the owner or operator of the property on which the newsrack is placed, the publisher, the printer, the distributor, the deliverer of the newspaper, or to any advertiser in that issue, or to any other person who has the express permission to do so from any of these entities.

(d) Any newspaper publisher may provide express permission to take more than twenty-five (25) copies of the current issue of a free or complimentary newspaper by indicating on the newsrack or in the newspaper itself, that people may take a greater number of copies if they wish.

(e) A first violation of subdivision (b) shall be an infraction punishable by a fine not exceeding two hundred fifty dollars ($250). A second or subsequent violation shall be punishable as an infraction or a misdemeanor. A misdemeanor conviction under this section is punishable by a fine not exceeding five hundred dollars ($500), imprisonment of up to 10 days in a county jail, or by both that fine and imprisonment. The court may order community service in lieu of the punishment otherwise provided for an infraction or misdemeanor in the amount of 20 hours for an infraction, and 40 hours for a misdemeanor. A misdemeanor conviction under this section shall not constitute a conviction for petty theft.

(f) This section shall not be construed to repeal, modify, or weaken any existing legal prohibitions against the taking of private property.

(g) For purposes of this section, an issue is current if no more than half of the period of time until the distribution of the next issue has passed.

(Added by Stats. 2006, Ch. 228, Sec. 2. Effective January 1, 2007.)



491

Dogs are personal property, and their value is to be ascertained in the same manner as the value of other property.

(Amended by Stats. 1887, Ch. 109.)



492

If the thing stolen consists of any evidence of debt, or other written instrument, the amount of money due thereupon, or secured to be paid thereby, and remaining unsatisfied, or which in any contingency might be collected thereon, or the value of the property the title to which is shown thereby, or the sum which might be recovered in the absence thereof, is the value of the thing stolen.

(Enacted 1872.)



493

If the thing stolen is any ticket or other paper or writing entitling or purporting to entitle the holder or proprietor thereof to a passage upon any railroad or vessel or other public conveyance, the price at which tickets entitling a person to a like passage are usually sold by the proprietors of such conveyance is the value of such ticket, paper, or writing.

(Enacted 1872.)



494

All the provisions of this Chapter apply where the property taken is an instrument for the payment of money, evidence of debt, public security, or passage ticket, completed and ready to be issued or delivered, although the same has never been issued or delivered by the makers thereof to any person as a purchaser or owner.

(Enacted 1872.)



495

The provisions of this Chapter apply where the thing taken is any fixture or part of the realty, and is severed at the time of the taking, in the same manner as if the thing had been severed by another person at some previous time.

(Enacted 1872.)



496

(a) Every person who buys or receives any property that has been stolen or that has been obtained in any manner constituting theft or extortion, knowing the property to be so stolen or obtained, or who conceals, sells, withholds, or aids in concealing, selling, or withholding any property from the owner, knowing the property to be so stolen or obtained, shall be punished by imprisonment in a county jail for not more than one year, or imprisonment pursuant to subdivision (h) of Section 1170. However, if the value of the property does not exceed nine hundred fifty dollars ($950), the offense shall be a misdemeanor, punishable only by imprisonment in a county jail not exceeding one year, if such person has no prior convictions for an offense specified in clause (iv) of subparagraph (C) of paragraph (2) of subdivision (e) of Section 667 or for an offense requiring registration pursuant to subdivision (c) of Section 290.

A principal in the actual theft of the property may be convicted pursuant to this section. However, no person may be convicted both pursuant to this section and of the theft of the same property.

(b) Every swap meet vendor, as defined in Section 21661 of the Business and Professions Code, and every person whose principal business is dealing in, or collecting, merchandise or personal property, and every agent, employee, or representative of that person, who buys or receives any property of a value in excess of nine hundred fifty dollars ($950) that has been stolen or obtained in any manner constituting theft or extortion, under circumstances that should cause the person, agent, employee, or representative to make reasonable inquiry to ascertain that the person from whom the property was bought or received had the legal right to sell or deliver it, without making a reasonable inquiry, shall be punished by imprisonment in a county jail for not more than one year, or imprisonment pursuant to subdivision (h) of Section 1170.

Every swap meet vendor, as defined in Section 21661 of the Business and Professions Code, and every person whose principal business is dealing in, or collecting, merchandise or personal property, and every agent, employee, or representative of that person, who buys or receives any property of a value of nine hundred fifty dollars ($950) or less that has been stolen or obtained in any manner constituting theft or extortion, under circumstances that should cause the person, agent, employee, or representative to make reasonable inquiry to ascertain that the person from whom the property was bought or received had the legal right to sell or deliver it, without making a reasonable inquiry, shall be guilty of a misdemeanor.

(c) Any person who has been injured by a violation of subdivision (a) or (b) may bring an action for three times the amount of actual damages, if any, sustained by the plaintiff, costs of suit, and reasonable attorney s fees.

(d) Notwithstanding Section 664, any attempt to commit any act prohibited by this section, except an offense specified in the accusatory pleading as a misdemeanor, is punishable by imprisonment in a county jail for not more than one year, or by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended November 4, 2014, by initiative Proposition 47, Sec. 9.)



496a

(a) Every person who is a dealer in or collector of junk, metals, or secondhand materials, or the agent, employee, or representative of such dealer or collector, and who buys or receives any wire, cable, copper, lead, solder, mercury, iron, or brass which he or she knows or reasonably should know is ordinarily used by or ordinarily belongs to a railroad or other transportation, telephone, telegraph, gas, water, or electric light company, or a county, city, city and county, or other political subdivision of this state engaged in furnishing public utility service, without using due diligence to ascertain that the person selling or delivering the same has a legal right to do so, is guilty of criminally receiving that property, and shall be punished by imprisonment in a county jail for not more than one year, or by imprisonment pursuant to subdivision (h) of Section 1170, or by a fine of not more than one thousand dollars ($1,000), or by both that fine and imprisonment.

(b) Any person who buys or receives material pursuant to subdivision (a) shall obtain evidence of his or her identity from the seller, including, but not limited to, that person s full name, signature, address, driver s license number, and vehicle license number, and the license number of the vehicle delivering the material.

(c) The record of the transaction shall include an appropriate description of the material purchased and the record shall be maintained pursuant to Section 21607 of the Business and Professions Code.

(Amended by Stats. 2013, Ch. 76, Sec. 147. Effective January 1, 2014.)



496b

Every person who, being a dealer in or collector of second-hand books or other literary material, or the agent, employee or representative of such dealer, or collector, buys or receives any book, manuscript, map, chart, or other work of literature, belonging to, and bearing any mark or indicia of ownership by a public or incorporated library, college or university, without ascertaining by diligent inquiry that the person selling or delivering the same has a legal right to do so, is guilty of criminally receiving such property in the first degree if such property be of the value of more than fifty dollars, and is punishable by imprisonment in the county jail for not more than one year, or by a fine of not more than twice the value of the property received, or by both such fine and imprisonment; and is guilty of criminally receiving such property in the second degree if such property be of the value of fifty dollars or under, and is punishable by imprisonment in the county jail for not more than one month, or by a fine of not more than twice the value of the property received, or by both such fine and imprisonment.

(Added by Stats. 1923, Ch. 192.)



496c

Any person who shall copy, transcribe, photograph or otherwise make a record or memorandum of the contents of any private and unpublished paper, book, record, map or file, containing information relating to the title to real property or containing information used in the business of examining, certifying or insuring titles to real property and belonging to any person, firm or corporation engaged in the business of examining, certifying, or insuring titles to real property, without the consent of the owner of such paper, book, record, map or file, and with the intent to use the same or the contents thereof, or to dispose of the same or the contents thereof to others for use, in the business of examining, certifying, or insuring titles to real property, shall be guilty of theft, and any person who shall induce another to violate the provisions of this section by giving, offering, or promising to such another any gift, gratuity, or thing of value or by doing or promising to do any act beneficial to such another, shall be guilty of theft; and any person who shall receive or acquire from another any copy, transcription, photograph or other record or memorandum of the contents of any private and unpublished paper, book, record, map or file containing information relating to the title to real property or containing information used in the business of examining, certifying or insuring titles to real property, with the knowledge that the same or the contents thereof has or have been acquired, prepared or compiled in violation of this section shall be guilty of theft. The contents of any such private and unpublished paper, book, record, map or file is hereby defined to be personal property, and in determining the value thereof for the purposes of this section the cost of acquiring and compiling the same shall be the test.

(Added by Stats. 1931, Ch. 732.)



496d

(a) Every person who buys or receives any motor vehicle, as defined in Section 415 of the Vehicle Code, any trailer, as defined in Section 630 of the Vehicle Code, any special construction equipment, as defined in Section 565 of the Vehicle Code, or any vessel, as defined in Section 21 of the Harbors and Navigation Code, that has been stolen or that has been obtained in any manner constituting theft or extortion, knowing the property to be stolen or obtained, or who conceals, sells, withholds, or aids in concealing, selling, or withholding any motor vehicle, trailer, special construction equipment, or vessel from the owner, knowing the property to be so stolen or obtained, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months or two or three years or a fine of not more than ten thousand dollars ($10,000), or both, or by imprisonment in a county jail not to exceed one year or a fine of not more than one thousand dollars ($1,000), or both.

(b) For the purposes of this section, the terms special construction equipment and vessel are limited to motorized vehicles and vessels.

(Amended by Stats. 2011, Ch. 15, Sec. 374. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



496e

(a) Any person who is engaged in the salvage, recycling, purchase, or sale of scrap metal and who possesses any of the following items that were owned or previously owned by any public agency, city, county, city and county, special district, or private utility that have been stolen or obtained in any manner constituting theft or extortion, knowing the property to be so stolen or obtained, or fails to report possession of the items pursuant to Section 21609.1 of the Business and Professions Code, is guilty of a crime:

(1) A fire hydrant or any reasonably recognizable part of that hydrant.

(2) Any fire department connection, including, but not limited to, reasonably recognizable bronze or brass fittings and parts.

(3) Manhole covers or lids, or any reasonably recognizable part of those manhole covers and lids.

(4) Backflow devices and connections to that device, or any part of that device.

(b) A person who violates subdivision (a) shall, in addition to any other penalty provided by law, be subject to a criminal fine of not more than three thousand dollars ($3,000).

(Amended by Stats. 2012, Ch. 656, Sec. 4. Effective January 1, 2013.)



497

Every person who, in another state or country steals or embezzles the property of another, or receives such property knowing it to have been stolen or embezzled, and brings the same into this state, may be convicted and punished in the same manner as if such larceny, or embezzlement, or receiving, had been committed in this state.

(Amended by Stats. 1905, Ch. 554.)



498

(a) The following definitions govern the construction of this section:

(1) Person means any individual, or any partnership, firm, association, corporation, limited liability company, or other legal entity.

(2) Utility means any electrical, gas, or water corporation as those terms are defined in the Public Utilities Code, and electrical, gas, or water systems operated by any political subdivision.

(3) Customer means the person in whose name utility service is provided.

(4) Utility service means the provision of electricity, gas, water, or any other service provided by the utility for compensation.

(5) Divert means to change the intended course or path of electricity, gas, or water without the authorization or consent of the utility.

(6) Tamper means to rearrange, injure, alter, interfere with, or otherwise prevent from performing a normal or customary function.

(7) Reconnection means the reconnection of utility service by a customer or other person after service has been lawfully disconnected by the utility.

(b) Any person who, with intent to obtain for himself or herself utility services without paying the full lawful charge therefor, or with intent to enable another person to do so, or with intent to deprive any utility of any part of the full lawful charge for utility services it provides, commits, authorizes, solicits, aids, or abets any of the following shall be guilty of a misdemeanor:

(1) Diverts or causes to be diverted utility services, by any means.

(2) Prevents any utility meter, or other device used in determining the charge for utility services, from accurately performing its measuring function by tampering or by any other means.

(3) Tampers with any property owned by or used by the utility to provide utility services.

(4) Makes or causes to be made any connection with or reconnection with property owned or used by the utility to provide utility services without the authorization or consent of the utility.

(5) Uses or receives the direct benefit of all or a portion of utility services with knowledge or reason to believe that the diversion, tampering, or unauthorized connection existed at the time of that use, or that the use or receipt was otherwise without the authorization or consent of the utility.

(c) In any prosecution under this section, the presence of any of the following objects, circumstances, or conditions on premises controlled by the customer or by the person using or receiving the direct benefit of all or a portion of utility services obtained in violation of this section shall permit an inference that the customer or person intended to and did violate this section:

(1) Any instrument, apparatus, or device primarily designed to be used to obtain utility services without paying the full lawful charge therefor.

(2) Any meter that has been altered, tampered with, or bypassed so as to cause no measurement or inaccurate measurement of utility services.

(d) If the value of all utility services obtained in violation of this section totals more than nine hundred fifty dollars ($950) or if the defendant has previously been convicted of an offense under this section or any former section which would be an offense under this section, or of an offense under the laws of another state or of the United States which would have been an offense under this section if committed in this state, then the violation is punishable by imprisonment in a county jail for not more than one year, or in the state prison.

(e) This section shall not be construed to preclude the applicability of any other provision of the criminal law of this state.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 24. Effective January 25, 2010.)



499

(a) Any person who, having been convicted of a previous violation of Section 10851 of the Vehicle Code, or of subdivision (d) of Section 487, involving a vehicle or vessel, and having served a term therefor in any penal institution or having been imprisoned therein as a condition of probation for the offense, is subsequently convicted of a violation of Section 499b, involving a vehicle or vessel, is punishable for the subsequent offense by imprisonment in the county jail not exceeding one year or the state prison for 16 months, two, or three years.

(b) Any person convicted of a violation of Section 499b, who has been previously convicted under charges separately brought and tried two or more times of a violation of Section 499b, all such violations involving a vehicle or vessel, and who has been imprisoned therefore as a condition of probation or otherwise at least once, is punishable by imprisonment in the county jail for not more than one year or in the state prison for 16 months, two, or three years.

(c) This section shall become operative on January 1, 1997.

(Repealed (in Sec. 7) and added by Stats. 1993, Ch. 1125, Sec. 8. Effective October 11, 1993. Section operative January 1, 1997, by its own provisions.)



499b

(a) Any person who shall, without the permission of the owner thereof, take any bicycle for the purpose of temporarily using or operating the same, is guilty of a misdemeanor, and shall be punishable by a fine not exceeding four hundred dollars ($400), or by imprisonment in a county jail not exceeding three months, or by both that fine and imprisonment.

(b) Any person who shall, without the permission of the owner thereof, take any vessel for the purpose of temporarily using or operating the same, is guilty of a misdemeanor, and shall be punishable by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment.

(Amended by Stats. 2003, Ch. 391, Sec. 1. Effective January 1, 2004.)



499c

(a) As used in this section:

(1) Access means to approach, a way or means of approaching, nearing, admittance to, including to instruct, communicate with, store information in, or retrieve information from a computer system or computer network.

(2) Article means any object, material, device, or substance or copy thereof, including any writing, record, recording, drawing, sample, specimen, prototype, model, photograph, micro-organism, blueprint, map, or tangible representation of a computer program or information, including both human and computer readable information and information while in transit.

(3) Benefit means gain or advantage, or anything regarded by the beneficiary as gain or advantage, including benefit to any other person or entity in whose welfare he or she is interested.

(4) Computer system means a machine or collection of machines, one or more of which contain computer programs and information, that performs functions, including, but not limited to, logic, arithmetic, information storage and retrieval, communications, and control.

(5) Computer network means an interconnection of two or more computer systems.

(6) Computer program means an ordered set of instructions or statements, and related information that, when automatically executed in actual or modified form in a computer system, causes it to perform specified functions.

(7) Copy means any facsimile, replica, photograph or other reproduction of an article, and any note, drawing or sketch made of or from an article.

(8) Representing means describing, depicting, containing, constituting, reflecting or recording.

(9) Trade secret means information, including a formula, pattern, compilation, program, device, method, technique, or process, that:

(A) Derives independent economic value, actual or potential, from not being generally known to the public or to other persons who can obtain economic value from its disclosure or use; and

(B) Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.

(b) Every person is guilty of theft who, with intent to deprive or withhold the control of a trade secret from its owner, or with an intent to appropriate a trade secret to his or her own use or to the use of another, does any of the following:

(1) Steals, takes, carries away, or uses without authorization, a trade secret.

(2) Fraudulently appropriates any article representing a trade secret entrusted to him or her.

(3) Having unlawfully obtained access to the article, without authority makes or causes to be made a copy of any article representing a trade secret.

(4) Having obtained access to the article through a relationship of trust and confidence, without authority and in breach of the obligations created by that relationship, makes or causes to be made, directly from and in the presence of the article, a copy of any article representing a trade secret.

(c) Every person who promises, offers or gives, or conspires to promise or offer to give, to any present or former agent, employee or servant of another, a benefit as an inducement, bribe or reward for conveying, delivering or otherwise making available an article representing a trade secret owned by his or her present or former principal, employer or master, to any person not authorized by the owner to receive or acquire the trade secret and every present or former agent, employee, or servant, who solicits, accepts, receives or takes a benefit as an inducement, bribe or reward for conveying, delivering or otherwise making available an article representing a trade secret owned by his or her present or former principal, employer or master, to any person not authorized by the owner to receive or acquire the trade secret, shall be punished by imprisonment in a county jail not exceeding one year, or by imprisonment pursuant to subdivision (h) of Section 1170, or by a fine not exceeding five thousand dollars ($5,000), or by both that fine and imprisonment.

(d) In a prosecution for a violation of this section, it shall be no defense that the person returned or intended to return the article.

(Amended by Stats. 2011, Ch. 15, Sec. 375. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



499d

Any person who operates or takes an aircraft not his own, without the consent of the owner thereof, and with intent to either permanently or temporarily deprive the owner thereof of his title to or possession of such vehicle, whether with or without intent to steal the same, or any person who is a party or accessory to or an accomplice in any operation or unauthorized taking or stealing is guilty of a felony, and upon conviction thereof shall be punished by imprisonment in a county jail for not more than one year or by imprisonment pursuant to subdivision (h) of Section 1170, or by a fine of not more than ten thousand dollars ($10,000) or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 376. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



500

(a) Any person who receives money for the actual or purported purpose of transmitting the same or its equivalent to foreign countries as specified in Section 1800.5 of the Financial Code who fails to do at least one of the following acts unless otherwise instructed by the customer is guilty of a misdemeanor or felony as set forth in subdivision (b):

(1) Forward the money as represented to the customer within 10 days of receipt of the funds.

(2) Give instructions within 10 days of receipt of the customer s funds, committing equivalent funds to the person designated by the customer.

(3) Refund to the customer any money not forwarded as represented within 10 days of the customer s written request for a refund pursuant to subdivision (a) of Section 1810.5 of the Financial Code.

(b) (1) If the total value of the funds received from the customer is less than nine hundred fifty dollars ($950), the offense set forth in subdivision (a) is punishable by imprisonment in a county jail not exceeding one year or by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(2) If the total value of the money received from the customer is nine hundred fifty dollars ($950) or more, or if the total value of all moneys received by the person from different customers is nine hundred fifty dollars ($950) or more, and the receipts were part of a common scheme or plan, the offense set forth in subdivision (a) is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months, two, or three years, by a fine not exceeding ten thousand dollars ($10,000), or by both that imprisonment and fine.

(Amended by Stats. 2011, Ch. 15, Sec. 377. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



501

Upon a trial for larceny or embezzlement of money, bank notes, certificates of stock, or valuable securities, the allegation of the indictment or information, so far as regards the description of the property, is sustained, if the offender be proved to have embezzled or stolen any money, bank notes, certificates of stock, or valuable security, although the particular species of coin or other money, or the number, denomination, or kind of bank notes, certificates of stock, or valuable security, is not proved; and upon a trial for embezzlement, if the offender is proved to have embezzled any piece of coin or other money, any bank note, certificate of stock, or valuable security, although the piece of coin or other money, or bank note, certificate of stock, or valuable security, may have been delivered to him or her in order that some part of the value thereof should be returned to the party delivering the same, and such part shall have been returned accordingly.

(Added by Stats. 1989, Ch. 897, Sec. 21.)



502

(a) It is the intent of the Legislature in enacting this section to expand the degree of protection afforded to individuals, businesses, and governmental agencies from tampering, interference, damage, and unauthorized access to lawfully created computer data and computer systems. The Legislature finds and declares that the proliferation of computer technology has resulted in a concomitant proliferation of computer crime and other forms of unauthorized access to computers, computer systems, and computer data.

The Legislature further finds and declares that protection of the integrity of all types and forms of lawfully created computers, computer systems, and computer data is vital to the protection of the privacy of individuals as well as to the well-being of financial institutions, business concerns, governmental agencies, and others within this state that lawfully utilize those computers, computer systems, and data.

(b) For the purposes of this section, the following terms have the following meanings:

(1) Access means to gain entry to, instruct, or communicate with the logical, arithmetical, or memory function resources of a computer, computer system, or computer network.

(2) Computer network means any system that provides communications between one or more computer systems and input/output devices including, but not limited to, display terminals and printers connected by telecommunication facilities.

(3) Computer program or software means a set of instructions or statements, and related data, that when executed in actual or modified form, cause a computer, computer system, or computer network to perform specified functions.

(4) Computer services includes, but is not limited to, computer time, data processing, or storage functions, or other uses of a computer, computer system, or computer network.

(5) Computer system means a device or collection of devices, including support devices and excluding calculators that are not programmable and capable of being used in conjunction with external files, one or more of which contain computer programs, electronic instructions, input data, and output data, that performs functions including, but not limited to, logic, arithmetic, data storage and retrieval, communication, and control.

(6) Data means a representation of information, knowledge, facts, concepts, computer software, computer programs or instructions. Data may be in any form, in storage media, or as stored in the memory of the computer or in transit or presented on a display device.

(7) Supporting documentation includes, but is not limited to, all information, in any form, pertaining to the design, construction, classification, implementation, use, or modification of a computer, computer system, computer network, computer program, or computer software, which information is not generally available to the public and is necessary for the operation of a computer, computer system, computer network, computer program, or computer software.

(8) Injury means any alteration, deletion, damage, or destruction of a computer system, computer network, computer program, or data caused by the access, or the denial of access to legitimate users of a computer system, network, or program.

(9) Victim expenditure means any expenditure reasonably and necessarily incurred by the owner or lessee to verify that a computer system, computer network, computer program, or data was or was not altered, deleted, damaged, or destroyed by the access.

(10) Computer contaminant means any set of computer instructions that are designed to modify, damage, destroy, record, or transmit information within a computer, computer system, or computer network without the intent or permission of the owner of the information. They include, but are not limited to, a group of computer instructions commonly called viruses or worms, that are self-replicating or self-propagating and are designed to contaminate other computer programs or computer data, consume computer resources, modify, destroy, record, or transmit data, or in some other fashion usurp the normal operation of the computer, computer system, or computer network.

(11) Internet domain name means a globally unique, hierarchical reference to an Internet host or service, assigned through centralized Internet naming authorities, comprising a series of character strings separated by periods, with the rightmost character string specifying the top of the hierarchy.

(c) Except as provided in subdivision (h), any person who commits any of the following acts is guilty of a public offense:

(1) Knowingly accesses and without permission alters, damages, deletes, destroys, or otherwise uses any data, computer, computer system, or computer network in order to either (A) devise or execute any scheme or artifice to defraud, deceive, or extort, or (B) wrongfully control or obtain money, property, or data.

(2) Knowingly accesses and without permission takes, copies, or makes use of any data from a computer, computer system, or computer network, or takes or copies any supporting documentation, whether existing or residing internal or external to a computer, computer system, or computer network.

(3) Knowingly and without permission uses or causes to be used computer services.

(4) Knowingly accesses and without permission adds, alters, damages, deletes, or destroys any data, computer software, or computer programs which reside or exist internal or external to a computer, computer system, or computer network.

(5) Knowingly and without permission disrupts or causes the disruption of computer services or denies or causes the denial of computer services to an authorized user of a computer, computer system, or computer network.

(6) Knowingly and without permission provides or assists in providing a means of accessing a computer, computer system, or computer network in violation of this section.

(7) Knowingly and without permission accesses or causes to be accessed any computer, computer system, or computer network.

(8) Knowingly introduces any computer contaminant into any computer, computer system, or computer network.

(9) Knowingly and without permission uses the Internet domain name of another individual, corporation, or entity in connection with the sending of one or more electronic mail messages, and thereby damages or causes damage to a computer, computer system, or computer network.

(d) (1) Any person who violates any of the provisions of paragraph (1), (2), (4), or (5) of subdivision (c) is punishable by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months, or two or three years, or by both that fine and imprisonment, or by a fine not exceeding five thousand dollars ($5,000), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment.

(2) Any person who violates paragraph (3) of subdivision (c) is punishable as follows:

(A) For the first violation that does not result in injury, and where the value of the computer services used does not exceed nine hundred fifty dollars ($950), by a fine not exceeding five thousand dollars ($5,000), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment.

(B) For any violation that results in a victim expenditure in an amount greater than five thousand dollars ($5,000) or in an injury, or if the value of the computer services used exceeds nine hundred fifty dollars ($950), or for any second or subsequent violation, by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months, or two or three years, or by both that fine and imprisonment, or by a fine not exceeding five thousand dollars ($5,000), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment.

(3) Any person who violates paragraph (6) or (7) of subdivision (c) is punishable as follows:

(A) For a first violation that does not result in injury, an infraction punishable by a fine not exceeding one thousand dollars ($1,000).

(B) For any violation that results in a victim expenditure in an amount not greater than five thousand dollars ($5,000), or for a second or subsequent violation, by a fine not exceeding five thousand dollars ($5,000), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment.

(C) For any violation that results in a victim expenditure in an amount greater than five thousand dollars ($5,000), by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months, or two or three years, or by both that fine and imprisonment, or by a fine not exceeding five thousand dollars ($5,000), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment.

(4) Any person who violates paragraph (8) of subdivision (c) is punishable as follows:

(A) For a first violation that does not result in injury, a misdemeanor punishable by a fine not exceeding five thousand dollars ($5,000), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment.

(B) For any violation that results in injury, or for a second or subsequent violation, by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment in a county jail not exceeding one year, or by imprisonment pursuant to subdivision (h) of Section 1170, or by both that fine and imprisonment.

(5) Any person who violates paragraph (9) of subdivision (c) is punishable as follows:

(A) For a first violation that does not result in injury, an infraction punishable by a fine not one thousand dollars.

(B) For any violation that results in injury, or for a second or subsequent violation, by a fine not exceeding five thousand dollars ($5,000), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment.

(e) (1) In addition to any other civil remedy available, the owner or lessee of the computer, computer system, computer network, computer program, or data who suffers damage or loss by reason of a violation of any of the provisions of subdivision (c) may bring a civil action against the violator for compensatory damages and injunctive relief or other equitable relief. Compensatory damages shall include any expenditure reasonably and necessarily incurred by the owner or lessee to verify that a computer system, computer network, computer program, or data was or was not altered, damaged, or deleted by the access. For the purposes of actions authorized by this subdivision, the conduct of an unemancipated minor shall be imputed to the parent or legal guardian having control or custody of the minor, pursuant to the provisions of Section 1714.1 of the Civil Code.

(2) In any action brought pursuant to this subdivision the court may award reasonable attorney s fees.

(3) A community college, state university, or academic institution accredited in this state is required to include computer-related crimes as a specific violation of college or university student conduct policies and regulations that may subject a student to disciplinary sanctions up to and including dismissal from the academic institution. This paragraph shall not apply to the University of California unless the Board of Regents adopts a resolution to that effect.

(4) In any action brought pursuant to this subdivision for a willful violation of the provisions of subdivision (c), where it is proved by clear and convincing evidence that a defendant has been guilty of oppression, fraud, or malice as defined in subdivision (c) of Section 3294 of the Civil Code, the court may additionally award punitive or exemplary damages.

(5) No action may be brought pursuant to this subdivision unless it is initiated within three years of the date of the act complained of, or the date of the discovery of the damage, whichever is later.

(f) This section shall not be construed to preclude the applicability of any other provision of the criminal law of this state which applies or may apply to any transaction, nor shall it make illegal any employee labor relations activities that are within the scope and protection of state or federal labor laws.

(g) Any computer, computer system, computer network, or any software or data, owned by the defendant, that is used during the commission of any public offense described in subdivision (c) or any computer, owned by the defendant, which is used as a repository for the storage of software or data illegally obtained in violation of subdivision (c) shall be subject to forfeiture, as specified in Section 502.01.

(h) (1) Subdivision (c) does not apply to punish any acts which are committed by a person within the scope of his or her lawful employment. For purposes of this section, a person acts within the scope of his or her employment when he or she performs acts which are reasonably necessary to the performance of his or her work assignment.

(2) Paragraph (3) of subdivision (c) does not apply to penalize any acts committed by a person acting outside of his or her lawful employment, provided that the employee s activities do not cause an injury, as defined in paragraph (8) of subdivision (b), to the employer or another, or provided that the value of supplies or computer services, as defined in paragraph (4) of subdivision (b), which are used does not exceed an accumulated total of two hundred fifty dollars ($250).

(i) No activity exempted from prosecution under paragraph (2) of subdivision (h) which incidentally violates paragraph (2), (4), or (7) of subdivision (c) shall be prosecuted under those paragraphs.

(j) For purposes of bringing a civil or a criminal action under this section, a person who causes, by any means, the access of a computer, computer system, or computer network in one jurisdiction from another jurisdiction is deemed to have personally accessed the computer, computer system, or computer network in each jurisdiction.

(k) In determining the terms and conditions applicable to a person convicted of a violation of this section the court shall consider the following:

(1) The court shall consider prohibitions on access to and use of computers.

(2) Except as otherwise required by law, the court shall consider alternate sentencing, including community service, if the defendant shows remorse and recognition of the wrongdoing, and an inclination not to repeat the offense.

(Amended by Stats. 2011, Ch. 15, Sec. 378. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



502.01

(a) As used in this section:

(1) Property subject to forfeiture means any property of the defendant that is illegal telecommunications equipment as defined in subdivision (g) of Section 502.8, or a computer, computer system, or computer network, and any software or data residing thereon, if the telecommunications device, computer, computer system, or computer network was used in committing a violation of, or conspiracy to commit a violation of, subdivision (b) of Section 272, Section 288, 288.2, 311.1, 311.2, 311.3, 311.4, 311.5, 311.10, 311.11, 422, 470, 470a, 472, 475, 476, 480, 483.5, 484g, or subdivision (a), (b), or (d) of Section 484e, subdivision (a) of Section 484f, subdivision (b) or (c) of Section 484i, subdivision (c) of Section 502, or Section 502.7, 502.8, 529, 529a, or 530.5, 537e, 593d, 593e, or 646.9, or was used as a repository for the storage of software or data obtained in violation of those provisions. Forfeiture shall not be available for any property used solely in the commission of an infraction. If the defendant is a minor, it also includes property of the parent or guardian of the defendant.

(2) Sentencing court means the court sentencing a person found guilty of violating or conspiring to commit a violation of subdivision (b) of Section 272, Section 288, 288.2, 311.1, 311.2, 311.3, 311.4, 311.5, 311.10, 311.11, 422, 470, 470a, 472, 475, 476, 480, 483.5, 484g, or subdivision (a), (b), or (d) of Section 484e, subdivision (d) of Section 484e, subdivision (a) of Section 484f, subdivision (b) or (c) of Section 484i, subdivision (c) of Section 502, or Section 502.7, 502.8, 529, 529a, 530.5, 537e, 593d, 593e, or 646.9, or, in the case of a minor, found to be a person described in Section 602 of the Welfare and Institutions Code because of a violation of those provisions, the juvenile court.

(3) Interest means any property interest in the property subject to forfeiture.

(4) Security interest means an interest that is a lien, mortgage, security interest, or interest under a conditional sales contract.

(5) Value has the following meanings:

(A) When counterfeit items of computer software are manufactured or possessed for sale, the value of those items shall be equivalent to the retail price or fair market price of the true items that are counterfeited.

(B) When counterfeited but unassembled components of computer software packages are recovered, including, but not limited to, counterfeited computer diskettes, instruction manuals, or licensing envelopes, the value of those components of computer software packages shall be equivalent to the retail price or fair market price of the number of completed computer software packages that could have been made from those components.

(b) The sentencing court shall, upon petition by the prosecuting attorney, at any time following sentencing, or by agreement of all parties, at the time of sentencing, conduct a hearing to determine whether any property or property interest is subject to forfeiture under this section. At the forfeiture hearing, the prosecuting attorney shall have the burden of establishing, by a preponderance of the evidence, that the property or property interests are subject to forfeiture. The prosecuting attorney may retain seized property that may be subject to forfeiture until the sentencing hearing.

(c) Prior to the commencement of a forfeiture proceeding, the law enforcement agency seizing the property subject to forfeiture shall make an investigation as to any person other than the defendant who may have an interest in it. At least 30 days before the hearing to determine whether the property should be forfeited, the prosecuting agency shall send notice of the hearing to any person who may have an interest in the property that arose before the seizure.

A person claiming an interest in the property shall file a motion for the redemption of that interest at least 10 days before the hearing on forfeiture, and shall send a copy of the motion to the prosecuting agency and to the probation department.

If a motion to redeem an interest has been filed, the sentencing court shall hold a hearing to identify all persons who possess valid interests in the property. No person shall hold a valid interest in the property if, by a preponderance of the evidence, the prosecuting agency shows that the person knew or should have known that the property was being used in violation of, or conspiracy to commit a violation of, subdivision (b) of Section 272, Section 288, 288.2, 311.1, 311.2, 311.3, 311.4, 311.5, 311.10, 311.11, 470, 470a, 472, 475, 476, 480, 483.5, 484g, or subdivision (a), (b), or (d) of Section 484e, subdivision (a) of Section 484f, subdivision (b) or (c) of Section 484i, subdivision (c) of Section 502, or Section 502.7, 502.8, 529, 529a, 530.5, 537e, 593d, 593e, or 646.9, and that the person did not take reasonable steps to prevent that use, or if the interest is a security interest, the person knew or should have known at the time that the security interest was created that the property would be used for a violation.

(d) If the sentencing court finds that a person holds a valid interest in the property, the following provisions shall apply:

(1) The court shall determine the value of the property.

(2) The court shall determine the value of each valid interest in the property.

(3) If the value of the property is greater than the value of the interest, the holder of the interest shall be entitled to ownership of the property upon paying the court the difference between the value of the property and the value of the valid interest.

If the holder of the interest declines to pay the amount determined under paragraph (2), the court may order the property sold and designate the prosecutor or any other agency to sell the property. The designated agency shall be entitled to seize the property and the holder of the interest shall forward any documentation underlying the interest, including any ownership certificates for that property, to the designated agency. The designated agency shall sell the property and pay the owner of the interest the proceeds, up to the value of that interest.

(4) If the value of the property is less than the value of the interest, the designated agency shall sell the property and pay the owner of the interest the proceeds, up to the value of that interest.

(e) If the defendant was a minor at the time of the offense, this subdivision shall apply to property subject to forfeiture that is the property of the parent or guardian of the minor.

(1) The prosecuting agency shall notify the parent or guardian of the forfeiture hearing at least 30 days before the date set for the hearing.

(2) The computer or telecommunications device shall not be subject to forfeiture if the parent or guardian files a signed statement with the court at least 10 days before the date set for the hearing that the minor shall not have access to any computer or telecommunications device owned by the parent or guardian for two years after the date on which the minor is sentenced.

(3) If the minor is convicted of a violation of Section 288, 288.2, 311.1, 311.2, 311.3, 311.4, 311.5, 311.10, 311.11, 470, 470a, 472, 476, 480, or subdivision (b) of Section 484e, subdivision (d) of Section 484e, subdivision (a) of Section 484f, subdivision (b) of Section 484i, subdivision (c) of Section 502, or Section 502.7, 502.8, 529, 529a, or 530.5, within two years after the date on which the minor is sentenced, and the violation involves a computer or telecommunications device owned by the parent or guardian, the original property subject to forfeiture, and the property involved in the new offense, shall be subject to forfeiture notwithstanding paragraph (2).

(4) Notwithstanding paragraph (1), (2), or (3), or any other provision of this chapter, if a minor s parent or guardian makes full restitution to the victim of a crime enumerated in this chapter in an amount or manner determined by the court, the forfeiture provisions of this chapter do not apply to the property of that parent or guardian if the property was located in the family s primary residence during the commission of the crime.

(f) Notwithstanding any other provision of this chapter, the court may exercise its discretion to deny forfeiture where the court finds that the convicted defendant, or minor adjudicated to come within the jurisdiction of the juvenile court, is not likely to use the property otherwise subject to forfeiture for future illegal acts.

(g) If the defendant is found to have the only valid interest in the property subject to forfeiture, it shall be distributed as follows:

(1) First, to the victim, if the victim elects to take the property as full or partial restitution for injury, victim expenditures, or compensatory damages, as defined in paragraph (1) of subdivision (e) of Section 502. If the victim elects to receive the property under this paragraph, the value of the property shall be determined by the court and that amount shall be credited against the restitution owed by the defendant. The victim shall not be penalized for electing not to accept the forfeited property in lieu of full or partial restitution.

(2) Second, at the discretion of the court, to one or more of the following agencies or entities:

(A) The prosecuting agency.

(B) The public entity of which the prosecuting agency is a part.

(C) The public entity whose officers or employees conducted the investigation resulting in forfeiture.

(D) Other state and local public entities, including school districts.

(E) Nonprofit charitable organizations.

(h) If the property is to be sold, the court may designate the prosecuting agency or any other agency to sell the property at auction. The proceeds of the sale shall be distributed by the court as follows:

(1) To the bona fide or innocent purchaser or encumbrancer, conditional sales vendor, or mortgagee of the property up to the amount of his or her interest in the property, if the court orders a distribution to that person.

(2) The balance, if any, to be retained by the court, subject to the provisions for distribution under subdivision (g).

(Amended by Stats. 2005, Ch. 461, Sec. 2. Effective January 1, 2006.)



502.5

Every person who, after mortgaging or encumbering by deed of trust any real property, and during the existence of such mortgage or deed of trust, or after such mortgaged or encumbered property shall have been sold under an order and decree of foreclosure or at trustee s sale, and with intent to defraud or injure the mortgagee or the beneficiary or trustee, under such deed of trust, his representatives, successors or assigns, or the purchaser of such mortgaged or encumbered premises at such foreclosure or trustee s sale, his representatives, successors or assigns, takes, removes or carries away from such mortgaged or encumbered premises, or otherwise disposes of or permits the taking, removal or carrying away or otherwise disposing of any house, barn, windmill, water tank, pump, engine or other part of the freehold that is attached or affixed to such premises as an improvement thereon, without the written consent of the mortgagee or beneficiary, under deed of trust, his representatives, successors or assigns, or the purchaser at such foreclosure or trustee s sale, his representatives, successors or assigns, is guilty of larceny and shall be punished accordingly.

(Added by renumbering Section 502 by Stats. 1979, Ch. 373.)



502.6

(a) Any person who knowingly, willfully, and with the intent to defraud, possesses a scanning device, or who knowingly, willfully, and with intent to defraud, uses a scanning device to access, read, obtain, memorize or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card without the permission of the authorized user of the payment card is guilty of a misdemeanor, punishable by a term in a county jail not to exceed one year, or a fine of one thousand dollars ($1,000), or both the imprisonment and fine.

(b) Any person who knowingly, willfully, and with the intent to defraud, possesses a reencoder, or who knowingly, willfully, and with intent to defraud, uses a reencoder to place encoded information on the magnetic strip or stripe of a payment card or any electronic medium that allows an authorized transaction to occur, without the permission of the authorized user of the payment card from which the information is being reencoded is guilty of a misdemeanor, punishable by a term in a county jail not to exceed one year, or a fine of one thousand dollars ($1,000), or both the imprisonment and fine.

(c) Any scanning device or reencoder described in subdivision (e) owned by the defendant and possessed or used in violation of subdivision (a) or (b) may be seized and be destroyed as contraband by the sheriff of the county in which the scanning device or reencoder was seized.

(d) Any computer, computer system, computer network, or any software or data, owned by the defendant, which is used during the commission of any public offense described in this section or any computer, owned by the defendant, which is used as a repository for the storage of software or data illegally obtained in violation of this section shall be subject to forfeiture.

(e) As used in this section, the following definitions apply:

(1) Scanning device means a scanner, reader, or any other electronic device that is used to access, read, scan, obtain, memorize, or store, temporarily or permanently, information encoded on the magnetic strip or stripe of a payment card.

(2) Reencoder means an electronic device that places encoded information from the magnetic strip or stripe of a payment card on to the magnetic strip or stripe of a different payment card.

(3) Payment card means a credit card, debit card, or any other card that is issued to an authorized user and that allows the user to obtain, purchase, or receive goods, services, money, or anything else of value.

(f) Nothing in this section shall preclude prosecution under any other provision of law.

(Added by Stats. 2002, Ch. 861, Sec. 1. Effective January 1, 2003.)



502.7

(a) Any person who, knowingly, willfully, and with intent to defraud a person providing telephone or telegraph service, avoids or attempts to avoid, or aids, abets or causes another to avoid the lawful charge, in whole or in part, for telephone or telegraph service by any of the following means is guilty of a misdemeanor or a felony, except as provided in subdivision (g):

(1) By charging the service to an existing telephone number or credit card number without the authority of the subscriber thereto or the lawful holder thereof.

(2) By charging the service to a nonexistent telephone number or credit card number, or to a number associated with telephone service which is suspended or terminated, or to a revoked or canceled (as distinguished from expired) credit card number, notice of the suspension, termination, revocation, or cancellation of the telephone service or credit card having been given to the subscriber thereto or the holder thereof.

(3) By use of a code, prearranged scheme, or other similar stratagem or device whereby the person, in effect, sends or receives information.

(4) By rearranging, tampering with, or making connection with telephone or telegraph facilities or equipment, whether physically, electrically, acoustically, inductively, or otherwise, or by using telephone or telegraph service with knowledge or reason to believe that the rearrangement, tampering, or connection existed at the time of the use.

(5) By using any other deception, false pretense, trick, scheme, device, conspiracy, or means, including the fraudulent use of false, altered, or stolen identification.

(b) Any person who does either of the following is guilty of a misdemeanor or a felony, except as provided in subdivision (g):

(1) Makes, possesses, sells, gives, or otherwise transfers to another, or offers or advertises any instrument, apparatus, or device with intent to use it or with knowledge or reason to believe it is intended to be used to avoid any lawful telephone or telegraph toll charge or to conceal the existence or place of origin or destination of any telephone or telegraph message.

(2) Sells, gives, or otherwise transfers to another or offers, or advertises plans or instructions for making or assembling an instrument, apparatus, or device described in paragraph (1) of this subdivision with knowledge or reason to believe that they may be used to make or assemble the instrument, apparatus, or device.

(c) Any person who publishes the number or code of an existing, canceled, revoked, expired, or nonexistent credit card, or the numbering or coding which is employed in the issuance of credit cards, with the intent that it be used or with knowledge or reason to believe that it will be used to avoid the payment of any lawful telephone or telegraph toll charge is guilty of a misdemeanor. Subdivision (g) shall not apply to this subdivision. As used in this section, publishes means the communication of information to any one or more persons, either orally, in person or by telephone, radio, or television, or electronic means, including, but not limited to, a bulletin board system, or in a writing of any kind, including without limitation a letter or memorandum, circular or handbill, newspaper, or magazine article, or book.

(d) Any person who is the issuee of a calling card, credit card, calling code, or any other means or device for the legal use of telecommunications services and who receives anything of value for knowingly allowing another person to use the means or device in order to fraudulently obtain telecommunications services is guilty of a misdemeanor or a felony, except as provided in subdivision (g).

(e) Subdivision (a) applies when the telephone or telegraph communication involved either originates or terminates, or both originates and terminates, in this state, or when the charges for service would have been billable, in normal course, by a person providing telephone or telegraph service in this state, but for the fact that the charge for service was avoided, or attempted to be avoided, by one or more of the means set forth in subdivision (a).

(f) Jurisdiction of an offense under this section is in the jurisdictional territory where the telephone call or telegram involved in the offense originates or where it terminates, or the jurisdictional territory to which the bill for the service is sent or would have been sent but for the fact that the service was obtained or attempted to be obtained by one or more of the means set forth in subdivision (a).

(g) Theft of any telephone or telegraph services under this section by a person who has a prior misdemeanor or felony conviction for theft of services under this section within the past five years, is a felony.

(h) Any person or telephone company defrauded by any acts prohibited under this section shall be entitled to restitution for the entire amount of the charges avoided from any person or persons convicted under this section.

(i) Any instrument, apparatus, device, plans, instructions, or written publication described in subdivision (b) or (c) may be seized under warrant or incident to a lawful arrest, and, upon the conviction of a person for a violation of subdivision (a), (b), or (c), the instrument, apparatus, device, plans, instructions, or written publication may be destroyed as contraband by the sheriff of the county in which the person was convicted or turned over to the person providing telephone or telegraph service in the territory in which it was seized.

(j) Any computer, computer system, computer network, or any software or data, owned by the defendant, which is used during the commission of any public offense described in this section or any computer, owned by the defendant, which is used as a repository for the storage of software or data illegally obtained in violation of this section shall be subject to forfeiture.

(Amended by Stats. 1993, Ch. 1014, Sec. 1. Effective January 1, 1994.)



502.8

(a) Any person who knowingly advertises illegal telecommunications equipment is guilty of a misdemeanor.

(b) Any person who possesses or uses illegal telecommunications equipment intending to avoid the payment of any lawful charge for telecommunications service or to facilitate other criminal conduct is guilty of a misdemeanor.

(c) Any person found guilty of violating subdivision (b), who has previously been convicted of the same offense, shall be guilty of a felony, punishable by imprisonment in state prison, a fine of up to fifty thousand dollars ($50,000), or both.

(d) Any person who possesses illegal telecommunications equipment with intent to sell, transfer, or furnish or offer to sell, transfer, or furnish the equipment to another, intending to avoid the payment of any lawful charge for telecommunications service or to facilitate other criminal conduct is guilty of a misdemeanor punishable by one year in a county jail or imprisonment in state prison or a fine of up to ten thousand dollars ($10,000), or both.

(e) Any person who possesses 10 or more items of illegal telecommunications equipment with intent to sell or offer to sell the equipment to another, intending to avoid payment of any lawful charge for telecommunications service or to facilitate other criminal conduct, is guilty of a felony, punishable by imprisonment in state prison, a fine of up to fifty thousand dollars ($50,000), or both.

(f) Any person who manufactures 10 or more items of illegal telecommunications equipment with intent to sell or offer to sell the equipment to another, intending to avoid the payment of any lawful charge for telecommunications service or to facilitate other criminal conduct is guilty of a felony punishable by imprisonment in state prison or a fine of up to fifty thousand dollars ($50,000), or both.

(g) For purposes of this section, illegal telecommunications equipment means equipment that operates to evade the lawful charges for any telecommunications service; surrepticiously intercept electronic serial numbers or mobile identification numbers; alter electronic serial numbers; circumvent efforts to confirm legitimate access to a telecommunications account; conceal from any telecommunications service provider or lawful authority the existence, place of origin, or destination of any telecommunication; or otherwise facilitate any other criminal conduct. Illegal telecommunications equipment includes, but is not limited to, any unauthorized electronic serial number or mobile identification number, whether incorporated into a wireless telephone or other device or otherwise. Items specified in this paragraph shall be considered illegal telecommunications equipment notwithstanding any statement or disclaimer that the items are intended for educational, instructional, or similar purposes.

(h) (1) In the event that a person violates the provisions of this section with the intent to avoid the payment of any lawful charge for telecommunications service to a telecommunications service provider, the court shall order the person to pay restitution to the telecommunications service provider in an amount that is the greater of the following:

(A) Five thousand dollars ($5,000).

(B) Three times the amount of actual damages, if any, sustained by the telecommunications service provider, plus reasonable attorney fees.

(2) It is not a necessary prerequisite to an order of restitution under this section that the telecommunications service provider has suffered, or be threatened with, actual damages.

(Amended by Stats. 1997, Ch. 554, Sec. 1. Effective January 1, 1998.)



502.9

Upon conviction of a felony violation under this chapter, the fact that the victim was an elder or dependent person, as defined in Section 288, shall be considered a circumstance in aggravation when imposing a term under subdivision (b) of Section 1170.

(Amended by Stats. 2004, Ch. 823, Sec. 8. Effective January 1, 2005.)






CHAPTER 6. Embezzlement

503

Embezzlement is the fraudulent appropriation of property by a person to whom it has been intrusted.

(Enacted 1872.)



504

Every officer of this state, or of any county, city, city and county, or other municipal corporation or subdivision thereof, and every deputy, clerk, or servant of that officer, and every officer, director, trustee, clerk, servant, or agent of any association, society, or corporation (public or private), who fraudulently appropriates to any use or purpose not in the due and lawful execution of that person s trust, any property in his or her possession or under his or her control by virtue of that trust, or secretes it with a fraudulent intent to appropriate it to that use or purpose, is guilty of embezzlement.

(Amended by Stats. 2002, Ch. 787, Sec. 13. Effective January 1, 2003.)



504a

Every person who shall fraudulently remove, conceal or dispose of any goods, chattels or effects, leased or let to him by any instrument in writing, or any personal property or effects of another in his possession, under a contract of purchase not yet fulfilled, and any person in possession of such goods, chattels, or effects knowing them to be subject to such lease or contract of purchase who shall so remove, conceal or dispose of the same with intent to injure or defraud the lessor or owner thereof, is guilty of embezzlement.

(Added by Stats. 1917, Ch. 180.)



504b

Where under the terms of a security agreement, as defined in paragraph (74) of subdivision (a) of Section 9102 of the Commercial Code, the debtor has the right to sell the property covered thereby and is to account to the secured party for, and pay to the secured party the indebtedness secured by the security agreement from, the proceeds of the sale of any of the property, and where the debtor, having sold the property covered by the security agreement and having received the proceeds of the sale, willfully and wrongfully, and with the intent to defraud, fails to pay to the secured party the amounts due under the security agreement, or the proceeds of the sale, whichever is the lesser amount, and appropriates the money to his or her own use, the debtor shall be guilty of embezzlement and shall be punishable as provided in Section 514.

(Amended by Stats. 2013, Ch. 531, Sec. 26. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)



505

Every carrier or other person having under his control personal property for the purpose of transportation for hire, who fraudulently appropriates it to any use or purpose inconsistent with the safe keeping of such property and its transportation according to his trust, is guilty of embezzlement, whether he has broken the package in which such property is contained, or has otherwise separated the items thereof, or not.

(Enacted 1872.)



506

Every trustee, banker, merchant, broker, attorney, agent, assignee in trust, executor, administrator, or collector, or person otherwise intrusted with or having in his control property for the use of any other person, who fraudulently appropriates it to any use or purpose not in the due and lawful execution of his trust, or secretes it with a fraudulent intent to appropriate it to such use or purpose, and any contractor who appropriates money paid to him for any use or purpose, other than for that which he received it, is guilty of embezzlement, and the payment of laborers and materialmen for work performed or material furnished in the performance of any contract is hereby declared to be the use and purpose to which the contract price of such contract, or any part thereof, received by the contractor shall be applied.

(Amended by Stats. 1919, Ch. 518.)



506a

Any person who, acting as collector, or acting in any capacity in or about a business conducted for the collection of accounts or debts owing by another person, and who violates Section 506 of the Penal Code, shall be deemed to be an agent or person as defined in Section 506, and subject for a violation of Section 506, to be prosecuted, tried, and punished in accordance therewith and with law; and collector means every such person who collects, or who has in his or her possession or under his or her control property or money for the use of any other person, whether in his or her own name and mixed with his or her own property or money, or otherwise, or whether he or she has any interest, direct or indirect, in or to such property or money, or any portion thereof, and who fraudulently appropriates to his or her own use, or the use of any person other than the true owner, or person entitled thereto, or secretes that property or money, or any portion thereof, or interest therein not his or her own, with a fraudulent intent to appropriate it to any use or purpose not in the due and lawful execution of his or her trust.

(Amended by Stats. 1987, Ch. 828, Sec. 30.)



506b

Any person who violates Section 2985.3 or 2985.4 of the Civil Code, relating to real property sales contracts, is guilty of a public offense punishable by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment in a the county jail not exceeding one year, or by imprisonment pursuant to subdivision (h) of Section 1170, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 379. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



507

Every person intrusted with any property as bailee, tenant, or lodger, or with any power of attorney for the sale or transfer thereof, who fraudulently converts the same or the proceeds thereof to his own use, or secretes it or them with a fraudulent intent to convert to his own use, is guilty of embezzlement.

(Enacted 1872.)



508

Every clerk, agent, or servant of any person who fraudulently appropriates to his own use, or secretes with a fraudulent intent to appropriate to his own use, any property of another which has come into his control or care by virtue of his employment as such clerk, agent, or servant, is guilty of embezzlement.

(Enacted 1872.)



509

A distinct act of taking is not necessary to constitute embezzlement.

(Enacted 1872.)



510

Any evidence of debt, negotiable by delivery only, and actually executed, is the subject of embezzlement, whether it has been delivered or issued as a valid instrument or not.

(Enacted 1872.)



511

Upon any indictment for embezzlement, it is a sufficient defense that the property was appropriated openly and avowedly, and under a claim of title preferred in good faith, even though such claim is untenable. But this provision does not excuse the unlawful retention of the property of another to offset or pay demands held against him.

(Enacted 1872.)



512

The fact that the accused intended to restore the property embezzled, is no ground of defense or mitigation of punishment, if it has not been restored before an information has been laid before a magistrate, or an indictment found by a grand jury, charging the commission of the offense.

(Amended by Stats. 1905, Ch. 520.)



513

Whenever, prior to an information laid before a magistrate, or an indictment found by a grand jury, charging the commission of embezzlement, the person accused voluntarily and actually restores or tenders restoration of the property alleged to have been embezzled, or any part thereof, such fact is not a ground of defense, but it authorizes the court to mitigate punishment, in its discretion.

(Amended by Stats. 1905, Ch. 520.)



514

Every person guilty of embezzlement is punishable in the manner prescribed for theft of property of the value or kind embezzled; and where the property embezzled is an evidence of debt or right of action, the sum due upon it or secured to be paid by it must be taken as its value; if the embezzlement or defalcation is of the public funds of the United States, or of this state, or of any county or municipality within this state, the offense is a felony, and is punishable by imprisonment in the state prison; and the person so convicted is ineligible thereafter to any office of honor, trust, or profit in this state.

(Amended by Stats. 1976, Ch. 1139.)



515

Upon conviction of a felony violation under this chapter, the fact that the victim was an elder or dependent person, as defined in Section 288, shall be considered a circumstance in aggravation when imposing a term under subdivision (b) of Section 1170.

(Amended by Stats. 2004, Ch. 823, Sec. 9. Effective January 1, 2005.)






CHAPTER 7. Extortion

518

Extortion is the obtaining of property from another, with his consent, or the obtaining of an official act of a public officer, induced by a wrongful use of force or fear, or under color of official right.

(Amended by Stats. 1939, Ch. 601.)



519

Fear, such as will constitute extortion, may be induced by a threat, either:

1. To do an unlawful injury to the person or property of the individual threatened or of a third person; or,

2. To accuse the individual threatened, or a relative of his or her, or member of his or her family, of a crime; or,

3. To expose, or to impute to him, her, or them a deformity, disgrace, or crime; or,

4. To expose a secret affecting him, her, or them; or,

5. To report his, her, or their immigration status or suspected immigration status.

(Amended by Stats. 2013, Ch. 572, Sec. 1. Effective January 1, 2014.)



520

Every person who extorts any money or other property from another, under circumstances not amounting to robbery or carjacking, by means of force, or any threat, such as is mentioned in Section 519, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for two, three or four years.

(Amended by Stats. 2011, Ch. 15, Sec. 380. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



521

Every person who commits any extortion under color of official right, in cases for which a different punishment is not prescribed in this Code, is guilty of a misdemeanor.

(Enacted 1872.)



522

Every person who, by any extortionate means, obtains from another his signature to any paper or instrument, whereby, if such signature were freely given, any property would be transferred, or any debt, demand, charge, or right of action created, is punishable in the same manner as if the actual delivery of such debt, demand, charge, or right of action were obtained.

(Enacted 1872.)



523

Every person who, with intent to extort any money or other property from another, sends or delivers to any person any letter or other writing, whether subscribed or not, expressing or implying, or adapted to imply, any threat such as is specified in Section 519, is punishable in the same manner as if such money or property were actually obtained by means of such threat.

(Enacted 1872.)



524

Every person who attempts, by means of any threat, such as is specified in Section 519 of this code, to extort money or other property from another is punishable by imprisonment in the county jail not longer than one year or in the state prison or by fine not exceeding ten thousand dollars ($10,000), or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 295. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



525

Upon conviction of a felony violation under this chapter, the fact that the victim was an elder or dependent person, as defined in Section 288, shall be considered a circumstance in aggravation when imposing a term under subdivision (b) of Section 1170.

(Amended by Stats. 2004, Ch. 823, Sec. 10. Effective January 1, 2005.)



526

Any person, who, with intent to obtain from another person any money, article of personal property or other thing of value, delivers or causes to be delivered to the other person any paper, document or written, typed or printed form purporting to be an order or other process of a court, or designed or calculated by its writing, typing or printing, or the arrangement thereof, to cause or lead the other person to believe it to be an order or other process of a court, when in fact such paper, document or written, typed or printed form is not an order or process of a court, is guilty of a misdemeanor, and each separate delivery of any paper, document or written, typed or printed form shall constitute a separate offense.

(Amended by Stats. 1987, Ch. 828, Sec. 31.)



527

Any person who shall sell or offer for sale, print, publish, or distribute any paper, document or written, typed or printed form, designed or calculated by its writing, typing or printing, or the arrangement thereof, to cause or lead any person to believe it to be, or that it will be used as an order or other process of a court when in fact such paper, document or written, typed or printed form is not to be used as the order or process of a court, is guilty of a misdemeanor, and each separate publication, printing, distribution, sale or offer to sell any such paper, document or written, typed or printed form shall constitute a separate offense, and upon conviction thereof in addition to any other sentence imposed the court may order that all such papers or documents or written, typed or printed forms in the possession or under the control of the person found guilty of such misdemeanor shall be delivered to such court or the clerk thereof for destruction.

(Added by Stats. 1929, Ch. 593.)






CHAPTER 8. False Personation and Cheats

528

Every person who falsely personates another, and in such assumed character marries or pretends to marry, or to sustain the marriage relation towards another, with or without the connivance of such other, is guilty of a felony.

(Enacted 1872.)



528.5

(a) Notwithstanding any other provision of law, any person who knowingly and without consent credibly impersonates another actual person through or on an Internet Web site or by other electronic means for purposes of harming, intimidating, threatening, or defrauding another person is guilty of a public offense punishable pursuant to subdivision (d).

(b) For purposes of this section, an impersonation is credible if another person would reasonably believe, or did reasonably believe, that the defendant was or is the person who was impersonated.

(c) For purposes of this section, electronic means shall include opening an e-mail account or an account or profile on a social networking Internet Web site in another person s name.

(d) A violation of subdivision (a) is punishable by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in a county jail not exceeding one year, or by both that fine and imprisonment.

(e) In addition to any other civil remedy available, a person who suffers damage or loss by reason of a violation of subdivision (a) may bring a civil action against the violator for compensatory damages and injunctive relief or other equitable relief pursuant to paragraphs (1), (2), (4), and (5) of subdivision (e) and subdivision (g) of Section 502.

(f) This section shall not preclude prosecution under any other law.

(Added by Stats. 2010, Ch. 335, Sec. 1. Effective January 1, 2011.)



529

(a) Every person who falsely personates another in either his or her private or official capacity, and in that assumed character does any of the following, is punishable pursuant to subdivision (b):

(1) Becomes bail or surety for any party in any proceeding whatever, before any court or officer authorized to take that bail or surety.

(2) Verifies, publishes, acknowledges, or proves, in the name of another person, any written instrument, with intent that the same may be recorded, delivered, or used as true.

(3) Does any other act whereby, if done by the person falsely personated, he might, in any event, become liable to any suit or prosecution, or to pay any sum of money, or to incur any charge, forfeiture, or penalty, or whereby any benefit might accrue to the party personating, or to any other person.

(b) By a fine not exceeding ten thousand dollars ($10,000), or by imprisonment in a county jail not exceeding one year, or imprisonment pursuant to subdivision (h) of Section 1170, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 381. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



529a

Every person who manufactures, produces, sells, offers, or transfers to another any document purporting to be either a certificate of birth or certificate of baptism, knowing such document to be false or counterfeit and with the intent to deceive, is guilty of a crime, and upon conviction therefor, shall be punished by imprisonment in a county jail not to exceed one year, or by imprisonment pursuant to subdivision (h) of Section 1170. Every person who offers, displays, or has in his or her possession any false or counterfeit certificate of birth or certificate of baptism, or any genuine certificate of birth which describes a person then living or deceased, with intent to represent himself or herself as another or to conceal his or her true identity, is guilty of a crime, and upon conviction therefor, shall be punished by imprisonment in the county jail not to exceed one year.

(Amended by Stats. 2011, Ch. 15, Sec. 382. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



529.5

(a) Every person who manufactures, sells, offers for sale, or transfers any document, not amounting to counterfeit, purporting to be a government-issued identification card or driver s license, which by virtue of the wording or appearance thereon could reasonably deceive an ordinary person into believing that it is issued by a government agency, and who knows that the document is not a government-issued document, is guilty of a misdemeanor, punishable by imprisonment in a county jail not exceeding one year, or by a fine not exceeding one thousand dollars ($1,000), or by both the fine and imprisonment.

(b) Any person who, having been convicted of a violation of subdivision (a), is subsequently convicted of a violation of subdivision (a), is punishable for the subsequent conviction by imprisonment in a county jail not exceeding one year, or by a fine not exceeding five thousand dollars ($5,000), or by both the fine and imprisonment.

(c) Any person who possesses a document described in subdivision (a) and who knows that the document is not a government-issued document is guilty of a misdemeanor punishable by a fine of not less than one thousand dollars ($1,000) and not more than two thousand five hundred dollars ($2,500). The misdemeanor fine shall be imposed except in unusual cases where the interests of justice would be served. The court may allow an offender to work off the fine by doing community service. If community service work is not available, the misdemeanor shall be punishable by a fine of up to one thousand dollars ($1,000), based on the person s ability to pay.

(d) If an offense specified in this section is committed by a person when he or she is under 21 years of age, but is 13 years of age or older, the court also may suspend the person s driving privilege for one year, pursuant to Section 13202.5 of the Vehicle Code.

(Amended by Stats. 1990, Ch. 960, Sec. 1.)



529.7

Any person who obtains, or assists another person in obtaining, a driver s license, identification card, vehicle registration certificate, or any other official document issued by the Department of Motor Vehicles, with knowledge that the person obtaining the document is not entitled to the document, is guilty of a misdemeanor, and is punishable by imprisonment in a county jail for up to one year, or a fine of up to one thousand dollars ($1,000), or both.

(Added by Stats. 2002, Ch. 907, Sec. 2. Effective January 1, 2003.)



530

Every person who falsely personates another, in either his private or official capacity, and in such assumed character receives any money or property, knowing that it is intended to be delivered to the individual so personated, with intent to convert the same to his own use, or to that of another person, or to deprive the true owner thereof, is punishable in the same manner and to the same extent as for larceny of the money or property so received.

(Amended by Stats. 1905, Ch. 523.)



530.5

(a) Every person who willfully obtains personal identifying information, as defined in subdivision (b) of Section 530.55, of another person, and uses that information for any unlawful purpose, including to obtain, or attempt to obtain, credit, goods, services, real property, or medical information without the consent of that person, is guilty of a public offense, and upon conviction therefor, shall be punished by a fine, by imprisonment in a county jail not to exceed one year, or by both a fine and imprisonment, or by imprisonment pursuant to subdivision (h) of Section 1170.

(b) In any case in which a person willfully obtains personal identifying information of another person, uses that information to commit a crime in addition to a violation of subdivision (a), and is convicted of that crime, the court records shall reflect that the person whose identity was falsely used to commit the crime did not commit the crime.

(c) (1) Every person who, with the intent to defraud, acquires or retains possession of the personal identifying information, as defined in subdivision (b) of Section 530.55, of another person is guilty of a public offense, and upon conviction therefor, shall be punished by a fine, by imprisonment in a county jail not to exceed one year, or by both a fine and imprisonment.

(2) Every person who, with the intent to defraud, acquires or retains possession of the personal identifying information, as defined in subdivision (b) of Section 530.55, of another person, and who has previously been convicted of a violation of this section, upon conviction therefor shall be punished by a fine, by imprisonment in a county jail not to exceed one year, or by both a fine and imprisonment, or by imprisonment pursuant to subdivision (h) of Section 1170.

(3) Every person who, with the intent to defraud, acquires or retains possession of the personal identifying information, as defined in subdivision (b) of Section 530.55, of 10 or more other persons is guilty of a public offense, and upon conviction therefor, shall be punished by a fine, by imprisonment in a county jail not to exceed one year, or by both a fine and imprisonment, or by imprisonment pursuant to subdivision (h) of Section 1170.

(d) (1) Every person who, with the intent to defraud, sells, transfers, or conveys the personal identifying information, as defined in subdivision (b) of Section 530.55, of another person is guilty of a public offense, and upon conviction therefor, shall be punished by a fine, by imprisonment in a county jail not to exceed one year, or by both a fine and imprisonment, or by imprisonment pursuant to subdivision (h) of Section 1170.

(2) Every person who, with actual knowledge that the personal identifying information, as defined in subdivision (b) of Section 530.55, of a specific person will be used to commit a violation of subdivision (a), sells, transfers, or conveys that same personal identifying information is guilty of a public offense, and upon conviction therefor, shall be punished by a fine, by imprisonment pursuant to subdivision (h) of Section 1170, or by both a fine and imprisonment.

(e) Every person who commits mail theft, as defined in Section 1708 of Title 18 of the United States Code, is guilty of a public offense, and upon conviction therefor shall be punished by a fine, by imprisonment in a county jail not to exceed one year, or by both a fine and imprisonment. Prosecution under this subdivision shall not limit or preclude prosecution under any other provision of law, including, but not limited to, subdivisions (a) to (c), inclusive, of this section.

(f) An interactive computer service or access software provider, as defined in subsection (f) of Section 230 of Title 47 of the United States Code, shall not be liable under this section unless the service or provider acquires, transfers, sells, conveys, or retains possession of personal information with the intent to defraud.

(Amended by Stats. 2011, Ch. 15, Sec. 383. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



530.55

(a) For purposes of this chapter, person means a natural person, living or deceased, firm, association, organization, partnership, business trust, company, corporation, limited liability company, or public entity, or any other legal entity.

(b) For purposes of this chapter, personal identifying information means any name, address, telephone number, health insurance number, taxpayer identification number, school identification number, state or federal driver s license, or identification number, social security number, place of employment, employee identification number, professional or occupational number, mother s maiden name, demand deposit account number, savings account number, checking account number, PIN (personal identification number) or password, alien registration number, government passport number, date of birth, unique biometric data including fingerprint, facial scan identifiers, voiceprint, retina or iris image, or other unique physical representation, unique electronic data including information identification number assigned to the person, address or routing code, telecommunication identifying information or access device, information contained in a birth or death certificate, or credit card number of an individual person, or an equivalent form of identification.

(Added by Stats. 2006, Ch. 522, Sec. 3. Effective January 1, 2007.)



530.6

(a) A person who has learned or reasonably suspects that his or her personal identifying information has been unlawfully used by another, as described in subdivision (a) of Section 530.5, may initiate a law enforcement investigation by contacting the local law enforcement agency that has jurisdiction over his or her actual residence or place of business, which shall take a police report of the matter, provide the complainant with a copy of that report, and begin an investigation of the facts. If the suspected crime was committed in a different jurisdiction, the local law enforcement agency may refer the matter to the law enforcement agency where the suspected crime was committed for further investigation of the facts.

(b) A person who reasonably believes that he or she is the victim of identity theft may petition a court, or the court, on its own motion or upon application of the prosecuting attorney, may move, for an expedited judicial determination of his or her factual innocence, where the perpetrator of the identity theft was arrested for, cited for, or convicted of a crime under the victim s identity, or where a criminal complaint has been filed against the perpetrator in the victim s name, or where the victim s identity has been mistakenly associated with a record of criminal conviction. Any judicial determination of factual innocence made pursuant to this section may be heard and determined upon declarations, affidavits, police reports, or other material, relevant, and reliable information submitted by the parties or ordered to be part of the record by the court. Where the court determines that the petition or motion is meritorious and that there is no reasonable cause to believe that the victim committed the offense for which the perpetrator of the identity theft was arrested, cited, convicted, or subject to a criminal complaint in the victim s name, or that the victim s identity has been mistakenly associated with a record of criminal conviction, the court shall find the victim factually innocent of that offense. If the victim is found factually innocent, the court shall issue an order certifying this determination.

(c) After a court has issued a determination of factual innocence pursuant to this section, the court may order the name and associated personal identifying information contained in court records, files, and indexes accessible by the public deleted, sealed, or labeled to show that the data is impersonated and does not reflect the defendant s identity.

(d) A court that has issued a determination of factual innocence pursuant to this section may at any time vacate that determination if the petition, or any information submitted in support of the petition, is found to contain any material misrepresentation or fraud.

(e) The Judicial Council of California shall develop a form for use in issuing an order pursuant to this section.

(f) For purposes of this section, person means a natural person, firm, association, organization, partnership, business trust, company, corporation, limited liability company, or public entity.

(Amended by Stats. 2006, Ch. 10, Sec. 2. Effective February 25, 2006.)



530.7

(a) In order for a victim of identity theft to be included in the data base established pursuant to subdivision (c), he or she shall submit to the Department of Justice a court order obtained pursuant to any provision of law, a full set of fingerprints, and any other information prescribed by the department.

(b) Upon receiving information pursuant to subdivision (a), the Department of Justice shall verify the identity of the victim against any driver s license or other identification record maintained by the Department of Motor Vehicles.

(c) The Department of Justice shall establish and maintain a data base of individuals who have been victims of identity theft. The department shall provide a victim of identity theft or his or her authorized representative access to the data base in order to establish that the individual has been a victim of identity theft. Access to the data base shall be limited to criminal justice agencies, victims of identity theft, and individuals and agencies authorized by the victims.

(d) The Department of Justice shall establish and maintain a toll-free telephone number to provide access to information under subdivision (c).

(e) This section shall be operative September 1, 2001.

(Amended by Stats. 2001, Ch. 854, Sec. 30. Effective January 1, 2002.)



530.8

(a) If a person discovers that an application in his or her name for a loan, credit line or account, credit card, charge card, public utility service, mail receiving or forwarding service, office or desk space rental service, or commercial mobile radio service has been filed with any person or entity by an unauthorized person, or that an account in his or her name has been opened with a bank, trust company, savings association, credit union, public utility, mail receiving or forwarding service, office or desk space rental service, or commercial mobile radio service provider by an unauthorized person, then, upon presenting to the person or entity with which the application was filed or the account was opened a copy of a police report prepared pursuant to Section 530.6 and identifying information in the categories of information that the unauthorized person used to complete the application or to open the account, the person, or a law enforcement officer specified by the person, shall be entitled to receive information related to the application or account, including a copy of the unauthorized person s application or application information and a record of transactions or charges associated with the application or account. Upon request by the person in whose name the application was filed or in whose name the account was opened, the person or entity with which the application was filed shall inform him or her of the categories of identifying information that the unauthorized person used to complete the application or to open the account. The person or entity with which the application was filed or the account was opened shall provide copies of all paper records, records of telephone applications or authorizations, or records of electronic applications or authorizations required by this section, without charge, within 10 business days of receipt of the person s request and submission of the required copy of the police report and identifying information.

(b) Any request made pursuant to subdivision (a) to a person or entity subject to the provisions of Section 2891 of the Public Utilities Code shall be in writing and the requesting person shall be deemed to be the subscriber for purposes of that section.

(c) (1) Before a person or entity provides copies to a law enforcement officer pursuant to subdivision (a), the person or entity may require the requesting person to submit a signed and dated statement by which the requesting person does all of the following:

(A) Authorizes disclosure for a stated period.

(B) Specifies the name of the agency or department to which the disclosure is authorized.

(C) Identifies the types of records that the requesting person authorizes to be disclosed.

(2) The person or entity shall include in the statement to be signed by the requesting person a notice that the requesting person has the right at any time to revoke the authorization.

(d) (1) A failure to produce records pursuant to subdivision (a) shall be addressed by the court in the jurisdiction in which the victim resides or in which the request for information was issued. At the victim s request, the Attorney General, the district attorney, or the prosecuting city attorney may file a petition to compel the attendance of the person or entity in possession of the records, as described in subdivision (a), and order the production of the requested records to the court. The petition shall contain a declaration from the victim stating when the request for information was made, that the information requested was not provided, and what response, if any, was made by the person or entity. The petition shall also contain copies of the police report prepared pursuant to Section 530.6 and the request for information made pursuant to this section upon the person or entity in possession of the records, as described in subdivision (a), and these two documents shall be kept confidential by the court. The petition and copies of the police report and the application shall be served upon the person or entity in possession of the records, as described in subdivision (a). The court shall hold a hearing on the petition no later than 10 court days after the petition is served and filed. The court shall order the release of records to the victim as required pursuant to this section.

(2) In addition to any other civil remedy available, the victim may bring a civil action against the entity for damages, injunctive relief or other equitable relief, and a penalty of one hundred dollars ($100) per day of noncompliance, plus reasonable attorneys fees.

(e) For the purposes of this section, the following terms have the following meanings:

(1) Application means a new application for credit or service, the addition of authorized users to an existing account, the renewal of an existing account, or any other changes made to an existing account.

(2) Commercial mobile radio service means commercial mobile radio service as defined in Section 20.3 of Title 47 of the Code of Federal Regulations.

(3) Law enforcement officer means a peace officer as defined by Section 830.1.

(4) Person means a natural person, firm, association, organization, partnership, business trust, company, corporation, limited liability company, or public entity.

(Amended by Stats. 2006, Ch. 10, Sec. 3. Effective February 25, 2006.)



531

Every person who is a party to any fraudulent conveyance of any lands, tenements, or hereditaments, goods or chattels, or any right or interest issuing out of the same, or to any bond, suit, judgment, or execution, contract or conveyance, had, made, or contrived with intent to deceive and defraud others, or to defeat, hinder, or delay creditors or others of their just debts, damages, or demands; or who, being a party as aforesaid, at any time wittingly and willingly puts in, uses, avows, maintains, justifies, or defends the same, or any of them, as true, and done, had, or made in good faith, or upon good consideration, or aliens, assigns, or sells any of the lands, tenements, hereditaments, goods, chattels, or other things before mentioned, to him or them conveyed as aforesaid, or any part thereof, is guilty of a misdemeanor.

(Enacted 1872.)



531a

Every person who, with intent to defraud, knowingly executes or procures another to execute any instrument purporting to convey any real property, or any right or interest therein, knowing that such person so executing has no right to or interest in such property, or who files or procures the filing of any such instrument, knowing that the person executing the same had no right, title or interest in the property so purported to be conveyed, is guilty of a misdemeanor and is punishable by imprisonment for not more than one year or by fine of five thousand dollars or both.

(Added by Stats. 1929, Ch. 337.)



532

(a) Every person who knowingly and designedly, by any false or fraudulent representation or pretense, defrauds any other person of money, labor, or property, whether real or personal, or who causes or procures others to report falsely of his or her wealth or mercantile character, and by thus imposing upon any person obtains credit, and thereby fraudulently gets possession of money or property, or obtains the labor or service of another, is punishable in the same manner and to the same extent as for larceny of the money or property so obtained.

(b) Upon a trial for having, with an intent to cheat or defraud another designedly, by any false pretense, obtained the signature of any person to a written instrument, or having obtained from any person any labor, money, or property, whether real or personal, or valuable thing, the defendant cannot be convicted if the false pretense was expressed in language unaccompanied by a false token or writing, unless the pretense, or some note or memorandum thereof is in writing, subscribed by or in the handwriting of the defendant, or unless the pretense is proven by the testimony of two witnesses, or that of one witness and corroborating circumstances. This section does not apply to a prosecution for falsely representing or personating another, and, in that assumed character, marrying, or receiving any money or property.

(Amended by Stats. 1989, Ch. 897, Sec. 22.)



532a

(1) Any person who shall knowingly make or cause to be made, either directly or indirectly or through any agency whatsoever, any false statement in writing, with intent that it shall be relied upon, respecting the financial condition, or means or ability to pay, of himself or herself, or any other person, firm or corporation, in whom he or she is interested, or for whom he or she is acting, for the purpose of procuring in any form whatsoever, either the delivery of personal property, the payment of cash, the making of a loan or credit, the extension of a credit, the execution of a contract of guaranty or suretyship, the discount of an account receivable, or the making, acceptance, discount, sale or endorsement of a bill of exchange, or promissory note, for the benefit of either himself or herself or of that person, firm or corporation shall be guilty of a public offense.

(2) Any person who knowing that a false statement in writing has been made, respecting the financial condition or means or ability to pay, of himself or herself, or a person, firm or corporation in which he or she is interested, or for whom he or she is acting, procures, upon the faith thereof, for the benefit either of himself or herself, or of that person, firm or corporation, either or any of the things of benefit mentioned in the first subdivision of this section shall be guilty of a public offense.

(3) Any person who knowing that a statement in writing has been made, respecting the financial condition or means or ability to pay of himself or herself or a person, firm or corporation, in which he or she is interested, or for whom he or she is acting, represents on a later day in writing that the statement theretofore made, if then again made on said day, would be then true, when in fact, said statement if then made would be false, and procures upon the faith thereof, for the benefit either of himself or herself or of that person, firm or corporation either or any of the things of benefit mentioned in the first subdivision of this section shall be guilty of a public offense.

(4) Any person committing a public offense under subdivision (1), (2), or (3) shall be guilty of a misdemeanor, punishable by a fine of not more than one thousand dollars ($1,000), or by imprisonment in the county jail for not more than six months, or by both that fine and imprisonment. Any person who violates the provisions of subdivision (1), (2), or (3), by using a fictitious name, social security number, business name, or business address, or by falsely representing himself or herself to be another person or another business, is guilty of a felony and is punishable by a fine not exceeding five thousand dollars ($5,000) or by imprisonment pursuant to subdivision (h) of Section 1170, or by both that fine and imprisonment, or by a fine not exceeding two thousand five hundred dollars ($2,500) or by imprisonment in the county jail not exceeding one year, or by both such fine and imprisonment.

(5) This section shall not be construed to preclude the applicability of any other provision of the criminal law of this state which applies or may apply to any transaction.

(Amended by Stats. 2011, Ch. 15, Sec. 384. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



532b

(a) Any person who falsely represents himself or herself as a veteran or ex-serviceman of any war in which the United States was engaged, in connection with the soliciting of aid or the sale or attempted sale of any property, is guilty of a misdemeanor.

(b) Any person who falsely claims, or presents himself or herself, to be a veteran or member of the Armed Forces of the United States, with the intent to defraud, is guilty of a misdemeanor.

(c) (1) Except as provided in paragraph (2), any person who, orally, in writing, or by wearing any military decoration, falsely represents himself or herself to have been awarded any military decoration, with the intent to defraud, is guilty of a misdemeanor.

(2) This offense is an infraction or a misdemeanor, subject to Sections 19.6, 19.7, and 19.8, if the person committing the offense is a veteran of the Armed Forces of the United States.

(3) For purposes of this subdivision, military decoration means any decoration or medal from the Armed Forces of the United States, the California National Guard, the State Military Reserve, or the Naval Militia, or any service medals or badges awarded to the members of those forces, or the ribbon, button, or rosette of that badge, decoration, or medal, or any colorable imitation of that item.

(d) This section does not apply to face-to-face solicitations involving less than ten dollars ($10).

(e) This section, Section 3003 of the Government Code, and Section 1821 of the Military and Veterans Code shall be known and may be cited as the California Stolen Valor Act.

(Amended by Stats. 2011, Ch. 69, Sec. 2. Effective January 1, 2012.)



532c

Any person, firm, corporation or copartnership who knowingly and designedly offers or gives with winning numbers at any drawing of numbers or with tickets of admission to places of public assemblage, any lot or parcel of real property and charges or collects fees in connection with the transfer thereof, is guilty of a misdemeanor.

(Added by renumbering Section 532a (as added by Stats. 1913, Ch. 70) by Stats. 1935, Ch. 338.)



532d

(a) Any person who solicits or attempts to solicit or receives money or property of any kind for a charitable, religious or eleemosynary purpose and who, directly or indirectly, makes, utters, or delivers, either orally or in writing, an unqualified statement of fact concerning the purpose or organization for which the money or property is solicited or received, or concerning the cost and expense of solicitation or the manner in which the money or property or any part thereof is to be used, which statement is in fact false and was made, uttered, or delivered by that person either willfully and with knowledge of its falsity or negligently without due consideration of those facts which by the use of ordinary care he or she should have known, is guilty of a misdemeanor, and is punishable by imprisonment in the county jail for not more than one year, by a fine not exceeding five thousand dollars ($5,000), or by both that imprisonment and fine.

(b) An offense charged in violation of this section shall be proven by the testimony of one witness and corroborating circumstances.

(c) Nothing contained in this section shall be construed to limit the right of any city, county, or city and county to adopt regulations for charitable solicitations which are not in conflict with this section.

(Amended by Stats. 1998, Ch. 166, Sec. 1. Effective January 1, 1999.)



532e

Any person who receives money for the purpose of obtaining or paying for services, labor, materials or equipment incident to constructing improvements on real property and willfully rebates any part of the money to or on behalf of anyone contracting with such person, for provision of the services, labor, materials or equipment for which the money was given, shall be guilty of a misdemeanor; provided, however, that normal trade discount for prompt payment shall not be considered a violation of this section.

(Added by Stats. 1965, Ch. 1145.)



532f

(a) A person commits mortgage fraud if, with the intent to defraud, the person does any of the following:

(1) Deliberately makes any misstatement, misrepresentation, or omission during the mortgage lending process with the intention that it be relied on by a mortgage lender, borrower, or any other party to the mortgage lending process.

(2) Deliberately uses or facilitates the use of any misstatement, misrepresentation, or omission, knowing the same to contain a misstatement, misrepresentation, or omission, during the mortgage lending process with the intention that it be relied on by a mortgage lender, borrower, or any other party to the mortgage lending process.

(3) Receives any proceeds or any other funds in connection with a mortgage loan closing that the person knew resulted from a violation of paragraph (1) or (2) of this subdivision.

(4) Files or causes to be filed with the recorder of any county in connection with a mortgage loan transaction any document the person knows to contain a deliberate misstatement, misrepresentation, or omission.

(b) An offense involving mortgage fraud shall not be based solely on information lawfully disclosed pursuant to federal disclosure laws, regulations, or interpretations related to the mortgage lending process.

(c) (1) Notwithstanding any other provision of law, an order for the production of any or all relevant records possessed by a real estate recordholder in whatever form and however stored may be issued by a judge upon a written ex parte application made under penalty of perjury by a peace officer stating that there are reasonable grounds to believe that the records sought are relevant and material to an ongoing investigation of a felony fraud violation.

(2) The ex parte application shall specify with particularity the records to be produced, which shall relate to a party or parties in the criminal investigation.

(3) Relevant records may include, but are not limited to, purchase contracts, loan applications, settlement statements, closing statements, escrow instructions, payoff demands, disbursement reports, or checks.

(4) The ex parte application and any subsequent judicial order may be ordered sealed by the court upon a sufficient showing that it is necessary for the effective continuation of the investigation.

(5) The records ordered to be produced shall be provided to the peace officer applicant or his or her designee within a reasonable time period after service of the order upon the real estate recordholder.

(d) (1) Nothing in this section shall preclude the real estate recordholder from notifying a customer of the receipt of the order for production of records, unless a court orders the real estate recordholder to withhold notification to the customer upon a finding that this notice would impede the investigation.

(2) If a court has made an order to withhold notification to the customer under this subdivision, the peace officer who or law enforcement agency that obtained the records shall notify the customer by delivering a copy of the ex parte order to the customer within 10 days of the termination of the investigation.

(e) (1) Nothing in this section shall preclude the real estate recordholder from voluntarily disclosing information or providing records to law enforcement upon request.

(2) This section shall not preclude a real estate recordholder, in its discretion, from initiating contact with, and thereafter communicating with and disclosing records to, appropriate state or local agencies concerning a suspected violation of any law.

(f) No real estate recordholder, or any officer, employee, or agent of the real estate recordholder, shall be liable to any person for either of the following:

(1) Disclosing information in response to an order pursuant to this section.

(2) Complying with an order under this section not to disclose to the customer the order, or the dissemination of information pursuant to the order.

(g) Any records required to be produced pursuant to this section shall be accompanied by an affidavit of a custodian of records of the real estate recordholder or other qualified witness which states, or includes in substance, all of the following:

(1) The affiant is the duly authorized custodian of the records or other qualified witness and has authority to certify the records.

(2) The identity of the records.

(3) A description of the mode of preparation of the records.

(4) The records were prepared by the personnel of the business in the regular course of business at or near the time of an act, condition, or event.

(5) Any copies of records described in the order are true copies.

(h) A person who violates this section is guilty of a public offense punishable by imprisonment in a county jail for not more than one year or by imprisonment pursuant to subdivision (h) of Section 1170.

(i) For the purposes of this section, the following terms shall have the following meanings:

(1) Person means any individual, partnership, firm, association, corporation, limited liability company, or other legal entity.

(2) Mortgage lending process means the process through which a person seeks or obtains a mortgage loan, including, but not limited to, solicitation, application, origination, negotiation of terms, third-party provider services, underwriting, signing and closing, and funding of the loan.

(3) Mortgage loan means a loan or agreement to extend credit to a person that is secured by a deed of trust or other document representing a security interest or lien upon any interest in real property, including the renewal or refinancing of the loan.

(4) Real estate recordholder means any person, licensed or unlicensed, that meets any of the following conditions:

(A) Is a title insurer that engages in the business of title insurance as defined by Section 12340.3 of the Insurance Code, an underwritten title company, or an escrow company.

(B) Functions as a broker or salesperson by engaging in any of the type of acts set forth in Sections 10131, 10131.1, 10131.2, 10131.3, 10131.4, and 10131.6 of the Business and Professions Code.

(C) Engages in the making or servicing of loans secured by real property.

(j) Fraud involving a mortgage loan may only be prosecuted under this section when the value of the alleged fraud meets the threshold for grand theft as set out in subdivision (a) of Section 487.

(Amended by Stats. 2011, Ch. 15, Sec. 385. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



533

Every person who, after once selling, bartering, or disposing of any tract of land or town lot, or after executing any bond or agreement for the sale of any land or town lot, again willfully and with intent to defraud previous or subsequent purchasers, sells, barters, or disposes of the same tract of land or town lot, or any part thereof, or willfully and with intent to defraud previous or subsequent purchasers, executes any bond or agreement to sell, barter, or dispose of the same land or lot, or any part thereof, to any other person for a valuable consideration, is punishable by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 386. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



534

Every married person who falsely and fraudulently represents himself or herself as competent to sell or mortgage any real estate, to the validity of which sale or mortgage the assent or concurrence of his wife or her husband is necessary, and under such representations willfully conveys or mortgages the same, is guilty of felony.

(Enacted 1872.)



535

Every person who obtains any money or property from another, or obtains the signature of another to any written instrument, the false making of which would be forgery, by means of any false or fraudulent sale of property or pretended property, by auction, or by any of the practices known as mock auctions, is punishable by imprisonment in a county jail not exceeding one year, or by imprisonment pursuant to subdivision (h) of Section 1170, or by a fine not exceeding two thousand dollars ($2,000), or by both that fine and imprisonment, and, in addition, is disqualified for a period of three years from acting as an auctioneer in this state.

(Amended by Stats. 2011, Ch. 15, Sec. 387. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



536

Every commission merchant, broker, agent, factor, or consignee, who shall willfully and corruptly make, or cause to be made, to the principal or consignor of such commission merchant, agent, broker, factor, or consignee, a false statement as to the price obtained for any property consigned or entrusted for sale, or as to the quality or quantity of any property so consigned or entrusted, or as to any expenditures made in connection therewith, shall be deemed guilty of a misdemeanor, and on conviction thereof, shall be punished by fine not exceeding one thousand dollars ($1,000) and not less than two hundred dollars ($200), or by imprisonment in the county jail not exceeding six months and not less than 10 days, or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 299. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



536a

It is hereby made the duty of every commission merchant, broker, factor, or consignee, to whom any property is consigned or entrusted for sale, to make, when accounting therefor or subsequently, upon the written demand of his principal or consignor, a true written statement setting forth the name and address of the person or persons to whom a sale of the said property, or any portion thereof, was made, the quantity so sold to each purchaser, and the respective prices obtained therefor; provided, however, that unless separate written demand shall be made as to each consignment or shipment regarding which said statement is desired, prior to sale, it shall be sufficient to set forth in said statement only so many of said matters above enumerated as said commission merchant, broker, factor, or consignee may be able to obtain from the books of account kept by him; and that said statement shall not be required in case of cash sales where the amount of the transaction is less than fifty dollars. Any person violating the provisions of this section is guilty of a misdemeanor.

(Added by Stats. 1909, Ch. 706.)



537

(a) Any person who obtains any food, fuel, services, or accommodations at a hotel, inn, restaurant, boardinghouse, lodginghouse, apartment house, bungalow court, motel, marina, marine facility, autocamp, ski area, or public or private campground, without paying therefor, with intent to defraud the proprietor or manager thereof, or who obtains credit at an hotel, inn, restaurant, boardinghouse, lodginghouse, apartment house, bungalow court, motel, marina, marine facility, autocamp, or public or private campground by the use of any false pretense, or who, after obtaining credit, food, fuel, services, or accommodations, at an hotel, inn, restaurant, boardinghouse, lodginghouse, apartment house, bungalow court, motel, marina, marine facility, autocamp, or public or private campground, absconds, or surreptitiously, or by force, menace, or threats, removes any part of his or her baggage therefrom with the intent not to pay for his or her food or accommodations is guilty of a public offense punishable as follows:

(1) If the value of the credit, food, fuel, services, or accommodations is nine hundred fifty dollars ($950) or less, by a fine not exceeding one thousand dollars ($1,000) or by imprisonment in the county jail for a term not exceeding six months, or both.

(2) If the value of the credit, food, fuel, services, or accommodations is greater than nine hundred fifty dollars ($950), by imprisonment in a county jail for a term of not more than one year, or in the state prison.

(b) Any person who uses or attempts to use ski area facilities for which payment is required without paying as required, or who resells a ski lift ticket to another when the resale is not authorized by the proprietor, is guilty of an infraction.

(c) Evidence that a person left the premises of such an hotel, inn, restaurant, boardinghouse, lodginghouse, apartment house, bungalow court, motel, marina, marine facility, autocamp, ski area, or public or private campground, without paying or offering to pay for such food, fuel, services, use of facilities, or accommodation, or that the person, without authorization from the proprietor, resold his or her ski lift ticket to another person after making use of such facilities, shall be prima facie evidence of the following:

(1) That the person obtained such food, fuel, services, use of facilities or accommodations with intent to defraud the proprietor or manager.

(2) That, if, after obtaining the credit, food, fuel, services, or accommodations, the person absconded, or surreptitiously, or by force, menace, or threats, removed part of his or her baggage therefrom, the person did so with the intent not to pay for the credit, food, fuel, services, or accommodations.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 27. Effective January 25, 2010.)



537b

Any person who obtains any livery hire or other accommodation at any livery or feed stable, kept for profit, in this state, without paying therefor, with intent to defraud the proprietor or manager thereof; or who obtains credit at any such livery or feed stable by the use of any false pretense; or who after obtaining a horse, vehicle, or other property at such livery or feed stable, willfully or maliciously abuses the same by beating, goading, overdriving or other willful or malicious conduct, or who after obtaining such horse, vehicle, or other property, shall, with intent to defraud the owner, manager or proprietor of such livery or feed stable, keep the same for a longer period, or take the same to a greater distance than contracted for; or allow a feed bill or other charges to accumulate against such property, without paying therefor; or abandon or leave the same, is guilty of a misdemeanor.

(Added by renumbering Section 537 by Stats. 1905, Ch. 523.)



537c

Every owner, manager, proprietor, or other person, having the management, charge or control of any livery stable, feed or boarding stable, and every person pasturing stock, who shall receive and take into his possession, charge, care or control, any horse, mare, or other animal, or any buggy, or other vehicle, belonging to any other person, to be by him kept, fed, or cared for, and who, while said horse, mare or other animal or buggy or other vehicle, is thus in his possession, charge, care or under his control, as aforesaid, shall drive, ride or use, or knowingly permit or allow any person other than the owner or other person entitled so to do, to drive, ride, or otherwise use the same, without the consent or permission of the owner thereof, or other person charged with the care, control or possession of such property, shall be guilty of a misdemeanor.

(Added by Stats. 1909, Ch. 178.)



537e

(a) Any person who knowingly buys, sells, receives, disposes of, conceals, or has in his or her possession any personal property from which the manufacturer s serial number, identification number, electronic serial number, or any other distinguishing number or identification mark has been removed, defaced, covered, altered, or destroyed, is guilty of a public offense, punishable as follows:

(1) If the value of the property does not exceed nine hundred fifty dollars ($950), by imprisonment in a county jail not exceeding six months.

(2) If the value of the property exceeds nine hundred fifty dollars ($950), by imprisonment in a county jail not exceeding one year.

(3) If the property is an integrated computer chip or panel of a value of nine hundred fifty dollars ($950) or more, by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months, or two or three years or by imprisonment in a county jail not exceeding one year.

(b) For purposes of this subdivision, personal property includes, but is not limited to, the following:

(1) Any television, radio, recorder, phonograph, telephone, piano, or any other musical instrument or sound equipment.

(2) Any washing machine, sewing machine, vacuum cleaner, or other household appliance or furnishings.

(3) Any typewriter, adding machine, dictaphone, or any other office equipment or furnishings.

(4) Any computer, printed circuit, integrated chip or panel, or other part of a computer.

(5) Any tool or similar device, including any technical or scientific equipment.

(6) Any bicycle, exercise equipment, or any other entertainment or recreational equipment.

(7) Any electrical or mechanical equipment, contrivance, material, or piece of apparatus or equipment.

(8) Any clock, watch, watch case, or watch movement.

(9) Any vehicle or vessel, or any component part thereof.

(c) When property described in subdivision (a) comes into the custody of a peace officer it shall become subject to the provision of Chapter 12 (commencing with Section 1407) of Title 10 of Part 2, relating to the disposal of stolen or embezzled property. Property subject to this section shall be considered stolen or embezzled property for the purposes of that chapter, and prior to being disposed of, shall have an identification mark imbedded or engraved in, or permanently affixed to it.

(d) This section does not apply to those cases or instances where any of the changes or alterations enumerated in subdivision (a) have been customarily made or done as an established practice in the ordinary and regular conduct of business, by the original manufacturer, or by his or her duly appointed direct representative, or under specific authorization from the original manufacturer.

(Amended by Stats. 2011, Ch. 15, Sec. 388. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



537f

No storage battery composed in whole or in part of a used container, or used plate or plates and intended for use in the starting, lighting or ignition of automobiles, shall be sold or offered for sale in this State unless: the word Rebuilt together with the rebuilder s name and address is labeled on one side of the battery in letters not less than one-half inch in height with a one-eighth inch stroke.

Any person selling or offering for sale such a battery in violation of this section shall be guilty of a misdemeanor, punishable by a fine not exceeding two hundred fifty dollars, or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment.

(Added by Stats. 1933, Ch. 925.)



537g

(a) Unless otherwise provided by law, any person who knowingly removes, defaces, covers, alters or destroys a National Crime Information Center owner identification number from the personal property of another without permission is guilty of a misdemeanor punishable by a fine not to exceed four hundred dollars ($400), imprisonment in the county jail not to exceed one year, or both.

(b) This section shall not apply to any action taken by an authorized person to dispose of property pursuant to Article 1 (commencing with Section 2080) of Chapter 4 of Title 6 of Part 4 of Division 3 of the Civil Code or pursuant to Chapter 12 (commencing with Section 1407) of Title 10 of Part 2 of this code.

(Added by Stats. 1983, Ch. 878, Sec. 2.)



538

Every person, who, after mortgaging any of the property permitted to be mortgaged by the provisions of Sections 9102 and 9109 of the Commercial Code, excepting locomotives, engines, rolling stock of a railroad, steamboat machinery in actual use, and vessels, during the existence of the mortgage, with intent to defraud the mortgagee, his or her representative or assigns, takes, drives, carries away, or otherwise removes or permits the taking, driving, or carrying away, or other removal of the mortgaged property, or any part thereof, from the county where it was situated when mortgaged, without the written consent of the mortgagee, or who sells, transfers, slaughters, destroys, or in any manner further encumbers the mortgaged property, or any part thereof, or causes it to be sold, transferred, slaughtered, destroyed, or further encumbered, is guilty of theft, and is punishable accordingly. In the case of a sale, transfer, or further encumbrance at or before the time of making the sale, transfer, or encumbrance, the mortgagor informs the person to whom the sale, transfer, or encumbrance is made, of the existence of the prior mortgage, and also informs the prior mortgagee of the intended sale, transfer, or encumbrance, in writing, by giving the name and place of residence of the party to whom the sale, transfer, or encumbrance is to be made.

(Amended by Stats. 1999, Ch. 991, Sec. 54. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



538a

Every person who signs any letter addressed to a newspaper with the name of a person other than himself and sends such letter to the newspaper, or causes it to be sent to such newspaper, with intent to lead the newspaper to believe that such letter was written by the person whose name is signed thereto, is guilty of a misdemeanor.

(Added by renumbering Section 480 (as added by Stats. 1963, Ch. 1256) by Stats. 1972, Ch. 449.)



538b

Any person who wilfully wears the badge, lapel button, rosette, or any part of the garb, robe, habit, or any other recognized and established insignia or apparel of any secret society, or fraternal or religious order or organization, or of any sect, church or religious denomination, or uses the same to obtain aid or assistance within this State, with intent to deceive, unless entitled to wear and use the same under the constitution, by-laws or rules and regulations, or other laws or enactments of such society, order, organization, sect, church or religious denomination is guilty of a misdemeanor.

(Amended by Stats. 1937, Ch. 255.)



538c

(a) Except as provided in subdivision (c), any person who attaches or inserts an unauthorized advertisement in a newspaper, whether alone or in concert with another, and who redistributes it to the public or who has the intent to redistribute it to the public, is guilty of the crime of theft of advertising services which shall be punishable as a misdemeanor.

(b) As used in this section:

(1) Unauthorized advertisement means any form of representation or communication, including any handbill, newsletter, pamphlet, or notice that contains any letters, words, or pictorial representation that is attached to or inserted in a newspaper without a contractual agreement between the publisher and an advertiser.

(2) Newspaper includes any newspaper, magazine, periodical, or other tangible publication, whether offered for retail sale or distributed without charge.

(c) This section does not apply if the publisher or authorized distributor of the newspaper consents to the attachment or insertion of the advertisement.

(d) This section does not apply to a newspaper distributor who is directed to insert an unauthorized advertisement by a person or company supplying the newspapers, and who is not aware that the advertisement is unauthorized.

(e) A conviction under this section shall not constitute a conviction for petty theft.

(Amended by Stats. 2002, Ch. 1134, Sec. 1. Effective January 1, 2003.)



538d

(a) Any person other than one who by law is given the authority of a peace officer, who willfully wears, exhibits, or uses the authorized uniform, insignia, emblem, device, label, certificate, card, or writing, of a peace officer, with the intent of fraudulently impersonating a peace officer, or of fraudulently inducing the belief that he or she is a peace officer, is guilty of a misdemeanor.

(b) (1) Any person, other than the one who by law is given the authority of a peace officer, who willfully wears, exhibits, or uses the badge of a peace officer with the intent of fraudulently impersonating a peace officer, or of fraudulently inducing the belief that he or she is a peace officer, is guilty of a misdemeanor punishable by imprisonment in a county jail not to exceed one year, by a fine not to exceed two thousand dollars ($2,000), or by both that imprisonment and fine.

(2) Any person who willfully wears or uses any badge that falsely purports to be authorized for the use of one who by law is given the authority of a peace officer, or which so resembles the authorized badge of a peace officer as would deceive any ordinary reasonable person into believing that it is authorized for the use of one who by law is given the authority of a peace officer, for the purpose of fraudulently impersonating a peace officer, or of fraudulently inducing the belief that he or she is a peace officer, is guilty of a misdemeanor punishable by imprisonment in a county jail not to exceed one year, by a fine not to exceed two thousand dollars ($2,000), or by both that imprisonment and fine.

(c) Except as provided in subdivision (d), any person who willfully wears, exhibits, or uses, or who willfully makes, sells, loans, gives, or transfers to another, any badge, insignia, emblem, device, or any label, certificate, card, or writing, which falsely purports to be authorized for the use of one who by law is given the authority of a peace officer, or which so resembles the authorized badge, insignia, emblem, device, label, certificate, card, or writing of a peace officer as would deceive an ordinary reasonable person into believing that it is authorized for the use of one who by law is given the authority of a peace officer, is guilty of a misdemeanor, except that any person who makes or sells any badge under the circumstances described in this subdivision is subject to a fine not to exceed fifteen thousand dollars ($15,000).

(d) (1) The head of an agency that employs peace officers, as defined in Sections 830.1 and 830.2, is authorized to issue identification in the form of a badge, insignia, emblem, device, label, certificate, card, or writing that clearly states that the person has honorably retired following service as a peace officer from that agency. The identification authorized pursuant to this subdivision is separate and distinct from the identification authorized by Article 2 (commencing with Section 25450) of Chapter 2 of Division 5 of Title 4 of Part 6.

(2) If the head of an agency issues a badge to an honorably retired peace officer that is not affixed to a plaque or other memento commemorating the retiree s service for the agency, the words Honorably Retired shall be clearly visible above, underneath, or on the badge itself.

(3) The head of an agency that employs peace officers as defined in Sections 830.1 and 830.2 is authorized to revoke identification granted pursuant to this subdivision in the event of misuse or abuse.

(4) For the purposes of this subdivision, the term honorably retired does not include an officer who has agreed to a service retirement in lieu of termination.

(e) (1) Vendors of law enforcement uniforms shall verify that a person purchasing a uniform identifying a law enforcement agency is an employee of the agency identified on the uniform. Presentation and examination of a valid identification card with a picture of the person purchasing the uniform and identification, on the letterhead of the law enforcement agency, of the person buying the uniform as an employee of the agency identified on the uniform shall be sufficient verification.

(2) Any uniform vendor who sells a uniform identifying a law enforcement agency, without verifying that the purchaser is an employee of the agency, is guilty of a misdemeanor, punishable by a fine of not more than one thousand dollars ($1,000).

(3) This subdivision shall not apply if the uniform is to be used solely as a prop for a motion picture, television, video production, or a theatrical event, and prior written permission has been obtained from the identified law enforcement agency.

(Amended by Stats. 2010, Ch. 178, Sec. 58. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



538e

(a) Any person, other than an officer or member of a fire department, who willfully wears, exhibits, or uses the authorized uniform, insignia, emblem, device, label, certificate, card, or writing of an officer or member of a fire department or a deputy state fire marshal, with the intent of fraudulently impersonating an officer or member of a fire department or the Office of the State Fire Marshal, or of fraudulently inducing the belief that he or she is an officer or member of a fire department or the Office of the State Fire Marshal, is guilty of a misdemeanor.

(b) (1) Any person, other than the one who by law is given the authority of an officer or member of a fire department, or a deputy state fire marshal, who willfully wears, exhibits, or uses the badge of a fire department or the Office of the State Fire Marshal with the intent of fraudulently impersonating an officer, or member of a fire department, or a deputy state fire marshal, or of fraudulently inducing the belief that he or she is an officer or member of a fire department, or a deputy state fire marshal, is guilty of a misdemeanor punishable by imprisonment in a county jail not to exceed one year, by a fine not to exceed two thousand dollars ($2,000), or by both that imprisonment and fine.

(2) Any person who willfully wears or uses any badge that falsely purports to be authorized for the use of one who by law is given the authority of an officer or member of a fire department, or a deputy state fire marshal, or which so resembles the authorized badge of an officer or member of a fire department, or a deputy state fire marshal as would deceive any ordinary reasonable person into believing that it is authorized for the use of one who by law is given the authority of an officer or member of a fire department or a deputy state fire marshal, for the purpose of fraudulently impersonating an officer or member of a fire department, or a deputy state fire marshal, or of fraudulently inducing the belief that he or she is an officer or member of a fire department, or a deputy state fire marshal, is guilty of a misdemeanor punishable by imprisonment in a county jail not to exceed one year, by a fine not to exceed two thousand dollars ($2,000), or by both that imprisonment and fine.

(c) Any person who willfully wears, exhibits, or uses, or who willfully makes, sells, loans, gives, or transfers to another, any badge, insignia, emblem, device, or any label, certificate, card, or writing, which falsely purports to be authorized for the use of one who by law is given the authority of an officer, or member of a fire department or a deputy state fire marshal, or which so resembles the authorized badge, insignia, emblem, device, label, certificate, card, or writing of an officer or member of a fire department or a deputy state fire marshal as would deceive an ordinary reasonable person into believing that it is authorized for use by an officer or member of a fire department or a deputy state fire marshal, is guilty of a misdemeanor, except that any person who makes or sells any badge under the circumstances described in this subdivision is guilty of a misdemeanor punishable by a fine not to exceed fifteen thousand dollars ($15,000).

(d) Any person who, for the purpose of selling, leasing or otherwise disposing of merchandise, supplies or equipment used in fire prevention or suppression, falsely represents, in any manner whatsoever, to any other person that he or she is a fire marshal, fire inspector or member of a fire department, or that he or she has the approval, endorsement or authorization of any fire marshal, fire inspector or fire department, or member thereof, is guilty of a misdemeanor.

(e) (1) Vendors of uniforms shall verify that a person purchasing a uniform identifying a firefighting agency or department is an employee or authorized member of the agency or department identified on the uniform. Examination of a valid photo identification card issued by a firefighting agency or department that designates the person as an employee or authorized member of the agency or department identified on the uniform shall be sufficient verification.

(2) If a person purchasing a uniform does not have a valid photo identification card issued by a firefighting agency or department, the person shall present an official letter of authorization from the firefighting agency or department designating that person as an employee or authorized member of the agency or department. The person shall also present a government issued photo identification card bearing the same name as listed in the letter of authorization issued by the agency or department.

(3) Any uniform vendor who sells a uniform identifying a firefighting agency or department without verifying that the purchaser is an employee or authorized member of the agency or department is guilty of a misdemeanor, punishable by a fine of not more than one thousand dollars ($1,000).

(4) This subdivision shall not apply if the uniform is to be used solely as a prop for a motion picture, television, video production, or a theatrical event, and prior written permission has been obtained from the identified firefighting agency or department.

(f) This section shall not apply to either of the following:

(1) Use of a badge solely as a prop for a motion picture, television, or video production, or an entertainment or theatrical event.

(2) A badge supplied by a recognized employee organization as defined in Section 3501 of the Government Code representing firefighters or a state or international organization to which it is affiliated.

(Amended by Stats. 2009, Ch. 100, Sec. 1. Effective January 1, 2010.)



538f

Any person, other than an employee of a public utility or district as defined in Sections 216 and 11503 of the Public Utilities Code, respectively, who willfully presents himself or herself to a utility or district customer with the intent of fraudulently personating an employee of a public utility or district, or of fraudulently inducing the belief that he or she is an employee of a public utility or district, is guilty of a misdemeanor and shall be punished by imprisonment in a county jail not to exceed six months, or by a fine not to exceed one thousand dollars ($1,000), or by both that fine and imprisonment. Nothing in this section shall be construed to prohibit conduct that arguably constitutes protected activity under state labor law or the National Labor Relations Act (Title 29, United States Code, Section 151 and following).

(Added by Stats. 1995, Ch. 460, Sec. 1. Effective January 1, 1996.)



538g

(a) Any person, other than a state, county, city, special district, or city and county officer or employee, who willfully wears, exhibits, or uses the authorized badge, photographic identification card, or insignia of a state, county, city, special district, or city and county officer or employee, with the intent of fraudulently personating a state, county, city, special district, or city and county officer or employee, or of fraudulently inducing the belief that he or she is a state, county, city, special district, or city and county officer or employee, is guilty of a misdemeanor.

(b) Any person who willfully wears, exhibits, or uses, or willfully makes, sells, loans, gives, or transfers to another, any badge, photographic identification card, or insignia, which falsely purports to be for the use of a state, county, city, special district, or city and county officer or employee, or which so resembles the authorized badge, photographic identification card, or insignia of a state, county, city, special district, or city and county officer or employee as would deceive an ordinary reasonable person into believing that it is authorized for use by a state, county, city, special district, or city and county officer or employee, is guilty of a misdemeanor, except that any person who makes or sells any badge under the circumstances described in this subdivision is subject to a fine not to exceed fifteen thousand dollars ($15,000).

(c) This section shall not apply to either of the following:

(1) Use of a badge solely as a prop for a motion picture, television, or video production, or an entertainment or theatrical event.

(2) A badge supplied by a recognized employee organization as defined in Section 3501 of the Government Code or a state or international organization to which it is affiliated.

(Added by Stats. 2004, Ch. 22, Sec. 2. Effective March 5, 2004.)



538.5

Every person who transmits or causes to be transmitted by means of wire, radio or television communication any words, sounds, writings, signs, signals, or pictures for the purpose of furthering or executing a scheme or artifice to obtain, from a public utility, confidential, privileged, or proprietary information, trade secrets, trade lists, customer records, billing records, customer credit data, or accounting data by means of false or fraudulent pretenses, representations, personations, or promises is guilty of an offense punishable by imprisonment pursuant to subdivision (h) of Section 1170, or by imprisonment in the county jail not exceeding one year.

(Amended by Stats. 2011, Ch. 15, Sec. 389. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



539

Every person who, with the intent to defraud, certifies that a person ordered by the court to participate in community service as a condition of probation has completed the number of hours of community service prescribed in the court order and the participant has not completed the prescribed number of hours, is guilty of a misdemeanor.

(Added by Stats. 1993, Ch. 371, Sec. 1. Effective January 1, 1994.)






CHAPTER 10. Crimes Against Insured Property and Insurers

548

(a) Every person who willfully injures, destroys, secretes, abandons, or disposes of any property which at the time is insured against loss or damage by theft, or embezzlement, or any casualty with intent to defraud or prejudice the insurer, whether the property is the property or in the possession of that person or any other person, is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or five years and by a fine not exceeding fifty thousand dollars ($50,000).

For purposes of this section, casualty does not include fire.

(b) Any person who violates subdivision (a) and who has a prior conviction of the offense set forth in that subdivision, in Section 550 of this code, or in former Section 556 or former Section 1871.1 of the Insurance Code, shall receive a two-year enhancement for each prior conviction in addition to the sentence provided under subdivision (a). The existence of any fact which would subject a person to a penalty enhancement shall be alleged in the information or indictment and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by plea of guilty or nolo contendere or by trial by the court sitting without a jury.

(Amended by Stats. 2011, Ch. 15, Sec. 390. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



549

Any firm, corporation, partnership, or association, or any person acting in his or her individual capacity, or in his or her capacity as a public or private employee, who solicits, accepts, or refers any business to or from any individual or entity with the knowledge that, or with reckless disregard for whether, the individual or entity for or from whom the solicitation or referral is made, or the individual or entity who is solicited or referred, intends to violate Section 550 of this code or Section 1871.4 of the Insurance Code is guilty of a crime, punishable upon a first conviction by imprisonment in the county jail for not more than one year or by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months, two years, or three years, or by a fine not exceeding fifty thousand dollars ($50,000) or double the amount of the fraud, whichever is greater, or by both that imprisonment and fine. A second or subsequent conviction is punishable by imprisonment pursuant to subdivision (h) of Section 1170 or by that imprisonment and a fine of fifty thousand dollars ($50,000). Restitution shall be ordered, including restitution for any medical evaluation or treatment services obtained or provided. The court shall determine the amount of restitution and the person or persons to whom the restitution shall be paid.

(Amended by Stats. 2011, Ch. 15, Sec. 391. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



550

(a) It is unlawful to do any of the following, or to aid, abet, solicit, or conspire with any person to do any of the following:

(1) Knowingly present or cause to be presented any false or fraudulent claim for the payment of a loss or injury, including payment of a loss or injury under a contract of insurance.

(2) Knowingly present multiple claims for the same loss or injury, including presentation of multiple claims to more than one insurer, with an intent to defraud.

(3) Knowingly cause or participate in a vehicular collision, or any other vehicular accident, for the purpose of presenting any false or fraudulent claim.

(4) Knowingly present a false or fraudulent claim for the payments of a loss for theft, destruction, damage, or conversion of a motor vehicle, a motor vehicle part, or contents of a motor vehicle.

(5) Knowingly prepare, make, or subscribe any writing, with the intent to present or use it, or to allow it to be presented, in support of any false or fraudulent claim.

(6) Knowingly make or cause to be made any false or fraudulent claim for payment of a health care benefit.

(7) Knowingly submit a claim for a health care benefit that was not used by, or on behalf of, the claimant.

(8) Knowingly present multiple claims for payment of the same health care benefit with an intent to defraud.

(9) Knowingly present for payment any undercharges for health care benefits on behalf of a specific claimant unless any known overcharges for health care benefits for that claimant are presented for reconciliation at that same time.

(10) For purposes of paragraphs (6) to (9), inclusive, a claim or a claim for payment of a health care benefit also means a claim or claim for payment submitted by or on the behalf of a provider of any workers compensation health benefits under the Labor Code.

(b) It is unlawful to do, or to knowingly assist or conspire with any person to do, any of the following:

(1) Present or cause to be presented any written or oral statement as part of, or in support of or opposition to, a claim for payment or other benefit pursuant to an insurance policy, knowing that the statement contains any false or misleading information concerning any material fact.

(2) Prepare or make any written or oral statement that is intended to be presented to any insurer or any insurance claimant in connection with, or in support of or opposition to, any claim or payment or other benefit pursuant to an insurance policy, knowing that the statement contains any false or misleading information concerning any material fact.

(3) Conceal, or knowingly fail to disclose the occurrence of, an event that affects any person s initial or continued right or entitlement to any insurance benefit or payment, or the amount of any benefit or payment to which the person is entitled.

(4) Prepare or make any written or oral statement, intended to be presented to any insurer or producer for the purpose of obtaining a motor vehicle insurance policy, that the person to be the insured resides or is domiciled in this state when, in fact, that person resides or is domiciled in a state other than this state.

(c) (1) Every person who violates paragraph (1), (2), (3), (4), or (5) of subdivision (a) is guilty of a felony punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or five years, and by a fine not exceeding fifty thousand dollars ($50,000), or double the amount of the fraud, whichever is greater.

(2) Every person who violates paragraph (6), (7), (8), or (9) of subdivision (a) is guilty of a public offense.

(A) When the claim or amount at issue exceeds nine hundred fifty dollars ($950), the offense is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or five years, or by a fine not exceeding fifty thousand dollars ($50,000) or double the amount of the fraud, whichever is greater, or by both that imprisonment and fine, or by imprisonment in a county jail not to exceed one year, by a fine of not more than ten thousand dollars ($10,000), or by both that imprisonment and fine.

(B) When the claim or amount at issue is nine hundred fifty dollars ($950) or less, the offense is punishable by imprisonment in a county jail not to exceed six months, or by a fine of not more than one thousand dollars ($1,000), or by both that imprisonment and fine, unless the aggregate amount of the claims or amount at issue exceeds nine hundred fifty dollars ($950) in any 12-consecutive-month period, in which case the claims or amounts may be charged as in subparagraph (A).

(3) Every person who violates paragraph (1), (2), (3), or (4) of subdivision (b) shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or five years, or by a fine not exceeding fifty thousand dollars ($50,000) or double the amount of the fraud, whichever is greater, or by both that imprisonment and fine, or by imprisonment in a county jail not to exceed one year, or by a fine of not more than ten thousand dollars ($10,000), or by both that imprisonment and fine.

(4) Restitution shall be ordered for a person convicted of violating this section, including restitution for any medical evaluation or treatment services obtained or provided. The court shall determine the amount of restitution and the person or persons to whom the restitution shall be paid.

(d) Notwithstanding any other provision of law, probation shall not be granted to, nor shall the execution or imposition of a sentence be suspended for, any adult person convicted of felony violations of this section who previously has been convicted of felony violations of this section or Section 548, or of Section 1871.4 of the Insurance Code, or former Section 556 of the Insurance Code, or former Section 1871.1 of the Insurance Code as an adult under charges separately brought and tried two or more times. The existence of any fact that would make a person ineligible for probation under this subdivision shall be alleged in the information or indictment, and either admitted by the defendant in an open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by plea of guilty or nolo contendere or by trial by the court sitting without a jury.

Except when the existence of the fact was not admitted or found to be true or the court finds that a prior felony conviction was invalid, the court shall not strike or dismiss any prior felony convictions alleged in the information or indictment.

This subdivision does not prohibit the adjournment of criminal proceedings pursuant to Division 3 (commencing with Section 3000) or Division 6 (commencing with Section 6000) of the Welfare and Institutions Code.

(e) Except as otherwise provided in subdivision (f), any person who violates subdivision (a) or (b) and who has a prior felony conviction of an offense set forth in either subdivision (a) or (b), in Section 548, in Section 1871.4 of the Insurance Code, in former Section 556 of the Insurance Code, or in former Section 1871.1 of the Insurance Code shall receive a two-year enhancement for each prior felony conviction in addition to the sentence provided in subdivision (c). The existence of any fact that would subject a person to a penalty enhancement shall be alleged in the information or indictment and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by plea of guilty or nolo contendere or by trial by the court sitting without a jury. Any person who violates this section shall be subject to appropriate orders of restitution pursuant to Section 13967 of the Government Code.

(f) Any person who violates paragraph (3) of subdivision (a) and who has two prior felony convictions for a violation of paragraph (3) of subdivision (a) shall receive a five-year enhancement in addition to the sentence provided in subdivision (c). The existence of any fact that would subject a person to a penalty enhancement shall be alleged in the information or indictment and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by plea of guilty or nolo contendere or by trial by the court sitting without a jury.

(g) Except as otherwise provided in Section 12022.7, any person who violates paragraph (3) of subdivision (a) shall receive a two-year enhancement for each person other than an accomplice who suffers serious bodily injury resulting from the vehicular collision or accident in a violation of paragraph (3) of subdivision (a).

(h) This section shall not be construed to preclude the applicability of any other provision of criminal law or equitable remedy that applies or may apply to any act committed or alleged to have been committed by a person.

(i) Any fine imposed pursuant to this section shall be doubled if the offense was committed in connection with any claim pursuant to any automobile insurance policy in an auto insurance fraud crisis area designated by the Insurance Commissioner pursuant to Article 4.6 (commencing with Section 1874.90) of Chapter 12 of Part 2 of Division 1 of the Insurance Code.

(Amended by Stats. 2011, Ch. 15, Sec. 392. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



551

(a) It is unlawful for any automotive repair dealer, contractor, or employees or agents thereof to offer to any insurance agent, broker, or adjuster any fee, commission, profit sharing, or other form of direct or indirect consideration for referring an insured to an automotive repair dealer or its employees or agents for vehicle repairs covered under a policyholder s automobile physical damage or automobile collision coverage, or to a contractor or its employees or agents for repairs to or replacement of a structure covered by a residential or commercial insurance policy.

(b) Except in cases in which the amount of the repair or replacement claim has been determined by the insurer and the repair or replacement services are performed in accordance with that determination or in accordance with provided estimates that are accepted by the insurer, it is unlawful for any automotive repair dealer, contractor, or employees or agents thereof to knowingly offer or give any discount intended to offset a deductible required by a policy of insurance covering repairs to or replacement of a motor vehicle or residential or commercial structure. This subdivision does not prohibit an advertisement for repair or replacement services at a discount as long as the amount of the repair or replacement claim has been determined by the insurer and the repair or replacement services are performed in accordance with that determination or in accordance with provided estimates that are accepted by the insurer.

(c) A violation of this section is a public offense. Where the amount at issue exceeds nine hundred fifty dollars ($950), the offense is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months, or two or three years, by a fine of not more than ten thousand dollars ($10,000), or by both that imprisonment and fine; or by imprisonment in a county jail not to exceed one year, by a fine of not more than one thousand dollars ($1,000), or by both that imprisonment and fine. In all other cases, the offense is punishable by imprisonment in a county jail not to exceed six months, by a fine of not more than one thousand dollars ($1,000), or by both that imprisonment and fine.

(d) Every person who, having been convicted of subdivision (a) or (b), or Section 7027.3 or former Section 9884.75 of the Business and Professions Code and having served a term therefor in any penal institution or having been imprisoned therein as a condition of probation for that offense, is subsequently convicted of subdivision (a) or (b), upon a subsequent conviction of one of those offenses, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months, or two or three years, by a fine of not more than ten thousand dollars ($10,000), or by both that imprisonment and fine; or by imprisonment in a county jail not to exceed one year, by a fine of not more than one thousand dollars ($1,000), or by both that imprisonment and fine.

(e) For purposes of this section:

(1) Automotive repair dealer means a person who, for compensation, engages in the business of repairing or diagnosing malfunctions of motor vehicles.

(2) Contractor has the same meaning as set forth in Section 7026 of the Business and Professions Code.

(Amended by Stats. 2011, Ch. 15, Sec. 393. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






CHAPTER 12. Unlawful Interference With Property

ARTICLE 1. Trespassing or Loitering Near Posted Industrial Property

552

This article does not apply to any entry in the course of duty of any peace or police officer or other duly authorized public officer, nor does it apply to the lawful use of an established and existing right of way for public road purposes.

(Added by Stats. 1953, Ch. 32.)



552.1

This article does not prohibit:

(a) Any lawful activity for the purpose of engaging in any organizational effort on behalf of any labor union, agent, or member thereof, or of any employee group, or any member thereof, employed or formerly employed in any place of business or manufacturing establishment described in this article, or for the purpose of carrying on the lawful activities of labor unions, or members thereof.

(b) Any lawful activity for the purpose of investigation of the safety of working conditions on posted property by a representative of a labor union or other employee group who has upon his person written evidence of due authorization by his labor union or employee group to make such investigation.

(Added by Stats. 1953, Ch. 32.)



553

The following definitions apply to this article only:

(a) Sign means a sign not less than one (1) square foot in area and upon which in letters not less than two inches in height appear the words trespassing-loitering forbidden by law, or words describing the use of the property followed by the words no trespassing.

(b) Posted property means any property specified in Section 554 which is posted in a manner provided in Section 554.1.

(c) Posted boundary means a line running from sign to sign and such line need not conform to the legal boundary or legal description of any lot, parcel, or acreage of land, but only the area within the posted boundary shall constitute posted property, except as otherwise provided in subdivision (e) of Section 554. 1.

(Amended by Stats. 1988, Ch. 273, Sec. 1.)



554

Any property, except that portion of such property to which the general public is accorded access, may be posted against trespassing and loitering in the manner provided in Section 554.1, and thereby become posted property subject to the provisions of this article applicable to posted property, if such property consists of, or is used, or is designed to be used, for any one or more of the following:

(a) An oil well, oilfield, tank farm, refinery, compressor plant, absorption plant, bulk plant, marine terminal, pipeline, pipeline pumping station, or reservoir, or any other plant, structure, or works, used for the production, extraction, treatment, handling, storage, or transportation, of oil, gas, gasoline, petroleum, or any product or products thereof.

(b) A gas plant, gas storage station, gas meter, gas valve, or regulator station, gas odorant station, gas pipeline, or appurtenances, or any other property used in the transmission or distribution of gas.

(c) A reservoir, dam, generating plant, receiving station, distributing station, transformer, transmission line, or any appurtenances, used for the storage of water for the generation of hydroelectric power, or for the generation of electricity by water or steam or by any other apparatus or method suitable for the generation of electricity, or for the handling, transmission, reception, or distribution of electric energy.

(d) Plant, structures or facilities used for or in connection with the rendering of telephone or telegraph service or for radio or television broadcasting.

(e) A water well, dam, reservoir, pumping plant, aqueduct, canal, tunnel, siphon, conduit, or any other structure, facility, or conductor for producing, storing, diverting, conserving, treating, or conveying water.

(f) The production, storage, or manufacture of munitions, dynamite, black blasting powder, gunpowder, or other explosives.

(g) A railroad right-of-way, railroad bridge, railroad tunnel, railroad shop, railroad yard, or other railroad facility.

(h) A plant and facility for the collection, pumping, transmission, treatment, outfall, and disposal of sanitary sewerage or storm and waste water, including a water pollution or quality control facility.

(i) A quarry used for the purpose of extracting surface or subsurface material or where explosives are stored or used for that purpose.

(Amended by Stats. 1982, Ch. 965, Sec. 1.)



554.1

Any property described in Section 554 may be posted against trespassing and loitering in the following manner:

(a) If it is not enclosed within a fence and if it is of an area not exceeding one (1) acre and has no lineal dimension exceeding one (1) mile, by posting signs at each corner of the area and at each entrance.

(b) If it is not enclosed within a fence, and if it is of an area exceeding one (1) acre, or contains any lineal dimension exceeding one (1) mile, by posting signs along or near the exterior boundaries of the area at intervals of not more than 600 feet, and also at each corner, and, if such property has a definite entrance or entrances, at each such entrance.

(c) If it is enclosed within a fence and if it is of an area not exceeding one (1) acre, and has no lineal dimension exceeding one (1) mile, by posting signs at each corner of such fence and at each entrance.

(d) If it is enclosed within a fence and if it is of an area exceeding one (1) acre, or has any lineal dimension exceeding one (1) mile, by posting signs on, or along the line of, such fence at intervals of not more than 600 feet, and also at each corner and at each entrance.

(e) If it consists of poles or towers or appurtenant structures for the suspension of wires or other conductors for conveying electricity or telegraphic or telephonic messages or of towers or derricks for the production of oil or gas, by affixing a sign upon one or more sides of such poles, towers, or derricks, but such posting shall render only the pole, tower, derrick, or appurtenant structure posted property.

(Added by Stats. 1953, Ch. 32.)



555

It is unlawful to enter or remain upon any posted property without the written permission of the owner, tenant, or occupant in legal possession or control thereof. Every person who enters or remains upon posted property without such written permission is guilty of a separate offense for each day during any portion of which he enters or remains upon such posted property.

(Added by Stats. 1953, Ch. 32.)



555.1

It is unlawful, without authority, to tear down, deface or destroy any sign posted pursuant to this article.

(Added by Stats. 1953, Ch. 32.)



555.2

It is unlawful to loiter in the immediate vicinity of any posted property. This section does not prohibit picketing in such immediate vicinity or any lawful activity by which the public is informed of the existence of an alleged labor dispute.

(Added by Stats. 1953, Ch. 32.)



555.3

Violation of any of the provisions of this article is a misdemeanor.

(Added by Stats. 1953, Ch. 32.)



555.4

The provisions of this article are applicable throughout the State in all counties and municipalities and no local authority shall enact or enforce any ordinance in conflict with such provisions.

(Added by Stats. 1953, Ch. 32.)



555.5

If any provision of this article, or the application thereof to any person or circumstance, is held to be invalid, the remainder of the article, and the application of such provision to other persons or circumstances, shall not be affected thereby.

If any section, subsection, sentence, clause, or phrase of this article is for any reason held to be unconstitutional or invalid, such decision shall not affect the validity or constitutionality of the remaining portions of this article. The Legislature hereby declares that it would have passed this article and each section, subsection, sentence, clause, or phrase thereof, irrespective of the fact that one or more of the sections, subsections, sentences, clauses, or phrases thereof be declared unconstitutional or invalid.

(Added by Stats. 1953, Ch. 32.)






ARTICLE 2. Unlawfully Placing Signs on Public and Private Property

556

It is a misdemeanor for any person to place or maintain, or cause to be placed or maintained without lawful permission upon any property of the State, or of a city or of a county, any sign, picture, transparency, advertisement, or mechanical device which is used for the purpose of advertising or which advertises or brings to notice any person, article of merchandise, business or profession, or anything that is to be or has been sold, bartered, or given away.

(Added by Stats. 1953, Ch. 32.)



556.1

It is a misdemeanor for any person to place or maintain or cause to be placed or maintained upon any property in which he has no estate or right of possession any sign, picture, transparency, advertisement, or mechanical device which is used for the purpose of advertising, or which advertises or brings to notice any person, article of merchandise, business or profession, or anything that is to be or has been sold, bartered, or given away, without the consent of the owner, lessee, or person in lawful possession of such property before such sign, picture, transparency, advertisement, or mechanical device is placed upon the property.

(Added by Stats. 1953, Ch. 32.)



556.2

Sections 556 and 556.1 do not prevent the posting of any notice required by law or order of any court, to be posted, nor the posting or placing of any notice, particularly pertaining to the grounds or premises upon which the notice is so posted or placed, nor the posting or placing of any notice, sign, or device used exclusively for giving public notice of the name, direction or condition of any highway, street, lane, road or alley.

(Added by Stats. 1953, Ch. 32.)



556.3

Any sign, picture, transparency, advertisement, or mechanical device placed on any property contrary to the provisions of Sections 556 and 556.1, is a public nuisance.

(Added by Stats. 1953, Ch. 32.)



556.4

For purposes of this article, information that appears on any sign, picture, transparency, advertisement, or mechanical device such as, but not limited to, the following, may be used as evidence to establish the fact, and may create an inference, that a person or entity is responsible for the posting of the sign, picture, transparency, advertisement, or mechanical device:

(a) The name, telephone number, address, or other identifying information regarding the real estate broker, real estate brokerage firm, real estate agent, or other person associated with the firm.

(b) The name, telephone number, address, or other identifying information of the owner or lessee of property used for a commercial activity or event.

(c) The name, telephone number, address, or other identifying information of the sponsor or promoter of a sporting event, concert, theatrical performance, or similar activity or event.

(Added by Stats. 1998, Ch. 192, Sec. 1. Effective January 1, 1999.)






ARTICLE 3. Trespass on Property Belonging to the University of California

558

Every person other than an officer, employee or student of the University of California, or licensee of the Regents of the University of California, is forbidden to enter upon those lands bordering on the Pacific Ocean in San Diego County, which were granted by Section 1 of Chapter 514 of the Statutes of 1929 to the Regents of the University of California for the uses and purposes of the University of California in connection with scientific research and investigation at the Scripps Institution of Oceanography, or upon state waters adjacent thereto, or to trespass upon the same, or to interfere with the exclusive possession, occupation, and use thereof by the Regents of the University of California.

Nothing herein contained shall be deemed or construed to affect in any manner the rights of navigation and fishery reserved to the people by the Constitution.

(Added by Stats. 1955, Ch. 41.)



558.1

Every person who violates any of the provisions of Section 558 is guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not more than six hundred dollars ($600) or by imprisonment for not more than 30 days, or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 304. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)









CHAPTER 12.5. Crimes Involving Bailments

560

Any bailee, as defined in Section 7102 of the Uniform Commercial Code, who issues or aids in issuing a document of title, or any person who secures the issue by a bailee of a document of title, or any person who negotiates or transfers for value a document of title knowing that the goods for which that document is issued have not been actually received by that bailee or are not under his or her control at the time of issuing that receipt shall be guilty of a crime and upon conviction shall be punished for each offense by imprisonment pursuant to subdivision (h) of Section 1170 or by a fine not exceeding ten thousand dollars ($10,000) or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 394. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



560.1

Any bailee, as defined in Section 7102 of the Uniform Commercial Code, who fraudulently issues or aids in fraudulently issuing a receipt for goods knowing that it contains any false statement shall be guilty of a crime and upon conviction shall be punished for each offense by imprisonment not exceeding one year or by a fine not exceeding one thousand dollars ($1,000) or by both.

(Added by Stats. 1963, Ch. 819.)



560.2

Any bailee, as defined in Section 7102 of the Uniform Commercial Code, who delivers goods out of the possession of such bailee knowing that a negotiable document of title the negotiation of which would transfer the right to the possession of such goods is outstanding and uncanceled without obtaining possession of such document at or before the time for such delivery shall, except for the cases in Sections 7210, 7308, 7601 and 7602 of the Uniform Commercial Code, be guilty of a crime and upon conviction shall be punished for each offense by imprisonment not exceeding one year or by a fine not exceeding one thousand dollars ($1,000) or by both.

(Added by Stats. 1963, Ch. 819.)



560.3

Any person who deposits goods with a bailee, as defined in Section 7102 of the Uniform Commercial Code, to which he has not title or upon which there is a security interest and who takes for such goods a negotiable document of title which he afterwards negotiates for value with intent to deceive and without disclosing his want of title or the existence of the security interest shall be guilty of a crime, and upon conviction shall be punished for such offense by imprisonment not exceeding one year or by a fine not exceeding one thousand dollars ($1,000) or by both.

(Added by Stats. 1963, Ch. 819.)



560.4

Any bailee, as defined in Section 7102 of the Uniform Commercial Code, who issues or aids in issuing a duplicate or additional negotiable document of title for goods knowing that a former negotiable document of title for the same goods or any part of them is outstanding and uncanceled without plainly placing upon the face thereof the word duplicate, except in cases of bills in a set and documents issued as substitutes for lost, stolen or destroyed documents, shall be guilty of a crime and upon conviction shall be punished for each offense by imprisonment pursuant to subdivision (h) of Section 1170 or by a fine not exceeding ten thousand dollars ($10,000) or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 395. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



560.5

Where there are deposited with or held by a warehouseman goods of which he is owner either solely or jointly or in common with others such warehouseman or any of his officers, agents, or servants who knowing of this ownership issues or aids in issuing a negotiable document of title for such goods which does not state such ownership, shall be guilty of a crime and upon conviction shall be punished for each offense by imprisonment not exceeding one year or by a fine not exceeding one thousand dollars ($1,000) or by both.

(Added by Stats. 1963, Ch. 819.)



560.6

(1) A corporation, firm, or person, and its or his agents or employees shall not issue, sell, pledge, assign, or transfer in this State any receipt, certificate, or other written instrument purporting to be a warehouse receipt, or in the similitude of a warehouse receipt, or designed to be understood as a warehouse receipt, for goods, wares, or merchandise stored or deposited, or claimed to be stored or deposited, in any warehouse, public or private, in any other state, unless such receipt, certificate, or other written instrument has been issued by the warehouseman operating such warehouse.

(2) A corporation, firm, or person, and its or his agents or employees shall not issue, sell, pledge, assign, or transfer in this State any receipt, certificate, or other written instrument for goods, wares, or merchandise claimed to be stored or deposited, in any warehouse, public or private, in any other state, knowing that there is no such warehouse located at the place named in such receipt, certificate, or other written instrument, or if there is a warehouse at such place knowing that there are no goods, wares, or merchandise stored or deposited therein as specified in such receipt, certificate, or other written instrument.

(3) A corporation, firm, or person, and its or his agents or employees shall not issue, sign, sell, pledge, assign, or transfer in this State any receipt, certificate, or other written instrument evidencing, or purporting to evidence, the creation of a security interest in, or sale, or bailment, of any goods, wares, or merchandise stored or deposited, or claimed to be stored or deposited, in any warehouse, public or private, in any other state, unless such receipt, certificate, or other written instrument plainly designates the number and location of such warehouse and contains a full, true, and complete copy of the receipt issued by the warehouseman operating the warehouse in which such goods, wares, or merchandise is stored or deposited, or is claimed to be stored or deposited. This section shall not apply to the issue, signing, sale, pledge, assignment, or transfer of bona fide warehouse receipts issued by the warehouseman operating public or bonded warehouses in other states according to the laws of the state in which such warehouses are located.

(4) Every corporation, firm, person, agent, or employee, who knowingly violates any of the provisions of this section is guilty of a misdemeanor, and shall be fined not less than fifty dollars ($50) nor more than one thousand dollars ($1,000), and may in addition be imprisoned in the county jail for not exceeding six months.

(Added by Stats. 1963, Ch. 819.)






CHAPTER 12.6. Crimes Involving Branded Containers, Cabinets, or Other Dairy Equipment

565

It is a misdemeanor, punishable by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in the county jail not exceeding six months, or both, for an unauthorized person to possess or use, or to obliterate or destroy the brand registration upon, containers (including milk cases), cabinets, or other dairy equipment, which have a value of nine hundred fifty dollars ($950) or less, when the containers, cabinets, or other dairy equipment are marked with a brand that is registered pursuant to Chapter 10 (commencing with Section 34501) of Part 1 of Division 15 of the Food and Agricultural Code. Unauthorized person shall have the meaning of that term as defined in Section 34564 of the Food and Agricultural Code.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 31. Effective January 25, 2010.)



566

It is a felony, punishable by a fine not exceeding one thousand five hundred dollars ($1,500), or by imprisonment pursuant to subdivision (h) of Section 1170, or both, for an unauthorized person to possess or use, or to obliterate or destroy the brand registration upon, containers (including milk cases), cabinets, or other dairy equipment, which have a value in excess of nine hundred fifty dollars ($950), when the containers, cabinets, or other dairy equipment are marked with a brand that is registered pursuant to Chapter 10 (commencing with Section 34501) of Part 1 of Division 15 of the Food and Agricultural Code. Unauthorized person shall have the meaning of that term as defined in Section 34564 of the Food and Agricultural Code.

(Amended by Stats. 2011, Ch. 15, Sec. 396. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






CHAPTER 12.7. Unlawful Subleasing of Motor Vehicles

570

An act of unlawful subleasing of a motor vehicle, as defined in Section 571, shall be punishable by imprisonment in a county jail for not more than one year, or by imprisonment pursuant to subdivision (h) of Section 1170, or by a fine of not more than ten thousand dollars ($10,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 397. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



571

(a) A person engages in an act of unlawful subleasing of a motor vehicle if all of the following conditions are met:

(1) The motor vehicle is subject to a lease contract, conditional sale contract, or security agreement the terms of which prohibit the transfer or assignment of any right or interest in the motor vehicle or under the lease contract, conditional sale contract, or security agreement.

(2) The person is not a party to the lease contract, conditional sale contract, or security agreement.

(3) The person transfers or assigns, or purports to transfer or assign, any right or interest in the motor vehicle or under the lease contract, conditional sale contract, or security agreement, to any person who is not a party to the lease contract, conditional sale contract, or security agreement.

(4) The person does not obtain, prior to the transfer or assignment described in paragraph (3), written consent to the transfer or assignment from the motor vehicle s lessor, seller, or secured party.

(5) The person receives compensation or some other consideration for the transfer or assignment described in paragraph (3).

(b) A person engages in an act of unlawful subleasing of a motor vehicle when the person is not a party to the lease contract, conditional sale contract, or security agreement, and assists, causes, or arranges an actual or purported transfer or assignment, as described in subdivision (a).

(Added by Stats. 1987, Ch. 1072, Sec. 2.)



572

(a) The actual or purported transfer or assignment, or the assisting, causing, or arranging of an actual or purported transfer or assignment, of any right or interest in a motor vehicle or under a lease contract, conditional sale contract, or security agreement, by an individual who is a party to the lease contract, conditional sale contract, or security agreement is not an act of unlawful subleasing of a motor vehicle and is not subject to prosecution.

(b) This chapter shall not affect the enforceability of any provision of any lease contract, conditional sale contract, security agreement, or direct loan agreement by any party thereto.

(Added by Stats. 1987, Ch. 1072, Sec. 2.)



573

(a) The penalties under this chapter are in addition to any other remedies or penalties provided by law for the conduct proscribed by this chapter.

(b) If any provision of this chapter or the application thereof to any person or circumstance is held to be unconstitutional, the remainder of the chapter and the application of its provisions to other persons and circumstances shall not be affected thereby.

(Added by Stats. 1987, Ch. 1072, Sec. 2.)



574

As used in this chapter, the following terms have the following meanings:

(a) Buyer has the meaning set forth in subdivision (c) of Section 2981 of the Civil Code.

(b) Conditional sale contract has the meaning set forth in subdivision (a) of Section 2981 of the Civil Code. Notwithstanding subdivision (k) of Section 2981 of the Civil Code, conditional sale contract includes any contract for the sale or bailment of a motor vehicle between a buyer and a seller primarily for business or commercial purposes.

(c) Direct loan agreement means an agreement between a lender and a purchaser whereby the lender has advanced funds pursuant to a loan secured by the motor vehicle which the purchaser has purchased.

(d) Lease contract means a lease contract between a lessor and lessee as this term and these parties are defined in Section 2985.7 of the Civil Code. Notwithstanding subdivision (d) of Section 2985.7 of the Civil Code, lease contract includes a lease for business or commercial purposes.

(e) Motor vehicle means any vehicle required to be registered under the Vehicle Code.

(f) Person means an individual, company, firm, association, partnership, trust, corporation, limited liability company, or other legal entity.

(g) Purchaser has the meaning set forth in paragraph (30) of subdivision (b) of Section 1201 of the Commercial Code.

(h) Security agreement and secured party have the meanings set forth, respectively, in paragraphs (74) and (73) of subdivision (a) of Section 9102 of the Commercial Code. Security interest has the meaning set forth in paragraph (35) of subdivision (b) of Section 1201 of the Commercial Code.

(i) Seller has the meaning set forth in subdivision (b) of Section 2981 of the Civil Code, and includes the present holder of the conditional sale contract.

(Amended by Stats. 2013, Ch. 531, Sec. 27. Effective January 1, 2014. Operative July 1, 2014, by Sec. 28 of Ch. 531.)






CHAPTER 14. Fraudulent Issue of Documents of Title to Merchandise

577

Every person, being the master, owner or agent of any vessel, or officer or agent of any railroad, express or transportation company, or otherwise being or representing any carrier, who delivers any bill of lading, receipt or other voucher, by which it appears that any merchandise of any description has been shipped on board any vessel, or delivered to any railroad, express or transportation company or other carrier, unless the same has been so shipped or delivered, and is at the time actually under the control of such carrier or the master, owner or agent of such vessel, or of some officer or agent of that company, to be forwarded as expressed in that bill of lading, receipt or voucher, is punishable by imprisonment pursuant to subdivision (h) of Section 1170, or by a fine not exceeding one thousand dollars ($1,000), or both.

(Amended by Stats. 2011, Ch. 15, Sec. 398. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



578

Every person carrying on the business of a warehouseman, wharfinger, or other depositary of property, who issues any receipt, bill of lading, or other voucher for any merchandise of any description, which has not been actually received upon the premises of that person, and is not under his or her actual control at the time of issuing such instrument, whether that instrument is issued to a person as being the owner of that merchandise or as security for any indebtedness, is punishable by imprisonment pursuant to subdivision (h) of Section 1170, or by a fine not exceeding one thousand dollars ($1,000), or both.

(Amended by Stats. 2011, Ch. 15, Sec. 399. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



579

No person shall be convicted of an offense under Section 577 or 578 by reason that the contents of any barrel, box, case, cask, or other vessel or package mentioned in the bill of lading, receipt, or other voucher did not correspond with the description given in the instrument of the merchandise received, if the description corresponded substantially with the marks, labels, or brands upon the outside of the vessel or package, unless it appears that the accused knew that the marks, labels, or brands were untrue.

(Amended by Stats. 1987, Ch. 828, Sec. 33.)



580

Every person mentioned in this chapter, who issues any second or duplicate receipt or voucher, of a kind specified therein, at a time while any former receipt or voucher for the merchandise specified in that second receipt is outstanding and uncanceled, without writing across the face of the same the word Duplicate, in a plain and legible manner, is punishable by imprisonment pursuant to subdivision (h) of Section 1170, or by a fine not exceeding one thousand dollars ($1,000), or both.

(Amended by Stats. 2011, Ch. 15, Sec. 400. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



581

Every person mentioned in this chapter, who sells, hypothecates, or pledges any merchandise for which any bill of lading, receipt, or voucher has been issued by him or her, without the consent in writing thereto of the person holding that bill, receipt, or voucher, is punishable by imprisonment pursuant to subdivision (h) of Section 1170, or by a fine not exceeding one thousand dollars ($1,000), or both.

(Amended by Stats. 2011, Ch. 15, Sec. 401. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



583

Section 581 does not apply where property is demanded or sold by virtue of process of law.

(Amended by Stats. 1987, Ch. 828, Sec. 34.)






CHAPTER 15. Malicious Injuries to Railroad Bridges, Highways, Bridges, and Telegraphs

587

Every person who maliciously does either of the following is punishable by imprisonment pursuant to subdivision (h) of Section 1170, or imprisonment in a county jail not exceeding one year:

(a) Removes, displaces, injures, or destroys any part of any railroad, whether for steam or horse cars, or any track of any railroad, or any branch or branchway, switch, turnout, bridge, viaduct, culvert, embankment, station house, or other structure or fixture, or any part thereof, attached to or connected with any railroad.

(b) Places any obstruction upon the rails or track of any railroad, or of any switch, branch, branchway, or turnout connected with any railroad.

(Amended by Stats. 2011, Ch. 15, Sec. 402. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



587.1

(a) Every person who maliciously moves or causes to be moved, without authorization, any locomotive, is guilty of a misdemeanor punishable by imprisonment in the county jail not exceeding one year.

(b) Every person who maliciously moves or causes to be moved, without authorization, any locomotive, when the moving creates a substantial likelihood of causing personal injury or death to another, is guilty of a public offense punishable by imprisonment in a county jail not exceeding one year or by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 403. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



587a

Every person, who, without being thereunto duly authorized by the owner, lessee, or person or corporation engaged in the operation of any railroad, shall manipulate or in anywise tamper or interfere with any air brake or other device, appliance or apparatus in or upon any car or locomotive upon such railroad, and used or provided for use in the operation of such car or locomotive, or of any train upon such railroad, or with any switch, signal or other appliance or apparatus used or provided for use in the operation of such railroad, shall be deemed guilty of a misdemeanor.

(Added by Stats. 1909, Ch. 372.)



587b

Every person, who shall, without being thereunto authorized by the owner, lessee, person or corporation operating any railroad, enter into, climb upon, hold to, or in any manner attach himself to any locomotive, locomotive-engine tender, freight or passenger car upon such railroad, or any portion of any train thereon, shall be deemed guilty of a misdemeanor, and, upon conviction thereof shall be punished by a fine not exceeding fifty dollars ($50), or by imprisonment not exceeding 30 days, or by both such fine and imprisonment.

(Amended by Stats. 1949, Ch. 137.)



587c

Every person who fraudulently evades, or attempts to evade the payment of his fare, while traveling upon any railroad, shall be deemed guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine of not more than five hundred dollars, or imprisonment not exceeding six months, or by both such fine and imprisonment.

(Added by Stats. 1909, Ch. 345.)



588

Every person who negligently, willfully or maliciously digs up, removes, displaces, breaks down or otherwise injures or destroys any state or other public highway or bridge, or any private way, laid out by authority of law, or bridge upon any such highway or private way, or who negligently, willfully or maliciously sprinkles, drains, diverts or in any manner permits water from any sprinkler, ditch, canal, flume, or reservoir to flow upon or saturate by seepage any public highway, which act tends to damage such highway or tends to be a hazard to traffic thereon, shall be guilty of a misdemeanor. This section shall not apply to the natural flow of surface or flood waters that are not diverted, accelerated or concentrated by such person.

(Amended by Stats. 1963, Ch. 1625.)



588a

Any person who throws or deposits any oil, glass bottle, glass, nails, tacks, hoops, wire, cans, or any other substance likely to injure any person, animal or vehicle upon any public highway in the State of California shall be guilty of a misdemeanor; provided, however, that any person who willfully deposits any such substance upon any public highway in the State of California with the intent to cause great bodily injury to other persons using the highway shall be guilty of a felony.

(Amended by Stats. 1963, Ch. 250.)



588b

Any person who wilfully breaks down, removes, injures, or destroys any barrier or obstruction erected or placed in or upon any road or highway by the authorities in charge thereof, or by any authorized contractor engaged in the construction or maintenance thereof, or who tears down, defaces, removes, or destroys any warnings, notices, or directional signs erected, placed or posted in, upon, or adjacent to any road or highway, or who extinguishes, removes, injures, or destroys any warning light or lantern, or reflectorized warning or directional sign, erected, placed or maintained by any such authority in, upon or adjacent to any such road or highway, shall be guilty of a misdemeanor.

(Amended by Stats. 1933, Ch. 403.)



590

Every person who maliciously removes, destroys, injures, breaks or defaces any mile post, board or stone, or guide post erected on or near any highway, or any inscription thereon, is guilty of a misdemeanor.

(Amended by Stats. 1907, Ch. 489.)



590a

One-half of all fines imposed and collected under Section 590 shall be paid to the informer who first causes a complaint to be filed charging the defendant with the violation of Section 590.

(Amended by Stats. 1987, Ch. 828, Sec. 35.)



591

A person who unlawfully and maliciously takes down, removes, injures, or obstructs any line of telegraph, telephone, or cable television, or any other line used to conduct electricity, or any part thereof, or appurtenances or apparatus connected therewith, or severs any wire thereof, or makes any unauthorized connection with any line, other than a telegraph, telephone, or cable television line, used to conduct electricity, or any part thereof, or appurtenances or apparatus connected therewith, is punishable by imprisonment pursuant to subdivision (h) of Section 1170, or by a fine not exceeding five hundred dollars ($500), or imprisonment in the county jail not exceeding one year.

(Amended by Stats. 2011, Ch. 15, Sec. 404. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



591.5

A person who unlawfully and maliciously removes, injures, destroys, damages, or obstructs the use of any wireless communication device with the intent to prevent the use of the device to summon assistance or notify law enforcement or any public safety agency of a crime is guilty of a misdemeanor.

(Amended by Stats. 2006, Ch. 695, Sec. 1. Effective January 1, 2007.)



592

(a) Every person who shall, without authority of the owner or managing agent, and with intent to defraud, take water from any canal, ditch, flume, or reservoir used for the purpose of holding or conveying water for manufacturing, agricultural, mining, irrigating, generation of power, or domestic uses is guilty of a misdemeanor.

(b) If the total retail value of all the water taken is more than nine hundred fifty dollars ($950), or if the defendant has previously been convicted of an offense under this section or any former section that would be an offense under this section, or of an offense under the laws of another state or of the United States that would have been an offense under this section if committed in this state, then the violation is punishable by imprisonment in a county jail for not more than one year, or in the state prison.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 33. Effective January 25, 2010.)



593

Every person who unlawfully and maliciously takes down, removes, injures, interferes with, or obstructs any line erected or maintained by proper authority for the purpose of transmitting electricity for light, heat, or power, or any part thereof, or any insulator or crossarm, appurtenance or apparatus connected therewith, or severs or in any way interferes with any wire, cable, or current thereof, is punishable by imprisonment pursuant to subdivision (h) of Section 1170, or by fine not exceeding one thousand dollars ($1,000), or imprisonment in the county jail not exceeding one year.

(Amended by Stats. 2011, Ch. 15, Sec. 405. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



593a

(a) Every person who maliciously drives or places, in any tree, saw-log, shingle-bolt, or other wood, any iron, steel, ceramic, or other substance sufficiently hard to injure saws, knowing that the tree is intended to be harvested or that the saw-log, shingle-bolt, or other wood is intended to be manufactured into any kind of lumber or other wood product, is guilty of a felony.

(b) Any person who violates subdivision (a) and causes bodily injury to another person other than an accomplice shall, in addition and consecutive to the punishment prescribed for that felony, be punished by an additional prison term of three years.

(Amended by Stats. 1987, Ch. 1132, Sec. 1. Effective September 25, 1987. Operative September 30, 1987, by Sec. 4 of Ch. 1132.)



593b

Every person who shall, without the written permission of the owner, lessee, or person or corporation operating any electrical transmission line, distributing line or system, climb upon any pole, tower or other structure which is a part of such line or system and is supporting or is designed to support a wire or wires, cable or cables, for the transmission or distribution of electric energy, shall be deemed guilty of a misdemeanor; provided, that nothing herein shall apply to employees of either privately or publicly owned public utilities engaged in the performance of their duties.

(Added by Stats. 1935, Ch. 106.)



593c

Every person who willfully and maliciously breaks, digs up, obstructs, interferes with, removes or injures any pipe or main or hazardous liquid pipeline erected, operated, or maintained for the purpose of transporting, conveying or distributing gas or other hazardous liquids for light, heat, power or any other purpose, or any part thereof, or any valve, meter, holder, compressor, machinery, appurtenance, equipment or apparatus connected with any such main or pipeline, or used in connection with or affecting the operation thereof or the conveying of gas or hazardous liquid therethrough, or shuts off, removes, obstructs, injures, or in any way interferes with any valve or fitting installed on, connected to, or operated in connection with any such main or pipeline, or controlling or affecting the flow of gas or hazardous liquid through any such main or pipeline, is guilty of a felony.

(Amended by Stats. 1988, Ch. 844, Sec. 1.)



593d

(a) Except as provided in subdivision (e), any person who, for the purpose of intercepting, receiving, or using any program or other service carried by a multichannel video or information services provider that the person is not authorized by that provider to receive or use, commits any of the following acts is guilty of a public offense:

(1) Knowingly and willfully makes or maintains an unauthorized connection or connections, whether physically, electrically, electronically, or inductively, to any cable, wire, or other component of a multichannel video or information services provider s system or to a cable, wire or other media, or receiver that is attached to a multichannel video or information services provider s system.

(2) Knowingly and willfully purchases, possesses, attaches, causes to be attached, assists others in attaching, or maintains the attachment of any unauthorized device or devices to any cable, wire, or other component of a multichannel video or information services provider s system or to a cable, wire or other media, or receiver that is attached to a multichannel video or information services provider s system.

(3) Knowingly and willfully makes or maintains any modification or alteration to any device installed with the authorization of a multichannel video or information services provider.

(4) Knowingly and willfully makes or maintains any modifications or alterations to an access device that authorizes services or knowingly and willfully obtains an unauthorized access device and uses the modified, altered, or unauthorized access device to obtain services from a multichannel video or information services provider.

For purposes of this section, each purchase, possession, connection, attachment, or modification shall constitute a separate violation of this section.

(b) Except as provided in subdivision (e), any person who knowingly and willfully manufactures, assembles, modifies, imports into this state, distributes, sells, offers to sell, advertises for sale, or possesses for any of these purposes, any device or kit for a device, designed, in whole or in part, to decrypt, decode, descramble, or otherwise make intelligible any encrypted, encoded, scrambled, or other nonstandard signal carried by a multichannel video or information services provider, unless the device has been granted an equipment authorization by the Federal Communications Commission (FCC), is guilty of a public offense.

For purposes of this subdivision, encrypted, encoded, scrambled, or other nonstandard signal means any type of signal or transmission that is not intended to produce an intelligible program or service without the use of a special device, signal, or information provided by the multichannel video or information services provider or its agents to authorized subscribers.

(c) Every person who knowingly and willfully makes or maintains an unauthorized connection or connections with, whether physically, electrically, electronically, or inductively, or who attaches, causes to be attached, assists others in attaching, or maintains any attachment to, any cable, wire, or other component of a multichannel video or information services provider s system, for the purpose of interfering with, altering, or degrading any multichannel video or information service being transmitted to others, or for the purpose of transmitting or broadcasting any program or other service not intended to be transmitted or broadcast by the multichannel video or information services provider, is guilty of a public offense.

For purposes of this section, each transmission or broadcast shall constitute a separate violation of this section.

(d) (1) Any person who violates subdivision (a) shall be punished by a fine not exceeding one thousand dollars ($1,000), by imprisonment in a county jail not exceeding 90 days, or by both that fine and imprisonment.

(2) Any person who violates subdivision (b) shall be punished as follows:

(A) If the violation involves the manufacture, assembly, modification, importation into this state, distribution, advertisement for sale, or possession for sale or for any of these purposes, of 10 or more of the items described in subdivision (b), or the sale or offering for sale of five or more items for financial gain, the person shall be punished by imprisonment in a county jail not exceeding one year, or in the state prison, by a fine not exceeding two hundred fifty thousand dollars ($250,000), or by both that imprisonment and fine.

(B) If the violation involves the manufacture, assembly, modification, importation into this state, distribution, advertisement for sale, or possession for sale or for any of these purposes, of nine or less of the items described in subdivision (b), or the sale or offering for sale of four or less items for financial gain, shall upon a conviction of a first offense, be punished by imprisonment in a county jail not exceeding one year, by a fine not exceeding twenty-five thousand dollars ($25,000), or by both that imprisonment and fine. A second or subsequent conviction shall be punished by imprisonment in a county jail not exceeding one year, or in the state prison, by a fine not exceeding one hundred thousand dollars ($100,000), or by both that imprisonment and fine.

(3) Any person who violates subdivision (c) shall be punished by a fine not exceeding ten thousand dollars ($10,000), by imprisonment in a county jail, or by both that fine and imprisonment.

(e) Any device or kit described in subdivision (a) or (b) seized under warrant or incident to a lawful arrest, upon the conviction of a person for a violation of subdivision (a) or (b), may be destroyed as contraband by the sheriff.

(f) Any person who violates this section shall be liable in a civil action to the multichannel video or information services provider for the greater of the following amounts:

(1) Five thousand dollars ($5,000).

(2) Three times the amount of actual damages, if any, sustained by the plaintiff plus reasonable attorney s fees.

A defendant who prevails in the action shall be awarded his or her reasonable attorney s fees.

(g) Any multichannel video or information services provider may, in accordance with the provisions of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, bring an action to enjoin and restrain any violation of this section, and may in the same action seek damages as provided in subdivision (f).

(h) It is not a necessary prerequisite to an action pursuant to this section that the plaintiff has suffered, or be threatened with, actual damages.

(i) For the purposes of this section, a multichannel video or information services provider means a franchised or otherwise duly licensed cable television system, video dialtone system, Multichannel Multipoint Distribution Service system, Direct Broadcast Satellite system, or other system providing video or information services that are distributed via cable, wire, radio frequency, or other media. A video dialtone system is a platform operated by a public utility telephone corporation for the transport of video programming as authorized by the Federal Communications Commission pursuant to FCC Docket No. 87-266, and any subsequent decisions related to that docket, subject to any rules promulgated by the FCC pursuant to those decisions.

(Amended by Stats. 2001, Ch. 854, Sec. 31. Effective January 1, 2002.)



593e

(a) Every person who knowingly and willfully makes or maintains an unauthorized connection or connections, whether physically, electrically, or inductively, or purchases, possesses, attaches, causes to be attached, assists others in or maintains the attachment of any unauthorized device or devices to a television set or to other equipment designed to receive a television broadcast or transmission, or makes or maintains any modification or alteration to any device installed with the authorization of a subscription television system, for the purpose of intercepting, receiving, or using any program or other service carried by the subscription television system which the person is not authorized by that subscription television system to receive or use, is guilty of a misdemeanor punishable by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in a county jail not exceeding 90 days, or by both that fine and imprisonment. For the purposes of this section, each purchase, possession, connection, attachment or modification shall constitute a separate violation of this section.

(b) Every person who, without the express authorization of a subscription television system, knowingly and willfully manufactures, imports into this state, assembles, distributes, sells, offers to sell, possesses, advertises for sale, or otherwise provides any device, any plan, or any kit for a device or for a printed circuit, designed in whole or in part to decode, descramble, intercept, or otherwise make intelligible any encoded, scrambled, or other nonstandard signal carried by that subscription television system, is guilty of a misdemeanor punishable by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment in a county jail, or by both that fine and imprisonment. A second or subsequent conviction is punishable by a fine not exceeding twenty thousand dollars ($20,000), or by imprisonment in a county jail for up to one year, or by both that fine and imprisonment.

(c) Any person who violates the provisions of subdivision (a) shall be liable to the subscription television system for civil damages in the amount of the value of the connection and subscription fees service actually charged by the subscription television system for the period of unauthorized use according to proof.

Any person who violates the provisions of subdivision (b) shall be liable to the subscription television system at the election of the subscription television system for either of the following amounts:

(1) An award of statutory damages in an aggregate amount of not less than five hundred dollars ($500) or more than ten thousand dollars ($10,000), as the court deems just, for each device, plan, or kit for a device, or for a printed circuit manufactured, imported, assembled, sold, offered for sale, possessed, advertised for sale, or otherwise provided in violation of subdivision (b), to be awarded instead of actual damages and profits.

(2) Three times the amount of actual damages sustained by the plaintiff as a result of the violation or violations of this section and any revenues which have been obtained by the defendant as a result of the violation or violations, or an amount equal to three times the value of the services unlawfully obtained, or the sum of five hundred dollars ($500) for each unauthorized device manufactured, sold, used, or distributed, whichever is greater, and, when appropriate, punitive damages. For the purposes of this subdivision, revenues which have been obtained by the defendant as a result of a violation or violations of this section shall not be included in computing actual damages.

In a case where the court finds that any activity set forth in subdivision (b) was committed knowingly and willfully and for purposes of commercial advantage or private financial gain, the court in its discretion may increase the award of damages, whether actual or statutory, by an amount of not more than fifty thousand dollars ($50,000). It shall not constitute a use for commercial advantage or private financial gain for any person to receive a subscription television signal within a residential unit as defined herein.

(d) In any civil action filed pursuant to this section, the court shall allow the recovery of full costs plus an award of reasonable attorney s fees to the prevailing party.

(e) Any subscription television system may, in accordance with the provisions of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, bring an action to enjoin and restrain any violation of this section without having to make a showing of special or irreparable damage, and may in the same action seek damages as provided in subdivision (c). Upon the execution of a proper bond against damages for an injunction improvidently granted, a temporary restraining order or a preliminary injunction may be issued in any action before a final determination on the merits.

(f) It is not necessary that the plaintiff have incurred actual damages, or be threatened with incurring actual damages, as a prerequisite to bringing an action pursuant to this section.

(g) For the purposes of this section, an encoded, scrambled, or other nonstandard signal shall include, without limitation, any type of distorted signal or transmission that is not intended to produce an intelligible program or service without the use of special devices or information provided by the sender for the receipt of this type of signal or transmission.

(h) (1) For the purposes of this section, a subscription television system means a television system which sends an encoded, scrambled, or other nonstandard signal over the air which is not intended to be received in an intelligible form without special equipment provided by or authorized by the sender.

(2) For purposes of this section, residential unit is defined as any single-family residence, mobilehome within a mobilehome park, condominium, unit or an apartment or multiple-housing unit leased or rented for residential purposes.

(Amended by Stats. 2001, Ch. 854, Sec. 32. Effective January 1, 2002.)



593f

Every person who for profit knowingly and willfully manufactures, distributes, or sells any device or plan or kit for a device, or printed circuit containing circuitry for decoding or addressing with the purpose or intention of facilitating decoding or addressing of any over-the-air transmission by a Multi-point Distribution Service or Instructional Television Fixed Service made pursuant to authority granted by the Federal Communications Commission which is not authorized by the Multi-point Distribution Service or the Instructional Television Fixed Service is guilty of a misdemeanor punishable by a fine not exceeding two thousand five hundred dollars ($2,500) or by imprisonment in the county jail not exceeding 90 days, or both.

(Added by Stats. 1984, Ch. 833, Sec. 1. Effective August 31, 1984.)



593g

Every person who, with the intent to use it in a violation of Section 593a, possesses any iron, steel, ceramic, or other substance sufficiently hard to injure saws or wood manufacturing or processing equipment, shall be punished by imprisonment in the county jail not to exceed one year.

This section shall only become operative if Senate Bill 1176 of the 1987 88 Regular Session of the Legislature is enacted and becomes effective on or before January 1, 1988.

(Added by Stats. 1987, Ch. 1414, Sec. 1. Note: SB 1176 was enacted as Stats. 1987, Ch. 1132.)









TITLE 14. MALICIOUS MISCHIEF

594

(a) Every person who maliciously commits any of the following acts with respect to any real or personal property not his or her own, in cases other than those specified by state law, is guilty of vandalism:

(1) Defaces with graffiti or other inscribed material.

(2) Damages.

(3) Destroys.

Whenever a person violates this subdivision with respect to real property, vehicles, signs, fixtures, furnishings, or property belonging to any public entity, as defined by Section 811.2 of the Government Code, or the federal government, it shall be a permissive inference that the person neither owned the property nor had the permission of the owner to deface, damage, or destroy the property.

(b) (1) If the amount of defacement, damage, or destruction is four hundred dollars ($400) or more, vandalism is punishable by imprisonment pursuant to subdivision (h) of Section 1170 or in a county jail not exceeding one year, or by a fine of not more than ten thousand dollars ($10,000), or if the amount of defacement, damage, or destruction is ten thousand dollars ($10,000) or more, by a fine of not more than fifty thousand dollars ($50,000), or by both that fine and imprisonment.

(2) (A) If the amount of defacement, damage, or destruction is less than four hundred dollars ($400), vandalism is punishable by imprisonment in a county jail not exceeding one year, or by a fine of not more than one thousand dollars ($1,000), or by both that fine and imprisonment.

(B) If the amount of defacement, damage, or destruction is less than four hundred dollars ($400), and the defendant has been previously convicted of vandalism or affixing graffiti or other inscribed material under Section 594, 594.3, 594.4, 640.5, 640.6, or 640.7, vandalism is punishable by imprisonment in a county jail for not more than one year, or by a fine of not more than five thousand dollars ($5,000), or by both that fine and imprisonment.

(c) Upon conviction of any person under this section for acts of vandalism consisting of defacing property with graffiti or other inscribed materials, the court shall, when appropriate and feasible, in addition to any punishment imposed under subdivision (b), order the defendant to clean up, repair, or replace the damaged property himself or herself, or order the defendant, and his or her parents or guardians if the defendant is a minor, to keep the damaged property or another specified property in the community free of graffiti for up to one year. Participation of a parent or guardian is not required under this subdivision if the court deems this participation to be detrimental to the defendant, or if the parent or guardian is a single parent who must care for young children. If the court finds that graffiti cleanup is inappropriate, the court shall consider other types of community service, where feasible.

(d) If a minor is personally unable to pay a fine levied for acts prohibited by this section, the parent of that minor shall be liable for payment of the fine. A court may waive payment of the fine, or any part thereof, by the parent upon a finding of good cause.

(e) As used in this section, the term graffiti or other inscribed material includes any unauthorized inscription, word, figure, mark, or design, that is written, marked, etched, scratched, drawn, or painted on real or personal property.

(f) The court may order any person ordered to perform community service or graffiti removal pursuant to paragraph (1) of subdivision (c) to undergo counseling.

(g) This section shall become operative on January 1, 2002.

(Amended by Stats. 2011, Ch. 15, Sec. 406. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Note: This section was amended on March 7, 2000, by initiative Prop. 21.)



594.05

(a) For purposes of Section 594, damages includes damage caused to public transit property and facilities, public parks property and facilities, and public utilities and water property and facilities, in the course of stealing or attempting to steal nonferrous material, as defined in Section 21608.5 of the Business and Professions Code.

(b) This section is declaratory of existing law.

(Added by Stats. 2012, Ch. 82, Sec. 3. Effective January 1, 2013.)



594.1

(a) (1) It shall be unlawful for any person, firm, or corporation, except a parent or legal guardian, to sell or give or in any way furnish to another person, who is in fact under the age of 18 years, any etching cream or aerosol container of paint that is capable of defacing property without first obtaining bona fide evidence of majority and identity.

(2) For purposes of this section, etching cream means any caustic cream, gel, liquid, or solution capable, by means of a chemical action, of defacing, damaging, or destroying hard surfaces in a manner similar to acid.

(3) For purposes of this subdivision, bona fide evidence of majority and identity is any document evidencing the age and identity of an individual which has been issued by a federal, state, or local governmental entity, and includes, but is not limited to, a motor vehicle operator s license, a registration certificate issued under the federal Selective Service Act, or an identification card issued to a member of the armed forces.

(4) This subdivision shall not apply to the furnishing of six ounces or less of etching cream or an aerosol container of paint to a minor for the minor s use or possession under the supervision of the minor s parent, guardian, instructor, or employer.

(5) Etching cream, aerosol containers of paint, or related substances may be furnished for use in school-related activities that are part of the instructional program when used under controlled and supervised situations within the classroom or on the site of a supervised project. These containers may not leave the supervised site and shall be inventoried by the instructor. This use shall comply with Section 32060 of the Education Code regarding the safe use of toxic art supplies in schools.

(b) It shall be unlawful for any person under the age of 18 years to purchase etching cream or an aerosol container of paint that is capable of defacing property.

(c) Every retailer selling or offering for sale in this state etching cream or aerosol containers of paint capable of defacing property shall post in a conspicuous place a sign in letters at least three-eighths of an inch high stating: Any person who maliciously defaces real or personal property with etching cream or paint is guilty of vandalism which is punishable by a fine, imprisonment, or both.

(d) It is unlawful for any person to carry on his or her person and in plain view to the public etching cream or an aerosol container of paint while in any posted public facility, park, playground, swimming pool, beach, or recreational area, other than a highway, street, alley, or way, unless he or she has first received valid authorization from the governmental entity which has jurisdiction over the public area.

As used in this subdivision, posted means a sign placed in a reasonable location or locations stating it is a misdemeanor to possess etching cream or a spray can of paint in that public facility, park, playground, swimming pool, beach, or recreational area without valid authorization.

(e) (1) It is unlawful for any person under the age of 18 years to possess etching cream or an aerosol container of paint for the purpose of defacing property while on any public highway, street, alley, or way, or other public place, regardless of whether that person is or is not in any automobile, vehicle, or other conveyance.

(2) As a condition of probation for any violation of this subdivision, the court may order a defendant convicted of a violation of this subdivision to perform community service as follows:

(A) For a first conviction under this subdivision, community service not to exceed 100 hours over a period not to exceed 90 days during a time other than his or her hours of school attendance or employment.

(B) If the person has a prior conviction under this subdivision, community service not to exceed 200 hours over a period of 180 days during a time other than his or her hours of school attendance or employment.

(C) If the person has two prior convictions under this subdivision, community service not to exceed 300 hours over a period not to exceed 240 days during a time other than his or her hours of school attendance or employment.

(f) Violation of any provision of this section is a misdemeanor. Upon conviction of any person under this section, the court may, in addition to any other punishment imposed, if the jurisdiction has adopted a graffiti abatement program as defined in subdivision (f) of Section 594, order the defendant, and his or her parents or guardians if the defendant is a minor, to keep the damaged property or another specified property in the community free of graffiti, as follows:

(1) For a first conviction under this section, for 90 days.

(2) If the defendant has a prior conviction under this section, for 180 days.

(3) If the defendant has two or more prior convictions under this section, for 240 days.

Participation of a parent or guardian is not required under this subdivision if the court deems this participation to be detrimental to the defendant, or if the parent or guardian is a single parent who must care for young children.

(g) The court may order any person ordered to perform community service or graffiti removal pursuant to subdivision (e) or (f) to undergo counseling.

(Amended by Stats. 2002, Ch. 523, Sec. 1. Effective January 1, 2003.)



594.2

(a) Every person who possesses a masonry or glass drill bit, a carbide drill bit, a glass cutter, a grinding stone, an awl, a chisel, a carbide scribe, an aerosol paint container, a felt tip marker, or any other marking substance with the intent to commit vandalism or graffiti, is guilty of a misdemeanor.

(b) As a condition of probation for any violation of this section, the court may order the defendant to perform community service not to exceed 90 hours during a time other than his or her hours of school attendance or employment.

(c) For the purposes of this section:

(1) Felt tip marker means any broad-tipped marker pen with a tip exceeding three-eighths of one inch in width, or any similar implement containing an ink that is not water soluble.

(2) Marking substance means any substance or implement, other than aerosol paint containers and felt tip markers, that could be used to draw, spray, paint, etch, or mark.

(Amended by Stats. 1994, Ch. 911, Sec. 1. Effective January 1, 1995.)



594.3

(a) Any person who knowingly commits any act of vandalism to a church, synagogue, mosque, temple, building owned and occupied by a religious educational institution, or other place primarily used as a place of worship where religious services are regularly conducted or a cemetery is guilty of a crime punishable by imprisonment in a county jail for not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(b) Any person who knowingly commits any act of vandalism to a church, synagogue, mosque, temple, building owned and occupied by a religious educational institution, or other place primarily used as a place of worship where religious services are regularly conducted or a cemetery, which is shown to have been a hate crime and to have been committed for the purpose of intimidating and deterring persons from freely exercising their religious beliefs, is guilty of a felony punishable by imprisonment pursuant to subdivision (h) of Section 1170.

(c) For purposes of this section, hate crime has the same meaning as Section 422.55.

(Amended by Stats. 2011, Ch. 15, Sec. 407. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



594.35

Every person is guilty of a crime and punishable by imprisonment pursuant to subdivision (h) of Section 1170 or by imprisonment in a county jail for not exceeding one year, who maliciously does any of the following:

(a) Destroys, cuts, mutilates, effaces, or otherwise injures, tears down, or removes any tomb, monument, memorial, or marker in a cemetery, or any gate, door, fence, wall, post or railing, or any enclosure for the protection of a cemetery or mortuary or any property in a cemetery or mortuary.

(b) Obliterates any grave, vault, niche, or crypt.

(c) Destroys, cuts, breaks or injures any mortuary building or any building, statuary, or ornamentation within the limits of a cemetery.

(d) Disturbs, obstructs, detains or interferes with any person carrying or accompanying human remains to a cemetery or funeral establishment, or engaged in a funeral service, or an interment.

(Amended by Stats. 2011, Ch. 15, Sec. 408. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



594.37

(a) It is unlawful, except upon private property, for a person to engage in picketing targeted at a funeral during the time period beginning one hour prior to the funeral and ending one hour after the conclusion of the funeral.

(b) Any violation of subdivision (a) is punishable by a fine not exceeding one thousand dollars ($1,000), imprisonment in a county jail not exceeding six months, or by both that fine and imprisonment.

(c) For purposes of this section:

(1) Funeral means the ceremony or memorial service held in connection with the burial or cremation of a deceased person. Funeral does not mean any nonburial or noncremation activities, businesses, or services.

(2) Picketing, for purposes of this section only, means protest activities engaged in by any person within 300 feet of a burial site, mortuary, or place of worship.

(3) Protest activities includes oration, speech, use of sound amplification equipment in a manner that is intended to make or makes speech, including, but not limited to, oration audible to participants in a funeral, or similar conduct that is not part of the funeral, before an assembled group of people.

(4) Targeted at means directed at or toward the deceased person or the attendees of a funeral.

(d) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2012, Ch. 354, Sec. 2. Effective January 1, 2013.)



594.4

(a) Any person who willfully and maliciously injects into or throws upon, or otherwise defaces, damages, destroys, or contaminates, any structure with butyric acid, or any other similar noxious or caustic chemical or substance, is guilty of a public offense, punishable by imprisonment pursuant to subdivision (h) of Section 1170 or in a county jail not exceeding 6 months, by a fine as specified in subdivision (b), or by both that imprisonment and fine.

(b) (1) If the amount of the defacement, damage, destruction, or contamination is fifty thousand dollars ($50,000) or more, by a fine of not more than fifty thousand dollars ($50,000).

(2) If the amount of the defacement, damage, destruction, or contamination is five thousand dollars ($5,000) or more, but less than fifty thousand dollars ($50,000), by a fine of not more than ten thousand dollars ($10,000).

(3) If the amount of defacement, damage, destruction, or contamination is nine hundred fifty dollars ($950) or more, but less than five thousand dollars ($5,000), by a fine of not more than five thousand dollars ($5,000).

(4) If the amount of the defacement, damage, destruction, or contamination is less than nine hundred fifty dollars ($950), by a fine of not more than one thousand dollars ($1,000).

(c) For purposes of this section, structure includes any house or other building being used at the time of the offense for a dwelling or for commercial purposes.

(Amended by Stats. 2011, Ch. 15, Sec. 409. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



594.5

Nothing in this code shall invalidate an ordinance of, nor be construed to prohibit the adoption of an ordinance by, a city, city and county, or county, if the ordinance regulates the sale of aerosol containers of paint or other liquid substances capable of defacing property or sets forth civil administrative regulations, procedures, or civil penalties governing the placement of graffiti or other inscribed material on public or private, real or personal property.

(Amended by Stats. 1995, Ch. 42, Sec. 1. Effective January 1, 1996.)



594.6

(a) Every person who, having been convicted of vandalism or affixing graffiti or other inscribed material under Section 594, 594.3, 594.4, or 640.7, or any combination of these offenses, may be ordered by the court as a condition of probation to perform community service not to exceed 300 hours over a period not to exceed one year during a time other than his or her hours of school attendance or employment. Nothing in this subdivision shall limit the court from ordering the defendant to perform a longer period of community service if a longer period of community service is authorized under other provisions of law.

(b) In lieu of the community service that may be ordered pursuant to subdivision (a), the court may, if a jurisdiction has adopted a graffiti abatement program as defined in subdivision (f) of Section 594, order the defendant, and his or her parents or guardians if the defendant is a minor, as a condition of probation, to keep a specified property in the community free of graffiti for up to one year. Participation of a parent or guardian is not required under this subdivision if the court deems this participation to be detrimental to the defendant, or if the parent or guardian is a single parent who must care for young children.

(c) The court may order any person ordered to perform community service or graffiti removal pursuant to subdivision (a) or (b) to undergo counseling.

(Amended by Stats. 2013, Ch. 791, Sec. 1. Effective January 1, 2014.)



594.7

Notwithstanding subdivision (b) of Section 594, every person who, having been convicted previously of vandalism under Section 594 for maliciously defacing with graffiti or other inscribed material any real or personal property not his or her own on two separate occasions and having been incarcerated pursuant to a sentence, a conditional sentence, or a grant of probation for at least one of the convictions, is subsequently convicted of vandalism under Section 594, shall be punished by imprisonment in a county jail not exceeding one year, or in the state prison.

(Amended by Stats. 1994, Ch. 909, Sec. 6. Effective January 1, 1995.)



594.8

(a) Any person convicted of possession of a destructive implement with intent to commit graffiti or willfully affixing graffiti under Section 594.2, 640.5, 640.6, or 640.7, where the offense was committed when he or she was under the age of 18 years, shall perform not less than 24 hours of community service during a time other than his or her hours of school attendance or employment. One parent or guardian shall be present at the community service site for at least one-half of the hours of community service required under this section unless participation by the parent, guardian, or foster parent is deemed by the court to be inappropriate or potentially detrimental to the child.

(b) In lieu of the community service required pursuant to subdivision (a), the court may, if a jurisdiction has adopted a graffiti abatement program as defined in subdivision (f) of Section 594, order the defendant, and his or her parents or guardians if the defendant is a minor, to keep a specified property in the community free of graffiti for at least 60 days. Participation of a parent or guardian is not required under this subdivision if the court deems this participation to be detrimental to the defendant, or if the parent or guardian is a single parent who must care for young children.

(c) The court may order any person ordered to perform community service or graffiti removal pursuant to subdivision (a) or (b) to undergo counseling.

(Amended by Stats. 1996, Ch. 600, Sec. 5. Effective January 1, 1997.)



595

The specification of the Acts enumerated in the following sections of this Chapter is not intended to restrict or qualify the interpretation of the preceding section.

(Enacted 1872.)



596

Every person who, without the consent of the owner, wilfully administers poison to any animal, the property of another, or exposes any poisonous substance, with the intent that the same shall be taken or swallowed by any such animal, is guilty of a misdemeanor.

However, the provisions of this section shall not apply in the case of a person who exposes poisonous substances upon premises or property owned or controlled by him for the purpose of controlling or destroying predatory animals or livestock-killing dogs and if, prior to or during the placing out of such poisonous substances, he shall have posted upon the property conspicuous signs located at intervals of distance not greater than one-third of a mile apart, and in any case not less than three such signs having words with letters at least one inch high reading Warning Poisoned bait placed out on these premises, which signs shall be kept in place until the poisonous substances have been removed. Whenever such signs have been conspicuously located upon the property or premises owned or controlled by him as hereinabove provided, such person shall not be charged with any civil liability to another party in the event that any domestic animal belonging to such party becomes injured or killed by trespassing or partaking of the poisonous substance or substances so placed.

(Amended by Stats. 1941, Ch. 494.)



596.5

It shall be a misdemeanor for any owner or manager of an elephant to engage in abusive behavior towards the elephant, which behavior shall include the discipline of the elephant by any of the following methods:

(a) Deprivation of food, water, or rest.

(b) Use of electricity.

(c) Physical punishment resulting in damage, scarring, or breakage of skin.

(d) Insertion of any instrument into any bodily orifice.

(e) Use of martingales.

(f) Use of block and tackle.

(Added by Stats. 1989, Ch. 1423, Sec. 1.)



596.7

(a) (1) For purposes of this section, rodeo means a performance featuring competition between persons that includes three or more of the following events: bareback bronc riding, saddle bronc riding, bull riding, calf roping, steer wrestling, or team roping.

(2) A rodeo performed on private property for which admission is charged, or that sells or accepts sponsorships, or is open to the public constitutes a performance for the purpose of this subdivision.

(b) The management of any professionally sanctioned or amateur rodeo that intends to perform in any city, county, or city and county shall ensure that there is a veterinarian licensed to practice in this state present at all times during the performances of the rodeo, or a veterinarian licensed to practice in the state who is on-call and able to arrive at the rodeo within one hour after a determination has been made that there is an injury which requires treatment to be provided by a veterinarian.

(c) (1) The attending or on-call veterinarian shall have complete access to the site of any event in the rodeo that uses animals.

(2) The attending or on-call veterinarian may, for good cause, declare any animal unfit for use in any rodeo event.

(d) (1) Any animal that is injured during the course of, or as a result of, any rodeo event shall receive immediate examination and appropriate treatment by the attending veterinarian or shall begin receiving examination and appropriate treatment by a veterinarian licensed to practice in this state within one hour of the determination of the injury requiring veterinary treatment.

(2) The attending or on-call veterinarian shall submit a brief written listing of any animal injury requiring veterinary treatment to the Veterinary Medical Board within 48 hours of the conclusion of the rodeo.

(3) The rodeo management shall ensure that there is a conveyance available at all times for the immediate and humane removal of any injured animal.

(e) The rodeo management shall ensure that no electric prod or similar device is used on any animal once the animal is in the holding chute, unless necessary to protect the participants and spectators of the rodeo.

(f) A violation of this section is an infraction and shall be punishable as follows:

(1) A fine of not less than five hundred dollars ($500) and not more than two thousand dollars ($2,000) for a first violation.

(2) A fine of not less than one thousand five hundred dollars ($1,500) and not more than five thousand dollars ($5,000) for a second or subsequent violation.

(Amended by Stats. 2007, Ch. 714, Sec. 1. Effective January 1, 2008.)



597

(a) Except as provided in subdivision (c) of this section or Section 599c, every person who maliciously and intentionally maims, mutilates, tortures, or wounds a living animal, or maliciously and intentionally kills an animal, is guilty of a crime punishable pursuant to subdivision (d).

(b) Except as otherwise provided in subdivision (a) or (c), every person who overdrives, overloads, drives when overloaded, overworks, tortures, torments, deprives of necessary sustenance, drink, or shelter, cruelly beats, mutilates, or cruelly kills any animal, or causes or procures any animal to be so overdriven, overloaded, driven when overloaded, overworked, tortured, tormented, deprived of necessary sustenance, drink, shelter, or to be cruelly beaten, mutilated, or cruelly killed; and whoever, having the charge or custody of any animal, either as owner or otherwise, subjects any animal to needless suffering, or inflicts unnecessary cruelty upon the animal, or in any manner abuses any animal, or fails to provide the animal with proper food, drink, or shelter or protection from the weather, or who drives, rides, or otherwise uses the animal when unfit for labor, is, for each offense, guilty of a crime punishable pursuant to subdivision (d).

(c) Every person who maliciously and intentionally maims, mutilates, or tortures any mammal, bird, reptile, amphibian, or fish, as described in subdivision (e), is guilty of a crime punishable pursuant to subdivision (d).

(d) A violation of subdivision (a), (b), or (c) is punishable as a felony by imprisonment pursuant to subdivision (h) of Section 1170, or by a fine of not more than twenty thousand dollars ($20,000), or by both that fine and imprisonment, or alternatively, as a misdemeanor by imprisonment in a county jail for not more than one year, or by a fine of not more than twenty thousand dollars ($20,000), or by both that fine and imprisonment.

(e) Subdivision (c) applies to any mammal, bird, reptile, amphibian, or fish which is a creature described as follows:

(1) Endangered species or threatened species as described in Chapter 1.5 (commencing with Section 2050) of Division 3 of the Fish and Game Code.

(2) Fully protected birds described in Section 3511 of the Fish and Game Code.

(3) Fully protected mammals described in Chapter 8 (commencing with Section 4700) of Part 3 of Division 4 of the Fish and Game Code.

(4) Fully protected reptiles and amphibians described in Chapter 2 (commencing with Section 5050) of Division 5 of the Fish and Game Code.

(5) Fully protected fish as described in Section 5515 of the Fish and Game Code.

This subdivision does not supersede or affect any provisions of law relating to taking of the described species, including, but not limited to, Section 12008 of the Fish and Game Code.

(f) For the purposes of subdivision (c), each act of malicious and intentional maiming, mutilating, or torturing a separate specimen of a creature described in subdivision (e) is a separate offense. If any person is charged with a violation of subdivision (c), the proceedings shall be subject to Section 12157 of the Fish and Game Code.

(g) (1) Upon the conviction of a person charged with a violation of this section by causing or permitting an act of cruelty, as defined in Section 599b, all animals lawfully seized and impounded with respect to the violation by a peace officer, officer of a humane society, or officer of a pound or animal regulation department of a public agency shall be adjudged by the court to be forfeited and shall thereupon be awarded to the impounding officer for proper disposition. A person convicted of a violation of this section by causing or permitting an act of cruelty, as defined in Section 599b, shall be liable to the impounding officer for all costs of impoundment from the time of seizure to the time of proper disposition.

(2) Mandatory seizure or impoundment shall not apply to animals in properly conducted scientific experiments or investigations performed under the authority of the faculty of a regularly incorporated medical college or university of this state.

(h) Notwithstanding any other provision of law, if a defendant is granted probation for a conviction under this section, the court shall order the defendant to pay for, and successfully complete, counseling, as determined by the court, designed to evaluate and treat behavior or conduct disorders. If the court finds that the defendant is financially unable to pay for that counseling, the court may develop a sliding fee schedule based upon the defendant s ability to pay. An indigent defendant may negotiate a deferred payment schedule, but shall pay a nominal fee if the defendant has the ability to pay the nominal fee. County mental health departments or Medi-Cal shall be responsible for the costs of counseling required by this section only for those persons who meet the medical necessity criteria for mental health managed care pursuant to Section 1830.205 of Title 9 of the California Code of Regulations or the targeted population criteria specified in Section 5600.3 of the Welfare and Institutions Code. The counseling specified in this subdivision shall be in addition to any other terms and conditions of probation, including any term of imprisonment and any fine. This provision specifies a mandatory additional term of probation and is not to be utilized as an alternative in lieu of imprisonment pursuant to subdivision (h) of Section 1170 or county jail when that sentence is otherwise appropriate. If the court does not order custody as a condition of probation for a conviction under this section, the court shall specify on the court record the reason or reasons for not ordering custody. This subdivision shall not apply to cases involving police dogs or horses as described in Section 600.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 410) by Stats. 2011, Ch. 131, Sec. 1.5. Effective January 1, 2012.)



597.1

(a) (1) Every owner, driver, or keeper of any animal who permits the animal to be in any building, enclosure, lane, street, square, or lot of any city, county, city and county, or judicial district without proper care and attention is guilty of a misdemeanor. Any peace officer, humane society officer, or animal control officer shall take possession of the stray or abandoned animal and shall provide care and treatment for the animal until the animal is deemed to be in suitable condition to be returned to the owner. When the officer has reasonable grounds to believe that very prompt action is required to protect the health or safety of the animal or the health or safety of others, the officer shall immediately seize the animal and comply with subdivision (f). In all other cases, the officer shall comply with the provisions of subdivision (g). The full cost of caring for and treating any animal properly seized under this subdivision or pursuant to a search warrant shall constitute a lien on the animal and the animal shall not be returned to its owner until the charges are paid, if the seizure is upheld pursuant to this section.

(2) Notwithstanding any other law, if an animal control officer or humane officer, when necessary to protect the health and safety of a wild, stray, or abandoned animal or the health and safety of others, seeks to administer a tranquilizer that contains a controlled substance, as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code, to gain control of that animal, he or she may possess and administer that tranquilizer with direct or indirect supervision as determined by a licensed veterinarian, provided that the officer has met each of the following requirements:

(A) Has received training in the administration of tranquilizers from a licensed veterinarian. The training shall be approved by the California Veterinary Medical Board.

(B) Has successfully completed the firearms component of a course relating to the exercise of police powers, as set forth in Section 832.

(C) Is authorized by his or her agency or organization to possess and administer the tranquilizer in accordance with a policy established by the agency or organization and approved by the veterinarian who obtained the controlled substance.

(D) Has successfully completed the euthanasia training set forth in Section 2039 of Title 16 of the California Code of Regulations.

(E) Has completed a state and federal fingerprinting background check and does not have any drug- or alcohol-related convictions.

(b) Every sick, disabled, infirm, or crippled animal, except a dog or cat, that is abandoned in any city, county, city and county, or judicial district may be killed by the officer if, after a reasonable search, no owner of the animal can be found. It shall be the duty of all peace officers, humane society officers, and animal control officers to cause the animal to be killed or rehabilitated and placed in a suitable home on information that the animal is stray or abandoned. The officer may likewise take charge of any animal, including a dog or cat, that by reason of lameness, sickness, feebleness, or neglect, is unfit for the labor it is performing, or that in any other manner is being cruelly treated, and provide care and treatment for the animal until it is deemed to be in a suitable condition to be returned to the owner. When the officer has reasonable grounds to believe that very prompt action is required to protect the health or safety of an animal or the health or safety of others, the officer shall immediately seize the animal and comply with subdivision (f). In all other cases, the officer shall comply with subdivision (g). The full cost of caring for and treating any animal properly seized under this subdivision or pursuant to a search warrant shall constitute a lien on the animal and the animal shall not be returned to its owner until the charges are paid.

(c) (1) Any peace officer, humane society officer, or animal control officer shall convey all injured cats and dogs found without their owners in a public place directly to a veterinarian known by the officer to be a veterinarian who ordinarily treats dogs and cats for a determination of whether the animal shall be immediately and humanely destroyed or shall be hospitalized under proper care and given emergency treatment.

(2) If the owner does not redeem the animal within the locally prescribed waiting period, the veterinarian may personally perform euthanasia on the animal. If the animal is treated and recovers from its injuries, the veterinarian may keep the animal for purposes of adoption, provided the responsible animal control agency has first been contacted and has refused to take possession of the animal.

(3) Whenever any animal is transferred to a veterinarian in a clinic, such as an emergency clinic that is not in continuous operation, the veterinarian may, in turn, transfer the animal to an appropriate facility.

(4) If the veterinarian determines that the animal shall be hospitalized under proper care and given emergency treatment, the costs of any services that are provided pending the owner s inquiry to the responsible agency, department, or society shall be paid from the dog license fees, fines, and fees for impounding dogs in the city, county, or city and county in which the animal was licensed or, if the animal is unlicensed, shall be paid by the jurisdiction in which the animal was found, subject to the provision that this cost be repaid by the animal s owner. The full cost of caring for and treating any animal seized under this subdivision shall constitute a lien on the animal and the animal shall not be returned to the owner until the charges are paid. No veterinarian shall be criminally or civilly liable for any decision that he or she makes or for services that he or she provides pursuant to this subdivision.

(d) An animal control agency that takes possession of an animal pursuant to subdivision (c) shall keep records of the whereabouts of the animal from the time of possession to the end of the animal s impoundment, and those records shall be available for inspection by the public upon request for three years after the date the animal s impoundment ended.

(e) Notwithstanding any other provision of this section, any peace officer, humane society officer, or any animal control officer may, with the approval of his or her immediate superior, humanely destroy any stray or abandoned animal in the field in any case where the animal is too severely injured to move or where a veterinarian is not available and it would be more humane to euthanize the animal.

(f) Whenever an officer authorized under this section seizes or impounds an animal based on a reasonable belief that prompt action is required to protect the health or safety of the animal or the health or safety of others, the officer shall, prior to the commencement of any criminal proceedings authorized by this section, provide the owner or keeper of the animal, if known or ascertainable after reasonable investigation, with the opportunity for a postseizure hearing to determine the validity of the seizure or impoundment, or both.

(1) The agency shall cause a notice to be affixed to a conspicuous place where the animal was situated or personally deliver a notice of the seizure or impoundment, or both, to the owner or keeper within 48 hours, excluding weekends and holidays. The notice shall include all of the following:

(A) The name, business address, and telephone number of the officer providing the notice.

(B) A description of the animal seized, including any identification upon the animal.

(C) The authority and purpose for the seizure or impoundment, including the time, place, and circumstances under which the animal was seized.

(D) A statement that, in order to receive a postseizure hearing, the owner or person authorized to keep the animal, or his or her agent, shall request the hearing by signing and returning an enclosed declaration of ownership or right to keep the animal to the agency providing the notice within 10 days, including weekends and holidays, of the date of the notice. The declaration may be returned by personal delivery or mail.

(E) A statement that the full cost of caring for and treating any animal properly seized under this section is a lien on the animal and that the animal shall not be returned to the owner until the charges are paid, and that failure to request or to attend a scheduled hearing shall result in liability for this cost.

(2) The postseizure hearing shall be conducted within 48 hours of the request, excluding weekends and holidays. The seizing agency may authorize its own officer or employee to conduct the hearing if the hearing officer is not the same person who directed the seizure or impoundment of the animal and is not junior in rank to that person. The agency may utilize the services of a hearing officer from outside the agency for the purposes of complying with this section.

(3) Failure of the owner or keeper, or of his or her agent, to request or to attend a scheduled hearing shall result in a forfeiture of any right to a postseizure hearing or right to challenge his or her liability for costs incurred.

(4) The agency, department, or society employing the person who directed the seizure shall be responsible for the costs incurred for caring and treating the animal, if it is determined in the postseizure hearing that the seizing officer did not have reasonable grounds to believe very prompt action, including seizure of the animal, was required to protect the health or safety of the animal or the health or safety of others. If it is determined the seizure was justified, the owner or keeper shall be personally liable to the seizing agency for the full cost of the seizure and care of the animal. The charges for the seizure and care of the animal shall be a lien on the animal. The animal shall not be returned to its owner until the charges are paid and the owner demonstrates to the satisfaction of the seizing agency or the hearing officer that the owner can and will provide the necessary care for the animal.

(g) Where the need for immediate seizure is not present and prior to the commencement of any criminal proceedings authorized by this section, the agency shall provide the owner or keeper of the animal, if known or ascertainable after reasonable investigation, with the opportunity for a hearing prior to any seizure or impoundment of the animal. The owner shall produce the animal at the time of the hearing unless, prior to the hearing, the owner has made arrangements with the agency to view the animal upon request of the agency, or unless the owner can provide verification that the animal was humanely destroyed. Any person who willfully fails to produce the animal or provide the verification is guilty of an infraction, punishable by a fine of not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000).

(1) The agency shall cause a notice to be affixed to a conspicuous place where the animal was situated or personally deliver a notice stating the grounds for believing the animal should be seized under subdivision (a) or (b). The notice shall include all of the following:

(A) The name, business address, and telephone number of the officer providing the notice.

(B) A description of the animal to be seized, including any identification upon the animal.

(C) The authority and purpose for the possible seizure or impoundment.

(D) A statement that, in order to receive a hearing prior to any seizure, the owner or person authorized to keep the animal, or his or her agent, shall request the hearing by signing and returning the enclosed declaration of ownership or right to keep the animal to the officer providing the notice within two days, excluding weekends and holidays, of the date of the notice.

(E) A statement that the cost of caring for and treating any animal properly seized under this section is a lien on the animal, that any animal seized shall not be returned to the owner until the charges are paid, and that failure to request or to attend a scheduled hearing shall result in a conclusive determination that the animal may properly be seized and that the owner shall be liable for the charges.

(2) The preseizure hearing shall be conducted within 48 hours, excluding weekends and holidays, after receipt of the request. The seizing agency may authorize its own officer or employee to conduct the hearing if the hearing officer is not the same person who requests the seizure or impoundment of the animal and is not junior in rank to that person. The agency may utilize the services of a hearing officer from outside the agency for the purposes of complying with this section.

(3) Failure of the owner or keeper, or his or her agent, to request or to attend a scheduled hearing shall result in a forfeiture of any right to a preseizure hearing or right to challenge his or her liability for costs incurred pursuant to this section.

(4) The hearing officer, after the hearing, may affirm or deny the owner s or keeper s right to custody of the animal and, if reasonable grounds are established, may order the seizure or impoundment of the animal for care and treatment.

(h) If any animal is properly seized under this section or pursuant to a search warrant, the owner or keeper shall be personally liable to the seizing agency for the cost of the seizure and care of the animal. Further, if the charges for the seizure or impoundment and any other charges permitted under this section are not paid within 14 days of the seizure, or if the owner, within 14 days of notice of availability of the animal to be returned, fails to pay charges permitted under this section and take possession of the animal, the animal shall be deemed to have been abandoned and may be disposed of by the seizing agency.

(i) If the animal requires veterinary care and the humane society or public agency is not assured, within 14 days of the seizure of the animal, that the owner will provide the necessary care, the animal shall not be returned to its owner and shall be deemed to have been abandoned and may be disposed of by the seizing agency. A veterinarian may humanely destroy an impounded animal without regard to the prescribed holding period when it has been determined that the animal has incurred severe injuries or is incurably crippled. A veterinarian also may immediately humanely destroy an impounded animal afflicted with a serious contagious disease unless the owner or his or her agent immediately authorizes treatment of the animal by a veterinarian at the expense of the owner or agent.

(j) No animal properly seized under this section or pursuant to a search warrant shall be returned to its owner until the owner can demonstrate to the satisfaction of the seizing agency or hearing officer that the owner can and will provide the necessary care for the animal.

(k) (1) In the case of cats and dogs, prior to the final disposition of any criminal charges, the seizing agency or prosecuting attorney may file a petition in a criminal action requesting that, prior to that final disposition, the court issue an order forfeiting the animal to the city, county, or seizing agency. The petitioner shall serve a true copy of the petition upon the defendant and the prosecuting attorney.

(2) Upon receipt of the petition, the court shall set a hearing on the petition. The hearing shall be conducted within 14 days after the filing of the petition, or as soon as practicable.

(3) The petitioner shall have the burden of establishing beyond a reasonable doubt that, even in the event of an acquittal of the criminal charges, the owner will not legally be permitted to retain the animal in question. If the court finds that the petitioner has met its burden, the court shall order the immediate forfeiture of the animal as sought by the petition.

(4) Nothing in this subdivision is intended to authorize a seizing agency or prosecuting attorney to file a petition to determine an owner s ability to legally retain an animal pursuant to paragraph (3) of subdivision (l) if a petition has previously been filed pursuant to this subdivision.

(l) (1) Upon the conviction of a person charged with a violation of this section, or Section 597 or 597a, all animals lawfully seized and impounded with respect to the violation shall be adjudged by the court to be forfeited and shall thereupon be transferred to the impounding officer or appropriate public entity for proper adoption or other disposition. A person convicted of a violation of this section shall be personally liable to the seizing agency for all costs of impoundment from the time of seizure to the time of proper disposition. Upon conviction, the court shall order the convicted person to make payment to the appropriate public entity for the costs incurred in the housing, care, feeding, and treatment of the seized or impounded animals. Each person convicted in connection with a particular animal may be held jointly and severally liable for restitution for that particular animal. The payment shall be in addition to any other fine or sentence ordered by the court.

(2) The court may also order, as a condition of probation, that the convicted person be prohibited from owning, possessing, caring for, or residing with, animals of any kind, and require the convicted person to immediately deliver all animals in his or her possession to a designated public entity for adoption or other lawful disposition or provide proof to the court that the person no longer has possession, care, or control of any animals. In the event of the acquittal or final discharge without conviction of the person charged, if the animal is still impounded, the animal has not been previously deemed abandoned pursuant to subdivision (h), the court has not ordered that the animal be forfeited pursuant to subdivision (k), the court shall, on demand, direct the release of seized or impounded animals to the defendant upon a showing of proof of ownership.

(3) Any questions regarding ownership shall be determined in a separate hearing by the court where the criminal case was finally adjudicated and the court shall hear testimony from any persons who may assist the court in determining ownership of the animal. If the owner is determined to be unknown or the owner is prohibited or unable to retain possession of the animals for any reason, the court shall order the animals to be released to the appropriate public entity for adoption or other lawful disposition. This section is not intended to cause the release of any animal, bird, reptile, amphibian, or fish seized or impounded pursuant to any other statute, ordinance, or municipal regulation. This section shall not prohibit the seizure or impoundment of animals as evidence as provided for under any other provision of law.

(m) It shall be the duty of all peace officers, humane society officers, and animal control officers to use all currently acceptable methods of identification, both electronic and otherwise, to determine the lawful owner or caretaker of any seized or impounded animal. It shall also be their duty to make reasonable efforts to notify the owner or caretaker of the whereabouts of the animal and any procedures available for the lawful recovery of the animal and, upon the owner s and caretaker s initiation of recovery procedures, retain custody of the animal for a reasonable period of time to allow for completion of the recovery process. Efforts to locate or contact the owner or caretaker and communications with persons claiming to be the owner or caretaker shall be recorded and maintained and be made available for public inspection.

(Amended by Stats. 2012, Ch. 598, Sec. 1.5. Effective January 1, 2013.)



597.2

(a) It shall be the duty of an officer of a pound, humane society, or animal regulation department of a public agency to assist in a case involving the abandonment or voluntary relinquishment of an equine by the equine s owner. This section does not require a pound, humane society, or animal regulation department of a public agency to take actual possession of the equine.

(b) If a pound, humane society, or animal regulation department of a public agency sells an equine at a private or public auction or sale, it shall set the minimum bid for the sale of the equine at a price above the current slaughter price of the equine.

(c) (1) This section does not prohibit a pound, humane society, or animal regulation department of a public agency from placing an equine through an adoption program at an adoption fee that may be set below current slaughter price.

(2) A person adopting an equine under paragraph (1) shall submit a written statement declaring that the person is adopting the equine for personal use and not for purposes of resale, resale for slaughter, or holding or transporting the equine for slaughter.

(Added by Stats. 1996, Ch. 804, Sec. 1. Effective January 1, 1997.)



597.3

(a) Every person who operates a live animal market shall do all of the following:

(1) Provide that no animal will be dismembered, flayed, cut open, or have its skin, scales, feathers, or shell removed while the animal is still alive.

(2) Provide that no live animals will be confined, held, or displayed in a manner that results, or is likely to result, in injury, starvation, dehydration, or suffocation.

(b) As used in this section:

(1) Animal means frogs, turtles, and birds sold for the purpose of human consumption, with the exception of poultry.

(2) Live animal market means a retail food market where, in the regular course of business, animals are stored alive and sold to consumers for the purpose of human consumption.

(c) Any person who fails to comply with any requirement of subdivision (a) shall for the first violation, be given a written warning in a written language that is understood by the person receiving the warning. A second or subsequent violation of subdivision (a) shall be an infraction, punishable by a fine of not less than two hundred fifty dollars ($250), nor more than one thousand dollars ($1,000). However, a fine paid for a second violation of subdivision (a) shall be deferred for six months if a course is available that is administered by a state or local agency on state law and local ordinances relating to live animal markets. If the defendant successfully completes that course within six months of entry of judgment, the fine shall be waived. The state or local agency may charge the participant a fee to take the course, not to exceed one hundred dollars ($100).

(Added by renumbering Section 597.2 (as added by Stats. 2000, Ch. 1061) by Stats. 2001, Ch. 854, Sec. 33. Effective January 1, 2002.)



597.4

(a) It shall be unlawful for any person to willfully do either of the following:

(1) Sell or give away as part of a commercial transaction a live animal on any street, highway, public right-of-way, parking lot, carnival, or boardwalk.

(2) Display or offer for sale, or display or offer to give away as part of a commercial transaction, a live animal, if the act of selling or giving away the live animal is to occur on any street, highway, public right-of-way, parking lot, carnival, or boardwalk.

(b) (1) A person who violates this section for the first time shall be guilty of an infraction punishable by a fine not to exceed two hundred fifty dollars ($250).

(2) A person who violates this section for the first time and by that violation either causes or permits any animal to suffer or be injured, or causes or permits any animal to be placed in a situation in which its life or health may be endangered, shall be guilty of a misdemeanor.

(3) A person who violates this section for a second or subsequent time shall be guilty of a misdemeanor.

(c) A person who is guilty of a misdemeanor violation of this section shall be punishable by a fine not to exceed one thousand dollars ($1,000) per violation. The court shall weigh the gravity of the violation in setting the fine.

(d) A notice describing the charge and the penalty for a violation of this section may be issued by any peace officer, animal control officer, as defined in Section 830.9, or humane officer qualified pursuant to Section 14502 or 14503 of the Corporations Code.

(e) This section shall not apply to the following:

(1) Events held by 4-H Clubs, Junior Farmers Clubs, or Future Farmers Clubs.

(2) The California Exposition and State Fair, district agricultural association fairs, or county fairs.

(3) Stockyards with respect to which the Secretary of the United States Department of Agriculture has posted notice that the stockyards are regulated by the federal Packers and Stockyards Act, 1921 (7 U.S.C. Sec. 181 et seq.).

(4) The sale of cattle on consignment at any public cattle sales market, the sale of sheep on consignment at any public sheep sales market, the sale of swine on consignment at any public swine sales market, the sale of goats on consignment at any public goat sales market, and the sale of equines on consignment at any public equine sales market.

(5) Live animal markets regulated under Section 597.3.

(6) A public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group regulated under Division 14 (commencing with Section 30501) of the Food and Agricultural Code. For purposes of this section, rescue group is a not-for-profit entity whose primary purpose is the placement of dogs, cats, or other animals that have been removed from a public animal control agency or shelter, society for the prevention of cruelty to animals shelter, or humane society shelter, or that have been surrendered or relinquished to the entity by the previous owner.

(7) The sale of fish or shellfish, live or dead, from a fishing vessel or registered aquaculture facility, at a pier or wharf, or at a farmer s market by any licensed commercial fisherman or an owner or employee of a registered aquaculture facility to the public for human consumption.

(8) A cat show, dog show, or bird show, provided that all of the following circumstances exist:

(A) The show is validly permitted by the city or county in which the show is held.

(B) The show s sponsor or permittee ensures compliance with all federal, state, and local animal welfare and animal control laws.

(C) The participant has written documentation of the payment of a fee for the entry of his or her cat, dog, or bird in the show.

(D) The sale of a cat, dog, or bird occurs only on the premises and within the confines of the show.

(E) The show is a competitive event where the cats, dogs, or birds are exhibited and judged by an established standard or set of ideals established for each breed or species.

(9) A pet store as defined in subdivision (i) of Section 122350 of the Health and Safety Code.

(f) Nothing in this section shall be construed to in any way limit or affect the application or enforcement of any other law that protects animals or the rights of consumers, including, but not limited to, the Lockyer-Polanco-Farr Pet Protection Act contained in Article 2 (commencing with Section 122125) of Chapter 5 of Part 6 of Division 105 of the Health and Safety Code, or Sections 597 and 597l of this code.

(g) Nothing in this section limits or authorizes any act or omission that violates Section 597 or 597l, or any other local, state, or federal law. The procedures set forth in this section shall not apply to any civil violation of any other local, state, or federal law that protects animals or the rights of consumers, or to a violation of Section 597 or 597l, which is cited or prosecuted pursuant to one or both of those sections, or to a violation of any other local, state, or federal law that is cited or prosecuted pursuant to that law.

(Amended by Stats. 2012, Ch. 162, Sec. 125. Effective January 1, 2013.)



597.5

(a) Any person who does any of the following is guilty of a felony and is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months, or two or three years, or by a fine not to exceed fifty thousand dollars ($50,000), or by both that fine and imprisonment:

(1) Owns, possesses, keeps, or trains any dog, with the intent that the dog shall be engaged in an exhibition of fighting with another dog.

(2) For amusement or gain, causes any dog to fight with another dog, or causes any dogs to injure each other.

(3) Permits any act in violation of paragraph (1) or (2) to be done on any premises under his or her charge or control, or aids or abets that act.

(b) Any person who is knowingly present, as a spectator, at any place, building, or tenement where preparations are being made for an exhibition of the fighting of dogs, with the intent to be present at those preparations, or is knowingly present at that exhibition or at any other fighting or injuring as described in paragraph (2) of subdivision (a), with the intent to be present at that exhibition, fighting, or injuring, is guilty of an offense punishable by imprisonment in a county jail not to exceed one year, or by a fine not to exceed five thousand dollars ($5,000), or by both that imprisonment and fine.

(c) Nothing in this section shall prohibit any of the following:

(1) The use of dogs in the management of livestock, as defined by Section 14205 of the Food and Agricultural Code, by the owner of the livestock or his or her employees or agents or other persons in lawful custody thereof.

(2) The use of dogs in hunting as permitted by the Fish and Game Code, including, but not limited to, Sections 4002 and 4756, and by the rules and regulations of the Fish and Game Commission.

(3) The training of dogs or the use of equipment in the training of dogs for any purpose not prohibited by law.

(Amended by Stats. 2011, Ch. 15, Sec. 411. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



597.6

(a) (1) No person may perform, or otherwise procure or arrange for the performance of, surgical claw removal, declawing, onychectomy, or tendonectomy on any cat that is a member of an exotic or native wild cat species, and shall not otherwise alter such a cat s toes, claws, or paws to prevent the normal function of the cat s toes, claws, or paws.

(2) This subdivision does not apply to a procedure performed solely for a therapeutic purpose.

(b) Any person who violates this section is guilty of a misdemeanor punishable by imprisonment in a county jail for a period not to exceed one year, by a fine of ten thousand dollars ($10,000), or by both that imprisonment and fine.

(c) For purposes of this section, the following terms have the following meanings:

(1) Declawing and onychectomy mean any surgical procedure in which a portion of the animal s paw is amputated in order to remove the animal s claws.

(2) Tendonectomy means a procedure in which the tendons to an animal s limbs, paws, or toes are cut or modified so that the claws cannot be extended.

(3) Exotic or native wild cat species include all members of the taxonomic family Felidae, except domestic cats (Felis catus or Felis domesticus) or hybrids of wild and domestic cats that are greater than three generations removed from an exotic or native cat. Exotic or native wild cat species include, but are not limited to, lions, tigers, cougars, leopards, lynxes, bobcats, caracals, ocelots, margays, servals, cheetahs, snow leopards, clouded leopards, jungle cats, leopard cats, and jaguars, or any hybrid thereof.

(4) Therapeutic purpose means for the purpose of addressing an existing or recurring infection, disease, injury, or abnormal condition in the claw that jeopardizes the cat s health, where addressing the infection, disease, injury, or abnormal condition is a medical necessity.

(Added by Stats. 2004, Ch. 876, Sec. 1. Effective January 1, 2005.)



597.7

(a) No person shall leave or confine an animal in any unattended motor vehicle under conditions that endanger the health or well-being of an animal due to heat, cold, lack of adequate ventilation, or lack of food or water, or other circumstances that could reasonably be expected to cause suffering, disability, or death to the animal.

(b) Unless the animal suffers great bodily injury, a first conviction for violation of this section is punishable by a fine not exceeding one hundred dollars ($100) per animal. If the animal suffers great bodily injury, a violation of this section is punishable by a fine not exceeding five hundred dollars ($500), imprisonment in a county jail not exceeding six months, or by both a fine and imprisonment. Any subsequent violation of this section, regardless of injury to the animal, is also punishable by a fine not exceeding five hundred dollars ($500), imprisonment in a county jail not exceeding six months, or by both a fine and imprisonment.

(c) (1) Nothing in this section shall prevent a peace officer, humane officer, or an animal control officer from removing an animal from a motor vehicle if the animal s safety appears to be in immediate danger from heat, cold, lack of adequate ventilation, lack of food or water, or other circumstances that could reasonably be expected to cause suffering, disability, or death to the animal.

(2) A peace officer, humane officer, or animal control officer who removes an animal from a motor vehicle shall take it to an animal shelter or other place of safekeeping or, if the officer deems necessary, to a veterinary hospital for treatment.

(3) A peace officer, humane officer, or animal control officer is authorized to take all steps that are reasonably necessary for the removal of an animal from a motor vehicle, including, but not limited to, breaking into the motor vehicle, after a reasonable effort to locate the owner or other person responsible.

(4) A peace officer, humane officer, or animal control officer who removes an animal from a motor vehicle shall, in a secure and conspicuous location on or within the motor vehicle, leave written notice bearing his or her name and office, and the address of the location where the animal can be claimed. The animal may be claimed by the owner only after payment of all charges that have accrued for the maintenance, care, medical treatment, or impoundment of the animal.

(5) This section does not affect in any way existing liabilities or immunities in current law, or create any new immunities or liabilities.

(d) Nothing in this section shall preclude prosecution under both this section and Section 597 or any other provision of law, including city or county ordinances.

(e) Nothing in this section shall be deemed to prohibit the transportation of horses, cattle, pigs, sheep, poultry or other agricultural animals in motor vehicles designed to transport such animals for agricultural purposes.

(Added by Stats. 2006, Ch. 431, Sec. 2. Effective January 1, 2007.)



597.9

(a) Except as provided in subdivision (c) or (d), any person who has been convicted of a misdemeanor violation of subdivision (a) or (b) of Section 597, or Section 597a, 597b, 597h, 597j, 597s, or 597.1, and who, within five years after the conviction, owns, possesses, maintains, has custody of, resides with, or cares for any animal is guilty of a public offense, punishable by a fine of one thousand dollars ($1,000).

(b) Except as provided in subdivision (c) or (d), any person who has been convicted of a felony violation of subdivision (a) or (b) of Section 597, or Section 597b or 597.5, and who, within 10 years after the conviction, owns, possesses, maintains, has custody of, resides with, or cares for any animal is guilty of a public offense, punishable by a fine of one thousand dollars ($1,000).

(c) (1) In cases of owners of livestock, as defined in Section 14205 of the Food and Agricultural Code, a court may, in the interest of justice, exempt a defendant from the injunction required under subdivision (a) or (b), as it would apply to livestock, if the defendant files a petition with the court to establish, and does establish by a preponderance of the evidence, that the imposition of the provisions of this section would result in substantial or undue economic hardship to the defendant s livelihood and that the defendant has the ability to properly care for all livestock in his or her possession.

(2) Upon receipt of a petition from the defendant, the court shall set a hearing to be conducted within 30 days after the filing of the petition. The petitioner shall serve a copy of the petition upon the prosecuting attorney 10 calendar days prior to the requested hearing. The court shall grant the petition for exemption from subdivision (a) or (b) unless the prosecuting attorney shows by a preponderance of the evidence that either or both of the criteria for exemption under this subdivision are untrue.

(d) (1) A defendant may petition the court to reduce the duration of the mandatory ownership prohibition. Upon receipt of a petition from the defendant, the court shall set a hearing to be conducted within 30 days after the filing of the petition. The petitioner shall serve a copy of the petition upon the prosecuting attorney 10 calendar days prior to the requested hearing. At the hearing, the petitioner shall have the burden of establishing by a preponderance of the evidence all of the following:

(A) He or she does not present a danger to animals.

(B) He or she has the ability to properly care for all animals in his or her possession.

(C) He or she has successfully completed all classes or counseling ordered by the court.

(2) If the petitioner has met his or her burden, the court may reduce the mandatory ownership prohibition and may order that the defendant comply with reasonable and unannounced inspections by animal control agencies or law enforcement.

(Amended by Stats. 2012, Ch. 598, Sec. 2. Effective January 1, 2013.)



597a

Whoever carries or causes to be carried in or upon any vehicle or otherwise any domestic animal in a cruel or inhuman manner, or knowingly and willfully authorizes or permits it to be subjected to unnecessary torture, suffering, or cruelty of any kind, is guilty of a misdemeanor; and whenever any such person is taken into custody therefor by any officer, such officer must take charge of such vehicle and its contents, together with the horse or team attached to such vehicle, and deposit the same in some place of custody; and any necessary expense incurred for taking care of and keeping the same, is a lien thereon, to be paid before the same can be lawfully recovered; and if such expense, or any part thereof, remains unpaid, it may be recovered, by the person incurring the same, of the owner of such domestic animal, in an action therefor.

(Added by Stats. 1905, Ch. 519.)



597b

(a) Except as provided in subdivisions (b) and (c), any person who, for amusement or gain, causes any bull, bear, or other animal, not including any dog, to fight with like kind of animal or creature, or causes any animal, including any dog, to fight with a different kind of animal or creature, or with any human being, or who, for amusement or gain, worries or injures any bull, bear, dog, or other animal, or causes any bull, bear, or other animal, not including any dog, to worry or injure each other, or any person who permits the same to be done on any premises under his or her charge or control, or any person who aids or abets the fighting or worrying of an animal or creature, is guilty of a misdemeanor punishable by imprisonment in a county jail for a period not to exceed one year, by a fine not to exceed ten thousand dollars ($10,000), or by both that imprisonment and fine.

(b) Any person who, for amusement or gain, causes any cock to fight with another cock or with a different kind of animal or creature or with any human being; or who, for amusement or gain, worries or injures any cock, or causes any cock to worry or injure another animal; and any person who permits the same to be done on any premises under his or her charge or control, and any person who aids or abets the fighting or worrying of any cock is guilty of a misdemeanor punishable by imprisonment in a county jail for a period not to exceed one year, or by a fine not to exceed ten thousand dollars ($10,000), or by both that imprisonment and fine.

(c) A second or subsequent conviction of this section is a misdemeanor or a felony punishable by imprisonment in a county jail for a period not to exceed one year or the state prison for 16 months, two, or three years, by a fine not to exceed twenty-five thousand dollars ($25,000), or by both that imprisonment and fine, except in unusual circumstances in which the interests of justice would be better served by the imposition of a lesser sentence.

(d) For the purposes of this section, aiding and abetting a violation of this section shall consist of something more than merely being present or a spectator at a place where a violation is occurring.

(Amended by Stats. 2012, Ch. 133, Sec. 1. Effective January 1, 2013.)



597c

Any person who is knowingly present as a spectator at any place, building, or tenement for an exhibition of animal fighting, or who is knowingly present at that exhibition or is knowingly present where preparations are being made for the acts described in subdivision (a) or (b) of Section 597b, is guilty of a misdemeanor punishable by imprisonment in a county jail for a period not to exceed six months, or by a fine of five thousand dollars ($5,000), or by both that imprisonment and fine.

(Amended by Stats. 2012, Ch. 133, Sec. 2. Effective January 1, 2013.)



597d

Any sheriff, police, or peace officer, or officer qualified as provided in Section 14502 of the Corporations Code, may enter any place, building, or tenement, where there is an exhibition of the fighting of birds or animals, or where preparations are being made for such an exhibition, and, without a warrant, arrest all persons present.

(Amended by Stats. 1997, Ch. 598, Sec. 11. Effective January 1, 1998.)



597e

Any person who impounds, or causes to be impounded in any pound, any domestic animal, shall supply it during such confinement with a sufficient quantity of good and wholesome food and water, and in default thereof, is guilty of a misdemeanor. In case any domestic animal is at any time so impounded and continues to be without necessary food and water for more than 12 consecutive hours, it is lawful for any person, from time to time, as may be deemed necessary, to enter into and upon any pound in which the animal is confined, and supply it with necessary food and water so long as it remains so confined. Such person is not liable for the entry and may collect the reasonable cost of the food and water from the owner of the animal, and the animal is subject to enforcement of a money judgment for the reasonable cost of such food and water.

(Amended by Stats. 1982, Ch. 497, Sec. 135. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



597f

(a) Every owner, driver, or possessor of any animal, who permits the animal to be in any building, enclosure, lane, street, square, or lot, of any city, city and county, or judicial district, without proper care and attention, shall, on conviction, be deemed guilty of a misdemeanor. And it shall be the duty of any peace officer, officer of the humane society, or officer of a pound or animal regulation department of a public agency, to take possession of the animal so abandoned or neglected and care for the animal until it is redeemed by the owner or claimant, and the cost of caring for the animal shall be a lien on the animal until the charges are paid. Every sick, disabled, infirm, or crippled animal, except a dog or cat, which shall be abandoned in any city, city and county, or judicial district, may, if after due search no owner can be found therefor, be killed by the officer; and it shall be the duty of all peace officers, an officer of such society, or officer of a pound or animal regulation department of a public agency to cause the animal to be killed on information of such abandonment. The officer may likewise take charge of any animal, including a dog or cat, that by reason of lameness, sickness, feebleness, or neglect, is unfit for the labor it is performing, or that in any other manner is being cruelly treated; and, if the animal is not then in the custody of its owner, the officer shall give notice thereof to the owner, if known, and may provide suitable care for the animal until it is deemed to be in a suitable condition to be delivered to the owner, and any necessary expenses which may be incurred for taking care of and keeping the animal shall be a lien thereon, to be paid before the animal can be lawfully recovered.

(b) It shall be the duty of all officers of pounds or humane societies, and animal regulation departments of public agencies to convey, and for police and sheriff departments, to cause to be conveyed all injured cats and dogs found without their owners in a public place directly to a veterinarian known by the officer or agency to be a veterinarian that ordinarily treats dogs and cats for a determination of whether the animal shall be immediately and humanely destroyed or shall be hospitalized under proper care and given emergency treatment.

If the owner does not redeem the animal within the locally prescribed waiting period, the veterinarian may personally perform euthanasia on the animal; or, if the animal is treated and recovers from its injuries, the veterinarian may keep the animal for purposes of adoption, provided the responsible animal control agency has first been contacted and has refused to take possession of the animal.

Whenever any animal is transferred pursuant to this subdivision to a veterinarian in a clinic, such as an emergency clinic which is not in continuous operation, the veterinarian may, in turn, transfer the animal to an appropriate facility.

If the veterinarian determines that the animal shall be hospitalized under proper care and given emergency treatment, the costs of any services which are provided pending the owner s inquiry to the agency, department, or society shall be paid from the dog license fees, fines, and fees for impounding dogs in the city, county, or city and county in which the animal was licensed or if the animal is unlicensed the jurisdiction in which the animal was found, subject to the provision that this cost be repaid by the animal s owner. No veterinarian shall be criminally or civilly liable for any decision which he or she makes or services which he or she provides pursuant to this section.

(c) An animal control agency which takes possession of an animal pursuant to subdivision (b), shall keep records of the whereabouts of the animal for a 72-hour period from the time of possession and those records shall be available to inspection by the public upon request.

(d) Notwithstanding any other provisions of this section, any officer of a pound or animal regulation department or humane society, or any officer of a police or sheriff s department may, with the approval of his or her immediate superior, humanely destroy any abandoned animal in the field in any case where the animal is too severely injured to move or where a veterinarian is not available and it would be more humane to dispose of the animal.

(Amended by Stats. 1989, Ch. 490, Sec. 1.)



597g

(a) Poling a horse is a method of training horses to jump which consists of (1) forcing, persuading, or enticing a horse to jump in such manner that one or more of its legs will come in contact with an obstruction consisting of any kind of wire, or a pole, stick, rope or other object with brads, nails, tacks or other sharp points imbedded therein or attached thereto or (2) raising, throwing or moving a pole, stick, wire, rope or other object, against one or more of the legs of a horse while it is jumping an obstruction so that the horse, in either case, is induced to raise such leg or legs higher in order to clear the obstruction. Tripping a horse is an act that consists of the use of any wire, pole, stick, rope, or other object or apparatus whatsoever to cause a horse to fall or lose its balance. The poling or tripping of any horse is unlawful and any person violating the provisions of this section is guilty of a misdemeanor.

(b) It is a misdemeanor for any person to intentionally trip or fell an equine by the legs by any means whatsoever for the purposes of entertainment or sport.

(c) This section does not apply to the lawful laying down of a horse for medical or identification purposes, nor shall the section be construed as condemning or limiting any cultural or historical activities, except those prohibited herein.

(Amended by Stats. 1994, 1st Ex. Sess., Ch. 8, Sec. 1. Effective November 30, 1994.)



597h

(a) It shall be unlawful for any person to tie or attach or fasten any live animal to any machine or device propelled by any power for the purpose of causing that animal to be pursued by a dog or dogs.

(b) Any person violating any of the provisions of this section shall be guilty of a misdemeanor punishable by a fine of two thousand five hundred dollars ($2,500) or by imprisonment in a county jail not exceeding six months, or by both that imprisonment and fine.

(Amended by Stats. 2011, Ch. 562, Sec. 2. Effective January 1, 2012.)



597i

(a) It shall be unlawful for anyone to manufacture, buy, sell, barter, exchange, or have in his or her possession any of the implements commonly known as gaffs or slashers, or any other sharp implement designed to be attached in place of the natural spur of a gamecock or other fighting bird.

(b) Any person who violates any of the provisions of this section is guilty of a misdemeanor punishable by imprisonment in a county jail for a period not to exceed one year, by a fine not to exceed ten thousand dollars ($10,000), or by both that imprisonment and fine and upon conviction thereof shall, in addition to any judgment or sentence imposed by the court, forfeit possession or ownership of those implements.

(Amended by Stats. 2012, Ch. 133, Sec. 3. Effective January 1, 2013.)



597j

(a) Any person who owns, possesses, keeps, or trains any bird or other animal with the intent that it be used or engaged by himself or herself, by his or her vendee, or by any other person in an exhibition of fighting as described in Section 597b is guilty of a misdemeanor punishable by imprisonment in a county jail for a period not to exceed one year, by a fine not to exceed ten thousand dollars ($10,000), or by both that imprisonment and fine.

(b) This section shall not apply to an exhibition of fighting of a dog with another dog.

(c) A second or subsequent conviction of this section is a misdemeanor punishable by imprisonment in a county jail for a period not to exceed one year or by a fine not to exceed twenty-five thousand dollars ($25,000), or by both that imprisonment and fine, except in unusual circumstances in which the interests of justice would be better served by the imposition of a lesser sentence.

(Amended by Stats. 2012, Ch. 133, Sec. 4. Effective January 1, 2013.)



597k

Anyone who, having care, custody or control of any horse or other animal, uses what is known as the bristle bur, tack bur, or other like device, by whatsoever name known or designated, on such horse or other animal for any purpose whatsoever, is guilty of a misdemeanor and is punishable by a fine of not less than fifty dollars ($50) nor more than five hundred dollars ($500), or by imprisonment in the county jail for not less than 10 days nor more than 175 days, or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 308. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



597l

(a) It shall be unlawful for any person who operates a pet shop to fail to do all of the following:

(1) Maintain the facilities used for the keeping of pet animals in a sanitary condition.

(2) Provide proper heating and ventilation for the facilities used for the keeping of pet animals.

(3) Provide adequate nutrition for, and humane care and treatment of, all pet animals under his or her care and control.

(4) Take reasonable care to release for sale, trade, or adoption only those pet animals that are free of disease or injuries.

(5) Provide adequate space appropriate to the size, weight, and specie of pet animals.

(b) (1) Sellers of pet animals shall provide buyers of a pet animal with general written recommendations for the generally accepted care of the class of pet animal sold, including recommendations as to the housing, equipment, cleaning, environment, and feeding of the animal. This written information shall be in a form determined by the sellers of pet animals and may include references to Web sites, books, pamphlets, videos, and compact discs.

(2) If a seller of pet animals distributes material prepared by a third party, the seller shall not be liable for damages caused by any erroneous information in that material unless a reasonable person exercising ordinary care should have known of the error causing the damage.

(3) This subdivision shall apply to any private or public retail business that sells pet animals to the public and is required to possess a permit pursuant to Section 6066 of the Revenue and Taxation Code.

(4) Charges brought against a seller of pet animals for a first violation of the provisions of this subdivision shall be dismissed if the person charged produces in court satisfactory proof of compliance. A second or subsequent violation is an infraction punishable by a fine not to exceed two hundred fifty dollars ($250).

(c) As used in this section, the following terms have the following meanings:

(1) Pet animals means dogs, cats, monkeys and other primates, rabbits, birds, guinea pigs, hamsters, mice, snakes, iguanas, turtles, and any other species of animal sold or retained for the purpose of being kept as a household pet.

(2) Pet shop means every place or premises where pet animals are kept for the purpose of either wholesale or retail sale. Pet shop does not include any place or premises where pet animals are occasionally sold.

(d) Any person who violates any provision of subdivision (a) is guilty of a misdemeanor and is punishable by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in the county jail not exceeding 90 days, or by both that fine and imprisonment.

(Amended by Stats. 2003, Ch. 62, Sec. 228. Effective January 1, 2004.)



597m

It shall be unlawful for any person to promote, advertise, stage, hold, manage, conduct, participate in, engage in, or carry on any bullfight exhibition, any bloodless bullfight contest or exhibition, or any similar contest or exhibition, whether for amusement or gain or otherwise; provided, that nothing herein shall be construed to prohibit rodeos or to prohibit measures necessary to the safety of participants at rodeos.

This section shall not, however, be construed as prohibiting bloodless bullfights, contests, or exhibitions held in connection with religious celebrations or religious festivals.

Any person violating the provisions of this section is guilty of a misdemeanor.

(Added by Stats. 1957, Ch. 2243.)



597n

(a) Any person who cuts the solid part of the tail of any horse or cattle in the operation known as docking, or in any other operation performed for the purpose of shortening the tail of any horse or cattle, within the State of California, or procures the same to be done, or imports or brings into this state any docked horse, or horses, or drives, works, uses, races, or deals in any unregistered docked horse, or horses, within the State of California except as provided in Section 597r, is guilty of a misdemeanor.

(b) Subdivision (a) shall not apply to docking when the solid part of any cattle s tail must be removed in an emergency for the purpose of saving the cattle s life or relieving the cattle s pain, provided that the emergency treatment is performed consistent with the Veterinary Medicine Practice Act (commencing with Section 4811) of Article 1 of Chapter 11 of Division 2 of the Business and Professions Code.

(c) For the purposes of this section, cattle means any animal of the bovine species.

(Amended by Stats. 2009, Ch. 344, Sec. 1. Effective January 1, 2010.)



597o

(a) Any person who transports an equine in a vehicle to slaughter shall meet the following requirements:

(1) The vehicle shall have sufficient clearance to allow the equine to be transported in a standing position with its head in a normal upright position above its withers.

(2) Any ramps and floors in the vehicle shall be covered with a nonskid surface to prevent the equine from slipping.

(3) The vehicle shall provide adequate ventilation to the equine while the equine is being transported.

(4) The sides and overhead of the vehicle shall be constructed to withstand the weight of any equine which may put pressure against the sides or overhead.

(5) Any compartments in the interior of the vehicle shall be constructed of smooth materials and shall contain no protrusions or sharp objects.

(6) The size of the vehicle shall be appropriate for the number of equine being transported and the welfare of the equine shall not be jeopardized by overcrowding.

(7) Stallions shall be segregated during transportation to slaughter.

(8) Diseased, sick, blind, dying, or otherwise disabled equine shall not be transported out of this state.

(9) Any equine being transported shall be able to bear weight on all four feet.

(10) Unweaned foals shall not be transported.

(11) Mares in their last trimester of pregnancy shall not be transported.

(12) The person shall notify a humane officer having jurisdiction 72 hours before loading the equine in order that the humane officer may perform a thorough inspection of the vehicle to determine if all requirements of this section have been satisfied.

(b) (1) Any person who violates this section is guilty of a misdemeanor and is subject to a fine of one hundred dollars ($100) per equine being transported.

(2) Any person who violates this section for a second or subsequent time is guilty of a misdemeanor and shall be fined five hundred dollars ($500) per equine being transported.

(c) Whenever a person is taken into custody by an officer for a violation of this section, the officer shall take charge of the vehicle and its contents and deposit the property in some place of custody.

(d) (1) Any necessary expense incurred for taking care of and keeping the property described in subdivision (c) is a lien thereon, to be paid before the property can be lawfully recovered.

(2) If the expense, or any part thereof, remains unpaid, it may be recovered by the person incurring the expense from the owner of the equine in an action therefor.

(e) For the purposes of this section, equine means any horse, pony, burro, or mule.

(Added by Stats. 1993, Ch. 1183, Sec. 1. Effective January 1, 1994.)



597p

Within 30 days after the passage of this act, every owner, or user of any docked horse, within the State of California, shall register his or her docked horse, or horses by filing in the office of the county clerk of the county in which such docked horse, or horses, may then be kept, a certificate, which certificate shall contain the name, or names of the owner, together with his or her post office address, a full description of the color, age, size and the use made of such docked horse, or horses; which certificate shall be signed by the owner, or his, or her agent. The county clerk shall number such certificate consecutively and record the name in a book, or register to be kept for that purpose only; and shall receive as a fee for recording of such certificate, the sum of fifty cents ($0.50), and the clerk shall thereupon issue to such person so registering such horse or horses a certificate containing the facts recited in this section which upon demand shall be exhibited to any peace officer, and the same shall be conclusive evidence of a compliance with the provisions of Section 597n of this code.

(Added by renumbering Section 597b (as added by Stats. 1907, Ch. 220) by Stats. 1963, Ch. 372.)



597q

The driving, working, keeping, racing or using of any unregistered docked horse, or horses, after 60 days after the passage of this act, shall be deemed prima facie evidence of the fact that the party driving, working, keeping, racing or using such unregistered docked horse, or horses, docked the tail of such horse or horses.

(Added by renumbering Section 597c (as added by Stats. 1907, Ch. 220) by Stats. 1963, Ch. 372.)



597r

Any person or persons violating any of the provisions of this act, shall be deemed guilty of a misdemeanor; provided, however, that the provisions of Sections 597n, 597p, and 597q, shall not be applied to persons owning or possessing any docked purebred stallions and mares imported from foreign countries for breeding or exhibition purposes only, as provided by an act of Congress entitled An act regulating the importation of breeding animals and approved March 3, 1903, and to docked native-bred stallions and mares brought into this State and used for breeding or exhibition purposes only; and provided further, that a description of each such animal so brought into the State, together with the date of importation and name and address of importer, be filed with the county clerk of the county where such animal is kept, within 30 days after the importation of such animal.

(Added by renumbering Section 597d (as added by Stats. 1907, Ch. 220) by Stats. 1963, Ch. 372.)



597s

(a) Every person who willfully abandons any animal is guilty of a misdemeanor.

(b) This section shall not apply to the release or rehabilitation and release of native California wildlife pursuant to statute or regulations of the California Department of Fish and Game.

(Amended by Stats. 1999, Ch. 303, Sec. 1. Effective January 1, 2000.)



597t

Every person who keeps an animal confined in an enclosed area shall provide it with an adequate exercise area. If the animal is restricted by a leash, rope, or chain, the leash, rope, or chain shall be affixed in such a manner that it will prevent the animal from becoming entangled or injured and permit the animal s access to adequate shelter, food, and water. Violation of this section constitutes a misdemeanor.

This section shall not apply to an animal which is in transit, in a vehicle, or in the immediate control of a person.

(Amended by Stats. 1971, Ch. 243.)



597u

(a) No person, peace officer, officer of a humane society, or officer of a pound or animal regulation department of a public agency shall kill any animal by using any of the following methods:

(1) Carbon monoxide gas.

(2) Intracardiac injection of a euthanasia agent on a conscious animal, unless the animal is heavily sedated or anesthetized in a humane manner, or comatose, or unless, in light of all the relevant circumstances, the procedure is justifiable.

(b) With respect to the killing of any dog or cat, no person, peace officer, officer of a humane society, or officer of a pound or animal regulation department of a public agency shall use any of the methods specified in subdivision (a) or any of the following methods:

(1) High-altitude decompression chamber.

(2) Nitrogen gas

(Amended by Stats. 2005, Ch. 652, Sec. 1. Effective January 1, 2006.)



597v

No person, peace officer, officer of a humane society, or officer of a pound or animal regulation department of a public agency shall kill any newborn dog or cat whose eyes have not yet opened by any other method than by the use of chloroform vapor or by inoculation of barbiturates.

(Amended by Stats. 1998, Ch. 751, Sec. 5. Effective January 1, 1999.)



597x

(a) Notwithstanding Section 18734 of the Food and Agricultural Code or any other provision of law, it is unlawful for any person to sell, attempt to sell, load, cause to be loaded, transport, or attempt to transport any live horse, mule, burro, or pony that is disabled, if the animal is intended to be sold, loaded, or transported for commercial slaughter out of the state.

(b) For the purposes of this section, disabled animal includes, but is not limited to, any animal that has broken limbs, is unable to stand and balance itself without assistance, cannot walk, or is severely injured.

(c) A person who violates this section is guilty of a misdemeanor and subject to the same penalties imposed upon a person convicted of a misdemeanor under Section 597a.

(Added by Stats. 1993, Ch. 1213, Sec. 1. Effective January 1, 1994.)



597y

A violation of Section 597u or 597v is a misdemeanor.

(Amended by Stats. 2011, Ch. 296, Sec. 206. Effective January 1, 2012.)



597z

(a) (1) Except as otherwise authorized under any other provision of law, it shall be a crime, punishable as specified in subdivision (b), for any person to sell one or more dogs under eight weeks of age, unless, prior to any physical transfer of the dog or dogs from the seller to the purchaser, the dog or dogs are approved for sale, as evidenced by written documentation from a veterinarian licensed to practice in California.

(2) For the purposes of this section, the sale of a dog or dogs shall not be considered complete, and thereby subject to the requirements and penalties of this section, unless and until the seller physically transfers the dog or dogs to the purchaser.

(b) (1) Any person who violates this section shall be guilty of an infraction or a misdemeanor.

(2) An infraction under this section shall be punishable by a fine not to exceed two hundred fifty dollars ($250).

(3) With respect to the sale of two or more dogs in violation of this section, each dog unlawfully sold shall represent a separate offense under this section.

(c) This section shall not apply to any of the following:

(1) An organization, as defined in Section 501(c)(3) of the Internal Revenue Code, or any other organization that provides, or contracts to provide, services as a public animal sheltering agency.

(2) A pet dealer as defined under Article 2 (commencing with Section 122125) of Chapter 5 of Part 6 of Division 105 of the Health and Safety Code.

(3) A public animal control agency or shelter, society for the prevention of cruelty to animals shelter, humane society shelter, or rescue group regulated under Division 14 (commencing with Section 30501) of the Food and Agricultural Code.

(Added by Stats. 2005, Ch. 669, Sec. 1. Effective January 1, 2006.)



598

Every person who, within any public cemetery or burying ground, kills, wounds, or traps any bird, or destroys any bird s nest other than swallows nests, or removes any eggs or young birds from any nest, is guilty of a misdemeanor.

(Enacted 1872.)



598.1

(a) The prosecuting agency in a criminal proceeding in which the defendant has been charged with the commission of any of the crimes listed in subdivision (a) of Section 597.5 or subdivision (b) of Section 597b may, in conjunction with the criminal proceeding, file a petition for forfeiture as provided in subdivision (c). If the prosecuting agency has filed a petition for forfeiture pursuant to subdivision (c) and the defendant is convicted of any of the crimes described in subdivision (a) of Section 597.5 or subdivision (b) of Section 597b, the assets listed in subdivision (b) shall be subject to forfeiture upon proof of the elements of subdivision (b) and in accordance with this section.

(b) (1) Any property interest, whether tangible or intangible, that was acquired through the commission of any of the crimes listed in subdivision (a) of Section 597.5 or subdivision (b) of Section 597b shall be subject to forfeiture, including both personal and real property, profits, proceeds, and the instrumentalities acquired, accumulated, or used by cockfighting or dogfighting participants, organizers, transporters of animals and equipment, breeders and trainers of fighting birds or fighting dogs, and persons who steal or illegally obtain dogs or other animals for fighting, including bait and sparring animals.

(2) Notwithstanding paragraph (1), the following property shall not be subject to forfeiture under this section:

(A) Property solely owned by a bona fide purchaser for value, who was without knowledge that the property was intended to be used for a purpose which would subject it to forfeiture under this section, or is subject to forfeiture under this section.

(B) Property used as a family residence and owned by two or more inhabitants, one of whom had no knowledge of its unlawful use.

(c) (1) If the prosecuting agency proceeds under subdivision (a), that agency shall, in conjunction with the criminal proceeding, file a petition for forfeiture with the superior court of the county in which the defendant has been charged with the commission of any of the crimes listed in subdivision (a) of Section 597.5 or subdivision (b) of Section 597b, that shall allege that the defendant has committed those crimes and the property is forfeitable pursuant to subdivision (a).

(2) The prosecuting agency shall make service of process of a notice regarding that petition upon every individual who may have a property interest in the alleged proceeds, and that notice shall state that any interested party may file a verified claim with the superior court stating the amount of the party s claimed interest and an affirmation or denial of the prosecuting agency s allegation.

(3) If the notices cannot be served by registered mail or personal delivery, the notices shall be published for at least three consecutive weeks in a newspaper of general circulation in the county where the property is located.

(4) If the property alleged to be subject to forfeiture is real property, the prosecuting agency shall, at the time of filing the petition for forfeiture, record a lis pendens in each county in which real property alleged to be subject to forfeiture is located.

(5) The judgment of forfeiture shall not affect the interest of any third party in real property that was acquired prior to the recording of the lis pendens.

(6) All notices shall set forth the time within which a claim of interest in the property seized is required to be filed pursuant to this section.

(d) Any person claiming an interest in the property or proceeds seized may, at any time within 30 days from the date of the first publication of the notice of seizure, or within 30 days after receipt of the actual notice, file with the superior court of the county in which the action is pending a verified claim stating his or her interest in the property or proceeds. A verified copy of the claim shall be given by the claimant to the Attorney General, or the district or city attorney, whichever is the prosecuting agency of the underlying crime.

(e) (1) If, at the end of the time set forth in subdivision (d), an interested person, other than the defendant, has not filed a claim, the court, upon a motion, shall declare that the person has defaulted upon his or her alleged interest, and that interest shall be subject to forfeiture upon proof of the elements of subdivision (b).

(2) The defendant may admit or deny that the property is subject to forfeiture pursuant to this section. If the defendant fails to admit or deny, or fails to file a claim of interest in the property or proceeds, the court shall enter a response of denial on behalf of the defendant.

(f) (1) The forfeiture proceeding shall be set for hearing in the superior court in which the underlying criminal offense will be tried.

(2) If the defendant is found guilty of the underlying offense, the issue of forfeiture shall be promptly tried, either before the same jury or before a new jury in the discretion of the court, unless waived by the consent of all parties.

(g) At the forfeiture hearing, the prosecuting agency shall have the burden of establishing beyond a reasonable doubt that the defendant was engaged in any of the crimes described in subdivision (a) of Section 597.5 or subdivision (b) of Section 597b and that the property comes within the provisions of subdivision (b).

(h) Concurrent with, or subsequent to, the filing of the petition, the prosecuting agency may move the superior court for the following pendente lite orders to preserve the status quo of the property alleged in the petition of forfeiture:

(1) An injunction to restrain all interested parties and enjoin them from transferring, encumbering, hypothecating, or otherwise disposing of that property.

(2) Appointment of a receiver to take possession of, care for, manage, and operate the assets and properties so that the property may be maintained and preserved.

(i) (1) No preliminary injunction may be granted or receiver appointed without notice to the interested parties and a hearing to determine that the order is necessary to preserve the property, pending the outcome of the criminal proceedings, and that there is probable cause to believe that the property alleged in the forfeiture proceedings are proceeds or property interests forfeitable under subdivision (a). However, a temporary restraining order may issue pending that hearing pursuant to the provisions of Section 527 of the Code of Civil Procedure.

(2) Notwithstanding any other provision of law, the court, when granting or issuing these orders may order a surety bond or undertaking to preserve the property interests of the interested parties. The court shall, in making its orders, seek to protect the interest of those who may be involved in the same enterprise as the defendant, but who are not involved in any of the crimes described in subdivision (a) of Section 597.5 or subdivision (b) of Section 597b.

(j) If the trier of fact at the forfeiture hearing finds that the alleged property or proceeds are forfeitable pursuant to subdivision (a), and that the defendant was convicted of a crime listed in subdivision (a) of Section 597.5 or subdivision (b) of Section 597b, the court shall declare that property or proceeds forfeited to the state or local governmental entity, subject to distribution as provided in subdivision (l).

(k) (1) If the trier of fact at the forfeiture hearing finds that the alleged property is forfeitable pursuant to subdivision (a) but does not find that a person holding a valid lien, mortgage, security interest, or interest under a conditional sales contract acquired that interest with actual knowledge that the property was to be used for a purpose for which forfeiture is permitted, and the amount due to that person is less than the appraised value of the property, that person may pay to the state or the local governmental entity that initiated the forfeiture proceeding the amount of the registered owner s equity, which shall be deemed to be the difference between the appraised value and the amount of the lien, mortgage, security interest, or interest under a conditional sales contract. Upon that payment, the state or local governmental entity shall relinquish all claims to the property.

(2) If the holder of the interest elects not to make that payment to the state or local governmental entity, the property shall be deemed forfeited to the state or local governmental entity.

(3) The appraised value shall be determined as of the date judgment is entered either by agreement between the legal owner and the governmental entity involved, or if they cannot agree, then by a court-appointed appraiser for the county in which the action is brought.

(4) If the amount due to a person holding a valid lien, mortgage, security interest, or interest under a conditional sales contract is less than the value of the property and the person elects not to make payment to the governmental entity, the property shall be sold at public auction by the Department of General Services or by the local governmental entity which shall provide notice of that sale by one publication in a newspaper published and circulated in the city, community, or locality where the sale is to take place. Proceeds of the sale shall be distributed pursuant to subdivision (l).

(l) Notwithstanding that no response or claim has been filed pursuant to subdivision (d), in all cases where property is forfeited pursuant to this section and is sold by the Department of General Services or a local governmental entity, the property forfeited or the proceeds of the sale shall be distributed by the state or local governmental entity, as follows:

(1) To the bona fide or innocent purchaser, conditional sales vendor, or holder of a valid lien, mortgage, or security interest, if any, up to the amount of his or her interest in the property or proceeds, when the court declaring the forfeiture orders a distribution to that person. The court shall endeavor to discover all those lienholders and protect their interests and may, at its discretion, order the proceeds placed in escrow for a period not to exceed 60 additional days to ensure that all valid claims are received and processed.

(2) To the Department of General Services or local governmental entity for all expenditures made or incurred by it in connection with the sale of the property, including expenditures for any necessary repairs, storage, or transportation of any property seized under this section.

(3) To local nonprofit organizations exempt under Section 501(c)(3) of the Internal Revenue Code, the primary activities of which include ongoing rescue, foster, or other care of animals that are the victims of cockfighting or dogfighting, and to law enforcement entities, including multiagency task forces, that actively investigate and prosecute animal fighting crimes.

(4) Any remaining funds not fully distributed to organizations or entities pursuant to paragraph (3) shall be deposited in an escrow account or restricted fund to be distributed as soon as possible in accordance with paragraph (3).

(Amended by Stats. 2011, Ch. 562, Sec. 3. Effective January 1, 2012.)



598a

(a) Every person is guilty of a misdemeanor who kills any dog or cat with the sole intent of selling or giving away the pelt of such animal.

(b) Every person is guilty of a misdemeanor who possesses, imports into this state, sells, buys, gives away or accepts any pelt of a dog or cat with the sole intent of selling or giving away the pelt of the dog or cat, or who possesses, imports into this state, sells, buys, gives away, or accepts any dog or cat, with the sole intent of killing or having killed such dog or cat for the purpose of selling or giving away the pelt of such animal.

(Added by Stats. 1973, Ch. 778.)



598b

(a) Every person is guilty of a misdemeanor who possesses, imports into, or exports from, this state, sells, buys, gives away, or accepts any carcass or part of any carcass of any animal traditionally or commonly kept as a pet or companion with the intent of using or having another person use any part of that carcass for food.

(b) Every person is guilty of a misdemeanor who possesses, imports into, or exports from, this state, sells, buys, gives away, or accepts any animal traditionally or commonly kept as a pet or companion with the intent of killing or having another person kill that animal for the purpose of using or having another person use any part of the animal for food.

(c) This section shall not be construed to interfere with the production, marketing, or disposal of any livestock, poultry, fish, shellfish, or any other agricultural commodity produced in this state. Nor shall this section be construed to interfere with the lawful killing of wildlife, or the lawful killing of any other animal under the laws of this state pertaining to game animals.

(Amended by Stats. 1996, Ch. 381, Sec. 1. Effective January 1, 1997.)



598c

(a) Notwithstanding any other provision of law, it is unlawful for any person to possess, to import into or export from the state, or to sell, buy, give away, hold, or accept any horse with the intent of killing, or having another kill, that horse, if that person knows or should have known that any part of that horse will be used for human consumption.

(b) For purposes of this section, horse means any equine, including any horse, pony, burro, or mule.

(c) Violation of this section is a felony punishable by imprisonment in the state prison for 16 months, or two or three years.

(d) It is not the intent of this section to affect any commonly accepted commercial, noncommercial, recreational, or sporting activity that relates to horses.

(e) It is not the intent of this section to affect any existing law that relates to horse taxation or zoning.

(Amended (as amended by Stats. 2011, Ch. 15) by Stats. 2011, Ch. 39, Sec. 18. Effective June 30, 2011. Operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39. Note: This section was added on Nov. 3, 1998, by initiative Prop. 6.)



598d

(a) Notwithstanding any other provision of law, horsemeat may not be offered for sale for human consumption. No restaurant, cafe, or other public eating place may offer horsemeat for human consumption.

(b) Violation of this section is a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000), or by confinement in jail for not less than 30 days nor more than two years, or by both that fine and confinement.

(c) A second or subsequent offense under this section is punishable by imprisonment in the state prison for not less than two years nor more than five years.

(Amended (as amended by Stats. 2011, Ch. 15) by Stats. 2011, Ch. 39, Sec. 19. Effective June 30, 2011. Operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39. Note: This section was added on Nov. 3, 1998, by initiative Prop. 6.)



599

Every person is guilty of a misdemeanor who:

(a) Sells or gives away, any live chicks, rabbits, ducklings, or other fowl as a prize for, or as an inducement to enter, any contest, game or other competition or as an inducement to enter a place of amusement or place of business; or

(b) Dyes or otherwise artificially colors any live chicks, rabbits, ducklings or other fowl, or sells, offers for sale, or gives away any live chicks, rabbits, ducklings, or other fowl which has been dyed or artificially colored; or

(c) Maintains or possesses any live chicks, rabbits, ducklings, or other fowl for the purpose of sale or display without adequate facilities for supplying food, water and temperature control needed to maintain the health of such fowl or rabbit; or

(d) Sells, offers for sale, barters, or for commercial purposes gives away, any live chicks, rabbits, ducklings, or other fowl on any street or highway. This section shall not be construed to prohibit established hatchery management procedures or the display, or sale of natural chicks, rabbits, ducklings, or other fowl in proper facilities by dealers, hatcheries, poultrymen, or stores regularly engaged in the business of selling the same.

(Amended by Stats. 1967, Ch. 708.)



599a

When complaint is made, on oath, to any magistrate authorized to issue warrants in criminal cases, that the complainant believes that any provision of law relating to, or in any way affecting, dumb animals or birds, is being, or is about to be violated in any particular building or place, the magistrate must issue and deliver immediately a warrant directed to any sheriff, police or peace officer or officer of any incorporated association qualified as provided by law, authorizing him to enter and search that building or place, and to arrest any person there present violating, or attempting to violate, any law relating to, or in any way affecting, dumb animals or birds, and to bring that person before some court or magistrate of competent jurisdiction, within the city, city and county, or judicial district within which the offense has been committed or attempted, to be dealt with according to law, and the attempt must be held to be a violation of Section 597.

(Amended by Stats. 1996, Ch. 872, Sec. 112. Effective January 1, 1997.)



599aa

(a) Any authorized officer making an arrest under Section 597.5 shall, and any authorized officer making an arrest under Section 597b, 597c, 597j, or 599a may, lawfully take possession of all birds or animals and all paraphernalia, implements, or other property or things used or employed, or about to be employed, in the violation of any of the provisions of this code relating to the fighting of birds or animals that can be used in animal or bird fighting, in training animals or birds to fight, or to inflict pain or cruelty upon animals or birds with respect to animal or bird fighting.

(b) Upon taking possession, the officer shall inventory the items seized and question the persons present as to the identity of the owner or owners of the items. The inventory list shall identify the location where the items were seized, the names of the persons from whom the property was seized, and the names of any known owners of the property.

Any person claiming ownership or possession of any item shall be provided with a signed copy of the inventory list, which shall identify the seizing officer and his or her employing agency. If no person claims ownership or possession of the items, a copy of the inventory list shall be left at the location from which the items were seized.

(c) The officer shall file with the magistrate before whom the complaint against the arrested person is made, a copy of the inventory list and an affidavit stating the affiant s basis for his or her belief that the property and items taken were in violation of this code. On receipt of the affidavit, the magistrate shall order the items seized to be held until the final disposition of any charges filed in the case subject to subdivision (e).

(d) All animals and birds seized shall, at the discretion of the seizing officer, be taken promptly to an appropriate animal storage facility. For purposes of this subdivision, an appropriate animal storage facility is one in which the animals or birds may be stored humanely. However, if an appropriate animal storage facility is not available, the officer may cause the animals or birds used in committing or possessed for the purpose of the alleged offenses to remain at the location at which they were found. In determining whether it is more humane to leave the animals or birds at the location at which they were found than to take the animals or birds to an animal storage facility, the officer shall, at a minimum, consider the difficulty of transporting the animals or birds and the adequacy of the available animal storage facility. When the officer does not seize and transport all animals or birds to a storage facility, he or she shall do both of the following:

(1) Seize a representative sample of animals or birds for evidentiary purposes from the animals or birds found at the site of the alleged offenses. The animals or birds seized as a representative sample shall be transported to an appropriate animal storage facility.

(2) Cause all animals or birds used in committing or possessed for the purpose of the alleged offenses to be banded, tagged, or marked by microchip, and photographed or video recorded for evidentiary purposes.

(e) (1) If ownership of the seized animals or birds cannot be determined after reasonable efforts, the officer or other person named and designated in the order as custodian of the animals or birds may, after holding the animals and birds for a period of not less than 10 days, petition the magistrate for permission to humanely destroy or otherwise dispose of the animals or birds. The petition shall be published for three successive days in a newspaper of general circulation. The magistrate shall hold a hearing on the petition not less than 10 days after seizure of the animals or birds, after which he or she may order the animals or birds to be humanely destroyed or otherwise disposed of, or to be retained by the officer or person with custody until the conviction or final discharge of the arrested person. No animal or bird may be destroyed or otherwise disposed of until four days after the order.

(2) Paragraph (1) shall apply only to those animals and birds seized under any of the following circumstances:

(A) After having been used in violation of any of the provisions of this code relating to the fighting of birds or animals.

(B) At the scene or site of a violation of any of the provisions of this code relating to the fighting of birds or animals.

(f) Upon the conviction of the arrested person, all property seized shall be adjudged by the court to be forfeited and shall then be destroyed or otherwise disposed of as the court may order. Upon the conviction of the arrested person, the court may order the person to make payment to the appropriate public entity for the costs incurred in the housing, care, feeding, and treatment of the animals or birds. Each person convicted in connection with a particular animal or bird, excluding any person convicted as a spectator pursuant to Section 597b or 597c, or subdivision (b) of Section 597.5, may be held jointly and severally liable for restitution pursuant to this subdivision. This payment shall be in addition to any other fine or other sentence ordered by the court. The court shall specify in the order that the public entity shall not enforce the order until the defendant satisfies all other outstanding fines, penalties, assessments, restitution fines, and restitution orders. The court may relieve any convicted person of the obligation to make payment pursuant to this subdivision for good cause but shall state the reasons for that decision in the record. In the event of the acquittal or final discharge without conviction of the arrested person, the court shall, on demand, direct the delivery of the property held in custody to the owner. If the owner is unknown, the court shall order the animals or birds to be humanely destroyed or otherwise disposed of.

(Amended by Stats. 2009, Ch. 88, Sec. 72. Effective January 1, 2010.)



599b

In this title, the word animal includes every dumb creature; the words torment, torture, and cruelty include every act, omission, or neglect whereby unnecessary or unjustifiable physical pain or suffering is caused or permitted; and the words owner and person include corporations as well as individuals; and the knowledge and acts of any agent of, or person employed by, a corporation in regard to animals transported, owned, or employed by, or in the custody of, the corporation, must be held to be the act and knowledge of the corporation as well as the agent or employee.

(Amended by Stats. 2002, Ch. 787, Sec. 14. Effective January 1, 2003.)



599c

No part of this title shall be construed as interfering with any of the laws of this state known as the game laws, or any laws for or against the destruction of certain birds, nor must this title be construed as interfering with the right to destroy any venomous reptile, or any animal known as dangerous to life, limb, or property, or to interfere with the right to kill all animals used for food, or with properly conducted scientific experiments or investigations performed under the authority of the faculty of a regularly incorporated medical college or university of this state.

(Added by Stats. 1905, Ch. 519.)



599d

(a) It is the policy of the state that no adoptable animal should be euthanized if it can be adopted into a suitable home. Adoptable animals include only those animals eight weeks of age or older that, at or subsequent to the time the animal is impounded or otherwise taken into possession, have manifested no sign of a behavioral or temperamental defect that could pose a health or safety risk or otherwise make the animal unsuitable for placement as a pet, and have manifested no sign of disease, injury, or congenital or hereditary condition that adversely affects the health of the animal or that is likely to adversely affect the animal s health in the future.

(b) It is the policy of the state that no treatable animal should be euthanized. A treatable animal shall include any animal that is not adoptable but that could become adoptable with reasonable efforts. This subdivision, by itself, shall not be the basis of liability for damages regarding euthanasia.

(Added by Stats. 1998, Ch. 752, Sec. 20. Effective January 1, 1999.)



599e

Every animal which is unfit, by reason of its physical condition, for the purpose for which such animals are usually employed, and when there is no reasonable probability of such animal ever becoming fit for the purpose for which it is usually employed, shall be by the owner or lawful possessor of the same, deprived of life within 12 hours after being notified by any peace officer, officer of said society, or employee of a pound or animal regulation department of a public agency who is a veterinarian, to kill the same, and such owner, possessor, or person omitting or refusing to comply with the provisions of this section shall, upon conviction, be deemed guilty of a misdemeanor, and after such conviction the court or magistrate having jurisdiction of such offense shall order any peace officer, officer of said society, or officer of a pound or animal regulation department of a public agency, to immediately kill such animal; provided, that this shall not apply to such owner keeping any old or diseased animal belonging to him on his own premises with proper care.

(Amended by Stats. 1963, Ch. 1583.)



599f

(a) No slaughterhouse, stockyard, auction, market agency, or dealer shall buy, sell, or receive a nonambulatory animal.

(b) No slaughterhouse shall process, butcher, or sell meat or products of nonambulatory animals for human consumption.

(c) No slaughterhouse shall hold a nonambulatory animal without taking immediate action to humanely euthanize the animal.

(d) No stockyard, auction, market agency, or dealer shall hold a nonambulatory animal without taking immediate action to humanely euthanize the animal or to provide immediate veterinary treatment.

(e) While in transit or on the premises of a stockyard, auction, market agency, dealer, or slaughterhouse, a nonambulatory animal may not be dragged at any time, or pushed with equipment at any time, but shall be moved with a sling or on a stoneboat or other sled-like or wheeled conveyance.

(f) No person shall sell, consign, or ship any nonambulatory animal for the purpose of delivering a nonambulatory animal to a slaughterhouse, stockyard, auction, market agency, or dealer.

(g) No person shall accept a nonambulatory animal for transport or delivery to a slaughterhouse, stockyard, auction, market agency, or dealer.

(h) A violation of this section is subject to imprisonment in a county jail for a period not to exceed one year, or by a fine of not more than twenty thousand dollars ($20,000), or by both that fine and imprisonment.

(i) As used in this section, nonambulatory means unable to stand and walk without assistance.

(j) As used in this section, animal means live cattle, swine, sheep, or goats.

(k) As used in this section, humanely euthanize means to kill by a mechanical, chemical, or electrical method that rapidly and effectively renders the animal insensitive to pain.

(Amended by Stats. 2009, Ch. 140, Sec. 141. Effective January 1, 2010.)



600

(a) Any person who willfully and maliciously and with no legal justification strikes, beats, kicks, cuts, stabs, shoots with a firearm, administers any poison or other harmful or stupefying substance to, or throws, hurls, or projects at, or places any rock, object, or other substance which is used in such a manner as to be capable of producing injury and likely to produce injury, on or in the path of, any horse being used by, or any dog under the supervision of, any peace officer in the discharge or attempted discharge of his or her duties, is guilty of a public offense. If the injury inflicted is a serious injury, as defined in subdivision (c), the person shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months, two or three years, or in a county jail for not exceeding one year, or by a fine not exceeding two thousand dollars ($2,000), or by both a fine and imprisonment. If the injury inflicted is not a serious injury, the person shall be punished by imprisonment in the county jail for not exceeding one year, or by a fine not exceeding one thousand dollars ($1,000), or by both a fine and imprisonment.

(b) Any person who willfully and maliciously and with no legal justification interferes with or obstructs any horse or dog being used by any peace officer in the discharge or attempted discharge of his or her duties by frightening, teasing, agitating, harassing, or hindering the horse or dog shall be punished by imprisonment in a county jail for not exceeding one year, or by a fine not exceeding one thousand dollars ($1,000), or by both a fine and imprisonment.

(c) Any person who, in violation of this section, and with intent to inflict that injury or death, personally causes the death, destruction, or serious physical injury including bone fracture, loss or impairment of function of any bodily member, wounds requiring extensive suturing, or serious crippling, of any horse or dog, shall, upon conviction of a felony under this section, in addition and consecutive to the punishment prescribed for the felony, be punished by an additional term of imprisonment pursuant to subdivision (h) of Section 1170 for one year.

(d) Any person who, in violation of this section, and with the intent to inflict that injury, personally causes great bodily injury, as defined in Section 12022.7, to any person not an accomplice, shall, upon conviction of a felony under this section, in addition and consecutive to the punishment prescribed for the felony, be punished by an additional term of imprisonment in the state prison for two years unless the conduct described in this subdivision is an element of any other offense of which the person is convicted or receives an enhancement under Section 12022.7.

(e) In any case in which a defendant is convicted of a violation of this section, the defendant shall be ordered to make restitution to the agency owning the animal and employing the peace officer for any veterinary bills, replacement costs of the animal if it is disabled or killed, and the salary of the peace officer for the period of time his or her services are lost to the agency.

(Amended (as amended by Stats. 2011, Ch. 15) by Stats. 2011, Ch. 39, Sec. 20. Effective June 30, 2011. Operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39.)



600.2

(a) It is a crime for any person to permit any dog which is owned, harbored, or controlled by him or her to cause injury to or the death of any guide, signal, or service dog, as defined by Section 54.1 of the Civil Code, while the guide, signal, or service dog is in discharge of its duties.

(b) A violation of this section is an infraction punishable by a fine not to exceed two hundred fifty dollars ($250) if the injury or death to any guide, signal, or service dog is caused by the person s failure to exercise ordinary care in the control of his or her dog.

(c) A violation of this section is a misdemeanor if the injury or death to any guide, signal, or service dog is caused by the person s reckless disregard in the exercise of control over his or her dog, under circumstances that constitute such a departure from the conduct of a reasonable person as to be incompatible with a proper regard for the safety and life of any guide, signal, or service dog. A violation of this subdivision shall be punishable by imprisonment in a county jail not exceeding one year, or by a fine of not less than two thousand five hundred dollars ($2,500) nor more than five thousand dollars ($5,000), or both. The court shall consider the costs ordered pursuant to subdivision (d) when determining the amount of any fines.

(d) In any case in which a defendant is convicted of a violation of this section, the defendant shall be ordered to make restitution to the person with a disability who has custody or ownership of the guide, signal, or service dog for any veterinary bills and replacement costs of the dog if it is disabled or killed, or other reasonable costs deemed appropriate by the court. The costs ordered pursuant to this subdivision shall be paid prior to any fines.

(Amended by Stats. 2004, Ch. 322, Sec. 2. Effective January 1, 2005.)



600.5

(a) Any person who intentionally causes injury to or the death of any guide, signal, or service dog, as defined by Section 54.1 of the Civil Code, while the dog is in discharge of its duties, is guilty of a misdemeanor, punishable by imprisonment in a county jail not exceeding one year, or by a fine not exceeding ten thousand dollars ($10,000), or by both a fine and imprisonment. The court shall consider the costs ordered pursuant to subdivision (b) when determining the amount of any fines.

(b) In any case in which a defendant is convicted of a violation of this section, the defendant shall be ordered to make restitution to the person with a disability who has custody or ownership of the dog for any veterinary bills and replacement costs of the dog if it is disabled or killed, or other reasonable costs deemed appropriate by the court. The costs ordered pursuant to this subdivision shall be paid prior to any fines.

(Amended by Stats. 2004, Ch. 322, Sec. 3. Effective January 1, 2005.)



601

(a) Any person is guilty of trespass who makes a credible threat to cause serious bodily injury, as defined in subdivision (a) of Section 417.6, to another person with the intent to place that other person in reasonable fear for his or her safety, or the safety of his or her immediate family, as defined in subdivision (l) of Section 646.9, and who does any of the following:

(1) Within 30 days of the threat, unlawfully enters into the residence or real property contiguous to the residence of the person threatened without lawful purpose, and with the intent to execute the threat against the target of the threat.

(2) Within 30 days of the threat, knowing that the place is the threatened person s workplace, unlawfully enters into the workplace of the person threatened and carries out an act or acts to locate the threatened person within the workplace premises without lawful purpose, and with the intent to execute the threat against the target of the threat.

(b) Subdivision (a) shall not apply if the residence, real property, or workplace described in paragraph (1) or (2) that is entered is the residence, real property, or workplace of the person making the threat.

(c) This section shall not apply to any person who is engaged in labor union activities which are permitted to be carried out on the property by the California Agricultural Labor Relations Act, Part 3.5 (commencing with Section 1140) of Division 2 of the Labor Code, or by the National Labor Relations Act.

(d) A violation of this section shall be punishable by imprisonment pursuant to subdivision (h) of Section 1170, or by imprisonment in a county jail not exceeding one year, or by a fine not exceeding two thousand dollars ($2,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 415. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



602

Except as provided in subdivision (u), subdivision (v), subdivision (x), and Section 602.8, every person who willfully commits a trespass by any of the following acts is guilty of a misdemeanor:

(a) Cutting down, destroying, or injuring any kind of wood or timber standing or growing upon the lands of another.

(b) Carrying away any kind of wood or timber lying on those lands.

(c) Maliciously injuring or severing from the freehold of another anything attached to it, or its produce.

(d) Digging, taking, or carrying away from any lot situated within the limits of any incorporated city, without the license of the owner or legal occupant, any earth, soil, or stone.

(e) Digging, taking, or carrying away from land in any city or town laid down on the map or plan of the city, or otherwise recognized or established as a street, alley, avenue, or park, without the license of the proper authorities, any earth, soil, or stone.

(f) Maliciously tearing down, damaging, mutilating, or destroying any sign, signboard, or notice placed upon, or affixed to, any property belonging to the state, or to any city, county, city and county, town or village, or upon any property of any person, by the state or by an automobile association, which sign, signboard, or notice is intended to indicate or designate a road or a highway, or is intended to direct travelers from one point to another, or relates to fires, fire control, or any other matter involving the protection of the property, or putting up, affixing, fastening, printing, or painting upon any property belonging to the state, or to any city, county, town, or village, or dedicated to the public, or upon any property of any person, without license from the owner, any notice, advertisement, or designation of, or any name for any commodity, whether for sale or otherwise, or any picture, sign, or device intended to call attention to it.

(g) Entering upon any lands owned by any other person whereon oysters or other shellfish are planted or growing; or injuring, gathering, or carrying away any oysters or other shellfish planted, growing, or on any of those lands, whether covered by water or not, without the license of the owner or legal occupant; or damaging, destroying, or removing, or causing to be removed, damaged, or destroyed, any stakes, marks, fences, or signs intended to designate the boundaries and limits of any of those lands.

(h) (1) Entering upon lands or buildings owned by any other person without the license of the owner or legal occupant, where signs forbidding trespass are displayed, and whereon cattle, goats, pigs, sheep, fowl, or any other animal is being raised, bred, fed, or held for the purpose of food for human consumption; or injuring, gathering, or carrying away any animal being housed on any of those lands, without the license of the owner or legal occupant; or damaging, destroying, or removing, or causing to be removed, damaged, or destroyed, any stakes, marks, fences, or signs intended to designate the boundaries and limits of any of those lands.

(2) In order for there to be a violation of this subdivision, the trespass signs under paragraph (1) must be displayed at intervals not less than three per mile along all exterior boundaries and at all roads and trails entering the land.

(3) This subdivision shall not be construed to preclude prosecution or punishment under any other provision of law, including, but not limited to, grand theft or any provision that provides for a greater penalty or longer term of imprisonment.

(i) Willfully opening, tearing down, or otherwise destroying any fence on the enclosed land of another, or opening any gate, bar, or fence of another and willfully leaving it open without the written permission of the owner, or maliciously tearing down, mutilating, or destroying any sign, signboard, or other notice forbidding shooting on private property.

(j) Building fires upon any lands owned by another where signs forbidding trespass are displayed at intervals not greater than one mile along the exterior boundaries and at all roads and trails entering the lands, without first having obtained written permission from the owner of the lands or the owner s agent, or the person in lawful possession.

(k) Entering any lands, whether unenclosed or enclosed by fence, for the purpose of injuring any property or property rights or with the intention of interfering with, obstructing, or injuring any lawful business or occupation carried on by the owner of the land, the owner s agent, or by the person in lawful possession.

(l) Entering any lands under cultivation or enclosed by fence, belonging to, or occupied by, another, or entering upon uncultivated or unenclosed lands where signs forbidding trespass are displayed at intervals not less than three to the mile along all exterior boundaries and at all roads and trails entering the lands without the written permission of the owner of the land, the owner s agent, or of the person in lawful possession, and

(1) Refusing or failing to leave the lands immediately upon being requested by the owner of the land, the owner s agent or by the person in lawful possession to leave the lands, or

(2) Tearing down, mutilating, or destroying any sign, signboard, or notice forbidding trespass or hunting on the lands, or

(3) Removing, injuring, unlocking, or tampering with any lock on any gate on or leading into the lands, or

(4) Discharging any firearm.

(m) Entering and occupying real property or structures of any kind without the consent of the owner, the owner s agent, or the person in lawful possession.

(n) Driving any vehicle, as defined in Section 670 of the Vehicle Code, upon real property belonging to, or lawfully occupied by, another and known not to be open to the general public, without the consent of the owner, the owner s agent, or the person in lawful possession. This subdivision shall not apply to any person described in Section 22350 of the Business and Professions Code who is making a lawful service of process, provided that upon exiting the vehicle, the person proceeds immediately to attempt the service of process, and leaves immediately upon completing the service of process or upon the request of the owner, the owner s agent, or the person in lawful possession.

(o) Refusing or failing to leave land, real property, or structures belonging to or lawfully occupied by another and not open to the general public, upon being requested to leave by (1) a peace officer at the request of the owner, the owner s agent, or the person in lawful possession, and upon being informed by the peace officer that he or she is acting at the request of the owner, the owner s agent, or the person in lawful possession, or (2) the owner, the owner s agent, or the person in lawful possession. The owner, the owner s agent, or the person in lawful possession shall make a separate request to the peace officer on each occasion when the peace officer s assistance in dealing with a trespass is requested. However, a single request for a peace officer s assistance may be made to cover a limited period of time not to exceed 30 days and identified by specific dates, during which there is a fire hazard or the owner, owner s agent, or person in lawful possession is absent from the premises or property. In addition, a single request for a peace officer s assistance may be made for a period not to exceed six months when the premises or property is closed to the public and posted as being closed. However, this subdivision shall not be applicable to persons engaged in lawful labor union activities which are permitted to be carried out on the property by the Alatorre-Zenovich-Dunlap-Berman Agricultural Labor Relations Act of 1975 (Part 3.5 (commencing with Section 1140) of Division 2 of the Labor Code) or by the National Labor Relations Act. For purposes of this section, land, real property, or structures owned or operated by any housing authority for tenants as defined under Section 34213.5 of the Health and Safety Code constitutes property not open to the general public; however, this subdivision shall not apply to persons on the premises who are engaging in activities protected by the California or United States Constitution, or to persons who are on the premises at the request of a resident or management and who are not loitering or otherwise suspected of violating or actually violating any law or ordinance.

(p) Entering upon any lands declared closed to entry as provided in Section 4256 of the Public Resources Code, if the closed areas shall have been posted with notices declaring the closure, at intervals not greater than one mile along the exterior boundaries or along roads and trails passing through the lands.

(q) Refusing or failing to leave a public building of a public agency during those hours of the day or night when the building is regularly closed to the public upon being requested to do so by a regularly employed guard, watchperson, or custodian of the public agency owning or maintaining the building or property, if the surrounding circumstances would indicate to a reasonable person that the person has no apparent lawful business to pursue.

(r) Knowingly skiing in an area or on a ski trail which is closed to the public and which has signs posted indicating the closure.

(s) Refusing or failing to leave a hotel or motel, where he or she has obtained accommodations and has refused to pay for those accommodations, upon request of the proprietor or manager, and the occupancy is exempt, pursuant to subdivision (b) of Section 1940 of the Civil Code, from Chapter 2 (commencing with Section 1940) of Title 5 of Part 4 of Division 3 of the Civil Code. For purposes of this subdivision, occupancy at a hotel or motel for a continuous period of 30 days or less shall, in the absence of a written agreement to the contrary, or other written evidence of a periodic tenancy of indefinite duration, be exempt from Chapter 2 (commencing with Section 1940) of Title 5 of Part 4 of Division 3 of the Civil Code.

(t) (1) Entering upon private property, including contiguous land, real property, or structures thereon belonging to the same owner, whether or not generally open to the public, after having been informed by a peace officer at the request of the owner, the owner s agent, or the person in lawful possession, and upon being informed by the peace officer that he or she is acting at the request of the owner, the owner s agent, or the person in lawful possession, that the property is not open to the particular person; or refusing or failing to leave the property upon being asked to leave the property in the manner provided in this subdivision.

(2) This subdivision shall apply only to a person who has been convicted of a crime committed upon the particular private property.

(3) A single notification or request to the person as set forth above shall be valid and enforceable under this subdivision unless and until rescinded by the owner, the owner s agent, or the person in lawful possession of the property.

(4) Where the person has been convicted of a violent felony, as described in subdivision (c) of Section 667.5, this subdivision shall apply without time limitation. Where the person has been convicted of any other felony, this subdivision shall apply for no more than five years from the date of conviction. Where the person has been convicted of a misdemeanor, this subdivision shall apply for no more than two years from the date of conviction. Where the person was convicted for an infraction pursuant to Section 490.1, this subdivision shall apply for no more than one year from the date of conviction. This subdivision shall not apply to convictions for any other infraction.

(u) (1) Knowingly entering, by an unauthorized person, upon any airport operations area, passenger vessel terminal, or public transit facility if the area has been posted with notices restricting access to authorized personnel only and the postings occur not greater than every 150 feet along the exterior boundary, to the extent, in the case of a passenger vessel terminal, as defined in subparagraph (B) of paragraph (3), that the exterior boundary extends shoreside. To the extent that the exterior boundary of a passenger vessel terminal operations area extends waterside, this prohibition shall apply if notices have been posted in a manner consistent with the requirements for the shoreside exterior boundary, or in any other manner approved by the captain of the port.

(2) Any person convicted of a violation of paragraph (1) shall be punished as follows:

(A) By a fine not exceeding one hundred dollars ($100).

(B) By imprisonment in a county jail not exceeding six months, or by a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment, if the person refuses to leave the airport or passenger vessel terminal after being requested to leave by a peace officer or authorized personnel.

(C) By imprisonment in a county jail not exceeding six months, or by a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment, for a second or subsequent offense.

(3) As used in this subdivision, the following definitions shall control:

(A) Airport operations area means that part of the airport used by aircraft for landing, taking off, surface maneuvering, loading and unloading, refueling, parking, or maintenance, where aircraft support vehicles and facilities exist, and which is not for public use or public vehicular traffic.

(B) Passenger vessel terminal means only that portion of a harbor or port facility, as described in Section 105.105(a)(2) of Title 33 of the Code of Federal Regulations, with a secured area that regularly serves scheduled commuter or passenger operations. For the purposes of this section, passenger vessel terminal does not include any area designated a public access area pursuant to Section 105.106 of Title 33 of the Code of Federal Regulations.

(C) Public transit facility has the same meaning as specified in Section 171.7.

(D) Authorized personnel means any person who has a valid airport identification card issued by the airport operator or has a valid airline identification card recognized by the airport operator, or any person not in possession of an airport or airline identification card who is being escorted for legitimate purposes by a person with an airport or airline identification card. Authorized personnel also means any person who has a valid port identification card issued by the harbor operator, or who has a valid company identification card issued by a commercial maritime enterprise recognized by the harbor operator, or any other person who is being escorted for legitimate purposes by a person with a valid port or qualifying company identification card. Authorized personnel also means any person who has a valid public transit employee identification.

(E) Airport means any facility whose function is to support commercial aviation.

(v) (1) Except as permitted by federal law, intentionally avoiding submission to the screening and inspection of one s person and accessible property in accordance with the procedures being applied to control access when entering or reentering a sterile area of an airport, passenger vessel terminal, as defined in Section 171.5, or public transit facility, as defined in subdivision (u), if the sterile area is posted with a statement providing reasonable notice that prosecution may result from a trespass described in this subdivision, is a violation of this subdivision, punishable by a fine of not more than five hundred dollars ($500) for the first offense. A second and subsequent violation is a misdemeanor, punishable by imprisonment in a county jail for a period of not more than one year, or by a fine not to exceed one thousand dollars ($1,000), or by both that fine and imprisonment.

(2) Notwithstanding paragraph (1), if a first violation of this subdivision is responsible for the evacuation of an airport terminal, passenger vessel terminal, or public transit facility and is responsible in any part for delays or cancellations of scheduled flights or departures, it is punishable by imprisonment of not more than one year in a county jail.

(w) Refusing or failing to leave a battered women s shelter at any time after being requested to leave by a managing authority of the shelter.

(1) A person who is convicted of violating this subdivision shall be punished by imprisonment in a county jail for not more than one year.

(2) The court may order a defendant who is convicted of violating this subdivision to make restitution to a battered woman in an amount equal to the relocation expenses of the battered woman and her children if those expenses are incurred as a result of trespass by the defendant at a battered women s shelter.

(x) (1) Knowingly entering or remaining in a neonatal unit, maternity ward, or birthing center located in a hospital or clinic without lawful business to pursue therein, if the area has been posted so as to give reasonable notice restricting access to those with lawful business to pursue therein and the surrounding circumstances would indicate to a reasonable person that he or she has no lawful business to pursue therein. Reasonable notice is that which would give actual notice to a reasonable person, and is posted, at a minimum, at each entrance into the area.

(2) Any person convicted of a violation of paragraph (1) shall be punished as follows:

(A) As an infraction, by a fine not exceeding one hundred dollars ($100).

(B) By imprisonment in a county jail not exceeding one year, or by a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment, if the person refuses to leave the posted area after being requested to leave by a peace officer or other authorized person.

(C) By imprisonment in a county jail not exceeding one year, or by a fine not exceeding two thousand dollars ($2,000), or by both that fine and imprisonment, for a second or subsequent offense.

(D) If probation is granted or the execution or imposition of sentencing is suspended for any person convicted under this subdivision, it shall be a condition of probation that the person participate in counseling, as designated by the court, unless the court finds good cause not to impose this requirement. The court shall require the person to pay for this counseling, if ordered, unless good cause not to pay is shown.

(y) Except as permitted by federal law, intentionally avoiding submission to the screening and inspection of one s person and accessible property in accordance with the procedures being applied to control access when entering or reentering a courthouse or a city, county, city and county, or state building if entrances to the courthouse or the city, county, city and county, or state building have been posted with a statement providing reasonable notice that prosecution may result from a trespass described in this subdivision.

(Amended by Stats. 2011, Ch. 296, Sec. 207. Effective January 1, 2012.)



602.1

(a) Any person who intentionally interferes with any lawful business or occupation carried on by the owner or agent of a business establishment open to the public, by obstructing or intimidating those attempting to carry on business, or their customers, and who refuses to leave the premises of the business establishment after being requested to leave by the owner or the owner s agent, or by a peace officer acting at the request of the owner or owner s agent, is guilty of a misdemeanor, punishable by imprisonment in a county jail for up to 90 days, or by a fine of up to four hundred dollars ($400), or by both that imprisonment and fine.

(b) Any person who intentionally interferes with any lawful business carried on by the employees of a public agency open to the public, by obstructing or intimidating those attempting to carry on business, or those persons there to transact business with the public agency, and who refuses to leave the premises of the public agency after being requested to leave by the office manager or a supervisor of the public agency, or by a peace officer acting at the request of the office manager or a supervisor of the public agency, is guilty of a misdemeanor, punishable by imprisonment in a county jail for up to 90 days, or by a fine of up to four hundred dollars ($400), or by both that imprisonment and fine.

(c) This section shall not apply to any of the following persons:

(1) Any person engaged in lawful labor union activities that are permitted to be carried out on the property by state or federal law.

(2) Any person on the premises who is engaging in activities protected by the California Constitution or the United States Constitution.

(d) Nothing in this section shall be deemed to supersede the application of any other law.

(Amended by Stats. 1994, Ch. 820, Sec. 3. Effective January 1, 1995.)



602.2

Any ordinance or resolution adopted by a county which requires written permission to enter vacant or unimproved private land from either the owner, the owner s agent, or the person in lawful possession of private land, shall not apply unless the land is immediately adjacent and contiguous to residential property, or enclosed by fence, or under cultivation, or posted with signs forbidding trespass, displayed at intervals of not less than three to a mile, along all exterior boundaries and at all roads and trails entering the private land.

(Added by Stats. 1986, Ch. 34, Sec. 1.)



602.3

(a) A lodger who is subject to Section 1946.5 of the Civil Code and who remains on the premises of an owner-occupied dwelling unit after receipt of a notice terminating the hiring, and expiration of the notice period, provided in Section 1946.5 of the Civil Code is guilty of an infraction and may, pursuant to Section 837, be arrested for the offense by the owner, or in the event the owner is represented by a court-appointed conservator, executor, or administrator, by the owner s representative. Notwithstanding Section 853.5, the requirement of that section for release upon a written promise to appear shall not preclude an assisting peace officer from removing the person from the owner-occupied dwelling unit.

(b) The removal of a lodger from a dwelling unit by the owner pursuant to subdivision (a) is not a forcible entry under the provisions of Section 1159 of the Code of Civil Procedure and shall not be a basis for civil liability under that section.

(c) Chapter 5 (commencing with Section 1980) of Title 5 of Part 4 of Division 3 of the Civil Code applies to any personal property of the lodger which remains on the premises following the lodger s removal from the premises pursuant to this section.

(d) Nothing in this section shall be construed to limit the owner s right to have a lodger removed under other provisions of law.

(e) Except as provided in subdivision (b), nothing in this section shall be construed to limit or affect in any way any cause of action an owner or lodger may have for damages for any breach of the contract of the parties respecting the lodging.

(f) This section applies only to owner-occupied dwellings where a single lodger resides. Nothing in this section shall be construed to determine or affect in any way the rights of persons residing as lodgers in an owner-occupied dwelling where more than one lodger resides.

(Amended by Stats. 1991, Ch. 930, Sec. 1.)



602.4

(a) A person who enters or remains on airport property owned by a city, county, or city and county, but located in another county, and sells, peddles, or offers for sale any goods, merchandise, property, or services of any kind whatsoever, including transportation services to, on, or from the airport property, to members of the public without the express written consent of the governing board of the airport property, or its duly authorized representative, is guilty of a misdemeanor.

(b) Nothing in this section affects the power of a county, city, or city and county to regulate the sale, peddling, or offering for sale of goods, merchandise, property, or services.

(c) For purposes of this section, when a charter-party carrier licensed by the Public Utilities Commission operates at an airport on a prearranged basis, as defined in Section 5360.5 of the Public Utilities Code, that operation shall not constitute the sale, peddling, or offering of goods, merchandise, property, or services.

(Amended by Stats. 2014, Ch. 323, Sec. 1. Effective September 15, 2014.)



602.5

(a) Every person other than a public officer or employee acting within the course and scope of his or her employment in performance of a duty imposed by law, who enters or remains in any noncommercial dwelling house, apartment, or other residential place without consent of the owner, his or her agent, or the person in lawful possession thereof, is guilty of a misdemeanor.

(b) Every person other than a public officer or an employee acting within the course and scope of his employment in performance of a duty imposed by law, who, without the consent of the owner, his or her agent, or the person in lawful possession thereof, enters or remains in any noncommercial dwelling house, apartment, or other residential place while a resident, or another person authorized to be in the dwelling, is present at any time during the course of the incident is guilty of aggravated trespass punishable by imprisonment in a county jail for not more than one year or by a fine of not more than one thousand dollars ($1,000), or by both that fine and imprisonment.

(c) If the court grants probation, it may order a person convicted of a misdemeanor under subdivision (b) to up to three years of supervised probation. It shall be a condition of probation that the person participate in counseling, as designated by the court.

(d) If a person is convicted of a misdemeanor under subdivision (b), the sentencing court shall also consider issuing an order restraining the defendant from any contact with the victim, that may be valid for up to three years, as determined by the court. In determining the length of the restraining order, the court shall consider, among other factors, the seriousness of the facts before the court, the probability of future violations, and the safety of the victim and his or her immediate family.

(e) Nothing in this section shall preclude prosecution under Section 459 or any other provision of law.

(Amended by Stats. 2000, Ch. 563, Sec. 1. Effective January 1, 2001.)



602.6

Every person who enters or remains in, or upon, any state, county, district, or citrus fruit fair buildings or grounds, when the buildings or grounds are not open to the general public, after having been ordered or directed by a peace officer or a fair manager to leave the building or grounds and when the order or direction to leave is issued after determination that the person has no apparent lawful business or other legitimate reason for remaining on the property, and fails to identify himself or herself and account for his or her presence, is guilty of a misdemeanor.

(Added by Stats. 1990, Ch. 631, Sec. 1.)



602.7

Every person who enters or remains on any property, facility, or vehicle owned by the San Francisco Bay Area Rapid Transit District or the Southern California Rapid Transit District, and sells or peddles any goods, merchandise, property, or services of any kind whatsoever on the property, facilities, or vehicles, without the express written consent of the governing board of the San Francisco Bay Area Rapid Transit District or the governing board of the Southern California Rapid Transit District, or its duly authorized representatives, is guilty of an infraction.

Nothing in this section affects the power of a county, city, transit district, or city and county to regulate the sale or peddling of goods, merchandise, property, or services.

(Added by Stats. 1986, Ch. 1232, Sec. 1.)



602.8

(a) Any person who without the written permission of the landowner, the owner s agent, or the person in lawful possession of the land, willfully enters any lands under cultivation or enclosed by fence, belonging to, or occupied by, another, or who willfully enters upon uncultivated or unenclosed lands where signs forbidding trespass are displayed at intervals not less than three to the mile along all exterior boundaries and at all roads and trails entering the lands, is guilty of a public offense.

(b) Any person convicted of a violation of subdivision (a) shall be punished as follows:

(1) A first offense is an infraction punishable by a fine of seventy-five dollars ($75).

(2) A second offense on the same land or any contiguous land of the same landowner, without the permission of the landowner, the landowner s agent, or the person in lawful possession of the land, is an infraction punishable by a fine of two hundred fifty dollars ($250).

(3) A third or subsequent offense on the same land or any contiguous land of the same landowner, without the permission of the landowner, the landowner s agent, or the person in lawful possession of the land, is a misdemeanor.

(c) Subdivision (a) shall not apply to any of the following:

(1) Any person engaged in lawful labor union activities which are permitted to be carried out on property by the California Agricultural Labor Relations Act, Part 3.5 (commencing with Section 1140) of Division 2 of the Labor Code, or by the National Labor Relations Act.

(2) Any person on the premises who is engaging in activities protected by the California or United States Constitution.

(3) Any person described in Section 22350 of the Business and Professions Code who is making a lawful service of process.

(4) Any person licensed pursuant to Chapter 15 (commencing with Section 8700) of Division 3 of the Business and Professions Code who is engaged in the lawful practice of land surveying as authorized by Section 846.5 of the Civil Code.

(d) For any infraction charged pursuant to this section, the defendant shall have the option to forfeit bail in lieu of making a court appearance. Notwithstanding subdivision (e) of Section 853.6, if the offender elects to forfeit bail pursuant to this subdivision, no further proceedings shall be had in the case.

(Amended by Stats. 2003, Ch. 101, Sec. 1. Effective January 1, 2004.)



602.9

(a) Except as provided in subdivision (c), any person who, without the owner s or owner s agent s consent, claims ownership or claims or takes possession of a residential dwelling for the purpose of renting that dwelling to another is guilty of a misdemeanor punishable by imprisonment in a county jail not exceeding one year, or by a fine not exceeding two thousand five hundred dollars ($2,500), or by both that imprisonment and fine. Each violation is a separate offense.

(b) Except as provided in subdivision (c), any person who, without the owner s or owner s agent s consent, causes another person to enter or remain in any residential dwelling for the purpose of renting that dwelling to another, is guilty of a misdemeanor punishable by imprisonment in a county jail not exceeding one year, or by a fine not exceeding two thousand five hundred dollars ($2,500), or by both that imprisonment and fine. Each violation is a separate offense.

(c) This section does not apply to any tenant, subtenant, lessee, sublessee, or assignee, nor to any other hirer having a lawful occupancy interest in the residential dwelling.

(d) Nothing in this section shall preclude the prosecution of a person under any other applicable provision of law.

(e) It is the intent of the Legislature that this section shall not preclude the prosecution of a person on grand theft or fraud charges. The Legislature finds that this section has never precluded prosecution of a person on grand theft or fraud charges.

(Amended by Stats. 2010, Ch. 580, Sec. 1. Effective January 1, 2011.)



602.10

Every person who, by physical force and with the intent to prevent attendance or instruction, willfully obstructs or attempts to obstruct any student or teacher seeking to attend or instruct classes at any of the campuses or facilities owned, controlled, or administered by the Regents of the University of California, the Trustees of the California State University, or the governing board of a community college district shall be punished by a fine not exceeding five hundred dollars ($500), by imprisonment in a county jail for a period of not exceeding one year, or by both such fine and imprisonment.

As used in this section, physical force includes, but is not limited to, use of one s person, individually or in concert with others, to impede access to, or movement within, or otherwise to obstruct the students and teachers of the classes to which the premises are devoted.

(Amended by Stats. 1983, Ch. 143, Sec. 202.)



602.11

(a) Any person, alone or in concert with others, who intentionally prevents an individual from entering or exiting a health care facility, place of worship, or school by physically detaining the individual or physically obstructing the individual s passage shall be guilty of a misdemeanor punishable by imprisonment in the county jail, or a fine of not more than two hundred fifty dollars ($250), or both, for the first offense; imprisonment in the county jail for not less than five days and a fine of not more than five hundred dollars ($500) for the second offense; and imprisonment in the county jail for not less than 30 days and a fine of not more than two thousand dollars ($2,000) for a third or subsequent offense. However, the court may order the defendant to perform community service, in lieu of any fine or any imprisonment imposed under this section, if it determines that paying the fine would result in undue hardship to the defendant or his or her dependents.

(b) As used in subdivision (a), the following terms have the following meanings:

(1) Physically does not include speech.

(2) Health care facility means a facility licensed pursuant to Chapter 1 (commencing with Section 1200) of Division 2 of the Health and Safety Code, a health facility licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code, or any facility where medical care is regularly provided to individuals by persons licensed under Division 2 (commencing with Section 500) of the Business and Professions Code, the Osteopathic Initiative Act, or the Chiropractic Initiative Act.

(3) Person does not include an officer, employee, or agent of the health care facility, or a law enforcement officer, acting in the course of his or her employment.

(c) This section shall not be interpreted to prohibit any lawful activities permitted under the laws of the State of California or by the National Labor Relations Act in connection with a labor dispute.

(Added by Stats. 1992, Ch. 935, Sec. 2. Effective January 1, 1993.)



602.12

(a) Any person who enters the residential real property of an academic researcher for the purpose of chilling, preventing the exercise of, or interfering with the researcher s academic freedom is guilty of trespass, a misdemeanor.

(b) For the purposes of this section, the following definitions apply:

(1) Academic researcher means any person lawfully engaged in academic research who is a student, trainee, employee, or affiliated physician of an accredited California community college, a campus of the California State University or the University of California, or a Western Association of Schools and Colleges accredited, degree granting, nonprofit institution. Academic research does not include routine, nonlaboratory coursework or assignments.

(2) Academic freedom means the lawful performance, dissemination, or publication of academic research or instruction.

(c) This section shall not apply to any person who is lawfully engaged in labor union activities that are protected under state or federal law.

(d) This section shall not preclude prosecution under any other provision of law.

(Added by Stats. 2008, Ch. 492, Sec. 4. Effective September 28, 2008.)



602.13

(a) Every person who enters into an animal enclosure at a zoo, circus, or traveling animal exhibit, if the zoo, circus, or exhibit is licensed or permitted to display living animals to the public, and if signs prohibiting entrance into the animal enclosures have been posted either at the entrance to the zoo, circus, or traveling animal exhibit, or on the animal enclosure itself, without the consent of the governing authority of the zoo, circus, or traveling animal exhibit, or a representative authorized by the governing authority, is guilty of an infraction or a misdemeanor, subject to Section 19.8. This subdivision shall not apply to an employee of the zoo, circus, or traveling animal exhibit, or to a public officer acting within the course and scope of his or her employment.

(b) For purposes of this section, zoo means a permanent or semipermanent collection of living animals kept in enclosures for the purpose of displaying the animals to the public. The term zoo includes a public aquarium displaying aquatic animals.

(c) For purposes of this section, an animal enclosure means the interior of any cage, stall, container, pen, aquarium or tank, or other discrete containment area that is used to house or display an animal and that is not generally accessible to the public.

(d) Prosecution under this section does not preclude prosecution under any other provision of law.

(Added by Stats. 2010, Ch. 536, Sec. 2. Effective January 1, 2011.)



603

Every person other than a peace officer engaged in the performance of his duties as such who forcibly and without the consent of the owner, representative of the owner, lessee or representative of the lessee thereof, enters a dwelling house, cabin, or other building occupied or constructed for occupation by humans, and who damages, injures or destroys any property of value in, around or appertaining to such dwelling house, cabin or other building, is guilty of a misdemeanor.

(Added by Stats. 1941, Ch. 635.)



604

Every person who maliciously injures or destroys any standing crops, grain, cultivated fruits or vegetables, the property of another, in any case for which a punishment is not otherwise prescribed by this Code, is guilty of a misdemeanor.

(Enacted 1872.)



605

Every person who either:

1. Maliciously removes any monument erected for the purpose of designating any point in the boundary of any lot or tract of land, or a place where a subaqueous telegraph cable lies; or,

2. Maliciously defaces or alters the marks upon any such monument; or,

3. Maliciously cuts down or removes any tree upon which any such marks have been made for such purpose, with intent to destroy such marks;
Is guilty of a misdemeanor.

(Enacted 1872.)



607

Every person who willfully and maliciously cuts, breaks, injures, or destroys, or who, without the authority of the owner or managing agent, operates any gate or control of, any bridge, dam, canal, flume, aqueduct, levee, embankment, reservoir, or other structure erected to create hydraulic power, or to drain or reclaim any swamp, overflow, tide, or marsh land, or to store or conduct water for mining, manufacturing, reclamation, or agricultural purposes, or for the supply of the inhabitants of any city or town, or any embankment necessary to the same, or either of them, or willfully or maliciously makes, or causes to be made, any aperture or plows up the bottom or sides in the dam, canal, flume, aqueduct, reservoir, embankment, levee, or structure, with intent to injure or destroy the same; or draws up, cuts, or injures any piles fixed in the ground for the purpose of securing any sea bank, sea wall, dock, quay, jetty, or lock; or who, between the first day of October and the fifteenth day of April of each year, plows up or loosens the soil in the bed on the side of any natural water course, reclamation ditch, or drainage ditch, with an intent to destroy the same without removing the soil within 24 hours from the water course, reclamation ditch, or drainage ditch, or who, between the fifteenth day of April and the first day of October of each year, plows up or loosens the soil in the bed or on the sides of the natural water course, reclamation ditch, or drainage ditch, with an intent to destroy the same and does not remove therefrom the soil so plowed up or loosened before the first day of October next thereafter, is guilty of vandalism under Section 594. Nothing in this section shall be construed so as to in any manner prohibit any person from digging or removing soil from any water course, reclamation ditch, or drainage ditch for the purpose of mining.

(Amended by Stats. 1992, Ch. 402, Sec. 2. Effective January 1, 1993.)



610

Every person who unlawfully masks, alters, or removes any light or signal, or willfully exhibits any light or signal, with intent to bring any vessel into danger, is punishable by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 416. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



615

Every person who willfully injures, defaces, or removes any signal, monument, building, or appurtenance thereto, placed, erected, or used by persons engaged in the United States Coast Survey, is guilty of a misdemeanor.

(Enacted 1872.)



616

Every person who intentionally defaces, obliterates, tears down, or destroys any copy or transcript, or extract from or of any law of the United States or of this State, or any proclamation, advertisement, or notification set up at any place in this State, by authority of any law of the United States or of this State, or by order of any Court, before the expiration of the time for which the same was to remain set up, is punishable by fine not less than twenty nor more than one hundred dollars, or by imprisonment in the County Jail not more than one month.

(Enacted 1872.)



617

Every person who maliciously mutilates, tears, defaces, obliterates, or destroys any written instrument, the property of another, the false making of which would be forgery, is punishable by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 417. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



618

Every person who willfully opens or reads, or causes to be read, any sealed letter not addressed to himself, without being authorized so to do, either by the writer of such letter or by the person to whom it is addressed, and every person who, without the like authority, publishes any of the contents of such letter, knowing the same to have been unlawfully opened, is guilty of a misdemeanor.

(Enacted 1872.)



620

Every person who willfully alters the purport, effect, or meaning of a telegraphic or telephonic message to the injury of another, is punishable by imprisonment pursuant to subdivision (h) of Section 1170, or in a county jail not exceeding one year, or by fine not exceeding ten thousand dollars ($10,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 418. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



621

Every person who maliciously destroys, cuts, breaks, mutilates, effaces, or otherwise injures, tears down, or removes any law enforcement memorial or firefighter s memorial is guilty of a crime punishable by imprisonment pursuant to subdivision (h) of Section 1170 or by imprisonment in a county jail for less than one year.

(Amended by Stats. 2011, Ch. 15, Sec. 419. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



622

Every person, not the owner thereof, who willfully injures, disfigures, or destroys any monument, work of art, or useful or ornamental improvement within the limits of any village, town, or city, or any shade tree or ornamental plant growing therein, whether situated upon private ground or on any street, sidewalk, or public park or place, is guilty of a misdemeanor.

(Enacted 1872.)



SECTION 622.5

Every person, not the owner thereof, who wilfully injures, disfigures, defaces, or destroys any object or thing of archeological or historical interest or value, whether situated on private lands or within any public park or place, is guilty of a misdemeanor.

(Added by Stats. 1939, Ch. 90.)



623

(a) Except as otherwise provided in Section 599c, any person who, without the prior written permission of the owner of a cave, intentionally and knowingly does any of the following acts is guilty of a misdemeanor punishable by imprisonment in the county jail not exceeding one year, or by a fine not exceeding one thousand dollars ($1,000), or by both such fine and imprisonment:

(1) Breaks, breaks off, cracks, carves upon, paints, writes or otherwise marks upon or in any manner destroys, mutilates, injures, defaces, mars, or harms any natural material found in any cave.

(2) Disturbs or alters any archaeological evidence of prior occupation in any cave.

(3) Kills, harms, or removes any animal or plant life found in any cave.

(4) Burns any material which produces any smoke or gas which is harmful to any plant or animal found in any cave.

(5) Removes any material found in any cave.

(6) Breaks, forces, tampers with, removes or otherwise disturbs any lock, gate, door, or any other structure or obstruction designed to prevent entrance to any cave, whether or not entrance is gained.

(b) For purposes of this section:

(1) Cave means any natural geologically formed void or cavity beneath the surface of the earth, not including any mine, tunnel, aqueduct, or other manmade excavation, which is large enough to permit a person to enter.

(2) Owner means the person or private or public agency which has the right of possession to the cave.

(3) Natural material means any stalactite, stalagmite, helictite, anthodite, gypsum flower or needle, flowstone, drapery, column, tufa dam, clay or mud formation or concretion, crystalline mineral formation, and any wall, ceiling, or mineral protuberance therefrom, whether attached or broken, found in any cave.

(4) Material means all or any part of any archaeological, paleontological, biological, or historical item including, but not limited to, any petroglyph, pictograph, basketry, human remains, tool, beads, pottery, projectile point, remains of historical mining activity or any other occupation found in any cave.

(c) The entering or remaining in a cave by itself shall not constitute a violation of this section.

(Amended by Stats. 1983, Ch. 1092, Sec. 312. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



624

Every person who wilfully breaks, digs up, obstructs, or injures any pipe or main for conducting water, or any works erected for supplying buildings with water, or any appurtenances or appendages connected thereto, is guilty of a misdemeanor.

(Amended by Stats. 1939, Ch. 369.)



625

Every person who, with intent to defraud or injure, opens or causes to be opened, or draws water from any stopcock or faucet by which the flow of water is controlled, after having been notified that the same has been closed or shut for specific cause, by order of competent authority, is guilty of a misdemeanor.

(Enacted 1872.)



625b

(a) Every person who willfully injures or tampers with any aircraft or the contents or parts thereof, or removes any part of or from an aircraft without the consent of the owner, and every person who, with intent to commit any malicious mischief, injury or other crime, climbs into or upon an aircraft or attempts to manipulate any of the controls, starting mechanism, brakes or other mechanism or device of an aircraft while it is at rest and unattended or who sets in motion any aircraft while it is at rest and unattended, is guilty of a misdemeanor and upon conviction shall be punished by imprisonment for not more than six months or by a fine of not more than one thousand dollars ($1,000), or by both that fine and imprisonment.

(b) Every person who willfully and maliciously damages, injures, or destroys any aircraft, or the contents or any part thereof, in such a manner as to render the aircraft unsafe for those flight operations for which it is designed and equipped is punishable by imprisonment pursuant to subdivision (h) of Section 1170, or by imprisonment in a county jail not exceeding one year, or by a fine not exceeding ten thousand dollars ($10,000), or by both such fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 420. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



625c

Any person who, with the intent to cause great bodily injury to another person, willfully removes, tampers with, injures or destroys any passenger transit vehicle or the contents or parts thereof, or who willfully removes, tampers with or destroys, or places an obstruction upon any part of the transit system, including its right-of-way, structures, fixtures, tracks, switches or controls, or who willfully sets a vehicle in motion while it is at rest and unattended is guilty of a felony.

(Added by Stats. 1980, Ch. 993, Sec. 1.)






TITLE 15. MISCELLANEOUS CRIMES

CHAPTER 1. Schools

626

(a) As used in this chapter, the following definitions apply:

(1) University means the University of California, and includes any affiliated institution thereof and any campus or facility owned, operated, or controlled by the Regents of the University of California.

(2) State university means any California state university, and includes any campus or facility owned, operated, or controlled by the Trustees of the California State University.

(3) Community college means any public community college established pursuant to the Education Code.

(4) School means any public or private elementary school, junior high school, four-year high school, senior high school, adult school or any branch thereof, opportunity school, continuation high school, regional occupational center, evening high school, or technical school or any public right-of-way situated immediately adjacent to school property or any other place if a teacher and one or more pupils are required to be at that place in connection with assigned school activities.

(5) Chief administrative officer means either of the following:

(A) The president of the university or a state university, the Chancellor of the California State University, or the officer designated by the Regents of the University of California or pursuant to authority granted by the Regents of the University of California to administer and be the officer in charge of a campus or other facility owned, operated, or controlled by the Regents of the University of California, or the superintendent of a community college district.

(B) For a school, the principal of the school, a person who possesses a standard supervision credential or a standard administrative credential and who is designated by the principal, or a person who carries out the same functions as a person who possesses a credential and who is designated by the principal.

(b) For the purpose of determining the penalty to be imposed pursuant to this chapter, the court may consider a written report from the Department of Justice containing information from its records showing prior convictions; and that communication is prima facie evidence of the convictions, if the defendant admits them, regardless of whether or not the complaint commencing the proceedings has alleged prior convictions.

(c) As used in this code, the following definitions apply:

(1) Pupil currently attending school means a pupil enrolled in a public or private school who has been in attendance or has had an excused absence, for purposes of attendance accounting, for a majority of the days for which the pupil has been enrolled in that school during the school year.

(2) Safe school zone means an area that encompasses any of the following places during regular school hours or within 60 minutes before or after the schoolday or 60 minutes before or after a school-sponsored activity at the schoolsite:

(A) Within 100 feet of a bus stop, whether or not a public transit bus stop, that has been publicly designated by the school district as a schoolbus stop. This definition applies only if the school district has chosen to mark the bus stop as a schoolbus stop.

(B) Within 1,500 feet of a school, as designated by the school district.

(Amended by Stats. 2008, Ch. 726, Sec. 1. Effective January 1, 2009.)



626.2

Every student or employee who, after a hearing, has been suspended or dismissed from a community college, a state university, the university, or a public or private school for disrupting the orderly operation of the campus or facility of the institution, and as a condition of the suspension or dismissal has been denied access to the campus or facility, or both, of the institution for the period of the suspension or in the case of dismissal for a period not to exceed one year; who has been served by registered or certified mail, at the last address given by that person, with a written notice of the suspension or dismissal and condition; and who willfully and knowingly enters upon the campus or facility of the institution to which he or she has been denied access, without the express written permission of the chief administrative officer of the campus or facility, is guilty of a misdemeanor and shall be punished as follows:

(a) Upon a first conviction, by a fine not exceeding five hundred dollars ($500), by imprisonment in a county jail for a period of not more than six months, or by both that fine and imprisonment.

(b) If the defendant has been previously convicted once of a violation of any offense defined in this chapter or Section 415.5, by imprisonment in a county jail for a period of not less than 10 days or more than six months, or by both that imprisonment and a fine not exceeding five hundred dollars ($500), and shall not be released on probation, parole, or any other basis until he or she has served not less than 10 days.

(c) If the defendant has been previously convicted two or more times of a violation of any offense defined in this chapter or Section 415.5, by imprisonment in a county jail for a period of not less than 90 days or more than six months, or by both that imprisonment and a fine not exceeding five hundred dollars ($500), and shall not be released on probation, parole, or any other basis until he or she has served not less than 90 days.

Knowledge shall be presumed if notice has been given as prescribed in this section. The presumption established by this section is a presumption affecting the burden of proof.

(Amended by Stats. 2009, Ch. 140, Sec. 142. Effective January 1, 2010.)



626.4

(a) The chief administrative officer of a campus or other facility of a community college, a state university, the university, or a school, or an officer or employee designated by the chief administrative officer to maintain order on such campus or facility, may notify a person that consent to remain on the campus or other facility under the control of the chief administrative officer has been withdrawn whenever there is reasonable cause to believe that such person has willfully disrupted the orderly operation of such campus or facility.

(b) Whenever consent is withdrawn by any authorized officer or employee, other than the chief administrative officer, such officer or employee shall as soon as is reasonably possible submit a written report to the chief administrative officer. The report shall contain all of the following:

(1) The description of the person from whom consent was withdrawn, including, if available, the person s name, address, and phone number.

(2) A statement of the facts giving rise to the withdrawal of consent.

If the chief administrative officer or, in the chief administrative officer s absence, a person designated by him or her for this purpose, upon reviewing the report, finds that there was reasonable cause to believe that such person has willfully disrupted the orderly operation of the campus or facility, he or she may enter written confirmation upon the report of the action taken by the officer or employee. If the chief administrative officer or, in the chief administrative officer s absence, the person designated by him or her, does not confirm the action of the officer or employee within 24 hours after the time that consent was withdrawn, the action of the officer or employee shall be deemed void and of no force or effect, except that any arrest made during such period shall not for this reason be deemed not to have been made for probable cause.

(c) Consent shall be reinstated by the chief administrative officer whenever he or she has reason to believe that the presence of the person from whom consent was withdrawn will not constitute a substantial and material threat to the orderly operation of the campus or facility. In no case shall consent be withdrawn for longer than 14 days from the date upon which consent was initially withdrawn. The person from whom consent has been withdrawn may submit a written request for a hearing on the withdrawal within the two-week period. The written request shall state the address to which notice of hearing is to be sent. The chief administrative officer shall grant such a hearing not later than seven days from the date of receipt of the request and shall immediately mail a written notice of the time, place, and date of such hearing to such person.

(d) Any person who has been notified by the chief administrative officer of a campus or other facility of a community college, a state university, the university, or a school, or by an officer or employee designated by the chief administrative officer to maintain order on such campus or facility, that consent to remain on the campus or facility has been withdrawn pursuant to subdivision (a); who has not had such consent reinstated; and who willfully and knowingly enters or remains upon such campus or facility during the period for which consent has been withdrawn is guilty of a misdemeanor. This subdivision does not apply to any person who enters or remains on such campus or facility for the sole purpose of applying to the chief administrative officer for the reinstatement of consent or for the sole purpose of attending a hearing on the withdrawal.

(e) This section shall not affect the power of the duly constituted authorities of a community college, a state university, the university, or a school, to suspend, dismiss, or expel any student or employee at the college, state university, university, or school.

(f) Any person convicted under this section shall be punished as follows:

(1) Upon a first conviction, by a fine of not exceeding five hundred dollars ($500), by imprisonment in the county jail for a period of not more than six months, or by both such fine and imprisonment.

(2) If the defendant has been previously convicted once of a violation of any offense defined in this chapter or Section 415.5, by imprisonment in the county jail for a period of not less than 10 days or more than six months, or by both such imprisonment and a fine of not exceeding five hundred dollars ($500), and shall not be released on probation, parole, or any other basis until he or she has served not less than 10 days.

(3) If the defendant has been previously convicted two or more times of a violation of any offense defined in this chapter or Section 415.5, by imprisonment in the county jail for a period of not less than 90 days or more than six months, or by both such imprisonment and a fine of not exceeding five hundred dollars ($500), and shall not be released on probation, parole, or any other basis until he or she has served not less than 90 days.

(g) This section shall not affect the rights of representatives of employee organizations to enter, or remain upon, school grounds while actually engaged in activities related to representation, as provided for in Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code.

(Amended by Stats. 1983, Ch. 143, Sec. 205.)



626.6

(a) If a person who is not a student, officer or employee of a college or university and who is not required by his or her employment to be on the campus or any other facility owned, operated, or controlled by the governing board of that college or university, enters a campus or facility, and it reasonably appears to the chief administrative officer of the campus or facility, or to an officer or employee designated by the chief administrative officer to maintain order on the campus or facility, that the person is committing any act likely to interfere with the peaceful conduct of the activities of the campus or facility, or has entered the campus or facility for the purpose of committing any such act, the chief administrative officer or his or her designee may direct the person to leave the campus or facility. If that person fails to do so or if the person willfully and knowingly reenters upon the campus or facility within seven days after being directed to leave, he or she is guilty of a misdemeanor and shall be punished as follows:

(1) Upon a first conviction, by a fine of not more than five hundred dollars ($500), by imprisonment in the county jail for a period of not more than six months, or by both that fine and imprisonment.

(2) If the defendant has been previously convicted once of a violation of any offense defined in this chapter or Section 415.5, by imprisonment in the county jail for a period of not less than 10 days or more than six months, or by both that imprisonment and a fine of not more than five hundred dollars ($500), and shall not be released on probation, parole, or any other basis until he or she has served not less than 10 days.

(3) If the defendant has been previously convicted two or more times of a violation of any offense defined in this chapter or Section 415.5, by imprisonment in the county jail for a period of not less than 90 days or more than six months, or by both that imprisonment and a fine of not more than five hundred dollars ($500), and shall not be released on probation, parole, or any other basis until he or she has served not less than 90 days.

(b) The provisions of this section shall not be utilized to impinge upon the lawful exercise of constitutionally protected rights of freedom of speech or assembly.

(c) When a person is directed to leave pursuant to subdivision (a), the person directing him or her to leave shall inform the person that if he or she reenters the campus or facility within seven days he or she will be guilty of a crime.

(Amended by Stats. 1995, Ch. 163, Sec. 1. Effective January 1, 1996.)



626.7

(a) If a person who is not a student, officer, or employee of a public school, and who is not required by his or her employment to be on the campus or any other facility owned, operated, or controlled by the governing board of that school, enters a campus or facility outside of the common areas where public business is conducted, and it reasonably appears to the chief administrative officer of the campus or facility, or to an officer or employee designated by the chief administrative officer to maintain order on the campus or facility, that the person is committing any act likely to interfere with the peaceful conduct of the activities of the campus or facility, or has entered the campus or facility for the purpose of committing any such act, the chief administrative officer or his or her designee may direct the person to leave the campus or facility. If that person fails to do so or if the person returns without following the posted requirements to contact the administrative offices of the campus, he or she is guilty of a misdemeanor and shall be punished as follows:

(1) Upon a first conviction, by a fine of not more than five hundred dollars ($500), by imprisonment in a county jail for a period of not more than six months, or by both that fine and imprisonment.

(2) If the defendant has been previously convicted once of a violation of any offense defined in this chapter or Section 415.5, by imprisonment in a county jail for a period of not less than 10 days or more than six months, or by both that imprisonment and a fine of not more than five hundred dollars ($500), and the defendant shall not be released on probation, parole, or any other basis until he or she has served not less than 10 days.

(3) If the defendant has been previously convicted two or more times of a violation of any offense defined in this chapter or Section 415.5, by imprisonment in a county jail for a period of not less than 90 days or more than six months, or by both that imprisonment and a fine of not more than five hundred dollars ($500), and the defendant shall not be released on probation, parole, or any other basis until he or she has served not less than 90 days.

For purposes of this section, a representative of a school employee organization engaged in activities related to representation, as provided for in Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code, shall be deemed a person required by his or her employment to be in a school building or on the grounds of a school.

(b) The provisions of this section shall not be utilized to impinge upon the lawful exercise of constitutionally protected rights of freedom of speech or assembly.

(c) When a person is directed to leave pursuant to subdivision (a), the person directing him or her to leave shall inform the person that if he or she reenters the campus or facility without following the posted requirements to contact the administrative offices of the campus, he or she will be guilty of a crime.

(d) Notwithstanding any other subdivision of this section, the chief administrative officer, or his or her designee, shall allow a person previously directed to leave the campus or facility pursuant to this section to reenter the campus if the person is a parent or guardian of a pupil enrolled at the campus or facility who has to retrieve the pupil for disciplinary reasons, for medical attention, or for a family emergency.

(Amended by Stats. 2002, Ch. 343, Sec. 1. Effective January 1, 2003.)



626.8

(a) Any person who comes into any school building or upon any school ground, or street, sidewalk, or public way adjacent thereto, without lawful business thereon, and whose presence or acts interfere with the peaceful conduct of the activities of the school or disrupt the school or its pupils or school activities, is guilty of a misdemeanor if he or she does any of the following:

(1) Remains there after being asked to leave by the chief administrative official of that school or his or her designated representative, or by a person employed as a member of a security or police department of a school district pursuant to Chapter 1 (commencing with Section 38000) of Part 23 of Division 3 of Title 2 of the Education Code, or a city police officer, or sheriff or deputy sheriff, or a Department of the California Highway Patrol peace officer.

(2) Reenters or comes upon that place within seven days of being asked to leave by a person specified in paragraph (1).

(3) Has otherwise established a continued pattern of unauthorized entry.

(4) Willfully or knowingly creates a disruption with the intent to threaten the immediate physical safety of any pupil in preschool, kindergarten, or any of grades 1 to 8, inclusive, arriving at, attending, or leaving from school.

(b) Punishment for violation of this section shall be as follows:

(1) Upon a first conviction by a fine not exceeding five hundred dollars ($500), by imprisonment in a county jail for a period of not more than six months, or by both that fine and imprisonment.

(2) If the defendant has been previously convicted once of a violation of any offense defined in this chapter or Section 415.5, by imprisonment in a county jail for a period of not less than 10 days or more than six months, or by both imprisonment and a fine not exceeding five hundred dollars ($500), and shall not be released on probation, parole, or any other basis until he or she has served not less than 10 days.

(3) If the defendant has been previously convicted two or more times of a violation of any offense defined in this chapter or Section 415.5, by imprisonment in a county jail for a period of not less than 90 days or more than six months, or by both imprisonment and a fine not exceeding five hundred dollars ($500), and shall not be released on probation, parole, or any other basis until he or she has served not less than 90 days.

(c) As used in this section, the following definitions apply:

(1) Lawful business means a reason for being present upon school property which is not otherwise prohibited by statute, by ordinance, or by any regulation adopted pursuant to statute or ordinance.

(2) Continued pattern of unauthorized entry means that on at least two prior occasions in the same school year the defendant came into any school building or upon any school ground, or street, sidewalk, or public way adjacent thereto, without lawful business thereon, and his or her presence or acts interfered with the peaceful conduct of the activities of the school or disrupted the school or its pupils or school activities, and the defendant was asked to leave by a person specified in paragraph (1) of subdivision (a).

(3) School means any preschool or public or private school having kindergarten or any of grades 1 to 12, inclusive.

(d) When a person is directed to leave pursuant to paragraph (1) of subdivision (a), the person directing him or her to leave shall inform the person that if he or she reenters the place within seven days he or she will be guilty of a crime.

(e) This section shall not be utilized to impinge upon the lawful exercise of constitutionally protected rights of speech or assembly.

(Amended by Stats. 2011, Ch. 161, Sec. 1. Effective January 1, 2012.)



626.81

(a) A person who is required to register as a sex offender pursuant to Section 290, who comes into any school building or upon any school ground without lawful business thereon and written permission indicating the date or dates and times for which permission has been granted from the chief administrative official of that school, is guilty of a misdemeanor.

(b) (1) The chief administrative official of a school may grant a person who is subject to this section and not a family member of a pupil who attends that school, permission to come into a school building or upon the school grounds to volunteer at the school, provided that, notwithstanding subdivisions (a) and (c) of Section 290.45, at least 14 days prior to the first date for which permission has been granted, the chief administrative official notifies or causes to be notified the parent or guardian of each child attending the school that a person who is required to register as a sex offender pursuant to Section 290 has been granted permission to come into a school building or upon school grounds, the date or dates and times for which permission has been granted, and his or her right to obtain information regarding the person from a designated law enforcement entity pursuant to Section 290.45. The notice required by this paragraph shall be provided by one of the methods identified in Section 48981 of the Education Code.

(2) Any chief administrative official or school employee who in good faith disseminates the notification and information as required by paragraph (1) shall be immune from civil liability for action taken in accordance with that paragraph.

(c) Punishment for a violation of this section shall be as follows:

(1) Upon a first conviction by a fine of not exceeding five hundred dollars ($500), by imprisonment in a county jail for a period of not more than six months, or by both the fine and imprisonment.

(2) If the defendant has been previously convicted once of a violation of this section, by imprisonment in a county jail for a period of not less than 10 days or more than six months, or by both imprisonment and a fine of not exceeding five hundred dollars ($500), and shall not be released on probation, parole, or any other basis until he or she has served not less than 10 days.

(3) If the defendant has been previously convicted two or more times of a violation of this section, by imprisonment in a county jail for a period of not less than 90 days or more than six months, or by both imprisonment and a fine of not exceeding five hundred dollars ($500), and shall not be released on probation, parole, or any other basis until he or she has served not less than 90 days.

(d) Nothing in this section shall preclude or prohibit prosecution under any other provision of law.

(Amended by Stats. 2013, Ch. 279, Sec. 1. Effective January 1, 2014.)



626.85

(a) Any specified drug offender who, at any time, comes into any school building or upon any school ground, or adjacent street, sidewalk, or public way, unless the person is a parent or guardian of a child attending that school and his or her presence is during any school activity, or is a student at the school and his or her presence is during any school activity, or has prior written permission for the entry from the chief administrative officer of that school, is guilty of a misdemeanor if he or she does any of the following:

(1) Remains there after being asked to leave by the chief administrative officer of that school or his or her designated representative, or by a person employed as a member of a security or police department of a school district pursuant to Section 39670 of the Education Code, or a city police officer, sheriff, or a Department of the California Highway Patrol peace officer.

(2) Reenters or comes upon that place within seven days of being asked to leave by a person specified in paragraph (1) of subdivision (a).

(3) Has otherwise established a continued pattern of unauthorized entry.

This section shall not be utilized to impinge upon the lawful exercise of constitutionally protected rights of freedom of speech or assembly, or to prohibit any lawful act, including picketing, strikes, or collective bargaining.

(b) Punishment for violation of this section shall be as follows:

(1) Upon a first conviction, by a fine not exceeding one thousand dollars ($1,000), by imprisonment in the county jail for a period of not more than six months, or by both that fine and imprisonment.

(2) If the defendant has been previously convicted once of a violation of any offense defined in this chapter or Section 415.5, by imprisonment in the county jail for a period of not less than 10 days or more than six months, or by both imprisonment and a fine not exceeding one thousand dollars ($1,000), and the defendant shall not be released on probation, parole, or any other basis until he or she has served not less than 10 days.

(3) If the defendant has been previously convicted two or more times of a violation of any offense defined in this chapter or Section 415.5, by imprisonment in the county jail for a period of not less than 90 days or more than six months, or by both imprisonment and a fine not exceeding one thousand dollars ($1,000), and the defendant shall not be released on probation, parole, or any other basis until he or she has served not less than 90 days.

(c) As used in this section:

(1) Specified drug offender means any person who, within the immediately preceding three years, has a felony or misdemeanor conviction of either:

(A) Unlawful sale, or possession for sale, of any controlled substance, as defined in Section 11007 of the Health and Safety Code.

(B) Unlawful use, possession, or being under the influence of any controlled substance, as defined in Section 11007 of the Health and Safety Code, where that conviction was based on conduct which occurred, wholly or partly, in any school building or upon any school ground, or adjacent street, sidewalk, or public way.

(2) Continued pattern of unauthorized entry means that on at least two prior occasions in the same calendar year the defendant came into any school building or upon any school ground, or adjacent street, sidewalk, or public way, and the defendant was asked to leave by a person specified in paragraph (1) of subdivision (a).

(3) School means any preschool or public or private school having any of grades kindergarten to 12, inclusive.

(4) School activity means and includes any school session, any extracurricular activity or event sponsored by or participated in by the school, and the 30-minute periods immediately preceding and following any session, activity, or event.

(d) When a person is directed to leave pursuant to paragraph (1) of subdivision (a), the person directing him or her to leave shall inform the person that if he or she reenters the place he or she will be guilty of a crime.

(Amended by Stats. 2008, Ch. 726, Sec. 4. Effective January 1, 2009.)



626.9

(a) This section shall be known, and may be cited, as the Gun-Free School Zone Act of 1995.

(b) Any person who possesses a firearm in a place that the person knows, or reasonably should know, is a school zone, as defined in paragraph (1) of subdivision (e), unless it is with the written permission of the school district superintendent, his or her designee, or equivalent school authority, shall be punished as specified in subdivision (f).

(c) Subdivision (b) does not apply to the possession of a firearm under any of the following circumstances:

(1) Within a place of residence or place of business or on private property, if the place of residence, place of business, or private property is not part of the school grounds and the possession of the firearm is otherwise lawful.

(2) When the firearm is an unloaded pistol, revolver, or other firearm capable of being concealed on the person and is in a locked container or within the locked trunk of a motor vehicle.

This section does not prohibit or limit the otherwise lawful transportation of any other firearm, other than a pistol, revolver, or other firearm capable of being concealed on the person, in accordance with state law.

(3) When the person possessing the firearm reasonably believes that he or she is in grave danger because of circumstances forming the basis of a current restraining order issued by a court against another person or persons who has or have been found to pose a threat to his or her life or safety. This subdivision may not apply when the circumstances involve a mutual restraining order issued pursuant to Division 10 (commencing with Section 6200) of the Family Code absent a factual finding of a specific threat to the person s life or safety. Upon a trial for violating subdivision (b), the trier of a fact shall determine whether the defendant was acting out of a reasonable belief that he or she was in grave danger.

(4) When the person is exempt from the prohibition against carrying a concealed firearm pursuant to Section 25615, 25625, 25630, or 25645.

(d) Except as provided in subdivision (b), it shall be unlawful for any person, with reckless disregard for the safety of another, to discharge, or attempt to discharge, a firearm in a school zone, as defined in paragraph (1) of subdivision (e).

The prohibition contained in this subdivision does not apply to the discharge of a firearm to the extent that the conditions of paragraph (1) of subdivision (c) are satisfied.

(e) As used in this section, the following definitions shall apply:

(1) School zone means an area in, or on the grounds of, a public or private school providing instruction in kindergarten or grades 1 to 12, inclusive, or within a distance of 1,000 feet from the grounds of the public or private school.

(2) Firearm has the same meaning as that term is given in subdivisions (a) to (d), inclusive, of Section 16520.

(3) Locked container has the same meaning as that term is given in Section 16850.

(4) Concealed firearm has the same meaning as that term is given in Sections 25400 and 25610.

(f) (1) Any person who violates subdivision (b) by possessing a firearm in, or on the grounds of, a public or private school providing instruction in kindergarten or grades 1 to 12, inclusive, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or five years.

(2) Any person who violates subdivision (b) by possessing a firearm within a distance of 1,000 feet from the grounds of a public or private school providing instruction in kindergarten or grades 1 to 12, inclusive, shall be punished as follows:

(A) By imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or five years, if any of the following circumstances apply:

(i) If the person previously has been convicted of any felony, or of any crime made punishable by any provision listed in Section 16580.

(ii) If the person is within a class of persons prohibited from possessing or acquiring a firearm pursuant to Chapter 2 (commencing with Section 29800) or Chapter 3 (commencing with Section 29900) of Division 9 of Title 4 of Part 6 of this code or Section 8100 or 8103 of the Welfare and Institutions Code.

(iii) If the firearm is any pistol, revolver, or other firearm capable of being concealed upon the person and the offense is punished as a felony pursuant to Section 25400.

(B) By imprisonment in a county jail for not more than one year or by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or five years, in all cases other than those specified in subparagraph (A).

(3) Any person who violates subdivision (d) shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for three, five, or seven years.

(g) (1) Every person convicted under this section for a misdemeanor violation of subdivision (b) who has been convicted previously of a misdemeanor offense enumerated in Section 23515 shall be punished by imprisonment in a county jail for not less than three months, or if probation is granted or if the execution or imposition of sentence is suspended, it shall be a condition thereof that he or she be imprisoned in a county jail for not less than three months.

(2) Every person convicted under this section of a felony violation of subdivision (b) or (d) who has been convicted previously of a misdemeanor offense enumerated in Section 23515, if probation is granted or if the execution of sentence is suspended, it shall be a condition thereof that he or she be imprisoned in a county jail for not less than three months.

(3) Every person convicted under this section for a felony violation of subdivision (b) or (d) who has been convicted previously of any felony, or of any crime made punishable by any provision listed in Section 16580, if probation is granted or if the execution or imposition of sentence is suspended, it shall be a condition thereof that he or she be imprisoned in a county jail for not less than three months.

(4) The court shall apply the three-month minimum sentence specified in this subdivision, except in unusual cases where the interests of justice would best be served by granting probation or suspending the execution or imposition of sentence without the minimum imprisonment required in this subdivision or by granting probation or suspending the execution or imposition of sentence with conditions other than those set forth in this subdivision, in which case the court shall specify on the record and shall enter on the minutes the circumstances indicating that the interests of justice would best be served by this disposition.

(h) Notwithstanding Section 25605, any person who brings or possesses a loaded firearm upon the grounds of a campus of, or buildings owned or operated for student housing, teaching, research, or administration by, a public or private university or college, that are contiguous or are clearly marked university property, unless it is with the written permission of the university or college president, his or her designee, or equivalent university or college authority, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years. Notwithstanding subdivision (k), a university or college shall post a prominent notice at primary entrances on noncontiguous property stating that firearms are prohibited on that property pursuant to this subdivision.

(i) Notwithstanding Section 25605, any person who brings or possesses a firearm upon the grounds of a campus of, or buildings owned or operated for student housing, teaching, research, or administration by, a public or private university or college, that are contiguous or are clearly marked university property, unless it is with the written permission of the university or college president, his or her designee, or equivalent university or college authority, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for one, two, or three years. Notwithstanding subdivision (k), a university or college shall post a prominent notice at primary entrances on noncontiguous property stating that firearms are prohibited on that property pursuant to this subdivision.

(j) For purposes of this section, a firearm shall be deemed to be loaded when there is an unexpended cartridge or shell, consisting of a case that holds a charge of powder and a bullet or shot, in, or attached in any manner to, the firearm, including, but not limited to, in the firing chamber, magazine, or clip thereof attached to the firearm. A muzzle-loader firearm shall be deemed to be loaded when it is capped or primed and has a powder charge and ball or shot in the barrel or cylinder.

(k) This section does not require that notice be posted regarding the proscribed conduct.

(l) This section does not apply to a duly appointed peace officer as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, a full-time paid peace officer of another state or the federal government who is carrying out official duties while in California, any person summoned by any of these officers to assist in making arrests or preserving the peace while he or she is actually engaged in assisting the officer, a member of the military forces of this state or of the United States who is engaged in the performance of his or her duties, a person holding a valid license to carry the firearm pursuant to Chapter 4 (commencing with Section 26150) of Division 5 of Title 4 of Part 6, or an armored vehicle guard, engaged in the performance of his or her duties, as defined in subdivision (e) of Section 7521 of the Business and Professions Code.

(m) This section does not apply to a security guard authorized to carry a loaded firearm pursuant to Article 4 (commencing with Section 26000) of Chapter 3 of Division 5 of Title 4 of Part 6.

(n) This section does not apply to an existing shooting range at a public or private school or university or college campus.

(o) This section does not apply to an honorably retired peace officer authorized to carry a concealed or loaded firearm pursuant to any of the following:

(1) Article 2 (commencing with Section 25450) of Chapter 2 of Division 5 of Title 4 of Part 6.

(2) Section 25650.

(3) Sections 25900 to 25910, inclusive.

(4) Section 26020.

(Amended (as amended by Stats. 2010, Ch. 178) by Stats. 2011, Ch. 15, Sec. 422. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Amended version operative January 1, 2012, pursuant to Stats. 2010, Ch. 178, Sec. 107.)



626.91

Possession of ammunition on school grounds is governed by Section 30310.

(Added by Stats. 2010, Ch. 711, Sec. 1. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



626.92

Section 626.9 does not apply to or affect any of the following:

(a) A security guard authorized to openly carry an unloaded handgun pursuant to Chapter 6 (commencing with Section 26350) of Division 5 of Title 4 of Part 6.

(b) An honorably retired peace officer authorized to openly carry an unloaded handgun pursuant to Section 26361.

(c) A security guard authorized to openly carry an unloaded firearm that is not a handgun pursuant to Chapter 7 (commencing with Section 26400) of Division 5 of Title 4 of Part 6.

(d) An honorably retired peace officer authorized to openly carry an unloaded firearm that is not a handgun pursuant to Section 26405.

(Amended by Stats. 2012, Ch. 700, Sec. 3. Effective January 1, 2013.)



626.95

(a) Any person who is in violation of paragraph (2) of subdivision (a), or subdivision (b), of Section 417, or Section 25400 or 25850, upon the grounds of or within a playground, or a public or private youth center during hours in which the facility is open for business, classes, or school-related programs, or at any time when minors are using the facility, knowing that he or she is on or within those grounds, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for one, two, or three years, or in a county jail not exceeding one year.

(b) State and local authorities are encouraged to cause signs to be posted around playgrounds and youth centers giving warning of prohibition of the possession of firearms upon the grounds of or within playgrounds or youth centers.

(c) For purposes of this section, the following definitions shall apply:

(1) Playground means any park or recreational area specifically designed to be used by children that has play equipment installed, including public grounds designed for athletic activities such as baseball, football, soccer, or basketball, or any similar facility located on public or private school grounds, or on city or county parks.

(2) Youth center means any public or private facility that is used to host recreational or social activities for minors while minors are present.

(d) It is the Legislature s intent that only an actual conviction of a felony of one of the offenses specified in this section would subject the person to firearms disabilities under the federal Gun Control Act of 1968 (P.L. 90-618; 18 U.S.C. Sec. 921 et seq.).

(Amended by Stats. 2013, Ch. 76, Sec. 147.3. Effective January 1, 2014.)



626.10

(a) (1) Any person, except a duly appointed peace officer as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, a full-time paid peace officer of another state or the federal government who is carrying out official duties while in this state, a person summoned by any officer to assist in making arrests or preserving the peace while the person is actually engaged in assisting any officer, or a member of the military forces of this state or the United States who is engaged in the performance of his or her duties, who brings or possesses any dirk, dagger, ice pick, knife having a blade longer than 2
1/2
inches, folding knife with a blade that locks into place, razor with an unguarded blade, taser, or stun gun, as defined in subdivision (a) of Section 244.5, any instrument that expels a metallic projectile, such as a BB or a pellet, through the force of air pressure, CO2 pressure, or spring action, or any spot marker gun, upon the grounds of, or within, any public or private school providing instruction in kindergarten or any of grades 1 to 12, inclusive, is guilty of a public offense, punishable by imprisonment in a county jail not exceeding one year, or by imprisonment pursuant to subdivision (h) of Section 1170.

(2) Any person, except a duly appointed peace officer as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, a full-time paid peace officer of another state or the federal government who is carrying out official duties while in this state, a person summoned by any officer to assist in making arrests or preserving the peace while the person is actually engaged in assisting any officer, or a member of the military forces of this state or the United States who is engaged in the performance of his or her duties, who brings or possesses a razor blade or a box cutter upon the grounds of, or within, any public or private school providing instruction in kindergarten or any of grades 1 to 12, inclusive, is guilty of a public offense, punishable by imprisonment in a county jail not exceeding one year.

(b) Any person, except a duly appointed peace officer as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, a full-time paid peace officer of another state or the federal government who is carrying out official duties while in this state, a person summoned by any officer to assist in making arrests or preserving the peace while the person is actually engaged in assisting any officer, or a member of the military forces of this state or the United States who is engaged in the performance of his or her duties, who brings or possesses any dirk, dagger, ice pick, or knife having a fixed blade longer than 2
1/2
inches upon the grounds of, or within, any private university, the University of California, the California State University, or the California Community Colleges is guilty of a public offense, punishable by imprisonment in a county jail not exceeding one year, or by imprisonment pursuant to subdivision (h) of Section 1170.

(c) Subdivisions (a) and (b) do not apply to any person who brings or possesses a knife having a blade longer than 2
1/2
inches, a razor with an unguarded blade, a razor blade, or a box cutter upon the grounds of, or within, a public or private school providing instruction in kindergarten or any of grades 1 to 12, inclusive, or any private university, state university, or community college at the direction of a faculty member of the private university, state university, or community college, or a certificated or classified employee of the school for use in a private university, state university, community college, or school-sponsored activity or class.

(d) Subdivisions (a) and (b) do not apply to any person who brings or possesses an ice pick, a knife having a blade longer than 2
1/2
inches, a razor with an unguarded blade, a razor blade, or a box cutter upon the grounds of, or within, a public or private school providing instruction in kindergarten or any of grades 1 to 12, inclusive, or any private university, state university, or community college for a lawful purpose within the scope of the person s employment.

(e) Subdivision (b) does not apply to any person who brings or possesses an ice pick or a knife having a fixed blade longer than 2
1/2
inches upon the grounds of, or within, any private university, state university, or community college for lawful use in or around a residence or residential facility located upon those grounds or for lawful use in food preparation or consumption.

(f) Subdivision (a) does not apply to any person who brings an instrument that expels a metallic projectile, such as a BB or a pellet, through the force of air pressure, CO2 pressure, or spring action, or any spot marker gun, or any razor blade or box cutter upon the grounds of, or within, a public or private school providing instruction in kindergarten or any of grades 1 to 12, inclusive, if the person has the written permission of the school principal or his or her designee.

(g) Any certificated or classified employee or school peace officer of a public or private school providing instruction in kindergarten or any of grades 1 to 12, inclusive, may seize any of the weapons described in subdivision (a), and any certificated or classified employee or school peace officer of any private university, state university, or community college may seize any of the weapons described in subdivision (b), from the possession of any person upon the grounds of, or within, the school if he or she knows, or has reasonable cause to know, the person is prohibited from bringing or possessing the weapon upon the grounds of, or within, the school.

(h) As used in this section, dirk or dagger means a knife or other instrument with or without a handguard that is capable of ready use as a stabbing weapon that may inflict great bodily injury or death.

(i) Any person who, without the written permission of the college or university president or chancellor or his or her designee, brings or possesses a less lethal weapon, as defined in Section 16780, or a stun gun, as defined in Section 17230, upon the grounds of, or within, a public or private college or university campus is guilty of a misdemeanor.

(Amended by Stats. 2013, Ch. 76, Sec. 147.5. Effective January 1, 2014.)



626.11

(a) Any evidence seized by a teacher, official, employee, or governing board member of any university, state university, or community college, or by any person acting under his or her direction or with his or her consent in violation of standards relating to rights under the Fourth Amendment to the United States Constitution or under Section 13 of Article I of the State Constitution to be free from unreasonable searches and seizures, or in violation of state or federal constitutional rights to privacy, or any of them, is inadmissible in administrative disciplinary proceedings.

(b) Any provision in an agreement between a student and an educational institution specified in subdivision (a) relating to the leasing, renting, or use of a room of any student dormitory owned or operated by the institution by which the student waives a constitutional right under the Fourth Amendment to the United States Constitution or under Section 13 of Article I of the State Constitution, or under state or federal constitutional provision guaranteeing a right to privacy, or any of them, is contrary to public policy and void.

(c) Any evidence seized by a person specified in subdivision (a) after a nonconsensual entry not in violation of subdivision (a) into a dormitory room, which evidence is not directly related to the purpose for which the entry was initially made, is not admissible in administrative disciplinary proceedings.

(Amended by Stats. 1983, Ch. 143, Sec. 208.)






CHAPTER 1.1. Access to School Premises

627

(a) The Legislature finds the following:

(1) Violent crimes perpetrated on public school grounds interfere with the education of students and threaten the health and safety of teachers, other employees, and students.

(2) Many serious crimes of violence are committed on school grounds by persons who are neither students nor school employees and who are not otherwise authorized to be present on school grounds.

(3) School officials and law enforcement officers, in seeking to control these persons, have been hindered by the lack of effective legislation restricting the access of unauthorized persons to school grounds and providing appropriate criminal sanctions for unauthorized entry.

(b) The Legislature declares that the purpose of this chapter is to safeguard the teachers, other employees, students, and property of public schools. The Legislature recognizes the right to visit school grounds for legitimate nonviolent purposes and does not intend by this enactment to interfere with the exercise of that right.

(c) The Legislature finds and declares that a disproportionate share of crimes committed on school campuses are committed by persons who are neither students, school officials, or staff, and who have no lawful business on the school grounds.

It is the intent of the Legislature in enacting this chapter to promote the safety and security of the public schools by restricting and conditioning the access of unauthorized persons to school campuses and to thereby implement the provisions of Section 28 of Article 1 of the California Constitution which guarantee all students and staff the inalienable constitutional right to attend safe, secure, and peaceful public schools. It is also the intent of the Legislature that the provisions of this chapter shall not be construed to infringe upon the legitimate exercise of constitutionally protected rights of freedom of speech and expression which may be expressed through rallies, demonstrations, and other forms of expression which may be appropriately engaged in by students and nonstudents in a campus setting.

(Amended by Stats. 1984, Ch. 395, Sec. 1.)



627.1

As used in this chapter, with regard to a public school:

(a) An outsider is any person other than:

(1) A student of the school; except that a student who is currently suspended from the school shall be deemed an outsider for purposes of this chapter.

(2) A parent or guardian of a student of the school.

(3) An officer or employee of the school district that maintains the school.

(4) A public employee whose employment requires him or her to be on school grounds, or any person who is on school grounds at the request of the school.

(5) A representative of a school employee organization who is engaged in activities related to the representation of school employees.

(6) An elected public official.

(7) A person who comes within the provisions of Section 1070 of the Evidence Code by virtue of his or her current employment or occupation.

(b) School grounds are the buildings and grounds of the public school.

(c) School hours extend from one hour before classes begin until one hour after classes end.

(d) Principal is the chief administrative officer of the public school.

(e) Designee is a person whom the principal has authorized to register outsiders pursuant to this chapter.

(f) Superintendent is the superintendent of the school district that maintains the school or a person (other than the principal or someone employed under the principal s supervision) who the superintendent has authorized to conduct hearings pursuant to Section 627.5.

(Added by Stats. 1982, Ch. 76, Sec. 1. Effective March 1, 1982.)



627.2

No outsider shall enter or remain on school grounds during school hours without having registered with the principal or designee, except to proceed expeditiously to the office of the principal or designee for the purpose of registering. If signs posted in accordance with Section 627.6 restrict the entrance or route that outsiders may use to reach the office of the principal or designee, an outsider shall comply with such signs.

(Added by Stats. 1982, Ch. 76, Sec. 1. Effective March 1, 1982.)



627.3

In order to register, an outsider shall upon request furnish the principal or designee with the following:

(1) His or her name, address, and occupation.

(2) His or her age, if less than 21.

(3) His or her purpose in entering school grounds.

(4) Proof of identity.

(5) Other information consistent with the purposes of this chapter and with other provisions of law.

No person who furnishes the information and the proof of identity required by this section shall be refused registration except as provided by Section 627.4.

(Added by Stats. 1982, Ch. 76, Sec. 1. Effective March 1, 1982.)



627.4

(a) The principal or his or her designee may refuse to register an outsider if he or she has a reasonable basis for concluding that the outsider s presence or acts would disrupt the school, its students, its teachers, or its other employees; would result in damage to property; or would result in the distribution or use of unlawful or controlled substances.

(b) The principal, his or her designee, or school security officer may revoke an outsider s registration if he or she has a reasonable basis for concluding that the outsider s presence on school grounds would interfere or is interfering with the peaceful conduct of the activities of the school, or would disrupt or is disrupting the school, its students, its teachers, or its other employees.

(Repealed and added by Stats. 1984, Ch. 395, Sec. 3.)



627.5

Any person who is denied registration or whose registration is revoked may request a hearing before the principal or superintendent on the propriety of the denial or revocation. The request shall be in writing, shall state why the denial or revocation was improper, shall give the address to which notice of hearing is to be sent, and shall be delivered to either the principal or the superintendent within five days after the denial or revocation. The principal or superintendent shall promptly mail a written notice of the date, time, and place of the hearing to the person who requested the hearing. A hearing before the principal shall be held within seven days after the principal receives the request. A hearing before the superintendent shall be held within seven days after the superintendent receives the request.

(Added by Stats. 1982, Ch. 76, Sec. 1. Effective March 1, 1982.)



627.6

At each entrance to the school grounds of every public school at which this chapter is in force, signs shall be posted specifying the hours during which registration is required pursuant to Section 627.2, stating where the office of the principal or designee is located and what route to take to that office, and setting forth the applicable requirements of Section 627.2 and the penalties for violation of this chapter.

(Added by Stats. 1982, Ch. 76, Sec. 1. Effective March 1, 1982.)



627.7

(a) It is a misdemeanor punishable by imprisonment in the county jail not to exceed six months, or by a fine not to exceed five hundred dollars ($500), or by both, for an outsider to fail or refuse to leave the school grounds promptly after the principal, designee, or school security officer has requested the outsider to leave or to fail to remain off the school grounds for 7 days after being requested to leave, if the outsider does any of the following:

(1) Enters or remains on school grounds without having registered as required by Section 627.2.

(2) Enters or remains on school grounds after having been denied registration pursuant to subdivision (a) of Section 627.4.

(3) Enters or remains on school grounds after having registration revoked pursuant to subdivision (b) of Section 627.4.

(b) The provisions of this section shall not be utilized to impinge upon the lawful exercise of constitutionally protected rights of freedom of speech or assembly.

(c) When a person is directed to leave pursuant to subdivision (a), the person directing him or her to leave shall inform the person that if he or she reenters the place within 7 days he or she will be guilty of a crime.

(Amended by Stats. 1989, Ch. 1054, Sec. 3.)



627.8

Every outsider who willfully and knowingly violates this chapter after having been previously convicted of a violation of this chapter committed within seven years of the date of two or more prior violations that resulted in conviction, shall be punished by imprisonment in the county jail for not less than 10 days nor more than six months, or by both such imprisonment and a fine not exceeding five hundred dollars ($500).

(Amended by Stats. 1984, Ch. 395, Sec. 6.)



627.8a

The penalties imposed by the provisions of this chapter shall be utilized to prevent, deter, and punish those committing crimes on school campuses. The penalties imposed by the provisions of this chapter shall not be utilized to infringe upon the legitimate exercise of constitutionally protected rights of free speech or assembly.

(Added by Stats. 1984, Ch. 395, Sec. 7.)



627.9

The governing board of any school district may:

(a) Exempt the district or any school or class of schools in the district from the operation of this chapter.

(b) Make exceptions to Section 627.2 for particular classes of outsiders.

(c) Authorize principals to exempt individual outsiders from the operation of Section 627.2; but any such exemption shall be in a writing which is signed and dated by the principal and which specifies the person or persons exempted and the date on which the exemption will expire.

(d) Exempt, or authorize principals to exempt, designated portions of school grounds from the operation of this chapter during some or all school hours.

(Added by Stats. 1982, Ch. 76, Sec. 1. Effective March 1, 1982.)



627.10

A person whose presence or conduct on school grounds violates another provision of law may be punished for that violation, regardless of whether he or she was registered pursuant to this chapter at the time of the violation; but no punishment shall be imposed contrary to Section 654.

(Added by Stats. 1982, Ch. 76, Sec. 1. Effective March 1, 1982.)






CHAPTER 1.3. Massage Therapy

628

A person who provides a certificate, transcript, diploma, or other document, or otherwise affirms that a person has received instruction in massage therapy knowing that the person has not received instruction in massage therapy or knowing that the person has not received massage therapy instruction consistent with that document or affirmation is guilty of a misdemeanor and is punishable by a fine of not more than two thousand five hundred dollars ($2,500) per violation, or imprisonment in a county jail for not more than one year, or by both that fine and imprisonment.

(Added by Stats. 2011, Ch. 149, Sec. 1. Effective January 1, 2012.)



628.5

For any person that is criminally prosecuted for a violation of law in connection with massage therapy, including for crimes relating to prostitution, the arresting law enforcement agency may provide to the California Massage Therapy Council, created pursuant to Section 4600.5 of the Business and Professions Code, information concerning the massage therapy instruction received by the person prosecuted, including the name of the school attended, if any.

(Added by Stats. 2011, Ch. 149, Sec. 1. Effective January 1, 2012.)






CHAPTER 1.4. Interception of Wire, Electronic Digital Pager, or Electronic Cellular Telephone Communications

629.50

(a) Each application for an order authorizing the interception of a wire or electronic communication shall be made in writing upon the personal oath or affirmation of the Attorney General, Chief Deputy Attorney General, or Chief Assistant Attorney General, Criminal Law Division, or of a district attorney, or the person designated to act as district attorney in the district attorney s absence, to the presiding judge of the superior court or one other judge designated by the presiding judge. An ordered list of additional judges may be authorized by the presiding judge to sign an order authorizing an interception. One of these judges may hear an application and sign an order only if that judge makes a determination that the presiding judge, the first designated judge, and those judges higher on the list are unavailable. Each application shall include all of the following information:

(1) The identity of the investigative or law enforcement officer making the application, and the officer authorizing the application.

(2) The identity of the law enforcement agency that is to execute the order.

(3) A statement attesting to a review of the application and the circumstances in support thereof by the chief executive officer, or his or her designee, of the law enforcement agency making the application. This statement shall name the chief executive officer or the designee who effected this review.

(4) A full and complete statement of the facts and circumstances relied upon by the applicant to justify his or her belief that an order should be issued, including (A) details as to the particular offense that has been, is being, or is about to be committed, (B) the fact that conventional investigative techniques had been tried and were unsuccessful, or why they reasonably appear to be unlikely to succeed or to be too dangerous, (C) a particular description of the nature and location of the facilities from which or the place where the communication is to be intercepted, (D) a particular description of the type of communication sought to be intercepted, and (E) the identity, if known, of the person committing the offense and whose communications are to be intercepted, or if that person s identity is not known, then the information relating to the person s identity that is known to the applicant.

(5) A statement of the period of time for which the interception is required to be maintained, and if the nature of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication has been first obtained, a particular description of the facts establishing probable cause to believe that additional communications of the same type will occur thereafter.

(6) A full and complete statement of the facts concerning all previous applications known, to the individual authorizing and to the individual making the application, to have been made to any judge of a state or federal court for authorization to intercept wire or electronic communications involving any of the same persons, facilities, or places specified in the application, and the action taken by the judge on each of those applications. This requirement may be satisfied by making inquiry of the California Attorney General and the United States Department of Justice and reporting the results of these inquiries in the application.

(7) If the application is for the extension of an order, a statement setting forth the number of communications intercepted pursuant to the original order, and the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain results.

(8) An application for modification of an order may be made when there is probable cause to believe that the person or persons identified in the original order have commenced to use a facility or device that is not subject to the original order. Any modification under this subdivision shall only be valid for the period authorized under the order being modified. The application for modification shall meet all of the requirements in paragraphs (1) to (6), inclusive, and shall include a statement of the results thus far obtained from the interception, or a reasonable explanation for the failure to obtain results.

(b) The judge may require the applicant to furnish additional testimony or documentary evidence in support of an application for an order under this section.

(c) The judge shall accept a facsimile copy of the signature of any person required to give a personal oath or affirmation pursuant to subdivision (a) as an original signature to the application. The original signed document shall be sealed and kept with the application pursuant to the provisions of Section 629.66 and custody of the original signed document shall be in the same manner as the judge orders for the application.

(Amended by Stats. 2010, Ch. 707, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.51

(a) For the purposes of this chapter, the following terms have the following meanings:

(1) Wire communication means any aural transfer made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable, or other like connection between the point of origin and the point of reception (including the use of a like connection in a switching station), furnished or operated by any person engaged in providing or operating these facilities for the transmission of communications.

(2) Electronic communication means any transfer of signs, signals, writings, images, sounds, data, or intelligence of any nature in whole or in part by a wire, radio, electromagnetic, photoelectric, or photo-optical system, but does not include any of the following:

(A) Any wire communication defined in paragraph (1).

(B) Any communication made through a tone-only paging device.

(C) Any communication from a tracking device.

(D) Electronic funds transfer information stored by a financial institution in a communications system used for the electronic storage and transfer of funds.

(3) Tracking device means an electronic or mechanical device that permits the tracking of the movement of a person or object.

(4) Aural transfer means a transfer containing the human voice at any point between and including the point of origin and the point of reception.

(b) This chapter applies to the interceptions of wire and electronic communications. It does not apply to stored communications or stored content.

(c) The act that added this subdivision is not intended to change the law as to stored communications or stored content.

(Amended by Stats. 2010, Ch. 707, Sec. 2. Effective January 1, 2011. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.52

Upon application made under Section 629.50, the judge may enter an ex parte order, as requested or modified, authorizing interception of wire or electronic communications initially intercepted within the territorial jurisdiction of the court in which the judge is sitting, if the judge determines, on the basis of the facts submitted by the applicant, all of the following:

(a) There is probable cause to believe that an individual is committing, has committed, or is about to commit, one of the following offenses:

(1) Importation, possession for sale, transportation, manufacture, or sale of controlled substances in violation of Section 11351, 11351.5, 11352, 11370.6, 11378, 11378.5, 11379, 11379.5, or 11379.6 of the Health and Safety Code with respect to a substance containing heroin, cocaine, PCP, methamphetamine, or their precursors or analogs where the substance exceeds 10 gallons by liquid volume or three pounds of solid substance by weight.

(2) Murder, solicitation to commit murder, a violation of Section 209, or the commission of a felony involving a destructive device in violation of Section 18710, 18715, 18720, 18725, 18730, 18740, 18745, 18750, or 18755.

(3) Any felony violation of Section 186.22.

(4) Any felony violation of Section 11418, relating to weapons of mass destruction, Section 11418.5, relating to threats to use weapons of mass destruction, or Section 11419, relating to restricted biological agents.

(5) An attempt or conspiracy to commit any of the above-mentioned crimes.

(b) There is probable cause to believe that particular communications concerning the illegal activities will be obtained through that interception, including, but not limited to, communications that may be utilized for locating or rescuing a kidnap victim.

(c) There is probable cause to believe that the facilities from which, or the place where, the wire or electronic communications are to be intercepted are being used, or are about to be used, in connection with the commission of the offense, or are leased to, listed in the name of, or commonly used by the person whose communications are to be intercepted.

(d) Normal investigative procedures have been tried and have failed or reasonably appear either to be unlikely to succeed if tried or to be too dangerous.

(Amended by Stats. 2011, Ch. 285, Sec. 16. Effective January 1, 2012. Repealed as of January 1, 2015, pursuant to Section 629.98. Note: This section was amended on March 7, 2000, by initiative Prop. 21.)



629.53

The Judicial Council may establish guidelines for judges to follow in granting an order authorizing the interception of any wire or electronic communications.

(Amended by Stats. 2010, Ch. 707, Sec. 4. Effective January 1, 2011. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.54

Each order authorizing the interception of any wire or electronic communication shall specify all of the following:

(a) The identity, if known, of the person whose communications are to be intercepted, or if the identity is not known, then that information relating to the person s identity known to the applicant.

(b) The nature and location of the communication facilities as to which, or the place where, authority to intercept is granted.

(c) A particular description of the type of communication sought to be intercepted, and a statement of the illegal activities to which it relates.

(d) The identity of the agency authorized to intercept the communications and of the person making the application.

(e) The period of time during which the interception is authorized including a statement as to whether or not the interception shall automatically terminate when the described communication has been first obtained.

(Amended by Stats. 2010, Ch. 707, Sec. 5. Effective January 1, 2011. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.56

(a) Upon informal application by the Attorney General, Chief Deputy Attorney General, or Chief Assistant Attorney General, Criminal Law Division, or a district attorney, or the person designated to act as district attorney in the district attorney s absence, the presiding judge of the superior court or the first available judge designated as provided in Section 629.50 may grant oral approval for an interception, without an order, if he or she determines all of the following:

(1) There are grounds upon which an order could be issued under this chapter.

(2) There is probable cause to believe that an emergency situation exists with respect to the investigation of an offense enumerated in this chapter.

(3) There is probable cause to believe that a substantial danger to life or limb exists justifying the authorization for immediate interception of a private wire or electronic communication before an application for an order could with due diligence be submitted and acted upon.

(b) Approval for an interception under this section shall be conditioned upon filing with the judge, by midnight of the second full court day after the oral approval, a written application for an order which, if granted consistent with this chapter, shall also recite the oral approval under this subdivision and be retroactive to the time of the oral approval.

(Amended by Stats. 2010, Ch. 707, Sec. 6. Effective January 1, 2011. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.58

No order entered under this chapter shall authorize the interception of any wire or electronic communication for any period longer than is necessary to achieve the objective of the authorization, nor in any event longer than 30 days, commencing on the day of the initial interception, or 10 days after the issuance of the order, whichever comes first. Extensions of an order may be granted, but only upon application for an extension made in accordance with Section 629.50 and upon the court making findings required by Section 629.52. The period of extension shall be no longer than the authorizing judge deems necessary to achieve the purposes for which it was granted and in no event any longer than 30 days. Every order and extension thereof shall contain a provision that the authorization to intercept shall be executed as soon as practicable, shall be conducted so as to minimize the interception of communications not otherwise subject to interception under this chapter, and shall terminate upon attainment of the authorized objective, or in any event at the time expiration of the term designated in the order or any extensions. In the event the intercepted communication is in a foreign language, an interpreter of that foreign language may assist peace officers in executing the authorization provided in this chapter, provided that the interpreter has the same training as any other intercepter authorized under this chapter and provided that the interception shall be conducted so as to minimize the interception of communications not otherwise subject to interception under this chapter.

(Amended by Stats. 2010, Ch. 707, Sec. 7. Effective January 1, 2011. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.60

Whenever an order authorizing an interception is entered, the order shall require reports in writing or otherwise to be made to the judge who issued the order showing the number of communications intercepted pursuant to the original order, and a statement setting forth what progress has been made toward achievement of the authorized objective, or a satisfactory explanation for its lack, and the need for continued interception. If the judge finds that progress has not been made, that the explanation for its lack is not satisfactory, or that no need exists for continued interception, he or she shall order that the interception immediately terminate. The reports shall be filed with the court at the intervals that the judge may require, but not less than one for each period of 10 days, commencing with the date of the signing of the order, and shall be made by any reasonable and reliable means, as determined by the judge.

(Amended by Stats. 2010, Ch. 707, Sec. 8. Effective January 1, 2011. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.61

(a) Whenever an order authorizing an interception is entered, the order shall require a report in writing or otherwise to be made to the Attorney General showing what persons, facilities, places, or any combination of these are to be intercepted pursuant to the application, and the action taken by the judge on each of those applications. The report shall be made at the interval that the order may require, but not more than 10 days after the order was issued, and shall be made by any reasonable and reliable means, as determined by the Attorney General.

(b) The Attorney General may issue regulations prescribing the collection and dissemination of information collected pursuant to this chapter.

(c) The Attorney General shall, upon the request of an individual making an application for an interception order pursuant to this chapter, provide any information known as a result of these reporting requirements and in compliance with paragraph (6) of subdivision (a) of Section 629.50.

(Amended by Stats. 2004, Ch. 405, Sec. 9. Effective January 1, 2005. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.62

(a) The Attorney General shall prepare and submit an annual report to the Legislature, the Judicial Council, and the Director of the Administrative Office of the United States Courts on interceptions conducted under the authority of this chapter during the preceding year. Information for this report shall be provided to the Attorney General by any prosecutorial agency seeking an order pursuant to this chapter.

(b) The report shall include all of the following data:

(1) The number of orders or extensions applied for.

(2) The kinds of orders or extensions applied for.

(3) The fact that the order or extension was granted as applied for, was modified, or was denied.

(4) The number of wire or electronic communication devices that are the subject of each order granted.

(5) The period of interceptions authorized by the order, and the number and duration of any extensions of the order.

(6) The offense specified in the order or application, or extension of an order.

(7) The identity of the applying law enforcement officer and agency making the application and the person authorizing the application.

(8) The nature of the facilities from which or the place where communications were to be intercepted.

(9) A general description of the interceptions made under the order or extension, including (A) the number of persons whose communications were intercepted, (B) the number of communications intercepted, (C) the percentage of incriminating communications intercepted and the percentage of other communications intercepted, and (D) the approximate nature, amount, and cost of the manpower and other resources used in the interceptions.

(10) The number of arrests resulting from interceptions made under the order or extension, and the offenses for which arrests were made.

(11) The number of trials resulting from the interceptions.

(12) The number of motions to suppress made with respect to the interceptions, and the number granted or denied.

(13) The number of convictions resulting from the interceptions and the offenses for which the convictions were obtained and a general assessment of the importance of the interceptions.

(14) Except with regard to the initial report required by this section, the information required by paragraphs (9) to (13), inclusive, with respect to orders or extensions obtained in a preceding calendar year.

(15) The date of the order for service of inventory made pursuant to Section 629.68, confirmation of compliance with the order, and the number of notices sent.

(16) Other data that the Legislature, the Judicial Council, or the Director of the Administrative Office of the United States Courts shall require.

(c) The annual report shall be filed no later than April of each year, and shall also include a summary analysis of the data reported pursuant to subdivision (b). The Attorney General may issue regulations prescribing the content and form of the reports required to be filed pursuant to this section by any prosecutorial agency seeking an order to intercept wire or electronic communications.

(d) The Attorney General shall, upon the request of an individual making an application, provide any information known to him or her as a result of these reporting requirements that would enable the individual making an application to comply with paragraph (6) of subdivision (a) of Section 629.50.

(Amended by Stats. 2012, Ch. 162, Sec. 126. Effective January 1, 2013. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.64

The contents of any wire or electronic communication intercepted by any means authorized by this chapter shall, if possible, be recorded on any recording media. The recording of the contents of any wire or electronic communication pursuant to this chapter shall be done in a way that will protect the recording from editing or other alterations and ensure that the recording can be immediately verified as to its authenticity and originality and that any alteration can be immediately detected. In addition, the monitoring or recording device shall be of a type and shall be installed to preclude any interruption or monitoring of the interception by any unauthorized means. Immediately upon the expiration of the period of the order, or extensions thereof, the recordings shall be made available to the judge issuing the order and sealed under his or her directions. Custody of the recordings shall be where the judge orders. They shall not be destroyed except upon an order of the issuing or denying judge and in any event shall be kept for 10 years. Duplicate recordings may be made for use or disclosure pursuant to the provisions of Sections 629.74 and 629.76 for investigations. The presence of the seal provided for by this section, or a satisfactory explanation for the absence thereof, shall be a prerequisite for the use or disclosure of the contents of any wire or electronic communication or evidence derived therefrom under Section 629.78.

(Amended by Stats. 2010, Ch. 707, Sec. 10. Effective January 1, 2011. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.66

Applications made and orders granted pursuant to this chapter shall be sealed by the judge. Custody of the applications and orders shall be where the judge orders. The applications and orders shall be disclosed only upon a showing of good cause before a judge or for compliance with the provisions of subdivisions (b) and (c) of Section 629.70 and shall not be destroyed except on order of the issuing or denying judge, and in any event shall be kept for 10 years.

(Amended by Stats. 2010, Ch. 707, Sec. 11. Effective January 1, 2011. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.68

Within a reasonable time, but no later than 90 days, after the termination of the period of an order or extensions thereof, or after the filing of an application for an order of approval under Section 629.56 which has been denied, the issuing judge shall issue an order that shall require the requesting agency to serve upon persons named in the order or the application, and other known parties to intercepted communications, an inventory which shall include notice of all of the following:

(a) The fact of the entry of the order.

(b) The date of the entry and the period of authorized interception.

(c) The fact that during the period wire or electronic communications were or were not intercepted.

The judge, upon filing of a motion, may, in his or her discretion, make available to the person or his or her counsel for inspection the portions of the intercepted communications, applications, and orders that the judge determines to be in the interest of justice. On an ex parte showing of good cause to a judge, the serving of the inventory required by this section may be postponed. The period of postponement shall be no longer than the authorizing judge deems necessary to achieve the purposes for which it was granted.

(Amended by Stats. 2010, Ch. 707, Sec. 12. Effective January 1, 2011. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.70

(a) A defendant shall be notified that he or she was identified as the result of an interception that was obtained pursuant to this chapter. The notice shall be provided prior to the entry of a plea of guilty or nolo contendere, or at least 10 days prior to any trial, hearing, or proceeding in the case other than an arraignment or grand jury proceeding.

(b) Within the time period specified in subdivision (c), the prosecution shall provide to the defendant a copy of all recorded interceptions from which evidence against the defendant was derived, including a copy of the court order, accompanying application, and monitoring logs.

(c) Neither the contents of any intercepted wire or electronic communication nor evidence derived from those contents shall be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding, except a grand jury proceeding, unless each party, not less than 10 days before the trial, hearing, or proceeding, has been furnished with a transcript of the contents of the interception and with the materials specified in subdivision (b). This 10-day period may be waived by the judge with regard to the transcript if he or she finds that it was not possible to furnish the party with the transcript 10 days before the trial, hearing, or proceeding, and that the party will not be prejudiced by the delay in receiving that transcript.

(d) A court may issue an order limiting disclosures pursuant to subdivisions (a) and (b) upon a showing of good cause.

(Amended by Stats. 2010, Ch. 707, Sec. 13. Effective January 1, 2011. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.72

Any person in any trial, hearing, or proceeding, may move to suppress some or all of the contents of any intercepted wire or electronic communications, or evidence derived therefrom, only on the basis that the contents or evidence were obtained in violation of the Fourth Amendment of the United States Constitution or of this chapter. The motion shall be made, determined, and be subject to review in accordance with the procedures set forth in Section 1538.5.

(Amended by Stats. 2010, Ch. 707, Sec. 14. Effective January 1, 2011. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.74

The Attorney General, any deputy attorney general, district attorney, or deputy district attorney, or any peace officer who, by any means authorized by this chapter, has obtained knowledge of the contents of any wire or electronic communication, or evidence derived therefrom, may disclose the contents to one of the individuals referred to in this section, to any judge or magistrate in the state, and to any investigative or law enforcement officer as defined in subdivision (7) of Section 2510 of Title 18 of the United States Code to the extent that the disclosure is permitted pursuant to Section 629.82 and is appropriate to the proper performance of the official duties of the individual making or receiving the disclosure. No other disclosure, except to a grand jury, of intercepted information is permitted prior to a public court hearing by any person regardless of how the person may have come into possession thereof.

(Amended by Stats. 2010, Ch. 707, Sec. 15. Effective January 1, 2011. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.76

The Attorney General, any deputy attorney general, district attorney, or deputy district attorney, or any peace officer or federal law enforcement officer who, by any means authorized by this chapter, has obtained knowledge of the contents of any wire or electronic communication, or evidence derived therefrom, may use the contents or evidence to the extent the use is appropriate to the proper performance of his or her official duties and is permitted pursuant to Section 629.82.

(Amended by Stats. 2010, Ch. 707, Sec. 16. Effective January 1, 2011. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.78

Any person who has received, by any means authorized by this chapter, any information concerning a wire or electronic communication, or evidence derived therefrom, intercepted in accordance with the provisions of this chapter, may, pursuant to Section 629.82, disclose the contents of that communication or derivative evidence while giving testimony under oath or affirmation in any criminal court proceeding or in any grand jury proceeding.

(Amended by Stats. 2010, Ch. 707, Sec. 17. Effective January 1, 2011. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.80

No otherwise privileged communication intercepted in accordance with, or in violation of, the provisions of this chapter shall lose its privileged character. When a peace officer or federal law enforcement officer, while engaged in intercepting wire or electronic communications in the manner authorized by this chapter, intercepts wire or electronic communications that are of a privileged nature he or she shall immediately cease the interception for at least two minutes. After a period of at least two minutes, interception may be resumed for up to 30 seconds during which time the officer shall determine if the nature of the communication is still privileged. If still of a privileged nature, the officer shall again cease interception for at least two minutes, after which the officer may again resume interception for up to 30 seconds to redetermine the nature of the communication. The officer shall continue to go online and offline in this manner until the time that the communication is no longer privileged or the communication ends. The recording device shall be metered so as to authenticate upon review that interruptions occurred as set forth in this chapter.

(Amended by Stats. 2010, Ch. 707, Sec. 18. Effective January 1, 2011. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.82

(a) If a peace officer or federal law enforcement officer, while engaged in intercepting wire or electronic communications in the manner authorized by this chapter, intercepts wire or electronic communications relating to crimes other than those specified in the order of authorization, but which are enumerated in subdivision (a) of Section 629.52, or any violent felony as defined in subdivision (c) of Section 667.5, (1) the contents thereof, and evidence derived therefrom, may be disclosed or used as provided in Sections 629.74 and 629.76 and (2) the contents and any evidence derived therefrom may be used under Section 629.78 when authorized by a judge if the judge finds, upon subsequent application, that the contents were otherwise intercepted in accordance with the provisions of this chapter. The application shall be made as soon as practicable.

(b) If a peace officer or federal law enforcement officer, while engaged in intercepting wire or electronic communications in the manner authorized by this chapter, intercepts wire or electronic communications relating to crimes other than those specified in subdivision (a), the contents thereof, and evidence derived therefrom, may not be disclosed or used as provided in Sections 629.74 and 629.76, except to prevent the commission of a public offense. The contents and any evidence derived therefrom may not be used under Section 629.78, except where the evidence was obtained through an independent source or inevitably would have been discovered, and the use is authorized by a judge who finds that the contents were intercepted in accordance with this chapter.

(c) The use of the contents of an intercepted wire or electronic communication relating to crimes other than those specified in the order of authorization to obtain a search or arrest warrant entitles the person named in the warrant to notice of the intercepted wire or electronic communication and a copy of the contents thereof that were used to obtain the warrant.

(Amended by Stats. 2010, Ch. 707, Sec. 19. Effective January 1, 2011. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.84

Any violation of this chapter is punishable by a fine not exceeding two thousand five hundred dollars ($2,500), or by imprisonment in the county jail not exceeding one year, or by imprisonment pursuant to subdivision (h) of Section 1170, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 427. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.86

Any person whose wire or electronic communication is intercepted, disclosed, or used in violation of this chapter shall have the following remedies:

(a) Have a civil cause of action against any person who intercepts, discloses, or uses, or procures any other person to intercept, disclose, or use, the communications.

(b) Be entitled to recover, in that action, all of the following:

(1) Actual damages but not less than liquidated damages computed at the rate of one hundred dollars ($100) a day for each day of violation or one thousand dollars ($1,000), whichever is greater.

(2) Punitive damages.

(3) Reasonable attorney s fees and other litigation costs reasonably incurred.

A good faith reliance on a court order is a complete defense to any civil or criminal action brought under this chapter, or under Chapter 1.5 (commencing with Section 630) or any other law.

(Amended by Stats. 2010, Ch. 707, Sec. 20. Effective January 1, 2011. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.88

Nothing in Section 631, 632.5, 632.6, or 632.7 shall be construed as prohibiting any peace officer or federal law enforcement officer from intercepting any wire or electronic communication pursuant to an order issued in accordance with the provisions of this chapter. Nothing in Section 631, 632.5, 632.6, or 632.7 shall be construed as rendering inadmissible in any criminal proceeding in any court or before any grand jury any evidence obtained by means of an order issued in accordance with the provisions of this chapter. Nothing in Section 637 shall be construed as prohibiting the disclosure of the contents of any wire or electronic communication obtained by any means authorized by this chapter, if the disclosure is authorized by this chapter. Nothing in this chapter shall apply to any conduct authorized by Section 633.

(Amended by Stats. 2010, Ch. 707, Sec. 21. Effective January 1, 2011. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.89

No order issued pursuant to this chapter shall either directly or indirectly authorize covert entry into or upon the premises of a residential dwelling, hotel room, or motel room for installation or removal of any interception device or for any other purpose. Notwithstanding that this entry is otherwise prohibited by any other section or code, this chapter expressly prohibits covert entry of a residential dwelling, hotel room, or motel room to facilitate an order to intercept wire or electronic communications.

(Amended by Stats. 2010, Ch. 707, Sec. 22. Effective January 1, 2011. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.90

An order authorizing the interception of a wire or electronic communication shall direct, upon request of the applicant, that a public utility engaged in the business of providing communications services and facilities, a landlord, custodian, or any other person furnish the applicant forthwith all information, facilities, and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services which the public utility, landlord, custodian, or other person is providing the person whose communications are to be intercepted. Any such public utility, landlord, custodian, or other person furnishing facilities or technical assistance shall be fully compensated by the applicant for the reasonable costs of furnishing the facilities and technical assistance.

(Amended by Stats. 2010, Ch. 707, Sec. 23. Effective January 1, 2011. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.91

A good faith reliance on a court order issued in accordance with this chapter by any public utility, landlord, custodian, or any other person furnishing information, facilities, and technical assistance as directed by the order is a complete defense to any civil or criminal action brought under this chapter, Chapter 1.5 (commencing with Section 630), or any other law.

(Added by Stats. 1995, Ch. 971, Sec. 10. Effective January 1, 1996. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.92

Notwithstanding any other provision of law, any court to which an application is made in accordance with this chapter may take any evidence, make any finding, or issue any order required to conform the proceedings or the issuance of any order of authorization or approval to the provisions of the Constitution of the United States, any law of the United States, or this chapter.

(Added by Stats. 1995, Ch. 971, Sec. 10. Effective January 1, 1996. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.94

(a) The Commission on Peace Officer Standards and Training, in consultation with the Attorney General, shall establish a course of training in the legal, practical, and technical aspects of the interception of private wire or electronic communications and related investigative techniques.

(b) The Attorney General shall set minimum standards for certification and periodic recertification of the following persons as eligible to apply for orders authorizing the interception of private wire or electronic communications, to conduct the interceptions, and to use the communications or evidence derived from them in official proceedings:

(1) Investigative or law enforcement officers.

(2) Other persons, when necessary, to provide linguistic interpretation who are designated by the Attorney General, Chief Deputy Attorney General, or Chief Assistant Attorney General, Criminal Law Division, or the district attorney, or the district attorney s designee and are supervised by an investigative or law enforcement officer.

(c) The Commission on Peace Officer Standards and Training may charge a reasonable enrollment fee for those students who are employed by an agency not eligible for reimbursement by the commission to offset the costs of the training. The Attorney General may charge a reasonable fee to offset the cost of certification.

(Amended by Stats. 2010, Ch. 707, Sec. 24. Effective January 1, 2011. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.96

If any provision of this chapter, or the application thereof to any person or circumstances, is held invalid, the remainder of the chapter, and the application of its provisions to other persons or circumstances, shall not be affected thereby.

(Added by Stats. 1995, Ch. 971, Sec. 10. Effective January 1, 1996. Repealed as of January 1, 2015, pursuant to Section 629.98.)



629.98

This chapter shall remain in effect only until January 1, 2015, and as of that date is repealed.

(Amended by Stats. 2011, Ch. 663, Sec. 2. Effective January 1, 2012. Repealed as of January 1, 2015, by its own provisions. Note: Repeal affects Chapter 1.4, commencing with Section 629.50.)






CHAPTER 1.5. Invasion of Privacy

630

The Legislature hereby declares that advances in science and technology have led to the development of new devices and techniques for the purpose of eavesdropping upon private communications and that the invasion of privacy resulting from the continual and increasing use of such devices and techniques has created a serious threat to the free exercise of personal liberties and cannot be tolerated in a free and civilized society.

The Legislature by this chapter intends to protect the right of privacy of the people of this state.

The Legislature recognizes that law enforcement agencies have a legitimate need to employ modern listening devices and techniques in the investigation of criminal conduct and the apprehension of lawbreakers. Therefore, it is not the intent of the Legislature to place greater restraints on the use of listening devices and techniques by law enforcement agencies than existed prior to the effective date of this chapter.

(Added by Stats. 1967, Ch. 1509.)



631

(a) Any person who, by means of any machine, instrument, or contrivance, or in any other manner, intentionally taps, or makes any unauthorized connection, whether physically, electrically, acoustically, inductively, or otherwise, with any telegraph or telephone wire, line, cable, or instrument, including the wire, line, cable, or instrument of any internal telephonic communication system, or who willfully and without the consent of all parties to the communication, or in any unauthorized manner, reads, or attempts to read, or to learn the contents or meaning of any message, report, or communication while the same is in transit or passing over any wire, line, or cable, or is being sent from, or received at any place within this state; or who uses, or attempts to use, in any manner, or for any purpose, or to communicate in any way, any information so obtained, or who aids, agrees with, employs, or conspires with any person or persons to unlawfully do, or permit, or cause to be done any of the acts or things mentioned above in this section, is punishable by a fine not exceeding two thousand five hundred dollars ($2,500), or by imprisonment in the county jail not exceeding one year, or by imprisonment pursuant to subdivision (h) of Section 1170, or by both a fine and imprisonment in the county jail or pursuant to subdivision (h) of Section 1170. If the person has previously been convicted of a violation of this section or Section 632, 632.5, 632.6, 632.7, or 636, he or she is punishable by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment in the county jail not exceeding one year, or by imprisonment pursuant to subdivision (h) of Section 1170, or by both that fine and imprisonment.

(b) This section shall not apply (1) to any public utility engaged in the business of providing communications services and facilities, or to the officers, employees or agents thereof, where the acts otherwise prohibited herein are for the purpose of construction, maintenance, conduct or operation of the services and facilities of the public utility, or (2) to the use of any instrument, equipment, facility, or service furnished and used pursuant to the tariffs of a public utility, or (3) to any telephonic communication system used for communication exclusively within a state, county, city and county, or city correctional facility.

(c) Except as proof in an action or prosecution for violation of this section, no evidence obtained in violation of this section shall be admissible in any judicial, administrative, legislative, or other proceeding.

(d) This section shall become operative on January 1, 1994.

(Amended by Stats. 2011, Ch. 15, Sec. 428. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



632

(a) Every person who, intentionally and without the consent of all parties to a confidential communication, by means of any electronic amplifying or recording device, eavesdrops upon or records the confidential communication, whether the communication is carried on among the parties in the presence of one another or by means of a telegraph, telephone, or other device, except a radio, shall be punished by a fine not exceeding two thousand five hundred dollars ($2,500), or imprisonment in the county jail not exceeding one year, or in the state prison, or by both that fine and imprisonment. If the person has previously been convicted of a violation of this section or Section 631, 632.5, 632.6, 632.7, or 636, the person shall be punished by a fine not exceeding ten thousand dollars ($10,000), by imprisonment in the county jail not exceeding one year, or in the state prison, or by both that fine and imprisonment.

(b) The term person includes an individual, business association, partnership, corporation, limited liability company, or other legal entity, and an individual acting or purporting to act for or on behalf of any government or subdivision thereof, whether federal, state, or local, but excludes an individual known by all parties to a confidential communication to be overhearing or recording the communication.

(c) The term confidential communication includes any communication carried on in circumstances as may reasonably indicate that any party to the communication desires it to be confined to the parties thereto, but excludes a communication made in a public gathering or in any legislative, judicial, executive or administrative proceeding open to the public, or in any other circumstance in which the parties to the communication may reasonably expect that the communication may be overheard or recorded.

(d) Except as proof in an action or prosecution for violation of this section, no evidence obtained as a result of eavesdropping upon or recording a confidential communication in violation of this section shall be admissible in any judicial, administrative, legislative, or other proceeding.

(e) This section does not apply (1) to any public utility engaged in the business of providing communications services and facilities, or to the officers, employees or agents thereof, where the acts otherwise prohibited by this section are for the purpose of construction, maintenance, conduct or operation of the services and facilities of the public utility, or (2) to the use of any instrument, equipment, facility, or service furnished and used pursuant to the tariffs of a public utility, or (3) to any telephonic communication system used for communication exclusively within a state, county, city and county, or city correctional facility.

(f) This section does not apply to the use of hearing aids and similar devices, by persons afflicted with impaired hearing, for the purpose of overcoming the impairment to permit the hearing of sounds ordinarily audible to the human ear.

(Amended by Stats. 1994, Ch. 1010, Sec. 194. Effective January 1, 1995.)



632.5

(a) Every person who, maliciously and without the consent of all parties to the communication, intercepts, receives, or assists in intercepting or receiving a communication transmitted between cellular radio telephones or between any cellular radio telephone and a landline telephone shall be punished by a fine not exceeding two thousand five hundred dollars ($2,500), by imprisonment in the county jail not exceeding one year or in the state prison, or by both that fine and imprisonment. If the person has been previously convicted of a violation of this section or Section 631, 632, 632.6, 632.7, or 636, the person shall be punished by a fine not exceeding ten thousand dollars ($10,000), by imprisonment in the county jail not exceeding one year or in the state prison, or by both that fine and imprisonment.

(b) In the following instances, this section shall not apply:

(1) To any public utility engaged in the business of providing communications services and facilities, or to the officers, employees, or agents thereof, where the acts otherwise prohibited are for the purpose of construction, maintenance, conduct, or operation of the services and facilities of the public utility.

(2) To the use of any instrument, equipment, facility, or service furnished and used pursuant to the tariffs of the public utility.

(3) To any telephonic communication system used for communication exclusively within a state, county, city and county, or city correctional facility.

(c) As used in this section and Section 635, cellular radio telephone means a wireless telephone authorized by the Federal Communications Commission to operate in the frequency bandwidth reserved for cellular radio telephones.

(Amended by Stats. 1992, Ch. 298, Sec. 4. Effective January 1, 1993.)



632.6

(a) Every person who, maliciously and without the consent of all parties to the communication, intercepts, receives, or assists in intercepting or receiving a communication transmitted between cordless telephones as defined in subdivision (c), between any cordless telephone and a landline telephone, or between a cordless telephone and a cellular telephone shall be punished by a fine not exceeding two thousand five hundred dollars ($2,500), by imprisonment in the county jail not exceeding one year, or in the state prison, or by both that fine and imprisonment. If the person has been convicted previously of a violation of Section 631, 632, 632.5, 632.7, or 636, the person shall be punished by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment in the county jail not exceeding one year, or in the state prison, or by both that fine and imprisonment.

(b) This section shall not apply in any of the following instances:

(1) To any public utility engaged in the business of providing communications services and facilities, or to the officers, employees, or agents thereof, where the acts otherwise prohibited are for the purpose of construction, maintenance, conduct, or operation of the services and facilities of the public utility.

(2) To the use of any instrument, equipment, facility, or service furnished and used pursuant to the tariffs of the public utility.

(3) To any telephonic communications system used for communication exclusively within a state, county, city and county, or city correctional facility.

(c) As used in this section and in Section 635, cordless telephone means a two-way low power communication system consisting of two parts a base unit which connects to the public switched telephone network and a handset or remote unit which are connected by a radio link and authorized by the Federal Communications Commission to operate in the frequency bandwidths reserved for cordless telephones.

(Amended by Stats. 1992, Ch. 298, Sec. 5. Effective January 1, 1993.)



632.7

(a) Every person who, without the consent of all parties to a communication, intercepts or receives and intentionally records, or assists in the interception or reception and intentional recordation of, a communication transmitted between two cellular radio telephones, a cellular radio telephone and a landline telephone, two cordless telephones, a cordless telephone and a landline telephone, or a cordless telephone and a cellular radio telephone, shall be punished by a fine not exceeding two thousand five hundred dollars ($2,500), or by imprisonment in a county jail not exceeding one year, or in the state prison, or by both that fine and imprisonment. If the person has been convicted previously of a violation of this section or of Section 631, 632, 632.5, 632.6, or 636, the person shall be punished by a fine not exceeding ten thousand dollars ($10,000), by imprisonment in a county jail not exceeding one year, or in the state prison, or by both that fine and imprisonment.

(b) This section shall not apply to any of the following:

(1) Any public utility engaged in the business of providing communications services and facilities, or to the officers, employees, or agents thereof, where the acts otherwise prohibited are for the purpose of construction, maintenance, conduct, or operation of the services and facilities of the public utility.

(2) The use of any instrument, equipment, facility, or service furnished and used pursuant to the tariffs of the public utility.

(3) Any telephonic communication system used for communication exclusively within a state, county, city and county, or city correctional facility.

(c) As used in this section, each of the following terms have the following meaning:

(1) Cellular radio telephone means a wireless telephone authorized by the Federal Communications Commission to operate in the frequency bandwidth reserved for cellular radio telephones.

(2) Cordless telephone means a two-way, low power communication system consisting of two parts, a base unit which connects to the public switched telephone network and a handset or remote unit, that are connected by a radio link and authorized by the Federal Communications Commission to operate in the frequency bandwidths reserved for cordless telephones.

(3) Communication includes, but is not limited to, communications transmitted by voice, data, or image, including facsimile.

(Amended by Stats. 1993, Ch. 536, Sec. 1. Effective September 27, 1993.)



633

Nothing in Section 631, 632, 632.5, 632.6, or 632.7 prohibits the Attorney General, any district attorney, or any assistant, deputy, or investigator of the Attorney General or any district attorney, any officer of the California Highway Patrol, any chief of police, assistant chief of police, or police officer of a city or city and county, any sheriff, undersheriff, or deputy sheriff regularly employed and paid in that capacity by a county, police officer of the County of Los Angeles, or any person acting pursuant to the direction of one of these law enforcement officers acting within the scope of his or her authority, from overhearing or recording any communication that they could lawfully overhear or record prior to the effective date of this chapter.

Nothing in Section 631, 632, 632.5, 632.6, or 632.7 renders inadmissible any evidence obtained by the above-named persons by means of overhearing or recording any communication that they could lawfully overhear or record prior to the effective date of this chapter.

(Amended by Stats. 2003, Ch. 468, Sec. 9. Effective January 1, 2004.)



633.05

(a) Nothing in Section 632, 632.5, 632.6, or 632.7 prohibits a city attorney acting under authority of Section 41803.5 of the Government Code, provided that authority is granted prior to January 1, 2012, or any person acting pursuant to the direction of one of those city attorneys acting within the scope of his or her authority, from overhearing or recording any communication that they could lawfully overhear or record.

(b) Nothing in Section 632, 632.5, 632.6, or 632.7 renders inadmissible any evidence obtained by the above-named persons by means of overhearing or recording any communication that they could lawfully overhear or record.

(Added by Stats. 2011, Ch. 659, Sec. 1. Effective January 1, 2012.)



633.1

(a) Nothing in Section 631, 632, 632.5, 632.6, or 632.7 prohibits any person regularly employed as an airport law enforcement officer, as described in subdivision (d) of Section 830.33, acting within the scope of his or her authority, from recording any communication which is received on an incoming telephone line, for which the person initiating the call utilized a telephone number known to the public to be a means of contacting airport law enforcement officers. In order for a telephone call to be recorded under this subdivision, a series of electronic tones shall be used, placing the caller on notice that his or her telephone call is being recorded.

(b) Nothing in Section 631, 632, 632.5, 632.6, or 632.7 renders inadmissible any evidence obtained by an officer described in subdivision (a) if the evidence was received by means of recording any communication which is received on an incoming public telephone line, for which the person initiating the call utilized a telephone number known to the public to be a means of contacting airport law enforcement officers.

(c) This section shall only apply to airport law enforcement officers who are employed at an airport which maintains regularly scheduled international airport service and which maintains permanent facilities of the United States Customs Service.

(Amended by Stats. 1995, Ch. 62, Sec. 1. Effective January 1, 1996.)



633.5

Nothing in Section 631, 632, 632.5, 632.6, or 632.7 prohibits one party to a confidential communication from recording the communication for the purpose of obtaining evidence reasonably believed to relate to the commission by another party to the communication of the crime of extortion, kidnapping, bribery, any felony involving violence against the person, or a violation of Section 653m. Nothing in Section 631, 632, 632.5, 632.6, or 632.7 renders any evidence so obtained inadmissible in a prosecution for extortion, kidnapping, bribery, any felony involving violence against the person, a violation of Section 653m, or any crime in connection therewith.

(Amended by Stats. 1992, Ch. 298, Sec. 9. Effective January 1, 1993.)



633.6

(a) Notwithstanding the provisions of this chapter, and in accordance with federal law, upon the request of a victim of domestic violence who is seeking a domestic violence restraining order, a judge issuing the order may include a provision in the order that permits the victim to record any prohibited communication made to him or her by the perpetrator.

(b) The Judicial Council shall amend its domestic violence prevention application and order forms to incorporate the provisions of this section.

(Added by Stats. 1999, Ch. 367, Sec. 1. Effective January 1, 2000.)



633.8

(a) It is the intent of the Legislature in enacting this section to provide law enforcement with the ability to use electronic amplifying or recording devices to eavesdrop on and record the otherwise confidential oral communications of individuals within a location when responding to an emergency situation that involves the taking of a hostage or the barricading of a location. It is the intent of the Legislature that eavesdropping on oral communications pursuant to this section comply with paragraph (7) of Section 2518 of Title 18 of the United States Code.

(b) Notwithstanding the provisions of this chapter, and in accordance with federal law, a designated peace officer described in subdivision (c) may use, or authorize the use of, an electronic amplifying or recording device to eavesdrop on or record, or both, any oral communication within a particular location in response to an emergency situation involving the taking of a hostage or hostages or the barricading of a location if all of the following conditions are satisfied:

(1) The officer reasonably determines that an emergency situation exists involving the immediate danger of death or serious physical injury to any person, within the meaning of Section 2518(7)(a)(i) of Title 18 of the United States Code.

(2) The officer reasonably determines that the emergency situation requires that the eavesdropping on oral communication occur immediately.

(3) There are grounds upon which an order could be obtained pursuant to Section 2516(2) of Title 18 of the United States Code in regard to the offenses enumerated therein.

(c) Only a peace officer who has been designated by either a district attorney in the county where the emergency exists, or by the Attorney General to make the necessary determinations pursuant to paragraphs (1), (2), and (3) of subdivision (b) may make those determinations for purposes of this section.

(d) If the determination is made by a designated peace officer described in subdivision (c) that an emergency situation exists, a peace officer shall not be required to knock and announce his or her presence before entering, installing, and using any electronic amplifying or recording devices.

(e) If the determination is made by a designated peace officer described in subdivision (c) that an emergency situation exists and an eavesdropping device has been deployed, an application for an order approving the eavesdropping shall be made within 48 hours of the beginning of the eavesdropping and shall comply with the requirements of Section 629.50. A court may grant an application authorizing the use of electronic amplifying or recording devices to eavesdrop on and record otherwise confidential oral communications in barricade or hostage situations where there is probable cause to believe that an individual is committing, has committed, or is about to commit an offense listed in Section 2516(2) of Title 18 of the United States Code.

(f) The contents of any oral communications overheard pursuant to this section shall be recorded on tape or other comparable device. The recording of the contents shall be done so as to protect the recording from editing or other alterations.

(g) For purposes of this section, a barricading occurs when a person refuses to come out from a covered or enclosed position. Barricading also occurs when a person is held against his or her will and the captor has not made a demand.

(h) For purposes of this section, a hostage situation occurs when a person is held against his or her will and the captor has made a demand.

(i) A judge shall not grant an application made pursuant to this section in anticipation that an emergency situation will arise. A judge shall grant an application authorizing the use of electronic amplifying or recording devices to eavesdrop on and record otherwise confidential oral communications in barricade or hostage situations where there is probable cause to believe that an individual is committing, has committed, or is about to commit an offense listed in Section 2516(2) of Title 18 of the United States Code, and only if the peace officer has fully complied with the requirements of this section. If an application is granted pursuant to this section, an inventory shall be served pursuant to Section 629.68.

(j) This section does not require that a peace officer designated pursuant to subdivision (c) undergo training pursuant to Section 629.94.

(k) A peace officer who has been designated pursuant to subdivision (c) to use an eavesdropping device shall cease use of the device upon the termination of the barricade or hostage situation, or upon the denial by a judge of an application for an order to approve the eavesdropping, whichever is earlier.

(l) Nothing in this section shall be deemed to affect the admissibility or inadmissibility of evidence.

(Amended by Stats. 2011, Ch. 304, Sec. 6. Effective January 1, 2012.)



634

Any person who trespasses on property for the purpose of committing any act, or attempting to commit any act, in violation of Section 631, 632, 632.5, 632.6, 632.7, or 636 shall be punished by a fine not exceeding two thousand five hundred dollars ($2,500), by imprisonment in the county jail not exceeding one year or in the state prison, or by both that fine and imprisonment. If the person has previously been convicted of a violation of this section or Section 631, 632, 632.5, 632.6, 632.7, or 636, the person shall be punished by a fine not exceeding ten thousand dollars ($10,000), by imprisonment in the county jail not exceeding one year or in the state prison, or by both that fine and imprisonment.

(Amended by Stats. 1992, Ch. 298, Sec. 10. Effective January 1, 1993.)



635

(a) Every person who manufactures, assembles, sells, offers for sale, advertises for sale, possesses, transports, imports, or furnishes to another any device which is primarily or exclusively designed or intended for eavesdropping upon the communication of another, or any device which is primarily or exclusively designed or intended for the unauthorized interception or reception of communications between cellular radio telephones or between a cellular radio telephone and a landline telephone in violation of Section 632.5, or communications between cordless telephones or between a cordless telephone and a landline telephone in violation of Section 632.6, shall be punished by a fine not exceeding two thousand five hundred dollars ($2,500), by imprisonment in the county jail not exceeding one year, or in the state prison, or by both that fine and imprisonment. If the person has previously been convicted of a violation of this section, the person shall be punished by a fine not exceeding ten thousand dollars ($10,000), by imprisonment in the county jail not exceeding one year, or in the state prison, or by both that fine and imprisonment.

(b) This section does not apply to either of the following:

(1) An act otherwise prohibited by this section when performed by any of the following:

(A) A communication utility or an officer, employee or agent thereof for the purpose of construction, maintenance, conduct, or operation of, or otherwise incident to the use of, the services or facilities of the utility.

(B) A state, county, or municipal law enforcement agency or an agency of the federal government.

(C) A person engaged in selling devices specified in subdivision (a) for use by, or resale to, agencies of a foreign government under terms approved by the federal government, communication utilities, state, county, or municipal law enforcement agencies, or agencies of the federal government.

(2) Possession by a subscriber to communication utility service of a device specified in subdivision (a) furnished by the utility pursuant to its tariffs.

(Amended by Stats. 1990, Ch. 696, Sec. 8.)



636

(a) Every person who, without permission from all parties to the conversation, eavesdrops on or records, by means of an electronic device, a conversation, or any portion thereof, between a person who is in the physical custody of a law enforcement officer or other public officer, or who is on the property of a law enforcement agency or other public agency, and that person s attorney, religious adviser, or licensed physician, is guilty of a felony punishable by imprisonment pursuant to subdivision (h) of Section 1170.

(b) Every person who, intentionally and without permission from all parties to the conversation, nonelectronically eavesdrops upon a conversation, or any portion thereof, that occurs between a person who is in the physical custody of a law enforcement officer or other public officer and that person s attorney, religious adviser, or licensed physician, is guilty of a public offense. This subdivision applies to conversations that occur in a place, and under circumstances, where there exists a reasonable expectation of privacy, including a custody holding area, holding area, or anteroom. This subdivision does not apply to conversations that are inadvertently overheard or that take place in a courtroom or other room used for adjudicatory proceedings. A person who is convicted of violating this subdivision shall be punished by imprisonment pursuant to subdivision (h) of Section 1170, or in a county jail for a term not to exceed one year, or by a fine not to exceed two thousand five hundred dollars ($2,500), or by both that fine and imprisonment.

(c) This section shall not apply to any employee of a public utility engaged in the business of providing service and facilities for telephone or telegraph communications while engaged in the construction, maintenance, conduct, or operation of the service or facilities of that public utility who listens in to conversations for the limited purpose of testing or servicing equipment.

(Amended by Stats. 2011, Ch. 15, Sec. 429. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



636.5

Any person not authorized by the sender, who intercepts any public safety radio service communication, by use of a scanner or any other means, for the purpose of using that communication to assist in the commission of a criminal offense or to avoid or escape arrest, trial, conviction, or punishment or who divulges to any person he or she knows to be a suspect in the commission of any criminal offense, the existence, contents, substance, purport, effect or meaning of that communication concerning the offense with the intent that the suspect may avoid or escape from arrest, trial, conviction, or punishment is guilty of a misdemeanor.

Nothing in this section shall preclude prosecution of any person under Section 31 or 32.

As used in this section, public safety radio service communication means a communication authorized by the Federal Communications Commission to be transmitted by a station in the public safety radio service.

(Amended by Stats. 1999, Ch. 853, Sec. 13. Effective January 1, 2000.)



637

Every person not a party to a telegraphic or telephonic communication who willfully discloses the contents of a telegraphic or telephonic message, or any part thereof, addressed to another person, without the permission of that person, unless directed so to do by the lawful order of a court, is punishable by imprisonment pursuant to subdivision (h) of Section 1170, or in a county jail not exceeding one year, or by fine not exceeding five thousand dollars ($5,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 430. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



637.1

Every person not connected with any telegraph or telephone office who, without the authority or consent of the person to whom the same may be directed, willfully opens any sealed envelope enclosing a telegraphic or telephonic message, addressed to another person, with the purpose of learning the contents of such message, or who fraudulently represents another person and thereby procures to be delivered to himself any telegraphic or telephonic message addressed to such other person, with the intent to use, destroy, or detain the same from the person entitled to receive such message, is punishable as provided in Section 637.

(Added by Stats. 1967, Ch. 1509.)



637.2

(a) Any person who has been injured by a violation of this chapter may bring an action against the person who committed the violation for the greater of the following amounts:

(1) Five thousand dollars ($5,000).

(2) Three times the amount of actual damages, if any, sustained by the plaintiff.

(b) Any person may, in accordance with Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, bring an action to enjoin and restrain any violation of this chapter, and may in the same action seek damages as provided by subdivision (a).

(c) It is not a necessary prerequisite to an action pursuant to this section that the plaintiff has suffered, or be threatened with, actual damages.

(Amended by Stats. 1992, Ch. 298, Sec. 11. Effective January 1, 1993.)



637.3

(a) No person or entity in this state shall use any system which examines or records in any manner voice prints or other voice stress patterns of another person to determine the truth or falsity of statements made by such other person without his or her express written consent given in advance of the examination or recordation.

(b) This section shall not apply to any peace officer, as defined in Section 830, while he is carrying out his official duties.

(c) Any person who has been injured by a violator of this section may bring an action against the violator for his actual damages or one thousand dollars ($1,000), whichever is greater.

(Added by Stats. 1978, Ch. 1251.)



637.4

(a) No state or local governmental agency involved in the investigation or prosecution of crimes, or any employee thereof, shall require or request any complaining witness, in a case involving the use of force, violence, duress, menace, or threat of great bodily harm in the commission of any sex offense, to submit to a polygraph examination as a prerequisite to filing an accusatory pleading.

(b) Any person who has been injured by a violator of this section may bring an action against the violator for his actual damages or one thousand dollars ($1,000), whichever is greater.

(Added by Stats. 1980, Ch. 880, Sec. 1.)



637.5

(a) No person who owns, controls, operates, or manages a satellite or cable television corporation, or who leases channels on a satellite or cable system shall:

(1) Use any electronic device to record, transmit, or observe any events or listen to, record, or monitor any conversations that take place inside a subscriber s residence, workplace, or place of business, without obtaining the express written consent of the subscriber. A satellite or cable television corporation may conduct electronic sweeps of subscriber households to monitor for signal quality.

(2) Provide any person with any individually identifiable information regarding any of its subscribers, including, but not limited to, the subscriber s television viewing habits, shopping choices, interests, opinions, energy uses, medical information, banking data or information, or any other personal or private information, without the subscriber s express written consent.

(b) Individual subscriber viewing responses or other individually identifiable information derived from subscribers may be retained and used by a satellite or cable television corporation only to the extent reasonably necessary for billing purposes and internal business practices, and to monitor for unauthorized reception of services. A satellite or cable television corporation may compile, maintain, and distribute a list containing the names and addresses of its subscribers if the list contains no other individually identifiable information and if subscribers are afforded the right to elect not to be included on the list. However, a satellite or cable television corporation shall maintain adequate safeguards to ensure the physical security and confidentiality of the subscriber information.

(c) A satellite or cable television corporation shall not make individual subscriber information available to government agencies in the absence of legal compulsion, including, but not limited to, a court order or subpoena. If requests for information are made, a satellite or cable television corporation shall promptly notify the subscriber of the nature of the request and what government agency has requested the information prior to responding unless otherwise prohibited from doing so by law.

Nothing in this section shall be construed to prevent local franchising authorities from obtaining information necessary to monitor franchise compliance pursuant to franchise or license agreements. This information shall be provided so as to omit individually identifiable subscriber information whenever possible. Information obtained by local franchising authorities shall be used solely for monitoring franchise compliance and shall not be subject to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(d) Any individually identifiable subscriber information gathered by a satellite or cable television corporation shall be made available for subscriber examination within 30 days of receiving a request by a subscriber to examine the information on the premises of the corporation. Upon a reasonable showing by the subscriber that the information is inaccurate, a satellite or cable television corporation shall correct the information.

(e) Upon a subscriber s application for satellite or cable television service, including, but not limited to, interactive service, a satellite or cable television corporation shall provide the applicant with a separate notice in an appropriate form explaining the subscriber s right to privacy protection afforded by this section.

(f) As used in this section:

(1) Cable television corporation shall have the same meaning as that term is given by Section 216.4 of the Public Utilities Code.

(2) Individually identifiable information means any information identifying an individual or his or her use of any service provided by a satellite or cable system other than the mere fact that the individual is a satellite or cable television subscriber. Individually identifiable information shall not include anonymous, aggregate, or any other information that does not identify an individual subscriber of a video provider service.

(3) Person includes an individual, business association, partnership, corporation, limited liability company, or other legal entity, and an individual acting or purporting to act for or on behalf of any government, or subdivision thereof, whether federal, state, or local.

(4) Interactive service means any service offered by a satellite or cable television corporation involving the collection, reception, aggregation, storage, or use of electronic information transmitted from a subscriber to any other receiving point under the control of the satellite or cable television corporation, or vice versa.

(g) Nothing in this section shall be construed to limit the ability of a satellite or cable television corporation to market satellite or cable television or ancillary services to its subscribers.

(h) Any person receiving subscriber information from a satellite or cable television corporation shall be subject to the provisions of this section.

(i) Any aggrieved person may commence a civil action for damages for invasion of privacy against any satellite or cable television corporation, service provider, or person that leases a channel or channels on a satellite or cable television system that violates the provisions of this section.

(j) Any person who violates the provisions of this section is guilty of a misdemeanor punishable by a fine not exceeding three thousand dollars ($3,000), or by imprisonment in the county jail not exceeding one year, or by both that fine and imprisonment.

(k) The penalties and remedies provided by subdivisions (i) and (j) are cumulative, and shall not be construed as restricting any penalty or remedy, provisional or otherwise, provided by law for the benefit of any person, and no judgment under this section shall preclude any person from obtaining additional relief based upon the same facts.

(l) The provisions of this section are intended to set forth minimum state standards for protecting the privacy of subscribers to cable television services and are not intended to preempt more restrictive local standards.

(Amended by Stats. 2006, Ch. 198, Sec. 5. Effective January 1, 2007.)



637.6

(a) No person who, in the course of business, acquires or has access to personal information concerning an individual, including, but not limited to, the individual s residence address, employment address, or hours of employment, for the purpose of assisting private entities in the establishment or implementation of carpooling or ridesharing programs, shall disclose that information to any other person or use that information for any other purpose without the prior written consent of the individual.

(b) As used in this section, carpooling or ridesharing programs include, but shall not be limited to, the formation of carpools, vanpools, buspools, the provision of transit routes, rideshare research, and the development of other demand management strategies such as variable working hours and telecommuting.

(c) Any person who violates this section is guilty of a misdemeanor, punishable by imprisonment in the county jail for not exceeding one year, or by a fine of not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(Added by Stats. 1990, Ch. 304, Sec. 1.)



637.7

(a) No person or entity in this state shall use an electronic tracking device to determine the location or movement of a person.

(b) This section shall not apply when the registered owner, lessor, or lessee of a vehicle has consented to the use of the electronic tracking device with respect to that vehicle.

(c) This section shall not apply to the lawful use of an electronic tracking device by a law enforcement agency.

(d) As used in this section, electronic tracking device means any device attached to a vehicle or other movable thing that reveals its location or movement by the transmission of electronic signals.

(e) A violation of this section is a misdemeanor.

(f) A violation of this section by a person, business, firm, company, association, partnership, or corporation licensed under Division 3 (commencing with Section 5000) of the Business and Professions Code shall constitute grounds for revocation of the license issued to that person, business, firm, company, association, partnership, or corporation, pursuant to the provisions that provide for the revocation of the license as set forth in Division 3 (commencing with Section 5000) of the Business and Professions Code.

(Added by Stats. 1998, Ch. 449, Sec. 2. Effective January 1, 1999.)



637.9

(a) Any person who, in the course of business, provides mailing lists, computerized or telephone-based reference services, or similar products or services utilizing lists, as defined, knowingly does any of the following is guilty of a misdemeanor:

(1) Fails, prior to selling or distributing a list to a first-time buyer, to obtain the buyer s name, address, telephone number, tax identification number if the buyer is a forprofit entity, a sample of the type of material to be distributed using the list, or to make a good-faith effort to verify the nature and legitimacy of the business or organization to which the list is being sold or distributed.

(2) Knowingly provides access to personal information about children to any person who he or she knows is registered or required to register as a sex offender.

(b) Any person who uses personal information about a child that was obtained for commercial purposes to directly contact the child or the child s parent to offer a commercial product or service to the child and who knowingly fails to comply with the parent s request to take steps to limit access to personal information about a child only to authorized persons is guilty of a misdemeanor.

(c) Any person who knowingly distributes or receives any personal information about a child with knowledge that the information will be used to abuse or physically harm the child is guilty of a misdemeanor.

(d) (1) List brokers shall, upon a written request from a parent that specifically identifies the child, provide the parent with procedures that the parent must follow in order to withdraw consent to use personal information relating to his or her child. Any list broker who fails to discontinue disclosing personal information about a child within 20 days after being so requested in writing by the child s parent, is guilty of a misdemeanor.

(2) Any person who, through the mail, markets or sells products or services directed to children, shall maintain a list of all individuals, and their addresses, who have requested in writing that the person discontinue sending any marketing or sales materials to the individual or the individual s child or children. No person who is obligated to maintain that list shall cause any marketing or sales materials, other than those that are already in the process of dissemination, to be sent to any individual s child or children, after that individual has made that written request. Any person who is subject to the provisions of this paragraph, who fails to comply with the requirements of this paragraph or who violates the provisions of this paragraph is guilty of a misdemeanor.

(e) The following shall be exempt from subdivisions (a) and (b):

(1) Any federal, state, or local government agency or law enforcement agency.

(2) The National Center for Missing and Exploited Children.

(3) Any educational institution, consortia, organization, or professional association, which shall include, but not be limited to, the California community colleges; the California State University, and each campus, branch, and function thereof; each campus, branch, and function of the University of California; the California Maritime Academy; or any independent institution of higher education accredited by an agency recognized by the federal Department of Education. For the purposes of this paragraph, independent institution of higher education means any nonpublic higher education institution that grants undergraduate degrees, graduate degrees, or both undergraduate and graduate degrees, is formed as a nonprofit corporation in this state, and is accredited by an agency recognized by the federal Department of Education; or any private postsecondary vocational institution registered, approved, or exempted by the Bureau of Private Postsecondary Vocational Education.

(4) Any nonprofit organization that is exempt from taxation under Section 23701d of the Revenue and Taxation Code.

(f) As used in this section:

(1) Child means a person who is under 16 years of age.

(2) Parent shall include a legal guardian.

(3) Personal information means any information that identifies a child and that would suffice to locate and contact the child, including, but not limited to, the name, postal or electronic mail address, telephone number, social security number, date of birth, physical description of the child, or family income.

(4) List may include, but is not limited to, a collection of name and address records of individuals sharing a common interest, purchase history, demographic profile, membership, or affiliation.

(Added by Stats. 1998, Ch. 763, Sec. 1. Effective January 1, 1999.)



638

(a) Any person who purchases, sells, offers to purchase or sell, or conspires to purchase or sell any telephone calling pattern record or list, without the written consent of the subscriber, or any person who procures or obtains through fraud or deceit, or attempts to procure or obtain through fraud or deceit any telephone calling pattern record or list shall be punished by a fine not exceeding two thousand five hundred dollars ($2,500), or by imprisonment in a county jail not exceeding one year, or by both a fine and imprisonment. If the person has previously been convicted of a violation of this section, he or she is punishable by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment in a county jail not exceeding one year, or by both a fine and imprisonment.

(b) Any personal information contained in a telephone calling pattern record or list that is obtained in violation of this section shall be inadmissible as evidence in any judicial, administrative, legislative, or other proceeding except when that information is offered as proof in an action or prosecution for a violation of this section, or when otherwise authorized by law, in any criminal prosecution.

(c) For purposes of this section:

(1) Person includes an individual, business association, partnership, limited partnership, corporation, limited liability company, or other legal entity.

(2) Telephone calling pattern record or list means information retained by a telephone company that relates to the telephone number dialed by the subscriber, or other person using the subscriber s telephone with permission, or the incoming number of a call directed to the subscriber, or other data related to such calls typically contained on a subscriber telephone bill such as the time the call started and ended, the duration of the call, any charges applied, and any information described in subdivision (a) of Section 2891 of the Public Utilities Code whether the call was made from or to a telephone connected to the public switched telephone network, a cordless telephone, as defined in Section 632.6, a telephony device operating over the Internet utilizing voice over Internet protocol, a satellite telephone, or commercially available interconnected mobile phone service that provides access to the public switched telephone network via a mobile communication device employing radiowave technology to transmit calls, including cellular radiotelephone, broadband Personal Communications Services, and digital Specialized Mobile Radio.

(3) Telephone company means a telephone corporation as defined in Section 234 of the Public Utilities Code or any other person that provides residential or commercial telephone service to a subscriber utilizing any of the technologies or methods enumerated in paragraph (2).

(4) For purposes of this section, purchase and sell shall not include information provided to a collection agency or assignee of the debt by the telephone corporation, and used exclusively for the collection of the unpaid debt assigned by the telephone corporation, provided that the collection agency or assignee of the debt shall be liable for any disclosure of the information that is in violation of this section.

(d) An employer of, or entity contracting with, a person who violates subdivision (a) shall only be subject to prosecution pursuant to that provision if the employer or contracting entity knowingly allowed the employee or contractor to engage in conduct that violated subdivision (a).

(e) It is the intent of the Legislature to ensure that telephone companies maintain telephone calling pattern records or lists in the strictest confidence, and protect the privacy of their subscribers with all due care. While it is not the intent of the Legislature in this act to preclude the sharing of information that is currently allowed by both state and federal laws and rules governing those records, it is the Legislature s intent in this act to preclude any unauthorized purchase or sale of that information.

(f) This section shall not be construed to prevent a law enforcement or prosecutorial agency, or any officer, employee, or agent thereof from obtaining telephone records in connection with the performance of the official duties of the agency consistent with any other applicable state and federal law.

(g) Nothing in this section shall preclude prosecution under any other provision of law.

(h) The Legislature hereby finds and declares that, notwithstanding the prohibition on specific means of making available or obtaining personal calling records pursuant to this section, the disclosure of personal calling records through any other means is no less harmful to the privacy and security interests of Californians. This section is not intended to limit the scope or force of Section 2891 of the Public Utilities Code in any way.

(Added by Stats. 2006, Ch. 626, Sec. 1. Effective January 1, 2007.)






CHAPTER 2. Of Other and Miscellaneous Offenses

639

Every person who gives, offers, or agrees to give to any director, officer, or employee of a financial institution any emolument, gratuity, or reward, or any money, property, or thing of value for his own personal benefit or of personal advantage, for procuring or endeavoring to procure for any person a loan or extension of credit from such financial institution is guilty of a felony.

As used in this section and Section 639a, financial institution means any person or persons engaged in the business of making loans or extending credit or procuring the making of loans or extension of credit, including, but not limited to, state and federal banks, savings and loan associations, trust companies, industrial loan companies, personal property brokers, consumer finance lenders, commercial finance lenders, credit unions, escrow companies, title insurance companies, insurance companies, small business investment companies, pawnbrokers, and retirement funds.

As used in this section and Section 639a the word person includes any person, firm, partnership, association, corporation, limited liability company, company, syndicate, estate, trust, business trust, or organization of any kind.

(Amended by Stats. 1994, Ch. 1010, Sec. 196. Effective January 1, 1995.)



639a

Any officer, director or employee of a financial institution who asks, receives, consents, or agrees to receive any commission, emolument, gratuity, or reward or any money, property, or thing of value for his own personal benefit or of personal advantage for procuring or endeavoring to procure for any person a loan from such financial institution is guilty of a felony.

(Added by Stats. 1967, Ch. 1023.)



640

(a) (1) Any of the acts described in paragraphs (1) to (6), inclusive, of subdivision (b) is an infraction punishable by a fine not to exceed two hundred fifty dollars ($250) and by community service for a total time not to exceed 48 hours over a period not to exceed 30 days, during a time other than during the violator s hours of school attendance or employment. Any of the acts described in paragraphs (1) to (3), inclusive, of subdivision (c), upon a first or second violation, is an infraction punishable by a fine not to exceed two hundred fifty dollars ($250) and by community service for a total time not to exceed 48 hours over a period not to exceed 30 days, during a time other than during the violator s hours of school attendance or employment. A third or subsequent violation of any of the acts described in paragraphs (1) to (3), inclusive, of subdivision (c) is a misdemeanor punishable by a fine of not more than four hundred dollars ($400) or by imprisonment in a county jail for a period of not more than 90 days, or by both that fine and imprisonment. Any of the acts described in subdivision (d) shall be punishable by a fine of not more than four hundred dollars ($400), by imprisonment in a county jail for a period of not more than 90 days, or by both that fine and imprisonment.

(2) This section shall apply only to acts committed on or in a facility or vehicle of a public transportation system.

(b) (1) Eating or drinking in or on a system facility or vehicle in areas where those activities are prohibited by that system.

(2) Disturbing another person by loud or unreasonable noise.

(3) Smoking in or on a system facility or vehicle in areas where those activities are prohibited by that system.

(4) Expectorating upon a system facility or vehicle.

(5) Skateboarding, roller skating, bicycle riding, roller blading, or operating a motorized scooter or similar device, as defined in Section 407.5 of the Vehicle Code in a system facility, vehicle, or parking structure. This paragraph does not apply to an activity that is necessary for utilization of the transit facility by a bicyclist, including, but not limited to, an activity that is necessary for parking a bicycle or transporting a bicycle aboard a transit vehicle, if that activity is conducted with the permission of the transit agency in a manner that does not interfere with the safety of the bicyclist or other patrons of the transit facility.

(6) Sale or peddling of any goods, merchandise, property, or services of any kind whatsoever on the facilities, vehicles, or property of the public transportation system, if the public transportation system has prohibited those acts and neither the public transportation system nor its duly authorized representatives have granted written consent to engage in those acts.

(c) (1) Evasion of the payment of a fare of the system. For purposes of this section, fare evasion includes entering an enclosed area of a public transit facility beyond posted signs prohibiting entrance without obtaining valid fare, in addition to entering a transit vehicle without valid fare.

(2) Misuse of a transfer, pass, ticket, or token with the intent to evade the payment of a fare.

(3) (A) Unauthorized use of a discount ticket or failure to present, upon request from a transit system representative, acceptable proof of eligibility to use a discount ticket, in accordance with Section 99155 of the Public Utilities Code and posted system identification policies when entering or exiting a transit station or vehicle. Acceptable proof of eligibility must be clearly defined in the posting.

(B) In the event that an eligible discount ticket user is not in possession of acceptable proof at the time of request, any citation issued shall be held for a period of 72 hours to allow the user to produce acceptable proof. If the proof is provided, the citation shall be voided. If the proof is not produced within that time period, the citation shall be processed.

(d) (1) Willfully disturbing others on or in a system facility or vehicle by engaging in boisterous or unruly behavior.

(2) Carrying an explosive, acid, or flammable liquid in a public transit facility or vehicle.

(3) Urinating or defecating in a system facility or vehicle, except in a lavatory. However, this paragraph shall not apply to a person who cannot comply with this paragraph as a result of a disability, age, or a medical condition.

(4) Willfully blocking the free movement of another person in a system facility or vehicle. This paragraph shall not be interpreted to affect any lawful activities permitted or First Amendment rights protected under the laws of this state or applicable federal law, including, but not limited to, laws related to collective bargaining, labor relations, or labor disputes.

(5) Willfully tampering with, removing, displacing, injuring, or destroying any part of any facility or vehicle of a public transportation system.

(e) Notwithstanding subdivision (a), a public transportation agency, as defined in paragraph (4) of subdivision (c) of Section 99580 of the Public Utilities Code, may enact and enforce an ordinance providing that a person who is the subject of a citation for any of the acts described in subdivision (b) of Section 99580 of the Public Utilities Code on or in a facility or vehicle described in subdivision (a) for which the public transportation agency has jurisdiction shall, under the circumstances set forth by the ordinance, be afforded an opportunity to complete an administrative process that imposes only an administrative penalty enforced in a civil proceeding. The ordinance for imposing and enforcing the administrative penalty shall be governed by Chapter 8 (commencing with Section 99580) of Part 11 of Division 10 of the Public Utilities Code and shall not apply to minors.

(f) For purposes of this section, a facility or vehicle of a public transportation system means any of the following:

(1) A facility or vehicle of a public transportation system as defined by Section 99211 of the Public Utilities Code.

(2) A facility of, or vehicle operated by any entity subsidized by, the Department of Transportation.

(3) A facility or vehicle of the Southern California Regional Rail Authority, whether owned or leased.

(4) A leased or rented facility or vehicle for which any of the entities described in paragraph (1), (2), or (3) incurs costs of cleanup, repair, or replacement as a result of any of those acts.

(Amended by Stats. 2012, Ch. 750, Sec. 1.5. Effective January 1, 2013.)



640.2

(a) Any person who stamps, prints, places, or inserts any writing in or on any product or box, package, or other container containing a consumer product offered for sale is guilty of a misdemeanor.

(b) This section does not apply if the owner or manager of the premises where the product is stored or sold, or his or her designee, or the product manufacturer or authorized distributor or retailer of the product consents to the placing or inserting of the writing.

(c) As used in this section, writing means any form of representation or communication, including handbills, notices, or advertising, that contains letters, words, or pictorial representations.

(Added by Stats. 1996, Ch. 140, Sec. 1. Effective July 12, 1996.)



640.5

(a) (1) Any person who defaces with graffiti or other inscribed material the interior or exterior of the facilities or vehicles of a governmental entity, as defined by Section 811.2 of the Government Code, or the interior or exterior of the facilities or vehicles of a public transportation system as defined by Section 99211 of the Public Utilities Code, or the interior or exterior of the facilities of or vehicles operated by entities subsidized by the Department of Transportation or the interior or exterior of any leased or rented facilities or vehicles for which any of the above entities incur costs of less than two hundred fifty dollars ($250) for cleanup, repair, or replacement is guilty of an infraction, punishable by a fine not to exceed one thousand dollars ($1,000) and by a minimum of 48 hours of community service for a total time not to exceed 200 hours over a period not to exceed 180 days, during a time other than his or her hours of school attendance or employment. This subdivision does not preclude application of Section 594.

(2) In lieu of the community service required pursuant to paragraph (1), the court may, if a jurisdiction has adopted a graffiti abatement program as defined in subdivision (f) of Section 594, order the defendant, and his or her parents or guardians if the defendant is a minor, to keep a specified property in the community free of graffiti for 90 days. Participation of a parent or guardian is not required under this paragraph if the court deems this participation to be detrimental to the defendant, or if the parent or guardian is a single parent who must care for young children.

(b) (1) If the person has been convicted previously of an infraction under subdivision (a) or has a prior conviction of Section 594, 594.3, 594.4, 640.6, or 640.7, the offense is a misdemeanor, punishable by imprisonment in a county jail not to exceed six months, by a fine not to exceed two thousand dollars ($2,000), or by both that imprisonment and fine. As a condition of probation, the court shall order the defendant to perform a minimum of 96 hours of community service not to exceed 400 hours over a period not to exceed 350 days during a time other than his or her hours of school attendance or employment.

(2) In lieu of the community service required pursuant to paragraph (1), the court may, if a jurisdiction has adopted a graffiti abatement program as defined in subdivision (f) of Section 594, order the defendant, and his or her parents or guardians if the defendant is a minor, as a condition of probation, to keep a specified property in the community free of graffiti for 180 days. Participation of a parent or guardian is not required under this paragraph if the court deems this participation to be detrimental to the defendant, or if the parent or guardian is a single parent who must care for young children.

(c) (1) Every person who, having been convicted previously under this section or Section 594, 594.3, 594.4, 640.6, or 640.7, or any combination of these offenses, on two separate occasions, and having been incarcerated pursuant to a sentence, a conditional sentence, or a grant of probation for at least one of the convictions, is subsequently convicted under this section, shall be punished by imprisonment in a county jail not to exceed one year, by a fine not to exceed three thousand dollars ($3,000), or by both that imprisonment and fine. As a condition of probation, the court may order the defendant to perform community service not to exceed 600 hours over a period not to exceed 480 days during a time other than his or her hours of school attendance or employment.

(2) In lieu of the community service that may be ordered pursuant to paragraph (1), the court may, if a jurisdiction has adopted a graffiti abatement program as defined in subdivision (f) of Section 594, order the defendant, and his or her parents or guardians if the defendant is a minor, as a condition of probation, to keep a specified property in the community free of graffiti for 240 days. Participation of a parent or guardian is not required under this paragraph if the court deems this participation to be detrimental to the defendant, or if the parent or guardian is a single parent who must care for young children.

(d) (1) Upon conviction of any person under subdivision (a), the court, in addition to any punishment imposed pursuant to subdivision (a), (b), or (c), at the victim s option, may order the defendant to perform the necessary labor to clean up, repair, or replace the property damaged by that person.

(2) If a minor is personally unable to pay any fine levied for violating subdivision (a), (b), or (c), the parent or legal guardian of the minor shall be liable for payment of the fine. A court may waive payment of the fine or any part thereof by the parent or legal guardian upon a finding of good cause.

(e) Any fine levied for a violation of subdivision (a), (b), or (c) shall be credited by the county treasurer pursuant to Section 1463.29 to the governmental entity having jurisdiction over, or responsibility for, the facility or vehicle involved, to be used for removal of the graffiti or other inscribed material or replacement or repair of the property defaced by the graffiti or other inscribed material. Before crediting these fines to the appropriate governmental entity, the county may determine the administrative costs it has incurred pursuant to this section, and retain an amount equal to those costs.

Any community service which is required pursuant to subdivision (a), (b), or (c) of a person under the age of 18 years may be performed in the presence, and under the direct supervision, of the person s parent or legal guardian.

(f) As used in this section, the term graffiti or other inscribed material includes any unauthorized inscription, word, figure, mark, or design that is written, marked, etched, scratched, drawn, or painted on real or personal property.

(g) The court may order any person ordered to perform community service or graffiti removal pursuant to subdivision (a), (b), (c), or (d) to undergo counseling.

(Amended by Stats. 1996, Ch. 847, Sec. 1.5. Effective January 1, 1997.)



640.6

(a) (1) Except as provided in Section 640.5, any person who defaces with graffiti or other inscribed material any real or personal property not his or her own, when the amount of the defacement, damage, or destruction is less than two hundred fifty dollars ($250), is guilty of an infraction, punishable by a fine not to exceed one thousand dollars ($1,000). This subdivision does not preclude application of Section 594.

In addition to the penalty set forth in this section, the court shall order the defendant to perform a minimum of 48 hours of community service not to exceed 200 hours over a period not to exceed 180 days during a time other than his or her hours of school attendance or employment.

(2) In lieu of the community service required pursuant to paragraph (1), the court may, if a jurisdiction has adopted a graffiti abatement program as defined in subdivision (f) of Section 594, order the defendant, and his or her parents or guardians if the defendant is a minor, to keep a specified property in the community free of graffiti for 90 days. Participation of a parent or guardian is not required under this paragraph if the court deems this participation to be detrimental to the defendant, or if the parent or guardian is a single parent who must care for young children.

(b) (1) If the person has been convicted previously of an infraction under subdivision (a) or has a prior conviction of Section 594, 594.3, 594.4, 640.5, or 640.7, the offense is a misdemeanor, punishable by not to exceed six months in a county jail, by a fine not to exceed two thousand dollars ($2,000), or by both that imprisonment and fine. As a condition of probation, the court shall order the defendant to perform a minimum of 96 hours of community service not to exceed 400 hours over a period not to exceed 350 days during a time other than his or her hours of school attendance or employment.

(2) In lieu of the community service required pursuant to paragraph (1), the court may, if a jurisdiction has adopted a graffiti abatement program as defined in subdivision (f) of Section 594, order the defendant, and his or her parents or guardians if the defendant is a minor, as a condition of probation, to keep a specified property in the community free of graffiti for 180 days. Participation of a parent or guardian is not required under this paragraph if the court deems this participation to be detrimental to the defendant, or if the parent or guardian is a single parent who must care for young children.

(c) (1) Every person who, having been convicted previously under this section or Section 594, 594.3, 594.4, 640.5, or 640.7, or any combination of these offenses, on two separate occasions, and having been incarcerated pursuant to a sentence, a conditional sentence, or a grant of probation for at least one of the convictions, is subsequently convicted under this section, shall be punished by imprisonment in a county jail not to exceed one year, by a fine not to exceed three thousand dollars ($3,000), or by both that imprisonment and fine. As a condition of probation, the court may order the defendant to perform community service not to exceed 600 hours over a period not to exceed 480 days during a time other than his or her hours of school attendance or employment.

(2) In lieu of the community service that may be ordered pursuant to paragraph (1), the court may, if a jurisdiction has adopted a graffiti abatement program as defined in subdivision (f) of Section 594, order the defendant, and his or her parents or guardians if the defendant is a minor, as a condition of probation, to keep a specified property in the community free of graffiti for 240 days. Participation of a parent or guardian is not required under this paragraph if the court deems this participation to be detrimental to the defendant, or if the parent or guardian is a single parent who must care for young children.

(d) Upon conviction of any person under subdivision (a), the court, in addition to any punishment imposed pursuant to subdivision (a), (b), or (c), at the victim s option, may order the defendant to perform the necessary labor to clean up, repair, or replace the property damaged by that person.

(e) If a minor is personally unable to pay any fine levied for violating subdivision (a), (b), or (c), the parent or legal guardian of the minor shall be liable for payment of the fine. A court may waive payment of the fine or any part thereof by the parent or legal guardian upon a finding of good cause.

Any community service which is required pursuant to subdivision (a), (b), or (c) of a person under the age of 18 years may be performed in the presence, and under the direct supervision, of the person s parent or legal guardian.

(f) As used in this section, the term graffiti or other inscribed material includes any unauthorized inscription, word, figure, mark, or design that is written, marked, etched, scratched, drawn, or painted on real or personal property.

(g) The court may order any person ordered to perform community service or graffiti removal pursuant to subdivision (a), (b), (c), or (d) to undergo counseling.

(Amended by Stats. 1996, Ch. 847, Sec. 2.5. Effective January 1, 1997.)



640.7

Any person who violates Section 594, 640.5, or 640.6 on or within 100 feet of a highway, or its appurtenances, including, but not limited to, guardrails, signs, traffic signals, snow poles, and similar facilities, excluding signs naming streets, is guilty of a misdemeanor, punishable by imprisonment in a county jail not exceeding six months, or by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine. A second conviction is punishable by imprisonment in a county jail not exceeding one year, or by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(Amended by Stats. 1998, Ch. 853, Sec. 3. Effective January 1, 1999.)



640.8

Any person who violates Section 594, 640.5, or 640.6, on a freeway, or its appurtenances, including sound walls, overpasses, overpass supports, guardrails, signs, signals, and other traffic control devices, is guilty of a misdemeanor, punishable by imprisonment in a county jail not to exceed one year, by a fine not to exceed five thousand dollars ($5,000), or by both that imprisonment and fine. As a condition of probation, the court may order the defendant to perform community service not to exceed 480 hours over a period not to exceed 420 days during a time other than his or her hours of school attendance or employment.

(Added by Stats. 1996, Ch. 847, Sec. 3. Effective January 1, 1997.)



640a

1. Any person who shall knowingly and wilfully operate, or cause to be operated, or who shall attempt to operate, or attempt to cause to be operated, any automatic vending machine, slot machine or other receptacle designed to receive lawful coin of the United States of America in connection with the sale, use or enjoyment of property or service, by means of a slug or any false, counterfeited, mutilated, sweated or foreign coin, or by any means, method, trick or device whatsoever not lawfully authorized by the owner, lessee or licensee of such machine or receptacle, or who shall take, obtain or receive from or in connection with any automatic vending machine, slot machine or other receptacle designed to receive lawful coin of the United States of America in connection with the sale, use or enjoyment of property or service, any goods, wares, merchandise, gas, electric current, article of value, or the use or enjoyment of any musical instrument, phonograph or other property, without depositing in and surrendering to such machine or receptacle lawful coin of the United States of America to the amount required therefor by the owner, lessee or licensee of such machine or receptacle shall be guilty of a misdemeanor.

2. Any person who, with intent to cheat or defraud the owner, lessee, licensee or other person entitled to the contents of any automatic vending machine, slot machine or other receptacle, depository or contrivance designed to receive lawful coin of the United States of America in connection with the sale, use or enjoyment of property or service, or who, knowing or having cause to believe that the same is intended for unlawful use, shall manufacture for sale, or sell or give away any slug, device or substance whatsoever intended or calculated to be placed or deposited in any such automatic vending machine, slot machine or other such receptacle, depository or contrivance, shall be guilty of a misdemeanor.

(Amended by Stats. 1957, Ch. 2096.)



640b

1. Any person who knowingly, wilfully and with intent to defraud the owner, lessee or licensee of any coin-box telephone, shall operate or cause to be operated, attempt to operate, or attempt to cause to be operated, any coin-box telephone by means of any slug or any false, counterfeited, mutilated, sweated or foreign coin, or by any means, method, trick or device whatsoever not lawfully authorized by such owner, lessee or licensee, or any person who, knowingly, wilfully and with intent to defraud the owner, lessee or licensee of any coin-box telephone, shall take, obtain or receive from or in connection with any such coin-box telephone, the use or enjoyment of any telephone or telegraph facilities or service, without depositing in or surrendering to such coin-box telephone lawful coin of the United States of America to the amount required therefor by such owner, lessee or licensee, shall be guilty of a misdemeanor.

2. Any person who, with the intent to cheat or defraud the owner, lessee or licensee or other person entitled to the contents of any coin-box telephone, or who, knowing or having cause to believe that the same is intended for unlawful use, shall manufacture for sale, or sell or give away any slug, device or substance whatsoever intended or calculated to be placed or deposited in any such coin-box telephone, shall be guilty of a misdemeanor.

(Added by Stats. 1957, Ch. 2096.)



641

Every person who, by the payment or promise of any bribe, inducement, or reward, procures or attempts to procure any telegraph or telephone agent, operator, or employee to disclose any private message, or the contents, purport, substance, or meaning thereof, or offers to any agent, operator, or employee any bribe, compensation, or reward for the disclosure of any private information received by him or her by reason of his or her trust as agent, operator, or employee, or uses or attempts to use any information so obtained, is punishable as provided in Section 639.

(Amended by Stats. 1987, Ch. 828, Sec. 40.)



641.3

(a) Any employee who solicits, accepts, or agrees to accept money or any thing of value from a person other than his or her employer, other than in trust for the employer, corruptly and without the knowledge or consent of the employer, in return for using or agreeing to use his or her position for the benefit of that other person, and any person who offers or gives an employee money or any thing of value under those circumstances, is guilty of commercial bribery.

(b) This section does not apply where the amount of money or monetary worth of the thing of value is two hundred fifty dollars ($250) or less.

(c) Commercial bribery is punishable by imprisonment in the county jail for not more than one year if the amount of the bribe is one thousand dollars ($1,000) or less, or by imprisonment in the county jail, or in the state prison for 16 months, or two or three years if the amount of the bribe exceeds one thousand dollars ($1,000).

(d) For purposes of this section:

(1) Employee means an officer, director, agent, trustee, partner, or employee.

(2) Employer means a corporation, association, organization, trust, partnership, or sole proprietorship.

(3) Corruptly means that the person specifically intends to injure or defraud (A) his or her employer, (B) the employer of the person to whom he or she offers, gives, or agrees to give the money or a thing of value, (C) the employer of the person from whom he or she requests, receives, or agrees to receive the money or a thing of value, or (D) a competitor of any such employer.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 35. Effective January 25, 2010.)



641.4

(a) An employee of a title insurer, underwritten title company, or controlled escrow company who corruptly violates Section 12404 of the Insurance Code by paying, directly or indirectly, a commission, compensation, or other consideration to a licensee, as defined in Section 10011 of the Business and Professions Code, or a licensee who corruptly violates Section 10177.4 of the Business and Professions Code by receiving from an employee of a title insurer, underwritten title company, or controlled escrow company a commission, compensation, or other consideration, as an inducement for the placement or referral of title business, is guilty of commercial bribery.

(b) For purposes of this section, commercial bribery is punishable by imprisonment in a county jail for not more than one year, or by a fine of ten thousand dollars ($10,000) for each unlawful transaction, or by both a fine and imprisonment.

(c) For purposes of this section, title business has the same meaning as that used in Section 12404 of the Insurance Code.

(d) This section shall not preclude prosecution under any other law.

(e) This section shall not be construed to supersede or affect Section 641.3. A person may be charged with a violation of this section and Section 641.3. However, a defendant may not be punished under this section and Section 641.3 for the same act that constitutes a violation of both this section and Section 641.3.

(Added by Stats. 1997, Ch. 718, Sec. 3. Effective January 1, 1998.)



641.5

(a) In any clothes cleaning establishment in which more than one gallon of a volatile, commercially moisture-free solvent of the chlorinated hydrocarbon type is used for dry cleaning, the performance of all the dry cleaning, drying, and deodorizing processes shall be completed entirely within fluid-tight machines or apparatus vented to the open air at a point not less than eight feet from any window or other opening and so used and operated as to prevent the escape of fumes, gases, or vapors into workrooms or workplaces.

(b) Except when operations are performed as provided in subdivision (a), no person shall operate a clothes cleaning establishment in which more than one gallon of a volatile, commercially moisture-free solvent of the chlorinated hydrocarbon type is used for dry cleaning except under either of the following conditions:

(1) All of the dry cleaning, drying, and deodorizing processes are performed in a single room or compartment designed and ventilated in such a manner that dangerous toxic concentrations of vapors will not accumulate in working areas.

(2) The dry cleaning processes are performed in fluid-tight machines or apparatus designed, installed, and operated in a manner that will prevent the escape of dangerous toxic concentrations of vapors to the working areas.

(c) Volatile, commercially moisture-free solvent means either of the following:

(1) Any commercially moisture-free liquid, volatile product or substance having the capacity to evaporate and, during evaporation, to generate and emit a gas or vapor.

(2) Any solvent commonly known to the clothes cleaning industry as a chlorinated hydrocarbon solvent.

(d) Any violation of this section is a misdemeanor.

(Added by Stats. 1986, Ch. 478, Sec. 2.)



641.6

Notwithstanding any other provision of law, no person engaged in the business of dry cleaning shall use carbon tetrachloride or trichlorethylene as a cleaning agent when engaged in onsite dry cleaning. For purposes of this section, onsite dry cleaning means dry cleaning which is performed in a residence or any commercial or public building other than a clothes cleaning establishment or plant. A violation of this section is a misdemeanor.

(Added by Stats. 1986, Ch. 478, Sec. 3.)



642

Every person who wilfully and maliciously removes and keeps possession of and appropriates for his own use articles of value from a dead human body, the theft of which articles would be petty theft is guilty of a misdemeanor, or if the theft of the articles would be grand theft, a felony. This section shall not apply to articles removed at the request or direction of one of the persons enumerated in section 7111 of the Health and Safety Code.

(Added by Stats. 1939, Ch. 691.)



643

No person knowingly shall dispose of fetal remains in a public or private dump, refuse, or disposal site or place open to public view. For the purposes of this section, fetal remains means the lifeless product of conception regardless of the duration of the pregnancy.

Any violation of this section is a misdemeanor.

(Added by Stats. 1971, Ch. 377.)



645

(a) Any person guilty of a first conviction of any offense specified in subdivision (c), where the victim has not attained 13 years of age, may, upon parole, undergo medroxyprogesterone acetate treatment or its chemical equivalent, in addition to any other punishment prescribed for that offense or any other provision of law, at the discretion of the court.

(b) Any person guilty of a second conviction of any offense specified in subdivision (c), where the victim has not attained 13 years of age, shall, upon parole, undergo medroxyprogesterone acetate treatment or its chemical equivalent, in addition to any other punishment prescribed for that offense or any other provision of law.

(c) This section shall apply to the following offenses:

(1) Subdivision (c) or (d) of Section 286.

(2) Paragraph (1) of subdivision (b) of Section 288.

(3) Subdivision (c) or (d) of Section 288a.

(4) Subdivision (a) or (j) of Section 289.

(d) The parolee shall begin medroxyprogesterone acetate treatment one week prior to his or her release from confinement in the state prison or other institution and shall continue treatments until the Department of Corrections demonstrates to the Board of Prison Terms that this treatment is no longer necessary.

(e) If a person voluntarily undergoes a permanent, surgical alternative to hormonal chemical treatment for sex offenders, he or she shall not be subject to this section.

(f) The Department of Corrections shall administer this section and implement the protocols required by this section. Nothing in the protocols shall require an employee of the Department of Corrections who is a physician and surgeon licensed pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code or the Osteopathic Initiative Act to participate against his or her will in the administration of the provisions of this section. These protocols shall include, but not be limited to, a requirement to inform the person about the effect of hormonal chemical treatment and any side effects that may result from it. A person subject to this section shall acknowledge the receipt of this information.

(Amended by Stats. 2001, Ch. 854, Sec. 34. Effective January 1, 2002.)



646

It is unlawful for any person with the intent, or for the purpose of instituting a suit thereon outside of this state, to seek or solicit the business of collecting any claim for damages for personal injury sustained within this state, or for death resulting therefrom, with the intention of instituting suit thereon outside of this state, in cases where such right of action rests in a resident of this state, or his legal representative, and is against a person, copartnership, or corporation subject to personal service within this state.

Any person violating any of the provisions of this section is guilty of a misdemeanor, and is punishable by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), by imprisonment in the county jail not less than 30 days nor more than six months, or by both fine and imprisonment at the discretion of the court but within said limits.

(Amended by Stats. 1983, Ch. 1092, Sec. 314. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



646.5

No person shall knowingly and directly solicit employment from any injured person or from any other person to obtain authorization on behalf of the injured person, as an investigator to investigate the accident or act which resulted in injury or death to such person or damage to the property of such person. Nothing in this section shall prohibit the soliciting of employment as an investigator from such injured person s attorney.

Any person violating any provision of this section is guilty of a misdemeanor.

This section shall not apply to any business agent or attorney employed by a labor organization.

(Added by Stats. 1971, Ch. 694.)



646.6

No person shall knowingly and directly solicit any injured person, or anyone acting on behalf of any injured person, for the sale or use of photographs relating to the accident which resulted in the injury or death of such injured person.

Any person violating any provision of this section is guilty of a misdemeanor. Nothing in this section shall prohibit a person, other than a public employee acting within the scope of his or her employment, from soliciting the injured person s attorney for the sale or use of such photographs.

(Amended by Stats. 1976, Ch. 495.)



646.9

(a) Any person who willfully, maliciously, and repeatedly follows or willfully and maliciously harasses another person and who makes a credible threat with the intent to place that person in reasonable fear for his or her safety, or the safety of his or her immediate family is guilty of the crime of stalking, punishable by imprisonment in a county jail for not more than one year, or by a fine of not more than one thousand dollars ($1,000), or by both that fine and imprisonment, or by imprisonment in the state prison.

(b) Any person who violates subdivision (a) when there is a temporary restraining order, injunction, or any other court order in effect prohibiting the behavior described in subdivision (a) against the same party, shall be punished by imprisonment in the state prison for two, three, or four years.

(c) (1) Every person who, after having been convicted of a felony under Section 273.5, 273.6, or 422, commits a violation of subdivision (a) shall be punished by imprisonment in a county jail for not more than one year, or by a fine of not more than one thousand dollars ($1,000), or by both that fine and imprisonment, or by imprisonment in the state prison for two, three, or five years.

(2) Every person who, after having been convicted of a felony under subdivision (a), commits a violation of this section shall be punished by imprisonment in the state prison for two, three, or five years.

(d) In addition to the penalties provided in this section, the sentencing court may order a person convicted of a felony under this section to register as a sex offender pursuant to Section 290.006.

(e) For the purposes of this section, harasses means engages in a knowing and willful course of conduct directed at a specific person that seriously alarms, annoys, torments, or terrorizes the person, and that serves no legitimate purpose.

(f) For the purposes of this section, course of conduct means two or more acts occurring over a period of time, however short, evidencing a continuity of purpose. Constitutionally protected activity is not included within the meaning of course of conduct.

(g) For the purposes of this section, credible threat means a verbal or written threat, including that performed through the use of an electronic communication device, or a threat implied by a pattern of conduct or a combination of verbal, written, or electronically communicated statements and conduct, made with the intent to place the person that is the target of the threat in reasonable fear for his or her safety or the safety of his or her family, and made with the apparent ability to carry out the threat so as to cause the person who is the target of the threat to reasonably fear for his or her safety or the safety of his or her family. It is not necessary to prove that the defendant had the intent to actually carry out the threat. The present incarceration of a person making the threat shall not be a bar to prosecution under this section. Constitutionally protected activity is not included within the meaning of credible threat.

(h) For purposes of this section, the term electronic communication device includes, but is not limited to, telephones, cellular phones, computers, video recorders, fax machines, or pagers. Electronic communication has the same meaning as the term defined in Subsection 12 of Section 2510 of Title 18 of the United States Code.

(i) This section shall not apply to conduct that occurs during labor picketing.

(j) If probation is granted, or the execution or imposition of a sentence is suspended, for any person convicted under this section, it shall be a condition of probation that the person participate in counseling, as designated by the court. However, the court, upon a showing of good cause, may find that the counseling requirement shall not be imposed.

(k) (1) The sentencing court also shall consider issuing an order restraining the defendant from any contact with the victim, that may be valid for up to 10 years, as determined by the court. It is the intent of the Legislature that the length of any restraining order be based upon the seriousness of the facts before the court, the probability of future violations, and the safety of the victim and his or her immediate family.

(2) This protective order may be issued by the court whether the defendant is sentenced to state prison, county jail, or if imposition of sentence is suspended and the defendant is placed on probation.

(l) For purposes of this section, immediate family means any spouse, parent, child, any person related by consanguinity or affinity within the second degree, or any other person who regularly resides in the household, or who, within the prior six months, regularly resided in the household.

(m) The court shall consider whether the defendant would benefit from treatment pursuant to Section 2684. If it is determined to be appropriate, the court shall recommend that the Department of Corrections and Rehabilitation make a certification as provided in Section 2684. Upon the certification, the defendant shall be evaluated and transferred to the appropriate hospital for treatment pursuant to Section 2684.

(Amended by Stats. 2007, Ch. 582, Sec. 2.5. Effective January 1, 2008.)



646.91

(a) Notwithstanding any other law, a judicial officer may issue an ex parte emergency protective order if a peace officer, as defined in Section 830.1, 830.2, or 830.32, asserts reasonable grounds to believe that a person is in immediate and present danger of stalking based upon the person s allegation that he or she has been willfully, maliciously, and repeatedly followed or harassed by another person who has made a credible threat with the intent of placing the person who is the target of the threat in reasonable fear for his or her safety, or the safety of his or her immediate family, within the meaning of Section 646.9.

(b) A peace officer who requests an emergency protective order shall reduce the order to writing and sign it.

(c) An emergency protective order shall include all of the following:

(1) A statement of the grounds asserted for the order.

(2) The date and time the order expires.

(3) The address of the superior court for the district or county in which the protected party resides.

(4) The following statements, which shall be printed in English and Spanish:

(A) To the protected person: This order will last until the date and time noted above. If you wish to seek continuing protection, you will have to apply for an order from the court at the address noted above. You may seek the advice of an attorney as to any matter connected with your application for any future court orders. The attorney should be consulted promptly so that the attorney may assist you in making your application.

(B) To the restrained person: This order will last until the date and time noted above. The protected party may, however, obtain a more permanent restraining order from the court. You may seek the advice of an attorney as to any matter connected with the application. The attorney should be consulted promptly so that the attorney may assist you in responding to the application. You may not own, possess, purchase, or receive, or attempt to purchase or receive, a firearm while this order is in effect.

(d) An emergency protective order may be issued under this section only if the judicial officer finds both of the following:

(1) That reasonable grounds have been asserted to believe that an immediate and present danger of stalking, as defined in Section 646.9, exists.

(2) That an emergency protective order is necessary to prevent the occurrence or reoccurrence of the stalking activity.

(e) An emergency protective order may include either of the following specific orders as appropriate:

(1) A harassment protective order as described in Section 527.6 of the Code of Civil Procedure.

(2) A workplace violence protective order as described in Section 527.8 of the Code of Civil Procedure.

(f) An emergency protective order shall be issued without prejudice to any person.

(g) An emergency protective order expires at the earlier of the following times:

(1) The close of judicial business on the fifth court day following the day of its issuance.

(2) The seventh calendar day following the day of its issuance.

(h) A peace officer who requests an emergency protective order shall do all of the following:

(1) Serve the order on the restrained person, if the restrained person can reasonably be located.

(2) Give a copy of the order to the protected person, or, if the protected person is a minor child, to a parent or guardian of the protected child if the parent or guardian can reasonably be located, or to a person having temporary custody of the child.

(3) File a copy of the order with the court as soon as practicable after issuance.

(4) Have the order entered into the computer database system for protective and restraining orders maintained by the Department of Justice.

(i) A peace officer shall use every reasonable means to enforce an emergency protective order.

(j) A peace officer who acts in good faith to enforce an emergency protective order is not civilly or criminally liable.

(k) A peace officer described in subdivision (a) or (b) of Section 830.32 who requests an emergency protective order pursuant to this section shall also notify the sheriff or police chief of the city in whose jurisdiction the peace officer s college or school is located after issuance of the order.

(l) Judicial officer, as used in this section, means a judge, commissioner, or referee.

(m) A person subject to an emergency protective order under this section shall not own, possess, purchase, or receive a firearm while the order is in effect.

(n) Nothing in this section shall be construed to permit a court to issue an emergency protective order prohibiting speech or other activities that are constitutionally protected or protected by the laws of this state or by the United States or activities occurring during a labor dispute, as defined by Section 527.3 of the Code of Civil Procedure, including, but not limited to, picketing and hand billing.

(o) The Judicial Council shall develop forms, instructions, and rules for the scheduling of hearings and other procedures established pursuant to this section.

(p) Any intentional disobedience of any emergency protective order granted under this section is punishable pursuant to Section 166. Nothing in this subdivision shall be construed to prevent punishment under Section 646.9, in lieu of punishment under this section, if a violation of Section 646.9 is also pled and proven.

(Amended by Stats. 2013, Ch. 145, Sec. 3. Effective January 1, 2014.)



646.91a

(a) The court shall order that any party enjoined pursuant to Section 646.91 be prohibited from taking any action to obtain the address or location of a protected party or a protected party s family members, caretakers, or guardian, unless there is good cause not to make that order.

(b) The Judicial Council shall promulgate forms necessary to effectuate this section.

(Added by renumbering Section 646.91A by Stats. 2006, Ch. 901, Sec. 6.1. Effective January 1, 2007.)



646.92

(a) (1) The Department of Corrections and Rehabilitation, county sheriff, or director of the local department of corrections shall give notice not less than 15 days prior to the release from the state prison or a county jail of any person who is convicted of violating Section 646.9 or convicted of a felony offense involving domestic violence, as defined in Section 6211 of the Family Code, or any change in the parole status or relevant change in the parole location of the convicted person, or if the convicted person absconds from supervision while on parole, to any person the court identifies as a victim of the offense, a family member of the victim, or a witness to the offense by telephone, electronic mail, or certified mail at his or her last known address, upon request and using the method of communication selected by the requesting party, if that method is available. A victim, family member, or witness shall keep the department or county sheriff informed of his or her current contact information to be entitled to receive notice. A victim may designate another person for the purpose of receiving notification. The department, county sheriff, or director of the local department of corrections, shall make reasonable attempts to locate a person who has requested notification but whose contact information is incorrect or not current. However, the duty to keep the department or county sheriff informed of current contact information shall remain with the victim.

(2) Following notification by the department pursuant to Section 3058.61, in the event the victim had not originally requested notification under this section, the sheriff or the chief of police, as appropriate, shall make an attempt to advise the victim or, if the victim is a minor, the parent or guardian of the victim, of the victim s right to notification under this section.

(b) All information relating to any person who receives notice under this section shall remain confidential and shall not be made available to the person convicted of violating this section.

(c) For purposes of this section, release includes a release from the state prison or a county jail because time has been served, a release from the state prison or a county jail to parole or probation supervision, or an escape from an institution or reentry facility.

(d) The department or county sheriff shall give notice of an escape from an institution or reentry facility of any person convicted of violating Section 646.9 or convicted of a felony offense involving domestic violence, as defined in Section 6211 of the Family Code, to the notice recipients described in subdivision (a).

(e) Substantial compliance satisfies the notification requirements of subdivision (a).

(Amended by Stats. 2011, Ch. 364, Sec. 1. Effective September 29, 2011.)



646.93

(a) (1) In those counties where the arrestee is initially incarcerated in a jail operated by the county sheriff, the sheriff shall designate a telephone number that shall be available to the public to inquire about bail status or to determine if the person arrested has been released and if not yet released, the scheduled release date, if known. This subdivision does not require a county sheriff or jail administrator to establish a new telephone number but shall require that the information contained on the victim resource card, as defined in Section 264.2, specify the phone number that a victim should call to obtain this information. This subdivision shall not require the county sheriff or municipal police departments to produce new victim resource cards containing a designated phone number for the public to inquire about the bail or custody status of a person who has been arrested until their existing supply of victim resource cards has been exhausted.

(2) In those counties where the arrestee is initially incarcerated in an incarceration facility other than a jail operated by the county sheriff and in those counties that do not operate a Victim Notification (VNE) system, a telephone number shall be available to the public to inquire about bail status or to determine if the person arrested has been released and if not yet released, the scheduled release date, if known. This subdivision does not require a municipal police agency or jail administrator to establish a new telephone number but shall require that the information contained on the victim resource card, as defined in Section 264.2, specify the phone number that a victim should call to obtain this information. This subdivision shall not require the county sheriff or municipal police departments to produce new victim resource cards containing a designated phone number for the public to inquire about the bail or custody status of a person who has been arrested until their existing supply of victim resource cards has been exhausted.

(3) If an arrestee is transferred to another incarceration facility and is no longer in the custody of the initial arresting agency, the transfer date and new incarceration location shall be made available through the telephone number designated by the arresting agency.

(4) The resource card provided to victims pursuant to Section 264.2 shall list the designated telephone numbers to which this section refers.

(b) Any request to lower bail shall be heard in open court in accordance with Section 1270.1. In addition, the prosecutor shall make all reasonable efforts to notify the victim or victims of the bail hearing. The victims may be present at the hearing and shall be permitted to address the court on the issue of bail.

(c) Unless good cause is shown not to impose the following conditions, the judge shall impose as additional conditions of release on bail that:

(1) The defendant shall not initiate contact in person, by telephone, or any other means with the alleged victims.

(2) The defendant shall not knowingly go within 100 yards of the alleged victims, their residence, or place of employment.

(3) The defendant shall not possess any firearms or other deadly or dangerous weapons.

(4) The defendant shall obey all laws.

(5) The defendant, upon request at the time of his or her appearance in court, shall provide the court with an address where he or she is residing or will reside, a business address and telephone number if employed, and a residence telephone number if the defendant s residence has a telephone.

A showing by declaration that any of these conditions are violated shall, unless good cause is shown, result in the issuance of a no-bail warrant.

(Amended by Stats. 2001, Ch. 854, Sec. 35. Effective January 1, 2002.)



646.94

(a) Contingent upon a Budget Act appropriation, the Department of Corrections shall ensure that any parolee convicted of violating Section 646.9 on or after January 1, 2002, who is deemed to pose a high risk of committing a repeat stalking offense be placed on an intensive and specialized parole supervision program for a period not to exceed the period of parole.

(b) (1) The program shall include referral to specialized services, for example substance abuse treatment, for offenders needing those specialized services.

(2) Parolees participating in this program shall be required to participate in relapse prevention classes as a condition of parole.

(3) Parole agents may conduct group counseling sessions as part of the program.

(4) The department may include other appropriate offenders in the treatment program if doing so facilitates the effectiveness of the treatment program.

(c) The program shall be established with the assistance and supervision of the staff of the department primarily by obtaining the services of mental health providers specializing in the treatment of stalking patients. Each parolee placed into this program shall be required to participate in clinical counseling programs aimed at reducing the likelihood that the parolee will commit or attempt to commit acts of violence or stalk their victim.

(d) The department may require persons subject to this section to pay some or all of the costs associated with this treatment, subject to the person s ability to pay. Ability to pay means the overall capability of the person to reimburse the costs, or a portion of the costs, of providing mental health treatment, and shall include, but shall not be limited to, consideration of all of the following factors:

(1) Present financial position.

(2) Reasonably discernible future financial position.

(3) Likelihood that the person shall be able to obtain employment after the date of parole.

(4) Any other factor or factors that may bear upon the person s financial capability to reimburse the department for the costs.

(e) For purposes of this section, a mental health provider specializing in the treatment of stalking patients shall meet all of the following requirements:

(1) Be a licensed clinical social worker, as defined in Article 4 (commencing with Section 4996) of Chapter 14 of Division 2 of the Business and Professions Code, a clinical psychologist, as defined in Section 1316.5 of the Health and Safety Code, or a physician and surgeon engaged in the practice of psychiatry.

(2) Have clinical experience in the area of assessment and treatment of stalking patients.

(3) Have two letters of reference from professionals who can attest to the applicant s experience in counseling stalking patients.

(f) The program shall target parolees convicted of violating Section 646.9 who meet the following conditions:

(1) The offender has been subject to a clinical assessment.

(2) A review of the offender s criminal history indicates that the offender poses a high risk of committing further acts of stalking or acts of violence against his or her victim or other persons upon his or her release on parole.

(3) The parolee, based on his or her clinical assessment, may be amenable to treatment.

(g) On or before January 1, 2006, the Department of Corrections shall evaluate the intensive and specialized parole supervision program and make a report to the Legislature regarding the results of the program, including, but not limited to, the recidivism rate for repeat stalking related offenses committed by persons placed into the program and a cost-benefit analysis of the program.

(h) This section shall become operative upon the appropriation of sufficient funds in the Budget Act to implement this section.

(Amended by Stats. 2001, Ch. 159, Sec. 163. Effective January 1, 2002. Operation of section is contingent upon funding, as provided in subd. (h).)



647

Except as provided in subdivision (l), every person who commits any of the following acts is guilty of disorderly conduct, a misdemeanor:

(a) Who solicits anyone to engage in or who engages in lewd or dissolute conduct in any public place or in any place open to the public or exposed to public view.

(b) Who solicits or who agrees to engage in or who engages in any act of prostitution. A person agrees to engage in an act of prostitution when, with specific intent to so engage, he or she manifests an acceptance of an offer or solicitation to so engage, regardless of whether the offer or solicitation was made by a person who also possessed the specific intent to engage in prostitution. No agreement to engage in an act of prostitution shall constitute a violation of this subdivision unless some act, in addition to the agreement, is done within this state in furtherance of the commission of an act of prostitution by the person agreeing to engage in that act. As used in this subdivision, prostitution includes any lewd act between persons for money or other consideration.

(c) Who accosts other persons in any public place or in any place open to the public for the purpose of begging or soliciting alms.

(d) Who loiters in or about any toilet open to the public for the purpose of engaging in or soliciting any lewd or lascivious or any unlawful act.

(e) Who lodges in any building, structure, vehicle, or place, whether public or private, without the permission of the owner or person entitled to the possession or in control of it.

(f) Who is found in any public place under the influence of intoxicating liquor, any drug, controlled substance, toluene, or any combination of any intoxicating liquor, drug, controlled substance, or toluene, in a condition that he or she is unable to exercise care for his or her own safety or the safety of others, or by reason of his or her being under the influence of intoxicating liquor, any drug, controlled substance, toluene, or any combination of any intoxicating liquor, drug, or toluene, interferes with or obstructs or prevents the free use of any street, sidewalk, or other public way.

(g) When a person has violated subdivision (f), a peace officer, if he or she is reasonably able to do so, shall place the person, or cause him or her to be placed, in civil protective custody. The person shall be taken to a facility, designated pursuant to Section 5170 of the Welfare and Institutions Code, for the 72-hour treatment and evaluation of inebriates. A peace officer may place a person in civil protective custody with that kind and degree of force which would be lawful were he or she effecting an arrest for a misdemeanor without a warrant. A person who has been placed in civil protective custody shall not thereafter be subject to any criminal prosecution or juvenile court proceeding based on the facts giving rise to this placement. This subdivision shall not apply to the following persons:

(1) Any person who is under the influence of any drug, or under the combined influence of intoxicating liquor and any drug.

(2) Any person who a peace officer has probable cause to believe has committed any felony, or who has committed any misdemeanor in addition to subdivision (f).

(3) Any person who a peace officer in good faith believes will attempt escape or will be unreasonably difficult for medical personnel to control.

(h) Who loiters, prowls, or wanders upon the private property of another, at any time, without visible or lawful business with the owner or occupant. As used in this subdivision, loiter means to delay or linger without a lawful purpose for being on the property and for the purpose of committing a crime as opportunity may be discovered.

(i) Who, while loitering, prowling, or wandering upon the private property of another, at any time, peeks in the door or window of any inhabited building or structure, without visible or lawful business with the owner or occupant.

(j) (1) Any person who looks through a hole or opening, into, or otherwise views, by means of any instrumentality, including, but not limited to, a periscope, telescope, binoculars, camera, motion picture camera, camcorder, or mobile phone, the interior of a bedroom, bathroom, changing room, fitting room, dressing room, or tanning booth, or the interior of any other area in which the occupant has a reasonable expectation of privacy, with the intent to invade the privacy of a person or persons inside. This subdivision shall not apply to those areas of a private business used to count currency or other negotiable instruments.

(2) Any person who uses a concealed camcorder, motion picture camera, or photographic camera of any type, to secretly videotape, film, photograph, or record by electronic means, another, identifiable person under or through the clothing being worn by that other person, for the purpose of viewing the body of, or the undergarments worn by, that other person, without the consent or knowledge of that other person, with the intent to arouse, appeal to, or gratify the lust, passions, or sexual desires of that person and invade the privacy of that other person, under circumstances in which the other person has a reasonable expectation of privacy.

(3) (A) Any person who uses a concealed camcorder, motion picture camera, or photographic camera of any type, to secretly videotape, film, photograph, or record by electronic means, another, identifiable person who may be in a state of full or partial undress, for the purpose of viewing the body of, or the undergarments worn by, that other person, without the consent or knowledge of that other person, in the interior of a bedroom, bathroom, changing room, fitting room, dressing room, or tanning booth, or the interior of any other area in which that other person has a reasonable expectation of privacy, with the intent to invade the privacy of that other person.

(B) Neither of the following is a defense to the crime specified in this paragraph:

(i) The defendant was a cohabitant, landlord, tenant, cotenant, employer, employee, or business partner or associate of the victim, or an agent of any of these.

(ii) The victim was not in a state of full or partial undress.

(4) (A) Any person who photographs or records by any means the image of the intimate body part or parts of another identifiable person, under circumstances where the parties agree or understand that the image shall remain private, and the person subsequently distributes the image taken, with the intent to cause serious emotional distress, and the depicted person suffers serious emotional distress.

(B) As used in this paragraph, intimate body part means any portion of the genitals, and in the case of a female, also includes any portion of the breasts below the top of the areola, that is either uncovered or visible through less than fully opaque clothing.

(C) Nothing in this subdivision precludes punishment under any section of law providing for greater punishment.

(k) In any accusatory pleading charging a violation of subdivision (b), if the defendant has been once previously convicted of a violation of that subdivision, the previous conviction shall be charged in the accusatory pleading. If the previous conviction is found to be true by the jury, upon a jury trial, or by the court, upon a court trial, or is admitted by the defendant, the defendant shall be imprisoned in a county jail for a period of not less than 45 days and shall not be eligible for release upon completion of sentence, on probation, on parole, on work furlough or work release, or on any other basis until he or she has served a period of not less than 45 days in a county jail. In all cases in which probation is granted, the court shall require as a condition thereof that the person be confined in a county jail for at least 45 days. In no event does the court have the power to absolve a person who violates this subdivision from the obligation of spending at least 45 days in confinement in a county jail.

In any accusatory pleading charging a violation of subdivision (b), if the defendant has been previously convicted two or more times of a violation of that subdivision, each of these previous convictions shall be charged in the accusatory pleading. If two or more of these previous convictions are found to be true by the jury, upon a jury trial, or by the court, upon a court trial, or are admitted by the defendant, the defendant shall be imprisoned in a county jail for a period of not less than 90 days and shall not be eligible for release upon completion of sentence, on probation, on parole, on work furlough or work release, or on any other basis until he or she has served a period of not less than 90 days in a county jail. In all cases in which probation is granted, the court shall require as a condition thereof that the person be confined in a county jail for at least 90 days. In no event does the court have the power to absolve a person who violates this subdivision from the obligation of spending at least 90 days in confinement in a county jail.

In addition to any punishment prescribed by this section, a court may suspend, for not more than 30 days, the privilege of the person to operate a motor vehicle pursuant to Section 13201.5 of the Vehicle Code for any violation of subdivision (b) that was committed within 1,000 feet of a private residence and with the use of a vehicle. In lieu of the suspension, the court may order a person s privilege to operate a motor vehicle restricted, for not more than six months, to necessary travel to and from the person s place of employment or education. If driving a motor vehicle is necessary to perform the duties of the person s employment, the court may also allow the person to drive in that person s scope of employment.

(l) (1) A second or subsequent violation of subdivision (j) is punishable by imprisonment in a county jail not exceeding one year, or by a fine not exceeding two thousand dollars ($2,000), or by both that fine and imprisonment.

(2) If the victim of a violation of subdivision (j) was a minor at the time of the offense, the violation is punishable by imprisonment in a county jail not exceeding one year, or by a fine not exceeding two thousand dollars ($2,000), or by both that fine and imprisonment.

(Amended by Stats. 2013, Ch. 466, Sec. 1. Effective October 1, 2013.)



647.1

In addition to any fine assessed under Section 647, the judge may assess a fine not to exceed seventy dollars ($70) against any person who violates subdivision (a) or (b) of Section 647, or, if the offense involves intravenous use of a controlled substance, subdivision (f) of Section 647, with the proceeds of this fine to be used in accordance with Section 1463.23.

The court shall, however, take into consideration the defendant s ability to pay and no defendant shall be denied probation because of his or her inability to pay the fine permitted under this section.

(Added by Stats. 1988, Ch. 1243, Sec. 8.)



647.2

If a person is convicted of a violation of subdivision (f) of Section 647 and is granted probation, the court may order, with the consent of the defendant, as a term and condition of probation, in addition to any other term and condition required or authorized by law, that the defendant participate in the program prescribed in Section 23509 of the Vehicle Code.

(Amended by Stats. 1998, Ch. 118, Sec. 1.21. Effective January 1, 1999. Operative July 1, 1999, by Sec. 85 of Ch. 118.)



647.6

(a) (1) Every person who annoys or molests any child under 18 years of age shall be punished by a fine not exceeding five thousand dollars ($5,000), by imprisonment in a county jail not exceeding one year, or by both the fine and imprisonment.

(2) Every person who, motivated by an unnatural or abnormal sexual interest in children, engages in conduct with an adult whom he or she believes to be a child under 18 years of age, which conduct, if directed toward a child under 18 years of age, would be a violation of this section, shall be punished by a fine not exceeding five thousand dollars ($5,000), by imprisonment in a county jail for up to one year, or by both that fine and imprisonment.

(b) Every person who violates this section after having entered, without consent, an inhabited dwelling house, or trailer coach as defined in Section 635 of the Vehicle Code, or the inhabited portion of any other building, shall be punished by imprisonment in the state prison, or in a county jail not exceeding one year, and by a fine not exceeding five thousand dollars ($5,000).

(c) (1) Every person who violates this section shall be punished upon the second and each subsequent conviction by imprisonment in the state prison.

(2) Every person who violates this section after a previous felony conviction under Section 261, 264.1, 269, 285, 286, 288a, 288.5, or 289, any of which involved a minor under 16 years of age, or a previous felony conviction under this section, a conviction under Section 288, or a felony conviction under Section 311.4 involving a minor under 14 years of age shall be punished by imprisonment in the state prison for two, four, or six years.

(d) (1) In any case in which a person is convicted of violating this section and probation is granted, the court shall require counseling as a condition of probation, unless the court makes a written statement in the court record, that counseling would be inappropriate or ineffective.

(2) In any case in which a person is convicted of violating this section, and as a condition of probation, the court prohibits the defendant from having contact with the victim, the court order prohibiting contact shall not be modified except upon the request of the victim and a finding by the court that the modification is in the best interest of the victim. As used in this paragraph, contact with the victim includes all physical contact, being in the presence of the victim, communication by any means, any communication by a third party acting on behalf of the defendant, and any gifts.

(e) Nothing in this section prohibits prosecution under any other provision of law.

(Amended by Stats. 2012, Ch. 43, Sec. 20. Effective June 27, 2012.)



647.7

(a) In any case in which a person is convicted of violating subdivision (i) or (j) of Section 647, the court may require counseling as a condition of probation. Any defendant so ordered to be placed in a counseling program shall be responsible for paying the expense of his or her participation in the counseling program as determined by the court. The court shall take into consideration the ability of the defendant to pay, and no defendant shall be denied probation because of his or her inability to pay.

(b) Every person who, having been convicted of violating subdivision (i) or (j) of Section 647, commits a second or subsequent violation of subdivision (i) or (j) of Section 647, shall be punished by imprisonment in a county jail not exceeding one year, by a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment, except as provided in subdivision (c).

(c) Every person who, having been previously convicted of violating subdivision (i) or (j) of Section 647, commits a violation of paragraph (3) of subdivision (j) of Section 647 regardless of whether it is a first, second, or subsequent violation of that paragraph, shall be punished by imprisonment in a county jail not exceeding one year, by a fine not exceeding five thousand dollars ($5,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 296, Sec. 209. Effective January 1, 2012.)



647a

(a) Any peace officer, as defined in subdivision (a) of Section 830.1 or Section 830.31, 830.32, or 830.33, may transport any person, as quickly as is feasible, to the nearest homeless shelter, or any runaway youth or youth in crisis to the nearest runaway shelter, if the officer inquires whether the person desires the transportation, and the person does not object to the transportation. Any officer exercising due care and precaution shall not be liable for any damages or injury incurred during transportation.

(b) Notwithstanding any other provision of law, this section shall become operative in a county only if the board of supervisors adopts the provisions of this section by ordinance. The ordinance shall include a provision requiring peace officers to determine the availability of space at the nearest homeless or runaway shelter prior to transporting any person.

(Amended by Stats. 1998, Ch. 1065, Sec. 1. Effective January 1, 1999.)



647b

Every person who loiters about any school in which adults are in attendance at courses established pursuant to Chapter 10 (commencing with Section 52500) of Part 28 of the Education Code, and who annoys or molests any person in attendance therein shall be punished by a fine of not exceeding one thousand dollars ($1,000) or by imprisonment in the county jail for not exceeding six months, or by both such fine and imprisonment.

(Amended by Stats. 1987, Ch. 828, Sec. 42.)



647c

Every person who willfully and maliciously obstructs the free movement of any person on any street, sidewalk, or other public place or on or in any place open to the public is guilty of a misdemeanor.

Nothing in this section affects the power of a county or a city to regulate conduct upon a street, sidewalk, or other public place or on or in a place open to the public.

(Amended by Stats. 1968, Ch. 122.)



647d

(a) Notwithstanding any other provision of law, subdivision (b) shall become operative in a county only if the board of supervisors adopts the provisions of subdivision (b) by ordinance after a finding that sufficient alcohol treatment and recovery facilities exist or will exist to accommodate the persons described in that subdivision.

(b) In any accusatory pleading charging a violation of subdivision (f) of Section 647, if the defendant has been previously convicted two or more times of a violation of subdivision (f) of Section 647 within the previous 12 months, each such previous conviction shall be charged in the accusatory pleading. If two or more of the previous convictions are found to be true by the jury, upon a jury trial, or by the court, upon a court trial, or are admitted by the defendant, the defendant shall be imprisoned in the county jail for a period of not less than 90 days. The trial court may grant probation or suspend the execution of sentence imposed upon the defendant if the court, as a condition of the probation or suspension, orders the defendant to spend 60 days in an alcohol treatment and recovery program in a facility which, as a minimum, meets the standards described in the guidelines for alcoholic recovery home programs issued by the Division of Alcohol Programs of the Department of Alcohol and Drug Abuse.

(c) The provisions of Section 4019 shall apply to the conditional attendance of an alcohol treatment and recovery program described in subdivision (b).

(Added by Stats. 1981, Ch. 1009, Sec. 1.)



647e

(a) A city, county, or city and county may by local ordinance provide that no person who has in his or her possession any bottle, can or other receptacle containing any alcoholic beverage which has been opened, or a seal broken, or the contents of which have been partially removed, shall enter, be, or remain on the posted premises of, including the posted parking lot immediately adjacent to, any retail package off-sale alcoholic beverage licensee licensed pursuant to Division 9 (commencing with Section 23000) of the Business and Professions Code, or on any public sidewalk immediately adjacent to the licensed and posted premises. Any person violating any provision of such an ordinance shall be guilty of an infraction.

(b) As used in subdivision (a), posted premises means those premises which are subject to licensure under any retail package off-sale alcoholic beverage license, the parking lot immediately adjacent to the licensed premises and any public sidewalk immediately adjacent to the licensed premises on which clearly visible notices indicate to the patrons of the licensee and parking lot and to persons on the public sidewalk, that the provisions of subdivision (a) are applicable. Any local ordinance adopted pursuant to this section shall require posting of the premises.

(c) The provisions of this section shall not apply to a private residential parking lot which is immediately adjacent to the posted premises.

Nothing in this section shall affect the power of a county or a city, or city and county, to regulate the possession of an opened alcoholic beverage in any public place or in a place open to the public.

(Added by Stats. 1983, Ch. 514, Sec. 1. Effective July 28, 1983.)



647f

In any accusatory pleading charging a violation of subdivision (b) of Section 647, if the defendant has been previously convicted one or more times of a violation of that subdivision or of any other offense listed in subdivision (d) of Section 1202.1, and in connection with one or more of those convictions a blood test was administered pursuant to Section 1202.1 or 1202.6 with positive test results, of which the defendant was informed, the previous conviction and positive blood test results, of which the defendant was informed, shall be charged in the accusatory pleading. If the previous conviction and informed test results are found to be true by the trier of fact or are admitted by the defendant, the defendant is guilty of a felony.

(Amended by Stats. 1989, Ch. 765, Sec. 1.)



648

Every person who makes, issues, or puts in circulation any bill, check, ticket, certificate, promissory note, or the paper of any bank, to circulate as money, except as authorized by the laws of the United States, for the first offense, is guilty of a misdemeanor, and for each and every subsequent offense, is guilty of felony.

(Enacted 1872.)



648a

(a) Every person who has in his or her possession for any illegal purpose or who makes, sells, issues, or puts in circulation any slug or token that does not conform to the limitations on size, shape, weight, construction, and use specified in subdivision (b) is guilty of a misdemeanor. The term slug and the term token, as used in this section, mean any piece of metal or other material not a coin of the United States or a foreign country. However, tokens sold by and accepted as fares by electric railways and lettered checks having a returnable trade value shall not be subject to the provisions of this section.

(b) (1) The slug or token shall either be clearly identified with the name and location of the establishment from which it originates on at least one side or shall contain an identifying mark or logo that clearly indicates the identity of the manufacturer.

(2) The slug or token shall not be within any of the following diameter ranges in inches:

(A) 0.680-0.775.

(B) 0.810-0.860.

(C) 0.910-0.980.

(D) 1.018-1.068.

(E) 1.180-1.230.

(F) 1.475-1.525.

(3) The slug or token shall not be manufactured from a three-layered material consisting of a copper-nickel alloy clad on both sides of a pure core, nor from a copper-based material except if the total of zinc, nickel, aluminum, magnesium, and other alloying materials is at least 20 percent of the token s weight.

(4) The slug or token shall not possess sufficient magnetic properties so as to be accepted by a coin mechanism.

(5) The design on the slug or token shall not resemble any current or past foreign or United States coinage.

(6) Establishments using these slugs or tokens shall prominently and conspicuously post signs on their premises notifying patrons that federal law prohibits the use of the slugs or tokens outside the premises for any monetary purpose.

(7) The issuing establishment shall not accept slugs or tokens as payment for any goods or services offered by the establishment with the exception of the specific use for which the slugs or tokens were designed.

(Amended by Stats. 1997, Ch. 354, Sec. 1. Effective January 1, 1998.)



649

Any person engaged in the transportation of persons by taxicab or other means of conveyance who knowingly misdirects a prospective guest of any hotel, inn, boardinghouse or lodginghouse or knowingly takes such a prospective guest to a hotel, inn, boardinghouse or lodginghouse different from that of his instructions from such prospective guest is guilty of a misdemeanor.

(Added by Stats. 1953, Ch. 32.)



649a

Any person engaged in the operation of any hotel, inn, boardinghouse or lodginghouse who pays another any compensation for inducing or attempting to induce, by false statement or misrepresentation, prospective guests of a given hotel, inn, boardinghouse or lodginghouse to enter, lodge at or become a guest of any other hotel, inn, boardinghouse or lodginghouse is guilty of a misdemeanor.

(Added by Stats. 1953, Ch. 32.)



651

It is a misdemeanor for any person to buy, receive, sell, give away, dispose of, exchange or barter any Federal order stamps except for the foods or cotton goods for which they are issued.

This section does not apply to any person buying, receiving, selling, giving away, disposing of, exchanging or bartering any Federal order stamps subsequent to the redemption of such stamps in the manner provided by State or Federal law for the foods or cotton goods for which they are issued.

As used in this section, Federal order stamps refers to stamps issued by the United States Department of Agriculture or its duly authorized agent for food and surplus food or cotton and surplus cotton.

(Added by Stats. 1941, Ch. 682.)



652

(a) It shall be an infraction for any person to perform or offer to perform body piercing upon a person under the age of 18 years, unless the body piercing is performed in the presence of, or as directed by a notarized writing by, the person s parent or guardian.

(b) This section does not apply to the body piercing of an emancipated minor.

(c) As used in this section, body piercing means the creation of an opening in the body of a human being for the purpose of inserting jewelry or other decoration, including, but not limited to, the piercing of a lip, tongue, nose, or eyebrow. Body piercing does not include the piercing of an ear.

(d) Neither the minor upon whom the body piercing was performed, nor the parent or guardian of that minor, nor any other minor is liable for punishment under this section.

(Amended by Stats. 2006, Ch. 538, Sec. 502. Effective January 1, 2007.)



653

Every person who tattoos or offers to tattoo a person under the age of 18 years is guilty of a misdemeanor.

As used in this section, to tattoo means to insert pigment under the surface of the skin of a human being, by pricking with a needle or otherwise, so as to produce an indelible mark or figure visible through the skin.

This section is not intended to apply to any act of a licensed practitioner of the healing arts performed in the course of his practice.

(Added by Stats. 1955, Ch. 1422.)



653b

(a) Except as provided in subdivision (b) or (c), every person who loiters about any school or public place at or near which children attend or normally congregate and who remains at any school or public place at or near which children attend or normally congregate, or who reenters or comes upon a school or place within 72 hours, after being asked to leave by the chief administrative official of that school or, in the absence of the chief administrative official, the person acting as the chief administrative official, or by a member of the security patrol of the school district who has been given authorization, in writing, by the chief administrative official of that school to act as his or her agent in performing this duty, or a city police officer, or sheriff or deputy sheriff, or Department of the California Highway Patrol peace officer is a vagrant, and is punishable by a fine of not exceeding one thousand dollars ($1,000) or by imprisonment in a county jail for a period not exceeding six months, or by both that fine and imprisonment.

(b) Every person required to register as a sex offender who violates subdivision (a) shall be punished as follows:

(1) Upon a first conviction, by a fine not exceeding two thousand dollars ($2,000), by imprisonment in a county jail for a period of not more than six months, or by both that fine and imprisonment.

(2) If the defendant has been previously convicted once of a violation of this section or former Section 653g, by imprisonment in a county jail for a period of not less than 10 days or more than six months, or by both imprisonment and a fine of not exceeding two thousand dollars ($2,000), and shall not be released on probation, parole, or any other basis until he or she has served at least 10 days.

(3) If the defendant has been previously convicted two or more times of a violation of this section or former Section 653g, by imprisonment in a county jail for a period of not less than 90 days or more than six months, or by both imprisonment and a fine of not exceeding two thousand dollars ($2,000), and shall not be released on probation, parole, or any other basis until he or she has served at least 90 days.

(c) Any person required to register with the chief of police or sheriff pursuant to Section 186.30 who violates subdivision (a) shall be punished as follows:

(1) Upon first conviction, by a fine not exceeding one thousand dollars ($1,000), by imprisonment in a county jail for a period of not more than one year, or by both that fine and imprisonment.

(2) Upon a second conviction, by a fine not exceeding two thousand dollars ($2,000), by imprisonment in a county jail for a period of not more than one year, or by both that fine and imprisonment. The court shall consider a period of imprisonment of at least 10 days.

(3) If the defendant has been previously convicted two or more times, by a fine not exceeding two thousand dollars ($2,000), by imprisonment in a county jail for a period of not more than one year, or by both that fine and imprisonment. The court shall consider a period of imprisonment of at least 90 days.

(d) As used in this section, loiter means to delay, to linger, or to idle about a school or public place without lawful business for being present.

(e) Nothing in this section shall preclude or prohibit prosecution under any other provision of law.

(Amended by Stats. 2009, Ch. 592, Sec. 1. Effective January 1, 2010.)



653c

(a) No person required to register as a sex offender pursuant to Section 290 for an offense committed against an elder or dependent adult, as defined in Section 368, other than a resident of the facility, shall enter or remain on the grounds of a day care or residential facility where elders or dependent adults are regularly present or living, without having registered with the facility administrator or his or her designees, except to proceed expeditiously to the office of the facility administrator or designee for the purpose of registering.

(b) In order to register pursuant to subdivision (a), a sex offender shall advise the facility administrator or designee that he or she is a sex offender; provide his or her name, address, and purpose for entering the facility; and provide proof of identity.

(c) The facility administrator may refuse to register, impose restrictions on registration, or revoke the registration of a sex offender if he or she has a reasonable basis for concluding that the offender s presence or acts would disrupt, or have disrupted, the facility, any resident, employee, volunteer, or visitor; would result, or has resulted, in damage to property; the offender s presence at the facility would interfere, or has interfered, with the peaceful conduct of the activities of the facility; or would otherwise place at risk the facility, or any employee, volunteer or visitor.

(d) Punishment for any violation of this section shall be as follows:

(1) Upon a first conviction by a fine of not exceeding two thousand dollars ($2,000), by imprisonment in a county jail for a period of not more than six months, or by both that fine and imprisonment.

(2) If the defendant has been previously convicted once of a violation of this section, by imprisonment in a county jail for a period of not less than 10 days or more than six months, or by both imprisonment and a fine of not exceeding two thousand dollars ($2,000), and shall not be released on probation, parole, or any other basis until he or she has served at least 10 days.

(3) If the defendant has been previously convicted two or more times of a violation of this section, by imprisonment in a county jail for a period of not less than 90 days or more than six months, or by both imprisonment and a fine of not exceeding two thousand dollars ($2,000), and shall not be released on probation, parole, or any other basis until he or she has served at least 90 days.

(e) Nothing in this section shall preclude or prohibit prosecution under any other provision of law.

(Added by Stats. 2006, Ch. 337, Sec. 28. Effective September 20, 2006.)



653d

Every person who sells machinery used or to be used for mining purposes who fails to give to the buyer, at the time of sale, a bill of sale for the machinery, or who fails to keep a written record of the sale, giving the date thereof, describing the machinery, and showing the name and address of the buyer, and every buyer of such machinery, if in this State, who fails to keep a record of his purchase of such machinery, giving the name and address of the seller, describing the machinery, and showing the date of the purchase, is guilty of a misdemeanor.

(Added by Stats. 1959, Ch. 222.)



653f

(a) Every person who, with the intent that the crime be committed, solicits another to offer, accept, or join in the offer or acceptance of a bribe, or to commit or join in the commission of carjacking, robbery, burglary, grand theft, receiving stolen property, extortion, perjury, subornation of perjury, forgery, kidnapping, arson or assault with a deadly weapon or instrument or by means of force likely to produce great bodily injury, or, by the use of force or a threat of force, to prevent or dissuade any person who is or may become a witness from attending upon, or testifying at, any trial, proceeding, or inquiry authorized by law, shall be punished by imprisonment in a county jail for not more than one year or pursuant to subdivision (h) of Section 1170, or by a fine of not more than ten thousand dollars ($10,000), or the amount which could have been assessed for commission of the offense itself, whichever is greater, or by both the fine and imprisonment.

(b) Every person who, with the intent that the crime be committed, solicits another to commit or join in the commission of murder shall be punished by imprisonment in the state prison for three, six, or nine years.

(c) Every person who, with the intent that the crime be committed, solicits another to commit rape by force or violence, sodomy by force or violence, oral copulation by force or violence, or any violation of Section 264.1, 288, or 289, shall be punished by imprisonment in the state prison for two, three, or four years.

(d) (1) Every person who, with the intent that the crime be committed, solicits another to commit an offense specified in Section 11352, 11379, 11379.5, 11379.6, or 11391 of the Health and Safety Code shall be punished by imprisonment in a county jail not exceeding six months. Every person, who, having been convicted of soliciting another to commit an offense specified in this subdivision, is subsequently convicted of the proscribed solicitation, shall be punished by imprisonment in a county jail not exceeding one year, or pursuant to subdivision (h) of Section 1170.

(2) This subdivision does not apply where the term of imprisonment imposed under other provisions of law would result in a longer term of imprisonment.

(e) Every person who, with the intent that the crime be committed, solicits another to commit an offense specified in Section 14014 of the Welfare and Institutions Code shall be punished by imprisonment in a county jail for not exceeding six months. Every person who, having been convicted of soliciting another to commit an offense specified in this subdivision, is subsequently convicted of the proscribed solicitation, shall be punished by imprisonment in a county jail not exceeding one year, or pursuant to subdivision (h) of Section 1170.

(f) An offense charged in violation of subdivision (a), (b), or (c) shall be proven by the testimony of two witnesses, or of one witness and corroborating circumstances. An offense charged in violation of subdivision (d) or (e) shall be proven by the testimony of one witness and corroborating circumstances.

(Amended by Stats. 2012, Ch. 43, Sec. 21. Effective June 27, 2012.)



653h

(a) Every person is guilty of a public offense punishable as provided in subdivisions (b) and (c), who:

(1) Knowingly and willfully transfers or causes to be transferred any sounds that have been recorded on a phonograph record, disc, wire, tape, film or other article on which sounds are recorded, with intent to sell or cause to be sold, or to use or cause to be used for commercial advantage or private financial gain through public performance, the article on which the sounds are so transferred, without the consent of the owner.

(2) Transports for monetary or like consideration within this state or causes to be transported within this state any such article with the knowledge that the sounds thereon have been so transferred without the consent of the owner.

(b) Any person who has been convicted of a violation of subdivision (a), shall be punished by imprisonment in the county jail not to exceed one year, by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or five years, or by a fine not to exceed five hundred thousand dollars ($500,000), or by both that fine and imprisonment, if the offense involves the transfer or transportation, or conduct causing that transfer or transportation, of not less than 1,000 of the articles described in subdivision (a).

(c) Any person who has been convicted of any other violation of subdivision (a) not described in subdivision (b), shall be punished by imprisonment in the county jail not to exceed one year, or by a fine of not more than fifty thousand dollars ($50,000), or by both that fine and imprisonment. A second or subsequent conviction under subdivision (a) not described in subdivision (b) shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 or by a fine not to exceed two hundred thousand dollars ($200,000), or by both that fine and imprisonment.

(d) Every person who offers for sale or resale, or sells or resells, or causes the sale or resale, or rents, or possesses for these purposes, any article described in subdivision (a) with knowledge that the sounds thereon have been so transferred without the consent of the owner is guilty of a public offense.

(1) A violation of subdivision (d) involving not less than 100 of those articles shall be punishable by imprisonment in a county jail not to exceed one year or by a fine not to exceed twenty thousand dollars ($20,000), or by both that fine and imprisonment. A second or subsequent conviction for the conduct described in this paragraph shall be punishable by imprisonment in the county jail not to exceed one year or pursuant to subdivision (h) of Section 1170, or by a fine not to exceed fifty thousand dollars ($50,000), or by both that fine and imprisonment.

(2) A person who has been convicted of any violation of this subdivision not described in paragraph (1) shall be punished by imprisonment in the county jail not to exceed six months or by a fine not to exceed ten thousand dollars ($10,000), or by both that fine and imprisonment. A second conviction for the conduct described in this paragraph shall be punishable by imprisonment in the county jail not to exceed one year or by a fine not to exceed twenty thousand dollars ($20,000), or by both that fine and imprisonment. A third or subsequent conviction for the conduct described in this paragraph shall be punishable by imprisonment in the county jail not to exceed one year or pursuant to subdivision (h) of Section 1170, or by a fine not to exceed fifty thousand dollars ($50,000), or by both that fine and imprisonment.

(e) As used in this section, person means any individual, partnership, partnership s member or employee, corporation, limited liability company, association or corporation or association employee, officer or director; owner means the person who owns the original master recording embodied in the master phonograph record, master disc, master tape, master film or other article used for reproducing recorded sounds on phonograph records, discs, tapes, films or other articles on which sound is or can be recorded, and from which the transferred recorded sounds are directly or indirectly derived; and master recording means the original fixation of sounds upon a recording from which copies can be made.

(f) This section shall neither enlarge nor diminish the right of parties in private litigation.

(g) This section does not apply to any person engaged in radio or television broadcasting who transfers, or causes to be transferred, any such sounds (other than from the sound track of a motion picture) intended for, or in connection with, broadcast transmission or related uses, or for archival purposes.

(h) This section does not apply to any not-for-profit educational institution or any federal or state governmental entity, if the institution or entity has as a primary purpose the advancement of the public s knowledge and the dissemination of information regarding America s musical cultural heritage, provided that this purpose is clearly set forth in the institution s or entity s charter, bylaws, certificate of incorporation, or similar document, and the institution or entity has, prior to the transfer, made a good faith effort to identify and locate the owner or owners of the sound recordings to be transferred and, provided that the owner or owners could not be and have not been located. Nothing in this section shall be construed to relieve an institution or entity of its contractual or other obligation to compensate the owners of sound recordings to be transferred. In order to continue the exemption permitted by this subdivision, the institution or entity shall make continuing efforts to locate such owners and shall make an annual public notice of the fact of the transfers in newspapers of general circulation serving the jurisdictions where the owners were incorporated or doing business at the time of initial affixations. The institution or entity shall keep on file a record of the efforts made to locate such owners for inspection by appropriate governmental agencies.

(i) This section applies only to those articles that were initially mastered prior to February 15, 1972.

(Amended by Stats. 2011, Ch. 15, Sec. 433. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



653i

Any person who is involved in a skiing accident and who leaves the scene of the accident knowing or having reason to believe that any other person involved in the accident is in need of medical and other assistance, except to notify the proper authorities or to obtain assistance, shall be guilty of an infraction punishable by fine not exceeding one thousand dollars ($1,000).

(Added by Stats. 1977, Ch. 870.)



653j

(a) Every person 18 years of age or older who, in any voluntary manner, solicits, induces, encourages, or intimidates any minor with the intent that the minor shall commit a felony in violation of paragraph (1) of subdivision (c) of Section 136.1 or Section 187, 211, 215, 245, 246, 451, 459, or 520 of the Penal Code, or Section 10851 of the Vehicle Code, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for a period of three, five, or seven years. If the minor is 16 years of age or older at the time of the offense, this section shall only apply when the adult is at least five years older than the minor at the time the offense is committed.

(b) In no case shall the court impose a sentence pursuant to subdivision (a) which exceeds the maximum penalty prescribed for the felony offense for which the minor was solicited, induced, encouraged, or intimidated to commit.

(c) Whenever a sentence is imposed under subdivision (a), the court shall consider the severity of the underlying crime as one of the circumstances in aggravation.

(Amended by Stats. 2011, Ch. 15, Sec. 434. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



653m

(a) Every person who, with intent to annoy, telephones or makes contact by means of an electronic communication device with another and addresses to or about the other person any obscene language or addresses to the other person any threat to inflict injury to the person or property of the person addressed or any member of his or her family, is guilty of a misdemeanor. Nothing in this subdivision shall apply to telephone calls or electronic contacts made in good faith.

(b) Every person who, with intent to annoy or harass, makes repeated telephone calls or makes repeated contact by means of an electronic communication device, or makes any combination of calls or contact, to another person is, whether or not conversation ensues from making the telephone call or contact by means of an electronic communication device, guilty of a misdemeanor. Nothing in this subdivision shall apply to telephone calls or electronic contacts made in good faith or during the ordinary course and scope of business.

(c) Any offense committed by use of a telephone may be deemed to have been committed when and where the telephone call or calls were made or received. Any offense committed by use of an electronic communication device or medium, including the Internet, may be deemed to have been committed when and where the electronic communication or communications were originally sent or first viewed by the recipient.

(d) Subdivision (a) or (b) is violated when the person acting with intent to annoy makes a telephone call or contact by means of an electronic communication device requesting a return call and performs the acts prohibited under subdivision (a) or (b) upon receiving the return call.

(e) Subdivision (a) or (b) is violated when a person knowingly permits any telephone or electronic communication under the person s control to be used for the purposes prohibited by those subdivisions.

(f) If probation is granted, or the execution or imposition of sentence is suspended, for any person convicted under this section, the court may order as a condition of probation that the person participate in counseling.

(g) For purposes of this section, the term electronic communication device includes, but is not limited to, telephones, cellular phones, computers, video recorders, facsimile machines, pagers, personal digital assistants, smartphones, and any other device that transfers signs, signals, writing, images, sounds, or data. Electronic communication device also includes, but is not limited to, videophones, TTY/TDD devices, and all other devices used to aid or assist communication to or from deaf or disabled persons. Electronic communication has the same meaning as the term defined in Subsection 12 of Section 2510 of Title 18 of the United States Code.

(Amended by Stats. 2008, Ch. 109, Sec. 1. Effective January 1, 2009.)



653n

Any person who installs or who maintains after April 1, 1970, any two-way mirror permitting observation of any restroom, toilet, bathroom, washroom, shower, locker room, fitting room, motel room, or hotel room, is guilty of a misdemeanor.

This section does not apply to such areas (a) in state or local public penal, correctional, custodial, or medical institutions which are used by, or for the treatment of, persons who are committed or voluntarily confined to such institutions or voluntarily receive treatment therein; (b) in private custodial or medical institutions, which are used by, or for the treatment of, persons who are committed or voluntarily confined to such institutions or voluntarily receive treatment therein; (c) in public or private treatment facilities which are used by, or for the treatment of, persons who are committed or voluntarily confined to such facilities or voluntarily receive treatment therein; (d) in buildings operated by state or local law enforcement agencies; or (e) in public or private educational institutions.

Two-way mirror as used in this section means a mirror or other surface which permits any person on one side thereof to see through it under certain conditions of lighting, while any person on the other side thereof or other surface at that time can see only the usual mirror or other surface reflection.

(Added by Stats. 1969, Ch. 428.)



653o

(a) It is unlawful to import into this state for commercial purposes, to possess with intent to sell, or to sell within the state, the dead body, or any part or product thereof, of any polar bear, leopard, ocelot, tiger, cheetah, jaguar, sable antelope, wolf (Canis lupus), zebra, whale, cobra, python, sea turtle, colobus monkey, kangaroo, vicuna, sea otter, free-roaming feral horse, dolphin or porpoise (Delphinidae), Spanish lynx, or elephant.

(b) (1) Commencing January 1, 2015, it shall be unlawful to import into this state for commercial purposes, to possess with intent to sell, or to sell within the state, the dead body, or any part or product thereof, of any crocodile or alligator.

(2) This subdivision shall not be construed to authorize the importation or sale of any alligator or crocodilian species, or any products thereof, that are listed as endangered under the federal Endangered Species Act, or to allow the importation or sale of any alligator or crocodilian species, or any products thereof, in violation of any federal law or any international treaty to which the United States is a party.

(c) (1) This section shall not apply to kangaroos that may be harvested lawfully under Australian national and state law, the federal Endangered Species Act of 1971 (16 U.S.C. Sec. 1531 et seq.), and applicable international conventions, provided that the Department of Fish and Game is annually informed in writing, by May 1, by the Australian government that the commercial harvest of kangaroos in any future year will not exceed the official quota for that year, consistent with Australian national and state law, and of the sustainability principles on which that quota is based.

(2) If the department fails to receive the report described in paragraph (1), the department shall inform the Australian national government that future importation of kangaroos that otherwise may be harvested lawfully under Australian national and state law, the federal Endangered Species Act of 1971 (16 U.S.C. Sec. 1531 et seq.), and applicable international conventions shall be halted and their importation into this state for commercial purposes, possession with intent to sell, or sale within the state will be subject to the provisions of this section.

(d) Any person who violates any provision of this section is guilty of a misdemeanor and shall be subject to a fine of not less than one thousand dollars ($1,000) and not to exceed five thousand dollars ($5,000) or imprisonment in the county jail not to exceed six months, or both that fine and imprisonment, for each violation.

(e) The prohibitions against importation for commercial purposes, possession with intent to sell, and sale of the species listed in this section are severable. A finding of the invalidity of any one or more prohibitions shall not affect the validity of any remaining prohibitions.

(f) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended (as amended by Stats. 2009, Ch. 15, Sec. 1) by Stats. 2010, Ch. 412, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2016, by its own provisions. See later operative version, as amended by Sec. 2 of Ch. 412.)



653o

(a) It is unlawful to import into this state for commercial purposes, to possess with intent to sell, or to sell within the state, the dead body, or any part or product thereof, of any polar bear, leopard, ocelot, tiger, cheetah, jaguar, sable antelope, wolf (Canis lupus), zebra, whale, cobra, python, sea turtle, colobus monkey, kangaroo, vicuna, sea otter, free-roaming feral horse, dolphin or porpoise (Delphinidae), Spanish lynx, or elephant.

(b) (1) Commencing January 1, 2015, it shall be unlawful to import into this state for commercial purposes, to possess with intent to sell, or to sell within the state, the dead body, or any part or product thereof, of any crocodile or alligator.

(2) This subdivision shall not be construed to authorize the importation or sale of any alligator or crocodilian species, or any products thereof, that are listed as endangered under the federal Endangered Species Act, or to allow the importation or sale of any alligator or crocodilian species, or any products thereof, in violation of any federal law or any international treaty to which the United States is a party.

(c) Any person who violates any provision of this section is guilty of a misdemeanor and shall be subject to a fine of not less than one thousand dollars ($1,000) and not to exceed five thousand dollars ($5,000) or imprisonment in the county jail not to exceed six months, or both that fine and imprisonment, for each violation.

(d) The prohibitions against importation for commercial purposes, possession with intent to sell, and sale of the species listed in this section are severable. A finding of the invalidity of any one or more prohibitions shall not affect the validity of any remaining prohibitions.

(e) This section shall become operative on January 1, 2016.

(Amended (as amended by Stats. 2009, Ch. 15, Sec. 2) by Stats. 2010, Ch. 412, Sec. 2. Effective January 1, 2011. Section operative January 1, 2016, by its own provisions.)



653p

It is unlawful to possess with the intent to sell, or to sell, within the state, the dead body, or any part or product thereof, of any species or subspecies of any fish, bird, mammal, amphibian, reptile, mollusk, invertebrate, or plant, the importation of which is illegal under the Federal Endangered Species Act of 1973 (Title 16, United States Code Sec. 1531 et seq.) and subsequent amendments, or under the Marine Mammal Protection Act of 1972 (Title 16, United States Code Sec. 1361 et seq.), or which is listed in the Federal Register by the Secretary of the Interior pursuant to the above acts. The violation of any federal regulations adopted pursuant to the above acts shall also be deemed a violation of this section and shall be prosecuted by the appropriate state or local officials.

(Amended by Stats. 1976, Ch. 692.)



653q

It is unlawful to import into this state for commercial purposes, to possess with intent to sell, or to sell within the state, the dead body, or any part or product thereof, of any seal.

Any person who violates any provision of this section is guilty of a misdemeanor and shall be subject to a fine of not less than one thousand dollars ($1,000) and not to exceed five thousand dollars ($5,000) or imprisonment in the county jail for not to exceed six months, or both such fine and imprisonment, for each violation.

(Added by Stats. 1971, Ch. 1200.)



653r

Notwithstanding the provisions of Section 3 of Chapter 1557 of the Statutes of 1970, it shall be unlawful to possess with intent to sell, or to sell, within this state, after June 1, 1972, the dead body, or any part or product thereof, of any fish, bird, amphibian, reptile, or mammal specified in Section 653o or 653p.

Violation of this section constitutes a misdemeanor.

(Added by Stats. 1971, Ch. 1283.)



653s

(a) Any person who transports or causes to be transported for monetary or other consideration within this state, any article containing sounds of a live performance with the knowledge that the sounds thereon have been recorded or mastered without the consent of the owner of the sounds of the live performance is guilty of a public offense punishable as provided in subdivision (g) or (h).

(b) As used in this section and Section 653u:

(1) Live performance means the recitation, rendering, or playing of a series of musical, spoken, or other sounds in any audible sequence thereof.

(2) Article means the original disc, wire, tape, film, phonograph record, or other recording device used to record or master the sounds of the live performance and any copy or reproduction thereof which duplicates, in whole or in part, the original.

(3) Person means any individual, partnership, partnership member or employee, corporation, association, or corporation or association employee, officer, or director, limited liability company, or limited liability company manager or officer.

(c) In the absence of a written agreement or operation of law to the contrary, the performer or performers of the sounds of a live performance shall be presumed to own the right to record or master those sounds.

(d) For purposes of this section, a person who is authorized to maintain custody and control over business records reflecting the consent of the owner to the recordation or master recording of a live performance shall be a proper witness in any proceeding regarding the issue of consent.

Any witness called pursuant to this section shall be subject to all rules of evidence relating to the competency of a witness to testify and the relevance and admissibility of the testimony offered.

(e) This section shall neither enlarge nor diminish the rights and remedies of parties to a recording or master recording which they might otherwise possess by law.

(f) This section shall not apply to persons engaged in radio or television broadcasting or cablecasting who record or fix the sounds of a live performance for, or in connection with, broadcast or cable transmission and related uses in educational television or radio programs, for archival purposes, or for news programs or purposes if the recordation or master recording is not commercially distributed independent of the broadcast or cablecast by or through the broadcasting or cablecasting entity to subscribers or the general public.

(g) Any person who has been convicted of a violation of subdivision (a), shall be punished by imprisonment in the county jail not to exceed one year, or by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or five years, or by a fine not to exceed five hundred thousand dollars ($500,000), or by both, if the offense involves the transportation or causing to be transported of not less than 1,000 articles described in subdivision (a).

(h) Any person who has been convicted of any other violation of subdivision (a) not described in subdivision (g) shall be punished by imprisonment in the county jail not to exceed one year, or by a fine not to exceed fifty thousand dollars ($50,000), or by both that fine and imprisonment. A second or subsequent conviction under subdivision (a) not described in subdivision (g) shall be punished by imprisonment in the county jail not to exceed one year or pursuant to subdivision (h) of Section 1170, or by a fine not to exceed two hundred thousand dollars ($200,000), or by both that fine and imprisonment.

(i) Every person who offers for sale or resale, or sells or resells, or causes the sale or resale, or rents, or possesses for these purposes, any article described in subdivision (a) with knowledge that the sounds thereon have been so recorded or mastered without the consent of the owner of the sounds of a live performance is guilty of a public offense.

(1) A violation of subdivision (i) involving not less than 100 of those articles shall be punishable by imprisonment in a county jail not to exceed one year or by a fine not to exceed twenty thousand dollars ($20,000), or by both that fine and imprisonment. A second or subsequent conviction for the conduct described in this paragraph shall be punishable by imprisonment in the county jail not to exceed one year or pursuant to subdivision (h) of Section 1170, or by a fine not to exceed fifty thousand dollars ($50,000), or by both.

(2) A person who has been convicted of any violation of this subdivision not described in paragraph (1) shall be punished by imprisonment in the county jail not to exceed six months or by a fine not to exceed ten thousand dollars ($10,000), or by both that fine and imprisonment. A second conviction for the conduct described in this paragraph shall be punishable by imprisonment in the county jail not to exceed one year or by a fine not to exceed twenty thousand dollars ($20,000), or by both that fine and imprisonment. A third or subsequent conviction for the conduct described in this paragraph shall be punishable by imprisonment in the county jail not to exceed one year or pursuant to subdivision (h) of Section 1170, or by a fine not to exceed fifty thousand dollars ($50,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 435. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



653t

(a) A person commits a public offense if the person knowingly and maliciously interrupts, disrupts, impedes, or otherwise interferes with the transmission of a communication over an amateur or a citizen s band radio frequency, the purpose of which communication is to inform or inquire about an emergency.

(b) For purposes of this section, emergency means a condition or circumstance in which an individual is or is reasonably believed by the person transmitting the communication to be in imminent danger of serious bodily injury, in which property is or is reasonably believed by the person transmitting the communication to be in imminent danger of extensive damage or destruction, or in which that injury or destruction has occurred and the person transmitting is attempting to summon assistance.

(c) A violation of subdivision (a) is a misdemeanor punishable by a fine not to exceed one thousand dollars ($1,000), by imprisonment in a county jail not to exceed six months, or by both, unless, as a result of the commission of the offense, serious bodily injury or property loss in excess of ten thousand dollars ($10,000) occurs, in which event the offense is a felony punishable by imprisonment pursuant to subdivision (h) of Section 1170.

(d) Any person who knowingly and maliciously interrupts, disrupts, impedes, or otherwise interferes with the transmission of an emergency communication over a public safety radio frequency, when the offense results in serious bodily injury or property loss in excess of ten thousand dollars ($10,000), is guilty of a felony punishable by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 436. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



653u

(a) Any person who records or masters or causes to be recorded or mastered on any article with the intent to sell for commercial advantage or private financial gain, the sounds of a live performance with the knowledge that the sounds thereon have been recorded or mastered without the consent of the owner of the sounds of the live performance is guilty of a public offense punishable as provided in subdivisions (d) and (e).

(b) In the absence of a written agreement or operation of law to the contrary, the performer or performers of the sounds of a live performance shall be presumed to own the right to record or master those sounds.

(c) (1) For purposes of this section, a person who is authorized to maintain custody and control over business records reflecting the consent of the owner to the recordation or master recording of a live performance shall be a proper witness in any proceeding regarding the issue of consent.

(2) Any witness called pursuant to this section shall be subject to all rules of evidence relating to the competency of a witness to testify and the relevance and admissibility of the testimony offered.

(d) Any person who has been convicted of a violation of subdivision (a) shall be punished by imprisonment in the county jail not to exceed one year, or by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or five years, or by a fine not to exceed five hundred thousand dollars ($500,000), or by both that fine and imprisonment, if the offense involves the recording, mastering, or causing to be recorded or mastered at least 1,000 articles described in subdivision (a).

(e) Any person who has been convicted of any other violation of subdivision (a) not described in subdivision (d), shall be punished by imprisonment in the county jail not to exceed one year, or by a fine not to exceed fifty thousand dollars ($50,000), or by both that fine and imprisonment. A second or subsequent conviction under subdivision (a) not described in subdivision (d) shall be punished by imprisonment in the county jail not to exceed one year or pursuant to subdivision (h) of Section 1170 or by a fine not to exceed two hundred thousand dollars ($200,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 437. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



653v

Whenever any person is convicted of any violation of Section 653h, 653s, 653u, or 653w the court, in its judgment of conviction, shall, in addition to the penalty therein prescribed, order the forfeiture and destruction or other disposition of all articles, including, but not limited to, phonograph records, discs, wires, tapes, films, or any other article upon which sounds or images can be recorded or stored, and any and all electronic, mechanical, or other devices for manufacturing, reproducing or assembling these articles, which were used in connection with, or which were part of, any violation of Section 653h, 653s, 653u, or 653w.

(Amended by Stats. 1985, Ch. 364, Sec. 2.)



653w

(a) (1) A person is guilty of failure to disclose the origin of a recording or audiovisual work if, for commercial advantage or private financial gain, he or she knowingly advertises or offers for sale or resale, or sells or resells, or causes the rental, sale, or resale of, or rents, or manufactures, or possesses for these purposes, any recording or audiovisual work, the outside cover, box, jacket, or label of which does not clearly and conspicuously disclose the actual true name and address of the manufacturer thereof and the name of the actual author, artist, performer, producer, programmer, or group thereon. This section does not require the original manufacturer or authorized licensees of software producers to disclose the contributing authors or programmers.

(2) As used in this section, recording means any tangible medium upon which information or sounds are recorded or otherwise stored, including, but not limited to, any phonograph record, disc, tape, audio cassette, wire, film, memory card, flash drive, hard drive, data storage device, or other medium on which information or sounds are recorded or otherwise stored, but does not include sounds accompanying a motion picture or other audiovisual work.

(3) As used in this section, audiovisual works are the physical embodiment of works that consist of related images that are intrinsically intended to be shown using machines or devices, such as projectors, viewers, or electronic equipment, together with accompanying sounds, if any, regardless of the nature of the material objects, such as films, tapes, discs, memory cards, flash drives, hard drives, data storage devices, or other devices, on which the works are embodied.

(b) Any person who has been convicted of a violation of subdivision (a) shall be punished as follows:

(1) If the offense involves the advertisement, offer for sale or resale, sale, rental, manufacture, or possession for these purposes, of at least 100 articles of audio recordings or 100 articles of audiovisual works described in subdivision (a), the person shall be punished by imprisonment in a county jail not to exceed one year, or by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or five years, or by a fine not to exceed five hundred thousand dollars ($500,000), or by both that fine and imprisonment.

(2) Any other violation of subdivision (a) not described in paragraph (1), shall, upon a first offense, be punished by imprisonment in a county jail not to exceed one year, or by a fine not to exceed fifty thousand dollars ($50,000), or by both that fine and imprisonment.

(3) A second or subsequent conviction under subdivision (a) not described in paragraph (1), shall be punished by imprisonment in a county jail not to exceed one year or pursuant to subdivision (h) of Section 1170, or by a fine not to exceed two hundred thousand dollars ($200,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 438. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



653x

(a) Any person who telephones the 911 emergency line with the intent to annoy or harass another person is guilty of a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000), by imprisonment in a county jail for not more than six months, or by both the fine and imprisonment. Nothing in this section shall apply to telephone calls made in good faith.

(b) An intent to annoy or harass is established by proof of repeated calls over a period of time, however short, that are unreasonable under the circumstances.

(c) Upon conviction of a violation of this section, a person also shall be liable for all reasonable costs incurred by any unnecessary emergency response.

(Added by renumbering Section 653l by Stats. 1995, Ch. 91, Sec. 127. Effective January 1, 1996.)



653y

(a) Any person who knowingly allows the use or who uses the 911 telephone system for any reason other than because of an emergency is guilty of an infraction, punishable as follows:

(1) For a first violation, a written warning shall be issued to the violator by the public safety entity originally receiving the call describing the punishment for subsequent violations. The written warning shall inform the recipient to notify the issuing agency that the warning was issued inappropriately if the recipient did not make, or knowingly allow the use of the 911 telephone system for, the nonemergency 911 call. The law enforcement agency may provide educational materials regarding the appropriate use of the 911 telephone system.

(2) For a second or subsequent violation, a citation may be issued by the public safety entity originally receiving the call pursuant to which the violator shall be subject to the following penalties that may be reduced by a court upon consideration of the violator s ability to pay:

(A) For a second violation, a fine of fifty dollars ($50).

(B) For a third violation, a fine of one hundred dollars ($100).

(C) For a fourth or subsequent violation, a fine of two hundred and fifty dollars ($250).

(b) The parent or legal guardian having custody and control of an unemancipated minor who violates this section shall be jointly and severally liable with the minor for the fine imposed pursuant to this section.

(c) For purposes of this section, emergency means any condition in which emergency services will result in the saving of a life, a reduction in the destruction of property, quicker apprehension of criminals, or assistance with potentially life-threatening medical problems, a fire, a need for rescue, an imminent potential crime, or a similar situation in which immediate assistance is required.

(d) Notwithstanding subdivision (a), this section shall not apply to a telephone corporation or any other entity for acts or omissions relating to the routine maintenance, repair, or operation of the 911 or 311 telephone system.

(Amended by Stats. 2008, Ch. 89, Sec. 1. Effective January 1, 2009.)



653z

(a) Every person who operates a recording device in a motion picture theater while a motion picture is being exhibited, for the purpose of recording a theatrical motion picture and without the express written authority of the owner of the motion picture theater, is guilty of a public offense and shall be punished by imprisonment in a county jail not exceeding one year, by a fine not exceeding five thousand dollars ($5,000), or by both that fine and imprisonment.

(b) For the purposes of this section, the following terms have the following meanings:

(1) Recording device means a photographic, digital or video camera, or other audio or video recording device capable of recording the sounds and images of a motion picture or any portion of a motion picture.

(2) Motion picture theater means a theater or other premises in which a motion picture is exhibited.

(c) Nothing in this section shall preclude prosecution under any other provision of law.

(Amended by Stats. 2010, Ch. 351, Sec. 7. Effective September 27, 2010.)



653aa

(a) Any person, except a minor, who is located in California, who, knowing that a particular recording or audiovisual work is commercial, knowingly electronically disseminates all or substantially all of that commercial recording or audiovisual work to more than 10 other people without disclosing his or her e-mail address, and the title of the recording or audiovisual work is punishable by a fine not exceeding five thousand dollars ($5,000), imprisonment in a county jail for a period not exceeding one year, or by both that fine and imprisonment.

(b) Any minor who violates subdivision (a) is punishable by a fine not exceeding five hundred dollars ($500). Any minor who commits a third or subsequent violation of subdivision (a) is punishable by a fine not exceeding two thousand dollars ($2,000), imprisonment in a county jail for a period not to exceed one year, or by both that imprisonment and fine.

(c) Subdivisions (a) and (b) do not apply:

(1) To a person who electronically disseminates a commercial recording or audiovisual work to his or her immediate family, or within his or her personal network, defined as a restricted access network controlled by and accessible to only that person or people in his or her immediate household.

(2) If the copyright owner, or a person acting under the authority of the copyright owner, of a commercial recording or audiovisual work has explicitly given permission for all or substantially all of that recording or audiovisual work to be freely disseminated electronically by or to anyone without limitation.

(3) To a person who has been licensed either by the copyright owner or a person acting under the authority of the copyright owner to disseminate electronically all or substantially all of a commercial audiovisual work or recording.

(4) To the licensed electronic dissemination of a commercial audiovisual work or recording by means of a cable television service offered over a cable system or direct to home satellite service as defined in Title 47 of the United States Code.

(d) Nothing in this section shall restrict the copyright owner from disseminating his or her own copyrighted material.

(e) Upon conviction for a violation of this section, in addition to the penalty prescribed, the court shall order the permanent deletion or destruction of any electronic file containing a commercial recording or audiovisual work, the dissemination of which was the basis of the violation. This subdivision shall not apply to the copyright owner or to a person acting under the authority of the copyright owner.

(f) An Internet service provider does not violate, and does not aid and abet a violation of subdivision (a), and subdivision (a) shall not be enforced against an Internet service provider, to the extent that the Internet service provider enables a user of its service to electronically disseminate an audiovisual work or sound recording, if the Internet service provider maintains its valid e-mail address or other means of electronic notification on its Internet Web site in a location that is accessible to the public.

For the purposes of this section, Internet service provider means an entity, to the extent that the entity is transmitting, routing, or providing connections for Internet communications initiated by or at the direction of another person, between or among points specified by a user, of material placed online by a user, storing or hosting that material at the direction of a user, or referring or linking users to that material.

(g) For purposes of this section:

(1) Recording means the electronic or physical embodiment of any recorded images, sounds, or images and sounds, but does not include audiovisual works or sounds accompanying audiovisual works.

(2) Audiovisual work means the electronic or physical embodiment of motion pictures, television programs, video or computer games, or other audiovisual presentations that consist of related images that are intrinsically intended to be shown by the use of machines or devices such as projectors, viewers, or electronic equipment, or a computer program, software, or system, as defined in Section 502, together with accompanying sounds, if any.

(3) Commercial recording or audiovisual work means a recording or audiovisual work whose copyright owner, or assignee, authorized agent, or licensee, has made or intends to make available for sale, rental, or for performance or exhibition to the public under license, but does not include an excerpt consisting of less than substantially all of a recording or audiovisual work. A recording or audiovisual work may be commercial regardless of whether the person who electronically disseminates it seeks commercial advantage or private financial gain from that dissemination.

(4) Electronic dissemination means initiating a transmission of, making available, or otherwise offering, a commercial recording or audiovisual work for distribution on the Internet or other digital network, regardless of whether someone else had previously electronically disseminated the same commercial recording or audiovisual work.

(5) E-mail address means a valid e-mail address, or the valid e-mail address of the holder of the account from which the dissemination took place.

(6) Disclosing means providing information in, attached to, or discernable or available in or through the process of disseminating or obtaining a commercial recording or audiovisual work in a manner that is accessible by any person engaged in disseminating or receiving the commercial recording or audiovisual work.

(h) Nothing in this section shall preclude prosecution under any other provision of law.

(Amended by Stats. 2010, Ch. 351, Sec. 8. Effective September 27, 2010. Note: This amendment deleted the provision, in former subd. (i), that made this section inoperative on Jan. 1, 2010.)



653.1

(a) No person shall sell or distribute any balloon that is constructed of electrically conductive material, and filled with a gas lighter than air without:

(1) Affixing an object of sufficient weight to the balloon or its appurtenance to counter the lift capability of the balloon.

(2) Affixing a statement on the balloon, or ensuring that a statement is so affixed, that warns the consumer about the risk if the balloon comes in contact with electrical power lines.

(3) A printed identification of the manufacturer of the balloon.

(b) No person shall sell or distribute any balloon filled with a gas lighter than air that is attached to an electrically conductive string, tether, streamer, or other electrically conductive appurtenance.

(c) No person shall sell or distribute any balloon that is constructed of electrically conductive material and filled with a gas lighter than air and that is attached to another balloon constructed of electrically conductive material and filled with a gas lighter than air.

(d) No person or group shall release, outdoors, balloons made of electrically conductive material and filled with a gas lighter than air, as part of a public or civic event, promotional activity, or product advertisement.

(e) Any person who violates subdivision (a), (b), (c), or (d) shall be guilty of an infraction punishable by a fine not exceeding one hundred dollars ($100). Any person who violates subdivision (a), (b), (c), or (d) who has been previously convicted twice of violating subdivision (a), (b), (c), or (d) shall be guilty of a misdemeanor.

(f) This section shall not apply to manned hot air balloons, or to balloons used in governmental or scientific research projects.

(Amended by Stats. 2004, Ch. 193, Sec. 141. Effective January 1, 2005.)



653.2

(a) Every person who, with intent to place another person in reasonable fear for his or her safety, or the safety of the other person s immediate family, by means of an electronic communication device, and without consent of the other person, and for the purpose of imminently causing that other person unwanted physical contact, injury, or harassment, by a third party, electronically distributes, publishes, e-mails, hyperlinks, or makes available for downloading, personal identifying information, including, but not limited to, a digital image of another person, or an electronic message of a harassing nature about another person, which would be likely to incite or produce that unlawful action, is guilty of a misdemeanor punishable by up to one year in a county jail, by a fine of not more than one thousand dollars ($1,000), or by both that fine and imprisonment.

(b) For purposes of this section, electronic communication device includes, but is not limited to, telephones, cell phones, computers, Internet Web pages or sites, Internet phones, hybrid cellular/Internet/wireless devices, personal digital assistants (PDAs), video recorders, fax machines, or pagers. Electronic communication has the same meaning as the term is defined in Section 2510(12) of Title 18 of the United States Code.

(c) For purposes of this section, the following terms apply:

(1) Harassment means a knowing and willful course of conduct directed at a specific person that a reasonable person would consider as seriously alarming, seriously annoying, seriously tormenting, or seriously terrorizing the person and that serves no legitimate purpose.

(2) Of a harassing nature means of a nature that a reasonable person would consider as seriously alarming, seriously annoying, seriously tormenting, or seriously terrorizing of the person and that serves no legitimate purpose.

(Amended by Stats. 2009, Ch. 140, Sec. 144. Effective January 1, 2010.)






CHAPTER 2.5. Loitering for the Purpose of Engaging in a Prostitution Offense

653.20

For purposes of this chapter, the following definitions apply:

(a) Commit prostitution means to engage in sexual conduct for money or other consideration, but does not include sexual conduct engaged in as a part of any stage performance, play, or other entertainment open to the public.

(b) Public place means an area open to the public, or an alley, plaza, park, driveway, or parking lot, or an automobile, whether moving or not, or a building open to the general public, including one which serves food or drink, or provides entertainment, or the doorways and entrances to a building or dwelling, or the grounds enclosing a building or dwelling.

(c) Loiter means to delay or linger without a lawful purpose for being on the property and for the purpose of committing a crime as opportunity may be discovered.

(Added by Stats. 1995, Ch. 981, Sec. 4. Effective January 1, 1996.)



653.22

(a) It is unlawful for any person to loiter in any public place with the intent to commit prostitution. This intent is evidenced by acting in a manner and under circumstances which openly demonstrate the purpose of inducing, enticing, or soliciting prostitution, or procuring another to commit prostitution.

(b) Among the circumstances that may be considered in determining whether a person loiters with the intent to commit prostitution are that the person:

(1) Repeatedly beckons to, stops, engages in conversations with, or attempts to stop or engage in conversations with passersby, indicative of soliciting for prostitution.

(2) Repeatedly stops or attempts to stop motor vehicles by hailing the drivers, waving arms, or making any other bodily gestures, or engages or attempts to engage the drivers or passengers of the motor vehicles in conversation, indicative of soliciting for prostitution.

(3) Has been convicted of violating this section, subdivision (a) or (b) of Section 647, or any other offense relating to or involving prostitution, within five years of the arrest under this section.

(4) Circles an area in a motor vehicle and repeatedly beckons to, contacts, or attempts to contact or stop pedestrians or other motorists, indicative of soliciting for prostitution.

(5) Has engaged, within six months prior to the arrest under this section, in any behavior described in this subdivision, with the exception of paragraph (3), or in any other behavior indicative of prostitution activity.

(c) The list of circumstances set forth in subdivision (b) is not exclusive. The circumstances set forth in subdivision (b) should be considered particularly salient if they occur in an area that is known for prostitution activity. Any other relevant circumstances may be considered in determining whether a person has the requisite intent. Moreover, no one circumstance or combination of circumstances is in itself determinative of intent. Intent must be determined based on an evaluation of the particular circumstances of each case.

(Added by Stats. 1995, Ch. 981, Sec. 4. Effective January 1, 1996.)



653.23

(a) It is unlawful for any person to do either of the following:

(1) Direct, supervise, recruit, or otherwise aid another person in the commission of a violation of subdivision (b) of Section 647 or subdivision (a) of Section 653.22.

(2) Collect or receive all or part of the proceeds earned from an act or acts of prostitution committed by another person in violation of subdivision (b) of Section 647.

(b) Among the circumstances that may be considered in determining whether a person is in violation of subdivision (a) are that the person does the following:

(1) Repeatedly speaks or communicates with another person who is acting in violation of subdivision (a) of Section 653.22.

(2) Repeatedly or continuously monitors or watches another person who is acting in violation of subdivision (a) of Section 653.22.

(3) Repeatedly engages or attempts to engage in conversation with pedestrians or motorists to solicit, arrange, or facilitate an act of prostitution between the pedestrians or motorists and another person who is acting in violation of subdivision (a) of Section 653.22.

(4) Repeatedly stops or attempts to stop pedestrians or motorists to solicit, arrange, or facilitate an act of prostitution between pedestrians or motorists and another person who is acting in violation of subdivision (a) of Section 653.22.

(5) Circles an area in a motor vehicle and repeatedly beckons to, contacts, or attempts to contact or stop pedestrians or other motorists to solicit, arrange, or facilitate an act of prostitution between the pedestrians or motorists and another person who is acting in violation of subdivision (a) of Section 653.22.

(6) Receives or appears to receive money from another person who is acting in violation of subdivision (a) of Section 653.22.

(7) Engages in any of the behavior described in paragraphs (1) to (6), inclusive, in regard to or on behalf of two or more persons who are in violation of subdivision (a) of Section 653.22.

(8) Has been convicted of violating this section, subdivision (a) or (b) of Section 647, subdivision (a) of Section 653.22, Section 266h, or 266i, or any other offense relating to or involving prostitution within five years of the arrest under this section.

(9) Has engaged, within six months prior to the arrest under subdivision (a), in any behavior described in this subdivision, with the exception of paragraph (8), or in any other behavior indicative of prostitution activity.

(c) The list of circumstances set forth in subdivision (b) is not exclusive. The circumstances set forth in subdivision (b) should be considered particularly salient if they occur in an area that is known for prostitution activity. Any other relevant circumstances may be considered. Moreover, no one circumstance or combination of circumstances is in itself determinative. A violation of subdivision (a) shall be determined based on an evaluation of the particular circumstances of each case.

(d) Nothing in this section shall preclude the prosecution of a suspect for a violation of Section 266h or 266i or for any other offense, or for a violation of this section in conjunction with a violation of Section 266h or 266i or any other offense.

(Added by Stats. 1998, Ch. 460, Sec. 1. Effective January 1, 1999.)



653.24

If any section, subdivision, sentence, clause, phrase, or portion of this chapter is for any reason held invalid or unconstitutional by any court of competent jurisdiction, that portion shall be deemed a separate, distinct, and independent provision, and that holding shall not affect the validity of the remaining portion of the chapter.

(Added by Stats. 1995, Ch. 981, Sec. 4. Effective January 1, 1996.)



653.26

A violation of any provision of this chapter is a misdemeanor.

(Added by Stats. 1995, Ch. 981, Sec. 4. Effective January 1, 1996.)



653.28

Nothing in this chapter or Chapter 2 (commencing with Section 639) shall prevent a local governing body from adopting and enforcing laws consistent with these chapters relating to prostitution or prostitution-related activity. Where local laws duplicate or supplement this chapter or Chapter 2 (commencing with Section 639), these chapters shall be construed as providing alternative remedies and not to preempt the field.

(Added by Stats. 1995, Ch. 981, Sec. 4. Effective January 1, 1996.)






CHAPTER 3. Immigration Matters

653.55

It is a misdemeanor for any person for compensation to knowingly make a false or misleading material statement or assertion of fact in the preparation of an immigration matter which statement or assertion is detrimentally relied upon by another. Such a misdemeanor is punishable by imprisonment in the county jail not exceeding six months, or by a fine not exceeding two thousand five hundred dollars ($2,500), or by both.

(Amended by Stats. 1976, Ch. 1125.)



653.56

For purposes of this chapter:

(a) Compensation means money, property, or anything else of value.

(b) Immigration matter means any proceeding, filing, or action affecting the immigration or citizenship status of any person which arises under immigration and naturalization law, executive order or presidential proclamation, or action of the United States Immigration and Customs Enforcement, the United States Department of State, or the United States Department of Labor.

(c) Person means any individual, firm, partnership, corporation, limited liability company, association, other organization, or any employee or agent thereof.

(d) Preparation means giving advice on an immigration matter and includes drafting an application, brief, document, petition, or other paper, or completing a form provided by a federal or state agency in an immigration matter.

(Amended by Stats. 2011, Ch. 296, Sec. 210. Effective January 1, 2012.)



653.57

Any person violating the provisions of this chapter may be enjoined by any superior court of competent jurisdiction upon an action for injunction, brought by the Attorney General, or any district attorney, county counsel, city attorney, or city prosecutor in this state, and the superior court shall, after proof of violation, issue an injunction or other appropriate order restraining such conduct.

(Added by Stats. 1974, Ch. 999.)



653.58

Any person who intentionally violates any injunction issued pursuant to Section 653.57 shall be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation. Where the conduct constituting a violation is of a continuing nature, each day of such conduct is a separate and distinct violation.

(Amended by Stats. 1976, Ch. 1125.)



653.59

Any person who violates any provision of this chapter shall be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation, which shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the Attorney General, or any district attorney, county counsel, city attorney, or city prosecutor in this state in any court of competent jurisdiction. If the civil action was brought by the Attorney General, one-half of the penalty collected shall be paid to the treasurer of the county in which the judgment was entered, and one-half to the State General Fund. If the civil action was brought by a district attorney or county counsel, the entire amount of the penalty collected shall be paid to the treasurer of the county in which the judgment was entered. If the civil action was brought by a city attorney or city prosecutor, one-half of the penalty shall be paid to the treasurer of the county in which the judgment was entered and one-half to the city.

The action may be brought upon the complaint of any person acting for the interests of itself, or members, or the general public.

(Added by Stats. 1974, Ch. 999.)



653.60

Any person injured by violation of this chapter may recover: (a) his actual damages or five hundred dollars ($500), whichever is greater; and (b) the costs of the suit, including reasonable attorney s fees.

(Added by Stats. 1974, Ch. 999.)



653.61

The remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this state.

(Added by Stats. 1974, Ch. 999.)






CHAPTER 4. Crimes Committed while in Custody in Correctional Facilities

653.75

Any person who commits any public offense while in custody in any local detention facility, as defined in Section 6031.4, or any state prison, as defined in Section 4504, is guilty of a crime. That crime shall be punished as provided in the section prescribing the punishment for that public offense.

(Added by Stats. 1987, Ch. 1005, Sec. 1.)









TITLE 16. GENERAL PROVISIONS

654

(a) An act or omission that is punishable in different ways by different provisions of law shall be punished under the provision that provides for the longest potential term of imprisonment, but in no case shall the act or omission be punished under more than one provision. An acquittal or conviction and sentence under any one bars a prosecution for the same act or omission under any other.

(b) Notwithstanding subdivision (a), a defendant sentenced pursuant to subdivision (a) shall not be granted probation if any of the provisions that would otherwise apply to the defendant prohibits the granting of probation.

(Amended by Stats. 1997, Ch. 410, Sec. 1. Effective January 1, 1998.)



654.1

It shall be unlawful for any person, acting individually or as an officer or employee of a corporation, or as a member of a copartnership or as a commission agent or employee of another person, firm or corporation, to sell or offer for sale or, to negotiate, provide or arrange for, or to advertise or hold himself out as one who sells or offers for sale or negotiates, provides or arranges for transportation of a person or persons on an individual fare basis over the public highways of the State of California unless such transportation is to be furnished or provided solely by, and such sale is authorized by, a carrier having a valid and existing certificate of convenience and necessity, or other valid and existing permit from the Public Utilities Commission of the State of California, or from the Interstate Commerce Commission of the United States, authorizing the holder of such certificate or permit to provide such transportation.

(Added by Stats. 1947, Ch. 1215.)



654.2

The provisions of Section 654.1 of the Penal Code shall not apply to the selling, furnishing, or providing of transportation of any person or persons in any of the following circumstances:

(a) When no compensation is paid or to be paid, either directly or indirectly, for the transportation.

(b) For the furnishing or providing of transportation to or from work of employees engaged in farmwork on any farm of the State of California.

(c) For the furnishing or providing of transportation to and from work of employees of any nonprofit cooperative association, organized pursuant to any law of the State of California.

(d) For the transportation of persons wholly or substantially within the limits of a single municipality or of contiguous municipalities.

(e) For transportation of persons over a route wholly or partly within a national park or state park where the transportation is sold in conjunction with, or as part of, a rail trip or trip over a regularly operated motorbus transportation system or line.

(f) For the transportation of persons between home and work locations or of persons having a common work-related trip purpose in a vehicle having a seating capacity of 15 passengers or less, including the driver, which is used for the purpose of ridesharing, as defined in Section 522 of the Vehicle Code, when the ridesharing is incidental to another purpose of the driver. This exemption does not apply if the primary purpose for the transportation of those persons is to make a profit. Profit, as used in this subdivision, does not include the recovery of the actual costs incurred in owning and operating a vanpool vehicle, as defined in Section 668 of the Vehicle Code.

(Amended by Stats. 1982, Ch. 185, Sec. 2.)



654.3

Violation of Section 654.1 shall be a misdemeanor, and upon first conviction the punishment shall be a fine of not over five hundred dollars ($500), or imprisonment in jail for not over 90 days, or both such fine and imprisonment. Upon second conviction the punishment shall be imprisonment in jail for not less than 30 days and not more than 180 days. Upon a third or subsequent conviction the punishment shall be confinement in jail for not less than 90 days and not more than one year, and a person suffering three or more convictions shall not be eligible to probation, the provisions of any law to the contrary notwithstanding.

(Amended by Stats. 1983, Ch. 1092, Sec. 319. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



655

An act or omission declared punishable by this Code is not less so because it is also punishable under the laws of another State, Government, or country, unless the contrary is expressly declared.

(Enacted 1872.)



656

Whenever on the trial of an accused person it appears that upon a criminal prosecution under the laws of the United States, or of another state or territory of the United States based upon the act or omission in respect to which he or she is on trial, he or she has been acquitted or convicted, it is a sufficient defense.

(Amended by Stats. 2004, Ch. 511, Sec. 1. Effective January 1, 2005.)



656.5

Any person convicted of a crime based upon an act or omission for which he or she has been acquitted or convicted in another country shall be entitled to credit for any actual time served in custody in a penal institution in that country for the crime, and for any additional time credits that would have actually been awarded had the person been incarcerated in California.

(Added by Stats. 2004, Ch. 511, Sec. 2. Effective January 1, 2005.)



656.6

No international treaties or laws shall be violated to secure the return of a person who has been convicted in another country of a crime committed in California in order to prosecute the person in California.

(Added by Stats. 2004, Ch. 511, Sec. 3. Effective January 1, 2005.)



657

A criminal act is not the less punishable as a crime because it is also declared to be punishable as a contempt.

(Enacted 1872.)



658

When it appears, at the time of passing sentence upon a person convicted upon indictment, that such person has already paid a fine or suffered an imprisonment for the act of which he stands convicted, under an order adjudging it a contempt, the Court authorized to pass sentence may mitigate the punishment to be imposed, in its discretion.

(Enacted 1872.)



659

Whenever an act is declared a misdemeanor, and no punishment for counseling or aiding in the commission of such act is expressly prescribed by law, every person who counsels or aids another in the commission of such act is guilty of a misdemeanor.

(Enacted 1872.)



660

In the various cases in which the sending of a letter is made criminal by this Code, the offense is deemed complete from the time when such letter is deposited in any Post Office or any other place, or delivered to any person, with intent that it shall be forwarded.

(Enacted 1872.)



661

In addition to the penalty affixed by express terms, to every neglect or violation of official duty on the part of public officers, State, county, city, or township, where it is not so expressly provided, they may, in the discretion of the Court, be removed from office.

(Enacted 1872.)



662

No person is punishable for an omission to perform an act, where such act has been performed by another person acting in his behalf and competent by law to perform it.

(Enacted 1872.)



663

Any person may be convicted of an attempt to commit a crime, although it appears on the trial that the crime intended or attempted was perpetrated by such person in pursuance of such attempt, unless the Court, in its discretion, discharges the jury and directs such person to be tried for such crime.

(Enacted 1872.)



664

Every person who attempts to commit any crime, but fails, or is prevented or intercepted in its perpetration, shall be punished where no provision is made by law for the punishment of those attempts, as follows:

(a) If the crime attempted is punishable by imprisonment in the state prison, or by imprisonment pursuant to subdivision (h) of Section 1170, the person guilty of the attempt shall be punished by imprisonment in the state prison or in a county jail, respectively, for one-half the term of imprisonment prescribed upon a conviction of the offense attempted. However, if the crime attempted is willful, deliberate, and premeditated murder, as defined in Section 189, the person guilty of that attempt shall be punished by imprisonment in the state prison for life with the possibility of parole. If the crime attempted is any other one in which the maximum sentence is life imprisonment or death, the person guilty of the attempt shall be punished by imprisonment in the state prison for five, seven, or nine years. The additional term provided in this section for attempted willful, deliberate, and premeditated murder shall not be imposed unless the fact that the attempted murder was willful, deliberate, and premeditated is charged in the accusatory pleading and admitted or found to be true by the trier of fact.

(b) If the crime attempted is punishable by imprisonment in a county jail, the person guilty of the attempt shall be punished by imprisonment in a county jail for a term not exceeding one-half the term of imprisonment prescribed upon a conviction of the offense attempted.

(c) If the offense so attempted is punishable by a fine, the offender convicted of that attempt shall be punished by a fine not exceeding one-half the largest fine which may be imposed upon a conviction of the offense attempted.

(d) If a crime is divided into degrees, an attempt to commit the crime may be of any of those degrees, and the punishment for the attempt shall be determined as provided by this section.

(e) Notwithstanding subdivision (a), if attempted murder is committed upon a peace officer or firefighter, as those terms are defined in paragraphs (7) and (9) of subdivision (a) of Section 190.2, a custodial officer, as that term is defined in subdivision (a) of Section 831 or subdivision (a) of Section 831.5, a custody assistant, as that term is defined in subdivision (a) of Section 831.7, or a nonsworn uniformed employee of a sheriff s department whose job entails the care or control of inmates in a detention facility, as defined in subdivision (c) of Section 289.6, and the person who commits the offense knows or reasonably should know that the victim is a peace officer, firefighter, custodial officer, custody assistant, or nonsworn uniformed employee of a sheriff s department engaged in the performance of his or her duties, the person guilty of the attempt shall be punished by imprisonment in the state prison for life with the possibility of parole.

This subdivision shall apply if it is proven that a direct but ineffectual act was committed by one person toward killing another human being and the person committing the act harbored express malice aforethought, namely, a specific intent to unlawfully kill another human being. The Legislature finds and declares that this paragraph is declaratory of existing law.

(f) Notwithstanding subdivision (a), if the elements of subdivision (e) are proven in an attempted murder and it is also charged and admitted or found to be true by the trier of fact that the attempted murder was willful, deliberate, and premeditated, the person guilty of the attempt shall be punished by imprisonment in the state prison for 15 years to life. Article 2.5 (commencing with Section 2930) of Chapter 7 of Title 1 of Part 3 shall not apply to reduce this minimum term of 15 years in state prison, and the person shall not be released prior to serving 15 years confinement.

(Amended by Stats. 2011, Ch. 15, Sec. 439. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



665

Sections 663 and 664 do not protect a person who, in attempting unsuccessfully to commit a crime, accomplishes the commission of another and different crime, whether greater or less in guilt, from suffering the punishment prescribed by law for the crime committed.

(Amended by Stats. 1987, Ch. 828, Sec. 45.)



666

(a) Notwithstanding Section 490, any person described in subdivision (b) who, having been convicted of petty theft, grand theft, a conviction pursuant to subdivision (d) or (e) of Section 368, auto theft under Section 10851 of the Vehicle Code, burglary, carjacking, robbery, or a felony violation of Section 496, and having served a term of imprisonment therefor in any penal institution or having been imprisoned therein as a condition of probation for that offense, and who is subsequently convicted of petty theft, is punishable by imprisonment in the county jail not exceeding one year, or in the state prison.

(b) Subdivision (a) shall apply to any person who is required to register pursuant to the Sex Offender Registration Act, or who has a prior violent or serious felony conviction, as specified in clause (iv) of subparagraph (C) of paragraph (2) of subdivision (e) of Section 667, or has a conviction pursuant to subdivision (d) or (e) of Section 368.

(c) This section shall not be construed to preclude prosecution or punishment pursuant to subdivisions (b) to (i), inclusive, of Section 667, or Section 1170.12.

(Amended November 4, 2014, by initiative Proposition 47, Sec. 10.)



666.5

(a) Every person who, having been previously convicted of a felony violation of Section 10851 of the Vehicle Code, or felony grand theft involving an automobile in violation of subdivision (d) of Section 487 or former subdivision (3) of Section 487, as that section read prior to being amended by Section 4 of Chapter 1125 of the Statutes of 1993, or felony grand theft involving a motor vehicle, as defined in Section 415 of the Vehicle Code, any trailer, as defined in Section 630 of the Vehicle Code, any special construction equipment, as defined in Section 565 of the Vehicle Code, or any vessel, as defined in Section 21 of the Harbors and Navigation Code in violation of former Section 487h, or a felony violation of Section 496d regardless of whether or not the person actually served a prior prison term for those offenses, is subsequently convicted of any of these offenses shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years, or a fine of ten thousand dollars ($10,000), or both the fine and the imprisonment.

(b) For the purposes of this section, the terms special construction equipment and vessel are limited to motorized vehicles and vessels.

(c) The existence of any fact which would bring a person under subdivision (a) shall be alleged in the information or indictment and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by plea of guilty or nolo contendere or by trial by the court sitting without a jury.

(Amended by Stats. 2011, Ch. 15, Sec. 441. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



667

(a) (1) In compliance with subdivision (b) of Section 1385, any person convicted of a serious felony who previously has been convicted of a serious felony in this state or of any offense committed in another jurisdiction which includes all of the elements of any serious felony, shall receive, in addition to the sentence imposed by the court for the present offense, a five-year enhancement for each such prior conviction on charges brought and tried separately. The terms of the present offense and each enhancement shall run consecutively.

(2) This subdivision shall not be applied when the punishment imposed under other provisions of law would result in a longer term of imprisonment. There is no requirement of prior incarceration or commitment for this subdivision to apply.

(3) The Legislature may increase the length of the enhancement of sentence provided in this subdivision by a statute passed by majority vote of each house thereof.

(4) As used in this subdivision, serious felony means a serious felony listed in subdivision (c) of Section 1192.7.

(5) This subdivision shall not apply to a person convicted of selling, furnishing, administering, or giving, or offering to sell, furnish, administer, or give to a minor any methamphetamine-related drug or any precursors of methamphetamine unless the prior conviction was for a serious felony described in subparagraph (24) of subdivision (c) of Section 1192.7.

(b) It is the intent of the Legislature in enacting subdivisions (b) to (i), inclusive, to ensure longer prison sentences and greater punishment for those who commit a felony and have been previously convicted of one or more serious and/or violent felony offenses.

(c) Notwithstanding any other law, if a defendant has been convicted of a felony and it has been pled and proved that the defendant has one or more prior serious and/or violent felony convictions as defined in subdivision (d), the court shall adhere to each of the following:

(1) There shall not be an aggregate term limitation for purposes of consecutive sentencing for any subsequent felony conviction.

(2) Probation for the current offense shall not be granted, nor shall execution or imposition of the sentence be suspended for any prior offense.

(3) The length of time between the prior serious and/or violent felony conviction and the current felony conviction shall not affect the imposition of sentence.

(4) There shall not be a commitment to any other facility other than the state prison. Diversion shall not be granted nor shall the defendant be eligible for commitment to the California Rehabilitation Center as provided in Article 2 (commencing with Section 3050) of Chapter 1 of Division 3 of the Welfare and Institutions Code.

(5) The total amount of credits awarded pursuant to Article 2.5 (commencing with Section 2930) of Chapter 7 of Title 1 of Part 3 shall not exceed one-fifth of the total term of imprisonment imposed and shall not accrue until the defendant is physically placed in the state prison.

(6) If there is a current conviction for more than one felony count not committed on the same occasion, and not arising from the same set of operative facts, the court shall sentence the defendant consecutively on each count pursuant to subdivision (e).

(7) If there is a current conviction for more than one serious or violent felony as described in paragraph (6), the court shall impose the sentence for each conviction consecutive to the sentence for any other conviction for which the defendant may be consecutively sentenced in the manner prescribed by law.

(8) Any sentence imposed pursuant to subdivision (e) will be imposed consecutive to any other sentence which the defendant is already serving, unless otherwise provided by law.

(d) Notwithstanding any other law and for the purposes of subdivisions (b) to (i), inclusive, a prior conviction of a serious and/or violent felony shall be defined as:

(1) Any offense defined in subdivision (c) of Section 667.5 as a violent felony or any offense defined in subdivision (c) of Section 1192.7 as a serious felony in this state. The determination of whether a prior conviction is a prior felony conviction for purposes of subdivisions (b) to (i), inclusive, shall be made upon the date of that prior conviction and is not affected by the sentence imposed unless the sentence automatically, upon the initial sentencing, converts the felony to a misdemeanor. None of the following dispositions shall affect the determination that a prior conviction is a prior felony for purposes of subdivisions (b) to (i), inclusive:

(A) The suspension of imposition of judgment or sentence.

(B) The stay of execution of sentence.

(C) The commitment to the State Department of Health Services as a mentally disordered sex offender following a conviction of a felony.

(D) The commitment to the California Rehabilitation Center or any other facility whose function is rehabilitative diversion from the state prison.

(2) A prior conviction in another jurisdiction for an offense that, if committed in California, is punishable by imprisonment in the state prison shall constitute a prior conviction of a particular serious and/or violent felony if the prior conviction in the other jurisdiction is for an offense that includes all of the elements of a particular violent felony as defined in subdivision (c) of Section 667.5 or serious felony as defined in subdivision (c) of Section 1192.7.

(3) A prior juvenile adjudication shall constitute a prior serious and/or violent felony conviction for purposes of sentence enhancement if:

(A) The juvenile was 16 years of age or older at the time he or she committed the prior offense.

(B) The prior offense is listed in subdivision (b) of Section 707 of the Welfare and Institutions Code or described in paragraph (1) or (2) as a serious and/or violent felony.

(C) The juvenile was found to be a fit and proper subject to be dealt with under the juvenile court law.

(D) The juvenile was adjudged a ward of the juvenile court within the meaning of Section 602 of the Welfare and Institutions Code because the person committed an offense listed in subdivision (b) of Section 707 of the Welfare and Institutions Code.

(e) For purposes of subdivisions (b) to (i), inclusive, and in addition to any other enhancement or punishment provisions which may apply, the following shall apply where a defendant has one or more prior serious and/or violent felony convictions:

(1) If a defendant has one prior serious and/or violent felony conviction as defined in subdivision (d) that has been pled and proved, the determinate term or minimum term for an indeterminate term shall be twice the term otherwise provided as punishment for the current felony conviction.

(2) (A) Except as provided in subparagraph (C), if a defendant has two or more prior serious and/or violent felony convictions as defined in subdivision (d) that have been pled and proved, the term for the current felony conviction shall be an indeterminate term of life imprisonment with a minimum term of the indeterminate sentence calculated as the greatest of:

(i) Three times the term otherwise provided as punishment for each current felony conviction subsequent to the two or more prior serious and/or violent felony convictions.

(ii) Imprisonment in the state prison for 25 years.

(iii) The term determined by the court pursuant to Section 1170 for the underlying conviction, including any enhancement applicable under Chapter 4.5 (commencing with Section 1170) of Title 7 of Part 2, or any period prescribed by Section 190 or 3046.

(B) The indeterminate term described in subparagraph (A) shall be served consecutive to any other term of imprisonment for which a consecutive term may be imposed by law. Any other term imposed subsequent to any indeterminate term described in subparagraph (A) shall not be merged therein but shall commence at the time the person would otherwise have been released from prison.

(C) If a defendant has two or more prior serious and/or violent felony convictions as defined in subdivision (c) of Section 667.5 or subdivision (c) of Section 1192.7 that have been pled and proved, and the current offense is not a serious or violent felony as defined in subdivision (d), the defendant shall be sentenced pursuant to paragraph (1) of subdivision (e) unless the prosecution pleads and proves any of the following:

(i) The current offense is a controlled substance charge, in which an allegation under Section 11370.4 or 11379.8 of the Health and Safety Code was admitted or found true.

(ii) The current offense is a felony sex offense, defined in subdivision (d) of Section 261.5 or Section 262, or any felony offense that results in mandatory registration as a sex offender pursuant to subdivision (c) of Section 290 except for violations of Sections 266 and 285, paragraph (1) of subdivision (b) and subdivision (e) of Section 286, paragraph (1) of subdivision (b) and subdivision (e) of Section 288a, Section 311.11, and Section 314.

(iii) During the commission of the current offense, the defendant used a firearm, was armed with a firearm or deadly weapon, or intended to cause great bodily injury to another person.

(iv) The defendant suffered a prior serious and/or violent felony conviction, as defined in subdivision (d) of this section, for any of the following felonies:

(I) A sexually violent offense as defined in subdivision (b) of Section 6600 of the Welfare and Institutions Code.

(II) Oral copulation with a child who is under 14 years of age, and who is more than 10 years younger than he or she as defined by Section 288a, sodomy with another person who is under 14 years of age and more than 10 years younger than he or she as defined by Section 286, or sexual penetration with another person who is under 14 years of age, and who is more than 10 years younger than he or she, as defined by Section 289.

(III) A lewd or lascivious act involving a child under 14 years of age, in violation of Section 288.

(IV) Any homicide offense, including any attempted homicide offense, defined in Sections 187 to 191.5, inclusive.

(V) Solicitation to commit murder as defined in Section 653f.

(VI) Assault with a machine gun on a peace officer or firefighter, as defined in paragraph (3) of subdivision (d) of Section 245.

(VII) Possession of a weapon of mass destruction, as defined in paragraph (1) of subdivision (a) of Section 11418.

(VIII) Any serious and/or violent felony offense punishable in California by life imprisonment or death.

(f) (1) Notwithstanding any other law, subdivisions (b) to (i), inclusive, shall be applied in every case in which a defendant has one or more prior serious and/or violent felony convictions as defined in subdivision (d). The prosecuting attorney shall plead and prove each prior serious and/or violent felony conviction except as provided in paragraph (2).

(2) The prosecuting attorney may move to dismiss or strike a prior serious and/or violent felony conviction allegation in the furtherance of justice pursuant to Section 1385, or if there is insufficient evidence to prove the prior serious and/or violent felony conviction. If upon the satisfaction of the court that there is insufficient evidence to prove the prior serious and/or violent felony conviction, the court may dismiss or strike the allegation. Nothing in this section shall be read to alter a court s authority under Section 1385.

(g) Prior serious and/or violent felony convictions shall not be used in plea bargaining as defined in subdivision (b) of Section 1192.7. The prosecution shall plead and prove all known prior felony serious and/or violent convictions and shall not enter into any agreement to strike or seek the dismissal of any prior serious and/or violent felony conviction allegation except as provided in paragraph (2) of subdivision (f).

(h) All references to existing statutes in subdivisions (c) to (g), inclusive, are to statutes as they existed on November 7, 2012.

(i) If any provision of subdivisions (b) to (h), inclusive, or the application thereof to any person or circumstance is held invalid, that invalidity shall not affect other provisions or applications of those subdivisions which can be given effect without the invalid provision or application, and to this end the provisions of those subdivisions are severable.

(j) The provisions of this section shall not be amended by the Legislature except by statute passed in each house by rollcall vote entered in the journal, two-thirds of the membership concurring, or by a statute that becomes effective only when approved by the electors.

(Amended November 6, 2012, by initiative Proposition 36, Sec. 2. Note: This section was added on June 8, 1982, by initiative Prop. 8.)



667.1

Notwithstanding subdivision (h) of Section 667, for all offenses committed on or after November 7, 2012, all references to existing statutes in subdivisions (c) to (g), inclusive, of Section 667, are to those statutes as they existed on November 7, 2012.

(Amended November 6, 2012, by initiative Proposition 36, Sec. 3. Note: This section was added on March 7, 2000, by initiative Prop. 21.)



667.2

(a) The Legislature finds and declares that assisting offenders released pursuant to Proposition 36, adopted at the November 6, 2012, statewide general election, with their transition back into communities will increase the offenders likelihood of successful reintegration.

(b) Subject to the availability of funding for and space in the programs and services, the Department of Corrections and Rehabilitation may provide programs and services, including, but not limited to, transitional housing, mental health, and substance abuse treatment to an offender who is released from the department s custody and satisfies both of the following conditions:

(1) The offender is released pursuant to any of the following provisions, as they were amended or added by Sections 2 to 6, inclusive, of Proposition 36, as adopted at the November 6, 2012, statewide general election:

(A) Section 667.

(B) Section 667.1.

(C) Section 1170.12.

(D) Section 1170.125.

(E) Section 1170.126.

(2) The offender is not subject to either of the following:

(A) Parole pursuant to Article 3 (commencing with Section 3040) of Chapter 8 of Title 1 of Part 3.

(B) Postrelease community supervision pursuant to Title 2.05 (commencing with Section 3450) of Part 3.

(c) (1) The Department of Corrections and Rehabilitation, in consultation with the Administrative Office of the Courts, shall establish a referral process for offenders described in subdivision (b) to participate in programs and receive services that the department has existing contracts to provide.

(2) The Administrative Office of the Courts shall inform courts of the availability of the programs and services described in this section.

(Added by Stats. 2014, Ch. 26, Sec. 12. Effective June 20, 2014.)



667.5

Enhancement of prison terms for new offenses because of prior prison terms shall be imposed as follows:

(a) Where one of the new offenses is one of the violent felonies specified in subdivision (c), in addition to and consecutive to any other prison terms therefor, the court shall impose a three-year term for each prior separate prison term served by the defendant where the prior offense was one of the violent felonies specified in subdivision (c). However, no additional term shall be imposed under this subdivision for any prison term served prior to a period of 10 years in which the defendant remained free of both prison custody and the commission of an offense which results in a felony conviction.

(b) Except where subdivision (a) applies, where the new offense is any felony for which a prison sentence or a sentence of imprisonment in a county jail under subdivision (h) of Section 1170 is imposed or is not suspended, in addition and consecutive to any other sentence therefor, the court shall impose a one-year term for each prior separate prison term or county jail term imposed under subdivision (h) of Section 1170 or when sentence is not suspended for any felony; provided that no additional term shall be imposed under this subdivision for any prison term or county jail term imposed under subdivision (h) of Section 1170 or when sentence is not suspended prior to a period of five years in which the defendant remained free of both the commission of an offense which results in a felony conviction, and prison custody or the imposition of a term of jail custody imposed under subdivision (h) of Section 1170 or any felony sentence that is not suspended. A term imposed under the provisions of paragraph (5) of subdivision (h) of Section 1170, wherein a portion of the term is suspended by the court to allow mandatory supervision, shall qualify as a prior county jail term for the purposes of the one-year enhancement.

(c) For the purpose of this section, violent felony shall mean any of the following:

(1) Murder or voluntary manslaughter.

(2) Mayhem.

(3) Rape as defined in paragraph (2) or (6) of subdivision (a) of Section 261 or paragraph (1) or (4) of subdivision (a) of Section 262.

(4) Sodomy as defined in subdivision (c) or (d) of Section 286.

(5) Oral copulation as defined in subdivision (c) or (d) of Section 288a.

(6) Lewd or lascivious act as defined in subdivision (a) or (b) of Section 288.

(7) Any felony punishable by death or imprisonment in the state prison for life.

(8) Any felony in which the defendant inflicts great bodily injury on any person other than an accomplice which has been charged and proved as provided for in Section 12022.7, 12022.8, or 12022.9 on or after July 1, 1977, or as specified prior to July 1, 1977, in Sections 213, 264, and 461, or any felony in which the defendant uses a firearm which use has been charged and proved as provided in subdivision (a) of Section 12022.3, or Section 12022.5 or 12022.55.

(9) Any robbery.

(10) Arson, in violation of subdivision (a) or (b) of Section 451.

(11) Sexual penetration as defined in subdivision (a) or (j) of Section 289.

(12) Attempted murder.

(13) A violation of Section 18745, 18750, or 18755.

(14) Kidnapping.

(15) Assault with the intent to commit a specified felony, in violation of Section 220.

(16) Continuous sexual abuse of a child, in violation of Section 288.5.

(17) Carjacking, as defined in subdivision (a) of Section 215.

(18) Rape, spousal rape, or sexual penetration, in concert, in violation of Section 264.1.

(19) Extortion, as defined in Section 518, which would constitute a felony violation of Section 186.22.

(20) Threats to victims or witnesses, as defined in Section 136.1, which would constitute a felony violation of Section 186.22.

(21) Any burglary of the first degree, as defined in subdivision (a) of Section 460, wherein it is charged and proved that another person, other than an accomplice, was present in the residence during the commission of the burglary.

(22) Any violation of Section 12022.53.

(23) A violation of subdivision (b) or (c) of Section 11418. The Legislature finds and declares that these specified crimes merit special consideration when imposing a sentence to display society s condemnation for these extraordinary crimes of violence against the person.

(d) For the purposes of this section, the defendant shall be deemed to remain in prison custody for an offense until the official discharge from custody, including any period of mandatory supervision, or until release on parole or postrelease community supervision, whichever first occurs, including any time during which the defendant remains subject to reimprisonment or custody in county jail for escape from custody or is reimprisoned on revocation of parole or postrelease community supervision. The additional penalties provided for prior prison terms shall not be imposed unless they are charged and admitted or found true in the action for the new offense.

(e) The additional penalties provided for prior prison terms shall not be imposed for any felony for which the defendant did not serve a prior separate term in state prison or in county jail under subdivision (h) of Section 1170.

(f) A prior conviction of a felony shall include a conviction in another jurisdiction for an offense which, if committed in California, is punishable by imprisonment in the state prison or in county jail under subdivision (h) of Section 1170 if the defendant served one year or more in prison for the offense in the other jurisdiction. A prior conviction of a particular felony shall include a conviction in another jurisdiction for an offense which includes all of the elements of the particular felony as defined under California law if the defendant served one year or more in prison for the offense in the other jurisdiction.

(g) A prior separate prison term for the purposes of this section shall mean a continuous completed period of prison incarceration imposed for the particular offense alone or in combination with concurrent or consecutive sentences for other crimes, including any reimprisonment on revocation of parole which is not accompanied by a new commitment to prison, and including any reimprisonment after an escape from incarceration.

(h) Serving a prison term includes any confinement time in any state prison or federal penal institution as punishment for commission of an offense, including confinement in a hospital or other institution or facility credited as service of prison time in the jurisdiction of the confinement.

(i) For the purposes of this section, a commitment to the State Department of Mental Health, or its successor the State Department of State Hospitals, as a mentally disordered sex offender following a conviction of a felony, which commitment exceeds one year in duration, shall be deemed a prior prison term.

(j) For the purposes of this section, when a person subject to the custody, control, and discipline of the Secretary of the Department of Corrections and Rehabilitation is incarcerated at a facility operated by the Division of Juvenile Justice, that incarceration shall be deemed to be a term served in state prison.

(k) (1) Notwithstanding subdivisions (d) and (g) or any other provision of law, where one of the new offenses is committed while the defendant is temporarily removed from prison pursuant to Section 2690 or while the defendant is transferred to a community facility pursuant to Section 3416, 6253, or 6263, or while the defendant is on furlough pursuant to Section 6254, the defendant shall be subject to the full enhancements provided for in this section.

(2) This subdivision shall not apply when a full, separate, and consecutive term is imposed pursuant to any other provision of law.

(Amended by Stats. 2014, Ch. 442, Sec. 10. Effective September 18, 2014. Note: This section was amended on March 7, 2000, by initiative Prop. 21.)



667.51

(a) Any person who is convicted of violating Section 288 or 288.5 shall receive a five-year enhancement for a prior conviction of an offense specified in subdivision (b).

(b) Section 261, 262, 264.1, 269, 285, 286, 288, 288a, 288.5, or 289, or any offense committed in another jurisdiction that includes all of the elements of any of the offenses specified in this subdivision.

(c) A violation of Section 288 or 288.5 by a person who has been previously convicted two or more times of an offense specified in subdivision (b) shall be punished by imprisonment in the state prison for 15 years to life.

(Amended November 7, 2006, by initiative Proposition 83, Sec. 10.)



667.6

(a) Any person who is convicted of an offense specified in subdivision (e) and who has been convicted previously of any of those offenses shall receive a five-year enhancement for each of those prior convictions.

(b) Any person who is convicted of an offense specified in subdivision (e) and who has served two or more prior prison terms as defined in Section 667.5 for any of those offenses shall receive a 10-year enhancement for each of those prior terms.

(c) In lieu of the term provided in Section 1170.1, a full, separate, and consecutive term may be imposed for each violation of an offense specified in subdivision (e) if the crimes involve the same victim on the same occasion. A term may be imposed consecutively pursuant to this subdivision if a person is convicted of at least one offense specified in subdivision (e). If the term is imposed consecutively pursuant to this subdivision, it shall be served consecutively to any other term of imprisonment, and shall commence from the time the person otherwise would have been released from imprisonment. The term shall not be included in any determination pursuant to Section 1170.1. Any other term imposed subsequent to that term shall not be merged therein but shall commence at the time the person otherwise would have been released from prison.

(d) A full, separate, and consecutive term shall be imposed for each violation of an offense specified in subdivision (e) if the crimes involve separate victims or involve the same victim on separate occasions.

In determining whether crimes against a single victim were committed on separate occasions under this subdivision, the court shall consider whether, between the commission of one sex crime and another, the defendant had a reasonable opportunity to reflect upon his or her actions and nevertheless resumed sexually assaultive behavior. Neither the duration of time between crimes, nor whether or not the defendant lost or abandoned his or her opportunity to attack, shall be, in and of itself, determinative on the issue of whether the crimes in question occurred on separate occasions.

The term shall be served consecutively to any other term of imprisonment and shall commence from the time the person otherwise would have been released from imprisonment. The term shall not be included in any determination pursuant to Section 1170.1. Any other term imposed subsequent to that term shall not be merged therein but shall commence at the time the person otherwise would have been released from prison.

(e) This section shall apply to the following offenses:

(1) Rape, in violation of paragraph (2), (3), (6), or (7) of subdivision (a) of Section 261.

(2) Spousal rape, in violation of paragraph (1), (4), or (5) of subdivision (a) of Section 262.

(3) Rape, spousal rape, or sexual penetration, in concert, in violation of Section 264.1.

(4) Sodomy, in violation of paragraph (2) or (3) of subdivision (c), or subdivision (d) or (k), of Section 286.

(5) Lewd or lascivious act, in violation of subdivision (b) of Section 288.

(6) Continuous sexual abuse of a child, in violation of Section 288.5.

(7) Oral copulation, in violation of paragraph (2) or (3) of subdivision (c), or subdivision (d) or (k), of Section 288a.

(8) Sexual penetration, in violation of subdivision (a) or (g) of Section 289.

(9) As a present offense under subdivision (c) or (d), assault with intent to commit a specified sexual offense, in violation of Section 220.

(10) As a prior conviction under subdivision (a) or (b), an offense committed in another jurisdiction that includes all of the elements of an offense specified in this subdivision.

(f) In addition to any enhancement imposed pursuant to subdivision (a) or (b), the court may also impose a fine not to exceed twenty thousand dollars ($20,000) for anyone sentenced under those provisions. The fine imposed and collected pursuant to this subdivision shall be deposited in the Victim-Witness Assistance Fund to be available for appropriation to fund child sexual exploitation and child sexual abuse victim counseling centers and prevention programs established pursuant to Section 13837. If the court orders a fine to be imposed pursuant to this subdivision, the actual administrative cost of collecting that fine, not to exceed 2 percent of the total amount paid, may be paid into the general fund of the county treasury for the use and benefit of the county.

(Amended November 7, 2006, by initiative Proposition 83, Sec. 11.)



667.61

(a) Except as provided in subdivision (j), (l), or (m), any person who is convicted of an offense specified in subdivision (c) under one or more of the circumstances specified in subdivision (d) or under two or more of the circumstances specified in subdivision (e) shall be punished by imprisonment in the state prison for 25 years to life.

(b) Except as provided in subdivision (a), (j), (l), or (m), any person who is convicted of an offense specified in subdivision (c) under one of the circumstances specified in subdivision (e) shall be punished by imprisonment in the state prison for 15 years to life.

(c) This section shall apply to any of the following offenses:

(1) Rape, in violation of paragraph (2) or (6) of subdivision (a) of Section 261.

(2) Spousal rape, in violation of paragraph (1) or (4) of subdivision (a) of Section 262.

(3) Rape, spousal rape, or sexual penetration, in concert, in violation of Section 264.1.

(4) Lewd or lascivious act, in violation of subdivision (b) of Section 288.

(5) Sexual penetration, in violation of subdivision (a) of Section 289.

(6) Sodomy, in violation of paragraph (2) or (3) of subdivision (c), or subdivision (d), of Section 286.

(7) Oral copulation, in violation of paragraph (2) or (3) of subdivision (c), or subdivision (d), of Section 288a.

(8) Lewd or lascivious act, in violation of subdivision (a) of Section 288.

(9) Continuous sexual abuse of a child, in violation of Section 288.5.

(d) The following circumstances shall apply to the offenses specified in subdivision (c):

(1) The defendant has been previously convicted of an offense specified in subdivision (c), including an offense committed in another jurisdiction that includes all of the elements of an offense specified in subdivision (c).

(2) The defendant kidnapped the victim of the present offense and the movement of the victim substantially increased the risk of harm to the victim over and above that level of risk necessarily inherent in the underlying offense in subdivision (c).

(3) The defendant inflicted aggravated mayhem or torture on the victim or another person in the commission of the present offense in violation of Section 205 or 206.

(4) The defendant committed the present offense during the commission of a burglary of the first degree, as defined in subdivision (a) of Section 460, with intent to commit an offense specified in subdivision (c).

(5) The defendant committed the present offense in violation of Section 264.1, subdivision (d) of Section 286, or subdivision (d) of Section 288a, and, in the commission of that offense, any person committed any act described in paragraph (2), (3), or (4) of this subdivision.

(6) The defendant personally inflicted great bodily injury on the victim or another person in the commission of the present offense in violation of Section 12022.53, 12022.7, or 12022.8.

(7) The defendant personally inflicted bodily harm on the victim who was under 14 years of age.

(e) The following circumstances shall apply to the offenses specified in subdivision (c):

(1) Except as provided in paragraph (2) of subdivision (d), the defendant kidnapped the victim of the present offense in violation of Section 207, 209, or 209.5.

(2) Except as provided in paragraph (4) of subdivision (d), the defendant committed the present offense during the commission of a burglary in violation of Section 459.

(3) The defendant personally used a dangerous or deadly weapon or a firearm in the commission of the present offense in violation of Section 12022, 12022.3, 12022.5, or 12022.53.

(4) The defendant has been convicted in the present case or cases of committing an offense specified in subdivision (c) against more than one victim.

(5) The defendant engaged in the tying or binding of the victim or another person in the commission of the present offense.

(6) The defendant administered a controlled substance to the victim in the commission of the present offense in violation of Section 12022.75.

(7) The defendant committed the present offense in violation of Section 264.1, subdivision (d) of Section 286, or subdivision (d) of Section 288a, and, in the commission of that offense, any person committed any act described in paragraph (1), (2), (3), (5), or (6) of this subdivision or paragraph (6) of subdivision (d).

(f) If only the minimum number of circumstances specified in subdivision (d) or (e) that are required for the punishment provided in subdivision (a), (b), (j), (l), or (m) to apply have been pled and proved, that circumstance or those circumstances shall be used as the basis for imposing the term provided in subdivision (a), (b), (j), (l), or (m) whichever is greater, rather than being used to impose the punishment authorized under any other provision of law, unless another provision of law provides for a greater penalty or the punishment under another provision of law can be imposed in addition to the punishment provided by this section. However, if any additional circumstance or circumstances specified in subdivision (d) or (e) have been pled and proved, the minimum number of circumstances shall be used as the basis for imposing the term provided in subdivision (a), (j), or (l) and any other additional circumstance or circumstances shall be used to impose any punishment or enhancement authorized under any other provision of law.

(g) Notwithstanding Section 1385 or any other provision of law, the court shall not strike any allegation, admission, or finding of any of the circumstances specified in subdivision (d) or (e) for any person who is subject to punishment under this section.

(h) Notwithstanding any other provision of law, probation shall not be granted to, nor shall the execution or imposition of sentence be suspended for, any person who is subject to punishment under this section.

(i) For any offense specified in paragraphs (1) to (7), inclusive, of subdivision (c), or in paragraphs (1) to (6), inclusive, of subdivision (n), the court shall impose a consecutive sentence for each offense that results in a conviction under this section if the crimes involve separate victims or involve the same victim on separate occasions as defined in subdivision (d) of Section 667.6.

(j) (1) Any person who is convicted of an offense specified in subdivision (c), with the exception of a violation of subdivision (a) of Section 288, upon a victim who is a child under 14 years of age under one or more of the circumstances specified in subdivision (d) or under two or more of the circumstances specified in subdivision (e), shall be punished by imprisonment in the state prison for life without the possibility of parole. Where the person was under 18 years of age at the time of the offense, the person shall be punished by imprisonment in the state prison for 25 years to life.

(2) Any person who is convicted of an offense specified in subdivision (c) under one of the circumstances specified in subdivision (e), upon a victim who is a child under 14 years of age, shall be punished by imprisonment in the state prison for 25 years to life.

(k) As used in this section, bodily harm means any substantial physical injury resulting from the use of force that is more than the force necessary to commit an offense specified in subdivision (c).

(l) Any person who is convicted of an offense specified in subdivision (n) under one or more of the circumstances specified in subdivision (d) or under two or more of the circumstances specified in subdivision (e), upon a victim who is a minor 14 years of age or older shall be punished by imprisonment in the state prison for life without the possibility of parole. If the person who was convicted was under 18 years of age at the time of the offense, he or she shall be punished by imprisonment in the state prison for 25 years to life.

(m) Any person who is convicted of an offense specified in subdivision (n) under one of the circumstances specified in subdivision (e) against a minor 14 years of age or older shall be punished by imprisonment in the state prison for 25 years to life.

(n) Subdivisions (l) and (m) shall apply to any of the following offenses:

(1) Rape, in violation of paragraph (2) of subdivision (a) of Section 261.

(2) Spousal rape, in violation of paragraph (1) of subdivision (a) of Section 262.

(3) Rape, spousal rape, or sexual penetration, in concert, in violation of Section 264.1.

(4) Sexual penetration, in violation of paragraph (1) of subdivision (a) of Section 289.

(5) Sodomy, in violation of paragraph (2) of subdivision (c) of Section 286, or in violation of subdivision (d) of Section 286.

(6) Oral copulation, in violation of paragraph (2) of subdivision (c) of Section 288a, or in violation of subdivision (d) of Section 288a.

(o) The penalties provided in this section shall apply only if the existence of any circumstance specified in subdivision (d) or (e) is alleged in the accusatory pleading pursuant to this section, and is either admitted by the defendant in open court or found to be true by the trier of fact.

(Amended by Stats. 2011, Ch. 361, Sec. 5. Effective September 29, 2011. Note: This section was amended on Nov. 7, 2006, by initiative Prop. 83.)



667.7

(a) Any person convicted of a felony in which the person inflicted great bodily injury as provided in Section 12022.53 or 12022.7, or personally used force which was likely to produce great bodily injury, who has served two or more prior separate prison terms as defined in Section 667.5 for the crime of murder; attempted murder; voluntary manslaughter; mayhem; rape by force, violence, or fear of immediate and unlawful bodily injury on the victim or another person; oral copulation by force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person; sodomy by force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person; lewd acts on a child under the age of 14 years by use of force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person; a violation of subdivision (a) of Section 289 where the act is accomplished against the victim s will by means of force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person; kidnapping as punished in former subdivision (d) of Section 208, or for ransom, extortion, or robbery; robbery involving the use of force or a deadly weapon; carjacking involving the use of a deadly weapon; assault with intent to commit murder; assault with a deadly weapon; assault with a force likely to produce great bodily injury; assault with intent to commit rape, sodomy, oral copulation, sexual penetration in violation of Section 289, or lewd and lascivious acts on a child; arson of a structure; escape or attempted escape by an inmate with force or violence in violation of subdivision (a) of Section 4530, or of Section 4532; exploding a destructive device with intent to murder in violation of Section 18745; exploding a destructive device which causes bodily injury in violation of Section 18750, or mayhem or great bodily injury in violation of Section 18755; exploding a destructive device with intent to injure, intimidate, or terrify, in violation of Section 18740; any felony in which the person inflicted great bodily injury as provided in Section 12022.53 or 12022.7; or any felony punishable by death or life imprisonment with or without the possibility of parole is a habitual offender and shall be punished as follows:

(1) A person who served two prior separate prison terms shall be punished by imprisonment in the state prison for life and shall not be eligible for release on parole for 20 years, or the term determined by the court pursuant to Section 1170 for the underlying conviction, including any enhancement applicable under Chapter 4.5 (commencing with Section 1170) of Title 7 of Part 2, or any period prescribed by Section 190 or 3046, whichever is greatest. Article 2.5 (commencing with Section 2930) of Chapter 7 of Title 1 of Part 3 shall apply to reduce any minimum term in a state prison imposed pursuant to this section, but the person shall not otherwise be released on parole prior to that time.

(2) Any person convicted of a felony specified in this subdivision who has served three or more prior separate prison terms, as defined in Section 667.5, for the crimes specified in subdivision (a) of this section shall be punished by imprisonment in the state prison for life without the possibility of parole.

(b) This section shall not prevent the imposition of the punishment of death or imprisonment for life without the possibility of parole. No prior prison term shall be used for this determination which was served prior to a period of 10 years in which the person remained free of both prison custody and the commission of an offense which results in a felony conviction. As used in this section, a commitment to the Department of the Youth Authority after conviction for a felony shall constitute a prior prison term. The term imposed under this section shall be imposed only if the prior prison terms are alleged under this section in the accusatory pleading, and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by a plea of guilty or nolo contendere or by a trial by the court sitting without a jury.

(Amended by Stats. 2010, Ch. 178, Sec. 64. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



667.70

Any person who is convicted of murder, which was committed prior to June 3, 1998, and sentenced pursuant to paragraph (1) of subdivision (a) of Section 667.7, shall be eligible only for credit pursuant to subdivisions (a), (b), and (c) of Section 2931.

(Amended by Stats. 1999, Ch. 706, Sec. 8. Effective October 10, 1999.)



667.71

(a) For the purpose of this section, a habitual sexual offender is a person who has been previously convicted of one or more of the offenses specified in subdivision (c) and who is convicted in the present proceeding of one of those offenses.

(b) A habitual sexual offender shall be punished by imprisonment in the state prison for 25 years to life.

(c) This section shall apply to any of the following offenses:

(1) Rape, in violation of paragraph (2) or (6) of subdivision (a) of Section 261.

(2) Spousal rape, in violation of paragraph (1) or (4) of subdivision (a) of Section 262.

(3) Rape, spousal rape, or sexual penetration, in concert, in violation of Section 264.1.

(4) Lewd or lascivious act, in violation of subdivision (a) or (b) of Section 288.

(5) Sexual penetration, in violation of subdivision (a) or (j) of Section 289.

(6) Continuous sexual abuse of a child, in violation of Section 288.5.

(7) Sodomy, in violation of subdivision (c) or (d) of Section 286.

(8) Oral copulation, in violation of subdivision (c) or (d) of Section 288a.

(9) Kidnapping, in violation of subdivision (b) of Section 207.

(10) Kidnapping, in violation of former subdivision (d) of Section 208 (kidnapping to commit specified sex offenses).

(11) Kidnapping, in violation of subdivision (b) of Section 209 with the intent to commit a specified sexual offense.

(12) Aggravated sexual assault of a child, in violation of Section 269.

(13) An offense committed in another jurisdiction that includes all of the elements of an offense specified in this subdivision.

(d) Notwithstanding Section 1385 or any other provision of law, the court shall not strike any allegation, admission, or finding of any prior conviction specified in subdivision (c) for any person who is subject to punishment under this section.

(e) Notwithstanding any other provision of law, probation shall not be granted to, nor shall the execution or imposition of sentence be suspended for, any person who is subject to punishment under this section.

(f) This section shall apply only if the defendant s status as a habitual sexual offender is alleged in the accusatory pleading, and either admitted by the defendant in open court, or found to be true by the trier of fact.

(Amended November 7, 2006, by initiative Proposition 83, Sec. 13.)



667.75

Any person convicted of a violation of Section 11353, 11353.5, 11361, 11380, or 11380.5 of the Health and Safety Code who has previously served two or more prior separate prison terms, as defined in Section 667.5, for a violation of Section 11353, 11353.5, 11361, 11380, or 11380.5 of the Health and Safety Code, may be punished by imprisonment in the state prison for life and shall not be eligible for release on parole for 17 years, or the term determined by the court pursuant to Section 1170 for the underlying conviction, including any enhancement applicable under Chapter 4.5 (commencing with Section 1170) of Title 7 of Part 2, whichever is greatest. The provisions of Article 2.5 (commencing with Section 2930) of Chapter 7 of Title 1 of Part 3 shall apply to reduce any minimum term in a state prison imposed pursuant to this section, but the person shall not otherwise be released on parole prior to that time. No prior prison term shall be used for this determination which was served prior to a period of 10 years in which the person remained free of both prison custody and the commission of an offense which results in a felony conviction. As used in this section, a commitment to the Department of the Youth Authority after conviction for a felony shall constitute a prior prison term. The term imposed under this section shall be imposed only if the prior prison terms are alleged under this section in the accusatory pleading, and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by a plea of guilty or nolo contendere or by a trial by the court sitting without a jury.

(Added by Stats. 1987, Ch. 729, Sec. 1.)



667.8

(a) Except as provided in subdivision (b), any person convicted of a felony violation of Section 261, 262, 264.1, 286, 288a, or 289 who, for the purpose of committing that sexual offense, kidnapped the victim in violation of Section 207 or 209, shall be punished by an additional term of nine years.

(b) Any person convicted of a felony violation of subdivision (c) of Section 286, Section 288, or subdivision (c) of Section 288a who, for the purpose of committing that sexual offense, kidnapped the victim, who was under the age of 14 years at the time of the offense, in violation of Section 207 or 209, shall be punished by an additional term of 15 years. This subdivision is not applicable to conduct proscribed by Section 277, 278, or 278.5.

(c) The following shall govern the imposition of an enhancement pursuant to this section:

(1) Only one enhancement shall be imposed for a victim per incident.

(2) If there are two or more victims, one enhancement can be imposed for each victim per incident.

(3) The enhancement may be in addition to the punishment for either, but not both, of the following:

(A) A violation of Section 207 or 209.

(B) A violation of the sexual offenses enumerated in this section.

(Amended by Stats. 1997, Ch. 817, Sec. 9. Effective January 1, 1998.)



667.85

Any person convicted of a violation of Section 207 or 209, who kidnapped or carried away any child under the age of 14 years with the intent to permanently deprive the parent or legal guardian custody of that child, shall be punished by imprisonment in the state prison for an additional five years.

(Amended by Stats. 1997, Ch. 817, Sec. 11. Effective January 1, 1998.)



667.9

(a) Any person who commits one or more of the crimes specified in subdivision (c) against a person who is 65 years of age or older, or against a person who is blind, deaf, developmentally disabled, a paraplegic, or a quadriplegic, or against a person who is under the age of 14 years, and that disability or condition is known or reasonably should be known to the person committing the crime, shall receive a one-year enhancement for each violation.

(b) Any person who commits a violation of subdivision (a) and who has a prior conviction for any of the offenses specified in subdivision (c), shall receive a two-year enhancement for each violation in addition to the sentence provided under Section 667.

(c) Subdivisions (a) and (b) apply to the following crimes:

(1) Mayhem, in violation of Section 203 or 205.

(2) Kidnapping, in violation of Section 207, 209, or 209.5.

(3) Robbery, in violation of Section 211.

(4) Carjacking, in violation of Section 215.

(5) Rape, in violation of paragraph (2) or (6) of subdivision (a) of Section 261.

(6) Spousal rape, in violation of paragraph (1) or (4) of subdivision (a) of Section 262.

(7) Rape, spousal rape, or sexual penetration in concert, in violation of Section 264.1.

(8) Sodomy, in violation of paragraph (2) or (3) of subdivision (c), or subdivision (d), of Section 286.

(9) Oral copulation, in violation of paragraph (2) or (3) of subdivision (c), or subdivision (d), of Section 288a.

(10) Sexual penetration, in violation of subdivision (a) of Section 289.

(11) Burglary of the first degree, as defined in Section 460, in violation of Section 459.

(d) As used in this section, developmentally disabled means a severe, chronic disability of a person, which is all of the following:

(1) Attributable to a mental or physical impairment or a combination of mental and physical impairments.

(2) Likely to continue indefinitely.

(3) Results in substantial functional limitation in three or more of the following areas of life activity:

(A) Self-care.

(B) Receptive and expressive language.

(C) Learning.

(D) Mobility.

(E) Self-direction.

(F) Capacity for independent living.

(G) Economic self-sufficiency.

(Amended by Stats. 1999, Ch. 569, Sec. 1. Effective January 1, 2000.)



667.10

(a) Any person who has a prior conviction of the offense set forth in Section 289 and who commits that crime against a person who is 65 years of age or older, or against a person who is blind, deaf, developmentally disabled, as defined in subdivision (d) of Section 667.9, a paraplegic, or a quadriplegic, or against a person who is under the age of 14 years, and that disability or condition is known or reasonably should be known to the person committing the crime, shall receive a two-year enhancement for each violation in addition to the sentence provided under Section 289.

(b) The existence of any fact which would bring a person under subdivision (a) shall be alleged in the information or indictment and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by plea of guilty or nolo contendere or by trial by the court sitting without a jury.

(Amended by Stats. 1992, Ch. 265, Sec. 3. Effective January 1, 1993.)



667.15

Any adult who, prior to or during the commission or attempted commission of a violation of Section 288 or 288.5, exhibits to the minor any matter, as defined in subdivision (d) of Section 311.11, the production of which involves the use of a person under the age of 14 years, knowing that the matter depicts a person under the age of 14 years personally engaging in or simulating sexual conduct, as defined in subdivision (d) of Section 311.4, with the intent of arousing, appealing to, or gratifying the lust, passions, or sexual desires of that person or of the minor, or with the intent, or for the purpose, of seducing the minor, shall be punished for a violation of this section as follows:

(a) If convicted of the commission or attempted commission of a violation of Section 288, the adult shall receive an additional term of one year, which punishment shall be imposed in addition and consecutive to the punishment imposed for the commission or attempted commission of a violation of Section 288.

(b) If convicted of the commission or attempted commission of a violation of Section 288.5, the adult shall receive an additional term of two years, which punishment shall be imposed in addition and consecutive to the punishment imposed for the commission or attempted commission of a violation of Section 288.5.

(Added by Stats. 1993, Ch. 591, Sec. 1. Effective January 1, 1994.)



667.16

(a) Any person convicted of a felony violation of Section 470, 487, or 532 as part of a plan or scheme to defraud an owner of a residential or nonresidential structure, including a mobilehome or manufactured home, in connection with the offer or performance of repairs to the structure for damage caused by a natural disaster, shall receive a one-year enhancement in addition and consecutive to the penalty prescribed. The additional term shall not be imposed unless the allegation is charged in the accusatory pleading and admitted by the defendant or found to be true by the trier of fact.

(b) This enhancement applies to natural disasters for which a state of emergency is proclaimed by the Governor pursuant to Section 8625 of the Government Code or for which an emergency or major disaster is declared by the President of the United States.

(c) Notwithstanding any other law, the court may strike the additional term provided in subdivision (a) if the court determines that there are mitigating circumstances and states on the record the reasons for striking the additional punishment.

(Added by Stats. 1994, Ch. 175, Sec. 5. Effective July 11, 1994.)



667.17

Any person who violates the provisions of Section 538d during the commission of a felony shall receive an additional one-year term of imprisonment to be imposed consecutive to the term imposed for the felony, in lieu of the penalty that would have been imposed under Section 538d.

(Added by Stats. 1998, Ch. 279, Sec. 2. Effective January 1, 1999.)



668

Every person who has been convicted in any other state, government, country, or jurisdiction of an offense for which, if committed within this state, that person could have been punished under the laws of this state by imprisonment in the state prison, is punishable for any subsequent crime committed within this state in the manner prescribed by law and to the same extent as if that prior conviction had taken place in a court of this state. The application of this section includes, but is not limited to, all statutes that provide for an enhancement or a term of imprisonment based on a prior conviction or a prior prison term or a term pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 444. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



668.5

An offense specified as a prior felony conviction by reference to a specific code section shall include any prior felony conviction under any predecessor statute of that specified offense that includes all of the elements of that specified offense. The application of this section includes, but is not limited to, all statutes that provide for an enhancement or a term of imprisonment based on a prior conviction or a prior prison term.

(Added by Stats. 1999, Ch. 350, Sec. 2. Effective September 7, 1999.)



669

(a) When a person is convicted of two or more crimes, whether in the same proceeding or court or in different proceedings or courts, and whether by judgment rendered by the same judge or by different judges, the second or other subsequent judgment upon which sentence is ordered to be executed shall direct whether the terms of imprisonment or any of them to which he or she is sentenced shall run concurrently or consecutively. Life sentences, whether with or without the possibility of parole, may be imposed to run consecutively with one another, with any term imposed for applicable enhancements, or with any other term of imprisonment for a felony conviction. Whenever a person is committed to prison on a life sentence which is ordered to run consecutive to any determinate term of imprisonment, the determinate term of imprisonment shall be served first and no part thereof shall be credited toward the person s eligibility for parole as calculated pursuant to Section 3046 or pursuant to any other section of law that establishes a minimum period of confinement under the life sentence before eligibility for parole.

(b) In the event that the court at the time of pronouncing the second or other judgment upon that person had no knowledge of a prior existing judgment or judgments, or having knowledge, fails to determine how the terms of imprisonment shall run in relation to each other, then, upon that failure to determine, or upon that prior judgment or judgments being brought to the attention of the court at any time prior to the expiration of 60 days from and after the actual commencement of imprisonment upon the second or other subsequent judgments, the court shall, in the absence of the defendant and within 60 days of the notice, determine how the term of imprisonment upon the second or other subsequent judgment shall run with reference to the prior incompleted term or terms of imprisonment. Upon the failure of the court to determine how the terms of imprisonment on the second or subsequent judgment shall run, the term of imprisonment on the second or subsequent judgment shall run concurrently.

(c) The Department of Corrections and Rehabilitation shall advise the court pronouncing the second or other subsequent judgment of the existence of all prior judgments against the defendant, the terms of imprisonment of which have not been completely served.

(d) When a court imposes a concurrent term of imprisonment and imprisonment for one of the crimes is required to be served in the state prison, the term for all crimes shall be served in the state prison, even if the term for any other offense specifies imprisonment in a county jail pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2012, Ch. 43, Sec. 23. Effective June 27, 2012.)



670

(a) Any person who violates Section 7158 or 7159 of, or subdivision (b), (c), (d), or (e) of Section 7161 of, the Business and Professions Code or Section 470, 484, 487, or 532 of this code as part of a plan or scheme to defraud an owner or lessee of a residential or nonresidential structure in connection with the offer or performance of repairs to the structure for damage caused by a natural disaster specified in subdivision (b), shall be subject to the penalties and enhancements specified in subdivisions (c) and (d). The existence of any fact which would bring a person under this section shall be alleged in the information or indictment and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by a plea of guilty or nolo contendere or by trial by the court sitting without a jury.

(b) This section applies to natural disasters for which a state of emergency is proclaimed by the Governor pursuant to Section 8625 of the Government Code or for which an emergency or major disaster is declared by the President of the United States.

(c) The maximum or prescribed amounts of fines for offenses subject to this section shall be doubled. If the person has been previously convicted of a felony offense specified in subdivision (a), the person shall receive a one-year enhancement in addition to, and to run consecutively to, the term of imprisonment for any felony otherwise prescribed by this subdivision.

(d) Additionally, the court shall order any person sentenced pursuant to this section to make full restitution to the victim or to make restitution to the victim based on the person s ability to pay, as defined in subdivision (b) of Section 1203.1b. The payment of the restitution ordered by the court pursuant to this subdivision shall be made a condition of any probation granted by the court for an offense punishable under this section. Notwithstanding any other provision of law, the period of probation shall be at least five years or until full restitution is made to the victim, whichever first occurs.

(e) Notwithstanding any other provision of law, the prosecuting agency shall be entitled to recover its costs of investigation and prosecution from any fines imposed for a conviction under this section.

(Amended by Stats. 2001, Ch. 854, Sec. 38. Effective January 1, 2002.)



672

Upon a conviction for any crime punishable by imprisonment in any jail or prison, in relation to which no fine is herein prescribed, the court may impose a fine on the offender not exceeding one thousand dollars ($1,000) in cases of misdemeanors or ten thousand dollars ($10,000) in cases of felonies, in addition to the imprisonment prescribed.

(Amended by Stats. 1983, Ch. 1092, Sec. 320. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



673

It shall be unlawful to use in the reformatories, institutions, jails, state hospitals or any other state, county, or city institution any cruel, corporal or unusual punishment or to inflict any treatment or allow any lack of care whatever which would injure or impair the health of the prisoner, inmate, or person confined; and punishment by the use of the strait jacket, gag, thumbscrew, shower bath or the tricing up of a prisoner, inmate or person confined is hereby prohibited. Any person who violates the provisions of this section or who aids, abets, or attempts in any way to contribute to the violation of this section shall be guilty of a misdemeanor.

(Added by renumbering Section 681 (as added by Stats. 1913, Ch. 583) by Stats. 1953, Ch. 615.)



674

(a) Any person who is a primary care provider in a day care facility and who is convicted of a felony violation of Section 261, 285, 286, 288, 288a, or 289, where the victim of the crime was a minor entrusted to his or her care by the minor s parent or guardian, a court, any public agency charged with the provision of social services, or a probation department, may be punished by an additional term of two years.

(b) If the crime described in subdivision (a) was committed while voluntarily acting in concert with another, the person so convicted may be punished by an additional term of three years.

(c) The enhancements authorized by this section may be imposed in addition to any other required or authorized enhancement.

(Amended by Stats. 1995, Ch. 377, Sec. 3. Effective January 1, 1996.)



675

(a) Any person suffering a felony conviction for a violation of subdivision (c) or (d) of Section 261.5, paragraph (1) or (2) of subdivision (b) or paragraph (1) of subdivision (c) of Section 286, subdivision (a) or paragraph (1) of subdivision (c) of Section 288, or paragraph (1) or (2) of subdivision (b) or paragraph (1) of subdivision (c) of Section 288a, where the offense was committed with a minor for money or other consideration, is punishable by an additional term of imprisonment in the state prison of one year.

(b) The enhancements authorized by this section may be imposed in addition to any other required or authorized enhancement.

(Added by Stats. 2004, Ch. 769, Sec. 1. Effective January 1, 2005.)



678

Whenever in this code the character or grade of an offense, or its punishment, is made to depend upon the value of property, such value shall be estimated exclusively in lawful money of the United States.

(Amended by Stats. 1953, Ch. 616.)






TITLE 17. RIGHTS OF VICTIMS AND WITNESSES OF CRIME

679

In recognition of the civil and moral duty of victims and witnesses of crime to fully and voluntarily cooperate with law enforcement and prosecutorial agencies, and in further recognition of the continuing importance of this citizen cooperation to state and local law enforcement efforts and the general effectiveness and well-being of the criminal justice system of this state, the Legislature declares its intent, in the enactment of this title, to ensure that all victims and witnesses of crime are treated with dignity, respect, courtesy, and sensitivity. It is the further intent that the rights enumerated in Section 679.02 relating to victims and witnesses of crime are honored and protected by law enforcement agencies, prosecutors, and judges in a manner no less vigorous than the protections afforded criminal defendants. It is the intent of the Legislature to add to Section 679.02 references to new rights as or as soon after they are created. The failure to enumerate in that section a right which is enumerated elsewhere in the law shall not be deemed to diminish the importance or enforceability of that right.

(Added by Stats. 1986, Ch. 1427, Sec. 1.)



679.01

As used in this title, the following definitions shall control:

(a) Crime means an act committed in this state which, if committed by a competent adult, would constitute a misdemeanor or felony.

(b) Victim means a person against whom a crime has been committed.

(c) Witness means any person who has been or is expected to testify for the prosecution, or who, by reason of having relevant information, is subject to call or likely to be called as a witness for the prosecution, whether or not any action or proceeding has yet been commenced.

(Added by Stats. 1986, Ch. 1427, Sec. 1.)



679.02

(a) The following are hereby established as the statutory rights of victims and witnesses of crimes:

(1) To be notified as soon as feasible that a court proceeding to which he or she has been subpoenaed as a witness will not proceed as scheduled, provided the prosecuting attorney determines that the witness attendance is not required.

(2) Upon request of the victim or a witness, to be informed by the prosecuting attorney of the final disposition of the case, as provided by Section 11116.10.

(3) For the victim, the victim s parents or guardian if the victim is a minor, or the next of kin of the victim if the victim has died, to be notified of all sentencing proceedings, and of the right to appear, to reasonably express his or her views, have those views preserved by audio or video means as provided in Section 1191.16, and to have the court consider his or her statements, as provided by Sections 1191.1 and 1191.15.

(4) For the victim, the victim s parents or guardian if the victim is a minor, or the next of kin of the victim if the victim has died, to be notified of all juvenile disposition hearings in which the alleged act would have been a felony if committed by an adult, and of the right to attend and to express his or her views, as provided by Section 656.2 of the Welfare and Institutions Code.

(5) Upon request by the victim or the next of kin of the victim if the victim has died, to be notified of any parole eligibility hearing and of the right to appear, either personally as provided by Section 3043 of this code, or by other means as provided by Sections 3043.2 and 3043.25 of this code, to reasonably express his or her views, and to have his or her statements considered, as provided by Section 3043 of this code and by Section 1767 of the Welfare and Institutions Code.

(6) Upon request by the victim or the next of kin of the victim if the crime was a homicide, to be notified of an inmate s placement in a reentry or work furlough program, or notified of the inmate s escape as provided by Section 11155.

(7) To be notified that he or she may be entitled to witness fees and mileage, as provided by Section 1329.1.

(8) For the victim, to be provided with information concerning the victim s right to civil recovery and the opportunity to be compensated from the Restitution Fund pursuant to Chapter 5 (commencing with Section 13959) of Part 4 of Division 3 of Title 2 of the Government Code and Section 1191.2 of this code.

(9) To the expeditious return of his or her property which has allegedly been stolen or embezzled, when it is no longer needed as evidence, as provided by Chapter 12 (commencing with Section 1407) and Chapter 13 (commencing with Section 1417) of Title 10 of Part 2.

(10) To an expeditious disposition of the criminal action.

(11) To be notified, if applicable, in accordance with Sections 679.03 and 3058.8 if the defendant is to be placed on parole.

(12) For the victim, upon request, to be notified of any pretrial disposition of the case, to the extent required by Section 28 of Article I of the California Constitution.

(A) A victim may request to be notified of a pretrial disposition.

(B) The victim may be notified by any reasonable means available.

Nothing in this paragraph is intended to affect the right of the people and the defendant to an expeditious disposition as provided in Section 1050.

(13) For the victim, to be notified by the district attorney s office of the right to request, upon a form provided by the district attorney s office, and receive a notice pursuant to paragraph (14), if the defendant is convicted of any of the following offenses:

(A) Assault with intent to commit rape, sodomy, oral copulation, or any violation of Section 264.1, 288, or 289, in violation of Section 220.

(B) A violation of Section 207 or 209 committed with the intent to commit a violation of Section 261, 262, 286, 288, 288a, or 289.

(C) Rape, in violation of Section 261.

(D) Oral copulation, in violation of Section 288a.

(E) Sodomy, in violation of Section 286.

(F) A violation of Section 288.

(G) A violation of Section 289.

(14) When a victim has requested notification pursuant to paragraph (13), the sheriff shall inform the victim that the person who was convicted of the offense has been ordered to be placed on probation, and give the victim notice of the proposed date upon which the person will be released from the custody of the sheriff.

(b) The rights set forth in subdivision (a) shall be set forth in the information and educational materials prepared pursuant to Section 13897.1. The information and educational materials shall be distributed to local law enforcement agencies and local victims programs by the Victims Legal Resource Center established pursuant to Chapter 11 (commencing with Section 13897) of Title 6 of Part 4.

(c) Local law enforcement agencies shall make available copies of the materials described in subdivision (b) to victims and witnesses.

(d) Nothing in this section is intended to affect the rights and services provided to victims and witnesses by the local assistance centers for victims and witnesses.

(e) The court shall not release statements, made pursuant to paragraph (3) or (4) of subdivision (a), to the public prior to the statement being heard in court.

(Amended by Stats. 2011, Ch. 77, Sec. 1. Effective January 1, 2012.)



679.026

(a) It is the intent of the people of the State of California in enacting this section to implement the rights of victims of crime established in Section 28 of Article I of the California Constitution to be informed of the rights of crime victims enumerated in the Constitution and in the statutes of this state.

(b) Every victim of crime has the right to receive without cost or charge a list of the rights of victims of crime recognized in Section 28 of Article I of the California Constitution. These rights shall be known as Marsy Rights.

(c) (1) Every law enforcement agency investigating a criminal act and every agency prosecuting a criminal act shall, as provided herein, at the time of initial contact with a crime victim, during follow-up investigation, or as soon thereafter as deemed appropriate by investigating officers or prosecuting attorneys, provide or make available to each victim of the criminal act without charge or cost a Marsy Rights card described in paragraphs (3) and (4).

(2) The victim disclosures required under this section shall be available to the public at a state funded and maintained Web site authorized pursuant to Section 14260 of the Penal Code to be known as Marsy s Page.

(3) The Attorney General shall design and make available in .pdf or other imaging format to every agency listed in paragraph (1) a Marsy Rights card, which shall contain the rights of crime victims described in subdivision (b) of Section 28 of Article I of the California Constitution, information on the means by which a crime victim can access the web page described in paragraph (2), and a toll-free telephone number to enable a crime victim to contact a local victim s assistance office.

(4) Every law enforcement agency which investigates criminal activity shall, if provided without cost to the agency by any organization classified as a nonprofit organization under paragraph (3) of subdivision (c) of Section 501 of the Internal Revenue Code, make available and provide to every crime victim a Victims Survival and Resource Guide pamphlet and/or video that has been approved by the Attorney General. The Victims Survival and Resource Guide and video shall include an approved Marsy Rights card, a list of government agencies, nonprofit victims rights groups, support groups, and local resources that assist crime victims, and any other information which the Attorney General determines might be helpful to victims of crime.

(5) Any agency described in paragraph (1) may in its discretion design and distribute to each victim of a criminal act its own Victims Survival and Resource Guide and video, the contents of which have been approved by the Attorney General, in addition to or in lieu of the materials described in paragraph (4).

(Added November 4, 2008, by initiative Proposition 9, Sec. 6.1. Note: Prop. 9 is titled the Victims' Bill of Rights Act of 2008: Marsy's Law.)



679.03

(a) With respect to the conviction of a defendant involving a violent offense, as defined in Section 29905, the county district attorney, probation department, and victim-witness coordinator shall confer and establish an annual policy within existing resources to decide which one of their agencies shall inform each witness involved in the conviction who was threatened by the defendant following the defendant s arrest and each victim or next of kin of the victim of that offense of the right to request and receive a notice pursuant to Section 3058.8 or 3605. If no agreement is reached, the presiding judge shall designate the appropriate county agency or department to provide this notification.

(b) The Department of Corrections and Rehabilitation shall supply a form to the agency designated pursuant to subdivision (a) in order to enable persons specified in subdivision (a) to request and receive notification from the department of the release, escape, scheduled execution, or death of the violent offender. That agency shall give the form to the victim, witness, or next of kin of the victim for completion, explain to that person or persons the right to be so notified, and forward the completed form to the department. The department or the Board of Parole Hearings is responsible for notifying all victims, witnesses, or next of kin of victims who request to be notified of a violent offender s release or scheduled execution, as provided by Sections 3058.8 and 3605.

(c) All information relating to any person receiving notice pursuant to subdivision (b) shall remain confidential and is not subject to disclosure pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(d) Nothing in this section precludes a victim, witness, or next of kin of the victim from requesting notification using an automated electronic notification process, if available.

(Amended (as amended by Stats. 2010, Ch. 178) by Stats. 2011, Ch. 364, Sec. 2. Effective September 29, 2011. Amended version operative January 1, 2012, pursuant to Stats. 2010, Ch. 178, Sec. 107.)



679.04

(a) A victim of sexual assault as the result of any offense specified in paragraph (1) of subdivision (b) of Section 264.2 has the right to have victim advocates and a support person of the victim s choosing present at any interview by law enforcement authorities, district attorneys, or defense attorneys. However, the support person may be excluded from an interview by law enforcement or the district attorney if the law enforcement authority or the district attorney determines that the presence of that individual would be detrimental to the purpose of the interview. As used in this section, victim advocate means a sexual assault counselor, as defined in Section 1035.2 of the Evidence Code, or a victim advocate working in a center established under Article 2 (commencing with Section 13835) of Chapter 4 of Title 6 of Part 4.

(b) (1) Prior to the commencement of the initial interview by law enforcement authorities or the district attorney pertaining to any criminal action arising out of a sexual assault, a victim of sexual assault as the result of any offense specified in Section 264.2 shall be notified orally or in writing by the attending law enforcement authority or district attorney that the victim has the right to have victim advocates and a support person of the victim s choosing present at the interview or contact. This subdivision applies to investigators and agents employed or retained by law enforcement or the district attorney.

(2) At the time the victim is advised of his or her rights pursuant to paragraph (1), the attending law enforcement authority or district attorney shall also advise the victim of the right to have victim advocates and a support person present at any interview by the defense attorney or investigators or agents employed by the defense attorney.

(c) An initial investigation by law enforcement to determine whether a crime has been committed and the identity of the suspects shall not constitute a law enforcement interview for purposes of this section.

(Amended by Stats. 2006, Ch. 689, Sec. 12. Effective January 1, 2007.)



679.05

(a) A victim of domestic violence or abuse, as defined in Sections 6203 or 6211 of the Family Code, or Section 13700 of the Penal Code, has the right to have a domestic violence advocate and a support person of the victim s choosing present at any interview by law enforcement authorities, prosecutors, or defense attorneys. However, the support person may be excluded from an interview by law enforcement or the prosecutor if the law enforcement authority or the prosecutor determines that the presence of that individual would be detrimental to the purpose of the interview. As used in this section, domestic violence advocate means either a person employed by a program specified in Section 13835.2 for the purpose of rendering advice or assistance to victims of domestic violence, or a domestic violence counselor, as defined in Section 1037.1 of the Evidence Code. Prior to being present at any interview conducted by law enforcement authorities, prosecutors, or defense attorneys, a domestic violence advocate shall advise the victim of any applicable limitations on the confidentiality of communications between the victim and the domestic violence advocate.

(b) (1) Prior to the commencement of the initial interview by law enforcement authorities or the prosecutor pertaining to any criminal action arising out of a domestic violence incident, a victim of domestic violence or abuse, as defined in Section 6203 or 6211 of the Family Code, or Section 13700 of this code, shall be notified orally or in writing by the attending law enforcement authority or prosecutor that the victim has the right to have a domestic violence advocate and a support person of the victim s choosing present at the interview or contact. This subdivision applies to investigators and agents employed or retained by law enforcement or the prosecutor.

(2) At the time the victim is advised of his or her rights pursuant to paragraph (1), the attending law enforcement authority or prosecutor shall also advise the victim of the right to have a domestic violence advocate and a support person present at any interview by the defense attorney or investigators or agents employed by the defense attorney.

(c) An initial investigation by law enforcement to determine whether a crime has been committed and the identity of the suspects shall not constitute a law enforcement interview for purposes of this section.

(Amended by Stats. 2007, Ch. 206, Sec. 6. Effective January 1, 2008.)



679.08

(a) (1) Whenever there has been a crime committed against a victim, the law enforcement officer assigned to the case may provide the victim of the crime with a Victim s Rights Card, as specified in subdivision (b).

(2) This section shall be operative in a city or county only upon the adoption of a resolution by the city council or board of supervisors to that effect.

(3) This section shall not be interpreted as replacing or prohibiting any services currently offered to victims of crime by any agency or person affected by this section.

(b) A Victim s Rights Card means a card or paper that provides a printed notice with a disclaimer, in at least 10-point type, to a victim of a crime regarding potential services that may be available under existing state law to assist the victim. The printed notice shall include the following language or language substantially similar to the following:

California law provides crime victims with important rights. If you are a victim of crime, you may be entitled to the assistance of a victim advocate who can answer many of the questions you might have about the criminal justice system.

Victim advocates can assist you with the following:

(1) Explaining what information you are entitled to receive while criminal proceedings are pending.

(2) Assisting you in applying for restitution to compensate you for crime-related losses.

(3) Communicating with the prosecution.

(4) Assisting you in receiving victim support services.

(5) Helping you prepare a victim impact statement before an offender is sentenced.

To speak with a victim advocate, please call any of the following numbers:

[Set forth the name and phone number, including area code, of all victim advocate agencies in the local jurisdiction]

PLEASE NOTE THAT THIS INFORMATION IS PROVIDED IN AN ATTEMPT TO ASSIST THE VICTIM, BY NOTIFYING THE VICTIM ABOUT SOME, BUT NOT NECESSARILY ALL, SERVICES AVAILABLE TO THE VICTIM; THE PROVISION OF THIS INFORMATION AND THE INFORMATION CONTAINED THEREIN IS NOT LEGAL ADVICE AND IS NOT INTENDED TO CONSTITUTE A GUARANTEE OF ANY VICTIM S RIGHTS OR OF A VICTIM S ELIGIBILITY OR ENTITLEMENT TO ANY SPECIFIC BENEFITS OR SERVICES.

(c) Any act or omission covered by this section is a discretionary act pursuant to Section 820.2 of the Government Code.

(Added by Stats. 2006, Ch. 94, Sec. 1. Effective January 1, 2007.)



680

(a) This section shall be known as and may be cited as the Sexual Assault Victims DNA Bill of Rights.

(b) The Legislature finds and declares all of the following:

(1) Deoxyribonucleic acid (DNA) and forensic identification analysis is a powerful law enforcement tool for identifying and prosecuting sexual assault offenders.

(2) Victims of sexual assaults have a strong interest in the investigation and prosecution of their cases.

(3) Law enforcement agencies have an obligation to victims of sexual assaults in the proper handling, retention and timely DNA testing of rape kit evidence or other crime scene evidence and to be responsive to victims concerning the developments of forensic testing and the investigation of their cases.

(4) The growth of the Department of Justice s Cal-DNA databank and the national databank through the Combined DNA Index System (CODIS) makes it possible for many sexual assault perpetrators to be identified after their first offense, provided that rape kit evidence is analyzed in a timely manner.

(5) Timely DNA analysis of rape kit evidence is a core public safety issue affecting men, women, and children in the State of California. It is the intent of the Legislature, in order to further public safety, to encourage DNA analysis of rape kit evidence within the time limits imposed by subparagraphs (A) and (B) of paragraph (1) of subdivision (i) of Section 803.

(6) A law enforcement agency assigned to investigate a sexual assault offense specified in Section 261, 261.5, 262, 286, 288a, or 289 should perform DNA testing of rape kit evidence or other crime scene evidence in a timely manner in order to assure the longest possible statute of limitations, pursuant to subparagraphs (A) and (B) of paragraph (1) of subdivision (i) of Section 803.

(7) For the purpose of this section, law enforcement means the law enforcement agency with the primary responsibility for investigating an alleged sexual assault.

(c) (1) Upon the request of a sexual assault victim the law enforcement agency investigating a violation of Section 261, 261.5, 262, 286, 288a, or 289 may inform the victim of the status of the DNA testing of the rape kit evidence or other crime scene evidence from the victim s case. The law enforcement agency may, at its discretion, require that the victim s request be in writing. The law enforcement agency may respond to the victim s request with either an oral or written communication, or by electronic mail, if an electronic mail address is available. Nothing in this subdivision requires that the law enforcement agency communicate with the victim or the victim s designee regarding the status of DNA testing absent a specific request from the victim or the victim s designee.

(2) Subject to the commitment of sufficient resources to respond to requests for information, sexual assault victims have the following rights:

(A) The right to be informed whether or not a DNA profile of the assailant was obtained from the testing of the rape kit evidence or other crime scene evidence from their case.

(B) The right to be informed whether or not the DNA profile of the assailant developed from the rape kit evidence or other crime scene evidence has been entered into the Department of Justice Data Bank of case evidence.

(C) The right to be informed whether or not there is a match between the DNA profile of the assailant developed from the rape kit evidence or other crime scene evidence and a DNA profile contained in the Department of Justice Convicted Offender DNA Data Base, provided that disclosure would not impede or compromise an ongoing investigation.

(3) This subdivision is intended to encourage law enforcement agencies to notify victims of information which is in their possession. It is not intended to affect the manner of or frequency with which the Department of Justice provides this information to law enforcement agencies.

(d) If the law enforcement agency elects not to analyze DNA evidence within the time limits established by subparagraphs (A) and (B) of paragraph (1) of subdivision (i) of Section 803, a victim of a sexual assault offense specified in Section 261, 261.5, 262, 286, 288a, or 289, where the identity of the perpetrator is in issue, shall be informed, either orally or in writing, of that fact by the law enforcement agency.

(e) If the law enforcement agency intends to destroy or dispose of rape kit evidence or other crime scene evidence from an unsolved sexual assault case prior to the expiration of the statute of limitations as set forth in Section 803, a victim of a violation of Section 261, 261.5, 262, 286, 288a, or 289 shall be given written notification by the law enforcement agency of that intention.

(f) Written notification under subdivision (d) or (e) shall be made at least 60 days prior to the destruction or disposal of the rape kit evidence or other crime scene evidence from an unsolved sexual assault case where the election not to analyze the DNA or the destruction or disposal occurs prior to the expiration of the statute of limitations specified in subdivision (i) of Section 803.

(g) A sexual assault victim may designate a sexual assault victim advocate, or other support person of the victim s choosing, to act as a recipient of the above information required to be provided by this section.

(h) It is the intent of the Legislature that a law enforcement agency responsible for providing information under subdivision (c) do so in a timely manner and, upon request of the victim or the victim s designee, advise the victim or the victim s designee of any significant changes in the information of which the law enforcement agency is aware. In order to be entitled to receive notice under this section, the victim or the victim s designee shall keep appropriate authorities informed of the name, address, telephone number, and electronic mail address of the person to whom the information should be provided, and any changes of the name, address, telephone number, and electronic mail address, if an electronic mailing address is available.

(i) A defendant or person accused or convicted of a crime against the victim shall have no standing to object to any failure to comply with this section. The failure to provide a right or notice to a sexual assault victim under this section may not be used by a defendant to seek to have the conviction or sentence set aside.

(j) The sole civil or criminal remedy available to a sexual assault victim for a law enforcement agency s failure to fulfill its responsibilities under this section is standing to file a writ of mandamus to require compliance with subdivision (d) or (e).

(Added by Stats. 2003, Ch. 537, Sec. 1. Effective January 1, 2004.)









PART 2. OF CRIMINAL PROCEDURE

TITLE 1. OF THE PREVENTION OF PUBLIC OFFENSES

CHAPTER 1. Of Lawful Resistance

692

Lawful resistance to the commission of a public offense may be made:

1. By the party about to be injured;

2. By other parties.

(Enacted 1872.)



693

Resistance sufficient to prevent the offense may be made by the party about to be injured:

1. To prevent an offense against his person, or his family, or some member thereof.

2. To prevent an illegal attempt by force to take or injure property in his lawful possession.

(Enacted 1872.)



694

Any other person, in aid or defense of the person about to be injured, may make resistance sufficient to prevent the offense.

(Enacted 1872.)






CHAPTER 2. Of the Intervention of the Officers of Justice

697

Public offenses may be prevented by the intervention of the officers of justice:

1. By requiring security to keep the peace;

2. By forming a police in cities and towns, and by requiring their attendance in exposed places;

3. By suppressing riots.

(Enacted 1872.)



698

When the officers of justice are authorized to act in the prevention of public offenses, other persons, who, by their command, act in their aid, are justified in so doing.

(Enacted 1872.)






CHAPTER 3. Security to Keep the Peace

701

An information may be laid before any of the magistrates mentioned in Section 808, that a person has threatened to commit an offense against the person or property of another.

(Enacted 1872.)



701.5

(a) Notwithstanding subdivision (b), no peace officer or agent of a peace officer shall use a person who is 12 years of age or younger as a minor informant.

(b) No peace officer or agent of a peace officer shall use a person under the age of 18 years as a minor informant, except as authorized pursuant to the Stop Tobacco Access to Kids Enforcement Act (Division 8.5 (commencing with Section 22950) of the Business and Professions Code) for the purposes of that act, unless the peace officer or agent of a peace officer has obtained an order from the court authorizing the minor s cooperation.

(c) Prior to issuing any order pursuant to subdivision (b), the court shall find, after consideration of (1) the age and maturity of the minor, (2) the gravity of the minor s alleged offense, (3) the safety of the public, and (4) the interests of justice, that the agreement to act as a minor informant is voluntary and is being entered into knowingly and intelligently.

(d) Prior to the court making the finding required in subdivision (c), all of the following conditions shall be satisfied:

(1) The court has found probable cause that the minor committed the alleged offense. The finding of probable cause shall only be for the purpose of issuing the order pursuant to subdivision (b), and shall not prejudice the minor in any future proceedings.

(2) The court has advised the minor of the mandatory minimum and maximum sentence for the alleged offense.

(3) The court has disclosed the benefit the minor may obtain by cooperating with the peace officer or agent of a peace officer.

(4) The minor s parent or guardian has consented to the agreement by the minor unless the parent or guardian is a suspect in the criminal investigation.

(e) For purposes of this section, minor informant means a minor who participates, on behalf of a law enforcement agency, in a prearranged transaction or series of prearranged transactions with direct face-to-face contact with any party, when the minor s participation in the transaction is for the purpose of obtaining or attempting to obtain evidence of illegal activity by a third party and where the minor is participating in the transaction for the purpose of reducing or dismissing a pending juvenile petition against the minor.

(Added by Stats. 1998, Ch. 833, Sec. 1. Effective September 25, 1998.)



702

When the information is laid before such magistrate he must examine on oath the informer, and any witness he may produce, and must take their depositions in writing, and cause them to be subscribed by the parties making them.

(Enacted 1872.)



703

If it appears from the depositions that there is just reason to fear the commission of the offense threatened, by the person so informed against, the magistrate must issue a warrant, directed generally to the sheriff of the county, or any marshal, or policeman in the state, reciting the substance of the information, and commanding the officer forthwith to arrest the person informed of and bring him or her before the magistrate.

(Amended by Stats. 1996, Ch. 872, Sec. 113. Effective January 1, 1997.)



704

When the person informed against is brought before the magistrate, if the charge be controverted, the magistrate shall take testimony in relation thereto. The evidence shall be reduced to writing and subscribed by the witnesses. The magistrate may, in his or her discretion, order the testimony and proceedings to be taken down in shorthand, and for that purpose he or she may appoint a shorthand reporter. The deposition or testimony of the witnesses shall be authenticated in the form prescribed in Section 869.

(Amended by Stats. 1987, Ch. 828, Sec. 48.)



705

If it appears that there is no just reason to fear the commission of the offense alleged to have been threatened, the person complained of must be discharged.

(Enacted 1872.)



706

If, however, there is just reason to fear the commission of the offense, the person complained of may be required to enter into an undertaking in such sum, not exceeding five thousand dollars, as the magistrate may direct, to keep the peace towards the people of this state, and particularly towards the informer. The undertaking is valid and binding for six months, and may, upon the renewal of the information, be extended for a longer period, or a new undertaking may be required.

(Amended by Stats. 1982, Ch. 517, Sec. 315.)



707

If the undertaking required by the last section is given, the party informed of must be discharged. If he does not give it, the magistrate must commit him to prison, specifying in the warrant the requirement to give security, the amount thereof, and the omission to give the same.

(Enacted 1872.)



708

If the person complained of is committed for not giving the undertaking required, he may be discharged by any magistrate, upon giving the same.

(Enacted 1872.)



709

The undertaking must be filed by the magistrate in the office of the Clerk of the county.

(Enacted 1872.)



710

A person who, in the presence of a Court or magistrate, assaults or threatens to assault another, or to commit an offense against his person or property, or who contends with another with angry words, may be ordered by the Court or magistrate to give security, as in this Chapter provided, and if he refuse to do so, may be committed as provided in Section 707.

(Enacted 1872.)



711

Upon the conviction of the person informed against of a breach of the peace, the undertaking is broken.

(Enacted 1872.)



712

Upon the District Attorney s producing evidence of such conviction to the Superior Court of the county, the Court must order the undertaking to be prosecuted, and the District Attorney must thereupon commence an action upon it in the name of the people of this State.

(Amended by Code Amendments 1880, Ch. 56.)



713

In the action the offense stated in the record of conviction must be alleged as a breach of the undertaking, and such record is conclusive evidence of the breach.

(Enacted 1872.)



714

Security to keep the peace, or be of good behavior, cannot be required except as prescribed in this Chapter.

(Enacted 1872.)






CHAPTER 5. Suppression of Riots

723

When a sheriff or other public officer authorized to execute process finds, or has reason to apprehend, that resistance will be made to the execution of the process, the officer may command as many able-bodied inhabitants of the officer s county as he or she may think proper to assist in overcoming the resistance and, if necessary, in seizing, arresting, and confining the persons resisting, and their aiders and abettors.

(Amended by Stats. 1988, Ch. 160, Sec. 128.)



724

The officer must certify to the Court from which the process issued the names of the persons resisting, and their aiders and abettors, to the end that they may be proceeded against for their contempt of Court.

(Enacted 1872.)



726

Where any number of persons, whether armed or not, are unlawfully or riotously assembled, the sheriff of the county and his or her deputies, the officials governing the town or city, or any of them, must go among the persons assembled, or as near to them as possible, and command them, in the name of the people of the state, immediately to disperse.

(Amended by Stats. 1998, Ch. 931, Sec. 355. Effective September 28, 1998.)



727

If the persons assembled do not immediately disperse, such magistrates and officers must arrest them, and to that end may command the aid of all persons present or within the county.

(Enacted 1872.)









TITLE 2. MODE OF PROSECUTION

737

All felonies shall be prosecuted by indictment or information, except as provided in Section 859a. A proceeding pursuant to Section 3060 of the Government Code shall be prosecuted by accusation.

(Amended by Stats. 1998, Ch. 931, Sec. 356. Effective September 28, 1998.)



738

Before an information is filed there must be a preliminary examination of the case against the defendant and an order holding him to answer made under Section 872. The proceeding for a preliminary examination must be commenced by written complaint, as provided elsewhere in this code.

(Added by Stats. 1951, Ch. 1674.)



739

When a defendant has been examined and committed, as provided in Section 872, it shall be the duty of the district attorney of the county in which the offense is triable to file in the superior court of that county within 15 days after the commitment, an information against the defendant which may charge the defendant with either the offense or offenses named in the order of commitment or any offense or offenses shown by the evidence taken before the magistrate to have been committed. The information shall be in the name of the people of the State of California and subscribed by the district attorney.

(Added by Stats. 1951, Ch. 1674.)



740

Except as otherwise provided by law, all misdemeanors and infractions must be prosecuted by written complaint under oath subscribed by the complainant. Such complaint may be verified on information and belief.

(Amended by Stats. 1998, Ch. 931, Sec. 357. Effective September 28, 1998.)






TITLE 2.5. NIGHTCOURT

750

Notwithstanding any other provision of law, in the event that the superior court of a county having a population in excess of six million has discontinued, on or after December 1, 1991, a nightcourt policy or program with respect to criminal cases, the policy or program shall, upon approval of the board of supervisors, be substantially reinstated, with at least the average level of staffing and session scheduling which occurred during the period of six months immediately prior to December 1, 1991.

(Added by Stats. 1992, Ch. 284, Sec. 1. Effective July 21, 1992.)






TITLE 3. ADDITIONAL PROVISIONS REGARDING CRIMINAL PROCEDURE

CHAPTER 1. Of the Local Jurisdiction of Public Offenses

777

Every person is liable to punishment by the laws of this State, for a public offense committed by him therein, except where it is by law cognizable exclusively in the courts of the United States; and except as otherwise provided by law the jurisdiction of every public offense is in any competent court within the jurisdictional territory of which it is committed.

(Amended by Stats. 1951, Ch. 1674.)



777a

If a parent violates the provisions of Section 270 of this code, the jurisdiction of such offense is in any competent court of either the jurisdictional territory in which the minor child is cared for or in which such parent is apprehended.

(Added by Stats. 1951, Ch. 1674.)



777b

Perjury, in violation of Section 118, committed outside of the State of California is punishable in a competent court in the jurisdictional territory in this state in which occurs the act, transaction, matter, action, or proceeding, in relation to which the testimony, declaration, deposition, or certification was given or made.

(Added by Stats. 1980, Ch. 889, Sec. 4.)



778

When the commission of a public offense, commenced without the State, is consummated within its boundaries by a defendant, himself outside the State, through the intervention of an innocent or guilty agent or any other means proceeding directly from said defendant, he is liable to punishment therefor in this State in any competent court within the jurisdictional territory of which the offense is consummated.

(Amended by Stats. 1951, Ch. 1674.)



778a

(a) Whenever a person, with intent to commit a crime, does any act within this state in execution or part execution of that intent, which culminates in the commission of a crime, either within or without this state, the person is punishable for that crime in this state in the same manner as if the crime had been committed entirely within this state.

(b) Whenever a person who, within this state, kidnaps another person within the meaning of Sections 207 and 209, and thereafter carries the person into another state or country and commits any crime of violence or theft against that person in the other state or country, the person is punishable for that crime of violence or theft in this state in the same manner as if the crime had been committed within this state.

(Amended by Stats. 2001, Ch. 854, Sec. 39. Effective January 1, 2002.)



778b

Every person who, being out of this state, causes, aids, advises, or encourages any person to commit a crime within this state, and is afterwards found within this state, is punishable in the same manner as if he had been within this state when he caused, aided, advised, or encouraged the commission of such crime.

(Added by Stats. 1905, Ch. 529.)



781

Except as provided in Section 923, when a public offense is committed in part in one jurisdictional territory and in part in another jurisdictional territory, or the acts or effects thereof constituting or requisite to the consummation of the offense occur in two or more jurisdictional territories, the jurisdiction for the offense is in any competent court within either jurisdictional territory.

(Amended by Stats. 2013, Ch. 59, Sec. 2. Effective January 1, 2014.)



782

When a public offense is committed on the boundary of two or more jurisdictional territories, or within 500 yards thereof, the jurisdiction of such offense is in any competent court within either jurisdictional territory.

(Amended by Stats. 1951, Ch. 1674.)



783

When a public offense is committed in this State, on board a vessel navigating a river, bay, slough, lake, or canal, or lying therein, in the prosecution of its voyage, or on a railroad train or car, motor vehicle, common carrier transporting passengers or on an aircraft prosecuting its trip, the jurisdiction is in any competent court, through, on, or over the jurisdictional territory of which the vessel, train, car, motor vehicle, common carrier or aircraft passes in the course of its voyage or trip, or in the jurisdictional territory of which the voyage or trip terminates.

(Amended by Stats. 1951, Ch. 1674.)



783.5

When a public offense is committed in a park situated in more than one county, the jurisdiction over such an offense is in any competent court in any county in which any part of the park is situated. Park, as used in this section means any area of land, or water, or both, which has been designated as a park or recreation area by any public agency or political subdivision of this state.

(Added by Stats. 1965, Ch. 582.)



784

The jurisdiction of a criminal action:

(a) For forcibly and without lawful authority seizing and confining another, or inveigling or kidnapping another, with intent, against his or her will, to cause him or her to be secretly confined or imprisoned in this state, or to be sent out of the state, or from one county to another, or to be sold as a slave, or in any way held to service;

(b) For inveigling, enticing, or taking away any person for the purpose of concubinage or prostitution, as defined in subdivision (b) of Section 647;

Is in any competent court within the jurisdictional territory in which the offense was committed, or in the jurisdictional territory out of which the person upon whom the offense was committed was taken or within the jurisdictional territory in which an act was done by the defendant in instigating, procuring, promoting, or aiding in the commission of the offense, or in abetting the parties concerned therein.

(Amended by Stats. 1983, Ch. 990, Sec. 6.)



784.5

The jurisdiction of a criminal action for a violation of Section 277, 278, or 278.5 shall be in any one of the following jurisdictional territories:

(a) Any jurisdictional territory in which the victimized person resides, or where the agency deprived of custody is located, at the time of the taking or deprivation.

(b) The jurisdictional territory in which the minor child was taken, detained, or concealed.

(c) The jurisdictional territory in which the minor child is found.

When the jurisdiction lies in more than one jurisdictional territory, the district attorneys concerned may agree which of them will prosecute the case.

(Amended by Stats. 1984, Ch. 1207, Sec. 5.)



784.7

(a) When more than one violation of Section 220, except assault with intent to commit mayhem, 261, 262, 264.1, 269, 286, 288, 288a, 288.5, or 289 occurs in more than one jurisdictional territory, the jurisdiction of any of those offenses, and for any offenses properly joinable with that offense, is in any jurisdiction where at least one of the offenses occurred, subject to a hearing, pursuant to Section 954, within the jurisdiction of the proposed trial. At the Section 954 hearing, the prosecution shall present evidence in writing that all district attorneys in counties with jurisdiction of the offenses agree to the venue. Charged offenses from jurisdictions where there is no written agreement from the district attorney shall be returned to that jurisdiction.

(b) When more than one violation of Section 273a, 273.5, or 646.9 occurs in more than one jurisdictional territory, and the defendant and the victim are the same for all of the offenses, the jurisdiction of any of those offenses and for any offenses properly joinable with that offense, is in any jurisdiction where at least one of the offenses occurred.

(Amended by Stats. 2002, Ch. 194, Sec. 2. Effective January 1, 2003.)



784.8

When charges alleging multiple violations of Section 236.1 that involve the same victim or victims in multiple territorial jurisdictions are filed in one county pursuant to this section, the court shall hold a hearing to consider whether the matter should proceed in the county of filing, or whether one or more counts should be severed. The district attorney filing the complaint shall present evidence to the court that the district attorney in each county where any of the charges could have been filed has agreed that the matter should proceed in the county of filing. In determining whether all counts in the complaint should be joined in one county for prosecution, the court shall consider the location and complexity of the likely evidence, where the majority of the offenses occurred, the rights of the defendant and the people, and the convenience of, or hardship to, the victim or victims and witnesses.

(Added by Stats. 2008, Ch. 258, Sec. 2. Effective January 1, 2009.)



785

When the offense of incest is committed in the jurisdictional territory of one competent court and the defendant is apprehended in the jurisdictional territory of another competent court the jurisdiction is in either court.

When the offense of bigamy is committed, the jurisdiction is in any competent court within the jurisdictional territory of which the marriage took place, or cohabitation occurred or the defendant was apprehended.

(Amended by Stats. 1951, Ch. 1674.)



786

(a) When property taken in one jurisdictional territory by burglary, carjacking, robbery, theft, or embezzlement has been brought into another, or when property is received in one jurisdictional territory with the knowledge that it has been stolen or embezzled and the property was stolen or embezzled in another jurisdictional territory, the jurisdiction of the offense is in any competent court within either jurisdictional territory, or any contiguous jurisdictional territory if the arrest is made within the contiguous territory, the prosecution secures on the record the defendant s knowing, voluntary, and intelligent waiver of the right of vicinage, and the defendant is charged with one or more property crimes in the arresting territory.

(b) (1) The jurisdiction of a criminal action for unauthorized use, retention, or transfer of personal identifying information, as defined in subdivision (b) of Section 530.55, shall also include the county where the theft of the personal identifying information occurred, the county in which the victim resided at the time the offense was committed, or the county where the information was used for an illegal purpose. If multiple offenses of unauthorized use of personal identifying information, either all involving the same defendant or defendants and the same personal identifying information belonging to the one person, or all involving the same defendant or defendants and the same scheme or substantially similar activity, occur in multiple jurisdictions, then any of those jurisdictions is a proper jurisdiction for all of the offenses. Jurisdiction also extends to all associated offenses connected together in their commission to the underlying identity theft offense or identity theft offenses.

(2) When charges alleging multiple offenses of unauthorized use of personal identifying information occurring in multiple territorial jurisdictions are filed in one county pursuant to this section, the court shall hold a hearing to consider whether the matter should proceed in the county of filing, or whether one or more counts should be severed. The district attorney filing the complaint shall present evidence to the court that the district attorney in each county where any of the charges could have been filed has agreed that the matter should proceed in the county of filing. In determining whether all counts in the complaint should be joined in one county for prosecution, the court shall consider the location and complexity of the likely evidence, where the majority of the offenses occurred, whether or not the offenses involved substantially similar activity or the same scheme, the rights of the defendant and the people, and the convenience of, or hardship to, the victim and witnesses.

(3) When an action for unauthorized use, retention, or transfer of personal identifying information is filed in the county in which the victim resided at the time the offense was committed, and no other basis for the jurisdiction applies, the court, upon its own motion or the motion of the defendant, shall hold a hearing to determine whether the county of the victim s residence is the proper venue for trial of the case. In ruling on the matter, the court shall consider the rights of the parties, the access of the parties to evidence, the convenience to witnesses, and the interests of justice.

(c) This section shall not be interpreted to alter victims rights under Section 530.6.

(Amended by Stats. 2010, Ch. 709, Sec. 12. Effective January 1, 2011.)



787

When multiple offenses punishable under one or more of Sections 11418, 11418.5, and 11419 occur in more than one jurisdictional territory, and the offenses are part of a single scheme or terrorist attack, the jurisdiction of any of those offenses is in any jurisdiction where at least one of those offenses occurred.

(Added by Stats. 2002, Ch. 64, Sec. 1. Effective June 21, 2002.)



788

The jurisdiction of a criminal action for treason, when the overt act is committed out of the State, is in any county of the State.

(Amended by Code Amendments 1880, Ch. 47.)



789

The jurisdiction of a criminal action for stealing or embezzling, in any other state, the property of another, or receiving it knowing it to have been stolen or embezzled, and bringing the same into this State, is in any competent court into or through the jurisdictional territory of which such stolen or embezzled property has been brought.

(Amended by Stats. 1951, Ch. 1674.)



790

(a) The jurisdiction of a criminal action for murder or manslaughter is in the county where the fatal injury was inflicted or in the county in which the injured party died or in the county in which his or her body was found. However, if the defendant is indicted in the county in which the fatal injury was inflicted, at any time before his or her trial in another county, the sheriff of the other county shall, if the defendant is in custody, deliver the defendant upon demand to the sheriff of the county in which the fatal injury was inflicted. When the fatal injury was inflicted and the injured person died or his or her body was found within five hundred yards of the boundary of two or more counties, jurisdiction is in either county.

(b) If a defendant is charged with a special circumstance pursuant to paragraph (3) of subdivision (a) of Section 190.2, the jurisdiction for any charged murder, and for any crimes properly joinable with that murder, shall be in any county that has jurisdiction pursuant to subdivision (a) for one or more of the murders charged in a single complaint or indictment as long as the charged murders are connected together in their commission, as that phrase is used in Section 954, and subject to a hearing in the jurisdiction where the prosecution is attempting to consolidate the charged murders. If the charged murders are not joined or consolidated, the murder that was charged outside of the county that has jurisdiction pursuant to subdivision (a) shall be returned to that county.

(Amended by Stats. 1999, Ch. 83, Sec. 148. Effective January 1, 2000.)



791

In the case of an accessory, as defined in Section 32, in the commission of a public offense, the jurisdiction is in any competent court within the jurisdictional territory of which the offense of the accessory was committed, notwithstanding the principal offense was committed in another jurisdictional territory.

(Amended by Stats. 1951, Ch. 1674.)



792

The jurisdiction of a criminal action against a principal in the commission of a public offense, when such principal is not present at the commission of the offense is in the same court it would be under this code if he were so present and aiding and abetting therein.

(Amended by Stats. 1951, Ch. 1674.)



793

When an act charged as a public offense is within the jurisdiction of the United States, or of another state or territory of the United States, as well as of this state, a conviction or acquittal thereof in that other jurisdiction is a bar to the prosecution or indictment in this state.

(Amended by Stats. 2004, Ch. 511, Sec. 4. Effective January 1, 2005.)



793.5

Any person convicted of a crime based upon an act or omission for which he or she has been acquitted or convicted in another country shall be entitled to credit for any actual time served in custody in a penal institution in that country for the crime.

(Added by Stats. 2004, Ch. 511, Sec. 5. Effective January 1, 2005.)



794

Where an offense is within the jurisdiction of two or more courts, a conviction or acquittal thereof in one court is a bar to a prosecution therefor in another.

(Amended by Stats. 1951, Ch. 1674.)



795

The jurisdiction of a violation of Sections 412, 413, or 414, or a conspiracy to violate any of said sections, is in any competent court within the jurisdictional territory of which:

First. Any act is done towards the commission of the offense; or,

Second. The offender passed, whether into, out of, or through it, to commit the offense; or,

Third. The offender is arrested.

(Amended by Stats. 1951, Ch. 1674.)






CHAPTER 2. Time of Commencing Criminal Actions

799

Prosecution for an offense punishable by death or by imprisonment in the state prison for life or for life without the possibility of parole, or for the embezzlement of public money, may be commenced at any time.

This section shall apply in any case in which the defendant was a minor at the time of the commission of the offense and the prosecuting attorney could have petitioned the court for a fitness hearing pursuant to Section 707 of the Welfare and Institutions Code.

(Amended by Stats. 1994, Ch. 409, Sec. 1. Effective January 1, 1995.)



800

Except as provided in Section 799, prosecution for an offense punishable by imprisonment in the state prison for eight years or more or by imprisonment pursuant to subdivision (h) of Section 1170 for eight years or more shall be commenced within six years after commission of the offense.

(Amended (as amended by Stats. 2011, Ch. 39, Sec. 24) by Stats. 2011, 1st Ex. Sess., Ch. 12, Sec. 11. Effective September 21, 2011. Operative October 1, 2011, by Sec. 46 of Ch. 12.)



801

Except as provided in Sections 799 and 800, prosecution for an offense punishable by imprisonment in the state prison or pursuant to subdivision (h) of Section 1170 shall be commenced within three years after commission of the offense.

(Amended by Stats. 2011, Ch. 15, Sec. 446. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



801.1

(a) Notwithstanding any other limitation of time described in this chapter, prosecution for a felony offense described in Section 261, 286, 288, 288.5, 288a, or 289, or Section 289.5, as enacted by Chapter 293 of the Statutes of 1991 relating to penetration by an unknown object, that is alleged to have been committed when the victim was under the age of 18 years, may be commenced any time prior to the victim s 28th birthday.

(b) Notwithstanding any other limitation of time described in this chapter, if subdivision (a) does not apply, prosecution for a felony offense described in subdivision (c) of Section 290 shall be commenced within 10 years after commission of the offense.

(Amended by Stats. 2007, Ch. 579, Sec. 40. Effective October 13, 2007.)



801.2

Notwithstanding any other limitation of time prescribed in this chapter, prosecution for a violation of subdivision (b) of Section 311.4 shall commence within 10 years of the date of production of the pornographic material.

(Added by Stats. 2006, Ch. 337, Sec. 35. Effective September 20, 2006.)



801.5

Notwithstanding Section 801 or any other provision of law, prosecution for any offense described in subdivision (c) of Section 803 shall be commenced within four years after discovery of the commission of the offense, or within four years after the completion of the offense, whichever is later.

(Amended by Stats. 1995, Ch. 704, Sec. 1. Effective January 1, 1996.)



801.6

Notwithstanding any other limitation of time described in this chapter, prosecution for any offense proscribed by Section 368, except for a violation of any provision of law proscribing theft or embezzlement, may be filed at any time within five years from the date of occurrence of such offense.

(Added by Stats. 1998, Ch. 944, Sec. 1. Effective January 1, 1999.)



802

(a) Except as provided in subdivision (b), (c), (d), or (e), prosecution for an offense not punishable by death or imprisonment in the state prison or pursuant to subdivision (h) of Section 1170 shall be commenced within one year after commission of the offense.

(b) Prosecution for a misdemeanor violation of Section 647.6 or former Section 647a committed with or upon a minor under the age of 14 years shall be commenced within three years after commission of the offense.

(c) Prosecution of a misdemeanor violation of Section 729 of the Business and Professions Code shall be commenced within two years after commission of the offense.

(d) Prosecution of a misdemeanor violation of Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code shall be commenced as follows:

(1) With respect to Sections 7028.17, 7068.5, and 7068.7 of the Business and Professions Code, within one year of the commission of the offense.

(2) With respect to Sections 7027.1, 7028.1, 7028.15, 7118.4, 7118.5, 7118.6, 7126, 7153, 7156, 7157, 7158, 7159.5 (licensee only), 7159.14 (licensee only), 7161, and 7189 of the Business and Professions Code, within two years of the commission of the offense.

(3) With respect to Sections 7027.3 and 7028.16 of the Business and Professions Code, within three years of the commission of the offense.

(4) With respect to Sections 7028, 7159.5 (nonlicensee only), and 7159.14 (nonlicensee only) of the Business and Professions Code, within four years of the commission of the offense.

(e) Prosecution for a misdemeanor violation of Section 6126, 10085.6, 10139, or 10147.6 of the Business and Professions Code or Section 2944.6 or 2944.7 of the Civil Code shall be commenced within three years after discovery of the commission of the offense, or within three years after completion of the offense, whichever is later.

(Amended (as amended by Stats. 2012, Ch. 43) by Stats. 2012, Ch. 569, Sec. 4. Effective January 1, 2013.)



802.5

Notwithstanding Section 802 or any other provision of law, prosecution for the offense described in Section 18897.93 of the Business and Professions Code shall be commenced within three years after discovery of the commission of the offense.

(Added by Stats. 2011, Ch. 146, Sec. 2. Effective January 1, 2012.)



803

(a) Except as provided in this section, a limitation of time prescribed in this chapter is not tolled or extended for any reason.

(b) No time during which prosecution of the same person for the same conduct is pending in a court of this state is a part of a limitation of time prescribed in this chapter.

(c) A limitation of time prescribed in this chapter does not commence to run until the discovery of an offense described in this subdivision. This subdivision applies to an offense punishable by imprisonment in the state prison or imprisonment pursuant to subdivision (h) of Section 1170, a material element of which is fraud or breach of a fiduciary obligation, the commission of the crimes of theft or embezzlement upon an elder or dependent adult, or the basis of which is misconduct in office by a public officer, employee, or appointee, including, but not limited to, the following offenses:

(1) Grand theft of any type, forgery, falsification of public records, or acceptance of a bribe by a public official or a public employee.

(2) A violation of Section 72, 118, 118a, 132, 134, or 186.10.

(3) A violation of Section 25540, of any type, or Section 25541 of the Corporations Code.

(4) A violation of Section 1090 or 27443 of the Government Code.

(5) Felony welfare fraud or Medi-Cal fraud in violation of Section 11483 or 14107 of the Welfare and Institutions Code.

(6) Felony insurance fraud in violation of Section 548 or 550 of this code or former Section 1871.1, or Section 1871.4, of the Insurance Code.

(7) A violation of Section 580, 581, 582, 583, or 584 of the Business and Professions Code.

(8) A violation of Section 22430 of the Business and Professions Code.

(9) A violation of Section 103800 of the Health and Safety Code.

(10) A violation of Section 529a.

(11) A violation of subdivision (d) or (e) of Section 368.

(d) If the defendant is out of the state when or after the offense is committed, the prosecution may be commenced as provided in Section 804 within the limitations of time prescribed by this chapter, and no time up to a maximum of three years during which the defendant is not within the state shall be a part of those limitations.

(e) A limitation of time prescribed in this chapter does not commence to run until the offense has been discovered, or could have reasonably been discovered, with regard to offenses under Division 7 (commencing with Section 13000) of the Water Code, under Chapter 6.5 (commencing with Section 25100) of, Chapter 6.7 (commencing with Section 25280) of, or Chapter 6.8 (commencing with Section 25300) of, Division 20 of, or Part 4 (commencing with Section 41500) of Division 26 of, the Health and Safety Code, or under Section 386, or offenses under Chapter 5 (commencing with Section 2000) of Division 2 of, Chapter 9 (commencing with Section 4000) of Division 2 of, Section 6126 of, Chapter 10 (commencing with Section 7301) of Division 3 of, or Chapter 19.5 (commencing with Section 22440) of Division 8 of, the Business and Professions Code.

(f) (1) Notwithstanding any other limitation of time described in this chapter, a criminal complaint may be filed within one year of the date of a report to a California law enforcement agency by a person of any age alleging that he or she, while under the age of 18 years, was the victim of a crime described in Section 261, 286, 288, 288a, 288.5, or 289, or Section 289.5, as enacted by Chapter 293 of the Statutes of 1991 relating to penetration by an unknown object.

(2) This subdivision applies only if all of the following occur:

(A) The limitation period specified in Section 800, 801, or 801.1, whichever is later, has expired.

(B) The crime involved substantial sexual conduct, as described in subdivision (b) of Section 1203.066, excluding masturbation that is not mutual.

(C) There is independent evidence that corroborates the victim s allegation. If the victim was 21 years of age or older at the time of the report, the independent evidence shall clearly and convincingly corroborate the victim s allegation.

(3) No evidence may be used to corroborate the victim s allegation that otherwise would be inadmissible during trial. Independent evidence does not include the opinions of mental health professionals.

(4) (A) In a criminal investigation involving any of the crimes listed in paragraph (1) committed against a child, when the applicable limitations period has not expired, that period shall be tolled from the time a party initiates litigation challenging a grand jury subpoena until the end of the litigation, including any associated writ or appellate proceeding, or until the final disclosure of evidence to the investigating or prosecuting agency, if that disclosure is ordered pursuant to the subpoena after the litigation.

(B) Nothing in this subdivision affects the definition or applicability of any evidentiary privilege.

(C) This subdivision shall not apply where a court finds that the grand jury subpoena was issued or caused to be issued in bad faith.

(g) (1) Notwithstanding any other limitation of time described in this chapter, a criminal complaint may be filed within one year of the date on which the identity of the suspect is conclusively established by DNA testing, if both of the following conditions are met:

(A) The crime is one that is described in subdivision (c) of Section 290.

(B) The offense was committed prior to January 1, 2001, and biological evidence collected in connection with the offense is analyzed for DNA type no later than January 1, 2004, or the offense was committed on or after January 1, 2001, and biological evidence collected in connection with the offense is analyzed for DNA type no later than two years from the date of the offense.

(2) For purposes of this section, DNA means deoxyribonucleic acid.

(h) For any crime, the proof of which depends substantially upon evidence that was seized under a warrant, but which is unavailable to the prosecuting authority under the procedures described in People v. Superior Court (Laff) (2001) 25 Cal.4th 703, People v. Superior Court (Bauman & Rose) (1995) 37 Cal.App.4th 1757, or subdivision (c) of Section 1524, relating to claims of evidentiary privilege or attorney work product, the limitation of time prescribed in this chapter shall be tolled from the time of the seizure until final disclosure of the evidence to the prosecuting authority. Nothing in this section otherwise affects the definition or applicability of any evidentiary privilege or attorney work product.

(i) Notwithstanding any other limitation of time described in this chapter, a criminal complaint may be filed within one year of the date on which a hidden recording is discovered related to a violation of paragraph (2) or (3) of subdivision (j) of Section 647.

(j) Notwithstanding any other limitation of time described in this chapter, if a person flees the scene of an accident that caused death or permanent, serious injury, as defined in subdivision (d) of Section 20001 of the Vehicle Code, a criminal complaint brought pursuant to paragraph (2) of subdivision (b) of Section 20001 of the Vehicle Code may be filed within the applicable time period described in Section 801 or 802 or one year after the person is initially identified by law enforcement as a suspect in the commission of the offense, whichever is later, but in no case later than six years after the commission of the offense.

(Amended by Stats. 2013, Ch. 765, Sec. 1. Effective January 1, 2014.)



803.5

With respect to a violation of Section 115 or 530.5, a limitation of time prescribed in this chapter does not commence to run until the discovery of the offense.

(Added by Stats. 2003, Ch. 468, Sec. 10.5. Effective January 1, 2004.)



803.6

(a) If more than one time period described in this chapter applies, the time for commencing an action shall be governed by that period that expires the latest in time.

(b) Any change in the time period for the commencement of prosecution described in this chapter applies to any crime if prosecution for the crime was not barred on the effective date of the change by the statute of limitations in effect immediately prior to the effective date of the change.

(c) This section is declaratory of existing law.

(Added by Stats. 2004, Ch. 368, Sec. 3. Effective January 1, 2005.)



804

Except as otherwise provided in this chapter, for the purpose of this chapter, prosecution for an offense is commenced when any of the following occurs:

(a) An indictment or information is filed.

(b) A complaint is filed charging a misdemeanor or infraction.

(c) The defendant is arraigned on a complaint that charges the defendant with a felony.

(d) An arrest warrant or bench warrant is issued, provided the warrant names or describes the defendant with the same degree of particularity required for an indictment, information, or complaint.

(Amended by Stats. 2008, Ch. 110, Sec. 1. Effective January 1, 2009.)



805

For the purpose of determining the applicable limitation of time pursuant to this chapter:

(a) An offense is deemed punishable by the maximum punishment prescribed by statute for the offense, regardless of the punishment actually sought or imposed. Any enhancement of punishment prescribed by statute shall be disregarded in determining the maximum punishment prescribed by statute for an offense.

(b) The limitation of time applicable to an offense that is necessarily included within a greater offense is the limitation of time applicable to the lesser included offense, regardless of the limitation of time applicable to the greater offense.

(Added by Stats. 1984, Ch. 1270, Sec. 2.)






CHAPTER 3. Complaints Before Magistrates

806

A proceeding for the examination before a magistrate of a person on a charge of a felony must be commenced by written complaint under oath subscribed by the complainant and filed with the magistrate. Such complaint may be verified on information and belief. When the complaint is used as a pleading to which the defendant pleads guilty under Section 859a of this code, the complaint shall contain the same allegations, including the charge of prior conviction or convictions of crime, as are required for indictments and informations and, wherever applicable, shall be construed and shall have substantially the same effect as provided in this code for indictments and informations.

(Amended by Stats. 1998, Ch. 931, Sec. 359. Effective September 28, 1998.)



807

A magistrate is an officer having power to issue a warrant for the arrest of a person charged with a public offense.

(Enacted 1872.)



808

The following persons are magistrates:

(a) The judges of the Supreme Court.

(b) The judges of the courts of appeal.

(c) The judges of the superior courts.

(Amended by Stats. 2003, Ch. 62, Sec. 229. Effective January 1, 2004.)



809

The night-time commissioner of the Santa Clara County Superior Court shall be considered a magistrate for the purpose of conducting prompt probable cause hearings for persons arrested without an arrest warrant as mandated by law.

(Added by Stats. 1993, Ch. 909, Sec. 14. Effective January 1, 1994.)



810

(a) The presiding judge of the superior court in a county shall, as often as is necessary, designate on a schedule not less than one judge of the court to be reasonably available on call as a magistrate for the setting of orders for discharge from actual custody upon bail, the issuance of search warrants, and for such other matters as may by the magistrate be deemed appropriate, at all times when a court is not in session in the county.

(b) The officer in charge of a jail, or a person the officer designates, in which an arrested person is held in custody shall assist the arrested person or the arrested person s attorney in contacting the magistrate on call as soon as possible for the purpose of obtaining release on bail.

(c) Any telephone call made pursuant to this section by an arrested person while in custody or by such person s attorney shall not count or be considered as a telephone call for purposes of Section 851.5 of the Penal Code.

(Amended by Stats. 2002, Ch. 784, Sec. 530. Effective January 1, 2003.)






CHAPTER 4. The Warrant of Arrest

813

(a) When a complaint is filed with a magistrate charging a felony originally triable in the superior court of the county in which he or she sits, if, and only if, the magistrate is satisfied from the complaint that the offense complained of has been committed and that there is reasonable ground to believe that the defendant has committed it, the magistrate shall issue a warrant for the arrest of the defendant, except that, upon the request of the prosecutor, a summons instead of an arrest warrant shall be issued.

(b) A summons issued pursuant to this section shall be in substantially the same form as an arrest warrant and shall contain all of the following:

(1) The name of the defendant.

(2) The date and time the summons was issued.

(3) The city or county where the summons was issued.

(4) The signature of the magistrate, judge, justice, or other issuing authority who is issuing the summons with the title of his or her office and the name of the court or other issuing agency.

(5) The offense or offenses with which the defendant is charged.

(6) The time and place at which the defendant is to appear.

(7) Notification that the defendant is to complete the booking process on or before his or her first court appearance, as well as instructions for the defendant on completing the booking process.

(8) A provision for certification by the booking agency that the defendant has completed the booking process which shall be presented to the court by the defendant as proof of booking.

(c) If a defendant has been properly served with a summons and thereafter fails to appear at the designated time and place, a bench warrant for arrest shall issue. In the absence of proof of actual receipt of the summons by the defendant, a failure to appear shall not be used in any future proceeding.

(d) A defendant who responds to a summons issued pursuant to this section and who has not been booked as provided in subdivision (b) shall be ordered by the court to complete the booking process.

(e) The prosecutor shall not request the issuance of a summons in lieu of an arrest warrant as provided in this section under any of the following circumstances:

(1) The offense charged involves violence.

(2) The offense charged involves a firearm.

(3) The offense charged involves resisting arrest.

(4) There are one or more outstanding arrest warrants for the person.

(5) The prosecution of the offense or offenses with which the person is charged, or the prosecution of any other offense or offenses would be jeopardized.

(6) There is a reasonable likelihood that the offense or offenses would continue or resume, or that the safety of persons or property would be imminently endangered.

(7) There is reason to believe that the person would not appear at the time and place specified in the summons.

(Amended by Stats. 1998, Ch. 931, Sec. 362. Effective September 28, 1998.)



814

A warrant of arrest issued under Section 813 may be in substantially the following form:

County of ____

The people of the State of California to any peace officer of said State:

Complaint on oath having this day been laid before me that the crime of ____ (designating it generally) has been committed and accusing ____ (naming defendant) thereof, you are therefore commanded forthwith to arrest the above named defendant and bring him before me at ____ (naming the place), or in case of my absence or inability to act, before the nearest or most accessible magistrate in this county.

Dated at (place) this day of ,
19__.

(Signature and full official title of magistrate.)

(Amended by Stats. 1951, Ch. 1674.)



815

A warrant of arrest shall specify the name of the defendant or, if it is unknown to the magistrate, judge, justice, or other issuing authority, the defendant may be designated therein by any name. It shall also state the time of issuing it, and the city or county where it is issued, and shall be signed by the magistrate, judge, justice, or other issuing authority issuing it with the title of his office and the name of the court or other issuing agency.

(Amended by Stats. 1970, Ch. 1490.)



815a

At the time of issuing a warrant of arrest, the magistrate shall fix the amount of bail which in his judgment in accordance with the provisions of section 1275 will be reasonable and sufficient for the appearance of the defendant following his arrest, if the offense is bailable, and said magistrate shall endorse upon said warrant a statement signed by him, with the name of his office, dated at the county, city or town where it is made to the following effect The defendant is to be admitted to bail in the sum of ____ dollars (stating the amount).

(Added by Stats. 1933, Ch. 242.)



816

A warrant of arrest shall be directed generally to any peace officer, or to any public officer or employee authorized to serve process where the warrant is for a violation of a statute or ordinance which such person has the duty to enforce, in the state, and may be executed by any of those officers to whom it may be delivered.

When a warrant of arrest has been delivered to a peace officer and the person named in the warrant is otherwise lawfully in the custody of the peace officer, the warrant may be executed by the peace officer or by any clerk of a city or county jail authorized to act and acting under the peace officer s direction.

(Amended by Stats. 1969, Ch. 1205, Sec. 2.)



816a

A summons issued pursuant to Section 813 shall be served by any peace officer, or any public officer or employee authorized to serve process when the summons is for a violation of a statute or ordinance which that person has the duty to enforce, within the state. Upon service of the summons, the officer or employee shall deliver one copy of the summons to the defendant and shall file a duplicate copy with the magistrate before whom the defendant is to appear.

(Added by Stats. 1988, Ch. 664, Sec. 2.)



817

(a) (1) When a declaration of probable cause is made by a peace officer of this state, in accordance with subdivision (b) or (c), the magistrate, if, and only if, satisfied from the declaration that there exists probable cause that the offense described in the declaration has been committed and that the defendant described therein has committed the offense, shall issue a warrant of probable cause for the arrest of the defendant.

(2) The warrant of probable cause for arrest shall not begin a complaint process pursuant to Section 740 or 813. The warrant of probable cause for arrest shall have the same authority for service as set forth in Section 840 and the same time limitations as that of an arrest warrant issued pursuant to Section 813.

(b) The declaration in support of the warrant of probable cause for arrest shall be a sworn statement made in writing.

(c) In lieu of the written declaration required in subdivision (b), the magistrate may take an oral statement under oath under one of the following conditions:

(1) The oath shall be taken under penalty of perjury and recorded and transcribed. The transcribed statement shall be deemed to be the declaration for the purposes of this section. The recording of the sworn oral statement and the transcribed statement shall be certified by the magistrate receiving it and shall be filed with the clerk of the court. In the alternative, the sworn oral statement may be recorded by a certified court reporter who shall certify the transcript of the statement, after which the magistrate receiving it shall certify the transcript, which shall be filed with the clerk of the court.

(2) The oath is made using telephone and facsimile transmission equipment, or made using telephone and electronic mail, or telephone and computer server, under all of the following conditions:

(A) The oath is made during a telephone conversation with the magistrate, after which the declarant shall sign his or her declaration in support of the warrant of probable cause for arrest. The declarant s signature shall be in the form of a digital signature or electronic signature if electronic mail or computer server is used for transmission to the magistrate. The proposed warrant and all supporting declarations and attachments shall then be transmitted to the magistrate utilizing facsimile transmission equipment, electronic mail, or computer server.

(B) The magistrate shall confirm with the declarant the receipt of the warrant and the supporting declarations and attachments. The magistrate shall verify that all the pages sent have been received, that all pages are legible, and that the declarant s signature, digital signature, or electronic signature is acknowledged as genuine.

(C) If the magistrate decides to issue the warrant, he or she shall:

(i) Cause the warrant, supporting declarations, and attachments to be subsequently printed if those documents are received by electronic mail or computer server.

(ii) Sign the warrant. The magistrate s signature may be in the form of a digital signature or electronic signature if electronic mail or computer server is used for transmission to the magistrate.

(iii) Note on the warrant the exact date and time of the issuance of the warrant.

(iv) Indicate on the warrant that the oath of the declarant was administered orally over the telephone.

The completed warrant, as signed by the magistrate, shall be deemed to be the original warrant.

(D) The magistrate shall transmit via facsimile transmission equipment, electronic mail, or computer server, the signed warrant to the declarant who shall telephonically acknowledge its receipt. The magistrate shall then telephonically authorize the declarant to write the words duplicate original on the copy of the completed warrant transmitted to the declarant and this document shall be deemed to be a duplicate original warrant.

(d) Before issuing a warrant, the magistrate may examine under oath the person seeking the warrant and any witness the person may produce, take the written declaration of the person or witness, and cause the person or witness to subscribe the declaration.

(e) A warrant of probable cause for arrest shall contain the information required pursuant to Sections 815 and 815a.

(f) A warrant of probable cause for arrest may be in substantially the following form:

County of ______, State of California.

The people of the State of California to any peace officer of the STATE:

Proof by declaration under penalty of perjury having been made this day to me by _____ (name of affiant) _____ ,

I find that there is probable cause to believe that the crime(s)

of _____ (designate the crime/s) _____

has (have) been committed by the defendant named and described below.

Therefore, you are commanded to arrest

_____ (name of defendant) _____ and to bring the defendant

before any magistrate in _______ County pursuant to Sections 821, 825, 826, and 848 of the Penal Code.

Defendant is admitted to bail in the amount of?______?dollars ($______).

Time Issued:?

_____ (Signature of the Judge) _____

Dated:??Judge of the??Court

(g) An original warrant of probable cause for arrest or the duplicate original warrant of probable cause for arrest shall be sufficient for booking a defendant into custody.

(h) Once the defendant named in the warrant of probable cause for arrest has been taken into custody, the agency that obtained the warrant shall file a certificate of service with the clerk of the issuing court. The certificate of service shall contain all of the following:

(1) The date and time of service.

(2) The name of the defendant arrested.

(3) The location of the arrest.

(4) The location where the defendant was incarcerated.

(Amended by Stats. 2013, Ch. 460, Sec. 1. Effective January 1, 2014.)



817.5

(a) On or after June 30, 2001, upon the issuance of any arrest warrant, the issuing law enforcement agency may enter the warrant information into the Department of Justice s Wanted Persons System.

(b) Notwithstanding any other provision of law, any state or local governmental agency shall, upon request, provide to the Department of Justice, a court, or any California law enforcement agency, the address of any person represented by the department, the court, or the law enforcement agency to be a person for whom there is an outstanding arrest warrant.

(Added by Stats. 2000, Ch. 940, Sec. 2. Effective January 1, 2001.)



818

In any case in which a peace officer serves upon a person a warrant of arrest for a misdemeanor offense under the Vehicle Code or under any local ordinance relating to stopping, standing, parking, or operation of a motor vehicle and where no written promise to appear has been filed and the warrant states on its face that a citation may be used in lieu of physical arrest, the peace officer may, instead of taking the person before a magistrate, prepare a notice to appear and release the person on his promise to appear, as prescribed by Sections 853. 6 through 853.8 of the Penal Code. Issuance of a notice to appear and securing of a promise to appear shall be deemed a compliance with the directions of the warrant, and the peace officer issuing such notice to appear and obtaining such promise to appear shall endorse on the warrant Section 818, Penal Code, complied with and return the warrant to the magistrate who issued it.

(Amended by Stats. 1980, Ch. 336, Sec. 1.)



821

If the offense charged is a felony, and the arrest occurs in the county in which the warrant was issued, the officer making the arrest must take the defendant before the magistrate who issued the warrant or some other magistrate of the same county.

If the defendant is arrested in another county, the officer must, without unnecessary delay, inform the defendant in writing of his right to be taken before a magistrate in that county, note on the warrant that he has so informed defendant, and, upon being required by defendant, take him before a magistrate in that county, who must admit him to bail in the amount specified in the endorsement referred to in Section 815a, and direct the defendant to appear before the court or magistrate by whom the warrant was issued on or before a day certain which shall in no case be more than 25 days after such admittance to bail. If bail be forthwith given, the magistrate shall take the same and endorse thereon a memorandum of the aforesaid order for the appearance of the defendant, or, if the defendant so requires, he may be released on bail set on the warrant by the issuing court, as provided in Section 1269b of this code, without an appearance before a magistrate.

If the warrant on which the defendant is arrested in another county does not have bail set thereon, or if the defendant arrested in another county does not require the arresting officer to take him before a magistrate in that county for the purpose of being admitted to bail, or if such defendant, after being admitted to bail, does not forthwith give bail, the arresting officer shall immediately notify the law enforcement agency requesting the arrest in the county in which the warrant was issued that such defendant is in custody, and thereafter such law enforcement agency shall take custody of the defendant within five days, or five court days if the law enforcement agency requesting the arrest is more than 400 miles from the county in which the defendant is held in custody, in the county in which he was arrested and shall take such defendant before the magistrate who issued the warrant, or before some other magistrate of the same county.

(Amended by Stats. 1983, Ch. 1083, Sec. 1.)



822

If the offense charged is a misdemeanor, and the defendant is arrested in another county, the officer must, without unnecessary delay, inform the defendant in writing of his right to be taken before a magistrate in that county, note on the warrant that he has so informed defendant, and, upon being required by defendant, take him before a magistrate in that county, who must admit him to bail in the amount specified in the indorsement referred to in Section 815a, or if no bail is specified, the magistrate may set bail; if the defendant is admitted to bail the magistrate shall direct the defendant to appear before the court or magistrate by whom the warrant was issued on or before a day certain which shall in no case be more than 25 days after such admittance to bail. If bail be forthwith given, the magistrate shall take the same and indorse thereon a memorandum of the aforesaid order for the appearance of the defendant.

If the defendant arrested in another county on a misdemeanor charge does not require the arresting officer to take him before a magistrate in that county for the purpose of being admitted to bail, or if such defendant, after being admitted to bail, does not forthwith give bail, the arresting officer shall immediately notify the law enforcement agency requesting the arrest in the county in which the warrant was issued that such defendant is in custody, and thereafter such law enforcement agency shall take custody of such defendant within five days in the county in which he was arrested and shall take such defendant before the magistrate who issued the warrant, or before some other magistrate of the same county.

If a defendant is arrested in another county on a warrant charging the commission of a misdemeanor, upon which warrant the amount of bail is indorsed as provided in Section 815a, and defendant is held in jail in the county of arrest pending appearance before a magistrate, the officer in charge of the jail shall, to the same extent as provided by Section 1269b, have authority to approve and accept bail from defendant in the amount indorsed on the warrant, to issue and sign an order for the release of the defendant, and, on posting of such bail, shall discharge defendant from custody.

(Amended by Stats. 1983, Ch. 236, Sec. 2.)



823

On taking the bail, the magistrate must certify that fact on the warrant, and deliver the warrant to the officer having charge of the defendant. The magistrate shall issue to defendant a receipt for the undertaking of bail. The officer must then discharge the defendant from arrest, and must, without delay, deliver the warrant to the clerk of the court at which the defendant is required to appear. If the undertaking of bail is in the form of a bond, the magistrate shall forward the bond to the court at which defendant is required to appear. If the undertaking is in the form of cash, the magistrate shall deposit the cash in the county treasury, notifying the county auditor thereof, and the county auditor shall, by warrant, transmit the amount of the undertaking to the court at which the defendant is required to appear. If authorized by the county auditor, the magistrate may deposit the money in a bank account pursuant to Section 68084 of the Government Code, and by check drawn on such bank account transmit the amount of the undertaking to the court at which the defendant is required to appear.

(Amended by Stats. 1959, Ch. 133.)



824

When an adult willfully misrepresents himself or herself to be a minor under 18 years of age when taken into custody and this misrepresentation effects a material delay in investigation which prevents the filing of a criminal complaint against him or her in a court of competent jurisdiction within 48 hours, the complaint shall be filed within 48 hours from the time the true age is determined, excluding nonjudicial days.

(Added by Stats. 1981, Ch. 205, Sec. 1.)



825

(a) (1) Except as provided in paragraph (2), the defendant shall in all cases be taken before the magistrate without unnecessary delay, and, in any event, within 48 hours after his or her arrest, excluding Sundays and holidays.

(2) When the 48 hours prescribed by paragraph (1) expire at a time when the court in which the magistrate is sitting is not in session, that time shall be extended to include the duration of the next court session on the judicial day immediately following. If the 48-hour period expires at a time when the court in which the magistrate is sitting is in session, the arraignment may take place at any time during that session. However, when the defendant s arrest occurs on a Wednesday after the conclusion of the day s court session, and if the Wednesday is not a court holiday, the defendant shall be taken before the magistrate not later than the following Friday, if the Friday is not a court holiday.

(b) After the arrest, any attorney at law entitled to practice in the courts of record of California, may, at the request of the prisoner or any relative of the prisoner, visit the prisoner. Any officer having charge of the prisoner who willfully refuses or neglects to allow that attorney to visit a prisoner is guilty of a misdemeanor. Any officer having a prisoner in charge, who refuses to allow the attorney to visit the prisoner when proper application is made, shall forfeit and pay to the party aggrieved the sum of five hundred dollars ($500), to be recovered by action in any court of competent jurisdiction.

(Amended by Stats. 2003, Ch. 149, Sec. 66. Effective January 1, 2004.)



825.5

Any physician and surgeon, including a psychiatrist, licensed to practice in this state, or any psychologist licensed to practice in this state who holds a doctoral degree and has at least two years of experience in the diagnosis and treatment of emotional and mental disorders, who is employed by the prisoner or his or her attorney to assist in the preparation of the defense, shall be permitted to visit the prisoner while he or she is in custody.

(Amended by Stats. 1984, Ch. 1123, Sec. 1.)



826

If on a warrant issued under Section 813 or 817 the defendant is brought before a magistrate other than the one who issued the warrant, the complaint on which the warrant was issued must be sent to that magistrate, or if it cannot be procured, a new complaint may be filed before that magistrate.

(Amended by Stats. 1995, Ch. 563, Sec. 3. Effective January 1, 1996.)



827

When a complaint is filed with a magistrate of the commission of a felony originally triable in the superior court of another county of the state than that in which the magistrate sits, but showing that the defendant is in the county where the complaint is filed, the same proceedings must be had as prescribed in this chapter, except that the warrant must require the defendant to be taken before the nearest or most accessible magistrate of the county in which the offense is triable, and the complaint must be delivered by the magistrate to the officer to whom the warrant is delivered.

(Amended by Stats. 1998, Ch. 931, Sec. 363. Effective September 28, 1998.)



827.1

A person who is specified or designated in a warrant of arrest for a misdemeanor offense may be released upon the issuance of a citation, in lieu of physical arrest, unless one of the following conditions exists:

(a) The misdemeanor cited in the warrant involves violence.

(b) The misdemeanor cited in the warrant involves a firearm.

(c) The misdemeanor cited in the warrant involves resisting arrest.

(d) The misdemeanor cited in the warrant involves giving false information to a peace officer.

(e) The person arrested is a danger to himself or herself or others due to intoxication or being under the influence of drugs or narcotics.

(f) The person requires medical examination or medical care or was otherwise unable to care for his or her own safety.

(g) The person has other ineligible charges pending against him or her.

(h) There is reasonable likelihood that the offense or offenses would continue or resume, or that the safety of persons or property would be immediately endangered by the release of the person.

(i) The person refuses to sign the notice to appear.

(j) The person cannot provide satisfactory evidence of personal identification.

(k) The warrant of arrest indicates that the person is not eligible to be released on a citation.

The issuance of a citation under this section shall be undertaken in the manner set forth in Sections 853.6 to 853.8, inclusive.

(Amended by Stats. 1988, Ch. 403, Sec. 1.)



828

The officer who executes the warrant must take the defendant before the nearest or most accessible magistrate of the county in which the offense is triable, and must deliver to him the complaint and the warrant, with his return endorsed thereon, and the magistrate must then proceed in the same manner as upon a warrant issued by himself.

(Amended by Stats. 1951, Ch. 1674.)



829

When a complaint is filed with a magistrate of the commission of a misdemeanor or infraction triable in another county of the state than that in which the magistrate sits, but showing that the defendant is in the county where the complaint is filed, the officer must, upon being required by the defendant, take the defendant before a magistrate of the county in which the warrant was issued, who must admit the defendant to bail in the amount specified in the endorsement referred to in Section 815a, and immediately transmit the warrant, complaint, and undertaking to the clerk of the court in which the defendant is required to appear.

(Amended by Stats. 1998, Ch. 931, Sec. 364. Effective September 28, 1998.)






CHAPTER 4.2. Code Enforcement Officers

829.5

(a) Code enforcement officer means any person who is not described in Chapter 4.5 (commencing with Section 830) and who is employed by any governmental subdivision, public or quasi-public corporation, public agency, public service corporation, any town, city, county, or municipal corporation, whether incorporated or chartered, who has enforcement authority for health, safety, and welfare requirements, whose duties include enforcement of any statute, rule, regulation, or standard, and who is authorized to issue citations, or file formal complaints.

(b) Code enforcement officer also includes any person who is employed by the Department of Housing and Community Development who has enforcement authority for health, safety, and welfare requirements pursuant to the Employee Housing Act (Part 1 (commencing with Section 17000) of Division 13 of the Health and Safety Code); the State Housing Law (Part 1.5 (commencing with Section 17910) of Division 13 of the Health and Safety Code); the Manufactured Housing Act of 1980 (Part 2 (commencing with Section 18000) of Division 13 of the Health and Safety Code); the Mobilehome Parks Act (Part 2.1 (commencing with Section 18200) of Division 13 of the Health and Safety Code); and the Special Occupancy Parks Act (Part 2.3 (commencing with Section 18860) of Division 13 of the Health and Safety Code).

(Amended by Stats. 2011, Ch. 296, Sec. 211. Effective January 1, 2012.)






CHAPTER 4.5. Peace Officers

830

Any person who comes within the provisions of this chapter and who otherwise meets all standards imposed by law on a peace officer is a peace officer, and notwithstanding any other provision of law, no person other than those designated in this chapter is a peace officer. The restriction of peace officer functions of any public officer or employee shall not affect his or her status for purposes of retirement.

(Amended by Stats. 1989, Ch. 1165, Sec. 19.)



830.1

(a) Any sheriff, undersheriff, or deputy sheriff, employed in that capacity, of a county, any chief of police of a city or chief, director, or chief executive officer of a consolidated municipal public safety agency that performs police functions, any police officer, employed in that capacity and appointed by the chief of police or chief, director, or chief executive of a public safety agency, of a city, any chief of police, or police officer of a district, including police officers of the San Diego Unified Port District Harbor Police, authorized by statute to maintain a police department, any marshal or deputy marshal of a superior court or county, any port warden or port police officer of the Harbor Department of the City of Los Angeles, or any inspector or investigator employed in that capacity in the office of a district attorney, is a peace officer. The authority of these peace officers extends to any place in the state, as follows:

(1) As to any public offense committed or which there is probable cause to believe has been committed within the political subdivision that employs the peace officer or in which the peace officer serves.

(2) Where the peace officer has the prior consent of the chief of police or chief, director, or chief executive officer of a consolidated municipal public safety agency, or person authorized by him or her to give consent, if the place is within a city, or of the sheriff, or person authorized by him or her to give consent, if the place is within a county.

(3) As to any public offense committed or which there is probable cause to believe has been committed in the peace officer s presence, and with respect to which there is immediate danger to person or property, or of the escape of the perpetrator of the offense.

(b) The Attorney General and special agents and investigators of the Department of Justice are peace officers, and those assistant chiefs, deputy chiefs, chiefs, deputy directors, and division directors designated as peace officers by the Attorney General are peace officers. The authority of these peace officers extends to any place in the state where a public offense has been committed or where there is probable cause to believe one has been committed.

(c) Any deputy sheriff of the County of Los Angeles, and any deputy sheriff of the Counties of Butte, Calaveras, Colusa, Glenn, Humboldt, Imperial, Inyo, Kern, Kings, Lake, Lassen, Mariposa, Mendocino, Plumas, Riverside, San Benito, San Diego, San Luis Obispo, Santa Barbara, Santa Clara, Shasta, Siskiyou, Solano, Sonoma, Stanislaus, Sutter, Tehama, Trinity, Tulare, Tuolumne, and Yuba who is employed to perform duties exclusively or initially relating to custodial assignments with responsibilities for maintaining the operations of county custodial facilities, including the custody, care, supervision, security, movement, and transportation of inmates, is a peace officer whose authority extends to any place in the state only while engaged in the performance of the duties of his or her respective employment and for the purpose of carrying out the primary function of employment relating to his or her custodial assignments, or when performing other law enforcement duties directed by his or her employing agency during a local state of emergency.

(Amended by Stats. 2012, Ch. 66, Sec. 1. Effective January 1, 2013.)



830.2

The following persons are peace officers whose authority extends to any place in the state:

(a) Any member of the Department of the California Highway Patrol including those members designated under subdivision (a) of Section 2250.1 of the Vehicle Code, provided that the primary duty of the peace officer is the enforcement of any law relating to the use or operation of vehicles upon the highways, or laws pertaining to the provision of police services for the protection of state officers, state properties, and the occupants of state properties, or both, as set forth in the Vehicle Code and Government Code.

(b) A member of the University of California Police Department appointed pursuant to Section 92600 of the Education Code, provided that the primary duty of the peace officer shall be the enforcement of the law within the area specified in Section 92600 of the Education Code.

(c) A member of the California State University Police Departments appointed pursuant to Section 89560 of the Education Code, provided that the primary duty of the peace officer shall be the enforcement of the law within the area specified in Section 89560 of the Education Code.

(d) (1) Any member of the Office of Correctional Safety of the Department of Corrections and Rehabilitation, provided that the primary duties of the peace officer shall be the investigation or apprehension of inmates, wards, parolees, parole violators, or escapees from state institutions, the transportation of those persons, the investigation of any violation of criminal law discovered while performing the usual and authorized duties of employment, and the coordination of those activities with other criminal justice agencies.

(2) Any member of the Office of Internal Affairs of the Department of Corrections and Rehabilitation, provided that the primary duties shall be criminal investigations of Department of Corrections and Rehabilitation personnel and the coordination of those activities with other criminal justice agencies. For purposes of this subdivision, the member of the Office of Internal Affairs shall possess certification from the Commission on Peace Officer Standards and Training for investigators, or have completed training pursuant to Section 6126.1 of the Penal Code.

(e) Employees of the Department of Fish and Game designated by the director, provided that the primary duty of those peace officers shall be the enforcement of the law as set forth in Section 856 of the Fish and Game Code.

(f) Employees of the Department of Parks and Recreation designated by the director pursuant to Section 5008 of the Public Resources Code, provided that the primary duty of the peace officer shall be the enforcement of the law as set forth in Section 5008 of the Public Resources Code.

(g) The Director of Forestry and Fire Protection and employees or classes of employees of the Department of Forestry and Fire Protection designated by the director pursuant to Section 4156 of the Public Resources Code, provided that the primary duty of the peace officer shall be the enforcement of the law as that duty is set forth in Section 4156 of the Public Resources Code.

(h) Persons employed by the Department of Alcoholic Beverage Control for the enforcement of Division 9 (commencing with Section 23000) of the Business and Professions Code and designated by the Director of Alcoholic Beverage Control, provided that the primary duty of any of these peace officers shall be the enforcement of the laws relating to alcoholic beverages, as that duty is set forth in Section 25755 of the Business and Professions Code.

(i) Marshals and police appointed by the Board of Directors of the California Exposition and State Fair pursuant to Section 3332 of the Food and Agricultural Code, provided that the primary duty of the peace officers shall be the enforcement of the law as prescribed in that section.

(Amended by Stats. 2011, Ch. 36, Sec. 19. Effective June 30, 2011.)



830.3

The following persons are peace officers whose authority extends to any place in the state for the purpose of performing their primary duty or when making an arrest pursuant to Section 836 as to any public offense with respect to which there is immediate danger to person or property, or of the escape of the perpetrator of that offense, or pursuant to Section 8597 or 8598 of the Government Code. These peace officers may carry firearms only if authorized and under those terms and conditions as specified by their employing agencies:

(a) Persons employed by the Division of Investigation of the Department of Consumer Affairs and investigators of the Medical Board of California and the Board of Dental Examiners, who are designated by the Director of Consumer Affairs, provided that the primary duty of these peace officers shall be the enforcement of the law as that duty is set forth in Section 160 of the Business and Professions Code.

(b) Voluntary fire wardens designated by the Director of Forestry and Fire Protection pursuant to Section 4156 of the Public Resources Code, provided that the primary duty of these peace officers shall be the enforcement of the law as that duty is set forth in Section 4156 of that code.

(c) Employees of the Department of Motor Vehicles designated in Section 1655 of the Vehicle Code, provided that the primary duty of these peace officers shall be the enforcement of the law as that duty is set forth in Section 1655 of that code.

(d) Investigators of the California Horse Racing Board designated by the board, provided that the primary duty of these peace officers shall be the enforcement of Chapter 4 (commencing with Section 19400) of Division 8 of the Business and Professions Code and Chapter 10 (commencing with Section 330) of Title 9 of Part 1 of this code.

(e) The State Fire Marshal and assistant or deputy state fire marshals appointed pursuant to Section 13103 of the Health and Safety Code, provided that the primary duty of these peace officers shall be the enforcement of the law as that duty is set forth in Section 13104 of that code.

(f) Inspectors of the food and drug section designated by the chief pursuant to subdivision (a) of Section 106500 of the Health and Safety Code, provided that the primary duty of these peace officers shall be the enforcement of the law as that duty is set forth in Section 106500 of that code.

(g) All investigators of the Division of Labor Standards Enforcement designated by the Labor Commissioner, provided that the primary duty of these peace officers shall be the enforcement of the law as prescribed in Section 95 of the Labor Code.

(h) All investigators of the State Departments of Health Care Services, Public Health, Social Services, Mental Health, and Alcohol and Drug Programs, the Department of Toxic Substances Control, the Office of Statewide Health Planning and Development, and the Public Employees Retirement System, provided that the primary duty of these peace officers shall be the enforcement of the law relating to the duties of his or her department or office. Notwithstanding any other provision of law, investigators of the Public Employees Retirement System shall not carry firearms.

(i) The Chief of the Bureau of Fraudulent Claims of the Department of Insurance and those investigators designated by the chief, provided that the primary duty of those investigators shall be the enforcement of Section 550.

(j) Employees of the Department of Housing and Community Development designated under Section 18023 of the Health and Safety Code, provided that the primary duty of these peace officers shall be the enforcement of the law as that duty is set forth in Section 18023 of that code.

(k) Investigators of the office of the Controller, provided that the primary duty of these investigators shall be the enforcement of the law relating to the duties of that office. Notwithstanding any other law, except as authorized by the Controller, the peace officers designated pursuant to this subdivision shall not carry firearms.

(l) Investigators of the Department of Business Oversight designated by the Commissioner of Business Oversight, provided that the primary duty of these investigators shall be the enforcement of the provisions of law administered by the Department of Business Oversight. Notwithstanding any other provision of law, the peace officers designated pursuant to this subdivision shall not carry firearms.

(m) Persons employed by the Contractors State License Board designated by the Director of Consumer Affairs pursuant to Section 7011.5 of the Business and Professions Code, provided that the primary duty of these persons shall be the enforcement of the law as that duty is set forth in Section 7011.5, and in Chapter 9 (commencing with Section 7000) of Division 3, of that code. The Director of Consumer Affairs may designate as peace officers not more than 12 persons who shall at the time of their designation be assigned to the special investigations unit of the board. Notwithstanding any other provision of law, the persons designated pursuant to this subdivision shall not carry firearms.

(n) The Chief and coordinators of the Law Enforcement Branch of the Office of Emergency Services.

(o) Investigators of the office of the Secretary of State designated by the Secretary of State, provided that the primary duty of these peace officers shall be the enforcement of the law as prescribed in Chapter 3 (commencing with Section 8200) of Division 1 of Title 2 of, and Section 12172.5 of, the Government Code. Notwithstanding any other provision of law, the peace officers designated pursuant to this subdivision shall not carry firearms.

(p) The Deputy Director for Security designated by Section 8880.38 of the Government Code, and all lottery security personnel assigned to the California State Lottery and designated by the director, provided that the primary duty of any of those peace officers shall be the enforcement of the laws related to assuring the integrity, honesty, and fairness of the operation and administration of the California State Lottery.

(q) Investigators employed by the Investigation Division of the Employment Development Department designated by the director of the department, provided that the primary duty of those peace officers shall be the enforcement of the law as that duty is set forth in Section 317 of the Unemployment Insurance Code.

Notwithstanding any other provision of law, the peace officers designated pursuant to this subdivision shall not carry firearms.

(r) The chief and assistant chief of museum security and safety of the California Science Center, as designated by the executive director pursuant to Section 4108 of the Food and Agricultural Code, provided that the primary duty of those peace officers shall be the enforcement of the law as that duty is set forth in Section 4108 of the Food and Agricultural Code.

(s) Employees of the Franchise Tax Board designated by the board, provided that the primary duty of these peace officers shall be the enforcement of the law as set forth in Chapter 9 (commencing with Section 19701) of Part 10.2 of Division 2 of the Revenue and Taxation Code.

(t) Notwithstanding any other provision of this section, a peace officer authorized by this section shall not be authorized to carry firearms by his or her employing agency until that agency has adopted a policy on the use of deadly force by those peace officers, and until those peace officers have been instructed in the employing agency s policy on the use of deadly force.

Every peace officer authorized pursuant to this section to carry firearms by his or her employing agency shall qualify in the use of the firearms at least every six months.

(u) Investigators of the Department of Managed Health Care designated by the Director of the Department of Managed Health Care, provided that the primary duty of these investigators shall be the enforcement of the provisions of laws administered by the Director of the Department of Managed Health Care. Notwithstanding any other provision of law, the peace officers designated pursuant to this subdivision shall not carry firearms.

(v) The Chief, Deputy Chief, supervising investigators, and investigators of the Office of Protective Services of the State Department of Developmental Services, provided that the primary duty of each of those persons shall be the enforcement of the law relating to the duties of his or her department or office.

(w) This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 515, Sec. 37. Effective January 1, 2014. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version, as amended by Stats. 2014, Ch. 26.)



830.3

The following persons are peace officers whose authority extends to any place in the state for the purpose of performing their primary duty or when making an arrest pursuant to Section 836 as to any public offense with respect to which there is immediate danger to person or property, or of the escape of the perpetrator of that offense, or pursuant to Section 8597 or 8598 of the Government Code. These peace officers may carry firearms only if authorized and under those terms and conditions as specified by their employing agencies:

(a) Persons employed by the Division of Investigation of the Department of Consumer Affairs and investigators of the Board of Dental Examiners, who are designated by the Director of Consumer Affairs, provided that the primary duty of these peace officers shall be the enforcement of the law as that duty is set forth in Section 160 of the Business and Professions Code.

(b) Voluntary fire wardens designated by the Director of Forestry and Fire Protection pursuant to Section 4156 of the Public Resources Code, provided that the primary duty of these peace officers shall be the enforcement of the law as that duty is set forth in Section 4156 of that code.

(c) Employees of the Department of Motor Vehicles designated in Section 1655 of the Vehicle Code, provided that the primary duty of these peace officers shall be the enforcement of the law as that duty is set forth in Section 1655 of that code.

(d) Investigators of the California Horse Racing Board designated by the board, provided that the primary duty of these peace officers shall be the enforcement of Chapter 4 (commencing with Section 19400) of Division 8 of the Business and Professions Code and Chapter 10 (commencing with Section 330) of Title 9 of Part 1.

(e) The State Fire Marshal and assistant or deputy state fire marshals appointed pursuant to Section 13103 of the Health and Safety Code, provided that the primary duty of these peace officers shall be the enforcement of the law as that duty is set forth in Section 13104 of that code.

(f) Inspectors of the food and drug section designated by the chief pursuant to subdivision (a) of Section 106500 of the Health and Safety Code, provided that the primary duty of these peace officers shall be the enforcement of the law as that duty is set forth in Section 106500 of that code.

(g) All investigators of the Division of Labor Standards Enforcement designated by the Labor Commissioner, provided that the primary duty of these peace officers shall be the enforcement of the law as prescribed in Section 95 of the Labor Code.

(h) All investigators of the State Departments of Health Care Services, Public Health, and Social Services, the Department of Toxic Substances Control, the Office of Statewide Health Planning and Development, and the Public Employees Retirement System, provided that the primary duty of these peace officers shall be the enforcement of the law relating to the duties of his or her department or office. Notwithstanding any other law, investigators of the Public Employees Retirement System shall not carry firearms.

(i) The Chief of the Bureau of Fraudulent Claims of the Department of Insurance and those investigators designated by the chief, provided that the primary duty of those investigators shall be the enforcement of Section 550.

(j) Employees of the Department of Housing and Community Development designated under Section 18023 of the Health and Safety Code, provided that the primary duty of these peace officers shall be the enforcement of the law as that duty is set forth in Section 18023 of that code.

(k) Investigators of the office of the Controller, provided that the primary duty of these investigators shall be the enforcement of the law relating to the duties of that office. Notwithstanding any other law, except as authorized by the Controller, the peace officers designated pursuant to this subdivision shall not carry firearms.

(l) Investigators of the Department of Business Oversight designated by the Commissioner of Business Oversight, provided that the primary duty of these investigators shall be the enforcement of the provisions of law administered by the Department of Business Oversight. Notwithstanding any other law, the peace officers designated pursuant to this subdivision shall not carry firearms.

(m) Persons employed by the Contractors State License Board designated by the Director of Consumer Affairs pursuant to Section 7011.5 of the Business and Professions Code, provided that the primary duty of these persons shall be the enforcement of the law as that duty is set forth in Section 7011.5, and in Chapter 9 (commencing with Section 7000) of Division 3, of that code. The Director of Consumer Affairs may designate as peace officers not more than 12 persons who shall at the time of their designation be assigned to the special investigations unit of the board. Notwithstanding any other law, the persons designated pursuant to this subdivision shall not carry firearms.

(n) The Chief and coordinators of the Law Enforcement Branch of the Office of Emergency Services.

(o) Investigators of the office of the Secretary of State designated by the Secretary of State, provided that the primary duty of these peace officers shall be the enforcement of the law as prescribed in Chapter 3 (commencing with Section 8200) of Division 1 of Title 2 of, and Section 12172.5 of, the Government Code. Notwithstanding any other law, the peace officers designated pursuant to this subdivision shall not carry firearms.

(p) The Deputy Director for Security designated by Section 8880.38 of the Government Code, and all lottery security personnel assigned to the California State Lottery and designated by the director, provided that the primary duty of any of those peace officers shall be the enforcement of the laws related to assuring the integrity, honesty, and fairness of the operation and administration of the California State Lottery.

(q) Investigators employed by the Investigation Division of the Employment Development Department designated by the director of the department, provided that the primary duty of those peace officers shall be the enforcement of the law as that duty is set forth in Section 317 of the Unemployment Insurance Code. Notwithstanding any other law, the peace officers designated pursuant to this subdivision shall not carry firearms.

(r) The chief and assistant chief of museum security and safety of the California Science Center, as designated by the executive director pursuant to Section 4108 of the Food and Agricultural Code, provided that the primary duty of those peace officers shall be the enforcement of the law as that duty is set forth in Section 4108 of the Food and Agricultural Code.

(s) Employees of the Franchise Tax Board designated by the board, provided that the primary duty of these peace officers shall be the enforcement of the law as set forth in Chapter 9 (commencing with Section 19701) of Part 10.2 of Division 2 of the Revenue and Taxation Code.

(t) (1) Notwithstanding any other provision of this section, a peace officer authorized by this section shall not be authorized to carry firearms by his or her employing agency until that agency has adopted a policy on the use of deadly force by those peace officers, and until those peace officers have been instructed in the employing agency s policy on the use of deadly force.

(2) Every peace officer authorized pursuant to this section to carry firearms by his or her employing agency shall qualify in the use of the firearms at least every six months.

(u) Investigators of the Department of Managed Health Care designated by the Director of the Department of Managed Health Care, provided that the primary duty of these investigators shall be the enforcement of the provisions of laws administered by the Director of the Department of Managed Health Care. Notwithstanding any other law, the peace officers designated pursuant to this subdivision shall not carry firearms.

(v) The Chief, Deputy Chief, supervising investigators, and investigators of the Office of Protective Services of the State Department of Developmental Services, the Office of Protective Services of the State Department of State Hospitals, and the Office of Law Enforcement Support of the California Health and Human Services Agency, provided that the primary duty of each of those persons shall be the enforcement of the law relating to the duties of his or her department or office.

(w) This section shall become operative July 1, 2014.

(Amended (as added by Stats. 2013, Ch. 515, Sec. 38) by Stats. 2014, Ch. 26, Sec. 13. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



830.31

The following persons are peace officers whose authority extends to any place in the state for the purpose of performing their primary duty or when making an arrest pursuant to Section 836 as to any public offense with respect to which there is immediate danger to person or property, or of the escape of the perpetrator of that offense, or pursuant to Section 8597 or 8598 of the Government Code. These peace officers may carry firearms only if authorized, and under the terms and conditions specified, by their employing agency.

(a) A police officer of the County of Los Angeles, if the primary duty of the officer is the enforcement of the law in or about properties owned, operated, or administered by his or her employing agency or when performing necessary duties with respect to patrons, employees, and properties of his or her employing agency.

(b) A person designated by a local agency as a park ranger and regularly employed and paid in that capacity, if the primary duty of the officer is the protection of park and other property of the agency and the preservation of the peace therein.

(c) (1) A peace officer of the Department of General Services of the City of Los Angeles who was transferred to the Los Angeles Police Department and designated by the Chief of Police of the Los Angeles Police Department, or his or her designee, if the primary duty of the officer is the enforcement of the law in or about properties owned, operated, or administered by the City of Los Angeles or when performing necessary duties with respect to patrons, employees, and properties of the City of Los Angeles. For purposes of this section, properties means city offices, city buildings, facilities, parks, yards, and warehouses.

(2) A peace officer designated pursuant to this subdivision, and authorized to carry firearms by the Los Angeles Police Department, shall satisfactorily complete the introductory course of firearm training required by Section 832 and shall requalify in the use of firearms every six months.

(3) Notwithstanding any other provision of law, a peace officer designated pursuant to this subdivision who is authorized to carry a firearm by his or her employing agency while on duty shall not be authorized to carry a firearm when he or she is not on duty.

(d) A housing authority patrol officer employed by the housing authority of a city, district, county, or city and county or employed by the police department of a city and county, if the primary duty of the officer is the enforcement of the law in or about properties owned, operated, or administered by his or her employing agency or when performing necessary duties with respect to patrons, employees, and properties of his or her employing agency.

(Amended by Stats. 2012, Ch. 795, Sec. 1. Effective January 1, 2013.)



830.32

The following persons are peace officers whose authority extends to any place in the state for the purpose of performing their primary duty or when making an arrest pursuant to Section 836 as to any public offense with respect to which there is immediate danger to person or property, or of the escape of the perpetrator of that offense, or pursuant to Section 8597 or 8598 of the Government Code. Those peace officers may carry firearms only if authorized and under terms and conditions specified by their employing agency.

(a) Members of a California Community College police department appointed pursuant to Section 72330 of the Education Code, if the primary duty of the police officer is the enforcement of the law as prescribed in Section 72330 of the Education Code.

(b) Persons employed as members of a police department of a school district pursuant to Section 38000 of the Education Code, if the primary duty of the police officer is the enforcement of the law as prescribed in Section 38000 of the Education Code.

(c) Any peace officer employed by a K-12 public school district or California Community College district who has completed training as prescribed by subdivision (f) of Section 832.3 shall be designated a school police officer.

(Amended by Stats. 2000, Ch. 135, Sec. 135. Effective January 1, 2001.)



830.33

The following persons are peace officers whose authority extends to any place in the state for the purpose of performing their primary duty or when making an arrest pursuant to Section 836 as to any public offense with respect to which there is immediate danger to person or property, or of the escape of the perpetrator of that offense, or pursuant to Section 8597 or 8598 of the Government Code. Those peace officers may carry firearms only if authorized and under terms and conditions specified by their employing agency.

(a) A member of the San Francisco Bay Area Rapid Transit District Police Department appointed pursuant to Section 28767.5 of the Public Utilities Code, if the primary duty of the peace officer is the enforcement of the law in or about properties owned, operated, or administered by the district or when performing necessary duties with respect to patrons, employees, and properties of the district.

(b) Harbor or port police regularly employed and paid in that capacity by a county, city, or district other than peace officers authorized under Section 830.1, if the primary duty of the peace officer is the enforcement of the law in or about the properties owned, operated, or administered by the harbor or port or when performing necessary duties with respect to patrons, employees, and properties of the harbor or port.

(c) Transit police officers or peace officers of a county, city, transit development board, or district, if the primary duty of the peace officer is the enforcement of the law in or about properties owned, operated, or administered by the employing agency or when performing necessary duties with respect to patrons, employees, and properties of the employing agency.

(d) Any person regularly employed as an airport law enforcement officer by a city, county, or district operating the airport or by a joint powers agency, created pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code, operating the airport, if the primary duty of the peace officer is the enforcement of the law in or about properties owned, operated, and administered by the employing agency or when performing necessary duties with respect to patrons, employees, and properties of the employing agency.

(e) (1) Any railroad police officer commissioned by the Governor pursuant to Section 8226 of the Public Utilities Code, if the primary duty of the peace officer is the enforcement of the law in or about properties owned, operated, or administered by the employing agency or when performing necessary duties with respect to patrons, employees, and properties of the employing agency.

(2) Notwithstanding any other provision of law, a railroad police officer who has met the current requirements of the Commission on Peace Officer Standards and Training necessary for exercising the powers of a peace officer, and who has been commissioned by the Governor as described herein, and the officer s employing agency, may apply for access to information from the California Law Enforcement Telecommunications System (CLETS) through a local law enforcement agency that has been granted direct access to CLETS, provided that, in addition to other review standards and conditions of eligibility applied by the Department of Justice, the CLETS Advisory Committee and the Attorney General, before access is granted the following are satisfied:

(A) The employing agency shall enter into a Release of CLETS Information agreement as provided for in the CLETS policies, practices, and procedures, and the required background check on the peace officer and other pertinent personnel has been completed, together with all required training.

(B) The Release of CLETS Information agreement shall be in substantially the same form as prescribed by the CLETS policies, practices, and procedures for public agencies of law enforcement who subscribe to CLETS services, and shall be subject to the provisions of Chapter 2.5 (commencing with Section 15150) of Title 2 of Division 3 of the Government Code and the CLETS policies, practices, and procedures.

(C) (i) The employing agency shall expressly waive any objections to jurisdiction in the courts of the State of California for any liability arising from use, abuse, or misuse of CLETS access or services or the information derived therefrom, or with respect to any legal actions to enforce provisions of California law relating to CLETS access, services, or information under this subdivision, and provided that this liability shall be in addition to that imposed by Public Utilities Code Section 8226.

(ii) The employing agency shall further agree to utilize CLETS access, services, or information only for law enforcement activities by peace officers who have met the current requirements of the Commission on Peace Officer Standards and Training necessary for exercising the powers of a peace officer, and who have been commissioned as described herein who are operating within the State of California, where the activities are directly related to investigations or arrests arising from conduct occurring within the State of California.

(iii) The employing agency shall further agree to pay to the Department of Justice and the providing local law enforcement agency all costs related to the provision of access or services, including, but not limited to, any and all hardware, interface modules, and costs for telephonic communications, as well as administrative costs.

(Amended by Stats. 2004, Ch. 510, Sec. 1. Effective January 1, 2005.)



830.34

The following persons are peace officers whose authority extends to any place in the state for the purpose of performing their primary duty or when making an arrest pursuant to Section 836 as to any public offense with respect to which there is immediate danger to person or property, or of the escape of the perpetrator of that offense, or pursuant to Section 8597 or 8598 of the Government Code. Those peace officers may carry firearms only if authorized and under terms and conditions specified by their employing agency.

(a) Persons designated as a security officer by a municipal utility district pursuant to Section 12820 of the Public Utilities Code, if the primary duty of the officer is the protection of the properties of the utility district and the protection of the persons thereon.

(b) Persons designated as a security officer by a county water district pursuant to Section 30547 of the Water Code, if the primary duty of the officer is the protection of the properties of the county water district and the protection of the persons thereon.

(c) The security director of the public utilities commission of a city and county, if the primary duty of the security director is the protection of the properties of the commission and the protection of the persons thereon.

(d) Persons employed as a park ranger by a municipal water district pursuant to Section 71341.5 of the Water Code, if the primary duty of the park ranger is the protection of the properties of the municipal water district and the protection of the persons thereon.

(Amended by Stats. 2004, Ch. 799, Sec. 1. Effective September 27, 2004.)



830.35

The following persons are peace officers whose authority extends to any place in the state for the purpose of performing their primary duty or when making an arrest pursuant to Section 836 as to any public offense with respect to which there is immediate danger to person or property, or of the escape of the perpetrator of that offense, or pursuant to Section 8597 or 8598 of the Government Code. Those peace officers may carry firearms only if authorized and under terms and conditions specified by their employing agency.

(a) A welfare fraud investigator or inspector, regularly employed and paid in that capacity by a county, if the primary duty of the peace officer is the enforcement of the provisions of the Welfare and Institutions Code.

(b) A child support investigator or inspector, regularly employed and paid in that capacity by a district attorney s office, if the primary duty of the peace officer is the enforcement of the provisions of the Family Code and Section 270.

(c) The coroner and deputy coroners, regularly employed and paid in that capacity, of a county, if the primary duty of the peace officer are those duties set forth in Sections 27469 and 27491 to 27491.4, inclusive, of the Government Code.

(Amended by Stats. 2000, Ch. 808, Sec. 110.3. Effective September 28, 2000.)



830.36

The following persons are peace officers whose authority extends to any place in the state for the purpose of performing their primary duty or when making an arrest pursuant to Section 836 as to any public offense with respect to which there is immediate danger to person or property, or of the escape of the perpetrator of that offense, or pursuant to Section 8597 or 8598 of the Government Code. Those peace officers may carry firearms only if authorized and under terms and conditions specified by their employing agency.

(a) The Sergeant-at-Arms of each house of the Legislature, if the primary duty of the peace officer is the enforcement of the law in or about properties owned, operated, or administered by the employing agency or when performing necessary duties with respect to patrons, employees, and properties of the employing agency.

(b) Marshals of the Supreme Court and bailiffs of the courts of appeal, and coordinators of security for the judicial branch, if the primary duty of the peace officer is the enforcement of the law in or about properties owned, operated, or administered by the employing agency or when performing necessary duties with respect to patrons, employees, and properties of the employing agency.

(c) Court service officer in a county of the second class and third class, if the primary duty of the peace officer is the enforcement of the law in or about properties owned, operated, or administered by the employing agency or when performing necessary duties with respect to patrons, employees, and properties of the employing agency.

(Amended by Stats. 1999, Ch. 891, Sec. 30. Effective January 1, 2000.)



830.37

The following persons are peace officers whose authority extends to any place in the state for the purpose of performing their primary duty or when making an arrest pursuant to Section 836 as to any public offense with respect to which there is immediate danger to person or property, or of the escape of the perpetrator of that offense, or pursuant to Section 8597 or 8598 of the Government Code. These peace officers may carry firearms only if authorized and under terms and conditions specified by their employing agency:

(a) Members of an arson-investigating unit, regularly paid and employed in that capacity, of a fire department or fire protection agency of a county, city, city and county, district, or the state, if the primary duty of these peace officers is the detection and apprehension of persons who have violated any fire law or committed insurance fraud.

(b) Members other than members of an arson-investigating unit, regularly paid and employed in that capacity, of a fire department or fire protection agency of a county, city, city and county, district, or the state, if the primary duty of these peace officers, when acting in that capacity, is the enforcement of laws relating to fire prevention or fire suppression.

(c) Voluntary fire wardens as are designated by the Director of Forestry and Fire Protection pursuant to Section 4156 of the Public Resources Code, provided that the primary duty of these peace officers shall be the enforcement of the law as that duty is set forth in Section 4156 of the Public Resources Code.

(d) Firefighter/security guards by the Military Department, if the primary duty of the peace officer is the enforcement of the law in or about properties owned, operated, or administered by the employing agency or when performing necessary duties with respect to patrons, employees, and properties of the employing agency.

(Amended by Stats. 1992, Ch. 427, Sec. 129. Effective January 1, 1993.)



830.38

(a) The officers of a state hospital under the jurisdiction of the State Department of State Hospitals or the State Department of Developmental Services appointed pursuant to Section 4313 or 4493 of the Welfare and Institutions Code, are peace officers whose authority extends to any place in the state for the purpose of performing their primary duty or when making an arrest pursuant to Section 836 as to any public offense with respect to which there is immediate danger to person or property, or of the escape of the perpetrator of that offense, or pursuant to Section 8597 or 8598 of the Government Code provided that the primary duty of the peace officers shall be the enforcement of the law as set forth in Sections 4311, 4313, 4491, and 4493 of the Welfare and Institutions Code. Those peace officers may carry firearms only if authorized and under terms and conditions specified by their employing agency.

(b) By July 1, 2015, the California Health and Human Services Agency shall develop training protocols and policies and procedures for peace officers specified in subdivision (a). When appropriate, training protocols and policies and procedures shall be uniformly implemented in both state hospitals and developmental centers. Additional training protocols and policies and procedures shall be developed to address the unique characteristics of the residents in each type of facility.

(c) In consultation with system stakeholders, the agency shall develop recommendations to further improve the quality and stability of law enforcement and investigative functions at both developmental centers and state hospitals in a meaningful and sustainable manner. These recommendations shall be submitted to the budget committees and relevant policy committees of both houses of the Legislature no later than January 10, 2015.

(Amended by Stats. 2014, Ch. 26, Sec. 14. Effective June 20, 2014.)



830.39

(a) Any regularly employed law enforcement officer of the Oregon State Police, the Nevada Department of Motor Vehicles and Public Safety, or the Arizona Department of Public Safety is a peace officer in this state if all of the following conditions are met:

(1) The officer is providing, or attempting to provide, law enforcement services within this state on the state or county highways and areas immediately adjacent thereto, within a distance of up to 50 statute miles of the contiguous border of this state and the state employing the officer.

(2) The officer is providing, or attempting to provide, law enforcement services pursuant to either of the following:

(A) In response to a request for services initiated by a member of the California Highway Patrol.

(B) In response to a reasonable belief that emergency law enforcement services are necessary for the preservation of life, and a request for services by a member of the Department of the California Highway Patrol is impractical to obtain under the circumstances. In those situations, the officer shall obtain authorization as soon as practical.

(3) The officer is providing, or attempting to provide, law enforcement services for the purpose of assisting a member of the California Highway Patrol to provide emergency service in response to misdemeanor or felony criminal activity, pursuant to the authority of a peace officer as provided in subdivision (a) of Section 830.2, or, in the event of highway-related traffic accidents, emergency incidents or other similar public safety problems, whether or not a member of the California Highway Patrol is present at the scene of the event. Nothing in this section shall be construed to confer upon the officer the authority to enforce traffic or motor vehicle infractions.

(4) An agreement pursuant to Section 2403.5 of the Vehicle Code is in effect between the Department of the California Highway Patrol and the agency of the adjoining state employing the officer, the officer acts in accordance with that agreement, and the agreement specifies that the officer and employing agency of the adjoining state shall be subject to the same civil immunities and liabilities as a peace officer and his or her employing agency in this state.

(5) The officer receives no separate compensation from this state for providing law enforcement services within this state.

(6) The adjoining state employing the officer confers similar rights and authority upon a member of the California Highway Patrol who renders assistance within that state.

(b) Whenever, pursuant to Nevada law, a Nevada correctional officer is working or supervising Nevada inmates who are performing conservation-related projects or fire suppression duties within California, the correctional officer may maintain custody of the inmates in California, and retake any inmate who should escape in California, to the same extent as if the correctional officer were a peace officer in this state and the inmate had been committed to his or her custody in proceedings under California law.

(c) Notwithstanding any other provision of law, any person who is acting as a peace officer in this state in the manner described in this section shall be deemed to have met the requirements of Section 1031 of the Government Code and the selection and training standards of the Commission on Peace Officer Standards and Training if the officer has completed the basic training required for peace officers in his or her state.

(d) In no case shall a peace officer of an adjoining state be authorized to provide services within a California jurisdiction during any period in which the regular law enforcement agency of the jurisdiction is involved in a labor dispute.

(Amended by Stats. 1992, Ch. 131, Sec. 1. Effective January 1, 1993.)



830.4

The following persons are peace officers whose authority extends to any place in the state for the purpose of performing their duties under the conditions as specified by statute. Those peace officers may carry firearms only if authorized and under terms and conditions specified by their employing agency.

(a) Members of the California National Guard have the powers of peace officers when they are involved in any or all of the following:

(1) Called or ordered into active state service by the Governor pursuant to the provisions of Section 143 or 146 of the Military and Veterans Code.

(2) Serving within the area wherein military assistance is required.

(3) Directly assisting civil authorities in any of the situations specified in Section 143 or 146.

The authority of the peace officer under this subdivision extends to the area wherein military assistance is required as to a public offense committed or which there is reasonable cause to believe has been committed within that area. The requirements of Section 1031 of the Government Code are not applicable under those circumstances.

(b) Security officers of the Department of Justice when performing assigned duties as security officers.

(c) Security officers of Hastings College of the Law. These officers shall have authority of peace officers only within the City and County of San Francisco. Notwithstanding any other law, the peace officers designated by this subdivision shall not be authorized by this subdivision to carry firearms either on or off duty. Notwithstanding any other law, the act which designated the persons described in this subdivision as peace officers shall serve only to define those persons as peace officers, the extent of their jurisdiction, and the nature and scope of their authority, powers, and duties, and their status shall not change for purposes of retirement, workers compensation or similar injury or death benefits, or other employee benefits.

(Amended by Stats. 2012, Ch. 227, Sec. 4. Effective January 1, 2013.)



830.41

Notwithstanding any other provision of law, the City of Tulelake, California, is authorized to enter into a mutual aid agreement with the City of Malin, Oregon, for the purpose of permitting their police departments to provide mutual aid to each other when necessary. Before the effective date of the agreement, the agreement shall be reviewed and approved by the Commissioner of the California Highway Patrol.

(Amended by Stats. 2013, Ch. 76, Sec. 149. Effective January 1, 2014.)



830.5

The following persons are peace officers whose authority extends to any place in the state while engaged in the performance of the duties of their respective employment and for the purpose of carrying out the primary function of their employment or as required under Sections 8597, 8598, and 8617 of the Government Code, as amended by Section 44 of Chapter 1124 of the Statutes of 2002. Except as specified in this section, these peace officers may carry firearms only if authorized and under those terms and conditions specified by their employing agency:

(a) A parole officer of the Department of Corrections and Rehabilitation, or the Department of Corrections and Rehabilitation, Division of Juvenile Parole Operations, probation officer, deputy probation officer, or a board coordinating parole agent employed by the Juvenile Parole Board. Except as otherwise provided in this subdivision, the authority of these parole or probation officers shall extend only as follows:

(1) To conditions of parole, probation, mandatory supervision, or postrelease community supervision by any person in this state on parole, probation, mandatory supervision, or postrelease community supervision.

(2) To the escape of any inmate or ward from a state or local institution.

(3) To the transportation of persons on parole, probation, mandatory supervision, or postrelease community supervision.

(4) To violations of any penal provisions of law which are discovered while performing the usual or authorized duties of his or her employment.

(5) (A) To the rendering of mutual aid to any other law enforcement agency.

(B) For the purposes of this subdivision, parole agent shall have the same meaning as parole officer of the Department of Corrections and Rehabilitation or of the Department of Corrections and Rehabilitation, Division of Juvenile Justice.

(C) Any parole officer of the Department of Corrections and Rehabilitation, or the Department of Corrections and Rehabilitation, Division of Juvenile Parole Operations, is authorized to carry firearms, but only as determined by the director on a case-by-case or unit-by-unit basis and only under those terms and conditions specified by the director or chairperson. The Department of Corrections and Rehabilitation, Division of Juvenile Justice, shall develop a policy for arming peace officers of the Department of Corrections and Rehabilitation, Division of Juvenile Justice, who comprise high-risk transportation details or high-risk escape details no later than June 30, 1995. This policy shall be implemented no later than December 31, 1995.

(D) The Department of Corrections and Rehabilitation, Division of Juvenile Justice, shall train and arm those peace officers who comprise tactical teams at each facility for use during high-risk escape details.

(b) A correctional officer employed by the Department of Corrections and Rehabilitation, or of the Department of Corrections and Rehabilitation, Division of Juvenile Justice, having custody of wards or any employee of the Department of Corrections and Rehabilitation designated by the secretary or any correctional counselor series employee of the Department of Corrections and Rehabilitation or any medical technical assistant series employee designated by the secretary or designated by the secretary and employed by the State Department of Mental Health or any employee of the Board of Parole Hearings designated by the secretary or employee of the Department of Corrections and Rehabilitation, Division of Juvenile Justice, designated by the secretary or any superintendent, supervisor, or employee having custodial responsibilities in an institution operated by a probation department, or any transportation officer of a probation department.

(c) The following persons may carry a firearm while not on duty: a parole officer of the Department of Corrections and Rehabilitation, or the Department of Corrections and Rehabilitation, Division of Juvenile Justice, a correctional officer or correctional counselor employed by the Department of Corrections and Rehabilitation, or an employee of the Department of Corrections and Rehabilitation, Division of Juvenile Justice, having custody of wards or any employee of the Department of Corrections and Rehabilitation designated by the secretary. A parole officer of the Juvenile Parole Board may carry a firearm while not on duty only when so authorized by the chairperson of the board and only under the terms and conditions specified by the chairperson. Nothing in this section shall be interpreted to require licensure pursuant to Section 25400. The director or chairperson may deny, suspend, or revoke for good cause a person s right to carry a firearm under this subdivision. That person shall, upon request, receive a hearing, as provided for in the negotiated grievance procedure between the exclusive employee representative and the Department of Corrections and Rehabilitation, Division of Juvenile Justice, or the Juvenile Parole Board, to review the director s or the chairperson s decision.

(d) Persons permitted to carry firearms pursuant to this section, either on or off duty, shall meet the training requirements of Section 832 and shall qualify with the firearm at least quarterly. It is the responsibility of the individual officer or designee to maintain his or her eligibility to carry concealable firearms off duty. Failure to maintain quarterly qualifications by an officer or designee with any concealable firearms carried off duty shall constitute good cause to suspend or revoke that person s right to carry firearms off duty.

(e) The Department of Corrections and Rehabilitation shall allow reasonable access to its ranges for officers and designees of either department to qualify to carry concealable firearms off duty. The time spent on the range for purposes of meeting the qualification requirements shall be the person s own time during the person s off-duty hours.

(f) The secretary shall promulgate regulations consistent with this section.

(g) High-risk transportation details and high-risk escape details as used in this section shall be determined by the secretary, or his or her designee. The secretary, or his or her designee, shall consider at least the following in determining high-risk transportation details and high-risk escape details : protection of the public, protection of officers, flight risk, and violence potential of the wards.

(h) Transportation detail as used in this section shall include transportation of wards outside the facility, including, but not limited to, court appearances, medical trips, and interfacility transfers.

(i) This section is operative January 1, 2012.

(Amended by Stats. 2012, Ch. 43, Sec. 25. Effective June 27, 2012.)



830.55

(a) (1) As used in this section, a correctional officer is a peace officer, employed by a city, county, or city and county that operates a facility described in Section 2910.5 of this code or Section 1753.3 of the Welfare and Institutions Code or facilities operated by counties pursuant to Section 6241 or 6242 of this code under contract with the Department of Corrections and Rehabilitation or the Division of Juvenile Justice within the department, who has the authority and responsibility for maintaining custody of specified state prison inmates or wards, and who performs tasks related to the operation of a detention facility used for the detention of persons who have violated parole or are awaiting parole back into the community or, upon court order, either for their own safekeeping or for the specific purpose of serving a sentence therein.

(2) As used in this section, a correctional officer is also a peace officer, employed by a city, county, or city and county that operates a facility described in Section 4115.55, who has the authority and responsibility for maintaining custody of inmates sentenced to or housed in that facility, and who performs tasks related to the operation of that facility.

(b) A correctional officer shall have no right to carry or possess firearms in the performance of his or her prescribed duties, except, under the direction of the superintendent of the facility, while engaged in transporting prisoners, guarding hospitalized prisoners, or suppressing riots, lynchings, escapes, or rescues in or about a detention facility established pursuant to Section 2910.5 or 4115.55 of this code or Section 1753.3 of the Welfare and Institutions Code.

(c) Each person described in this section as a correctional officer, within 90 days following the date of the initial assignment to that position, shall satisfactorily complete the training course specified in Section 832. In addition, each person designated as a correctional officer, within one year following the date of the initial assignment as an officer, shall have satisfactorily met the minimum selection and training standards prescribed by the Board of State and Community Corrections pursuant to Section 6035. Persons designated as correctional officers, before the expiration of the 90-day and one-year periods described in this subdivision, who have not yet completed the required training, may perform the duties of a correctional officer only while under the direct supervision of a correctional officer who has completed the training required in this section, and shall not carry or possess firearms in the performance of their prescribed duties.

(d) This section shall not be construed to confer any authority upon a correctional officer except while on duty.

(e) A correctional officer may use reasonable force in establishing and maintaining custody of persons delivered to him or her by a law enforcement officer, may make arrests for misdemeanors and felonies within the local detention facility pursuant to a duly issued warrant, and may make warrantless arrests pursuant to Section 836.5 only during the duration of his or her job.

(Amended by Stats. 2013, Ch. 76, Sec. 150. Effective January 1, 2014.)



830.6

(a) (1) Whenever any qualified person is deputized or appointed by the proper authority as a reserve or auxiliary sheriff or city police officer, a reserve deputy sheriff, a reserve deputy marshal, a reserve police officer of a regional park district or of a transit district, a reserve park ranger, a reserve harbor or port police officer of a county, city, or district as specified in Section 663.5 of the Harbors and Navigation Code, a reserve deputy of the Department of Fish and Game, a reserve special agent of the Department of Justice, a reserve officer of a community service district which is authorized under subdivision (h) of Section 61600 of the Government Code to maintain a police department or other police protection, a reserve officer of a school district police department under Section 35021.5 of the Education Code, a reserve officer of a community college police department under Section 72330, a reserve officer of a police protection district formed under Part 1 (commencing with Section 20000) of Division 14 of the Health and Safety Code, or a reserve housing authority patrol officer employed by a housing authority defined in subdivision (d) of Section 830.31, and is assigned specific police functions by that authority, the person is a peace officer, if the person qualifies as set forth in Section 832.6. The authority of a person designated as a peace officer pursuant to this paragraph extends only for the duration of the person s specific assignment. A reserve park ranger or a transit, harbor, or port district reserve officer may carry firearms only if authorized by, and under those terms and conditions as are specified by, his or her employing agency.

(2) Whenever any qualified person is deputized or appointed by the proper authority as a reserve or auxiliary sheriff or city police officer, a reserve deputy sheriff, a reserve deputy marshal, a reserve park ranger, a reserve police officer of a regional park district, transit district, community college district, or school district, a reserve harbor or port police officer of a county, city, or district as specified in Section 663.5 of the Harbors and Navigation Code, a reserve officer of a community service district that is authorized under subdivision (h) of Section 61600 of the Government Code to maintain a police department or other police protection, or a reserve officer of a police protection district formed under Part 1 (commencing with Section 20000) of Division 14 of the Health and Safety Code, and is so designated by local ordinance or, if the local agency is not authorized to act by ordinance, by resolution, either individually or by class, and is assigned to the prevention and detection of crime and the general enforcement of the laws of this state by that authority, the person is a peace officer, if the person qualifies as set forth in paragraph (1) of subdivision (a) of Section 832.6. The authority of a person designated as a peace officer pursuant to this paragraph includes the full powers and duties of a peace officer as provided by Section 830.1. A transit, harbor, or port district reserve police officer, or a city or county reserve peace officer who is not provided with the powers and duties authorized by Section 830.1, has the powers and duties authorized in Section 830.33, or in the case of a reserve park ranger, the powers and duties that are authorized in Section 830.31, or in the case of a reserve housing authority patrol officer, the powers and duties that are authorized in subdivision (d) of Section 830.31, and a school district reserve police officer or a community college district reserve police officer has the powers and duties authorized in Section 830.32.

(b) Whenever any person designated by a Native American tribe recognized by the United States Secretary of the Interior is deputized or appointed by the county sheriff as a reserve or auxiliary sheriff or a reserve deputy sheriff, and is assigned to the prevention and detection of crime and the general enforcement of the laws of this state by the county sheriff, the person is a peace officer, if the person qualifies as set forth in paragraph (1) of subdivision (a) of Section 832.6. The authority of a peace officer pursuant to this subdivision includes the full powers and duties of a peace officer as provided by Section 830.1.

(c) Whenever any person is summoned to the aid of any uniformed peace officer, the summoned person is vested with the powers of a peace officer that are expressly delegated to him or her by the summoning officer or that are otherwise reasonably necessary to properly assist the officer.

(Amended by Stats. 2007, Ch. 118, Sec. 1. Effective January 1, 2008.)



830.65

(a) Any person who is a regularly employed police officer of a city or a regularly employed deputy sheriff of a county, or a reserve peace officer of a city or county and is appointed in the manner described in paragraph (1) or (2) of subdivision (a) of Section 832.6, may be appointed as a Campaign Against Marijuana Planting emergency appointee by the Attorney General pursuant to Section 5 of Chapter 1563 of the Statutes of 1985 to assist with a specific investigation, tactical operation, or search and rescue operation. When so appointed, the person shall be a peace officer of the Department of Justice, provided that the person s authority shall extend only for the duration of the specific assignment.

(b) Notwithstanding any other provision of law, any person who is appointed as a peace officer in the manner described in this section shall be deemed to have met the requirements of Section 1031 of the Government Code and the selection and training standards of the Commission on Peace Officer Standards and Training.

(Added by Stats. 1988, Ch. 1482, Sec. 4.)



830.7

The following persons are not peace officers but may exercise the powers of arrest of a peace officer as specified in Section 836 during the course and within the scope of their employment, if they successfully complete a course in the exercise of those powers pursuant to Section 832:

(a) Persons designated by a cemetery authority pursuant to Section 8325 of the Health and Safety Code.

(b) Persons regularly employed as security officers for independent institutions of higher education, recognized under subdivision (b) of Section 66010 of the Education Code, if the institution has concluded a memorandum of understanding, permitting the exercise of that authority, with the sheriff or the chief of police within whose jurisdiction the institution lies.

(c) Persons regularly employed as security officers for health facilities, as defined in Section 1250 of the Health and Safety Code, that are owned and operated by cities, counties, and cities and counties, if the facility has concluded a memorandum of understanding, permitting the exercise of that authority, with the sheriff or the chief of police within whose jurisdiction the facility lies.

(d) Employees or classes of employees of the California Department of Forestry and Fire Protection designated by the Director of Forestry and Fire Protection, provided that the primary duty of the employee shall be the enforcement of the law as that duty is set forth in Section 4156 of the Public Resources Code.

(e) Persons regularly employed as inspectors, supervisors, or security officers for transit districts, as defined in Section 99213 of the Public Utilities Code, if the district has concluded a memorandum of understanding permitting the exercise of that authority, with, as applicable, the sheriff, the chief of police, or the Department of the California Highway Patrol within whose jurisdiction the district lies. For the purposes of this subdivision, the exercise of peace officer authority may include the authority to remove a vehicle from a railroad right-of-way as set forth in Section 22656 of the Vehicle Code.

(f) Nonpeace officers regularly employed as county parole officers pursuant to Section 3089.

(g) Persons appointed by the Executive Director of the California Science Center pursuant to Section 4108 of the Food and Agricultural Code.

(h) Persons regularly employed as investigators by the Department of Transportation for the City of Los Angeles and designated by local ordinance as public officers, to the extent necessary to enforce laws related to public transportation, and authorized by a memorandum of understanding with the chief of police, permitting the exercise of that authority. For the purposes of this subdivision, investigator means an employee defined in Section 53075.61 of the Government Code authorized by local ordinance to enforce laws related to public transportation. Transportation investigators authorized by this section shall not be deemed peace officers for purposes of Sections 241 and 243.

(i) Persons regularly employed by any department of the City of Los Angeles who are designated as security officers and authorized by local ordinance to enforce laws related to the preservation of peace in or about the properties owned, controlled, operated, or administered by any department of the City of Los Angeles and authorized by a memorandum of understanding with the Chief of Police of the City of Los Angeles permitting the exercise of that authority. Security officers authorized pursuant to this subdivision shall not be deemed peace officers for purposes of Sections 241 and 243.

(j) Illegal dumping enforcement officers or code enforcement officers, to the extent necessary to enforce laws related to illegal waste dumping or littering, and authorized by a memorandum of understanding with, as applicable, the sheriff or chief of police within whose jurisdiction the person is employed, permitting the exercise of that authority. An illegal dumping enforcement officer or code enforcement officer is defined, for purposes of this section, as a person employed full time, part time, or as a volunteer after completing training prescribed by law, by a city, county, or city and county, whose duties include illegal dumping enforcement and who is designated by local ordinance as a public officer. An illegal dumping enforcement officer or code enforcement officer may also be a person who is not regularly employed by a city, county, or city and county, but who has met all training requirements and is directly supervised by a regularly employed illegal dumping enforcement officer or code enforcement officer conducting illegal dumping enforcement. This person shall not have the power of arrest or access to summary criminal history information pursuant to this section. No person may be appointed as an illegal dumping enforcement officer or code enforcement officer if that person is disqualified pursuant to the criteria set forth in Section 1029 of the Government Code. Persons regularly employed by a city, county, or city and county designated pursuant to this subdivision may be furnished state summary criminal history information upon a showing of compelling need pursuant to subdivision (c) of Section 11105.

(Amended by Stats. 2012, Ch. 298, Sec. 1. Effective January 1, 2013.)



830.8

(a) Federal criminal investigators and law enforcement officers are not California peace officers, but may exercise the powers of arrest of a peace officer in any of the following circumstances:

(1) Any circumstances specified in Section 836 of this code or Section 5150 of the Welfare and Institutions Code for violations of state or local laws.

(2) When these investigators and law enforcement officers are engaged in the enforcement of federal criminal laws and exercise the arrest powers only incidental to the performance of these duties.

(3) When requested by a California law enforcement agency to be involved in a joint task force or criminal investigation.

(4) When probable cause exists to believe that a public offense that involves immediate danger to persons or property has just occurred or is being committed.

In all of these instances, the provisions of Section 847 shall apply. These investigators and law enforcement officers, prior to the exercise of these arrest powers, shall have been certified by their agency heads as having satisfied the training requirements of Section 832, or the equivalent thereof.

This subdivision does not apply to federal officers of the Bureau of Land Management or the United States Forest Service. These officers have no authority to enforce California statutes without the written consent of the sheriff or the chief of police in whose jurisdiction they are assigned.

(b) Duly authorized federal employees who comply with the training requirements set forth in Section 832 are peace officers when they are engaged in enforcing applicable state or local laws on property owned or possessed by the United States government, or on any street, sidewalk, or property adjacent thereto, and with the written consent of the sheriff or the chief of police, respectively, in whose jurisdiction the property is situated.

(c) National park rangers are not California peace officers but may exercise the powers of arrest of a peace officer as specified in Section 836 and the powers of a peace officer specified in Section 5150 of the Welfare and Institutions Code for violations of state or local laws provided these rangers are exercising the arrest powers incidental to the performance of their federal duties or providing or attempting to provide law enforcement services in response to a request initiated by California state park rangers to assist in preserving the peace and protecting state parks and other property for which California state park rangers are responsible. National park rangers, prior to the exercise of these arrest powers, shall have been certified by their agency heads as having satisfactorily completed the training requirements of Section 832.3, or the equivalent thereof.

(d) Notwithstanding any other provision of law, during a state of war emergency or a state of emergency, as defined in Section 8558 of the Government Code, federal criminal investigators and law enforcement officers who are assisting California law enforcement officers in carrying out emergency operations are not deemed California peace officers, but may exercise the powers of arrest of a peace officer as specified in Section 836 and the powers of a peace officer specified in Section 5150 of the Welfare and Institutions Code for violations of state or local laws. In these instances, the provisions of Section 847 of this code and of Section 8655 of the Government Code shall apply.

(e) (1) Any qualified person who is appointed as a Washoe tribal law enforcement officer is not a California peace officer, but may exercise the powers of a Washoe tribal peace officer when engaged in the enforcement of Washoe tribal criminal laws against any person who is an Indian, as defined in subsection (d) of Section 450b of Title 25 of the United States Code, on Washoe tribal land. The respective prosecuting authorities, in consultation with law enforcement agencies, may agree on who shall have initial responsibility for prosecution of specified infractions. This subdivision is not meant to confer cross-deputized status as California peace officers, nor to confer California peace officer status upon Washoe tribal law enforcement officers when enforcing state or local laws in the State of California. Nothing in this section shall be construed to impose liability upon or to require indemnification by the County of Alpine or the State of California for any act performed by an officer of the Washoe Tribe. Washoe tribal law enforcement officers shall have the right to travel to and from Washoe tribal lands within California in order to carry out tribal duties.

(2) Washoe tribal law enforcement officers are exempted from the provisions of subdivision (a) of Section 25400 and subdivision (a) and subdivisions (c) to (h), inclusive, of Section 25850 while performing their official duties on their tribal lands or while proceeding by a direct route to or from the tribal lands. Tribal law enforcement vehicles are deemed to be emergency vehicles within the meaning of Section 30 of the Vehicle Code while performing official police services.

(3) As used in this subdivision, the term Washoe tribal lands includes the following:

(A) All lands located in the County of Alpine within the limits of the reservation created for the Washoe Tribe of Nevada and California, notwithstanding the issuance of any patent and including rights-of-way running through the reservation and all tribal trust lands.

(B) All Indian allotments, the Indian titles to which have not been extinguished, including rights-of-way running through the same.

(4) As used in this subdivision, the term Washoe tribal law refers to the laws codified in the Law and Order Code of the Washoe Tribe of Nevada and California, as adopted by the Tribal Council of the Washoe Tribe of Nevada and California.

(Amended (as amended by Stats. 2010, Ch. 178, Sec. 67) by Stats. 2011, Ch. 296, Sec. 212. Effective January 1, 2012.)



830.9

Animal control officers are not peace officers but may exercise the powers of arrest of a peace officer as specified in Section 836 and the power to serve warrants as specified in Sections 1523 and 1530 during the course and within the scope of their employment, if those officers successfully complete a course in the exercise of those powers pursuant to Section 832. That part of the training course specified in Section 832 pertaining to the carrying and use of firearms shall not be required for any animal control officer whose employing agency prohibits the use of firearms.

For the purposes of this section, firearms includes capture guns, blowguns, carbon dioxide operated rifles and pistols, air guns, handguns, rifles, and shotguns.

(Amended by Stats. 1990, Ch. 82, Sec. 13. Effective May 3, 1990.)



830.95

(a) Any person who wears the uniform of a peace officer while engaged in picketing, or other informational activities in a public place relating to a concerted refusal to work, is guilty of a misdemeanor, whether or not the person is a peace officer.

(b) This section shall not be construed to authorize or ratify any picketing or other informational activities not otherwise authorized by law.

(Added by Stats. 2010, Ch. 711, Sec. 3. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



830.10

Any uniformed peace officer shall wear a badge, nameplate, or other device which bears clearly on its face the identification number or name of the officer.

(Amended by Stats. 1989, Ch. 1165, Sec. 38.)



830.11

(a) The following persons are not peace officers but may exercise the powers of arrest of a peace officer as specified in Section 836 and the power to serve warrants as specified in Sections 1523 and 1530 during the course and within the scope of their employment, if they receive a course in the exercise of those powers pursuant to Section 832. The authority and powers of the persons designated under this section shall extend to any place in the state:

(1) Persons employed by the Department of Business Oversight designated by the Commissioner of Business Oversight, provided that the primary duty of these persons shall be the enforcement of, and investigations relating to, the provisions of law administered by the Commissioner of Business Oversight.

(2) Persons employed by the Bureau of Real Estate designated by the Real Estate Commissioner, provided that the primary duty of these persons shall be the enforcement of the laws set forth in Part 1 (commencing with Section 10000) and Part 2 (commencing with Section 11000) of Division 4 of the Business and Professions Code. The Real Estate Commissioner may designate persons under this section, who at the time of their designation, are assigned to the Special Investigations Unit, internally known as the Crisis Response Team.

(3) Persons employed by the State Lands Commission designated by the executive officer, provided that the primary duty of these persons shall be the enforcement of the law relating to the duties of the State Lands Commission.

(4) Persons employed as investigators of the Investigations Bureau of the Department of Insurance, who are designated by the Chief of the Investigations Bureau, provided that the primary duty of these persons shall be the enforcement of the Insurance Code and other laws relating to persons and businesses, licensed and unlicensed by the Department of Insurance, who are engaged in the business of insurance.

(5) Persons employed as investigators and investigator supervisors of the Consumer Services Division or the Rail Safety and Carrier Division of the Public Utilities Commission who are designated by the commission s executive director and approved by the commission, provided that the primary duty of these persons shall be the enforcement of the law as that duty is set forth in Section 308.5 of the Public Utilities Code.

(6) (A) Persons employed by the State Board of Equalization, Investigations Division, who are designated by the board s executive director, provided that the primary duty of these persons shall be the enforcement of laws administered by the State Board of Equalization.

(B) Persons designated pursuant to this paragraph are not entitled to peace officer retirement benefits.

(7) Persons employed by the Department of Food and Agriculture and designated by the Secretary of Food and Agriculture as investigators, investigator supervisors, and investigator managers, provided that the primary duty of these persons shall be enforcement of, and investigations relating to, the Food and Agricultural Code or Division 5 (commencing with Section 12001) of the Business and Professions Code.

(8) The Inspector General and those employees of the Office of the Inspector General as designated by the Inspector General, provided that the primary duty of those persons shall be the enforcement of the law relating to the duties of the Office of the Inspector General.

(b) Notwithstanding any other provision of law, persons designated pursuant to this section may not carry firearms.

(c) Persons designated pursuant to this section shall be included as peace officers of the state under paragraph (2) of subdivision (c) of Section 11105 for the purpose of receiving state summary criminal history information and shall be furnished that information on the same basis as peace officers of the state designated in paragraph (2) of subdivision (c) of Section 11105.

(Amended by Stats. 2013, Ch. 352, Sec. 405. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



830.12

Notwithstanding any other provision of law, persons designated by a local agency as litter control officers, vehicle abatement officers, registered sanitarians, and solid waste specialists, are not peace officers, may not exercise the powers of arrest of a peace officer, as specified in Section 836, and shall not be authorized to carry or use firearms within the scope and course of their employment. These persons may, however, be authorized by the governing board of the particular local agency to issue citations involving violations of laws relating to abandoned vehicles and littering.

(Added by Stats. 1988, Ch. 726, Sec. 1.)



830.13

(a) The following persons are not peace officers but may exercise the power to serve warrants as specified in Sections 1523 and 1530 during the course and within the scope of their employment, if they receive a course in the exercise of that power pursuant to Section 832. The authority and power of the persons designated under this section shall extend to any place in the state:

(1) Persons employed as investigators of an auditor-controller or director of finance of any county or persons employed by a city and county who conduct investigations under the supervision of the controller of the city and county, who are regularly employed and paid in that capacity, provided that the primary duty of these persons shall be to engage in investigations related to the theft of funds or the misappropriation of funds or resources, or investigations related to the duties of the auditor-controller or finance director as set forth in Chapter 3.5 (commencing with Section 26880), Chapter 4 (commencing with Section 26900), Chapter 4.5 (commencing with Section 26970), and Chapter 4.6 (commencing with Section 26980) of Part 3 of Division 2 of Title 3 of the Government Code.

(2) Persons employed by the Department of Justice as investigative auditors, provided that the primary duty of these persons shall be to investigate financial crimes. Investigative auditors shall only serve warrants for the production of documentary evidence held by financial institutions, Internet service providers, telecommunications companies, and third parties who are not reasonably suspected of engaging or having engaged in criminal activity related to the documentary evidence for which the warrant is requested.

(b) Notwithstanding any other provision of law, persons designated pursuant to this section shall not carry firearms.

(c) Persons designated pursuant to this section shall be included as peace officers of the state under paragraph (2) of subdivision (c) of Section 11105 for the purpose of receiving state summary criminal history information and shall be furnished that information on the same basis as peace officers of the state designated in paragraph (2) of subdivision (c) of Section 11105.

(d) Unless otherwise specifically provided, this section confers to persons designated in this section the same authority and power to serve warrants as conferred by Section 830.11.

(Amended by Stats. 2008, Ch. 81, Sec. 1. Effective January 1, 2009.)



830.14

(a) A local or regional transit agency or a joint powers agency operating rail service identified in an implementation program adopted pursuant to Article 10 (commencing with Section 130450) of Chapter 4 of Division 12 of the Public Utilities Code may authorize by contract designated persons as conductors performing fare inspection duties who are employed by a railroad corporation that operates public rail commuter transit services for that agency to act as its agent in the enforcement of subdivisions (a) to (d), inclusive, of Section 640 relating to the operation of the rail service if they complete the training requirement specified in this section.

(b) The governing board of the Altamont Commuter Express Authority, a joint powers agency duly formed pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code, by and between the Alameda Congestion Management Agency, the Santa Clara County Transit District, and the San Joaquin Regional Rail Commission, may contract with designated persons to act as its agents in the enforcement of subdivisions (a) to (d), inclusive, of Section 640 relating to the operation of a public transportation system if these persons complete the training requirement specified in this section.

(c) The governing board of the Peninsula Corridor Joint Powers Board, a joint powers agency duly formed pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code, by and between the San Mateo County Transit District, the Santa Clara County Transit District, and the City and County of San Francisco, may appoint designated persons to act as its agents in the enforcement of subdivisions (a) to (d), inclusive, of Section 640 relating to the operation of a public transportation system if these persons complete the training requirement specified in this section.

(d) The governing board of Foothill Transit, a joint powers agency duly formed pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code, by and between the Cities of Arcadia, Azusa, Baldwin Park, Bradbury, Claremont, Covina, Diamond Bar, Duarte, El Monte, Glendora, Industry, Irwindale, La Habra Heights, La Puente, La Verne, Monrovia, Pomona, San Dimas, South El Monte, Temple City, Walnut, West Covina, and the County of Los Angeles, may resolve to contract with designated persons to act as its agents in the enforcement of subdivisions (a) to (d), inclusive, of Section 640 relating to the operation of a public transportation system if these persons complete the training requirement specified in this section.

(e) The governing board of the Sacramento Regional Transit District, a transit district duly formed pursuant to Part 14 (commencing with Section 102000) of Division 10 of the Public Utilities Code, may designate persons regularly employed by the district as inspectors or supervisors to enforce subdivisions (a) to (d), inclusive, of Section 640, relating to the operation of a public transportation system, and any ordinance adopted by the district pursuant to subdivision (a) of Section 102122 of the Public Utilities Code, if these persons complete the training requirement specified in this section.

(f) Persons authorized pursuant to this section to enforce subdivisions (a) to (d), inclusive, of Section 640 shall complete a specialized fare compliance course which shall be provided by the authorizing agency. This training course shall include, but not be limited to, the following topics:

(1) An overview of barrier-free fare inspection concepts.

(2) The scope and limitations of inspector authority.

(3) Familiarization with the elements of the infractions enumerated in subdivisions (a) to (d), inclusive, of Section 640.

(4) Techniques for conducting fare checks, including inspection procedures, demeanor, and contacting violators.

(5) Citation issuance and court appearances.

(6) Fare media recognition.

(7) Handling argumentative violators and diffusing conflict.

(8) The mechanics of law enforcement support and interacting with law enforcement for effective incident resolution.

(g) Persons described in this section are public officers, not peace officers, have no authority to carry firearms or any other weapon while performing the duties authorized in this section, and may not exercise the powers of arrest of a peace officer while performing the duties authorized in this section. These persons may be authorized by the agencies specified in this section to issue citations involving infractions relating to the operation of the rail service specified in this section.

(h) Nothing in this section shall affect the retirement or disability benefits provided to employees described in this section or be in violation of any collective bargaining agreement between a labor organization and a railroad corporation.

(i) Notwithstanding any other provision of this section, the primary responsibility of a conductor of a commuter passenger train shall be functions related to safe train operation.

(Amended by Stats. 2011, Ch. 534, Sec. 2. Effective January 1, 2012.)



830.15

(a) Notwithstanding subdivision (d) of Section 830.33, a person regularly employed as an airport law enforcement officer by Los Angeles World Airports is a peace officer for purposes of Section 830.1 if and when the Los Angeles Police Commission and the Los Angeles Board of Airport Commissioners enter into an agreement to enable the Inspector General of the Los Angeles Police Commission to conduct audits and investigations of the Los Angeles Airport Police Division.

(b) For purposes of this section, Los Angeles World Airports means the department of the City of Los Angeles that owns and operates the Los Angeles International Airport, the Ontario International Airport, the Palmdale Regional Airport, and the Van Nuys Airport.

(c) If the Los Angeles Police Commission and the Los Angeles Board of Airport Commissioners do not take the necessary actions provided in subdivision (a) and do not make a record of that action publicly available on or before April 1, 2014, this section shall become inoperative on that date and, as of January 1, 2015, is repealed, unless a later enacted statute that is enacted before January 1, 2015, deletes or extends the dates on which this section becomes inoperative and is repealed.

(Added by Stats. 2013, Ch. 783, Sec. 1. Effective January 1, 2014. Conditionally inoperative on April 1, 2014. Repealed conditionally on January 1, 2015, by its own provisions.)



831

(a) A custodial officer is a public officer, not a peace officer, employed by a law enforcement agency of a city or county who has the authority and responsibility for maintaining custody of prisoners and performs tasks related to the operation of a local detention facility used for the detention of persons usually pending arraignment or upon court order either for their own safekeeping or for the specific purpose of serving a sentence therein.

(b) A custodial officer shall have no right to carry or possess firearms in the performance of his or her prescribed duties.

(c) Each person described in this section as a custodial officer shall, within 90 days following the date of the initial assignment to the position, satisfactorily complete the training course specified in Section 832. In addition, each person designated as a custodial officer shall, within one year following the date of the initial assignment as a custodial officer, have satisfactorily met the minimum selection and training standards prescribed by the Board of Corrections pursuant to Section 6035. Persons designated as custodial officers, before the expiration of the 90-day and one-year periods described in this subdivision, who have not yet completed the required training, may perform the duties of a custodial officer only while under the direct supervision of a peace officer as described in Section 830.1, who has completed the training prescribed by the Commission on Peace Officer Standards and Training, or a custodial officer who has completed the training required in this section.

(d) At any time 20 or more custodial officers are on duty, there shall be at least one peace officer, as described in Section 830.1, on duty at the same time to supervise the performance of the custodial officers.

(e) This section shall not be construed to confer any authority upon any custodial officer except while on duty.

(f) A custodial officer may use reasonable force in establishing and maintaining custody of persons delivered to him or her by a law enforcement officer; may make arrests for misdemeanors and felonies within the local detention facility pursuant to a duly issued warrant; may release without further criminal process persons arrested for intoxication; and may release misdemeanants on citation to appear in lieu of or after booking.

(Amended by Stats. 1991, Ch. 1100, Sec. 2.)



831.4

(a) (1) A sheriff s or police security officer is a public officer, employed by the sheriff of a county or police chief of a city, whose primary duty is the security of locations or facilities as directed by the sheriff or police chief. The duties of a sheriff s or police security officer shall be limited to the physical security and protection of properties owned, operated, controlled, or administered by the county or city, or any municipality or special district contracting for police services from the county or city pursuant to Section 54981 of the Government Code, or necessary duties with respect to the patrons, employees, and properties of the employing county, city, or contracting entities.

(2) In addition to the duties in paragraph (1), the duties of a security officer employed by the Chief of Police of the City of Sacramento or the Sheriff of the County of Sacramento may also include the physical security and protection of any properties owned, operated, or administered by any public agency, privately owned company, or nonprofit entity contracting for security services from the City or County of Sacramento, whose primary business supports national defense, or whose facility is qualified as a national critical infrastructure under federal law or by a federal agency, or that stores or manufactures material that, if stolen, vandalized, or otherwise compromised, may compromise national security or pose a danger to residents within the County of Sacramento. Any contract entered into pursuant to this paragraph shall provide for full reimbursement to the City or County of Sacramento of the actual costs of providing those services, as determined by the county auditor or auditor-controller, or by the city. Prior to contracting for services pursuant to this paragraph, the Sacramento County Board of Supervisors or the governing board of the City of Sacramento shall discuss the contract and the requirements of this paragraph at a duly noticed public hearing.

(b) A sheriff s or police security officer is not a peace officer nor a public safety officer as defined in Section 3301 of the Government Code. A sheriff s or police security officer may carry or possess a firearm, baton, and other safety equipment and weapons authorized by the sheriff or police chief while performing the duties authorized in this section, and under the terms and conditions specified by the sheriff or police chief. These persons may not exercise the powers of arrest of a peace officer, but may issue citations for infractions if authorized by the sheriff or police chief.

(c) Each sheriff s or police security officer shall satisfactorily complete a course of training as specified in Section 832 prior to being assigned to perform his or her duties. Nothing in this subdivision shall preclude the sheriff or police chief from requiring additional training requirements.

(d) Notwithstanding any other law, nothing in this section shall be construed to confer any authority upon any sheriff s or police security officer except while on duty, or confer any additional retirement benefits to persons employed within this classification.

(Amended by Stats. 2012, Ch. 48, Sec. 1. Effective January 1, 2013.)



831.5

(a) As used in this section, a custodial officer is a public officer, not a peace officer, employed by a law enforcement agency of San Diego County, Fresno County, Kern County, Stanislaus County, Riverside County, Santa Clara County, or a county having a population of 425,000 or less who has the authority and responsibility for maintaining custody of prisoners and performs tasks related to the operation of a local detention facility used for the detention of persons usually pending arraignment or upon court order either for their own safekeeping or for the specific purpose of serving a sentence therein. Custodial officers of a county shall be employees of, and under the authority of, the sheriff, except in counties in which the sheriff, as of July 1, 1993, is not in charge of and the sole and exclusive authority to keep the county jail and the prisoners in it. A custodial officer includes a person designated as a correctional officer, jailer, or other similar title. The duties of a custodial officer may include the serving of warrants, court orders, writs, and subpoenas in the detention facility or under circumstances arising directly out of maintaining custody of prisoners and related tasks.

(b) A custodial officer has no right to carry or possess firearms in the performance of his or her prescribed duties, except, under the direction of the sheriff or chief of police, while engaged in transporting prisoners; guarding hospitalized prisoners; or suppressing jail riots, lynchings, escapes, or rescues in or about a detention facility falling under the care and custody of the sheriff or chief of police.

(c) Each person described in this section as a custodial officer shall, within 90 days following the date of the initial assignment to that position, satisfactorily complete the training course specified in Section 832. In addition, each person designated as a custodial officer shall, within one year following the date of the initial assignment as a custodial officer, have satisfactorily met the minimum selection and training standards prescribed by the Corrections Standards Authority pursuant to Section 6035. Persons designated as custodial officers, before the expiration of the 90-day and one-year periods described in this subdivision, who have not yet completed the required training, shall not carry or possess firearms in the performance of their prescribed duties, but may perform the duties of a custodial officer only while under the direct supervision of a peace officer, as described in Section 830.1, who has completed the training prescribed by the Commission on Peace Officer Standards and Training, or a custodial officer who has completed the training required in this section.

(d) At any time 20 or more custodial officers are on duty, there shall be at least one peace officer, as described in Section 830.1, on duty at the same time to supervise the performance of the custodial officers.

(e) This section shall not be construed to confer any authority upon any custodial officer except while on duty.

(f) A custodial officer may use reasonable force in establishing and maintaining custody of persons delivered to him or her by a law enforcement officer; may make arrests for misdemeanors and felonies within the local detention facility pursuant to a duly issued warrant; may make warrantless arrests pursuant to Section 836.5 only during the duration of his or her job; may release without further criminal process persons arrested for intoxication; and may release misdemeanants on citation to appear in lieu of or after booking.

(g) Custodial officers employed by the Santa Clara County Department of Correction are authorized to perform the following additional duties in the facility:

(1) Arrest a person without a warrant whenever the custodial officer has reasonable cause to believe that the person to be arrested has committed a misdemeanor or felony in the presence of the officer that is a violation of a statute or ordinance that the officer has the duty to enforce.

(2) Search property, cells, prisoners or visitors.

(3) Conduct strip or body cavity searches of prisoners pursuant to Section 4030.

(4) Conduct searches and seizures pursuant to a duly issued warrant.

(5) Segregate prisoners.

(6) Classify prisoners for the purpose of housing or participation in supervised activities.

These duties may be performed at the Santa Clara Valley Medical Center, or at other health care facilities in the County of Santa Clara, as needed and only as they directly relate to guarding in-custody inmates. This subdivision shall not be construed to authorize the performance of any law enforcement activity involving any person other than the inmate or his or her visitors.

(h) Nothing in this section shall authorize a custodial officer to carry or possess a firearm when the officer is not on duty.

(i) It is the intent of the Legislature that this section, as it relates to Santa Clara County, enumerate specific duties of custodial officers (known as correctional officers in Santa Clara County) and to clarify the relationships of the correctional officers and deputy sheriffs in Santa Clara County. These duties are the same duties of the custodial officers prior to the date of enactment of Chapter 635 of the Statutes of 1999 pursuant to local rules and judicial decisions. It is further the intent of the Legislature that all issues regarding compensation for custodial officers remain subject to the collective bargaining process between the County of Santa Clara and the authorized bargaining representative for the custodial officers. However, nothing in this section shall be construed to assert that the duties of custodial officers are equivalent to the duties of deputy sheriffs nor to affect the ability of the county to negotiate pay that reflects the different duties of custodial officers and deputy sheriffs.

(j) This section shall become operative on January 1, 2003.

(Amended by Stats. 2010, Ch. 575, Sec. 2. Effective January 1, 2011.)



831.6

(a) A transportation officer is a public officer, not a peace officer, appointed on a contract basis by a peace officer to transport a prisoner or prisoners.

(b) A transportation officer shall have the authority of a public officer, and shall have the right to carry or possess firearms, only while engaged in the transportation of a prisoner or prisoners for the duration of the contract.

(c) Each person described in this section as a transportation officer shall, prior to the transportation of any prisoner, have satisfactorily completed the training course specified in Section 832.

(d) A transportation officer may use reasonable force in establishing and maintaining custody of persons delivered to him or her by a peace officer.

(Added by Stats. 1982, Ch. 416, Sec. 1. Effective July 8, 1982.)



831.7

(a) As used in this section, a custody assistant is a person who is a full-time employee, not a peace officer, employed by the county sheriff s department who assists peace officer personnel in maintaining order and security in a custody detention, court detention, or station jail facility of the sheriff s department. A custody assistant is responsible for maintaining custody of prisoners and performs tasks related to the operation of a local detention facility used for the detention of persons usually pending arraignment or upon court order either for their own safekeeping or for the specific purpose of serving a sentence therein. Custody assistants of the sheriff s department shall be employees of, and under the authority of, the sheriff.

(b) A custody assistant has no right to carry or possess firearms in the performance of his or her prescribed duties.

(c) Each person described in this section as a custody assistant shall satisfactorily complete a training course specified by the sheriff s department. In addition, each person designated as a custody assistant shall satisfactorily meet the minimum selection and training standards prescribed by the Department of Corrections and Rehabilitation pursuant to Section 6035.

(d) A custody assistant may use reasonable force in establishing and maintaining custody of persons housed at a local detention facility, court detention facility, or station jail facility.

(e) Custody assistants employed by the county sheriff s department are authorized to perform the following additional duties in a custody facility, court detention facility, or station jail facility:

(1) Assist in supervising the conduct of inmates in sleeping quarters, during meals and bathing, at recreation, and on work assignments.

(2) Assist in overseeing the work of, and instructing, a group of inmates assigned to various operational, maintenance, or other rehabilitative activities.

(3) Assist in the operation of main or dormitory control booths.

(4) Assist in processing inmates for court appearances.

(5) Control, or assist in the monitoring and control of, access to attorney rooms and visiting areas.

(6) Fingerprint, photograph, or operate livescan machines with respect to inmates, or assist in the fingerprinting or photographing of inmates.

(7) Obtain criminal history information relating to an inmate including any warrant or other hold, and update classification or housing information relating to an inmate, as necessary.

(8) Interview inmates and review records related to the classification process to determine the appropriate security level for an inmate or the eligibility of an inmate for transfer to another facility.

(9) Ensure compliance of a custody facility, court detention facility, or station jail facility with the provisions of Title 15 of the California Code of Regulations, or with any other applicable legislative or judicial mandate.

(10) Assist in receiving and processing inmates in a sheriff s station, court detention area, or type I jail facility.

(11) Secure inmates and their personal property and moneys as necessary in compliance with the rules and regulations of the sheriff s department.

(12) Order, inspect, or serve meals to inmates.

(13) Maintain sanitary conditions within a custody facility, court detention facility, or station jail facility.

(14) Respond to public inquiries regarding any inmate.

(f) Notwithstanding any other law, nothing in this section shall be construed to confer any authority upon a custody assistant except while on duty, or to grant any additional retirement benefits to persons employed within this classification.

(g) This section shall apply only in a county of the first class, as established by Sections 28020 and 28022 of the Government Code, but shall not be operative in a county until adopted by resolution of the board of supervisors.

(Added by Stats. 2006, Ch. 468, Sec. 2. Effective January 1, 2007. Applicable as provided in subd. (g).)



832

(a) Every person described in this chapter as a peace officer shall satisfactorily complete an introductory course of training prescribed by the Commission on Peace Officer Standards and Training. On or after July 1, 1989, satisfactory completion of the course shall be demonstrated by passage of an appropriate examination developed or approved by the commission. Training in the carrying and use of firearms shall not be required of any peace officer whose employing agency prohibits the use of firearms.

(b) (1) Every peace officer described in this chapter, prior to the exercise of the powers of a peace officer, shall have satisfactorily completed the course of training described in subdivision (a).

(2) Every peace officer described in Section 13510 or in subdivision (a) of Section 830.2 may satisfactorily complete the training required by this section as part of the training prescribed pursuant to Section 13510.

(c) Persons described in this chapter as peace officers who have not satisfactorily completed the course described in subdivision (a), as specified in subdivision (b), shall not have the powers of a peace officer until they satisfactorily complete the course.

(d) Any peace officer who, on March 4, 1972, possesses or is qualified to possess the basic certificate as awarded by the Commission on Peace Officer Standards and Training shall be exempted from this section.

(e) (1) Any person completing the training described in subdivision (a) who does not become employed as a peace officer within three years from the date of passing the examination described in subdivision (a), or who has a three-year or longer break in service as a peace officer, shall pass the examination described in subdivision (a) prior to the exercise of the powers of a peace officer, except for any person described in paragraph (2).

(2) The requirement in paragraph (1) does not apply to any person who meets any of the following requirements:

(A) Is returning to a management position that is at the second level of supervision or higher.

(B) Has successfully requalified for a basic course through the Commission on Peace Officer Standards and Training.

(C) Has maintained proficiency through teaching the course described in subdivision (a).

(D) During the break in California service, was continuously employed as a peace officer in another state or at the federal level.

(E) Has previously met the requirements of subdivision (a), has been appointed as a peace officer under subdivision (c) of Section 830.1, and has been continuously employed as a custodial officer as defined in Section 831 or 831.5 by the agency making the peace officer appointment since completing the training prescribed in subdivision (a).

(f) The commission may charge appropriate fees for the examination required by subdivision (e), not to exceed actual costs.

(g) Notwithstanding any other provision of law, the commission may charge appropriate fees for the examination required by subdivision (a) to each applicant who is not sponsored by a local or other law enforcement agency, or is not a peace officer employed by, or under consideration for employment by, a state or local agency, department, or district, or is not a custodial officer as defined in Sections 831 and 831.5. The fees shall not exceed actual costs.

(Amended by Stats. 2003, Ch. 70, Sec. 2. Effective January 1, 2004.)



832.05

(a) Each state or local department or agency that employs peace officers shall utilize a person meeting the requirements set forth in subdivision (f) of Section 1031 of the Government Code, applicable to emotional and mental examinations, for any emotional and mental evaluation done in the course of the department or agency s screening of peace officer recruits or the evaluation of peace officers to determine their fitness for duty.

(b) This section shall become operative on January 1, 2005.

(Added by Stats. 2003, Ch. 777, Sec. 5. Effective January 1, 2004. Section operative January 1, 2005, by its own provisions.)



832.1

Any airport security officer, airport policeman, or airport special officer, regularly employed and paid by a city, county, city and county, or district who is a peace officer shall have completed a course of training relative to airport security approved by the Commission on Peace Officers Standards and Training. Any such airport officer so employed on the effective date of this section shall have completed the course of instruction required by this section by September 1, 1973. Any airport officer so employed after such effective date shall have completed the course of instruction within 90 days after such employment.

Any officer who has not satisfactorily completed such course within such prescribed time shall not continue to have the powers of a peace officer until they have satisfactorily completed such course.

(Amended by Stats. 1975, Ch. 168.)



832.2

Every school police reserve officer, as described in Section 38000 of the Education Code, shall complete a course of training approved by the Commission on Peace Officer Standards and Training relating directly to the role of school police reserve officers.

The school police reserve officer training course shall address guidelines and procedures for reporting offenses to other law enforcement agencies that deal with violence on campus and other school related matters, as determined by the Commission on Peace Officer Standards and Training.

(Amended by Stats. 1998, Ch. 745, Sec. 5. Effective January 1, 1999.)



832.25

(a) Notwithstanding any other provision of law, all welfare fraud investigators or inspectors who are appointed as peace officers pursuant to subdivision (a) of Section 830.35 on or after January 1, 2001, shall attend and complete a specialized investigators basic course approved by the Commission on Peace Officer Standards and Training within one year of being hired as a welfare investigator or inspector. Any welfare fraud investigator or inspector appointed prior to January 1, 2001, shall not be required to attend and complete the training required by this section, provided that he or she has been continuously employed in that capacity prior to January 1, 2001, by the county that made the appointment.

(b) Any investigator or inspector who possesses a valid basic peace officer certificate as awarded by the Commission on Peace Officer Standards and Training or who has successfully completed the regular basic course certified by the Commission on Peace Officer Standards and Training basic course within three years prior to appointment shall be exempt from the training requirements of subdivision (a).

(Added by Stats. 2000, Ch. 633, Sec. 1. Effective January 1, 2001.)



832.3

(a) Except as provided in subdivision (e), any sheriff, undersheriff, or deputy sheriff of a county, any police officer of a city, and any police officer of a district authorized by statute to maintain a police department, who is first employed after January 1, 1975, shall successfully complete a course of training prescribed by the Commission on Peace Officer Standards and Training before exercising the powers of a peace officer, except while participating as a trainee in a supervised field training program approved by the Commission on Peace Officer Standards and Training. Each police chief, or any other person in charge of a local law enforcement agency, appointed on or after January 1, 1999, as a condition of continued employment, shall complete the course of training pursuant to this subdivision within two years of appointment. The training course for a sheriff, an undersheriff, and a deputy sheriff of a county, and a police chief and a police officer of a city or any other local law enforcement agency, shall be the same.

(b) For the purpose of ensuring competent peace officers and standardizing the training required in subdivision (a), the commission shall develop a testing program, including standardized tests that enable (1) comparisons between presenters of the training and (2) assessments of trainee achievement. The trainees test scores shall be used only for the purposes enumerated in this subdivision and those research purposes as shall be approved in advance by the commission. The commission shall take all steps necessary to maintain the confidentiality of the test scores, test items, scoring keys, and other examination data used in the testing program required by this subdivision. The commission shall determine the minimum passing score for each test and the conditions for retesting students who fail. Passing these tests shall be required for successful completion of the training required in subdivision (a). Presenters approved by the commission to provide the training required in subdivision (a) shall administer the standardized tests or, at the commission s option, shall facilitate the commission s administration of the standardized tests to all trainees.

(c) Notwithstanding subdivision (c) of Section 84500 of the Education Code and any regulations adopted pursuant thereto, community colleges may give preference in enrollment to employed law enforcement trainees who shall complete training as prescribed by this section. At least 15 percent of each presentation shall consist of nonlaw enforcement trainees if they are available. Preference should only be given when the trainee could not complete the course within the time required by statute, and only when no other training program is reasonably available. Average daily attendance for these courses shall be reported for state aid.

(d) Prior to July 1, 1987, the commission shall make a report to the Legislature on academy proficiency testing scores. This report shall include an evaluation of the correlation between academy proficiency test scores and performance as a peace officer.

(e) (1) Any deputy sheriff described in subdivision (c) of Section 830.1 shall be exempt from the training requirements specified in subdivisions (a) and (b) as long as his or her assignments remain custodial related.

(2) Deputy sheriffs described in subdivision (c) of Section 830.1 shall complete the training for peace officers pursuant to subdivision (a) of Section 832, and within 120 days after the date of employment, shall complete the training required by the Board of Corrections for custodial personnel pursuant to Section 6035, and the training required for custodial personnel of local detention facilities pursuant to Division 1 (commencing with Section 100) of Title 15 of the California Code of Regulations.

(3) Deputy sheriffs described in subdivision (c) of Section 830.1 shall complete the course of training pursuant to subdivision (a) prior to being reassigned from custodial assignments to duties with responsibility for the prevention and detection of crime and the general enforcement of the criminal laws of this state.

(f) Any school police officer first employed by a K-12 public school district or California Community College district after July 1, 1999, shall successfully complete a basic course of training as prescribed by subdivision (a) before exercising the powers of a peace officer. A school police officer shall not be subject to this subdivision while participating as a trainee in a supervised field training program approved by the Commission on Peace Officer Standards and Training.

(g) The commission shall prepare a specialized course of instruction for the training of school peace officers, as defined in Section 830.32, to meet the unique safety needs of a school environment. This course is intended to supplement any other training requirements.

(h) Any school peace officer first employed by a K-12 public school district or California Community College district before July 1, 1999, shall successfully complete the specialized course of training prescribed in subdivision (g) no later than July 1, 2002. Any school police officer first employed by a K-12 public school district or California Community College district after July 1, 1999, shall successfully complete the specialized course of training prescribed in subdivision (g) within two years of the date of first employment.

(Amended by Stats. 1999, Ch. 852, Sec. 1. Effective January 1, 2000.)



832.4

(a) Any undersheriff or deputy sheriff of a county, any police officer of a city, and any police officer of a district authorized by statute to maintain a police department, who is first employed after January 1, 1974, and is responsible for the prevention and detection of crime and the general enforcement of the criminal laws of this state, shall obtain the basic certificate issued by the Commission on Peace Officer Standards and Training within 18 months of his or her employment in order to continue to exercise the powers of a peace officer after the expiration of the 18-month period.

(b) Every peace officer listed in subdivision (a) of Section 830.1, except a sheriff, or elected marshal, or a deputy sheriff described in subdivision (c) of Section 830.1, who is employed after January 1, 1988, shall obtain the basic certificate issued by the Commission on Peace Officer Standards and Training upon completion of probation, but in no case later than 24 months after his or her employment, in order to continue to exercise the powers of a peace officer after the expiration of the 24-month period.

Deputy sheriffs described in subdivision (c) of Section 830.1 shall obtain the basic certificate issued by the Commission on Peace Officer Standards and Training within 24 months after being reassigned from custodial duties to general law enforcement duties.

In those cases where the probationary period established by the employing agency is 24 months, the peace officers described in this subdivision may continue to exercise the powers of a peace officer for an additional three-month period to allow for the processing of the certification application.

(c) Each police chief, or any other person in charge of a local law enforcement agency, appointed on or after January 1, 1999, as a condition of continued employment, shall obtain the basic certificate issued by the Commission on Peace Officer Standards and Training within two years of appointment.

(Amended by Stats. 1998, Ch. 931, Sec. 366.5. Effective September 28, 1998. Operative January 1, 1999, by Sec. 496 of Ch. 931.)



832.5

(a) (1) Each department or agency in this state that employs peace officers shall establish a procedure to investigate complaints by members of the public against the personnel of these departments or agencies, and shall make a written description of the procedure available to the public.

(2) Each department or agency that employs custodial officers, as defined in Section 831.5, may establish a procedure to investigate complaints by members of the public against those custodial officers employed by these departments or agencies, provided however, that any procedure so established shall comply with the provisions of this section and with the provisions of Section 832.7.

(b) Complaints and any reports or findings relating to these complaints shall be retained for a period of at least five years. All complaints retained pursuant to this subdivision may be maintained either in the peace or custodial officer s general personnel file or in a separate file designated by the department or agency as provided by department or agency policy, in accordance with all applicable requirements of law. However, prior to any official determination regarding promotion, transfer, or disciplinary action by an officer s employing department or agency, the complaints described by subdivision (c) shall be removed from the officer s general personnel file and placed in separate file designated by the department or agency, in accordance with all applicable requirements of law.

(c) Complaints by members of the public that are determined by the peace or custodial officer s employing agency to be frivolous, as defined in Section 128.5 of the Code of Civil Procedure, or unfounded or exonerated, or any portion of a complaint that is determined to be frivolous, unfounded, or exonerated, shall not be maintained in that officer s general personnel file. However, these complaints shall be retained in other, separate files that shall be deemed personnel records for purposes of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) and Section 1043 of the Evidence Code.

(1) Management of the peace or custodial officer s employing agency shall have access to the files described in this subdivision.

(2) Management of the peace or custodial officer s employing agency shall not use the complaints contained in these separate files for punitive or promotional purposes except as permitted by subdivision (f) of Section 3304 of the Government Code.

(3) Management of the peace or custodial officer s employing agency may identify any officer who is subject to the complaints maintained in these files which require counseling or additional training. However, if a complaint is removed from the officer s personnel file, any reference in the personnel file to the complaint or to a separate file shall be deleted.

(d) As used in this section, the following definitions apply:

(1) General personnel file means the file maintained by the agency containing the primary records specific to each peace or custodial officer s employment, including evaluations, assignments, status changes, and imposed discipline.

(2) Unfounded means that the investigation clearly established that the allegation is not true.

(3) Exonerated means that the investigation clearly established that the actions of the peace or custodial officer that formed the basis for the complaint are not violations of law or department policy.

(Amended by Stats. 2002, Ch. 391, Sec. 5. Effective January 1, 2003.)



832.6

(a) Every person deputized or appointed, as described in subdivision (a) of Section 830.6, shall have the powers of a peace officer only when the person is any of the following:

(1) A level I reserve officer deputized or appointed pursuant to paragraph (1) or (2) of subdivision (a) or subdivision (b) of Section 830.6 and assigned to the prevention and detection of crime and the general enforcement of the laws of this state, whether or not working alone, and the person has completed the basic training course for deputy sheriffs and police officers prescribed by the Commission on Peace Officer Standards and Training. For level I reserve officers appointed prior to January 1, 1997, the basic training requirement shall be the course that was prescribed at the time of their appointment. Reserve officers appointed pursuant to this paragraph shall satisfy the continuing professional training requirement prescribed by the commission.

(2) A level II reserve officer assigned to the prevention and detection of crime and the general enforcement of the laws of this state while under the immediate supervision of a peace officer who has completed the basic training course for deputy sheriffs and police officers prescribed by the Commission on Peace Officer Standards and Training, and the level II reserve officer has completed the course required by Section 832 and any other training prescribed by the commission.

Level II reserve officers appointed pursuant to this paragraph may be assigned, without immediate supervision, to those limited duties that are authorized for level III reserve officers pursuant to paragraph (3). Reserve officers appointed pursuant to this paragraph shall satisfy the continuing professional training requirement prescribed by the commission.

(3) Level III reserve officers may be deployed and are authorized only to carry out limited support duties not requiring general law enforcement powers in their routine performance. Those limited duties shall include traffic control, security at parades and sporting events, report taking, evidence transportation, parking enforcement, and other duties that are not likely to result in physical arrests. Level III reserve officers while assigned these duties shall be supervised in the accessible vicinity by a level I reserve officer or a full-time, regular peace officer employed by a law enforcement agency authorized to have reserve officers. Level III reserve officers may transport prisoners without immediate supervision. Those persons shall have completed the training required under Section 832 and any other training prescribed by the commission for those persons.

(4) A person assigned to the prevention and detection of a particular crime or crimes or to the detection or apprehension of a particular individual or individuals while working under the supervision of a California peace officer in a county adjacent to the state border who possesses a basic certificate issued by the Commission on Peace Officer Standards and Training, and the person is a law enforcement officer who is regularly employed by a local or state law enforcement agency in an adjoining state and has completed the basic training required for peace officers in his or her state.

(5) For purposes of this section, a reserve officer who has previously satisfied the training requirements pursuant to this section, and has served as a level I or II reserve officer within the three-year period prior to the date of a new appointment shall be deemed to remain qualified as to the Commission on Peace Officer Standards and Training requirements if that reserve officer accepts a new appointment at the same or lower level with another law enforcement agency. If the reserve officer has more than a three-year break in service, he or she shall satisfy current training requirements.

This training shall fully satisfy any other training requirements required by law, including those specified in Section 832.

In no case shall a peace officer of an adjoining state provide services within a California jurisdiction during any period in which the regular law enforcement agency of the jurisdiction is involved in a labor dispute.

(b) Notwithstanding subdivision (a), a person who is issued a level I reserve officer certificate before January 1, 1981, shall have the full powers and duties of a peace officer as provided by Section 830.1 if so designated by local ordinance or, if the local agency is not authorized to act by ordinance, by resolution, either individually or by class, if the appointing authority determines the person is qualified to perform general law enforcement duties by reason of the person s training and experience. Persons who were qualified to be issued the level I reserve officer certificate before January 1, 1981, and who state in writing under penalty of perjury that they applied for but were not issued the certificate before January 1, 1981, may be issued the certificate before July 1, 1984. For purposes of this section, certificates so issued shall be deemed to have the full force and effect of any level I reserve officer certificate issued prior to January 1, 1981.

(c) In carrying out this section, the commission:

(1) May use proficiency testing to satisfy reserve training standards.

(2) Shall provide for convenient training to remote areas in the state.

(3) Shall establish a professional certificate for reserve officers as defined in paragraph (1) of subdivision (a) and may establish a professional certificate for reserve officers as defined in paragraphs (2) and (3) of subdivision (a).

(4) Shall facilitate the voluntary transition of reserve officers to regular officers with no unnecessary redundancy between the training required for level I and level II reserve officers.

(d) In carrying out paragraphs (1) and (3) of subdivision (c), the commission may establish and levy appropriate fees, provided the fees do not exceed the cost for administering the respective services. These fees shall be deposited in the Peace Officers Training Fund established by Section 13520.

(e) The commission shall include an amount in its annual budget request to carry out this section.

(Amended by Stats. 2001, Ch. 473, Sec. 6. Effective January 1, 2002.)



832.7

(a) Peace officer or custodial officer personnel records and records maintained by any state or local agency pursuant to Section 832.5, or information obtained from these records, are confidential and shall not be disclosed in any criminal or civil proceeding except by discovery pursuant to Sections 1043 and 1046 of the Evidence Code. This section shall not apply to investigations or proceedings concerning the conduct of peace officers or custodial officers, or an agency or department that employs those officers, conducted by a grand jury, a district attorney s office, or the Attorney General s office.

(b) Notwithstanding subdivision (a), a department or agency shall release to the complaining party a copy of his or her own statements at the time the complaint is filed.

(c) Notwithstanding subdivision (a), a department or agency that employs peace or custodial officers may disseminate data regarding the number, type, or disposition of complaints (sustained, not sustained, exonerated, or unfounded) made against its officers if that information is in a form which does not identify the individuals involved.

(d) Notwithstanding subdivision (a), a department or agency that employs peace or custodial officers may release factual information concerning a disciplinary investigation if the officer who is the subject of the disciplinary investigation, or the officer s agent or representative, publicly makes a statement he or she knows to be false concerning the investigation or the imposition of disciplinary action. Information may not be disclosed by the peace or custodial officer s employer unless the false statement was published by an established medium of communication, such as television, radio, or a newspaper. Disclosure of factual information by the employing agency pursuant to this subdivision is limited to facts contained in the officer s personnel file concerning the disciplinary investigation or imposition of disciplinary action that specifically refute the false statements made public by the peace or custodial officer or his or her agent or representative.

(e) (1) The department or agency shall provide written notification to the complaining party of the disposition of the complaint within 30 days of the disposition.

(2) The notification described in this subdivision shall not be conclusive or binding or admissible as evidence in any separate or subsequent action or proceeding brought before an arbitrator, court, or judge of this state or the United States.

(f) Nothing in this section shall affect the discovery or disclosure of information contained in a peace or custodial officer s personnel file pursuant to Section 1043 of the Evidence Code.

(Amended by Stats. 2003, Ch. 102, Sec. 1. Effective January 1, 2004.)



832.8

As used in Section 832.7, personnel records means any file maintained under that individual s name by his or her employing agency and containing records relating to any of the following:

(a) Personal data, including marital status, family members, educational and employment history, home addresses, or similar information.

(b) Medical history.

(c) Election of employee benefits.

(d) Employee advancement, appraisal, or discipline.

(e) Complaints, or investigations of complaints, concerning an event or transaction in which he or she participated, or which he or she perceived, and pertaining to the manner in which he or she performed his or her duties.

(f) Any other information the disclosure of which would constitute an unwarranted invasion of personal privacy.

(Amended by Stats. 1990, Ch. 264, Sec. 1.)



832.9

(a) A governmental entity employing a peace officer, as defined in Section 830, judge, court commissioner, or an attorney employed by the Department of Justice, the State Public Defender, or a county office of a district attorney or public defender shall reimburse the moving and relocation expenses of those employees, or any member of his or her immediate family residing with the officer in the same household or on the same property when it is necessary to move because the officer has received a credible threat that a life threatening action may be taken against the officer, judge, court commissioner, or an attorney employed by the Department of Justice, the State Public Defender, or a county office of the district attorney or public defender or his or her immediate family as a result of his or her employment.

(b) The person relocated shall receive actual and necessary moving and relocation expenses incurred both before and after the change of residence, including reimbursement for the costs of moving household effects either by a commercial household goods carrier or by the employee.

(1) Actual and necessary moving costs shall be those costs that are set forth in the Department of Human Resources rules governing promotional relocations while in the state service. The department shall not be required to administer this section.

(2) The public entity shall not be liable for any loss in value to a residence or for the decrease in value due to a forced sale.

(3) Except as provided in subdivision (c), peace officers, judges, court commissioners, and attorneys employed by the Department of Justice, the State Public Defender, or a county office of a district attorney or public defender shall receive approval of the appointing authority prior to incurring any cost covered by this section.

(4) Peace officers, judges, court commissioners, and attorneys employed by the Department of Justice, the State Public Defender, or a county office of a district attorney or public defender shall not be considered to be on duty while moving unless approved by the appointing authority.

(5) For a relocation to be covered by this section, the appointing authority shall be notified as soon as a credible threat has been received.

(6) Temporary relocation housing shall not exceed 60 days.

(7) The public entity ceases to be liable for relocation costs after 120 days of the original notification of a viable threat if the peace officer, judge, court commissioner, or attorney employed by the Department of Justice, the State Public Defender, or a county office of a district attorney or public defender has failed to relocate.

(c) (1) For purposes of the right to reimbursement of moving and relocation expenses pursuant to this section, judges shall be deemed to be employees of the State of California and a court commissioner is an employee of the court by which he or she is employed.

(2) For purposes of paragraph (3) of subdivision (b), a court commissioner shall receive approval by the presiding judge of the superior court in the county in which he or she is located.

(3) For purposes of paragraph (3) of subdivision (b), judges, including justices of the Supreme Court and the Courts of Appeal, shall receive approval from the Chief Justice, or his or her designee.

(d) As used in this section, credible threat means a verbal or written statement or a threat implied by a pattern of conduct or a combination of verbal or written statements and conduct made with the intent and the apparent ability to carry out the threat so as to cause the person who is the target of the threat to reasonably fear for his or her safety or the safety of his or her immediate family.

(e) As used in this section, immediate family means the spouse, parents, siblings, and children residing with the peace officer, judge, court commissioner, or attorney employed by the Department of Justice, the State Public Defender, or a county office of a district attorney or public defender.

(Amended by Stats. 2012, Ch. 665, Sec. 182. Effective January 1, 2013.)



832.15

(a) On and after October 1, 1993, the Department of Justice shall notify a state or local agency as to whether an individual applying for a position as a peace officer, as defined by this chapter, a custodial officer authorized by the employing agency to carry a firearm pursuant to Section 831.5, or a transportation officer pursuant to Section 831.6 authorized by the employing agency to carry a firearm, is prohibited from possessing, receiving, owning, or purchasing a firearm pursuant to state or federal law. If the prohibition is temporary, the notice shall indicate the date that the prohibition expires. However, the notice shall not provide any other information with respect to the basis for the prohibition.

(b) Before providing the information specified in subdivision (a), the applicant shall provide the Department of Justice with fingerprints and other identifying information deemed necessary by the department.

(c) The Department of Justice may charge the applicant a fee sufficient to reimburse its costs for furnishing the information specified in subdivision (a).

(d) The notice required by this section shall not apply to persons receiving treatment under subdivision (a) of Section 8100 of the Welfare and Institutions Code.

(Amended by Stats. 2008, Ch. 698, Sec. 9. Effective January 1, 2009.)



832.16

(a) On and after October 1, 1993, the Department of Justice shall notify a state or local agency employing a peace officer, as defined by this chapter, who is authorized by the employing agency to carry a firearm, as to whether a peace officer is prohibited from possessing, receiving, owning, or purchasing a firearm pursuant to state or federal law. If the prohibition is temporary, the notice shall indicate the date that the prohibition expires. However, the notice shall not provide any other information with respect to the basis for the prohibition.

(b) Before providing the information specified in subdivision (a), the agency employing the peace officer shall provide the Department of Justice with the officer s fingerprints and other identifying information deemed necessary by the department.

(c) The information specified in this section shall only be provided by the Department of Justice subject to the availability of funding.

(d) The notice required by this section shall not apply to persons receiving treatment under subdivision (a) of Section 8100 of the Welfare and Institutions Code.

(Amended by Stats. 2008, Ch. 698, Sec. 10. Effective January 1, 2009.)



832.17

(a) Upon request by a state or local agency, the Department of Justice shall notify the state or local agency as to whether an individual employed as a custodial or transportation officer and authorized by the employing agency to carry a firearm, is prohibited or subsequently becomes prohibited from possessing, receiving, owning, or purchasing a firearm pursuant to state or federal law. If the prohibition is temporary, the notice shall indicate the date on which the prohibition expires. However, the notice shall not provide any other information with respect to the basis for the prohibition.

(b) Before the department provides the information specified in subdivision (a), the officer shall provide the department with his or her fingerprints and other identifying information deemed necessary by the department.

(c) The department may charge the officer a fee sufficient to reimburse its costs for furnishing the information specified in subdivision (a). A local law enforcement agency may pay this fee for the officer.

(d) The notice required by this section shall not apply to persons receiving treatment under subdivision (a) of Section 8100 of the Welfare and Institutions Code.

(Amended by Stats. 2008, Ch. 698, Sec. 11. Effective January 1, 2009.)






CHAPTER 5. Arrest, by Whom and How Made

833

A peace officer may search for dangerous weapons any person whom he has legal cause to arrest, whenever he has reasonable cause to believe that the person possesses a dangerous weapon. If the officer finds a dangerous weapon, he may take and keep it until the completion of the questioning, when he shall either return it or arrest the person. The arrest may be for the illegal possession of the weapon.

(Added by Stats. 1957, Ch. 2147.)



833.2

(a) It is the intent of the Legislature to encourage law enforcement and county child welfare agencies to develop protocols in collaboration with other local entities, which may include local educational, judicial, correctional, and community-based organizations, when appropriate, regarding how to best cooperate in their response to the arrest of a caretaker parent or guardian of a minor child, to ensure the child s safety and well-being.

(b) The Legislature encourages the Department of Justice to apply to the federal government for a statewide training grant on behalf of California law enforcement agencies, with the purpose of enabling local jurisdictions to provide training for their law enforcement officers to assist them in developing protocols and adequately addressing issues related to child safety when a caretaker parent or guardian is arrested.

(Added by Stats. 2006, Ch. 729, Sec. 1. Effective January 1, 2007.)



833.5

(a) In addition to any other detention permitted by law, if a peace officer has reasonable cause to believe that a person has a firearm or other deadly weapon with him or her in violation of any provision of law relating to firearms or deadly weapons the peace officer may detain that person to determine whether a crime relating to firearms or deadly weapons has been committed.

For purposes of this section, reasonable cause to detain requires that the circumstances known or apparent to the officer must include specific and articulable facts causing him or her to suspect that some offense relating to firearms or deadly weapons has taken place or is occurring or is about to occur and that the person he or she intends to detain is involved in that offense. The circumstances must be such as would cause any reasonable peace officer in like position, drawing when appropriate on his or her training and experience, to suspect the same offense and the same involvement by the person in question.

(b) Incident to any detention permitted pursuant to subdivision (a), a peace officer may conduct a limited search of the person for firearms or weapons if the peace officer reasonably concludes that the person detained may be armed and presently dangerous to the peace officer or others. Any firearm or weapon seized pursuant to a valid detention or search pursuant to this section shall be admissible in evidence in any proceeding for any purpose permitted by law.

(c) This section shall not be construed to otherwise limit the authority of a peace officer to detain any person or to make an arrest based on reasonable cause.

(d) This section shall not be construed to permit a peace officer to conduct a detention or search of any person at the person s residence or place of business absent a search warrant or other reasonable cause to detain or search.

(e) If a firearm or weapon is seized pursuant to this section and the person from whom it was seized owned the firearm or weapon and is convicted of a violation of any offense relating to the possession of such firearm or weapon, the court shall order the firearm or weapon to be deemed a nuisance and disposed of in the manner provided by Sections 18000 and 18005.

(Amended (as amended by Stats. 2010, Ch. 178, Sec. 68) by Stats. 2011, Ch. 296, Sec. 213. Effective January 1, 2012.)



834

An arrest is taking a person into custody, in a case and in the manner authorized by law. An arrest may be made by a peace officer or by a private person.

(Enacted 1872.)



834a

If a person has knowledge, or by the exercise of reasonable care, should have knowledge, that he is being arrested by a peace officer, it is the duty of such person to refrain from using force or any weapon to resist such arrest.

(Added by Stats. 1957, Ch. 2147.)



834b

(a) Every law enforcement agency in California shall fully cooperate with the United States Immigration and Naturalization Service regarding any person who is arrested if he or she is suspected of being present in the United States in violation of federal immigration laws.

(b) With respect to any such person who is arrested, and suspected of being present in the United States in violation of federal immigration laws, every law enforcement agency shall do the following:

(1) Attempt to verify the legal status of such person as a citizen of the United States, an alien lawfully admitted as a permanent resident, an alien lawfully admitted for a temporary period of time or as an alien who is present in the United States in violation of immigration laws. The verification process may include, but shall not be limited to, questioning the person regarding his or her date and place of birth, and entry into the United States, and demanding documentation to indicate his or her legal status.

(2) Notify the person of his or her apparent status as an alien who is present in the United States in violation of federal immigration laws and inform him or her that, apart from any criminal justice proceedings, he or she must either obtain legal status or leave the United States.

(3) Notify the Attorney General of California and the United States Immigration and Naturalization Service of the apparent illegal status and provide any additional information that may be requested by any other public entity.

(c) Any legislative, administrative, or other action by a city, county, or other legally authorized local governmental entity with jurisdictional boundaries, or by a law enforcement agency, to prevent or limit the cooperation required by subdivision (a) is expressly prohibited.

(Added November 8, 1994, by initiative Proposition 187, Sec. 4.)



834c

(a) (1) In accordance with federal law and the provisions of this section, every peace officer, upon arrest and booking or detention for more than two hours of a known or suspected foreign national, shall advise the foreign national that he or she has a right to communicate with an official from the consulate of his or her country, except as provided in subdivision (d). If the foreign national chooses to exercise that right, the peace officer shall notify the pertinent official in his or her agency or department of the arrest or detention and that the foreign national wants his or her consulate notified.

(2) The law enforcement official who receives the notification request pursuant to paragraph (1) shall be guided by his or her agency s procedures in conjunction with the Department of State Guidelines Regarding Foreign Nationals Arrested or Detained in the United States, and make the appropriate notifications to the consular officers at the consulate of the arrestee.

(3) The law enforcement official in charge of the custodial facility where an arrestee subject to this subdivision is located shall ensure that the arrestee is allowed to communicate with, correspond with, and be visited by, a consular officer of his or her country.

(b) The 1963 Vienna Convention on Consular Relations Treaty was signed by 140 nations, including the United States, which ratified the agreement in 1969. This treaty guarantees that individuals arrested or detained in a foreign country must be told by police without delay that they have a right to speak to an official from their country s consulate and if an individual chooses to exercise that right a law enforcement official is required to notify the consulate.

(c) California law enforcement agencies shall ensure that policy or procedure and training manuals incorporate language based upon provisions of the treaty that set forth requirements for handling the arrest and booking or detention for more than two hours of a foreign national pursuant to this section prior to December 31, 2000.

(d) Countries requiring mandatory notification under Article 36 of the Vienna Convention shall be notified as set forth in this section without regard to an arrested or detained foreign national s request to the contrary. Those countries, as identified by the United States Department of State on July 1, 1999, are as follows:

(1) Antigua and Barbuda.

(2) Armenia.

(3) Azerbaijan.

(4) The Bahamas.

(5) Barbados.

(6) Belarus.

(7) Belize.

(8) Brunei.

(9) Bulgaria.

(10) China.

(11) Costa Rica.

(12) Cyprus.

(13) Czech Republic.

(14) Dominica.

(15) Fiji.

(16) The Gambia.

(17) Georgia.

(18) Ghana.

(19) Grenada.

(20) Guyana.

(21) Hong Kong.

(22) Hungary.

(23) Jamaica.

(24) Kazakhstan.

(25) Kiribati.

(26) Kuwait.

(27) Kyrgyzstan.

(28) Malaysia.

(29) Malta.

(30) Mauritius.

(31) Moldova.

(32) Mongolia.

(33) Nigeria.

(34) Philippines.

(35) Poland (nonpermanent residents only).

(36) Romania.

(37) Russia.

(38) Saint Kitts and Nevis.

(39) Saint Lucia.

(40) Saint Vincent and the Grenadines.

(41) Seychelles.

(42) Sierra Leone.

(43) Singapore.

(44) Slovakia.

(45) Tajikistan.

(46) Tanzania.

(47) Tonga.

(48) Trinidad and Tobago.

(49) Turkmenistan.

(50) Tuvalu.

(51) Ukraine.

(52) United Kingdom.

(53) U.S.S.R.

(54) Uzbekistan.

(55) Zambia.

(56) Zimbabwe.

However, any countries requiring notification that the above list does not identify because the notification requirement became effective after July 1, 1999, shall also be required to be notified.

(Added by Stats. 1999, Ch. 268, Sec. 1. Effective January 1, 2000.)



835

An arrest is made by an actual restraint of the person, or by submission to the custody of an officer. The person arrested may be subjected to such restraint as is reasonable for his arrest and detention.

(Amended by Stats. 1957, Ch. 2147.)



835a

Any peace officer who has reasonable cause to believe that the person to be arrested has committed a public offense may use reasonable force to effect the arrest, to prevent escape or to overcome resistance.

A peace officer who makes or attempts to make an arrest need not retreat or desist from his efforts by reason of the resistance or threatened resistance of the person being arrested; nor shall such officer be deemed an aggressor or lose his right to self-defense by the use of reasonable force to effect the arrest or to prevent escape or to overcome resistance.

(Added by Stats. 1957, Ch. 2147.)



836

(a) A peace officer may arrest a person in obedience to a warrant, or, pursuant to the authority granted to him or her by Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, without a warrant, may arrest a person whenever any of the following circumstances occur:

(1) The officer has probable cause to believe that the person to be arrested has committed a public offense in the officer s presence.

(2) The person arrested has committed a felony, although not in the officer s presence.

(3) The officer has probable cause to believe that the person to be arrested has committed a felony, whether or not a felony, in fact, has been committed.

(b) Any time a peace officer is called out on a domestic violence call, it shall be mandatory that the officer make a good faith effort to inform the victim of his or her right to make a citizen s arrest, unless the peace officer makes an arrest for a violation of paragraph (1) of subdivision (e) of Section 243 or 273.5. This information shall include advising the victim how to safely execute the arrest.

(c) (1) When a peace officer is responding to a call alleging a violation of a domestic violence protective or restraining order issued under Section 527.6 of the Code of Civil Procedure, the Family Code, Section 136.2, 646.91, or paragraph (2) of subdivision (a) of Section 1203.097 of this code, Section 213.5 or 15657.03 of the Welfare and Institutions Code, or of a domestic violence protective or restraining order issued by the court of another state, tribe, or territory and the peace officer has probable cause to believe that the person against whom the order is issued has notice of the order and has committed an act in violation of the order, the officer shall, consistent with subdivision (b) of Section 13701, make a lawful arrest of the person without a warrant and take that person into custody whether or not the violation occurred in the presence of the arresting officer. The officer shall, as soon as possible after the arrest, confirm with the appropriate authorities or the Domestic Violence Protection Order Registry maintained pursuant to Section 6380 of the Family Code that a true copy of the protective order has been registered, unless the victim provides the officer with a copy of the protective order.

(2) The person against whom a protective order has been issued shall be deemed to have notice of the order if the victim presents to the officer proof of service of the order, the officer confirms with the appropriate authorities that a true copy of the proof of service is on file, or the person against whom the protective order was issued was present at the protective order hearing or was informed by a peace officer of the contents of the protective order.

(3) In situations where mutual protective orders have been issued under Division 10 (commencing with Section 6200) of the Family Code, liability for arrest under this subdivision applies only to those persons who are reasonably believed to have been the dominant aggressor. In those situations, prior to making an arrest under this subdivision, the peace officer shall make reasonable efforts to identify, and may arrest, the dominant aggressor involved in the incident. The dominant aggressor is the person determined to be the most significant, rather than the first, aggressor. In identifying the dominant aggressor, an officer shall consider (A) the intent of the law to protect victims of domestic violence from continuing abuse, (B) the threats creating fear of physical injury, (C) the history of domestic violence between the persons involved, and (D) whether either person involved acted in self-defense.

(d) Notwithstanding paragraph (1) of subdivision (a), if a suspect commits an assault or battery upon a current or former spouse, fiancé, fiancée, a current or former cohabitant as defined in Section 6209 of the Family Code, a person with whom the suspect currently is having or has previously had an engagement or dating relationship, as defined in paragraph (10) of subdivision (f) of Section 243, a person with whom the suspect has parented a child, or is presumed to have parented a child pursuant to the Uniform Parentage Act (Part 3 (commencing with Section 7600) of Division 12 of the Family Code), a child of the suspect, a child whose parentage by the suspect is the subject of an action under the Uniform Parentage Act, a child of a person in one of the above categories, any other person related to the suspect by consanguinity or affinity within the second degree, or any person who is 65 years of age or older and who is related to the suspect by blood or legal guardianship, a peace officer may arrest the suspect without a warrant where both of the following circumstances apply:

(1) The peace officer has probable cause to believe that the person to be arrested has committed the assault or battery, whether or not it has in fact been committed.

(2) The peace officer makes the arrest as soon as probable cause arises to believe that the person to be arrested has committed the assault or battery, whether or not it has in fact been committed.

(e) In addition to the authority to make an arrest without a warrant pursuant to paragraphs (1) and (3) of subdivision (a), a peace officer may, without a warrant, arrest a person for a violation of Section 25400 when all of the following apply:

(1) The officer has reasonable cause to believe that the person to be arrested has committed the violation of Section 25400.

(2) The violation of Section 25400 occurred within an airport, as defined in Section 21013 of the Public Utilities Code, in an area to which access is controlled by the inspection of persons and property.

(3) The peace officer makes the arrest as soon as reasonable cause arises to believe that the person to be arrested has committed the violation of Section 25400.

(Amended by Stats. 2012, Ch. 867, Sec. 20. Effective January 1, 2013.)



836.1

When a person commits an assault or battery against the person of a firefighter, emergency medical technician, or mobile intensive care paramedic while that person is on duty engaged in the performance of his or her duties in violation of subdivision (b) of Section 241 or subdivision (b) of Section 243, a peace officer may, without a warrant, arrest the person who commits the assault or battery:

(a) Whenever the peace officer has reasonable cause to believe that the person to be arrested has committed the assault or battery, although the assault or battery was not committed in the peace officer s presence.

(b) Whenever the peace officer has reasonable cause to believe that the person to be arrested has committed the assault or battery, whether or not the assault or battery has in fact been committed.

(Added by Stats. 1995, Ch. 52, Sec. 1. Effective January 1, 1996.)



836.3

A peace officer may make an arrest in obedience to a warrant delivered to him, or may, without a warrant, arrest a person who, while charged with or convicted of a misdemeanor, has escaped from any county or city jail, prison, industrial farm or industrial road camp or from the custody of the officer or person in charge of him while engaged on any county road or other county work or going to or returning from such county road or other county work or from the custody of any officer or person in whose lawful custody he is when such escape is not by force or violence.

(Added by Stats. 1955, Ch. 609.)



836.5

(a) A public officer or employee, when authorized by ordinance, may arrest a person without a warrant whenever the officer or employee has reasonable cause to believe that the person to be arrested has committed a misdemeanor in the presence of the officer or employee that is a violation of a statute or ordinance that the officer or employee has the duty to enforce.

(b) There shall be no civil liability on the part of, and no cause of action shall arise against, any public officer or employee acting pursuant to subdivision (a) and within the scope of his or her authority for false arrest or false imprisonment arising out of any arrest that is lawful or that the public officer or employee, at the time of the arrest, had reasonable cause to believe was lawful. No officer or employee shall be deemed an aggressor or lose his or her right to self-defense by the use of reasonable force to effect the arrest, prevent escape, or overcome resistance.

(c) In any case in which a person is arrested pursuant to subdivision (a) and the person arrested does not demand to be taken before a magistrate, the public officer or employee making the arrest shall prepare a written notice to appear and release the person on his or her promise to appear, as prescribed by Chapter 5C (commencing with Section 853.5). The provisions of that chapter shall thereafter apply with reference to any proceeding based upon the issuance of a written notice to appear pursuant to this authority.

(d) The governing body of a local agency, by ordinance, may authorize its officers and employees who have the duty to enforce a statute or ordinance to arrest persons for violations of the statute or ordinance as provided in subdivision (a).

(e) For purposes of this section, ordinance includes an order, rule, or regulation of any air pollution control district.

(f) For purposes of this section, a public officer or employee includes an officer or employee of a nonprofit transit corporation wholly owned by a local agency and formed to carry out the purposes of the local agency.

(Amended by Stats. 1997, Ch. 324, Sec. 3. Effective January 1, 1998.)



836.6

(a) It is unlawful for any person who is remanded by a magistrate or judge of any court in this state to the custody of a sheriff, marshal, or other police agency, to thereafter escape or attempt to escape from that custody.

(b) It is unlawful for any person who has been lawfully arrested by any peace officer and who knows, or by the exercise of reasonable care should have known, that he or she has been so arrested, to thereafter escape or attempt to escape from that peace officer.

(c) Any person who violates subdivision (a) or (b) is guilty of a misdemeanor, punishable by imprisonment in a county jail not to exceed one year. However, if the escape or attempted escape is by force or violence, and the person proximately causes a peace officer serious bodily injury, the person shall be punished by imprisonment in the state prison for two, three, or four years, or by imprisonment in a county jail not to exceed one year.

(Amended by Stats. 2012, Ch. 43, Sec. 26. Effective June 27, 2012.)



837

A private person may arrest another:

1. For a public offense committed or attempted in his presence.

2. When the person arrested has committed a felony, although not in his presence.

3. When a felony has been in fact committed, and he has reasonable cause for believing the person arrested to have committed it.

(Enacted 1872.)



838

A magistrate may orally order a peace officer or private person to arrest any one committing or attempting to commit a public offense in the presence of such magistrate.

(Enacted 1872.)



839

Any person making an arrest may orally summon as many persons as he deems necessary to aid him therein.

(Enacted 1872.)



840

An arrest for the commission of a felony may be made on any day and at any time of the day or night. An arrest for the commission of a misdemeanor or an infraction cannot be made between the hours of 10 o'clock p.m. of any day and 6 o'clock a.m. of the succeeding day, unless:

(1) The arrest is made without a warrant pursuant to Section 836 or 837.

(2) The arrest is made in a public place.

(3) The arrest is made when the person is in custody pursuant to another lawful arrest.

(4) The arrest is made pursuant to a warrant which, for good cause shown, directs that it may be served at any time of the day or night.

(Amended by Stats. 1976, Ch. 436.)



841

The person making the arrest must inform the person to be arrested of the intention to arrest him, of the cause of the arrest, and the authority to make it, except when the person making the arrest has reasonable cause to believe that the person to be arrested is actually engaged in the commission of or an attempt to commit an offense, or the person to be arrested is pursued immediately after its commission, or after an escape.

The person making the arrest must, on request of the person he is arresting, inform the latter of the offense for which he is being arrested.

(Amended by Stats. 1961, Ch. 1863.)



841.5

(a) Except as otherwise required by Chapter 10 (commencing with Section 1054) of Title 7, or by the United States Constitution or the California Constitution, no law enforcement officer or employee of a law enforcement agency shall disclose to any arrested person, or to any person who may be a defendant in a criminal action, the address or telephone number of any person who is a victim or witness in the alleged offense.

(b) Nothing in this section shall impair or interfere with the right of a defendant to obtain information necessary for the preparation of his or her defense through the discovery process.

(c) Nothing in this section shall impair or interfere with the right of an attorney to obtain the address or telephone number of any person who is a victim of, or a witness to, an alleged offense where a client of that attorney has been arrested for, or may be a defendant in, a criminal action related to the alleged offense.

(d) Nothing in this section shall preclude a law enforcement agency from releasing the entire contents of an accident report as required by Section 20012 of the Vehicle Code.

(Added by Stats. 1992, Ch. 3, Sec. 2. Effective February 10, 1992.)



842

An arrest by a peace officer acting under a warrant is lawful even though the officer does not have the warrant in his possession at the time of the arrest, but if the person arrested so requests it, the warrant shall be shown to him as soon as practicable.

(Amended by Stats. 1957, Ch. 2147.)



843

When the arrest is being made by an officer under the authority of a warrant, after information of the intention to make the arrest, if the person to be arrested either flees or forcibly resists, the officer may use all necessary means to effect the arrest.

(Enacted 1872.)



844

To make an arrest, a private person, if the offense is a felony, and in all cases a peace officer, may break open the door or window of the house in which the person to be arrested is, or in which they have reasonable grounds for believing the person to be, after having demanded admittance and explained the purpose for which admittance is desired.

(Amended by Stats. 1989, Ch. 1360, Sec. 112.)



845

Any person who has lawfully entered a house for the purpose of making an arrest, may break open the door or window thereof if detained therein, when necessary for the purpose of liberating himself, and an officer may do the same, when necessary for the purpose of liberating a person who, acting in his aid, lawfully entered for the purpose of making an arrest, and is detained therein.

(Enacted 1872.)



846

Any person making an arrest may take from the person arrested all offensive weapons which he may have about his person, and must deliver them to the magistrate before whom he is taken.

(Enacted 1872.)



847

(a) A private person who has arrested another for the commission of a public offense must, without unnecessary delay, take the person arrested before a magistrate, or deliver him or her to a peace officer.

(b) There shall be no civil liability on the part of, and no cause of action shall arise against, any peace officer or federal criminal investigator or law enforcement officer described in subdivision (a) or (d) of Section 830.8, acting within the scope of his or her authority, for false arrest or false imprisonment arising out of any arrest under any of the following circumstances:

(1) The arrest was lawful, or the peace officer, at the time of the arrest, had reasonable cause to believe the arrest was lawful.

(2) The arrest was made pursuant to a charge made, upon reasonable cause, of the commission of a felony by the person to be arrested.

(3) The arrest was made pursuant to the requirements of Section 142, 837, 838, or 839.

(Amended by Stats. 2003, Ch. 468, Sec. 13. Effective January 1, 2004.)



847.5

If a person has been admitted to bail in another state, escapes bail, and is present in this State, the bail bondsman or other person who is bail for such fugitive, may file with a magistrate in the county where the fugitive is present an affidavit stating the name and whereabouts of the fugitive, the offense with which the alleged fugitive was charged or of which he was convicted, the time and place of same, and the particulars in which the fugitive has violated the terms of his bail, and may request the issuance of a warrant for arrest of the fugitive, and the issuance, after hearing, of an order authorizing the affiant to return the fugitive to the jurisdiction from which he escaped bail. The magistrate may require such additional evidence under oath as he deems necessary to decide the issue. If he concludes that there is probable cause for believing that the person alleged to be a fugitive is such, he may issue a warrant for his arrest. The magistrate shall notify the district attorney of such action and shall direct him to investigate the case and determine the facts of the matter. When the fugitive is brought before him pursuant to the warrant, the magistrate shall set a time and place for hearing, and shall advise the fugitive of his right to counsel and to produce evidence at the hearing. He may admit the fugitive to bail pending the hearing. The district attorney shall appear at the hearing. If, after hearing, the magistrate is satisfied from the evidence that the person is a fugitive he may issue an order authorizing affiant to return the fugitive to the jurisdiction from which he escaped bail.

A bondsman or other person who is bail for a fugitive admitted to bail in another state who takes the fugitive into custody, except pursuant to an order issued under this section, is guilty of a misdemeanor.

(Added by Stats. 1961, Ch. 2185.)



848

An officer making an arrest, in obedience to a warrant, must proceed with the person arrested as commanded by the warrant, or as provided by law.

(Enacted 1872.)



849

(a) When an arrest is made without a warrant by a peace officer or private person, the person arrested, if not otherwise released, shall, without unnecessary delay, be taken before the nearest or most accessible magistrate in the county in which the offense is triable, and a complaint stating the charge against the arrested person shall be laid before such magistrate.

(b) Any peace officer may release from custody, instead of taking such person before a magistrate, any person arrested without a warrant whenever:

(1) He or she is satisfied that there are insufficient grounds for making a criminal complaint against the person arrested.

(2) The person arrested was arrested for intoxication only, and no further proceedings are desirable.

(3) The person was arrested only for being under the influence of a controlled substance or drug and such person is delivered to a facility or hospital for treatment and no further proceedings are desirable.

(c) Any record of arrest of a person released pursuant to paragraphs (1) and (3) of subdivision (b) shall include a record of release. Thereafter, such arrest shall not be deemed an arrest, but a detention only.

(Amended by Stats. 1984, Ch. 1635, Sec. 81.)



849.5

In any case in which a person is arrested and released and no accusatory pleading is filed charging him with an offense, any record of arrest of the person shall include a record of release. Thereafter, the arrest shall not be deemed an arrest, but a detention only.

(Added by Stats. 1975, Ch. 1117.)



850

(a) A telegraphic copy of a warrant or an abstract of a warrant may be sent by telegraph, teletype, or any other electronic devices, to one or more peace officers, and such copy or abstract is as effectual in the hands of any officer, and he shall proceed in the same manner under it, as though he held the original warrant issued by a magistrate or the issuing authority or agency.

(b) Except as otherwise provided in Section 1549.2 relating to Governor s warrants of extradition, an abstract of the warrant as herein referred to shall contain the following information: the warrant number, the charge, the court or agency of issuance, the subject s name, address and description, the bail, the name of the issuing magistrate or authority, and if the offense charged is a misdemeanor, whether the warrant has been certified for night service.

(c) When the subject of a written or telegraphic warrant or abstract of warrant is in custody on another charge, the custodial officer shall, immediately upon receipt of information as to the existence of any such warrant or abstract, obtain and deliver a written copy of the warrant or abstract to the subject and shall inform him of his rights under Section 1381, where applicable, to request a speedy trial and under Section 858.7 relating to Vehicle Code violations.

(Amended by Stats. 1983, Ch. 793, Sec. 1.)



851

Every officer causing telegraphic copies or abstracts of warrants to be sent, must certify as correct, and file in the telegraphic office from which such copies are sent, a copy of the warrant, and must return the original with a statement of his action thereunder.

(Amended by Stats. 1965, Ch. 1990.)



851.5

(a) (1) Immediately upon being booked and, except where physically impossible, no later than three hours after arrest, an arrested person has the right to make at least three completed telephone calls, as described in subdivision (b).

(2) The arrested person shall be entitled to make at least three calls at no expense if the calls are completed to telephone numbers within the local calling area or at his or her own expense if outside the local calling area.

(b) At any police facility or place where an arrestee is detained, a sign containing the following information in bold block type shall be posted in a conspicuous place:

The arrestee has the right to free telephone calls within the local calling area, or at his or her own expense if outside the local calling area, to three of the following:

(1) An attorney of his or her choice or, if he or she has no funds, the public defender or other attorney assigned by the court to assist indigents, whose telephone number shall be posted. This telephone call shall not be monitored, eavesdropped upon, or recorded.

(2) A bail bondsman.

(3) A relative or other person.

(c) As soon as practicable upon being arrested but, except where physically impossible, no later than three hours after arrest, the arresting or booking officer shall inquire as to whether the arrested person is a custodial parent with responsibility for a minor child. The arresting or booking officer shall notify the arrested person who is a custodial parent with responsibility for a minor child that he or she is entitled to, and may request to, make two additional telephone calls at no expense if the telephone calls are completed to telephone numbers within the local calling area, or at his or her own expense if outside the local calling area, to a relative or other person for the purpose of arranging for the care of the minor child or children in the parent s absence.

(d) At any police facility or place where an arrestee is detained, a sign containing the following information in bold block type shall be posted in a conspicuous place:

The arrestee, if he or she is a custodial parent with responsibility for a minor child, has the right to two additional telephone calls within the local dialing area, or at his or her own expense if outside the local area, for the purpose of arranging for the care of the minor child or children in the parent s absence.

(e) These telephone calls shall be given immediately upon request, or as soon as practicable.

(f) The signs posted pursuant to subdivisions (b) and (d) shall make the specified notifications in English and any non-English language spoken by a substantial number of the public, as specified in Section 7296.2 of the Government Code, who are served by the police facility or place of detainment.

(g) The rights and duties set forth in this section shall be enforced regardless of the arrestee s immigration status.

(h) This provision shall not abrogate a law enforcement officer s duty to advise a suspect of his or her right to counsel or of any other right.

(i) Any public officer or employee who willfully deprives an arrested person of any right granted by this section is guilty of a misdemeanor.

(Amended by Stats. 2012, Ch. 816, Sec. 1. Effective January 1, 2013.)



851.6

(a) In any case in which a person is arrested and released pursuant to paragraph (1) or (3) of subdivision (b) of Section 849, the person shall be issued a certificate, signed by the releasing officer or his superior officer, describing the action as a detention.

(b) In any case in which a person is arrested and released and no accusatory pleading is filed charging him with an offense, the person shall be issued a certificate by the law enforcement agency which arrested him describing the action as a detention.

(c) The Attorney General shall prescribe the form and content of such certificate.

(d) Any reference to the action as an arrest shall be deleted from the arrest records of the arresting agency and of the Bureau of Criminal Identification and Investigation of the Department of Justice. Thereafter, any such record of the action shall refer to it as a detention.

(Amended by Stats. 1975, Ch. 1117.)



851.7

(a) Any person who has been arrested for a misdemeanor, with or without a warrant, while a minor, may, during or after minority, petition the court in which the proceedings occurred or, if there were no court proceedings, the court in whose jurisdiction the arrest occurred, for an order sealing the records in the case, including any records of arrest and detention, if any of the following occurred:

(1) He was released pursuant to paragraph (1) of subdivision (b) of Section 849.

(2) Proceedings against him were dismissed, or he was discharged, without a conviction.

(3) He was acquitted.

(b) If the court finds that the petitioner is eligible for relief under subdivision (a), it shall issue its order granting the relief prayed for. Thereafter, the arrest, detention, and any further proceedings in the case shall be deemed not to have occurred, and the petitioner may answer accordingly any question relating to their occurrence.

(c) This section applies to arrests and any further proceedings that occurred before, as well as those that occur after, the effective date of this section.

(d) This section does not apply to any person taken into custody pursuant to Section 625 of the Welfare and Institutions Code, or to any case within the scope of Section 781 of the Welfare and Institutions Code, unless, after a finding of unfitness for the juvenile court or otherwise, there were criminal proceedings in the case, not culminating in conviction. If there were criminal proceedings not culminating in conviction, this section shall be applicable to such criminal proceedings if such proceedings are otherwise within the scope of this section.

(e) This section does not apply to arrests for, and any further proceedings relating to, any of the following:

(1) Offenses for which registration is required under Section 290.

(2) Offenses under Division 10 (commencing with Section 11000) of the Health and Safety Code.

(3) Offenses under the Vehicle Code or any local ordinance relating to the operation, stopping, standing, or parking of a vehicle.

(f) In any action or proceeding based upon defamation, a court, upon a showing of good cause, may order any records sealed under this section to be opened and admitted in evidence. The records shall be confidential and shall be available for inspection only by the court, jury, parties, counsel for the parties, and any other person who is authorized by the court to inspect them. Upon the judgment in the action or proceeding becoming final, the court shall order the records sealed.

(g) This section shall apply in any case in which a person was under the age of 21 at the time of the commission of an offense as to which this section is made applicable if such offense was committed prior to March 7, 1973.

(Amended by Stats. 1974, Ch. 401.)



851.8

(a) In any case where a person has been arrested and no accusatory pleading has been filed, the person arrested may petition the law enforcement agency having jurisdiction over the offense to destroy its records of the arrest. A copy of the petition shall be served upon the prosecuting attorney of the county or city having jurisdiction over the offense. The law enforcement agency having jurisdiction over the offense, upon a determination that the person arrested is factually innocent, shall, with the concurrence of the prosecuting attorney, seal its arrest records, and the petition for relief under this section for three years from the date of the arrest and thereafter destroy its arrest records and the petition. The law enforcement agency having jurisdiction over the offense shall notify the Department of Justice, and any law enforcement agency that arrested the petitioner or participated in the arrest of the petitioner for an offense for which the petitioner has been found factually innocent under this subdivision, of the sealing of the arrest records and the reason therefor. The Department of Justice and any law enforcement agency so notified shall forthwith seal their records of the arrest and the notice of sealing for three years from the date of the arrest, and thereafter destroy their records of the arrest and the notice of sealing. The law enforcement agency having jurisdiction over the offense and the Department of Justice shall request the destruction of any records of the arrest which they have given to any local, state, or federal agency or to any other person or entity. Each agency, person, or entity within the State of California receiving the request shall destroy its records of the arrest and the request, unless otherwise provided in this section.

(b) If, after receipt by both the law enforcement agency and the prosecuting attorney of a petition for relief under subdivision (a), the law enforcement agency and prosecuting attorney do not respond to the petition by accepting or denying the petition within 60 days after the running of the relevant statute of limitations or within 60 days after receipt of the petition in cases where the statute of limitations has previously lapsed, then the petition shall be deemed to be denied. In any case where the petition of an arrestee to the law enforcement agency to have an arrest record destroyed is denied, petition may be made to the superior court that would have had territorial jurisdiction over the matter. A copy of the petition shall be served on the law enforcement agency and the prosecuting attorney of the county or city having jurisdiction over the offense at least 10 days prior to the hearing thereon. The prosecuting attorney and the law enforcement agency through the district attorney may present evidence to the court at the hearing. Notwithstanding Section 1538.5 or 1539, any judicial determination of factual innocence made pursuant to this section may be heard and determined upon declarations, affidavits, police reports, or any other evidence submitted by the parties which is material, relevant, and reliable. A finding of factual innocence and an order for the sealing and destruction of records pursuant to this section shall not be made unless the court finds that no reasonable cause exists to believe that the arrestee committed the offense for which the arrest was made. In any court hearing to determine the factual innocence of a party, the initial burden of proof shall rest with the petitioner to show that no reasonable cause exists to believe that the arrestee committed the offense for which the arrest was made. If the court finds that this showing of no reasonable cause has been made by the petitioner, then the burden of proof shall shift to the respondent to show that a reasonable cause exists to believe that the petitioner committed the offense for which the arrest was made. If the court finds the arrestee to be factually innocent of the charges for which the arrest was made, then the court shall order the law enforcement agency having jurisdiction over the offense, the Department of Justice, and any law enforcement agency which arrested the petitioner or participated in the arrest of the petitioner for an offense for which the petitioner has been found factually innocent under this section to seal their records of the arrest and the court order to seal and destroy the records, for three years from the date of the arrest and thereafter to destroy their records of the arrest and the court order to seal and destroy those records. The court shall also order the law enforcement agency having jurisdiction over the offense and the Department of Justice to request the destruction of any records of the arrest which they have given to any local, state, or federal agency, person or entity. Each state or local agency, person or entity within the State of California receiving such a request shall destroy its records of the arrest and the request to destroy the records, unless otherwise provided in this section. The court shall give to the petitioner a copy of any court order concerning the destruction of the arrest records.

(c) In any case where a person has been arrested, and an accusatory pleading has been filed, but where no conviction has occurred, the defendant may, at any time after dismissal of the action, petition the court that dismissed the action for a finding that the defendant is factually innocent of the charges for which the arrest was made. A copy of the petition shall be served on the prosecuting attorney of the county or city in which the accusatory pleading was filed at least 10 days prior to the hearing on the petitioner s factual innocence. The prosecuting attorney may present evidence to the court at the hearing. The hearing shall be conducted as provided in subdivision (b). If the court finds the petitioner to be factually innocent of the charges for which the arrest was made, then the court shall grant the relief as provided in subdivision (b).

(d) In any case where a person has been arrested and an accusatory pleading has been filed, but where no conviction has occurred, the court may, with the concurrence of the prosecuting attorney, grant the relief provided in subdivision (b) at the time of the dismissal of the accusatory pleading.

(e) Whenever any person is acquitted of a charge and it appears to the judge presiding at the trial at which the acquittal occurred that the defendant was factually innocent of the charge, the judge may grant the relief provided in subdivision (b).

(f) In any case where a person who has been arrested is granted relief pursuant to subdivision (a) or (b), the law enforcement agency having jurisdiction over the offense or court shall issue a written declaration to the arrestee stating that it is the determination of the law enforcement agency having jurisdiction over the offense or court that the arrestee is factually innocent of the charges for which the person was arrested and that the arrestee is thereby exonerated. Thereafter, the arrest shall be deemed not to have occurred and the person may answer accordingly any question relating to its occurrence.

(g) The Department of Justice shall furnish forms to be utilized by persons applying for the destruction of their arrest records and for the written declaration that one person was found factually innocent under subdivisions (a) and (b).

(h) Documentation of arrest records destroyed pursuant to subdivision (a), (b), (c), (d), or (e) that are contained in investigative police reports shall bear the notation Exonerated whenever reference is made to the arrestee. The arrestee shall be notified in writing by the law enforcement agency having jurisdiction over the offense of the sealing and destruction of the arrest records pursuant to this section.

(i) (1) Any finding that an arrestee is factually innocent pursuant to subdivision (a), (b), (c), (d), or (e) shall not be admissible as evidence in any action.

(2) Notwithstanding paragraph (1), a finding that an arrestee is factually innocent pursuant to subdivisions (a) to (e), inclusive, shall be admissible as evidence at a hearing before the California Victim Compensation and Government Claims Board.

(j) Destruction of records of arrest pursuant to subdivision (a), (b), (c), (d), or (e) shall be accomplished by permanent obliteration of all entries or notations upon the records pertaining to the arrest, and the record shall be prepared again so that it appears that the arrest never occurred. However, where (1) the only entries on the record pertain to the arrest and (2) the record can be destroyed without necessarily affecting the destruction of other records, then the document constituting the record shall be physically destroyed.

(k) No records shall be destroyed pursuant to subdivision (a), (b), (c), (d), or (e) if the arrestee or a codefendant has filed a civil action against the peace officers or law enforcement jurisdiction which made the arrest or instituted the prosecution and if the agency which is the custodian of the records has received a certified copy of the complaint in the civil action, until the civil action has been resolved. Any records sealed pursuant to this section by the court in the civil actions, upon a showing of good cause, may be opened and submitted into evidence. The records shall be confidential and shall be available for inspection only by the court, jury, parties, counsel for the parties, and any other person authorized by the court. Immediately following the final resolution of the civil action, records subject to subdivision (a), (b), (c), (d), or (e) shall be sealed and destroyed pursuant to subdivision (a), (b), (c), (d), or (e).

(l) For arrests occurring on or after January 1, 1981, and for accusatory pleadings filed on or after January 1, 1981, petitions for relief under this section may be filed up to two years from the date of the arrest or filing of the accusatory pleading, whichever is later. Until January 1, 1983, petitioners can file for relief under this section for arrests which occurred or accusatory pleadings which were filed up to five years prior to the effective date of the statute. Any time restrictions on filing for relief under this section may be waived upon a showing of good cause by the petitioner and in the absence of prejudice.

(m) Any relief which is available to a petitioner under this section for an arrest shall also be available for an arrest which has been deemed to be or described as a detention under Section 849.5 or 851.6.

(n) This section shall not apply to any offense which is classified as an infraction.

(o) (1) This section shall be repealed on the effective date of a final judgment based on a claim under the California or United States Constitution holding that evidence that is relevant, reliable, and material may not be considered for purposes of a judicial determination of factual innocence under this section. For purposes of this subdivision, a judgment by the appellate division of a superior court is a final judgment if it is published and if it is not reviewed on appeal by a court of appeal. A judgment of a court of appeal is a final judgment if it is published and if it is not reviewed by the California Supreme Court.

(2) Any decision referred to in this subdivision shall be stayed pending appeal.

(3) If not otherwise appealed by a party to the action, any decision referred to in this subdivision which is a judgment by the appellate division of the superior court shall be appealed by the Attorney General.

(p) A judgment of the court under subdivision (b), (c), (d), or (e) is subject to the following appeal path:

(1) In a felony case, appeal is to the court of appeal.

(2) In a misdemeanor case, or in a case in which no accusatory pleading was filed, appeal is to the appellate division of the superior court.

(Amended by Stats. 2010, Ch. 328, Sec. 159. Effective January 1, 2011. Repealed conditionally as provided in subd. (o).)



851.85

Whenever a person is acquitted of a charge and it appears to the judge presiding at the trial wherein such acquittal occurred that the defendant was factually innocent of the charge, the judge may order that the records in the case be sealed, including any record of arrest or detention, upon the written or oral motion of any party in the case or the court, and with notice to all parties to the case. If such an order is made, the court shall give to the defendant a copy of such order and inform the defendant that he may thereafter state that he was not arrested for such charge and that he was found innocent of such charge by the court.

(Added by Stats. 1980, Ch. 1172, Sec. 3. Effective September 29, 1980. Conditionally operative, upon repeal of Section 851.8, by Sec. 4 of Ch. 1172.)



851.86

Whenever a person is convicted of a charge, and the conviction is set aside based upon a determination that the person was factually innocent of the charge, the judge shall order that the records in the case be sealed, including any record of arrest or detention, upon written or oral motion of any party in the case or the court, and with notice to all parties to the case. If such an order is made, the court shall give the defendant a copy of that order and inform the defendant that he or she may thereafter state he or she was not arrested for that charge and that he or she was not convicted of that charge, and that he or she was found innocent of that charge by the court. The court shall also inform the defendant of the availability of indemnity for persons erroneously convicted pursuant to Chapter 5 (commencing with Section 4900) of Title 6 of Part 3, and the time limitations for presenting those claims.

(Added by Stats. 2009, Ch. 432, Sec. 4. Effective January 1, 2010.)



851.865

(a) If a person has secured a declaration of factual innocence from the court pursuant to Section 851.8 or 851.86, the finding shall be sufficient grounds for payment of compensation for a claim made pursuant to Section 4900. Upon application by the person, the California Victim Compensation and Government Claims Board shall, without a hearing, recommend to the Legislature that an appropriation be made and the claim paid pursuant to Section 4904.

(b) If the declaration of factual innocence is granted pursuant to a stipulation of the prosecutor, the duty of the board to, without a hearing, recommend to the Legislature payment of the claim, shall apply.

(Added by Stats. 2013, Ch. 800, Sec. 1. Effective January 1, 2014.)



851.87

(a) (1) In any case where a person is arrested and successfully completes a prefiling diversion program administered by a prosecuting attorney in lieu of filing an accusatory pleading, the person may, two years after successful completion of the program as determined by the prosecuting attorney, petition the superior court that would have had jurisdiction over the matter to issue an order to seal the records of the arresting agency and related court files and records, and the court may order those records sealed if the court finds that doing so will be in furtherance of justice. A copy of the petition shall be served on the law enforcement agency and the prosecuting attorney of the county or city having jurisdiction over the offense, who may request a hearing within 60 days of receipt of the petition. The court may hear the matter no less than 60 days from the date the law enforcement agency and the prosecuting attorney receive a copy of the petition. The prosecuting attorney and the law enforcement agency, through the prosecuting attorney, may present evidence to the court at the hearing.

(2) If the order is made, the clerk of the court shall thereafter not allow access to any records concerning the case, including the court file, index, register of actions, or other similar records.

(3) If the order is made, the court shall give a copy of the order to the person and inform the person that he or she may thereafter state that he or she was not arrested for the charge.

(4) The person may, except as specified in subdivisions (b), (c), and (d), indicate in response to any question concerning the person s prior criminal record that the person was not arrested.

(5) Subject to subdivisions (b), (c), and (d), a record pertaining to the arrest shall not, without the person s permission, be used in any way that could result in the denial of any employment, benefit, or certificate.

(6) A sealing order made pursuant to this subdivision shall not be forwarded to the Department of Justice to be included or notated in the department s manual or electronic fingerprint image or criminal history record systems. Any sealing order made pursuant to this subdivision and received by the Department of Justice need not be processed by the department.

(b) The person shall be advised that, regardless of the person s successful completion of the program, the arrest shall be disclosed by the Department of Justice in response to any peace officer application request, and that, notwithstanding subdivision (a), this section does not relieve the person of the obligation to disclose the arrest in response to any direct question contained in any questionnaire or application for a position as a peace officer, as defined in Section 830.

(c) The person shall be advised that, regardless of the person s successful completion of the program, the arrest shall be disclosed by the Department of Justice or the court in which the matter was heard in response to any subsequent inquiry by the district attorney, court, probation department, or counsel for the person concerning the person s eligibility for any diversion program administered by a prosecuting attorney in the future.

(d) A sealing order made pursuant to this section shall not apply to any record or document received or maintained by the Department of Justice. Upon issuing the sealing order, the court shall advise the person that, notwithstanding the issuance of a sealing order pursuant to this section, the Department of Justice shall continue to be able to maintain and disseminate any records or documents received or maintained by the department, as authorized by law.

(e) As used in this section, prefiling diversion is a diversion from prosecution that is offered to a person by the prosecuting attorney in lieu of, or prior to, the filing of an accusatory pleading in court as set forth in Section 950.

(Added by Stats. 2013, Ch. 798, Sec. 2. Effective January 1, 2014.)



851.90

(a) (1) Whenever a person is diverted pursuant to a drug diversion program administered by a superior court pursuant to Section 1000.5 or is admitted to a deferred entry of judgment program pursuant to Section 1000 or 1000.8, the person successfully completes the program, and it appears to the judge presiding at the hearing where the diverted charges are dismissed that the interests of justice would be served by sealing the records of the arresting agency and related court files and records with respect to the diverted person, the judge may order those records and files to be sealed, including any record of arrest or detention, upon the written or oral motion of any party in the case, or upon the court s own motion, and with notice to all parties in the case.

(2) If the order is made, the clerk of the court shall thereafter not allow access to any records concerning the case, including the court file, index, register of actions, or other similar records.

(3) If the order is made, the court shall give a copy of the order to the defendant and inform the defendant that he or she may thereafter state that he or she was not arrested for the charge.

(4) The defendant may, except as specified in subdivisions (b), (c), and (d), indicate in response to any question concerning the defendant s prior criminal record that the defendant was not arrested or granted statutorily authorized drug diversion or deferred entry of judgment for the offense.

(5) Subject to subdivisions (b), (c), and (d), a record pertaining to an arrest resulting in the successful completion of a statutorily authorized drug diversion or deferred entry of judgment program shall not, without the defendant s permission, be used in any way that could result in the denial of any employment, benefit, or certificate.

(6) Sealing orders made pursuant to this subdivision shall not be forwarded to the Department of Justice to be included or notated in the department s manual or electronic fingerprint image or criminal history record systems. Any sealing order made pursuant to this subdivision and received by the Department of Justice need not be processed by the department.

(b) The defendant shall be advised that, regardless of the defendant s successful completion of a statutorily authorized drug diversion or deferred entry of judgment program, the arrest upon which the case was based shall be disclosed by the Department of Justice in response to any peace officer application request, and that, notwithstanding subdivision (a), this section does not relieve the defendant of the obligation to disclose the arrest in response to any direct question contained in any questionnaire or application for a position as a peace officer, as defined in Section 830.

(c) The defendant shall be advised that, regardless of the defendant s successful completion of a statutorily authorized drug diversion or deferred entry of judgment program, the arrest upon which the case was based shall be disclosed by the Department of Justice or the court in which the matter was heard in response to any subsequent inquiry by the district attorney, court, probation department, or counsel for the defendant concerning the defendant s eligibility for any statutorily authorized drug diversion or deferred entry of judgment program in the future.

(d) A sealing order made pursuant to this section shall not apply to any record or document received or maintained by the Department of Justice; the court shall advise a defendant that, notwithstanding the issuance of a sealing order pursuant to this section, the Department of Justice shall continue to be able to maintain and disseminate any records or documents received or maintained by the department, as authorized by law.

(Amended by Stats. 2009, Ch. 372, Sec. 2. Effective January 1, 2010.)






CHAPTER 5a. Uniform Act on Fresh Pursuit

852

This chapter may be cited as the Uniform Act on Fresh Pursuit.

(Added by Stats. 1937, Ch. 301.)



852.1

As used in this chapter:

(a) State means any State of the United States and the District of Columbia.

(b) Peace officer means any peace officer or member of any duly organized State, county, or municipal peace unit or police force of another State.

(c) Fresh Pursuit includes close pursuit and hot pursuit.

(Added by Stats. 1937, Ch. 301.)



852.2

Any peace officer of another State, who enters this State in fresh pursuit, and continues within this State in fresh pursuit, of a person in order to arrest him on the ground that he has committed a felony in the other State, has the same authority to arrest and hold the person in custody, as peace officers of this State have to arrest and hold a person in custody on the ground that he has committed a felony in this State.

(Added by Stats. 1937, Ch. 301.)



852.3

If an arrest is made in this State by a peace officer of another State in accordance with the provisions of section 852.2 of this code, he shall without unnecessary delay take the person arrested before a magistrate of the county in which the arrest was made, who shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the magistrate determines that the arrest was lawful, he shall commit the person arrested to await a reasonable time for the issuance of an extradition warrant by the Governor of this State or admit him to bail for such purpose. If the magistrate determines that the arrest was unlawful he shall discharge the person arrested.

(Added by Stats. 1937, Ch. 301.)



852.4

Section 852.2 of this code shall not be construed so as to make unlawful any arrest in this State which would otherwise be lawful.

(Added by Stats. 1937, Ch. 301.)






CHAPTER 5B. Interstate Jurisdiction

ARTICLE 1. Colorado River Crime Enforcement Compact

853.1

(a) Pursuant to the authority vested in this state by Section 112 of Title 4 of the United States Code, the Legislature of the State of California hereby ratifies the Colorado River Crime Enforcement Compact as set forth in Section 853.2.

(b) The purpose of this compact is to promote the interests of justice with regard to crimes committed on the Colorado River by avoiding jurisdictional issues as to whether a criminal act sought to be prosecuted was committed on one side or the other of the exact boundary of the channel, and thus avoiding the risk that an offender may go free on technical grounds because neither state is able to establish that the offense was committed within its boundaries.

(c) This compact shall become operative when ratified by law in the State of Arizona; and shall remain in full force and effect so long as the provisions of this compact, as ratified by the State of Arizona, remain substantively the same as the provisions of this compact, as ratified by this section. This compact may be amended in the same manner as is required for it to be ratified to become operative.

(Added by Stats. 1985, Ch. 754, Sec. 1.)



853.2

(a) All courts and officers now or hereafter having and exercising jurisdiction in any county which is now or may hereafter be formed in any part of this state bordering upon the Colorado River, or any lake formed by, or which is a part of, the Colorado River, shall have and exercise jurisdiction in all criminal cases upon those waters concurrently with the courts of and officers of the State of Arizona, so far and to the extent that any of these bodies of water form a common boundary between this state and the State of Arizona. In addition, the officers shall have concurrent jurisdiction with the officers of the State of Arizona on any land mass within 25 air miles of the Colorado River, or within 25 air miles of any lake formed by, or that is a part of, the Colorado River.

(b) This section applies only to those crimes which are established in common between the States of Arizona and California; and an acquittal or conviction and sentence by one state shall bar a prosecution for the same act or omission by the other.

(c) This compact shall not be construed to bar the enforcement of the penal laws of either state not established in common with the other, provided that the act or omission proscribed occurs on that state s side of the river channel boundary.

(d) This compact does not apply to Division 3.5 (commencing with Section 9840) of the Vehicle Code, relating to registration of vessels, or to Section 658.7 of the Harbors and Navigation Code, relating to the display of a ski flag.

(Amended by Stats. 1994, Ch. 348, Sec. 1. Effective January 1, 1995. Note: This section constitutes the primary text of the Colorado River Crime Enforcement Compact. Section 853.1 provides for ratification, operation, and amendment of the compact.)






ARTICLE 2. California-Nevada Compact for Jurisdiction on Interstate Waters

853.3

(a) Pursuant to the authority vested in this state by Section 112 of Title 4 of the United States Code, the Legislature of the State of California hereby ratifies the California-Nevada Compact for Jurisdiction on Interstate Waters as set forth in Section 853.4.

(b) The Legislature finds that law enforcement has been impaired in sections of Lake Tahoe and Topaz Lake forming an interstate boundary between California and Nevada because of difficulty in determining precisely where a criminal act was committed.

(c) The Legislature intends that a person arrested for an act that is illegal in both states should not be freed merely because neither state could establish that a crime was committed within its boundaries.

(d) The California-Nevada Compact for Jurisdiction on Interstate Waters is enacted to provide for the enforcement of the laws of this state with regard to certain acts committed on Lake Tahoe or Topaz Lake, on either side of the boundary line between California and Nevada.

(Added by Stats. 1995, Ch. 526, Sec. 5. Effective January 1, 1996.)



853.4

(a) As used in this compact, unless the context otherwise requires, party state means a state that has enacted this compact.

(b) If conduct is prohibited by the party states, courts and law enforcement officers in either state who have jurisdiction over criminal offenses committed in a county where Lake Tahoe or Topaz Lake forms a common interstate boundary have concurrent jurisdiction to arrest, prosecute, and try offenders for the prohibited conduct committed anywhere on the body of water forming a boundary between the two states.

(c) This section applies only to those crimes that are established in common between the States of Nevada and California, and an acquittal or conviction and sentence by one state shall bar a prosecution for the same act or omission by the other.

(d) This compact does not authorize any conduct prohibited by a party state.

(e) This compact shall become operative when ratified by law by the party states and shall remain in full force and effect so long as the provisions of this compact, as ratified by the State of Nevada, remain substantively the same as the provisions of this compact, as ratified by this section. This compact may be amended in the same manner as is required for it to become operative.

(Added by Stats. 1995, Ch. 526, Sec. 5. Effective January 1, 1996. [Note: This section constitutes the primary text of the California-Nevada Compact for Jurisdiction on Interstate Waters, with subd. (e) providing for its operation and amendment. Section 853.3 provides for ratification of the compact.])









CHAPTER 5C. Citations for Misdemeanors

853.5

(a) Except as otherwise provided by law, in any case in which a person is arrested for an offense declared to be an infraction, the person may be released according to the procedures set forth by this chapter for the release of persons arrested for an offense declared to be a misdemeanor. In all cases, except as specified in Sections 40302, 40303, 40305, and 40305.5 of the Vehicle Code, in which a person is arrested for an infraction, a peace officer shall only require the arrestee to present his or her driver s license or other satisfactory evidence of his or her identity for examination and to sign a written promise to appear contained in a notice to appear. If the arrestee does not have a driver s license or other satisfactory evidence of identity in his or her possession, the officer may require the arrestee to place a right thumbprint, or a left thumbprint or fingerprint if the person has a missing or disfigured right thumb, on the notice to appear. Except for law enforcement purposes relating to the identity of the arrestee, no person or entity may sell, give away, allow the distribution of, include in a database, or create a database with, this print. Only if the arrestee refuses to sign a written promise, has no satisfactory identification, or refuses to provide a thumbprint or fingerprint may the arrestee be taken into custody.

(b) A person contesting a charge by claiming under penalty of perjury not to be the person issued the notice to appear may choose to submit a right thumbprint, or a left thumbprint if the person has a missing or disfigured right thumb, to the issuing court through his or her local law enforcement agency for comparison with the one placed on the notice to appear. A local law enforcement agency providing this service may charge the requester no more than the actual costs. The issuing court may refer the thumbprint submitted and the notice to appear to the prosecuting attorney for comparison of the thumbprints. When there is no thumbprint or fingerprint on the notice to appear, or when the comparison of thumbprints is inconclusive, the court shall refer the notice to appear or copy thereof back to the issuing agency for further investigation, unless the court finds that referral is not in the interest of justice.

(c) Upon initiation of the investigation or comparison process by referral of the court, the court shall continue the case and the speedy trial period shall be tolled for 45 days.

(d) Upon receipt of the issuing agency s or prosecuting attorney s response, the court may make a finding of factual innocence pursuant to Section 530.6 if the court determines that there is insufficient evidence that the person cited is the person charged and shall immediately notify the Department of Motor Vehicles of its determination. If the Department of Motor Vehicles determines the citation or citations in question formed the basis of a suspension or revocation of the person s driving privilege, the department shall immediately set aside the action.

(e) If the prosecuting attorney or issuing agency fails to respond to a court referral within 45 days, the court shall make a finding of factual innocence pursuant to Section 530.6, unless the court finds that a finding of factual innocence is not in the interest of justice.

(Amended by Stats. 2003, Ch. 467, Sec. 2. Effective January 1, 2004.)



853.6

(a) (1) In any case in which a person is arrested for an offense declared to be a misdemeanor, including a violation of any city or county ordinance, and does not demand to be taken before a magistrate, that person shall, instead of being taken before a magistrate, be released according to the procedures set forth by this chapter, although nothing prevents an officer from first booking an arrestee pursuant to subdivision (g). If the person is released, the officer or his or her superior shall prepare in duplicate a written notice to appear in court, containing the name and address of the person, the offense charged, and the time when, and place where, the person shall appear in court. If, pursuant to subdivision (i), the person is not released prior to being booked and the officer in charge of the booking or his or her superior determines that the person should be released, the officer or his or her superior shall prepare a written notice to appear in a court.

(2) In any case in which a person is arrested for a misdemeanor violation of a protective court order involving domestic violence, as defined in subdivision (b) of Section 13700, or arrested pursuant to a policy, as described in Section 13701, the person shall be taken before a magistrate instead of being released according to the procedures set forth in this chapter, unless the arresting officer determines that there is not a reasonable likelihood that the offense will continue or resume or that the safety of persons or property would be imminently endangered by release of the person arrested. Prior to adopting these provisions, each city, county, or city and county shall develop a protocol to assist officers to determine when arrest and release is appropriate, rather than taking the arrested person before a magistrate. The county shall establish a committee to develop the protocol, consisting of, at a minimum, the police chief or county sheriff within the jurisdiction, the district attorney, county counsel, city attorney, representatives from domestic violence shelters, domestic violence councils, and other relevant community agencies.

(3) This subdivision shall not apply to the crimes specified in Section 1270.1, including crimes defined in each of the following:

(A) Paragraph (1) of subdivision (e) of Section 243.

(B) Section 273.5.

(C) Section 273.6, if the detained person made threats to kill or harm, has engaged in violence against, or has gone to the residence or workplace of, the protected party.

(D) Section 646.9.

(4) Nothing in this subdivision shall be construed to affect a defendant s ability to be released on bail or on his or her own recognizance, except as specified in Section 1270.1.

(b) Unless waived by the person, the time specified in the notice to appear shall be at least 10 days after arrest if the duplicate notice is to be filed by the officer with the magistrate.

(c) The place specified in the notice shall be the court of the magistrate before whom the person would be taken if the requirement of taking an arrested person before a magistrate were complied with, or shall be an officer authorized by that court to receive a deposit of bail.

(d) The officer shall deliver one copy of the notice to appear to the arrested person, and the arrested person, in order to secure release, shall give his or her written promise to appear in court as specified in the notice by signing the duplicate notice which shall be retained by the officer, and the officer may require the arrested person, if he or she has no satisfactory identification, to place a right thumbprint, or a left thumbprint or fingerprint if the person has a missing or disfigured right thumb, on the notice to appear. Except for law enforcement purposes relating to the identity of the arrestee, no person or entity may sell, give away, allow the distribution of, include in a database, or create a database with, this print. Upon the signing of the duplicate notice, the arresting officer shall immediately release the person arrested from custody.

(e) The officer shall, as soon as practicable, file the duplicate notice, as follows:

(1) It shall be filed with the magistrate if the offense charged is an infraction.

(2) It shall be filed with the magistrate if the prosecuting attorney has previously directed the officer to do so.

(3) The duplicate notice and underlying police reports in support of the charge or charges shall be filed with the prosecuting attorney in cases other than those specified in paragraphs (1) and (2).

If the duplicate notice is filed with the prosecuting attorney, he or she, within his or her discretion, may initiate prosecution by filing the notice or a formal complaint with the magistrate specified in the duplicate notice within 25 days from the time of arrest. If the prosecution is not to be initiated, the prosecutor shall send notice to the person arrested at the address on the notice to appear. The failure by the prosecutor to file the notice or formal complaint within 25 days of the time of the arrest shall not bar further prosecution of the misdemeanor charged in the notice to appear. However, any further prosecution shall be preceded by a new and separate citation or an arrest warrant.

Upon the filing of the notice with the magistrate by the officer, or the filing of the notice or formal complaint by the prosecutor, the magistrate may fix the amount of bail that in his or her judgment, in accordance with Section 1275, is reasonable and sufficient for the appearance of the defendant and shall endorse upon the notice a statement signed by him or her in the form set forth in Section 815a. The defendant may, prior to the date upon which he or she promised to appear in court, deposit with the magistrate the amount of bail set by the magistrate. At the time the case is called for arraignment before the magistrate, if the defendant does not appear, either in person or by counsel, the magistrate may declare the bail forfeited, and may, in his or her discretion, order that no further proceedings shall be had in the case, unless the defendant has been charged with a violation of Section 374.3 or 374.7 of this code or of Section 11357, 11360, or 13002 of the Health and Safety Code, or a violation punishable under Section 5008.7 of the Public Resources Code, and he or she has previously been convicted of a violation of that section or a violation that is punishable under that section, except in cases where the magistrate finds that undue hardship will be imposed upon the defendant by requiring him or her to appear, the magistrate may declare the bail forfeited and order that no further proceedings be had in the case.

Upon the making of the order that no further proceedings be had, all sums deposited as bail shall immediately be paid into the county treasury for distribution pursuant to Section 1463.

(f) No warrant shall be issued for the arrest of a person who has given a written promise to appear in court, unless and until he or she has violated that promise or has failed to deposit bail, to appear for arraignment, trial, or judgment or to comply with the terms and provisions of the judgment, as required by law.

(g) The officer may book the arrested person at the scene or at the arresting agency prior to release or indicate on the citation that the arrested person shall appear at the arresting agency to be booked or indicate on the citation that the arrested person shall appear at the arresting agency to be fingerprinted prior to the date the arrested person appears in court. If it is indicated on the citation that the arrested person shall be booked or fingerprinted prior to the date of the person s court appearance, the arresting agency at the time of booking or fingerprinting shall provide the arrested person with verification of the booking or fingerprinting by making an entry on the citation. If it is indicated on the citation that the arrested person is to be booked or fingerprinted, the magistrate, judge, or court shall, before the proceedings begin, order the defendant to provide verification that he or she was booked or fingerprinted by the arresting agency. If the defendant cannot produce the verification, the magistrate, judge, or court shall require that the defendant be booked or fingerprinted by the arresting agency before the next court appearance, and that the defendant provide the verification at the next court appearance unless both parties stipulate that booking or fingerprinting is not necessary.

(h) A peace officer shall use the written notice to appear procedure set forth in this section for any misdemeanor offense in which the officer has arrested a person without a warrant pursuant to Section 836 or in which he or she has taken custody of a person pursuant to Section 847.

(i) Whenever any person is arrested by a peace officer for a misdemeanor, that person shall be released according to the procedures set forth by this chapter unless one of the following is a reason for nonrelease, in which case the arresting officer may release the person, except as provided in subdivision (a), or the arresting officer shall indicate, on a form to be established by his or her employing law enforcement agency, which of the following was a reason for the nonrelease:

(1) The person arrested was so intoxicated that he or she could have been a danger to himself or herself or to others.

(2) The person arrested required medical examination or medical care or was otherwise unable to care for his or her own safety.

(3) The person was arrested under one or more of the circumstances listed in Sections 40302 and 40303 of the Vehicle Code.

(4) There were one or more outstanding arrest warrants for the person.

(5) The person could not provide satisfactory evidence of personal identification.

(6) The prosecution of the offense or offenses for which the person was arrested, or the prosecution of any other offense or offenses, would be jeopardized by immediate release of the person arrested.

(7) There was a reasonable likelihood that the offense or offenses would continue or resume, or that the safety of persons or property would be imminently endangered by release of the person arrested.

(8) The person arrested demanded to be taken before a magistrate or refused to sign the notice to appear.

(9) There is reason to believe that the person would not appear at the time and place specified in the notice. The basis for this determination shall be specifically stated.

(10) The person was subject to Section 1270.1.

The form shall be filed with the arresting agency as soon as practicable and shall be made available to any party having custody of the arrested person, subsequent to the arresting officer, and to any person authorized by law to release him or her from custody before trial.

(j) Once the arresting officer has prepared the written notice to appear and has delivered a copy to the person arrested, the officer shall deliver the remaining original and all copies as provided by subdivision (e).

Any person, including the arresting officer and any member of the officer s department or agency, or any peace officer, who alters, conceals, modifies, nullifies, or destroys, or causes to be altered, concealed, modified, nullified, or destroyed, the face side of the remaining original or any copy of a citation that was retained by the officer, for any reason, before it is filed with the magistrate or with a person authorized by the magistrate to receive deposit of bail, is guilty of a misdemeanor.

If, after an arrested person has signed and received a copy of a notice to appear, the arresting officer determines that, in the interest of justice, the citation or notice should be dismissed, the arresting agency may recommend, in writing, to the magistrate that the charges be dismissed. The recommendation shall cite the reasons for the recommendation and shall be filed with the court.

If the magistrate makes a finding that there are grounds for dismissal, the finding shall be entered in the record and the charges dismissed.

Under no circumstances shall a personal relationship with any officer, public official, or law enforcement agency be grounds for dismissal.

(k) (1) A person contesting a charge by claiming under penalty of perjury not to be the person issued the notice to appear may choose to submit a right thumbprint, or a left thumbprint if the person has a missing or disfigured right thumb, to the issuing court through his or her local law enforcement agency for comparison with the one placed on the notice to appear. A local law enforcement agency providing this service may charge the requester no more than the actual costs. The issuing court may refer the thumbprint submitted and the notice to appear to the prosecuting attorney for comparison of the thumbprints. When there is no thumbprint or fingerprint on the notice to appear, or when the comparison of thumbprints is inconclusive, the court shall refer the notice to appear or copy thereof back to the issuing agency for further investigation, unless the court finds that referral is not in the interest of justice.

(2) Upon initiation of the investigation or comparison process by referral of the court, the court shall continue the case and the speedy trial period shall be tolled for 45 days.

(3) Upon receipt of the issuing agency s or prosecuting attorney s response, the court may make a finding of factual innocence pursuant to Section 530.6 if the court determines that there is insufficient evidence that the person cited is the person charged and shall immediately notify the Department of Motor Vehicles of its determination. If the Department of Motor Vehicles determines the citation or citations in question formed the basis of a suspension or revocation of the person s driving privilege, the department shall immediately set aside the action.

(4) If the prosecuting attorney or issuing agency fails to respond to a court referral within 45 days, the court shall make a finding of factual innocence pursuant to Section 530.6, unless the court finds that a finding of factual innocence is not in the interest of justice.

(5) The citation or notice to appear may be held by the prosecuting attorney or issuing agency for future adjudication should the arrestee who received the citation or notice to appear be found.

(l) For purposes of this section, the term arresting agency includes any other agency designated by the arresting agency to provide booking or fingerprinting services.

(Amended by Stats. 2009, Ch. 465, Sec. 1.5. Effective January 1, 2010.)



853.6a

(a) Except as provided in subdivision (b), if the person arrested appears to be under the age of 18 years, and the arrest is for a violation listed in Section 256 of the Welfare and Institutions Code, other than an offense involving a firearm, the notice under Section 853.6 shall instead provide that the person shall appear before the juvenile court, a juvenile court referee, or a juvenile hearing officer within the county in which the offense charged is alleged to have been committed, and the officer shall instead, as soon as practicable, file the duplicate notice with the prosecuting attorney unless the prosecuting attorney directs the officer to file the duplicate notice with the clerk of the juvenile court, the juvenile court referee, or the juvenile hearing officer. If the notice is filed with the prosecuting attorney, within 48 hours before the date specified on the notice to appear, the prosecutor, within his or her discretion, may initiate proceedings by filing the notice or a formal petition with the clerk of the juvenile court, or the juvenile court referee or juvenile hearing officer, before whom the person is required to appear by the notice.

(b) A juvenile court may exercise the option of not requiring a mandatory appearance of the juvenile before the court for infractions contained in the Vehicle Code, except those related to drivers licenses as specified in Division 6 (commencing with Section 12500), those related to financial responsibility as specified in Division 7 (commencing with Section 16000), those related to speeding violations as specified in Division 11 (commencing with Section 21000) in which the speed limit was violated by 15 or more miles per hour, and those involving the use or possession of alcoholic beverages as specified in Division 11.5 (commencing with Section 23500).

(c) In counties where an Expedited Youth Accountability Program is operative, as established under Section 660.5 of the Welfare and Institutions Code, a peace officer may issue a citation and written promise to appear in juvenile court or record the minor s refusal to sign the promise to appear and serve notice to appear in juvenile court, according to the requirements and procedures provided in that section.

(d) This section may not be construed to limit the discretion of a peace officer or other person with the authority to enforce laws pertaining to juveniles to take the minor into custody pursuant to Article 15 (commencing with Section 625) of the Welfare and Institutions Code.

(Amended by Stats. 2003, Ch. 149, Sec. 68. Effective January 1, 2004.)



853.7

Any person who willfully violates his or her written promise to appear or a lawfully granted continuance of his or her promise to appear in court is guilty of a misdemeanor, regardless of the disposition of the charge upon which he or she was originally arrested.

(Amended by Stats. 1988, Ch. 403, Sec. 2.)



853.7a

(a) In addition to the fees authorized or required by any other provision of law, a county may, by resolution of the board of supervisors, require the courts of that county to impose an assessment of fifteen dollars ($15) upon every person who violates his or her written promise to appear or a lawfully granted continuance of his or her promise to appear in court or before a person authorized to receive a deposit of bail, or who otherwise fails to comply with any valid court order for a violation of any provision of this code or local ordinance adopted pursuant to this code. This assessment shall apply whether or not a violation of Section 853.7 is concurrently charged or a warrant of arrest is issued pursuant to Section 853.8.

(b) The clerk of the court shall deposit the amounts collected under this section in the county treasury. All money so deposited shall be used first for the development and operation of an automated county warrant system. If sufficient funds are available after appropriate expenditures to develop, modernize, and maintain the automated warrant system, a county may use the balance to fund a warrant service task force for the purpose of serving all bench warrants within the county.

(Amended by Stats. 2002, Ch. 148, Sec. 1. Effective January 1, 2003.)



853.8

When a person signs a written promise to appear at the time and place specified in the written promise to appear and has not posted bail as provided in Section 853.6, the magistrate shall issue and have delivered for execution a warrant for his or her arrest within 20 days after his or her failure to appear as promised or within 20 days after his or her failure to appear after a lawfully granted continuance of his or her promise to appear.

(Amended by Stats. 1988, Ch. 403, Sec. 3.)



853.85

This chapter shall not apply in any case where a person is arrested for an offense declared to be a felony.

(Added by Stats. 1992, Ch. 1009, Sec. 1. Effective January 1, 1993.)






CHAPTER 5D. Filing Complaint After Citation

853.9

(a) Whenever written notice to appear has been prepared, delivered, and filed by an officer or the prosecuting attorney with the court pursuant to the provisions of Section 853.6 of this code, an exact and legible duplicate copy of the notice when filed with the magistrate, in lieu of a verified complaint, shall constitute a complaint to which the defendant may plead guilty or nolo contendere.

If, however, the defendant violates his or her promise to appear in court, or does not deposit lawful bail, or pleads other than guilty or nolo contendere to the offense charged, a complaint shall be filed which shall conform to the provisions of this code and which shall be deemed to be an original complaint; and thereafter proceedings shall be had as provided by law, except that a defendant may, by an agreement in writing, subscribed by him or her and filed with the court, waive the filing of a verified complaint and elect that the prosecution may proceed upon a written notice to appear.

(b) Notwithstanding the provisions of subdivision (a) of this section, whenever the written notice to appear has been prepared on a form approved by the Judicial Council, an exact and legible duplicate copy of the notice when filed with the magistrate shall constitute a complaint to which the defendant may enter a plea and, if the notice to appear is verified, upon which a warrant may be issued. If the notice to appear is not verified, the defendant may, at the time of arraignment, request that a verified complaint be filed.

(Amended by Stats. 1981, Ch. 28, Sec. 3. Effective May 8, 1981.)






CHAPTER 6. Retaking After an Escape or Rescue

854

If a person arrested escape or is rescued, the person from whose custody he escaped or was rescued, may immediately pursue and retake him at any time and in any place within the State.

(Enacted 1872.)



855

To retake the person escaping or rescued, the person pursuing may break open an outer or inner door or window of a dwelling house, if, after notice of his intention, he is refused admittance.

(Enacted 1872.)






CHAPTER 7. Examination of the Case, and Discharge of the Defendant, or Holding Him to Answer

858

When the defendant is brought before the magistrate upon an arrest, either with or without warrant, on a charge of having committed a public offense, the magistrate must immediately inform him of the charge against him, and of his right to the aid of counsel in every stage of the proceedings. If it appears that the defendant may be a minor, the magistrate shall ascertain whether such is the case, and if the magistrate concludes that it is probable that the defendant is a minor, and unless the defendant is a member of the armed forces of the United States and the offense charged is a misdemeanor, he shall immediately either notify the parent or guardian of the minor, by telephone, telegram, or messenger, of the arrest, or appoint counsel to represent the minor.

(Amended by Stats. 1961, Ch. 1449.)



858.5

(a) In any case in which a defendant is, on his demand, brought before a magistrate pursuant to Section 822 after arrest for a misdemeanor Vehicle Code violation, the magistrate shall give such instructions to the defendant as required by law and inform the defendant of his rights under this section, and, if the defendant desires to plead guilty or nolo contendere to the charge in the complaint, he may so advise the magistrate. If the magistrate determines that such plea would be in the interest of justice, he shall direct the defendant to appear before a specified appropriate court in the county in which defendant has been arrested at a designated certain time, which in no case shall be more than 10 calendar days from the date of arrest, for plea and sentencing. The magistrate shall request the court in which the complaint has been filed to transmit a certified copy of the complaint and any citation and any factual report which may have been prepared by the law enforcement agency that investigated the case to the court in which defendant is to appear for plea and sentencing. If the court of which the request is made deems such action to be in the interest of justice, and the district attorney of the county in which that court sits, after notice from the court of the request it has received, does not object to such action, the court shall immediately transmit a certified copy of the complaint and the report of the law enforcement agency that investigated the case, and, if not, shall advise the requesting magistrate of its decision not to take such action.

When defendant appears for plea and sentencing, and if a copy of the complaint has been transmitted, the court shall read the copy of the complaint to him, and the defendant may plead guilty or nolo contendere. Such court shall have jurisdiction to accept the plea and impose a sentence. Such court shall notify the court in which the complaint was originally filed of the disposition of the case. If defendant does not plead guilty or nolo contendere, or if transmittal of a copy of the complaint has been refused or if a copy of the complaint has not been received, the court shall terminate the proceedings under this section and shall direct the defendant to appear before the court or magistrate by whom the warrant was issued on or before a certain day which in no case shall be more than five days after the date such direction is made.

(b) Any fines imposed by a court which is given authority to sentence pursuant to this section shall be remitted to the court in which the complaint was originally filed for disposition as required by law. The county of the sentencing court shall bear all costs incurred incident to acceptance of the plea and sentencing, and no part of such costs shall be deducted from the fine remitted to the court in which the complaint was filed.

(Added by Stats. 1965, Ch. 947.)



858.7

(a) In any case in which the defendant has been convicted of a misdemeanor and is serving a sentence as a result of such conviction and there has been filed and is pending in another county a complaint charging him with a misdemeanor Vehicle Code violation, the defendant may appear before the court that sentenced him, and a magistrate of that court shall give such instructions to the defendant as required by law and inform the defendant of his rights under this section, and, if the defendant desires to plead guilty or nolo contendere to the charge in the complaint, he may so advise the magistrate. If the magistrate determines that such plea would be in the interest of justice, he shall direct the defendant to appear before a specified appropriate court in the county in which defendant is serving his sentence at a designated certain time for plea and sentencing. The magistrate shall request the court in which the complaint has been filed to transmit a certified copy of the complaint and any citation and any factual report which may have been prepared by the law enforcement agency that investigated the case to the court in which defendant is to appear for plea and sentencing. If the court of which the request is made deems such action to be in the interest of justice, and the district attorney of the county in which that court sits, after notice from the court of the request it has received, does not object to such action, the court shall immediately transmit a certified copy of the complaint and any report of the law enforcement agency that investigated the case, and, if not, shall advise the requesting magistrate of its decision not to take such action.

When defendant appears for plea and sentencing, and if a copy of the complaint has been transmitted, the court shall read the copy of the complaint to him, and the defendant may plead guilty or nolo contendere. Such court shall have jurisdiction to accept the plea and impose a sentence. Such court shall notify the court in which the complaint was originally filed of the disposition of the case. If defendant does not plead guilty or nolo contendere, or if transmittal of a copy of the complaint has been refused or if a copy of the complaint has not been received, the court shall terminate the proceedings under this section and shall direct the defendant to appear before the court in which the complaint was filed and is pending on or before a certain day.

(b) (1) Any fines imposed by a court which is given authority to sentence pursuant to this section shall be remitted to the court in which the complaint was originally filed for disposition as required by law. Except as otherwise provided in paragraph (2) of this subdivision, the county of the sentencing court shall bear all costs incurred incident to acceptance of the plea and sentencing, and no part of such costs shall be deducted from the fine remitted to the court in which the complaint was filed.

(2) In any case in which a defendant is sentenced to imprisonment pursuant to this section, and as a result of such sentence he is required to be imprisoned for a time in addition to, and not concurrent with, the time he is imprisoned as a result of the sentence he is otherwise serving, the county in which the complaint was originally filed shall bear the cost of such additional time of imprisonment that the defendant is required to serve. Such cost may be deducted from any fine required to be remitted pursuant to paragraph (1) of this subdivision to the court in which the complaint was originally filed.

(c) As used in this section, complaint includes, but is not limited to, a notice to appear which is within the provisions of Section 40513 of the Vehicle Code.

(Added by Stats. 1968, Ch. 973.)



859

When the defendant is charged with the commission of a felony by a written complaint subscribed under oath and on file in a court within the county in which the felony is triable, he or she shall, without unnecessary delay, be taken before a magistrate of the court in which the complaint is on file. The magistrate shall immediately deliver to the defendant a copy of the complaint, inform the defendant that he or she has the right to have the assistance of counsel, ask the defendant if he or she desires the assistance of counsel, and allow the defendant reasonable time to send for counsel. However, in a capital case, the court shall inform the defendant that the defendant must be represented in court by counsel at all stages of the preliminary and trial proceedings and that the representation will be at the defendant s expense if the defendant is able to employ counsel or at public expense if he or she is unable to employ counsel, inquire of him or her whether he or she is able to employ counsel and, if so, whether the defendant desires to employ counsel of the defendant s choice or to have counsel assigned for him or her, and allow the defendant a reasonable time to send for his or her chosen or assigned counsel. If the defendant desires and is unable to employ counsel, the court shall assign counsel to defend him or her; in a capital case, if the defendant is able to employ counsel and either refuses to employ counsel or appears without counsel after having had a reasonable time to employ counsel, the court shall assign counsel to defend him or her. If it appears that the defendant may be a minor, the magistrate shall ascertain whether that is the case, and if the magistrate concludes that it is probable that the defendant is a minor, he or she shall immediately either notify the parent or guardian of the minor, by telephone or messenger, of the arrest, or appoint counsel to represent the minor.

(Amended by Stats. 1998, Ch. 931, Sec. 368. Effective September 28, 1998. Note: This section was added on June 5, 1990, by initiative Prop. 115.)



859.1

(a) In any criminal proceeding in which the defendant is charged with any offense specified in Section 868.8 on a minor under the age of 16 years, or a dependent person with a substantial cognitive impairment, as defined in paragraph (3) of subdivision (f) of Section 288, the court shall, upon motion of the prosecuting attorney, conduct a hearing to determine whether the testimony of, and testimony relating to, a minor or dependent person shall be closed to the public in order to protect the minor s or the dependent person s reputation.

(b) In making this determination, the court shall consider all of the following:

(1) The nature and seriousness of the offense.

(2) The age of the minor, or the level of cognitive development of the dependent person.

(3) The extent to which the size of the community would preclude the anonymity of the victim.

(4) The likelihood of public opprobrium due to the status of the victim.

(5) Whether there is an overriding public interest in having an open hearing.

(6) Whether the prosecution has demonstrated a substantial probability that the identity of the witness would otherwise be disclosed to the public during that proceeding, and demonstrated a substantial probability that the disclosure of his or her identity would cause serious harm to the witness.

(7) Whether the witness has disclosed information concerning the case to the public through press conferences, public meetings, or other means.

(8) Other factors the court may deem necessary to protect the interests of justice.

(Amended by Stats. 2004, Ch. 823, Sec. 11. Effective January 1, 2005.)



859.5

(a) Except as otherwise provided in this section, a custodial interrogation of a minor, who is in a fixed place of detention, and suspected of committing murder, as listed in paragraph (1) of subdivision (b) of Section 707 of the Welfare and Institutions Code, shall be electronically recorded in its entirety. A statement that is electronically recorded as required pursuant to this section creates a rebuttable presumption that the electronically recorded statement was, in fact, given and was accurately recorded by the prosecution s witnesses, provided that the electronic recording was made of the custodial interrogation in its entirety and the statement is otherwise admissible.

(b) The requirement for the electronic recordation of a custodial interrogation pursuant to this section shall not apply under any of the following circumstances:

(1) Electronic recording is not feasible because of exigent circumstances. The exigent circumstances shall be recorded in the police report.

(2) The person to be interrogated states that he or she will speak to a law enforcement officer only if the interrogation is not electronically recorded. If feasible, that statement shall be electronically recorded. The requirement also does not apply if the person being interrogated indicates during interrogation that he or she will not participate in further interrogation unless electronic recording ceases. If the person being interrogated refuses to record any statement, the officer shall document that refusal in writing.

(3) The custodial interrogation took place in another jurisdiction and was conducted by law enforcement officers of that jurisdiction in compliance with the law of that jurisdiction, unless the interrogation was conducted with intent to avoid the requirements of this section.

(4) The interrogation occurs when no law enforcement officer conducting the interrogation has knowledge of facts and circumstances that would lead an officer to reasonably believe that the individual being interrogated may have committed murder for which this section requires that a custodial interrogation be recorded. If during a custodial interrogation, the individual reveals facts and circumstances giving a law enforcement officer conducting the interrogation reason to believe that murder has been committed, continued custodial interrogation concerning that offense shall be electronically recorded pursuant to this section.

(5) A law enforcement officer conducting the interrogation or the officer s superior reasonably believes that electronic recording would disclose the identity of a confidential informant or jeopardize the safety of an officer, the individual being interrogated, or another individual. An explanation of the circumstances shall be recorded in the police report.

(6) The failure to create an electronic recording of the entire custodial interrogation was the result of a malfunction of the recording device, despite reasonable maintenance of the equipment, and timely repair or replacement was not feasible.

(7) The questions presented to a person by law enforcement personnel and the person s responsive statements were part of a routine processing or booking of that person. Electronic recording is not required for spontaneous statements made in response to questions asked during the routine processing of the arrest of the person.

(c) If the prosecution relies on an exception in subdivision (b) to justify a failure to make an electronic recording of a custodial interrogation, the prosecution shall show by clear and convincing evidence that the exception applies.

(d) A person s statements that were not electronically recorded pursuant to this section may be admitted into evidence in a criminal proceeding or in a juvenile court proceeding, as applicable, if the court finds that all of the following apply:

(1) The statements are admissible under applicable rules of evidence.

(2) The prosecution has proven by clear and convincing evidence that the statements were made voluntarily.

(3) Law enforcement personnel made a contemporaneous audio or audio and visual recording of the reason for not making an electronic recording of the statements. This provision does not apply if it was not feasible for law enforcement personnel to make that recording.

(4) The prosecution has proven by clear and convincing evidence that one or more of the circumstances described in subdivision (b) existed at the time of the custodial interrogation.

(e) Unless the court finds that an exception in subdivision (b) applies, all of the following remedies shall be granted as relief for noncompliance:

(1) Failure to comply with any of the requirements of this section shall be considered by the court in adjudicating motions to suppress a statement of a defendant made during or after a custodial interrogation.

(2) Failure to comply with any of the requirements of this section shall be admissible in support of claims that a defendant s statement was involuntary or is unreliable, provided the evidence is otherwise admissible.

(3) If the court finds that a defendant was subject to a custodial interrogation in violation of subdivision (a), the court shall provide the jury with an instruction, to be developed by the Judicial Council, that advises the jury to view with caution the statements made in that custodial interrogation.

(f) The interrogating entity shall maintain the original or an exact copy of an electronic recording made of a custodial interrogation until a conviction for any offense relating to the interrogation is final and all direct and habeas corpus appeals are exhausted or the prosecution for that offense is barred by law or, in a juvenile court proceeding, as otherwise provided in subdivision (b) of Section 626.8 of the Welfare and Institutions Code. The interrogating entity may make one or more true, accurate, and complete copies of the electronic recording in a different format.

(g) For the purposes of this section, the following terms have the following meanings:

(1) Custodial interrogation means any interrogation in a fixed place of detention involving a law enforcement officer s questioning that is reasonably likely to elicit incriminating responses, and in which a reasonable person in the subject s position would consider himself or herself to be in custody, beginning when a person should have been advised of his or her constitutional rights, including the right to remain silent, the right to have counsel present during any interrogation, and the right to have counsel appointed if the person is unable to afford counsel, and ending when the questioning has completely finished.

(2) Electronic recording means a video recording that accurately records a custodial interrogation.

(3) Fixed place of detention means a fixed location under the control of a law enforcement agency where an individual is held in detention in connection with a criminal offense that has been, or may be, filed against that person, including a jail, police or sheriff s station, holding cell, correctional or detention facility, juvenile hall, or a facility of the Division of Juvenile Facilities.

(4) Law enforcement officer means a person employed by a law enforcement agency whose duties include enforcing criminal laws or investigating criminal activity, or any other person who is acting at the request or direction of that person.

(Added by Stats. 2013, Ch. 799, Sec. 2. Effective January 1, 2014.)



859a

(a) If the public offense charged is a felony not punishable with death, the magistrate shall immediately upon the appearance of counsel for the defendant read the complaint to the defendant and ask him or her whether he or she pleads guilty or not guilty to the offense charged therein and to a previous conviction or convictions of crime if charged. While the charge remains pending before the magistrate and when the defendant s counsel is present, the defendant may plead guilty to the offense charged, or, with the consent of the magistrate and the district attorney or other counsel for the people, plead nolo contendere to the offense charged or plead guilty or nolo contendere to any other offense the commission of which is necessarily included in that with which he or she is charged, or to an attempt to commit the offense charged and to the previous conviction or convictions of crime if charged upon a plea of guilty or nolo contendere. The magistrate may then fix a reasonable bail as provided by this code, and upon failure to deposit the bail or surety, shall immediately commit the defendant to the sheriff. Upon accepting the plea of guilty or nolo contendere the magistrate shall certify the case, including a copy of all proceedings therein and any testimony that in his or her discretion he or she may require to be taken, to the court in which judgment is to be pronounced at the time specified under subdivision (b), and thereupon the proceedings shall be had as if the defendant had pleaded guilty in that court. This subdivision shall not be construed to authorize the receiving of a plea of guilty or nolo contendere from any defendant not represented by counsel. If the defendant subsequently files a written motion to withdraw the plea under Section 1018, the motion shall be heard and determined by the court before which the plea was entered.

(b) Notwithstanding Section 1191 or 1203, the magistrate shall, upon the receipt of a plea of guilty or nolo contendere and upon the performance of the other duties of the magistrate under this section, immediately appoint a time for pronouncing judgment in the superior court and refer the case to the probation officer if eligible for probation, as prescribed in Section 1191.

(Amended by Stats. 2002, Ch. 784, Sec. 533. Effective January 1, 2003.)



859b

At the time the defendant appears before the magistrate for arraignment, if the public offense is a felony to which the defendant has not pleaded guilty in accordance with Section 859a, the magistrate, immediately upon the appearance of counsel, or if none appears, after waiting a reasonable time therefor as provided in Section 859, shall set a time for the examination of the case and shall allow not less than two days, excluding Sundays and holidays, for the district attorney and the defendant to prepare for the examination. The magistrate shall also issue subpoenas, duly subscribed, for witnesses within the state, required either by the prosecution or the defense.

Both the defendant and the people have the right to a preliminary examination at the earliest possible time, and unless both waive that right or good cause for a continuance is found as provided for in Section 1050, the preliminary examination shall be held within 10 court days of the date the defendant is arraigned or pleads, whichever occurs later, or within 10 court days of the date criminal proceedings are reinstated pursuant to Chapter 6 (commencing with Section 1367) of Title 10 of Part 2.

Whenever the defendant is in custody, the magistrate shall dismiss the complaint if the preliminary examination is set or continued beyond 10 court days from the time of the arraignment, plea, or reinstatement of criminal proceedings pursuant to Chapter 6 (commencing with Section 1367) of Title 10 of Part 2, and the defendant has remained in custody for 10 or more court days solely on that complaint, unless either of the following occur:

(a) The defendant personally waives his or her right to preliminary examination within the 10 court days.

(b) The prosecution establishes good cause for a continuance beyond the 10-court-day period.

For purposes of this subdivision, good cause includes, but is not limited to, those cases involving allegations that a violation of one or more of the sections specified in subdivision (a) of Section 11165.1 or in Section 11165.6 has occurred and the prosecuting attorney assigned to the case has another trial, preliminary hearing, or motion to suppress in progress in that court or another court. Any continuance under this paragraph shall be limited to a maximum of three additional court days.

If the preliminary examination is set or continued beyond the 10-court-day period, the defendant shall be released pursuant to Section 1318 unless:

(1) The defendant requests the setting of continuance of the preliminary examination beyond the 10-court-day period.

(2) The defendant is charged with a capital offense in a cause where the proof is evident and the presumption great.

(3) A witness necessary for the preliminary examination is unavailable due to the actions of the defendant.

(4) The illness of counsel.

(5) The unexpected engagement of counsel in a jury trial.

(6) Unforeseen conflicts of interest which require appointment of new counsel.

The magistrate shall dismiss the complaint if the preliminary examination is set or continued more than 60 days from the date of the arraignment, plea, or reinstatement of criminal proceedings pursuant to Chapter 6 (commencing with Section 1367) of Title 10 of Part 2, unless the defendant personally waives his or her right to a preliminary examination within the 60 days.

(Amended by Stats. 1996, Ch. 122, Sec. 1. Effective January 1, 1997.)



859c

Procedures under this code that provide for superior court review of a challenged ruling or order made by a superior court judge or a magistrate shall be performed by a superior court judge other than the judge or magistrate who originally made the ruling or order, unless agreed to by the parties.

(Added by Stats. 1998, Ch. 931, Sec. 370. Effective September 28, 1998.)



860

At the time set for the examination of the case, if the public offense is a felony punishable with death, or is a felony to which the defendant has not pleaded guilty in accordance with Section 859a of this code, then, if the defendant requires the aid of counsel, the magistrate must allow the defendant a reasonable time to send for counsel, and may postpone the examination for not less than two nor more than five days for that purpose. The magistrate must, immediately after the appearance of counsel, or if, after waiting a reasonable time therefor, none appears, proceed to examine the case; provided, however, that a defendant represented by counsel may when brought before the magistrate as provided in Section 858 or at any time subsequent thereto, waive the right to an examination before such magistrate, and thereupon it shall be the duty of the magistrate to make an order holding the defendant to answer, and it shall be the duty of the district attorney within 15 days thereafter, to file in the superior court of the county in which the offense is triable the information; provided, further, however, that nothing contained herein shall prevent the district attorney nor the magistrate from requiring that an examination be held as provided in this chapter.

(Amended by Stats. 1998, Ch. 931, Sec. 371. Effective September 28, 1998.)



861

(a) The preliminary examination shall be completed at one session or the complaint shall be dismissed, unless the magistrate, for good cause shown by affidavit, postpones it. The postponement shall not be for more than 10 court days, unless either of the following occur:

(1) The defendant personally waives his or her right to a continuous preliminary examination.

(2) The prosecution establishes good cause for a postponement beyond the 10-court-day period. If the magistrate postpones the preliminary examination beyond the 10-court-day period, and the defendant is in custody, the defendant shall be released pursuant to subdivision (b) of Section 859b.

(b) The preliminary examination shall not be postponed beyond 60 days from the date the motion to postpone the examination is granted, unless by consent or on motion of the defendant.

(c) Nothing in this section shall preclude the magistrate from interrupting the preliminary examination to conduct brief court matters so long as a substantial majority of the court s time is devoted to the preliminary examination.

(d) A request for a continuance of the preliminary examination that is made by the defendant or his or her attorney of record for the purpose of filing a motion pursuant to paragraph (2) of subdivision (f) of Section 1538.5 shall be deemed a personal waiver of the defendant s right to a continuous preliminary examination.

(Amended by Stats. 1997, Ch. 279, Sec. 2. Effective January 1, 1998.)



861.5

Notwithstanding subdivision (a) of Section 861, the magistrate may postpone the preliminary examination for one court day in order to accommodate the special physical, mental, or emotional needs of a child witness who is 10 years of age or younger or a dependent person, as defined in paragraph (3) of subdivision (f) of Section 288.

The magistrate shall admonish both the prosecution and defense against coaching the witness prior to the witness next appearance in the preliminary examination.

(Amended by Stats. 2005, Ch. 279, Sec. 7. Effective January 1, 2006.)



862

If a postponement is had, the magistrate must commit the defendant for examination, admit him to bail or discharge him from custody upon the deposit of money as provided in this Code, as security for his appearance at the time to which the examination is postponed.

(Enacted 1872.)



863

The commitment for examination is made by an indorsement, signed by the magistrate on the warrant of arrest, to the following effect: The within named A.?B. having been brought before me under this warrant, is committed for examination to the Sheriff of ____. If the Sheriff is not present, the defendant may be committed to the custody of a peace officer.

(Enacted 1872.)



864

At the examination, the magistrate must first read to the defendant the depositions of the witnesses examined on taking the information.

(Amended by Stats. 1963, Ch. 1174.)



865

The witnesses must be examined in the presence of the defendant, and may be cross-examined in his behalf.

(Enacted 1872.)



866

(a) When the examination of witnesses on the part of the people is closed, any witness the defendant may produce shall be sworn and examined.

Upon the request of the prosecuting attorney, the magistrate shall require an offer of proof from the defense as to the testimony expected from the witness. The magistrate shall not permit the testimony of any defense witness unless the offer of proof discloses to the satisfaction of the magistrate, in his or her sound discretion, that the testimony of that witness, if believed, would be reasonably likely to establish an affirmative defense, negate an element of a crime charged, or impeach the testimony of a prosecution witness or the statement of a declarant testified to by a prosecution witness.

(b) It is the purpose of a preliminary examination to establish whether there exists probable cause to believe that the defendant has committed a felony. The examination shall not be used for purposes of discovery.

(c) This section shall not be construed to compel or authorize the taking of depositions of witnesses.

(Amended June 5, 1990, by initiative Proposition 115, Sec. 16.)



866.5

The defendant may not be examined at the examination, unless he is represented by counsel, or unless he waives his right to counsel after being advised at such examination of his right to aid of counsel.

(Added by Stats. 1953, Ch. 1482.)



867

While a witness is under examination, the magistrate shall, upon motion of either party, exclude all potential and actual witness who have not been examined.

The magistrate shall also order the witnesses not to converse with each other until they are all examined. The magistrate may also order, where feasible, that the witnesses be kept separated from each other until they are all examined.

This section does not apply to the investigating officer or the investigator for the defendant, nor does it apply to officers having custody of persons brought before the magistrate.

Either party may challenge the exclusion of any person under this section. Upon motion of either party, the magistrate shall hold a hearing, on the record, to determine if the person sought to be excluded is, in fact, a person excludable under this section.

(Amended by Stats. 1986, Ch. 868, Sec. 1.)



868

The examination shall be open and public. However, upon the request of the defendant and a finding by the magistrate that exclusion of the public is necessary in order to protect the defendant s right to a fair and impartial trial, the magistrate shall exclude from the examination every person except the clerk, court reporter and bailiff, the prosecutor and his or her counsel, the Attorney General, the district attorney of the county, the investigating officer, the officer having custody of a prisoner witness while the prisoner is testifying, the defendant and his or her counsel, the officer having the defendant in custody, and a person chosen by the prosecuting witness who is not himself or herself a witness but who is present to provide the prosecuting witness moral support, provided that the person so chosen shall not discuss prior to or during the preliminary examination the testimony of the prosecuting witness with any person, other than the prosecuting witness, who is a witness in the examination. Upon motion of the prosecution, members of the alleged victim s family shall be entitled to be present and seated during the examination. The court shall grant the motion unless the magistrate finds that the exclusion is necessary to protect the defendant s right to a fair and impartial trial, or unless information provided by the defendant or noticed by the court establishes that there is a reasonable likelihood that the attendance of members of the alleged victim s family poses a risk of affecting the content of the testimony of the victim or any other witness. The court shall admonish members of the alleged victim s family who are present and seated during the examination not to discuss any testimony with family members, witnesses, or the public. Nothing in this section shall affect the exclusion of witnesses as provided in Section 867 of the Penal Code.

For purposes of this section, members of the alleged victim s family shall include the alleged victim s spouse, parents, legal guardian, children, or siblings.

(Amended by Stats. 1988, Ch. 277, Sec. 2.)



868.5

(a) Notwithstanding any other law, a prosecuting witness in a case involving a violation or attempted violation of Section 187, 203, 205, or 207, subdivision (b) of Section 209, Section 211, 215, 220, 236.1, 240, 242, 243.4, 245, 261, 262, 266, 266a, 266b, 266c, 266d, 266e, 266f, 266g, 266h, 266i, 266j, 266k, 267, 269, 273a, 273d, 273.5, 273.6, 278, 278.5, 285, 286, 288, 288a, 288.5, 288.7, 289, 311.1, 311.2, 311.3, 311.4, 311.5, 311.6, 311.10, 311.11, 422, 646.9, or 647.6, former Section 277 or 647a, subdivision (1) of Section 314, or subdivision (b), (d), or (e) of Section 368 when the prosecuting witness is the elder or dependent adult, shall be entitled, for support, to the attendance of up to two persons of his or her own choosing, one of whom may be a witness, at the preliminary hearing and at the trial, or at a juvenile court proceeding, during the testimony of the prosecuting witness. Only one of those support persons may accompany the witness to the witness stand, although the other may remain in the courtroom during the witness testimony. The person or persons so chosen shall not be a person described in Section 1070 of the Evidence Code unless the person or persons are related to the prosecuting witness as a parent, guardian, or sibling and do not make notes during the hearing or proceeding.

(b) If the person or persons so chosen are also witnesses, the prosecution shall present evidence that the person s attendance is both desired by the prosecuting witness for support and will be helpful to the prosecuting witness. Upon that showing, the court shall grant the request unless information presented by the defendant or noticed by the court establishes that the support person s attendance during the testimony of the prosecuting witness would pose a substantial risk of influencing or affecting the content of that testimony. In the case of a juvenile court proceeding, the judge shall inform the support person or persons that juvenile court proceedings are confidential and may not be discussed with anyone not in attendance at the proceedings. In all cases, the judge shall admonish the support person or persons to not prompt, sway, or influence the witness in any way. Nothing in this section shall preclude a court from exercising its discretion to remove a person from the courtroom whom it believes is prompting, swaying, or influencing the witness.

(c) The testimony of the person or persons so chosen who are also witnesses shall be presented before the testimony of the prosecuting witness. The prosecuting witness shall be excluded from the courtroom during that testimony. Whenever the evidence given by that person or those persons would be subject to exclusion because it has been given before the corpus delicti has been established, the evidence shall be admitted subject to the court s or the defendant s motion to strike that evidence from the record if the corpus delicti is not later established by the testimony of the prosecuting witness.

(Amended by Stats. 2013, Ch. 44, Sec. 1. Effective January 1, 2014.)



868.6

(a) It is the purpose of this section to provide a nonthreatening environment for minors involved in the judicial system in order to better enable them to speak freely and accurately of the experiences that are the subject of judicial inquiry.

(b) Each county is encouraged to provide a room, located within, or within a reasonable distance from, the courthouse, for the use of minors under the age of 16. Should any such room reach full occupancy, preference shall be given to minors under the age of 16 whose appearance has been subpoenaed by the court. The room may be multipurpose in character. The county may seek the assistance of civic groups in the furnishing of the room and the provision of volunteers to aid in its operation and maintenance. If a county newly constructs, substantially remodels or refurbishes any courthouse or facility used as a courthouse on or after January 1, 1988, that courthouse or facility shall contain the room described in this subdivision.

(Added by Stats. 1986, Ch. 976, Sec. 1.)



868.7

(a) Notwithstanding any other provision of law, the magistrate may, upon motion of the prosecutor, close the examination in the manner described in Section 868 during the testimony of a witness:

(1) Who is a minor or a dependent person, as defined in paragraph (3) of subdivision (f) of Section 288, with a substantial cognitive impairment and is the complaining victim of a sex offense, where testimony before the general public would be likely to cause serious psychological harm to the witness and where no alternative procedures, including, but not limited to, video recorded deposition or contemporaneous examination in another place communicated to the courtroom by means of closed-circuit television, are available to avoid the perceived harm.

(2) Whose life would be subject to a substantial risk in appearing before the general public, and where no alternative security measures, including, but not limited to, efforts to conceal his or her features or physical description, searches of members of the public attending the examination, or the temporary exclusion of other actual or potential witnesses, would be adequate to minimize the perceived threat.

(b) In any case where public access to the courtroom is restricted during the examination of a witness pursuant to this section, a transcript of the testimony of the witness shall be made available to the public as soon as is practicable.

(Amended by Stats. 2009, Ch. 88, Sec. 73. Effective January 1, 2010.)



868.8

Notwithstanding any other provision of law, in any criminal proceeding in which the defendant is charged with a violation or attempted violation of subdivision (b) of Section 209, Section 220, 236.1, 243.4, 261, 269, 273a, 273d, 285, 286, 288, 288a, 288.5, 288.7, or 289, subdivision (1) of Section 314, Section 422, 646.9, 647.6, or former Section 647a, or any crime that constitutes domestic violence defined in Section 13700, committed with or upon a person with a disability or a minor under 11 years of age, the court shall take special precautions to provide for the comfort and support of the person with a disability or minor and to protect him or her from coercion, intimidation, or undue influence as a witness, including, but not limited to, any of the following:

(a) In the court s discretion, the witness may be allowed reasonable periods of relief from examination and cross-examination during which he or she may retire from the courtroom. The judge may also allow other witnesses in the proceeding to be examined when the person with a disability or child witness retires from the courtroom.

(b) Notwithstanding Section 68110 of the Government Code, in his or her discretion, the judge may remove his or her robe if the judge believes that this formal attire intimidates the person with a disability or the minor.

(c) In the court s discretion the judge, parties, witnesses, support persons, and court personnel may be relocated within the courtroom to facilitate a more comfortable and personal environment for the person with a disability or the child witness.

(d) In the court s discretion, the taking of the testimony of the person with a disability or the minor may be limited to normal school hours if there is no good cause to take the testimony of the person with a disability or the minor during other hours.

(e) For the purposes of this section, the term disability is defined in subdivision (j) of Section 12926 of the Government Code.

(Amended by Stats. 2013, Ch. 44, Sec. 2. Effective January 1, 2014.)



869

The testimony of each witness in cases of homicide shall be reduced to writing, as a deposition, by the magistrate, or under his or her direction, and in other cases upon the demand of the prosecuting attorney, or the defendant, or his or her counsel. The magistrate before whom the examination is had may, in his or her discretion, order the testimony and proceedings to be taken down in shorthand in all examinations herein mentioned, and for that purpose he or she may appoint a shorthand reporter. The deposition or testimony of the witness shall be authenticated in the following form:

(a) It shall state the name of the witness, his or her place of residence, and his or her business or profession; except that if the witness is a peace officer, it shall state his or her name, and the address given in his or her testimony at the hearing.

(b) It shall contain the questions put to the witness and his or her answers thereto, each answer being distinctly read to him or her as it is taken down, and being corrected or added to until it conforms to what he or she declares is the truth, except in cases where the testimony is taken down in shorthand, the answer or answers of the witness need not be read to him or her.

(c) If a question put be objected to on either side and overruled, or the witness declines answering it, that fact, with the ground on which the question was overruled or the answer declined, shall be stated.

(d) The deposition shall be signed by the witness, or if he or she refuses to sign it, his or her reason for refusing shall be stated in writing, as he or she gives it, except in cases where the deposition is taken down in shorthand, it need not be signed by the witness.

(e) The reporter shall, within 10 days after the close of the examination, if the defendant be held to answer the charge of a felony, or in any other case if either the defendant or the prosecution orders the transcript, transcribe his or her shorthand notes, making an original and one copy and as many additional copies thereof as there are defendants (other than fictitious defendants), regardless of the number of charges or fictitious defendants included in the same examination, and certify and deliver the original and all copies to the clerk of the superior court in the county in which the defendant was examined. The reporter shall, before receiving any compensation as a reporter, file his or her affidavit setting forth that the transcript has been delivered within the time herein provided for. The compensation of the reporter for any services rendered by him or her as the reporter in any court of this state shall be reduced one-half if the provisions of this section as to the time of filing said transcript have not been complied with by him or her.

(f) In every case in which a transcript is delivered as provided in this section, the clerk of the court shall file the original of the transcript with the papers in the case, and shall deliver a copy of the transcript to the district attorney immediately upon his or her receipt thereof and shall deliver a copy of said transcript to each defendant (other than a fictitious defendant) at least five days before trial or upon earlier demand by him or her without cost to him or her; provided, that if any defendant be held to answer to two or more charges upon the same examination and thereafter the district attorney shall file separate informations upon said several charges, the delivery to each such defendant of one copy of the transcript of the examination shall be a compliance with this section as to all of those informations.

(g) If the transcript is delivered by the reporter within the time hereinbefore provided for, the reporter shall be entitled to receive the compensation fixed and allowed by law to reporters in the superior courts of this state.

(Amended by Stats. 2002, Ch. 784, Sec. 534. Effective January 1, 2003.)



870

The magistrate or his or her clerk shall keep the depositions taken on the information or the examination, until they are returned to the proper court; and shall not permit them to be examined or copied by any person except a judge of a court having jurisdiction of the offense, or authorized to issue writs of habeas corpus, the Attorney General, district attorney, or other prosecuting attorney, and the defendant and his or her counsel; provided however, upon demand by the defendant or his or her attorney the magistrate shall order a transcript of the depositions taken on the information, or on the examination, to be immediately furnished the defendant or his or her attorney, after the commitment of the defendant as provided by Sections 876 and 877, and the reporter furnishing the depositions, shall receive compensation in accordance with Section 869.

(Amended by Stats. 2002, Ch. 784, Sec. 535. Effective January 1, 2003.)



871

If, after hearing the proofs, it appears either that no public offense has been committed or that there is not sufficient cause to believe the defendant guilty of a public offense, the magistrate shall order the complaint dismissed and the defendant to be discharged, by an indorsement on the depositions and statement, signed by the magistrate, to the following effect: There being no sufficient cause to believe the within named A. B. guilty of the offense within mentioned, I order that the complaint be dismissed and that he or she shall be discharged.

(Amended by Stats. 1980, Ch. 938, Sec. 3.)



871.5

(a) When an action is dismissed by a magistrate pursuant to Section 859b, 861, 871, 1008, 1381, 1381.5, 1385, 1387, or 1389 of this code or Section 41403 of the Vehicle Code, or a portion thereof is dismissed pursuant to those same sections which may not be charged by information under Section 739, the prosecutor may make a motion in the superior court within 15 days to compel the magistrate to reinstate the complaint or a portion thereof and to reinstate the custodial status of the defendant under the same terms and conditions as when the defendant last appeared before the magistrate.

(b) Notice of the motion shall be made to the defendant and the magistrate. The only ground for the motion shall be that, as a matter of law, the magistrate erroneously dismissed the action or a portion thereof.

(c) The superior court shall hear and determine the motion on the basis of the record of the proceedings before the magistrate. If the motion is litigated to decision by the prosecutor, the prosecution is prohibited from refiling the dismissed action, or portion thereof.

(d) Within 10 days after the magistrate has dismissed the action or a portion thereof, the prosecuting attorney may file a written request for a transcript of the proceedings with the clerk of the magistrate. The reporter shall immediately transcribe his or her shorthand notes pursuant to Section 869 and file with the clerk of the superior court an original plus one copy, and as many copies as there are defendants (other than a fictitious defendant). The reporter shall be entitled to compensation in accordance with Section 869. The clerk of the superior court shall deliver a copy of the transcript to the prosecuting attorney immediately upon its receipt and shall deliver a copy of the transcript to each defendant (other than a fictitious defendant) upon his or her demand without cost.

(e) When a court has ordered the resumption of proceedings before the magistrate, the magistrate shall resume the proceedings and when so ordered, issue an order of commitment for the reinstated offense or offenses within 10 days after the superior court has entered an order to that effect or within 10 days after the remittitur is filed in the superior court. Upon receipt of the remittitur, the superior court shall forward a copy to the magistrate.

(f) Pursuant to paragraph (9) of subdivision (a) of Section 1238 the people may take an appeal from the denial of the motion by the superior court to reinstate the complaint or a portion thereof. If the motion to reinstate the complaint is granted, the defendant may seek review thereof only pursuant to Sections 995 and 999a. That review may only be sought in the event the defendant is held to answer pursuant to Section 872.

(g) Nothing contained herein shall preclude a magistrate, upon the resumption of proceedings, from considering a motion made pursuant to Section 1318.

If the superior court grants the motion for reinstatement and orders the magistrate to issue an order of commitment, the defendant, in lieu of resumed proceedings before the magistrate, may elect to waive his or her right to be committed by a magistrate, and consent to the filing of an amended or initial information containing the reinstated charge or charges. After arraignment thereon, he or she may adopt as a motion pursuant to Section 995, the record and proceedings of the motion taken pursuant to this section and the order issued pursuant thereto, and may seek review of the order in the manner prescribed in Section 999a.

(Amended by Stats. 1993, Ch. 542, Sec. 1. Effective January 1, 1994.)



871.6

If in a felony case the magistrate sets the preliminary examination beyond the time specified in Section 859b, in violation of Section 859b, or continues the preliminary hearing without good cause and good cause is required by law for such a continuance, the people or the defendant may file a petition for writ of mandate or prohibition in the superior court seeking immediate appellate review of the ruling setting the hearing or granting the continuance. Such a petition shall have precedence over all other cases in the court to which the petition is assigned. If the superior court grants a peremptory writ, it shall issue the writ and a remittitur three court days after its decision becomes final as to the court if this action is necessary to prevent mootness or to prevent frustration of the relief granted, notwithstanding the rights of the parties to seek review in a court of appeal. When the superior court issues the writ and remittitur as provided in this section, the writ shall command the magistrate to proceed with the preliminary hearing without further delay, other than that reasonably necessary for the parties to obtain the attendance of their witnesses.

The court of appeal may stay or recall the issuance of the writ and remittitur. The failure of the court of appeal to stay or recall the issuance of the writ and remittitur shall not deprive the parties of any right they would otherwise have to appellate review or extraordinary relief.

(Added June 5, 1990, by initiative Proposition 115, Sec. 17.)



872

(a) If, however, it appears from the examination that a public offense has been committed, and there is sufficient cause to believe that the defendant is guilty, the magistrate shall make or indorse on the complaint an order, signed by him or her, to the following effect: It appearing to me that the offense in the within complaint mentioned (or any offense, according to the fact, stating generally the nature thereof), has been committed, and that there is sufficient cause to believe that the within named A.?B. is guilty, I order that he or she be held to answer to the same.

(b) Notwithstanding Section 1200 of the Evidence Code, the finding of probable cause may be based in whole or in part upon the sworn testimony of a law enforcement officer or honorably retired law enforcement officer relating the statements of declarants made out of court offered for the truth of the matter asserted. An honorably retired law enforcement officer may only relate statements of declarants made out of court and offered for the truth of the matter asserted that were made when the honorably retired officer was an active law enforcement officer. Any law enforcement officer or honorably retired law enforcement officer testifying as to hearsay statements shall either have five years of law enforcement experience or have completed a training course certified by the Commission on Peace Officer Standards and Training that includes training in the investigation and reporting of cases and testifying at preliminary hearings.

(c) For purposes of subdivision (b), a law enforcement officer is any officer or agent employed by a federal, state, or local government agency to whom all of the following apply:

(1) Has either five years of law enforcement experience or who has completed a training course certified by the Commission on Peace Officer Standards and Training that includes training in the investigation and reporting of cases and testifying at preliminary hearings.

(2) Whose primary responsibility is the enforcement of any law, the detection and apprehension of persons who have violated any law, or the investigation and preparation for prosecution of cases involving violation of laws.

(Amended by Stats. 2013, Ch. 125, Sec. 1. Effective January 1, 2014. Note: This section was amended on June 5, 1990, by initiative Prop. 115.)



872.5

Notwithstanding Article 1 (commencing with Section 1520) of Chapter 2 of Division 11 of the Evidence Code, in a preliminary examination the content of a writing may be proved by an otherwise admissible original or otherwise admissible secondary evidence.

(Repealed and added by Stats. 1998, Ch. 100, Sec. 7. Effective January 1, 1999.)



873

If the offense is not bailable, the following words must be added to the indorsement: And he is hereby committed to the Sheriff of the County of ____.

(Enacted 1872.)



875

If the offense is bailable, and the defendant is admitted to bail, the following words must be added to the order, and that he be admitted to bail in the sum of ____ dollars, and is committed to the Sheriff of the County of ____ until he gives such bail.

(Amended by Code Amendments 1880, Ch. 60.)



876

If the magistrate order the defendant to be committed, he must make out a commitment, signed by him, with his name of office, and deliver it, with the defendant, to the officer to whom he is committed, or, if that officer is not present, to a peace officer, who must deliver the defendant into the proper custody, together with the commitment.

(Enacted 1872.)



877

The commitment must be to the following effect except when it is made under the provisions of section 859a of this code.

County of ____ (as the case may be).

The people of the State of California to the sheriff of the county of ____:

An order having been this day made by me, that A.?B. be held to answer upon a charge of (stating briefly the nature of the offense, and giving as near as may be the time when and the place where the same was committed), you are commanded to receive him into your custody and detain him until he is legally discharged.

Dated this ____ day of ____ nineteen ____.

(Amended by Stats. 1935, Ch. 217.)



877a

When the commitment is made under the provisions of section 859a of this code, it must be made to the following effect:

County of ____ (as the case may be).

The people of the State of California to the sheriff of the county of ____.

A.?B. having pleaded guilty to the offense of (stating briefly the nature of the offense, and giving as near as may be the time when and the place where the same was committed), you are commanded to receive him into your custody and detain him until he is legally discharged.

Dated this ____ day of ____ nineteen ____.

(Added by Stats. 1935, Ch. 217.)



878

On holding the defendant to answer or on a plea of guilty where permitted by law, the magistrate may take from each of the material witnesses examined before him on the part of the people a written undertaking, to the effect that he will appear and testify at the court to which the depositions and statements or case are to be sent, or that he will forfeit the sum of five hundred dollars.

(Amended by Stats. 1935, Ch. 217.)



879

When the magistrate or a Judge of the Court in which the action is pending is satisfied, by proof on oath, that there is reason to believe that any such witness will not appear and testify unless security is required, he may order the witness to enter into a written undertaking, with sureties, in such sum as he may deem proper, for his appearance as specified in the preceding section.

(Enacted 1872.)



880

Infants who are material witnesses against the defendant may be required to procure sureties for their appearance, as provided in the last section.

(Amended by Stats. 1977, Ch. 579.)



881

(a) If a witness, required to enter into an undertaking to appear and testify, either with or without sureties, refuses compliance with the order for that purpose, the magistrate shall commit him or her to prison until he or she complies or is legally discharged.

(b) If a witness fails to appear at the preliminary hearing in response to a subpoena, the court may hear evidence, including testimony or an affidavit from the arresting or interviewing officer, and if the court determines on the basis of the evidence that the witness is a material witness, the court shall issue a bench warrant for the arrest of the witness, and upon the appearance of the witness, may commit him or her into custody until the conclusion of the preliminary hearing, or until the defendant enters a plea of nolo contendere, or the witness is otherwise legally discharged.

The court may order the witness to enter into a written undertaking to the effect that he or she will appear and testify at the time and place ordered by the court or that he or she will forfeit an amount that the court deems proper.

(c) Once the material witness has been taken into custody on the bench warrant he or she shall be brought before the magistrate issuing the warrant, if available, within two court days for a hearing to determine if the witness should be released on security of appearance or maintained in custody.

(d) A material witness shall remain in custody under this section for no longer than 10 days.

(e) If a material witness is being held in custody under this section the prosecution is entitled to have the preliminary hearing proceed, as to this witness only, within 10 days of the arraignment of the defendant. Once this material witness has completed his or her testimony the defendant shall be entitled to a reasonable continuance.

(Amended by Stats. 1987, Ch. 828, Sec. 53.)



882

When, however, it satisfactorily appears by examination, on oath of the witness, or any other person, that the witness is unable to procure sureties, he or she may be forthwith conditionally examined on behalf of the people. The examination shall be by question and answer, in the presence of the defendant, or after notice to him or her, if on bail, and conducted in the same manner as the examination before a committing magistrate is required by this code to be conducted, and the witness thereupon discharged; and the deposition may be used upon the trial of the defendant, except in cases of homicide, under the same conditions as mentioned in Section 1345; but this section does not apply to an accomplice in the commission of the offense charged.

(Amended by Stats. 1987, Ch. 828, Sec. 54.)



883

When a magistrate has discharged a defendant, or has held him to answer, he must return, without delay, to the Clerk of the Court at which the defendant is required to appear, the warrant, if any, the depositions, and all undertakings of bail, or for the appearance of witnesses taken by him.

(Enacted 1872.)









TITLE 4. GRAND JURY PROCEEDINGS

CHAPTER 1. General Provisions

888

A grand jury is a body of the required number of persons returned from the citizens of the county before a court of competent jurisdiction, and sworn to inquire of public offenses committed or triable within the county.

Each grand jury or, if more than one has been duly impaneled pursuant to Sections 904.5 to 904.9, inclusive, one grand jury in each county, shall be charged and sworn to investigate or inquire into county matters of civil concern, such as the needs of county officers, including the abolition or creation of offices for, the purchase, lease, or sale of equipment for, or changes in the method or system of, performing the duties of the agencies subject to investigation pursuant to Section 914.1.

(Amended by Stats. 1988, Ch. 1297, Sec. 1.)



888.2

As used in this title as applied to a grand jury, required number means:

(a) Twenty-three in a county having a population exceeding 4,000,000.

(b) Eleven in a county having a population of 20,000 or less, upon the approval of the board of supervisors.

(c) Nineteen in all other counties.

(Amended by Stats. 1994, Ch. 295, Sec. 1. Effective January 1, 1995.)



889

An indictment is an accusation in writing, presented by the grand jury to a competent court, charging a person with a public offense.

(Added by Stats. 1959, Ch. 501.)



890

Unless a higher fee or rate of mileage is otherwise provided by statute or county or city and county ordinance, the fees for grand jurors are fifteen dollars ($15) a day for each day s attendance as a grand juror, and the mileage reimbursement applicable to county employees for each mile actually traveled in attending court as a grand juror.

(Amended by Stats. 2001, Ch. 218, Sec. 1. Effective January 1, 2002. Operative July 1, 2002, by Sec. 2 of Ch. 218.)



890.1

The per diem and mileage of grand jurors where allowed by law shall be paid by the treasurer of the county out of the general fund of the county upon warrants drawn by the county auditor upon the written order of the judge of the superior court of the county.

(Added by Stats. 1959, Ch. 501.)



891

Every person who, by any means whatsoever, willfully and knowingly, and without knowledge and consent of the grand jury, records, or attempts to record, all or part of the proceedings of any grand jury while it is deliberating or voting, or listens to or observes, or attempts to listen to or observe, the proceedings of any grand jury of which he is not a member while such jury is deliberating or voting is guilty of a misdemeanor.

This section is not intended to prohibit the taking of notes by a grand juror in connection with and solely for the purpose of assisting him in the performance of his duties as such juror.

(Added by Stats. 1959, Ch. 501.)



892

The grand jury may proceed against a corporation.

(Amended by Stats. 1973, Ch. 249.)






CHAPTER 2. Formation of Grand Jury

ARTICLE 1. Qualifications of Grand Jurors

893

(a) A person is competent to act as a grand juror only if he possesses each of the following qualifications:

(1) He is a citizen of the United States of the age of 18 years or older who shall have been a resident of the state and of the county or city and county for one year immediately before being selected and returned.

(2) He is in possession of his natural faculties, of ordinary intelligence, of sound judgment, and of fair character.

(3) He is possessed of sufficient knowledge of the English language.

(b) A person is not competent to act as a grand juror if any of the following apply:

(1) The person is serving as a trial juror in any court of this state.

(2) The person has been discharged as a grand juror in any court of this state within one year.

(3) The person has been convicted of malfeasance in office or any felony or other high crime.

(4) The person is serving as an elected public officer.

(Amended by Stats. 1973, Ch. 416.)



894

Sections 204, 218, and 219 of the Code of Civil Procedure specify the exemptions and the excuses which relieve a person from liability to serve as a grand juror.

(Amended by Stats. 1989, Ch. 1416, Sec. 37.)






ARTICLE 2. Listing and Selection of Grand Jurors

895

During the month preceding the beginning of the fiscal year of the county, the superior court of each county shall make an order designating the estimated number of grand jurors that will, in the opinion of the court, be required for the transaction of the business of the court during the ensuing fiscal year as provided in Section 905.5.

(Amended by Stats. 1974, Ch. 393.)



896

(a) Immediately after an order is made pursuant to Section 895, the court shall select the grand jurors required by personal interview for the purpose of ascertaining whether they possess the qualifications prescribed by subdivision (a) of Section 893. If a person so interviewed, in the opinion of the court, possesses the necessary qualifications, in order to be listed the person shall sign a statement declaring that the person will be available for jury service for the number of hours usually required of a member of the grand jury in that county.

(b) The selections shall be made of men and women who are not exempt from serving and who are suitable and competent to serve as grand jurors pursuant to Sections 893, 898, and 899. The court shall list the persons so selected and required by the order to serve as grand jurors during the ensuing fiscal year of the county, or until a new list of grand jurors is provided, and shall at once place this list in the possession of the jury commissioner.

(Amended by Stats. 2003, Ch. 149, Sec. 69. Effective January 1, 2004.)



898

The list of grand jurors made in a county having a population in excess of four million shall contain the number of persons which has been designated by the court in its order.

(Amended by Stats. 1963, Ch. 259.)



899

The names for the grand jury list shall be selected from the different wards, judicial districts, or supervisorial districts of the respective counties in proportion to the number of inhabitants therein, as nearly as the same can be estimated by the persons making the lists. The grand jury list shall be kept separate and distinct from the trial jury list. In a county of the first class, the names for such list may be selected from the county at large.

(Amended by Stats. 1969, Ch. 64.)



900

On receiving the list of persons selected by the court, the jury commissioner shall file it in the jury commissioner s office and have the list, which shall include the name of the judge who selected each person on the list, published one time in a newspaper of general circulation, as defined in Section 6000 of the Government Code, in the county. The jury commissioner shall then do either of the following:

(a) Write down the names on the list onto separate pieces of paper of the same size and appearance, fold each piece so as to conceal the name, and deposit the pieces in a box to be called the grand jury box.

(b) Assign a number to each name on the list and place, in a box to be called the grand jury box, markers of the same size, shape, and color, each containing a number which corresponds with a number on the list.

(Amended by Stats. 2003, Ch. 149, Sec. 70. Effective January 1, 2004.)



901

(a) The persons whose names are so returned shall be known as regular jurors, and shall serve for one year and until other persons are selected and returned.

(b) If the superior court so decides, the presiding judge may name up to 10 regular jurors not previously so named, who served on the previous grand jury and who so consent, to serve for a second year.

(c) The court may also decide to select grand jurors pursuant to Section 908.2.

(Amended by Stats. 1988, Ch. 886, Sec. 1.)



902

The names of persons drawn for grand jurors shall be drawn from the grand jury box by withdrawing either the pieces of paper placed therein pursuant to subdivision (a) of Section 900 or the markers placed therein pursuant to subdivision (b) of Section 900. If, at the end of the fiscal year of the county, there are the names of persons in the grand jury box who have not been drawn during the fiscal year to serve and have not served as grand jurors, the names of such persons may be placed on the list of grand jurors drawn for the succeeding fiscal year.

(Amended by Stats. 1974, Ch. 393.)






ARTICLE 3. Jury Commissioners

903.1

Pursuant to written rules or instructions adopted by a majority of the judges of the superior court of the county, the jury commissioner shall furnish the judges of the court annually a list of persons qualified to serve as grand jurors during the ensuing fiscal year of the county, or until a new list of jurors is required. From time to time, a majority of the judges of the superior court may adopt such rules or instructions as may be necessary for the guidance of the jury commissioner, who shall at all times be under the supervision and control of the judges of the court. Any list of jurors prepared pursuant to this article must, however, meet the requirements of Section 899.

(Amended by Stats. 1974, Ch. 393.)



903.2

The jury commissioner shall diligently inquire and inform himself or herself in respect to the qualifications of persons resident in his or her county who may be liable to be summoned for grand jury duty. He or she may require a person to answer, under oath to be administered by him or her, all questions as he or she may address to that person, touching his or her name, age, residence, occupation, and qualifications as a grand juror, and also all questions as to similar matters concerning other persons of whose qualifications for grand jury duty he or she has knowledge.

The commissioner and his or her assistants, referred to in Sections 69895 and 69896 of the Government Code, shall have the power to administer oaths and shall be allowed actual traveling expenses incurred in the performance of their duties. Those traveling expenses shall be audited, allowed, and paid out of the general fund of the county.

(Amended by Stats. 2008, Ch. 179, Sec. 179. Effective January 1, 2009.)



903.3

Pursuant to the rules or instructions adopted by a majority of the judges of the superior court, the jury commissioner shall return to the judges the list of persons recommended by him for grand jury duty. The judges of the superior court shall examine the jury list so returned and from such list a majority of the judges may select, to serve as grand jurors in the superior court of the county during the ensuing year or until a new list of jurors is required, such persons as, in their opinion, should be selected for grand jury duty. The persons so selected shall, in the opinion of the judges selecting them, be persons suitable and competent to serve as jurors, as required by law.

(Added by Stats. 1959, Ch. 501.)



903.4

The judges are not required to select any name from the list returned by the jury commissioner, but may, if in their judgment the due administration of justice requires, make every or any selection from among the body of persons in the county suitable and competent to serve as grand jurors regardless of the list returned by the jury commissioner.

(Amended by Stats. 2011, Ch. 296, Sec. 214. Effective January 1, 2012.)






ARTICLE 4. Impaneling of Grand Jury

904

Every superior court, whenever in its opinion the public interest so requires, shall make and file with the jury commissioner an order directing a grand jury to be drawn. The order shall designate the number of grand jurors to be drawn, which may not be less than 29 nor more than 40 in counties having a population exceeding four million and not less than 25 nor more than 30 in other counties.

(Amended by Stats. 2003, Ch. 149, Sec. 72. Effective January 1, 2004.)



904.4

(a) In any county having a population of more than 370,000 but less than 400,000 as established by Section 28020 of the Government Code, the presiding judge of the superior court, upon application by the district attorney, may order and direct the drawing and impanelment at any time of one additional grand jury.

(b) The presiding judge may select persons, at random, from the list of trial jurors in civil and criminal cases and shall examine them to determine if they are competent to serve as grand jurors. When a sufficient number of competent persons have been selected, they shall constitute the additional grand jury.

(c) Any additional grand jury which is impaneled pursuant to this section may serve for a period of one year from the date of impanelment, but may be discharged at any time within the one-year period by order of the presiding judge. In no event shall more than one additional grand jury be impaneled pursuant to this section at the same time.

(d) Whenever an additional grand jury is impaneled pursuant to this section, it may inquire into any matters that are subject to grand jury inquiry and shall have the sole and exclusive jurisdiction to return indictments, except for any matters that the regular grand jury is inquiring into at the time of its impanelment.

(e) If an additional grand jury is also authorized by another section, the county may impanel the additional grand jury authorized by this section, or by the other section, but not both.

(Added by Stats. 1991, Ch. 1109, Sec. 1.)



904.6

(a) In any county or city and county, the presiding judge of the superior court, or the judge appointed by the presiding judge to supervise the grand jury, may, upon the request of the Attorney General or the district attorney or upon his or her own motion, order and direct the impanelment, of one additional grand jury pursuant to this section.

(b) The presiding judge or the judge appointed by the presiding judge to supervise the grand jury shall select persons, at random, from the list of trial jurors in civil and criminal cases and shall examine them to determine if they are competent to serve as grand jurors. When a sufficient number of competent persons have been selected, they shall constitute the additional grand jury.

(c) Any additional grand jury which is impaneled pursuant to this section may serve for a period of one year from the date of impanelment, but may be discharged at any time within the one-year period by order of the presiding judge or the judge appointed by the presiding judge to supervise the grand jury. In no event shall more than one additional grand jury be impaneled pursuant to this section at the same time.

(d) Whenever an additional grand jury is impaneled pursuant to this section, it may inquire into any matters which are subject to grand jury inquiry and shall have the sole and exclusive jurisdiction to return indictments, except for any matters which the regular grand jury is inquiring into at the time of its impanelment.

(e) It is the intent of the Legislature that all persons qualified for jury service shall have an equal opportunity to be considered for service as criminal grand jurors in the county in which they reside, and that they have an obligation to serve, when summoned for that purpose. All persons selected for the additional criminal grand jury shall be selected at random from a source or sources reasonably representative of a cross section of the population which is eligible for jury service in the county.

(Amended by Stats. 2005, Ch. 25, Sec. 1. Effective January 1, 2006.)



904.7

(a) Notwithstanding subdivision (a) of Section 904.6 or any other provision, in the County of San Bernardino, the presiding judge of the superior court, or the judge appointed by the presiding judge to supervise the grand jury, may, upon the request of the Attorney General or the district attorney or upon his or her own motion, order and direct the impanelment of an additional civil grand jury pursuant to this section.

(b) The presiding judge or the judge appointed by the presiding judge to supervise the grand jury shall select persons, at random, from the list of trial jurors in civil and criminal cases and shall examine them to determine if they are competent to serve as grand jurors. When a sufficient number of competent persons have been selected, they shall constitute an additional grand jury.

(c) Any additional civil grand jury that is impaneled pursuant to this section may serve for a term as determined by the presiding judge or the judge appointed by the presiding judge to supervise the civil grand jury, but may be discharged at any time within the set term by order of the presiding judge or the judge appointed by the presiding judge to supervise the civil grand jury. In no event shall more than one additional civil grand jury be impaneled pursuant to this section at the same time.

(d) Whenever an additional civil grand jury is impaneled pursuant to this section, it may inquire into matters of oversight, conduct investigations, issue reports, and make recommendations, except for any matters that the regular grand jury is inquiring into at the time of its impanelment. Any additional civil grand jury impaneled pursuant to this section shall not have jurisdiction to issue indictments.

(e) It is the intent of the Legislature that, in the County of San Bernardino, all persons qualified for jury service shall have an equal opportunity to be considered for service as grand jurors within the county, and that they have an obligation to serve, when summoned for that purpose. All persons selected for an additional grand jury shall be selected at random from a source or sources reasonably representative of a cross section of the population that is eligible for jury service in the county.

(Amended by Stats. 2011, Ch. 304, Sec. 7. Effective January 1, 2012.)



904.8

(a) Notwithstanding subdivision (a) of Section 904.6 or any other provision, in the County of Los Angeles, the presiding judge of the superior court, or the judge appointed by the presiding judge to supervise the grand jury, may, upon the request of the Attorney General or the district attorney or upon his or her own motion, order and direct the impanelment of up to two additional grand juries pursuant to this section.

(b) The presiding judge or the judge appointed by the presiding judge to supervise the grand jury shall select persons, at random, from the list of trial jurors in civil and criminal cases and shall examine them to determine if they are competent to serve as grand jurors. When a sufficient number of competent persons have been selected, they shall constitute an additional grand jury.

(c) Any additional grand juries that are impaneled pursuant to this section may serve for a period of one year from the date of impanelment, but may be discharged at any time within the one-year period by order of the presiding judge or the judge appointed by the presiding judge to supervise the grand jury. In no event shall more than two additional grand juries be impaneled pursuant to this section at the same time.

(d) Whenever additional grand juries are impaneled pursuant to this section, they may inquire into any matters that are subject to grand jury inquiry and shall have the sole and exclusive jurisdiction to return indictments, except for any matters that the regular grand jury is inquiring into at the time of its impanelment.

(e) It is the intent of the Legislature that, in the County of Los Angeles, all persons qualified for jury service shall have an equal opportunity to be considered for service as criminal grand jurors within the county, and that they have an obligation to serve, when summoned for that purpose. All persons selected for an additional criminal grand jury shall be selected at random from a source or sources reasonably representative of a cross section of the population that is eligible for jury service in the county.

(Added by Stats. 2007, Ch. 82, Sec. 1. Effective January 1, 2008.)



905

In all counties there shall be at least one grand jury drawn and impaneled in each year.

(Amended by Stats. 1982, Ch. 1408, Sec. 3.)



905.5

(a) Except as otherwise provided in subdivision (b), the grand jury shall be impaneled and serve during the fiscal year of the county in the manner provided in this chapter.

(b) The board of supervisors of a county may provide that the grand jury shall be impaneled and serve during the calendar year. The board of supervisors shall provide for an appropriate transition from fiscal year term to calendar year term or from calendar year term to fiscal year term for the grand jury. The provisions of subdivisions (a) and (b) of Section 901 shall not be deemed a limitation on any appropriate transition provisions as determined by resolution or ordinance; and, except as otherwise provided in this chapter, no transition grand jury shall serve more than 18 months.

(Amended by Stats. 1984, Ch. 344, Sec. 1. Effective July 10, 1984.)



906

The order shall designate the time at which the drawing will take place. The names of the grand jurors shall be drawn, and the list of names certified and summoned, as is provided for drawing and summoning trial jurors. The names of any persons drawn, who are not impaneled upon the grand jury, may be again placed in the grand jury box.

(Added by Stats. 1959, Ch. 501.)



907

Any grand juror summoned, who willfully and without reasonable excuse fails to attend, may be attached and compelled to attend and the court may also impose a fine not exceeding fifty dollars ($50), upon which execution may issue. If the grand juror was not personally served, the fine shall not be imposed until upon an order to show cause an opportunity has been offered the grand juror to be heard.

(Repealed and added by Stats. 1959, Ch. 501.)



908

If the required number of the persons summoned as grand jurors are present and not excused, the required number shall constitute the grand jury. If more than the required number of persons are present, the jury commissioner shall write their names on separate ballots, which the jury commissioner shall fold so that the names cannot be seen, place them in a box, and draw out the required number of them. The persons whose names are on the ballots so drawn shall constitute the grand jury. If less than the required number of persons are present, the panel may be filled as provided in Section 211 of the Code of Civil Procedure. If more of the persons summoned to complete a grand jury attend than are required, the requisite number shall be obtained by writing the names of those summoned and not excused on ballots, depositing them in a box, and drawing as provided above.

(Amended by Stats. 2003, Ch. 149, Sec. 73. Effective January 1, 2004.)



908.1

When, after the grand jury consisting of the required number of persons has been impaneled pursuant to law, the membership is reduced for any reason, vacancies within an existing grand jury may be filled, so as to maintain the full membership at the required number of persons, by the jury commissioner, in the presence of the court, drawing out sufficient names to fill the vacancies from the grand jury box, pursuant to law, or from a special venire as provided in Section 211 of the Code of Civil Procedure. A person selected as a grand juror to fill a vacancy pursuant to this section may not vote as a grand juror on any matter upon which evidence has been taken by the grand jury prior to the time of the person s selection.

(Amended by Stats. 2003, Ch. 149, Sec. 74. Effective January 1, 2004.)



908.2

(a) Upon the decision of the superior court pursuant to Section 901 to adopt this method of selecting grand jurors, when the required number of persons have been impaneled as the grand jury pursuant to law, the jury commissioner shall write the names of each person on separate ballots. The jury commissioner shall fold the ballots so that the names cannot be seen, place them in a box, and draw out half of the ballots, or in a county where the number of grand jurors is uneven, one more than half. The persons whose names are on the ballots so drawn shall serve for 12 months until July 1 of the following year. The persons whose names are not on the ballots so drawn shall serve for six months until January 1 of the following year.

(b) Each subsequent year, on January 2 and July 2, a sufficient number of grand jurors shall be impaneled to replace those whose service concluded the previous day. Those persons impaneled on January 2 shall serve until January 1 of the following year. Those persons impaneled on July 2 shall serve until July 1 of the following year. A person may not serve on the grand jury for more than one year.

(c) The provisions of subdivisions (a) and (b) do not apply to the selection of grand jurors for an additional grand jury authorized pursuant to Section 904.6.

(Amended by Stats. 2003, Ch. 149, Sec. 75. Effective January 1, 2004.)



909

Before accepting a person drawn as a grand juror, the court shall be satisfied that such person is duly qualified to act as such juror. When a person is drawn and found qualified he shall be accepted unless the court, on the application of the juror and before he is sworn, excuses him from such service for any of the reasons prescribed in this title or in Chapter 1 (commencing with Section 190), Title 3, Part 1 of the Code of Civil Procedure.

(Added by Stats. 1959, Ch. 501.)



910

No challenge shall be made or allowed to the panel from which the grand jury is drawn, nor to an individual grand juror, except when made by the court for want of qualification, as prescribed in Section 909.

(Added by Stats. 1959, Ch. 501.)



911

The following oath shall be taken by each member of the grand jury: I do solemnly swear (affirm) that I will support the Constitution of the United States and of the State of California, and all laws made pursuant to and in conformity therewith, will diligently inquire into, and true presentment make, of all public offenses against the people of this state, committed or triable within this county, of which the grand jury shall have or can obtain legal evidence. Further, I will not disclose any evidence brought before the grand jury, nor anything which I or any other grand juror may say, nor the manner in which I or any other grand juror may have voted on any matter before the grand jury. I will keep the charge that will be given to me by the court.

(Amended by Stats. 1983, Ch. 111, Sec. 4.)



912

From the persons summoned to serve as grand jurors and appearing, the court shall appoint a foreman. The court shall also appoint a foreman when the person already appointed is excused or discharged before the grand jury is dismissed.

(Added by Stats. 1959, Ch. 501.)



913

If a grand jury is not in existence, the Attorney General may demand the impaneling of a grand jury by those charged with the duty to do so, and upon such demand by him, it shall be their duty to do so.

(Added by Stats. 1959, Ch. 501.)









CHAPTER 3. Powers and Duties of Grand Jury

ARTICLE 1. General Provisions

914

(a) When the grand jury is impaneled and sworn, it shall be charged by the court. In doing so, the court shall give the grand jurors such information as it deems proper, or as is required by law, as to their duties, and as to any charges for public offenses returned to the court or likely to come before the grand jury.

(b) To assist a grand jury in the performance of its statutory duties regarding civil matters, the court, in consultation with the district attorney, the county counsel, and at least one former grand juror, shall ensure that a grand jury that considers or takes action on civil matters receives training that addresses, at a minimum, report writing, interviews, and the scope of the grand jury s responsibility and statutory authority.

(c) Any costs incurred by the court as a result of this section shall be absorbed by the court or the county from existing resources.

(Amended by Stats. 1997, Ch. 443, Sec. 3. Effective January 1, 1998.)



914.1

When a grand jury is impaneled, for purposes which include the investigation of, or inquiry into, county matters of civil concern, the judge of the superior court of the county, in addition to other matters requiring action, shall call its attention to the provisions of Chapter 1 (commencing with Section 23000) of Division 1 of Title 3, and Sections 24054 and 26525 of the Government Code, and instruct it to ascertain by a careful and diligent investigation whether such provisions have been complied with, and to note the result of such investigation in its report. At such time the judge shall also inform and charge the grand jury especially as to its powers, duties, and responsibilities under Article 1 (commencing with Section 888) of Chapter 2, and Article 2 (commencing with Section 925), Article 3 (commencing with Section 934) of this chapter, Article 3 (commencing with Section 3060) of Chapter 7 of Division 4 of Title 1 of the Government Code, and Section 17006 of the Welfare and Institutions Code.

(Amended by Stats. 1988, Ch. 1297, Sec. 2.)



914.5

The grand jury shall not spend money or incur obligations in excess of the amount budgeted for its investigative activities pursuant to this chapter by the county board of supervisors unless the proposed expenditure is approved in advance by the presiding judge of the superior court after the board of supervisors has been advised of the request.

(Added by Stats. 1970, Ch. 740.)



915

When the grand jury has been impaneled, sworn, and charged, it shall retire to a private room, except when operating under a finding pursuant to Section 939.1, and inquire into the offenses and matters of civil concern cognizable by it. On the completion of the business before the grand jury or expiration of the term of prescribed service of one or more grand jurors, the court shall discharge it or the affected individual jurors.

(Amended by Stats. 1988, Ch. 1297, Sec. 3.)



916

Each grand jury shall choose its officers, except the foreman, and shall determine its rules of proceeding. Adoption of its rules of procedure and all public actions of the grand jury, whether concerning criminal or civil matters unless otherwise prescribed in law, including adoption of final reports, shall be only with the concurrence of that number of grand jurors necessary to find an indictment pursuant to Section 940. Rules of procedure shall include guidelines for that grand jury to ensure that all findings included in its final reports are supported by documented evidence, including reports of contract auditors or consultants, official records, or interviews attended by no fewer than two grand jurors and that all problems identified in a final report are accompanied by suggested means for their resolution, including financial, when applicable.

(Amended by Stats. 1988, Ch. 1297, Sec. 4.)



916.1

If the foreman of a grand jury is absent from any meeting or if he is disqualified to act, the grand jury may select a member of that body to act as foreman pro tempore, who shall perform the duties, and have all the powers, of the regularly appointed foreman in his absence or disqualification.

(Added by Stats. 1959, Ch. 501.)



916.2

(a) Notwithstanding any other provision of law, a grand juror who is a current employee of, or a former or retired employee last employed within the prior three years by, an agency within the investigative jurisdiction of the civil grand jury shall inform the foreperson and court of that fact and shall recuse himself or herself from participating in any grand jury civil investigation of that agency, including any discussion or vote concerning a civil investigation of that agency.

(b) This section shall be in addition to any local policies or rules regarding conflict of interest for grand jurors.

(c) For purposes of this section, agency means a department or operational part of a government entity, such as a city, county, city and county, school district, or other local government body.

(Amended by Stats. 2012, Ch. 867, Sec. 21. Effective January 1, 2013.)



917

The grand jury may inquire into all public offenses committed or triable within the county and present them to the court by indictment.

(Repealed and added by Stats. 1959, Ch. 501.)



918

If a member of a grand jury knows, or has reason to believe, that a public offense, triable within the county, has been committed, he may declare it to his fellow jurors, who may thereupon investigate it.

(Amended by Stats. 1976, Ch. 895.)



919

(a) The grand jury may inquire into the case of every person imprisoned in the jail of the county on a criminal charge and not indicted.

(b) The grand jury shall inquire into the condition and management of the public prisons within the county.

(c) The grand jury shall inquire into the willful or corrupt misconduct in office of public officers of every description within the county.

(Amended by Stats. 1976, Ch. 895.)



920

The grand jury may investigate and inquire into all sales and transfers of land, and into the ownership of land, which, under the state laws, might or should escheat to the State of California. For this purpose, the grand jury may summon witnesses before it and examine them and the records. The grand jury shall direct that proper escheat proceedings be commenced when, in the opinion of the grand jury, the evidence justifies such proceedings.

(Amended by Stats. 1976, Ch. 895.)



921

The grand jury is entitled to free access, at all reasonable times, to the public prisons, and to the examination, without charge, of all public records within the county.

(Added by Stats. 1959, Ch. 501.)



922

The powers and duties of the grand jury in connection with proceedings for the removal of district, county, or city officers are prescribed in Article 3 (commencing with Section 3060), Chapter 7, Division 4, Title 1, of the Government Code.

(Added by Stats. 1959, Ch. 501.)



923

(a) Whenever the Attorney General considers that the public interest requires, he or she may, with or without the concurrence of the district attorney, direct the grand jury to convene for the investigation and consideration of those matters of a criminal nature that he or she desires to submit to it. He or she may take full charge of the presentation of the matters to the grand jury, issue subpoenas, prepare indictments, and do all other things incident thereto to the same extent as the district attorney may do.

(b) Whenever the Attorney General considers that the public interest requires, he or she may, with or without the concurrence of the district attorney, petition the court to impanel a special grand jury to investigate, consider, or issue indictments for any of the activities subject to fine, imprisonment, or asset forfeiture under Section 14107 of the Welfare and Institutions Code. He or she may take full charge of the presentation of the matters to the grand jury, issue subpoenas, prepare indictments, and do all other things incident thereto to the same extent as the district attorney may do. If the evidence presented to the grand jury shows the commission of an offense or offenses for which venue would be in a county other than the county where the grand jury is impaneled, the Attorney General, with or without the concurrence of the district attorney in the county with jurisdiction over the offense or offenses, may petition the court to impanel a special grand jury in that county. Notwithstanding any other law, upon request of the Attorney General, a grand jury convened by the Attorney General pursuant to this subdivision may submit confidential information obtained by that grand jury, including, but not limited to, documents and testimony, to a second grand jury that has been impaneled at the request of the Attorney General pursuant to this subdivision in any other county where venue for an offense or offenses shown by evidence presented to the first grand jury is proper. All confidentiality provisions governing information, testimony, and evidence presented to a grand jury shall be applicable, except as expressly permitted by this subdivision. The Attorney General shall inform the grand jury that transmits confidential information and the grand jury that receives confidential information of any exculpatory evidence, as required by Section 939.71. The grand jury that transmits information to another grand jury shall include the exculpatory evidence disclosed by the Attorney General in the transmission of the confidential information. The Attorney General shall inform both the grand jury transmitting the confidential information and the grand jury receiving that information of their duties under Section 939.7. A special grand jury convened pursuant to this subdivision shall be in addition to the other grand juries authorized by this section, this chapter, or Chapter 2 (commencing with Section 893).

(c) Whenever the Attorney General considers that the public interest requires, he or she may, with or without the concurrence of the district attorney, impanel a special statewide grand jury to investigate, consider, or issue indictments in any matters in which there are two or more activities, in which fraud or theft is a material element, that have occurred in more than one county and were conducted either by a single defendant or multiple defendants acting in concert.

(1) This special statewide grand jury may be impaneled in the Counties of Fresno, Los Angeles, Sacramento, San Diego, or San Francisco, at the Attorney General s discretion. When impaneling a special statewide grand jury pursuant to this subdivision, the Attorney General shall use an existing regularly impaneled criminal grand jury within the period of its regular impanelment to serve as the special statewide grand jury and make arrangements with the grand jury coordinator in the applicable county, or with the presiding judge or whoever is charged with scheduling the grand jury hearings, in order to ensure orderly coordination and use of the grand jurors time for both regular grand jury duties and special statewide grand jury duties. Whenever the Attorney General impanels a special statewide grand jury, the prosecuting attorney representing the Attorney General shall inform the special statewide grand jury at the outset of the case that the special statewide grand jury is acting as a special statewide grand jury with statewide jurisdiction.

(2) For special statewide grand juries impaneled pursuant to this subdivision, the Attorney General may issue subpoenas for documents and witnesses located anywhere in the state in order to obtain evidence to present to the special statewide grand jury. The special statewide grand jury may hear all evidence in the form of testimony or physical evidence presented to the special statewide grand jury, irrespective of the location of the witness or physical evidence prior to subpoena. The special statewide grand jury impaneled pursuant to this subdivision may indict a person or persons with charges for crimes that occurred in counties other than where the special statewide grand jury is impaneled. The indictment shall then be submitted to the court in any county in which any of the charges could otherwise have been properly brought. The court where the indictment is filed under this subdivision shall have proper jurisdiction over all counts in the indictment.

(3) Notwithstanding Section 944, an indictment found by a special statewide grand jury convened pursuant to this subdivision and endorsed as a true bill by the special statewide grand jury foreperson, may be presented to the court, as set forth in paragraph (2), solely by the Attorney General and within five court days of the endorsement of the indictment. For indictments presented to the court in this manner, the Attorney General shall also file with the court or court clerk, at the time of presenting the indictment, an affidavit signed by the special statewide grand jury foreperson attesting that all the jurors who voted on the indictment heard all of the evidence presented by the Attorney General, and that a proper number of jurors voted for the indictment pursuant to Section 940. The Attorney General s office shall be responsible for prosecuting an indictment produced by the special statewide grand jury.

(4) If a defendant makes a timely and successful challenge to the Attorney General s right to convene a special statewide grand jury by clearly demonstrating that the charges brought are not encompassed by this subdivision, the court shall dismiss the indictment without prejudice to the Attorney General, who may bring the same or other charges against the defendant at a later date by way of another special statewide grand jury, properly convened, or a regular grand jury, or by any other procedure available.

(5) The provisions of Section 939.71 shall apply to the special statewide grand jury.

(6) Unless otherwise set forth in this section, a law applying to a regular grand jury impaneled pursuant to Section 23 of Article I of the California Constitution shall apply to a special statewide grand jury unless the application of the law to a special statewide grand jury would substantially interfere with the execution of one or more of the provisions of this section. If there is substantial interference, the provision governing the special statewide grand jury will govern.

(d) Upon certification by the Attorney General, a statement of the costs directly related to the impanelment and activities of the grand jury pursuant to subdivisions (b) and (c) from the presiding judge of the superior court where the grand jury was impaneled shall be submitted for state reimbursement of the costs to the county or courts.

(Amended by Stats. 2012, Ch. 568, Sec. 2. Effective January 1, 2013.)



924

Every grand juror who willfully discloses the fact of an information or indictment having been made for a felony, until the defendant has been arrested, is guilty of a misdemeanor.

(Added by Stats. 1959, Ch. 501.)



924.1

(a) Every grand juror who, except when required by a court, willfully discloses any evidence adduced before the grand jury, or anything which he himself or any other member of the grand jury has said, or in what manner he or she or any other grand juror has voted on a matter before them, is guilty of a misdemeanor.

(b) Every interpreter for the disabled appointed to assist a member of the grand jury pursuant to Section 939.11 who, except when required by a court, willfully discloses any evidence adduced before the grand jury, or anything which he or she or any member of the grand jury has said, or in what manner any grand juror has voted on a matter before them, is guilty of a misdemeanor.

(Amended by Stats. 1986, Ch. 357, Sec. 1.)



924.2

Each grand juror shall keep secret whatever he himself or any other grand juror has said, or in what manner he or any other grand juror has voted on a matter before them. Any court may require a grand juror to disclose the testimony of a witness examined before the grand jury, for the purpose of ascertaining whether it is consistent with that given by the witness before the court, or to disclose the testimony given before the grand jury by any person, upon a charge against such person for perjury in giving his testimony or upon trial therefor.

(Added by Stats. 1959, Ch. 501.)



924.3

A grand juror cannot be questioned for anything he may say or any vote he may give in the grand jury relative to a matter legally pending before the jury, except for a perjury of which he may have been guilty in making an accusation or giving testimony to his fellow jurors.

(Added by Stats. 1959, Ch. 501.)



924.4

Notwithstanding the provisions of Sections 924.1 and 924.2, any grand jury or, if the grand jury is no longer impaneled, the presiding judge of the superior court, may pass on and provide the succeeding grand jury with any records, information, or evidence acquired by the grand jury during the course of any investigation conducted by it during its term of service, except any information or evidence that relates to a criminal investigation or that could form part or all of the basis for issuance of an indictment. Transcripts of testimony reported during any session of the grand jury shall be made available to the succeeding grand jury upon its request.

(Amended by Stats. 2002, Ch. 784, Sec. 536. Effective January 1, 2003.)



924.6

If no indictment is returned, the court that impaneled the grand jury shall, upon application of either party, order disclosure of all or part of the testimony of a witness before the grand jury to a defendant and the prosecutor in connection with any pending or subsequent criminal proceeding before any court if the court finds following an in camera hearing, which shall include the court s review of the grand jury s testimony, that the testimony is relevant, and appears to be admissible.

(Added by Stats. 1975, Ch. 34.)






ARTICLE 2. Investigation of County, City, and District Affairs

925

The grand jury shall investigate and report on the operations, accounts, and records of the officers, departments, or functions of the county including those operations, accounts, and records of any special legislative district or other district in the county created pursuant to state law for which the officers of the county are serving in their ex officio capacity as officers of the districts. The investigations may be conducted on some selective basis each year, but the grand jury shall not duplicate any examination of financial statements which has been performed by or for the board of supervisors pursuant to Section 25250 of the Government Code; this provision shall not be construed to limit the power of the grand jury to investigate and report on the operations, accounts, and records of the officers, departments, or functions of the county. The grand jury may enter into a joint contract with the board of supervisors to employ the services of an expert as provided for in Section 926.

(Repealed and added by Stats. 1977, Ch. 107.)



925a

The grand jury may at any time examine the books and records of any incorporated city or joint powers agency located in the county. In addition to any other investigatory powers granted by this chapter, the grand jury may investigate and report upon the operations, accounts, and records of the officers, departments, functions, and the method or system of performing the duties of any such city or joint powers agency and make such recommendations as it may deem proper and fit.

The grand jury may investigate and report upon the needs of all joint powers agencies in the county, including the abolition or creation of agencies and the equipment for, or the method or system of performing the duties of, the several agencies. It shall cause a copy of any such report to be transmitted to the governing body of any affected agency.

As used in this section, joint powers agency means an agency described in Section 6506 of the Government Code whose jurisdiction encompasses all or part of a county.

(Amended by Stats. 1983, Ch. 590, Sec. 1.)



926

(a) If, in the judgment of the grand jury, the services of one or more experts are necessary for the purposes of Sections 925, 925a, 928, 933.1, and 933.5 or any of them, the grand jury may employ one or more experts, at an agreed compensation, to be first approved by the court. If, in the judgment of the grand jury, the services of assistants to such experts are required, the grand jury may employ such assistants, at a compensation to be agreed upon and approved by the court. Expenditures for the services of experts and assistants for the purposes of Section 933.5 shall not exceed the sum of thirty thousand dollars ($30,000) annually, unless such expenditures shall also be approved by the board of supervisors.

(b) When making an examination of the books, records, accounts, and documents maintained and processed by the county assessor, the grand jury, with the consent of the board of supervisors, may employ expert auditors or appraisers to assist in the examination. Auditors and appraisers, while performing pursuant to the directive of the grand jury, shall have access to all records and documents that may be inspected by the grand jury subject to the same limitations on public disclosure as apply to the grand jury.

(c) Any contract entered into by a grand jury pursuant to this section may include services to be performed after the discharge of the jury, but in no event may a jury contract for services to be performed later than six months after the end of the fiscal year during which the jury was impaneled.

(d) Any contract entered into by a grand jury pursuant to this section shall stipulate that the product of that contract shall be delivered on or before a time certain to the then-current grand jury of that county for such use as that jury finds appropriate to its adopted objectives.

(Amended by Stats. 1988, Ch. 1297, Sec. 4.5.)



927

A grand jury may, and when requested by the board of supervisors shall, investigate and report upon the needs for increase or decrease in salaries of the county-elected officials. A copy of such report shall be transmitted to the board of supervisors.

(Amended by Stats. 1976, Ch. 481.)



928

Every grand jury may investigate and report upon the needs of all county officers in the county, including the abolition or creation of offices and the equipment for, or the method or system of performing the duties of, the several offices. Such investigation and report shall be conducted selectively each year. The grand jury shall cause a copy of such report to be transmitted to each member of the board of supervisors of the county.

(Amended by Stats. 1981, Ch. 800, Sec. 5.)



929

As to any matter not subject to privilege, with the approval of the presiding judge of the superior court or the judge appointed by the presiding judge to supervise the grand jury, a grand jury may make available to the public part or all of the evidentiary material, findings, and other information relied upon by, or presented to, a grand jury for its final report in any civil grand jury investigation provided that the name of any person, or facts that lead to the identity of any person who provided information to the grand jury, shall not be released. Prior to granting approval pursuant to this section, a judge may require the redaction or masking of any part of the evidentiary material, findings, or other information to be released to the public including, but not limited to, the identity of witnesses and any testimony or materials of a defamatory or libelous nature.

(Added by Stats. 1998, Ch. 79, Sec. 1. Effective January 1, 1999.)



930

If any grand jury shall, in the report above mentioned, comment upon any person or official who has not been indicted by such grand jury such comments shall not be deemed to be privileged.

(Added by Stats. 1959, Ch. 501.)



931

All expenses of the grand jurors incurred under this article shall be paid by the treasurer of the county out of the general fund of the county upon warrants drawn by the county auditor upon the written order of the judge of the superior court of the county.

(Added by Stats. 1959, Ch. 501.)



932

After investigating the books and accounts of the various officials of the county, as provided in the foregoing sections of this article, the grand jury may order the district attorney of the county to institute suit to recover any money that, in the judgment of the grand jury, may from any cause be due the county. The order of the grand jury, certified by the foreman of the grand jury and filed with the clerk of the superior court of the county, shall be full authority for the district attorney to institute and maintain any such suit.

(Amended by Stats. 2002, Ch. 784, Sec. 537. Effective January 1, 2003.)



933

(a) Each grand jury shall submit to the presiding judge of the superior court a final report of its findings and recommendations that pertain to county government matters during the fiscal or calendar year. Final reports on any appropriate subject may be submitted to the presiding judge of the superior court at any time during the term of service of a grand jury. A final report may be submitted for comment to responsible officers, agencies, or departments, including the county board of supervisors, when applicable, upon finding of the presiding judge that the report is in compliance with this title. For 45 days after the end of the term, the foreperson and his or her designees shall, upon reasonable notice, be available to clarify the recommendations of the report.

(b) One copy of each final report, together with the responses thereto, found to be in compliance with this title shall be placed on file with the clerk of the court and remain on file in the office of the clerk. The clerk shall immediately forward a true copy of the report and the responses to the State Archivist who shall retain that report and all responses in perpetuity.

(c) No later than 90 days after the grand jury submits a final report on the operations of any public agency subject to its reviewing authority, the governing body of the public agency shall comment to the presiding judge of the superior court on the findings and recommendations pertaining to matters under the control of the governing body, and every elected county officer or agency head for which the grand jury has responsibility pursuant to Section 914.1 shall comment within 60 days to the presiding judge of the superior court, with an information copy sent to the board of supervisors, on the findings and recommendations pertaining to matters under the control of that county officer or agency head and any agency or agencies which that officer or agency head supervises or controls. In any city and county, the mayor shall also comment on the findings and recommendations. All of these comments and reports shall forthwith be submitted to the presiding judge of the superior court who impaneled the grand jury. A copy of all responses to grand jury reports shall be placed on file with the clerk of the public agency and the office of the county clerk, or the mayor when applicable, and shall remain on file in those offices. One copy shall be placed on file with the applicable grand jury final report by, and in the control of the currently impaneled grand jury, where it shall be maintained for a minimum of five years.

(d) As used in this section agency includes a department.

(Amended by Stats. 2002, Ch. 784, Sec. 538. Effective January 1, 2003.)



933.05

(a) For purposes of subdivision (b) of Section 933, as to each grand jury finding, the responding person or entity shall indicate one of the following:

(1) The respondent agrees with the finding.

(2) The respondent disagrees wholly or partially with the finding, in which case the response shall specify the portion of the finding that is disputed and shall include an explanation of the reasons therefor.

(b) For purposes of subdivision (b) of Section 933, as to each grand jury recommendation, the responding person or entity shall report one of the following actions:

(1) The recommendation has been implemented, with a summary regarding the implemented action.

(2) The recommendation has not yet been implemented, but will be implemented in the future, with a timeframe for implementation.

(3) The recommendation requires further analysis, with an explanation and the scope and parameters of an analysis or study, and a timeframe for the matter to be prepared for discussion by the officer or head of the agency or department being investigated or reviewed, including the governing body of the public agency when applicable. This timeframe shall not exceed six months from the date of publication of the grand jury report.

(4) The recommendation will not be implemented because it is not warranted or is not reasonable, with an explanation therefor.

(c) However, if a finding or recommendation of the grand jury addresses budgetary or personnel matters of a county agency or department headed by an elected officer, both the agency or department head and the board of supervisors shall respond if requested by the grand jury, but the response of the board of supervisors shall address only those budgetary or personnel matters over which it has some decisionmaking authority. The response of the elected agency or department head shall address all aspects of the findings or recommendations affecting his or her agency or department.

(d) A grand jury may request a subject person or entity to come before the grand jury for the purpose of reading and discussing the findings of the grand jury report that relates to that person or entity in order to verify the accuracy of the findings prior to their release.

(e) During an investigation, the grand jury shall meet with the subject of that investigation regarding the investigation, unless the court, either on its own determination or upon request of the foreperson of the grand jury, determines that such a meeting would be detrimental.

(f) A grand jury shall provide to the affected agency a copy of the portion of the grand jury report relating to that person or entity two working days prior to its public release and after the approval of the presiding judge. No officer, agency, department, or governing body of a public agency shall disclose any contents of the report prior to the public release of the final report.

(Amended by Stats. 1997, Ch. 443, Sec. 5. Effective January 1, 1998.)



933.06

(a) Notwithstanding Sections 916 and 940, in a county having a population of 20,000 or less, a final report may be adopted and submitted pursuant to Section 933 with the concurrence of at least 10 grand jurors if all of the following conditions are met:

(1) The grand jury consisting of 19 persons has been impaneled pursuant to law, and the membership is reduced from 19 to fewer than 12.

(2) The vacancies have not been filled pursuant to Section 908.1 within 30 days from the time that the clerk of the superior court is given written notice that the vacancy has occurred.

(3) A final report has not been submitted by the grand jury pursuant to Section 933.

(b) Notwithstanding Section 933, no responsible officers, agencies, or departments shall be required to comment on a final report submitted pursuant to this section.

(Amended by Stats. 2001, Ch. 854, Sec. 40. Effective January 1, 2002.)



933.1

A grand jury may at any time examine the books and records of a redevelopment agency, a housing authority, created pursuant to Division 24 (commencing with Section 33000) of the Health and Safety Code, or a joint powers agency created pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code, and, in addition to any other investigatory powers granted by this chapter, may investigate and report upon the method or system of performing the duties of such agency or authority.

(Amended by Stats. 1986, Ch. 279, Sec. 1.)



933.5

A grand jury may at any time examine the books and records of any special-purpose assessing or taxing district located wholly or partly in the county or the local agency formation commission in the county, and, in addition to any other investigatory powers granted by this chapter, may investigate and report upon the method or system of performing the duties of such district or commission.

(Amended by Stats. 1979, Ch. 306.)



933.6

A grand jury may at any time examine the books and records of any nonprofit corporation established by or operated on behalf of a public entity the books and records of which it is authorized by law to examine, and, in addition to any other investigatory powers granted by this chapter, may investigate and report upon the method or system of performing the duties of such nonprofit corporation.

(Added by Stats. 1986, Ch. 279, Sec. 2.)






ARTICLE 3. Legal and Other Assistants for Grand Juries

934

(a) The grand jury may, at all times, request the advice of the court, or the judge thereof, the district attorney, the county counsel, or the Attorney General. Unless advice is requested, the judge of the court, or county counsel as to civil matters, shall not be present during the sessions of the grand jury.

(b) The Attorney General may grant or deny a request for advice from the grand jury. If the Attorney General grants a request for advice from the grand jury, the Attorney General shall fulfill that request within existing financial and staffing resources.

(Amended by Stats. 1998, Ch. 230, Sec. 3. Effective January 1, 1999.)



935

The district attorney of the county may at all times appear before the grand jury for the purpose of giving information or advice relative to any matter cognizable by the grand jury, and may interrogate witnesses before the grand jury whenever he thinks it necessary. When a charge against or involving the district attorney, or assistant district attorney, or deputy district attorney, or anyone employed by or connected with the office of the district attorney, is being investigated by the grand jury, such district attorney, or assistant district attorney, or deputy district attorney, or all or anyone or more of them, shall not be allowed to be present before such grand jury when such charge is being investigated, in an official capacity but only as a witness, and he shall only be present while a witness and after his appearance as such witness shall leave the place where the grand jury is holding its session.

(Added by Stats. 1959, Ch. 501.)



936

When requested so to do by the grand jury of any county, the Attorney General may employ special counsel and special investigators, whose duty it shall be to investigate and present the evidence in such investigation to such grand jury.

The services of such special counsel and special investigators shall be a county charge of such county.

(Added by Stats. 1959, Ch. 501.)



936.5

(a) When requested to do so by the grand jury of any county, the presiding judge of the superior court may employ special counsel and special investigators, whose duty it shall be to investigate and present the evidence of the investigation to the grand jury.

(b) Prior to the appointment, the presiding judge shall conduct an evidentiary hearing and find that a conflict exists that would prevent the local district attorney, the county counsel, and the Attorney General from performing such investigation. Notice of the hearing shall be given to each of them unless he or she is a subject of the investigation. The finding of the presiding judge may be appealed by the district attorney, the county counsel, or the Attorney General. The order shall be stayed pending the appeal made under this section.

(c) The authority to appoint is contingent upon the certification by the auditor-comptroller of the county, that the grand jury has funds appropriated to it sufficient to compensate the special counsel and investigator for services rendered pursuant to the court order. In the absence of a certification the court has no authority to appoint. In the event the county board of supervisors or a member thereof is under investigation, the county has an obligation to appropriate the necessary funds.

(Added by Stats. 1980, Ch. 290, Sec. 2.)



936.7

(a) In a county of the eighth class, as defined by Sections 28020 and 28029 of the Government Code, upon a request by the grand jury, the presiding judge of the superior court may retain, in the name of the county, a special counsel to the grand jury. The request shall be presented to the presiding judge in camera, by an affidavit, executed by the foreperson of the grand jury, which specifies the reason for the request and the nature of the services sought, and which certifies that the appointment of the special counsel is reasonably necessary to aid the work of the grand jury. The affidavit shall be confidential and its contents may not be made public except by order of the presiding judge upon a showing of good cause. The special counsel shall be selected by the presiding judge following submission of the name of the nominee to the board of supervisors for comment.

The special counsel shall be retained under a contract executed by the presiding judge in the name of the county. The contract shall contain the following terms:

(1) The types of legal services to be rendered to the grand jury; provided, (i) that the special counsel s duties shall not include any legal advisory, investigative, or prosecutorial service which by statute is vested within the powers of the district attorney, and (ii) that the special counsel may not perform any investigative or prosecutorial service whatsoever except upon advance written approval by the presiding judge which specifies the number of hours of these services, the hourly rate therefor, and the subject matter of the inquiry.

(2) The hourly rate of compensation of the special counsel for legal advisory services delivered, together with a maximum contract amount payable for all services rendered under the contract during the term thereof, and all service authorizations issued pursuant thereto.

(3) That the contract may be canceled in advance of the expiration of its term by the presiding judge pursuant to service upon the special counsel of 10 days advance written notice.

(b) The maximum contract amount shall be determined by the board of supervisors and included in the grand jury s annual operational budget. The maximum amount shall be subject to increase by the presiding judge through contract amendment during the term thereof, subject to and in compliance with the procedure prescribed by Section 914.5.

(c) The contract shall constitute a public record and shall be subject to public inspection and copying pursuant to the provisions of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code). However, at the sole discretion of the board of supervisors, any or all of the following steps may be taken:

(1) The nomination by the presiding judge, and any or all actions by the board of supervisors in commenting upon the nominee and the comments, may be made confidential.

(2) The deliberations and actions may be undertaken in meetings from which the public is excluded, and the communication containing comments may constitute a confidential record which is not subject to public inspection or copying except at the sole discretion of the board of supervisors. Moreover, any written authorization by the presiding judge pursuant to paragraph (1) of subdivision (a) shall constitute a confidential record which is not subject to public inspection or copying except in connection with a dispute concerning compensation for services rendered.

(Added by Stats. 1988, Ch. 886, Sec. 2.)



937

The grand jury or district attorney may require by subpoena the attendance of any person before the grand jury as interpreter. While his services are necessary, such interpreter may be present at the examination of witnesses before the grand jury. The compensation for services of such interpreter constitutes a charge against the county, and shall be fixed by the grand jury.

(Amended by Stats. 1976, Ch. 1264.)



938

(a) Whenever criminal causes are being investigated before the grand jury, it shall appoint a competent stenographic reporter. He shall be sworn and shall report in shorthand the testimony given in such causes and shall transcribe the shorthand in all cases where an indictment is returned or accusation presented.

(b) At the request of the grand jury, the reporter shall also prepare transcripts of any testimony reported during any session of the immediately preceding grand jury.

(Amended by Stats. 1975, Ch. 298.)



938.1

(a) If an indictment has been found or accusation presented against a defendant, such stenographic reporter shall certify and deliver to the clerk of the superior court in the county an original transcription of the reporter s shorthand notes and a copy thereof and as many additional copies as there are defendants, other than fictitious defendants, regardless of the number of charges or fictitious defendants included in the same investigation. The reporter shall complete the certification and delivery within 10 days after the indictment has been found or the accusation presented unless the court for good cause makes an order extending the time. The time shall not be extended more than 20 days. The clerk shall file the original of the transcript, deliver a copy of the transcript to the district attorney immediately upon receipt thereof and deliver a copy of such transcript to each such defendant or the defendant s attorney. If the copy of the testimony is not served as provided in this section, the court shall on motion of the defendant continue the trial to such time as may be necessary to secure to the defendant receipt of a copy of such testimony 10 days before such trial. If several criminal charges are investigated against a defendant on one investigation and thereafter separate indictments are returned or accusations presented upon said several charges, the delivery to such defendant or the defendant s attorney of one copy of the transcript of such investigation shall be a compliance with this section as to all of such indictments or accusations.

(b) The transcript shall not be open to the public until 10 days after its delivery to the defendant or the defendant s attorney. Thereafter the transcript shall be open to the public unless the court orders otherwise on its own motion or on motion of a party pending a determination as to whether all or part of the transcript should be sealed. If the court determines that there is a reasonable likelihood that making all or any part of the transcript public may prejudice a defendant s right to a fair and impartial trial, that part of the transcript shall be sealed until the defendant s trial has been completed.

(Amended by Stats. 2002, Ch. 784, Sec. 539. Effective January 1, 2003.)



938.2

(a) For preparing any transcript in any case pursuant to subdivision (a) of Section 938.1, the stenographic reporter shall draw no salary or fees from the county for preparing such transcript in any case until all such transcripts of testimony in such case so taken by him are written up and delivered. Before making the order for payment to the reporter, the judge of the superior court shall require the reporter to show by affidavit or otherwise that he has written up and delivered all testimony taken by him, in accordance with subdivision (a) of Section 938 and Section 938.1.

(b) Before making the order for payment to a reporter who has prepared transcripts pursuant to subdivision (b) of Section 938, the judge of the superior court shall require the reporter to show by affidavit or otherwise that he has written up and delivered all testimony requested of him in accordance with that sudivision.

(Amended by Stats. 1975, Ch. 298.)



938.3

The services of the stenographic reporter shall constitute a charge against the county, and the stenographic reporter shall be compensated for reporting and transcribing at the same rates as prescribed in Sections 69947 to 69954, inclusive, of the Government Code, to be paid out of the county treasury on a warrant of the county auditor when ordered by the judge of the superior court.

(Amended by Stats. 1987, Ch. 828, Sec. 56.)



938.4

The superior court shall arrange for a suitable meeting room and other support as the court determines is necessary for the grand jury. Any costs incurred by the court as a result of this section shall be absorbed by the court or the county from existing resources.

(Added by Stats. 1997, Ch. 443, Sec. 6. Effective January 1, 1998.)






ARTICLE 4. Conduct of Investigations

939

No person other than those specified in Article 3 (commencing with Section 934), and in Sections 939.1, 939.11, and 939.21, and the officer having custody of a prisoner witness while the prisoner is testifying, is permitted to be present during the criminal sessions of the grand jury except the members and witnesses actually under examination. Members of the grand jury who have been excused pursuant to Section 939.5 shall not be present during any part of these proceedings. No persons other than grand jurors shall be permitted to be present during the expression of the opinions of the grand jurors, or the giving of their votes, on any criminal or civil matter before them.

(Amended by Stats. 1998, Ch. 755, Sec. 1. Effective January 1, 1999.)



939.1

The grand jury acting through its foreman and the attorney general or the district attorney may make a joint written request for public sessions of the grand jury. The request shall be filed with the superior court. If the court, or the judge thereof, finds that the subject matter of the investigation affects the general public welfare, involving the alleged corruption, misfeasance, or malfeasance in office or dereliction of duty of public officials or employees or of any person allegedly acting in conjunction or conspiracy with such officials or employees in such alleged acts, the court or judge may make an order directing the grand jury to conduct its investigation in a session or sessions open to the public. The order shall state the finding of the court. The grand jury shall comply with the order.

The conduct of such investigation and the examination of witnesses shall be by the members of the grand jury and the district attorney.

The deliberation of the grand jury and its voting upon such investigation shall be in private session. The grand jury may find indictments based wholly or partially upon the evidence introduced at such public session.

(Added by Stats. 1959, Ch. 501.)



939.11

Any member of the grand jury who has a hearing, sight, or speech disability may request an interpreter when his or her services are necessary to assist the juror to carry out his or her duties. The request shall be filed with the superior court. If the court, or the judge thereof, finds that an interpreter is necessary, the court shall make an order to that effect and may require by subpoena the attendance of any person before the grand jury as interpreter. If the services of an interpreter are necessary, the court shall instruct the grand jury and the interpreter that the interpreter is not to participate in the jury s deliberations in any manner except to facilitate communication between the disabled juror and the other jurors. The court shall place the interpreter under oath not to disclose any grand jury matters, including the testimony of any witness, statements of any grand juror, or the vote of any grand juror, except in the due course of judicial proceedings.

(Added by Stats. 1986, Ch. 357, Sec. 3.)



939.2

A subpoena requiring the attendance of a witness before the grand jury may be signed and issued by the district attorney, his investigator or, upon request of the grand jury, by any judge of the superior court, for witnesses in the state, in support of the prosecution, for those witnesses whose testimony, in his opinion is material in an investigation before the grand jury, and for such other witnesses as the grand jury, upon an investigation pending before them, may direct.

(Amended by Stats. 1971, Ch. 1196.)



939.21

(a) Any prosecution witness before the grand jury in a proceeding involving a violation of Section 243.4, 261, 273a, 273d, 285, 286, 288, 288a, 288.5, or 289, subdivision (1) of Section 314, Section 368, 647.6, or former Section 647a, who is a minor or a dependent person, may, at the discretion of the prosecution, select a person of his or her own choice to attend the testimony of the prosecution witness for the purpose of providing support. The person chosen shall not be a witness in the same proceeding, or a person described in Section 1070 of the Evidence Code.

(b) The grand jury foreperson shall inform any person permitted to attend the grand jury proceedings pursuant to this section that grand jury proceedings are confidential and may not be discussed with anyone not in attendance at the proceedings. The foreperson also shall admonish that person not to prompt, sway, or influence the witness in any way. Nothing in this section shall preclude the presiding judge from exercising his or her discretion to remove a person from the grand jury proceeding whom the judge believes is prompting, swaying, or influencing the witness.

(Amended by Stats. 2004, Ch. 823, Sec. 14. Effective January 1, 2005.)



939.22

(a) Any witness who is called to give testimony under oath before a civil grand jury may have counsel present on his or her behalf while he or she is testifying. Any counsel present before the grand jury pursuant to this subdivision shall comply with all of the following:

(1) Counsel shall not object to any questions asked of the witness or otherwise speak to the grand jury, but may advise the witness during the course of the examination.

(2) Counsel shall not disclose or use anything heard in the grand jury room other than in the representation of the witness he or she represents.

(b) A violation of this section by counsel shall be a violation of the Rules of Professional Conduct and may be reported to the State Bar of California.

(c) Nothing in this section shall be construed to grant a witness a constitutional right to counsel under the United States or California Constitutions nor grant any right to discovery for the subpoenaed witness.

(d) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2011, Ch. 679, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, by its own provisions.)



939.3

In any investigation or proceeding before a grand jury for any felony offense when a person refuses to answer a question or produce evidence of any other kind on the ground that he may be incriminated thereby, proceedings may be had under Section 1324.

(Added by Stats. 1959, Ch. 501.)



939.4

The foreman may administer an oath to any witness appearing before the grand jury.

(Added by Stats. 1959, Ch. 501.)



939.5

Before considering a charge against any person, the foreman of the grand jury shall state to those present the matter to be considered and the person to be charged with an offense in connection therewith. He shall direct any member of the grand jury who has a state of mind in reference to the case or to either party which will prevent him from acting impartially and without prejudice to the substantial rights of the party to retire. Any violation of this section by the foreman or any member of the grand jury is punishable by the court as a contempt.

(Added by Stats. 1959, Ch. 501.)



939.6

(a) Subject to subdivision (b), in the investigation of a charge, the grand jury shall receive no other evidence than what is:

(1) Given by witnesses produced and sworn before the grand jury;

(2) Furnished by writings, material objects, or other things presented to the senses; or

(3) Contained in a deposition that is admissible under subdivision 3 of Section 686.

(b) Except as provided in subdivision (c), the grand jury shall not receive any evidence except that which would be admissible over objection at the trial of a criminal action, but the fact that evidence that would have been excluded at trial was received by the grand jury does not render the indictment void where sufficient competent evidence to support the indictment was received by the grand jury.

(c) Notwithstanding Section 1200 of the Evidence Code, as to the evidence relating to the foundation for admissibility into evidence of documents, exhibits, records, and other items of physical evidence, the evidence to support the indictment may be based in whole or in part upon the sworn testimony of a law enforcement officer relating the statement of a declarant made out of court and offered for the truth of the matter asserted. Any law enforcement officer testifying as to a hearsay statement pursuant to this subdivision shall have either five years of law enforcement experience or have completed a training course certified by the Commission on Peace Officer Standards and Training that includes training in the investigation and reporting of cases and testifying at preliminary hearings.

(Amended by Stats. 1998, Ch. 757, Sec. 4. Effective January 1, 1999.)



939.7

The grand jury is not required to hear evidence for the defendant, but it shall weigh all the evidence submitted to it, and when it has reason to believe that other evidence within its reach will explain away the charge, it shall order the evidence to be produced, and for that purpose may require the district attorney to issue process for the witnesses.

(Added by Stats. 1959, Ch. 501.)



939.71

(a) If the prosecutor is aware of exculpatory evidence, the prosecutor shall inform the grand jury of its nature and existence. Once the prosecutor has informed the grand jury of exculpatory evidence pursuant to this section, the prosecutor shall inform the grand jury of its duties under Section 939.7. If a failure to comply with the provisions of this section results in substantial prejudice, it shall be grounds for dismissal of the portion of the indictment related to that evidence.

(b) It is the intent of the Legislature by enacting this section to codify the holding in Johnson v. Superior Court, 15 Cal. 3d 248, and to affirm the duties of the grand jury pursuant to Section 939.7.

(Added by Stats. 1997, Ch. 22, Sec. 1. Effective January 1, 1998.)



939.8

The grand jury shall find an indictment when all the evidence before it, taken together, if unexplained or uncontradicted, would, in its judgment, warrant a conviction by a trial jury.

(Added by Stats. 1959, Ch. 501.)



939.9

A grand jury shall make no report, declaration, or recommendation on any matter except on the basis of its own investigation of the matter made by such grand jury. A grand jury shall not adopt as its own the recommendation of another grand jury unless the grand jury adopting such recommendation does so after its own investigation of the matter as to which the recommendation is made, as required by this section.

(Added by Stats. 1959, Ch. 501.)



939.91

(a) A grand jury which investigates a charge against a person, and as a result thereof cannot find an indictment against such person, shall, at the request of such person and upon the approval of the court which impaneled the grand jury, report or declare that a charge against such person was investigated and that the grand jury could not as a result of the evidence presented find an indictment. The report or declaration shall be issued upon completion of the investigation of the suspected criminal conduct, or series of related suspected criminal conduct, and in no event beyond the end of the grand jury s term.

(b) A grand jury shall, at the request of the person called and upon the approval of the court which impaneled the grand jury, report or declare that any person called before the grand jury for a purpose, other than to investigate a charge against such person, was called only as a witness to an investigation which did not involve a charge against such person. The report or declaration shall be issued upon completion of the investigation of the suspected criminal conduct, or series of related suspected criminal conduct, and in no event beyond the end of the grand jury s term.

(Added by Stats. 1975, Ch. 467.)












TITLE 5. THE PLEADINGS

CHAPTER 1. Finding and Presentment of the Indictment

940

An indictment cannot be found without concurrence of at least 14 grand jurors in a county in which the required number of members of the grand jury prescribed by Section 888.2 is 23, at least eight grand jurors in a county in which the required number of members is 11, and at least 12 grand jurors in all other counties. When so found it shall be endorsed, A true bill, and the endorsement shall be signed by the foreman of the grand jury.

(Amended by Stats. 1994, Ch. 295, Sec. 2. Effective January 1, 1995.)



943

When an indictment is found, the names of the witnesses examined before the Grand Jury, or whose depositions may have been read before them, must be inserted at the foot of the indictment, or indorsed thereon, before it is presented to the Court.

(Enacted 1872.)



944

An indictment, when found by the grand jury, must be presented by their foreman, in their presence, to the court, and must be filed with the clerk. No recommendation as to the dollar amount of bail to be fixed shall be made to any court by any grand jury.

(Amended by Stats. 1974, Ch. 695.)



945

When an indictment is found against a defendant not in custody, the same proceedings must be had as are prescribed in Sections 979 to 984, inclusive, against a defendant who fails to appear for arraignment.

(Enacted 1872.)






CHAPTER 2. Rules of Pleading

948

All the forms of pleading in criminal actions, and the rules by which the sufficiency of pleadings is to be determined, are those prescribed by this Code.

(Enacted 1872.)



949

The first pleading on the part of the people in the superior court in a felony case is the indictment, information, or the complaint in any case certified to the superior court under Section 859a. The first pleading on the part of the people in a misdemeanor or infraction case is the complaint except as otherwise provided by law. The first pleading on the part of the people in a proceeding pursuant to Section 3060 of the Government Code is an accusation.

(Amended by Stats. 1998, Ch. 931, Sec. 373. Effective September 28, 1998.)



950

The accusatory pleading must contain:

1. The title of the action, specifying the name of the court to which the same is presented, and the names of the parties;

2. A statement of the public offense or offenses charged therein.

(Amended by Stats. 1951, Ch. 1674.)



951

An indictment or information may be in substantially the following form: The people of the State of California against A. B. In the superior court of the State of California, in and for the county of ____. The grand jury (or the district attorney) of the county of ____ hereby accuses A. B. of a felony (or misdemeanor), to wit: (giving the name of the crime, as murder, burglary, etc.), in that on or about the ____ day of ____, 19__, in the county of ____, State of California, he (here insert statement of act or omission, as for example, murdered C. D. ).

(Amended by Stats. 1927, Ch. 613.)



952

In charging an offense, each count shall contain, and shall be sufficient if it contains in substance, a statement that the accused has committed some public offense therein specified. Such statement may be made in ordinary and concise language without any technical averments or any allegations of matter not essential to be proved. It may be in the words of the enactment describing the offense or declaring the matter to be a public offense, or in any words sufficient to give the accused notice of the offense of which he is accused. In charging theft it shall be sufficient to allege that the defendant unlawfully took the labor or property of another.

(Amended by Stats. 1929, Ch. 159.)



953

When a defendant is charged by a fictitious or erroneous name, and in any stage of the proceedings his true name is discovered, it must be inserted in the subsequent proceedings, referring to the fact of his being charged by the name mentioned in the accusatory pleading.

(Amended by Stats. 1951, Ch. 1674.)



954

An accusatory pleading may charge two or more different offenses connected together in their commission, or different statements of the same offense or two or more different offenses of the same class of crimes or offenses, under separate counts, and if two or more accusatory pleadings are filed in such cases in the same court, the court may order them to be consolidated. The prosecution is not required to elect between the different offenses or counts set forth in the accusatory pleading, but the defendant may be convicted of any number of the offenses charged, and each offense of which the defendant is convicted must be stated in the verdict or the finding of the court; provided, that the court in which a case is triable, in the interests of justice and for good cause shown, may in its discretion order that the different offenses or counts set forth in the accusatory pleading be tried separately or divided into two or more groups and each of said groups tried separately. An acquittal of one or more counts shall not be deemed an acquittal of any other count.

(Amended by Stats. 1951, Ch. 1674.)



954.1

In cases in which two or more different offenses of the same class of crimes or offenses have been charged together in the same accusatory pleading, or where two or more accusatory pleadings charging offenses of the same class of crimes or offenses have been consolidated, evidence concerning one offense or offenses need not be admissible as to the other offense or offenses before the jointly charged offenses may be tried together before the same trier of fact.

(Added June 5, 1990, by initiative Proposition 115, Sec. 19.)



955

The precise time at which the offense was committed need not be stated in the accusatory pleading, but it may be alleged to have been committed at any time before the finding or filing thereof, except where the time is a material ingredient in the offense.

(Amended by Stats. 1951, Ch. 1674.)



956

When an offense involves the commission of, or an attempt to commit a private injury, and is described with sufficient certainty in other respects to identify the act, an erroneous allegation as to the person injured, or intended to be injured, or of the place where the offense was committed, or of the property involved in its commission, is not material.

(Amended by Stats. 1927, Ch. 611.)



957

The words used in an accusatory pleading are construed in their usual acceptance in common language, except such words and phrases as are defined by law, which are construed according to their legal meaning.

(Amended by Stats. 1951, Ch. 1674.)



958

Words used in a statute to define a public offense need not be strictly pursued in the accusatory pleading, but other words conveying the same meaning may be used.

(Amended by Stats. 1951, Ch. 1674.)



959

The accusatory pleading is sufficient if it can be understood therefrom:

1. That it is filed in a court having authority to receive it, though the name of the court be not stated.

2. If an indictment, that it was found by a grand jury of the county in which the court was held, or if an information, that it was subscribed and presented to the court by the district attorney of the county in which the court was held.

3. If a complaint, that it is made and subscribed by some natural person and sworn to before some officer entitled to administer oaths.

4. That the defendant is named, or if his name is unknown, that he is described by a fictitious name, with a statement that his true name is to the grand jury, district attorney, or complainant, as the case may be, unknown.

5. That the offense charged therein is triable in the court in which it is filed, except in case of a complaint filed with a magistrate for the purposes of a preliminary examination.

6. That the offense was committed at some time prior to the filing of the accusatory pleading.

(Amended by Stats. 1951, Ch. 1674.)



959.1

(a) Notwithstanding Sections 740, 806, 949, and 959 or any other law to the contrary, a criminal prosecution may be commenced by filing an accusatory pleading in electronic form with the magistrate or in a court having authority to receive it.

(b) As used in this section, accusatory pleadings include, but are not limited to, the complaint, the information, and the indictment.

(c) A magistrate or court is authorized to receive and file an accusatory pleading in electronic form if all of the following conditions are met:

(1) The accusatory pleading is issued in the name of, and transmitted by, a public prosecutor or law enforcement agency filing pursuant to Chapter 5c (commencing with Section 853.5) or Chapter 5d (commencing with Section 853.9), or by a clerk of the court with respect to complaints issued for the offenses of failure to appear, pay a fine, or comply with an order of the court.

(2) The magistrate or court has the facility to electronically store the accusatory pleading for the statutory period of record retention.

(3) The magistrate or court has the ability to reproduce the accusatory pleading in physical form upon demand and payment of any costs involved.

An accusatory pleading shall be deemed to have been filed when it has been received by the magistrate or court.

When transmitted in electronic form, the accusatory pleading shall be exempt from any requirement that it be subscribed by a natural person. It is sufficient to satisfy any requirement that an accusatory pleading, or any part of it, be sworn to before an officer entitled to administer oaths, if the pleading, or any part of it, was in fact sworn to and the electronic form indicates which parts of the pleading were sworn to and the name of the officer who administered the oath.

(d) Notwithstanding any other law, a notice to appear issued on a form approved by the Judicial Council may be received and filed by a court in electronic form, if the following conditions are met:

(1) The notice to appear is issued and transmitted by a law enforcement agency prosecuting pursuant to Chapter 5c (commencing with Section 853.5) or Chapter 5d (commencing with Section 853.9) of Title 3 of Part 2 of this code, or Chapter 2 (commencing with Section 40300) of Division 17 of the Vehicle Code.

(2) The court has all of the following:

(A) The ability to receive the notice to appear in electronic format.

(B) The facility to electronically store an electronic copy and the data elements of the notice to appear for the statutory period of record retention.

(C) The ability to reproduce the electronic copy of the notice to appear and those data elements in printed form upon demand and payment of any costs involved.

(3) The issuing agency has the ability to reproduce the notice to appear in physical form upon demand and payment of any costs involved.

(e) A notice to appear that is received under subdivision (d) is deemed to have been filed when it has been accepted by the court and is in the form approved by the Judicial Council.

(f) If transmitted in electronic form, the notice to appear is deemed to have been signed by the defendant if it includes a digitized facsimile of the defendant s signature on the notice to appear. A notice to appear filed electronically under subdivision (d) need not be subscribed by the citing officer. An electronically submitted notice to appear need not be verified by the citing officer with a declaration under penalty of perjury if the electronic form indicates which parts of the notice are verified by that declaration and the name of the officer making the declaration.

(Amended by Stats. 2006, Ch. 567, Sec. 23. Effective January 1, 2007.)



960

No accusatory pleading is insufficient, nor can the trial, judgment, or other proceeding thereon be affected by reason of any defect or imperfection in matter of form which does not prejudice a substantial right of the defendant upon the merits.

(Amended by Stats. 1951, Ch. 1674.)



961

Neither presumptions of law, nor matters of which judicial notice is authorized or required to be taken, need be stated in an accusatory pleading.

(Amended by Stats. 1965, Ch. 299.)



962

In pleading a judgment or other determination of, or proceeding before, a Court or officer of special jurisdiction, it is not necessary to state the facts constituting jurisdiction; but the judgment or determination may be stated as given or made, or the proceedings had. The facts constituting jurisdiction, however, must be established on the trial.

(Enacted 1872.)



963

In pleading a private statute, or an ordinance of a county or a municipal corporation, or a right derived therefrom, it is sufficient to refer to the statute or ordinance by its title and the day of its passage, and the court must thereupon take judicial notice thereof in the same manner that it takes judicial notice of matters listed in Section 452 of the Evidence Code.

(Amended by Stats. 1965, Ch. 299.)



964

(a) In each county, the district attorney and the courts, in consultation with any local law enforcement agencies that may desire to provide information or other assistance, shall establish a mutually agreeable procedure to protect confidential personal information regarding any witness or victim contained in a police report, arrest report, or investigative report if one of these reports is submitted to a court by a prosecutor in support of a criminal complaint, indictment, or information, or by a prosecutor or law enforcement officer in support of a search warrant or an arrest warrant.

(b) For purposes of this section, confidential personal information includes, but is not limited to, an address, telephone number, driver s license or California Identification Card number, social security number, date of birth, place of employment, employee identification number, mother s maiden name, demand deposit account number, savings or checking account number, or credit card number.

(c) (1) This section may not be construed to impair or affect the provisions of Chapter 10 (commencing with Section 1054) of Title 6 of Part 2.

(2) This section may not be construed to impair or affect procedures regarding informant disclosure provided by Sections 1040 to 1042, inclusive, of the Evidence Code, or as altering procedures regarding sealed search warrant affidavits as provided by People v. Hobbs (1994) 7 Cal.4th 948.

(3) This section shall not be construed to impair or affect a criminal defense counsel s access to unredacted reports otherwise authorized by law, or the submission of documents in support of a civil complaint.

(4) This section applies as an exception to California Rule of Court 2.550, as provided by paragraph (2) of subdivision (a) of that rule.

(Amended by Stats. 2012, Ch. 867, Sec. 22. Effective January 1, 2013.)



965

When an instrument which is the subject of an indictment or information for forgery has been destroyed or withheld by the act or the procurement of the defendant, and the fact of such destruction or withholding is alleged in the indictment, or information, and established on the trial, the misdescription of the instrument is immaterial.

(Amended by Code Amendments 1880, Ch. 47.)



966

In an accusatory pleading for perjury, or subornation of perjury, it is sufficient to set forth the substance of the controversy or matter in respect to which the offense was committed, and in what court and before whom the oath alleged to be false was taken, and that the court, or the person before whom it was taken, had authority to administer it, with proper allegations of the falsity of the matter on which the perjury is assigned; but the accusatory pleading need not set forth the pleadings, records, or proceedings with which the oath is connected, nor the commission or authority of the court or person before whom the perjury was committed.

(Amended by Stats. 1951, Ch. 1674.)



967

In an accusatory pleading charging the theft of money, bank notes, certificates of stock or valuable securities, or a conspiracy to cheat or defraud a person of any such property, it is sufficient to allege the theft, or the conspiracy to cheat or defraud, to be of money, bank notes, certificates of stock or valuable securities without specifying the coin, number, denomination, or kind thereof.

(Amended by Stats. 1951, Ch. 1674.)



968

An accusatory pleading charging exhibiting, publishing, passing, selling, or offering to sell, or having in possession, with such intent, any lewd or obscene book, pamphlet, picture, print, card, paper, or writing, need not set forth any portion of the language used or figures shown upon such book, pamphlet, picture, print, card, paper, or writing; but it is sufficient to state generally the fact of the lewdness or obscenity thereof.

(Amended by Stats. 1951, Ch. 1674.)



969

In charging the fact of a previous conviction of felony, or of an attempt to commit an offense which, if perpetrated, would have been a felony, or of theft, it is sufficient to state, That the defendant, before the commission of the offense charged herein, was in (giving the title of the court in which the conviction was had) convicted of a felony (or attempt, etc., or of theft). If more than one previous conviction is charged, the date of the judgment upon each conviction may be stated, and all known previous convictions, whether in this State or elsewhere, must be charged.

(Amended by Stats. 1951, Ch. 1674.)



969a

Whenever it shall be discovered that a pending indictment or information does not charge all prior felonies of which the defendant has been convicted either in this State or elsewhere, said indictment or information may be forthwith amended to charge such prior conviction or convictions, and if such amendment is made it shall be made upon order of the court, and no action of the grand jury (in the case of an indictment) shall be necessary. Defendant shall promptly be rearraigned on such information or indictment as amended and be required to plead thereto.

(Amended by Stats. 1957, Ch. 1617.)



969b

For the purpose of establishing prima facie evidence of the fact that a person being tried for a crime or public offense under the laws of this State has been convicted of an act punishable by imprisonment in a state prison, county jail or city jail of this State, and has served a term therefor in any penal institution, or has been convicted of an act in any other state, which would be punishable as a crime in this State, and has served a term therefor in any state penitentiary, reformatory, county jail or city jail, or has been convicted of an act declared to be a crime by any act or law of the United States, and has served a term therefor in any penal institution, the records or copies of records of any state penitentiary, reformatory, county jail, city jail, or federal penitentiary in which such person has been imprisoned, when such records or copies thereof have been certified by the official custodian of such records, may be introduced as such evidence.

(Amended by Stats. 1949, Ch. 701.)



969e

In charging the fact of a previous conviction for a violation of Section 5652 of the Fish and Game Code, or of Section 13001 or 13002 of the Health and Safety Code or of Section 374b or 374d of the Penal Code or of Section 23111, 23112, or 23113 of the Vehicle Code, it is sufficient to state, That the defendant, before the commission of the offense charged herein, was in (giving the title of the court in which the conviction was had) convicted of a violation of (specifying the section violated).

(Added by Stats. 1977, Ch. 1161. Note: Former termination clause was deleted by Stats. 1980, Ch. 364, Sec. 34.)



969f

(a) Whenever a defendant has committed a serious felony as defined in subdivision (c) of Section 1192.7, the facts that make the crime constitute a serious felony may be charged in the accusatory pleading. However, the crime shall not be referred to as a serious felony nor shall the jury be informed that the crime is defined as a serious felony. This charge, if made, shall be added to and be a part of the count or each of the counts of the accusatory pleading which charged the offense. If the defendant pleads not guilty to the offense charged in any count which alleges that the defendant committed a serious felony, the question whether or not the defendant committed a serious felony as alleged shall be tried by the court or jury which tries the issue upon the plea of not guilty. If the defendant pleads guilty of the offense charged, the question whether or not the defendant committed a serious felony as alleged shall be separately admitted or denied by the defendant.

(b) In charging an act or acts that bring the defendant within the operation of paragraph (8) or (23) of subdivision (c) of Section 1192.7, it is sufficient for purposes of subdivision (a) if the pleading states the following:

It is further alleged that in the commission and attempted commission of the foregoing offense, the defendant ____, personally [inflicted great bodily injury on another person, other than an accomplice] [used a firearm, to wit: ____,] [used a dangerous and deadly weapon, to wit: ____,] within the meaning of Sections 667 and 1192.7 of the Penal Code.

(Added by Stats. 1991, Ch. 249, Sec. 1.)



969.5

(a) Whenever it shall be discovered that a pending complaint to which a plea of guilty has been made under Section 859a does not charge all prior felonies of which the defendant has been convicted either in this state or elsewhere, the complaint may be forthwith amended to charge the prior conviction or convictions and the amendments may and shall be made upon order of the court. The defendant shall thereupon be arraigned before the court to which the complaint has been certified and shall be asked whether he or she has suffered the prior conviction. If the defendant enters a denial, his or her answer shall be entered in the minutes of the court. The refusal of the defendant to answer is equivalent to a denial that he or she has suffered the prior conviction.

(b) Except as provided in subdivision (c), the question of whether or not the defendant has suffered the prior conviction shall be tried by a jury impaneled for that purpose unless a jury is waived, in which case it may be tried by the court.

(c) Notwithstanding the provisions of subdivision (b), the question of whether the defendant is the person who has suffered the prior conviction shall be tried by the court without a jury.

(Added by renumbering Section 969 by Stats. 1998, Ch. 235, Sec. 1. Effective January 1, 1999.)



970

When several defendants are named in one accusatory pleading, any one or more may be convicted or acquitted.

(Amended by Stats. 1951, Ch. 1674.)



971

The distinction between an accessory before the fact and a principal, and between principals in the first and second degree is abrogated; and all persons concerned in the commission of a crime, who by the operation of other provisions of this code are principals therein, shall hereafter be prosecuted, tried and punished as principals and no other facts need be alleged in any accusatory pleading against any such person than are required in an accusatory pleading against a principal.

(Amended by Stats. 1951, Ch. 1674.)



972

An accessory to the commission of a felony may be prosecuted, tried, and punished, though the principal may be neither prosecuted nor tried, and though the principal may have been acquitted.

(Amended by Code Amendments 1880, Ch. 47.)



973

If the accusatory pleading in any criminal action has heretofore been lost or destroyed or shall hereafter be lost or destroyed, the court must, upon the application of the prosecuting attorney or of the defendant, order a copy of such pleading to be filed and substituted for the original, and when filed and substituted, as provided in this section, the copy shall have the same force and effect as if it were the original pleading.

(Added by Stats. 1951, Ch. 1674.)









TITLE 6. PLEADINGS AND PROCEEDINGS BEFORE TRIAL

CHAPTER 1. Of the Arraignment of the Defendant

976

(a) When the accusatory pleading is filed, the defendant shall be arraigned thereon before the court in which it is filed, unless the action is transferred to some other court for trial. However, within any county, if the defendant is in custody, upon the approval of both the presiding judge of the court in which the accusatory pleading is filed and the presiding judge of the court nearest to the place in which he or she is held in custody the arraignment may be before the court nearest to that place of custody.

(b) A defendant arrested in another county shall have the right to be taken before a magistrate in the arresting county for the purpose of being admitted to bail, as provided in Section 821 or 822. The defendant shall be informed of this right.

(c) Prior to being taken from the place where he or she is in custody to the place where he or she is to be arraigned, the defendent shall be allowed to make three completed telephone calls, at no expense to the defendant, in addition to any other telephone calls which the defendant is entitled to make pursuant to law.

(Amended by Stats. 1982, Ch. 395, Sec. 1.)



977

(a) (1) In all cases in which the accused is charged with a misdemeanor only, he or she may appear by counsel only, except as provided in paragraphs (2) and (3). If the accused agrees, the initial court appearance, arraignment, and plea may be by video, as provided by subdivision (c).

(2) If the accused is charged with a misdemeanor offense involving domestic violence, as defined in Section 6211 of the Family Code, or a misdemeanor violation of Section 273.6, the accused shall be present for arraignment and sentencing, and at any time during the proceedings when ordered by the court for the purpose of being informed of the conditions of a protective order issued pursuant to Section 136.2.

(3) If the accused is charged with a misdemeanor offense involving driving under the influence, in an appropriate case, the court may order a defendant to be present for arraignment, at the time of plea, or at sentencing. For purposes of this paragraph, a misdemeanor offense involving driving under the influence shall include a misdemeanor violation of any of the following:

(A) Subdivision (b) of Section 191.5.

(B) Section 23103 as specified in Section 23103.5 of the Vehicle Code.

(C) Section 23152 of the Vehicle Code.

(D) Section 23153 of the Vehicle Code.

(b) (1) In all cases in which a felony is charged, the accused shall be present at the arraignment, at the time of plea, during the preliminary hearing, during those portions of the trial when evidence is taken before the trier of fact, and at the time of the imposition of sentence. The accused shall be personally present at all other proceedings unless he or she shall, with leave of court, execute in open court, a written waiver of his or her right to be personally present, as provided by paragraph (2). If the accused agrees, the initial court appearance, arraignment, and plea may be by video, as provided by subdivision (c).

(2) The accused may execute a written waiver of his or her right to be personally present, approved by his or her counsel, and the waiver shall be filed with the court. However, the court may specifically direct the defendant to be personally present at any particular proceeding or portion thereof. The waiver shall be substantially in the following form:

The undersigned defendant, having been advised of his or her right to be present at all stages of the proceedings, including, but not limited to, presentation of and arguments on questions of fact and law, and to be confronted by and cross-examine all witnesses, hereby waives the right to be present at the hearing of any motion or other proceeding in this cause. The undersigned defendant hereby requests the court to proceed during every absence of the defendant that the court may permit pursuant to this waiver, and hereby agrees that his or her interest is represented at all times by the presence of his or her attorney the same as if the defendant were personally present in court, and further agrees that notice to his or her attorney that his or her presence in court on a particular day at a particular time is required is notice to the defendant of the requirement of his or her appearance at that time and place.

(c) The court may permit the initial court appearance and arraignment of defendants held in any state, county, or local facility within the county on felony or misdemeanor charges, except for those defendants who were indicted by a grand jury, to be conducted by two-way electronic audiovideo communication between the defendant and the courtroom in lieu of the physical presence of the defendant in the courtroom. If the defendant is represented by counsel, the attorney shall be present with the defendant at the initial court appearance and arraignment, and may enter a plea during the arraignment. However, if the defendant is represented by counsel at an arraignment on an information in a felony case, and if the defendant does not plead guilty or nolo contendere to any charge, the attorney shall be present with the defendant or if the attorney is not present with the defendant, the attorney shall be present in court during the hearing. The defendant shall have the right to make his or her plea while physically present in the courtroom if he or she so requests. If the defendant decides not to exercise the right to be physically present in the courtroom, he or she shall execute a written waiver of that right. A judge may order a defendant s personal appearance in court for the initial court appearance and arraignment. In a misdemeanor case, a judge may, pursuant to this subdivision, accept a plea of guilty or no contest from a defendant who is not physically in the courtroom. In a felony case, a judge may, pursuant to this subdivision, accept a plea of guilty or no contest from a defendant who is not physically in the courtroom if the parties stipulate thereto.

(d) Notwithstanding subdivision (c), if the defendant is represented by counsel, the attorney shall be present with the defendant in any county exceeding 4,000,000 persons in population.

(Amended by Stats. 2007, Ch. 747, Sec. 8.5. Effective January 1, 2008.)



977.1

The resolution of questions of fact or issues of law by trial or hearing which can be made without the assistance or participation of the defendant is not prohibited by the existence of any pending proceeding to determine whether the defendant is or remains mentally incompetent or gravely disabled pursuant to the provisions of either this code or the Welfare and Institutions Code.

(Added by Stats. 1974, Ch. 1511.)



977.2

(a) Notwithstanding Section 977 or any other law, in any case in which the defendant is charged with a misdemeanor or a felony and is currently incarcerated in the state prison, the Department of Corrections may arrange for all court appearances in superior court, except for the preliminary hearing, trial, judgment and sentencing, and motions to suppress, to be conducted by two-way electronic audiovideo communication between the defendant and the courtroom in lieu of the physical presence of the defendant in the courtroom. Nothing in this section shall be interpreted to eliminate the authority of the court to issue an order requiring the defendant to be physically present in the courtroom in those cases where the court finds circumstances that require the physical presence of the defendant in the courtroom. For those court appearances that the department determines to conduct by two-way electronic audiovideo communication, the department shall arrange for two-way electronic audiovideo communication between the superior court and any state prison facility located in the county. The department shall provide properly maintained equipment and adequately trained staff at the prison as well as appropriate training for court staff to ensure that consistently effective two-way communication is provided between the prison facility and the courtroom for all appearances that the department determines to conduct by two-way electronic audiovideo communication.

(b) If the defendant is represented by counsel, the attorney shall be present with the defendant at the initial court appearance and arraignment, and may enter a plea during the arraignment. However, if the defendant is represented by counsel at an arraignment on an information or indictment in a felony case, and if the defendant does not plead guilty or nolo contendere to any charge, the attorney shall be present with the defendant or if the attorney is not present with the defendant, the attorney shall be present in court during the hearing.

(c) In lieu of the physical presence of the defendant s counsel at the institution with the defendant, the court and the department shall establish a confidential telephone and facsimile transmission line between the court and the institution for communication between the defendant s counsel in court and the defendant at the institution. In this case, counsel for the defendant shall not be required to be physically present at the institution during any court appearance that is conducted via electronic audiovideo communication. Nothing in this section shall be construed to prohibit the physical presence of the defense counsel with the defendant at the state prison.

(Amended by Stats. 2007, Ch. 43, Sec. 19. Effective January 1, 2008.)



978

When his personal appearance is necessary, if he is in custody, the Court may direct and the officer in whose custody he is must bring him before it to be arraigned.

(Enacted 1872.)



978.5

(a) A bench warrant of arrest may be issued whenever a defendant fails to appear in court as required by law including, but not limited to, the following situations:

(1) If the defendant is ordered by a judge or magistrate to personally appear in court at a specific time and place.

(2) If the defendant is released from custody on bail and is ordered by a judge or magistrate, or other person authorized to accept bail, to personally appear in court at a specific time and place.

(3) If the defendant is released from custody on his own recognizance and promises to personally appear in court at a specific time and place.

(4) If the defendant is released from custody or arrest upon citation by a peace officer or other person authorized to issue citations and the defendant has signed a promise to personally appear in court at a specific time and place.

(5) If a defendant is authorized to appear by counsel and the court or magistrate orders that the defendant personally appear in court at a specific time and place.

(6) If an information or indictment has been filed in the superior court and the court has fixed the date and place for the defendant personally to appear for arraignment.

(b) The bench warrant may be served in any county in the same manner as a warrant of arrest.

(Added by Stats. 1981, Ch. 204, Sec. 1.)



979

If the defendant has been discharged on bail or has deposited money or other property instead thereof, and does not appear to be arraigned when his personal presence is necessary, the court, in addition to the forfeiture of the undertaking of bail or of the money or other property deposited, may order the issuance of a bench warrant for his arrest.

(Amended by Stats. 1951, Ch. 1674.)



980

(a) At any time after the order for a bench warrant is made, whether the court is sitting or not, the clerk may issue a bench warrant to one or more counties.

(b) The clerk shall require the appropriate agency to enter each bench warrant issued on a private surety-bonded felony case into the national warrant system (National Crime Information Center (NCIC)). If the appropriate agency fails to enter the bench warrant into the national warrant system (NCIC), and the court finds that this failure prevented the surety or bond agent from surrendering the fugitive into custody, prevented the fugitive from being arrested or taken into custody, or resulted in the fugitive s subsequent release from custody, the court having jurisdiction over the bail shall, upon petition, set aside the forfeiture of the bond and declare all liability on the bail bond to be exonerated.

(Amended by Stats. 1998, Ch. 520, Sec. 2. Effective January 1, 1999.)



981

The bench warrant must be substantially in the following form:

County of ____. The People of the State of California to any Sheriff, Marshal, or Policeman in this State: An accusatory pleading having been filed on the ____ day of ____, A.D. ____, in the Superior Court of the County of ____, charging C.?D. with the crime of ____ (designating it generally); you are, therefore, commanded forthwith to arrest the above named C.?D., and bring him or her before that Court (or if the accusatory pleading has been sent to another Court, then before that Court, naming it), to answer said accusatory pleading, or if the Court is not in session, that you deliver him or her into the custody of the Sheriff of the County of ____.

Given under my hand, with the seal of said Court affixed, this ____ day of ____, A.D.?____.

By order of said Court.

[seal.]

E.?F., Clerk.

(Amended by Stats. 2003, Ch. 468, Sec. 14. Effective January 1, 2004.)



982

The defendant, when arrested under a warrant for an offense not bailable, must be held in custody by the Sheriff of the county in which the indictment is found or information filed, unless admitted to bail after an examination upon a writ of habeas corpus; but if the offense is bailable, there must be added to the body of the bench warrant a direction to the following effect: Or, if he requires it, that you take him before any magistrate in that county, or in the county in which you arrest him, that he may give bail to answer to the indictment (or information); and the Court, upon directing it to issue, must fix the amount of bail, and an indorsement must be made thereon and signed by the Clerk, to the following effect: The defendant is to be admitted to bail in the sum of ____ dollars.

(Amended by Code Amendments 1880, Ch. 47.)



983

The bench warrant may be served in any county in the same manner as a warrant of arrest.

(Amended by Stats. 1951, Ch. 1674.)



984

If the defendant is brought before a magistrate of another county for the purpose of giving bail, the magistrate must proceed in respect thereto in the same manner as if the defendant had been brought before him upon a warrant of arrest, and the same proceedings must be had thereon.

(Enacted 1872.)



985

When the information or indictment is for a felony, and the defendant, before the filing thereof, has given bail for his appearance to answer the charge, the Court to which the indictment or information is presented, or in which it is pending, may order the defendant to be committed to actual custody, unless he gives bail in an increased amount, to be specified in the order.

(Amended by Code Amendments 1880, Ch. 47.)



986

If the defendant is present when the order is made, he must be forthwith committed. If he is not present, a bench warrant must be issued and proceeded upon in the manner provided in this chapter.

(Enacted 1872.)



987

(a) In a noncapital case, if the defendant appears for arraignment without counsel, he or she shall be informed by the court that it is his or her right to have counsel before being arraigned, and shall be asked if he or she desires the assistance of counsel. If he or she desires and is unable to employ counsel the court shall assign counsel to defend him or her.

(b) In a capital case, if the defendant appears for arraignment without counsel, the court shall inform him or her that he or she shall be represented by counsel at all stages of the preliminary and trial proceedings and that the representation is at his or her expense if he or she is able to employ counsel or at public expense if he or she is unable to employ counsel, inquire of him or her whether he or she is able to employ counsel and, if so, whether he or she desires to employ counsel of his or her choice or to have counsel assigned, and allow him or her a reasonable time to send for his or her chosen or assigned counsel. If the defendant is unable to employ counsel, the court shall assign counsel to defend him or her. If the defendant is able to employ counsel and either refuses to employ counsel or appears without counsel after having had a reasonable time to employ counsel, the court shall assign counsel.

The court shall at the first opportunity inform the defendant s trial counsel, whether retained by the defendant or court-appointed, of the additional duties imposed upon trial counsel in any capital case as set forth in paragraph (1) of subdivision (b) of Section 1240.1.

(c) In order to assist the court in determining whether a defendant is able to employ counsel in any case, the court may require a defendant to file a financial statement or other financial information under penalty of perjury with the court or, in its discretion, order a defendant to appear before a county officer designated by the court to make an inquiry into the ability of the defendant to employ his or her own counsel. If a county officer is designated, the county officer shall provide to the court a written recommendation and the reason or reasons in support of the recommendation. The determination by the court shall be made on the record. Except as provided in Section 1214, the financial statement or other financial information obtained from the defendant shall be confidential and privileged and shall not be admissible in evidence in any criminal proceeding except the prosecution of an alleged offense of perjury based upon false material contained in the financial statement. The financial statement shall be made available to the prosecution only for purposes of investigation of an alleged offense of perjury based upon false material contained in the financial statement at the conclusion of the proceedings for which the financial statement was required to be submitted. The financial statement and other financial information obtained from the defendant shall not be confidential and privileged in a proceeding under Section 987.8.

(d) In a capital case, the court may appoint an additional attorney as a cocounsel upon a written request of the first attorney appointed. The request shall be supported by an affidavit of the first attorney setting forth in detail the reasons why a second attorney should be appointed. Any affidavit filed with the court shall be confidential and privileged. The court shall appoint a second attorney when it is convinced by the reasons stated in the affidavit that the appointment is necessary to provide the defendant with effective representation. If the request is denied, the court shall state on the record its reasons for denial of the request.

(e) This section shall become operative on January 1, 2000.

(Repealed (in Sec. 3) and added by Stats. 1998, Ch. 587, Sec. 4. Effective January 1, 1999. Section operative January 1, 2000, by its own provisions.)



987.05

In assigning defense counsel in felony cases, whether it is the public defender or private counsel, the court shall only assign counsel who represents, on the record, that he or she will be ready to proceed with the preliminary hearing or trial, as the case may be, within the time provisions prescribed in this code for preliminary hearings and trials, except in those unusual cases where the court finds that, due to the nature of the case, counsel cannot reasonably be expected to be ready within the presecribed period if he or she were to begin preparing the case forthwith and continue to make diligent and constant efforts to be ready. In the case where the time of preparation for preliminary hearing or trial is deemed greater than the statutory time, the court shall set a reasonable time period for preparation. In making this determination, the court shall not consider counsel s convenience, counsel s calendar conflicts, or counsel s other business. The court may allow counsel a reasonable time to become familiar with the case in order to determine whether he or she can be ready. In cases where counsel, after making representations that he or she will be ready for preliminary examination or trial, and without good cause is not ready on the date set, the court may relieve counsel from the case and may impose sanctions upon counsel, including, but not limited to, finding the assigned counsel in contempt of court, imposing a fine, or denying any public funds as compensation for counsel s services. Both the prosecuting attorney and defense counsel shall have a right to present evidence and argument as to a reasonable length of time for preparation and on any reasons why counsel could not be prepared in the set time.

(Added June 5, 1990, by initiative Proposition 115, Sec. 20.)



987.1

Counsel at the preliminary examination shall continue to represent a defendant who has been ordered to stand trial for a felony until the date set for arraignment on the information unless relieved by the court upon the substitution of other counsel or for cause.

(Amended by Stats. 1998, Ch. 931, Sec. 377. Effective September 28, 1998.)



987.2

(a) In any case in which a person, including a person who is a minor, desires but is unable to employ counsel, and in which counsel is assigned in the superior court to represent the person in a criminal trial, proceeding, or appeal, the following assigned counsel shall receive a reasonable sum for compensation and for necessary expenses, the amount of which shall be determined by the court, to be paid out of the general fund of the county:

(1) In a county or city and county in which there is no public defender.

(2) In a county of the first, second, or third class where there is no contract for criminal defense services between the county and one or more responsible attorneys.

(3) In a case in which the court finds that, because of a conflict of interest or other reasons, the public defender has properly refused.

(4) In a county of the first, second, or third class where attorneys contracted by the county are unable to represent the person accused.

(b) The sum provided for in subdivision (a) may be determined by contract between the court and one or more responsible attorneys after consultation with the board of supervisors as to the total amount of compensation and expenses to be paid, which shall be within the amount of funds allocated by the board of supervisors for the cost of assigned counsel in those cases.

(c) In counties that utilize an assigned private counsel system as either the primary method of public defense or as the method of appointing counsel in cases where the public defender is unavailable, the county, the courts, or the local county bar association working with the courts are encouraged to do all of the following:

(1) Establish panels that shall be open to members of the State Bar of California.

(2) Categorize attorneys for panel placement on the basis of experience.

(3) Refer cases to panel members on a rotational basis within the level of experience of each panel, except that a judge may exclude an individual attorney from appointment to an individual case for good cause.

(4) Seek to educate those panel members through an approved training program.

(5) Establish a cost-efficient plan to ensure maximum recovery of costs pursuant to Section 987.8.

(d) In a county of the first, second, or third class, the court shall first utilize the services of the public defender to provide criminal defense services for indigent defendants. In the event that the public defender is unavailable and the county and the courts have contracted with one or more responsible attorneys or with a panel of attorneys to provide criminal defense services for indigent defendants, the court shall utilize the services of the county-contracted attorneys prior to assigning any other private counsel. Nothing in this subdivision shall be construed to require the appointment of counsel in any case in which the counsel has a conflict of interest. In the interest of justice, a court may depart from that portion of the procedure requiring appointment of a county-contracted attorney after making a finding of good cause and stating the reasons therefor on the record.

(e) In a county of the first, second, or third class, the court shall first utilize the services of the public defender to provide criminal defense services for indigent defendants. In the event that the public defender is unavailable and the county has created a second public defender and contracted with one or more responsible attorneys or with a panel of attorneys to provide criminal defense services for indigent defendants, and if the quality of representation provided by the second public defender is comparable to the quality of representation provided by the public defender, the court shall next utilize the services of the second public defender and then the services of the county-contracted attorneys prior to assigning any other private counsel. Nothing in this subdivision shall be construed to require the appointment of counsel in any case in which the counsel has a conflict of interest. In the interest of justice, a court may depart from that portion of the procedure requiring appointment of the second public defender or a county-contracted attorney after making a finding of good cause and stating the reasons therefor on the record.

(f) In any case in which counsel is assigned as provided in subdivision (a), that counsel appointed by the court and any court-appointed licensed private investigator shall have the same rights and privileges to information as the public defender and the public defender investigator. It is the intent of the Legislature in enacting this subdivision to equalize any disparity that exists between the ability of private, court-appointed counsel and investigators, and public defenders and public defender investigators, to represent their clients. This subdivision is not intended to grant to private investigators access to any confidential Department of Motor Vehicles information not otherwise available to them. This subdivision is not intended to extend to private investigators the right to issue subpoenas.

(g) Notwithstanding any other provision of this section, where an indigent defendant is first charged in one county and establishes an attorney-client relationship with the public defender, defense services contract attorney, or private attorney, and where the defendant is then charged with an offense in a second or subsequent county, the court in the second or subsequent county may appoint the same counsel as was appointed in the first county to represent the defendant when all of the following conditions are met:

(1) The offense charged in the second or subsequent county would be joinable for trial with the offense charged in the first if it took place in the same county, or involves evidence which would be cross-admissible.

(2) The court finds that the interests of justice and economy will be best served by unitary representation.

(3) Counsel appointed in the first county consents to the appointment.

(h) The county may recover costs of public defender services under Chapter 6 (commencing with Section 4750) of Title 5 of Part 3 for any case subject to Section 4750.

(i) Counsel shall be appointed to represent, in a misdemeanor case, a person who desires but is unable to employ counsel, when it appears that the appointment is necessary to provide an adequate and effective defense for the defendant. Appointment of counsel in an infraction case is governed by Section 19.6.

(j) As used in this section, county of the first, second, or third class means the county of the first class, county of the second class, and county of the third class as provided by Sections 28020, 28022, 28023, and 28024 of the Government Code.

(Amended by Stats. 2002, Ch. 784, Sec. 540. Effective January 1, 2003.)



987.3

Whenever in this code a court-appointed attorney is entitled to reasonable compensation and necessary expenses, the judge of the court shall consider the following factors, no one of which alone shall be controlling:

(a) Customary fee in the community for similar services rendered by privately retained counsel to a nonindigent client.

(b) The time and labor required to be spent by the attorney.

(c) The difficulty of the defense.

(d) The novelty or uncertainty of the law upon which the decision depended.

(e) The degree of professional ability, skill, and experience called for and exercised in the performance of the services.

(f) The professional character, qualification, and standing of the attorney.

(Added by Stats. 1973, Ch. 101.)



987.4

When the public defender or an assigned counsel represents a person who is a minor in a criminal proceeding, at the expense of a county, the court may order the parent or guardian of such minor to reimburse the county for all or any part of such expense, if it determines that the parent or guardian has the ability to pay such expense.

(Added by Stats. 1970, Ch. 723.)



987.5

(a) Every defendant shall be assessed a registration fee not to exceed fifty dollars ($50) when represented by appointed counsel. Notwithstanding this subdivision, no fee shall be required of any defendant that is financially unable to pay the fee.

(b) At the time of appointment of counsel by the court, or upon commencement of representation by the public defender, if prior to court appointment, the defendant shall be asked if he or she is financially able to pay the registration fee or any portion thereof. If the defendant indicates that he or she is able to pay the fee or a portion thereof, the court or public defender shall make an assessment in accordance with ability to pay. No fee shall be assessed against any defendant who asserts that he or she is unable to pay the fee or any portion thereof. No other inquiry concerning the defendant s ability to pay shall be made until proceedings are held pursuant to Section 987.8.

(c) No defendant shall be denied the assistance of appointed counsel due solely to a failure to pay the registration fee. An order to pay the registration fee may be enforced in the manner provided for enforcement of civil judgments generally, but may not be enforced by contempt.

(d) The fact that a defendant has or has not been assessed a fee pursuant to this section shall have no effect in any later proceedings held pursuant to Section 987.8, except that the defendant shall be given credit for any amounts paid as a registration fee toward any lien or assessment imposed pursuant to Section 987.8.

(e) This section shall be operative in a county only upon the adoption of a resolution or ordinance by the board of supervisors electing to establish the registration fee and setting forth the manner in which the funds shall be collected and distributed. Collection procedures, accounting measures, and the distribution of the funds received pursuant to this section shall be within the discretion of the board of supervisors.

(Amended by Stats. 2009, Ch. 606, Sec. 4. Effective January 1, 2010.)



987.6

(a) From any state moneys made available to it for such purpose, the Department of Finance shall, pursuant to this section, pay to the counties an amount not to exceed 10 percent of the amounts actually expended by the counties in providing counsel in accordance with the law whether by public defender, assigned counsel, or both, for persons charged with violations of state criminal law or involuntarily detained under the Lanterman-Petris-Short Act, Division 5 (commencing with Section 5000) of the Welfare and Institutions Code, who desire, but are unable to afford, counsel.

(b) Application for payment shall be made in such manner and at such times as prescribed by the Department of Finance and the department may adopt rules necessary or appropriate to carry out the purposes of this section.

(Added by renumbering Section 987b by Stats. 1970, Ch. 723.)



987.8

(a) Upon a finding by the court that a defendant is entitled to counsel but is unable to employ counsel, the court may hold a hearing or, in its discretion, order the defendant to appear before a county officer designated by the court, to determine whether the defendant owns or has an interest in any real property or other assets subject to attachment and not otherwise exempt by law. The court may impose a lien on any real property owned by the defendant, or in which the defendant has an interest to the extent permitted by law. The lien shall contain a legal description of the property, shall be recorded with the county recorder in the county or counties in which the property is located, and shall have priority over subsequently recorded liens or encumbrances. The county shall have the right to enforce its lien for the payment of providing legal assistance to an indigent defendant in the same manner as other lienholders by way of attachment, except that a county shall not enforce its lien on a defendant s principal place of residence pursuant to a writ of execution. No lien shall be effective as against a bona fide purchaser without notice of the lien.

(b) In any case in which a defendant is provided legal assistance, either through the public defender or private counsel appointed by the court, upon conclusion of the criminal proceedings in the trial court, or upon the withdrawal of the public defender or appointed private counsel, the court may, after notice and a hearing, make a determination of the present ability of the defendant to pay all or a portion of the cost thereof. The court may, in its discretion, hold one such additional hearing within six months of the conclusion of the criminal proceedings. The court may, in its discretion, order the defendant to appear before a county officer designated by the court to make an inquiry into the ability of the defendant to pay all or a portion of the legal assistance provided.

(c) In any case in which the defendant hires counsel replacing a publicly provided attorney; in which the public defender or appointed counsel was required by the court to proceed with the case after a determination by the public defender that the defendant is not indigent; or, in which the defendant, at the conclusion of the case, appears to have sufficient assets to repay, without undue hardship, all or a portion of the cost of the legal assistance provided to him or her, by monthly installments or otherwise; the court shall make a determination of the defendant s ability to pay as provided in subdivision (b), and may, in its discretion, make other orders as provided in that subdivision.

This subdivision shall be operative in a county only upon the adoption of a resolution by the board of supervisors to that effect.

(d) If the defendant, after having been ordered to appear before a county officer, has been given proper notice and fails to appear before a county officer within 20 working days, the county officer shall recommend to the court that the full cost of the legal assistance shall be ordered to be paid by the defendant. The notice to the defendant shall contain all of the following:

(1) A statement of the cost of the legal assistance provided to the defendant as determined by the court.

(2) The defendant s procedural rights under this section.

(3) The time limit within which the defendant s response is required.

(4) A warning that if the defendant fails to appear before the designated officer, the officer will recommend that the court order the defendant to pay the full cost of the legal assistance provided to him or her.

(e) At a hearing, the defendant shall be entitled to, but shall not be limited to, all of the following rights:

(1) The right to be heard in person.

(2) The right to present witnesses and other documentary evidence.

(3) The right to confront and cross-examine adverse witnesses.

(4) The right to have the evidence against him or her disclosed to him or her.

(5) The right to a written statement of the findings of the court.

If the court determines that the defendant has the present ability to pay all or a part of the cost, the court shall set the amount to be reimbursed and order the defendant to pay the sum to the county in the manner in which the court believes reasonable and compatible with the defendant s financial ability. Failure of a defendant who is not in custody to appear after due notice is a sufficient basis for an order directing the defendant to pay the full cost of the legal assistance determined by the court. The order to pay all or a part of the costs may be enforced in the manner provided for enforcement of money judgments generally but may not be enforced by contempt.

Any order entered under this subdivision is subject to relief under Section 473 of the Code of Civil Procedure.

(f) Prior to the furnishing of counsel or legal assistance by the court, the court shall give notice to the defendant that the court may, after a hearing, make a determination of the present ability of the defendant to pay all or a portion of the cost of counsel. The court shall also give notice that, if the court determines that the defendant has the present ability, the court shall order him or her to pay all or a part of the cost. The notice shall inform the defendant that the order shall have the same force and effect as a judgment in a civil action and shall be subject to enforcement against the property of the defendant in the same manner as any other money judgment.

(g) As used in this section:

(1) Legal assistance means legal counsel and supportive services including, but not limited to, medical and psychiatric examinations, investigative services, expert testimony, or any other form of services provided to assist the defendant in the preparation and presentation of the defendant s case.

(2) Ability to pay means the overall capability of the defendant to reimburse the costs, or a portion of the costs, of the legal assistance provided to him or her, and shall include, but not be limited to, all of the following:

(A) The defendant s present financial position.

(B) The defendant s reasonably discernible future financial position. In no event shall the court consider a period of more than six months from the date of the hearing for purposes of determining the defendant s reasonably discernible future financial position. Unless the court finds unusual circumstances, a defendant sentenced to state prison shall be determined not to have a reasonably discernible future financial ability to reimburse the costs of his or her defense.

(C) The likelihood that the defendant shall be able to obtain employment within a six-month period from the date of the hearing.

(D) Any other factor or factors which may bear upon the defendant s financial capability to reimburse the county for the costs of the legal assistance provided to the defendant.

(h) At any time during the pendency of the judgment rendered according to the terms of this section, a defendant against whom a judgment has been rendered may petition the rendering court to modify or vacate its previous judgment on the grounds of a change in circumstances with regard to the defendant s ability to pay the judgment. The court shall advise the defendant of this right at the time it renders the judgment.

(i) This section shall apply to all proceedings, including contempt proceedings, in which the party is represented by a public defender or appointed counsel.

(Amended by Stats. 1989, Ch. 1217, Sec. 4.)



987.81

(a) In any case in which a defendant is provided legal assistance, either through the public defender or private counsel appointed by the court, upon conclusion of the criminal proceedings in the trial court, or upon the withdrawal of the public defender or appointed private counsel, the court shall consider the available information concerning the defendant s ability to pay the costs of legal assistance and may, after notice, as provided in subdivision (b), hold a hearing to make a determination of the present ability of the defendant to pay all or a portion of the cost thereof. Notwithstanding the above, in any case where the court has ordered the probation officer to investigate and report to the court pursuant to subdivision (b) of Section 1203, the court may hold such a hearing. The court may, in its discretion, hold one such additional hearing within six months of the conclusion of the criminal proceedings.

(b) Concurrent with the furnishing of counsel or legal assistance by the court, the court shall order the defendant to appear before a county officer designated by the court to make an inquiry into the ability of the defendant to pay all or a portion of the legal assistance provided. Prior to the furnishing of counsel or legal assistance by the court, the court shall give notice to the defendant that the court shall, after a hearing, make a determination of the present ability of the defendant to pay all or a portion of the cost of counsel. The court shall also give notice that, if the court determines that the defendant has the present ability, the court shall order him or her to pay all or a part of the cost. The notice shall inform the defendant that the order shall have the same force and effect as a judgment in a civil action and shall be subject to enforcement against the property of the defendant in the same manner as any other money judgment.

(c) The provisions of this section shall apply only in a county in which the board of supervisors adopts a resolution which elects to proceed under this section.

(Added by Stats. 1985, Ch. 1188, Sec. 1.)



987.9

(a) In the trial of a capital case or a case under subdivision (a) of Section 190.05, the indigent defendant, through the defendant s counsel, may request the court for funds for the specific payment of investigators, experts, and others for the preparation or presentation of the defense. The application for funds shall be by affidavit and shall specify that the funds are reasonably necessary for the preparation or presentation of the defense. The fact that an application has been made shall be confidential and the contents of the application shall be confidential. Upon receipt of an application, a judge of the court, other than the trial judge presiding over the case in question, shall rule on the reasonableness of the request and shall disburse an appropriate amount of money to the defendant s attorney. The ruling on the reasonableness of the request shall be made at an in camera hearing. In making the ruling, the court shall be guided by the need to provide a complete and full defense for the defendant.

(b) (1) The Controller shall not reimburse any county for costs that exceed California Victim Compensation and Government Claims Board standards for travel and per diem expenses. The Controller may reimburse extraordinary costs in unusual cases if the county provides sufficient documentation of the need for those expenditures.

(2) At the termination of the proceedings, the attorney shall furnish to the court a complete accounting of all moneys received and disbursed pursuant to this section.

(c) The Controller shall adopt regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, controlling reimbursements under this section. The regulations shall consider compensation for investigators, expert witnesses, and other expenses that may or may not be reimbursable pursuant to this section. Notwithstanding the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the Controller shall follow any regulations adopted until final approval by the Office of Administrative Law.

(d) The confidentiality provided in this section shall not preclude any court from providing the Attorney General with access to documents protected by this section when the defendant raises an issue on appeal or collateral review where the recorded portion of the record, created pursuant to this section, relates to the issue raised. When the defendant raises that issue, the funding records, or relevant portions thereof, shall be provided to the Attorney General at the Attorney General s request. In this case, the documents shall remain under seal and their use shall be limited solely to the pending proceeding.

(Amended by Stats. 2006, Ch. 538, Sec. 503. Effective January 1, 2007.)



988

The arraignment must be made by the court, or by the clerk or prosecuting attorney under its direction, and consists in reading the accusatory pleading to the defendant and delivering to the defendant a true copy thereof, and of the endorsements thereon, if any, including the list of witnesses, and asking the defendant whether the defendant pleads guilty or not guilty to the accusatory pleading; provided, that where the accusatory pleading is a complaint charging a misdemeanor, a copy of the same need not be delivered to any defendant unless requested by the defendant.

(Amended by Stats. 1998, Ch. 931, Sec. 379. Effective September 28, 1998.)



989

When the defendant is arraigned, he must be informed that if the name by which he is prosecuted is not his true name, he must then declare his true name, or be proceeded against by the name in the accusatory pleading. If he gives no other name, the court may proceed accordingly; but if he alleges that another name is his true name, the court must direct an entry thereof in the minutes of the arraignment, and the subsequent proceedings on the accusatory pleading may be had against him by that name, referring also to the name by which he was first charged therein.

(Amended by Stats. 1951, Ch. 1674.)



990

If on the arraignment, the defendant requires it, the defendant must be allowed a reasonable time to answer, which shall be not less than one day in a felony case and not more than seven days in a misdemeanor or infraction case.

(Amended by Stats. 1998, Ch. 931, Sec. 380. Effective September 28, 1998.)



991

(a) If the defendant is in custody at the time he appears before the magistrate for arraignment and, if the public offense is a misdemeanor to which the defendant has pleaded not guilty, the magistrate, on motion of counsel for the defendant or the defendant, shall determine whether there is probable cause to believe that a public offense has been committed and that the defendant is guilty thereof.

(b) The determination of probable cause shall be made immediately unless the court grants a continuance for good cause not to exceed three court days.

(c) In determining the existence of probable cause, the magistrate shall consider any warrant of arrest with supporting affidavits, and the sworn complaint together with any documents or reports incorporated by reference thereto, which, if based on information and belief, state the basis for such information, or any other documents of similar reliability.

(d) If, after examining these documents, the court determines that there exists probable cause to believe that the defendant has committed the offense charged in the complaint, it shall set the matter for trial.

If the court determines that no such probable cause exists, it shall dismiss the complaint and discharge the defendant.

(e) Within 15 days of the dismissal of a complaint pursuant to this section the prosecution may refile the complaint.

A second dismissal pursuant to this section is a bar to any other prosecution for the same offense.

(Added by Stats. 1980, Ch. 1379, Sec. 1.)



992

(a) (1) In any case in which the defendant is charged with a felony, the court shall require the defendant to provide a right thumbprint on a form developed for this purpose. Unless the court has obtained the thumbprint at an earlier proceeding, it shall do so at the arraignment on the information or indictment, or upon entry of a guilty or no contest plea under Section 859a. The fingerprint form shall include the name and superior court case number of the defendant, the date, and the printed name, position, and badge or serial number of the court bailiff who imprints the defendant s thumbprint. In the event the defendant is physically unable to provide a right thumbprint, the defendant shall provide a left thumbprint. In the event the defendant is physically unable to provide a left thumbprint, the court shall make a determination as to how the defendant might otherwise provide a suitable identifying characteristic to be imprinted on the judgment of conviction. The clerk shall note on the fingerprint form which digit, if any, of the defendant s was imprinted thereon. In the event that the defendant is convicted, this fingerprint form shall be attached to the minute order reflecting the defendant s sentence. The fingerprint form shall be permanently maintained in the superior court file.

(2) This thumbprint or fingerprint shall not be used to create a database. The Judicial Council shall develop a form to implement this section.

(b) In the event that a county implements a countywide policy in which every felony defendant s photograph and fingerprints are permanently maintained in the superior court file, the presiding judge of that county may elect, after consultation with the district attorney, to continue compliance with this section.

(Amended by Stats. 2011, Ch. 304, Sec. 8. Effective January 1, 2012.)






CHAPTER 2. Setting Aside the Indictment or Information

995

(a) Subject to subdivision (b) of Section 995a, the indictment or information shall be set aside by the court in which the defendant is arraigned, upon his or her motion, in either of the following cases:

(1) If it is an indictment:

(A) Where it is not found, endorsed, and presented as prescribed in this code.

(B) That the defendant has been indicted without reasonable or probable cause.

(2) If it is an information:

(A) That before the filing thereof the defendant had not been legally committed by a magistrate.

(B) That the defendant had been committed without reasonable or probable cause.

(b) In cases in which the procedure set out in subdivision (b) of Section 995a is utilized, the court shall reserve a final ruling on the motion until those procedures have been completed.

(Amended by Stats. 1982, Ch. 1505, Sec. 3.)



995a

(a) If the names of the witnesses examined before the grand jury are not inserted at the foot of the indictment or indorsed thereon, the court shall order them to be so inserted or indorsed; and if the information be not subscribed by the district attorney, the court may order it to be so subscribed.

(b) (1) Without setting aside the information, the court may, upon motion of the prosecuting attorney, order further proceedings to correct errors alleged by the defendant if the court finds that such errors are minor errors of omission, ambiguity, or technical defect which can be expeditiously cured or corrected without a rehearing of a substantial portion of the evidence. The court may remand the cause to the committing magistrate for further proceedings, or if the parties and the court agree, the court may itself sit as a magistrate and conduct further proceedings. When remanding the cause to the committing magistrate, the court shall state in its remand order which minor errors it finds could be expeditiously cured or corrected.

(2) Any further proceedings conducted pursuant to this subdivision may include the taking of testimony and shall be deemed to be a part of the preliminary examination.

(3) The procedure specified in this subdivision may be utilized only once for each information filed. Any further proceedings conducted pursuant to this subdivision shall not be deemed to extend the time within which a defendant must be brought to trial under Section 1382.

(Amended by Stats. 1982, Ch. 1505, Sec. 4.)



996

If the motion to set aside the indictment or information is not made, the defendant is precluded from afterwards taking the objections mentioned in Section 995.

(Amended by Stats. 1967, Ch. 138.)



997

The motion must be heard at the time it is made, unless for cause the court postpones the hearing to another time. The court may entertain such motion prior to trial whether or not a plea has been entered and such plea need not be set aside in order to consider the motion. If the motion is denied, and the accused has not previously answered the indictment or information, either by demurring or pleading thereto, he shall immediately do so. If the motion is granted, the court must order that the defendant, if in custody, be discharged therefrom; or, if admitted to bail, that his bail be exonerated; or, if he has deposited money, or if money has been deposited by another or others instead of bail for his appearance, that the same be refunded to him or to the person or persons found by the court to have deposited said money on behalf of said defendant, unless it directs that the case be resubmitted to the same or another grand jury, or that an information be filed by the district attorney; provided, that after such order of resubmission the defendant may be examined before a magistrate, and discharged or committed by him, as in other cases, if before indictment or information filed he has not been examined and committed by a magistrate.

(Amended by Stats. 1968, Ch. 1064.)



998

If the court directs the case to be resubmitted, or an information to be filed, the defendant, if already in custody, shall remain, unless he or she is admitted to bail; or, if already admitted to bail, or money has been deposited instead thereof, the bail or money is answerable for the appearance of the defendant to answer a new indictment or information; and, unless a new indictment is found or information filed before the next grand jury of the county is discharged, the court shall, on the discharge of such grand jury, make the order prescribed by Section 997.

(Amended by Stats. 1987, Ch. 828, Sec. 58.)



999

An order to set aside an indictment or information, as provided in this chapter, is no bar to a future prosecution for the same offense.

(Amended by Code Amendments 1880, Ch. 47.)



999a

A petition for a writ of prohibition, predicated upon the ground that the indictment was found without reasonable or probable cause or that the defendant had been committed on an information without reasonable or probable cause, or that the court abused its discretion in utilizing the procedure set out in subdivision (b) of Section 995a, must be filed in the appellate court within 15 days after a motion made under Section 995 to set aside the indictment on the ground that the defendant has been indicted without reasonable or probable cause or that the defendant had been committed on an information without reasonable or probable cause, has been denied by the trial court. A copy of such petition shall be served upon the district attorney of the county in which the indictment is returned or the information is filed. The alternative writ shall not issue until five days after the service of notice upon the district attorney and until he has had an opportunity to appear before the appellate court and to indicate to the court the particulars in which the evidence is sufficient to sustain the indictment or commitment.

(Amended by Stats. 1982, Ch. 1505, Sec. 5.)






CHAPTER 2.2. Career Criminals

999b

The Legislature hereby finds a substantial and disproportionate amount of serious crime is committed against the people of California by a relatively small number of multiple and repeat felony offenders, commonly known as career criminals. In enacting this chapter, the Legislature intends to support increased efforts by district attorneys offices to prosecute career criminals through organizational and operational techniques that have been proven effective in selected counties in this and other states.

(Added by Stats. 1982, Ch. 42, Sec. 1. Effective February 17, 1982.)



999c

(a) There is hereby established in the Office of Emergency Services a program of financial and technical assistance for district attorneys offices, designated the California Career Criminal Prosecution Program. All funds appropriated to the office for the purposes of this chapter shall be administered and disbursed by the Director of Emergency Services, and shall to the greatest extent feasible be coordinated or consolidated with federal funds that may be made available for these purposes.

(b) The Director of Emergency Services is authorized to allocate and award funds to counties in which career criminal prosecution units are established in substantial compliance with the policies and criteria set forth below in Sections 999d, 999e, 999f, and 999g.

(c) The allocation and award of funds shall be made upon application executed by the county s district attorney and approved by its board of supervisors. Funds disbursed under this chapter shall not supplant local funds that would, in the absence of the California Career Criminal Prosecution Program, be made available to support the prosecution of felony cases. Funds available under this program shall not be subject to review as specified in Section 14780 of the Government Code.

(Amended by Stats. 2013, Ch. 352, Sec. 406. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



999d

Career criminal prosecution units receiving funds under this chapter shall concentrate enhanced prosecution efforts and resources upon individuals identified under selection criteria set forth in Section 999e. Enhanced prosecution efforts and resources shall include, but not be limited to:

(a) Vertical prosecutorial representation, whereby the prosecutor who makes the initial filing or appearance in a career criminal case will perform all subsequent court appearances on that particular case through its conclusion, including the sentencing phase;

(b) Assignment of highly qualified investigators and prosecutors to career criminal cases; and

(c) Significant reduction of caseloads for investigators and prosecutors assigned to career criminal cases.

(Added by Stats. 1982, Ch. 42, Sec. 1. Effective February 17, 1982.)



999e

(a) An individual who is under arrest for the commission or attempted commission of one or more of the felonies listed in paragraph (1) and who is either being prosecuted for three or more separate offenses not arising out of the same transaction involving one or more of those felonies, or has been convicted during the preceding 10 years for any felony listed in paragraph (2) of this subdivision, or at least two convictions during the preceding 10 years for any felony listed in paragraph (3) of this subdivision shall be the subject of career criminal prosecution efforts.

(1) Murder, manslaughter, rape, sexual assault, child molestation, robbery, carjacking, burglary, arson, receiving stolen property, grand theft, grand theft auto, lewd and lascivious conduct upon a child, assault with a firearm, discharging a firearm into an inhabited structure or vehicle, owning, possessing, or having custody or control of a firearm, as specified in subdivision (a) or (b) of Section 29800, or any unlawful act relating to controlled substances in violation of Section 11351, 11351.5, 11352, or 11378 of the Health and Safety Code.

(2) Robbery of the first degree, carjacking, burglary of the first degree, arson as defined in Section 451, unlawfully causing a fire as defined in Section 452, forcible rape, sodomy or oral copulation committed with force, lewd or lascivious conduct committed upon a child, kidnapping as defined in Section 209 or 209.5, murder, or manslaughter.

(3) Grand theft, grand theft auto, receiving stolen property, robbery of the second degree, burglary of the second degree, kidnapping as defined in Section 207, assault with a deadly weapon or instrument, or any unlawful act relating to controlled substances in violation of Section 11351 or 11352 of the Health and Safety Code.

For purposes of this chapter, the 10-year periods specified in this section shall be exclusive of any time which the arrested person has served in state prison.

(b) In applying the career criminal selection criteria set forth above, a district attorney may elect to limit career criminal prosecution efforts to persons arrested for any one or more of the felonies listed in subdivision (a) of this section if crime statistics demonstrate that the incidence of one or more of these felonies presents a particularly serious problem in the county.

(c) In exercising the prosecutorial discretion granted by Section 999g, the district attorney shall consider the character, background, and prior criminal background of the defendant, and the number and the seriousness of the offenses currently charged against the defendant.

(Amended by Stats. 2010, Ch. 178, Sec. 70. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



999f

(a) Each district attorney s office establishing a career criminal prosecution unit and receiving state support under this chapter shall adopt and pursue the following policies for career criminal cases:

(1) A plea of guilty or a trial conviction will be sought on all the offenses charged in the accusatory pleading against an individual meeting career criminal selection criteria.

(2) All reasonable prosecutorial efforts will be made to resist the pretrial release of a charged defendant meeting career criminal selection criteria.

(3) All reasonable prosecutorial efforts will be made to persuade the court to impose the most severe authorized sentence upon a person convicted after prosecution as a career criminal.

(4) All reasonable prosecutorial efforts will be made to reduce the time between arrest and disposition of charge against an individual meeting career criminal selection criteria.

(b) The prosecution shall not negotiate a plea agreement with a defendant in a career criminal prosecution; and Sections 1192.1 to 1192.5, inclusive, shall not apply, nor shall any plea of guilty or nolo contendere authorized by any such section, or any plea of guilty or nolo contendere as a result of any plea agreement be approved by the court in a career criminal prosecution.

(c) For purposes of this section a plea agreement means an agreement by the defendant to plead guilty or nolo contendere in exchange for any or all of the following: a dismissal of charges, a reduction in the degree of a charge, a change of a charge to a lesser or different crime, a specific manner or extent of punishment.

(d) This section does not prohibit the reduction of the offense charged or dismissal of counts in the interest of justice when a written declaration by the prosecuting attorney stating the specific factual and legal basis for such reduction or dismissal is presented to the court and the court, in writing, acknowledges acceptance of such declaration. A copy of such declaration and acceptance shall be retained in the case file. The only basis upon which charges may be reduced or counts dismissed by the court shall be in cases where the prosecuting attorney decides that there is insufficient evidence to prove the people s case, the testimony of a material witness cannot be obtained, or a reduction or dismissal would not result in a substantial change in sentence.

In any case in which the court or magistrate grants the prosecuting attorney s motion for a reduction of charges or dismissal of counts because there would be no substantial change in sentence, the court or magistrate shall require the prosecuting attorney to put on the record in open court the following:

(1) The charges filed in the complaint or information and the maximum statutory penalty that could be given if the defendant were convicted of all such charges.

(2) The charges which would be filed against the defendant if the court or magistrate grants the prosecuting attorney s motion and the maximum statutory penalty which can be given for these charges.

(e) This section does not prohibit a plea agreement when there are codefendants, and the prosecuting attorney determines that the information or testimony of the defendant making the agreement is necessary for the conviction of one or more of the other codefendants. The court shall condition its acceptance of the plea agreement on the defendant giving the information or testimony.

Before the court can accept the plea agreement, the prosecuting attorney shall present a written declaration to the court, specifying the legal and factual reasons for the agreement, and the court shall acknowledge in writing its acceptance of that declaration. A copy of the declaration and acceptance shall be retained in the case file.

(Added by Stats. 1982, Ch. 42, Sec. 1. Effective February 17, 1982.)



999g

The selection criteria set forth in Section 999e shall be adhered to for each career criminal case unless, in the reasonable exercise of prosecutor s discretion, extraordinary circumstances require the departure from such policies in order to promote the general purposes and intent of this chapter.

(Added by Stats. 1982, Ch. 42, Sec. 1. Effective February 17, 1982.)



999h

The characterization of a defendant as a career criminal as defined by this chapter may not be communicated to the trier of fact.

(Added by Stats. 1982, Ch. 42, Sec. 1. Effective February 17, 1982.)






CHAPTER 2.3. Repeat Sexual Offenders

999i

The Legislature hereby finds that repeat sexual offenders present a clear and present danger to the mental and physical well-being of the citizens of the State of California, especially of its children. The Legislature further finds that the concept of vertical prosecution, in which one deputy district attorney is assigned to a case from its filing to its completion, is a proven way of demonstrably increasing the likelihood of convicting repeat sex offenders and ensuring appropriate sentences for such offenders. In enacting this chapter, the Legislature intends to support increased efforts by district attorneys offices to prosecute repeat sexual offenders through organizational and operational techniques that have already proven their effectiveness in selected counties in this and other states, as demonstrated by the California Career Criminal Prosecution Program and the California Gang Violence Suppression Program, as well as sexual assault prosecution units in several counties.

(Added by Stats. 1983, Ch. 1078, Sec. 1.)



999j

(a) There is hereby established in the Office of Emergency Services a program of financial and technical assistance for district attorneys offices, designated the Repeat Sexual Offender Prosecution Program. All funds appropriated to the office for the purposes of this chapter shall be administered and disbursed by the Director of Emergency Services, and shall to the greatest extent feasible, be coordinated or consolidated with any federal or local funds that may be made available for these purposes.

The Office of Emergency Services shall establish guidelines for the provision of grant awards to proposed and existing programs prior to the allocation of funds under this chapter. These guidelines shall contain the criteria for the selection of agencies to receive funding, as developed in consultation with an advisory group to be known as the Repeat Sexual Offender Prosecution Program Steering Committee. The membership of the steering committee shall be designated by the secretary of the office.

A draft of the guidelines shall be developed and submitted to the Chairpersons of the Assembly Criminal Law and Public Safety Committee and the Senate Judiciary Committee within 60 days of the effective date of this chapter and issued within 90 days of the same effective date. These guidelines shall set forth the terms and conditions upon which the Office of Emergency Services is prepared to offer grants pursuant to statutory authority. The guidelines shall not constitute rules, regulations, orders, or standards of general application.

(b) The Director of Emergency Services is authorized to allocate and award funds to counties in which repeat sexual offender prosecution units are established or are proposed to be established in substantial compliance with the policies and criteria set forth below in Sections 999k, 999l, and 999m.

(c) The allocation and award of funds shall be made upon application executed by the county s district attorney and approved by its board of supervisors. Funds disbursed under this chapter shall not supplant local funds that would, in the absence of the California Repeat Sexual Offender Prosecution Program, be made available to support the prosecution of repeat sexual offender felony cases. Local grant awards made under this program shall not be subject to review as specified in Section 14780 of the Government Code.

(Amended by Stats. 2013, Ch. 352, Sec. 407. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



999k

Repeat sexual offender prosecution units receiving funds under this chapter shall concentrate enhanced prosecution efforts and resources upon individuals identified under selection criteria set forth in Section 999l. Enhanced prosecution efforts and resources shall include, but not be limited to:

(a) Vertical prosecutorial representation, whereby the prosecutor who makes the initial filing or appearance in a repeat sexual offender case will perform all subsequent court appearances on that particular case through its conclusion, including the sentencing phase.

(b) The assignment of highly qualified investigators and prosecutors to repeat sexual offender cases. Highly qualified for the purposes of this chapter shall be defined as: (1) individuals with one year of experience in the investigation and prosecution of felonies or specifically the felonies listed in subdivision (a) of Section 999l; or (2) individuals whom the district attorney has selected to receive training as set forth in Section 13836; or (3) individuals who have attended a program providing equivalent training as approved by the Office of Emergency Services.

(c) A significant reduction of caseloads for investigators and prosecutors assigned to repeat sexual offender cases.

(d) Coordination with local rape victim counseling centers, child abuse services programs, and victim witness assistance programs. Coordination shall include, but not be limited to: referrals of individuals to receive client services; participation in local training programs; membership and participation in local task forces established to improve communication between criminal justice system agencies and community service agencies; and cooperating with individuals serving as liaison representatives of local rape victim counseling centers and victim witness assistance programs.

(Amended by Stats. 2013, Ch. 352, Sec. 408. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



999l

(a)

(b) In applying the repeat sexual offender selection criteria set forth above: (1) a district attorney may elect to limit repeat sexual offender prosecution efforts to persons arrested for any one or more of the offenses listed in subdivision (a) if crime statistics demonstrate that the incidence of such one or more offenses presents a particularly serious problem in the county; (2) a district attorney shall not reject cases for filing exclusively on the basis that there is a family or personal relationship between the victim and the alleged offender.

(c) In exercising the prosecutorial discretion granted by Section 999n, the district attorney shall consider the following: (1) the character, the background, and prior criminal background of the defendant, and (2) the number and seriousness of the offenses currently charged against the defendant.

(Amended by Stats. 2000, Ch. 287, Sec. 13. Effective January 1, 2001.)



999m

Each district attorney s office establishing a repeat sexual offender prosecution unit and receiving state support under this chapter shall adopt and pursue the following policies for repeat sexual offender cases:

(a) All reasonable prosecutorial efforts will be made to resist the pretrial release of a charged defendant meeting repeat sexual offender selection criteria.

(b) All reasonable prosecutorial efforts will be made to persuade the court to impose the most severe authorized sentence upon a person convicted after prosecution as a repeat sexual offender. In the prosecution of an intrafamily sexual abuse case, discretion may be exercised as to the type and nature of sentence recommended to the court.

(c) All reasonable prosecutorial efforts will be made to reduce the time between arrest and disposition of charge against an individual meeting repeat sexual offender criteria.

(Added by Stats. 1983, Ch. 1078, Sec. 1.)



999n

(a) The selection criteria set forth in Section 999l shall be adhered to for each repeat sexual offender case unless, in the reasonable exercise of prosecutor s discretion, extraordinary circumstances require departure from those policies in order to promote the general purposes and intent of this chapter.

(b) Each district attorney s office establishing a repeat sexual offender prosecution unit and receiving state support under this chapter shall submit the following information, on a quarterly basis, to the Office of Emergency Services:

(1) The number of sexual assault cases referred to the district attorney s office for possible filing.

(2) The number of sexual assault cases filed for felony prosecution.

(3) The number of sexual assault cases taken to trial.

(4) The percentage of sexual assault cases tried which resulted in conviction.

(Amended by Stats. 2013, Ch. 352, Sec. 409. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



999o

The characterization of a defendant as a repeat sexual offender as defined by this chapter shall not be communicated to the trier of fact.

(Added by Stats. 1983, Ch. 1078, Sec. 1.)



999p

The Office of Emergency Services is encouraged to utilize any federal funds which may become available in order to implement the provisions of this chapter.

(Amended by Stats. 2013, Ch. 352, Sec. 410. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






CHAPTER 2.4. Child Abusers

999q

The Legislature hereby finds that child abusers present a clear and present danger to the mental health and physical well-being of the citizens of the State of California, especially of its children. The Legislature further finds that the concept of vertical prosecution, in which a specially trained deputy district attorney or prosecution unit is assigned to a case from its filing to its completion, is a proven way of demonstrably increasing the likelihood of convicting child abusers and ensuring appropriate sentences for such offenders. In enacting this chapter, the Legislature intends to support increased efforts by district attorneys offices to prosecute child abusers through organizational and operational techniques that have already proven their effectiveness in selected counties in this and other states, as demonstrated by the California Career Criminal Prosecution Program, the California Gang Violence Suppression Program, and the Repeat Sexual Offender Prosecution Program.

(Added by Stats. 1985, Ch. 1097, Sec. 1.)



999r

(a) There is hereby established in the Office of Emergency Services a program of financial and technical assistance for district attorneys offices, designated the Child Abuser Prosecution Program. All funds appropriated to the agency for the purposes of this chapter shall be administered and disbursed by the executive director of that agency or agencies, and shall to the greatest extent feasible, be coordinated or consolidated with any federal or local funds that may be made available for these purposes.

The Office of Emergency Services shall establish guidelines for the provision of grant awards to proposed and existing programs prior to the allocation of funds under this chapter. These guidelines shall contain the criteria for the selection of agencies to receive funding and the terms and conditions upon which the agency is prepared to offer grants pursuant to statutory authority. The guidelines shall not constitute rules, regulations, orders, or standards of general application. The guidelines shall be submitted to the appropriate policy committees of the Legislature prior to their adoption.

(b) The Director of Emergency Services is authorized to allocate and award funds to counties in which child abuser offender prosecution units are established or are proposed to be established in substantial compliance with the policies and criteria set forth below in Sections 999s, 999t, and 999u.

(c) The allocation and award of funds shall be made upon application executed by the county s district attorney and approved by its board of supervisors. Funds disbursed under this chapter shall not supplant local funds that would, in the absence of the California Child Abuser Prosecution Program, be made available to support the prosecution of child abuser felony cases. Local grant awards made under this program shall not be subject to review as specified in Section 14780 of the Government Code.

(Amended by Stats. 2013, Ch. 352, Sec. 411. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



999s

Child abuser prosecution units receiving funds under this chapter shall concentrate enhanced prosecution efforts and resources upon individuals identified under selection criteria set forth in Section 999t. Enhanced prosecution efforts and resources shall include, but not be limited to:

(a) Vertical prosecutorial representation, whereby the prosecutor who, or prosecution unit which, makes the initial filing or appearance in a case performs all subsequent court appearances on that particular case through its conclusion, including the sentencing phase.

(b) The assignment of highly qualified investigators and prosecutors to child abuser cases. Highly qualified for the purposes of this chapter means: (1) individuals with one year of experience in the investigation and prosecution of felonies or specifically the felonies listed in subdivision (a) of Section 999l or 999t; or (2) individuals whom the district attorney has selected to receive training as set forth in Section 13836; or (3) individuals who have attended a program providing equivalent training as approved by the Office of Emergency Services.

(c) A significant reduction of caseloads for investigators and prosecutors assigned to child abuser cases.

(d) Coordination with local rape victim counseling centers, child abuse services programs, and victim witness assistance programs. That coordination shall include, but not be limited to: referrals of individuals to receive client services; participation in local training programs; membership and participation in local task forces established to improve communication between criminal justice system agencies and community service agencies; and cooperating with individuals serving as liaison representatives of child abuse and child sexual abuse programs, local rape victim counseling centers and victim witness assistance programs.

(Amended by Stats. 2013, Ch. 352, Sec. 412. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



999t

(a) An individual may be the subject of a child abuser prosecution effort who is under arrest for the sexual assault of a child, as defined in Section 11165, or a violation of subdivision (a) or (b) of Section 273a, or a violation of Section 273ab, or 273d, or a violation of Section 288.2 when committed in conjunction with any other violation listed in this subdivision.

(b) In applying the child abuser selection criteria set forth above: (1) a district attorney may elect to limit child abuser prosecution efforts to persons arrested for any one or more of the offenses described in subdivision (a) if crime statistics demonstrate that the incidence of such one or more offenses presents a particularly serious problem in the county; (2) a district attorney shall not reject cases for filing exclusively on the basis that there is a family or personal relationship between the victim and the alleged offender.

(c) In exercising the prosecutorial discretion granted by Section 999v, the district attorney shall consider the character, the background, and the prior criminal background of the defendant.

(Amended by Stats. 2001, Ch. 210, Sec. 1. Effective January 1, 2002.)



999u

Each district attorney s office establishing a child abuser prosecution unit and receiving state support under this chapter shall adopt and pursue the following policies for child abuser cases:

(a) Except as provided in subdivision (b), all reasonable prosecutorial efforts will be made to resist the pretrial release of a charged defendant meeting child abuser selection criteria.

(b) Nothing in this chapter shall be construed to limit the application of diversion programs authorized by law. All reasonable efforts shall be made to utilize diversion alternatives in appropriate cases.

(c) All reasonable prosecutorial efforts will be made to reduce the time between arrest and disposition of charge against an individual meeting child abuser criteria.

(Added by Stats. 1985, Ch. 1097, Sec. 1.)



999v

(a) The selection criteria set forth in Section 999t shall be adhered to for each child abuser case unless, in the reasonable exercise of prosecutor s discretion, extraordinary circumstances require departure from those policies in order to promote the general purposes and intent of this chapter.

(b) Each district attorney s office establishing a child abuser prosecution unit and receiving state support under this chapter shall submit the following information, on a quarterly basis, to the Office of Emergency Services:

(1) The number of child abuser cases referred to the district attorney s office for possible filing.

(2) The number of child abuser cases filed for felony prosecution.

(3) The number of sexual assault cases taken to trial.

(4) The number of child abuser cases tried which resulted in conviction.

(Amended by Stats. 2013, Ch. 352, Sec. 413. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



999w

The characterization of a defendant as a child abuser as defined by this chapter shall not be communicated to the trier of fact.

(Added by Stats. 1985, Ch. 1097, Sec. 1.)



999x

The Office of Emergency Services is encouraged to utilize any federal funds which may become available in order to implement the provisions of this chapter.

(Amended by Stats. 2013, Ch. 352, Sec. 414. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



999y

The Office of Emergency Services shall report annually to the Legislature concerning the program established by this chapter. The office shall prepare and submit to the Legislature on or before December 15, 2002, and within six months of the completion of subsequent funding cycles for this program, an evaluation of the Child Abuser Prosecution Program. This evaluation shall identify outcome measures to determine the effectiveness of the programs established under this chapter, which shall include, but not be limited to, both of the following, to the extent that data is available:

(a) Child abuse conviction rates of Child Abuser Prosecution Program units compared to those of nonfunded counties.

(b) Quantification of the annual per capita costs of the Child Abuser Prosecution Program compared to the costs of prosecuting child abuse crimes in nonfunded counties.

(Amended by Stats. 2013, Ch. 352, Sec. 415. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






CHAPTER 2.5. Special Proceedings in Narcotics and Drug Abuse Cases

1000

(a) This chapter shall apply whenever a case is before any court upon an accusatory pleading for a violation of Section 11350, 11357, 11364, 11365, 11377, or 11550 of the Health and Safety Code, or subdivision (b) of Section 23222 of the Vehicle Code, or Section 11358 of the Health and Safety Code if the marijuana planted, cultivated, harvested, dried, or processed is for personal use, or Section 11368 of the Health and Safety Code if the narcotic drug was secured by a fictitious prescription and is for the personal use of the defendant and was not sold or furnished to another, or subdivision (d) of Section 653f if the solicitation was for acts directed to personal use only, or Section 381 or subdivision (f) of Section 647 of the Penal Code, if for being under the influence of a controlled substance, or Section 4060 of the Business and Professions Code, and it appears to the prosecuting attorney that, except as provided in subdivision (b) of Section 11357 of the Health and Safety Code, all of the following apply to the defendant:

(1) The defendant has no conviction for any offense involving controlled substances prior to the alleged commission of the charged offense.

(2) The offense charged did not involve a crime of violence or threatened violence.

(3) There is no evidence of a violation relating to narcotics or restricted dangerous drugs other than a violation of the sections listed in this subdivision.

(4) The defendant s record does not indicate that probation or parole has ever been revoked without thereafter being completed.

(5) The defendant s record does not indicate that he or she has successfully completed or been terminated from diversion or deferred entry of judgment pursuant to this chapter within five years prior to the alleged commission of the charged offense.

(6) The defendant has no prior felony conviction within five years prior to the alleged commission of the charged offense.

(b) The prosecuting attorney shall review his or her file to determine whether or not paragraphs (1) to (6), inclusive, of subdivision (a) apply to the defendant. Upon the agreement of the prosecuting attorney, law enforcement, the public defender, and the presiding judge of the criminal division of the superior court, or a judge designated by the presiding judge, this procedure shall be completed as soon as possible after the initial filing of the charges. If the defendant is found eligible, the prosecuting attorney shall file with the court a declaration in writing or state for the record the grounds upon which the determination is based, and shall make this information available to the defendant and his or her attorney. This procedure is intended to allow the court to set the hearing for deferred entry of judgment at the arraignment. If the defendant is found ineligible for deferred entry of judgment, the prosecuting attorney shall file with the court a declaration in writing or state for the record the grounds upon which the determination is based, and shall make this information available to the defendant and his or her attorney. The sole remedy of a defendant who is found ineligible for deferred entry of judgment is a postconviction appeal.

(c) All referrals for deferred entry of judgment granted by the court pursuant to this chapter shall be made only to programs that have been certified by the county drug program administrator pursuant to Chapter 1.5 (commencing with Section 1211) of Title 8, or to programs that provide services at no cost to the participant and have been deemed by the court and the county drug program administrator to be credible and effective. The defendant may request to be referred to a program in any county, as long as that program meets the criteria set forth in this subdivision.

(d) Deferred entry of judgment for a violation of Section 11368 of the Health and Safety Code shall not prohibit any administrative agency from taking disciplinary action against a licensee or from denying a license. Nothing in this subdivision shall be construed to expand or restrict the provisions of Section 1000.4.

(e) Any defendant who is participating in a program referred to in this section may be required to undergo analysis of his or her urine for the purpose of testing for the presence of any drug as part of the program. However, urine analysis results shall not be admissible as a basis for any new criminal prosecution or proceeding.

(Amended by Stats. 2002, Ch. 545, Sec. 5. Effective January 1, 2003.)



1000.1

(a) If the prosecuting attorney determines that this chapter may be applicable to the defendant, he or she shall advise the defendant and his or her attorney in writing of that determination. This notification shall include all of the following:

(1) A full description of the procedures for deferred entry of judgment.

(2) A general explanation of the roles and authorities of the probation department, the prosecuting attorney, the program, and the court in the process.

(3) A clear statement that in lieu of trial, the court may grant deferred entry of judgment with respect to any crime specified in subdivision (a) of Section 1000 that is charged, provided that the defendant pleads guilty to each of these charges and waives time for the pronouncement of judgment, and that upon the defendant s successful completion of a program, as specified in subdivision (c) of Section 1000, the positive recommendation of the program authority and the motion of the prosecuting attorney, the court, or the probation department, but no sooner than 18 months and no later than three years from the date of the defendant s referral to the program, the court shall dismiss the charge or charges against the defendant.

(4) A clear statement that upon any failure of treatment or condition under the program, or any circumstance specified in Section 1000.3, the prosecuting attorney or the probation department or the court on its own may make a motion to the court for entry of judgment and the court shall render a finding of guilt to the charge or charges pled, enter judgment, and schedule a sentencing hearing as otherwise provided in this code.

(5) An explanation of criminal record retention and disposition resulting from participation in the deferred entry of judgment program and the defendant s rights relative to answering questions about his or her arrest and deferred entry of judgment following successful completion of the program.

(b) If the defendant consents and waives his or her right to a speedy trial or a speedy preliminary hearing, the court may refer the case to the probation department or the court may summarily grant deferred entry of judgment if the defendant pleads guilty to the charge or charges and waives time for the pronouncement of judgment. When directed by the court, the probation department shall make an investigation and take into consideration the defendant s age, employment and service records, educational background, community and family ties, prior controlled substance use, treatment history, if any, demonstrable motivation, and other mitigating factors in determining whether the defendant is a person who would be benefited by education, treatment, or rehabilitation. The probation department shall also determine which programs the defendant would benefit from and which programs would accept the defendant. The probation department shall report its findings and recommendations to the court. The court shall make the final determination regarding education, treatment, or rehabilitation for the defendant. If the court determines that it is appropriate, the court shall grant deferred entry of judgment if the defendant pleads guilty to the charge or charges and waives time for the pronouncement of judgment.

(c) No statement, or any information procured therefrom, made by the defendant to any probation officer or drug treatment worker, that is made during the course of any investigation conducted by the probation department or treatment program pursuant to subdivision (b), and prior to the reporting of the probation department s findings and recommendations to the court, shall be admissible in any action or proceeding brought subsequent to the investigation.

No statement, or any information procured therefrom, with respect to the specific offense with which the defendant is charged, that is made to any probation officer or drug program worker subsequent to the granting of deferred entry of judgment, shall be admissible in any action or proceeding, including a sentencing hearing.

(d) A defendant s plea of guilty pursuant to this chapter shall not constitute a conviction for any purpose unless a judgment of guilty is entered pursuant to Section 1000.3.

(Amended by Stats. 2010, Ch. 328, Sec. 160. Effective January 1, 2011.)



1000.2

The court shall hold a hearing and, after consideration of any information relevant to its decision, shall determine if the defendant consents to further proceedings under this chapter and if the defendant should be granted deferred entry of judgment. If the court does not deem the defendant a person who would be benefited by deferred entry of judgment, or if the defendant does not consent to participate, the proceedings shall continue as in any other case.

At the time that deferred entry of judgment is granted, any bail bond or undertaking, or deposit in lieu thereof, on file by or on behalf of the defendant shall be exonerated, and the court shall enter an order so directing.

The period during which deferred entry of judgment is granted shall be for no less than 18 months nor longer than three years. Progress reports shall be filed by the probation department with the court as directed by the court.

(Amended by Stats. 1996, Ch. 1132, Sec. 4. Effective January 1, 1997.)



1000.3

If it appears to the prosecuting attorney, the court, or the probation department that the defendant is performing unsatisfactorily in the assigned program, or that the defendant is not benefiting from education, treatment, or rehabilitation, or that the defendant is convicted of a misdemeanor that reflects the defendant s propensity for violence, or the defendant is convicted of a felony, or the defendant has engaged in criminal conduct rendering him or her unsuitable for deferred entry of judgment, the prosecuting attorney, the court on its own, or the probation department may make a motion for entry of judgment.

After notice to the defendant, the court shall hold a hearing to determine whether judgment should be entered.

If the court finds that the defendant is not performing satisfactorily in the assigned program, or that the defendant is not benefiting from education, treatment, or rehabilitation, or the court finds that the defendant has been convicted of a crime as indicated above, or that the defendant has engaged in criminal conduct rendering him or her unsuitable for deferred entry of judgment, the court shall render a finding of guilt to the charge or charges pled, enter judgment, and schedule a sentencing hearing as otherwise provided in this code.

If the defendant has performed satisfactorily during the period in which deferred entry of judgment was granted, at the end of that period, the criminal charge or charges shall be dismissed.

Prior to dismissing the charge or charges or rendering a finding of guilt and entering judgment, the court shall consider the defendant s ability to pay and whether the defendant has paid a diversion restitution fee pursuant to Section 1001.90, if ordered, and has met his or her financial obligation to the program, if any. As provided in Section 1203.1b, the defendant shall reimburse the probation department for the reasonable cost of any program investigation or progress report filed with the court as directed pursuant to Sections 1000.1 and 1000.2.

(Amended by Stats. 2000, Ch. 42, Sec. 1. Effective January 1, 2001.)



1000.4

(a) Any record filed with the Department of Justice shall indicate the disposition in those cases deferred pursuant to this chapter. Upon successful completion of a deferred entry of judgment program, the arrest upon which the judgment was deferred shall be deemed to have never occurred. The defendant may indicate in response to any question concerning his or her prior criminal record that he or she was not arrested or granted deferred entry of judgment for the offense, except as specified in subdivision (b). A record pertaining to an arrest resulting in successful completion of a deferred entry of judgment program shall not, without the defendant s consent, be used in any way that could result in the denial of any employment, benefit, license, or certificate.

(b) The defendant shall be advised that, regardless of his or her successful completion of the deferred entry of judgment program, the arrest upon which the judgment was deferred may be disclosed by the Department of Justice in response to any peace officer application request and that, notwithstanding subdivision (a), this section does not relieve him or her of the obligation to disclose the arrest in response to any direct question contained in any questionnaire or application for a position as a peace officer, as defined in Section 830.

(Added by renumbering Section 1000.5 by Stats. 1996, Ch. 1132, Sec. 6.5. Effective January 1, 1997.)



1000.5

(a) The presiding judge of the superior court, or a judge designated by the presiding judge, together with the district attorney and the public defender, may agree in writing to establish and conduct a preguilty plea drug court program pursuant to the provisions of this chapter, wherein criminal proceedings are suspended without a plea of guilty for designated defendants. The drug court program shall include a regimen of graduated sanctions and rewards, individual and group therapy, urine analysis testing commensurate with treatment needs, close court monitoring and supervision of progress, educational or vocational counseling as appropriate, and other requirements as agreed to by the presiding judge or his or her designee, the district attorney, and the public defender. If there is no agreement in writing for a preguilty plea program by the presiding judge or his or her designee, the district attorney, and the public defender, the program shall be operated as a deferred entry of judgment program as provided in this chapter.

(b) The provisions of Section 1000.3 and Section 1000.4 regarding satisfactory and unsatisfactory performance in a program shall apply to preguilty plea programs. If the court finds that (1) the defendant is not performing satisfactorily in the assigned program, (2) the defendant is not benefiting from education, treatment, or rehabilitation, (3) the defendant has been convicted of a crime specified in Section 1000.3, or (4) the defendant has engaged in criminal conduct rendering him or her unsuitable for the preguilty plea program, the court shall reinstate the criminal charge or charges. If the defendant has performed satisfactorily during the period of the preguilty plea program, at the end of that period, the criminal charge or charges shall be dismissed and the provisions of Section 1000.4 shall apply.

(Amended by Stats. 2002, Ch. 784, Sec. 542. Effective January 1, 2003.)



1000.6

(a) Where a person is participating in a deferred entry of judgment program or a preguilty plea program pursuant to this chapter, the person may also participate in a licensed methadone or levoalphacetylmethadol (LAAM) program if the following conditions are met:

(1) The sheriff allows a methadone program to operate in the county jail.

(2) The participant allows release of his or her medical records to the court presiding over the participant s preguilty or deferred entry program for the limited purpose of determining whether or not the participant is duly enrolled in the licensed methadone or LAAM program and is in compliance with deferred entry or preguilty plea program rules.

(b) If the conditions specified in paragraphs (1) and (2) of subdivision (a) are met, participation in a methadone or LAAM treatment program shall not be the sole reason for exclusion from a deferred entry or preguilty plea program. A methadone or LAAM patient who participates in a preguilty or deferred entry program shall comply with all court program rules.

(c) A person who is participating in a deferred entry of judgment program or preguilty plea program pursuant to this chapter who participates in a licensed methadone or LAAM program shall present to the court a declaration from the director of the methadone or LAAM program, or the director s authorized representative, that the person is currently enrolled and in good standing in the program.

(d) Urinalysis results that only establish that a person described in this section has ingested or taken the methadone administered or prescribed by a licensed methadone or LAAM program shall not be considered a violation of the terms of the deferred entry of judgment or preguilty plea program under this chapter.

(e) Except as provided in subdivisions (a) to (d), inclusive, this section shall not be interpreted to amend any provisions governing deferred entry and diversion programs.

(Added by renumbering Section 1000.8 by Stats. 2009, Ch. 372, Sec. 3. Effective January 1, 2010.)






CHAPTER 2.6. Deferred Entry of Judgment Reentry Program

1000.8

A superior court, with the concurrence of the prosecuting attorney of the county, may create a Back on Track deferred entry of judgment reentry program aimed at preventing recidivism among first-time nonviolent felony drug offenders. No defendant who has been convicted of a violation of an offense enumerated in subdivision (c) of Section 290 or in Section 1192.7 shall be eligible for the program established in this chapter. When creating this program, the prosecuting attorney, together with the presiding judge and a representative of the criminal defense bar selected by the presiding judge of the superior court may agree to establish a Back on Track deferred entry of judgment program pursuant to the provisions of this chapter. The agreement shall specify which low-level nonviolent felony drug offenses under the Health and Safety Code will be eligible for the program and a process for selecting participants. The program shall have the following characteristics:

(a) A dedicated calendar.

(b) Leadership by a superior court judicial officer who is assigned by the presiding judge.

(c) Clearly defined eligibility criteria to enter the program and clearly defined criteria for completion of the program.

(d) Legal incentives for defendants to successfully complete the program, including dismissal or reduction of criminal charges upon successful completion of the program.

(e) Close supervision to hold participants accountable to program compliance, including the use of graduated sanctions and frequent, ongoing appearances before the court regarding participants program progress and compliance with all program terms and conditions. The court may use available legal mechanisms, including return to custody if necessary, for failure to comply with the supervised plan.

(f) Appropriate transitional programming for participants, based on available resources from county and community service providers and other agencies. The transitional programming may include, but is not limited to, any of the following:

(1) Vocational training, readiness, and placement.

(2) Educational training, including assistance with acquiring a G.E.D. or high school diploma and assistance with admission to college.

(3) Substance abuse treatment.

(4) Assistance with obtaining identification cards and driver s licenses.

(5) Parenting skills training and assistance in becoming compliant with child support obligations.

(g) The program may develop a local, public-private partnership between law enforcement, government agencies, private employers, and community-based organizations for the purpose of creating meaningful employment opportunities for participants and to take advantage of incentives for hiring program participants.

(Added by Stats. 2009, Ch. 372, Sec. 4. Effective January 1, 2010.)



1000.9

The prosecuting attorney shall determine whether a defendant is eligible for participation in the deferred entry of judgment reentry program.

(a) If the prosecuting attorney determines that this section may be applicable to the defendant, he or she shall advise the defendant and his or her attorney in writing of that determination. This notification shall include the following:

(1) A full description of the procedures for deferred entry of judgment.

(2) A general explanation of the role and authority of the prosecuting attorney, the program, and the court in the process.

(3) A clear statement that in lieu of trial, the court may grant deferred entry of judgment with respect to the current crime or crimes charged if the defendant pleads guilty to each charge and waives time for the pronouncement of judgment, and that, upon the defendant s successful completion of the program and the motion of the prosecuting attorney, the court will dismiss the charge or charges against the defendant and the provisions of Sections 851.90 and 1203.4 will apply.

(4) A clear statement that failure to comply with any condition under the program may result in the prosecuting attorney or the court making a motion for entry of judgment, whereupon the court will render a finding of guilty to the charge or charges pled, enter judgment, and schedule a sentencing hearing as otherwise provided in this code.

(5) An explanation of criminal record retention and disposition resulting from participation in the deferred entry of judgment program and the defendant s rights relative to answering questions about his or her arrest and deferred entry of judgment following successful completion of the program.

(b) If the prosecuting attorney determines that the defendant is eligible for the program, the prosecuting attorney shall state for the record the grounds upon which the determination is based and shall make this information available to the defendant and his or her attorney. This procedure is intended to allow the court to set the hearing for deferred entry of judgment at the arraignment.

(c) If the prosecuting attorney determines that the defendant is ineligible for the program, the prosecuting attorney shall state for the record the grounds upon which the determination is based and shall make this information available to the defendant and his or her attorney. The sole remedy of a defendant who is found ineligible for deferred entry of judgment is a postconviction appeal. If the prosecuting attorney does not deem the defendant eligible, or the defendant does not consent to participate, the proceedings shall continue as in any other case.

(d) Upon a motion by the prosecuting attorney for an entry of judgment, before entering a judgment of guilty, the court may hold a hearing to determine whether the defendant has failed to comply with the program and should be terminated from the program.

(Added by Stats. 2009, Ch. 372, Sec. 4. Effective January 1, 2010.)



1000.10

The following provisions apply to this chapter:

(a) A defendant s plea of guilty shall not constitute a conviction for any purpose unless a judgment of guilty is entered pursuant to Section 1000.3.

(b) Counties that opt to create a deferred entry of judgment reentry program pursuant to Section 1000.8 of the Penal Code shall not seek state reimbursement for costs associated with the implementation, development, or operation of that program.

(c) To the extent county resources beyond those of the superior court and the district attorney are needed to implement the program, those agencies shall consult with the county board of supervisors and other impacted county agencies to assess resources before program implementation.

(d) Local law enforcement agencies and counties administering the programs may seek federal or private funding for the purpose of implementing the provisions of this chapter.

(Added by Stats. 2009, Ch. 372, Sec. 4. Effective January 1, 2010.)






CHAPTER 2.65. Child Abuse and Neglect Counseling

1000.12

(a) It is the intent of the Legislature that nothing in this chapter deprive a prosecuting attorney of the ability to prosecute any person who is suspected of committing any crime in which a minor is a victim of an act of physical abuse or neglect to the fullest extent of the law, if the prosecuting attorney so chooses.

(b) In lieu of prosecuting a person suspected of committing any crime, involving a minor victim, of an act of physical abuse or neglect, the prosecuting attorney may refer that person to the county department in charge of public social services or the probation department for counseling or psychological treatment and such other services as the department deems necessary. The prosecuting attorney shall seek the advice of the county department in charge of public social services or the probation department in determining whether or not to make the referral.

(c) This section shall not apply to any person who is charged with sexual abuse or molestation of a minor victim, or any sexual offense involving force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the minor victim or another person.

(Amended by Stats. 2005, Ch. 477, Sec. 3. Effective January 1, 2006.)



1000.17

If the person is referred pursuant to this chapter he or she shall be responsible for paying the administrative cost of the referral and the expense of such counseling as determined by the county department responsible for public social services or the probation department. The administrative cost of the referral shall not exceed one hundred dollars ($100) for any person referred pursuant to this chapter for an offense punishable as a felony and shall not exceed fifty dollars ($50) for any person referred pursuant to the chapter for an offense punishable as a misdemeanor. The department shall take into consideration the ability of the referred party to pay and no such person shall be denied counseling services because of his or her inability to pay.

(Added by Stats. 1983, Ch. 804, Sec. 2.)






CHAPTER 2.7. Misdemeanor Diversion

1001

It is the intent of the Legislature that neither this chapter, Chapter 2.5 (commencing with Section 1000) of this title, nor any other provision of law be construed to preempt other current or future pretrial or precomplaint diversion programs. It is also the intent of the Legislature that current or future posttrial diversion programs not be preempted, except as provided in Section 13201 or 13352.5 of the Vehicle Code. Sections 1001.2 to 1001.11, inclusive, of this chapter shall apply only to pretrial diversion programs as defined in Section 1001.1.

(Amended by Stats. 1987, Ch. 828, Sec. 60.)



1001.1

As used in Sections 1001.2 to 1001.11, inclusive, of this chapter, pretrial diversion refers to the procedure of postponing prosecution of an offense filed as a misdemeanor either temporarily or permanently at any point in the judicial process from the point at which the accused is charged until adjudication.

(Added by Stats. 1982, Ch. 42, Sec. 2. Effective February 17, 1982.)



1001.2

(a) This chapter shall not apply to any pretrial diversion or posttrial programs for the treatment of problem drinking or alcoholism utilized for persons convicted of one or more offenses under Section 23152 or 23153 or former Section 23102 of the Vehicle Code or to pretrial diversion programs established pursuant to Chapter 2.5 (commencing with Section 1000) of this title nor shall this chapter be deemed to authorize any pretrial diversion or posttrial programs for persons alleged to have committed violation of Section 23152 or 23153 of the Vehicle Code.

(b) The district attorney of each county shall review annually any diversion program established pursuant to this chapter, and no program shall continue without the approval of the district attorney. No person shall be diverted under a program unless it has been approved by the district attorney. Nothing in this subdivision shall authorize the prosecutor to determine whether a particular defendant shall be diverted.

(Added by Stats. 1982, Ch. 42, Sec. 2. Effective February 17, 1982.)



1001.3

At no time shall a defendant be required to make an admission of guilt as a prerequisite for placement in a pretrial diversion program.

(Added by Stats. 1982, Ch. 42, Sec. 2. Effective February 17, 1982.)



1001.4

A divertee is entitled to a hearing, as set forth by law, before his or her pretrial diversion can be terminated for cause.

(Added by Stats. 1982, Ch. 42, Sec. 2. Effective February 17, 1982.)



1001.5

No statement, or information procured therefrom, made by the defendant in connection with the determination of his or her eligibility for diversion, and no statement, or information procured therefrom, made by the defendant, subsequent to the granting of diversion or while participating in such program, and no information contained in any report made with respect thereto, and no statement or other information concerning the defendant s participation in such program shall be admissible in any action or proceeding. However, if a divertee is recommended for termination for cause, information regarding his or her participation in such program may be used for purposes of the termination proceedings.

(Added by Stats. 1982, Ch. 42, Sec. 2. Effective February 17, 1982.)



1001.6

At such time that a defendant s case is diverted, any bail bond or undertaking, or deposit in lieu thereof, on file by or on behalf of the defendant shall be exonerated, and the court shall enter an order so directing.

(Added by Stats. 1982, Ch. 42, Sec. 2. Effective February 17, 1982.)



1001.7

If the divertee has performed satisfactorily during the period of diversion, the criminal charges shall be dismissed at the end of the period of diversion.

(Added by Stats. 1982, Ch. 42, Sec. 2. Effective February 17, 1982.)



1001.8

Any record filed with the Department of Justice shall indicate the disposition of those cases diverted pursuant to this chapter.

(Added by Stats. 1982, Ch. 42, Sec. 2. Effective February 17, 1982.)



1001.9

(a) Any record filed with the Department of Justice shall indicate the disposition in those cases diverted pursuant to this chapter. Upon successful completion of a diversion program, the arrest upon which the diversion was based shall be deemed to have never occurred. The divertee may indicate in response to any question concerning his or her prior criminal record that he or she was not arrested or diverted for the offense, except as specified in subdivision (b). A record pertaining to an arrest resulting in successful completion of a diversion program shall not, without the divertee s consent, be used in any way that could result in the denial of any employment, benefit, license, or certificate.

(b) The divertee shall be advised that, regardless of his or her successful completion of diversion, the arrest upon which the diversion was based may be disclosed by the Department of Justice in response to any peace officer application request and that, notwithstanding subdivision (a), this section does not relieve him or her of the obligation to disclose the arrest in response to any direct question contained in any questionnaire or application for a position as a peace officer, as defined in Section 830.

(Amended by Stats. 1996, Ch. 743, Sec. 2. Effective January 1, 1997.)






CHAPTER 2.71. AIDS Prevention Program in Drug Abuse and Prostitution Cases

1001.10

(a) The judge shall require any person described in subdivision (b), as a condition of either placing the person on probation or of permitting the person to participate in a drug diversion program to agree to participate in an AIDS education program. Testing for AIDS antibodies shall be offered but no person described in subdivision (b) shall be required to be tested.

(b) This section shall apply to any person who has either been placed on probation or granted diversion for, any of the following:

(1) A violation of subdivision (a) of Section 11350 of the Health and Safety Code, subdivision (a) of Section 11377 of the Health and Safety Code, Section 11550 of the Health and Safety Code, Section 4143 or 4149 of the Business and Professions Code, or of subdivision (f) of Section 647 if the offense involves intravenous use of a controlled substance.

(2) A violation of subdivision (a) or (b) of Section 647.

(Amended by Stats. 1989, Ch. 534, Sec. 2.)



1001.11

(a) The health department in each county shall select an agency, or agencies, in the county that shall provide AIDS prevention education to those persons sentenced to probation or a drug diversion program in accordance with Section 1001.10. The health department shall endeavor to select an agency, or agencies, that currently provide AIDS prevention education programs to substance abusers or prostitutes. If no agency is currently providing this education, the county agency responsible for substance abuse shall develop an AIDS prevention education program either within the agency or under contract with a community-based, nonprofit organization in the county. The health department shall forward to the courts a list of agencies selected for purposes of referral in accordance with Section 1001.10. Reimbursement for the costs of implementing this section shall be made out of moneys deposited with the county treasurer in accordance with Section 1463.23.

(b) An AIDS prevention education program providing services pursuant to subdivision (a) shall, at a minimum, include details about the transmission of human immunodeficiency virus (HIV), the etiologic agent for AIDS, symptoms of AIDS or AIDS-related conditions, prevention through avoidance or cleaning of needles, sexual practices which constitute high risk, low risk, and no risk (including abstinence), and resources for assistance if the person decides to take a test for the etiologic agent for AIDS and receives a positive test result. The program shall also include other relevant medical and prevention information as it becomes available.

(c) A person sentenced to a drug diversion program pursuant to Section 1001.10 shall not be required to participate in an AIDS prevention education program, provided that the drug diversion program includes an AIDS prevention education component that meets the requirements of subdivision (b).

(Added by Stats. 1988, Ch. 1243, Sec. 9.)






CHAPTER 2.75. Diversion Fees

1001.15

(a) In addition to the fees authorized or required by other provisions of law, a judge may require the payment of an administrative fee, as part of an enrollment fee in a diversion program, by a defendant accused of a felony to cover the actual cost of any criminalistics laboratory analysis, the actual cost of processing a request or application for diversion, and the actual cost of supervising the divertee pursuant to Chapter 2.5 (commencing with Section 1000), not to exceed five hundred dollars ($500). The fee shall be payable at the time of enrollment in the diversion program. The court shall take into consideration the defendant s ability to pay, and no defendant shall be denied diversion because of his or her inability to pay.

(b) As used in this section, criminalistics laboratory means a laboratory operated by, or under contract with a city, county, or other public agency, including a criminalistics laboratory of the Department of Justice, which has not less than one regularly employed forensic scientist engaged in the analysis of solid dose material and body fluids for controlled substances, and which is registered as an analytical laboratory with the Drug Enforcement Administration of the United States Department of Justice for the processing of all scheduled controlled substances.

(c) In addition to the fees authorized or required by other provisions of law, a judge may require the payment of an administrative fee, as part of an enrollment fee in a diversion program, by a defendant accused of an act charged as, or reduced to, a misdemeanor to cover the actual cost of processing a request or application for diversion pursuant to Chapter 2.6 (commencing with Section 1000.6), the actual costs of reporting to the court on a defendant s eligibility and suitability for diversion, the actual cost of supervising the divertee, and for the actual costs of performing any duties required pursuant to Section 1000.9, not to exceed three hundred dollars ($300). The fee shall be payable at the time of enrollment in the diversion program. The fee shall be determined on a sliding scale according to the defendant s ability to pay, and no defendant shall be denied diversion because of his or her inability to pay.

(d) The fee established pursuant to this section may not exceed the actual costs required for the programs authorized to be reimbursed by this fee. All proceeds from the fee established pursuant to this section shall be allocated only for the programs authorized to be reimbursed by this fee.

(e) As used in this section, diversion also means deferred entry of judgment pursuant to Chapter 2.5 (commencing with Section 1000).

(Amended by Stats. 1997, Ch. 324, Sec. 4. Effective January 1, 1998.)



1001.16

(a) In addition to the fees authorized or required by other provisions of law, a judge may require the payment of an administrative fee, as part of an enrollment fee in a diversion program, by a defendant accused of a misdemeanor to cover the actual cost of any criminalistics laboratory analysis in a case involving a violation of the California Uniform Controlled Substances Act under Division 10 (commencing with Section 11000) of the Health and Safety Code, the actual cost of processing a request or application for diversion, and the actual cost of supervising the divertee, not to exceed three hundred dollars ($300). The fee shall be payable at the time of enrollment in the diversion program. The court shall take into consideration the defendant s ability to pay, and no defendant shall be denied diversion because of his or her inability to pay.

(b) As used in this section, criminalistics laboratory means a laboratory operated by, or under contract with, a city, county, or other public agency, including a criminalistics laboratory of the Department of Justice, which has not less than one regularly employed forensic scientist engaged in the analysis of solid dose material and body fluids for controlled substances and which is registered as an analytical laboratory with the Drug Enforcement Administration of the United States Department of Justice for the processing of all scheduled controlled substances.

(c) This section shall apply to all deferred entry of judgment and misdemeanor pretrial diversion programs established pursuant to this title.

(d) The fee established pursuant to this section may not exceed the actual costs required for the programs authorized to be reimbursed by this fee. All proceeds from the fee established pursuant to this section shall be allocated only for the programs authorized to be reimbursed by this fee.

(e) As used in this section, diversion also means deferred entry of judgment pursuant to Chapter 2.5 (commencing with Section 1000).

(Amended by Stats. 1997, Ch. 324, Sec. 5. Effective January 1, 1998.)






CHAPTER 2.8. Diversion of Defendants With Cognitive Developmental Disabilities

1001.20

As used in this chapter:

(a) Cognitive Developmental Disability means any of the following:

(1) Intellectual disability means a condition of significantly subaverage general intellectual functioning existing concurrently with deficits in adaptive behavior and manifested during the developmental period.

(2) Autism means a diagnosed condition of markedly abnormal or impaired development in social interaction, in communication, or in both, with a markedly restricted repertoire of activity and interests.

(3) Disabling conditions found to be closely related to intellectual disability or autism, or that require treatment similar to that required for individuals with intellectual disability or autism, and that would qualify an individual for services provided under the Lanterman Developmental Disabilities Services Act.

(b) Diversion-related treatment and habilitation means, but is not limited to, specialized services or special adaptations of generic services, directed toward the alleviation of cognitive developmental disability or toward social, personal, physical, or economic habilitation or rehabilitation of an individual with a cognitive developmental disability, and includes, but is not limited to, diagnosis, evaluation, treatment, personal care, day care, domiciliary care, special living arrangements, physical, occupational, and speech therapy, training, education, sheltered employment, mental health services, recreation, counseling of the individual with this disability and of his or her family, protective and other social and sociolegal services, information and referral services, follow-along services, and transportation services necessary to ensure delivery of services to persons with cognitive developmental disabilities.

(c) Regional center means a regional center for the developmentally disabled established under the Lanterman Developmental Disabilities Services Act that is organized as a private nonprofit community agency to plan, purchase, and coordinate the delivery of services that cannot be provided by state agencies to developmentally disabled persons residing in a particular geographic catchment area, and that is licensed and funded by the State Department of Developmental Services.

(d) Director of a regional center means the executive director of a regional center for the developmentally disabled or his or her designee.

(e) Agency means the prosecutor, the probation department, and the regional center involved in a particular defendant s case.

(f) Dual agency diversion means a treatment and habilitation program developed with court approval by the regional center, administered jointly by the regional center and by the probation department, that is individually tailored to the needs of the defendant as derived from the defendant s individual program plan pursuant to Section 4646 of the Welfare and Institutions Code, and that includes, but is not limited to, treatment specifically addressed to the criminal offense charged, for a specified period of time as prescribed in Section 1001.28.

(g) Single agency diversion means a treatment and habilitation program developed with court approval by the regional center, administered solely by the regional center without involvement by the probation department, that is individually tailored to the needs of the defendant as derived from the defendant s individual program plan pursuant to Section 4646 of the Welfare and Institutions Code, and that includes, but is not limited to, treatment specifically addressed to the criminal offense charged, for a specified period of time as prescribed in Section 1001.28.

(Amended by Stats. 2013, Ch. 76, Sec. 151. Effective January 1, 2014.)



1001.21

(a) This chapter shall apply whenever a case is before any court upon an accusatory pleading at any stage of the criminal proceedings, for any person who has been evaluated by a regional center for the developmentally disabled and who is determined to be a person with a cognitive developmental disability by the regional center, and who therefore is eligible for its services.

(b) This chapter applies to any offense which is charged as or reduced to a misdemeanor, except that diversion shall not be ordered when the defendant previously has been diverted under this chapter within two years prior to the present criminal proceedings.

(c) This chapter shall apply to persons who have a condition described in paragraph (2) or (3) of subdivision (a) of Section 1001.20 only if that person was a client of a regional center at the time of the offense for which he or she is charged.

(Amended by Stats. 2004, Ch. 290, Sec. 3. Effective January 1, 2005.)



1001.22

The court shall consult with the prosecutor, the defense counsel, the probation department, and the appropriate regional center in order to determine whether a defendant may be diverted pursuant to this chapter. If the defendant is not represented by counsel, the court shall appoint counsel to represent the defendant. When the court suspects that a defendant may have a cognitive developmental disability, as defined in subdivision (a) of Section 1001.20, and the defendant consents to the diversion process and to his or her case being evaluated for eligibility for regional center services, and waives his or her right to a speedy trial, the court shall order the prosecutor, the probation department, and the regional center to prepare reports on specified aspects of the defendant s case. Each report shall be prepared concurrently.

(a) The regional center shall submit a report to the probation department within 25 judicial days of the court s order. The regional center s report shall include a determination as to whether the defendant has a cognitive developmental disability and is eligible for regional center diversion-related treatment and habilitation services, and the regional center shall also submit to the court a proposed diversion program, individually tailored to the needs of the defendant as derived from the defendant s individual program plan pursuant to Section 4646 of the Welfare and Institutions Code, which shall include, but not be limited to, treatment addressed to the criminal offense charged for a period of time as prescribed in Section 1001.28. The regional center s report shall also contain a statement whether such a proposed program is available for the defendant through the treatment and habilitation services of the regional centers pursuant to Section 4648 of the Welfare and Institutions Code.

(b) The prosecutor shall submit a report on specified aspects of the defendant s case, within 30 judicial days of the court s order, to the court, to each of the other agencies involved in the case, and to the defendant. The prosecutor s report shall include all of the following:

(1) A statement of whether the defendant s record indicates the defendant s diversion pursuant to this chapter within two years prior to the alleged commission of the charged divertible offense.

(2) If the prosecutor recommends that this chapter may be applicable to the defendant, he or she shall recommend either a dual or single agency diversion program and shall advise the court, the probation department, the regional center, and the defendant, in writing, of that determination within 20 judicial days of the court s order to prepare the report.

(3) If the prosecutor recommends against diversion, the prosecutor s report shall include a declaration in writing to state for the record the grounds upon which the recommendation was made, and the court shall determine, pursuant to Section 1001.23, whether the defendant shall be diverted.

(4) If dual agency diversion is recommended by the prosecutor, a copy of the prosecutor s report shall also be provided by the prosecutor to the probation department, the regional center, and the defendant within the above prescribed time period. This notification shall include all of the following:

(A) A full description of the proceedings for diversion and the prosecutor s investigation procedures.

(B) A general explanation of the role and authority of the probation department, the prosecutor, the regional center, and the court in the diversion program process.

(C) A clear statement that the court may decide in a hearing not to divert the defendant and that he or she may have to stand trial for the alleged offense.

(D) A clear statement that should the defendant fail in meeting the terms of his or her diversion, or if, during the period of diversion the defendant is subsequently charged with a felony, the defendant may be required, after a hearing, to stand trial for the original diverted offense.

(c) The probation department shall submit a report on specified aspects of the defendant s case within 30 judicial days of the court s order, to the court, to each of the other agencies involved in the case, and to the defendant. The probation department s report to the court shall be based upon an investigation by the probation department and consideration of the defendant s age, cognitive developmental disability, employment record, educational background, ties to community agencies and family, treatment history, criminal record if any, and demonstrable motivation and other mitigating factors in determining whether the defendant is a person who would benefit from a diversion-related treatment and habilitation program. The regional center s report in full shall be appended to the probation department s report to the court.

(Amended by Stats. 2004, Ch. 290, Sec. 4. Effective January 1, 2005.)



1001.23

(a) Upon the court s receipt of the reports from the prosecutor, the probation department, and the regional center, and a determination by the regional center that the defendant does not have a cognitive developmental disability, the criminal proceedings for the offense charged shall proceed. If the defendant is found to have a cognitive developmental disability and to be eligible for regional center services, and the court determines from the various reports submitted to it that the proposed diversion program is acceptable to the court, the prosecutor, the probation department, and the regional center, and if the defendant consents to diversion and waives his or her right to a speedy trial, the court may order, without a hearing, that the diversion program be implemented for a period of time as prescribed in Section 1001.28.

(b) After consideration of the probation department s report, the report of the regional center, and the report of the prosecutor relating to his or her recommendation for or against diversion, and any other relevant information, the court shall determine if the defendant shall be diverted under either dual or single agency supervision, and referred for habilitation or rehabilitation diversion pursuant to this chapter. If the court does not deem the defendant a person who would benefit by diversion at the time of the hearing, the suspended criminal proceedings may be reinstituted, or any other disposition as authorized by law may be made, and diversion may be ordered at a later date.

(c) Where a dual agency diversion program is ordered by the court, the regional center shall submit a report to the probation department on the defendant s progress in the diversion program not less than every six months. Within five judicial days after receiving the regional center s report, the probation department shall submit its report on the defendant s progress in the diversion program, with the full report of the regional center appended, to the court and to the prosecutor. Where single agency diversion is ordered by the court, the regional center alone shall report the defendant s progress to the court and to the prosecutor not less than every six months.

(Amended by Stats. 2004, Ch. 290, Sec. 5. Effective January 1, 2005.)



1001.24

No statement, or information procured therefrom, made by the defendant to any probation officer, the prosecutor, or any regional center designee during the course of the investigation conducted by either the regional center or the probation department pursuant to this chapter, and prior to the reporting to the probation department of the regional center s findings of eligibility and recommendations to the court, shall be admissible in any action or proceeding brought subsequent to this investigation.

(Added by Stats. 1980, Ch. 1253, Sec. 1.)



1001.25

No statement, or information procured therefrom, with respect to the specific offense with which the defendant is charged, which is made to a probation officer, a prosecutor, or a regional center designee subsequent to the granting of diversion shall be admissible in any action or proceeding brought subsequent to the investigation.

(Added by Stats. 1980, Ch. 1253, Sec. 1.)



1001.26

In the event that diversion is either denied or is subsequently revoked once it has been granted, neither the probation investigation nor the statements or other information divulged by the defendant during the investigation by the probation department or the regional center shall be used in any sentencing procedures.

(Added by Stats. 1980, Ch. 1253, Sec. 1.)



1001.27

At such time as the defendant s case is diverted, any bail, bond, or undertaking, or deposit in lieu thereof, on file or on behalf of the defendant shall be exonerated, and the court shall enter an order so directing.

(Added by Stats. 1980, Ch. 1253, Sec. 1.)



1001.28

The period during which criminal proceedings against the defendant may be diverted shall be no longer than two years. The responsible agency or agencies shall file reports on the defendant s progress in the diversion program with the court and with the prosecutor not less than every six months.

(a) Where dual agency diversion has been ordered, the probation department shall be responsible for the progress reports. The probation department shall append to its own report a copy of the regional center s assessment of the defendant s progress.

(b) Where single agency diversion has been ordered, the regional center alone shall be responsible for the progress reports.

(Added by Stats. 1980, Ch. 1253, Sec. 1.)



1001.29

If it appears that the divertee is not meeting the terms and conditions of his or her diversion program, the court may hold a hearing and amend such program to provide for greater supervision by the responsible regional center alone, by the probation department alone, or by both the regional center and the probation department. However, notwithstanding any such modification of a diversion order, the court may hold a hearing to determine whether the diverted criminal proceedings should be reinstituted if it appears that the divertee s performance in the diversion program is unsatisfactory, or if the divertee is subsequently charged with a felony during the period of diversion.

(a) In cases of dual agency diversion, a hearing to reinstitute the diverted criminal proceedings may be initiated by either the court, the prosecutor, the regional center, or the probation department.

(b) In cases of single agency diversion, a hearing to reinstitute the diverted criminal proceedings may be initiated only by the court, the prosecutor, or the regional center.

(c) No hearing for either of these purposes shall be held unless the moving agency or the court has given the divertee prior notice of the hearing.

(d) Where the cause of the hearing is a subsequent charge of a felony against the divertee subsequent to the diversion order, any hearing to reinstitute the diverted criminal proceedings shall be delayed until such time as probable cause has been established in court to bind the defendant over for trial on the subsequently charged felony.

(Added by Stats. 1980, Ch. 1253, Sec. 1.)



1001.30

At any time during which the defendant is participating in a diversion program, he or she may withdraw consent to further participate in the diversion program, and at such time as such consent is withdrawn, the suspended criminal proceedings may resume or such other disposition may be made as is authorized by law.

(Added by Stats. 1980, Ch. 1253, Sec. 1.)



1001.31

If the divertee has performed satisfactorily during the period of diversion, the criminal charges shall be dismissed at the end of the diversion period.

(Added by Stats. 1980, Ch. 1253, Sec. 1.)



1001.32

Any record filed with the State Department of Justice shall indicate the disposition of those cases diverted pursuant to this chapter.

(Added by Stats. 1980, Ch. 1253, Sec. 1.)



1001.33

(a) Any record filed with the Department of Justice shall indicate the disposition in those cases diverted pursuant to this chapter. Upon successful completion of a diversion program, the arrest upon which the diversion was based shall be deemed to have never occurred. The divertee may indicate in response to any question concerning his or her prior criminal record that he or she was not arrested or diverted for the offense, except as specified in subdivision (b). A record pertaining to an arrest resulting in successful completion of a diversion program shall not, without the divertee s consent, be used in any way that could result in the denial of any employment, benefit, license, or certificate.

(b) The divertee shall be advised that, regardless of his or her successful completion of diversion, the arrest upon which the diversion was based may be disclosed by the Department of Justice in response to any peace officer application request and that, notwithstanding subdivision (a), this section does not relieve him or her of the obligation to disclose the arrest in response to any direct question contained in any questionnaire or application for a position as a peace officer, as defined in Section 830.

(Amended by Stats. 1996, Ch. 743, Sec. 3. Effective January 1, 1997.)



1001.34

Notwithstanding any other provision of law, the diversion-related individual program plan shall be fully implemented by the regional centers upon court order and approval of the diversion-related treatment and habilitation plan.

(Added by Stats. 1980, Ch. 1253, Sec. 1.)






CHAPTER 2.81. Pretrial Diversion of Traffic Violators

1001.40

Notwithstanding any other provision of law, a county acting on behalf of one or more individual courts may by ordinance establish a program that provides for pretrial diversion by the court of any person issued a notice to appear for a traffic violation to attend any traffic violator school licensed pursuant to Chapter 1.5 (commencing with Section 11200) of Division 5 of the Vehicle Code.

(Added by Stats. 1990, Ch. 1303, Sec. 1.)






CHAPTER 2.9. Diversion of Misdemeanor Offenders

1001.50

(a) Notwithstanding any other provision of law, this chapter shall become operative in a county only if the board of supervisors adopts the provisions of this chapter by ordinance.

(b) The district attorney of each county shall review annually any diversion program established pursuant to this chapter, and no program shall continue without the approval of the district attorney. No person shall be diverted under a program unless it has been approved by the district attorney. Nothing in this subdivision shall authorize the prosecutor to determine whether a particular defendant shall be diverted.

(c) As used in this chapter, pretrial diversion means the procedure of postponing prosecution either temporarily or permanently at any point in the judicial process from the point at which the accused is charged until adjudication.

(Added by Stats. 1982, Ch. 1251, Sec. 2.)



1001.51

(a) This chapter shall apply whenever a case is before any court upon an accusatory pleading concerning the commission of a misdemeanor, except a misdemeanor specified in subdivision (b), and it appears to the court that all of the following apply to the defendant:

(1) The defendant s record does not indicate that probation or parole has ever been revoked without thereafter being completed.

(2) The defendant s record does not indicate that he has been diverted pursuant to this chapter within five years prior to the filing of the accusatory pleading which charges the divertible offense.

(3) The defendant has never been convicted of a felony, and has not been convicted of a misdemeanor within five years prior to the filing of the accusatory pleading which charges the divertible offense.

(b) This chapter shall not apply to any pretrial diversion or posttrial program otherwise established by this code, nor shall this chapter be deemed to authorize any pretrial diversion or posttrial program for any person alleged to have committed a violation of Section 23152 or 23153 of the Vehicle Code.

(c) This chapter shall not apply whenever the accusatory pleading charges the commission of a misdemeanor:

(1) For which incarceration would be mandatory upon conviction of the defendant.

(2) For which registration would be required pursuant to Section 290 upon conviction of the defendant.

(3) Which the magistrate determines shall be prosecuted as a misdemeanor pursuant to paragraph (5) of subdivision (b) of Section 17.

(4) Which involves the use of force or violence against a person, unless the charge is of a violation of Section 241 or 243.

(5) For which the granting of probation is prohibited.

(6) Which is a driving offense punishable as a misdemeanor pursuant to the Vehicle Code.

(Added by Stats. 1982, Ch. 1251, Sec. 2.)



1001.52

(a) If the defendant consents and waives his right to a speedy trial, the case shall be referred to the probation department. The probation department shall conduct such investigation as is necessary to determine whether the defendant qualifies for diversion under subdivision (a) of Section 1001.51, and whether he or she is a person who would be benefited by education, treatment or rehabilitation. The probation department shall also determine which educational, treatment or rehabilitative plan would benefit the defendant. The probation department shall report its findings and recommendation to the court. If the recommendation includes referral to a community program, the report shall contain a statement regarding the program s willingness to accept the defendant and the manner in which the services they offer can assist the defendant in completing the diversion program successfully.

(b) No statement, or any information procured therefrom, made by the defendant to any probation officer, which is made during the course of any investigation conducted by the probation department pursuant to subdivision (b), and prior to the reporting of the probation department s findings and recommendations to the court, shall be admissible in any action or proceeding brought subsequent to the investigation.

No statement, or any information procured therefrom, with respect to the specific offense with which the defendant is charged, which is made to any probation officer subsequent to the granting of diversion, shall be admissible in any action or proceeding.

In the event that diversion is either denied, or is subsequently revoked once it has been granted, neither the probation investigation nor statements or information divulged during that investigation shall be used in any pretrial sentencing procedures.

(Added by Stats. 1982, Ch. 1251, Sec. 2.)



1001.53

The court shall hold a hearing and, after consideration of the probation department s report, and any other relevant information, shall determine if the defendant consents to further proceedings under this chapter and waives his or her right to a speedy trial. If the court orders a defendant to be diverted, the court may make inquiry into the financial condition of the defendant, and upon a finding that the defendant is able in whole or in part, to pay the reasonable cost of diversion, the court may order him or her to pay all or part of such expense. The reasonable cost of diversion shall not exceed the amount determined to be the actual average cost of diversion services.

If the court does not deem the defendant to be a person who would be benefited by diversion, or if the defendant does not consent to participate, the proceedings shall continue as in any other case.

At such time that a defendant s case is diverted, any bail bond or undertaking, or deposit in lieu thereof, on file by or on behalf of the defendant shall be exonerated, and the court shall enter an order so directing.

The period during which the further criminal proceedings against the defendant may be diverted shall be for the length of time required to complete and verify the diversion program but in no case shall it exceed two years.

(Added by Stats. 1982, Ch. 1251, Sec. 2.)



1001.54

If it appears to the probation department that the divertee is performing unsatisfactorily in the assigned program, or that the divertee is not benefiting from education, treatment or rehabilitation, or that the divertee is convicted of a misdemeanor in which force or violence is used, or if the divertee is convicted of a felony, after notice to the divertee, the court shall hold a hearing to determine whether the criminal proceedings should be reinstituted. If the court finds that the divertee is not performing satisfactorily in the assigned program, or that the divertee is not benefiting from diversion, or the court finds that the divertee has been convicted of a crime as indicated above, the criminal case shall be referred back to the court for resumption of the criminal proceedings. If the divertee has performed satisfactorily during the period of diversion, at the end of the period of diversion, the criminal charges shall be dismissed.

(Added by Stats. 1982, Ch. 1251, Sec. 2.)



1001.55

(a) Any record filed with the Department of Justice shall indicate the disposition in those cases diverted pursuant to this chapter. Upon successful completion of a diversion program, the arrest upon which the diversion was based shall be deemed to have never occurred. The divertee may indicate in response to any question concerning his or her prior criminal record that he or she was not arrested or diverted for the offense, except as specified in subdivision (b). A record pertaining to an arrest resulting in successful completion of a diversion program shall not, without the divertee s consent, be used in any way that could result in the denial of any employment, benefit, license, or certificate.

(b) The divertee shall be advised that, regardless of his or her successful completion of diversion, the arrest upon which the diversion was based may be disclosed by the Department of Justice in response to any peace officer application request and that, notwithstanding subdivision (a), this section does not relieve him or her of the obligation to disclose the arrest in response to any direct question contained in any questionnaire or application for a position as a peace officer, as defined in Section 830.

(Amended by Stats. 1996, Ch. 743, Sec. 4. Effective January 1, 1997.)






CHAPTER 2.9A. Bad Check Diversion

1001.60

Upon the adoption of a resolution by the board of supervisors declaring that there are sufficient funds available to fund the program, the district attorney may create within his or her office a diversion program pursuant to this chapter for persons who write bad checks. For purposes of this chapter, writing a bad check means making, drawing, uttering, or delivering any check or draft upon any bank or depository for the payment of money where there is probable cause to believe there has been a violation of Section 476a. The program may be conducted by the district attorney or by a private entity under contract with the district attorney.

(Amended by Stats. 2008, Ch. 264, Sec. 1. Effective January 1, 2009.)



1001.61

The district attorney may refer a bad check case to the diversion program. Except as provided in Section 1001.64, this chapter does not limit the power of the district attorney to prosecute bad check complaints.

(Added by Stats. 1985, Ch. 1059, Sec. 1.)



1001.62

On receipt of a bad check case, the district attorney shall determine if the case is one which is appropriate to be referred to the bad check diversion program. In determining whether to refer a case to the bad check diversion program, the district attorney shall consider, but is not limited to, all of the following:

(a) The amount of the bad check.

(b) If the person has a prior criminal record or has previously been diverted.

(c) The number of bad check grievances against the person previously received by the district attorney.

(d) Whether there are other bad check grievances currently pending against the person.

(e) The strength of the evidence, if any, of intent to defraud the victim.

(Added by Stats. 1985, Ch. 1059, Sec. 1.)



1001.63

On referral of a bad check case to the diversion program, a notice shall be forwarded by mail to the person alleged to have written the bad check which contains all of the following:

(a) The date and amount of the bad check.

(b) The name of the payee.

(c) The date before which the person must contact the person designated by the district attorney concerning the bad check.

(d) A statement of the penalty for issuance of a bad check.

(Added by Stats. 1985, Ch. 1059, Sec. 1.)



1001.64

The district attorney may enter into a written agreement with the person to forego prosecution on the bad check for a period to be determined by the district attorney, not to exceed six months, pending all of the following:

(a) Completion of a class or classes conducted by the district attorney or private entity under contract with the district attorney.

(b) Full restitution being made to the victim of the bad check to hold offenders accountable for victims losses as a result of criminal conduct. For the purpose of this subdivision, restitution means the face value of the bad check or bad checks and any bank charges, as described in Section 1001.65.

(c) Full payment of the diversion fees, if any, specified in Section 1001.65.

(Amended by Stats. 2008, Ch. 264, Sec. 2. Effective January 1, 2009.)



1001.65

(a) A district attorney may collect a processing fee if his or her office collects and processes a bad check. The amount of the fee shall not exceed fifty dollars ($50) for each bad check in addition to the actual amount of any bank charges, including the returned check fee, if any, incurred by the victim as a result of the offense.

(b) Notwithstanding subdivision (a), when a criminal complaint is filed in a bad check case after the maker of the check fails to comply with the terms of the bad check diversion program, the court, after conviction, may impose a bad check processing fee for the recovery and processing efforts by the district attorney of not more than fifty dollars ($50) for each bad check in addition to the actual amount of any bank charges incurred by the victim as a result of the offense, including the returned check fee, if any, not to exceed one thousand two hundred dollars ($1,200) in the aggregate. The court also may, as a condition of probation, require a defendant to participate in and successfully complete a check writing education class. If so required, the court shall make inquiry into the financial condition of the defendant and, upon a finding that the defendant is able in whole or part to pay the expense of the education class, the court may order him or her to pay for all or part of that expense.

(c) If the district attorney elects to collect any fee for bank charges incurred by the victim pursuant to this section, including any fee charged for a returned check, that fee shall be paid to the victim for any bank fees that the victim may have been assessed. In no event shall reimbursement of a bank charge to the victim pursuant to subdivision (a) or (b) exceed fifteen dollars ($15) per check.

(Amended by Stats. 2008, Ch. 264, Sec. 3. Effective January 1, 2009.)



1001.66

At no time shall a defendant be required to make an admission of guilt as a prerequisite for placement in a precomplaint diversion program.

(Added by Stats. 1985, Ch. 1059, Sec. 1.)



1001.67

No statement, or information procured therefrom, made by the defendant in connection with the determination of his or her eligibility for diversion, and no statement, or information procured therefrom, made by the defendant, subsequent to the granting of diversion or while participating in the program, and no information contained in any report made with respect thereto, and no statement or other information concerning the defendant s participation in the program shall be admissible in any action or proceeding.

(Added by Stats. 1985, Ch. 1059, Sec. 1.)






CHAPTER 2.9B. Parental Diversion

1001.70

(a) Every local prosecutor with jurisdiction to prosecute violations of Section 272 shall review annually any diversion program established pursuant to this chapter, and no program shall commence or continue without the approval of the local prosecutor. No person shall be diverted under a program unless it has been approved by the local prosecutor. Nothing in this subdivision shall authorize the prosecutor to determine whether a particular defendant shall be diverted.

(b) As used in this chapter, pretrial diversion means the procedure of postponing prosecution either temporarily or permanently at any point in the judicial process from the point at which the accused is charged until adjudication.

(Added by Stats. 1988, Ch. 1256, Sec. 3. Effective September 26, 1988.)



1001.71

This chapter shall apply whenever a case is before any court upon an accusatory pleading alleging a parent or legal guardian to have violated Section 272 with respect to his or her minor child, and all of the following apply to the defendant:

(a) The defendant s record does not indicate that probation or parole has ever been revoked without thereafter being completed.

(b) The defendant s record does not indicate that he or she has previously been diverted pursuant to this chapter.

(Amended by Stats. 1989, Ch. 144, Sec. 2.)



1001.72

(a) If the defendant consents and waives his or her right to a speedy trial, the case shall be referred to the probation department. The probation department shall conduct an investigation as is necessary to determine whether the defendant qualifies for diversion under this chapter, and whether he or she is a person who would be benefited by education, treatment, or rehabilitation. The probation department shall also determine which education, treatment, or rehabilitative plan would benefit the defendant. The probation department shall report its findings and recommendations to the court. If the recommendation includes referral to a community program, the report shall contain a statement regarding the program s willingness to accept the defendant and the manner in which the services they offer can assist the defendant in completing the diversion program successfully.

(b) No statement, or any information procured therefrom, made by the defendant to any probation officer, which is made during the course of any investigation conducted by the probation department pursuant to subdivision (a), and prior to the reporting of the probation department s findings and recommendations to the court, shall be admissible in any action or proceeding brought subsequent to the investigation.

No statement, or any information procured therefrom, with respect to the specific offense with which the defendant is charged which is made to any probation officer subsequent to the granting of diversion, shall be admissible in any action or proceeding.

In the event that diversion is either denied or is subsequently revoked once it has been granted, neither the probation investigation nor statements or information divulged during that investigation shall be used in any pretrial sentencing procedures.

(Added by Stats. 1988, Ch. 1256, Sec. 3. Effective September 26, 1988.)



1001.73

The court shall hold a hearing and, after consideration of the probation department s report, and any other relevant information, shall determine if the defendant consents to further proceedings under this chapter and waives his or her right to a speedy trial. If the court orders a defendant to be diverted, the court may make inquiry into the financial condition of the defendant, and upon a finding that the defendant is able, in whole or in part, to pay the reasonable cost of diversion, the court may order him or her to pay all or part of the expense. The reasonable cost of diversion shall not exceed the amount determined to be the actual average cost of diversion services.

If the court does not deem the defendant to be a person who would be benefited by diversion or if the defendant does not consent to participate, the proceedings shall continue as in any other case.

At the time that a defendant s case is diverted, any bail bond or undertaking, or deposit in lieu thereof, on file by or on behalf of the defendant shall be exonerated, and the court shall enter an order so directing.

The period during which the further criminal proceedings against the defendant may be diverted shall be for the length of time required to complete and verify the diversion program but in no case shall it exceed two years.

(Added by Stats. 1988, Ch. 1256, Sec. 3. Effective September 26, 1988.)



1001.74

If it appears to the probation department that the divertee is performing unsatisfactorily in the assigned program, or that the divertee is not benefiting from education, treatment, or rehabilitation, or that the divertee is convicted of a misdemeanor in which force or violence was used, or if the divertee is convicted of a felony, after notice to the divertee, the court shall hold a hearing to determine whether the criminal proceedings should be reinstituted. If the court finds that the divertee is not performing satisfactorily in the assigned program, or that the divertee has been convicted of a crime as indicated above, the criminal case shall be referred back to the court for resumption of the criminal proceedings. If the divertee has performed satisfactorily during the period of diversion, the criminal charges shall be dismissed.

(Added by Stats. 1988, Ch. 1256, Sec. 3. Effective September 26, 1988.)



1001.75

(a) Any record filed with the Department of Justice shall indicate the disposition in those cases diverted pursuant to this chapter. Upon successful completion of a diversion program, the arrest upon which the diversion was based shall be deemed to have never occurred. The divertee may indicate in response to any question concerning his or her prior criminal record that he or she was not arrested or diverted for that offense, except as specified in subdivision (b). A record pertaining to an arrest resulting in successful completion of a diversion program shall not, without the divertee s consent, be used in any way that would result in the denial of any employment, benefit, license, or certificate.

(b) The divertee shall be advised that, regardless of his or her successful completion of diversion, the arrest upon which the diversion was based may be disclosed by the Department of Justice in response to any peace officer application request and that, notwithstanding subdivision (a), this section does not relieve him or her of the obligation to disclose the arrest in response to any direct question contained in any questionnaire or application for a position as a peace officer, as defined in Section 830.

(Amended by Stats. 1996, Ch. 743, Sec. 5. Effective January 1, 1997.)






CHAPTER 2.95. Diversion Restitution Fee

1001.90

(a) For all persons charged with a felony or misdemeanor whose case is diverted by the court pursuant to this title, the court shall impose on the defendant a diversion restitution fee in addition to any other administrative fee provided or imposed under the law. This fee shall not be imposed upon persons whose case is diverted by the court pursuant to Chapter 2.8 (commencing with Section 1001.20).

(b) The diversion restitution fee imposed pursuant to this section shall be set at the discretion of the court and shall be commensurate with the seriousness of the offense, but shall not be less than one hundred dollars ($100), and not more than one thousand dollars ($1,000).

(c) The diversion restitution fee shall be ordered regardless of the defendant s present ability to pay. However, if the court finds that there are compelling and extraordinary reasons, the court may waive imposition of the fee. When the waiver is granted, the court shall state on the record all reasons supporting the waiver. Except as provided in this subdivision, the court shall impose the separate and additional diversion restitution fee required by this section.

(d) In setting the amount of the diversion restitution fee in excess of the one hundred dollar ($100) minimum, the court shall consider any relevant factors, including, but not limited to, the defendant s ability to pay, the seriousness and gravity of the offense and the circumstances of its commission, any economic gain derived by the defendant as a result of the crime, and the extent to which any other person suffered any losses as a result of the crime. Those losses may include pecuniary losses to the victim or his or her dependents as well as intangible losses, such as psychological harm caused by the crime. Consideration of a defendant s ability to pay may include his or her future earning capacity. A defendant shall bear the burden of demonstrating the lack of his or her ability to pay. Express findings by the court as to the factors bearing on the amount of the fee shall not be required. A separate hearing for the diversion restitution fee shall not be required.

(e) The court shall not limit the ability of the state to enforce the fee imposed by this section in the manner of a judgment in a civil action. The court shall not modify the amount of this fee except to correct an error in the setting of the amount of the fee imposed.

(f) The fee imposed pursuant to this section shall be immediately deposited in the Restitution Fund for use pursuant to Section 13967 of the Government Code.

(g) The board of supervisors of any county may impose a fee at its discretion to cover the actual administrative costs of collection of the restitution fee, not to exceed 10 percent of the amount ordered to be paid. Any fee imposed pursuant to this subdivision shall be deposited in the general fund of the county.

(h) The state shall pay the county agency responsible for collecting the diversion restitution fee owed to the Restitution Fund under this section, 10 percent of the funds so owed and collected by the county agency and deposited in the Restitution Fund. This payment shall be made only when the funds are deposited in the Restitution Fund within 45 days of the end of the month in which the funds are collected. Receiving 10 percent of the moneys collected as being owed to the Restitution Fund shall be considered an incentive for collection efforts and shall be used for furthering these collection efforts. The 10 percent rebates shall be used to augment the budgets for the county agencies responsible for collection of funds owed to the Restitution Fund as provided in this section. The 10 percent rebates shall not be used to supplant county funding.

(i) As used in this section, diversion also means deferred entry of judgment pursuant to Chapter 2.5 (commencing with Section 1000).

(Amended by Stats. 1997, Ch. 324, Sec. 6. Effective January 1, 1998.)






CHAPTER 3. Demurrer and Amendment

1002

The only pleading on the part of the defendant is either a demurrer or a plea.

(Enacted 1872.)



1003

Both the demurrer and plea must be put in, in open Court, either at the time of the arraignment or at such other time as may be allowed to the defendant for that purpose.

(Enacted 1872.)



1004

The defendant may demur to the accusatory pleading at any time prior to the entry of a plea, when it appears upon the face thereof either:

1. If an indictment, that the grand jury by which it was found had no legal authority to inquire into the offense charged, or, if any information or complaint that the court has no jurisdiction of the offense charged therein;

2. That it does not substantially conform to the provisions of Sections 950 and 952, and also Section 951 in case of an indictment or information;

3. That more than one offense is charged, except as provided in Section 954;

4. That the facts stated do not constitute a public offense;

5. That it contains matter which, if true, would constitute a legal justification or excuse of the offense charged, or other legal bar to the prosecution.

(Amended by Stats. 1951, Ch. 1674.)



1005

The demurrer must be in writing, signed either by the defendant or his counsel, and filed. It must distinctly specify the grounds of objection to the accusatory pleading or it must be disregarded.

(Amended by Stats. 1951, Ch. 1674.)



1006

Upon the demurrer being filed, the argument upon the objections presented thereby must be heard immediately, unless for exceptional cause shown, the court shall grant a continuance. Such continuance shall be for no longer time than the ends of justice require, and the court shall enter in its minutes the facts requiring it.

(Amended by Stats. 1927, Ch. 609.)



1007

Upon considering the demurrer, the court must make an order either overruling or sustaining it. If the demurrer to an indictment or information is overruled, the court must permit the defendant, at the defendant s election, to plead, which the defendant must do forthwith, unless the court extends the time. If the demurrer is sustained, the court must, if the defect can be remedied by amendment, permit the indictment or information to be amended, either forthwith or within such time, not exceeding 10 days, as it may fix, or, if the defect or insufficiency therein cannot be remedied by amendment, the court may direct the filing of a new information or the submission of the case to the same or another grand jury. If the demurrer to a complaint is sustained, the court must, if the defect can be remedied, permit the filing of an amended complaint within such time not exceeding 10 days as it may fix. The orders made under this section shall be entered in the docket or minutes of the court.

(Amended by Stats. 1998, Ch. 931, Sec. 382. Effective September 28, 1998.)



1008

If the demurrer is sustained, and no amendment of the accusatory pleading is permitted, or, in case an amendment is permitted, no amendment is made or amended pleading is filed within the time fixed therefor, the action shall be dismissed, and, except as provided in Section 1010, the court must order, if the defendant is in custody, that he be discharged or if he has been admitted to bail, that his bail be exonerated, or, if money or other property has been deposited instead of bail for his appearance, that such money or other property be refunded to him or to the person or persons found by the court to have deposited such money or other property on his behalf.

(Amended by Stats. 1951, Ch. 1674.)



1009

An indictment, accusation or information may be amended by the district attorney, and an amended complaint may be filed by the prosecuting attorney, without leave of court at any time before the defendant pleads or a demurrer to the original pleading is sustained. The court in which an action is pending may order or permit an amendment of an indictment, accusation or information, or the filing of an amended complaint, for any defect or insufficiency, at any stage of the proceedings, or if the defect in an indictment or information be one that cannot be remedied by amendment, may order the case submitted to the same or another grand jury, or a new information to be filed. The defendant shall be required to plead to such amendment or amended pleading forthwith, or, at the time fixed for pleading, if the defendant has not yet pleaded and the trial or other proceeding shall continue as if the pleading had been originally filed as amended, unless the substantial rights of the defendant would be prejudiced thereby, in which event a reasonable postponement, not longer than the ends of justice require, may be granted. An indictment or accusation cannot be amended so as to change the offense charged, nor an information so as to charge an offense not shown by the evidence taken at the preliminary examination. A complaint cannot be amended to charge an offense not attempted to be charged by the original complaint, except that separate counts may be added which might properly have been joined in the original complaint. The amended complaint must be verified but may be verified by some person other than the one who made oath to the original complaint.

(Amended by Stats. 1998, Ch. 931, Sec. 383. Effective September 28, 1998.)



1010

When an indictment or information is dismissed after the sustaining of a demurrer, or at any other stage of the proceedings because of any defect or insufficiency of the indictment or information, if the court directs that the case be resubmitted to the same or another grand jury or that a new information be filed, the defendant shall not be discharged from custody, nor the defendant s bail exonerated nor money or other property deposited instead of bail on the defendant s behalf refunded, but the same proceedings must be had on such direction as are prescribed in Sections 997 and 998.

(Amended by Stats. 1998, Ch. 931, Sec. 384. Effective September 28, 1998.)



1012

When any of the objections mentioned in Section 1004 appears on the face of the accusatory pleading, it can be taken only by demurrer, and failure so to take it shall be deemed a waiver thereof, except that the objection to the jurisdiction of the court and the objection that the facts stated do not constitute a public offense may be taken by motion in arrest of judgment.

(Amended by Stats. 1951, Ch. 1674.)






CHAPTER 4. Plea

1016

There are six kinds of pleas to an indictment or an information, or to a complaint charging a misdemeanor or infraction:

1. Guilty.

2. Not guilty.

3. Nolo contendere, subject to the approval of the court. The court shall ascertain whether the defendant completely understands that a plea of nolo contendere shall be considered the same as a plea of guilty and that, upon a plea of nolo contendere, the court shall find the defendant guilty. The legal effect of such a plea, to a crime punishable as a felony, shall be the same as that of a plea of guilty for all purposes. In cases other than those punishable as felonies, the plea and any admissions required by the court during any inquiry it makes as to the voluntariness of, and factual basis for, the plea may not be used against the defendant as an admission in any civil suit based upon or growing out of the act upon which the criminal prosecution is based.

4. A former judgment of conviction or acquittal of the offense charged.

5. Once in jeopardy.

6. Not guilty by reason of insanity.

A defendant who does not plead guilty may enter one or more of the other pleas. A defendant who does not plead not guilty by reason of insanity shall be conclusively presumed to have been sane at the time of the commission of the offense charged; provided, that the court may for good cause shown allow a change of plea at any time before the commencement of the trial. A defendant who pleads not guilty by reason of insanity, without also pleading not guilty, thereby admits the commission of the offense charged.

(Amended by Stats. 1998, Ch. 931, Sec. 385. Effective September 28, 1998.)



1016.5

(a) Prior to acceptance of a plea of guilty or nolo contendere to any offense punishable as a crime under state law, except offenses designated as infractions under state law, the court shall administer the following advisement on the record to the defendant:

If you are not a citizen, you are hereby advised that conviction of the offense for which you have been charged may have the consequences of deportation, exclusion from admission to the United States, or denial of naturalization pursuant to the laws of the United States.

(b) Upon request, the court shall allow the defendant additional time to consider the appropriateness of the plea in light of the advisement as described in this section. If, after January 1, 1978, the court fails to advise the defendant as required by this section and the defendant shows that conviction of the offense to which defendant pleaded guilty or nolo contendere may have the consequences for the defendant of deportation, exclusion from admission to the United States, or denial of naturalization pursuant to the laws of the United States, the court, on defendant s motion, shall vacate the judgment and permit the defendant to withdraw the plea of guilty or nolo contendere, and enter a plea of not guilty. Absent a record that the court provided the advisement required by this section, the defendant shall be presumed not to have received the required advisement.

(c) With respect to pleas accepted prior to January 1, 1978, it is not the intent of the Legislature that a court s failure to provide the advisement required by subdivision (a) of Section 1016.5 should require the vacation of judgment and withdrawal of the plea or constitute grounds for finding a prior conviction invalid. Nothing in this section, however, shall be deemed to inhibit a court, in the sound exercise of its discretion, from vacating a judgment and permitting a defendant to withdraw a plea.

(d) The Legislature finds and declares that in many instances involving an individual who is not a citizen of the United States charged with an offense punishable as a crime under state law, a plea of guilty or nolo contendere is entered without the defendant knowing that a conviction of such offense is grounds for deportation, exclusion from admission to the United States, or denial of naturalization pursuant to the laws of the United States. Therefore, it is the intent of the Legislature in enacting this section to promote fairness to such accused individuals by requiring in such cases that acceptance of a guilty plea or plea of nolo contendere be preceded by an appropriate warning of the special consequences for such a defendant which may result from the plea. It is also the intent of the Legislature that the court in such cases shall grant the defendant a reasonable amount of time to negotiate with the prosecuting agency in the event the defendant or the defendant s counsel was unaware of the possibility of deportation, exclusion from admission to the United States, or denial of naturalization as a result of conviction. It is further the intent of the Legislature that at the time of the plea no defendant shall be required to disclose his or her legal status to the court.

(Added by Stats. 1977, Ch. 1088.)



1017

Every plea must be made in open court and, may be oral or in writing, shall be entered upon the minutes of the court, and shall be taken down in shorthand by the official reporter if one is present. All pleas of guilty or nolo contendere to misdemeanors or felonies shall be oral or in writing. The plea, whether oral or in writing, shall be in substantially the following form:

1. If the defendant plead guilty: The defendant pleads that he or she is guilty of the offense charged.

2. If he or she plead not guilty: The defendant pleads that he or she is not guilty of the offense charged.

3. If he or she plead a former conviction or acquittal: The defendant pleads that he or she has already been convicted (or acquitted) of the offense charged, by the judgment of the court of ____ (naming it), rendered at ____ (naming the place), on the ____ day of ____.

4. If he or she plead once in jeopardy: The defendant pleads that he or she has been once in jeopardy for the offense charged (specifying the time, place, and court).

5. If he or she plead not guilty by reason of insanity: The defendant pleads that he or she is not guilty of the offense charged because he or she was insane at the time that he or she is alleged to have committed the unlawful act.

(Amended by Stats. 1990, Ch. 632, Sec. 2.)



1018

Unless otherwise provided by law, every plea shall be entered or withdrawn by the defendant himself or herself in open court. No plea of guilty of a felony for which the maximum punishment is death, or life imprisonment without the possibility of parole, shall be received from a defendant who does not appear with counsel, nor shall that plea be received without the consent of the defendant s counsel. No plea of guilty of a felony for which the maximum punishment is not death or life imprisonment without the possibility of parole shall be accepted from any defendant who does not appear with counsel unless the court shall first fully inform him or her of the right to counsel and unless the court shall find that the defendant understands the right to counsel and freely waives it, and then only if the defendant has expressly stated in open court, to the court, that he or she does not wish to be represented by counsel. On application of the defendant at any time before judgment or within six months after an order granting probation is made if entry of judgment is suspended, the court may, and in case of a defendant who appeared without counsel at the time of the plea the court shall, for a good cause shown, permit the plea of guilty to be withdrawn and a plea of not guilty substituted. Upon indictment or information against a corporation a plea of guilty may be put in by counsel. This section shall be liberally construed to effect these objects and to promote justice.

(Amended by Stats. 1991, Ch. 421, Sec. 1.)



1019

The plea of not guilty puts in issue every material allegation of the accusatory pleading, except those allegations regarding previous convictions of the defendant to which an answer is required by Section 1025.

(Amended by Stats. 1951, Ch. 1674.)



1020

All matters of fact tending to establish a defense other than one specified in the fourth, fifth, and sixth subdivisions of Section 1016, may be given in evidence under the plea of not guilty.

(Amended by Stats. 1968, Ch. 122.)



1021

If the defendant was formerly acquitted on the ground of variance between the accusatory pleading and the proof or the accusatory pleading was dismissed upon an objection to its form or substance, or in order to hold the defendant for a higher offense, without a judgment of acquittal, it is not an acquittal of the same offense.

(Amended by Stats. 1951, Ch. 1674.)



1022

Whenever the defendant is acquitted on the merits, he is acquitted of the same offense, notwithstanding any defect in form or substance in the accusatory pleading on which the trial was had.

(Amended by Stats. 1951, Ch. 1674.)



1023

When the defendant is convicted or acquitted or has been once placed in jeopardy upon an accusatory pleading, the conviction, acquittal, or jeopardy is a bar to another prosecution for the offense charged in such accusatory pleading, or for an attempt to commit the same, or for an offense necessarily included therein, of which he might have been convicted under that accusatory pleading.

(Amended by Stats. 1951, Ch. 1674.)



1024

If the defendant refuses to answer the accusatory pleading, by demurrer or plea, a plea of not guilty must be entered.

(Amended by Stats. 1951, Ch. 1674.)



1025

(a) When a defendant who is charged in the accusatory pleading with having suffered a prior conviction pleads either guilty or not guilty of the offense charged against him or her, he or she shall be asked whether he or she has suffered the prior conviction. If the defendant enters an admission, his or her answer shall be entered in the minutes of the court, and shall, unless withdrawn by consent of the court, be conclusive of the fact of his or her having suffered the prior conviction in all subsequent proceedings. If the defendant enters a denial, his or her answer shall be entered in the minutes of the court. The refusal of the defendant to answer is equivalent to a denial that he or she has suffered the prior conviction.

(b) Except as provided in subdivision (c), the question of whether or not the defendant has suffered the prior conviction shall be tried by the jury that tries the issue upon the plea of not guilty, or in the case of a plea of guilty or nolo contendere, by a jury impaneled for that purpose, or by the court if a jury is waived.

(c) Notwithstanding the provisions of subdivision (b), the question of whether the defendant is the person who has suffered the prior conviction shall be tried by the court without a jury.

(d) Subdivision (c) shall not apply to prior convictions alleged pursuant to Section 190.2 or to prior convictions alleged as an element of a charged offense.

(e) If the defendant pleads not guilty, and answers that he or she has suffered the prior conviction, the charge of the prior conviction shall neither be read to the jury nor alluded to during trial, except as otherwise provided by law.

(f) Nothing in this section alters existing law regarding the use of prior convictions at trial.

(Amended by Stats. 1997, Ch. 95, Sec. 1. Effective January 1, 1998.)



1026

(a) When a defendant pleads not guilty by reason of insanity, and also joins with it another plea or pleas, the defendant shall first be tried as if only such other plea or pleas had been entered, and in that trial the defendant shall be conclusively presumed to have been sane at the time the offense is alleged to have been committed. If the jury shall find the defendant guilty, or if the defendant pleads only not guilty by reason of insanity, then the question whether the defendant was sane or insane at the time the offense was committed shall be promptly tried, either before the same jury or before a new jury in the discretion of the court. In that trial, the jury shall return a verdict either that the defendant was sane at the time the offense was committed or was insane at the time the offense was committed. If the verdict or finding is that the defendant was sane at the time the offense was committed, the court shall sentence the defendant as provided by law. If the verdict or finding be that the defendant was insane at the time the offense was committed, the court, unless it shall appear to the court that the sanity of the defendant has been recovered fully, shall direct that the defendant be committed to the State Department of State Hospitals for the care and treatment of the mentally disordered or any other appropriate public or private treatment facility approved by the community program director, or the court may order the defendant placed on outpatient status pursuant to Title 15 (commencing with Section 1600) of Part 2.

(b) Prior to making the order directing that the defendant be committed to the State Department of State Hospitals or other treatment facility or placed on outpatient status, the court shall order the community program director or a designee to evaluate the defendant and to submit to the court within 15 judicial days of the order a written recommendation as to whether the defendant should be placed on outpatient status or committed to the State Department of State Hospitals or other treatment facility. No person shall be admitted to a state hospital or other treatment facility or placed on outpatient status under this section without having been evaluated by the community program director or a designee. If, however, it appears to the court that the sanity of the defendant has been recovered fully, the defendant shall be remanded to the custody of the sheriff until the issue of sanity shall have been finally determined in the manner prescribed by law. A defendant committed to a state hospital or other treatment facility or placed on outpatient status pursuant to Title 15 (commencing with Section 1600) of Part 2 shall not be released from confinement, parole, or outpatient status unless and until the court which committed the person shall, after notice and hearing, find and determine that the person s sanity has been restored. Nothing in this section shall prevent the transfer of the patient from one state hospital to any other state hospital by proper authority. Nothing in this section shall prevent the transfer of the patient to a hospital in another state in the manner provided in Section 4119 of the Welfare and Institutions Code.

(c) If the defendant is committed or transferred to the State Department of State Hospitals pursuant to this section, the court may, upon receiving the written recommendation of the medical director of the state hospital and the community program director that the defendant be transferred to a public or private treatment facility approved by the community program director, order the defendant transferred to that facility. If the defendant is committed or transferred to a public or private treatment facility approved by the community program director, the court may, upon receiving the written recommendation of the community program director, order the defendant transferred to the State Department of State Hospitals or to another public or private treatment facility approved by the community program director. Where either the defendant or the prosecuting attorney chooses to contest either kind of order of transfer, a petition may be filed in the court requesting a hearing which shall be held if the court determines that sufficient grounds exist. At that hearing, the prosecuting attorney or the defendant may present evidence bearing on the order of transfer. The court shall use the same procedures and standards of proof as used in conducting probation revocation hearings pursuant to Section 1203.2.

(d) Prior to making an order for transfer under this section, the court shall notify the defendant, the attorney of record for the defendant, the prosecuting attorney, and the community program director or a designee.

(e) When the court, after considering the placement recommendation of the community program director required in subdivision (b), orders that the defendant be committed to the State Department of State Hospitals or other public or private treatment facility, the court shall provide copies of the following documents prior to the admission of the defendant to the State Department of State Hospitals or other treatment facility where the defendant is to be committed:

(1) The commitment order, including a specification of the charges.

(2) A computation or statement setting forth the maximum term of commitment in accordance with Section 1026.5.

(3) A computation or statement setting forth the amount of credit for time served, if any, to be deducted from the maximum term of commitment.

(4) State summary criminal history information.

(5) Any arrest reports prepared by the police department or other law enforcement agency.

(6) Any court-ordered psychiatric examination or evaluation reports.

(7) The community program director s placement recommendation report.

(8) Any medical records.

(f) If the defendant is confined in a state hospital or other treatment facility as an inpatient, the medical director of the facility shall, at six-month intervals, submit a report in writing to the court and the community program director of the county of commitment, or a designee, setting forth the status and progress of the defendant. The court shall transmit copies of these reports to the prosecutor and defense counsel.

(g) For purposes of this section and Sections 1026.1 to 1026.6, inclusive, community program director means the person, agency, or entity designated by the State Department of State Hospitals pursuant to Section 1605 of this code and Section 4360 of the Welfare and Institutions Code.

(Amended by Stats. 2014, Ch. 26, Sec. 15. Effective June 20, 2014.)



1026.1

A person committed to a state hospital or other treatment facility under the provisions of Section 1026 shall be released from the state hospital or other treatment facility only under one or more of the following circumstances:

(a) Pursuant to the provisions of Section 1026.2.

(b) Upon expiration of the maximum term of commitment as provided in subdivision (a) of Section 1026.5, except as such term may be extended under the provisions of subdivision (b) of Section 1026.5.

(c) As otherwise expressly provided in Title 15 (commencing with Section 1600) of Part 2.

(Amended by Stats. 1984, Ch. 1488, Sec. 2.)



1026.2

(a) An application for the release of a person who has been committed to a state hospital or other treatment facility, as provided in Section 1026, upon the ground that sanity has been restored, may be made to the superior court of the county from which the commitment was made, either by the person, or by the medical director of the state hospital or other treatment facility to which the person is committed or by the community program director where the person is on outpatient status under Title 15 (commencing with Section 1600). The court shall give notice of the hearing date to the prosecuting attorney, the community program director or a designee, and the medical director or person in charge of the facility providing treatment to the committed person at least 15 judicial days in advance of the hearing date.

(b) Pending the hearing, the medical director or person in charge of the facility in which the person is confined shall prepare a summary of the person s programs of treatment and shall forward the summary to the community program director or a designee and to the court. The community program director or a designee shall review the summary and shall designate a facility within a reasonable distance from the court in which the person may be detained pending the hearing on the application for release. The facility so designated shall continue the program of treatment, shall provide adequate security, and shall, to the greatest extent possible, minimize interference with the person s program of treatment.

(c) A designated facility need not be approved for 72-hour treatment and evaluation pursuant to the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code). However, a county jail may not be designated unless the services specified in subdivision (b) are provided and accommodations are provided which ensure both the safety of the person and the safety of the general population of the jail. If there is evidence that the treatment program is not being complied with or accommodations have not been provided which ensure both the safety of the committed person and the safety of the general population of the jail, the court shall order the person transferred to an appropriate facility or make any other appropriate order, including continuance of the proceedings.

(d) No hearing upon the application shall be allowed until the person committed has been confined or placed on outpatient status for a period of not less than 180 days from the date of the order of commitment.

(e) The court shall hold a hearing to determine whether the person applying for restoration of sanity would be a danger to the health and safety of others, due to mental defect, disease, or disorder, if under supervision and treatment in the community. If the court at the hearing determines the applicant will not be a danger to the health and safety of others, due to mental defect, disease, or disorder, while under supervision and treatment in the community, the court shall order the applicant placed with an appropriate forensic conditional release program for one year. All or a substantial portion of the program shall include outpatient supervision and treatment. The court shall retain jurisdiction. The court at the end of the one year, shall have a trial to determine if sanity has been restored, which means the applicant is no longer a danger to the health and safety of others, due to mental defect, disease, or disorder. The court shall not determine whether the applicant has been restored to sanity until the applicant has completed the one year in the appropriate forensic conditional release program, unless the community program director sooner makes a recommendation for restoration of sanity and unconditional release as described in subdivision (h). The court shall notify the persons required to be notified in subdivision (a) of the hearing date.

(f) If the applicant is on parole or outpatient status and has been on it for one year or longer, then it is deemed that the applicant has completed the required one year in an appropriate forensic conditional release program and the court shall, if all other applicable provisions of law have been met, hold the trial on restoration of sanity as provided for in this section.

(g) Before placing an applicant in an appropriate forensic conditional release program, the community program director shall submit to the court a written recommendation as to what forensic conditional release program is the most appropriate for supervising and treating the applicant. If the court does not accept the community program director s recommendation, the court shall specify the reason or reasons for its order on the court record. Sections 1605 to 1610, inclusive, shall be applicable to the person placed in the forensic conditional release program unless otherwise ordered by the court.

(h) If the court determines that the person should be transferred to an appropriate forensic conditional release program, the community program director or a designee shall make the necessary placement arrangements, and, within 21 days after receiving notice of the court finding, the person shall be placed in the community in accordance with the treatment and supervision plan, unless good cause for not doing so is made known to the court.

During the one year of supervision and treatment, if the community program director is of the opinion that the person is no longer a danger to the health and safety of others due to a mental defect, disease, or disorder, the community program director shall submit a report of his or her opinion and recommendations to the committing court, the prosecuting attorney, and the attorney for the person. The court shall then set and hold a trial to determine whether restoration of sanity and unconditional release should be granted. The trial shall be conducted in the same manner as is required at the end of one full year of supervision and treatment.

(i) If at the trial for restoration of sanity the court rules adversely to the applicant, the court may place the applicant on outpatient status, pursuant to Title 15 (commencing with Section 1600) of Part 2, unless the applicant does not meet all of the requirements of Section 1603.

(j) If the court denies the application to place the person in an appropriate forensic conditional release program or if restoration of sanity is denied, no new application may be filed by the person until one year has elapsed from the date of the denial.

(k) In any hearing authorized by this section, the applicant shall have the burden of proof by a preponderance of the evidence.

(l) If the application for the release is not made by the medical director of the state hospital or other treatment facility to which the person is committed or by the community program director where the person is on outpatient status under Title 15 (commencing with Section 1600), no action on the application shall be taken by the court without first obtaining the written recommendation of the medical director of the state hospital or other treatment facility or of the community program director where the person is on outpatient status under Title 15 (commencing with Section 1600).

(m) This subdivision shall apply only to persons who, at the time of the petition or recommendation for restoration of sanity, are subject to a term of imprisonment with prison time remaining to serve or are subject to the imposition of a previously stayed sentence to a term of imprisonment. Any person to whom this subdivision applies who petitions or is recommended for restoration of sanity may not be placed in a forensic conditional release program for one year, and a finding of restoration of sanity may be made without the person being in a forensic conditional release program for one year. If a finding of restoration of sanity is made, the person shall be transferred to the custody of the California Department of Corrections to serve the term of imprisonment remaining or shall be transferred to the appropriate court for imposition of the sentence that is pending, whichever is applicable.

(Amended by Stats. 2003, Ch. 230, Sec. 43. Effective August 11, 2003.)



1026.3

A person committed to a state hospital or other treatment facility under Section 1026, and a person placed pursuant to subdivision (e) of Section 1026.2 as amended by Section 3.5 of Chapter 1488 of the Statutes of 1984, may be placed on outpatient status from the commitment as provided in Title 15 (commencing with Section 1600) of Part 2.

(Amended by Stats. 1985, Ch. 260, Sec. 2.)



1026.4

(a) Every person committed to a state hospital or other public or private mental health facility pursuant to the provisions of Section 1026, who escapes from or who escapes while being conveyed to or from the state hospital or facility, is punishable by imprisonment in the county jail not to exceed one year or in a state prison for a determinate term of one year and one day. The term of imprisonment imposed pursuant to this section shall be served consecutively to any other sentence or commitment.

(b) The medical director or person in charge of a state hospital or other public or private mental health facility to which a person has been committed pursuant to the provisions of Section 1026 shall promptly notify the chief of police of the city in which the hospital or facility is located, or the sheriff of the county if the hospital or facility is located in an unincorporated area, of the escape of the person, and shall request the assistance of the chief of police or sheriff in apprehending the person, and shall within 48 hours of the escape of the person orally notify the court that made the commitment, the prosecutor in the case, and the Department of Justice of the escape.

(Amended by Stats. 1989, Ch. 568, Sec. 1.)



1026.5

(a) (1) In the case of any person committed to a state hospital or other treatment facility pursuant to Section 1026 or placed on outpatient status pursuant to Section 1604, who committed a felony on or after July 1, 1977, the court shall state in the commitment order the maximum term of commitment, and the person may not be kept in actual custody longer than the maximum term of commitment, except as provided in this section. For the purposes of this section, maximum term of commitment shall mean the longest term of imprisonment which could have been imposed for the offense or offenses of which the person was convicted, including the upper term of the base offense and any additional terms for enhancements and consecutive sentences which could have been imposed less any applicable credits as defined by Section 2900.5, and disregarding any credits which could have been earned pursuant to Article 2.5 (commencing with Section 2930) of Chapter 7 of Title 1 of Part 3.

(2) In the case of a person confined in a state hospital or other treatment facility pursuant to Section 1026 or placed on outpatient status pursuant to Section 1604, who committed a felony prior to July 1, 1977, and who could have been sentenced under Section 1168 or 1170 if the offense was committed after July 1, 1977, the Board of Prison Terms shall determine the maximum term of commitment which could have been imposed under paragraph (1), and the person may not be kept in actual custody longer than the maximum term of commitment, except as provided in subdivision (b). The time limits of this section are not jurisdictional.

In fixing a term under this section, the board shall utilize the upper term of imprisonment which could have been imposed for the offense or offenses of which the person was convicted, increased by any additional terms which could have been imposed based on matters which were found to be true in the committing court. However, if at least two of the members of the board after reviewing the person s file determine that a longer term should be imposed for the reasons specified in Section 1170.2, a longer term may be imposed following the procedures and guidelines set forth in Section 1170.2, except that any hearings deemed necessary by the board shall be held within 90 days of September 28, 1979. Within 90 days of the date the person is received by the state hospital or other treatment facility, or of September 28, 1979, whichever is later, the Board of Prison Terms shall provide each person with the determination of the person s maximum term of commitment or shall notify the person that a hearing will be scheduled to determine the term.

Within 20 days following the determination of the maximum term of commitment the board shall provide the person, the prosecuting attorney, the committing court, and the state hospital or other treatment facility with a written statement setting forth the maximum term of commitment, the calculations, and any materials considered in determining the maximum term.

(3) In the case of a person committed to a state hospital or other treatment facility pursuant to Section 1026 or placed on outpatient status pursuant to Section 1604 who committed a misdemeanor, the maximum term of commitment shall be the longest term of county jail confinement which could have been imposed for the offense or offenses which the person was found to have committed, and the person may not be kept in actual custody longer than this maximum term.

(4) Nothing in this subdivision limits the power of any state hospital or other treatment facility or of the committing court to release the person, conditionally or otherwise, for any period of time allowed by any other provision of law.

(b) (1) A person may be committed beyond the term prescribed by subdivision (a) only under the procedure set forth in this subdivision and only if the person has been committed under Section 1026 for a felony and by reason of a mental disease, defect, or disorder represents a substantial danger of physical harm to others.

(2) Not later than 180 days prior to the termination of the maximum term of commitment prescribed in subdivision (a), the medical director of a state hospital in which the person is being treated, or the medical director of the person s treatment facility or the local program director, if the person is being treated outside a state hospital setting, shall submit to the prosecuting attorney his or her opinion as to whether or not the patient is a person described in paragraph (1). If requested by the prosecuting attorney, the opinion shall be accompanied by supporting evaluations and relevant hospital records. The prosecuting attorney may then file a petition for extended commitment in the superior court which issued the original commitment. The petition shall be filed no later than 90 days before the expiration of the original commitment unless good cause is shown. The petition shall state the reasons for the extended commitment, with accompanying affidavits specifying the factual basis for believing that the person meets each of the requirements set forth in paragraph (1).

(3) When the petition is filed, the court shall advise the person named in the petition of the right to be represented by an attorney and of the right to a jury trial. The rules of discovery in criminal cases shall apply. If the person is being treated in a state hospital when the petition is filed, the court shall notify the community program director of the petition and the hearing date.

(4) The court shall conduct a hearing on the petition for extended commitment. The trial shall be by jury unless waived by both the person and the prosecuting attorney. The trial shall commence no later than 30 calendar days prior to the time the person would otherwise have been released, unless that time is waived by the person or unless good cause is shown.

(5) Pending the hearing, the medical director or person in charge of the facility in which the person is confined shall prepare a summary of the person s programs of treatment and shall forward the summary to the community program director or a designee, and to the court. The community program director or a designee shall review the summary and shall designate a facility within a reasonable distance from the court in which the person may be detained pending the hearing on the petition for extended commitment. The facility so designated shall continue the program of treatment, shall provide adequate security, and shall, to the greatest extent possible, minimize interference with the person s program of treatment.

(6) A designated facility need not be approved for 72-hour treatment and evaluation pursuant to the provisions of the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code). However, a county jail may not be designated unless the services specified in paragraph (5) are provided and accommodations are provided which ensure both the safety of the person and the safety of the general population of the jail. If there is evidence that the treatment program is not being complied with or accommodations have not been provided which ensure both the safety of the committed person and the safety of the general population of the jail, the court shall order the person transferred to an appropriate facility or make any other appropriate order, including continuance of the proceedings.

(7) The person shall be entitled to the rights guaranteed under the federal and State Constitutions for criminal proceedings. All proceedings shall be in accordance with applicable constitutional guarantees. The state shall be represented by the district attorney who shall notify the Attorney General in writing that a case has been referred under this section. If the person is indigent, the county public defender or State Public Defender shall be appointed. The State Public Defender may provide for representation of the person in any manner authorized by Section 15402 of the Government Code. Appointment of necessary psychologists or psychiatrists shall be made in accordance with this article and Penal Code and Evidence Code provisions applicable to criminal defendants who have entered pleas of not guilty by reason of insanity.

(8) If the court or jury finds that the patient is a person described in paragraph (1), the court shall order the patient recommitted to the facility in which the patient was confined at the time the petition was filed. This commitment shall be for an additional period of two years from the date of termination of the previous commitment, and the person may not be kept in actual custody longer than two years unless another extension of commitment is obtained in accordance with the provisions of this subdivision. Time spent on outpatient status, except when placed in a locked facility at the direction of the outpatient supervisor, shall not count as actual custody and shall not be credited toward the person s maximum term of commitment or toward the person s term of extended commitment.

(9) A person committed under this subdivision shall be eligible for release to outpatient status pursuant to the provisions of Title 15 (commencing with Section 1600) of Part 2.

(10) Prior to termination of a commitment under this subdivision, a petition for recommitment may be filed to determine whether the patient remains a person described in paragraph (1). The recommitment proceeding shall be conducted in accordance with the provisions of this subdivision.

(11) Any commitment under this subdivision places an affirmative obligation on the treatment facility to provide treatment for the underlying causes of the person s mental disorder.

(Amended by Stats. 1994, 1st Ex. Sess., Ch. 9, Sec. 1. Effective November 30, 1994.)



1026.6

Whenever any person who has been committed to a state hospital pursuant to Section 1026 is released for any reason, including placement on outpatient status, the director of the hospital shall notify the community program director of the county, and the chief law enforcement officer of the jurisdiction, in which the person will reside upon release, if that information is available.

(Amended by Stats. 1985, Ch. 1232, Sec. 4. Effective September 30, 1985. Note: This text was suspended from Jan. 1, 1987, until Jan. 1, 1989, during operation of the temporary amendment by Stats. 1986, Ch. 64.)



1027

(a) When a defendant pleads not guilty by reason of insanity the court shall select and appoint two, and may select and appoint three, psychiatrists, or licensed psychologists who have a doctoral degree in psychology and at least five years of postgraduate experience in the diagnosis and treatment of emotional and mental disorders, to examine the defendant and investigate his or her mental status. It is the duty of the psychiatrists or psychologists selected and appointed to make the examination and investigation, and to testify, whenever summoned, in any proceeding in which the sanity of the defendant is in question. The psychiatrists or psychologists appointed by the court shall be allowed, in addition to their actual traveling expenses, those fees that in the discretion of the court seem just and reasonable, having regard to the services rendered by the witnesses. The fees allowed shall be paid by the county where the indictment was found or in which the defendant was held for trial.

(b) Any report on the examination and investigation made pursuant to subdivision (a) shall include, but not be limited to, the psychological history of the defendant, the facts surrounding the commission of the acts forming the basis for the present charge used by the psychiatrist or psychologist in making his or her examination of the defendant, the present psychological or psychiatric symptoms of the defendant, if any, the substance abuse history of the defendant, the substance use history of the defendant on the day of the offense, a review of the police report for the offense, and any other credible and relevant material reasonably necessary to describe the facts of the offense.

(c) This section does not presume that a psychiatrist or psychologist can determine whether a defendant was sane or insane at the time of the alleged offense. This section does not limit a court s discretion to admit or exclude, pursuant to the Evidence Code, psychiatric or psychological evidence about the defendant s state of mind or mental or emotional condition at the time of the alleged offense.

(d) Nothing contained in this section shall be deemed or construed to prevent any party to any criminal action from producing any other expert evidence with respect to the mental status of the defendant. If expert witnesses are called by the district attorney in the action, they shall only be entitled to those witness fees as may be allowed by the court.

(e) Any psychiatrist or psychologist appointed by the court may be called by either party to the action or by the court, and shall be subject to all legal objections as to competency and bias and as to qualifications as an expert. When called by the court or by either party to the action, the court may examine the psychiatrist or psychologist, as deemed necessary, but either party shall have the same right to object to the questions asked by the court and the evidence adduced as though the psychiatrist or psychologist were a witness for the adverse party. When the psychiatrist or psychologist is called and examined by the court, the parties may cross-examine him or her in the order directed by the court. When called by either party to the action, the adverse party may examine him or her the same as in the case of any other witness called by the party.

(Amended by Stats. 2012, Ch. 150, Sec. 1. Effective January 1, 2013.)






CHAPTER 5. Transmission of Certain Indictments and Information

1029

When an indictment is found or an information filed in the superior court against a judge thereof, a certificate of that fact must be transmitted by the clerk to the chairman of the Judicial Council, who shall thereupon designate and assign a judge of the superior court of another county to preside at the trial of such indictment or information, and hear and determine all pleas and motions affecting the defendant thereunder before and after judgment.

(Amended by Stats. 1935, Ch. 573.)






CHAPTER 6. Change of Venue

1033

In a criminal action pending in the superior court, the court shall order a change of venue:

(a) On motion of the defendant, to another county when it appears that there is a reasonable likelihood that a fair and impartial trial cannot be had in the county. When a change of venue is ordered by the superior court, it shall be for the trial itself. All proceedings before trial shall occur in the county of original venue, except when it is evident that a particular proceeding must be heard by the judge who is to preside over the trial.

(b) On its own motion or on motion of any party, to an adjoining county when it appears as a result of the exhaustion of all of the jury panels called that it will be impossible to secure a jury to try the cause in the county.

(Amended by Stats. 1983, Ch. 562, Sec. 1.)



1033.1

In any criminal action or proceeding in which the place of trial has been changed for any of the reasons set forth in Section 1033, the court, upon its own motion or upon the motion of any party, may return the action or proceeding to the original place of trial if both of the following conditions apply:

(a) The action or proceeding is pending before the court after reversal of the original judgment by the appellate court.

(b) The court finds that the conditions which originally required the order to change venue, as set forth in Section 1033, no longer apply. Prior to making such a finding, the court shall conduct a hearing, upon notice to all parties. At the hearing, the burden shall be on the prosecution to establish that the conditions which originally required the order to change venue no longer apply, unless the defendant and his or her attorney consent to the return of the action or proceeding to the original place of trial.

(Added by Stats. 1993, Ch. 837, Sec. 1. Effective October 6, 1993.)



1035

A defendant arrested, held, or present in a county other than that in which an indictment, information, felony complaint, or felony probation violation is pending against the defendant, may state in writing his or her agreement to plead guilty or nolo contendere to some or all of the pending charges, to waive trial or hearing in the county in which the pleading is pending, and to consent to disposition of the case in the county in which that defendant was arrested, held, or present, subject to the approval of the district attorney for each county. Upon receipt of the defendant s statement and of the written approval of the district attorneys, the clerk of the court in which the pleading is pending shall transmit the papers in the proceeding or certified copies thereof to the clerk of the court for the county in which the defendant is arrested, held, or present, and the prosecution shall continue in that county. However, the proceedings shall be limited solely to the purposes of plea and sentencing and not for trial. If, after the proceeding has been transferred pursuant to this section, the defendant pleads not guilty, the clerk shall return the papers to the court in which the prosecution was commenced and the proceeding shall be restored to the docket of that court. The defendant s statement that the defendant wishes to plead guilty or nolo contendere may not be used against the defendant.

(Amended by Stats. 2003, Ch. 449, Sec. 32. Effective January 1, 2004.)



1036

(a) Unless the court reserves jurisdiction to hear other pretrial motions, if a defendant is incarcerated and the court orders a change of venue to another county, the court shall direct the sheriff to deliver the defendant to the custody of the sheriff of the other county for the purpose of trial.

(b) If the defendant is incarcerated and the court orders that the jury be selected from the county to which the venue would otherwise have been transferred pursuant to Section 1036.7, the court shall direct the sheriff to deliver the defendant to the custody of the sheriff of that county for the purpose of jury selection.

(Amended by Stats. 1987, Ch. 780, Sec. 1.)



1036.5

Following the resolution of pre-trial motions, and prior to the issuance of an order under Section 1036 or the transmittal of the case file for the purpose of trial to the court to which venue has been ordered transferred, the court may, upon its own motion or the motion of any party and on appropriate notice to the court to which venue has been transferred, set aside its order to change venue on the ground that the conditions which originally required the order to change venue, as set forth in Section 1033 or 1034, no longer apply.

(Added by Stats. 1983, Ch. 947, Sec. 7.)



1036.7

When a change of venue is ordered and the court, upon motion to transfer a jury or on its own motion and upon unanimous consent of all defendants, determines that it would be in the interests of the administration of justice to move the jury rather than to move the pending action, a change of venue may be accomplished by the selection of a jury in the county or judicial district to which the venue would otherwise have been transferred, and the selected jury shall be moved to the court in which the criminal action is pending.

(Added by Stats. 1987, Ch. 780, Sec. 2.)



1037

(a) When a court orders a change of venue to a court in another county, all costs incurred by the receiving court or county, that are not payable pursuant to Section 4750, shall be paid by the transferring court or county as provided in Sections 1037.1 and 1037.2. Those costs may include, but are not limited to, the expenses for the following:

(1) The transfer, preparation, and trial of the action.

(2) The guarding, keeping, and transportation of the prisoner.

(3) Any appeal or other proceeding relating to the action.

(4) Execution of the sentence.

(b) The term all costs means all reasonable and necessary costs incurred by the receiving court or county as a result of the change of venue that would not have been incurred but for the change of venue. All costs does not include normal salaries, overhead, and other expenses that would have been incurred by the receiving court or county if it did not receive the trial.

(Amended by Stats. 2005, Ch. 282, Sec. 1. Effective January 1, 2006.)



1037.1

(a) Change of venue costs, as defined in Section 1037, that are court operations, as defined in Section 77003 of the Government Code and Rule 10.810 of the California Rules of Court, shall be considered court costs to be charged against and paid by the transferring court to the receiving court.

(b) The Judicial Council shall adopt financial policies and procedures to ensure the timely payment of court costs pursuant to this section. The policies and procedures shall include, but are not limited to, both of the following:

(1) The requirement that courts approve a budget and a timeline for reimbursement before the beginning of the trial.

(2) A process for the Administrative Office of the Courts to mediate any disputes regarding costs between transferring and receiving courts.

(c) (1) The presiding judge of the transferring court, or his or her designee, shall authorize the payment for the reimbursement of court costs out of the court operations fund of the transferring court.

(2) Payments for the reimbursement of court costs shall be deposited into the court operations fund of the receiving court.

(Amended by Stats. 2007, Ch. 130, Sec. 192. Effective January 1, 2008.)



1037.2

(a) Change of venue costs, as defined in Section 1037, that are incurred by the receiving county and not defined as court operations under Section 77003 of the Government Code or Rule 10.810 of the California Rules of Court shall be considered to be county costs to be paid by the transferring county to the receiving county. County costs include, but are not limited to, alterations, including all construction-related costs, to a courthouse made that only resulted from the transfer of the trial, rental of furniture or equipment that only resulted from the transfer of the trial, inmate transportation provided by the county sheriff from the jail to the courthouse, security of the inmate or other participants in the trial, unique or extraordinary costs for the extended storage and safekeeping of evidence related to the trial, rental of jury parking lot, jury parking lot security and related costs, security expenses incurred by the county sheriff or a contracted agency that resulted only from the transfer of the trial, and information services for the court, jury, public, or media.

(b) Transferring counties shall approve a budget and a timeline for the payment of county costs before the beginning of trial.

(c) Claims for the costs described in subdivision (a) shall be forwarded to the treasurer and auditor of the transferring county on a monthly basis. The treasurer shall pay the amount of county costs out of the general funds of the transferring county within 30 days of receiving the claim for costs from the receiving county.

(d) (1) The transferring court may, in its sound discretion, determine the reasonable and necessary costs under this section.

(2) The transferring court s approval of costs shall become effective 10 days after the court has given written notice of the costs to the auditor of the transferring county.

(3) During the 10-day period specified in paragraph (2), the auditor of the transferring county may contest the costs approved by the transferring court.

(4) If the auditor of the transferring county fails to contest the costs within the 10-day period specified in paragraph (2), the transferring county shall be deemed to have waived the right to contest the imposition of these costs.

(Amended by Stats. 2007, Ch. 130, Sec. 193. Effective January 1, 2008.)



1038

The Judicial Council shall adopt rules of practice and procedure for the change of venue in criminal actions.

(Amended by Stats. 2003, Ch. 449, Sec. 33. Effective January 1, 2004.)






CHAPTER 7. The Mode of Trial

1041

An issue of fact arises:

1. Upon a plea of not guilty.

2. Upon a plea of a former conviction or acquittal of the same offense.

3. Upon a plea of once in jeopardy.

4. Upon a plea of not guilty by reason of insanity.

(Amended by Stats. 1949, Ch. 1314.)



1042

Issues of fact shall be tried in the manner provided in Article I, Section 16 of the Constitution of this state.

(Amended by Stats. 2002, Ch. 787, Sec. 20. Effective January 1, 2003.)



1042.5

Trial of an infraction shall be by the court, but when a defendant has been charged with an infraction and with a public offense for which there is a right to jury trial and a jury trial is not waived, the court may order that the offenses be tried together by jury or that they be tried separately with the infraction being tried by the court either in the same proceeding or a separate proceeding as may be appropriate.

(Added by Stats. 1968, Ch. 1192.)



1043

(a) Except as otherwise provided in this section, the defendant in a felony case shall be personally present at the trial.

(b) The absence of the defendent in a felony case after the trial has commenced in his presence shall not prevent continuing the trial to, and including, the return of the verdict in any of the following cases:

(1) Any case in which the defendant, after he has been warned by the judge that he will be removed if he continues his disruptive behavior, nevertheless insists on conducting himself in a manner so disorderly, disruptive, and disrespectful of the court that the trial cannot be carried on with him in the courtroom.

(2) Any prosecution for an offense which is not punishable by death in which the defendant is voluntarily absent.

(c) Any defendant who is absent from a trial pursuant to paragraph (1) of subdivision (b) may reclaim his right to be present at the trial as soon as he is willing to conduct himself consistently with the decorum and respect inherent in the concept of courts and judicial proceedings.

(d) Subdivisions (a) and (b) shall not limit the right of a defendant to waive his right to be present in accordance with Section 977.

(e) If the defendant in a misdemeanor case fails to appear in person at the time set for trial or during the course of trial, the court shall proceed with the trial, unless good cause for a continuance exists, if the defendant has authorized his counsel to proceed in his absence pursuant to subdivision (a) of Section 977.

If there is no authorization pursuant to subdivision (a) of Section 977 and if the defendant fails to appear in person at the time set for trial or during the course of trial, the court, in its discretion, may do one or more of the following, as it deems appropriate:

(1) Continue the matter.

(2) Order bail forfeited or revoke release on the defendant s own recognizance.

(3) Issue a bench warrant.

(4) Proceed with the trial if the court finds the defendant has absented himself voluntarily with full knowledge that the trial is to be held or is being held.

Nothing herein shall limit the right of the court to order the defendant to be personally present at the trial for purposes of identification unless counsel stipulate to the issue of identity.

(Amended by Stats. 1977, Ch. 1152.)



1043.5

(a) Except as otherwise provided in this section, the defendant in a preliminary hearing shall be personally present.

(b) The absence of the defendant in a preliminary hearing after the hearing has commenced in his presence shall not prevent continuing the hearing to, and including, holding to answer, filing an information, or discharging the defendant in any of the following cases:

(1) Any case in which the defendant, after he has been warned by the judge that he will be removed if he continued his disruptive behavior, nevertheless insists on conducting himself in a manner so disorderly, disruptive, and disrespectful of the court that the hearing cannot be carried on with him in the courtroom.

(2) Any prosecution for an offense which is not punishable by death in which the defendant is voluntarily absent.

(c) Any defendant who is absent from a preliminary hearing pursuant to paragraph (1) of subdivision (b) may reclaim his right to be present at the hearing as soon as he is willing to conduct himself consistently with the decorum and respect inherent in the concept of courts and judicial proceedings.

(d) Subdivisions (a) and (b) shall not limit the right of a defendant to waive his right to be present in accordance with Section 977.

(Added by Stats. 1980, Ch. 1379, Sec. 2.)



1044

It shall be the duty of the judge to control all proceedings during the trial, and to limit the introduction of evidence and the argument of counsel to relevant and material matters, with a view to the expeditious and effective ascertainment of the truth regarding the matters involved.

(Added by Stats. 1927, Ch. 607.)



1045

In any misdemeanor or infraction matter, where a verbatim record of the proceedings is not required to be made and where the right of a party to request a verbatim record is not provided for pursuant to any other provision of law or rule of court, if any party makes a request at least five days in advance and deposits the required fees, the court shall order that a verbatim record be made of all proceedings. Except as otherwise provided by law or rule the party requesting any reporting, recording, or transcript pursuant to this section shall pay the cost of such reporting, recording, or transcript.

This section shall cease to be operative upon a final decision of an appellate court holding that there is a constitutional right or other requirement that a verbatim record or transcript be provided at public expense for indigent or any other defendants in cases subject to the provisions of this section.

(Added by Stats. 1980, Ch. 1200, Sec. 1.)






CHAPTER 8. Formation of the Trial Jury and theCalendar of Issues for Trial

1046

Trial juries for criminal actions are formed in the same manner as trial juries in civil actions.

(Enacted 1872.)



1048

(a) The issues on the calendar shall be disposed of in the following order, unless for good cause the court directs an action to be tried out of its order:

(1) Prosecutions for felony, when the defendant is in custody.

(2) Prosecutions for misdemeanor, when the defendant is in custody.

(3) Prosecutions for felony, when the defendant is on bail.

(4) Prosecutions for misdemeanor, when the defendant is on bail.

(b) Notwithstanding subdivision (a), all criminal actions in which (1) a minor is detained as a material witness or is the victim of the alleged offense, (2) a person who was 70 years of age or older at the time of the alleged offense or is a dependent adult, as defined in subdivision (h) of Section 368, was a witness to, or is the victim of, the alleged offense or (3) any person is a victim of an alleged violation of Section 261, 262, 264.1, 273a, 273d, 285, 286, 288, 288a, or 289, committed by the use of force, violence, or the threat thereof, shall be given precedence over all other criminal actions in the order of trial. In those actions, continuations shall be granted by the court only after a hearing and determination of the necessity thereof, and in any event, the trial shall be commenced within 30 days after arraignment, unless for good cause the court shall direct the action to be continued, after a hearing and determination of the necessity of the continuance, and states the findings for a determination of good cause on the record.

(c) Nothing in this section shall be deemed to provide a statutory right to a trial within 30 days.

(Amended by Stats. 2012, Ch. 867, Sec. 23. Effective January 1, 2013.)



1048.1

In scheduling a trial date at an arraignment in superior court involving murder, as defined in subdivision (a) of Section 187, an alleged sexual assault offense, as described in subdivisions (a) and (b) of Section 11165.1, or an alleged child abuse offense, as described in Section 11165.6, or a case being handled in the Career Criminal Prosecution Program pursuant to Sections 999b through 999h, reasonable efforts shall be made to avoid setting that trial, when that case is assigned to a particular prosecuting attorney, on the same day that another case is set for trial involving the same prosecuting attorney.

(Amended by Stats. 1999, Ch. 382, Sec. 1. Effective January 1, 2000.)



1049

After his plea, the defendant is entitled to at least five days to prepare for trial.

(Amended by Stats. 1927, Ch. 606.)



1049.5

In felony cases, the court shall set a date for trial which is within 60 days of the defendant s arraignment in the superior court unless, upon a showing of good cause as prescribed in Section 1050, the court lengthens the time. If the court, after a hearing as presecribed in Section 1050, finds that there is good cause to set the date for trial beyond the 60 days, it shall state on the record the facts proved that justify its finding. A statement of facts proved shall be entered in the minutes.

(Added June 5, 1990, by initiative Proposition 115, Sec. 21.)



1050

(a) The welfare of the people of the State of California requires that all proceedings in criminal cases shall be set for trial and heard and determined at the earliest possible time. To this end, the Legislature finds that the criminal courts are becoming increasingly congested with resulting adverse consequences to the welfare of the people and the defendant. Excessive continuances contribute substantially to this congestion and cause substantial hardship to victims and other witnesses. Continuances also lead to longer periods of presentence confinement for those defendants in custody and the concomitant overcrowding and increased expenses of local jails. It is therefore recognized that the people, the defendant, and the victims and other witnesses have the right to an expeditious disposition, and to that end it shall be the duty of all courts and judicial officers and of all counsel, both for the prosecution and the defense, to expedite these proceedings to the greatest degree that is consistent with the ends of justice. In accordance with this policy, criminal cases shall be given precedence over, and set for trial and heard without regard to the pendency of, any civil matters or proceedings. In further accordance with this policy, death penalty cases in which both the prosecution and the defense have informed the court that they are prepared to proceed to trial shall be given precedence over, and set for trial and heard without regard to the pendency of, other criminal cases and any civil matters or proceedings, unless the court finds in the interest of justice that it is not appropriate.

(b) To continue any hearing in a criminal proceeding, including the trial, (1) a written notice shall be filed and served on all parties to the proceeding at least two court days before the hearing sought to be continued, together with affidavits or declarations detailing specific facts showing that a continuance is necessary and (2) within two court days of learning that he or she has a conflict in the scheduling of any court hearing, including a trial, an attorney shall notify the calendar clerk of each court involved, in writing, indicating which hearing was set first. A party shall not be deemed to have been served within the meaning of this section until that party actually has received a copy of the documents to be served, unless the party, after receiving actual notice of the request for continuance, waives the right to have the documents served in a timely manner. Regardless of the proponent of the motion, the prosecuting attorney shall notify the people s witnesses and the defense attorney shall notify the defense s witnesses of the notice of motion, the date of the hearing, and the witnesses right to be heard by the court.

(c) Notwithstanding subdivision (b), a party may make a motion for a continuance without complying with the requirements of that subdivision. However, unless the moving party shows good cause for the failure to comply with those requirements, the court may impose sanctions as provided in Section 1050.5.

(d) When a party makes a motion for a continuance without complying with the requirements of subdivision (b), the court shall hold a hearing on whether there is good cause for the failure to comply with those requirements. At the conclusion of the hearing, the court shall make a finding whether good cause has been shown and, if it finds that there is good cause, shall state on the record the facts proved that justify its finding. A statement of the finding and a statement of facts proved shall be entered in the minutes. If the moving party is unable to show good cause for the failure to give notice, the motion for continuance shall not be granted.

(e) Continuances shall be granted only upon a showing of good cause. Neither the convenience of the parties nor a stipulation of the parties is in and of itself good cause.

(f) At the conclusion of the motion for continuance, the court shall make a finding whether good cause has been shown and, if it finds that there is good cause, shall state on the record the facts proved that justify its finding. A statement of facts proved shall be entered in the minutes.

(g) (1) When deciding whether or not good cause for a continuance has been shown, the court shall consider the general convenience and prior commitments of all witnesses, including peace officers. Both the general convenience and prior commitments of each witness also shall be considered in selecting a continuance date if the motion is granted. The facts as to inconvenience or prior commitments may be offered by the witness or by a party to the case.

(2) For purposes of this section, good cause includes, but is not limited to, those cases involving murder, as defined in subdivision (a) of Section 187, allegations that stalking, as defined in Section 646.9, a violation of one or more of the sections specified in subdivision (a) of Section 11165.1 or Section 11165.6, or domestic violence as defined in Section 13700, or a case being handled in the Career Criminal Prosecution Program pursuant to Sections 999b through 999h, or a hate crime, as defined in Title 11.6 (commencing with Section 422.6) of Part 1, has occurred and the prosecuting attorney assigned to the case has another trial, preliminary hearing, or motion to suppress in progress in that court or another court. A continuance under this paragraph shall be limited to a maximum of 10 additional court days.

(3) Only one continuance per case may be granted to the people under this subdivision for cases involving stalking, hate crimes, or cases handled under the Career Criminal Prosecution Program. Any continuance granted to the people in a case involving stalking or handled under the Career Criminal Prosecution Program shall be for the shortest time possible, not to exceed 10 court days.

(h) Upon a showing that the attorney of record at the time of the defendant s first appearance in the superior court on an indictment or information is a Member of the Legislature of this state and that the Legislature is in session or that a legislative interim committee of which the attorney is a duly appointed member is meeting or is to meet within the next seven days, the defendant shall be entitled to a reasonable continuance not to exceed 30 days.

(i) A continuance shall be granted only for that period of time shown to be necessary by the evidence considered at the hearing on the motion. Whenever any continuance is granted, the court shall state on the record the facts proved that justify the length of the continuance, and those facts shall be entered in the minutes.

(j) Whenever it shall appear that any court may be required, because of the condition of its calendar, to dismiss an action pursuant to Section 1382, the court must immediately notify the Chair of the Judicial Council.

(k) This section shall not apply when the preliminary examination is set on a date less than 10 court days from the date of the defendant s arraignment on the complaint, and the prosecution or the defendant moves to continue the preliminary examination to a date not more than 10 court days from the date of the defendant s arraignment on the complaint.

(l) This section is directory only and does not mandate dismissal of an action by its terms.

(Amended by Stats. 2003, Ch. 133, Sec. 1. Effective January 1, 2004.)



1050.1

In any case in which two or more defendants are jointly charged in the same complaint, indictment, or information, and the court or magistrate, for good cause shown, continues the arraignment, preliminary hearing, or trial of one or more defendants, the continuance shall, upon motion of the prosecuting attorney, constitute good cause to continue the remaining defendants cases so as to maintain joinder. The court or magistrate shall not cause jointly charged cases to be severed due to the unavailability or unpreparedness of one or more defendants unless it appears to the court or magistrate that it will be impossible for all defendants to be available and prepared within a reasonable period of time.

(Added June 5, 1990, by initiative Proposition 115, Sec. 22.)



1050.5

(a) When, pursuant to subdivision (c) of Section 1050, the court imposes sanctions for failure to comply with the provisions of subdivision (b) of Section 1050, the court may impose one or both of the following sanctions when the moving party is the prosecuting or defense attorney:

(1) A fine not exceeding one thousand dollars ($1,000) upon counsel for the moving party.

(2) The filing of a report with an appropriate disciplinary committee.

(b) The authority to impose sanctions provided for by this section shall be in addition to any other authority or power available to the court, except that the court or magistrate shall not dismiss the case.

(Amended by Stats. 2003, Ch. 133, Sec. 2. Effective January 1, 2004.)



1051

Upon a trial for any offense, if a defense witness testifies, there shall be good cause for a reasonable continuance unless the court finds that the prosecutor was or should, with due diligence, have been aware of such evidence. If the continuance is granted because of the defendant s testimony, it shall not exceed one day.

(Amended by Stats. 1983, Ch. 782, Sec. 1.)






CHAPTER 9. Postponement of the Trial

1053

If after the commencement of the trial of a criminal action or proceeding in any court the judge or justice presiding at the trial shall die, become ill, or for any other reason be unable to proceed with the trial, any other judge or justice of the court in which the trial is proceeding may proceed with and finish the trial; or if there be no other judge or justice of that court available, then the clerk, sheriff, or marshal shall adjourn the court and notify the Chairman of the Judicial Council of the facts, and shall continue the case from day to day until the time that the chairman shall designate and assign a judge or justice of some other court, and the judge or justice shall arrive, to proceed with and complete the trial, or until such time as by stipulation in writing between the prosecuting attorney and the attorney for the defendant, filed with the court, a judge or justice shall be agreed upon by them, and the judge or justice shall arrive to complete the trial. The judge or justice authorized by this section to proceed with and complete the trial shall have the same power, authority, and jurisdiction as if the trial had been commenced before that judge or justice.

(Amended by Stats. 1996, Ch. 872, Sec. 118. Effective January 1, 1997.)






CHAPTER 10. Discovery

1054

This chapter shall be interpreted to give effect to all of the following purposes:

(a) To promote the ascertainment of truth in trials by requiring timely pretrial discovery.

(b) To save court time by requiring that discovery be conducted informally between and among the parties before judicial enforcement is requested.

(c) To save court time in trial and avoid the necessity for frequent interruptions and postponements.

(d) To protect victims and witnesses from danger, harassment, and undue delay of the proceedings.

(e) To provide that no discovery shall occur in criminal cases except as provided by this chapter, other express statutory provisions, or as mandated by the Constitution of the United States.

(Added June 5, 1990, by initiative Proposition 115.)



1054.1

The prosecuting attorney shall disclose to the defendant or his or her attorney all of the following materials and information, if it is in the possession of the prosecuting attorney or if the prosecuting attorney knows it to be in the possession of the investigating agencies:

(a) The names and addresses of persons the prosecutor intends to call as witnesses at trial.

(b) Statements of all defendants.

(c) All relevant real evidence seized or obtained as a part of the investigation of the offenses charged.

(d) The existence of a felony conviction of any material witness whose credibility is likely to be critical to the outcome of the trial.

(e) Any exculpatory evidence.

(f) Relevant written or recorded statements of witnesses or reports of the statements of witnesses whom the prosecutor intends to call at the trial, including any reports or statements of experts made in conjunction with the case, including the results of physical or mental examinations, scientific tests, experiments, or comparisons which the prosecutor intends to offer in evidence at the trial.

(Added June 5, 1990, by initiative Proposition 115.)



1054.2

(a) (1) Except as provided in paragraph (2), no attorney may disclose or permit to be disclosed to a defendant, members of the defendant s family, or anyone else, the address or telephone number of a victim or witness whose name is disclosed to the attorney pursuant to subdivision (a) of Section 1054.1, unless specifically permitted to do so by the court after a hearing and a showing of good cause.

(2) Notwithstanding paragraph (1), an attorney may disclose or permit to be disclosed the address or telephone number of a victim or witness to persons employed by the attorney or to persons appointed by the court to assist in the preparation of a defendant s case if that disclosure is required for that preparation. Persons provided this information by an attorney shall be informed by the attorney that further dissemination of the information, except as provided by this section, is prohibited.

(3) Willful violation of this subdivision by an attorney, persons employed by the attorney, or persons appointed by the court is a misdemeanor.

(b) If the defendant is acting as his or her own attorney, the court shall endeavor to protect the address and telephone number of a victim or witness by providing for contact only through a private investigator licensed by the Department of Consumer Affairs and appointed by the court or by imposing other reasonable restrictions, absent a showing of good cause as determined by the court.

(Amended by Stats. 1998, Ch. 485, Sec. 133. Effective January 1, 1999. Note: This section was added June 5, 1990, by initiative Prop. 115. Prop. 115 allows the Legislature to directly amend its provisions by 2/3 vote.)



1054.3

(a) The defendant and his or her attorney shall disclose to the prosecuting attorney:

(1) The names and addresses of persons, other than the defendant, he or she intends to call as witnesses at trial, together with any relevant written or recorded statements of those persons, or reports of the statements of those persons, including any reports or statements of experts made in connection with the case, and including the results of physical or mental examinations, scientific tests, experiments, or comparisons which the defendant intends to offer in evidence at the trial.

(2) Any real evidence which the defendant intends to offer in evidence at the trial.

(b) (1) Unless otherwise specifically addressed by an existing provision of law, whenever a defendant in a criminal action or a minor in a juvenile proceeding brought pursuant to a petition alleging the juvenile to be within Section 602 of the Welfare and Institutions Code places in issue his or her mental state at any phase of the criminal action or juvenile proceeding through the proposed testimony of any mental health expert, upon timely request by the prosecution, the court may order that the defendant or juvenile submit to examination by a prosecution-retained mental health expert.

(A) The prosecution shall bear the cost of any such mental health expert s fees for examination and testimony at a criminal trial or juvenile court proceeding.

(B) The prosecuting attorney shall submit a list of tests proposed to be administered by the prosecution expert to the defendant in a criminal action or a minor in a juvenile proceeding. At the request of the defendant in a criminal action or a minor in a juvenile proceeding, a hearing shall be held to consider any objections raised to the proposed tests before any test is administered. Before ordering that the defendant submit to the examination, the trial court must make a threshold determination that the proposed tests bear some reasonable relation to the mental state placed in issue by the defendant in a criminal action or a minor in a juvenile proceeding. For the purposes of this subdivision, the term tests shall include any and all assessment techniques such as a clinical interview or a mental status examination.

(2) The purpose of this subdivision is to respond to Verdin v. Superior Court 43 Cal.4th 1096, which held that only the Legislature may authorize a court to order the appointment of a prosecution mental health expert when a defendant has placed his or her mental state at issue in a criminal case or juvenile proceeding pursuant to Section 602 of the Welfare and Institutions Code. Other than authorizing the court to order testing by prosecution-retained mental health experts in response to Verdin v. Superior Court, supra, it is not the intent of the Legislature to disturb, in any way, the remaining body of case law governing the procedural or substantive law that controls the administration of these tests or the admission of the results of these tests into evidence.

(Amended by Stats. 2009, Ch. 297, Sec. 1. Effective January 1, 2010. Note: This section was added on June 5, 1990, by initiative Prop. 115.)



1054.4

Nothing in this chapter shall be construed as limiting any law enforcement or prosecuting agency from obtaining nontestimonial evidence to the extent permitted by law on the effective date of this section.

(Added June 5, 1990, by initiative Proposition 115.)



1054.5

(a) No order requiring discovery shall be made in criminal cases except as provided in this chapter. This chapter shall be the only means by which the defendant may compel the disclosure or production of information from prosecuting attorneys, law enforcement agencies which investigated or prepared the case against the defendant, or any other persons or agencies which the prosecuting attorney or investigating agency may have employed to assist them in performing their duties.

(b) Before a party may seek court enforcement of any of the disclosures required by this chapter, the party shall make an informal request of opposing counsel for the desired materials and information. If within 15 days the opposing counsel fails to provide the materials and information requested, the party may seek a court order. Upon a showing that a party has not complied with Section 1054.1 or 1054.3 and upon a showing that the moving party complied with the informal discovery procedure provided in this subdivision, a court may make any order necessary to enforce the provisions of this chapter, including, but not limited to, immediate disclosure, contempt proceedings, delaying or prohibiting the testimony of a witness or the presentation of real evidence, continuance of the matter, or any other lawful order. Further, the court may advise the jury of any failure or refusal to disclose and of any untimely disclosure.

(c) The court may prohibit the testimony of a witness pursuant to subdivision (b) only if all other sanctions have been exhausted. The court shall not dismiss a charge pursuant to subdivision (b) unless required to do so by the Constitution of the United States.

(Added June 5, 1990, by initiative Proposition 115.)



1054.6

Neither the defendant nor the prosecuting attorney is required to disclose any materials or information which are work product as defined in subdivision (a) of Section 2018.030 of the Code of Civil Procedure, or which are privileged pursuant to an express statutory provision, or are privileged as provided by the Constitution of the United States.

(Amended by Stats. 2004, Ch. 182, Sec. 50. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182. Note: This section was added on June 5, 1990, by initiative Prop. 115.)



1054.7

The disclosures required under this chapter shall be made at least 30 days prior to the trial, unless good cause is shown why a disclosure should be denied, restricted, or deferred. If the material and information becomes known to, or comes into the possession of, a party within 30 days of trial, disclosure shall be made immediately, unless good cause is shown why a disclosure should be denied, restricted, or deferred. Good cause is limited to threats or possible danger to the safety of a victim or witness, possible loss or destruction of evidence, or possible compromise of other investigations by law enforcement.

Upon the request of any party, the court may permit a showing of good cause for the denial or regulation of disclosures, or any portion of that showing, to be made in camera. A verbatim record shall be made of any such proceeding. If the court enters an order granting relief following a showing in camera, the entire record of the showing shall be sealed and preserved in the records of the court, and shall be made available to an appellate court in the event of an appeal or writ. In its discretion, the trial court may after trial and conviction, unseal any previously sealed matter.

(Added June 5, 1990, by initiative Proposition 115.)



1054.8

(a) No prosecuting attorney, attorney for the defendant, or investigator for either the prosecution or the defendant shall interview, question, or speak to a victim or witness whose name has been disclosed by the opposing party pursuant to Section 1054.1 or 1054.3 without first clearly identifying himself or herself, identifying the full name of the agency by whom he or she is employed, and identifying whether he or she represents, or has been retained by, the prosecution or the defendant. If the interview takes place in person, the party shall also show the victim or witness a business card, official badge, or other form of official identification before commencing the interview or questioning.

(b) Upon a showing that a person has failed to comply with this section, a court may issue any order authorized by Section 1054.5.

(Added by Stats. 1998, Ch. 630, Sec. 1. Effective January 1, 1999.)



1054.9

(a) Upon the prosecution of a postconviction writ of habeas corpus or a motion to vacate a judgment in a case in which a sentence of death or of life in prison without the possibility of parole has been imposed, and on a showing that good faith efforts to obtain discovery materials from trial counsel were made and were unsuccessful, the court shall, except as provided in subdivision (c), order that the defendant be provided reasonable access to any of the materials described in subdivision (b).

(b) For purposes of this section, discovery materials means materials in the possession of the prosecution and law enforcement authorities to which the same defendant would have been entitled at time of trial.

(c) In response to a writ or motion satisfying the conditions in subdivision (a), court may order that the defendant be provided access to physical evidence for the purpose of examination, including, but not limited to, any physical evidence relating to the investigation, arrest, and prosecution of the defendant only upon a showing that there is good cause to believe that access to physical evidence is reasonably necessary to the defendant s effort to obtain relief. The procedures for obtaining access to physical evidence for purposes of postconviction DNA testing are provided in Section 1405, and nothing in this section shall provide an alternative means of access to physical evidence for those purposes.

(d) The actual costs of examination or copying pursuant to this section shall be borne or reimbursed by the defendant.

(Added by Stats. 2002, Ch. 1105, Sec. 1. Effective January 1, 2003.)



1054.10

(a) Except as provided in subdivision (b), no attorney may disclose or permit to be disclosed to a defendant, members of the defendant s family, or anyone else copies of child pornography evidence, unless specifically permitted to do so by the court after a hearing and a showing of good cause.

(b) Notwithstanding subdivision (a), an attorney may disclose or permit to be disclosed copies of child pornography evidence to persons employed by the attorney or to persons appointed by the court to assist in the preparation of a defendant s case if that disclosure is required for that preparation. Persons provided this material by an attorney shall be informed by the attorney that further dissemination of the material, except as provided by this section, is prohibited.

(Added by Stats. 2003, Ch. 238, Sec. 1. Effective August 11, 2003.)









TITLE 7. OF PROCEEDINGS AFTER THE COMMENCEMENT OF THE TRIAL AND BEFORE JUDGMENT

CHAPTER 1. Challenging the Jury

1065

If, either upon an exception to the challenge or a denial of the facts, the challenge is allowed, the Court must discharge the jury so far as the trial in question is concerned. If it is disallowed, the Court must direct the jury to be impaneled.

(Amended by Code Amendments 1880, Ch. 47.)



1083

Section Ten Hundred and Eighty-three. The Court must allow or disallow the challenge, and its decision must be entered in the minutes of the Court.

(Amended by Code Amendments 1873-74, Ch. 614.)



1089

Whenever, in the opinion of a judge of a superior court about to try a defendant against whom has been filed any indictment or information or complaint, the trial is likely to be a protracted one, the court may cause an entry to that effect to be made in the minutes of the court, and thereupon, immediately after the jury is impaneled and sworn, the court may direct the calling of one or more additional jurors, in its discretion, to be known as alternate jurors.

The alternate jurors must be drawn from the same source, and in the same manner, and have the same qualifications as the jurors already sworn, and be subject to the same examination and challenges, provided that the prosecution and the defendant shall each be entitled to as many peremptory challenges to the alternate jurors as there are alternate jurors called. When two or more defendants are tried jointly each defendant shall be entitled to as many peremptory challenges to the alternate jurors as there are alternate jurors called. The prosecution shall be entitled to additional peremptory challenges equal to the number of all the additional separate challenges allowed the defendant or defendants to the alternate jurors.

The alternate jurors shall be seated so as to have equal power and facilities for seeing and hearing the proceedings in the case, and shall take the same oath as the jurors already selected, and must attend at all times upon the trial of the cause in company with the other jurors, and for a failure so to do are liable to be punished for contempt.

They shall obey the orders of and be bound by the admonition of the court, upon each adjournment of the court; but if the regular jurors are ordered to be kept in the custody of the sheriff or marshal during the trial of the cause, the alternate jurors shall also be kept in confinement with the other jurors; and upon final submission of the case to the jury the alternate jurors shall be kept in the custody of the sheriff or marshal and shall not be discharged until the original jurors are discharged, except as hereinafter provided.

If at any time, whether before or after the final submission of the case to the jury, a juror dies or becomes ill, or upon other good cause shown to the court is found to be unable to perform his or her duty, or if a juror requests a discharge and good cause appears therefor, the court may order the juror to be discharged and draw the name of an alternate, who shall then take a place in the jury box, and be subject to the same rules and regulations as though the alternate juror had been selected as one of the original jurors.

(Amended by Stats. 2003, Ch. 62, Sec. 230. Effective January 1, 2004.)






CHAPTER 2. The Trial

1093

The jury having been impaneled and sworn, unless waived, the trial shall proceed in the following order, unless otherwise directed by the court:

(a) If the accusatory pleading be for a felony, the clerk shall read it, and state the plea of the defendant to the jury, and in cases where it charges a previous conviction, and the defendant has confessed the same, the clerk in reading it shall omit therefrom all that relates to such previous conviction. In all other cases this formality may be dispensed with.

(b) The district attorney, or other counsel for the people, may make an opening statement in support of the charge. Whether or not the district attorney, or other counsel for the people, makes an opening statement, the defendant or his or her counsel may then make an opening statement, or may reserve the making of an opening statement until after introduction of the evidence in support of the charge.

(c) The district attorney, or other counsel for the people shall then offer the evidence in support of the charge. The defendant or his or her counsel may then offer his or her evidence in support of the defense.

(d) The parties may then respectively offer rebutting testimony only, unless the court, for good reason, in furtherance of justice, permit them to offer evidence upon their original case.

(e) When the evidence is concluded, unless the case is submitted on either side, or on both sides, without argument, the district attorney, or other counsel for the people, and counsel for the defendant, may argue the case to the court and jury; the district attorney, or other counsel for the people, opening the argument and having the right to close.

(f) The judge may then charge the jury, and shall do so on any points of law pertinent to the issue, if requested by either party; and the judge may state the testimony, and he or she may make such comment on the evidence and the testimony and credibility of any witness as in his or her opinion is necessary for the proper determination of the case and he or she may declare the law. At the beginning of the trial or from time to time during the trial, and without any request from either party, the trial judge may give the jury such instructions on the law applicable to the case as the judge may deem necessary for their guidance on hearing the case. Upon the jury retiring for deliberation, the court shall advise the jury of the availability of a written copy of the jury instructions. The court may, at its discretion, provide the jury with a copy of the written instructions given. However, if the jury requests the court to supply a copy of the written instructions, the court shall supply the jury with a copy.

(Amended by Stats. 1986, Ch. 1045, Sec. 2.)



1093.5

In any criminal case which is being tried before the court with a jury, all requests for instructions on points of law must be made to the court and all proposed instructions must be delivered to the court before commencement of argument. Before the commencement of the argument, the court, on request of counsel, must: (1) decide whether to give, refuse, or modify the proposed instructions; (2) decide which instructions shall be given in addition to those proposed, if any; and (3) advise counsel of all instructions to be given. However, if, during the argument, issues are raised which have not been covered by instructions given or refused, the court may, on request of counsel, give additional instructions on the subject matter thereof.

(Added by Stats. 1957, Ch. 1698.)



1094

When the state of the pleadings requires it, or in any other case, for good reasons, and in the sound discretion of the court, the order prescribed in Section 1093 may be departed from.

(Amended by Stats. 2009, Ch. 35, Sec. 11. Effective January 1, 2010.)



1095

If the offense charged is punishable with death, two counsel on each side may argue the cause. In any other case the court may, in its discretion, restrict the argument to one counsel on each side.

(Amended by Stats. 1951, Ch. 1674.)



1096

A defendant in a criminal action is presumed to be innocent until the contrary is proved, and in case of a reasonable doubt whether his or her guilt is satisfactorily shown, he or she is entitled to an acquittal, but the effect of this presumption is only to place upon the state the burden of proving him or her guilty beyond a reasonable doubt. Reasonable doubt is defined as follows: It is not a mere possible doubt; because everything relating to human affairs is open to some possible or imaginary doubt. It is that state of the case, which, after the entire comparison and consideration of all the evidence, leaves the minds of jurors in that condition that they cannot say they feel an abiding conviction of the truth of the charge.

(Amended by Stats. 1995, Ch. 46, Sec. 1. Effective July 3, 1995.)



1096a

In charging a jury, the court may read to the jury Section 1096, and no further instruction on the subject of the presumption of innocence or defining reasonable doubt need be given.

(Amended by Stats. 1995, Ch. 46, Sec. 2. Effective July 3, 1995.)



1097

When it appears that the defendant has committed a public offense, or attempted to commit a public offense, and there is reasonable ground of doubt in which of two or more degrees of the crime or attempted crime he is guilty, he can be convicted of the lowest of such degrees only.

(Amended by Stats. 1978, Ch. 1166.)



1098

When two or more defendants are jointly charged with any public offense, whether felony or misdemeanor, they must be tried jointly, unless the court order separate trials. In ordering separate trials, the court in its discretion may order a separate trial as to one or more defendants, and a joint trial as to the others, or may order any number of the defendants to be tried at one trial, and any number of the others at different trials, or may order a separate trial for each defendant; provided, that where two or more persons can be jointly tried, the fact that separate accusatory pleadings were filed shall not prevent their joint trial.

(Amended by Stats. 1955, Ch. 103.)



1099

When two or more defendants are included in the same accusatory pleading, the court may, at any time before the defendants have gone into their defense, on the application of the prosecuting attorney, direct any defendant to be discharged, that he may be a witness for the people.

(Amended by Stats. 1951, Ch. 1674.)



1100

When two or more defendants are included in the same accusatory pleading, and the court is of opinion that in regard to a particular defendant there is not sufficient evidence to put him on his defense, it must order him to be discharged before the evidence is closed, that he may be a witness for his codefendant.

(Amended by Stats. 1951, Ch. 1674.)



1101

The order mentioned in Sections 1099 and 1100 is an acquittal of the defendant discharged, and is a bar to another prosecution for the same offense.

(Amended by Stats. 1987, Ch. 828, Sec. 64.)



1102

The rules of evidence in civil actions are applicable also to criminal actions, except as otherwise provided in this Code.

(Enacted 1872.)



1102.6

The right of a victim of crime to be present during any criminal proceeding shall be secured as follows:

(a) Notwithstanding any other law, and except as specified in subdivision (d), a victim shall be entitled to be present and seated at all criminal proceedings where the defendant, the prosecuting attorney, and the general public are entitled to be present.

(b) A victim may be excluded from a criminal proceeding only if each of the following criteria are met:

(1) Any movant, including the defendant, who seeks to exclude the victim from any criminal proceeding demonstrates that there is a substantial probability that overriding interests will be prejudiced by the presence of the victim. Overriding interests may include, but are not limited to, the following:

(A) The defendant s right to a fair trial.

(B) The government s interest in inhibiting the disclosure of sensitive information.

(C) The protection of witnesses from harassment and physical harm.

(D) The court s interest in maintaining order.

(E) The protection of sexual offense victims from the trauma and embarrassment of testifying.

(F) Safeguarding the physical and psychological well-being of a minor.

(G) The preservation of trade secrets.

(2) The court considers reasonable alternatives to exclusion of the victim from the criminal proceeding.

(3) The exclusion of the victim from any criminal proceeding, or any limitation on his or her presence at any criminal proceeding, is narrowly tailored to serve the overriding interests identified by the movant.

(4) Following a hearing at which any victim who is to be excluded from a criminal proceeding is afforded an opportunity to be heard, the court makes specific factual findings that support the exclusion of the victim from, or any limitation on his or her presence at, the criminal proceeding.

(c) As used in this section, victim means (1) the alleged victim of the offense and one person of his or her choosing or however many more the court may allow under the particular circumstances surrounding the proceeding, (2) in the event that the victim is unable to attend the proceeding, two persons designated by the victim or however many more the court may allow under the particular circumstances surrounding the proceeding, or (3) if the victim is no longer living, two members of the victim s immediate family or however many more the court may allow under the particular circumstances surrounding the proceeding.

(d) Nothing in this section shall prevent a court from excluding a victim from a criminal proceeding, pursuant to Section 777 of the Evidence Code, when the victim is subpoenaed as a witness. An order of exclusion shall be consistent with the objectives of paragraphs (1) to (4), inclusive, of subdivision (b) to allow the victim to be present, whenever possible, at all proceedings.

(Repealed and added by Stats. 1995, Ch. 332, Sec. 3. Effective January 1, 1996.)



1108

Upon a trial for procuring or attempting to procure an abortion, or aiding or assisting therein, or for inveigling, enticing, or taking away an unmarried female of previous chaste character, under the age of eighteen years, for the purpose of prostitution, or aiding or assisting therein, the defendant cannot be convicted upon the testimony of the woman upon or with whom the offense was committed, unless she is corroborated by other evidence.

(Amended by Stats. 1905, Ch. 533.)



1111

A conviction can not be had upon the testimony of an accomplice unless it be corroborated by such other evidence as shall tend to connect the defendant with the commission of the offense; and the corroboration is not sufficient if it merely shows the commission of the offense or the circumstances thereof.

An accomplice is hereby defined as one who is liable to prosecution for the identical offense charged against the defendant on trial in the cause in which the testimony of the accomplice is given.

(Amended by Stats. 1915, Ch. 457.)



1111.5

(a) A jury or judge may not convict a defendant, find a special circumstance true, or use a fact in aggravation based on the uncorroborated testimony of an in-custody informant. The testimony of an in-custody informant shall be corroborated by other evidence that connects the defendant with the commission of the offense, the special circumstance, or the evidence offered in aggravation to which the in-custody informant testifies. Corroboration is not sufficient if it merely shows the commission of the offense or the special circumstance or the circumstance in aggravation. Corroboration of an in-custody informant shall not be provided by the testimony of another in-custody informant unless the party calling the in-custody informant as a witness establishes by a preponderance of the evidence that the in-custody informant has not communicated with another in-custody informant on the subject of the testimony.

(b) As used in this section, in-custody informant means a person, other than a codefendant, percipient witness, accomplice, or coconspirator, whose testimony is based on statements allegedly made by the defendant while both the defendant and the informant were held within a city or county jail, state penal institution, or correctional institution. Nothing in this section limits or changes the requirements for corroboration of accomplice testimony pursuant to Section 1111.

(Added by Stats. 2011, Ch. 153, Sec. 1. Effective January 1, 2012.)



1112

Notwithstanding the provisions of subdivision (d) of Section 28 of Article I of the California Constitution, the trial court shall not order any prosecuting witness, complaining witness, or any other witness, or victim in any sexual assault prosecution to submit to a psychiatric or psychological examination for the purpose of assessing his or her credibility.

(Amended by Stats. 1984, Ch. 1101, Sec. 1. Effective September 13, 1984.)



1113

The Court may direct the jury to be discharged where it appears that it has not jurisdiction of the offense, or that the facts charged do not constitute an offense punishable by law.

(Amended by Code Amendments 1880, Ch. 47.)



1114

If the jury be discharged because the Court has not jurisdiction of the offense charged, and it appear that it was committed out of the jurisdiction of this State, the defendant must be discharged.

(Amended by Code Amendments 1880, Ch. 47.)



1115

If the offense was committed within the exclusive jurisdiction of another county of this State, the Court must direct the defendant to be committed for such time as it deems reasonable, to await a warrant from the proper county for his arrest; or if the offense is a misdemeanor only, it may admit him to bail in an undertaking, with sufficient sureties, that he will, within such time as the Court may appoint, render himself amenable to a warrant for his arrest from the proper county; and, if not sooner arrested thereon, will attend at the office of the Sheriff of the county where the trial was had, at a certain time particularly specified in the undertaking, to surrender himself upon the warrant, if issued, or that his bail will forfeit such sum as the Court may fix, to be mentioned in the undertaking; and the Clerk must forthwith transmit a certified copy of the indictment or information, and of all the papers filed in the action, to the District Attorney of the proper county, the expense of which transmission is chargeable to that county.

(Amended by Code Amendments 1880, Ch. 47.)



1116

If the defendant is not arrested on a warrant from the proper county, as provided in section 1115, he must be discharged from custody, or his bail in the action is exonerated, or money deposited instead of bail must be refunded to him or to the person or persons found by the court to have deposited said money on behalf of said defendant, as the case may be, and the sureties in the undertaking, as mentioned in that section, must be discharged. If he is arrested, the same proceedings must be had thereon as upon the arrest of a defendant in another county on a warrant of arrest issued by a magistrate.

(Amended by Stats. 1935, Ch. 657.)



1117

If the jury is discharged because the facts as charged do not constitute an offense punishable by law, the court must order that the defendant, if in custody, be discharged; or if admitted to bail, that his bail be exonerated; or, if he has deposited money or if money has been deposited by another or others instead of bail for his appearance, that the money be refunded to him or to the person or persons found by the court to have deposited said money on behalf of said defendant, unless in its opinion a new indictment or information can be framed upon which the defendant can be legally convicted, in which case it may direct the district attorney to file a new information, or (if the defendant has not been committed by a magistrate) direct that the case be submitted to the same or another grand jury; and the same proceedings must be had thereon as are prescribed in section 998; provided, that after such order or submission the defendant may be examined before a magistrate, and discharged or committed by him as in other cases.

(Amended by Stats. 1935, Ch. 657.)



1118

In a case tried by the court without a jury, a jury having been waived, the court on motion of the defendant or on its own motion shall order the entry of a judgment of acquittal of one or more of the offenses charged in the accusatory pleading after the evidence of the prosecution has been closed if the court, upon weighing the evidence then before it, finds the defendant not guilty of such offense or offenses. If such a motion for judgment of acquittal at the close of the evidence offered by the prosecution is not granted, the defendant may offer evidence without first having reserved that right.

(Repealed and added by Stats. 1967, Ch. 256.)



1118.1

In a case tried before a jury, the court on motion of the defendant or on its own motion, at the close of the evidence on either side and before the case is submitted to the jury for decision, shall order the entry of a judgment of acquittal of one or more of the offenses charged in the accusatory pleading if the evidence then before the court is insufficient to sustain a conviction of such offense or offenses on appeal. If such a motion for judgment of acquittal at the close of the evidence offered by the prosecution is not granted, the defendant may offer evidence without first having reserved that right.

(Added by Stats. 1967, Ch. 256.)



1118.2

A judgment of acquittal entered pursuant to the provisions of Section 1118 or 1118.1 shall not be appealable and is a bar to any other prosecution for the same offense.

(Added by Stats. 1967, Ch. 256.)



1119

When, in the opinion of the court, it is proper that the jury should view the place in which the offense is charged to have been committed, or in which any other material fact occurred, or any personal property which has been referred to in the evidence and cannot conveniently be brought into the courtroom, it may order the jury to be conducted in a body, in the custody of the sheriff or marshal, as the case may be, to the place, or to the property, which must be shown to them by a person appointed by the court for that purpose; and the officer must be sworn to suffer no person to speak or communicate with the jury, nor to do so himself or herself, on any subject connected with the trial, and to return them into court without unnecessary delay, or at a specified time.

(Amended by Stats. 1996, Ch. 872, Sec. 119. Effective January 1, 1997.)



1120

If a juror has any personal knowledge respecting a fact in controversy in a cause, he or she must declare the same in open court during the trial. If, during the retirement of the jury, a juror declares a fact that could be evidence in the cause, as of his or her own knowledge, the jury must return into court. In either of these cases, the juror making the statement must be sworn as a witness and examined in the presence of the parties in order that the court may determine whether good cause exists for his or her discharge as a juror.

(Amended by Stats. 2010, Ch. 328, Sec. 161. Effective January 1, 2011.)



1121

The jurors sworn to try an action may, in the discretion of the court, be permitted to separate or be kept in charge of a proper officer. Where the jurors are permitted to separate, the court shall properly admonish them. Where the jurors are kept in charge of a proper officer, the officer must be sworn to keep the jurors together until the next meeting of the court, to suffer no person to speak to them or communicate with them, nor to do so himself, on any subject connected with the trial, and to return them into court at the next meeting thereof.

(Amended by Stats. 1969, Ch. 520.)



1122

(a) After the jury has been sworn and before the people s opening address, the court shall instruct the jury generally concerning its basic functions, duties, and conduct. The instructions shall include, among other matters, all of the following admonitions:

(1) That the jurors shall not converse among themselves, or with anyone else, conduct research, or disseminate information on any subject connected with the trial. The court shall clearly explain, as part of the admonishment, that the prohibition on conversation, research, and dissemination of information applies to all forms of electronic and wireless communication.

(2) That they shall not read or listen to any accounts or discussions of the case reported by newspapers or other news media.

(3) That they shall not visit or view the premises or place where the offense or offenses charged were allegedly committed or any other premises or place involved in the case.

(4) That prior to, and within 90 days of, discharge, they shall not request, accept, agree to accept, or discuss with any person receiving or accepting, any payment or benefit in consideration for supplying any information concerning the trial.

(5) That they shall promptly report to the court any incident within their knowledge involving an attempt by any person to improperly influence any member of the jury.

(b) The jury shall also, at each adjournment of the court before the submission of the cause to the jury, whether permitted to separate or kept in charge of officers, be admonished by the court that it is their duty not to conduct research, disseminate information, or converse among themselves, or with anyone else, on any subject connected with the trial, or to form or express any opinion about the case until the cause is finally submitted to them. The court shall clearly explain, as part of the admonishment, that the prohibition on research, dissemination of information, and conversation applies to all forms of electronic and wireless communication.

(Amended by Stats. 2011, Ch. 181, Sec. 5. Effective January 1, 2012.)



1122.5

(a) The court, in its discretion, may, at each adjournment of the court before the submission of the cause to the jury, admonish the jury, whether permitted to be separate or kept in charge of officers, that, on pain of contempt of court, no juror shall, prior to discharge, accept, agree to accept, or benefit, directly or indirectly, from any payment or other consideration for supplying any information concerning the trial.

(b) In enacting this section, the Legislature recognizes that the appearance of justice, and justice itself, may be undermined by any juror who, prior to discharge, accepts, agrees to accept, or benefits from valuable consideration for providing information concerning a criminal trial.

(Amended by Stats. 1995, Ch. 91, Sec. 128. Effective January 1, 1996.)



1124

The Court must decide all questions of law which arise in the course of a trial.

(Enacted 1872.)



1126

In a trial for any offense, questions of law are to be decided by the court, and questions of fact by the jury. Although the jury has the power to find a general verdict, which includes questions of law as well as of fact, they are bound, nevertheless, to receive as law what is laid down as such by the court.

(Amended by Stats. 2008, Ch. 699, Sec. 12. Effective January 1, 2009.)



1127

All instructions given shall be in writing, unless there is a phonographic reporter present and he takes them down, in which case they may be given orally; provided however, that in all misdemeanor cases oral instructions may be given pursuant to stipulation of the prosecuting attorney and counsel for the defendant. In charging the jury the court may instruct the jury regarding the law applicable to the facts of the case, and may make such comment on the evidence and the testimony and credibility of any witness as in its opinion is necessary for the proper determination of the case and in any criminal case, whether the defendant testifies or not, his failure to explain or to deny by his testimony any evidence or facts in the case against him may be commented upon by the court. The court shall inform the jury in all cases that the jurors are the exclusive judges of all questions of fact submitted to them and of the credibility of the witnesses. Either party may present to the court any written charge on the law, but not with respect to matters of fact, and request that it be given. If the court thinks it correct and pertinent, it must be given; if not, it must be refused. Upon each charge presented and given or refused, the court must endorse and sign its decision and a statement showing which party requested it. If part be given and part refused, the court must distinguish, showing by the endorsement what part of the charge was given and what part refused.

(Amended by Stats. 1951, Ch. 1674.)



1127a

(a) As used in this section, an in-custody informant means a person, other than a codefendant, percipient witness, accomplice, or coconspirator whose testimony is based upon statements made by the defendant while both the defendant and the informant are held within a correctional institution.

(b) In any criminal trial or proceeding in which an in-custody informant testifies as a witness, upon the request of a party, the court shall instruct the jury as follows:

The testimony of an in-custody informant should be viewed with caution and close scrutiny. In evaluating such testimony, you should consider the extent to which it may have been influenced by the receipt of, or expectation of, any benefits from the party calling that witness. This does not mean that you may arbitrarily disregard such testimony, but you should give it the weight to which you find it to be entitled in the light of all the evidence in the case.

(c) When the prosecution calls an in-custody informant as a witness in any criminal trial, contemporaneous with the calling of that witness, the prosecution shall file with the court a written statement setting out any and all consideration promised to, or received by, the in-custody informant.

The statement filed with the court shall not expand or limit the defendant s right to discover information that is otherwise provided by law. The statement shall be provided to the defendant or the defendant s attorney prior to trial and the information contained in the statement shall be subject to rules of evidence.

(d) For purposes of subdivision (c), consideration means any plea bargain, bail consideration, reduction or modification of sentence, or any other leniency, benefit, immunity, financial assistance, reward, or amelioration of current or future conditions of incarceration in return for, or in connection with, the informant s testimony in the criminal proceeding in which the prosecutor intends to call him or her as a witness.

(Added by Stats. 1989, Ch. 901, Sec. 1.)



1127b

When, in any criminal trial or proceeding, the opinion of any expert witness is received in evidence, the court shall instruct the jury substantially as follows:

Duly qualified experts may give their opinions on questions in controversy at a trial. To assist the jury in deciding such questions, the jury may consider the opinion with the reasons stated therefor, if any, by the expert who gives the opinion. The jury is not bound to accept the opinion of any expert as conclusive, but should give to it the weight to which they shall find it to be entitled. The jury may, however, disregard any such opinion, if it shall be found by them to be unreasonable.

No further instruction on the subject of opinion evidence need be given.

(Added by Stats. 1929, Ch. 876.)



1127c

In any criminal trial or proceeding where evidence of flight of a defendant is relied upon as tending to show guilt, the court shall instruct the jury substantially as follows:

The flight of a person immediately after the commission of a crime, or after he is accused of a crime that has been committed, is not sufficient in itself to establish his guilt, but is a fact which, if proved, the jury may consider in deciding his guilt or innocence. The weight to which such circumstance is entitled is a matter for the jury to determine.

No further instruction on the subject of flight need be given.

(Added by Stats. 1929, Ch. 875.)



1127d

(a) In any criminal prosecution for the crime of rape, or for violation of Section 261.5, or for an attempt to commit, or assault with intent to commit, any such crime, the jury shall not be instructed that it may be inferred that a person who has previously consented to sexual intercourse with persons other than the defendant or with the defendant would be therefore more likely to consent to sexual intercourse again. However, if evidence was received that the victim consented to and did engage in sexual intercourse with the defendant on one or more occasions prior to that charged against the defendant in this case, the jury shall be instructed that this evidence may be considered only as it relates to the question of whether the victim consented to the act of intercourse charged against the defendant in the case, or whether the defendant had a good faith reasonable belief that the victim consented to the act of sexual intercourse. The jury shall be instructed that it shall not consider this evidence for any other purpose.

(b) A jury shall not be instructed that the prior sexual conduct in and of itself of the complaining witness may be considered in determining the credibility of the witness pursuant to Chapter 6 (commencing with Section 780) of Division 6 of the Evidence Code.

(Amended by Stats. 1990, Ch. 269, Sec. 1.)



1127e

The term unchaste character shall not be used by any court in any criminal case in which the defendant is charged with a violation of Section 261, 261.5, or 262 of the Penal Code, or attempt to commit or assault with intent to commit any crime defined in any of these sections, in any instruction to the jury.

(Amended by Stats. 1994, Ch. 1188, Sec. 11. Effective January 1, 1995.)



1127f

In any criminal trial or proceeding in which a child 10 years of age or younger testifies as a witness, upon the request of a party, the court shall instruct the jury, as follows:

In evaluating the testimony of a child you should consider all of the factors surrounding the child s testimony, including the age of the child and any evidence regarding the child s level of cognitive development. Although, because of age and level of cognitive development, a child may perform differently as a witness from an adult, that does not mean that a child is any more or less credible a witness than an adult. You should not discount or distrust the testimony of a child solely because he or she is a child.

(Added by Stats. 1986, Ch. 1051, Sec. 3.)



1127g

In any criminal trial or proceeding in which a person with a developmental disability, or cognitive, mental, or communication impairment testifies as a witness, upon the request of a party, the court shall instruct the jury, as follows:

In evaluating the testimony of a person with a developmental disability, or cognitive, mental, or communication impairment, you should consider all of the factors surrounding the person s testimony, including their level of cognitive development. Although, because of his or her level of cognitive development, a person with a developmental disability, or cognitive, mental, or communication impairment may perform differently as a witness, that does not mean that a person with a developmental disability, or cognitive, mental, or communication impairment is any more or less credible a witness than another witness. You should not discount or distrust the testimony of a person with a developmental disability, or cognitive, mental, or communication impairment solely because he or she is a person with a developmental disability, or cognitive, mental, or communication impairment.

(Added by Stats. 2004, Ch. 823, Sec. 15. Effective January 1, 2005.)



1127h

In any criminal trial or proceeding, upon the request of a party, the court shall instruct the jury substantially as follows:

Do not let bias, sympathy, prejudice, or public opinion influence your decision. Bias includes bias against the victim or victims, witnesses, or defendant based upon his or her disability, gender, nationality, race or ethnicity, religion, gender identity, or sexual orientation.

(Added by Stats. 2006, Ch. 550, Sec. 3. Effective January 1, 2007.)



1128

After hearing the charge, the jury may either decide in court or may retire for deliberation. If they do not agree without retiring for deliberation, an officer shall be sworn to keep them together for deliberation in some private and convenient place, and, during the deliberation, not to permit any person to speak to or communicate with them, including any form of electronic or wireless communication, nor to do so himself or herself, unless by order of the court, or to ask them whether they have agreed upon a verdict, and to return them into court when they have so agreed, or when ordered by the court. The court shall fix the time and place for deliberation. The jurors shall not deliberate on the case except under those circumstances. If the jurors are permitted by the court to separate, the court shall properly admonish them as provided in subdivision (b) of Section 1122. If the jury is composed of both men and women, and the jurors are not permitted by the court to separate, in the event that it becomes necessary to retire for the night, the women shall be kept in a room or rooms separate and apart from the men.

(Amended by Stats. 2011, Ch. 181, Sec. 6. Effective January 1, 2012.)



1129

When a defendant who has given bail appears for trial, the Court may, in its discretion, at any time after his appearance for trial, order him to be committed to the custody of the proper officer of the county, to abide the judgment or further order of the court, and he must be committed and held in custody accordingly.

(Enacted 1872.)



1130

If the prosecuting attorney fails to attend at the trial of a felony, the court must appoint an attorney at law to perform the duties of the prosecuting attorney on such trial.

(Amended by Stats. 1998, Ch. 931, Sec. 389. Effective September 28, 1998.)






CHAPTER 3. Conduct of the Jury After the Cause Is Submitted to Them

1137

Upon retiring for deliberation, the jury may take with them all papers (except depositions) which have been received as evidence in the cause, or copies of such public records or private documents given in evidence as ought not, in the opinion of the court, to be taken from the person having them in possession. They may also take with them the written instructions given, and notes of the testimony or other proceedings on the trial, taken by themselves or any of them, but none taken by any other person. The court shall provide for the custody and safekeeping of such items.

(Amended by Stats. 1969, Ch. 520.)



1138

After the jury have retired for deliberation, if there be any disagreement between them as to the testimony, or if they desire to be informed on any point of law arising in the case, they must require the officer to conduct them into court. Upon being brought into court, the information required must be given in the presence of, or after notice to, the prosecuting attorney, and the defendant or his counsel, or after they have been called.

(Amended by Stats. 1951, Ch. 1674.)



1138.5

Except for good cause shown, the judge in his of her discretion need not be present in the court while testimony previously received in evidence is read to the jury.

(Added by Stats. 1987, Ch. 88, Sec. 2. Effective July 2, 1987.)



1140

Except as provided by law, the jury cannot be discharged after the cause is submitted to them until they have agreed upon their verdict and rendered it in open court, unless by consent of both parties, entered upon the minutes, or unless, at the expiration of such time as the court may deem proper, it satisfactorily appears that there is no reasonable probability that the jury can agree.

(Amended by Stats. 1949, Ch. 1313.)



1141

In all cases where a jury is discharged or prevented from giving a verdict by reason of an accident or other cause, except where the defendant is discharged during the progress of the trial, or after the cause is submitted to them, the cause may be again tried.

(Amended by Code Amendments 1880, Ch. 47.)



1142

While the jury are absent the Court may adjourn from time to time, as to other business, but it must nevertheless be open for every purpose connected with the cause submitted to the jury until a verdict is rendered or the jury discharged.

(Enacted 1872.)






CHAPTER 4. The Verdict or Finding

1147

When the jury have agreed upon their verdict, they must be conducted into court by the officer having them in charge. Their names must then be called, and if all do not appear, the rest must be discharged without giving a verdict. In that case the action may be again tried.

(Amended by Stats. 1905, Ch. 534.)



1148

If charged with a felony the defendant must, before the verdict is received, appear in person, unless, after the exercise of reasonable diligence to procure the presence of the defendant, the court shall find that it will be in the interest of justice that the verdict be received in his absence. If for a misdemeanor, the verdict may be rendered in his absence.

(Amended by Stats. 1931, Ch. 124.)



1149

When the jury appear they must be asked by the Court, or Clerk, whether they have agreed upon their verdict, and if the foreman answers in the affirmative, they must, on being required, declare the same.

(Enacted 1872.)



1150

The jury must render a general verdict, except that in a felony case, when they are in doubt as to the legal effect of the facts proved, they may, except upon a trial for libel, find a special verdict.

(Amended by Stats. 1998, Ch. 931, Sec. 390. Effective September 28, 1998.)



1151

A general verdict upon a plea of not guilty is either guilty or not guilty, which imports a conviction or acquittal of the offense charged in the accusatory pleading. Upon a plea of a former conviction or acquittal of the offense charged, or upon a plea of once in jeopardy, the general verdict is either for the people or for the defendant. When the defendant is acquitted on the ground of a variance between the accusatory pleading and the proof, the verdict is not guilty by reason of variance between charge and proof.

(Amended by Stats. 1951, Ch. 1674.)



1152

A special verdict is that by which the jury find the facts only, leaving the judgment to the Court. It must present the conclusions of fact as established by the evidence, and not the evidence to prove them, and these conclusions of fact must be so presented as that nothing remains to the Court but to draw conclusions of law upon them.

(Enacted 1872.)



1153

The special verdict must be reduced to writing by the jury, or in their presence entered upon the minutes of the Court, read to the jury and agreed to by them, before they are discharged.

(Enacted 1872.)



1154

The special verdict need not be in any particular form, but is sufficient if it presents intelligibly the facts found by the jury.

(Amended by Stats. 1987, Ch. 828, Sec. 65.)



1155

The court must give judgment upon the special verdict as follows:

1. If the plea is not guilty, and the facts prove the defendant guilty of the offense charged in the indictment or information, or of any other offense of which he could be convicted under that indictment or information, judgment must be given accordingly. But if otherwise, judgment of acquittal must be given.

2. If the plea is a former conviction or acquittal or once in jeopardy of the same offense, the court must give judgment of acquittal or conviction, as the facts prove or fail to prove the former conviction or acquittal or jeopardy.

(Amended by Stats. 1951, Ch. 1674.)



1156

If the jury do not, in a special verdict, pronounce affirmatively or negatively on the facts necessary to enable the court to give judgment, or if they find the evidence of facts merely, and not the conclusions of fact, from the evidence, as established to their satisfaction, the court shall direct the jury to retire and return another special verdict. The court may explain to the jury the defect or insufficiency in the special verdict returned, and the form which the special verdict to be returned must take.

(Amended by Stats. 1927, Ch. 602.)



1157

Whenever a defendant is convicted of a crime or attempt to commit a crime which is distinguished into degrees, the jury, or the court if a jury trial is waived, must find the degree of the crime or attempted crime of which he is guilty. Upon the failure of the jury or the court to so determine, the degree of the crime or attempted crime of which the defendant is guilty, shall be deemed to be of the lesser degree.

(Amended by Stats. 1978, Ch. 1166.)



1158

Whenever the fact of a previous conviction of another offense is charged in an accusatory pleading, and the defendant is found guilty of the offense with which he is charged, the jury, or the judge if a jury trial is waived, must unless the answer of the defendant admits such previous conviction, find whether or not he has suffered such previous conviction. The verdict or finding upon the charge of previous conviction may be: We (or I) find the charge of previous conviction true or We (or I) find the charge of previous conviction not true, according as the jury or the judge find that the defendant has or has not suffered such conviction. If more than one previous conviction is charged a separate finding must be made as to each.

(Amended by Stats. 1951, Ch. 1674.)



1158a

(a) Whenever the fact that a defendant was armed with a weapon either at the time of his commission of the offense or at the time of his arrest, or both, is charged in accordance with section 969c of this code, in any count of the indictment or information to which the defendant has entered a plea of not guilty, the jury, if they find a verdict of guilty of the offense with which the defendant is charged, or of any offense included therein, must also find whether or not the defendant was armed as charged in the count to which the plea of not guilty was entered. The verdict of the jury upon a charge of being armed may be: We find the charge of being armed contained in the ____ count true, or We find the charge of being armed contained in the ____ count not true, as they find that the defendant was or was not armed as charged in any particular count of the indictment or information. A separate verdict upon the charge of being armed must be returned for each count which alleges that the defendant was armed.

(b) Whenever the fact that a defendant used a firearm is charged in accordance with Section 969d in any count of the indictment or information to which the defendant has entered a plea of not guilty, the jury if they find a verdict of guilty of the offense with which the defendant is charged must also find whether or not the defendant used a firearm as charged in the count to which the plea of not guilty was entered. A verdict of the jury upon a charge of using a firearm may be: We find the charge of using a firearm contained in the ____ count true, or We find the charge of using a firearm contained in the ____ count not true, as they find that the defendant used or did not use a firearm as charged in any particular count of the indictment or information. A separate verdict upon the charge of using a firearm shall be returned for each count which alleges that defendant used a firearm.

(Amended by Stats. 1972, Ch. 1131, Sec. 2.)



1159

The jury, or the judge if a jury trial is waived, may find the defendant guilty of any offense, the commission of which is necessarily included in that with which he is charged, or of an attempt to commit the offense.

(Amended by Stats. 1951, Ch. 1674.)



1160

On a charge against two or more defendants jointly, if the jury cannot agree upon a verdict as to all, they may render a verdict as to the defendant or defendants in regard to whom they do agree, on which a judgment must be entered accordingly, and the case as to the other may be tried again.

Where two or more offenses are charged in any accusatory pleading, if the jury cannot agree upon a verdict as to all of them, they may render a verdict as to the charge or charges upon which they do agree, and the charges on which they do not agree may be tried again.

(Amended by Stats. 1951, Ch. 1674.)



1161

When there is a verdict of conviction, in which it appears to the Court that the jury have mistaken the law, the Court may explain the reason for that opinion and direct the jury to reconsider their verdict, and if, after the reconsideration, they return the same verdict, it must be entered; but when there is a verdict of acquittal, the Court cannot require the jury to reconsider it. If the jury render a verdict which is neither general nor special, the Court may direct them to reconsider it, and it cannot be recorded until it is rendered in some form from which it can be clearly understood that the intent of the jury is either to render a general verdict or to find the facts specially and to leave the judgment to the Court.

(Enacted 1872.)



1162

If the jury persist in finding an informal verdict, from which, however, it can be clearly understood that their intention is to find in favor of the defendant upon the issue, it must be entered in the terms in which it is found, and the Court must give judgment of acquittal. But no judgment of conviction can be given unless the jury expressly find against the defendant upon the issue, or judgment is given against him on a special verdict.

(Enacted 1872.)



1163

When a verdict is rendered, and before it is recorded, the jury may be polled, at the request of either party, in which case they must be severally asked whether it is their verdict, and if any one answer in the negative, the jury must be sent out for further deliberation.

(Enacted 1872.)



1164

(a) When the verdict given is receivable by the court, the clerk shall record it in full upon the minutes, and if requested by any party shall read it to the jury, and inquire of them whether it is their verdict. If any juror disagrees, the fact shall be entered upon the minutes and the jury again sent out; but if no disagreement is expressed, the verdict is complete, and the jury shall, subject to subdivision (b), be discharged from the case.

(b) No jury shall be discharged until the court has verified on the record that the jury has either reached a verdict or has formally declared its inability to reach a verdict on all issues before it, including, but not limited to, the degree of the crime or crimes charged, and the truth of any alleged prior conviction whether in the same proceeding or in a bifurcated proceeding.

(Amended by Stats. 1990, Ch. 800, Sec. 1.)



1165

Where a general verdict is rendered or a finding by the court is made in favor of the defendant, except on a plea of not guilty by reason of insanity, a judgment of acquittal must be forthwith given. If such judgment is given, or a judgment imposing a fine only, without imprisonment for nonpayment is given, and the defendant is not detained for any other legal cause, he must be discharged, if in custody, as soon as the judgment is given, except that where the acquittal is because of a variance between the pleading and the proof which may be obviated by a new accusatory pleading, the court may order his detention, to the end that a new accusatory pleading may be preferred, in the same manner and with like effect as provided in Section 1117.

(Amended by Stats. 1951, Ch. 1674.)



1166

If a general verdict is rendered against the defendant, or a special verdict is given, he or she must be remanded, if in custody, or if on bail he or she shall be committed to the proper officer of the county to await the judgment of the court upon the verdict, unless, upon considering the protection of the public, the seriousness of the offense charged and proven, the previous criminal record of the defendant, the probability of the defendant failing to appear for the judgment of the court upon the verdict, and public safety, the court concludes the evidence supports its decision to allow the defendant to remain out on bail. When committed, his or her bail is exonerated, or if money is deposited instead of bail it must be refunded to the defendant or to the person or persons found by the court to have deposited said money on behalf of said defendant.

(Amended by Stats. 1999, Ch. 570, Sec. 1. Effective January 1, 2000.)



1167

When a jury trial is waived, the judge or justice before whom the trial is had shall, at the conclusion thereof, announce his findings upon the issues of fact, which shall be in substantially the form prescribed for the general verdict of a jury and shall be entered upon the minutes.

(Added by Stats. 1951, Ch. 1674.)



1168

(a) Every person who commits a public offense, for which any specification of three time periods of imprisonment in any state prison or imprisonment pursuant to subdivision (h) of Section 1170 is now prescribed by law or for which only a single term of imprisonment in state prison or imprisonment pursuant to subdivision (h) of Section 1170 is specified shall, unless such convicted person be placed on probation, a new trial granted, or the imposing of sentence suspended, be sentenced pursuant to Chapter 4.5 (commencing with Section 1170) of Title 7 of Part 2.

(b) For any person not sentenced under such provision, but who is sentenced to be imprisoned in the state prison or imprisonment pursuant to subdivision (h) of Section 1170, including imprisonment not exceeding one year and one day, the court imposing the sentence shall not fix the term or duration of the period of imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 449. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






CHAPTER 4.5. Trial Court Sentencing

ARTICLE 1. Initial Sentencing

1170

(a) (1) The Legislature finds and declares that the purpose of imprisonment for crime is punishment. This purpose is best served by terms proportionate to the seriousness of the offense with provision for uniformity in the sentences of offenders committing the same offense under similar circumstances. The Legislature further finds and declares that the elimination of disparity and the provision of uniformity of sentences can best be achieved by determinate sentences fixed by statute in proportion to the seriousness of the offense as determined by the Legislature to be imposed by the court with specified discretion.

(2) Notwithstanding paragraph (1), the Legislature further finds and declares that programs should be available for inmates, including, but not limited to, educational programs, that are designed to prepare nonviolent felony offenders for successful reentry into the community. The Legislature encourages the development of policies and programs designed to educate and rehabilitate nonviolent felony offenders. In implementing this section, the Department of Corrections and Rehabilitation is encouraged to give priority enrollment in programs to promote successful return to the community to an inmate with a short remaining term of commitment and a release date that would allow him or her adequate time to complete the program.

(3) In any case in which the punishment prescribed by statute for a person convicted of a public offense is a term of imprisonment in the state prison of any specification of three time periods, the court shall sentence the defendant to one of the terms of imprisonment specified unless the convicted person is given any other disposition provided by law, including a fine, jail, probation, or the suspension of imposition or execution of sentence or is sentenced pursuant to subdivision (b) of Section 1168 because he or she had committed his or her crime prior to July 1, 1977. In sentencing the convicted person, the court shall apply the sentencing rules of the Judicial Council. The court, unless it determines that there are circumstances in mitigation of the punishment prescribed, shall also impose any other term that it is required by law to impose as an additional term. Nothing in this article shall affect any provision of law that imposes the death penalty, that authorizes or restricts the granting of probation or suspending the execution or imposition of sentence, or expressly provides for imprisonment in the state prison for life, except as provided in paragraph (2) of subdivision (d). In any case in which the amount of preimprisonment credit under Section 2900.5 or any other provision of law is equal to or exceeds any sentence imposed pursuant to this chapter, the entire sentence shall be deemed to have been served and the defendant shall not be actually delivered to the custody of the secretary. The court shall advise the defendant that he or she shall serve a period of parole and order the defendant to report to the parole office closest to the defendant s last legal residence, unless the in-custody credits equal the total sentence, including both confinement time and the period of parole. The sentence shall be deemed a separate prior prison term under Section 667.5, and a copy of the judgment and other necessary documentation shall be forwarded to the secretary.

(b) When a judgment of imprisonment is to be imposed and the statute specifies three possible terms, the choice of the appropriate term shall rest within the sound discretion of the court. At least four days prior to the time set for imposition of judgment, either party or the victim, or the family of the victim if the victim is deceased, may submit a statement in aggravation or mitigation. In determining the appropriate term, the court may consider the record in the case, the probation officer s report, other reports, including reports received pursuant to Section 1203.03, and statements in aggravation or mitigation submitted by the prosecution, the defendant, or the victim, or the family of the victim if the victim is deceased, and any further evidence introduced at the sentencing hearing. The court shall select the term which, in the court s discretion, best serves the interests of justice. The court shall set forth on the record the reasons for imposing the term selected and the court may not impose an upper term by using the fact of any enhancement upon which sentence is imposed under any provision of law. A term of imprisonment shall not be specified if imposition of sentence is suspended.

(c) The court shall state the reasons for its sentence choice on the record at the time of sentencing. The court shall also inform the defendant that as part of the sentence after expiration of the term he or she may be on parole for a period as provided in Section 3000.

(d) (1) When a defendant subject to this section or subdivision (b) of Section 1168 has been sentenced to be imprisoned in the state prison and has been committed to the custody of the secretary, the court may, within 120 days of the date of commitment on its own motion, or at any time upon the recommendation of the secretary or the Board of Parole Hearings, recall the sentence and commitment previously ordered and resentence the defendant in the same manner as if he or she had not previously been sentenced, provided the new sentence, if any, is no greater than the initial sentence. The court resentencing under this subdivision shall apply the sentencing rules of the Judicial Council so as to eliminate disparity of sentences and to promote uniformity of sentencing. Credit shall be given for time served.

(2) (A) (i) When a defendant who was under 18 years of age at the time of the commission of the offense for which the defendant was sentenced to imprisonment for life without the possibility of parole has served at least 15 years of that sentence, the defendant may submit to the sentencing court a petition for recall and resentencing.

(ii) Notwithstanding clause (i), this paragraph shall not apply to defendants sentenced to life without parole for an offense where the defendant tortured, as described in Section 206, his or her victim or the victim was a public safety official, including any law enforcement personnel mentioned in Chapter 4.5 (commencing with Section 830) of Title 3, or any firefighter as described in Section 245.1, as well as any other officer in any segment of law enforcement who is employed by the federal government, the state, or any of its political subdivisions.

(B) The defendant shall file the original petition with the sentencing court. A copy of the petition shall be served on the agency that prosecuted the case. The petition shall include the defendant s statement that he or she was under 18 years of age at the time of the crime and was sentenced to life in prison without the possibility of parole, the defendant s statement describing his or her remorse and work towards rehabilitation, and the defendant s statement that one of the following is true:

(i) The defendant was convicted pursuant to felony murder or aiding and abetting murder provisions of law.

(ii) The defendant does not have juvenile felony adjudications for assault or other felony crimes with a significant potential for personal harm to victims prior to the offense for which the sentence is being considered for recall.

(iii) The defendant committed the offense with at least one adult codefendant.

(iv) The defendant has performed acts that tend to indicate rehabilitation or the potential for rehabilitation, including, but not limited to, availing himself or herself of rehabilitative, educational, or vocational programs, if those programs have been available at his or her classification level and facility, using self-study for self-improvement, or showing evidence of remorse.

(C) If any of the information required in subparagraph (B) is missing from the petition, or if proof of service on the prosecuting agency is not provided, the court shall return the petition to the defendant and advise the defendant that the matter cannot be considered without the missing information.

(D) A reply to the petition, if any, shall be filed with the court within 60 days of the date on which the prosecuting agency was served with the petition, unless a continuance is granted for good cause.

(E) If the court finds by a preponderance of the evidence that the statements in the petition are true, the court shall hold a hearing to consider whether to recall the sentence and commitment previously ordered and to resentence the defendant in the same manner as if the defendant had not previously been sentenced, provided that the new sentence, if any, is not greater than the initial sentence. Victims, or victim family members if the victim is deceased, shall retain the rights to participate in the hearing.

(F) The factors that the court may consider when determining whether to recall and resentence include, but are not limited to, the following:

(i) The defendant was convicted pursuant to felony murder or aiding and abetting murder provisions of law.

(ii) The defendant does not have juvenile felony adjudications for assault or other felony crimes with a significant potential for personal harm to victims prior to the offense for which the sentence is being considered for recall.

(iii) The defendant committed the offense with at least one adult codefendant.

(iv) Prior to the offense for which the sentence is being considered for recall, the defendant had insufficient adult support or supervision and had suffered from psychological or physical trauma, or significant stress.

(v) The defendant suffers from cognitive limitations due to mental illness, developmental disabilities, or other factors that did not constitute a defense, but influenced the defendant s involvement in the offense.

(vi) The defendant has performed acts that tend to indicate rehabilitation or the potential for rehabilitation, including, but not limited to, availing himself or herself of rehabilitative, educational, or vocational programs, if those programs have been available at his or her classification level and facility, using self-study for self-improvement, or showing evidence of remorse.

(vii) The defendant has maintained family ties or connections with others through letter writing, calls, or visits, or has eliminated contact with individuals outside of prison who are currently involved with crime.

(viii) The defendant has had no disciplinary actions for violent activities in the last five years in which the defendant was determined to be the aggressor.

(G) The court shall have the discretion to recall the sentence and commitment previously ordered and to resentence the defendant in the same manner as if the defendant had not previously been sentenced, provided that the new sentence, if any, is not greater than the initial sentence. The discretion of the court shall be exercised in consideration of the criteria in subparagraph (B). Victims, or victim family members if the victim is deceased, shall be notified of the resentencing hearing and shall retain their rights to participate in the hearing.

(H) If the sentence is not recalled, the defendant may submit another petition for recall and resentencing to the sentencing court when the defendant has been committed to the custody of the department for at least 20 years. If recall and resentencing is not granted under that petition, the defendant may file another petition after having served 24 years. The final petition may be submitted, and the response to that petition shall be determined, during the 25th year of the defendant s sentence.

(I) In addition to the criteria in subparagraph (F), the court may consider any other criteria that the court deems relevant to its decision, so long as the court identifies them on the record, provides a statement of reasons for adopting them, and states why the defendant does or does not satisfy the criteria.

(J) This subdivision shall have retroactive application.

(e) (1) Notwithstanding any other law and consistent with paragraph (1) of subdivision (a), if the secretary or the Board of Parole Hearings or both determine that a prisoner satisfies the criteria set forth in paragraph (2), the secretary or the board may recommend to the court that the prisoner s sentence be recalled.

(2) The court shall have the discretion to resentence or recall if the court finds that the facts described in subparagraphs (A) and (B) or subparagraphs (B) and (C) exist:

(A) The prisoner is terminally ill with an incurable condition caused by an illness or disease that would produce death within six months, as determined by a physician employed by the department.

(B) The conditions under which the prisoner would be released or receive treatment do not pose a threat to public safety.

(C) The prisoner is permanently medically incapacitated with a medical condition that renders him or her permanently unable to perform activities of basic daily living, and results in the prisoner requiring 24-hour total care, including, but not limited to, coma, persistent vegetative state, brain death, ventilator-dependency, loss of control of muscular or neurological function, and that incapacitation did not exist at the time of the original sentencing.

The Board of Parole Hearings shall make findings pursuant to this subdivision before making a recommendation for resentence or recall to the court. This subdivision does not apply to a prisoner sentenced to death or a term of life without the possibility of parole.

(3) Within 10 days of receipt of a positive recommendation by the secretary or the board, the court shall hold a hearing to consider whether the prisoner s sentence should be recalled.

(4) Any physician employed by the department who determines that a prisoner has six months or less to live shall notify the chief medical officer of the prognosis. If the chief medical officer concurs with the prognosis, he or she shall notify the warden. Within 48 hours of receiving notification, the warden or the warden s representative shall notify the prisoner of the recall and resentencing procedures, and shall arrange for the prisoner to designate a family member or other outside agent to be notified as to the prisoner s medical condition and prognosis, and as to the recall and resentencing procedures. If the inmate is deemed mentally unfit, the warden or the warden s representative shall contact the inmate s emergency contact and provide the information described in paragraph (2).

(5) The warden or the warden s representative shall provide the prisoner and his or her family member, agent, or emergency contact, as described in paragraph (4), updated information throughout the recall and resentencing process with regard to the prisoner s medical condition and the status of the prisoner s recall and resentencing proceedings.

(6) Notwithstanding any other provisions of this section, the prisoner or his or her family member or designee may independently request consideration for recall and resentencing by contacting the chief medical officer at the prison or the secretary. Upon receipt of the request, the chief medical officer and the warden or the warden s representative shall follow the procedures described in paragraph (4). If the secretary determines that the prisoner satisfies the criteria set forth in paragraph (2), the secretary or board may recommend to the court that the prisoner s sentence be recalled. The secretary shall submit a recommendation for release within 30 days in the case of inmates sentenced to determinate terms and, in the case of inmates sentenced to indeterminate terms, the secretary shall make a recommendation to the Board of Parole Hearings with respect to the inmates who have applied under this section. The board shall consider this information and make an independent judgment pursuant to paragraph (2) and make findings related thereto before rejecting the request or making a recommendation to the court. This action shall be taken at the next lawfully noticed board meeting.

(7) Any recommendation for recall submitted to the court by the secretary or the Board of Parole Hearings shall include one or more medical evaluations, a postrelease plan, and findings pursuant to paragraph (2).

(8) If possible, the matter shall be heard before the same judge of the court who sentenced the prisoner.

(9) If the court grants the recall and resentencing application, the prisoner shall be released by the department within 48 hours of receipt of the court s order, unless a longer time period is agreed to by the inmate. At the time of release, the warden or the warden s representative shall ensure that the prisoner has each of the following in his or her possession: a discharge medical summary, full medical records, state identification, parole medications, and all property belonging to the prisoner. After discharge, any additional records shall be sent to the prisoner s forwarding address.

(10) The secretary shall issue a directive to medical and correctional staff employed by the department that details the guidelines and procedures for initiating a recall and resentencing procedure. The directive shall clearly state that any prisoner who is given a prognosis of six months or less to live is eligible for recall and resentencing consideration, and that recall and resentencing procedures shall be initiated upon that prognosis.

(f) Notwithstanding any other provision of this section, for purposes of paragraph (3) of subdivision (h), any allegation that a defendant is eligible for state prison due to a prior or current conviction, sentence enhancement, or because he or she is required to register as a sex offender shall not be subject to dismissal pursuant to Section 1385.

(g) A sentence to state prison for a determinate term for which only one term is specified, is a sentence to state prison under this section.

(h) (1) Except as provided in paragraph (3), a felony punishable pursuant to this subdivision where the term is not specified in the underlying offense shall be punishable by a term of imprisonment in a county jail for 16 months, or two or three years.

(2) Except as provided in paragraph (3), a felony punishable pursuant to this subdivision shall be punishable by imprisonment in a county jail for the term described in the underlying offense.

(3) Notwithstanding paragraphs (1) and (2), where the defendant (A) has a prior or current felony conviction for a serious felony described in subdivision (c) of Section 1192.7 or a prior or current conviction for a violent felony described in subdivision (c) of Section 667.5, (B) has a prior felony conviction in another jurisdiction for an offense that has all the elements of a serious felony described in subdivision (c) of Section 1192.7 or a violent felony described in subdivision (c) of Section 667.5, (C) is required to register as a sex offender pursuant to Chapter 5.5 (commencing with Section 290) of Title 9 of Part 1, or (D) is convicted of a crime and as part of the sentence an enhancement pursuant to Section 186.11 is imposed, an executed sentence for a felony punishable pursuant to this subdivision shall be served in state prison.

(4) Nothing in this subdivision shall be construed to prevent other dispositions authorized by law, including pretrial diversion, deferred entry of judgment, or an order granting probation pursuant to Section 1203.1.

(5) (A) Unless the court finds that, in the interests of justice, it is not appropriate in a particular case, the court, when imposing a sentence pursuant to paragraph (1) or (2) of this subdivision, shall suspend execution of a concluding portion of the term for a period selected at the court s discretion.

(B) The portion of a defendant s sentenced term that is suspended pursuant to this paragraph shall be known as mandatory supervision, and shall begin upon release from custody. During the period of mandatory supervision, the defendant shall be supervised by the county probation officer in accordance with the terms, conditions, and procedures generally applicable to persons placed on probation, for the remaining unserved portion of the sentence imposed by the court. The period of supervision shall be mandatory, and may not be earlier terminated except by court order. Any proceeding to revoke or modify mandatory supervision under this subparagraph shall be conducted pursuant to either subdivisions (a) and (b) of Section 1203.2 or Section 1203.3. During the period when the defendant is under such supervision, unless in actual custody related to the sentence imposed by the court, the defendant shall be entitled to only actual time credit against the term of imprisonment imposed by the court. Any time period which is suspended because a person has absconded shall not be credited toward the period of supervision.

(6) The sentencing changes made by the act that added this subdivision shall be applied prospectively to any person sentenced on or after October 1, 2011.

(7) The sentencing changes made to paragraph (5) by the act that added this paragraph shall become effective and operative on January 1, 2015, and shall be applied prospectively to any person sentenced on or after January 1, 2015.

(i) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before that date, deletes or extends that date.

(Amended (as amended by Stats. 2013, Ch. 508, Sec. 5) by Stats. 2014, Ch. 26, Sec. 16. Effective June 20, 2014. Repealed as of January 1, 2017, by its own provisions. See later operative version, as amended by Sec. 17 of Stats. 2014, Ch. 26. Note: On April 28, 2014, Stats. 2014, Ch. 12, amended and replaced the Stats. 2013, Ch. 508, Sec. 5, version purportedly affected by this amendment (Stats. 2014, Ch. 26, Sec. 16).)



1170

(a) (1) The Legislature finds and declares that the purpose of imprisonment for crime is punishment. This purpose is best served by terms proportionate to the seriousness of the offense with provision for uniformity in the sentences of offenders committing the same offense under similar circumstances. The Legislature further finds and declares that the elimination of disparity and the provision of uniformity of sentences can best be achieved by determinate sentences fixed by statute in proportion to the seriousness of the offense as determined by the Legislature to be imposed by the court with specified discretion.

(2) Notwithstanding paragraph (1), the Legislature further finds and declares that programs should be available for inmates, including, but not limited to, educational programs, that are designed to prepare nonviolent felony offenders for successful reentry into the community. The Legislature encourages the development of policies and programs designed to educate and rehabilitate nonviolent felony offenders. In implementing this section, the Department of Corrections and Rehabilitation is encouraged to give priority enrollment in programs to promote successful return to the community to an inmate with a short remaining term of commitment and a release date that would allow him or her adequate time to complete the program.

(3) In any case in which the punishment prescribed by statute for a person convicted of a public offense is a term of imprisonment in the state prison of any specification of three time periods, the court shall sentence the defendant to one of the terms of imprisonment specified unless the convicted person is given any other disposition provided by law, including a fine, jail, probation, or the suspension of imposition or execution of sentence or is sentenced pursuant to subdivision (b) of Section 1168 because he or she had committed his or her crime prior to July 1, 1977. In sentencing the convicted person, the court shall apply the sentencing rules of the Judicial Council. The court, unless it determines that there are circumstances in mitigation of the punishment prescribed, shall also impose any other term that it is required by law to impose as an additional term. Nothing in this article shall affect any provision of law that imposes the death penalty, that authorizes or restricts the granting of probation or suspending the execution or imposition of sentence, or expressly provides for imprisonment in the state prison for life, except as provided in paragraph (2) of subdivision (d). In any case in which the amount of preimprisonment credit under Section 2900.5 or any other provision of law is equal to or exceeds any sentence imposed pursuant to this chapter, the entire sentence shall be deemed to have been served and the defendant shall not be actually delivered to the custody of the secretary. The court shall advise the defendant that he or she shall serve a period of parole and order the defendant to report to the parole office closest to the defendant s last legal residence, unless the in-custody credits equal the total sentence, including both confinement time and the period of parole. The sentence shall be deemed a separate prior prison term under Section 667.5, and a copy of the judgment and other necessary documentation shall be forwarded to the secretary.

(b) When a judgment of imprisonment is to be imposed and the statute specifies three possible terms, the court shall order imposition of the middle term, unless there are circumstances in aggravation or mitigation of the crime. At least four days prior to the time set for imposition of judgment, either party or the victim, or the family of the victim if the victim is deceased, may submit a statement in aggravation or mitigation to dispute facts in the record or the probation officer s report, or to present additional facts. In determining whether there are circumstances that justify imposition of the upper or lower term, the court may consider the record in the case, the probation officer s report, other reports, including reports received pursuant to Section 1203.03, and statements in aggravation or mitigation submitted by the prosecution, the defendant, or the victim, or the family of the victim if the victim is deceased, and any further evidence introduced at the sentencing hearing. The court shall set forth on the record the facts and reasons for imposing the upper or lower term. The court may not impose an upper term by using the fact of any enhancement upon which sentence is imposed under any provision of law. A term of imprisonment shall not be specified if imposition of sentence is suspended.

(c) The court shall state the reasons for its sentence choice on the record at the time of sentencing. The court shall also inform the defendant that as part of the sentence after expiration of the term he or she may be on parole for a period as provided in Section 3000.

(d) (1) When a defendant subject to this section or subdivision (b) of Section 1168 has been sentenced to be imprisoned in the state prison and has been committed to the custody of the secretary, the court may, within 120 days of the date of commitment on its own motion, or at any time upon the recommendation of the secretary or the Board of Parole Hearings, recall the sentence and commitment previously ordered and resentence the defendant in the same manner as if he or she had not previously been sentenced, provided the new sentence, if any, is no greater than the initial sentence. The court resentencing under this subdivision shall apply the sentencing rules of the Judicial Council so as to eliminate disparity of sentences and to promote uniformity of sentencing. Credit shall be given for time served.

(2) (A) (i) When a defendant who was under 18 years of age at the time of the commission of the offense for which the defendant was sentenced to imprisonment for life without the possibility of parole has served at least 15 years of that sentence, the defendant may submit to the sentencing court a petition for recall and resentencing.

(ii) Notwithstanding clause (i), this paragraph shall not apply to defendants sentenced to life without parole for an offense where the defendant tortured, as described in Section 206, his or her victim or the victim was a public safety official, including any law enforcement personnel mentioned in Chapter 4.5 (commencing with Section 830) of Title 3, or any firefighter as described in Section 245.1, as well as any other officer in any segment of law enforcement who is employed by the federal government, the state, or any of its political subdivisions.

(B) The defendant shall file the original petition with the sentencing court. A copy of the petition shall be served on the agency that prosecuted the case. The petition shall include the defendant s statement that he or she was under 18 years of age at the time of the crime and was sentenced to life in prison without the possibility of parole, the defendant s statement describing his or her remorse and work towards rehabilitation, and the defendant s statement that one of the following is true:

(i) The defendant was convicted pursuant to felony murder or aiding and abetting murder provisions of law.

(ii) The defendant does not have juvenile felony adjudications for assault or other felony crimes with a significant potential for personal harm to victims prior to the offense for which the sentence is being considered for recall.

(iii) The defendant committed the offense with at least one adult codefendant.

(iv) The defendant has performed acts that tend to indicate rehabilitation or the potential for rehabilitation, including, but not limited to, availing himself or herself of rehabilitative, educational, or vocational programs, if those programs have been available at his or her classification level and facility, using self-study for self-improvement, or showing evidence of remorse.

(C) If any of the information required in subparagraph (B) is missing from the petition, or if proof of service on the prosecuting agency is not provided, the court shall return the petition to the defendant and advise the defendant that the matter cannot be considered without the missing information.

(D) A reply to the petition, if any, shall be filed with the court within 60 days of the date on which the prosecuting agency was served with the petition, unless a continuance is granted for good cause.

(E) If the court finds by a preponderance of the evidence that the statements in the petition are true, the court shall hold a hearing to consider whether to recall the sentence and commitment previously ordered and to resentence the defendant in the same manner as if the defendant had not previously been sentenced, provided that the new sentence, if any, is not greater than the initial sentence. Victims, or victim family members if the victim is deceased, shall retain the rights to participate in the hearing.

(F) The factors that the court may consider when determining whether to recall and resentence include, but are not limited to, the following:

(i) The defendant was convicted pursuant to felony murder or aiding and abetting murder provisions of law.

(ii) The defendant does not have juvenile felony adjudications for assault or other felony crimes with a significant potential for personal harm to victims prior to the offense for which the sentence is being considered for recall.

(iii) The defendant committed the offense with at least one adult codefendant.

(iv) Prior to the offense for which the sentence is being considered for recall, the defendant had insufficient adult support or supervision and had suffered from psychological or physical trauma, or significant stress.

(v) The defendant suffers from cognitive limitations due to mental illness, developmental disabilities, or other factors that did not constitute a defense, but influenced the defendant s involvement in the offense.

(vi) The defendant has performed acts that tend to indicate rehabilitation or the potential for rehabilitation, including, but not limited to, availing himself or herself of rehabilitative, educational, or vocational programs, if those programs have been available at his or her classification level and facility, using self-study for self-improvement, or showing evidence of remorse.

(vii) The defendant has maintained family ties or connections with others through letter writing, calls, or visits, or has eliminated contact with individuals outside of prison who are currently involved with crime.

(viii) The defendant has had no disciplinary actions for violent activities in the last five years in which the defendant was determined to be the aggressor.

(G) The court shall have the discretion to recall the sentence and commitment previously ordered and to resentence the defendant in the same manner as if the defendant had not previously been sentenced, provided that the new sentence, if any, is not greater than the initial sentence. The discretion of the court shall be exercised in consideration of the criteria in subparagraph (B). Victims, or victim family members if the victim is deceased, shall be notified of the resentencing hearing and shall retain their rights to participate in the hearing.

(H) If the sentence is not recalled, the defendant may submit another petition for recall and resentencing to the sentencing court when the defendant has been committed to the custody of the department for at least 20 years. If recall and resentencing is not granted under that petition, the defendant may file another petition after having served 24 years. The final petition may be submitted, and the response to that petition shall be determined, during the 25th year of the defendant s sentence.

(I) In addition to the criteria in subparagraph (F), the court may consider any other criteria that the court deems relevant to its decision, so long as the court identifies them on the record, provides a statement of reasons for adopting them, and states why the defendant does or does not satisfy the criteria.

(J) This subdivision shall have retroactive application.

(e) (1) Notwithstanding any other law and consistent with paragraph (1) of subdivision (a), if the secretary or the Board of Parole Hearings or both determine that a prisoner satisfies the criteria set forth in paragraph (2), the secretary or the board may recommend to the court that the prisoner s sentence be recalled.

(2) The court shall have the discretion to resentence or recall if the court finds that the facts described in subparagraphs (A) and (B) or subparagraphs (B) and (C) exist:

(A) The prisoner is terminally ill with an incurable condition caused by an illness or disease that would produce death within six months, as determined by a physician employed by the department.

(B) The conditions under which the prisoner would be released or receive treatment do not pose a threat to public safety.

(C) The prisoner is permanently medically incapacitated with a medical condition that renders him or her permanently unable to perform activities of basic daily living, and results in the prisoner requiring 24-hour total care, including, but not limited to, coma, persistent vegetative state, brain death, ventilator-dependency, loss of control of muscular or neurological function, and that incapacitation did not exist at the time of the original sentencing.

The Board of Parole Hearings shall make findings pursuant to this subdivision before making a recommendation for resentence or recall to the court. This subdivision does not apply to a prisoner sentenced to death or a term of life without the possibility of parole.

(3) Within 10 days of receipt of a positive recommendation by the secretary or the board, the court shall hold a hearing to consider whether the prisoner s sentence should be recalled.

(4) Any physician employed by the department who determines that a prisoner has six months or less to live shall notify the chief medical officer of the prognosis. If the chief medical officer concurs with the prognosis, he or she shall notify the warden. Within 48 hours of receiving notification, the warden or the warden s representative shall notify the prisoner of the recall and resentencing procedures, and shall arrange for the prisoner to designate a family member or other outside agent to be notified as to the prisoner s medical condition and prognosis, and as to the recall and resentencing procedures. If the inmate is deemed mentally unfit, the warden or the warden s representative shall contact the inmate s emergency contact and provide the information described in paragraph (2).

(5) The warden or the warden s representative shall provide the prisoner and his or her family member, agent, or emergency contact, as described in paragraph (4), updated information throughout the recall and resentencing process with regard to the prisoner s medical condition and the status of the prisoner s recall and resentencing proceedings.

(6) Notwithstanding any other provisions of this section, the prisoner or his or her family member or designee may independently request consideration for recall and resentencing by contacting the chief medical officer at the prison or the secretary. Upon receipt of the request, the chief medical officer and the warden or the warden s representative shall follow the procedures described in paragraph (4). If the secretary determines that the prisoner satisfies the criteria set forth in paragraph (2), the secretary or board may recommend to the court that the prisoner s sentence be recalled. The secretary shall submit a recommendation for release within 30 days in the case of inmates sentenced to determinate terms and, in the case of inmates sentenced to indeterminate terms, the secretary shall make a recommendation to the Board of Parole Hearings with respect to the inmates who have applied under this section. The board shall consider this information and make an independent judgment pursuant to paragraph (2) and make findings related thereto before rejecting the request or making a recommendation to the court. This action shall be taken at the next lawfully noticed board meeting.

(7) Any recommendation for recall submitted to the court by the secretary or the Board of Parole Hearings shall include one or more medical evaluations, a postrelease plan, and findings pursuant to paragraph (2).

(8) If possible, the matter shall be heard before the same judge of the court who sentenced the prisoner.

(9) If the court grants the recall and resentencing application, the prisoner shall be released by the department within 48 hours of receipt of the court s order, unless a longer time period is agreed to by the inmate. At the time of release, the warden or the warden s representative shall ensure that the prisoner has each of the following in his or her possession: a discharge medical summary, full medical records, state identification, parole medications, and all property belonging to the prisoner. After discharge, any additional records shall be sent to the prisoner s forwarding address.

(10) The secretary shall issue a directive to medical and correctional staff employed by the department that details the guidelines and procedures for initiating a recall and resentencing procedure. The directive shall clearly state that any prisoner who is given a prognosis of six months or less to live is eligible for recall and resentencing consideration, and that recall and resentencing procedures shall be initiated upon that prognosis.

(f) Notwithstanding any other provision of this section, for purposes of paragraph (3) of subdivision (h), any allegation that a defendant is eligible for state prison due to a prior or current conviction, sentence enhancement, or because he or she is required to register as a sex offender shall not be subject to dismissal pursuant to Section 1385.

(g) A sentence to state prison for a determinate term for which only one term is specified, is a sentence to state prison under this section.

(h) (1) Except as provided in paragraph (3), a felony punishable pursuant to this subdivision where the term is not specified in the underlying offense shall be punishable by a term of imprisonment in a county jail for 16 months, or two or three years.

(2) Except as provided in paragraph (3), a felony punishable pursuant to this subdivision shall be punishable by imprisonment in a county jail for the term described in the underlying offense.

(3) Notwithstanding paragraphs (1) and (2), where the defendant (A) has a prior or current felony conviction for a serious felony described in subdivision (c) of Section 1192.7 or a prior or current conviction for a violent felony described in subdivision (c) of Section 667.5, (B) has a prior felony conviction in another jurisdiction for an offense that has all the elements of a serious felony described in subdivision (c) of Section 1192.7 or a violent felony described in subdivision (c) of Section 667.5, (C) is required to register as a sex offender pursuant to Chapter 5.5 (commencing with Section 290) of Title 9 of Part 1, or (D) is convicted of a crime and as part of the sentence an enhancement pursuant to Section 186.11 is imposed, an executed sentence for a felony punishable pursuant to this subdivision shall be served in state prison.

(4) Nothing in this subdivision shall be construed to prevent other dispositions authorized by law, including pretrial diversion, deferred entry of judgment, or an order granting probation pursuant to Section 1203.1.

(5) (A) Unless the court finds, in the interest of justice, that it is not appropriate in a particular case, the court, when imposing a sentence pursuant to paragraph (1) or (2) of this subdivision, shall suspend execution of a concluding portion of the term for a period selected at the court s discretion.

(B) The portion of a defendant s sentenced term that is suspended pursuant to this paragraph shall be known as mandatory supervision, and shall begin upon release from custody. During the period of mandatory supervision, the defendant shall be supervised by the county probation officer in accordance with the terms, conditions, and procedures generally applicable to persons placed on probation, for the remaining unserved portion of the sentence imposed by the court. The period of supervision shall be mandatory, and may not be earlier terminated except by court order. Any proceeding to revoke or modify mandatory supervision under this subparagraph shall be conducted pursuant to either subdivisions (a) and (b) of Section 1203.2 or Section 1203.3. During the period when the defendant is under such supervision, unless in actual custody related to the sentence imposed by the court, the defendant shall be entitled to only actual time credit against the term of imprisonment imposed by the court. Any time period which is suspended because a person has absconded shall not be credited toward the period of supervision.

(6) The sentencing changes made by the act that added this subdivision shall be applied prospectively to any person sentenced on or after October 1, 2011.

(7) The sentencing changes made to paragraph (5) by the act that added this paragraph shall become effective and operative on January 1, 2015, and shall be applied prospectively to any person sentenced on or after January 1, 2015.

(i) This section shall become operative on January 1, 2017.

(Amended (as amended by Stats. 2013, Ch. 508, Sec. 6) by Stats. 2014, Ch. 26, Sec. 17. Effective June 20, 2014. Section operative January 1, 2017, by its own provisions.)



1170.05

(a) Notwithstanding any other law, the Secretary of the Department of Corrections and Rehabilitation is authorized to offer a program under which female inmates as specified in subdivision (c), who are not precluded by subdivision (d), and who have been committed to state prison may be allowed to participate in a voluntary alternative custody program as defined in subdivision (b) in lieu of their confinement in state prison. In order to qualify for the program an offender need not be confined in an institution under the jurisdiction of the Department of Corrections and Rehabilitation. Under this program, one day of participation in an alternative custody program shall be in lieu of one day of incarceration in the state prison. Participants in the program shall receive any sentence reduction credits that they would have received had they served their sentence in the state prison, and shall be subject to denial and loss of credit pursuant to subdivision (a) of Section 2932. The department may enter into contracts with county agencies, not-for-profit organizations, for-profit organizations, and others in order to promote alternative custody placements.

(b) As used in this section, an alternative custody program shall include, but not be limited to, the following:

(1) Confinement to a residential home during the hours designated by the department.

(2) Confinement to a residential drug or treatment program during the hours designated by the department.

(3) Confinement to a transitional care facility that offers appropriate services.

(c) Except as provided by subdivision (d), female inmates sentenced to state prison for a determinate term of imprisonment pursuant to Section 1170, and only those persons, shall be eligible to participate in the alternative custody program authorized by this section.

(d) An inmate committed to the state prison who meets any of the following criteria shall not be eligible to participate in the alternative custody program:

(1) The person has a current conviction for a violent felony as defined in Section 667.5.

(2) The person has a current conviction for a serious felony as defined in Sections 1192.7 and 1192.8.

(3) The person has a current or prior conviction for an offense that requires the person to register as a sex offender as provided in Chapter 5.5 (commencing with Section 290) of Title 9 of Part 1.

(4) The person was screened by the department using a validated risk assessment tool and determined to pose a high risk to commit a violent offense.

(5) The person has a history, within the last 10 years, of escape from a facility while under juvenile or adult custody, including, but not limited to, any detention facility, camp, jail, or state prison facility.

(e) An alternative custody program shall include the use of electronic monitoring, global positioning system devices, or other supervising devices for the purpose of helping to verify a participant s compliance with the rules and regulations of the program. The devices shall not be used to eavesdrop or record any conversation, except a conversation between the participant and the person supervising the participant, in which case the recording of such a conversation is to be used solely for the purposes of voice identification.

(f) (1) In order to implement alternative custody for the population specified in subdivision (c), the department shall create, and the participant shall agree to and fully participate in, an individualized treatment and rehabilitation plan. When available and appropriate for the individualized treatment and rehabilitation plan, the department shall prioritize the use of evidence-based programs and services that will aid in the successful reentry into society while she takes part in alternative custody. Case management services shall be provided to support rehabilitation and to track the progress and individualized treatment plan compliance of the inmate.

(2) For purposes of this section, evidence-based practices means supervision policies, procedures, programs, and practices demonstrated by scientific research to reduce recidivism among individuals under probation, parole, or postrelease community supervision.

(g) The secretary shall prescribe reasonable rules and regulations under which the alternative custody program shall operate. The department shall adopt regulations necessary to effectuate this section, including emergency regulations as provided under Section 5058.3 and adopted pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The participant shall be informed in writing that she shall comply with the rules and regulations of the program, including, but not limited to, the following rules:

(1) The participant shall remain within the interior premises of her residence during the hours designated by the secretary or his or her designee.

(2) The participant shall be subject to search and seizure by a peace officer at any time of the day or night, with or without cause. In addition, the participant shall admit any peace officer designated by the secretary or his or her designee into the participant s residence at any time for purposes of verifying the participant s compliance with the conditions of her detention. Prior to participation in the alternative custody program, all participants shall agree in writing to these terms and conditions.

(3) The secretary or his or her designee may immediately retake the participant into custody to serve the balance of her sentence if the electronic monitoring or supervising devices are unable for any reason to properly perform their function at the designated place of detention, if the participant fails to remain within the place of detention as stipulated in the agreement, or if the participant for any other reason no longer meets the established criteria under this section.

(h) Whenever a peace officer supervising a participant has reasonable suspicion to believe that the participant is not complying with the rules or conditions of the program, or that the electronic monitoring devices are unable to function properly in the designated place of confinement, the peace officer may, under general or specific authorization of the secretary or his or her designee, and without a warrant of arrest, retake the participant into custody to complete the remainder of the original sentence.

(i) Nothing in this section shall be construed to require the secretary or his or her designee to allow an inmate to participate in this program if it appears from the record that the inmate has not satisfactorily complied with reasonable rules and regulations while in custody. An inmate shall be eligible for participation in an alternative custody program only if the secretary or his or her designee concludes that the inmate meets the criteria for program participation established under this section and that the inmate s participation is consistent with any reasonable rules and regulations prescribed by the secretary.

(1) The rules and regulations and administrative policies of the program shall be written and shall be given or made available to the participant upon assignment to the alternative custody program.

(2) The secretary or his or her designee shall have the sole discretion concerning whether to permit program participation as an alternative to custody in state prison. A risk and needs assessment shall be completed on each inmate to assist in the determination of eligibility for participation and the type of alternative custody.

(j) The secretary or his or her designee shall permit program participants to seek and retain employment in the community, attend psychological counseling sessions or educational or vocational training classes, participate in life skills or parenting training, utilize substance abuse treatment services, or seek medical and dental assistance based upon the participant s individualized treatment and release plan. Participation in other rehabilitative services and programs may be approved by the case manager if it is specified as a requirement of the inmate s individualized treatment and rehabilitative case plan. Willful failure of the program participant to return to the place of detention not later than the expiration of any period of time during which she is authorized to be away from the place of detention pursuant to this section, unauthorized departures from the place of detention, or tampering with or disabling, or attempting to tamper with or disable, an electronic monitoring device shall subject the participant to a return to custody pursuant to subdivisions (g) and (h). In addition, participants may be subject to forfeiture of credits pursuant to the provisions of Section 2932, or to discipline for violation of rules established by the secretary.

(k) (1)?Notwithstanding any other law, the secretary or his or her designee shall provide the information specified in paragraph (2) regarding participants in an alternative custody program to the law enforcement agencies of the jurisdiction in which persons participating in an alternative custody program reside.

(2) The information required by paragraph (1) shall consist of the following:

(A) The participant s name, address, and date of birth.

(B) The offense committed by the participant.

(C) The period of time the participant will be subject to an alternative custody program.

(3) The information received by a law enforcement agency pursuant to this subdivision may be used for the purpose of monitoring the impact of an alternative custody program on the community.

(l) It is the intent of the Legislature that the alternative custody program established under this section maintain the highest public confidence, credibility, and public safety. In the furtherance of these standards, the secretary may administer an alternative custody program pursuant to written contracts with appropriate public agencies or entities to provide specified program services. No public agency or entity entering into a contract may itself employ any person who is in an alternative custody program. The department shall determine the recidivism rate of each participant in an alternative custody program.

(m) An inmate participating in this program must voluntarily agree to all of the provisions of the program in writing, including that she may be returned to confinement at any time with or without cause, and shall not be charged fees or costs for the program.

(n) The state shall retain responsibility for the medical, dental, and mental health needs of individuals participating in the alternative custody program.

(o) The secretary shall adopt emergency regulations specifically governing participants in this program.

(p) If a phrase, clause, sentence, or provision of this section or application thereof to a person or circumstance is held invalid, that invalidity shall not affect any other phrase, clause, sentence, or provision or application of this section, which can be given effect without the invalid phrase, clause, sentence, or provision or application and to this end the provisions of this section are declared to be severable.

(Amended by Stats. 2012, Ch. 41, Sec. 62. Effective June 27, 2012.)



1170.06

(a) Notwithstanding any other law, a sheriff or a county director of corrections is authorized to offer a program under which inmates as specified in subdivision (c), who are not precluded by subdivision (d), and who have been committed to a county jail may be allowed to participate in a voluntary alternative custody program as defined in subdivision (b) in lieu of their confinement in a county jail. Under this program, one day of participation is in lieu of one day of incarceration in a county jail. Participants in the program shall receive any sentence reduction credits that they would have received had they served their sentence in a county jail, and are subject to denial and loss of credit pursuant to subdivision (d) of Section 4019. The sheriff or the county director of corrections may enter into contracts with county agencies, not-for-profit organizations, for-profit organizations, and others in order to promote alternative custody placements.

(b) As used in this section, an alternative custody program shall include, but is not limited to, the following:

(1) Confinement to a residential home during the hours designated by the sheriff or the county director of corrections.

(2) Confinement to a residential drug or treatment program during the hours designated by the county sheriff or the county director of corrections.

(3) Confinement to a transitional care facility that offers appropriate services.

(4) Confinement to a mental health clinic or hospital that offers appropriate mental health services.

(c) Except as provided by subdivision (d), inmates sentenced to a county jail for a determinate term of imprisonment pursuant to a misdemeanor or a felony pursuant to subdivision (h) of Section 1170, and only those persons, are eligible to participate in the alternative custody program authorized by this section.

(d) An inmate committed to a county jail who meets any of the following criteria is not eligible to participate in the alternative custody program:

(1) The person was screened by the sheriff or the county director of corrections using a validated risk assessment tool and determined to pose a high risk to commit a violent offense.

(2) The person has a history, within the last 10 years, of escape from a facility while under juvenile or adult custody, including, but not limited to, any detention facility, camp, jail, or state prison facility.

(3) The person has a current or prior conviction for an offense that requires the person to register as a sex offender as provided in Chapter 5.5. (commencing with Section 290) of Title 9 of Part 1.

(e) An alternative custody program may include the use of electronic monitoring, global positioning system devices, or other supervising devices for the purpose of helping to verify a participant s compliance with the rules and regulations of the program. The devices shall not be used to eavesdrop or record any conversation, except a conversation between the participant and the person supervising the participant, in which case the recording of the conversation is to be used solely for the purposes of voice identification.

(f) (1) In order to implement alternative custody for the population specified in subdivision (c), the sheriff or the county director of corrections shall create, and the participant shall agree to and fully participate in, an individualized treatment and rehabilitation plan. When available and appropriate for the individualized treatment and rehabilitation plan, the sheriff or the county director of corrections shall prioritize the use of evidence-based programs and services that will aid in the participant s successful reentry into society while he or she takes part in alternative custody. Case management services shall be provided to support rehabilitation and to track the progress and individualized treatment plan compliance of the inmate.

(2) For purposes of this section, evidence-based practices means supervision policies, procedures, programs, and practices demonstrated by scientific research to reduce recidivism among individuals under probation, parole, or postrelease community supervision.

(g) The sheriff or the county director of corrections shall prescribe reasonable rules to govern the operation of the alternative custody program. Each participant shall be informed in writing that he or she is required to comply with the rules of the program, including, but not limited to, the following rules:

(1) The participant shall remain within the interior premises of his or her residence during the hours designated by the sheriff or his or her designee or the county director of corrections or his or her designee.

(2) The participant shall be subject to search and seizure by a peace officer at any time of the day or night, with or without cause. In addition, the participant shall admit any peace officer designated by the sheriff or his or her designee or the county director of corrections or his or her designee into the participant s residence at any time for purposes of verifying the participant s compliance with the conditions of his or her detention. Prior to participation in the alternative custody program, each participant shall agree in writing to these terms and conditions.

(3) The sheriff or his or her designee, or the county director of corrections or his or her designee, may immediately retake the participant into custody to serve the balance of his or her sentence if an electronic monitoring or supervising device is unable for any reason to properly perform its function at the designated place of detention, if the participant fails to remain within the place of detention as stipulated in the agreement, or if the participant for any other reason no longer meets the criteria under this section.

(h) Whenever a peace officer supervising a participant has reasonable suspicion to believe that the participant is not complying with the rules or conditions of the program, or that a required electronic monitoring device is unable to function properly in the designated place of confinement, the peace officer may, under general or specific authorization of the sheriff or his or her designee, or the county director of corrections or his or her designee, and without a warrant of arrest, retake the participant into custody to complete the remainder of the original sentence.

(i) This section shall not be construed to require a sheriff or his or her designee, or a county director of corrections or his or her designee, to allow an inmate to participate in this program if it appears from the record that the inmate has not satisfactorily complied with reasonable rules and regulations while in custody. An inmate shall be eligible for participation in an alternative custody program only if the sheriff or his or her designee or the county director of corrections or his or her designee concludes that the inmate meets the criteria for program participation established under this section and that the inmate s participation is consistent with any reasonable rules prescribed by the sheriff or the county director of corrections.

(1) The rules and administrative policies of the program shall be written and shall be given or made available to each participant upon assignment to the alternative custody program.

(2) The sheriff or his or her designee or the county director of corrections or his or her designee shall have the sole discretion concerning whether to permit program participation as an alternative to custody in a county jail. A risk and needs assessment shall be completed on each inmate to assist in the determination of eligibility for participation and the type of alternative custody.

(j) (1) The sheriff or his or her designee or the county director of corrections or his or her designee shall permit program participants to seek and retain employment in the community, attend psychological counseling sessions or educational or vocational training classes, participate in life skills or parenting training, utilize substance abuse treatment services, or seek medical, mental health, and dental assistance based upon the participant s individualized treatment and release plan. Participation in other rehabilitative services and programs may be approved by the case manager if it is specified as a requirement of the inmate s individualized treatment and rehabilitative case plan.

(2) Willful failure of the program participant to return to the place of detention prior to the expiration of any period of time during which he or she is authorized to be away from the place of detention, unauthorized departures from the place of detention, or tampering with or disabling, or attempting to tamper with or disable, an electronic monitoring device is punishable pursuant to Section 4532 and shall additionally subject the participant to a return to custody pursuant to subdivisions (g) and (h). In addition, participants may be subject to forfeiture of credits pursuant to the provisions of Section 4019, or to discipline for violation of rules established by the sheriff or the county director of corrections.

(k) (1) Notwithstanding any other law, the sheriff or his or her designee or the county director of corrections or his or her designee shall provide the information specified in paragraph (2) regarding participants in an alternative custody program to the law enforcement agencies of the jurisdiction in which persons participating in an alternative custody program reside.

(2) The information required by paragraph (1) shall consist of the following:

(A) The participant s name, address, and date of birth.

(B) The offense committed by the participant.

(C) The period of time the participant will be subject to an alternative custody program.

(3) The information received by a law enforcement agency pursuant to this subdivision may be used for the purpose of monitoring the impact of an alternative custody program on the community.

(l) It is the intent of the Legislature that the alternative custody programs established under this section maintain the highest public confidence, credibility, and public safety. In the furtherance of these standards, the sheriff or the county director of corrections may administer an alternative custody program pursuant to written contracts with appropriate public agencies or entities to provide specified program services. No public agency or entity entering into a contract may itself employ any person who is in an alternative custody program. The sheriff or the county director of corrections shall determine the recidivism rate of each participant in an alternative custody program.

(m) An inmate participating in this program shall voluntarily agree to all of the provisions of the program in writing, including that he or she may be returned to confinement at any time with or without cause, and shall not be charged fees or costs for the program.

(n) If a phrase, clause, sentence, or provision of this section or application thereof to a person or circumstance is held invalid, that invalidity shall not affect any other phrase, clause, sentence, or provision or application of this section, which can be given effect without the invalid phrase, clause, sentence, or provision or application and to this end the provisions of this section are declared to be severable.

(Added by Stats. 2014, Ch. 26, Sec. 18. Effective June 20, 2014.)



1170.1

(a) Except as otherwise provided by law, and subject to Section 654, when any person is convicted of two or more felonies, whether in the same proceeding or court or in different proceedings or courts, and whether by judgment rendered by the same or by a different court, and a consecutive term of imprisonment is imposed under Sections 669 and 1170, the aggregate term of imprisonment for all these convictions shall be the sum of the principal term, the subordinate term, and any additional term imposed for applicable enhancements for prior convictions, prior prison terms, and Section 12022.1. The principal term shall consist of the greatest term of imprisonment imposed by the court for any of the crimes, including any term imposed for applicable specific enhancements. The subordinate term for each consecutive offense shall consist of one-third of the middle term of imprisonment prescribed for each other felony conviction for which a consecutive term of imprisonment is imposed, and shall include one-third of the term imposed for any specific enhancements applicable to those subordinate offenses. Whenever a court imposes a term of imprisonment in the state prison, whether the term is a principal or subordinate term, the aggregate term shall be served in the state prison, regardless as to whether or not one of the terms specifies imprisonment in a county jail pursuant to subdivision (h) of Section 1170.

(b) If a person is convicted of two or more violations of kidnapping, as defined in Section 207, involving separate victims, the subordinate term for each consecutive offense of kidnapping shall consist of the full middle term and shall include the full term imposed for specific enhancements applicable to those subordinate offenses.

(c) In the case of any person convicted of one or more felonies committed while the person is confined in the state prison or is subject to reimprisonment for escape from custody and the law either requires the terms to be served consecutively or the court imposes consecutive terms, the term of imprisonment for all the convictions that the person is required to serve consecutively shall commence from the time the person would otherwise have been released from prison. If the new offenses are consecutive with each other, the principal and subordinate terms shall be calculated as provided in subdivision (a). This subdivision shall be applicable in cases of convictions of more than one offense in the same or different proceedings.

(d) When the court imposes a sentence for a felony pursuant to Section 1170 or subdivision (b) of Section 1168, the court shall also impose, in addition and consecutive to the offense of which the person has been convicted, the additional terms provided for any applicable enhancements. If an enhancement is punishable by one of three terms, the court shall, in its discretion, impose the term that best serves the interest of justice, and state the reasons for its sentence choice on the record at the time of sentencing. The court shall also impose any other additional term that the court determines in its discretion or as required by law shall run consecutive to the term imposed under Section 1170 or subdivision (b) of Section 1168. In considering the imposition of the additional term, the court shall apply the sentencing rules of the Judicial Council.

(e) All enhancements shall be alleged in the accusatory pleading and either admitted by the defendant in open court or found to be true by the trier of fact.

(f) When two or more enhancements may be imposed for being armed with or using a dangerous or deadly weapon or a firearm in the commission of a single offense, only the greatest of those enhancements shall be imposed for that offense. This subdivision shall not limit the imposition of any other enhancements applicable to that offense, including an enhancement for the infliction of great bodily injury.

(g) When two or more enhancements may be imposed for the infliction of great bodily injury on the same victim in the commission of a single offense, only the greatest of those enhancements shall be imposed for that offense. This subdivision shall not limit the imposition of any other enhancements applicable to that offense, including an enhancement for being armed with or using a dangerous or deadly weapon or a firearm.

(h) For any violation of an offense specified in Section 667.6, the number of enhancements that may be imposed shall not be limited, regardless of whether the enhancements are pursuant to this section, Section 667.6, or some other provision of law. Each of the enhancements shall be a full and separately served term.

(i) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended (as amended by Stats. 2011, Ch. 361, Sec. 8.7) by Stats. 2013, Ch. 508, Sec. 7. Effective January 1, 2014. Repealed as of January 1, 2017, by its own provisions. See later operative version, as amended by Sec. 8 of Ch. 508.)



1170.1

(a) Except as otherwise provided by law, and subject to Section 654, when any person is convicted of two or more felonies, whether in the same proceeding or court or in different proceedings or courts, and whether by judgment rendered by the same or by a different court, and a consecutive term of imprisonment is imposed under Sections 669 and 1170, the aggregate term of imprisonment for all these convictions shall be the sum of the principal term, the subordinate term, and any additional term imposed for applicable enhancements for prior convictions, prior prison terms, and Section 12022.1. The principal term shall consist of the greatest term of imprisonment imposed by the court for any of the crimes, including any term imposed for applicable specific enhancements. The subordinate term for each consecutive offense shall consist of one-third of the middle term of imprisonment prescribed for each other felony conviction for which a consecutive term of imprisonment is imposed, and shall include one-third of the term imposed for any specific enhancements applicable to those subordinate offenses. Whenever a court imposes a term of imprisonment in the state prison, whether the term is a principal or subordinate term, the aggregate term shall be served in the state prison, regardless as to whether or not one of the terms specifies imprisonment in a county jail pursuant to subdivision (h) of Section 1170.

(b) If a person is convicted of two or more violations of kidnapping, as defined in Section 207, involving separate victims, the subordinate term for each consecutive offense of kidnapping shall consist of the full middle term and shall include the full term imposed for specific enhancements applicable to those subordinate offenses.

(c) In the case of any person convicted of one or more felonies committed while the person is confined in the state prison or is subject to reimprisonment for escape from custody and the law either requires the terms to be served consecutively or the court imposes consecutive terms, the term of imprisonment for all the convictions that the person is required to serve consecutively shall commence from the time the person would otherwise have been released from prison. If the new offenses are consecutive with each other, the principal and subordinate terms shall be calculated as provided in subdivision (a). This subdivision shall be applicable in cases of convictions of more than one offense in the same or different proceedings.

(d) When the court imposes a sentence for a felony pursuant to Section 1170 or subdivision (b) of Section 1168, the court shall also impose, in addition and consecutive to the offense of which the person has been convicted, the additional terms provided for any applicable enhancements. If an enhancement is punishable by one of three terms, the court shall impose the middle term unless there are circumstances in aggravation or mitigation, and state the reasons for its sentence choice, other than the middle term, on the record at the time of sentencing. The court shall also impose any other additional term that the court determines in its discretion or as required by law shall run consecutive to the term imposed under Section 1170 or subdivision (b) of Section 1168. In considering the imposition of the additional term, the court shall apply the sentencing rules of the Judicial Council.

(e) All enhancements shall be alleged in the accusatory pleading and either admitted by the defendant in open court or found to be true by the trier of fact.

(f) When two or more enhancements may be imposed for being armed with or using a dangerous or deadly weapon or a firearm in the commission of a single offense, only the greatest of those enhancements shall be imposed for that offense. This subdivision shall not limit the imposition of any other enhancements applicable to that offense, including an enhancement for the infliction of great bodily injury.

(g) When two or more enhancements may be imposed for the infliction of great bodily injury on the same victim in the commission of a single offense, only the greatest of those enhancements shall be imposed for that offense. This subdivision shall not limit the imposition of any other enhancements applicable to that offense, including an enhancement for being armed with or using a dangerous or deadly weapon or a firearm.

(h) For any violation of an offense specified in Section 667.6, the number of enhancements that may be imposed shall not be limited, regardless of whether the enhancements are pursuant to this section, Section 667.6, or some other provision of law. Each of the enhancements shall be a full and separately served term.

(i) This section shall become operative on January 1, 2017.

(Amended (as amended by Stats. 2011, Ch. 361, Sec. 9.7) by Stats. 2013, Ch. 508, Sec. 8. Effective January 1, 2014. Section operative January 1, 2017, by its own provisions.)



1170.11

As used in Section 1170.1, the term specific enhancement means an enhancement that relates to the circumstances of the crime. It includes, but is not limited to, the enhancements provided in Sections 186.10, 186.11, 186.22, 186.26, 186.33, 192.5, 273.4, 289.5, 290.4, 290.45, 290.46, 347, and 368, subdivisions (a) and (b) of Section 422.75, paragraphs (2), (3), (4), and (5) of subdivision (a) of Section 451.1, paragraphs (2), (3), and (4) of subdivision (a) of Section 452.1, subdivision (g) of Section 550, Sections 593a, 600, 667.8, 667.85, 667.9, 667.10, 667.15, 667.16, 667.17, 674, 675, 12021.5, 12022, 12022.2, 12022.3, 12022.4, 12022.5, 12022.53, 12022.55, 12022.6, 12022.7, 12022.75, 12022.8, 12022.85, 12022.9, 12022.95, 27590, 30600, and 30615 of this code, and in Sections 1522.01 and 11353.1, subdivision (b) of Section 11353.4, Sections 11353.6, 11356.5, 11370.4, 11379.7, 11379.8, 11379.9, 11380.1, 11380.7, 25189.5, and 25189.7 of the Health and Safety Code, and in Sections 20001 and 23558 of the Vehicle Code, and in Sections 10980 and 14107 of the Welfare and Institutions Code.

(Amended by Stats. 2010, Ch. 178, Sec. 71. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



1170.12

Aggregate and consecutive terms for multiple convictions; Prior conviction as prior felony; Commitment and other enhancements or punishment.

(a) Notwithstanding any other provision of law, if a defendant has been convicted of a felony and it has been pled and proved that the defendant has one or more prior serious and/or violent felony convictions, as defined in subdivision (b), the court shall adhere to each of the following:

(1) There shall not be an aggregate term limitation for purposes of consecutive sentencing for any subsequent felony conviction.

(2) Probation for the current offense shall not be granted, nor shall execution or imposition of the sentence be suspended for any prior offense.

(3) The length of time between the prior serious and/or violent felony conviction and the current felony conviction shall not affect the imposition of sentence.

(4) There shall not be a commitment to any other facility other than the state prison. Diversion shall not be granted nor shall the defendant be eligible for commitment to the California Rehabilitation Center as provided in Article 2 (commencing with Section 3050) of Chapter 1 of Division 3 of the Welfare and Institutions Code.

(5) The total amount of credits awarded pursuant to Article 2.5 (commencing with Section 2930) of Chapter 7 of Title 1 of Part 3 shall not exceed one-fifth of the total term of imprisonment imposed and shall not accrue until the defendant is physically placed in the state prison.

(6) If there is a current conviction for more than one felony count not committed on the same occasion, and not arising from the same set of operative facts, the court shall sentence the defendant consecutively on each count pursuant to this section.

(7) If there is a current conviction for more than one serious or violent felony as described in subdivision (b), the court shall impose the sentence for each conviction consecutive to the sentence for any other conviction for which the defendant may be consecutively sentenced in the manner prescribed by law.

(b) Notwithstanding any other provision of law and for the purposes of this section, a prior serious and/or violent conviction of a felony shall be defined as:

(1) Any offense defined in subdivision (c) of Section 667.5 as a violent felony or any offense defined in subdivision (c) of Section 1192.7 as a serious felony in this state. The determination of whether a prior conviction is a prior serious and/or violent felony conviction for purposes of this section shall be made upon the date of that prior conviction and is not affected by the sentence imposed unless the sentence automatically, upon the initial sentencing, converts the felony to a misdemeanor. None of the following dispositions shall affect the determination that a prior serious and/or violent conviction is a serious and/or violent felony for purposes of this section:

(A) The suspension of imposition of judgment or sentence.

(B) The stay of execution of sentence.

(C) The commitment to the State Department of Health Services as a mentally disordered sex offender following a conviction of a felony.

(D) The commitment to the California Rehabilitation Center or any other facility whose function is rehabilitative diversion from the state prison.

(2) A prior conviction in another jurisdiction for an offense that, if committed in California, is punishable by imprisonment in the state prison shall constitute a prior conviction of a particular serious and/or violent felony if the prior conviction in the other jurisdiction is for an offense that includes all of the elements of the particular violent felony as defined in subdivision (c) of Section 667.5 or serious felony as defined in subdivision (c) of Section 1192.7.

(3) A prior juvenile adjudication shall constitute a prior serious and/or violent felony conviction for the purposes of sentence enhancement if:

(A) The juvenile was sixteen years of age or older at the time he or she committed the prior offense, and

(B) The prior offense is

(i) listed in subdivision (b) of Section 707 of the Welfare and Institutions Code, or

(ii) listed in this subdivision as a serious and/or violent felony, and

(C) The juvenile was found to be a fit and proper subject to be dealt with under the juvenile court law, and

(D) The juvenile was adjudged a ward of the juvenile court within the meaning of Section 602 of the Welfare and Institutions Code because the person committed an offense listed in subdivision (b) of Section 707 of the Welfare and Institutions Code.

(c) For purposes of this section, and in addition to any other enhancements or punishment provisions which may apply, the following shall apply where a defendant has one or more prior serious and/or violent felony convictions:

(1) If a defendant has one prior serious and/or violent felony conviction as defined in subdivision (b) that has been pled and proved, the determinate term or minimum term for an indeterminate term shall be twice the term otherwise provided as punishment for the current felony conviction.

(2) (A) Except as provided in subparagraph (C), if a defendant has two or more prior serious and/or violent felony convictions, as defined in subdivision (b), that have been pled and proved, the term for the current felony conviction shall be an indeterminate term of life imprisonment with a minimum term of the indeterminate sentence calculated as the greatest of:

(i) three times the term otherwise provided as punishment for each current felony conviction subsequent to the two or more prior serious and/or violent felony convictions, or

(ii) twenty-five years or

(iii) the term determined by the court pursuant to Section 1170 for the underlying conviction, including any enhancement applicable under Chapter 4.5 (commencing with Section 1170) of Title 7 of Part 2, or any period prescribed by Section 190 or 3046.

(B) The indeterminate term described in subparagraph (A) of paragraph (2) of this subdivision shall be served consecutive to any other term of imprisonment for which a consecutive term may be imposed by law. Any other term imposed subsequent to any indeterminate term described in subparagraph (A) of paragraph (2) of this subdivision shall not be merged therein but shall commence at the time the person would otherwise have been released from prison.

(C) If a defendant has two or more prior serious and/or violent felony convictions as defined in subdivision (c) of Section 667.5 or subdivision (c) of Section 1192.7 that have been pled and proved, and the current offense is not a felony described in paragraph (1) of subdivision (b) of this section, the defendant shall be sentenced pursuant to paragraph (1) of subdivision (c) of this section, unless the prosecution pleads and proves any of the following:

(i) The current offense is a controlled substance charge, in which an allegation under Section 11370.4 or 11379.8 of the Health and Safety Code was admitted or found true.

(ii) The current offense is a felony sex offense, defined in subdivision (d) of Section 261.5 or Section 262, or any felony offense that results in mandatory registration as a sex offender pursuant to subdivision (c) of Section 290 except for violations of Sections 266 and 285, paragraph (1) of subdivision (b) and subdivision (e) of Section 286, paragraph (1) of subdivision (b) and subdivision (e) of Section 288a, Section 314, and Section 311.11.

(iii) During the commission of the current offense, the defendant used a firearm, was armed with a firearm or deadly weapon, or intended to cause great bodily injury to another person.

(iv) The defendant suffered a prior conviction, as defined in subdivision (b) of this section, for any of the following serious and/or violent felonies:

(I) A sexually violent offense as defined by subdivision (b) of Section 6600 of the Welfare and Institutions Code.

(II) Oral copulation with a child who is under 14 years of age, and who is more than 10 years younger than he or she as defined by Section 288a, sodomy with another person who is under 14 years of age and more than 10 years younger than he or she as defined by Section 286 or sexual penetration with another person who is under 14 years of age, and who is more than 10 years younger than he or she, as defined by Section 289.

(III) A lewd or lascivious act involving a child under 14 years of age, in violation of Section 288.

(IV) Any homicide offense, including any attempted homicide offense, defined in Sections 187 to 191.5, inclusive.

(V) Solicitation to commit murder as defined in Section 653f.

(VI) Assault with a machine gun on a peace officer or firefighter, as defined in paragraph (3) of subdivision (d) of Section 245.

(VII) Possession of a weapon of mass destruction, as defined in paragraph (1) of subdivision (a) of Section 11418.

(VIII) Any serious and/or violent felony offense punishable in California by life imprisonment or death.

(d) (1) Notwithstanding any other provision of law, this section shall be applied in every case in which a defendant has one or more prior serious and/or violent felony convictions as defined in this section. The prosecuting attorney shall plead and prove each prior serious and/or violent felony conviction except as provided in paragraph (2).

(2) The prosecuting attorney may move to dismiss or strike a prior serious and/or violent felony conviction allegation in the furtherance of justice pursuant to Section 1385, or if there is insufficient evidence to prove the prior serious and/or violent conviction. If upon the satisfaction of the court that there is insufficient evidence to prove the prior serious and/or violent felony conviction, the court may dismiss or strike the allegation. Nothing in this section shall be read to alter a court s authority under Section 1385.

(e) Prior serious and/or violent felony convictions shall not be used in plea bargaining, as defined in subdivision (b) of Section 1192.7. The prosecution shall plead and prove all known prior serious and/or violent felony convictions and shall not enter into any agreement to strike or seek the dismissal of any prior serious and/or violent felony conviction allegation except as provided in paragraph (2) of subdivision (d).

(f) If any provision of subdivisions (a) to (e), inclusive, or of Section 1170.126, or the application thereof to any person or circumstance is held invalid, that invalidity shall not affect other provisions or applications of those subdivisions which can be given effect without the invalid provision or application, and to this end the provisions of those subdivisions are severable.

(g) The provisions of this section shall not be amended by the Legislature except by statute passed in each house by rollcall vote entered in the journal, two-thirds of the membership concurring, or by a statute that becomes effective only when approved by the electors.

(Amended November 6, 2012, by initiative Proposition 36, Sec. 4. Note: This section was added on Nov. 8, 1994, by initiative Prop. 184.)



1170.125

Notwithstanding Section 2 of Proposition 184, as adopted at the November 8, 1994, General Election, for all offenses committed on or after November 7, 2012, all references to existing statutes in Sections 1170.12 and 1170.126 are to those sections as they existed on November 7, 2012.

(Amended November 6, 2012, by initiative Proposition 36, Sec. 5. Note: This section was added on March 7, 2000, by initiative Prop. 21.)



1170.126

(a) The resentencing provisions under this section and related statutes are intended to apply exclusively to persons presently serving an indeterminate term of imprisonment pursuant to paragraph (2) of subdivision (e) of Section 667 or paragraph (2) of subdivision (c) of Section 1170.12, whose sentence under this act would not have been an indeterminate life sentence.

(b) Any person serving an indeterminate term of life imprisonment imposed pursuant to paragraph (2) of subdivision (e) of Section 667 or paragraph (2) of subdivision (c) of Section 1170.12 upon conviction, whether by trial or plea, of a felony or felonies that are not defined as serious and/or violent felonies by subdivision (c) of Section 667.5 or subdivision (c) of Section 1192.7, may file a petition for a recall of sentence, within two years after the effective date of the act that added this section or at a later date upon a showing of good cause, before the trial court that entered the judgment of conviction in his or her case, to request resentencing in accordance with the provisions of subdivision (e) of Section 667, and subdivision (c) of Section 1170.12, as those statutes have been amended by the act that added this section.

(c) No person who is presently serving a term of imprisonment for a second strike conviction imposed pursuant to paragraph (1) of subdivision (e) of Section 667 or paragraph (1) of subdivision (c) of Section 1170.12, shall be eligible for resentencing under the provisions of this section.

(d) The petition for a recall of sentence described in subdivision (b) shall specify all of the currently charged felonies, which resulted in the sentence under paragraph (2) of subdivision (e) of Section 667 or paragraph (2) of subdivision (c) of Section 1170.12, or both, and shall also specify all of the prior convictions alleged and proved under subdivision (d) of Section 667 and subdivision (b) of Section 1170.12.

(e) An inmate is eligible for resentencing if:

(1) The inmate is serving an indeterminate term of life imprisonment imposed pursuant to paragraph (2) of subdivision (e) of Section 667 or subdivision (c) of Section 1170.12 for a conviction of a felony or felonies that are not defined as serious and/or violent felonies by subdivision (c) of Section 667.5 or subdivision (c) of Section 1192.7.

(2) The inmate s current sentence was not imposed for any of the offenses appearing in clauses (i) to (iii), inclusive, of subparagraph (C) of paragraph (2) of subdivision (e) of Section 667 or clauses (i) to (iii), inclusive, of subparagraph (C) of paragraph (2) of subdivision (c) of Section 1170.12.

(3) The inmate has no prior convictions for any of the offenses appearing in clause (iv) of subparagraph (C) of paragraph (2) of subdivision (e) of Section 667 or clause (iv) of subparagraph (C) of paragraph (2) of subdivision (c) of Section 1170.12.

(f) Upon receiving a petition for recall of sentence under this section, the court shall determine whether the petitioner satisfies the criteria in subdivision (e). If the petitioner satisfies the criteria in subdivision (e), the petitioner shall be resentenced pursuant to paragraph (1) of subdivision (e) of Section 667 and paragraph (1) of subdivision (c) of Section 1170.12 unless the court, in its discretion, determines that resentencing the petitioner would pose an unreasonable risk of danger to public safety.

(g) In exercising its discretion in subdivision (f), the court may consider:

(1) The petitioner s criminal conviction history, including the type of crimes committed, the extent of injury to victims, the length of prior prison commitments, and the remoteness of the crimes;

(2) The petitioner s disciplinary record and record of rehabilitation while incarcerated; and

(3) Any other evidence the court, within its discretion, determines to be relevant in deciding whether a new sentence would result in an unreasonable risk of danger to public safety.

(h) Under no circumstances may resentencing under this act result in the imposition of a term longer than the original sentence.

(i) Notwithstanding subdivision (b) of Section 977, a defendant petitioning for resentencing may waive his or her appearance in court for the resentencing, provided that the accusatory pleading is not amended at the resentencing, and that no new trial or retrial of the individual will occur. The waiver shall be in writing and signed by the defendant.

(j) If the court that originally sentenced the defendant is not available to resentence the defendant, the presiding judge shall designate another judge to rule on the defendant s petition.

(k) Nothing in this section is intended to diminish or abrogate any rights or remedies otherwise available to the defendant.

(l) Nothing in this and related sections is intended to diminish or abrogate the finality of judgments in any case not falling within the purview of this act.

(m) A resentencing hearing ordered under this act shall constitute a post-conviction release proceeding under paragraph (7) of subdivision (b) of Section 28 of Article I of the California Constitution (Marsy s Law).

(Added November 6, 2012, by initiative Proposition 36, Sec. 6. Note: Prop. 36 is titled the Three Strikes Reform Act of 2012.)



1170.13

Notwithstanding subdivision (a) of Section 1170.1 which provides for the imposition of a subordinate term for a consecutive offense of one-third of the middle term of imprisonment, if a person is convicted pursuant to subdivision (b) of Section 139, the subordinate term for each consecutive offense shall consist of the full middle term.

(Amended by Stats. 1998, Ch. 926, Sec. 3. Effective January 1, 1999.)



1170.15

Notwithstanding subdivision (a) of Section 1170.1 which provides for the imposition of a subordinate term for a consecutive offense of one-third of the middle term of imprisonment, if a person is convicted of a felony, and of an additional felony that is a violation of Section 136.1 or 137 and that was committed against the victim of, or a witness or potential witness with respect to, or a person who was about to give material information pertaining to, the first felony, or of a felony violation of Section 653f that was committed to dissuade a witness or potential witness to the first felony, the subordinate term for each consecutive offense that is a felony described in this section shall consist of the full middle term of imprisonment for the felony for which a consecutive term of imprisonment is imposed, and shall include the full term prescribed for any enhancements imposed for being armed with or using a dangerous or deadly weapon or a firearm, or for inflicting great bodily injury.

(Amended by Stats. 1998, Ch. 926, Sec. 4. Effective January 1, 1999.)



1170.16

In lieu of the term provided in Section 1170.1, a full, separate, and consecutive term may be imposed for each violation of subdivision (a) of Section 192, whether or not the offenses were committed during a single transaction.

(Added by Stats. 1996, Ch. 421, Sec. 1. Effective January 1, 1997.)



1170.17

(a) When a person is prosecuted for a criminal offense committed while he or she was under the age of 18 years and the prosecution is lawfully initiated in a court of criminal jurisdiction without a prior finding that the person is not a fit and proper subject to be dealt with under the juvenile court law, upon subsequent conviction for any criminal offense, the person shall be subject to the same sentence as an adult convicted of the identical offense, in accordance with the provisions set forth in subdivision (a) of Section 1170.19, except under the circumstances described in subdivision (b) or (c).

(b) Where the conviction is for the type of offense which, in combination with the person s age at the time the offense was committed, makes the person eligible for transfer to a court of criminal jurisdiction, pursuant to a rebuttable presumption that the person is not a fit and proper subject to be dealt with under the juvenile court law, and the prosecution for the offense could not lawfully be initiated in a court of criminal jurisdiction, then either of the following shall apply:

(1) The person shall be subject to the same sentence as an adult convicted of the identical offense in accordance with the provisions set forth in subdivision (a) of Section 1170.19, unless the person prevails upon a motion brought pursuant to paragraph (2).

(2) Upon a motion brought by the person, the court shall order the probation department to prepare a written social study and recommendation concerning the person s fitness to be dealt with under the juvenile court law and the court shall either conduct a fitness hearing or suspend proceedings and remand the matter to the juvenile court to prepare a social study and make a determination of fitness. The person shall receive a disposition under the juvenile court law only if the person demonstrates, by a preponderance of the evidence, that he or she is a fit and proper subject to be dealt with under the juvenile court law, based upon each of the following five criteria:

(A) The degree of criminal sophistication exhibited by the person.

(B) Whether the person can be rehabilitated prior to the expiration of the juvenile court s jurisdiction.

(C) The person s previous delinquent history.

(D) Success of previous attempts by the juvenile court to rehabilitate the person.

(E) The circumstances and gravity of the offense for which the person has been convicted.

If the court conducting the fitness hearing finds that the person is not a fit and proper subject for juvenile court jurisdiction, then the person shall be sentenced by the court where he or she was convicted, in accordance with the provisions of paragraph (1). If the court conducting the hearing on fitness finds that the person is a fit and proper subject for juvenile court jurisdiction, then the person shall be subject to a disposition in accordance with the provisions of subdivision (b) of Section 1170.19.

(c) Where the conviction is for the type of offense which, in combination with the person s age at the time the offense was committed, makes the person eligible for transfer to a court of criminal jurisdiction, pursuant to a rebuttable presumption that the person is a fit and proper subject to be dealt with under the juvenile court law, then the person shall be sentenced as follows:

(1) The person shall be subject to a disposition under the juvenile court law, in accordance with the provisions of subdivision (b) of Section 1170.19, unless the district attorney prevails upon a motion, as described in paragraph (2).

(2) Upon a motion brought by the district attorney, the court shall order the probation department to prepare a written social study and recommendation concerning whether the person is a fit and proper subject to be dealt with under the juvenile court law. The court shall either conduct a fitness hearing or suspend proceedings and remand the matter to the juvenile court for a determination of fitness. The person shall be subject to a juvenile disposition under the juvenile court law unless the district attorney demonstrates, by a preponderance of the evidence, that the person is not a fit and proper subject to be dealt with under the juvenile court law, based upon the five criteria set forth in paragraph (2) of subdivision (b). If the person is found to be not a fit and proper subject to be dealt with under the juvenile court law, then the person shall be sentenced in the court where he or she was convicted, in accordance with the provisions set forth in subdivision (a) of Section 1170.19. If the person is found to be a fit and proper subject to be dealt with under the juvenile court law, the person shall be subject to a disposition, in accordance with the provisions of subdivision (b) of Section 1170.19.

(d) Where the conviction is for the type of offense which, in combination with the person s age, does not make the person eligible for transfer to a court of criminal jurisdiction, the person shall be subject to a disposition in accordance with the provisions of subdivision (b) of Section 1170.19.

(Amended by Stats. 2000, Ch. 287, Sec. 15. Effective January 1, 2001.)



1170.18

(a) A person currently serving a sentence for a conviction, whether by trial or plea, of a felony or felonies who would have been guilty of a misdemeanor under the act that added this section ( this act ) had this act been in effect at the time of the offense may petition for a recall of sentence before the trial court that entered the judgment of conviction in his or her case to request resentencing in accordance with Sections 11350, 11357, or 11377 of the Health and Safety Code, or Section 459.5, 473, 476a, 490.2, 496, or 666 of the Penal Code, as those sections have been amended or added by this act.

(b) Upon receiving a petition under subdivision (a), the court shall determine whether the petitioner satisfies the criteria in subdivision (a). If the petitioner satisfies the criteria in subdivision (a), the petitioner s felony sentence shall be recalled and the petitioner resentenced to a misdemeanor pursuant to Sections 11350, 11357, or 11377 of the Health and Safety Code, or Section 459.5, 473, 476a, 490.2, 496, or 666 of the Penal Code, those sections have been amended or added by this act, unless the court, in its discretion, determines that resentencing the petitioner would pose an unreasonable risk of danger to public safety. In exercising its discretion, the court may consider all of the following:

(1) The petitioner s criminal conviction history, including the type of crimes committed, the extent of injury to victims, the length of prior prison commitments, and the remoteness of the crimes.

(2) The petitioner s disciplinary record and record of rehabilitation while incarcerated.

(3) Any other evidence the court, within its discretion, determines to be relevant in deciding whether a new sentence would result in an unreasonable risk of danger to public safety.

(c) As used throughout this Code, unreasonable risk of danger to public safety means an unreasonable risk that the petitioner will commit a new violent felony within the meaning of clause (iv) of subparagraph (C) of paragraph (2) of subdivision (e) of Section 667.

(d) A person who is resentenced pursuant to subdivision (b) shall be given credit for time served and shall be subject to parole for one year following completion of his or her sentence, unless the court, in its discretion, as part of its resentencing order, releases the person from parole. Such person is subject to Section 3000.08 parole supervision by the Department of Corrections and Rehabilitation and the jurisdiction of the court in the county in which the parolee is released or resides, or in which an alleged violation of supervision has occurred, for the purpose of hearing petitions to revoke parole and impose a term of custody.

(e) Under no circumstances may resentencing under this section result in the imposition of a term longer than the original sentence.

(f) A person who has completed his or her sentence for a conviction, whether by trial or plea, of a felony or felonies who would have been guilty of a misdemeanor under this act had this act been in effect at the time of the offense, may file an application before the trial court that entered the judgment of conviction in his or her case to have the felony conviction or convictions designated as misdemeanors.

(g) If the application satisfies the criteria in subdivision (f ), the court shall designate the felony offense or offenses as a misdemeanor.

(h) Unless requested by the applicant, no hearing is necessary to grant or deny an application filed under subsection (f ).

(i) The provisions of this section shall not apply to persons who have one or more prior convictions for an offense specified in clause (iv) of subparagraph (C) of paragraph (2) of subdivision (e) of Section 667 or for an offense requiring registration pursuant to subdivision (c) of Section 290.

(j) Any petition or application under this section shall be filed within three years after the effective date of the act that added this section or at a later date upon a showing of good cause.

(k) Any felony conviction that is recalled and resentenced under subdivision (b) or designated as a misdemeanor under subdivision (g) shall be considered a misdemeanor for all purposes, except that such resentencing shall not permit that person to own, possess, or have in his or her custody or control any firearm or prevent his or her conviction under Chapter 2 (commencing with Section 29800) of Division 9 of Title 4 of Part 6.

(l) If the court that originally sentenced the petitioner is not available, the presiding judge shall designate another judge to rule on the petition or application.

(m) Nothing in this section is intended to diminish or abrogate any rights or remedies otherwise available to the petitioner or applicant.

(n) Nothing in this and related sections is intended to diminish or abrogate the finality of judgments in any case not falling within the purview of this act.

(o) A resentencing hearing ordered under this act shall constitute a post?conviction release proceeding under paragraph (7) of subdivision (b) of Section 28 of Article I of the California Constitution (Marsy s Law).

(Added November 4, 2014, by initiative Proposition 47, Sec. 14.)



1170.19

(a) Notwithstanding any other provision of law, the following shall apply to a person sentenced pursuant to Section 1170.17.

(1) The person may be committed to the Youth Authority only to the extent the person meets the eligibility criteria set forth in Section 1732.6 of the Welfare and Institutions Code.

(2) The person shall not be housed in any facility under the jurisdiction of the Department of Corrections, if the person is under the age of 16 years.

(3) The person shall have his or her criminal court records accorded the same degree of public access as the records pertaining to the conviction of an adult for the identical offense.

(4) Subject to the knowing and intelligent consent of both the prosecution and the person being sentenced pursuant to this section, the court may order a juvenile disposition under the juvenile court law, in lieu of a sentence under this code, upon a finding that such an order would serve the best interests of justice, protection of the community, and the person being sentenced. Prior to ordering a juvenile disposition, the court shall cause to be received into evidence a social study by the probation officer, prepared pursuant to Section 706 of the Welfare and Institutions Code, and shall state that the social study made by the probation officer has been read and considered by the court.

(b) Notwithstanding any other provision of law, the following shall apply to a person who is eligible to receive a juvenile disposition pursuant to Section 1170.17.

(1) The person shall be entitled a hearing on the proper disposition of the case, conducted in accordance with the provisions of Section 706 of the Welfare and Institutions Code. The court in which the conviction occurred shall order the probation department to prepare a written social study and recommendation concerning the proper disposition of the case, prior to conducting the hearing or remand the matter to the juvenile court for purposes of preparing the social study, conducting the disposition hearing pursuant to Section 706 of the Welfare and Institutions Code, and making a disposition order under the juvenile court law.

(2) The person shall have his or her conviction deemed to be a finding of delinquency wardship under Section 602 of the Welfare and Institutions Code.

(3) The person shall have his or her criminal court records accorded the same degree of confidentiality as if the matter had been initially prosecuted as a delinquency petition in the juvenile court.

(4) Subject to the knowing and intelligent consent of both the prosecution and the person being sentenced pursuant to this section, the court may impose an adult sentence under this code, in lieu of ordering a juvenile disposition under the juvenile court law, upon a finding that such an order would serve the best interests of justice, protection of the community, and the person being sentenced. Prior to ordering an adult sentence, the court shall cause to be received into evidence a social study by the probation officer, prepared pursuant to Section 706 of the Welfare and Institutions Code, and shall state that the social study prepared by the probation officer has been read and considered by the court.

(Added by Stats. 1999, Ch. 996, Sec. 12.1. Effective January 1, 2000.)



1170.2

(a) In the case of any inmate who committed a felony prior to July 1, 1977, who would have been sentenced under Section 1170 if he or she had committed it after July 1, 1977, the Board of Prison Terms shall determine what the length of time of imprisonment would have been under Section 1170 without consideration of good-time credit and utilizing the middle term of the offense bearing the longest term of imprisonment of which the prisoner was convicted increased by any enhancements justified by matters found to be true and which were imposed by the court at the time of sentencing for such felony. These matters include: being armed with a deadly or dangerous weapon as specified in Section 211a, 460, 3024, or 12022 prior to July 1, 1977, which may result in a one-year enhancement pursuant to the provisions of Section 12022; using a firearm as specified in Section 12022.5 prior to July 1, 1977, which may result in a two-year enhancement pursuant to the provisions of Section 12022.5; infliction of great bodily injury as specified in Section 213, 264, or 461 prior to July 1, 1977, which may result in a three-year enhancement pursuant to the provisions of Section 12022.7; any prior felony conviction as specified in any statute prior to July 1, 1977, which prior felony conviction is the equivalent of a prior prison term as defined in Section 667.5, which may result in the appropriate enhancement pursuant to the provisions of Section 667.5; and any consecutive sentence.

(b) If the calculation required under subdivision (a) is less than the time to be served prior to a release date set prior to July 1, 1977, or if a release date had not been set, the Board of Prison Terms shall establish the prisoner s parole date, subject to subdivision (d), on the date calculated under subdivision (a) unless at least two of the commissioners of the Board of Prison Terms after reviewing the prisoner s file, determine that due to the number of crimes of which the prisoner was convicted, or due to the number of prior convictions suffered by the prisoner, or due to the fact that the prisoner was armed with a deadly weapon when the crime was committed, or used a deadly weapon during the commission of the crime, or inflicted or attempted to inflict great bodily injury on the victim of the crime, the prisoner should serve a term longer than that calculated in subdivision (a), in which event the prisoner shall be entitled to a hearing before a panel consisting of at least two commissioners of the Board of Prison Terms as provided for in Section 3041.5. The Board of Prison Terms shall notify each prisoner who is scheduled for such a hearing within 90 days of July 1, 1977, or within 90 days of the date the prisoner is received by or returned to the custody of the Department of Corrections, whichever is later. The hearing shall be held before October 1, 1978, or within 120 days of receipt of the prisoner, whichever is later. It is the intent of the Legislature that the hearings provided for in this subdivision shall be accomplished in the most expeditious manner possible. At the hearing the prisoner shall be entitled to be represented by legal counsel, a release date shall be set, and the prisoner shall be informed in writing of the extraordinary factors specifically considered determinative and on what basis the release date has been calculated. In fixing a term under this section the board shall be guided by, but not limited to, the term which reasonably could be imposed on a person who committed a similar offense under similar circumstances on or after July 1, 1977, and further, the board shall be guided by the following finding and declaration hereby made by the Legislature: that the necessity to protect the public from repetition of extraordinary crimes of violence against the person is the paramount consideration.

(c) Nothing in this section shall be deemed to keep an inmate in the custody of the Department of Corrections for a period of time longer than he would have been kept in its custody under the provisions of law applicable to him prior to July 1, 1977. Nothing in this section shall be deemed to require the release of an inmate sentenced to consecutive sentences under the provisions of law applicable to him prior to July 1, 1977, earlier than if he had been sentenced to concurrent sentences.

(d) In the case of any prisoner who committed a felony prior to July 1, 1977, who would have been sentenced under Section 1170 if the felony was committed on or after July 1, 1977, the good behavior and participation provisions of Article 2.5 (commencing with Section 2930) of Chapter 7 of Title 1 of Part 3 shall apply from July 1, 1977, and thereafter.

(e) In the case of any inmate who committed a felony prior to July 1, 1977, who would have been sentenced under Section 1168 if the felony was committed on or after July 1, 1977, the Board of Prison Terms shall provide for release from prison as provided for by this code.

(f) In the case of any inmate who committed a felony prior to July 1, 1977, the length, conditions, revocation, and other incidents of parole shall be the same as if the prisoner had been sentenced for an offense committed on or after July 1, 1977.

(g) Nothing in this chapter shall affect the eligibility for parole under Article 3 (commencing with Section 3040) of Chapter 8 of Title 1 of Part 3 of an inmate sentenced pursuant to Section 1168 as operative prior to July 1, 1977, for a period of parole as specified in subdivision (b) of Section 3000.

(h) In fixing a term under this section, the Board of Prison Terms shall utilize the terms of imprisonment as provided in Chapter 1139 of the Statutes of 1976 and Chapter 165 of the Statutes of 1977.

(Amended by Stats. 1989, Ch. 568, Sec. 1.5.)



1170.3

The Judicial Council shall seek to promote uniformity in sentencing under Section 1170 by:

(a) The adoption of rules providing criteria for the consideration of the trial judge at the time of sentencing regarding the court s decision to:

(1) Grant or deny probation.

(2) Impose the lower, middle, or upper prison term.

(3) Impose concurrent or consecutive sentences.

(4) Determine whether or not to impose an enhancement where that determination is permitted by law.

(5) Deny a period of mandatory supervision in the interests of justice under paragraph (5) of subdivision (h) of Section 1170 or determine the appropriate period and conditions of mandatory supervision. The rules implementing this paragraph shall be adopted no later than January 1, 2015.

(b) The adoption of rules standardizing the minimum content and the sequential presentation of material in probation officer reports submitted to the court regarding probation and mandatory supervision under paragraph (5) of subdivision (h) of Section 1170.

(c) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended (as amended by Stats. 2013, Ch. 508, Sec. 9) by Stats. 2014, Ch. 26, Sec. 19. Effective June 20, 2014. Repealed as of January 1, 2017, by its own provisions. See later operative version, as amended by Sec. 20 of Stats. 2014, Ch. 26.)



1170.3

The Judicial Council shall seek to promote uniformity in sentencing under Section 1170 by:

(a) The adoption of rules providing criteria for the consideration of the trial judge at the time of sentencing regarding the court s decision to:

(1) Grant or deny probation.

(2) Impose the lower or upper prison term.

(3) Impose concurrent or consecutive sentences.

(4) Determine whether or not to impose an enhancement where that determination is permitted by law.

(5) Deny a period of mandatory supervision in the interests of justice under paragraph (5) of subdivision (h) of Section 1170 or determine the appropriate period and conditions of mandatory supervision. The rules implementing this paragraph shall be adopted no later than January 1, 2015.

(b) The adoption of rules standardizing the minimum content and the sequential presentation of material in probation officer reports submitted to the court regarding probation and mandatory supervision under paragraph (5) of subdivision (h) of Section 1170.

(c) This section shall become operative on January 1, 2017.

(Amended (as amended by Stats. 2013, Ch. 508, Sec. 10) by Stats. 2014, Ch. 26, Sec. 20. Effective June 20, 2014. Section operative January 1, 2017, by its own provisions.)



1170.4

The Judicial Council shall collect and analyze relevant information relating to sentencing practices in this state and other jurisdictions. Such information shall be taken into consideration by the Judicial Council in the adoption of rules pursuant to Section 1170.3.

(Amended by Stats. 1993, Ch. 909, Sec. 15. Effective January 1, 1994.)



1170.45

The Judicial Council shall collect data on criminal cases statewide relating to the disposition of those cases according to the race and ethnicity of the defendant, and report annually thereon to the Legislature beginning no later than January 1, 1999. It is the intent of the Legislature to appropriate funds to the Judicial Council for this purpose.

(Added by Stats. 1997, Ch. 850, Sec. 48.5. Effective January 1, 1998.)



1170.5

The Judicial Council shall conduct annual sentencing institutes for trial court judges pursuant to Section 68551 of the Government Code, toward the end of assisting the judge in the imposition of appropriate sentences.

(Added by Stats. 1976, Ch. 1139.)



1170.7

Robbery or attempted robbery for the purpose of obtaining any controlled substance, as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code, when committed against a pharmacist, pharmacy employee, or other person lawfully possessing controlled substances, shall be considered a circumstance in aggravation of the crime in imposing a term under subdivision (b) of Section 1170.

(Amended by Stats. 1987, Ch. 828, Sec. 67.)



1170.71

The fact that a person who commits a violation of Section 288 has used obscene or harmful matter to induce, persuade, or encourage the minor to engage in a lewd or lascivious act shall be considered a circumstance in aggravation of the crime in imposing a term under subdivision (b) of Section 1170.

(Added by Stats. 1985, Ch. 165, Sec. 1.)



1170.72

Upon conviction of a violation of Section 11353, 11353.5, 11353.7, 11354, 11361, or 11380 of the Health and Safety Code, or a finding of truth of an enhancing allegation pursuant to paragraph (3) of subdivision (a) of Section 11353.1, Section 11353.6, or paragraph (3) of subdivision (a) of Section 11380.1, the fact that the minor was 11 years of age or younger shall be considered a circumstance in aggravation when imposing a term under subdivision (b) of Section 1170.

(Added by Stats. 1993, Ch. 131, Sec. 1. Effective January 1, 1994.)



1170.73

Upon conviction of a felony violation of Section 11377, 11378, or 11378.5 of the Health and Safety Code, the court shall consider the quantity of controlled substance involved in determining whether to impose an aggravated term under subdivision (b) of Section 1170.

(Added by Stats. 1990, Ch. 777, Sec. 1.)



1170.74

Upon conviction of a felony violation of Section 11377, 11378, 11379, or 11379.6 of the Health and Safety Code, for an offense involving methamphetamine, the fact that the controlled substance is the crystalline form of methamphetamine shall be considered a circumstance in aggravation of the crime in imposing a term under subdivision (b) of Section 1170.

(Added by Stats. 1990, Ch. 952, Sec. 1.)



1170.76

The fact that a defendant who commits or attempts to commit a violation of Section 243.4, 245, or 273.5 is or has been a member of the household of a minor or of the victim of the offense, or the defendant is a marital or blood relative of the minor or the victim, or the defendant or the victim is the natural parent, adoptive parent, stepparent, or foster parent of the minor, and the offense contemporaneously occurred in the presence of, or was witnessed by, the minor shall be considered a circumstance in aggravation of the crime in imposing a term under subdivision (b) of Section 1170.

(Amended by Stats. 2005, Ch. 279, Sec. 9. Effective January 1, 2006.)



1170.78

Upon a conviction of a violation of Section 451, the fact that the person committed the offense in retaliation against the owner or occupant of the property or structure burned, or against one believed by the person to be the owner or occupant of the property or structure burned, for any eviction or other legal action taken by the owner or occupant, or believed owner or occupant, shall be a circumstance in aggravation of the crime in imposing a term under subdivision (b) of Section 1170.

(Added by Stats. 1991, Ch. 602, Sec. 7.)



1170.8

(a) The fact that a robbery or an assault with a deadly weapon or instrument or by means of any force likely to produce great bodily injury was committed against a person while that person was in a church, synagogue, or building owned and occupied by a religious educational institution, or any other place primarily used as a place of worship where religious services are regularly conducted, shall be considered a circumstance in aggravation of the crime in imposing a term under subdivision (b) of Section 1170.

(b) Upon conviction of any person for a violation of Section 451 or 453, the fact that the person intentionally burned, or intended to burn, a church, synagogue, or building owned and occupied by a religious educational institution, or any other place primarily used as a place of worship where religious services are regularly conducted, shall be considered a circumstance in aggravation of the crime in imposing a term under subdivision (b) of Section 1170.

(Added by Stats. 1982, Ch. 929, Sec. 1.)



1170.81

The fact that the intended victim of an attempted life term crime was a peace officer, as described in subdivisions (a) and (b) of Section 830.1, or Section 830.2, 830.5 or 830.6, while the peace officer was engaged in the performance of his or her duties, and the defendant knew or reasonably should have known that the victim was a peace officer engaged in the performance of his or her duties, shall be considered a circumstance in aggravation of the crime in imposing a term under subdivision (b) of Section 1170.

(Added by Stats. 1990, Ch. 1031, Sec. 1.)



1170.82

Upon a conviction of a violation of Section 11352, 11360, 11379, or 11379.5 of the Health and Safety Code, the fact that the person who committed the offense knew, or reasonably should have known, that any of the following circumstances existed with regard to the person to whom he or she unlawfully sold, furnished, administered, or gave away a controlled substance, shall be a circumstance in aggravation of the crime in imposing a term pursuant to subdivision (b) of Section 1170:

(a) The person was pregnant at the time of the selling, furnishing, administering, or giving away of the controlled substance.

(b) The person had been previously convicted of a violent felony, as defined in subdivision (c) of Section 667.5.

(c) The person was in psychological treatment for a mental disorder or for substance abuse at the time of the selling, furnishing, administering, or giving away of the controlled substance.

(Added by Stats. 1994, Ch. 352, Sec. 1. Effective January 1, 1995.)



1170.84

Upon conviction of any serious felony, listed in subdivision (c) of Section 1192.7, it shall be considered a circumstance in aggravation of the crime in imposing a term under subdivision (b) of Section 1170 if, during the course of the serious felony, the person engaged in the tying, binding, or confining of any victim.

(Added by Stats. 1990, Ch. 1216, Sec. 1.)



1170.85

(a) Upon conviction of any felony assault or battery offense, it shall be considered a circumstance in aggravation of the crime in imposing a term under subdivision (b) of Section 1170 if the offense was committed to prevent or dissuade a person who is or may become a witness from attending upon or testifying at any trial, proceeding, or inquiry authorized by law, or if the offense was committed because the person provided assistance or information to a law enforcement officer, or to a public prosecutor in a criminal or juvenile court proceeding.

(b) Upon conviction of any felony it shall be considered a circumstance in aggravation in imposing a term under subdivision (b) of Section 1170 if the victim of an offense is particularly vulnerable, or unable to defend himself or herself, due to age or significant disability.

(Amended by Stats. 1985, Ch. 1108, Sec. 3.)



1170.86

Upon conviction of a felony violation of Section 220, 261, 261.5, 264.1, or 266j the fact that the felony was committed within a safe school zone, as defined in subdivision (c) of Section 626, against a victim who was a pupil currently attending school, shall be considered a circumstance in aggravation in imposing a term under subdivision (b) of Section 1170.

(Amended by Stats. 2005, Ch. 279, Sec. 10. Effective January 1, 2006.)



1170.89

Where there is an applicable triad for an enhancement related to the possession of, being armed with, use of, or furnishing or supplying a firearm, set forth in Section 12021.5, 12022, 12022.2, 12022.3, 12022.4, 12022.5, or 12022.55 the fact that a person knew or had reason to believe that a firearm was stolen shall constitute a circumstance in aggravation of the enhancement justifying imposition of the upper term on that enhancement.

(Amended by Stats. 2005, Ch. 279, Sec. 11. Effective January 1, 2006.)



1170.9

(a) In the case of any person convicted of a criminal offense who could otherwise be sentenced to county jail or state prison and who alleges that he or she committed the offense as a result of sexual trauma, traumatic brain injury, post-traumatic stress disorder, substance abuse, or mental health problems stemming from service in the United States military, the court shall, prior to sentencing, make a determination as to whether the defendant was, or currently is, a member of the United States military and whether the defendant may be suffering from sexual trauma, traumatic brain injury, post-traumatic stress disorder, substance abuse, or mental health problems as a result of his or her service. The court may request, through existing resources, an assessment to aid in that determination.

(b) If the court concludes that a defendant convicted of a criminal offense is a person described in subdivision (a), and if the defendant is otherwise eligible for probation and the court places the defendant on probation, the court may order the defendant into a local, state, federal, or private nonprofit treatment program for a period not to exceed that which the defendant would have served in state prison or county jail, provided the defendant agrees to participate in the program and the court determines that an appropriate treatment program exists.

(c) If a referral is made to the county mental health authority, the county shall be obligated to provide mental health treatment services only to the extent that resources are available for that purpose, as described in paragraph (5) of subdivision (b) of Section 5600.3 of the Welfare and Institutions Code. If mental health treatment services are ordered by the court, the county mental health agency shall coordinate appropriate referral of the defendant to the county veterans service officer, as described in paragraph (5) of subdivision (b) of Section 5600.3 of the Welfare and Institutions Code. The county mental health agency shall not be responsible for providing services outside its traditional scope of services. An order shall be made referring a defendant to a county mental health agency only if that agency has agreed to accept responsibility for the treatment of the defendant.

(d) When determining the needs of the defendant, for purposes of Section 1202.7, the court shall consider the fact that the defendant is a person described in subdivision (a) in assessing whether the defendant should be placed on probation and ordered into a federal or community-based treatment service program with a demonstrated history of specializing in the treatment of mental health problems, including substance abuse, post-traumatic stress disorder, traumatic brain injury, military sexual trauma, and other related mental health problems.

(e) A defendant granted probation under this section and committed to a residential treatment program shall earn sentence credits for the actual time the defendant serves in residential treatment.

(f) The court, in making an order under this section to commit a defendant to an established treatment program, shall give preference to a treatment program that has a history of successfully treating veterans who suffer from sexual trauma, traumatic brain injury, post-traumatic stress disorder, substance abuse, or mental health problems as a result of that service, including, but not limited to, programs operated by the United States Department of Defense or the United States Veterans Administration.

(g) The court and the assigned treatment program may collaborate with the Department of Veterans Affairs and the United States Veterans Administration to maximize benefits and services provided to the veteran.

(h) (1) It is in the interests of justice to restore a defendant who acquired a criminal record due to a mental health disorder stemming from service in the United States military to the community of law abiding citizens. The restorative provisions of this subdivision shall apply to cases in which a trial court or a court monitoring the defendant s performance of probation pursuant to this section finds at a public hearing, held after not less than 15 days notice to the prosecution, the defense, and any victim of the offense, that all of the following describe the defendant:

(A) He or she was granted probation and was at the time that probation was granted a person described in subdivision (a).

(B) He or she is in substantial compliance with the conditions of that probation.

(C) He or she has successfully participated in court-ordered treatment and services to address the sexual trauma, traumatic brain injury, post-traumatic stress disorder, substance abuse, or mental health problems stemming from military service.

(D) He or she does not represent a danger to the health and safety of others.

(E) He or she has demonstrated significant benefit from court-ordered education, treatment, or rehabilitation to clearly show that granting restorative relief pursuant to this subdivision would be in the interests of justice.

(2) When determining whether granting restorative relief pursuant to this subdivision is in the interests of justice, the court may consider, among other factors, all of the following:

(A) The defendant s completion and degree of participation in education, treatment, and rehabilitation as ordered by the court.

(B) The defendant s progress in formal education.

(C) The defendant s development of career potential.

(D) The defendant s leadership and personal responsibility efforts.

(E) The defendant s contribution of service in support of the community.

(3) If the court finds that a case satisfies each of the requirements described in paragraph (1), then the court may take any of the following actions by a written order setting forth the reasons for so doing:

(A) Deem all conditions of probation to be satisfied, including fines, fees, assessment, and programs, and terminate probation prior to the expiration of the term of probation. This subparagraph does not apply to any court-ordered victim restitution.

(B) Reduce an eligible felony to a misdemeanor pursuant to subdivision (b) of Section 17.

(C) Grant relief in accordance with Section 1203.4.

(4) Notwithstanding anything to the contrary in Section 1203.4, a dismissal of the action pursuant to this subdivision has the following effect:

(A) Except as otherwise provided in this paragraph, a dismissal of the action pursuant to this subdivision releases the defendant from all penalties and disabilities resulting from the offense of which the defendant has been convicted in the dismissed action.

(B) A dismissal pursuant to this subdivision does not apply to any of the following:

(i) A conviction pursuant to subdivision (c) of Section 42002.1 of the Vehicle Code.

(ii) A felony conviction pursuant to subdivision (d) of Section 261.5.

(iii) A conviction pursuant to subdivision (c) of Section 286.

(iv) A conviction pursuant to Section 288.

(v) A conviction pursuant to subdivision (c) of Section 288a.

(vi) A conviction pursuant to Section 288.5.

(vii) A conviction pursuant to subdivision (j) of Section 289.

(viii) The requirement to register pursuant to Section 290.

(C) The defendant is not obligated to disclose the arrest on the dismissed action, the dismissed action, or the conviction that was set aside when information concerning prior arrests or convictions is requested to be given under oath, affirmation, or otherwise. The defendant may indicate that he or she has not been arrested when his or her only arrest concerns the dismissed action, except when the defendant is required to disclose the arrest, the conviction that was set aside, and the dismissed action in response to any direct question contained in any questionnaire or application for any law enforcement position.

(D) A dismissal pursuant to this subdivision may, in the discretion of the court, order the sealing of police records of the arrest and court records of the dismissed action, thereafter viewable by the public only in accordance with a court order.

(E) The dismissal of the action pursuant to this subdivision shall be a bar to any future action based on the conduct charged in the dismissed action.

(F) In any subsequent prosecution for any other offense, a conviction that was set aside in the dismissed action may be pleaded and proved as a prior conviction and shall have the same effect as if the dismissal pursuant to this subdivision had not been granted.

(G) A conviction that was set aside in the dismissed action may be considered a conviction for the purpose of administratively revoking or suspending or otherwise limiting the defendant s driving privilege on the ground of two or more convictions.

(H) The defendant s DNA sample and profile in the DNA data bank shall not be removed by a dismissal pursuant to this subdivision.

(I) Dismissal of an accusation, information, or conviction pursuant to this section does not authorize a defendant to own, possess, or have in his or her custody or control any firearm or prevent his or her conviction pursuant to Chapter 2 (commencing with Section 29800) of Division 9 of Title 4 of Part 6.

(Amended by Stats. 2013, Ch. 46, Sec. 1. Effective January 1, 2014.)









CHAPTER 4.8. Pregnant and Parenting Women’s Alternative Sentencing Program Act

1174

This chapter shall be known as the Pregnant and Parenting Women s Alternative Sentencing Program Act.

(Added by Stats. 1994, Ch. 63, Sec. 2. Effective May 9, 1994.)



1174.1

For purposes of this chapter, the following definitions shall apply:

(a) Agency means the private agency selected by the department to operate this program.

(b) Construction means the purchase, new construction, reconstruction, remodeling, renovation, or replacement of facilities, or a combination thereof.

(c) County means each individual county as represented by the county board of supervisors.

(d) Court means the superior court sentencing the offender to the custody of the department.

(e) Department means the Department of Corrections.

(f) Facility means the nonsecure physical buildings, rooms, areas, and equipment.

(g) Program means an intensive substance abusing pregnant and parenting women s alternative sentencing program.

(Added by Stats. 1994, Ch. 63, Sec. 2. Effective May 9, 1994.)



1174.2

(a) Notwithstanding any other law, the unencumbered balance of Item 5240-311-751 of Section 2 of the Budget Act of 1990 shall revert to the unappropriated surplus of the 1990 Prison Construction Fund. The sum of fifteen million dollars ($15,000,000) is hereby appropriated to the Department of Corrections from the 1990 Prison Construction Fund for site acquisition, site studies, environmental studies, master planning, architectural programming, schematics, preliminary plans, working drawings, construction, and long lead and equipment items for the purpose of constructing facilities for pregnant and parenting women s alternative sentencing programs. These funds shall not be expended for any operating costs, including those costs reimbursed by the department pursuant to subdivision (c) of Section 1174.3. Funds not expended pursuant to this chapter shall be used for planning, construction, renovation, or remodeling by, or under the supervision of, the Department of Corrections and Rehabilitation, of community-based facilities for programs designed to reduce drug use and recidivism, including, but not limited to, restitution centers, facilities for the incarceration and rehabilitation of drug offenders, multipurpose correctional centers, and centers for intensive programs for parolees. These funds shall not be expended until legislation authorizing the establishment of these programs is enacted. If the Legislature finds that the Department of Corrections and Rehabilitation has made a good faith effort to site community-based facilities, but funds designated for these community-based facilities are unexpended as of January 1, 1998, the Legislature may appropriate these funds for other Level I housing.

(b) The Department of Corrections and Rehabilitation shall purchase, design, construct, and renovate facilities in counties or multicounty areas with a population of more than 450,000 people pursuant to this chapter. The department shall target for selection, among other counties, Los Angeles County, San Diego County, and a bay area, central valley, and an inland empire county as determined by the Secretary of the Department of Corrections and Rehabilitation. The department, in consultation with the State Department of Health Care Services, shall design core alcohol and drug treatment programs, with specific requirements and standards. Residential facilities shall be licensed by the State Department of Health Care Services in accordance with provisions of the Health and Safety Code governing licensure of alcoholism or drug abuse recovery or treatment facilities. Residential and nonresidential programs shall be certified by the State Department of Health Care Services as meeting its standards for perinatal services. Funds shall be awarded to selected agency service providers based upon all of the following criteria and procedures:

(1) A demonstrated ability to provide comprehensive services to pregnant women or women with children who are substance abusers consistent with this chapter. Criteria shall include, but not be limited to, each of the following:

(A) The success records of the types of programs proposed based upon standards for successful programs.

(B) Expertise and actual experience of persons who will be in charge of the proposed program.

(C) Cost-effectiveness, including the costs per client served.

(D) A demonstrated ability to implement a program as expeditiously as possible.

(E) An ability to accept referrals and participate in a process with the probation department determining eligible candidates for the program.

(F) A demonstrated ability to seek and obtain supplemental funding as required in support of the overall administration of this facility from any county, state, or federal source that may serve to support this program, including the State Department of Health Care Services, the Office of Emergency Services, the State Department of Social Services, the State Department of State Hospitals, or any county public health department. In addition, the agency shall also attempt to secure other available funding from all county, state, or federal sources for program implementation.

(G) An ability to provide intensive supervision of the program participants to ensure complete daily programming.

(2) Staff from the department shall be available to selected agencies for consultation and technical services in preparation and implementation of the selected proposals.

(3) The department shall consult with existing program operators that are then currently delivering similar program services, the State Department of Health Care Services, and others it may identify in the development of the program.

(4) Funds shall be made available by the department to the agencies selected to administer the operation of this program.

(5) Agencies shall demonstrate an ability to provide offenders a continuing supportive network of outpatient drug treatment and other services upon the women s completion of the program and reintegration into the community.

(6) The department may propose any variation of types and sizes of facilities to carry out the purposes of this chapter.

(7) The department shall secure all other available funding for its eligible population from all county, state, or federal sources.

(8) Each program proposal shall include a plan for the required 12-month residential program, plus a 12-month outpatient transitional services program to be completed by participating women and children.

(Amended by Stats. 2013, Ch. 22, Sec. 77. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



1174.3

(a) The department shall ensure that the facility designs provide adequate space to carry out this chapter, including the capability for nonsecure housing, programming, child care, food services, treatment services, educational or vocational services, intensive day treatment, and transitional living skills services.

(b) The agency selected to operate the program shall administer and operate the center and program consistent with the criteria set forth in this chapter and any criteria established by the department. These responsibilities shall include maintenance and compliance with all laws, regulations, and health standards. The department shall contract to reimburse the agency selected to operate this program for women who would otherwise be sentenced to state prison based upon actual costs not provided by other funding sources.

(c) Notwithstanding any other law, Division 13 (commencing with Section 21000) of the Public Resources Code shall not apply to any facility used for multiperson residential use in the last five years, including, but not limited to, motels, hotels, long-term care facilities, apartment buildings, and rooming houses, or to any project for which facilities intended to house no more than 75 women and children are constructed or leased pursuant to this chapter.

(d) Proposals submitted pursuant to this chapter are exempt from approval and submittal of plans and specifications to the Joint Legislative Committee on Prison Construction Operations and other legislative fiscal committees.

(Added by Stats. 1994, Ch. 63, Sec. 2. Effective May 9, 1994.)



1174.4

(a) Persons eligible for participation in this alternative sentencing program shall meet all of the following criteria:

(1) Pregnant women with an established history of substance abuse, or pregnant or parenting women with an established history of substance abuse who have one or more children under six years old at the time of entry into the program. For women with children, at least one eligible child shall reside with the mother in the facility.

(2) Never served a prior prison term for, nor been convicted in the present proceeding of, committing or attempting to commit, any of the following offenses:

(A) Murder or voluntary manslaughter.

(B) Mayhem.

(C) Rape.

(D) Kidnapping.

(E) Sodomy by force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person.

(F) Oral copulation by force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person.

(G) Lewd acts on a child under 14 years of age, as defined in Section 288.

(H) Any felony punishable by death or imprisonment in the state prison for life.

(I) Any felony in which the defendant inflicts great bodily injury on any person, other than an accomplice, that has been charged and proved as provided for in Section 12022.53, 12022.7, or 12022.9, or any felony in which the defendant uses a firearm, as provided in Section 12022.5, 12022.53, or 12022.55, in which the use has been charged and proved.

(J) Robbery.

(K) Any robbery perpetrated in an inhabited dwelling house or trailer coach as defined in the Vehicle Code, or in the inhabited portion of any other building, wherein it is charged and proved that the defendant personally used a deadly or dangerous weapon, as provided in subdivision (b) of Section 12022, in the commission of that robbery.

(L) Arson in violation of subdivision (a) of Section 451.

(M) Sexual penetration in violation of subdivision (a) of Section 289 if the act is accomplished against the victim s will by force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person.

(N) Rape or sexual penetration in concert, in violation of Section 264.1.

(O) Continual sexual abuse of a child in violation of Section 288.5.

(P) Assault with intent to commit mayhem, rape, sodomy, oral copulation, rape in concert with another, lascivious acts upon a child, or sexual penetration.

(Q) Assault with a deadly weapon or with force likely to produce great bodily injury in violation of subdivision (a) of Section 245.

(R) Any violent felony defined in Section 667.5.

(S) A violation of Section 12022.

(T) A violation of Section 18745.

(U) Burglary of the first degree.

(V) A violation of Section 11351, 11351.5, 11352, 11353, 11358, 11359, 11360, 11370.1, 11370.6, 11378, 11378.5, 11379, 11379.5, 11379.6, 11380, or 11383 of the Health and Safety Code.

(3) Has not been sentenced to state prison for a term exceeding 36 months.

(b) Prior to sentencing, if the court proposes to give consideration to a placement, the court shall consider a written evaluation by the probation department, which shall include the following:

(1) Whether the defendant is eligible for participation pursuant to this section.

(2) Whether participation by the defendant and her eligible children is deemed to be in the best interests of the children.

(3) Whether the defendant is amenable to treatment for substance abuse and would benefit from participation in the program.

(4) Whether the program is deemed to be in the best interests of an eligible child of the defendant, as determined by a representative of the appropriate child welfare services agency of the county if the child is a dependent child of the juvenile court pursuant to Section 300 of the Welfare and Institutions Code.

(c) The district attorney shall make a recommendation to the court as to whether or not the defendant would benefit from the program, which the court shall consider in making its decision. If the court s decision is without the concurrence of the district attorney, the court shall specify its reasons in writing and enter them into the record.

(d) If the court determines that the defendant may benefit from participation in this program, the court may impose a sentence of imprisonment pursuant to subdivision (h) of Section 1170 with the recommendation that the defendant participate in the program pursuant to this chapter. The court shall notify the department within 48 hours of imposition of this sentence.

(e) The Director of Corrections shall consider the court s recommendation in making a determination on the inmate s placement in the program.

(f) Women accepted for the program by the Director of Corrections shall be delivered by the county, pursuant to Section 1202a, to the facility selected by the department. Before the director accepts a woman for the program, the county shall provide to the director the necessary information to determine her eligibility and appropriate placement status. Priority for services and aftercare shall be given to inmates who are incarcerated in a county, or adjacent to a county, in which a program facility is located.

(g) Prior to being admitted to the program, each participant shall voluntarily sign an agreement specifying the terms and conditions of participation in the program.

(h) The department may refer inmates back to the sentencing court if the department determines that an eligible inmate has not been recommended for the program. The department shall refer the inmate to the court by an evaluative report so stating the department s assessment of eligibility, and requesting a recommendation by the court.

(i) Women who successfully complete the program, including the minimum of one year of transition services under intensive parole supervision, shall be discharged from parole. Women who do not successfully complete the program shall be returned to imprisonment pursuant to subdivision (h) of Section 1170 where they shall serve their original sentences. These persons shall receive full credit against their original sentences for the time served in the program, pursuant to Section 2933.

(Amended (as amended by Stats. 2010, Ch. 178) by Stats. 2011, Ch. 15, Sec. 453. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Amended version operative January 1, 2012, pursuant to Stats. 2010, Ch. 178, Sec. 107.)



1174.5

The department shall be responsible for the funding and monitoring of the progress, activities, and performance of each program.

(Added by Stats. 1994, Ch. 63, Sec. 2. Effective May 9, 1994.)



1174.8

(a) The department shall adopt regulations pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) to implement this chapter.

(b) Notwithstanding subdivision (a) and any other law, and except as otherwise specifically provided in this chapter, until July 1, 1996, the Director of Corrections shall have the power to implement, interpret, and make specific the changes made in this chapter by issuing director s criteria. These criteria shall be exempt from the requirements of Articles 5 (commencing with Section 11346) and 6 (commencing with Section 11349) of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) and shall remain in effect until July 1, 1996, unless terminated or replaced by, or readopted as, emergency regulations pursuant to subdivision (c).

(c) On or before July 1, 1995, the department shall file emergency regulations to implement this chapter with the Office of Administrative Law. These emergency regulations shall be considered by the office as necessary for the immediate preservation of the public peace, health and safety, or general welfare and shall remain in effect until July 1, 1996, unless terminated or replaced by, or readopted as, permanent regulations in compliance with Articles 5 (commencing with Section 11346) and 6 (commencing with Section 11349) of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) pursuant to subdivision (d).

(d) The department shall file a certificate of compliance with the Office of Administrative Law to adopt permanent regulations on or before May 15, 1996.

(Added by Stats. 1994, Ch. 63, Sec. 2. Effective May 9, 1994.)



1174.9

A program facility administered by the Department of Corrections pursuant to this chapter is exempt from the requirements and provisions of Chapter 3.4 (commencing with Section 1596.70), Chapter 3.5 (commencing with Section 1596.90), and Chapter 3.6 (commencing with Section 1597.30) of Division 2 of the Health and Safety Code.

(Added by Stats. 1995, Ch. 372, Sec. 4. Effective January 1, 1996.)






CHAPTER 5. Bills of Exception

1176

When written instructions have been presented, and given, modified, or refused, or when the charge of the court has been taken down by the reporter, the questions presented in such instructions or charge need not be excepted to; but the judge must make and sign an indorsement upon such instructions, showing the action of the court thereon.

(Amended by Stats. 1945, Ch. 40.)






CHAPTER 6. New Trials

1179

A new trial is a re xamination of the issue in the same Court, before another jury, after a verdict has been given.

(Enacted 1872.)



1180

The granting of a new trial places the parties in the same position as if no trial had been had. All the testimony must be produced anew, and the former verdict or finding cannot be used or referred to, either in evidence or in argument, or be pleaded in bar of any conviction which might have been had under the accusatory pleading.

(Amended by Stats. 1951, Ch. 1674.)



1181

When a verdict has been rendered or a finding made against the defendant, the court may, upon his application, grant a new trial, in the following cases only:

1. When the trial has been had in his absence except in cases where the trial may lawfully proceed in his absence;

2. When the jury has received any evidence out of court, other than that resulting from a view of the premises, or of personal property;

3. When the jury has separated without leave of the court after retiring to deliberate upon their verdict, or been guilty of any misconduct by which a fair and due consideration of the case has been prevented;

4. When the verdict has been decided by lot, or by any means other than a fair expression of opinion on the part of all the jurors;

5. When the court has misdirected the jury in a matter of law, or has erred in the decision of any question of law arising during the course of the trial, and when the district attorney or other counsel prosecuting the case has been guilty of prejudicial misconduct during the trial thereof before a jury;

6. When the verdict or finding is contrary to law or evidence, but if the evidence shows the defendant to be not guilty of the degree of the crime of which he was convicted, but guilty of a lesser degree thereof, or of a lesser crime included therein, the court may modify the verdict, finding or judgment accordingly without granting or ordering a new trial, and this power shall extend to any court to which the cause may be appealed;

7. When the verdict or finding is contrary to law or evidence, but in any case wherein authority is vested by statute in the trial court or jury to recommend or determine as a part of its verdict or finding the punishment to be imposed, the court may modify such verdict or finding by imposing the lesser punishment without granting or ordering a new trial, and this power shall extend to any court to which the case may be appealed;

8. When new evidence is discovered material to the defendant, and which he could not, with reasonable diligence, have discovered and produced at the trial. When a motion for a new trial is made upon the ground of newly discovered evidence, the defendant must produce at the hearing, in support thereof, the affidavits of the witnesses by whom such evidence is expected to be given, and if time is required by the defendant to procure such affidavits, the court may postpone the hearing of the motion for such length of time as, under all circumstances of the case, may seem reasonable.

9. When the right to a phonographic report has not been waived, and when it is not possible to have a phonographic report of the trial transcribed by a stenographic reporter as provided by law or by rule because of the death or disability of a reporter who participated as a stenographic reporter at the trial or because of the loss or destruction, in whole or in substantial part, of the notes of such reporter, the trial court or a judge, thereof, or the reviewing court shall have power to set aside and vacate the judgment, order or decree from which an appeal has been taken or is to be taken and to order a new trial of the action or proceeding.

(Amended by Stats. 1973, Ch. 167.)



1182

The application for a new trial must be made and determined before judgment, the making of an order granting probation, the commitment of a defendant for observation as a mentally disordered sex offender, or the commitment of a defendant for narcotics addiction or insanity, whichever first occurs, and the order granting or denying the application shall be immediately entered by the clerk in the minutes.

(Amended by Stats. 1980, Ch. 676, Sec. 252.)






CHAPTER 7. Arrest of Judgment

1185

A motion in arrest of judgment is an application on the part of the defendant that no judgment be rendered on a plea, finding, or verdict of guilty, or on a finding or verdict against the defendant, on a plea of a former conviction, former acquittal or once in jeopardy. It may be founded on any of the defects in the accusatory pleading mentioned in Section 1004, unless the objection has been waived by a failure to demur, and must be made and determined before the judgment is pronounced. When determined, the order must be immediately entered in the minutes.

(Amended by Stats. 1951, Ch. 1674.)



1186

The court may, on its own motion, at any time before judgment is pronounced, arrest the judgment for any of the defects in the accusatory pleading upon which a motion in arrest of judgment may be founded as provided in Section 1185, by order for that purpose entered upon its minutes.

(Amended by Stats. 1951, Ch. 1674.)



1187

The effect of an order arresting judgment, in a felony case, is to place the defendant in the same situation in which the defendant was immediately before the indictment was found or information filed. In a misdemeanor or infraction case, the effect is to place the defendant in the situation in which the defendant was before the trial was had.

(Amended by Stats. 1998, Ch. 931, Sec. 391. Effective September 28, 1998.)



1188

If, from the evidence on the trial, there is reason to believe the defendant guilty, and a new indictment or information can be framed upon which he may be convicted, the court may order him to be recommitted to the officer of the proper county, or admitted to bail anew, to answer the new indictment or information. If the evidence shows him guilty of another offense, he must be committed or held thereon, and in neither case shall the verdict be a bar to another prosecution. But if no evidence appears sufficient to charge him with any offense, he must, if in custody, be discharged; or if admitted to bail, his bail is exonerated; or if money has been deposited instead of bail, it must be refunded to the defendant or to the person or persons found by the court to have deposited said money on behalf of said defendant; and the arrest of judgment shall operate as an acquittal of the charge upon which the indictment or information was founded.

(Amended by Stats. 1935, Ch. 657.)









TITLE 8. OF JUDGMENT AND EXECUTION

CHAPTER 1. The Judgment

1191

In a felony case, after a plea, finding, or verdict of guilty, or after a finding or verdict against the defendant on a plea of a former conviction or acquittal, or once in jeopardy, the court shall appoint a time for pronouncing judgment, which shall be within 20 judicial days after the verdict, finding, or plea of guilty, during which time the court shall refer the case to the probation officer for a report if eligible for probation and pursuant to Section 1203. However, the court may extend the time not more than 10 days for the purpose of hearing or determining any motion for a new trial, or in arrest of judgment, and may further extend the time until the probation officer s report is received and until any proceedings for granting or denying probation have been disposed of. If, in the opinion of the court, there is a reasonable ground for believing a defendant insane, the court may extend the time for pronouncing sentence until the question of insanity has been heard and determined, as provided in this code. If the court orders the defendant placed in a diagnostic facility pursuant to Section 1203.03, the time otherwise allowed by this section for pronouncing judgment is extended by a period equal to (1) the number of days which elapse between the date of the order and the date on which notice is received from the Director of Corrections advising whether or not the Department of Corrections will receive the defendant in the facility, and (2) if the director notifies the court that it will receive the defendant, the time which elapses until his or her return to the court from the facility.

(Amended by Stats. 1998, Ch. 931, Sec. 392. Effective September 28, 1998.)



1191.1

The victim of any crime, or the parents or guardians of the victim if the victim is a minor, or the next of kin of the victim if the victim has died, have the right to attend all sentencing proceedings under this chapter and shall be given adequate notice by the probation officer of all sentencing proceedings concerning the person who committed the crime.

The victim, or up to two of the victim s parents or guardians if the victim is a minor, or the next of kin of the victim if the victim has died, have the right to appear, personally or by counsel, at the sentencing proceeding and to reasonably express his, her, or their views concerning the crime, the person responsible, and the need for restitution. The court in imposing sentence shall consider the statements of victims, parents or guardians, and next of kin made pursuant to this section and shall state on the record its conclusion concerning whether the person would pose a threat to public safety if granted probation.

The provisions of this section shall not be amended by the Legislature except by statute passed in each house by rollcall vote entered in the journal, two-thirds of the membership concurring, or by a statute that becomes effective only when approved by the electors.

(Amended by Stats. 1993, Ch. 338, Sec. 1. Effective January 1, 1994. Note: This section was added on June 8, 1982, by initiative Prop. 8.)



1191.10

The definition of the term victim as used in Section 1191.1 includes any insurer or employer who was the victim of workers compensation fraud for the crimes specified in Section 549 of this code, Sections 2314 and 6152 of the Business and Professions Code, Sections 1871.4, 11760, and 11880 of the Insurance Code, and Section 3215 of the Labor Code.

(Added by Stats. 1993, Ch. 120, Sec. 9. Effective July 16, 1993.)



1191.15

(a) The court may permit the victim of any crime, or his or her parent or guardian if the victim is a minor, or the next of kin of the victim if the victim has died, to file with the court a written, audiotaped, or videotaped statement, or statement stored on a CD Rom, DVD, or any other recording medium acceptable to the court, expressing his or her views concerning the crime, the person responsible, and the need for restitution, in lieu of or in addition to the person personally appearing at the time of judgment and sentence. The court shall consider the statement filed with the court prior to imposing judgment and sentence.

Whenever an audio or video statement or statement stored on a CD Rom, DVD, or other medium is filed with the court, a written transcript of the statement shall also be provided by the person filing the statement, and shall be made available as a public record of the court after the judgment and sentence have been imposed.

(b) Whenever a written, audio, or video statement or statement stored on a CD Rom, DVD, or other medium is filed with the court, it shall remain sealed until the time set for imposition of judgment and sentence except that the court, the probation officer, and counsel for the parties may view and listen to the statement not more than two court days prior to the date set for imposition of judgment and sentence.

(c) No person may, and no court shall, permit any person to duplicate, copy, or reproduce by any audio or visual means any statement submitted to the court under the provisions of this section.

(d) Nothing in this section shall be construed to prohibit the prosecutor from representing to the court the views of the victim or his or her parent or guardian or the next of kin.

(e) In the event the court permits an audio or video statement or statement stored on a CD Rom, DVD, or other medium to be filed, the court shall not be responsible for providing any equipment or resources needed to assist the victim in preparing the statement.

(Amended by Stats. 2004, Ch. 1, Sec. 1. Effective January 21, 2004.)



1191.16

The victim of any crime, or the parents or guardians of the victim if the victim is a minor, or the next of kin of the victim if the victim has died, who choose to exercise their rights with respect to sentencing proceedings as described in Section 1191.1 may, in any case where the defendant is subject to an indeterminate term of imprisonment, have their statements simultaneously recorded and preserved by means of videotape, videodisc, or any other means of preserving audio and video, if they notify the prosecutor in advance of the sentencing hearing and the prosecutor reasonably is able to provide the means to record and preserve the statement. If a video and audio record is developed, that record shall be maintained and preserved by the prosecution and used in accordance with the regulations of the Board of Prison Terms at any hearing to review parole suitability or the setting of a parole date.

(Added by Stats. 1997, Ch. 902, Sec. 2. Effective January 1, 1998.)



1191.2

In providing notice to the victim pursuant to Section 1191.1, the probation officer shall also provide the victim with information concerning the victim s right to civil recovery against the defendant, the requirement that the court order restitution for the victim, the victim s right to receive a copy of the restitution order from the court and to enforce the restitution order as a civil judgment, the victim s responsibility to furnish the probation department, district attorney, and court with information relevant to his or her losses, and the victim s opportunity to be compensated from the Restitution Fund if eligible under Article 1 (commencing with Section 13959) of Chapter 5 of Part 4 of Division 3 of Title 2 of the Government Code. This information shall be in the form of written material prepared by the Judicial Council in consultation with the California Victim Compensation and Government Claims Board, shall include the relevant sections of the Penal Code, and shall be provided to each victim for whom the probation officer has a current mailing address.

(Amended by Stats. 2006, Ch. 538, Sec. 505. Effective January 1, 2007.)



1191.21

(a) (1) The Office of Emergency Services shall develop and make available a notification of eligibility card for victims and derivative victims of crimes as defined in subdivision (c) of Section 13960 of the Government Code that includes, but is not limited to, the following information:
If you have been the victim of a crime that meets the required definition, you or others may be eligible to receive payment from the California State Restitution Fund for losses directly resulting from the crime. To learn about eligibility and receive an application to receive payments, call the Victims of Crime Program at (800) 777-9229 or call your local county Victim Witness Assistance Center.

(2) At a minimum, the Office of Emergency Services shall develop a template available for downloading on its Internet Web site the information requested in subdivision (b).

(b) In a case involving a crime as defined in subdivision (c) of Section 13960 of the Government Code, the law enforcement officer with primary responsibility for investigating the crime committed against the victim and the district attorney may provide the notification of eligibility card to the victim and derivative victim of a crime.

(c) The terms victim and derivative victim shall be given the same meaning given those terms in Section 13960 of the Government Code.

(Amended by Stats. 2013, Ch. 352, Sec. 416. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



1191.25

The prosecution shall make a good faith attempt to notify any victim of a crime which was committed by, or is alleged to have been committed by, an in-custody informant, as defined in subdivision (a) of Section 1127a, within a reasonable time before the in-custody informant is called to testify. The notice shall include information concerning the prosecution s intention to offer the in-custody informant a modification or reduction in sentence or dismissal of the case or early parole in exchange for the in-custody informant s testimony in another case. The notification or attempt to notify the victim shall be made prior to the commencement of the trial in which the in-custody informant is to testify where the intention to call him or her is known at that time, but in no case shall the notice be made later than the time the in-custody informant is called to the stand.

Nothing contained in this section is intended to affect the right of the people and the defendant to an expeditious disposition of a criminal proceeding, as provided in Section 1050. The victim of any case alleged to have been committed by the in-custody informant may exercise his or her right to appear at the sentencing of the in-custody informant pursuant to Section 1191.1, but the victim shall not have a right to intervene in the trial in which the in-custody informant is called to testify.

(Added by Stats. 1989, Ch. 901, Sec. 2.)



1191.3

(a) At the time of sentencing or pronouncement of judgment in which sentencing is imposed, the court shall make an oral statement that statutory law permits the award of conduct and worktime credits up to one-third or one-half of the sentence that is imposed by the court, that the award and calculation of credits is determined by the sheriff in cases involving imprisonment in county jails and by the Department of Corrections in cases involving imprisonment in the state prison, and that credit for presentence incarceration served by the defendant is calculated by the probation department under current state law.

As used in this section, victim means the victim of the offense, the victim s parent or guardian if the victim is a minor, or the victim s next of kin.

(b) The probation officer shall provide a general estimate of the credits to which the defendant may be entitled for previous time served, and conduct or worktime credits authorized under Sections 2931, 2933, or 4019, and shall inform the victim pursuant to Section 1191.1. The probation officer shall file this estimate with the court and it shall become a part of the court record.

(c) This section applies to all felony convictions.

(Added by Stats. 1987, Ch. 1247, Sec. 3.)



1192

Upon a plea of guilty, or upon conviction by the court without a jury, of a crime or attempted crime distinguished or divided into degrees, the court must, before passing sentence, determine the degree. Upon the failure of the court to so determine, the degree of the crime or attempted crime of which the defendant is guilty, shall be deemed to be of the lesser degree.

(Amended by Stats. 1978, Ch. 1166.)



1192.1

Upon a plea of guilty to an information or indictment accusing the defendant of a crime or attempted crime divided into degrees when consented to by the prosecuting attorney in open court and approved by the court, such plea may specify the degree thereof and in such event the defendant cannot be punished for a higher degree of the crime or attempted crime than the degree specified.

(Amended by Stats. 1978, Ch. 1166.)



1192.2

Upon a plea of guilty before a committing magistrate as provided in Section 859a, to a crime or attempted crime divided into degrees, when consented to by the prosecuting attorney in open court and approved by such magistrate, such plea may specify the degree thereof and in such event, the defendant cannot be punished for a higher degree of the crime or attempted crime than the degree specified.

(Amended by Stats. 1978, Ch. 1166.)



1192.3

(a) A plea of guilty or nolo contendere to an accusatory pleading charging a public offense, other than a felony specified in Section 1192.5 or 1192.7, which public offense did not result in damage for which restitution may be ordered, made on the condition that charges be dismissed for one or more public offenses arising from the same or related course of conduct by the defendant which did result in damage for which restitution may be ordered, may specify the payment of restitution by the defendant as a condition of the plea or any probation granted pursuant thereto, so long as the plea is freely and voluntarily made, there is factual basis for the plea, and the plea and all conditions are approved by the court.

(b) If restitution is imposed which is attributable to a count dismissed pursuant to a plea bargain, as described in this section, the court shall obtain a waiver pursuant to People v. Harvey (1979) 25 Cal. 3d 754 from the defendant as to the dismissed count.

(Added by Stats. 1988, Ch. 287, Sec. 1.)



1192.4

If the defendant s plea of guilty pursuant to Section 1192.1 or 1192.2 is not accepted by the prosecuting attorney and approved by the court, the plea shall be deemed withdrawn and the defendant may then enter such plea or pleas as would otherwise have been available. The plea so withdrawn may not be received in evidence in any criminal, civil, or special action or proceeding of any nature, including proceedings before agencies, commissions, boards, and tribunals.

(Amended by Stats. 1970, Ch. 1123.)



1192.5

Upon a plea of guilty or nolo contendere to an accusatory pleading charging a felony, other than a violation of paragraph (2), (3), or (6) of subdivision (a) of Section 261, paragraph (1) or (4) of subdivision (a) of Section 262, Section 264.1, Section 286 by force, violence, duress, menace or threat of great bodily harm, subdivision (b) of Section 288, Section 288a by force, violence, duress, menace or threat of great bodily harm, or subdivision (a) of Section 289, the plea may specify the punishment to the same extent as it may be specified by the jury on a plea of not guilty or fixed by the court on a plea of guilty, nolo contendere, or not guilty, and may specify the exercise by the court thereafter of other powers legally available to it.

Where the plea is accepted by the prosecuting attorney in open court and is approved by the court, the defendant, except as otherwise provided in this section, cannot be sentenced on the plea to a punishment more severe than that specified in the plea and the court may not proceed as to the plea other than as specified in the plea.

If the court approves of the plea, it shall inform the defendant prior to the making of the plea that (1) its approval is not binding, (2) it may, at the time set for the hearing on the application for probation or pronouncement of judgment, withdraw its approval in the light of further consideration of the matter, and (3) in that case, the defendant shall be permitted to withdraw his or her plea if he or she desires to do so. The court shall also cause an inquiry to be made of the defendant to satisfy itself that the plea is freely and voluntarily made, and that there is a factual basis for the plea.

If the plea is not accepted by the prosecuting attorney and approved by the court, the plea shall be deemed withdrawn and the defendant may then enter the plea or pleas as would otherwise have been available.

If the plea is withdrawn or deemed withdrawn, it may not be received in evidence in any criminal, civil, or special action or proceeding of any nature, including proceedings before agencies, commissions, boards, and tribunals.

(Amended by Stats. 1994, Ch. 1188, Sec. 13. Effective January 1, 1995.)



1192.6

(a) In each felony case in which the charges contained in the original accusatory pleading are amended or dismissed, the record shall contain a statement explaining the reason for the amendment or dismissal.

(b) In each felony case in which the prosecuting attorney seeks a dismissal of a charge in the complaint, indictment, or information, he or she shall state the specific reasons for the dismissal in open court, on the record.

(c) When, upon a plea of guilty or nolo contendere to an accusatory pleading charging a felony, whether or not that plea is entered pursuant to Section 1192.5, the prosecuting attorney recommends what punishment the court should impose or how it should exercise any of the powers legally available to it, the prosecuting attorney shall state the specific reasons for the recommendation in open court, on the record. The reasons for the recommendation shall be transcribed and made part of the court file.

(Added by Stats. 1981, Ch. 759, Sec. 1.)



1192.7

(a) (1) It is the intent of the Legislature that district attorneys prosecute violent sex crimes under statutes that provide sentencing under a one strike, three strikes or habitual sex offender statute instead of engaging in plea bargaining over those offenses.

(2) Plea bargaining in any case in which the indictment or information charges any serious felony, any felony in which it is alleged that a firearm was personally used by the defendant, or any offense of driving while under the influence of alcohol, drugs, narcotics, or any other intoxicating substance, or any combination thereof, is prohibited, unless there is insufficient evidence to prove the people s case, or testimony of a material witness cannot be obtained, or a reduction or dismissal would not result in a substantial change in sentence.

(3) If the indictment or information charges the defendant with a violent sex crime, as listed in subdivision (c) of Section 667.61, that could be prosecuted under Sections 269, 288.7, subdivisions (b) through (i) of Section 667, Section 667.61, or 667.71, plea bargaining is prohibited unless there is insufficient evidence to prove the people s case, or testimony of a material witness cannot be obtained, or a reduction or dismissal would not result in a substantial change in sentence. At the time of presenting the agreement to the court, the district attorney shall state on the record why a sentence under one of those sections was not sought.

(b) As used in this section plea bargaining means any bargaining, negotiation, or discussion between a criminal defendant, or his or her counsel, and a prosecuting attorney or judge, whereby the defendant agrees to plead guilty or nolo contendere, in exchange for any promises, commitments, concessions, assurances, or consideration by the prosecuting attorney or judge relating to any charge against the defendant or to the sentencing of the defendant.

(c) As used in this section, serious felony means any of the following:

(1) Murder or voluntary manslaughter; (2) mayhem; (3) rape; (4) sodomy by force, violence, duress, menace, threat of great bodily injury, or fear of immediate and unlawful bodily injury on the victim or another person; (5) oral copulation by force, violence, duress, menace, threat of great bodily injury, or fear of immediate and unlawful bodily injury on the victim or another person; (6) lewd or lascivious act on a child under 14 years of age; (7) any felony punishable by death or imprisonment in the state prison for life; (8) any felony in which the defendant personally inflicts great bodily injury on any person, other than an accomplice, or any felony in which the defendant personally uses a firearm; (9) attempted murder; (10) assault with intent to commit rape or robbery; (11) assault with a deadly weapon or instrument on a peace officer; (12) assault by a life prisoner on a noninmate; (13) assault with a deadly weapon by an inmate; (14) arson; (15) exploding a destructive device or any explosive with intent to injure; (16) exploding a destructive device or any explosive causing bodily injury, great bodily injury, or mayhem; (17) exploding a destructive device or any explosive with intent to murder; (18) any burglary of the first degree; (19) robbery or bank robbery; (20) kidnapping; (21) holding of a hostage by a person confined in a state prison; (22) attempt to commit a felony punishable by death or imprisonment in the state prison for life; (23) any felony in which the defendant personally used a dangerous or deadly weapon; (24) selling, furnishing, administering, giving, or offering to sell, furnish, administer, or give to a minor any heroin, cocaine, phencyclidine (PCP), or any methamphetamine-related drug, as described in paragraph (2) of subdivision (d) of Section 11055 of the Health and Safety Code, or any of the precursors of methamphetamines, as described in subparagraph (A) of paragraph (1) of subdivision (f) of Section 11055 or subdivision (a) of Section 11100 of the Health and Safety Code; (25) any violation of subdivision (a) of Section 289 where the act is accomplished against the victim s will by force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person; (26) grand theft involving a firearm; (27) carjacking; (28) any felony offense, which would also constitute a felony violation of Section 186.22; (29) assault with the intent to commit mayhem, rape, sodomy, or oral copulation, in violation of Section 220; (30) throwing acid or flammable substances, in violation of Section 244; (31) assault with a deadly weapon, firearm, machinegun, assault weapon, or semiautomatic firearm or assault on a peace officer or firefighter, in violation of Section 245; (32) assault with a deadly weapon against a public transit employee, custodial officer, or school employee, in violation of Section 245.2, 245.3, or 245.5; (33) discharge of a firearm at an inhabited dwelling, vehicle, or aircraft, in violation of Section 246; (34) commission of rape or sexual penetration in concert with another person, in violation of Section 264.1; (35) continuous sexual abuse of a child, in violation of Section 288.5; (36) shooting from a vehicle, in violation of subdivision (c) or (d) of Section 26100; (37) intimidation of victims or witnesses, in violation of Section 136.1; (38) criminal threats, in violation of Section 422; (39) any attempt to commit a crime listed in this subdivision other than an assault; (40) any violation of Section 12022.53; (41) a violation of subdivision (b) or (c) of Section 11418; and (42) any conspiracy to commit an offense described in this subdivision.

(d) As used in this section, bank robbery means to take or attempt to take, by force or violence, or by intimidation from the person or presence of another any property or money or any other thing of value belonging to, or in the care, custody, control, management, or possession of, any bank, credit union, or any savings and loan association.

As used in this subdivision, the following terms have the following meanings:

(1) Bank means any member of the Federal Reserve System, and any bank, banking association, trust company, savings bank, or other banking institution organized or operating under the laws of the United States, and any bank the deposits of which are insured by the Federal Deposit Insurance Corporation.

(2) Savings and loan association means any federal savings and loan association and any insured institution as defined in Section 401 of the National Housing Act, as amended, and any federal credit union as defined in Section 2 of the Federal Credit Union Act.

(3) Credit union means any federal credit union and any state-chartered credit union the accounts of which are insured by the Administrator of the National Credit Union administration.

(e) The provisions of this section shall not be amended by the Legislature except by statute passed in each house by rollcall vote entered in the journal, two-thirds of the membership concurring, or by a statute that becomes effective only when approved by the electors.

(Amended by Stats. 2010, Ch. 178, Sec. 73. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178. Note: This section was added on June 8, 1982, by initiative Prop. 8, and amended on March 7, 2000, by initiative Prop. 21.)



1192.8

(a) For purposes of subdivision (c) of Section 1192.7, serious felony also means any violation of Section 191.5, paragraph (1) of subdivision (c) of Section 192, subdivision (a), (b), or (c) of Section 192.5 of this code, or Section 2800.3, subdivision (b) of Section 23104, or Section 23153 of the Vehicle Code, when any of these offenses involve the personal infliction of great bodily injury on any person other than an accomplice, or the personal use of a dangerous or deadly weapon, within the meaning of paragraph (8) or (23) of subdivision (c) of Section 1192.7.

(b) It is the intent of the Legislature, in enacting subdivision (a), to codify the court decisions of People v. Gonzales, 29 Cal. App. 4th 1684, and People v. Bow, 13 Cal. App. 4th 1551, and to clarify that the crimes specified in subdivision (a) have always been, and continue to be, serious felonies within the meaning of subdivision (c) of Section 1192.7.

(Amended by Stats. 2007, Ch. 747, Sec. 9. Effective January 1, 2008.)



1193

Judgment upon persons convicted of commission of crime shall be pronounced as follows:

(a) If the conviction is for a felony, the defendant shall be personally present when judgment is pronounced against him or her, unless the defendant, in open court and on the record, or in a notarized writing, requests that judgment be pronounced against him or her in his or her absence, and that he or she be represented by an attorney when judgment is pronounced, and the court approves his or her absence during the pronouncement of judgment, or unless, after the exercise of reasonable diligence to procure the presence of the defendant, the court shall find that it will be in the interest of justice that judgment be pronounced in his or her absence; provided, that when any judgment imposing the death penalty has been affirmed by the appellate court, sentence may be reimposed upon the defendant in his or her absence by the court from which the appeal was taken, and in the following manner: upon receipt by the superior court from which the appeal is taken of the certificate of the appellate court affirming the judgment, the judge of the superior court shall forthwith make and cause to be entered an order pronouncing sentence against the defendant, and a warrant signed by the judge, and attested by the clerk under the seal of the court, shall be drawn, and it shall state the conviction and judgment and appoint a day upon which the judgment shall be executed, which shall not be less than 60 days nor more than 90 days from the time of making the order; and that, within five days thereafter, a certified copy of the order, attested by the clerk under the seal of the court, and attached to the warrant, shall, for the purpose of execution, be transmitted by registered mail to the warden of the state prison having the custody of the defendant and certified copies thereof shall be transmitted by registered mail to the Governor; and provided further, that when any judgment imposing the death penalty has been affirmed and sentence has been reimposed as above provided there shall be no appeal from the order fixing the time for and directing the execution of the judgment as herein provided. If a pro se defendant requests that judgment in a noncapital case be pronounced against him or her in his or her absence, the court shall appoint an attorney to represent the defendant in the in absentia sentencing.

(b) If the conviction be of a misdemeanor, judgment may be pronounced against the defendant in his absence.

(Amended by Stats. 1986, Ch. 1222, Sec. 1.)



1194

When the defendant is in custody, the Court may direct the officer in whose custody he is to bring him before it for judgment, and the officer must do so.

(Enacted 1872.)



1195

If the defendant has been released on bail, or has deposited money or property instead thereof, and does not appear for judgment when his personal appearance is necessary, the court, in addition to the forfeiture of the undertaking of bail, or of the money or property deposited, must, on application of the prosecuting attorney, direct the issuance of a bench warrant for the arrest of the defendant.

If the defendant, who is on bail, does appear for judgment and judgment is pronounced upon him or probation is granted to him, then the bail shall be exonerated or, if money or property has been deposited instead of bail, it must be returned to the defendant or to the person or persons found by the court to have deposited said money or property on behalf of said defendant.

(Amended by Stats. 1959, Ch. 1187.)



1196

(a) The clerk must, at any time after the order, issue a bench warrant into one or more counties.

(b) The clerk shall require the appropriate agency to enter each bench warrant issued on a private surety-bonded felony case into the national warrant system (National Crime Information Center (NCIC)). If the appropriate agency fails to enter the bench warrant into the national warrant system (NCIC), and the court finds that this failure prevented the surety or bond agent from surrendering the fugitive into custody, prevented the fugitive from being arrested or taken into custody, or resulted in the fugitive s subsequent release from custody, the court having jurisdiction over the bail shall, upon petition, set aside the forfeiture of the bond and declare all liability on the bail bond to be exonerated.

(Amended by Stats. 2007, Ch. 263, Sec. 27. Effective January 1, 2008.)



1197

The bench warrant must be substantially in the following form:

County of ____

The people of the State of California to any peace officer in this State: ______ (name of defendant) having been on the ____ day of ____, 19_, duly convicted in the ____ court of ____ (naming the court) of the crime of ____ (designating it generally), you are therefore commanded forthwith to arrest the above named defendant and bring him before that court for judgment.

Given under my hand with the seal of said court affixed, this ____ day of ____, 19_.

By order of said court.

____________________

(seal)Clerk (or Judge, or Justice)

(Amended by Stats. 1951, Ch. 1674.)



1198

The bench warrant may be served in any county in the same manner as a warrant of arrest.

(Amended by Stats. 1951, Ch. 1674.)



1199

Whether the bench warrant is served in the county in which it was issued or in another county, the officer must arrest the defendant and bring him before the court, or deliver him to any peace officer of the county from which the warrant issued, who must bring him before said court according to the command thereof.

(Amended by Stats. 1951, Ch. 1674.)



1200

When the defendant appears for judgment he must be informed by the Court, or by the Clerk, under its direction, of the nature of the charge against him and of his plea, and the verdict, if any thereon, and must be asked whether he has any legal cause to show why judgment should not be pronounced against him.

(Amended by Code Amendments 1880, Ch. 47.)



1201

He or she may show, for cause against the judgment:

(a) That he or she is insane; and if, in the opinion of the court, there is reasonable ground for believing him or her insane, the question of insanity shall be tried as provided in Chapter 6 (commencing with Section 1367) of Title 10 of Part 2. If, upon the trial of that question, the jury finds that he or she is sane, judgment shall be pronounced, but if they find him or her insane, he or she shall be committed to the state hospital for the care and treatment of the insane, until he or she becomes sane; and when notice is given of that fact, as provided in Section 1372, he or she shall be brought before the court for judgment.

(b) That he or she has good cause to offer, either in arrest of judgment or for a new trial; in which case the court may, in its discretion, order the judgment to be deferred, and proceed to decide upon the motion in arrest of judgment or for a new trial.

(Amended by Stats. 1987, Ch. 828, Sec. 68.)



1201.3

(a) Upon the conviction of a defendant for a sexual offense involving a minor victim or, in the case of a minor appearing in juvenile court, if a petition is admitted or sustained for a sexual offense involving a minor victim, the court is authorized to issue orders that would prohibit the defendant or juvenile, for a period up to 10 years, from harassing, intimidating, or threatening the victim or the victim s family members or spouse.

(b) No order issued pursuant to this section shall be interpreted to apply to counsel acting on behalf of the defendant or juvenile, or to investigators working on behalf of counsel, in an action relating to a conviction, petition in juvenile court, or any civil action arising therefrom, provided, however, that no counsel or investigator shall harass or threaten any person protected by an order issued pursuant to subdivision (a).

(c) Notice of the intent to request an order pursuant to this section shall be given to counsel for the defendant or juvenile by the prosecutor or the court at the time of conviction, or disposition of the petition in juvenile court, and counsel shall have adequate time in which to respond to the request before the order is made.

(d) A violation of an order issued pursuant to subdivision (a) is punishable as provided in Section 166.

(Amended by Stats. 2011, Ch. 296, Sec. 215. Effective January 1, 2012.)



1201.5

Any motions made subsequent to judgment must be made only upon written notice served upon the prosecution at least three days prior to the date of hearing thereon. No affidavit or other writing shall be presented or considered in support thereof unless a copy of the same has been duly served upon the prosecution at least three days prior to a hearing thereon. Any appeal from an order entered upon a motion made other than as herein provided, must be dismissed by the court.

(Added by Stats. 1937, Ch. 31.)



1202

If no sufficient cause is alleged or appears to the court at the time fixed for pronouncing judgment, as provided in Section 1191, why judgment should not be pronounced, it shall thereupon be rendered; and if not rendered or pronounced within the time so fixed or to which it is continued under the provisions of Section 1191, then the defendant shall be entitled to a new trial. If the court shall refuse to hear a defendant s motion for a new trial or when made shall neglect to determine such motion before pronouncing judgment or the making of an order granting probation, then the defendant shall be entitled to a new trial.

(Amended by Stats. 1987, Ch. 828, Sec. 69.)



1202a

If the judgment is for imprisonment in the state prison the judgment shall direct that the defendant be delivered into the custody of the Director of Corrections at the state prison or institution designated by the Director of Corrections as the place for the reception of persons convicted of felonies, except where the judgment is for death in which case the defendant shall be taken to the warden of the California State Prison at San Quentin.

Unless a different place or places are so designated by the Director of Corrections, the judgment shall direct that the defendant be delivered into the custody of the Director of Corrections at the California State Prison at San Quentin. The Director of Corrections shall designate a place or places for the reception of persons convicted of felonies by order, which order or orders shall be served by registered mail, return receipt requested, upon each judge of each superior court in the state. The Director of Corrections may change the place or places of commitment by the issuance of a new order. Nothing contained in this section affects any provision of Section 3400.

(Amended by Stats. 1987, Ch. 828, Sec. 70.)



1202.05

(a) Whenever a person is sentenced to the state prison on or after January 1, 1993, for violating Section 261, 264.1, 266c, 285, 286, 288, 288a, 288.5, or 289, and the victim of one or more of those offenses is a child under the age of 18 years, the court shall prohibit all visitation between the defendant and the child victim. The court s order shall be transmitted to the Department of Corrections, to the parents, adoptive parents, or guardians, or a combination thereof, of the child victim, and to the child victim. If any parent, adoptive parent, or legal guardian of the child victim, or the child victim objects to the court s order, he or she may request a hearing on the matter. Any request for a hearing on the matter filed with the sentencing court shall be referred to the appropriate juvenile court pursuant to Section 362.6 of the Welfare and Institutions Code.

(b) The Department of Corrections is authorized to notify the sentencing court of persons who were sentenced to the state prison prior to January 1, 1993, for violating Section 261, 264.1, 266c, 285, 286, 288, 288a, 288.5, or 289, when the victim of one or more of those offenses was a child under the age of 18 years.

Upon notification by the department pursuant to this subdivision, the sentencing court shall prohibit all visitation between the defendant and the child victim, according to the procedures specified in subdivision (a).

(Added by Stats. 1992, Ch. 1008, Sec. 2. Effective January 1, 1993.)



1202.1

(a) Notwithstanding Sections 120975 and 120990 of the Health and Safety Code, the court shall order every person who is convicted of, or adjudged by the court to be a person described by Section 601 or 602 of the Welfare and Institutions Code as provided in Section 725 of the Welfare and Institutions Code by reason of a violation of, a sexual offense listed in subdivision (e), whether or not a sentence or fine is imposed or probation is granted, to submit to a blood or oral mucosal transudate saliva test for evidence of antibodies to the probable causative agent of acquired immune deficiency syndrome (AIDS) within 180 days of the date of conviction. Each person tested under this section shall be informed of the results of the blood or oral mucosal transudate saliva test.

(b) Notwithstanding Section 120980 of the Health and Safety Code, the results of the blood or oral mucosal transudate saliva test to detect antibodies to the probable causative agent of AIDS shall be transmitted by the clerk of the court to the Department of Justice and the local health officer.

(c) Notwithstanding Section 120980 of the Health and Safety Code, the Department of Justice shall provide the results of a test or tests as to persons under investigation or being prosecuted under Section 647f or 12022.85, if the results are on file with the department, to the defense attorney upon request and the results also shall be available to the prosecuting attorney upon request for the purpose of either preparing counts for a subsequent offense under Section 647f or sentence enhancement under Section 12022.85 or complying with subdivision (d).

(d) (1) In every case in which a person is convicted of a sexual offense listed in subdivision (e) or adjudged by the court to be a person described by Section 601 or 602 of the Welfare and Institutions Code as provided in Section 725 of the Welfare and Institutions Code by reason of the commission of a sexual offense listed in subdivision (e), the prosecutor or the prosecutor s victim-witness assistance bureau shall advise the victim of his or her right to receive the results of the blood or oral mucosal transudate saliva test performed pursuant to subdivision (a). The prosecutor or the prosecutor s victim-witness assistance bureau shall refer the victim to the local health officer for counseling to assist him or her in understanding the extent to which the particular circumstances of the crime may or may not have placed the victim at risk of transmission of the human immunodeficiency virus (HIV) from the accused, to ensure that the victim understands the limitations and benefits of current tests for HIV, and to assist the victim in determining whether he or she should make the request.

(2) Notwithstanding any other law, upon the victim s request, the local health officer shall be responsible for disclosing test results to the victim who requested the test and the person who was tested. However, as specified in subdivision (g), positive test results shall not be disclosed to the victim or the person who was tested without offering or providing professional counseling appropriate to the circumstances as follows:

(A) To help the victim understand the extent to which the particular circumstances of the crime may or may not have put the victim at risk of transmission of HIV from the perpetrator.

(B) To ensure that the victim understands both the benefits and limitations of the current tests for HIV.

(C) To obtain referrals to appropriate health care and support services.

(e) For purposes of this section, sexual offense includes any of the following:

(1) Rape in violation of Section 261 or 264.1.

(2) Unlawful intercourse with a person under 18 years of age in violation of Section 261.5 or 266c.

(3) Rape of a spouse in violation of Section 262 or 264.1.

(4) Sodomy in violation of Section 266c or 286.

(5) Oral copulation in violation of Section 266c or 288a.

(6) (A) Any of the following offenses if the court finds that there is probable cause to believe that blood, semen, or any other bodily fluid capable of transmitting HIV has been transferred from the defendant to the victim:

(i) Sexual penetration in violation of Section 264.1, 266c, or 289.

(ii) Aggravated sexual assault of a child in violation of Section 269.

(iii) Lewd or lascivious conduct with a child in violation of Section 288.

(iv) Continuous sexual abuse of a child in violation of Section 288.5.

(v) The attempt to commit any offense described in clauses (i) to (iv), inclusive.

(B) For purposes of this paragraph, the court shall note its finding on the court docket and minute order if one is prepared.

(f) Any blood or oral mucosal transudate saliva tested pursuant to subdivision (a) shall be subjected to appropriate confirmatory tests to ensure accuracy of the first test results, and under no circumstances shall test results be transmitted to the victim or the person who is tested unless any initially reactive test result has been confirmed by appropriate confirmatory tests for positive reactors.

(g) The local health officer shall be responsible for disclosing test results to the victim who requested the test and the person who was tested. However, positive test results shall not be disclosed to the victim or the person who was tested without offering or providing professional counseling appropriate to the circumstances.

(h) The local health officer and the victim shall comply with all laws and policies relating to medical confidentiality, subject to the disclosure authorized by subdivisions (g) and (i).

(i) Any victim who receives information from the local health officer pursuant to subdivision (g) may disclose the information as he or she deems necessary to protect his or her health and safety or the health and safety of his or her family or sexual partner.

(j) Any person who transmits test results or discloses information pursuant to this section shall be immune from civil liability for any action taken in compliance with this section.

(Amended by Stats. 2003, Ch. 468, Sec. 16. Effective January 1, 2004.)



1202.4

(a) (1) It is the intent of the Legislature that a victim of crime who incurs an economic loss as a result of the commission of a crime shall receive restitution directly from a defendant convicted of that crime.

(2) Upon a person being convicted of a crime in the State of California, the court shall order the defendant to pay a fine in the form of a penalty assessment in accordance with Section 1464.

(3) The court, in addition to any other penalty provided or imposed under the law, shall order the defendant to pay both of the following:

(A) A restitution fine in accordance with subdivision (b).

(B) Restitution to the victim or victims, if any, in accordance with subdivision (f), which shall be enforceable as if the order were a civil judgment.

(b) In every case where a person is convicted of a crime, the court shall impose a separate and additional restitution fine, unless it finds compelling and extraordinary reasons for not doing so and states those reasons on the record.

(1) The restitution fine shall be set at the discretion of the court and commensurate with the seriousness of the offense. If the person is convicted of a felony, the fine shall not be less than two hundred forty dollars ($240) starting on January 1, 2012, two hundred eighty dollars ($280) starting on January 1, 2013, and three hundred dollars ($300) starting on January 1, 2014, and not more than ten thousand dollars ($10,000). If the person is convicted of a misdemeanor, the fine shall not be less than one hundred twenty dollars ($120) starting on January 1, 2012, one hundred forty dollars ($140) starting on January 1, 2013, and one hundred fifty dollars ($150) starting on January 1, 2014, and not more than one thousand dollars ($1,000).

(2) In setting a felony restitution fine, the court may determine the amount of the fine as the product of the minimum fine pursuant to paragraph (1) multiplied by the number of years of imprisonment the defendant is ordered to serve, multiplied by the number of felony counts of which the defendant is convicted.

(c) The court shall impose the restitution fine unless it finds compelling and extraordinary reasons for not doing so and states those reasons on the record. A defendant s inability to pay shall not be considered a compelling and extraordinary reason not to impose a restitution fine. Inability to pay may be considered only in increasing the amount of the restitution fine in excess of the minimum fine pursuant to paragraph (1) of subdivision (b). The court may specify that funds confiscated at the time of the defendant s arrest, except for funds confiscated pursuant to Section 11469 of the Health and Safety Code, be applied to the restitution fine if the funds are not exempt for spousal or child support or subject to any other legal exemption.

(d) In setting the amount of the fine pursuant to subdivision (b) in excess of the minimum fine pursuant to paragraph (1) of subdivision (b), the court shall consider any relevant factors, including, but not limited to, the defendant s inability to pay, the seriousness and gravity of the offense and the circumstances of its commission, any economic gain derived by the defendant as a result of the crime, the extent to which any other person suffered losses as a result of the crime, and the number of victims involved in the crime. Those losses may include pecuniary losses to the victim or his or her dependents as well as intangible losses, such as psychological harm caused by the crime. Consideration of a defendant s inability to pay may include his or her future earning capacity. A defendant shall bear the burden of demonstrating his or her inability to pay. Express findings by the court as to the factors bearing on the amount of the fine shall not be required. A separate hearing for the fine shall not be required.

(e) The restitution fine shall not be subject to penalty assessments authorized in Section 1464 or Chapter 12 (commencing with Section 76000) of Title 8 of the Government Code, or the state surcharge authorized in Section 1465.7, and shall be deposited in the Restitution Fund in the State Treasury.

(f) Except as provided in subdivisions (q) and (r), in every case in which a victim has suffered economic loss as a result of the defendant s conduct, the court shall require that the defendant make restitution to the victim or victims in an amount established by court order, based on the amount of loss claimed by the victim or victims or any other showing to the court. If the amount of loss cannot be ascertained at the time of sentencing, the restitution order shall include a provision that the amount shall be determined at the direction of the court. The court shall order full restitution unless it finds compelling and extraordinary reasons for not doing so and states them on the record. The court may specify that funds confiscated at the time of the defendant s arrest, except for funds confiscated pursuant to Section 11469 of the Health and Safety Code, be applied to the restitution order if the funds are not exempt for spousal or child support or subject to any other legal exemption.

(1) The defendant has the right to a hearing before a judge to dispute the determination of the amount of restitution. The court may modify the amount, on its own motion or on the motion of the district attorney, the victim or victims, or the defendant. If a motion is made for modification of a restitution order, the victim shall be notified of that motion at least 10 days prior to the proceeding held to decide the motion.

(2) Determination of the amount of restitution ordered pursuant to this subdivision shall not be affected by the indemnification or subrogation rights of a third party. Restitution ordered pursuant to this subdivision shall be ordered to be deposited to the Restitution Fund to the extent that the victim, as defined in subdivision (k), has received assistance from the California Victim Compensation and Government Claims Board pursuant to Chapter 5 (commencing with Section 13950) of Part 4 of Division 3 of Title 2 of the Government Code.

(3) To the extent possible, the restitution order shall be prepared by the sentencing court, shall identify each victim and each loss to which it pertains, and shall be of a dollar amount that is sufficient to fully reimburse the victim or victims for every determined economic loss incurred as the result of the defendant s criminal conduct, including, but not limited to, all of the following:

(A) Full or partial payment for the value of stolen or damaged property. The value of stolen or damaged property shall be the replacement cost of like property, or the actual cost of repairing the property when repair is possible.

(B) Medical expenses.

(C) Mental health counseling expenses.

(D) Wages or profits lost due to injury incurred by the victim, and if the victim is a minor, wages or profits lost by the minor s parent, parents, guardian, or guardians, while caring for the injured minor. Lost wages shall include commission income as well as base wages. Commission income shall be established by evidence of commission income during the 12-month period prior to the date of the crime for which restitution is being ordered, unless good cause for a shorter time period is shown.

(E) Wages or profits lost by the victim, and if the victim is a minor, wages or profits lost by the minor s parent, parents, guardian, or guardians, due to time spent as a witness or in assisting the police or prosecution. Lost wages shall include commission income as well as base wages. Commission income shall be established by evidence of commission income during the 12-month period prior to the date of the crime for which restitution is being ordered, unless good cause for a shorter time period is shown.

(F) Noneconomic losses, including, but not limited to, psychological harm, for felony violations of Section 288.

(G) Interest, at the rate of 10 percent per annum, that accrues as of the date of sentencing or loss, as determined by the court.

(H) Actual and reasonable attorney s fees and other costs of collection accrued by a private entity on behalf of the victim.

(I) Expenses incurred by an adult victim in relocating away from the defendant, including, but not limited to, deposits for utilities and telephone service, deposits for rental housing, temporary lodging and food expenses, clothing, and personal items. Expenses incurred pursuant to this section shall be verified by law enforcement to be necessary for the personal safety of the victim or by a mental health treatment provider to be necessary for the emotional well-being of the victim.

(J) Expenses to install or increase residential security incurred related to a violent felony, as defined in subdivision (c) of Section 667.5, including, but not limited to, a home security device or system, or replacing or increasing the number of locks.

(K) Expenses to retrofit a residence or vehicle, or both, to make the residence accessible to or the vehicle operational by the victim, if the victim is permanently disabled, whether the disability is partial or total, as a direct result of the crime.

(L) Expenses for a period of time reasonably necessary to make the victim whole, for the costs to monitor the credit report of, and for the costs to repair the credit of, a victim of identity theft, as defined in Section 530.5.

(4) (A) If, as a result of the defendant s conduct, the Restitution Fund has provided assistance to or on behalf of a victim or derivative victim pursuant to Chapter 5 (commencing with Section 13950) of Part 4 of Division 3 of Title 2 of the Government Code, the amount of assistance provided shall be presumed to be a direct result of the defendant s criminal conduct and shall be included in the amount of the restitution ordered.

(B) The amount of assistance provided by the Restitution Fund shall be established by copies of bills submitted to the California Victim Compensation and Government Claims Board reflecting the amount paid by the board and whether the services for which payment was made were for medical or dental expenses, funeral or burial expenses, mental health counseling, wage or support losses, or rehabilitation. Certified copies of these bills provided by the board and redacted to protect the privacy and safety of the victim or any legal privilege, together with a statement made under penalty of perjury by the custodian of records that those bills were submitted to and were paid by the board, shall be sufficient to meet this requirement.

(C) If the defendant offers evidence to rebut the presumption established by this paragraph, the court may release additional information contained in the records of the board to the defendant only after reviewing that information in camera and finding that the information is necessary for the defendant to dispute the amount of the restitution order.

(5) Except as provided in paragraph (6), in any case in which an order may be entered pursuant to this subdivision, the defendant shall prepare and file a disclosure identifying all assets, income, and liabilities in which the defendant held or controlled a present or future interest as of the date of the defendant s arrest for the crime for which restitution may be ordered. The financial disclosure statements shall be made available to the victim and the board pursuant to Section 1214. The disclosure shall be signed by the defendant upon a form approved or adopted by the Judicial Council for the purpose of facilitating the disclosure. A defendant who willfully states as true a material matter that he or she knows to be false on the disclosure required by this subdivision is guilty of a misdemeanor, unless this conduct is punishable as perjury or another provision of law provides for a greater penalty.

(6) A defendant who fails to file the financial disclosure required in paragraph (5), but who has filed a financial affidavit or financial information pursuant to subdivision (c) of Section 987, shall be deemed to have waived the confidentiality of that affidavit or financial information as to a victim in whose favor the order of restitution is entered pursuant to subdivision (f). The affidavit or information shall serve in lieu of the financial disclosure required in paragraph (5), and paragraphs (7) to (10), inclusive, shall not apply.

(7) Except as provided in paragraph (6), the defendant shall file the disclosure with the clerk of the court no later than the date set for the defendant s sentencing, unless otherwise directed by the court. The disclosure may be inspected or copied as provided by subdivision (b), (c), or (d) of Section 1203.05.

(8) In its discretion, the court may relieve the defendant of the duty under paragraph (7) of filing with the clerk by requiring that the defendant s disclosure be submitted as an attachment to, and be available to, those authorized to receive the following:

(A) A report submitted pursuant to subparagraph (C) of paragraph (2) of subdivision (b) of Section 1203 or subdivision (g) of Section 1203.

(B) A stipulation submitted pursuant to paragraph (4) of subdivision (b) of Section 1203.

(C) A report by the probation officer, or information submitted by the defendant applying for a conditional sentence pursuant to subdivision (d) of Section 1203.

(9) The court may consider a defendant s unreasonable failure to make a complete disclosure pursuant to paragraph (5) as any of the following:

(A) A circumstance in aggravation of the crime in imposing a term under subdivision (b) of Section 1170.

(B) A factor indicating that the interests of justice would not be served by admitting the defendant to probation under Section 1203.

(C) A factor indicating that the interests of justice would not be served by conditionally sentencing the defendant under Section 1203.

(D) A factor indicating that the interests of justice would not be served by imposing less than the maximum fine and sentence fixed by law for the case.

(10) A defendant s failure or refusal to make the required disclosure pursuant to paragraph (5) shall not delay entry of an order of restitution or pronouncement of sentence. In appropriate cases, the court may do any of the following:

(A) Require the defendant to be examined by the district attorney pursuant to subdivision (h).

(B) If sentencing the defendant under Section 1170, provide that the victim shall receive a copy of the portion of the probation report filed pursuant to Section 1203.10 concerning the defendant s employment, occupation, finances, and liabilities.

(C) If sentencing the defendant under Section 1203, set a date and place for submission of the disclosure required by paragraph (5) as a condition of probation or suspended sentence.

(11) If a defendant has any remaining unpaid balance on a restitution order or fine 120 days prior to his or her scheduled release from probation or 120 days prior to his or her completion of a conditional sentence, the defendant shall prepare and file a new and updated financial disclosure identifying all assets, income, and liabilities in which the defendant holds or controls or has held or controlled a present or future interest during the defendant s period of probation or conditional sentence. The financial disclosure shall be made available to the victim and the board pursuant to Section 1214. The disclosure shall be signed and prepared by the defendant on the same form as described in paragraph (5). A defendant who willfully states as true a material matter that he or she knows to be false on the disclosure required by this subdivision is guilty of a misdemeanor, unless this conduct is punishable as perjury or another provision of law provides for a greater penalty. The financial disclosure required by this paragraph shall be filed with the clerk of the court no later than 90 days prior to the defendant s scheduled release from probation or completion of the defendant s conditional sentence.

(12) In cases where an employer is convicted of a crime against an employee, a payment to the employee or the employee s dependent that is made by the employer s workers compensation insurance carrier shall not be used to offset the amount of the restitution order unless the court finds that the defendant substantially met the obligation to pay premiums for that insurance coverage.

(g) The court shall order full restitution unless it finds compelling and extraordinary reasons for not doing so and states those reasons on the record. A defendant s inability to pay shall not be considered a compelling and extraordinary reason not to impose a restitution order, nor shall inability to pay be a consideration in determining the amount of a restitution order.

(h) The district attorney may request an order of examination pursuant to the procedures specified in Article 2 (commencing with Section 708.110) of Chapter 6 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure, in order to determine the defendant s financial assets for purposes of collecting on the restitution order.

(i) A restitution order imposed pursuant to subdivision (f) shall be enforceable as if the order were a civil judgment.

(j) The making of a restitution order pursuant to subdivision (f) shall not affect the right of a victim to recovery from the Restitution Fund as otherwise provided by law, except to the extent that restitution is actually collected pursuant to the order. Restitution collected pursuant to this subdivision shall be credited to any other judgments for the same losses obtained against the defendant arising out of the crime for which the defendant was convicted.

(k) For purposes of this section, victim shall include all of the following:

(1) The immediate surviving family of the actual victim.

(2) A corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity when that entity is a direct victim of a crime.

(3) A person who has sustained economic loss as the result of a crime and who satisfies any of the following conditions:

(A) At the time of the crime was the parent, grandparent, sibling, spouse, child, or grandchild of the victim.

(B) At the time of the crime was living in the household of the victim.

(C) At the time of the crime was a person who had previously lived in the household of the victim for a period of not less than two years in a relationship substantially similar to a relationship listed in subparagraph (A).

(D) Is another family member of the victim, including, but not limited to, the victim s fiancé or fiancée, and who witnessed the crime.

(E) Is the primary caretaker of a minor victim.

(4) A person who is eligible to receive assistance from the Restitution Fund pursuant to Chapter 5 (commencing with Section 13950) of Part 4 of Division 3 of Title 2 of the Government Code.

(5) A governmental entity that is responsible for repairing, replacing, or restoring public or privately owned property that has been defaced with graffiti or other inscribed material, as defined in subdivision (e) of Section 594, and that has sustained an economic loss as the result of a violation of Section 594, 594.3, 594.4, 640.5, 640.6, or 640.7 of the Penal Code.

(l) At its discretion, the board of supervisors of a county may impose a fee to cover the actual administrative cost of collecting the restitution fine, not to exceed 10 percent of the amount ordered to be paid, to be added to the restitution fine and included in the order of the court, the proceeds of which shall be deposited in the general fund of the county.

(m) In every case in which the defendant is granted probation, the court shall make the payment of restitution fines and orders imposed pursuant to this section a condition of probation. Any portion of a restitution order that remains unsatisfied after a defendant is no longer on probation shall continue to be enforceable by a victim pursuant to Section 1214 until the obligation is satisfied.

(n) If the court finds and states on the record compelling and extraordinary reasons why a restitution fine or full restitution order should not be required, the court shall order, as a condition of probation, that the defendant perform specified community service, unless it finds and states on the record compelling and extraordinary reasons not to require community service in addition to the finding that restitution should not be required. Upon revocation of probation, the court shall impose restitution pursuant to this section.

(o) The provisions of Section 13963 of the Government Code shall apply to restitution imposed pursuant to this section.

(p) The court clerk shall notify the California Victim Compensation and Government Claims Board within 90 days of an order of restitution being imposed if the defendant is ordered to pay restitution to the board due to the victim receiving compensation from the Restitution Fund. Notification shall be accomplished by mailing a copy of the court order to the board, which may be done periodically by bulk mail or email.

(q) Upon conviction for a violation of Section 236.1, the court shall, in addition to any other penalty or restitution, order the defendant to pay restitution to the victim in a case in which a victim has suffered economic loss as a result of the defendant s conduct. The court shall require that the defendant make restitution to the victim or victims in an amount established by court order, based on the amount of loss claimed by the victim or victims or another showing to the court. In determining restitution pursuant to this section, the court shall base its order upon the greater of the following: the gross value of the victim s labor or services based upon the comparable value of similar services in the labor market in which the offense occurred, or the value of the victim s labor as guaranteed under California law, or the actual income derived by the defendant from the victim s labor or services or any other appropriate means to provide reparations to the victim.

(r) (1) In addition to any other penalty or fine, the court shall order a person who has been convicted of a violation of Section 350, 653h, 653s, 653u, 653w, or 653aa that involves a recording or audiovisual work to make restitution to an owner or lawful producer, or trade association acting on behalf of the owner or lawful producer, of a phonograph record, disc, wire, tape, film, or other device or article from which sounds or visual images are derived that suffered economic loss resulting from the violation. The order of restitution shall be based on the aggregate wholesale value of lawfully manufactured and authorized devices or articles from which sounds or visual images are devised corresponding to the number of nonconforming devices or articles involved in the offense, unless a higher value can be proved in the case of (A) an unreleased audio work, or (B) an audiovisual work that, at the time of unauthorized distribution, has not been made available in copies for sale to the general public in the United States on a digital versatile disc. For purposes of this subdivision, possession of nonconforming devices or articles intended for sale constitutes actual economic loss to an owner or lawful producer in the form of displaced legitimate wholesale purchases. The order of restitution shall also include reasonable costs incurred as a result of an investigation of the violation undertaken by the owner, lawful producer, or trade association acting on behalf of the owner or lawful producer. Aggregate wholesale value means the average wholesale value of lawfully manufactured and authorized sound or audiovisual recordings. Proof of the specific wholesale value of each nonconforming device or article is not required.

(2) As used in this subdivision, audiovisual work and recording shall have the same meaning as in Section 653w.

(Amended by Stats. 2012, Ch. 873, Sec. 1.5. Effective January 1, 2013.)



1202.41

(a) (1) Notwithstanding Section 977 or any other law, if a defendant is currently incarcerated in a state prison with two-way audiovideo communication capability, the Department of Corrections, at the request of the California Victim Compensation and Government Claims Board, may collaborate with a court in any county to arrange for a hearing to impose or amend a restitution order, if the victim has received assistance pursuant to Article 5 (commencing with Section 13959) of Chapter 5 of Part 4 of Division 3 of Title 2 of the Government Code, to be conducted by two-way electronic audiovideo communication between the defendant and the courtroom in lieu of the defendant s physical presence in the courtroom, provided the county has agreed to make the necessary equipment available.

(2) Nothing in this subdivision shall be interpreted to eliminate the authority of the court to issue an order requiring the defendant to be physically present in the courtroom in those cases where the court finds circumstances that require the physical presence of the defendant in the courtroom.

(3) In lieu of the physical presence of the defendant s counsel at the institution with the defendant, the court and the Department of Corrections shall establish a confidential telephone and facsimile transmission line between the court and the institution for communication between the defendant s counsel in court and the defendant at the institution. In this case, counsel for the defendant shall not be required to be physically present at the institution during the hearing via electronic audiovideo communication. Nothing in this subdivision shall be construed to prohibit the physical presence of the defense counsel with the defendant at the state prison.

(b) If an inmate who is not incarcerated in a state prison with two-way audiovideo communication capability or ward does not waive his or her right to attend a restitution hearing for the amendment of a restitution order, the California Victim Compensation and Government Claims Board shall determine if the cost of holding the hearing is justified. If the board determines that the cost of holding the hearing is not justified, the amendment of the restitution order affecting that inmate or ward shall not be pursued at that time.

(c) Nothing in this section shall be construed to prohibit an individual or district attorney s office from independently pursuing the imposition or amendment of a restitution order that may result in a hearing, regardless of whether the victim has received assistance pursuant to Article 1 (commencing with Section 13959) of Chapter 5 of Part 4 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2005, Ch. 238, Sec. 2. Effective January 1, 2006.)



1202.42

Upon entry of a restitution order under subdivision (c) of Section 13967 of the Government Code, as operative on or before September 28, 1994, paragraph (3) of subdivision (a) of Section 1202.4 of this code, or Section 1203.04 as operative on or before August 2, 1995, the following shall apply:

(a) The court shall enter a separate order for income deduction upon determination of the defendant s ability to pay, regardless of the probation status, in accordance with Section 1203. Determination of a defendant s ability to pay may include his or her future earning capacity. A defendant shall bear the burden of demonstrating lack of his or her ability to pay. Express findings by the court as to the factors bearing on the amount of the fine shall not be required.

(b) (1) In any case in which the court enters a separate order for income deduction under this section, the order shall be stayed until the agency in the county responsible for collection of restitution determines that the defendant has failed to meet his or her obligation under the restitution order and the defendant has not provided the agency with good cause for the failure in accordance with paragraph (2).

(2) If the agency responsible for collection of restitution receives information that the defendant has failed to meet his or her obligation under the restitution order, the agency shall request the defendant to provide evidence indicating that timely payments have been made or provide information establishing good cause for the failure. If the defendant fails to either provide the agency with the evidence or fails to establish good cause within five days of the request, the agency shall immediately inform the defendant of that fact, and shall inform the clerk of the court in order that an income deduction order will be served pursuant to subdivision (f) following a 15-day appeal period. The defendant may apply for a hearing to contest the lifting of the stay pursuant to subdivision (f).

(c) The income deduction order shall direct a payer to deduct from all income due and payable to the defendant the amount required by the court to meet the defendant s obligation.

(d) The income deduction order shall be effective so long as the order for restitution upon which it is based is effective or until further order of the court.

(e) When the court orders the income deduction, the court shall furnish to the defendant a statement of his or her rights, remedies, and duties in regard to the income deduction order. The statement shall state all of the following:

(1) All fees or interest that will be imposed.

(2) The total amount of income to be deducted for each pay period.

(3) That the income deduction order applies to current and subsequent payers and periods of employment.

(4) That a copy of the income deduction order will be served on the defendant s payer or payers.

(5) That enforcement of the income deduction order may only be contested on the ground of mistake of fact regarding the amount of restitution owed.

(6) That the defendant is required to notify the clerk of the court within seven days after changes in the defendant s address, payers, and the addresses of his or her payers.

(7) That the court order will be stayed in accordance with subdivision (b) and that a hearing is available in accordance with subdivision (f).

(f) (1) Upon receiving the notice described in paragraph (2) of subdivision (b), the clerk of the court or officer of the agency responsible for collection of restitution shall serve an income deduction order and the notice to payer on the defendant s payer unless the defendant has applied for a hearing to contest the enforcement of the income deduction order.

(2) (A) Service by or upon any person who is a party to a proceeding under this section shall be made in the manner prescribed for service upon parties in a civil action.

(B) Service upon the defendant s payer or successor payer under this section shall be made by prepaid certified mail, return receipt requested.

(3) The defendant, within 15 days after being informed that the order staying the income deduction order will be lifted, may apply for a hearing to contest the enforcement of the income deduction order on the ground of mistake of fact regarding the amount of restitution owed or on the ground that the defendant has established good cause for the nonpayment. The timely request for a hearing shall stay the service of an income deduction order on all payers of the defendant until a hearing is held and a determination is made as to whether the enforcement of the income deduction order is proper.

(4) The notice to any payer required by this subdivision shall contain only information necessary for the payer to comply with the income deduction order. The notice shall do all of the following:

(A) Require the payer to deduct from the defendant s income the amount specified in the income deduction order, and to pay that amount to the clerk of the court.

(B) Instruct the payer to implement the income deduction order no later than the first payment date that occurs more than 14 days after the date the income deduction order was served on the payer.

(C) Instruct the payer to forward, within two days after each payment date, to the clerk of the court the amount deducted from the defendant s income and a statement as to whether the amount totally or partially satisfies the periodic amount specified in the income deduction order.

(D) Specify that if a payer fails to deduct the proper amount from the defendant s income, the payer is liable for the amount the payer should have deducted, plus costs, interest, and reasonable attorney s fees.

(E) Provide that the payer may collect up to five dollars ($5) against the defendant s income to reimburse the payer for administrative costs for the first income deduction and up to one dollar ($1) for each deduction thereafter.

(F) State that the income deduction order and the notice to payer are binding on the payer until further notice by the court or until the payer no longer provides income to the defendant.

(G) Instruct the payer that, when he or she no longer provides income to the defendant, he or she shall notify the clerk of the court and shall also provide the defendant s last known address and the name and address of the defendant s new payer, if known, and that, if the payer violates this provision, the payer is subject to a civil penalty not to exceed two hundred fifty dollars ($250) for the first violation or five hundred dollars ($500) for any subsequent violation.

(H) State that the payer shall not discharge, refuse to employ, or take disciplinary action against the defendant because of an income deduction order and shall state that a violation of this provision subjects the payer to a civil penalty not to exceed two hundred fifty dollars ($250) for the first violation or five hundred dollars ($500) for any subsequent violation.

(I) Inform the payer that when he or she receives income deduction orders requiring that the income of two or more defendants be deducted and sent to the same clerk of a court, he or she may combine the amounts that are to be paid to the depository in a single payment as long as he or she identifies that portion of the payment attributable to each defendant.

(J) Inform the payer that if the payer receives more than one income deduction order against the same defendant, he or she shall contact the court for further instructions.

(5) The clerk of the court shall enforce income deduction orders against the defendant s successor payer who is located in this state in the same manner prescribed in this subdivision for the enforcement of an income deduction order against a payer.

(6) A person may not discharge, refuse to employ, or take disciplinary action against an employee because of the enforcement of an income deduction order. An employer who violates this provision is subject to a civil penalty not to exceed two hundred fifty dollars ($250) for the first violation or five hundred dollars ($500) for any subsequent violation.

(7) When a payer no longer provides income to a defendant, he or she shall notify the clerk of the court and shall provide the defendant s last known address and the name and address of the defendant s new payer, if known. A payer who violates this provision is subject to a civil penalty not to exceed two hundred fifty dollars ($250) for the first violation or five hundred dollars ($500) for a subsequent violation.

(g) If the defendant has failed to meet his or her obligation under the restitution order and the defendant has not provided good cause for the failure in accordance with the process set forth in paragraph (2) of subdivision (b), the court may, upon the request of the prosecuting attorney, order that the prosecuting attorney be given authority to use lien procedures applicable to the defendant, including, but not limited to, a writ of attachment of property. This authority is in addition to any authority granted to the prosecuting attorney in subdivision (h).

(1) If the court authorizes a lien or other similar encumbrance on real property pursuant to this subdivision, the court shall, within 15 days, furnish to the defendant a statement of his or her rights, remedies, and duties in regard to the order. The statement shall state all of the following:

(A) That the lien is enforceable and collectible by execution issued by order of the court, except that a lien shall not be enforced by writ of execution on a defendant s principal place of residence.

(B) A legal description of the property to be encumbered.

(C) The total amount of restitution still owed by the defendant.

(D) That enforcement of the lien order may only be contested on the ground of mistake of fact regarding the amount of restitution owed or on the ground of mistake of fact regarding the defendant s ownership interest of the property to be encumbered.

(E) That a hearing is available in accordance with paragraph (2).

(F) That, upon paying the restitution order in full, the defendant may petition the court for a full release of any related encumbrance in accordance with paragraph (3).

(2) The defendant, within 15 days after being informed that a lien or other similar encumbrance on real property has been ordered, may apply for a hearing to contest the enforcement order on the ground of mistake of fact regarding the amount of restitution owed, on the ground of mistake of fact regarding the defendant s ownership interest of the property to be encumbered, or on the ground that the defendant has established good cause for the nonpayment. The timely request for a hearing shall stay any execution on the lien until a hearing is held and a determination is made as to whether the enforcement order is proper.

(3) Upon payment of the restitution order in full, the defendant may petition the court to issue an order directing the clerk of the court to execute a full reconveyance of title, a certificate of discharge, or a full release of any lien against real property created to secure performance of the restitution order.

(4) Neither a prosecutorial agency nor a prosecuting attorney shall be liable for an injury caused by an act or omission in exercising the authority granted by this subdivision.

(h) If there is no agency in the county responsible for the collection of restitution, the county probation office or the prosecuting attorney may carry out the functions and duties of such an agency as specified in subdivisions (b) and (f).

(i) A prosecuting attorney shall not make any collection against, or take any percentage of, the defendant s income or assets to reimburse the prosecuting attorney for administrative costs in carrying out any action authorized by this section.

(j) As used in this section, good cause for failure to meet an obligation or good cause for nonpayment means, but shall not be limited to, any of the following:

(1) That there has been a substantial change in the defendant s economic circumstances, such as involuntary unemployment, involuntary cost-of-living increases, or costs incurred as the result of medical circumstances or a natural disaster.

(2) That the defendant reasonably believes there has been an administrative error with regard to his or her obligation for payment.

(3) Any other similar and justifiable reasons.

(Amended by Stats. 2010, Ch. 582, Sec. 1. Effective January 1, 2011.)



1202.43

(a) The restitution fine imposed pursuant to subdivision (a) of Section 13967 of the Government Code, as operative on or before September 28, 1994, subparagraph (B) of paragraph (2) of subdivision (a) of Section 1203.04, as operative on or before August 2, 1995, or Section 1202.4 shall be payable to the clerk of the court, the probation officer, or any other person responsible for the collection of criminal fines. If the defendant is unable or otherwise fails to pay that fine in a felony case and there is an amount unpaid of one thousand dollars ($1,000) or more within 60 days after the imposition of sentence, or in a case in which probation is granted, within the period of probation, the clerk of the court, probation officer, or other person to whom the fine is to be paid shall forward to the Controller the abstract of judgment along with any information which may be relevant to the present and future location of the defendant and his or her assets, if any, and any verifiable amount which the defendant may have paid to the victim as a result of the crime.

(b) A restitution fine shall be deemed a debt of the defendant owing to the state for the purposes of Sections 12418 and 12419.5 of the Government Code, excepting any amounts the defendant has paid to the victim as a result of the crime. Upon request by the Controller, the district attorney of a county or the Attorney General may take any necessary action to recover amounts owing on a restitution fine. The amount of the recovery shall be increased by a sum sufficient to cover any costs incurred by any state or local agency in the administration of this section. The remedies provided by this subdivision are in addition to any other remedies provided by law for the enforcement of a judgment.

(Added by Stats. 2002, Ch. 1141, Sec. 15. Effective January 1, 2003.)



1202.44

In every case in which a person is convicted of a crime and a conditional sentence or a sentence that includes a period of probation is imposed, the court shall, at the time of imposing the restitution fine pursuant to subdivision (b) of Section 1202.4, assess an additional probation revocation restitution fine in the same amount as that imposed pursuant to subdivision (b) of Section 1202.4. This additional probation revocation restitution fine shall become effective upon the revocation of probation or of a conditional sentence, and shall not be waived or reduced by the court, absent compelling and extraordinary reasons stated on record. Probation revocation restitution fines shall be deposited in the Restitution Fund in the State Treasury.

(Added by Stats. 2004, Ch. 223, Sec. 3. Effective August 16, 2004.)



1202.45

(a) In every case where a person is convicted of a crime and his or her sentence includes a period of parole, the court shall, at the time of imposing the restitution fine pursuant to subdivision (b) of Section 1202.4, assess an additional parole revocation restitution fine in the same amount as that imposed pursuant to subdivision (b) of Section 1202.4.

(b) In every case where a person is convicted of a crime and is subject to either postrelease community supervision under Section 3451 or mandatory supervision under subparagraph (B) of paragraph (5) of subdivision (h) of Section 1170, the court shall, at the time of imposing the restitution fine pursuant to subdivision (b) of Section 1202.4, assess an additional postrelease community supervision revocation restitution fine or mandatory supervision revocation restitution fine in the same amount as that imposed pursuant to subdivision (b) of Section 1202.4, that may be collected by the agency designated pursuant to subdivision (b) of Section 2085.5 by the board of supervisors of the county in which the prisoner is incarcerated.

(c) The fines imposed pursuant to subdivisions (a) and (b) shall not be subject to penalty assessments authorized by Section 1464 or Chapter 12 (commencing with Section 76000) of Title 8 of the Government Code, or the state surcharge authorized by Section 1465.7, and shall be suspended unless the person s parole, postrelease community supervision, or mandatory supervision is revoked. Fine moneys shall be deposited in the Restitution Fund in the State Treasury.

(Amended by Stats. 2012, Ch. 762, Sec. 1. Effective January 1, 2013.)



1202.46

Notwithstanding Section 1170, when the economic losses of a victim cannot be ascertained at the time of sentencing pursuant to subdivision (f) of Section 1202.4, the court shall retain jurisdiction over a person subject to a restitution order for purposes of imposing or modifying restitution until such time as the losses may be determined. Nothing in this section shall be construed as prohibiting a victim, the district attorney, or a court on its own motion from requesting correction, at any time, of a sentence when the sentence is invalid due to the omission of a restitution order or fine without a finding of compelling and extraordinary reasons pursuant to Section 1202.4.

(Added by Stats. 1999, Ch. 888, Sec. 3. Effective January 1, 2000.)



1202.5

(a) In any case in which a defendant is convicted of any of the offenses enumerated in Section 211, 215, 459, 470, 484, 487, subdivision (a) of Section 487a, or Section 488, or 594, the court shall order the defendant to pay a fine of ten dollars ($10) in addition to any other penalty or fine imposed. If the court determines that the defendant has the ability to pay all or part of the fine, the court shall set the amount to be reimbursed and order the defendant to pay that sum to the county in the manner in which the court believes reasonable and compatible with the defendant s financial ability. In making a determination of whether a defendant has the ability to pay, the court shall take into account the amount of any other fine imposed upon the defendant and any amount the defendant has been ordered to pay in restitution.

(b) (1) All fines collected pursuant to this section shall be held in trust by the county collecting them, until transferred to the local law enforcement agency to be used exclusively for the jurisdiction where the offense took place. All moneys collected shall implement, support, and continue local crime prevention programs.

(2) All amounts collected pursuant to this section shall be in addition to, and shall not supplant funds received for crime prevention purposes from other sources.

(c) As used in this section, law enforcement agency includes, but is not limited to, police departments, sheriffs departments, and probation departments.

(Amended by Stats. 2013, Ch. 618, Sec. 10. Effective January 1, 2014.)



1202.51

In any case in which a defendant is convicted of any of the offenses enumerated in Section 372, 373a, 374.3, 374.4, 374.7, or 374.8, the court shall order the defendant to pay a fine of one hundred dollars ($100) if the conviction is for an infraction or two hundred dollars ($200) if the conviction is for a misdemeanor, in addition to any other penalty or fine imposed. If the court determines that the defendant has the ability to pay all or part of the fine, the court shall set the amount to be paid and order the defendant to pay that sum to the city or, if not within a city, the county, where the violation occurred, to be used for the city s or county s illegal dumping enforcement program. Notwithstanding any other provision of law, no state or county penalty, assessment, fee, or surcharge shall be imposed on the fine ordered under this section.

(Added by Stats. 2007, Ch. 394, Sec. 1. Effective January 1, 2008.)



1202.6

(a) Notwithstanding Sections 120975, 120980, and 120990 of the Health and Safety Code, upon the first conviction of any person for a violation of subdivision (b) of Section 647, the court shall, before sentencing or as a condition of probation, order the defendant to complete instruction in the causes and consequences of acquired immune deficiency syndrome (AIDS) pursuant to subdivision (d) and shall order the defendant to submit to testing for AIDS in accordance with subdivision (e). In addition, the court shall refer a defendant, where appropriate, to a program under Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code or to any drug diversion program, or both.

(b) Upon a second or subsequent conviction of a violation of subdivision (b) of Section 647, the court shall, before sentencing, order the defendant to submit to testing for AIDS in accordance with subdivision (e).

(c) At the sentencing hearing of a defendant ordered to submit to testing for AIDS pursuant to subdivision (a) or (b), the court shall furnish the defendant with a copy of the report submitted pursuant to subdivision (e) and shall direct the clerk to note the receipt of the report by the defendant in the records of the case.

If the results of the test described in the report are positive, the court shall make certain that the defendant understands the nature and meaning of the contents of the report and shall further advise the defendant of the penalty established in Section 647f for a subsequent violation of subdivision (b) of Section 647.

(d) The county health officer in each county shall select an agency, or agencies, in the county that shall provide AIDS prevention education. The county health officer shall endeavor to select an agency, or agencies, that currently provide AIDS prevention education programs to substance abusers or prostitutes. If no agency is currently providing this education, the county agency responsible for substance abuse shall develop an AIDS prevention education program either within the agency or under contract with a community-based, nonprofit organization in the county. The county health officer shall forward to the courts a list of agencies selected for purposes of referral.

An AIDS prevention education program providing services, at a minimum, shall include details about the transmission of human immunodeficiency virus (HIV), the etiologic agent for AIDS, symptoms of AIDS or AIDS-related conditions, prevention through avoidance or cleaning of needles, sexual practices that constitute high risk, low risk, and no risk (including abstinence), and resources for assistance if the person decides to take a test for the etiologic agent for AIDS and receives a positive test result. The program also shall include other relevant medical and prevention information as it becomes available.

(e) The court shall order testing of every defendant as ordered pursuant to subdivision (a) or (b) for evidence of antibodies to the probable causative agent of acquired immune deficiency syndrome. Notwithstanding Section 120980 of the Health and Safety Code, written copies of the report on the test shall be furnished to both of the following:

(1) The court in which the defendant is to be sentenced.

(2) The State Department of Health Services.

(f) Except as provided in subdivisions (c) and (g), the reports required by subdivision (e) shall be confidential.

(g) The State Department of Health Services shall maintain the confidentiality of the reports received pursuant to subdivision (e), except that the department shall furnish copies of any report to a district attorney upon request.

(Amended by Stats. 1996, Ch. 1023, Sec. 392. Effective September 29, 1996.)



1202.7

The Legislature finds and declares that the provision of probation services is an essential element in the administration of criminal justice. The safety of the public, which shall be a primary goal through the enforcement of court-ordered conditions of probation; the nature of the offense; the interests of justice, including punishment, reintegration of the offender into the community, and enforcement of conditions of probation; the loss to the victim; and the needs of the defendant shall be the primary considerations in the granting of probation. It is the intent of the Legislature that efforts be made with respect to persons who are subject to Section 290.011 who are on probation to engage them in treatment.

(Amended by Stats. 2007, Ch. 579, Sec. 42. Effective October 13, 2007.)



1202.8

(a) Persons placed on probation by a court shall be under the supervision of the county probation officer who shall determine both the level and type of supervision consistent with the court-ordered conditions of probation.

(b) Commencing January 1, 2009, every person who has been assessed with the State Authorized Risk Assessment Tool for Sex Offenders (SARATSO) pursuant to Sections 290.04 to 290.06, inclusive, and who has a SARATSO risk level of high shall be continuously electronically monitored while on probation, unless the court determines that such monitoring is unnecessary for a particular person. The monitoring device used for these purposes shall be identified as one that employs the latest available proven effective monitoring technology. Nothing in this section prohibits probation authorities from using electronic monitoring technology pursuant to any other provision of law.

(c) Within 30 days of a court making an order to provide restitution to a victim or to the Restitution Fund, the probation officer shall establish an account into which any restitution payments that are not deposited into the Restitution Fund shall be deposited.

(d) Beginning January 1, 2009, and every two years thereafter, each probation department shall report to the Corrections Standards Authority all relevant statistics and relevant information regarding the effectiveness of continuous electronic monitoring of offenders pursuant to subdivision (b). The report shall include the costs of monitoring and the recidivism rates of those persons who have been monitored. The Corrections Standards Authority shall compile the reports and submit a single report to the Legislature and the Governor every two years through 2017.

(Amended by Stats. 2010, Ch. 328, Sec. 164. Effective January 1, 2011.)



1203

(a) As used in this code, probation means the suspension of the imposition or execution of a sentence and the order of conditional and revocable release in the community under the supervision of a probation officer. As used in this code, conditional sentence means the suspension of the imposition or execution of a sentence and the order of revocable release in the community subject to conditions established by the court without the supervision of a probation officer. It is the intent of the Legislature that both conditional sentence and probation are authorized whenever probation is authorized in any code as a sentencing option for infractions or misdemeanors.

(b) (1) Except as provided in subdivision (j), if a person is convicted of a felony and is eligible for probation, before judgment is pronounced, the court shall immediately refer the matter to a probation officer to investigate and report to the court, at a specified time, upon the circumstances surrounding the crime and the prior history and record of the person, which may be considered either in aggravation or mitigation of the punishment.

(2) (A) The probation officer shall immediately investigate and make a written report to the court of his or her findings and recommendations, including his or her recommendations as to the granting or denying of probation and the conditions of probation, if granted.

(B) Pursuant to Section 828 of the Welfare and Institutions Code, the probation officer shall include in his or her report any information gathered by a law enforcement agency relating to the taking of the defendant into custody as a minor, which shall be considered for purposes of determining whether adjudications of commissions of crimes as a juvenile warrant a finding that there are circumstances in aggravation pursuant to Section 1170 or to deny probation.

(C) If the person was convicted of an offense that requires him or her to register as a sex offender pursuant to Sections 290 to 290.023, inclusive, or if the probation report recommends that registration be ordered at sentencing pursuant to Section 290.006, the probation officer s report shall include the results of the State-Authorized Risk Assessment Tool for Sex Offenders (SARATSO) administered pursuant to Sections 290.04 to 290.06, inclusive, if applicable.

(D) The probation officer may also include in the report his or her recommendation of both of the following:

(i) The amount the defendant should be required to pay as a restitution fine pursuant to subdivision (b) of Section 1202.4.

(ii) Whether the court shall require, as a condition of probation, restitution to the victim or to the Restitution Fund and the amount thereof.

(E) The report shall be made available to the court and the prosecuting and defense attorneys at least five days, or upon request of the defendant or prosecuting attorney nine days, prior to the time fixed by the court for the hearing and determination of the report, and shall be filed with the clerk of the court as a record in the case at the time of the hearing. The time within which the report shall be made available and filed may be waived by written stipulation of the prosecuting and defense attorneys that is filed with the court or an oral stipulation in open court that is made and entered upon the minutes of the court.

(3) At a time fixed by the court, the court shall hear and determine the application, if one has been made, or, in any case, the suitability of probation in the particular case. At the hearing, the court shall consider any report of the probation officer, including the results of the SARATSO, if applicable, and shall make a statement that it has considered the report, which shall be filed with the clerk of the court as a record in the case. If the court determines that there are circumstances in mitigation of the punishment prescribed by law or that the ends of justice would be served by granting probation to the person, it may place the person on probation. If probation is denied, the clerk of the court shall immediately send a copy of the report to the Department of Corrections and Rehabilitation at the prison or other institution to which the person is delivered.

(4) The preparation of the report or the consideration of the report by the court may be waived only by a written stipulation of the prosecuting and defense attorneys that is filed with the court or an oral stipulation in open court that is made and entered upon the minutes of the court, except that a waiver shall not be allowed unless the court consents thereto. However, if the defendant is ultimately sentenced and committed to the state prison, a probation report shall be completed pursuant to Section 1203c.

(c) If a defendant is not represented by an attorney, the court shall order the probation officer who makes the probation report to discuss its contents with the defendant.

(d) If a person is convicted of a misdemeanor, the court may either refer the matter to the probation officer for an investigation and a report or summarily pronounce a conditional sentence. If the person was convicted of an offense that requires him or her to register as a sex offender pursuant to Sections 290 to 290.023, inclusive, or if the probation officer recommends that the court, at sentencing, order the offender to register as a sex offender pursuant to Section 290.006, the court shall refer the matter to the probation officer for the purpose of obtaining a report on the results of the State-Authorized Risk Assessment Tool for Sex Offenders administered pursuant to Sections 290.04 to 290.06, inclusive, if applicable, which the court shall consider. If the case is not referred to the probation officer, in sentencing the person, the court may consider any information concerning the person that could have been included in a probation report. The court shall inform the person of the information to be considered and permit him or her to answer or controvert the information. For this purpose, upon the request of the person, the court shall grant a continuance before the judgment is pronounced.

(e) Except in unusual cases where the interests of justice would best be served if the person is granted probation, probation shall not be granted to any of the following persons:

(1) Unless the person had a lawful right to carry a deadly weapon, other than a firearm, at the time of the perpetration of the crime or his or her arrest, any person who has been convicted of arson, robbery, carjacking, burglary, burglary with explosives, rape with force or violence, torture, aggravated mayhem, murder, attempt to commit murder, trainwrecking, kidnapping, escape from the state prison, or a conspiracy to commit one or more of those crimes and who was armed with the weapon at either of those times.

(2) Any person who used, or attempted to use, a deadly weapon upon a human being in connection with the perpetration of the crime of which he or she has been convicted.

(3) Any person who willfully inflicted great bodily injury or torture in the perpetration of the crime of which he or she has been convicted.

(4) Any person who has been previously convicted twice in this state of a felony or in any other place of a public offense which, if committed in this state, would have been punishable as a felony.

(5) Unless the person has never been previously convicted once in this state of a felony or in any other place of a public offense which, if committed in this state, would have been punishable as a felony, any person who has been convicted of burglary with explosives, rape with force or violence, torture, aggravated mayhem, murder, attempt to commit murder, trainwrecking, extortion, kidnapping, escape from the state prison, a violation of Section 286, 288, 288a, or 288.5, or a conspiracy to commit one or more of those crimes.

(6) Any person who has been previously convicted once in this state of a felony or in any other place of a public offense which, if committed in this state, would have been punishable as a felony, if he or she committed any of the following acts:

(A) Unless the person had a lawful right to carry a deadly weapon at the time of the perpetration of the previous crime or his or her arrest for the previous crime, he or she was armed with a weapon at either of those times.

(B) The person used, or attempted to use, a deadly weapon upon a human being in connection with the perpetration of the previous crime.

(C) The person willfully inflicted great bodily injury or torture in the perpetration of the previous crime.

(7) Any public official or peace officer of this state or any city, county, or other political subdivision who, in the discharge of the duties of his or her public office or employment, accepted or gave or offered to accept or give any bribe, embezzled public money, or was guilty of extortion.

(8) Any person who knowingly furnishes or gives away phencyclidine.

(9) Any person who intentionally inflicted great bodily injury in the commission of arson under subdivision (a) of Section 451 or who intentionally set fire to, burned, or caused the burning of, an inhabited structure or inhabited property in violation of subdivision (b) of Section 451.

(10) Any person who, in the commission of a felony, inflicts great bodily injury or causes the death of a human being by the discharge of a firearm from or at an occupied motor vehicle proceeding on a public street or highway.

(11) Any person who possesses a short-barreled rifle or a short-barreled shotgun under Section 33215, a machinegun under Section 32625, or a silencer under Section 33410.

(12) Any person who is convicted of violating Section 8101 of the Welfare and Institutions Code.

(13) Any person who is described in subdivision (b) or (c) of Section 27590.

(f) When probation is granted in a case which comes within subdivision (e), the court shall specify on the record and shall enter on the minutes the circumstances indicating that the interests of justice would best be served by that disposition.

(g) If a person is not eligible for probation, the judge shall refer the matter to the probation officer for an investigation of the facts relevant to determination of the amount of a restitution fine pursuant to subdivision (b) of Section 1202.4 in all cases where the determination is applicable. The judge, in his or her discretion, may direct the probation officer to investigate all facts relevant to the sentencing of the person. Upon that referral, the probation officer shall immediately investigate the circumstances surrounding the crime and the prior record and history of the person and make a written report to the court of his or her findings. The findings shall include a recommendation of the amount of the restitution fine as provided in subdivision (b) of Section 1202.4.

(h) If a defendant is convicted of a felony and a probation report is prepared pursuant to subdivision (b) or (g), the probation officer may obtain and include in the report a statement of the comments of the victim concerning the offense. The court may direct the probation officer not to obtain a statement if the victim has in fact testified at any of the court proceedings concerning the offense.

(i) A probationer shall not be released to enter another state unless his or her case has been referred to the Administrator of the Interstate Probation and Parole Compacts, pursuant to the Uniform Act for Out-of-State Probationer or Parolee Supervision (Article 3 (commencing with Section 11175) of Chapter 2 of Title 1 of Part 4) and the probationer has reimbursed the county that has jurisdiction over his or her probation case the reasonable costs of processing his or her request for interstate compact supervision. The amount and method of reimbursement shall be in accordance with Section 1203.1b.

(j) In any court where a county financial evaluation officer is available, in addition to referring the matter to the probation officer, the court may order the defendant to appear before the county financial evaluation officer for a financial evaluation of the defendant s ability to pay restitution, in which case the county financial evaluation officer shall report his or her findings regarding restitution and other court-related costs to the probation officer on the question of the defendant s ability to pay those costs.

Any order made pursuant to this subdivision may be enforced as a violation of the terms and conditions of probation upon willful failure to pay and at the discretion of the court, may be enforced in the same manner as a judgment in a civil action, if any balance remains unpaid at the end of the defendant s probationary period.

(k) Probation shall not be granted to, nor shall the execution of, or imposition of sentence be suspended for, any person who is convicted of a violent felony, as defined in subdivision (c) of Section 667.5, or a serious felony, as defined in subdivision (c) of Section 1192.7, and who was on probation for a felony offense at the time of the commission of the new felony offense.

(Amended by Stats. 2013, Ch. 28, Sec. 45. Effective June 27, 2013.)



1203.01

(a) Immediately after judgment has been pronounced, the judge and the district attorney, respectively, may cause to be filed with the clerk of the court a brief statement of their views respecting the person convicted or sentenced and the crime committed, together with any reports the probation officer may have filed relative to the prisoner. The judge and district attorney shall cause those statements to be filed if no probation officer s report has been filed. The attorney for the defendant and the law enforcement agency that investigated the case may likewise file with the clerk of the court statements of their views respecting the defendant and the crime of which he or she was convicted. Immediately after the filing of those statements and reports, the clerk of the court shall mail a copy thereof, certified by that clerk, with postage prepaid, addressed to the Department of Corrections and Rehabilitation at the prison or other institution to which the person convicted is delivered. The clerk shall also mail a copy of any statement submitted by the court, district attorney, or law enforcement agency, pursuant to this section, with postage prepaid, addressed to the attorney for the defendant, if any, and to the defendant, in care of the Department of Corrections and Rehabilitation, and a copy of any statement submitted by the attorney for the defendant, with postage prepaid, shall be mailed to the district attorney.

(b) (1) In all cases in which the judgment imposed includes a sentence of death or an indeterminate term with or without the possibility of parole, the clerk shall, within 60 days after judgment has been pronounced, mail with postage prepaid, to the prison or other institution to which the person convicted is delivered, a copy of the charging documents, a copy of waiver and plea forms, if any, the transcript of the proceedings at the time of the defendant s guilty or nolo contendere plea, if the defendant pleaded guilty or nolo contendere, and the transcript of the proceedings at the time of sentencing.

(2) In all other cases not described in paragraph (1), the clerk shall mail with postage prepaid, to the prison or other institution to which the person convicted is delivered, a copy of the charging documents, a copy of the waiver and plea forms, if any, and upon written request by the Department of Corrections and Rehabilitation or by an inmate, or by his or her counsel, for, among other purposes on a particular case, appeals, review of custody credits and release dates, and restitution orders, the transcript of the proceedings at the time of the defendant s guilty or nolo contendere plea, if the defendant pleaded guilty or nolo contendere, and the transcript of the proceedings at the time of sentencing.

(Amended by Stats. 2011, Ch. 193, Sec. 7. Effective August 30, 2011.)



1203.016

(a) Notwithstanding any other provision of law, the board of supervisors of any county may authorize the correctional administrator, as defined in subdivision (h), to offer a program under which inmates committed to a county jail or other county correctional facility or granted probation, or inmates participating in a work furlough program, may voluntarily participate or involuntarily be placed in a home detention program during their sentence in lieu of confinement in the county jail or other county correctional facility or program under the auspices of the probation officer.

(b) The board of supervisors, in consultation with the correctional administrator, may prescribe reasonable rules and regulations under which a home detention program may operate. As a condition of participation in the home detention program, the inmate shall give his or her consent in writing to participate in the home detention program and shall in writing agree to comply or, for involuntary participation, the inmate shall be informed in writing that he or she shall comply, with the rules and regulations of the program, including, but not limited to, the following rules:

(1) The participant shall remain within the interior premises of his or her residence during the hours designated by the correctional administrator.

(2) The participant shall admit any person or agent designated by the correctional administrator into his or her residence at any time for purposes of verifying the participant s compliance with the conditions of his or her detention.

(3) The participant shall agree to the use of electronic monitoring, which may include global positioning system devices or other supervising devices for the purpose of helping to verify his or her compliance with the rules and regulations of the home detention program. The devices shall not be used to eavesdrop or record any conversation, except a conversation between the participant and the person supervising the participant which is to be used solely for the purposes of voice identification.

(4) The participant shall agree that the correctional administrator in charge of the county correctional facility from which the participant was released may, without further order of the court, immediately retake the person into custody to serve the balance of his or her sentence if the electronic monitoring or supervising devices are unable for any reason to properly perform their function at the designated place of home detention, if the person fails to remain within the place of home detention as stipulated in the agreement, if the person willfully fails to pay fees to the provider of electronic home detention services, as stipulated in the agreement, subsequent to the written notification of the participant that the payment has not been received and that return to custody may result, or if the person for any other reason no longer meets the established criteria under this section. A copy of the agreement shall be delivered to the participant and a copy retained by the correctional administrator.

(c) Whenever the peace officer supervising a participant has reasonable cause to believe that the participant is not complying with the rules or conditions of the program, or that the electronic monitoring devices are unable to function properly in the designated place of confinement, the peace officer may, under general or specific authorization of the correctional administrator, and without a warrant of arrest, retake the person into custody to complete the remainder of the original sentence.

(d) Nothing in this section shall be construed to require the correctional administrator to allow a person to participate in this program if it appears from the record that the person has not satisfactorily complied with reasonable rules and regulations while in custody. A person shall be eligible for participation in a home detention program only if the correctional administrator concludes that the person meets the criteria for release established under this section and that the person s participation is consistent with any reasonable rules and regulations prescribed by the board of supervisors or the administrative policy of the correctional administrator.

(1) The rules and regulations and administrative policy of the program shall be written and reviewed on an annual basis by the county board of supervisors and the correctional administrator. The rules and regulations shall be given to or made available to any participant upon request.

(2) The correctional administrator, or his or her designee, shall have the sole discretionary authority to permit program participation as an alternative to physical custody. All persons referred or recommended by the court to participate in the home detention program pursuant to subdivision (e) who are denied participation or all persons removed from program participation shall be notified in writing of the specific reasons for the denial or removal. The notice of denial or removal shall include the participant s appeal rights, as established by program administrative policy.

(e) The court may recommend or refer a person to the correctional administrator for consideration for placement in the home detention program. The recommendation or referral of the court shall be given great weight in the determination of acceptance or denial. At the time of sentencing or at any time that the court deems it necessary, the court may restrict or deny the defendant s participation in a home detention program.

(f) The correctional administrator may permit home detention program participants to seek and retain employment in the community, attend psychological counseling sessions or educational or vocational training classes, or seek medical and dental assistance. Willful failure of the program participant to return to the place of home detention not later than the expiration of any period of time during which he or she is authorized to be away from the place of home detention pursuant to this section and unauthorized departures from the place of home detention are punishable as provided in Section 4532.

(g) The board of supervisors may prescribe a program administrative fee to be paid by each home detention participant that shall be determined according to his or her ability to pay. Inability to pay all or a portion of the program fees shall not preclude participation in the program, and eligibility shall not be enhanced by reason of ability to pay. All program administration and supervision fees shall be administered in compliance with Section 1208.2.

(h) As used in this section, Correctional administrator means the sheriff, probation officer, or director of the county department of corrections.

(i) Notwithstanding any other law, the police department of a city where an office is located to which persons on an electronic monitoring program report may request the county correctional administrator to provide information concerning those persons. This information shall be limited to the name, address, date of birth, and offense committed by the home detainee. Any information received by a police department pursuant to this paragraph shall be used only for the purpose of monitoring the impact of home detention programs on the community.

(j) It is the intent of the Legislature that home detention programs established under this section maintain the highest public confidence, credibility, and public safety. In the furtherance of these standards, the following shall apply:

(1) The correctional administrator, with the approval of the board of supervisors, may administer a home detention program pursuant to written contracts with appropriate public or private agencies or entities to provide specified program services. No public or private agency or entity may operate a home detention program in any county without a written contract with that county s correctional administrator. However, this does not apply to the use of electronic monitoring by the Department of Corrections and Rehabilitation. No public or private agency or entity entering into a contract may itself employ any person who is in the home detention program.

(2) Program acceptance shall not circumvent the normal booking process for sentenced offenders. All home detention program participants shall be supervised.

(3) (A) All privately operated home detention programs shall be under the jurisdiction of, and subject to the terms and conditions of the contract entered into with, the correctional administrator.

(B) Each contract shall include, but not be limited to, all of the following:

(i) A provision whereby the private agency or entity agrees to operate in compliance with any available standards promulgated by state correctional agencies and bodies, including the Corrections Standards Authority, and all statutory provisions and mandates, state and county, as appropriate and applicable to the operation of home detention programs and the supervision of sentenced offenders in a home detention program.

(ii) A provision that clearly defines areas of respective responsibility and liability of the county and the private agency or entity.

(iii) A provision that requires the private agency or entity to demonstrate evidence of financial responsibility, submitted and approved by the board of supervisors, in amounts and under conditions sufficient to fully indemnify the county for reasonably foreseeable public liability, including legal defense costs, that may arise from, or be proximately caused by, acts or omissions of the contractor. The contract shall provide for annual review by the correctional administrator to ensure compliance with requirements set by the board of supervisors and for adjustment of the financial responsibility requirements if warranted by caseload changes or other factors.

(iv) A provision that requires the private agency or entity to provide evidence of financial responsibility, such as certificates of insurance or copies of insurance policies, prior to commencing any operations pursuant to the contract or at any time requested by the board of supervisors or correctional administrator.

(v) A provision that permits the correctional administrator to immediately terminate the contract with a private agency or entity at any time that the contractor fails to demonstrate evidence of financial responsibility.

(C) All privately operated home detention programs shall comply with all appropriate, applicable ordinances and regulations specified in subdivision (a) of Section 1208.

(D) The board of supervisors, the correctional administrator, and the designee of the correctional administrator shall comply with Section 1090 of the Government Code in the consideration, making, and execution of contracts pursuant to this section.

(E) The failure of the private agency or entity to comply with statutory provisions and requirements or with the standards established by the contract and with the correctional administrator may be sufficient cause to terminate the contract.

(F) Upon the discovery that a private agency or entity with whom there is a contract is not in compliance pursuant to this paragraph, the correctional administrator shall give 60 days notice to the director of the private agency or entity that the contract may be canceled if the specified deficiencies are not corrected.

(G) Shorter notice may be given or the contract may be canceled without notice whenever a serious threat to public safety is present because the private agency or entity has failed to comply with this section.

(k) For purposes of this section, evidence of financial responsibility may include, but is not limited to, certified copies of any of the following:

(1) A current liability insurance policy.

(2) A current errors and omissions insurance policy.

(3) A surety bond.

(Amended by Stats. 2011, Ch. 15, Sec. 454. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



1203.017

(a) Notwithstanding any other provision of law, upon determination by the correctional administrator that conditions in a jail facility warrant the necessity of releasing sentenced misdemeanor inmates prior to them serving the full amount of a given sentence due to lack of jail space, the board of supervisors of any county may authorize the correctional administrator to offer a program under which inmates committed to a county jail or other county correctional facility or granted probation, or inmates participating in a work furlough program, may be required to participate in an involuntary home detention program, which shall include electronic monitoring, during their sentence in lieu of confinement in the county jail or other county correctional facility or program under the auspices of the probation officer. Under this program, one day of participation shall be in lieu of one day of incarceration. Participants in the program shall receive any sentence reduction credits that they would have received had they served their sentences in a county correctional facility.

(b) The board of supervisors may prescribe reasonable rules and regulations under which an involuntary home detention program may operate. The inmate shall be informed in writing that he or she shall comply with the rules and regulations of the program, including, but not limited to, the following rules:

(1) The participant shall remain within the interior premises of his or her residence during the hours designated by the correctional administrator.

(2) The participant shall admit any peace officer designated by the correctional administrator into his or her residence at any time for purposes of verifying the participant s compliance with the conditions of his or her detention.

(3) The use of electronic monitoring may include global positioning system devices or other supervising devices for the purpose of helping to verify his or her compliance with the rules and regulations of the home detention program. The devices shall not be used to eavesdrop or record any conversation, except a conversation between the participant and the person supervising the participant which is to be used solely for the purposes of voice identification.

(4) The correctional administrator in charge of the county correctional facility from which the participant was released may, without further order of the court, immediately retake the person into custody to serve the balance of his or her sentence if the electronic monitoring or supervising devices are unable for any reason to properly perform their function at the designated place of home detention, if the person fails to remain within the place of home detention as stipulated in the agreement, or if the person for any other reason no longer meets the established criteria under this section.

(c) Whenever the peace officer supervising a participant has reasonable cause to believe that the participant is not complying with the rules or conditions of the program, or that the electronic monitoring devices are unable to function properly in the designated place of confinement, the peace officer may, under general or specific authorization of the correctional administrator, and without a warrant of arrest, retake the person into custody to complete the remainder of the original sentence.

(d) Nothing in this section shall be construed to require the correctional administrator to allow a person to participate in this program if it appears from the record that the person has not satisfactorily complied with reasonable rules and regulations while in custody. A person shall be eligible for participation in a home detention program only if the correctional administrator concludes that the person meets the criteria for release established under this section and that the person s participation is consistent with any reasonable rules and regulations prescribed by the board of supervisors or the administrative policy of the correctional administrator.

(1) The rules and regulations and administrative policy of the program shall be written and reviewed on an annual basis by the county board of supervisors and the correctional administrator. The rules and regulations shall be given to or made available to any participant upon request.

(2) The correctional administrator, or his or her designee, shall have the sole discretionary authority to permit program participation as an alternative to physical custody. All persons referred or recommended by the court to participate in the home detention program pursuant to subdivision (e) who are denied participation or all persons removed from program participation shall be notified in writing of the specific reasons for the denial or removal. The notice of denial or removal shall include the participant s appeal rights, as established by program administrative policy.

(e) The court may recommend or refer a person to the correctional administrator for consideration for placement in the home detention program. The recommendation or referral of the court shall be given great weight in the determination of acceptance or denial. At the time of sentencing or at any time that the court deems it necessary, the court may restrict or deny the defendant s participation in a home detention program.

(f) The correctional administrator may permit home detention program participants to seek and retain employment in the community, attend psychological counseling sessions or educational or vocational training classes, or seek medical and dental assistance. Willful failure of the program participant to return to the place of home detention not later than the expiration of any period of time during which he or she is authorized to be away from the place of home detention pursuant to this section and unauthorized departures from the place of home detention are punishable as provided in Section 4532.

(g) As used in this section, correctional administrator means the sheriff, probation officer, or director of the county department of corrections.

(h) (1) Notwithstanding any other law, the correctional administrator shall provide the information specified in paragraph (2) regarding persons on involuntary home detention to the Corrections Standards Authority, and upon request, shall provide that information to the law enforcement agency of a city or unincorporated area where an office is located to which persons on involuntary home detention report.

(2) The information required by paragraph (1) shall consist of the following:

(A) The participant s name, address, and date of birth.

(B) The offense committed by the participant.

(C) The period of time the participant will be placed on home detention.

(D) Whether the participant successfully completed the prescribed period of home detention or was returned to a county correctional facility, and if the person was returned to a county correctional facility, the reason for that return.

(E) The gender and ethnicity of the participant.

(3) Any information received by a police department pursuant to this subdivision shall be used only for the purpose of monitoring the impact of home detention programs on the community.

(i) It is the intent of the Legislature that home detention programs established under this section maintain the highest public confidence, credibility, and public safety. In the furtherance of these standards, the following shall apply:

(1) The correctional administrator, with the approval of the board of supervisors, may administer a home detention program pursuant to written contracts with appropriate public or private agencies or entities to provide specified program services. No public or private agency or entity may operate a home detention program in any county without a written contract with that county s correctional administrator. However, this does not apply to the use of electronic monitoring by the Department of Corrections and Rehabilitation as established in Section 3004. No public or private agency or entity entering into a contract may itself employ any person who is in the home detention program.

(2) Program acceptance shall not circumvent the normal booking process for sentenced offenders. All home detention program participants shall be supervised.

(3) (A) All privately operated home detention programs shall be under the jurisdiction of, and subject to the terms and conditions of the contract entered into with, the correctional administrator.

(B) Each contract shall include, but not be limited to, all of the following:

(i) A provision whereby the private agency or entity agrees to operate in compliance with any available standards promulgated by state correctional agencies and bodies, including the Corrections Standards Authority, and all statutory provisions and mandates, state and county, as appropriate and applicable to the operation of home detention programs and the supervision of sentenced offenders in a home detention program.

(ii) A provision that clearly defines areas of respective responsibility and liability of the county and the private agency or entity.

(iii) A provision that requires the private agency or entity to demonstrate evidence of financial responsibility, submitted and approved by the board of supervisors, in amounts and under conditions sufficient to fully indemnify the county for reasonably foreseeable public liability, including legal defense costs, that may arise from, or be proximately caused by, acts or omissions of the contractor. The contract shall provide for annual review by the correctional administrator to ensure compliance with requirements set by the board of supervisors and for adjustment of the financial responsibility requirements if warranted by caseload changes or other factors.

(iv) A provision that requires the private agency or entity to provide evidence of financial responsibility, such as certificates of insurance or copies of insurance policies, prior to commencing any operations pursuant to the contract or at any time requested by the board of supervisors or correctional administrator.

(v) A provision that permits the correctional administrator to immediately terminate the contract with a private agency or entity at any time that the contractor fails to demonstrate evidence of financial responsibility.

(C) All privately operated home detention programs shall comply with all appropriate, applicable ordinances and regulations specified in subdivision (a) of Section 1208.

(D) The board of supervisors, the correctional administrator, and the designee of the correctional administrator shall comply with Section 1090 of the Government Code in the consideration, making, and execution of contracts pursuant to this section.

(E) The failure of the private agency or entity to comply with statutory provisions and requirements or with the standards established by the contract and with the correctional administrator may be sufficient cause to terminate the contract.

(F) Upon the discovery that a private agency or entity with whom there is a contract is not in compliance pursuant to this paragraph, the correctional administrator shall give 60 days notice to the director of the private agency or entity that the contract may be canceled if the specified deficiencies are not corrected.

(G) Shorter notice may be given or the contract may be canceled without notice whenever a serious threat to public safety is present because the private agency or entity has failed to comply with this section.

(j) Inmates participating in this program shall not be charged fees or costs for the program.

(k) For purposes of this section, evidence of financial responsibility may include, but is not limited to, certified copies of any of the following:

(1) A current liability insurance policy.

(2) A current errors and omissions insurance policy.

(3) A surety bond.

(Added by Stats. 2007, Ch. 252, Sec. 1. Effective September 26, 2007.)



1203.018

(a) Notwithstanding any other law, this section shall only apply to inmates being held in lieu of bail and on no other basis.

(b) Notwithstanding any other law, the board of supervisors of any county may authorize the correctional administrator, as defined in paragraph (1) of subdivision (k), to offer a program under which inmates being held in lieu of bail in a county jail or other county correctional facility may participate in an electronic monitoring program if the conditions specified in subdivision (c) are met.

(c) (1) In order to qualify for participation in an electronic monitoring program pursuant to this section, the inmate must be an inmate with no holds or outstanding warrants to whom one of the following circumstances applies:

(A) The inmate has been held in custody for at least 30 calendar days from the date of arraignment pending disposition of only misdemeanor charges.

(B) The inmate has been held in custody pending disposition of charges for at least 60 calendar days from the date of arraignment.

(C) The inmate is appropriate for the program based on a determination by the correctional administrator that the inmate s participation would be consistent with the public safety interests of the community.

(2) All participants shall be subject to discretionary review for eligibility and compliance by the correctional administrator consistent with this section.

(d) The board of supervisors, after consulting with the sheriff and district attorney, may prescribe reasonable rules and regulations under which an electronic monitoring program pursuant to this section may operate. As a condition of participation in the electronic monitoring program, the participant shall give his or her consent in writing to participate and shall agree in writing to comply with the rules and regulations of the program, including, but not limited to, all of the following:

(1) The participant shall remain within the interior premises of his or her residence during the hours designated by the correctional administrator.

(2) The participant shall admit any person or agent designated by the correctional administrator into his or her residence at any time for purposes of verifying the participant s compliance with the conditions of his or her detention.

(3) The electronic monitoring may include global positioning system devices or other supervising devices for the purpose of helping to verify the participant s compliance with the rules and regulations of the electronic monitoring program. The electronic devices shall not be used to eavesdrop or record any conversation, except a conversation between the participant and the person supervising the participant to be used solely for the purposes of voice identification.

(4) The correctional administrator in charge of the county correctional facility from which the participant was released may, without further order of the court, immediately retake the person into custody if the electronic monitoring or supervising devices are unable for any reason to properly perform their function at the designated place of home detention, if the person fails to remain within the place of home detention as stipulated in the agreement, if the person willfully fails to pay fees to the provider of electronic home detention services, as stipulated in the agreement, subsequent to the written notification of the participant that the payment has not been received and that return to custody may result, or if the person for any other reason no longer meets the established criteria under this section.

(5) A copy of the signed consent to participate and a copy of the agreement to comply with the rules and regulations shall be provided to the participant and a copy shall be retained by the correctional administrator.

(e) The rules and regulations and administrative policy of the program shall be reviewed on an annual basis by the county board of supervisors and the correctional administrator. The rules and regulations shall be given to every participant.

(f) Whenever the peace officer supervising a participant has reasonable cause to believe that the participant is not complying with the rules or conditions of the program, or that the electronic monitoring devices are unable to function properly in the designated place of confinement, the peace officer may, under general or specific authorization of the correctional administrator, and without a warrant of arrest, retake the person into custody.

(g) (1) Nothing in this section shall be construed to require the correctional administrator to allow a person to participate in this program if it appears from the record that the person has not satisfactorily complied with reasonable rules and regulations while in custody. A person shall be eligible for participation in an electronic monitoring program only if the correctional administrator concludes that the person meets the criteria for release established under this section and that the person s participation is consistent with any reasonable rules and regulations prescribed by the board of supervisors or the administrative policy of the correctional administrator.

(2) The correctional administrator, or his or her designee, shall have discretionary authority consistent with this section to permit program participation as an alternative to physical custody. All persons approved by the correctional administrator to participate in the electronic monitoring program pursuant to subdivision (c) who are denied participation and all persons removed from program participation shall be notified in writing of the specific reasons for the denial or removal. The notice of denial or removal shall include the participant s appeal rights, as established by program administrative policy.

(h) The correctional administrator may permit electronic monitoring program participants to seek and retain employment in the community, attend psychological counseling sessions or educational or vocational training classes, or seek medical and dental assistance.

(i) Willful failure of the program participant to return to the place of home detention prior to the expiration of any period of time during which he or she is authorized to be away from the place of home detention pursuant to this section and unauthorized departures from the place of home detention is punishable pursuant to Section 4532.

(j) The board of supervisors may prescribe a program administrative fee to be paid by each electronic monitoring participant.

(k) For purposes of this section, the following terms have the following meanings:

(1) Correctional administrator means the sheriff, probation officer, or director of the county department of corrections.

(2) Electronic monitoring program includes, but is not limited to, home detention programs, work furlough programs, and work release programs.

(l) Notwithstanding any other law, upon request of a local law enforcement agency with jurisdiction over the location where a participant in an electronic monitoring program is placed, the correctional administrator shall provide the following information regarding participants in the electronic monitoring program:

(1) The participant s name, address, and date of birth.

(2) The offense or offenses alleged to have been committed by the participant.

(3) The period of time the participant will be placed on home detention.

(4) Whether the participant successfully completed the prescribed period of home detention or was returned to a county correctional facility, and if the person was returned to a county correctional facility, the reason for the return.

(5) The gender and ethnicity of the participant.

(m) Any information received by a law enforcement agency pursuant to subdivision (l) shall be used only for the purpose of monitoring the impact of home electronic monitoring programs in the community.

(n) It is the intent of the Legislature that electronic monitoring programs established under this section maintain the highest public confidence, credibility, and public safety. In the furtherance of these standards, the following shall apply:

(1) The correctional administrator, with the approval of the board of supervisors, may administer an electronic monitoring program as provided in this section pursuant to written contracts with appropriate public or private agencies or entities to provide specified program services. No public or private agency or entity may operate a home detention program pursuant to this section in any county without a written contract with that county s correctional administrator. No public or private agency or entity entering into a contract pursuant to this subdivision may itself employ any person who is in the electronic monitoring program.

(2) Program participants shall undergo the normal booking process for arrestees entering the jail. All electronic monitoring program participants shall be supervised.

(3) (A) All privately operated electronic monitoring programs shall be under the jurisdiction of, and subject to the terms and conditions of the contract entered into with, the correctional administrator.

(B) Each contract specified in subparagraph (A) shall include, but not be limited to, all of the following:

(i) A provision whereby the private agency or entity agrees to operate in compliance with any available standards and all state and county laws applicable to the operation of electronic monitoring programs and the supervision of offenders in an electronic monitoring program.

(ii) A provision that clearly defines areas of respective responsibility and liability of the county and the private agency or entity.

(iii) A provision that requires the private agency or entity to demonstrate evidence of financial responsibility, submitted to and approved by the board of supervisors, in amounts and under conditions sufficient to fully indemnify the county for reasonably foreseeable public liability, including legal defense costs that may arise from, or be proximately caused by, acts or omissions of the contractor.

(iv) A provision that requires the private agency or entity to provide evidence of financial responsibility, such as certificates of insurance or copies of insurance policies, prior to commencing any operations pursuant to the contract or at any time requested by the board of supervisors or correctional administrator.

(v) A provision that requires an annual review by the correctional administrator to ensure compliance with requirements set by the board of supervisors and for adjustment of the financial responsibility requirements if warranted by caseload changes or other factors.

(vi) A provision that permits the correctional administrator to immediately terminate the contract with a private agency or entity at any time that the contractor fails to demonstrate evidence of financial responsibility.

(C) All privately operated electronic monitoring programs shall comply with all applicable ordinances and regulations specified in subdivision (a) of Section 1208.

(D) The board of supervisors, the correctional administrator, and the designee of the correctional administrator shall comply with Section 1090 of the Government Code in the consideration, making, and execution of contracts pursuant to this section.

(E) The failure of the private agency or entity to comply with state or county laws or with the standards established by the contract with the correctional administrator shall constitute cause to terminate the contract.

(F) Upon the discovery that a private agency or entity with which there is a contract is not in compliance with this paragraph, the correctional administrator shall give 60 days notice to the director of the private agency or entity that the contract may be canceled if the specified deficiencies are not corrected.

(G) Shorter notice may be given or the contract may be canceled without notice whenever a serious threat to public safety is present because the private agency or entity has failed to comply with this section.

(H) For purposes of this section, evidence of financial responsibility may include, but is not limited to, certified copies of any of the following:

(i) A current liability insurance policy.

(ii) A current errors and omissions insurance policy.

(iii) A surety bond.

(Amended by Stats. 2012, Ch. 43, Sec. 29. Effective June 27, 2012.)



1203.02

The court, or judge thereof, in granting probation to a defendant convicted of any of the offenses enumerated in Section 290 of this code shall inquire into the question whether the defendant at the time the offense was committed was intoxicated or addicted to the excessive use of alcoholic liquor or beverages at that time or immediately prior thereto, and if the court, or judge thereof, believes that the defendant was so intoxicated, or so addicted, such court, or judge thereof, shall require as a condition of such probation that the defendant totally abstain from the use of alcoholic liquor or beverages.

(Amended by Stats. 1951, Ch. 1608.)



1203.03

(a) In any case in which a defendant is convicted of an offense punishable by imprisonment in the state prison, the court, if it concludes that a just disposition of the case requires such diagnosis and treatment services as can be provided at a diagnostic facility of the Department of Corrections, may order that defendant be placed temporarily in such facility for a period not to exceed 90 days, with the further provision in such order that the Director of the Department of Corrections report to the court his diagnosis and recommendations concerning the defendant within the 90-day period.

(b) The Director of the Department of Corrections shall, within the 90 days, cause defendant to be observed and examined and shall forward to the court his diagnosis and recommendation concerning the disposition of defendant s case. Such diagnosis and recommendation shall be embodied in a written report and copies of the report shall be served only upon the defendant or his counsel, the probation officer, and the prosecuting attorney by the court receiving such report. After delivery of the copies of the report, the information contained therein shall not be disclosed to anyone else without the consent of the defendant. After disposition of the case, all copies of the report, except the one delivered to the defendant or his counsel, shall be filed in a sealed file and shall be available thereafter only to the defendant or his counsel, the prosecuting attorney, the court, the probation officer, or the Department of Corrections.

(c) Notwithstanding subdivision (b), the probation officer may retain a copy of the report for the purpose of supervision of the defendant if the defendant is placed on probation by the court. The report and information contained therein shall be confidential and shall not be disclosed to anyone else without the written consent of the defendant. Upon the completion or termination of probation, the copy of the report shall be returned by the probation officer to the sealed file prescribed in subdivision (b).

(d) The Department of Corrections shall designate the place to which a person referred to it under the provisions of this section shall be transported. After the receipt of any such person, the department may return the person to the referring court if the director of the department, in his discretion, determines that the staff and facilities of the department are inadequate to provide such services.

(e) The sheriff of the county in which an order is made placing a defendant in a diagnostic facility pursuant to this section, or any other peace officer designated by the court, shall execute the order placing such defendant in the center or returning him therefrom to the court. The expense of such sheriff or other peace officer incurred in executing such order is a charge upon the county in which the court is situated.

(f) It is the intention of the Legislature that the diagnostic facilities made available to the counties by this section shall only be used for the purposes designated and not in lieu of sentences to local facilities.

(g) Time spent by a defendant in confinement in a diagnostic facility of the Department of Corrections pursuant to this section or as an inpatient of the California Rehabilitation Center shall be credited on the term of imprisonment in state prison, if any, to which defendant is sentenced in the case.

(h) In any case in which a defendant has been placed in a diagnostic facility pursuant to this section and, in the course of his confinement, he is determined to be suffering from a remediable condition relevant to his criminal conduct, the department may, with the permission of defendant, administer treatment for such condition. If such treatment will require a longer period of confinement than the period for which defendant was placed in the diagnostic facility, the Director of Corrections may file with the court which placed defendant in the facility a petition for extension of the period of confinement, to which shall be attached a writing signed by defendant giving his consent to the extension. If the court finds the petition and consent in order, it may order the extension, and transmit a copy of the order to the Director of Corrections.

(Amended by Stats. 1977, Ch. 165.)



1203.045

(a) Except in unusual cases where the interests of justice would best be served if the person is granted probation, probation shall not be granted to any person convicted of a crime of theft of an amount exceeding one hundred thousand dollars ($100,000).

(b) The fact that the theft was of an amount exceeding one hundred thousand dollars ($100,000) shall be alleged in the accusatory pleading, and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by plea of guilty or nolo contendere or by trial by the court sitting without a jury.

(c) When probation is granted, the court shall specify on the record and shall enter on the minutes the circumstances indicating that the interests of justice would best be served by such a disposition.

(Added by Stats. 1983, Ch. 327, Sec. 1.)



1203.046

(a) Except in unusual cases where the interests of justice would best be served if the person is granted probation, probation shall not be granted to any person who is convicted of violating Section 653j by using, soliciting, inducing, encouraging, or intimidating a minor to commit a felony in violation of that section.

(b) When probation is granted pursuant to subdivision (a), the court shall specify on the record and shall enter into the minutes the circumstances indicating that the interests of justice would best be served by that disposition.

(Amended by Stats. 1989, Ch. 897, Sec. 37.5.)



1203.047

A person convicted of a violation of paragraph (1), (2), (4), or (5) of subdivision (c) of Section 502, or of a felony violation of paragraph (3), (6), (7), or (8) of subdivision (c) of Section 502, or a violation of subdivision (b) of Section 502.7 may be granted probation, but, except in unusual cases where the ends of justice would be better served by a shorter period, the period of probation shall not be less than three years and the following terms shall be imposed. During the period of probation, that person shall not accept employment where that person would use a computer connected by any means to any other computer, except upon approval of the court and notice to and opportunity to be heard by the prosecuting attorney, probation department, prospective employer, and the convicted person. Court approval shall not be given unless the court finds that the proposed employment would not pose a risk to the public.

(Added by Stats. 1989, Ch. 1357, Sec. 3.)



1203.048

(a) Except in unusual cases where the interests of justice would best be served if the person is granted probation, probation shall not be granted to any person convicted of a violation of Section 502 or subdivision (b) of Section 502.7 involving the taking of or damage to property with a value exceeding one hundred thousand dollars ($100,000).

(b) The fact that the value of the property taken or damaged was an amount exceeding one hundred thousand dollars ($100,000) shall be alleged in the accusatory pleading, and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by plea of guilt or nolo contendere or by trial by the court sitting without a jury.

(c) When probation is granted, the court shall specify on the record and shall enter on the minutes the circumstances indicating that the interests of justice would best be served by such a disposition.

(Added by Stats. 1989, Ch. 1357, Sec. 4.)



1203.049

(a) Except in unusual cases where the interest of justice would best be served if the person is granted probation, probation shall not be granted to any person who violates subdivision (f) or (g) of Section 10980 of the Welfare and Institutions Code, when the violation has been committed by means of the electronic transfer of CalFresh benefits, and the amount of the electronically transferred CalFresh benefits exceeds one hundred thousand dollars ($100,000).

(b) The fact that the violation was committed by means of an electronic transfer of CalFresh benefits and the amount of the electronically transferred CalFresh benefits exceeds one hundred thousand dollars ($100,000) shall be alleged in the accusatory pleading, and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by a plea of guilty or nolo contendere or by trial by the court sitting without a jury.

(c) If probation is granted, the court shall specify on the record and shall enter on the minutes the circumstances indicating that the interests of justice would best be served by that disposition of the case.

(Amended by Stats. 2011, Ch. 227, Sec. 16. Effective January 1, 2012.)



1203.05

Any report of the probation officer filed with the court, including any report arising out of a previous arrest of the person who is the subject of the report, may be inspected or copied only as follows:

(a) By any person, from the date judgment is pronounced or probation granted or, in the case of a report arising out of a previous arrest, from the date the subsequent accusatory pleading is filed, to and including 60 days from the date judgment is pronounced or probation is granted, whichever is earlier.

(b) By any person, at any time, by order of the court, upon filing a petition therefor by the person.

(c) By the general public, if the court upon its own motion orders that a report or reports shall be open or that the contents of the report or reports shall be disclosed.

(d) By any person authorized or required by law to inspect or receive copies of the report.

(e) By the district attorney of the county at any time.

(f) By the subject of the report at any time.

(Amended by Stats. 1997, Ch. 128, Sec. 1. Effective January 1, 1998.)



1203.055

(a) Notwithstanding any other law, in sentencing a person convicted of committing or of attempting to commit one or more of the offenses listed in subdivision (b) against a person who is a passenger, operator, driver, or other occupant of any public transit vehicle whether the offense or attempt is committed within the vehicle or directed at the vehicle, the court shall require that the person serve some period of confinement. If probation is granted, it shall be a condition of probation that the person shall be confined in the county jail for some period of time. If the time spent in jail prior to arraignment is less than 24 hours, it shall not be considered to satisfy the requirement that some period of confinement be imposed.

As used in this subdivision, public transit vehicle means any motor vehicle, streetcar, trackless trolley, bus, shuttle, light rail system, rapid transit system, subway, train, taxi cab, or jitney, which transports members of the public for hire.

(b) Subdivision (a) applies to the following crimes:

(1) Murder.

(2) A violation of Section 241, 241.3, 241.4, 244, 245, 245.2, or 246.

(3) Robbery, in violation of Section 211.

(4) Kidnapping, in violation of Section 207.

(5) Kidnapping, in violation of Section 209.

(6) Battery, in violation of Section 243, 243.1, or 243.3.

(7) Rape, in violation of Section 261, 262, 264, or 264.1.

(8) Assault with intent to commit rape or sodomy, in violation of Section 220.

(9) Any other offense in which the defendant inflicts great bodily injury on any person other than an accomplice. As used in this paragraph, great bodily injury means great bodily injury as defined in Section 12022.7.

(10) Grand theft, in violation of subdivision (1) of Section 487.

(11) Throwing of a hard substance or shooting a missile at a transit vehicle, in violation of Section 219.2.

(12) Unlawfully causing a fire, in violation of Section 452.

(13) Drawing, exhibiting, or using a firearm or deadly weapon, in violation of Section 417.

(14) A violation of Section 214.

(15) A violation of Section 215.

(16) Kidnapping, in violation of Section 209.5.

(c) Probation shall not be granted to, nor shall the execution or imposition of sentence be suspended for, any person convicted of a felony offense falling within this section if the person has been previously convicted and sentenced pursuant to this section.

(d) (1) The existence of any fact which would make a person ineligible for probation under subdivisions (a) and (c) shall be alleged in the accusatory pleading, and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by a plea of guilty or nolo contendere or by a trial by the court sitting without a jury.

A finding bringing the defendant within this section shall not be stricken pursuant to Section 1385 or any provision of law.

(2) This subdivision does not prohibit the adjournment of criminal proceedings pursuant to Division 3 (commencing with Section 3000) or Division 6 (commencing with Section 6000) of the Welfare and Institutions Code.

(e) The court shall require, as a condition of probation for any person convicted of committing a crime which took place on a public transit vehicle, except in any case in which the court makes a finding and states on the record clear and compelling reasons why the condition would be inappropriate, that the person make restitution to the victim. If restitution is found to be inappropriate, the court shall require as a condition of probation, except in any case in which the court makes a finding and states on the record its reasons that the condition would be inappropriate, that the defendant perform specified community service. Nothing in this subdivision shall be construed to limit the authority of a court to provide additional conditions of probation.

(f) In any case in which a person is convicted of committing a crime which took place on a public transit vehicle, the probation officer shall immediately investigate and report to the court at a specified time whether, as a result of the crime, property damage or loss or personal injury was caused by the defendant, the amount of the damage, loss, or injury, and the feasibility of requiring restitution to be made by the defendant. When a probation report is required pursuant to Section 1203 the information required by this subdivision shall be added to that probation report.

(Amended by Stats. 1994, Ch. 224, Sec. 3. Effective January 1, 1995.)



1203.06

(a) Notwithstanding any other provision of law, probation shall not be granted to, nor shall the execution or imposition of sentence be suspended for, nor shall a finding bringing the defendant within this section be stricken pursuant to Section 1385 for, any of the following persons:

(1) Any person who personally used a firearm during the commission or attempted commission of any of the following crimes:

(A) Murder.

(B) Robbery, in violation of Section 211.

(C) Kidnapping, in violation of Section 207, 209, or 209.5.

(D) Lewd or lascivious act, in violation of Section 288.

(E) Burglary of the first degree, as defined in Section 460.

(F) Rape, in violation of Section 261, 262, or 264.1.

(G) Assault with intent to commit a specified sexual offense, in violation of Section 220.

(H) Escape, in violation of Section 4530 or 4532.

(I) Carjacking, in violation of Section 215.

(J) Aggravated mayhem, in violation of Section 205.

(K) Torture, in violation of Section 206.

(L) Continuous sexual abuse of a child, in violation of Section 288.5.

(M) A felony violation of Section 136.1 or 137.

(N) Sodomy, in violation of Section 286.

(O) Oral copulation, in violation of Section 288a.

(P) Sexual penetration, in violation of Section 289 or 264.1.

(Q) Aggravated sexual assault of a child, in violation of Section 269.

(2) Any person previously convicted of a felony specified in paragraph (1), or assault with intent to commit murder under former Section 217, who is convicted of a subsequent felony and who was personally armed with a firearm at any time during its commission or attempted commission or was unlawfully armed with a firearm at the time of his or her arrest for the subsequent felony.

(3) Aggravated arson, in violation of Section 451.5.

(b) (1) The existence of any fact that would make a person ineligible for probation under subdivision (a) shall be alleged in the accusatory pleading, and either admitted by the defendant in open court, or found to be true by the trier of fact.

(2) As used in subdivision (a), used a firearm means to display a firearm in a menacing manner, to intentionally fire it, to intentionally strike or hit a human being with it, or to use it in any manner that qualifies under Section 12022.5.

(3) As used in subdivision (a), armed with a firearm means to knowingly carry or have available for use a firearm as a means of offense or defense.

(Amended November 7, 2006, by initiative Proposition 83, Sec. 14.)



1203.065

(a) Notwithstanding any other provision of law, probation shall not be granted to, nor shall the execution or imposition of sentence be suspended for, any person who is convicted of violating paragraph (2) or (6) of subdivision (a) of Section 261, Section 264.1, 266h, 266i, 266j, or 269, paragraph (2) or (3) of subdivision (c), or subdivision (d), of Section 286, paragraph (2) or (3) of subdivision (c), or subdivision (d), of Section 288a, Section 288.7, subdivision (a) of Section 289, or subdivision (b) of Section 311.4.

(b) (1) Except in unusual cases where the interests of justice would best be served if the person is granted probation, probation shall not be granted to any person who is convicted of violating paragraph (7) of subdivision (a) of Section 261, subdivision (k) of Section 286, subdivision (k) of Section 288a, subdivision (g) of Section 289, or Section 220 for assault with intent to commit a specified sexual offense.

(2) When probation is granted, the court shall specify on the record and shall enter on the minutes the circumstances indicating that the interests of justice would best be served by the disposition.

(Amended by Stats. 2008, Ch. 599, Sec. 2. Effective January 1, 2009.)



1203.066

(a) Notwithstanding Section 1203 or any other law, probation shall not be granted to, nor shall the execution or imposition of sentence be suspended for, nor shall a finding bringing the defendant within the provisions of this section be stricken pursuant to Section 1385 for, any of the following persons:

(1) A person who is convicted of violating Section 288 or 288.5 when the act is committed by the use of force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person.

(2) A person who caused bodily injury on the child victim in committing a violation of Section 288 or 288.5.

(3) A person who is convicted of a violation of Section 288 or 288.5 and who was a stranger to the child victim or befriended the child victim for the purpose of committing an act in violation of Section 288 or 288.5, unless the defendant honestly and reasonably believed the victim was 14 years of age or older.

(4) A person who used a weapon during the commission of a violation of Section 288 or 288.5.

(5) A person who is convicted of committing a violation of Section 288 or 288.5 and who has been previously convicted of a violation of Section 261, 262, 264.1, 266, 266c, 267, 285, 286, 288, 288.5, 288a, or 289, or of assaulting another person with intent to commit a crime specified in this paragraph in violation of Section 220, or who has been previously convicted in another state of an offense which, if committed or attempted in this state, would constitute an offense enumerated in this paragraph.

(6) A person who violated Section 288 or 288.5 while kidnapping the child victim in violation of Section 207, 209, or 209.5.

(7) A person who is convicted of committing a violation of Section 288 or 288.5 against more than one victim.

(8) A person who, in violating Section 288 or 288.5, has substantial sexual conduct with a victim who is under 14 years of age.

(9) A person who, in violating Section 288 or 288.5, used obscene matter, as defined in Section 311, or matter, as defined in Section 311, depicting sexual conduct, as defined in Section 311.3.

(b) Substantial sexual conduct means penetration of the vagina or rectum of either the victim or the offender by the penis of the other or by any foreign object, oral copulation, or masturbation of either the victim or the offender.

(c) (1) Except for a violation of subdivision (b) of Section 288, this section shall only apply if the existence of any fact required in subdivision (a) is alleged in the accusatory pleading and is either admitted by the defendant in open court, or found to be true by the trier of fact.

(2) For the existence of any fact under paragraph (7) of subdivision (a), the allegation must be made pursuant to this section.

(d) (1) If a person is convicted of a violation of Section 288 or 288.5, and the factors listed in subdivision (a) are not pled or proven, probation may be granted only if the following terms and conditions are met:

(A) If the defendant is a member of the victim s household, the court finds that probation is in the best interest of the child victim.

(B) The court finds that rehabilitation of the defendant is feasible and that the defendant is amenable to undergoing treatment, and the defendant is placed in a recognized treatment program designed to deal with child molestation immediately after the grant of probation or the suspension of execution or imposition of sentence.

(C) If the defendant is a member of the victim s household, probation shall not be granted unless the defendant is removed from the household of the victim until the court determines that the best interests of the victim would be served by his or her return. While removed from the household, the court shall prohibit contact by the defendant with the victim, with the exception that the court may permit supervised contact, upon the request of the director of the court-ordered supervised treatment program, and with the agreement of the victim and the victim s parent or legal guardian, other than the defendant.

(D) If the defendant is not a member of the victim s household, the court shall prohibit the defendant from being placed or residing within one-half mile of the child victim s residence for the duration of the probation term unless the court, on the record, states its reasons for finding that this residency restriction would not serve the best interests of the victim.

(E) The court finds that there is no threat of physical harm to the victim if probation is granted.

(2) The court shall state its reasons on the record for whatever sentence it imposes on the defendant.

(3) The court shall order the psychiatrist or psychologist who is appointed pursuant to Section 288.1 to include a consideration of the factors specified in subparagraphs (A), (B), and (C) of paragraph (1) in making his or her report to the court.

(4) The court shall order the defendant to comply with all probation requirements, including the requirements to attend counseling, keep all program appointments, and pay program fees based upon ability to pay.

(5) No victim shall be compelled to participate in a program or counseling, and no program may condition a defendant s enrollment on participation by the victim.

(e) As used in subdivision (d), the following definitions apply:

(1) Contact with the victim includes all physical contact, being in the presence of the victim, communicating by any means, including by a third party acting on behalf of the defendant, or sending any gifts.

(2) Recognized treatment program means a program that consists of the following components:

(A) Substantial expertise in the treatment of child sexual abuse.

(B) A treatment regimen designed to specifically address the offense.

(C) The ability to serve indigent clients.

(D) Adequate reporting requirements to ensure that all persons who, after being ordered to attend and complete a program, may be identified for either failure to enroll in, or failure to successfully complete, the program, or for the successful completion of the program as ordered. The program shall notify the court and the probation department, in writing, within the period of time and in the manner specified by the court of any person who fails to complete the program. Notification shall be given if the program determines that the defendant is performing unsatisfactorily or if the defendant is not benefiting from the education, treatment, or counseling.

(Amended by Stats. 2011, Ch. 296, Sec. 216. Effective January 1, 2012.)



1203.067

(a) Notwithstanding any other law, before probation may be granted to any person convicted of a felony specified in Section 261, 262, 264.1, 286, 288, 288a, 288.5, or 289, who is eligible for probation, the court shall do all of the following:

(1) Order the defendant evaluated pursuant to Section 1203.03, or similar evaluation by the county probation department.

(2) Conduct a hearing at the time of sentencing to determine if probation of the defendant would pose a threat to the victim. The victim shall be notified of the hearing by the prosecuting attorney and given an opportunity to address the court.

(3) Order any psychiatrist or psychologist appointed pursuant to Section 288.1 to include a consideration of the threat to the victim and the defendant s potential for positive response to treatment in making his or her report to the court. Nothing in this section shall be construed to require the court to order an examination of the victim.

(b) On or after July 1, 2012, the terms of probation for persons placed on formal probation for an offense that requires registration pursuant to Sections 290 to 290.023, inclusive, shall include all of the following:

(1) Persons placed on formal probation prior to July 1, 2012, shall participate in an approved sex offender management program, following the standards developed pursuant to Section 9003, for a period of not less than one year or the remaining term of probation if it is less than one year. The length of the period in the program is to be determined by the certified sex offender management professional in consultation with the probation officer and as approved by the court. Participation in this program applies to every person described without regard to when his or her crime or crimes were committed.

(2) Persons placed on formal probation on or after July 1, 2012, shall successfully complete a sex offender management program, following the standards developed pursuant to Section 9003, as a condition of release from probation. The length of the period in the program shall be not less than one year, up to the entire period of probation, as determined by the certified sex offender management professional in consultation with the probation officer and as approved by the court. Participation in this program applies to each person without regard to when his or her crime or crimes were committed.

(3) Waiver of any privilege against self-incrimination and participation in polygraph examinations, which shall be part of the sex offender management program.

(4) Waiver of any psychotherapist-patient privilege to enable communication between the sex offender management professional and supervising probation officer, pursuant to Section 290.09.

(c) Any defendant ordered to be placed in an approved sex offender management program pursuant to subdivision (b) shall be responsible for paying the expense of his or her participation in the program as determined by the court. The court shall take into consideration the ability of the defendant to pay, and no defendant shall be denied probation because of his or her inability to pay.

(Amended by Stats. 2014, Ch. 611, Sec. 1. Effective September 26, 2014.)



1203.07

(a) Notwithstanding Section 1203, probation shall not be granted to, nor shall the execution or imposition of sentence be suspended for, any of the following persons:

(1) Any person who is convicted of violating Section 11351 of the Health and Safety Code by possessing for sale 14.25 grams or more of a substance containing heroin.

(2) Any person who is convicted of violating Section 11352 of the Health and Safety Code by selling or offering to sell 14.25 grams or more of a substance containing heroin.

(3) Any person convicted of violating Section 11351 of the Health and Safety Code by possessing heroin for sale or convicted of violating Section 11352 of the Health and Safety Code by selling or offering to sell heroin, and who has one or more prior convictions for violating Section 11351 or Section 11352 of the Health and Safety Code.

(4) Any person who is convicted of violating Section 11378.5 of the Health and Safety Code by possessing for sale 14.25 grams or more of any salt or solution of phencyclidine or any of its analogs as specified in paragraph (21), (22), or (23) of subdivision (d) of Section 11054 or in paragraph (3) of subdivision (e) of Section 11055 of the Health and Safety Code, or any of the precursors of phencyclidine as specified in paragraph (2) of subdivision (f) of Section 11055 of the Health and Safety Code.

(5) Any person who is convicted of violating Section 11379.5 of the Health and Safety Code by transporting for sale, importing for sale, or administering, or offering to transport for sale, import for sale, or administer, or by attempting to import for sale or transport for sale, phencyclidine or any of its analogs or precursors.

(6) Any person who is convicted of violating Section 11379.5 of the Health and Safety Code by selling or offering to sell phencyclidine or any of its analogs or precursors.

(7) Any person who is convicted of violating Section 11379.6 of the Health and Safety Code by manufacturing or offering to perform an act involving the manufacture of phencyclidine or any of its analogs or precursors.

As used in this section manufacture refers to the act of any person who manufactures, compounds, converts, produces, derives, processes, or prepares, either directly or indirectly by chemical extraction or independently by means of chemical synthesis.

(8) Any person who is convicted of violating Section 11380 of the Health and Safety Code by using, soliciting, inducing, encouraging, or intimidating a minor to act as an agent to manufacture, compound, or sell any controlled substance specified in subdivision (d) of Section 11054 of the Health and Safety Code, except paragraphs (13), (14), (15), (20), (21), (22), and (23) of subdivision (d), or specified in subdivision (d), (e), or (f) of Section 11055 of the Health and Safety Code, except paragraph (3) of subdivision (e) and subparagraphs (A) and (B) of paragraph (2) of subdivision (f).

(9) Any person who is convicted of violating Section 11380.5 of the Health and Safety Code by the use of a minor as an agent or who solicits, induces, encourages, or intimidates a minor with the intent that the minor shall violate the provisions of Section 11378.5, 11379.5, or 11379.6 of the Health and Safety Code insofar as the violation relates to phencyclidine or any of its analogs or precursors.

(10) Any person who is convicted of violating subdivision (b) of Section 11383 of the Health and Safety Code by possessing piperidine, pyrrolidine, or morpholine, and cyclohexanone, with intent to manufacture phencyclidine or any of its analogs.

(11) Any person convicted of violating Section 11351, 11351.5, or 11378 of the Health and Safety Code by possessing for sale cocaine base, cocaine, or methamphetamine, or convicted of violating Section 11352 or 11379 of the Health and Safety Code, by selling or offering to sell cocaine base, cocaine, or methamphetamine and who has one or more convictions for violating Section 11351, 11351.5, 11352, 11378, 11378.5, 11379, or 11379.5 of the Health and Safety Code. For purposes of prior convictions under Sections 11352, 11379, and 11379.5 of the Health and Safety Code, this subdivision shall not apply to the transportation, offering to transport, or attempting to transport a controlled substance.

(b) The existence of any fact which would make a person ineligible for probation under subdivision (a) shall be alleged in the information or indictment, and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by plea of guilty or nolo contendere or by trial by the court sitting without a jury.

(Amended by Stats. 1989, Ch. 1135, Sec. 2.)



1203.073

(a) A person convicted of a felony specified in subdivision (b) may be granted probation only in an unusual case where the interests of justice would best be served. When probation is granted in such a case, the court shall specify on the record and shall enter in the minutes the circumstances indicating that the interests of justice would best be served by such a disposition.

(b) Except as provided in subdivision (a), probation shall not be granted to, nor shall the execution or imposition of sentence be suspended for, any of the following persons:

(1) Any person who is convicted of violating Section 11351 of the Health and Safety Code by possessing for sale, or Section 11352 of the Health and Safety Code by selling, a substance containing 28.5 grams or more of cocaine as specified in paragraph (6) of subdivision (b) of Section 11055 of the Health and Safety Code, or 57 grams or more of a substance containing cocaine as specified in paragraph (6) of subdivision (b) of Section 11055 of the Health and Safety Code.

(2) Any person who is convicted of violating Section 11378 of the Health and Safety Code by possessing for sale, or Section 11379 of the Health and Safety Code by selling a substance containing 28.5 grams or more of methamphetamine or 57 grams or more of a substance containing methamphetamine.

(3) Any person who is convicted of violating subdivision (a) of Section 11379.6 of the Health and Safety Code, except those who manufacture phencyclidine, or who is convicted of an act which is punishable under subdivision (b) of Section 11379.6 of the Health and Safety Code, except those who offer to perform an act which aids in the manufacture of phencyclidine.

(4) Except as otherwise provided in Section 1203.07, any person who is convicted of violating Section 11353 or 11380 of the Health and Safety Code by using, soliciting, inducing, encouraging, or intimidating a minor to manufacture, compound, or sell heroin, cocaine base as specified in paragraph (1) of subdivision (f) of Section 11054 of the Health and Safety Code, cocaine as specified in paragraph (6) of subdivision (b) of Section 11055 of the Health and Safety Code, or methamphetamine.

(5) Any person who is convicted of violating Section 11351.5 of the Health and Safety Code by possessing for sale a substance containing 14.25 grams or more of cocaine base as specified in paragraph (1) of subdivision (f) of Section 11054 of the Health and Safety Code or 57 grams or more of a substance containing at least five grams of cocaine base as specified in paragraph (1) of subdivision (f) of Section 11054 of the Health and Safety Code.

(6) Any person who is convicted of violating Section 11352 of the Health and Safety Code by transporting for sale, importing for sale, or administering, or by offering to transport for sale, import for sale, or administer, or by attempting to import for sale or transport for sale, cocaine base as specified in paragraph (1) of subdivision (f) of Section 11054 of the Health and Safety Code.

(7) Any person who is convicted of violating Section 11352 of the Health and Safety Code by selling or offering to sell cocaine base as specified in paragraph (1) of subdivision (f) of Section 11054 of the Health and Safety Code.

(8) Any person convicted of violating Section 11379.6, 11382, or 11383 of the Health and Safety Code with respect to methamphetamine, if he or she has one or more prior convictions for a violation of Section 11378, 11379, 11379.6, 11380, 11382, or 11383 with respect to methamphetamine.

(c) As used in this section, the term manufacture refers to the act of any person who manufactures, compounds, converts, produces, derives, processes, or prepares, either directly or indirectly by chemical extraction or independently by means of chemical synthesis.

(d) The existence of any previous conviction or fact which would make a person ineligible for probation under this section shall be alleged in the information or indictment, and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by a plea of guilty or nolo contendere or by trial by the court sitting without a jury.

(Amended by Stats. 1999, Ch. 853, Sec. 15. Effective January 1, 2000.)



1203.074

(a) A person convicted of a felony specified in subdivision (b) may be granted probation only in an unusual case where the interests of justice would best be served; when probation is granted in such a case, the court shall specify on the record and shall enter in the minutes the circumstances indicating that the interests of justice would best be served by such a disposition.

(b) Except as provided in subdivision (a), probation shall not be granted to, nor shall the execution or imposition of sentence be suspended for, any person who is convicted of violating Section 11366.6 of the Health and Safety Code.

(Added by Stats. 1985, Ch. 1533, Sec. 3.)



1203.075

(a) Notwithstanding any other provision of law, probation shall not be granted to, nor shall the execution or imposition of sentence be suspended for, nor shall a finding bringing the defendant within this section be stricken pursuant to Section 1385 for, any person who personally inflicts great bodily injury, as defined in Section 12022.7, on the person of another in the commission or attempted commission of any of the following crimes:

(1) Murder.

(2) Robbery, in violation of Section 211.

(3) Kidnapping, in violation of Section 207, 209, or 209.5.

(4) Lewd or lascivious act, in violation of Section 288.

(5) Burglary of the first degree, as defined in Section 460.

(6) Rape, in violation of Section 261, 262, or 264.1.

(7) Assault with intent to commit a specified sexual offense, in violation of Section 220.

(8) Escape, in violation of Section 4530 or 4532.

(9) Sexual penetration, in violation of Section 289 or 264.1.

(10) Sodomy, in violation of Section 286.

(11) Oral copulation, in violation of Section 288a.

(12) Carjacking, in violation of Section 215.

(13) Continuous sexual abuse of a child, in violation of Section 288.5.

(14) Aggravated sexual assault of a child, in violation of Section 269.

(b) The existence of any fact that would make a person ineligible for probation under subdivision (a) shall be alleged in the accusatory pleading, and either admitted by the defendant in open court, or found to be true by the trier of fact.

(Amended November 7, 2006, by initiative Proposition 83, Sec. 16.)



1203.076

Any person convicted of violating Section 11352 of the Health and Safety Code relating to the sale of cocaine, cocaine hydrochloride, or heroin, or Section 11379.5 of the Health and Safety Code, who is eligible for probation and who is granted probation shall, as a condition thereof, be confined in the county jail for at least 180 days. The imposition of the minimum 180-day sentence shall be imposed in every case where probation has been granted, except that the court may, in an unusual case where the interests of justice would best be served, absolve a person from spending the 180-day sentence in the county jail if the court specifies on the record and enters into the minutes, the circumstances indicating that the interests of justice would best be served by that disposition.

(Added by Stats. 1988, Ch. 1244, Sec. 1.)



1203.08

(a) Notwithstanding any other law, probation shall not be granted to, nor shall the execution or imposition of sentence be suspended for, any adult person convicted of a designated felony who has been previously convicted as an adult under charges separately brought and tried two or more times of any designated felony or in any other place of a public offense which, if committed in this state, would have been punishable as a designated felony, if all the convictions occurred within a 10-year period. The 10-year period shall be calculated exclusive of any period of time during which the person has been confined in a state or federal prison.

(b) (1) The existence of any fact which would make a person ineligible for probation under subdivision (a) shall be alleged in the information or indictment, and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by plea of guilty or nolo contendere or by trial by the court sitting without a jury.

(2) Except where the existence of the fact was not admitted or found to be true pursuant to paragraph (1), or the court finds that a prior conviction was invalid, the court shall not strike or dismiss any prior convictions alleged in the information or indictment.

(3) This subdivision does not prohibit the adjournment of criminal proceedings pursuant to Division 3 (commencing with Section 3000) or Division 6 (commencing with Section 6000) of the Welfare and Institutions Code.

(c) As used in this section, designated felony means any felony specified in Section 187, 192, 207, 209, 209.5, 211, 215, 217, 245, 288, or paragraph (2), (6), or (7) of subdivision (a) of Section 261, paragraph (1), (4), or (5) of subdivision (a) of Section 262, subdivision (a) of Section 460, or when great bodily injury occurs in perpetration of an assault to commit robbery, mayhem, or rape, as defined in Section 220.

(Amended by Stats. 1994, Ch. 1188, Sec. 15. Effective January 1, 1995.)



1203.085

(a) Any person convicted of an offense punishable by imprisonment in the state prison but without an alternate sentence to a county jail shall not be granted probation or have the execution or imposition of sentence suspended, if the offense was committed while the person was on parole from state prison pursuant to Section 3000, following a term of imprisonment imposed for a violent felony, as defined in subdivision (c) of Section 667.5, or a serious felony, as defined in subdivision (c) of Section 1192.7.

(b) Any person convicted of a violent felony, as defined in subdivision (c) of Section 667.5, or a serious felony, as defined in subdivision (c) of Section 1192.7, shall not be granted probation or have the execution or imposition of sentence suspended, if the offense was committed while the person was on parole from state prison pursuant to Section 3000.

(c) The existence of any fact that would make a person ineligible for probation under subdivision (a) or (b) shall be alleged in the information or indictment, and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by plea of guilty or nolo contendere or by trial by the court sitting without a jury.

(Amended by Stats. 1997, Ch. 160, Sec. 1. Effective January 1, 1998.)



1203.09

(a) Notwithstanding any other law, probation shall not be granted to, nor shall the execution or imposition of sentence be suspended for, any person who commits or attempts to commit one or more of the crimes listed in subdivision (b) against a person who is 60 years of age or older; or against a person who is blind, a paraplegic, a quadriplegic, or a person confined to a wheelchair and that disability is known or reasonably should be known to the person committing the crime; and who during the course of the offense inflicts great bodily injury upon the person.

(b) Subdivision (a) applies to the following crimes:

(1) Murder.

(2) Robbery, in violation of Section 211.

(3) Kidnapping, in violation of Section 207.

(4) Kidnapping, in violation of Section 209.

(5) Burglary of the first degree, as defined in Section 460.

(6) Rape by force or violence, in violation of paragraph (2) or (6) of subdivision (a) of Section 261 or paragraph (1) or (4) of subdivision (a) of Section 262.

(7) Assault with intent to commit rape or sodomy, in violation of Section 220.

(8) Carjacking, in violation of Section 215.

(9) Kidnapping, in violation of Section 209.5.

(c) The existence of any fact which would make a person ineligible for probation under either subdivision (a) or (f) shall be alleged in the information or indictment, and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by plea of guilty or nolo contendere or by trial by the court sitting without a jury.

(d) As used in this section great bodily injury means great bodily injury as defined in Section 12022.7.

(e) This section shall apply in all cases, including those cases where the infliction of great bodily injury is an element of the offense.

(f) Except in unusual cases where the interests of justice would best be served if the person is granted probation, probation shall not be granted to, nor shall the execution or imposition of sentence be suspended for, any person convicted of having committed one or more of the following crimes against a person who is 60 years of age or older: assault with a deadly weapon or instrument, battery which results in physical injury which requires professional medical treatment, carjacking, robbery, or mayhem.

(Amended by Stats. 1994, Ch. 1188, Sec. 16. Effective January 1, 1995.)



1203.095

(a) Except as provided in subdivision (b), but notwithstanding any other provision of law, if any person convicted of a violation of paragraph (2) of subdivision (a) of Section 245, of a violation of paragraph (1) of subdivision (d) of Section 245, of a violation of Section 246, or a violation of subdivision (c) of Section 417, is granted probation or the execution or imposition of sentence is suspended, it shall be a condition thereof that he or she be imprisoned for at least six months, and if any person convicted of a violation of paragraph (2) of subdivision (a) of Section 417 is granted probation or the execution or imposition of sentence is suspended, it shall be a condition thereof that he or she be imprisoned for at least three months.

(b) The provisions of subdivision (a) shall apply except in unusual cases where the interests of justice would best be served by granting probation or suspending the imposition or execution of sentence without the imprisonment required by subdivision (a), or by granting probation or suspending the imposition or execution of sentence with conditions other than those set forth in subdivision (a), in which case the court shall specify on the record and shall enter on the minutes the circumstances indicating that the interests of justice would best be served by such a disposition.

(c) This section does not prohibit the adjournment of criminal proceedings pursuant to Division 3 (commencing with Section 3000) or Division 6 (commencing with Section 6000) of the Welfare and Institutions Code.

(Amended by Stats. 1995, Ch. 377, Sec. 4. Effective January 1, 1996.)



1203.096

(a) Upon conviction of any felony in which the defendant is sentenced to state prison and in which the court makes the findings set forth in subdivision (b), a court shall, in addition to any other terms of imprisonment, fine, and conditions, recommend in writing that the defendant participate in a counseling or education program having a substance abuse component while imprisoned.

(b) The court shall make the recommendation specified in subdivision (a) if it finds that any of the following are true:

(1) That the defendant at the time of the commission of the offense was under the influence of any alcoholic beverages.

(2) That the defendant at the time of the commission of the offense was under the influence of any controlled substance.

(3) That the defendant has a demonstrated history of substance abuse.

(4) That the offense or offenses for which the defendant was convicted are drug related.

(Added by Stats. 1991, Ch. 552, Sec. 1.)



1203.097

(a) If a person is granted probation for a crime in which the victim is a person defined in Section 6211 of the Family Code, the terms of probation shall include all of the following:

(1) A minimum period of probation of 36 months, which may include a period of summary probation as appropriate.

(2) A criminal court protective order protecting the victim from further acts of violence, threats, stalking, sexual abuse, and harassment, and, if appropriate, containing residence exclusion or stay-away conditions.

(3) Notice to the victim of the disposition of the case.

(4) Booking the defendant within one week of sentencing if the defendant has not already been booked.

(5) (A) A minimum payment by the defendant of a fee of five hundred dollars ($500) to be disbursed as specified in this paragraph. If, after a hearing in open court, the court finds that the defendant does not have the ability to pay, the court may reduce or waive this fee. If the court exercises its discretion to reduce or waive the fee, it shall state the reason on the record.

(B) Two-thirds of the moneys deposited with the county treasurer pursuant to this section shall be retained by counties and deposited in the domestic violence programs special fund created pursuant to Section 18305 of the Welfare and Institutions Code, to be expended for the purposes of Chapter 5 (commencing with Section 18290) of Part 6 of Division 9 of the Welfare and Institutions Code. Of the moneys deposited in the domestic violence programs special fund, no more than 8 percent may be used for administrative costs, as specified in Section 18305 of the Welfare and Institutions Code.

(C) The remaining one-third of the moneys shall be transferred, once a month, to the Controller for deposit in equal amounts in the Domestic Violence Restraining Order Reimbursement Fund and in the Domestic Violence Training and Education Fund, which are hereby created, in an amount equal to one-third of funds collected during the preceding month. Moneys deposited into these funds pursuant to this section shall be available upon appropriation by the Legislature and shall be distributed each fiscal year as follows:

(i) Funds from the Domestic Violence Restraining Order Reimbursement Fund shall be distributed to local law enforcement or other criminal justice agencies for state-mandated local costs resulting from the notification requirements set forth in subdivision (b) of Section 6380 of the Family Code, based on the annual notification from the Department of Justice of the number of restraining orders issued and registered in the state domestic violence restraining order registry maintained by the Department of Justice, for the development and maintenance of the domestic violence restraining order databank system.

(ii) Funds from the Domestic Violence Training and Education Fund shall support a statewide training and education program to increase public awareness of domestic violence and to improve the scope and quality of services provided to the victims of domestic violence. Grants to support this program shall be awarded on a competitive basis and be administered by the State Department of Public Health, in consultation with the statewide domestic violence coalition, which is eligible to receive funding under this section.

(D) The fee imposed by this paragraph shall be treated as a fee, not as a fine, and shall not be subject to reduction for time served as provided pursuant to Section 1205 or 2900.5.

(E) The fee imposed by this paragraph may be collected by the collecting agency, or the agency s designee, after the termination of the period of probation, whether probation is terminated by revocation or by completion of the term.

(6) Successful completion of a batterer s program, as defined in subdivision (c), or if none is available, another appropriate counseling program designated by the court, for a period not less than one year with periodic progress reports by the program to the court every three months or less and weekly sessions of a minimum of two hours class time duration. The defendant shall attend consecutive weekly sessions, unless granted an excused absence for good cause by the program for no more than three individual sessions during the entire program, and shall complete the program within 18 months, unless, after a hearing, the court finds good cause to modify the requirements of consecutive attendance or completion within 18 months.

(7) (A) (i) The court shall order the defendant to comply with all probation requirements, including the requirements to attend counseling, keep all program appointments, and pay program fees based upon the ability to pay.

(ii) The terms of probation for offenders shall not be lifted until all reasonable fees due to the counseling program have been paid in full, but in no case shall probation be extended beyond the term provided in subdivision (a) of Section 1203.1. If the court finds that the defendant does not have the ability to pay the fees based on the defendant s changed circumstances, the court may reduce or waive the fees.

(B) Upon request by the batterer s program, the court shall provide the defendant s arrest report, prior incidents of violence, and treatment history to the program.

(8) The court also shall order the defendant to perform a specified amount of appropriate community service, as designated by the court. The defendant shall present the court with proof of completion of community service and the court shall determine if the community service has been satisfactorily completed. If sufficient staff and resources are available, the community service shall be performed under the jurisdiction of the local agency overseeing a community service program.

(9) If the program finds that the defendant is unsuitable, the program shall immediately contact the probation department or the court. The probation department or court shall either recalendar the case for hearing or refer the defendant to an appropriate alternative batterer s program.

(10) (A) Upon recommendation of the program, a court shall require a defendant to participate in additional sessions throughout the probationary period, unless it finds that it is not in the interests of justice to do so, states its reasons on the record, and enters them into the minutes. In deciding whether the defendant would benefit from more sessions, the court shall consider whether any of the following conditions exists:

(i) The defendant has been violence free for a minimum of six months.

(ii) The defendant has cooperated and participated in the batterer s program.

(iii) The defendant demonstrates an understanding of and practices positive conflict resolution skills.

(iv) The defendant blames, degrades, or has committed acts that dehumanize the victim or puts at risk the victim s safety, including, but not limited to, molesting, stalking, striking, attacking, threatening, sexually assaulting, or battering the victim.

(v) The defendant demonstrates an understanding that the use of coercion or violent behavior to maintain dominance is unacceptable in an intimate relationship.

(vi) The defendant has made threats to harm anyone in any manner.

(vii) The defendant has complied with applicable requirements under paragraph (6) of subdivision (c) or subparagraph (C) to receive alcohol counseling, drug counseling, or both.

(viii) The defendant demonstrates acceptance of responsibility for the abusive behavior perpetrated against the victim.

(B) The program shall immediately report any violation of the terms of the protective order, including any new acts of violence or failure to comply with the program requirements, to the court, the prosecutor, and, if formal probation has been ordered, to the probation department. The probationer shall file proof of enrollment in a batterer s program with the court within 30 days of conviction.

(C) Concurrent with other requirements under this section, in addition to, and not in lieu of, the batterer s program, and unless prohibited by the referring court, the probation department or the court may make provisions for a defendant to use his or her resources to enroll in a chemical dependency program or to enter voluntarily a licensed chemical dependency recovery hospital or residential treatment program that has a valid license issued by the state to provide alcohol or drug services to receive program participation credit, as determined by the court. The probation department shall document evidence of this hospital or residential treatment participation in the defendant s program file.

(11) The conditions of probation may include, in lieu of a fine, but not in lieu of the fund payment required under paragraph (5), one or more of the following requirements:

(A) That the defendant make payments to a battered women s shelter, up to a maximum of five thousand dollars ($5,000).

(B) That the defendant reimburse the victim for reasonable expenses that the court finds are the direct result of the defendant s offense.

For any order to pay a fine, to make payments to a battered women s shelter, or to pay restitution as a condition of probation under this subdivision, the court shall make a determination of the defendant s ability to pay. Determination of a defendant s ability to pay may include his or her future earning capacity. A defendant shall bear the burden of demonstrating lack of his or her ability to pay. Express findings by the court as to the factors bearing on the amount of the fine shall not be required. In no event shall any order to make payments to a battered women s shelter be made if it would impair the ability of the defendant to pay direct restitution to the victim or court-ordered child support. When the injury to a married person is caused, in whole or in part, by the criminal acts of his or her spouse in violation of this section, the community property shall not be used to discharge the liability of the offending spouse for restitution to the injured spouse, as required by Section 1203.04, as operative on or before August 2, 1995, or Section 1202.4, or to a shelter for costs with regard to the injured spouse, until all separate property of the offending spouse is exhausted.

(12) If it appears to the prosecuting attorney, the court, or the probation department that the defendant is performing unsatisfactorily in the assigned program, is not benefiting from counseling, or has engaged in criminal conduct, upon request of the probation officer, the prosecuting attorney, or on its own motion, the court, as a priority calendar item, shall hold a hearing to determine whether further sentencing should proceed. The court may consider factors, including, but not limited to, any violence by the defendant against the former or a new victim while on probation and noncompliance with any other specific condition of probation. If the court finds that the defendant is not performing satisfactorily in the assigned program, is not benefiting from the program, has not complied with a condition of probation, or has engaged in criminal conduct, the court shall terminate the defendant s participation in the program and shall proceed with further sentencing.

(b) If a person is granted formal probation for a crime in which the victim is a person defined in Section 6211 of the Family Code, in addition to the terms specified in subdivision (a), all of the following shall apply:

(1) The probation department shall make an investigation and take into consideration the defendant s age, medical history, employment and service records, educational background, community and family ties, prior incidents of violence, police report, treatment history, if any, demonstrable motivation, and other mitigating factors in determining which batterer s program would be appropriate for the defendant. This information shall be provided to the batterer s program if it is requested. The probation department shall also determine which community programs the defendant would benefit from and which of those programs would accept the defendant. The probation department shall report its findings and recommendations to the court.

(2) The court shall advise the defendant that the failure to report to the probation department for the initial investigation, as directed by the court, or the failure to enroll in a specified program, as directed by the court or the probation department, shall result in possible further incarceration. The court, in the interests of justice, may relieve the defendant from the prohibition set forth in this subdivision based upon the defendant s mistake or excusable neglect. Application for this relief shall be filed within 20 court days of the missed deadline. This time limitation may not be extended. A copy of any application for relief shall be served on the office of the prosecuting attorney.

(3) After the court orders the defendant to a batterer s program, the probation department shall conduct an initial assessment of the defendant, including, but not limited to, all of the following:

(A) Social, economic, and family background.

(B) Education.

(C) Vocational achievements.

(D) Criminal history.

(E) Medical history.

(F) Substance abuse history.

(G) Consultation with the probation officer.

(H) Verbal consultation with the victim, only if the victim desires to participate.

(I) Assessment of the future probability of the defendant committing murder.

(4) The probation department shall attempt to notify the victim regarding the requirements for the defendant s participation in the batterer s program, as well as regarding available victim resources. The victim also shall be informed that attendance in any program does not guarantee that an abuser will not be violent.

(c) The court or the probation department shall refer defendants only to batterer s programs that follow standards outlined in paragraph (1), which may include, but are not limited to, lectures, classes, group discussions, and counseling. The probation department shall design and implement an approval and renewal process for batterer s programs and shall solicit input from criminal justice agencies and domestic violence victim advocacy programs.

(1) The goal of a batterer s program under this section shall be to stop domestic violence. A batterer s program shall consist of the following components:

(A) Strategies to hold the defendant accountable for the violence in a relationship, including, but not limited to, providing the defendant with a written statement that the defendant shall be held accountable for acts or threats of domestic violence.

(B) A requirement that the defendant participate in ongoing same-gender group sessions.

(C) An initial intake that provides written definitions to the defendant of physical, emotional, sexual, economic, and verbal abuse, and the techniques for stopping these types of abuse.

(D) Procedures to inform the victim regarding the requirements for the defendant s participation in the intervention program as well as regarding available victim resources. The victim also shall be informed that attendance in any program does not guarantee that an abuser will not be violent.

(E) A requirement that the defendant attend group sessions free of chemical influence.

(F) Educational programming that examines, at a minimum, gender roles, socialization, the nature of violence, the dynamics of power and control, and the effects of abuse on children and others.

(G) A requirement that excludes any couple counseling or family counseling, or both.

(H) Procedures that give the program the right to assess whether or not the defendant would benefit from the program and to refuse to enroll the defendant if it is determined that the defendant would not benefit from the program, so long as the refusal is not because of the defendant s inability to pay. If possible, the program shall suggest an appropriate alternative program.

(I) Program staff who, to the extent possible, have specific knowledge regarding, but not limited to, spousal abuse, child abuse, sexual abuse, substance abuse, the dynamics of violence and abuse, the law, and procedures of the legal system.

(J) Program staff who are encouraged to utilize the expertise, training, and assistance of local domestic violence centers.

(K) A requirement that the defendant enter into a written agreement with the program, which shall include an outline of the contents of the program, the attendance requirements, the requirement to attend group sessions free of chemical influence, and a statement that the defendant may be removed from the program if it is determined that the defendant is not benefiting from the program or is disruptive to the program.

(L) A requirement that the defendant sign a confidentiality statement prohibiting disclosure of any information obtained through participating in the program or during group sessions regarding other participants in the program.

(M) Program content that provides cultural and ethnic sensitivity.

(N) A requirement of a written referral from the court or probation department prior to permitting the defendant to enroll in the program. The written referral shall state the number of minimum sessions required by the court.

(O) Procedures for submitting to the probation department all of the following uniform written responses:

(i) Proof of enrollment, to be submitted to the court and the probation department and to include the fee determined to be charged to the defendant, based upon the ability to pay, for each session.

(ii) Periodic progress reports that include attendance, fee payment history, and program compliance.

(iii) Final evaluation that includes the program s evaluation of the defendant s progress, using the criteria set forth in subparagraph (A) of paragraph (10) of subdivision (a), and recommendation for either successful or unsuccessful termination or continuation in the program.

(P) A sliding fee schedule based on the defendant s ability to pay. The batterer s program shall develop and utilize a sliding fee scale that recognizes both the defendant s ability to pay and the necessity of programs to meet overhead expenses. An indigent defendant may negotiate a deferred payment schedule, but shall pay a nominal fee, if the defendant has the ability to pay the nominal fee. Upon a hearing and a finding by the court that the defendant does not have the financial ability to pay the nominal fee, the court shall waive this fee. The payment of the fee shall be made a condition of probation if the court determines the defendant has the present ability to pay the fee. The fee shall be paid during the term of probation unless the program sets other conditions. The acceptance policies shall be in accordance with the scaled fee system.

(2) The court shall refer persons only to batterer s programs that have been approved by the probation department pursuant to paragraph (5). The probation department shall do both of the following:

(A) Provide for the issuance of a provisional approval, provided that the applicant is in substantial compliance with applicable laws and regulations and an urgent need for approval exists. A provisional approval shall be considered an authorization to provide services and shall not be considered a vested right.

(B) If the probation department determines that a program is not in compliance with standards set by the department, the department shall provide written notice of the noncompliant areas to the program. The program shall submit a written plan of corrections within 14 days from the date of the written notice on noncompliance. A plan of correction shall include, but not be limited to, a description of each corrective action and timeframe for implementation. The department shall review and approve all or any part of the plan of correction and notify the program of approval or disapproval in writing. If the program fails to submit a plan of correction or fails to implement the approved plan of correction, the department shall consider whether to revoke or suspend approval and, upon revoking or suspending approval, shall have the option to cease referrals of defendants under this section.

(3) No program, regardless of its source of funding, shall be approved unless it meets all of the following standards:

(A) The establishment of guidelines and criteria for education services, including standards of services that may include lectures, classes, and group discussions.

(B) Supervision of the defendant for the purpose of evaluating the person s progress in the program.

(C) Adequate reporting requirements to ensure that all persons who, after being ordered to attend and complete a program, may be identified for either failure to enroll in, or failure to successfully complete, the program or for the successful completion of the program as ordered. The program shall notify the court and the probation department, in writing, within the period of time and in the manner specified by the court of any person who fails to complete the program. Notification shall be given if the program determines that the defendant is performing unsatisfactorily or if the defendant is not benefiting from the education, treatment, or counseling.

(D) No victim shall be compelled to participate in a program or counseling, and no program may condition a defendant s enrollment on participation by the victim.

(4) In making referrals of indigent defendants to approved batterer s programs, the probation department shall apportion these referrals evenly among the approved programs.

(5) The probation department shall have the sole authority to approve a batterer s program for probation. The program shall be required to obtain only one approval but shall renew that approval annually.

(A) The procedure for the approval of a new or existing program shall include all of the following:

(i) The completion of a written application containing necessary and pertinent information describing the applicant program.

(ii) The demonstration by the program that it possesses adequate administrative and operational capability to operate a batterer s treatment program. The program shall provide documentation to prove that the program has conducted batterer s programs for at least one year prior to application. This requirement may be waived under subparagraph (A) of paragraph (2) if there is no existing batterer s program in the city, county, or city and county.

(iii) The onsite review of the program, including monitoring of a session to determine that the program adheres to applicable statutes and regulations.

(iv) The payment of the approval fee.

(B) The probation department shall fix a fee for approval not to exceed two hundred fifty dollars ($250) and for approval renewal not to exceed two hundred fifty dollars ($250) every year in an amount sufficient to cover its costs in administering the approval process under this section. No fee shall be charged for the approval of local governmental entities.

(C) The probation department has the sole authority to approve the issuance, denial, suspension, or revocation of approval and to cease new enrollments or referrals to a batterer s program under this section. The probation department shall review information relative to a program s performance or failure to adhere to standards, or both. The probation department may suspend or revoke an approval issued under this subdivision or deny an application to renew an approval or to modify the terms and conditions of approval, based on grounds established by probation, including, but not limited to, either of the following:

(i) Violation of this section by any person holding approval or by a program employee in a program under this section.

(ii) Misrepresentation of any material fact in obtaining the approval.

(6) For defendants who are chronic users or serious abusers of drugs or alcohol, standard components in the program shall include concurrent counseling for substance abuse and violent behavior, and in appropriate cases, detoxification and abstinence from the abused substance.

(7) The program shall conduct an exit conference that assesses the defendant s progress during his or her participation in the batterer s program.

(d) An act or omission relating to the approval of a batterer s treatment programs under paragraph (5) of subdivision (c) is a discretionary act pursuant to Section 820.2 of the Government Code.

(Amended (as amended by Stats. 2012, Ch. 628, Sec. 1.5) by Stats. 2013, Ch. 144, Sec. 2. Effective January 1, 2014.)



1203.098

(a) Unless otherwise provided, a person who works as a facilitator in a batterers intervention program that provides programs for batterers pursuant to subdivision (c) of Section 1203.097 shall complete the following requirements before being eligible to work as a facilitator in a batterers intervention program:

(1) Forty hours of basic core training. A minimum of eight hours of this instruction shall be provided by a shelter-based or shelter-approved trainer. The core curriculum shall include the following components:

(A) A minimum of eight hours in basic domestic violence knowledge focusing on victim safety and the role of domestic violence shelters in a community-coordinated response.

(B) A minimum of eight hours in multicultural, cross-cultural, and multiethnic diversity and domestic violence.

(C) A minimum of four hours in substance abuse and domestic violence.

(D) A minimum of four hours in intake and assessment, including the history of violence and the nature of threats and substance abuse.

(E) A minimum of eight hours in group content areas focusing on gender roles and socialization, the nature of violence, the dynamics of power and control, and the effects of abuse on children and others as required by Section 1203.097.

(F) A minimum of four hours in group facilitation.

(G) A minimum of four hours in domestic violence and the law, ethics, all requirements specified by the probation department pursuant to Section 1203.097, and the role of batterers intervention programs in a coordinated-community response.

(H) Any person that provides documentation of coursework, or equivalent training, that he or she has satisfactorily completed, shall be exempt from that part of the training that was covered by the satisfactorily completed coursework.

(I) The coursework that this person performs shall count toward the continuing education requirement.

(2) Fifty-two weeks or no less than 104 hours in six months, as a trainee in an approved batterers intervention program with a minimum of a two-hour group each week. A training program shall include at least one of the following:

(A) Cofacilitation internship in which an experienced facilitator is present in the room during the group session.

(B) Observation by a trainer of the trainee conducting a group session via a one-way mirror.

(C) Observation by a trainer of the trainee conducting a group session via a video or audio recording.

(D) Consultation or supervision twice a week in a six-month program or once a week in a 52-week program.

(3) An experienced facilitator is one who has the following qualifications:

(A) Documentation on file, approved by the agency, evidencing that the experienced facilitator has the skills needed to provide quality supervision and training.

(B) Documented experience working with batterers for three years, and a minimum of two years working with batterers groups.

(C) Documentation by January 1, 2003, of coursework or equivalent training that demonstrates satisfactory completion of the 40-hour basic core training.

(b) A facilitator of a batterers intervention program shall complete, as a minimum continuing education requirement, 16 hours annually of continuing education in either domestic violence or a related field with a minimum of eight hours in domestic violence.

(c) A person or agency with a specific hardship may request the probation department, in writing, for an extension of time to complete the training or to complete alternative training options.

(d) (1) An experienced facilitator, as defined in paragraph (3) of subdivision (a), is not subject to the supervision requirements of this section, if he or she meets the requirements of subparagraph (C) of paragraph (3) of subdivision (a).

(2) This section does not apply to a person who provides batterers treatment through a jail education program if the person in charge of that program determines that the person providing treatment has adequate education or training in domestic violence or a related field.

(e) A person who satisfactorily completes the training requirements of a county probation department whose training program is equivalent to or exceeds the training requirements of this act shall be exempt from the training requirements of this act.

(Amended by Stats. 2010, Ch. 328, Sec. 165. Effective January 1, 2011.)



1203.1

(a) The court, or judge thereof, in the order granting probation, may suspend the imposing or the execution of the sentence and may direct that the suspension may continue for a period of time not exceeding the maximum possible term of the sentence, except as hereinafter set forth, and upon those terms and conditions as it shall determine. The court, or judge thereof, in the order granting probation and as a condition thereof, may imprison the defendant in a county jail for a period not exceeding the maximum time fixed by law in the case.

However, where the maximum possible term of the sentence is five years or less, then the period of suspension of imposition or execution of sentence may, in the discretion of the court, continue for not over five years. The following shall apply to this subdivision:

(1) The court may fine the defendant in a sum not to exceed the maximum fine provided by law in the case.

(2) The court may, in connection with granting probation, impose either imprisonment in a county jail or a fine, both, or neither.

(3) The court shall provide for restitution in proper cases. The restitution order shall be fully enforceable as a civil judgment forthwith and in accordance with Section 1202.4 of the Penal Code.

(4) The court may require bonds for the faithful observance and performance of any or all of the conditions of probation.

(b) The court shall consider whether the defendant as a condition of probation shall make restitution to the victim or the Restitution Fund. Any restitution payment received by a court or probation department in the form of cash or money order shall be forwarded to the victim within 30 days from the date the payment is received by the department. Any restitution payment received by a court or probation department in the form of a check or draft shall be forwarded to the victim within 45 days from the date the payment is received, provided, that payment need not be forwarded to a victim until 180 days from the date the first payment is received, if the restitution payments for that victim received by the court or probation department total less than fifty dollars ($50). In cases where the court has ordered the defendant to pay restitution to multiple victims and where the administrative cost of disbursing restitution payments to multiple victims involves a significant cost, any restitution payment received by a probation department shall be forwarded to multiple victims when it is cost effective to do so, but in no event shall restitution disbursements be delayed beyond 180 days from the date the payment is received by the probation department.

(c) In counties or cities and counties where road camps, farms, or other public work is available the court may place the probationer in the road camp, farm, or other public work instead of in jail. In this case, Section 25359 of the Government Code shall apply to probation and the court shall have the same power to require adult probationers to work, as prisoners confined in the county jail are required to work, at public work. Each county board of supervisors may fix the scale of compensation of the adult probationers in that county.

(d) In all cases of probation the court may require as a condition of probation that the probationer go to work and earn money for the support of his or her dependents or to pay any fine imposed or reparation condition, to keep an account of his or her earnings, to report them to the probation officer and apply those earnings as directed by the court.

(e) The court shall also consider whether the defendant as a condition of probation shall make restitution to a public agency for the costs of an emergency response pursuant to Article 8 (commencing with Section 53150) of Chapter 1 of Part 1 of Division 2 of the Government Code.

(f) In all felony cases in which, as a condition of probation, a judge of the superior court sitting by authority of law elsewhere than at the county seat requires a convicted person to serve his or her sentence at intermittent periods the sentence may be served on the order of the judge at the city jail nearest to the place at which the court is sitting, and the cost of his or her maintenance shall be a county charge.

(g) (1) The court and prosecuting attorney shall consider whether any defendant who has been convicted of a nonviolent or nonserious offense and ordered to participate in community service as a condition of probation shall be required to engage in the removal of graffiti in the performance of the community service. For the purpose of this subdivision, a nonserious offense shall not include the following:

(A) Offenses in violation of the Dangerous Weapons Control Law, as defined in Section 23500.

(B) Offenses involving the use of a dangerous or deadly weapon, including all violations of Section 417.

(C) Offenses involving the use or attempted use of violence against the person of another or involving injury to a victim.

(D) Offenses involving annoying or molesting children.

(2) Notwithstanding subparagraph (A) of paragraph (1), any person who violates Chapter 1 (commencing with Section 29610) of Division 9 of Title 4 of Part 6 shall be ordered to perform not less than 100 hours and not more than 500 hours of community service as a condition of probation.

(3) The court and the prosecuting attorney need not consider a defendant pursuant to paragraph (1) if the following circumstances exist:

(A) The defendant was convicted of any offense set forth in subdivision (c) of Section 667.5 or subdivision (c) of Section 1192.7.

(B) The judge believes that the public safety may be endangered if the person is ordered to do community service or the judge believes that the facts or circumstances or facts and circumstances call for imposition of a more substantial penalty.

(h) The probation officer or his or her designated representative shall consider whether any defendant who has been convicted of a nonviolent and nonserious offense and ordered to participate in community service as a condition of probation shall be required to engage in the performance of house repairs or yard services for senior citizens and the performance of repairs to senior centers through contact with local senior service organizations in the performance of the community service.

(i) (1) Upon conviction of any offense involving child abuse or neglect, the court may require, in addition to any or all of the above-mentioned terms of imprisonment, fine, and other reasonable conditions, that the defendant shall participate in counseling or education programs, or both, including, but not limited to, parent education or parenting programs operated by community colleges, school districts, other public agencies, or private agencies.

(2) Upon conviction of any sex offense subjecting the defendant to the registration requirements of Section 290, the court may order as a condition of probation, at the request of the victim or in the court s discretion, that the defendant stay away from the victim and the victim s residence or place of employment, and that the defendant have no contact with the victim in person, by telephone or electronic means, or by mail.

(j) The court may impose and require any or all of the above-mentioned terms of imprisonment, fine, and conditions, and other reasonable conditions, as it may determine are fitting and proper to the end that justice may be done, that amends may be made to society for the breach of the law, for any injury done to any person resulting from that breach, and generally and specifically for the reformation and rehabilitation of the probationer, and that should the probationer violate any of the terms or conditions imposed by the court in the matter, it shall have authority to modify and change any and all the terms and conditions and to reimprison the probationer in the county jail within the limitations of the penalty of the public offense involved. Upon the defendant being released from the county jail under the terms of probation as originally granted or any modification subsequently made, and in all cases where confinement in a county jail has not been a condition of the grant of probation, the court shall place the defendant or probationer in and under the charge of the probation officer of the court, for the period or term fixed for probation. However, upon the payment of any fine imposed and the fulfillment of all conditions of probation, probation shall cease at the end of the term of probation, or sooner, in the event of modification. In counties and cities and counties in which there are facilities for taking fingerprints, those of each probationer shall be taken and a record of them kept and preserved.

(k) Notwithstanding any other provisions of law to the contrary, except as provided in Section 13967, as operative on or before September 28, 1994, of the Government Code and Section 13967.5 of the Government Code and Sections 1202.4, 1463.16, paragraph (1) of subdivision (a) of Section 1463.18, and Section 1464, and Section 1203.04, as operative on or before August 2, 1995, all fines collected by a county probation officer in any of the courts of this state, as a condition of the granting of probation or as a part of the terms of probation, shall be paid into the county treasury and placed in the general fund for the use and benefit of the county.

(l) If the court orders restitution to be made to the victim, the entity collecting the restitution may add a fee to cover the actual administrative cost of collection, but not to exceed 15 percent of the total amount ordered to be paid. The amount of the fee shall be set by the board of supervisors if it is collected by the county and the fee collected shall be paid into the general fund of the county treasury for the use and benefit of the county. The amount of the fee shall be set by the court if it is collected by the court and the fee collected shall be paid into the Trial Court Operations Fund or account established by Section 77009 of the Government Code for the use and benefit of the court.

(Amended by Stats. 2010, Ch. 178, Sec. 75. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



1203.1a

The probation officer of the county may authorize the temporary removal under custody or temporary release without custody of any inmate of the county jail, honor farm, or other detention facility, who is confined or committed as a condition of probation, after suspension of imposition of sentence or suspension of execution of sentence, for purposes preparatory to his return to the community, within 30 days prior to his release date, if he concludes that such an inmate is a fit subject therefor. Any such temporary removal shall not be for a period of more than three days. When an inmate is released for purposes preparatory to his return to the community, the probation officer may require the inmate to reimburse the county, in whole or in part, for expenses incurred by the county in connection therewith.

(Added by Stats. 1971, Ch. 1357.)



1203.1ab

Upon conviction of any offense involving the unlawful possession, use, sale, or other furnishing of any controlled substance, as defined in Chapter 2 (commencing with Section 11053) of Division 10 of the Health and Safety Code, in addition to any or all of the terms of imprisonment, fine, and other reasonable conditions specified in or permitted by Section 1203.1, unless it makes a finding that this condition would not serve the interests of justice, the court, when recommended by the probation officer, shall require as a condition of probation that the defendant shall not use or be under the influence of any controlled substance and shall submit to drug and substance abuse testing as directed by the probation officer. If the defendant is required to submit to testing and has the financial ability to pay all or part of the costs associated with that testing, the court shall order the defendant to pay a reasonable fee, which shall not exceed the actual cost of the testing.

(Added by Stats. 1987, Ch. 879, Sec. 1.)



1203.1b

(a) In any case in which a defendant is convicted of an offense and is the subject of any preplea or presentence investigation and report, whether or not probation supervision is ordered by the court, and in any case in which a defendant is granted probation or given a conditional sentence, the probation officer, or his or her authorized representative, taking into account any amount that the defendant is ordered to pay in fines, assessments, and restitution, shall make a determination of the ability of the defendant to pay all or a portion of the reasonable cost of any probation supervision or a conditional sentence, of conducting any preplea investigation and preparing any preplea report pursuant to Section 1203.7, of conducting any presentence investigation and preparing any presentence report made pursuant to Section 1203, and of processing a jurisdictional transfer pursuant to Section 1203.9 or of processing a request for interstate compact supervision pursuant to Sections 11175 to 11179, inclusive, whichever applies. The reasonable cost of these services and of probation supervision or a conditional sentence shall not exceed the amount determined to be the actual average cost thereof. A payment schedule for the reimbursement of the costs of preplea or presentence investigations based on income shall be developed by the probation department of each county and approved by the presiding judge of the superior court. The court shall order the defendant to appear before the probation officer, or his or her authorized representative, to make an inquiry into the ability of the defendant to pay all or a portion of these costs. The probation officer, or his or her authorized representative, shall determine the amount of payment and the manner in which the payments shall be made to the county, based upon the defendant s ability to pay. The probation officer shall inform the defendant that the defendant is entitled to a hearing, that includes the right to counsel, in which the court shall make a determination of the defendant s ability to pay and the payment amount. The defendant must waive the right to a determination by the court of his or her ability to pay and the payment amount by a knowing and intelligent waiver.

(b) When the defendant fails to waive the right provided in subdivision (a) to a determination by the court of his or her ability to pay and the payment amount, the probation officer shall refer the matter to the court for the scheduling of a hearing to determine the amount of payment and the manner in which the payments shall be made. The court shall order the defendant to pay the reasonable costs if it determines that the defendant has the ability to pay those costs based on the report of the probation officer, or his or her authorized representative. The following shall apply to a hearing conducted pursuant to this subdivision:

(1) At the hearing, the defendant shall be entitled to have, but shall not be limited to, the opportunity to be heard in person, to present witnesses and other documentary evidence, and to confront and cross-examine adverse witnesses, and to disclosure of the evidence against the defendant, and a written statement of the findings of the court or the probation officer, or his or her authorized representative.

(2) At the hearing, if the court determines that the defendant has the ability to pay all or part of the costs, the court shall set the amount to be reimbursed and order the defendant to pay that sum to the county in the manner in which the court believes reasonable and compatible with the defendant s financial ability.

(3) At the hearing, in making a determination of whether a defendant has the ability to pay, the court shall take into account the amount of any fine imposed upon the defendant and any amount the defendant has been ordered to pay in restitution.

(4) When the court determines that the defendant s ability to pay is different from the determination of the probation officer, the court shall state on the record the reason for its order.

(c) The court may hold additional hearings during the probationary or conditional sentence period to review the defendant s financial ability to pay the amount, and in the manner, as set by the probation officer, or his or her authorized representative, or as set by the court pursuant to this section.

(d) If practicable, the court shall order or the probation officer shall set payments pursuant to subdivisions (a) and (b) to be made on a monthly basis. Execution may be issued on the order issued pursuant to this section in the same manner as a judgment in a civil action. The order to pay all or part of the costs shall not be enforced by contempt.

(e) The term ability to pay means the overall capability of the defendant to reimburse the costs, or a portion of the costs, of conducting the presentence investigation, preparing the preplea or presentence report, processing a jurisdictional transfer pursuant to Section 1203.9, processing requests for interstate compact supervision pursuant to Sections 11175 to 11179, inclusive, and probation supervision or conditional sentence, and shall include, but shall not be limited to, the defendant s:

(1) Present financial position.

(2) Reasonably discernible future financial position. In no event shall the court consider a period of more than one year from the date of the hearing for purposes of determining reasonably discernible future financial position.

(3) Likelihood that the defendant shall be able to obtain employment within the one-year period from the date of the hearing.

(4) Any other factor or factors that may bear upon the defendant s financial capability to reimburse the county for the costs.

(f) At any time during the pendency of the judgment rendered according to the terms of this section, a defendant against whom a judgment has been rendered may petition the probation officer for a review of the defendant s financial ability to pay or the rendering court to modify or vacate its previous judgment on the grounds of a change of circumstances with regard to the defendant s ability to pay the judgment. The probation officer and the court shall advise the defendant of this right at the time of rendering of the terms of probation or the judgment.

(g) All sums paid by a defendant pursuant to this section shall be allocated for the operating expenses of the county probation department.

(h) The board of supervisors in any county, by resolution, may establish a fee for the processing of payments made in installments to the probation department pursuant to this section, not to exceed the administrative and clerical costs of the collection of those installment payments as determined by the board of supervisors, except that the fee shall not exceed seventy-five dollars ($75).

(i) This section shall be operative in a county upon the adoption of an ordinance to that effect by the board of supervisors.

(Amended by Stats. 2009, Ch. 606, Sec. 6. Effective January 1, 2010.)



1203.1bb

(a) The reasonable cost of probation determined under subdivision (a) of Section 1203.1b shall include the cost of purchasing and installing an ignition interlock device pursuant to Section 13386 of the Vehicle Code. Any defendant subject to this section shall pay the manufacturer of the ignition interlock device directly for the cost of its purchase and installation, in accordance with the payment schedule ordered by the court. If practicable, the court shall order payment to be made to the manufacturer of the ignition interlock device within a six-month period.

(b) This section does not require any county to pay the costs of purchasing and installing any ignition interlock devices ordered pursuant to Section 13386 of the Vehicle Code. The Office of Traffic Safety shall consult with the presiding judge or his or her designee in each county to determine an appropriate means, if any, to provide for installation of ignition interlock devices in cases in which the defendant has no ability to pay.

(Amended by Stats. 2002, Ch. 787, Sec. 21. Effective January 1, 2003.)



1203.1c

(a) In any case in which a defendant is convicted of an offense and is ordered to serve a period of confinement in a county jail, city jail, or other local detention facility as a term of probation or a conditional sentence, the court may, after a hearing, make a determination of the ability of the defendant to pay all or a portion of the reasonable costs of such incarceration, including incarceration pending disposition of the case. The reasonable cost of such incarceration shall not exceed the amount determined by the board of supervisors, with respect to the county jail, and by the city council, with respect to the city jail, to be the actual average cost thereof on a per-day basis. The court may, in its discretion, hold additional hearings during the probationary period. The court may, in its discretion before such hearing, order the defendant to file a statement setting forth his or her assets, liability and income, under penalty of perjury, and may order the defendant to appear before a county officer designated by the board of supervisors to make an inquiry into the ability of the defendant to pay all or a portion of such costs. At the hearing, the defendant shall be entitled to have the opportunity to be heard in person or to be represented by counsel, to present witnesses and other evidence, and to confront and cross-examine adverse witnesses. A defendant represented by counsel appointed by the court in the criminal proceedings shall be entitled to such representation at any hearing held pursuant to this section. If the court determines that the defendant has the ability to pay all or a part of the costs, the court may set the amount to be reimbursed and order the defendant to pay that sum to the county, or to the city with respect to incarceration in the city jail, in the manner in which the court believes reasonable and compatible with the defendant s financial ability. Execution may be issued on the order in the same manner as on a judgment in a civil action. The order to pay all or part of the costs shall not be enforced by contempt.

If practicable, the court shall order payments to be made on a monthly basis and the payments shall be made payable to the county officer designated by the board of supervisors, or to a city officer designated by the city council with respect to incarceration in the city jail.

A payment schedule for reimbursement of the costs of incarceration pursuant to this section based upon income shall be developed by the county officer designated by the board of supervisors, or by the city council with respect to incarceration in the city jail, and approved by the presiding judge of the superior court in the county.

(b) Ability to pay means the overall capability of the defendant to reimburse the costs, or a portion of the costs, of incarceration and includes, but is not limited to, the defendant s:

(1) Present financial obligations, including family support obligations, and fines, penalties and other obligations to the court.

(2) Reasonably discernible future financial position. In no event shall the court consider a period of more than one year from the date of the hearing for purposes of determining reasonable discernible future position.

(3) Likelihood that the defendant shall be able to obtain employment within the one-year period from the date of the hearing.

(4) Any other factor or factors which may bear upon the defendant s financial ability to reimburse the county or city for the costs.

(c) All sums paid by a defendant pursuant to this section shall be deposited in the general fund of the county or city.

(d) This section shall be operative in a county upon the adoption of an ordinance to that effect by the board of supervisors, and shall be operative in a city upon the adoption of an ordinance to that effect by the city council. Such ordinance shall include a designation of the officer responsible for collection of moneys ordered pursuant to this section and shall include a determination, to be reviewed annually, of the average per-day costs of incarceration in the county jail, city jail, or other local detention facility.

(Amended by Stats. 2002, Ch. 784, Sec. 547. Effective January 1, 2003.)



1203.1d

(a) In determining the amount and manner of disbursement under an order made pursuant to this code requiring a defendant to make reparation or restitution to a victim of a crime, to pay any money as reimbursement for legal assistance provided by the court, to pay any cost of probation or probation investigation, to pay any cost of jail or other confinement, or to pay any other reimbursable costs, the court, after determining the amount of any fine and penalty assessments, and a county financial evaluation officer when making a financial evaluation, shall first determine the amount of restitution to be ordered paid to any victim, and shall then determine the amount of the other reimbursable costs.

If payment is made in full, the payment shall be apportioned and disbursed in the amounts ordered by the court.

If reasonable and compatible with the defendant s financial ability, the court may order payments to be made in installments.

(b) With respect to installment payments and amounts collected by the Franchise Tax Board pursuant to Section 19280 of the Revenue and Taxation Code and subsequently transferred by the Controller pursuant to Section 19282 of the Revenue and Taxation Code, the board of supervisors shall provide that disbursements be made in the following order of priority:

(1) Restitution ordered to, or on behalf of, the victim pursuant to subdivision (f) of Section 1202.4.

(2) The state surcharge ordered pursuant to Section 1465.7.

(3) Any fines, penalty assessments, and restitution fines ordered pursuant to subdivision (b) of Section 1202.4. Payment of each of these items shall be made on a proportional basis to the total amount levied for all of these items.

(4) Any other reimbursable costs.

(c) The board of supervisors shall apply these priorities of disbursement to orders or parts of orders in cases where defendants have been ordered to pay more than one court order.

(d) Documentary evidence, such as bills, receipts, repair estimates, insurance payment statements, payroll stubs, business records, and similar documents relevant to the value of the stolen or damaged property, medical expenses, and wages and profits lost shall not be excluded as hearsay evidence.

(e) This section shall become operative on January 1, 2012.

(Repealed (in Sec. 27) and added by Stats. 2008, Ch. 311, Sec. 27.5. Effective January 1, 2009. Section operative January 1, 2012, by its own provisions.)



1203.1e

(a) In any case in which a defendant is ordered to serve a period of confinement in a county jail or other local detention facility, and the defendant is eligible to be released on parole by the county board of parole commissioners, the court shall, after a hearing, make a determination of the ability of the person to pay all or a portion of the reasonable cost of providing parole supervision. The reasonable cost of those services shall not exceed the amount determined to be the actual average cost of providing parole supervision.

(b) If the court determines that the person has the ability to pay all or part of the costs, the court may set the amount to be reimbursed and order the person to pay that sum to the county in the manner in which the court believes reasonable and compatible with the person s financial ability. In making a determination of whether a person has the ability to pay, the court shall take into account the amount of any fine imposed upon the person and any amount the person has been ordered to pay in restitution.

If practicable, the court shall order payments to be made on a monthly basis as directed by the court. Execution may be issued on the order in the same manner as a judgment in a civil action. The order to pay all or part of the costs shall not be enforced by contempt.

(c) For the purposes of this section, ability to pay means the overall capability of the person to reimburse the costs, or a portion of the costs, of providing parole supervision and shall include, but shall not be limited to, consideration of all of the following factors:

(1) Present financial position.

(2) Reasonably discernible future financial position. In no event shall the board consider a period of more than six months from the date of the hearing for purposes of determining reasonably discernible future financial position.

(3) Likelihood that the person shall be able to obtain employment within the six-month period from the date of the hearing.

(4) Any other factor or factors which may bear upon the person s financial capability to reimburse the county for the costs.

(d) At any time during the pendency of the order made under this section, a person against whom an order has been made may petition the court to modify or vacate its previous order on the grounds of a change of circumstances with regard to the person s ability to pay. The court shall advise the person of this right at the time of making the order.

(e) All sums paid by any person pursuant to this section shall be deposited in the general fund of the county.

(f) The parole of any person shall not be denied or revoked in whole or in part based upon the inability or failure to pay under this section.

(g) The county board of parole commissioners shall not have access to offender financial data prior to the rendering of any parole decision.

(h) This section shall become operative on January 1, 1995.

(Repealed (Jan. 1, 1992) and added by Stats. 1991, Ch. 437, Sec. 2. Effective September 19, 1991. Section operative January 1, 1995, by its own provisions.)



1203.1f

If practicable, the court shall consolidate the ability to pay determination hearings authorized by this code into one proceeding, and the determination of ability to pay made at the consolidated hearing may be used for all purposes.

(Amended by Stats. 2002, Ch. 198, Sec. 1. Effective January 1, 2003.)



1203.1g

In any case in which a defendant is convicted of sexual assault on a minor, and the defendant is eligible for probation, the court, as a condition of probation, shall order him or her to make restitution for the costs of medical or psychological treatment incurred by the victim as a result of the assault and that he or she seek and maintain employment and apply that portion of his or her earnings specified by the court toward those costs.

As used in this section, sexual assault has the meaning specified in subdivisions (a) and (b) of Section 11165.1. The defendant is entitled to a hearing concerning any modification of the amount of restitution based on the costs of medical and psychological treatment incurred by the victim subsequent to the issuance of the order of probation.

(Amended by Stats. 1994, Ch. 146, Sec. 168. Effective January 1, 1995.)



1203.1h

(a) In addition to any other costs which a court is authorized to require a defendant to pay, upon conviction of any offense involving child abuse or neglect, the court may require that the defendant pay to a law enforcement agency incurring the cost, the cost of any medical examinations conducted on the victim in order to determine the nature or extent of the abuse or neglect. If the court determines that the defendant has the ability to pay all or part of the medical examination costs, the court may set the amount to be reimbursed and order the defendant to pay that sum to the law enforcement agency in the manner in which the court believes reasonable and compatible with the defendant s financial ability. In making a determination of whether a defendant has the ability to pay, the court shall take into account the amount of any fine imposed upon the defendant and any amount the defendant has been ordered to pay in restitution.

(b) In addition to any other costs which a court is authorized to require a defendant to pay, upon conviction of any offense involving sexual assault or attempted sexual assault, including child molestation, the court may require that the defendant pay, to the law enforcement agency, county, or local governmental agency incurring the cost, the cost of any medical examinations conducted on the victim for the collection and preservation of evidence. If the court determines that the defendant has the ability to pay all or part of the cost of the medical examination, the court may set the amount to be reimbursed and order the defendant to pay that sum to the law enforcement agency, county, or local governmental agency, in the manner in which the court believes reasonable and compatible with the defendant s financial ability. In making the determination of whether a defendant has the ability to pay, the court shall take into account the amount of any fine imposed upon the defendant and any amount the defendant has been ordered to pay in restitution. In no event shall a court penalize an indigent defendant by imposing an additional period of imprisonment in lieu of payment.

(Amended by Stats. 1991, Ch. 377, Sec. 1.)



1203.1i

(a) In any case in which a defendant is convicted of a violation of any building standards adopted by a local entity by ordinance or resolution, including, but not limited to, local health, fire, building, or safety ordinances or resolutions, or any other ordinance or resolution relating to the health and safety of occupants of buildings, by maintaining a substandard building, as specified in Section 17920.3 of the Health and Safety Code, the court, or judge thereof, in making an order granting probation, in addition to any other orders, may order the defendant placed under house confinement, or may order the defendant to serve both a term of imprisonment in the county jail and to be placed under house confinement.

This section only applies to violations involving a dwelling unit occupied by persons specified in subdivision (a) of Section 1940 of the Civil Code who are not excluded by subdivision (b) of that section.

(b) If the court orders a defendant to serve all or part of his or her sentence under house confinement, pursuant to subdivision (a), he or she may also be ordered to pay the cost of having a police officer or guard stand guard outside the area in which the defendant has been confined under house confinement if it has been determined that the defendant is able to pay these costs.

(c) As used in this section, house confinement means confinement to a residence or location designated by the court and specified in the probation order.

(Added by Stats. 1987, Ch. 1063, Sec. 1.)



1203.1j

In any case in which the defendant is convicted of assault, battery, or assault with a deadly weapon on a victim 65 years of age or older, and the defendant knew or reasonably should have known the elderly status of the victim, the court, as a condition of probation, shall order the defendant to make restitution for the costs of medical or psychological treatment incurred by the victim as a result of the crime, and that the defendant seek and maintain legitimate employment and apply that portion of his or her earnings specified by the court toward those costs.

The defendant shall be entitled to a hearing, concerning any modification of the amount of restitution, based on the costs of medical and psychological treatment incurred by the victim subsequent to the issuance of the order of probation.

(Amended by Stats. 1990, Ch. 45, Sec. 8.)



1203.1k

For any order of restitution made under Section 1203.1, the court may order the specific amount of restitution and the manner in which restitution shall be made to a victim or the Restitution Fund, to the extent that the victim has received payment from the Victims of Crime Program, based on the probation officer s report or it may, with the consent of the defendant, order the probation officer to set the amount of restitution and the manner in which restitution shall be made to a victim or the Restitution Fund, to the extent that the victim has received payment from the Victims of Crime Program. The defendant shall have the right to a hearing before the judge to dispute the determinations made by the probation officer in regard to the amount or manner in which restitution is to be made to the victim or the Restitution Fund, to the extent that the victim has received payment from the Victims of Crime Program. If the court orders restitution to be made to the Restitution Fund, the court, and not the probation officer, shall determine the amount and the manner in which restitution is to be made to the Restitution Fund.

(Amended by Stats. 2000, Ch. 1016, Sec. 10. Effective January 1, 2001.)



1203.1l

In any case in which, pursuant to Section 1203.1, the court orders the defendant, as a condition of probation, to make restitution to a public agency for the costs of an emergency response, all of the following shall apply:

(a) The probation department shall obtain the actual costs for an emergency response from a public agency, and shall include the public agency s documents supporting the actual costs for the emergency response in the probation department s sentencing report to the court.

(b) At the sentencing hearing, the defendant has the right to confront witnesses and present evidence in opposition to the amount claimed to be due to the public agency for its actual costs for the emergency response.

(c) The collection of the emergency response costs is the responsibility of the public agency seeking the reimbursement. If a defendant fails to make restitution payment when a payment is due, the public agency shall by verified declaration notify the probation department of the delinquency. The probation department shall make an investigation of the delinquency and shall make a report to the court of the delinquency. The report shall contain any recommendation that the probation officer finds to be relevant regarding the delinquency and future payments. The court, after a hearing on the delinquency, may make modifications to the existing order in the furtherance of justice.

(d) The defendant has the right to petition the court for a modification of the emergency response reimbursement order whenever he or she has sustained a substantial change in economic circumstances. The defendant has a right to a hearing on the proposed modification, and the court may make any modification to the existing order in the furtherance of justice.

(Added by renumbering Section 1203.1i (as added by Stats. 1987, Ch. 713) by Stats. 1989, Ch. 1360, Sec. 114.)



1203.1m

(a) If a defendant is convicted of an offense and ordered to serve a period of imprisonment in the state prison, the court may, after a hearing, make a determination of the ability of the defendant to pay all or a portion of the reasonable costs of the imprisonment. The reasonable costs of imprisonment shall not exceed the amount determined by the Director of Corrections to be the actual average cost of imprisonment in the state prison on a per-day basis.

(b) The court may, in its discretion before any hearing, order the defendant to file a statement setting forth his or her assets, liability, and income, under penalty of perjury. At the hearing, the defendant shall have the opportunity to be heard in person or through counsel, to present witnesses and other evidence, and to confront and cross-examine adverse witnesses. A defendant who is represented by counsel appointed by the court in the criminal proceedings shall be entitled to representation at any hearing held pursuant to this section. If the court determines that the defendant has the ability to pay all or a part of the costs, the court shall set the amount to be reimbursed and order the defendant to pay that sum to the Department of Corrections for deposit in the General Fund in the manner in which the court believes reasonable and compatible with the defendant s financial ability. Execution may be issued on the order in the same manner as on a judgment in a civil action. The order to pay all or part of the costs shall not be enforced by contempt.

(c) At any time during the pendency of an order made under this section, a person against whom the order has been made may petition the court to modify or vacate its previous order on the grounds of a change of circumstances with regard to the person s ability to pay. The court shall advise the person of this right at the time of making the order.

(d) If the amount paid by the defendant for imprisonment exceeds the actual average cost of the term of imprisonment actually served by the defendant, the amount paid by the defendant in excess of the actual average cost shall be returned to the defendant within 60 days of his or her release from the state prison.

(e) For the purposes of this section, in determining a defendant s ability to pay, the court shall consider the overall ability of the defendant to reimburse all or a portion of the costs of imprisonment in light of the defendant s present and foreseeable financial obligations, including family support obligations, restitution to the victim, and fines, penalties, and other obligations to the court, all of which shall take precedence over a reimbursement order made pursuant to this section.

(f) For the purposes of this section, in determining a defendant s ability to pay, the court shall not consider the following:

(1) The personal residence of the defendant, if any, up to a maximum amount of the median home sales price in the county in which the residence is located.

(2) The personal motor vehicle of the defendant, if any, up to a maximum amount of ten thousand dollars ($10,000).

(3) Any other assets of the defendant up to a maximum amount of the median annual income in California.

(Added by Stats. 1994, Ch. 145, Sec. 3. Effective July 11, 1994.)



1203.2

(a) At any time during the period of supervision of a person (1) released on probation under the care of a probation officer pursuant to this chapter, (2) released on conditional sentence or summary probation not under the care of a probation officer, (3) placed on mandatory supervision pursuant to subparagraph (B) of paragraph (5) of subdivision (h) of Section 1170, (4) subject to revocation of postrelease community supervision pursuant to Section 3455, or (5) subject to revocation of parole supervision pursuant to Section 3000.08, if any probation officer, parole officer, or peace officer has probable cause to believe that the supervised person is violating any term or condition of his or her supervision, the officer may, without warrant or other process and at any time until the final disposition of the case, rearrest the supervised person and bring him or her before the court or the court may, in its discretion, issue a warrant for his or her rearrest. Upon such rearrest, or upon the issuance of a warrant for rearrest the court may revoke and terminate the supervision of the person if the interests of justice so require and the court, in its judgment, has reason to believe from the report of the probation or parole officer or otherwise that the person has violated any of the conditions of his or her supervision, has become abandoned to improper associates or a vicious life, or has subsequently committed other offenses, regardless whether he or she has been prosecuted for such offenses. However, the court shall not terminate parole pursuant to this section. Supervision shall not be revoked for failure of a person to make restitution imposed as a condition of supervision unless the court determines that the defendant has willfully failed to pay and has the ability to pay. Restitution shall be consistent with a person s ability to pay. The revocation, summary or otherwise, shall serve to toll the running of the period of supervision.

(b) (1) Upon its own motion or upon the petition of the supervised person, the probation or parole officer, or the district attorney, the court may modify, revoke, or terminate supervision of the person pursuant to this subdivision, except that the court shall not terminate parole pursuant to this section. The court in the county in which the person is supervised has jurisdiction to hear the motion or petition, or for those on parole, either the court in the county of supervision or the court in the county in which the alleged violation of supervision occurred. A person supervised on parole or postrelease community supervision pursuant to Section 3455 may not petition the court pursuant to this section for early release from supervision, and a petition under this section shall not be filed solely for the purpose of modifying parole. Nothing in this section shall prohibit the court in the county in which the person is supervised or in which the alleged violation of supervision occurred from modifying a person s parole when acting on the court s own motion or a petition to revoke parole. The court shall give notice of its motion, and the probation or parole officer or the district attorney shall give notice of his or her petition to the supervised person, his or her attorney of record, and the district attorney or the probation or parole officer, as the case may be. The supervised person shall give notice of his or her petition to the probation or parole officer and notice of any motion or petition shall be given to the district attorney in all cases. The court shall refer its motion or the petition to the probation or parole officer. After the receipt of a written report from the probation or parole officer, the court shall read and consider the report and either its motion or the petition and may modify, revoke, or terminate the supervision of the supervised person upon the grounds set forth in subdivision (a) if the interests of justice so require.

(2) The notice required by this subdivision may be given to the supervised person upon his or her first court appearance in the proceeding. Upon the agreement by the supervised person in writing to the specific terms of a modification or termination of a specific term of supervision, any requirement that the supervised person make a personal appearance in court for the purpose of a modification or termination shall be waived. Prior to the modification or termination and waiver of appearance, the supervised person shall be informed of his or her right to consult with counsel, and if indigent the right to secure court appointed counsel. If the supervised person waives his or her right to counsel a written waiver shall be required. If the supervised person consults with counsel and thereafter agrees to a modification, revocation, or termination of the term of supervision and waiver of personal appearance, the agreement shall be signed by counsel showing approval for the modification or termination and waiver.

(c) Upon any revocation and termination of probation the court may, if the sentence has been suspended, pronounce judgment for any time within the longest period for which the person might have been sentenced. However, if the judgment has been pronounced and the execution thereof has been suspended, the court may revoke the suspension and order that the judgment shall be in full force and effect. In either case, the person shall be delivered over to the proper officer to serve his or her sentence, less any credits herein provided for.

(d) In any case of revocation and termination of probation, including, but not limited to, cases in which the judgment has been pronounced and the execution thereof has been suspended, upon the revocation and termination, the court may, in lieu of any other sentence, commit the person to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities if he or she is otherwise eligible for such commitment.

(e) If probation has been revoked before the judgment has been pronounced, the order revoking probation may be set aside for good cause upon motion made before pronouncement of judgment. If probation has been revoked after the judgment has been pronounced, the judgment and the order which revoked the probation may be set aside for good cause within 30 days after the court has notice that the execution of the sentence has commenced. If an order setting aside the judgment, the revocation of probation, or both is made after the expiration of the probationary period, the court may again place the person on probation for that period and with those terms and conditions as it could have done immediately following conviction.

(f) As used in this section, the following definitions shall apply:

(1) Court means a judge, magistrate, or revocation hearing officer described in Section 71622.5 of the Government Code.

(2) Probation officer means a probation officer as described in Section 1203 or an officer of the agency designated by the board of supervisors of a county to implement postrelease community supervision pursuant to Section 3451.

(3) Supervised person means a person who satisfies any of the following:

(A) He or she is released on probation subject to the supervision of a probation officer.

(B) He or she is released on conditional sentence or summary probation not under the care of a probation officer.

(C) He or she is subject to mandatory supervision pursuant to subparagraph (B) of paragraph (5) of subdivision (h) of Section 1170.

(D) He or she is subject to revocation of postrelease community supervision pursuant to Section 3455.

(E) He or she is subject to revocation of parole pursuant to Section 3000.08.

(g) Nothing in this section affects the authority of the supervising agency to impose intermediate sanctions, including flash incarceration, to persons supervised on parole pursuant to Section 3000.8 or postrelease community supervision pursuant to Part 3 (commencing with Section 3450) of Title 2.05.

(Amended by Stats. 2013, Ch. 32, Sec. 7. Effective June 27, 2013.)



1203.2a

If any defendant who has been released on probation is committed to a prison in this state or another state for another offense, the court which released him or her on probation shall have jurisdiction to impose sentence, if no sentence has previously been imposed for the offense for which he or she was granted probation, in the absence of the defendant, on the request of the defendant made through his or her counsel, or by himself or herself in writing, if such writing is signed in the presence of the warden of the prison in which he or she is confined or the duly authorized representative of the warden, and the warden or his or her representative attests both that the defendant has made and signed such request and that he or she states that he or she wishes the court to impose sentence in the case in which he or she was released on probation, in his or her absence and without him or her being represented by counsel.

The probation officer may, upon learning of the defendant s imprisonment, and must within 30 days after being notified in writing by the defendant or his or her counsel, or the warden or duly authorized representative of the prison in which the defendant is confined, report such commitment to the court which released him or her on probation.

Upon being informed by the probation officer of the defendant s confinement, or upon receipt from the warden or duly authorized representative of any prison in this state or another state of a certificate showing that the defendant is confined in prison, the court shall issue its commitment if sentence has previously been imposed. If sentence has not been previously imposed and if the defendant has requested the court through counsel or in writing in the manner herein provided to impose sentence in the case in which he or she was released on probation in his or her absence and without the presence of counsel to represent him or her, the court shall impose sentence and issue its commitment, or shall make other final order terminating its jurisdiction over the defendant in the case in which the order of probation was made. If the case is one in which sentence has previously been imposed, the court shall be deprived of jurisdiction over defendant if it does not issue its commitment or make other final order terminating its jurisdiction over defendant in the case within 60 days after being notified of the confinement. If the case is one in which sentence has not previously been imposed, the court is deprived of jurisdiction over defendant if it does not impose sentence and issue its commitment or make other final order terminating its jurisdiction over defendant in the case within 30 days after defendant has, in the manner prescribed by this section, requested imposition of sentence.

Upon imposition of sentence hereunder the commitment shall be dated as of the date upon which probation was granted. If the defendant is then in a state prison for an offense committed subsequent to the one upon which he or she has been on probation, the term of imprisonment of such defendant under a commitment issued hereunder shall commence upon the date upon which defendant was delivered to prison under commitment for his or her subsequent offense. Any terms ordered to be served consecutively shall be served as otherwise provided by law.

In the event the probation officer fails to report such commitment to the court or the court fails to impose sentence as herein provided, the court shall be deprived thereafter of all jurisdiction it may have retained in the granting of probation in said case.

(Amended by Stats. 1989, Ch. 1420, Sec. 2.)



1203.3

(a) The court shall have authority at any time during the term of probation to revoke, modify, or change its order of suspension of imposition or execution of sentence. The court may at any time when the ends of justice will be subserved thereby, and when the good conduct and reform of the person so held on probation shall warrant it, terminate the period of probation, and discharge the person so held. The court shall also have the authority at any time during the term of mandatory supervision pursuant to subparagraph (B) of paragraph (5) of subdivision (h) of Section 1170 to revoke, modify, or change the conditions of the court s order suspending the execution of the concluding portion of the supervised person s term.

(b) The exercise of the court s authority in subdivision (a) to revoke, modify, or change probation or mandatory supervision, or to terminate probation, is subject to the following:

(1) Before any sentence or term or condition of probation or condition of mandatory supervision is modified, a hearing shall be held in open court before the judge. The prosecuting attorney shall be given a two-day written notice and an opportunity to be heard on the matter, except that, as to modifying or terminating a protective order in a case involving domestic violence, as defined in Section 6211 of the Family Code, the prosecuting attorney shall be given a five-day written notice and an opportunity to be heard.

(A) If the sentence or term or condition of probation or the term or any condition of mandatory supervision is modified pursuant to this section, the judge shall state the reasons for that modification on the record.

(B) As used in this section, modification of sentence shall include reducing a felony to a misdemeanor.

(2) No order shall be made without written notice first given by the court or the clerk thereof to the proper probation officer of the intention to revoke, modify, or change its order.

(3) In all probation cases, if the court has not seen fit to revoke the order of probation and impose sentence or pronounce judgment, the defendant shall at the end of the term of probation or any extension thereof, be by the court discharged subject to the provisions of these sections.

(4) The court may modify the time and manner of the term of probation for purposes of measuring the timely payment of restitution obligations or the good conduct and reform of the defendant while on probation. The court shall not modify the dollar amount of the restitution obligations due to the good conduct and reform of the defendant, absent compelling and extraordinary reasons, nor shall the court limit the ability of payees to enforce the obligations in the manner of judgments in civil actions.

(5) Nothing in this section shall be construed to prohibit the court from modifying the dollar amount of a restitution order pursuant to subdivision (f) of Section 1202.4 at any time during the term of the probation.

(6) The court may limit or terminate a protective order that is a condition of probation or mandatory supervision in a case involving domestic violence, as defined in Section 6211 of the Family Code. In determining whether to limit or terminate the protective order, the court shall consider if there has been any material change in circumstances since the crime for which the order was issued, and any issue that relates to whether there exists good cause for the change, including, but not limited to, consideration of all of the following:

(A) Whether the probationer or supervised person has accepted responsibility for the abusive behavior perpetrated against the victim.

(B) Whether the probationer or supervised person is currently attending and actively participating in counseling sessions.

(C) Whether the probationer or supervised person has completed parenting counseling, or attended alcoholics or narcotics counseling.

(D) Whether the probationer or supervised person has moved from the state, or is incarcerated.

(E) Whether the probationer or supervised person is still cohabiting, or intends to cohabit, with any subject of the order.

(F) Whether the defendant has performed well on probation or mandatory supervision, including consideration of any progress reports.

(G) Whether the victim desires the change, and if so, the victim s reasons, whether the victim has consulted a victim advocate, and whether the victim has prepared a safety plan and has access to local resources.

(H) Whether the change will impact any children involved, including consideration of any child protective services information.

(I) Whether the ends of justice would be served by limiting or terminating the order.

(c) If a probationer is ordered to serve time in jail, and the probationer escapes while serving that time, the probation is revoked as a matter of law on the day of the escape.

(d) If probation is revoked pursuant to subdivision (c), upon taking the probationer into custody, the probationer shall be accorded a hearing or hearings consistent with the holding in the case of People v. Vickers (1972) 8 Cal.3d 451. The purpose of that hearing or hearings is not to revoke probation, as the revocation has occurred as a matter of law in accordance with subdivision (c), but rather to afford the defendant an opportunity to require the prosecution to establish that the alleged violation did in fact occur and to justify the revocation.

(e) This section does not apply to cases covered by Section 1203.2.

(Amended by Stats. 2012, Ch. 43, Sec. 31. Effective June 27, 2012.)



1203.4

(a) (1) In any case in which a defendant has fulfilled the conditions of probation for the entire period of probation, or has been discharged prior to the termination of the period of probation, or in any other case in which a court, in its discretion and the interests of justice, determines that a defendant should be granted the relief available under this section, the defendant shall, at any time after the termination of the period of probation, if he or she is not then serving a sentence for any offense, on probation for any offense, or charged with the commission of any offense, be permitted by the court to withdraw his or her plea of guilty or plea of nolo contendere and enter a plea of not guilty; or, if he or she has been convicted after a plea of not guilty, the court shall set aside the verdict of guilty; and, in either case, the court shall thereupon dismiss the accusations or information against the defendant and except as noted below, he or she shall thereafter be released from all penalties and disabilities resulting from the offense of which he or she has been convicted, except as provided in Section 13555 of the Vehicle Code. The probationer shall be informed, in his or her probation papers, of this right and privilege and his or her right, if any, to petition for a certificate of rehabilitation and pardon. The probationer may make the application and change of plea in person or by attorney, or by the probation officer authorized in writing. However, in any subsequent prosecution of the defendant for any other offense, the prior conviction may be pleaded and proved and shall have the same effect as if probation had not been granted or the accusation or information dismissed. The order shall state, and the probationer shall be informed, that the order does not relieve him or her of the obligation to disclose the conviction in response to any direct question contained in any questionnaire or application for public office, for licensure by any state or local agency, or for contracting with the California State Lottery Commission.

(2) Dismissal of an accusation or information pursuant to this section does not permit a person to own, possess, or have in his or her custody or control any firearm or prevent his or her conviction under Chapter 2 (commencing with Section 29800) of Division 9 of Title 4 of Part 6.

(3) Dismissal of an accusation or information underlying a conviction pursuant to this section does not permit a person prohibited from holding public office as a result of that conviction to hold public office.

(4) This subdivision shall apply to all applications for relief under this section which are filed on or after November 23, 1970.

(b) Subdivision (a) of this section does not apply to any misdemeanor that is within the provisions of Section 42002.1 of the Vehicle Code, to any violation of subdivision (c) of Section 286, Section 288, subdivision (c) of Section 288a, Section 288.5, subdivision (j) of Section 289, Section 311.1, 311.2, 311.3, or 311.11, or any felony conviction pursuant to subdivision (d) of Section 261.5, or to any infraction.

(c) (1) Except as provided in paragraph (2), subdivision (a) does not apply to a person who receives a notice to appear or is otherwise charged with a violation of an offense described in subdivisions (a) to (e), inclusive, of Section 12810 of the Vehicle Code.

(2) If a defendant who was convicted of a violation listed in paragraph (1) petitions the court, the court in its discretion and in the interests of justice, may order the relief provided pursuant to subdivision (a) to that defendant.

(d) A person who petitions for a change of plea or setting aside of a verdict under this section may be required to reimburse the court for the actual costs of services rendered, whether or not the petition is granted and the records are sealed or expunged, at a rate to be determined by the court not to exceed one hundred fifty dollars ($150), and to reimburse the county for the actual costs of services rendered, whether or not the petition is granted and the records are sealed or expunged, at a rate to be determined by the county board of supervisors not to exceed one hundred fifty dollars ($150), and to reimburse any city for the actual costs of services rendered, whether or not the petition is granted and the records are sealed or expunged, at a rate to be determined by the city council not to exceed one hundred fifty dollars ($150). Ability to make this reimbursement shall be determined by the court using the standards set forth in paragraph (2) of subdivision (g) of Section 987.8 and shall not be a prerequisite to a person s eligibility under this section. The court may order reimbursement in any case in which the petitioner appears to have the ability to pay, without undue hardship, all or any portion of the costs for services established pursuant to this subdivision.

(e) (1) Relief shall not be granted under this section unless the prosecuting attorney has been given 15 days notice of the petition for relief. The probation officer shall notify the prosecuting attorney when a petition is filed, pursuant to this section.

(2) It shall be presumed that the prosecuting attorney has received notice if proof of service is filed with the court.

(f) If, after receiving notice pursuant to subdivision (e), the prosecuting attorney fails to appear and object to a petition for dismissal, the prosecuting attorney may not move to set aside or otherwise appeal the grant of that petition.

(g) Notwithstanding the above provisions or any other provision of law, the Governor shall have the right to pardon a person convicted of a violation of subdivision (c) of Section 286, Section 288, subdivision (c) of Section 288a, Section 288.5, or subdivision (j) of Section 289, if there are extraordinary circumstances.

(Amended by Stats. 2013, Ch. 143, Sec. 2. Effective January 1, 2014.)



1203.4a

(a) Every defendant convicted of a misdemeanor and not granted probation, and every defendant convicted of an infraction shall, at any time after the lapse of one year from the date of pronouncement of judgment, if he or she has fully complied with and performed the sentence of the court, is not then serving a sentence for any offense and is not under charge of commission of any crime, and has, since the pronouncement of judgment, lived an honest and upright life and has conformed to and obeyed the laws of the land, be permitted by the court to withdraw his or her plea of guilty or nolo contendere and enter a plea of not guilty; or if he or she has been convicted after a plea of not guilty, the court shall set aside the verdict of guilty; and in either case the court shall thereupon dismiss the accusatory pleading against the defendant, who shall thereafter be released from all penalties and disabilities resulting from the offense of which he or she has been convicted, except as provided in Chapter 3 (commencing with Section 29900) of Division 9 of Title 4 of Part 6 of this code or Section 13555 of the Vehicle Code.

(b) If a defendant does not satisfy all the requirements of subdivision (a), after a lapse of one year from the date of pronouncement of judgment, a court, in its discretion and in the interests of justice, may grant the relief available pursuant to subdivision (a) to a defendant convicted of an infraction, or of a misdemeanor and not granted probation, or both, if he or she has fully complied with and performed the sentence of the court, is not then serving a sentence for any offense, and is not under charge of commission of any crime.

(c) (1) The defendant shall be informed of the provisions of this section, either orally or in writing, at the time he or she is sentenced. The defendant may make an application and change of plea in person or by attorney, or by the probation officer authorized in writing, provided that, in any subsequent prosecution of the defendant for any other offense, the prior conviction may be pleaded and proved and shall have the same effect as if relief had not been granted pursuant to this section.

(2) Dismissal of an accusatory pleading pursuant to this section does not permit a person to own, possess, or have in his or her custody or control any firearm or prevent his or her conviction under Chapter 2 (commencing with Section 29800) of Division 9 of Title 4 of Part 6.

(3) Dismissal of an accusatory pleading underlying a conviction pursuant to this section does not permit a person prohibited from holding public office as a result of that conviction to hold public office.

(d) This section applies to any conviction specified in subdivision (a) or (b) that occurred before, as well as those occurring after, the effective date of this section, except that this section does not apply to the following:

(1) A misdemeanor violation of subdivision (c) of Section 288.

(2) Any misdemeanor falling within the provisions of Section 42002.1 of the Vehicle Code.

(3) Any infraction falling within the provisions of Section 42001 of the Vehicle Code.

(e) A person who petitions for a dismissal of a charge under this section may be required to reimburse the county and the court for the cost of services rendered at a rate to be determined by the county board of supervisors for the county and by the court for the court, not to exceed sixty dollars ($60), and to reimburse any city for the cost of services rendered at a rate to be determined by the city council not to exceed sixty dollars ($60). Ability to make this reimbursement shall be determined by the court using the standards set forth in paragraph (2) of subdivision (g) of Section 987.8 and shall not be a prerequisite to a person s eligibility under this section. The court may order reimbursement in any case in which the petitioner appears to have the ability to pay, without undue hardship, all or any portion of the cost for services established pursuant to this subdivision.

(f) A petition for dismissal of an infraction pursuant to this section shall be by written declaration, except upon a showing of compelling need. Dismissal of an infraction shall not be granted under this section unless the prosecuting attorney has been given at least 15 days notice of the petition for dismissal. It shall be presumed that the prosecuting attorney has received notice if proof of service is filed with the court.

(g) Any determination of amount made by a court under this section shall be valid only if either (1) made under procedures adopted by the Judicial Council or (2) approved by the Judicial Council.

(Amended by Stats. 2013, Ch. 76, Sec. 153.5. Effective January 1, 2014.)



1203.41

(a) If a defendant is sentenced pursuant to paragraph (5) of subdivision (h) of Section 1170, the court, in its discretion and in the interests of justice, may order the following relief, subject to the conditions of subdivision (b):

(1) The court may permit the defendant to withdraw his or her plea of guilty or plea of nolo contendere and enter a plea of not guilty, or, if he or she has been convicted after a plea of not guilty, the court shall set aside the verdict of guilty, and, in either case, the court shall thereupon dismiss the accusations or information against the defendant and he or she shall thereafter be released from all penalties and disabilities resulting from the offense of which he or she has been convicted, except as provided in Section 13555 of the Vehicle Code.

(2) The relief available under this section may be granted only after the lapse of one year following the defendant s completion of the sentence, if the sentence was imposed pursuant to subparagraph (B) of paragraph (5) of subdivision (h) of Section 1170, or after the lapse of two years following the defendant s completion of the sentence, if the sentence was imposed pursuant to subparagraph (A) of paragraph (5) of subdivision (h) of Section 1170.

(3) The relief available under this section may be granted only if the defendant is not under supervision pursuant to subparagraph (B) of paragraph (5) of subdivision (h) of Section 1170, and is not serving a sentence for, on probation for, or charged with the commission of any offense.

(4) The defendant shall be informed, either orally or in writing, of the provisions of this section and of his or her right, if any, to petition for a certificate of rehabilitation and pardon at the time he or she is sentenced.

(5) The defendant may make the application and change of plea in person or by attorney, or by a probation officer authorized in writing.

(b) Relief granted pursuant to subdivision (a) is subject to the following conditions:

(1) In any subsequent prosecution of the defendant for any other offense, the prior conviction may be pleaded and proved and shall have the same effect as if the accusation or information had not been dismissed.

(2) The order shall state, and the defendant shall be informed, that the order does not relieve him or her of the obligation to disclose the conviction in response to any direct question contained in any questionnaire or application for public office, for licensure by any state or local agency, or for contracting with the California State Lottery Commission.

(3) Dismissal of an accusation or information pursuant to this section does not permit a person to own, possess, or have in his or her custody or control any firearm or prevent his or her conviction under Chapter 2 (commencing with Section 29800) of Division 9 of Title 4 of Part 6.

(4) Dismissal of an accusation or information underlying a conviction pursuant to this section does not permit a person prohibited from holding public office as a result of that conviction to hold public office.

(c) This section applies to any conviction specified in subdivision (a) that occurred before, on, or after January 1, 2014.

(d) A person who petitions for a change of plea or setting aside of a verdict under this section may be required to reimburse the court for the actual costs of services rendered, whether or not the petition is granted and the records are sealed or expunged, at a rate to be determined by the court not to exceed one hundred fifty dollars ($150), and to reimburse the county for the actual costs of services rendered, whether or not the petition is granted and the records are sealed or expunged, at a rate to be determined by the county board of supervisors not to exceed one hundred fifty dollars ($150), and to reimburse any city for the actual costs of services rendered, whether or not the petition is granted and the records are sealed or expunged, at a rate to be determined by the city council not to exceed one hundred fifty dollars ($150). Ability to make this reimbursement shall be determined by the court using the standards set forth in paragraph (2) of subdivision (g) of Section 987.8 and shall not be a prerequisite to a person s eligibility under this section. The court may order reimbursement in any case in which the petitioner appears to have the ability to pay, without undue hardship, all or any portion of the costs for services established pursuant to this subdivision.

(e) (1) Relief shall not be granted under this section unless the prosecuting attorney has been given 15 days notice of the petition for relief. The probation officer shall notify the prosecuting attorney when a petition is filed, pursuant to this section.

(2) It shall be presumed that the prosecuting attorney has received notice if proof of service is filed with the court.

(f) If, after receiving notice pursuant to subdivision (e), the prosecuting attorney fails to appear and object to a petition for dismissal, the prosecuting attorney may not move to set aside or otherwise appeal the grant of that petition.

(Added by Stats. 2013, Ch. 787, Sec. 1. Effective January 1, 2014.)



1203.45

(a) In a case in which a person was under the age of 18 years at the time of commission of a misdemeanor and is eligible for, or has previously received, the relief provided by Section 1203.4 or 1203.4a, that person, in a proceeding under Section 1203.4 or 1203.4a, or a separate proceeding, may petition the court for an order sealing the record of conviction and other official records in the case, including records of arrests resulting in the criminal proceeding and records relating to other offenses charged in the accusatory pleading, whether defendant was acquitted or charges were dismissed. If the court finds that the person was under the age of 18 at the time of the commission of the misdemeanor, and is eligible for relief under Section 1203.4 or 1203.4a or has previously received that relief, it may issue its order granting the relief prayed for. Thereafter the conviction, arrest, or other proceeding shall be deemed not to have occurred, and the petitioner may answer accordingly any question relating to their occurrence.

(b) This section applies to convictions that occurred before, as well as those that occur after, the effective date of this section.

(c) This section shall not apply to offenses for which registration is required under Section 290, to violations of Division 10 (commencing with Section 11000) of the Health and Safety Code, or to misdemeanor violations of the Vehicle Code relating to operation of a vehicle or of a local ordinance relating to operation, standing, stopping, or parking of a motor vehicle.

(d) This section does not apply to a person convicted of more than one offense, whether the second or additional convictions occurred in the same action in which the conviction as to which relief is sought occurred or in another action, except in the following cases:

(1) One of the offenses includes the other or others.

(2) The other conviction or convictions were for the following:

(A) Misdemeanor violations of Chapters 1 (commencing with Section 21000) to 9 (commencing with Section 22500), inclusive, Chapter 12 (commencing with Section 23100), or Chapter 13 (commencing with Section 23250) of Division 11 of the Vehicle Code, other than Section 23103, 23104, 23105, 23152, 23153, or 23220.

(B) Violation of a local ordinance relating to the operation, stopping, standing, or parking of a motor vehicle.

(3) The other conviction or convictions consisted of any combination of paragraphs (1) and (2).

(e) This section shall apply in a case in which a person was under the age of 21 at the time of the commission of an offense as to which this section is made applicable if that offense was committed prior to March 7, 1973.

(f) In an action or proceeding based upon defamation, a court, upon a showing of good cause, may order the records sealed under this section to be opened and admitted into evidence. The records shall be confidential and shall be available for inspection only by the court, jury, parties, counsel for the parties, and any other person who is authorized by the court to inspect them. Upon the judgment in the action or proceeding becoming final, the court shall order the records sealed.

(g) A person who petitions for an order sealing a record under this section may be required to reimburse the court for the actual cost of services rendered, whether or not the petition is granted and the records are sealed or expunged, at a rate to be determined by the court, not to exceed one hundred fifty dollars ($150), and to reimburse the county for the actual cost of services rendered, whether or not the petition is granted and the records are sealed or expunged, at a rate to be determined by the county board of supervisors, not to exceed one hundred fifty dollars ($150), and to reimburse any city for the actual cost of services rendered, whether or not the petition is granted and the records are sealed or expunged, at a rate to be determined by the city council, not to exceed one hundred fifty dollars ($150). Ability to make this reimbursement shall be determined by the court using the standards set forth in paragraph (2) of subdivision (g) of Section 987.8 and shall not be a prerequisite to a person s eligibility under this section. The court may order reimbursement in a case in which the petitioner appears to have the ability to pay, without undue hardship, all or any portion of the cost for services established pursuant to this subdivision.

(Amended by Stats. 2009, Ch. 606, Sec. 8. Effective January 1, 2010.)



1203.47

(a) A person who was found to be a person described in Section 602 of the Welfare and Institutions Code by reason of the commission of an offense described in subdivision (b) of Section 647 or in Section 653.22 may, upon reaching 18 years of age, petition the court to have his or her record sealed, as provided in Section 781 of the Welfare and Institutions Code, except that, as pertaining to any records regarding the commission of an offense described in subdivision (b) of Section 647 or in Section 653.22, it shall not be a requirement in granting the petition for the person to show that he or she has not been convicted of a felony or of any misdemeanor involving moral turpitude, or that rehabilitation has been attained to the satisfaction of the court. Upon granting the petition, all records relating to the violation or violations of subdivision (b) of Section 647 or of Section 653.22, or both, shall be sealed pursuant to Section 781 of the Welfare and Institutions Code.

(b) The relief provided by this section does not apply to a person adjudicated pursuant to subdivision (b) of Section 647 or of Section 653.22 who paid money or any other valuable thing, or attempted to pay money or any other valuable thing, to any person for the purpose of prostitution as defined in subdivision (b) of Section 647.

(c) This section applies to adjudications that occurred before, as well as those that occur after, the effective date of this section.

(d) A petition granted pursuant to this section does not authorize the sealing of any part of a person s record that is unrelated to a violation of subdivision (b) of Section 647, Section 653.22, or both.

(Amended by Stats. 2013, Ch. 59, Sec. 4. Effective January 1, 2014.)



1203.5

The offices of adult probation officer, assistant adult probation officer, and deputy adult probation officer are hereby created. The probation officers, assistant probation officers, and deputy probation officers appointed in accordance with Chapter 2 (commencing with Section 200) of Division 2 of Part 1 of the Welfare and Institutions Code shall be ex officio adult probation officers, assistant adult probation officers, and deputy adult probation officers except in any county or city and county whose charter provides for the separate office of adult probation officer. When the separate office of adult probation officer has been established he or she shall perform all the duties of probation officers except for matters under the jurisdiction of the juvenile court. Any adult probation officer may accept appointment as member of the Board of Corrections and serve in that capacity in addition to his or her duties as adult probation officer and may receive the per diem allowance authorized in Section 6025.1.

(Amended by Stats. 1987, Ch. 828, Sec. 77.)



1203.6

The adult probation officer shall be appointed and may be removed for good cause in a county with two superior court judges, by the presiding judge. In the case of a superior court of more than two judges, a majority of the judges shall make the appointment, and may effect removal.

The salary of the probation officer shall be established by the board of supervisors.

The adult probation officer shall appoint and may remove all assistants, deputies and other persons employed in the officer s department, and their compensation shall be established, according to the merit system or civil service system provisions of the county. If no merit system or civil service system exists in the county, the board of supervisors shall provide for appointment, removal, and compensation of such personnel.

This section is applicable in a charter county whose charter establishes the office of adult probation officer and provides that the officer shall be appointed in accordance with general law subject to the merit system provisions of the charter.

(Amended by Stats. 2002, Ch. 784, Sec. 548. Effective January 1, 2003.)



1203.7

(a) Either at the time of the arrest for a crime of any person over 16 years of age, or at the time of the plea or verdict of guilty, the probation officer of the county of the jurisdiction of the crime shall, when so directed by the court, inquire into the antecedents, character, history, family environment and offense of that person. The probation officer shall report that information to the court and file a written report in the records of the court. The report shall contain his or her recommendation for or against the release of the person on probation.

(b) If that person is released on probation and committed to the care of the probation officer, the officer shall keep a complete and accurate record of the history of the case in court and of the name of the probation officer, and his or her acts in connection with the case. This information shall include the age, sex, nativity, residence, education, habits of temperance, marital status, and the conduct, employment, occupation, parents occupation, and the condition of the person committed to his or her care during the term of probation, and the result of probation. This record shall constitute a part of the records of the court and shall at all times be open to the inspection of the court or any person appointed by the court for that purpose, as well as of all magistrates and the chief of police or other head of the police, unless otherwise ordered by the court.

(c) Five years after termination of probation in any case subject to this section, the probation officer may destroy any records and papers in his or her possession relating to the case.

(d) The probation officer shall furnish to each person released on probation and committed to his or her care, a written statement of the terms and conditions of probation, and shall report to the court or judge appointing him or her, any violation or breach of the terms and conditions imposed by the court on the person placed in his or her care.

(Amended by Stats. 2003, Ch. 296, Sec. 25.1. Effective January 1, 2004.)



1203.71

Any of the duties of the probation officer may be performed by a deputy probation officer and shall be performed by him or her whenever detailed to perform those by the probation officer; and it shall be the duty of the probation officer to see that the deputy probation officer performs his or her duties.

The probation officer and each deputy probation officer shall have, as to the person so committed to the care of the probation officer or deputy probation officer, the powers of a peace officer.

The probation officers and deputy probation officers shall serve as such probation officers in all courts having original jurisdiction of criminal actions in this state.

(Added by Stats. 2001, Ch. 473, Sec. 10. Effective January 1, 2002.)



1203.72

Except as provided in subparagraph (D) of paragraph (2) of subdivision (b) of Section 1203, no court shall pronounce judgment upon any defendant, as to whom the court has requested a probation report pursuant to Section 1203.7, unless a copy of the probation report has been made available to the court, the prosecuting attorney, and the defendant or his or her attorney, at least two days or, upon the request of the defendant, five days prior to the time fixed by the court for consideration of the report with respect to pronouncement of judgment. The report shall be filed with the clerk of the court as a record in the case at the time the court considers the report.

If the defendant is not represented by an attorney, the court, upon ordering the probation report, shall also order the probation officer who prepares the report to discuss its contents with the defendant.

(Amended by Stats. 2002, Ch. 787, Sec. 22. Effective January 1, 2003.)



1203.73

The probation officers and deputy probation officers in all counties of the state shall be allowed those necessary incidental expenses incurred in the performance of their duties as required by any law of this state, as may be authorized by a judge of the superior court; and the same shall be a charge upon the county in which the court appointing them has jurisdiction and shall be paid out of the county treasury upon a warrant issued therefor by the county auditor upon the order of the court; provided, however, that in counties in which the probation officer is appointed by the board of supervisors, the expenses shall be authorized by the probation officer and claims therefor shall be audited, allowed and paid in the same manner as other county claims.

(Amended by Stats. 2002, Ch. 787, Sec. 23. Effective January 1, 2003.)



1203.74

Upon a determination that, in his or her opinion, staff and financial resources available to him or her are insufficient to meet his or her statutory or court ordered responsibilities, the probation officer shall immediately notify the presiding judge of the superior court and the board of supervisors of the county, or city and county, in writing. The notification shall explain which responsibilities cannot be met and what resources are necessary in order that statutory or court ordered responsibilities can be properly discharged.

(Added by Stats. 2001, Ch. 473, Sec. 13. Effective January 1, 2002.)



1203.8

(a) A county may develop a multiagency plan to prepare and enhance nonviolent felony offenders successful reentry into the community. The plan shall be developed by, and have the concurrence of, the presiding judge, the chief probation officer, the district attorney, the local custodial agency, and the public defender, or their designees, and shall be submitted to the board of supervisors for its approval. The plan shall provide that when a report prepared pursuant to Section 1203.10 recommends a state prison commitment, the report shall also include, but not be limited to, the offender s treatment, literacy, and vocational needs. Any sentence imposed pursuant to this section shall include a recommendation for completion while in state prison, all relevant programs to address those needs identified in the assessment.

(b) The Department of Corrections and Rehabilitation is authorized to enter into an agreement with up to three counties to implement subdivision (a) and to provide funding for the purpose of the probation department carrying out the assessment. The Department of Corrections and Rehabilitation, to the extent feasible, shall provide to the offender all programs pursuant to the court s recommendation.

(Added by Stats. 2005, Ch. 603, Sec. 2. Effective January 1, 2006.)



1203.9

(a) Whenever a person is released on probation or mandatory supervision, the court, upon noticed motion, shall transfer the case to the superior court in any other county in which the person resides permanently, meaning with the stated intention to remain for the duration of probation or mandatory supervision, unless the transferring court determines that the transfer would be inappropriate and states its reasons on the record. Upon notice of the motion for transfer, the court of the proposed receiving county may provide comments for the record regarding the proposed transfer, following procedures set forth in rules of court developed by the Judicial Council for this purpose, pursuant to subdivision (d). The court and the probation department shall give the matter of investigating those transfers precedence over all actions or proceedings therein, except actions or proceedings to which special precedence is given by law, to the end that all those transfers shall be completed expeditiously.

(b) The court of the receiving county shall accept the entire jurisdiction over the case.

(c) The order of transfer shall contain an order committing the probationer or supervised person to the care and custody of the probation officer of the receiving county and, if applicable, an order for reimbursement of reasonable costs for processing the transfer to be paid to the sending county in accordance with Section 1203.1b. A copy of the orders and any probation reports shall be transmitted to the court and probation officer of the receiving county within two weeks of the finding that the person does permanently reside in or has permanently moved to that county, and thereafter the receiving court shall have entire jurisdiction over the case, with the like power to again request transfer of the case whenever it seems proper.

(d) The Judicial Council shall promulgate rules of court for procedures by which the proposed receiving county shall receive notice of the motion for transfer and by which responsive comments may be transmitted to the court of the transferring county. The Judicial Council shall adopt rules providing factors for the court s consideration when determining the appropriateness of a transfer, including, but not limited to, the following:

(1) Permanency of residence of the offender.

(2) Local programs available for the offender.

(3) Restitution orders and victim issues.

(Amended by Stats. 2013, Ch. 13, Sec. 1. Effective January 1, 2014.)



1203.10

At the time of the plea or verdict of guilty of any person over 18 years of age, the probation officer of the county of the jurisdiction of said criminal shall, when so directed by the court, inquire into the antecedents, character, history, family environment, and offense of such person, and must report the same to the court and file his report in writing in the records of such court. When directed, his report shall contain his recommendation for or against the release for such person on probation. If any such person shall be released on probation and committed to the care of the probation officer, such officer shall keep a complete and accurate record in suitable books or other form in writing of the history of the case in court, and of the name of the probation officer, and his act in connection with said case; also the age, sex, nativity, residence, education, habit of temperance, whether married or single, and the conduct, employment and occupation, and parents occupation, and condition of such person committed to his care during the term of such probation and the result of such probation. Such record of such probation officer shall be and constitute a part of the records of the court, and shall at all times be open to the inspection of the court or of any person appointed by the court for that purpose, as well as of all magistrates, and the chief of police, or other heads of the police, unless otherwise ordered by the court. Said books of records shall be furnished for the use of said probation officer of said county, and shall be paid for out of the county treasury.

Five years after termination of probation in any case subject to this section, the probation officer may destroy any records and papers in his possession relating to such case.

(Amended by Stats. 1961, Ch. 2043.)



1203.11

A probation or parole officer or parole agent of the Department of Corrections may serve any process regarding the issuance of a temporary restraining order or other protective order against a person committed to the care of the probation or parole officer or parole agent when the person appears for an appointment with the probation or parole officer or parole agent at their office.

(Added by Stats. 1991, Ch. 866, Sec. 5.)



1203.12

The probation officer shall furnish to each person who has been released on probation, and committed to his care, a written statement of the terms and conditions of his probation unless such a statement has been furnished by the court, and shall report to the court, or judge, releasing such person on probation, any violation or breach of the terms and conditions imposed by such court on the person placed in his care.

(Amended by Stats. 1968, Ch. 1222.)



1203.13

The probation officer of any county may establish, or assist in the establishment of, any public council or committee having as its object the prevention of crime, and may cooperate with or participate in the work of any such councils or committees for the purpose of preventing or decreasing crime, including the improving of recreational, health, and other conditions in the community.

(Added by Stats. 1947, Ch. 876.)



1203.14

Notwithstanding any other provision of law, probation departments may engage in activities designed to prevent adult delinquency. These activities include rendering direct and indirect services to persons in the community. Probation departments shall not be limited to providing services only to those persons on probation being supervised under Section 1203.10, but may provide services to any adults in the community.

(Added by Stats. 1973, Ch. 512.)



1203a

In all counties and cities and counties the courts therein, having jurisdiction to impose punishment in misdemeanor cases, shall have the power to refer cases, demand reports and to do and require all things necessary to carry out the purposes of Section 1203 of this code insofar as they are in their nature applicable to misdemeanors. Any such court shall have power to suspend the imposing or the execution of the sentence, and to make and enforce the terms of probation for a period not to exceed three years; provided, that when the maximum sentence provided by law exceeds three years imprisonment, the period during which sentence may be suspended and terms of probation enforced may be for a longer period than three years, but in such instance, not to exceed the maximum time for which sentence of imprisonment might be pronounced.

(Amended by Stats. 1949, Ch. 504.)



1203b

All courts shall have power to suspend the imposition or execution of a sentence and grant a conditional sentence in misdemeanor and infraction cases without referring such cases to the probation officer. Unless otherwise ordered by the court, persons granted a conditional sentence in the community shall report only to the court and the probation officer shall not be responsible in any way for supervising or accounting for such persons.

(Amended by Stats. 1982, Ch. 247, Sec. 2. Effective June 9, 1982.)



1203c

(a) (1) Notwithstanding any other provisions of law, whenever a person is committed to an institution under the jurisdiction of the Department of Corrections and Rehabilitation, whether probation has been applied for or not, or granted and revoked, it shall be the duty of the probation officer of the county from which the person is committed to send to the Department of Corrections and Rehabilitation a report of the circumstances surrounding the offense and the prior record and history of the defendant, as may be required by the Secretary of the Department of Corrections and Rehabilitation.

(2) If the person is being committed to the jurisdiction of the department for a conviction of an offense that requires him or her to register as a sex offender pursuant to Section 290, the probation officer shall include in the report the results of the State-Authorized Risk Assessment Tool for Sex Offenders (SARATSO) administered pursuant to Sections 290.04 to 290.06, inclusive, if applicable.

(b) These reports shall accompany the commitment papers. The reports shall be prepared in the form prescribed by the administrator following consultation with the Board of State and Community Corrections, except that if the defendant is ineligible for probation, a report of the circumstances surrounding the offense and the prior record and history of the defendant, prepared by the probation officer on request of the court and filed with the court before sentence, shall be deemed to meet the requirements of paragraph (1) of subdivision (a).

(c) In order to allow the probation officer an opportunity to interview, for the purpose of preparation of these reports, the defendant shall be held in the county jail for 48 hours, excluding Saturdays, Sundays, and holidays, subsequent to imposition of sentence and prior to delivery to the custody of the Secretary of the Department of Corrections and Rehabilitation, unless the probation officer has indicated the need for a different period of time.

(d) Whenever a person is committed to an institution under the jurisdiction of the Department of Corrections and Rehabilitation and the court has ordered the person to pay restitution to a victim, the following shall apply:

(1) If the victim consents, the probation officer of the county from which the person is committed may send to the Department of Corrections and Rehabilitation the victim s contact information and a copy of the restitution order for the sole purpose of distributing the restitution collected on behalf of the victim.

(2) Notwithstanding paragraph (1), the district attorney of the county from which the person is committed may send to the Department of Corrections and Rehabilitation the victim s contact information and a copy of the restitution order for the sole purpose of distributing the restitution collected on behalf of the victim if the district attorney finds it is in the best interest of the victim to send that information. If the victim affirmatively objects, the district attorney shall not send the victim s contact information to the department. The district attorney shall not be required to inform the victim of the right to object.

(3) The contact information shall remain confidential and shall not be made part of the court file or combined with any public document.

(Amended by Stats. 2012, Ch. 124, Sec. 1. Effective January 1, 2013.)



1203d

No court shall pronounce judgment upon any defendant, as to whom the court has requested a probation report pursuant to Section 1203.10, unless a copy of the probation report has been made available to the court, the prosecuting attorney, and the defendant or his or her attorney, at least two days or, upon the request of the defendant, five days prior to the time fixed by the court for consideration of the report with respect to pronouncement of judgment. The report shall be filed with the clerk of the court as a record in the case at the time the court considers the report.

If the defendant is not represented by an attorney, the court, upon ordering the probation report, shall also order the probation officer who prepares the report to discuss its contents with the defendant. Any waiver of the preparation of the report or the consideration of the report by the court shall be as provided in subdivision (b) of Section 1203, with respect to cases to which that subdivision applies.

The sentence recommendations of the report shall also be made available to the victim of the crime, or the victim s next of kin if the victim has died, through the district attorney s office. The victim or the victim s next of kin shall be informed of the availability of this information through the notice provided pursuant to Section 1191.1.

(Amended by Stats. 1996, Ch. 123, Sec. 2. Effective January 1, 1997.)



1203e

(a) Commencing June 1, 2010, the probation department shall compile a Facts of Offense Sheet for every person convicted of an offense that requires him or her to register as a sex offender pursuant to Section 290 who is referred to the department pursuant to Section 1203. The Facts of Offense Sheet shall contain the following information concerning the offender: name; CII number; criminal history, including all arrests and convictions for any registerable sex offenses or any violent offense; circumstances of the offense for which registration is required, including, but not limited to, weapons used and victim pattern; and results of the State-Authorized Risk Assessment Tool for Sex Offenders (SARATSO), as set forth in Section 290.04, if required. The Facts of Offense Sheet shall be included in the probation officer s report.

(b) The defendant may move the court to correct the Facts of Offense Sheet. Any corrections to that sheet shall be made consistent with procedures set forth in Section 1204.

(c) The probation officer shall send a copy of the Facts of Offense Sheet to the Department of Justice High Risk Sex Offender Program within 30 days of the person s sex offense conviction, and it shall be made part of the registered sex offender s file maintained by the Sex Offender Tracking Program. The Facts of Offense Sheet shall thereafter be made available to law enforcement by the Department of Justice, which shall post it with the offender s record on the Department of Justice Internet Web site maintained pursuant to Section 290.46, and shall be accessible only to law enforcement.

(d) If the registered sex offender is sentenced to a period of incarceration, at either the state prison or a county jail, the Facts of Offense Sheet shall be sent by the Department of Corrections and Rehabilitation or the county sheriff to the registering law enforcement agency in the jurisdiction where the registered sex offender will be paroled or will live on release, within three days of the person s release. If the registered sex offender is committed to the State Department of State Hospitals, the Facts of Offense Sheet shall be sent by the State Department of State Hospitals to the registering law enforcement agency in the jurisdiction where the person will live on release, within three days of release.

(Amended by Stats. 2012, Ch. 24, Sec. 24. Effective June 27, 2012.)



1203f

Every probation department shall ensure that all probationers under active supervision who are deemed to pose a high risk to the public of committing sex crimes, as determined by the State-Authorized Risk Assessment Tool for Sex Offenders, as set forth in Sections 290.04 to 290.06, inclusive, are placed on intensive and specialized probation supervision and are required to report frequently to designated probation officers. The probation department may place any other probationer convicted of an offense that requires him or her to register as a sex offender who is on active supervision to be placed on intensive and specialized supervision and require him or her to report frequently to designated probation officers.

(Added by Stats. 2006, Ch. 337, Sec. 41. Effective September 20, 2006.)



1203h

If the court initiates an investigation pursuant to subdivision (a) or (d) of Section 1203 and the convicted person was convicted of violating any section of this code in which a minor is a victim of an act of abuse or neglect, then the investigation may include a psychological evaluation to determine the extent of counseling necessary for successful rehabilitation and which may be mandated by the court during the term of probation. Such evaluation may be performed by psychiatrists, psychologists, or licensed clinical social workers. The results of the examination shall be included in the probation officer s report to the court.

(Amended by Stats. 1982, Ch. 282, Sec. 1.)



1204

The circumstances shall be presented by the testimony of witnesses examined in open court, except that when a witness is so sick or infirm as to be unable to attend, his deposition may be taken by a magistrate of the county, out of court, upon such notice to the adverse party as the court may direct. No affidavit or testimony, or representation of any kind, verbal or written, can be offered to or received by the court, or a judge thereof, in aggravation or mitigation of the punishment, except as provided in this and the preceding section. This section shall not be construed to prohibit the filing of a written report by a defendant or defendant s counsel on behalf of a defendant if such a report presents a study of his background and personality and suggests a rehabilitation program. If such a report is submitted, the prosecution or probation officer shall be permitted to reply to or to evaluate the program.

(Amended by Stats. 1971, Ch. 1080.)



1204.5

(a) In any criminal action, after the filing of any complaint or other accusatory pleading and before a plea, finding, or verdict of guilty, no judge shall read or consider any written report of any law enforcement officer or witness to any offense, any information reflecting the arrest or conviction record of a defendant, or any affidavit or representation of any kind, verbal or written, without the defendant s consent given in open court, except as provided in the rules of evidence applicable at the trial, or as provided in affidavits in connection with the issuance of a warrant or the hearing of any law and motion matter, or in any application for an order fixing or changing bail, or a petition for a writ.

(b) This section does not preclude a judge, who is not the preliminary hearing or trial judge in the case, from considering any information about the defendant for the purpose of that judge adopting a pre-trial sentencing position or approving or disapproving a guilty plea entered pursuant to Section 1192.5, if all of the following occur:

(1) The defendant is represented by counsel, unless he or she expressly waives the right to counsel.

(2) Any information provided to the judge for either of those purposes is also provided to the district attorney and to the defense counsel at least five days prior to any hearing or conference held for the purpose of considering a proposed guilty plea or proposed sentence.

(3) At any hearing or conference held for either of those purposes, defense counsel or the district attorney is allowed to provide information, either on or off the record, to supplement or rebut the information provided pursuant to paragraph (2).

(Amended by Stats. 1995, Ch. 86, Sec. 1. Effective January 1, 1996.)



1205

(a) A judgment that the defendant pay a fine, with or without other punishment, may also direct that he or she be imprisoned until the fine is satisfied and may further direct that the imprisonment begin at and continue after the expiration of any imprisonment imposed as a part of the punishment or of any other imprisonment to which the defendant may have been sentenced. The judgment shall specify the term of imprisonment for nonpayment of the fine, which shall not be more than one day for each thirty dollars ($30) of the fine, nor exceed the term for which the defendant may be sentenced to imprisonment for the offense of which he or she has been convicted. A defendant held in custody for nonpayment of a fine shall be entitled to credit on the fine for each day he or she is held in custody, at the rate specified in the judgment. When the defendant has been convicted of a misdemeanor, a judgment that the defendant pay a fine may also direct that he or she pay the fine within a limited time or in installments on specified dates, and that in default of payment as stipulated he or she be imprisoned in the discretion of the court either until the defaulted installment is satisfied or until the fine is satisfied in full; but unless the direction is given in the judgment, the fine shall be payable.

(b) Except as otherwise provided in case of fines imposed, as a condition of probation, the defendant shall pay the fine to the clerk of the court, or to the judge if there is no clerk, unless the defendant is taken into custody for nonpayment of the fine, in which event payments made while he or she is in custody shall be made to the officer who holds the defendant in custody, and all amounts paid shall be paid over by the officer to the court that rendered the judgment. The clerk shall report to the court every default in payment of a fine or any part of that fine, or if there is no clerk, the court shall take notice of the default. If time has been given for payment of a fine or it has been made payable in installments, the court shall, upon any default in payment, immediately order the arrest of the defendant and order him or her to show cause why he or she should not be imprisoned until the fine or installment is satisfied in full. If the fine or installment is payable forthwith and it is not paid, the court shall, without further proceedings, immediately commit the defendant to the custody of the proper officer to be held in custody until the fine or installment is satisfied in full.

(c) This section applies to any violation of any of the codes or statutes of this state punishable by a fine or by a fine and imprisonment.

(d) Nothing in this section shall be construed to prohibit the clerk of the court, or the judge if there is no clerk, from turning these accounts over to another county department or a collecting agency for processing and collection.

(e) The defendant shall pay to the clerk of the court or the collecting agency a fee for the processing of installment accounts. This fee shall equal the administrative and clerical costs, as determined by the board of supervisors, or by the court, depending on which entity administers the account. The defendant shall pay to the clerk of the court or the collecting agency the fee established for the processing of the accounts receivable that are not to be paid in installments. The fee shall equal the administrative and clerical costs, as determined by the board of supervisors, or by the court, depending on which entity administers the account, except that the fee shall not exceed thirty dollars ($30).

(f) This section shall not apply to restitution fines and restitution orders.

(Amended by Stats. 2012, Ch. 49, Sec. 1. Effective June 28, 2012.)



1205.3

In any case in which a defendant is convicted of an offense and granted probation, and the court orders the defendant either to pay a fine or to perform specified community service work as a condition of probation, the court shall specify that if community service work is performed, it shall be performed in place of the payment of all fines and restitution fines on a proportional basis, and the court shall specify in its order the amount of the fine and restitution fine and the number of hours of community service work that shall be performed as an alternative to payment of the fine.

(Amended by Stats. 1996, Ch. 1077, Sec. 23. Effective January 1, 1997.)



1207

When judgment upon a conviction is rendered, the clerk must enter the judgment in the minutes, stating briefly the offense for which the conviction was had, and the fact of a prior conviction, if any. A copy of the judgment of conviction shall be filed with the papers in the case.

(Amended by Stats. 2007, Ch. 263, Sec. 28. Effective January 1, 2008.)



1208

(a) (1) The provisions of this section, insofar as they relate to employment, shall be operative in any county in which the board of supervisors by ordinance finds, on the basis of employment conditions, the state of the county jail facilities, and other pertinent circumstances, that the operation of this section, insofar as it relates to employment, in that county is feasible. The provisions of this section, insofar as they relate to job training, shall be operative in any county in which the board of supervisors by ordinance finds, on the basis of job training conditions, the state of the county jail facilities, and other pertinent circumstances, that the operation of this section, insofar as it relates to job training, in that county is feasible. The provisions of this section, insofar as they relate to education, shall be operative in any county in which the board of supervisors by ordinance finds, on the basis of education conditions, the state of the county jail facilities, and other pertinent circumstances, that the operation of this section, insofar as it relates to education, in that county is feasible. In any ordinance the board shall prescribe whether the sheriff, the probation officer, the director of the county department of corrections, or the superintendent of a county industrial farm or industrial road camp in the county shall perform the functions of the work furlough administrator. The board may, in that ordinance, provide for the performance of any or all functions of the work furlough administrator by any one or more of those persons, acting separately or jointly as to any of the functions; and may, by a subsequent ordinance, revise the provisions within the authorization of this section. The board of supervisors may also terminate the operation of this section, either with respect to employment, job training, or education in the county if it finds by ordinance that because of changed circumstances, the operation of this section, either with respect to employment, job training, or education in that county is no longer feasible.

(2) Notwithstanding any other provision of law, the board of supervisors may by ordinance designate a facility for confinement of prisoners classified for the work furlough program and designate the work furlough administrator as the custodian of the facility. The work furlough administrator may operate the work furlough facility or, with the approval of the board of supervisors, administer the work furlough facility pursuant to written contracts with appropriate public or private agencies or private entities. No agency or private entity may operate a work furlough program or facility without a written contract with the work furlough administrator, and no agency or private entity entering into a written contract may itself employ any person who is in the work furlough program. The sheriff or director of the county department of corrections, as the case may be, is authorized to transfer custody of prisoners to the work furlough administrator to be confined in a facility for the period during which they are in the work furlough program.

(3) All privately operated local work furlough facilities and programs shall be under the jurisdiction of, and subject to the terms of a written contract entered into with, the work furlough administrator. Each contract shall include, but not be limited to, a provision whereby the private agency or entity agrees to operate in compliance with all appropriate state and local building, zoning, health, safety, and fire statutes, ordinances, and regulations and the minimum jail standards for Type IV facilities as established by regulations adopted by the Board of State and Community Corrections, and a provision whereby the private agency or entity agrees to operate in compliance with Section 1208.2, which provides that no eligible person shall be denied consideration for, or be removed from, participation in a work furlough program because of an inability to pay all or a portion of the program fees. The private agency or entity shall select and train its personnel in accordance with selection and training requirements adopted by the Board of State and Community Corrections as set forth in Subchapter 1 (commencing with Section 100) of Chapter 1 of Division 1 of Title 15 of the California Code of Regulations. Failure to comply with the appropriate health, safety, and fire laws or minimum jail standards adopted by the board may be cause for termination of the contract. Upon discovery of a failure to comply with these requirements, the work furlough administrator shall notify the privately operated program director that the contract may be canceled if the specified deficiencies are not corrected within 60 days.

(4) All private work furlough facilities and programs shall be inspected biennially by the Board of State and Community Corrections unless the work furlough administrator requests an earlier inspection pursuant to Section 6031.1. Each private agency or entity shall pay a fee to the Board of State and Community Corrections commensurate with the cost of those inspections and a fee commensurate with the cost of the initial review of the facility.

(b) When a person is convicted and sentenced to the county jail, or is imprisoned in the county jail for nonpayment of a fine, for contempt, or as a condition of probation for any criminal offense, the work furlough administrator may, if he or she concludes that the person is a fit subject to continue in his or her regular employment, direct that the person be permitted to continue in that employment, if that is compatible with the requirements of subdivision (c), or may authorize the person to secure employment for himself or herself, unless the court at the time of sentencing or committing has ordered that the person not be granted work furloughs. The work furlough administrator may, if he or she concludes that the person is a fit subject to continue in his or her job training program, direct that the person be permitted to continue in that job training program, if that is compatible with the requirements of subdivision (c), or may authorize the person to secure local job training for himself or herself, unless the court at the time of sentencing has ordered that person not be granted work furloughs. The work furlough administrator may, if he or she concludes that the person is a fit subject to continue in his or her regular educational program, direct that the person be permitted to continue in that educational program, if that is compatible with the requirements of subdivision (c), or may authorize the person to secure education for himself or herself, unless the court at the time of sentencing has ordered that person not be granted work furloughs.

(c) If the work furlough administrator so directs that the prisoner be permitted to continue in his or her regular employment, job training, or educational program, the administrator shall arrange for a continuation of that employment or for that job training or education, so far as possible without interruption. If the prisoner does not have regular employment or a regular job training or educational program, and the administrator has authorized the prisoner to secure employment, job training, or education for himself or herself, the prisoner may do so, and the administrator may assist the prisoner in doing so. Any employment, job training, or education so secured shall be suitable for the prisoner. The employment, and the job training or educational program if it includes earnings by the prisoner, shall be at a wage at least as high as the prevailing wage for similar work in the area where the work is performed and in accordance with the prevailing working conditions in that area. In no event may any employment, job training, or educational program involving earnings by the prisoner be permitted where there is a labor dispute in the establishment in which the prisoner is, or is to be, employed, trained, or educated.

(d) (1) Whenever the prisoner is not employed or being trained or educated and between the hours or periods of employment, training, or education, the prisoner shall be confined in the facility designated by the board of supervisors for work furlough confinement unless the work furlough administrator directs otherwise. If the prisoner is injured during a period of employment, job training, or education, the work furlough administrator shall have the authority to release him or her from the facility for continued medical treatment by private physicians or at medical facilities at the expense of the employer, workers compensation insurer, or the prisoner. The release shall not be construed as assumption of liability by the county or work furlough administrator for medical treatment obtained.

(2) The work furlough administrator may release any prisoner classified for the work furlough program for a period not to exceed 72 hours for medical, dental, or psychiatric care, or for family emergencies or pressing business which would result in severe hardship if the release were not granted, or to attend those activities as the administrator deems may effectively promote the prisoner s successful return to the community, including, but not limited to, an attempt to secure housing, employment, entry into educational programs, or participation in community programs.

(e) The earnings of the prisoner may be collected by the work furlough administrator, and it shall be the duty of the prisoner s employer to transmit the wages to the administrator at the latter s request. Earnings levied upon pursuant to writ of execution or in other lawful manner shall not be transmitted to the administrator. If the administrator has requested transmittal of earnings prior to levy, that request shall have priority. In a case in which the functions of the administrator are performed by a sheriff, and the sheriff receives a writ of execution for the earnings of a prisoner subject to this section but has not yet requested transmittal of the prisoner s earnings pursuant to this section, the sheriff shall first levy on the earnings pursuant to the writ. When an employer or educator transmits earnings to the administrator pursuant to this subdivision, the sheriff shall have no liability to the prisoner for those earnings. From the earnings the administrator shall pay the prisoner s board and personal expenses, both inside and outside the jail, and shall deduct so much of the costs of administration of this section as is allocable to the prisoner or if the prisoner is unable to pay that sum, a lesser sum as is reasonable, and, in an amount determined by the administrator, shall pay the support of the prisoner s dependents, if any. If sufficient funds are available after making the foregoing payments, the administrator may, with the consent of the prisoner, pay, in whole or in part, the preexisting debts of the prisoner. Any balance shall be retained until the prisoner s discharge. Upon discharge the balance shall be paid to the prisoner.

(f) The prisoner shall be eligible for time credits pursuant to Sections 4018 and 4019.

(g) In the event the prisoner violates the conditions laid down for his or her conduct, custody, job training, education, or employment, the work furlough administrator may order the balance of the prisoner s sentence to be spent in actual confinement.

(h) Willful failure of the prisoner to return to the place of confinement not later than the expiration of any period during which he or she is authorized to be away from the place of confinement pursuant to this section is punishable as provided in Section 4532.

(i) The court may recommend or refer a person to the work furlough administrator for consideration for placement in the work furlough program or a particular work furlough facility. The recommendation or referral of the court shall be given great weight in the determination of acceptance or denial for placement in the work furlough program or a particular work furlough facility.

(j) As used in this section, the following definitions apply:

(1) Education includes vocational and educational training and counseling, and psychological, drug abuse, alcoholic, and other rehabilitative counseling.

(2) Educator includes a person or institution providing that training or counseling.

(3) Employment includes care of children, including the daytime care of children of the prisoner.

(4) Job training may include, but shall not be limited to, job training assistance.

(k) This section shall be known and may be cited as the Cobey Work Furlough Law.

(Amended by Stats. 2013, Ch. 52, Sec. 1. Effective January 1, 2014.)



1208.2

(a) (1) This section shall apply to individuals authorized to participate in a work furlough program pursuant to Section 1208, or to individuals authorized to participate in an electronic home detention program pursuant to Section 1203.016 or 1203.018, or to individuals authorized to participate in a county parole program pursuant to Article 3.5 (commencing with Section 3074) of Chapter 8 of Title 1 of Part 3.

(2) As used in this section, as appropriate, administrator means the sheriff, probation officer, director of the county department of corrections, or county parole administrator.

(b) (1) A board of supervisors which implements programs identified in paragraph (1) of subdivision (a), may prescribe a program administrative fee and an application fee, that together shall not exceed the pro rata cost of the program to which the person is accepted, including equipment, supervision, and other operating costs, except as provided in paragraph (2).

(2) With regard to a privately operated electronic home detention program pursuant to Section 1203.016 or 1203.018, the limitation, described in paragraph (1), in prescribing a program administrative fee and application fee shall not apply.

(c) The correctional administrator, or his or her designee, shall not have access to a person s financial data prior to granting or denying a person s participation in, or assigning a person to, any of the programs governed by this section.

(d) The correctional administrator, or his or her designee, shall not consider a person s ability or inability to pay all or a portion of the program fee for the purposes of granting or denying a person s participation in, or assigning a person to, any of the programs governed by this section.

(e) For purposes of this section, ability to pay means the overall capability of the person to reimburse the costs, or a portion of the costs, of providing supervision and shall include, but shall not be limited to, consideration of all of the following factors:

(1) Present financial position.

(2) Reasonably discernible future financial position. In no event shall the administrator, or his or her designee, consider a period of more than six months from the date of acceptance into the program for purposes of determining reasonably discernible future financial position.

(3) Likelihood that the person shall be able to obtain employment within the six-month period from the date of acceptance into the program.

(4) Any other factor that may bear upon the person s financial capability to reimburse the county for the fees fixed pursuant to subdivision (b).

(f) The administrator, or his or her designee, may charge a person the fee set by the board of supervisors or any portion of the fee and may determine the method and frequency of payment. Any fee the administrator, or his or her designee, charges pursuant to this section shall not in any case be in excess of the fee set by the board of supervisors and shall be based on the person s ability to pay. The administrator, or his or her designee, shall have the option to waive the fees for program supervision when deemed necessary, justified, or in the interests of justice. The fees charged for program supervision may be modified or waived at any time based on the changing financial position of the person. All fees paid by persons for program supervision shall be deposited into the general fund of the county.

(g) No person shall be denied consideration for, or be removed from, participation in any of the programs to which this section applies because of an inability to pay all or a portion of the program supervision fees. At any time during a person s sentence, the person may request that the administrator, or his or her designee, modify or suspend the payment of fees on the grounds of a change in circumstances with regard to the person s ability to pay.

(h) If the person and the administrator, or his or her designee, are unable to come to an agreement regarding the person s ability to pay, or the amount which is to be paid, or the method and frequency with which payment is to be made, the administrator, or his or her designee, shall advise the appropriate court of the fact that the person and administrator, or his or her designee, have not been able to reach agreement and the court shall then resolve the disagreement by determining the person s ability to pay, the amount which is to be paid, and the method and frequency with which payment is to be made.

(i) At the time a person is approved for any of the programs to which this section applies, the administrator, or his or her designee, shall furnish the person a written statement of the person s rights in regard to the program for which the person has been approved, including, but not limited to, both of the following:

(1) The fact that the person cannot be denied consideration for or removed from participation in the program because of an inability to pay.

(2) The fact that if the person is unable to reach agreement with the administrator, or his or her designee, regarding the person s ability to pay, the amount which is to be paid, or the manner and frequency with which payment is to be made, that the matter shall be referred to the court to resolve the differences.

(j) In all circumstances where a county board of supervisors has approved a program administrator, as described in Section 1203.016, 1203.018, or 1208, to enter into a contract with a private agency or entity to provide specified program services, the program administrator shall ensure that the provisions of this section are contained within any contractual agreement for this purpose. All privately operated home detention programs shall comply with all appropriate, applicable ordinances and regulations specified in subdivision (a) of Section 1208.

(Amended by Stats. 2011, Ch. 15, Sec. 456. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



1208.3

The administrator is not prohibited by subdivision (c) of Section 1208.2 from verifying any of the following:

(a) That the prisoner is receiving wages at a rate of pay not less than the prevailing minimum wage requirement as provided for in subdivision (c) of Section 1208.

(b) That the prisoner is working a specified minimum number of required hours.

(c) That the prisoner is covered under an appropriate or suitable workers compensation insurance plan as may otherwise be required by law.

The purpose of the verification shall be solely to insure that the prisoner s employment rights are being protected, that the prisoner is not being taken advantage of, that the job is suitable for the prisoner, and that the prisoner is making every reasonable effort to make a productive contribution to the community.

(Added by Stats. 1999, Ch. 113, Sec. 2. Effective January 1, 2000.)



1208.5

The boards of supervisors of two or more counties having work furlough programs may enter into agreements whereby a person sentenced to, or imprisoned in, the jail of one county, but regularly residing in another county or regularly employed in another county, may be transferred by the sheriff of the county in which he or she is confined to the jail of the county in which he or she resides or is employed, in order that he or she may be enabled to continue in his or her regular employment or education in the other county through the county s work furlough program. This agreement may make provision for the support of transferred persons by the county from which they are transferred. The board of supervisors of any county may, by ordinance, delegate the authority to enter into these agreements to the work furlough administrator.

This section shall become operative on January 1, 1999.

(Amended (as added by Stats. 1991, Ch. 437, Sec. 8) by Stats. 1994, Ch. 770, Sec. 5. Effective January 1, 1995. Section operative January 1, 1999, by its own provisions.)



1209

Upon conviction of any criminal offense for which the court orders the confinement of a person in the county jail, or other suitable place of confinement, either as the final sentence or as a condition of any grant of probation, and allows the person so sentenced to continue in his or her regular employment by serving the sentence on weekends or similar periods during the week other than their regular workdays and by virtue of this schedule of serving the sentence the prisoner is ineligible for work furlough under Section 1208, the county may collect from the defendant according to the defendant s ability to pay so much of the costs of administration of this section as are allocable to such defendant. The amount of this fee shall not exceed the actual costs of such confinement and may be collected prior to completion of each weekly or monthly period of confinement until the entire sentence has been served, and the funds shall be deposited in the county treasury pursuant to county ordinance.

The court, upon allowing sentences to be served on weekends or other nonemployment days, shall conduct a hearing to determine if the defendant has the ability to pay all or a part of the costs of administration without resulting in unnecessary economic hardship to the defendant and his or her dependents. At the hearing, the defendant shall be entitled to have, but shall not be limited to, the opportunity to be heard in person, to present witnesses and other documentary evidence, and to confront and cross-examine adverse witnesses, and to disclosure of the evidence against the defendant, and a written statement of the findings of the court. If the court determines that the defendant has the ability to pay all or part of the costs of administration without resulting in unnecessary economic hardship to the defendant and his or her dependents, the court shall advise the defendant of the provisions of this section and order him or her to pay all or part of the fee as required by the sheriff, probation officer, or Director of the County Department of Corrections, whichever the case may be. In making a determination of whether a defendant has the ability to pay, the court shall take into account the amount of any fine imposed upon the defendant and any amount the defendant has been ordered to pay in restitution.

As used in this section, the term ability to pay means the overall capability of the defendant to reimburse the costs, or a portion of the costs, and shall include, but shall not be limited to, the following:

(a) The defendant s present financial position.

(b) The defendant s reasonably discernible future financial position. In no event shall the court consider a period of more than six months from the date of the hearing for purposes of determining reasonably discernible future financial position.

(c) Likelihood that the defendant shall be able to obtain employment within the six-month period from the date of the hearing.

(d) Any other factor or factors which may bear upon the defendant s financial capability to reimburse the county for the costs.

Execution may be issued on the order in the same manner as a judgment in a civil action.

The order to pay all or part shall not be enforced by contempt. At any time during the pendency of the judgment, a defendant against whom a judgment has been rendered may petition the rendering court to modify or vacate its previous judgment on the grounds of a change of circumstances with regard to the defendant s ability to pay the judgment. The court shall advise the defendant of this right at the time of making the judgment.

(Amended by Stats. 1983, Ch. 779, Sec. 1.)



1209.5

Notwithstanding any other provision of law, any person convicted of an infraction may, upon a showing that payment of the total fine would pose a hardship on the defendant or his or her family, be sentenced to perform community service in lieu of the total fine that would otherwise be imposed. The defendant shall perform community service at the hourly rate applicable to community service work performed by criminal defendants. For purposes of this section, the term total fine means the base fine and all assessments, penalties, and additional moneys to be paid by the defendant. For purposes of this section, the hourly rate applicable to community service work by criminal defendants shall be determined by dividing the total fine by the number of hours of community service ordered by the court to be performed in lieu of the total fine.

(Added by Stats. 1998, Ch. 1061, Sec. 1. Effective January 1, 1999.)



1210

As used in Sections 1210.1 and 3063.1 of this code, and Division 10.8 (commencing with Section 11999.4) of the Health and Safety Code, the following definitions apply:

(a) The term nonviolent drug possession offense means the unlawful personal use, possession for personal use, or transportation for personal use of any controlled substance identified in Section 11054, 11055, 11056, 11057 or 11058 of the Health and Safety Code, or the offense of being under the influence of a controlled substance in violation of Section 11550 of the Health and Safety Code. The term nonviolent drug possession offense does not include the possession for sale, production, or manufacturing of any controlled substance and does not include violations of Section 4573.6 or 4573.8.

(b) The term drug treatment program or drug treatment means a state licensed or certified community drug treatment program, which may include one or more of the following: drug education, outpatient services, narcotic replacement therapy, residential treatment, detoxification services, and aftercare services. The term drug treatment program or drug treatment includes a drug treatment program operated under the direction of the Veterans Health Administration of the Department of Veterans Affairs or a program specified in Section 8001. That type of program shall be eligible to provide drug treatment services without regard to the licensing or certification provisions required by this subdivision. The term drug treatment program or drug treatment does not include drug treatment programs offered in a prison or jail facility.

(c) The term successful completion of treatment means that a defendant who has had drug treatment imposed as a condition of probation has completed the prescribed course of drug treatment as recommended by the treatment provider and ordered by the court and, as a result, there is reasonable cause to believe that the defendant will not abuse controlled substances in the future. Completion of treatment shall not require cessation of narcotic replacement therapy.

(d) The term misdemeanor not related to the use of drugs means a misdemeanor that does not involve (1) the simple possession or use of drugs or drug paraphernalia, being present where drugs are used, or failure to register as a drug offender, or (2) any activity similar to those listed in (1).

(Amended by Stats. 2006, Ch. 63, Sec. 6. Effective July 12, 2006. Note: This section was added on Nov. 7, 2000, by initiative Prop. 36.)



1210.1

(a) Notwithstanding any other provision of law, and except as provided in subdivision (b), any person convicted of a nonviolent drug possession offense shall receive probation. As a condition of probation the court shall require participation in and completion of an appropriate drug treatment program. The court shall impose appropriate drug testing as a condition of probation. The court may also impose, as a condition of probation, participation in vocational training, family counseling, literacy training and/or community service. A court may not impose incarceration as an additional condition of probation. Aside from the limitations imposed in this subdivision, the trial court is not otherwise limited in the type of probation conditions it may impose. Probation shall be imposed by suspending the imposition of sentence. No person shall be denied the opportunity to benefit from the provisions of the Substance Abuse and Crime Prevention Act of 2000 based solely upon evidence of a co-occurring psychiatric or developmental disorder. To the greatest extent possible, any person who is convicted of, and placed on probation pursuant to this section for a nonviolent drug possession offense shall be monitored by the court through the use of a dedicated court calendar and the incorporation of a collaborative court model of oversight that includes close collaboration with treatment providers and probation, drug testing commensurate with treatment needs, and supervision of progress through review hearings.

In addition to any fine assessed under other provisions of law, the trial judge may require any person convicted of a nonviolent drug possession offense who is reasonably able to do so to contribute to the cost of his or her own placement in a drug treatment program.

(b) Subdivision (a) shall not apply to any of the following:

(1) Any defendant who previously has been convicted of one or more violent or serious felonies as defined in subdivision (c) of Section 667.5 or subdivision (c) of Section 1192.7, respectively, unless the nonviolent drug possession offense occurred after a period of five years in which the defendant remained free of both prison custody and the commission of an offense that results in a felony conviction other than a nonviolent drug possession offense, or a misdemeanor conviction involving physical injury or the threat of physical injury to another person.

(2) Any defendant who, in addition to one or more nonviolent drug possession offenses, has been convicted in the same proceeding of a misdemeanor not related to the use of drugs or any felony.

(3) Any defendant who, while armed with a deadly weapon, with the intent to use the same as a deadly weapon, unlawfully possesses or is under the influence of any controlled substance identified in Section 11054, 11055, 11056, 11057, or 11058 of the Health and Safety Code.

(4) Any defendant who refuses drug treatment as a condition of probation.

(5) Any defendant who has two separate convictions for nonviolent drug possession offenses, has participated in two separate courses of drug treatment pursuant to subdivision (a), and is found by the court, by clear and convincing evidence, to be unamenable to any and all forms of available drug treatment, as defined in subdivision (b) of Section 1210. Notwithstanding any other provision of law, the trial court shall sentence that defendant to 30 days in jail.

(c) (1) Any defendant who has previously been convicted of at least three non-drug-related felonies for which the defendant has served three separate prison terms within the meaning of subdivision (b) of Section 667.5 shall be presumed eligible for treatment under subdivision (a). The court may exclude the defendant from treatment under subdivision (a) where the court, pursuant to the motion of the prosecutor or its own motion, finds that the defendant poses a present danger to the safety of others and would not benefit from a drug treatment program. The court shall, on the record, state its findings, the reasons for those findings.

(2) Any defendant who has previously been convicted of a misdemeanor or felony at least five times within the prior 30 months shall be presumed to be eligible for treatment under subdivision (a). The court may exclude the defendant from treatment under subdivision (a) if the court, pursuant to the motion of the prosecutor, or on its own motion, finds that the defendant poses a present danger to the safety of others or would not benefit from a drug treatment program. The court shall, on the record, state its findings and the reasons for those findings.

(d) Within seven days of an order imposing probation under subdivision (a), the probation department shall notify the drug treatment provider designated to provide drug treatment under subdivision (a). Within 30 days of receiving that notice, the treatment provider shall prepare a treatment plan and forward it to the probation department for distribution to the court and counsel. The treatment provider shall provide to the probation department standardized treatment progress reports, with minimum data elements as determined by the department, including all drug testing results. At a minimum, the reports shall be provided to the court every 90 days, or more frequently, as the court directs.

(1) If at any point during the course of drug treatment the treatment provider notifies the probation department and the court that the defendant is unamenable to the drug treatment being provided, but may be amenable to other drug treatments or related programs, the probation department may move the court to modify the terms of probation, or on its own motion, the court may modify the terms of probation after a hearing to ensure that the defendant receives the alternative drug treatment or program.

(2) If at any point during the course of drug treatment the treatment provider notifies the probation department and the court that the defendant is unamenable to the drug treatment provided and all other forms of drug treatment programs pursuant to subdivision (b) of Section 1210, the probation department may move to revoke probation. At the revocation hearing, if it is proved that the defendant is unamenable to all drug treatment programs pursuant to subdivision (b) of Section 1210, the court may revoke probation.

(3) Drug treatment services provided by subdivision (a) as a required condition of probation may not exceed 12 months, unless the court makes a finding supported by the record, that the continuation of treatment services beyond 12 months is necessary for drug treatment to be successful. If that finding is made, the court may order up to two six-month extensions of treatment services. The provision of treatment services under the Substance Abuse and Crime Prevention Act of 2000 shall not exceed 24 months.

(e) (1) At any time after completion of drug treatment and the terms of probation, the court shall conduct a hearing, and if the court finds that the defendant successfully completed drug treatment, and substantially complied with the conditions of probation, including refraining from the use of drugs after the completion of treatment, the conviction on which the probation was based shall be set aside and the court shall dismiss the indictment, complaint, or information against the defendant. In addition, except as provided in paragraphs (2) and (3), both the arrest and the conviction shall be deemed never to have occurred. The defendant may additionally petition the court for a dismissal of charges at any time after completion of the prescribed course of drug treatment. Except as provided in paragraph (2) or (3), the defendant shall thereafter be released from all penalties and disabilities resulting from the offense of which he or she has been convicted.

(2) Dismissal of an indictment, complaint, or information pursuant to paragraph (1) does not permit a person to own, possess, or have in his or her custody or control any firearm capable of being concealed upon the person or prevent his or her conviction under Chapter 2 (commencing with Section 29800) of Division 9 of Title 4 of Part 6.

(3) Except as provided below, after an indictment, complaint, or information is dismissed pursuant to paragraph (1), the defendant may indicate in response to any question concerning his or her prior criminal record that he or she was not arrested or convicted for the offense. Except as provided below, a record pertaining to an arrest or conviction resulting in successful completion of a drug treatment program under this section may not, without the defendant s consent, be used in any way that could result in the denial of any employment, benefit, license, or certificate.

Regardless of his or her successful completion of drug treatment, the arrest and conviction on which the probation was based may be recorded by the Department of Justice and disclosed in response to any peace officer application request or any law enforcement inquiry. Dismissal of an information, complaint, or indictment under this section does not relieve a defendant of the obligation to disclose the arrest and conviction in response to any direct question contained in any questionnaire or application for public office, for a position as a peace officer as defined in Section 830, for licensure by any state or local agency, for contracting with the California State Lottery, or for purposes of serving on a jury.

(f) (1) If probation is revoked pursuant to the provisions of this subdivision, the defendant may be incarcerated pursuant to otherwise applicable law without regard to the provisions of this section. The court may modify or revoke probation if the alleged violation is proved.

(2) If a defendant receives probation under subdivision (a), and violates that probation either by committing an offense that is not a nonviolent drug possession offense, or by violating a non-drug-related condition of probation, and the state moves to revoke probation, the court may remand the defendant for a period not exceeding 30 days during which time the court may receive input from treatment, probation, the state, and the defendant, and the court may conduct further hearings as it deems appropriate to determine whether or not probation should be reinstated under this section. If the court reinstates the defendant on probation, the court may modify the treatment plan and any other terms of probation, and continue the defendant in a treatment program under the Substance Abuse and Crime Prevention Act of 2000. If the court reinstates the defendant on probation, the court may, after receiving input from the treatment provider and probation, if available, intensify or alter the treatment plan under subdivision (a), and impose sanctions, including jail sanctions not exceeding 30 days, a tool to enhance treatment compliance.

(3) (A) If a defendant receives probation under subdivision (a), and violates that probation either by committing a nonviolent drug possession offense, or a misdemeanor for simple possession or use of drugs or drug paraphernalia, being present where drugs are used, or failure to register as a drug offender, or any activity similar to those listed in subdivision (d) of Section 1210, or by violating a drug-related condition of probation, and the state moves to revoke probation, the court shall conduct a hearing to determine whether probation shall be revoked. The trial court shall revoke probation if the alleged probation violation is proved and the state proves by a preponderance of the evidence that the defendant poses a danger to the safety of others. If the court does not revoke probation, it may intensify or alter the drug treatment plan and in addition, if the violation does not involve the recent use of drugs as a circumstance of the violation, including, but not limited to, violations relating to failure to appear at treatment or court, noncompliance with treatment, and failure to report for drug testing, the court may impose sanctions including jail sanctions that may not exceed 48 hours of continuous custody as a tool to enhance treatment compliance and impose other changes in the terms and conditions of probation. The court shall consider, among other factors, the seriousness of the violation, previous treatment compliance, employment, education, vocational training, medical conditions, medical treatment, including narcotics replacement treatment, and including the opinion of the defendant s licensed and treating physician if immediately available and presented at the hearing, child support obligations, and family responsibilities. The court shall consider additional conditions of probation, which may include, but are not limited to, community service and supervised work programs. If one of the circumstances of the violation involves recent drug use, as well as other circumstances of violation, and the circumstance of recent drug use is demonstrated to the court by satisfactory evidence and a finding made on the record, the court may, after receiving input from treatment and probation, if available, direct the defendant to enter a licensed detoxification or residential treatment facility, and if there is no bed immediately available in that type of facility, the court may order that the defendant be confined in a county jail for detoxification purposes only, if the jail offers detoxification services, for a period not to exceed 10 days. The detoxification services must provide narcotic replacement therapy for those defendants presently actually receiving narcotic replacement therapy.

(B) If a defendant receives probation under subdivision (a), and for the second time violates that probation either by committing a nonviolent drug possession offense, or a misdemeanor for simple possession or use of drugs or drug paraphernalia, being present where drugs are used, or failure to register as a drug offender, or any activity similar to those listed in subdivision (d) of Section 1210, or by violating a drug-related condition of probation, and the state moves to revoke probation, the court shall conduct a hearing to determine whether probation shall be revoked. The trial court shall revoke probation if the alleged probation violation is proved and the state proves by a preponderance of the evidence either that the defendant poses a danger to the safety of others or is unamenable to drug treatment. In determining whether a defendant is unamenable to drug treatment, the court may consider, to the extent relevant, whether the defendant (i) has committed a serious violation of rules at the drug treatment program, (ii) has repeatedly committed violations of program rules that inhibit the defendant s ability to function in the program, or (iii) has continually refused to participate in the program or asked to be removed from the program. If the court does not revoke probation, it may intensify or alter the drug treatment plan, and may, in addition, if the violation does not involve the recent use of drugs as a circumstance of the violation, including, but not limited to, violations relating to failure to appear at treatment or court, noncompliance with treatment, and failure to report for drug testing, impose sanctions including jail sanctions that may not exceed 120 hours of continuous custody as a tool to enhance treatment compliance and impose other changes in the terms and conditions of probation. The court shall consider, among other factors, the seriousness of the violation, previous treatment compliance, employment, education, vocational training, medical conditions, medical treatment, including narcotics replacement treatment, and including the opinion of the defendant s licensed and treating physician if immediately available and presented at the hearing, child support obligations, and family responsibilities. The court shall consider additional conditions of probation, which may include, but are not limited to, community service and supervised work programs. If one of the circumstances of the violation involves recent drug use, as well as other circumstances of violation, and the circumstance of recent drug use is demonstrated to the court by satisfactory evidence and a finding made on the record, the court may, after receiving input from treatment and probation, if available, direct the defendant to enter a licensed detoxification or residential treatment facility, and if there is no bed immediately available in the facility, the court may order that the defendant be confined in a county jail for detoxification purposes only, if the jail offers detoxification services, for a period not to exceed 10 days. Detoxification services must provide narcotic replacement therapy for those defendants presently actually receiving narcotic replacement therapy.

(C) If a defendant receives probation under subdivision (a), and for the third or subsequent time violates that probation either by committing a nonviolent drug possession offense, or by violating a drug-related condition of probation, and the state moves for a third or subsequent time to revoke probation, the court shall conduct a hearing to determine whether probation shall be revoked. If the alleged probation violation is proved, the defendant is not eligible for continued probation under subdivision (a) unless the court determines that the defendant is not a danger to the community and would benefit from further treatment under subdivision (a). The court may then either intensify or alter the treatment plan under subdivision (a) or transfer the defendant to a highly structured drug court. If the court continues the defendant in treatment under subdivision (a), or drug court, the court may impose appropriate sanctions including jail sanctions as the court deems appropriate.

(D) If a defendant on probation at the effective date of this act for a nonviolent drug possession offense violates that probation either by committing a nonviolent drug possession offense, or a misdemeanor for simple possession or use of drugs or drug paraphernalia, being present where drugs are used, or failure to register as a drug offender, or any activity similar to those listed in subdivision (d) of Section 1210, or by violating a drug-related condition of probation, and the state moves to revoke probation, the court shall conduct a hearing to determine whether probation shall be revoked. The trial court shall revoke probation if the alleged probation violation is proved and the state proves by a preponderance of the evidence that the defendant poses a danger to the safety of others. If the court does not revoke probation, it may modify or alter the treatment plan, and in addition, if the violation does not involve the recent use of drugs as a circumstance of the violation, including, but not limited to, violations relating to failure to appear at treatment or court, noncompliance with treatment, and failure to report for drug testing, the court may impose sanctions including jail sanctions that may not exceed 48 hours of continuous custody as a tool to enhance treatment compliance and impose other changes in the terms and conditions of probation. The court shall consider, among other factors, the seriousness of the violation, previous treatment compliance, employment, education, vocational training, medical conditions, medical treatment, including narcotics replacement treatment, and including the opinion of the defendant s licensed and treating physician if immediately available and presented at the hearing, child support obligations, and family responsibilities. The court shall consider additional conditions of probation, which may include, but are not limited to, community service and supervised work programs. If one of the circumstances of the violation involves recent drug use, as well as other circumstances of violation, and the circumstance of recent drug use is demonstrated to the court by satisfactory evidence and a finding made on the record, the court may, after receiving input from treatment and probation, if available, direct the defendant to enter a licensed detoxification or residential treatment facility, and if there is no bed immediately available in that type of facility, the court may order that the defendant be confined in a county jail for detoxification purposes only, if the jail offers detoxification services, for a period not to exceed 10 days. The detoxification services must provide narcotic replacement therapy for those defendants presently actually receiving narcotic replacement therapy.

(E) If a defendant on probation at the effective date of this act for a nonviolent drug possession offense violates that probation a second time either by committing a nonviolent drug possession offense, or a misdemeanor for simple possession or use of drugs or drug paraphernalia, being present where drugs are used, or failure to register as a drug offender, or any activity similar to those listed in subdivision (d) of Section 1210, or by violating a drug-related condition of probation, and the state moves for a second time to revoke probation, the court shall conduct a hearing to determine whether probation shall be revoked. The trial court shall revoke probation if the alleged probation violation is proved and the state proves by a preponderance of the evidence either that the defendant poses a danger to the safety of others or that the defendant is unamenable to drug treatment. If the court does not revoke probation, it may modify or alter the treatment plan, and in addition, if the violation does not involve the recent use of drugs as a circumstance of the violation, including, but not limited to, violations relating to failure to appear at treatment or court, noncompliance with treatment, and failure to report for drug testing, the court may impose sanctions including jail sanctions that may not exceed 120 hours of continuous custody as a tool to enhance treatment compliance and impose other changes in the terms and conditions of probation. The court shall consider, among other factors, the seriousness of the violation, previous treatment compliance, employment, education, vocational training, medical conditions, medical treatment including narcotics replacement treatment, and including the opinion of the defendant s licensed and treating physician if immediately available and presented at the hearing, child support obligations, and family responsibilities. The court shall consider additional conditions of probation, which may include, but are not limited to, community service and supervised work programs. If one of the circumstances of the violation involves recent drug use, as well as other circumstances of violation, and the circumstance of recent drug use is demonstrated to the court by satisfactory evidence and a finding made on the record, the court may, after receiving input from treatment and probation, if available, direct the defendant to enter a licensed detoxification or residential treatment facility, and if there is no bed immediately available in that type of facility, the court may order that the defendant be confined in a county jail for detoxification purposes only, if the jail offers detoxification services, for a period not to exceed 10 days. The detoxification services must provide narcotic replacement therapy for those defendants presently actually receiving narcotic replacement therapy.

(F) If a defendant on probation at the effective date of this act for a nonviolent drug offense violates that probation a third or subsequent time either by committing a nonviolent drug possession offense, or by violating a drug-related condition of probation, and the state moves for a third or subsequent time to revoke probation, the court shall conduct a hearing to determine whether probation shall be revoked. If the alleged probation violation is proved, the defendant is not eligible for continued probation under subdivision (a), unless the court determines that the defendant is not a danger to the community and would benefit from further treatment under subdivision (a). The court may then either intensify or alter the treatment plan under subdivision (a) or transfer the defendant to a highly structured drug court. If the court continues the defendant in treatment under subdivision (a), or drug court, the court may impose appropriate sanctions including jail sanctions.

(g) The term drug-related condition of probation shall include a probationer s specific drug treatment regimen, employment, vocational training, educational programs, psychological counseling, and family counseling.

(Amended by Stats. 2010, Ch. 178, Sec. 78. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178. Note: This section was added on Nov. 7, 2000, by initiative Prop. 36.)



1210.5

In a case where a person has been ordered to undergo drug treatment as a condition of probation, any court ordered drug testing shall be used as a treatment tool. In evaluating a probationer s treatment program, results of any drug testing shall be given no greater weight than any other aspects of the probationer s individual treatment program.

(Added by Stats. 2001, Ch. 721, Sec. 4. Effective October 11, 2001.)






CHAPTER 1.4. Electronic Monitoring

1210.7

(a) Notwithstanding any other provisions of law, a county probation department may utilize continuous electronic monitoring to electronically monitor the whereabouts of persons on probation, as provided by this chapter.

(b) Any use of continuous electronic monitoring pursuant to this chapter shall have as its primary objective the enhancement of public safety through the reduction in the number of people being victimized by crimes committed by persons on probation.

(c) It is the intent of the Legislature in enacting this chapter to specifically encourage a county probation department acting pursuant to this chapter to utilize a system of continuous electronic monitoring that conforms with the requirements of this chapter.

(d) For purposes of this chapter, continuous electronic monitoring may include the use of worldwide radio navigation system technology, known as the Global Positioning System, or GPS. The Legislature finds that because of its capability for continuous surveillance, continuous electronic monitoring has been used in other parts of the country to monitor persons on formal probation who are identified as requiring a high level of supervision.

(e) The Legislature finds that continuous electronic monitoring has proven to be an effective risk management tool for supervising high-risk persons on probation who are likely to reoffend where prevention and knowledge of their whereabouts is a high priority for maintaining public safety.

(Added by Stats. 2005, Ch. 484, Sec. 1. Effective October 4, 2005.)



1210.8

A county probation department may utilize a continuous electronic monitoring device pursuant to this section that has all of the following attributes:

(a) A device designed to be worn by a human being.

(b) A device that emits a signal as a person is moving or is stationary. The signal shall be capable of being received and tracked across large urban or rural areas, statewide, and being received from within structures, vehicles, and other objects to the degree technically feasible in light of the associated costs, design, and other considerations as are determined relevant by the county probation department.

(c) A device that functions 24 hours a day.

(d) A device that is resistant or impervious to unintentional or willful damage.

(Added by Stats. 2005, Ch. 484, Sec. 1. Effective October 4, 2005.)



1210.9

(a) A continuous electronic monitoring system may have the capacity to immediately notify a county probation department of violations, actual or suspected, of the terms of probation that have been identified by the monitoring system if the requirement is deemed necessary by the county probation officer with respect to an individual person.

(b) The information described in subdivision (a), including geographic location and tampering, may be used as evidence to prove a violation of the terms of probation.

(Added by Stats. 2005, Ch. 484, Sec. 1. Effective October 4, 2005.)



1210.10

A county probation department shall establish the following standards as are necessary to enhance public safety:

(a) Standards for the minimum time interval between transmissions of information about the location of the person under supervision. The standards shall be established after an evaluation of, at a minimum, all of the following:

(1) The resources of the county probation department.

(2) The criminal history of the person under supervision.

(3) The safety of the victim of the persons under supervision.

(b) Standards for the accuracy of the information identifying the location of the person under supervision. The standards shall be established after consideration of, at a minimum, all of the following:

(1) The need to identify the location of a person proximate to the location of a crime, including a violation of probation.

(2) Resources of the probation department.

(3) The need to avoid false indications of proximity to crimes.

(Added by Stats. 2005, Ch. 484, Sec. 1. Effective October 4, 2005.)



1210.11

(a) A county probation department operating a system of continuous electronic monitoring pursuant to this section shall establish prohibitions against unauthorized access to, and use of, information by private or public entities as may be deemed appropriate. Unauthorized access to, and use of, electronic signals includes signals transmitted in any fashion by equipment utilized for continuous electronic monitoring.

(b) Devices used pursuant to this section shall not be used to eavesdrop or record any conversation, except a conversation between the participant and the person supervising the participant that is to be used solely for the purposes of voice identification.

(Added by Stats. 2005, Ch. 484, Sec. 1. Effective October 4, 2005.)



1210.12

(a) A county chief probation officer shall have the sole discretion, consistent with the terms and conditions of probation, to decide which persons shall be supervised using continuous electronic monitoring administered by the county probation department. No individual shall be required to participate in continuous electronic monitoring authorized by this chapter for any period of time longer than the term of probation.

(b) The county chief probation officer shall establish written guidelines that identify those persons on probation subject to continuous electronic monitoring authorized by this chapter. These guidelines shall include the need for enhancing monitoring in comparison to other persons not subject to the enhanced monitoring and the public safety needs that will be served by the enhanced monitoring.

(Added by Stats. 2005, Ch. 484, Sec. 1. Effective October 4, 2005.)



1210.13

A county chief probation officer may revoke, in his or her discretion, the continuous monitoring of any individual.

(Added by Stats. 2005, Ch. 484, Sec. 1. Effective October 4, 2005.)



1210.14

Whenever a probation officer supervising an individual has reasonable cause to believe that the individual is not complying with the rules or conditions set forth for the use of continuous electronic monitoring as a supervision tool, the probation officer supervising the individual may, without a warrant of arrest, take the individual into custody for a violation of probation.

(Added by Stats. 2005, Ch. 484, Sec. 1. Effective October 4, 2005.)



1210.15

(a) A chief probation officer may charge persons on probation for the costs of any form of supervision that utilizes continuous electronic monitoring devices that monitor the whereabouts of the person pursuant to this chapter, upon a finding of the ability to pay those costs. However, the department shall waive any or all of that payment upon a finding of an inability to pay. Inability to pay all or a portion of the costs of continuous electronic monitoring authorized by this chapter shall not preclude use of continuous electronic monitoring, and eligibility for probation shall not be enhanced by reason of ability to pay.

(b) A chief probation officer may charge a person on probation pursuant to subdivision (a) for the cost of continuous electronic monitoring in accordance with Section 1203.1b provided the person has first satisfied all other outstanding base fines, state and local penalties, restitution fines, and restitution orders imposed by a court.

(Added by Stats. 2005, Ch. 484, Sec. 1. Effective October 4, 2005.)



1210.16

It is the intent of the Legislature that continuous electronic monitoring established pursuant to this chapter maintain the highest public confidence, credibility, and public safety. In the furtherance of these standards, the following shall apply:

(a) The chief probation officer may administer continuous electronic monitoring pursuant to written contracts and appropriate public or private agencies or entities to provide specified supervision services. No public or private agency or entity may operate a continuous electronic monitoring system as authorized by this section in any county without a written contract with the county s probation department. No public or private agency or entity entering into a contract may itself employ any person who is a participant in continuous electronic monitoring surveillance.

(b) The county board of supervisors, the chief probation officer, and designees of the chief probation officer shall comply with Section 1090 of the Government Code in the consideration, making, and execution of contracts pursuant to this section.

(Added by Stats. 2005, Ch. 484, Sec. 1. Effective October 4, 2005.)






CHAPTER 1.5. Certification of Drug Diversion Programs

1211

(a) In order to ensure the quality of drug diversion programs provided pursuant to this chapter and Chapter 2.5 (commencing with Section 1000) of Title 6, and to expand the availability of these programs, the county drug program administrator in each county, in consultation with representatives of the court and the county probation department, shall establish minimum requirements, criteria, and fees for the successful completion of drug diversion programs which shall be approved by the county board of supervisors no later than January 1, 1995. These minimum requirements shall include, but not be limited to, all of the following:

(1) An initial assessment of each divertee, which may include all of the following:

(A) Social, economic, and family background.

(B) Education.

(C) Vocational achievements.

(D) Criminal history.

(E) Medical history.

(F) Drug history and previous treatment.

(2) A minimum of 20 hours of either effective education or counseling or any combination of both for each divertee.

(3) An exit conference which shall reflect the divertee s progress during his or her participation in the program.

(4) Fee exemptions for persons who cannot afford to pay.

(b) The county drug program administrator shall implement a certification procedure for drug diversion programs.

(c) The county drug program administrator shall recommend for approval by the county board of supervisors programs pursuant to this chapter. No program, regardless of how it is funded, may be approved unless it meets the standards established by the administrator, which shall include, but not be limited to, all of the following:

(1) Guidelines and criteria for education and treatment services, including standards of services which may include lectures, classes, group discussions, and individual counseling. However, any class or group discussion other than lectures, shall not exceed 15 persons at any one meeting.

(2) Established and approved supervision, either on a regular or irregular basis, of the person for the purpose of evaluating the person s progress.

(3) A schedule of fees to be charged for services rendered to each person under a county drug program plan in accordance with the following provisions:

(A) Fees shall be used only for the purposes set forth in this chapter.

(B) Fees for the treatment or rehabilitation of each participant receiving services under a certified drug diversion program shall not exceed the actual cost thereof, as determined by the county drug program administrator according to standard accounting practices.

(C) Actual costs shall include both of the following:

(i) All costs incurred by the providers of diversion programs.

(ii) All expenses incurred by the county for administration, certification, or management of the drug diversion program in compliance with this chapter.

(d) The county shall require, as a condition of certification, that the drug diversion program pay to the county drug program administrator all expenses incurred by the county for administration, certification, or management of the drug diversion program in compliance with this chapter. No fee shall be required by any county other than that county where the program is located.

(Amended by Stats. 1993, Ch. 850, Sec. 4. Effective January 1, 1994.)






CHAPTER 2. The Execution

1213

(a) When a probationary order or a judgment, other than of death, has been pronounced, a copy of the entry of that portion of the probationary order ordering the defendant confined in a city or county jail as a condition of probation, or a copy of the entry of the judgment, or, if the judgment is for imprisonment in the state prison or imprisonment pursuant to subdivision (h) of Section 1170, either a copy of the minute order or an abstract of the judgment as provided in Section 1213.5, certified by the clerk of the court, and a Criminal Investigation and Identification (CII) number shall be forthwith furnished to the officer whose duty it is to execute the probationary order or judgment, and no other warrant or authority is necessary to justify or require its execution.

(b) If a copy of the minute order is used as the commitment document, the first page or pages shall be identical in form and content to that prescribed by the Judicial Council for an abstract of judgment, and other matters as appropriate may be added thereafter.

(Amended by Stats. 2011, Ch. 15, Sec. 457. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



1213.5

The abstract of judgment provided for in Section 1213 shall be prescribed by the Judicial Council.

(Amended by Stats. 1986, Ch. 248, Sec. 164.)



1214

(a) If the judgment is for a fine, including a restitution fine ordered pursuant to Section 1202.4, 1202.44, or 1202.45, or Section 1203.04 as operative on or before August 2, 1995, or Section 13967 of the Government Code, as operative on or before September 28, 1994, with or without imprisonment, or a diversion restitution fee ordered pursuant to Section 1001.90, the judgment may be enforced in the manner provided for the enforcement of money judgments generally. Any portion of a restitution fine or restitution fee that remains unsatisfied after a defendant is no longer on probation, parole, postrelease community supervision pursuant to Section 3451, mandatory supervision under subparagraph (B) of paragraph (5) of subdivision (h) of Section 1170, or has completed diversion is enforceable by the California Victim Compensation and Government Claims Board pursuant to this section. Notwithstanding any other provision of law prohibiting disclosure, the state, as defined in Section 900.6 of the Government Code, a local public entity, as defined in Section 900.4 of the Government Code, or any other entity, may provide the California Victim Compensation and Government Claims Board any and all information to assist in the collection of unpaid portions of a restitution fine for terminated probation or parole cases, or of a restitution fee for completed diversion cases. For purposes of the preceding sentence, state, as defined in Section 900.6 of the Government Code, and any other entity shall not include the Franchise Tax Board. A local collection program may continue to enforce restitution orders once a defendant is no longer on probation, postrelease community supervision, or mandatory supervision.

(b) In any case in which a defendant is ordered to pay restitution, the order to pay restitution (1) is deemed a money judgment if the defendant was informed of his or her right to have a judicial determination of the amount and was provided with a hearing, waived a hearing, or stipulated to the amount of the restitution ordered, and (2) shall be fully enforceable by a victim as if the restitution order were a civil judgment, and enforceable in the same manner as is provided for the enforcement of any other money judgment. Upon the victim s request, the court shall provide the victim in whose favor the order of restitution is entered with a certified copy of that order and a copy of the defendant s disclosure pursuant to paragraph (5) of subdivision (f) of Section 1202.4, affidavit or information pursuant to paragraph (6) of subdivision (f) of Section 1202.4, or report pursuant to paragraph (8) of subdivision (f) of Section 1202.4. The court also shall provide this information to the district attorney upon request in connection with an investigation or prosecution involving perjury or the veracity of the information contained within the defendant s financial disclosure. In addition, upon request, the court shall provide the California Victim Compensation and Government Claims Board with a certified copy of any order imposing a restitution fine or order and a copy of the defendant s disclosure pursuant to paragraph (5) of subdivision (f) of Section 1202.4, affidavit or information pursuant to paragraph (6) of subdivision (f) of Section 1202.4, or report pursuant to paragraph (8) of subdivision (f) of Section 1202.4. A victim shall have access to all resources available under the law to enforce the restitution order, including, but not limited to, access to the defendant s financial records, use of wage garnishment and lien procedures, information regarding the defendant s assets, and the ability to apply for restitution from any fund established for the purpose of compensating victims in civil cases. Any portion of a restitution order that remains unsatisfied after a defendant is no longer on probation, parole, postrelease community supervision under Section 3451, or mandatory supervision imposed pursuant to subparagraph (B) of paragraph (5) of subdivision (h) of Section 1170 is enforceable by the victim pursuant to this section. Victims and the California Victim Compensation and Government Claims Board shall inform the court whenever an order to pay restitution is satisfied. A local collection program may continue to enforce victim restitution orders once a defendant is no longer on probation, postrelease community supervision, or mandatory supervision.

(c) Except as provided in subdivision (d), and notwithstanding the amount in controversy limitation of Section 85 of the Code of Civil Procedure, a restitution order or restitution fine that was imposed pursuant to Section 1202.4 in any of the following cases may be enforced in the same manner as a money judgment in a limited civil case:

(1) In a misdemeanor case.

(2) In a case involving violation of a city or town ordinance.

(3) In a noncapital criminal case where the court has received a plea of guilty or nolo contendere.

(d) Chapter 3 (commencing with Section 683.010) of Division 1 of Title 9 of Part 2 of the Code of Civil Procedure shall not apply to any of the following:

(1) A judgment for any court-ordered fines, forfeitures, penalties, fees, or assessments.

(2) Any restitution fine or restitution order imposed pursuant to Section 1202.4, 1202.44, or 1202.45, or Section 1203.04, as operative on or before August 2, 1995, or Section 13967 of the Government Code, as operative on or before September 28, 1994.

(3) Any diversion restitution fee ordered pursuant to Section 1001.90.

(Amended by Stats. 2012, Ch. 762, Sec. 2. Effective January 1, 2013.)



1214.1

(a) In addition to any other penalty in infraction, misdemeanor, or felony cases, the court may impose a civil assessment of up to three hundred dollars ($300) against any defendant who fails, after notice and without good cause, to appear in court for any proceeding authorized by law or who fails to pay all or any portion of a fine ordered by the court or to pay an installment of bail as agreed to under Section 40510.5 of the Vehicle Code. This assessment shall be deposited in the Trial Court Trust Fund, as provided in Section 68085.1 of the Government Code.

(b) The assessment shall not become effective until at least 10 calendar days after the court mails a warning notice to the defendant by first-class mail to the address shown on the notice to appear or to the defendant s last known address. If the defendant appears within the time specified in the notice and shows good cause for the failure to appear or for the failure to pay a fine or installment of bail, the court shall vacate the assessment.

(c) If a civil assessment is imposed under this section, no bench warrant or warrant of arrest shall be issued with respect to the failure to appear at the proceeding for which the assessment is imposed or the failure to pay the fine or installment of bail. An outstanding, unserved bench warrant or warrant of arrest for a failure to appear or for a failure to pay a fine or installment of bail shall be recalled prior to the subsequent imposition of a civil assessment.

(d) The assessment imposed under subdivision (a) shall be subject to the due process requirements governing defense and collection of civil money judgments generally.

(e) Each court and county shall maintain the collection program that was in effect on July 1, 2005, unless otherwise agreed to by the court and county. If a court and a county do not agree on a plan for the collection of civil assessments imposed pursuant to this section, or any other collections under Section 1463.010, after the implementation of Sections 68085.6 and 68085.7 of the Government Code, the court or the county may request arbitration by a third party mutually agreed upon by the Administrative Director of the Courts and the California State Association of Counties.

(Amended by Stats. 2007, Ch. 738, Sec. 41. Effective January 1, 2008.)



1214.2

(a) Except as provided in subdivision (c), if a defendant is ordered to pay a fine as a condition of probation, the order to pay a fine may be enforced during the term of probation in the same manner as is provided for the enforcement of money judgments.

(b) Except as provided in subdivision (c), an order to pay a fine as a condition of probation may also be enforced as follows:

(1) With respect to a willful failure to pay during the term of probation, in the same manner as a violation of the terms and conditions of probation.

(2) If any balance remains unpaid at the end of the term of probation, in the same manner as a judgment in a civil action.

(c) If an order to pay a fine as a condition of probation is stayed, a writ of execution shall not issue until the stay is lifted.

(Added by Stats. 1987, Ch. 454, Sec. 1. Effective September 9, 1987.)



1214.5

(a) In any case in which the defendant is ordered to pay more than fifty dollars ($50) in restitution as a condition of probation, the court may, as an additional condition of probation since the court determines that the defendant has the ability to pay, as defined in Section 1203.1b(b), order the defendant to pay interest at the rate of 10 percent per annum on the principal amount remaining unsatisfied.

(b) (1) Except as provided in paragraph (2), interest commences to accrue on the date of entry of the judgment or order.

(2) Unless the judgment or order otherwise provides, if restitution is payable in installments, interest commences to accrue as to each installment on the date the installment becomes due.

(Added by Stats. 1985, Ch. 412, Sec. 2.)



1215

If the judgment is for imprisonment, or a fine and imprisonment until it be paid, the defendant must forthwith be committed to the custody of the proper officer and by him or her detained until the judgment is complied with. Where, however, the court has suspended sentence, or where, after imposing sentence, the court has suspended the execution thereof and placed the defendant on probation, as provided in Section 1203, the defendant, if over the age of 16 years, shall be placed under the care and supervision of the probation officer of the court committing him or her, until the expiration of the period of probation and the compliance with the terms and conditions of the sentence, or of the suspension thereof. Where, however, the probation has been terminated as provided in Section 1203, and the suspension of the sentence, or of the execution revoked, and the judgment pronounced, the defendant shall be committed to the custody of the proper officer and be detained until the judgment be complied with.

(Amended by Stats. 1987, Ch. 828, Sec. 80.)



1216

If the judgment is for imprisonment in the state prison, the sheriff of the county shall, upon receipt of a certified abstract or minute order thereof, take and deliver the defendant to the warden of the state prison. The sheriff also shall deliver to the warden the certified abstract of the judgment or minute order, a Criminal Investigation and Identification (CII) number, a Confidential Medical/Mental Health Information Transfer Form indicating that the defendant is medically capable of being transported, and take from the warden a receipt for the defendant.

(Amended by Stats. 1998, Ch. 767, Sec. 1. Effective January 1, 1999.)



1217

When judgment of death is rendered, a commitment signed by the judge, and attested by the clerk under the seal of the court must be drawn and delivered to the sheriff. It must state the conviction and judgment, and must direct the sheriff to deliver the defendant, within 10 days from the time of judgment, to the warden of the State prison of this State designated by the State Board of Prison Directors for the execution of the death penalty, to be held pending the decision upon his appeal.

(Amended by Stats. 1943, Ch. 107.)



1218

The judge of the court at which a judgment of death is had, must, immediately after the judgment, transmit to the Governor, by mail or otherwise, a statement of the conviction and judgment, and a complete transcript of all the testimony given at the trial including any arguments made by respective counsel and a copy of the clerk s transcript.

(Amended by Stats. 1961, Ch. 1648.)



1219

The Governor may thereupon require the opinion of the Justices of the Supreme Court and of the Attorney General, or any of them, upon the statement so furnished.

(Enacted 1872.)



1227

If for any reason other than the pendency of an appeal pursuant to subdivision (b) of Section 1239 of this code a judgment of death has not been executed, and it remains in force, the court in which the conviction was had shall, on application of the district attorney, or may upon its own motion, make and cause to be entered an order appointing a day upon which the judgment shall be executed, which must not be less than 30 days nor more than 60 days from the time of making such order; and immediately thereafter, a certified copy of such order, attested by the clerk, under the seal of the court, shall, for the purpose of execution, be transmitted by registered mail to the warden of the state prison having the custody of the defendant; provided, that if the defendant be at large, a warrant for his apprehension may be issued, and upon being apprehended, he shall be brought before the court, whereupon the court shall make an order directing the warden of the state prison to whom the sheriff is instructed to deliver the defendant to execute the judgment at a specified time, which shall not be less than 30 days nor more than 60 days from the time of making such order.

From an order fixing the time for and directing the execution of such judgment as herein provided, there shall be no appeal.

(Amended by Stats. 1959, Ch. 602.)



1227.5

Notwithstanding Section 1227, where a judgment of death has not been executed by reason of a stay or reprieve granted by the Governor, the execution shall be carried out on the day immediately after the period of the stay or reprieve without further judicial proceedings.

(Added by Stats. 1961, Ch. 1648.)






CHAPTER 3. California Community Corrections Performance Incentives

1228

The Legislature finds and declares all of the following:

(a) In 2007, nearly 270,000 felony offenders were subject to probation supervision in California s communities.

(b) In 2007, out of 46,987 new admissions to state prison, nearly 20,000 were felony offenders who were committed to state prison after failing probation supervision.

(c) Probation is a judicially imposed suspension of sentence that attempts to supervise, treat, and rehabilitate offenders while they remain in the community under the supervision of the probation department. Probation is a linchpin of the criminal justice system, closely aligned with the courts, and plays a central role in promoting public safety in California s communities.

(d) Providing sustainable funding for improved, evidence-based probation supervision practices and capacities will improve public safety outcomes among adult felons who are on probation. Improving felony probation performance, measured by a reduction in felony probationers who are sent to prison because they were revoked on probation or convicted of another crime while on probation, will reduce the number of new admissions to state prison, saving taxpayer dollars and allowing a portion of those state savings to be redirected to probation for investing in community corrections programs.

(Added by Stats. 2009, Ch. 608, Sec. 2. Effective January 1, 2010.)



1229

As used in this chapter, the following definitions apply:

(a) Community corrections means the placement of persons convicted of a felony offense under probation supervision, mandatory supervision, or postrelease community supervision for a specified period.

(b) Chief probation officer or CPO means the chief probation officer for the county or city and county in which an adult offender is subject to probation for the conviction of a felony offense.

(c) Community corrections program means a program established pursuant to this act consisting of a system of services for felony offenders under local supervision dedicated to all of the following goals:

(1) Enhancing public safety through the management and reduction of offender risk while under local supervision and upon reentry from jail or prison into the community.

(2) Providing a range of supervision tools, sanctions, and services applied to felony offenders subject to local supervision based on a risk and needs assessment for the purpose of reducing criminal conduct and promoting behavioral change that results in reducing recidivism and promoting the successful reintegration of offenders into the community.

(3) Maximizing offender restitution, reconciliation, and restorative services to victims of crime.

(4) Holding offenders accountable for their criminal behaviors and for successful compliance with applicable court orders and conditions of supervision.

(5) Improving public safety outcomes for persons subject to local supervision for a felony offense, as measured by their successful completion of the period of local supervision and the commensurate reduction in the rate of offenders sent to prison as a result of a revocation of supervision or conviction of a new crime.

(d) Evidence-based practices refers to supervision policies, procedures, programs, and practices demonstrated by scientific research to reduce recidivism among individuals under local supervision.

(e) Local supervision means the supervision of an adult felony offender on probation, mandatory supervision, or postrelease community supervision.

(Amended by Stats. 2013, Ch. 31, Sec. 10. Effective June 27, 2013.)



1230

(a) Each county is hereby authorized to establish in each county treasury a Community Corrections Performance Incentives Fund (CCPIF), to receive all amounts allocated to that county for purposes of implementing this chapter.

(b) Notwithstanding any other law, in any fiscal year for which a county receives moneys to be expended for the implementation of this chapter, the moneys, including any interest, shall be made available to the CPO of that county, within 30 days of the deposit of those moneys into the fund, for the implementation of the community corrections program authorized by this chapter.

(1) The community corrections program shall be developed and implemented by probation and advised by a local Community Corrections Partnership.

(2) The local Community Corrections Partnership shall be chaired by the CPO and comprised of the following membership:

(A) The presiding judge of the superior court, or his or her designee.

(B) A county supervisor or the chief administrative officer for the county or a designee of the board of supervisors.

(C) The district attorney.

(D) The public defender.

(E) The sheriff.

(F) A chief of police.

(G) The head of the county department of social services.

(H) The head of the county department of mental health.

(I) The head of the county department of employment.

(J) The head of the county alcohol and substance abuse programs.

(K) The head of the county office of education.

(L) A representative from a community-based organization with experience in successfully providing rehabilitative services to persons who have been convicted of a criminal offense.

(M) An individual who represents the interests of victims.

(3) Funds allocated to probation pursuant to this act shall be used to provide supervision and rehabilitative services for adult felony offenders subject to local supervision, and shall be spent on evidence-based community corrections practices and programs, as defined in subdivision (d) of Section 1229, which may include, but are not limited to, the following:

(A) Implementing and expanding evidence-based risk and needs assessments.

(B) Implementing and expanding intermediate sanctions that include, but are not limited to, electronic monitoring, mandatory community service, home detention, day reporting, restorative justice programs, work furlough programs, and incarceration in county jail for up to 90 days.

(C) Providing more intensive local supervision.

(D) Expanding the availability of evidence-based rehabilitation programs including, but not limited to, drug and alcohol treatment, mental health treatment, anger management, cognitive behavior programs, and job training and employment services.

(E) Evaluating the effectiveness of rehabilitation and supervision programs and ensuring program fidelity.

(4) Notwithstanding any other law, the CPO shall have discretion to spend funds on any of the above practices and programs consistent with this act but, at a minimum, shall devote at least 5 percent of all funding received to evaluate the effectiveness of those programs and practices implemented with the funds provided pursuant to this chapter. A CPO may petition the Administrative Office of the Courts to have this restriction waived, and the Administrative Office of the Courts shall have the authority to grant such a petition, if the CPO can demonstrate that the department is already devoting sufficient funds to the evaluation of these programs and practices.

(5) Each probation department receiving funds under this chapter shall maintain a complete and accurate accounting of all funds received pursuant to this chapter.

(Amended by Stats. 2013, Ch. 31, Sec. 11. Effective June 27, 2013.)



1230.1

(a) Each county local Community Corrections Partnership established pursuant to subdivision (b) of Section 1230 shall recommend a local plan to the county board of supervisors for the implementation of the 2011 public safety realignment.

(b) The plan shall be voted on by an executive committee of each county s Community Corrections Partnership consisting of the chief probation officer of the county as chair, a chief of police, the sheriff, the District Attorney, the Public Defender, the presiding judge of the superior court, or his or her designee, and one department representative listed in either subparagraph (G), (H), or (J) of paragraph (2) of subdivision (b) of Section 1230, as designated by the county board of supervisors for purposes related to the development and presentation of the plan.

(c) The plan shall be deemed accepted by the county board of supervisors unless the board rejects the plan by a vote of four-fifths of the board, in which case the plan goes back to the Community Corrections Partnership for further consideration.

(d) Consistent with local needs and resources, the plan may include recommendations to maximize the effective investment of criminal justice resources in evidence-based correctional sanctions and programs, including, but not limited to, day reporting centers, drug courts, residential multiservice centers, mental health treatment programs, electronic and GPS monitoring programs, victim restitution programs, counseling programs, community service programs, educational programs, and work training programs.

(Amended (as added by Stats. 2011, Ch. 15) by Stats. 2011, Ch. 39, Sec. 33. Effective June 30, 2011. Addition and amendment operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39.)



1231

(a) Community corrections programs funded pursuant to this act shall identify and track specific outcome-based measures consistent with the goals of this act.

(b) The Administrative Office of the Courts, in consultation with the Chief Probation Officers of California, shall specify and define minimum required outcome-based measures, which shall include, but not be limited to, all of the following:

(1) The percentage of persons subject to local supervision who are being supervised in accordance with evidence-based practices.

(2) The percentage of state moneys expended for programs that are evidence based, and a descriptive list of all programs that are evidence based.

(3) Specification of supervision policies, procedures, programs, and practices that were eliminated.

(4) The percentage of persons subject to local supervision who successfully complete the period of supervision.

(c) Each CPO receiving funding pursuant to Sections 1233 to 1233.6, inclusive, shall provide an annual written report to the Administrative Office of the Courts evaluating the effectiveness of the community corrections program, including, but not limited to, the data described in subdivision (b).

(d) The Administrative Office of the Courts shall, in consultation with the CPO of each county and the Department of Corrections and Rehabilitation, provide a quarterly statistical report to the Department of Finance including, but not limited to, the following statistical information for each county:

(1) The number of felony filings.

(2) The number of felony convictions.

(3) The number of felony convictions in which the defendant was sentenced to the state prison.

(4) The number of felony convictions in which the defendant was granted probation.

(5) The adult felon probation population.

(6) The number of felons who had their probation revoked and were sent to prison for that revocation.

(7) The number of adult felony probationers sent to state prison for a conviction of a new felony offense, including when probation was revoked or terminated.

(8) The number of felons who had their probation revoked and were sent to county jail for that revocation.

(9) The number of adult felony probationers sent to county jail for a conviction of a new felony offense, including when probation was revoked or terminated.

(10) The number of felons placed on postrelease community supervision, commencing January 1, 2012.

(11) The number of felons placed on mandatory supervision, commencing January 1, 2012.

(12) The mandatory supervision population, commencing January 1, 2012.

(13) The postrelease community supervision population, commencing January 1, 2012.

(14) The number of felons on postrelease community supervision sentenced to state prison for a conviction of a new felony offense, commencing January 1, 2012.

(15) The number of felons on mandatory supervision sentenced to state prison for a conviction of a new felony offense, commencing January 1, 2012.

(16) The number of felons who had their postrelease community supervision revoked and were sent to county jail for that revocation, commencing January 1, 2012.

(17) The number of felons on postrelease community supervision sentenced to county jail for a conviction of a new felony offense, including when postrelease community supervision was revoked or terminated, commencing January 1, 2012.

(18) The number of felons who had their mandatory supervision revoked and were sentenced to county jail for that revocation, commencing January 1, 2012.

(19) The number of felons on mandatory supervision sentenced to county jail for a conviction of a new felony offense, including when mandatory supervision was revoked or terminated, commencing January 1, 2012.

(Amended by Stats. 2013, Ch. 360, Sec. 5. Effective September 26, 2013.)



1232

Commencing no later than 18 months following the initial receipt of funding pursuant to this act and annually thereafter, the Administrative Office of the Courts, in consultation with the Department of Corrections and Rehabilitation, the Department of Finance, and the Chief Probation Officers of California, shall submit to the Governor and the Legislature a comprehensive report on the implementation of this act. The report shall include, but not be limited to, all of the following information:

(a) The effectiveness of the community corrections program based on the reports of performance-based outcome measures required in Section 1231.

(b) The percentage of offenders subject to local supervision whose supervision was revoked and who were sent to prison or jail for the year on which the report is being made.

(c) The percentage of offenders subject to local supervision who were convicted of crimes during their term of supervision for the year on which the report is being made.

(d) The impact of the moneys appropriated pursuant to this act to enhance public safety by reducing the percentage and number of offenders subject to local supervision whose supervision was revoked for the year being reported on for violations or new convictions, and to reduce the number of offenders subject to local supervision who are sentenced to prison or jail for a new conviction for the year on which the report is being made.

(e) Any recommendations regarding resource allocations or additional collaboration with other state, regional, federal, or local entities for improvements to this act.

(Amended by Stats. 2013, Ch. 31, Sec. 13. Effective June 27, 2013.)



1233

(a) The Director of Finance, in consultation with the Department of Corrections and Rehabilitation, the Joint Legislative Budget Committee, the Chief Probation Officers of California, and the Administrative Office of the Courts, shall, for each county, calculate a baseline probation failure rate that equals the weighted average number of adult felony probationers sent to state prison during calendar years 2006 to 2008, inclusive, as a percentage of the weighted average adult felony probation population during the same period.

(b) For purposes of calculating the baseline probation failure rate, the number of adult felony probationers sent to prison shall include those adult felony probationers sent to state prison for a revocation of probation, as well as adult felony probationers sent to state prison for a conviction of a new felony offense. The calculation shall also include adult felony probationers sent to prison for conviction of a new crime who simultaneously have their probation term terminated.

(Amended by Stats. 2013, Ch. 31, Sec. 14. Effective June 27, 2013.)



1233.1

After the conclusion of each calendar year, the Director of Finance, in consultation with the Department of Corrections and Rehabilitation, the Joint Legislative Budget Committee, the Chief Probation Officers of California, and the Administrative Office of the Courts, shall calculate the following for that calendar year:

(a) The cost to the state to incarcerate in a contract facility and supervise on parole an offender who fails local supervision and is sent to prison. This calculation shall take into consideration factors, including, but not limited to, the average length of stay in prison for offenders subject to local supervision and the average length of parole for offenders who failed local supervision and were sent to prison.

(b) Beginning with the 2013 calendar year, the statewide probation failure rate shall be calculated as the total number of adult felony probationers statewide sent to prison, or to jail pursuant to paragraph (5) of subdivision (h) of Section 1170, as a percentage of the average statewide adult felony probation population for that year.

(c) Beginning with the 2013 calendar year, the probation failure rate for each county shall be calculated as the total number of adult felony probationers sent to prison, or to jail pursuant to paragraph (5) of subdivision (h) of Section 1170, from that county, as a percentage of the county s average adult felony probation population for that year.

(d) An estimate of the number of adult felony probationers each county successfully prevented from being incarcerated. For each county, this estimate shall be calculated based on the reduction in the county s probation failure rate as calculated annually pursuant to subdivision (c) and the county s baseline probation failure rate as calculated pursuant to Section 1233. In making this estimate, the Director of Finance, in consultation with the Department of Corrections and Rehabilitation, the Joint Legislative Budget Committee, the Chief Probation Officers of California, and the Administrative Office of the Courts, shall adjust the calculations to account for changes in each county s adult felony probation caseload in the most recent completed calendar year as compared to the county s adult felony probation population during the 2006 to 2008, inclusive, calendar period.

(e) Beginning with the 2013 calendar year, in calculating probation failure rates for the state and individual counties, the number of adult felony probationers sent to prison, or to jail pursuant to paragraph (5) of subdivision (h) of Section 1170, shall include those adult felony probationers sent to prison, or to jail pursuant to paragraph (5) of subdivision (h) of Section 1170, for a revocation of probation, as well as adult felony probationers sent to prison, or to jail pursuant to paragraph (5) of subdivision (h) of Section 1170, for a conviction of a new felony offense. The calculation shall also include adult felony probationers who are sent to prison, or to jail pursuant to paragraph (5) of subdivision (h) of Section 1170, for a conviction of a new crime and who simultaneously have their probation terms terminated.

(f) The statewide mandatory supervision failure to prison rate. The statewide mandatory supervision failure to prison rate shall be calculated as the total number of offenders supervised under mandatory supervision pursuant to subparagraph (B) of paragraph (5) of subdivision (h) of Section 1170, statewide, sent to prison in the previous calendar year as a percentage of the average statewide mandatory supervision population for that year.

(g) A mandatory supervision failure to prison rate for each county. Each county s mandatory supervision failure to prison rate shall be calculated as the number of offenders supervised under mandatory supervision pursuant to subparagraph (B) of paragraph (5) of subdivision (h) of Section 1170 sent to prison from that county in the previous calendar year as a percentage of the county s average mandatory supervision population for that year.

(h) The statewide postrelease community supervision failure to prison rate. The statewide postrelease community supervision failure to prison rate shall be calculated as the total number of offenders supervised under postrelease community supervision pursuant to Title 2.05 (commencing with Section 3450) of Part 3, statewide, sent to prison in the previous calendar year as a percentage of the average statewide postrelease community supervision population for that year.

(i) A postrelease community supervision failure to prison rate for each county. Each county s postrelease community supervision failure to prison rate shall be calculated as the number of offenders supervised under postrelease community supervision pursuant to Title 2.05 (commencing with Section 3450) of Part 3 sent to prison from that county in the previous calendar year as a percentage of the county s average postrelease community supervision population for that year.

(j) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 6) and added by Stats. 2013, Ch. 310, Sec. 7. Effective September 12, 2013. Section operative July 1, 2014, by its own provisions.)



1233.15

The Director of Finance, in consultation with the Administrative Office of the Courts, the Department of Corrections and Rehabilitation, and the Chief Probation Officers of California, shall develop a revised formula for the California Community Corrections Performance Incentives Act of 2009 that takes into consideration the significant changes to the eligibility of some felony probationers for revocation to the state prison resulting from the implementation of the 2011 Public Safety realignment, and may also take into consideration the data calculated pursuant to subdivisions (f) to (i), inclusive, of Section 1233.1. The revised formula may include adjustments to the baseline failure rate for each county. It is the intent of the Legislature that, commencing with the 2015 16 fiscal year, probation departments receive performance incentive funding pursuant to, and consistent with, this chapter for their success at reducing postrelease community supervision failure to prison rates and mandatory supervision failure to prison rates.

(Amended by Stats. 2014, Ch. 26, Sec. 22. Effective June 20, 2014.)



1233.2

Annually, after the conclusion of each calendar year, the Director of Finance, in consultation with the Department of Corrections and Rehabilitation, the Joint Legislative Budget Committee, the Chief Probation Officers of California, and the Administrative Office of the Courts, shall identify the appropriate Probation Revocation Tier for each county for which it was estimated that the county successfully prevented any number of adult felony probationers from being incarcerated, as provided in subdivision (d) of Section 1233.1. The tiers shall be defined as follows:

(a) Tier 1. A Tier 1 county is one that has a probation failure rate, as defined in subdivision (c) of Section 1233.1, no more than 25 percent higher than the statewide probation failure rate, as defined in subdivision (b) of Section 1233.1.

(b) Tier 2. A Tier 2 county is one that has a probation failure rate, as defined in subdivision (c) of Section 1233.1, more than 25 percent above the statewide probation failure rate, as defined in subdivision (b) of Section 1233.1, but less than or equal to the 2006 08 established baseline rate of 7.88 percent.

(c) Tier 3. A Tier 3 county is one that has a probation failure rate higher than the 2006 08 established baseline rate of 7.88 percent.

(Amended by Stats. 2013, Ch. 31, Sec. 17. Effective June 27, 2013.)



1233.3

Annually, the Director of Finance, in consultation with the Department of Corrections and Rehabilitation, the Joint Legislative Budget Committee, the Chief Probation Officers of California, and the Administrative Office of the Courts, shall calculate a probation failure reduction incentive payment for each eligible county, pursuant to Section 1233.2, for the most recently completed calendar year, as follows:

(a) For a county identified as being in Tier 1, as defined in subdivision (a) of Section 1233.2, its probation failure reduction incentive payment shall equal the estimated number of probationers successfully prevented from being incarcerated, as defined by subdivision (d) of Section 1233.1, multiplied by 45 percent of the state s cost of housing an inmate in a contract facility, and to supervise on parole a probationer who was sent to prison, as defined in subdivision (a) of Section 1233.1.

(b) For a county identified as being in Tier 2, as defined in subdivision (b) of Section 1233.2, its probation failure reduction incentive payment shall equal the estimated number of probationers successfully prevented from being incarcerated, as defined by subdivision (d) of Section 1233.1, multiplied by 40 percent of the state s cost of housing an inmate in a contract facility, and to supervise on parole a probationer who was sent to prison, as defined in subdivision (a) of Section 1233.1.

(c) For a county identified as being in Tier 3, as defined in subdivision (c) of Section 1233.2, its probation failure reduction incentive payment shall equal the estimated number of probationers successfully prevented from being incarcerated, as defined by subdivision (d) of Section 1233.1, multiplied by 30 percent of the state s cost of housing an inmate in a contract facility, and to supervise on parole a probationer who was sent to prison, as defined in subdivision (a) of Section 1233.1.

(d) A county that fails to provide information specified in Section 1231 to the Administrative Office of the Courts is not eligible for a probation failure reduction incentive payment.

(e) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 8) and added by Stats. 2013, Ch. 310, Sec. 9. Effective September 12, 2013. Section operative July 1, 2014, by its own provisions.)



1233.4

(a) It is the intent of the Legislature for counties demonstrating high success rates with adult felony probationers to have access to performance-based funding as provided for in this section.

(b) On an annual basis, the Department of Finance, in consultation with the Department of Corrections and Rehabilitation, the Joint Legislative Budget Committee, the Chief Probation Officers of California, and the Administrative Office of the Courts, shall calculate 5 percent of the total statewide estimated number of probationers successfully prevented from being incarcerated for counties that successfully reduce the number of adult felony probationers incarcerated multiplied by the state s cost of housing an inmate in a contract facility, and to supervise on parole a probationer who was sent to prison, as defined in subdivision (a) of Section 1233.1.

(c) The amount estimated pursuant to subdivision (b) shall be used to provide high performance grants to county probation departments for the purpose of bolstering evidence-based probation practices designed to reduce recidivism among adult felony probationers.

(d) County probation departments eligible for these high performance grants shall be those with adult probation failure rates more than 50 percent below the statewide average in the most recently completed calendar year.

(e) A county probation department that qualifies for a probation failure reduction incentive payment, as provided in Section 1233.3, and a high performance grant payment in the same year shall choose to receive either the probation failure incentive payment or the high performance grant payment. The Chief Probation Officer of a county that qualifies for both a high performance grant and a probation failure reduction incentive payment shall indicate to the Administrative Office of the Courts, by a date designated by the Administrative Office of the Courts, whether the Chief Probation Officer chooses to receive the high performance grant or probation failure reduction payment.

(f) The grants provided for in this section shall be administered by the Administrative Office of the Courts. The Administrative Office of the Courts shall seek to ensure that all qualifying probation departments that submit qualifying applications receive a proportionate share of the grant funding available based on the population of adults 18 to 25 years of age, inclusive, in each of the counties qualifying for the grants.

(g) A county that fails to provide the information specified in Section 1231 to the Administrative Office of the Courts is not eligible for a high performance grant payment.

(h) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 10) and added by Stats. 2013, Ch. 310, Sec. 11. Effective September 12, 2013. Section operative July 1, 2014, by its own provisions.)



1233.5

If data of sufficient quality and of the types required for the implementation of this act are not available to the Director of Finance, then the Director of Finance, in consultation with the Department of Corrections and Rehabilitation, the Joint Legislative Budget Committee, and the Administrative Office of the Courts, shall use the best available data to estimate probation failure reduction incentive payments and high performance grants utilizing a methodology that is as consistent with that described in this act as is reasonably possible.

(Added by Stats. 2009, Ch. 608, Sec. 2. Effective January 1, 2010.)



1233.6

(a) Probation failure reduction incentive payments and high performance grants calculated for any calendar year shall be provided to counties in the following fiscal year. The total annual payment to each county shall be divided into four equal quarterly payments.

(b) The Department of Finance shall include an estimate of the total probation failure reduction incentive payments and high performance grants to be provided to counties in the coming fiscal year as part of the Governor s proposed budget released no later than January 10 of each year. This estimate shall be adjusted by the Department of Finance, as necessary, to reflect the actual calculations of probation failure reduction incentive payments and high performance grants completed by the Director of Finance, in consultation with the Department of Corrections and Rehabilitation, the Joint Legislative Budget Committee, the Chief Probation Officers of California, and the Administrative Office of the Courts. This adjustment shall occur as part of standard budget revision processes completed by the Department of Finance in April and May of each year.

(c) There is hereby established, in the State Treasury, the State Community Corrections Performance Incentives Fund, which is continuously appropriated. Moneys appropriated for purposes of providing probation failure reduction incentive payments and high performance grants authorized in Sections 1230 to 1233.6, inclusive, shall be transferred into this fund from the General Fund. Any moneys transferred into this fund from the General Fund shall be administered by the Administrative Office of the Courts and the share calculated for each county probation department shall be transferred to its Community Corrections Performance Incentives Fund authorized in Section 1230.

(d) For each fiscal year, the Director of Finance shall determine the total amount of the State Community Corrections Performance Incentives Fund and the amount to be allocated to each county, pursuant to this section and Sections 1230 to 1233.5, inclusive, and shall report those amounts to the Controller. The Controller shall make an allocation from the State Community Corrections Performance Incentives Fund authorized in subdivision (c) to each county in accordance with the amounts provided.

(e) Notwithstanding Section 13340 of the Government Code, commencing July 1, 2014, and each fiscal year thereafter, the amount of one million dollars ($1,000,000) is hereby continuously appropriated from the State Community Corrections Performance Incentives Fund to the Administrative Office of the Courts for the costs of implementing and administering this program, pursuant to subdivision (c), and the 2011 realignment legislation addressing public safety.

(Amended by Stats. 2014, Ch. 26, Sec. 23. Effective June 20, 2014.)



1233.61

Notwithstanding any other law, any moneys remaining in the State Community Corrections Performance Incentives Fund, after the calculation and award determination of each county s tier payments or high performance grant payments pursuant to Sections 1233.3 and 1233.4, shall be distributed to county probation departments as follows:

(a) The Department of Finance shall increase the award amount for any county whose tier payment or high performance grant payment, as calculated pursuant to Sections 1233.3 and 1233.4, totals less than two hundred thousand dollars ($200,000) to no more than two hundred thousand dollars ($200,000).

(b) The Department of Finance shall adjust the award amount for any county that has a probation failure rate, as defined in subdivision (c) of Section 1233.1, that is below the statewide average, as defined in subdivision (b) of Section 1233.1, so that these counties receive no less than two hundred thousand dollars ($200,000).

(c) The Department of Finance shall evenly distribute any remaining funds, up to two hundred thousand dollars ($200,000) per county, to those counties that did not receive a tier payment or a high performance grant payment, as calculated pursuant to Sections 1233.3 and 1233.4.

(d) The distribution of any funds remaining after the distribution made pursuant to subdivision (c) shall be determined by the Department of Finance. The distribution may give preference to high performing counties that did not receive funding pursuant to Section 1233.4.

(e) At no time shall an award provided to a county through subdivision (c) exceed the amount of a grant award provided to counties that are eligible to receive increased award amounts pursuant to subdivision (a) or (b).

(f) Any county receiving funding through subdivision (c) shall submit a report to the Administrative Office of the Courts and the Chief Probation Officers of California describing how it plans on using the funds to enhance its ability to be successful under this act. Commencing January 1, 2014, a county that fails to submit this report by March 1 annually shall not receive funding pursuant to subdivision (c) in the subsequent fiscal year.

(g) A county that fails to provide the information specified in Section 1231 to the Administrative Office of the Courts shall not be eligible for payment pursuant to this section.

(Amended by Stats. 2014, Ch. 26, Sec. 24. Effective June 20, 2014.)



1233.7

The moneys appropriated pursuant to this chapter shall be used to supplement, not supplant, any other state or county appropriation for a CPO or a probation department.

(Amended (as added by Stats. 2009, Ch. 608, Sec. 2) by Stats. 2010, Ch. 328, Sec. 172. Effective January 1, 2011.)



1233.9

There is hereby created in the State Treasury the Recidivism Reduction Fund for moneys to be available upon appropriation by the Legislature, for activities designed to reduce the state s prison population, including, but not limited to, reducing recidivism. Funds available in the Recidivism Reduction Fund may be transferred to the State Community Corrections Performance Incentives Fund.

(Added by Stats. 2013, Ch. 310, Sec. 12. Effective September 12, 2013.)



1233.10

(a) Upon agreement to accept funding from the Recidivism Reduction Fund, created in Section 1233.9, a county board of supervisors, in collaboration with the county s Community Corrections Partnership, shall develop, administer, and collect and submit data to the Board of State and Community Corrections regarding a competitive grant program intended to fund community recidivism and crime reduction services, including, but not limited to, delinquency prevention, homelessness prevention, and reentry services. The funding shall be allocated to counties by the State Controller s Office from Item 5227-101-3259 of Section 2.00 of the Budget Act of 2014 15 according to the following schedule:

(b) For purposes of this section, community recidivism and crime reduction service provider means a nongovernmental entity or a consortium or coalition of nongovernmental entities, that provides community recidivism and crime reduction services, as described in paragraph (2) of subdivision (c), to persons who have been released from the state prison, a county jail, a juvenile detention facility, who are under the supervision of a parole or probation department, or any other person at risk of becoming involved in criminal activities.

(c) (1) A community recidivism and crime reduction service provider shall have a demonstrated history of providing services, as described in paragraph (2), to the target population during the five years immediately prior to the application for a grant awarded pursuant to this section.

(2) A community recidivism and crime reduction service provider shall provide services that are designed to enable persons to whom the services are provided to refrain from engaging in crime, reconnect with their family members, and contribute to their communities. Community recidivism and crime reduction services may include all of the following:

(A) Self-help groups.

(B) Individual or group assistance with basic life skills.

(C) Mentoring programs.

(D) Academic and educational services, including, but not limited to, services to enable the recipient to earn his or her high school diploma.

(E) Job training skills and employment.

(F) Truancy prevention programs.

(G) Literacy programs.

(H) Any other service that advances community recidivism and crime reduction efforts, as identified by the county board of supervisors and the Community Corrections Partnership.

(I) Individual or group assistance with referrals for any of the following:

(i) Mental and physical health assessments.

(ii) Counseling services.

(iii) Education and vocational programs.

(iv) Employment opportunities.

(v) Alcohol and drug treatment.

(vi) Health, wellness, fitness, and nutrition programs and services.

(vii) Personal finance and consumer skills programs and services.

(viii) Other personal growth and development programs to reduce recidivism.

(ix) Housing assistance.

(d) Pursuant to this section and upon agreement to accept funding from the Recidivism Reduction Fund, the board of supervisors, in collaboration with the county s Community Corrections Partnership, shall grant funds allocated to the county, as described in subdivision (a), to community recidivism and crime reduction service providers based on the needs of their community.

(e) (1) The amount awarded to each community recidivism and crime reduction service provider by a county shall be based on the population of the county, as projected by the Department of Finance, and shall not exceed the following:

(A) One hundred thousand dollars ($100,000) in a county with a population of over 4,000,000 people.

(B) Fifty thousand dollars ($50,000) in a county with a population of 700,000 or more people but less than 4,000,000 people.

(C) Twenty five thousand dollars ($25,000) in a county with a population of 400,000 or more people but less than 700,000 people.

(D) Ten thousand dollars ($10,000) in a county with a population of less than 400,000 people.

(2) The total amount of grants awarded to a single community recidivism and crime reduction service provider by all counties pursuant to this section shall not exceed one hundred thousand dollars ($100,000).

(f) The board of supervisors, in collaboration with the county s Community Corrections Partnership, shall establish minimum requirements, funding criteria, and procedures for the counties to award grants consistent with the criteria established in this section.

(g) A community recidivism and crime reduction service provider that receives a grant under this section shall report to the county board of supervisors or the Community Corrections Partnership on the number of individuals served and the types of services provided, consistent with paragraph (2) of subdivision (c). The board of supervisors or the Community Corrections Partnership shall report to the Board of State and Community Corrections any information received under this subdivision from grant recipients.

(h) Of the total amount granted to a county, up to 5 percent may be withheld by the board of supervisors or the Community Corrections Partnership for the payment of administrative costs.

(i) Any funds allocated to a county under this section shall be available for expenditure for a period of four years and any unexpended funds shall revert to the state General Fund at the end of the four-year period. Any funds not encumbered with a community recidivism and crime reduction service provider one year after allocation of grant funds to counties shall immediately revert to the state General Fund.

(Added by Stats. 2014, Ch. 26, Sec. 21. Effective June 20, 2014.)









TITLE 9. APPEALS IN FELONY CASES

CHAPTER 1. Appeals, When Allowed and How Taken, and the Effect Thereof

1235

(a) Either party to a felony case may appeal on questions of law alone, as prescribed in this title and in rules adopted by the Judicial Council. The provisions of this title apply only to such appeals.

(b) An appeal from the judgment or appealable order in a felony case is to the court of appeal for the district in which the court from which the appeal is taken is located.

(Amended by Stats. 1998, Ch. 931, Sec. 397. Effective September 28, 1998.)



1236

The party appealing is known as the appellant, and the adverse party as the respondent, but the title of the action is not changed in consequence of the appeal.

(Enacted 1872.)



1237

An appeal may be taken by the defendant:

(a) From a final judgment of conviction except as provided in Section 1237.1 and Section 1237.5. A sentence, an order granting probation, or the commitment of a defendant for insanity, the indeterminate commitment of a defendant as a mentally disordered sex offender, or the commitment of a defendant for controlled substance addiction shall be deemed to be a final judgment within the meaning of this section. Upon appeal from a final judgment the court may review any order denying a motion for a new trial.

(b) From any order made after judgment, affecting the substantial rights of the party.

(Amended by Stats. 1995, Ch. 18, Sec. 1. Effective January 1, 1996.)



1237.1

No appeal shall be taken by the defendant from a judgment of conviction on the ground of an error in the calculation of presentence custody credits, unless the defendant first presents the claim in the trial court at the time of sentencing, or if the error is not discovered until after sentencing, the defendant first makes a motion for correction of the record in the trial court.

(Added by Stats. 1995, Ch. 18, Sec. 2. Effective January 1, 1996.)



1237.5

No appeal shall be taken by the defendant from a judgment of conviction upon a plea of guilty or nolo contendere, or a revocation of probation following an admission of violation, except where both of the following are met:

(a) The defendant has filed with the trial court a written statement, executed under oath or penalty of perjury showing reasonable constitutional, jurisdictional, or other grounds going to the legality of the proceedings.

(b) The trial court has executed and filed a certificate of probable cause for such appeal with the clerk of the court.

(Amended by Stats. 2002, Ch. 784, Sec. 550. Effective January 1, 2003.)



1238

(a) An appeal may be taken by the people from any of the following:

(1) An order setting aside all or any portion of the indictment, information, or complaint.

(2) An order sustaining a demurrer to all or any portion of the indictment, accusation, or information.

(3) An order granting a new trial.

(4) An order arresting judgment.

(5) An order made after judgment, affecting the substantial rights of the people.

(6) An order modifying the verdict or finding by reducing the degree of the offense or the punishment imposed or modifying the offense to a lesser offense.

(7) An order dismissing a case prior to trial made upon motion of the court pursuant to Section 1385 whenever such order is based upon an order granting the defendant s motion to return or suppress property or evidence made at a special hearing as provided in this code.

(8) An order or judgment dismissing or otherwise terminating all or any portion of the action including such an order or judgment after a verdict or finding of guilty or an order or judgment entered before the defendant has been placed in jeopardy or where the defendant has waived jeopardy.

(9) An order denying the motion of the people to reinstate the complaint or a portion thereof pursuant to Section 871.5.

(10) The imposition of an unlawful sentence, whether or not the court suspends the execution of the sentence, except that portion of a sentence imposing a prison term which is based upon a court s choice that a term of imprisonment (A) be the upper, middle, or lower term, unless the term selected is not set forth in an applicable statute, or (B) be consecutive or concurrent to another term of imprisonment, unless an applicable statute requires that the term be consecutive. As used in this paragraph, unlawful sentence means the imposition of a sentence not authorized by law or the imposition of a sentence based upon an unlawful order of the court which strikes or otherwise modifies the effect of an enhancement or prior conviction.

(11) An order recusing the district attorney pursuant to Section 1424.

(b) If, pursuant to paragraph (8) of subdivision (a), the people prosecute an appeal to decision, or any review of such decision, it shall be binding upon them and they shall be prohibited from refiling the case which was appealed.

(c) When an appeal is taken pursuant to paragraph (7) of subdivision (a), the court may review the order granting the defendant s motion to return or suppress property or evidence made at a special hearing as provided in this code.

(d) Nothing contained in this section shall be construed to authorize an appeal from an order granting probation. Instead, the people may seek appellate review of any grant of probation, whether or not the court imposes sentence, by means of a petition for a writ of mandate or prohibition which is filed within 60 days after probation is granted. The review of any grant of probation shall include review of any order underlying the grant of probation.

(Amended by Stats. 1999, Ch. 344, Sec. 25. Effective September 7, 1999.)



1238.5

Upon appeal by the prosecution pursuant to Section 1238, where the notice of appeal is filed after the expiration of the time available to defendant to seek review of an otherwise reviewable order or ruling and the appeal by the prosecution relates to a matter decided during the time available to the defendant to seek review of the otherwise reviewable order or ruling, the time for defendant to seek such review is reinstated to run from the date the notice of appeal was filed with proof of service upon defendant or his counsel.

The Judicial Council shall provide by rule for the consolidation of such petition for review with the prosecution appeal.

(Added by Stats. 1975, Ch. 1195.)



1239

(a) Where an appeal lies on behalf of the defendant or the people, it may be taken by the defendant or his or her counsel, or by counsel for the people, in the manner provided in rules adopted by the Judicial Council.

(b) When upon any plea a judgment of death is rendered, an appeal is automatically taken by the defendant without any action by him or her or his or her counsel. The defendant s trial counsel, whether retained by the defendant or court appointed, shall continue to represent the defendant until completing the additional duties set forth in paragraph (1) of subdivision (e) of Section 1240.1.

(Amended (as added by Stats. 1982, Ch. 917, Sec. 4) by Stats. 1988, Ch. 551, Sec. 1.)



1240

(a) When in a proceeding falling within the provisions of Section 15421 of the Government Code a person is not represented by a public defender acting pursuant to Section 27706 of the Government Code or other counsel and he is unable to afford the services of counsel, the court shall appoint the State Public Defender to represent the person except as follows:

(1) The court shall appoint counsel other than the State Public Defender when the State Public Defender has refused to represent the person because of conflict of interest or other reason.

(2) The court may, in its discretion, appoint either the State Public Defender or the attorney who represented the person at his trial when the person requests the latter to represent him on appeal and the attorney consents to the appointment. In unusual cases, where good cause exists, the court may appoint any other attorney.

(3) A court may appoint a county public defender, private attorney, or nonprofit corporation with which the State Public Defender has contracted to furnish defense services pursuant to Government Code Section 15402.

(4) When a judgment of death has been rendered the Supreme Court may, in its discretion, appoint counsel other than the State Public Defender or the attorney who represented the person at trial.

(b) If counsel other than the State Public Defender is appointed pursuant to this section, he may exercise the same authority as the State Public Defender pursuant to Chapter 2 (commencing with Section 15420) of Part 7 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1975, Ch. 1125.)



1240.1

(a) In any noncapital criminal, juvenile court, or civil commitment case wherein the defendant would be entitled to the appointment of counsel on appeal if indigent, it shall be the duty of the attorney who represented the person at trial to provide counsel and advice as to whether arguably meritorious grounds exist for reversal or modification of the judgment on appeal. The attorney shall admonish the defendant that he or she is not able to provide advice concerning his or her own competency, and that the State Public Defender or other counsel should be consulted for advice as to whether an issue regarding the competency of counsel should be raised on appeal. The trial court may require trial counsel to certify that he or she has counseled the defendant as to whether arguably meritorious grounds for appeal exist at the time a notice of appeal is filed. Nothing in this section shall be construed to prevent any person having a right to appeal from doing so.

(b) It shall be the duty of every attorney representing an indigent defendant in any criminal, juvenile court, or civil commitment case to execute and file on his or her client s behalf a timely notice of appeal when the attorney is of the opinion that arguably meritorious grounds exist for a reversal or modification of the judgment or orders to be appealed from, and where, in the attorney s judgment, it is in the defendant s interest to pursue any relief that may be available to him or her on appeal; or when directed to do so by a defendant having a right to appeal.

With the notice of appeal the attorney shall file a brief statement of the points to be raised on appeal and a designation of any document, paper, pleading, or transcript of oral proceedings necessary to properly present those points on appeal when the document, paper, pleading, or transcript of oral proceedings would not be included in the normal record on appeal according to the applicable provisions of the California Rules of Court. The executing of the notice of appeal by the defendant s attorney shall not constitute an undertaking to represent the defendant on appeal unless the undertaking is expressly stated in the notice of appeal.

If the defendant was represented by appointed counsel on the trial level, or if it appears that the defendant will request the appointment of counsel on appeal by reason of indigency, the trial attorney shall also assist the defendant in preparing and submitting a motion for the appointment of counsel and any supporting declaration or affidavit as to the defendant s financial condition. These documents shall be filed with the trial court at the time of filing a notice of appeal, and shall be transmitted by the clerk of the trial court to the clerk of the appellate court within three judicial days of their receipt. The appellate court shall act upon that motion without unnecessary delay. An attorney s failure to file a motion for the appointment of counsel with the notice of appeal shall not foreclose the defendant from filing a motion at any time it becomes known to him or her that the attorney has failed to do so, or at any time he or she shall become indigent if he or she was not previously indigent.

(c) The State Public Defender shall, at the request of any attorney representing a prospective indigent appellant or at the request of the prospective indigent appellant himself or herself, provide counsel and advice to the prospective indigent appellant or attorney as to whether arguably meritorious grounds exist on which the judgment or order to be appealed from would be reversed or modified on appeal.

(d) The failure of a trial attorney to perform any duty prescribed in this section, assign any particular point or error in the notice of appeal, or designate any particular thing for inclusion in the record on appeal shall not foreclose any defendant from filing a notice of appeal on his or her own behalf or from raising any point or argument on appeal; nor shall it foreclose the defendant or his or her counsel on appeal from requesting the augmentation or correction of the record on appeal in the reviewing court.

(e) (1) In order to expedite certification of the entire record on appeal in all capital cases, the defendant s trial counsel, whether retained by the defendant or court-appointed, and the prosecutor shall continue to represent the respective parties. Each counsel s obligations extend to taking all steps necessary to facilitate the preparation and timely certification of the record of all trial court proceedings.

(2) The duties imposed on trial counsel in paragraph (1) shall not foreclose the defendant s appellate counsel from requesting additions or corrections to the record on appeal in either the trial court or the California Supreme Court in a manner provided by rules of court adopted by the Judicial Council.

(Amended by Stats. 2003, Ch. 62, Sec. 232. Effective January 1, 2004.)



1241

In any case in which counsel other than a public defender has been appointed by the Supreme Court or by a court of appeal to represent a party to any appeal or proceeding, such counsel shall receive a reasonable sum for compensation and necessary expenses, the amount of which shall be determined by the court and paid from any funds appropriated to the Judicial Council for that purpose. Claim for the payment of such compensation and expenses shall be made on a form prescribed by the Judicial Council and presented by counsel to the clerk of the appointing court. After the court has made its order fixing the amount to be paid the clerk shall transmit a copy of the order to the State Controller who shall draw his warrant in payment thereof and transmit it to the payee.

(Amended by Stats. 1975, Ch. 1125.)



1242

An appeal taken by the people in no case stays or affects the operation of a judgment in favor of the defendant, until judgment is reversed.

(Enacted 1872.)



1243

An appeal to the Supreme Court or to a court of appeal from a judgment of conviction stays the execution of the judgment in all cases where a sentence of death has been imposed, but does not stay the execution of the judgment or order granting probation in any other case unless the trial or appellate court shall so order. The granting or refusal of such an order shall rest in the discretion of the court, except that a court shall not stay any duty to register as a sex offender pursuant to Section 290. If the order is made, the clerk of the court shall issue a certificate stating that the order has been made.

(Amended by Stats. 1998, Ch. 960, Sec. 3. Effective January 1, 1999.)



1244

If the certificate provided for in the preceding section is filed, the Sheriff must, if the defendant be in his custody, upon being served with a copy thereof, keep the defendant in his custody without executing the judgment, and detain him to abide the judgment on appeal.

(Enacted 1872.)



1245

If before the granting of the certificate, the execution of the judgment has commenced, the further execution thereof is suspended, and upon service of a copy of such certificate the defendant must be restored, by the officer in whose custody he is, to his original custody.

(Amended by Stats. 1905, Ch. 538.)



1246

The record on appeal shall be made up and filed in such time and manner as shall be prescribed in rules adopted by the Judicial Council.

(Amended by Stats. 1945, Ch. 40.)






CHAPTER 1a. Judicial Council Rules

1247k

The Judicial Council shall have the power to prescribe by rules for the practice and procedure on appeal, and for the time and manner in which the records on such appeals shall be made up and filed, in all criminal cases in all courts of this state.

The rules shall take effect on July 1, 1943, and thereafter all laws in conflict therewith shall be of no further force or effect.

(Amended by Stats. 2004, Ch. 193, Sec. 143. Effective January 1, 2005.)






CHAPTER 2. Dismissing an Appeal for Irregularity

1248

If the appeal is irregular in any substantial particular, but not otherwise, the appellate court may order it to be dismissed.

(Amended by Stats. 1945, Ch. 40.)






CHAPTER 3. Argument of the Appeal

1252

On an appeal in a criminal case, no continuance shall be granted upon stipulation of counsel, and no continuance shall be granted for any longer period than the ends of justice shall require. On an appeal by a defendant, the appellate court shall, in addition to the issues raised by the defendant, consider and pass upon all rulings of the trial court adverse to the State which it may be requested to pass upon by the Attorney General.

(Amended by Stats. 1945, Ch. 40.)



1253

The judgment may be affirmed if the appellant fail to appear, but can be reversed only after argument, though the respondent fail to appear.

(Enacted 1872.)



1254

Upon the argument of the appeal, if the offense is punishable with death, two counsel must be heard on each side, if they require it. In any other case the Court may, in its discretion, restrict the argument to one counsel on each side.

(Enacted 1872.)



1255

The defendant need not personally appear in the appellate Court.

(Enacted 1872.)



1256

It shall be the duty of the district attorney to cooperate with and assist the attorney general in presenting all criminal matters on appeal.

(Added by Stats. 1927, Ch. 620.)






CHAPTER 4. Judgment Upon Appeal

1258

After hearing the appeal, the Court must give judgment without regard to technical errors or defects, or to exceptions, which do not affect the substantial rights of the parties.

(Enacted 1872.)



1259

Upon an appeal taken by the defendant, the appellate court may, without exception having been taken in the trial court, review any question of law involved in any ruling, order, instruction, or thing whatsoever said or done at the trial or prior to or after judgment, which thing was said or done after objection made in and considered by the lower court, and which affected the substantial rights of the defendant. The appellate court may also review any instruction given, refused or modified, even though no objection was made thereto in the lower court, if the substantial rights of the defendant were affected thereby.

(Amended by Stats. 1939, Ch. 1016.)



1260

The court may reverse, affirm, or modify a judgment or order appealed from, or reduce the degree of the offense or attempted offense or the punishment imposed, and may set aside, affirm, or modify any or all of the proceedings subsequent to, or dependent upon, such judgment or order, and may, if proper, order a new trial and may, if proper, remand the cause to the trial court for such further proceedings as may be just under the circumstances.

(Amended by Stats. 1978, Ch. 1166.)



1261

When a new trial is ordered it must be directed to be had in the Court of the county from which the appeal was taken.

(Enacted 1872.)



1262

If a judgment against the defendant is reversed, such reversal shall be deemed an order for a new trial, unless the appellate court shall otherwise direct. If the appellate court directs a final disposition of the action in the defendant s favor, the court must, if he is in custody, direct him to be discharged therefrom; or if on bail that his bail may be exonerated; or if money or other property was deposited instead of bail, that it be refunded to the defendant or to the person or persons found by the court to have deposited said money or other property on behalf of said defendant. If a judgment against the defendant is reversed and the case is dismissed, or if the appellate court directs a final disposition of the action in defendant s favor, and defendant has theretofore paid a fine in the case, such act shall also be deemed an order of the court that the fine, including any penalty assessment thereon, be returned to defendant.

(Amended by Stats. 1963, Ch. 1609.)



1263

If a judgment against the defendant is affirmed, the original judgment must be enforced.

(Enacted 1872.)



1265

(a) After the certificate of the judgment has been remitted to the court below, the appellate court has no further jurisdiction of the appeal or of the proceedings thereon, and all orders necessary to carry the judgment into effect shall be made by the court to which the certificate is remitted. However, if a judgment has been affirmed on appeal no motion shall be made or proceeding in the nature of a petition for a writ of error coram nobis shall be brought to procure the vacation of that judgment, except in the court which affirmed the judgment on appeal. When a judgment is affirmed by a court of appeal and a hearing is not granted by the Supreme Court, the application for the writ shall be made to the court of appeal.

(b) Where it is necessary to obtain personal jurisdiction of the defendant in order to carry the judgment into effect, upon a satisfactory showing that other means such as contact by mail, phone, or notification by means of the defendant s counsel have failed to secure the defendant s appearance, the court to which the certificate has been remitted may issue a bench warrant.

(Amended by Stats. 1992, Ch. 128, Sec. 1. Effective July 7, 1992.)









TITLE 10. MISCELLANEOUS PROCEEDINGS

CHAPTER 1. Bail

ARTICLE 1. In What Cases the Defendant May Be Admitted to Bail

1268

Admission to bail is the order of a competent Court or magistrate that the defendant be discharged from actual custody upon bail.

(Enacted 1872.)



1269

The taking of bail consists in the acceptance, by a competent court or magistrate, of the undertaking of sufficient bail for the appearance of the defendant, according to the terms of the undertaking, or that the bail will pay to the people of this state a specified sum. Upon filing, the clerk shall enter in the register of actions the date and amounts of such bond and the name or names of the surety or sureties thereon. In the event of the loss or destruction of such bond, such entries so made shall be prima facie evidence of the due execution of such bond as required by law.

Whenever any bail bond has been deposited in any criminal action or proceeding in a municipal or superior court or in any proceeding in habeas corpus in a superior court, and it is made to appear to the satisfaction of the court by affidavit or by testimony in open court that more than three years have elapsed since the exoneration or release of said bail, the court must direct that such bond be destroyed.

(Amended by Stats. 1998, Ch. 931, Sec. 398. Effective September 28, 1998.)



1269a

Except as otherwise provided by law, no defendant charged in a warrant of arrest with any public offense shall be discharged from custody upon bail except upon a written order of a competent court or magistrate admitting the defendant to bail in the amount specified in the indorsement referred to in Section 815a, and where an undertaking is furnished, upon a written order of such court or magistrate approving the undertaking. All such orders must be signed by such court or magistrate and delivered to the officer having custody of the defendant before the defendant is released. Any officer releasing any defendant upon bail otherwise than as herein provided shall be guilty of a misdemeanor.

(Amended by Stats. 1941, Ch. 366.)



1269b

(a) The officer in charge of a jail in which an arrested person is held in custody, an officer of a sheriff s department or police department of a city who is in charge of a jail or is employed at a fixed police or sheriff s facility and is acting under an agreement with the agency that keeps the jail in which an arrested person is held in custody, an employee of a sheriff s department or police department of a city who is assigned by the department to collect bail, the clerk of the superior court of the county in which the offense was alleged to have been committed, and the clerk of the superior court in which the case against the defendant is pending may approve and accept bail in the amount fixed by the warrant of arrest, schedule of bail, or order admitting to bail in cash or surety bond executed by a certified, admitted surety insurer as provided in the Insurance Code, to issue and sign an order for the release of the arrested person, and to set a time and place for the appearance of the arrested person before the appropriate court and give notice thereof.

(b) If a defendant has appeared before a judge of the court on the charge contained in the complaint, indictment, or information, the bail shall be in the amount fixed by the judge at the time of the appearance. If that appearance has not been made, the bail shall be in the amount fixed in the warrant of arrest or, if no warrant of arrest has been issued, the amount of bail shall be pursuant to the uniform countywide schedule of bail for the county in which the defendant is required to appear, previously fixed and approved as provided in subdivisions (c) and (d).

(c) It is the duty of the superior court judges in each county to prepare, adopt, and annually revise a uniform countywide schedule of bail for all bailable felony offenses and for all misdemeanor and infraction offenses except Vehicle Code infractions. The penalty schedule for infraction violations of the Vehicle Code shall be established by the Judicial Council in accordance with Section 40310 of the Vehicle Code.

(d) A court may, by local rule, prescribe the procedure by which the uniform countywide schedule of bail is prepared, adopted, and annually revised by the judges. If a court does not adopt a local rule, the uniform countywide schedule of bail shall be prepared, adopted, and annually revised by a majority of the judges.

(e) In adopting a uniform countywide schedule of bail for all bailable felony offenses the judges shall consider the seriousness of the offense charged. In considering the seriousness of the offense charged the judges shall assign an additional amount of required bail for each aggravating or enhancing factor chargeable in the complaint, including, but not limited to, additional bail for charges alleging facts that would bring a person within any of the following sections: Section 667.5, 667.51, 667.6, 667.8, 667.85, 667.9, 667.10, 12022, 12022.1, 12022.2, 12022.3, 12022.4, 12022.5, 12022.53, 12022.6, 12022.7, 12022.8, or 12022.9 of this code, or Section 11356.5, 11370.2, or 11370.4 of the Health and Safety Code.

In considering offenses in which a violation of Chapter 6 (commencing with Section 11350) of Division 10 of the Health and Safety Code is alleged, the judge shall assign an additional amount of required bail for offenses involving large quantities of controlled substances.

(f) The countywide bail schedule shall contain a list of the offenses and the amounts of bail applicable for each as the judges determine to be appropriate. If the schedule does not list all offenses specifically, it shall contain a general clause for designated amounts of bail as the judges of the county determine to be appropriate for all the offenses not specifically listed in the schedule. A copy of the countywide bail schedule shall be sent to the officer in charge of the county jail, to the officer in charge of each city jail within the county, to each superior court judge and commissioner in the county, and to the Judicial Council.

(g) Upon posting bail, the defendant or arrested person shall be discharged from custody as to the offense on which the bail is posted.

All money and surety bonds so deposited with an officer authorized to receive bail shall be transmitted immediately to the judge or clerk of the court by which the order was made or warrant issued or bail schedule fixed. If, in the case of felonies, an indictment is filed, the judge or clerk of the court shall transmit all of the money and surety bonds to the clerk of the court.

(h) If a defendant or arrested person so released fails to appear at the time and in the court so ordered upon his or her release from custody, Sections 1305 and 1306 apply.

(Amended by Stats. 2003, Ch. 149, Sec. 76. Effective January 1, 2004.)



1269c

If a defendant is arrested without a warrant for a bailable felony offense or for the misdemeanor offense of violating a domestic violence restraining order, and a peace officer has reasonable cause to believe that the amount of bail set forth in the schedule of bail for that offense is insufficient to ensure the defendant s appearance or to ensure the protection of a victim, or family member of a victim, of domestic violence, the peace officer shall prepare a declaration under penalty of perjury setting forth the facts and circumstances in support of his or her belief and file it with a magistrate, as defined in Section 808, or his or her commissioner, in the county in which the offense is alleged to have been committed or having personal jurisdiction over the defendant, requesting an order setting a higher bail. Except where the defendant is charged with an offense listed in subdivision (a) of Section 1270.1, the defendant, either personally or through his or her attorney, friend, or family member, also may make application to the magistrate for release on bail lower than that provided in the schedule of bail or on his or her own recognizance. The magistrate or commissioner to whom the application is made is authorized to set bail in an amount that he or she deems sufficient to ensure the defendant s appearance or to ensure the protection of a victim, or family member of a victim, of domestic violence, and to set bail on the terms and conditions that he or she, in his or her discretion, deems appropriate, or he or she may authorize the defendant s release on his or her own recognizance. If, after the application is made, no order changing the amount of bail is issued within eight hours after booking, the defendant shall be entitled to be released on posting the amount of bail set forth in the applicable bail schedule.

(Amended by Stats. 2010, Ch. 176, Sec. 1. Effective January 1, 2011.)



1270

(a) Any person who has been arrested for, or charged with, an offense other than a capital offense may be released on his or her own recognizance by a court or magistrate who could release a defendant from custody upon the defendant giving bail, including a defendant arrested upon an out-of-county warrant. A defendant who is in custody and is arraigned on a complaint alleging an offense which is a misdemeanor, and a defendant who appears before a court or magistrate upon an out-of-county warrant arising out of a case involving only misdemeanors, shall be entitled to an own recognizance release unless the court makes a finding on the record, in accordance with Section 1275, that an own recognizance release will compromise public safety or will not reasonably assure the appearance of the defendant as required. Public safety shall be the primary consideration. If the court makes one of those findings, the court shall then set bail and specify the conditions, if any, whereunder the defendant shall be released.

(b) Article 9 (commencing with Section 1318) shall apply to any person who is released pursuant to this section.

(Amended by Stats. 1995, Ch. 51, Sec. 1. Effective January 1, 1996.)



1270.1

(a) Except as provided in subdivision (e), before any person who is arrested for any of the following crimes may be released on bail in an amount that is either more or less than the amount contained in the schedule of bail for the offense, or may be released on his or her own recognizance, a hearing shall be held in open court before the magistrate or judge:

(1) A serious felony, as defined in subdivision (c) of Section 1192.7, or a violent felony, as defined in subdivision (c) of Section 667.5, but not including a violation of subdivision (a) of Section 460 (residential burglary).

(2) A violation of Section 136.1 where punishment is imposed pursuant to subdivision (c) of Section 136.1, Section 262, 273.5, or 422 where the offense is punished as a felony, or Section 646.9.

(3) A violation of paragraph (1) of subdivision (e) of Section 243.

(4) A violation of Section 273.6 if the detained person made threats to kill or harm, has engaged in violence against, or has gone to the residence or workplace of, the protected party.

(b) The prosecuting attorney and defense attorney shall be given a two-court-day written notice and an opportunity to be heard on the matter. If the detained person does not have counsel, the court shall appoint counsel for purposes of this section only. The hearing required by this section shall be held within the time period prescribed in Section 825.

(c) At the hearing, the court shall consider evidence of past court appearances of the detained person, the maximum potential sentence that could be imposed, and the danger that may be posed to other persons if the detained person is released. In making the determination whether to release the detained person on his or her own recognizance, the court shall consider the potential danger to other persons, including threats that have been made by the detained person and any past acts of violence. The court shall also consider any evidence offered by the detained person regarding his or her ties to the community and his or her ability to post bond.

(d) If the judge or magistrate sets the bail in an amount that is either more or less than the amount contained in the schedule of bail for the offense, the judge or magistrate shall state the reasons for that decision and shall address the issue of threats made against the victim or witness, if they were made, in the record. This statement shall be included in the record.

(e) Notwithstanding subdivision (a), a judge or magistrate, pursuant to Section 1269c, may, with respect to a bailable felony offense or a misdemeanor offense of violating a domestic violence order, increase bail to an amount exceeding that set forth in the bail schedule without a hearing, provided an oral or written declaration of facts justifying the increase is presented under penalty of perjury by a sworn peace officer.

(Amended by Stats. 2010, Ch. 176, Sec. 2. Effective January 1, 2011.)



1270.2

When a person is detained in custody on a criminal charge prior to conviction for want of bail, that person is entitled to an automatic review of the order fixing the amount of the bail by the judge or magistrate having jurisdiction of the offense. That review shall be held not later than five days from the time of the original order fixing the amount of bail on the original accusatory pleading. The defendant may waive this review.

(Added by Stats. 1986, Ch. 658, Sec. 1.)



1270.5

A defendant charged with an offense punishable with death cannot be admitted to bail, when the proof of his or her guilt is evident or the presumption thereof great. The finding of an indictment does not add to the strength of the proof or the presumptions to be drawn therefrom.

(Added by renumbering Section 1270 (as enacted in 1872) by Stats. 1986, Ch. 248, Sec. 165.)



1271

If the charge is for any other offense, he may be admitted to bail before conviction, as a matter of right.

(Enacted 1872. Note: This section was temporarily repealed, from Jan. 1, 1981, until Dec. 31, 1985, by Stats. 1979, Ch. 873.)



1272

After conviction of an offense not punishable with death, a defendant who has made application for probation or who has appealed may be admitted to bail:

1. As a matter of right, before judgment is pronounced pending application for probation in cases of misdemeanors, or when the appeal is from a judgment imposing a fine only.

2. As a matter of right, before judgment is pronounced pending application for probation in cases of misdemeanors, or when the appeal is from a judgment imposing imprisonment in cases of misdemeanors.

3. As a matter of discretion in all other cases, except that a person convicted of an offense subject to this subdivision, who makes a motion for release on bail subsequent to a sentencing hearing, shall provide notice of the hearing on the bail motion to the prosecuting attorney at least five court days prior to the hearing.

(Amended by Stats. 1984, Ch. 1202, Sec. 2. Effective September 17, 1984.)



1272.1

Release on bail pending appeal under subdivision (3) of Section 1272 shall be ordered by the court if the defendant demonstrates all the following:

(a) By clear and convincing evidence, the defendant is not likely to flee. Under this subdivision the court shall consider the following criteria:

(1) The ties of the defendant to the community, including his or her employment, the duration of his or her residence, the defendant s family attachments and his or her property holdings.

(2) The defendant s record of appearance at past court hearings or of flight to avoid prosecution.

(3) The severity of the sentence the defendant faces.

(b) By clear and convincing evidence, the defendant does not pose a danger to the safety of any other person or to the community.

Under this subdivision the court shall consider, among other factors, whether the crime for which the defendant was convicted is a violent felony, as defined in subdivision (c) of Section 667.5.

(c) The appeal is not for the purpose of delay and, based upon the record in the case, raises a substantial legal question which, if decided in favor of the defendant, is likely to result in reversal.

For purposes of this subdivision, a substantial legal question means a close question, one of more substance than would be necessary to a finding that it was not frivolous. In assessing whether a substantial legal question has been raised on appeal by the defendant, the court shall not be required to determine whether it committed error.

In making its decision on whether to grant defendants motions for bail under subdivision (3) of Section 1272, the court shall include a brief statement of reasons in support of an order granting or denying a motion for bail on appeal. The statement need only include the basis for the order with sufficient specificity to permit meaningful review.

(Amended by Stats. 1989, Ch. 150, Sec. 1.)



1273

If the offense is bailable, the defendant may be admitted to bail before conviction:

First For his appearance before the magistrate, on the examination of the charge, before being held to answer.

Second To appear at the Court to which the magistrate is required to return the depositions and statement, upon the defendant being held to answer after examination.

Third After indictment, either before the bench warrant is issued for his arrest, or upon any order of the Court committing him, or enlarging the amount of bail, or upon his being surrendered by his bail to answer the indictment in the Court in which it is found, or to which it may be transferred for trial.

And after conviction, and upon an appeal:

First If the appeal is from a judgment imposing a fine only, on the undertaking of bail that he will pay the same, or such part of it as the appellate Court may direct, if the judgment is affirmed or modified, or the appeal is dismissed.

Second If judgment of imprisonment has been given, that he will surrender himself in execution of the judgment, upon its being affirmed or modified, or upon the appeal being dismissed, or that in case the judgment be reversed, and that the cause be remanded for a new trial, that he will appear in the Court to which said cause may be remanded, and submit himself to the orders and process thereof.

(Amended by Code Amendments 1875-76, Ch. 80.)



1274

When the admission to bail is a matter of discretion, the Court or officer to whom the application is made must require reasonable notice thereof to be given to the District Attorney of the county.

(Enacted 1872.)



1275

(a) (1) In setting, reducing, or denying bail, a judge or magistrate shall take into consideration the protection of the public, the seriousness of the offense charged, the previous criminal record of the defendant, and the probability of his or her appearing at trial or hearing of the case. The public safety shall be the primary consideration. In setting bail, a judge or magistrate may consider factors such as the information included in a report prepared in accordance with Section 1318.1.

(2) In considering the seriousness of the offense charged, a judge or magistrate shall include consideration of the alleged injury to the victim, and alleged threats to the victim or a witness to the crime charged, the alleged use of a firearm or other deadly weapon in the commission of the crime charged, and the alleged use or possession of controlled substances by the defendant.

(b) In considering offenses wherein a violation of Chapter 6 (commencing with Section 11350) of Division 10 of the Health and Safety Code is alleged, a judge or magistrate shall consider the following: (1) the alleged amounts of controlled substances involved in the commission of the offense, and (2) whether the defendant is currently released on bail for an alleged violation of Chapter 6 (commencing with Section 11350) of Division 10 of the Health and Safety Code.

(c) Before a court reduces bail to below the amount established by the bail schedule approved for the county, in accordance with subdivisions (b) and (c) of Section 1269b, for a person charged with a serious felony, as defined in subdivision (c) of Section 1192.7, or a violent felony, as defined in subdivision (c) of Section 667.5, the court shall make a finding of unusual circumstances and shall set forth those facts on the record. For purposes of this subdivision, unusual circumstances does not include the fact that the defendant has made all prior court appearances or has not committed any new offenses.

(Amended by Stats. 2013, Ch. 17, Sec. 1. Effective January 1, 2014.)



1275.1

(a) Bail, pursuant to this chapter, shall not be accepted unless a judge or magistrate finds that no portion of the consideration, pledge, security, deposit, or indemnification paid, given, made, or promised for its execution was feloniously obtained.

(b) A hold on the release of a defendant from custody shall only be ordered by a magistrate or judge if any of the following occurs:

(1) A peace officer, as defined in Section 830, files a declaration executed under penalty of perjury setting forth probable cause to believe that the source of any consideration, pledge, security, deposit, or indemnification paid, given, made, or promised for its execution was feloniously obtained.

(2) A prosecutor files a declaration executed under penalty of perjury setting forth probable cause to believe that the source of any consideration, pledge, security, deposit, or indemnification paid, given, made, or promised for its execution was feloniously obtained. A prosecutor shall have absolute civil immunity for executing a declaration pursuant to this paragraph.

(3) The magistrate or judge has probable cause to believe that the source of any consideration, pledge, security, deposit, or indemnification paid, given, made, or promised for its execution was feloniously obtained.

(c) Once a magistrate or judge has determined that probable cause exists, as provided in subdivision (b), a defendant bears the burden by a preponderance of the evidence to show that no part of any consideration, pledge, security, deposit, or indemnification paid, given, made, or promised for its execution was obtained by felonious means. Once a defendant has met such burden, the magistrate or judge shall release the hold previously ordered and the defendant shall be released under the authorized amount of bail.

(d) The defendant and his or her attorney shall be provided with a copy of the declaration of probable cause filed under subdivision (b) no later than the date set forth in Section 825.

(e) Nothing in this section shall prohibit a defendant from obtaining a loan of money so long as the loan will be funded and repaid with funds not feloniously obtained.

(f) At the request of any person providing any portion of the consideration, pledge, security, deposit, or indemnification paid, given, made, or promised for its execution, the magistrate or judge, at an evidentiary hearing to determine the source of the funds, may close it to the general public to protect the person s right to privacy in his or her financial affairs.

(g) If the declaration, having been filed with a magistrate or judge, is not acted on within 24 hours, the defendant shall be released from custody upon posting of the amount of bail set.

(h) Nothing in this code shall deny the right of the defendant, either personally or through his or her attorney, bail agent licensed by the Department of Insurance, admitted surety insurer licensed by the Department of Insurance, friend, or member of his or her family from making an application to the magistrate or judge for the release of the defendant on bail.

(i) The bail of any defendant found to have willfully misled the court regarding the source of bail may be increased as a result of the willful misrepresentation. The misrepresentation may be a factor considered in any subsequent bail hearing.

(j) If a defendant has met the burden under subdivision (c), and a defendant will be released from custody upon the issuance of a bail bond issued pursuant to authority of Section 1269 or 1269b by any admitted surety insurer or any bail agent, approved by the Insurance Commissioner, the magistrate or judge shall vacate the holding order imposed under subdivision (b) upon the condition that the consideration for the bail bond is approved by the court.

(k) As used in this section, feloniously obtained means any consideration, pledge, security, deposit, or indemnification paid, given, made, or promised for its execution which is possessed, received, or obtained through an unlawful act, transaction, or occurrence constituting a felony.

(Added by Stats. 1998, Ch. 726, Sec. 2. Effective January 1, 1999.)



1276

(a) A bail bond or undertaking of bail of an admitted surety insurer shall be accepted or approved by a court or magistrate without further acknowledgment if executed by a licensed bail agent of the insurer under penalty of perjury and issued in the name of the insurer by a person authorized to do so by an unrevoked power of attorney on file in the office of the clerk of the county in which the court or magistrate is located.

(b) One person may both execute and issue the bail bond or undertaking of bail if qualified as provided in this section.

(Added by Stats. 1982, Ch. 517, Sec. 316.)



1276.5

(a) At the time of an initial application to a bail bond licensee for a bail bond which is to be secured by a lien against real property, the bail bond licensee shall provide the property owner with a written disclosure statement in the following form:
DISCLOSURE OF LIEN AGAINST REAL PROPERTY DO NOT SIGN THIS DOCUMENT UNTIL YOU READ AND UNDERSTAND IT!
THIS BAIL BOND WILL BE SECURED BY REAL PROPERTY YOU OWN OR IN WHICH YOU HAVE AN INTEREST. THE FAILURE TO PAY THE BAIL BOND PREMIUMS WHEN DUE OR THE FAILURE OF THE DEFENDANT TO COMPLY WITH THE CONDITIONS OF BAIL COULD RESULT IN THE LOSS OF YOUR PROPERTY!

(b) The disclosure required in subdivision (a) shall be made in 14-point bold type by either of the following means:

(1) A separate and specific document attached to or accompanying the application.

(2) A clear and conspicuous statement on the face of the application.

(c) The property owner shall be given a completed copy of the disclosure statement and of the note and deed of trust or other instrument creating the lien against real property prior to the execution of any instrument creating a lien against real property. The failure to fully comply with subdivision (a) or (b), or this subdivision, shall render the deed of trust or other instrument creating the lien against real property voidable.

(d) Within 30 days after notice is given by any individual, agency, or entity to the surety or bail bond licensee of the expiration of the time for appeal of the order exonerating the bail bond, or within 30 days after the payment in full of all moneys owed on the bail bond obligation secured by any lien against real property, whichever is later in time, the bail bond licensee shall deliver to the property owner a fully executed and notarized reconveyance of title, a certificate of discharge, or a full release of any lien against real property to secure performance of the conditions of the bail bond. If a timely notice of appeal of the order exonerating the bail bond is filed with the court, that 30-day period shall begin on the date the determination of the appellate court affirming the order exonerating the bail bond becomes final. Upon the reconveyance, the licensee shall deliver to the property owner the original note and deed of trust, security agreement, or other instrument which secures the bail bond obligation. If the licensee fails to comply with this subdivision, the property owner may petition the superior court to issue an order directing the clerk of the superior court to execute a full reconveyance of title, a certificate of discharge, or a full release of any lien against real property created to secure performance of the conditions of the bail bond. The petition shall be verified and shall allege facts showing that the licensee has failed to comply with this subdivision.

(e) The violation of this section shall make the violator liable to the person affected by the violation for all damages which that person may sustain by reason of the violation plus statutory damages in the sum of three hundred dollars ($300). The property owner shall be entitled, if he or she prevails, to recover court costs and reasonable attorney s fees as determined by the court in any action brought to enforce this section.

(Added by Stats. 1991, Ch. 838, Sec. 1.)






ARTICLE 2. Bail Upon Being Held to Answer Before Indictment

1277

When the defendant has been held to answer upon an examination for a public offense, the admission to bail may be by the magistrate by whom he is so held, or by any magistrate who has power to issue the writ of habeas corpus.

(Enacted 1872.)



1278

(a) Bail is put in by a written undertaking, executed by two sufficient sureties (with or without the defendant, in the discretion of the magistrate), and acknowledged before the court or magistrate, in substantially the following form:

An order having been made on the ____ day of ____, 20__, by ____, a judge of the ____ Court of ____ County, that ____ be held to answer upon a charge of (stating briefly the nature of the offense), upon which he or she has been admitted to bail in the sum of ____ dollars ($____); we, ____ and ____, of ____ (stating their place of residence and occupation), hereby undertake that the above-named ____ will appear and answer any charge in any accusatory pleading based upon the acts supporting the charge above mentioned, in whatever court it may be prosecuted, and will at all times hold himself or herself amenable to the orders and process of the court, and if convicted, will appear for pronouncement of judgment or grant of probation, or if he or she fails to perform either of these conditions, that we will pay to the people of the State of California the sum of ____ dollars ($____) (inserting the sum in which the defendant is admitted to bail). If the forfeiture of this bond be ordered by the court, judgment may be summarily made and entered forthwith against the said (naming the sureties), and the defendant if he or she be a party to the bond, for the amount of their respective undertakings herein, as provided by Sections 1305 and 1306.

(b) Every undertaking of bail shall contain the bail agent license number of the owner of the bail agency issuing the undertaking along with the name, address, and phone number of the agency, regardless of whether the owner is an individual, partnership, or corporation. The bail agency name on the undertaking shall be a business name approved by the Insurance Commissioner for use by the bail agency owner, and be so reflected in the public records of the commissioner. The license number of the bail agent appearing on the undertaking shall be in the same type size as the name, address, and phone number of the agency.

(Amended by Stats. 2004, Ch. 104, Sec. 1. Effective January 1, 2005.)



1279

The qualifications of bail are as follows:

1. Each of them must be a resident, householder, or freeholder within the state; but the court or magistrate may refuse to accept any person as bail who is not a resident of the county where bail is offered;

2. They must each be worth the amount specified in the undertaking, exclusive of property exempt from execution, except that if any of the sureties is not worth the amount specified in the undertaking, exclusive of property exempt from execution, but owns any equity in real property, a hearing must be held before the magistrate to determine the value of such equity. Witnesses may be called and examined at such hearing and if the magistrate is satisfied that the value of the equity is equal to twice the amount of the bond such surety is justified. In any case, the court or magistrate, on taking bail, may allow more than two sureties to justify severally in amounts less than that expressed in the undertaking, if the whole justification be equivalent to that of sufficient bail.

(Amended by Stats. 1931, Ch. 1172.)



1280

The bail must in all cases justify by affidavit taken before the magistrate, that they each possess the qualifications provided in the preceding section. The magistrate may further examine the bail upon oath concerning their sufficiency, in such manner as he may deem proper.

(Enacted 1872.)



1280a

All affidavits for the justification of bail shall set forth the amount of the bail undertaking, a notice that the affidavit shall constitute a lien upon the real property described in the affidavit immediately upon the recordation of the affidavit with the county recorder pursuant to Section 1280b, and the legal description and assessor s parcel numbers of the real estate owned by the bail, which is scheduled as showing that they each possess the qualifications provided in the preceding sections, the affidavit shall also show all encumbrances upon the real estate known to affiants and shall show the number of bonds, if any, on which each bail has qualified, within one year before the date of the affidavit, together with the amount of each such bond, the date on which, the county in which, and the name of the principal for whom each bond was executed.

The affidavit shall also state the amount of each bail s liability on bonds executed in previous years and not exonerated at the date of the execution of the affidavit and be signed and acknowledged by the owner of the real property.

(Amended by Stats. 1987, Ch. 828, Sec. 82.)



1280b

It shall be the duty of the judge or magistrate to file with the clerk of the court, within 24 hours after presentation to him or her, all affidavits for the justification of bail, by delivering or mailing them to the clerk of the court. Certified copies of the affidavits for justification of bail involving equity in real property may upon the written order of the judge or magistrate be recorded with the county recorder.

(Amended by Stats. 1988, Ch. 676, Sec. 1.)



1280.1

(a) From the time of recording an affidavit for the justification of bail, the affidavit shall constitute an attachment lien governed by Sections 488.500, 488.510 and 489.310 of the Code of Civil Procedure in the amount of the bail undertaking, until exonerated, released, or otherwise discharged. Any release of the undertaking shall be effected by an order of the court, filed with the clerk of the court, with a certified copy of the order recorded in the office of the county recorder.

(b) If the bail is forfeited and summary judgment is entered, pursuant to Sections 1305 and 1306, the lien shall have the force and effect of a judgment lien, by recordation of an abstract of judgment, which, may be enforced and satisfied pursuant to Section 1306 as well as through the applicable execution process set forth in Title 9 (commencing with Section 680.010) of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 2001, Ch. 854, Sec. 45. Effective January 1, 2002.)



1281

Upon the allowance of bail and the execution and approval of the undertaking, the magistrate must, if the defendant is in custody, make and sign an order for his discharge, upon the delivery of which to the proper officer the defendant must be discharged.

(Amended by Stats. 1927, Ch. 733.)



1281a

A judge of the superior court within the county, wherein a cause is pending against any person charged with a felony, may justify and approve bail in the said cause, and may execute an order for the release of the defendant which shall authorize the discharge of the defendant by any officer having said defendant in custody.

(Amended by Stats. 2002, Ch. 784, Sec. 552. Effective January 1, 2003.)






ARTICLE 3. Bail Upon an Indictment Before Conviction

1284

When the offense charged is not punishable with death, the officer serving the bench warrant must, if required, take the defendant before a magistrate in the county in which it is issued, or in which he is arrested, for the purpose of giving bail. If the defendant appears before such magistrate without the bench warrant having been served upon him, the magistrate shall deliver him into the custody of the sheriff for the purpose of immediate booking and the recording of identification data, whereupon the sheriff shall deliver the defendant back before the magistrate for the purpose of giving bail.

(Amended by Stats. 1961, Ch. 2198.)



1285

If the offense charged is punishable with death, the officer arresting the defendant must deliver him into custody, according to the command of the bench warrant.

(Amended by Code Amendments 1880, Ch. 47.)



1286

When the defendant is so delivered into custody he must be held by the Sheriff, unless admitted to bail on examination upon a writ of habeas corpus.

(Enacted 1872.)



1287

(a) The bail shall be put in by a written undertaking, executed by two sufficient sureties (with or without the defendant, in the discretion of the court or magistrate), and acknowledged before the court or magistrate, in substantially the following form:

An indictment having been found on the ____ day of ____, 20__, in the Superior Court of the County of ____, charging ____ with the crime of ____ (designating it generally) and he or she having been admitted to bail in the sum of ____ dollars ($____), we, ____ and ____, of ____ (stating their place of residence and occupation), hereby undertake that the above-named ____ will appear and answer any charge in any accusatory pleading based upon the acts supporting the indictment above mentioned, in whatever court it may be prosecuted, and will at all times render himself or herself amenable to the orders and process of the court, and, if convicted, will appear for pronouncement of judgment or grant of probation; or, if he or she fails to perform either of these conditions, that we will pay to the people of the State of California the sum of ____ dollars ($____) (inserting the sum in which the defendant is admitted to bail). If the forfeiture of this bond be ordered by the court, judgment may be summarily made and entered forthwith against the said (naming the sureties, and the defendant if he or she be a party to the bond), for the amount of their respective undertakings herein, as provided by Sections 1305 and 1306.

(b) Every undertaking of bail shall contain the bail agent license number of the owner of the bail agency issuing the undertaking along with the name, address, and phone number of the agency, regardless of whether the owner is an individual, partnership, or corporation. The bail agency name on the undertaking shall be a business name approved by the Insurance Commissioner for use by the bail agency owner, and be so reflected in the public records of the commissioner. The license number of the bail agent appearing on the undertaking shall be in the same type size as the name, address, and phone number of the agency.

(Amended by Stats. 2004, Ch. 104, Sec. 2. Effective January 1, 2005.)



1288

The provisions contained in sections 1279, 1280, 1280a and 1281, in relation to bail before indictment, apply to bail after indictment.

(Amended by Stats. 1927, Ch. 736.)



1289

After a defendant has been admitted to bail upon an indictment or information, the Court in which the charge is pending may, upon good cause shown, either increase or reduce the amount of bail. If the amount be increased, the Court may order the defendant to be committed to actual custody, unless he give bail in such increased amount. If application be made by the defendant for a reduction of the amount, notice of the application must be served upon the District Attorney.

(Amended by Code Amendments 1880, Ch. 47. Note: This version was suspended from Jan. 1, 1981, until Dec. 31, 1985, during operation of the temporary amendment by Stats. 1979, Ch. 873.)






ARTICLE 4. Bail on Appeal

1291

In the cases in which defendant may be admitted to bail upon an appeal, the order admitting him to bail may be made by any Magistrate having the power to issue a writ of habeas corpus, or by the Magistrate before whom the trial was had.

(Amended by Code Amendments 1877-78, Ch. 89.)



1292

The bail must possess the qualifications, and must be put in, in all respects, as provided in Article II of this Chapter, except that the undertaking must be conditioned as prescribed in Section 1273, for undertakings of bail on appeal.

(Enacted 1872.)






ARTICLE 5. Deposit Instead of Bail

1295

(a) The defendant, or any other person, at any time after an order admitting defendant to bail or after the arrest and booking of a defendant for having committed a misdemeanor, instead of giving bail may deposit, with the clerk of the court in which the defendant is held to answer or notified to appear for arraignment, the sum mentioned in the order or, if no order, in the schedule of bail previously fixed by the judges of the court, and, upon delivering to the officer in whose custody defendant is a certificate of the deposit, the defendant must be discharged from custody.

(b) Where more than one deposit is made with respect to any charge in any accusatory pleading based upon the acts supporting the original charge as a result of which an earlier deposit was made, the defendant shall receive credit in the amount of any earlier deposit.

(c) The clerk of the court shall not accept a general assistance check for this deposit or any part thereof.

(Amended by Stats. 1997, Ch. 17, Sec. 104. Effective January 1, 1998.)



1296

If the defendant has given bail, he may, at any time before the forfeiture of the undertaking, in like manner deposit the sum mentioned in the recognizance, and upon the deposit being made the bail is exonerated.

(Enacted 1872.)



1297

When money has been deposited, a receipt shall be issued in the name of the depositor. If the money remains on deposit at the time of a judgment for the payment of a fine, the clerk shall, under the direction of the court, if the defendant be the depositor, apply the money in satisfaction thereof, and after satisfying restitution to the victim or the Restitution Fund, fines, and costs, shall refund the surplus, if any, to the defendant. If the person to whom the receipt for the deposit was issued was not the defendant, the deposit after judgment shall be returned to that person within 10 days after the person claims it by submitting the receipt, and, if a claim is not made within 10 days of the exoneration of bail, the clerk shall immediately notify the depositor of the exoneration of bail.

(Amended by Stats. 1995, Ch. 313, Sec. 11. Effective August 3, 1995.)



1298

In lieu of a deposit of money, the defendant or any other person may deposit bonds of the United States or of the State of California of the face value of the cash deposit required, and these bonds shall be treated in the same manner as a deposit of money or the defendant or any other person may give as security any equity in real property which he or she owns, provided that no charge is made to the defendant or any other person for the giving as security of any equity in real property. A hearing, at which witnesses may be called or examined, shall be held before the magistrate to determine the value of the equity and if the magistrate finds that the value of the equity is equal to twice the amount of the cash deposit required he or she shall allow the bail. The clerk shall, under order of the court, when occasion arises therefor, sell the bonds or the equity and apply the proceeds of the sale in the manner that a deposit of cash may be required to be applied.

(Amended by Stats. 2008, Ch. 699, Sec. 14. Effective January 1, 2009.)






ARTICLE 5.5. Bail Fugitive Recovery Persons Act

1299

This article shall be known as the Bail Fugitive Recovery Persons Act.

(Added by Stats. 2012, Ch. 747, Sec. 1. Effective January 1, 2013.)



1299.01

For purposes of this article, the following terms shall have the following meanings:

(a) Bail fugitive means a defendant in a pending criminal case who has been released from custody under a financially secured appearance, cash, or other bond and has had that bond declared forfeited, or a defendant in a pending criminal case who has violated a bond condition whereby apprehension and reincarceration are permitted.

(b) Bail means a person licensed by the Department of Insurance pursuant to Section 1800 of the Insurance Code.

(c) Depositor of bail means a person who or entity that has deposited money or bonds to secure the release of a person charged with a crime or offense.

(d) Bail fugitive recovery person means a person who is provided written authorization pursuant to Sections 1300 and 1301 by the bail or depositor of bail, and is contracted to investigate, surveil, locate, and arrest a bail fugitive for surrender to the appropriate court, jail, or police department, and any person who is employed to assist a bail or depositor of bail to investigate, surveil, locate, and arrest a bail fugitive for surrender to the appropriate court, jail, or police department.

(Added by Stats. 2012, Ch. 747, Sec. 1. Effective January 1, 2013.)



1299.02

(a) No person, other than a certified law enforcement officer, shall be authorized to apprehend, detain, or arrest a bail fugitive unless that person meets one of the following conditions:

(1) Is a bail as defined in subdivision (b) of Section 1299.01 or a depositor of bail as defined in subdivision (c) of Section 1299.01.

(2) Is a bail fugitive recovery person as defined in subdivision (d) of Section 1299.01.

(3) Holds a bail license issued by a state other than California or is authorized by another state to transact and post bail and is in compliance with the provisions of Section 847.5 with respect to the arrest of a bail fugitive.

(4) Is licensed as a private investigator as provided in Chapter 11.3 (commencing with Section 7512) of Division 3 of the Business and Professions Code.

(5) Holds a private investigator license issued by another state, is authorized by the bail or depositor of bail to apprehend a bail fugitive, and is in compliance with the provisions of Section 847.5 with respect to the arrest of a bail fugitive.

(b) This article shall not prohibit an arrest pursuant to Sections 837, 838, and 839.

(Added by Stats. 2012, Ch. 747, Sec. 1. Effective January 1, 2013.)



1299.04

(a) A bail fugitive recovery person, a bail agent, bail permittee, or bail solicitor who contracts his or her services to another bail agent or surety as a bail fugitive recovery person for the purposes specified in subdivision (d) of Section 1299.01, and any bail agent, bail permittee, or bail solicitor who obtains licensing after January 1, 2000, and who engages in the arrest of a defendant pursuant to Section 1301 shall comply with the following requirements:

(1) The person shall be at least 18 years of age.

(2) The person shall have completed a 40-hour power of arrest course certified by the Commission on Peace Officer Standards and Training pursuant to Section 832. Completion of the course shall be for educational purposes only and not intended to confer the power of arrest of a peace officer or public officer, or agent of any federal, state, or local government, unless the person is so employed by a governmental agency.

(3) The person shall have completed a minimum of 20 hours of classroom education certified pursuant to Section 1810.7 of the Insurance Code.

(4) The person shall not have been convicted of a felony, unless the person is licensed by the Department of Insurance pursuant to Section 1800 of the Insurance Code.

(b) Upon completion of any course or training program required by this section, an individual authorized by Section 1299.02 to apprehend a bail fugitive shall carry certificates of completion with him or her at all times in the course of performing his or her duties under this article.

(Added by Stats. 2012, Ch. 747, Sec. 1. Effective January 1, 2013.)



1299.05

In performing a bail fugitive apprehension, an individual authorized by Section 1299.02 to apprehend a bail fugitive shall comply with all laws applicable to that apprehension.

(Added by Stats. 2012, Ch. 747, Sec. 1. Effective January 1, 2013.)



1299.06

Before apprehending a bail fugitive, an individual authorized by Section 1299.02 to apprehend a bail fugitive shall have in his or her possession proper documentation of authority to apprehend issued by the bail or depositor of bail as prescribed in Sections 1300 and 1301. The authority to apprehend document shall include all of the following information: the name of the individual authorized by Section 1299.02 to apprehend a bail fugitive and any fictitious name, if applicable; the address of the principal office of the individual authorized by Section 1299.02 to apprehend a bail fugitive; and the name and principal business address of the bail agency, surety company, or other party contracting with the individual authorized by Section 1299.02 to apprehend a bail fugitive.

(Added by Stats. 2012, Ch. 747, Sec. 1. Effective January 1, 2013.)



1299.07

(a) An individual authorized by Section 1299.02 to apprehend a bail fugitive shall not represent himself or herself in any manner as being a sworn law enforcement officer.

(b) An individual authorized by Section 1299.02 to apprehend a bail fugitive shall not wear any uniform that represents himself or herself as belonging to any part or department of a federal, state, or local government. Any uniform shall not display the words United States, Bureau, Task Force, Federal, or other substantially similar words that a reasonable person may mistake for a government agency.

(c) An individual authorized by Section 1299.02 to apprehend a bail fugitive shall not wear or otherwise use a badge that represents himself or herself as belonging to any part or department of the federal, state, or local government.

(d) An individual authorized by Section 1299.02 to apprehend a bail fugitive shall not use a fictitious name that represents himself or herself as belonging to any federal, state, or local government.

(e) An individual authorized by Section 1299.02 to apprehend a bail fugitive may wear a jacket, shirt, or vest with the words BAIL BOND RECOVERY AGENT, BAIL ENFORCEMENT, or BAIL ENFORCEMENT AGENT displayed in letters at least two inches high across the front or back of the jacket, shirt, or vest and in a contrasting color to that of the jacket, shirt, or vest.

(Added by Stats. 2012, Ch. 747, Sec. 1. Effective January 1, 2013.)



1299.08

(a) Except under exigent circumstances, an individual authorized by Section 1299.02 to apprehend a bail fugitive shall, prior to and no more than six hours before attempting to apprehend the bail fugitive, notify the local police department or sheriff s department of the intent to apprehend a bail fugitive in that jurisdiction by doing all of the following:

(1) Indicating the name of an individual authorized by Section 1299.02 to apprehend a bail fugitive entering the jurisdiction.

(2) Stating the approximate time an individual authorized by Section 1299.02 to apprehend a bail fugitive will be entering the jurisdiction and the approximate length of the stay.

(3) Stating the name and approximate location of the bail fugitive.

(b) If an exigent circumstance does arise and prior notification is not given as provided in subdivision (a), an individual authorized by Section 1299.02 to apprehend a bail fugitive shall notify the local police department or sheriff s department immediately after the apprehension, and upon request of the local jurisdiction, shall submit a detailed explanation of those exigent circumstances within three working days after the apprehension is made.

(c) This section shall not preclude an individual authorized by Section 1299.02 to apprehend a bail fugitive from making or attempting to make a lawful arrest of a bail fugitive on bond pursuant to Section 1300 or 1301. The fact that a bench warrant is not located or entered into a warrant depository or system shall not affect a lawful arrest of the bail fugitive.

(d) For the purposes of this section, notice may be provided to a local law enforcement agency by telephone prior to the arrest or, after the arrest has taken place, if exigent circumstances exist. In that case the name or operator number of the employee receiving the notice information shall be obtained and retained by the bail, depositor of bail, or bail fugitive recovery person.

(Added by Stats. 2012, Ch. 747, Sec. 1. Effective January 1, 2013.)



1299.09

An individual, authorized by Section 1299.02 to apprehend a bail fugitive shall not forcibly enter a premises except as provided for in Section 844.

(Added by Stats. 2012, Ch. 747, Sec. 1. Effective January 1, 2013.)



1299.10

An individual authorized by Section 1299.02 to apprehend a bail fugitive shall not carry a firearm or other weapon unless in compliance with the laws of the state.

(Added by Stats. 2012, Ch. 747, Sec. 1. Effective January 1, 2013.)



1299.11

Any person who violates this act, or who conspires with another person to violate this act, or who hires an individual to apprehend a bail fugitive, knowing that the individual is not authorized by Section 1299.02 to apprehend a bail fugitive, is guilty of a misdemeanor punishable by a fine of five thousand dollars ($5,000) or by imprisonment in a county jail not to exceed one year, or by both that imprisonment and fine.

(Added by Stats. 2012, Ch. 747, Sec. 1. Effective January 1, 2013.)



1299.12

Nothing in this article is intended to exempt from licensure persons otherwise required to be licensed as private investigators pursuant to Chapter 11.3 (commencing with Section 7512) of Division 3 of the Business and Professions Code.

(Added by Stats. 2012, Ch. 747, Sec. 1. Effective January 1, 2013.)






ARTICLE 6. Exoneration

1300

(a) At any time before the forfeiture of their undertaking, or deposit by a third person, the bail or the depositor may surrender the defendant in their exoneration, or he may surrender himself, to the officer to whose custody he was committed at the time of giving bail, in the following manner:

(1) A certified copy of the undertaking of the bail, a certified copy of the certificate of deposit where a deposit is made, or an affidavit given by the bail licensee or surety company listing all that specific information that would be included on a certified copy of an undertaking of bail, must be delivered to the officer who must detain the defendant in his custody thereon as upon a commitment, and by a certificate in writing acknowledge the surrender.

(2) The bail or depositor, upon surrendering the defendant, shall make reasonable effort to give notice to the defendant s last attorney of record, if any, of such surrender.

(3) The officer to whom the defendant is surrendered shall, within 48 hours of the surrender, bring the defendant before the court in which the defendant is next to appear on the case for which he has been surrendered. The court shall advise the defendant of his right to move the court for an order permitting the withdrawal of any previous waiver of time and shall advise him of the authority of the court, as provided in subdivision (b), to order return of the premium paid by the defendant or other person, or any part of it.

(4) Upon the undertaking, or certificate of deposit, and the certificate of the officer, the court in which the action or appeal is pending may, upon notice of five days to the district attorney of the county, with a copy of the undertaking, or certificate of deposit, and the certificate of the officer, order that the bail or deposit be exonerated. However, if the defendant is released on his own recognizance or on another bond before the issuance of such an order, the court shall order that the bail or deposit be exonerated without prejudice to the court s authority under subdivision (b). On filing the order and papers used on the application, they are exonerated accordingly.

(b) Notwithstanding subdivision (a), if the court determines that good cause does not exist for the surrender of a defendant who has not failed to appear or has not violated any order of the court, it may, in its discretion, order the bail or the depositor to return to the defendant or other person who has paid the premium or any part of it, all of the money so paid or any part of it.

(Amended by Stats. 1998, Ch. 223, Sec. 1. Effective January 1, 1999.)



1301

For the purpose of surrendering the defendant, the bail or any person who has deposited money or bonds to secure the release of the defendant, at any time before such bail or other person is finally discharged, and at any place within the state, may himself arrest defendant, or by written authority indorsed on a certified copy of the undertaking or a certified copy of the certificate of deposit, may empower any person of suitable age to do so.

Any bail or other person who so arrests a defendant in this state shall, without unnecessary delay, and, in any event, within 48 hours of the arrest, deliver the defendant to the court or magistrate before whom the defendant is required to appear or to the custody of the sheriff or police for confinement in the appropriate jail in the county or city in which defendant is required to appear. Any bail or other person who arrests a defendant outside this state shall, without unnecessary delay after the time defendant is brought into this state, and, in any event, within 48 hours after defendant is brought into this state, deliver the defendant to the custody of the court or magistrate before whom the defendant is required to appear or to the custody of the sheriff or police for confinement in the appropriate jail in the county or city in which defendant is required to appear.

Any bail or other person who willfully fails to deliver a defendant to the court, magistrate, sheriff, or police as required by this section is guilty of a misdemeanor.

The provisions of this section relating to the time of delivery of a defendant are for his benefit and, with the consent of the bail, may be waived by him. To be valid, such waiver shall be in writing, signed by the defendant, and delivered to such bail or other person within 48 hours after the defendant s arrest or entry into this state, as the case may be. The defendant, at any time and in the same manner, may revoke said waiver. Whereupon, he shall be delivered as provided herein without unnecessary delay and, in any event within 48 hours from the time of such revocation.

If any 48-hour period specified in this section terminates on a Saturday, Sunday, or holiday, delivery of a defendant by a bail or other person to the court or magistrate or to the custody of the sheriff or police may, without violating this section, take place before noon on the next day following which is not a Saturday, Sunday, or holiday.

(Amended by Stats. 1965, Ch. 1859.)



1302

If money has been deposited instead of bail, and the defendant, at any time before the forfeiture thereof, surrenders himself or herself to the officer to whom the commitment was directed, in the manner provided in Sections 1300 and 1301, the court shall order a return of the deposit to the defendant or to the person or persons found by the court to have deposited said money on behalf of the defendant, upon the production of the certificate of the officer showing the surrender, and upon a notice of five days to the district attorney, with a copy of the certificate.

(Amended by Stats. 1987, Ch. 828, Sec. 84.)



1303

If an action or proceeding against a defendant who has been admitted to bail is dismissed, the bail shall not be exonerated until a period of 15 days has elapsed since the entry of the order of dismissal. If, within such period, the defendant is arrested and charged with a public offense arising out of the same act or omission upon which the action or proceeding was based, the bail shall be applied to the public offense. If an undertaking of bail is on file, the clerk of the court shall promptly mail notice to the surety on the bond and the bail agent who posted the bond whenever the bail is applied to a public offense pursuant to this section.

(Added by Stats. 1971, Ch. 1790.)



1304

Any bail, or moneys or bonds deposited in lieu of bail, or any equity in real property as security in lieu of bail, or any agreement whereby the defendant is released on his or her own recognizance shall be exonerated two years from the effective date of the initial bond, provided that the court is informed in writing at least 60 days prior to 2 years after the initial bond of the fact that the bond is to be exonerated, or unless the court determines otherwise and informs the party executing the bail of the reasons that the bail is not exonerated.

(Added by Stats. 1984, Ch. 284, Sec. 1.)






ARTICLE 7. Forfeiture of the Undertaking of Bail or of the Deposit of Money

1305

(a) A court shall in open court declare forfeited the undertaking of bail or the money or property deposited as bail if, without sufficient excuse, a defendant fails to appear for any of the following:

(1) Arraignment.

(2) Trial.

(3) Judgment.

(4) Any other occasion prior to the pronouncement of judgment if the defendant s presence in court is lawfully required.

(5) To surrender himself or herself in execution of the judgment after appeal.

However, the court shall not have jurisdiction to declare a forfeiture and the bail shall be released of all obligations under the bond if the case is dismissed or if no complaint is filed within 15 days from the date of arraignment.

(b) If the amount of the bond or money or property deposited exceeds four hundred dollars ($400), the clerk of the court shall, within 30 days of the forfeiture, mail notice of the forfeiture to the surety or the depositor of money posted instead of bail. At the same time, the court shall mail a copy of the forfeiture notice to the bail agent whose name appears on the bond. The clerk shall also execute a certificate of mailing of the forfeiture notice and shall place the certificate in the court s file. If the notice of forfeiture is required to be mailed pursuant to this section, the 180-day period provided for in this section shall be extended by a period of five days to allow for the mailing.

If the surety is an authorized corporate surety, and if the bond plainly displays the mailing address of the corporate surety and the bail agent, then notice of the forfeiture shall be mailed to the surety at that address and to the bail agent, and mailing alone to the surety or the bail agent shall not constitute compliance with this section.

The surety or depositor shall be released of all obligations under the bond if any of the following conditions apply:

(1) The clerk fails to mail the notice of forfeiture in accordance with this section within 30 days after the entry of the forfeiture.

(2) The clerk fails to mail the notice of forfeiture to the surety at the address printed on the bond.

(3) The clerk fails to mail a copy of the notice of forfeiture to the bail agent at the address shown on the bond.

(c) (1) If the defendant appears either voluntarily or in custody after surrender or arrest in court within 180 days of the date of forfeiture or within 180 days of the date of mailing of the notice if the notice is required under subdivision (b), the court shall, on its own motion at the time the defendant first appears in court on the case in which the forfeiture was entered, direct the order of forfeiture to be vacated and the bond exonerated. If the court fails to so act on its own motion, then the surety s or depositor s obligations under the bond shall be immediately vacated and the bond exonerated. An order vacating the forfeiture and exonerating the bond may be made on terms that are just and do not exceed the terms imposed in similar situations with respect to other forms of pretrial release.

(2) If, within the county where the case is located, the defendant is surrendered to custody by the bail or is arrested in the underlying case within the 180-day period, and is subsequently released from custody prior to an appearance in court, the court shall, on its own motion, direct the order of forfeiture to be vacated and the bond exonerated. If the court fails to so act on its own motion, then the surety s or depositor s obligations under the bond shall be immediately vacated and the bond exonerated. An order vacating the forfeiture and exonerating the bond may be made on terms that are just and do not exceed the terms imposed in similar situations with respect to other forms of pretrial release.

(3) If, outside the county where the case is located, the defendant is surrendered to custody by the bail or is arrested in the underlying case within the 180-day period, the court shall vacate the forfeiture and exonerate the bail.

(4) In lieu of exonerating the bond, the court may order the bail reinstated and the defendant released on the same bond if both of the following conditions are met:

(A) The bail is given prior notice of the reinstatement.

(B) The bail has not surrendered the defendant.

(d) In the case of a permanent disability, the court shall direct the order of forfeiture to be vacated and the bail or money or property deposited as bail exonerated if, within 180 days of the date of forfeiture or within 180 days of the date of mailing of the notice, if notice is required under subdivision (b), it is made apparent to the satisfaction of the court that both of the following conditions are met:

(1) The defendant is deceased or otherwise permanently unable to appear in the court due to illness, insanity, or detention by military or civil authorities.

(2) The absence of the defendant is without the connivance of the bail.

(e) In the case of a temporary disability, the court shall order the tolling of the 180-day period provided in this section during the period of temporary disability, provided that it appears to the satisfaction of the court that the following conditions are met:

(1) The defendant is temporarily disabled by reason of illness, insanity, or detention by military or civil authorities.

(2) Based upon the temporary disability, the defendant is unable to appear in court during the remainder of the 180-day period.

(3) The absence of the defendant is without the connivance of the bail.

The period of the tolling shall be extended for a reasonable period of time, at the discretion of the court, after the cessation of the disability to allow for the return of the defendant to the jurisdiction of the court.

(f) In all cases where a defendant is in custody beyond the jurisdiction of the court that ordered the bail forfeited, and the prosecuting agency elects not to seek extradition after being informed of the location of the defendant, the court shall vacate the forfeiture and exonerate the bond on terms that are just and do not exceed the terms imposed in similar situations with respect to other forms of pretrial release.

(g) In all cases of forfeiture where a defendant is not in custody and is beyond the jurisdiction of the state, is temporarily detained, by the bail agent, in the presence of a local law enforcement officer of the jurisdiction in which the defendant is located, and is positively identified by that law enforcement officer as the wanted defendant in an affidavit signed under penalty of perjury, and the prosecuting agency elects not to seek extradition after being informed of the location of the defendant, the court shall vacate the forfeiture and exonerate the bond on terms that are just and do not exceed the terms imposed in similar situations with respect to other forms of pretrial release.

(h) In cases arising under subdivision (g), if the bail agent and the prosecuting agency agree that additional time is needed to return the defendant to the jurisdiction of the court, and the prosecuting agency agrees to the tolling of the 180-day period, the court may, on the basis of the agreement, toll the 180-day period within which to vacate the forfeiture. The court may order tolling for up to the length of time agreed upon by the parties.

(i) As used in this section, arrest includes a hold placed on the defendant in the underlying case while he or she is in custody on other charges.

(j) A motion filed in a timely manner within the 180-day period may be heard within 30 days of the expiration of the 180-day period. The court may extend the 30-day period upon a showing of good cause. The motion may be made by the surety insurer, the bail agent, the surety, or the depositor of money or property, any of whom may appear in person or through an attorney.

(k) In addition to any other notice required by law, the moving party shall give the prosecuting agency a written notice at least 10 court days before a hearing held pursuant to subdivision (f), (g), or (j), as a condition precedent to granting the motion.

(Amended by Stats. 2012, Ch. 129, Sec. 1. Effective January 1, 2013.)



1305.1

If the defendant fails to appear for arraignment, trial, judgment, or upon any other occasion when his or her appearance is lawfully required, but the court has reason to believe that sufficient excuse may exist for the failure to appear, the court may continue the case for a period it deems reasonable to enable the defendant to appear without ordering a forfeiture of bail or issuing a bench warrant.

If, after the court has made the order, the defendant, without sufficient excuse, fails to appear on or before the continuance date set by the court, the bail shall be forfeited and a warrant for the defendant s arrest may be ordered issued.

(Repealed and added by Stats. 1993, Ch. 524, Sec. 4. Effective January 1, 1994.)



1305.2

If an assessment is made a condition of the order to set aside the forfeiture of an undertaking, deposit, or bail under Section 1305, the clerk of the court shall within 30 days mail notice thereof to the surety or depositor at the address of its principal office, mail a copy to the bail agent whose name appears on the bond, and shall execute a certificate of mailing and place it in the court s file in the case. The time limit for payment shall in no event be less than 30 days after the date of mailing of the notice.

If the assessment has not been paid by the date specified, the court shall determine if a certificate of mailing has been executed, and if none has, the court shall cause a notice to be mailed to the surety, depositor, or bail agent whose name appears on the bond, and the surety, depositor, or bail agent whose name appears on the bond shall be allowed an additional 30 days to pay the assessment.

(Amended by Stats. 1995, Ch. 56, Sec. 2. Effective January 1, 1996.)



1305.3

The district attorney, county counsel, or applicable prosecuting agency, as the case may be, shall recover, out of the forfeited bail money, the costs incurred in successfully opposing a motion to vacate the forfeiture and in collecting on the summary judgment prior to the division of the forfeited bail money between the cities and counties in accordance with Section 1463.

(Amended by Stats. 1994, Ch. 170, Sec. 1. Effective January 1, 1995.)



1305.4

Notwithstanding Section 1305, the surety insurer, the bail agent, the surety, or the depositor may file a motion, based upon good cause, for an order extending the 180-day period provided in that section. The motion shall include a declaration or affidavit that states the reasons showing good cause to extend that period. The court, upon a hearing and a showing of good cause, may order the period extended to a time not exceeding 180 days from its order. A motion may be filed and calendared as provided in subdivision (j) of Section 1305. In addition to any other notice required by law, the moving party shall give the prosecuting agency a written notice at least 10 court days before a hearing held pursuant to this section as a condition precedent to granting the motion.

(Amended by Stats. 2013, Ch. 59, Sec. 6. Effective January 1, 2014.)



1305.5

Notwithstanding Sections 85, 580, 904.1, and 904.2 of the Code of Civil Procedure, the following rules apply to an appeal from an order of the superior court on a motion to vacate a bail forfeiture declared under Section 1305:

(a) If the amount in controversy exceeds twenty-five thousand dollars ($25,000), the appeal is to the court of appeal and shall be treated as an unlimited civil case.

(b) Except as provided in subdivision (c), if the amount in controversy does not exceed twenty-five thousand dollars ($25,000), the appeal is to the appellate division of the superior court and shall be treated as a limited civil case.

(c) If the bail forfeiture was in a felony case, or in a case in which both a felony and a misdemeanor were charged, and the forfeiture occurred at or after the sentencing hearing or after the indictment or the legal commitment by a magistrate, the appeal is to the court of appeal and shall be treated as an unlimited civil case.

(Added by Stats. 2012, Ch. 470, Sec. 49. Effective January 1, 2013.)



1305.6

(a) If a person appears in court after the end of the 180-day period specified in Section 1305, the court may, in its discretion, vacate the forfeiture and exonerate the bond if both of the following conditions are met:

(1) The person was arrested on the same case within the county where the case is located, within the 180-day period.

(2) The person has been in continuous custody from the time of his or her arrest until the court appearance on that case.

(b) Upon a showing of good cause, a motion brought pursuant to paragraph (3) of subdivision (c) of Section 1305 may be filed within 20 days from the mailing of the notice of entry of judgment under Section 1306.

(c) In addition to any other notice required by law, the moving party shall give the applicable prosecuting agency written notice of the motion to vacate the forfeiture and exonerate the bond under this section at least 10 court days before the hearing.

(Added by Stats. 2012, Ch. 812, Sec. 1. Effective January 1, 2013.)



1306

(a) When any bond is forfeited and the period of time specified in Section 1305 has elapsed without the forfeiture having been set aside, the court which has declared the forfeiture shall enter a summary judgment against each bondsman named in the bond in the amount for which the bondsman is bound. The judgment shall be the amount of the bond plus costs, and notwithstanding any other law, no penalty assessments shall be levied or added to the judgment.

(b) If a court grants relief from bail forfeiture, it shall impose a monetary payment as a condition of relief to compensate the people for the costs of returning a defendant to custody pursuant to Section 1305, except for cases where the court determines that in the best interest of justice no costs should be imposed. The amount imposed shall reflect the actual costs of returning the defendant to custody. Failure to act within the required time to make the payment imposed pursuant to this subdivision shall not be the basis for a summary judgment against any or all of the underlying amount of the bail. A summary judgment entered for failure to make the payment imposed under this subdivision is subject to the provisions of Section 1308, and shall apply only to the amount of the costs owing at the time the summary judgment is entered, plus administrative costs and interest.

(c) If, because of the failure of any court to promptly perform the duties enjoined upon it pursuant to this section, summary judgment is not entered within 90 days after the date upon which it may first be entered, the right to do so expires and the bail is exonerated.

(d) A dismissal of the complaint, indictment, or information after the default of the defendant shall not release or affect the obligation of the bail bond or undertaking.

(e) The district attorney or county counsel shall:

(1) Demand immediate payment of the judgment within 30 days after the summary judgment becomes final.

(2) If the judgment remains unpaid for a period of 20 days after demand has been made, shall forthwith enforce the judgment in the manner provided for enforcement of money judgments generally. If the judgment is appealed by the surety or bondsman, the undertaking required to be given in these cases shall be provided by a surety other than the one filing the appeal. The undertaking shall comply with the enforcement requirements of Section 917.1 of the Code of Civil Procedure. Notwithstanding Sections 85, 580, 904.1, and 904.2 of the Code of Civil Procedure, jurisdiction of the appeal, and treatment of the appeal as a limited civil case or an unlimited civil case, is governed by Section 1305.5.

(f) The right to enforce a summary judgment entered against a bondsman pursuant to this section shall expire two years after the entry of the judgment.

(Amended by Stats. 2012, Ch. 470, Sec. 50. Effective January 1, 2013.)



1306.1

The provisions of Sections 1305 and 1306 shall not affect the payment of bail deposits into the city or county treasury, as the case may be, pursuant to Section 40512 of the Vehicle Code in those cases arising under Section 40500 of the Vehicle Code.

(Added by Stats. 1965, Ch. 1926.)



1307

If, by reason of the neglect of the defendant to appear, money deposited instead of bail is forfeited, and the forfeiture is not discharged or remitted, the clerk with whom it is deposited must, at the end of 180 days, unless the court has before that time discharged the forfeiture, pay over the money deposited to the county treasurer.

(Amended by Stats. 1965, Ch. 1926.)



1308

(a) No court or magistrate shall accept any person or corporation as surety on bail if any summary judgment against that person or corporation entered pursuant to Section 1306 remains unpaid after the expiration of 30 days after service of the notice of the entry of the summary judgment, provided that, if during the 30 days an action or proceeding available at law is initiated to determine the validity of the order of forfeiture or summary judgment rendered on it, this section shall be rendered inoperative until that action or proceeding has finally been determined, provided that, if an appeal is taken, an appeal bond is posted in compliance with Section 917.1 of the Code of Civil Procedure.

(b) The clerk of the court in which the judgment is rendered shall serve notice of the entry of judgment upon the judgment debtor within five days after the date of the entry of the summary judgment.

(Amended by Stats. 1999, Ch. 570, Sec. 4. Effective January 1, 2000. Inapplicable as prescribed in subd. (a).)






ARTICLE 8. Recommitment of the Defendant, After Having Given Bail or Deposited Money Instead of Bail

1310

The court to which the committing magistrate returns the depositions, or in which an indictment, information, or appeal is pending, or to which a judgment on appeal is remitted to be carried into effect, may, by an order entered upon its minutes, direct the arrest of the defendant and his or her commitment to the officer to whose custody he or she was committed at the time of giving bail, and his or her detention until legally discharged, in the following cases:

(a) When, by reason of his or her failure to appear, he or she has incurred a forfeiture of his or her bail, or of money deposited instead thereof.

(b) When it satisfactorily appears to the court that his or her bail, or either of them, are dead or insufficient, or have removed from the state.

(c) Upon an indictment being found or information filed in the cases provided in Section 985.

(Amended by Stats. 1987, Ch. 828, Sec. 85.)



1311

The order for the recommitment of the defendant must recite generally the facts upon which it is founded, and direct that the defendant be arrested by any sheriff, marshal, or policeman in this state, and committed to the officer in whose custody he or she was at the time he or she was admitted to bail, to be detained until legally discharged.

(Amended by Stats. 1996, Ch. 872, Sec. 120. Effective January 1, 1997.)



1312

The defendant may be arrested pursuant to the order, upon a certified copy thereof, in any county, in the same manner as upon a warrant of arrest, except that when arrested in another county the order need not be indorsed by a magistrate of that county.

(Enacted 1872.)



1313

If the order recites, as the ground upon which it is made, the failure of the defendant to appear for judgment upon conviction, the defendant must be committed according to the requirement of the order.

(Enacted 1872.)



1314

If the order be made for any other cause, and the offense is bailable, the Court may fix the amount of bail, and may cause a direction to be inserted in the order that the defendant be admitted to bail in the sum fixed, which must be specified in the order.

(Enacted 1872.)



1315

When the defendant is admitted to bail, the bail may be taken by any magistrate in the county, having authority in a similar case to admit to bail, upon the holding of the defendant to answer before an indictment, or by any other magistrate designated by the Court.

(Enacted 1872.)



1316

When bail is taken upon the recommitment of the defendant, the undertaking must be in substantially the following form:

An order having been made on the ____ day of ____, A.D. eighteen ____, by the Court (naming it), that A.?B. be admitted to bail in the sum of ____ dollars, in an action pending in that Court against him in behalf of the people of the State of California, upon an (information, presentment, indictment, or appeal, as the case may be), we, C.?D. and E.?F., of (stating their places of residence and occupation), hereby undertake that the above named A.?B. will appear in that or any other Court in which his appearance may be lawfully required upon that (information, presentment, indictment, or appeal, as the case may be), and will at all times render himself amenable to its orders and process, and appear for judgment and surrender himself in execution thereof; or if he fails to perform either of these conditions, that we will pay to the people of the State of California the sum of ____ dollars (insert the sum in which the defendant is admitted to bail).

(Enacted 1872.)



1317

The bail must possess the qualifications, and must be put in, in all respects, in the manner prescribed in Article II of this Chapter.

(Enacted 1872.)






ARTICLE 9. Procedure Relating to Release on Own Recognizance

1318

(a) The defendant shall not be released from custody under an own recognizance until the defendant files with the clerk of the court or other person authorized to accept bail a signed release agreement which includes:

(1) The defendant s promise to appear at all times and places, as ordered by the court or magistrate and as ordered by any court in which, or any magistrate before whom the charge is subsequently pending.

(2) The defendant s promise to obey all reasonable conditions imposed by the court or magistrate.

(3) The defendant s promise not to depart this state without leave of the court.

(4) Agreement by the defendant to waive extradition if the defendant fails to appear as required and is apprehended outside of the State of California.

(5) The acknowledgment of the defendant that he or she has been informed of the consequences and penalties applicable to violation of the conditions of release.

(Amended (as amended by Stats. 1985, Ch. 1432) by Stats. 1988, Ch. 403, Sec. 4.)



1318.1

(a) A court, with the concurrence of the board of supervisors, may employ an investigative staff for the purpose of recommending whether a defendant should be released on his or her own recognizance.

(b) Whenever a court has employed an investigative staff pursuant to subdivision (a), an investigative report shall be prepared in all cases involving a violent felony, as described in subdivision (c) of Section 667.5, or a felony in violation of subdivision (a) of Section 23153 of the Vehicle Code, recommending whether the defendant should be released on his or her own recognizance. The report shall include all of the following:

(1) Written verification of any outstanding warrants against the defendant.

(2) Written verification of any prior incidents where the defendant has failed to make a court appearance.

(3) Written verification of the criminal record of the defendant.

(4) Written verification of the residence of the defendant during the past year.

After the report is certified pursuant to this subdivision, it shall be submitted to the court for review, prior to a hearing held pursuant to Section 1319.

(c) The salaries of the staff are a proper charge against the county.

(Amended by Stats. 1992, Ch. 1009, Sec. 2. Effective January 1, 1993.)



1319

(a) No person arrested for a violent felony, as described in subdivision (c) of Section 667.5, may be released on his or her own recognizance until a hearing is held in open court before the magistrate or judge, and until the prosecuting attorney is given notice and a reasonable opportunity to be heard on the matter. In all cases, these provisions shall be implemented in a manner consistent with the defendant s right to be taken before a magistrate or judge without unreasonable delay pursuant to Section 825.

(b) A defendant charged with a violent felony, as described in subdivision (c) of Section 667.5, shall not be released on his or her own recognizance where it appears, by clear and convincing evidence, that he or she previously has been charged with a felony offense and has willfully and without excuse from the court failed to appear in court as required while that charge was pending. In all other cases, in making the determination as to whether or not to grant release under this section, the court shall consider all of the following:

(1) The existence of any outstanding felony warrants on the defendant.

(2) Any other information presented in the report prepared pursuant to Section 1318.1. The fact that the court has not received the report required by Section 1318.1, at the time of the hearing to decide whether to release the defendant on his or her own recognizance, shall not preclude that release.

(3) Any other information presented by the prosecuting attorney.

(c) The judge or magistrate who, pursuant to this section, grants or denies release on a person s own recognizance, within the time period prescribed in Section 825, shall state the reasons for that decision in the record. This statement shall be included in the court s minutes. The report prepared by the investigative staff pursuant to subdivision (b) of Section 1318.1 shall be placed in the court file for that particular matter.

(Amended by Stats. 1992, Ch. 1009, Sec. 3. Effective January 1, 1993.)



1319.5

(a) No person described in subdivision (b) who is arrested for a new offense may be released on his or her own recognizance until a hearing is held in open court before the magistrate or judge.

(b) Subdivision (a) shall apply to the following:

(1) Any person who is currently on felony probation or felony parole.

(2) Any person who has failed to appear in court as ordered, resulting in a warrant being issued, three or more times over the three years preceding the current arrest, except for infractions arising from violations of the Vehicle Code, and who is arrested for any of the following offenses:

(A) Any felony offense.

(B) Any violation of the California Street Terrorism Enforcement and Prevention Act (Chapter 11 (commencing with Section 186.20) of Title 7 of Part 1).

(C) Any violation of Chapter 9 (commencing with Section 240) of Title 8 of Part 1 (assault and battery).

(D) A violation of Section 484 (theft).

(E) A violation of Section 459 (burglary).

(F) Any offense in which the defendant is alleged to have been armed with or to have personally used a firearm.

(Added by Stats. 1998, Ch. 520, Sec. 3. Effective January 1, 1999.)






ARTICLE 10. Violations

1320

(a) Every person who is charged with or convicted of the commission of a misdemeanor who is released from custody on his or her own recognizance and who in order to evade the process of the court willfully fails to appear as required, is guilty of a misdemeanor. It shall be presumed that a defendant who willfully fails to appear within 14 days of the date assigned for his or her appearance intended to evade the process of the court.

(b) Every person who is charged with or convicted of the commission of a felony who is released from custody on his or her own recognizance and who in order to evade the process of the court willfully fails to appear as required, is guilty of a felony, and upon conviction shall be punished by a fine not exceeding five thousand dollars ($5,000) or by imprisonment pursuant to subdivision (h) of Section 1170, or in the county jail for not more than one year, or by both that fine and imprisonment. It shall be presumed that a defendant who willfully fails to appear within 14 days of the date assigned for his or her appearance intended to evade the process of the court.

(Amended by Stats. 2011, Ch. 15, Sec. 459. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



1320.5

Every person who is charged with or convicted of the commission of a felony, who is released from custody on bail, and who in order to evade the process of the court willfully fails to appear as required, is guilty of a felony. Upon a conviction under this section, the person shall be punished by a fine not exceeding ten thousand dollars ($10,000) or by imprisonment pursuant to subdivision (h) of Section 1170, or in the county jail for not more than one year, or by both the fine and imprisonment. Willful failure to appear within 14 days of the date assigned for appearance may be found to have been for the purpose of evading the process of the court.

(Amended by Stats. 2011, Ch. 15, Sec. 460. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)









CHAPTER 2. Who May Be Witnesses in Criminal Actions

1321

The rules for determining the competency of witnesses in civil actions are applicable also to criminal actions and proceedings, except as otherwise provided in this Code.

(Enacted 1872.)



1324

In any felony proceeding or in any investigation or proceeding before a grand jury for any felony offense if a person refuses to answer a question or produce evidence of any other kind on the ground that he or she may be incriminated thereby, and if the district attorney of the county or any other prosecuting agency in writing requests the court, in and for that county, to order that person to answer the question or produce the evidence, a judge shall set a time for hearing and order the person to appear before the court and show cause, if any, why the question should not be answered or the evidence produced, and the court shall order the question answered or the evidence produced unless it finds that to do so would be clearly contrary to the public interest, or could subject the witness to a criminal prosecution in another jurisdiction, and that person shall comply with the order. After complying, and if, but for this section, he or she would have been privileged to withhold the answer given or the evidence produced by him or her, no testimony or other information compelled under the order or any information directly or indirectly derived from the testimony or other information may be used against the witness in any criminal case. But he or she may nevertheless be prosecuted or subjected to penalty or forfeiture for any perjury, false swearing or contempt committed in answering, or failing to answer, or in producing, or failing to produce, evidence in accordance with the order. Nothing in this section shall prohibit the district attorney or any other prosecuting agency from requesting an order granting use immunity or transactional immunity to a witness compelled to give testimony or produce evidence.

(Amended by Stats. 1996, Ch. 302, Sec. 1. Effective January 1, 1997.)



1324.1

In any misdemeanor proceeding in any court, if a person refuses to answer a question or produce evidence of any other kind on the ground that he may be incriminated thereby, the person may agree in writing with the district attorney of the county, or the prosecuting attorney of a city, as the case may be, to testify voluntarily pursuant to this section. Upon written request of such district attorney, or prosecuting attorney, the court having jursidiction of the proceeding shall approve such written agreement, unless the court finds that to do so would be clearly contrary to the public interest. If, after court approval of such agreement, and if, but for this section, the person would have been privileged to withhold the answer given or the evidence produced by him, that person shall not be prosecuted or subjected to penalty or forfeiture for or on account of any fact or act concerning which, in accordance with such agreement, he answered or produced evidence, but he may, nevertheless, be prosecuted or subjected to penalty or forfeiture for any perjury, false swearing or contempt committed in answering or in producing evidence in accordance with such agreement. If such person fails to give any answer or to produce any evidence in accordance with such agreement, that person shall be prosecuted or subjected to penalty or forfeiture in the same manner and to the same extent as he would be prosecuted or subjected to penalty or forfeiture but for this section.

(Added by Stats. 1968, Ch. 528.)






CHAPTER 3. Compelling the Attendance of Witnesses

1326

(a) The process by which the attendance of a witness before a court or magistrate is required is a subpoena. It may be signed and issued by any of the following:

(1) A magistrate before whom a complaint is laid or his or her clerk, the district attorney or his or her investigator, or the public defender or his or her investigator, for witnesses in the state.

(2) The district attorney, his or her investigator, or, upon request of the grand jury, any judge of the superior court, for witnesses in the state, in support of an indictment or information, to appear before the court in which it is to be tried.

(3) The district attorney or his or her investigator, the public defender or his or her investigator, or the clerk of the court in which a criminal action is to be tried. The clerk shall, at any time, upon application of the defendant, and without charge, issue as many blank subpoenas, subscribed by him or her, for witnesses in the state, as the defendant may require.

(4) The attorney of record for the defendant.

(b) A subpoena issued in a criminal action that commands the custodian of records or other qualified witness of a business to produce books, papers, documents, or records shall direct that those items be delivered by the custodian or qualified witness in the manner specified in subdivision (b) of Section 1560 of the Evidence Code. Subdivision (e) of Section 1560 of the Evidence Code shall not apply to criminal cases.

(c) In a criminal action, no party, or attorney or representative of a party, may issue a subpoena commanding the custodian of records or other qualified witness of a business to provide books, papers, documents, or records, or copies thereof, relating to a person or entity other than the subpoenaed person or entity in any manner other than that specified in subdivision (b) of Section 1560 of the Evidence Code. When a defendant has issued a subpoena to a person or entity that is not a party for the production of books, papers, documents, or records, or copies thereof, the court may order an in camera hearing to determine whether or not the defense is entitled to receive the documents. The court may not order the documents disclosed to the prosecution except as required by Section 1054.3.

(d) This section shall not be construed to prohibit obtaining books, papers, documents, or records with the consent of the person to whom the books, papers, documents, or records relate.

(Amended by Stats. 2007, Ch. 263, Sec. 30. Effective January 1, 2008.)



1326.1

(a) An order for the production of utility records in whatever form and however stored shall be issued by a judge only upon a written ex parte application by a peace officer showing specific and articulable facts that there are reasonable grounds to believe that the records or information sought are relevant and material to an ongoing investigation of a felony violation of Section 186.10 or of any felony subject to the enhancement set forth in Section 186.11. The ex parte application shall specify with particularity the records to be produced, which shall be only those of the individual or individuals who are the subject of the criminal investigation. The ex parte application and any subsequent judicial order shall be open to the public as a judicial record unless ordered sealed by the court, for a period of 60 days. The sealing of these records may be extended for 60-day periods upon a showing to the court that it is necessary for the continuance of the investigation. Sixty-day extensions may continue for up to one year or until termination of the investigation of the individual or individuals, whichever is sooner. The records ordered to be produced shall be returned to the peace officer applicant or his or her designee within a reasonable time period after service of the order upon the holder of the utility records.

(b) As used in subdivision (a), utility records include, but are not limited to, subscriber information, telephone or pager number information, toll call records, call detail records, automated message accounting records, billing statements, payment records, and applications for service in the custody of companies engaged in the business of providing telephone, pager, electric, gas, propane, water, or other like services. Utility records do not include the installation of, or the data collected from the installation of pen registers or trap-tracers, nor the contents of a wire or electronic communication.

(c) Nothing in this section shall preclude the holder of the utility records from notifying a customer of the receipt of the order for production of records unless a court orders the holder of the utility records to withhold notification to the customer upon a finding that this notice would impede the investigation. Where a court has made an order to withhold notification to the customer under this subdivision, the peace officer or law enforcement agency who obtained the utility records shall notify the customer by delivering a copy of the ex parte order to the customer within 10 days of the termination of the investigation.

(d) No holder of utility records, or any officer, employee, or agent thereof, shall be liable to any person for (A) disclosing information in response to an order pursuant to this section, or (B) complying with an order under this section not to disclose to the customer, the order or the dissemination of information pursuant to the order.

(e) Nothing in this section shall preclude the holder of the utility records from voluntarily disclosing information or providing records to law enforcement upon request.

(f) Utility records released pursuant to this section shall be used only for the purpose of criminal investigations and prosecutions.

(Added by Stats. 1998, Ch. 757, Sec. 5. Effective January 1, 1999.)



1326.2

(a) An order for the production of escrow or title records in whatever form and however stored shall be issued by a judge only upon a written ex parte application by a peace officer showing specific and articulable facts that there are reasonable grounds to believe that the records or information sought are relevant and material to an ongoing investigation of a felony violation of Section 186.10 or of any felony subject to the enhancement set forth in Section 186.11. The ex parte application shall specify with particularity the records to be produced, which shall be only those of the individual or individuals who are the subject of the criminal investigation. The ex parte application and any subsequent judicial order shall be open to the public as a judicial record unless ordered sealed by the court, for a period of 60 days. The sealing of these records may be extended for 60-day periods upon a showing to the court that it is necessary for the continuance of the investigation. Sixty-day extensions may continue for up to one year or until termination of the investigation of the individual or individuals, whichever is sooner. The records ordered to be produced shall be returned to the peace officer applicant or his or her designee within a reasonable time period after service of the order upon the holder of the escrow or title records.

(b) As used in subdivision (a), holder of escrow or title records means a title insurer that engages in the business of title insurance, as defined by Section 12340.3 of the Insurance Code, an underwritten title company, or an escrow company.

(c) Nothing in this section shall preclude the holder of the escrow or title records from notifying a customer of the receipt of the order for production of records unless a court orders the holder of the escrow or title records to withhold notification to the customer upon a finding that this notice would impede the investigation. Where a court has made an order to withhold notification to the customer under this subdivision, the peace officer or law enforcement agency who obtained the escrow or title records shall notify the customer by delivering a copy of the ex parte order to the customer within 10 days of the termination of the investigation.

(d) No holder of escrow or title records, or any officer, employee, or agent thereof, shall be liable to any person for (A) disclosing information in response to an order pursuant to this section, or (B) complying with an order under this section not to disclose to the customer, the order or the dissemination of information pursuant to the order.

(e) Nothing in this section shall preclude the holder of the escrow or title records from voluntarily disclosing information or providing records to law enforcement upon request.

(Added by Stats. 1998, Ch. 757, Sec. 6. Effective January 1, 1999.)



1327

A subpoena authorized by Section 1326 shall be substantially in the following form:

The people of the State of California to A.?B.:

You are commanded to appear before C.?D., a judge of the ____ Court of ____ County, at (naming the place), on (stating the day and hour), as a witness in a criminal action prosecuted by the people of the State of California against E.?F.

Given under my hand this ____ day of ____, A.D. 19____. G.?H., Judge of the ____ Court (or J.?K., District Attorney, or J.?K., District Attorney Investigator, or D.?E., Public Defender, or D.?E., Public Defender Investigator, or F.?G., Defense Counsel, or By order of the court, L.?M., Clerk, or as the case may be).

If books, papers, or documents are required, a direction to the following effect must be contained in the subpoena: And you are required, also, to bring with you the following (describing intelligibly the books, papers, or documents required).

(Amended by Stats. 1998, Ch. 931, Sec. 403. Effective September 28, 1998.)



1328

(a) A subpoena may be served by any person, except that the defendant may not serve a subpoena in the criminal action to which he or she is a party, but a peace officer shall serve in his or her county any subpoena delivered to him or her for service, either on the part of the people or of the defendant, and shall, without delay, make a written return of the service, subscribed by him or her, stating the time and place of service. The service is made by delivering a copy of the subpoena to the witness personally.

(b) (1) If service is to be made on a minor, service shall be made on the minor s parent, guardian, conservator, or similar fiduciary, or if one of them cannot be located with reasonable diligence, then service shall be made on any person having the care or control of the minor or with whom the minor resides or by whom the minor is employed, unless the parent, guardian, conservator, or fiduciary or other specified person is the defendant, and on the minor if the minor is 12 years of age or older. The person served shall have the obligation of producing the minor at the time and place designated in the subpoena. A willful failure to produce the minor is punishable as a contempt pursuant to Section 1218 of the Code of Civil Procedure. The person served shall be allowed the fees and expenses that are provided for subpoenaed witnesses.

(2) If the minor is alleged to come within the description of Section 300, 601, or 602 of the Welfare and Institutions Code, and the minor is not residing with a parent or guardian, regardless of the age of the minor, service shall also be made upon the designated agent for service of process at the county child welfare department or the probation department under whose jurisdiction the child has been placed.

(3) The court having jurisdiction of the case shall have the power to appoint a guardian ad litem to receive service of a subpoena of the child and shall have the power to produce the child ordered to court under this section.

(c) If any peace officer designated in Section 830 is required as a witness before any court or magistrate in any action or proceeding in connection with a matter regarding an event or transaction which he or she has perceived or investigated in the course of his or her duties, a criminal subpoena issued pursuant to this chapter requiring his or her attendance may be served either by delivering a copy to the peace officer personally or by delivering two copies to his or her immediate superior or agent designated by his or her immediate superior to receive the service or, in those counties where the local agencies have consented with the marshal s office or sheriff s office, where appropriate, to participate, by sending a copy by electronic means, including electronic mail, computer modem, facsimile, or other electronic means, to his or her immediate superior or agent designated by the immediate superior to receive the service. If the service is made by electronic means, the immediate superior or agency designated by his or her immediate superior shall acknowledge receipt of the subpoena by telephone or electronic means to the sender of origin. If service is made upon the immediate superior or agent designated by the immediate superior, the immediate superior or the agent shall deliver a copy of the subpoena to the peace officer as soon as possible and in no event later than a time which will enable the peace officer to comply with the subpoena.

(d) If the immediate superior or his or her designated agent upon whom service is attempted to be made knows he or she will be unable to deliver a copy of the subpoena to the peace officer within a time which will allow the peace officer to comply with the subpoena, the immediate superior or agent may refuse to accept service of process and is excused from any duty, liability, or penalty arising in connection with the service, upon notifying the server of that fact.

(e) If the immediate superior or his or her agent is tendered service of a subpoena less than five working days prior to the date of hearing, and he or she is not reasonably certain he or she can complete the service, he or she may refuse acceptance.

(f) If the immediate superior or agent upon whom service has been made, subsequently determines that he or she will be unable to deliver a copy of the subpoena to the peace officer within a time which will allow the peace officer to comply with the subpoena, the immediate superior or agent shall notify the server or his or her office or agent not less than 48 hours prior to the hearing date indicated on the subpoena, and is thereby excused from any duty, liability, or penalty arising because of his or her failure to deliver a copy of the subpoena to the peace officer. The server, so notified, is therewith responsible for preparing the written return of service and for notifying the originator of the subpoena if required.

(g) Notwithstanding subdivision (c), in the case of peace officers employed by the California Highway Patrol, if service is made upon the immediate superior or upon an agent designated by the immediate superior of the peace officer, the immediate superior or the agent shall deliver a copy of the subpoena to the peace officer on the officer s first workday following acceptance of service of process. In this case, failure of the immediate superior or the designated agent to deliver the subpoena shall not constitute a defect in service.

(Amended by Stats. 2002, Ch. 1008, Sec. 26. Effective January 1, 2003.)



1328.5

Whenever any peace officer is a witness before any court or magistrate in any criminal action or proceeding in connection with a matter regarding an event or transaction which he has perceived or investigated in the course of his duties, where his testimony would become a matter of public record, and where he is required to state the place of his residence, he need not state the place of his residence, but in lieu thereof, he may state his business address.

(Added by Stats. 1971, Ch. 636.)



1328.6

Whenever any criminalist, questioned document examiner, latent print analyst, polygraph examiner employed by the Department of Justice, a police department, a sheriff s office, or a district attorney s office, an intelligence specialist or other technical specialist employed by the Department of Justice, a custodial officer employed in a local detention facility, or an employee of the county welfare department or the department which administers the county public social services program, is a witness before any court or magistrate in any criminal action or proceeding in connection with a matter regarding an event or transaction which he or she has perceived or investigated in the course of his or her official duties, where his or her testimony would become a matter of public record, and where he or she is required to state the place of his or her residence, he or she need not state the place of his or her residence, but in lieu thereof, he or she may state his or her business address, unless the court finds, after an in camera hearing, that the probative value of the witness s residential address outweighs the creation of substantial danger to the witness.

Nothing in this section shall abridge or limit a defendant s right to discover or investigate this information. This section is not intended to apply to confidential informants.

(Amended by Stats. 1984, Ch. 535, Sec. 1.)



1328a

A telegraphic copy of a subpoena for a witness in a criminal proceeding may be sent by telegraph or teletype to one or more peace officers, and such copy is as effectual in the hands of any officer, and he must proceed in the same manner under it, as though he held the original subpoena issued.

(Added by Stats. 1963, Ch. 803.)



1328b

Every officer causing telegraphic copies of subpoenas to be sent, must certify as correct, and file in the telegraph office from which such copies are sent, a copy of the subpoena, and must return the original with a statement of his action thereunder.

(Added by Stats. 1963, Ch. 803.)



1328c

A peace officer must serve in his county or city any subpoena delivered to him by telegraph or teletype for service and must without delay make a return of the service by telegraph or teletype. Any officer making a return of service of a subpoena by telegraph or teletype must certify as to his actions in making the service and file in the telegraph office from which the return is sent a written statement with his signature in the same form as the return on an original subpoena. The service of a teletype subpoena is made by showing the original teletype to the witness personally and informing him of its contents and delivering to him a copy of the teletype.

(Added by Stats. 1963, Ch. 803.)



1328d

Notwithstanding Section 1328, a subpoena may be delivered by mail or messenger. Service shall be effected when the witness acknowledges receipt of the subpoena to the sender, by telephone, by mail, over the Internet by e-mail or by completion of the sender s online form, or in person, and identifies himself or herself by reference to his or her date of birth and his or her driver s license number or Department of Motor Vehicles identification card number. The sender shall make a written notation of the identifying information obtained during any acknowledgment by telephone or in person. The sender shall retain a copy of any acknowledgment received over the Internet until the court date for which the subpoena was issued or until any further date as specified by the court. A subpoena issued and acknowledged pursuant to this section shall have the same force and effect as a subpoena personally served. Failure to comply with a subpoena issued and acknowledged pursuant to this section may be punished as a contempt and the subpoena may so state; provided, that a warrant of arrest or a body attachment may not be issued based upon a failure to appear after being subpoenaed pursuant to this section.

A party requesting a continuance based upon the failure of a witness to appear in court at the time and place required for his or her appearance or testimony pursuant to a subpoena, shall prove to the court that the party has complied with the provisions of this section. Such a continuance shall only be granted for a period of time which would allow personal service of the subpoena and in no event longer than that allowed by law, including the requirements of Sections 861 and 1382.

(Amended by Stats. 2010, Ch. 709, Sec. 16. Effective January 1, 2011.)



1329

(a) When a person attends before a magistrate, grand jury, or court, as a witness in a criminal case, whether upon a subpoena or in pursuance of an undertaking, or voluntarily, the court, at its discretion, if the attendance of the witness be upon a trial may by an order upon its minutes, or in any criminal proceeding, by a written order, direct the county auditor to draw his warrant upon the county treasurer in favor of such witness for witness fees at the rate of twelve dollars ($12) for each day s actual attendance and for a reasonable sum to be specified in the order for the necessary expenses of such witness. The court, in its discretion, may make an allowance under this section, or under any appropriate section in Chapter 1 (commencing with Section 68070), Title 8, of the Government Code, other than Section 68093. The allowances are county charges.

(b) The court, in its discretion, may authorize payment to such a witness, if he is employed and if his salary is not paid by his employer during the time he is absent from his employment because of being such a witness, of a sum equal to his gross salary for such time, but such sum shall not exceed eighteen dollars ($18) per day. The sum is a county charge.

A person compensated under the provisions of this subdivision may not receive the payment of witness fees as provided for in subdivision (a).

(Amended by Stats. 1981, Ch. 184, Sec. 5.)



1329.1

Any witness who is subpoenaed in any criminal action or proceeding shall be given written notice on the subpoena that the witness may be entitled to receive fees and mileage. Such notice shall indicate generally the manner in which a request or claim for fees and mileage should be made.

(Added by Stats. 1979, Ch. 67.)



1330

No person is obliged to attend as a witness before a court or magistrate out of the county where the witness resides, or is served with the subpoena, unless the distance be less than 150 miles from his or her place of residence to the place of trial, or unless the judge of the court in which the offense is triable, or a justice of the Supreme Court, or a judge of a superior court, or, in the case of a minor concerning whom a petition has been filed pursuant to Article 16 (commencing with Section 650) of Chapter 2 of Part 1 of Division 2 of the Welfare and Institutions Code, by the judge of the juvenile court hearing the petition, upon an affidavit of the district attorney or prosecutor, or of the defendant, or his or her counsel, or in the case involving a minor in whose behalf a petition has been filed in the juvenile court, of the probation officer approving the filing of the petition or of any party to the action, or his or her counsel, stating that he or she believes the evidence of the witness is material, and his or her attendance at the examination, trial, or hearing is material and necessary, shall endorse on the subpoena an order for the attendance of the witness.

When a subpoena duces tecum is duly issued according to any other provision of law and is served upon a custodian of records or other qualified witness as provided in Article 4 (commencing with Section 1560) of Chapter 2 of Division 11 of the Evidence Code, and his or her personal attendance is not required by the terms of the subpoena, the limitations of this section shall not apply.

(Amended by Stats. 1987, Ch. 828, Sec. 86.)



1331

Disobedience to a subpoena, or a refusal to be sworn or to testify as a witness, may be punished by the Court or magistrate as a contempt. A witness disobeying a subpoena issued on the part of the defendant, unless he show good cause for his nonattendance, is liable to the defendant in the sum of one hundred dollars, which may be recovered in a civil action.

(Enacted 1872.)



1331.5

Any person who is subpoenaed to appear at a session of court, or at the trial of an issue therein, may, in lieu of appearance at the time specified in the subpoena, agree with the party at whose request the subpoena was issued, to appear at another time or upon such notice as may be agreed upon. Any failure to appear pursuant to such agreement may be punished as a contempt, and a subpoena shall so state. The facts establishing such agreement and the failure to appear may be shown by the affidavit of any person having personal knowledge of the facts and the court may grant such continuance as may be appropriate.

(Added by Stats. 1972, Ch. 393.)



1332

(a) Notwithstanding the provisions of Sections 878 to 883, inclusive, when the court is satisfied, by proof on oath, that there is good cause to believe that any material witness for the prosecution or defense, whether the witness is an adult or a minor, will not appear and testify unless security is required, at any proceeding in connection with any criminal prosecution or in connection with a wardship petition pursuant to Section 602 of the Welfare and Institutions Code, the court may order the witness to enter into a written undertaking to the effect that he or she will appear and testify at the time and place ordered by the court or that he or she will forfeit an amount the court deems proper.

(b) If the witness required to enter into an undertaking to appear and testify, either with or without sureties, refuses compliance with the order for that purpose, the court may commit the witness, if an adult, to the custody of the sheriff, and if a minor, to the custody of the probation officer or other appropriate agency, until the witness complies or is legally discharged.

(c) When a person is committed pursuant to this section, he or she is entitled to an automatic review of the order requiring a written undertaking and the order committing the person, by a judge or magistrate having jurisdiction over the offense other than the one who issued the order. This review shall be held not later than two days from the time of the original order of commitment.

(d) If it is determined that the witness must remain in custody, the witness is entitled to a review of that order after 10 days.

(e) When a witness has entered into an undertaking to appear, upon his or her failure to do so the undertaking is forfeited in the same manner as undertakings of bail.

(Amended by Stats. 1987, Ch. 828, Sec. 87.)






CHAPTER 3a. Attendance of Witnesses Outside the State

1334

This chapter may be cited as the Uniform Act to Secure the Attendance of Witnesses from without the State in Criminal Cases.

(Added by Stats. 1937, Ch. 262.)



1334.1

As used in this chapter:

(a) Witness includes any person whose testimony is desired in any proceeding or investigation by a grand jury or in any criminal action, prosecution, or proceeding.

(b) State means any State or Territory of the United States and the District of Columbia.

(c) Grand jury investigation means any grand jury investigation which has commenced or is about to commence.

(d) Per diem means a sum of money the purpose of which is to provide for personal expenses, including, but not limited to, food and lodging.

(Amended by Stats. 1987, Ch. 322, Sec. 1.)



1334.2

If a judge of a court of record in any state, which by its laws provides for commanding persons within that state to attend and testify in this state, issues a certificate under the seal of the court that there is a criminal prosecution pending in the court, or that there is a grand jury investigation, that a person within this state is a material witness in that prosecution or grand jury investigation, and that his or her presence will be required for a specified number of days, then, upon presentation of the certificate to a judge of a court of record in the county in which the person is, a time and place for a hearing shall be fixed by the judge and he or she shall make an order directing the witness to appear at the hearing.

If, at the hearing, the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending or in which there is a grand jury investigation will give to the witness protection from arrest and service of civil and criminal process and will furnish in advance to the witness the sum of ten cents ($0.10) for each mile necessarily traveled if the witness elects surface travel or the minimum round trip scheduled airline fare plus twenty cents ($0.20) a mile for necessary surface travel at either end of the flight if the witness elects air travel, and, except as provided in subdivision (b) of Section 1334.3, a per diem of twenty dollars ($20) for each day that he or she is required to travel and attend as a witness and that the judge of the court in which the witness is ordered to appear will order the payment of witness fees authorized by law for each day the witness is required to attend the court plus reimbursement for any additional expenses of the witness which the judge of the court in which the witness is ordered to appear shall find reasonable and necessary, he or she shall issue a subpoena, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where the grand jury investigation is, at a time and place specified in the subpoena. In any of these hearings the certificate shall be prima facie evidence of all the facts stated therein.

If the certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure his or her attendance therein, the judge may, in lieu of notification of the hearing, direct that the witness be forthwith brought before him or her for the hearing.

If the judge at the hearing is satisfied of the desirability of the custody and delivery, for which determination the certificate shall be prima facie proof of this desirability, he or she may, in lieu of issuing a subpoena, order that the witness be forthwith taken into custody and delivered to an officer of the requesting state.

If the witness, who is subpoenaed as provided in this section, after being paid or tendered by some properly authorized person the sum or fare, and per diem set forth in this section, fails without good cause to attend and testify as directed in the subpoena, he or she shall be punished in the manner provided for the punishment of any witness who disobeys a subpoena issued from a court of record in this state.

(Amended by Stats. 1988, Ch. 160, Sec. 133.)



1334.3

(a) If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions or grand jury investigations in this state, is a material witness in a prosecution pending in a court of record in this state, or in a grand jury investigation, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. This certificate shall be presented to a judge of a court of record in the county of such other state in which the witness is found.

If the certificate recommends that the witness be taken into immediate custody and delivered to an officer of this state to assure his or her attendance in this state, the judge may direct that the witness be forthwith brought before him or her. If the judge is satisfied of the desirability of the custody and delivery, for which determination the certificate shall be prima facie proof, he or she may order that the witness be forthwith taken into custody and delivered to an officer of this state. This order shall be sufficient authority to the officer to take the witness into custody and hold him or her unless and until he or she may be released by bail, recognizance, or order of the judge issuing the certificate.

If the witness is subpoenaed to attend and testify in this state, he or she shall be tendered the sum of ten cents ($0.10) for each mile necessarily traveled if the witness elects surface travel or the minimum round trip scheduled airlines fare plus twenty cents ($0.20) a mile for necessary surface travel at either end of the flight if the witness elects air travel, and except as provided in subdivision (b), a per diem of twenty dollars ($20) for each day that he or she is required to travel and attend as a witness. The judge of the court in which the witness is ordered to appear shall order the payment of witness fees authorized by law for each day the witness is required to attend the court plus reimbursement for any additional expenses of the witness which the judge of the court shall find reasonable and necessary. A witness who has appeared in accordance with the provisions of the subpoena shall not be required to remain within this state a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court. If the witness fails without good cause to attend and testify as directed in the subpoena, he or she shall be punished in the manner provided for the punishment of any witness who disobeys a subpoena issued from a court of record in this state.

(b) If the witness subpoenaed to attend and testify in this state is at the time he or she is required to appear and testify an inmate of a state prison, county jail, or other penal facility, the witness shall, while attending in this state as a witness, be furnished food and lodging in the jail or other appropriate penal facility in the county in which the witness is attending court, and food and lodging of that penal facility shall be rendered in lieu of the per diem specified in subdivision (a).

(Amended by Stats. 1987, Ch. 322, Sec. 3.)



1334.4

If a person comes into this State in obedience to a subpoena directing him to attend and testify in this State, he shall not, while in this State pursuant to the subpoena or order, be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this State under the subpoena.

(Added by Stats. 1937, Ch. 262.)



1334.5

If a person passes through this State while going to another State in obedience to a subpoena or order to attend and testify in that State or while returning therefrom, he shall not while so passing through this State be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this State under the subpoena or order.

(Added by Stats. 1937, Ch. 262.)



1334.6

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of the States which enact similar legislation.

(Added by Stats. 1937, Ch. 262.)






CHAPTER 4. Examination of Witnesses Conditionally

1335

(a) When a defendant has been charged with a public offense triable in any court, he or she in all cases, and the people in cases other than those for which the punishment may be death, may, if the defendant has been fully informed of his or her right to counsel as provided by law, have witnesses examined conditionally in his or her or their behalf, as prescribed in this chapter.

(b) When a defendant has been charged with a serious felony or in a case of domestic violence, the people or the defendant may, if the defendant has been fully informed of his or her right to counsel as provided by law, have a witness examined conditionally as prescribed in this chapter, if there is evidence that the life of the witness is in jeopardy.

(c) As used in this section, serious felony means any of the felonies listed in subdivision (c) of Section 1192.7 or any violation of Section 11351, 11352, 11378, or 11379 of the Health and Safety Code.

(d) If a defendant has been charged with a case of domestic violence and there is evidence that a victim or material witness has been or is being dissuaded by the defendant or any person acting on behalf of the defendant, by intimidation or a physical threat, from cooperating with the prosecutor or testifying at trial, the people or the defendant may, if the defendant has been fully informed of his or her right to counsel as provided by law, have a witness examined conditionally as prescribed in this chapter.

(e) For the purposes of this section, domestic violence means any public offense arising from acts of domestic violence as defined in Section 13700.

(Amended by Stats. 2009, Ch. 567, Sec. 1. Effective January 1, 2010.)



1336

(a) When a material witness for the defendant, or for the people, is about to leave the state, or is so sick or infirm as to afford reasonable grounds for apprehension that he or she will be unable to attend the trial, or is a person 65 years of age or older, or a dependent adult, the defendant or the people may apply for an order that the witness be examined conditionally.

(b) When there is evidence that the life of a witness is in jeopardy, the defendant or the people may apply for an order that the witness be examined conditionally.

(c) As used in this section, dependent adult means any person who is between the ages of 18 and 65, who has physical or mental limitations which restrict his or her ability to carry out normal activities or to protect his or her rights, including, but not limited to, persons who have physical or developmental disabilities or whose physical or mental abilities have diminished because of age. Dependent adult includes any person between the ages of 18 and 65, who is admitted as an inpatient to a 24-hour facility, as defined in Sections 1250, 1250.2, and 1250.3 of the Health and Safety Code.

(Amended by Stats. 2005, Ch. 305, Sec. 2. Effective January 1, 2006.)



1337

The application shall be made upon affidavit stating all of the following:

(a) The nature of the offense charged.

(b) The state of the proceedings in the action.

(c) The name and residence of the witness, and that his or her testimony is material to the defense or the prosecution of the action.

(d) That the witness is about to leave the state, or is so sick or infirm as to afford reasonable grounds for apprehending that he or she will not be able to attend the trial, or is a person 65 years of age or older, or a dependent adult, or that the life of the witness is in jeopardy, or that the witness is a victim or material witness in a domestic violence case who has been or is being intimidated or threatened as described in subdivision (d) of Section 1335 from cooperating with the prosecutor or testifying at trial.

(Amended by Stats. 2009, Ch. 567, Sec. 2. Effective January 1, 2010.)



1338

The application may be made to the court or a judge thereof, and must be made upon three days notice to the opposite party.

(Amended by Stats. 1905, Ch. 540.)



1339

If the court or judge is satisfied that the examination of the witness is necessary, an order must be made that the witness be examined conditionally, at a specified time and place, and before a magistrate designated therein.

(Amended by Stats. 1905, Ch. 540.)



1340

(a) The defendant has the right to be present in person and with counsel at the examination, and if the defendant is in custody, the officer in whose custody he or she is, must be informed of the time and place of the examination, and must take the defendant thereto, and keep him or her in the presence and hearing of the witness during the examination.

(b) If the court determines that the witness to be examined is so sick or infirm as to be unable to participate in the examination in person, the court may allow the examination to be conducted by a contemporaneous, two-way video conference system, in which the parties and the witness can see and hear each other via electronic communication.

(c) Nothing in this section is intended to require the court to acquire two-way video conference equipment for these purposes.

(Amended by Stats. 2008, Ch. 14, Sec. 1. Effective January 1, 2009.)



1341

If, at the designated time and place, it is shown to the satisfaction of the magistrate that the stated ground for conditional examination is not true or that the application was made to avoid the examination of the witness at the trial, the examination cannot take place.

(Amended by Stats. 2009, Ch. 567, Sec. 3. Effective January 1, 2010.)



1342

The attendance of the witness may be enforced by a subpoena, issued by the magistrate before whom the examination is to be taken.

(Enacted 1872.)



1343

The testimony given by the witness shall be reduced to writing and authenticated in the same manner as the testimony of a witness taken in support of an information. Additionally, the testimony may be video-recorded.

(Amended by Stats. 1997, Ch. 19, Sec. 1. Effective January 1, 1998.)



1344

The deposition taken must, by the magistrate, be sealed up and transmitted to the Clerk of the Court in which the action is pending or may come for trial.

(Enacted 1872.)



1345

The deposition, or a certified copy of it, may be read in evidence, or if the examination was video-recorded, that video-recording may be shown by either party at the trial if the court finds that the witness is unavailable as a witness within the meaning of Section 240 of the Evidence Code. The same objections may be taken to a question or answer contained in the deposition or video-recording as if the witness had been examined orally in court.

(Amended by Stats. 1997, Ch. 19, Sec. 2. Effective January 1, 1998.)






CHAPTER 4.5. Examination of Victims of Sexual Crimes

1346

(a) When a defendant has been charged with a violation of Section 220, 243.4, 261, 261.5, 264.1, 273a, 273d, 285, 286, 288, 288a, 288.5, 289, or 647.6, and the victim either is a person 15 years of age or less or is developmentally disabled as a result of an intellectual disability, as specified in subdivision (a) of Section 4512 of the Welfare and Institutions Code, the people may apply for an order that the victim s testimony at the preliminary hearing, in addition to being stenographically recorded, be recorded and preserved on videotape.

(b) The application for the order shall be in writing and made three days prior to the preliminary hearing.

(c) Upon timely receipt of the application, the magistrate shall order that the testimony of the victim given at the preliminary hearing be taken and preserved on videotape. The videotape shall be transmitted to the clerk of the court in which the action is pending.

(d) If at the time of trial the court finds that further testimony would cause the victim emotional trauma so that the victim is medically unavailable or otherwise unavailable within the meaning of Section 240 of the Evidence Code, the court may admit the videotape of the victim s testimony at the preliminary hearing as former testimony under Section 1291 of the Evidence Code.

(e) A videotape that is taken pursuant to this section is subject to a protective order of the court for the purpose of protecting the privacy of the victim. This subdivision does not affect the provisions of subdivision (b) of Section 868.7.

(f) A videotape made pursuant to this section shall be made available to the prosecuting attorney, the defendant, and his or her attorney for viewing during ordinary business hours. A videotape that is made available pursuant to this section is subject to a protective order of the court for the purpose of protecting the privacy of the victim.

(g) The tape shall be destroyed after five years have elapsed from the date of entry of judgment, except that if an appeal is filed, the tape shall not be destroyed until a final judgment on appeal has been rendered.

(Amended by Stats. 2012, Ch. 457, Sec. 40. Effective January 1, 2013.)



1346.1

(a) When a defendant has been charged with a violation of Section 262 or subdivision (a) of Section 273.5, the people may apply for an order that the victim s testimony at the preliminary hearing, in addition to being stenographically recorded, be recorded and preserved on videotape.

(b) The application for the order shall be in writing and made three days prior to the preliminary hearing.

(c) Upon timely receipt of the application, the magistrate shall order that the testimony of the victim given at the preliminary hearing be taken and preserved on videotape. The videotape shall be transmitted to the clerk of the court in which the action is pending.

(d) If the victim s prior testimony given at the preliminary hearing is admissible pursuant to the Evidence Code, then the videotape recording of that testimony may be introduced as evidence at trial.

(Added by Stats. 1993, Ch. 344, Sec. 1. Effective January 1, 1994.)



1347

(a) It is the intent of the Legislature in enacting this section to provide the court with discretion to employ alternative court procedures to protect the rights of a child witness, the rights of the defendant, and the integrity of the judicial process. In exercising its discretion, the court necessarily will be required to balance the rights of the defendant or defendants against the need to protect a child witness and to preserve the integrity of the court s truthfinding function. This discretion is intended to be used selectively when the facts and circumstances in the individual case present compelling evidence of the need to use these alternative procedures.

(b) Notwithstanding any other law, the court in any criminal proceeding, upon written notice by the prosecutor made at least three days prior to the date of the preliminary hearing or trial date on which the testimony of the minor is scheduled, or during the course of the proceeding on the court s own motion, may order that the testimony of a minor 13 years of age or younger at the time of the motion be taken by contemporaneous examination and cross-examination in another place and out of the presence of the judge, jury, defendant or defendants, and attorneys, and communicated to the courtroom by means of closed-circuit television, if the court makes all of the following findings:

(1) The minor s testimony will involve a recitation of the facts of any of the following:

(A) An alleged sexual offense committed on or with the minor.

(B) An alleged violent felony, as defined in subdivision (c) of Section 667.5, of which the minor is a victim.

(C) An alleged felony offense specified in Section 273a or 273d of which the minor is a victim.

(2) The impact on the minor of one or more of the factors enumerated in subparagraphs (A) to (E), inclusive, is shown by clear and convincing evidence to be so substantial as to make the minor unavailable as a witness unless closed-circuit testimony is used.

(A) Testimony by the minor in the presence of the defendant would result in the child suffering serious emotional distress so that the child would be unavailable as a witness.

(B) The defendant used a deadly weapon in the commission of the offense.

(C) The defendant threatened serious bodily injury to the child or the child s family, threatened incarceration or deportation of the child or a member of the child s family, threatened removal of the child from the child s family, or threatened the dissolution of the child s family in order to prevent or dissuade the minor from attending or giving testimony at any trial or court proceeding, or to prevent the minor from reporting the alleged sexual offense, or from assisting in criminal prosecution.

(D) The defendant inflicted great bodily injury upon the child in the commission of the offense.

(E) The defendant or his or her counsel behaved during the hearing or trial in a way that caused the minor to be unable to continue his or her testimony.

In making the determination required by this section, the court shall consider the age of the minor, the relationship between the minor and the defendant or defendants, any handicap or disability of the minor, and the nature of the acts charged. The minor s refusal to testify shall not alone constitute sufficient evidence that the special procedure described in this section is necessary to obtain the minor s testimony.

(3) The equipment available for use of closed-circuit television would accurately communicate the image and demeanor of the minor to the judge, jury, defendant or defendants, and attorneys.

(c) If the court orders the use of closed-circuit television, two-way closed-circuit television shall be used, except that if the impact on the minor of one or more of the factors enumerated in subparagraphs (A) to (E), inclusive, of paragraph (2) of subdivision (b), is shown by clear and convincing evidence to be so substantial as to make the minor unavailable as a witness even if two-way closed-circuit television is used, one-way closed-circuit television may be used. The prosecution shall give the defendant or defendants at least 30 days written notice of the prosecution s intent to seek the use of one-way closed-circuit television, unless good cause is shown to the court why this 30-day notice requirement should not apply.

(d) (1) The hearing on a motion brought pursuant to this section shall be conducted out of the presence of the jury.

(2) Notwithstanding Section 804 of the Evidence Code or any other law, the court, in determining the merits of the motion, shall not compel the minor to testify at the hearing; nor shall the court deny the motion on the ground that the minor has not testified.

(3) In determining whether the impact on an individual child of one or more of the five factors enumerated in paragraph (2) of subdivision (b) is so substantial that the minor is unavailable as a witness unless two-way or one-way closed-circuit television is used, the court may question the minor in chambers, or at some other comfortable place other than the courtroom, on the record for a reasonable period of time with the support person, the prosecutor, and defense counsel present. The defendant or defendants shall not be present. The court shall conduct the questioning of the minor and shall not permit the prosecutor or defense counsel to examine the minor. The prosecutor and defense counsel shall be permitted to submit proposed questions to the court prior to the session in chambers. Defense counsel shall be afforded a reasonable opportunity to consult with the defendant or defendants prior to the conclusion of the session in chambers.

(e) When the court orders the testimony of a minor to be taken in another place outside of the courtroom, the court shall do all of the following:

(1) Make a brief statement on the record, outside of the presence of the jury, of the reasons in support of its order. While the statement need not include traditional findings of fact, the reasons shall be set forth with sufficient specificity to permit meaningful review and to demonstrate that discretion was exercised in a careful, reasonable, and equitable manner.

(2) Instruct the members of the jury that they are to draw no inferences from the use of closed-circuit television as a means of facilitating the testimony of the minor.

(3) Instruct respective counsel, outside of the presence of the jury, that they are to make no comment during the course of the trial on the use of closed-circuit television procedures.

(4) Instruct the support witness, outside of the presence of the jury, that he or she is not to coach, cue, or in any way influence or attempt to influence the testimony of the minor.

(5) Order that a complete record of the examination of the minor, including the images and voices of all persons who in any way participate in the examination, be made and preserved on videotape in addition to being stenographically recorded. The videotape shall be transmitted to the clerk of the court in which the action is pending and shall be made available for viewing to the prosecuting attorney, the defendant or defendants, and his or her attorney during ordinary business hours. The videotape shall be destroyed after five years have elapsed from the date of entry of judgment. If an appeal is filed, the tape shall not be destroyed until a final judgment on appeal has been ordered. Any videotape that is taken pursuant to this section is subject to a protective order of the court for the purpose of protecting the privacy of the witness. This subdivision does not affect the provisions of subdivision (b) of Section 868.7.

(f) When the court orders the testimony of a minor to be taken in another place outside the courtroom, only the minor, a support person designated pursuant to Section 868.5, a nonuniformed bailiff any technicians necessary to operate the closed-circuit equipment, and, after consultation with the prosecution and the defense, a representative appointed by the court, shall be physically present for the testimony. A videotape shall record the image of the minor and his or her testimony, and a separate videotape shall record the image of the support person.

(g) When the court orders the testimony of a minor to be taken in another place outside the courtroom, the minor shall be brought into the judge s chambers prior to the taking of his or her testimony to meet for a reasonable period of time with the judge, the prosecutor, and defense counsel. A support person for the minor shall also be present. This meeting shall be for the purpose of explaining the court process to the child and to allow the attorneys an opportunity to establish rapport with the child to facilitate later questioning by closed-circuit television. No participant shall discuss the defendant or defendants or any of the facts of the case with the minor during this meeting.

(h) When the court orders the testimony of a minor to be taken in another place outside the courtroom, nothing in this section prohibits the court from ordering the minor to be brought into the courtroom for a limited purpose, including the identification of the defendant or defendants as the court deems necessary.

(i) The examination shall be under oath, and the defendant or defendants shall be able to see and hear the minor witness, and if two-way closed-circuit television is used, the defendant s image shall be transmitted live to the witness.

(j) Nothing in this section affects the disqualification of witnesses pursuant to Section 701 of the Evidence Code.

(k) The cost of examination by contemporaneous closed-circuit television ordered pursuant to this section shall be borne by the court out of its existing budget.

(l) Nothing in this section shall be construed to prohibit a defendant from being represented by counsel during any closed-circuit testimony.

(Amended by Stats. 2005, Ch. 480, Sec. 1. Effective January 1, 2006.)



1347.5

(a) It is the intent of the Legislature, in enacting this section, to provide the court with discretion to modify court procedures, as a reasonable accommodation, to assure that adults and children with disabilities who have been victims of an alleged sexual or otherwise specified offense are able to participate effectively in criminal proceedings. In exercising its discretion, the court shall balance the rights of the defendant against the right of the victim who has a disability to full access and participation in the proceedings, while preserving the integrity of the court s truthfinding function.

(1) For purposes of this section, the term disability is defined in paragraphs (1) and (2) of subdivision (c) of Section 11135 of the Government Code.

(2) The right of the victim is not to confront the perpetrator, but derives under both Section 504 of the Rehabilitation Act of 1973 (29 U.S.C. Sec. 794) and the Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 and following) as a right to participate in or benefit from the same services or services that are equal or as effective as those enjoyed by persons without disabilities.

(b) Notwithstanding any other law, in any criminal proceeding in which the defendant is charged with a violation of Section 220, 243.4, 261, 261.5, 264.1, 273a, 273d, 285, 286, 288, 288a, 288.5, or 289, subdivision (1) of Section 314, Section 368, 647.6, or with any attempt to commit a crime listed in this subdivision, committed with or upon a person with a disability, the court in its discretion may make accommodations to support the person with a disability, including, but not limited to, any of the following:

(1) Allow the person with a disability reasonable periods of relief from examination and cross-examination during which he or she may retire from the courtroom. The judge may also allow other witnesses in the proceeding to be examined when the person with a disability retires from the courtroom.

(2) Allow the person with a disability to utilize a support person pursuant to Section 868.5 or a regional center representative providing services to a developmentally disabled individual pursuant to Article 1 (commencing with Section 4620) or Article 2 (commencing with Section 4640) of Chapter 5 of Division 4.5 of the Welfare and Institutions Code. In addition to, or instead of, allowing the person with a disability to utilize a support person or regional center representative pursuant to this paragraph, the court may allow the person with a disability to utilize a person necessary to facilitate the communication or physical needs of the person with a disability.

(3) Notwithstanding Section 68119 of the Government Code, the judge may remove his or her robe if the judge believes that this formal attire prevents full participation of the person with a disability because it is intimidating to him or her.

(4) The judge, parties, witnesses, support persons, and court personnel may be relocated within the courtroom to facilitate a more comfortable and personal environment for the person with a disability as well as accommodating any specific requirements for communication by that person.

(c) The prosecutor may apply for an order that the testimony of the person with a disability at the preliminary hearing, in addition to being stenographically recorded, be recorded and preserved on videotape.

(1) The application for the order shall be in writing and made three days prior to the preliminary hearing.

(2) Upon timely receipt of the application, the judge shall order that the testimony of the person with a disability given at the preliminary hearing be taken and preserved on videotape. The videotape shall be transmitted to the clerk of the court in which the action is pending.

(3) If at the time of trial the court finds that further testimony would cause the person with a disability emotional trauma so that he or she is medically unavailable or otherwise unavailable within the meaning of Section 240 of the Evidence Code, the court may admit the videotape of his or her testimony at the preliminary hearing as former testimony under Section 1291 of the Evidence Code.

(4) Any videotape that is taken pursuant to this subdivision is subject to a protective order of the court for the purpose of protecting the privacy of the person with a disability. This subdivision does not affect the provisions of subdivision (b) of Section 868.7.

(d) Notwithstanding any other law, the court in any criminal proceeding, upon written notice of the prosecutor made at least three days prior to the date of the preliminary hearing or trial date on which the testimony of the person with a disability is scheduled, or during the course of the proceeding on the court s own motion, may order that the testimony of the person with a disability be taken by contemporaneous examination and cross-examination in another place and out of the presence of the judge, jury, and defendant, and communicated to the courtroom by means of two-way closed-circuit television, if the court makes all of the following findings:

(1) The person with a disability will be called on to testify concerning facts of an alleged sexual offense, or other crime as specified in subdivision (b), committed on or with that person.

(2) The impact on the person with a disability of one or more of the factors enumerated in subparagraphs (A) to (D), inclusive, is shown by clear and convincing evidence to be so substantial as to make the person with a disability unavailable as a witness unless closed-circuit television is used. The refusal of the person with a disability to testify shall not alone constitute sufficient evidence that the special procedure described in this subdivision is necessary in order to accommodate the disability. The court may take into consideration the relationship between the person with a disability and the defendant or defendants.

(A) Threats of serious bodily injury to be inflicted on the person with a disability or a family member, of incarceration, institutionalization, or deportation of the person with a disability or a family member, or of removal of the person with a disability from his or her residence by withholding needed services when the threats come from a service provider, in order to prevent or dissuade the person with a disability from attending or giving testimony at any trial or court proceeding or to prevent that person from reporting the alleged offense or from assisting in criminal prosecution.

(B) Use of a firearm or any other deadly weapon during the commission of the crime.

(C) Infliction of great bodily injury upon the person with a disability during the commission of the crime.

(D) Conduct on the part of the defendant or defense counsel during the hearing or trial that causes the person with a disability to be unable to continue his or her testimony.

(e) (1) The hearing on the motion brought pursuant to this subdivision shall be conducted out of the presence of the jury.

(2) Notwithstanding Section 804 of the Evidence Code or any other law, the court, in determining the merits of the motion, shall not compel the person with a disability to testify at the hearing; nor shall the court deny the motion on the ground that the person with a disability has not testified.

(3) In determining whether the impact on an individual person with a disability of one or more of the factors enumerated under paragraph (2) of subdivision (d) is so substantial that the person is unavailable as a witness unless the closed-circuit television procedure is employed, the court may question the person with a disability in chambers, or at some other comfortable place other than the courtroom, on the record for a reasonable period of time with the support person described under paragraph (2) of subdivision (b), the prosecutor, and defense counsel present. At this time the court shall explain the process to the person with a disability. The defendant or defendants shall not be present; however, the defendant or defendants shall have the opportunity to contemporaneously observe the proceedings by closed-circuit television. Defense counsel shall be afforded a reasonable opportunity to consult with the defendant or defendants prior to the conclusion of the session in chambers.

(f) When the court orders the testimony of a victim who is a person with a disability to be taken in another place outside of the courtroom, the court shall do all of the following:

(1) Make a brief statement on the record, outside of the presence of the jury, of the reasons in support of its order. While the statement need not include traditional findings of fact, the reasons shall be set forth with sufficient specificity to permit meaningful review and to demonstrate that discretion was exercised in a careful, reasonable, and equitable manner.

(2) Instruct the members of the jury that they are to draw no inferences from the use of closed-circuit television as a means of assuring the full participation of the victim who is a person with a disability by accommodating that individual s disability.

(3) Instruct respective counsel, outside of the presence of the jury, that they are to make no comment during the course of the trial on the use of closed-circuit television procedures.

(4) Instruct the support person, if the person is part of the court s accommodation of the disability, outside of the presence of the jury, that he or she is not to coach, cue, or in any way influence or attempt to influence the testimony of the person with a disability.

(5) Order that a complete record of the examination of the person with a disability, including the images and voices of all persons who in any way participate in the examination, be made and preserved on videotape in addition to being stenographically recorded. The videotape shall be transmitted to the clerk of the court in which the action is pending and shall be made available for viewing to the prosecuting attorney, the defendant, and his or her attorney, during ordinary business hours. The videotape shall be destroyed after five years have elapsed from the date of entry of judgment. If an appeal is filed, the tape shall not be destroyed until a final judgment on appeal has been ordered. Any videotape that is taken pursuant to this section is subject to a protective order of the court for the purpose of protecting the privacy of the person with a disability. This subdivision does not affect the provisions of subdivision (b) of Section 868.7.

(g) When the court orders the testimony of a victim who is a person with a disability to be taken in another place outside the courtroom, nothing in this section shall prohibit the court from ordering the victim to appear in the courtroom for a limited purpose, including the identification of the defendant or defendants as the court deems necessary.

(h) The examination shall be under oath, and the defendant shall be able to see and hear the person with a disability. If two-way closed-circuit television is used, the defendant s image shall be transmitted live to the person with a disability.

(i) Nothing in this section shall affect the disqualification of witnesses pursuant to Section 701 of the Evidence Code.

(j) The cost of examination by contemporaneous closed-circuit television ordered pursuant to this section shall be borne by the court out of its existing budget.

(k) This section shall not be construed to obviate the need to provide other accommodations necessary to ensure accessibility of courtrooms to persons with disabilities nor prescribe a lesser standard of accessibility or usability for persons with disabilities than that provided by Title II of the Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 and following) and federal regulations adopted pursuant to that act.

(l) The Judicial Council shall report to the Legislature, no later than two years after the enactment of this subdivision, on the frequency of the use and effectiveness of admitting the videotape of testimony by means of closed-circuit television.

(Amended by Stats. 2004, Ch. 823, Sec. 16. Effective January 1, 2005.)






CHAPTER 5. Examination of Witnesses on Commission

1349

When an issue of fact is joined upon an indictment or information, the defendant may have any material witness, residing out of the state, examined in his behalf, as prescribed in this chapter, and not otherwise.

(Amended by Stats. 1980, Ch. 676, Sec. 253.)



1350

When a material witness for the defendant resides out of the State, the defendant may apply for an order that the witness be examined on a commission.

(Enacted 1872.)



1351

A commission is a process issued under the seal of the Court and the signature of the Clerk, directed to some person designated as Commissioner, authorizing him to examine the witness upon oath on interrogatories annexed thereto, to take and certify the deposition of the witness, and to return it according to the directions given with the commission.

(Enacted 1872.)



1352

The application must be made upon affidavit, stating:

1. The nature of the offense charged;

2. The state of the proceedings in the action, and that an issue of fact has been joined therein;

3. The name of the witness, and that his testimony is material to the defense of the action;

4. That the witness resides out of the State.

(Enacted 1872.)



1353

The application may be made to the Court, or a Judge thereof, and must be upon three days notice to the District Attorney.

(Amended by Code Amendments 1880, Ch. 25.)



1354

If the Court to whom the application is made is satisfied of the truth of the facts stated, and that the examination of the witness is necessary to the attainment of justice, an order must be made that a commission be issued to take his testimony; and the Court may insert in the order a direction that the trial be stayed for a specified time, reasonably sufficient for the execution and return of the commission.

(Amended by Code Amendments 1880, Ch. 47.)



1355

When the commission is ordered, the defendant must serve upon the District Attorney, without delay, a copy of the interrogatories to be annexed thereto, with two days notice of the time at which they will be presented to the Court or Judge. The District Attorney may in like manner serve upon the defendant or his counsel cross-interrogatories, to be annexed to the commission, with the like notice. In the interrogatories either party may insert any questions pertinent to the issue. When the interrogatories and cross-interrogatories are presented to the Court or Judge, according to the notice given, the Court or Judge must modify the questions so as to conform them to the rules of evidence, and must indorse upon them his allowance and annex them to the commission.

(Enacted 1872.)



1356

Unless the parties otherwise consent, by an indorsement upon the commission, the Court or Judge must indorse thereon a direction as to the manner in which it must be returned, and may, in his discretion, direct that it be returned by mail or otherwise, addressed to the Clerk of the Court in which the action is pending, designating his name and the place where his office is kept.

(Enacted 1872.)



1357

The commissioner, unless otherwise specially directed, may execute the commission in the following order:

(a) He or she shall publicly administer an oath to the witness that his or her answers given to the interrogatories shall be the truth, the whole truth, and nothing but the truth.

(b) He or she shall cause the examination of the witness to be reduced to writing and subscribed by the witness.

(c) He or she shall write the answers of the witness as near as possible in the language in which he or she gives them, and read to the witness each answer as it is taken down, and correct or add to it until it conforms to what he or she declares is the truth.

(d) If the witness declines to answer a question, that fact, with the reason assigned by him or her for declining, shall be stated.

(e) If any papers or documents are produced before him or her and proved by the witness, they, or copies of them, shall be annexed to the deposition subscribed by the witness and certified by the commissioner.

(f) The commissioner shall subscribe his or her name to each sheet of the deposition, and annex the deposition, with the papers and documents proved by the witness, or copies thereof, to the commission, and shall close it up under seal, and address it as directed by the indorsement thereon.

(g) If there is a direction on the commission to return it by mail, the commissioner shall immediately deposit it in the nearest post office. If any other direction is made by the written consent of the parties, or by the court or judge, on the commission, as to its return, the commissioner shall comply with the direction.

A copy of this section shall be annexed to the commission.

(Amended by Stats. 1989, Ch. 1360, Sec. 115.)



1358

If the commission and return be delivered by the Commissioner to an agent, he must deliver the same to the Clerk to whom it is directed, or to the Judge of the Court in which the action is pending, by whom it may be received and opened, upon the agent making affidavit that he received it from the hands of the Commissioner, and that it has not been opened or altered since he received it.

(Amended by Code Amendments 1880, Ch. 47.)



1359

If the agent is dead, or from sickness or other casualty unable personally to deliver the commission and return, as prescribed in the last section, it may be received by the Clerk or Judge from any other person, upon his making an affidavit that he received it from the agent; that the agent is dead, or from sickness or other casualty unable to deliver it; that it has not been opened or altered since the person making the affidavit received it; and that he believes it has not been opened or altered since it came from the hands of the Commissioner.

(Enacted 1872.)



1360

The clerk or judge receiving and opening the commission and return shall immediately file it, with the affidavit mentioned in Sections 1358 and 1359, in the office of the clerk of the court in which the indictment is pending. If the commission and return is transmitted by mail, the clerk to whom it is addressed shall receive it from the post office, and open and file it in his or her office, where it must remain, unless otherwise directed by the court or judge.

(Amended by Stats. 1987, Ch. 828, Sec. 89.)



1361

The commission and return must at all times be open to the inspection of the parties, who must be furnished by the Clerk with copies of the same or of any part thereof, on payment of his fees.

(Enacted 1872.)



1362

The depositions taken under the commission may be read in evidence by either party on the trial if the court finds that the witness is unavailable as a witness within the meaning of Section 240 of the Evidence Code. The same objections may be taken to a question in the interrogatories or to an answer in the deposition as if the witness had been examined orally in court.

(Amended by Stats. 1965, Ch. 299.)






CHAPTER 6. Inquiry into the Competence of the Defendant Before Trial or After Conviction

1367

(a) A person cannot be tried or adjudged to punishment while that person is mentally incompetent. A defendant is mentally incompetent for purposes of this chapter if, as a result of mental disorder or developmental disability, the defendant is unable to understand the nature of the criminal proceedings or to assist counsel in the conduct of a defense in a rational manner.

(b) Section 1370 shall apply to a person who is charged with a felony and is incompetent as a result of a mental disorder. Sections 1367.1 and 1370.01 shall apply to a person who is charged with a misdemeanor or misdemeanors only, and the judge finds reason to believe that the defendant is mentally disordered, and may, as a result of the mental disorder, be incompetent to stand trial. Section 1370.1 shall apply to a person who is incompetent as a result of a developmental disability and shall apply to a person who is incompetent as a result of a mental disorder, but is also developmentally disabled.

(Amended by Stats. 1992, Ch. 722, Sec. 10. Effective September 15, 1992.)



1367.1

(a) During the pendency of an action and prior to judgment in a case when the defendant has been charged with a misdemeanor or misdemeanors only, if the defendant s behavior or other evidence leads the judge to conclude that there is reason to believe that the defendant is mentally disordered and as a result may be incompetent to stand trial, the judge shall state this conclusion and his or her reasons in the record. The judge shall inquire of the attorney for the defendant whether, in the opinion of the attorney, the defendant is mentally disordered. If the defendant is not represented by counsel, the court shall appoint counsel. At the request of the defendant or his or her counsel or upon its own motion, the court shall recess the proceedings for as long as may be reasonably necessary to permit counsel to confer with the defendant and to form an opinion as to whether the defendant is mentally disordered at that time.

(b) If counsel informs the court that he or she believes the defendant is or may be mentally disordered, the court shall order that the defendant be referred for evaluation and treatment in accordance with Section 4011.6. If counsel informs the court that he or she believes the defendant is not mentally disordered, the court may nevertheless order that the defendant be referred for evaluation and treatment in accordance with Section 4011.6. The judge may order the facility providing evaluation and treatment to provide the court a copy of the discharge summary at the conclusion of evaluation and treatment.

(c) Except as provided in Section 1368.1, when an order for evaluation and treatment in accordance with Section 4011.6 has been issued, all proceedings in the criminal prosecution shall be suspended until the evaluation and treatment has been concluded.

If a jury has been impaneled and sworn to try the defendant, the jury may be discharged if it appears to the court that undue hardship to the jurors would result if the jury is retained on call.

(d) When evaluation and treatment ordered pursuant to this section has concluded, the defendant shall be returned to court. If it appears to the judge that the defendant is competent to stand trial, the criminal process shall resume, the trial on the offense or offenses charged shall proceed, and judgment may be pronounced. If the judge has reason to believe that the defendant may be incompetent to stand trial despite the treatment ordered pursuant to this section, the judge may order that the question of the defendant s mental competence to stand trial is to be determined in a hearing held pursuant to Sections 1368.1 and 1369. If the defendant is found mentally incompetent, then the provision of Section 1370.01 shall apply.

(Added by Stats. 1992, Ch. 722, Sec. 11. Effective September 15, 1992.)



1368

(a) If, during the pendency of an action and prior to judgment, a doubt arises in the mind of the judge as to the mental competence of the defendant, he or she shall state that doubt in the record and inquire of the attorney for the defendant whether, in the opinion of the attorney, the defendant is mentally competent. If the defendant is not represented by counsel, the court shall appoint counsel. At the request of the defendant or his or her counsel or upon its own motion, the court shall recess the proceedings for as long as may be reasonably necessary to permit counsel to confer with the defendant and to form an opinion as to the mental competence of the defendant at that point in time.

(b) If counsel informs the court that he or she believes the defendant is or may be mentally incompetent, the court shall order that the question of the defendant s mental competence is to be determined in a hearing which is held pursuant to Sections 1368.1 and 1369. If counsel informs the court that he or she believes the defendant is mentally competent, the court may nevertheless order a hearing. Any hearing shall be held in the superior court.

(c) Except as provided in Section 1368.1, when an order for a hearing into the present mental competence of the defendant has been issued, all proceedings in the criminal prosecution shall be suspended until the question of the present mental competence of the defendant has been determined.

If a jury has been impaneled and sworn to try the defendant, the jury shall be discharged only if it appears to the court that undue hardship to the jurors would result if the jury is retained on call.

If the defendant is declared mentally incompetent, the jury shall be discharged.

(Amended by Stats. 1998, Ch. 932, Sec. 40. Effective January 1, 1999.)



1368.1

(a) If the action is on a complaint charging a felony, proceedings to determine mental competence shall be held prior to the filing of an information unless the counsel for the defendant requests a preliminary examination under the provisions of Section 859b. At such preliminary examination, counsel for the defendant may (1) demur, (2) move to dismiss the complaint on the ground that there is not reasonable cause to believe that a felony has been committed and that the defendant is guilty thereof, or (3) make a motion under Section 1538.5.

(b) If the action is on a complaint charging a misdemeanor, counsel for the defendant may (1) demur, (2) move to dismiss the complaint on the ground that there is not reasonable cause to believe that a public offense has been committed and that the defendant is guilty thereof, or (3) make a motion under Section 1538.5.

(c) In ruling upon any demurrer or motion described in subdivision (a) or (b), the court may hear any matter which is capable of fair determination without the personal participation of the defendant.

(d) A demurrer or motion described in subdivision (a) or (b) shall be made in the court having jurisdiction over the complaint. The defendant shall not be certified until the demurrer or motion has been decided.

(Amended by Stats. 1998, Ch. 931, Sec. 404. Effective September 28, 1998.)



1369

A trial by court or jury of the question of mental competence shall proceed in the following order:

(a) The court shall appoint a psychiatrist or licensed psychologist, and any other expert the court may deem appropriate, to examine the defendant. In any case where the defendant or the defendant s counsel informs the court that the defendant is not seeking a finding of mental incompetence, the court shall appoint two psychiatrists, licensed psychologists, or a combination thereof. One of the psychiatrists or licensed psychologists may be named by the defense and one may be named by the prosecution. The examining psychiatrists or licensed psychologists shall evaluate the nature of the defendant s mental disorder, if any, the defendant s ability or inability to understand the nature of the criminal proceedings or assist counsel in the conduct of a defense in a rational manner as a result of a mental disorder and, if within the scope of their licenses and appropriate to their opinions, whether or not treatment with antipsychotic medication is medically appropriate for the defendant and whether antipsychotic medication is likely to restore the defendant to mental competence. If an examining psychologist is of the opinion that antipsychotic medication may be medically appropriate for the defendant and that the defendant should be evaluated by a psychiatrist to determine if antipsychotic medication is medically appropriate, the psychologist shall inform the court of this opinion and his or her recommendation as to whether a psychiatrist should examine the defendant. The examining psychiatrists or licensed psychologists shall also address the issues of whether the defendant has capacity to make decisions regarding antipsychotic medication and whether the defendant is a danger to self or others. If the defendant is examined by a psychiatrist and the psychiatrist forms an opinion as to whether or not treatment with antipsychotic medication is medically appropriate, the psychiatrist shall inform the court of his or her opinions as to the likely or potential side effects of the medication, the expected efficacy of the medication, possible alternative treatments, and whether it is medically appropriate to administer antipsychotic medication in the county jail. If it is suspected the defendant is developmentally disabled, the court shall appoint the director of the regional center for the developmentally disabled established under Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code, or the designee of the director, to examine the defendant. The court may order the developmentally disabled defendant to be confined for examination in a residential facility or state hospital.

The regional center director shall recommend to the court a suitable residential facility or state hospital. Prior to issuing an order pursuant to this section, the court shall consider the recommendation of the regional center director. While the person is confined pursuant to order of the court under this section, he or she shall be provided with necessary care and treatment.

(b) (1) The counsel for the defendant shall offer evidence in support of the allegation of mental incompetence.

(2) If the defense declines to offer any evidence in support of the allegation of mental incompetence, the prosecution may do so.

(c) The prosecution shall present its case regarding the issue of the defendant s present mental competence.

(d) Each party may offer rebutting testimony, unless the court, for good reason in furtherance of justice, also permits other evidence in support of the original contention.

(e) When the evidence is concluded, unless the case is submitted without final argument, the prosecution shall make its final argument and the defense shall conclude with its final argument to the court or jury.

(f) In a jury trial, the court shall charge the jury, instructing them on all matters of law necessary for the rendering of a verdict. It shall be presumed that the defendant is mentally competent unless it is proved by a preponderance of the evidence that the defendant is mentally incompetent. The verdict of the jury shall be unanimous.

(Amended by Stats. 2007, Ch. 556, Sec. 2. Effective January 1, 2008.)



1369.1

(a) As used in this chapter, treatment facility includes a county jail. Upon the concurrence of the county board of supervisors, the county mental health director, and the county sheriff, the jail may be designated to provide medically approved medication to defendants found to be mentally incompetent and unable to provide informed consent due to a mental disorder, pursuant to this chapter. In the case of Madera, Napa, and Santa Clara Counties, the concurrence shall be with the board of supervisors, the county mental health director, and the county sheriff or the chief of corrections. The provisions of Sections 1370 and 1370.01 shall apply to antipsychotic medications provided in a county jail, provided, however, that the maximum period of time a defendant may be treated in a treatment facility pursuant to this section shall not exceed six months.

(b) This section does not abrogate or limit any provision of law enacted to ensure the due process rights set forth in Sell v. United States (2003) 539 U.S. 166.

(c) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2012, Ch. 24, Sec. 25. Effective June 27, 2012. Repealed as of January 1, 2016, by its own provisions.)



1370

(a) (1) (A) If the defendant is found mentally competent, the criminal process shall resume, the trial on the offense charged shall proceed, and judgment may be pronounced.

(B) If the defendant is found mentally incompetent, the trial or judgment shall be suspended until the person becomes mentally competent.

(i) In the meantime, the court shall order that the mentally incompetent defendant be delivered by the sheriff to a state hospital for the care and treatment of the mentally disordered, as directed by the State Department of State Hospitals, or to any other available public or private treatment facility, including a local county jail treatment facility or the community-based residential treatment system established pursuant to Article 1 (commencing with Section 5670) of Chapter 2.5 of Part 2 of Division 5 of the Welfare and Institutions Code if the facility has a secured perimeter or a locked and controlled treatment facility, approved by the community program director that will promote the defendant s speedy restoration to mental competence, or placed on outpatient status as specified in Section 1600.

(ii) However, if the action against the defendant who has been found mentally incompetent is on a complaint charging a felony offense specified in Section 290, the prosecutor shall determine whether the defendant previously has been found mentally incompetent to stand trial pursuant to this chapter on a charge of a Section 290 offense, or whether the defendant is currently the subject of a pending Section 1368 proceeding arising out of a charge of a Section 290 offense. If either determination is made, the prosecutor shall so notify the court and defendant in writing. After this notification, and opportunity for hearing, the court shall order that the defendant be delivered by the sheriff to a state hospital, as directed by the State Department of State Hospitals, or other secure treatment facility for the care and treatment of the mentally disordered unless the court makes specific findings on the record that an alternative placement would provide more appropriate treatment for the defendant and would not pose a danger to the health and safety of others.

(iii) If the action against the defendant who has been found mentally incompetent is on a complaint charging a felony offense specified in Section 290 and the defendant has been denied bail pursuant to subdivision (b) of Section 12 of Article I of the California Constitution because the court has found, based upon clear and convincing evidence, a substantial likelihood that the person s release would result in great bodily harm to others, the court shall order that the defendant be delivered by the sheriff to a state hospital for the care and treatment of the mentally disordered, as directed by the State Department of State Hospitals, unless the court makes specific findings on the record that an alternative placement would provide more appropriate treatment for the defendant and would not pose a danger to the health and safety of others.

(iv) The clerk of the court shall notify the Department of Justice in writing of any finding of mental incompetence with respect to a defendant who is subject to clause (ii) or (iii) for inclusion in his or her state summary criminal history information.

(C) Upon the filing of a certificate of restoration to competence, the court shall order that the defendant be returned to court in accordance with Section 1372. The court shall transmit a copy of its order to the community program director or a designee.

(D) A defendant charged with a violent felony may not be delivered to a state hospital or treatment facility pursuant to this subdivision unless the state hospital or treatment facility has a secured perimeter or a locked and controlled treatment facility, and the judge determines that the public safety will be protected.

(E) For purposes of this paragraph, violent felony means an offense specified in subdivision (c) of Section 667.5.

(F) A defendant charged with a violent felony may be placed on outpatient status, as specified in Section 1600, only if the court finds that the placement will not pose a danger to the health or safety of others. If the court places a defendant charged with a violent felony on outpatient status, as specified in Section 1600, the court must serve copies of the placement order on defense counsel, the sheriff in the county where the defendant will be placed and the district attorney for the county in which the violent felony charges are pending against the defendant.

(2) Prior to making the order directing that the defendant be committed to the State Department of State Hospitals or other treatment facility or placed on outpatient status, the court shall proceed as follows:

(A) The court shall order the community program director or a designee to evaluate the defendant and to submit to the court within 15 judicial days of the order a written recommendation as to whether the defendant should be required to undergo outpatient treatment, or committed to the State Department of State Hospitals or to any other treatment facility. No person shall be admitted to a state hospital or other treatment facility or placed on outpatient status under this section without having been evaluated by the community program director or a designee. The community program director or designee shall evaluate the appropriate placement for the defendant between the State Department of State Hospitals, a local county jail treatment facility, or the community-based residential treatment system based upon guidelines provided by the State Department of State Hospitals. If a local county jail treatment facility is selected, the State Department of State Hospitals shall provide treatment at the county jail treatment facility and reimburse the county jail treatment facility for the reasonable costs of the bed during the treatment. If the community-based residential treatment system is selected, the State Department of State Hospitals shall provide reimbursement to the community-based residential treatment system for the cost of treatment as negotiated with the State Department of State Hospitals. The six-month limitation in Section 1369.1 shall not apply to individuals deemed incompetent to stand trial who are being treated to restore competency within a county jail treatment facility pursuant to this section.

(B) The court shall hear and determine whether the defendant lacks capacity to make decisions regarding the administration of antipsychotic medication, and shall proceed as follows:

(i) The court shall hear and determine whether any of the following is true:

(I) The defendant lacks capacity to make decisions regarding antipsychotic medication, the defendant s mental disorder requires medical treatment with antipsychotic medication, and, if the defendant s mental disorder is not treated with antipsychotic medication, it is probable that serious harm to the physical or mental health of the patient will result. Probability of serious harm to the physical or mental health of the defendant requires evidence that the defendant is presently suffering adverse effects to his or her physical or mental health, or the defendant has previously suffered these effects as a result of a mental disorder and his or her condition is substantially deteriorating. The fact that a defendant has a diagnosis of a mental disorder does not alone establish probability of serious harm to the physical or mental health of the defendant.

(II) The defendant is a danger to others, in that the defendant has inflicted, attempted to inflict, or made a serious threat of inflicting substantial physical harm on another while in custody, or the defendant had inflicted, attempted to inflict, or made a serious threat of inflicting substantial physical harm on another that resulted in his or her being taken into custody, and the defendant presents, as a result of mental disorder or mental defect, a demonstrated danger of inflicting substantial physical harm on others. Demonstrated danger may be based on an assessment of the defendant s present mental condition, including a consideration of past behavior of the defendant within six years prior to the time the defendant last attempted to inflict, inflicted, or threatened to inflict substantial physical harm on another, and other relevant evidence.

(III) The people have charged the defendant with a serious crime against the person or property, involuntary administration of antipsychotic medication is substantially likely to render the defendant competent to stand trial, the medication is unlikely to have side effects that interfere with the defendant s ability to understand the nature of the criminal proceedings or to assist counsel in the conduct of a defense in a reasonable manner, less intrusive treatments are unlikely to have substantially the same results, and antipsychotic medication is in the patient s best medical interest in light of his or her medical condition.

(ii) If the court finds any of the conditions described in clause (i) to be true, the court shall issue an order authorizing the treatment facility to involuntarily administer antipsychotic medication to the defendant when and as prescribed by the defendant s treating psychiatrist. The court shall not order involuntary administration of psychotropic medication under subclause (III) of clause (i) unless the court has first found that the defendant does not meet the criteria for involuntary administration of psychotropic medication under subclause (I) of clause (i) and does not meet the criteria under subclause (II) of clause (i).

(iii) In all cases, the treating hospital, facility, or program may administer medically appropriate antipsychotic medication prescribed by a psychiatrist in an emergency as described in subdivision (m) of Section 5008 of the Welfare and Institutions Code.

(iv) If the court has determined that the defendant has the capacity to make decisions regarding antipsychotic medication, and if the defendant, with advice of his or her counsel, consents, the court order of commitment shall include confirmation that antipsychotic medication may be given to the defendant as prescribed by a treating psychiatrist pursuant to the defendant s consent. The commitment order shall also indicate that, if the defendant withdraws consent for antipsychotic medication, after the treating psychiatrist complies with the provisions of subparagraph (C), the defendant shall be returned to court for a hearing in accordance with subparagraphs (C) and (D) regarding whether antipsychotic medication shall be administered involuntarily.

(v) If the court has determined that the defendant has the capacity to make decisions regarding antipsychotic medication and if the defendant, with advice from his or her counsel, does not consent, the court order for commitment shall indicate that, after the treating psychiatrist complies with the provisions of subparagraph (C), the defendant shall be returned to court for a hearing in accordance with subparagraphs (C) and (D) regarding whether antipsychotic medication shall be administered involuntarily.

(vi) Any report made pursuant to paragraph (1) of subdivision (b) shall include a description of any antipsychotic medication administered to the defendant and its effects and side effects, including effects on the defendant s appearance or behavior that would affect the defendant s ability to understand the nature of the criminal proceedings or to assist counsel in the conduct of a defense in a reasonable manner. During the time the defendant is confined in a state hospital or other treatment facility or placed on outpatient status, either the defendant or the people may request that the court review any order made pursuant to this subdivision. The defendant, to the same extent enjoyed by other patients in the state hospital or other treatment facility, shall have the right to contact the patients rights advocate regarding his or her rights under this section.

(C) If the defendant consented to antipsychotic medication as described in clause (iv) of subparagraph (B), but subsequently withdraws his or her consent, or, if involuntary antipsychotic medication was not ordered pursuant to clause (v) of subparagraph (B), and the treating psychiatrist determines that antipsychotic medication has become medically necessary and appropriate, the treating psychiatrist shall make efforts to obtain informed consent from the defendant for antipsychotic medication. If informed consent is not obtained from the defendant, and the treating psychiatrist is of the opinion that the defendant lacks capacity to make decisions regarding antipsychotic medication based on the conditions described in subclause (I) or (II) of clause (i) of subparagraph (B), the treating psychiatrist shall certify whether the lack of capacity and any applicable conditions described above exist. That certification shall contain an assessment of the current mental status of the defendant and the opinion of the treating psychiatrist that involuntary antipsychotic medication has become medically necessary and appropriate.

(D) (i) If the treating psychiatrist certifies that antipsychotic medication has become medically necessary and appropriate pursuant to subparagraph (C), antipsychotic medication may be administered to the defendant for not more than 21 days, provided, however, that, within 72 hours of the certification, the defendant is provided a medication review hearing before an administrative law judge to be conducted at the facility where the defendant is receiving treatment. The treating psychiatrist shall present the case for the certification for involuntary treatment and the defendant shall be represented by an attorney or a patients rights advocate. The attorney or patients rights advocate shall be appointed to meet with the defendant no later than one day prior to the medication review hearing to review the defendant s rights at the medication review hearing, discuss the process, answer questions or concerns regarding involuntary medication or the hearing, assist the defendant in preparing for the hearing and advocating for his or her interests at the hearing, review the panel s final determination following the hearing, advise the defendant of his or her right to judicial review of the panel s decision, and provide the defendant with referral information for legal advice on the subject. The defendant shall also have the following rights with respect to the medication review hearing:

(I) To being given timely access to the defendant s records.

(II) To be present at the hearing, unless the defendant waives that right.

(III) To present evidence at the hearing.

(IV) To question persons presenting evidence supporting involuntary medication.

(V) To make reasonable requests for attendance of witnesses on the defendant s behalf.

(VI) To a hearing conducted in an impartial and informal manner.

(ii) If the administrative law judge determines that the defendant either meets the criteria specified in subclause (I) of clause (i) of subparagraph (B), or meets the criteria specified in subclause (II) of clause (i) of subparagraph (B), then antipsychotic medication may continue to be administered to the defendant for the 21-day certification period. Concurrently with the treating psychiatrist s certification, the treating psychiatrist shall file a copy of the certification and a petition with the court for issuance of an order to administer antipsychotic medication beyond the 21-day certification period. For purposes of this subparagraph, the treating psychiatrist shall not be required to pay or deposit any fee for the filing of the petition or other document or paper related to the petition.

(iii) If the administrative law judge disagrees with the certification, medication may not be administered involuntarily until the court determines that antipsychotic medication should be administered pursuant to this section.

(iv) The court shall provide notice to the prosecuting attorney and to the attorney representing the defendant, and shall hold a hearing, no later than 18 days from the date of the certification, to determine whether antipsychotic medication should be ordered beyond the certification period.

(v) If, as a result of the hearing, the court determines that antipsychotic medication should be administered beyond the certification period, the court shall issue an order authorizing the administration of that medication.

(vi) The court shall render its decision on the petition and issue its order no later than three calendar days after the hearing and, in any event, no later than the expiration of the 21-day certification period.

(3) When the court orders that the defendant be committed to the State Department of State Hospitals or other public or private treatment facility, the court shall provide copies of the following documents prior to the admission of the defendant to the State Department of State Hospitals or other treatment facility where the defendant is to be committed:

(A) The commitment order, including a specification of the charges.

(B) A computation or statement setting forth the maximum term of commitment in accordance with subdivision (c).

(C) A computation or statement setting forth the amount of credit for time served, if any, to be deducted from the maximum term of commitment.

(D) State summary criminal history information.

(E) Any arrest reports prepared by the police department or other law enforcement agency.

(F) Any court-ordered psychiatric examination or evaluation reports.

(G) The community program director s placement recommendation report.

(H) Records of any finding of mental incompetence pursuant to this chapter arising out of a complaint charging a felony offense specified in Section 290 or any pending Section 1368 proceeding arising out of a charge of a Section 290 offense.

(I) Any medical records.

(4) When the defendant is committed to a treatment facility pursuant to clause (i) of subparagraph (B) of paragraph (1) or the court makes the findings specified in clause (ii) or (iii) of subparagraph (B) of paragraph (1) to assign the defendant to a treatment facility other than a state hospital or other secure treatment facility, the court shall order that notice be given to the appropriate law enforcement agency or agencies having local jurisdiction at the site of the placement facility of any finding of mental incompetence pursuant to this chapter arising out of a charge of a Section 290 offense.

(5) When directing that the defendant be confined in a state hospital pursuant to this subdivision, the court shall commit the patient to the State Department of State Hospitals.

(6) (A) If the defendant is committed or transferred to the State Department of State Hospitals pursuant to this section, the court may, upon receiving the written recommendation of the medical director of the state hospital and the community program director that the defendant be transferred to a public or private treatment facility approved by the community program director, order the defendant transferred to that facility. If the defendant is committed or transferred to a public or private treatment facility approved by the community program director, the court may, upon receiving the written recommendation of the community program director, transfer the defendant to the State Department of State Hospitals or to another public or private treatment facility approved by the community program director. In the event of dismissal of the criminal charges before the defendant recovers competence, the person shall be subject to the applicable provisions of the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code). If either the defendant or the prosecutor chooses to contest either kind of order of transfer, a petition may be filed in the court for a hearing, which shall be held if the court determines that sufficient grounds exist. At the hearing, the prosecuting attorney or the defendant may present evidence bearing on the order of transfer. The court shall use the same standards as are used in conducting probation revocation hearings pursuant to Section 1203.2.

Prior to making an order for transfer under this section, the court shall notify the defendant, the attorney of record for the defendant, the prosecuting attorney, and the community program director or a designee.

(B) If the defendant is initially committed to the State Department of State Hospitals or secure treatment facility pursuant to clause (ii) or (iii) of subparagraph (B) of paragraph (1) and is subsequently transferred to any other facility, copies of the documents specified in paragraph (3) shall be taken with the defendant to each subsequent facility to which the defendant is transferred. The transferring facility shall also notify the appropriate law enforcement agency or agencies having local jurisdiction at the site of the new facility that the defendant is a person subject to clause (ii) or (iii) of subparagraph (B) of paragraph (1).

(7) An order by the court authorizing involuntary medication of the defendant shall be valid for no more than one year. The court shall review the order six months after the order was made to determine if the grounds for the authorization remain. In the review, the court shall consider the reports of the treating psychiatrist or psychiatrists and the defendant s patients rights advocate or attorney. The court may require testimony from the treating psychiatrist or psychiatrists and the patients rights advocate or attorney, if necessary. The court may continue the order authorizing involuntary medication for up to another six months, or vacate the order, or make any other appropriate order.

(b) (1) Within 90 days of a commitment made pursuant to subdivision (a), the medical director of the state hospital or other treatment facility to which the defendant is confined shall make a written report to the court and the community program director for the county or region of commitment, or a designee, concerning the defendant s progress toward recovery of mental competence. If the defendant is on outpatient status, the outpatient treatment staff shall make a written report to the community program director concerning the defendant s progress toward recovery of mental competence. Within 90 days of placement on outpatient status, the community program director shall report to the court on this matter. If the defendant has not recovered mental competence, but the report discloses a substantial likelihood that the defendant will regain mental competence in the foreseeable future, the defendant shall remain in the state hospital or other treatment facility or on outpatient status. Thereafter, at six-month intervals or until the defendant becomes mentally competent, if the defendant is confined in a treatment facility, the medical director of the hospital or person in charge of the facility shall report in writing to the court and the community program director or a designee regarding the defendant s progress toward recovery of mental competence. If the defendant is on outpatient status, after the initial 90-day report, the outpatient treatment staff shall report to the community program director on the defendant s progress toward recovery, and the community program director shall report to the court on this matter at six-month intervals. A copy of these reports shall be provided to the prosecutor and defense counsel by the court. If the report indicates that there is no substantial likelihood that the defendant will regain mental competence in the foreseeable future, the committing court shall order the defendant to be returned to the court for proceedings pursuant to paragraph (2) of subdivision (c). The court shall transmit a copy of its order to the community program director or a designee.

(2) If the court has issued an order authorizing the treating facility to involuntarily administer antipsychotic medication to the defendant, the reports made at six-month intervals concerning the defendant s progress toward regaining competency shall also consider the issue of involuntary medication. Each report shall include, but is not limited to, all the following:

(A) Whether or not the defendant has the capacity to make decisions concerning antipsychotic medication.

(B) If the defendant lacks capacity to make decisions concerning antipsychotic medication, whether the defendant risks serious harm to his or her physical or mental health if not treated with antipsychotic medication.

(C) Whether or not the defendant presents a danger to others if he or she is not treated with antipsychotic medication.

(D) Whether the defendant has a mental illness for which medications are the only effective treatment.

(E) Whether there are any side effects from the medication currently being experienced by the defendant that would interfere with the defendant s ability to collaborate with counsel.

(F) Whether there are any effective alternatives to medication.

(G) How quickly the medication is likely to bring the defendant to competency.

(H) Whether the treatment plan includes methods other than medication to restore the defendant to competency.

(I) A statement, if applicable, that no medication is likely to restore the defendant to competency.

(3) After reviewing the reports, the court shall determine whether or not grounds for the order authorizing involuntary administration of antipsychotic medication still exist and shall do one of the following:

(A) If the original grounds for involuntary medication still exist, the order authorizing the treating facility to involuntarily administer antipsychotic medication to the defendant shall remain in effect.

(B) If the original grounds for involuntary medication no longer exist, and there is no other basis for involuntary administration of antipsychotic medication, the order for the involuntary administration of antipsychotic medication shall be vacated.

(C) If the original grounds for involuntary medication no longer exist, and the report states that there is another basis for involuntary administration of antipsychotic medication, the court shall set a hearing within 21 days to determine whether the order for the involuntary administration of antipsychotic medication shall be vacated or whether a new order for the involuntary administration of antipsychotic medication shall be issued. The hearing shall proceed as set forth in subparagraph (B) of paragraph (2) of subdivision (a).

(4) Any defendant who has been committed or has been on outpatient status for 18 months and is still hospitalized or on outpatient status shall be returned to the committing court where a hearing shall be held pursuant to the procedures set forth in Section 1369. The court shall transmit a copy of its order to the community program director or a designee.

(5) If it is determined by the court that no treatment for the defendant s mental impairment is being conducted, the defendant shall be returned to the committing court. The court shall transmit a copy of its order to the community program director or a designee.

(6) At each review by the court specified in this subdivision, the court shall determine if the security level of housing and treatment is appropriate and may make an order in accordance with its determination. If the court determines that the defendant shall continue to be treated in the state hospital or on an outpatient basis, the court shall determine issues concerning administration of antipsychotic medication, as set forth in subparagraph (B) of paragraph (2) of subdivision (a).

(c) (1) At the end of three years from the date of commitment or a period of commitment equal to the maximum term of imprisonment provided by law for the most serious offense charged in the information, indictment, or misdemeanor complaint, whichever is shorter, a defendant who has not recovered mental competence shall be returned to the committing court. The court shall notify the community program director or a designee of the return and of any resulting court orders.

(2) Whenever any defendant is returned to the court pursuant to paragraph (1) or (4) of subdivision (b) or paragraph (1) of this subdivision and it appears to the court that the defendant is gravely disabled, as defined in subparagraph (B) of paragraph (1) of subdivision (h) of Section 5008 of the Welfare and Institutions Code, the court shall order the conservatorship investigator of the county of commitment of the defendant to initiate conservatorship proceedings for the defendant pursuant to Chapter 3 (commencing with Section 5350) of Part 1 of Division 5 of the Welfare and Institutions Code. Any hearings required in the conservatorship proceedings shall be held in the superior court in the county that ordered the commitment. The court shall transmit a copy of the order directing initiation of conservatorship proceedings to the community program director or a designee, the sheriff and the district attorney of the county in which criminal charges are pending, and the defendant s counsel of record. The court shall notify the community program director or a designee, the sheriff and district attorney of the county in which criminal charges are pending, and the defendant s counsel of record of the outcome of the conservatorship proceedings.

(3) If a change in placement is proposed for a defendant who is committed pursuant to subparagraph (B) of paragraph (1) of subdivision (h) of Section 5008 of the Welfare and Institutions Code, the court shall provide notice and an opportunity to be heard with respect to the proposed placement of the defendant to the sheriff and the district attorney of the county in which criminal charges are pending.

(4) If the defendant is confined in a treatment facility, a copy of any report to the committing court regarding the defendant s progress toward recovery of mental competence shall be provided by the committing court to the prosecutor and to the defense counsel.

(d) The criminal action remains subject to dismissal pursuant to Section 1385. If the criminal action is dismissed, the court shall transmit a copy of the order of dismissal to the community program director or a designee.

(e) If the criminal charge against the defendant is dismissed, the defendant shall be released from any commitment ordered under this section, but without prejudice to the initiation of any proceedings that may be appropriate under the Lanterman-Petris-Short Act, Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code.

(f) As used in this chapter, community program director means the person, agency, or entity designated by the State Department of State Hospitals pursuant to Section 1605 of this code and Section 4360 of the Welfare and Institutions Code.

(g) For the purpose of this section, secure treatment facility shall not include, except for state mental hospitals, state developmental centers, and correctional treatment facilities, any facility licensed pursuant to Chapter 2 (commencing with Section 1250) of, Chapter 3 (commencing with Section 1500) of, or Chapter 3.2 (commencing with Section 1569) of, Division 2 of the Health and Safety Code, or any community board and care facility.

(h) Nothing in this section shall preclude a defendant from filing a petition for habeas corpus to challenge the continuing validity of an order authorizing a treatment facility or outpatient program to involuntarily administer antipsychotic medication to a person being treated as incompetent to stand trial.

(Amended by Stats. 2014, Ch. 26, Sec. 25. Effective June 20, 2014.)



1370.01

(a) (1) If the defendant is found mentally competent, the criminal process shall resume, the trial on the offense charged shall proceed, and judgment may be pronounced. If the defendant is found mentally incompetent, the trial or judgment shall be suspended until the person becomes mentally competent, and the court shall order that (A) in the meantime, the defendant be delivered by the sheriff to an available public or private treatment facility approved by the county mental health director that will promote the defendant s speedy restoration to mental competence, or placed on outpatient status as specified in this section, and (B) upon the filing of a certificate of restoration to competence, the defendant be returned to court in accordance with Section 1372. The court shall transmit a copy of its order to the county mental health director or his or her designee.

(2) Prior to making the order directing that the defendant be confined in a treatment facility or placed on outpatient status, the court shall proceed as follows:

(A) The court shall order the county mental health director or his or her designee to evaluate the defendant and to submit to the court within 15 judicial days of the order a written recommendation as to whether the defendant should be required to undergo outpatient treatment, or committed to a treatment facility. No person shall be admitted to a treatment facility or placed on outpatient status under this section without having been evaluated by the county mental health director or his or her designee. No person shall be admitted to a state hospital under this section unless the county mental health director finds that there is no less restrictive appropriate placement available and the county mental health director has a contract with the State Department of State Hospitals for these placements.

(B) The court shall hear and determine whether the defendant, with advice of his or her counsel, consents to the administration of antipsychotic medication, and shall proceed as follows:

(i) If the defendant, with advice of his or her counsel, consents, the court order of commitment shall include confirmation that antipsychotic medication may be given to the defendant as prescribed by a treating psychiatrist pursuant to the defendant s consent. The commitment order shall also indicate that, if the defendant withdraws consent for antipsychotic medication, after the treating psychiatrist complies with the provisions of subparagraph (C), the defendant shall be returned to court for a hearing in accordance with this subdivision regarding whether antipsychotic medication shall be administered involuntarily.

(ii) If the defendant does not consent to the administration of medication, the court shall hear and determine whether any of the following is true:

(I) The defendant lacks capacity to make decisions regarding antipsychotic medication, the defendant s mental disorder requires medical treatment with antipsychotic medication, and, if the defendant s mental disorder is not treated with antipsychotic medication, it is probable that serious harm to the physical or mental health of the patient will result. Probability of serious harm to the physical or mental health of the defendant requires evidence that the defendant is presently suffering adverse effects to his or her physical or mental health, or the defendant has previously suffered these effects as a result of a mental disorder and his or her condition is substantially deteriorating. The fact that a defendant has a diagnosis of a mental disorder does not alone establish probability of serious harm to the physical or mental health of the defendant.

(II) The defendant is a danger to others, in that the defendant has inflicted, attempted to inflict, or made a serious threat of inflicting substantial physical harm on another while in custody, or the defendant had inflicted, attempted to inflict, or made a serious threat of inflicting substantial physical harm on another that resulted in his or her being taken into custody, and the defendant presents, as a result of mental disorder or mental defect, a demonstrated danger of inflicting substantial physical harm on others. Demonstrated danger may be based on an assessment of the defendant s present mental condition, including a consideration of past behavior of the defendant within six years prior to the time the defendant last attempted to inflict, inflicted, or threatened to inflict substantial physical harm on another, and other relevant evidence.

(III) The people have charged the defendant with a serious crime against the person or property; involuntary administration of antipsychotic medication is substantially likely to render the defendant competent to stand trial; the medication is unlikely to have side effects that interfere with the defendant s ability to understand the nature of the criminal proceedings or to assist counsel in the conduct of a defense in a reasonable manner; less intrusive treatments are unlikely to have substantially the same results; and antipsychotic medication is in the patient s best medical interest in light of his or her medical condition.

(iii) If the court finds any of the conditions described in clause (ii) to be true, the court shall issue an order authorizing the treatment facility to involuntarily administer antipsychotic medication to the defendant when and as prescribed by the defendant s treating psychiatrist. The court shall not order involuntary administration of psychotropic medication under subclause (III) of clause (ii) unless the court has first found that the defendant does not meet the criteria for involuntary administration of psychotropic medication under subclause (I) of clause (ii) and does not meet the criteria under subclause (II) of clause (ii).

(iv) In all cases, the treating hospital, facility, or program may administer medically appropriate antipsychotic medication prescribed by a psychiatrist in an emergency as described in subdivision (m) of Section 5008 of the Welfare and Institutions Code.

(v) Any report made pursuant to subdivision (b) shall include a description of any antipsychotic medication administered to the defendant and its effects and side effects, including effects on the defendant s appearance or behavior that would affect the defendant s ability to understand the nature of the criminal proceedings or to assist counsel in the conduct of a defense in a reasonable manner. During the time the defendant is confined in a state hospital or other treatment facility or placed on outpatient status, either the defendant or the people may request that the court review any order made pursuant to this subdivision. The defendant, to the same extent enjoyed by other patients in the state hospital or other treatment facility, shall have the right to contact the Patients Rights Advocate regarding his or her rights under this section.

(C) If the defendant consented to antipsychotic medication as described in clause (i) of subparagraph (B), but subsequently withdraws his or her consent, or, if involuntary antipsychotic medication was not ordered pursuant to clause (ii) of subparagraph (B), and the treating psychiatrist determines that antipsychotic medication has become medically necessary and appropriate, the treating psychiatrist shall make efforts to obtain informed consent from the defendant for antipsychotic medication. If informed consent is not obtained from the defendant, and the treating psychiatrist is of the opinion that the defendant lacks capacity to make decisions regarding antipsychotic medication as specified in subclause (I) of clause (ii) of subparagraph (B), or that the defendant is a danger to others as specified in subclause (II) of clause (ii) of subparagraph (B), the committing court shall be notified of this, including an assessment of the current mental status of the defendant and the opinion of the treating psychiatrist that involuntary antipsychotic medication has become medically necessary and appropriate. The court shall provide copies of the report to the prosecuting attorney and to the attorney representing the defendant and shall set a hearing to determine whether involuntary antipsychotic medication should be ordered in the manner described in subparagraph (B).

(3) When the court, after considering the placement recommendation of the county mental health director required in paragraph (2), orders that the defendant be confined in a public or private treatment facility, the court shall provide copies of the following documents which shall be taken with the defendant to the treatment facility where the defendant is to be confined:

(A) The commitment order, including a specification of the charges.

(B) A computation or statement setting forth the maximum term of commitment in accordance with subdivision (c).

(C) A computation or statement setting forth the amount of credit for time served, if any, to be deducted from the maximum term of commitment.

(D) State summary criminal history information.

(E) Any arrest reports prepared by the police department or other law enforcement agency.

(F) Any court-ordered psychiatric examination or evaluation reports.

(G) The county mental health director s placement recommendation report.

(4) A person subject to commitment under this section may be placed on outpatient status under the supervision of the county mental health director or his or her designee by order of the court in accordance with the procedures contained in Title 15 (commencing with Section 1600) except that where the term community program director appears the term county mental health director shall be substituted.

(5) If the defendant is committed or transferred to a public or private treatment facility approved by the county mental health director, the court may, upon receiving the written recommendation of the county mental health director, transfer the defendant to another public or private treatment facility approved by the county mental health director. In the event of dismissal of the criminal charges before the defendant recovers competence, the person shall be subject to the applicable provisions of Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code. Where either the defendant or the prosecutor chooses to contest the order of transfer, a petition may be filed in the court for a hearing, which shall be held if the court determines that sufficient grounds exist. At the hearing, the prosecuting attorney or the defendant may present evidence bearing on the order of transfer. The court shall use the same standards as are used in conducting probation revocation hearings pursuant to Section 1203.2.

Prior to making an order for transfer under this section, the court shall notify the defendant, the attorney of record for the defendant, the prosecuting attorney, and the county mental health director or his or her designee.

(b) Within 90 days of a commitment made pursuant to subdivision (a), the medical director of the treatment facility to which the defendant is confined shall make a written report to the court and the county mental health director or his or her designee, concerning the defendant s progress toward recovery of mental competence. Where the defendant is on outpatient status, the outpatient treatment staff shall make a written report to the county mental health director concerning the defendant s progress toward recovery of mental competence. Within 90 days of placement on outpatient status, the county mental health director shall report to the court on this matter. If the defendant has not recovered mental competence, but the report discloses a substantial likelihood that the defendant will regain mental competence in the foreseeable future, the defendant shall remain in the treatment facility or on outpatient status. Thereafter, at six-month intervals or until the defendant becomes mentally competent, where the defendant is confined in a treatment facility, the medical director of the hospital or person in charge of the facility shall report in writing to the court and the county mental health director or a designee regarding the defendant s progress toward recovery of mental competence. Where the defendant is on outpatient status, after the initial 90-day report, the outpatient treatment staff shall report to the county mental health director on the defendant s progress toward recovery, and the county mental health director shall report to the court on this matter at six-month intervals. A copy of these reports shall be provided to the prosecutor and defense counsel by the court. If the report indicates that there is no substantial likelihood that the defendant will regain mental competence in the foreseeable future, the committing court shall order the defendant to be returned to the court for proceedings pursuant to paragraph (2) of subdivision (c). The court shall transmit a copy of its order to the county mental health director or his or her designee.

(c) (1) If, at the end of one year from the date of commitment or a period of commitment equal to the maximum term of imprisonment provided by law for the most serious offense charged in the misdemeanor complaint, whichever is shorter, the defendant has not recovered mental competence, the defendant shall be returned to the committing court. The court shall notify the county mental health director or his or her designee of the return and of any resulting court orders.

(2) Whenever any defendant is returned to the court pursuant to subdivision (b) or paragraph (1) of this subdivision and it appears to the court that the defendant is gravely disabled, as defined in subparagraph (A) of paragraph (1) of subdivision (h) of Section 5008 of the Welfare and Institutions Code, the court shall order the conservatorship investigator of the county of commitment of the defendant to initiate conservatorship proceedings for the defendant pursuant to Chapter 3 (commencing with Section 5350) of Part 1 of Division 5 of the Welfare and Institutions Code. Any hearings required in the conservatorship proceedings shall be held in the superior court in the county that ordered the commitment. The court shall transmit a copy of the order directing initiation of conservatorship proceedings to the county mental health director or his or her designee and shall notify the county mental health director or his or her designee of the outcome of the proceedings.

(d) The criminal action remains subject to dismissal pursuant to Section 1385. If the criminal action is dismissed, the court shall transmit a copy of the order of dismissal to the county mental health director or his or her designee.

(e) If the criminal charge against the defendant is dismissed, the defendant shall be released from any commitment ordered under this section, but without prejudice to the initiation of any proceedings which may be appropriate under Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code.

(Amended by Stats. 2012, Ch. 440, Sec. 35. Effective September 22, 2012.)



1370.1

(a) (1) (A) If the defendant is found mentally competent, the criminal process shall resume, the trial on the offense charged shall proceed, and judgment may be pronounced.

(B) If the defendant is found mentally incompetent and is developmentally disabled, the trial or judgment shall be suspended until the defendant becomes mentally competent.

(i) Except as provided in clause (ii) or (iii), the court shall consider a recommendation for placement, which recommendation shall be made to the court by the director of a regional center or designee. In the meantime, the court shall order that the mentally incompetent defendant be delivered by the sheriff or other person designated by the court to a state hospital or developmental center for the care and treatment of the developmentally disabled or any other available residential facility approved by the director of a regional center for the developmentally disabled established under Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code as will promote the defendant s speedy attainment of mental competence, or be placed on outpatient status pursuant to the provisions of Section 1370.4 and Title 15 (commencing with Section 1600).

(ii) However, if the action against the defendant who has been found mentally incompetent is on a complaint charging a felony offense specified in Section 290, the prosecutor shall determine whether the defendant previously has been found mentally incompetent to stand trial pursuant to this chapter on a charge of a Section 290 offense, or whether the defendant is currently the subject of a pending Section 1368 proceeding arising out of a charge of a Section 290 offense. If either determination is made, the prosecutor shall so notify the court and defendant in writing. After this notification, and opportunity for hearing, the court shall order that the defendant be delivered by the sheriff to a state hospital or other secure treatment facility for the care and treatment of the developmentally disabled unless the court makes specific findings on the record that an alternative placement would provide more appropriate treatment for the defendant and would not pose a danger to the health and safety of others.

(iii) If the action against the defendant who has been found mentally incompetent is on a complaint charging a felony offense specified in Section 290 and the defendant has been denied bail pursuant to subdivision (b) of Section 12 of Article I of the California Constitution because the court has found, based upon clear and convincing evidence, a substantial likelihood that the person s release would result in great bodily harm to others, the court shall order that the defendant be delivered by the sheriff to a state hospital for the care and treatment of the developmentally disabled unless the court makes specific findings on the record that an alternative placement would provide more appropriate treatment for the defendant and would not pose a danger to the health and safety of others.

(iv) The clerk of the court shall notify the Department of Justice in writing of any finding of mental incompetence with respect to a defendant who is subject to clause (ii) or (iii) for inclusion in his or her state summary criminal history information.

(C) Upon becoming competent, the court shall order that the defendant be returned to the committing court pursuant to the procedures set forth in paragraph (2) of subdivision (a) of Section 1372 or by another person designated by the court. The court shall further determine conditions under which the person may be absent from the placement for medical treatment, social visits, and other similar activities. Required levels of supervision and security for these activities shall be specified.

(D) The court shall transmit a copy of its order to the regional center director or designee and to the Director of Developmental Services.

(E) A defendant charged with a violent felony may not be placed in a facility or delivered to a state hospital, developmental center, or residential facility pursuant to this subdivision unless the facility, state hospital, developmental center, or residential facility has a secured perimeter or a locked and controlled treatment facility, and the judge determines that the public safety will be protected.

(F) For purposes of this paragraph, violent felony means an offense specified in subdivision (c) of Section 667.5.

(G) A defendant charged with a violent felony may be placed on outpatient status, as specified in Section 1370.4 or 1600, only if the court finds that the placement will not pose a danger to the health or safety of others.

(H) As used in this section, developmental disability means a disability that originates before an individual attains 18 years of age, continues, or can be expected to continue, indefinitely and constitutes a substantial handicap for the individual, and shall not include other handicapping conditions that are solely physical in nature. As defined by the Director of Developmental Services, in consultation with the Superintendent of Public Instruction, this term shall include intellectual disability, cerebral palsy, epilepsy, and autism. This term shall also include handicapping conditions found to be closely related to intellectual disability or to require treatment similar to that required for individuals with an intellectual disability, but shall not include other handicapping conditions that are solely physical in nature.

(2) Prior to making the order directing that the defendant be confined in a state hospital, developmental center, or other residential facility, or be placed on outpatient status, the court shall order the regional center director or designee to evaluate the defendant and to submit to the court within 15 judicial days of the order a written recommendation as to whether the defendant should be committed to a state hospital or developmental center or to any other available residential facility approved by the regional center director. A person shall not be admitted to a state hospital, developmental center, or other residential facility or accepted for outpatient status under Section 1370.4 without having been evaluated by the regional center director or designee.

(3) When the court orders that the defendant be confined in a state hospital or other secure treatment facility pursuant to clause (ii) or (iii) of subparagraph (B) of paragraph (1), the court shall provide copies of the following documents which shall be taken with the defendant to the state hospital or other secure treatment facility where the defendant is to be confined:

(A) State summary criminal history information.

(B) Any arrest reports prepared by the police department or other law enforcement agency.

(C) Records of a finding of mental incompetence pursuant to this chapter arising out of a complaint charging a felony offense specified in Section 290 or a pending Section 1368 proceeding arising out of a charge of a Section 290 offense.

(4) When the defendant is committed to a residential facility pursuant to clause (i) of subparagraph (B) of paragraph (1) or the court makes the findings specified in clause (ii) or (iii) of subparagraph (B) of paragraph (1) to assign the defendant to a facility other than a state hospital or other secure treatment facility, the court shall order that notice be given to the appropriate law enforcement agency or agencies having local jurisdiction at the site of the placement facility of a finding of mental incompetence pursuant to this chapter arising out of a charge of a Section 290 offense.

(5) (A) If the defendant is committed or transferred to a state hospital or developmental center pursuant to this section, the court may, upon receiving the written recommendation of the executive director of the state hospital or developmental center and the regional center director that the defendant be transferred to a residential facility approved by the regional center director, order the defendant transferred to that facility. If the defendant is committed or transferred to a residential facility approved by the regional center director, the court may, upon receiving the written recommendation of the regional center director, transfer the defendant to a state hospital or developmental center or to another residential facility approved by the regional center director.

In the event of dismissal of the criminal charges before the defendant recovers competence, the person shall be subject to the applicable provisions of the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code) or to commitment or detention pursuant to a petition filed pursuant to Section 6502 of the Welfare and Institutions Code.

The defendant or prosecuting attorney may contest either kind of order of transfer by filing a petition with the court for a hearing, which shall be held if the court determines that sufficient grounds exist. At the hearing, the prosecuting attorney or the defendant may present evidence bearing on the order of transfer. The court shall use the same standards as used in conducting probation revocation hearings pursuant to Section 1203.2.

Prior to making an order for transfer under this section, the court shall notify the defendant, the attorney of record for the defendant, the prosecuting attorney, and the regional center director or designee.

(B) If the defendant is committed to a state hospital or secure treatment facility pursuant to clause (ii) or (iii) of subparagraph (B) of paragraph (1) and is subsequently transferred to another facility, copies of the documents specified in paragraph (3) shall be taken with the defendant to the new facility. The transferring facility shall also notify the appropriate law enforcement agency or agencies having local jurisdiction at the site of the new facility that the defendant is a person subject to clause (ii) or (iii) of subparagraph (B) of paragraph (1).

(b) (1) Within 90 days of admission of a person committed pursuant to subdivision (a), the executive director or designee of the state hospital, developmental center, or other facility to which the defendant is committed, or the outpatient supervisor where the defendant is placed on outpatient status, shall make a written report to the committing court and the regional center director or a designee concerning the defendant s progress toward becoming mentally competent. If the defendant has not become mentally competent, but the report discloses a substantial likelihood the defendant will become mentally competent within the next 90 days, the court may order that the defendant shall remain in the state hospital, developmental center, or other facility or on outpatient status for that period of time. Within 150 days of an admission made pursuant to subdivision (a) or if the defendant becomes mentally competent, the executive director or designee of the hospital or developmental center or person in charge of the facility or the outpatient supervisor shall report to the court and the regional center director or his or her designee regarding the defendant s progress toward becoming mentally competent. The court shall provide to the prosecutor and defense counsel copies of all reports under this section. If the report indicates that there is no substantial likelihood that the defendant has become mentally competent, the committing court shall order the defendant to be returned to the court for proceedings pursuant to paragraph (2) of subdivision (c). The court shall transmit a copy of its order to the regional center director or designee and to the executive director of the developmental center.

(2) A defendant who has been committed or has been on outpatient status for 18 months, and is still hospitalized or on outpatient status, shall be returned to the committing court where a hearing shall be held pursuant to the procedures set forth in Section 1369. The court shall transmit a copy of its order to the regional center director or designee and the executive director of the developmental center.

(3) If it is determined by the court that no treatment for the defendant s mental impairment is being conducted, the defendant shall be returned to the committing court. A copy of this order shall be sent to the regional center director or designee and to the executive director of the developmental center.

(4) At each review by the court specified in this subdivision, the court shall determine if the security level of housing and treatment is appropriate and may make an order in accordance with its determination.

(c) (1) (A) At the end of three years from the date of commitment or a period of commitment equal to the maximum term of imprisonment provided by law for the most serious offense charged in the information, indictment, or misdemeanor complaint, whichever is shorter, a defendant who has not become mentally competent shall be returned to the committing court.

(B) The court shall notify the regional center director or designee and the executive director of the developmental center of that return and of any resulting court orders.

(2) In the event of dismissal of the criminal charges before the defendant becomes mentally competent, the defendant shall be subject to the applicable provisions of the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code), or to commitment and detention pursuant to a petition filed pursuant to Section 6502 of the Welfare and Institutions Code. If it is found that the person is not subject to commitment or detention pursuant to the applicable provision of the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code) or to commitment or detention pursuant to a petition filed pursuant to Section 6502 of the Welfare and Institutions Code, the individual shall not be subject to further confinement pursuant to this article and the criminal action remains subject to dismissal pursuant to Section 1385. The court shall notify the regional center director and the executive director of the developmental center of any dismissal.

(d) Notwithstanding any other provision of this section, the criminal action remains subject to dismissal pursuant to Section 1385. If at any time prior to the maximum period of time allowed for proceedings under this article, the regional center director concludes that the behavior of the defendant related to the defendant s criminal offense has been eliminated during time spent in court-ordered programs, the court may, upon recommendation of the regional center director, dismiss the criminal charges. The court shall transmit a copy of any order of dismissal to the regional center director and to the executive director of the developmental center.

(e) For the purpose of this section, secure treatment facility shall not include, except for state mental hospitals, state developmental centers, and correctional treatment facilities, a facility licensed pursuant to Chapter 2 (commencing with Section 1250) of, Chapter 3 (commencing with Section 1500) of, or Chapter 3.2 (commencing with Section 1569) of, Division 2 of the Health and Safety Code, or a community board and care facility.

(Amended by Stats. 2013, Ch. 76, Sec. 156. Effective January 1, 2014.)



1370.2

If a person is adjudged mentally incompetent pursuant to the provisions of this chapter, the superior court may dismiss any misdemeanor charge pending against the mentally incompetent person. Ten days notice shall be given to the district attorney of any motion to dismiss pursuant to this section. The court shall transmit a copy of any order dismissing a misdemeanor charge pursuant to this section to the community program director, the county mental health director, or the regional center director and the Director of Developmental Services, as appropriate.

(Amended by Stats. 1992, Ch. 722, Sec. 14. Effective September 15, 1992.)



1370.3

A person committed to a state hospital or other treatment facility under the provisions of this chapter may be placed on outpatient status from such commitment as provided in Title 15 (commencing with Section 1600) of Part 2.

(Repealed and added by Stats. 1980, Ch. 547, Sec. 12.)



1370.4

If, in the evaluation ordered by the court under Section 1370.1, the regional center director, or a designee, is of the opinion that the defendant is not a danger to the health and safety of others while on outpatient treatment and will benefit from such treatment, and has obtained the agreement of the person in charge of a residential facility and of the defendant that the defendant will receive and submit to outpatient treatment and that the person in charge of the facility will designate a person to be the outpatient supervisor of the defendant, the court may order the defendant to undergo outpatient treatment. All of the provisions of Title 15 (commencing with Section 1600) of Part 2 shall apply where a defendant is placed on outpatient status under this section, except that the regional center director shall be substituted for the community program director, the Director of Developmental Services for the Director of State Hospitals, and a residential facility for a treatment facility for the purposes of this section.

(Amended by Stats. 2012, Ch. 440, Sec. 36. Effective September 22, 2012.)



1370.5

(a) Every person committed to a state hospital or other public or private mental health facility pursuant to the provisions of Section 1370, 1370.01, or 1370.1, who escapes from or who escapes while being conveyed to or from a state hospital or facility, is punishable by imprisonment in the county jail not to exceed one year or in the state prison for a determinate term of one year and one day. The term of imprisonment imposed pursuant to this section shall be served consecutively to any other sentence or commitment.

(b) The medical director or person in charge of a state hospital or other public or private mental health facility to which a person has been committed pursuant to the provisions of Section 1370, 1370.01, or 1370.1 shall promptly notify the chief of police of the city in which the hospital or facility is located, or the sheriff of the county if the hospital or facility is located in an unincorporated area, of the escape of the person, and shall request the assistance of the chief of police or sheriff in apprehending the person, and shall within 48 hours of the escape of the person orally notify the court that made the commitment, the prosecutor in the case, and the Department of Justice of the escape.

(Amended by Stats. 1992, Ch. 722, Sec. 15. Effective September 15, 1992.)



1371

The commitment of the defendant, as described in Section 1370 or 1370.01, exonerates his or her bail, or entitles a person, authorized to receive the property of the defendant, to a return of any money he or she may have deposited instead of bail, or gives, to the person or persons found by the court to have deposited any money instead of bail on behalf of the defendant, a right to the return of that money.

(Amended by Stats. 1992, Ch. 722, Sec. 16. Effective September 15, 1992.)



1372

(a) (1) If the medical director of the state hospital or other facility to which the defendant is committed, or the community program director, county mental health director, or regional center director providing outpatient services, determines that the defendant has regained mental competence, the director shall immediately certify that fact to the court by filing a certificate of restoration with the court by certified mail, return receipt requested. For purposes of this section, the date of filing shall be the date on the return receipt.

(2) The court s order committing an individual to a state hospital or other treatment facility pursuant to Section 1370 shall include direction that the sheriff shall redeliver the patient to the court without any further order from the court upon receiving from the state hospital or treatment facility a copy of the certificate of restoration.

(3) The defendant shall be returned to the committing court in the following manner:

(A) A patient who remains confined in a state hospital or other treatment facility shall be redelivered to the sheriff of the county from which the patient was committed. The sheriff shall immediately return the person from the state hospital or other treatment facility to the court for further proceedings.

(B) The patient who is on outpatient status shall be returned by the sheriff to court through arrangements made by the outpatient treatment supervisor.

(C) In all cases, the patient shall be returned to the committing court no later than 10 days following the filing of a certificate of restoration. The state shall only pay for 10 hospital days for patients following the filing of a certificate of restoration of competency. The State Department of State Hospitals shall report to the fiscal and appropriate policy committees of the Legislature on an annual basis in February, on the number of days that exceed the 10-day limit prescribed in this subparagraph. This report shall include, but not be limited to, a data sheet that itemizes by county the number of days that exceed this 10-day limit during the preceding year.

(b) If the defendant becomes mentally competent after a conservatorship has been established pursuant to the applicable provisions of the Lanterman-Petris-Short Act, Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code, and Section 1370, the conservator shall certify that fact to the sheriff and district attorney of the county in which the defendant s case is pending, defendant s attorney of record, and the committing court.

(c) When a defendant is returned to court with a certification that competence has been regained, the court shall notify either the community program director, the county mental health director, or the regional center director and the Director of Developmental Services, as appropriate, of the date of any hearing on the defendant s competence and whether or not the defendant was found by the court to have recovered competence.

(d) If the committing court approves the certificate of restoration to competence as to a person in custody, the court shall hold a hearing to determine whether the person is entitled to be admitted to bail or released on own recognizance status pending conclusion of the proceedings. If the superior court approves the certificate of restoration to competence regarding a person on outpatient status, unless it appears that the person has refused to come to court, that person shall remain released either on own recognizance status, or, in the case of a developmentally disabled person, either on the defendant s promise or on the promise of a responsible adult to secure the person s appearance in court for further proceedings. If the person has refused to come to court, the court shall set bail and may place the person in custody until bail is posted.

(e) A defendant subject to either subdivision (a) or (b) who is not admitted to bail or released under subdivision (d) may, at the discretion of the court, upon recommendation of the director of the facility where the defendant is receiving treatment, be returned to the hospital or facility of his or her original commitment or other appropriate secure facility approved by the community program director, the county mental health director, or the regional center director. The recommendation submitted to the court shall be based on the opinion that the person will need continued treatment in a hospital or treatment facility in order to maintain competence to stand trial or that placing the person in a jail environment would create a substantial risk that the person would again become incompetent to stand trial before criminal proceedings could be resumed.

(f) Notwithstanding subdivision (e), if a defendant is returned by the court to a hospital or other facility for the purpose of maintaining competency to stand trial and that defendant is already under civil commitment to that hospital or facility from another county pursuant to the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code) or as a developmentally disabled person committed pursuant to Article 2 (commencing with Section 6500) of Chapter 2 of Part 2 of Division 6 of the Welfare and Institutions Code, the costs of housing and treating the defendant in that facility following return pursuant to subdivision (e) shall be the responsibility of the original county of civil commitment.

(Amended by Stats. 2012, Ch. 24, Sec. 28. Effective June 27, 2012.)



1373

The expense of sending the defendant to the state hospital or other facility, and of bringing him back, are chargeable to the county in which the indictment was found or information filed; but the county may recover them from the estate of the defendant, if he has any, or from a relative, bound to provide for and maintain him.

(Amended by Stats. 1974, Ch. 1511.)



1373.5

In every case where a claim is presented to the county for money due under the provisions of section 1373 of this code, interest shall be allowed from the date of rejection, if rejected and recovery is finally had thereon.

(Added by Stats. 1939, Ch. 441.)



1374

When a defendant who has been found incompetent is on outpatient status under Title 15 (commencing with Section 1600) of Part 2 and the outpatient treatment staff is of the opinion that the defendant has recovered competence, the supervisor shall communicate such opinion to the community program director. If the community program director concurs, that opinion shall be certified by such director to the committing court. The court shall calendar the case for further proceeding pursuant to Section 1372.

(Amended by Stats. 1985, Ch. 1232, Sec. 9. Effective September 30, 1985.)



1375

Claims by the state for all amounts due from any county by reason of the provisions of Section 1373 of this code shall be processed and paid by the county pursuant to the provisions of Chapter 4 (commencing with Section 29700) of Division 3 of Title 3 of the Government Code.

(Amended by Stats. 1965, Ch. 263.)



1375.5

Time spent by a defendant in a hospital or other facility as a result of a commitment therein as a mentally incompetent pursuant to this chapter shall be credited on the term of any imprisonment, if any, for which the defendant is sentenced in the criminal case which was suspended pursuant to Section 1370 or 1370.1.

As used in this section, time spent in a hospital or other facility includes days a defendant is treated as an outpatient pursuant to Title 15 (commencing with Section 1600) of Part 2.

(Amended by Stats. 1980, Ch. 547, Sec. 16.)



1376

(a) As used in this section, intellectual disability means the condition of significantly subaverage general intellectual functioning existing concurrently with deficits in adaptive behavior and manifested before 18 years of age.

(b) (1) In any case in which the prosecution seeks the death penalty, the defendant may, at a reasonable time prior to the commencement of trial, apply for an order directing that a hearing to determine intellectual disability be conducted. Upon the submission of a declaration by a qualified expert stating his or her opinion that the defendant is a person with an intellectual disability, the court shall order a hearing to determine whether the defendant is a person with an intellectual disability. At the request of the defendant, the court shall conduct the hearing without a jury prior to the commencement of the trial. The defendant s request for a court hearing prior to trial shall constitute a waiver of a jury hearing on the issue of intellectual disability. If the defendant does not request a court hearing, the court shall order a jury hearing to determine if the defendant is a person with an intellectual disability. The jury hearing on intellectual disability shall occur at the conclusion of the phase of the trial in which the jury has found the defendant guilty with a finding that one or more of the special circumstances enumerated in Section 190.2 are true. Except as provided in paragraph (3), the same jury shall make a finding that the defendant is a person with an intellectual disability or that the defendant does not have an intellectual disability.

(2) For the purposes of the procedures set forth in this section, the court or jury shall decide only the question of the defendant s intellectual disability. The defendant shall present evidence in support of the claim that he or she is a person with an intellectual disability. The prosecution shall present its case regarding the issue of whether the defendant is a person with an intellectual disability. Each party may offer rebuttal evidence. The court, for good cause in furtherance of justice, may permit either party to reopen its case to present evidence in support of or opposition to the claim of intellectual disability. Nothing in this section shall prohibit the court from making orders reasonably necessary to ensure the production of evidence sufficient to determine whether or not the defendant is a person with an intellectual disability, including, but not limited to, the appointment of, and examination of the defendant by, qualified experts. A statement made by the defendant during an examination ordered by the court shall not be admissible in the trial on the defendant s guilt.

(3) At the close of evidence, the prosecution shall make its final argument, and the defendant shall conclude with his or her final argument. The burden of proof shall be on the defense to prove by a preponderance of the evidence that the defendant is a person with an intellectual disability. The jury shall return a verdict that either the defendant is a person with an intellectual disability or the defendant does not have an intellectual disability. The verdict of the jury shall be unanimous. In any case in which the jury has been unable to reach a unanimous verdict that the defendant is a person with an intellectual disability, and does not reach a unanimous verdict that the defendant does not have an intellectual disability, the court shall dismiss the jury and order a new jury impaneled to try the issue of intellectual disability. The issue of guilt shall not be tried by the new jury.

(c) In the event the hearing is conducted before the court prior to the commencement of the trial, the following shall apply:

(1) If the court finds that the defendant is a person with an intellectual disability, the court shall preclude the death penalty and the criminal trial thereafter shall proceed as in any other case in which a sentence of death is not sought by the prosecution. If the defendant is found guilty of murder in the first degree, with a finding that one or more of the special circumstances enumerated in Section 190.2 are true, the court shall sentence the defendant to confinement in the state prison for life without the possibility of parole. The jury shall not be informed of the prior proceedings or the findings concerning the defendant s claim of intellectual disability.

(2) If the court finds that the defendant does not have an intellectual disability, the trial court shall proceed as in any other case in which a sentence of death is sought by the prosecution. The jury shall not be informed of the prior proceedings or the findings concerning the defendant s claim of intellectual disability.

(d) In the event the hearing is conducted before the jury after the defendant is found guilty with a finding that one or more of the special circumstances enumerated in Section 190.2 are true, the following shall apply:

(1) If the jury finds that the defendant is a person with an intellectual disability, the court shall preclude the death penalty and shall sentence the defendant to confinement in the state prison for life without the possibility of parole.

(2) If the jury finds that the defendant does not have an intellectual disability, the trial shall proceed as in any other case in which a sentence of death is sought by the prosecution.

(e) In any case in which the defendant has not requested a court hearing as provided in subdivision (b), and has entered a plea of not guilty by reason of insanity under Sections 190.4 and 1026, the hearing on intellectual disability shall occur at the conclusion of the sanity trial if the defendant is found sane.

(Amended by Stats. 2012, Ch. 457, Sec. 42. Effective January 1, 2013.)






CHAPTER 7. Compromising Certain Public Offenses by Leave of the Court

1377

When the person injured by an act constituting a misdemeanor has a remedy by a civil action, the offense may be compromised, as provided in Section 1378, except when it is committed as follows:

(a) By or upon an officer of justice, while in the execution of the duties of his or her office.

(b) Riotously.

(c) With an intent to commit a felony.

(d) In violation of any court order as described in Section 273.6 or 273.65.

(e) By or upon any family or household member, or upon any person when the violation involves any person described in Section 6211 of the Family Code or subdivision (b) of Section 13700 of this code.

(f) Upon an elder, in violation of Section 368 of this code or Section 15656 of the Welfare and Institutions Code.

(g) Upon a child, as described in Section 647.6 or 11165.6.

(Amended by Stats. 1997, Ch. 243, Sec. 1. Effective January 1, 1998.)



1378

If the person injured appears before the court in which the action is pending at any time before trial, and acknowledges that he has received satisfaction for the injury, the court may, in its discretion, on payment of the costs incurred, order all proceedings to be stayed upon the prosecution, and the defendant to be discharged therefrom; but in such case the reasons for the order must be set forth therein, and entered on the minutes. The order is a bar to another prosecution for the same offense.

(Amended by Stats. 1957, Ch. 102.)



1379

No public offense can be compromised, nor can any proceeding or prosecution for the punishment thereof upon a compromise be stayed, except as provided in this Chapter.

(Enacted 1872.)






CHAPTER 8. Dismissal of the Action for Want of Prosecution or Otherwise

1381

Whenever a defendant has been convicted, in any court of this state, of the commission of a felony or misdemeanor and has been sentenced to and has entered upon a term of imprisonment in a state prison or has been sentenced to and has entered upon a term of imprisonment in a county jail for a period of more than 90 days or has been committed to and placed in a county jail for more than 90 days as a condition of probation or has been committed to and placed in an institution subject to the jurisdiction of the Department of the Youth Authority or whenever any person has been committed to the custody of the Director of Corrections pursuant to Chapter 1 (commencing with Section 3000) of Division 3 of the Welfare and Institutions Code and has entered upon his or her term of commitment, and at the time of the entry upon the term of imprisonment or commitment there is pending, in any court of this state, any other indictment, information, complaint, or any criminal proceeding wherein the defendant remains to be sentenced, the district attorney of the county in which the matters are pending shall bring the defendant to trial or for sentencing within 90 days after the person shall have delivered to said district attorney written notice of the place of his or her imprisonment or commitment and his or her desire to be brought to trial or for sentencing unless a continuance beyond the 90 days is requested or consented to by the person, in open court, and the request or consent entered upon the minutes of the court in which event the 90-day period shall commence to run anew from the date to which the consent or request continued the trial or sentencing. In the event that the defendant is not brought to trial or for sentencing within the 90 days the court in which the charge or sentencing is pending shall, on motion or suggestion of the district attorney, or of the defendant or person confined in the county jail or committed to the custody of the Director of Corrections or his or her counsel, or of the Department of Corrections, or of the Department of the Youth Authority, or on its own motion, dismiss the action. If a charge is filed against a person during the time the person is serving a sentence in any state prison or county jail of this state or while detained by the Director of Corrections pursuant to Chapter 1 (commencing with Section 3000) of Division 3 of the Welfare and Institutions Code or while detained in any institution subject to the jurisdiction of the Department of the Youth Authority it is hereby made mandatory upon the district attorney of the county in which the charge is filed to bring it to trial within 90 days after the person shall have delivered to said district attorney written notice of the place of his or her imprisonment or commitment and his or her desire to be brought to trial upon the charge, unless a continuance is requested or consented to by the person, in open court, and the request or consent entered upon the minutes of the court, in which event the 90-day period shall commence to run anew from the date to which the request or consent continued the trial. In the event the action is not brought to trial within the 90 days the court in which the action is pending shall, on motion or suggestion of the district attorney, or of the defendant or person committed to the custody of the Director of Corrections or to a county jail or his or her counsel, or of the Department of Corrections, or of the Department of the Youth Authority, or on its own motion, dismiss the charge. The sheriff, custodian, or jailer shall endorse upon the written notice of the defendant s desire to be brought to trial or for sentencing the cause of commitment, the date of commitment, and the date of release.

(Amended by Stats. 1987, Ch. 828, Sec. 91.)



1381.5

Whenever a defendant has been convicted of a crime and has entered upon a term of imprisonment therefor in a federal correctional institution located in this state, and at the time of entry upon such term of imprisonment or at any time during such term of imprisonment there is pending in any court of this state any criminal indictment, information, complaint, or any criminal proceeding wherein the defendant remains to be sentenced the district attorney of the county in which such matters are pending, upon receiving from such defendant a request that he be brought to trial or for sentencing, shall promptly inquire of the warden or other head of the federal correctional institution in which such defendant is confined whether and when such defendant can be released for trial or for sentencing. If an assent from authorized federal authorities for release of the defendant for trial or sentencing is received by the district attorney he shall bring him to trial or sentencing within 90 days after receipt of such assent, unless the federal authorities specify a date of release after 90 days, in which event the district attorney shall bring the prisoner to trial or sentencing at such specified time, or unless the defendant requests, in open court, and receives, or, in open court, consents to, a continuance, in which event he may be brought to trial or sentencing within 90 days from such request or consent.

If a defendant is not brought to trial or for sentencing as provided by this section, the court in which the action is pending shall, on motion or suggestion of the district attorney, or representative of the United States, or the defendant or his counsel, dismiss the action.

(Amended by Stats. 1983, Ch. 793, Sec. 1.1.)



1382

(a) The court, unless good cause to the contrary is shown, shall order the action to be dismissed in the following cases:

(1) When a person has been held to answer for a public offense and an information is not filed against that person within 15 days.

(2) In a felony case, when a defendant is not brought to trial within 60 days of the defendant s arraignment on an indictment or information, or reinstatement of criminal proceedings pursuant to Chapter 6 (commencing with Section 1367) of Title 10 of Part 2, or, in case the cause is to be tried again following a mistrial, an order granting a new trial from which an appeal is not taken, or an appeal from the superior court, within 60 days after the mistrial has been declared, after entry of the order granting the new trial, or after the filing of the remittitur in the trial court, or after the issuance of a writ or order which, in effect, grants a new trial, within 60 days after notice of the writ or order is filed in the trial court and served upon the prosecuting attorney, or within 90 days after notice of the writ or order is filed in the trial court and served upon the prosecuting attorney in any case where the district attorney chooses to resubmit the case for a preliminary examination after an appeal or the issuance of a writ reversing a judgment of conviction upon a plea of guilty prior to a preliminary hearing. However, an action shall not be dismissed under this paragraph if either of the following circumstances exists:

(A) The defendant enters a general waiver of the 60-day trial requirement. A general waiver of the 60-day trial requirement entitles the superior court to set or continue a trial date without the sanction of dismissal should the case fail to proceed on the date set for trial. If the defendant, after proper notice to all parties, later withdraws, in open court, his or her waiver in the superior court, the defendant shall be brought to trial within 60 days of the date of that withdrawal. Upon the withdrawal of a general time waiver in open court, a trial date shall be set and all parties shall be properly notified of that date. If a general time waiver is not expressly entered, subparagraph (B) shall apply.

(B) The defendant requests or consents to the setting of a trial date beyond the 60-day period. In the absence of an express general time waiver from the defendant, or upon the withdrawal of a general time waiver, the court shall set a trial date. Whenever a case is set for trial beyond the 60-day period by request or consent, expressed or implied, of the defendant without a general waiver, the defendant shall be brought to trial on the date set for trial or within 10 days thereafter.

Whenever a case is set for trial after a defendant enters either a general waiver as to the 60-day trial requirement or requests or consents, expressed or implied, to the setting of a trial date beyond the 60-day period pursuant to this paragraph, the court may not grant a motion of the defendant to vacate the date set for trial and to set an earlier trial date unless all parties are properly noticed and the court finds good cause for granting that motion.

(3) Regardless of when the complaint is filed, when a defendant in a misdemeanor or infraction case is not brought to trial within 30 days after he or she is arraigned or enters his or her plea, whichever occurs later, if the defendant is in custody at the time of arraignment or plea, whichever occurs later, or in all other cases, within 45 days after the defendant s arraignment or entry of the plea, whichever occurs later, or in case the cause is to be tried again following a mistrial, an order granting a new trial from which no appeal is taken, or an appeal from a judgment in a misdemeanor or infraction case, within 30 days after the mistrial has been declared, after entry of the order granting the new trial, or after the remittitur is filed in the trial court, or within 30 days after the date of the reinstatement of criminal proceedings pursuant to Chapter 6 (commencing with Section 1367). However, an action shall not be dismissed under this subdivision if any of the following circumstances exists:

(A) The defendant enters a general waiver of the 30-day or 45-day trial requirement. A general waiver of the 30-day or 45-day trial requirement entitles the court to set or continue a trial date without the sanction of dismissal should the case fail to proceed on the date set for trial. If the defendant, after proper notice to all parties, later withdraws, in open court, his or her waiver in the superior court, the defendant shall be brought to trial within 30 days of the date of that withdrawal. Upon the withdrawal of a general time waiver in open court, a trial date shall be set and all parties shall be properly notified of that date. If a general time waiver is not expressly entered, subparagraph (B) shall apply.

(B) The defendant requests or consents to the setting of a trial date beyond the 30-day or 45-day period. In the absence of an express general time waiver from the defendant, or upon the withdrawal of a general time waiver the court shall set a trial date. Whenever a case is set for trial beyond the 30-day or 45-day period by request or consent, expressed or implied, of the defendant without a general waiver, the defendant shall be brought to trial on the date set for trial or within 10 days thereafter.

(C) The defendant in a misdemeanor case has been ordered to appear on a case set for hearing prior to trial, but the defendant fails to appear on that date and a bench warrant is issued, or the case is not tried on the date set for trial because of the defendant s neglect or failure to appear, in which case the defendant shall be deemed to have been arraigned within the meaning of this subdivision on the date of his or her subsequent arraignment on a bench warrant or his or her submission to the court.

(b) Whenever a defendant has been ordered to appear in superior court on a felony case set for trial or set for a hearing prior to trial after being held to answer, if the defendant fails to appear on that date and a bench warrant is issued, the defendant shall be brought to trial within 60 days after the defendant next appears in the superior court unless a trial date previously had been set which is beyond that 60-day period.

(c) If the defendant is not represented by counsel, the defendant shall not be deemed under this section to have consented to the date for the defendant s trial unless the court has explained to the defendant his or her rights under this section and the effect of his or her consent.

(Amended by Stats. 2009, Ch. 424, Sec. 1. Effective January 1, 2010.)



1383

If the defendant is not charged or tried, as provided in Section 1382, and sufficient reason therefor is shown, the court may order the action to be continued from time to time, and in the meantime may discharge the defendant from custody on his or her own undertaking of bail for his or her appearance to answer the charge at the time to which the action is continued.

(Amended by Stats. 1987, Ch. 828, Sec. 92.)



1384

If the judge or magistrate directs the action to be dismissed, the defendant must, if in custody, be discharged therefrom; or if admitted to bail, his bail is exonerated, or money deposited instead of bail must be refunded to him or to the person or persons found by the court to have deposited said money on behalf of said defendant.

(Amended by Stats. 1980, Ch. 938, Sec. 6.)



1385

(a) The judge or magistrate may, either of his or her own motion or upon the application of the prosecuting attorney, and in furtherance of justice, order an action to be dismissed. The reasons for the dismissal must be set forth in an order entered upon the minutes. No dismissal shall be made for any cause which would be ground of demurrer to the accusatory pleading.

(b) This section does not authorize a judge to strike any prior conviction of a serious felony for purposes of enhancement of a sentence under Section 667.

(c) (1) If the court has the authority pursuant to subdivision (a) to strike or dismiss an enhancement, the court may instead strike the additional punishment for that enhancement in the furtherance of justice in compliance with subdivision (a).

(2) This subdivision does not authorize the court to strike the additional punishment for any enhancement that cannot be stricken or dismissed pursuant to subdivision (a).

(Amended by Stats. 2000, Ch. 689, Sec. 3. Effective January 1, 2001.)



1385.1

Notwithstanding Section 1385 or any other provision of law, a judge shall not strike or dismiss any special circumstance which is admitted by a plea of guilty or nolo contendere or is found by a jury or court as provided in Sections 190.1 to 190.5, inclusive.

(Added June 5, 1990, by initiative Proposition 115, Sec. 26.)



1386

The entry of a nolle prosequi is abolished, and neither the Attorney General nor the district attorney can discontinue or abandon a prosecution for a public offense, except as provided in Section 1385.

(Amended by Stats. 1987, Ch. 828, Sec. 93.)



1387

(a) An order terminating an action pursuant to this chapter, or Section 859b, 861, 871, or 995, is a bar to any other prosecution for the same offense if it is a felony or if it is a misdemeanor charged together with a felony and the action has been previously terminated pursuant to this chapter, or Section 859b, 861, 871, or 995, or if it is a misdemeanor not charged together with a felony, except in those felony cases, or those cases where a misdemeanor is charged with a felony, where subsequent to the dismissal of the felony or misdemeanor the judge or magistrate finds any of the following:

(1) That substantial new evidence has been discovered by the prosecution which would not have been known through the exercise of due diligence at, or prior to, the time of termination of the action.

(2) That the termination of the action was the result of the direct intimidation of a material witness, as shown by a preponderance of the evidence.

(3) That the termination of the action was the result of the failure to appear by the complaining witness, who had been personally subpoenaed in a prosecution arising under subdivision (e) of Section 243 or Section 262, 273.5, or 273.6. This paragraph shall apply only within six months of the original dismissal of the action, and may be invoked only once in each action. Nothing in this section shall preclude a defendant from being eligible for diversion.

(4) That the termination of the action was the result of the complaining witness being found in contempt of court as described in subdivision (b) of Section 1219 of the Code of Civil Procedure. This paragraph shall apply only within six months of the original dismissal of the action, and may be invoked only once in each action.

(b) Notwithstanding subdivision (a), an order terminating an action pursuant to this chapter is not a bar to another prosecution for the same offense if it is a misdemeanor charging an offense based on an act of domestic violence, as defined in subdivisions (a) and (b) of Section 13700, and the termination of the action was the result of the failure to appear by the complaining witness, who had been personally subpoenaed. This subdivision shall apply only within six months of the original dismissal of the action, and may be invoked only once in each action. Nothing in this subdivision shall preclude a defendant from being eligible for diversion.

(c) An order terminating an action is not a bar to prosecution if a complaint is dismissed before the commencement of a preliminary hearing in favor of an indictment filed pursuant to Section 944 and the indictment is based upon the same subject matter as charged in the dismissed complaint, information, or indictment.

However, if the previous termination was pursuant to Section 859b, 861, 871, or 995, the subsequent order terminating an action is not a bar to prosecution if:

(1) Good cause is shown why the preliminary examination was not held within 60 days from the date of arraignment or plea.

(2) The motion pursuant to Section 995 was granted because of any of the following reasons:

(A) Present insanity of the defendant.

(B) A lack of counsel after the defendant elected to represent himself or herself rather than being represented by appointed counsel.

(C) Ineffective assistance of counsel.

(D) Conflict of interest of defense counsel.

(E) Violation of time deadlines based upon unavailability of defense counsel.

(F) Defendant s motion to withdraw a waiver of the preliminary examination.

(3) The motion pursuant to Section 995 was granted after dismissal by the magistrate of the action pursuant to Section 871 and was recharged pursuant to Section 739.

(Amended by Stats. 2012, Ch. 510, Sec. 2. Effective January 1, 2013.)



1387.1

(a) Where an offense is a violent felony, as defined in Section 667.5 and the prosecution has had two prior dismissals, as defined in Section 1387, the people shall be permitted one additional opportunity to refile charges where either of the prior dismissals under Section 1387 were due solely to excusable neglect. In no case shall the additional refiling of charges provided under this section be permitted where the conduct of the prosecution amounted to bad faith.

(b) As used in this section, excusable neglect includes, but is not limited to, error on the part of the court, prosecution, law enforcement agency, or witnesses.

(Added by Stats. 1987, Ch. 1211, Sec. 47.5.)



1387.2

Upon the express consent of both the people and the defendant, in lieu of issuing an order terminating an action the court may proceed on the existing accusatory pleading. For the purposes of Section 1387, the action shall be deemed as having been previously terminated. The defendant shall be rearraigned on the accusatory pleading and a new time period pursuant to Section 859b or 1382 shall commence.

(Added by Stats. 1992, Ch. 278, Sec. 2. Effective January 1, 1993.)



1388

(a) In any case where an order for the dismissal of a felony action is made, as provided in this chapter, and where the defendant had been released on his own recognizance for that action, if the prosecutor files another accusatory pleading against the same defendant for the same offense, unless the defendant is present in court at the time of refiling, the district attorney shall send a letter to the defendant at his last known place of residence, and shall send a copy to the attorney of record, stating that the case has been refiled, and setting forth the date, time and place for rearraignment.

(b) If the defendant fails to appear for arraignment as stated, or at such time, date, and place as has been subsequently agreed to by defendant s counsel and the district attorney, then the court shall issue and have delivered for execution a warrant for his arrest within 20 days after his failure to appear.

(c) If the defendant was released on his own recognizance on the original charge, he shall, if he appears as provided in subdivisions (a) and (b), be released on his own recognizance on the refiled charge unless it is shown that changed conditions require a different disposition, in which case bail shall be set at the discretion of the judge.

(Added by Stats. 1976, Ch. 1024.)






CHAPTER 8.5. Agreement on Detainers

1389

The agreement on detainers is hereby enacted into law and entered into by this State with all other jurisdictions legally joining therein in the form substantially as follows:

?The Agreement on Detainers

The contracting states solemnly agree that:

?Article I

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

?Article II

As used in this agreement:

(a) State shall mean a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) Sending state shall mean a state in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to Article III hereof or at the time that a request for custody or availability is initiated pursuant to Article IV hereof.

(c) Receiving state shall mean the state in which trial is to be had on an indictment, information or complaint pursuant to Article III or Article IV hereof.

?Article III

(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within one hundred eighty days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer s jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information or complaint: provided that for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

(b) The written notice and request for final disposition referred to in paragraph (a) hereof shall be given or sent by the prisoner to the warden, commissioner of corrections or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c) The warden, commissioner of corrections or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

(d) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of corrections or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner s request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner s written notice, request, and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d) hereof, and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f) Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in paragraph (a) hereof shall void the request.

?Article IV

(a) The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom he has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with Article V?(a) hereof upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated: provided that the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request: and provided further that there shall be a period of thirty days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner.

(b) Upon receipt of the officer s written request as provided in paragraph (a) hereof, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c) In respect of any proceeding made possible by this Article, trial shall be commenced within one hundred twenty days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d) Nothing contained in this Article shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in paragraph (a) hereof, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(e) If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner s being returned to the original place of imprisonment pursuant to Article V?(e) hereof, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

?Article V

(a) In response to a request made under Article III or Article IV hereof, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in Article III of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner s presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

(b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of his authority to act for the state into whose temporary custody the prisoner is to be given.

(2) A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept temporary custody of said person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in Article III or Article IV hereof, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for his attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

?Article VI

(a) In determining the duration and expiration dates of the time periods provided in Articles III and IV of this agreement, the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b) No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

?Article VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

?Article VIII

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

?Article IX

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(Added by Stats. 1963, Ch. 2115.)



1389.1

The phrase appropriate court as used in the agreement on detainers shall, with reference to the courts of this State, means the court in which the indictment, information, or complaint is filed.

(Added by Stats. 1963, Ch. 2115.)



1389.2

All courts, departments, agencies, officers, and employees of this State and its political subdivisions are hereby directed to enforce the agreement on detainer and to co-operate with one another and with other states in enforcing the agreement and effectuating its purpose.

(Added by Stats. 1963, Ch. 2115.)



1389.4

Every person who has been imprisoned in a prison or institution in this State and who escapes while in the custody of an officer of this or another state in another state pursuant to the agreement on detainers is deemed to have violated Section 4530 and is punishable as provided therein.

(Added by Stats. 1963, Ch. 2115.)



1389.5

It shall be lawful and mandatory upon the warden or other official in charge of a penal or correctional institution in this State to give over the person of any inmate thereof whenever so required by the operation of the agreement on detainer. Such official shall inform such inmate of his rights provided in paragraph (a) of Article IV of the Agreement on Detainers in Section 1389 of this code.

(Added by Stats. 1963, Ch. 2115.)



1389.6

The Administrator, Interstate Probation and Parole Compacts, shall administer this agreement.

(Added by Stats. 1963, Ch. 2115.)



1389.7

When, pursuant to the agreement on detainers or other provision of law, a person in actual confinement under sentence of another jurisdiction is brought before a California court and sentenced by the judge to serve a California sentence concurrently with the sentence of the other jurisdiction or has been transferred to another jurisdiction for concurrent service of previously imposed sentences, the Board of Prison Terms, and the panels and members thereof, may meet in such other jurisdiction, or enter into cooperative arrangements with corresponding agencies in the other jurisdiction, as necessary to carry out the term-fixing and parole functions.

(Amended by Stats. 1979, Ch. 255.)



1389.8

It shall be the responsibility of the agent of the receiving state to return the prisoner to the sending state upon completion of the proceedings.

(Added by Stats. 1971, Ch. 1185.)






CHAPTER 9. Proceedings Against Corporations

1390

Upon the filing of an accusatory pleading against a corporation, the court shall issue a summons, signed by the judge with his name of office, requiring the corporation to appear before him, at a specified time and place, to answer the charge, the time to be not less than 10 days after the issuing of the summons.

(Amended by Stats. 1971, Ch. 1591.)



1391

The summons shall be substantially in the following form:

County of (as the case may be).

The people of the State of California to the (naming the corporation):

You are hereby summoned to appear before me at (naming the place), on (specifying the day and hour), to answer an accusatory pleading, for (designating the offense generally).

Dated this ____ day of ____, 19__.

G.?H., Judge, (name of the court).

(Amended by Stats. 1971, Ch. 1591.)



1392

The summons must be served at least five days before the day of appearance fixed therein, by delivering a copy thereof and showing the original to the president or other head of the corporation, or to the secretary, cashier, managing agent, or an agent of the corporation designated for service of civil process.

(Amended by Stats. 1973, Ch. 248.)



1393

At the appointed time in the summons, the magistrate shall proceed with the charge in the same manner as in other cases.

(Amended by Stats. 1971, Ch. 1591.)



1396

If an accusatory pleading is filed, the corporation may appear by counsel to answer the same, except that in the case of misdemeanors arising from operation of motor vehicles, or of infractions arising from operation of motor vehicles, a corporation may appear by its president, vice president, secretary or managing agent for the purpose of entering a plea of guilty. If it does not thus appear, a plea of not guilty shall be entered, and the same proceedings had thereon as in other cases.

(Amended by Stats. 1973, Ch. 718.)



1397

When a fine is imposed upon a corporation on conviction, it may be collected by virtue of the order imposing it in the manner provided for enforcement of money judgments generally.

(Amended by Stats. 1982, Ch. 497, Sec. 140. Operative July 1, 1983, by Sec. 185 of Ch. 497.)






CHAPTER 10. Entitling Affidavits

1401

It is not necessary to entitle an affidavit or deposition in the action, whether taken before or after indictment or information, or upon an appeal; but if made without a title, or with an erroneous title, it is as valid and effectual for every purpose as if it were duly entitled, if it intelligibly refer to the proceeding, indictment, information, or appeal in which it is made.

(Amended by Code Amendments 1880, Ch. 47.)






CHAPTER 11. Errors and Mistakes in Pleadings and Other Proceedings

1404

Neither a departure from the form or mode prescribed by this Code in respect to any pleading or proceeding, nor an error or mistake therein, renders it invalid, unless it has actually prejudiced the defendant, or tended to his prejudice, in respect to a substantial right.

(Enacted 1872.)



1405

(a) A person who was convicted of a felony and is currently serving a term of imprisonment may make a written motion before the trial court that entered the judgment of conviction in his or her case, for performance of forensic deoxyribonucleic acid (DNA) testing.

(b) (1) An indigent convicted person may request appointment of counsel to prepare a motion under this section by sending a written request to the court. The request shall include the person s statement that he or she was not the perpetrator of the crime and that DNA testing is relevant to his or her assertion of innocence. The request also shall include the person s statement as to whether he or she previously has had counsel appointed under this section.

(2) If any of the information required in paragraph (1) is missing from the request, the court shall return the request to the convicted person and advise him or her that the matter cannot be considered without the missing information.

(3) (A) Upon a finding that the person is indigent, he or she has included the information required in paragraph (1), and counsel has not previously been appointed pursuant to this subdivision, the court shall appoint counsel to investigate and, if appropriate, to file a motion for DNA testing under this section and to represent the person solely for the purpose of obtaining DNA testing under this section.

(B) Upon a finding that the person is indigent, and counsel previously has been appointed pursuant to this subdivision, the court may, in its discretion, appoint counsel to investigate and, if appropriate, to file a motion for DNA testing under this section and to represent the person solely for the purpose of obtaining DNA testing under this section.

(4) Nothing in this section shall be construed to provide for a right to the appointment of counsel in a postconviction collateral proceeding, or to set a precedent for any such right, in any context other than the representation being provided an indigent convicted person for the limited purpose of filing and litigating a motion for DNA testing pursuant to this section.

(c) (1) The motion shall be verified by the convicted person under penalty of perjury and shall do all of the following:

(A) Explain why the identity of the perpetrator was, or should have been, a significant issue in the case.

(B) Explain, in light of all the evidence, how the requested DNA testing would raise a reasonable probability that the convicted person s verdict or sentence would be more favorable if the results of DNA testing had been available at the time of conviction.

(C) Make every reasonable attempt to identify both the evidence that should be tested and the specific type of DNA testing sought.

(D) Reveal the results of any DNA or other biological testing that was conducted previously by either the prosecution or defense, if known.

(E) State whether any motion for testing under this section previously has been filed and the results of that motion, if known.

(2) Notice of the motion shall be served on the Attorney General, the district attorney in the county of conviction, and, if known, the governmental agency or laboratory holding the evidence sought to be tested. Responses, if any, shall be filed within 60 days of the date on which the Attorney General and the district attorney are served with the motion, unless a continuance is granted for good cause.

(d) If the court finds evidence was subjected to DNA or other forensic testing previously by either the prosecution or defense, it shall order the party at whose request the testing was conducted to provide all parties and the court with access to the laboratory reports, underlying data, and laboratory notes prepared in connection with the DNA or other biological evidence testing.

(e) The court, in its discretion, may order a hearing on the motion. The motion shall be heard by the judge who conducted the trial, or accepted the convicted person s plea of guilty or nolo contendre, unless the presiding judge determines that judge is unavailable. Upon request of either party, the court may order, in the interest of justice, that the convicted person be present at the hearing of the motion.

(f) The court shall grant the motion for DNA testing if it determines all of the following have been established:

(1) The evidence to be tested is available and in a condition that would permit the DNA testing requested in the motion.

(2) The evidence to be tested has been subject to a chain of custody sufficient to establish it has not been substituted, tampered with, replaced or altered in any material aspect.

(3) The identity of the perpetrator of the crime was, or should have been, a significant issue in the case.

(4) The convicted person has made a prima facie showing that the evidence sought to be tested is material to the issue of the convicted person s identity as the perpetrator of, or accomplice to, the crime, special circumstance, or enhancement allegation that resulted in the conviction or sentence.

(5) The requested DNA testing results would raise a reasonable probability that, in light of all the evidence, the convicted person s verdict or sentence would have been more favorable if the results of DNA testing had been available at the time of conviction. The court in its discretion may consider any evidence whether or not it was introduced at trial.

(6) The evidence sought to be tested meets either of the following conditions:

(A) The evidence was not tested previously.

(B) The evidence was tested previously, but the requested DNA test would provide results that are reasonably more discriminating and probative of the identity of the perpetrator or accomplice or have a reasonable probability of contradicting prior test results.

(7) The testing requested employs a method generally accepted within the relevant scientific community.

(8) The motion is not made solely for the purpose of delay.

(g) (1) If the court grants the motion for DNA testing, the court order shall identify the specific evidence to be tested and the DNA technology to be used.

(2) The testing shall be conducted by a laboratory mutually agreed upon by the district attorney in a noncapital case, or the Attorney General in a capital case, and the person filing the motion. If the parties cannot agree, the court shall designate the laboratory to conduct the testing and shall consider designating a laboratory accredited by the American Society of Crime Laboratory Directors Laboratory Accreditation Board (ASCLD/LAB).

(h) The result of any testing ordered under this section shall be fully disclosed to the person filing the motion, the district attorney, and the Attorney General. If requested by any party, the court shall order production of the underlying laboratory data and notes.

(i) (1) The cost of DNA testing ordered under this section shall be borne by the state or the applicant, as the court may order in the interests of justice, if it is shown that the applicant is not indigent and possesses the ability to pay. However, the cost of any additional testing to be conducted by the district attorney or Attorney General shall not be borne by the convicted person.

(2) In order to pay the state s share of any testing costs, the laboratory designated in subdivision (g) shall present its bill for services to the superior court for approval and payment. It is the intent of the Legislature to appropriate funds for this purpose in the 2000 01 Budget Act.

(j) An order granting or denying a motion for DNA testing under this section shall not be appealable, and shall be subject to review only through petition for writ of mandate or prohibition filed by the person seeking DNA testing, the district attorney, or the Attorney General. The petition shall be filed within 20 days after the court s order granting or denying the motion for DNA testing. In a noncapital case, the petition for writ of mandate or prohibition shall be filed in the court of appeal. In a capital case, the petition shall be filed in the California Supreme Court. The court of appeal or California Supreme Court shall expedite its review of a petition for writ of mandate or prohibition filed under this subdivision.

(k) DNA testing ordered by the court pursuant to this section shall be done as soon as practicable. However, if the court finds that a miscarriage of justice will otherwise occur and that it is necessary in the interests of justice to give priority to the DNA testing, a DNA laboratory shall be required to give priority to the DNA testing ordered pursuant to this section over the laboratory s other pending casework.

(l) DNA profile information from biological samples taken from a convicted person pursuant to a motion for postconviction DNA testing is exempt from any law requiring disclosure of information to the public.

(m) Notwithstanding any other provision of law, the right to file a motion for postconviction DNA testing provided by this section is absolute and shall not be waived. This prohibition applies to, but is not limited to, a waiver that is given as part of an agreement resulting in a plea of guilty or nolo contendre.

(n) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Amended by Stats. 2004, Ch. 405, Sec. 16. Effective January 1, 2005.)






CHAPTER 12. Disposal of Property Stolen or Embezzled

1407

When property, alleged to have been stolen or embezzled, comes into the custody of a peace officer, he shall hold it subject to the provisions of this chapter relating to the disposal thereof.

(Amended by Stats. 1975, Ch. 774.)



1408

On the application of the owner and on satisfactory proof of his ownership of the property, after reasonable notice and opportunity to be heard has been given to the person from whom custody of the property was taken and any other person as required by the magistrate, the magistrate before whom the complaint is laid, or who examines the charge against the person accused of stealing or embezzling it, shall order it to be delivered, without prejudice to the state, to the owner, on his paying the necessary expenses incurred in its preservation, to be certified by the magistrate. The order entitles the owner to demand and receive the property.

(Amended by Stats. 1971, Ch. 799.)



1409

If property stolen or embezzled comes into the custody of the magistrate, it shall be delivered, without prejudice to the state, to the owner upon his application to the court and on satisfactory proof of his title, after reasonable notice and opportunity to be heard has been given to the person from whom custody of the property was taken and any other person as required by the magistrate, and on his paying the necessary expenses incurred in its preservation, to be certified by the magistrate.

(Amended by Stats. 1971, Ch. 799.)



1410

If the property stolen or embezzled has not been delivered to the owner, the court before which a trial is had for stealing or embezzling it, upon the application of the owner to the court and on proof of his title, after reasonable notice and opportunity to be heard has been given to the person from whom custody of the property was taken and any other person as required by the court, may order it to be restored to the owner without prejudice to the state.

(Amended by Stats. 1971, Ch. 799.)



1411

(a) If the ownership of the property stolen or embezzled and the address of the owner, and the address of the owner of a security interest therein, can be reasonably ascertained, the peace officer who took custody of the property shall notify the owner, and a person having a security interest therein, by letter of the location of the property and the method by which the owner may obtain it. This notice shall be given upon the conviction of a person for an offense involving the theft, embezzlement, or possession of the property, or if a conviction was not obtained, upon the making of a decision by the district attorney not to file the case or upon the termination of the proceedings in the case. Except as provided in Section 217 of the Welfare and Institutions Code, if the property stolen or embezzled is not claimed by the owner before the expiration of three months after the giving of this notice, or, in any case in which such a notice is not given, before the expiration of six months from the conviction of a person for an offense involving the theft, embezzlement, or possession of the property, or if a conviction was not obtained, then from the time the property came into the possession of the peace officer or the case involving the person from whom it was obtained is disposed of, whichever is later, the magistrate or other officer having it in custody may, on the payment of the necessary expenses incurred in its preservation, deliver it to the county treasurer or other proper county officer, by whom it shall be sold and the proceeds paid into the county treasury. However, notwithstanding any other law, if the person from whom custody of the property was taken is a secondhand dealer or licensed pawnbroker and reasonable but unsuccessful efforts have been made to notify the owner of the property and the property is no longer needed for the criminal proceeding, the property shall be returned to the secondhand dealer or pawnbroker who had custody of the property and be treated as regularly acquired property. If the property is transferred to the county purchasing agent it may be sold in the manner provided by Article 7 (commencing with Section 25500) of Chapter 5 of Part 2 of Division 2 of Title 3 of the Government Code for the sale of surplus personal property. If the county officer determines that any of the property transferred to him or her for sale is needed for a public use, the property may be retained by the county and need not be sold. The magistrate or other officer having the property in custody may, however, provide for the sale of the property in the manner provided for the sale of unclaimed property which has been held for at least three months pursuant to Section 2080.4 of the Civil Code.

(b) This section shall not govern the disposition of property placed on hold pursuant to Section 21647 of the Business and Professions Code, notwithstanding the current custodial status of the property, unless the licensed pawnbroker or secondhand dealer, after receipt of the written advisement required by subdivision (h) of Section 21647 of the Business and Professions Code, willfully refuses to consent to a statutory hold as provided by Section 21647 of the Business and Professions Code or a search warrant for the business of the licensed pawnbroker or secondhand dealer has resulted in the seizure of the property subject to this section.

(Amended by Stats. 2013, Ch. 318, Sec. 3. Effective January 1, 2014.)



1412

When money or other property is taken from a defendant, arrested upon a charge of a public offense, the officer taking it must at the time give duplicate receipts therefor, specifying particularly the amount of money or the kind of property taken; one of which receipts he must deliver to the defendant and the other of which he must forthwith file with the Clerk of the Court to which the depositions and statement are to be sent. When such property is taken by a police officer of any incorporated city or town, he must deliver one of the receipts to the defendant, and one, with the property, at once to the Clerk or other person in charge of the police office in such city or town.

(Enacted 1872.)



1413

(a) The clerk or person having charge of the property section for any police department in any incorporated city or town, or for any sheriff s department in any county, shall enter in a suitable book a description of every article of property alleged to be stolen or embezzled, and brought into the office or taken from the person of a prisoner, and shall attach a number to each article, and make a corresponding entry thereof. He may engrave or imbed an identification number in property described in Section 537e for the purposes thereof.

(b) The clerk or person in charge of the property section may, upon satisfactory proof of the ownership of property held pursuant to Section 1407, and upon presentation of proper personal identification, deliver it to the owner. Such delivery shall be without prejudice to the state or to the person from whom custody of the property was taken or to any other person who may have a claim against the property. Prior to such delivery such clerk or person in charge of the property section shall make and retain a complete photographic record of such property. The person to whom property is delivered shall sign, under penalty of perjury, a declaration of ownership, which shall be retained by the clerk or person in charge of the property section. This subdivision shall not apply to any property subject to forfeiture under any provision of law. This subdivision shall not apply unless the clerk or person in charge of the property section has served upon the person from whom custody of the property was taken a notice of a claim of ownership and a copy of the satisfactory proof of ownership tendered and has allowed such person reasonable opportunity to be heard as to why the property should not be delivered to the person claiming ownership.

If the person upon whom a notice of claim and proof of ownership has been served does not respond asserting a claim to the property within 15 days from the date of receipt of the service, the property may be disposed of in a manner not inconsistent with the provisions of this section.

(c) The magistrate before whom the complaint is laid, or who examines the charge against the person accused of stealing or embezzling the property, or the court before which a trial is had for stealing or embezzling it, shall upon application by the person from whom custody of the property was taken, review the determination of the clerk or person in charge of the property section, and may order the property taken into the custody of the court upon a finding that the person to whom the property was delivered is not entitled thereto. Such court shall make its determination in the same manner as a determination is made when the matter is before the court pursuant to Sections 1408 to 1410, inclusive.

(d) The clerk or person in charge of the property section is not liable in damages for any official action performed hereunder in good faith.

(Amended by Stats. 1981, Ch. 714, Sec. 332.)






CHAPTER 13. Disposition of Evidence in Criminal Cases

1417

All exhibits which have been introduced or filed in any criminal action or proceeding shall be retained by the clerk of the court who shall establish a procedure to account for the exhibits properly, subject to Sections 1417.2 and 1417.3 until final determination of the action or proceedings and the exhibits shall thereafter be distributed or disposed of as provided in this chapter.

(Amended by Stats. 1990, Ch. 382, Sec. 3.)



1417.1

No order shall be made for the destruction of an exhibit prior to the final determination of the action or proceeding. For the purposes of this chapter, the date when a criminal action or proceeding becomes final is as follows:

(a) When no notice of appeal is filed, 30 days after the last day for filing that notice.

(b) When a notice of appeal is filed, 30 days after the date the clerk of the court receives the remittitur affirming the judgment.

(c) When an order for a rehearing, a new trial, or other proceeding is granted and the ordered proceedings have not been commenced within one year thereafter, one year after the date of that order.

(d) (1) In cases where the death penalty is imposed, 30 days after the date of execution of sentence.

(2) In cases where the death penalty is imposed and the defendant dies while awaiting execution, one year after the date of the defendant s death.

(Amended by Stats. 2012, Ch. 283, Sec. 2. Effective January 1, 2013.)



1417.2

Notwithstanding Section 1417.5, the court may, on application of the party entitled thereto or an agent designated in writing by the owner, order an exhibit delivered to that party at any time prior to the final determination of the action or proceeding, upon stipulation of the parties or upon notice and motion if both of the following requirements are met:

(a) No prejudice will be suffered by either party.

(b) A full and complete photographic record is made of the exhibits so released.

The party to whom the exhibit is being returned shall provide the photographic record. This section shall not apply to any material, the release of which is prohibited by Section 1417.6.

(Added by Stats. 1985, Ch. 875, Sec. 3.)



1417.3

(a) At any time prior to the final determination of the action or proceeding, exhibits offered by the state or defendant shall be returned to the party offering them by order of the court when an exhibit poses a security, storage, or safety problem, as recommended by the clerk of the court. If an exhibit by its nature is severable the court shall order the clerk to retain a portion of the exhibit not exceeding three pounds by weight or one cubic foot by volume and shall order the return of the balance of the exhibit to the district attorney. The clerk, upon court order, shall substitute a full and complete photographic record of any exhibit or part of any exhibit returned to the state under this section. The party to whom the exhibit is being returned shall provide the photographic record.

(b) Exhibits toxic by their nature that pose a health hazard to humans shall be introduced to the court in the form of a photographic record and a written chemical analysis certified by competent authority. Where the court finds that good cause exists to depart from this procedure, toxic exhibits may be brought into the courtroom and introduced. However, following introduction of the exhibit, the person or persons previously in possession of the exhibit shall take responsibility for it and the court shall not be required to store the exhibit.

(Amended by Stats. 1990, Ch. 382, Sec. 4.)



1417.5

Except as provided in Section 1417.6, 60 days after the final determination of a criminal action or proceeding, the clerk of the court shall dispose of all exhibits introduced or filed in the case and remaining in the clerk s possession, as follows:

(a) If the name and address of the person from whom the exhibit was taken is contained in the court record, the clerk shall notify the person that he or she may make application to the court for release of the exhibits within 15 days of receipt of the notification.

(b) The court shall order the release of exhibits free of charge, without prejudice to the state, upon application, to the following:

(1) First, the person from whom the exhibits were taken into custody, provided that the person was in lawful possession of the exhibits.

(2) Second, a person establishing title to, or a right to possession of, the exhibits.

(c) If the party entitled to an exhibit fails to apply for the return of the exhibit prior to the date for disposition under this section, the following procedures shall apply:

(1) Exhibits of stolen or embezzled property other than money shall be disposed of pursuant to court order as provided in Section 1417.6.

(2) Exhibits of property other than property which is stolen or embezzled or property which consists of money or currency shall, except as otherwise provided in this paragraph and in paragraph (3), be transferred to the appropriate county agency for sale to the public in the same manner provided by Article 7 (commencing with Section 25500) of Chapter 5 of Part 2 of Division 2 of Title 3 of the Government Code for the sale of surplus personal property. If the county determines that any property is needed for a public use, the property may be retained by the county and need not be sold.

(3) Exhibits of property, other than money, currency, or stolen or embezzled property, that are determined by the court to have no value at public sale shall be destroyed or otherwise disposed of pursuant to court order.

(4) Exhibits of money or currency shall be disposed of pursuant to Section 1420.

(Amended by Stats. 1997, Ch. 133, Sec. 1. Effective January 1, 1998.)



1417.6

(a) The provisions of Section 1417.5 shall not apply to any dangerous or deadly weapons, narcotic or poisonous drugs, explosives, or any property of any kind or character whatsoever the possession of which is prohibited by law and that was used by a defendant in the commission of the crime of which the defendant was convicted, or with which the defendant was armed or that the defendant had upon his or her person at the time of the defendant s arrest.

Any of this property introduced or filed as an exhibit shall be, by order of the trial court, destroyed or otherwise disposed of under the conditions provided in the order no sooner than 60 days following the final determination of the criminal action or proceeding.

(b) (1) Every person who knowingly has in his or her possession any tool or device that is seized and of a type used in the commission of a violation of Section 10801, 10802, or 10803 of the Vehicle Code, shall be subject to having the tool or device intended for the above purpose deemed a nuisance as provided in paragraph (2).

(2) An evidentiary hearing shall be held only upon conviction of the defendant for a violation of Section 10801, 10802, or 10803 of the Vehicle Code and after 15 days notice is given to the defendant of the state s intent to declare as a nuisance any property that is described in paragraph (1). All relevant evidence shall be admissible at the hearing and the state shall prove by a preponderance of the evidence that the property seized is of a type used in facilitating the commission of the crime of which the defendant was convicted.

(3) If a person purports to be the lawful owner of any tool or device the state seeks to be declared a nuisance, the person shall show proof by a preponderance of the evidence at the hearing pursuant to paragraph (2), that he or she owns the tool or device, and the illegal use of the tool or device was without his or her knowledge or consent.

(4) Following a determination that the property shall be declared a nuisance, the property shall be disposed of as provided in paragraph (2) or (3) of subdivision (c) of Section 1417.5.

(Amended by Stats. 2010, Ch. 709, Sec. 17. Effective January 1, 2011.)



1417.7

Not less than 15 days before any proposed disposition of an exhibit pursuant to Section 1417.3, 1417.5, or 1417.6, the court shall notify the district attorney (or other prosecuting attorney), the attorney of record for each party, and each party who is not represented by counsel of the proposed disposition. Before the disposition, any party, at his or her own expense, may cause to be prepared a photographic record of all or part of the exhibit by a person who is not a party or attorney of a party. The clerk of the court shall observe the taking of the photographic record and, upon receipt of a declaration of the person making the photographic record that the copy and negative of the photograph delivered to the clerk is a true, unaltered, and unretouched print of the photographic record taken in the presence of the clerk, the clerk shall certify the photographic record as such without charge and retain it unaltered for a period of 60 days following the final determination of the criminal action or proceeding. A certified photographic record of exhibits shall not be deemed inadmissible pursuant to Section 1521 or 1522 of the Evidence Code.

(Amended by Stats. 1998, Ch. 100, Sec. 8. Effective January 1, 1999.)



1417.8

(a) Notwithstanding any other provision of this chapter, the court shall direct that any photograph of any minor that has been found by the court to be harmful matter, as defined in Section 313, and introduced or filed as an exhibit in any criminal proceeding specified in subdivision (b) be handled as follows:

(1) Prior to the final determination of the action or proceeding, the photograph shall be available only to the parties or to a person named in a court order to receive the photograph.

(2) After the final determination of the action or proceeding, the photograph shall be preserved with the permanent record maintained by the clerk of the court. The photograph may be disposed of or destroyed after preservation through any appropriate photographic or electronic medium. If the photograph is disposed of, it shall be rendered unidentifiable before the disposal. No person shall have access to the photograph unless that person has been named in a court order to receive the photograph. Any copy, negative, reprint, or other duplication of the photograph in the possession of the state, a state agency, the defendant, or an agent of the defendant, shall be delivered to the clerk of the court for disposal whether or not the defendant was convicted of the offense.

(b) The procedure provided by subdivision (a) shall apply to actions listed under subdivision (c) of Section 290, and to acts under the following provisions:

(1) Section 261.5.

(2) Section 272.

(3) Chapter 7.5 (commencing with Section 311) of Title 9 of Part 1.

(4) Chapter 7.6 (commencing with Section 313) of Title 9 of Part 1.

(c) For the purposes of this section, photograph means any photographic image contained in a digital format or on any chemical, mechanical, magnetic, or electronic medium.

(Amended by Stats. 2007, Ch. 579, Sec. 43. Effective October 13, 2007.)



1417.9

(a) Notwithstanding any other provision of law and subject to subdivision (b), the appropriate governmental entity shall retain all biological material that is secured in connection with a criminal case for the period of time that any person remains incarcerated in connection with that case. The governmental entity shall have the discretion to determine how the evidence is retained pursuant to this section, provided that the evidence is retained in a condition suitable for deoxyribonucleic acid (DNA) testing.

(b) A governmental entity may dispose of biological material before the expiration of the period of time described in subdivision (a) if all of the conditions set forth below are met:

(1) The governmental entity notifies all of the following persons of the provisions of this section and of the intention of the governmental entity to dispose of the material: any person, who as a result of a felony conviction in the case is currently serving a term of imprisonment and who remains incarcerated in connection with the case, any counsel of record, the public defender in the county of conviction, the district attorney in the county of conviction, and the Attorney General.

(2) The notifying entity does not receive, within 90 days of sending the notification, any of the following:

(A) A motion filed pursuant to Section 1405. However, upon filing of that motion, the governmental entity shall retain the material only until the time that the court s denial of the motion is final.

(B) A request under penalty of perjury that the material not be destroyed or disposed of because the declarant will file within 180 days a motion for DNA testing pursuant to Section 1405 that is followed within 180 days by a motion for DNA testing pursuant to Section 1405, unless a request for an extension is requested by the convicted person and agreed to by the governmental entity in possession of the evidence.

(C) A declaration of innocence under penalty of perjury that has been filed with the court within 180 days of the judgment of conviction or July 1, 2001, whichever is later. However, the court shall permit the destruction of the evidence upon a showing that the declaration is false or there is no issue of identity that would be affected by additional testing. The convicted person may be cross-examined on the declaration at any hearing conducted under this section or on an application by or on behalf of the convicted person filed pursuant to Section 1405.

(3) No other provision of law requires that biological evidence be preserved or retained.

(c) Notwithstanding any other provision of law, the right to receive notice pursuant to this section is absolute and shall not be waived. This prohibition applies to, but is not limited to, a waiver that is given as part of an agreement resulting in a plea of guilty or nolo contendre.

(Amended by Stats. 2002, Ch. 1105, Sec. 2. Effective January 1, 2003.)






CHAPTER 14. Disposition of Unclaimed Money Held by District Attorney or Court Clerk

1420

All money received by a district attorney or clerk of the court in any criminal action or proceeding, the owner or owners of which are unknown, and which remains unclaimed in the possession of the district attorney or clerk of the court after final judgment in the criminal action or proceeding, shall be deposited with the county treasurer. Upon the expiration of two years after the deposit, the county treasurer shall cause a notice pursuant to Section 1421 to be published in the county once a week for two successive weeks in a newspaper of general circulation published in the county.

(Amended by Stats. 1985, Ch. 875, Sec. 5.)



1421

The notice shall state the amount of money, the criminal action or proceeding in which the money was received by the district attorney or clerk of the court, the fund in which it is held and that it is proposed that the money will become the property of the county on a designated date not less than 45 days nor more than 60 days after the first publication of the notice.

(Amended by Stats. 1985, Ch. 875, Sec. 6.)



1422

Unless some person files a verified complaint seeking to recover all, or a designated part, of the money in a court of competent jurisdiction within the county in which the notice is published, and serves a copy of the complaint and the summons issued thereon upon the county treasurer before the date designated in the notice, upon that date the money becomes the property of the county and shall be transferred by the treasurer to the general fund.

(Added by Stats. 1959, Ch. 2016.)






CHAPTER 15. Disqualification of Prosecuting Attorneys

1424

(a) (1) Notice of a motion to disqualify a district attorney from performing an authorized duty shall be served on the district attorney and the Attorney General at least 10 court days before the motion is heard. The notice of motion shall contain a statement of the facts setting forth the grounds for the claimed disqualification and the legal authorities relied upon by the moving party and shall be supported by affidavits of witnesses who are competent to testify to the facts set forth in the affidavit. The district attorney or the Attorney General, or both, may file affidavits in opposition to the motion and may appear at the hearing on the motion and may file with the court hearing the motion a written opinion on the disqualification issue. The judge shall review the affidavits and determine whether or not an evidentiary hearing is necessary. The motion may not be granted unless the evidence shows that a conflict of interest exists that would render it unlikely that the defendant would receive a fair trial. An order recusing the district attorney from any proceeding may be reviewed by extraordinary writ or may be appealed by the district attorney or the Attorney General. The order recusing the district attorney shall be stayed pending any review authorized by this section. If the motion is brought at or before the preliminary hearing, it may not be renewed in the trial court on the basis of facts that were raised or could have been raised at the time of the original motion.

(2) An appeal from an order of recusal or from a case involving a charge punishable as a felony shall be made pursuant to Chapter 1 (commencing with Section 1235) of Title 9, regardless of the court in which the order is made. An appeal from an order of recusal in a misdemeanor case shall be made pursuant to Chapter 2 (commencing with Section 1466) of Title 11, regardless of the court in which the order is made.

(b) (1) Notice of a motion to disqualify a city attorney from performing an authorized duty involving a criminal matter shall be served on the city attorney and the district attorney at least 10 court days before the motion is heard. The notice of motion shall set forth a statement of the facts relevant to the claimed disqualification and the legal authorities relied on by the moving party. The district attorney may appear at the hearing on the motion and may file with the court hearing the motion a written opinion on the disqualification issue. The motion may not be granted unless the evidence shows that a conflict of interest exists that would render it unlikely that the defendant would receive a fair trial.

(2) An order recusing the city attorney from a proceeding may be appealed by the city attorney or the district attorney. The order recusing the city attorney shall be stayed pending an appeal authorized by this section. An appeal from an order of disqualification in a misdemeanor case shall be made pursuant to Chapter 2 (commencing with Section 1466) of Title 11.

(c) Motions to disqualify the city attorney and the district attorney shall be separately made.

(Amended by Stats. 1999, Ch. 363, Sec. 1. Effective January 1, 2000.)









TITLE 11. PROCEEDINGS IN MISDEMEANOR AND INFRACTION CASES AND APPEALS FROM SUCH CASES

CHAPTER 1. Proceedings in Misdemeanor and Infraction Cases

1427

(a) When a complaint is presented to a judge in a misdemeanor or infraction case appearing to be triable in the judge s court, the judge must, if satisfied therefrom that the offense complained of has been committed and that there is reasonable ground to believe that the defendant has committed it, issue a warrant, for the arrest of the defendant.

(b) Such warrant of arrest and proceedings upon it shall be in conformity to the provisions of this code regarding warrants of arrest, and it may be in the following form:

County of ____

The people of the State of California, to any peace officer in this state:

Complaint upon oath having been this day made before me that the offense of ____ (designating it generally) has been committed and accusing ____ (name of defendant) thereof you are therefore commanded forthwith to arrest the above-named defendant and bring the defendant forthwith before the ____ Court of ____ (stating full title of court) at ____ (naming place).

Witness my hand and the seal of said court this ____ day of ____, 19__.

_____ (Signed). _____ _____ Judge of said court _____

If it appears that the offense complained of has been committed by a corporation, no warrant of arrest shall issue, but the judge must issue a summons substantially in the form prescribed in Section 1391. Such summons must be served at the time and in the manner designated in Section 1392 except that if the offense complained of is a violation of the Vehicle Code or a local ordinance adopted pursuant to the Vehicle Code, such summons may be served by deposit by the clerk of the court in the United States mail of an envelope enclosing the summons, which envelope shall be addressed to a person authorized to accept service of legal process on behalf of the defendant, and which envelope shall be mailed by registered mail or certified mail with a return receipt requested. Promptly upon such mailing, the clerk of the court shall execute a certificate of such mailing and place it in the file of the court for that case. At the time stated in the summons the corporation may appear by counsel and answer the complaint, except that in the case of misdemeanors arising from operation of motor vehicles, or of infractions arising from operation of motor vehicles, a corporation may appear by its president, vice president, secretary or managing agent for the purpose of entering a plea of guilty. If it does not appear, a plea of not guilty shall be entered, and the same proceedings had therein as in other cases.

(Amended by Stats. 1998, Ch. 931, Sec. 409. Effective September 28, 1998.)



1428

In misdemeanor and infraction cases, the clerk of the superior court may keep a docket, instead of minutes pursuant to Section 69844 of the Government Code and a register of actions pursuant to Section 69845 or 69845.5 of the Government Code. In the docket, the clerk shall enter the title of each criminal action or proceeding and under each title all the orders and proceedings in such action or proceeding. Wherever by any other section of this code made applicable to such court an entry of any judgment, order or other proceeding in the minutes or register of actions is required, an entry thereof in the docket shall be made and shall be deemed a sufficient entry in the minutes or register of actions for all purposes.

(Amended by Stats. 2002, Ch. 784, Sec. 553. Effective January 1, 2003.)



1429

In a misdemeanor case the plea of the defendant may be made by the defendant or by the defendant s counsel. If such defendant pleads guilty, the court may, before entering such plea or pronouncing judgment, examine witnesses to ascertain the gravity of the offense committed; and if it appears to the court that a higher offense has been committed than the offense charged in the complaint, the court may order the defendant to be committed or admitted to bail, to answer any indictment which may be found against the defendant by the grand jury, or any complaint which may be filed charging the defendant with such higher offense.

(Amended by Stats. 1998, Ch. 931, Sec. 411. Effective September 28, 1998.)



1445

When the defendant pleads guilty, or is convicted, either by the court, or by a jury, the court shall render judgment thereon of fine or imprisonment, or both, as the case may be.

(Amended by Stats. 1989, Ch. 1360, Sec. 117.)



1447

When the defendant is acquitted in a misdemeanor or infraction case, if the court certifies in the minutes that the prosecution was malicious and without probable cause, the court may order the complainant to pay the costs of the action, or to give an undertaking to pay the costs within 30 days after the trial.

(Amended by Stats. 1998, Ch. 931, Sec. 413. Effective September 28, 1998.)



1448

If the complainant does not pay the costs, or give an undertaking therefor, the court may enter judgment against the complainant for the amount of the costs, which may be enforced in the manner provided for enforcement of money judgments generally.

(Amended by Stats. 1983, Ch. 18, Sec. 25. Effective April 21, 1983.)



1449

In a misdemeanor or infraction case, after a plea, finding, or verdict of guilty, or after a finding or verdict against the defendant on a plea of former conviction or acquittal, or once in jeopardy, the court shall appoint a time for pronouncing judgment which shall be not less than six hours, nor more than five days, after the verdict or plea of guilty, unless the defendant waives the postponement. The court may extend the time for not more than 10 days for the purpose of hearing or determining any motion for a new trial, or in arrest of judgment. The court also may extend the time for not more than 20 judicial days if probation is considered. Upon request of the defendant or the probation officer, that time may be further extended for not more than 90 additional days. In case of postponement, the court may hold the defendant to bail to appear for judgment. If, in the opinion of the court there is a reasonable ground for believing a defendant insane, the court may extend the time of pronouncing judgment and may commit the defendant to custody until the question of insanity has been heard and determined.

If the defendant is a veteran who was discharged from service for mental disability, upon his or her request, his or her case shall be referred to the probation officer, who shall secure a military medical history of the defendant and present it to the court together with a recommendation for or against probation.

(Amended by Stats. 1998, Ch. 931, Sec. 414. Effective September 28, 1998.)



1457

Upon payment of the fine, the officer must discharge the defendant, if he is not detained for any other legal cause, and pay over the fine to the court which rendered the judgment.

(Amended by Stats. 1949, Ch. 1517. Note: The condition in Sec. 5 of Ch. 1517 was satisfied by adoption of Prop. 3 on Nov. 7, 1950.)



1458

The provisions of this code relative to bail are applicable to bail in misdemeanor or infraction cases. The defendant, at any time after arrest and before conviction, may be admitted to bail. The undertaking of bail in such a case shall be in substantially the following form:

A complaint having been filed on the ____ day of ____, 19__, in the ____ Court of ____ County of ____ (stating title and location of court) charging ____ (naming defendant) as defendant with the crime of ____ (designating it generally) and the defendant having been admitted to bail in the sum of ____ dollars ($____) (stating amount);

We, ____ and ____, of ____ (stating their places of residence and occupation), hereby undertake that the above-named defendant will appear and answer any charge in any accusatory pleading based upon the acts supporting the complaint above mentioned and all duly authorized amendments thereof, in whatever court it may be prosecuted, and will at all times hold himself or herself amenable to the orders and process of the court, and, if convicted, will appear for pronouncement of judgment or grant of probation or if the defendant fails to perform either of these conditions, that we will pay to the people of the State of California the sum of ____ dollars ($____) (inserting the sum in which the defendant is admitted to bail). If the forfeiture of this bond is ordered by the court, judgment may be summarily made and entered forthwith against the said ____ (naming the sureties and the defendant if the defendant is a party to the bond) for the amount of their respective undertakings herein, as provided by Sections 1305 and 1306 of the California Penal Code.

(Amended by Stats. 1998, Ch. 931, Sec. 415. Effective September 28, 1998.)



1459

Undertakings of bail filed by admitted surety insurers shall meet all other requirements of law and the obligation of the insurer shall be in the following form except to the extent a different form is otherwise provided by statute:

____ (stating the title and the location of the court).

Defendant ____ (stating the name of the defendant) having been admitted to bail in the sum of ____ dollars ($____) (stating the amount of bail fixed) and ordered to appear in the above-entitled court on ____, 19__ (stating the date for appearance in court), on ____ (stating only the word misdemeanor or the word felony ) charge/s;

Now, the ____ (stating the name of admitted surety insurer and state of incorporation) hereby undertakes that the above-named defendant will appear in the above-named court on the date above set forth to answer any charge in any accusatory pleading based upon the acts supporting the complaint filed against him/her and all duly authorized amendments thereof, in whatever court it may be prosecuted, and will at all times hold him/herself amenable to the orders and process of the court and, if convicted, will appear for pronouncement of judgment or grant of probation or if he/she fails to perform either of these conditions, that the ____ (stating the name of admitted surety insurer and state of incorporation) will pay to the people of the State of California the sum of ____ dollars ($____) (stating the amount of the undertaking of the admitted surety insurer).

If the forfeiture of this bond be ordered by the court, judgment may be summarily made and entered forthwith against the said ____ (stating the name of admitted surety insurer and state of incorporation) for the amount of its undertaking herein, as provided by Sections 1305 and 1306 of the California Penal Code.

(Stating the name of admitted surety insurer and
state of incorporation),

(Signature)

By

Attorney-in-fact
(Corporate seal)

(Jurat of notary public or
other officer authorized
to administer oaths.)

(Amended by Stats. 1998, Ch. 931, Sec. 416. Effective September 28, 1998.)



1462.2

Except as otherwise provided in the Vehicle Code, the proper court for the trial of criminal cases amounting to misdemeanor shall be the superior court of the county within which the offense charged was committed.

If an action or proceeding is commenced in a court other than the court herein designated as the proper court for the trial, the action may, notwithstanding, be tried in the court where commenced, unless the defendant, at the time of pleading, requests an order transferring the action or proceeding to the proper court. If after that request it appears that the action or proceeding was not commenced in the proper court, the court shall order the action or proceeding transferred to the proper court. The judge shall, at the time of arraignment, inform the defendant of the right to be tried in the county where the offense was committed.

(Amended by Stats. 2003, Ch. 449, Sec. 35. Effective January 1, 2004.)



1462.25

(a) A defendant formally charged with a violation of Vehicle Code Section 14601 in one court ( the first court ), against whom a formal charge of a violation of Vehicle Code Section 14601 is pending in one or more other courts, may state in writing his or her agreement to plead guilty or nolo contendere to some or all of the charges pending in the other courts, to waive trial or hearing in the other courts, and to consent to disposition of the case in the first court. The defendant s agreement is ineffective unless the district attorney for the other county approves in writing. Upon receipt of the defendant s agreement and the district attorney s approval, the clerk of court in the other court shall transfer the pending matter to the first court, and transmit the papers or certified copies. The prosecution of each transferred matter shall proceed in the first court as part of the case pending against the defendant there, but shall be limited to proceedings upon the defendant s plea of guilty or nolo contendere, and sentencing or probation. If the defendant pleads not guilty, the clerk shall retransfer the transferred case to the court of origin, and the prosecution shall be resumed in that court. The defendant s statement that the defendant agreed to plead guilty or nolo contendere shall not be used against the defendant.

(b) The procedure specified in subdivision (a) may be used only if the defendant is represented by counsel in the other courts, or the defendant has expressly waived his or her right to counsel in the other courts.

(c) A defendant may request appointment of counsel in the other courts by a written request. Upon receiving the defendant s written request, the other court shall appoint counsel to represent the defendant if he or she otherwise qualifies for appointed counsel.

(d) The appearance of the defendant in proceedings transferred pursuant to subdivision (a) shall not commence the running of time limits under Section 859b, 860, 861, or 1382.

(Added by Stats. 1994, Ch. 389, Sec. 20. Effective September 1, 1994.)



1462.5

Each installment or partial payment of a fine, penalty, forfeiture or fee shall be prorated among the state and local shares according to the uniform accounting system established by the State Controller pursuant to Section 71380 of the Government Code. In cases subject to Section 1463.18 of the Penal Code, proration shall not occur until the minimum amounts have been transferred to the Restitution Fund as provided in that section.

(Added by Stats. 1984, Ch. 980, Sec. 6.)



1463

All fines and forfeitures imposed and collected for crimes shall be distributed in accordance with Section 1463.001.

The following definitions shall apply to terms used in this chapter:

(a) Arrest means any law enforcement action, including issuance of a notice to appear or notice of violation, which results in a criminal charge.

(b) City includes any city, city and county, district, including any enterprise special district, community service district, or community service area engaged in police protection activities as reported to the Controller for inclusion in the 1989 90 edition of the Financial Transactions Report Concerning Special Districts under the heading of Police Protection and Public Safety, authority, or other local agency (other than a county) which employs persons authorized to make arrests or to issue notices to appear or notices of violation which may be filed in court.

(c) City arrest means an arrest by an employee of a city, or by a California Highway Patrol officer within the limits of a city.

(d) County means the county in which the arrest took place.

(e) County arrest means an arrest by a California Highway Patrol officer outside the limits of a city, or any arrest by a county officer or by any other state officer.

(f) Court means the superior court or a juvenile forum established under Section 257 of the Welfare and Institutions Code, in which the case arising from the arrest is filed.

(g) Division of moneys means an allocation of base fine proceeds between agencies as required by statute, including, but not limited to, Sections 1463.003, 1463.9, 1463.23, and 1463.26 of this code, Sections 13001, 13002, and 13003 of the Fish and Game Code, and Section 11502 of the Health and Safety Code.

(h) Offense means any infraction, misdemeanor, or felony, and any act by a juvenile leading to an order to pay a financial sanction by reason of the act being defined as an infraction, misdemeanor, or felony, whether defined in this or any other code, except any parking offense as defined in subdivision (i).

(i) Parking offense means any offense charged pursuant to Article 3 (commencing with Section 40200) of Chapter 1 of Division 17 of the Vehicle Code, including registration and equipment offenses included on a notice of parking violation.

(j) Penalty allocation means the deposit of a specified part of moneys to offset designated processing costs, as provided by Section 1463.16 of this code and by Section 68090.8 of the Government Code.

(k) Total parking penalty means the total sum to be collected for a parking offense, whether as fine, forfeiture of bail, or payment of penalty to the Department of Motor Vehicles (DMV). It may include the following components:

(1) The base parking penalty as established pursuant to Section 40203.5 of the Vehicle Code.

(2) The DMV fees added upon the placement of a hold pursuant to Section 40220 of the Vehicle Code.

(3) The surcharges required by Section 76000 of the Government Code.

(4) The notice penalty added to the base parking penalty when a notice of delinquent parking violations is given.

(l) Total fine or forfeiture means the total sum to be collected upon a conviction, or the total amount of bail forfeited or deposited as cash bail subject to forfeiture. It may include, but is not limited to, the following components as specified for the particular offense:

(1) The base fine upon which the state penalty and additional county penalty is calculated.

(2) The county penalty required by Section 76000 of the Government Code.

(3) The DNA penalty required by Sections 76104.6 and 76104.7 of the Government Code.

(4) The emergency medical services penalty authorized by Section 76000.5 of the Government Code.

(5) The service charge permitted by Section 853.7 of the Penal Code and Section 40508.5 of the Vehicle Code.

(6) The special penalty dedicated for blood alcohol analysis, alcohol program services, traumatic brain injury research, and similar purposes.

(7) The state penalty required by Section 1464.

(Amended by Stats. 2007, Ch. 302, Sec. 16. Effective January 1, 2008.)



1463.001

Except as otherwise provided in this section, all fines and forfeitures imposed and collected for crimes other than parking offenses resulting from a filing in a court shall as soon as practicable after receipt thereof, be deposited with the county treasurer, and each month the total fines and forfeitures which have accumulated within the past month shall be distributed, as follows:

(a) The state penalties, county penalties, special penalties, service charges, and penalty allocations shall be transferred to the proper funds as required by law.

(b) The base fines shall be distributed, as follows:

(1) Any base fines which are subject to specific distribution under any other section shall be distributed to the specified funds of the state or local agency.

(2) Base fines resulting from county arrest not included in paragraph (1), shall be transferred into the proper funds of the county.

(3) Base fines resulting from city arrests not included in paragraph (1), an amount equal to the applicable county percentages set forth in Section 1463.002, as modified by Section 1463.28, shall be transferred into the proper funds of the county. Until July 1, 1998, the remainder of base fines resulting from city arrests shall be divided between each city and county, with 50 percent deposited to the county s general fund, and 50 percent deposited to the treasury of the appropriate city, and thereafter the remainder of base fines resulting from city arrests shall be deposited to the treasury of the appropriate city.

(4) In a county that had an agreement as of March 22, 1977, that provides for city fines and forfeitures to accrue to the county in exchange for sales tax receipts, base fines resulting from city arrests not included in paragraph (1) shall be deposited into the proper funds of the county.

(c) Each county shall keep a record of its deposits to its treasury and its transmittal to each city treasury pursuant to this section.

(d) The distribution specified in subdivision (b) applies to all funds subject thereto distributed on or after July 1, 1992, regardless of whether the court has elected to allocate and distribute funds pursuant to Section 1464.8.

(e) Any amounts remitted to the county from amounts collected by the Franchise Tax Board upon referral by a county pursuant to Article 6 (commencing with Section 19280) of Chapter 5 of Part 10.2 of Division 2 of the Revenue and Taxation Code shall be allocated pursuant to this section.

(Amended by Stats. 1998, Ch. 146, Sec. 14.5. Effective July 13, 1998.)



1463.002

The base fine amounts from city arrests shall be subject to distribution according to the following schedule:

County and city

Percentage

Alameda

Alameda ........................

18

Albany ........................

29

Berkeley ........................

19

Emeryville ........................

13

Hayward ........................

10

Livermore ........................

7

Oakland ........................

22

Piedmont ........................

44

Pleasanton ........................

17

San Leandro ........................

9

County percentage ........................

21

Amador

Amador ........................

25

Ione ........................

25

Jackson ........................

25

Plymouth ........................

25

Sutter Creek ........................

25

County percentage ........................

29

Butte

Biggs ........................

75

Chico ........................

22

Gridley ........................

49

Oroville ........................

9

County percentage ........................

20

Calaveras

Angels ........................

62

County percentage ........................

62

Colusa

Colusa ........................

13

Williams ........................

17

County percentage ........................

16

Contra Costa

Antioch ........................

11

Brentwood ........................

24

Concord ........................

18

El Cerrito ........................

19

Hercules ........................

14

Martinez ........................

22

Pinole ........................

22

Pittsburg ........................

5

Richmond ........................

14

San Pablo ........................

12

Walnut Creek ........................

24

County percentage ........................

14

Del Norte

Crescent City ........................

19

County percentage ........................

19

El Dorado

Placerville ........................

14

County percentage ........................

14

Fresno

Clovis ........................

23

Coalinga ........................

21

Firebaugh ........................

16

Fowler ........................

34

Fresno ........................

26

Huron ........................

24

Kerman ........................

14

Kingsburg ........................

34

Mendota ........................

11

Orange Cove ........................

24

Parlier ........................

21

Reedley ........................

30

Sanger ........................

29

San Joaquin ........................

15

Selma ........................

14

County percentage ........................

24

Glenn

Orland ........................

27

Willows ........................

36

County percentage ........................

32

Humboldt

Arcata ........................

9

Blue Lake ........................

26

Eureka ........................

11

Ferndale ........................

30

Fortuna ........................

17

Trinidad ........................

11

County percentage ........................

11

Imperial

Brawley ........................

8

Calexico ........................

10

Calipatria ........................

30

El Centro ........................

5

Holtville ........................

16

Imperial ........................

6

Westmorland ........................

12

County percentage ........................

8

Inyo

Bishop ........................

25

County percentage ........................

25

Kern

Bakersfield ........................

10

Delano ........................

13

Maricopa ........................

36

Shafter ........................

15

Taft ........................

19

Tehachapi ........................

12

Wasco ........................

28

County percentage ........................

12

Kings

Corcoran ........................

31

Hanford ........................

21

Lemoore ........................

25

County percentage ........................

25

Lake

Lakeport ........................

33

County percentage ........................

33

Lassen

Susanville ........................

21

County percentage ........................

21

Los Angeles

Alhambra ........................

13

Arcadia ........................

11

Avalon ........................

54

Azusa ........................

11

Bell ........................

11

Beverly Hills ........................

14

Burbank ........................

14

Claremont ........................

5

Compton ........................

16

Covina ........................

11

Culver City ........................

10

El Monte ........................

11

El Segundo ........................

11

Gardena ........................

22

Glendale ........................

16

Glendora ........................

12

Hawthorne ........................

7

Hermosa Beach ........................

14

Huntington Park ........................

12

Inglewood ........................

16

La Verne ........................

14

Long Beach ........................

14

Los Angeles ........................

8

Lynwood ........................

9

Manhattan Beach ........................

13

Maywood ........................

15

Monrovia ........................

11

Montebello ........................

11

Monterey Park ........................

11

Palos Verdes Estates ........................

10

Pasadena ........................

9

Pomona ........................

12

Redondo Beach ........................

15

San Fernando ........................

17

San Gabriel ........................

16

San Marino ........................

5

Santa Monica ........................

11

Sierra Madre ........................

11

Signal Hill ........................

24

South Gate ........................

13

South Pasadena ........................

9

Torrance ........................

16

Vernon ........................

25

West Covina ........................

11

Whittier ........................

11

County percentage ........................

11

Madera

Chowchilla ........................

17

Madera ........................

16

County percentage ........................

17

Marin

Belvedere ........................

16

Corte Madera ........................

12

Fairfax ........................

30

Larkspur ........................

30

Mill Valley ........................

13

Ross ........................

18

San Anselmo ........................

11

San Rafael ........................

13

Sausalito ........................

21

County percentage ........................

16

Mendocino

Fort Bragg ........................

19

Point Arena ........................

40

Ukiah ........................

10

Willits ........................

24

County percentage ........................

17

Merced

Atwater ........................

23

Dos Palos ........................

21

Gustine ........................

23

Livingston ........................

14

Los Banos ........................

13

Merced ........................

18

County percentage ........................

18

Modoc

Alturas ........................

42

County percentage ........................

42

Monterey

Carmel ........................

17

Gonzales ........................

10

Greenfield ........................

13

King City ........................

36

Monterey ........................

13

Pacific Grove ........................

22

Salinas ........................

36

Soledad ........................

16

County percentage ........................

23

Napa

Calistoga ........................

37

Napa ........................

11

St. Helena ........................

12

County percentage ........................

14

Nevada

Grass Valley ........................

7

Nevada City ........................

17

County percentage ........................

9

Orange

County percentage ........................

15

Placer

Auburn ........................

18

Colfax ........................

8

Lincoln ........................

26

Rocklin ........................

16

Roseville ........................

10

County percentage ........................

14

Plumas

Portola ........................

19

County percentage ........................

19

Riverside

Banning ........................

35

Beaumont ........................

15

Blythe ........................

9

Coachella ........................

12

Corona ........................

12

Elsinore ........................

10

Hemet ........................

35

Indio ........................

16

Palm Springs ........................

35

Perris ........................

14

Riverside ........................

16

San Jacinto ........................

41

County percentage ........................

35

Sacramento

Folsom ........................

31

Galt ........................

25

Isleton ........................

13

North Sacramento ........................

10

Sacramento ........................

21

County percentage ........................

26

San Benito

Hollister ........................

9

San Juan Bautista ........................

28

County percentage ........................

11

San Bernardino

Barstow ........................

23

Chino ........................

14

Colton ........................

21

Fontana ........................

15

Needles ........................

33

Ontario ........................

20

Redlands ........................

28

Rialto ........................

15

San Bernardino ........................

20

Upland ........................

14

County percentage ........................

20

San Diego

Carlsbad ........................

8

Chula Vista ........................

23

Coronado ........................

25

Del Mar ........................

8

El Cajon ........................

17

Escondido ........................

16

Imperial Beach ........................

8

La Mesa ........................

23

Lemon Grove ........................

8

National City ........................

14

Oceanside ........................

15

San Marcos ........................

8

Vista ........................

8

San Diego ........................

6

County percentage ........................

25

San Joaquin

Lodi ........................

18

Manteca ........................

8

Ripon ........................

11

Stockton ........................

14

Tracy ........................

15

County percentage ........................

14

San Luis Obispo

Arroyo Grande ........................

9

Paso Robles ........................

26

Pismo Beach ........................

8

San Luis Obispo ........................

21

County percentage ........................

16

San Mateo

Atherton ........................

27

Belmont ........................

7

Burlingame ........................

38

Colma ........................

40

Daly City ........................

24

Hillsborough ........................

75

Menlo Park ........................

12

Millbrae ........................

16

Redwood City ........................

27

San Bruno ........................

13

San Carlos ........................

8

San Mateo ........................

42

South San Francisco ........................

12

County percentage ........................

21

Santa Barbara

Guadalupe ........................

28

Lompoc ........................

16

Santa Barbara ........................

11

Santa Maria ........................

12

County percentage ........................

13

Santa Clara

Alviso ........................

75

Campbell ........................

16

Gilroy ........................

28

Los Altos ........................

16

Los Gatos ........................

30

Morgan Hill ........................

11

Mountain View ........................

13

Palo Alto ........................

21

San Jose ........................

13

Santa Clara ........................

16

Sunnyvale ........................

26

County percentage ........................

16

Santa Cruz

Capitola ........................

21

Santa Cruz ........................

23

Watsonville ........................

21

County percentage ........................

22

Shasta

Redding ........................

22

County percentage ........................

22

Sierra

Loyalton ........................

75

County percentage ........................

75

Siskiyou

Dorris ........................

18

Dunsmuir ........................

29

Etna ........................

18

Fort Jones ........................

46

Montague ........................

75

Mount Shasta ........................

37

Tulelake ........................

33

Yreka ........................

30

County percentage ........................

29

Solano

Benicia ........................

17

Dixon ........................

18

Fairfield ........................

18

Rio Vista ........................

19

Suisun ........................

7

Vacaville ........................

15

Vallejo ........................

18

County percentage ........................

19

Sonoma

Cloverdale ........................

40

Cotati ........................

40

Healdsburg ........................

40

Petaluma ........................

24

Rohnert Park ........................

40

Santa Rosa ........................

40

Sebastopol ........................

40

Sonoma ........................

40

County percentage ........................

40

Stanislaus

Ceres ........................

14

Modesto ........................

15

Newman ........................

10

Oakdale ........................

15

Patterson ........................

20

Riverbank ........................

18

Turlock ........................

19

County percentage ........................

15

Sutter

Live Oak ........................

17

Yuba City ........................

17

County percentage ........................

17

Tehama

Corning ........................

26

Red Bluff ........................

39

Tehama ........................

10

County percentage ........................

31

Tulare

Dinuba ........................

21

Exeter ........................

23

Lindsay ........................

24

Porterville ........................

26

Tulare ........................

20

Visalia ........................

17

Woodlake ........................

15

County percentage ........................

21

Tuolumne

Sonora ........................

23

County percentage ........................

23

Ventura

Fillmore ........................

16

Ojai ........................

16

Oxnard ........................

16

Port Hueneme ........................

16

Santa Paula ........................

16

Ventura ........................

16

County percentage ........................

16

Yolo

Davis ........................

22

Winters ........................

19

Woodland ........................

20

County percentage ........................

20

Yuba

Marysville ........................

15

Wheatland ........................

38

County percentage ........................

15

With respect to any city arrest from a city which is not set forth in the above schedule, the county percentage shall apply. A county and city therein may, by mutual agreement, adjust these percentages. Where a county and a city have, prior to June 1, 1991, entered into an agreement to adjust the percentage specified in this section, or where a county and a city have entered into an agreement governing the distribution of revenue from parking penalties, those agreements shall remain in full force and effect until changed by mutual agreement.

(Added by Stats. 1991, Ch. 189, Sec. 20. Effective July 29, 1991.)



1463.004

(a) If a sentencing judge specifies only the total fine or forfeiture, or if an automated case-processing system requires it, percentage calculations may be employed to establish the components of total fines or forfeitures, provided that the aggregate monthly distributions resulting from the calculations are the same as would be produced by strict observance of the statutory distributions.

(b) If a fund would receive less than one hundred dollars ($100) in monthly distributions of total fines and forfeitures by a particular court for at least 11 months of each year, the court may omit that fund from the system for calculating distributions, and shall instead apply the distribution provided for by Section 1463.001.

(Added by Stats. 1991, Ch. 189, Sec. 22. Effective July 29, 1991.)



1463.005

Notwithstanding Section 1463.001, in a county subject to Section 77202.5 of the Government Code, of base fines resulting from arrests not subject to allocation under paragraph (1) of subdivision (b) of Section 1463.001, by a California Highway Patrol Officer on state highways constructed as freeways within the city whereon city police officers enforced the provisions of the Vehicle Code on April 1, 1965, 25 percent shall be deposited in the treasury of the appropriate city, 75 percent shall be deposited in the proper funds of the county.

(Amended by Stats. 1997, Ch. 850, Sec. 51. Effective January 1, 1998.)



1463.006

Any money deposited with the court or with the clerk thereof which, by order of the court or for any other reason, should be returned, in whole or in part, to any person, or which is by law payable to the state or to any other public agency, shall be paid to that person or to the state or to the other public agency by warrant of the county auditor, which shall be drawn upon the requisition of the clerk of the court.

All money deposited as bail which has not been claimed within one year after the final disposition of the case in which the money was deposited, or within one year after an order made by the court for the return or delivery of the money to any person, shall be apportioned between the city and the county and paid or transferred in the manner provided by statute for the apportionment and payment of fines and forfeitures. This paragraph controls over any conflicting provisions of law.

(Added by Stats. 1991, Ch. 189, Sec. 23. Effective July 29, 1991.)



1463.007

(a) Notwithstanding any other provision of law, any county or court that operates a comprehensive collection program may deduct the costs of operating that program, excluding capital expenditures, from any revenues collected under that program. The costs shall be deducted before any distribution of revenues to other governmental entities required by any other provision of law. Any county or court operating a comprehensive collection program may establish a minimum base fee, fine, forfeiture, penalty, or assessment amount for inclusion in the program.

(b) Once debt becomes delinquent, it continues to be delinquent and may be subject to collection by a comprehensive collection program. Debt is delinquent and subject to collection by a comprehensive collection program if any of the following conditions is met:

(1) A defendant does not post bail or appear on or before the date on which he or she promised to appear, or any lawful continuance of that date, if that defendant was eligible to post and forfeit bail.

(2) A defendant does not pay the amount imposed by the court on or before the date ordered by the court, or any lawful continuance of that date.

(3) A defendant has failed to make an installment payment on the date specified by the court.

(c) For the purposes of this section, a comprehensive collection program is a separate and distinct revenue collection activity that meets each of the following criteria:

(1) The program identifies and collects amounts arising from delinquent court-ordered debt, whether or not a warrant has been issued against the alleged violator.

(2) The program complies with the requirements of subdivision (b) of Section 1463.010.

(3) The program engages in each of the following activities:

(A) Attempts telephone contact with delinquent debtors for whom the program has a phone number to inform them of their delinquent status and payment options.

(B) Notifies delinquent debtors for whom the program has an address in writing of their outstanding obligation within 95 days of delinquency.

(C) Generates internal monthly reports to track collections data, such as age of debt and delinquent amounts outstanding.

(D) Uses Department of Motor Vehicles information to locate delinquent debtors.

(E) Accepts payment of delinquent debt by credit card.

(4) The program engages in at least five of the following activities:

(A) Sends delinquent debt to the Franchise Tax Board s Court-Ordered Debt Collections Program.

(B) Sends delinquent debt to the Franchise Tax Board s Interagency Intercept Collections Program.

(C) Initiates driver s license suspension or hold actions when appropriate.

(D) Contracts with one or more private debt collectors to collect delinquent debt.

(E) Sends monthly bills or account statements to all delinquent debtors.

(F) Contracts with local, regional, state, or national skip tracing or locator resources or services to locate delinquent debtors.

(G) Coordinates with the probation department to locate debtors who may be on formal or informal probation.

(H) Uses Employment Development Department employment and wage information to collect delinquent debt.

(I) Establishes wage and bank account garnishments where appropriate.

(J) Places liens on real property owned by delinquent debtors when appropriate.

(K) Uses an automated dialer or automatic call distribution system to manage telephone calls.

(d) This section shall become operative on July 1, 2012.

(Repealed (in Sec. 30) and added by Stats. 2010, Ch. 720, Sec. 31. Effective October 19, 2010. Section operative July 1, 2012, by its own provisions.)



1463.009

Notwithstanding Section 1463, all bail forfeitures that are collected from any source in a case in which a defendant is charged and convicted of a violation of Section 261, 264.1, 286, 288, 288a, 288.5, or 289, or of a violent felony as defined in subdivision (c) of Section 667.5 or a serious felony as defined in subdivision (c) of Section 1192.7, and that are required to be deposited with the county treasurer shall be allocated according to the following priority:

(a) The county shall be reimbursed for reasonable administrative costs for the collection of the forfeited property, the maintenance and preservation of the property, and the distribution of the property pursuant to this section.

(b) Out of the remainder of the forfeited bail money, a total of up to 50 percent shall be distributed in the amount necessary to satisfy any civil court judgment in favor of a victim as a result of the offense or a restitution order due to a criminal conviction to a victim who was under 18 years of age at the time of the commission of the offense if the defendant is convicted under Section 261, 264.1, 286, 288, 288a, 288.5, or 289, and to a victim of any age if the defendant has been convicted of a violent felony as defined in subdivision (c) of Section 667.5 or a serious felony as defined in subdivision (c) of Section 1192.7.

(c) The balance of the amount collected shall be deposited pursuant to Section 1463.

(Amended by Stats. 1997, Ch. 850, Sec. 53. Effective January 1, 1998.)



1463.010

The uniform imposition and enforcement of court-ordered debts are recognized as an important element of California s judicial system. Prompt, efficient, and effective imposition and collection of court-ordered fees, fines, forfeitures, penalties, restitution, and assessments ensure the appropriate respect for court orders. The California State Association of Counties and the Administrative Office of the Courts are jointly committed to identifying, improving, and seeking to expand access to mechanisms and tools that will enhance efforts to collect court-ordered debt. To provide for this prompt, efficient, and effective collection:

(a) The Judicial Council shall adopt guidelines for a comprehensive program concerning the collection of moneys owed for fees, fines, forfeitures, penalties, and assessments imposed by court order. As part of its guidelines, the Judicial Council may establish standard agreements for entities to provide collection services. As part of its guidelines, the Judicial Council shall include provisions that promote competition by and between entities in providing collection services to courts and counties. The Judicial Council may delegate to the Administrative Director of the Courts the implementation of the aspects of this program to be carried out at the state level.

(b) The courts and counties shall maintain the collection program that was in place on January 1, 1996, unless otherwise agreed to in writing by the court and county. The program may wholly or partially be staffed and operated within the court itself, may be wholly or partially staffed and operated by the county, or may be wholly or partially contracted with a third party. In carrying out this collection program, each superior court and county shall develop a cooperative plan to implement the Judicial Council guidelines. In the event that a court and a county are unwilling or unable to enter into a cooperative plan pursuant to this section, prior to the arbitration procedures required by subdivision (e) of Section 1214.1, the court or the county may request the continuation of negotiations with mediation assistance as mutually agreed upon and provided by the Administrative Director of the Courts and the California State Association of Counties.

(c) The Judicial Council shall develop performance measures and benchmarks to review the effectiveness of the cooperative superior court and county collection programs operating pursuant to this section. Each superior court and county shall jointly report to the Judicial Council, as provided by the Judicial Council, information requested in a reporting template on or before September 1, 2009, and annually thereafter. The Judicial Council shall report to the Legislature on December 31, 2009, and annually thereafter, on all of the following:

(1) The extent to which each court or county is following best practices for its collection program.

(2) The performance of each collection program.

(3) Any changes necessary to improve performance of collection programs statewide.

(d) The Judicial Council may, when the efficiency and effectiveness of the collection process may be improved, facilitate a joint collection program between superior courts, between counties, or between superior courts and counties.

(e) The Judicial Council may establish, by court rule, a program providing for the suspension and nonrenewal of a business and professional license if the holder of the license has unpaid fees, fines, forfeitures, penalties, and assessments imposed upon them under a court order. The Judicial Council may provide that some or all of the superior courts or counties participate in the program. Any program established by the Judicial Council shall ensure that the licensee receives adequate and appropriate notice of the proposed suspension or nonrenewal of his or her license and has an opportunity to contest the suspension or nonrenewal. The opportunity to contest may not require a court hearing.

(f) Notwithstanding any other provision of law, the Judicial Council, after consultation with the Franchise Tax Board with respect to collections under Section 19280 of the Revenue and Taxation Code, may provide for an amnesty program involving the collection of outstanding fees, fines, forfeitures, penalties, and assessments, applicable either statewide or within one or more counties. The amnesty program shall provide that some or all of the interest or collections costs imposed on outstanding fees, fines, forfeitures, penalties, and assessments may be waived if the remaining amounts due are paid within the amnesty period.

(Amended by Stats. 2008, Ch. 311, Sec. 28. Effective January 1, 2009.)



1463.011

(a) Notwithstanding any other provision of law, if a court, during the course of its routine process to collect fees, fines, forfeitures, or other penalties imposed by a court due to a citation issued for the violation of a state or local law, obtains information indicating that a person under 25 years of age, who has been issued a citation for truancy, loitering, curfew violations, or illegal lodging that is outstanding or unpaid, is homeless or has no permanent address, the court shall not garnish the wages or levy against bank accounts of that person until that person is 25 years of age or older, as that age is recorded by that person s credit report or other document already in the possession of, or previously provided to, the court.

(b) For purposes of this section a person is considered to be homeless or as having no permanent address if that person does not have a fixed, regular, adequate nighttime residence, or has a primary nighttime residence that is one of the following:

(1) A supervised publicly or privately operated shelter designed to provide temporary living accommodations, including, but not limited to, welfare hotels, congregate shelters, and transitional housing for the mentally ill.

(2) An institution that provides a temporary residence for individuals intended to be institutionalized.

(3) A public or private place not designed for, or ordinarily used as, a regular sleeping accommodation for human beings.

(c) Nothing in this section shall be construed to prevent a court from engaging in any other lawful debt collection activities.

(d) Nothing in this section shall be construed to require a court to perform any further investigation or financial screening into any matter beyond the scope of its regular duties.

(e) Nothing in this section shall be construed to prevent the Judicial Council from altering any best practices or recommendations for collection programs pursuant to Section 1463.010.

(f) Nothing in this section shall be construed to prevent a court from garnishing a person s wages or levying against a person s bank accounts if the court, subsequent to its initial determination that the person was a homeless youth exempt from wage garnishment or levy under this section, obtains evidence that the individual is no longer homeless.

(Added by Stats. 2011, Ch. 466, Sec. 2. Effective January 1, 2012.)



1463.012

(a) Notwithstanding any other law, if a court, during the course of its routine process to collect fees, fines, forfeitures, or other penalties imposed by a court due to a citation issued for the violation of a state or local law, obtains information indicating that a person who has been issued a citation for loitering, curfew violations, or illegal lodging that is outstanding or unpaid served in the military within the last eight years and is homeless or has no permanent address, the court shall not garnish the wages or levy against bank accounts of that person for five years from the date that the court obtained that information.

(b) For purposes of this section, a person is considered to be homeless or as having no permanent address if that person does not have a fixed, regular, adequate nighttime residence, or has a primary nighttime residence that is one of the following:

(1) A supervised publicly or privately operated shelter designed to provide temporary living accommodations, including, but not limited to, welfare hotels, congregate shelters, and transitional housing for the mentally ill.

(2) An institution that provides a temporary residence for individuals intended to be institutionalized.

(3) A public or private place not designed for, or ordinarily used as, a regular sleeping accommodation for human beings.

(c) Nothing in this section shall be construed to prevent a court from engaging in any other lawful debt collection activities.

(d) Nothing in this section shall be construed to require a court to perform any further investigation or financial screening into any matter beyond the scope of its regular duties.

(e) Nothing in this section shall be construed to prevent the Judicial Council from altering any best practices or recommendations for collection programs pursuant to Section 1463.010.

(f) Nothing in this section shall be construed to prevent a court from garnishing a person s wages or levying against a person s bank accounts if the court, subsequent to its initial determination that the person was a homeless veteran exempt from wage garnishment or levy under this section, obtains evidence that the individual is no longer homeless, or that the court had, on a previous occasion, suspended garnishment of that person s wages or levying against that person s bank accounts pursuant to subdivision (a).

(Added by Stats. 2013, Ch. 234, Sec. 2. Effective January 1, 2014.)



1463.02

(a) On or before June 30, 2011, the Judicial Council shall establish a task force to evaluate criminal and traffic-related court-ordered debts imposed against adult and juvenile offenders. The task force shall be comprised of the following members:

(1) Two members appointed by the California State Association of Counties.

(2) Two members appointed by the League of California Cities.

(3) Two court executives, two judges, and two Administrative Office of the Courts employees appointed by the Judicial Council.

(4) One member appointed by the Controller.

(5) One member appointed by the Franchise Tax Board.

(6) One member appointed by the California Victim Compensation and Government Claims Board.

(7) One member appointed by the Department of Corrections and Rehabilitation.

(8) One member appointed by the Department of Finance.

(9) One member appointed by each house of the Legislature.

(10) A county public defender and a city attorney appointed by the Speaker of the Assembly.

(11) A defense attorney in private practice and a district attorney appointed by the Senate Committee on Rules.

(b) The Judicial Council shall designate a chairperson for the task force. The task force shall, among other duties, do all of the following:

(1) Identify all criminal and traffic-related court-ordered fees, fines, forfeitures, penalties, and assessments imposed under law.

(2) Identify the distribution of revenue derived from those debts and the expenditures made by those entities that benefit from the revenues.

(3) Consult with state and local entities that would be affected by a simplification and consolidation of criminal and traffic-related court-ordered debts.

(4) Evaluate and make recommendations to the Judicial Council and the Legislature for consolidating and simplifying the imposition of criminal and traffic-related court-ordered debts and the distribution of the revenue derived from those debts with the goal of improving the process for those entities that benefit from the revenues, and recommendations, if any, for adjustment to the court-ordered debts.

(c) The task force also shall document recent annual revenues from the various penalty assessments and surcharges and, to the extent feasible, evaluate the extent to which the amount of each penalty assessment and surcharge impacts total annual revenues, imposition of criminal sentences, and the actual amounts assessed.

(d) The task force also shall evaluate and make recommendations to the Judicial Council and the Legislature on or before June 30, 2011, regarding the priority in which court-ordered debts should be satisfied and the use of comprehensive collection programs authorized pursuant to Section 1463.007, including associated cost-recovery practices.

(Amended by Stats. 2010, Ch. 720, Sec. 32. Effective October 19, 2010.)



1463.04

Notwithstanding Section 1463, out of the moneys deposited with the county treasurer pursuant to Section 1463, there shall be transferred once a month into the State Treasury to the credit of the Winter Recreation Fund an amount equal to 50 percent of all fines and forfeitures collected during the preceding month upon conviction or upon the forfeiture of bail from any person of any violation of Section 5091.15 of the Public Resources Code, and an amount equal to the remaining 50 percent shall be transferred to the county general fund and deposited in a special account which shall be used exclusively to pay for the cost of furthering the purposes of the California SNO-PARK Permit Program, including, but not limited to, the snow removal, maintenance, and development of designated parking areas.

(Added by Stats. 1991, Ch. 189, Sec. 25. Effective July 29, 1991.)



1463.07

An administrative screening fee of twenty-five dollars ($25) shall be collected from each person arrested and released on his or her own recognizance upon conviction of any criminal offense related to the arrest other than an infraction. A citation processing fee in the amount of ten dollars ($10) shall be collected from each person cited and released by any peace officer in the field or at a jail facility upon conviction of any criminal offense, other than an infraction, related to the criminal offense cited in the notice to appear. However, the court may determine a lesser fee than otherwise provided in this subdivision upon a showing that the defendant is unable to pay the full amount. All fees collected pursuant to this subdivision shall be deposited by the county auditor in the general fund of the county. This subdivision applies only to convictions occurring on or after the effective date of the act adding this subdivision.

(Added by Stats. 1997, Ch. 850, Sec. 56. Effective January 1, 1998.)



1463.1

Notwithstanding any other provisions of law except Section 77009 of the Government Code, any trial court may elect, with prior approval of the Administrative Director of the Courts, to deposit in a bank account pursuant to Section 53679 of the Government Code, all moneys deposited as bail with the court, or with the clerk thereof.

All moneys received and disbursed through the bank account shall be properly and uniformly accounted for under any procedures the Controller may deem necessary. The Judicial Council may regulate the bank accounts, provided that its regulations are not inconsistent with those of the Controller.

(Amended by Stats. 2001, Ch. 812, Sec. 25. Effective January 1, 2002.)



1463.5

The distribution of funds required pursuant to Section 1463, and the distribution of assessments imposed and collected under Section 1464 and Section 42006 of the Vehicle Code, may be determined and made upon the basis of probability sampling. The sampling shall be procedural in nature and shall not substantively modify the distributions required pursuant to Sections 1463 and 1464 and Section 42006 of the Vehicle Code. The procedure for the sampling shall be prescribed by the county auditor and the procedure and its implementation shall be approved by the board of supervisors and a majority of the cities within a county. The reasonableness of the distribution shall be verified during the audit performed pursuant to Section 71383 of the Government Code.

(Amended by Stats. 1989, Ch. 897, Sec. 40.)



1463.7

Funds transferred to the Regents of the University of California pursuant to Section 1462.3 may not be utilized to purchase land or to construct any parking facility. These funds shall be utilized for the development, enhancement, and operation of alternate methods of transportation of students and employees of the University of California and for the mitigation of the impact of off-campus student and employee parking in university communities.

(Added by Stats. 1991, Ch. 189, Sec. 26. Effective July 29, 1991.)



1463.9

Notwithstanding the provisions of Section 1463, 50 percent of all fines and forfeitures collected upon conviction, or upon forfeiture of bail, for violations of Section 13002 of the Health and Safety Code, Sections 23111 and 23112, and subdivision (a) of Section 23113 of the Vehicle Code, and Section 374.3 of this code shall be kept separate and apart from any other fines and forfeitures. These fines and forfeitures shall, as soon as practicable after their receipt, be deposited with the county treasurer of the county in which the court is situated and shall be distributed as prescribed in Section 1463, except that the money distributed to any county or city shall be expended only for litter cleanup activities within that city or county.

(Added by Stats. 1991, Ch. 189, Sec. 27. Effective July 29, 1991.)



1463.10

Notwithstanding Section 1463, fines and forfeitures which are collected for a conviction of a violation of Section 11366.7 of the Health and Safety Code and which are required to be deposited with the county treasurer pursuant to Section 1463 shall be allocated as follows:

(a) To reimburse any local agency for the reasonable costs of the removal and disposal, or storage, of any chemical or drug, or any laboratory apparatus or device, sold by a person convicted under Section 11366.7 of the Health and Safety Code.

(b) The balance of the amount collected, if any, shall be deposited by the county treasurer pursuant to Section 1463.

(Added by Stats. 1994, Ch. 979, Sec. 4. Effective January 1, 1995.)



1463.11

Notwithstanding Sections 1463 and 1464 of this code and Section 76000 of the Government Code, moneys that are collected for a violation of subdivision (a) or (c) of Section 21453 of, subdivision (c) of Section 21454 of, or subdivision (a) of Section 21457 of, the Vehicle Code, and which are required to be deposited with the county treasurer pursuant to Section 1463 of this code shall be allocated as follows:

(a) The first 30 percent of the amount collected shall be allocated to the general fund of the city or county in which the offense occurred.

(b) The balance of the amount collected shall be deposited by the county treasurer under Sections 1463 and 1464.

(Added by Stats. 1997, Ch. 852, Sec. 2. Effective January 1, 1998.)



1463.12

Notwithstanding Sections 1463 and 1464 of this code and Section 76000 of the Government Code, moneys that are collected for a violation of subdivision (c) of Section 21752 or Section 22450 of the Vehicle Code, involving railroad grade crossings, or Section 22451, 22452, or subdivision (c) of Section 22526 of the Vehicle Code, and that are required to be deposited with the county treasurer pursuant to Section 1463 of this code shall be allocated as follows:

(a) If the offense occurred in an area where a transit district or transportation commission or authority established under Division 12 (commencing with Section 130000) of the Public Utilities Code provides rail transportation, the first 30 percent of the amount collected shall be allocated to the general fund of that transit district or transportation commission or authority to be used only for public safety and public education purposes relating to railroad grade crossings.

(b) If there is no transit district or transportation commission or authority providing rail transportation in the area where the offense occurred, the first 30 percent of the amount collected shall be allocated to the general fund of the county in which the offense occurred, to be used only for public safety and public education purposes relating to railroad grade crossings.

(c) The balance of the amount collected shall be deposited by the county treasurer under Section 1463.

(d) A transit district, transportation commission or authority, or a county that is allocated funds pursuant to subdivision (a) or (b) shall provide public safety and public education relating to railroad grade crossings only to the extent that those purposes are funded by the allocations provided pursuant to subdivision (a) or (b).

(Amended by Stats. 2005, Ch. 716, Sec. 4. Effective January 1, 2006.)



1463.13

(a) Each county may develop, implement, operate, and administer an alcohol and drug problem assessment program for persons convicted of a crime in which the court finds that alcohol or substance abuse was substantially involved in the commission of the crime. This program may be operated in coordination with the program developed under Article 6 (commencing with Section 23645) of Chapter 4 of Division 11.5 of the Vehicle Code.

(1) A portion of any program established pursuant to this section shall include a face-to-face interview with each program participant.

(2) No person convicted of driving under the influence of alcohol or a controlled substance or a related offense shall participate in any program established pursuant to this section.

(b) An alcohol and drug problem assessment report shall be made on each person who participates in the program. The report may be used to determine the appropriate sentence for the person. The report shall be submitted to the court within 14 days of the completion of the assessment.

(c) In any county in which the county operates an alcohol and drug problem assessment program under this section, a court may order any person convicted of a crime that involved the use of drugs or alcohol, including any person who is found to have been under the influence of drugs or alcohol during the commission of the crime, to participate in the assessment program.

(d) Notwithstanding any other provision of law, in addition to any other fine or penalty assessment, there shall be levied an assessment of not more than one hundred fifty dollars ($150) upon every fine, penalty, or forfeiture imposed and collected by the courts for a public offense wherein the court orders the offender to participate in a county alcohol and drug problem assessment program. The assessment shall only be levied in a county upon the adoption of a resolution by the board of supervisors of the county making that county subject to this section.

(e) The court shall determine if the defendant has the ability to pay the assessment. If the court determines that the defendant has the ability to pay the assessment then the court may set the amount to be reimbursed and order the defendant to pay that sum to the county in the manner which the court determines is reasonable and compatible with the defendant s financial ability. In making a determination of whether a defendant has the ability to pay, the court shall take into account the amount of any fine imposed upon the defendant and any amount the defendant has been ordered to pay in victim restitution.

(f) Notwithstanding Section 1463 or 1464 of the Penal Code or any other provision of law, all moneys collected pursuant to this section shall be deposited in a special account in the county treasury and shall be used exclusively to pay for the costs of developing, implementing, operating, maintaining, and evaluating alcohol and drug problem assessment and monitoring programs.

(g) On January 15 of each year, the treasurer of each county that administers an alcohol and drug problem assessment and monitoring program shall determine those moneys in the special account which were not expended during the preceding fiscal year, and shall transfer those moneys to the general fund of the county.

(Added by Stats. 2000, Ch. 165, Sec. 1. Effective January 1, 2001.)



1463.14

(a) Notwithstanding the provisions of Section 1463, of the moneys deposited with the county treasurer pursuant to Section 1463, fifty dollars ($50) of each fine collected for each conviction of a violation of Section 23103, 23104, 23105, 23152, or 23153 of the Vehicle Code shall be deposited in a special account that shall be used exclusively to pay for the cost of performing for the county, or a city or special district within the county, analysis of blood, breath or urine for alcohol content or for the presence of drugs, or for services related to that testing. The sum shall not exceed the reasonable cost of providing the services for which the sum is intended.

On November 1 of each year, the treasurer of each county shall determine those moneys in the special account that were not expended during the preceding fiscal year, and shall transfer those moneys into the general fund of the county. The board of supervisors may, by resolution, assign the treasurer s duty to determine the amount of money that was not expended to the auditor or another county officer. The county may retain an amount of that money equal to its administrative cost incurred pursuant to this section, and shall distribute the remainder pursuant to Section 1463. If the account becomes exhausted, the public entity ordering a test performed pursuant to this subdivision shall bear the costs of the test.

(b) The board of supervisors of a county may, by resolution, authorize an additional penalty upon each defendant convicted of a violation of Section 23152 or 23153 of the Vehicle Code, of an amount equal to the cost of testing for alcohol content, less the fifty dollars ($50) deposited as provided in subdivision (a). The additional penalty authorized by this subdivision shall be imposed only in those instances where the defendant has the ability to pay, but in no case shall the defendant be ordered to pay a penalty in excess of fifty dollars ($50). The penalty authorized shall be deposited directly with the county, or city or special district within the county, that performed the test, in the special account described in subdivision (a), and shall not be the basis for an additional assessment pursuant to Section 1464, or Chapter 12 (commencing with Section 76010) of Title 8 of the Government Code.

For purposes of this subdivision, ability to pay means the overall capability of the defendant to pay the additional penalty authorized by this subdivision, taking into consideration all of the following:

(1) Present financial obligations, including family support obligations, and fines, penalties, and other obligations to the court.

(2) Reasonably discernible future financial position over the next 12 months.

(3) Any other factor or factors that may bear upon the defendant s financial ability to pay the additional penalty.

(c) The Department of Justice shall promulgate rules and regulations to implement the provisions of this section.

(Amended by Stats. 2007, Ch. 682, Sec. 5. Effective January 1, 2008.)



1463.15

Notwithstanding Section 1463, if a county board of supervisors establishes a combined vehicle inspection and sobriety checkpoint program under Section 2814.1 of the Vehicle Code, thirty-five dollars ($35) of the money deposited with the county treasurer under Section 1463.001 and collected from each fine and forfeiture imposed under subdivision (b) of Section 42001.2 of the Vehicle Code shall be deposited in a special account to be used exclusively to pay the cost incurred by the county for establishing and conducting the combined vehicle inspection and sobriety checkpoint program. The money allocated to pay the cost incurred by the county for establishing and conducting the combined checkpoint program pursuant to this section may only be deposited in the special account after a fine imposed pursuant to subdivision (b) of Section 42001.2, and any penalty assessment thereon, has been collected.

(Added by Stats. 2003, Ch. 482, Sec. 2. Effective January 1, 2004.)



1463.16

(a) Notwithstanding Section 1203.1 or 1463, fifty dollars ($50) of each fine collected for each conviction of a violation of Section 23103, 23104, 23105, 23152, or 23153 of the Vehicle Code shall be deposited with the county treasurer in a special account for exclusive allocation by the county for the county s alcoholism program, with approval of the board of supervisors, for alcohol programs and services for the general population. These funds shall be allocated through the local planning process and expenditures reported to the State Department of Health Care Services pursuant to subdivision (c) of Section 11798.2 and subdivision (a) of Section 11818.5 of the Health and Safety Code. Programs shall be certified by the State Department of Health Care Services or have made application for certification to be eligible for funding under this section. The county shall implement the intent and procedures of subdivision (b) of Section 11812 of the Health and Safety Code while distributing funds under this section.

(b) In a county of the 1st, 2nd, 3rd, 15th, 19th, 20th, or 24th class, notwithstanding Section 1463, of the moneys deposited with the county treasurer pursuant to Section 1463, fifty dollars ($50) for each conviction of a violation of Section 23103, 23104, 23105, 23152, or 23153 of the Vehicle Code shall be deposited in a special account for exclusive allocation by the administrator of the county s alcoholism program, with approval of the board of supervisors, for alcohol programs and services for the general population. These funds shall be allocated through the local planning process and expenditures reported to the State Department of Health Care Services pursuant to subdivision (c) of Section 11798.2 and subdivision (a) of Section 11818.5 of the Health and Safety Code. For those services for which standards have been developed and certification is available, programs shall be certified by the State Department of Health Care Services or shall apply for certification to be eligible for funding under this section. The county alcohol administrator shall implement the intent and procedures of subdivision (b) of Section 11812 of the Health and Safety Code while distributing funds under this section.

(c) The Board of Supervisors of Contra Costa County may, by resolution, authorize the imposition of a fifty dollar ($50) assessment by the court upon each defendant convicted of a violation of Section 23152 or 23153 of the Vehicle Code for deposit in the account from which the fifty dollar ($50) distribution specified in subdivision (a) is deducted.

(d) It is the specific intent of the Legislature that funds expended under this part shall be used for ongoing alcoholism program services as well as for contracts with private nonprofit organizations to upgrade facilities to meet state certification and state licensing standards and federal nondiscrimination regulations relating to accessibility for handicapped persons.

(e) Counties may retain up to 5 percent of the funds collected to offset administrative costs of collection and disbursement.

(Amended by Stats. 2013, Ch. 22, Sec. 78. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



1463.17

(a) In a county of the 19th class, notwithstanding any other provision of this chapter, of the moneys deposited with the county treasurer pursuant to Section 1463, fifty dollars ($50) for each conviction of a violation of Section 23103, 23104, 23105, 23152, or 23153 of the Vehicle Code shall be deposited in a special account to be used exclusively to pay the cost incurred by the county or a city or special district within the county, with approval of the board of supervisors, for performing analysis of blood, breath, or urine for alcohol content or for the presence of drugs, or for services related to the testing.

(b) The application of this section shall not reduce the county s remittance to the state specified in paragraph (2) of subdivision (b) of Section 77201, paragraph (2) of subdivision (b) of Section 77201.1, and paragraph (2) of subdivision (a) of Section 77201.3 of the Government Code.

(Amended by Stats. 2007, Ch. 682, Sec. 7.5. Effective January 1, 2008.)



1463.18

(a) Notwithstanding the provisions of Section 1463, moneys which are collected for a conviction of a violation of Section 23152 or 23153 of the Vehicle Code and which are required to be deposited with the county treasurer pursuant to Section 1463 shall be allocated as follows:

(1) The first twenty dollars ($20) of any amount collected for a conviction shall be transferred to the Restitution Fund. This amount shall be aggregated by the county treasurer and transferred to the State Treasury once per month for deposit in the Restitution Fund.

(2) The balance of the amount collected, if any, shall be deposited by the county treasurer pursuant to Section 1463.

(b) The amount transferred to the Restitution Fund pursuant to this section shall be in addition to any amount of any additional fine or assessment imposed pursuant to Sections 1202.4 and 1203.04, as operative on or before August 3, 1995, or Section 13967, as operative on or before September 28, 1994, of the Government Code. The amount deposited to the Restitution Fund pursuant to this section shall be used for the purpose of indemnification of victims pursuant to Section 13965 of the Government Code, with priority given to victims of alcohol-related traffic offenses.

(Amended by Stats. 1996, Ch. 1077, Sec. 26. Effective January 1, 1997.)



1463.20

Notwithstanding any other law, fifty dollars ($50) of every parking penalty received by a local entity pursuant to Section 42001.5 of the Vehicle Code may be deposited by the treasurer of the local entity in a special account to be used by the local entity for the sole purposes of altering existing public facilities to make them accessible to persons with disabilities in compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101, et seq.), and federal regulations adopted pursuant to that act, and covering the actual administrative cost of setting aside fifty dollars ($50) of every parking penalty received pursuant to Section 42001.5 of the Vehicle Code for that purpose.

(Added by Stats. 1993, Ch. 137, Sec. 1. Effective January 1, 1994.)



1463.22

(a) Notwithstanding Section 1463, of the moneys deposited with the county treasurer pursuant to Section 1463, seventeen dollars and fifty cents ($17.50) for each conviction of a violation of Section 16028 of the Vehicle Code shall be deposited by the county treasurer in a special account and allocated to defray costs of municipal and superior courts incurred in administering Sections 16028, 16030, and 16031 of the Vehicle Code. Any moneys in the special account in excess of the amount required to defray those costs shall be redeposited and distributed by the county treasurer pursuant to Section 1463.

(b) Notwithstanding Section 1463, of the moneys deposited with the county treasurer pursuant to Section 1463, three dollars ($3) for each conviction for a violation of Section 16028 of the Vehicle Code shall be initially deposited by the county treasurer in a special account, and shall be transmitted once per month to the Controller for deposit in the Motor Vehicle Account in the State Transportation Fund. These moneys shall be available, when appropriated, to defray the administrative costs incurred by the Department of Motor Vehicles pursuant to Sections 16031, 16032, 16034, and 16035 of the Vehicle Code. It is the intent of this subdivision to provide sufficient revenues to pay for all of the department s costs in administering those sections of the Vehicle Code.

(c) Notwithstanding Section 1463, of the moneys deposited with the county treasurer pursuant to Section 1463, ten dollars ($10) upon the conviction of, or upon the forfeiture of bail from, any person arrested or notified for a violation of Section 16028 of the Vehicle Code shall be deposited by the county treasurer in a special account and shall be transmitted monthly to the Controller for deposit in the General Fund.

(Amended by Stats. 1998, Ch. 931, Sec. 422. Effective September 28, 1998.)



1463.23

Notwithstanding Section 1463, out of the moneys deposited with the county treasurer pursuant to Section 1463, fifty dollars ($50) of each fine imposed pursuant to Section 4338 of the Business and Professions Code; subdivision (c) of Section 11350, subdivision (c) of Section 11377, or subdivision (d) of Section 11550 of the Health and Safety Code; or subdivision (b) of Section 264, subdivision (m) of Section 286, subdivision (m) of Section 288a, or Section 647.1 of this code, shall be deposited in a special account in the county treasury which shall be used exclusively to pay for the reasonable costs of establishing and providing for the county, or any city within the county, an AIDS (acquired immune deficiency syndrome) education program under the direction of the county health department, in accordance with Chapter 2.71 (commencing with Section 1001.10) of Title 6, and for the costs of collecting and administering funds received for purposes of this section.

(Amended by Stats. 2010, Ch. 328, Sec. 173. Effective January 1, 2011.)



1463.25

Notwithstanding Section 1203.1 or 1463, and in addition to any allocation under Section 1463.16, the moneys from alcohol abuse education and prevention penalty assessments collected pursuant to Section 23196 of the Vehicle Code shall be initially deposited by the county treasurer in a special county alcohol abuse and prevention fund for exclusive allocation by the county alcohol program administrator, subject to the approval of the board of supervisors, for the county s alcohol abuse education and prevention program pursuant to Section 11802 of the Health and Safety Code.

A county shall not use more than 5 percent of the funds deposited in the special account for administrative costs.

(Added by Stats. 1991, Ch. 189, Sec. 33. Effective July 29, 1991.)



1463.26

Notwithstanding Section 1463, out of moneys deposited with the county treasurer pursuant to Section 1463, there shall be transferred, once a month, to the traffic fund of the city, an amount equal to one-third of all fines and forfeitures collected during the preceding month upon the conviction of, or upon the forfeiture of bail by, any person charged with a violation of Section 21655.5 or 21655.8 of the Vehicle Code within that city, and an amount equal to one-third of those fines and forfeitures shall be transferred into the general fund of the county, and an amount equal to one-third of those fines and forfeitures shall be transferred to the agency whose approval is required for high-occupancy vehicle lanes on state highways pursuant to Section 21655.6 of the Vehicle Code. If the arrest for a violation of either Section 21655.5 or 21655.8 of the Vehicle Code was not within a city, then 50 percent of the fines and forfeitures shall be transferred to the general fund of the county and 50 percent shall be transferred to the agency having authority to approve high-occupancy vehicle lanes pursuant to Section 21655.6 of the Vehicle Code. Money received by the agency having the authority to approve high-occupancy vehicle lanes pursuant to Section 21655.6 of the Vehicle Code shall be used by that agency for the purposes of improving traffic flow and traffic operations upon the state highway system within the jurisdiction of that agency. In counties where there exists a county transportation commission created pursuant to Division 12 (commencing with Section 130000) of the Public Utilities Code, that commission is the agency for purposes of this section.

(Added by Stats. 1991, Ch. 189, Sec. 34. Effective July 29, 1991.)



1463.27

(a) Notwithstanding any other provision of law, in addition to any other fine or penalty assessment, the board of supervisors of a county may, by resolution, authorize a fee of not more than two hundred fifty dollars ($250) upon every fine, penalty, or forfeiture imposed and collected by the courts for a crime of domestic violence specified in paragraph (1) of subdivision (e) of Section 243 and in Section 273.5. Notwithstanding Section 1463 or 1464, money collected pursuant to this section shall be used to fund domestic violence prevention programs that focus on assisting immigrants, refugees, or persons who live in a rural community. Counties with existing domestic violence prevention programs that assist those persons may direct funds to those programs.

(b) The court shall determine if the defendant has the ability to pay the fee imposed under this section. In making that determination, the court shall take into account the total amount of fines and restitution that the defendant is subject to, and may waive payment of this additional fee.

(c) The court shall deposit the moneys collected pursuant to this section in a fund designated by the board of supervisors, to be used as specified in subdivision (a).

(Added by Stats. 2008, Ch. 241, Sec. 2. Effective January 1, 2009.)



1463.28

(a) Notwithstanding any other provision of law, for each option county, as defined by Section 77004 of the Government Code, which has adopted the resolution specified in subdivision (b), that portion of fines and forfeitures, whether collected by the courts or by other processing agencies, which are attributable to an increase in the bail amounts adopted subsequent to the resolution pursuant to subdivision (c) of Section 1269b which would otherwise be divided between the county and cities within the county shall be deposited into the county general fund up to the annual limit listed in subdivision (b) for that county. Fine and forfeiture increments which exceed the specified annual limit shall be divided between the county and the cities within the county as otherwise provided by law. The scheduled bail amounts in such a county may exceed the bail amounts established by the Judicial Council pursuant to subdivision (c) of Section 1269b.

(b) The counties which may adopt a resolution directing that future increments in fines and forfeitures as specified in subdivision (a) be deposited in the county general fund and the annual limit applicable to those counties is as follows:

County

Annual Limit

Alpine ........................

$ ?300,000

Amador ........................

200,000

Butte ........................

900,000

Calaveras ........................

300,000

Contra Costa ........................

100,000

Del Norte ........................

200,000

Fresno ........................

700,000

Humboldt ........................

200,000

Kings ........................

300,000

Lake ........................

400,000

Lassen ........................

200,000

Los Angeles ........................

15,000,000

Madera ........................

600,000

Mariposa ........................

200,000

Mendocino ........................

600,000

Modoc ........................

200,000

Mono ........................

200,000

Plumas ........................

200,000

San Benito ........................

300,000

San Diego ........................

5,200,000

San Joaquin ........................

1,000,000

Santa Clara ........................

3,200,000

Sierra ........................

300,000

Stanislaus ........................

1,900,000

Sutter ........................

800,000

Trinity ........................

200,000

Tulare ........................

2,000,000

Tuolumne ........................

400,000

Yolo ........................

700,000

Yuba ........................

900,000

(c) Except as provided in Sections 40200.3 and 40200.4 of the Vehicle Code, this section does not apply to the collection of parking penalties.

(Amended by Stats. 2003, Ch. 149, Sec. 76.5. Effective January 1, 2004.)



1464

(a) (1) Subject to Chapter 12 (commencing with Section 76000) of Title 8 of the Government Code, and except as otherwise provided in this section, there shall be levied a state penalty in the amount of ten dollars ($10) for every ten dollars ($10), or part of ten dollars ($10), upon every fine, penalty, or forfeiture imposed and collected by the courts for all criminal offenses, including all offenses, except parking offenses as defined in subdivision (i) of Section 1463, involving a violation of a section of the Vehicle Code or any local ordinance adopted pursuant to the Vehicle Code.

(2) Any bail schedule adopted pursuant to Section 1269b or bail schedule adopted by the Judicial Council pursuant to Section 40310 of the Vehicle Code may include the necessary amount to pay the penalties established by this section and Chapter 12 (commencing with Section 76000) of Title 8 of the Government Code, and the surcharge authorized by Section 1465.7, for all matters where a personal appearance is not mandatory and the bail is posted primarily to guarantee payment of the fine.

(3) The penalty imposed by this section does not apply to the following:

(A) Any restitution fine.

(B) Any penalty authorized by Chapter 12 (commencing with Section 76000) of Title 8 of the Government Code.

(C) Any parking offense subject to Article 3 (commencing with Section 40200) of Chapter 1 of Division 17 of the Vehicle Code.

(D) The state surcharge authorized by Section 1465.7.

(b) Where multiple offenses are involved, the state penalty shall be based upon the total fine or bail for each case. When a fine is suspended, in whole or in part, the state penalty shall be reduced in proportion to the suspension.

(c) When any deposited bail is made for an offense to which this section applies, and for which a court appearance is not mandatory, the person making the deposit shall also deposit a sufficient amount to include the state penalty prescribed by this section for forfeited bail. If bail is returned, the state penalty paid thereon pursuant to this section shall also be returned.

(d) In any case where a person convicted of any offense, to which this section applies, is in prison until the fine is satisfied, the judge may waive all or any part of the state penalty, the payment of which would work a hardship on the person convicted or his or her immediate family.

(e) After a determination by the court of the amount due, the clerk of the court shall collect the penalty and transmit it to the county treasury. The portion thereof attributable to Chapter 12 (commencing with Section 76000) of Title 8 of the Government Code shall be deposited in the appropriate county fund and 70 percent of the balance shall then be transmitted to the State Treasury, to be deposited in the State Penalty Fund, which is hereby created, and 30 percent to remain on deposit in the county general fund. The transmission to the State Treasury shall be carried out in the same manner as fines collected for the state by a county.

(f) The moneys so deposited in the State Penalty Fund shall be distributed as follows:

(1) Once a month there shall be transferred into the Fish and Game Preservation Fund an amount equal to 0.33 percent of the state penalty funds deposited in the State Penalty Fund during the preceding month, except that the total amount shall not be less than the state penalty levied on fines or forfeitures for violation of state laws relating to the protection or propagation of fish and game. These moneys shall be used for the education or training of department employees which fulfills a need consistent with the objectives of the Department of Fish and Game.

(2) Once a month there shall be transferred into the Restitution Fund an amount equal to 32.02 percent of the state penalty funds deposited in the State Penalty Fund during the preceding month. Those funds shall be made available in accordance with Section 13967 of the Government Code.

(3) Once a month there shall be transferred into the Peace Officers Training Fund an amount equal to 23.99 percent of the state penalty funds deposited in the State Penalty Fund during the preceding month.

(4) Once a month there shall be transferred into the Driver Training Penalty Assessment Fund an amount equal to 25.70 percent of the state penalty funds deposited in the State Penalty Fund during the preceding month.

(5) Once a month there shall be transferred into the Corrections Training Fund an amount equal to 7.88 percent of the state penalty funds deposited in the State Penalty Fund during the preceding month. Money in the Corrections Training Fund is not continuously appropriated and shall be appropriated in the Budget Act.

(6) Once a month there shall be transferred into the Local Public Prosecutors and Public Defenders Training Fund established pursuant to Section 11503 an amount equal to 0.78 percent of the state penalty funds deposited in the State Penalty Fund during the preceding month. The amount so transferred shall not exceed the sum of eight hundred fifty thousand dollars ($850,000) in any fiscal year. The remainder in excess of eight hundred fifty thousand dollars ($850,000) shall be transferred to the Restitution Fund.

(7) Once a month there shall be transferred into the Victim-Witness Assistance Fund an amount equal to 8.64 percent of the state penalty funds deposited in the State Penalty Fund during the preceding month.

(8) (A) Once a month there shall be transferred into the Traumatic Brain Injury Fund, created pursuant to Section 4358 of the Welfare and Institutions Code, an amount equal to 0.66 percent of the state penalty funds deposited into the State Penalty Fund during the preceding month. However, the amount of funds transferred into the Traumatic Brain Injury Fund for the 1996 97 fiscal year shall not exceed the amount of five hundred thousand dollars ($500,000). Thereafter, funds shall be transferred pursuant to the requirements of this section. Notwithstanding any other provision of law, the funds transferred into the Traumatic Brain Injury Fund for the 1997 98, 1998 99, and 1999 2000 fiscal years, may be expended by the State Department of Mental Health, in the current fiscal year or a subsequent fiscal year, to provide additional funding to the existing projects funded by the Traumatic Brain Injury Fund, to support new projects, or to do both.

(B) Any moneys deposited in the State Penalty Fund attributable to the assessments made pursuant to subdivision (i) of Section 27315 of the Vehicle Code on or after the date that Chapter 6.6 (commencing with Section 5564) of Part 1 of Division 5 of the Welfare and Institutions Code is repealed shall be utilized in accordance with paragraphs (1) to (8), inclusive, of this subdivision.

(Amended by Stats. 2007, Ch. 302, Sec. 17. Effective January 1, 2008.)



1464.05

Wherever the word assessment appears in any reference to Section 1464 in any law or regulation with regard to a fine, penalty, or bail forfeiture, it shall be deemed to refer to the penalty, state penalty, or additional penalty required by Section 1464.

(Added by Stats. 1990, Ch. 1293, Sec. 3.)



1464.2

Notwithstanding any other provision of law, an amount of not more than two hundred fifty thousand dollars ($250,000) per fiscal year of the moneys otherwise required to be deposited in the State Penalty Fund under subdivision (e) of Section 1464 shall be available, upon appropriation, for the exclusive trust purposes authorized under Article 2 (commencing with Section 2930) of Chapter 5 of Division 2 of the Vehicle Code.

(Added by Stats. 1999, Ch. 610, Sec. 1. Effective January 1, 2000.)



1464.8

Notwithstanding any other provision of law, when an allocation and distribution of any fine, forfeiture, penalty, fee, or assessment collected in any criminal case is made, including, but not limited to, moneys collected pursuant to this chapter, Section 13003 of the Fish and Game Code, Chapter 12 (commencing with Section 76000) of Title 8 of the Government Code, and Sections 11372.5 and 11502 of the Health and Safety Code, the allocation and distribution of any payment may be based upon the law in effect during the accounting period when the payment is made.

(Amended by Stats. 1991, Ch. 189, Sec. 37. Effective July 29, 1991.)



1465.5

An assessment of two dollars ($2) for every ten dollars ($10) or fraction thereof, for every fine, forfeiture, or parking penalty imposed and collected pursuant to Section 42001.13 of the Vehicle Code for violation of Section 22507.8 of the Vehicle Code, may be imposed by each county upon the adoption of a resolution by the board of supervisors. An assessment imposed by this section shall be collected and disbursed as provided in Section 9545 of the Welfare and Institutions Code.

(Amended by Stats. 2003, Ch. 555, Sec. 2. Effective January 1, 2004.)



1465.6

(a) In addition to an assessment levied pursuant to Section 1465.5 of this code, or any other law, an additional assessment equal to 10 percent of the fine imposed under Section 42001.5, 42001.13, or 42002 of the Vehicle Code shall be imposed by each county for a criminal violation of the following:

(1) Subdivisions (b), (c), and (d) of Section 4461 of the Vehicle Code.

(2) Subdivision (c) of Section 4463 of the Vehicle Code.

(3) Section 22507.8 of the Vehicle Code.

(4) Section 22522 of the Vehicle Code.

(b) An assessment imposed pursuant to this section shall be deposited with the city or county where the violation occurred.

(Amended by Stats. 2009, Ch. 415, Sec. 1. Effective January 1, 2010.)



1465.7

(a) A state surcharge of 20 percent shall be levied on the base fine used to calculate the state penalty assessment as specified in subdivision (a) of Section 1464.

(b) This surcharge shall be in addition to the state penalty assessed pursuant to Section 1464 of the Penal Code and may not be included in the base fine used to calculate the state penalty assessment as specified in subdivision (a) of Section 1464.

(c) After a determination by the court of the amount due, the clerk of the court shall cause the amount of the state surcharge collected to be transmitted to the General Fund.

(d) Notwithstanding Chapter 12 (commencing with Section 76000) of Title 8 of the Government Code and subdivision (b) of Section 68090.8 of the Government Code, the full amount of the surcharge shall be transmitted to the State Treasury to be deposited in the General Fund. Of the amount collected from the total amount of the fines, penalties, and surcharges imposed, the amount of the surcharge established by this section shall be transmitted to the State Treasury to be deposited in the General Fund.

(e) When any deposited bail is made for an offense to which this section applies, and for which a court appearance is not mandatory, the person making the deposit shall also deposit a sufficient amount to include the surcharge prescribed by this section.

(f) When amounts owed by an offender as a result of a conviction are paid in installment payments, payments shall be credited pursuant to Section 1203.1d. The amount of the surcharge established by this section shall be transmitted to the State Treasury prior to the county retaining or disbursing the remaining amount of the fines, penalties, and forfeitures imposed.

(g) Notwithstanding Sections 40512.6 and 42007 of the Vehicle Code, the term total bail as used in subdivision (a) of Section 42007 of the Vehicle Code does not include the surcharge set forth in this section. The surcharge set forth in this section shall be levied on what would have been the base fine had the provisions of Section 42007 not been invoked and the proceeds from the imposition of the surcharge shall be treated as otherwise set forth in this section.

(Amended by Stats. 2007, Ch. 176, Sec. 63. Effective August 24, 2007.)



1465.8

(a) (1) To assist in funding court operations, an assessment of forty dollars ($40) shall be imposed on every conviction for a criminal offense, including a traffic offense, except parking offenses as defined in subdivision (i) of Section 1463, involving a violation of a section of the Vehicle Code or any local ordinance adopted pursuant to the Vehicle Code.

(2) For the purposes of this section, conviction includes the dismissal of a traffic violation on the condition that the defendant attend a court-ordered traffic violator school, as authorized by Sections 41501 and 42005 of the Vehicle Code. This court operations assessment shall be deposited in accordance with subdivision (d), and may not be included with the fee calculated and distributed pursuant to Section 42007 of the Vehicle Code.

(b) This assessment shall be in addition to the state penalty assessed pursuant to Section 1464 and may not be included in the base fine to calculate the state penalty assessment as specified in subdivision (a) of Section 1464. The penalties authorized by Chapter 12 (commencing with Section 76000) of Title 8 of the Government Code, and the state surcharge authorized by Section 1465.7, do not apply to this assessment.

(c) When bail is deposited for an offense to which this section applies, and for which a court appearance is not necessary, the person making the deposit shall also deposit a sufficient amount to include the assessment prescribed by this section.

(d) Notwithstanding any other law, the assessments collected pursuant to subdivision (a) shall all be deposited in a special account in the county treasury and transmitted therefrom monthly to the Controller for deposit in the Trial Court Trust Fund. The assessments collected pursuant to this section shall not be subject to subdivision (e) of Section 1203.1d, but shall be disbursed under subdivision (b) of Section 1203.1d.

(e) The Judicial Council shall provide for the administration of this section.

(Amended (as amended by Stats. 2011, Ch. 40, Sec. 6) by Stats. 2012, Ch. 41, Sec. 67. Effective June 27, 2012.)






CHAPTER 2. Appeals In Misdemeanor and Infraction Cases

1466

An appeal may be taken from a judgment or order, in an infraction or misdemeanor case, to the appellate division of the superior court of the county in which the court from which the appeal is taken is located, in the following cases:

(a) By the people:

(1) From an order recusing the district attorney or city attorney pursuant to Section 1424.

(2) From an order or judgment dismissing or otherwise terminating all or any portion of the action, including such an order or judgment, entered after a verdict or finding of guilty or a verdict or judgment entered before the defendant has been placed in jeopardy or where the defendant has waived jeopardy.

(3) From sustaining a demurrer to any portion of the complaint or pleading.

(4) From an order granting a new trial.

(5) From an order arresting judgment.

(6) From any order made after judgment affecting the substantial rights of the people.

(7) From the imposition of an unlawful sentence, whether or not the court suspends the execution of sentence. As used in this paragraph, unlawful sentence means the imposition of a sentence not authorized by law or the imposition of a sentence based upon an unlawful order of the court that strikes or otherwise modifies the effect of an enhancement or prior conviction. A defendant shall have the right to counsel in the people s appeal of an unlawful sentence under the same circumstances that he or she would have a right to counsel under subdivision (a) of Section 1238.

(8) Nothing in this section shall be construed to authorize an appeal from an order granting probation. Instead, the people may seek appellate review of any grant of probation, whether or not the court imposes sentence, by means of a petition for a writ of mandate or prohibition that is filed within 60 days after probation is granted. The review of any grant of probation shall include review of any order underlying the grant of probation.

(b) By the defendant:

(1) From a final judgment of conviction. A sentence, an order granting probation, a conviction in a case in which before final judgment the defendant is committed for insanity or is given an indeterminate commitment as a mentally disordered sex offender, or the conviction of a defendant committed for controlled substance addiction shall be deemed to be a final judgment within the meaning of this section. Upon appeal from a final judgment or an order granting probation the court may review any order denying a motion for a new trial.

(2) From any order made after judgment affecting his or her substantial rights.

(Amended by Stats. 2011, Ch. 304, Sec. 11. Effective January 1, 2012.)



1467

An appeal from a judgment of conviction does not stay the execution of the judgment in any case unless the trial or a reviewing court shall so order. The granting or refusal of such an order shall rest in the discretion of the court, except that a court shall not stay any duty to register as a sex offender pursuant to Section 290.

(Amended by Stats. 1998, Ch. 960, Sec. 6. Effective January 1, 1999.)



1468

Appeals to the appellate divisions of superior courts shall be taken, heard and determined, the decisions thereon shall be remitted to the courts from which the appeals are taken, and the records on such appeals shall be made up and filed in such time and manner as shall be prescribed in rules adopted by the Judicial Council.

(Amended by Stats. 1998, Ch. 931, Sec. 425. Effective September 28, 1998.)



1469

Upon appeal by the people the reviewing court may review any question of law involved in any ruling affecting the judgment or order appealed from, without exception having been taken in the trial court. Upon an appeal by a defendant the court may, without exception having been taken in the trial court, review any question of law involved in any ruling, order, instruction, or thing whatsoever said or done at the trial or prior to or after judgment, which thing was said or done after objection made in and considered by the trial court and which affected the substantial rights of the defendant. The court may also review any instruction given, refused or modified, even though no objection was made thereto in the trial court if the substantial rights of the defendant were affected thereby. The reviewing court may reverse, affirm or modify the judgment or order appealed from, and may set aside, affirm or modify any or all of the proceedings subsequent to, or dependent upon, such judgment or order, and may, if proper, order a new trial. If a new trial is ordered upon appeal, it must be had in the court from which the appeal is taken.

(Amended by Stats. 1977, Ch. 1257.)






CHAPTER 3. Transfer of Misdemeanor and Infraction Appeals

1471

A court of appeal may order any case on appeal to a superior court in its district transferred to it for hearing and decision as provided by rules of the Judicial Council when the superior court certifies, or the court of appeal determines, that such transfer appears necessary to secure uniformity of decision or to settle important questions of law.

A court to which any such case is transferred shall have similar power to review any matter and make orders and judgments as the appellate division of the superior court by statute would have in such case, except as otherwise expressly provided.

(Amended by Stats. 1998, Ch. 931, Sec. 427. Effective September 28, 1998.)









TITLE 12. OF SPECIAL PROCEEDINGS OF A CRIMINAL NATURE

CHAPTER 1. Of the Writ of Habeas Corpus

1473

(a) Every person unlawfully imprisoned or restrained of his liberty, under any pretense whatever, may prosecute a writ of habeas corpus, to inquire into the cause of such imprisonment or restraint.

(b) A writ of habeas corpus may be prosecuted for, but not limited to, the following reasons:

(1) False evidence that is substantially material or probative on the issue of guilt or punishment was introduced against a person at any hearing or trial relating to his incarceration; or

(2) False physical evidence, believed by a person to be factual, probative, or material on the issue of guilt, which was known by the person at the time of entering a plea of guilty, which was a material factor directly related to the plea of guilty by the person.

(c) Any allegation that the prosecution knew or should have known of the false nature of the evidence referred to in subdivision (b) is immaterial to the prosecution of a writ of habeas corpus brought pursuant to subdivision (b).

(d) Nothing in this section shall be construed as limiting the grounds for which a writ of habeas corpus may be prosecuted or as precluding the use of any other remedies.

(Amended by Stats. 1975, Ch. 1047.)



1473.5

(a) A writ of habeas corpus also may be prosecuted on the basis that competent and substantial expert testimony relating to intimate partner battering and its effects, within the meaning of Section 1107 of the Evidence Code, was not presented to the trier of fact at the trial court proceedings and is of such substance that, had the competent and substantial expert testimony been presented, there is a reasonable probability, sufficient to undermine confidence in the judgment of conviction or sentence, that the result of the proceedings would have been different. Sections 1260 to 1262, inclusive, apply to the prosecution of a writ of habeas corpus pursuant to this section. As used in this section, trial court proceedings means those court proceedings that occur from the time the accusatory pleading is filed until and including judgment and sentence.

(b) This section is limited to violent felonies as specified in subdivision (c) of Section 667.5 that were committed before August 29, 1996, and that resulted in judgments of conviction or sentence after a plea or trial as to which expert testimony admissible pursuant to Section 1107 of the Evidence Code may be probative on the issue of culpability.

(c) A showing that expert testimony relating to intimate partner battering and its effects was presented to the trier of fact is not a bar to granting a petition under this section if that expert testimony was not competent or substantial. The burden of proof is on the petitioner to establish a sufficient showing that competent and substantial expert testimony, of a nature which would be competent using prevailing understanding of intimate partner battering and its effects, was not presented to the trier of fact, and had that evidence been presented, there is a reasonable probability that the result of the proceedings would have been different.

(d) If a petitioner for habeas corpus under this section has previously filed a petition for writ of habeas corpus, it is grounds for denial of the new petition if a court determined on the merits in the prior petition that the omission of expert testimony relating to battered women s syndrome or intimate partner battering and its effects at trial was not prejudicial and did not entitle the petitioner to the writ of habeas corpus.

(e) For purposes of this section, the changes that become effective on January 1, 2005, are not intended to expand the uses or applicability of expert testimony on battering and its effects that were in effect immediately prior to that date in criminal cases.

(Amended by Stats. 2012, Ch. 803, Sec. 1. Effective January 1, 2013.)



1473.6

(a) Any person no longer unlawfully imprisoned or restrained may prosecute a motion to vacate a judgment for any of the following reasons:

(1) Newly discovered evidence of fraud by a government official that completely undermines the prosecution s case, is conclusive, and points unerringly to his or her innocence.

(2) Newly discovered evidence that a government official testified falsely at the trial that resulted in the conviction and that the testimony of the government official was substantially probative on the issue of guilt or punishment.

(3) Newly discovered evidence of misconduct by a government official committed in the underlying case that resulted in fabrication of evidence that was substantially material and probative on the issue of guilt or punishment. Evidence of misconduct in other cases is not sufficient to warrant relief under this paragraph.

(b) For purposes of this section, newly discovered evidence is evidence that could not have been discovered with reasonable diligence prior to judgment.

(c) The procedure for bringing and adjudicating a motion under this section, including the burden of producing evidence and the burden of proof, shall be the same as for prosecuting a writ of habeas corpus.

(d) A motion pursuant to this section must be filed within one year of the later of the following:

(1) The date the moving party discovered, or could have discovered with the exercise of due diligence, additional evidence of the misconduct or fraud by a government official beyond the moving party s personal knowledge.

(2) The effective date of this section.

(Added by Stats. 2002, Ch. 1105, Sec. 3. Effective January 1, 2003.)



1474

Application for the writ is made by petition, signed either by the party for whose relief it is intended, or by some person in his behalf, and must specify:

1. That the person in whose behalf the writ is applied for is imprisoned or restrained of his liberty, the officer or person by whom he is so confined or restrained, and the place where, naming all the parties, if they are known, or describing them, if they are not known;

2. If the imprisonment is alleged to be illegal, the petition must also state in what the alleged illegality consists;

3. The petition must be verified by the oath or affirmation of the party making the application.

(Enacted 1872.)



1475

The writ of habeas corpus may be granted in the manner provided by law. If the writ has been granted by any court or a judge thereof and after the hearing thereof the prisoner has been remanded, he or she shall not be discharged from custody by the same or any other court of like general jurisdiction, or by a judge of the same or any other court of like general jurisdiction, unless upon some ground not existing in fact at the issuing of the prior writ. Should the prisoner desire to urge some point of law not raised in the petition for or at the hearing upon the return of the prior writ, then, in case the prior writ had been returned or returnable before a superior court or a judge thereof, no writ can be issued upon a second or other application except by the appropriate court of appeal or some judge thereof, or by the Supreme Court or some judge thereof, and in the event the writ must not be made returnable before any superior court or any judge thereof. In the event, however, that the prior writ was returned or made returnable before a court of appeal or any judge thereof, no writ can be issued upon a second or other application except by the Supreme Court or some judge thereof, and the writ must be made returnable before said Supreme Court or some judge thereof.

Every application for a writ of habeas corpus must be verified, and shall state whether any prior application or applications have been made for a writ in regard to the same detention or restraint complained of in the application, and if any prior application or applications have been made the later application must contain a brief statement of all proceedings had therein, or in any of them, to and including the final order or orders made therein, or in any of them, on appeal or otherwise.

Whenever the person applying for a writ of habeas corpus is held in custody or restraint by any officer of any court of this state or any political subdivision thereof, or by any peace officer of this state, or any political subdivision thereof, a copy of the application for the writ must in all cases be served upon the district attorney of the county wherein the person is held in custody or restraint at least 24 hours before the time at which said writ is made returnable and no application for the writ can be heard without proof of service in cases where the service is required.

If the person is in custody for violation of an ordinance of a city which has a city attorney, a copy of the application for the writ must also be served on the city attorney of the city whose ordinance is the basis for the charge at least 24 hours before the time at which the writ is made returnable, provided that failure to serve the city attorney shall not deprive the court of jurisdiction to hear the application. If a writ challenging a denial of parole or the applicant s suitability for parole is then made returnable, a copy of the application for the writ and the related order to show cause shall in all cases be served by the superior court upon the office of the Attorney General and the district attorney of the county in which the underlying judgment was rendered at least three business days before the time at which the writ is made returnable and no application for the writ can be heard without proof of such service.

(Amended by Stats. 2006, Ch. 274, Sec. 1. Effective January 1, 2007.)



1476

Any court or judge authorized to grant the writ, to whom a petition therefor is presented, must endorse upon the petition the hour and date of its presentation and the hour and date of the granting or denial of the writ, and must, if it appear that the writ ought to issue, grant the same without delay; and if the person by or upon whose behalf the application for the writ is made be detained upon a criminal charge, may admit him to bail, if the offense is bailable, pending the determination of the proceeding.

(Amended by Stats. 1949, Ch. 1021.)



1477

The writ must be directed to the person having custody of or restraining the person on whose behalf the application is made, and must command him to have the body of such person before the Court or Judge before whom the writ is returnable, at a time and place therein specified.

(Enacted 1872.)



1478

If the writ is directed to the sheriff or other ministerial officer of the court out of which it issues, it must be delivered by the clerk to such officer without delay, as other writs are delivered for service. If it is directed to any other person, it must be delivered to the sheriff or a marshal, and be by him served upon such person by delivering the copy to him without delay, and make his return on the original to the court of issuance. If the person to whom the writ is directed cannot be found, or refuses admittance to the officer or person serving or delivering such writ, it may be served or delivered by leaving it at the residence of the person to whom it is directed, or by affixing it to some conspicuous place on the outside either of his dwelling house or of the place where the party is confined or under restraint.

(Amended by Stats. 1968, Ch. 479.)



1479

If the person to whom the writ is directed refuses, after service, to obey the same, the Court or Judge, upon affidavit, must issue an attachment against such person, directed to the Sheriff or Coroner, commanding him forthwith to apprehend such person and bring him immediately before such Court or Judge; and upon being so brought, he must be committed to the jail of the county until he makes due return to such writ, or is otherwise legally discharged.

(Enacted 1872.)



1480

The person upon whom the writ is served must state in his return, plainly and unequivocally:

1. Whether he has or has not the party in his custody, or under his power or restraint;

2. If he has the party in his custody or power, or under his restraint, he must state the authority and cause of such imprisonment or restraint;

3. If the party is detained by virtue of any writ, warrant, or other written authority, a copy thereof must be annexed to the return, and the original produced and exhibited to the Court or Judge on the hearing of such return;

4. If the person upon whom the writ is served had the party in his power or custody, or under his restraint, at any time prior or subsequent to the date of the writ of habeas corpus, but has transferred such custody or restraint to another, the return must state particularly to whom, at what time and place, for what cause, and by what authority such transfer took place;

5. The return must be signed by the person making the same, and, except when such person is a sworn public officer, and makes such return in his official capacity, it must be verified by his oath.

(Enacted 1872.)



1481

The person to whom the writ is directed, if it is served, must bring the body of the party in his custody or under his restraint, according to the command of the writ, except in the cases specified in the next section.

(Enacted 1872.)



1482

When, from sickness or infirmity of the person directed to be produced, he cannot, without danger, be brought before the Court or Judge, the person in whose custody or power he is may state that fact in his return to the writ, verifying the same by affidavit. If the Court or Judge is satisfied of the truth of such return, and the return to the writ is otherwise sufficient, the Court or Judge may proceed to decide on such return, and to dispose of the matter as if such party had been produced on the writ, or the hearing thereof may be adjourned until such party can be produced.

(Enacted 1872.)



1483

The Court or Judge before whom the writ is returned must, immediately after the return, proceed to hear and examine the return, and such other matters as may be properly submitted to their hearing and consideration.

(Enacted 1872.)



1484

The party brought before the Court or Judge, on the return of the writ, may deny or controvert any of the material facts or matters set forth in the return, or except to the sufficiency thereof, or allege any fact to show either that his imprisonment or detention is unlawful, or that he is entitled to his discharge. The Court or Judge must thereupon proceed in a summary way to hear such proof as may be produced against such imprisonment or detention, or in favor of the same, and to dispose of such party as the justice of the case may require, and have full power and authority to require and compel the attendance of witnesses, by process of subpoena and attachment, and to do and perform all other acts and things necessary to a full and fair hearing and determination of the case.

(Enacted 1872.)



1485

If no legal cause is shown for such imprisonment or restraint, or for the continuation thereof, such Court or Judge must discharge such party from the custody or restraint under which he is held.

(Enacted 1872.)



1485.5

(a) If the district attorney or Attorney General stipulates to or does not contest the factual allegations underlying one or more of the grounds for granting a writ of habeas corpus or a motion to vacate a judgment, the facts underlying the basis for the court s ruling or order shall be binding on the Attorney General, the factfinder, and the California Victim Compensation and Government Claims Board.

(b) The district attorney shall provide notice to the Attorney General prior to entering into a stipulation of facts that will be the basis for the granting of a writ of habeas corpus or a motion to vacate a judgment.

(c) The express factual findings made by the court, including credibility determinations, in considering a petition for habeas corpus, a motion to vacate judgment pursuant to Section 1473.6, or an application for a certificate of factual innocence, shall be binding on the Attorney General, the factfinder, and the California Victim Compensation and Government Claims Board.

(d) For the purposes of this section, express factual findings are findings established as the basis for the court s ruling or order.

(e) For purposes of this section, court is defined as a state or federal court.

(Amended by Stats. 2014, Ch. 28, Sec. 73. Effective June 20, 2014.)



1485.55

(a) In a contested proceeding, if the court grants a writ of habeas corpus concerning a person who is unlawfully imprisoned or restrained, or when, pursuant to Section 1473.6, the court vacates a judgment on the basis of new evidence concerning a person who is no longer unlawfully imprisoned or restrained, and if the court finds that new evidence on the petition points unerringly to innocence, that finding shall be binding on the California Victim Compensation and Government Claims Board for a claim presented to the board, and upon application by the person, the board shall, without a hearing, recommend to the Legislature that an appropriation be made and the claim paid pursuant to Section 4904.

(b) If the court grants a writ of habeas corpus concerning a person who is unlawfully imprisoned or restrained on any ground other than new evidence that points unerringly to innocence or actual innocence, the petitioner may move for a finding of innocence by a preponderance of the evidence that the crime with which he or she was charged was either not committed at all or, if committed, was not committed by him or her.

(c) If the court vacates a judgment pursuant to Section 1473.6, on any ground other than new evidence that points unerringly to innocence or actual innocence, the petitioner may move for a finding of innocence by a preponderance of the evidence that the crime with which he or she was charged was either not committed at all or, if committed, was not committed by him or her.

(d) If the court makes a finding that the petitioner has proven his or her innocence by a preponderance of the evidence pursuant to subdivision (b) or (c), the board shall, without a hearing, recommend to the Legislature that an appropriation be made and the claim paid pursuant to Section 4904.

(e) No presumption shall exist in any other proceeding for failure to make a motion or obtain a favorable ruling pursuant to subdivision (b) or (c).

(f) If a federal court, after granting a writ of habeas corpus, pursuant to a nonstatutory motion or request, finds a petitioner innocent by no less than a preponderance of the evidence that the crime with which he or she was charged was either not committed at all or, if committed, was not committed by him or her, the board shall, without a hearing, recommend to the Legislature that an appropriation be made and the claim paid pursuant to Section 4904.

(g) For the purposes of this section, new evidence means evidence that was not available or known at the time of trial that completely undermines the prosecution case and points unerringly to innocence.

(Added by Stats. 2013, Ch. 800, Sec. 3. Effective January 1, 2014.)



1486

The Court or Judge, if the time during which such party may be legally detained in custody has not expired, must remand such party, if it appears that he is detained in custody:

1. By virtue of process issued by any Court or Judge of the United States, in a case where such Court or Judge has exclusive jurisdiction; or,

2. By virtue of the final judgment or decree of any competent Court of criminal jurisdiction, or of any process issued upon such judgment or decree.

(Enacted 1872.)



1487

If it appears on the return of the writ that the prisoner is in custody by virtue of process from any Court of this State, or Judge or officer thereof, such prisoner may be discharged in any of the following cases, subject to the restrictions of the last section:

1. When the jurisdiction of such Court or officer has been exceeded;

2. When the imprisonment was at first lawful, yet by some act, omission, or event which has taken place afterwards, the party has become entitled to a discharge;

3. When the process is defective in some matter of substance required by law, rendering such process void;

4. When the process, though proper in form, has been issued in a case not allowed by law;

5. When the person having the custody of the prisoner is not the person allowed by law to detain him;

6. Where the process is not authorized by any order, judgment, or decree of any Court, nor by any provision of law;

7. Where a party has been committed on a criminal charge without reasonable or probable cause.

(Enacted 1872.)



1488

If any person is committed to prison, or is in custody of any officer on any criminal charge, by virtue of any warrant of commitment of a magistrate, such person must not be discharged on the ground of any mere defect of form in the warrant of commitment.

(Amended by Stats. 1951, Ch. 1608.)



1489

If it appears to the Court or Judge, by affidavit or otherwise, or upon the inspection of the process or warrant of commitment, and such other papers in the proceedings as may be shown to the Court or Judge, that the party is guilty of a criminal offense, or ought not to be discharged, such Court or Judge, although the charge is defective or unsubstantially set forth in such process or warrant of commitment, must cause the complainant or other necessary witnesses to be subpoenaed to attend at such time as ordered, to testify before the Court or Judge; and upon the examination he may discharge such prisoner, let him to bail, if the offense be bailable, or recommit him to custody, as may be just and legal.

(Enacted 1872.)



1490

When a person is imprisoned or detained in custody on any criminal charge, for want of bail, such person is entitled to a writ of habeas corpus for the purpose of giving bail, upon averring that fact in his petition, without alleging that he is illegally confined.

(Enacted 1872.)



1491

Any judge before whom a person who has been committed upon a criminal charge may be brought on a writ of habeas corpus, if the same is bailable, may take an undertaking of bail from such person as in other cases, and file the same in the proper court. Whenever a writ of habeas corpus is returned to a court for hearing and the petitioner is charged with an offense other than a crime of violence or committed with a deadly weapon or involving the forcible taking or destruction of the property of another, but the prisoner does not stand convicted of any offense, the amount of the bail must be set immediately if no bail has theretofore been fixed.

(Amended by Stats. 1933, Ch. 595.)



1492

If a party brought before the Court or Judge on the return of the writ is not entitled to his discharge, and is not bailed, where such bail is allowable, the Court or Judge must remand him to custody or place him under the restraint from which he was taken, if the person under whose custody or restraint he was is legally entitled thereto.

(Enacted 1872.)



1493

In cases where any party is held under illegal restraint or custody, or any other person is entitled to the restraint or custody of such party, the Judge or Court may order such party to be committed to the restraint or custody of such person as is by law entitled thereto.

(Enacted 1872.)



1494

Until judgment is given on the return, the Court or Judge before whom any party may be brought on such writ may commit him to the custody of the Sheriff of the county, or place him in such care or under such custody as his age or circumstances may require.

(Enacted 1872.)



1495

No writ of habeas corpus can be disobeyed for defect of form, if it sufficiently appear therefrom in whose custody or under whose restraint the party imprisoned or restrained is, the officer or person detaining him, and the Court or Judge before whom he is to be brought.

(Enacted 1872.)



1496

No person who has been discharged by the order of the Court or Judge upon habeas corpus can be again imprisoned, restrained, or kept in custody for the same cause, except in the following cases:

1. If he has been discharged from custody on a criminal charge, and is afterwards committed for the same offense, by legal order or process;

2. If, after a discharge for defect of proof, or for any defect of the process, warrant, or commitment in a criminal case, the prisoner is again arrested on sufficient proof and committed by legal process for the same offense.

(Enacted 1872.)



1497

When it appears to any court, or judge, authorized by law to issue the writ of habeas corpus, that any one is illegally held in custody, confinement, or restraint, and that there is reason to believe that the person will be carried out of the jurisdiction of the court or judge before whom the application is made, or will suffer some irreparable injury before compliance with the writ of habeas corpus can be enforced, the court or judge may cause a warrant to be issued, reciting the facts, and directed to any peace officer, commanding the peace officer to take the person held in custody, confinement, or restraint, and immediately bring him or her before the court or judge, to be dealt with according to law.

(Amended by Stats. 1983, Ch. 990, Sec. 8.)



1498

The Court or Judge may also insert in such warrant a command for the apprehension of the person charged with such illegal detention and restraint.

(Enacted 1872.)



1499

The officer to whom such warrant is delivered must execute it by bringing the person therein named before the Court or Judge who directed the issuing of such warrant.

(Enacted 1872.)



1500

The person alleged to have such party under illegal confinement or restraint may make return to such warrant as in case of a writ of habeas corpus, and the same may be denied, and like allegations, proofs, and trial may thereupon be had as upon a return to a writ of habeas corpus.

(Enacted 1872.)



1501

If such party is held under illegal restraint or custody, he must be discharged; and if not, he must be restored to the care or custody of the person entitled thereto.

(Enacted 1872.)



1502

Any writ or process authorized by this Chapter may be issued and served on any day or at any time.

(Enacted 1872.)



1503

All writs, warrants, process, and subpoenas authorized by the provisions of this Chapter must be issued by the Clerk of the Court, and, except subpoenas, must be sealed with the seal of such Court, and served and returned forthwith, unless the Court or Judge shall specify a particular time for any such return.

(Enacted 1872.)



1504

All such writs and process, when made returnable before a Judge, must be returned before him at the county seat, and there heard and determined.

(Amended by Code Amendments 1880, Ch. 6.)



1505

If the officer or person to whom a writ of habeas corpus is directed, refuses obedience to the command thereof, he shall forfeit and pay to the person aggrieved a sum not exceeding ten thousand dollars ($10,000), to be recovered by action in any court of competent jurisdiction.

(Amended by Stats. 1983, Ch. 1092, Sec. 322.5. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



1506

An appeal may be taken to the court of appeal by the people from a final order of a superior court made upon the return of a writ of habeas corpus discharging a defendant or otherwise granting all or any part of the relief sought, in all criminal cases, excepting criminal cases where judgment of death has been rendered, and in such cases to the Supreme Court; and in all criminal cases where an application for a writ of habeas corpus has been heard and determined in a court of appeal, either the defendant or the people may apply for a hearing in the Supreme Court. Such appeal shall be taken and such application for hearing in the Supreme Court shall be made in accordance with rules to be laid down by the Judicial Council. If the people appeal from an order granting the discharge or release of the defendant, or petition for hearing in either the court of appeal or the Supreme Court, the defendant shall be admitted to bail or released on his own recognizance or any other conditions which the court deems just and reasonable, subject to the same limitations, terms, and conditions which are applicable to, or may be imposed upon, a defendant who is awaiting trial. If the order grants relief other than a discharge or release from custody, the trial court or the court in which the appeal or petition for hearing is pending may, upon application by the people, in its discretion, and upon such conditions as it deems just stay the execution of the order pending final determination of the matter.

(Amended by Stats. 1975, Ch. 1080.)



1507

Where an application for a writ of habeas corpus has been made by or on behalf of any person other than a defendant in a criminal case, an appeal may be taken to the court of appeal from a final order of a superior court granting all or any part of the relief sought; and where such application has been heard and determined in a court of appeal, either on an application filed in that court or on appeal from a superior court, and all or any part of the relief sought has been granted, an application may be made for a hearing in the Supreme Court. Such appeal shall be taken and such application for hearing in the Supreme Court shall be made in accordance with rules to be laid down by the Judicial Council. The court which made the order granting relief or the court in which the appeal or petition for hearing is pending may, in its discretion, and upon such conditions as it deems just stay the execution of the order pending final determination of the matter.

(Amended by Stats. 1967, Ch. 17.)



1508

(a) A writ of habeas corpus issued by the Supreme Court or a judge thereof may be made returnable before the issuing judge or his court, before any court of appeal or judge thereof, or before any superior court or judge thereof.

(b) A writ of habeas corpus issued by a court of appeal or a judge thereof may be made returnable before the issuing judge or his court or before any superior court or judge thereof located in that appellate district.

(c) A writ of habeas corpus issued by a superior court or a judge thereof may be made returnable before the issuing judge or his court.

(Added by Stats. 1969, Ch. 38.)






CHAPTER 2. Pretrial Review

1510

The denial of a motion made pursuant to Section 995 or 1538.5 may be reviewed prior to trial only if the motion was made by the defendant in the trial court not later than 45 days following defendant s arraignment on the complaint if a misdemeanor, or 60 days following defendant s arraignment on the information or indictment if a felony, unless within these time limits the defendant was unaware of the issue or had no opportunity to raise the issue.

(Added by Stats. 1971, Ch. 944.)



1511

If in a felony case the superior court sets the trial beyond the period of time specified in Section 1049.5, in violation of Section 1049.5, or continues the hearing of any matter without good cause, and good cause is required by law for such a continuance, either party may file a petition for writ of mandate or prohibition in the court of appeal seeking immediate appellate review of the ruling setting the trial or granting the continuance. Such a petition shall have precedence over all other cases in the court to which the petition is assigned, including, but not limited to, cases that originated in the juvenile court. If the court of appeal grants a peremptory writ, it shall issue the writ and a remittitur three court days after its decision becomes final as to that court if such action is necessary to prevent mootness or to prevent frustration of the relief granted, notwithstanding the right of the parties to file a petition for review in the Supreme Court. When the court of appeal issues the writ and remittitur as provided herein, the writ shall command the superior court to proceed with the criminal case without further delay, other than that reasonbly necessary for the parties to obtain the attendance of their witnesses.

The Supreme Court may stay or recall the issuance of the writ and remittitur. The Supreme Court s failure to stay or recall the issuance of the writ and remittitur shall not deprive the respondent or the real party in interest of its right to file a petition for review in the Supreme Court.

(Added June 5, 1990, by initiative Proposition 115, Sec. 28.)



1512

(a) In addition to petitions for a writ of mandate, prohibition, or review which the people are authorized to file pursuant to any other statute or pursuant to any court decision, the people may also seek review of an order granting a defendant s motion for severance or discovery by a petition for a writ of mandate or prohibition.

(b) In construing the legislative intent of subdivision (a), no inference shall be drawn from the amendment to Assembly Bill 1052 of the 1989 90 Regular Session of the Legislature which deleted reference to the case of People v. Superior Court, 69 Cal. 2d 491.

(Added by renumbering Section 1511 (as added by Stats. 1989, Ch. 560) by Stats. 2001, Ch. 854, Sec. 46. Effective January 1, 2002.)






CHAPTER 3. Of Search Warrants

1523

A search warrant is an order in writing, in the name of the people, signed by a magistrate, directed to a peace officer, commanding him or her to search for a person or persons, a thing or things, or personal property, and, in the case of a thing or things or personal property, bring the same before the magistrate.

(Amended by Stats. 1996, Ch. 1078, Sec. 1.5. Effective January 1, 1997.)



1524

(a) A search warrant may be issued upon any of the following grounds:

(1) When the property was stolen or embezzled.

(2) When the property or things were used as the means of committing a felony.

(3) When the property or things are in the possession of any person with the intent to use them as a means of committing a public offense, or in the possession of another to whom he or she may have delivered them for the purpose of concealing them or preventing them from being discovered.

(4) When the property or things to be seized consist of any item or constitute any evidence that tends to show a felony has been committed, or tends to show that a particular person has committed a felony.

(5) When the property or things to be seized consist of evidence that tends to show that sexual exploitation of a child, in violation of Section 311.3, or possession of matter depicting sexual conduct of a person under 18 years of age, in violation of Section 311.11, has occurred or is occurring.

(6) When there is a warrant to arrest a person.

(7) When a provider of electronic communication service or remote computing service has records or evidence, as specified in Section 1524.3, showing that property was stolen or embezzled constituting a misdemeanor, or that property or things are in the possession of any person with the intent to use them as a means of committing a misdemeanor public offense, or in the possession of another to whom he or she may have delivered them for the purpose of concealing them or preventing their discovery.

(8) When the property or things to be seized include an item or any evidence that tends to show a violation of Section 3700.5 of the Labor Code, or tends to show that a particular person has violated Section 3700.5 of the Labor Code.

(9) When the property or things to be seized include a firearm or any other deadly weapon at the scene of, or at the premises occupied or under the control of the person arrested in connection with, a domestic violence incident involving a threat to human life or a physical assault as provided in Section 18250. This section does not affect warrantless seizures otherwise authorized by Section 18250.

(10) When the property or things to be seized include a firearm or any other deadly weapon that is owned by, or in the possession of, or in the custody or control of, a person described in subdivision (a) of Section 8102 of the Welfare and Institutions Code.

(11) When the property or things to be seized include a firearm that is owned by, or in the possession of, or in the custody or control of, a person who is subject to the prohibitions regarding firearms pursuant to Section 6389 of the Family Code, if a prohibited firearm is possessed, owned, in the custody of, or controlled by a person against whom a protective order has been issued pursuant to Section 6218 of the Family Code, the person has been lawfully served with that order, and the person has failed to relinquish the firearm as required by law.

(12) When the information to be received from the use of a tracking device constitutes evidence that tends to show that either a felony, a misdemeanor violation of the Fish and Game Code, or a misdemeanor violation of the Public Resources Code has been committed or is being committed, tends to show that a particular person has committed a felony, a misdemeanor violation of the Fish and Game Code, or a misdemeanor violation of the Public Resources Code, or is committing a felony, a misdemeanor violation of the Fish and Game Code, or a misdemeanor violation of the Public Resources Code, or will assist in locating an individual who has committed or is committing a felony, a misdemeanor violation of the Fish and Game Code, or a misdemeanor violation of the Public Resources Code. A tracking device search warrant issued pursuant to this paragraph shall be executed in a manner meeting the requirements specified in subdivision (b) of Section 1534.

(13) When a sample of the blood of a person constitutes evidence that tends to show a violation of Section 23140, 23152, or 23153 of the Vehicle Code and the person from whom the sample is being sought has refused an officer s request to submit to, or has failed to complete, a blood test as required by Section 23612 of the Vehicle Code, and the sample will be drawn from the person in a reasonable, medically approved manner. This paragraph is not intended to abrogate a court s mandate to determine the propriety of the issuance of a search warrant on a case-by-case basis.

(b) The property, things, person, or persons described in subdivision (a) may be taken on the warrant from any place, or from any person in whose possession the property or things may be.

(c) Notwithstanding subdivision (a) or (b), no search warrant shall issue for any documentary evidence in the possession or under the control of any person who is a lawyer as defined in Section 950 of the Evidence Code, a physician as defined in Section 990 of the Evidence Code, a psychotherapist as defined in Section 1010 of the Evidence Code, or a member of the clergy as defined in Section 1030 of the Evidence Code, and who is not reasonably suspected of engaging or having engaged in criminal activity related to the documentary evidence for which a warrant is requested unless the following procedure has been complied with:

(1) At the time of the issuance of the warrant, the court shall appoint a special master in accordance with subdivision (d) to accompany the person who will serve the warrant. Upon service of the warrant, the special master shall inform the party served of the specific items being sought and that the party shall have the opportunity to provide the items requested. If the party, in the judgment of the special master, fails to provide the items requested, the special master shall conduct a search for the items in the areas indicated in the search warrant.

(2) (A) If the party who has been served states that an item or items should not be disclosed, they shall be sealed by the special master and taken to court for a hearing.

(B) At the hearing, the party searched shall be entitled to raise any issues that may be raised pursuant to Section 1538.5 as well as a claim that the item or items are privileged, as provided by law. The hearing shall be held in the superior court. The court shall provide sufficient time for the parties to obtain counsel and make any motions or present any evidence. The hearing shall be held within three days of the service of the warrant unless the court makes a finding that the expedited hearing is impracticable. In that case the matter shall be heard at the earliest possible time.

(C) If an item or items are taken to court for a hearing, any limitations of time prescribed in Chapter 2 (commencing with Section 799) of Title 3 of Part 2 shall be tolled from the time of the seizure until the final conclusion of the hearing, including any associated writ or appellate proceedings.

(3) The warrant shall, whenever practicable, be served during normal business hours. In addition, the warrant shall be served upon a party who appears to have possession or control of the items sought. If, after reasonable efforts, the party serving the warrant is unable to locate the person, the special master shall seal and return to the court, for determination by the court, any item that appears to be privileged as provided by law.

(d) (1) As used in this section, a special master is an attorney who is a member in good standing of the California State Bar and who has been selected from a list of qualified attorneys that is maintained by the State Bar particularly for the purposes of conducting the searches described in this section. These attorneys shall serve without compensation. A special master shall be considered a public employee, and the governmental entity that caused the search warrant to be issued shall be considered the employer of the special master and the applicable public entity, for purposes of Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, relating to claims and actions against public entities and public employees. In selecting the special master, the court shall make every reasonable effort to ensure that the person selected has no relationship with any of the parties involved in the pending matter. Any information obtained by the special master shall be confidential and may not be divulged except in direct response to inquiry by the court.

(2) In any case in which the magistrate determines that, after reasonable efforts have been made to obtain a special master, a special master is not available and would not be available within a reasonable period of time, the magistrate may direct the party seeking the order to conduct the search in the manner described in this section in lieu of the special master.

(e) Any search conducted pursuant to this section by a special master may be conducted in a manner that permits the party serving the warrant or his or her designee to accompany the special master as he or she conducts his or her search. However, that party or his or her designee may not participate in the search nor shall he or she examine any of the items being searched by the special master except upon agreement of the party upon whom the warrant has been served.

(f) As used in this section, documentary evidence includes, but is not limited to, writings, documents, blueprints, drawings, photographs, computer printouts, microfilms, X-rays, files, diagrams, ledgers, books, tapes, audio and video recordings, films, and papers of any type or description.

(g) No warrant shall issue for any item or items described in Section 1070 of the Evidence Code.

(h) Notwithstanding any other law, no claim of attorney work product as described in Chapter 4 (commencing with Section 2018.010) of Title 4 of Part 4 of the Code of Civil Procedure shall be sustained where there is probable cause to believe that the lawyer is engaging or has engaged in criminal activity related to the documentary evidence for which a warrant is requested unless it is established at the hearing with respect to the documentary evidence seized under the warrant that the services of the lawyer were not sought or obtained to enable or aid anyone to commit or plan to commit a crime or a fraud.

(i) Nothing in this section is intended to limit an attorney s ability to request an in camera hearing pursuant to the holding of the Supreme Court of California in People v. Superior Court (Laff) (2001) 25 Cal.4th 703.

(j) In addition to any other circumstance permitting a magistrate to issue a warrant for a person or property in another county, when the property or things to be seized consist of any item or constitute any evidence that tends to show a violation of Section 530.5, the magistrate may issue a warrant to search a person or property located in another county if the person whose identifying information was taken or used resides in the same county as the issuing court.

(k) This section shall not be construed to create a cause of action against any foreign or California corporation, its officers, employees, agents, or other specified persons for providing location information.

(Amended by Stats. 2013, Ch. 317, Sec. 1. Effective September 20, 2013.)



1524.1

(a) The primary purpose of the testing and disclosure provided in this section is to benefit the victim of a crime by informing the victim whether the defendant is infected with the HIV virus. It is also the intent of the Legislature in enacting this section to protect the health of both victims of crime and those accused of committing a crime. Nothing in this section shall be construed to authorize mandatory testing or disclosure of test results for the purpose of a charging decision by a prosecutor, nor, except as specified in subdivisions (g) and (i), shall this section be construed to authorize breach of the confidentiality provisions contained in Chapter 7 (commencing with Section 120975) of Part 4 of Division 105 of the Health and Safety Code.

(b) (1) Notwithstanding the provisions of Chapter 7 (commencing with Section 120975) of Part 4 of Division 105 of the Health and Safety Code, when a defendant has been charged by complaint, information, or indictment with a crime, or a minor is the subject of a petition filed in juvenile court alleging the commission of a crime, the court, at the request of the victim, may issue a search warrant for the purpose of testing the accused s blood or oral mucosal transudate saliva with any HIV test, as defined in Section 120775 of the Health and Safety Code only under the following circumstances: when the court finds, upon the conclusion of the hearing described in paragraph (3), or in those cases in which a preliminary hearing is not required to be held, that there is probable cause to believe that the accused committed the offense, and that there is probable cause to believe that blood, semen, or any other bodily fluid identified by the State Department of Health Services in appropriate regulations as capable of transmitting the human immunodeficiency virus has been transferred from the accused to the victim.

(2) Notwithstanding Chapter 7 (commencing with Section 120975) of Part 4 of Division 105 of the Health and Safety Code, when a defendant has been charged by complaint, information, or indictment with a crime under Section 220, 261, 261.5, 262, 264.1, 266c, 269, 286, 288, 288a, 288.5, 289, or 289.5, or with an attempt to commit any of the offenses, and is the subject of a police report alleging the commission of a separate, uncharged offense that could be charged under Section 220, 261, 261.5, 262, 264.1, 266c, 269, 286, 288, 288a, 288.5, 289, or 289.5, or of an attempt to commit any of the offenses, or a minor is the subject of a petition filed in juvenile court alleging the commission of a crime under Section 220, 261, 261.5, 262, 264.1, 266c, 269, 286, 288, 288a, 288.5, 289, or 289.5, or of an attempt to commit any of the offenses, and is the subject of a police report alleging the commission of a separate, uncharged offense that could be charged under Section 220, 261, 261.5, 262, 264.1, 266c, 269, 286, 288, 288a, 288.5, 289, or 289.5, or of an attempt to commit any of the offenses, the court, at the request of the victim of the uncharged offense, may issue a search warrant for the purpose of testing the accused s blood or oral mucosal transudate saliva with any HIV test, as defined in Section 120775 of the Health and Safety Code only under the following circumstances: when the court finds that there is probable cause to believe that the accused committed the uncharged offense, and that there is probable cause to believe that blood, semen, or any other bodily fluid identified by the State Department of Health Services in appropriate regulations as capable of transmitting the human immunodeficiency virus has been transferred from the accused to the victim. As used in this paragraph, Section 289.5 refers to the statute enacted by Chapter 293 of the Statutes of 1991, penetration by an unknown object.

(3) (A) Prior to the issuance of a search warrant pursuant to paragraph (1), the court, where applicable and at the conclusion of the preliminary examination if the defendant is ordered to answer pursuant to Section 872, shall conduct a hearing at which both the victim and the defendant have the right to be present. During the hearing, only affidavits, counter affidavits, and medical reports regarding the facts that support or rebut the issuance of a search warrant under paragraph (1) shall be admissible.

(B) Prior to the issuance of a search warrant pursuant to paragraph (2), the court, where applicable, shall conduct a hearing at which both the victim and the defendant are present. During the hearing, only affidavits, counter affidavits, and medical reports regarding the facts that support or rebut the issuance of a search warrant under paragraph (2) shall be admissible.

(4) A request for a probable cause hearing made by a victim under paragraph (2) shall be made before sentencing in the superior court, or before disposition on a petition in a juvenile court, of the criminal charge or charges filed against the defendant.

(c) (1) In all cases in which the person has been charged by complaint, information, or indictment with a crime, or is the subject of a petition filed in a juvenile court alleging the commission of a crime, the prosecutor shall advise the victim of his or her right to make this request. To assist the victim of the crime to determine whether he or she should make this request, the prosecutor shall refer the victim to the local health officer for prerequest counseling to help that person understand the extent to which the particular circumstances of the crime may or may not have put the victim at risk of transmission of HIV from the accused, to ensure that the victim understands both the benefits and limitations of the current tests for HIV, to help the victim decide whether he or she wants to request that the accused be tested, and to help the victim decide whether he or she wants to be tested.

(2) The Department of Justice, in cooperation with the California District Attorneys Association, shall prepare a form to be used in providing victims with the notice required by paragraph (1).

(d) If the victim decides to request HIV testing of the accused, the victim shall request the issuance of a search warrant, as described in subdivision (b).

Neither the failure of a prosecutor to refer or advise the victim as provided in this subdivision, nor the failure or refusal by the victim to seek or obtain counseling, shall be considered by the court in ruling on the victim s request.

(e) The local health officer shall make provision for administering all HIV tests ordered pursuant to subdivision (b).

(f) Any blood or oral mucosal transudate saliva tested pursuant to subdivision (b) shall be subjected to appropriate confirmatory tests to ensure accuracy of the first test results, and under no circumstances shall test results be transmitted to the victim or the accused unless any initially reactive test result has been confirmed by appropriate confirmatory tests for positive reactors.

(g) The local health officer shall have the responsibility for disclosing test results to the victim who requested the test and to the accused who was tested. However, no positive test results shall be disclosed to the victim or to the accused without also providing or offering professional counseling appropriate to the circumstances.

(h) The local health officer and victim shall comply with all laws and policies relating to medical confidentiality subject to the disclosure authorized by subdivisions (g) and (i). Any individual who files a false report of sexual assault in order to obtain test result information pursuant to this section shall, in addition to any other liability under law, be guilty of a misdemeanor punishable as provided in subdivision (c) of Section 120980 of the Health and Safety Code. Any individual as described in the preceding sentence who discloses test result information obtained pursuant to this section shall also be guilty of an additional misdemeanor punishable as provided for in subdivision (c) of Section 120980 of the Health and Safety Code for each separate disclosure of that information.

(i) Any victim who receives information from the health officer pursuant to subdivision (g) may disclose the test results as the victim deems necessary to protect his or her health and safety or the health and safety of his or her family or sexual partner.

(j) Any person transmitting test results or disclosing information pursuant to this section shall be immune from civil liability for any actions taken in compliance with this section.

(k) The results of any blood or oral mucosal transudate saliva tested pursuant to subdivision (b) shall not be used in any criminal proceeding as evidence of either guilt or innocence.

(Amended by Stats. 2003, Ch. 62, Sec. 234. Effective January 1, 2004.)



1524.2

(a) As used in this section, the following terms have the following meanings:

(1) The terms electronic communication services and remote computing services shall be construed in accordance with the Electronic Communications Privacy Act in Chapter 121 (commencing with Section 2701) of Part I of Title 18 of the United State Code Annotated. This section shall not apply to corporations that do not provide those services to the general public.

(2) An adverse result occurs when notification of the existence of a search warrant results in:

(A) Danger to the life or physical safety of an individual.

(B) A flight from prosecution.

(C) The destruction of or tampering with evidence.

(D) The intimidation of potential witnesses.

(E) Serious jeopardy to an investigation or undue delay of a trial.

(3) Applicant refers to the peace officer to whom a search warrant is issued pursuant to subdivision (a) of Section 1528.

(4) California corporation refers to any corporation or other entity that is subject to Section 102 of the Corporations Code, excluding foreign corporations.

(5) Foreign corporation refers to any corporation that is qualified to do business in this state pursuant to Section 2105 of the Corporations Code.

(6) Properly served means that a search warrant has been delivered by hand, or in a manner reasonably allowing for proof of delivery if delivered by United States mail, overnight delivery service, or facsimile to a person or entity listed in Section 2110 of the Corporations Code.

(b) The following provisions shall apply to any search warrant issued pursuant to this chapter allowing a search for records that are in the actual or constructive possession of a foreign corporation that provides electronic communication services or remote computing services to the general public, where those records would reveal the identity of the customers using those services, data stored by, or on behalf of, the customer, the customer s usage of those services, the recipient or destination of communications sent to or from those customers, or the content of those communications.

(1) When properly served with a search warrant issued by the California court, a foreign corporation subject to this section shall provide to the applicant, all records sought pursuant to that warrant within five business days of receipt, including those records maintained or located outside this state.

(2) Where the applicant makes a showing and the magistrate finds that failure to produce records within less than five business days would cause an adverse result, the warrant may require production of records within less than five business days. A court may reasonably extend the time required for production of the records upon finding that the foreign corporation has shown good cause for that extension and that an extension of time would not cause an adverse result.

(3) A foreign corporation seeking to quash the warrant must seek relief from the court that issued the warrant within the time required for production of records pursuant to this section. The issuing court shall hear and decide that motion no later than five court days after the motion is filed.

(4) The foreign corporation shall verify the authenticity of records that it produces by providing an affidavit that complies with the requirements set forth in Section 1561 of the Evidence Code. Those records shall be admissible in evidence as set forth in Section 1562 of the Evidence Code.

(c) A California corporation that provides electronic communication services or remote computing services to the general public, when served with a warrant issued by another state to produce records that would reveal the identity of the customers using those services, data stored by, or on behalf of, the customer, the customer s usage of those services, the recipient or destination of communications sent to or from those customers, or the content of those communications, shall produce those records as if that warrant had been issued by a California court.

(d) No cause of action shall lie against any foreign or California corporation subject to this section, its officers, employees, agents, or other specified persons for providing records, information, facilities, or assistance in accordance with the terms of a warrant issued pursuant to this chapter.

(Added by Stats. 1999, Ch. 896, Sec. 2. Effective January 1, 2000.)



1524.3

(a) A provider of electronic communication service or remote computing service, as used in Chapter 121 (commencing with Section 2701) of Title 18 of the United States Code, shall disclose to a governmental prosecuting or investigating agency the name, address, local and long distance telephone toll billing records, telephone number or other subscriber number or identity, and length of service of a subscriber to or customer of that service, and the types of services the subscriber or customer utilized, when the governmental entity is granted a search warrant pursuant to paragraph (7) of subdivision (a) of Section 1524.

(b) A governmental entity receiving subscriber records or information under this section is not required to provide notice to a subscriber or customer.

(c) A court issuing a search warrant pursuant to paragraph (7) of subdivision (a) of Section 1524, on a motion made promptly by the service provider, may quash or modify the warrant if the information or records requested are unusually voluminous in nature or compliance with the warrant otherwise would cause an undue burden on the provider.

(d) A provider of wire or electronic communication services or a remote computing service, upon the request of a peace officer, shall take all necessary steps to preserve records and other evidence in its possession pending the issuance of a search warrant or a request in writing and an affidavit declaring an intent to file a warrant to the provider. Records shall be retained for a period of 90 days, which shall be extended for an additional 90-day period upon a renewed request by the peace officer.

(e) No cause of action shall be brought against any provider, its officers, employees, or agents for providing information, facilities, or assistance in good faith compliance with a search warrant.

(Added by Stats. 2002, Ch. 864, Sec. 2. Effective January 1, 2003.)



1525

A search warrant cannot be issued but upon probable cause, supported by affidavit, naming or describing the person to be searched or searched for, and particularly describing the property, thing, or things and the place to be searched.

The application shall specify when applicable, that the place to be searched is in the possession or under the control of an attorney, physician, psychotherapist or clergyman.

(Amended by Stats. 1996, Ch. 1078, Sec. 3. Effective January 1, 1997.)



1526

(a) The magistrate, before issuing the warrant, may examine on oath the person seeking the warrant and any witnesses the person may produce, and shall take his or her affidavit or their affidavits in writing, and cause the affidavit or affidavits to be subscribed by the party or parties making them.

(b) In lieu of the written affidavit required in subdivision (a), the magistrate may take an oral statement under oath under one of the following conditions:

(1) The oath shall be made under penalty of perjury and recorded and transcribed. The transcribed statement shall be deemed to be an affidavit for the purposes of this chapter. In these cases, the recording of the sworn oral statement and the transcribed statement shall be certified by the magistrate receiving it and shall be filed with the clerk of the court. In the alternative in these cases, the sworn oral statement shall be recorded by a certified court reporter and the transcript of the statement shall be certified by the reporter, after which the magistrate receiving it shall certify the transcript which shall be filed with the clerk of the court.

(2) The oath is made using telephone and facsimile transmission equipment, telephone and electronic mail, or telephone and computer server, as follows:

(A) The oath is made during a telephone conversation with the magistrate, whereafter the affiant shall sign his or her affidavit in support of the application for the search warrant. The affiant s signature shall be in the form of a digital signature or electronic signature if electronic mail or computer server is used for transmission to the magistrate. The proposed search warrant and all supporting affidavits and attachments shall then be transmitted to the magistrate utilizing facsimile transmission equipment, electronic mail, or computer server.

(B) The magistrate shall confirm with the affiant the receipt of the search warrant and the supporting affidavits and attachments. The magistrate shall verify that all the pages sent have been received, that all pages are legible, and that the affiant s signature, digital signature, or electronic signature is acknowledged as genuine.

(C) If the magistrate decides to issue the search warrant, he or she shall:

(i) Sign the warrant. The magistrate s signature may be in the form of a digital signature or electronic signature if electronic mail or computer server is used for transmission to the magistrate.

(ii) Note on the warrant the exact date and time of the issuance of the warrant.

(iii) Indicate on the warrant that the oath of the affiant was administered orally over the telephone.

The completed search warrant, as signed by the magistrate, shall be deemed to be the original warrant.

(D) The magistrate shall transmit via facsimile transmission equipment, electronic mail, or computer server, the signed search warrant to the affiant who shall telephonically acknowledge its receipt. The magistrate shall then telephonically authorize the affiant to write the words duplicate original on the copy of the completed search warrant transmitted to the affiant and this document shall be deemed to be a duplicate original search warrant. The duplicate original warrant and any affidavits or attachments in support thereof shall be returned as provided in Section 1534.

(Amended by Stats. 2010, Ch. 98, Sec. 1. Effective January 1, 2011.)



1527

The affidavit or affidavits must set forth the facts tending to establish the grounds of the application, or probable cause for believing that they exist.

(Amended by Stats. 1957, Ch. 1883.)



1528

(a) If the magistrate is thereupon satisfied of the existence of the grounds of the application, or that there is probable cause to believe their existence, he or she must issue a search warrant, signed by him or her with his or her name of office, to a peace officer in his or her county, commanding him or her forthwith to search the person or place named for the property or things or person or persons specified, and to retain the property or things in his or her custody subject to order of the court as provided by Section 1536.

(b) The magistrate may orally authorize a peace officer to sign the magistrate s name on a duplicate original warrant. A duplicate original warrant shall be deemed to be a search warrant for the purposes of this chapter, and it shall be returned to the magistrate as provided for in Section 1537. The magistrate shall enter on the face of the original warrant the exact time of the issuance of the warrant and shall sign and file the original warrant and the duplicate original warrant with the clerk of the court as provided for in Section 1541.

(Amended by Stats. 1996, Ch. 1078, Sec. 4. Effective January 1, 1997.)



1529

The warrant shall be in substantially the following form:

County of ____.

The people of the State of California to any peace officer in the County of ____:

Proof, by affidavit, having been this day made before me by (naming every person whose affidavit has been taken), that (stating the grounds of the application, according to Section 1524, or, if the affidavit be not positive, that there is probable cause for believing that ____ stating the ground of the application in the same manner), you are therefore commanded, in the daytime (or at any time of the day or night, as the case may be, according to Section 1533), to make search on the person of C.?D. (or in the house situated ____, describing it, or any other place to be searched, with reasonable particularity, as the case may be) for the following property, thing, things, or person: (describing the property, thing, things, or person with reasonable particularity); and, in the case of a thing or things or personal property, if you find the same or any part thereof, to bring the thing or things or personal property forthwith before me (or this court) at (stating the place).

Given under my hand, and dated this ____ day of ____, A.D. (year).

E.?F., Judge of the (applicable) Court.

(Amended by Stats. 2005, Ch. 181, Sec. 1. Effective January 1, 2006.)



1530

A search warrant may in all cases be served by any of the officers mentioned in its directions, but by no other person, except in aid of the officer on his requiring it, he being present and acting in its execution.

(Enacted 1872.)



1531

The officer may break open any outer or inner door or window of a house, or any part of a house, or anything therein, to execute the warrant, if, after notice of his authority and purpose, he is refused admittance.

(Enacted 1872.)



1532

He may break open any outer or inner door or window of a house, for the purpose of liberating a person who, having entered to aid him in the execution of the warrant, is detained therein, or when necessary for his own liberation.

(Enacted 1872.)



1533

Upon a showing of good cause, the magistrate may, in his or her discretion, insert a direction in a search warrant that it may be served at any time of the day or night. In the absence of such a direction, the warrant shall be served only between the hours of 7 a.m. and 10 p.m.

When establishing good cause under this section, the magistrate shall consider the safety of the peace officers serving the warrant and the safety of the public as a valid basis for nighttime endorsements.

(Amended by Stats. 1986, Ch. 257, Sec. 1.)



1534

(a) A search warrant shall be executed and returned within 10 days after date of issuance. A warrant executed within the 10-day period shall be deemed to have been timely executed and no further showing of timeliness need be made. After the expiration of 10 days, the warrant, unless executed, is void. The documents and records of the court relating to the warrant need not be open to the public until the execution and return of the warrant or the expiration of the 10-day period after issuance. Thereafter, if the warrant has been executed, the documents and records shall be open to the public as a judicial record.

(b) (1) A tracking device search warrant issued pursuant to paragraph (12) of subdivision (a) of Section 1524 shall identify the person or property to be tracked and shall specify a reasonable length of time, not to exceed 30 days from the date the warrant is issued, that the device may be used. The court may, for good cause, grant one or more extensions for the time that the device may be used, with each extension lasting for a reasonable length of time, not to exceed 30 days. The search warrant shall command the officer to execute the warrant by installing a tracking device or serving a warrant on a third-party possessor of the tracking data. The officer shall perform any installation authorized by the warrant during the daytime unless the magistrate, for good cause, expressly authorizes installation at another time. Execution of the warrant shall be completed no later than 10 days immediately after the date of issuance. A warrant executed within this 10-day period shall be deemed to have been timely executed and no further showing of timeliness need be made. After the expiration of 10 days, the warrant shall be void, unless it has been executed.

(2) An officer executing a tracking device search warrant shall not be required to knock and announce his or her presence before executing the warrant.

(3) No later than 10 calendar days after the use of the tracking device has ended, the officer executing the warrant shall file a return to the warrant.

(4) No later than 10 calendar days after the use of the tracking device has ended, the officer who executed the tracking device warrant shall serve a copy of the warrant on the person who was tracked or whose property was tracked. Upon the request of a government agency, the magistrate may, for good cause, delay service of a copy of the warrant.

(5) An officer installing a device authorized by a tracking device search warrant may install and use the device only within California.

(6) As used in this section, tracking device means any electronic or mechanical device that permits the tracking of the movement of a person or object.

(7) As used in this section, daytime means the hours between 6 a.m. and 10 p.m. according to local time.

(c) If a duplicate original search warrant has been executed, the peace officer who executed the warrant shall enter the exact time of its execution on its face.

(d) A search warrant may be made returnable before the issuing magistrate or his or her court.

(Amended by Stats. 2012, Ch. 818, Sec. 2. Effective January 1, 2013.)



1535

When the officer takes property under the warrant, he must give a receipt for the property taken (specifying it in detail) to the person from whom it was taken by him, or in whose possession it was found; or, in the absence of any person, he must leave it in the place where he found the property.

(Enacted 1872.)



1536

All property or things taken on a warrant must be retained by the officer in his custody, subject to the order of the court to which he is required to return the proceedings before him, or of any other court in which the offense in respect to which the property or things taken is triable.

(Amended by Stats. 1957, Ch. 1885.)



1536.5

(a) If a government agency seizes business records from an entity pursuant to a search warrant, the entity from which the records were seized may file a demand on that government agency to produce copies of the business records that have been seized. The demand for production of copies of business records shall be supported by a declaration, made under penalty of perjury, that denial of access to the records in question will either unduly interfere with the entity s ability to conduct its regular course of business or obstruct the entity from fulfilling an affirmative obligation that it has under the law. Unless the government agency objects pursuant to subdivision (d), this declaration shall suffice if it makes a prima facie case that specific business activities or specific legal obligations faced by the entity would be impaired or impeded by the ongoing loss of records.

(b) (1) Except as provided in paragraph (2), when a government agency seizes business records from an entity and is subsequently served with a demand for copies of those business records pursuant to subdivision (a), the government agency in possession of those records shall make copies of those records available to the entity within 10 court days of the service of the demand to produce copies of the records.

(2) In the alternative, the agency in possession of the original records, may in its discretion, make the original records reasonably available to the entity within 10 court days following the service of the demand to produce records, and allow the entity reasonable time to copy the records.

(3) No agency shall be required to make records available at times other than normal business hours.

(4) If data is recorded in a tangible medium, copies of the data may be provided in that same medium, or any other medium of which the entity may make reasonable use. If the data is stored electronically, electromagnetically, or photo-optically, the entity may obtain either a copy made by the same process in which the data is stored, or in the alternative, by any other tangible medium through which the entity may make reasonable use of the data.

(5) A government agency granting the entity access to the original records for the purpose of making copies of the records, may take reasonable steps to ensure the integrity and chain of custody of the business records.

(6) If the seized records are too voluminous to be reviewed or be copied in the time period required by subdivision (a), the government agency that seized the records may file a written motion with the court for additional time to review the records or make the copies. This motion shall be made within 10 court days of the service of the demand for the records. An extension of time under this paragraph shall not be granted unless the agency establishes that reviewing or producing copies of the records within the 10 court day time period, would create a hardship on the agency. If the court grants the motion, it shall make an order designating a timeframe for the review and the duplication and return of the business records, deferring to the entity the priority of the records to be reviewed, duplicated, and returned first.

(c) If a court finds that a declaration made by an entity as provided in subdivision (a) is adequate to establish the specified prima facie case, a government agency may refuse to produce copies of the business records or to grant access to the original records only under one or both of the following circumstances:

(1) The court determines by the preponderance of the evidence standard that denial of access to the business records or copies of the business records will not unduly interfere with the entity s ability to conduct its regular course of business or obstruct the entity from fulfilling an affirmative obligation that it has under the law.

(2) The court determines by the preponderance of the evidence standard that possession of the business records by the entity will pose a significant risk of ongoing criminal activity, or that the business records are contraband, evidence of criminal conduct by the entity from which the records were seized, or depict a person under the age of 18 years personally engaging in or simulating sexual conduct, as defined in subdivision (d) of Section 311.4.

(d) A government agency that desires not to produce copies of, or grant access to, seized business records shall file a motion with the court requesting an order denying the entity copies of and access to the records. A motion under this paragraph shall be in writing, and filed and served upon the entity prior to the expiration of 10 court days following the service of the demand to produce records specified in subdivision (a), within any extension of that time period granted under paragraph (6) of subdivision (b), or as soon as reasonably possible after discovery of the risk of harm.

(e) A hearing on a motion under subdivision (d) shall be held within two court days of the filing of the motion, except upon agreement of the parties.

(f) (1) Upon filing a motion under subdivision (d) opposing a demand for copies of records, the government agency may file a request in writing, served upon the demanding entity, that any showings of why the material should not be copied and released occur in an ex parte, in camera hearing. If the government agency alleges in its request for an in camera hearing that the demanding entity is, or is likely to become, a target of the investigation resulting in the seizure of records, the court shall hold this hearing outside of the presence of the demanding entity, and any representatives or counsel of the demanding entity. If the government agency does not allege in its request for an in camera hearing that the demanding entity is, or is likely to become, a target of the investigation resulting in the seizure of records, the court shall hold the hearing in camera only upon a particular factual showing by the government agency in its pleadings that a hearing in open court would impede or interrupt an ongoing criminal investigation.

(2) At the in camera hearing, any evidence that the government agency may offer that the release of the material would pose a significant risk of ongoing criminal activity, impede or interrupt an ongoing criminal investigation, or both, shall be offered under oath. A reporter shall be present at the in camera hearing to transcribe the entirety of the proceedings.

(3) Any transcription of the proceedings at the in camera hearing, as well as any physical evidence presented at the hearing, shall be ordered sealed by the court, and only a court may have access to its contents, unless a court determines that the failure to disclose the contents of the hearing would deprive the defendant or the people of a fair trial.

(4) Following the conclusion of the in camera hearing, the court shall make its ruling in open court, after notice to the demanding entity.

(g) The reasonable and necessary costs of producing copies of business records under this section shall be borne by the entity requesting copies of the records. Either party may request the court to resolve any dispute regarding these costs.

(h) Any motion under this section shall be filed in the court that issued the search warrant.

(i) For purposes of this section, the following terms are defined as follows:

(1) Seize means obtaining actual possession of any property alleged by the entity to contain business records.

(2) Business means an entity, sole proprietorship, partnership, or corporation operating legally in the State of California, that sells, leases, distributes, creates, or otherwise offers products or services to customers.

(3) Business records means computer data, data compilations, accounts, books, reports, contracts, correspondence, inventories, lists, personnel files, payrolls, vendor and client lists, documents, or papers of the person or business normally used in the regular course of business, or any other material item of business recordkeeping that may become technologically feasible in the future.

(Added by Stats. 2004, Ch. 372, Sec. 1. Effective January 1, 2005.)



1537

The officer must forthwith return the warrant to the magistrate, and deliver to him a written inventory of the property taken, made publicly or in the presence of the person from whose possession it was taken, and of the applicant for the warrant, if they are present, verified by the affidavit of the officer at the foot of the inventory, and taken before the magistrate at the time, to the following effect: I, R.?S., the officer by whom this warrant was executed, do swear that the above inventory contains a true and detailed account of all the property taken by me on the warrant.

(Enacted 1872.)



1538

The magistrate must thereupon, if required, deliver a copy of the inventory to the person from whose possession the property was taken, and to the applicant for the warrant.

(Enacted 1872.)



1538.5

(a) (1) A defendant may move for the return of property or to suppress as evidence any tangible or intangible thing obtained as a result of a search or seizure on either of the following grounds:

(A) The search or seizure without a warrant was unreasonable.

(B) The search or seizure with a warrant was unreasonable because any of the following apply:

(i) The warrant is insufficient on its face.

(ii) The property or evidence obtained is not that described in the warrant.

(iii) There was not probable cause for the issuance of the warrant.

(iv) The method of execution of the warrant violated federal or state constitutional standards.

(v) There was any other violation of federal or state constitutional standards.

(2) A motion pursuant to paragraph (1) shall be made in writing and accompanied by a memorandum of points and authorities and proof of service. The memorandum shall list the specific items of property or evidence sought to be returned or suppressed and shall set forth the factual basis and the legal authorities that demonstrate why the motion should be granted.

(b) When consistent with the procedures set forth in this section and subject to the provisions of Sections 170 to 170.6, inclusive, of the Code of Civil Procedure, the motion should first be heard by the magistrate who issued the search warrant if there is a warrant.

(c) (1) Whenever a search or seizure motion is made in the superior court as provided in this section, the judge or magistrate shall receive evidence on any issue of fact necessary to determine the motion.

(2) While a witness is under examination during a hearing pursuant to a search or seizure motion, the judge or magistrate shall, upon motion of either party, do any of the following:

(A) Exclude all potential and actual witnesses who have not been examined.

(B) Order the witnesses not to converse with each other until they are all examined.

(C) Order, where feasible, that the witnesses be kept separated from each other until they are all examined.

(D) Hold a hearing, on the record, to determine if the person sought to be excluded is, in fact, a person excludable under this section.

(3) Either party may challenge the exclusion of any person under paragraph (2).

(4) Paragraph (2) does not apply to the investigating officer or the investigator for the defendant, nor does it apply to officers having custody of persons brought before the court.

(d) If a search or seizure motion is granted pursuant to the proceedings authorized by this section, the property or evidence shall not be admissible against the movant at any trial or other hearing unless further proceedings authorized by this section, Section 871.5, 1238, or 1466 are utilized by the people.

(e) If a search or seizure motion is granted at a trial, the property shall be returned upon order of the court unless it is otherwise subject to lawful detention. If the motion is granted at a special hearing, the property shall be returned upon order of the court only if, after the conclusion of any further proceedings authorized by this section, Section 1238 or 1466, the property is not subject to lawful detention or if the time for initiating the proceedings has expired, whichever occurs last. If the motion is granted at a preliminary hearing, the property shall be returned upon order of the court after 10 days unless the property is otherwise subject to lawful detention or unless, within that time, further proceedings authorized by this section, Section 871.5 or 1238 are utilized; if they are utilized, the property shall be returned only if, after the conclusion of the proceedings, the property is no longer subject to lawful detention.

(f) (1) If the property or evidence relates to a felony offense initiated by a complaint, the motion shall be made only upon filing of an information, except that the defendant may make the motion at the preliminary hearing, but the motion shall be restricted to evidence sought to be introduced by the people at the preliminary hearing.

(2) The motion may be made at the preliminary examination only if, at least five court days before the date set for the preliminary examination, the defendant has filed and personally served on the people a written motion accompanied by a memorandum of points and authorities as required by paragraph (2) of subdivision (a). At the preliminary examination, the magistrate may grant the defendant a continuance for the purpose of filing the motion and serving the motion upon the people, at least five court days before resumption of the examination, upon a showing that the defendant or his or her attorney of record was not aware of the evidence or was not aware of the grounds for suppression before the preliminary examination.

(3) Any written response by the people to the motion described in paragraph (2) shall be filed with the court and personally served on the defendant or his or her attorney of record at least two court days prior to the hearing at which the motion is to be made.

(g) If the property or evidence relates to a misdemeanor complaint, the motion shall be made before trial and heard prior to trial at a special hearing relating to the validity of the search or seizure. If the property or evidence relates to a misdemeanor filed together with a felony, the procedure provided for a felony in this section and Sections 1238 and 1539 shall be applicable.

(h) If, prior to the trial of a felony or misdemeanor, opportunity for this motion did not exist or the defendant was not aware of the grounds for the motion, the defendant shall have the right to make this motion during the course of trial.

(i) If the property or evidence obtained relates to a felony offense initiated by complaint and the defendant was held to answer at the preliminary hearing, or if the property or evidence relates to a felony offense initiated by indictment, the defendant shall have the right to renew or make the motion at a special hearing relating to the validity of the search or seizure which shall be heard prior to trial and at least 10 court days after notice to the people, unless the people are willing to waive a portion of this time. Any written response by the people to the motion shall be filed with the court and personally served on the defendant or his or her attorney of record at least two court days prior to the hearing, unless the defendant is willing to waive a portion of this time. If the offense was initiated by indictment or if the offense was initiated by complaint and no motion was made at the preliminary hearing, the defendant shall have the right to fully litigate the validity of a search or seizure on the basis of the evidence presented at a special hearing. If the motion was made at the preliminary hearing, unless otherwise agreed to by all parties, evidence presented at the special hearing shall be limited to the transcript of the preliminary hearing and to evidence that could not reasonably have been presented at the preliminary hearing, except that the people may recall witnesses who testified at the preliminary hearing. If the people object to the presentation of evidence at the special hearing on the grounds that the evidence could reasonably have been presented at the preliminary hearing, the defendant shall be entitled to an in camera hearing to determine that issue. The court shall base its ruling on all evidence presented at the special hearing and on the transcript of the preliminary hearing, and the findings of the magistrate shall be binding on the court as to evidence or property not affected by evidence presented at the special hearing. After the special hearing is held, any review thereafter desired by the defendant prior to trial shall be by means of an extraordinary writ of mandate or prohibition filed within 30 days after the denial of his or her motion at the special hearing.

(j) If the property or evidence relates to a felony offense initiated by complaint and the defendant s motion for the return of the property or suppression of the evidence at the preliminary hearing is granted, and if the defendant is not held to answer at the preliminary hearing, the people may file a new complaint or seek an indictment after the preliminary hearing, and the ruling at the prior hearing shall not be binding in any subsequent proceeding, except as limited by subdivision (p). In the alternative, the people may move to reinstate the complaint, or those parts of the complaint for which the defendant was not held to answer, pursuant to Section 871.5. If the property or evidence relates to a felony offense initiated by complaint and the defendant s motion for the return or suppression of the property or evidence at the preliminary hearing is granted, and if the defendant is held to answer at the preliminary hearing, the ruling at the preliminary hearing shall be binding upon the people unless, upon notice to the defendant and the court in which the preliminary hearing was held and upon the filing of an information, the people, within 15 days after the preliminary hearing, request a special hearing, in which case the validity of the search or seizure shall be relitigated de novo on the basis of the evidence presented at the special hearing, and the defendant shall be entitled, as a matter of right, to a continuance of the special hearing for a period of time up to 30 days. The people may not request relitigation of the motion at a special hearing if the defendant s motion has been granted twice. If the defendant s motion is granted at a special hearing, the people, if they have additional evidence relating to the motion and not presented at the special hearing, shall have the right to show good cause at the trial why the evidence was not presented at the special hearing and why the prior ruling at the special hearing should not be binding, or the people may seek appellate review as provided in subdivision (o), unless the court, prior to the time the review is sought, has dismissed the case pursuant to Section 1385. If the case has been dismissed pursuant to Section 1385, either on the court s own motion or the motion of the people after the special hearing, the people may file a new complaint or seek an indictment after the special hearing, and the ruling at the special hearing shall not be binding in any subsequent proceeding, except as limited by subdivision (p). If the property or evidence seized relates solely to a misdemeanor complaint, and the defendant made a motion for the return of property or the suppression of evidence in the superior court prior to trial, both the people and defendant shall have the right to appeal any decision of that court relating to that motion to the appellate division, in accordance with the California Rules of Court provisions governing appeals to the appellate division in criminal cases. If the people prosecute review by appeal or writ to decision, or any review thereof, in a felony or misdemeanor case, it shall be binding upon them.

(k) If the defendant s motion to return property or suppress evidence is granted and the case is dismissed pursuant to Section 1385, or the people appeal in a misdemeanor case pursuant to subdivision (j), the defendant shall be released pursuant to Section 1318 if he or she is in custody and not returned to custody unless the proceedings are resumed in the trial court and he or she is lawfully ordered by the court to be returned to custody.

If the defendant s motion to return property or suppress evidence is granted and the people file a petition for writ of mandate or prohibition pursuant to subdivision (o) or a notice of intention to file a petition, the defendant shall be released pursuant to Section 1318, unless (1) he or she is charged with a capital offense in a case where the proof is evident and the presumption great, or (2) he or she is charged with a noncapital offense defined in Chapter 1 (commencing with Section 187) of Title 8 of Part 1, and the court orders that the defendant be discharged from actual custody upon bail.

(l) If the defendant s motion to return property or suppress evidence is granted, the trial of a criminal case shall be stayed to a specified date pending the termination in the appellate courts of this state of the proceedings provided for in this section, Section 871.5, 1238, or 1466 and, except upon stipulation of the parties, pending the time for the initiation of these proceedings. Upon the termination of these proceedings, the defendant shall be brought to trial as provided by Section 1382, and, subject to the provisions of Section 1382, whenever the people have sought and been denied appellate review pursuant to subdivision (o), the defendant shall be entitled to have the action dismissed if he or she is not brought to trial within 30 days of the date of the order that is the last denial of the petition. Nothing contained in this subdivision shall prohibit a court, at the same time as it rules upon the search and seizure motion, from dismissing a case pursuant to Section 1385 when the dismissal is upon the court s own motion and is based upon an order at the special hearing granting the defendant s motion to return property or suppress evidence. In a misdemeanor case, the defendant shall be entitled to a continuance of up to 30 days if he or she intends to file a motion to return property or suppress evidence and needs this time to prepare for the special hearing on the motion. In case of an appeal by the defendant in a misdemeanor case from the denial of the motion, he or she shall be entitled to bail as a matter of right, and, in the discretion of the trial or appellate court, may be released on his or her own recognizance pursuant to Section 1318. In the case of an appeal by the defendant in a misdemeanor case from the denial of the motion, the trial court may, in its discretion, order or deny a stay of further proceedings pending disposition of the appeal.

(m) The proceedings provided for in this section, and Sections 871.5, 995, 1238, and 1466 shall constitute the sole and exclusive remedies prior to conviction to test the unreasonableness of a search or seizure where the person making the motion for the return of property or the suppression of evidence is a defendant in a criminal case and the property or thing has been offered or will be offered as evidence against him or her. A defendant may seek further review of the validity of a search or seizure on appeal from a conviction in a criminal case notwithstanding the fact that the judgment of conviction is predicated upon a plea of guilty. Review on appeal may be obtained by the defendant provided that at some stage of the proceedings prior to conviction he or she has moved for the return of property or the suppression of the evidence.

(n) This section establishes only the procedure for suppression of evidence and return of property, and does not establish or alter any substantive ground for suppression of evidence or return of property. Nothing contained in this section shall prohibit a person from making a motion, otherwise permitted by law, to return property, brought on the ground that the property obtained is protected by the free speech and press provisions of the United States and California Constitutions. Nothing in this section shall be construed as altering (1) the law of standing to raise the issue of an unreasonable search or seizure; (2) the law relating to the status of the person conducting the search or seizure; (3) the law relating to the burden of proof regarding the search or seizure; (4) the law relating to the reasonableness of a search or seizure regardless of any warrant that may have been utilized; or (5) the procedure and law relating to a motion made pursuant to Section 871.5 or 995, or the procedures that may be initiated after the granting or denial of a motion.

(o) Within 30 days after a defendant s motion is granted at a special hearing in a felony case, the people may file a petition for writ of mandate or prohibition in the court of appeal, seeking appellate review of the ruling regarding the search or seizure motion. If the trial of a criminal case is set for a date that is less than 30 days from the granting of a defendant s motion at a special hearing in a felony case, the people, if they have not filed a petition and wish to preserve their right to file a petition, shall file in the superior court on or before the trial date or within 10 days after the special hearing, whichever occurs last, a notice of intention to file a petition and shall serve a copy of the notice upon the defendant.

(p) If a defendant s motion to return property or suppress evidence in a felony matter has been granted twice, the people may not file a new complaint or seek an indictment in order to relitigate the motion or relitigate the matter de novo at a special hearing as otherwise provided by subdivision (j), unless the people discover additional evidence relating to the motion that was not reasonably discoverable at the time of the second suppression hearing. Relitigation of the motion shall be heard by the same judge who granted the motion at the first hearing if the judge is available.

(q) The amendments to this section enacted in the 1997 portion of the 1997 98 Regular Session of the Legislature shall apply to all criminal proceedings conducted on or after January 1, 1998.

(Amended by Stats. 2007, Ch. 302, Sec. 19. Effective January 1, 2008.)



1539

(a) If a special hearing is held in a felony case pursuant to Section 1538.5, or if the grounds on which the warrant was issued are controverted and a motion to return property is made (i) by a defendant on grounds not covered by Section 1538.5, (ii) by a defendant whose property has not been offered or will not be offered as evidence against the defendant, or (iii) by a person who is not a defendant in a criminal action at the time the hearing is held, the judge or magistrate shall proceed to take testimony in relation thereto, and the testimony of each witness shall be reduced to writing and authenticated by a shorthand reporter in the manner prescribed in Section 869.

(b) The reporter shall forthwith transcribe the reporter s shorthand notes pursuant to this section if any party to a special hearing in a felony case files a written request for its preparation with the clerk of the court in which the hearing was held. The reporter shall forthwith file in the superior court an original and as many copies thereof as there are defendants (other than a fictitious defendant) or persons aggrieved. The reporter is entitled to compensation in accordance with the provisions of Section 869. In every case in which a transcript is filed as provided in this section, the clerk of the court shall deliver the original of the transcript so filed to the district attorney immediately upon receipt thereof and shall deliver a copy of the transcript to each defendant (other than a fictitious defendant) upon demand without cost to the defendant.

(c) Upon a motion by a defendant pursuant to this chapter, the defendant is entitled to discover any previous application for a search warrant in the case which was refused by a magistrate for lack of probable cause.

(Amended by Stats. 2002, Ch. 71, Sec. 7. Effective January 1, 2003.)



1540

If it appears that the property taken is not the same as that described in the warrant, or that there is no probable cause for believing the existence of the grounds on which the warrant was issued, the magistrate must cause it to be restored to the person from whom it was taken.

(Enacted 1872.)



1541

The magistrate must annex the affidavit, or affidavits, the search warrant and return, and the inventory, and if he has not power to inquire into the offense in respect to which the warrant was issued, he must at once file such warrant and return and such affidavit, or affidavits, and inventory with the clerk of the court having power to so inquire.

(Amended by Stats. 1957, Ch. 1881.)



1542

When a person charged with a felony is supposed by the magistrate before whom he is brought to have on his person a dangerous weapon, or anything which may be used as evidence of the commission of the offense, the magistrate may direct him to be searched in his presence, and the weapon or other thing to be retained, subject to his order, or to the order of the Court in which the defendant may be tried.

(Enacted 1872.)






CHAPTER 3.5. Disclosure of Medical Records to Law Enforcement Agencies

1543

(a) Records of the identity, diagnosis, prognosis, or treatment of any patient maintained by a health care facility which are not privileged records required to be secured by the special master procedure in Section 1524, or records required by law to be confidential, shall only be disclosed to law enforcement agencies pursuant to this section:

(1) In accordance with the prior written consent of the patient; or

(2) If authorized by an appropriate order of a court of competent jurisdiction in the county where the records are located, granted after application showing good cause therefor. In assessing good cause, the court:

(A) Shall weigh the public interest and the need for disclosure against the injury to the patient, to the physician-patient relationship, and to the treatment services;

(B) Shall determine that there is a reasonable likelihood that the records in question will disclose material information or evidence of substantial value in connection with the investigation or prosecution; or

(3) By a search warrant obtained pursuant to Section 1524.

(b) The prohibitions of this section continue to apply to records concerning any individual who has been a patient, irrespective of whether or when he or she ceases to be a patient.

(c) Except where an extraordinary order under Section 1544 is granted or a search warrant is obtained pursuant to Section 1524, any health care facility whose records are sought under this chapter shall be notified of the application and afforded an opportunity to appear and be heard thereon.

(d) Both disclosure and dissemination of any information from the records shall be limited under the terms of the order to assure that no information will be unnecessarily disclosed and that dissemination will be no wider than necessary.

This chapter shall not apply to investigations of fraud in the provision or receipt of Medi-Cal benefits, investigations of insurance fraud performed by the Department of Insurance or the California Highway Patrol, investigations of workers compensation insurance fraud performed by the Department of Corrections and conducted by peace officers specified in paragraph (2) of subdivision (d) of Section 830.2, and investigations and research regarding occupational health and safety performed by or under agreement with the Department of Industrial Relations. Access to medical records in these investigations shall be governed by all laws in effect at the time access is sought.

(e) Nothing in this chapter shall prohibit disclosure by a medical facility or medical provider of information contained in medical records where disclosure to specific agencies is mandated by statutes or regulations.

(f) This chapter shall not be construed to authorize disclosure of privileged records to law enforcement agencies by the procedure set forth in this chapter, where the privileged records are required to be secured by the special master procedure set forth in subdivision (c) of Section 1524 or required by law to be confidential.

(Amended by Stats. 2004, Ch. 490, Sec. 2. Effective January 1, 2005.)



1544

A law enforcement agency applying for disclosure of patient records under Section 1543 may petition the court for an extraordinary order delaying the notice of the application to the health care facility required by subdivision (f) of Section 1543 for a period of 30 days, upon a showing of good cause to believe that notice would seriously impede the investigation.

(Added by Stats. 1980, Ch. 1080, Sec. 1.)



1545

For the purposes of this chapter:

(a) Health care facility means any clinic, health dispensary, or health facility, licensed pursuant to Division 2 (commencing with Section 1200) of the Health and Safety Code, or any mental hospital, drug abuse clinic, or detoxification center.

(b) Law enforcement agency means the Attorney General of the State of California, every district attorney, and every agency of the State of California expressly authorized by statute to investigate or prosecute law violators.

(Added by Stats. 1980, Ch. 1080, Sec. 1.)






CHAPTER 4. Proceedings Against Fugitives From Justice

1547

(a) The Governor may offer a reward of not more than fifty thousand dollars ($50,000), payable out of the General Fund, for information leading to the arrest and conviction of any of the following:

(1) Any convict who has escaped from a state prison, prison camp, prison farm, or the custody of any prison officer or employee or as provided in Section 3059 or 4530.

(2) Any person who has committed, or is charged with the commission of, an offense punishable by death.

(3) (A) Any person engaged in the robbery or hijacking of, or any attempt to rob or hijack, any person upon or in charge of, in whole or in part, any public conveyance engaged at the time in carrying passengers within this state.

(B) As used in this paragraph, hijacking means an unauthorized person causing, or attempting to cause, by violence or threat of violence, a public conveyance to go to an unauthorized destination.

(4) Any person who attempts to murder either in the first or second degree, assaults with a deadly weapon, or inflicts serious bodily harm upon a peace officer or firefighter who is acting in the line of duty.

(5) Any person who has committed a crime involving the burning or bombing of public or private property, including any public hospital housed in a privately owned facility.

(6) Any person who has committed a crime involving the burning or bombing of any private hospital. A reward may be offered by the Governor in conjunction with that crime only if a reward in conjunction with the same crime is offered by the hospital, or any other public or private donor on its behalf. The amount of the reward offered by the Governor shall not exceed the aggregate amount offered privately, or fifty thousand dollars ($50,000), whichever is less. Nothing in this paragraph shall preclude a private hospital, or any public or private donor on its behalf, from offering a reward in an amount exceeding fifty thousand dollars ($50,000). If a person providing information for a reward under this paragraph so requests, his or her name and address shall remain confidential. This confidentiality, however, shall not preclude or obstruct the investigations of law enforcement authorities.

(7) Any person who commits a violation of Section 11413.

(8) Any person who commits a violation of Section 207.

(9) Any person who has committed a crime involving the burning or bombing of any bookstore or public or private library not subject to Section 11413. A reward may be offered by the Governor in conjunction with that crime only if a reward in conjunction with the same crime is offered by the bookstore or library, or any other public or private donor on its behalf. The amount of the reward offered by the Governor shall not exceed the aggregate amount offered privately, or fifty thousand dollars ($50,000), whichever is less. Nothing in this paragraph shall preclude a bookstore or public or private library, or any public or private donor on its behalf, from offering a reward in an amount exceeding fifty thousand dollars ($50,000). If a person providing information for a reward under this paragraph so requests, his or her name and address shall remain confidential. This confidentiality, however, shall not preclude or obstruct the investigations of law enforcement authorities.

(10) Any person who commits a violation of Section 454 or 463.

(11) Any person who willfully and maliciously sets fire to, or who attempts to willfully and maliciously set fire to, any property that is included within a hazardous fire area designated by the State Board of Forestry and Fire Protection pursuant to Section 4252 of the Public Resources Code or by the Director of Forestry and Fire Protection pursuant to Section 4253 of the Public Resources Code, if the fire, or attempt to set a fire, results in death or great bodily injury to anyone, including fire protection personnel, or if the fire causes substantial structural damage.

(12) Any person who has committed, or is charged with the commission of, a felony that is punishable under Section 422.75 and that resulted in serious bodily injury or in property damage of more than ten thousand dollars ($10,000).

(13) Any person who commits an act that violates Section 11411, if the Governor determines that the act is one in a series of similar or related acts committed in violation of that section by the same person or group.

(b) The Governor may offer a reward of not more than one hundred thousand dollars ($100,000) for information leading to the arrest and conviction of any person who kills a peace officer or firefighter who is acting in the line of duty.

(c) The Governor may offer a reward of not more than one hundred thousand dollars ($100,000), payable out of the General Fund, for information leading to the arrest and conviction of any person who commits arson upon a place of worship.

(d) The reward shall be paid to the person giving the information, promptly upon the conviction of the person so arrested, after a recommendation from the United States Attorney, or the California Attorney General, or the district attorney and the chief law enforcement officer, or his or her designate, in the jurisdiction where the crime occurred. Rewards shall only be paid to the person if the information is given voluntarily, at the person s own initiative. Rewards shall not be paid as part of any plea bargain.

(e) The reward may also be paid to the person giving the information if both of the following are met:

(1) The arrest or conviction of the person for an offense described in subdivision (a), (b), or (c) is rendered impossible by an intervening event, including, but not limited to, the death of the person during a pursuit by law enforcement, or while in custody.

(2) The appropriate law enforcement officials, after reviewing the evidence related to the crime or crimes, determine that the person is the individual responsible for the crime or crimes for which the reward was offered, and that the information would have reasonably led to the arrest and conviction of that person.

(f) If more than one claimant is eligible for any reward issued pursuant to this section, the Governor may apportion the reward money in a manner the Governor deems appropriate.

(Amended by Stats. 2002, Ch. 529, Sec. 1. Effective January 1, 2003.)



1548

As used in this chapter:

(a) Governor means any person performing the functions of Governor by authority of the law of this State.

(b) Executive authority means the Governor or any person performing the functions of Governor in a State other than this State.

(c) State, referring to a State other than the State of California, means any other State or Territory, organized or unorganized, of the United States of America.

(d) Laws of the United States means: (1) those laws of the United States passed by Congress pursuant to authority given to Congress by the Constitution of the United States where the laws of the United States are controlling, and (2) those laws of the United States not controlling the several States of the United States but which are not in conflict with the provisions of this chapter.

(Repealed and added by Stats. 1937, Ch. 554.)



1548.1

Subject to the provisions of this chapter, the Constitution of the United States, and the laws of the United States, it is the duty of the Governor of this State to have arrested and delivered up to the executive authority of any other State any person charged in that State with treason, felony, or other crime, who has fled from justice and is found in this State.

(Added by Stats. 1937, Ch. 554.)



1548.2

No demand for the extradition of a person charged with crime in another State shall be recognized by the Governor unless it is in writing alleging that the accused was present in the demanding State at the time of the commission of the alleged crime, and that thereafter he fled from that State. Such demand shall be accompanied by a copy of an indictment found or by information or by a copy of an affidavit made before a magistrate in the demanding State together with a copy of any warrant which was issued thereon; or such demand shall be accompanied by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding State that the person claimed has escaped from confinement or has violated the terms of his bail, probation or parole. The indictment, information, or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that State; and the copy of indictment, information, affidavit, judgment of conviction or sentence must be certified as authentic by the executive authority making the demand.

(Added by Stats. 1937, Ch. 554.)



1548.3

When a demand is made upon the Governor of this State by the executive authority of another State for the surrender of a person so charged with crime, the Governor may call upon the Attorney General or any district attorney in this State to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered according to the provision of this chapter.

(Added by Stats. 1937, Ch. 554.)



1549

When it is desired to have returned to this state a person charged in this state with a crime, and the person is imprisoned or is held under criminal proceedings then pending against him or her in another state, the Governor of this state may agree with the executive authority of the other state for the extradition of the person before the conclusion of the proceedings or his or her term of sentence in the other state, upon the condition that the person be returned to the other state at the expense of this state as soon as the prosecution in this state is terminated.

The Governor of this state may also surrender on demand of the executive authority of any other state any person in this state who is charged in the manner provided in Section 1548.2 with having violated the laws of the demanding state even though such person left the demanding state involuntarily.

(Amended by Stats. 1987, Ch. 828, Sec. 101.)



1549.1

The Governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in the other state in the manner provided in Section 1548.2 with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand. The provisions of this chapter, not otherwise inconsistent, shall apply to those cases, even though the accused was not in the demanding state at the time of the commission of the crime, and has not fled therefrom. Neither the demand, the oath, nor any proceedings under this chapter pursuant to this section need state or show that the accused has fled from justice from, or at the time of the commission of the crime was in, the demanding or other state.

(Amended by Stats. 1987, Ch. 828, Sec. 102.)



1549.2

If a demand conforms to the provisions of this chapter, the Governor or agent authorized in writing by the Governor whose authorization has been filed with the Secretary of State shall sign a warrant of arrest, which shall be sealed with the State Seal, and shall be directed to any peace officer or other person whom he may entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issuance. The provisions of Section 850 shall be applicable to such warrant, except that it shall not be necessary to include a warrant number, address, or description of the subject, provided that a complaint under Section 1551 is then pending against the subject.

(Amended by Stats. 1983, Ch. 793, Sec. 1.2.)



1549.3

Such warrant shall authorize the peace officer or other person to whom it is directed:

(a) To arrest the accused at any time and any place where he may be found within the State;

(b) To command the aid of all peace officers or other persons in the execution of the warrant; and

(c) To deliver the accused, subject to the provisions of this chapter, to the duly authorized agent of the demanding State.

(Added by Stats. 1937, Ch. 554.)



1550

Every peace officer or other person empowered to make the arrest hereunder shall have the same authority, in arresting the accused, to command assistance therefor as the persons designated in Section 150. Failure or refusal to render that assistance is a violation of Section 150.

(Amended by Stats. 1987, Ch. 828, Sec. 103.)



1550.1

No person arrested upon such warrant shall be delivered over to the agent of the executive authority demanding him unless he is first taken forthwith before a magistrate, who shall inform him of the demand made for his surrender, and of the crime with which he is charged, and that he has the right to demand and procure counsel. If the accused or his counsel desires to test the legality of the arrest, the magistrate shall remand the accused to custody, and fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus. If the writ is denied, and probable cause appears for an application for a writ of habeas corpus to another court, or justice or judge thereof, the order denying the writ shall remand the accused to custody, and fix a reasonable time within which the accused may again apply for a writ of habeas corpus. When an application is made for a writ of habeas corpus as contemplated by this section, a copy of the application shall be served as provided in Section 1475, upon the district attorney of the county in which the accused is in custody, and upon the agent of the demanding state. A warrant issued in accordance with the provisions of Section 1549.2 shall be presumed to be valid, and unless a court finds that the person in custody is not the same person named in the warrant, or that the person is not a fugitive from justice, or otherwise subject to extradition under Section 1549.1, or that there is no criminal charge or criminal proceeding pending against the person in the demanding state, or that the documents are not on their face in order, the person named in the warrant shall be held in custody at all times, and shall not be eligible for release on bail.

(Amended by Stats. 1983, Ch. 793, Sec. 2.)



1550.2

Any officer or other person entrusted with a Governor s warrant who delivers to the agent of the demanding State a person in his custody under such Governor s warrant, in wilful disobedience to the preceding section, is guilty of a misdemeanor and, on conviction thereof, shall be fined not more than $1,000 or be imprisoned not more than six months, or both.

(Added by Stats. 1937, Ch. 554.)



1550.3

The officer or persons executing the Governor s warrant of arrest, or the agent of the demanding State to whom the prisoner has been delivered may confine the prisoner in the jail of any county or city through which he may pass. The keeper of such jail must receive and safely keep the prisoner until the officer or person having charge of him is ready to proceed on his route. Such officer or person shall be charged with the expense of keeping the prisoner.

The officer or agent of a demanding State to whom a prisoner has been delivered following extradition proceedings in another State, or to whom a prisoner has been delivered after waiving extradition in such other State, and who is passing through this State with such a prisoner for the purpose of immediately returning such prisoner to the demanding State may confine the prisoner in the jail of any county or city through which he may pass. The keeper of such jail must receive and safely keep the prisoner until the officer or agent having charge of him is ready to proceed on his route. Such officer or agent shall be charged with the expense of keeping the prisoner. Such officer or agent shall produce and show to the keeper of such jail satisfactory written evidence of the fact that he is actually transporting such prisoner to the demanding State after a requisition by the executive authority thereof. Such prisoner shall not be entitled to demand a new requisition while in this State.

(Added by Stats. 1937, Ch. 554.)



1551

(a) Whenever any person within this State is charged by a verified complaint before any magistrate of this State with the commission of any crime in any other State, or, with having been convicted of a crime in that State and having escaped from confinement, or having violated the terms of his bail, probation or parole; or (b) whenever complaint is made before any magistrate in this State setting forth on the affidavit of any credible person in another State that a crime has been committed in such other State and that the accused has been charged in such State with the commission of the crime, or that the accused has been convicted of a crime in that State and has escaped from bail, probation or parole and is believed to be in this State; then the magistrate shall issue a warrant directed to any peace officer commanding him to apprehend the person named therein, wherever he may be found in this State, and to bring him before the same or any other magistrate who is available in or convenient of access to the place where the arrest is made. A certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.

(Repealed and added by Stats. 1937, Ch. 554.)



1551.05

(a) Any person on outpatient status pursuant to Title 15 (commencing with Section 1600) of Part 2 or pursuant to subdivision (d) of Section 2972 who leaves this state without complying with Section 1611, or who fails to return to this state on the date specified by the committing court, shall be subject to extradition in accordance with this section.

(b) If the return to this state is required by a person who is subject to extradition pursuant to subdivision (a), the Director of State Hospitals shall present to the Governor a written application for requisition for the return of that person. In the requisition application there shall be stated the name of the person, the type of judicial commitment the person is under, the nature of the underlying criminal act which was the basis for the judicial commitment, the circumstances of the noncompliance with Section 1611, and the state in which the person is believed to be, including the specific location of the person, if known.

(c) The application shall be verified, shall be executed in duplicate, and shall be accompanied by two certified copies of the court order of judicial commitment and of the court order authorizing outpatient status. The director may also attach any affidavits or other documents in duplicate as are deemed proper to be submitted with the application. One copy of the application, with the action of the Governor indicated by endorsement thereon, and one copy of the court orders shall be filed in the office of the Secretary of State. The other copies of all papers shall be forwarded with the Governor s requisition.

(d) Upon receipt of an application under this section, the Governor or agent authorized in writing by the Governor whose authorization has been filed with the Secretary of State, may sign a requisition for the return of the person.

(Amended by Stats. 2012, Ch. 440, Sec. 37. Effective September 22, 2012.)



1551.1

The arrest of a person may also be lawfully made by any peace officer, without a warrant, upon reasonable information that the accused stands charged in the courts of any other state with a crime punishable by death or imprisonment for a term exceeding one year, or that the person has been convicted of a crime punishable in the state of conviction by imprisonment for a term exceeding one year and thereafter escaped from confinement or violated the terms of his or her bail, probation or parole. When so arrested the accused shall be taken before a magistrate with all practicable speed and complaint shall be made against him or her under oath setting forth the ground for the arrest as in Section 1551.

(Amended by Stats. 1987, Ch. 828, Sec. 104.)



1551.2

At the initial appearance of a person arrested under Section 1551 or 1551.1, he shall be informed of the reason for his arrest and of his right to demand and procure counsel. If the person denies that he is the same person charged with or convicted of a crime in the other state, a hearing shall be held within 10 days to determine whether there is probable cause to believe that he is the same person and whether he is charged with or convicted of a crime in the other state. At the hearing, the magistrate shall accept a certified copy of an indictment found, an information, a verified complaint, a judgment or sentence, or other judicial proceedings against that person in the state in which the crime is charged or the conviction occurred, and such copy shall constitute conclusive proof of its contents. Witnesses from the other state shall not be required to be present at the hearing.

(Amended by Stats. 1983, Ch. 793, Sec. 4.)



1551.3

Immediately upon the arrest of the person charged, the magistrate must give notice thereof to the district attorney. The district attorney must immediately thereafter give notice to the executive authority of the State, or to the prosecuting attorney or presiding judge of the court of the city or county within the State having jurisdiction of the offense, to the end that a demand may be made for the arrest and surrender of the person charged.

(Added by Stats. 1937, Ch. 554.)



1552

If at the hearing before the magistrate, it appears that the accused is the person charged with having committed the crime alleged, the magistrate must, by a warrant reciting the accusation, commit him to the county jail for such a time, not exceeding thirty days and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the Governor on a requisition of the executive authority of the State having jurisdiction of the offense, unless the accused give bail as provided in section 1552.1, or until he shall be legally discharged.

(Repealed and added by Stats. 1937, Ch. 554.)



1552.1

Unless the offense with which the prisoner is charged, is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, or it is shown that the prisoner is alleged to have escaped or violated the terms of his parole following conviction of a crime punishable in the state of conviction by imprisonment for a term exceeding one year, the magistrate may admit the person arrested to bail by bond or undertaking, with sufficient sureties, and in such sum as he deems proper, conditioned upon the appearance of such person before him at a time specified in such bond or undertaking, and for his surrender upon the warrant of the Governor of this state. Nothing in this section or in Section 1553 shall be deemed to prevent the immediate service of a Governor s warrant issued under Section 1549.2.

(Amended by Stats. 1983, Ch. 793, Sec. 5.)



1552.2

If the accused is not arrested under warrant of the Governor by the expiration of the time specified in the warrant, bond, or undertaking, a magistrate may discharge him or may recommit him for a further period of 60 days. In the latter event a justice of the Supreme Court or court of appeal or a judge of the superior court may again take bail for his appearance and surrender, as provided in Section 1552.1 but within a period not to exceed 60 days after the date of such new bond or undertaking.

(Amended by Stats. 1967, Ch. 17.)



1553

If the prisoner is admitted to bail, and fails to appear and surrender himself according to the conditions of his bond, the magistrate, by proper order, shall declare the bond forfeited and order his immediate arrest without warrant if he be within this State. Recovery may be had on such bond in the name of the people of the State as in the case of other bonds or undertakings given by a defendant in criminal proceedings.

(Repealed and added by Stats. 1937, Ch. 554.)



1553.1

(a) If a criminal prosecution has been instituted against a person charged under Section 1551 under the laws of this state and is still pending, the Governor, with the consent of the Attorney General, may surrender the person on demand of the executive authority of another state or hold him or her until he or she has been tried and discharged or convicted and served his or her sentence in this state.

(b) If a criminal prosecution has been instituted under the laws of this state against a person charged under Section 1551, the restrictions on the length of commitment contained in Sections 1552 and 1552.2 shall not be applicable during the period that the criminal prosecution is pending in this state.

(Amended by Stats. 1983, Ch. 793, Sec. 6.)



1553.2

The guilt or innocence of the accused as to the crime with which he is charged may not be inquired into by the Governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as above provided has been presented to the Governor, except as such inquiry may be involved in identifying the person held as the person charged with the crime.

(Added by Stats. 1937, Ch. 554.)



1554

The Governor may recall his warrant of arrest or may issue another warrant whenever he deems it proper.

(Repealed and added by Stats. 1937, Ch. 554.)



1554.1

Whenever the Governor of this State shall demand the return of a person charged with crime in this State or with escaping from confinement or violating the terms of his bail, probation or parole in this State, from the executive authority of any other State or of any foreign government or the chief justice or an associate justice of the Supreme Court of the District of Columbia authorized to receive such demand, he shall issue a warrant under the seal of this State to an agent, commanding him to receive the person so demanded and to convey him to the proper officer in the county in this State in which the offense was committed.

(Added by Stats. 1937, Ch. 554.)



1554.2

(a) When the return to this state of a person charged with crime in this state is required, the district attorney shall present to the Governor his written application for a requisition for the return of the person charged. In such application there shall be stated the name of the person so charged, the crime charged against him, the approximate time, place and circumstances of its commission, and the state in which he is believed to be, including the location of the accused therein at the time the application is made. Such application shall certify that, in the opinion of the district attorney, the ends of justice require the arrest and return of the accused to this state for trial and that the proceeding is not instituted to enforce a private claim.

(b) When the return to this state is required of a person who has been convicted of a crime in this state and who has escaped from confinement or has violated the terms of his bail, probation or parole the district attorney of the county in which the offense was committed, the Board of Prison Terms, the Director of Corrections, the California Institution for Women, the Youth Authority, or the sheriff of the county from which escape from confinement was made, shall present to the Governor a written application for a requisition for the return of such person. In such application there shall be stated the name of the person, the crime of which he was convicted, the circumstances of his escape or of the violation of the terms of his bail, probation or parole, and the state in which he is believed to be, including the location of such person therein at the time application is made.

(c) The application shall be verified, shall be executed in duplicate, and shall be accompanied by two certified copies of the indictment, the information, or the verified complaint made to the magistrate stating the offense with which the accused is charged, or the judgment of conviction or the sentence. The officer or board requesting the requisition may also attach such affidavits and other documents in duplicate as are deemed proper to be submitted with such application. One copy of the application, with the action of the Governor indicated by endorsement thereon, and one of the certified copies of the indictment, verified complaint, information, or judgment of conviction or sentence shall be filed in the office of the Secretary of State. The other copies of all papers shall be forwarded with the Governor s requisition.

(d) Upon receipt of an application under this section, the Governor or agent authorized in writing by the Governor whose authorization has been filed with the Secretary of State, may sign a requisition for the return of the person charged and any other document incidental to that requisition or to the return of the person charged.

(Amended by Stats. 1983, Ch. 793, Sec. 7.)



1554.3

After a person has been brought back to this state by extradition proceedings, the person shall be committed to a county jail with bail set in the amount of one hundred thousand dollars ($100,000) in addition to the amount of bail appearing on the warrant. A 48-hour noticed bail hearing, excluding weekends and holidays, is required to deviate from this prescribed bail amount. Nothing in this section is intended to preclude the application of subdivision (e) of Section 1270.1 to enhance the bail amount for the felony charge appearing on the warrant.

(Added by Stats. 2011, Ch. 67, Sec. 1. Effective January 1, 2012.)



1555

A person brought into this State on, or after waiver of extradition based on a criminal charge shall not be subject to service of process in civil actions arising out of the same facts as the criminal proceedings for which he is returned, until he has been convicted in the criminal proceeding, or, if acquitted, until he has had reasonable opportunity to return to the State from which he was extradited.

(Repealed and added by Stats. 1937, Ch. 554.)



1555.1

Any person arrested in this state charged with having committed any crime in another state or alleged to have escaped from confinement, or broken the terms of his or her bail, probation or parole may waive the issuance and service of the Governor s warrant provided for in this chapter and all other procedure incidental to extradition proceedings, by subscribing in the presence of a magistrate within this state a writing which states that he or she consents to return to the demanding state; provided, however, that before such waiver shall be subscribed by such person, the magistrate shall inform him or her of his or her rights to require the issuance and service of a warrant of extradition as provided in this chapter.

If such waiver is executed, it shall forthwith be forwarded to the office of the Governor of this state, and filed therein. The magistrate shall remand the person to custody without bail, unless otherwise stipulated by the district attorney with the concurrence of the other state, and shall direct the officer having such person in custody to deliver such person forthwith to the duly authorized agent of the demanding state, and shall deliver to such agent a copy of such waiver.

Nothing in this section shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, provided that state consents, nor shall this procedure of waiver be deemed to be an exclusive procedure or to limit the powers, rights or duties of the officers of the demanding state or of this state.

(Amended by Stats. 1983, Ch. 793, Sec. 8.)



1555.2

(a) If the arrested person refuses to sign a waiver of extradition under Section 1555.1, a hearing shall be held, upon application of the district attorney, to determine whether the person is alleged to have violated the terms of his release within the past five years on bail or own recognizance while charged with a crime punishable in the charging state by imprisonment for a term exceeding one year, or on probation or parole following conviction of a crime punishable in the state of conviction by imprisonment for a term exceeding one year, and whether, as a condition of that release, the person was required to waive extradition.

(b) At the hearing, the district attorney shall present a certified copy of the order from the other state conditionally releasing the person, including the condition that he was required to waive extradition together with a certified copy of the order from the other state directing the return of the person for violating the terms of his conditional release. The magistrate shall accept these certified copies as conclusive proof of their contents and shall presume the validity of the extradition waiver condition.

(c) If the magistrate finds that there is probable cause to believe that the arrested person is the same person named in the conditional release order and the order commanding his return, the magistrate shall forthwith issue an order remanding the person to custody without bail and directing the delivery of the person to duly accredited agents of the other state.

(d) Notwithstanding the provisions of subdivision (c), the district attorney may stipulate, with the concurrence of the other state, that the arrested person may be released on bail or own recognizance pending the arrival of duly accredited agents from the other state.

(e) If the arrested person or his counsel desires to test the legality of the order issued under subdivision (c), the magistrate shall fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus. If the writ is denied and probable cause appears for an application for a writ of habeas corpus to another court, or justice or judge thereof, the order denying the writ shall fix a reasonable time within which the accused may again apply for a writ of habeas corpus. Unless otherwise stipulated pursuant to subdivision (d), the arrested person shall remain in custody without bail.

(Added by Stats. 1983, Ch. 793, Sec. 10.)



1555.3

Nothing in this chapter shall be deemed to constitute a waiver by this state of its right, power or privilege to try any demanded person for crime committed within this state, or of its right, power or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any crime committed within this state; nor shall any proceedings had under this chapter which result in, or fail to result in, extradition be deemed a waiver by this state of any of its rights, privileges or jurisdiction in any manner whatsoever.

(Added by renumbering Section 1555.2 by Stats. 1983, Ch. 793, Sec. 9.)



1556

After a person has been brought back to this State by extradition proceedings, he may be tried in this State for other crimes which he may be charged with having committed in this State as well as for the crime or crimes specified in the requisition for his extradition.

(Repealed and added by Stats. 1937, Ch. 554.)



1556.1

The provisions of this chapter shall be so interpreted and construed as to effectuate its general purposes to make uniform the law of those states which enact legislation based upon the Uniform Criminal Extradition Act.

(Added by Stats. 1937, Ch. 554.)



1556.2

This chapter may be cited as the Uniform Criminal Extradition Act.

(Added by Stats. 1937, Ch. 554.)



1557

(a) This section shall apply when this state or a city, county, or city and county employs a person to travel to a foreign jurisdiction outside this state for the express purpose of returning a fugitive from justice to this state when the Governor of this state, in the exercise of the authority conferred by Section 2 of Article IV of the United States Constitution, or by the laws of this state, has demanded the surrender of the fugitive from the executive authority of any state of the United States, or of any foreign government.

(b) Upon the approval of the Governor, the State Controller shall audit and pay out of the State Treasury as provided in subdivision (c) or (d) the accounts of the person employed to bring back the fugitive, including any money paid by that person for all of the following:

(1) Money paid to the authorities of a sister state for statutory fees in connection with the detention and surrender of the fugitive.

(2) Money paid to the authorities of the sister state for the subsistence of the fugitive while detained by the sister state without payment of which the authorities of the sister state refuse to surrender the fugitive.

(3) Where it is necessary to present witnesses or evidence in the sister state, without which the sister state would not surrender the fugitive, the cost of producing the witnesses or evidence in the sister state.

(4) Where the appearance of witnesses has been authorized in advance by the Governor, who may authorize the appearance in unusual cases where the interests of justice would be served, the cost of producing witnesses to appear in the sister state on behalf of the fugitive in opposition to his or her extradition.

(c) No amount shall be paid out of the State Treasury to a city, county, or city and county except as follows:

(1) When a warrant has been issued by any magistrate after the filing of a complaint or the finding of an indictment and its presentation to the court and filing by the clerk, and the person named therein as defendant is a fugitive from justice who has been found and arrested in any state of the United States or in any foreign government, the county auditor shall draw his or her warrant and the county treasurer shall pay to the person designated to return the fugitive, the amount of expenses estimated by the district attorney to be incurred in the return of the fugitive.

(2) If the person designated to return the fugitive is a city officer, the city officer authorized to draw warrants on the city treasury shall draw his or her warrant and the city treasurer shall pay to that person the amount of expenses estimated by the district attorney to be incurred in the return of the fugitive.

(3) The person designated to return the fugitive shall make no disbursements from any funds advanced without a receipt being obtained therefor showing the amount, the purpose for which the sum is expended, the place, the date, and to whom paid.

(4) A receipt obtained pursuant to paragraph (3) shall be filed by the person designated to return the fugitive with the county auditor or appropriate city officer or State Controller, as the case may be, together with an affidavit by the person that the expenditures represented by the receipts were necessarily made in the performance of duty, and when the advance has been made by the county or city treasurer to the person designated to return the fugitive, and has thereafter been audited by the State Controller, the payment thereof shall be made by the State Treasurer to the county or city treasury that has advanced the funds.

(5) In every case where the expenses of the person employed to bring back the fugitive as provided in this section, are less than the amount advanced on the recommendation of the district attorney, the person employed to bring back the fugitive shall return to the county or city treasurer, as appropriate, the difference in amount between the aggregate amount of receipts so filed by him or her, as herein employed, and the amount advanced to the person upon the recommendation of the district attorney.

(6) When no advance has been made to the person designated to return the fugitive, the sums expended by him or her, when audited by the State Controller, shall be paid by the State Treasurer to the person so designated.

(7) Any payments made out of the State Treasury pursuant to this section shall be made from appropriations for the fiscal year in which those payments are made.

(d) Payments to state agencies will be made in accord with the rules of the California Victim Compensation and Government Claims Board. No city, county, or other jurisdiction may file, and the state may not reimburse, a claim pursuant to this section that is presented to the Department of Corrections and Rehabilitation or to any other agency or department of the state more than six months after the close of the month in which the costs were incurred.

(Amended by Stats. 2007, Ch. 175, Sec. 6. Effective August 24, 2007.)



1558

No compensation, fee, profit, or reward of any kind can be paid to or received by a public officer of this state, a corporation or firm, or other person, for a service rendered in procuring from the Governor the demand mentioned in Section 1557, or the surrender of the fugitive, or for conveying him or her to this state, or detaining him or her therein, except as provided for in that section. Every person who violates any of the provisions of this section is guilty of a misdemeanor.

(Amended by Stats. 1990, Ch. 222, Sec. 1.)






CHAPTER 5. Miscellaneous Provisions Respecting Special Proceedings of a Criminal Nature

1562

The party prosecuting a special proceeding of a criminal nature is designated in this Code as the complainant, and the adverse party as the defendant.

(Enacted 1872.)



1563

The provisions of Section 1401, in respect to entitling affidavits, are applicable to such proceedings.

(Enacted 1872.)



1564

The Courts and magistrates before whom such proceedings are prosecuted may issue subpoenas for witnesses, and punish their disobedience in the same manner as in a criminal action.

(Enacted 1872.)









TITLE 13. PROCEEDINGS FOR BRINGING PERSONS IMPRISONED IN THE STATE PRISON, OR THE JAIL OF ANOTHER COUNTY, BEFORE A COURT

1567

When it is necessary to have a person imprisoned in the state prison brought before any court, or a person imprisoned in a county jail brought before a court sitting in another county, an order for that purpose may be made by the court and executed by the sheriff of the county where it is made. The order shall be signed by the judge or magistrate and sealed with the seal of the court, if any. The order shall be to the following effect:

County of ____ (as the case may be).

The people of the State of California to the warden of ____ (or sheriff of ____, as the case may be):

An order having been made this day by me, that A.?B. be produced in this court as witness in the case of ____, you are commanded to deliver him or her into the custody of ____.

Dated this ____ day of ____, 19__.

(Amended by Stats. 1981, Ch. 714, Sec. 334.)






TITLE 15. OUTPATIENT STATUS FOR MENTALLY DISORDERED AND DEVELOPMENTALLY DISABLED OFFENDERS

1600

Any person committed to a state hospital or other treatment facility under the provisions of Section 1026, or Chapter 6 (commencing with Section 1367) of Title 10 of this code, or Section 6316 or 6321 of the Welfare and Institutions Code may be placed on outpatient status from that commitment subject to the procedures and provisions of this title, except that a developmentally disabled person may be placed on outpatient status from that commitment under the provisions of this title as modified by Section 1370.4. Any person committed as a sexually violent predator under the provisions of Article 4 (commencing with Section 6600) of Chapter 2 of Part 2 of Division 6 of the Welfare and Institutions Code may be placed on outpatient status from that commitment in accordance with the procedures described in Title 15 (commencing with Section 1600) of Part 2 of the Penal Code.

(Amended by Stats. 1996, Ch. 462, Sec. 1. Effective September 13, 1996.)



1600.5

For a person committed as a mentally disordered sex offender under former Section 6316 or 6316.2 of the Welfare and Institutions Code, or committed pursuant to Section 1026 or 1026.5, or committed pursuant to Section 2972, who is placed on outpatient status under the provisions of this title, time spent on outpatient status, except when placed in a locked facility at the direction of the outpatient supervisor, shall not count as actual custody and shall not be credited toward the person s maximum term of commitment or toward the person s term of extended commitment. Nothing in this section shall be construed to extend the maximum period of parole of a mentally disordered offender.

(Amended by Stats. 2000, Ch. 324, Sec. 1. Effective January 1, 2001.)



1601

(a) In the case of any person charged with and found incompetent on a charge of, convicted of, or found not guilty by reason of insanity of murder, mayhem, aggravated mayhem, a violation of Section 207, 209, or 209.5 in which the victim suffers intentionally inflicted great bodily injury, robbery or carjacking with a deadly or dangerous weapon or in which the victim suffers great bodily injury, a violation of subdivision (a) or (b) of Section 451, a violation of paragraph (2), (3), or (6) of subdivision (a) of Section 261, a violation of paragraph (1) or (4) of subdivision (a) of Section 262, a violation of Section 459 in the first degree, a violation of Section 220 in which the victim suffers great bodily injury, a violation of Section 288, a violation of Section 18715, 18725, 18740, 18745, 18750, or 18755, or any felony involving death, great bodily injury, or an act which poses a serious threat of bodily harm to another person, outpatient status under this title shall not be available until that person has actually been confined in a state hospital or other treatment facility for 180 days or more after having been committed under the provisions of law specified in Section 1600.

(b) In the case of any person charged with, and found incompetent on a charge of, or convicted of, any misdemeanor or any felony other than those described in subdivision (a), or found not guilty of any misdemeanor by reason of insanity, outpatient status under this title may be granted by the court prior to actual confinement in a state hospital or other treatment facility under the provisions of law specified in Section 1600.

(Amended by Stats. 2012, Ch. 24, Sec. 29. Effective June 27, 2012.)



1602

(a) Any person subject to the provisions of subdivision (b) of Section 1601 may be placed on outpatient status, if all of the following conditions are satisfied:

(1) In the case of a person who is an inpatient, the director of the state hospital or other treatment facility to which the person has been committed advises the court that the defendant will not be a danger to the health and safety of others while on outpatient status, and will benefit from such outpatient status.

(2) In all cases, the community program director or a designee advises the court that the defendant will not be a danger to the health and safety of others while on outpatient status, will benefit from such status, and identifies an appropriate program of supervision and treatment.

(3) After actual notice to the prosecutor and defense counsel, and after a hearing in court, the court specifically approves the recommendation and plan for outpatient status.

(b) The community program director or a designee shall prepare and submit the evaluation and the treatment plan specified in paragraph (2) of subdivision (a) to the court within 15 calendar days after notification by the court to do so, except that in the case of a person who is an inpatient, the evaluation and treatment plan shall be submitted within 30 calendar days after notification by the court to do so.

(c) Any evaluations and recommendations pursuant to paragraphs (1) and (2) of subdivision (a) shall include review and consideration of complete, available information regarding the circumstances of the criminal offense and the person s prior criminal history.

(Amended by Stats. 1985, Ch. 1232, Sec. 10. Effective September 30, 1985.)



1603

(a) Any person subject to subdivision (a) of Section 1601 may be placed on outpatient status if all of the following conditions are satisfied:

(1) The director of the state hospital or other treatment facility to which the person has been committed advises the committing court and the prosecutor that the defendant would no longer be a danger to the health and safety of others, including himself or herself, while under supervision and treatment in the community, and will benefit from that status.

(2) The community program director advises the court that the defendant will benefit from that status, and identifies an appropriate program of supervision and treatment.

(3) The prosecutor shall provide notice of the hearing date and pending release to the victim or next of kin of the victim of the offense for which the person was committed where a request for the notice has been filed with the court, and after a hearing in court, the court specifically approves the recommendation and plan for outpatient status pursuant to Section 1604. The burden shall be on the victim or next of kin to the victim to keep the court apprised of the party s current mailing address.

In any case in which the victim or next of kin to the victim has filed a request for notice with the director of the state hospital or other treatment facility, he or she shall be notified by the director at the inception of any program in which the committed person would be allowed any type of day release unattended by the staff of the facility.

(b) The community program director shall prepare and submit the evaluation and the treatment plan specified in paragraph (2) of subdivision (a) to the court within 30 calendar days after notification by the court to do so.

(c) Any evaluations and recommendations pursuant to paragraphs (1) and (2) of subdivision (a) shall include review and consideration of complete, available information regarding the circumstances of the criminal offense and the person s prior criminal history.

(Amended by Stats. 2004, Ch. 628, Sec. 1. Effective January 1, 2005.)



1604

(a) Upon receipt by the committing court of the recommendation of the director of the state hospital or other treatment facility to which the person has been committed that the person may be eligible for outpatient status as set forth in subdivision (a)(1) of Section 1602 or 1603, the court shall immediately forward such recommendation to the community program director, prosecutor, and defense counsel. The court shall provide copies of the arrest reports and the state summary criminal history information to the community program director.

(b) Within 30 calendar days the community program director or a designee shall submit to the court and, when appropriate, to the director of the state hospital or other treatment facility, a recommendation regarding the defendant s eligibility for outpatient status, as set forth in subdivision (a)(2) of Section 1602 or 1603 and the recommended plan for outpatient supervision and treatment. The plan shall set forth specific terms and conditions to be followed during outpatient status. The court shall provide copies of this report to the prosecutor and the defense counsel.

(c) The court shall calendar the matter for hearing within 15 judicial days of the receipt of the community program director s report and shall give notice of the hearing date to the prosecutor, defense counsel, the community program director, and, when appropriate, to the director of the state hospital or other facility. In any hearing conducted pursuant to this section, the court shall consider the circumstances and nature of the criminal offense leading to commitment and shall consider the person s prior criminal history.

(d) The court shall, after a hearing in court, either approve or disapprove the recommendation for outpatient status. If the approval of the court is given, the defendant shall be placed on outpatient status subject to the terms and conditions specified in the supervision and treatment plan. If the outpatient treatment occurs in a county other than the county of commitment, the court shall transmit a copy of the case record to the superior court in the county where outpatient treatment occurs, so that the record will be available if revocation proceedings are initiated pursuant to Section 1608 or 1609.

(Amended by Stats. 1985, Ch. 1232, Sec. 14. Effective September 30, 1985.)



1605

(a) In accordance with Section 1615 of this code and Section 5709.8 of the Welfare and Institutions Code, the State Department of State Hospitals shall be responsible for the supervision of persons placed on outpatient status under this title. The State Department of State Hospitals shall designate, for each county or region comprised of two or more counties, a community program director who shall be responsible for administering the community treatment programs for persons committed from that county or region under the provisions specified in Section 1600.

(b) The State Department of State Hospitals shall notify in writing the superior court, the district attorney, the county public defender or public defense agency, and the county mental health director of each county as to the person designated to be the community program director for that county, and timely written notice shall be given whenever a new community program director is to be designated.

(c) The community program director shall be the outpatient treatment supervisor of persons placed on outpatient status under this title. The community program director may delegate the outpatient treatment supervision responsibility to a designee.

(d) The outpatient treatment supervisor shall, at 90-day intervals following the beginning of outpatient treatment, submit to the court, the prosecutor and defense counsel, and to the community program director, where appropriate, a report setting forth the status and progress of the defendant.

(Amended by Stats. 2012, Ch. 24, Sec. 30. Effective June 27, 2012.)



1606

Outpatient status shall be for a period not to exceed one year. At the end of the period of outpatient status approved by the court, the court shall, after actual notice to the prosecutor, the defense counsel, and the community program director, and after a hearing in court, either discharge the person from commitment under appropriate provisions of the law, order the person confined to a treatment facility, or renew its approval of outpatient status. Prior to such hearing, the community program director shall furnish a report and recommendation to the medical director of the state hospital, where appropriate, and to the court, which the court shall make available to the prosecutor and defense counsel. The person shall remain on outpatient status until the court renders its decision unless hospitalized under other provision of the law. The hearing pursuant to the provisions of this section shall be held no later than 30 days after the end of the one-year period of outpatient status unless good cause exists. The court shall transmit a copy of its order to the community program director or a designee.

(Amended by Stats. 1985, Ch. 1232, Sec. 16. Effective September 30, 1985.)



1607

If the outpatient supervisor is of the opinion that the person has regained competence to stand trial, or is no longer insane, is no longer a mentally disordered offender, or is no longer a mentally disordered sex offender, the community program director shall submit his or her opinion to the medical director of the state hospital, where appropriate, and to the court which shall calendar the case for further proceedings under the provisions of Section 1372, 1026.2, or 2972 of this code or Section 6325 of the Welfare and Institutions Code.

(Amended by Stats. 2000, Ch. 324, Sec. 2. Effective January 1, 2001.)



1608

If at any time during the outpatient period, the outpatient treatment supervisor is of the opinion that the person requires extended inpatient treatment or refuses to accept further outpatient treatment and supervision, the community program director shall notify the superior court in either the county which approved outpatient status or in the county where outpatient treatment is being provided of such opinion by means of a written request for revocation of outpatient status. The community program director shall furnish a copy of this request to the defense counsel and to the prosecutor in both counties if the request is made in the county of treatment rather than the county of commitment.

Within 15 judicial days, the court where the request was filed shall hold a hearing and shall either approve or disapprove the request for revocation of outpatient status. If the court approves the request for revocation, the court shall order that the person be confined in a state hospital or other treatment facility approved by the community program director. The court shall transmit a copy of its order to the community program director or a designee. Where the county of treatment and the county of commitment differ and revocation occurs in the county of treatment, the court shall enter the name of the committing county and its case number on the order of revocation and shall send a copy of the order to the committing court and the prosecutor and defense counsel in the county of commitment.

(Amended by Stats. 1985, Ch. 1232, Sec. 18. Effective September 30, 1985.)



1609

If at any time during the outpatient period or placement with a local mental health program pursuant to subdivision (b) of Section 1026.2 the prosecutor is of the opinion that the person is a danger to the health and safety of others while on that status, the prosecutor may petition the court for a hearing to determine whether the person shall be continued on that status. Upon receipt of the petition, the court shall calendar the case for further proceedings within 15 judicial days and the clerk shall notify the person, the community program director, and the attorney of record for the person of the hearing date. Upon failure of the person to appear as noticed, if a proper affidavit of service and advisement has been filed with the court, the court may issue a body attachment for such person. If, after a hearing in court conducted using the same standards used in conducting probation revocation hearings pursuant to Section 1203.2, the judge determines that the person is a danger to the health and safety of others, the court shall order that the person be confined in a state hospital or other treatment facility which has been approved by the community program director.

(Amended by Stats. 1985, Ch. 1232, Sec. 19. Effective September 30, 1985.)



1610

(a) Upon the filing of a request for revocation under Section 1608 or 1609 and pending the court s decision on revocation, the person subject to revocation may be confined in a facility designated by the community program director when it is the opinion of that director that the person will now be a danger to self or to another while on outpatient status and that to delay confinement until the revocation hearing would pose an imminent risk of harm to the person or to another. The facility so designated shall continue the patient s program of treatment, shall provide adequate security so as to ensure both the safety of the person and the safety of others in the facility, and shall, to the extent possible, minimize interference with the person s program of treatment. Upon the request of the community program director or a designee, a peace officer shall take, or cause to be taken, the person into custody and transport the person to a facility designated by the community program director for confinement under this section. Within one judicial day after the person is confined in a jail under this section, the community program director shall apply in writing to the court for authorization to confine the person pending the hearing under Section 1608 or Section 1609 or subdivision (c). The application shall be in the form of a declaration, and shall specify the behavior or other reason justifying the confinement of the person in a jail. Upon receipt of the application for confinement, the court shall consider and rule upon it, and if the court authorizes detention in a jail, the court shall actually serve copies of all orders and all documents filed by the community program director upon the prosecuting and defense counsel. The community program director shall notify the court in writing of the confinement of the person and of the factual basis for the opinion that the immediate confinement in a jail was necessary. The court shall supply a copy of these documents to the prosecutor and defense counsel.

(b) The facility designated by the community program director may be a state hospital, a local treatment facility, a county jail, or any other appropriate facility, so long as the facility can continue the person s program of treatment, provide adequate security, and minimize interference with the person s program of treatment. If the facility designated by the community program director is a county jail, the patient shall be separated from the general population of the jail. In the case of a sexually violent predator, as defined in Section 6600 of the Welfare and Institutions Code, who is held pending civil process under the sexually violent predator laws, the person may be housed as provided by Section 4002. The designated facility need not be approved for 72-hour treatment and evaluation pursuant to the provisions of the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code); however, a county jail may not be designated unless the services specified above are provided, and accommodations are provided which ensure both the safety of the person and the safety of the general population of the jail. Within three judicial days of the patient s confinement in a jail, the community program director shall report to the court regarding what type of treatment the patient is receiving in the facility. If there is evidence that the treatment program is not being complied with, or accommodations have not been provided which ensure both the safety of the committed person and the safety of the general population of the jail, the court shall order the person transferred to an appropriate facility, including an appropriate state hospital. Nothing in this subdivision shall be construed as authorizing jail facilities to operate as health facilities, as defined in Section 1250 of the Health and Safety Code, without complying with applicable requirements of law.

(c) A person confined under this section shall have the right to judicial review of his or her confinement in a jail under this section in a manner similar to that which is prescribed in Article 5 (commencing with Section 5275) of Chapter 2 of Part 1 of Division 5 of the Welfare and Institutions Code and to an explanation of rights in the manner prescribed in Section 5325 of the Welfare and Institutions Code.

Nothing in this section shall prevent hospitalization pursuant to the provisions of Section 5150, 5250, 5350, or 5353 of the Welfare and Institutions Code.

(d) A person whose confinement in a treatment facility under Section 1608 or 1609 is approved by the court shall not be released again to outpatient status unless court approval is obtained under Section 1602 or 1603.

(Amended by Stats. 2001, Ch. 248, Sec. 1. Effective January 1, 2002.)



1611

(a) No person who is on outpatient status pursuant to this title or Section 2972 shall leave this state without first obtaining prior written approval to do so from the committing court. The prior written approval of the court for the person to leave this state shall specify when the person may leave, when the person is required to return, and may specify other conditions or limitations at the discretion of the court. The written approval for the person to leave this state may be in a form and format chosen by the committing court.

In no event shall the court give written approval for the person to leave this state without providing notice to the prosecutor, the defense counsel, and the community program director. The court may conduct a hearing on the question of whether the person should be allowed to leave this state and what conditions or limitations, if any, should be imposed.

(b) Any person who violates subdivision (a) is guilty of a misdemeanor.

(Added by Stats. 1988, Ch. 74, Sec. 2.)



1612

Any person committed to a state hospital or other treatment facility under the provisions of Section 1026, or Chapter 6 (commencing with Section 1367) of Title 10 of this code, or former Section 6316 or 6321 of the Welfare and Institutions Code shall not be released therefrom except as expressly provided in this title or Section 1026.2.

(Amended by Stats. 1984, Ch. 1488, Sec. 13.)



1614

Persons ordered to undergo outpatient treatment under former Sections 1026.1 and 1374 of the Penal Code and subdivision (a) of Section 6325.1 of the Welfare and Institutions Code shall, on January 1, 1981, be considered as being on outpatient status under this title and this title shall apply to such persons.

(Added by Stats. 1980, Ch. 547, Sec. 17.)



1615

Pursuant to Section 5709.8 of the Welfare and Institutions Code, the State Department of State Hospitals shall be responsible for the community treatment and supervision of judicially committed patients. These services shall be available on a county or regional basis. The department may provide these services directly or through contract with private providers or counties. The program or programs through which these services are provided shall be known as the Forensic Conditional Release Program.

The department shall contact all county mental health programs by January 1, 1986, to determine their interest in providing an appropriate level of supervision and treatment of judicially committed patients at reasonable cost. County mental health agencies may agree or refuse to operate such a program.

The State Department of State Hospitals shall ensure consistent data gathering and program standards for use statewide by the Forensic Conditional Release Program.

(Amended by Stats. 2012, Ch. 24, Sec. 31. Effective June 27, 2012.)



1616

The state shall contract with a research agency which shall determine the prevalence of severe mental disorder among the state prison inmates and parolees, including persons admitted to prison, the resident population, and those discharged to parole. An evaluation of the array of services shall be performed, including the correctional, state hospital, and local inpatient programs; residential-level care and partial day care within the institutions as well as in the community; and the individual and group treatment which may be provided within the correctional setting and in the community upon release. The review shall include the interrelationship between the security and clinical staff, as well as the architectural design which aids meeting the treatment needs of these mentally ill offenders while maintaining a secure setting. Administration of these programs within the institutions and in the community shall be reviewed by the contracting agency. The ability of treatment programs to prevent reoffenses by inmates with severe mental disorders shall also be addressed. The process for evaluating inmates and parolees to determine their need for treatment and the ability to differentiate those who will benefit from treatment and those who will not shall be reviewed.

The State Department of State Hospitals, the Department of Corrections and Rehabilitation, and the Department of Justice shall cooperate with the research agency conducting this study.

The research agency conducting this study shall consult with the State Department of State Hospitals, the Department of Corrections and Rehabilitation, the Department of Justice, and the Forensic Mental Health Association of California in the design of the study.

(Amended by Stats. 2012, Ch. 24, Sec. 32. Effective June 27, 2012.)



1617

The State Department of State Hospitals shall research the demographic profiles and other related information pertaining to persons receiving supervision and treatment in the Forensic Conditional Release Program. An evaluation of the program shall determine its effectiveness in successfully reintegrating these persons into society after release from state institutions. This evaluation of program effectiveness shall include, but not be limited to, a determination of the rates of reoffense while these persons are served by the program and after their discharge. This evaluation shall also address the effectiveness of the various treatment components of the program and their intensity.

The State Department of State Hospitals may contract with an independent research agency to perform this research and evaluation project. Any independent research agency conducting this research shall consult with the Forensic Mental Health Association concerning the development of the research and evaluation design.

(Amended by Stats. 2012, Ch. 24, Sec. 33. Effective June 27, 2012.)



1618

The administrators and the supervision and treatment staff of the Forensic Conditional Release Program shall not be held criminally or civilly liable for any criminal acts committed by the persons on parole or judicial commitment status who receive supervision or treatment. This waiver of liability shall apply to employees of the State Department of State Hospitals, the Board of Parole Hearings, and the agencies or persons under contract to those agencies, who provide screening, clinical evaluation, supervision, or treatment to mentally ill parolees or persons under judicial commitment or considered for placement under a hold by the Board of Parole Hearings.

(Amended by Stats. 2012, Ch. 24, Sec. 34. Effective June 27, 2012.)



1619

The Department of Justice shall automate the criminal histories of all persons treated in the Forensic Conditional Release Program, as well as all persons committed as not guilty by reason of insanity pursuant to Section 1026, incompetent to stand trial pursuant to Section 1370 or 1370.2, any person currently under commitment as a mentally disordered sex offender, and persons treated pursuant to Section 1364 or 2684 or Article 4 (commencing with Section 2960) of Chapter 7 of Title 1 of Part 3.

(Amended by Stats. 1988, Ch. 37, Sec. 4.)



1620

The Department of Justice shall provide mental health agencies providing treatment to patients pursuant to Sections 1600 to 1610, inclusive, or pursuant to Article 4 (commencing with Section 2960) of Chapter 7 of Title 1 of Part 3, with access to criminal histories of those mentally ill offenders who are receiving treatment and supervision. Treatment and supervision staff who have access to these criminal histories shall maintain the confidentiality of the information and shall sign a statement to be developed by the Department of Justice which informs them of this obligation.

(Amended by Stats. 1987, Ch. 687, Sec. 6.)









PART 3. OF IMPRISONMENT AND THE DEATH PENALTY

TITLE 1. IMPRISONMENT OF MALE PRISONERS IN STATE PRISONS

CHAPTER 1. Establishment of State Prisons

ARTICLE 1. California Institution for Men

2000

There is and shall continue to be a State prison to be known as the California Institution for Men.

(Amended by Stats. 1941, Ch. 1192.)



2001

The California Institution for Men shall be located at Chino, San Bernardino County, California.

(Amended by Stats. 1941, Ch. 1192.)



2002

The primary purpose of the California Institution for Men shall be for the imprisonment of male offenders who, in the opinion of the department, seem capable of moral rehabilitation and restoration to good citizenship.

(Added by renumbering Section 2008 by Stats. 1957, Ch. 2256.)






ARTICLE 2. California State Prison at San Quentin

2020

There is and shall continue to be a State prison to be known as the California State Prison at San Quentin.

(Added by Stats. 1941, Ch. 106.)



2021

The California State Prison at San Quentin shall be located at San Quentin, in Marin County, California.

(Added by Stats. 1941, Ch. 106.)



2022

The primary purpose of the California State Prison at San Quentin shall be to provide confinement, industrial and other training, treatment, and care to persons confined therein.

(Amended by Stats. 1965, Ch. 343.)






ARTICLE 3. California State Prison at Folsom

2030

There is and shall continue to be a State prison to be known as the California State Prison at Folsom.

(Added by Stats. 1941, Ch. 106.)



2031

The California State Prison at Folsom shall be located at Folsom, in Sacramento County, California.

(Added by Stats. 1941, Ch. 106.)



2032

The primary purpose of the California State Prison at Folsom shall be to provide confinement, industrial and other training, treatment, and care to persons confined therein.

(Amended by Stats. 1965, Ch. 343.)






ARTICLE 4. The Deuel Vocational Institution

2035

There is hereby established an institution for the confinement of males under the custody of the Director of Corrections and the Youth Authority to be known as the Deuel Vocational Institution.

(Amended by Stats. 1951, Ch. 1663.)



2037

There may be transferred to and confined in the Deuel Vocational Institution any male, subject to the custody, control and discipline of the Director of Corrections, or any male, subject to the custody, control and discipline of the Youth Authority who has been committed to the Youth Authority under the provisions of Section 1731.5 of the Welfare and Institutions Code, who the Director of Corrections or Youth Authority, as the case may be, believes will be benefited by confinement in such an institution.

(Amended by Stats. 1987, Ch. 828, Sec. 107.)



2039

The Governor, upon recommendation of the Director of Corrections, in accordance with Section 6050, shall appoint a warden for the Deuel Vocational Institution. The director shall appoint, subject to civil service, those other officers and employees as may be necessary.

The Director of Corrections may remove a warden at his or her own discretion at any time.

(Amended by Stats. 1992, Ch. 1279, Sec. 2. Effective January 1, 1993.)



2040

The Director of Corrections shall construct and equip, in accordance with law, suitable buildings, structures, and facilities for the Deuel Vocational Institution.

(Amended by Stats. 1951, Ch. 1663.)



2041

Part 3 (commencing with Section 2000) shall apply to the Deuel Vocational Institution and to the persons confined therein so far as those provisions may be applicable. Whenever the name California Vocational Institution appears in any statute, it shall be deemed for all purposes to refer to the Deuel Vocational Institution.

(Amended by Stats. 1987, Ch. 828, Sec. 108.)



2042

Every minor person confined in the Deuel Vocational Institute who escapes or attempts to escape therefrom is guilty of a crime and shall be imprisoned in a state prison, or in the county jail for not exceeding one year.

(Amended by Stats. 1982, Ch. 1104, Sec. 1.)






ARTICLE 4.5. California Correctional Center

2043

The Director of Corrections is authorized to establish a state prison for the confinement of males under the custody of the Director of Corrections to be known as the California Correctional Center at Susanville.

(Added by Stats. 1977, Ch. 909.)



2043.1

The primary purpose of the state prison authorized to be established by Section 2043 shall be to provide custody and care, and industrial, vocational, and other training to persons confined therein.

(Added by Stats. 1977, Ch. 909.)



2043.2

Any person under the custody of the Director of Corrections may be transferred to the California Correctional Center at Susanville in accordance with law.

(Added by Stats. 1977, Ch. 909.)



2043.4

The warden of the California Correctional Center at Susanville shall be appointed pursuant to Section 6050 and the Director of Corrections shall appoint, subject to civil service, those other officials and employees as may be necessary.

(Amended by Stats. 1989, Ch. 1420, Sec. 4.)



2043.5

Part 3 (commencing with Section 2000) shall apply to the California Correctional Center at Susanville and to the persons confined therein, insofar as those provisions may be applicable.

(Amended by Stats. 1987, Ch. 828, Sec. 109.)






ARTICLE 5. Correctional Training Facility

2045

The Director of Corrections with the approval of the Board of Corrections, is authorized to establish a State prison for the confinement of males under the custody of the Director of Corrections.

(Added by Stats. 1945, Ch. 75.)



2045.1

The prison authorized to be established by Section 2045 shall be a medium security type institution. Its primary purpose shall be to provide custody, care, industrial, vocational, and other training to persons confined therein. However, the Director of Corrections may designate a portion or all of the prison to serve the same purposes and to have the same security standards as the institution provided for by Article 4 (commencing at Section 2035) of Chapter 1 of Title 1 of Part 3.

(Amended by Stats. 1987, Ch. 828, Sec. 110.)



2045.4

The Governor, upon recommendation of the Director of Corrections, in accordance with Section 6050, shall appoint a warden for the California Training Facility. The director shall appoint, subject to civil service, those other officers and employees as may be necessary.

The Director of Corrections may remove a warden at his or her own discretion at any time.

(Amended by Stats. 1992, Ch. 1279, Sec. 3. Effective January 1, 1993.)



2045.5

The Director of Corrections shall construct and equip in accordance with law, suitable buildings, structures and facilities for said institution.

(Added by Stats. 1945, Ch. 75.)



2045.6

The provisions of Part 3 (commencing with Section 2000) apply to the institution and to the persons confined therein insofar as those provisions may be applicable.

(Amended by Stats. 1987, Ch. 828, Sec. 111.)






ARTICLE 5.5. California Correctional Institution in Monterey County

2045.10

The Director of Corrections is authorized to construct and establish a state prison for the confinement of males under the custody of the Director of Corrections.

(Added by Stats. 1992, Ch. 695, Sec. 11. Effective September 15, 1992.)



2045.11

The facility authorized by Section 2045.10 shall be a combination 1,000-bed Level III and 1,000-bed Level IV prison together with a 200-bed Level I support services facility on the existing grounds of the Correctional Training Facility in Monterey County. The provisions of Division 13 (commencing with Section 21000) of the Public Resources Code that require consideration of alternatives for a proposed project shall not apply to the project authorized by Section 2045.10.

(Added by Stats. 1992, Ch. 695, Sec. 11. Effective September 15, 1992.)






ARTICLE 6. California Men’s Colony

2046

The Director of Corrections is authorized to establish a state prison for the confinement of males under the custody of the Director of Corrections. It shall be a medium security institution and shall be known as the California Men s Colony.

(Amended by Stats. 1969, Ch. 421.)



2046.1

The prison authorized to be established by Section 2046 shall be a medium security type institution. Its primary purpose shall be to provide custody, care, industrial, vocational, and other training to persons confined therein.

(Amended by Stats. 1987, Ch. 828, Sec. 112.)



2046.2

Any person under the custody of the Director of Corrections may be transferred to the said prison in accordance with law.

(Added by Stats. 1949, Ch. 892.)



2046.4

A warden for the said prison shall be appointed pursuant to Section 6050, and the Director of Corrections shall apoint, subject to civil service, such other officials and employees as may be necessary therefor, and shall fix their compensation.

(Added by Stats. 1949, Ch. 892.)



2046.5

The Director of Corrections shall construct and equip in accordance with law, suitable buildings, structures, and facilities for the said prison.

(Added by Stats. 1949, Ch. 892.)



2046.6

The provisions of this part shall apply to the prison and to the persons confined therein insofar as those provisions may be applicable.

(Amended by Stats. 1988, Ch. 160, Sec. 135.)






ARTICLE 7. California Correctional Institution at Tehachapi

2048

The Director of Corrections is authorized to establish a state prison for the confinement of males under the custody of the Director of Corrections, to be known as the California Correctional Institution at Tehachapi. The California Correctional Institution at Tehachapi shall be situated on such state land as is, as of the effective date of this article, the site of the Tehachapi Branch, California Institution for Men.

(Added by Stats. 1959, Ch. 1451.)



2048.1

The primary purpose of the prison authorized to be established by Section 2048 shall be to provide custody and care, and industrial, vocational, and other training to persons confined therein.

(Added by Stats. 1959, Ch. 1451.)



2048.2

Any person under the custody of the Director of Corrections may be transferred to the California Correctional Institution at Tehachapi in accordance with law.

(Added by Stats. 1959, Ch. 1451.)



2048.4

The warden for the California Correctional Institution at Tehachapi shall be appointed pursuant to Section 6050, and the Director of Corrections shall appoint, subject to civil service, those other officers and employees as may be necessary.

The Director of Corrections may remove a warden at his or her own discretion at any time.

(Amended by Stats. 1992, Ch. 1279, Sec. 4. Effective January 1, 1993.)



2048.5

The Director of Corrections shall construct and equip, in accordance with law, suitable buildings, structures, and facilities for the California Correctional Institution at Tehachapi.

(Added by Stats. 1959, Ch. 1451.)



2048.6

The provisions of Part 3 (commencing with Section 2000) apply to the California Correctional Institution at Tehachapi and to the persons confined therein insofar as those provisions may be applicable.

(Amended by Stats. 1987, Ch. 828, Sec. 114.)









CHAPTER 2. Administration of State Prisons

ARTICLE 1. Miscellaneous Powers and Duties of Department and Director of Corrections

2051

The department is hereby authorized to contract for provisions, clothing, medicines, forage, fuel, and all other staple supplies needed for the support of the prisons for any period of time, not exceeding one year, and such contracts shall be limited to bona fide dealers in the several classes of articles contracted for. Contracts for such articles as the department may desire to contract for, shall be given to the lowest bidder at a public letting thereof, if the price bid is a fair and reasonable one, and not greater than the usual value and prices.

Each bid shall be accompanied by such security as the department may require, conditional upon the bidder entering into a contract upon the terms of his bid, on notice of the acceptance thereof, and furnishing a penal bond with good and sufficient sureties in such sum as the department may require, and to its satisfaction that he will faithfully perform his contract.

If the proper officer of the prison reject any article, as not complying with the contract, or if a bidder fail to furnish the articles awarded to him when required, the proper officer of the prison may buy other articles of the kind rejected or called for, in the open market, and deduct the price thereof, over the contract price, from the amount due to the bidder, or charge the same up against him.

Notice of the time, place, and conditions of the letting of contracts shall be given for at least two consecutive weeks in two newspapers printed and published in the City and County of San Francisco, and in one newspaper printed and published in the County of Sacramento, and in the county where the prison to be supplied is situated.

If all the bids made at such letting are deemed unreasonably high, the department may, in its discretion, decline to contract and may again advertise for such time and in such papers as it sees proper for proposals, and may so continue to renew the advertisement until satisfactory contracts are made; and in the meantime the department may contract with anyone whose offer is regarded as just and equitable, or may purchase in the open market.

No bids shall be accepted, nor a contract entered into in pursuance thereof, when such bid is higher than any other bid at the same letting for the same class or schedule of articles, quality considered, and when a contract can be had at such lower bid.

When two or more bids for the same article or articles are equal in amount, the department may select the one which, all things considered, may by it be thought best for the interest of the State, or it may divide the contract between the bidders as in its judgment may seem proper and right.

The department shall have power to let a contract in the aggregate or they may segregate the items, and enter into a contract with the bidder or bidders who may bid lowest on the several articles.

The department shall have the power to reject the bid of any person who had a prior contract and who had not, in the opinion of the department, faithfully complied therewith.

(Amended by Stats. 1957, Ch. 2256.)



2052

(a) The department shall have power to contract for the supply of electricity, gas and water for said prisons, upon such terms as the department shall deem to be for the best interests of the state, or to manufacture gas or electricity, or furnish water itself, at its option. It shall also have power to erect and construct or cause to be erected and constructed, electrical apparatus or other illuminating works in its discretion with or without contracting therefor, on such terms as it may deem just. The department shall have full power to erect any building or structure deemed necessary by it, or to alter or improve the same, and to pay for the same from the fund appropriated for the use or support of the prisons, or from the earnings thereof, without advertising or contracting therefor.

(b) With respect to any facility under the jurisdiction of the Prison Industry Authority, the Prison Industry Authority shall have the same powers which are vested in the department pursuant to subdivision (a).

(Amended by Stats. 1983, Ch. 669, Sec. 1.)



2053

(a) The Legislature finds and declares that there is a correlation between prisoners who are functionally literate and those who successfully reintegrate into society upon release. It is therefore the intent of the Legislature, in enacting The Prisoner Literacy Act, to raise the percentage of prisoners who are functionally literate, in order to provide for a corresponding reduction in the recidivism rate.

(b) The Department of Corrections shall determine the reading level of each prisoner upon commitment.

(Amended by Stats. 2004, Ch. 193, Sec. 144. Effective January 1, 2005.)



2053.1

(a) The Secretary of the Department of Corrections and Rehabilitation shall implement in every state prison literacy programs that are designed to ensure that upon parole inmates are able to achieve the goals contained in this section. The department shall prepare an implementation plan for this program, and shall request the necessary funds to implement this program as follows:

(1) The department shall offer academic programming throughout an inmate s incarceration that shall focus on increasing the reading ability of an inmate to at least a 9th grade level.

(2) For an inmate reading at a 9th grade level or higher, the department shall focus on helping the inmate obtain a general education development certificate or its equivalent or high school diploma.

(3) The department shall offer college programs through voluntary education programs or equivalent programs.

(4) While the department shall offer education to target populations, priority shall be given to those with a criminogenic need for education, those who have a need based on their educational achievement level, or other factors as determined by the department.

(b) In complying with the requirements of this section, the department shall give strong consideration to computer-assisted training and other innovations that have proven to be effective in reducing illiteracy among disadvantaged adults.

(Amended by Stats. 2013, Ch. 784, Sec. 2. Effective January 1, 2014.)



2053.4

The Secretary of the Department of Corrections and Rehabilitation shall appoint a Superintendent of Correctional Education, who shall oversee and administer all prison education programs. The Superintendent of Correctional Education shall set both short- and long-term goals for inmate literacy and testing and career technical education programs, and shall establish priorities for prison academic and career technical education programs.

(Amended by Stats. 2013, Ch. 789, Sec. 2. Effective January 1, 2014.)



2053.5

Consistent with the goals and priorities of the department, a career technical education program shall consider all of the following factors:

(a) Whether the program aligns with the workforce needs of high-demand sectors of the state and regional economies.

(b) Whether there is an active job market for the skills being developed where the inmate will likely be released.

(c) Whether the program increases the number of inmates who obtain a marketable and industry or apprenticeship board-recognized certification, credential, or degree.

(d) Whether there are formal or informal networks in the field that support finding employment upon release from prison.

(e) Whether the program will lead to employment in occupations with a livable wage.

(Added by Stats. 2013, Ch. 789, Sec. 3. Effective January 1, 2014.)



2054

The Director of Corrections may establish and maintain classes for inmates by utilizing personnel of the Department of Corrections, or by entering into an agreement with the governing board of a school district or private school or the governing boards of school districts under which the district shall maintain classes for such inmates. The governing board of a school district or private school may enter into such an agreement regardless of whether the institution or facility at which the classes are to be established and maintained is within or without the boundaries of the school district.

Any agreement entered into between the Director of Corrections and a school district or private school pursuant to this section may require the Department of Corrections to reimburse the school district or private school for the cost to the district or private school of maintaining such classes. Cost as used herein includes contributions required of any school district to the State Teachers Retirement System, but such cost shall not include an amount in excess of the amount expended by the district for salaries of the teachers for such classes, increased by one-fifth. Salaries of such teachers for the purposes of this section shall not exceed the salaries as set by the governing board for teachers in other classes for adults maintained by the district, or private schools.

Attendance or average daily attendance in classes established pursuant to this section or in classes in trade and industrial education or vocational training for adult inmates of institutions or facilities under the jurisdiction of the Department of Corrections shall not be reported to the State Department of Education for apportionment and no apportionment from the State School Fund shall be made on account of average daily attendance in such classes.

No school district or private school shall provide for the academic education of adult inmates of state institutions or facilities under the jurisdiction of the Department of Corrections except in accordance with this section.

The Legislature hereby declares that for each fiscal year funds for the support of the academic education program for inmates of the institutions or facilities under the jurisdiction of the Department of Corrections shall be provided, upon appropriation by the Legislature, to the Department of Corrections at the rate of forty dollars ($40) multiplied by the total number of inmates which the Department of Corrections estimates will be in such institutions or facilities on December 31st of the fiscal year, except as provided in Section 2054.1.

(Amended by Stats. 1976, Ch. 303.)



2054.1

The rate specified in Section 2054 shall be further increased or decreased in the same proportion as the median salaries for full-time high school teachers in the public schools of this State have increased or decreased since the 1956-57 Fiscal Year.

Median salaries as used herein is the amount which the Superintendent of Public Instruction reports will be paid to full-time high school teachers in the public schools of this State during the fiscal year. Such reports shall be based upon information compiled by the Department of Education on salaries of certificated employees in the public schools of this State.

This section applies only to the program of academic education for inmates.

(Added by Stats. 1957, Ch. 2245.)



2054.2

The Department of Corrections and Rehabilitation shall determine and implement a system of incentives to increase inmate participation in, and completion of, academic and vocational education, consistent with the inmate s educational needs as identified in the assessment performed pursuant to Section 3020, including, but not limited to, a literacy level specified in Section 2053.1, a high school diploma or equivalent, or a particular vocational job skill. These incentives may be consistent with other incentives provided to inmates who participate in work programs.

(Added by Stats. 2007, Ch. 7, Sec. 6. Effective May 3, 2007.)



2055

The Director of Corrections may, in his discretion, from time to time insure any or all products produced at any prison or institution under the jurisdiction of the Director of Corrections, whether the products are finished or unfinished, the materials from which such products are made or to be made, and the equipment necessary for the production thereof, against any or all risks of loss, wherever such products, materials, or equipment are located, while in the possession of the Department of Corrections and while in transit thereto or therefrom or in storage, in such amounts as the director deems proper. The cost of such insurance shall be paid from the Correctional Industries Revolving Fund.

(Amended by Stats. 1949, Ch. 887.)



2056

If any of the shops or buildings in which convicts are employed require rebuilding or repair for any reason, they may be rebuilt or repaired immediately, under the direction of the Prison Industry Authority.

(Amended by Stats. 1983, Ch. 669, Sec. 2.)



2057

Counties are authorized to contract with the Department of Corrections and Rehabilitation for the commitment to the department, of persons who have suffered a felony conviction. An offender sentenced to a county jail that serves his or her sentence in the state prison pursuant to this section shall be required to comply with the rules and regulations of the department consistent with Division 3 of Title 15 of the California Code of Regulations.

(Amended (as added by Stats. 2011, Ch. 15) by Stats. 2011, Ch. 39, Sec. 34. Effective June 30, 2011. Addition and amendment operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39.)



2059

The department shall fix the compensation of its officers and employees, other than those of wardens and clerks, at a gross rate which shall include a cash allowance for board and lodging, but in no case shall the money compensation, exclusive of the cash allowance for board and lodging, be less than one hundred ten dollars ($110) per month. There shall be deducted from the gross salaries of the officers and employees of the prison the value of any board, lodging, services or supplies rendered or sold to each such officer or employee. The deduction for board and lodging shall not exceed the cash allowance therefor.

(Amended by Stats. 1957, Ch. 2256.)



2060

For the purposes of Sections 11009 and 11030 of the Government Code, the following constitute, among other proper purposes, state business for officers and employees of the department for which such officers and employees shall be allowed actual and necessary traveling expenses when the state travel and expense have been approved by the Governor and the Director of Finance as provided in that section.

Attending meetings of any national association or organization, having as its principal purpose the study of matters relating to penology, including prison management and paroles, or to a particular field thereof, conferring with officers or employees of the United States relative to problems relating to penology, including prison management and paroles, in California, conferring with officers or employees of other states engaged in the performance of similar duties, and obtaining information useful to the department in the conduct of its work.

(Amended by Stats. 1987, Ch. 828, Sec. 116.)



2061

(a) The Department of Corrections and Rehabilitation shall develop and implement, by January 15, 2008, a plan to address management deficiencies within the department. The plan should, at a minimum, address all of the following:

(1) Filling vacancies in management positions within the department.

(2) Improving lines of accountability within the department.

(3) Standardizing processes to improve management.

(4) Improving communication within headquarters, between headquarters, institutions and parole offices, and between institutions and parole offices.

(5) Developing and implementing more comprehensive plans for management of the prison inmate and parole populations.

(b) The department may contract with an outside entity that has expertise in management of complex public and law enforcement organizations to assist in identifying and addressing deficiencies.

(Added by Stats. 2007, Ch. 7, Sec. 7. Effective May 3, 2007.)



2062

(a) The Department of Corrections and Rehabilitation shall develop and implement a plan to obtain additional rehabilitation and treatment services for prison inmates and parolees. The plan shall include, but is not limited to, all of the following:

(1) Plans to fill vacant state staff positions that provide direct and indirect rehabilitation and treatment services to inmates and parolees.

(2) Plans to fill vacant staff positions that provide custody and supervision services for inmates and parolees.

(3) Plans to obtain from local governments and contractors services for parolees needing treatment while in the community and services that can be brought to inmates within prisons.

(4) Plans to enter into agreements with community colleges to accelerate training and education of rehabilitation and treatment personnel, and modifications to the licensing and certification requirements of state licensing agencies that can accelerate the availability and hiring of rehabilitation and treatment personnel.

(b) The department shall submit the plan and a schedule for implementation of its provisions to the Legislature by January 15, 2008.

(Added by Stats. 2007, Ch. 7, Sec. 8. Effective May 3, 2007.)



2063

(a) It is the intent of the Legislature that the Department of Corrections and Rehabilitation shall regularly provide operational and fiscal information to the Legislature to allow it to better assess the performance of the department in critical areas of operations, including to both evaluate the effectiveness of department programs and activities, as well as assess how efficiently the department is using state resources.

(b) No later than January 10 of each year, the Department of Corrections and Rehabilitation shall provide to the Joint Legislative Budget Committee operational and fiscal information to be displayed in the Governor s proposed budget. This information shall include data for the three most recently ended fiscal years, and shall include, but is not limited to, the following:

(1) Per capita costs, average daily population, and offender to staff ratios for each of the following:

(A) Adult inmates housed in state prisons.

(B) Adult inmates housed in Community Correctional Facilities and out-of-state facilities.

(C) Adult parolees supervised in the community.

(D) Juvenile wards housed in state facilities.

(E) Juvenile parolees supervised in the community.

(2) Total expenditures and average daily population for each adult and juvenile institution.

(3) Number of established positions and percent of those positions vacant on June 30 for each of the following classifications within the department:

(A) Correctional officer.

(B) Correctional sergeant.

(C) Correctional lieutenant.

(D) Parole agent.

(E) Youth correctional counselor.

(F) Youth correctional officer.

(G) Physician.

(H) Registered nurse.

(I) Psychiatrist.

(J) Psychologist.

(K) Dentist.

(L) Teacher.

(M) Vocational instructor.

(N) Licensed vocational nurse.

(4) Average population of juvenile wards classified by board category.

(5) Average population of adult inmates classified by security level.

(6) Average population of adult parolees classified by supervision level.

(7) Number of new admissions from courts, parole violators with new terms, and parole violators returned to custody.

(8) Number of probable cause hearings, revocation hearings, and parole suitability hearings conducted.

(9) For both adult and juvenile facilities, the number of budgeted slots, actual enrollment, and average daily attendance for institutional academic and vocational education and substance abuse programs.

(10) Average population of mentally ill offenders classified by Correctional Clinical Case Management System or Enhanced Outpatient Program status, as well as information about mentally ill offenders in more acute levels of care.

(c) No later than January 10 of each year, the Department of Corrections and Rehabilitation shall provide to the Joint Legislative Budget Committee a supplemental report containing operational and fiscal information in addition to data provided in subdivision (b). To the extent possible and relevant, the department shall seek to keep the categories of information provided the same each year so as to provide consistency. This report shall contain information for the three most recently ended fiscal years, and shall include, but is not limited to, data on the operational level and outcomes associated with the following categories:

(1) Adult prison security operations, including use of disciplinary measures and special housing assignments such as placements in administrative segregation, Security Housing Units, and sensitive needs yards, identifying these placements by offender categories such as security level and mental health classification.

(2) Adult prison education and treatment programs, including academic education, vocational training, prison industries, substance abuse treatment, and sex offender treatment.

(3) Adult prison health care operations, including medical, mental, and dental health.

(4) Adult parole operations, including number of discharges from parole supervision and provision of various treatment and sanction programs.

(5) Board of Parole Hearings, including the total number of parole suitability hearings scheduled for inmates serving life sentences each year, the number of parole suitability hearings postponed each year and the reasons for postponement, and the backlog of parole suitability hearings.

(5.1) Board of Parole Hearings, including the total number of adult parole revocation cases with probable cause hearings scheduled each year, the percent of parole revocation cases with probable cause hearings held within 10 business days, as well as the percent of adult parole revocation cases completed within 35 calendar days.

(6) Juvenile institution security operations, including use of disciplinary measures and special housing assignments such as special management programs, as well as the impact of time that adds or cuts the length of confinement.

(7) Juvenile institutional education and treatment programs, including academic education, vocational training, substance abuse treatment, and sex offender treatment.

(8) Juvenile institutional health care operations, including medical, mental, and dental health.

(9) Juvenile parole operations, including the number of juvenile parolees returned to state institutions and provision of various treatment and sanction programs.

(9.1) Juvenile Parole Board, including juvenile parole revocation hearings.

(d) To the extent any of the information in subdivision (b) or (c) falls under the purview of the federally appointed receiver over medical care services, the Department of Corrections and Rehabilitation shall, to the best of its ability, coordinate with the receiver in obtaining this information.

(Added by Stats. 2007, Ch. 175, Sec. 7. Effective August 24, 2007.)



2064

(a) It is the intent of the Legislature that the Department of Corrections and Rehabilitation shall regularly provide to the Legislature information on the outcomes of department operations and activities to allow the Legislature to better assess the performance of the department, including both to evaluate the effectiveness of department programs and activities, as well as to assess how efficiently the department is using state resources.

(b) No later than January 10 each year, the Department of Corrections and Rehabilitation shall provide to the Joint Legislative Budget Committee an annual report on the outcomes of department operations and activities specified in the supplemental report of the annual Budget Act for the current fiscal year. At a minimum, for each performance measurement included in the supplemental report of the annual Budget Act for the current fiscal year, the department s report shall include data for the three most recently ended fiscal years, as well as establish target performance goals for each performance measurement for the current fiscal year identified in the supplemental report of the annual Budget Act and in the department s long-term strategic plan, if included in the strategic plan. If target performance goals stated in the prior department report have not been achieved, the annual department report for the current fiscal year shall include an explanation of why the target performance goals were not achieved. The supplemental report of the annual Budget Act may identify changes in the department s reporting requirements; however, if no changes are identified in the supplemental report of the annual Budget Act, the reporting requirements shall be the same as those for the prior fiscal year.

(c) The department shall also post the full annual report required by this section on its Internet Web site.

(Added by Stats. 2010, Ch. 729, Sec. 3. Effective October 19, 2010.)



2065

(a) The Department of Corrections and Rehabilitation shall complete all of the tasks associated with inmates granted medical parole pursuant to Section 3550 that are specified in this section. Subdivisions (c) and (d) shall apply only to the period of time that inmates are on medical parole.

(b) The department shall seek to enter into memoranda of understanding with federal, state, or county entities necessary to facilitate prerelease agreements to help inmates initiate benefits claims.

(c) This subdivision shall be implemented in a manner that is consistent with federal Medicaid law and regulations. The Director of Health Care Services shall seek any necessary federal approvals for the implementation of this subdivision. Claiming of federal Medicaid funds shall be implemented only to the extent that federal approval, if necessary, is obtained. If an inmate is granted medical parole and found to be eligible for Medi-Cal, all of the following shall apply:

(1) Hospitals, nursing facilities, and other providers providing services to medical parolees shall invoice the department in accordance with contracted rates of reimbursement or, if no contract is in place, pursuant to Section 5023.5.

(2) Upon receipt of an acceptable claim, the department shall reimburse hospitals, nursing facilities, and other providers for services provided to medical parolees in accordance with contracted rates of reimbursement or, if no contract is in place, pursuant to Section 5023.5.

(3) The department shall submit a quarterly invoice to the State Department of Health Care Services for medical parolees who are eligible for Medi-Cal for federal claiming and reimbursement of allowable federal Medicaid funds.

(4) The State Department of Health Care Services shall remit funds received for federal financial participation to the department.

(5) The department and the State Department of Health Care Services shall work together to do all of the following:

(A) Maximize federal financial participation for service costs, administrative costs, and targeted case management costs incurred pursuant to this section.

(B) Determine whether medical parolees shall be exempt from mandatory enrollment in managed health care, including county organized health plans, and determine the proper prior authorization process for individuals who have been granted medical parole.

(6) The department may submit retroactive Medi-Cal claims, in accordance with state and federal law and regulations to the State Department of Health Care Services for allowable certified public expenditures that have been reimbursed by the department. The department shall work with the Director of Health Care Services to ensure that any process established regarding the submission of retroactive claims shall be in compliance with state and federal law and regulations.

(d) If an inmate is granted medical parole and found to be ineligible for Medi-Cal, all of the following shall apply:

(1) The department shall consider the income and assets of a medical parolee to determine whether the individual has the ability to pay for the cost of his or her medical care.

(2) If the individual is unable to pay the cost of their medical care, the department shall establish contracts with appropriate medical providers and pay costs that are allowable pursuant to Section 5023.5.

(3) The department shall retain the responsibility to perform utilization review and cost management functions that it currently performs under existing contracts with health care facilities.

(4) The department shall directly provide, or provide reimbursement for, services associated with conservatorship or public guardianship.

(e) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 2 of the Government Code, the department and the State Department of Health Care Services may implement this section by means of all-facility letters, all-county letters, or similar instructions, in addition to adopting regulations, as necessary.

(f) Notwithstanding any other state law, and only to the extent that federal law allows and federal financial participation is available, for the limited purpose of implementing this section, the department or its designees are authorized to act on behalf of an inmate for purposes of applying for redetermination of Medi-Cal eligibility and sharing and maintaining records with the State Department of Health Care Services.

(Amended by Stats. 2012, Ch. 41, Sec. 69. Effective June 27, 2012.)






ARTICLE 2. Wardens

2078

It shall be the duty of the department to prosecute all suits, at law or in equity, that may be necessary to protect the rights of the State in matters of property connected with the prisons and their management, such suits to be prosecuted in the name of the department.

(Amended by Stats. 1944, 3rd [1st] Ex. Sess., Ch. 2.)



2080

A copy of the rules and regulations prescribing the duties and obligations of prisoners shall be furnished to each prisoner in a state prison or other facility under the jurisdiction of the Department of Corrections.

(Added by renumbering Section 2047 by Stats. 1959, Ch. 933.)



2081

The director shall cause to be kept at each institution a register of institution violations and what kind of punishments, if any, are administered to prisoners or inmates; the offense committed; the rule or rules violated; the nature of punishment administered; the authority ordering such punishment; the duration of time during which the offender was subjected to punishment; and the condition of the prisoner s health.

(Amended by Stats. 1953, Ch. 1666.)



2081.5

The Director of Corrections shall keep complete case records of all prisoners under custody of the department, which records shall be made available to the Board of Prison Terms at such times and in such form as the board may prescribe.

Case records shall include all information received by the Director of Corrections from the courts, probation officers, sheriffs, police departments, district attorneys, State Department of Justice, Federal Bureau of Investigation, and other interested agencies and persons. Case records shall also include a record of diagnostic findings, considerations, actions and dispositions with respect to classification, treatment, employment, training, and discipline as related to the institutional correctional program followed for each prisoner.

The director shall appoint, after consultation with the Board of Prison Terms, such employees of the various institutions under his control as may be necessary for the proper performance of the duties of the Board of Prison Terms, and when requested shall also have in attendance at hearings of the Board of Prison Terms, psychiatric or medical personnel. The director shall furnish, after consultation with the Board of Prison Terms and the Director of General Services, such hearing rooms and other physical facilities at such institutions as may be necessary for the proper performance of the duties of the Board of Prison Terms.

(Amended by Stats. 1979, Ch. 255.)



2082

The Director of Corrections shall within 30 days after receiving persons convicted of crime and sentenced to serve terms in the respective prisons under the jurisdiction of the Director of Corrections, except those cases under juvenile court commitment, furnish to the Department of Justice two copies of a report containing the fingerprints and descriptions, including complete details of marks, scars, deformities, or other peculiarities, and a statement of the nature of the offense for which the person is committed. One copy shall be transmitted by the Department of Justice to the Federal Bureau of Investigation. The director shall notify the Department of Justice whenever any of the prisoners dies, escapes, is discharged, released on parole, transferred to or returned from a state hospital, taken out to court or returned therefrom, or whose custody is terminated in any other manner. The Director of Corrections may furnish to the Department of Justice such other fingerprints and information as may be useful for law enforcement purposes. Any expenditures incurred in carrying out the provisions of this section shall be paid for out of the appropriation made for the support of state s prisons or the Department of Corrections.

(Amended by Stats. 1983, Ch. 196, Sec. 1.)



2084

The department shall provide each prisoner with a bed, sufficient covering of blankets, and with garments of substantial material and of distinctive manufacture, and with sufficient plain and wholesome food of such variety as may be most conducive to good health.

(Amended by Stats. 1987, Ch. 828, Sec. 117.)



2085

The department shall keep a correct account of all money and valuables upon the prisoner when delivered at the prison, and shall pay the amount, or the proceeds thereof, or return the same to the prisoner when discharged.

(Amended by Stats. 1949, Ch. 890.)



2085.5

(a) In any case in which a prisoner owes a restitution fine imposed pursuant to subdivision (a) of Section 13967 of the Government Code, as operative prior to September 28, 1994, subdivision (b) of Section 730.6 of the Welfare and Institutions Code, or subdivision (b) of Section 1202.4, the Secretary of the Department of Corrections and Rehabilitation shall deduct a minimum of 20 percent or the balance owing on the fine amount, whichever is less, up to a maximum of 50 percent from the wages and trust account deposits of a prisoner, unless prohibited by federal law, and shall transfer that amount to the California Victim Compensation and Government Claims Board for deposit in the Restitution Fund in the State Treasury. Any amount so deducted shall be credited against the amount owing on the fine. The sentencing court shall be provided a record of the payments.

(b) (1) When a prisoner is punished by imprisonment in a county jail pursuant to subdivision (h) of Section 1170, in any case in which a prisoner owes a restitution fine imposed pursuant to subdivision (a) of Section 13967 of the Government Code, as operative prior to September 28, 1994, subdivision (b) of Section 730.6 of the Welfare and Institutions Code, or subdivision (b) of Section 1202.4, the agency designated by the board of supervisors in the county where the prisoner is incarcerated is authorized to deduct a minimum of 20 percent or the balance owing on the fine amount, whichever is less, up to a maximum of 50 percent from the county jail equivalent of wages and trust account deposits of a prisoner, unless prohibited by federal law, and shall transfer that amount to the California Victim Compensation and Government Claims Board for deposit in the Restitution Fund in the State Treasury. Any amount so deducted shall be credited against the amount owing on the fine. The sentencing court shall be provided a record of the payments.

(2) If the board of supervisors designates the county sheriff as the collecting agency, the board of supervisors shall first obtain the concurrence of the county sheriff.

(c) In any case in which a prisoner owes a restitution order imposed pursuant to subdivision (c) of Section 13967 of the Government Code, as operative prior to September 28, 1994, subdivision (h) of Section 730.6 of the Welfare and Institutions Code, or subdivision (f) of Section 1202.4, the Secretary of the Department of Corrections and Rehabilitation shall deduct a minimum of 20 percent or the balance owing on the order amount, whichever is less, up to a maximum of 50 percent from the wages and trust account deposits of a prisoner, unless prohibited by federal law. The secretary shall transfer that amount to the California Victim Compensation and Government Claims Board for direct payment to the victim, or payment shall be made to the Restitution Fund to the extent that the victim has received assistance pursuant to that program. The sentencing court shall be provided a record of the payments made to victims and of the payments deposited to the Restitution Fund pursuant to this subdivision.

(d) When a prisoner is punished by imprisonment in a county jail pursuant to subdivision (h) of Section 1170, in any case in which a prisoner owes a restitution order imposed pursuant to subdivision (c) of Section 13967 of the Government Code, as operative prior to September 28, 1994, subdivision (h) of Section 730.6 of the Welfare and Institutions Code, or subdivision (b) of Section 1202.4, the agency designated by the board of supervisors in the county where the prisoner is incarcerated is authorized to deduct a minimum of 20 percent or the balance owing on the order amount, whichever is less, up to a maximum of 50 percent from the county jail equivalent of wages and trust account deposits of a prisoner, unless prohibited by federal law. The agency shall transfer that amount to the California Victim Compensation and Government Claims Board for direct payment to the victim, or payment shall be made to the Restitution Fund to the extent that the victim has received assistance pursuant to that program, or may pay the victim directly. The sentencing court shall be provided a record of the payments made to the victims and of the payments deposited to the Restitution Fund pursuant to this subdivision.

(e) The secretary shall deduct and retain from the wages and trust account deposits of a prisoner, unless prohibited by federal law, an administrative fee that totals 10 percent of any amount transferred to the California Victim Compensation and Government Claims Board pursuant to subdivision (a) or (c). The secretary shall deduct and retain from any prisoner settlement or trial award, an administrative fee that totals 5 percent of any amount paid from the settlement or award to satisfy an outstanding restitution order or fine pursuant to subdivision (n), unless prohibited by federal law. The secretary shall deposit the administrative fee moneys in a special deposit account for reimbursing administrative and support costs of the restitution program of the Department of Corrections and Rehabilitation. The secretary, at his or her discretion, may retain any excess funds in the special deposit account for future reimbursement of the department s administrative and support costs for the restitution program or may transfer all or part of the excess funds for deposit in the Restitution Fund.

(f) When a prisoner is punished by imprisonment in a county jail pursuant to subdivision (h) of Section 1170, the agency designated by the board of supervisors in the county where the prisoner is incarcerated is authorized to deduct and retain from the county jail equivalent of wages and trust account deposits of a prisoner, unless prohibited by federal law, and administrative fee that totals 10 percent of any amount transferred to the California Victim Compensation and Government Claims Board pursuant to subdivision (b) or (d). The agency is authorized to deduct and retain from any prisoner settlement or trial award, an administrative fee that totals 5 percent of any amount paid from the settlement or award to satisfy an outstanding restitution order or fine pursuant to subdivision (n), unless prohibited by federal law. The agency shall deposit the administrative fee moneys in a special deposit account for reimbursing administrative and support costs of the restitution program of the agency. The agency is authorized to retain any excess funds in the special deposit account for future reimbursement of the agency s administrative and support costs for the restitution program or may transfer all or part of the excess funds for deposit in the Restitution Fund.

(g) In any case in which a parolee owes a restitution fine imposed pursuant to subdivision (a) of Section 13967 of the Government Code, as operative prior to September 28, 1994, subdivision (b) of Section 730.6 of the Welfare and Institutions Code, or subdivision (b) of Section 1202.4, the secretary, or, when a prisoner is punished by imprisonment in a county jail pursuant to subdivision (h) of Section 1170, the agency designated by the board of supervisors in the county where the prisoner is incarcerated, may collect from the parolee any moneys owing on the restitution fine amount, unless prohibited by federal law. The secretary or the agency shall transfer that amount to the California Victim Compensation and Government Claims Board for deposit in the Restitution Fund in the State Treasury. Any amount so deducted shall be credited against the amount owing on the fine. The sentencing court shall be provided a record of the payments.

(h) In any case in which a parolee owes a direct order of restitution, imposed pursuant to subdivision (c) of Section 13967 of the Government Code, as operative prior to September 28, 1994, subdivision (h) of Section 730.6 of the Welfare and Institutions Code, or paragraph (3) of subdivision (a) of Section 1202.4, the secretary, or, when a prisoner is punished by imprisonment in a county jail pursuant to subdivision (h) of Section 1170, the agency designated by the board of supervisors in the county where the prisoner is incarcerated or a local collection program, may collect from the parolee or person previously imprisoned in county jail any moneys owing, unless prohibited by federal law. The secretary or the agency shall transfer that amount to the California Victim Compensation and Government Claims Board for direct payment to the victim, or payment shall be made to the Restitution Fund to the extent that the victim has received assistance pursuant to that program. The sentencing court shall be provided a record of the payments made by the offender pursuant to this subdivision.

(i) The secretary, or, when a prisoner is punished by imprisonment in a county jail pursuant to subdivision (h) of Section 1170, the agency designated by the board of supervisors in the county where the prisoner is incarcerated, may deduct and retain from any moneys collected from parolees an administrative fee that totals 10 percent of any amount transferred to the California Victim Compensation and Government Claims Board pursuant to subdivision (g) or (h), unless prohibited by federal law. The secretary shall deduct and retain from any settlement or trial award of a parolee an administrative fee that totals 5 percent of any amount paid from the settlement or award to satisfy an outstanding restitution order or fine pursuant to subdivision (n), unless prohibited by federal law. The agency is authorized to deduct and retain from any settlement or trial award of a parolee an administrative fee that totals 5 percent of any amount paid from the settlement or award to satisfy an outstanding restitution order or fine pursuant to subdivision (n). The secretary or the agency shall deposit the administrative fee moneys in a special deposit account for reimbursing administrative and support costs of the restitution program of the Department of Corrections and Rehabilitation or the agency, as applicable. The secretary, at his or her discretion, or the agency may retain any excess funds in the special deposit account for future reimbursement of the department s or agency s administrative and support costs for the restitution program or may transfer all or part of the excess funds for deposit in the Restitution Fund.

(j) When a prisoner has both a restitution fine and a restitution order from the sentencing court, the Department of Corrections and Rehabilitation shall collect the restitution order first pursuant to subdivision (c).

(k) When a prisoner is punished by imprisonment in a county jail pursuant to subdivision (h) of Section 1170 and that prisoner has both a restitution fine and a restitution order from the sentencing court, if the agency designated by the board of supervisors in the county where the prisoner is incarcerated collects the fine and order, the agency shall collect the restitution order first pursuant to subdivision (d).

(l) When a parolee has both a restitution fine and a restitution order from the sentencing court, the Department of Corrections and Rehabilitation, or, when the prisoner is punished by imprisonment in a county jail pursuant to subdivision (h) of Section 1170, the agency designated by the board of supervisors in the county where the prisoner is incarcerated, may collect the restitution order first, pursuant to subdivision (h).

(m) If an inmate is housed at an institution that requires food to be purchased from the institution canteen for unsupervised overnight visits, and if the money for the purchase of this food is received from funds other than the inmate s wages, that money shall be exempt from restitution deductions. This exemption shall apply to the actual amount spent on food for the visit up to a maximum of fifty dollars ($50) for visits that include the inmate and one visitor, seventy dollars ($70) for visits that include the inmate and two or three visitors, and eighty dollars ($80) for visits that include the inmate and four or more visitors.

(n) Any compensatory or punitive damages awarded by trial or settlement to any inmate, parolee, person placed on postrelease community supervision pursuant to Section 3451, or defendant on mandatory supervision imposed pursuant to subparagraph (B) of paragraph (5) of subdivision (h) of Section 1170, in connection with a civil action brought against any federal, state, or local jail, prison, or correctional facility, or any official or agent thereof, shall be paid directly, after payment of reasonable attorney s fees and litigation costs approved by the court, to satisfy any outstanding restitution orders or restitution fines against that person. The balance of any award shall be forwarded to the payee after full payment of all outstanding restitution orders and restitution fines, subject to subdivisions (e) and (i). The Department of Corrections and Rehabilitation shall make all reasonable efforts to notify the victims of the crime for which that person was convicted concerning the pending payment of any compensatory or punitive damages. For any prisoner punished by imprisonment in a county jail pursuant to subdivision (h) of Section 1170, the agency is authorized to make all reasonable efforts to notify the victims of the crime for which that person was convicted concerning the pending payment of any compensatory or punitive damages.

(o) (1) Amounts transferred to the California Victim Compensation and Government Claims Board for payment of direct orders of restitution shall be paid to the victim within 60 days from the date the restitution revenues are received by the California Victim Compensation and Government Claims Board. If the restitution payment to a victim is less than fifty dollars ($50), then payment need not be forwarded to that victim until the payment reaches fifty dollars ($50) or until 180 days from the date the first payment is received, whichever occurs sooner.

(2) In any case in which a victim cannot be located, the restitution revenues received by the California Victim Compensation and Government Claims Board on behalf of the victim shall be held in trust in the Restitution Fund until the end of the state fiscal year subsequent to the state fiscal year in which the funds were deposited or until the time that the victim has provided current address information, whichever occurs sooner. Amounts remaining in trust at the end of the specified period of time shall revert to the Restitution Fund.

(3) (A) Any victim failing to provide a current address within the period of time specified in paragraph (2) may provide documentation to the Department of Corrections and Rehabilitation which in turn shall verify that moneys were in fact collected on behalf of the victim. Upon receipt of that verified information from the Department of Corrections and Rehabilitation, the California Victim Compensation and Government Claims Board shall transmit the restitution revenues to the victim in accordance with the provisions of subdivision (c) or (h).

(B) Any victim failing to provide a current address within the period of time specified in paragraph (2) may provide documentation to the agency designated by the board of supervisors in the county where the prisoner punished by imprisonment in a county jail pursuant to subdivision (h) of Section 1170 is incarcerated, which in turn may verify that moneys were in fact collected on behalf of the victim. Upon receipt of that verified information from the agency, the California Victim Compensation and Government Claims Board shall transmit the restitution revenues to the victim in accordance with the provisions of subdivision (d) or (h).

(Amended by Stats. 2012, Ch. 762, Sec. 3. Effective January 1, 2013.)



2086

The wardens may make temporary rules and regulations, in case of emergency, to remain in force until the department otherwise provides.

(Amended by Stats. 1944, 3rd Ex. Sess., Ch. 2.)



2087

The wardens shall perform such other duties as may be prescribed by the department.

(Amended by Stats. 1957, Ch. 2256.)



2090

The department is hereby authorized to receive from the Federal Government any federal prisoner and to charge and receive from the United States, for the use of the State, an amount sufficient for the support of each such federal prisoner, the cost of all clothing that may be furnished, and one dollar ($1) per month for the use of the prisoner. No other or further charges shall be made by any officer for or on account of such prisoners.

(Amended by Stats. 1957, Ch. 2256.)






ARTICLE 6. Prohibition Upon Wardens, Clerks, Officers and Employees

2540

No officer or employee of the department shall receive directly, or indirectly, any compensation for his services other than that prescribed or authorized by law or the director; nor shall he receive any compensation whatever, directly or indirectly, for any act or service which he may do or perform for or on behalf of any contractor, or agent, or employee of a contractor. For any violation of the provisions of this section the officer or employee shall be discharged from his office or service; and every contractor, or employee, or agent of a contractor engaged therein, shall be expelled from the prison grounds, and not again permitted within the same as a contractor, agent, or employee.

(Amended by Stats. 1957, Ch. 2256.)



2541

No officer or employee of the department, or contractor, or employee of a contractor, shall, without permission of the director, make any gift or present to a prisoner, or receive any from a prisoner, or have any barter or dealings with a prisoner. For every violation of the provisions of this section, the party engaged therein shall incur the same penalty as prescribed in the preceding section. No officer or employee of the prison shall be interested, directly or indirectly, in any contract or purchase made or authorized to be made by anyone for or on behalf of the prisons.

(Amended by Stats. 1957, Ch. 2256.)









CHAPTER 3. Civil Rights of Prisoners

ARTICLE 1. Civil Rights

2600

(a) A person sentenced to imprisonment in a state prison or to imprisonment pursuant to subdivision (h) of Section 1170 may during that period of confinement be deprived of such rights, and only such rights, as is reasonably related to legitimate penological interests.

(b) Nothing in this section shall be construed to overturn the decision in Thor v. Superior Court, 5 Cal. 4th 725.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 462) by Stats. 2011, Ch. 665, Sec. 1.5. Effective January 1, 2012.)



2601

Subject only to the provisions of that section, each person described in Section 2600 shall have the following civil rights:

(a) Except as provided in Section 2225 of the Civil Code, to inherit, own, sell, or convey real or personal property, including all written and artistic material produced or created by the person during the period of imprisonment. However, to the extent authorized in Section 2600, the Department of Corrections may restrict or prohibit sales or conveyances that are made for business purposes.

(b) To correspond, confidentially, with any member of the State Bar or holder of public office, provided that the prison authorities may open and inspect incoming mail to search for contraband.

(c) (1) To purchase, receive, and read any and all newspapers, periodicals, and books accepted for distribution by the United States Post Office. Pursuant to this section, prison authorities may exclude any of the following matter:

(A) Obscene publications or writings, and mail containing information concerning where, how, or from whom this matter may be obtained.

(B) Any matter of a character tending to incite murder, arson, riot, violent racism, or any other form of violence.

(C) Any matter concerning gambling or a lottery.

(2) Nothing in this section shall be construed as limiting the right of prison authorities to do the following:

(A) Open and inspect any and all packages received by an inmate.

(B) Establish reasonable restrictions as to the number of newspapers, magazines, and books that the inmate may have in his or her cell or elsewhere in the prison at one time.

(d) To initiate civil actions, subject to a three dollar ($3) filing fee to be collected by the Department of Corrections, in addition to any other filing fee authorized by law, and subject to Title 3a (commencing with Section 391) of the Code of Civil Procedure.

(e) To marry.

(f) To create a power of appointment.

(g) To make a will.

(h) To receive all benefits provided for in Sections 3370 and 3371 of the Labor Code and in Section 5069.

(Amended by Stats. 1996, Ch. 886, Sec. 3. Effective January 1, 1997.)



2602

(a) Except as provided in subdivision (b), no person sentenced to imprisonment or housed in a state prison shall be administered any psychiatric medication without his or her prior informed consent.

(b) If a psychiatrist determines that an inmate should be treated with psychiatric medication, but the inmate does not consent, the inmate may be involuntarily treated with the medication. Treatment may be given on either a nonemergency basis as provided in subdivision (c), or on an emergency or interim basis as provided in subdivision (d).

(c) The Department of Corrections and Rehabilitation may seek to initiate involuntary medication on a nonemergency basis only if all of the following conditions have been met:

(1) A psychiatrist has determined that the inmate has a serious mental disorder.

(2) A psychiatrist has determined that, as a result of that mental disorder, the inmate is gravely disabled and does not have the capacity to refuse treatment with psychiatric medications or is a danger to self or others.

(3) A psychiatrist has prescribed one or more psychiatric medications for the treatment of the inmate s disorder, has considered the risks, benefits, and treatment alternatives to involuntary medication, and has determined that the treatment alternatives to involuntary medication are unlikely to meet the needs of the patient.

(4) The inmate has been advised of the risks and benefits of, and treatment alternatives to, the psychiatric medication and refuses or is unable to consent to the administration of the medication.

(5) The inmate is provided a hearing before an administrative law judge.

(6) The inmate is provided counsel at least 21 days prior to the hearing, unless emergency or interim medication is being administered pursuant to subdivision (d), in which case the inmate would receive expedited access to counsel. The hearing shall be held not more than 30 days after the filing of the notice with the Office of Administrative Hearings, unless counsel for the inmate agrees to extend the date of the hearing.

(7) The inmate and counsel are provided with written notice of the hearing at least 21 days prior to the hearing, unless emergency or interim medication is being administered pursuant to subdivision (d), in which case the inmate would receive an expedited hearing. The written notice shall do all of the following:

(A) Set forth the diagnosis, the factual basis for the diagnosis, the basis upon which psychiatric medication is recommended, the expected benefits of the medication, any potential side effects and risks to the inmate from the medication, and any alternatives to treatment with the medication.

(B) Advise the inmate of the right to be present at the hearing, the right to be represented by counsel at all stages of the proceedings, the right to present evidence, and the right to cross-examine witnesses. Counsel for the inmate shall have access to all medical records and files of the inmate, but shall not have access to the confidential section of the inmate s central file which contains materials unrelated to medical treatment.

(C) Inform the inmate of his or her right to contest the finding of an administrative law judge authorizing treatment with involuntary medication by filing a petition for writ of administrative mandamus pursuant to Section 1094.5 of the Code of Civil Procedure, and his or her right to file a petition for writ of habeas corpus with respect to any decision of the Department of Corrections and Rehabilitation to continue treatment with involuntary medication after the administrative law judge has authorized treatment with involuntary medication.

(8) An administrative law judge determines by clear and convincing evidence that the inmate has a mental illness or disorder, that as a result of that illness the inmate is gravely disabled and lacks the capacity to consent to or refuse treatment with psychiatric medications or is a danger to self or others if not medicated, that there is no less intrusive alternative to involuntary medication, and that the medication is in the inmate s best medical interest. Failure of the department to provide timely or adequate notice pursuant to this section shall be excused only upon a showing of good cause and the absence of prejudice to the inmate. In making this determination, the administrative law judge may consider factors, including, but not limited to, the ability of the inmate s counsel to adequately prepare the case and to confer with the inmate, the continuity of care, and, if applicable, the need for protection of the inmate or institutional staff that would be compromised by a procedural default.

(9) The historical course of the inmate s mental disorder, as determined by available relevant information about the course of the inmate s mental disorder, shall be considered when it has direct bearing on the determination of whether the inmate is a danger to self or others, or is gravely disabled and incompetent to refuse medication as the result of a mental disorder.

(10) An inmate is entitled to file one motion for reconsideration following a determination that he or she may receive involuntary medication, and may seek a hearing to present new evidence, upon good cause shown.

(d) This section does not prohibit a physician from taking appropriate action in an emergency. An emergency exists when there is a sudden and marked change in an inmate s mental condition so that action is immediately necessary for the preservation of life or the prevention of serious bodily harm to the inmate or others, and it is impractical, due to the seriousness of the emergency, to first obtain informed consent. If psychiatric medication is administered during an emergency, the medication shall only be that which is required to treat the emergency condition and shall be administered for only so long as the emergency continues to exist. If the Department of Corrections and Rehabilitation s clinicians identify a situation that jeopardizes the inmate s health or well-being as the result of a serious mental illness, and necessitates the continuation of medication beyond the initial 72 hours pending the full mental health hearing, the department shall give notice to the inmate and his or her counsel of the department s intention to seek an ex parte order to allow the continuance of medication pending the full hearing. The notice shall be served upon the inmate and counsel at the same time the inmate is given the written notice that the involuntary medication proceedings are being initiated and is appointed counsel as provided in subdivision (c). The order may be issued ex parte upon a showing that in the absence of the medication the emergency conditions are likely to recur. The request for an ex parte order shall be supported by an affidavit from the psychiatrist showing specific facts. The inmate and the inmate s appointed counsel shall have two business days to respond to the department s ex parte request to continue interim medication, and may present facts supported by an affidavit in opposition to the department s request. An administrative law judge shall review the ex parte request and shall have three business days to determine the merits of the department s request for an ex parte order. If an order is issued, the psychiatrist may continue the administration of the medication until the hearing described in paragraph (5) of subdivision (c) is held.

(1) The Department of Corrections and Rehabilitation shall file with the Office of Administrative Hearings, and serve on the inmate and his or her counsel, the written notice described in paragraph (7) of subdivision (c) within 72 hours of commencing medication pursuant to this subdivision, unless either of the following occurs:

(A) The inmate gives informed consent to continue the medication.

(B) A psychiatrist determines that the psychiatric medication is not necessary and administration of the medication is discontinued.

(2) If medication is being administered pursuant to this subdivision, the hearing described in paragraph (5) of subdivision (c) shall commence within 21 days of the filing and service of the notice, unless counsel for an inmate agrees to a different period of time.

(3) With the exception of the timeline provisions specified in paragraphs (1) and (2) for providing notice and commencement of the hearing pursuant to the conditions specified in this subdivision, the inmate shall be entitled to and be given the same due process protections as specified in subdivision (c). The department shall prove the same elements supporting the involuntary administration of psychiatric medication and the administrative law judge shall be required to make the same findings described in subdivision (c).

(e) The determination that an inmate may receive involuntary medication shall be valid for one year from the date of the determination, regardless of whether the inmate subsequently gives his or her informed consent.

(f) If a determination has been made to involuntarily medicate an inmate pursuant to subdivision (c) or (d), the medication shall be discontinued one year after the date of that determination, unless the inmate gives his or her informed consent to the administration of the medication, or unless a new determination is made pursuant to the procedures set forth in subdivision (g).

(g) To renew an existing order allowing involuntary medication, the department shall file with the Office of Administrative Hearings, and shall serve on the inmate and his or her counsel, a written notice indicating the department s intent to renew the existing involuntary medication order.

(1) The request to renew the order shall be filed and served no later than 21 days prior to the expiration of the current order authorizing involuntary medication.

(2) The inmate shall be entitled to, and shall be given, the same due process protections as specified in subdivision (c).

(3) Renewal orders shall be valid for one year from the date of the hearing.

(4) An order renewing an existing order shall be granted based on clear and convincing evidence that the inmate has a serious mental disorder that requires treatment with psychiatric medication, and that, but for the medication, the inmate would revert to the behavior that was the basis for the prior order authorizing involuntary medication, coupled with evidence that the inmate lacks insight regarding his or her need for the medication, such that it is unlikely that the inmate would be able to manage his or her own medication and treatment regimen. No new acts need be alleged or proven.

(5) If the department wishes to add a basis to an existing order, the department shall give the inmate and the inmate s counsel notice in advance of the hearing via a renewal notice or supplemental petition. Within the renewal notice or supplemental petition, the department shall specify what additional basis is being alleged and what qualifying conduct within the past year supports that additional basis. The department shall prove the additional basis and conduct by clear and convincing evidence at a hearing as specified in subdivision (c).

(6) The hearing on any petition to renew an order for involuntary medication shall be conducted prior to the expiration of the current order.

(h) Pursuant to Section 5058, the Department of Corrections and Rehabilitation shall adopt regulations to fully implement this section.

(i) In the event of a conflict between the provisions of this section and the Administrative Procedure Act (Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of the Government Code), this section shall control.

(Amended by Stats. 2013, Ch. 76, Sec. 157. Effective January 1, 2014.)



2603

(a) Except as provided in subdivision (b), no person sentenced to imprisonment in a county jail shall be administered any psychiatric medication without his or her prior informed consent.

(b) If a psychiatrist determines that an inmate should be treated with psychiatric medication, but the inmate does not consent, the inmate may be involuntarily treated with the medication. Treatment may be given on either a nonemergency basis as provided in subdivision (c), or on an emergency or interim basis as provided in subdivision (d).

(c) A county department of mental health, or other designated county department, may seek to initiate involuntary medication on a nonemergency basis only if all of the following conditions have been met:

(1) A psychiatrist or psychologist has determined that the inmate has a serious mental disorder.

(2) A psychiatrist or psychologist has determined that, as a result of that mental disorder, the inmate is gravely disabled and does not have the capacity to refuse treatment with psychiatric medications, or is a danger to self or others.

(3) A psychiatrist has prescribed one or more psychiatric medications for the treatment of the inmate s disorder, has considered the risks, benefits, and treatment alternatives to involuntary medication, and has determined that the treatment alternatives to involuntary medication are unlikely to meet the needs of the patient.

(4) The inmate has been advised of the risks and benefits of, and treatment alternatives to, the psychiatric medication and refuses, or is unable to consent to, the administration of the medication.

(5) The inmate is provided a hearing before a superior court judge, a court-appointed commissioner or referee, or a court-appointed hearing officer, as specified in subdivision (c) of Section 5334 of the Welfare and Institutions Code.

(6) The inmate is provided counsel at least 21 days prior to the hearing, unless emergency or interim medication is being administered pursuant to subdivision (d), in which case the inmate would receive expedited access to counsel. The hearing shall be held not more than 30 days after the filing of the notice with the superior court, unless counsel for the inmate agrees to extend the date of the hearing.

(7) The inmate and counsel are provided with written notice of the hearing at least 21 days prior to the hearing, unless emergency or interim medication is being administered pursuant to subdivision (d), in which case the inmate would receive an expedited hearing. The written notice shall do all of the following:

(A) Set forth the diagnosis, the factual basis for the diagnosis, the basis upon which psychiatric medication is recommended, the expected benefits of the medication, any potential side effects and risks to the inmate from the medication, and any alternatives to treatment with the medication.

(B) Advise the inmate of the right to be present at the hearing, the right to be represented by counsel at all stages of the proceedings, the right to present evidence, and the right to cross-examine witnesses. Counsel for the inmate shall have access to all medical records and files of the inmate, but shall not have access to the confidential section of the inmate s central file which contains materials unrelated to medical treatment.

(C) Inform the inmate of his or her right to appeal the determination to the superior court or the court of appeal as specified in subdivisions (e) and (f) of Section 5334 of the Welfare and Institutions Code, and his or her right to file a petition for writ of habeas corpus with respect to any decision of the county department of mental health, or other designated county department, to continue treatment with involuntary medication after the superior court judge, court-appointed commissioner or referee, or court-appointed hearing officer has authorized treatment with involuntary medication.

(8) A superior court judge, a court-appointed commissioner or referee, or a court-appointed hearing officer determines by clear and convincing evidence that the inmate has a mental illness or disorder, that as a result of that illness the inmate is gravely disabled and lacks the capacity to consent to or refuse treatment with psychiatric medications or is a danger to self or others if not medicated, that there is no less intrusive alternative to involuntary medication, and that the medication is in the inmate s best medical interest. In the event of any statutory notice issues with either initial or renewal filings by the county department of mental health, or other designated county department, the superior court judge, court-appointed commissioner or referee, or court-appointed hearing officer shall hear arguments as to why the case should be heard, and shall consider factors such as the ability of the inmate s counsel to adequately prepare the case and to confer with the inmate, the continuity of care, and, if applicable, the need for protection of the inmate or institutional staff that would be compromised by a procedural default.

(9) The historical course of the inmate s mental disorder, as determined by available relevant information about the course of the inmate s mental disorder, shall be considered when it has direct bearing on the determination of whether the inmate is a danger to self or others, or is gravely disabled and incompetent to refuse medication as the result of a mental disorder.

(10) An inmate is entitled to file one motion for reconsideration following a determination that he or she may receive involuntary medication, and may seek a hearing to present new evidence, upon good cause shown.

(d) Nothing in this section is intended to prohibit a physician from taking appropriate action in an emergency. An emergency exists when there is a sudden and marked change in an inmate s mental condition so that action is immediately necessary for the preservation of life or the prevention of serious bodily harm to the inmate or others, and it is impractical, due to the seriousness of the emergency, to first obtain informed consent. If psychiatric medication is administered during an emergency, the medication shall only be that which is required to treat the emergency condition and shall be administered for only so long as the emergency continues to exist. If the clinicians of the county department of mental health, or other designated county department, identify a situation that jeopardizes the inmate s health or well-being as the result of a serious mental illness, and necessitates the continuation of medication beyond the initial 72 hours pending the full mental health hearing, the county department may seek to continue the medication by giving notice to the inmate and his or her counsel of its intention to seek an ex parte order to allow the continuance of medication pending the full hearing. Treatment of the inmate in a facility pursuant to Section 4011.6 shall not be required in order to continue medication under this subdivision unless the treatment is otherwise medically necessary. The notice shall be served upon the inmate and counsel at the same time the inmate is given the written notice that the involuntary medication proceedings are being initiated and is appointed counsel as provided in subdivision (c). The order may be issued ex parte upon a showing that, in the absence of the medication the emergency conditions are likely to recur. The request for an ex parte order shall be supported by an affidavit from the psychiatrist or psychologist showing specific facts. The inmate and the inmate s appointed counsel shall have two business days to respond to the county department s ex parte request to continue interim medication, and may present facts supported by an affidavit in opposition to the department s request. A superior court judge, a court-appointed commissioner or referee, or a court-appointed hearing officer shall review the ex parte request and shall have three business days to determine the merits of the department s request for an ex parte order. If an order is issued, the psychiatrist may continue the administration of the medication until the hearing described in paragraph (5) of subdivision (c) is held.

(1) If the county elects to seek an ex parte order pursuant to this subdivision, the county department of mental health, or other designated county department, shall file with the superior court, and serve on the inmate and his or her counsel, the written notice described in paragraph (7) of subdivision (c) within 72 hours of commencing medication pursuant to this subdivision, unless either of the following occurs:

(A) The inmate gives informed consent to continue the medication.

(B) A psychiatrist determines that the psychiatric medication is not necessary and administration of the medication is discontinued.

(2) If medication is being administered pursuant to this subdivision, the hearing described in paragraph (5) of subdivision (c) shall commence within 21 days of the filing and service of the notice, unless counsel for the inmate agrees to a different period of time.

(3) With the exception of the timeline provisions specified in paragraphs (1) and (2) for providing notice and commencement of the hearing in emergency or interim situations, the inmate shall be entitled to and be given the same due process protections as specified in subdivision (c). The county department of mental health, or other designated county department, shall prove the same elements supporting the involuntary administration of psychiatric medication and the superior court judge, court-appointed commissioner or referee, or court-appointed hearing officer shall be required to make the same findings described in subdivision (c).

(e) The determination that an inmate may receive involuntary medication shall be valid for one year from the date of the determination, regardless of whether the inmate subsequently gives his or her informed consent.

(f) If a determination has been made to involuntarily medicate an inmate pursuant to subdivision (c) or (d), the medication shall be discontinued one year after the date of that determination, unless the inmate gives his or her informed consent to the administration of the medication, or unless a new determination is made pursuant to the procedures set forth in subdivision (g).

(g) To renew an existing order allowing involuntary medication, the county department of mental health, or other designated county department, shall file with the superior court, and shall serve on the inmate and his or her counsel, a written notice indicating the department s intent to renew the existing involuntary medication order.

(1) The request to renew the order shall be filed and served no later than 21 days prior to the expiration of the current order authorizing involuntary medication.

(2) The inmate shall be entitled to, and shall be given, the same due process protections as specified in subdivision (c).

(3) Renewal orders shall be valid for one year from the date of the hearing.

(4) An order renewing an existing order shall be granted based on clear and convincing evidence that the inmate has a serious mental disorder that requires treatment with psychiatric medication, and that, but for the medication, the inmate would revert to the behavior that was the basis for the prior order authorizing involuntary medication, coupled with evidence that the inmate lacks insight regarding his or her need for the medication, such that it is unlikely that the inmate would be able to manage his or her own medication and treatment regimen. No new acts need be alleged or proven.

(5) If the county department of mental health, or other designated county department, wishes to add a basis to an existing order, it shall give the inmate and the inmate s counsel notice in advance of the hearing via a renewal notice or supplemental petition. Within the renewal notice or supplemental petition, as described in subdivision (g), the county department of mental health, or other designated county department, shall specify what additional basis is being alleged and what qualifying conduct within the past year supports that additional basis. The county department of mental health, or other designated county department, shall prove the additional basis and conduct by clear and convincing evidence at a hearing as specified in subdivision (c).

(6) The hearing on any petition to renew an order for involuntary medication shall be conducted prior to the expiration of the current order.

(h) In the event of a conflict between the provisions of this section and the Administrative Procedure Act (Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of the Government Code), this section shall control.

(Added by Stats. 2012, Ch. 814, Sec. 3. Effective January 1, 2013.)






ARTICLE 2. Prisoners as Witnesses

2620

When it is necessary to have a person imprisoned in the state prison brought before any court to be tried for a felony, or for an examination before a grand jury or magistrate preliminary to such trial, or for the purpose of hearing a motion or other proceeding, to vacate a judgment, an order for the prisoner s temporary removal from said prison, and for the prisoner s production before such court, grand jury or magistrate, must be made by the superior court of the county in which said action, motion, or examination is pending or by a judge thereof; such order shall be made only upon the affidavit of the district attorney or defense attorney, stating the purpose for which said person is to be brought before the court, grand jury or magistrate or upon the court s own motion. The order shall be executed by the sheriff of the county in which it shall be made, whose duty it shall be to bring the prisoner before the proper court, grand jury or magistrate, to safely keep the prisoner, and when the prisoner s presence is no longer required to return the prisoner to the prison from whence the prisoner was taken; the expense of executing such order shall be a proper charge against, and shall be paid by, the county in which the order shall be made.

Such order shall recite the purposes for which said person is to be brought before the court, grand jury or magistrate, and shall be signed by the judge making the order and sealed with the seal of the court. The order must be to the following effect:

County of ____ (as the case may be).

The people of the State of California to the warden of ____:

An order having been made this day by me, that A.B. be produced in the ____ court (or before the grand jury, as the case may be) to be prosecuted or examined for the crime of ____, a felony (or to have said motion heard), you are commanded to deliver the prisoner into the custody of ____ for the purpose of (recite purposes).

Dated this ____ day of ____, 19__.

When a prisoner is removed from a state prison under this section the prisoner shall remain in the constructive custody of the warden thereof. During the prisoner s absence from the prison, the prisoner may be ordered to appear in other felony proceedings as a defendant or witness in the courts of the county from which the original order directing removal issued. A copy of the written order directing the prisoner to appear before any such court shall be forwarded by the district attorney to the warden of the prison having protective custody of the prisoner.

(Amended by Stats. 1998, Ch. 931, Sec. 429. Effective September 28, 1998.)



2621

When the testimony of a material witness is required in a criminal action, before any court in this state, or in an examination before a grand jury or magistrate in a felony case and such witness is a prisoner in a state prison, an order for the prisoner s temporary removal from such prison, and for the prisoner s production before such court, grand jury or magistrate, may be made by the superior court of the county in which such action or examination is pending or by a judge thereof; but in case the prison is out of the county in which the application is made, such order shall be made only upon the affidavit of the district attorney or of the defendant or the defendant s counsel, showing that the testimony is material and necessary; and even then the granting of the order shall be in the discretion of said superior court or a judge thereof. The order shall be executed by the sheriff of the county in which it is made, whose duty it shall be to bring the prisoner before the proper court, grand jury or magistrate, to safely keep the prisoner, and when the prisoner is no longer required as a witness, to return the prisoner to the prison whence the prisoner was taken; the expense of executing such order shall be a proper charge against, and shall be paid by, the county in which the order shall be made. Such orders shall recite the purposes for which said person is to be brought before the court, grand jury or magistrate, and shall be signed by the magistrate or judge making the order, and sealed with the seal of the court, if any.

Such order must be to the following effect:

County of ____ (as the case may be).

The people of the State of California to the warden of ____:

An order having been made this day by me, that A.?B. be produced in this court as witness in the case of ____, you are commanded to deliver the prisoner into the custody of ____ for the purpose of (recite purposes).

Dated this ____ day of ____, 19__.

When a prisoner is removed from a state prison under this section the prisoner shall remain in the constructive custody of the warden hereof. During the prisoner s absence from the prison, the prisoner may be ordered to appear in other felony proceedings as a defendant or witness in the courts of the county from which the original order directing removal issued. A copy of the written order directing the prisoner to appear before any such court shall be forwarded by the district attorney to the warden of the prison having protective custody of the prisoner.

(Amended by Stats. 1998, Ch. 931, Sec. 430. Effective September 28, 1998.)



2621.5

The provisions of Sections 2620 and 2621 which impose a charge upon the counties shall not apply to cases coming within the provisions of Section 4750.

(Amended by Stats. 1986, Ch. 1310, Sec. 4.)



2622

When the order for personal appearance is not made pursuant to Section 2620 or Section 2621 the deposition of the prisoner may be taken in the manner provided for in the case of a witness who is sick, and Chapter 4 (commencing with Section 1335) of Title 10 of Part 2 shall, so far as applicable, govern in the application for and in the taking and use of that deposition. The deposition may be taken before any magistrate or notary public of the county in which the prison is situated; or in case the defendant is unable to pay for taking the deposition, before an officer of the prison designated by the board, whose duty it shall be to act without compensation. Every officer before whom testimony shall be taken under this section, shall have authority to administer, and shall administer, an oath to the witness that his or her testimony shall be the truth, the whole truth, and nothing but the truth.

(Amended by Stats. 1987, Ch. 828, Sec. 119.)



2623

If in a civil action or special proceeding a witness be a prisoner, confined in a state prison within this state, an order for the prisoner s examination in the prison by deposition may be made.

1. By the court itself in which the action or special proceeding is pending, unless it be a small claims court.

2. By a judge of the superior court of the county where the action or proceeding is pending, if pending before a small claims court or before a judge or other person out of court.

Such order can only be made on the motion of a party, upon affidavit showing the nature of the action or proceeding, the testimony expected from the witness, and its materiality. The deposition, when ordered, shall be taken in accordance with Section 2622.

(Amended by Stats. 1998, Ch. 931, Sec. 431. Effective September 28, 1998.)



2624

(a) Notwithstanding any other provision of law, a court may, upon the submission of a written request by the party calling the witness, order an incarcerated witness to testify in legal proceedings via two-way electronic audiovisual communication.

(b) As used in this section, legal proceedings includes preliminary hearings, civil trials, and criminal trials.

(c) With reference to criminal trials only, the procedure described in this section shall only be used with the consent of both parties expressed in open court, and, in consultation with the defendant s counsel, upon a waiver by the defendant of his or her right to compel the physical presence of the witness, pursuant to the Sixth Amendment to the United States Constitution and Section 15 of Article I of the California Constitution. This waiver may be rescinded by the defendant upon a showing of good cause.

(d) No inducement shall be offered nor any penalty imposed in connection with a defendant s consent to allow a witness to testify via closed-circuit television.

(Added by Stats. 1998, Ch. 122, Sec. 1. Effective January 1, 1999.)



2625

(a) For the purposes of this section only, the term prisoner includes any individual in custody in a state prison, the California Rehabilitation Center, or a county jail, or who is a ward of the Department of the Youth Authority or who, upon a verdict or finding that the individual was insane at the time of committing an offense, or mentally incompetent to be tried or adjudged to punishment, is confined in a state hospital for the care and treatment of the mentally disordered or in any other public or private treatment facility.

(b) In any proceeding brought under Part 4 (commencing with Section 7800) of Division 12 of the Family Code, and Section 366.26 of the Welfare and Institutions Code, where the proceeding seeks to terminate the parental rights of any prisoner, or any proceeding brought under Section 300 of the Welfare and Institutions Code, where the proceeding seeks to adjudicate the child of a prisoner a dependent child of the court, the superior court of the county in which the proceeding is pending, or a judge thereof, shall order notice of any court proceeding regarding the proceeding transmitted to the prisoner.

(c) Service of notice shall be made pursuant to Section 7881 or 7882 of the Family Code or Section 290.2, 291, or 294 of the Welfare and Institutions Code, as appropriate.

(d) Upon receipt by the court of a statement from the prisoner or his or her attorney indicating the prisoner s desire to be present during the court s proceedings, the court shall issue an order for the temporary removal of the prisoner from the institution, and for the prisoner s production before the court. No proceeding may be held under Part 4 (commencing with Section 7800) of Division 12 of the Family Code or Section 366.26 of the Welfare and Institutions Code and no petition to adjudge the child of a prisoner a dependent child of the court pursuant to subdivision (a), (b), (c), (d), (e), (f), (i), or (j) of Section 300 of the Welfare and Institutions Code may be adjudicated without the physical presence of the prisoner or the prisoner s attorney, unless the court has before it a knowing waiver of the right of physical presence signed by the prisoner or an affidavit signed by the warden, superintendent, or other person in charge of the institution, or his or her designated representative stating that the prisoner has, by express statement or action, indicated an intent not to appear at the proceeding.

(e) In any other action or proceeding in which a prisoner s parental or marital rights are subject to adjudication, an order for the prisoner s temporary removal from the institution and for the prisoner s production before the court may be made by the superior court of the county in which the action or proceeding is pending, or by a judge thereof. A copy of the order shall be transmitted to the warden, superintendent, or other person in charge of the institution not less than 15 days before the order is to be executed. The order shall be executed by the sheriff of the county in which it shall be made, whose duty it shall be to bring the prisoner before the proper court, to keep the prisoner safely, and when the prisoner s presence is no longer required, to return the prisoner to the institution from which he or she was taken. The expense of executing the order shall be a proper charge against, and shall be paid by, the county in which the order shall be made.

The order shall be to the following effect:

County of ____ (as the case may be).

The people of the State of California to the warden of ____:

An order having been made this day by me, that (name of prisoner) be produced in this court as a party in the case of ____, you are commanded to deliver (name of prisoner) into the custody of ____ for the purpose of (recite purposes).

Dated this ____ day of ____, 20__.

(f) When a prisoner is removed from the institution pursuant to this section, the prisoner shall remain in the constructive custody of the warden, superintendent, or other person in charge of the institution.

(g) A prisoner who is a parent of a child involved in a dependency hearing described in this section and who has either waived his or her right to physical presence at the hearing pursuant to subdivision (d) or who has not been ordered before the court may, at the court s discretion, in order to facilitate the parent s participation, be given the opportunity to participate in the hearing by videoconference, if that technology is available, and if that participation otherwise complies with the law. If videoconferencing technology is not available, teleconferencing may be utilized to facilitate parental participation. Because of the significance of dependency court hearings for parental rights and children s long-term care, physical attendance by the parent at the hearings is preferred to participation by videoconference or teleconference. This subdivision shall not be construed to limit a prisoner s right to physically attend a dependency hearing as provided in this section. This section does not authorize the use of videoconference or teleconference to replace in-person family visits with prisoners.

(h) It is the intent of the Legislature to maintain internal job placement opportunities and preserve earned privileges for prisoners, and prevent the removal of prisoners subject to this section from court-ordered courses as a result of their participation in the proceedings described in this section.

(i) Notwithstanding any other law, a court may not order the removal and production of a prisoner sentenced to death, whether or not that sentence is being appealed, in any action or proceeding in which the prisoner s parental rights are subject to adjudication.

(Amended by Stats. 2010, Ch. 482, Sec. 1. Effective January 1, 2011.)



2626

(a) The Department of Corrections and Rehabilitation is authorized to accept donated materials and services related to videoconferencing and teleconferencing in order to implement a program, at a prison to be determined by the department, to facilitate the participation of incarcerated parents in dependency court hearings regarding their children.

(b) The implementation of this program is contingent upon the receipt of sufficient donations of materials and services by the department.

(Added by Stats. 2010, Ch. 482, Sec. 2. Effective January 1, 2011.)






ARTICLE 3. Sexual Abuse in Detention

2636

For the purposes of this section, all references to classification of wards shall take effect upon the adoption of a classification system for wards developed by the Department of Corrections and Rehabilitation in compliance with Farrell v. Allen, Alameda County Superior Court Case No. RG 03079344.

The following practices shall be instituted to prevent sexual violence and promote inmate and ward safety in the Department of Corrections and Rehabilitation:

(a) The Department of Corrections and Rehabilitation inmate classification and housing assignment procedures shall take into account risk factors that can lead to inmates and wards becoming the target of sexual victimization or of being sexually aggressive toward others. Relevant considerations include:

(1) Age of the inmate or ward.

(2) Whether the offender is a violent or nonviolent offender.

(3) Whether the inmate or ward has served a prior term of commitment.

(4) Whether the inmate or ward has a history of mental illness.

(b) The Department of Corrections and Rehabilitation shall ensure that staff members intervene when an inmate or ward appears to be the target of sexual harassment or intimidation.

(Added by Stats. 2005, Ch. 303, Sec. 3. Effective January 1, 2006.)



2637

The Department of Corrections and Rehabilitation shall ensure that its protocols for responding to sexual abuse include all of the following:

(a) The safety of an inmate or ward who alleges that he or she has been the victim of sexual abuse shall be immediately and discreetly ensured. Staff shall provide the safest possible housing options to inmates and wards who have experienced repeated abuse. Housing options may include discreet institution transfers.

(b) Inmates and wards who file complaints of sexual abuse shall not be punished, either directly or indirectly, for doing so. If a person is segregated for his or her own protection, segregation must be nondisciplinary.

(c) Any person who knowingly or willfully submits inaccurate or untruthful information in regards to sexual abuse is punishable pursuant to department regulations.

(d) Under no circumstances is it appropriate to suggest that an inmate should fight to avoid sexual violence or to suggest that the reported sexual abuse is not significant enough to be addressed by staff.

(e) Staff shall not discriminate in their response to inmates and wards who are gay, bisexual, or transgender who experience sexual aggression, or report that they have experienced sexual abuse.

(f) Retaliation against an inmate or ward for making an allegation of sexual abuse shall be strictly prohibited.

(Added by Stats. 2005, Ch. 303, Sec. 3. Effective January 1, 2006.)



2638

Thoughtful, confidential standards of physical and mental health care shall be implemented to reduce the impact of sexual abuse on inmates and wards in the Department of Corrections and Rehabilitation that include all of the following:

(a) Victims shall receive appropriate acute-trauma care for rape victims, including, but not limited to, treatment of injuries, HIV/AIDS prophylactic measures, and, later, testing for sexually transmittable diseases.

(b) Health practitioners who conduct or encounter an inmate or ward suffering from problems that might indicate sexual abuse, such as trauma, sexually transmissible diseases, pregnancy, or chronic pain symptoms, shall ask whether the patient has experienced sexual abuse.

(c) Practitioners should strive to ask frank, straightforward questions about sexual incidents without shaming inmates or displaying embarrassment about the subject matter.

(d) Confidential mental health counseling intended to help the victim to cope with the aftermath of abuse shall be offered to those who report sexual abuse. Victims shall be monitored for suicidal impulses, posttraumatic stress disorder, depression, and other mental health consequences.

(e) Any adult inmate in mental health counseling for any reason shall be entitled to speak confidentially about sexual abuse.

(Added by Stats. 2005, Ch. 303, Sec. 3. Effective January 1, 2006.)



2639

The Department of Corrections and Rehabilitation shall ensure that the following procedures are performed in the investigation and prosecution of sexual abuse incidents:

(a) The provision of safe housing options, medical care, and the like shall not be contingent upon the victim s willingness to press charges.

(b) Investigations into allegations of sexual abuse shall include, when deemed appropriate by the investigating agency, the use of forensic rape kits, questioning of suspects and witnesses, and gathering of other relevant evidence.

(c) Physical and testimonial evidence shall be carefully preserved for use in any future proceedings.

(d) Staff attitudes that inmates and wards cannot provide reliable information shall be discouraged.

(e) If an investigation confirms that any employee has sexually abused an inmate or ward, that employee shall be terminated. Administrators shall report criminal sexual abuse by staff to law enforcement authorities.

(f) Consensual sodomy and oral copulation among inmates is prohibited by subdivision (e) of Section 286 and subdivision (e) of Section 288a, respectively. Without repealing those provisions, the increased scrutiny provided by this article shall apply only to nonconsensual sexual contact among inmates and custodial sexual misconduct.

(Added by Stats. 2005, Ch. 303, Sec. 3. Effective January 1, 2006.)



2640

The Department of Corrections and Rehabilitation shall collect data as follows:

(a) The Department of Corrections and Rehabilitation shall keep statistics on the sexual abuse of inmates and wards. Sexual abuse incidents shall not be classified as other nor simply included in a broader category of general assaults.

(b) Statistics shall include whether the abuse was perpetrated by a staff member or other inmate, the results of the investigation and any resolution of the complaint by department officials and prosecution authorities.

The data shall be made available to the Office of the Sexual Abuse in Detention Elimination Ombudsperson.

(Added by Stats. 2005, Ch. 303, Sec. 3. Effective January 1, 2006.)



2641

(a) The Office of the Sexual Abuse in Detention Elimination Ombudsperson is hereby created in state government to ensure the impartial resolution of inmate and ward sexual abuse complaints. The office shall be based within the Office of the Inspector General. The duties of this office may be contracted to outside nongovernmental experts.

(b) The ombudsperson shall have the authority to inspect all of the Department of Corrections and Rehabilitation institutions and to interview all inmates and wards.

(c) The Department of Corrections and Rehabilitation shall allow all inmates and wards to write confidential letters regarding sexual abuse to the ombudsperson.

(d) Information about how to confidentially contact the ombudsperson shall be clearly posted in all of the Department of Corrections and Rehabilitation institutions.

(e) The Office of the Inspector General shall investigate reports of the mishandling of incidents of sexual abuse, while maintaining the confidentiality of the victims of sexual abuse, if requested by the victim.

(Added by Stats. 2005, Ch. 303, Sec. 3. Effective January 1, 2006.)



2642

The Department of Corrections and Rehabilitation shall:

Develop guidelines for allowing outside organizations and service agencies to offer resources to inmates and wards, including, but not limited to, the following:

(1) Rape crisis agencies.

(2) Hospitals.

(3) Gay rights organizations.

(4) HIV/AIDS service providers.

(5) Civil rights organizations.

(6) Human rights organizations.

(Added by Stats. 2005, Ch. 303, Sec. 3. Effective January 1, 2006.)



2643

The provisions of this act are severable. If any provision of this act or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2005, Ch. 303, Sec. 3. Effective January 1, 2006.)









CHAPTER 4. Treatment of Prisoners

ARTICLE 1. Mistreatment of Prisoners

2650

The person of a prisoner sentenced to imprisonment in the state prison or to imprisonment pursuant to subdivision (h) of Section 1170 is under the protection of the law, and any injury to his person, not authorized by law, is punishable in the same manner as if he were not convicted or sentenced.

(Amended by Stats. 2011, Ch. 15, Sec. 463. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



2651

No punishment, except as may be authorized by the Director of Corrections, shall be inflicted and then only by the order and under the direction of the wardens. Nothing in this section shall be construed as a limitation or impairment of the authority of the Board of Prison Terms in exercising its functions.

(Amended by Stats. 1979, Ch. 255.)



2652

It shall be unlawful to use in the prisons, any cruel, corporal or unusual punishment or to inflict any treatment or allow any lack of care whatever which would injure or impair the health of the prisoner, inmate or person confined; and punishment by the use of the strait-jacket, gag, thumb-screw, shower-bath or the tricing up of prisoners, inmates or persons confined is hereby prohibited. Any person who violates the provisions of this section or who aids, abets, or attempts in any way to contribute to the violation of this section shall be guilty of a misdemeanor.

(Added by Stats. 1941, Ch. 106.)



2652.5

No person employed by the Department of Corrections, the Department of the Youth Authority, or any city or county jail facility shall place any chain or other mechanical restraint around the neck of any prisoner for any purpose. Any violation of this section shall be a misdemeanor.

(Added by Stats. 1976, Ch. 1047.)



2653

(a) If a physician employed by the Department of Corrections or the Department of the Youth Authority certifies in writing that a particular medical treatment is required to prevent a violation of Section 147, 673, 2650, or 2652, or is required to prevent serious and imminent harm to the health of a prisoner, the order for that particular medical treatment may not be modified or canceled by any employee of the department without the approval of the chief medical officer of the institution or the physician in attendance unless an inmate or ward has a known history of violent or otherwise disruptive behavior that requires additional measures to protect the safety and security of the institution specified in writing by the warden or superintendent, or unless immediate security needs require alternate or modified procedures. Following any necessary modified or alternate security procedures, treatment of the inmate or ward shall be effected as expeditiously as possible.

Nothing in this section shall be construed to prevent a registered nurse from questioning, or seeking clarification of, an order from a physician that in the professional judgment of that nurse endangers patient health or safety, or otherwise is contrary to the professional ethics of the registered nurse.

(b) Any person who violates this section shall be subject to appropriate disciplinary action by the department.

(Added by Stats. 1992, Ch. 602, Sec. 1. Effective January 1, 1993.)



2656

(a) A person sentenced to incarceration or who is being held pursuant to a pending criminal matter in a county or city jail, or other county or city custodial correctional facility shall not be deprived of the possession or use of any orthopedic or prosthetic appliance, if such appliance has been prescribed or recommended and fitted by a physician.

(b) If, however, the person in charge of the county or city custodial or correctional facility has probable cause to believe possession of such orthopedic or prosthetic appliance constitutes an immediate risk of bodily harm to any person in the facility or threatens the security of the facility, such appliance may be removed.

If such appliance is removed, the prisoner shall be deprived of such appliance only during such time as the facts which constitute probable cause for its removal continue to exist; if such facts cease to exist, then the person in charge of the facility shall return such appliance to the prisoner.

When such appliance is removed, the prisoner shall be examined by a physician within 24 hours after such removal.

If the examining physician determines that removal is or will be injurious to the health or safety of the prisoner, he shall so inform the prisoner and the person in charge of the facility. Upon receipt of the physician s opinion, the person in charge of the facility shall either return the appliance to the prisoner or refuse to return such appliance to the prisoner, informing the physician and the prisoner of the reasons for such refusal and promptly providing the prisoner with a form, as specified in subdivision (c) of this section, by which the prisoner may petition the superior court of the county in which the facility is located for return of the appliance.

Upon petition by the prisoner, the court shall either order the appliance returned to the petitioner or within two judicial days after the petition is filed receive evidence relevant to the granting or denial of the petition. When evidence is received, the court shall consider the opinion of the physician who examined the prisoner and the opinion of the person in charge of the facility and all other evidence it deems relevant. A decision shall be promptly made and shall be based upon a weighing of the risk of immediate harm to persons within the facility and the threat to the security of the facility created by the appliance s presence in the facility as against the risk to the health and safety of the petitioner by its removal.

(c) The form for a request for return of an orthopedic or prosthetic appliance as required in subdivision (b) of this section shall be substantially as follows:

(Name of the facility) ____ day of ____ 19__

I, ____ (person in charge of the facility), have today received a request for the return of an orthopedic or prosthetic appliance, namely, ____ (description of appliance or device) from the undersigned prisoner.

_____

Signature or mark of prisoner
making request for return of
appliance or device

When the prisoner has signed or made his mark upon such form, the person in charge of the facility shall promptly file the completed form with the superior court.

(d) No person incarcerated in any facility of the Department of Corrections shall be deprived of the use or possession of any orthopedic or prosthetic appliance unless both the inmate s personal physician and a department physician concur in the professional opinion that such appliance is no longer needed.

(Added by Stats. 1974, Ch. 1352.)



2657

(a) No person confined in a state prison, as defined in Section 4504, shall be subject to any institutional disciplinary action subsequent to an acquittal in a court of law upon criminal charges brought and tried for the act or omission which is the sole basis of the institutional disciplinary action.

(b) Where the act or omission resulting in acquittal is in any way referred to in any Department of Corrections file pertaining to the prisoner, the fact of acquittal by a court of law shall be clearly inscribed near each such reference.

(Added by Stats. 1975, Ch. 726.)






ARTICLE 2. Organic Therapy

2670

It is hereby recognized and declared that all persons, including all persons involuntarily confined, have a fundamental right against enforced interference with their thought processes, states of mind, and patterns of mentation through the use of organic therapies; that this fundamental right requires that no person with the capacity for informed consent who refuses organic therapy shall be compelled to undergo such therapy; and that in order to justify the use of organic therapy upon a person who lacks the capacity for informed consent, other than psychosurgery as referred to in subdivision (c) of Section 2670.5 which is not to be administered to such persons, the state shall establish that the organic therapy would be beneficial to the person, that there is a compelling interest in administering such therapy, and that there are no less onerous alternatives to such therapy.

(Added by Stats. 1974, Ch. 1513.)



2670.5

(a) No person confined or detained under Title 1 (commencing with Section 2000) and Title 2 (commencing with Section 3200) shall be administered or subjected to any organic therapy as defined in subdivision (c) without his or her informed consent, provided that:

(1) If the person gives his or her informed consent to organic therapy, it shall be administered only if there has been compliance with Sections 2675 to 2680, inclusive.

(2) If the person lacks the capacity for informed consent to organic therapy other than psychosurgery as referred to in subdivision (c), in order to proceed with the therapy, the warden shall secure an order from the superior court to authorize the administration of the therapy in accordance with Sections 2675 to 2680, inclusive.

(b) No person confined or detained under Title 1 (commencing with Section 2000) or Title 2 (commencing with Section 3200) who lacks the capacity for informed consent shall be administered or subjected to psychosurgery as referred to in subdivision (c).

(c) The term organic therapy refers to:

(1) Psychosurgery, including lobotomy, stereotactic surgery, electronic, chemical or other destruction of brain tissues, or implantation of electrodes into brain tissue.

(2) Shock therapy, including, but not limited to, any convulsive therapy and insulin shock treatments.

(3) The use of any drugs, electric shocks, electronic stimulation of the brain, or infliction of physical pain when used as an aversive or reinforcing stimulus in a program of aversive, classical, or operant conditioning.

(d) A person does not waive his or her right to refuse any organic therapy by having previously given his or her informed consent to the therapy, and the person may withdraw his or her consent at any time.

If required by sound medical-psychiatric practice, the attending physician shall, after the person withdraws his or her previously given informed consent, gradually phase the person out of the therapy if sudden cessation would create a serious risk of mental or physical harm to the person.

(e) Nothing in this article shall be construed to prevent the attending physician from administering nonorganic therapies such as psychotherapy, psychoanalysis, group therapy, milieu therapy, or other therapies or programs involving communication or interaction among physicians, patients, and others, with or without the use of drugs when used for purposes other than described in paragraph (3) of subdivision (c).

(f) Nothing in this article shall be construed to prevent the administration of drugs not connected with a program of conditioning and intended to cause negative physical reactions to ingestion of alcohol or drugs.

(Amended by Stats. 1989, Ch. 1420, Sec. 8.)



2671

(a) Notwithstanding Section 2670.5, if a confined person has inflicted or attempted to inflict substantial physical harm upon the person of another or himself, or presents, as a result of mental disorder, an imminent threat of substantial harm to others or himself, the attending physician may in such emergency employ or authorize for no longer than seven days in any three-month period the immediate use of shock treatments in order to alleviate such danger.

(b) Notwithstanding Section 2670.5, if a confined person gives his informed consent to a program of shock therapy for a period not to exceed three months, the attending physician may administer such therapy for a period not to exceed three months in any one-year period without prior judicial authorization.

(Added by Stats. 1974, Ch. 1513.)



2672

(a) For purposes of this article, informed consent means that a person must knowingly and intelligently, without duress or coercion, and clearly and explicitly manifest his consent to the proposed organic therapy to the attending physician.

(b) A person confined shall not be deemed incapable of informed consent solely by virtue of being diagnosed as a mentally ill, disordered, abnormal or mentally defective person.

(c) A person confined shall be deemed incapable of informed consent if such person cannot understand, or knowingly and intelligently act upon, the information specified in Section 2673.

(d) A person confined shall be deemed incapable of informed consent if for any reason he cannot manifest his consent to the attending physician.

(Added by Stats. 1974, Ch. 1513.)



2673

(a) For purposes of this article, informed consent requires that the attending physician directly communicate with the person and clearly and explicitly provide all the following information prior to the person s decision:

(1) The nature and seriousness of the person s illness, disorder or defect.

(2) The nature of the proposed organic therapy and its intended duration.

(3) The likelihood of improvement or deterioration, temporary or permanent, without the administration of the proposed organic therapy.

(4) The likelihood and degree of improvement, remission, control, or cure resulting from the administration of such organic therapy, and the likelihood, nature, and extent of changes in and intrusions upon the person s personality and patterns of behavior and thought or mentation and the degree to which these changes may be irreversible. This information shall indicate the probable duration and intensity of such therapy and whether such therapy may have to be continued indefinitely for optimum therapeutic benefit.

(5) The likelihood, nature, extent, and duration of side effects of the proposed organic therapy, and how and to what extent they may be controlled, if at all.

(6) The uncertainty of the benefits and hazards of the proposed organic therapy because of the lack of sufficient data available to the medical profession, or any other reason for such uncertainty.

(7) The reasonable alternative organic therapy or psychotherapeutic modality of therapy, or nonorganic behavior modification programs, and why the organic therapy recommended is the therapy of choice. These alternatives shall be described and explained to the person in the manner specified in this section.

(8) Whether the proposed therapy is generally regarded as sound by the medical profession, or is considered experimental.

(Added by Stats. 1974, Ch. 1513.)



2674

A written manifestation of informed consent shall be obtained in all cases by the attending physician and shall be preserved and available to the person, his attorney, his guardian, or his conservator.

(Added by Stats. 1974, Ch. 1513.)



2675

(a) If the proposed organic therapy is not prohibited by subdivision (a) or (b) of Section 2670.5, then in order to administer the therapy the warden of the institution in which the person is confined shall petition the superior court of the county in which the person is confined for an order authorizing such organic therapy.

(b) The petition shall summarize the facts which the attending physician is required to communicate to the person pursuant to Section 2673, and shall state whether the person has the capacity for informed consent, and, if so, whether the person has given his or her informed consent to the proposed therapy. The petition shall clearly specify what organic therapy the institution proposes to administer to the person. The petition shall specify what mental illness, disorder, abnormality, or defect justifies the administration of such therapy. Copies of the petition shall be personally served upon the person and served upon his or her attorney, guardian or conservator on the same day as it is filed with the clerk of the superior court.

(c) The person confined, or his or her attorney, guardian, or conservator may file a response to the petition for organic therapy. The response shall be filed no later than 10 days after service of the petition unless the court grants a continuance not to exceed 10 additional days, and shall be served on the warden on the same day it is filed.

(Amended by Stats. 1989, Ch. 1420, Sec. 9.)



2676

(a) Any person, or his or her attorney, guardian, or conservator may file a petition with the superior court of the county in which he or she is confined for an order to prohibit the administration upon him or her of an organic therapy. The filing of such a petition shall constitute a refusal of consent or withdrawal of any prior consent to an organic therapy. The clerk of the court shall serve a copy of the petition, on the same day it is filed, upon the warden.

(b) The warden shall file a response to the petition to prohibit the enforced administration of any organic therapy. The response shall be filed no later than 10 days after the filing of the petition, unless the court grants a continuance not to exceed 10 additional days, and shall be personally served upon the person and served upon his or her attorney, guardian, or conservator on the same day as it is filed with the clerk of the superior court. The response shall not constitute a petition for an order to proceed with any organic therapy pursuant to Section 2675, which shall be the exclusive procedure for authorization to administer any organic therapy.

(Amended by Stats. 1989, Ch. 1420, Sec. 10.)



2677

At the time of filing of a petition pursuant to Section 2676 by the person, or pursuant to Section 2675 by the warden, the court shall appoint the public defender or other attorney to represent the person unless the person is financially able to provide his or her own attorney. The attorney shall advise the person of his or her rights in relation to the proceeding in question and shall represent him or her before the court.

The court shall also appoint an independent medical expert on the person s behalf to examine the person s medical, mental, or emotional condition and to testify thereon, unless the person is financially able to obtain the expert testimony. However, if the person has given his or her informed consent to the proposed organic therapy, other than psychosurgery as referred to in subdivision (c) of Section 2670.5, and his or her attorney concurs in the proposed administration of the organic therapy, the court may waive the requirement that an independent medical expert be appointed.

(Amended by Stats. 2001, Ch. 854, Sec. 47. Effective January 1, 2002.)



2678

The court shall conduct the proceedings within 10 judicial days from the filing of the petition described in Section 2675 or 2676, whichever is filed earlier, unless the warden s attorney or the person s attorney requests a continuance, which may be for a maximum of 10 additional judicial days. The court shall conduct the proceedings in accordance with constitutional guarantees of due process of law and the procedures under Section 13 of Article I of the California Constitution.

(Amended by Stats. 1989, Ch. 1420, Sec. 12.)



2679

(a) The court shall determine whether the state has proven, by clear and convincing evidence, that the confined person has the capacity for informed consent and has manifested his informed consent.

(b) If the court has determined that the person lacks the capacity for informed consent, the court shall determine by clear and convincing evidence that such therapy, other than psychosurgery as referred to in subdivision (c) of Section 2670.5, would be beneficial; that there is a compelling interest justifying the use of the organic therapy upon the person; that there are no less onerous alternatives to such organic therapy; and that such organic therapy is in accordance with sound medical-psychiatric practice. If the court so determines, then the court shall authorize the administration of the organic therapy for a period not to exceed six months.

(c) If the court has determined that the person has the capacity for informed consent and has manifested his informed consent to organic therapy, the court shall determine by clear and convincing evidence that such therapy would be beneficial; that there is a compelling interest justifying the use of the organic therapy upon the person; that there are no less onerous alternatives to such organic therapy; and that such organic therapy is in accordance with sound medical-psychiatric practice. If the court so determines then the court shall authorize the administration of the organic therapy for a period not to exceed six months.

(Added by Stats. 1974, Ch. 1513.)



2680

(a) If it is determined by the attending physician that a confined person should be administered organic therapy, the person shall be advised and informed of his or her rights under this article, and he or she shall be provided a copy of this article.

(b) This article shall apply to prisoners confined under this part in public or private hospitals, sanitariums, and similar facilities, and to the personnel of the facilities.

(c) A person shall be entitled to communicate in writing and by visiting with his or her parents, guardian, or conservator regarding any proposed administration of any organic therapy. The communication shall not be censored. The person shall be entitled to communicate in writing with his or her attorney pursuant to Section 2600.

(d) This article shall not prohibit the attending physician from terminating organic therapy prior to the period authorized for that therapy by the court, pursuant to Section 2679.

(Amended by Stats. 1988, Ch. 160, Sec. 136.)






ARTICLE 3. Disposition of Insane Prisoners

2684

(a) If, in the opinion of the Secretary of the Department of Corrections and Rehabilitation, the rehabilitation of any mentally ill, mentally deficient, or insane person confined in a state prison may be expedited by treatment at any one of the state hospitals under the jurisdiction of the State Department of State Hospitals or the State Department of Developmental Services, the Secretary of the Department of Corrections and Rehabilitation, with the approval of the Board of Parole Hearings for persons sentenced pursuant to subdivision (b) of Section 1168, shall certify that fact to the director of the appropriate department who shall evaluate the prisoner to determine if he or she would benefit from care and treatment in a state hospital. If the director of the appropriate department so determines, the superintendent of the hospital shall receive the prisoner and keep him or her until in the opinion of the superintendent the person has been treated to the extent that he or she will not benefit from further care and treatment in the state hospital.

(b) Whenever the Secretary of the Department of Corrections and Rehabilitation receives a recommendation from the court that a defendant convicted of a violation of Section 646.9 and sentenced to confinement in the state prison would benefit from treatment in a state hospital pursuant to subdivision (a), the secretary shall consider the recommendation. If appropriate, the secretary shall certify that the rehabilitation of the defendant may be expedited by treatment in a state hospital and subdivision (a) shall apply.

(Amended by Stats. 2012, Ch. 24, Sec. 35. Effective June 27, 2012.)



2685

Upon the receipt of a prisoner, as herein provided, the superintendent of the state hospital shall notify the Director of Corrections of that fact, giving his name, the date, the prison from which he was received, and from whose hands he was received. When in the opinion of the superintendent the mentally ill, mentally deficient or insane prisoner has been treated to such an extent that such person will not benefit by further care and treatment in the state hospital, the superintendent shall immediately notify the Director of Corrections of that fact. The Director of Corrections shall immediately send for, take and receive the prisoner back into prison. The time passed at the state hospital shall count as part of the prisoner s sentence.

(Amended by Stats. 1963, Ch. 372.)






ARTICLE 4. Temporary Removal of Prisoners

2690

The Secretary of the Department of Corrections and Rehabilitation may authorize the temporary removal of an inmate from prison or any other institution for the detention of adults under the jurisdiction of the Department of Corrections and Rehabilitation, including removal for the purpose of attending college classes or permitting the inmate to participate in, or assist with, the gathering of evidence relating to crimes. The secretary may require that the temporary removal be under custody. Unless the inmate is removed for medical treatment, the removal shall not be for a period longer than three days. The secretary may require, except when the removal is for medical treatment or to assist with the gathering of evidence related to crimes, the inmate to reimburse the state, in whole or in part, for expenses incurred by the state in connection with the temporary removal.

(Amended (as amended by Stats. 2013, Ch. 181, Sec. 1) by Stats. 2014, Ch. 193, Sec. 1. Effective August 15, 2014.)



2690.5

(a) The superior court of the county in which a requesting district attorney or peace officer has jurisdiction may order the temporary removal of a prisoner from a state prison facility, and his or her transportation to a county or city jail, if a legitimate law enforcement purpose exists to move the prisoner. An order for the temporary removal of a prisoner may be issued, at the discretion of the court, upon a finding of good cause in an affidavit by the requesting district attorney or peace officer stating that the law enforcement purpose is legitimate and necessary. The order for the temporary removal of a prisoner to a county or city jail shall not exceed 30 days. Extensions of an order may be granted, but only upon application for an extension made in accordance with this section. The period of extension shall be no longer than the authorizing judge deems necessary to achieve the purposes for which it was granted, and shall not exceed an additional 30-day period beyond the initial period specified in the order for temporary removal.

(b) An order for the temporary removal of a prisoner shall include all of the following:

(1) A recitation of the purposes for which the prisoner is to be brought to the county or city jail.

(2) The affidavit of the requesting district attorney or peace officer stating that the law enforcement purpose is legitimate and necessary. The affidavit shall be supported by facts establishing good cause.

(3) The signature of the judge or magistrate making the order.

(4) The seal of the court, if any.

(c) Upon the request of a district attorney or peace officer for a court order for the temporary removal of a prisoner from a state prison facility pursuant to this section, the court may, for good cause, seal an order made pursuant to this section, unless a court determines that the failure to disclose the contents of the order would deny a fair trial to a charged defendant in a criminal proceeding.

(d) An order for the temporary removal of a prisoner shall be executed presumptively by the sheriff of the county in which the order is issued. It shall be the duty of the sheriff to bring the prisoner to the proper county or city jail, to safely retain the prisoner, and to return the prisoner to the state prison facility when he or she is no longer required for the stated law enforcement purpose. The prisoner shall be returned no later than 30 days after his or her removal from the state prison facility or no later than 30 days after the date of an order authorizing an extension pursuant to subdivision (a). The expense of executing the order shall be a proper charge against, and shall be paid by, the county in which the order is made. The presumption that the transfer will be effectuated by the sheriff of the county in which the transfer order is made may be overcome upon application of the investigating officer or prosecuting attorney stating the name of each peace officer who will conduct the transportation of the prisoner.

(e) If a prisoner is removed from a state prison facility pursuant to an order in accordance with this section, the prisoner shall remain at all times in the constructive custody of the warden of the state prison facility from which the prisoner was removed. During the temporary removal, the prisoner may be ordered to appear in other felony proceedings as a defendant or witness in the superior court of the county from which the original order for the temporary removal was issued. A copy of the written order directing the prisoner to appear before the superior court shall be forwarded by the district attorney to the warden of the prison having custody of the prisoner.

(f) The state is not liable for any claim of damage, or for the injury or death of any person, including a prisoner, that occurs during the period in which the prisoner is in the exclusive control of a local law enforcement agency pursuant to this section.

(Added by Stats. 2013, Ch. 56, Sec. 1. Effective January 1, 2014.)



2691

No person imprisoned for a felony listed in Section 667.6 shall be removed or released under Section 2690 from the detention institution where he or she is confined for the purpose of attending college classes in any city or county nor shall that person be placed in a community correctional center pursuant to Chapter 9.5 (commencing with Section 6250) of Title 7 of Part 3. No person under the jurisdiction of the adult court and confined under the jurisdiction of the Department of the Youth Authority for conviction of a felony listed in Section 667.6 shall be removed or released from the place of confinement for attendance at any educational institution in any city or county.

(Amended by Stats. 1987, Ch. 828, Sec. 124.)



2692

The Director of Corrections may enter into contracts with public or private agencies located either within or outside of the state for the housing, care, and treatment of inmates afflicted with acquired immune deficiency syndrome (AIDS) or AIDS-related complex (ARC).

(Added by Stats. 1986, Ch. 921, Sec. 1. Effective September 22, 1986.)






ARTICLE 5. Substance Abuse Treatment

2694

(a) The Department of Corrections and Rehabilitation shall expand substance abuse treatment services in prisons to accommodate at least 4,000 additional inmates who have histories of substance abuse. In determining the prisons in which these additional treatment services will be located, the department may consider efficiency and efficacy of treatment, availability of staff resources, availability of physical space, and availability of additional resources in surrounding communities to supplement the treatment. In addition, the department shall expand followup treatment services in the community in order to ensure that offenders who participate in substance abuse treatment while incarcerated in prison shall receive necessary followup treatment while on parole.

(b) (1) Notwithstanding any other law, unless there is a security or safety reason not to do so, a substance abuse treatment program funded by the Department of Corrections and Rehabilitation and offered in a facility under the jurisdiction of the department pursuant to this section shall include a peer counseling component allowing prisoners to receive the necessary training within those facilities to become certified addiction counselors, including necessary course work and clinical hours.

(2) If the department determines that a peer counseling component shall not be included as part of a substance abuse treatment program offered in a facility under the department s jurisdiction, the department shall notify in writing on January 10, 2015, and January 10, 2016, the Assembly and Senate Committees on Budget and the relevant Assembly and Senate policy committees at the time the determination is made. The report shall include the reason for the determination and a description of the substance abuse treatment program being provided.

(3) For purposes of this section, peer counseling means counseling offered by a person sharing similar life experiences who provides advice and assistance to another individual with the intended outcome of overcoming addiction-related challenges.

(Amended by Stats. 2014, Ch. 26, Sec. 26. Effective June 20, 2014.)






ARTICLE 6. Veterans In State Prisons

2695

The Department of Corrections and Rehabilitation shall develop guidance policies relative to the release of veterans who are inmates. The policies shall be developed with the intent to assist veterans who are inmates in pursuing claims for federal veterans benefits, or in establishing rights to any other privilege, preference, care, or compensation provided under federal or state law because of honorable service in the military. In developing the policies, the department may coordinate with the Department of Veterans Affairs and the county veterans service officer or veterans service organizations.

(Added by Stats. 2012, Ch. 407, Sec. 2. Effective January 1, 2013.)









CHAPTER 5. Employment of Prisoners

ARTICLE 1. Employment of Prisoners Generally

2700

The Department of Corrections shall require of every able-bodied prisoner imprisoned in any state prison as many hours of faithful labor in each day and every day during his or her term of imprisonment as shall be prescribed by the rules and regulations of the Director of Corrections.

Whenever by any statute a price is required to be fixed for any services to be performed in connection with the work program of the Department of Corrections, the compensation paid to prisoners shall be included as an item of cost in fixing the final statutory price.

Prisoners not engaged on work programs under the jurisdiction of the Prison Industry Authority, but who are engaged in productive labor outside of such programs may be compensated in like manner. The compensation of such prisoners shall be paid either out of funds appropriated by the Legislature for that purpose or out of such other funds available to the Department of Corrections for expenditure, as the Director of Finance may direct.

When any prisoner escapes, the director shall determine what portion of his or her earnings shall be forfeited and such forfeiture shall be deposited in the State Treasury in a fund known as the Inmate Welfare Fund of the Department of Corrections.

(Amended by Stats. 1982, Ch. 1549, Sec. 6.)



2701

(a) The Department of Corrections is hereby authorized and empowered to cause the prisoners in the state prisons of this state to be employed in the rendering of services as are now, or may hereafter be, needed by the state, or any political subdivision thereof, or that may be needed for any state, county, district, municipal, school, or other public use, or that may be needed by any public institution of the state or of any political subdivision thereof, or that may be needed for use by the federal government, or any department, agency, or corporation thereof, or that may be needed for use by the government of any other state, or any department, agency, or corporation thereof, except for services provided by enterprises under the jurisdiction of the Prison Industry Authority. The Department of Corrections may enter into contracts for the purposes of this article.

(b) The Department of Corrections may cause prisoners in the prisons of this state to be employed in the rendering of emergency services for the preservation of life or property within the state, whether that property is owned by public entities or private citizens, when a county level state of emergency has been declared due to a natural disaster and the local governing board has requested the assistance of the Department of Corrections.

(Amended by Stats. 1994, Ch. 494, Sec. 1. Effective January 1, 1995.)



2702

No person imprisoned after conviction of a violation of Section 502 or of subdivision (b) of Section 502.7 shall be permitted to work on or have access to any computer system of the department.

(Added by Stats. 1989, Ch. 1357, Sec. 5.)



2706

All prisoners shall be employed under supervision of the wardens respectively, and such skilled foremen as they may deem necessary in the performance of work for the state.

(Amended by Stats. 1982, Ch. 1549, Sec. 10.)



2707

The director is further authorized and empowered to purchase, install, and equip, such machinery, tools, supplies, materials, and equipment as may be necessary to carry out the provisions of this article.

(Amended by Stats. 1957, Ch. 2256.)



2708

No inmate of any State prison shall be employed in the manufacture or production, of any article, intended for the private and personal use of any State officer, or officer, or employee, of any State institution; provided, that this act shall not prevent repairing of any kind nor the employment of such inmates in household or domestic work connected with such prison.

(Added by Stats. 1941, Ch. 106.)



2713

Whenever an inmate is paid for his labor, performed under the supervision of the Department of Corrections or any other public agency, and is discharged, all sums due him shall be paid upon release. If an inmate is released on parole all sums due him shall be paid to the inmate as prescribed by the director.

(Added by Stats. 1963, Ch. 1200.)



2713.1

In addition to any other payment to which he is entitled by law, each prisoner upon his release shall be paid the sum of two hundred dollars ($200), from such appropriations that may be made available for the purposes of this section.

The department may prescribe rules and regulations (a) to limit or eliminate any payments provided for in this section to prisoners who have not served for at least six consecutive months prior to their release in instances where the department determines that such a payment is not necessary for rehabilitation of the prisoner, (b) to establish procedures for the payment of the sum of two hundred dollars ($200) within the first 60 days of a prisoner s release, and (c) to eliminate any payment provided for in this section to a parolee who upon release has not been paid the entire amount prescribed by this section and who willfully absconds after release on parole, but before any remaining balance of the two hundred dollar ($200) release funds has been paid.

The provisions of this section shall not be applicable if a prisoner is released to the custody of another state or to the custody of the federal government.

(Amended by Stats. 1982, Ch. 1406, Sec. 1.)



2713.2

The Department of Corrections and Rehabilitation shall examine and report to the Legislature on whether the provisions of existing law related to payments to inmates released from prison are hindering the success of parolees and resulting in their rapid return to prison for parole violations. The report shall specifically examine whether the costs of transportation of the inmate from prison to the parole location should be paid from the amounts specified in Section 2713.1 or whether it should be paid separately by the department. The department shall submit its findings and recommendations to the Legislature on or before January 15, 2008.

(Added by Stats. 2007, Ch. 7, Sec. 9. Effective May 3, 2007.)



2715

Land belonging to the State of California may, with the approval of the Department of Finance, be transferred to the jurisdiction of the director for the purpose of establishing thereon a prison farm and prisoners in the state prisons may be transferred to such farm. Products from said farm shall first be used for supplying the state prisons, prison camps, or the prison farm and any surplus may be sold to any other state institution.

(Amended by Stats. 1957, Ch. 2256.)



2716

(a) The Director of Corrections may enter into agreements with other state agencies for the use of inmates confined in the state prisons to perform work necessary and proper to be done by them in facilities of such state agencies for the purpose of vocational training and the improvement of job skills preparatory to release.

(b) The director shall determine which prisoners shall be eligible for such assignment and training.

(c) Suitable facilities for the housing, care, and feeding of the inmates may be provided by the agency for whom the work is performed at the location of such agency.

(d) The director shall have full jurisdiction over the discipline and control of the inmates assigned.

(e) The provisions of Title 5 (commencing with Section 4500) of Part 3 shall apply to all persons on such assignment.

(Amended by Stats. 1982, Ch. 1549, Sec. 16.)



2717

The Department of Corrections shall require prisoners who are working outside the prison grounds in road cleanup crews pursuant to Article 4 (commencing with Section 2760) or fire crews pursuant to Article 5 (commencing with Section 2780) to wear distinctive clothing for identification purposes.

(Added by Stats. 2000, Ch. 525, Sec. 1. Effective January 1, 2001.)






ARTICLE 1.5. Joint Venture Program

2717.1

Definitions.

(a) For the purposes of this section, joint venture program means a contract entered into between the Director of Corrections and any public entity, nonprofit or for profit entity, organization, or business for the purpose of employing inmate labor.

(b) Joint venture employer means any public entity, nonprofit or for profit entity, organization, or business which contracts with the Director of Corrections for the purpose of employing inmate labor.

(Added November 6, 1990, by initiative Proposition 139.)



2717.2

The Director of Corrections shall establish joint venture programs within state prison facilities to allow joint venture employers to employ inmates confined in the state prison system for the purpose of producing goods or services. While recognizing the constraints of operating within the prison system, such programs will be patterned after operations outside of prison so as to provide inmates with the skills and work habits necessary to become productive members of society upon their release from state prison.

(Added November 6, 1990, by initiative Proposition 139.)



2717.3

The Director of Corrections shall prescribe by rules and regulations provisions governing the operation and implementation of joint venture programs, which shall be in furtherance of the findings and declarations in the Prison Inmate Labor Initiative of 1990.

(Added November 6, 1990, by initiative Proposition 139.)



2717.4

(a) There is hereby established within the Department of Corrections the Joint Venture Policy Advisory Board. The Joint Venture Policy Advisory Board shall consist of the Director of Corrections, who shall serve as chair, the Director of the Employment Development Department, and five members, to be appointed by the Governor, three of whom shall be public members, one of whom shall represent organized labor and one of whom shall represent industry. Five members shall constitute a quorum and a vote of the majority of the members in office shall be necessary for the transaction of the business of the board. Appointed members of the board shall be compensated at the rate of two hundred dollars ($200) for each day while on official business of the board and shall be reimbursed for necessary expenses. The initial terms of the members appointed by the Governor shall be for one year (one member), two years (two members), three years (one member), and four years (one member), as determined by the Governor. After the initial term, all members shall serve for four years.

(b) The board shall advise the Director of Corrections of policies that further the purposes of the Prison Inmate Labor Initiative of 1990 to be considered in the implementation of joint venture programs.

(Amended by Stats. 2001, Ch. 854, Sec. 48. Effective January 1, 2002. Note: This section was added on Nov. 6, 1990, by initiative Prop. 139.)



2717.5

In establishing joint venture contracts the Director of Corrections shall consider the impact on the working people of California and give priority consideration to inmate employment which will retain or reclaim jobs in California, support emerging California industries, or create jobs for a deficient labor market.

(Added November 6, 1990, by initiative Proposition 139.)



2717.6

(a) No contract shall be executed with a joint venture employer that will initiate employment by inmates in the same job classification as non-inmate employees of the same employer who are on strike, as defined in Section 1132.6 of the Labor Code, as it reads on January 1, 1990, or who are subject to lockout, as defined in Section 1132.8 of the Labor Code, as it reads on January 1, 1990.

(b) Total daily hours worked by inmates employed in the same job classification as non-inmate employees of the same joint venture employer who are on strike, as defined in Section 1132.6 of the Labor Code, as it reads on January 1, 1990, or who are subject to lockout, as defined in Section 1132.8 of the Labor Code, as it reads on January 1, 1990, shall not exceed, for the duration of the strike, the average daily hours worked for the preceding six months, or if the program has been in operation for less than six months, the average for the period of operation.

(c) The determination that a condition described in paragraph (b) above shall be made by the Director after notification by the union representing the workers on strike or subject to lockout. The limitation on work hours shall take effect 48 hours after receipt by the Director of written notice of the condition by the union.

(Added November 6, 1990, by initiative Proposition 139.)



2717.7

Notwithstanding Section 2812 of the Penal Code or any other provision of law which restricts the sale of inmate-provided services or inmate-manufactured goods, services performed and articles manufactured by joint venture programs may be sold to the public.

(Added November 6, 1990, by initiative Proposition 139.)



2717.8

The compensation of prisoners engaged in programs pursuant to contract between the Department of Corrections and joint venture employers for the purpose of conducting programs which use inmate labor shall be comparable to wages paid by the joint venture employer to non-inmate employees performing similar work for that employer. If the joint venture employer does not employ such non-inmate employees in similar work, compensation shall be comparable to wages paid for work of a similar nature in the locality in which the work is to be performed. Such wages shall be subject to deductions, as determined by the Director of Corrections, which shall not, in the aggregate, exceed 80 percent of gross wages and shall be limited to the following:

(1) Federal, state, and local taxes.

(2) Reasonable charges for room and board, which shall be remitted to the Director of Corrections.

(3) Any lawful restitution fine or contributions to any fund established by law to compensate the victims of crime of not more than 20 percent, but not less than 5 percent, of gross wages, which shall be remitted to the Director of Corrections for disbursement.

(4) Allocations for support of family pursuant to state statute, court order, or agreement by the prisoner.

(Added November 6, 1990, by initiative Proposition 139.)



2717.9

Notwithstanding any other provision of law, a prisoner who participates in a joint venture program is ineligible for unemployment benefits upon his or her release from prison based upon participation in that program.

(Added by Stats. 1995, Ch. 440, Sec. 1. Approved March 26, 1996, by adoption of Proposition 194.)






ARTICLE 4. Employment at Road Camps

2760

The Department of Transportation of the State of California may employ or cause to be employed, prisoners confined in the state prisons in the improvement and maintenance of any state highway.

(Amended by Stats. 1982, Ch. 1549, Sec. 19.)



2760.1

Department, as used in this article, means the Department of Transportation.

(Added by Stats. 1982, Ch. 681, Sec. 29.)



2761

The Director of Corrections shall determine which prisoners shall be eligible for employment by the Department of Transportation in the improvement and maintenance of state highways, and shall establish lists of prisoners eligible for such employment. Upon the requisition of said department, the Director of Corrections shall send to the place and at the time designated the number of prisoners requisitioned or such number thereof as have been determined to be eligible for such employment and are available.

The director may return to prison any prisoner transferred to camp pursuant to this section, when the need for such prisoner s labor has ceased or when the prisoner is guilty of any violation of the rules and regulations of the prison or camp.

(Amended by Stats. 1982, Ch. 1549, Sec. 20.)



2762

The Director of Corrections shall fix a daily rate to be expended for convict labor, and when so fixed, the Department of Transportation shall monthly set aside funds to the director to pay for this labor from funds appropriated in the Budget Act for this purpose, and where no funds are available to the Department of Transportation the director may set aside the department s own funds to pay for this labor from funds appropriated in the Budget Act for this purpose. The Department of Corrections shall set up an account for each convict which shall be credited monthly with an amount computed by multiplying the daily rate by the number of days such convict actually performed labor during the month. Such account shall be debited monthly with the convict s proportionate share of expenses of camp maintenance, including the expenses for food, medicine, medical attendance, clerical and accounting personnel, and the expenses necessary to maintain care and welfare facilities such as camp hospital for first aid, barbershop and cobbler shop, and the convict s personal expenses covering his drawings from the commissary for clothing, toilet articles, candy, and other personal items. The charge for camp maintenance may be made at a standard rate determined by the department maintaining the camps to be adequate to cover expenses and shall be adjusted periodically at the discretion of the department as needs of the camp require. No charge shall be made against such account for the costs of transporting prisoners to and from prison and camp or for the expense of guarding prisoners, which items shall be paid by the Department of Corrections from appropriations made for the support of the department. The director, by regulation, may fix the maximum amount, over and above all deductions, that a convict may receive. The Department of Corrections, in computing the debits to be made to the convict s accounts, may add not to exceed 10 percent on all items.

(Amended by Stats. 2004, Ch. 798, Sec. 3. Effective January 1, 2005. Operative July 1, 2005, by Sec. 9 of Ch. 798.)



2765

When any prisoner shall wilfully violate the terms of his employment or the rules and regulations of the Department of Corrections, the Director of Corrections may in his discretion determine what portion of all moneys earned by the prisoner shall be forfeited by the said prisoner and such forfeiture shall be deposited in the State Treasury in a fund known as the Inmate Welfare Fund of the Department of Corrections.

(Amended by Stats. 1953, Ch. 1666.)



2766

This article is not intended to restore, in whole or in part, the civil rights of any prisoner used hereunder, and such article shall not be so construed.

(Amended by Stats. 1976, Ch. 1347.)



2767

No prisoner while engaged in such construction, maintenance and improvement of a state highway shall drive a motor truck or other vehicle or wagon outside of the limits established for the camp or construction work.

(Amended by Stats. 1947, Ch. 1380.)



2768

Said prisoners when employed under the provisions of this article shall not be used for the purpose of building any bridge or structure of like character which requires the employment of skilled labor.

(Added by Stats. 1941, Ch. 106.)



2770

The Department of Transportation shall designate and supervise all road work done under the provisions of this article. It shall provide, supervise and maintain necessary camps and commissariat, except that where no funds are available to the Department of Transportation, the director may provide, erect, and maintain the necessary camps.

(Amended by Stats. 1982, Ch. 1549, Sec. 24.)



2771

The Director of Corrections shall have full jurisdiction at all times over the discipline and control of the prisoners employed on said roads.

(Amended by Stats. 1947, Ch. 1380.)



2772

Any person who, without authority, interferes with or in any way interrupts the work of any prisoners employed pursuant to this article, and any person not authorized by law, who gives or attempts to give to any prisoner so employed any controlled substances or any intoxicating liquors of any kind whatever, or firearms, weapons or explosives of any kind, is guilty of a felony and upon conviction thereof shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 and shall be disqualified from holding any state office or position in the employ of this state. Any person who interferes with the discipline or good conduct of any prisoner employed pursuant to this article, while that prisoner is in the confines or limits of the state prison road camp is guilty of a misdemeanor and upon conviction thereof shall be punished by imprisonment in the county jail for a term not more than six months, or by a fine of not more than two hundred dollars ($200), or by both that fine and imprisonment. Any peace officer or any officer or guard of any state prison or any superintendent of that road work, having in charge the prisoners employed upon such highways or state roads, may arrest without a warrant any person violating any provisions of this article.

(Amended by Stats. 2011, Ch. 15, Sec. 464. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






ARTICLE 5. Employment in Public Parks, Forests, etc.

2780

Any department, division, bureau, commission or other agency of the State of California or the Federal Government may use or cause to be used convicts confined in the state prisons to perform work necessary and proper to be done by them at permanent, temporary, and mobile camps to be established under this article. The director may enter into contracts for the purposes of this article.

(Amended by Stats. 1959, Ch. 1583.)



2780.1

Money received from the rendering of services under the prison camp work program shall be paid to the Treasurer monthly and shall be credited to the support appropriation of the prison rendering such services, in augmentation thereof. The appropriation to be credited shall be the appropriation current at the time of rendering the services. Nothing in this section shall apply to prison road camps established under Article 4 (commencing with Section 2760) of this chapter, except that, by mutual agreement between the Department of Transportation and the Department of Corrections, subject to the approval of the Department of Finance, such prison road camps may be administered, instead, under the provisions of this article.

(Amended by Stats. 1982, Ch. 1549, Sec. 27.)



2780.5

The Director of Corrections may, during declared fire emergencies, allow the Director of the Department of Forestry and Fire Protection to use prisoners for fire suppression efforts outside of the boundaries of California, not to exceed a distance in excess of 25 miles from the California border, along the borders of Oregon, Nevada, or Arizona.

(Added by Stats. 1989, Ch. 419, Sec. 1.)



2781

The Director of Corrections shall determine which prisoners shall be eligible for employment under Section 2780, and shall establish and modify lists of prisoners eligible for such employment. Upon the requisition of an agency mentioned in Section 2780, the Director of Corrections may send to the place and at the time designated the number of prisoners requisitioned or such number thereof as have been determined to be eligible for such employment and are available.

The director may return to prison any prisoner transferred to camp pursuant to this section, when the need for such prisoner s labor has ceased or when the prisoner is guilty of any violation of the rules and regulations of the prison or camp.

(Amended by Stats. 1953, Ch. 1666.)



2782

The director may fix a daily rate to be expended for such convict labor, and when so fixed, the agency shall monthly set aside funds to the director to pay for such labor, and where no funds are available from the agency the director may set aside the department s own funds to pay for such labor. The director, by regulation, may authorize any or all deductions to be made from the pay due convicts as provided for convicts at road camps under Section 2762. The director, by regulation, may also fix the maximum amount, over and above all deductions, that a convict may receive.

(Amended by Stats. 1957, Ch. 2256.)



2785

Whenever prisoners are paid for their labor under this article and a prisoner wilfully violates the terms of his employment or the rules of the camp or the Department of Corrections the Director of Corrections may in his discretion determine what portion of all moneys earned by the prisoner shall be forfeited by the prisoner and such forfeiture shall be deposited in the State Treasury in the fund known as the Inmate Welfare Fund of the Department of Corrections.

(Amended by Stats. 1953, Ch. 1666.)



2786

All money received pursuant to this article in the Inmate Welfare Fund of the Department of Corrections and Rehabilitation is hereby appropriated for educational, recreational, and other purposes described in Section 5006 at the various prison camps established under this article and shall be expended by the secretary upon warrants drawn upon the State Treasury by the Controller after approval of the claims by the California Victim Compensation and Government Claims Board. It is the intent of the Legislature that moneys in this fund only be expended on services other than those that the department is required to provide to inmates.

(Amended by Stats. 2012, Ch. 831, Sec. 1. Effective January 1, 2013.)



2786.1

The secretary shall make weight training equipment available to inmates assigned to fire suppression efforts pursuant to this article. The weight training equipment shall be used in accordance with the provisions of Section 5010.

(Added by Stats. 2007, Ch. 737, Sec. 1. Effective January 1, 2008.)



2787

The agency providing work for convicts under this article shall designate and supervise all work done under the provisions of this article. The agency shall provide, erect and maintain the necessary camps, except that where no funds are available to the agency, the director may provide, erect and maintain the necessary camps. The director shall supervise and manage the necessary camps and commissariat.

(Amended by Stats. 1957, Ch. 2256.)



2788

The director shall have full jurisdiction at all times over the discipline and control of the convicts performing work under this article.

(Amended by Stats. 1957, Ch. 2256.)



2790

Any person, who, without authority, interferes with or in any way interrupts the work of any convict used pursuant to this article and any person not authorized by law, who gives or attempts to give to any state prison convict so employed any controlled substances, or any intoxicating liquors of any kind whatever, or firearms, weapons or explosives of any kind is guilty of a felony and upon conviction thereof shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 and shall be disqualified from holding any state office or position in the employ of this state. Any person who interferes with the discipline or good conduct of any convict used pursuant to this article, while that convict is in such camps is guilty of a misdemeanor and upon conviction thereof shall be punished by imprisonment in the county jail for a term not more than six months, or by a fine of not more than four hundred dollars ($400), or by both that fine and imprisonment. Any peace officer or any officer or guard of any state prison or any superintendent of that work, having in charge the convicts used in those camps, may arrest without a warrant any person violating any provisions of this article.

(Amended by Stats. 2011, Ch. 15, Sec. 465. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



2791

This article is not intended to restore, in whole or in part, the civil rights of any convict used hereunder, and such article shall not be so construed.

(Amended by Stats. 1976, Ch. 1347.)



2792

Camps may be established under this article for the employment of paroled prisoners.

(Added by Stats. 1941, Ch. 363.)









CHAPTER 6. Sale of Prison-Made Goods

ARTICLE 1. Prison Industry Authority

2800

Commencing July 1, 2005, there is hereby continued in existence within the Department of Corrections and Rehabilitation the Prison Industry Authority. As used in this article, authority means the Prison Industry Authority. Commencing July 1, 2005, any reference to the Department of Corrections shall refer to the Department of Corrections and Rehabilitation.

(Amended by Stats. 2006, Ch. 538, Sec. 510. Effective January 1, 2007.)



2801

The purposes of the authority are:

(a) To develop and operate industrial, agricultural, and service enterprises employing prisoners in institutions under the jurisdiction of the Department of Corrections, which enterprises may be located either within those institutions or elsewhere, all as may be determined by the authority.

(b) To create and maintain working conditions within the enterprises as much like those which prevail in private industry as possible, to assure prisoners employed therein the opportunity to work productively, to earn funds, and to acquire or improve effective work habits and occupational skills.

(c) To operate a work program for prisoners which will ultimately be self-supporting by generating sufficient funds from the sale of products and services to pay all the expenses of the program, and one which will provide goods and services which are or will be used by the Department of Corrections, thereby reducing the cost of its operation.

(Added by Stats. 1982, Ch. 1549, Sec. 28.)



2802

Commencing July 1, 2005, there is hereby continued in existence within the Department of Corrections and Rehabilitation a Prison Industry Board. The board shall consist of the following 11 members:

(a) The Secretary of the Department of Corrections and Rehabilitation, or his or her designee.

(b) The Director of the Department of General Services, or his or her designee.

(c) The Secretary of Business, Transportation and Housing, or his or her designee.

(d) The Speaker of the Assembly shall appoint two members to represent the general public.

(e) The Senate Committee on Rules shall appoint two members to represent the general public.

(f) The Governor shall appoint four members. Of these, two shall be representatives of organized labor, and two shall be representatives of industry. The initial term of one of the members appointed by the Speaker of the Assembly shall be two years, and the initial term of the other shall be three years. The initial term of one of the members appointed by the Senate Committee on Rules shall be two years, and the initial term of the other shall be three years. The initial terms of the four members appointed by the Governor shall be four years. All subsequent terms of all members shall be for four years. Each member s term shall continue until the appointment and qualification of his or her successor.

(Amended by Stats. 2005, Ch. 10, Sec. 17. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



2803

The Secretary of the Department Corrections and Rehabilitation shall be the chairperson of the board. The chairperson shall be the administrative head of the board and shall exercise all duties and functions necessary to insure that the responsibilities of the board are successfully discharged. The board shall hold meetings on the call of the chairperson or a majority of the board. Six members of the board, including the chairperson, shall constitute a quorum. The vote of a majority of the members serving on the board is necessary for the transaction of the business of the board.

(Amended by Stats. 2005, Ch. 10, Sec. 18. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



2804

The appointed members of the board shall receive a per diem to be determined by the chairperson, but not less than the usual per diem rate allowed to the Department of Corrections and Rehabilitation employees during travel out of state. All members, including the chairperson, shall also receive their actual and necessary expenses of travel incurred in attending meetings of the commission and in making investigations, either as a board or individually as members of the board at the request of the chairperson. All the expenses shall be paid from the Prison Industries Revolving Fund.

(Amended by Stats. 2005, Ch. 10, Sec. 19. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



2805

The authority shall assume jurisdiction over the operation of all industrial, agricultural, and service operations formerly under the jurisdiction of the Correctional Industries Commission. In addition, the authority shall have the power to establish new industrial, agricultural and service enterprises which it deems appropriate, to initiate and develop new vocational training programs, and to assume jurisdiction over existing vocational training programs. The authority shall have control over and the power to buy and sell all equipment, supplies and materials used in the operations over which it assumes control and jurisdiction.

(Added by Stats. 1982, Ch. 1549, Sec. 28.)



2806

There is hereby constituted a permanent revolving fund in the sum of not less than seven hundred thirty thousand dollars ($730,000), to be known as the Prison Industries Revolving Fund, and to be used to meet the expenses necessary in the purchasing of materials and equipment, salaries, construction and cost of administration of the prison industries program. The fund may also be used to refund deposits either erroneously made or made in cases where delivery of products cannot be consummated. The fund shall at all times contain the amount of at least seven hundred thirty thousand dollars ($730,000), either in cash or in receivables, consisting of raw materials, finished or unfinished products, inventory at cost, equipment, or any combination of the above. Money received from the rendering of services or the sale of products in the prisons and institutions under the jurisdiction of the Department of Corrections and Rehabilitation pursuant to this article shall be paid to the State Treasurer monthly and shall be credited to the fund. At any time that the Secretary of the Department of Corrections and Rehabilitation and the Director of Finance jointly determine that the balance in that revolving fund is greater than is necessary to carry out the purposes of the authority, they shall so inform the Controller and request a transfer of the unneeded balance from the revolving fund to the General Fund of the State of California. The Controller is authorized to transfer balances upon request. Funds deposited in the revolving fund are not subject to annual appropriation by the Legislature and may be used without a time limit by the authority.

The Prison Industries Revolving Fund is not subject to the provisions of Articles 2 (commencing with Section 13320) and 3 (commencing with Section 13335) of Chapter 3 of Part 3 of Division 3 of Title 2 of the Government Code.

Any major capital outlay project undertaken by the authority pursuant to this article shall be subject to review by the Public Works Board pursuant to the provisions of Part 10.5 (commencing with Section 15752) of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2005, Ch. 10, Sec. 20. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



2807

(a) The authority is hereby authorized and empowered to operate industrial, agricultural, and service enterprises which will provide products and services needed by the state, or any political subdivision thereof, or by the federal government, or any department, agency, or corporation thereof, or for any other public use. Products may be purchased by state agencies to be offered for sale to inmates of the department and to any other person under the care of the state who resides in state-operated institutional facilities. Fresh meat may be purchased by food service operations in state-owned facilities and sold for onsite consumption.

(b) All things authorized to be produced under subdivision (a) shall be purchased by the state, or any agency thereof, and may be purchased by any county, city, district, or political subdivision, or any agency thereof, or by any state agency to offer for sale to persons residing in state-operated institutions, at the prices fixed by the Prison Industry Authority. State agencies shall make maximum utilization of these products, and shall consult with the staff of the authority to develop new products and adapt existing products to meet their needs.

(c) All products and services provided by the authority may be offered for sale to a nonprofit organization, provided that all of the following conditions are met:

(1) The nonprofit organization is located in California and is exempt from taxation under Section 501(c)(3) of Title 26 of the United States Code.

(2) The nonprofit organization has entered into a memorandum of understanding with a local education agency. As used in this section, local education agency means a school district, county office of education, state special school, or charter school.

(3) The products and services are provided to public school students at no cost to the students or their families.

(Amended by Stats. 2011, Ch. 307, Sec. 1. Effective January 1, 2012.)



2808

The board, in the exercise of its duties, shall have all of the powers and do all of the things that the board of directors of a private corporation would do, except as specifically limited in this article, including, but not limited to, all of the following:

(a) To enter into contracts and leases, execute leases, pledge the equipment, inventory and supplies under the control of the authority and the anticipated future receipts of any enterprise under the jurisdiction of the authority as collateral for loans, and execute other necessary instruments and documents.

(b) To assure that all funds received by the authority are kept in commercial accounts according to standard accounting practices.

(c) To arrange for an independent annual audit.

(d) To review and approve the annual budget for the authority, in order to assure that the solvency of the Prison Industries Revolving Fund is maintained.

(e) To contract to employ a general manager to serve as the chief administrative officer of the authority. The general manager shall serve at the pleasure of the chairperson. The general manager shall have wide and successful experience with a productive enterprise, and have a demonstrated appreciation of the problems associated with prison management.

(f) To apply for and administer grants and contracts of all kinds.

(g) To establish, notwithstanding any other provision of law, procedures governing the purchase of raw materials, component parts, and any other goods and services which may be needed by the authority or in the operation of any enterprise under its jurisdiction. Those procedures shall contain provisions for appeal to the board from any action taken in connection with them.

(h) To establish, expand, diminish, or discontinue industrial, agricultural and service enterprises under the authority s jurisdiction to enable it to operate as a self-supporting enterprise, to provide as much employment for inmates as is feasible, and to provide diversified work activities to minimize the impact on existing private industry in the state.

(i) To hold public hearings pursuant to subdivision (h) to provide an opportunity for persons or organizations who may be affected to appear and present testimony concerning the plans and activities of the authority. The authority shall assure adequate public notice of those hearings. No new industrial, agricultural, or service enterprise which involves a gross annual production of more than fifty thousand dollars ($50,000) shall be established unless and until a hearing concerning the enterprise has been held by a committee of persons designated by the board including at least two board members. The board shall take into consideration the effect of a proposed enterprise on California industry and shall not approve the establishment of the enterprise if the board determines it would have a comprehensive and substantial adverse impact on California industry which cannot be mitigated.

(j) To periodically determine the prices at which activities, supplies, and services shall be sold.

(k) To report to the Legislature in writing, on or before February 1 of each year, regarding:

(1) The financial activity and condition of each enterprise under its jurisdiction.

(2) The plans of the board regarding any significant changes in existing operations.

(3) The plans of the board regarding the development of new enterprises.

(4) A breakdown, by institution, of the number of prisoners at each institution, working in enterprises under the jurisdiction of the authority, said number to indicate the number of prisoners which are not working full time.

(Amended by Stats. 2005, Ch. 10, second Sec. 21. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



2809

Notwithstanding any other provision of law, commencing July 1, 2005, the authority may recruit and employ civilian staff that may be necessary to carry out the purposes of this article, and shall establish recruiting, testing, hiring, promotion, disciplinary, and dismissal procedures and practices which will meet the unique personnel needs of the authority. The practices may include incentives based on productivity, profit-sharing plans, or other criteria which will encourage civilian employee involvement in the productivity goals of the authority. The procedures and practices shall apply to all employees working in enterprises under the jurisdiction of the authority. The general manager shall be the appointing authority for all personnel of the authority other than the general manager.

(Amended by Stats. 2005, Ch. 10, Sec. 23. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



2810

Commencing July 1, 2005, the general manager, with the approval of the Department of Finance, may authorize the borrowing of money by the authority for purposes of any of the following:

(a) Operating the business affairs of the authority.

(b) Purchasing new equipment, materials and supplies.

(c) Constructing new facilities, or repairing, remodeling, or demolishing old facilities.

Funds may be borrowed from private sources, upon those terms that the Department of Finance deems appropriate, including but not limited to, the use of equipment under the jurisdiction of the authority, and of the future income of an enterprise under the jurisdiction of the authority, as collateral to secure any loan.

(Amended by Stats. 2005, Ch. 10, Sec. 24. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



2810.5

Notwithstanding any other provision of law, commencing July 1, 2005, the Pooled Money Investment Board, or its successor, may grant loans to the authority when money is appropriated for that purpose by the Legislature, upon application by the Secretary of the Department of Corrections and Rehabilitation, in order to finance the establishment of a new industrial, agricultural, or service enterprise. All loans shall bear the same interest rate as the pooled money market investment rate and shall have a maximum repayment period of 20 years from the date of approval of the loan.

Prior to making its decision to grant a loan, the Pooled Money Investment Board, or its successor, shall require the authority to demonstrate all of the following:

(a) The proposed industry project cannot be feasibly financed from private sources under Section 2810. The authority shall present proposed loan conditions from at least two private sources.

(b) The proposed industry project cannot feasibly be financed from proceeds from other Prison Industry Authority enterprises.

(c) The proceeds from the proposed project provide for a reasonable payback schedule to the General Fund.

(Amended by Stats. 2005, Ch. 10, Sec. 25. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



2811

Commencing July 1, 2005, the general manager shall adopt and maintain a compensation schedule for inmate employees. That compensation schedule shall be based on quantity and quality of work performed and shall be required for its performance, but in no event shall that compensation exceed one-half the minimum wage provided in Section 1182 of the Labor Code, except as otherwise provided in this code. This compensation shall be credited to the account of the inmate.

Inmate compensation shall be paid from the Prison Industries Revolving Fund.

(Amended by Stats. 2005, Ch. 10, Sec. 26. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



2812

It is unlawful for any person to sell, expose for sale, or offer for sale within this state, any article or articles manufactured wholly or in part by convict or other prison labor, except articles the sale of which is specifically sanctioned by law.

Every person selling, exposing for sale, or offering for sale any article manufactured in this state wholly or in part by convict or other prison labor, the sale of which is not specifically sanctioned by law, is guilty of a misdemeanor.

(Added by Stats. 1982, Ch. 1549, Sec. 28.)



2813

The director may provide for the manufacture of small articles of handiwork by the prisoners out of raw materials purchased by the prisoners with their own funds or funds borrowed from the Inmates Welfare Fund, or from raw materials furnished by the director without compensation therefor as provided in this section which articles may be sold to the public at the state prisons, in public buildings, at fairs, or on property operated by nonprofit associations. State-owned property shall not be given to prisoners for use under this section, unless all proceeds from the sale thereof shall be deposited in the Inmates Welfare Fund. The director may provide that all or a part of the sale price of all other articles manufactured and sold under this section be deposited to the account of the prisoner manufacturing the article.

(Added by Stats. 1982, Ch. 1549, Sec. 28.)



2813.5

Notwithstanding any other provision of this chapter except subdivision (i) of Section 2808, and notwithstanding subdivision (

The proceeds of the sale after deduction of the cost of materials shall be deposited in the Restitution Fund in the State Treasury and, upon appropriation by the Legislature, may be used for indemnification of victims of crimes.

(Amended by Stats. 1991, Ch. 1157, Sec. 1.)



2814

Notwithstanding any provision of this chapter, products and byproducts of agricultural and animal husbandry enterprises, except nursery stock, may be sold to private persons, at public or private sale, under rules prescribed by the board.

(Added by Stats. 1983, Ch. 1150, Sec. 3.)



2815

Commencing July 1, 2005, the authority may, under rules prescribed by the Secretary of the Department of Corrections and Rehabilitation, dispose of products developed from the operations of industrial enterprises in prisons and institutions under the jurisdiction of the authority by sale to foreign governments, corporations for distribution in foreign countries, and private persons or their agents in markets outside the United States and in countries which permit the importation of prison-made goods. All sales made pursuant to this section shall be reported to the Legislature in the general manager s annual report pursuant to Section 2808.

(Amended by Stats. 2005, Ch. 10, Sec. 27. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



2816

With the approval of the Department of Finance, there shall be transferred to, or deposited in, the Prison Industries Revolving Fund for purposes authorized by this section, money appropriated from any source including sources other than state appropriations.

Notwithstanding subdivision (i) of Section 2808, the Secretary of the Department of Corrections and Rehabilitation may order any authorized public works project involving the construction, renovation, or repair of prison facilities to be performed by inmate labor or juvenile justice facilities to be performed by ward labor, when the total expenditure does not exceed the project limit established by the first paragraph of Section 10108 of the Public Contract Code. Projects entailing expenditure of greater than the project limit established by the first paragraph of Section 10108 of the Public Contract Code shall be reviewed and approved by the chairperson, in consultation with the board.

Money so transferred or deposited shall be available for expenditure by the department for the purposes for which appropriated, contributed or made available, without regard to fiscal years and irrespective of the provisions of Sections 13340 and 16304 of the Government Code. Money transferred or deposited pursuant to this section shall be used only for purposes authorized in this section.

(Amended by Stats. 2008, Ch. 116, Sec. 1. Effective January 1, 2009.)



2817

The Inmate and Ward Construction Revolving Account is hereby created in the Prison Industries Revolving Fund, established in Section 2806, to receive funds transferred or deposited for the purposes described in Section 2816.

(Amended by Stats. 2008, Ch. 116, Sec. 2. Effective January 1, 2009.)



2818

The New Industries Revolving Account is hereby created in the Prison Industries Revolving Fund to receive General Fund or other public money transferred or deposited for the purpose of financing new enterprises or the expansion of existing enterprises. Money in the fund may be disbursed by the board subject to the conditions prescribed in Section 2810.5.

(Added by Stats. 1985, Ch. 966, Sec. 3. Effective September 26, 1985. Operative October 1, 1985, by Sec. 4 of Ch. 966.)






ARTICLE 2. Sale of Prison Goods Made Outside California

2880

To the extent and insofar as the same may be permitted under the provisions of the Constitution of the United States and the acts of Congress, all goods, wares, and merchandise manufactured, produced, or mined wholly or in part by prisoners (except prisoners on parole or probation) or manufactured, produced, or mined wholly or in part in any state prison, transported into the State of California and remaining herein for use, consumption, sale, or storage, shall upon arrival and delivery in this state be subject to the operation and effect of the laws of this state to the same extent and in the same manner as though those commodities had been manufactured, produced, or mined in this state by prisoners or in any state prison, and shall not be exempt therefrom by reason of being introduced in the original package or otherwise.

(Amended by Stats. 1987, Ch. 828, Sec. 125.)



2881

No person, firm, partnership, association or corporation within this State shall sell or offer, trade, consign, keep, expose or display for sale any goods, wares or merchandise manufactured, assembled, produced or mined in whole or in part by prisoners in any penitentiary, prison, reformatory or other establishment in which prison labor is employed, unless such prison-made goods, wares, or merchandise are plainly, legibly, conspicuously and indelibly branded, molded, embossed, stenciled or labeled with the words Convict-made in plain, bold letters followed by the name of such penitentiary, prison, reformatory or other establishment in which the goods, wares or merchandise were made.

(Added by Stats. 1941, Ch. 106.)



2882

It is hereby specifically provided that any article of prison-made goods, wares or merchandise, as described in the preceding section, may be labeled by the attachment of a label not smaller than four inches long and two inches wide, upon which is printed the words Convict-made in plain, bold letters followed by the name of such penitentiary, prison, reformatory, or other establishment in which the goods, wares or merchandise were made; provided, that in the judgment of officials charged with the enforcement of this article such prison-made goods, wares or merchandise can not be legibly, conspicuously and indelibly branded, molded, embossed, stenciled or labeled as provided in said preceding section.

(Added by Stats. 1941, Ch. 106.)



2883

The size and type of such stenciling or label must be consistent with the size and character of the merchandise to which such stenciling or label applies. The size, type and character of such stenciling or label will be subject to the approval of the officials of the State of California responsible for the enforcement of this article.

(Added by Stats. 1941, Ch. 106.)



2884

No person, firm, partnership, association or corporation within this state shall sell or offer, trade, consign, keep, expose, or display for sale any goods, wares or merchandise manufactured, assembled, produced, or mined in whole or in part by prisoners in any penitentiary, prison, reformatory, or other establishment in which prison labor is employed, unless those prison-made goods, wares, or merchandise have first been disinfected or sterilized in a plant located in California and licensed by the State Department of Health Services in accordance with any regulations of the State Department of Health Services now in force or which later may be made effective.

It is hereby further provided that certificate of that disinfection or sterilization must accompany, be stamped on or attached to those goods, wares, or merchandise in a manner or form prescribed by the officials of the State of California responsible for the enforcement of this article.

(Amended by Stats. 1987, Ch. 828, Sec. 126.)



2885

No person, firm, partnership, association, or corporation within this State shall sell or offer, trade, consign, keep, expose or display for sale any goods, wares or merchandise manufactured, assembled, produced or mined in whole or in part by the prisoners in any penitentiary, prison, reformatory or other establishment in which prison labor is employed, unless such person, firm, partnership, association or corporation shall keep permanently and conspicuously displayed within the same inclosure and within 10 feet of the place where said prison-made goods, wares or merchandise are kept, exposed, displayed or offered for sale a suitable sign, at least 36 inches wide and 10 inches high, on which appear in legible letters not less than two inches high the following words: Convict-made products on sale here.

(Added by Stats. 1941, Ch. 106.)



2886

Any person, firm, partnership, association or corporation within this State, when advertising in any periodical or publication any goods, wares or merchandise made in whole or in part by prisoners in any penitentiary, prison, reformatory or other establishment in which prison labor is employed, must insert the words Convict-made, in such advertisement in type or other letters conforming in size or shape to those used in the text of said periodical or publication.

(Added by Stats. 1941, Ch. 106.)



2887

Any person, firm, partnership, association or corporation violating the provisions of this article shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than fifty dollars ($50) or more than five hundred dollars ($500) for each offense, or by imprisonment in the county jail for not less than 30 days or more than six months or by both such fine and imprisonment.

(Added by Stats. 1941, Ch. 106.)



2888

The State Superintendent of Weights and Measures or any deputy or inspector authorized by him, shall have access to any premises or any records held by any person, firm, partnership, association or corporation containing any information pertaining to the prison-made goods, wares or merchandise referred to herein.

(Added by Stats. 1941, Ch. 106.)



2889

The enforcement of the provisions of this article shall be under the supervision of the State Superintendent of Weights and Measures.

(Added by Stats. 1941, Ch. 106.)



2890

The provisions of this article shall not apply to any goods, wares or merchandise manufactured in any penitentiary or prison of this State.

(Added by Stats. 1941, Ch. 106.)



2891

No person or corporation may sell, expose for sale or offer for sale any goods, wares or merchandise manufactured, produced or mined wholly or in part by prisoners (except prisoners on parole or probation) or manufactured, produced or mined wholly or in part in any State prison the sale of which is not specifically sanctioned by law; and any person or corporation violating any provision of this section is guilty of a misdemeanor.

(Added by Stats. 1941, Ch. 106.)









CHAPTER 7. Execution of Sentences of Imprisonment

ARTICLE 1. Commencement of Term

2900

(a) The term of imprisonment fixed by the judgment in a criminal action commences to run only upon the actual delivery of the defendant into the custody of the Director of Corrections at the place designated by the Director of Corrections as a place for the reception of persons convicted of felonies.

(b) Except as otherwise provided in this section, the place of reception shall be an institution under the jurisdiction of the Director of Corrections.

(1) As an emergency measure, the Director of Corrections may direct that persons convicted of felonies may be received and detained in jails or other facilities and that the judgment will commence to run upon the actual delivery of the defendant into such place and that any persons previously received and confined for conviction of a felony may be, as an emergency, temporarily housed at such place and the time during which such person is there shall be computed as a part of the term of judgment.

(2) In any case in which, pursuant to the agreement on detainers or other provision of law, a prisoner of another jurisdiction is, before completion of actual confinement in a penal or correctional institution of a jurisdiction other than the State of California, sentenced by a California court to a term of imprisonment for a violation of California law, and the judge of the California court orders that the California sentence shall run concurrently with the sentence which such person is already serving, the Director of Corrections shall designate the institution of the other jurisdiction as the place for reception of such person within the meaning of the preceding provisions of this section. He may also designate the place in California for reception of such person in the event that actual confinement under the prior sentence ends before the period of actual confinement required under the California sentence.

(3) In any case in which a person committed to the Director of Corrections is subsequently committed to a penal or correctional institution of another jurisdiction, the subsequent commitment is ordered to be served concurrently with the California commitment, the prisoner is placed in a penal or correctional institution of the other jurisdiction, and the prisoner is not received by the Director of Corrections pursuant to subdivision (a), the Director of Corrections shall designate the institution of the other jurisdiction as the place for reception and service of the California term.

(c) Except as provided in this section, all time served in an institution designated by the Director of Corrections shall be credited as service of the term of imprisonment.

(1) If a person is ordered released by a court from the custody and jurisdiction of the Director of Corrections pursuant to Section 1272 or 1506 or any other provision of law permitting the legal release of prisoners, time during which the person was released shall not be credited as service of the prison term.

(2) If a prisoner escapes from the custody and jurisdiction of the Director of Corrections, the prisoner shall be deemed an escapee and fugitive from justice, until the prisoner is available to return to the custody of the Director of Corrections or the State of California. Time during which the prisoner is an escapee shall not be credited as service of the prison term.

(d) The Department of Corrections may contract for the use of any facility of the state or political subdivision thereof to care for persons received in accordance with this section.

(Amended by Stats. 1987, Ch. 828, Sec. 127.)



2900.1

Where a defendant has served any portion of his sentence under a commitment based upon a judgment which judgment is subsequently declared invalid or which is modified during the term of imprisonment, such time shall be credited upon any subsequent sentence he may receive upon a new commitment for the same criminal act or acts.

(Added by Stats. 1949, Ch. 519.)



2900.5

(a) In all felony and misdemeanor convictions, either by plea or by verdict, when the defendant has been in custody, including, but not limited to, any time spent in a jail, camp, work furlough facility, halfway house, rehabilitation facility, hospital, prison, juvenile detention facility, or similar residential institution, all days of custody of the defendant, including days served as a condition of probation in compliance with a court order, credited to the period of confinement pursuant to Section 4019, and days served in home detention pursuant to Section 1203.018, shall be credited upon his or her term of imprisonment, or credited to any fine, including, but not limited to, base fines, on a proportional basis, that may be imposed, at the rate of not less than thirty dollars ($30) per day, or more, in the discretion of the court imposing the sentence. If the total number of days in custody exceeds the number of days of the term of imprisonment to be imposed, the entire term of imprisonment shall be deemed to have been served. In any case where the court has imposed both a prison or jail term of imprisonment and a fine, any days to be credited to the defendant shall first be applied to the term of imprisonment imposed, and thereafter the remaining days, if any, shall be applied to the fine, including, but not limited to, base fines, on a proportional basis.

(b) For the purposes of this section, credit shall be given only where the custody to be credited is attributable to proceedings related to the same conduct for which the defendant has been convicted. Credit shall be given only once for a single period of custody attributable to multiple offenses for which a consecutive sentence is imposed.

(c) For the purposes of this section, term of imprisonment includes any period of imprisonment imposed as a condition of probation or otherwise ordered by a court in imposing or suspending the imposition of any sentence, and also includes any term of imprisonment, including any period of imprisonment prior to release on parole and any period of imprisonment and parole, prior to discharge, whether established or fixed by statute, by any court, or by any duly authorized administrative agency.

(d) It shall be the duty of the court imposing the sentence to determine the date or dates of any admission to, and release from, custody prior to sentencing and the total number of days to be credited pursuant to this section. The total number of days to be credited shall be contained in the abstract of judgment provided for in Section 1213.

(e) It shall be the duty of any agency to which a person is committed to apply the credit provided for in this section for the period between the date of sentencing and the date the person is delivered to the agency.

(f) If a defendant serves time in a camp, work furlough facility, halfway house, rehabilitation facility, hospital, juvenile detention facility, similar residential facility, or home detention program pursuant to Section 1203.016, 1203.017, or 1203.018, in lieu of imprisonment in a county jail, and the statute under which the defendant is sentenced requires a mandatory minimum period of time in jail, the time spent in these facilities or programs shall qualify as mandatory time in jail.

(g) Notwithstanding any other provision of this code as it pertains to the sentencing of convicted offenders, nothing in this section is to be construed as authorizing the sentencing of convicted offenders to any of the facilities or programs mentioned herein.

(Amended by Stats. 2013, Ch. 59, Sec. 7. Effective January 1, 2014.)



2901

It is hereby made the duty of the wardens of the State prisons to receive persons sentenced to imprisonment in a State prison, and such persons shall be imprisoned until duly released according to law.

(Added by Stats. 1941, Ch. 106.)



2902

All criminals sentenced to prison by the authority of the United States or of any state or territory of the United States, may be received by the Director of Corrections and imprisoned in California state prisons in accordance with the sentence of the court by which they were tried. The prisoners so confined shall be subject in all respects to discipline and treatment as though committed under the laws of this State and the Director of Corrections is authorized to enter into contracts with the proper agencies of the United States and of other states and territories of the United States with regard to the per diem rate such agencies shall pay to the State of California for the keep of each prisoner.

(Amended by Stats. 1949, Ch. 1590.)



2903

(a) In any case in which a woman offender can be sentenced to imprisonment in the county jail, or be required to serve a term of imprisonment therein as a condition of probation, or has already been so sentenced or imprisoned, the court which tried the offender may, with the consent of the offender and on application of the sheriff or on its own motion, with the consent of the offender, commit the offender to the sheriff with directions for placement in the California Institution for Women in lieu of placement in the county jail if the court finds that the local detention facilities are inadequate for the rehabilitation of the offenders and if the court concludes that the offender will benefit from that treatment and care as is available at that institution and the county has entered into a contract with the state under subdivision (b). The offenders may be received by the Director of Corrections and imprisoned in the California Institution for Women in accordance with the commitment of the court by which tried. The prisoners so confined shall be subject in all respects to discipline, diagnosis, and treatment as though committed under the laws of this state concerning felony prisoners.

(b) The Director of Corrections may enter into contracts, with the approval of the Director of General Services, with any county in this state, upon request of the board of supervisors thereof, wherein the Department of Corrections agrees to furnish diagnosis and treatment services and detention for selected women county prisoners. The county shall reimburse the state for the cost of the services, the cost to be determined by the Director of Finance. In any contract entered into pursuant to this subdivision, the county shall agree to pay that amount which is reasonably necessary for payment of an allowance to each released or paroled prisoner for transportation to the prisoner s county of residence or county where employment is available, and may agree to provide suitable clothing and a cash gratuity to the prisoners in the event that they are discharged from that institution because of parole or completion of the term for which they were sentenced. Each county auditor shall include in his state settlement report rendered to the Controller in the months of January and June the amounts due under any contract authorized by this section, and the county treasurer, at the time of settlement with the state in those months, shall pay to the State Treasurer upon order of the Controller, the amounts found to be due.

(c) The Department of Corrections shall accept the women county prisoners if it believes that they can be materially benefited by the confinement, care, treatment and employment and if adequate facilities to provide the care are available. None of those persons shall be transported to any facility under the jurisdiction of the Department of Corrections until the director has notified the referring court that the person may be transported to the California Institution for Women and the time at which she can be received.

(d) The sheriff of the county in which an order is made placing a woman county prisoner pursuant to this section, or any other peace officer designated by the court, shall execute the order placing the person in the institution or returning her therefrom to the court. The expenses of the peace officer incurred in executing the order is a charge upon the county in which the court is situated.

(e) The Director of Corrections may return to the committing authority any woman prisoner transferred pursuant to this section when that person is guilty of any violation of rules and regulations of the California Institution for Women or the Department of Corrections.

(f) No woman prisoner placed in the California Institution for Women pursuant to this section shall thereafter be deemed to have been guilty of a felony solely by virtue of such placement, and she shall have the same rights to parole and to time off for good behavior as she would have had if she had been confined in the county jail.

(Amended by Stats. 1981, Ch. 714, Sec. 335.)






ARTICLE 1.5. Transfer of Prisoners

2910

(a) The Secretary of the Department of Corrections and Rehabilitation may enter into an agreement with a city, county, or city and county to permit transfer of prisoners in the custody of the secretary to a jail or other adult correctional facility of the city, county, or city and county, if the sheriff or corresponding official having jurisdiction over the facility has consented thereto. The agreement shall provide for contributions to the city, county, or city and county toward payment of costs incurred with reference to such transferred prisoners.

(b) For purposes of this section, a transfer of prisoners under subdivision (a) may include inmates who have been sentenced to the department but remain housed in a county jail. These prisoners shall be under the sole legal custody and jurisdiction of the sheriff or corresponding official having jurisdiction over the facility and shall not be under the legal custody or jurisdiction of the Department of Corrections and Rehabilitation.

(c) Notwithstanding any other law, for purposes of entering into agreements under subdivision (a), any process, regulation, requirement, including any state governmental reviews or approvals, or third-party approval that is required under, or implemented pursuant to, any statute that relates to entering into those agreements is hereby waived.

(d) When an agreement entered into pursuant to subdivision (a) or (c) is in effect with respect to a particular local facility, the secretary may transfer prisoners whose terms of imprisonment have been fixed and parole violators to the facility.

(e) Prisoners so transferred to a local facility may, with notice to the secretary, participate in programs of the facility, including, but not limited to, work furlough rehabilitation programs.

(f) The secretary, to the extent possible, shall select city, county, or city and county facilities in areas where medical, food, and other support services are available from nearby existing prison facilities.

(g) The secretary, with the approval of the Department of General Services, may enter into an agreement to lease state property for a period not in excess of 20 years to be used as the site for a facility operated by a city, county, or city and county authorized by this section.

(h) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2013, Ch. 310, Sec. 13. Effective September 12, 2013. Repealed as of January 1, 2017, by its own provisions. See later operative version added by Ch. 310.)



2910

(a) The Secretary of the Department of Corrections and Rehabilitation may enter into an agreement with a city, county, or city and county to permit transfer of prisoners in the custody of the secretary to a jail or other adult correctional facility of the city, county, or city and county, if the sheriff or corresponding official having jurisdiction over the facility has consented thereto. The agreement shall provide for contributions to the city, county, or city and county toward payment of costs incurred with reference to such transferred prisoners.

(b) When an agreement entered into pursuant to subdivision (a) is in effect with respect to a particular local facility, the secretary may transfer prisoners whose terms of imprisonment have been fixed and parole violators to the facility.

(c) Prisoners so transferred to a local facility may, with approval of the secretary, participate in programs of the facility, including, but not limited to, work furlough rehabilitation programs.

(d) Prisoners transferred to such facilities are subject to the rules and regulations of the facility in which they are confined, but remain under the legal custody of the Department of Corrections and Rehabilitation and shall be subject at any time, pursuant to the rules and regulations of the secretary, to be detained in the county jail upon the exercise of a state parole or correctional officer s peace officer powers, as specified in Section 830.5, with the consent of the sheriff or corresponding official having jurisdiction over the facility.

(e) The secretary, to the extent possible, shall select city, county, or city and county facilities in areas where medical, food, and other support services are available from nearby existing prison facilities.

(f) The secretary, with the approval of the Department of General Services, may enter into an agreement to lease state property for a period not in excess of 20 years to be used as the site for a facility operated by a city, county, or city and county authorized by this section.

(g) An agreement shall not be entered into under this section unless the cost per inmate in the facility is no greater than the average costs of keeping an inmate in a comparable facility of the department, as determined by the secretary.

(h) This section shall become operative on January 1, 2017.

(Repealed (in Sec. 13) and added by Stats. 2013, Ch. 310, Sec. 14. Effective September 12, 2013. Section operative January 1, 2017, by its own provisions.)



2910.5

(a) Pursuant to Section 2910, the Director of Corrections may enter into a long-term agreement not to exceed 20 years with a city, county, or city and county to place parole violators and other state inmates in a facility which is specially designed and built for the incarceration of parole violators and specified state prison inmates.

(b) The agreement shall provide that persons providing security at the facilities shall be peace officers as defined in Sections 830.1 and 830.55 who have satisfactorily met the minimum selection and training standards prescribed by the Board of Corrections for local correctional personnel established under Section 6035.

(c) A parole violator or other inmate may be confined in a facility established under this section.

(1) If convicted within the last 10 years of a violent felony, as defined in subdivision (c) of Section 667.5, or convicted of a crime, as defined in Sections 207, 210.5, 214, 217.1, or 220, or if that person has a history of escape or attempted escape, the Department of Corrections, prior to placing the parole violator or inmate in the facility, shall review each individual case to make certain that this placement is in keeping with the need to protect society.

(2) No inmate or parole violator who has received a sentence of life imprisonment within the past 20 years shall be eligible.

(3) The superintendent of the facility also shall review each individual case where the inmate or parolee has been convicted within the last 10 years of a crime specified in this subdivision and shall ascertain whether this is an appropriate placement. The superintendent shall reject those whom he or she determines are inappropriate due to their propensity for violence or escape and shall submit written findings for the rejection to the Department of Corrections.

(4) No parole violator who receives a revocation sentence greater than 12 months shall be confined in a facility established under this section.

(5) The Department of Corrections shall establish additional guidelines as to inmates eligible for the facilities.

(d) In determining the reimbursement rate pursuant to an agreement entered into pursuant to subdivision (a), the director shall take into consideration the costs incurred by the city, county, or city and county for services and facilities provided and any other factors that are necessary and appropriate to fix the obligations, responsibilities, and rights of the respective parties.

(e) Facilities operated by the county shall be under the supervision of the sheriff. Facilities operated by the city shall be under the supervision of a chief of police or a facility superintendent who shall have at least five years similar experience.

(f) Cities or counties contracting with the Department of Corrections for a facility pursuant to this section shall be responsible for managing and maintaining the security of the facility pursuant to the regulations and direction of the Director of Corrections. No city or county may contract with any private provider to manage, operate, or maintain the security of the facility.

(Amended by Stats. 1991, Ch. 1100, Sec. 4.)



2910.6

The Director of Corrections may enter into an agreement consistent with applicable law for a city, county, or city and county to construct and operate community corrections programs, restitution centers, halfway houses, work furlough programs, or other correctional programs authorized by state law.

(Added by Stats. 1987, Ch. 1450, Sec. 2.5.)



2911

(a) The Director of Corrections may enter into contracts, with the approval of the Director of General Services, with appropriate officials or agencies of the United States for the confinement, care, education, treatment, and employment of those persons convicted of criminal offenses in the courts of this state and committed to state prisons as the director believes can benefit by the confinement, care, education, treatment, and employment.

(b) Any contract entered into pursuant to subdivision (a) shall provide for (1) reimbursement to the United States government for the cost of those services, including any costs incurred by the government in transporting the prisoners, and (2) any other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the respective parties to the contract.

(c) No inmate may be transferred from an institution within this state to a federal facility pursuant to a contract entered into pursuant to subdivision (a) unless he or she has executed, in the presence of the warden or other head of the institution in this state in which he or she is confined, a written consent to the transfer. The inmate shall have the right to a private consultation with an attorney of his or her choice, concerning his or her rights and obligations under this section, prior to his or her appearance before the warden or other head of the institution for the purpose of executing the written consent.

(d) Whenever a contract has been made pursuant to this section the director may direct the transfer of an inmate to the facility designated and shall thereafter deliver the inmate to the custody of the appropriate federal officials for transportation to that facility. An inmate so transferred shall at all times be subject to the jurisdiction of this state and may at any time be removed from the facility in which he or she is confined for return to this state, for transfer to another facility in which this state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of this state; in all other respects, an inmate transferred to a federal facility shall be subject to all provisions of the law or regulations applicable to persons committed for violations of laws of the United States not inconsistent with the sentence imposed on the inmate.

(e) The Board of Prison Terms, and the panels and members thereof, may meet at the federal facility where an inmate is confined pursuant to this section or enter into cooperative arrangements with corresponding federal agencies or officials, as necessary to carry out the term-fixing and parole functions. Nothing in this subdivision shall be deemed to waive an inmate s right to personally appear before the Board of Prison Terms.

(f) Any inmate confined pursuant to a contract entered into pursuant to this section shall be released within the territory of this state unless the inmate, this state and the federal government shall agree upon release in some other place. This state shall bear the cost of return of the inmate to its territory.

(g) This section shall not apply to an inmate who is transferred by the Department of Corrections to the United States Immigration and Naturalization Service pursuant to Section 5025.

(Amended by Stats. 1994, Ch. 565, Sec. 3. Effective September 16, 1994. Superseded on operative date of amendment by Stats. 1994, Ch. 567.)



2911

(a) The Director of Corrections may enter into contracts, with the approval of the Director of General Services, with appropriate officials or agencies of the United States for the confinement, care, education, treatment, and employment of persons convicted of criminal offenses in the courts of this state and committed to state prisons as the director believes can benefit by confinement, care, education, treatment, and employment.

(b) Any contract entered into pursuant to subdivision (a) shall provide for (1) reimbursement to the United States government for the cost of services, including any costs incurred by the federal government in transporting prisoners, and (2) other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the respective parties to the contract.

(c) No inmate may be transferred from an institution within this state to a federal facility pursuant to a contract unless he or she has executed, in the presence of the warden or other head of the institution in this state in which he or she is confined, a written consent to the transfer. The inmate shall have the right to a private consultation with an attorney of his or her choice, concerning his or her rights and obligations under this section, prior to his or her appearance before the warden or other head of the institution for the purpose of executing the written consent.

(d) Whenever a contract has been made pursuant to this section the director may direct the transfer of an inmate to the facility designated and shall thereafter deliver the inmate to the custody of the appropriate federal officials for transportation to the facility. An inmate so transferred shall at all times be subject to the jurisdiction of this state and may at any time be removed from the facility in which he or she is confined for return to this state, for transfer to another facility in which this state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of this state; in all other respects, an inmate transferred to a federal facility shall be subject to all provisions of the law or regulations applicable to persons committed for violations of laws of the United States not inconsistent with the sentence imposed on the inmate.

(e) The Board of Prison Terms, and the panels and members thereof, may meet at the federal facility where an inmate is confined pursuant to this section or enter into cooperative arrangements with corresponding federal agencies or officials, as necessary to carry out the term-fixing and parole functions. Nothing in this subdivision shall be deemed to waive an inmate s right to personally appear before the Board of Prison Terms.

(f) Any inmate confined pursuant to a contract entered into pursuant to this section shall be released within the territory of this state unless the inmate, this state and the federal government shall agree upon release in some other place. This state shall bear the cost of return of the inmate to his or her territory.

(g) This section shall not apply to any inmate or ward who is transferred by the Department of the Youth Authority or the Department of Corrections to the custody of the Attorney General of the United States pursuant to Section 5025.

(Amended by Stats. 1994, Ch. 567, Sec. 1. Effective January 1, 1995. Conditionally operative (upon enactment of federal legislation) as prescribed by Sec. 6 of Ch. 567.)



2912

(a) Under its Foreign Prisoner Transfer Program, the Board of Prison Terms shall devise a method of notifying each foreign born inmate in a prison or reception center operated by the Department of Corrections that he or she may be eligible to serve his or her term of imprisonment in his or her nation of citizenship as provided in federal treaties.

(b) (1) The Board of Prison Terms shall actively encourage each eligible foreign born inmate to apply for return to his or her nation of citizenship as provided in federal treaties and shall provide quarterly reports outlining its efforts under this section to the Chairperson of the Joint Legislative Budget Committee and the chairperson of each fiscal committee of the Legislature.

(2) The Board of Prison Terms shall adopt the model program developed by the State of Texas for encouraging participation in the federal repatriation program where appropriate.

(Amended by Stats. 2004, Ch. 924, Sec. 1. Effective January 1, 2005.)



2913

A city shall give notice to, and consult with, the county prior to contracting with the state pursuant to Section 2910 of this code or Section 1753.3 of the Welfare and Institutions Code.

(Added by Stats. 1987, Ch. 1450, Sec. 2.6.)



2915

(a) The Secretary of the Department of Corrections and Rehabilitation may enter into one or more agreements to obtain secure housing capacity within the state. These agreements may be entered into with private entities and may be in the form of a lease or an operating agreement. The secretary may procure and enter these agreements on terms and conditions he or she deems necessary and appropriate. Notwithstanding any other law, any process, regulation, requirement, including any state governmental reviews or approvals, or third-party approval that is required under statutes that relate to the procurement and implementation of those agreements is hereby waived, however, no agreement shall contain terms, either directly or indirectly, that involve the repayment of any debt issuance or other financing and, consistent with state law, shall provide that payment of that agreement is subject to appropriation.

(b) The Secretary of the Department of Corrections and Rehabilitation may enter into one or more agreements to obtain secure housing capacity in another state. These agreements may be entered into with private entities and may be in the form of an operating agreement or other contract. The secretary may procure and enter these agreements on terms and conditions he or she deems necessary and appropriate. Notwithstanding any other law, any process, regulation, requirement, including any state governmental reviews or approvals, or third-party approval that is required under statutes that relate to the procurement and implementation of those agreements is hereby waived, however, no agreement shall contain terms, either directly or indirectly, that involve the repayment of any debt issuance or other financing and, consistent with state law, shall provide that payment of that agreement is subject to appropriation. This subdivision does not authorize the department to operate a facility out of state.

(c) The provisions of Division 13 (commencing with Section 21000) of the Public Resources Code do not apply to this section.

(d) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2013, Ch. 310, Sec. 15. Effective September 12, 2013. Repealed as of January 1, 2017, by its own provisions.)






ARTICLE 2.5. Credit on Term of Imprisonment

2930

(a) The Department of Corrections shall inform every prisoner sentenced under Section 1170, for a crime committed prior to January 1, 1983, not later than 14 days after reception in prison, of all applicable prison rules and regulations including the possibility of receiving a one-third reduction of the sentence for good behavior and participation. Within 14 days of the prisoner s arrival at the institution to which the prisoner is ultimately assigned by the Department of Corrections, the prisoner shall be informed of the range of programs offered by that institution and their availability at that institution. The prisoner s central file shall reflect compliance with the provisions of this section not later than 90 days after reception in prison.

(b) The department shall, within 90 days after July 1, 1977, inform every prisoner who committed a felony before July 1, 1977, and who would have been sentenced under Section 1170 if the felony had been committed after July 1, 1977, of all applicable prison rules and regulations, which have not previously been provided, of the range of programs offered and their availability, and the possibility of receiving a reduction for good behavior and participation of one-third of the prisoner s remaining sentence after July 1, 1977. The prisoner s central file shall reflect compliance with the provisions of this section.

(Amended by Stats. 1982, Ch. 1234, Sec. 1.)



2931

(a) In any case in which a prisoner was sentenced to the state prison pursuant to Section 1170, or if he committed a felony before July 1, 1977, and he would have been sentenced under Section 1170 if the felony had been committed after July 1, 1977, the Department of Corrections shall have the authority to reduce the term prescribed under such section by one-third for good behavior and participation consistent with subdivision (d) of Section 1170.2. A document shall be signed by a prison official and given to the prisoner, at the time of compliance with Section 2930, outlining the conditions which the prisoner shall meet to receive the credit. The conditions specified in such document may be modified upon any of the following:

(1) Mutual consent of the prisoner and the Department of Corrections.

(2) The transfer of the prisoner from one institution to another.

(3) The department s determination of the prisoner s lack of adaptability or success in a specific program or assignment. In such case the prisoner shall be entitled to a hearing regarding the department s decision.

(4) A change in custodial status.

(b) Total possible good behavior and participation credit shall result in a four-month reduction for each eight months served in prison or in a reduction based on this ratio for any lesser period of time. Three months of this four-month reduction, or a reduction based on this ratio for any lesser period, shall be based upon forbearance from any act for which the prisoner could be prosecuted in a court of law, either as a misdemeanor or a felony, or any act of misconduct described as a serious disciplinary infraction by the Department of Corrections.

(c) One month of this four-month reduction, or a reduction based on this ratio for a lesser period, shall be based solely upon participation in work, educational, vocational, therapeutic or other prison activities. Failure to succeed after demonstrating a reasonable effort in the specified activity shall not result in loss of participation credit. Failure to participate in the specified activities can result in a maximum loss of credit of 30 days for each failure to participate. However, those confined for other than behavior problems shall be given specified activities commensurate with the custodial status.

(d) This section shall not apply to any person whose crime was committed on or after January 1, 1983.

(Amended by Stats. 1982, Ch. 1234, Sec. 2.)



2932

(a) (1) For any time credit accumulated pursuant to Section 2931 or 2933, not more than 360 days of credit may be denied or lost for a single act of murder, attempted murder, solicitation of murder, manslaughter, rape, sodomy, or oral copulation accomplished against the victim s will, attempted rape, attempted sodomy, or attempted oral copulation accomplished against the victim s will, assault or battery causing serious bodily injury, assault with a deadly weapon or caustic substance, taking of a hostage, escape with force or violence, or possession or manufacture of a deadly weapon or explosive device, whether or not prosecution is undertaken for purposes of this paragraph. Solicitation of murder shall be proved by the testimony of two witnesses, or of one witness and corroborating circumstances.

(2) Not more than 180 days of credit may be denied or lost for a single act of misconduct, except as specified in paragraph (1), which could be prosecuted as a felony whether or not prosecution is undertaken.

(3) Not more than 90 days of credit may be denied or lost for a single act of misconduct which could be prosecuted as a misdemeanor, whether or not prosecution is undertaken.

(4) Not more than 30 days of credit may be denied or lost for a single act of misconduct defined by regulation as a serious disciplinary offense by the Department of Corrections and Rehabilitation. Any person confined due to a change in custodial classification following the commission of any serious disciplinary infraction shall, in addition to any loss of time credits, be ineligible to receive participation or worktime credit for a period not to exceed the number of days of credit which have been lost for the act of misconduct or 180 days, whichever is less. Any person confined in a secure housing unit for having committed any misconduct specified in paragraph (1) in which great bodily injury is inflicted upon a nonprisoner shall, in addition to any loss of time credits, be ineligible to receive participation or worktime credit for a period not to exceed the number of days of credit which have been lost for that act of misconduct. In unusual cases, an inmate may be denied the opportunity to participate in a credit qualifying assignment for up to six months beyond the period specified in this subdivision if the Secretary of the Department of Corrections and Rehabilitation finds, after a hearing, that no credit qualifying program may be assigned to the inmate without creating a substantial risk of physical harm to staff or other inmates. At the end of the six-month period and of successive six-month periods, the denial of the opportunity to participate in a credit qualifying assignment may be renewed upon a hearing and finding by the director.

(5) The prisoner may appeal the decision through the department s review procedure, which shall include a review by an individual independent of the institution who has supervisorial authority over the institution.

(b) For any credit accumulated pursuant to Section 2931, not more than 30 days of participation credit may be denied or lost for a single failure or refusal to participate. Any act of misconduct described by the Department of Corrections and Rehabilitation as a serious disciplinary infraction if committed while participating in work, educational, vocational, therapeutic, or other prison activity shall be deemed a failure to participate.

(c) Any procedure not provided for by this section, but necessary to carry out the purposes of this section, shall be those procedures provided for by the Department of Corrections and Rehabilitation for serious disciplinary infractions if those procedures are not in conflict with this section.

(1) (A) The Department of Corrections and Rehabilitation shall, using reasonable diligence to investigate, provide written notice to the prisoner. The written notice shall be given within 15 days after the discovery of information leading to charges that may result in a possible denial of credit, except that if the prisoner has escaped, the notice shall be given within 15 days of the prisoner s return to the custody of the secretary. The written notice shall include the specific charge, the date, the time, the place that the alleged misbehavior took place, the evidence relied upon, a written explanation of the procedures that will be employed at the proceedings and the prisoner s rights at the hearing. The hearing shall be conducted by an individual who shall be independent of the case and shall take place within 30 days of the written notice.

(B) The Department of Corrections and Rehabilitation may delay written notice beyond 15 days when all of the following factors are true:

(i) An act of misconduct is involved which could be prosecuted as murder, attempted murder, or assault on a prison employee, whether or not prosecution is undertaken.

(ii) Further investigation is being undertaken for the purpose of identifying other prisoners involved in the misconduct.

(iii) Within 15 days after the discovery of information leading to charges that may result in a possible denial of credit, the investigating officer makes a written request to delay notifying that prisoner and states the reasons for the delay.

(iv) The warden of the institution approves of the delay in writing.

The period of delay under this paragraph shall not exceed 30 days. The prisoner s hearing shall take place within 30 days of the written notice.

(2) The prisoner may elect to be assigned an employee to assist in the investigation, preparation, or presentation of a defense at the disciplinary hearing if it is determined by the department that either of the following circumstances exist:

(A) The prisoner is illiterate.

(B) The complexity of the issues or the prisoner s confinement status makes it unlikely that the prisoner can collect and present the evidence necessary for an adequate comprehension of the case.

(3) The prisoner may request witnesses to attend the hearing and they shall be called unless the person conducting the hearing has specific reasons to deny this request. The specific reasons shall be set forth in writing and a copy of the document shall be presented to the prisoner.

(4) The prisoner has the right, under the direction of the person conducting the hearing, to question all witnesses.

(5) At the conclusion of the hearing the charge shall be dismissed if the facts do not support the charge, or the prisoner may be found guilty on the basis of a preponderance of the evidence.

(d) If found guilty the prisoner shall be advised in writing of the guilty finding and the specific evidence relied upon to reach this conclusion and the amount of time-credit loss. The prisoner may appeal the decision through the department s review procedure, and may, upon final notification of appeal denial, within 15 days of the notification demand review of the department s denial of credit to the Board of Parole Hearings, and the board may affirm, reverse, or modify the department s decision or grant a hearing before the board at which hearing the prisoner shall have the rights specified in Section 3041.5.

(e) Each prisoner subject to Section 2931 shall be notified of the total amount of good behavior and participation credit which may be credited pursuant to Section 2931, and his or her anticipated time-credit release date. The prisoner shall be notified of any change in the anticipated release date due to denial or loss of credits, award of worktime credit, under Section 2933, or the restoration of any credits previously forfeited.

(f) (1) If the conduct the prisoner is charged with also constitutes a crime, the department may refer the case to criminal authorities for possible prosecution. The department shall notify the prisoner, who may request postponement of the disciplinary proceedings pending the referral.

(2) The prisoner may revoke his or her request for postponement of the disciplinary proceedings up until the filing of the accusatory pleading. In the event of the revocation of the request for postponement of the proceeding, the department shall hold the hearing within 30 days of the revocation.

(3) Notwithstanding the notification requirements in this paragraph and subparagraphs (A) and (B) of paragraph (1) of subdivision (c), in the event the case is referred to criminal authorities for prosecution and the authority requests that the prisoner not be notified so as to protect the confidentiality of its investigation, no notice to the prisoner shall be required until an accusatory pleading is filed with the court, or the authority notifies the warden, in writing, that it will not prosecute or it authorizes the notification of the prisoner. The notice exceptions provided for in this paragraph shall only apply if the criminal authority requests of the warden, in writing, and within the 15 days provided in subparagraph (A) of paragraph (1) of subdivision (c), that the prisoner not be notified. Any period of delay of notice to the prisoner shall not exceed 30 days beyond the 15 days referred to in subdivision (c). In the event that no prosecution is undertaken, the procedures in subdivision (c) shall apply, and the time periods set forth in that subdivision shall commence to run from the date the warden is notified in writing of the decision not to prosecute. In the event the authority either cancels its requests that the prisoner not be notified before it makes a decision on prosecution or files an accusatory pleading, the provisions of this paragraph shall apply as if no request had been received, beginning from the date of the cancellation or filing.

(4) In the case where the prisoner is prosecuted by the district attorney, the Department of Corrections and Rehabilitation shall not deny time credit where the prisoner is found not guilty and may deny credit if the prisoner is found guilty, in which case the procedures in subdivision (c) shall not apply.

(g) If time credit denial proceedings or criminal prosecution prohibit the release of a prisoner who would have otherwise been released, and the prisoner is found not guilty of the alleged misconduct, the amount of time spent incarcerated, in excess of what the period of incarceration would have been absent the alleged misbehavior, shall be deducted from the prisoner s parole period.

(h) Nothing in the amendments to this section made at the 1981 82 Regular Session of the Legislature shall affect the granting or revocation of credits attributable to that portion of the prisoner s sentence served prior to January 1, 1983.

(Amended by Stats. 2012, Ch. 162, Sec. 130. Effective January 1, 2013.)



2932.5

A prisoner who is found by a trial court to be a vexatious litigant as defined by Section 391 of the Code of Civil Procedure, shall be denied or lose 30 days of work time credit awarded under Section 2933.

(Added by Stats. 1996, Ch. 852, Sec. 1. Effective January 1, 1997.)



2933

(a) It is the intent of the Legislature that persons convicted of a crime and sentenced to the state prison under Section 1170 serve the entire sentence imposed by the court, except for a reduction in the time served in the custody of the Secretary of the Department of Corrections and Rehabilitation pursuant to this section and Section 2933.05.

(b) For every six months of continuous incarceration, a prisoner shall be awarded credit reductions from his or her term of confinement of six months. A lesser amount of credit based on this ratio shall be awarded for any lesser period of continuous incarceration. Credit should be awarded pursuant to regulations adopted by the secretary. Prisoners who are denied the opportunity to earn credits pursuant to subdivision (a) of Section 2932 shall be awarded no credit reduction pursuant to this section. Under no circumstances shall any prisoner receive more than six months credit reduction for any six-month period under this section.

(c) Credit is a privilege, not a right. Credit must be earned and may be forfeited pursuant to the provisions of Section 2932. Except as provided in subdivision (a) of Section 2932, every eligible prisoner shall have a reasonable opportunity to participate.

(d) Under regulations adopted by the Department of Corrections and Rehabilitation, which shall require a period of not more than one year free of disciplinary infractions, credit which has been previously forfeited may be restored by the secretary. The regulations shall provide for separate classifications of serious disciplinary infractions as they relate to restoration of credits, the time period required before forfeited credits or a portion thereof may be restored, and the percentage of forfeited credits that may be restored for these time periods. For credits forfeited as specified in paragraph (1) of subdivision (a) of Section 2932, the Department of Corrections and Rehabilitation may provide that up to 180 days of lost credit shall not be restored and up to 90 days of credit shall not be restored for a forfeiture resulting from conspiracy or attempts to commit one of those acts. No credits may be restored if they were forfeited for a serious disciplinary infraction in which the victim died or was permanently disabled. Upon application of the prisoner and following completion of the required time period free of disciplinary offenses, forfeited credits eligible for restoration under the regulations for disciplinary offenses other than serious disciplinary infractions punishable by a credit loss of more than 90 days shall be restored unless, at a hearing, it is found that the prisoner refused to accept or failed to perform in a credit qualifying assignment, or extraordinary circumstances are present that require that credits not be restored. Extraordinary circumstances shall be defined in the regulations adopted by the secretary. However, in any case in which credit was forfeited for a serious disciplinary infraction punishable by a credit loss of more than 90 days, restoration of credit shall be at the discretion of the secretary.

The prisoner may appeal the finding through the Department of Corrections and Rehabilitation s review procedure, which shall include a review by an individual independent of the institution who has supervisorial authority over the institution.

(e) The provisions of subdivision (d) shall also apply in cases of credit forfeited under Section 2931 for offenses and serious disciplinary infractions occurring on or after January 1, 1983.

(Amended by Stats. 2011, 1st Ex. Sess., Ch. 12, Sec. 16. Effective September 21, 2011. Operative October 1, 2011, by Sec. 46 of Ch. 12.)



2933.05

(a) In addition to any credit awarded pursuant to Section 2933, the department may also award a prisoner program credit reductions from his or her term of confinement as provided in this section. Within 90 days of the enactment of this section, the secretary shall promulgate regulations that provide for credit reductions for inmates who successfully complete specific program performance objectives for approved rehabilitative programming ranging from credit reduction of not less than one week to credit reduction of no more than six weeks for each performance milestone. Regulations promulgated pursuant to this subdivision shall specify the credit reductions applicable to distinct objectives in a schedule of graduated program performance objectives concluding with the successful completion of an in-prison rehabilitation program. Commencing upon the promulgation of those regulations, the department shall thereafter calculate and award credit reductions authorized by this section. However, a prisoner may not have his or her term of imprisonment reduced more than six weeks for credits awarded pursuant to this section during any 12-month period of continuous confinement.

(b) Program credit is a privilege, not a right. Prisoners shall have a reasonable opportunity to participate in program credit qualifying assignments in a manner consistent with institutional security and available resources. Assignments made to program credit qualifying programs shall be made in accordance with the prisoner s case plan, when available.

(c) As used in this section, approved rehabilitation programming shall include, but is not limited to, academic programs, vocational programs, vocational training, and core programs such as anger management and social life skills, and substance abuse programs.

(d) Credits awarded pursuant to this section may be forfeited pursuant to the provisions of Section 2932. Inmates shall not be eligible for program credits that result in an inmate overdue for release.

(e) The following prisoners shall not be eligible for program credits pursuant to this section:

(1) Any person serving a term of imprisonment for an offense specified in subdivision (c) of Section 667.5.

(2) Any person sentenced to state prison pursuant to Section 1170.12 or subdivisions (b) to (i), inclusive, of Section 667.

(3) Any person required to register as a sex offender pursuant to Chapter 5.5 (commencing with Section 290) of Title 9 of Part 1.

(4) Any person serving a term of imprisonment as a result of a violation of parole without a new term.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 39. Effective January 25, 2010.)



2933.1

(a) Notwithstanding any other law, any person who is convicted of a felony offense listed in subdivision (c) of Section 667.5 shall accrue no more than 15 percent of worktime credit, as defined in Section 2933.

(b) The 15-percent limitation provided in subdivision (a) shall apply whether the defendant is sentenced under Chapter 4.5 (commencing with Section 1170) of Title 7 of Part 2 or sentenced under some other law. However, nothing in subdivision (a) shall affect the requirement of any statute that the defendant serve a specified period of time prior to minimum parole eligibility, nor shall any offender otherwise statutorily ineligible for credit be eligible for credit pursuant to this section.

(c) Notwithstanding Section 4019 or any other provision of law, the maximum credit that may be earned against a period of confinement in, or commitment to, a county jail, industrial farm, or road camp, or a city jail, industrial farm, or road camp, following arrest and prior to placement in the custody of the Director of Corrections, shall not exceed 15 percent of the actual period of confinement for any person specified in subdivision (a).

(d) This section shall only apply to offenses listed in subdivision (a) that are committed on or after the date on which this section becomes operative.

(Amended by Stats. 2002, Ch. 787, Sec. 25. Effective January 1, 2003.)



2933.2

(a) Notwithstanding Section 2933.1 or any other law, any person who is convicted of murder, as defined in Section 187, shall not accrue any credit, as specified in Section 2933 or Section 2933.05.

(b) The limitation provided in subdivision (a) shall apply whether the defendant is sentenced under Chapter 4.5 (commencing with Section 1170) of Title 7 of Part 2 or sentenced under some other law.

(c) Notwithstanding Section 4019 or any other provision of law, no credit pursuant to Section 4019 may be earned against a period of confinement in, or commitment to, a county jail, industrial farm, or road camp, or a city jail, industrial farm, or road camp, following arrest for any person specified in subdivision (a).

(d) This section shall only apply to murder that is committed on or after the date on which this section becomes operative.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 40. Effective January 25, 2010.)



2933.3

(a) Notwithstanding any other law, any inmate assigned to a conservation camp by the Department of Corrections and Rehabilitation, who is eligible to earn one day of credit for every one day of incarceration pursuant to Section 2933 shall instead earn two days of credit for every one day of service. The enhanced credit authorized pursuant to this subdivision shall only apply to those prisoners eligible after January 1, 2003.

(b) Notwithstanding any other law, any inmate who has completed training for assignment to a conservation camp or to a correctional institution as an inmate firefighter or who is assigned to a correctional institution as an inmate firefighter and who is eligible to earn one day of credit for every one day of incarceration pursuant to Section 2933 shall instead earn two days of credit for every one day served in that assignment or after completing that training.

(c) In addition to credits granted pursuant to subdivision (a) or (b), inmates who have successfully completed training for firefighter assignments shall receive a credit reduction from his or her term of confinement pursuant to regulations adopted by the secretary.

(d) The credits authorized in subdivisions (b) and (c) shall only apply to inmates who are eligible after July 1, 2009.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 41. Effective January 25, 2010.)



2933.5

(a) (1) Notwithstanding any other law, every person who is convicted of any felony offense listed in paragraph (2), and who previously has been convicted two or more times, on charges separately brought and tried, and who previously has served two or more separate prior prison terms, as defined in subdivision (g) of Section 667.5, of any offense or offenses listed in paragraph (2), shall be ineligible to earn credit on his or her term of imprisonment pursuant to this article.

(2) As used in this subdivision, felony offense includes any of the following:

(A) Murder, as defined in Sections 187 and 189.

(B) Voluntary manslaughter, as defined in subdivision (a) of Section 192.

(C) Mayhem as defined in Section 203.

(D) Aggravated mayhem, as defined in Section 205.

(E) Kidnapping, as defined in Section 207, 209, or 209.5.

(F) Assault with vitriol, corrosive acid, or caustic chemical of any nature, as described in Section 244.

(G) Rape, as defined in paragraph (2) or (6) of subdivision (a) of Section 261 or paragraph (1) or (4) of subdivision (a) of Section 262.

(H) Sodomy by means of force, violence, duress, menace or fear of immediate and unlawful bodily injury on the victim or another person, as described in subdivision (c) of Section 286.

(I) Sodomy while voluntarily acting in concert, as described in subdivision (d) of Section 286.

(J) Lewd or lascivious acts on a child under the age of 14 years, as described in subdivision (b) of Section 288.

(K) Oral copulation by means of force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person, as described in subdivision (c) of Section 288a.

(L) Continuous sexual abuse of a child, as described in Section 288.5.

(M) Sexual penetration, as described in subdivision (a) of Section 289.

(N) Exploding a destructive device or explosive with intent to injure, as described in Section 18740, with intent to murder, as described in Section 18745, or resulting in great bodily injury or mayhem, as described in Section 18750.

(O) Any felony in which the defendant personally inflicted great bodily injury, as provided in Section 12022.53 or 12022.7.

(b) A prior conviction of an offense listed in subdivision (a) shall include a conviction in another jurisdiction for an offense which includes all of the elements of the particular felony as defined under California law.

(c) This section shall apply whenever the present felony is committed on or after the effective date of this section, regardless of the date of commission of the prior offense or offenses resulting in credit-earning ineligibility.

(d) This section shall be in addition to, and shall not preclude the imposition of, any applicable sentence enhancement terms, or probation ineligibility and habitual offender provisions authorized under any other section.

(Amended (as amended by Stats. 2010, Ch. 178, Sec. 81) by Stats. 2011, Ch. 285, Sec. 19. Effective January 1, 2012.)



2933.6

(a) Notwithstanding any other law, a person who is placed in a Security Housing Unit, Psychiatric Services Unit, Behavioral Management Unit, or an Administrative Segregation Unit for misconduct described in subdivision (b) or upon validation as a prison gang member or associate is ineligible to earn credits pursuant to Section 2933 or 2933.05 during the time he or she is in the Security Housing Unit, Psychiatric Services Unit, Behavioral Management Unit, or the Administrative Segregation Unit for that misconduct.

(b) This section applies to the following offenses:

(1) Murder, attempted murder, and solicitation of murder. For purposes of this paragraph, solicitation of murder shall be proven by the testimony of two witnesses, or of one witness and corroborating circumstances.

(2) Manslaughter.

(3) Assault or battery causing serious bodily injury.

(4) Assault or battery on a peace officer or other nonprisoner which results in physical injury.

(5) Assault with a deadly weapon or caustic substance.

(6) Rape, attempted rape, sodomy, attempted sodomy, oral copulation, or attempted oral copulation accomplished against the victim s will.

(7) Taking a hostage.

(8) Escape or attempted escape with force or violence.

(9) Escape from any departmental prison or institution other than a camp or reentry facility.

(10) Possession or manufacture of a deadly weapon or explosive device.

(11) Arson involving damage to a structure.

(12) Possession of flammable, explosive material with intent to burn any structure or property.

(13) Solicitation of assault with a deadly weapon or assault by means of force likely to produce great bodily injury, arson, or a forcible sex act.

(14) Intentional destruction of state property in excess of four hundred dollars ($400) during a riot or disturbance.

(c) This section does not apply if the administrative finding of the misconduct is overturned or if the person is criminally prosecuted for the misconduct and is found not guilty.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 44. Effective January 25, 2010.)



2934

Under rules prescribed by the Secretary of the Department of Corrections and Rehabilitation, a prisoner subject to the provisions of Section 2931 may waive the right to receive time credits as provided in Section 2931 and be subject to the provisions of Section 2933. In order to exercise a waiver under this section, a prisoner must apply in writing to the Department of Corrections. A prisoner exercising a waiver under this section shall retain only that portion of good behavior and participation credits, which have not been forfeited pursuant to Section 2932, attributable to the portion of the sentence served by the prisoner prior to the effective date of the waiver. A waiver under this section shall, if accepted by the department, become effective at a time to be determined by the Secretary of the Department of Corrections and Rehabilitation.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 45. Effective January 25, 2010.)



2935

Under the guidelines prescribed by the rules and regulations of the director, the Secretary of the Department of Corrections and Rehabilitation may grant up to 12 additional months of reduction of the sentence to a prisoner who has performed a heroic act in a life-threatening situation, or who has provided exceptional assistance in maintaining the safety and security of a prison.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 46. Effective January 25, 2010.)






ARTICLE 3. Blacklist or Extortion of Discharged Prisoner

2947

Any person who knowingly and willfully communicates to another, either orally or in writing, any statement concerning any person then or theretofore convicted of a felony, and then finally discharged, and which communication is made with the purpose and intent to deprive such person so convicted of employment, or to prevent him from procuring the same, or with the purpose and intent to extort from him any money or article of value; and any person who threatens to make any such communication with the purpose and intent to extort money or any article of value from such person so convicted of a felony is guilty of a misdemeanor.

(Repealed and added by Stats. 1977, Ch. 165.)






ARTICLE 4. Disposition of Mentally Disordered Prisoners Upon Discharge

2960

The Legislature finds that there are prisoners who have a treatable, severe mental disorder that was one of the causes of, or was an aggravating factor in the commission of the crime for which they were incarcerated. Secondly, the Legislature finds that if the severe mental disorders of those prisoners are not in remission or cannot be kept in remission at the time of their parole or upon termination of parole, there is a danger to society, and the state has a compelling interest in protecting the public. Thirdly, the Legislature finds that in order to protect the public from those persons it is necessary to provide mental health treatment until the severe mental disorder which was one of the causes of or was an aggravating factor in the person s prior criminal behavior is in remission and can be kept in remission.

The Legislature further finds and declares the Department of Corrections should evaluate each prisoner for severe mental disorders during the first year of the prisoner s sentence, and that severely mentally disordered prisoners should be provided with an appropriate level of mental health treatment while in prison and when returned to the community.

(Amended by Stats. 1986, Ch. 858, Sec. 1.)



2962

As a condition of parole, a prisoner who meets the following criteria shall be required to be treated by the State Department of State Hospitals, and the State Department of State Hospitals shall provide the necessary treatment:

(a) (1) The prisoner has a severe mental disorder that is not in remission or cannot be kept in remission without treatment.

(2) The term severe mental disorder means an illness or disease or condition that substantially impairs the person s thought, perception of reality, emotional process, or judgment; or which grossly impairs behavior; or that demonstrates evidence of an acute brain syndrome for which prompt remission, in the absence of treatment, is unlikely. The term severe mental disorder as used in this section does not include a personality or adjustment disorder, epilepsy, mental retardation or other developmental disabilities, or addiction to or abuse of intoxicating substances.

(3) The term remission means a finding that the overt signs and symptoms of the severe mental disorder are controlled either by psychotropic medication or psychosocial support. A person cannot be kept in remission without treatment if during the year prior to the question being before the Board of Parole Hearings or a trial court, he or she has been in remission and he or she has been physically violent, except in self-defense, or he or she has made a serious threat of substantial physical harm upon the person of another so as to cause the target of the threat to reasonably fear for his or her safety or the safety of his or her immediate family, or he or she has intentionally caused property damage, or he or she has not voluntarily followed the treatment plan. In determining if a person has voluntarily followed the treatment plan, the standard shall be whether the person has acted as a reasonable person would in following the treatment plan.

(b) The severe mental disorder was one of the causes of or was an aggravating factor in the commission of a crime for which the prisoner was sentenced to prison.

(c) The prisoner has been in treatment for the severe mental disorder for 90 days or more within the year prior to the prisoner s parole or release.

(d) (1) Prior to release on parole, the person in charge of treating the prisoner and a practicing psychiatrist or psychologist from the State Department of State Hospitals have evaluated the prisoner at a facility of the Department of Corrections and Rehabilitation, and a chief psychiatrist of the Department of Corrections and Rehabilitation has certified to the Board of Parole Hearings that the prisoner has a severe mental disorder, that the disorder is not in remission, or cannot be kept in remission without treatment, that the severe mental disorder was one of the causes or was an aggravating factor in the prisoner s criminal behavior, that the prisoner has been in treatment for the severe mental disorder for 90 days or more within the year prior to his or her parole release day, and that by reason of his or her severe mental disorder the prisoner represents a substantial danger of physical harm to others. For prisoners being treated by the State Department of State Hospitals pursuant to Section 2684, the certification shall be by a chief psychiatrist of the Department of Corrections and Rehabilitation, and the evaluation shall be done at a state hospital by the person at the state hospital in charge of treating the prisoner and a practicing psychiatrist or psychologist from the Department of Corrections and Rehabilitation.

(2) If the professionals doing the evaluation pursuant to paragraph (1) do not concur that (A) the prisoner has a severe mental disorder, (B) that the disorder is not in remission or cannot be kept in remission without treatment, or (C) that the severe mental disorder was a cause of, or aggravated, the prisoner s criminal behavior, and a chief psychiatrist has certified the prisoner to the Board of Parole Hearings pursuant to this paragraph, then the Board of Parole Hearings shall order a further examination by two independent professionals, as provided for in Section 2978.

(3) If at least one of the independent professionals who evaluate the prisoner pursuant to paragraph (2) concurs with the chief psychiatrist s certification of the issues described in paragraph (2), this subdivision shall be applicable to the prisoner. The professionals appointed pursuant to Section 2978 shall inform the prisoner that the purpose of their examination is not treatment but to determine if the prisoner meets certain criteria to be involuntarily treated as a mentally disordered offender. It is not required that the prisoner appreciate or understand that information.

(e) The crime referred to in subdivision (b) meets both of the following criteria:

(1) The defendant received a determinate sentence pursuant to Section 1170 for the crime.

(2) The crime is one of the following:

(A) Voluntary manslaughter.

(B) Mayhem.

(C) Kidnapping in violation of Section 207.

(D) Any robbery wherein it was charged and proved that the defendant personally used a deadly or dangerous weapon, as provided in subdivision (b) of Section 12022, in the commission of that robbery.

(E) Carjacking, as defined in subdivision (a) of Section 215, if it is charged and proved that the defendant personally used a deadly or dangerous weapon, as provided in subdivision (b) of Section 12022, in the commission of the carjacking.

(F) Rape, as defined in paragraph (2) or (6) of subdivision (a) of Section 261 or paragraph (1) or (4) of subdivision (a) of Section 262.

(G) Sodomy by force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person.

(H) Oral copulation by force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person.

(I) Lewd acts on a child under the age of 14 years in violation of Section 288.

(J) Continuous sexual abuse in violation of Section 288.5.

(K) The offense described in subdivision (a) of Section 289 where the act was accomplished against the victim s will by force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person.

(L) Arson in violation of subdivision (a) of Section 451, or arson in violation of any other provision of Section 451 or in violation of Section 455 where the act posed a substantial danger of physical harm to others.

(M) Any felony in which the defendant used a firearm which use was charged and proved as provided in Section 12022.5, 12022.53, or 12022.55.

(N) A violation of Section 18745.

(O) Attempted murder.

(P) A crime not enumerated in subparagraphs (A) to (O), inclusive, in which the prisoner used force or violence, or caused serious bodily injury as defined in paragraph (4) of subdivision (f) of Section 243.

(Q) A crime in which the perpetrator expressly or impliedly threatened another with the use of force or violence likely to produce substantial physical harm in such a manner that a reasonable person would believe and expect that the force or violence would be used. For purposes of this subparagraph, substantial physical harm shall not require proof that the threatened act was likely to cause great or serious bodily injury.

(f) As used in this chapter, substantial danger of physical harm does not require proof of a recent overt act.

(Amended by Stats. 2012, Ch. 24, Sec. 36. Effective June 27, 2012.)



2963

(a) Upon a showing of good cause, the Board of Parole Hearings may order that a person remain in custody for no more than 45 days beyond the person s scheduled release date for full evaluation pursuant to paragraph (1) of subdivision (d) of Section 2962 and any additional evaluations pursuant to paragraph (2) of subdivision (d) of Section 2962.

(b) For purposes of this section, good cause means circumstances where there is a recalculation of credits or a restoration of denied or lost credits, a resentencing by a court, the receipt of the prisoner into custody, or equivalent exigent circumstances which result in there being less than 45 days prior to the person s scheduled release date for the evaluations described in subdivision (d) of Section 2962.

(Added by Stats. 2010, Ch. 710, Sec. 2. Effective January 1, 2011.)



2964

(a) The treatment required by Section 2962 shall be inpatient unless the State Department of State Hospitals certifies to the Board of Parole Hearings that there is reasonable cause to believe the parolee can be safely and effectively treated on an outpatient basis, in which case the Board of Parole Hearings shall permit the State Department of State Hospitals to place the parolee in an outpatient treatment program specified by the State Department of State Hospitals. Any prisoner who is to be required to accept treatment pursuant to Section 2962 shall be informed in writing of his or her right to request a hearing pursuant to Section 2966. Prior to placing a parolee in a local outpatient program, the State Department of State Hospitals shall consult with the local outpatient program as to the appropriate treatment plan. Notwithstanding any other law, a parolee ordered to have outpatient treatment pursuant to this section may be placed in an outpatient treatment program used to provide outpatient treatment under Title 15 (commencing with Section 1600) of Part 2, but the procedural provisions of Title 15 shall not apply. The community program director or a designee of an outpatient program used to provide treatment under Title 15 in which a parolee is placed, may place the parolee, or cause the parolee to be placed, in a secure mental health facility if the parolee can no longer be safely or effectively treated in the outpatient program, and until the parolee can be safely and effectively treated in the program. Upon the request of the community program director or a designee, a peace officer shall take the parolee into custody and transport the parolee, or cause the parolee to be taken into custody and transported, to a facility designated by the community program director, or a designee, for confinement under this section. Within 15 days after placement in a secure facility the State Department of State Hospitals shall conduct a hearing on whether the parolee can be safely and effectively treated in the program unless the patient or the patient s attorney agrees to a continuance, or unless good cause exists that prevents the State Department of State Hospitals from conducting the hearing within that period of time. If good cause exists, the hearing shall be held within 21 days after placement in a secure facility. For purposes of this section, good cause means the inability to secure counsel, an interpreter, or witnesses for the hearing within the 15-day time period. Before deciding to seek revocation of the parole of a parolee receiving mental health treatment pursuant to Section 2962, and return him or her to prison, the parole officer shall consult with the director of the parolee s outpatient program. Nothing in this section shall prevent hospitalization pursuant to Section 5150, 5250, or 5353 of the Welfare and Institutions Code.

(b) If the State Department of State Hospitals has not placed a parolee on outpatient treatment within 60 days after receiving custody of the parolee or after parole is continued pursuant to Section 3001, the parolee may request a hearing before the Board of Parole Hearings, and the board shall conduct a hearing to determine whether the prisoner shall be treated as an inpatient or an outpatient. At the hearing, the burden shall be on the State Department of State Hospitals to establish that the prisoner requires inpatient treatment as described in this subdivision. If the prisoner or any person appearing on his or her behalf at the hearing requests it, the board shall appoint two independent professionals as provided for in Section 2978.

(Amended by Stats. 2012, Ch. 24, Sec. 37. Effective June 27, 2012.)



2966

(a) A prisoner may request a hearing before the Board of Prison Terms, and the board shall conduct a hearing if so requested, for the purpose of proving that the prisoner meets the criteria in Section 2962. At the hearing, the burden of proof shall be on the person or agency who certified the prisoner under subdivision (d) of Section 2962. If the prisoner or any person appearing on his or her behalf at the hearing requests it, the board shall appoint two independent professionals as provided for in Section 2978. The prisoner shall be informed at the hearing of his or her right to request a trial pursuant to subdivision (b). The Board of Prison Terms shall provide a prisoner who requests a trial, a petition form and instructions for filing the petition.

(b) A prisoner who disagrees with the determination of the Board of Prison Terms that he or she meets the criteria of Section 2962, may file in the superior court of the county in which he or she is incarcerated or is being treated a petition for a hearing on whether he or she, as of the date of the Board of Prison Terms hearing, met the criteria of Section 2962. The court shall conduct a hearing on the petition within 60 calendar days after the petition is filed, unless either time is waived by the petitioner or his or her counsel, or good cause is shown. Evidence offered for the purpose of proving the prisoner s behavior or mental status subsequent to the Board of Prison Terms hearing shall not be considered. The order of the Board of Prison Terms shall be in effect until the completion of the court proceedings. The court shall advise the petitioner of his or her right to be represented by an attorney and of the right to a jury trial. The attorney for the petitioner shall be given a copy of the petition, and any supporting documents. The hearing shall be a civil hearing; however, in order to reduce costs, the rules of criminal discovery, as well as civil discovery, shall be applicable. The standard of proof shall be beyond a reasonable doubt, and if the trial is by jury, the jury shall be unanimous in its verdict. The trial shall be by jury unless waived by both the person and the district attorney. The court may, upon stipulation of both parties, receive in evidence the affidavit or declaration of any psychiatrist, psychologist, or other professional person who was involved in the certification and hearing process, or any professional person involved in the evaluation or treatment of the petitioner during the certification process. The court may allow the affidavit or declaration to be read and the contents thereof considered in the rendering of a decision or verdict in any proceeding held pursuant to subdivision (b) or (c), or subdivision (a) of Section 2972. If the court or jury reverses the determination of the Board of Prison Terms, the court shall stay the execution of the decision for five working days to allow for an orderly release of the prisoner.

(c) If the Board of Prison Terms continues a parolee s mental health treatment under Section 2962 when it continues the parolee s parole under Section 3001, the procedures of this section shall only be applicable for the purpose of determining if the parolee has a severe mental disorder, whether the parolee s severe mental disorder is not in remission or cannot be kept in remission without treatment, and whether by reason of his or her severe mental disorder, the parolee represents a substantial danger of physical harm to others.

(Amended by Stats. 1994, Ch. 706, Sec. 1. Effective January 1, 1995.)



2968

If the prisoner s severe mental disorder is put into remission during the parole period, and can be kept in remission, the Director of State Hospitals shall notify the Board of Parole Hearings and the State Department of State Hospitals shall discontinue treating the parolee.

(Amended by Stats. 2012, Ch. 24, Sec. 38. Effective June 27, 2012.)



2970

(a) Not later than 180 days prior to the termination of parole, or release from prison if the prisoner refused to agree to treatment as a condition of parole as required by Section 2962, unless good cause is shown for the reduction of that 180-day period, if the parolee s or prisoner s severe mental disorder is not in remission or cannot be kept in remission without treatment, the medical director of the state hospital that is treating the parolee, or the community program director in charge of the parolee s outpatient program, or the Secretary of the Department of Corrections and Rehabilitation, shall submit to the district attorney of the county in which the parolee is receiving outpatient treatment, or for those in prison or in a state mental hospital, the district attorney of the county of commitment to prison, his or her written evaluation on remission. If requested by the district attorney, the written evaluation shall be accompanied by supporting affidavits.

(b) The district attorney may then file a petition with the superior court for continued involuntary treatment for one year. The petition shall be accompanied by affidavits specifying that treatment, while the prisoner was released from prison on parole, has been continuously provided by the State Department of State Hospitals either in a state hospital or in an outpatient program. The petition shall also specify that the prisoner has a severe mental disorder, that the severe mental disorder is not in remission or cannot be kept in remission if the person s treatment is not continued, and that, by reason of his or her severe mental disorder, the prisoner represents a substantial danger of physical harm to others.

(Amended by Stats. 2013, Ch. 705, Sec. 1. Effective January 1, 2014.)



2972

(a) The court shall conduct a hearing on the petition under Section 2970 for continued treatment. The court shall advise the person of his or her right to be represented by an attorney and of the right to a jury trial. The attorney for the person shall be given a copy of the petition, and any supporting documents. The hearing shall be a civil hearing, however, in order to reduce costs the rules of criminal discovery, as well as civil discovery, shall be applicable.

The standard of proof under this section shall be proof beyond a reasonable doubt, and if the trial is by jury, the jury shall be unanimous in its verdict. The trial shall be by jury unless waived by both the person and the district attorney. The trial shall commence no later than 30 calendar days prior to the time the person would otherwise have been released, unless the time is waived by the person or unless good cause is shown.

(b) The people shall be represented by the district attorney. If the person is indigent, the county public defender shall be appointed.

(c) If the court or jury finds that the patient has a severe mental disorder, that the patient s severe mental disorder is not in remission or cannot be kept in remission without treatment, and that by reason of his or her severe mental disorder, the patient represents a substantial danger of physical harm to others, the court shall order the patient recommitted to the facility in which the patient was confined at the time the petition was filed, or recommitted to the outpatient program in which he or she was being treated at the time the petition was filed, or committed to the State Department of State Hospitals if the person was in prison. The commitment shall be for a period of one year from the date of termination of parole or a previous commitment or the scheduled date of release from prison as specified in Section 2970. Time spent on outpatient status, except when placed in a locked facility at the direction of the outpatient supervisor, shall not count as actual custody and shall not be credited toward the person s maximum term of commitment or toward the person s term of extended commitment.

(d) A person shall be released on outpatient status if the committing court finds that there is reasonable cause to believe that the committed person can be safely and effectively treated on an outpatient basis. Except as provided in this subdivision, the provisions of Title 15 (commencing with Section 1600) of Part 2, shall apply to persons placed on outpatient status pursuant to this paragraph. The standard for revocation under Section 1609 shall be that the person cannot be safely and effectively treated on an outpatient basis.

(e) Prior to the termination of a commitment under this section, a petition for recommitment may be filed to determine whether the patient s severe mental disorder is not in remission or cannot be kept in remission without treatment, and whether by reason of his or her severe mental disorder, the patient represents a substantial danger of physical harm to others. The recommitment proceeding shall be conducted in accordance with the provisions of this section.

(f) Any commitment under this article places an affirmative obligation on the treatment facility to provide treatment for the underlying causes of the person s mental disorder.

(g) Except as provided in this subdivision, the person committed shall be considered to be an involuntary mental health patient and he or she shall be entitled to those rights set forth in Article 7 (commencing with Section 5325) of Chapter 2 of Part 1 of Division 5 of the Welfare and Institutions Code. Commencing January 1, 1986, the State Department of Mental Health, or its successor, the State Department of State Hospitals, may adopt regulations to modify those rights as is necessary in order to provide for the reasonable security of the inpatient facility in which the patient is being held. This subdivision and the regulations adopted pursuant thereto shall become operative on January 1, 1987, except that regulations may be adopted prior to that date.

(Amended by Stats. 2012, Ch. 24, Sec. 40. Effective June 27, 2012.)



2972.1

(a) Outpatient status for persons committed pursuant to Section 2972 shall be for a period not to exceed one year. Pursuant to Section 1606, at the end of a period of outpatient status approved by the court, the court shall, after actual notice to the prosecutor, the defense attorney, the community program director or a designee, the medical director of the facility that is treating the person, and the person on outpatient status, and after a hearing in court, either discharge the person from commitment under appropriate provisions of law, order the person confined to a treatment facility, or renew its approval of outpatient status.

(b) Prior to the hearing described in subdivision (a), the community program director or a designee shall furnish a report and recommendation to the court, the prosecution, the defense attorney, the medical director of the facility that is treating the person, and the person on outpatient status. If the recommendation is that the person continue on outpatient status or be confined to a treatment facility, the report shall also contain a statement that conforms with requirements of subdivision (c).

(c) (1) Upon receipt of a report prepared pursuant to Section 1606 that recommends confinement or continued outpatient treatment, the court shall direct prior defense counsel, or, if necessary, appoint new defense counsel, to meet and confer with the person who is on outpatient status and explain the recommendation contained therein. Following this meeting, both defense counsel and the person on outpatient status shall sign and return to the court a form which shall read as follows:

Check One:

____ I do not believe that I need further treatment and I demand a jury trial to decide this question.

___ I accept the recommendation that I continue treatment.

(2) The signed form shall be returned to the court at least 10 days prior to the hearing described in subdivision (a). If the person on outpatient status refuses or is unable to sign the form, his or her counsel shall indicate, in writing, that the form and the report prepared pursuant to Section 1606 were explained to the person and the person refused or was unable to sign the form.

(d) If the person on outpatient status either requests a jury trial or fails to waive his or her right to a jury trial, a jury trial meeting all of the requirements of Section 2972 shall be set within 60 days of the initial hearing.

(e) The trier of fact, or the court if trial is waived, shall determine whether or not the requirements of subdivisions (c) and (d) of Section 2972 have been met. The court shall then make an appropriate disposition under subdivision (a) of this section.

(f) The court shall notify the community program director or a designee, the person on outpatient status, and the medical director or person in charge of the facility providing treatment of the person whether or not the person was found suitable for release.

(Added by Stats. 2000, Ch. 324, Sec. 4. Effective January 1, 2001.)



2974

Before releasing any inmate or terminating supervision of any parolee who is a danger to self or others, or gravely disabled as a result of mental disorder, and who does not come within the provisions of Section 2962, the Director of Corrections may, upon probable cause, place, or cause to be placed, the person in a state hospital pursuant to the Lanterman-Petris-Short Act, Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code.

(Added by Stats. 1986, Ch. 858, Sec. 8.)



2976

(a) The cost of inpatient or outpatient treatment under Section 2962 or 2972 shall be a state expense while the person is under the jurisdiction of the Department of Corrections and Rehabilitation or the State Department of State Hospitals.

(b) Any person placed outside of a facility of the Department of Corrections and Rehabilitation for the purposes of inpatient treatment under this article shall not be deemed to be released from imprisonment or from the custody of the Department of Corrections and Rehabilitation prior to the expiration of the maximum term of imprisonment of the person.

(Amended by Stats. 2012, Ch. 24, Sec. 41. Effective June 27, 2012.)



2978

(a) Any independent professionals appointed by the Board of Parole Hearings for purposes of this article shall not be state government employees; shall have at least five years of experience in the diagnosis and treatment of mental disorders; and shall include psychiatrists, and licensed psychologists who have a doctoral degree in psychology.

(b) On July 1 of each year the Department of Corrections and Rehabilitation and the State Department of State Hospitals shall submit to the Board of Parole Hearings a list of 20 or more independent professionals on which both departments concur. The professionals shall not be state government employees and shall have at least five years of experience in the diagnosis and treatment of mental disorders and shall include psychiatrists and licensed psychologists who have a doctoral degree in psychology. For purposes of this article, when the Board of Parole Hearings receives the list, it shall only appoint independent professionals from the list. The list shall not be binding on the Board of Parole Hearings until it has received the list, and shall not be binding after June 30 following receipt of the list.

(Amended by Stats. 2012, Ch. 24, Sec. 42. Effective June 27, 2012.)



2980

This article applies to persons who committed their crimes on and after January 1, 1986.

(Amended by Stats. 1989, Ch. 228, Sec. 5. Effective July 27, 1989.)



2981

For the purpose of proving the fact that a prisoner has received 90 days or more of treatment within the year prior to the prisoner s parole or release, the records or copies of records of any state penitentiary, county jail, federal penitentiary, or state hospital in which that person has been confined, when the records or copies thereof have been certified by the official custodian of those records, may be admitted as evidence.

(Added by Stats. 1987, Ch. 687, Sec. 11.)






ARTICLE 5. Supportive Housing Program for Mentally Ill Parolees

2985

It is the intent of the Legislature in enacting this article to provide evidence-based, comprehensive mental health and supportive services, including housing subsidies, to parolees who suffer from mental illness and are at risk of homelessness, in order to successfully reintegrate the parolees into the community, increase public safety, and reduce state costs of recidivism. It is further the intent of the Legislature to supplement existing parole outpatient clinic services by providing services to individuals who suffer from a severe mental illness, as defined in Section 5600.3 of the Welfare and Institutions Code, and who require services that cannot be provided by parole outpatient clinics, including services provided pursuant to Section 5806 of the Welfare and Institutions Code.

(Added by Stats. 2012, Ch. 41, Sec. 70. Effective June 27, 2012.)



2985.1

For purposes of this article, the following definitions shall apply:

(a) Department means the Department of Corrections and Rehabilitation.

(b) Supportive housing has the same meaning set forth in subdivision (b) of Section 50675.14 of the Health and Safety Code, and that, in addition, is decent, safe, and affordable.

(c) Transitional housing has the same meaning set forth in subdivision (h) of Section 50675.2 of the Health and Safety Code, and that, in addition, is decent, safe, and affordable.

(Added by Stats. 2012, Ch. 41, Sec. 70. Effective June 27, 2012.)



2985.2

(a) Pursuant to Section 3073, the Department of Corrections and Rehabilitation shall provide a supportive housing program that provides wraparound services to mentally ill parolees who are at risk of homelessness using funding appropriated by the Legislature for that purpose.

(b) Providers participating in this program shall comply with all of the following:

(1) Provide services and treatment based on best practices.

(2) Demonstrate that the program reduces recidivism and homelessness among program participants.

(3) Have prior experience working with county or regional mental health programs.

(c) (1) An inmate or parolee is eligible for participation in this program if all of the following are applicable:

(A) He or she has a serious mental disorder as defined in Section 5600.3 of the Welfare and Institutions Code and as identified by the department, and he or she has a history of mental health treatment in the prison s mental health services delivery system or in a parole outpatient clinic.

(B) The inmate or parolee voluntarily chooses to participate.

(C) Either of the following applies:

(i) He or she has been assigned a date of release within 60 to 180 days and is likely to become homeless upon release.

(ii) He or she is currently a homeless parolee.

(2) First priority for the program shall be given to the lowest functioning offenders in prison, as identified by the department, who are likely to become homeless upon release.

(3) For purposes of this subdivision, a person is likely to become homeless upon release if he or she has a history of homelessness as that term is used in Section 11302(a) of Title 42 of the United States Code and if he or she satisfies both of the following criteria:

(A) He or she has not identified a fixed, regular, and adequate nighttime residence for release.

(B) His or her only identified nighttime residence for release includes a supervised publicly or privately operated shelter designed to provide temporary living accommodations, or a public or private place not designed for, or is not ordinarily used as, a regular sleeping accommodation for human beings.

(Added by Stats. 2012, Ch. 41, Sec. 70. Effective June 27, 2012.)



2985.3

(a) Each provider shall offer services, in accordance with Section 5806 of the Welfare and Institutions Code, to obtain and maintain health and housing stability while participants are on parole, to enable the parolee to comply with the terms of parole, and to augment mental health treatment provided to other parolees. The services shall be offered to participants in their home, or be made as easily accessible to participants as possible and shall include, but are not limited to, all of the following:

(1) Case management services.

(2) Parole discharge planning.

(3) Housing location services, and, if needed, move-in cost assistance.

(4) Rental subsidies.

(5) Linkage to other services, such as vocational, educational, and employment services, as needed.

(6) Benefit entitlement application and appeal assistance.

(7) Transportation assistance to obtain services and health care needed.

(8) Assistance obtaining appropriate identification.

(b) For participants identified prior to release from state prison, upon the provider s receipt of referral and, in collaboration with the parole agent and, if appropriate, staff, the intake coordinator or case manager of the provider shall, when possible:

(1) Receive all prerelease assessments and discharge plans.

(2) Draft a plan for the participant s transition into housing that serves the participant s needs and is affordable, such as permanent supportive housing, or a transitional housing program that includes support services and demonstrates a clear transition pathway to permanent housing.

(3) Engage the participant to actively participate in services upon release.

(4) Assist in obtaining identification for the participant, if necessary.

(5) Assist in applying for any benefits for which the participant is eligible.

(c) (1) To facilitate the transition of participants identified prior to release into the community and participants identified during parole into supportive housing, each provider shall, on an ongoing basis, not less than quarterly, assess each participant s needs and include in each participant s assessment a plan to foster independence and a residence in permanent housing once parole is complete.

(2) Upon referral to the provider, the provider shall work to transition participants from the department s rental assistance to other mainstream rental assistance benefits if those benefits are necessary to enable the participant to remain in stable housing, and shall prioritize transitioning participants to these benefits in a manner that allows participants to remain housed, when possible, without moving. Mainstream rental assistance benefits may include, but are not limited to, federal Housing Choice Voucher assistance, Department of Housing and Urban Development-Veterans Affairs Supportive Housing vouchers, or other rental assistance programs.

(3) The participant s parole discharge plan and the assessments shall consider the need for and prioritize linkage to county mental health services and housing opportunities that are supported by the Mental Health Services Act, the Mental Health Services Act Housing Program, or other funding sources that finance permanent supportive housing for persons with mental illness, so that the participant may continue to achieve all recovery goals of the program and remain permanently housed once the term of parole ends.

(Added by Stats. 2012, Ch. 41, Sec. 70. Effective June 27, 2012.)



2985.4

(a) Providers shall identify and locate supportive housing and transitional housing opportunities for participants prior to release from state prison or as quickly upon release from state prison as possible, or as quickly as possible when participants are identified during parole.

(b) Housing identified pursuant to subdivision (a) shall satisfy both of the following:

(1) The housing is located in an apartment building, single-room occupancy buildings, townhouses, or single-family homes, including rent-subsidized apartments leased in the open market or set aside within privately owned buildings.

(2) The housing is not subject to community care licensing requirements or is exempt from licensing under Section 1504.5 of the Health and Safety Code.

(Added by Stats. 2012, Ch. 41, Sec. 70. Effective June 27, 2012.)



2985.5

(a) Each provider shall report to the department regarding the intended outcomes of the program, including all of the following:

(1) The number of participants served.

(2) The types of services that were provided to program participants.

(3) The outcomes for participants, including the number who graduated to independent living, the number who remain in or moved to permanent housing, the number who ceased to participate in the program, and the number who returned to state prison.

(4) The number of participants who successfully completed parole and transitioned to county mental health programs.

(b) The department shall prepare an analysis of the costs of the supportive housing program in comparison to the cost savings to the state as a result of reduced recidivism rates by participants using the information provided pursuant to subdivision (a). This analysis shall exclude from consideration any federal funds provided for services while the participant is on parole in order to ensure that the analysis accurately reflects only the costs to the state for the services provided to participants.

(c) The department shall annually submit, on or before February 1, the information collected pursuant to subdivision (a) and the analysis prepared pursuant to subdivision (b) to the chairs of the Joint Legislative Budget Committee, the Senate Committee on Budget and Fiscal Review, the Assembly Committee on Budget, the Senate and Assembly Committees on Public Safety, the Senate Committee on Transportation and Housing, and the Assembly Committee on Housing and Community Development.

(Added by Stats. 2012, Ch. 41, Sec. 70. Effective June 27, 2012.)









CHAPTER 8. Length of Term of Imprisonment and Paroles

ARTICLE 1. General Provisions

3000

(a) (1) The Legislature finds and declares that the period immediately following incarceration is critical to successful reintegration of the offender into society and to positive citizenship. It is in the interest of public safety for the state to provide for the effective supervision of and surveillance of parolees, including the judicious use of revocation actions, and to provide educational, vocational, family, and personal counseling necessary to assist parolees in the transition between imprisonment and discharge. A sentence resulting in imprisonment in the state prison pursuant to Section 1168 or 1170 shall include a period of parole supervision or postrelease community supervision, unless waived, or as otherwise provided in this article.

(2) The Legislature finds and declares that it is not the intent of this section to diminish resources allocated to the Department of Corrections and Rehabilitation for parole functions for which the department is responsible. It is also not the intent of this section to diminish the resources allocated to the Board of Parole Hearings to execute its duties with respect to parole functions for which the board is responsible.

(3) The Legislature finds and declares that diligent effort must be made to ensure that parolees are held accountable for their criminal behavior, including, but not limited to, the satisfaction of restitution fines and orders.

(4) For any person subject to a sexually violent predator proceeding pursuant to Article 4 (commencing with Section 6600) of Chapter 2 of Part 2 of Division 6 of the Welfare and Institutions Code, an order issued by a judge pursuant to Section 6601.5 of the Welfare and Institutions Code, finding that the petition, on its face, supports a finding of probable cause to believe that the individual named in the petition is likely to engage in sexually violent predatory criminal behavior upon his or her release, shall toll the period of parole of that person, from the date that person is released by the Department of Corrections and Rehabilitation as follows:

(A) If the person is committed to the State Department of State Hospitals as a sexually violent predator and subsequently a court orders that the person be unconditionally discharged, the parole period shall be tolled until the date the judge enters the order unconditionally discharging that person.

(B) If the person is not committed to the State Department of State Hospitals as a sexually violent predator, the tolling of the parole period shall be abrogated and the parole period shall be deemed to have commenced on the date of release from the Department of Corrections and Rehabilitation.

(5) Paragraph (4) applies to persons released by the Department of Corrections and Rehabilitation on or after January 1, 2012. Persons released by the Department of Corrections and Rehabilitation prior to January 1, 2012, shall continue to be subject to the law governing the tolling of parole in effect on December 31, 2011.

(b) Notwithstanding any provision to the contrary in Article 3 (commencing with Section 3040) of this chapter, the following shall apply to any inmate subject to Section 3000.08:

(1) In the case of any inmate sentenced under Section 1168 for a crime committed prior to July 1, 2013, the period of parole shall not exceed five years in the case of an inmate imprisoned for any offense other than first or second degree murder for which the inmate has received a life sentence, and shall not exceed three years in the case of any other inmate, unless in either case the Board of Parole Hearings for good cause waives parole and discharges the inmate from custody of the department. This subdivision shall also be applicable to inmates who committed crimes prior to July 1, 1977, to the extent specified in Section 1170.2. In the case of any inmate sentenced under Section 1168 for a crime committed on or after July 1, 2013, the period of parole shall not exceed five years in the case of an inmate imprisoned for any offense other than first or second degree murder for which the inmate has received a life sentence, and shall not exceed three years in the case of any other inmate, unless in either case the department for good cause waives parole and discharges the inmate from custody of the department.

(2) (A) For a crime committed prior to July 1, 2013, at the expiration of a term of imprisonment of one year and one day, or a term of imprisonment imposed pursuant to Section 1170 or at the expiration of a term reduced pursuant to Section 2931 or 2933, if applicable, the inmate shall be released on parole for a period not exceeding three years, except that any inmate sentenced for an offense specified in paragraph (3), (4), (5), (6), (11), or (18) of subdivision (c) of Section 667.5 shall be released on parole for a period not exceeding 10 years, unless a longer period of parole is specified in Section 3000.1.

(B) For a crime committed on or after July 1, 2013, at the expiration of a term of imprisonment of one year and one day, or a term of imprisonment imposed pursuant to Section 1170 or at the expiration of a term reduced pursuant to Section 2931 or 2933, if applicable, the inmate shall be released on parole for a period of three years, except that any inmate sentenced for an offense specified in paragraph (3), (4), (5), (6), (11), or (18) of subdivision (c) of Section 667.5 shall be released on parole for a period of 10 years, unless a longer period of parole is specified in Section 3000.1.

(3) Notwithstanding paragraphs (1) and (2), in the case of any offense for which the inmate has received a life sentence pursuant to subdivision (b) of Section 209, with the intent to commit a specified sex offense, or Section 667.51, 667.61, or 667.71, the period of parole shall be 10 years, unless a longer period of parole is specified in Section 3000.1.

(4) (A) Notwithstanding paragraphs (1) to (3), inclusive, in the case of a person convicted of and required to register as a sex offender for the commission of an offense specified in Section 261, 262, 264.1, 286, 288a, paragraph (1) of subdivision (b) of Section 288, Section 288.5, or 289, in which one or more of the victims of the offense was a child under 14 years of age, the period of parole shall be 20 years and six months unless the board, for good cause, determines that the person will be retained on parole. The board shall make a written record of this determination and transmit a copy of it to the parolee.

(B) In the event of a retention on parole, the parolee shall be entitled to a review by the board each year thereafter.

(C) There shall be a board hearing consistent with the procedures set forth in Sections 3041.5 and 3041.7 within 12 months of the date of any revocation of parole to consider the release of the inmate on parole, and notwithstanding the provisions of paragraph (3) of subdivision (b) of Section 3041.5, there shall be annual parole consideration hearings thereafter, unless the person is released or otherwise ineligible for parole release. The panel or board shall release the person within one year of the date of the revocation unless it determines that the circumstances and gravity of the parole violation are such that consideration of the public safety requires a more lengthy period of incarceration or unless there is a new prison commitment following a conviction.

(D) The provisions of Section 3042 shall not apply to any hearing held pursuant to this subdivision.

(5) (A) The Board of Parole Hearings shall consider the request of any inmate whose commitment offense occurred prior to July 1, 2013, regarding the length of his or her parole and the conditions thereof.

(B) For an inmate whose commitment offense occurred on or after July 1, 2013, except for those inmates described in Section 3000.1, the department shall consider the request of the inmate regarding the length of his or her parole and the conditions thereof. For those inmates described in Section 3000.1, the Board of Parole Hearings shall consider the request of the inmate regarding the length of his or her parole and the conditions thereof.

(6) Upon successful completion of parole, or at the end of the maximum statutory period of parole specified for the inmate under paragraph (1), (2), (3), or (4), as the case may be, whichever is earlier, the inmate shall be discharged from custody. The date of the maximum statutory period of parole under this subdivision and paragraphs (1), (2), (3), and (4) shall be computed from the date of initial parole and shall be a period chronologically determined. Time during which parole is suspended because the prisoner has absconded or has been returned to custody as a parole violator shall not be credited toward any period of parole unless the prisoner is found not guilty of the parole violation. However, the period of parole is subject to the following:

(A) Except as provided in Section 3064, in no case may a prisoner subject to three years on parole be retained under parole supervision or in custody for a period longer than four years from the date of his or her initial parole.

(B) Except as provided in Section 3064, in no case may a prisoner subject to five years on parole be retained under parole supervision or in custody for a period longer than seven years from the date of his or her initial parole.

(C) Except as provided in Section 3064, in no case may a prisoner subject to 10 years on parole be retained under parole supervision or in custody for a period longer than 15 years from the date of his or her initial parole.

(7) The Department of Corrections and Rehabilitation shall meet with each inmate at least 30 days prior to his or her good time release date and shall provide, under guidelines specified by the parole authority or the department, whichever is applicable, the conditions of parole and the length of parole up to the maximum period of time provided by law. The inmate has the right to reconsideration of the length of parole and conditions thereof by the department or the parole authority, whichever is applicable. The Department of Corrections and Rehabilitation or the board may impose as a condition of parole that a prisoner make payments on the prisoner s outstanding restitution fines or orders imposed pursuant to subdivision (a) or (c) of Section 13967 of the Government Code, as operative prior to September 28, 1994, or subdivision (b) or (f) of Section 1202.4.

(8) For purposes of this chapter, and except as otherwise described in this section, the board shall be considered the parole authority.

(9) (A) On and after July 1, 2013, the sole authority to issue warrants for the return to actual custody of any state prisoner released on parole rests with the court pursuant to Section 1203.2, except for any escaped state prisoner or any state prisoner released prior to his or her scheduled release date who should be returned to custody, and Section 5054.1 shall apply.

(B) Notwithstanding subparagraph (A), any warrant issued by the Board of Parole Hearings prior to July 1, 2013, shall remain in full force and effect until the warrant is served or it is recalled by the board. All prisoners on parole arrested pursuant to a warrant issued by the board shall be subject to a review by the board prior to the department filing a petition with the court to revoke the parole of the petitioner.

(10) It is the intent of the Legislature that efforts be made with respect to persons who are subject to Section 290.011 who are on parole to engage them in treatment.

(Amended by Stats. 2014, Ch. 442, Sec. 11. Effective September 18, 2014. Note: This section was amended on Nov. 7, 2006, by initiative Prop. 83.)



3000.03

Notwithstanding any other provision of law, the Department of Corrections and Rehabilitation shall not return to prison, place a parole hold on pursuant to Section 3056, or report any parole violation to the Board of Parole Hearings or the court, as applicable, regarding any person to whom all of the following criteria apply:

(a) The person is not required to register as a sex offender pursuant to Chapter 5.5 (commencing with Section 290) of Title 9 of Part 1.

(b) The person was not committed to prison for a serious felony as defined in Sections 1192.7 and 1192.8, or a violent felony, as defined in Section 667.5, and does not have a prior conviction for a serious felony, as defined in Section 1192.7 and 1192.8, or a violent felony, as defined in Section 667.5.

(c) The person was not committed to prison for a sexually violent offense as defined in subdivision (b) of Section 6600 of the Welfare and Institutions Code and does not have a prior conviction for a sexually violent offense as defined in subdivision (b) of Section 6600 of the Welfare and Institutions Code.

(d) The person was not found guilty of a serious disciplinary offense, as defined in regulation by the department, during his or her current term of imprisonment.

(e) The person is not a validated prison gang member or associate, as defined in regulation by the department.

(f) The person did not refuse to sign any forms, or provide any samples, as required by Section 3060.5.

(g) The person was evaluated by the department using a validated risk assessment tool and was not determined to pose a high risk to reoffend.

(Amended by Stats. 2012, Ch. 43, Sec. 34. Effective June 27, 2012.)



3000.05

(a) The Department of Corrections may contract with a private debt collection agency or with the Franchise Tax Board, whichever is more cost-effective, to make collections, on behalf of a victim, from parolees who have failed to make restitution payments according to the terms and conditions specified by the department.

(b) If a debt is referred to a private collection agency or to the Franchise Tax Board pursuant to this section, the parolee shall be given notice of that fact, either by the department in writing to his or her address of record, or by his or her parole officer.

(Added by Stats. 1996, Ch. 705, Sec. 1. Effective January 1, 1997.)



3000.07

(a) Every inmate who has been convicted for any felony violation of a registerable sex offense described in subdivision (c) of Section 290 or any attempt to commit any of the above-mentioned offenses and who is committed to prison and released on parole pursuant to Section 3000 or 3000.1 shall be monitored by a global positioning system for the term of his or her parole, or for the duration or any remaining part thereof, whichever period of time is less.

(b) Any inmate released on parole pursuant to this section shall be required to pay for the costs associated with the monitoring by a global positioning system. However, the Department of Corrections and Rehabilitation shall waive any or all of that payment upon a finding of an inability to pay. The department shall consider any remaining amounts the inmate has been ordered to pay in fines, assessments and restitution fines, fees, and orders, and shall give priority to the payment of those items before requiring that the inmate pay for the global positioning monitoring. No inmate shall be denied parole on the basis of his or her inability to pay for those monitoring costs.

(Amended by Stats. 2007, Ch. 579, Sec. 45. Effective October 13, 2007. Note: This section was added on Nov. 7, 2006, by initiative Prop. 83.)



3000.08

(a) A person released from state prison prior to or on or after July 1, 2013, after serving a prison term, or whose sentence has been deemed served pursuant to Section 2900.5, for any of the following crimes is subject to parole supervision by the Department of Corrections and Rehabilitation and the jurisdiction of the court in the county in which the parolee is released, resides, or in which an alleged violation of supervision has occurred, for the purpose of hearing petitions to revoke parole and impose a term of custody:

(1) A serious felony as described in subdivision (c) of Section 1192.7.

(2) A violent felony as described in subdivision (c) of Section 667.5.

(3) A crime for which the person was sentenced pursuant to paragraph (2) of subdivision (e) of Section 667 or paragraph (2) of subdivision (c) of Section 1170.12.

(4) Any crime for which the person is classified as a high-risk sex offender.

(5) Any crime for which the person is required, as a condition of parole, to undergo treatment by the State Department of State Hospitals pursuant to Section 2962.

(b) Notwithstanding any other law, all other offenders released from prison shall be placed on postrelease supervision pursuant to Title 2.05 (commencing with Section 3450).

(c) At any time during the period of parole of a person subject to this section, if any parole agent or peace officer has probable cause to believe that the parolee is violating any term or condition of his or her parole, the agent or officer may, without warrant or other process and at any time until the final disposition of the case, arrest the person and bring him or her before the court, or the court may, in its discretion, issue a warrant for that person s arrest pursuant to Section 1203.2.

(d) Upon review of the alleged violation and a finding of good cause that the parolee has committed a violation of law or violated his or her conditions of parole, the supervising parole agency may impose additional and appropriate conditions of supervision, including rehabilitation and treatment services and appropriate incentives for compliance, and impose immediate, structured, and intermediate sanctions for parole violations, including flash incarceration in a city or a county jail. Periods of flash incarceration, as defined in subdivision (e) are encouraged as one method of punishment for violations of a parolee s conditions of parole. This section does not preclude referrals to a reentry court pursuant to Section 3015.

(e) Flash incarceration is a period of detention in a city or a county jail due to a violation of a parolee s conditions of parole. The length of the detention period can range between one and 10 consecutive days. Shorter, but if necessary more frequent, periods of detention for violations of a parolee s conditions of parole shall appropriately punish a parolee while preventing the disruption in a work or home establishment that typically arises from longer periods of detention.

(f) If the supervising parole agency has determined, following application of its assessment processes, that intermediate sanctions up to and including flash incarceration are not appropriate, the supervising parole agency shall, pursuant to Section 1203.2, petition either the court in the county in which the parolee is being supervised or the court in the county in which the alleged violation of supervision occurred, to revoke parole. At any point during the process initiated pursuant to this section, a parolee may waive, in writing, his or her right to counsel, admit the parole violation, waive a court hearing, and accept the proposed parole modification or revocation. The petition shall include a written report that contains additional information regarding the petition, including the relevant terms and conditions of parole, the circumstances of the alleged underlying violation, the history and background of the parolee, and any recommendations. The Judicial Council shall adopt forms and rules of court to establish uniform statewide procedures to implement this subdivision, including the minimum contents of supervision agency reports. Upon a finding that the person has violated the conditions of parole, the court shall have authority to do any of the following:

(1) Return the person to parole supervision with modifications of conditions, if appropriate, including a period of incarceration in county jail.

(2) Revoke parole and order the person to confinement in the county jail.

(3) Refer the person to a reentry court pursuant to Section 3015 or other evidence-based program in the court s discretion.

(g) Confinement pursuant to paragraphs (1) and (2) of subdivision (f) shall not exceed a period of 180 days in the county jail.

(h) Notwithstanding any other law, if Section 3000.1 or paragraph (4) of subdivision (b) of Section 3000 applies to a person who is on parole and the court determines that the person has committed a violation of law or violated his or her conditions of parole, the person on parole shall be remanded to the custody of the Department of Corrections and Rehabilitation and the jurisdiction of the Board of Parole Hearings for the purpose of future parole consideration.

(i) Notwithstanding subdivision (a), any of the following persons released from state prison shall be subject to the jurisdiction of, and parole supervision by, the Department of Corrections and Rehabilitation for a period of parole up to three years or the parole term the person was subject to at the time of the commission of the offense, whichever is greater:

(1) The person is required to register as a sex offender pursuant to Chapter 5.5 (commencing with Section 290) of Title 9 of Part 1, and was subject to a period of parole exceeding three years at the time he or she committed a felony for which they were convicted and subsequently sentenced to state prison.

(2) The person was subject to parole for life pursuant to Section 3000.1 at the time of the commission of the offense that resulted in a conviction and state prison sentence.

(j) Parolees subject to this section who have a pending adjudication for a parole violation on July 1, 2013, are subject to the jurisdiction of the Board of Parole Hearings. Parole revocation proceedings conducted by the Board of Parole Hearings prior to July 1, 2013, if reopened on or after July 1, 2013, are subject to the jurisdiction of the Board of Parole Hearings.

(k) Except as described in subdivision (c), any person who is convicted of a felony that requires community supervision and who still has a period of state parole to serve shall discharge from state parole at the time of release to community supervision.

(l) Any person released to parole supervision pursuant to subdivision (a) shall, regardless of any subsequent determination that the person should have been released pursuant to subdivision (b), remain subject to subdivision (a) after having served 60 days under supervision pursuant to subdivision (a).

(m) This section shall become operative on July 1, 2013.

(Amended (as amended by Stats. 2013, Ch. 32, Sec. 9) by Stats. 2013, Ch. 788, Sec. 1. Effective January 1, 2014.)



3000.09

(a) Notwithstanding any other law, any parolee who was paroled from state prison prior to October 1, 2011, shall be subject to this section.

(b) Parolees subject to this section shall remain under supervision by the Department of Corrections and Rehabilitation until one of the following occurs:

(1) Jurisdiction over the person is terminated by operation of law.

(2) The supervising agent recommends to the Board of Parole Hearings that the offender be discharged and the parole authority approves the discharge.

(3) The offender is subject to a period of parole of up to three years pursuant to paragraph (1) of subdivision (b) of Section 3000 and was not imprisoned for committing a violent felony, as defined in subdivision (c) of Section 667.5, a serious felony, as defined by subdivision (c) of Section 1192.7, or is required to register as a sex offender pursuant to Section 290, and completes six consecutive months of parole without violating their conditions, at which time the supervising agent shall review and make a recommendation on whether to discharge the offender to the Board of Parole Hearings and the Board of Parole Hearings approves the discharge.

(c) Parolees subject to this section who are being held for a parole violation in state prison on October 1, 2011, upon completion of a revocation term on or after November 1, 2011, shall either remain under parole supervision of the department pursuant to Section 3000.08 or shall be placed on postrelease community supervision pursuant to Title 2.05 (commencing with Section 3450). Any person placed on postrelease community supervision pursuant to Title 2.05 (commencing with Section 3450) after serving a term for a parole revocation pursuant to this subdivision shall serve a period of postrelease supervision that is no longer than the time period for which the person would have served if the person remained on parole. Notwithstanding Section 3000.08, any parolee who is in a county jail serving a term of parole revocation or being held pursuant to Section 3056 on October 1, 2011, and is released directly from county jail without returning to a state facility on or after October 1, 2011, shall remain under the parole supervision of the department. Any parolee that is pending final adjudication of a parole revocation charge prior to October 1, whether located in county jail or state prison, may be returned to state prison and shall be confined pursuant to subdivisions (a) to (d), inclusive, of Section 3057. Any subsequent parole revocations of a parolee on postrelease community supervision shall be served in county jail pursuant to Section 3056.

(d) Any parolee who was paroled prior to October 1, 2011, who commits a violation of parole shall, until July 1, 2013, be subject to parole revocation procedures in accordance with the rules and regulations of the department consistent with Division 2 of Title 15 of the California Code of Regulations. On and after July 1, 2013, any parolee who was paroled prior to October 1, 2011, shall be subject to the procedures established under Section 3000.08.

(Amended by Stats. 2012, Ch. 43, Sec. 36. Effective June 27, 2012.)



3000.1

(a) (1) In the case of any inmate sentenced under Section 1168 for any offense of first or second degree murder with a maximum term of life imprisonment, the period of parole, if parole is granted, shall be the remainder of the inmate s life.

(2) Notwithstanding any other provision of law, in the case of any inmate sentenced to a life term under subdivision (b) of Section 209, if that offense was committed with the intent to commit a specified sexual offense, Sections 269 and 288.7, subdivision (c) of Section 667.51, Section 667.71 in which one or more of the victims of the offense was a child under 14 years of age, or subdivision (j), (l), or (m) of Section 667.61, the period of parole, if parole is granted, shall be the remainder of the inmate s life.

(b) Notwithstanding any other provision of law, when any person referred to in paragraph (1) of subdivision (a) has been released on parole from the state prison, and has been on parole continuously for seven years in the case of any person imprisoned for first degree murder, and five years in the case of any person imprisoned for second degree murder, since release from confinement, the board shall, within 30 days, discharge that person from parole, unless the board, for good cause, determines that the person will be retained on parole. The board shall make a written record of its determination and transmit a copy of it to the parolee.

(c) In the event of a retention on parole pursuant to subdivision (b), the parolee shall be entitled to a review by the board each year thereafter.

(d) There shall be a hearing as provided in Sections 3041.5 and 3041.7 within 12 months of the date of any revocation of parole of a person referred to in subdivision (a) to consider the release of the inmate on parole and, notwithstanding the provisions of paragraph (3) of subdivision (b) of Section 3041.5, there shall be annual parole consideration hearings thereafter, unless the person is released or otherwise ineligible for parole release. The panel or board shall release the person within one year of the date of the revocation unless it determines that the circumstances and gravity of the parole violation are such that consideration of the public safety requires a more lengthy period of incarceration or unless there is a new prison commitment following a conviction.

(e)The provisions of Section 3042 shall not apply to any hearing held pursuant to this section.

(Amended by Stats. 2012, Ch. 43, Sec. 37. Effective June 27, 2012.)



3001

(a) (1) Notwithstanding any other provision of law, when any person referred to in paragraph (2) of subdivision (b) of Section 3000 who was not imprisoned for committing a violent felony, as defined in subdivision (c) of Section 667.5, not imprisoned for a serious felony, as defined by subdivision (c) of Section 1192.7, or is not required to register as a sex offender pursuant to Section 290, has been released on parole from the state prison, and has been on parole continuously for six months since release from confinement, within 30 days, that person shall be discharged from parole, unless the Department of Corrections and Rehabilitation recommends to the Board of Parole Hearings that the person be retained on parole and the board, for good cause, determines that the person will be retained.

(2) Notwithstanding any other provision of law, when any person referred to in paragraph (2) of subdivision (b) of Section 3000 who is required to register as a sex offender pursuant to the Sex Offender Registration Act or who was imprisoned for committing a serious felony described in either subdivision (c) of Section 1192.7 or subdivision (a) of Section 1192.8, has been released on parole from the state prison, and has been on parole continuously for one year since release from confinement, within 30 days, that person shall be discharged from parole, unless the Department of Corrections and Rehabilitation recommends to the Board of Parole Hearings that the person be retained on parole and the board, for good cause, determines that the person will be retained.

(3) Notwithstanding any other provision of law, when any person referred to in paragraph (2) of subdivision (b) of Section 3000 who was imprisoned for committing a violent felony, as defined in subdivision (c) of Section 667.5, has been released on parole from the state prison for a period not exceeding three years and has been on parole continuously for two years since release from confinement, or has been released on parole from the state prison for a period not exceeding five years and has been on parole continuously for three years since release from confinement, the department shall discharge, within 30 days, that person from parole, unless the department recommends to the board that the person be retained on parole and the board, for good cause, determines that the person will be retained. The board shall make a written record of its determination and the department shall transmit a copy thereof to the parolee.

(4) This subdivision shall apply only to those persons whose commitment offense occurred prior to the effective date of the act adding this paragraph.

(b) Notwithstanding any other provision of law, when any person referred to in paragraph (1) of subdivision (b) of Section 3000, with the exception of persons described in paragraph (2) of subdivision (a) of Section 3000.1, has been released on parole from the state prison, and has been on parole continuously for three years since release from confinement, the board shall discharge, within 30 days, the person from parole, unless the board, for good cause, determines that the person will be retained on parole. The board shall make a written record of its determination and the department shall transmit a copy of that determination to the parolee.

(c) Notwithstanding any other provision of law, when any person referred to in paragraph (3) of subdivision (b) of Section 3000 has been released on parole from the state prison, and has been on parole continuously for six years and six months since release from confinement, the board shall discharge, within 30 days, the person from parole, unless the board, for good cause, determines that the person will be retained on parole. The board shall make a written record of its determination and the department shall transmit a copy thereof to the parolee.

(d) In the event of a retention on parole, the parolee shall be entitled to a review by the Board of Parole Hearings each year thereafter until the maximum statutory period of parole has expired.

(e) The amendments to this section made during the 1987 88 Regular Session of the Legislature shall only be applied prospectively and shall not extend the parole period for any person whose eligibility for discharge from parole was fixed as of the effective date of those amendments.

(f) The Department of Corrections and Rehabilitation shall, within 60 days from the date that the act adding this subdivision is effective, submit to the Board of Parole Hearings recommendations pursuant to paragraph (2) of subdivision (a) for any person described in that paragraph who has been released from state prison from October 1, 2010, to the effective date of this subdivision, and who has been on parole continuously for one year since his or her release from confinement. A person who meets the criteria in this subdivision who are not retained on parole by the Board of Parole Hearings by the 91st day after the effective date of this subdivision shall be discharged from parole.

(g) The amendments made to subdivision (a) during the 2011 12 Regular Session and the First Extraordinary Session of the Legislature shall apply prospectively from October 1, 2011, and no person on parole prior to October 1, 2011, shall be discharged from parole pursuant to subdivision (a) unless one of the following circumstances exist:

(1) The person has been on parole continuously for six consecutive months after October 1, 2011, and the person is not retained by the Board of Parole Hearings for good cause.

(2) The person has, on or after October 1, 2011, been on parole for one year and the Board of Parole Hearings does not retain the person for good cause.

(Amended by Stats. 2012, Ch. 43, Sec. 38. Effective June 27, 2012. Note: This section was amended on Nov. 7, 2006, by initiative Prop. 83.)



3002

In considering the imposition of conditions of parole upon a prisoner convicted of violating any section of this code in which a minor is a victim of an act of abuse or neglect, the Department of Corrections shall provide for a psychological evaluation to be performed on the prisoner to determine the extent of counseling which may be mandated as a condition of parole. Such examination may be performed by psychiatrists, psychologists, or licensed clinical social workers.

(Added by renumbering Section 3001 by Stats. 1978, Ch. 582.)



3003

(a) Except as otherwise provided in this section, an inmate who is released on parole or postrelease supervision as provided by Title 2.05 (commencing with Section 3450) shall be returned to the county that was the last legal residence of the inmate prior to his or her incarceration. For purposes of this subdivision, last legal residence shall not be construed to mean the county wherein the inmate committed an offense while confined in a state prison or local jail facility or while confined for treatment in a state hospital.

(b) Notwithstanding subdivision (a), an inmate may be returned to another county if that would be in the best interests of the public. If the Board of Parole Hearings setting the conditions of parole for inmates sentenced pursuant to subdivision (b) of Section 1168, as determined by the parole consideration panel, or the Department of Corrections and Rehabilitation setting the conditions of parole for inmates sentenced pursuant to Section 1170, decides on a return to another county, it shall place its reasons in writing in the parolee s permanent record and include these reasons in the notice to the sheriff or chief of police pursuant to Section 3058.6. In making its decision, the paroling authority shall consider, among others, the following factors, giving the greatest weight to the protection of the victim and the safety of the community:

(1) The need to protect the life or safety of a victim, the parolee, a witness, or any other person.

(2) Public concern that would reduce the chance that the inmate s parole would be successfully completed.

(3) The verified existence of a work offer, or an educational or vocational training program.

(4) The existence of family in another county with whom the inmate has maintained strong ties and whose support would increase the chance that the inmate s parole would be successfully completed.

(5) The lack of necessary outpatient treatment programs for parolees receiving treatment pursuant to Section 2960.

(c) The Department of Corrections and Rehabilitation, in determining an out-of-county commitment, shall give priority to the safety of the community and any witnesses and victims.

(d) In making its decision about an inmate who participated in a joint venture program pursuant to Article 1.5 (commencing with Section 2717.1) of Chapter 5, the paroling authority shall give serious consideration to releasing him or her to the county where the joint venture program employer is located if that employer states to the paroling authority that he or she intends to employ the inmate upon release.

(e) (1) The following information, if available, shall be released by the Department of Corrections and Rehabilitation to local law enforcement agencies regarding a paroled inmate or inmate placed on postrelease supervision pursuant to Title 2.05 (commencing with Section 3450) who is released in their jurisdictions:

(A) Last, first, and middle name.

(B) Birth date.

(C) Sex, race, height, weight, and hair and eye color.

(D) Date of parole and discharge.

(E) Registration status, if the inmate is required to register as a result of a controlled substance, sex, or arson offense.

(F) California Criminal Information Number, FBI number, social security number, and driver s license number.

(G) County of commitment.

(H) A description of scars, marks, and tattoos on the inmate.

(I) Offense or offenses for which the inmate was convicted that resulted in parole in this instance.

(J) Address, including all of the following information:

(i) Street name and number. Post office box numbers are not acceptable for purposes of this subparagraph.

(ii) City and ZIP Code.

(iii) Date that the address provided pursuant to this subparagraph was proposed to be effective.

(K) Contact officer and unit, including all of the following information:

(i) Name and telephone number of each contact officer.

(ii) Contact unit type of each contact officer such as units responsible for parole, registration, or county probation.

(L) A digitized image of the photograph and at least a single digit fingerprint of the parolee.

(M) A geographic coordinate for the parolee s residence location for use with a Geographical Information System (GIS) or comparable computer program.

(2) Unless the information is unavailable, the Department of Corrections and Rehabilitation shall electronically transmit to the county agency identified in subdivision (a) of Section 3451 the inmate s tuberculosis status, specific medical, mental health, and outpatient clinic needs, and any medical concerns or disabilities for the county to consider as the offender transitions onto postrelease community supervision pursuant to Section 3450, for the purpose of identifying the medical and mental health needs of the individual. All transmissions to the county agency shall be in compliance with applicable provisions of the federal Health Insurance Portability and Accountability Act of 1996 (HIPAA) (Public Law 104-191), the federal Health Information Technology for Clinical Health Act (HITECH) (Public Law 111-005), and the implementing of privacy and security regulations in Parts 160 and 164 of Title 45 of the Code of Federal Regulations. This paragraph shall not take effect until the Secretary of the United States Department of Health and Human Services, or his or her designee, determines that this provision is not preempted by HIPAA.

(3) Except for the information required by paragraph (2), the information required by this subdivision shall come from the statewide parolee database. The information obtained from each source shall be based on the same timeframe.

(4) All of the information required by this subdivision shall be provided utilizing a computer-to-computer transfer in a format usable by a desktop computer system. The transfer of this information shall be continually available to local law enforcement agencies upon request.

(5) The unauthorized release or receipt of the information described in this subdivision is a violation of Section 11143.

(f) Notwithstanding any other provision of law, an inmate who is released on parole shall not be returned to a location within 35 miles of the actual residence of a victim of, or a witness to, a violent felony as defined in paragraphs (1) to (7), inclusive, and paragraph (16) of subdivision (c) of Section 667.5 or a felony in which the defendant inflicts great bodily injury on any person other than an accomplice that has been charged and proved as provided for in Section 12022.53, 12022.7, or 12022.9, if the victim or witness has requested additional distance in the placement of the inmate on parole, and if the Board of Parole Hearings or the Department of Corrections and Rehabilitation finds that there is a need to protect the life, safety, or well-being of a victim or witness.

(g) Notwithstanding any other law, an inmate who is released on parole for a violation of Section 288 or 288.5 whom the Department of Corrections and Rehabilitation determines poses a high risk to the public shall not be placed or reside, for the duration of his or her parole, within one-half mile of any public or private school including any or all of kindergarten and grades 1 to 12, inclusive.

(h) Notwithstanding any other law, an inmate who is released on parole for an offense involving stalking shall not be returned to a location within 35 miles of the victim s actual residence or place of employment if the victim or witness has requested additional distance in the placement of the inmate on parole, and if the Board of Parole Hearings or the Department of Corrections and Rehabilitation finds that there is a need to protect the life, safety, or well-being of the victim.

(i) The authority shall give consideration to the equitable distribution of parolees and the proportion of out-of-county commitments from a county compared to the number of commitments from that county when making parole decisions.

(j) An inmate may be paroled to another state pursuant to any other law. The Department of Corrections and Rehabilitation shall coordinate with local entities regarding the placement of inmates placed out of state on postrelease supervision pursuant to Title 2.05 (commencing with Section 3450).

(k) (1) Except as provided in paragraph (2), the Department of Corrections and Rehabilitation shall be the agency primarily responsible for, and shall have control over, the program, resources, and staff implementing the Law Enforcement Automated Data System (LEADS) in conformance with subdivision (e). County agencies supervising inmates released to postrelease supervision pursuant to Title 2.05 (commencing with Section 3450) shall provide any information requested by the department to ensure the availability of accurate information regarding inmates released from state prison. This information may include the issuance of warrants, revocations, or the termination of postrelease supervision. On or before August 1, 2011, county agencies designated to supervise inmates released to postrelease supervision shall notify the department that the county agencies have been designated as the local entity responsible for providing that supervision.

(2) Notwithstanding paragraph (1), the Department of Justice shall be the agency primarily responsible for the proper release of information under LEADS that relates to fingerprint cards.

(l) In addition to the requirements under subdivision (k), the Department of Corrections and Rehabilitation shall submit to the Department of Justice data to be included in the supervised release file of the California Law Enforcement Telecommunications System (CLETS) so that law enforcement can be advised through CLETS of all persons on postrelease community supervision and the county agency designated to provide supervision. The data required by this subdivision shall be provided via electronic transfer.

(Amended by Stats. 2013, Ch. 32, Sec. 10. Effective June 27, 2013. Note: This section was amended on Nov. 7, 2006, by initiative Prop. 83.)



3003.5

(a) Notwithstanding any other provision of law, when a person is released on parole after having served a term of imprisonment in state prison for any offense for which registration is required pursuant to Section 290, that person may not, during the period of parole, reside in any single family dwelling with any other person also required to register pursuant to Section 290, unless those persons are legally related by blood, marriage, or adoption. For purposes of this section, single family dwelling shall not include a residential facility which serves six or fewer persons.

(b) Notwithstanding any other provision of law, it is unlawful for any person for whom registration is required pursuant to Section 290 to reside within 2000 feet of any public or private school, or park where children regularly gather.

(c) Nothing in this section shall prohibit municipal jurisdictions from enacting local ordinances that further restrict the residency of any person for whom registration is required pursuant to Section 290.

(Amended November 7, 2006, by initiative Proposition 83, Sec. 21.)



3003.6

(a) Every person who is required to register pursuant to Section 290, based upon the commission of an offense against a minor, is prohibited from residing, except as a client, and from working or volunteering in any of the following:

(1) A child day care facility or children s residential facility that is licensed by the State Department of Social Services, a home certified by a foster family agency, or a home approved by a county child welfare services agency.

(2) A home or facility that receives a placement of a child who has been, or may be, declared a dependent child of the juvenile court pursuant to Section 300 of the Welfare and Institutions Code or who has been, or may be, declared a ward of the juvenile court pursuant to Section 601 or 602 of the Welfare and Institutions Code.

(b) Any person who violates this section is guilty of a misdemeanor.

(c) Nothing in this section shall limit the authority of the State Department of Social Services to deny a criminal record exemption request and to take an action to exclude an individual from residing, working, or volunteering in a licensed facility pursuant to Sections 1522, 1569.09, 1569.17, or 1596.871 of the Health and Safety Code.

(Added by Stats. 2013, Ch. 772, Sec. 1. Effective January 1, 2014.)



3004

(a) Notwithstanding any other law, the Board of Parole Hearings, the court, or the supervising parole authority may require, as a condition of release on parole or reinstatement on parole, or as an intermediate sanction in lieu of return to custody, that an inmate or parolee agree in writing to the use of electronic monitoring or supervising devices for the purpose of helping to verify his or her compliance with all other conditions of parole. The devices shall not be used to eavesdrop or record any conversation, except a conversation between the parolee and the agent supervising the parolee which is to be used solely for the purposes of voice identification.

(b) Every inmate who has been convicted for any felony violation of a registerable sex offense described in subdivision (c) of Section 290 or any attempt to commit any of the above-mentioned offenses and who is committed to prison and released on parole pursuant to Section 3000 or 3000.1 shall be monitored by a global positioning system for life.

(c) Any inmate released on parole pursuant to this section shall be required to pay for the costs associated with the monitoring by a global positioning system. However, the Department of Corrections and Rehabilitation shall waive any or all of that payment upon a finding of an inability to pay. The department shall consider any remaining amounts the inmate has been ordered to pay in fines, assessments and restitution fines, fees, and orders, and shall give priority to the payment of those items before requiring that the inmate pay for the global positioning monitoring.

(Amended by Stats. 2012, Ch. 43, Sec. 39. Effective June 27, 2012. Note: This section was amended on Nov. 7, 2006, by initiative Prop. 83.)



3006

(a) The Department of Corrections may require parolees participating in relapse prevention treatment programs or receiving medication treatments intended to prevent them from committing sex offenses to pay some or all of the costs associated with this treatment, subject to the person s ability to pay.

(b) For the purposes of this section, ability to pay means the overall capability of the person to reimburse the costs, or a portion of the costs, of providing sex offender treatment, and shall include, but shall not be limited to, consideration of all of the following factors:

(1) Present financial position.

(2) Reasonably discernible future financial position.

(3) Likelihood that the person shall be able to obtain employment after the date of parole.

(4) Any other factor or factors which may bear upon the person s financial capability to reimburse the department for the costs.

(Added by Stats. 2000, Ch. 127, Sec. 28. Effective July 10, 2000.)



3007

The Department of Corrections and Rehabilitation shall require a research component for any sex offender treatment contract funded by the department. The research component shall enable the department s research unit or an independent contractor to evaluate the effectiveness of each contract on reducing the rate of recidivism of the participants in the program funded by a contract. The research findings shall be compiled annually in a report due to the Legislature January 10 of each year.

(Added by Stats. 2007, Ch. 175, Sec. 8. Effective August 24, 2007.)






ARTICLE 1.5. Intensive Parole Supervision of Sex Offenders

3008

(a) The Department of Corrections and Rehabilitation shall ensure that all parolees under active supervision who are deemed to pose a high risk to the public of committing sex crimes, as determined by the State-Authorized Risk Assessment Tool for Sex Offenders (SARATSO), as set forth in Sections 290.04 to 290.06, inclusive, are placed on intensive and specialized parole supervision and are required to report frequently to designated parole officers. The department may place any other parolee convicted of an offense that requires him or her to register as a sex offender pursuant to Section 290 who is on active supervision on intensive and specialized supervision and require him or her to report frequently to designated parole officers.

(b) The department shall develop and, at the discretion of the secretary, and subject to an appropriation of the necessary funds, may implement a plan for the implementation of relapse prevention treatment programs, and the provision of other services deemed necessary by the department, in conjunction with intensive and specialized parole supervision, to reduce the recidivism of sex offenders.

(c) The department shall develop control and containment programming for sex offenders who have been deemed to pose a high risk to the public of committing a sex crime, as determined by the SARATSO, and shall require participation in appropriate programming as a condition of parole.

(d) On or after July 1, 2012, the parole conditions of a person released on parole for an offense that requires registration pursuant to Sections 290 to 290.023, inclusive, shall include all of the following:

(1) Persons placed on parole prior to July 1, 2012, shall participate in an approved sex offender management program, following the standards developed pursuant to Section 9003, for a period of not less than one year or the remaining term of parole if it is less than one year. The length of the period in the program is to be determined by the certified sex offender management professional in consultation with the parole officer and as approved by the court. Participation in this program applies to each person without regard to when his or her crime or crimes were committed.

(2) Persons placed on parole on or after July 1, 2012, shall successfully complete a sex offender management program, following the standards developed pursuant to Section 9003, as a condition of parole. The length of the period in the program shall be not less than one year, up to the entire period of parole, as determined by the certified sex offender management professional in consultation with the parole officer and as approved by the court. Participation in this program applies to every person described without regard to when his or her crime or crimes were committed.

(3) Waiver of any privilege against self-incrimination and participation in polygraph examinations, which shall be part of the sex offender management program.

(4) Waiver of any psychotherapist-patient privilege to enable communication between the sex offender management professional and supervising parole officer, pursuant to Section 290.09.

(e) Any defendant ordered to be placed in an approved sex offender management treatment program pursuant to subdivision (d) shall be responsible for paying the expense of his or her participation in the program. The department shall take into consideration the ability of the defendant to pay, and no defendant shall be denied discharge onto parole because of his or her inability to pay.

(Amended by Stats. 2014, Ch. 611, Sec. 2. Effective September 26, 2014.)






ARTICLE 2. Electronic Monitoring

3010

(a) Notwithstanding any other provisions of law, the Department of Corrections and Rehabilitation may utilize continuous electronic monitoring to electronically monitor the whereabouts of persons on parole, as provided by this article.

(b) Any use of continuous electronic monitoring pursuant to this article shall have as its primary objective the enhancement of public safety through the reduction in the number of people being victimized by crimes committed by persons on parole.

(c) It is the intent of the Legislature in enacting this article to specifically expand the authority of the department acting pursuant to this article to utilize a system of continuous electronic monitoring that conforms with the requirements of this article.

(d) (1) For purposes of this article, continuous electronic monitoring may include the use of worldwide radio navigation system technology, known as the Global Positioning System, or GPS. The Legislature finds that because of its capability for continuous surveillance, continuous electronic monitoring has been used in other parts of the country to monitor persons on parole who are identified as requiring a high level of supervision.

(2) For purposes of this article, department means the Department of Corrections and Rehabilitation.

(e) The Legislature finds that continuous electronic monitoring has proven to be an effective risk management tool for supervising high-risk persons on parole who are likely to reoffend where prevention and knowledge of their whereabouts is a high priority for maintaining public safety.

(Added by Stats. 2005, Ch. 484, Sec. 2. Effective October 4, 2005.)



3010.1

The department may utilize a continuous electronic monitoring device, as distinguished from an electronic monitoring device as described in Section 3004, pursuant to this section that has all of the following attributes:

(a) A device designed to be worn by a human being.

(b) A device that emits a signal as a person is moving or is stationary. The signal shall be capable of being received and tracked across large urban or rural areas, statewide, and being received from within structures, vehicles, and other objects to the degree technically feasible in light of the associated costs, design, and other considerations as are determined relevant by the department.

(c) A device that functions 24 hours a day.

(d) A device that is resistant or impervious to unintentional or willful damage.

(Added by Stats. 2005, Ch. 484, Sec. 2. Effective October 4, 2005.)



3010.2

(a) A continuous electronic monitoring system may have the capacity to immediately notify the department of violations, actual or suspected, of the terms of parole that have been identified by the monitoring system if the requirement is deemed necessary by the parole officer with respect to an individual person.

(b) This information, including geographic location and tampering, may be used as evidence to prove a violation of the terms of parole.

(Added by Stats. 2005, Ch. 484, Sec. 2. Effective October 4, 2005.)



3010.3

The department shall establish the following standards as are necessary to enhance public safety:

(a) Standards for the minimum time interval between transmissions of information about the location of the person under supervision. The standards shall be established after an evaluation of, at a minimum, all of the following:

(1) The resources of the department.

(2) The criminal history of the person under supervision.

(3) The safety of the victim of the persons under supervision.

(b) Standards for the accuracy of the information identifying the location of the person under supervision. The standards shall be established after consideration of, at a minimum, all of the following:

(1) The need to identify the location of a person proximate to the location of a crime, including a violation of parole.

(2) Resources of the department.

(3) The need to avoid false indications of proximity to crimes.

(Added by Stats. 2005, Ch. 484, Sec. 2. Effective October 4, 2005.)



3010.4

(a) The department, operating a system of continuous electronic monitoring pursuant to this section, shall establish prohibitions against unauthorized access to, and use of, information by private or public entities as may be deemed appropriate. Unauthorized access to, and use of, electronic signals includes signals transmitted in any fashion by equipment utilized for continuous electronic monitoring.

(b) Devices used pursuant to this article shall not be used to eavesdrop or record any conversation, except a conversation between the participant and the person supervising the participant that is to be used solely for the purposes of voice identification.

(Added by Stats. 2005, Ch. 484, Sec. 2. Effective October 4, 2005.)



3010.5

(a) The department shall have the sole discretion to decide which persons shall be supervised using continuous electronic monitoring administered by the department. No individual shall be required to participate in continuous electronic monitoring authorized by this article for any period of time longer than the term of parole.

(b) The department shall establish written guidelines that identify those persons on parole subject to continuous electronic monitoring authorized by this article. These guidelines shall include the need for enhancing monitoring in comparison to other persons not subject to the enhanced monitoring and the public safety needs that will be served by the enhanced monitoring.

(Added by Stats. 2005, Ch. 484, Sec. 2. Effective October 4, 2005.)



3010.6

A parole officer may revoke, in his or her discretion, the continuous monitoring of any individual.

(Added by Stats. 2005, Ch. 484, Sec. 2. Effective October 4, 2005.)



3010.7

Whenever a parole officer supervising an individual has reasonable cause to believe that the individual is not complying with the rules or conditions set forth for the use of continuous electronic monitoring as a supervision tool, the officer supervising the individual may, without a warrant of arrest, take the individual into custody for a violation of parole.

(Added by Stats. 2005, Ch. 484, Sec. 2. Effective October 4, 2005.)



3010.8

(a) The department may charge persons on parole for the costs of any form of supervision that utilizes continuous electronic monitoring devices that monitor the whereabouts of the person pursuant to this article. Inability to pay all or a portion of the costs of continuous electronic monitoring authorized by this article shall not preclude use of continuous electronic monitoring and eligibility for parole shall not be enhanced by reason of ability to pay.

(b) Any person released on parole pursuant to subdivision (a) may be required to pay for that monitoring upon a finding of the ability to pay those costs. However, the department shall waive any or all of that payment upon a finding of an inability to pay. The department shall consider any remaining amounts the person has been ordered to pay in fines, assessments and restitution fines, fees, and orders, and shall give priority to the payment of those items before requiring that the person pay for the continuous electronic monitoring.

(Added by Stats. 2005, Ch. 484, Sec. 2. Effective October 4, 2005.)



3010.9

It is the intent of the Legislature that continuous electronic monitoring established pursuant to this article maintain the highest public confidence, credibility, and public safety. In the furtherance of these standards, the following shall apply:

(a) The department may administer continuous electronic monitoring pursuant to written contracts and appropriate public or private agencies or entities to provide specified supervision services. No public or private agency or entity may operate a continuous electronic monitoring system as authorized by this section without a written contract with the department. No public or private agency or entity entering into a contract may itself employ any person who is a participant in continuous electronic monitoring surveillance.

(b) The department shall comply with Section 1090 of the Government Code in the consideration, making, and execution of contracts pursuant to this section.

(Added by Stats. 2005, Ch. 484, Sec. 2. Effective October 4, 2005.)



3010.10

(a) A person who is required to register as a sex offender pursuant to Section 290 shall not remove or disable, or permit another to remove or disable, an electronic, global positioning system (GPS), or other monitoring device affixed to his or her person as a condition of parole, when he or she knows that the device was affixed as a condition of parole.

(b) (1) This section shall not apply if the removal or disabling of an electronic, GPS, or other monitoring device is performed by a physician, emergency medical services technician, or by any other emergency response or medical personnel when doing so is necessary during the course of medical treatment of the person subject to the electronic, GPS, or other monitoring device.

(2) This section shall not apply if the removal or disabling of the electronic, GPS, or other monitoring device is authorized or required by a court, or by the law enforcement, probation, parole authority, or other entity responsible for placing the electronic, GPS, or other monitoring device upon the person, or that has, at the time, the authority and responsibility to monitor the electronic, GPS, or other monitoring device.

(c) Upon a violation of this section, the parole authority shall revoke the person s parole and require that he or she be incarcerated in the county jail for a period of 180 days.

(Added by Stats. 2013, Ch. 776, Sec. 1. Effective January 1, 2014.)






ARTICLE 2.3. Parole Reentry Accountability Program

3015

(a) The Secretary of the Department of Corrections and Rehabilitation shall establish a parole reentry accountability program for parolees who have been sentenced to a term of imprisonment under Section 1170. The purpose of the program is to promote public safety, hold parolees accountable, and reduce recidivism.

(b) The department shall employ a parole violation decisionmaking instrument to determine the most appropriate sanctions for these parolees who violate their conditions of parole.

(1) For purposes of this subdivision, a parole violation decisionmaking instrument means a standardized tool that provides ranges of appropriate sanctions for parole violators given relevant case factors, including, but not limited to, offense history, risk of reoffense based on a validated risk assessment tool, need for treatment services, the number and type of current and prior parole violations, and other relevant statutory requirements.

(2) The department shall adopt emergency regulations to implement this section initially, and shall subsequently adopt permanent regulations that make appropriate changes in policies and procedures to reflect the intent of this section.

(c) The secretary shall have the discretion to establish additional tools and standards to further the purposes of this section.

(d) Parolees who have been sentenced to a term of imprisonment under Section 1170 and offenders subject to postrelease supervision as established in the Postrelease Community Supervision Act of 2011 with a history of substance abuse or mental illness who violate their conditions of parole or postrelease supervision are eligible to participate in a reentry court program established pursuant to subdivision (e).

(1) A parolee or offender subject to postrelease supervision who is deemed eligible by the department or local supervising agency to participate in a reentry court program may be referred by his or her parole officer, local supervising agent, or a revocation hearing officer for participation in the program. The reentry court shall have the discretion to determine if the parolee or offender subject to postrelease supervision will be admitted into the program and, in making this determination, shall consider, among other factors, whether the offender will benefit from the program, the risk the offender poses to the community, and the history and nature of the committing offense.

(2) If the reentry court determines that the parolee or offender subject to postrelease supervision will be admitted into the program, the court, with the assistance of the participant s parole or local supervising agent, shall have exclusive authority to determine the appropriate conditions of parole or postrelease supervision, order rehabilitation and treatment services to be provided, determine appropriate incentives, order appropriate sanctions, lift parole holds, and hear and determine appropriate responses to alleged violations, unless and until the court terminates the participant s enrollment in the program authorized by subdivision (e).

(3) A reentry court program plan shall include, but not be limited to, all of the following:

(A) The anticipated number of parolees and offenders subject to postrelease supervision who will be served by the program.

(B) The method by which each parolee or offender subject to postrelease supervision who is eligible for the program shall be referred to the program.

(C) The method by which each parolee or offender subject to postrelease supervision is to be individually assessed as to his or her treatment and rehabilitative needs and the level of community and reentry court monitoring required by the program.

(D) The criteria for continued participation in, and successful completion of, the program, as well as the criteria for termination from the program and referral to the revocation process pursuant to Section 3000.08 for parolees and Section 3454 for offenders subject to postrelease supervision.

(E) A description of how the program shall be administered effectively.

(F) An established method by which to report outcome measures for program participants.

(G) The development of a program team, as well as a plan for ongoing training in utilizing the drug court and collaborative court nonadversarial model.

(e) (1) Subject to funding made available for this purpose, the secretary shall enter into a memorandum of understanding with the Administrative Office of the Courts for the purpose of the establishment and operation of reentry court programs. Only courts with existing drug and mental health courts or courts that otherwise demonstrate leadership and a commitment to conduct the reentry court authorized by this section may participate in this program. These reentry court programs shall, with the assistance of the participant s parole or postrelease supervision agent, direct the treatment and supervision of participants who would benefit from community drug treatment or mental health treatment. The purpose of reentry court programs created pursuant to this subdivision is to promote public safety, hold offenders accountable, and reduce recidivism. The program shall include key components of drug and collaborative courts using a highly structured model, including close supervision and monitoring, dedicated calendars, nonadversarial proceedings, frequent drug and alcohol testing, and close collaboration between the respective entities involved to improve the participant s likelihood of success on parole or postrelease supervision.

(2) The Judicial Council, in collaboration with the department, shall design and perform an evaluation of the program that will assess its effectiveness in reducing recidivism among parolees and offenders subject to postrelease supervision and reducing revocations.

(3) The Judicial Council, in collaboration with the department, shall submit a final report of the findings from its evaluation of the program to the Legislature and the Governor no later than 3 years after the establishment of a reentry court pursuant to this section.

(Amended by Stats. 2011, Ch. 39, Sec. 43. Effective June 30, 2011. Operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39.)






ARTICLE 2.4. Case Management Reentry Pilot Program

3016

(a) The Secretary of the Department of Corrections and Rehabilitation shall establish the Case Management Reentry Pilot Program for offenders under the jurisdiction of the department who have been sentenced to a term of imprisonment under Section 1170 and are likely to benefit from a case management reentry strategy designed to address homelessness, joblessness, mental disorders, and developmental disabilities among offenders transitioning from prison into the community. The purpose of the pilot program is to implement promising and evidence-based practices and strategies that promote improved public safety outcomes for offenders reentering society after serving a term in state prison and while released to parole.

(b) The program shall be initiated in at least three counties over three years, supported by department employees focusing primarily on case management services for eligible parolees selected for the pilot program. Department employees shall be experienced or trained to work as social workers with a parole population. Selection of a parolee for participation in the pilot program does not guarantee the availability of services.

(c) Case management social workers shall assist offenders on parole who are assigned to the program in managing basic needs, including housing, job training and placement, medical and mental health care, and any additional programming or responsibilities attendant to the terms of the offender s reentry requirements. Case management social workers also shall work closely with offenders to prepare, monitor, revise, and fulfill individualized offender reentry plans consistent with this section during the term of the program.

(d) Individualized offender reentry plans shall focus on connecting offenders to services for which the offender is eligible under existing federal, state, and local rules.

(e) Case management services shall be prioritized for offenders identified as potentially benefiting from assistance with the following:

(1) Food, including the immediate need and long-term planning for obtaining food.

(2) Clothing, including the immediate need to obtain appropriate clothing.

(3) Shelter, including obtaining housing consistent with the goals of the most independent, least restrictive and potentially durable housing in the local community and that are feasible for the circumstances of each reentering offender.

(4) Benefits, including, but not limited to, the California Work Opportunity and Responsibility to Kids program, general assistance, benefits administered by the federal Social Security Administration, Medi-Cal, and veterans benefits.

(5) Health services, including assisting parolee clients with accessing community mental health, medical, and dental treatment.

(6) Substance abuse services, including assisting parolee clients with obtaining community substance abuse treatment or related 12-step program information and locations.

(7) Income, including developing and implementing a feasible plan to obtain an income and employment reflecting the highest level of work appropriate for a reentering offender s abilities and experience.

(8) Identification cards, including assisting reentering offenders with obtaining state identification cards.

(9) Life skills, including assisting with the development of skills concerning money management, job interviewing, resume writing, and activities of daily living.

(10) Activities, including working with reentering offenders in choosing and engaging in suitable and productive activities.

(11) Support systems, including working with reentering offenders on developing a support system, which may consist of prosocial friends, family, and community groups and activities, such as religious activities, recovery groups, and other social events.

(12) Academic and vocational programs, including assisting reentering offenders in developing and implementing a realistic plan to achieve an academic education, or vocational training, or both.

(13) Discharge planning, including developing postparole plans to sustain parolees achievements and goals to insure long-term community success.

(f) The department shall contract for an evaluation of the pilot program that will assess its effectiveness in reducing recidivism among offenders transitioning from prison into the community.

(g) The department shall submit a final report of the findings from its evaluation of the pilot program to the Legislature and the Governor no later than three years after the enactment of Assembly Bill 1457 or Senate Bill 851 of the 2013?14 Regular Session. The report shall be submitted in compliance with Section 9795 of the Government Code.

(h) Implementation of this article is contingent on the availability of funds and the pilot program may be limited in scope or duration based on the availability of funds.

(Added by Stats. 2014, Ch. 26, Sec. 27. Effective June 20, 2014.)






ARTICLE 2.5. Interdisciplinary Assessment of Inmates

3020

The Department of Corrections and Rehabilitation shall conduct assessments of all inmates that include, but are not limited to, data regarding the inmate s history of substance abuse, medical and mental health, education, family background, criminal activity, and social functioning. The assessments shall be used to place inmates in programs that will aid in their reentry to society and that will most likely reduce the inmate s chances of reoffending.

(Added by Stats. 2007, Ch. 7, Sec. 11. Effective May 3, 2007.)



3021

A credentialed teacher, vice principal, or principal shall provide input relating to the academic or vocational education program placement of an inmate pursuant to Section 3375 of Title 15 of the California Code of Regulations, including, but not limited to, interviewing the inmate, verifying the inmate s education records and test scores, or being present at meetings relating to the academic or vocational education program placement.

(Added by Stats. 2012, Ch. 761, Sec. 1. Effective January 1, 2013.)






ARTICLE 3. Paroles

3040

The Board of Prison Terms shall have the power to allow prisoners imprisoned in the state prisons pursuant to subdivision (b) of Section 1168 to go upon parole outside the prison walls and enclosures. The board may parole prisoners in the state prisons to camps for paroled prisoners established under Section 2792.

(Amended by Stats. 1979, Ch. 255.)



3041

(a) In the case of any inmate sentenced pursuant to any law, other than Chapter 4.5 (commencing with Section 1170) of Title 7 of Part 2, the Board of Parole Hearings shall meet with each inmate during the sixth year prior to the inmate s minimum eligible parole release date for the purposes of reviewing and documenting the inmate s activities and conduct pertinent to both parole eligibility and to the granting or withholding of postconviction credit. During this consultation, the board shall provide the inmate information about the parole hearing process, legal factors relevant to his or her suitability or unsuitability for parole, and individualized recommendations for the inmate regarding his or her work assignments, rehabilitative programs, and institutional behavior. Within 30 days following the consultation, the board shall issue its positive and negative findings and recommendations to the inmate in writing. One year prior to the inmate s minimum eligible parole release date a panel of two or more commissioners or deputy commissioners shall again meet with the inmate and shall normally set a parole release date as provided in Section 3041.5. No more than one member of the panel shall be a deputy commissioner. In the event of a tie vote, the matter shall be referred for an en banc review of the record that was before the panel that rendered the tie vote. Upon en banc review, the board shall vote to either grant or deny parole and render a statement of decision. The en banc review shall be conducted pursuant to subdivision (e). The release date shall be set in a manner that will provide uniform terms for offenses of similar gravity and magnitude with respect to their threat to the public, and that will comply with the sentencing rules that the Judicial Council may issue and any sentencing information relevant to the setting of parole release dates. The board shall establish criteria for the setting of parole release dates and in doing so shall consider the number of victims of the crime for which the inmate was sentenced and other factors in mitigation or aggravation of the crime. At least one commissioner of the panel shall have been present at the last preceding meeting, unless it is not feasible to do so or where the last preceding meeting was the initial meeting. Any person on the hearing panel may request review of any decision regarding parole for an en banc hearing by the board. In case of a review, a majority vote in favor of parole by the board members participating in an en banc review is required to grant parole to any inmate.

(b) The panel or the board, sitting en banc, shall set a release date unless it determines that the gravity of the current convicted offense or offenses, or the timing and gravity of current or past convicted offense or offenses, is such that consideration of the public safety requires a more lengthy period of incarceration for this individual, and that a parole date, therefore, cannot be fixed at this meeting. After the effective date of this subdivision, any decision of the parole panel finding an inmate suitable for parole shall become final within 120 days of the date of the hearing. During that period, the board may review the panel s decision. The panel s decision shall become final pursuant to this subdivision unless the board finds that the panel made an error of law, or that the panel s decision was based on an error of fact, or that new information should be presented to the board, any of which when corrected or considered by the board has a substantial likelihood of resulting in a substantially different decision upon a rehearing. In making this determination, the board shall consult with the commissioners who conducted the parole consideration hearing. No decision of the parole panel shall be disapproved and referred for rehearing except by a majority vote of the board, sitting en banc, following a public meeting.

(c) For the purpose of reviewing the suitability for parole of those inmates eligible for parole under prior law at a date earlier than that calculated under Section 1170.2, the board shall appoint panels of at least two persons to meet annually with each inmate until the time the person is released pursuant to proceedings or reaches the expiration of his or her term as calculated under Section 1170.2.

(d) It is the intent of the Legislature that, during times when there is no backlog of inmates awaiting parole hearings, life parole consideration hearings, or life rescission hearings, hearings will be conducted by a panel of three or more members, the majority of whom shall be commissioners. The board shall report monthly on the number of cases where an inmate has not received a completed initial or subsequent parole consideration hearing within 30 days of the hearing date required by subdivision (a) of Section 3041.5 or paragraph (2) of subdivision (b) of Section 3041.5, unless the inmate has waived the right to those timeframes. That report shall be considered the backlog of cases for purposes of this section, and shall include information on the progress toward eliminating the backlog, and on the number of inmates who have waived their right to the above timeframes. The report shall be made public at a regularly scheduled meeting of the board and a written report shall be made available to the public and transmitted to the Legislature quarterly.

(e) For purposes of this section, an en banc review by the board means a review conducted by a majority of commissioners holding office on the date the matter is heard by the board. An en banc review shall be conducted in compliance with the following:

(1) The commissioners conducting the review shall consider the entire record of the hearing that resulted in the tie vote.

(2) The review shall be limited to the record of the hearing. The record shall consist of the transcript or audiotape of the hearing, written or electronically recorded statements actually considered by the panel that produced the tie vote, and any other material actually considered by the panel. New evidence or comments shall not be considered in the en banc proceeding.

(3) The board shall separately state reasons for its decision to grant or deny parole.

(4) A commissioner who was involved in the tie vote shall be recused from consideration of the matter in the en banc review.

(Amended by Stats. 2013, Ch. 312, Sec. 2. Effective January 1, 2014.)



3041.1

Up to 90 days prior to a scheduled release date, the Governor may request review of any decision by a parole authority concerning the grant or denial of parole to any inmate in a state prison. The Governor shall state the reason or reasons for the request, and whether the request is based on a public safety concern, a concern that the gravity of current or past convicted offenses may have been given inadequate consideration, or on other factors. When a request has been made, the request shall be reviewed by a majority of commissioners specifically appointed to hear adult parole matters and who are holding office at the time. In case of a review, a vote in favor of parole by a majority of the commissioners reviewing the request shall be required to grant parole to any inmate. In carrying out any review, the board shall comply with the provisions of this chapter.

(Amended by Stats. 2012, Ch. 43, Sec. 40. Effective June 27, 2012.)



3041.2

(a) During the 30 days following the granting, denial, revocation, or suspension by a parole authority of the parole of a person sentenced to an indeterminate prison term based upon a conviction of murder, the Governor, when reviewing the authority s decision pursuant to subdivision (b) of Section 8 of Article V of the Constitution, shall review materials provided by the parole authority.

(b) If the Governor decides to reverse or modify a parole decision of a parole authority pursuant to subdivision (b) of Section 8 of Article V of the Constitution, he or she shall send a written statement to the inmate specifying the reasons for his or her decision.

(Added by Stats. 1988, Ch. 1626, Sec. 2.)



3041.5

(a) At all hearings for the purpose of reviewing a prisoner s parole suitability, or the setting, postponing, or rescinding of parole dates, with the exception of en banc review of tie votes, the following shall apply:

(1) At least 10 days prior to any hearing by the Board of Parole Hearings, the prisoner shall be permitted to review his or her file which will be examined by the board and shall have the opportunity to enter a written response to any material contained in the file.

(2) The prisoner shall be permitted to be present, to ask and answer questions, and to speak on his or her own behalf. Neither the prisoner nor the attorney for the prisoner shall be entitled to ask questions of any person appearing at the hearing pursuant to subdivision (b) of Section 3043.

(3) Unless legal counsel is required by some other provision of law, a person designated by the Department of Corrections and Rehabilitation shall be present to ensure that all facts relevant to the decision be presented, including, if necessary, contradictory assertions as to matters of fact that have not been resolved by departmental or other procedures.

(4) The prisoner and any person described in subdivision (b) of Section 3043 shall be permitted to request and receive a stenographic record of all proceedings.

(5) If the hearing is for the purpose of postponing or rescinding of parole dates, the prisoner shall have rights set forth in paragraphs (3) and (4) of subdivision (c) of Section 2932.

(6) The board shall set a date to reconsider whether an inmate should be released on parole that ensures a meaningful consideration of whether the inmate is suitable for release on parole.

(b) (1) Within 10 days following any meeting where a parole date has been set, the board shall send the prisoner a written statement setting forth his or her parole date, the conditions he or she must meet in order to be released on the date set, and the consequences of failure to meet those conditions.

(2) Within 20 days following any meeting where a parole date has not been set, the board shall send the prisoner a written statement setting forth the reason or reasons for refusal to set a parole date, and suggest activities in which he or she might participate that will benefit him or her while he or she is incarcerated.

(3) The board shall schedule the next hearing, after considering the views and interests of the victim, as follows:

(A) Fifteen years after any hearing at which parole is denied, unless the board finds by clear and convincing evidence that the criteria relevant to the setting of parole release dates enumerated in subdivision (a) of Section 3041 are such that consideration of the public and victim s safety does not require a more lengthy period of incarceration for the prisoner than 10 additional years.

(B) Ten years after any hearing at which parole is denied, unless the board finds by clear and convincing evidence that the criteria relevant to the setting of parole release dates enumerated in subdivision (a) of Section 3041 are such that consideration of the public and victim s safety does not require a more lengthy period of incarceration for the prisoner than seven additional years.

(C) Three years, five years, or seven years after any hearing at which parole is denied, because the criteria relevant to the setting of parole release dates enumerated in subdivision (a) of Section 3041 are such that consideration of the public and victim s safety requires a more lengthy period of incarceration for the prisoner, but does not require a more lengthy period of incarceration for the prisoner than seven additional years.

(4) The board may in its discretion, after considering the views and interests of the victim, advance a hearing set pursuant to paragraph (3) to an earlier date, when a change in circumstances or new information establishes a reasonable likelihood that consideration of the public and victim s safety does not require the additional period of incarceration of the prisoner provided in paragraph (3).

(5) Within 10 days of any board action resulting in the postponement of a previously set parole date, the board shall send the prisoner a written statement setting forth a new date and the reason or reasons for that action and shall offer the prisoner an opportunity for review of that action.

(6) Within 10 days of any board action resulting in the rescinding of a previously set parole date, the board shall send the prisoner a written statement setting forth the reason or reasons for that action, and shall schedule the prisoner s next hearing in accordance with paragraph (3).

(c) The board shall conduct a parole hearing pursuant to this section as a de novo hearing. Findings made and conclusions reached in a prior parole hearing shall be considered in but shall not be deemed to be binding upon subsequent parole hearings for an inmate, but shall be subject to reconsideration based upon changed facts and circumstances. When conducting a hearing, the board shall admit the prior recorded or memorialized testimony or statement of a victim or witness, upon request of the victim or if the victim or witness has died or become unavailable. At each hearing the board shall determine the appropriate action to be taken based on the criteria set forth in paragraph (3) of subdivision (a) of Section 3041.

(d) (1) An inmate may request that the board exercise its discretion to advance a hearing set pursuant to paragraph (3) of subdivision (b) to an earlier date, by submitting a written request to the board, with notice, upon request, and a copy to the victim which shall set forth the change in circumstances or new information that establishes a reasonable likelihood that consideration of the public safety does not require the additional period of incarceration of the inmate.

(2) The board shall have sole jurisdiction, after considering the views and interests of the victim to determine whether to grant or deny a written request made pursuant to paragraph (1), and its decision shall be subject to review by a court or magistrate only for a manifest abuse of discretion by the board. The board shall have the power to summarily deny a request that does not comply with the provisions of this subdivision or that does not set forth a change in circumstances or new information as required in paragraph (1) that in the judgment of the board is sufficient to justify the action described in paragraph (4) of subdivision (b).

(3) An inmate may make only one written request as provided in paragraph (1) during each three-year period. Following either a summary denial of a request made pursuant to paragraph (1), or the decision of the board after a hearing described in subdivision (a) to not set a parole date, the inmate shall not be entitled to submit another request for a hearing pursuant to subdivision (a) until a three-year period of time has elapsed from the summary denial or decision of the board.

(Amended by Stats. 2009, Ch. 276, Sec. 2. Effective January 1, 2010. Note: This section was amended on Nov. 4, 2008, by initiative Prop. 9.)



3041.7

At any hearing for the purpose of setting, postponing, or rescinding a parole release date of a prisoner under a life sentence, the prisoner shall be entitled to be represented by counsel and the provisions of Section 3041.5 shall apply. The Board of Parole Hearings shall provide by rule for the invitation of the prosecutor of the county from which the prisoner was committed, or his representative, to represent the interests of the people at the hearing. The Board of Parole Hearings shall notify the prosecutor and the Attorney General at least 30 days prior to the date of the hearing.

Notwithstanding Section 12550 of the Government Code, the prosecutor of the county from which the prisoner was committed, or his representative, who shall not be the Attorney General, except in cases in which the Attorney General prosecuted the case at the trial level, shall be the sole representative of the interests of the people.

(Amended by Stats. 2006, Ch. 901, Sec. 8.5. Effective January 1, 2007.)



3042

(a) At least 30 days before the Board of Prison Terms meets to review or consider the parole suitability or the setting of a parole date for any prisoner sentenced to a life sentence, the board shall send written notice thereof to each of the following persons: the judge of the superior court before whom the prisoner was tried and convicted, the attorney who represented the defendant at trial, the district attorney of the county in which the offense was committed, the law enforcement agency that investigated the case, and where the prisoner was convicted of the murder of a peace officer, the law enforcement agency which had employed that peace officer at the time of the murder.

(b) The Board of Prison Terms shall record all those hearings and transcribe recordings of those hearings within 30 days of any hearing. Those transcripts, including the transcripts of all prior hearings, shall be filed and maintained in the office of the Board of Prison Terms and shall be made available to the public no later than 30 days from the date of the hearing. No prisoner shall actually be released on parole prior to 60 days from the date of the hearing.

(c) At any hearing, the presiding hearing officer shall state his or her findings and supporting reasons on the record.

(d) Any statements, recommendations, or other materials considered shall be incorporated into the transcript of the hearing, unless the material is confidential in order to preserve institutional security and the security of others who might be endangered by disclosure.

(e) This section shall not apply to any hearing held to consider advancing a prisoner s parole date due to his or her conduct since his or her last hearing.

(f) (1) The written notice to the judge of the superior court before whom the prisoner was tried and convicted shall be sent by United States mail.

(2) The judge receiving this written notice may forward to the parole board any unprivileged information from the trial or sentencing proceeding regarding the prisoner, witnesses, or victims, or other relevant persons, or any other information, that is pertinent to the question of whether the parole board should grant parole or under what conditions parole should be granted. The judge may also, in his or her discretion, include information given to him or her by victims, witnesses, or other persons that bear on the question of the prisoner s suitability for parole.

(3) The parole board shall review and consider all information received from the judge or any other person and shall consider adjusting the terms or conditions of parole to reflect the comments or concerns raised by this information, as appropriate.

(g) Nothing in this section shall be construed as limiting the type or content of information the judge or any other person may forward to the parole board for consideration under any other provision of law.

(h) Any person who receives notice under subdivision (a) who is authorized to forward information for consideration in a parole suitability hearing or the setting of a parole date for a person sentenced to a life sentence under this section, may forward that information either by facsimile or electronic mail. The Department of Corrections shall establish procedures for receiving the information by facsimile or electronic mail pursuant to this subdivision.

(Amended by Stats. 2014, Ch. 686, Sec. 1. Effective September 27, 2014.)



3043

(a) (1) Upon request to the Department of Corrections and Rehabilitation and verification of the identity of the requester, notice of any hearing to review or consider the parole suitability or the setting of a parole date for any prisoner in a state prison shall be given by telephone, certified mail, regular mail, or electronic mail, using the method of communication selected by the requesting party, if that method is available, by the Board of Parole Hearings at least 90 days before the hearing to any victim of any crime committed by the prisoner, or to the next of kin of the victim if the victim has died, to include the commitment crimes, determinate term commitment crimes for which the prisoner has been paroled, and any other felony crimes or crimes against the person for which the prisoner has been convicted. The requesting party shall keep the board apprised of his or her current contact information in order to receive the notice.

(2) No later than 30 days prior to the date selected for the hearing, any person, other than the victim, entitled to attend the hearing shall inform the board of his or her intention to attend the hearing and the name and identifying information of any other person entitled to attend the hearing who will accompany him or her.

(3) No later than 14 days prior to the date selected for the hearing, the board shall notify every person entitled to attend the hearing confirming the date, time, and place of the hearing.

(b) (1) The victim, next of kin, members of the victim s family, and two representatives designated as provided in paragraph (2) of this subdivision have the right to appear, personally or by counsel, at the hearing and to adequately and reasonably express his, her, or their views concerning the prisoner and the case, including, but not limited to the commitment crimes, determinate term commitment crimes for which the prisoner has been paroled, any other felony crimes or crimes against the person for which the prisoner has been convicted, the effect of the enumerated crimes on the victim and the family of the victim, the person responsible for these enumerated crimes, and the suitability of the prisoner for parole.

(2) Any statement provided by a representative designated by the victim or next of kin may cover any subject about which the victim or next of kin has the right to be heard including any recommendation regarding the granting of parole. The representatives shall be designated by the victim or, in the event that the victim is deceased or incapacitated, by the next of kin. They shall be designated in writing for the particular hearing prior to the hearing.

(c) A representative designated by the victim or the victim s next of kin for purposes of this section may be any adult person selected by the victim or the family of the victim. The board shall permit a representative designated by the victim or the victim s next of kin to attend a particular hearing, to provide testimony at a hearing, and to submit a statement to be included in the hearing as provided in Section 3043.2, even though the victim, next of kin, or a member of the victim s immediate family is present at the hearing, and even though the victim, next of kin, or a member of the victim s immediate family has submitted a statement as described in Section 3043.2.

(d) The board, in deciding whether to release the person on parole, shall consider the entire and uninterrupted statements of the victim or victims, next of kin, immediate family members of the victim, and the designated representatives of the victim or next of kin, if applicable, made pursuant to this section and shall include in its report a statement whether the person would pose a threat to public safety if released on parole.

(e) In those cases where there are more than two immediate family members of the victim who wish to attend any hearing covered in this section, the board shall allow attendance of additional immediate family members to include the following: spouse, children, parents, siblings, grandchildren, and grandparents.

(Amended by Stats. 2014, Ch. 686, Sec. 2. Effective September 27, 2014. Note: This section was added on June 8, 1982, by initiative Prop. 8, and amended on Nov. 4, 2008, by initiative Prop. 9.)



3043.1

Notwithstanding any other provision of law, a victim, his or her next of kin, or any immediate family member of the victim who appears at any hearing to review or consider the parole suitability or the setting of a parole date for any prisoner pursuant to Section 3043 shall be entitled to the attendance of one person of his or her own choosing at the hearing for support. The person so chosen shall not participate in the hearing nor make comments while in attendance.

(Added by Stats. 1990, Ch. 278, Sec. 2.)



3043.2

(a) (1) In lieu of personal appearance at any hearing to review the parole suitability or the setting of a parole date, the Board of Prison Terms shall permit the victim, his or her next of kin, immediate family members, or two representatives designated for a particular hearing by the victim or next of kin in writing prior to the hearing to file with the board a written, audiotaped, or videotaped statement, or statement stored on a CD Rom, DVD, or any other recording medium accepted by a court pursuant to Section 1191.15 or by the board, expressing his or her views concerning the crime and the person responsible. The statement may be personal messages from the person to the board made at any time or may be a statement made pursuant to Section 1191.16, or a combination of both, except that any statement provided by a representative designated by the victim or next of kin shall be limited to comments concerning the effect of the crime on the victim.

(2) A representative designated by the victim or the victim s next of kin for purposes of this section must be either a family or household member of the victim.

(3) The board shall consider any statement filed prior to reaching a decision, and shall include in its report a statement of whether the person would pose a threat to public safety if released on parole.

(b) Whenever an audio or video statement or a statement stored on a CD Rom, DVD, or other medium is filed with the board, a written transcript of the statement shall also be provided by the person filing the statement.

(c) Nothing in this section shall be construed to prohibit the prosecutor from representing to the board the views of the victim, his or her immediate family members, or next of kin.

(d) In the event the board permits an audio or video statement or statement stored on a CD Rom, DVD, or other medium to be filed, the board shall not be responsible for providing any equipment or resources needed to assist the victim in preparing the statement.

(Amended by Stats. 2004, Ch. 289, Sec. 2. Effective January 1, 2005.)



3043.25

Any victim, next of kin, members of the victim s immediate family, or representatives designated for a particular hearing by the victim or next of kin in writing prior to the hearing who have the right to appear at a hearing to review parole suitability or the setting of a parole date, either personally as provided in Section 3043, or by a written, audiotaped, or videotaped statement as provided in Section 3043.2, and any prosecutor who has the right to appear pursuant to Section 3041.7, shall also have the right to appear by means of videoconferencing, if videoconferencing is available at the hearing site. For the purposes of this section, videoconferencing means the live transmission of audio and video signals by any means from one physical location to another.

(Amended by Stats. 2004, Ch. 289, Sec. 3. Effective January 1, 2005.)



3043.3

As used in Sections 3043, 3043.1, 3043.2, and 3043.25, the term immediate family shall include the victim s spouse, parent, grandparent, brother, sister, and children or grandchildren who are related by blood, marriage, or adoption. As used in Sections 3043 and 3043.2, the term household member of the victim means a person who lives, or was living at the time of the crime, in the victim s household, and who has, or for a deceased victim had at the time of the crime, an intimate or close relationship with the victim.

(Amended by Stats. 2004, Ch. 289, Sec. 4. Effective January 1, 2005.)



3043.5

(a) This section shall be known as the Condit-Nolan Public Participation in Parole Act of 1984.

(b) Any person interested in the grant or denial of parole to any prisoner in a state prison shall have the right to submit a statement of views in support of or in opposition to the granting of parole. The board, in deciding whether to release the person on parole, shall review all information received from the public to insure that the gravity and timing of all current or past convicted offenses have been given adequate consideration and to insure that the safety of the public has been adequately considered. Upon completion of its review, the board shall include in its report a statement that it has reviewed all information received from the public and its conclusion as to whether the person would pose a threat to the public safety if released on parole.

(Added by Stats. 1984, Ch. 805, Sec. 2.)



3043.6

Any person authorized to appear at a parole hearing pursuant to Section 3043, or a prosecutor authorized to represent the views of the victim, his or her immediate family, or next of kin, pursuant to Section 3043.2, shall have the right to speak last before the board in regard to those persons appearing and speaking before the board at a parole hearing. Nothing in this section shall prohibit the person presiding at the hearing from taking any steps he or she deems appropriate to ensure that only accurate and relevant statements are considered in determining parole suitability as provided in law, including, but not limited to, the rebuttal of inaccurate statements made by any party.

(Added by Stats. 2004, Ch. 1, Sec. 4. Effective January 21, 2004.)



3044

(a) Notwithstanding any other law, the Board of Parole Hearings or its successor in interest shall be the state s parole authority and shall be responsible for protecting victims rights in the parole process. Accordingly, to protect a victim from harassment and abuse during the parole process, no person paroled from a California correctional facility following incarceration for an offense committed on or after the effective date of this act shall, in the event his or her parole is revoked, be entitled to procedural rights other than the following:

(1) A parolee shall be entitled to a probable cause hearing no later than 15 days following his or her arrest for violation of parole.

(2) A parolee shall be entitled to an evidentiary revocation hearing no later than 45 days following his or her arrest for violation of parole.

(3) A parolee shall, upon request, be entitled to counsel at state expense only if, considering the request on a case-by-case basis, the board or its hearing officers determine:

(A) The parolee is indigent; and

(B) Considering the complexity of the charges, the defense, or because the parolee s mental or educational capacity, he or she appears incapable of speaking effectively in his or her own defense.

(4) In the event the parolee s request for counsel, which shall be considered on a case-by-case basis, is denied, the grounds for denial shall be stated succinctly in the record.

(5) Parole revocation determinations shall be based upon a preponderance of evidence admitted at hearings including documentary evidence, direct testimony, or hearsay evidence offered by parole agents, peace officers, or a victim.

(6) Admission of the recorded or hearsay statement of a victim or percipient witness shall not be construed to create a right to confront the witness at the hearing.

(b) The board is entrusted with the safety of victims and the public and shall make its determination fairly, independently, and without bias and shall not be influenced by or weigh the state cost or burden associated with just decisions. The board must accordingly enjoy sufficient autonomy to conduct unbiased hearings, and maintain an independent legal and administrative staff. The board shall report to the Governor.

(Added November 4, 2008, by initiative Proposition 9, Sec. 5.3. Note: Prop. 9 is titled the Victims' Bill of Rights Act of 2008: Marsy's Law.)



3045

Any sentence based on conviction of crime of which the person was previously pardoned on the express ground that he was not guilty shall not be counted as a previous conviction.

(Amended by Stats. 1951, Ch. 671.)



3046

(a) No prisoner imprisoned under a life sentence may be paroled until he or she has served the greater of the following:

(1) A term of at least seven calendar years.

(2) A term as established pursuant to any other provision of law that establishes a minimum term or minimum period of confinement under a life sentence before eligibility for parole.

(b) If two or more life sentences are ordered to run consecutively to each other pursuant to Section 669, no prisoner so imprisoned may be paroled until he or she has served the term specified in subdivision (a) on each of the life sentences that are ordered to run consecutively.

(c) Notwithstanding subdivisions (a) and (b), a prisoner found suitable for parole pursuant to a youth offender parole hearing as described in Section 3051 shall be paroled regardless of the manner in which the board set release dates pursuant to subdivision (a) of Section 3041, subject to subdivision (b) of Section 3041 and Sections 3041.1 and 3041.2, as applicable.

(d) The Board of Prison Terms shall, in considering a parole for a prisoner, consider all statements and recommendations which may have been submitted by the judge, district attorney, and sheriff, pursuant to Section 1203.01, or in response to notices given under Section 3042, and recommendations of other persons interested in the granting or denying of the parole. The board shall enter on its order granting or denying parole to these prisoners, the fact that the statements and recommendations have been considered by it.

(Amended by Stats. 2013, Ch. 312, Sec. 3. Effective January 1, 2014.)



3049

In all other cases not heretofore provided for, no prisoner sentenced prior to July 1, 1977 may be paroled until he has served the minimum term of imprisonment provided by law for the offense of which he was convicted, except that in cases where the prisoner was serving a sentence on December 31, 1947, and in which the minimum term of imprisonment is more than one year, he may be paroled at any time after the expiration of one-half of the minimum term, with benefit of credits, but in no case shall he be paroled until he has served one calendar year; provided, that any prisoner, received on or after January 1, 1948, at any state prison or institution under the jurisdiction of the Director of Corrections, whose minimum term of imprisonment is more than one year, may be paroled at any time after the expiration of one-third of the minimum term. In all other cases he may be paroled at any time after he has served the minimum term prescribed by law.

(Amended by Stats. 1976, Ch. 1139.)



3049.5

Notwithstanding the provisions of Section 3049, any prisoner selected for inclusion in a specific research program approved by the Board of Corrections may be paroled upon completion of the diagnostic study provided for in Section 5079. The number of prisoners released in any year under this provision shall not exceed 5 percent of the total number of all prisoners released in the preceding year.

This section shall not apply to a prisoner who, while committing the offense for which he has been imprisoned, physically attacked any person by any means. A threat of attack is not a physical attack for the purposes of this section unless such threat was accompanied by an attempt to inflict physical harm upon some person.

(Amended by Stats. 2012, Ch. 728, Sec. 125. Effective January 1, 2013.)



3050

(a) Notwithstanding any other provision of law, any inmate under the custody of the Department of Corrections and Rehabilitation who is not currently serving and has not served a prior indeterminate sentence or a sentence for a violent felony, a serious felony, or a crime that requires him or her to register as a sex offender pursuant to Section 290, who has successfully completed an in prison drug treatment program, upon release from state prison, shall, whenever possible, be entered into a 150-day residential aftercare drug treatment program sanctioned by the department.

(b) As a condition of parole, if the inmate successfully completes 150 days of residential aftercare treatment, as determined by the Department of Corrections and Rehabilitation and the aftercare provider, the parolee shall be discharged from parole supervision at that time.

(Amended by Stats. 2012, Ch. 728, Sec. 126. Effective January 1, 2013.)



3051

(a) (1) A youth offender parole hearing is a hearing by the Board of Parole Hearings for the purpose of reviewing the parole suitability of any prisoner who was under 18 years of age at the time of his or her controlling offense.

(2) For the purposes of this section, the following definitions shall apply:

(A) Incarceration means detention in a city or county jail, a local juvenile facility, a mental health facility, a Division of Juvenile Justice facility, or a Department of Corrections and Rehabilitation facility.

(B) Controlling offense means the offense or enhancement for which any sentencing court imposed the longest term of imprisonment.

(b) (1) A person who was convicted of a controlling offense that was committed before the person had attained 18 years of age and for which the sentence is a determinate sentence shall be eligible for release on parole at a youth offender parole hearing by the board during his or her 15th year of incarceration, unless previously released pursuant to other statutory provisions.

(2) A person who was convicted of a controlling offense that was committed before the person had attained 18 years of age and for which the sentence is a life term of less than 25 years to life shall be eligible for release on parole by the board during his or her 20th year of incarceration at a youth offender parole hearing, unless previously released or entitled to an earlier parole consideration hearing pursuant to other statutory provisions.

(3) A person who was convicted of a controlling offense that was committed before the person had attained 18 years of age and for which the sentence is a life term of 25 years to life shall be eligible for release on parole by the board during his or her 25th year of incarceration at a youth offender parole hearing, unless previously released or entitled to an earlier parole consideration hearing pursuant to other statutory provisions.

(c) An individual subject to this section shall meet with the board pursuant to subdivision (a) of Section 3041.

(d) The board shall conduct a youth offender parole hearing to consider release. At the youth offender parole hearing, the board shall release the individual on parole as provided in Section 3041, except that the board shall act in accordance with subdivision (c) of Section 4801.

(e) The youth offender parole hearing to consider release shall provide for a meaningful opportunity to obtain release. The board shall review and, as necessary, revise existing regulations and adopt new regulations regarding determinations of suitability made pursuant to this section, subdivision (c) of Section 4801, and other related topics, consistent with relevant case law, in order to provide that meaningful opportunity for release.

(f) (1) In assessing growth and maturity, psychological evaluations and risk assessment instruments, if used by the board, shall be administered by licensed psychologists employed by the board and shall take into consideration the diminished culpability of juveniles as compared to that of adults, the hallmark features of youth, and any subsequent growth and increased maturity of the individual.

(2) Family members, friends, school personnel, faith leaders, and representatives from community-based organizations with knowledge about the individual before the crime or his or her growth and maturity since the time of the crime may submit statements for review by the board.

(3) Nothing in this section is intended to alter the rights of victims at parole hearings.

(g) If parole is not granted, the board shall set the time for a subsequent youth offender parole hearing in accordance with paragraph (3) of subdivision (b) of Section 3041.5. In exercising its discretion pursuant to paragraph (4) of subdivision (b) and subdivision (d) of Section 3041.5, the board shall consider the factors in subdivision (c) of Section 4801. No subsequent youth offender parole hearing shall be necessary if the offender is released pursuant to other statutory provisions prior to the date of the subsequent hearing.

(h) This section shall not apply to cases in which sentencing occurs pursuant to Section 1170.12, subdivisions (b) to (i), inclusive, of Section 667, or Section 667.61, or in which an individual was sentenced to life in prison without the possibility of parole. This section shall not apply to an individual to whom this section would otherwise apply, but who, subsequent to attaining 18 years of age, commits an additional crime for which malice aforethought is a necessary element of the crime or for which the individual is sentenced to life in prison.

(i) The board shall complete all youth offender parole hearings for individuals who become entitled to have their parole suitability considered at a youth offender parole hearing on the effective date of this section by July 1, 2015.

(Added by Stats. 2013, Ch. 312, Sec. 4. Effective January 1, 2014.)



3052

The Board of Prison Terms shall have the power to establish and enforce rules and regulations under which prisoners committed to state prisons may be allowed to go upon parole outside the prison buildings and enclosures when eligible for parole.

(Amended by Stats. 1983, Ch. 757, Sec. 1.)



3053

(a) The Board of Prison Terms upon granting any parole to any prisoner may also impose on the parole any conditions that it may deem proper.

(b) The Board of Prison Terms may impose as a condition of parole that any prisoner granted parole undergo an examination or test for tuberculosis when the board reasonably suspects that the parolee has, has had, or has been exposed to, tuberculosis in an infectious stage.

(c) For purposes of this section, an examination or test for tuberculosis means testing and followup examinations or treatment according to the Centers for Disease Control and American Thoracic Society recommendations in effect at the time of the initial examination.

(Amended by Stats. 1992, Ch. 1263, Sec. 1. Effective January 1, 1993.)



3053.2

(a) Upon the request of the victim, or the victim s parent or legal guardian if the victim is a minor, the Board of Parole Hearings or the supervising parole agency shall impose the following condition on the parole of a person released from prison for an offense involving threatening, stalking, sexually abusing, harassing, or violent acts in which the victim is a person specified in Section 6211 of the Family Code:

Compliance with a protective order enjoining the parolee from threatening, stalking, sexually abusing, harassing, or taking further violent acts against the victim and, if appropriate, compliance with any or all of the following:

(1) An order prohibiting the parolee from having personal, telephonic, electronic, media, or written contact with the victim.

(2) An order prohibiting the parolee from coming within at least 100 yards of the victim or the victim s residence or workplace.

(3) An order excluding the parolee from the victim s residence.

(b) The Board of Parole Hearings or the supervising parole agency may impose the following condition on the parole of a person released from prison for an offense involving threatening, stalking, sexually abusing, harassing, or violent acts in which the victim is a person specified in Section 6211 of the Family Code:

For persons who committed the offense prior to January 1, 1997, participation in a batterer s program, as specified in this section, for the entire period of parole. For persons who committed the offense after January 1, 1997, successful completion of a batterer s program, which shall be a condition of release from parole. If no batterer s program is available, another appropriate counseling program designated by the parole agent or officer, for a period of not less than one year, with weekly sessions of a minimum of two hours of classroom time. The program director shall give periodic progress reports to the parole agent or officer at least every three months.

(c) The parole agent or officer shall refer the parolee only to a batterer s program that follows the standards outlined in Section 1203.097 and immediately following sections.

(d) The parolee shall file proof of enrollment in a batterer s program with the parole agent or officer within 30 days after the first meeting with his or her parole agent or officer, if he or she committed the offense after January 1, 1997, or within 30 days of receiving notice of this parole condition, if he or she committed the offense prior to January 1, 1997.

(e) The parole agent or officer shall conduct an initial assessment of the parolee, which information shall be provided to the batterer s program. The assessment shall include, but not be limited to, all of the following:

(1) Social, economic, and family background.

(2) Education.

(3) Vocational achievements.

(4) Criminal history, prior incidents of violence, and arrest reports.

(5) Medical history.

(6) Substance abuse history.

(7) Consultation with the probation officer.

(8) Verbal consultation with the victim, only if the victim desires to participate.

(f) Upon request of the victim, the victim shall be notified of the release of the parolee and the parolee s location and parole agent or officer. If the victim requests notification, he or she shall also be informed that attendance in any program does not guarantee that an abuser will not be violent.

(g) The parole agent or officer shall advise the parolee that the failure to enroll in a specified program, as directed, may be considered a parole violation that would result in possible further incarceration.

(h) The director of the batterer s program shall immediately report any violation of the terms of the protective order issued pursuant to paragraph (3) of subdivision (a), including any new acts of violence or failure to comply with the program requirements, to the parolee s parole agent or officer.

(i) Upon recommendation of the director of the batterer s program, a parole agent or officer may require a parolee to participate in additional sessions throughout the parole period, unless he or she finds that it is not in the interests of justice to do so. In deciding whether the parolee would benefit from more sessions, the parole agent or officer shall consider whether any of the following conditions exist:

(1) The parolee has been violence-free for a minimum of six months.

(2) The parolee has cooperated and participated in the batterer s program.

(3) The parolee demonstrates an understanding of, and practices, positive conflict resolution skills.

(4) The parolee blames, degrades, or has committed acts that dehumanize the victim or puts the victim s safety at risk, including, but not limited to, molesting, stalking, striking, attacking, threatening, sexually assaulting, or battering the victim.

(5) The parolee demonstrates an understanding that the use of coercion or violent behavior to maintain dominance is unacceptable in an intimate relationship.

(6) The parolee has made threats to harm another person in any manner.

(7) The parolee demonstrates acceptance of responsibility for the abusive behavior perpetrated against the victim.

(Amended by Stats. 2012, Ch. 43, Sec. 41. Effective June 27, 2012.)



3053.4

In the case of any person who is released from prison on parole or after serving a term of imprisonment for any felony offense committed against the person or property of another individual, private institution, or public agency because of the victim s actual or perceived race, color, ethnicity, religion, nationality, country of origin, ancestry, disability, gender, gender identity, gender expression, or sexual orientation, including, but not limited to, offenses defined in Section 422.6, 422.7, 422.75, 594.3, or 11411, the Board of Parole Hearings or the supervising parole agency, absent compelling circumstances, shall order the defendant as a condition of parole to refrain from further acts of violence, threats, stalking, or harassment of the victim, or known immediate family or domestic partner of the victim, including stay-away conditions when appropriate. In these cases, the parole authority may also order that the defendant be required as a condition of parole to complete a class or program on racial or ethnic sensitivity, or other similar training in the area of civil rights, or a one-year counseling program intended to reduce the tendency toward violent and antisocial behavior if that class, program, or training is available and was developed or authorized by the court or local agencies in cooperation with organizations serving the affected community.

(Amended by Stats. 2012, Ch. 43, Sec. 42. Effective June 27, 2012.)



3053.5

Upon granting parole to any prisoner convicted of any of the offenses enumerated in Section 290, the Board of Prison Terms shall inquire into the question whether the defendant at the time the offense was committed was intoxicated or addicted to the excessive use of alcoholic liquor or beverages at that time or immediately prior thereto, and if it is found that the person was so intoxicated or so addicted, it shall impose as a condition of parole that such prisoner shall totally abstain from the use of alcoholic liquor or beverages.

(Amended by Stats. 1979, Ch. 255.)



3053.6

(a) Where a person committed to prison for a sex crime for which registration is required pursuant to Section 290 is to be released on parole, the department, in an appropriate case, shall make an order that the parolee not contact or communicate with the victim of the crime, or any of the victim s family members. In determining whether to make the order, the department shall consider the facts of the offense and the background of the parolee.

(b) Where a victim, or an immediate family member of a victim, requests that the parolee not contact him or her, the order shall be made. An immediate family member s request that the parolee not contact that person shall be granted even where the direct victim allows contact.

(c) Where the victim is a minor, the order that the parolee shall not contact or communicate with the victim shall be made where requested by the victim, or the parents or guardian of the victim. In the event of a dispute between the parents or guardians of a minor victim concerning whether a no-contact and no-communication order should be made, the board shall hold a hearing to resolve the dispute. The victim, or the parents or guardians, shall not be required to attend the hearing. The victim, or the parents of the victim, may submit a written statement to the board concerning the issue of whether a no-contact or no-communication order shall be made.

(d) The district attorney of the county that prosecuted the defendant for the sex crime for which the parolee was committed to prison may be available to facilitate and assist the victim, or victim s family member, in stating to the department whether or not the order that the parolee not contact or communicate with him or her shall be made.

(Added by Stats. 2006, Ch. 735, Sec. 1. Effective January 1, 2007.)



3053.8

(a) Notwithstanding any other provision of law, when a person is released on parole after having served a term of imprisonment for any of the offenses specified in subdivision (b) in which one or more of the victims was under 14 years of age, and for which registration is required pursuant to the Sex Offender Registration Act, it shall be a condition of parole that the person may not, during his or her period of parole, enter any park where children regularly gather without the express permission of his or her parole agent.

(b) Subdivision (a) shall apply to persons released on parole after having served a term of imprisonment for an offense specified in Section 261, 262, 264.1, 269, 286, 288a, paragraph (1) of subdivision (b) of Section 288, 288.5, 288.7, 289, subdivision (c) of Section 667.51, subdivision (j), (k), or (l) of Section 667.61, or 667.71.

(Added by Stats. 2010, Ch. 219, Sec. 22. Effective September 9, 2010.)



3054

(a) (1) The Department of Corrections shall establish three pilot programs that provide intensive training and counseling programs for female parolees to assist in the successful reintegration of those parolees into the community upon release or discharge from prison and after completion of in-prison therapeutic community substance abuse treatment programs.

(2) The Director of Corrections shall determine the counties in which the pilot programs are established.

(b) (1) The services offered in the pilot programs may include, but shall not be limited to, drug and alcohol abuse treatment, cognitive skills development, education, life skills, job skills, victim impact awareness, anger management, family reunification, counseling, vocational training and support, residential care, and placement in affordable housing and employment opportunities.

(2) Ancillary services such as child care and reimbursement of transportation costs shall be provided to the extent necessary to permit full participation by female offenders in employment assistance, substance abuse treatment, and other program elements.

(3) The pilot programs shall include a case management component to assess the social services and other needs of participating in the social services, education, job training, and other programs most likely to result in their recovery and employment success.

(c) With respect to a female parolee who violates her parole, the Board of Prison Terms may order initial or continued participation in a program under this section, in lieu of revocation pursuant to Section 3060, provided the department approves the program participation, the parolee meets all eligibility criteria for the program, and the parole violation was nonviolent.

(d) (1) The Department of Corrections shall prepare an informational handout explaining the pilot programs created by this section.

(2) A copy of this informational handout shall be given to each female inmate eligible for any of the pilot programs and to each female parolee eligible for any of the pilot programs pursuant to subdivision (c).

(e) Subject to appropriation of funds, the department is authorized to enter into contracts, or amend existing contracts, for community residential treatment services for offenders and minor children in an offender s custody in order to carry out the goals stated in paragraph (1) of subdivision (a).

(f) (1) It is the intent of the Legislature that the programs demonstrate the cost-effectiveness of providing the enhanced services described in subdivision (b), based upon an annual evaluation of a representative sample of female parolees, in order to determine the impact of these services upon the criminal recidivism, employment, and welfare dependency of the offenders and their families.

(2) The department, with the assistance of an independent consultant with expertise in criminal justice programs, shall complete a report evaluating the cost-effectiveness of the pilot programs in regard to the effect of the programs (A) on the recidivism of participating female offenders compared with a comparable nonparticipating group of female offenders and (B) on the employment of female offenders and the welfare dependency of a female offender s family. The report shall be provided to the Governor and the Chairperson of the Joint Legislative Budget Committee and the chairpersons of the fiscal committees of both houses of the Legislature by January 1, 2002.

(Amended by Stats. 2002, Ch. 619, Sec. 1. Effective January 1, 2003.)



3056

(a) Prisoners on parole shall remain under the supervision of the department but shall not be returned to prison except as provided in subdivision (b) or as provided by subdivision (c) of Section 3000.09. A parolee awaiting a parole revocation hearing may be housed in a county jail while awaiting revocation proceedings. If a parolee is housed in a county jail, he or she shall be housed in the county in which he or she was arrested or the county in which a petition to revoke parole has been filed or, if there is no county jail in that county, in the housing facility with which that county has contracted to house jail inmates. Additionally, except as provided by subdivision (c) of Section 3000.09, upon revocation of parole, a parolee may be housed in a county jail for a maximum of 180 days per revocation. When housed in county facilities, parolees shall be under the sole legal custody and jurisdiction of local county facilities. A parolee shall remain under the sole legal custody and jurisdiction of the local county or local correctional administrator, even if placed in an alternative custody program in lieu of incarceration, including, but not limited to, work furlough and electronic home detention. When a parolee is under the legal custody and jurisdiction of a county facility awaiting parole revocation proceedings or upon revocation, he or she shall not be under the parole supervision or jurisdiction of the department. When released from the county facility or county alternative custody program following a period of custody for revocation of parole or because no violation of parole is found, the parolee shall be returned to the parole supervision of the department for the duration of parole.

(b) Inmates paroled pursuant to Section 3000.1 may be returned to prison following the revocation of parole by the Board of Parole Hearings until July 1, 2013, and thereafter by a court pursuant to Section 3000.08.

(c) A parolee who is subject to subdivision (a) but who is under 18 years of age may be housed in a facility of the Division of Juvenile Facilities.

(Amended by Stats. 2012, Ch. 43, Sec. 43. Effective June 27, 2012.)



3057

(a) Confinement pursuant to a revocation of parole in the absence of a new conviction and commitment to prison under other provisions of law, shall not exceed 12 months, except as provided in subdivision (c).

(b) Upon completion of confinement pursuant to parole revocation without a new commitment to prison, the inmate shall be released on parole for a period which shall not extend beyond that portion of the maximum statutory period of parole specified by Section 3000 which was unexpired at the time of each revocation.

(c) Notwithstanding the limitations in subdivision (a) and in Section 3060.5 upon confinement pursuant to a parole revocation, the parole authority may extend the confinement pursuant to parole revocation for a maximum of an additional 12 months for subsequent acts of misconduct committed by the parolee while confined pursuant to that parole revocation. Upon a finding of good cause to believe that a parolee has committed a subsequent act of misconduct and utilizing procedures governing parole revocation proceedings, the parole authority may extend the period of confinement pursuant to parole revocation as follows: (1) not more than 180 days for an act punishable as a felony, whether or not prosecution is undertaken, (2) not more than 90 days for an act punishable as a misdemeanor, whether or not prosecution is undertaken, and (3) not more than 30 days for an act defined as a serious disciplinary offense pursuant to subdivision (a) of Section 2932.

(d) (1) Except for parolees specified in paragraph (2), any revocation period imposed under subdivision (a) may be reduced in the same manner and to the same extent as a term of imprisonment may be reduced by worktime credits under Section 2933. Worktime credit must be earned and may be forfeited pursuant to the provisions of Section 2932.

Worktime credit forfeited shall not be restored.

(2) The following parolees shall not be eligible for credit under this subdivision:

(A) Parolees who are sentenced under Section 1168 with a maximum term of life imprisonment.

(B) Parolees who violated a condition of parole relating to association with specified persons, entering prohibited areas, attendance at parole outpatient clinics, or psychiatric attention.

(C) Parolees who were revoked for conduct described in, or that could be prosecuted under any of the following sections, whether or not prosecution is undertaken: Section 189, Section 191.5, subdivision (a) of Section 192, subdivision (a) of Section 192.5, Section 203, 207, 211, 215, 217.1, or 220, subdivision (b) of Section 241, Section 244, paragraph (1) or (2) of subdivision (a) of Section 245, paragraph (2) or (6) of subdivision (a) of Section 261, paragraph (1) or (4) of subdivision (a) of Section 262, Section 264.1, subdivision (c) or (d) of Section 286, Section 288, subdivision (c) or (d) of Section 288a, subdivision (a) of Section 289, 347, or 404, subdivision (a) of Section 451, Section 12022, 12022.5, 12022.53, 12022.7, 12022.8, or 25400, Chapter 2 (commencing with Section 29800) of Division 9 of Title 4 of Part 6, any provision listed in Section 16590, or Section 664 for any attempt to engage in conduct described in or that could be prosecuted under any of the above-mentioned sections.

(D) Parolees who were revoked for any reason if they had been granted parole after conviction of any of the offenses specified in subparagraph (C).

(E) Parolees who the parole authority finds at a revocation hearing to be unsuitable for reduction of the period of confinement because of the circumstances and gravity of the parole violation, or because of prior criminal history.

(e) Commencing October 1, 2011, this section shall only apply to inmates sentenced to a term of life imprisonment or parolees that on or before September 30, 2011, are pending a final adjudication of a parole revocation charge and subject to subdivision (c) of Section 3000.09.

(Amended (as amended by Stats. 2011, Ch. 39, Sec. 45) by Stats. 2011, 1st Ex. Sess., Ch. 12, Sec. 23. Effective September 21, 2011. Amending action operative October 1, 2011, by Sec. 46 of Ch. 12. Amended version operative January 1, 2012, pursuant to Stats. 2010, Ch. 178, Sec. 107.)



3058

Any person who knowingly and wilfully communicates to another, either orally or in writing, any statement concerning any person then or theretofore convicted of a felony, and then on parole, and which communication is made with the purpose and intent to deprive said person so convicted of employment, or to prevent him from procuring the same, or with the purpose and intent to extort from him any money or article of value; and any person who threatens to make any said communication with the purpose and intent to extort money or any article of value from said person so convicted of a felony, is guilty of a misdemeanor.

(Added by Stats. 1941, Ch. 106.)



3058.4

(a) All parole officers shall report to the appropriate child protective agency if a person paroled following a conviction of Section 273a, 273ab, or 273d, or any sex offense identified in statute as being perpetrated against a minor, has violated the terms or conditions of parole related specifically to restrictions on contact with the victim or the victim s family.

(b) The Department of Corrections shall annually provide to all parole officers a written summary describing the legal duties of parole officers to report information to local child protective agencies as required by Section 11166 and this section.

(Added by Stats. 1999, Ch. 957, Sec. 1. Effective January 1, 2000.)



3058.5

The Department of Corrections shall provide within 10 days, upon request, to the chief of police of a city or the sheriff of a county, information available to the department, including actual, glossy photographs, no smaller than 3
1/8
x 3
1/8
inches in size, and, in conjunction with the Department of Justice, fingerprints, concerning persons then on parole who are or may be residing or temporarily domiciled in that city or county.

(Amended (as amended by Stats. 1983, Ch. 196, Sec. 2) by Stats. 1986, Ch. 600, Sec. 1.)



3058.6

(a) Whenever any person confined to state prison is serving a term for the conviction of a violent felony listed in subdivision (c) of Section 667.5, the Board of Parole Hearings, with respect to inmates sentenced pursuant to subdivision (b) of Section 1168 or the Department of Corrections and Rehabilitation, with respect to inmates sentenced pursuant to Section 1170, shall notify the sheriff or chief of police, or both, and the district attorney, who has jurisdiction over the community in which the person was convicted and, in addition, the sheriff or chief of police, or both, and the district attorney, having jurisdiction over the community in which the person is scheduled to be released on parole or rereleased following a period of confinement pursuant to a parole revocation without a new commitment.

(b) (1) The notification shall be made by mail at least 60 days prior to the scheduled release date, except as provided in paragraph (3). In all cases, the notification shall include the name of the person who is scheduled to be released, whether or not the person is required to register with local law enforcement, and the community in which the person will reside. The notification shall specify the office within the Department of Corrections and Rehabilitation with the authority to make final determination and adjustments regarding parole location decisions.

(2) Notwithstanding any other provision of law, the Department of Corrections and Rehabilitation shall not restore credits nor take any administrative action resulting in an inmate being placed in a greater credit earning category that would result in notification being provided less than 60 days prior to an inmate s scheduled release date.

(3) When notification cannot be provided at least 60 days prior to release due to the unanticipated release date change of an inmate as a result of an order from the court, an action by the Board of Parole Hearings, the granting of an administrative appeal, or a finding of not guilty or dismissal of a disciplinary action, that affects the sentence of the inmate, or due to a modification of the department s decision regarding the community into which the person is scheduled to be released pursuant to paragraph (4), the department shall provide notification as soon as practicable, but in no case shall the department delay making the notification more than 24 hours from the time the final decision is made regarding where the parolee will be released.

(4) Those agencies receiving the notice referred to in this subdivision may provide written comment to the board or department regarding the impending release. Agencies that choose to provide written comments shall respond within 45 days prior to the inmate s scheduled release, unless an agency received less than 60 days notice of the impending release, in which case the agency shall respond as soon as practicable prior to the scheduled release. Those comments shall be considered by the board or department which may, based on those comments, modify its decision regarding the community in which the person is scheduled to be released. The Department of Corrections and Rehabilitation shall respond in writing not less than 15 days prior to the scheduled release with a final determination as to whether to adjust the parole location and documenting the basis for its decision, unless the department received comments less than 45 days prior to the impending release, in which case the department shall respond as soon as practicable and prior to the scheduled release. The comments shall become a part of the inmate s file.

(c) If the court orders the immediate release of an inmate, the department shall notify the sheriff or chief of police, or both, and the district attorney, having jurisdiction over the community in which the person was convicted and, in addition, the sheriff or chief of police, or both, and the district attorney, having jurisdiction over the community in which the person is scheduled to be released on parole at the time of release.

(d) (1) The notification required by this section shall be made whether or not a request has been made under Section 3058.5.

(2) In no case shall notice required by this section to the appropriate agency be later than the day of release on parole. If, after the 60-day notice is given to law enforcement and to the district attorney relating to an out-of-county placement, there is a change of county placement, notice to the ultimate county of placement shall be made upon the determination of the county of placement.

(Amended by Stats. 2011, Ch. 355, Sec. 1. Effective January 1, 2012.)



3058.61

Whenever any person confined to state prison is serving a term for a conviction of Section 646.9, the Department of Corrections shall notify by mail, at least 45 days prior to the person s scheduled release date, the sheriff or chief of police, or both, and the district attorney who has jurisdiction over the community in which the person was convicted, and the sheriff, chief of police, or both, and the district attorney having jurisdiction over the community in which the person is scheduled to be released on parole, or released following a period of confinement pursuant to a parole revocation without a new commitment. The notification shall indicate whether the victim has requested notification from the department pursuant to Section 646.92.

(Added by Stats. 2000, Ch. 561, Sec. 3. Effective January 1, 2001.)



3058.65

(a) (1) Whenever any person confined in the state prison is serving a term for the conviction of child abuse, pursuant to Section 273a, 273ab, 273d, any sex offense specified as being perpetrated against a minor, or an act of domestic violence, or as ordered by a court, the Board of Prison Terms, with respect to inmates sentenced pursuant to subdivision (b) of Section 1168, or the Department of Corrections, with respect to inmates sentenced pursuant to Section 1170, shall notify the following parties that the person is scheduled to be released on parole, or rereleased following a period of confinement pursuant to a parole revocation without a new commitment, as specified in subdivision (b):

(A) The immediate family of the parolee who requests notification and provides the department with a current address.

(B) A county child welfare services agency that requests notification pursuant to Section 16507 of the Welfare and Institutions Code.

(2) For the purposes of this paragraph, immediate family of the parolee means the parents, siblings, and spouse of the parolee.

(b) (1) The notification shall be made by mail at least 60 days prior to the scheduled release date, except as provided in paragraph (2). In all cases, the notification shall include the name of the person who is scheduled to be released, the terms of that person s parole, whether or not that person is required to register with local law enforcement, and the community in which that person will reside. The notification shall specify the office within the Department of Corrections that has the authority to make the final determination and adjustments regarding parole location decisions.

(2) When notification cannot be provided within the 60 days due to the unanticipated release date change of an inmate as a result of an order from the court, an action by the Board of Prison Terms, the granting of an administrative appeal, or a finding of not guilty or dismissal of a disciplinary action, that affects the sentence of the inmate, or due to a modification of the department s decision regarding the community into which the person is scheduled to be released pursuant to paragraph (3), the department shall provide notification to the parties and agencies specified in subdivision (a) as soon as practicable, but in no case less than 24 hours after the final decision is made regarding the location where the parolee will be released.

(3) Those agencies receiving the notice referred to in this subdivision may provide written comment to the board or department regarding the impending release. Agencies that choose to provide written comments shall respond within 30 days prior to the inmate s scheduled release, unless an agency received less than 60 days notice of the impending release, in which case the agency shall respond as soon as practicable prior to the scheduled release. Those comments shall be considered by the board or department which may, based on those comments, modify its decision regarding the community in which the person is scheduled to be released. The board or department shall respond in writing not less than 15 days prior to the scheduled release with a final determination as to whether to adjust the parole location and documenting the basis for its decision, unless the department received comments less than 30 days prior to the impending release, in which case the department shall respond as soon as practicable prior to the scheduled release. The comments shall become a part of the inmate s file.

(c) In no case shall the notice required by this section be later than the day the person is released on parole.

(Amended by Stats. 2007, Ch. 571, Sec. 1. Effective January 1, 2008.)



3058.7

(a) Whenever any sheriff or chief of police is notified of the pending release of a convicted violent felon pursuant to Section 3058.6, that sheriff or chief of police may notify any person designated by the sheriff or chief of police as an appropriate recipient of this notice.

(b) A law enforcement official authorized to provide notice pursuant to this section, and the public agency or entity employing the law enforcement official, shall not be liable for providing or failing to provide notice pursuant to this section.

(Added by Stats. 1995, Ch. 936, Sec. 1. Effective January 1, 1996.)



3058.8

(a) At the time a notification is sent pursuant to subdivision (a) of Section 3058.6, the Board of Parole Hearings or the Department of Corrections and Rehabilitation, or the designated agency responsible for notification, as the case may be, shall also notify persons described in Section 679.03 who have requested a notice informing those persons of the fact that the person who committed the violent offense is scheduled to be released from the Department of Corrections and Rehabilitation or from the State Department of State Hospitals, including, but not limited to, conditional release, and specifying the proposed date of release. Notice of the community in which the person is scheduled to reside shall also be given if it is (1) in the county of residence of a witness, victim, or family member of a victim who has requested notification, or (2) within 100 miles of the actual residence of a witness, victim, or family member of a victim who has requested notification. If, after providing the witness, victim, or next of kin with the notice, there is any change in the release date or the community in which the person is to reside, the board or department shall provide the witness, victim, or next of kin with the revised information.

(b) In order to be entitled to receive the notice set forth in this section, the requesting party shall keep the department or board informed of his or her current contact information.

(c) The board or department, when sending out notices regarding an offender s release on parole, shall use the information provided by the requesting party pursuant to subdivision (b) of Section 679.03, unless that information is no longer current. If the information is no longer current, the department shall make a reasonable attempt to contact the person and to notify him or her of the impending release.

(Amended by Stats. 2012, Ch. 24, Sec. 46. Effective June 27, 2012.)



3058.9

(a) Whenever any person confined to state prison is serving a term for the conviction of child abuse pursuant to Section 273a, 273ab, 273d, or any sex offense identified in statute as being perpetrated against a minor victim, or as ordered by any court, the Board of Prison Terms, with respect to inmates sentenced pursuant to subdivision (b) of Section 1168 or the Department of Corrections, with respect to inmates sentenced pursuant to Section 1170, shall notify the sheriff or chief of police, or both, and the district attorney, having jurisdiction over the community in which the person was convicted and, in addition, the sheriff or chief of police, or both, and the district attorney having jurisdiction over the community in which the person is scheduled to be released on parole or rereleased following a period of confinement pursuant to a parole revocation without a new commitment.

(b) (1) The notification shall be made by mail at least 45 days prior to the scheduled release date, except as provided in paragraph (3). In all cases, the notification shall include the name of the person who is scheduled to be released, whether or not the person is required to register with local law enforcement, and the community in which the person will reside. The notification shall specify the office within the Department of Corrections with the authority to make final determination and adjustments regarding parole location decisions.

(2) Notwithstanding any other provision of law, the Department of Corrections shall not restore credits nor take any administrative action resulting in an inmate being placed in a greater credit earning category that would result in notification being provided less than 45 days prior to an inmate s scheduled release date.

(3) When notification cannot be provided within the 45 days due to the unanticipated release date change of an inmate as a result of an order from the court, an action by the Board of Prison Terms, the granting of an administrative appeal, or a finding of not guilty or dismissal of a disciplinary action, that affects the sentence of the inmate, or due to a modification of the department s decision regarding the community into which the person is scheduled to be released pursuant to paragraph (4), the department shall provide notification as soon as practicable, but in no case less than 24 hours after the final decision is made regarding where the parolee will be released.

(4) Those agencies receiving the notice referred to in this subdivision may provide written comment to the board or department regarding the impending release. Agencies that choose to provide written comments shall respond within 30 days prior to the inmate s scheduled release, unless an agency received less than 45 days notice of the impending release, in which case the agency shall respond as soon as practicable prior to the scheduled release. Those comments shall be considered by the board or department, which may, based on those comments, modify its decision regarding the community in which the person is scheduled to be released. The Department of Corrections shall respond in writing not less than 15 days prior to the scheduled release with a final determination as to whether to adjust the parole location and documenting the basis for its decision, unless the department received comments less than 30 days prior to the impending release, in which case the department shall respond as soon as practicable prior to the scheduled release. The comments shall become a part of the inmate s file.

(c) If the court orders the immediate release of an inmate, the department shall notify the sheriff or chief of police, or both, and the district attorney, having jurisdiction over the community in which the person was convicted and, in addition, the sheriff or chief of police, or both, and the district attorney, having jurisdiction over the community in which the person is scheduled to be released on parole or released following a period of confinement pursuant to a parole revocation without a new commitment.

(d) The notification required by this section shall be made whether or not a request has been made under Section 3058.5.

In no case shall notice required by this section to the appropriate agency be later than the day of release on parole. If, after the 45-day notice is given to law enforcement and to the district attorney relating to an out-of-county placement, there is change of county placement, notice to the ultimate county of placement shall be made upon the determination of the county of placement.

(e) The notice required by this section shall satisfy the notice required by Section 3058.6 for any person whose offense is identified in both sections.

(Amended by Stats. 2001, Ch. 854, Sec. 51. Effective January 1, 2002.)



3059

If any paroled prisoner shall leave the state without permission of his or her supervising parole agency, he or she shall be held as an escaped prisoner and arrested as such.

(Amended by Stats. 2012, Ch. 43, Sec. 44. Effective June 27, 2012.)



3060.1

Upon the revocation of the parole of any prisoner who was ordered by the court to pay an additional restitution fine pursuant to Section 1202.45, but which was suspended by that section, the additional restitution fine shall be reinstated without the need for any further court proceeding.

(Added by Stats. 1995, Ch. 313, Sec. 14. Effective August 3, 1995.)



3060.5

Notwithstanding any other provision of law, the parole authority shall revoke the parole of any prisoner who refuses to sign any form required by the Department of Justice stating that the duty of the prisoner to register under Section 290 has been explained to the prisoner, unless the duty to register has not been explained to the prisoner, or refuses to provide samples of blood or saliva as required by the DNA and Forensic Identification Data Base and Data Bank Act of 1998 (Chapter 6 (commencing with Section 295) of Title 9 of Part 1), and shall order the prisoner returned to prison. Confinement pursuant to any single revocation of parole under this section shall not, absent a new conviction and commitment to prison under other provisions of law, exceed six months, except as provided in subdivision (c) of Section 3057.

(Amended by Stats. 2012, Ch. 43, Sec. 45. Effective June 27, 2012.)



3060.6

Notwithstanding any other provision of law, on or after January 1, 2001, whenever any paroled person is returned to custody or has his or her parole revoked for conduct described in subdivision (c) of Section 290, the supervising parole agency shall report the circumstances that were the basis for the return to custody or revocation of parole to the law enforcement agency and the district attorney that has primary jurisdiction over the community in which the circumstances occurred and to the Department of Corrections and Rehabilitation. Upon the release of the paroled person, the Department of Corrections and Rehabilitation shall inform the law enforcement agency and the district attorney that has primary jurisdiction over the community in which the circumstances occurred and, if different, the county in which the person is paroled or discharged, of the circumstances that were the basis for the return to custody or revocation of parole.

(Amended by Stats. 2012, Ch. 43, Sec. 46. Effective June 27, 2012.)



3060.7

(a) (1) Notwithstanding any other law, the supervising parole agency shall notify any person released on parole or postrelease community supervision pursuant to Title 2.05 (commencing with Section 3450) of Part 3 who has been classified by the Department of Corrections and Rehabilitation as included within the highest control or risk classification that he or she shall be required to report to his or her assigned parole officer or designated local supervising agency within two days of release from the state prison.

(2) This section shall not prohibit the supervising parole agency or local supervising agency from requiring any person released on parole or postrelease community supervision to report to his or her assigned parole officer within a time period that is less than two days from the time of release.

(b) The supervising parole agency, within 24 hours of a parolee s failure to report as required by this section, shall issue a written order suspending the parole of that parolee, pending a hearing before the Board of Parole Hearings or the court, as applicable, and shall request that a warrant be issued for the parolee s arrest pursuant to subdivision (c) of Section 3000.08.

(c) Upon the issuance of an arrest warrant for a parolee who has been classified within the highest control or risk classification, the assigned parole officer shall continue to carry the parolee on his or her regular caseload and shall continue to search for the parolee s whereabouts.

(d) With regard to any inmate subject to this section, the Department of Corrections and Rehabilitation shall release an inmate sentenced prior to January 1, 1996, one or two days before his or her scheduled release date if the inmate s release date falls on the day before a holiday or weekend.

(e) With regard to any inmate subject to this section, the Department of Corrections and Rehabilitation shall release an inmate one or two days after his or her scheduled release date if the release date falls on the day before a holiday or weekend.

(Amended by Stats. 2014, Ch. 26, Sec. 28. Effective June 20, 2014.)



3060.9

(a) The Department of Corrections and Rehabilitation is hereby authorized to expand the use of parole programs or services to improve the rehabilitation of parolees, reduce recidivism, reduce prison overcrowding, and improve public safety through the following:

(1) The use of intermediate sanctions for offenders who commit a violation of parole.

(2) The use of parole programs or services, in addition to supervision, for any offender who is in need of services to reduce the parolee s likelihood to reoffend.

(b) For purposes of this section, the expansion of parole programs or services may include, but shall not be limited to, the following:

(1) Counseling.

(2) Electronic monitoring.

(3) Halfway house services.

(4) Home detention.

(5) Intensive supervision.

(6) Mandatory community service assignments.

(7) Increased drug testing.

(8) Participation in one or more components of the Preventing Parolee Crime Program pursuant to Section 3068.

(9) Rehabilitation programs, such as substance abuse treatment.

(10) Restitution.

(c) As used in this section:

(1) Department means the Department of Corrections and Rehabilitation.

(2) Parole authority means the Board of Parole Hearings.

(d) The department or the parole authority may assign the programs or services specified in subdivision (b) to offenders who meet the criteria of paragraph (1) or (2). This section shall not alter the existing discretion of the parole authority regarding the reporting by the department of parole violations or conditions of parole. In exercising its authority pursuant to paragraphs (2) and (3) of subdivision (e) and subdivision (f), the parole authority or the department in exercising its authority pursuant to paragraph (1) of subdivision (e) may determine an individual parolee s eligibility for parole programs or services by considering the totality of the circumstances including, but not limited to, the instant violation offense, the history of parole adjustment, current commitment offense, the risk needs assessment of the offender, and prior criminal history, with public safety and offender accountability as primary considerations.

(e) (1) Subject to the provisions of this section, the parole authority, in the absence of a new conviction and commitment of the parolee to the state prison under other provisions of law, may assign a parolee who violates a condition of his or her parole to parole programs or services in lieu of revocation of parole.

(2) In addition to the alternatives provided in this section, the parole authority may, as an alternative to ordering a revoked parolee returned to custody, suspend the period of revocation pending the parolee s successful completion of parole programs or services assigned by the parole authority.

(3) The department shall not establish a special condition of parole, assigning a parolee to parole programs or services in lieu of initiating revocation proceedings, if the department reasonably believes that the violation of the condition of parole involves commission of a serious felony, as defined in subdivision (c) of Section 1192.7, or a violent felony, as defined in subdivision (c) of Section 667.5, or involves the control or use of a firearm.

(f) A special condition of parole imposed pursuant to this section to participate in residential programs shall not be established without a hearing by the parole authority in accordance with Section 3068 and regulations of the parole authority. A special condition of parole providing an assignment to a parole program or service that does not consist of a residential component may be established without a hearing.

(g) Expansion of parole programs or services pursuant to this section by the department is subject to the appropriation of funding for this purpose as provided in the Budget Act of 2007, and subsequent budget acts.

(h) The department, in consultation with the Legislative Analyst s Office, shall, contingent upon funding, conduct an evaluation regarding the effect of parole programs or services on public safety, parolee recidivism, and prison and parole costs and report the results to the Legislature three years after funding is provided pursuant to subdivision (g). Until that date, the department shall report annually to the Legislature, beginning January 1, 2009, regarding the status of the expansion of parole programs or services and the number of offenders assigned and participating in parole programs or services in the preceding fiscal year.

(Added by Stats. 2007, Ch. 645, Sec. 1. Effective January 1, 2008.)



3062

The Governor of the state shall have like power to revoke the parole of any prisoner. The written authority of the Governor shall likewise be sufficient to authorize any peace officer to retake and return any prisoner to the state prison. The Governor s written order revoking the parole shall have the same force and effect and be executed in like manner as the order of the parole authority.

(Amended by Stats. 1992, Ch. 695, Sec. 18. Effective September 15, 1992.)



3063

No parole shall be suspended or revoked without cause, which cause must be stated in the order suspending or revoking the parole.

(Added by Stats. 1941, Ch. 106.)



3063.1

(a) Notwithstanding any other provision of law, and except as provided in subdivision (d), parole may not be suspended or revoked for commission of a nonviolent drug possession offense or for violating any drug-related condition of parole.

As an additional condition of parole for all such offenses or violations, the Parole Authority shall require participation in and completion of an appropriate drug treatment program. Vocational training, family counseling and literacy training may be imposed as additional parole conditions.

The Parole Authority may require any person on parole who commits a nonviolent drug possession offense or violates any drug-related condition of parole, and who is reasonably able to do so, to contribute to the cost of his or her own placement in a drug treatment program.

(b) Subdivision (a) does not apply to:

(1) Any parolee who has been convicted of one or more serious or violent felonies in violation of subdivision (c) of Section 667.5 or Section 1192.7.

(2) Any parolee who, while on parole, commits one or more nonviolent drug possession offenses and is found to have concurrently committed a misdemeanor not related to the use of drugs or any felony.

(3) Any parolee who refuses drug treatment as a condition of parole.

(c) Within seven days of a finding that the parolee has either committed a nonviolent drug possession offense or violated any drug-related condition of parole, the Department of Corrections and Rehabilitation, Division of Adult Parole Operations shall notify the treatment provider designated to provide drug treatment under subdivision (a). Within 30 days thereafter the treatment provider shall prepare an individualized drug treatment plan and forward it to the Parole Authority and to the California Department of Corrections and Rehabilitation, Division of Adult Parole Operations agent responsible for supervising the parolee. On a quarterly basis after the parolee begins drug treatment, the treatment provider shall prepare and forward a progress report on the individual parolee to these entities and individuals.

(1) If at any point during the course of drug treatment the treatment provider notifies the Department of Corrections and Rehabilitation, Division of Adult Parole Operations that the parolee is unamenable to the drug treatment provided, but amenable to other drug treatments or related programs, the Department of Corrections and Rehabilitation, Division of Adult Parole Operations may act to modify the terms of parole to ensure that the parolee receives the alternative drug treatment or program.

(2) If at any point during the course of drug treatment the treatment provider notifies the Department of Corrections and Rehabilitation, Division of Adult Parole Operations that the parolee is unamenable to the drug treatment provided and all other forms of drug treatment provided pursuant to subdivision (b) of Section 1210 and the amenability factors described in subparagraph (B) of paragraph (3) of subdivision (e) of Section 1210.1, the Department of Corrections and Rehabilitation, Division of Adult Parole Operations may act to revoke parole. At the revocation hearing, parole may be revoked if it is proved that the parolee is unamenable to all drug treatment.

(3) Drug treatment services provided by subdivision (a) as a required condition of parole may not exceed 12 months, unless the Department of Corrections and Rehabilitation, Division of Adult Parole Operations makes a finding supported by the record that the continuation of treatment services beyond 12 months is necessary for drug treatment to be successful. If that finding is made, the Department of Corrections and Rehabilitation, Division of Adult Parole Operations may order up to two six-month extensions of treatment services. The provision of treatment services under this act shall not exceed 24 months.

(d) (1) If parole is revoked pursuant to the provisions of this subdivision, the defendant may be incarcerated pursuant to otherwise applicable law without regard to the provisions of this section. Parole shall be revoked if the parole violation is proved and a preponderance of the evidence establishes that the parolee poses a danger to the safety of others.

(2) If a parolee receives drug treatment under subdivision (a), and during the course of drug treatment violates parole either by committing an offense other than a nonviolent drug possession offense, or by violating a non-drug-related condition of parole, and the Department of Corrections and Rehabilitation, Division of Adult Parole Operations acts to revoke parole, a hearing shall be conducted to determine whether parole shall be revoked.

Parole may be modified or revoked if the parole violation is proved.

(3) (A) If a parolee receives drug treatment under subdivision (a), and during the course of drug treatment violates parole either by committing a nonviolent drug possession offense, or a misdemeanor for simple possession or use of drugs or drug paraphernalia, being present where drugs are used, or failure to register as a drug offender, or any activity similar to those listed in subdivision (d) of Section 1210, or by violating a drug-related condition of parole, and the Department of Corrections and Rehabilitation, Division of Adult Parole Operations acts to revoke parole, a hearing shall be conducted to determine whether parole shall be revoked. Parole shall be revoked if the parole violation is proved and a preponderance of the evidence establishes that the parolee poses a danger to the safety of others. If parole is not revoked, the conditions of parole may be intensified to achieve the goals of drug treatment.

(B) If a parolee receives drug treatment under subdivision (a), and during the course of drug treatment for the second time violates that parole either by committing a nonviolent drug possession offense, or by violating a drug-related condition of parole, and the Department of Corrections and Rehabilitation, Division of Adult Parole Operations acts for a second time to revoke parole, a hearing shall be conducted to determine whether parole shall be revoked. If the alleged parole violation is proved, the parolee is not eligible for continued parole under any provision of this section and may be reincarcerated.

(C) If a parolee already on parole at the effective date of this act violates that parole either by committing a nonviolent drug possession offense, or a misdemeanor for simple possession or use of drugs or drug paraphernalia, being present where drugs are used, or failure to register as a drug offender, or any activity similar to those listed in paragraph (1) of subdivision (d) of Section 1210, or by violating a drug-related condition of parole, and the Department of Corrections and Rehabilitation, Division of Adult Parole Operations acts to revoke parole, a hearing shall be conducted to determine whether parole shall be revoked. Parole shall be revoked if the parole violation is proved and a preponderance of the evidence establishes that the parolee poses a danger to the safety of others. If parole is not revoked, the conditions of parole may be modified to include participation in a drug treatment program as provided in subdivision (a). This paragraph does not apply to any parolee who at the effective date of this act has been convicted of one or more serious or violent felonies in violation of subdivision (c) of Section 667.5 or Section 1192.7.

(D) If a parolee already on parole at the effective date of this act violates that parole for the second time either by committing a nonviolent drug possession offense, or by violating a drug-related condition of parole, and the parole authority acts for a second time to revoke parole, a hearing shall be conducted to determine whether parole shall be revoked. If the alleged parole violation is proved, the parolee may be reincarcerated or the conditions of parole may be intensified to achieve the goals of drug treatment.

(e) The term drug-related condition of parole shall include a parolee s specific drug treatment regimen, and, if ordered by the Department of Corrections and Rehabilitation, Division of Adult Parole Operations pursuant to this section, employment, vocational training, educational programs, psychological counseling, and family counseling.

(Amended by Stats. 2006, Ch. 63, Sec. 8. Effective July 12, 2006. Note: This section was added on Nov. 7, 2000, by initiative Prop. 36.)



3063.2

In a case where a parolee had been ordered to undergo drug treatment as a condition of parole pursuant to Section 3063.1, any drug testing of the parolee shall be used as a treatment tool. In evaluating a parolee s treatment program, results of any drug testing shall be given no greater weight than any other aspects of the parolee s individual treatment program.

(Added by Stats. 2001, Ch. 721, Sec. 6. Effective October 11, 2001.)



3063.5

In parole revocation or revocation extension proceedings, a parolee or his or her attorney shall receive a copy of any police, arrest, and crime reports, criminal history information, and child abuse reports made pursuant to Sections 11166 and 11166.2 pertaining to those proceedings. Portions of those reports containing confidential information need not be disclosed if the parolee or his or her attorney has been notified that confidential information has not been disclosed. Portions of child abuse reports made pursuant to Sections 11166 and 11166.2 containing identifying information relating to the reporter shall not be disclosed. However, the parolee or his or her attorney shall be notified that information relating to the identity of the reporter has not been disclosed.

(Amended by Stats. 2005, Ch. 99, Sec. 1. Effective July 21, 2005.)



3063.6

Parole revocation proceedings and parole revocation extension proceedings may be conducted by a panel of one person.

(Amended by Stats. 1992, Ch. 695, Sec. 19. Effective September 15, 1992.)



3064

From and after the suspension or revocation of the parole of any prisoner and until his return to custody he is an escapee and fugitive from justice and no part of the time during which he is an escapee and fugitive from justice shall be part of his term.

(Amended by Stats. 1980, Ch. 676, Sec. 255.)



3065

Except as otherwise provided in Section 1170.2 and Article 1 (commencing with Section 3000) of this chapter, the provisions of this article are to apply to all prisoners serving sentence in the state prisons on July 1, 1977, to the end that at all times the same provisions relating to sentence, imprisonments and paroles of prisoners shall apply to all the inmates thereof.

(Amended by Stats. 1977, Ch. 2.)



3066

Notwithstanding Section 11425.10 of the Government Code, Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to a parole hearing or other adjudication concerning rights of an inmate or parolee conducted by the Department of Corrections or the Board of Prison Terms.

(Added by Stats. 1995, Ch. 938, Sec. 80. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



3067

(a) Any inmate who is eligible for release on parole pursuant to this chapter or postrelease community supervision pursuant to Title 2.05 (commencing with Section 3450) of Part 3 shall be given notice that he or she is subject to terms and conditions of his or her release from prison.

(b) The notice shall include all of the following:

(1) The person s release date and the maximum period the person may be subject to supervision under this title.

(2) An advisement that if the person violates any law or violates any condition of his or her release that he or she may be incarcerated in a county jail or, if previously paroled pursuant to Section 3000.1 or paragraph (4) of subdivision (b) of Section 3000, returned to state prison, regardless of whether new charges are filed.

(3) An advisement that he or she is subject to search or seizure by a probation or parole officer or other peace officer at any time of the day or night, with or without a search warrant or with or without cause.

(c) This section shall only apply to an inmate who is eligible for release on parole for an offense committed on or after January 1, 1997.

(d) It is not the intent of the Legislature to authorize law enforcement officers to conduct searches for the sole purpose of harassment.

(e) This section does not affect the power of the Secretary of the Department of Corrections and Rehabilitation to prescribe and amend rules and regulations pursuant to Section 5058.

(Amended by Stats. 2012, Ch. 43, Sec. 49. Effective June 27, 2012.)



3068

(a) The Department of Corrections shall operate the Preventing Parolee Crime Program with various components, including, at a minimum, residential and nonresidential multiservice centers, literacy labs, drug treatment networks, and job placement assistance for parolees.

(b) The Department of Corrections shall, commencing in the 1998 99 fiscal year, initiate an expansion of the program to parole units now lacking some or all of the elements of the program, where doing so would be cost-effective, as determined by the Director of Corrections, to the extent that funding for the expansion becomes available.

(c) In addition to the assignment by the Department of Corrections of any other parolee to the Preventing Parolee Crime Program, the parole authority may assign a conditionally released or paroled prisoner to the Preventing Parolee Crime Program in lieu of the revocation of parole. The parole authority shall not assign a conditionally released or paroled prisoner to the Preventing Parolee Crime Program in lieu of the revocation of parole if the person has committed a parole violation involving a violent or serious felony. A special condition of parole that requires the parolee to participate in a live-in program shall not be imposed without a hearing by the Board of Prison Terms.

(d) (1) The Department of Corrections, in consultation with the Board of Prison Terms and the Legislative Analyst s office, shall, contingent upon funding, contract with an independent consultant to conduct an evaluation regarding the impact of an expansion of the Preventing Parolee Crime Program to additional parole units on public safety, parolee recidivism, and prison and parole costs, and report the results to the Legislature on or before January 1, 2004.

(2) The Department of Corrections shall sample several parole units in which the program has been added to examine the program s impact upon the supervision, control, and sanction of parolees under the jurisdiction of the sampled parole units. These results shall be compared with a control group of comparable parole populations that do not have Preventing Parolee Crime Program services.

(3) The report, whether in final or draft form, and all working papers and data, shall be available for immediate review upon request by the Legislative Analyst.

(4) The department in consultation with the Board of Prison Terms shall submit a multiyear evaluation plan for the program to the Legislature six months after an appropriation is made for the evaluation provided for in paragraph (1).

(Added by Stats. 1998, Ch. 526, Sec. 2. Effective September 16, 1998.)



3069

(a) The Department of Corrections and Rehabilitation is hereby authorized to create the Parole Violation Intermediate Sanctions (PVIS) program. The purpose of the program shall be to improve the rehabilitation of parolees, reduce recidivism, reduce prison overcrowding, and improve public safety through the use of intermediate sanctions for offenders who violate parole. The PVIS program will allow the department to provide parole agents an early opportunity to intervene with parolees who are not in compliance with the conditions of parole and facing return to prison. The program will include key components used by drug and collaborative courts under a highly structured model, including close supervision and monitoring by a hearing officer, dedicated calendars, nonadversarial proceedings, frequent appearances before the hearing officer, utilization of incentives and sanctions, frequent drug and alcohol testing, immediate entry into treatment and rehabilitation programs, and close collaboration between the program, parole, and treatment to improve offender outcomes. The program shall be local and community based.

(b) As used in this section:

(1) Department means the Department of Corrections and Rehabilitation.

(2) Parole authority means the Board of Parole Hearings.

(3) Program means the Parole Violation Intermediate Sanctions program.

(c) (1) A parolee who is deemed eligible by the department to participate in this program, and who would otherwise be referred to the parole authority to have his or her parole revoked for a parole violation shall be referred by his or her parole officer for participation in the program in lieu of parole revocation.

(2) If the alleged violation of parole involves the commission of a serious felony, as defined in subdivision (c) of Section 1192.7, or a violent felony, as defined in subdivision (c) of Section 667.5, or involves the control or use of a firearm, the parolee shall not be eligible for referral to the program in lieu of revocation of parole.

(d) The department is authorized to establish local PVIS programs. Each local program may have, but shall not be limited to, the following characteristics:

(1) An assigned hearing officer who is a retired superior court judge or commissioner and who is experienced in using the drug court model and collaborative court model.

(2) The use of a dedicated calendar.

(3) Close coordination between the hearing officer, department, counsel, community treatment and rehabilitation programs participating in the program and adherence to a team approach in working with parolees.

(4) Enhanced accountability through the use of frequent program appearances by parolees in the program, at least one per month, with more frequent appearances in the time period immediately following the initial referral to the program and thereafter in the discretion of the hearing officer.

(5) Reviews of progress by the parolee as to his or her treatment and rehabilitation plan and abstinence from the use of drugs and alcohol through progress reports provided by the parole agent as well as all treatment and rehabilitation providers.

(6) Mandatory frequent drug and alcohol testing.

(7) Graduated in-custody sanctions may be imposed after a hearing in which it is found the parolee failed treatment and rehabilitation programs or continued in the use of drugs or alcohol while in the program.

(8) A problemsolving focus and team approach to decisionmaking.

(9) Direct interaction between the parolee and the hearing officer.

(10) Accessibility of the hearing officer to parole agents and parole employees as well as treatment and rehabilitation providers.

(e) Upon successful completion of the program, the parolee shall continue on parole, or be granted other relief as shall be determined in the sole discretion of the department or as authorized by law.

(f) The department is authorized to develop the programs. The parole authority is directed to convene in each county where the programs are selected to be established, all local stakeholders, including, but not limited to, a retired superior court judge or commissioner, designated by the Administrative Office of the Courts, who shall be compensated by the department at the present rate of pay for retired judges and commissioners, local parole agents and other parole employees, the district attorney, the public defender, an attorney actively representing parolees in the county and a private defense attorney designated by the public defenders association, the county director of alcohol and drug services, behavioral health, mental health, and any other local stakeholders deemed appropriate. Specifically, persons directly involved in the areas of substance abuse treatment, cognitive skills development, education, life skills, vocational training and support, victim impact awareness, anger management, family reunification, counseling, residential care, placement in affordable housing, employment development and placement are encouraged to be included in the meeting.

(g) The department, in consultation with local stakeholders, shall develop a plan that is consistent with this section. The plan shall address at a minimum the following components:

(1) The method by which each parolee eligible for the program shall be referred to the program.

(2) The method by which each parolee is to be individually assessed as to his or her treatment and rehabilitative needs and level of community and court monitoring required, participation of counsel, and the development of a treatment and rehabilitation plan for each parolee.

(3) The specific treatment and rehabilitation programs that will be made available to the parolees and the process to ensure that they receive the appropriate level of treatment and rehabilitative services.

(4) The criteria for continuing participation in, and successful completion of, the program, as well as the criteria for termination from the program and return to the parole revocation process.

(5) The development of a program team, as well as a plan for ongoing training in utilizing the drug court and collaborative court nonadversarial model.

(h) (1) If a parolee is referred to the program by his or her parole agent, as specified in this section, the hearing officer in charge of the local program to which the parolee is referred shall determine whether the parolee will be admitted to the program.

(2) A parolee may be excluded from admission to the program if the hearing officer determines that the parolee poses a risk to the community or would not benefit from the program. The hearing officer may consider the history of the offender, the nature of the committing offense, and the nature of the violation. The hearing officer shall state its findings, and the reasons for those findings, on the record.

(3) If the hearing officer agrees to admit the parolee into the program, any pending parole revocation proceedings shall be suspended contingent upon successful completion of the program as determined by the program hearing officer.

(i) A special condition of parole imposed as a condition of admission into the program consisting of a residential program shall not be established without a hearing in front of the hearing officer in accordance with Section 3068 and regulations of the parole authority. A special condition of parole providing an admission to the program that does not consist of a residential component may be established without a hearing.

(j) Implementation of this section by the department is subject to the appropriation of funding for this purpose as provided in the Budget Act of 2008, and subsequent budget acts.

(Added by Stats. 2007, Ch. 645, Sec. 2. Effective January 1, 2008.)



3069.5

(a) The department, in consultation with the Legislative Analyst s Office, shall, contingent upon funding, conduct an evaluation of the PVIS program.

(b) A final report shall be due to the Legislature three years after funding is provided pursuant to subdivision (h) of Section 3069. Until that date, the department shall report annually to the Legislature, beginning January 1, 2009, regarding the status of implementation of the PVIS program and the number of offenders assigned and participating in the program in the preceding fiscal year.

(Added by Stats. 2007, Ch. 645, Sec. 3. Effective January 1, 2008.)



3070

The Department of Corrections shall develop and report, utilizing existing resources, to the Legislature by December 31, 2000, a plan that would ensure by January 1, 2005, that all prisoners and parolees who are substance abusers receive appropriate treatment, including therapeutic community and academic programs. The plan shall include a range of options, estimated capital outlay and operating costs for the various options, and a recommended prioritization, including which persons shall receive priority for treatment, for phased implementation of the plan.

(Added by Stats. 1998, Ch. 526, Sec. 3. Effective September 16, 1998.)



3071

The Department of Corrections shall implement, by January 1, 2002, a course of instruction for the training of parole officers in California in the management of parolees who were convicted of stalking pursuant to Section 646.9. The course shall include instruction in the appropriate protocol for notifying and interacting with stalking victims, especially in regard to a stalking offender s release from parole.

(Added by Stats. 2000, Ch. 564, Sec. 1. Effective January 1, 2001.)



3072

(a) The Department of Corrections and Rehabilitation, subject to the legislative appropriation of the necessary funds, may establish and operate, after January 1, 2007, a specialized sex offender treatment pilot program for inmates whom the department determines pose a high risk to the public of committing violent sex crimes.

(b) (1) The program shall be based upon the relapse prevention model and shall include referral to specialized services, such as substance abuse treatment, for offenders needing those specialized services.

(2) Except as otherwise required under Section 645, the department may provide medication treatments for selected offenders, as determined by medical protocols, and only on a voluntary basis and with the offender s informed consent.

(c) (1) The program shall be targeted primarily at adult sex offenders who meet the following conditions:

(A) The offender is within five years of being released on parole. An inmate serving a life term may be excluded from treatment until he or she receives a parole date and is within five years of that parole date, unless the department determines that the treatment is necessary for the public safety.

(B) The offender has been clinically assessed.

(C) A review of the offender s criminal history indicates that the offender poses a high risk of committing new sex offenses upon his or her release on parole.

(D) Based upon the clinical assessment, the offender may be amenable to treatment.

(2) The department may include other appropriate offenders in the treatment program if doing so facilitates the effectiveness of the treatment program.

(3) Notwithstanding any other provision of law, inmates who are condemned to death or sentenced to life without the possibility of parole are ineligible to participate in treatment.

(d) The program under this section shall be established with the assistance and supervision of the staff of the department primarily by obtaining the services of specially trained sex offender treatment providers, as determined by the secretary of the department and the Director of State Hospitals.

(e) (1) The program under this section, upon full implementation, shall provide for the treatment of inmates who are deemed to pose a high risk to the public of committing sex crimes, as determined by the State-Authorized Risk Assessment Tool for Sex Offenders, pursuant to Sections 290.04 to 290.06, inclusive.

(2) To the maximum extent that is practical and feasible, offenders participating in the treatment program shall be held in a separate area of the prison facility, segregated from any non-sex offenders held at the same prison, and treatment in the pilot program shall be provided in program space segregated, to the maximum extent that is practical and feasible, from program space for any non-sex offenders held at the same prison.

(f) (1) The State Department of Mental Health, or its successor, the State Department of State Hospitals, by January 1, 2012, shall provide a report evaluating the program to the fiscal and public safety policy committees of both houses of the Legislature, and to the Joint Legislative Budget Committee.

(2) The report shall initially evaluate whether the program under this section is operating effectively, is having a positive clinical effect on participating sex offenders, and is cost effective for the state.

(3) In conducting its evaluation, the State Department of Mental Health, or its successor, the State Department of State Hospitals, shall consider the effects of treatment of offenders while in prison and while subsequently on parole.

(4) The State Department of Mental Health, or its successor, the State Department of State Hospitals, shall advise the Legislature as to whether the program should be continued past its expiration date, expanded, or concluded.

(Amended by Stats. 2012, Ch. 24, Sec. 47. Effective June 27, 2012.)



3073

The Department of Corrections and Rehabilitation is hereby authorized to obtain day treatment, and to contract for crisis care services, for parolees with mental health problems. Day treatment and crisis care services should be designed to reduce parolee recidivism and the chances that a parolee will return to prison. The department shall work with counties to obtain day treatment and crisis care services for parolees with the goal of extending the services upon completion of the offender s period of parole, if needed.

(Added by Stats. 2007, Ch. 7, Sec. 12. Effective May 3, 2007.)



3073.1

Counties are hereby authorized to contract with the Department of Corrections and Rehabilitation in order to obtain correctional clinical services for inmates with mental health problems who are released on postrelease community supervision with mental health problems.

(Amended by Stats. 2011, 1st Ex. Sess., Ch. 12, Sec. 26. Effective September 21, 2011. Operative October 1, 2011, by Sec. 46 of Ch. 12.)






ARTICLE 3.5. County Boards of Parole Commissioners

3074

The Legislature finds and declares that the period immediately following incarceration is critical to successful reintegration of the offender into society and to positive citizenship. It is in the interest of public safety for a county to provide for the supervision of parolees, and to provide educational, vocational, family and personal counseling necessary to assist parolees in the transition between imprisonment and discharge.

(Added by Stats. 1978, Ch. 918.)



3075

(a) There is in each county a board of parole commissioners, consisting of each of the following:

(1) The sheriff, or his or her designee, or, in a county with a department of corrections, the director of that department.

(2) The probation officer, or his or her designee.

(3) A member, not a public official, to be selected from the public by the presiding judge of the superior court.

(b) The public member of the county board of parole commissioners or his or her alternate shall be entitled to his or her actual traveling and other necessary expenses incurred in the discharge of his or her duties. In addition, the public member or his or her alternate shall be entitled to per diem at any rate that may be provided by the board of supervisors. The public member or his or her alternate shall hold office for a term of one year and in no event for a period exceeding three consecutive years. The term shall commence on the date of appointment.

(Amended by Stats. 2003, Ch. 149, Sec. 77. Effective January 1, 2004.)



3076

(a) The board may make, establish and enforce rules and regulations adopted under this article.

(b) The board shall act at regularly called meetings at which two-thirds of the members are present, and shall make and establish rules and regulations in writing stating the reasons therefor under which any prisoner who is confined in or committed to any county jail, work furlough facility, industrial farm, or industrial road camp, or in any city jail, work furlough facility, industrial farm, or industrial road camp under a judgment of imprisonment or as a condition of probation for any criminal offense, unless the court at the time of committing has ordered that such prisoner confined as a condition of probation upon conviction of a felony not be granted parole, may be allowed to go upon parole outside of such jail, work furlough facility, industrial farm, or industrial road camp, but to remain, while on parole, in the legal custody and under the control of the board establishing the rules and regulations for the prisoner s parole, and subject at any time to be taken back within the enclosure of any such jail, work furlough facility, industrial farm, or industrial road camp.

(c) The board shall provide a complete copy of its written rules and regulations and reasons therefor and any amendments thereto to each of the judges of the superior court of the county.

The board shall provide to the persons in charge of the county s correctional facilities a copy of the sections of its written rules and regulations and any amendments thereto which govern eligibility for parole, and the name and telephone number of the person or agency to contact for additional information. Such rules and regulations governing eligibility either shall be conspicuously posted and maintained within each county correctional facility so that all prisoners have access to a copy, or shall be given to each prisoner.

(Amended by Stats. 2002, Ch. 784, Sec. 559. Effective January 1, 2003.)



3077

Whenever a prisoner is sentenced in one county and incarcerated in another county, only the county in which he was sentenced shall have jurisdiction to grant parole.

(Added by Stats. 1978, Ch. 918.)



3078

(a) The board shall notify the sentencing judge of an inmate s application for parole.

(b) The sentencing judge may make a recommendation regarding such application, and the board shall give careful consideration to such recommendation.

(Repealed and added by Stats. 1978, Ch. 918.)



3079

(a) No application for parole shall be granted or denied except by a vote of the board at a meeting at which a quorum of its members are present. This paragraph shall not be applied to the denial of applicants who are ineligible by order of the superior court, or to the granting of parole in emergency situations.

(b) An applicant shall be permitted to appear and speak on his behalf at the meeting at which his application is considered by the board.

(Repealed and added by Stats. 1978, Ch. 918.)



3080

If any paroled prisoner leaves the county in which he is imprisoned without permission from the board granting his parole, he shall be arrested as an escaped prisoner and held as such.

(Added by Stats. 1953, Ch. 1384.)



3081

(a) Each county board may retake and imprison any prisoner upon parole granted under the provisions of this article.

(b) Each county board may release any prisoner on parole for a term not to exceed three years upon those conditions and under those rules and regulations as may seem fit and proper for his or her rehabilitation, and should the prisoner so paroled violate any of the conditions of his or her parole or any of the rules and regulations governing his or her parole, he or she shall, upon order of the parole commission, be returned to the jail from which he or she was paroled and be confined therein for the unserved portion of his or her sentence.

(c) The written order of each county board shall be a sufficient warrant for all officers named therein to authorize them, or any of them, to return to actual custody any conditionally released or paroled prisoner. All chiefs of police, marshals of cities, sheriffs, and all other police and peace officers of this state shall execute any such order in like manner as ordinary criminal process.

(d) In computing the unserved sentence of a person returned to jail because of the revocation of his or her parole no credit shall be granted for the time between his or her release from jail on parole and his or her return to jail because of the revocation of his or her parole.

(Amended by Stats. 2013, Ch. 456, Sec. 1. Effective January 1, 2014.)



3082

Each county board may make and establish written rules and regulations for the unconditional release of and may unconditionally release any prisoner who is an alien and who voluntarily consents to return or to be returned to his native land and who actually returns or is returned thereto. The necessary expenses of the transportation of such alien prisoner and officers or attendants in charge of such prisoner, may be paid by the county, upon order of the board of supervisors authorizing or ratifying the return of the prisoner at the expense of the county.

(Added by Stats. 1953, Ch. 1384.)



3083

Whenever the board designates deputies to serve as temporary commissioners in considering applications for parole of prisoners, such temporary commissioners or deputies may also exercise all the powers granted by this article relative to the unconditional release of alien prisoners.

(Added by Stats. 1953, Ch. 1384.)



3084

Each county board may release to the State Department of Corrections for return to a state prison or correctional institution any county or city jail inmate who is a state parole violator, when notified by the Board of Prison Terms.

(Amended by Stats. 1979, Ch. 255.)



3085

The members of the board may for the purpose of considering applications for parole of prisoners from city or county jails, or industrial farms, or work furlough facilities, or industrial road camps, designate deputies of their respective offices to serve for them as temporary commissioners when they are unable to serve.

(Added by renumbering Section 3077 by Stats. 1978, Ch. 918.)



3086

Each county board shall not require, when setting terms or discharge dates, an admission of guilt to any crime for which an inmate was committed.

(Added by Stats. 1976, Ch. 833.)



3087

No prisoner shall be paroled without supervision.

(Added by Stats. 1979, Ch. 117.)



3088

A prisoner who is released on parole pursuant to this article shall be supervised by a county parole officer of the county board of parole commissioners.

(Amended by Stats. 1991, Ch. 229, Sec. 2.)



3089

(a) A county parole officer who is not a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, is a public officer who works at the direction of the County Board of Parole Commissioners, as provided for in Section 3075, and is responsible for supervising prisoners released on parole by the board.

(b) A county parole officer who is a public officer, as defined in subdivision (a), shall have no right to carry or possess firearms in the performance of his or her prescribed duties.

(c) A county parole officer, as defined in subdivision (a), shall comply with the standards for selection and training established by the Board of Corrections pursuant to Section 6035.

(Added by Stats. 1991, Ch. 229, Sec. 3.)









CHAPTER 9. Prison to Employment

3105

The Department of Corrections and Rehabilitation shall develop an Inmate Treatment and Prison-to-Employment Plan. The plan should evaluate and recommend changes to the Governor and the Legislature regarding current inmate education, treatment, and rehabilitation programs to determine whether the programs provide sufficient skills to inmates that will likely result in their successful employment in the community, and reduce their chances of returning to prison after release to parole. The department shall report the status of the development of the plan on or before October 1, 2007, again on or before January 15, 2008, and shall submit the final plan by April 1, 2008. The department may use resources of other state or local agencies, academic institutions, and other research organizations as necessary to develop the plan.

(Added by Stats. 2007, Ch. 7, Sec. 13. Effective May 3, 2007.)









TITLE 2. IMPRISONMENT OF FEMALE PRISONERS IN STATE INSTITUTIONS

CHAPTER 1. Establishment of Institution for Women

3200

There is and shall continue to be within the State an institution for the punishment, treatment, supervision, custody and care of females convicted of felonies to be known as The California Institution for Women.

(Added by Stats. 1941, Ch. 106.)



3201

The purpose of said institution shall be to provide custody, care, protection, industrial, vocational, and other training, and reformatory help, for women confined therein.

(Added by Stats. 1941, Ch. 106.)



3202

As used in the sections of this Part 3 of the Penal Code providing for penal offenses and punishments therefor, the term State prison or prison shall refer to and include the California Institution for Women.

(Added by Stats. 1941, Ch. 106.)






CHAPTER 2. Administration of Institution

ARTICLE 1. Administration of Institution for Women

3325

The warden described in this chapter shall, subject to the control of the director, have those powers, perform those duties and exercise those functions, respecting females convicted of felonies, as the wardens now exercise over male prisoners.

(Amended by Stats. 1989, Ch. 1420, Sec. 15.)



3326

The department is authorized to provide the necessary facilities, equipment, and personnel to operate a commissary at any institution under its jurisdiction for the sale of toilet articles, candy, gum, notions, and other sundries.

(Amended by Stats. 2004, Ch. 798, Sec. 4. Effective January 1, 2005. Operative July 1, 2005, by Sec. 9 of Ch. 798.)









CHAPTER 3. Prisoners

3400

Upon the commitment or transfer of any woman to the institution it shall be the duty of the officer having custody of her or required to take custody of her, to deliver her to said institution, receiving therefor the fees payable for the transportation of prisoners to the state prisons. Such officer shall at the same time deliver to said institution a certified abstract of the judgment of conviction and of the order of commitment or order of transfer. Every woman so committed or transferred under this act shall be accompanied by a woman attendant from the place of commitment or transfer until delivered to said institution.

(Amended by Stats. 1951, Ch. 460.)



3402

There shall be kept at said institution a record of the history and progress of every woman confined therein during the period of her confinement, and so far as practically possible, prior and subsequent thereto, and all judges, courts, officials and employees, district attorneys, sheriffs, chiefs of police and peace officers, shall furnish said institution with all data in their possession or knowledge relative to any inmate that said institution may request. If upon the arrest of any woman it be discovered that she was theretofore an inmate of said institution, the institution shall be promptly notified of her arrest.

(Added by Stats. 1941, Ch. 106.)



3403

Every woman upon being committed to said institution shall be examined mentally and physically, and shall be given the care, treatment and training adapted to her particular condition. Such care, treatment and training shall be along the lines best suited to develop her mentality, character and industrial capacity; provided, however, no inmate shall be confined longer than the term of her commitment.

(Added by Stats. 1941, Ch. 106.)



3404

When there is any reasonable grounds to believe that a prisoner may be forcibly removed from the California Institution for Women, the warden shall report the fact to the Governor, who may order the removal of the prisoner to any California State prison for safekeeping, and it is hereby made the duty of the warden of the prison to accept and detain the prisoner for the further execution of her sentence. The Governor may thereafter order the prisoner returned to the California Institution for Women for the further execution of her sentence according to law.

The necessary costs and expenses incurred in carrying out the provisions of this section shall be a proper charge against any fund hereafter appropriated as an emergency fund, or similar appropriation for contingencies, notwithstanding any limitations or restrictions that may be imposed upon the expenditure of any appropriation.

(Amended by Stats. 1989, Ch. 1420, Sec. 16.)



3405

No condition or restriction upon the obtaining of an abortion by a prisoner, pursuant to the Therapeutic Abortion Act (Article 2 (commencing with Section 123400) of Chapter 2 of Part 2 of Division 106 of the Health and Safety Code), other than those contained in that act, shall be imposed. Prisoners found to be pregnant and desiring abortions, shall be permitted to determine their eligibility for an abortion pursuant to law, and if determined to be eligible, shall be permitted to obtain an abortion.

The rights provided for females by this section shall be posted in at least one conspicuous place to which all female prisoners have access.

(Amended by Stats. 1996, Ch. 1023, Sec. 394. Effective September 29, 1996.)



3406

Any female prisoner shall have the right to summon and receive the services of any physician and surgeon of her choice in order to determine whether she is pregnant. The warden may adopt reasonable rules and regulations with regard to the conduct of examinations to effectuate this determination.

If the prisoner is found to be pregnant, she is entitled to a determination of the extent of the medical services needed by her and to the receipt of these services from the physician and surgeon of her choice. Any expenses occasioned by the services of a physician and surgeon whose services are not provided by the institution shall be borne by the prisoner.

Any physician providing services pursuant to this section shall possess a current, valid, and unrevoked certificate to engage in the practice of medicine issued pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code.

The rights provided for prisoners by this section shall be posted in at least one conspicuous place to which all female prisoners have access.

(Amended by Stats. 1989, Ch. 1420, Sec. 17.)



3407

(a) An inmate known to be pregnant or in recovery after delivery shall not be restrained by the use of leg irons, waist chains, or handcuffs behind the body.

(b) A pregnant inmate in labor, during delivery, or in recovery after delivery, shall not be restrained by the wrists, ankles, or both, unless deemed necessary for the safety and security of the inmate, the staff, or the public.

(c) Restraints shall be removed when a professional who is currently responsible for the medical care of a pregnant inmate during a medical emergency, labor, delivery, or recovery after delivery determines that the removal of restraints is medically necessary.

(d) This section shall not be interpreted to require restraints in a case where restraints are not required pursuant to a statute, regulation, or correctional facility policy.

(e) Upon confirmation of an inmate s pregnancy, she shall be advised, orally or in writing, of the standards and policies governing pregnant inmates, including, but not limited to, the provisions of this chapter, the relevant regulations, and the correctional facility policies.

(f) For purposes of this section, inmate means an adult or juvenile who is incarcerated in a state or local correctional facility.

(Added by Stats. 2012, Ch. 726, Sec. 1. Effective January 1, 2013.)



3409

(a) Any woman inmate shall upon her request be allowed to continue to use materials necessary for (1) personal hygiene with regard to her menstrual cycle and reproductive system and (2) birth control measures as prescribed by her physician.

(b) Each and every woman inmate shall be furnished by the department with information and education regarding the availability of family planning services.

(c) Family planning services shall be offered to each and every woman inmate at least 60 days prior to a scheduled release date. Upon request any woman inmate shall be furnished by the department with the services of a licensed physician or she shall be furnished by the department or by any other agency which contracts with the department with services necessary to meet her family planning needs at the time of her release.

(Amended by Stats. 1975, Ch. 1146.)






CHAPTER 4. Community Treatment Programs

3410

The term community shall, for the purposes of this chapter, mean an environment away from the prison setting which is in an urban or suburban area.

(Added by Stats. 1978, Ch. 1054.)



3411

The Department of Corrections shall on or before January 1, 1980, establish and implement a community treatment program under which women inmates sentenced to state prison pursuant to Section 1168 or 1170 who have one or more children under the age of six years, whether born prior to or after January 1, 1976, shall be eligible to participate within the provisions of this section. The community treatment program shall provide for the release of the mother and child or children to a public or private facility in the community suitable to the needs of the mother and child or children, and which will provide the best possible care for the mother and child. In establishing and operating such program, the department shall have as a prime concern the establishment of a safe and wholesome environment for the participating children.

(Amended by Stats. 1988, Ch. 1044, Sec. 1. Effective September 20, 1988.)



3412

(a) The Department of Corrections shall provide pediatric care consistent with medical standards and, to the extent feasible, shall be guided by the need to provide the following:

(1) A stable, caregiving, stimulating environment for the children as developed and supervised by professional guidance in the area of child development.

(2) Programs geared to assure the stability of the parent-child relationship during and after participation in the program, to be developed and supervised by appropriate professional guidance. These programs shall, at a minimum, be geared to accomplish the following:

(A) The mother s mental stability.

(B) The mother s familiarity with good parenting and housekeeping skills.

(C) The mother s ability to function in the community, upon parole or release, as a viable member.

(D) The securing of adequate housing arrangements after participation in the program.

(E) The securing of adequate child care arrangements after participation in the program.

(3) Utilization of the least restrictive alternative to incarceration and restraint possible to achieve the objectives of correction and of this chapter consistent with public safety and justice.

(b) (1) The Department of Corrections shall ensure that the children and mothers residing in a community treatment program have access to, and are permitted by the community treatment program to participate in, available local Head Start, Healthy Start, and programs for early childhood development pursuant to the California Children and Families Program (Division 108 (commencing with Section 130100) of the Health and Safety Code).

(2) The community treatment program shall provide each mother with written information about the available local programs, including the telephone numbers for enrolling a child in a program.

(3) The community treatment program shall also provide transportation to program services and otherwise assist and facilitate enrollment and participation for eligible children.

(4) Nothing in this subdivision shall be construed as granting or requiring preferential access or enrollment for children of incarcerated mothers to any of the programs specified in this subdivision.

(Amended by Stats. 2004, Ch. 297, Sec. 1. Effective January 1, 2005.)



3413

In determining how to implement this chapter, the Department of Corrections shall be guided by the need to utilize the most cost-efficient methods possible. Therefore, the Director of Corrections may enter into contracts, with the approval of the Director of General Services, with appropriate public or private agencies, to provide housing, sustenance, services as provided in subdivisions (a) and (b) of Section 3412, and supervision for such inmates as are eligible for placement in community treatment programs. Prisoners in the care of such agencies shall be subject to all provisions of law applicable to them.

(Amended by Stats. 1982, Ch. 42, Sec. 4. Effective February 17, 1982.)



3414

The department shall establish reasonable rules and regulations concerning the operation of the program.

(Added by Stats. 1978, Ch. 1054.)



3415

(a) The probation department shall, no later than the day that any woman is sentenced to the state prison, notify such woman of the provisions of this chapter, if the term of the state imprisonment does not exceed six years on the basis of either the probable release or parole date computed as if the maximum amount of good time credit would be granted. The probation department shall determine such term of state imprisonment at such time for the purposes of this section.

(b) The woman may, upon the receipt of such notice and upon sentencing to a term in state prison, give notice of her desire to be admitted to a program under this chapter. The probation department or the defendant shall transmit such notice to the Department of Corrections, and to the appropriate local social services agency that conducts investigations for child neglect and dependency hearings.

(Amended by Stats. 1982, Ch. 42, Sec. 5. Effective February 17, 1982.)



3416

(a) If any woman received by or committed to the Department of Corrections has a child under six years of age, or gives birth to a child while an inmate under the jurisdiction of the Department of Corrections, the child and his or her mother shall, upon her request, be admitted to and retained in a community treatment program established by the Department of Corrections, subject to the provisions of this chapter.

(b) Women transferred to community treatment programs remain under the legal custody of the department and shall be subject at any time, pursuant to the rules and regulations of the Director of Corrections, to be detained in the county jail upon the exercise of a state parole or correctional officer s peace officer powers as specified in Section 830.5, with the consent of the sheriff or corresponding official having jurisdiction over the facility.

(Amended by Stats. 1984, Ch. 961, Sec. 2. Effective September 10, 1984.)



3417

(a) Subject to reasonable rules and regulations adopted pursuant to Section 3414, the Department of Corrections and Rehabilitation shall admit to the program any applicant whose child was born prior to the receipt of the inmate by the department, whose child was born after the receipt of the inmate by the department, or who is pregnant, if all of the following requirements are met:

(1) The applicant has a probable release or parole date with a maximum time to be served of six years, calculated after deduction of any possible good time credit.

(2) The applicant was the primary caretaker of the infant prior to incarceration. Primary caretaker as used in this chapter means a parent who has consistently assumed responsibility for the housing, health, and safety of the child prior to incarceration. A parent who, in the best interests of the child, has arranged for temporary care for the child in the home of a relative or other responsible adult shall not for that reason be excluded from the category, primary caretaker.

(3) The applicant had not been found to be an unfit parent in any court proceeding. An inmate applicant whose child has been declared a dependent of the juvenile court pursuant to Section 300 of the Welfare and Institutions Code shall be admitted to the program only after the court has found that participation in the program is in the child s best interest and that it meets the needs of the parent and child pursuant to paragraph (3) of subdivision (e) of Section 361.5 of the Welfare and Institutions Code. The fact that an inmate applicant s child has been found to come within Section 300 of the Welfare and Institutions Code shall not, in and of itself, be grounds for denying the applicant the opportunity to participate in the program.

(b) The Department of Corrections and Rehabilitation shall deny placement in the community treatment program if it determines that an inmate would pose an unreasonable risk to the public, or if any one of the following factors exist, except in unusual circumstances or if mitigating circumstances exist, including, but not limited to, the remoteness in time of the commission of the offense:

(1) The inmate has been convicted of any of the following:

(A) A sex offense listed in Section 667.6.

(B) A sex offense requiring registration pursuant to Section 290.

(C) A violent offense listed in subdivision (c) of Section 667.5, except that the Secretary of the Department of Corrections and Rehabilitation shall consider an inmate for placement in the community treatment program on a case-by-case basis if the violent offense listed in subdivision (c) of Section 667.5 was for robbery pursuant to paragraph (9) of subdivision (c) of Section 667.5 or burglary pursuant to paragraph (21) of subdivision (c) of Section 667.5.

(D) Arson as defined in Sections 450 to 455, inclusive.

(2) There is probability the inmate may abscond from the program as evidenced by any of the following:

(A) A conviction of escape, of aiding another person to escape, or of an attempt to escape from a jail or prison.

(B) The presence of an active detainer from a law enforcement agency, unless the detainer is based solely upon warrants issued for failure to appear on misdemeanor Vehicle Code violations.

(3) It is probable the inmate s conduct in a community facility will be adverse to herself or other participants in the program, as determined by the Secretary of the Department of Corrections and Rehabilitation or as evidenced by any of the following:

(A) The inmate s removal from a community program which resulted from violation of state laws, rules, or regulations governing Department of Corrections and Rehabilitation s inmates.

(B) A finding of the inmate s guilt of a serious rule violation, as defined by the Secretary of the Department of Corrections and Rehabilitation, which resulted in a credit loss on one occasion of 91 or more days or in a credit loss on more than one occasion of 31 days or more and the credit has not been restored.

(C) A current written opinion of a staff physician or psychiatrist that the inmate s medical or psychiatric condition is likely to cause an adverse effect upon the inmate or upon other persons if the inmate is placed in the program.

(c) The Secretary of the Department of Corrections and Rehabilitation shall consider the placement of the following inmates in the community treatment program on a case-by-case basis:

(1) An inmate convicted of the unlawful sale or possession for sale, manufacture, or transportation of controlled substances, as defined in Chapter 6 (commencing with Section 11350) of Division 10 of the Health and Safety Code, if large scale for profit as defined by the department, provided that an inmate convicted pursuant to Section 11358 or 11359 of the Health and Safety Code shall be admitted to the program pursuant to subdivision (a).

(2) An inmate with a United States Immigration and Customs Enforcement hold.

(d) A charged offense that did not result in a conviction shall not be used to exclude an applicant from the program.

(e) Nothing in this section shall be interpreted to limit the discretion of the Secretary of the Department of Corrections and Rehabilitation to deny or approve placement when subdivision (b) does not apply.

(f) The Department of Corrections and Rehabilitation shall determine if the applicant meets the requirements of this section within 30 days of the parent s application to the program. The department shall establish an appeal procedure for the applicant to appeal an adverse decision by the department.

(Amended by Stats. 2012, Ch. 41, Sec. 71. Effective June 27, 2012.)



3418

(a) In the case of any inmate who gave birth to a child after the date of sentencing, and in the case of any inmate who gave birth to a child prior to that date and meets the requirements of Section 3417 but has not yet made application for admission to a program, the department shall, at the earliest possible date, but in no case later than the birth of the child, or the receipt of the inmate to the custody of the Department of Corrections, as the case may be, notify the inmate of the provisions of this chapter and provide her with a written application for the program described in this chapter.

(b) The notice provided by the department shall contain, but need not be limited to, guidelines for qualification for, and the timeframe for application to, the program and the process for appealing a denial of admittance.

(Amended by Stats. 2004, Ch. 297, Sec. 3. Effective January 1, 2005.)



3419

(a) In the case of any inmate who gives birth after her receipt by the Department of Corrections and Rehabilitation, the department shall, subject to reasonable rules and regulations promulgated pursuant to Section 3414, provide notice of, and a written application for, the program described in this chapter, and upon her request, declare the inmate eligible to participate in a program pursuant to this chapter if all of the requirements of Section 3417 are met.

(b) The notice provided by the department shall contain, but need not be limited to, guidelines for qualification for, and the timeframe for application to, the program and the process for appealing a denial of admittance.

(c) Any community treatment program, in which an inmate who gives birth after her receipt by the Department of Corrections and Rehabilitation participates, shall include, but is not limited to, the following:

(1) Prenatal care.

(2) Access to prenatal vitamins.

(3) Childbirth education.

(4) Infant care.

(Amended by Stats. 2005, Ch. 608, Sec. 1. Effective January 1, 2006.)



3420

(a) Within five days after the receipt of an inmate by the Department of Corrections who has already applied for admission to a program, or of her application for admission to a program, whichever is later, the department shall give notice of her application to the child s current caretaker or guardian, if any, and if it has not already been notified pursuant to Section 3415, the appropriate local social services agency that conducts investigations for child neglect and dependency hearings.

(b) The department and the individuals and agencies notified shall have five days from the date of notice to decide whether or not to challenge the appropriateness of the applicant s entry into the program. Lack of a petition filed by that time shall result in a presumption that the individuals and agencies notified do not challenge the appropriateness of the applicant s entry into the program.

(c) The local agency which has been notified pursuant to Section 3415 shall not initiate the process of considering whether or not to file until after the sentencing court has sentenced the applicant.

(d) The appropriate local agency that conducts investigations for child neglect and dependency hearings, the Department of Corrections, and the current guardian or caretaker of the child, shall have the authority to file for a fitness proceeding against the mother after the mother has applied in writing to participate in the program.

(e) The determination of whether or not to file shall be based in part on the likelihood of the mother being a fit parent for the child in question both during the program and afterwards. Program content shall be taken into account in this determination. There shall be a presumption affecting the burden of producing evidence in favor of filing for a fitness proceeding under the following circumstances:

(1) The applicant was convicted of one or more of the following violent felonies:

(A) Murder.

(B) Mayhem.

(C) Aggravated mayhem.

(D) Kidnapping as defined in Section 207 or 209.

(E) Lewd acts on a child under 14 as defined in Section 288.

(F) Any felony in which the defendant inflicts great bodily injury on a person other than accomplices which has been alleged and proven.

(G) Forcible rape in violation of subdivision (2), (3), or (4) of Section 261.

(H) Sodomy by force, violence, duress, menace, or threat of great bodily injury.

(I) Oral copulation by force, violence, duress, menace, or threat of great bodily injury.

(2) The applicant was convicted of child abuse in the current or any proceeding.

(f) Fitness petitions shall be resolved in the court of first instance as soon as possible for purposes of this section. Given the need to place the child as soon as possible, the first determination by the court as to the applicant s fitness as a mother shall determine her eligibility for the program for the current application. Outcomes of appeals shall not affect eligibility.

(Amended by Stats. 1994, Ch. 224, Sec. 8. Effective January 1, 1995.)



3421

Children of women inmates may only participate in the program until they reach the age of six years, at which time the Board of Prison Terms may arrange for their care elsewhere under any procedure authorized by statute and transfer the mother to another placement under the jurisdiction of the Department of Corrections if necessary; and provided further, that at its discretion in exceptional cases, including, but not limited to cases where the mother s period of incarceration is extended, the board may retain such child and mother for a longer period of time.

(Amended by Stats. 1982, Ch. 42, Sec. 11. Effective February 17, 1982.)



3422

The costs for care of any mother and child placed in a community treatment program pursuant to this section shall be paid for out of funds allocated to the department in the normal budgetary process. The department shall make diligent efforts to procure other funding sources for the program.

(Amended by Stats. 1982, Ch. 42, Sec. 12. Effective February 17, 1982.)



3423

Any woman inmate who would give birth to a child during her term of imprisonment may be temporarily taken to a hospital outside the prison for the purposes of childbirth, and the charge for hospital and medical care shall be charged against the funds allocated to the institution. The inmate shall not be shackled by the wrists, ankles, or both during labor, including during transport to a hospital, during delivery, and while in recovery after giving birth, except as provided in Section 5007.7. The board shall provide for the care of any children so born and shall pay for their care until suitably placed, including, but not limited to, placement in a community treatment program.

(Amended by Stats. 2005, Ch. 608, Sec. 2. Effective January 1, 2006.)



3424

A woman who is pregnant during her incarceration and who is not eligible for the program described in this chapter shall have access to complete prenatal health care. The department shall establish minimum standards for pregnant inmates in its custody who are not placed in a community treatment program including all of the following:

(a) A balanced, nutritious diet approved by a doctor.

(b) Prenatal and postpartum information and health care, including, but not limited to, access to necessary vitamins as recommended by a doctor.

(c) Information pertaining to childbirth education and infant care.

(d) A dental cleaning while in a state facility.

(Added by Stats. 2005, Ch. 608, Sec. 3. Effective January 1, 2006.)






CHAPTER 5. Gender Responsive Programs

3430

The Department of Corrections and Rehabilitation shall do all of the following:

(a) Create a Female Offender Reform Master Plan, and shall present this plan to the Legislature by March 1, 2008.

(b) Create policies and operational practices that are designed to ensure a safe and productive institutional environment for female offenders.

(c) Contract with nationally recognized gender responsive experts in prison operational practices staffing, classification, substance abuse, trauma treatment services, mental health services, transitional services, and community corrections to do both of the following:

(1) Conduct a staffing analysis of all current job classifications assigned to each prison that houses only females. The department shall provide a plan to the Legislature by March 1, 2009, that incorporates those recommendations and details the changes that are needed to address any identified unmet needs of female inmates.

(2) Develop programs and training for department staff in correctional facilities.

(d) Create a gender responsive female classification system.

(e) Create a gender responsive staffing pattern for female institutions and community-based offender beds.

(f) Create a needs-based case and risk management tool designed specifically for female offenders. This tool shall include, but not be limited to, an assessment upon intake, and annually thereafter, that gauges an inmate s educational and vocational needs, including reading, writing, communication, and arithmetic skills, health care needs, mental health needs, substance abuse needs, and trauma-treatment needs. The initial assessment shall include projections for academic, vocational, health care, mental health, substance abuse, and trauma-treatment needs, and shall be used to determine appropriate programming and as a measure of progress in subsequent assessments of development.

(g) Design and implement evidence-based gender specific rehabilitative programs, including wraparound educational, health care, mental health, vocational, substance abuse and trauma treatment programs that are designed to reduce female offender recidivism. These programs shall include, but not be limited to, educational programs that include academic preparation in the areas of verbal communication skills, reading, writing, arithmetic, and the acquisition of high school diplomas and GEDs, and vocational preparation, including counseling and training in marketable skills, and job placement information.

(h) Build and strengthen systems of family support and family involvement during the period of the female s incarceration.

(i) Establish a family service coordinator at each prison that houses only females.

(Added by Stats. 2007, Ch. 706, Sec. 1. Effective January 1, 2008.)









TITLE 2.05. Postrelease Community Supervision Act of 2011

3450

(a) This act shall be known and may be cited as the Postrelease Community Supervision Act of 2011.

(b) The Legislature finds and declares all of the following:

(1) The Legislature reaffirms its commitment to reducing recidivism among criminal offenders.

(2) Despite the dramatic increase in corrections spending over the past two decades, national reincarceration rates for people released from prison remain unchanged or have worsened. National data show that about 40 percent of released individuals are reincarcerated within three years. In California, the recidivism rate for persons who have served time in prison is even greater than the national average.

(3) Criminal justice policies that rely on the reincarceration of parolees for technical violations do not result in improved public safety.

(4) California must reinvest its criminal justice resources to support community corrections programs and evidence-based practices that will achieve improved public safety returns on this state s substantial investment in its criminal justice system.

(5) Realigning the postrelease supervision of certain felons reentering the community after serving a prison term to local community corrections programs, which are strengthened through community-based punishment, evidence-based practices, and improved supervision strategies, will improve public safety outcomes among adult felon parolees and will facilitate their successful reintegration back into society.

(6) Community corrections programs require a partnership between local public safety entities and the county to provide and expand the use of community-based punishment for offenders paroled from state prison. Each county s local Community Corrections Partnership, as established in paragraph (2) of subdivision (b) of Section 1230, should play a critical role in developing programs and ensuring appropriate outcomes for persons subject to postrelease community supervision.

(7) Fiscal policy and correctional practices should align to promote a justice reinvestment strategy that fits each county. Justice reinvestment is a data-driven approach to reduce corrections and related criminal justice spending and reinvest savings in strategies designed to increase public safety. The purpose of justice reinvestment is to manage and allocate criminal justice populations more cost effectively, generating savings that can be reinvested in evidence-based strategies that increase public safety while holding offenders accountable.

(8) Community-based punishment means evidence-based correctional sanctions and programming encompassing a range of custodial and noncustodial responses to criminal or noncompliant offender activity. Intermediate sanctions may be provided by local public safety entities directly or through public or private correctional service providers and include, but are not limited to, the following:

(A) Short-term flash incarceration in jail for a period of not more than 10 days.

(B) Intensive community supervision.

(C) Home detention with electronic monitoring or GPS monitoring.

(D) Mandatory community service.

(E) Restorative justice programs, such as mandatory victim restitution and victim-offender reconciliation.

(F) Work, training, or education in a furlough program pursuant to Section 1208.

(G) Work, in lieu of confinement, in a work release program pursuant to Section 4024.2.

(H) Day reporting.

(I) Mandatory residential or nonresidential substance abuse treatment programs.

(J) Mandatory random drug testing.

(K) Mother-infant care programs.

(L) Community-based residential programs offering structure, supervision, drug treatment, alcohol treatment, literacy programming, employment counseling, psychological counseling, mental health treatment, or any combination of these and other interventions.

(9) Evidence-based practices refers to supervision policies, procedures, programs, and practices demonstrated by scientific research to reduce recidivism among individuals under probation, parole, or postrelease supervision.

(Amended by Stats. 2011, 1st Ex. Sess., Ch. 12, Sec. 27. Effective September 21, 2011. Operative October 1, 2011, by Sec. 46 of Ch. 12.)



3451

(a) Notwithstanding any other law and except for persons serving a prison term for any crime described in subdivision (b), all persons released from prison on and after October 1, 2011, or, whose sentence has been deemed served pursuant to Section 2900.5 after serving a prison term for a felony shall, upon release from prison and for a period not exceeding three years immediately following release, be subject to community supervision provided by a county agency designated by each county s board of supervisors which is consistent with evidence-based practices, including, but not limited to, supervision policies, procedures, programs, and practices demonstrated by scientific research to reduce recidivism among individuals under postrelease supervision.

(b) This section shall not apply to any person released from prison after having served a prison term for any of the following:

(1) A serious felony described in subdivision (c) of Section 1192.7.

(2) A violent felony described in subdivision (c) of Section 667.5.

(3) A crime for which the person was sentenced pursuant to paragraph (2) of subdivision (e) of Section 667 or paragraph (2) of subdivision (c) of Section 1170.12.

(4) Any crime for which the person is classified as a high risk sex offender.

(5) Any crime for which the person is required, as a condition of parole, to undergo treatment by the State Department of State Hospitals pursuant to Section 2962.

(c) (1) Postrelease supervision under this title shall be implemented by a county agency according to a postrelease strategy designated by each county s board of supervisors.

(2) The Department of Corrections and Rehabilitation shall inform every prisoner subject to the provisions of this title, upon release from state prison, of the requirements of this title and of his or her responsibility to report to the county agency responsible for serving that inmate. The department shall also inform persons serving a term of parole for a felony offense who are subject to this section of the requirements of this title and of his or her responsibility to report to the county agency responsible for serving that parolee. Thirty days prior to the release of any person subject to postrelease supervision by a county, the department shall notify the county of all information that would otherwise be required for parolees under subdivision (e) of Section 3003.

(d) Any person released to postrelease community supervision pursuant to subdivision (a) shall, regardless of any subsequent determination that the person should have been released to parole pursuant to Section 3000.08, remain subject to subdivision (a) after having served 60 days under supervision pursuant to subdivision (a).

(Amended by Stats. 2013, Ch. 32, Sec. 11. Effective June 27, 2013.)



3452

(a) A person who is eligible for postrelease community supervision pursuant to this title shall be given notice that he or she is subject to postrelease community supervision prior to his or her release from prison. A person who is on parole and is then transferred to postrelease community supervision shall be given notice that he or she is subject to postrelease community supervision prior to his or her release from state prison.

(b) A postrelease community supervision notice shall specify the following:

(1) The person s release date and the maximum period the person may be subject to postrelease supervision under this title.

(2) The name, address, and telephone number of the county agency responsible for the person s postrelease supervision.

(3) An advisement that if a person breaks the law or violates the conditions of release, he or she can be incarcerated in a county jail regardless of whether or not new charges are filed.

(Amended by Stats. 2012, Ch. 43, Sec. 50. Effective June 27, 2012.)



3453

Postrelease community supervision shall include the following conditions:

(a) The person shall be informed of the conditions of release.

(b) The person shall obey all laws.

(c) The person shall report to the supervising county agency within two working days of release from custody.

(d) The person shall follow the directives and instructions of the supervising county agency.

(e) The person shall report to the supervising county agency as directed by that agency.

(f) The person, and his or her residence and possessions, shall be subject to search at any time of the day or night, with or without a warrant, by an agent of the supervising county agency or by a peace officer.

(g) The person shall waive extradition if found outside the state.

(h) The person shall inform the supervising county agency of the person s place of residence, employment, education, or training.

(i) (1) The person shall inform the supervising county agency of any pending or anticipated changes in residence, employment, education, or training.

(2) If the person enters into new employment, he or she shall inform the supervising county agency of the new employment within three business days of that entry.

(j) The person shall immediately inform the supervising county agency if he or she is arrested or receives a citation.

(k) The person shall obtain the permission of the supervising county agency to travel more than 50 miles from the person s place of residence.

(l) The person shall obtain a travel pass from the supervising county agency before he or she may leave the county or state for more than two days.

(m) The person shall not be in the presence of a firearm or ammunition, or any item that appears to be a firearm or ammunition.

(n) The person shall not possess, use, or have access to any weapon listed in Section 16140, subdivision (c) of Section 16170, Section 16220, 16260, 16320, 16330, or 16340, subdivision (b) of Section 16460, Section 16470, subdivision (f) of Section 16520, or Section 16570, 16740, 16760, 16830, 16920, 16930, 16940, 17090, 17125, 17160, 17170, 17180, 17190, 17200, 17270, 17280, 17330, 17350, 17360, 17700, 17705, 17710, 17715, 17720, 17725, 17730, 17735, 17740, 17745, 19100, 19200, 19205, 20200, 20310, 20410, 20510, 20610, 20611, 20710, 20910, 21110, 21310, 21810, 22010, 22015, 22210, 22215, 22410, 24310, 24410, 24510, 24610, 24680, 24710, 30210, 30215, 31500, 32310, 32400, 32405, 32410, 32415, 32420, 32425, 32430 32435, 32440, 32445, 32450, 32900, 33215, 33220, 33225, or 33600.

(o) (1) Except as provided in paragraph (2) and subdivision (p), the person shall not possess a knife with a blade longer than two inches.

(2) The person may possess a kitchen knife with a blade longer than two inches if the knife is used and kept only in the kitchen of the person s residence.

(p) The person may use a knife with a blade longer than two inches, if the use is required for that person s employment, the use has been approved in a document issued by the supervising county agency, and the person possesses the document of approval at all times and makes it available for inspection.

(q) The person shall waive any right to a court hearing prior to the imposition of a period of flash incarceration in a city or county jail of not more than 10 consecutive days for any violation of his or her postrelease supervision conditions.

(r) The person shall participate in rehabilitation programming as recommended by the supervising county agency.

(s) The person shall be subject to arrest with or without a warrant by a peace officer employed by the supervising county agency or, at the direction of the supervising county agency, by any peace officer when there is probable cause to believe the person has violated the terms and conditions of his or her release.

(Amended by Stats. 2013, Ch. 788, Sec. 2. Effective January 1, 2014.)



3454

(a) Each supervising county agency, as established by the county board of supervisors pursuant to subdivision (a) of Section 3451, shall establish a review process for assessing and refining a person s program of postrelease supervision. Any additional postrelease supervision conditions shall be reasonably related to the underlying offense for which the offender spent time in prison, or to the offender s risk of recidivism, and the offender s criminal history, and be otherwise consistent with law.

(b) Each county agency responsible for postrelease supervision, as established by the county board of supervisors pursuant to subdivision (a) of Section 3451, may determine additional appropriate conditions of supervision listed in Section 3453 consistent with public safety, including the use of continuous electronic monitoring as defined in Section 1210.7, order the provision of appropriate rehabilitation and treatment services, determine appropriate incentives, and determine and order appropriate responses to alleged violations, which can include, but shall not be limited to, immediate, structured, and intermediate sanctions up to and including referral to a reentry court pursuant to Section 3015, or flash incarceration in a city or county jail. Periods of flash incarceration are encouraged as one method of punishment for violations of an offender s condition of postrelease supervision.

(c) As used in this title, flash incarceration is a period of detention in a city or county jail due to a violation of an offender s conditions of postrelease supervision. The length of the detention period can range between one and 10 consecutive days. Flash incarceration is a tool that may be used by each county agency responsible for postrelease supervision. Shorter, but if necessary more frequent, periods of detention for violations of an offender s postrelease supervision conditions shall appropriately punish an offender while preventing the disruption in a work or home establishment that typically arises from longer term revocations.

(Amended by Stats. 2013, Ch. 788, Sec. 3. Effective January 1, 2014.)



3455

(a) If the supervising county agency has determined, following application of its assessment processes, that intermediate sanctions as authorized in subdivision (b) of Section 3454 are not appropriate, the supervising county agency shall petition the court pursuant to Section 1203.2 to revoke, modify, or terminate postrelease community supervision. At any point during the process initiated pursuant to this section, a person may waive, in writing, his or her right to counsel, admit the violation of his or her postrelease community supervision, waive a court hearing, and accept the proposed modification of his or her postrelease community supervision. The petition shall include a written report that contains additional information regarding the petition, including the relevant terms and conditions of postrelease community supervision, the circumstances of the alleged underlying violation, the history and background of the violator, and any recommendations. The Judicial Council shall adopt forms and rules of court to establish uniform statewide procedures to implement this subdivision, including the minimum contents of supervision agency reports. Upon a finding that the person has violated the conditions of postrelease community supervision, the revocation hearing officer shall have authority to do all of the following:

(1) Return the person to postrelease community supervision with modifications of conditions, if appropriate, including a period of incarceration in county jail.

(2) Revoke and terminate postrelease community supervision and order the person to confinement in the county jail.

(3) Refer the person to a reentry court pursuant to Section 3015 or other evidence-based program in the court s discretion.

(b) (1) At any time during the period of postrelease community supervision, if any peace officer has probable cause to believe a person subject to postrelease community supervision is violating any term or condition of his or her release, the officer may, without a warrant or other process, arrest the person and bring him or her before the supervising county agency established by the county board of supervisors pursuant to subdivision (a) of Section 3451. Additionally, an officer employed by the supervising county agency may seek a warrant and a court or its designated hearing officer appointed pursuant to Section 71622.5 of the Government Code shall have the authority to issue a warrant for that person s arrest.

(2) The court or its designated hearing officer shall have the authority to issue a warrant for any person who is the subject of a petition filed under this section who has failed to appear for a hearing on the petition or for any reason in the interests of justice, or to remand to custody a person who does appear at a hearing on the petition for any reason in the interests of justice.

(c) The revocation hearing shall be held within a reasonable time after the filing of the revocation petition. Based upon a showing of a preponderance of the evidence that a person under supervision poses an unreasonable risk to public safety, or the person may not appear if released from custody, or for any reason in the interests of justice, the supervising county agency shall have the authority to make a determination whether the person should remain in custody pending the first court appearance on a petition to revoke postrelease community supervision, and upon that determination, may order the person confined pending his or her first court appearance.

(d) Confinement pursuant to paragraphs (1) and (2) of subdivision (a) shall not exceed a period of 180 days in the county jail for each custodial sanction.

(e) A person shall not remain under supervision or in custody pursuant to this title on or after three years from the date of the person s initial entry onto postrelease community supervision, except when his or her supervision is tolled pursuant to Section 1203.2 or subdivision (b) of Section 3456.

(Amended by Stats. 2012, Ch. 43, Sec. 52. Effective June 27, 2012.)



3456

(a) The county agency responsible for postrelease supervision, as established by the county board of supervisors pursuant to subdivision (a) of Section 3451, shall maintain postrelease supervision over a person under postrelease supervision pursuant to this title until one of the following events occurs:

(1) The person has been subject to postrelease supervision pursuant to this title for three years at which time the offender shall be immediately discharged from postrelease supervision.

(2) Any person on postrelease supervision for six consecutive months with no violations of his or her conditions of postrelease supervision that result in a custodial sanction may be considered for immediate discharge by the supervising county.

(3) The person who has been on postrelease supervision continuously for one year with no violations of his or her conditions of postrelease supervision that result in a custodial sanction shall be discharged from supervision within 30 days.

(4) Jurisdiction over the person has been terminated by operation of law.

(5) Jurisdiction is transferred to another supervising county agency.

(6) Jurisdiction is terminated by the revocation hearing officer upon a petition to revoke and terminate supervision by the supervising county agency.

(b) Time during which a person on postrelease supervision is suspended because the person has absconded shall not be credited toward any period of postrelease supervision.

(Amended by Stats. 2011, 1st Ex. Sess., Ch. 12, Sec. 31. Effective September 21, 2011. Operative October 1, 2011, by Sec. 46 of Ch. 12.)



3456.5

(a) (1) The local supervising agency, in coordination with the sheriff or local correctional administrator, may require any person that is to be released from county jail or a local correctional facility into postrelease community supervision to report to a supervising agent or designated local supervising agency within two days of release from the county jail or local correction facility.

(2) This section shall not prohibit the local supervising agency from requiring any person released on postrelease community supervision to report to his or her assigned supervising agent within a time period that is less than two days from the time of release.

(b) With regard to any inmate subject to this section, the sheriff or local correctional administrator may release an inmate sentenced prior to the effective date of the act adding this section one or two days before his or her scheduled release date if the inmate s release date falls on the day before a holiday or weekend.

(Added by Stats. 2012, Ch. 43, Sec. 53. Effective June 27, 2012.)



3457

The Department of Corrections and Rehabilitation shall have no jurisdiction over any person who is under postrelease community supervision pursuant to this title.

(Added by Stats. 2011, Ch. 15, Sec. 479. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



3458

No person subject to this title shall be returned to prison for a violation of any condition of the person s postrelease supervision agreement.

(Added by Stats. 2011, Ch. 15, Sec. 479. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



3460

(a) Whenever a supervising agency determines that a person subject to postrelease supervision pursuant to this chapter no longer permanently resides within its jurisdiction, and a change in residence was either approved by the supervising agency or did not violate the terms and conditions of postrelease supervision, the supervising agency shall transmit, within two weeks, any information the agency received from the Department of Corrections and Rehabilitation prior to the release of the person in that jurisdiction to the designated supervising agency in the county in which the person permanently resides.

(b) Upon verification of permanent residency, the receiving supervising agency shall accept jurisdiction and supervision of the person on postrelease supervision.

(c) For purposes of this section, residence means the place where the person customarily lives exclusive of employment, school, or other special or temporary purpose. A person may have only one residence.

(d) No supervising agency shall be required to transfer jurisdiction to another county unless the person demonstrates an ability to establish permanent residency within another county without violating the terms and conditions of postrelease supervision.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 12, Sec. 32. Effective September 21, 2011. Operative October 1, 2011, by Sec. 46 of Ch. 12.)



3465

Every person placed on postrelease community supervision, and his or her residence and possessions, shall be subject to search or seizure at any time of the day or night, with or without a warrant, by an agent of the supervising county agency or by a peace officer.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 12, Sec. 33. Effective September 21, 2011. Operative October 1, 2011, by Sec. 46 of Ch. 12.)






TITLE 2.1. BIOMEDICAL AND BEHAVIORIAL RESEARCH

CHAPTER 1. Definitions

3500

For purposes of this title:

(a) Behaviorial research means studies involving, but not limited to, the investigation of human behavior, emotion, adaptation, conditioning, and response in a program designed to test certain hypotheses through the collection of objective data. Behavioral research does not include the accumulation of statistical data in the assessment of the effectiveness of programs to which inmates are routinely assigned, such as, but not limited to, education, vocational training, productive work, counseling, recognized therapies, and programs which are not experimental in nature.

(b) Biomedical research means research relating to or involving biological, medical, or physical science.

(c) Psychotropic drug means any drug that has the capability of changing or controlling mental functioning or behavior through direct pharmacological action. Such drugs include, but are not limited to, antipsychotic, antianxiety, sedative, antidepressant, and stimulant drugs. Psychotropic drugs also include mind-altering and behavior-altering drugs which, in specified dosages, are used to alleviate certain physical disorders, and drugs which are ordinarily used to alleviate certain physical disorders but may, in specified dosages, have mind-altering or behavior-altering effects.

(d) Research means a class of activities designed to develop or contribute to generalizable knowledge such as theories, principles, or relationships, or the accumulation of data on which they may be based, that can be corroborated by accepted scientific observation and inferences.

(e) Research protocol means a formal document setting forth the explicit objectives of a research project and the procedures of investigation designed to reach those objectives.

(f) Phase I drug means any drug which is designated as a phase I drug for testing purposes under the federal Food and Drug Administration criteria in Section 312.1 of Title 21 of the Code of Federal Regulations.

(Amended by Stats. 1985, Ch. 1553, Sec. 1.)






CHAPTER 2. General Provisions and Prohibitions

3501

The Legislature affirms the fundamental right of competent adults to make decisions about their participation in behavioral research.

(Amended by Stats. 1985, Ch. 1553, Sec. 1.5.)



3502

Except as provided in Section 1706 of the Welfare and Institutions Code, no biomedical research shall be conducted on any prisoner in this state.

(Amended by Stats. 1989, Ch. 1367, Sec. 1. Effective October 2, 1989.)



3502.5

(a) Notwithstanding Section 3502, any physician who provides medical care to prisoners may provide a patient who is a prisoner with a drug or treatment available only through a treatment protocol or treatment IND (investigational new drug), as defined in Section 312 of Title 21 of the Code of Federal Regulations, if the physician determines that access to that drug is in the best medical interest of the patient, and the patient has given informed consent under Section 3521.

(b) Notwithstanding any other provision of law, neither a public entity nor a public employee shall be liable for any injury caused by the administration of a drug pursuant to subdivision (a), where the administration is made in accordance with a treatment IND or a treatment protocol as defined in Section 312 of Title 21 of the Code of Federal Regulations.

(Amended by Stats. 1995, Ch. 70, Sec. 1. Effective January 1, 1996.)



3504

Any physical or mental injury of a prisoner resulting from the participation in behavioral research, irrespective of causation of such injury, shall be treated promptly and on a continuing basis until the injury is cured.

(Amended by Stats. 1985, Ch. 1553, Sec. 5.)



3505

Behavioral research shall be limited to studies of the possible causes, effects and processes of incarceration and studies of prisons as institutional structures or of prisoners as incarcerated persons which present minimal or no risk and no more than mere inconvenience to the subjects of the research. Informed consent shall not be required for participation in behavioral research when the department determines that it would be unnecessary or significantly inhibit the conduct of such research. In the absence of such determination, informed consent shall be required for participation in behavioral research.

(Amended by Stats. 1985, Ch. 1553, Sec. 6.)



3508

Behavioral modification techniques shall be used only if such techniques are medically and socially acceptable means by which to modify behavior and if such techniques do not inflict permanent physical or psychological injury.

(Added by Stats. 1977, Ch. 1250.)



3509.5

Nothing in this title is intended to diminish the authority of any official or agency to adopt and enforce rules pertaining to prisoners, so long as such rules are not inconsistent with this title.

(Added by Stats. 1977, Ch. 1250.)






CHAPTER 3. Administration

3515

The duties of the department are to determine:

(a) That the risks to the prisoners consenting to research are outweighed by the sum of benefits to the prisoners and the importance of the knowledge to be gained.

(b) That the rights and welfare of the prisoners are adequately protected, including the security of any confidential personal information.

(c) That the procedures for selection of prisoners are equitable and that subjects are not unjustly deprived of the opportunity to participate.

(d) That adequate provisions have been made for compensating research related injury.

(e) That the rate of remuneration is comparable to that received by nonprisoner volunteers in similar research.

(f) That the conduct of the activity will be reviewed at timely intervals.

(g) That legally effective informed consent will be obtained by adequate and appropriate methods.

(Amended by Stats. 1985, Ch. 1553, Sec. 15.)



3516

No behavioral research shall be conducted on any prisoner in this state in the absence of a determination by the department consistent with this title.

(Amended by Stats. 1985, Ch. 1553, Sec. 16.)



3517

The department shall promulgate rules and regulations reasonably necessary for the effective administration of the provisions of this title. Action on proposals submitted shall be taken within 60 days. The regulations shall be submitted to the Joint Legislative Prison Committee for review and shall not become operative until 60 days after submission.

(Amended by Stats. 1985, Ch. 1553, Sec. 17.)



3518

The department shall promulgate rules and regulations prescribing procedures to be followed by any person who has a grievance concerning the operation of any particular research program conducted pursuant to this title.

(Amended by Stats. 1985, Ch. 1553, Sec. 18.)



3519

The department shall evaluate the impact of research on human subjects approved and conducted pursuant to this title, including any adverse reactions.

(Amended by Stats. 1985, Ch. 1553, Sec. 19.)



3520

The department shall make a report due on or before January 1 of each odd-numbered year containing a review of each research program which has been approved and conducted. The report shall be transmitted to the Legislature and shall be made available to the public.

(Amended by Stats. 2003, Ch. 468, Sec. 19. Effective January 1, 2004.)






CHAPTER 4. Prisoners’ Rights as Research Subjects

3521

For the purposes of this title, a prisoner shall be deemed to have given his informed consent only if each of the following conditions are satisfied:

(a) Consent is given without duress, coercion, fraud, or undue influence.

(b) The prisoner is informed in writing of the potential risks or benefits, or both, of the proposed research.

(c) The prisoner is informed orally and in writing in the language in which the subject is fluent of each of the following:

(1) An explanation of the biomedical or behavioral research procedures to be followed and their purposes, including identification of any procedures which are experimental.

(2) A description of all known attendant discomfort and risks reasonably to be expected.

(3) A disclosure of any appropriate alternative biomedical or behavioral research procedures that might be advantageous for the subject.

(4) The nature of the information sought to be gained by the experiment.

(5) The expected recovery time of the subject after completion of the experiment.

(6) An offer to answer any inquiries concerning the applicable biomedical or behavioral research procedures.

(7) An instruction that the person is free to withdraw his consent and to discontinue participation in the research at any time without prejudice to the subject.

(Added by Stats. 1977, Ch. 1250.)



3522

At the time of furnishing a prisoner the writing required by subdivision (b) of Section 3521, the prisoner shall also be given information as to (a) the amount of remuneration the prisoner will receive for the research and (b) the manner in which the prisoner may obtain prompt treatment for any research-related injuries. Such information shall be provided in writing on a form to be retained by the prisoner.

(Added by Stats. 1977, Ch. 1250.)



3523

The amount of such remuneration shall be comparable to that which is paid to nonprisoner volunteers in similar research.

(Added by Stats. 1977, Ch. 1250.)






CHAPTER 5. Remedies

3524

(a) A prisoner may maintain an action for injury to such prisoner, including physical or mental injury, or both, caused by the wrongful or negligent act of a person during the course of the prisoner s participation in biomedical or behavioral research conducted pursuant to this title.

(b) In any action pursuant to this section, such damages may be awarded as under all of the circumstances of the case may be just.

(c) When the death of a prisoner is caused by the wrongful act or neglect of another, his or her heirs or personal representatives on their behalf may maintain an action for damages against the person causing the death, or if dead, such person s personal representatives.

(d) If an action arising out of the same wrongful act or neglect may be maintained pursuant to subdivision (c) for wrongful death to any such prisoner, the action authorized by subdivision (a) shall be consolidated therewith for trial on motion of any interested party.

(e) For the purposes of this section, heirs mean only the following:

(1) Those persons who would be entitled to succeed to the property of the decedent according to the provisions of Part 2 (commencing with Section 6400) of Division 6 of the Probate Code, and

(2) Whether or not qualified under paragraph (1), if they were dependent on the decedent, the putative spouse, children of the putative spouse, stepchildren, and parents. As used in this paragraph, putative spouse means the surviving spouse of a void or voidable marriage who is found by the court to have believed in good faith that the marriage to the decedent was valid.

(Amended by Stats. 1983, Ch. 842, Sec. 16. Operative January 1, 1985, by Sec. 58 of Ch. 842.)









TITLE 2.3. MEDICAL PAROLE

3550

(a) Notwithstanding any other provision of law, except as provided in subdivision (b), any prisoner who the head physician of the institution where the prisoner is located determines, as provided in this section, is permanently medically incapacitated with a medical condition that renders him or her permanently unable to perform activities of basic daily living, and results in the prisoner requiring 24-hour care, and that incapacitation did not exist at the time of sentencing, shall be granted medical parole if the Board of Parole Hearings determines that the conditions under which the prisoner would be released would not reasonably pose a threat to public safety.

(b) Subdivision (a) shall not apply to any prisoner sentenced to death or life in prison without possibility of parole or to any inmate who is serving a sentence for which parole, pursuant to subdivision (a), is prohibited by any initiative statute. The provisions of this section shall not be construed to alter or diminish the rights conferred under the Victim s Bill of Rights Act of 2008: Marsy s Law.

(c) When a physician employed by the Department of Corrections and Rehabilitation who is the primary care provider for an inmate identifies an inmate that he or she believes meets the medical criteria for medical parole specified in subdivision (a), the primary care physician shall recommend to the head physician of the institution where the prisoner is located that the prisoner be referred to the Board of Parole Hearings for consideration for medical parole. Within 30 days of receiving that recommendation, if the head physician of the institution concurs in the recommendation of the primary care physician, he or she shall refer the matter to the Board of Parole Hearings using a standardized form and format developed by the department, and if the head physician of the institution does not concur in the recommendation, he or she shall provide the primary care physician with a written explanation of the reasons for denying the referral.

(d) Notwithstanding any other provisions of this section, the prisoner or his or her family member or designee may independently request consideration for medical parole by contacting the head physician at the prison or the department. Within 30 days of receiving the request, the head physician of the institution shall, in consultation with the prisoner s primary care physician, make a determination regarding whether the prisoner meets the criteria for medical parole as specified in subdivision (a) and, if the head physician of the institution determines that the prisoner satisfies the criteria set forth in subdivision (a), he or she shall refer the matter to the Board of Parole Hearings using a standardized form and format developed by the department. If the head physician of the institution does not concur in the recommendation, he or she shall provide the prisoner or his or her family member or designee with a written explanation of the reasons for denying the application.

(e) The Department of Corrections and Rehabilitation shall complete parole plans for inmates referred to the Board of Parole Hearings for medical parole consideration. The parole plans shall include, but not be limited to, the inmate s plan for residency and medical care.

(f) Notwithstanding any other law, medical parole hearings shall be conducted by two-person panels consisting of at least one commissioner. In the event of a tie vote, the matter shall be referred to the full board for a decision. Medical parole hearings may be heard in absentia.

(g) Upon receiving a recommendation from the head physician of the institution where a prisoner is located for the prisoner to be granted medical parole pursuant to subdivision (c) or (d), the board, as specified in subdivision (f), shall make an independent judgment regarding whether the conditions under which the inmate would be released pose a reasonable threat to public safety, and make written findings related thereto.

(h) Notwithstanding any other provision of law, the board or the Division of Adult Parole Operations shall have the authority to impose any reasonable conditions on prisoners subject to medical parole supervision pursuant to subdivision (a), including, but not limited to, the requirement that the parolee submit to electronic monitoring. As a further condition of medical parole, pursuant to subdivision (a), the parolee may be required to submit to an examination by a physician selected by the board for the purpose of diagnosing the parolee s current medical condition. In the event such an examination takes place, a report of the examination and diagnosis shall be submitted to the board by the examining physician. If the board determines, based on that medical examination, that the person s medical condition has improved to the extent that the person no longer qualifies for medical parole, the board shall return the person to the custody of the department.

(1) Notwithstanding any other provision of law establishing maximum periods for parole, a prisoner sentenced to a determinate term who is placed on medical parole supervision prior to the earliest possible release date and who remains eligible for medical parole, shall remain on medical parole, pursuant to subdivision (a), until that earliest possible release date, at which time the parolee shall commence serving that period of parole provided by, and under the provisions of, Chapter 8 (commencing with Section 3000) of Title 1.

(2) Notwithstanding any other provisions of law establishing maximum periods for parole, a prisoner sentenced to an indeterminate term who is placed on medical parole supervision prior to the prisoner s minimum eligible parole date, and who remains eligible for medical parole, shall remain on medical parole pursuant to subdivision (a) until that minimum eligible parole date, at which time the parolee shall be eligible for parole consideration under all other provisions of Chapter 8 (commencing with Section 3000) of Title 1.

(i) The Department of Corrections and Rehabilitation shall, at the time a prisoner is placed on medical parole supervision pursuant to subdivision (a), ensure that the prisoner has applied for any federal entitlement programs for which the prisoner is eligible, and has in his or her possession a discharge medical summary, full medical records, parole medications, and all property belonging to the prisoner that was under the control of the department. Any additional records shall be sent to the prisoner s forwarding address after release to health care-related parole supervision.

(j) The provisions for medical parole set forth in this title shall not affect an inmate s eligibility for any other form of parole or release provided by law.

(k) (1) Notwithstanding any other provision of law, the Department of Corrections and Rehabilitation shall give notice to the county of commitment and the proposed county of release, if that county is different than the county of commitment, of any medical parole hearing as described in subdivision (f), and of any medical parole release as described in subdivision (g).

(2) Notice shall be made at least 30 days, or as soon as feasible, prior to the time any medical parole hearing or medical parole release is scheduled for an inmate receiving medical parole consideration, regardless of whether the inmate is sentenced either determinately or indeterminately.

(Amended by Stats. 2013, Ch. 764, Sec. 1. Effective January 1, 2014.)






TITLE 3. EXECUTION OF DEATH PENALTY

CHAPTER 1. Executing Death Penalty

3600

(a) Every male person, upon whom has been imposed the judgment of death, shall be delivered to the warden of the California state prison designated by the department for the execution of the death penalty, there to be kept until the execution of the judgment, except as provided in subdivision (b).

(b) Notwithstanding any other provision of law:

(1) A condemned inmate who, while in prison, commits any of the following offenses, or who, as a member of a gang or disruptive group, orders others to commit any of these offenses, may, following disciplinary sanctions and classification actions at San Quentin State Prison, pursuant to regulations established by the Department of Corrections, be housed in secure condemned housing designated by the Director of Corrections, at the California State Prison, Sacramento:

(A) Homicide.

(B) Assault with a weapon or with physical force capable of causing serious or mortal injury.

(C) Escape with force or attempted escape with force.

(D) Repeated serious rules violations that substantially threaten safety or security.

(2) The condemned housing program at California State Prison, Sacramento, shall be fully operational prior to the transfer of any condemned inmate.

(3) Specialized training protocols for supervising condemned inmates shall be provided to those line staff and supervisors at the California State Prison, Sacramento, who supervise condemned inmates on a regular basis.

(4) An inmate whose medical or mental health needs are so critical as to endanger the inmate or others may, pursuant to regulations established by the Department of Corrections, be housed at the California Medical Facility or other appropriate institution for medical or mental health treatment. The inmate shall be returned to the institution from which the inmate was transferred when the condition has been adequately treated or is in remission.

(c) When housed pursuant to subdivision (b) the following shall apply:

(1) Those local procedures relating to privileges and classification procedures provided to Grade B condemned inmates at San Quentin State Prison shall be similarly instituted at California State Prison, Sacramento, for condemned inmates housed pursuant to paragraph (1) of subdivision (b) of Section 3600. Those classification procedures shall include the right to the review of a classification no less than every 90 days and the opportunity to petition for a return to San Quentin State Prison.

(2) Similar attorney-client access procedures that are afforded to condemned inmates housed at San Quentin State Prison shall be afforded to condemned inmates housed in secure condemned housing designated by the Director of Corrections, at the California State Prison, Sacramento. Attorney-client access for condemned inmates housed at an institution for medical or mental health treatment shall be commensurate with the institution s visiting procedures and appropriate treatment protocols.

(3) A condemned inmate housed in secure condemned housing pursuant to subdivision (b) shall be returned to San Quentin State Prison at least 60 days prior to his scheduled date of execution.

(4) No more than 15 condemned inmates may be rehoused pursuant to paragraph (1) of subdivision (b).

(d) Prior to any relocation of condemned row from San Quentin State Prison, whether proposed through legislation or any other means, all maximum security Level IV, 180-degree housing unit facilities with an electrified perimeter shall be evaluated by the Department of Corrections for suitability for the secure housing and execution of condemned inmates.

(Amended by Stats. 2001, Ch. 934, Sec. 1. Effective January 1, 2002.)



3601

Every female person, upon whom has been imposed the judgment of death, shall be delivered to the warden of the Central California Women s Facility, there to be held pending decision upon appeal.

(Amended by Stats. 1991, Ch. 1016, Sec. 1.)



3602

Upon the affirmance of her appeal, the female person sentenced to death shall thereafter be delivered to the warden of the California state prison designated by the department for the execution of the death penalty, not earlier than three days before the day upon which judgment is to be executed; provided, however, that in the event of a commutation of sentence said female prisoner shall be returned to the Central California Women s Facility, there to be confined pursuant to such commutation.

(Amended by Stats. 2005, Ch. 279, Sec. 14. Effective January 1, 2006.)



3603

The judgment of death shall be executed within the walls of the California State Prison at San Quentin.

(Amended by Stats. 1992, Ch. 558, Sec. 1. Effective January 1, 1993.)



3604

(a) The punishment of death shall be inflicted by the administration of a lethal gas or by an intravenous injection of a substance or substances in a lethal quantity sufficient to cause death, by standards established under the direction of the Department of Corrections.

(b) Persons sentenced to death prior to or after the operative date of this subdivision shall have the opportunity to elect to have the punishment imposed by lethal gas or lethal injection. This choice shall be made in writing and shall be submitted to the warden pursuant to regulations established by the Department of Corrections. If a person under sentence of death does not choose either lethal gas or lethal injection within 10 days after the warden s service upon the inmate of an execution warrant issued following the operative date of this subdivision, the penalty of death shall be imposed by lethal injection.

(c) Where the person sentenced to death is not executed on the date set for execution and a new execution date is subsequently set, the inmate again shall have the opportunity to elect to have punishment imposed by lethal gas or lethal injection, according to the procedures set forth in subdivision (b).

(d) Notwithstanding subdivision (b), if either manner of execution described in subdivision (a) is held invalid, the punishment of death shall be imposed by the alternative means specified in subdivision (a).

(Amended by Stats. 1996, Ch. 84, Sec. 1. Effective January 1, 1997.)



3605

(a) The warden of the state prison where the execution is to take place shall be present at the execution and shall, subject to any applicable requirement or definition set forth in subdivision (b), invite the presence of the Attorney General, the members of the immediate family of the victim or victims of the defendant, and at least 12 reputable citizens, to be selected by the warden. The warden shall, at the request of the defendant, permit those ministers of the Gospel, not exceeding two, as the defendant may name, and any persons, relatives or friends, not to exceed five, to be present at the execution, together with those peace officers or any other Department of Corrections employee as he or she may think expedient, to witness the execution. But no other persons than those specified in this section may be present at the execution, nor may any person under 18 years of age be allowed to witness the execution.

(b) (1) For purposes of an invitation required by subdivision (a) to members of the immediate family of the victim or victims of the defendant, the warden of the state prison where the execution is to take place shall make the invitation only if a member of the immediate family of the victim or victims of the defendant so requests in writing. In the event that a written request is made, the warden of the state prison where the execution is to take place shall automatically make the invitation 30 days prior to the date of an imminent execution or as close to this date as practicable.

(2) For purposes of this section, immediate family means those persons who are related by blood, adoption, or marriage, within the second degree of consanguinity or affinity.

(c) No physician or any other person invited pursuant to this section, whether or not employed by the Department of Corrections, shall be compelled to attend the execution, and any physician s attendance shall be voluntary. A physician s or any other person s refusal to attend the execution shall not be used in any disciplinary action or negative job performance citation.

(Amended by Stats. 2001, Ch. 71, Sec. 1. Effective January 1, 2002.)



3607

After the execution, the warden must make a return upon the death warrant to the clerk of the court by which the judgment was rendered, showing the time, mode, and manner in which it was executed.

(Amended by Stats. 2002, Ch. 784, Sec. 561. Effective January 1, 2003.)






CHAPTER 2. Suspension of Execution of Death Penalty: Insanity: Pregnancy

3700

No judge, court, or officer, other than the Governor, can suspend the execution of a judgment of death, except the warden of the State prison to whom he is delivered for execution, as provided in the six succeeding sections, unless an appeal is taken.

(Added by Stats. 1941, Ch. 106.)



3700.5

Whenever a court makes and causes to be entered an order appointing a day upon which a judgment of death shall be executed upon a defendant, the warden of the state prison to whom such defendant has been delivered for execution or, if the defendant is a female, the warden of the Central California Women s Facility, shall notify the Director of Corrections who shall thereupon select and appoint three alienists, all of whom must be from the medical staffs of the Department of Corrections, to examine the defendant, under the judgment of death, and investigate his or her sanity. It is the duty of the alienists so selected and appointed to examine such defendant and investigate his or her sanity, and to report their opinions and conclusions thereon, in writing, to the Governor, to the warden of the prison at which the execution is to take place, or, if the defendant is female, the warden of the Central California Women s Facility, at least 20 days prior to the day appointed for the execution of the judgment of death upon the defendant. The warden shall furnish a copy of the report to counsel for the defendant upon his or her request.

(Amended by Stats. 2005, Ch. 279, Sec. 15. Effective January 1, 2006.)



3701

If, after his delivery to the warden for execution, there is good reason to believe that a defendant, under judgment of death, has become insane, the warden must call such fact to the attention of the district attorney of the county in which the prison is situated, whose duty it is to immediately file in the superior court of such county a petition, stating the conviction and judgment, and the fact that the defendant is believed to be insane, and asking that the question of his sanity be inquired into. Thereupon the court must at once cause to be summoned and impaneled, from the regular jury list of the county, a jury of 12 persons to hear such inquiry.

(Added by Stats. 1941, Ch. 106.)



3702

The district attorney must attend the hearing, and may produce witnesses before the jury, for which purpose he may issue process in the same manner as for witnesses to attend before the grand jury, and disobedience thereto may be punished in like manner as disobedience to process issued by the court.

(Added by Stats. 1941, Ch. 106.)



3703

The verdict of the jury must be entered upon the minutes, and thereupon the court must make and cause to be entered an order reciting the fact of such inquiry and the result thereof, and when it is found that the defendant is insane, the order must direct that he be taken to a medical facility of the Department of Corrections, and there kept in safe confinement until his reason is restored.

(Amended by Stats. 1971, Ch. 1136.)



3704

If it is found that the defendant is sane, the warden must proceed to execute the judgment as specified in the warrant; if it is found that the defendant is insane, the warden must suspend the execution and transmit a certified copy of the order mentioned in the last section to the Governor, and deliver the defendant, together with a certified copy of such order, to the superintendent of the medical facility named in such order. When the defendant recovers his sanity, the superintendent of such medical facility must certify that fact to the judge of the superior court from which the defendant was committed as insane, who must thereupon fix a date upon which, after 10 days written notice to the defendant and the district attorney of the county from which the defendant was originally sentenced and the district attorney of the county from which he was committed to the medical facility, a hearing shall be had before said judge sitting without a jury to determine whether or not the defendant has in fact recovered his sanity. If the defendant appears without counsel, the court shall appoint counsel to represent him at said hearing. If the judge should determine that the defendant has recovered his sanity he must certify that fact to the Governor, who must thereupon issue to the warden his warrant appointing a day for the execution of the judgment, and the warden shall thereupon return the defendant to the state prison pending the execution of the judgment. If, however, the judge should determine that the defendant has not recovered his sanity he shall direct the return of the defendant to a medical facility of the Department of Corrections, to be there kept in safe confinement until his sanity is restored.

(Amended by Stats. 1971, Ch. 1136.)



3704.5

Any defendant who, on March 4, 1972, is in a state hospital under court order pursuant to Section 3703, as that section read on March 3, 1972, shall be transferred to a medical facility of the Department of Corrections, designated by the Director of Corrections, and there kept in safe confinement until his or her reason is restored. Section 3704 shall apply when the defendant recovers his or her sanity.

(Amended by Stats. 1988, Ch. 160, Sec. 137.)



3705

If there is good reason to believe that a female against whom a judgment of death is rendered is pregnant, such proceedings must be had as are provided in Section 3701, except that instead of a jury, as therein provided, the court may summon three disinterested physicians, of good standing in their profession, to inquire into the supposed pregnancy, who shall, in the presence of the court, but with closed doors, if requested by the defendant, examine the defendant and hear any evidence that may be produced, and make a written finding and certificate of their conclusion, to be approved by the court and spread upon the minutes. The provisions of Section 3702 apply to the proceedings upon such inquiry.

(Amended by Stats. 1941, Ch. 1192.)



3706

If it is found that the female is not pregnant, the warden must execute the judgment; if it is found that she is pregnant the warden must suspend the execution of the judgment, and transmit a certified copy of the finding and certificate to the Governor. When the Governor receives from the warden a certificate that the defendant is no longer pregnant, he must issue to the warden this warrant appointing a day for the execution of the judgment.

(Added by Stats. 1941, Ch. 106.)









TITLE 4. COUNTY JAILS, FARMS AND CAMPS

CHAPTER 1. County Jails

4000

The common jails in the several counties of this state are kept by the sheriffs of the counties in which they are respectively situated, and are used as follows:

1. For the detention of persons committed in order to secure their attendance as witnesses in criminal cases;

2. For the detention of persons charged with crime and committed for trial;

3. For the confinement of persons committed for contempt, or upon civil process, or by other authority of law;

4. For the confinement of persons sentenced to imprisonment therein upon a conviction for crime.

5. For the confinement of persons pursuant to subdivision (b) of Section 3454 for a violation of the terms and conditions of their postrelease community supervision.

(Amended by Stats. 2011, 1st Ex. Sess., Ch. 12, Sec. 34. Effective September 21, 2011. Operative October 1, 2011, by Sec. 46 of Ch. 12.)



4000.5

Notwithstanding any other provision of law, the sheriff of any county may transfer prisoners committed to any jail of the county to any industrial road camp maintained by the county.

(Added by Stats. 1989, Ch. 897, Sec. 44.)



4001

Each county jail must contain a sufficient number of rooms to allow all persons belonging to either one of the following classes to be confined separately and distinctly from persons belonging to either of the other classes:

1. Persons committed on criminal process and detained for trial;

2. Persons already convicted of crime and held under sentence;

3. Persons detained as witnesses or held under civil process, or under an order imposing punishment for a contempt.

(Amended by Stats. 1975, Ch. 592.)



4001.1

(a) No law enforcement or correctional official shall give, offer, or promise to give any monetary payment in excess of fifty dollars ($50) in return for an in-custody informant s testimony in any criminal proceeding. Nothing contained herein shall prohibit payments incidental to the informant s testimony such as expenses incurred for witness or immediate family relocation, lodging, housing, meals, phone calls, travel, or witness fees authorized by law, provided those payments are supported by appropriate documentation demonstrating that the money was used for the purposes for which it was given.

(b) No law enforcement agency and no in-custody informant acting as an agent for the agency, may take some action, beyond merely listening to statements of a defendant, that is deliberately designed to elicit incriminating remarks.

(c) As used in this section, an in-custody informant means a person described in subdivision (a) of Section 1127a.

(Added by Stats. 1989, Ch. 901, Sec. 3.)



4002

(a) Persons committed on criminal process and detained for trial, persons convicted and under sentence, and persons committed upon civil process, shall not be kept or put in the same room, nor shall male and female prisoners, except husband and wife, sleep, dress or undress, bathe, or perform eliminatory functions in the same room. However, persons committed on criminal process and detained for trial may be kept or put in the same room with persons convicted and under sentence for the purpose of participating in supervised activities and for the purpose of housing, provided, that the housing occurs as a result of a classification procedure that is based upon objective criteria, including consideration of criminal sophistication, seriousness of crime charged, presence or absence of assaultive behavior, age, and other criteria that will provide for the safety of the prisoners and staff.

(b) Inmates who are held pending civil process under the sexually violent predator laws shall be held in administrative segregation. For purposes of this subdivision, administrative segregation means separate and secure housing that does not involve any deprivation of privileges other than what is necessary to protect the inmates and staff. Consistent with Section 1610, to the extent possible, the person shall continue in his or her course of treatment, if any. An alleged sexually violent predator held pending civil process may waive placement in secure housing by petitioning the court for a waiver. In order to grant the waiver, the court must find that the waiver is voluntary and intelligent, and that granting the waiver would not interfere with any treatment programming for the person requesting the waiver. A person granted a waiver shall be placed with inmates charged with similar offenses or with similar criminal histories, based on the objective criteria set forth in subdivision (a).

(c) Nothing in this section shall be construed to impose any requirement upon a county to confine male and female prisoners in the same or an adjoining facility or impose any duty upon a county to establish or maintain programs which involve the joint participation of male and female prisoners.

(Amended by Stats. 2001, Ch. 248, Sec. 2. Effective January 1, 2002.)



4003

Whenever any weapon or other personal property is taken from an arrested person, it shall be the duty of the desk clerk or other proper officer of any city, county or city and county jail, to which such person is committed for detention, to give a receipt to such person without delay for the property taken.

(Added by Stats. 1941, Ch. 106.)



4004

A prisoner committed to the county jail for examination, or upon conviction for a public offense, must be actually confined in the jail until legally discharged; and if the prisoner is permitted to go at large out of the jail, except by virtue of a legal order or process, it is an escape; provided, however, that during the pendency of a criminal proceeding, the court before which said proceeding is pending may make a legal order, good cause appearing therefor, for the removal of the prisoner from the county jail in custody of the sheriff. In courts where there is a marshal, the marshal shall maintain custody of such prisoner while the prisoner is in the court facility pursuant to such court order. The superior court of the county may make a legal order, good cause appearing therefor, for the removal of prisoners confined in the county jail, after conviction, in the custody of the sheriff.

If facilities are no longer available in the county jail due to crowded conditions, a sheriff may transfer a person committed to the county jail upon conviction for a public offense to facilities which are available in the city jail, as provided for in Section 4004.5.

(Amended by Stats. 1998, Ch. 931, Sec. 433. Effective September 28, 1998.)



4004.5

(a) A city may furnish facilities to be used for holding prisoners held for examination or during trial without cost to the county or upon such terms as may be agreed upon by the governing body of the city and the board of supervisors, and the marshal may keep the prisoners in their custody in the city jail.

(b) A city may furnish facilities to be used for holding persons convicted of a public offense who have been transferred from the county jail by the sheriff due to crowded conditions upon those terms as may be agreed upon by the governing body of the city and the board of supervisors. The agreed terms may indicate that the facilities are to be provided free of charge to the county.

(Amended by Stats. 1996, Ch. 872, Sec. 123. Effective January 1, 1997.)



4005

(a) Except as provided in subdivision (b), the sheriff shall receive, and keep in the county jail, any prisoner committed thereto by process or order issued under the authority of the United States, until he or she is discharged according to law, as if he or she had been committed under process issued under the authority of this state; provision being made by the United States for the support of the prisoner.

(b) The sheriff shall receive, and keep in the county jail, any prisoner committed thereto by process or order issued under the authority of the United States, until he or she is discharged according to law, as if he or she had been committed under process issued under the authority of this state, but only if the sheriff determines that adequate space in appropriate detention areas currently exists for this purpose. Provision shall be made by the United States for the support of the prisoner. This subdivision shall apply only in counties where a facility operated by the United States Bureau of Prisons exists within 200 miles of the county seat.

(Amended by Stats. 1986, Ch. 523, Sec. 1. Effective July 24, 1986.)



4006

A sheriff, to whose custody a prisoner is committed as provided in the last section, is answerable for his safekeeping in the courts of the United States, according to the laws thereof.

(Added by Stats. 1941, Ch. 106.)



4006.5

(a) Notwithstanding any other provision of law, a county board of supervisors or city council may enter into a contract with the federal government, or any department or agency thereof, to manage, control, and operate a federal prison located within the boundaries of that county or city.

(b) If a city or county enters into a contract pursuant to subdivision (a), the sheriff or chief of police, as appropriate, shall have sole and exclusive authority to keep the prison and the prisoners in it.

(c) If a city or county enters into a contract pursuant to subdivision (a), the employees working in the prison shall be employees of, and under the authority of, the sheriff or chief of police, as appropriate.

(Added by Stats. 1997, Ch. 468, Sec. 1. Effective January 1, 1998.)



4007

When there is no jail in the county, or when the jail becomes unfit or unsafe for the confinement of prisoners, the judge of the superior court may, by a written order filed with the clerk of the court, designate the jail of a contiguous county for the confinement of any prisoner of his or her county, and may at any time modify or vacate the order.

When there are reasonable grounds to believe that a prisoner may be forcibly removed from a county jail, the sheriff may remove the prisoner to any California state prison for safekeeping and it is the duty of the warden of the prison to accept and detain the prisoner in his or her custody until his or her removal is ordered by the superior court of the county from which he or she was delivered. Immediately upon receiving the prisoner the warden shall advise the Director of Corrections of that fact in writing.

When a county prisoner requires medical treatment necessitating hospitalization which cannot be provided at the county jail or county hospital because of lack of adequate detention facilities, and when the prisoner also presents a serious custodial problem because of his or her past or present behavior, the judge of the superior court may, on the request of the county sheriff and with the consent of the Director of Corrections, designate by written order the nearest state prison or correctional facility which would be able to provide the necessary medical treatment and secure confinement of the prisoner. The written order of the judge shall be filed with the clerk of the court. The court shall immediately calendar the matter for a hearing to determine whether the order shall continue or be rescinded. The hearing shall be held within 48 hours of the initial order or the next judicial day, whichever occurs later. The prisoner shall not be transferred to the state prison or correctional facility prior to the hearing, except upon a determination by the physician responsible for the prisoner s health care that a medical emergency exists which requires the transfer of the prisoner to the state prison or correctional facility prior to the hearing. The prisoner shall be entitled to be present at the hearing and to be represented by counsel. The prisoner may waive his or her right to this hearing in writing at any time. If the prisoner waives his or her right to the hearing, the county sheriff shall notify the prisoner s attorney of the transfer within 48 hours, or the next business day, whichever is later. The court may modify or vacate the order at any time.

The rate of compensation for the prisoner s medical treatment and confinement within a California state prison or correctional facility shall be established by the Department of Corrections, and shall be charged against the county making the request.

When there are reasonable grounds to believe that there is a prisoner in a county jail who is likely to be a threat to other persons in the facility or who is likely to cause substantial damage to the facility, the judge of the superior court may, on the request of the county sheriff and with the consent of the Director of Corrections, designate by written order the nearest state prison or correctional facility which would be able to secure confinement of the prisoner, subject to space available. The written order of the judge must be filed with the clerk of the court. The court shall immediately calendar the matter for a hearing to determine whether the order shall continue or be rescinded. The hearing shall be held within 48 hours of the initial order or the next judicial day, whichever occurs later. The prisoner shall be entitled to be present at the hearing and to be represented by counsel. The court may modify or vacate that order at any time. The rate of compensation for the prisoner s confinement within a California state prison or correctional facility shall be established by the Department of Corrections and shall be charged against the county making the request.

(Amended by Stats. 2002, Ch. 784, Sec. 562. Effective January 1, 2003.)



4008

A copy of the appointment, certified by the clerk of the court, must be served on the sheriff or keeper of the jail designated, who must receive into the jail all prisoners authorized to be confined therein, pursuant to Section 4007, and who is responsible for the safekeeping of the persons so committed, in the same manner and to the same extent as if the sheriff or keeper of the jail were sheriff of the county for whose use the jail is designated, and with respect to the persons so committed the sheriff or keeper of the jail is deemed the sheriff of the county from which they were removed.

(Amended by Stats. 2002, Ch. 784, Sec. 563. Effective January 1, 2003.)



4009

When a jail is erected in a county for the use of which the designation was made, or its jail is rendered fit and safe for the confinement of prisoners, the judge of the superior court of that county must, by a written revocation, filed with the clerk of the court, declare that the necessity for the designation has ceased, and that it is revoked.

(Amended by Stats. 2002, Ch. 784, Sec. 564. Effective January 1, 2003.)



4010

The clerk of the court must immediately serve a copy of the revocation upon the sheriff of the county, who must thereupon remove the prisoners to the jail of the county from which the removal was had.

(Amended by Stats. 2002, Ch. 784, Sec. 565. Effective January 1, 2003.)



4011

(a) When it is made to appear to any judge by affidavit of the sheriff or other official in charge of county correctional facilities or district attorney and oral testimony that a prisoner confined in any city or county jail within the jurisdiction of the court requires medical or surgical treatment necessitating hospitalization, which treatment cannot be furnished or supplied at such city or county jail, the court in its discretion may order the removal of such person or persons from such city or county jail to the county hospital in such county; provided, if there is no county hospital in such county, then to any hospital designated by such court; and it shall be the duty of the sheriff or other official in charge of county correctional facilities to maintain the necessary guards, who may be private security guards, for the safekeeping of such prisoner, the expense of which shall be a charge against the county.

(b) The cost of such medical services and such hospital care and treatment shall be charged against the county subject to subdivisions (c) and (d), in the case of a prisoner in or taken from the county jail, or against the city in the case of a prisoner in or taken from the city jail, and the city or county may recover the same by appropriate action from the person so served or cared for, or any person or agency responsible for his care and maintenance. If the prisoner is in the county jail under contract with a city or under some other arrangement with the city to keep the city prisoner in the county jail, then the city shall be charged, subject to subdivisions (c) and (d), for the prisoner s care and maintenance with the same right of recovery against any responsible person or any other agency.

(c) When such prisoner is poor and indigent the cost of such medical services and such hospital care and treatment shall, in the case of persons removed from the city jail be paid out of the general fund of such city, and in the case of persons removed from the county jail to a hospital other than a county hospital, such cost shall be paid out of the general fund of such county or city and county. In the case of city jail prisoners removed to the county hospital, the cost of such hospital care and treatment to be paid by the city to the county, shall be the rate per day fixed by the board of supervisors of such county. Such board of supervisors may, but need not, fix different rates for different classes of patients, or for different wards, and any and all such rates may be changed by such board of supervisors at any time, but shall at all times approximate as nearly as may be, the average actual cost to the county of such hospital care and treatment either in such wards or for such classes of patients or otherwise.

(d) In the event such prisoner is financially able to pay for his care, support and maintenance, the medical superintendent of such hospital other than a county hospital may, with the approval of such judge, enter into a special agreement with such person, or with his relatives or friends, for his care, support, maintenance, and other hospital expenses.

Any prisoner may decline such care or treatment and provide other care and treatment for himself at his own expense.

(Amended by Stats. 1979, Ch. 124.)



4011.1

(a) Notwithstanding Section 29602 of the Government Code and any other provisions of this chapter, a county, city or the Department of the Youth Authority is authorized to make claim for and recovery of the costs of necessary hospital, medical, surgical, dental, or optometric care rendered to any prisoner confined in a county or city jail or any juvenile confined in a detention facility, who would otherwise be entitled to that care under the Medi-Cal Act (Chapter 7 (commencing with Section 14000) Part 3, Division 9, of the Welfare and Institutions Code), and who is eligible for that care on the first day of confinement or detention, to the extent that federal financial participation is available, or under the provisions of any private program or policy for that care, and the county, city or the Department of the Youth Authority shall be liable only for the costs of that care as cannot be recovered pursuant to this section. No person who is eligible for Medi-Cal shall be eligible for benefits under the provisions of this section, and no county or city or the Department of the Youth Authority is authorized to make a claim for any recovery of costs for services for that person, unless federal financial participation is available for all or part of the costs of providing services to that person under the Medi-Cal Act.

Notwithstanding any other provision of law, any county or city making a claim pursuant to this section and under the Medi-Cal Act shall reimburse the Health Care Deposit Fund for the state costs of paying those medical claims. Funds allocated to the county from the County Health Services Fund pursuant to Part 4.5 (commencing with Section 16700) of Division 9 of the Welfare and Institutions Code may be utilized by the county or city to make that reimbursement.

(b) Notwithstanding Section 29602 of the Government Code and any other provisions of this chapter, to the extent that recovery of costs of necessary hospital, medical, surgical, dental, or optometric care are not accomplished under subdivision (a), a county, city, or the Department of the Youth Authority is authorized to make claim for and recover from a prisoner or a person legally responsible for a prisoner s care and maintenance the costs of necessary hospital, medical, surgical, dental, or optometric care rendered to any prisoner confined in a county or city jail, or any juvenile confined in a detention facility, where the prisoner or the person legally responsible for the prisoner s care and maintenance is financially able to pay for the prisoner s care, support, and maintenance. Nothing in this subdivision shall be construed to authorize a city, a county, or the Department of the Youth Authority to make a claim against a spouse of a prisoner.

(c) Necessary hospital, medical, dental, or optometric care, as used in this section, does not include care rendered with respect to an injury occurring during confinement in a county or city jail or juvenile detention facility, nor does it include any care or testing mandated by law.

(d) Subdivisions (b) and (c) shall apply only where there has been a determination of the present ability of the prisoner or responsible third party to pay all or a portion of the cost of necessary hospital, medical, surgical, dental, or optometric care. The person legally responsible for the prisoner s care shall provide a financial disclosure statement, executed under penalty of perjury, based on his or her past year s income tax return, to the Department of the Youth Authority. The city, county, or Department of the Youth Authority may request that the prisoner appear before a designated hearing officer for an inquiry into the ability of the prisoner or responsible third party to pay all or part of the cost of the care provided.

(e) Notice of this request shall be provided to the prisoner or responsible third party, which shall contain the following:

(1) A statement of the cost of the care provided to the prisoner.

(2) The prisoner s or responsible third party s procedural rights under this section.

(3) The time limit within which the prisoner or responsible third party may respond.

(4) A warning that if the prisoner or responsible third party fails to appear before, or respond to, the designated officer, the officer may petition the court for an order requiring him or her to make payment of the full cost of the care provided to the prisoner.

(f) At the hearing, the prisoner or responsible third party shall be entitled to, but shall not be limited to, all of the following rights:

(1) The right to be heard in person.

(2) The right to present witnesses and documentary evidence.

(3) The right to confront and cross-examine adverse witnesses.

(4) The right to have adverse evidence disclosed to him or her.

(5) The right to a written statement of the findings of the designated hearing officer.

(g) If the hearing officer determines that the prisoner or responsible third party has the present ability to pay all or a part of the cost, the officer shall set the amount to be reimbursed, and shall petition the court to order the prisoner or responsible third party to pay the sum to the city, county, or state, in the manner in which it finds reasonable and compatible to the prisoner s or responsible third party s financial ability. The court s order shall be enforceable in the manner provided for money judgments in a civil action under the Code of Civil Procedure.

(h) At any time prior to satisfaction of the judgment rendered according to the terms of this section, a prisoner or responsible third party against whom a judgment has been rendered, may petition the rendering court for a modification of the previous judgment on the grounds of a change of circumstance with regard to his or her ability to pay the judgment. The prisoner or responsible third party shall be advised of this right at the time the original judgment is rendered.

(i) As used in this section, ability to pay means the overall capacity of the prisoner or responsible third party to reimburse the costs, or a portion of the costs, of the care provided to the prisoner, and shall include, but not be limited to, all of the following:

(1) The prisoner s or responsible third party s present financial position.

(2) The prisoner s or responsible third party s discernible future financial position.

(3) The likelihood that the prisoner or responsible third party will be able to obtain employment in the future.

(4) Any other factor or factors which may bear upon the prisoner s or responsible third party s financial position.

(Amended by Stats. 2001, Ch. 854, Sec. 52. Effective January 1, 2002.)



4011.2

(a) Notwithstanding Section 4011.1, a sheriff, chief or director of corrections, or chief of police is authorized to charge a fee in the amount of three dollars ($3) for each inmate-initiated medical visit of an inmate confined in a county or city jail.

(b) The fee shall be charged to the inmate s personal account at the facility. If the inmate has no money in his or her personal account, there shall be no charge for the medical visit.

(c) An inmate shall not be denied medical care because of a lack of funds in his or her personal account at the facility.

(d) The medical provider may waive the fee for any inmate-initiated treatment and shall waive the fee in any life-threatening or emergency situation, defined as those health services required for alleviation of severe pain or for immediate diagnosis and treatment of unforeseen medical conditions that if not immediately diagnosed and treated could lead to disability or death.

(e) Followup medical visits at the direction of the medical staff shall not be charged to the inmate.

(f) All moneys received by a sheriff, chief or director of corrections, or chief of police pursuant to this section shall be transferred to the county or city general fund.

(Amended by Stats. 1995, Ch. 91, Sec. 132. Effective January 1, 1996.)



4011.5

Whenever it appears to a sheriff or jailer that a prisoner in a county jail or a city jail under his charge is in need of immediate medical or hospital care, and that the health and welfare of the prisoner will be injuriously affected unless he is forthwith removed to a hospital, the sheriff or jailer may authorize the immediate removal of the prisoner under guard to a hospital, without first obtaining a court order as provided in Section 4011. In any such case, however, if the condition of the prisoner prevents his return to the jail within 48 hours from the time of his removal, the sheriff or jailer shall apply to a judge of the superior court for an order authorizing the continued absence of the prisoner from the jail in the manner provided in Section 4011. The provisions of Section 4011 governing the cost of medical and hospital care of prisoners and the liability therefor, shall apply to the cost of, and the liability for, medical or hospital care of prisoners removed from jail pursuant to this section.

(Added by Stats. 1945, Ch. 489.)



4011.6

In any case in which it appears to the person in charge of a county jail, city jail, or juvenile detention facility, or to any judge of a court in the county in which the jail or juvenile detention facility is located, that a person in custody in that jail or juvenile detention facility may be mentally disordered, he or she may cause the prisoner to be taken to a facility for 72-hour treatment and evaluation pursuant to Section 5150 of the Welfare and Institutions Code and he or she shall inform the facility in writing, which shall be confidential, of the reasons that the person is being taken to the facility. The local mental health director or his or her designee may examine the prisoner prior to transfer to a facility for treatment and evaluation. Upon transfer to a facility, Article 1 (commencing with Section 5150), Article 4 (commencing with Section 5250), Article 4.5 (commencing with Section 5260), Article 5 (commencing with Section 5275), Article 6 (commencing with Section 5300), and Article 7 (commencing with Section 5325) of Chapter 2 and Chapter 3 (commencing with Section 5350) of Part 1 of Division 5 of the Welfare and Institutions Code shall apply to the prisoner.

Where the court causes the prisoner to be transferred to a 72-hour facility, the court shall forthwith notify the local mental health director or his or her designee, the prosecuting attorney, and counsel for the prisoner in the criminal or juvenile proceedings about that transfer. Where the person in charge of the jail or juvenile detention facility causes the transfer of the prisoner to a 72-hour facility the person shall immediately notify the local mental health director or his or her designee and each court within the county where the prisoner has a pending proceeding about the transfer. Upon notification by the person in charge of the jail or juvenile detention facility the court shall forthwith notify counsel for the prisoner and the prosecuting attorney in the criminal or juvenile proceedings about that transfer.

If a prisoner is detained in, or remanded to, a facility pursuant to those articles of the Welfare and Institutions Code, the facility shall transmit a report, which shall be confidential, to the person in charge of the jail or juvenile detention facility or judge of the court who caused the prisoner to be taken to the facility and to the local mental health director or his or her designee, concerning the condition of the prisoner. A new report shall be transmitted at the end of each period of confinement provided for in those articles, upon conversion to voluntary status, and upon filing of temporary letters of conservatorship.

A prisoner who has been transferred to an inpatient facility pursuant to this section may convert to voluntary inpatient status without obtaining the consent of the court, the person in charge of the jail or juvenile detention facilty, or the local mental health director. At the beginning of that conversion to voluntary status, the person in charge of the facility shall transmit a report to the person in charge of the jail or juvenile detention facility or judge of the court who caused the prisoner to be taken to the facility, counsel for the prisoner, prosecuting attorney, and local mental health director or his or her designee.

If the prisoner is detained in, or remanded to, a facility pursuant to those articles of the Welfare and Institutions Code, the time passed in the facility shall count as part of the prisoner s sentence. When the prisoner is detained in, or remanded to, the facility, the person in charge of the jail or juvenile detention facility shall advise the professional person in charge of the facility of the expiration date of the prisoner s sentence. If the prisoner is to be released from the facility before the expiration date, the professional person in charge shall notify the local mental health director or his or her designee, counsel for the prisoner, the prosecuting attorney, and the person in charge of the jail or juvenile detention facility, who shall send for, take, and receive the prisoner back into the jail or juvenile detention facility.

A defendant, either charged with or convicted of a criminal offense, or a minor alleged to be within the jurisdiction of the juvenile court, may be concurrently subject to the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code).

If a prisoner is detained in a facility pursuant to those articles of the Welfare and Institutions Code and if the person in charge of the facility determines that arraignment or trial would be detrimental to the well-being of the prisoner, the time spent in the facility shall not be computed in any statutory time requirements for arraignment or trial in any pending criminal or juvenile proceedings. Otherwise, this section shall not affect any statutory time requirements for arraignment or trial in any pending criminal or juvenile proceedings.

For purposes of this section, the term juvenile detention facility includes any state, county, or private home or institution in which wards or dependent children of the juvenile court or persons awaiting a hearing before the juvenile court are detained.

(Amended by Stats. 1988, Ch. 160, Sec. 138.)



4011.7

Notwithstanding the provisions of Sections 4011 and 4011.5, when it appears that the prisoner in need of medical or surgical treatment necessitating hospitalization or in need of medical or hospital care was arrested for, charged with, or convicted of an offense constituting a misdemeanor, the court in proceedings under Section 4011 or the sheriff or jailer in action taken under Section 4011.5 may direct that the guard be removed from the prisoner while he or she is in the hospital. If that direction is given, any prisoner who knowingly escapes or attempts to escape from that hospital shall upon conviction thereof be guilty of a misdemeanor and punishable by imprisonment for not to exceed one year in the county jail if the escape or attempt to escape was not by force or violence. However, if the escape is by force or violence the prisoner shall be guilty of a felony and punishable by imprisonment pursuant to subdivision (h) of Section 1170, or in the county jail for not exceeding one year; provided, that when that second term of imprisonment is to be served in the county jail it shall commence from the time that prisoner would otherwise be discharged from that jail.

(Amended by Stats. 2011, Ch. 15, Sec. 480. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



4011.8

A person in custody who has been charged with or convicted of a criminal offense may make voluntary application for inpatient or outpatient mental health services in accordance with Section 5003 of the Welfare and Institutions Code. If such services require absence from the jail premises, consent from the person in charge of the jail or from any judge of a court in the county in which the jail is located, and from the director of the county mental health program in which services are to be rendered, shall be obtained. The local mental health director or his designee may examine the prisoner prior to the transfer from the jail.

Where the court approves voluntary treatment for a jail inmate for whom criminal proceedings are pending, the court shall forthwith notify counsel for the prisoner and the prosecuting attorney about such approval. Where the person in charge of the jail approves voluntary treatment for a prisoner for whom criminal proceedings are pending, the person in charge of the jail shall immediately notify each court within the county where the prisoner has a pending proceeding about such approval; upon notification by the jailer the court shall forthwith notify the prosecuting attorney and counsel for the prisoner in the criminal proceedings about such transfer.

If the prisoner voluntarily obtains treatment in a facility or is placed on outpatient treatment pursuant to Section 5003 of the Welfare and Institutions Code, the time passed therein shall count as part of the prisoner s sentence. When the prisoner is permitted absence from the jail for voluntary treatment, the person in charge of the jail shall advise the professional person in charge of the facility of the expiration date of the prisoner s sentence. If the prisoner is to be released from the facility before such expiration date, the professional person in charge shall notify the local mental health director or his designee, counsel for the prisoner, the prosecuting attorney, and the person in charge of the jail, who shall send for, take, and receive the prisoner back into the jail.

A denial of an application for voluntary mental health services shall be reviewable only by mandamus.

(Added by Stats. 1975, Ch. 1258.)



4011.9

Notwithstanding the provisions of Sections 4011 and 4011.5, when it appears that the prisoner in need of medical or surgical treatment necessitating hospitalization or in need of medical or hospital care was arrested for, charged with, or convicted of an offense constituting a felony, the court in proceedings under Section 4011 or the sheriff or jailer in action taken under Section 4011. 5 may direct that the guard be removed from the prisoner while he is in the hospital, if it reasonably appears that the prisoner is physically unable to effectuate an escape or the prisoner does not constitute a danger to life or property.

(Added by Stats. 1976, Ch. 80.)



4011.10

(a) It is the intent of the Legislature in enacting this section to provide county sheriffs, chiefs of police, and directors or administrators of local detention facilities with an incentive to not engage in practices designed to avoid payment of legitimate health care costs for the treatment or examination of persons lawfully in their custody, and to promptly pay those costs as requested by the provider of services. Further, it is the intent of the Legislature to encourage county sheriffs, chiefs of police, and directors or administrators of local detention facilities to bargain in good faith when negotiating a service contract with hospitals providing health care services.

(b) Notwithstanding any other provision of law, a county sheriff, police chief or other public agency that contracts for health care services, may contract with providers of health care services for care to local law enforcement patients. Hospitals that do not contract with the county sheriff, police chief, or other public agency that contracts for health care services shall provide health care services to local law enforcement patients at a rate equal to 110 percent of the hospital s actual costs according to the most recent Hospital Annual Financial Data report issued by the Office of Statewide Health Planning and Development, as calculated using a cost-to-charge ratio.

(c) A county sheriff or police chief shall not request the release of an inmate from custody for the purpose of allowing the inmate to seek medical care at a hospital, and then immediately rearrest the same individual upon discharge from the hospital, unless the hospital determines this action would enable it to bill and collect from a third-party payment source.

(d) The California Hospital Association, the University of California, the California State Sheriffs Association and the California Police Chiefs Association shall, immediately upon enactment of this section, convene the Inmate Health Care and Medical Provider Fair Pricing Working Group. The working group shall consist of at least six members from the California Hospital Association and the University of California, and six members from the California State Sheriffs Association and the California Police Chiefs Association. Each organization should give great weight and consideration to appointing members of the working group with diverse geographic and demographic interests. The working group shall meet as needed to identify and resolve industry issues that create fiscal barriers to timely and affordable inmate health care. In addition, the working group shall address issues including, but not limited to, inmates being admitted for care and later rearrested and any other fiscal barriers to hospitals being able to enter into fair market contracts with public agencies. To the extent that the rate provisions of this statute result in a disproportionate share of local law enforcement patients being treated at any one hospital or system of hospitals, the working group shall address this issue. No reimbursement is required under this provision.

(e) Nothing in this section shall require or encourage a hospital or public agency to replace any existing arrangements that any city police chief, county sheriff, or other public agency that contracts for health care services for local law enforcement patients.

(f) An entity that provides ambulance or any other emergency or nonemergency response service to a sheriff or police chief, and that does not contract with their departments for that service, shall be reimbursed for the service at the rate established by Medicare. Neither the sheriff nor the police chief shall reimburse a provider of any of these services that their department has not contracted with at a rate that exceeds the provider s reasonable and allowable costs, regardless of whether the provider is located within or outside of California.

(g) For the purposes of this section, reasonable and allowable costs shall be defined in accordance with Part 413 of Title 42 of the Code of Federal Regulations and federal Centers for Medicare and Medicaid Services Publication Numbers 15.1 and 15.2.

(h) For purposes of this section, in those counties in which the sheriff does not administer a jail facility, a director or administrator of a local department of corrections established pursuant to Section 23013 of the Government Code is the person who may contract for services provided to jail inmates in the facilities he or she administers in those counties.

(Amended by Stats. 2011, Ch. 39, Sec. 51.5. Effective June 30, 2011. Operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39.)



4011.11

(a) (1) The board of supervisors in each county, in consultation with the county sheriff, may designate an entity or entities to assist county jail inmates with submitting an application for a health insurance affordability program consistent with federal requirements.

(2) The board of supervisors shall not designate the county sheriff as an entity to assist with submitting an application for a health insurance affordability program for county jail inmates unless the county sheriff agrees to perform this function.

(3) If the board of supervisors designates a community-based organization as an entity to assist with submitting an application for a health insurance affordability program for county jail inmates, the designation shall be subject to approval by the jail administrator or his or her designee.

(b) The jail administrator, or his or her designee, may coordinate with an entity designated pursuant to subdivision (a).

(c) Consistent with federal law, a county jail inmate who is currently enrolled in the Medi-Cal program shall remain eligible for, and shall not be terminated from, the program due to his or her detention unless required by federal law, he or she becomes otherwise ineligible, or the inmate s suspension of benefits has ended pursuant to Section 14011.10 of the Welfare and Institutions Code.

(d) Notwithstanding any other state law, and only to the extent federal law allows and federal financial participation is available, an entity designated pursuant to subdivision (a) is authorized to act on behalf of a county jail inmate for the purpose of applying for, or determinations of, Medi-Cal eligibility for acute inpatient hospital services authorized by Section 14053.7 of the Welfare and Institutions Code. An entity designated pursuant to subdivision (a) shall not determine Medi-Cal eligibility or redetermine Medi-Cal eligibility, unless the entity is the county human services agency.

(e) The fact that an applicant is an inmate shall not, in and of itself, preclude a county human services agency from processing an application for the Medi-Cal program submitted to it by, or on behalf of, that inmate.

(f) For purposes of this section, health insurance affordability program means a program that is one of the following:

(1) The state s Medi-Cal program under Title XIX of the federal Social Security Act.

(2) The state s children s health insurance program (CHIP) under Title XXI of the federal Social Security Act.

(3) A program that makes coverage in a qualified health plan through the California Health Benefit Exchange established pursuant to Section 100500 of the Government Code with advance payment of the premium tax credit established under Section 36B of the Internal Revenue Code available to qualified individuals.

(4) A program that makes available coverage in a qualified health plan through the California Health Benefit Exchange established pursuant to Section 100500 of the Government Code with cost-sharing reductions established under Section 1402 of the federal Patient Protection and Affordable Care Act (Public Law 111-148) and any subsequent amendments to that act.

(g) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement this section by means of all-county letters or similar instructions, without taking regulatory action.

(Added by Stats. 2013, Ch. 646, Sec. 2. Effective January 1, 2014.)



4012

When a pestilence or contagious disease breaks out in or near a jail, and the physician thereof certifies that it is liable to endanger the health of the prisoners, the county judge may, by a written appointment, designate a safe and convenient place in the county, or the jail in a contiguous county, as the place of their confinement. The appointment must be filed in the office of the clerk of the court, and authorize the sheriff to remove the prisoners to the place or jail designated, and there confine them until they can be safely returned to the jail from which they were taken.

(Amended by Stats. 2002, Ch. 784, Sec. 566. Effective January 1, 2003.)



4013

(a) A sheriff or jailer upon whom a paper in a judicial proceeding, directed to a prisoner in his or her custody, is served, shall forthwith deliver it to the prisoner, with a note thereon of the time of its service. For a neglect to do so, he or she is liable to the prisoner for all damages occasioned thereby.

(b) Service directed to a person who is incarcerated within any institution in this state may be served by any person who may lawfully serve process.

(Amended by Stats. 2005, Ch. 300, Sec. 8. Effective January 1, 2006.)



4014

The sheriff, when necessary, may, with the assent in writing of the county judge, or in a city, of the mayor thereof, employ a temporary guard for the protection of the county jail, or for the safekeeping of prisoners, the expenses of which are a county charge.

(Added by Stats. 1941, Ch. 106.)



4015

(a) The sheriff shall receive all persons committed to jail by competent authority. The board of supervisors shall provide the sheriff with necessary food, clothing, and bedding, for those prisoners, which shall be of a quality and quantity at least equal to the minimum standards and requirements prescribed by the Board of Corrections for the feeding, clothing, and care of prisoners in all county, city and other local jails and detention facilities. Except as provided in Section 4016, the expenses thereof shall be paid out of the county treasury.

(b) Nothing in this section shall be construed in a manner that would require the sheriff to receive a person who is in need of immediate medical care until the person has been transported to a hospital or medical facility so that his or her medical needs can be addressed prior to booking into county jail.

(c) Nothing in this section shall be construed or interpreted in a manner that would impose upon a city or its law enforcement agency any obligation to pay the cost of medical services rendered to any individual in need of immediate medical care who has been arrested by city law enforcement personnel and transported to a hospital or medical facility prior to being delivered to and received at the county jail or other detention facility for booking.

(d) It is the intent of the Legislature in enacting the act adding this subdivision to ensure that the costs associated with providing medical care to an arrested person are borne by the arrested person s private medical insurance or any other source of medical cost coverage for which the arrested person is eligible.

(Amended (as amended by Stats. 1992, Ch. 697) by Stats. 1992, Ch. 1369, Sec. 6. Effective October 27, 1992. Operative January 1, 1993, by Sec. 13 of Ch. 1369.)



4016

Whenever a person is committed upon process in a civil action or proceeding, except when the people of this State are a party thereto, the sheriff is not bound to receive such person, unless security is given on the part of the party at whose instance the process is issued, by a deposit of money, to meet the expenses for him of necessary food, clothing, and bedding, or to detain such person any longer than these expenses are provided for. This section does not apply to cases where a party is committed as a punishment for disobedience to the mandates, process, writs, or orders of court.

(Added by Stats. 1941, Ch. 106.)



4016.5

A city or county shall be reimbursed by the Department of Corrections and Rehabilitation for costs incurred resulting from the detention of a state prisoner or a person sentenced or referred to the state prison when the detention meets any of the following conditions:

(a) (1) The detention results from a new commitment, or a referral pursuant to Section 1203.03, once the abstract of judgment has been completed, the department s intake control unit has been notified by the county that the prisoner is ready to be transported pursuant to Section 1216, and the department is unable to accept delivery of the prisoner. The reimbursement shall be provided for each day starting on the day following the fifth working day after the date of notification by the county, if the prisoner remains ready to be delivered and the department is unable to receive the prisoner. If a county delivers or attempts to deliver a person to the department without the prior notification required by this paragraph, the date of the delivery or attempted delivery shall be recognized as the notification date pursuant to this paragraph. The notification and verification required by the county for prisoners ready to be transported, and reimbursement provided to the county for prisoners that the department is unable to receive, shall be made pursuant to procedures established by the department.

(2) A city or county shall be reimbursed by the department from funds appropriated in Item 5240-001-0001 of the annual Budget Act for costs incurred pursuant to this subdivision.

(3) The reimbursement required by this section shall be expended for maintenance, upkeep, and improvement of jail conditions, facilities, and services. Before the county is reimbursed by the department, the total amount of all charges against that county authorized by law for services rendered by the department shall be first deducted from the gross amount of reimbursement authorized by this section. The net reimbursement shall be calculated and paid monthly by the department. The department shall withhold all or part of the net reimbursement to a county whose jail facility or facilities do not conform to minimum standards for local detention facilities as authorized by Section 6030 only if the county is failing to make reasonable efforts to correct differences, with consideration given to the resources available for those purposes.

(4) Costs incurred resulting from the detention, as used in this section, shall include the same cost factors as are utilized by the Department of Corrections and Rehabilitation in determining the cost of prisoner care in state correctional facilities.

(b) No city, county, or other jurisdiction may file, and the state may not reimburse, a claim pursuant to this section that is presented to the Department of Corrections and Rehabilitation or to any other agency or department of the state more than six months after the close of the month in which the costs were incurred.

(c) The changes to this section made by the act that added this subdivision shall be effective on October 1, 2011.

(Amended (as amended by Stats. 2011, Ch. 15) by Stats. 2011, Ch. 39, Sec. 52. Effective June 30, 2011. Operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39.)



4017

All persons confined in the county jail, industrial farm, road camp, or city jail under a final judgment of imprisonment rendered in a criminal action or proceeding and all persons confined in the county jail, industrial farm, road camp, or city jail as a condition of probation after suspension of imposition of a sentence or suspension of execution of sentence may be required by an order of the board of supervisors or city council to perform labor on the public works or ways in the county or city, respectively, and to engage in the prevention and suppression of forest, brush and grass fires upon lands within the county or city, respectively, or upon lands in adjacent counties where the suppression of fires would afford fire protection to lands within the county.

Whenever any such person so in custody shall suffer injuries or death while working in the prevention or suppression of forest, brush or grass fires he shall be considered to be an employee of the county or city, respectively, for the purposes of compensation under the provisions of the Labor Code regarding workmen s compensation and such work shall be performed under the direct supervision of a local, state or federal employee whose duties include fire prevention and suppression work. A regularly employed member of an organized fire department shall not be required to directly supervise more than 20 such persons so in custody.

As used in this section, labor on the public works includes clerical and menial labor in the county jail, industrial farm, camps maintained for the labor of such persons upon the ways in the county, or city jail.

(Amended by Stats. 1971, Ch. 907.)



4017.1

(a) (1) Except as provided in paragraph (2), any person confined in a county jail, industrial farm, road camp, or city jail who is required or permitted by an order of the board of supervisors or city council to perform work, and any person while performing community service in lieu of a fine or custody or who is assigned to work furlough, may not be employed to perform any function that provides access to personal information of private individuals, including, but not limited to, the following: addresses; telephone numbers; health insurance, taxpayer, school, or employee identification numbers; mothers maiden names; demand deposit account, debit card, credit card, savings account, or checking account numbers, PINs, or passwords; social security numbers; places of employment; dates of birth; state- or government-issued driver s license or identification numbers; alien registration numbers; government passport numbers; unique biometric data, such as fingerprints, facial scan identifiers, voice prints, retina or iris images, or other similar identifiers; unique electronic identification numbers; address or routing codes; and telecommunication identifying information or access devices.

(2) Notwithstanding paragraph (1), persons assigned to work furlough programs may be permitted to work in situations that allow them to retain or look at a driver s license or credit card for no longer than the period of time needed to complete an immediate transaction. However, no person assigned to work furlough shall be placed in any position that may require the deposit of a credit card or driver s license as insurance or surety.

(b) Any person confined in a county jail, industrial farm, road camp, or city jail who has access to any personal information shall disclose that he or she is confined before taking any personal information from anyone.

(c) This section shall not apply to inmates in employment programs or public service facilities where incidental contact with personal information may occur.

(Amended by Stats. 2006, Ch. 538, Sec. 512. Effective January 1, 2007.)



4017.5

In any case in which a person is confined to a city or county jail for a definite period of time for contempt pursuant to an action or proceeding other than a criminal action or proceeding, all of the provisions of law authorizing, requiring, or otherwise relating to, the performance of labor or work by persons sentenced to such facilities for like periods of time under a judgment of imprisonment, or a fine and imprisonment until the fine is paid or as a condition of probation after suspension of imposition of a sentence or suspension of execution of sentence, in a criminal action or proceeding, shall apply.

Nothing in this section shall be construed to authorize the confinement of any prisoner contrary to the provisions of Section 4001.

(Added by Stats. 1976, Ch. 286.)



4018

The board of supervisors making such order may prescribe and enforce the rules and regulations under which such labor is to be performed; and provide clothing of such a distinctive character for said prisoners as such board, in its discretion, may deem proper.

(Amended by Stats. 1969, Ch. 380.)



4018.1

Subject to the availability of adequate state funding for these purposes, the sheriff of each county shall provide inmates who have been sentenced for drug-related offenses with information about behavior that places a person at high risk for contracting the human immunodeficiency virus (HIV), and about the prevention of the transmission of acquired immune deficiency syndrome (AIDS). Each county sheriff or the chief county probation officer shall provide all inmates who have been sentenced for drug-related offenses, who are within one month of release, or who have been placed on probation, with information about behavior that places a person at high risk for contracting HIV, about the prevention of the transmission of AIDS, and about agencies and facilities that provide testing, counseling, medical, and support services for AIDS victims. Information about AIDS prevention shall be solicited by each county sheriff or chief county probation officer from the State Department of Health Services, the county health officer, or local agencies providing services to persons with AIDS. The Director of Health Services, or his or her designee, shall approve protocols pertaining to the information to be disseminated under this section.

(Added by Stats. 1988, Ch. 1301, Sec. 1.)



4018.5

The sheriff or other official in charge of county correctional facilities may, subject to the approval of the board of supervisors, provide for the vocational training and rehabilitation of prisoners confined in the county jail, or any county industrial farm or county or joint county road camp. The sheriff or other official in charge of county correctional facilities may, subject to such approval, enter into an agreement with the governing board of any school district maintaining secondary schools, for the maintenance, by the district, for such prisoners, of adult education classes conducted pursuant to the Education Code.

(Amended by Stats. 1973, Ch. 167.)



4018.6

The sheriff of the county may authorize the temporary removal under custody or temporary release without custody of any inmate of the county jail, honor farm, or other detention facility for family emergencies or for purposes preparatory to his return to the community, if the sheriff concludes that such inmate is a fit subject therefor. Any such temporary removal shall not be for a period of more than three days. When an inmate is released for purposes preparatory to his return to the community, the sheriff may require the inmate to reimburse the county, in whole or in part, for expenses incurred by the county in connection therewith.

(Added by Stats. 1975, Ch. 695.)



4019

(a) The provisions of this section shall apply in all of the following cases:

(1) When a prisoner is confined in or committed to a county jail, industrial farm, or road camp, or any city jail, industrial farm, or road camp, including all days of custody from the date of arrest to the date on which the serving of the sentence commences, under a judgment of imprisonment, or a fine and imprisonment until the fine is paid in a criminal action or proceeding.

(2) When a prisoner is confined in or committed to the county jail, industrial farm, or road camp or any city jail, industrial farm, or road camp as a condition of probation after suspension of imposition of a sentence or suspension of execution of sentence, in a criminal action or proceeding.

(3) When a prisoner is confined in or committed to the county jail, industrial farm, or road camp or any city jail, industrial farm, or road camp for a definite period of time for contempt pursuant to a proceeding, other than a criminal action or proceeding.

(4) When a prisoner is confined in a county jail, industrial farm, or road camp, or a city jail, industrial farm, or road camp following arrest and prior to the imposition of sentence for a felony conviction.

(5) When a prisoner is confined in a county jail, industrial farm, or road camp, or a city jail, industrial farm, or road camp as part of custodial sanction imposed following a violation of postrelease community supervision or parole.

(6) When a prisoner is confined in a county jail, industrial farm, or road camp, or a city jail, industrial farm, or road camp as a result of a sentence imposed pursuant to subdivision (h) of Section 1170.

(b) Subject to the provisions of subdivision (d), for each four-day period in which a prisoner is confined in or committed to a facility as specified in this section, one day shall be deducted from his or her period of confinement unless it appears by the record that the prisoner has refused to satisfactorily perform labor as assigned by the sheriff, chief of police, or superintendent of an industrial farm or road camp.

(c) For each four-day period in which a prisoner is confined in or committed to a facility as specified in this section, one day shall be deducted from his or her period of confinement unless it appears by the record that the prisoner has not satisfactorily complied with the reasonable rules and regulations established by the sheriff, chief of police, or superintendent of an industrial farm or road camp.

(d) Nothing in this section shall be construed to require the sheriff, chief of police, or superintendent of an industrial farm or road camp to assign labor to a prisoner if it appears from the record that the prisoner has refused to satisfactorily perform labor as assigned or that the prisoner has not satisfactorily complied with the reasonable rules and regulations of the sheriff, chief of police, or superintendent of any industrial farm or road camp.

(e) No deduction may be made under this section unless the person is committed for a period of four days or longer.

(f) It is the intent of the Legislature that if all days are earned under this section, a term of four days will be deemed to have been served for every two days spent in actual custody.

(g) The changes in this section as enacted by the act that added this subdivision shall apply to prisoners who are confined to a county jail, city jail, industrial farm, or road camp for a crime committed on or after the effective date of that act.

(h) The changes to this section enacted by the act that added this subdivision shall apply prospectively and shall apply to prisoners who are confined to a county jail, city jail, industrial farm, or road camp for a crime committed on or after October 1, 2011. Any days earned by a prisoner prior to October 1, 2011, shall be calculated at the rate required by the prior law.

(i) This section shall not apply, and no credits may be earned, for periods of flash incarceration imposed pursuant to Section 3000.08 or 3454.

(Amended (as amended by Stats. 2011, Ch. 39, Sec. 53) by Stats. 2011, 1st Ex. Sess., Ch. 12, Sec. 35. Effective September 21, 2011. Operative October 1, 2011, by Sec. 46 of Ch. 12.)



4019.1

(a) Notwithstanding any other law, the sheriff or county director of corrections may, at his or her discretion, award additional time credits to any inmate sentenced to the county jail who participates in an in-custody work or job training program other than those specified in Section 4019.2, and who is eligible to receive one day of credit for every one day of incarceration pursuant to Section 4019. The sheriff or county director of corrections may instead award one and one-half days of credit for every one day of incarceration while satisfactorily participating in work or job training subject to this section.

(b) As used in this section, a work or job training program includes, but is not limited to, any inmate working on an industrial farm or industrial road camp as authorized in Section 4101, an environmental improvement and preservation program, or projects such as forest and brush fire prevention, forest, brush, and watershed management, fish and game management, soil conservation, and forest and watershed revegetation.

(Added by Stats. 2013, Ch. 32, Sec. 12. Effective June 27, 2013.)



4019.2

(a) Notwithstanding any other law, any inmate sentenced to county jail assigned to a conservation camp by a sheriff and who is eligible to earn one day of credit for every one day of incarceration pursuant to Section 4019 shall instead earn two days of credit for every one day of service.

(b) Notwithstanding any other law, any inmate who has completed training for assignment to a conservation camp or to a state or county facility as an inmate firefighter or who is assigned to a county or state correctional institution as an inmate firefighter and who is eligible to earn one day of credit for every one day of incarceration pursuant to Section 4019 shall instead earn two days of credit for every one day served in that assignment or after completing that training.

(c) In addition to credits granted pursuant to subdivision (a) or (b), inmates who have successfully completed training for firefighter assignments shall receive a credit reduction from his or her term of confinement.

(d) The credits authorized in subdivisions (b) and (c) shall only apply to inmates who are eligible after October 1, 2011.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 12, Sec. 36. Effective September 21, 2011. Operative October 1, 2011, by Sec. 46 of Ch. 12.)



4019.3

The board of supervisors may provide that each prisoner confined in or committed to a county jail shall be credited with a sum not to exceed two dollars ($2) for each eight hours of work done by him in such county jail.

(Amended by Stats. 1975, Ch. 350.)



4019.4

(a) (1) In addition to credit awarded pursuant to Section 4019, a sheriff or county director of corrections may also award a prisoner program credit reductions from his or her term of confinement as provided in this section. A sheriff or county director of corrections who elects to participate in this credit reduction program shall create guidelines that provide for credit reductions for inmates who successfully complete specific program performance objectives for approved rehabilitative programming, including, but not limited to, credit reduction of not less than one week to credit reduction of not more than six weeks for each performance milestone.

(2) Guidelines adopted by a sheriff or county director of corrections pursuant to this subdivision shall specify the credit reductions applicable to distinct objectives in a schedule of graduated program performance objectives concluding with the successful completion of an in-custody rehabilitation program. Upon adopting the guidelines, the sheriff or county director of corrections shall thereafter calculate and award credit reductions authorized by this section. A prisoner may not have his or her term of imprisonment reduced by more than six weeks for credits awarded pursuant to this section during any 12-month period of continuous confinement.

(b) Program credit is a privilege, not a right. Prisoners shall have a reasonable opportunity to participate in program credit qualifying assignments in a manner consistent with institutional security, available resources, and guidelines set forth by the sheriff or county director of corrections.

(c) As used in this section, approved rehabilitation programming shall include, but is not limited to, academic programs, vocational programs, vocational training, substance abuse programs, and core programs such as anger management and social life skills.

(d) Credits awarded pursuant to this section may be forfeited pursuant to the provisions of Section 4019. Inmates shall not be eligible for program credits that result in an inmate being overdue for release.

(e) This section shall only apply to inmates sentenced to county jail pursuant to subdivision (h) of Section 1170.

(Added by Stats. 2013, Ch. 266, Sec. 1. Effective January 1, 2014.)



4019.5

(a) Kangaroo court as used in this section means a mock court conducted by any prisoner or group of prisoners for the purpose of inflicting punishment upon any fellow prisoner in any prison, jail, jail camp, or other place of detention.

(b) Sanitary committee means a committee of prisoners formed ostensibly for the purpose of enforcing institutional sanitation but actually used for the purpose of inflicting punishment on any fellow prisoner, or group of prisoners in any prison, jail, jail camp, or other place of detention.

(c) It is unlawful for any sheriff, deputy sheriff, police officer, warden or keeper of a jail to delegate to any prisoner or group of prisoners, authority to exercise the right of punishment over any other prisoner or group of prisoners in any county or city prison, jail, jail camp, or other place of detention at which any person charged with or convicted of crime is detained.

(d) It is unlawful for any sheriff, deputy sheriff, police officer, warden or keeper of a jail to knowingly permit any prisoner or group of prisoners to assume authority over any other prisoner or group of prisoners by the operation of kangaroo courts or sanitary committees.

(e) Every public official in charge of a prison, jail or other place of detention shall keep a record of all disciplinary infractions and punishment administered therefor.

(f) This section shall not prevent the use of skilled inmates, under adequate and proper supervision and guidance of jailers or other employed personnel, as instructors of other inmates in the performance of assigned work, if that relationship does not include the exercise of disciplinary authority.

(Amended by Stats. 1996, Ch. 872, Sec. 124. Effective January 1, 1997.)



4020

Whenever the board of health of any city or county, or the board of supervisors of any county, or the county physician of any county of this State, presents, or causes to be presented to the sheriff, or other officer having charge of any county jail or prison in any county or city, in this State, a certificate, or order, in writing, to the effect that it is by them, or him, considered necessary for the purpose of protecting the public health, or to prevent the introduction or spreading of disease, or to protect or improve the health of criminals under sentence, that the hair of any criminal or criminals be cut, such sheriff, or other officer, must cut, or cause to be cut, the hair of any such person or persons in his charge convicted of a misdemeanor and sentenced to a longer term of imprisonment than 15 days, to a uniform length of one and one-half inches from the scalp of such person or persons so imprisoned.

(Added by Stats. 1941, Ch. 106.)



4020.4

In every county having a population of more than 275,000, there shall be a female deputy sheriff in charge of female prisoners.

The sheriff of the county shall appoint the female deputy sheriff in charge of female prisoners.

(Amended by Stats. 1969, Ch. 643.)



4020.7

The duties and powers of the female deputy sheriff or other suitable woman assigned to jail duty shall be as follows:

(a) She shall have free access at all reasonable times to the immediate presence of all female prisoners in the county jail to which she is assigned, including the right of personal visitation and conversation with them, and in all cases of searching the persons of female prisoners in such jail, the female deputy sheriff shall make such search;

(b) The female deputy sheriff or other suitable woman shall by example, advice, and admonition employ her best abilities to secure and promote the health, welfare, and reformation of all such prisoners.

(Amended by Stats. 1969, Ch. 643.)



4020.8

No officer, deputy, jailer, keeper, guard, or person having charge or control of any such county jail shall refuse the duly appointed and qualified female deputy sheriff thereof, or other suitable woman having the care of female prisoners, free access at all reasonable times to the immediate presence of all female prisoners therein, including the right of visitation and conversation with them, or in such jail allow the searching of the person of a female prisoner to be made except by the female deputy sheriff of such jail or other suitable woman, or obstruct the performance by the female deputy sheriff, or other suitable woman, of her official duties.

(Amended by Stats. 1969, Ch. 643.)



4021

(a) Whenever any female prisoner or prisoners are confined in any local detention facility in the state there shall be an appropriately trained female custodial person assigned, available, and accessible for the supervision of the female prisoners.

(b) It shall be unlawful for any officer, station officer, jailer, or custodial personnel to search the person of any prisoner of the opposite sex, or to enter into the room or cell occupied by any prisoner of the opposite sex, except in the company of an employee of the same sex as the prisoner. Except as provided herein, the provisions of this subdivision shall not be applied to discriminate against any employee by prohibiting appointment or work assignment on the basis of the sex of the employee.

As used in this subdivision station officer means an unarmed civilian employee who assists a peace officer in the processing of persons who have been arrested and who performs duties including, but not limited to, booking and fingerprinting and maintaining custody and control of persons who have been arrested.

As used in this subdivision, employee means a deputy sheriff, correctional officer, custodial officer, medical staff person or designated civilian employee whose duties may include, but are not limited to, maintaining custody and control of persons who have been arrested or sentenced, or both.

(Amended by Stats. 1984, Ch. 986, Sec. 1.)



4022

Whenever by the terms of this code, or of any other law of the state, it is provided that a prisoner shall be confined in any county jail, such provision shall be construed to authorize any prisoner convicted of a misdemeanor to be confined, with the consent of the city, in any city jail in the judicial district in which the offense was committed, and as to such prisoner so confined in such city jail, the designations, county jail and city jail shall be interchangeable, and in such case the obligations to which the county is liable in case of confinement in a county jail, shall become liabilities of the city where such prisoner is confined in a city jail.

(Amended by Stats. 1998, Ch. 931, Sec. 434. Effective September 28, 1998.)



4023

Whenever the daily average of more than 100 persons are confined in any county or city jail there shall be available at all times a duly licensed and practicing physician for the care and treatment of all persons confined therein. Such daily average shall be determined by the number of persons confined in such jails during the last fiscal year. For county jails, such physician shall be designated by the sheriff. The salary of such physician shall be fixed by the supervisors of the county and shall be paid out of the same fund of the county as other claims against the county for salaries are paid. For city jails, such physician shall be designated and his salary fixed by the council of the city and shall be paid out of the general fund of such city. Any prisoner may decline such care or treatment and provide other care or treatment for himself at his own expense.

In the event a prisoner elects to decline treatment by the county or city jail physician and to provide medical treatment at his own expense, the sheriff or chief of police may have him removed from the county or city jail to a privately owned and operated medical facility or hospital located in the county approved by a judge of the superior court for such treatment. The prisoner shall be liable for the costs incurred by the county or city in providing the necessary custody and security of the prisoner only to the extent that such costs exceed the costs which would have been incurred by the county or city in providing such custody and security if it had provided treatment for him. The prisoner shall at all times remain in the location specified by the court and at no time be permitted to be housed or detained at any facility other than that designated.

(Amended by Stats. 1970, Ch. 683.)



4023.5

(a) Any female confined in any local detention facility shall upon her request be allowed to continued to use materials necessary for (1) personal hygiene with regard to her menstrual cycle and reproductive system and (2) birth control measures as prescribed by her physician.

(b) Each and every female confined in any local detention facility shall be furnished by the county with information and education regarding the availability of family planning services.

(c) Family planning services shall be offered to each and every woman inmate at least 60 days prior to a scheduled release date. Upon request any woman inmate shall be furnished by the county with the services of a licensed physician or she shall be furnished by the county or by any other agency which contracts with the county with services necessary to meet her family planning needs at the time of her release.

(d) For the purposes of this section, local detention facility means any city, county, or regional facility used for the confinement of any female prisoner for more than 24 hours.

(Amended by Stats. 1975, Ch. 1146.)



4023.6

Any female prisoner in any local detention facility shall have the right to summon and receive the services of any physician and surgeon of her choice in order to determine whether she is pregnant. The superintendent of such facility may adopt reasonable rules and regulations with regard to the conduct of examinations to effectuate such determination.

If the prisoner is found to be pregnant, she is entitled to a determination of the extent of the medical services needed by her and to the receipt of such services from the physician and surgeon of her choice. Any expenses occasioned by the services of a physician and surgeon whose services are not provided by the facility shall be borne by the prisoner.

For the purposes of this section, local detention facility means any city, county, or regional facility used for the confinement of any female prisoner for more than 24 hours.

Any physician providing services pursuant to this section shall possess a current, valid, and unrevoked certificate to engage in the practice of medicine issued pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code.

The rights provided for prisoners by this section shall be posted in at least one conspicuous place to which all female prisoners have access.

(Added by Stats. 1972, Ch. 1362.)



4024

The sheriff may discharge any prisoner from the county jail at such time on the last day such prisoner may be confined as the sheriff shall consider to be in the best interests of the prisoner.

(Added by Stats. 1941, Ch. 496.)



4024.1

(a) The sheriff, chief of police, or any other person responsible for a county or city jail may apply to the presiding judge of the superior court to receive general authorization for a period of 30 days to release inmates pursuant to the provisions of this section.

(b) Whenever, after being authorized by a court pursuant to subdivision (a), the actual inmate count exceeds the actual bed capacity of a county or city jail, the sheriff, chief of police, or other person responsible for such county or city jail may accelerate the release, discharge, or expiration of sentence date of sentenced inmates up to a maximum of 30 days.

(c) The total number of inmates released pursuant to this section shall not exceed a number necessary to balance the inmate count and actual bed capacity.

(d) Inmates closest to their normal release, discharge, or expiration of sentence date shall be given accelerated release priority.

(e) The number of days that release, discharge, or expiration of sentence is accelerated shall in no case exceed 10 percent of the particular inmate s original sentence, prior to the application thereto of any other credits or benefits authorized by law.

(Amended by Stats. 2012, Ch. 43, Sec. 54. Effective June 27, 2012.)



4024.2

(a) Notwithstanding any other law, the board of supervisors of any county may authorize the sheriff or other official in charge of county correctional facilities to offer a voluntary program under which any person committed to the facility may participate in a work release program pursuant to criteria described in subdivision (b), in which one day of participation will be in lieu of one day of confinement.

(b) The criteria for a work release program are the following:

(1) The work release program shall consist of any of the following:

(A) Manual labor to improve or maintain levees or public facilities, including, but not limited to, streets, parks, and schools.

(B) Manual labor in support of nonprofit organizations, as approved by the sheriff or other official in charge of the correctional facilities. As a condition of assigning participants of a work release program to perform manual labor in support of nonprofit organizations pursuant to this section, the board of supervisors shall obtain workers compensation insurance which shall be adequate to cover work-related injuries incurred by those participants, in accordance with Section 3363.5 of the Labor Code.

(C) Performance of graffiti cleanup for local governmental entities, including participation in a graffiti abatement program as defined in subdivision (f) of Section 594, as approved by the sheriff or other official in charge of the correctional facilities.

(D) Performance of weed and rubbish abatement on public and private property pursuant to Chapter 13 (commencing with Section 39501) of Part 2 of Division 3 of Title 4 of the Government Code, or Part 5 (commencing with Section 14875) or Part 6 (commencing with Section 14930) of Division 12 of the Health and Safety Code, as approved by the sheriff or other official in charge of the correctional facilities.

(E) Performance of house repairs or yard services for senior citizens and the performance of repairs to senior centers through contact with local senior service organizations, as approved by the sheriff or other official in charge of the correctional facilities. Where a work release participant has been assigned to this task, the sheriff or other official shall agree upon in advance with the senior service organization about the type of services to be rendered by the participant and the extent of contact permitted between the recipients of these services and the participant.

(F) Any person who is not able to perform manual labor as specified in this paragraph because of a medical condition, physical disability, or age, may participate in a work release program involving any other type of public sector work that is designated and approved by the sheriff or other official in charge of county correctional facilities.

(2) The sheriff or other official may permit a participant in a work release program to receive work release credit for documented participation in educational programs, vocational programs, substance abuse programs, life skills programs, or parenting programs. Participation in these programs shall be considered in lieu of performing labor in a work release program, with eight work-related hours to equal one day of custody credit.

(3) The work release program shall be under the direction of a responsible person appointed by the sheriff or other official in charge.

(4) The hours of labor to be performed pursuant to this section shall be uniform for all persons committed to a facility in a county and may be determined by the sheriff or other official in charge of county correctional facilities, and each day shall be a minimum of 8 and a maximum of 10 hours, in accordance with the normal working hours of county employees assigned to supervise the programs. However, reasonable accommodation may be made for participation in a program under paragraph (2).

As used in this section, nonprofit organizations means organizations established or operated for the benefit of the public or in support of a significant public interest, as set forth in Section 501(c)(3) of the Internal Revenue Code. Organizations established or operated for the primary purpose of benefiting their own memberships are excluded.

(c) The board of supervisors may prescribe reasonable rules and regulations under which a work release program is operated and may provide that participants wear clothing of a distinctive character while performing the work. As a condition of participating in a work release program, a person shall give his or her promise to appear for work or assigned activity by signing a notice to appear before the sheriff or at the education, vocational, or substance abuse program at a time and place specified in the notice and shall sign an agreement that the sheriff may immediately retake the person into custody to serve the balance of his or her sentence if the person fails to appear for the program at the time and place agreed to, does not perform the work or activity assigned, or for any other reason is no longer a fit subject for release under this section. A copy of the notice shall be delivered to the person and a copy shall be retained by the sheriff. Any person who willfully violates his or her written promise to appear at the time and place specified in the notice is guilty of a misdemeanor.

Whenever a peace officer has reasonable cause to believe the person has failed to appear at the time and place specified in the notice or fails to appear or work at the time and place agreed to or has failed to perform the work assigned, the peace officer may, without a warrant, retake the person into custody, or the court may issue an arrest warrant for the retaking of the person into custody, to complete the remainder of the original sentence. A peace officer may not retake a person into custody under this subdivision, without a warrant for arrest, unless the officer has a written order to do so, signed by the sheriff or other person in charge of the program, that describes with particularity the person to be retaken.

(d) This section does not require the sheriff or other official in charge to assign a person to a program pursuant to this section if it appears from the record that the person has refused to satisfactorily perform as assigned or has not satisfactorily complied with the reasonable rules and regulations governing the assignment or any other order of the court.

A person shall be eligible for work release under this section only if the sheriff or other official in charge concludes that the person is a fit subject therefor.

(e) The board of supervisors may prescribe a program administrative fee, not to exceed the pro rata cost of administration, to be paid by each person according to his or her ability to pay.

(Amended by Stats. 2013, Ch. 76, Sec. 160. Effective January 1, 2014.)



4024.3

(a) Notwithstanding any other law, the board of supervisors of any county in which the average daily inmate population is 90 percent of the county s correctional system s mandated capacity may authorize the sheriff or other official in charge of county correctional facilities to operate a program under which any person committed to the facility is required to participate in a work release program pursuant to criteria described in subdivision (b) of Section 4024.2. Participants in this work release program shall receive any sentence reduction credits that they would have received had they served their sentences in a county correctional facility. Priority for participation in the work release program shall be given to inmates who volunteer to participate in the program.

(b) For purposes of this section, all of the following definitions apply:

(1) County correctional system s mandated capacity means the total capacity of all jails and other correctional facilities for the permanent housing of adult inmates within the county.

(2) Mandated capacity of any facility is the capacity for that facility as established by court order or the facility s rated capacity as established by the Board of Corrections, whichever is less.

(3) Average daily jail population is the average total number of inmates incarcerated within the county jail system computed on an annual basis.

(c) (1) The board of supervisors may prescribe reasonable rules and regulations under which a work release program authorized under this section is operated and may provide that participants wear clothing of a distinctive character while performing the work. A person shall be advised by written notice to appear before the sheriff or at the educational, vocational, or substance abuse program at a time and place specified in the notice and shall sign an acknowledgement that the sheriff may immediately retake the person into custody to serve the balance of his or her sentence if the person fails to appear for the program at the time and place designated in the notice, does not perform the work or activity assigned, or for any other reason is no longer a fit subject for release under this section. A copy of the notice and acknowledgement shall be delivered to the person and a copy shall be retained by the sheriff.

(2) Any person who willfully fails to appear at the time and place specified in the notice is guilty of a misdemeanor.

(3) Whenever a peace officer has reasonable cause to believe the person has failed to appear at the time and place specified in the notice or fails to appear or work at the time and place agreed to or has failed to perform the work assigned, the peace officer may, without a warrant, retake the person into custody, or the court may issue an arrest warrant for the retaking of the person into custody, to complete the remainder of the original sentence. A peace officer may not retake a person into custody under this subdivision, without a warrant for arrest, unless the officer has a written order to do so, signed by the sheriff or other person in charge of the work release program, that describes with particularity the person to be retaken.

(d) Nothing in this section shall be construed to require the sheriff or other official in charge to assign a person to a work release program pursuant to this section if it appears from the record that the person has refused to perform satisfactorily as assigned or has not satisfactorily complied with the reasonable rules and regulations governing the assignment or any other order of the court.

(e) A person shall be eligible for work release under this section only if the sheriff or other official in charge concludes that the person is a fit subject therefor.

(f) The board of supervisors may prescribe a program administrative fee, not to exceed the pro rata cost of administration, to be paid by each person according to his or her ability to pay.

(Added by Stats. 1995, Ch. 106, Sec. 2. Effective January 1, 1996.)



4024.4

(a) The board of supervisors of each county, with the concurrence of the county sheriff before implementation, and the city council of each city, with the concurrence of the chief of police before implementation, may establish a notification procedure to provide notice of the release of any person incarcerated at, or arrested and released on bail from, a local detention facility under its jurisdiction to victims of crime who have requested to be so notified. A county or city and two or more counties or cities jointly may contract with a private entity to implement this procedure.

(b) Notwithstanding any other law, the sheriff, chief of police, or other official in charge of a local detention facility shall make available to any private entity under contract pursuant to subdivision (a) all information necessary to implement the notification procedure in a timely manner. The private entity under contract shall be responsible for retrieving the information and notifying the requester through computer or telephonic means and, if unable to notify the person requesting the information by these means, shall send written notification by mail.

(c) The sheriff, chief of police, or other official in charge of a local detention facility shall work cooperatively with law enforcement agencies within the county or city and local victim centers established under Section 13835 to implement the program.

(d) As used in this section, local detention facility means a facility specified in subdivision (a) or (b) of Section 6031.4.

(e) Notwithstanding any other provision of law, no public or private officer, employee, or entity may be held liable for any action or duty undertaken pursuant to this section.

(Added by Stats. 1996, Ch. 1060, Sec. 1. Effective January 1, 1997.)



4025

(a) The sheriff of each county may establish, maintain and operate a store in connection with the county jail and for this purpose may purchase confectionery, tobacco and tobacco users supplies, postage and writing materials, and toilet articles and supplies and sell these goods, articles, and supplies for cash to inmates in the jail.

(b) The sale prices of the articles offered for sale at the store shall be fixed by the sheriff. Any profit shall be deposited in an inmate welfare fund to be kept in the treasury of the county.

(c) There shall also be deposited in the inmate welfare fund 10 percent of all gross sales of inmate hobbycraft.

(d) There shall be deposited in the inmate welfare fund any money, refund, rebate, or commission received from a telephone company or pay telephone provider when the money, refund, rebate, or commission is attributable to the use of pay telephones which are primarily used by inmates while incarcerated.

(e) The money and property deposited in the inmate welfare fund shall be expended by the sheriff primarily for the benefit, education, and welfare of the inmates confined within the jail. Any funds that are not needed for the welfare of the inmates may be expended for the maintenance of county jail facilities. Maintenance of county jail facilities may include, but is not limited to, the salary and benefits of personnel used in the programs to benefit the inmates, including, but not limited to, education, drug and alcohol treatment, welfare, library, accounting, and other programs deemed appropriate by the sheriff. Inmate welfare funds shall not be used to pay required county expenses of confining inmates in a local detention system, such as meals, clothing, housing, or medical services or expenses, except that inmate welfare funds may be used to augment those required county expenses as determined by the sheriff to be in the best interests of inmates. An itemized report of these expenditures shall be submitted annually to the board of supervisors.

(f) The operation of a store within any other county adult detention facility which is not under the jurisdiction of the sheriff shall be governed by the provisions of this section, except that the board of supervisors shall designate the proper county official to exercise the duties otherwise allocated in this section to the sheriff.

(g) The operation of a store within any city adult detention facility shall be governed by the provisions of this section, except that city officials shall assume the respective duties otherwise outlined in this section for county officials.

(h) The treasurer may, pursuant to Article 1 (commencing with Section 53600), or Article 2 (commencing with Section 53630) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code, deposit, invest, or reinvest any part of the inmate welfare fund, in excess of that which the treasurer deems necessary for immediate use. The interest or increment accruing on these funds shall be deposited in the inmate welfare fund.

(i) The sheriff may expend money from the inmate welfare fund to provide indigent inmates, prior to release from the county jail or any other adult detention facility under the jurisdiction of the sheriff, with essential clothing and transportation expenses within the county or, at the discretion of the sheriff, transportation to the inmate s county of residence, if the county is within the state or within 500 miles from the county of incarceration. This subdivision does not authorize expenditure of money from the inmate welfare fund for the transfer of any inmate to the custody of any other law enforcement official or jurisdiction.

(Amended by Stats. 2007, Ch. 251, Sec. 1. Effective January 1, 2008.)



4025.5

(a) There is hereby created a pilot program in the Counties of Alameda, Kern, Los Angeles, Marin, Napa, Orange, Sacramento, San Bernardino, San Francisco, San Diego, San Luis Obispo, Santa Barbara, Santa Clara, Stanislaus, and Ventura. In each county, the sheriff or the county officer responsible for operating the jails may expend money from the inmate welfare fund to provide indigent inmates, after release from the county jail or any other adult detention facility under the jurisdiction of the sheriff or the county officer responsible for operating the jails, assistance with the reentry process within 30 days after the inmate s release. The assistance provided may include work placement, counseling, obtaining proper identification, education, and housing.

(b) Nothing in this section authorizes money from the inmate welfare fund to be used to provide any services that are required to be provided by the sheriff or the county. Money in the fund shall supplement existing services, and shall not be used to supplant any existing funding for services provided by the sheriff or the county.

(c) As part of the itemized report of expenditures required to be submitted to the board of supervisors pursuant to Section 4025, any sheriff or county officer responsible for operating a jail of a county that participates in the pilot program shall include in the report all of the following:

(1) How much money was spent pursuant to this section.

(2) The number of inmates the program served.

(3) The types of assistance for which the funds were used.

(4) The average length of time an inmate used the program.

(d) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2012, Ch. 233, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2015, by its own provisions.)



4026

The sheriff or other officer in charge of a county or city jail may provide for the manufacture of small articles of handiwork by prisoners out of raw materials purchased by the prisoners with their own funds or funds borrowed from the inmate welfare fund, which articles may be sold to the public at the county or city jails, in public buildings, at fairs, or on property operated by nonprofit associations. County- or city-owned property shall not be sold or given to prisoners for use under this section, except as expressly permitted by this section. The sheriff or other officer in charge shall comply with subdivision (c) of Section 4025 and provide that the balance of the sale price of the articles be deposited to the account of the prisoner manufacturing the article after repaying the inmate welfare fund any amount borrowed.

(Amended by Stats. 1970, Ch. 916.)



4027

It is the intention of the Legislature that all prisoners confined in local detention facilities shall be afforded reasonable opportunities to exercise religious freedom.

As used in this section local detention facility means any city, county, or regional facility used for the confinement of prisoners for more than 24 hours.

(Added by Stats. 1972, Ch. 1349.)



4028

No condition or restriction upon the obtaining of an abortion by a female detained in any local detention facility, pursuant to the Therapeutic Abortion Act (Article 2 (commencing with Section 123400) of Chapter 2 of Part 2 of Division 106 of the Health and Safety Code), other than those contained in that act, shall be imposed. Females found to be pregnant and desiring abortions shall be permitted to determine their eligibility for an abortion pursuant to law, and if determined to be eligible, shall be permitted to obtain an abortion.

For the purposes of this section, local detention facility means any city, county, or regional facility used for the confinement of any female person for more than 24 hours.

The rights provided for females by this section shall be posted in at least one conspicuous place to which all female prisoners have access.

(Amended by Stats. 1996, Ch. 1023, Sec. 395. Effective September 29, 1996.)



4029

(a) Whenever within any county adult detention facility or part of any county detention facility used for the confinement of adults, not including any city jail, any facility, including but not limited to any room or cell, vocational training facility, recreation area, rest area, dining room, store, or facility for the exercise of religious freedom, is provided for use by any prisoner for any purpose, a separate facility of equal quality, or separate use of the same facility, or joint use of the same facility where appropriate, shall be provided for prisoners of the opposite sex for such purpose.

(b) Whenever within any county adult detention facility or part of any county detention facility used for the confinement of adults, not including any city jail, any program, service or privilege, including but not limited to any general or vocational education, physical education or recreation, work furlough program, psychological counseling, work within the institution, visiting privileges, or medical treatment, is provided for any prisoner, such a program, service or privilege of equal quality shall be provided for prisoners of the opposite sex, except when the proportion of prisoners of one sex is so small that the cost of providing any program, service or privilege described in this subdivision, other than medical treatment or health maintenance, for such prisoners would not be justified in relation to the reduction in the level of any other program, service or privilege that would result from the diversion of funds for such purpose.

(c) Nothing in this section shall require the establishment of any facility for the use of, or the making available of any program, service or privilege to, any prisoner. Nothing in this section shall require any facility, program, service or privilege established or available prior or subsequent to January 1, 1975, to be made available to any particular male or female prisoner or number of such prisoners, except that any type of facility, program, service or privilege which is made accessible or available to all male or female prisoners in any class defined by subdivisions 1, 2, and 3 of Section 4001 shall be made accessible or available to all prisoners of the opposite sex in such class as provided in subdivisions (a) and (b), and any criterion other than the sex of the prisoner which is used for the selection of a particular prisoner or group of prisoners to have, or to have access to, any facility, program, service or privilege shall be equally applied to the selection of all prisoners, regardless of sex.

(d) Every county shall comply with subdivisions (a), (b), and (c) by January 1, 1979. Such compliance shall not be required unless the Legislature provides funds to assist in the accomplishment of such compliance. Every county shall report to the Legislature by January 1, 1976, as to whether such compliance can be accomplished, and stating the reasons why it cannot be accomplished if that be the case.

(e) Whenever within any county adult detention facility or part of any county detention facility used for the confinement of adults, not including any city jail, an inpatient psychiatric facility designated by the county mental health director to treat patients under Division 5 (commencing with Section 5000) and Division 6 (commencing with Section 6000) of the Welfare and Institutions Code, is provided for prisoners of one sex who may not depart from the detention facility for treatment elsewhere, and where the proportion of prisoners of the opposite sex requiring the same type of treatment is so small that the cost of providing a separate program of equal quality would not be justified in relation to the reduction in the level of another program, service, or privilege that would result from the diversion of funds for such purpose, the above designated mental health treatment program may treat prisoners of both sexes if each of the following conditions is met:

(1) The program is one that would be considered suitable for the treatment of patients of both sexes if it were located in a psychiatric treatment facility devoted to evaluation and treatment under Division 5 (commencing with Section 5000) and Division 6 (commencing with Section 6000) of the Welfare and Institutions Code for patients who are not prisoners.

(2) A female deputy sheriff or other suitable woman assigned to jail duty is assigned to the treatment program in accordance with Sections 4020.4, 4020.7, 4020.8, and 4021 of this code. Notwithstanding the provisions of Section 4020.4 of this code, in a county of any size, the sheriff may designate a female member of the mental health treatment staff for this assignment.

(Amended by Stats. 1980, Ch. 547, Sec. 17.5.)



4030

(a) The Legislature finds and declares that law enforcement policies and practices for conducting strip or body cavity searches of detained persons vary widely throughout California. Consequently, some people have been arbitrarily subjected to unnecessary strip and body cavity searches after arrests for minor misdemeanor and infraction offenses. Some present search practices violate state and federal constitutional rights to privacy and freedom from unreasonable searches and seizures.

It is the intent of the Legislature in enacting this section to protect the state and federal constitutional rights of the people of California by establishing a statewide policy strictly limiting strip and body cavity searches.

(b) The provisions of this section shall apply only to prearraignment detainees arrested for infraction or misdemeanor offenses and to any minor detained prior to a detention hearing on the grounds that he or she is a person described in Section 300, 601, or 602 of the Welfare and Institutions Code alleged to have committed a misdemeanor or infraction offense. The provisions of this section shall not apply to any person in the custody of the Director of the Department of Corrections or the Director of the Youth Authority.

(c) As used in this section, strip search means a search which requires a person to remove or arrange some or all of his or her clothing so as to permit a visual inspection of the underclothing, breasts, buttocks, or genitalia of such person.

(d) As used in this section:

(1) Body cavity only means the stomach or rectal cavity of a person, and vagina of a female person.

(2) Visual body cavity search means visual inspection of a body cavity.

(3) Physical body cavity search means physical intrusion into a body cavity for the purpose of discovering any object concealed in the body cavity.

(e) Notwithstanding any other provision of law, including Section 40304.5 of the Vehicle Code, when a person is arrested and taken into custody, that person may be subjected to patdown searches, metal detector searches, and thorough clothing searches in order to discover and retrieve concealed weapons and contraband substances prior to being placed in a booking cell.

(f) No person arrested and held in custody on a misdemeanor or infraction offense, except those involving weapons, controlled substances or violence nor any minor detained prior to a detention hearing on the grounds that he or she is a person described in Section 300, 601 or 602 of the Welfare and Institutions Code, except for those minors alleged to have committed felonies or offenses involving weapons, controlled substances or violence, shall be subjected to a strip search or visual body cavity search prior to placement in the general jail population, unless a peace officer has determined there is reasonable suspicion based on specific and articulable facts to believe such person is concealing a weapon or contraband, and a strip search will result in the discovery of the weapon or contraband. No strip search or visual body cavity search or both may be conducted without the prior written authorization of the supervising officer on duty. The authorization shall include the specific and articulable facts and circumstances upon which the reasonable suspicion determination was made by the supervisor.

(g) (1) Except pursuant to the provisions of paragraph (2), no person arrested and held in custody on a misdemeanor or infraction offense not involving weapons, controlled substances or violence, shall be confined in the general jail population unless all of the following are true:

(i) The person is not cited and released.

(ii) The person is not released on his or her own recognizance pursuant to Article 9 (commencing with Section 1318) of Chapter 1 of Title 10 of Part 2.

(iii) The person is not able to post bail within a reasonable time not less than three hours.

(2) No person may be housed in the general jail population prior to release pursuant to the provisions of paragraph (1) unless a documented emergency exists and there is no reasonable alternative to such placement. Such person shall be placed in the general population only upon prior written authorization documenting the specific facts and circumstances of the emergency. The written authorization shall be signed by the uniformed supervisor of the facility or by a uniformed watch commander. Any person confined in the general jail population pursuant to paragraph (1) shall retain all rights to release on citation, his or her own recognizance, or bail which were preempted as a consequence of the emergency.

(h) No person arrested on a misdemeanor or infraction offense, nor any minor described in subdivision (b), shall be subjected to a physical body cavity search except under the authority of a search warrant issued by a magistrate specifically authorizing the physical body cavity search.

(i) A copy of the prior written authorization required by subdivisions (f) and (g) and the search warrant required by subdivision (h) shall be placed in the agency s records and made available, on request, to the person searched or his or her authorized representative. With regard to any strip, visual or body search, the time, date and place of the search, the name and sex of the person conducting the search and a statement of the results of the search, including a list of any items removed from the person searched, shall be recorded in the agency s records and made available, upon request, to the person searched or his or her authorized representative.

(j) Persons conducting a strip search or a visual body cavity search shall not touch the breasts, buttocks, or genitalia of the person being searched.

(k) A physical body cavity search shall be conducted under sanitary conditions, and only by a physician, nurse practitioner, registered nurse, licensed vocational nurse or emergency medical technician Level II licensed to practice in this state. Any physician engaged in providing health care to detainees and inmates of the facility may conduct physical body cavity searches.

(l) All persons conducting or otherwise present during a strip search or visual or physical body cavity search shall be of the same sex as the person being searched, except for physicians or licensed medical personnel.

(m) All strip, visual and physical body cavity searches shall be conducted in an area of privacy so that the search cannot be observed by persons not participating in the search. Persons are considered to be participating in the search if their official duties relative to search procedure require them to be present at the time the search is conducted.

(n) A person who knowingly and willfully authorizes or conducts a strip, visual or physical body cavity search in violation of this section is guilty of a misdemeanor.

(o) Nothing in this section shall be construed as limiting any common law or statutory rights of any person regarding any action for damages or injunctive relief, or as precluding the prosecution under another provision of law of any peace officer or other person who has violated this section.

(p) Any person who suffers damage or harm as a result of a violation of this section may bring a civil action to recover actual damages, or one thousand dollars ($1,000), whichever is greater. In addition, the court may, in its discretion, award punitive damages, equitable relief as it deems necessary and proper, and costs, including reasonable attorney s fees.

(Added by Stats. 1984, Ch. 35, Sec. 2. Effective March 8, 1984. Operative March 31, 1984, by Sec. 7 of Ch. 35.)






CHAPTER 1.5. Joint County Jails

4050

This chapter may be cited as the Joint County Jail Act.

(Added by Stats. 1957, Ch. 1019.)



4051

Any two or more counties may form a district for the purpose of establishing and operating a joint county jail to serve such counties.

(Added by Stats. 1957, Ch. 1019.)



4052

Any district organized under this chapter shall have and exercise the powers expressly granted in this chapter, together with such other powers as are reasonably implied therefrom and necessary and proper to carry out the objects and purposes of this chapter.

(Added by Stats. 1957, Ch. 1019.)



4053

The board of supervisors of any county may initiate proceedings proposing the creation of a joint district for the purpose of maintaining a joint county jail under the provisions of this chapter to be composed of two or more counties by the adoption of a resolution reciting the following:

(1) That it will be beneficial to the public interest to create a joint district for the establishment or operation, or both, of a joint county jail to which persons from any of the counties proposed to be included in the proposed district may be committed.

(2) The names of the counties proposed to be included in the proposed district which will be benefited by the formation thereof.

(3) That it is proposed to create a joint district for the establishment or operation, or both, of a joint county jail under the provisions of this chapter for the counties so named.

(Added by Stats. 1957, Ch. 1019.)



4054

When adopted, certified copies of the resolution provided for in Section 4053, shall be transmitted to the several clerks of the boards of supervisors in each of the counties named in the resolution other than that in which the proceedings are initiated.

Upon the adoption of the resolution provided for in Section 4053, the board of supervisors of the county adopting the same shall name and appoint two members of the board to represent the county upon the board of directors of the joint district proposed to be organized.

(Added by Stats. 1957, Ch. 1019.)



4055

Upon receipt of the resolution adopted under Section 4053, the boards of supervisors of the counties affected and to whom the same may be directed shall consider the advisability of creating and organizing a joint district as proposed in said resolution and, upon determining the facts involved therein, shall severally adopt resolutions either rejecting or approving the proposal to create such joint district. Each resolution of approval shall, in addition to the matters otherwise required therein, also name and appoint the members of the board of supervisors of the county adopting the resolution qualified to represent such county upon the board of directors of the proposed joint district. A certified copy of the resolution of approval shall be forthwith transmitted to the clerk of the board of supervisors initiating the proceedings.

(Added by Stats. 1957, Ch. 1019.)



4056

The board of supervisors of any county initiating proceedings for the creation of a joint district under this chapter shall, after the receipt of a copy of the resolution approving the proposal to form such district as provided in Section 4055 from the board of supervisors of each county proposed to be included within any such joint district, adopt a resolution declaring the creation and organization of said joint district and setting forth the names of the counties composing said district. A certified copy of the resolution shall be transmitted to and filed with the Secretary of State, whereupon the joint district shall be deemed created and organized and shall exercise all the powers granted in this chapter and shall bear the name and designation of Joint County Jail District No. _____ of the State of California.

(Added by Stats. 1957, Ch. 1019.)



4057

All districts organized under this chapter shall be numbered in the order of their creation, the number to be assigned to said district forthwith upon the organization thereof by the Secretary of State, and the Secretary of State shall keep and maintain in his office a list and register showing the joint county jail districts organized under this chapter.

(Added by Stats. 1957, Ch. 1019.)



4058

The Secretary of State shall furnish and transmit to the clerk of the board of supervisors of the county adopting the initial resolution for the organization of any district under this chapter a certificate of the organization of the same. Upon receipt of the certificate the clerk shall within 10 days send a certified copy of the certificate to each of the clerks of the several boards of supervisors of the counties constituting the district, and shall also within the time specified in this section notify each supervisor appointed as a member of the board of directors of the district of such fact and of the time and place of the first meeting of the board of directors of the district. The time and place of the meeting shall be fixed and determined by the clerk of the board adopting the initial resolution, but said time of meeting shall be within 30 days after the date of mailing notices thereof. The necessary expense incurred by supervisors in attending and in going to and coming from any meeting of the board of directors of the district shall constitute a county charge of their respective counties.

(Added by Stats. 1957, Ch. 1019.)



4059

The body formed under Section 4058 shall be called the board of directors of such district.

(Added by Stats. 1957, Ch. 1019.)



4060

The members of the board of directors may enter into an agreement for and on behalf of the counties appointing them binding said counties to the joint enterprise provided for in this chapter and apportioning the cost of establishing and maintaining a joint county jail.

(Added by Stats. 1957, Ch. 1019.)



4061

All sums found due from any county according to the provisions of this chapter are a charge against said county, and may be collected in the manner provided by law by the board of directors of a district formed under this chapter, or, in its behalf by the board of supervisors of any county in the district by an action instituted and tried in any county in the district in which the same may be filed.

(Added by Stats. 1957, Ch. 1019.)



4062

The board of directors may establish the joint county jail provided for in this chapter and shall provide for the feeding, care, and treatment of prisoners therein, and must conform to such standards for construction, feeding, clothing, bedding and programming as are imposed pursuant to law on county jails.

(Added by Stats. 1957, Ch. 1019.)



4063

Each county in a district formed under this chapter shall pay from its general fund its proportionate share to the board of directors of such amount as the board may designate to constitute a cash revolving fund to carry on the work and expense of maintaining such joint county jail. Each month a statement of the expense of the joint county jail shall be sent to the board of supervisors of each county in the district, together with a claim for its proportionate share of expenses. Amounts when received shall be paid into the cash revolving fund.

(Added by Stats. 1957, Ch. 1019.)



4064

Convicted persons may be committed to a joint county jail from a county comprising the district the same as if the commitment were to a jail maintained by that county alone.

(Added by Stats. 1957, Ch. 1019.)



4065

The provisions of Chapter 1 (commencing at Section 4000) of this title shall, so far as appropriate, be applicable to a joint county jail established pursuant to this chapter, and the person appointed by the board of directors to superintend a joint county jail has such powers and duties as has a sheriff, with respect to county jails, under Chapter 1.

(Added by Stats. 1957, Ch. 1019.)



4066

The board of directors may make rules and regulations for the government of a joint county jail not inconsistent with law.

(Added by Stats. 1957, Ch. 1019.)



4067

A joint county jail district formed under this chapter may be dissolved in the following manner:

(a) The board or boards of supervisors of a county or counties containing more than fifty percent (50%) of the population of the entire district shall by a unanimous vote adopt a resolution stating that the existence of a joint county jail is no longer desirable for the public welfare and announcing the intention to withdraw therefrom and to dissolve said district.

(b) The resolution or resolutions so adopted shall be communicated to the clerks of the boards of supervisors of all the counties comprising the district and also to the Secretary of State.

(c) If it appears that the resolution was unanimously adopted by the board or boards of supervisors in the counties desiring to withdraw, and that such county or counties contain more than fifty percent (50%) of the entire population in the district, the Secretary of State shall thereupon certify to the clerks of the boards of supervisors of the counties composing the district that the district is dissolved.

(d) Thereupon the board of directors of the district shall within 90 days:

(1) Abolish the joint county jail;

(2) Return all prisoners therein to the custody of the sheriffs of their respective counties;

(3) Dispose of all equipment belonging to said joint county jail and the district;

(4) Render an accounting to the clerks of the boards of supervisors of the counties composing such district of all sums of money received and paid out since their last previous accounting, including the balance of revolving fund on hand at said last previous accounting;

(5) Apportion and repay to said counties all sums of money then remaining in their hands, and they shall thereupon be relieved of further responsibility in said matter.

(Added by Stats. 1957, Ch. 1019.)






CHAPTER 2. County Industrial Farms and Road Camps

ARTICLE 1. County Industrial Farms

4100

It is the purpose of this article to make possible the substitution of constructive labor for profitless prison confinement in order that those who are charged with or convicted of public offenses and deprived of their liberty may become better citizens because of their disciplinary experience.

(Added by Stats. 1953, Ch. 69.)



4101

In each county an industrial farm or industrial road camp may be established under the provisions of this article.

(Added by Stats. 1953, Ch. 69.)



4102

Before establishing an industrial farm or industrial road camp in any county the board of supervisors thereof shall adopt a resolution of its intention so to do. The resolution shall state an amount per person per day for which persons from incorporated cities will be maintained on an industrial farm. Certified copies of the resolution shall be forwarded by the clerk of the board of supervisors to the clerks of all incorporated cities within the county.

(Amended by Stats. 1959, Ch. 1979.)



4103

Upon receipt of the resolution as provided in Section 4102, the legislative body of any incorporated city wishing to avail itself of the use of a proposed industrial farm shall adopt a resolution setting forth the following matters:

1. The number of persons sentenced to imprisonment in the jail of such city during the fiscal year last preceding the adoption of the resolution of intention by the board of supervisors;

2. The total number of days for which all such persons were imprisoned in the jail of the city during such fiscal year;

3. A declaration of the desire of the city adopting the resolution to have the prisoners of the city cared for by the county on the industrial farm or industrial road camp and of the agreement of the city to pay the county quarterly for the care of the prisoners of the city at the rate set forth in the resolution of intention.

A certified copy of the resolution provided for in this section shall be forwarded to the clerk of the board of supervisors.

(Added by Stats. 1953, Ch. 69.)



4104

Any board of supervisors having adopted a resolution of intention to establish an industrial farm or industrial road camp shall ascertain and enter in its minutes the following facts:

(a) The number of persons sentenced to imprisonment in the county jail during the fiscal year last preceding the adoption of the resolution of intention.

(b) The total number of days for which all persons were imprisoned in the county jail during that fiscal year.

(c) The number of persons sentenced from the superior court of the county to any state prison upon conviction of a violation of Section 270 or Section 270a during that fiscal year.

(d) The total number of days for which all persons so sentenced to state prisons were therein imprisoned during that fiscal year.

(Amended by Stats. 1987, Ch. 828, Sec. 135.)



4105

Upon ascertaining the facts provided for in Sections 4102 to 4104, inclusive, the board of supervisors may proceed to establish an industrial farm or industrial road camp.

(Added by Stats. 1953, Ch. 69.)



4106

For the purpose of establishing an industrial farm the board of supervisors may acquire by condemnation, purchase, lease or donation as many acres of land suitable for agriculture as may be necessary for the purposes of the farm. Such land may be situate within or without the county and may consist of separate parcels. If the land is without the county no industrial farm may be established thereon without the consent of the board of supervisors of the county in which the land is located. The board of supervisors shall erect on such land such buildings and structures and make such improvements and institute such industries as are necessary or convenient to carry out the purposes of this article.

(Added by Stats. 1953, Ch. 69.)



4107

The board of supervisors shall secure by purchase or otherwise personal property convenient or necessary to carry out the purposes of this article. Stock, machinery, or any other property belonging to the county and in use on the county farm or elsewhere may be used on an industrial farm.

(Added by Stats. 1953, Ch. 69.)



4108

The board of supervisors shall employ a superintendent of an industrial farm or camp and such other subordinate persons as may be necessary for the proper administration thereof and the keeping of the prisoners imprisoned thereon. As part of the compensation to be agreed upon for such superintendent and other persons board and lodging may be furnished.

(Added by Stats. 1953, Ch. 69.)



4109

The board shall also adopt rules governing the administration of a farm or camp formed under the provisions of this article and discipline thereon in furtherance of the purposes of this article, which rules shall be enforced by the superintendent and those subordinate to him.

(Added by Stats. 1953, Ch. 69.)



4110

If women are to be sentenced to an industrial farm, the board of supervisors establishing it shall provide thereon separate quarters for women prisoners, or may establish a separate industrial farm for women prisoners. Nothing in the section shall be construed to impose any requirement upon a county to confine male and female prisoners in the same or an adjoining facility or impose any duty upon a county to establish or maintain programs which involve the joint participation of male and female prisoners.

(Amended by Stats. 1975, Ch. 592.)



4111

If a separate farm for women prisoners is established it shall be considered as a part of the industrial farm of the county within the meaning of all provisions of this article, except that none but women prisoners shall be admitted to it. A woman assistant to the superintendent of an industrial farm shall be in immediate charge of any farm established for women prisoners only.

(Added by Stats. 1953, Ch. 69.)



4112

When land has been acquired and such buildings and structures erected and improvements made as may be immediately necessary for the carrying out of the purposes of this article or arrangements have been made for an industrial road camp or camps, the board of supervisors shall adopt a resolution proclaiming that an industrial farm or road camp has been established in the county and designating a day on and after which persons will be admitted to such farm or camp. Certified copies of the resolution shall be forwarded by the clerk of the board of supervisors to each superior court judge in the county.

(Amended by Stats. 2002, Ch. 784, Sec. 568. Effective January 1, 2003.)



4114

Each county which establishes an industrial farm or camp shall provide a county classification committee, which shall function as follows:

(1) The sheriff shall appoint the members of this committee, which may include members of his staff and qualified citizens of the county. If there is a county jail physician, he shall be an ex officio member of this committee. All committee members shall serve without remuneration.

(2) The committee shall meet at least once weekly for the purpose of assigning each person who has been sentenced to the county jail to the proper degree of custody and treatment within one of the available adult detention facilities operated by the county. Any person assigned to medical treatment may decline such treatment and provide other care or treatment for himself at his own expense.

(3) Each county prisoner serving a jail sentence of over 30 days shall appear before the committee during the first third of his sentence.

(4) City prisoners who have been recommended to the committee by the chief of police may be transferred to the county industrial farm or camp at the option of the committee.

(Added by Stats. 1953, Ch. 69.)



4115

The county jail shall serve as the initial place of detention for all adult persons committed to the custody of the sheriff, except city prisoners who are transferred to a farm or camp by the county classification committee.

(Added by Stats. 1953, Ch. 69.)



4115.5

(a) The board of supervisors of a county where, in the opinion of the sheriff or the director of the county department of corrections, adequate facilities are not available for prisoners who would otherwise be confined in its county adult detention facilities may enter into an agreement with the board or boards of supervisors of one or more counties whose county adult detention facilities are adequate for and accessible to the first county, with the concurrence of that county s sheriff or director of its county department of corrections. When the agreement is in effect, commitments may be made by the court.

(b) A county entering into an agreement with another county pursuant to subdivision (a) shall report annually to the Board of State and Community Corrections on the number of offenders who otherwise would be under that county s jurisdiction but who are now being housed in another county s facility pursuant to subdivision (a) and the reason for needing to house the offenders outside the county.

(c) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 41, Sec. 72. Effective June 27, 2012. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Ch. 41.)



4115.5

(a) The board of supervisors of a county where adequate facilities are not available for prisoners who would otherwise be confined in its county adult detention facilities may enter into an agreement with the board or boards of supervisors of one or more nearby counties whose county adult detention facilities are adequate and are readily accessible from the first county, permitting commitment of misdemeanants, and any persons required to serve a term of imprisonment in county adult detention facilities as a condition of probation, to a jail in a county having adequate facilities that is a party to the agreement. That agreement shall make provision for the support of a person so committed or transferred by the county from which he or she is committed. When that agreement is in effect, commitments may be made by the court and support of a person so committed shall be a charge upon the county from which he or she is committed.

(b) This section shall become operative on July 1, 2015.

(Repealed (in Sec. 72) and added by Stats. 2012, Ch. 41, Sec. 73. Effective June 27, 2012. Section operative July 1, 2015, by its own provisions.)



4115.55

(a) Upon agreement with the sheriff or director of the county department of corrections, a board of supervisors may enter into a contract with other public agencies to provide housing for inmates sentenced to a county jail in community correctional facilities created pursuant to Article 1.5 (commencing with Section 2910) of Chapter 7 of Title 1 or Chapter 9.5 (commencing with Section 6250) of Title 7.

(b) Facilities operated pursuant to agreements entered into under subdivision (a) shall comply with the minimum standards for local detention facilities as provided by Chapter 1 (commencing with Section 3000) of Division 3 of Title 15 of the California Code of Regulations.

(Amended by Stats. 2013, Ch. 76, Sec. 161. Effective January 1, 2014.)



4115.56

(a) Upon agreement with the sheriff or director of the county department of corrections, a board of supervisors may enter into a contract with the Department of Corrections and Rehabilitation to house inmates who are within 60 days or less of release from the state prison to a county jail facility for the purpose of reentry and community transition purposes.

(b) When housed in county facilities, inmates shall be under the legal custody and jurisdiction of local county facilities and not under the jurisdiction of the Department of Corrections and Rehabilitation.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 12, Sec. 37. Effective September 21, 2011. Operative October 1, 2011, by Sec. 46 of Ch. 12.)



4116

No person shall be committed directly by any court to a county industrial farm or camp except as provided in the Welfare and Institutions Code. All other commitments shall be made to the sheriff for placement in such county adult detention facility as the county classification committee may designate.

(Added by Stats. 1953, Ch. 69.)



4117

No person shall be transferred to an industrial farm or camp unless he has appeared before the county classification committee and has been assigned to that facility.

(Added by Stats. 1953, Ch. 69.)



4118

The legislative body of any incorporated city located in a county which has established an industrial farm or industrial road camp may adopt and forward to the board of supervisors a certified copy of a resolution stating that the city desires to have its prisoners cared for on the industrial farm or camp and agrees to pay therefor quarterly at a rate per prisoner per day, which rate shall be set forth in the resolution.

(Added by Stats. 1953, Ch. 69.)



4119

At its option the board of supervisors may adopt a resolution stating that the county will care for the prisoners of the city on its industrial farm or camp at the rate set forth in the city s resolution specified in Section 4118. A certified copy of the resolution provided for in this section shall be forwarded to the clerk of the city named therein, who shall immediately notify the chief of police of the city.

Thereafter, the chief of police of the city, or his representative, shall meet regularly with the county classification committee for the purpose of determining the eligibility of certain city prisoners for transfer to a county industrial farm or camp. The committee shall consider for transfer only those city prisoners who have been selected and recommended for transfer by the chief of police. In each case, the committee may transfer or reject such prisoners as it sees fit.

(Added by Stats. 1953, Ch. 69.)



4120

Upon the expiration of the sentence of any person imprisoned in any industrial farm or camp, he shall be discharged, and either furnished with transportation to the place where he was convicted or given a sum of money sufficient to pay his fare to such place.

(Added by Stats. 1953, Ch. 69.)



4121

The cost of establishing and maintaining an industrial farm or industrial road camp formed under this article shall be paid out of the county general fund. Any revenue derived from such farm or camp, including that received from any city for the care of its prisoners on said farm, shall be paid into the county general fund.

(Added by Stats. 1953, Ch. 69.)



4122

The cost of transporting city prisoners to an industrial farm or camp shall be borne by the city from whose courts they were committed. All other transportation charges shall be borne by the county and paid out of the general fund.

(Added by Stats. 1953, Ch. 69.)



4123

Any person transferred from an industrial farm or camp to the county jail shall be maintained at the jail at the expense of the county as are other prisoners in such jail.

(Added by Stats. 1953, Ch. 69.)



4124

Each county board of supervisors may specify a rate to be charged for the care of city prisoners, which rate shall not exceed the average cost to the county of caring for one prisoner per day. In calculating this average cost, the value of the farm products used in other county institutions and in supplying the needs of paupers, incompetents, poor and indigent persons and persons incapacitated by age, disease or accident shall be deducted from the cost of maintenance, and the cost of the original investment in establishing an industrial farm shall not be included. The reasonable value of services rendered by city prisoners to the extent that such services inure to the benefit of the county shall be deducted from the average cost of caring for city prisoners. Cities may, under terms and conditions suitable to the board of supervisors, be assigned prisoners for the purposes authorized by Section 36904 of the Government Code. By mutual agreement between cities and the county, the rate may be changed from time to time.

(Amended by Stats. 1959, Ch. 1979.)



4125

Each person in custody on any industrial farm or industrial road camp who is found to have any person or persons dependent on him for support, as provided in Section 4127, shall be credited with a sum not to exceed two dollars ($2) for each day of eight hours work done by him on such farm or camp. Every other person in custody on an industrial farm or camp shall be credited with a sum not to exceed one dollar ($1) for each day of eight hours work done by him on such farm or camp.

(Amended by Stats. 1968, Ch. 495.)



4125.1

The board of supervisors may contract with the United States or the State of California, or any department or agency thereof, for the performance of work and labor by any person in custody on any county industrial farm or industrial road camp or confined in the county jail or branch thereof under a final judgment of imprisonment rendered in a criminal action or proceeding or as a condition of probation in the suppression of fires within and upon the national forests, state parks, or other lands of the United States or the State of California, or within and upon such other lands, of whatever ownership, contiguous to, or adjacent to said state or federal lands, the suppression of fires upon which other lands affords fire protection to said state or federal lands. Such payments as may be so contracted for and to be paid by the United States or by the State of California for the work and labor so performed by any person so in custody may, by order of the board of supervisors, be credited in full or in part, and upon such terms and conditions as the board shall determine, to any such person so in custody and performing such work and labor, and all in addition to those credits hereinbefore provided in Section 4125 of this code.

Whenever any such person so in custody shall perform the services herein specified he shall be subject to workmen s compensation benefits to the same extent as a county employee, and the board of supervisors shall provide and cover any such person so in custody, while performing such services, with accident, death and compensation insurance as is otherwise regularly provided for employees of the county.

The term suppression of fires as herein used shall include the construction of firebreaks and other works of improvement for the prevention and suppression of fire whether or not constructed in the actual course of suppression of existing fires.

(Amended by Stats. 1959, Ch. 1660.)



4126

The maximum amount per day to be credited to a person in custody on an industrial farm or camp shall be fixed from time to time by the board of supervisors and shall be as large as is justified by the production on the farm or camp but shall not exceed the sums mentioned in this article.

The superintendent of an industrial farm may by order cause an amount less than the maximum per day to be credited to any person because of lack of effort on the part of the person, the amount credited to be in proportion to the effort.

The sum to the credit of each person employed upon an industrial farm upon his discharge shall be paid him in addition to any transportation charge otherwise paid under this article. Any person may, by written order, direct the payment of any sums credited to him under this article to any person dependent upon him or to whom he is indebted.

(Added by Stats. 1953, Ch. 69.)



4127

The court by whom any person was sentenced may at any time by written order direct payment of all or any part of the sums to be credited to any such person under this article to any person or persons dependent for support on the prisoner. At the time of sentencing the court shall by making inquiry or taking evidence find whether or not any person or persons are dependent upon the defendant for support. A copy of the finding of the court shall be transmitted to the county classification committee.

(Added by Stats. 1953, Ch. 69.)



4128

Payments authorized under this article to be made to any person other than the prisoner may be made weekly on any day designated by the superintendent of the farm or camp.

(Added by Stats. 1953, Ch. 69.)



4129

For the purpose of making the payments designated in this article the board of supervisors shall by order provide the superintendent with a revolving fund. Upon order of the board of supervisors the county auditor shall draw a warrant in favor of the superintendent of an industrial farm or camp and the county treasurer shall cash it. Thereafter the superintendent shall receive from the county general fund upon demands supported by receipts all sums paid out by him under the provisions of this section and shall return all sums so received to the revolving fund.

The provisions of Section 29323 of the Government Code are applicable to a revolving fund established pursuant to this section.

(Amended by Stats. 1965, Ch. 62.)



4130

So far as practicable those in custody on an industrial farm shall be employed in productive labor. The products of an industrial farm shall be used: first, to maintain the prisoners and employees on such farm; second, to supply other county institutions having need of the same with the farm s products; third, to supply the needs of paupers, incompetents, poor and indigent persons and those incapacitated by age, disease or accident with whose relief and support the county is charged.

(Added by Stats. 1953, Ch. 69.)



4131

Subject to regulations adopted by the board of supervisors the superintendent shall maintain discipline on an industrial farm. Whenever the superintendent reports to the county classification committee which assigned any prisoner to an industrial farm or camp that the prisoner refuses to abide by the rules of the farm or camp or refuses to work thereon, the committee may make an order transferring the prisoner to the county jail or city jail for the unexpired term of his sentence, and all sums credited to the prisoner shall be forfeited by him unless they have been ordered paid to some person dependent upon him. Thereafter the committee may reassign the person to the industrial farm or industrial road camp upon recommendation of the superintendent of the farm or camp.

(Added by Stats. 1953, Ch. 69.)



4131.5

Every person confined in, sentenced to, or serving a sentence in, a city or county jail, industrial farm, or industrial road camp in this state, who commits a battery upon the person of any individual who is not himself or herself a person confined or sentenced therein, is guilty of a public offense and is punishable by imprisonment pursuant to subdivision (h) of Section 1170, or in a county jail for not more than one year.

(Amended by Stats. 2011, Ch. 15, Sec. 483. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



4133

The boundary of every industrial farm established under the provisions of this article shall be marked by a fence, hedge or by some other visible line. Every person confined on any industrial farm who escapes therefrom or attempts to escape therefrom shall upon conviction thereof be imprisoned in a state prison, or in the county jail or industrial farm for not to exceed one year. Any such imprisonment shall begin at the expiration of the imprisonment in effect at the time of the escape.

(Amended by Stats. 1980, Ch. 1117, Sec. 18.)



4134

Any board of supervisors which has established or desires to establish an industrial farm or industrial road camp may at any time appoint an advisory board to consist of not less than three nor more than five persons, one member of which shall be a penologist and one member a physician.

(Added by Stats. 1953, Ch. 69.)



4135

The advisory board shall acquaint itself with the conduct of the jails in the county, keep itself informed about the administration of the industrial farm or industrial road camp, and report its recommendations and suggestions to the board of supervisors. It may visit any jail within the county, examine the records thereof, and ascertain whether or not there are any persons illegally committed to or detained at any jail.

The advisory board shall encourage recreational and educational activities on the industrial farm.

(Added by Stats. 1953, Ch. 69.)



4136

Sections 4011, 4011.5, 4011.6 and 4011.7 are applicable to county industrial farms, county industrial road camps, and joint county road camps established pursuant to this chapter.

(Added by Stats. 1968, Ch. 517.)



4137

The board of supervisors of any county in which a county industrial farm, industrial road camp, or honor camp has been established may, by ordinance, authorize the sheriff or any such person responsible to the board for the care, treatment, and custody of prisoners assigned to him as sentenced misdemeanants or felons, serving time as a condition of probation, to remove such prisoners from the facility to which they have been assigned under custody, without court order, for purposes such as: private medical, vision, or dental care, psychological care, vocational services, educational services, and funerals.

(Added by Stats. 1970, Ch. 133.)






ARTICLE 2. Joint County Road Camp Act

4200

This article shall be known and may be cited as the Joint County Road Camp Act.

(Added by Stats. 1953, Ch. 69.)



4201

Any two or more counties may form a district for the purpose of requiring all persons confined in the county jails of such counties, under a final judgment of imprisonment rendered in a criminal action or proceeding, to perform labor on the public works or public highways in all or any of such counties, and to maintain for that purpose one or more joint county road camps in which such jail prisoners of any or all of said counties may work together.

(Added by Stats. 1953, Ch. 69.)



4202

Any district organized under this article shall have and exercise the powers expressly granted in this article, together with such other powers as are reasonably implied therefrom and necessary and proper to carry out the objects and purposes of this article.

(Added by Stats. 1953, Ch. 69.)



4203

The board of supervisors of any county may initiate proceedings proposing the creation of a joint district for the purpose of maintaining a joint county road camp or camps under the provisions of this article to be composed of two or more counties having a combined population of not less than 50,000 persons, according to the official census next preceding the formation of such district, by the adoption of a resolution reciting the following:

(1) That it will be beneficial to the public interest to create a joint district wherein persons confined in any county jail within such district under a final judgment of imprisonment rendered in a criminal action or proceeding may be required to perform labor on the public works or ways within said district, and that a joint county road camp or camps be established and maintained for that purpose.

(2) The names of the counties proposed to be included in the proposed district which will be benefited by the formation thereof.

(3) That it is proposed to create a joint district for the establishment and maintenance of a joint county road camp under the provisions of this article composed of the counties so named.

(Added by Stats. 1953, Ch. 69.)



4204

When adopted certified copies of the resolution provided for in Section 4203, shall be transmitted to the several clerks of the boards of supervisors in each of the counties named in the resolution other than that in which the proceedings are initiated.

Upon the adoption of the resolution provided for in Section 4203, the board of supervisors of the county adopting the same shall name and appoint a member of the board to represent the county upon the board of directors of the joint district proposed to be organized.

(Added by Stats. 1953, Ch. 69.)



4205

Upon receipt of the resolution adopted under Section 4203, the boards of supervisors of the counties affected and to whom the same may be directed shall consider the advisability of creating and organizing a joint district as proposed in said resolution and, upon determining the facts involved therein, shall severally adopt resolutions either rejecting or approving the proposal to create such joint district. Each resolution of approval shall, in addition to the matter otherwise required therein, also name and appoint the member of the board of supervisors of the county adopting the resolution qualified to represent such county upon the board of directors of the proposed joint district. A certified copy of the resolution of approval shall be forthwith transmitted to the clerk of the board of supervisors initiating the proceedings.

(Added by Stats. 1953, Ch. 69.)



4206

The board of supervisors of any county initiating proceedings for the creation of a joint district under this article shall, after the receipt of a copy of the resolution approving the proposal to form such district as provided in Section 4205 from the board of supervisors of each county proposed to be included within any such joint district, adopt a resolution declaring the creation and organization of said joint district and setting forth the names of the counties composing said district. A certified copy of the resolution shall be transmitted to and filed with the Secretary of State, whereupon the joint district shall be deemed created and organized and shall exercise all the powers granted in this article and shall bear the name and designation of Joint County Road Camp District No. ________ of the State of California.

(Added by Stats. 1953, Ch. 69.)



4207

All districts organized under this article shall be numbered in the order of their creation, the number to be assigned to said district forthwith upon the organization thereof by the Secretary of State, and the Secretary of State shall keep and maintain in his office a list and register showing the joint county road camp districts organized under this article.

(Added by Stats. 1953, Ch. 69.)



4208

The Secretary of State shall furnish and transmit to the clerk of the board of supervisors of the county adopting the initial resolution for the organization of any district under this article a certificate of the organization of the same. Upon receipt of the certificate the clerk shall within 10 days send a certified copy of the certificate to each of the clerks of the several boards of supervisors of the counties constituting the district, and shall also within the time specified in this section notify each supervisor appointed as a member of the board of directors of the district of such fact and of the time and place of the first meeting of the board of directors of the district. The time and place of the meeting shall be fixed and determined by the clerk of the board adopting the initial resolution, but said time of meeting shall be within 30 days after the date of mailing notices thereof. The necessary expense incurred by supervisors in attending and in going to and coming from any meeting of the board of directors of the district shall constitute a county charge of their respective counties.

(Added by Stats. 1953, Ch. 69.)



4209

The body formed under Section 4208 shall be called the board of directors of such district.

(Added by Stats. 1953, Ch. 69.)



4210

The delegates from each county may enter into an agreement with the other counties for and on behalf of the county appointing them, binding said counties to the joint enterprise provided for in this article and apportioning the cost of establishing and maintaining a road camp or camps, such cost to be apportioned on the basis of the population of the respective counties as determined by the official declaration of the State Legislature determining the population of counties next preceding such apportionment.

(Added by Stats. 1953, Ch. 69.)



4211

All sums found due from any county according to the provisions of this article are a debt against said county, and may be collected in the manner provided by law by the said board of directors of a district formed under this article, or, in its behalf, by the board of supervisors of any county in the district by an action instituted and tried in any county in the district in which the same may be first filed.

(Added by Stats. 1953, Ch. 69.)



4212

The board of directors may establish the road camp or camps provided for in this article, and may furnish such camp or camps with the necessary personnel and equipment to transport, feed, clothe, shelter and lodge the prisoners who shall work therein and with the necessary hand tools and appliances for their work, and may employ one or more persons to supervise the camp and the work of the prisoners.

(Added by Stats. 1953, Ch. 69.)



4213

Each county in a district formed under this article shall pay from its general fund its proportionate share to the board of directors of such amount as the board may designate to constitute a cash revolving fund to carry on the work and expense of maintaining such camp or camps. Each month a statement of the expense of the camp shall be sent to the board of supervisors of each county in the district, together with a claim for its proportionate share of expenses. Amounts when received shall be paid into the cash revolving fund.

(Added by Stats. 1953, Ch. 69.)



4214

Within 15 days after any person is confined in the county jail of any county within a district under a final judgment of imprisonment rendered in a criminal action or proceeding, the county parole commissioners of such county shall meet and determine whether he should be paroled to work in the joint county road camps established under this article. If it appears to the commissioners that a prisoner is a fit subject for parole to a camp formed under this article, they shall forthwith parole him with the requirement that he perform labor in such joint county road camp wherever it may then be situated, or may thereafter be moved to during his term of imprisonment, and he shall forthwith be transferred by the sheriff of the county in which he is confined to said road camp at the expense of the county in which he was sentenced to imprisonment.

(Added by Stats. 1953, Ch. 69.)



4215

The boards of directors of joint county road camp districts may contract with the State Department of Public Works for the employment of jail prisoners in the construction, improvement, or maintenance of any portion of any state highway now existing, to be constructed, or under construction within said district and may also contract with any board of supervisors or with any supervisor of any road district, within said district, for the employment of jail prisoners on any county road or county public work within any county or road district lying within any district created under this article.

(Added by Stats. 1953, Ch. 69.)



4216

When the prisoners of a road camp are engaged in the construction or maintenance of any portion of the state highway the expense of maintaining them together with the compensation of such prisoners fixed by the board of directors as provided in this article, and the expense of supervision and maintenance of the road camp and the prisoners thereof, shall be paid for by the district and the State Department of Public Works upon such terms and in such proportions as may be agreed upon by the Department of Public Works and the district.

(Added by Stats. 1953, Ch. 69.)



4217

Any money expended by the Department of Public Works under the provisions of this article shall be taken from any funds available for the construction or maintenance of the highway upon which the prisoners of the district labor.

(Added by Stats. 1953, Ch. 69.)



4218

The State Department of Public Works may contract with the boards of directors of the joint districts created under this article for all the purposes stated in this article.

(Added by Stats. 1953, Ch. 69.)



4219

When a joint road camp, and the prisoners thereof, are employed in the construction or maintenance of any county way, road or public work, the total expense of maintenance, operation and supervision, of said camp, and the compensation of the prisoners thereof shall be paid for from any funds which may be available for the construction or maintenance of such road, highway or other public works on which said prisoners are employed, or from the county general fund upon a four-fifths vote of the board of supervisors of said county.

(Added by Stats. 1953, Ch. 69.)



4220

All payments provided for in Section 4219 shall be made by warrants drawn on the proper fund in favor of Joint County Road Camp District No. ________ (inserting the number assigned by the Secretary of State), and shall become a portion of the revolving fund provided for in this article.

(Added by Stats. 1953, Ch. 69.)



4221

Whenever the revolving fund provided for in this article after payment of all bills due against a district exceeds twenty thousand dollars ($20,000) or exceeds such lesser sum as the board of directors shall determine to be a sufficient working fund for the purposes of this article, the board shall apportion such surplus to be repaid to the counties forming the district, in the same proportion in which they are required to contribute to the revolving fund in the first instance, the payments to go into the county general funds of such counties.

(Added by Stats. 1953, Ch. 69.)



4222

The board of directors may make such rules as it deems proper for the government of camps and the conduct of prisoners therein and may fix a reasonable compensation, not to exceed seventy-five cents ($0.75) per day, for each prisoner performing labor in a camp.

(Added by Stats. 1953, Ch. 69.)



4223

Each prisoner shall be charged with the cost of all tools and appliances for the performance of labor which are furnished to him, and upon his release or discharge from a camp, he shall deliver to the superintendent thereof all tools and appliances for which he is charged and shall thereupon be entitled to full credit for the cost of the tools and appliances so returned. The cost of any appliances and tools not returned as provided in this section shall be deducted from the compensation due the prisoner.

(Added by Stats. 1953, Ch. 69.)



4224

All sums earned by any prisoner may be retained until he has completed his sentence, or until he is released or discharged, and shall thereupon be paid to him. If any prisoner has dependents, his compensation shall be paid to such dependents monthly as earned.

(Added by Stats. 1953, Ch. 69.)



4225

The board of supervisors of any county not included within any joint county road camp district, and having a population of 150,000 or more persons, may establish and maintain a county road camp as provided in this article, and may provide a board of directors thereof, by passing the resolution and receiving the certificate of organization provided for in this article.

(Added by Stats. 1953, Ch. 69.)



4226

The board of supervisors of any county covered by Section 4225 shall nominate three of its members to serve as directors of the district formed thereunder, and such directors shall have and exercise all the powers and perform all the duties granted to and imposed by this article upon boards of directors of joint county road camp districts, and such county shall constitute, and be recognized and dealt with in all respects as a joint county road camp district within the meaning of this article.

(Added by Stats. 1953, Ch. 69.)



4227

A joint county road camp district formed under this article may be dissolved in the following manner:

1. The board or boards of supervisors of a county or counties containing more than fifty percent (50%) of the population of the entire district shall by a unanimous vote adopt a resolution stating that the existence of a county road camp is no longer desirable for the public welfare and announcing the intention to withdraw therefrom and to dissolve said district.

2. The resolution or resolutions so adopted shall be communicated to the clerks of the boards of supervisors of all the counties comprising the district and also to the Secretary of State.

3. If it appears that the resolution was unanimously adopted by the board or boards of supervisors in the counties desiring to withdraw, and that such county or counties contain more than fifty percent (50%) of the entire population in the district, the Secretary of State shall thereupon certify to the clerks of the boards of supervisors of the counties composing the district that the district is dissolved.

4. Thereupon the board of directors of the district shall within 90 days:

(a) Abolish the road camp or camps;

(b) Return all prisoners therein to their respective county jails;

(c) Dispose of all equipment belonging to said camp or camps and the district;

(d) Render an accounting to the clerks of the boards of supervisors of the counties composing such district of all sums of money received and paid out since their last previous accounting, including the balance of revolving fund on hand at said last previous accounting;

(e) Apportion and repay to said counties all sums of money then remaining in their hands, and they shall thereupon be relieved of further responsibility in said matter.

(Added by Stats. 1953, Ch. 69.)






ARTICLE 3. Advisory Committees for Adult Detention Facilities

4300

The board of supervisors may establish in each county a county advisory committee on adult detention.

(Added by Stats. 1957, Ch. 349.)



4301

There shall be 6, 9, or 12 members of the committee. One-third shall be appointed by the board of supervisors, one-third by the sheriff, and one-third by the presiding judge of the superior court. Of the members appointed by the presiding judge, one shall be a member of the State Bar.

(Amended by Stats. 2002, Ch. 784, Sec. 569. Effective January 1, 2003.)



4302

The members of the committee shall hold office for four years, and until their successors are appointed and qualify. Of those first appointed by the sheriff, superior court judge, and the board of supervisors, one shall hold office for two years, and one for four years; and the respective terms of the members first appointed shall be determined by lot as soon as possible after their appointment. When a vacancy occurs in the committee by expiration of the term of office of any member thereof, his successor shall be appointed to hold office for a term of four years. When a vacancy occurs for any other reason, the appointee shall hold office for the unexpired term of his predecessor.

(Added by Stats. 1957, Ch. 349.)



4303

Members of the committee shall serve without compensation, but shall be allowed their reasonable expenses as approved by the presiding judge of the superior court. The expenses shall be a charge upon the county in which the court has jurisdiction, and shall be paid out of the county treasury upon a written order of the presiding judge of the superior court directing the county auditor to draw a warrant upon the county treasurer for the specified amount of such expenses. All orders by the presiding judge upon the county treasurer shall be filed in duplicate with the county board of supervisors and sheriff.

(Amended by Stats. 2002, Ch. 784, Sec. 570. Effective January 1, 2003.)



4304

The committee shall file a report within 90 days after the thirty-first day of December of the calendar year for which such report is made, copies of which shall be filed with the county board of supervisors, the presiding judge, the sheriff, the Board of Corrections, and the Attorney General.

(Amended by Stats. 2002, Ch. 784, Sec. 571. Effective January 1, 2003.)



4305

The committee shall annually inspect the city and county adult detention facilities. Such inspection shall be concerned with the conditions of inmate employment, detention, care, custody, training, and treatment on the basis of, but not limited to, the minimum standards established by the Board of Corrections. A report of such visitations together with pertinent recommendations shall be annually filed in accordance with the provisions of Section 4304 of this code.

(Added by Stats. 1957, Ch. 349.)









CHAPTER 2.5. Pilot Jail Industry Programs

4325

The board of supervisors of a county of the ninth class or the 19th class, as described in Sections 28030 and 28040, respectively, of the Government Code, or both county boards, with the concurrence of the sheriff of the county, may establish by ordinance or resolution, a Jail Industry Commission for that county, which commission shall have the same purposes, powers, and duties with respect to the county jail as the Prison Industry Authority has under Article 1 (commencing with Section 2800) of Chapter 6 of Title 1 with respect to institutions under the jurisdiction of the Department of Corrections. As used in this chapter, commission means a Jail Industry Commission.

(Added by Stats. 1987, Ch. 1303, Sec. 3. Effective September 28, 1987.)



4326

The commission shall be composed of nine members, four of whom shall be appointed by, and serve at the pleasure of, the board of supervisors, and three of whom shall be appointed by, and serve at the pleasure of, the sheriff. The chairperson of the board of supervisors or his or her designee shall also be a member. The sheriff shall be ex officio chairperson of the commission.

The board of supervisors shall provide for the compensation of members of the commission, and shall provide for the meetings, support staff, and general operations of the commission.

(Added by Stats. 1987, Ch. 1303, Sec. 3. Effective September 28, 1987.)



4327

Upon the establishment of the commission, the board of supervisors shall establish a Jail Industries Fund, which may be a revolving fund, for funding the operations of the commission. All jail industry income shall be deposited in, and any prisoner compensation shall be paid to the account of the prisoner from, the Jail Industries Fund.

(Added by Stats. 1987, Ch. 1303, Sec. 3. Effective September 28, 1987.)



4328

Funds in a Jail Industries Fund may only be used for the operation or expansion of the jail industry program or to cover operating and construction costs of county detention facilities, and may not be transferred to the county general fund.

(Added by Stats. 1987, Ch. 1303, Sec. 3. Effective September 28, 1987.)



4329

No commission established pursuant to Section 4325 or any county jail industry program conducted under the authority of a commission, shall remain in existence for more than four years from the date of its establishment.

(Amended by Stats. 1990, Ch. 976, Sec. 2. Effective September 18, 1990.)






CHAPTER 3. Blood Donations

4350

This chapter applies to prisoners confined in city, county, or city and county jails, or industrial farms or road camps established pursuant to this title, who are under a sentence of 30 days or more.

(Added by renumbering Section 4250 by Stats. 1967, Ch. 138.)



4351

Any prisoner, to whom this chapter applies, may voluntarily donate blood to a blood bank duly licensed by the State Department of Public Health. Prior to blood donation the prisoner shall be given an examination with all clothes removed by a physician and surgeon of the blood bank to whom blood is to be donated, and donations shall be refused unless such physician shall find the prisoner to be a suitable person for blood donation. No more than one such donation shall be permitted during any 72-day period.

(Added by renumbering Section 4251 by Stats. 1967, Ch. 138.)









TITLE 4.5. COUNTY JAIL CAPITAL EXPENDITURE BOND ACT OF 1981

CHAPTER 1. Findings and Declarations

4400

This title shall be known and may be cited as the County Jail Capital Expenditure Bond Act of 1981.

(Added by Stats. 1982, Ch. 34, Sec. 1. Approved November 2, 1982, by adoption of Proposition 2.)



4401

It is found and declared that:

(a) Numerous county jails throughout California are dilapidated and overcrowded.

(b) Capital improvements are necessary to protect life and safety of the persons confined or employed in jail facilities and to upgrade the health and sanitary conditions of such facilities.

(c) County jails are threatened with closure or the imposition of court supervision if health and safety deficiencies are not corrected immediately.

(d) Due to fiscal constraints associated with the loss of local property tax revenues, counties are unable to finance the construction of adequate jail facilities.

(e) A 1980 survey authorized by the State Board of Corrections concluded that more than two hundred million dollars ($200,000,000) would be necessary merely to bring county and city jails up to the standards in effect when they were built. Subsequent hearings by the Senate Judiciary Committee s Subcommittee on Corrections concluded that at least five hundred million dollars ($500,000,000) would be necessary to bring such facilities up to present standards, without allowing for inflationary increases in construction costs in ensuing years.

(f) Imposition of limits on taxing powers of local agencies, imposed by Proposition 13 and other measures, has severely limited ability of local jurisdictions to raise funds for jail construction or renovation, though the need for such facilities is increasing.

(Added by Stats. 1982, Ch. 34, Sec. 1. Approved November 2, 1982, by adoption of Proposition 2.)






CHAPTER 2. Fiscal Provisions

4410

The State General Obligation Bond Law is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued pursuant to this title, and the provisions of that law are included in this title as though set out in full in this chapter except that, notwithstanding anything in the State General Obligation Bond Law, the maximum maturity of the bonds shall not exceed 20 years from the date of each respective series. The maturity of each respective series shall be calculated from the date of such series.

(Added by Stats. 1982, Ch. 34, Sec. 1. Approved November 2, 1982, by adoption of Proposition 2.)



4411

As used in this title, and for the purpose of this title, the following words shall have the following meanings:

(a) Committee means the County Jail Capital Expenditure Finance Committee created by Section 4413.

(b) Fund means the County Jail Expenditure Fund.

(Added by Stats. 1982, Ch. 34, Sec. 1. Approved November 2, 1982, by adoption of Proposition 2.)



4412

There is in the State Treasury the County Jail Capital Expenditure Fund, which fund is hereby created.

(Added by Stats. 1982, Ch. 34, Sec. 1. Approved November 2, 1982, by adoption of Proposition 2.)



4413

For the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this title, the County Jail Capital Expenditure Finance Committee is hereby created. The committee consists of the Governor or his designated representative, the Controller, the Treasurer, and the Director of Finance. The County Jail Capital Expenditure Committee shall be the committee as that term is used in the State General Obligation Bond Law, and the Treasurer shall serve as chairman of the committee. The Board of Corrections is hereby designated as the board for purposes of this title and for the purposes of the State General Obligation Bond Law.

(Added by Stats. 1982, Ch. 34, Sec. 1. Approved November 2, 1982, by adoption of Proposition 2.)



4414

The committee is hereby authorized and empowered to create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of two hundred eighty million dollars ($280,000,000), in the manner provided in this title. Such debt or debts, liability or liabilities, shall be created for the purpose of providing the funds to be used for the object and work specified in Section 4415 and for administrative costs incurred in connection therewith.

(Added by Stats. 1982, Ch. 34, Sec. 1. Approved November 2, 1982, by adoption of Proposition 2.)



4415

Moneys in the fund shall be available for expenditure in accordance with this title by the Board of Corrections. Prior to the disbursement of any money in the fund, the board and the appropriate subcommittees of the Senate Committee on Criminal Procedure and of the Assembly Committee on Public Safety shall reexamine the factors specified in subdivisions (a) and (b) to determine whether they are still suitable and applicable to the distribution of the proceeds of the bonds authorized by this title. Moneys in the fund shall be available for expenditure for the following purposes:

(a) For the construction, reconstruction, remodeling, and replacement of county jail facilities, and the performance of deferred maintenance activities on the facilities pursuant to rules and regulations adopted by the Board of Corrections, in accordance with Section 6029.1. No expenditure shall be made unless county matching funds of 25 percent are provided.

(b) In performing the duties set forth in subdivision (a), the Board of Corrections shall consider all of the following:

(1) The extent to which the county requesting aid has exhausted all other available means of raising the requested funds for the capital improvements and the extent to which the funds from the County Jail Capital Expenditure Fund will be utilized to attract other sources of capital financing for county jail facilities.

(2) The extent to which the capital improvements are necessary to the life or safety of the persons confined or employed in the facility or the health and sanitary conditions of the facility.

(3) The extent to which the county has utilized reasonable alternatives to pre-conviction and post-conviction incarceration, including, but not limited to, programs to facilitate release upon one s own recognizance where appropriate to individuals pending trial, sentencing alternatives to custody, and civil commitment or diversion programs consistent with public safety for those with drug- or alcohol-related problems or mental or developmental disabilities.

(Amended by Stats. 1997, Ch. 17, Sec. 106. Effective January 1, 1998. Note: Addition of this section by Stats. 1982, Ch. 34, was approved on Nov. 2, 1982, by adoption of Prop. 2.)



4416

(a) When sold, the bonds authorized by this title shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereon.

(b) There shall be collected annually in the same manner and at the same time as other state revenue is collected such a sum, in addition to the ordinary revenues of the state, as shall be required to pay the interest and principal on the bonds maturing each year, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which shall be necessary to collect that additional sum.

(c) All money deposited in the fund which has been derived from premium and accrued interest on bonds sold shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1982, Ch. 34, Sec. 1. Approved November 2, 1982, by adoption of Proposition 2.)



4417

All money deposited in the fund pursuant to any provision of law requiring repayments to the state for assistance financed by the proceeds of the bonds authorized by this title shall be available for transfer to the General Fund. When transferred to the General Fund such money shall be applied as a reimbursement to the General Fund on account of principal and interest on the bonds which has been paid from the General Fund.

(Added by Stats. 1982, Ch. 34, Sec. 1. Approved November 2, 1982, by adoption of Proposition 2.)



4418

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this title, such an amount as will equal the following:

(a) That sum annually as will be necessary to pay the principal of and the interest on the bonds issued and sold pursuant to the provisions of this title, as principal and interest become due and payable.

(b) That sum as is necessary to carry out the provisions of Section 4419, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1982, Ch. 34, Sec. 1. Approved November 2, 1982, by adoption of Proposition 2.)



4419

For the purpose of carrying out the provisions of this title, the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this title. Any amounts withdrawn shall be deposited in the fund and shall be disbursed by the board in accordance with this title. Any money made available under this section to the board shall be returned by the board to the General Fund from moneys received from the sale of bonds sold for the purpose of carrying out this title. Such withdrawals from the General Fund shall be returned to the General Fund with interest at the rate which would have otherwise been earned by such sums in the Pooled Money Investment Fund.

(Added by Stats. 1982, Ch. 34, Sec. 1. Approved November 2, 1982, by adoption of Proposition 2.)



4419.5

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 16.)



4420

The committee may authorize the State Treasurer to sell all or any part of the bonds herein authorized at such time or times as may be fixed by the Treasurer.

(Added by Stats. 1982, Ch. 34, Sec. 1. Approved November 2, 1982, by adoption of Proposition 2.)



4421

All proceeds from the sale of bonds, except those derived from premiums and accrued interest, shall be available for the purpose provided in Section 4415 but shall not be available for transfer to the General Fund to pay principal and interest on bonds. The money in the fund may be expended only as herein provided.

(Added by Stats. 1982, Ch. 34, Sec. 1. Approved November 2, 1982, by adoption of Proposition 2.)



4422

All proposed appropriations for the projects specified in this title, shall be included in a section in the Budget Bill for the 1982 83 and each succeeding fiscal year, for consideration by the Legislature. All appropriations shall be subject to all limitations enacted in the Budget Act and to all fiscal procedures prescribed by law with respect to the expenditures of state funds, unless expressly exempted from such laws by a statute enacted by the Legislature. No funds derived from the bonds authorized by this title may be expended pursuant to an appropriation not contained in such section of the Budget Act.

(Added by Stats. 1982, Ch. 34, Sec. 1. Approved November 2, 1982, by adoption of Proposition 2.)









TITLE 4.6. COUNTY JAIL CAPITAL EXPENDITURE BOND ACT OF 1984

CHAPTER 1. Findings and Declarations

4450

This title shall be known and may be cited as the County Jail Capital Expenditure Bond Act of 1984.

(Added by Stats. 1984, Ch. 4, Sec. 1. Approved June 5, 1984, by adoption of Proposition 16.)



4451

It is found and declared that:

(a) While the County Jail Capital Expenditure Bond Act of 1981 has helped eliminate many of the critically overcrowded conditions found in the 164 county jail facilities in the state, many problems remain.

(b) Numerous county jails throughout California are dilapidated and overcrowded.

(c) Capital improvements are necessary to protect life and safety of the persons confined or employed in jail facilities and to upgrade the health and sanitary conditions of those facilities.

(d) County jails are threatened with closure or the imposition of court supervision if health and safety deficiencies are not corrected immediately.

(e) Due to fiscal constraints associated with the loss of local property tax revenues, counties are unable to finance the construction of adequate jail facilities.

(f) Imposition of limits on taxing powers of local agencies, imposed by Proposition 13 and other measures, has severely limited the ability of local jurisdictions to raise funds for jail construction or renovation, though the need for such facilities is increasing.

(Added by Stats. 1984, Ch. 4, Sec. 1. Approved June 5, 1984, by adoption of Proposition 16.)






CHAPTER 2. Fiscal Provisions

4460

The State General Obligation Bond Law is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued pursuant to this title, and the provisions of that law are included in this title as though set out in full in this chapter except that, notwithstanding anything in the State General Obligation Bond Law, the maximum maturity of the bonds shall not exceed 20 years from the date of each respective series. The maturity of each respective series shall be calculated from the date of these series.

(Added by Stats. 1984, Ch. 4, Sec. 1. Approved June 5, 1984, by adoption of Proposition 16.)



4461

As used in this title, and for the purpose of this title, the following words shall have the following meanings:

(a) Committee means the County Jail Capital Expenditure Finance Committee created by Section 4463.

(b) Fund means the County Jail Expenditure Fund.

(Added by Stats. 1984, Ch. 4, Sec. 1. Approved June 5, 1984, by adoption of Proposition 16.)



4462

There is in the State Treasury the County Jail Capital Expenditure Fund, which fund is hereby created.

(Added by Stats. 1984, Ch. 4, Sec. 1. Approved June 5, 1984, by adoption of Proposition 16.)



4463

For the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this title, the County Jail Capital Expenditure Finance Committee is hereby created. The committee consists of the Governor or his or her designated representative, the Controller, the Treasurer, and the Director of Finance. The County Jail Capital Expenditure Committee shall be the committee as that term is used in the State General Obligation Bond Law, and the Treasurer shall serve as chairman of the committee. The Board of Corrections is hereby designated as the board for purposes of this title and for the purposes of the State General Obligation Bond Law.

(Added by Stats. 1984, Ch. 4, Sec. 1. Approved June 5, 1984, by adoption of Proposition 16.)



4464

The committee is hereby authorized and empowered to create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of two hundred fifty million dollars ($250,000,000), in the manner provided in this title. Such debt or debts, liability or liabilities, shall be created for the purpose of providing the funds to be used for the object and work specified in Section 4465 and for administrative costs incurred in connection therewith.

(Added by Stats. 1984, Ch. 4, Sec. 1. Approved June 5, 1984, by adoption of Proposition 16.)



4465

Moneys in the fund shall be available for the construction, reconstruction, remodeling, and replacement of county jail facilities, and the performance of deferred maintenance on county jail facilities pursuant to criteria adopted by the Legislature.

(Added by Stats. 1984, Ch. 4, Sec. 1. Approved June 5, 1984, by adoption of Proposition 16.)



4465.3

Money in the fund shall be allocated in accordance with the provisions of Chapter 444 of the Statutes of 1984.

(Amended by Stats. 1987, Ch. 828, Sec. 136.)



4465.5

During the design and planning stage for county jail facilities whose construction, reconstruction, or remodeling is financed by the fund, consideration shall be given to proper design to allow for areas where persons arrested for misdemeanors who are attempting to obtain release on bail can be safely accommodated without the necessity of unclothed body searches.

(Added by Stats. 1984, Ch. 4, Sec. 1. Approved June 5, 1984, by adoption of Proposition 16.)



4466

(a) When sold, the bonds authorized by this title shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereon.

(b) There shall be collected annually in the same manner and at the same time as other state revenue is collected such a sum, in addition to the ordinary revenues of the state, as shall be required to pay the interest and principal on the bonds maturing each year, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which shall be necessary to collect that additional sum.

(c) All money deposited in the fund which has been derived from premium and accrued interest on bonds sold shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1984, Ch. 4, Sec. 1. Approved June 5, 1984, by adoption of Proposition 16.)



4467

All money deposited in the fund pursuant to any provision of law requiring repayments to the state for assistance financed by the proceeds of the bonds authorized by this title shall be available for transfer to the General Fund. When transferred to the General Fund, this money shall be applied as a reimbursement to the General Fund on account of principal and interest on the bonds which have been paid from the General Fund.

(Added by Stats. 1984, Ch. 4, Sec. 1. Approved June 5, 1984, by adoption of Proposition 16.)



4468

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this title, such an amount as will equal the following:

(a) That sum annually as will be necessary to pay the principal of and the interest on the bonds issued and sold pursuant to the provisions of this title, as principal and interest become due and payable.

(b) That sum as is necessary to carry out the provisions of Section 4469, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1984, Ch. 4, Sec. 1. Approved June 5, 1984, by adoption of Proposition 16.)



4469

For the purpose of carrying out the provisions of this title, the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this title. Any amounts withdrawn shall be deposited in the fund and shall be disbursed by the board in accordance with this title. Any money made available under this section to the board shall be returned by the board to the General Fund from moneys received from the sale of bonds sold for the purpose of carrying out this title. These withdrawals from the General Fund shall be returned to the General Fund with interest at the rate which would have otherwise been earned by these sums in the Pooled Money Investment Fund.

(Added by Stats. 1984, Ch. 4, Sec. 1. Approved June 5, 1984, by adoption of Proposition 16.)



4470

The committee may authorize the Treasurer to sell all or any part of the bonds herein authorized at such time or times as may be fixed by the Treasurer.

(Added by Stats. 1984, Ch. 4, Sec. 1. Approved June 5, 1984, by adoption of Proposition 16.)



4471

All proceeds from the sale of bonds, except those derived from premiums and accrued interest, shall be available for the purpose provided in Section 4465 but shall not be available for transfer to the General Fund to pay principal and interest on bonds. The money in the fund may be expended only as herein provided.

(Added by Stats. 1984, Ch. 4, Sec. 1. Approved June 5, 1984, by adoption of Proposition 16.)









TITLE 4.7. COUNTY CORRECTIONAL FACILITY CAPITAL EXPENDITURE BOND ACT OF 1986

CHAPTER 1. Findings and Declarations

4475

This title shall be known and may be cited as the County Correctional Facility Capital Expenditure Bond Act of 1986.

(Added by Stats. 1986, Ch. 12, Sec. 1. Approved June 3, 1986, by adoption of Proposition 52.)



4476

It is found and declared that:

(a) While the County Jail Capital Expenditure Bond Act of 1981 and the County Jail Capital Expenditure Bond Act of 1984 have helped eliminate many of the critically overcrowded conditions found in the 164 county jail facilities in the state, many problems remain.

(b) Numerous county jails and juvenile facilities throughout California are dilapidated and overcrowded.

(c) Capital improvements are necessary to protect life and safety of the persons confined or employed in jail facilities and to upgrade the health and sanitary conditions of those facilities.

(d) County jails are threatened with closure or the imposition of court supervision if health and safety deficiencies are not corrected immediately.

(e) Due to fiscal constraints associated with the loss of local property tax revenues, counties are unable to finance the construction of adequate jail and juvenile facilities.

(f) Local facilities for adults and juveniles are operating over capacity and the population of these facilities is still increasing. It is essential to the public safety that construction of new facilities proceed as expeditiously as possible to relieve overcrowding and to maintain public safety and security.

(Added by Stats. 1986, Ch. 12, Sec. 1. Approved June 3, 1986, by adoption of Proposition 52.)






CHAPTER 2. Fiscal Provisions

4480

The State General Obligation Bond Law is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued pursuant to this title, and the provisions of that law are included in this title as though set out in full in this chapter except that, notwithstanding anything in the State General Obligation Bond Law, the maximum maturity of the bonds shall not exceed 20 years from the date of each respective series. The maturity of each respective series shall be calculated from the date of these series.

(Added by Stats. 1986, Ch. 12, Sec. 1. Approved June 3, 1986, by adoption of Proposition 52.)



4481

As used in this title, and for the purpose of this title, the following words shall have the following meanings:

(a) Committee means the 1986 County Correctional Facility Capital Expenditure Finance Committee created by Section 4483.

(b) Fund means the 1986 County Correctional Facility Expenditure Fund.

(c) County juvenile facilities means county juvenile halls, juvenile homes, ranches, or camps, and other juvenile detention facilities.

(Added by Stats. 1986, Ch. 12, Sec. 1. Approved June 3, 1986, by adoption of Proposition 52.)



4482

There is in the State Treasury the 1986 County Correctional Facility Capital Expenditure Fund, which fund is hereby created.

(Added by Stats. 1986, Ch. 12, Sec. 1. Approved June 3, 1986, by adoption of Proposition 52.)



4483

For the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this title, the 1986 County Correctional Facility Capital Expenditure Finance Committee is hereby created. The committee consists of the Governor or his or her designated representative, the Controller, the Treasurer, and the Director of Finance. The County Correctional Facility Capital Expenditure Committee shall be the committee as that term is used in the State General Obligation Bond Law, and the Treasurer shall serve as chairman of the Committee. The Board of Corrections is hereby designated as the board for purposes of this title and for the purposes of the State General Obligation Bond Law.

(Added by Stats. 1986, Ch. 12, Sec. 1. Approved June 3, 1986, by adoption of Proposition 52.)



4484

The committee is hereby authorized and empowered to create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of four hundred ninety-five million dollars ($495,000,000), in the manner provided in this title. That debt or debts, liability or liabilities, shall be created for the purpose of providing the funds to be used for the object and work specified in Section 4485 and for administrative costs incurred in connection therewith.

(Added by Stats. 1986, Ch. 12, Sec. 1. Approved June 3, 1986, by adoption of Proposition 52.)



4485

Moneys in the fund may be available for the construction, reconstruction, remodeling, and replacement of county jail facilities, including, but not limited to, separate facilities for care of mentally ill inmates and persons arrested because of intoxication, and the performance of deferred maintenance on county jail facilities except that up to twenty million dollars ($20,000,000) of the money in the fund shall be available for the construction, reconstruction, remodeling, and replacement of county juvenile facilities, and the performance of deferred maintenance on county juvenile facilities. However, deferred maintenance for jails and juvenile facilities shall only include items with a useful life of at least 10 years.

Expenditure shall be made only if county matching funds of 25 percent are provided as determined by the Legislature, except that this requirement may be modified or waived by the Legislature where it determines that it is necessary to facilitate the expeditious and equitable construction of state and local correctional facilities.

(Added by Stats. 1986, Ch. 12, Sec. 1. Approved June 3, 1986, by adoption of Proposition 52.)



4485.5

During the design and planning stage for county jail facilities whose construction, reconstruction, or remodeling is financed by the fund, consideration shall be given to proper design to allow for areas where persons arrested for misdemeanors who are attempting to obtain release on bail can be safely accommodated without the necessity of unclothed body searches.

(Added by Stats. 1986, Ch. 12, Sec. 1. Approved June 3, 1986, by adoption of Proposition 52.)



4485.6

In order to be eligible to receive funds derived from the issuance of General Obligation Bonds under this title, a county shall do all of the following:

(a) Adopt a plan to prohibit the detention of all juveniles in county jails unless otherwise authorized by law.

(b) Demonstrate that it has adequate facilities for mentally ill inmates or detainees and for those persons arrested because of inebriation, or demonstrate that it has a plan for the provision of services to these persons.

(c) Demonstrate that it has utilized, to the greatest practicable extent, alternatives to jail incarceration such as sheriff s work release under Section 4024. 2, own recognizance release, and weekend work programs.

(Added by Stats. 1986, Ch. 12, Sec. 1. Approved June 3, 1986, by adoption of Proposition 52.)



4485.7

Moneys in the fund may be available for construction of joint-use correctional facilities housing county and state or federal prisoners or any combination thereof in proportion to the county s benefit.

(Added by Stats. 1986, Ch. 12, Sec. 1. Approved June 3, 1986, by adoption of Proposition 52.)



4486

(a) When sold, the bonds authorized by this title shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereon.

(b) There shall be collected annually in the same manner and at the same time as other state revenue is collected such a sum, in addition to the ordinary revenues of the state, as shall be required to pay the interest and principal on the bonds maturing each year, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which shall be necessary to collect that additional sum.

(c) All money deposited in the fund which has been derived from premium and accrued interest on bonds sold shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1986, Ch. 12, Sec. 1. Approved June 3, 1986, by adoption of Proposition 52.)



4487

All money deposited in the fund pursuant to any provision of law requiring repayments to the state for assistance financed by the proceeds of the bonds authorized by this title shall be available for transfer to the General Fund. When transferred to the General Fund, this money shall be applied as a reimbursement to the General Fund on account of principal and interest on the bonds which have been paid from the General Fund.

(Added by Stats. 1986, Ch. 12, Sec. 1. Approved June 3, 1986, by adoption of Proposition 52.)



4488

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this title such an amount as will equal the following:

(a) That sum annually as will be necessary to pay the principal of and the interest on the bonds issued and sold pursuant to the provisions of this title, as principal and interest become due and payable.

(b) That sum as is necessary to carry out the provisions of Section 4489, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1986, Ch. 12, Sec. 1. Approved June 3, 1986, by adoption of Proposition 52.)



4489

For the purpose of carrying out the provisions of this title, the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this title. Any amounts withdrawn shall be deposited in the fund and shall be disbursed by the board in accordance with this title. Any money made available under this section to the board shall be returned by the board to the General Fund from moneys received from the sale of bonds sold for the purpose of carrying out this title. These withdrawals from the General Fund shall be returned to the General Fund with interest at the rate which would have otherwise been earned by these sums in the Pooled Money Investment Fund.

(Added by Stats. 1986, Ch. 12, Sec. 1. Approved June 3, 1986, by adoption of Proposition 52.)



4489.5

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 17.)



4490

The committee may authorize the Treasurer to sell all or any part of the bonds herein authorized at such time or times as may be fixed by the Treasurer.

(Added by Stats. 1986, Ch. 12, Sec. 1. Approved June 3, 1986, by adoption of Proposition 52.)



4491

All proceeds from the sale of bonds, except those derived from premiums and accrued interest, shall be available for the purpose provided in Section 4485 but shall not be available for transfer to the General Fund to pay principal and interest on bonds. The money in the fund may be expended only as herein provided.

(Added by Stats. 1986, Ch. 12, Sec. 1. Approved June 3, 1986, by adoption of Proposition 52.)



4492

Notwithstanding Section 16305.7 of the Government Code, all interest or other increment resulting from the investment of moneys deposited in the fund shall be credited to the fund.

(Added by Stats. 1986, Ch. 12, Sec. 1. Approved June 3, 1986, by adoption of Proposition 52.)



4493

Money in the fund may only be expended for projects specified in this title as allocated in appropriations made by the Legislature.

(Added by Stats. 1986, Ch. 12, Sec. 1. Approved June 3, 1986, by adoption of Proposition 52.)



4494

(a) It is the intent of the people in enacting this bond act that jail authorization and construction proceed as quickly as possible. Due to the severe shortage of jail facilities and the need to begin construction of jail facilities as soon as possible, all decisions of the board regarding construction, reconstruction, remodeling, or replacement of jail facilities financed by this title shall be final.

(b) No court shall have jurisdiction over these decisions of the board absent a showing, beyond a reasonable doubt, of a gross abuse of discretion by the board.

(c) Should an action be commenced alleging gross abuse of discretion by the board, no court shall have jurisdiction to delay, prohibit, or interfere with the construction, reconstruction, remodeling, or replacement of the subject jail facilities. The sole remedy available to the court is a mandate that steps be taken to mitigate the abuse of discretion.

(d) Nothing in this title is intended in any way to delay, prohibit, or interfere with the construction of jail facilities.

(Added by Stats. 1986, Ch. 12, Sec. 1. Approved June 3, 1986, by adoption of Proposition 52.)



4495

If any provision of this title, or the application thereof, is held to be invalid, that invalidity shall not affect the other provisions or applications of the title which can be given effect without the invalid provision or application, and to this end the provisions of this title are severable.

(Added by Stats. 1986, Ch. 12, Sec. 1. Approved June 3, 1986, by adoption of Proposition 52.)









TITLE 4.8. COUNTY CORRECTIONAL FACILITY CAPITAL EXPENDITURE AND YOUTH FACILITY BOND ACT OF 1988

CHAPTER 1. General Provisions

4496

This title shall be known and may be cited as the County Correctional Facility Capital Expenditure and Youth Facility Bond Act of 1988.

(Added by Stats. 1988, Ch. 264, Sec. 1. Approved November 8, 1988, by adoption of Proposition 86.)



4496.02

The Legislature finds and declares all of the following:

(a) While the County Jail Capital Expenditure Bond Act of 1981, the County Jail Capital Expenditure Bond Act of 1984, and the County Correctional Facility Capital Expenditure Bond Act of 1986 have helped eliminate many of the critically overcrowded conditions found in county correctional facilities in the state, many problems remain.

(b) Numerous county jails and juvenile facilities throughout California are dilapidated and overcrowded.

(c) Capital improvements are necessary to protect life and safety of the persons confined or employed in jail facilities and to upgrade the health and sanitary conditions of those facilities.

(d) County jails are threatened with closure or the imposition of court supervision if health and safety deficiencies are not corrected immediately.

(e) Due to fiscal constraints associated with the loss of local property tax revenues, counties are unable to finance the construction of adequate jail and juvenile facilities.

(f) Local facilities for adults and juveniles are operating over capacity and the population of these facilities is still increasing. It is essential to the public safety that construction of new facilities proceed as expeditiously as possible to relieve overcrowding and to maintain public safety and security.

(Added by Stats. 1988, Ch. 264, Sec. 1. Approved November 8, 1988, by adoption of Proposition 86.)



4496.04

As used in this title, the following terms have the following meanings:

(a) Committee means the 1988 County Correctional Facility Capital Expenditure and Youth Facility Finance Committee created pursuant to Section 4496.34.

(b) Fund means the 1988 County Correctional Facility Capital Expenditure and Youth Facility Bond Fund created pursuant to Section 4496.10.

(c) County correctional facilities means county jail facilities, including separate facilities for the care of mentally ill inmates and persons arrested because of intoxication, but does not include county juvenile facilities.

(d) County juvenile facilities means county juvenile halls, juvenile homes, ranches, or camps, and other juvenile detention facilities.

(e) Youth center means a facility where children, ages 6 to 17, inclusive, come together for programs and activities, including, but not limited to, recreation, health and fitness, delinquency prevention such as antigang programs and programs fostering resistance to peer group pressures, counseling for problems such as drug and alcohol abuse and suicide, citizenship and leadership development, and youth employment.

(f) Youth shelter means a facility that provides a variety of services to homeless minors living on the street or abused and neglected children to assist them with their immediate survival needs and to help reunite them with their parents or, as a last alternative, to find a suitable home.

(Added by Stats. 1988, Ch. 264, Sec. 1. Approved November 8, 1988, by adoption of Proposition 86.)






CHAPTER 2. Program

4496.10

The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the 1988 County Correctional Facility Capital Expenditure and Youth Facility Bond Fund, which is hereby created.

(Added by Stats. 1988, Ch. 264, Sec. 1. Approved November 8, 1988, by adoption of Proposition 86.)



4496.12

(a) (1) Moneys in the fund, up to a limit of four hundred ten million dollars ($410,000,000), may be available for the construction, reconstruction, remodeling, and replacement of county correctional facilities, and the performance of deferred maintenance on county correctional facilities. However, deferred maintenance for facilities shall only include items with a useful life of at least 10 years.

(2) Moneys in the fund, up to a limit of sixty-five million dollars ($65,000,000), may be available for the construction, reconstruction, remodeling, and replacement of county juvenile facilities, and the performance of deferred maintenance on county juvenile facilities, but may only be used for the purpose of reducing overcrowding and eliminating health, fire, and life safety hazards.

(3) Expenditure shall be made only if county matching funds of 25 percent are provided as determined by the Legislature, except that this requirement may be modified or waived by the Legislature where it determines that it is necessary to facilitate the expeditious and equitable construction of state and local correctional facilities.

(b) Moneys in the fund, up to a limit of twenty-five million dollars ($25,000,000), may be available for the purpose of making awards to public or private nonprofit agencies or joint ventures, or a combination of those entities, for purpose of purchasing equipment and for acquiring, renovating, or constructing youth centers or youth shelters, as may be provided by statute. Fifteen million dollars ($15,000,000) shall be available for youth centers and ten million dollars ($10,000,000) shall be available for youth shelters and shall be distributed by the Department of the Youth Authority. However, any remaining money that has not been awarded under this subdivision within two years of the effective date of this title shall be available for both youth centers and youth shelters.

(Added by Stats. 1988, Ch. 264, Sec. 1. Approved November 8, 1988, by adoption of Proposition 86.)



4496.16

In order to be eligible to receive funds for the purposes specified in subdivision (a) of Section 4496.12 derived from the issuance of bonds under this title, a county shall do all of the following:

(a) Adopt a plan to prohibit the detention of all juveniles in county jails unless otherwise authorized by law.

(b) Demonstrate that it has adequate facilities for mentally ill inmates or detainees and for those persons arrested because of inebriation, or demonstrate that it has a plan for the provision of services to these persons.

(c) Demonstrate that it has utilized, to the greatest practicable extent, alternatives to jail incarceration.

(Added by Stats. 1988, Ch. 264, Sec. 1. Approved November 8, 1988, by adoption of Proposition 86.)



4496.17

The Department of the Youth Authority shall administer funds appropriated for juvenile facilities as specified in paragraph (2) of subdivision (a) of Section 4496.12.

(Added by Stats. 1989, Ch. 1130, Sec. 1. Effective September 30, 1989.)



4496.19

Money in the fund may only be expended for projects specified in this chapter as allocated in appropriations made by the Legislature.

(Added by Stats. 1988, Ch. 264, Sec. 1. Approved November 8, 1988, by adoption of Proposition 86.)






CHAPTER 3. Fiscal Provisions

4496.30

Bonds in the total amount of five hundred million dollars ($500,000,000), exclusive of refunding bonds, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this title and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds shall, when sold, be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal of, and interest on, the bonds as the principal and interest become due and payable.

(Added by Stats. 1988, Ch. 264, Sec. 1. Approved November 8, 1988, by adoption of Proposition 86.)



4496.32

The bonds authorized by this title shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law apply to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full in this title.

(Added by Stats. 1988, Ch. 264, Sec. 1. Approved November 8, 1988, by adoption of Proposition 86.)



4496.34

(a) Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this title, the 1988 County Correctional Facility Capital Expenditure and Youth Facility Finance Committee is hereby created. For purposes of this title, the finance committee is the committee as that term is used in the State General Obligation Bond Law. The committee consists of the Governor, the Controller, the Treasurer, the Director of Finance, or their designated representatives. A majority of the committee may act for the committee.

(b) For purposes of the State General Obligation Bond Law, the Board of Corrections is designated the board.

(Added by Stats. 1988, Ch. 264, Sec. 1. Approved November 8, 1988, by adoption of Proposition 86.)



4496.36

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to carry out the actions specified in Section 4496.12 and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 1988, Ch. 264, Sec. 1. Approved November 8, 1988, by adoption of Proposition 86.)



4496.38

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year, and it is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which is necessary to collect that additional sum.

(Added by Stats. 1988, Ch. 264, Sec. 1. Approved November 8, 1988, by adoption of Proposition 86.)



4496.40

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum which is necessary to carry out the provisions of Section 4496.42, appropriated without regard to fiscal years.

(Added by Stats. 1988, Ch. 264, Sec. 1. Approved November 8, 1988, by adoption of Proposition 86.)



4496.42

For the purposes of carrying out this title, the Director of Finance may authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized by the committee to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund. Any money made available under this section, plus any interest that the amounts would have earned in the Pooled Money Investment Account, shall be returned to the General Fund from money received from the sale of bonds for the purpose of carrying out this title.

(Added by Stats. 1988, Ch. 264, Sec. 1. Approved November 8, 1988, by adoption of Proposition 86.)



4496.43

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 18.)



4496.44

All money deposited in the fund which is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1988, Ch. 264, Sec. 1. Approved November 8, 1988, by adoption of Proposition 86.)



4496.46

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code.

(Added by Stats. 1988, Ch. 264, Sec. 1. Approved November 8, 1988, by adoption of Proposition 86.)



4496.47

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for the purposes of carrying out the provisions of this chapter. The amount of the request shall not exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this chapter. The board shall execute such documents as required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 1988, Ch. 264, Sec. 1. Approved November 8, 1988, by adoption of Proposition 86.)



4496.48

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this title are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1988, Ch. 264, Sec. 1. Approved November 8, 1988, by adoption of Proposition 86.)









TITLE 4.85. COUNTY CORRECTIONAL FACILITIES CAPITAL EXPENDITURE AND YOUTH FACILITY BOND ACT OF 1988 ALLOCATIONS

CHAPTER 1. General

4497

(a) The Legislature finds and declares that approval by the electors of the County Correctional Facilities Capital Expenditure and Youth Facility Bond Act of 1988 has made new funds available for the construction and renovation of county jails and county juvenile facilities. The Legislature hereby directs the Board of Corrections to allocate and administer the moneys intended in the County Correctional Facilities Capital Expenditure and Youth Facility Bond Act of 1988 for county jails, and the Department of the Youth Authority to allocate and administer the moneys intended in the County Correctional Facilities Capital Expenditure and Youth Facility Bond Act of 1988 for juvenile facilities, in accordance with the provisions of this title.

(b) Money appropriated for allocation under this title may be used for the renovation, replacement, reconstruction, or construction of county jail facilities, county medical facilities designated to house persons charged with or convicted of a crime and who are mentally ill, and county juvenile facilities. Money appropriated by this title may also be used for construction of separate local detention facility space for detoxification of persons arrested because of intoxication.

(c) It is the Legislature s intention to make the money appropriated for allocation under this title available to counties with established and documented needs for capital projects for jail and juvenile facilities. However, that money shall not be used to build facilities that the counties cannot afford to operate fully and safely.

(Added by Stats. 1989, Ch. 1327, Sec. 5. Effective October 2, 1989.)






CHAPTER 2. County Jails

4497.02

(a) For the purpose of this chapter:

(1) Board means the Board of Corrections.

(2) Fund means the 1988 County Correctional Facilities Capital Expenditure and Youth Facility Fund.

(b) The Board of Corrections shall not itself be deemed a responsible agency, as defined by Section 21069 of the Public Resources Code, or otherwise be subject to the California Environmental Quality Act for any activities under this title, the County Jail Capital Expenditure Bond Acts of 1981 or 1984, or the County Facility Capital Expenditure Bond Act of 1986. This subdivision does not exempt any local agency from the requirements of the California Environmental Quality Act.

(Added by Stats. 1989, Ch. 1327, Sec. 5. Effective October 2, 1989.)



4497.04

Money appropriated to the board for allocation pursuant to this chapter shall be allocated as follows:

(a) Funding shall be provided for those projects entitled to be funded under subdivision (c) of Section 3 of Chapter 444, Statutes of 1984, as amended, and Section 5 of Chapter 1519, Statutes of 1986, to the extent that those projects have not received full funding.

(b) The following additional amounts shall be allocated to the counties for the construction, reconstruction, replacement, or renovation of county jail facilities. These funds shall not be used to supplant local funds directed to previously approved state projects. Nor shall these funds be used to reimburse counties whose match on previously approved projects exceeded the required 25 percent. These funds may be used for allocations specified in subdivisions (c) and (d) of Chapter 444, Statutes of 1984, as amended, and Section 5, subdivision (b) of Chapter 1519, Statutes of 1986.

County

Allocation

Alameda ........................

$ 6,441,198

Alpine ........................

62,541

Amador ........................

0

Butte ........................

1,900,266

Calaveras ........................

0

Colusa ........................

0

Contra Costa ........................

1,420,488

Del Norte ........................

1,317,106

El Dorado ........................

0

Fresno ........................

4,326,606

Glenn ........................

732,094

Humboldt ........................

2,116,523

Imperial ........................

0

Inyo ........................

1,214,025

Kern ........................

9,650,404

Kings ........................

891,687

Lake ........................

1,699,291

Lassen ........................

727,717

Los Angeles ........................

172,682,741

Madera ........................

0

Marin ........................

2,166,458

Mariposa ........................

117,478

Mendocino ........................

1,214,270

Merced ........................

2,446,318

Modoc ........................

181,761

Mono ........................

120,421

Monterey ........................

7,429,146

Napa ........................

358,819

Nevada ........................

1,179,930

Orange ........................

21,723,387

Placer ........................

2,022,123

Plumas ........................

166,775

Riverside ........................

10,476,076

Sacramento ........................

6,299,898

San Benito ........................

1,270,642

San Bernardino ........................

10,874,718

San Diego ........................

32,675,959

San Francisco ........................

17,015,321

San Joaquin ........................

12,377,292

San Luis Obispo ........................

2,033,185

San Mateo ........................

2,452,925

Santa Barbara ........................

2,438,604

Santa Clara ........................

11,780,710

Santa Cruz ........................

2,889,829

Shasta ........................

0

Sierra ........................

119,234

Siskiyou ........................

0

Solano ........................

1,125,732

Sonoma ........................

3,877,521

Stanislaus ........................

3,649,178

Sutter ........................

964,137

Tehama ........................

532,947

Trinity ........................

225,380

Tulare ........................

2,513,889

Tuolumne ........................

677,876

Ventura ........................

14,733,637

Yolo ........................

686,721

Yuba ........................

1,844,691

TOTAL ........................

$387,845,675

(c) If any county declares that it is unable to use the funds allocated to it under this section, or if any county is unable to satisfy the prerequisites for funding listed in Section 4494.10, the amount allocated to the county in this section shall revert to the state, to be reallocated by the board.

(d) If funds beyond those needed for the itemized amounts become available for reallocation, the board shall reallocate those funds under subdivision (e).

(e) Reverted funds under this chapter or subdivision (c) of Chapter 1519 of the Statutes of 1986 shall be reallocated to counties pursuant to the development and adoption of a new allocation plan as determined by an allocation advisory committee appointed by the board. The allocation advisory committee shall convene upon notification by the board that funds have been reverted. Reallocated funds shall be distributed three times. The first distribution shall occur on December 31, 1990; the second distribution shall occur on December 31, 1992, and the final distribution shall occur on December 31, 1993. If any county seeking funds has not completed architectural drawings at the time reallocation funds become available, the county shall be removed from reallocation consideration until it has completed architectural drawings.

(f) Any county that receives funds pursuant to this chapter or pursuant to Chapter 444 of the Statutes of 1984, as amended, or Chapter 1519 of the Statutes of 1986, that, in the aggregate, total ten million dollars ($10,000,000) or less may pool or combine those funds for the purpose of financing a jail construction project, subject to approval of the project pursuant to this chapter. However, under no circumstances shall the pooling of successive bond allocations relieve or exempt the county from its obligation to meet the 25 percent local match requirement.

This subdivision shall not be interpreted as an authorization to utilize allocated funds to reimburse counties whose match on previously approved and completed projects exceeded the required 25 percent.

(Added by Stats. 1989, Ch. 1327, Sec. 5. Effective October 2, 1989.)



4497.05

Money in the 1986 County Correctional Facility Capital Expenditure Fund and money in the 1988 County Correctional Facility Capital Expenditure and Youth Facility Bond Fund may be used on the same project so long as the project is consistent with the purposes set forth in Sections 4485 and 4496.12 and is subject to the restrictions and requirements set forth in subdivision (f) of Section 4497.04. The deadlines applicable under this title shall be applicable to the joint use of funds under this section.

(Added by Stats. 1990, Ch. 619, Sec. 1.)



4497.06

(a) The board shall administer the funds allocated in this chapter to adult jail facilities, according to existing County Correctional Facilities Capital Expenditure Fund regulations, except as those regulations may be amended to comply with the provisions of this chapter.

(b) The board shall apply its regulations in the approval or disapproval of county jail projects, except that the board may approve a project if the board finds, after conducting a public hearing, that although the county cannot possibly meet the regulations, the county will nonetheless comply with Section 4485.6.

(Added by Stats. 1989, Ch. 1327, Sec. 5. Effective October 2, 1989.)



4497.08

No state moneys shall be encumbered in contracts with a county, nor released to a county, for construction or renovation of a local jail facility pursuant to this chapter until the conditions of this chapter have been fulfilled by the county.

(Added by Stats. 1989, Ch. 1327, Sec. 5. Effective October 2, 1989.)



4497.10

To be eligible for funding consideration, a county shall, to the satisfaction of the board, do all of the following:

(a) Certify that juveniles are not housed in the county s adult detention facilities, except where authorized by law; and document the existence of, or plans for, separate housing for juveniles.

(b) Document the existence of, or plans for, separate housing for persons detained or arrested because of intoxication, which will prevent mixing of this category of prisoner with other prisoners. If the county has no existing provisions for detoxification housing, it shall make provisions for that housing as part of its proposed project.

(c) Document the existence of, or plans for, separate housing for mentally disordered defendants or convicted prisoners which will prevent mixing of this category of prisoner with other prisoners until the time that the responsible health authority or his or her designee clears specific prisoners for nonseparate housing, based on clinical judgment. If the county has no existing provisions for separate housing of mentally disordered prisoners, it shall make provisions for that housing as part of its proposed project.

(d) Submit a formal project proposal to the board on or before September 30, 1990. The project proposal shall describe the construction or renovation project to be undertaken and shall include an estimated budget for the project. The proposal shall also identify how county funding obligations, both for construction and operation of the facility, will be met. The project proposal shall be consistent with the needs and priorities identified in the needs assessment by the county.

Failure to submit a project proposal shall be deemed a declaration by the county that it does not intend to request its allocation under subdivisions (a) and (b) of Section 4497.04, and the amounts allocated in those subdivisions to the county shall be available for reallocation by the board. The board may waive this requirement for submission of a proposal within one year if it determines there are unavoidable delays in the county s preparation of a project proposal.

(e) Submit architectural drawings which shall be approved by the board for compliance with minimum jail standards and by the State Fire Marshal for compliance with fire safety requirements. If the board concludes that a county s proposed construction or renovation contains serious design deficiencies that, while they would not require a refusal to enter into the contract, would seriously impair the facility s functioning, it shall notify the sheriff and the board of supervisors of that county of the deficiencies and shall delay entering into a contract with the county for at least 30 days after mailing the letter. This letter shall be a public record.

(f) The county shall certify that it owns, or has long-term possession of, the construction site.

(g) The county shall have filed a final notice of determination on its environmental impact report with the board.

(h) The county has formally adopted a plan to finance the construction of the proposed facility.

(i) The county shall have submitted a preliminary staffing plan for the proposed facility, along with an analysis of other operating costs anticipated for the facility, to the board for review and comment. Prior to submission of the staffing plan and operating costs analysis of the board, the county board of supervisors shall have reviewed and approved the submittal in or following public hearings. The sheriff shall also have reviewed and commented on the preliminary staffing plan and the operating cost analysis. The board shall comment in writing to the sheriff and board of supervisors. This letter shall be a public record.

(j) The county shall submit either a major or minor needs assessment documenting the need for and purpose of the proposed project. The needs assessment shall meet all requirements listed in the applicable County Correctional Facility Capital Expenditure Fund regulations. The board may exempt a county from performing a new needs assessment if any of the following conditions exist:

(1) The board determines that a prior needs assessment is in substantial compliance and it justifies the project being funded in Section 4497.04.

(2) A county receives funds from this bond act in an amount of three hundred thousand dollars ($300,000) or less.

If exempted from performing a needs assessment, counties shall provide an analysis of specific jail deficiencies, including levels of security, program, including, but not limited to, medical and mental health care, housing, and administration. This analysis shall also include specific plans for correcting the deficiencies.

(k) Demonstrate to the board unless the county s sole project is a remodel of an existing adult detention facility which will not result in the addition of any beds, that it is using, to the greatest extent feasible, alternatives to incarceration based on the following measures: an incarceration rate of no more than one standard deviation above the mean for all counties and, either a pretrial misdemeanor incarceration rate of no more than one standard deviation above the mean for all counties or a sentenced prisoner alternatives percentage or 5 percent or more as related to total sentenced prisoner admissions.

(1) The data to be used in establishing the incarceration rate will be the 1989 calendar year average daily population as reported by each county to the board and the Department of Finance Report on Population by County.

(2) The pretrial misdemeanor incarceration rate will be based on an average of the daily pretrial misdemeanor jail population, developed from a four-day sample period in 1989 specified by the board.

(3) The sentenced prisoner alternatives percentage will be based on enrollment in three programs: Section 4024.2 of the Penal Code (work-in-lieu of jail), county parole, and home detention if the placement is made after some jail time is served.

(4) Counties failing to demonstrate adequate use of alternatives to incarcerations by the above measure by March 30, 1990, shall be reevaluated annually by the board. If any county is unable to satisfy the requirements of this section by September 30, 1993, the amount allocated to the county shall revert to the state, to be reallocated by the board pursuant to subdivision (c) of Section 4497.04.

(l) Begin construction or renovation work within four years of the effective date of this title. If a county fails to meet this requirement, any allocations to the county under this chapter shall be deemed void and moneys allocated to the county shall revert to the board for reallocation. The board may waive this requirement if it determines that there are unavoidable delays in the initial construction activities.

(m) Counties shall provide for the construction of appropriate courtroom facilities and hearing room facilities within any jail construction plan submitted to the board. Those courtroom facilities and hearing room facilities shall be utilized for purposes of holding appropriate arraignments and bail hearings and for the conduct of parole revocation hearings. The board may waive this requirement where county specific circumstances dictate.

(Added by Stats. 1989, Ch. 1327, Sec. 5. Effective October 2, 1989.)



4497.12

(a) County match on projects funded under this chapter shall be a minimum of 25 percent of the total project costs.

(b) The county match requirement imposed upon counties pursuant to the receipt of state moneys shall not be required to be made on a pro rata basis where the requirement would impede the expeditious and equitable construction of county correctional facilities. However, under no circumstances shall the county match for any county project be less than 25 percent.

(c) Costs eligible for state funding and as county match shall be those defined in applicable existing sections of the County Correctional Facilities Capital Expenditure Fund regulations, which regulations may be amended.

(Amended by Stats. 1990, Ch. 1057, Sec. 1.)



4497.14

(a) The board shall not approve the expenditures of funds allocated under this act for the construction of county detention facilities until a master site plan for county detention facilities has been prepared and adopted by the board of supervisors of the county proposing to construct the facility. The board of supervisors shall determine the location of any detention facilities pursuant to a master plan, which determination shall not be subject to any initiative or ordinance adopted by initiative. In developing the plan, the board of supervisors shall consider alternatives to additional detention facilities and the specific concerns of incorporated cities and other community representatives, and shall give special consideration to existing federal, state, and local detention facilities in order to avoid over-concentration of inmates in one geographic area of the county. If the board of supervisors decides to locate new or expanded detention facilities near existing detention facilities, it shall publicly state its reasons for that decision.

The board shall only approve expenditure of funds allocated under this chapter for the construction of detention facilities in accordance with the plan adopted pursuant to this section. The board may exempt a county from this requirement if the master site plan remains unchanged from that approved under the provisions of the County Correctional Facilities Capital Expenditure Bond Act of 1986.

(b) The board shall establish construction costs controls and shall set forth in regulation procedures for setting maximum state funding levels for appropriate construction unit costs, including cost per cell for specified categories of facilities. These cost controls shall be based on average costs in recently constructed facilities in California that are comparable in size, use, location, and other relevant factors.

Allocations listed in Section 4497.04 notwithstanding, the state contribution shall be up to 75 percent of total project costs or up to 75 percent of the applicable construction cost norms, whichever is lower. Nothing in this section is intended, however, to prescribe maximum limits on county funding levels for the projects.

Prior to releasing any funds to a county, the board shall review construction cost levels in the funded projects for compliance with cost control regulations.

(c) Prior to entering into a contract with a county, the board shall review or approve or both review and approve the county submissions required by this chapter regarding the facility or facilities proposed for funding.

(d) The board shall collect annually from all counties information on county incarceration rates, average daily jail populations as a proportion of the total county population or total arrests or both; pretrial misdemeanant ratios, the percentage which unsentenced prisoners charged only with misdemeanors constitute the total average daily unsentenced jail population; and sentenced alternatives ratios, for example, average daily populations in work-in-lieu of jail programs and county parole as a percentage of the total average daily sentenced misdemeanant prisoner population. All counties that have received or will receive state funds for jail construction shall supply the board the information necessary to comply with this section.

(Added by Stats. 1989, Ch. 1327, Sec. 5. Effective October 2, 1989.)



4497.16

If after a hearing, the board makes a finding that a county has failed to comply with a condition or plan approved by the board relating to the requirements of Section 4485.6, the board may require the county to pay an amount equal to the pro rata portion of the principal and interest, paid by the state on bonds the proceeds of which were allocated pursuant to this chapter to the county for the period of noncompliance. The repayment provisions shall not be applicable if the noncompliance with the condition or plan is the result of circumstances beyond the control of the county, or the board finds the county cannot reasonably comply under the circumstances.

(Added by Stats. 1989, Ch. 1327, Sec. 5. Effective October 2, 1989.)






CHAPTER 3. Juvenile Facilities

4497.20

(a) The Department of the Youth Authority is hereby directed to administer the moneys intended for juvenile facilities in the County Correctional Facility Capital Expenditure and Youth Facility Bond Act of 1988, in accordance with the provisions of this chapter.

(b) It is the intention of the Legislature to make the money appropriated for allocation under this chapter available to counties with established and documented needs for capital projects for juvenile facilities.

(c) Counties that apply for funds to alleviate overcrowding shall submit a preliminary staffing plan for the proposed facility, along with an analysis of other operating costs anticipated for the facility, to the Department of the Youth Authority for review and comment. Prior to submission of the staffing plan and operating cost analysis to the department, the board of supervisors shall have reviewed and approved the submittal in or following public hearings. The chief probation officer shall also have reviewed and commented on the preliminary staffing plan and operating cost analysis. The department shall comment in writing to the chief probation officer and board of supervisors. This response shall be a public record.

(d) The Department of the Youth Authority shall conduct an assessment of the needs of counties for juvenile facilities in California which shall be submitted to the Legislature by June 30, 1990.

(Added by Stats. 1989, Ch. 1327, Sec. 5. Effective October 2, 1989.)



4497.22

Funds appropriated to the Department of the Youth Authority for allocation under this chapter shall be allocated as provided by this chapter.

(Added by Stats. 1989, Ch. 1327, Sec. 5. Effective October 2, 1989.)



4497.24

Two million three hundred fifty-seven thousand seven hundred seventy-eight dollars ($2,357,778) shall be set aside initially for the counties that did not have juvenile facilities on January 1, 1987. These funds shall be used to construct county juvenile facilities and are hereby allocated as follows:

Amador ........................

$ 33,000

Calaveras ........................

80,000

Colusa ........................

218,928

Glenn ........................

213,850

Inyo ........................

846,000

Lassen ........................

350,000

Mariposa ........................

50,000

Modoc ........................

126,000

Mono ........................

18,000

Plumas ........................

45,000

San Benito ........................

243,000

Sierra ........................

10,000

Trinity ........................

30,000

Tuolumne ........................

94,000

(Amended by Stats. 1992, Ch. 877, Sec. 1. Effective January 1, 1993.)



4497.26

Ten million dollars ($10,000,000) shall be set aside initially for counties that do not have efficient and adequate facilities for youth with special problems. Two or more counties may apply jointly to construct those facilities regionally. No more than three million three hundred thousand dollars ($3,300,000) shall be awarded for the construction of each regional facility.

(Added by Stats. 1989, Ch. 1327, Sec. 5. Effective October 2, 1989.)



4497.28

Forty-eight million nine hundred sixty-seven thousand two hundred twenty-two dollars ($48,967,222) shall be set aside initially for counties to alleviate overcrowding and eliminate health, fire, and life safety deficiencies in juvenile facilities or provide efficient and adequate facility for youth with special problems. These funds are hereby allocated to all counties except those listed in Section 4497.24, as follows:

Alameda ........................

$ 2,378,878

Butte ........................

303,787

Contra Costa ........................

1,329,808

Del Norte ........................

34,798

El Dorado ........................

210,354

Fresno ........................

1,064,299

Humboldt ........................

201,133

Imperial ........................

196,087

Kern ........................

901,792

Kings ........................

163,725

Lake ........................

89,431

Los Angeles ........................

14,970,647

Madera ........................

143,542

Marin ........................

400,004

Mendocino ........................

132,407

Merced ........................

297,871

Monterey ........................

605,660

Napa ........................

184,952

Nevada ........................

134,321

Orange ........................

3,934,095

Placer ........................

272,121

Riverside ........................

1,700,581

Sacramento ........................

1,696,928

San Bernardino ........................

2,235,602

San Diego ........................

4,123,745

San Francisco ........................

1,275,871

San Joaquin ........................

794,440

San Luis Obispo ........................

360,682

San Mateo ........................

1,093,529

Santa Barbara ........................

596,961

Santa Clara ........................

2,488,758

Santa Cruz ........................

393,914

Shasta ........................

242,890

Siskiyou ........................

75,338

Solano ........................

544,764

Sonoma ........................

636,457

Stanislaus ........................

591,915

Sutter ........................

107,352

Tehama ........................

81,253

Tulare ........................

517,621

Ventura ........................

1,125,195

Yolo ........................

234,887

Yuba ........................

98,827

(Amended by Stats. 1992, Ch. 877, Sec. 2. Effective January 1, 1993.)



4497.30

(a) Two million two hundred twenty-five thousand dollars ($2,225,000) shall be set aside initially for bond interest costs, and two hundred fifty thousand dollars ($250,000) shall be set aside to conduct a statewide assessment of the counties needs for juvenile facilities.

(b) Notwithstanding Section 5.5 of Chapter 1130 of the Statutes of 1989, up to two hundred twenty-five thousand dollars ($225,000) shall be available for assistance to counties in planning and development of projects funded under Section 5 of Chapter 1327 of the Statutes of 1989 and in accordance with Section 4497.20.

(Amended by Stats. 1992, Ch. 877, Sec. 3. Effective January 1, 1993.)



4497.32

(a) Funds which were set aside initially as provided by Sections 4497.24 to 4497.30, inclusive, that are not used and funds that were allocated under the provisions of the County Correctional Facility Capital Expenditure Bond Act of 1986 that are not used shall be allocated by the Department of the Youth Authority to those counties that received an allocation under Section 4497.28 which was not sufficient to fund the remaining portion of the total cost of the approved projects. The amount of each of those county s allocation shall be that county s per capita share of the total funds available for all counties with partially funded projects, or the amount needed to complete funding of that county s approved projects, whichever is less. At no time shall the allocation exceed 75 percent of the total eligible costs.

(b) The allocation procedure described in subdivision (a) shall be repeated until all of the available funds are awarded.

(c) Funds awarded by the Department of the Youth Authority under this section shall be used for the construction, reconstruction, remodeling, or replacement of county juvenile facilities, and for the performance of deferred maintenance on juvenile facilities, but may only be used for the purpose of reducing current overcrowding and eliminating health, fire, and life safety hazards.

(Added by Stats. 1989, Ch. 1327, Sec. 5. Effective October 2, 1989.)



4497.34

(a) Counties with overcrowded juvenile facilities shall not be eligible to receive funds to construct, reconstruct, remodel, or replace juvenile facilities unless they have adopted a plan to correct overcrowded conditions within their facilities which includes the use of alternatives to detention. The corrective action plan shall provide for the use of five or more methods or procedures to minimize the number of minors detained and shall be approved by the board of supervisors during or subsequent to a public hearing.

(b) To be eligible for funding under this chapter, the county shall enter into a contract with the Department of the Youth Authority and begin construction or renovation work within six years of the operative date of the regulations that implement this chapter. If a county fails to meet this requirement, any allocations or awards to that county under this chapter shall be deemed void and any moneys allocated or awarded to that county shall revert to the Department of the Youth Authority for reallocation to another county as provided by Section 4497.32. The department may waive this requirement if it determines that there are unavoidable delays in starting construction.

(c) To be eligible for funding for juvenile facilities under the County Correctional Facility Capital Expenditure Bond Act of 1986, the county shall enter into a contract with the Department of the Youth Authority and begin construction or renovation work by July 31, 1991. If a county fails to meet this requirement, all allocations or awards that have been made to that county under that act shall be deemed void and any moneys allocated or awarded to that county shall revert to the Department of the Youth Authority and are reappropriated for reallocation as provided by Section 4497.32. The department may waive this requirement if it determines that there are unavoidable delays in starting construction.

(d) Excluding moneys allocated for San Bernardino County, the Department of the Youth Authority shall immediately reallocate unused awards to eligible participating counties.

(Amended by Stats. 1995, Ch. 803, Sec. 1. Effective October 13, 1995.)



4497.36

An application for funds shall be in the manner and form prescribed by the Department of the Youth Authority.

(Added by Stats. 1989, Ch. 1327, Sec. 5. Effective October 2, 1989.)



4497.38

(a) Awards shall be made only if county matching funds of 25 percent are provided except as specified in subdivision (b).

(b) (1) A county or a consortium of counties may request the Director of the Department of the Youth Authority for a deferral of payment of the required matching funds for the construction of a juvenile detention facility. This request shall be approved if the county or consortium of counties meet all of the following criteria:

(A) The county or consortium of counties has plans for the construction of the facility approved by the Department of the Youth Authority.

(B) The facility to be built is located in Humboldt County.

(C) The county or consortium of counties submits to and receives approval by the Department of the Youth Authority, a plan and schedule for payment of the required match.

(2) Contribution of the county or consortium of counties matching requirement shall commence no later than three years from the date of occupation of any facility financed under this chapter.

(3) Under no circumstances shall the county match for any county juvenile project be less than 25 percent.

(Amended by Stats. 1996, Ch. 6, Sec. 1. Effective January 1, 1997.)






CHAPTER 4. Purchase of Correctional Industry Products For Correctional, Juvenile, and Youth Facilities

4497.50

In order to be eligible to receive funds derived from the issuance of General Obligation Bonds under the County Correctional Facility Capital Expenditure and Youth Facility Bond Act of 1988, a county or city and county shall do all the following:

(a) In the design and planning of facilities whose construction, reconstruction, or remodeling is financed under the County Correctional Facility Capital Expenditure and Youth Facility Bond Act of 1988, products for construction, renovation, equipment, and furnishings produced and sold by the Prison Industry Authority or local jail industry programs shall be utilized in the plans and specifications unless the county or city and county demonstrates either of the following to the satisfaction of the Board of Corrections or the Department of the Youth Authority:

(1) The products cannot be produced and delivered without causing delay to the construction of the property.

(2) The products are not suitable for the facility or competitively priced and cannot otherwise be reasonably adapted.

(b) Counties and cities and counties shall consult with the staff of the Prison Industry Authority or local jail industry program to develop new products and adapt existing products to their needs.

(c) The Board of Corrections or the Department of the Youth Authority shall not enter into any contract with any county or city and county until that county s or city and county s plan for purchase from and consultation with the Prison Industry Authority or local jail industry program is reviewed and approved by the Board of Corrections or the Department of the Youth Authority.

(Added by Stats. 1989, Ch. 1327, Sec. 5. Effective October 2, 1989.)



4497.52

Notwithstanding any other provision of law, a county or city and county may contract for the purchase of products as specified in Section 4497.50 with the Prison Industry Authority or local jail industry program without the formality of obtaining bids or otherwise complying with provisions of the Public Contract Code.

(Added by Stats. 1989, Ch. 1327, Sec. 5. Effective October 2, 1989.)



4497.54

The Prison Industry Authority shall designate an individual as County Jail and Juvenile Facility Liaison who shall work with counties to maximize the utilization of Prison Industry Authority products for construction, renovation, equipment, and furnishing, to ensure that manufactured products meet the contract specifications and delivery dates, and to assure consultation with counties for development of new products and adaption of existing products to meet their needs.

(Added by Stats. 1989, Ch. 1327, Sec. 5. Effective October 2, 1989.)



4497.56

It is the intent of the Legislature to maximize the utilization of Prison Industry Authority products for jail construction, renovation, equipment, and furnishings to ensure that prisoners work productively and contribute to reducing the cost to the taxpayers of their incarceration.

(Added by Stats. 1989, Ch. 1327, Sec. 5. Effective October 2, 1989.)









TITLE 5. OFFENSES RELATING TO PRISONS AND PRISONERS

CHAPTER 1. Offenses by Prisoners

4500

Every person while undergoing a life sentence, who is sentenced to state prison within this state, and who, with malice aforethought, commits an assault upon the person of another with a deadly weapon or instrument, or by any means of force likely to produce great bodily injury is punishable with death or life imprisonment without possibility of parole. The penalty shall be determined pursuant to the provisions of Sections 190.3 and 190.4; however, in cases in which the person subjected to such assault does not die within a year and a day after such assault as a proximate result thereof, the punishment shall be imprisonment in the state prison for life without the possibility of parole for nine years.

For the purpose of computing the days elapsed between the commission of the assault and the death of the person assaulted, the whole of the day on which the assault was committed shall be counted as the first day.

Nothing in this section shall be construed to prohibit the application of this section when the assault was committed outside the walls of any prison if the person committing the assault was undergoing a life sentence and was serving a sentence to a state prison at the time of the commission of the assault and was not on parole, on probation, or released on bail pending an appeal.

(Amended by Stats. 1986, Ch. 1445, Sec. 1.)



4501

Except as provided in Section 4500, every person confined in a state prison of this state who commits an assault upon the person of another with a deadly weapon or instrument, or by any means of force likely to produce great bodily injury, shall be guilty of a felony and shall be imprisoned in the state prison for two, four, or six years to be served consecutively.

(Amended by Stats. 2004, Ch. 405, Sec. 17. Effective January 1, 2005.)



4501.1

(a) Every person confined in the state prison who commits a battery by gassing upon the person of any peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, or employee of the state prison is guilty of aggravated battery and shall be punished by imprisonment in a county jail or by imprisonment in the state prison for two, three, or four years. Every state prison inmate convicted of a felony under this section shall serve his or her term of imprisonment as prescribed in Section 4501.5.

(b) For purposes of this section, gassing means intentionally placing or throwing, or causing to be placed or thrown, upon the person of another, any human excrement or other bodily fluids or bodily substances or any mixture containing human excrement or other bodily fluids or bodily substances that results in actual contact with the person s skin or membranes.

(c) The warden or other person in charge of the state prison shall use every available means to immediately investigate all reported or suspected violations of subdivision (a), including, but not limited to, the use of forensically acceptable means of preserving and testing the suspected gassing substance to confirm the presence of human excrement or other bodily fluids or bodily substances. If there is probable cause to believe that the inmate has violated subdivision (a), the chief medical officer of the state prison or his or her designee, may, when he or she deems it medically necessary to protect the health of an officer or employee who may have been subject to a violation of this section, order the inmate to receive an examination or test for hepatitis or tuberculosis or both hepatitis and tuberculosis on either a voluntary or involuntary basis immediately after the event, and periodically thereafter as determined to be necessary by the medical officer in order to ensure that further hepatitis or tuberculosis transmission does not occur. These decisions shall be consistent with an occupational exposure as defined by the Center for Disease Control and Prevention. The results of any examination or test shall be provided to the officer or employee who has been subject to a reported or suspected violation of this section. Nothing in this subdivision shall be construed to otherwise supersede the operation of Title 8 (commencing with Section 7500). Any person performing tests, transmitting test results, or disclosing information pursuant to this section shall be immune from civil liability for any action taken in accordance with this section.

(d) The warden or other person in charge of the state prison shall refer all reports for which there is probable cause to believe that the inmate has violated subdivision (a) to the local district attorney for prosecution.

(e) The Department of Corrections and Rehabilitation shall report to the Legislature, by January 1, 2000, its findings and recommendations on gassing incidents at the state prison and the medical testing authorized by this section. The report shall include, but not be limited to, all of the following:

(1) The total number of gassing incidents at each state prison facility up to the date of the report.

(2) The disposition of each gassing incident, including the administrative penalties imposed, the number of incidents that are prosecuted, and the results of those prosecutions, including any penalties imposed.

(3) A profile of the inmates who commit the aggravated batteries, including the number of inmates who have one or more prior serious or violent felony convictions.

(4) Efforts that the department has taken to limit these incidents, including staff training and the use of protective clothing and goggles.

(5) The results and costs of the medical testing authorized by this section.

(f) Nothing in this section shall preclude prosecution under both this section and any other provision of law.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 484) by Stats. 2011, 1st Ex. Sess., Ch. 12, Sec. 38. Effective September 21, 2011. Operative October 1, 2011, by Sec. 46 of Ch. 12.)



4501.5

Every person confined in a state prison of this state who commits a battery upon the person of any individual who is not himself a person confined therein shall be guilty of a felony and shall be imprisoned in the state prison for two, three, or four years, to be served consecutively.

(Amended by Stats. 1978, Ch. 579.)



4502

(a) Every person who, while at or confined in any penal institution, while being conveyed to or from any penal institution, or while under the custody of officials, officers, or employees of any penal institution, possesses or carries upon his or her person or has under his or her custody or control any instrument or weapon of the kind commonly known as a blackjack, slungshot, billy, sandclub, sandbag, or metal knuckles, any explosive substance, or fixed ammunition, any dirk or dagger or sharp instrument, any pistol, revolver, or other firearm, or any tear gas or tear gas weapon, is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years, to be served consecutively.

(b) Every person who, while at or confined in any penal institution, while being conveyed to or from any penal institution, or while under the custody of officials, officers, or employees of any penal institution, manufactures or attempts to manufacture any instrument or weapon of the kind commonly known as a blackjack, slungshot, billy, sandclub, sandbag, or metal knuckles, any explosive substance, or fixed ammunition, any dirk or dagger or sharp instrument, any pistol, revolver, or other firearm, or any tear gas or tear gas weapon, is guilty of a felony and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months, or two or three years, to be served consecutively.

(c) For purposes of this section, penal institution means the state prison, a prison road camp, prison forestry camp, or other prison camp or farm, or a county jail or county road camp.

(Amended by Stats. 2011, Ch. 15, Sec. 485. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



4503

Any person confined therein who holds as hostage any person within any prison or facility under the jurisdiction of the Director of Corrections, or who by force or threat of force holds any person or persons against their will in defiance of official orders within any such prison or facility, shall be guilty of a felony and shall be imprisoned in the state prison for three, five, or seven years to be served consecutively.

(Amended by Stats. 1978, Ch. 579.)



4504

For purposes of this chapter:

(a) A person is deemed confined in a state prison if he is confined in any of the prisons and institutions specified in Section 5003 by order made pursuant to law, including, but not limited to, commitments to the Department of Corrections or the Department of the Youth Authority, regardless of the purpose of such confinement and regardless of the validity of the order directing such confinement, until a judgment of a competent court setting aside such order becomes final.

(b) A person is deemed confined in a prison although, at the time of the offense, he is temporarily outside its walls or bounds for the purpose of serving on a work detail or for the purpose of confinement in a local correctional institution pending trial or for any other purpose for which a prisoner may be allowed temporarily outside the walls or bounds of the prison, but a prisoner who has been released on parole is not deemed confined in a prison for purposes of this chapter.

(Amended by Stats. 1969, Ch. 1010.)






CHAPTER 2. Escapes and Rescues

ARTICLE 1. Escapes

4530

(a) Every prisoner confined in a state prison who, by force or violence, escapes or attempts to escape therefrom and every prisoner committed to a state prison who, by force or violence, escapes or attempts to escape while being conveyed to or from that prison or any other state prison, or any prison road camp, prison forestry camp, or other prison camp or prison farm or any other place while under the custody of prison officials, officers or employees; or who, by force or violence, escapes or attempts to escape from any prison road camp, prison forestry camp, or other prison camp or prison farm or other place while under the custody of prison officials, officers or employees; or who, by force or violence, escapes or attempts to escape while at work outside or away from prison under custody of prison officials, officers, or employees, is punishable by imprisonment in the state prison for a term of two, four, or six years. The second term of imprisonment of a person convicted under this subdivision shall commence from the time he or she would otherwise have been discharged from prison. No additional probation report shall be required with respect to that offense.

(b) Every prisoner who commits an escape or attempts an escape as described in subdivision (a), without force or violence, is punishable by imprisonment in the state prison for 16 months, or two or three years to be served consecutively. No additional probation report shall be required with respect to such offense.

(c) The willful failure of a prisoner who is employed or continuing his education, or who is authorized to secure employment or education, or who is temporarily released pursuant to Section 2690, 2910, or 6254, or Section 3306 of the Welfare and Institutions Code, to return to the place of confinement not later than the expiration of a period during which he or she is authorized to be away from the place of confinement, is an escape from the place of confinement punishable as provided in this section. A conviction of a violation of this subdivision, not involving force or violence, shall not be charged as a prior felony conviction in any subsequent prosecution for a public offense.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 486) by Stats. 2011, 1st Ex. Sess., Ch. 12, Sec. 39. Effective September 21, 2011. Operative October 1, 2011, by Sec. 46 of Ch. 12.)



4530.5

For the purposes of punishing escapes or attempts to escape under Section 4530, a person is deemed confined in a state prison if he is an adult prisoner confined in the Deuel Vocational Institution.

(Added by Stats. 1982, Ch. 1104, Sec. 2.)



4532

(a) (1) Every prisoner arrested and booked for, charged with, or convicted of a misdemeanor, and every person committed under the terms of Section 5654, 5656, or 5677 of the Welfare and Institutions Code as an inebriate, who is confined in any county or city jail, prison, industrial farm, or industrial road camp, is engaged on any county road or other county work, is in the lawful custody of any officer or person, is employed or continuing in his or her regular educational program or authorized to secure employment or education away from the place of confinement, pursuant to the Cobey Work Furlough Law (Section 1208), is authorized for temporary release for family emergencies or for purposes preparatory to his or her return to the community pursuant to Section 4018.6, or is a participant in a home detention program pursuant to Section 1203.016, 1203.017, or 1203.018, and who thereafter escapes or attempts to escape from the county or city jail, prison, industrial farm, or industrial road camp or from the custody of the officer or person in charge of him or her while engaged in or going to or returning from the county work or from the custody of any officer or person in whose lawful custody he or she is, or from the place of confinement in a home detention program pursuant to Section 1203.016, 1203.017, or 1203.018 is guilty of a felony and, if the escape or attempt to escape was not by force or violence, is punishable by imprisonment in the state prison for a determinate term of one year and one day, or in a county jail not exceeding one year.

(2) If the escape or attempt to escape described in paragraph (1) is committed by force or violence, the person is guilty of a felony, punishable by imprisonment in the state prison for two, four, or six years to be served consecutively, or in a county jail not exceeding one year. When the second term of imprisonment is to be served in a county jail, it shall commence from the time the prisoner otherwise would have been discharged from jail.

(3) A conviction of a violation of this subdivision, or a violation of subdivision (b) involving a participant of a home detention program pursuant to Section 1203.016, 1203.017, or 1203.018 that is not committed by force or violence, shall not be charged as a prior felony conviction in any subsequent prosecution for a public offense.

(b) (1) Every prisoner arrested and booked for, charged with, or convicted of a felony, and every person committed by order of the juvenile court, who is confined in any county or city jail, prison, industrial farm, or industrial road camp, is engaged on any county road or other county work, is in the lawful custody of any officer or person, or is confined pursuant to Section 4011.9, is a participant in a home detention program pursuant to Section 1203.016, 1203.017, or 1203.018 who escapes or attempts to escape from a county or city jail, prison, industrial farm, or industrial road camp or from the custody of the officer or person in charge of him or her while engaged in or going to or returning from the county work or from the custody of any officer or person in whose lawful custody he or she is, or from confinement pursuant to Section 4011.9, or from the place of confinement in a home detention program pursuant to Section 1203.016, is guilty of a felony and, if the escape or attempt to escape was not by force or violence, is punishable by imprisonment in the state prison for 16 months, two years, or three years, to be served consecutively, or in a county jail not exceeding one year.

(2) If the escape or attempt to escape described in paragraph (1) is committed by force or violence, the person is guilty of a felony, punishable by imprisonment in the state prison for a full term of two, four, or six years to be served consecutively to any other term of imprisonment, commencing from the time the person otherwise would have been released from imprisonment and the term shall not be subject to reduction pursuant to subdivision (a) of Section 1170.1, or in a county jail for a consecutive term not to exceed one year, that term to commence from the time the prisoner otherwise would have been discharged from jail.

(c) Notwithstanding any other law, every inmate who is a participant in an alternative custody program pursuant to Section 1170.05 who escapes or attempts to escape from the program is guilty of a misdemeanor.

(d) (1) Except in unusual cases where the interests of justice would best be served if the person is granted probation, probation shall not be granted to any person who is convicted of a felony offense under this section in that he or she escaped or attempted to escape from a secure main jail facility, from a court building, or while being transported between the court building and the jail facility.

(2) In any case in which a person is convicted of a violation of this section designated as a misdemeanor, he or she shall be confined in a county jail for not less than 90 days nor more than one year except in unusual cases where the interests of justice would best be served by the granting of probation.

(3) For the purposes of this subdivision, main jail facility means the facility used for the detention of persons pending arraignment, after arraignment, during trial, and upon sentence or commitment. The facility shall not include an industrial farm, industrial road camp, work furlough facility, or any other nonsecure facility used primarily for sentenced prisoners. As used in this subdivision, secure means that the facility contains an outer perimeter characterized by the use of physically restricting construction, hardware, and procedures designed to eliminate ingress and egress from the facility except through a closely supervised gate or doorway.

(4) If the court grants probation under this subdivision, it shall specify the reason or reasons for that order on the court record.

(5) Any sentence imposed under this subdivision shall be served consecutive to any other sentence in effect or pending.

(e) The willful failure of a prisoner, whether convicted of a felony or a misdemeanor, to return to his or her place of confinement no later than the expiration of the period that he or she was authorized to be away from that place of confinement, is an escape from that place of confinement. This subdivision applies to a prisoner who is employed or continuing in his or her regular educational program, authorized to secure employment or education pursuant to the Cobey Work Furlough Law (Section 1208), authorized for temporary release for family emergencies or for purposes preparatory to his or her return to the community pursuant to Section 4018.6, or permitted to participate in a home detention program pursuant to Section 1203.016, 1203.017, or 1203.018. A prisoner convicted of a misdemeanor who willfully fails to return to his or her place of confinement under this subdivision shall be punished as provided in paragraph (1) of subdivision (a). A prisoner convicted of a felony who willfully fails to return to his or her place of confinement shall be punished as provided in paragraph (1) of subdivision (b).

(Amended by Stats. 2011, Ch. 15, Sec. 487. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



4533

Every keeper of a prison, sheriff, deputy sheriff, or jailer, or person employed as a guard, who fraudulently contrives, procures, aids, connives at, or voluntarily permits the escape of any prisoner in custody, is punishable by imprisonment pursuant to subdivision (h) of Section 1170, and fine not exceeding ten thousand dollars ($10,000).

(Amended by Stats. 2011, Ch. 15, Sec. 488. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



4534

Any person who willfully assists any paroled prisoner whose parole has been revoked, any escapee, any prisoner confined in any prison or jail, or any person in the lawful custody of any officer or person, to escape, or in an attempt to escape from such prison or jail, or custody, is punishable as provided in Section 4533.

(Amended by Stats. 1980, Ch. 676, Sec. 257.)



4535

Every person who carries or sends into a prison or jail anything useful to aid a prisoner or inmate in making his escape, with intent thereby to facilitate the escape of any prisoner or inmate confined therein, is guilty of a felony.

(Amended by Stats. 1976, Ch. 1139.)



4536

(a) Every person committed to a state hospital or other public or private mental health facility as a mentally disordered sex offender, who escapes from or who escapes while being conveyed to or from such state hospital or other public or private mental health facility, is punishable by imprisonment in the state prison or in the county jail not to exceed one year. The term imposed pursuant to this section shall be served consecutively to any other sentence or commitment.

(b) The medical director or person in charge of a state hospital or other public or private mental health facility to which a person has been committed as a mentally disordered sex offender shall promptly notify the chief of police of the city in which the hospital or facility is located, or the sheriff of the county if the hospital or facility is located in an unincorporated area, of the escape of the person, and shall request the assistance of the chief of police or sheriff in apprehending the person, and shall, within 48 hours of the escape of the person, orally notify the court that made the commitment, the prosecutor in the case, and the Department of Justice of the escape.

(Amended by Stats. 2012, Ch. 43, Sec. 56. Effective June 27, 2012.)



4536.5

The medical director or person in charge of a state hospital or other public or private mental health facility to which a person has been committed under the provisions of Article 4 (commencing with Section 6600) of Chapter 2 of Part 2 of the Welfare and Institutions Code, shall promptly notify the Department of Corrections Sexually Violent Predator Parole Coordinator, the chief of police of the city in which the hospital or facility is located, or the sheriff of the county if the hospital or facility is located in an unincorporated area, of the escape of the person, and shall request the assistance of the chief of police or sheriff in apprehending the person, and shall, within 48 hours of the escape of the person, orally notify the court that made the commitment, the prosecutor in the case, and the Department of Justice of the escape.

(Amended by Stats. 1999, Ch. 83, Sec. 156. Effective January 1, 2000.)



4537

(a) The person in charge of any secure detention facility, including, but not limited to, a prison, a juvenile hall, a county jail, or any institution under the jurisdiction of the California Youth Authority, shall promptly notify the chief of police of the city in which the facility is located, or the sheriff of the county if the facility is located in an unincorporated area, of an escape by a person in its custody.

(b) The person in charge of any secure detention facility under the jurisdiction of the Department of Corrections or the Department of the Youth Authority shall release the name of, and any descriptive information about, any person who has escaped from custody to other law enforcement agencies, or to other persons if the release of the information would be necessary to assist in recapturing the person or to protect the public from substantial physical harm.

(c) In addition to the requirements of subdivisions (a) and (b), in cases of escape by persons in the custody of the Department of Corrections who have been convicted of a felony listed in subdivision (c) of Section 667.5 or who have effected the escape by force or violence as proscribed by subdivision (a) of Section 4530, prompt notification shall be given to the newspapers of general circulation within the county in which the escape occurred, and to television stations regularly broadcasting news into and within the county, accompanied by a photograph and description of the escapee.

(Amended by Stats. 1990, Ch. 819, Sec. 1.)






ARTICLE 2. Rescues

4550

Every person who rescues or attempts to rescue, or aids another person in rescuing or attempting to rescue any prisoner from any prison, or prison road camp or any jail or county road camp, or from any officer or person having him or her in lawful custody, is punishable as follows:

(a) If the prisoner was in custody upon a conviction of a felony punishable with death, by imprisonment pursuant to subdivision (h) of Section 1170 for two, three or four years.

(b) If the prisoner was in custody otherwise than as specified in subdivision (a), by imprisonment pursuant to subdivision (h) of Section 1170, or by imprisonment in the county jail not to exceed one year.

(Amended by Stats. 2011, Ch. 15, Sec. 490. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)









CHAPTER 3. Unauthorized Communications With Prisons and Prisoners

4570

Every person who, without the permission of the warden or other officer in charge of any State prison, or prison road camp, or prison forestry camp, or other prison camp or prison farm or any other place where prisoners of the State prison are located under the custody of prison officials, officers or employees, or any jail, or any county road camp in this State, communicates with any prisoner or person detained therein, or brings therein or takes therefrom any letter, writing, literature, or reading matter to or from any prisoner or person confined therein, is guilty of a misdemeanor.

(Amended by Stats. 1943, Ch. 108.)



4570.1

Every person who, without permission of the peace officer or corrections officer in charge of any vehicle, bus, van or automobile used for the transportation of prisoners, delivers a written communication to any prisoner or person detained therein, or being escorted to or from that vehicle, or takes from or gives to the prisoner any item, is guilty of a misdemeanor.

(Added by Stats. 1982, Ch. 1134, Sec. 1.)



4570.5

Every person who falsely indentifies himself either verbally or by presenting any fraudulent written instrument to prison officials, officers, or employees of any state prison, prison road camp, or prison forestry camp, or other prison camp or prison farm, or any jail, or any county industrial farm, or any county road camp, for the purpose of securing admission to the premises or grounds of any such prison, camp, farm, or jail, and such person would not otherwise qualify for admission, is guilty of a misdemeanor.

(Added by Stats. 1969, Ch. 424.)



4571

Every person who, having been previously convicted of a felony and confined in any State prison in this State, without the consent of the warden or other officer in charge of any State prison or prison road camp, or prison forestry camp, or other prison camp or prison farm or any other place where prisoners of the State prison are located under the custody of prison officials, officers or employees, or any jail or any county road camp in this State, comes upon the grounds of any such institution, or lands belonging or adjacent thereto, is guilty of a felony.

(Amended by Stats. 1943, Ch. 108.)



4573

(a) Except when otherwise authorized by law, or when authorized by the person in charge of the prison or other institution referred to in this section or by an officer of the institution empowered by the person in charge of the institution to give the authorization, any person, who knowingly brings or sends into, or knowingly assists in bringing into, or sending into, any state prison, prison road camp, prison forestry camp, or other prison camp or prison farm or any other place where prisoners of the state are located under the custody of prison officials, officers or employees, or into any county, city and county, or city jail, road camp, farm or other place where prisoners or inmates are located under custody of any sheriff, chief of police, peace officer, probation officer or employees, or within the grounds belonging to the institution, any controlled substance, the possession of which is prohibited by Division 10 (commencing with Section 11000) of the Health and Safety Code, any device, contrivance, instrument, or paraphernalia intended to be used for unlawfully injecting or consuming a controlled substance, is guilty of a felony punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years.

(b) The prohibitions and sanctions addressed in this section shall be clearly and prominently posted outside of, and at the entrance to, the grounds of all detention facilities under the jurisdiction of, or operated by, the state or any city, county, or city and county.

(Amended by Stats. 2011, Ch. 15, Sec. 491. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



4573.5

Any person who knowingly brings into any state prison or other institution under the jurisdiction of the Department of Corrections, or into any prison camp, prison farm, or any other place where prisoners or inmates of these institutions are located under the custody of prison or institution officials, officers, or employees, or into any county, city and county, or city jail, road camp, farm or any other institution or place where prisoners or inmates are being held under the custody of any sheriff, chief of police, peace officer, probation officer, or employees, or within the grounds belonging to any institution or place, any alcoholic beverage, any drugs, other than controlled substances, in any manner, shape, form, dispenser, or container, or any device, contrivance, instrument, or paraphernalia intended to be used for unlawfully injecting or consuming any drug other than controlled substances, without having authority so to do by the rules of the Department of Corrections, the rules of the prison, institution, camp, farm, place, or jail, or by the specific authorization of the warden, superintendent, jailer, or other person in charge of the prison, jail, institution, camp, farm, or place, is guilty of a felony.

The prohibitions and sanctions addressed in this section shall be clearly and prominently posted outside of, and at the entrance to, the grounds of all detention facilities under the jurisdiction of, or operated by, the state or any city, county, or city and county.

(Amended by Stats. 1990, Ch. 1580, Sec. 3.)



4573.6

(a) Any person who knowingly has in his or her possession in any state prison, prison road camp, prison forestry camp, or other prison camp or prison farm or any place where prisoners of the state are located under the custody of prison officials, officers, or employees, or in any county, city and county, or city jail, road camp, farm, or any place or institution, where prisoners or inmates are being held under the custody of any sheriff, chief of police, peace officer, probation officer, or employees, or within the grounds belonging to any jail, road camp, farm, place or institution, any controlled substances, the possession of which is prohibited by Division 10 (commencing with Section 11000) of the Health and Safety Code, any device, contrivance, instrument, or paraphernalia intended to be used for unlawfully injecting or consuming controlled substances, without being authorized to so possess the same by the rules of the Department of Corrections, rules of the prison or jail, institution, camp, farm or place, or by the specific authorization of the warden, superintendent, jailer, or other person in charge of the prison, jail, institution, camp, farm or place, is guilty of a felony punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years.

(b) The prohibitions and sanctions addressed in this section shall be clearly and prominently posted outside of, and at the entrance to, the grounds of all detention facilities under the jurisdiction of, or operated by, the state or any city, county, or city and county.

(Amended by Stats. 2011, Ch. 15, Sec. 492. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



4573.8

Any person who knowingly has in his or her possession in any state prison, prison road camp, prison forestry camp, or other prison camp or prison farm or any place where prisoners of the state are located under the custody of prison officials, officers, or employees, or in any county, city and county, or city jail, road camp, farm, or any place or institution, where prisoners or inmates are being held under the custody of any sheriff, chief of police, peace officer, probation officer, or employees, or within the grounds belonging to any jail, road camp, farm, place, or institution, drugs in any manner, shape, form, dispenser, or container, any device, contrivance, instrument, or paraphernalia intended to be used for unlawfully injecting or consuming drugs, or alcoholic beverages, without being authorized to possess the same by rules of the Department of Corrections, rules of the prison or jail, institution, camp, farm, or place, or by the specific authorization of the warden, superintendent, jailer, or other person in charge of the prison, jail, institution, camp, farm, or place, is guilty of a felony.

The prohibitions and sanctions addressed in this section shall be clearly and prominently posted outside of, and at the entrance to, the grounds of all detention facilities under the jurisdiction of, or operated by, the state or any city, county, or city and county.

(Added by Stats. 1990, Ch. 1580, Sec. 5.)



4573.9

(a) Notwithstanding any other provision of law, any person, other than a person held in custody, who sells, furnishes, administers, or gives away, or offers to sell, furnish, administer, or give away to any person held in custody in any state prison or other institution under the jurisdiction of the Department of Corrections, or in any prison camp, prison farm, or any other place where prisoners or inmates of these institutions are located under the custody of prison institution officials, officers, or employees, or in any county, city and county, or city jail, road camp, farm, or any other institution or place where prisoners or inmates are being held under the custody of any sheriff, chief of police, peace officer, probation officer, or employees, or within the grounds belonging to any institution or place, any controlled substance, the possession of which is prohibited by Division 10 (commencing with Section 11000) of the Health and Safety Code, if the recipient is not authorized to possess the same by the rules of the Department of Corrections, rules of the prison or jail, institution, camp, farm, or place, or by the specific authorization of the warden, superintendent, jailer, or other person in charge of the prison, jail, institution, camp, farm, or place, is guilty of a felony punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, four, or six years.

(b) The prohibitions and sanctions addressed in this section shall be clearly and prominently posted outside of, and at the entrance to, the grounds of all detention facilities under the jurisdiction of, or operated by, the state or any city, county, or city and county.

(Amended by Stats. 2011, Ch. 15, Sec. 493. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



4574

(a) Except when otherwise authorized by law, or when authorized by the person in charge of the prison or other institution referred to in this section or by an officer of the institution empowered by the person in charge of the institution to give such authorization, any person, who knowingly brings or sends into, or knowingly assists in bringing into, or sending into, any state prison or prison road camp or prison forestry camp, or other prison camp or prison farm or any other place where prisoners of the state prison are located under the custody of prison officials, officers or employees, or any jail or any county road camp in this state, or within the grounds belonging or adjacent to any such institution, any firearms, deadly weapons, or explosives, and any person who, while lawfully confined in a jail or county road camp possesses therein any firearm, deadly weapon, explosive, tear gas or tear gas weapon, is guilty of a felony and punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years.

(b) Except as provided in subdivision (a), any person who knowingly brings or sends into those places any tear gas or tear gas weapons which results in the release of such tear gas or use of such weapon is guilty of a felony and punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years.

(c) Except as provided in subdivision (a), any person who knowingly brings or sends into those places any tear gas or tear gas weapons is guilty of a misdemeanor and punishable by imprisonment in the county jail not exceeding six months, or by fine not exceeding one thousand dollars ($1,000), or by both such fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 494. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



4575

(a) Any person in a local correctional facility who possesses a wireless communication device, including, but not limited to, a cellular telephone, pager, or wireless Internet device, who is not authorized to possess that item is guilty of a misdemeanor, punishable by a fine of not more than one thousand dollars ($1,000).

(b) Any person housed in a local correctional facility who possesses any tobacco products in any form, including snuff products, smoking paraphernalia, any device that is intended to be used for ingesting or consuming tobacco, or any container or dispenser used for any of those products, is guilty of an infraction, punishable by a fine not exceeding two hundred fifty dollars ($250).

(c) Money collected pursuant to this section shall be placed into the inmate welfare fund, as specified in Section 4025.

(d) Any person housed in a local correctional facility who possesses a handcuff key who is not authorized to possess that item is guilty of a misdemeanor, punishable by imprisonment in a county jail not exceeding six months, or by a fine of up to one thousand dollars ($1,000), or by both that imprisonment and fine. As used in this subdivision, handcuff key means any device designed or intended to open or unlatch a handcuff.

(e) Subdivision (b) shall only apply to a person in a local correctional facility in a county in which the board of supervisors has adopted an ordinance or passed a resolution banning tobacco in its correctional facilities.

(Amended by Stats. 2008, Ch. 190, Sec. 1. Effective January 1, 2009.)



4576

(a) Except as otherwise authorized by law, or when authorized by either the person in charge of the prison or other institution under the jurisdiction of the Department of Corrections and Rehabilitation or an officer of the institution empowered to give that authorization, a person who possesses with the intent to deliver, or delivers, to an inmate or ward in the custody of the department any cellular telephone or other wireless communication device or any component thereof, including, but not limited to, a subscriber identity module (SIM card) or memory storage device, is guilty of a misdemeanor, punishable by imprisonment in the county jail not exceeding six months, a fine not to exceed five thousand dollars ($5,000) for each device, or both that fine and imprisonment.

(b) (1) If a person visiting an inmate or ward in the custody of the department, upon being searched or subjected to a metal detector, is found to be in possession of a cellular telephone or other wireless communication device or any component thereof, including, but not limited to, a SIM card or memory storage device, that device or component shall be subject to confiscation but shall be returned on the same day the person visits the inmate or ward, unless the cellular telephone or other wireless communication device or any component thereof is held as evidence in a case where the person is cited for a violation of subdivision (a).

(2) If, upon investigation, it is determined that no prosecution will take place, the cellular telephone or other wireless communication device or any component thereof shall be returned to the owner at the owner s expense.

(3) Notice of this provision shall be posted in all areas where visitors are searched prior to visitation with an inmate or ward in the custody of the department.

(c) Any inmate who is found to be in possession of a wireless communication device shall be subject to time credit denial or loss of up to 90 days.

(d) A person who brings, without authorization, a wireless communication device within the secure perimeter of any prison or institution housing offenders under the jurisdiction of the department is deemed to have given his or her consent to the department using available technology to prevent that wireless device from sending or receiving telephone calls or other forms of electronic communication. Notice of this provision shall be posted at all public entry gates of the prison or institution.

(e) The department shall not access data or communications that have been captured using available technology from unauthorized use of a wireless communication device except after obtaining a valid search warrant.

(f) The department shall not capture data or communications from an authorized wireless communication device, except as already authorized under existing law.

(g) The department shall not access data or communications that have been captured using available technology from an authorized wireless communication device, except as already authorized under existing law.

(h) If the available technology to prevent wireless communications from sending and receiving telephone calls or other forms of electronic communication extends beyond the secure perimeter of the prison or institution, the department shall take all reasonable actions to correct the problem.

(i) Any contractor or employee of a contractor or the department who knowingly and willfully, without authorization, obtains, discloses, or uses confidential information in violation of subdivision (e), (f), or (g) shall be subject to an administrative fine or civil penalty not to exceed five thousand dollars ($5,000) for a first violation, or ten thousand dollars ($10,000) for a second violation, or twenty-five thousand dollars ($25,000) for a third or subsequent violation.

(j) Nothing in this section prohibits the department from obtaining electronic communications that the department could have lawfully obtained prior to the effective date of this section.

(Added by Stats. 2011, Ch. 500, Sec. 1. Effective October 6, 2011.)






CHAPTER 4. Demolishing Prisons and Jails

4600

(a) Every person who willfully and intentionally breaks down, pulls down, or otherwise destroys or injures any jail, prison, or any public property in any jail or prison, is punishable by a fine not exceeding ten thousand dollars ($10,000), and by imprisonment pursuant to subdivision (h) of Section 1170, except that where the damage or injury to any city, city and county, or county jail property or prison property is determined to be nine hundred fifty dollars ($950) or less, that person is guilty of a misdemeanor.

(b) In any case in which a person is convicted of violating this section, the court may order the defendant to make restitution to the public entity that owns the property damaged by the defendant. The court shall specify in the order that the public entity that owns the property damaged by the defendant shall not enforce the order until the defendant satisfies all outstanding fines, penalties, assessments, restitution fines, and restitution orders.

(Amended by Stats. 2011, Ch. 15, Sec. 495. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






CHAPTER 5. Trials of Prisoners

4700.1

For any trial or hearing referred to in Section 4750, the sheriff of the county where such trial or hearing is had and the person in charge of the prison may agree that the county shall transport prisoners in a state prison to and from such prison. Upon such agreement, the county, and not the Department of Corrections, shall perform the transportation referred to in this section.

(Amended by Stats. 1986, Ch. 1310, Sec. 6.)



4701

The jurisdiction of a criminal action for escaping from any State prison is in any county of the State.

(Added by Stats. 1941, Ch. 106.)



4702

Whenever any prisoner confined in a jail established and maintained by the sheriff in another county, is tried for any offense committed in such jail or for escaping or attempting to escape therefrom, the venue shall be in the county establishing and maintaining such jail and the costs shall be charged against that county.

(Added by Stats. 1941, Ch. 106.)



4703

With the concurrence of the Attorney General, the district attorney may transfer the responsibility for the prosecution of any crime committed by prisoners in physical custody in the state prisons in the district attorney s county. As used in this section, crimes committed while in physical custody shall include escapes and attempted escapes but shall not include any crimes committed while a prisoner has been conditionally released from state prison on work furlough, parole, or upon any other conditional release where the inmate is in constructive but not actual physical custody.

(Amended by Stats. 1982, Ch. 147, Sec. 3. Effective April 5, 1982.)






CHAPTER 6. Local Expenses

4750

A city, county, or superior court shall be entitled to reimbursement for reasonable and necessary costs connected with state prisons or prisoners in connection with any of the following:

(a) Any crime committed at a state prison, whether by a prisoner, employee, or other person.

With respect to a prisoner, crime committed at a state prison as used in this subdivision, includes, but is not limited to, crimes committed by the prisoner while detained in local facilities as a result of a transfer pursuant to Section 2910 or 6253, or in conjunction with any hearing, proceeding, or other activity for which reimbursement is otherwise provided by this section.

(b) Any crime committed by a prisoner in furtherance of an escape. Any crime committed by an escaped prisoner within 10 days after the escape and within 100 miles of the facility from which the escape occurred shall be presumed to have been a crime committed in furtherance of an escape.

(c) Any hearing on any return of a writ of habeas corpus prosecuted by or on behalf of a prisoner.

(d) Any trial or hearing on the question of the sanity of a prisoner.

(e) Any costs not otherwise reimbursable under Section 1557 or any other related provision in connection with any extradition proceeding for any prisoner released to hold.

(f) Any costs incurred by a coroner in connection with the death of a prisoner.

(g) Any costs incurred in transporting a prisoner within the host county or as requested by the prison facility or incurred for increased security while a prisoner is outside a state prison.

(h) Any crime committed by a state inmate at a state hospital for the care, treatment, and education of the mentally disordered, as specified in Section 7200 of the Welfare and Institutions Code.

(i) Commencing January 1, 2012, any nontreatment costs described in subdivision (b) of Section 4117 of the Welfare and Institutions Code.

(j) No city, county, or other jurisdiction may file, and the state may not reimburse, a claim pursuant to this section that is presented to the Department of Corrections and Rehabilitation or to any other agency or department of the state more than six months after the close of the month in which the costs were incurred.

(Amended by Stats. 2011, Ch. 660, Sec. 1. Effective January 1, 2012.)



4751

Costs incurred by a city or county include all of the following:

(a) Costs of law enforcement agencies in connection with any matter set forth in Section 4750, including the investigation or evaluation of any of those matters regardless of whether a crime has in fact occurred, a hearing held, or an offense prosecuted.

(b) Costs of participation in any trial or hearing of any matter set forth in Section 4750, including costs for the preparation for the trial, pretrial hearing, actual trial or hearing, expert witness fees, the costs of guarding or keeping the prisoner, the transportation of the prisoner, the costs of appeal, and the execution of the sentence. The cost of detention in a city or county correctional facility shall include the same cost factors as are utilized by the Department of Corrections in determining the cost of prisoner care in state correctional facilities.

(c) The costs of the prosecuting attorney in investigating, evaluating, or prosecuting cases related to any matter set forth in Section 4750, whether or not the prosecuting attorney decides to commence legal action.

(d) Costs incurred by the public defender or court-appointed attorney with respect to any matter set forth in Section 4750.

(e) Any costs incurred for providing training in the investigation or prosecution associated with any matter set forth in Section 4750.

(f) Any other costs reasonably incurred by a county in connection with any matter set forth in Section 4750.

(Amended by Stats. 2005, Ch. 54, Sec. 1. Effective January 1, 2006.)



4751.5

Costs incurred by a superior court include all of the following:

(a) Costs of any trial or hearing of any matter set forth in Section 4750, including costs for the preparation of the trial, pretrial hearing, and the actual trial or hearing.

(b) Any other costs reasonably incurred by a superior court in connection with any matter set forth in Section 4750.

(Added by Stats. 2004, Ch. 227, Sec. 85. Effective August 16, 2004.)



4752

As used in this chapter, reasonable and necessary costs shall be based upon all operating costs, including the cost of elected officials, except superior court judges, while serving in line functions and including all administrative costs associated with providing the necessary services and securing reimbursement therefor. Administrative costs include a proportional allowance for overhead determined in accordance with current accounting practices.

(Amended by Stats. 2004, Ch. 227, Sec. 86. Effective August 16, 2004.)



4753

A city or county shall designate an officer or agency to prepare a statement of costs that shall be reimbursed under this chapter.

The statement shall be sent to the Controller for approval. The statement may not include any costs that are incurred by a superior court, as described in Section 4751.5. The Controller shall reimburse the city or county within 60 days after receipt of the statement or provide a written statement as to the reason for not making reimbursement at that time. If sufficient funds are not available, the Controller shall request the Director of Finance to include any amounts necessary to satisfy the claims in a request for a deficiency appropriation.

(Amended by Stats. 2004, Ch. 227, Sec. 87. Effective August 16, 2004.)



4753.5

A superior court shall prepare a statement of costs that shall be reimbursed under this chapter. The state may not include any costs that are incurred by a city or county, as described in Section 4751. The statement shall be sent to the Administrative Office of the Courts for approval and reimbursement.

(Added by Stats. 2004, Ch. 227, Sec. 88. Effective August 16, 2004.)



4754

As used in this chapter, prisoner means any person committed to a state prison, including a person who has been transferred to any other facility, has escaped, or is otherwise absent, but does not include a person while on parole.

(Added by Stats. 1986, Ch. 1310, Sec. 8.)



4755

Whenever a person has entered upon a term of imprisonment in a penal or correctional institution, and whenever during the continuance of the term of imprisonment there is a detainer lodged against the prisoner by a law enforcement or prosecutorial agency of the state or its subdivisions, the Department of Corrections may do either of the following:

(a) Release the inmate to the agency lodging the detainer, within five days, or five court days if the law enforcement agency lodging the detainer is more than 400 miles from the county in which the institution is located, prior to the scheduled release date provided the inmate is kept in custody until the scheduled release date.

(b) Retain the inmate in custody up to five days, or five court days if the law enforcement agency lodging the detainer is more than 400 miles from the county in which the institution is located, after the scheduled release date to facilitate pickup by the agency lodging the detainer.

If a person has been retained in custody under this subdivision in response to the issuance of a warrant of arrest charging a particular offense and the defendant is released from custody following the retention period without pickup by the agency lodging the detainer, a subsequent court order shall be issued before the arrest of that person for the same offense which was charged in the prior warrant.

As used in this section detainer means a warrant of arrest.

(Amended by Stats. 1987, Ch. 1303, Sec. 7. Effective September 28, 1987.)



4758

(a) A county shall be entitled to reimbursement for reasonable and necessary costs incurred by the county with respect to an inmate housed and treated at a state hospital in that county pursuant to Section 2684, including, but not limited to, any trial costs related to a crime committed at the hospital by an inmate housed at the hospital.

(b) Where an inmate referred for treatment to a state hospital pursuant to Section 2684 commits a crime during transportation from prison to the hospital, or commits a crime during transportation from the hospital to the prison, a county that prosecutes the defendant shall be entitled to reimbursement for the costs of prosecution.

(c) No city, county, or other jurisdiction may file, and the state may not reimburse, a claim pursuant to this section that is presented to the Department of Corrections and Rehabilitation or to any other agency or department of the state more than six months after the close of the month in which the costs were incurred.

(Amended by Stats. 2007, Ch. 175, Sec. 11. Effective August 24, 2007.)









TITLE 6. REPRIEVES, PARDONS AND COMMUTATIONS

CHAPTER 1. Powers and Duties of Governor

4800

The general authority to grant reprieves, pardons and commutations of sentence is conferred upon the Governor by Section 8 of Article V of the Constitution of the State of California.

(Amended by Stats. 1969, Ch. 43.)



4801

(a) The Board of Parole Hearings may report to the Governor, from time to time, the names of any and all persons imprisoned in any state prison who, in its judgment, ought to have a commutation of sentence or be pardoned and set at liberty on account of good conduct, or unusual term of sentence, or any other cause, including evidence of intimate partner battering and its effects. For purposes of this section, intimate partner battering and its effects may include evidence of the nature and effects of physical, emotional, or mental abuse upon the beliefs, perceptions, or behavior of victims of domestic violence if it appears the criminal behavior was the result of that victimization.

(b) (1) The board, in reviewing a prisoner s suitability for parole pursuant to Section 3041.5, shall give great weight to any information or evidence that, at the time of the commission of the crime, the prisoner had experienced intimate partner battering, but was convicted of an offense that occurred prior to August 29, 1996. The board shall state on the record the information or evidence that it considered pursuant to this subdivision, and the reasons for the parole decision. The board shall annually report to the Legislature and the Governor on the cases the board considered pursuant to this subdivision during the previous year, including the board s decisions and the specific and detailed findings of its investigations of these cases.

(2) The report for the Legislature to be submitted pursuant to paragraph (1) shall be submitted pursuant to Section 9795 of the Government Code.

(3) The fact that a prisoner has presented evidence of intimate partner battering cannot be used to support a finding that the prisoner lacks insight into his or her crime and its causes.

(c) When a prisoner committed his or her controlling offense, as defined in subdivision (a) of Section 3051, prior to attaining 18 years of age, the board, in reviewing a prisoner s suitability for parole pursuant to Section 3041.5, shall give great weight to the diminished culpability of juveniles as compared to adults, the hallmark features of youth, and any subsequent growth and increased maturity of the prisoner in accordance with relevant case law.

(Amended by Stats. 2013, Ch. 312, Sec. 5. Effective January 1, 2014.)



4802

In the case of a person twice convicted of felony, the application for pardon or commutation of sentence shall be made directly to the Governor, who shall transmit all papers and documents relied upon in support of and in opposition to the application to the Board of Parole Hearings.

(Amended by Stats. 2011, Ch. 437, Sec. 2. Effective January 1, 2012.)



4803

When an application is made to the Governor for pardon or commutation of sentence, or when an application has been referred to the Board of Parole Hearings, the Governor or the board may require the judge of the court before which the conviction was had, or the district attorney by whom the action was prosecuted, to furnish the Governor or the board, without delay, with a summarized statement of the facts proved on the trial, and of any other facts having reference to the propriety of granting or refusing said application, together with his or her recommendation for or against the granting of the same and his or her reason for such recommendation.

(Amended by Stats. 2011, Ch. 437, Sec. 3. Effective January 1, 2012.)



4804

At least 10 days before the Governor acts upon an application for a pardon, written notice of the intention to apply therefor, signed by the person applying, must be served upon the district attorney of the county where the conviction was had, and proof, by affidavit, of the service must be presented to the Governor.

(Added by Stats. 1941, Ch. 106.)



4805

(a) At least 10 days before the Governor acts upon an application for a commutation of sentence, written notice of the intention to apply therefor, signed by the person applying, shall be served upon the district attorney of the county where the conviction was had, and proof, by affidavit, of the service shall be presented to the Governor.

(b) The district attorney may submit a written recommendation to the Governor for or against commutation of sentence.

(c) The district attorney shall make reasonable efforts to notify the victim or victims of the crime or crimes related to the application and the victims families who may also submit a recommendation to the Governor for or against commutation of sentence.

(Added by Stats. 2011, Ch. 437, Sec. 4. Effective January 1, 2012.)



4806

The provisions of Sections 4804 and 4805 are not applicable:

(a) When there is imminent danger of the death of the person convicted or imprisoned.

(b) When the term of imprisonment of the applicant is within 10 days of its expiration.

(Amended by Stats. 2011, Ch. 437, Sec. 5. Effective January 1, 2012.)



4807

(a) At the beginning of every regular session of the Legislature, the Governor shall file a written report with the Legislature that shall include each application that was granted for each case of reprieve, pardon, or commutation by the Governor, or his or her predecessor in office, during the immediately preceding regular session of the Legislature, stating the name of the person convicted, the crime of which the person was convicted, the sentence and its date, the date of the reprieve, pardon, or commutation, and the reason for granting the same. The report shall be submitted in compliance with Section 9795 of the Government Code.

(b) Notwithstanding any other law, the written report filed with the Legislature pursuant to subdivision (a) shall be available to the public.

(Amended by Stats. 2012, Ch. 162, Sec. 133. Effective January 1, 2013.)



4807.2

Every application for pardon or commutation of sentence shall be accompanied by a full statement of any compensation being paid to any person for procuring or assisting in procuring the pardon or commutation or the pardon or commutation shall be denied.

(Added by Stats. 1943, Ch. 943.)



4807.3

Every person who receives or agrees to receive any compensation or who receives any gift for procuring or assisting in procuring a pardon or commutation of sentence for any applicant must file with the Governor a full statement of the amount and character of such compensation or gift within 10 days of the receipt thereof. Any failure to file a full statement as required by this section is a misdemeanor.

(Added by Stats. 1943, Ch. 943.)



4810

(a) The Board of Parole Hearings shall succeed to and shall exercise and perform all powers and duties granted to and imposed upon the Advisory Pardon Board by law.

(b) The Advisory Pardon Board is abolished.

(c) The report required of the Board of Parole Hearings by Section 4814 may be included in the report of the department.

(Amended by Stats. 2011, Ch. 437, Sec. 7. Effective January 1, 2012.)



4812

Upon request of the Governor, the Board of Parole Hearings shall investigate and report on all applications for reprieves, pardons, and commutation of sentence and shall make such recommendations to the Governor with reference thereto as to it may seem advisable. To that end the board shall examine and consider all applications so referred and all transcripts of judicial proceedings and all affidavits or other documents submitted in connection therewith, and shall have power to employ assistants and take testimony and to examine witnesses under oath and to do any and all things necessary to make a full and complete investigation of and concerning all applications referred to it. Members of the board and its administrative officer are, and each of them is, hereby authorized to administer oaths.

(Amended by Stats. 2011, Ch. 437, Sec. 8. Effective January 1, 2012.)



4813

In the case of applications of persons twice convicted of a felony, the Board of Parole Hearings, after investigation, shall transmit its written recommendation upon such application to the Governor, together with all papers filed in connection with the application.

(Amended by Stats. 2011, Ch. 437, Sec. 9. Effective January 1, 2012.)






CHAPTER 3. Duties of Supreme Court

4850

No application which has not received a recommendation from the Board of Prison Terms favorable to the applicant shall be forwarded to the Clerk of the Supreme Court, unless the Governor, notwithstanding the fact that the board has failed to make a recommendation favorable to the applicant, especially refers an application to the justices for their recommendation.

(Amended by Stats. 1979, Ch. 255.)



4851

In all cases where the Board of Prison Terms has made a recommendation favorable to the applicant and in those cases referred by the Governor, notwithstanding an adverse recommendation, the application, together with all papers and documents relied upon in support of and in opposition to the application, including prison records and recommendation of the Board of Prison Terms, shall be forwarded to the Clerk of the Supreme Court for consideration of the justices.

(Amended by Stats. 1987, Ch. 828, Sec. 139.)



4852

If a majority of the justices recommend that clemency be granted, the clerk of the Supreme Court shall transmit the application, together with all papers and documents filed in the case, to the Governor; otherwise the documents shall remain in the files of the court.

(Added by Stats. 1941, Ch. 106.)






CHAPTER 3.5. Procedure for Restoration of Rights and Application for Pardon

4852.01

(a) Any person convicted of a felony who has been released from a state prison or other state penal institution or agency in California, whether discharged on completion of the term for which he or she was sentenced or released on parole prior to May 13, 1943, who has not been incarcerated in a state prison or other state penal institution or agency since his or her release and who presents satisfactory evidence of a three-year residence in this state immediately prior to the filing of the petition for a certificate of rehabilitation and pardon provided for by this chapter, may file the petition pursuant to the provisions of this chapter.

(b) Any person convicted of a felony who, on May 13, 1943, was confined in a state prison or other institution or agency to which he or she was committed and any person convicted of a felony after that date who is committed to a state prison or other institution or agency may file a petition for a certificate of rehabilitation and pardon pursuant to the provisions of this chapter.

(c) Any person convicted of a felony or any person who is convicted of a misdemeanor violation of any sex offense specified in Section 290, the accusatory pleading of which has been dismissed pursuant to Section 1203.4, may file a petition for certificate of rehabilitation and pardon pursuant to the provisions of this chapter if the petitioner has not been incarcerated in any prison, jail, detention facility, or other penal institution or agency since the dismissal of the accusatory pleading and is not on probation for the commission of any other felony, and the petitioner presents satisfactory evidence of five years residence in this state prior to the filing of the petition.

(d) This chapter shall not apply to persons serving a mandatory life parole, persons committed under death sentences, persons convicted of a violation of subdivision (c) of Section 286, Section 288, subdivision (c) of Section 288a, Section 288.5, or subdivision (j) of Section 289, or persons in the military service.

(e) Notwithstanding the above provisions or any other provision of law, the Governor shall have the right to pardon a person convicted of a violation of subdivision (c) of Section 286, Section 288, subdivision (c) of Section 288a, Section 288.5, or subdivision (j) of Section 289, if there are extraordinary circumstances.

(Amended by Stats. 1997, Ch. 61, Sec. 2. Effective January 1, 1998.)



4852.03

(a) The period of rehabilitation shall begin to run upon the discharge of the petitioner from custody due to his or her completion of the term to which he or she was sentenced or upon his or her release on parole or probation, whichever is sooner. For purposes of this chapter, the period of rehabilitation shall constitute five years residence in this state, plus a period of time determined by the following rules:

(1) To the five years there shall be added four years in the case of any person convicted of violating Section 187, 209, 219, 4500, or 18755 of this code, or subdivision (a) of Section 1672 of the Military and Veterans Code, or of committing any other offense which carries a life sentence.

(2) To the five years there shall be added five years in the case of any person convicted of committing any offense or attempted offense for which sex offender registration is required pursuant to Section 290, except for convictions for violations of subdivision (b), (c), or (d) of Section 311.2, or of Section 311.3, 311.10, or 314. For those convictions, two years shall be added to the five years imposed by this section.

(3) To the five years there shall be added two years in the case of any person convicted of committing any offense that is not listed in paragraph (1) or paragraph (2) and that does not carry a life sentence.

(4) The trial court hearing the application for the certificate of rehabilitation may, if the defendant was ordered to serve consecutive sentences, order that his or her statutory period of rehabilitation be extended for an additional period of time which when combined with the time already served will not exceed the period prescribed by statute for the sum of the maximum penalties for all the crimes.

(5) Any person who was discharged after completion of his or her term or was released on parole before May 13, 1943, is not subject to the periods of rehabilitation set forth in these rules.

(b) Unless and until the period of rehabilitation, as stipulated in this section, has passed, the petitioner shall be ineligible to file his or her petition for a certificate of rehabilitation with the court. Any certificate of rehabilitation that is issued and under which the petitioner has not fulfilled the requirements of this chapter shall be void.

(c) A change of residence within this state does not interrupt the period of rehabilitation prescribed by this section.

(Amended (as amended by Stats. 2010, Ch. 178, Sec. 84) by Stats. 2011, Ch. 296, Sec. 217. Effective January 1, 2012.)



4852.04

Each person who may initiate the proceedings provided for in this chapter shall be entitled to receive counsel and assistance from all rehabilitative agencies, including the adult probation officer of the county and all state parole officers, and, in the case of persons under the age of 30 years, from the Youth Authority.

(Amended by Stats. 1957, Ch. 2256.)



4852.05

The person shall live an honest and upright life, shall conduct himself or herself with sobriety and industry, shall exhibit a good moral character, and shall conform to and obey the laws of the land.

(Amended by Stats. 1996, Ch. 981, Sec. 4. Effective January 1, 1997.)



4852.06

Except as provided in subdivision (a) of Section 4852.01, after the expiration of the minimum period of rehabilitation applicable to him or her (and, in the case of persons released upon parole or probation, after the termination of parole or probation), each person who has complied with the requirements of Section 4852.05 may file in the superior court of the county in which he or she then resides a petition for ascertainment and declaration of the fact of his or her rehabilitation and of matters incident thereto, and for a certificate of rehabilitation under this chapter. No petition shall be filed until and unless the petitioner has continuously resided in this state, after leaving prison, for a period of not less than five years immediately preceding the date of filing the petition.

(Amended by Stats. 1996, Ch. 981, Sec. 5. Effective January 1, 1997.)



4852.07

The petitioner shall give notice of the filing of the petition to the district attorney of the county in which the petition is filed, to the district attorney of each county in which the petitioner was convicted of a felony or of a crime the accusatory pleading of which was dismissed pursuant to Section 1203.4, and to the office of the Governor, together with notice of the time of the hearing of the petition, at least 30 days prior to the date set for such hearing.

(Amended by Stats. 1976, Ch. 434.)



4852.08

During the proceedings upon the petition, the petitioner may be represented by counsel of his own selection; if he has no such counsel he shall be represented by the public defender, if there is one in the county, and if there is none, by the adult probation officer of the county or if in the opinion of the court the petitioner needs counsel, the court shall assign counsel to represent him.

(Added by Stats. 1943, Ch. 400.)



4852.09

No filing fee nor court fees of any kind shall be required of a petitioner in proceedings under this chapter.

(Added by Stats. 1943, Ch. 400.)



4852.1

The court in which the petition is filed may require such testimony as it deems necessary, and the production, for the use of the court and without expense of any kind to the petitioner, of all records and reports relating to the petitioner and the crime of which he was convicted, including the record of the trial, the report of the probation officer, if any, the records of the prison, jail, detention facility or other penal institution from which the petitioner has been released showing his conduct during the time he was there, the records of the penal institution or agency doctor and psychiatrist, the records of the parole officer concerning him if he was released on parole, the records of the Youth Authority concerning him if he has been committed to the authority, and written reports or records of any other law enforcement agency concerning the conduct of the petitioner since his release on probation or parole or discharge from custody. All persons having custody of any such records shall make them available for the use of the court in the proceeding.

(Amended by Stats. 1976, Ch. 434.)



4852.11

Any peace officer shall report to the court, upon receiving a request as provided in Section 4852.1, all violations of law committed by said petitioner which may come to his knowledge. Upon receiving satisfactory proof of such violation the court may deny the petition and determine a new period of rehabilitation not to exceed the original period of rehabilitation for the same crime. In that event, before granting the petition, the court may thereafter require the petitioner to fulfill all the requirements provided to be fulfilled before the granting of the certificate under the original petition.

(Amended by Stats. 1974, Ch. 1365.)



4852.12

(a) In any proceeding for the ascertainment and declaration of the fact of rehabilitation under this chapter, the court, upon the filing of the application for petition of rehabilitation, may request from the district attorney an investigation of the residence of the petitioner, the criminal record of the petitioner as shown by the records of the Department of Justice, any representation made to the court by the applicant, the conduct of the petitioner during his period of rehabilitation, including all matters mentioned in Section 4852.11, and any other information the court may deem necessary in making its determination. If so requested, the district attorney shall provide the court with a full and complete report of such investigations.

(b) In any proceeding for the ascertainment and declaration of the fact of rehabilitation under this chapter of a person convicted of a crime the accusatory pleading of which has been dismissed pursuant to Section 1203.4, the district attorney, upon request of the court, shall deliver to the court the criminal record of petitioner as shown by the records of the Department of Justice. The district attorney may investigate any representation made to the court by petitioner and may file with the court a report of the investigation including all matters known to the district attorney relating to the conduct and place and duration of residence of the petitioner during the period of rehabilitation and all known violations of law committed by petitioner.

(Amended by Stats. 1976, Ch. 434.)



4852.13

(a) Except as otherwise provided in subdivision (b), if after hearing, the court finds that the petitioner has demonstrated by his or her course of conduct his or her rehabilitation and his or her fitness to exercise all of the civil and political rights of citizenship, the court may make an order declaring that the petitioner has been rehabilitated, and recommending that the Governor grant a full pardon to the petitioner. This order shall be filed with the clerk of the court, and shall be known as a certificate of rehabilitation.

(b) No certificate of rehabilitation shall be granted to a person convicted of any offense specified in Section 290 if the court determines that the petitioner presents a continuing threat to minors of committing any of the offenses specified in Section 290.

(c) A district attorney in either the county where the conviction was obtained or the county of residence of the recipient of the certificate of rehabilitation may petition the superior court to rescind a certificate if it was granted for any offense specified in Section 290. The petition shall be filed in either the county in which the person who has received the certificate of rehabilitation resides or the county in which the conviction was obtained. If the superior court finds that petitioner has demonstrated by a preponderance of the evidence that the person who has received the certificate presents a continuing threat to minors of committing any of the offenses specified in Section 290, the court shall rescind the certificate.

(Amended by Stats. 1996, Ch. 981, Sec. 6. Effective January 1, 1997.)



4852.14

The clerk of the court shall immediately transmit certified copies of the certificate of rehabilitation to the Governor, to the Board of Prison Terms and the Department of Justice, and, in the case of persons twice convicted of a felony, to the Supreme Court.

(Amended by Stats. 1979, Ch. 255.)



4852.15

Nothing in this chapter shall be construed to abridge or impair the power or authority conferred by law on any officer, board, or tribunal to revoke or suspend any right, privilege, or franchise for any act or omission not involved in his or her conviction, or to require the reinstatement of the right or privilege to practice or carry on any profession or occupation the practice or conduct of which requires the possession or obtaining of a license, permit, or certificate. Nothing in this chapter shall affect any provision of Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code or the power or authority conferred by law on the Board of Medical Examiners therein, or the power or authority conferred by law upon any board that issues a certificate permitting any person to practice or apply his or her art or profession on the person of another. Nothing in this chapter shall affect any provision of Chapter 4 (commencing with Section 6000) of Division 3 of the Business and Professions Code or the power or authority in relation to attorneys at law and the practice of the law in the State of California conferred by law upon or otherwise possessed by the courts, or the power or authority conferred by law upon the State Bar of California or any board or committee thereof.

(Amended by Stats. 1987, Ch. 828, Sec. 141.)



4852.16

The certified copy of a certificate of rehabilitation transmitted to the Governor shall constitute an application for a full pardon upon receipt of which the Governor may, without any further investigation, issue a pardon to the person named therein, except that, pursuant to Section 8 of Article V of the Constitution, the Governor shall not grant a pardon to any person twice convicted of felony, except upon the written recommendation of a majority of the judges of the Supreme Court.

(Amended by Stats. 1980, Ch. 1117, Sec. 20.)



4852.17

Whenever a person is issued a certificate of rehabilitation or granted a pardon from the Governor under this chapter, the fact shall be immediately reported to the Department of Justice by the court, Governor, officer, or governmental agency by whose official action the certificate is issued or the pardon granted. The Department of Justice shall immediately record the facts so reported on the former criminal record of the person, and transmit those facts to the Federal Bureau of Investigation at Washington, D.C. When the criminal record is thereafter reported by the department, it shall also report the fact that the person has received a certificate of rehabilitation, or pardon, or both.

Whenever a person is granted a full and unconditional pardon by the Governor, based upon a certificate of rehabilitation, the pardon shall entitle the person to exercise thereafter all civil and political rights of citizenship, including, but not limited to: (1) the right to vote; (2) the right to own, possess, and keep any type of firearm that may lawfully be owned and possessed by other citizens; except that this right shall not be restored, and Sections 17800 and 23510 and Chapter 2 (commencing with Section 29800) of Division 9 of Title 4 of Part 6 shall apply, if the person was ever convicted of a felony involving the use of a dangerous weapon.

(Amended (as amended by Stats. 2010, Ch. 178, Sec. 85) by Stats. 2011, Ch. 296, Sec. 218. Effective January 1, 2012.)



4852.18

The Board of Prison Terms shall furnish to the clerk of the superior court of each county a set of sample forms for a petition for certificate of rehabilitation and pardon, a notice of filing of petition for certificate of rehabilitation and pardon, and a certificate of rehabilitation. The clerk of the court shall have a sufficient number of these forms printed to meet the needs of the people of the county, and shall make these forms available at no charge to persons requesting them.

(Amended by Stats. 2002, Ch. 784, Sec. 572. Effective January 1, 2003.)



4852.19

This chapter shall be construed as providing an additional, but not an exclusive, procedure for the restoration of rights and application for pardon. Nothing in this chapter shall be construed as repealing any other provision of law providing for restoration of rights or application for pardon.

(Added by Stats. 1943, Ch. 400.)



4852.2

Every person, other than an individual who is licensed to practice law in the State of California, pursuant to Article 4 (commencing with Section 6060) of Chapter 4 of Division 3 of the Business and Professions Code and who is acting in that capacity, who solicits or accepts any fee, money, or anything of value for his or her services, or his or her purported services, in representing a petitioner in any proceeding under this chapter, or in any application to the Governor for a pardon under this chapter, is guilty of a misdemeanor.

(Amended by Stats. 1990, Ch. 632, Sec. 5.)



4852.21

(a) Any person to whom this chapter applies shall, prior to his discharge or release on parole from a state prison or other state penal institution or agency, be informed in writing by the official in charge of the place of confinement of his right to petition for, and of the procedure for filing the petition for, and obtaining, a certificate of rehabilitation and pardon pursuant to this chapter.

(b) Prior to dismissal of the accusatory pleading pursuant to Section 1203.4, the defendant shall be informed in writing by the clerk of the court dismissing the accusatory pleading of the defendant s right, if any, to petition for, and of the procedure for filing a petition for, and obtaining, a certificate of rehabilitation and pardon pursuant to this chapter.

(Amended by Stats. 1976, Ch. 434.)



4852.22

Except in a case requiring registration pursuant to Section 290, a trial court hearing an application for a certificate of rehabilitation before the applicable period of rehabilitation has elapsed may grant the application if the court, in its discretion, believes relief serves the interests of justice.

(Added by Stats. 2013, Ch. 721, Sec. 2. Effective January 1, 2014.)






CHAPTER 4. Effect of Full Pardon

4853

In all cases in which a full pardon has been granted by the Governor of this state or will hereafter be granted by the Governor to a person convicted of an offense to which the pardon applies, it shall operate to restore to the convicted person, all the rights, privileges, and franchises of which he or she has been deprived in consequence of that conviction or by reason of any matter involved therein; provided, that nothing herein contained shall abridge or impair the power or authority conferred by law on any board or tribunal to revoke or suspend any right, privilege or franchise for any act or omission not involved in the conviction; provided further, that nothing in this article shall affect any of the provisions of the Medical Practice Act (Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code) or the power or authority conferred by law on the Board of Medical Examiners therein, or the power or authority conferred by law upon any board that issues a certificate which permits any person or persons to apply his or her or their art or profession on the person of another.

(Amended by Stats. 1987, Ch. 828, Sec. 143.)



4854

In the granting of a pardon to a person, the Governor may provide that the person is entitled to exercise the right to own, possess, and keep any type of firearm that may lawfully be owned and possessed by other citizens; except that this right shall not be restored, and Sections 17800 and 23510 and Chapter 2 (commencing with Section 29800) of Division 9 of Title 4 of Part 6 shall apply, if the person was ever convicted of a felony involving the use of a dangerous weapon.

(Amended (as amended by Stats. 2010, Ch. 178, Sec. 86) by Stats. 2011, Ch. 296, Sec. 219. Effective January 1, 2012.)






CHAPTER 5. Indemnity for Persons Erroneously Convicted and Pardoned

4900

Any person who, having been convicted of any crime against the state amounting to a felony and imprisoned in the state prison or incarcerated in county jail pursuant to subdivision (h) of Section 1170 for that conviction, is granted a pardon by the Governor for the reason that the crime with which he or she was charged was either not committed at all or, if committed, was not committed by him or her, or who, being innocent of the crime with which he or she was charged for either of the foregoing reasons, shall have served the term or any part thereof for which he or she was imprisoned in state prison or incarcerated in county jail, may, under the conditions provided under this chapter, present a claim against the state to the California Victim Compensation and Government Claims Board for the pecuniary injury sustained by him or her through the erroneous conviction and imprisonment or incarceration.

(Amended by Stats. 2013, Ch. 800, Sec. 4. Effective January 1, 2014.)



4901

(a) A claim under Section 4900, accompanied by a statement of the facts constituting the claim, verified in the manner provided for the verification of complaints in civil actions, is required to be presented by the claimant to the California Victim Compensation and Government Claims Board within a period of two years after judgment of acquittal or after pardon granted, or after release from custody, and no claim not so presented shall be considered by the California Victim Compensation and Government Claims Board.

(b) For purposes of subdivision (a), release from custody means release from imprisonment from state prison or from incarceration in county jail when there is no subsequent parole jurisdiction exercised by the Department of Correction and Rehabilitation or postrelease jurisdiction under a community corrections program, or when there is a parole period or postrelease period subject to jurisdiction of a community corrections program, when that period ends.

(c) A person may not file a claim under Section 4900 until 60 days have passed since the date of reversal of conviction or granting of the writ, or while the case is pending upon an initial refiling, or until a complaint or information has been dismissed a single time.

(Amended by Stats. 2013, Ch. 800, Sec. 5. Effective January 1, 2014.)



4902

(a) If the provisions of Section 861.865 or 1485.55 apply in any claim, the California Victim Compensation and Government Claims Board shall, within 30 days of the presentation of the claim, calculate the compensation for the claimant pursuant to Section 4904 and recommend to the Legislature payment of that sum. As to any claim to which Section 861.865 or 1485.55 does not apply, the Attorney General shall respond to the claim within 60 days or request an extension of time, upon a showing of good cause.

(b) Upon receipt of a response from the Attorney General, the board shall fix a time and place for the hearing of the claim, and shall mail notice thereof to the claimant and to the Attorney General at least 15 days prior to the time fixed for the hearing. The board shall use reasonable diligence in setting the date for the hearing and shall attempt to set the date for the hearing at the earliest date convenient for the parties and the board.

(c) If the time period for response elapses without a request for extension or a response from the Attorney General pursuant to subdivision (a), the board shall fix a time and place for the hearing of the claim, mail notice thereof to the claimant at least 15 days prior to the time fixed for the hearing, and make a recommendation based on the claimant s verified claim and any evidence presented by him or her.

(Amended by Stats. 2013, Ch. 800, Sec. 6. Effective January 1, 2014.)



4903

(a) At the hearing the claimant shall introduce evidence in support of the claim, and the Attorney General may introduce evidence in opposition thereto. The claimant shall prove the facts set forth in the statement constituting the claim, including the fact that the crime with which he or she was charged was either not committed at all, or, if committed, was not committed by him or her, and the pecuniary injury sustained by him or her through his or her erroneous conviction and imprisonment.

(b) In a hearing before the board, the factual findings and credibility determinations establishing the court s basis for granting a writ of habeas corpus, a motion for new trial pursuant to Section 1473.6, or an application for a certificate of factual innocence as described in Section 1485.5 shall be binding on the Attorney General, the factfinder, and the board.

(c) The board shall deny payment of any claim if the board finds by a preponderance of the evidence that a claimant pled guilty with the specific intent to protect another from prosecution for the underlying conviction for which the claimant is seeking compensation.

(Amended by Stats. 2013, Ch. 800, Sec. 7. Effective January 1, 2014.)



4904

If the evidence shows that the crime with which the claimant was charged was either not committed at all, or, if committed, was not committed by the claimant, and that the claimant has sustained pecuniary injury through his or her erroneous conviction and imprisonment, the California Victim Compensation and Government Claims Board shall report the facts of the case and its conclusions to the next Legislature, with a recommendation that an appropriation be made by the Legislature for the purpose of indemnifying the claimant for the pecuniary injury. The amount of the appropriation recommended shall be a sum equivalent to one hundred dollars ($100) per day of incarceration served subsequent to the claimant s conviction and that appropriation shall not be treated as gross income to the recipient under the Revenue and Taxation Code.

(Amended by Stats. 2013, Ch. 800, Sec. 8. Effective January 1, 2014.)



4905

The California Victim Compensation and Government Claims Board shall make up its report and recommendation and shall give to the Controller a statement showing its recommendations for appropriations under this chapter, as provided by law in cases of other claimants against the state for which no appropriations have been made.

(Amended by Stats. 2006, Ch. 538, Sec. 517. Effective January 1, 2007.)



4906

The California Victim Compensation and Government Claims Board is hereby authorized to make all needful rules and regulations consistent with the law for the purpose of carrying into effect this chapter.

(Amended by Stats. 2006, Ch. 538, Sec. 518. Effective January 1, 2007.)









TITLE 7. ADMINISTRATION OF THE STATE CORRECTIONAL SYSTEM

CHAPTER 1. The Department of Corrections and Rehabilitation

5000

Commencing July 1, 2005, any reference to the Department of Corrections in this or any other code refers to the Department of Corrections and Rehabilitation, Division of Adult Operations.

Nothing in the act enacted by Senate Bill 737 of the 2005-06 Regular Session shall be construed to alter the primary objective of adult incarceration under the reorganized Department of Corrections and Rehabilitation, which remains public safety as articulated in the legislative findings and declarations set forth in Section 1170.

(Amended by Stats. 2005, Ch. 10, Sec. 32. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



5001

The Governor may request the State Personnel Board to use extensive recruitment and merit selection techniques and procedures to provide lists of persons qualified for appointment pursuant to Article 14 (commencing with Section 12838) of Chapter 1 of Part 2.5 of Division 3 of the Government Code. The Governor may appoint any person from the lists of qualified persons or may reject all names and appoint other persons who meet the requirements of the positions.

(Amended by Stats. 2006, Ch. 538, Sec. 519. Effective January 1, 2007.)



5002

(a) The department shall succeed to and is hereby vested with all of the powers and duties exercised and performed by the following departments, boards, bureaus, commissions, and officers when such powers and duties are not otherwise vested by law:

(1) The Department of Penology.

(2) The State Board of Prison Directors.

(3) The Bureau of Paroles.

(4) The warden and the clerk of the California State Prison at San Quentin.

(5) The warden and the clerk of the California State Prison at Folsom.

(6) The warden of and the clerk of the California Institution for Men.

(7) The California Crime Commission.

(b) Whenever any designation of any of the departments, boards, bureaus, commissions, or officers mentioned in subdivision (a) is contained in any provision of law and this designation is expressly made to refer to the Department of Corrections, the Board of Corrections or the Board of Prison Terms, then the Department of Corrections, the Board of Corrections or the Board of Prison Terms, to whichever one the designation is made to refer, shall exercise the power or perform the duty heretofore exercised or performed by the particular departments, boards, bureaus, or officers mentioned in subdivision (a).

(c) The powers and duties of the State Board of Prison Directors and of the clerks of the state prisons and the California Institution for Men are transferred to and shall be exercised and performed by the Department of Corrections, except as may be otherwise expressly provided by law.

(d) The powers and duties of wardens of the state prisons and the California Institution for Men, presently or hereafter, expressly vested by law in them shall be exercised by them but such exercise shall be subject to the supervision and control of the Director of Corrections. All powers and duties not expressly vested in the wardens are transferred to and shall be exercised and performed by the Department of Corrections. When the designation of warden is expressly made to refer to the Department of Corrections, the department shall exercise the power and perform the duty heretofore exercised or performed by the warden.

(e) The Board of Prison Terms shall succeed to and is hereby vested with all of the powers and duties exercised and performed by the following boards when such powers and duties are not otherwise vested by law:

(1) The Board of Prison Terms and Paroles.

(2) The Advisory Pardon Board.

(3) The Adult Authority.

(4) The Women s Board of Terms and Paroles.

(5) The Community Release Board.

(Amended by Stats. 1989, Ch. 1420, Sec. 20.)



5003

The department has jurisdiction over the following prisons and institutions:

(a) The California State Prison at San Quentin.

(b) The California State Prison at Folsom.

(c) The California Institution for Men.

(d) The California Institution for Women.

(e) The Deuel Vocational Institution.

(f) The California Medical Facility.

(g) The Correctional Training Facility.

(h) The California Men s Colony.

(i) The California Correctional Institution at Tehachapi.

(j) The California Rehabilitation Center.

(k) The California Correctional Center at Susanville.

(l) The Sierra Correctional Center.

(m) The Richard J. Donovan Correctional Facility at Rock Mountain.

(n) Mule Creek State Prison.

(o) Northern California Women s Facility.

(p) Pelican Bay State Prison.

(q) Avenal State Prison.

(r) California State Prison King s County at Corcoran.

(s) Chuckawalla Valley State Prison.

(t) Those other institutions and prison facilities as the Department of Corrections or the Director of Corrections may be authorized by law to establish, including, but not limited to, prisons in Madera, Kern, Imperial, and Los Angeles Counties.

(Amended by Stats. 1990, Ch. 981, Sec. 11. Effective September 18, 1990.)



5003.2

(a) The Secretary of the Department of Corrections and Rehabilitation, or his or her designee, shall provide written notification to any county impacted by the opening, closing, or changing of location of any reception center that accepts prisoners from county facilities, or by the opening, closing, or changing of the location of a parole office. Written notification of these changes shall also be provided to the California State Association of Counties, the California State Sheriffs Association, and the Chief Probation Officers of California at least 90 days prior to the proposed change.

(b) The notification requirement in this section shall not apply to the opening, closing, or changing of location of a facility due to an emergency created by a riot, quarantine, or natural disaster.

(Added by Stats. 2013, Ch. 32, Sec. 13. Effective June 27, 2013.)



5003.5

The Board of Parole Hearings is empowered to advise and recommend to the Secretary of the Department of Corrections and Rehabilitation on general and specific policies and procedures relating to the duties and functions of the secretary. The secretary is empowered to advise and recommend to the board on matters of general and specific policies and procedures, relating to the duties and functions of the board. The secretary and the board shall meet for purposes of exchange of information and advice.

(Amended by Stats. 2005, Ch. 10, Sec. 34. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



5004

The Director of Corrections and the legislative body of any county or city may enter into agreements for mutual police aid. Pursuant to such agreements the director may authorize employees of state prisons and institutions to cooperate, anywhere within the State, with county and city peace officers in connection with any existing emergency. While so employed the employees shall have all the benefits of workmen s compensation laws, retirement laws, and all other similar laws and for such purposes shall be deemed to be performing services in the course of their regular official duties.

(Added by Stats. 1949, Ch. 870.)



5004.5

The director shall require each state prison under the department s jurisdiction to develop a Mutual Aid Escape Pursuit Plan and Agreement with local law enforcement agencies. The plan, together with any supporting information, shall be submitted for annual review to the city council of the city containing or nearest to the institution and to the county board of supervisors of the county containing the prison.

Nothing in this section shall require the department to disclose any information which may threaten the security of an institution or the safety of the surrounding community.

(Added by Stats. 1984, Ch. 608, Sec. 1. Effective July 19, 1984.)



5005

The department may maintain a canteen at any prison or institution under its jurisdiction for the sale to persons confined therein of toilet articles, candy, notions, and other sundries, and may provide the necessary facilities, equipment, personnel, and merchandise for the canteen. The director shall specify what commodities shall be sold in the canteen. The sale prices of the articles offered for sale shall be fixed by the director at the amounts that will, as far as possible, render each canteen self-supporting. The department may undertake to insure against damage or loss of canteen and handicraft materials, supplies and equipment owned by the Inmate Welfare Fund of the Department of Corrections as provided in Section 5006.

The canteen operations at any prison or institution referred to in this section shall be audited biennially by the Department of Finance, and at the end of each intervening fiscal year, each prison or institution shall prepare a statement of operations. At least one copy of any audit report or statement of operations shall be posted at the canteen and at least one copy shall be available to inmates at the library of each prison or institution.

(Amended by Stats. 2004, Ch. 798, Sec. 5. Effective January 1, 2005. Operative July 1, 2005, by Sec. 9 of Ch. 798.)



5006

(a) (1) All moneys now held for the benefit of inmates currently housed in Department of Corrections and Rehabilitation facilities including those known as the Inmate Canteen Fund of the California Institution for Men; the Inmate Welfare Fund of the California Institution for Women; the Trust Contingent Fund of the California State Prison at Folsom; the S.P.L. Commissary, Canteen Account, Hobby Association, Camp Account, Library Fund, News Agency of the California State Prison at San Quentin, the Prisoners Fund; and the Prisoners Employment Fund, shall be deposited in the Inmate Welfare Fund of the Department of Corrections and Rehabilitation, in the State Treasury, which is hereby created. The money in the fund shall be used solely for the benefit and welfare of inmates of prisons and institutions under the jurisdiction of the Department of Corrections and Rehabilitation, including the following:

(A) The establishment, maintenance, employment of personnel for, and purchase of items for sale to inmates at canteens maintained at the state institutions.

(B) The establishment, maintenance, employment of personnel, and necessary expenses in connection with the operation of the hobby shops at institutions under the jurisdiction of the department.

(C) Educational programs, hobby and recreational programs, which may include physical education activities and hobby craft classes, inmate family visiting services, leisure-time activities, and assistance with obtaining photo identification from the Department of Motor Vehicles.

(D) Funding for innovative programming by not-for-profit organizations offering programs that have demonstrated success and focus on offender responsibility and restorative justice principles. All funding used for this purpose shall go directly to the not-for-profit organizations and shall not be used for department staff or administration of the programming.

(2) The warden of each institution, in collaboration with at least two representatives from local or state advocacy groups for inmates and two members of either the men s or women s advisory council or similar group within each institution, shall meet at least biannually to determine how the money in the fund shall be used to benefit the inmates of the respective institution. It is the intent of the Legislature that the funds only be expended on services other than those that the department is required to provide to inmates.

(b) There shall be deposited in the Inmate Welfare Fund all net proceeds from the operation of canteens and hobby shops and any moneys that may be assigned to the state prison by prisoners for deposit in the fund. The moneys in the fund shall constitute a trust held by the Secretary of the Department of Corrections and Rehabilitation for the benefit and welfare, as herein defined, of all of the inmates of institutions and prisons under the jurisdiction of the department.

(c) The Department of Finance shall conduct a biennial audit of the Inmate Welfare Fund to include an audit report which shall summarize expenditures from the fund by major categories. At the end of each intervening fiscal year, a statement of operations shall be prepared that shall contain the same information as would be provided in the biennial audit. At least one copy of any statement of operations or audit report shall be placed in each library maintained by the Department of Corrections and Rehabilitation and shall be available there to any inmate.

(Amended by Stats. 2014, Ch. 26, Sec. 29. Effective June 20, 2014.)



5006.1

(a) Notwithstanding any provision in Section 5006, money in the Inmate Welfare Fund shall not be expended to pay charges for any or all of the following purposes:

(1) Overtime for staff coverage of special events.

(2) Television repair.

(3) Original complement of television sets and replacement of television equipment.

(b) The department shall pay these charges out of any money appropriated for these purposes.

(Amended by Stats. 2012, Ch. 831, Sec. 3. Effective January 1, 2013.)



5007

The Secretary of the Department of Corrections and Rehabilitation may invest money in the Inmate Welfare Fund that in his or her opinion is not necessary for immediate use, with the approval of the Department of Finance, and interest earned and other increment derived from investments made pursuant to this section shall be paid into the Inmate Welfare Fund of the Department of Corrections and Rehabilitation.

(Amended by Stats. 2012, Ch. 831, Sec. 4. Effective January 1, 2013.)



5007.5

(a) The Director of Corrections is authorized to charge a fee in the amount of five dollars ($5) for each inmate-initiated medical visit of an inmate confined in the state prison.

(b) The fee shall be charged to the prison account of the inmate. If the inmate has no money in his or her personal account, there shall be no charge for the medical visit.

(c) An inmate shall not be denied medical care because of a lack of funds in his or her prison account.

(d) The medical provider may waive the fee for any inmate-initiated treatment and shall waive the fee in any life-threatening or emergency situation, defined as those health services required for alleviation of severe pain or for immediate diagnosis and treatment of unforeseen medical conditions that if not immediately diagnosed and treated could lead to disability or death.

(e) Followup medical visits at the direction of the medical staff shall not be charged to the inmate.

(f) All moneys received by the Director of Corrections pursuant to this section shall, upon appropriation by the Legislature, be expended to reimburse the Department of Corrections for direct provision of inmate health care services.

(Amended by Stats. 1995, Ch. 749, Sec. 8. Effective October 10, 1995.)



5008

The Secretary of the Department of Corrections and Rehabilitation shall deposit any funds of inmates in his or her possession in trust with the Treasurer pursuant to Section 16305.3 of the Government Code. However, the Secretary of the Department of Corrections and Rehabilitation, shall deposit those funds of inmates in interest-bearing bank accounts or invest or reinvest the funds in any of the securities that are described in Article 1 (commencing with Section 16430) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code and for the purposes of deposit or investment only may mingle the funds of any inmate with the funds of other inmates. Any interest or increment accruing on those funds, less expenses incurred in the investment, shall be deposited in individual inmate or parolee trust accounts on a proportional basis depending upon the amount of funds each individual inmate or parolee account has on deposit.

(Amended by Stats. 2008, Ch. 210, Sec. 1. Effective January 1, 2009.)



5008.1

Subject to the availability of adequate state funding for these purposes, the Director of Corrections shall provide all inmates at each penal institution and prison facility under the jurisdiction of the department with information about behavior that places a person at high risk for contracting the human immunodeficiency virus (HIV), and about the prevention of transmission of acquired immune deficiency syndrome (AIDS). The director shall provide all inmates, who are within one month of release or being placed on parole, with information about agencies and facilities that provide testing, counseling, medical, and support services for AIDS victims. Information about AIDS prevention shall be solicited by the director from the State Department of Health Services, the county health officer, or local agencies providing services to persons with AIDS. The Director of Health Services, or his or her designee, shall approve protocols pertaining to the information to be disseminated under this section.

(Added by Stats. 1988, Ch. 1301, Sec. 2.)



5008.2

(a) During the intake medical examination or intake health screening, or while providing general information during intake, the department shall provide all inmates with information on hepatitis C, including, but not limited to, methods of hepatitis C transmission and prevention, and information on opportunities for screening and treatment while incarcerated. This subdivision shall be implemented only to the extent that brochures, other printed information, or other media is provided at no charge to the department by public health agencies or any other organization promoting hepatitis C education.

(b) The department shall also provide hepatitis C screening to all inmates who request it, and offer it to inmates that have a history of intravenous drug use or other risk factors for hepatitis C. This testing shall be confidential. The medical copayment authorized in Section 5007.5 shall not be charged for hepatitis C testing, treatment, or any followup testing.

(Added by Stats. 2005, Ch. 524, Sec. 1. Effective January 1, 2006.)



5009

(a) It is the intention of the Legislature that all prisoners shall be afforded reasonable opportunities to exercise religious freedom.

(b) (1) Except in extraordinary circumstances, upon the transfer of an inmate to another state prison institution, any member of the clergy or spiritual adviser who has been previously authorized by the Department of Corrections and Rehabilitation to visit that inmate shall be granted visitation privileges at the institution to which the inmate is transferred within 72 hours of the transfer.

(2) Visitations by members of the clergy or spiritual advisers shall be subject to the same rules, regulations, and policies relating to general visitations applicable at the institution to which the inmate is transferred.

(3) A departmental or volunteer chaplain who has ministered to or advised an inmate incarcerated in state prison may, voluntarily and without compensation, continue to minister to or advise the inmate while he or she is on parole, provided that the departmental or volunteer chaplain so notifies the warden and the parolee s parole agent in writing.

(c) Nothing in this section limits the department s ability to prohibit a departmental chaplain from ministering to a parolee, or to exclude a volunteer chaplain from department facilities, if either is found to be in violation of any law or regulation and that violation would ordinarily be grounds for adverse action or denial of access to a facility or person under the department s custody.

(Amended by Stats. 2006, Ch. 538, Sec. 520. Effective January 1, 2007.)



5010

(a) The Legislature hereby finds and declares that the predominant purpose of exercise in correctional facilities should be for the maintenance of the general health and welfare of inmates and that exercise equipment and programs in correctional facilities should be consistent with this purpose.

The Legislature further finds and declares that in some cases it may be beneficial to provide access to weights for therapeutic or rehabilitative reasons under a doctor s order or for certain vocational activities such as firefighting.

(b) It is the intent of the Legislature that both the Department of Corrections and the Department of the Youth Authority eliminate or restrict access to weights and weight lifting equipment where it is determined that the particular type of equipment involved or the particular prison population or inmate involved poses a safety concern both in the correctional facility and to the public upon release. In those instances where inmates are allowed access to weights and weight lifting equipment, access shall be a privilege.

As a condition of inmate access to weights and weight lifting equipment, the departments may require inmates to participate in training in the proper use of weights and weight lifting equipment that emphasizes departmental rules and safety practices that must be observed when using weights and weight lifting equipment.

The directors of the departments, or their respective designees, may restrict individual or group access to weights and weight lifting equipment as deemed necessary for the orderly operation of the correctional facility.

(c) On or before July 1, 1995, both the Department of Corrections and the Department of the Youth Authority shall adopt regulations governing inmate access to weight lifting and weight training equipment in state prison and California Youth Authority facilities, respectively. In developing these regulations, the departments shall consider each of the following:

(1) Some prisoners may utilize weight equipment to develop strength and increase body mass and size rather than for the maintenance of general health. This use of weight equipment may create a risk of harm to other inmates, correctional officers, and staff and, upon release, to law enforcement officers and the general public.

(2) The improper use of weights and weight lifting equipment may result in injuries that require costly medical attention.

(3) Access to weights and weight lifting equipment by inmates may result in the use of the equipment by inmates to attack other inmates or correctional officers.

(Amended by Stats. 2004, Ch. 193, Sec. 148. Effective January 1, 2005.)



5011

(a) The Department of Corrections shall not require, as a condition for any form of treatment or custody that the department offers, an admission of guilt to any crime for which an inmate was committed to the custody of the department.

(b) The Board of Prison Terms shall not require, when setting parole dates, an admission of guilt to any crime for which an inmate was committed.

(Amended by Stats. 1979, Ch. 255.)



5021

(a) Any death that occurs in any facility operated by the Department of Corrections and Rehabilitation, the State Department of State Hospitals, a city, county, or city and county, including county juvenile facilities, or any facility which is under contract with any of these entities for the incarceration, rehabilitation, holding, or treatment of persons accused or convicted of crimes, shall be reported within a reasonable time, not to exceed two hours, of its discovery by authorities in the facility to the county sheriff, or his or her designated representative, and to the coroner s office, of the county in which the facility is located, as provided in Section 27491 of the Government Code. These deaths shall also be reported to the district attorney, or his or her designated representative, of the county in which the facility is located as soon as a representative of the district attorney s office is on duty. If the facility is located within the city limits of an incorporated city, the report shall also be made to the chief of police in that city, or to his or her designated representative, within a reasonable time, not to exceed two hours, of its discovery.

Any death of a person in a facility operated by the Department of Corrections and Rehabilitation shall also be reported to the Chief of Medical Services in the Central Office of the Department of Corrections and Rehabilitation, or his or her designated representative, as soon as a representative of that office is on duty.

(b) The initial report of the death of a person required in subdivision (a) may be transmitted by telephone, direct contact, or by written notification, and shall outline all pertinent facts known at the time the report is made and all persons to contact, in addition to any other information the reporting person or officer deems pertinent.

(c) The initial report of the death of a person as required in subdivision (a) shall be supplemented by a written report, which shall be submitted to the entities listed in subdivision (a) within eight hours of the discovery of the death. This written report shall include all circumstances and details of the death that were known at the time the report was prepared, and shall include the names of all persons involved in the death, and all persons with knowledge of the circumstances surrounding the death.

(Amended by Stats. 2012, Ch. 24, Sec. 49. Effective June 27, 2012.)



5022

(a) Upon the entry of a prisoner into a facility operated by the Department of Corrections, and at least every year thereafter, the Director of Corrections shall obtain from the prisoner the name and last known address and telephone number of any person or persons who shall be notified in the event of the prisoner s death or serious illness or serious injury, as determined by the physician in attendance, and who are authorized to receive his or her body. The persons shall be noted in the order of the prisoner s preference. The Director of Corrections shall provide the prisoner with the opportunity to modify or amend his or her notification list at any time.

(b) The Director of Corrections shall use all reasonable means to contact the person or persons set forth in the notification list upon the death or serious illness or serious injury, as determined by the physician in attendance, of the prisoner while confined in a facility operated by the Department of Corrections.

(Added by Stats. 1993, Ch. 211, Sec. 1. Effective July 26, 1993.)



5023

(a) It is the intent of the Legislature that the Department of Corrections operate in the most cost-effective and efficient manner possible when purchasing health care services for inmates. To achieve this goal, it is desirable that the department have the benefit and experience of the California Medical Assistance Commission in planning and negotiating for the purchase of health care services.

(b) The Department of Corrections shall consult with the commission to assist the department in planning and negotiating contracts for the purchase of health care services. The commission shall advise the department, and may negotiate directly with providers on behalf of the department, as mutually agreed upon by the commission and the department.

(Amended by Stats. 1995, Ch. 749, Sec. 9. Effective October 10, 1995.)



5023.2

(a) In order to promote the best possible patient outcomes, eliminate unnecessary medical and pharmacy costs, and ensure consistency in the delivery of health care services, the department shall maintain a statewide utilization management program that shall include, but not be limited to, all of the following:

(1) Objective, evidence-based medical necessity criteria and utilization guidelines.

(2) The review, approval, and oversight of referrals to specialty medical services.

(3) The management and oversight of community hospital bed usage and supervision of health care bed availability.

(4) Case management processes for high medical risk and high medical cost patients.

(5) A preferred provider organization (PPO) and related contract initiatives that improve the coverage, resource allocation, and quality of contract medical providers and facilities.

(b) The department shall develop and implement policies and procedures to ensure that all adult prisons employ the same statewide utilization management program established pursuant to subdivision (a) that supports the department s goals for cost-effective auditable patient outcomes, access to care, an effective and accessible specialty network, and prompt access to hospital and infirmary resources. The department shall provide a copy of these policies and procedures, by July 1, 2011, to the Joint Legislative Budget Committee, the Senate Committee on Appropriations, the Senate Committee on Budget and Fiscal Review, the Senate Committee on Health, the Senate Committee on Public Safety, the Assembly Committee on Appropriations, the Assembly Committee on Budget, the Assembly Committee on Health, and the Assembly Committee on Public Safety.

(c) (1) The department shall establish annual quantitative utilization management performance objectives to promote greater consistency in the delivery of contract health care services, enhance health care quality outcomes, and reduce unnecessary referrals to contract medical services. On July 1, 2011, the department shall report the specific quantitative utilization management performance objectives it intends to accomplish statewide in each adult prison during the next 12 months to the Joint Legislative Budget Committee, the Senate Committee on Appropriations, the Senate Committee on Budget and Fiscal Review, the Senate Committee on Health, the Senate Committee on Public Safety, the Assembly Committee on Appropriations, the Assembly Committee on Budget, the Assembly Committee on Health, and the Assembly Committee on Public Safety.

(2) The requirement for submitting a report imposed under this subdivision is inoperative on January 1, 2015, pursuant to Section 10231.5 of the Government Code.

(d) On March 1, 2012, and each March 1 thereafter, the department shall report all of the following to the Joint Legislative Budget Committee, the Senate Committee on Appropriations, the Senate Committee on Budget and Fiscal Review, the Senate Committee on Health, the Senate Committee on Public Safety, the Assembly Committee on Appropriations, the Assembly Committee on Budget, the Assembly Committee on Health, and the Assembly Committee on Public Safety:

(1) The extent to which the department achieved the statewide quantitative utilization management performance objectives set forth in the report issued the previous March as well as the most significant reasons for achieving or not achieving those performance objectives.

(2) A list of adult prisons that achieved and a list of adult prisons that did not achieve their quantitative utilization management performance objectives and the significant reasons for the success or failure in achieving those performance objectives at each adult state prison.

(3) The specific quantitative utilization management performance objectives the department and each adult state prison intends to accomplish in the next 12 months.

(4) A description of planned and implemented initiatives necessary to accomplish the next 12 months quantitative utilization management performance objectives statewide and for each adult state prison. The department shall describe initiatives that were considered and rejected and the reasons for their rejection.

(5) The costs for inmate health care for the previous fiscal year, both statewide and at each adult state prison, and a comparison of costs from the fiscal year prior to the fiscal year being reported both statewide and at each adult state prison.

(e) It is the intent of the Legislature that any activities the department undertakes to implement the provisions of this section shall result in no year-over-year net increase in state costs.

(f) The following definitions shall apply to this section:

(1) Contract medical costs mean costs associated with an approved contractual agreement for the purposes of providing direct and indirect specialty medical care services.

(2) Specialty care means medical services not delivered by primary care providers.

(3) Utilization management program means a strategy designed to ensure that health care expenditures are restricted to those that are needed and appropriate by reviewing patient-inmate medical records through the application of defined criteria or expert opinion, or both. Utilization management assesses the efficiency of the health care process and the appropriateness of decisionmaking in relation to the site of care, its frequency, and its duration through prospective, concurrent, and retrospective utilization reviews.

(4) Community hospital means an institution located within a city, county, or city and county which is licensed under all applicable state and local laws and regulations to provide diagnostic and therapeutic services for the medical diagnosis, treatment, and care of injured, disabled, or sick persons in need of acute inpatient medical, psychiatric, or psychological care.

(g) The requirement for submitting a report imposed under subdivision (d) is inoperative on March 1, 2016, pursuant to Section 10231.5 of the Government Code.

(Amended by Stats. 2011, Ch. 296, Sec. 220. Effective January 1, 2012.)



5023.5

(a) Notwithstanding any other law, the Department of Corrections and Rehabilitation may contract with providers of health care services and health care network providers, including, but not limited to, health plans, preferred provider organizations, and other health care network managers. Hospitals that do not contract with the department for emergency health care services shall provide these services to the department on the same basis as they are required to provide these services pursuant to Section 489.24 of Title 42 of the Code of Federal Regulations. The department may only reimburse a noncontract provider of hospital or physician services at a rate equal to or less than the amount payable under the Medicare Fee Schedule, regardless of whether the hospital is located within or outside of California.

(b) An entity that provides ambulance or any other emergency or nonemergency response service to the department, and that does not contract with the department for that service, shall be reimbursed for the service at the rate payable under the Medicare Fee Schedule, regardless of whether the provider is located within or outside of California.

(c) Until regulations or emergency regulations are adopted in accordance with subdivision (g), the department shall not reimburse a contract provider of hospital services at a rate that exceeds 130 percent of the amount payable under the Medicare Fee Schedule, a contract provider of physician services at a rate that exceeds 110 percent of the amount payable under the Medicare Fee Schedule, or a contract provider of ambulance services at a rate that exceeds 120 percent of the amount payable under the Medicare Fee Schedule. The maximum rates established by this subdivision shall not apply to reimbursement for administrative days, transplant services, services provided pursuant to competitively bid contracts, or services provided pursuant to a contract executed prior to September 1, 2009.

(d) The maximum rates set forth in this section shall not apply to contracts entered into through the department s designated health care network provider, if any. The rates for those contracts shall be negotiated at the lowest rate possible under the circumstances.

(e) The department and its designated health care network provider may enter into exclusive or nonexclusive contracts on a bid or negotiated basis for hospital, physician, and ambulance services contracts.

(f) The Secretary of the Department of Corrections and Rehabilitation may adopt regulations to implement this section. During the existence of the receivership established in United States District Court for the Northern District of California, Case No. C01-1351 TEH, Plata v. Schwarzenegger, the adoption, amendment, or repeal of a regulation authorized by this section is hereby exempted from the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(g) The secretary may change the maximum rates set forth in this section by regulation or emergency regulation, adopted in accordance with the Administrative Procedure Act, but no sooner than 30 days after notification to the Joint Legislative Budget Committee. Those changes may include, but are not limited to, increasing or decreasing rates, or adding location-based differentials such as those provided to small and rural hospitals as defined in Section 124840 of the Health and Safety Code. The adoption, amendment, repeal, or readoption of a regulation authorized by this section is deemed to address an emergency, for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the secretary is hereby exempted for this purpose from the requirements of subdivision (b) of Section 11346.1 of the Government Code.

(h) During the existence of the receivership established in United States District Court for the Northern District of California, Case No. C01-1351 TEH, Plata v. Schwarzenegger, references in this section to the secretary shall mean the receiver appointed in that action.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 22, Sec. 31. Effective July 28, 2009.)



5023.6

(a) The Department of Corrections and Rehabilitation shall, by January 1, 2011, do all of the following:

(1) Adopt industry standard claim forms for use by contract health care service providers.

(2) Be able to accept secure electronic submission of claims from contract health care service providers.

(3) Perform periodic audits of claims paid to contract health care providers.

(4) Provide secure, remote electronic access to claim status information to those contract health care service providers submitting claims electronically in the manner required by the department.

(b) The department may adopt policies and procedures for the purpose of enabling electronic health care claims management and processing. The adoption, amendment, or repeal of policies and procedures for this limited purpose are exempt from the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2010, Ch. 669, Sec. 2. Effective January 1, 2011.)



5023.7

(a) Notwithstanding any other provision of law, money recovered prior to July 1, 2011, from an overpayment of a medical contract expenditure, under the authority of the federal health care receiver, shall be credited to the fiscal year in which the expenditure was drawn. An amount not to exceed the total amount of the funds recovered shall be augmented to the appropriation to the department for the 2010 11 fiscal year, upon approval of the Department of Finance.

(b) Money recovered on or after July 1, 2011, from an overpayment of a medical contract expenditure, under the authority of the federal health care receiver, shall be credited to the fiscal year in which the expenditure was drawn. An amount not to exceed the amount of the overpayment shall be augmented to the appropriation to the department for the fiscal year in which the recovered funds are received, upon approval of the Department of Finance.

(c) Any money recovered and any adjustments to appropriations made pursuant to subdivisions (a) and (b) shall be reported to the Joint Legislative Budget Committee within 30 days.

(d) The requirement for submitting a report imposed under subdivision (c) is inoperative on January 1, 2016, pursuant to Section 10231.5 of the Government Code.

(Added by Stats. 2011, Ch. 36, Sec. 28. Effective June 30, 2011.)



5024

(a) The Legislature finds and declares that:

(1) State costs for purchasing drugs and medical supplies for the health care of offenders in state custody have grown rapidly in recent years and will amount to almost seventy-five million dollars ($75,000,000) annually in the 1999 2000 fiscal year.

(2) The California State Auditor s Office found in a January 2000 audit report that the state could save millions of dollars annually by improving its current processes for the procurement of drugs for inmate health care and by pursuing alternative procurement methods.

(3) It is the intent of the Legislature that the Department of Corrections and Rehabilitation, in cooperation with the Department of General Services and other appropriate state agencies, take prompt action to adopt cost-effective reforms in its drug and medical supply procurement processes by establishing a program to obtain rebates from drug manufacturers, implementing alternative contracting and procurement reforms, or by some combination of these steps.

(b) (1) The Secretary of the Department of Corrections and Rehabilitation, pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) may adopt regulations requiring manufacturers of drugs to pay the department a rebate for the purchase of drugs for offenders in state custody that is at least equal to the rebate that would be applicable to the drug under Section 1927(c) of the federal Social Security Act (42 U.S.C. Sec. 1396r-8(c)). Any such regulation shall, at a minimum, specify the procedures for notifying drug manufacturers of the rebate requirements and for collecting rebate payments.

(2) If a rebate program is implemented, the secretary shall develop, maintain, and update as necessary a list of drugs to be provided under the rebate program, and establish a rate structure for reimbursement of each drug included in the rebate program. Rates shall not be less than the actual cost of the drug. However, the secretary may purchase a listed drug directly from the manufacturer and negotiate the most favorable bulk price for that drug. In order to minimize state administrative costs and maximize state benefits for the rebate program, the secretary may establish a program that focuses upon obtaining rebates for those drugs that it determines are purchased by the department in relatively large volumes.

(3) If a rebate program is implemented, the department shall submit an invoice, not less than two times per year, to each manufacturer for the amount of the rebate required by this subdivision. Drugs may be removed from the list for failure to pay the rebate required by this subdivision, unless the department determines that purchase of the drug is a medical necessity or that purchase of the drug is necessary to comply with a court order to ensure the appropriate provision of quality health care to offenders in state custody.

(4) In order to minimize state administrative costs and maximize state benefits for such a rebate program, if one is implemented, the Department of Corrections and Rehabilitation may enter into interagency agreements with the Department of General Services, the State Department of Health Care Services, the State Department of State Hospitals, or the State Department of Developmental Services, the University of California, another appropriate state department, or with more than one of those entities, for joint participation in a rebate program, collection and monitoring of necessary drug price and rebate data, the billing of manufacturers for rebates, the resolution of any disputes over rebates, and any other services necessary for the cost-effective operation of the rebate program.

(5) The Department of Corrections and Rehabilitation, separately or in cooperation with other state agencies, may contract for the services of a pharmaceutical benefits manager for any services necessary for the cost-effective operation of the rebate program, if one is implemented, or for other services to improve the contracting and procurement of drugs and medical supplies for inmate health care.

(c) Nothing in this section shall prohibit the department, as an alternative to or in addition to establishing a rebate program for drugs for inmate health care, from implementing, in cooperation with the Department of General Services and other appropriate state agencies, other cost-effective strategies for procurement of drugs and medical supplies for offenders in state custody, including, but not limited to:

(1) Improvements in the existing statewide master agreement procedures for purchasing contract and noncontract drugs at a discount from drug manufacturers.

(2) Participation by offenders in state custody infected with human immunodeficiency virus (HIV), the etiologic agent of acquired immune deficiency syndrome (AIDS), in the AIDS Drug Assistance Program.

(3) Membership in the Minnesota Multistate Contracting Alliance for Pharmacy (MMCAP) or other cooperative purchasing arrangements with other governmental entities.

(4) Greater centralization or standardization of procurement of drugs and medical supplies among individual prisons in the Department of Corrections and Rehabilitation prison system.

(d) The California State Auditor s Office shall report to the Legislature and the Governor by January 10, 2002, its findings in regard to:

(1) An evaluation of the trends in state costs for the procurement of drugs and medical supplies for offenders in state custody, and an assessment of the major factors affecting those trends.

(2) A summary of the steps taken by the Department of Corrections and Rehabilitation, the Department of General Services, and other appropriate state agencies to implement this section.

(3) An evaluation of the compliance by these state agencies with the findings and recommendations of the January 2000 California State Auditor s Office report for reform of procurement of drugs and medical supplies for offenders in state custody.

(4) Any further recommendations of the California State Auditor s Office for reform of state drug procurement practices, policies, or statutes.

(Amended by Stats. 2012, Ch. 281, Sec. 40. Effective January 1, 2013.)



5024.2

(a) The Department of Corrections and Rehabilitation is authorized to maintain and operate a comprehensive pharmacy services program for those facilities under the jurisdiction of the department that is both cost effective and efficient, and shall incorporate the following:

(1) A statewide pharmacy administration system with direct authority and responsibility for program administration and oversight.

(2) Medically necessary pharmacy services using professionally and legally qualified pharmacists, consistent with the size and the scope of medical services provided.

(3) Written procedures and operational practices pertaining to the delivery of pharmaceutical services.

(4) A multidisciplinary, statewide Pharmacy and Therapeutics Committee responsible for all of the following:

(A) Developing and managing a department formulary.

(B) Standardizing the strengths and dosage forms for medications used in department facilities.

(C) Maintaining and monitoring a system for the review and evaluation of corrective actions related to errors in prescribing, dispensing, and administering medications.

(D) Conducting regular therapeutic category reviews for medications listed in the department formulary.

(E) Evaluating medication therapies and providing input to the development of disease management guidelines used in the department.

(5) A requirement for the use of generic medications, when available, unless an exception is reviewed and approved in accordance with an established nonformulary approval process. The nonformulary approval process shall include a process whereby a prescriber may indicate on the face of the prescription dispense as written or other appropriate form for electronic prescriptions.

(6) Use of an enterprise-based pharmacy operating system that provides management with information on prescription workloads, medication utilization, prescribing data, and other key pharmacy information.

(b) The department is authorized to operate and maintain a centralized pharmacy distribution center to provide advantages of scale and efficiencies related to medication purchasing, inventory control, volume production, drug distribution, workforce utilization, and increased patient safety. It is the intent of the Legislature that the centralized pharmacy distribution center and institutional pharmacies be licensed as pharmacies by the California State Board of Pharmacy meeting all applicable regulations applying to a pharmacy.

(1) To the extent it is cost effective and efficient, the centralized pharmacy distribution center should include systems to do the following:

(A) Order and package bulk pharmaceuticals and prescription and stock orders for all department correctional facilities.

(B) Label medications as required to meet state and federal prescription requirements.

(C) Provide barcode validation matching the drug to the specific prescription or floor stock order.

(D) Sort completed orders for shipping and delivery to department facilities.

(2) Notwithstanding any other requirements, the department centralized pharmacy distribution center is authorized to do the following:

(A) Package bulk pharmaceuticals into both floor stock and patient-specific packs.

(B) Reclaim, for reissue, unused and unexpired medications.

(C) Distribute the packaged products to department facilities for use within the state corrections system.

(3) The centralized pharmacy distribution center should maintain a system of quality control checks on each process used to package, label, and distribute medications. The quality control system may include a regular process of random checks by a licensed pharmacist.

(c) The department may investigate and initiate potential systematic improvements in order to provide for the safe and efficient distribution and control of, and accountability for, drugs within the department s statewide pharmacy administration system, taking into account factors unique to the correctional environment.

(d) The department should ensure that there is a program providing for the regular inspection of all department pharmacies in the state to verify compliance with applicable law, rules, regulations, and other standards as may be appropriate to ensure the health, safety, and welfare of the department s inmate patients.

(e) On March 1, 2012, and each March 1 thereafter, the department shall report all of the following to the Joint Legislative Budget Committee, the Senate Committee on Appropriations, the Senate Committee on Budget and Fiscal Review, the Senate Committee on Health, the Senate Committee on Public Safety, the Assembly Committee on Appropriations, the Assembly Committee on Budget, the Assembly Committee on Health, and the Assembly Committee on Public Safety:

(1) The extent to which the Pharmacy and Therapeutics Committee has been established and achieved the objectives set forth in this section, as well as the most significant reasons for achieving or not achieving those objectives.

(2) The extent to which the department is achieving the objective of operating a fully functioning and centralized pharmacy distribution center, as set forth in this section, that distributes pharmaceuticals to every adult prison under the jurisdiction of the department, as well as the most significant reasons for achieving or not achieving that objective.

(3) The extent to which the centralized pharmacy distribution center is achieving cost savings through improved efficiency and distribution of unit dose medications.

(4) A description of planned or implemented initiatives to accomplish the next 12 months objectives for achieving the goals set forth in this section, including a fully functioning and centralized pharmacy distribution center that distributes pharmaceuticals to every adult facility under the jurisdiction of the department.

(5) The costs for prescription pharmaceuticals for the previous fiscal year, both statewide and at each adult prison under the jurisdiction of the department, and a comparison of these costs with those of the prior fiscal year.

(f) The requirement for submitting a report imposed under subdivision (e) is inoperative on March 1, 2016, pursuant to Section 10231.5 of the Government Code.

(Amended by Stats. 2012, Ch. 41, Sec. 74. Effective June 27, 2012.)



5024.5

(a) The Department of Corrections shall adopt policies, procedures, and criteria to identify selected medication categories for the development of utilization protocols based on best practices, and the use of generic and therapeutic substitutes, as appropriate.

(b) The department shall develop utilization and treatment protocols for select medication categories based on defined priority criteria, including, but not limited to, the cost of the medications.

(c) On or before April 1, 2006, the department shall provide information, as part of the fiscal committee budget hearings for the 2006 07 budget year, on the impact of the adoption of these protocols.

(d) The department shall coordinate the implementation of this section with the Department of General Services prescription drug bulk purchasing program pursuant to Chapter 12 (commencing with Section 14977) of Part 5.5 of Division 3 of Title 2 of the Government Code, in order to better achieve the goals and intent of that program.

(e) It is the intent of the Legislature that the department shall complete the implementation of this section utilizing the existing resources of the department.

(Added by Stats. 2004, Ch. 383, Sec. 1. Effective January 1, 2005.)



5025

(a) On or before July 1, 1993, the Department of Corrections shall implement and maintain procedures to identify inmates serving terms in state prison who are undocumented aliens subject to deportation. This identification procedure shall be completed, as to each inmate, within 90 days of the Department of Corrections having taken custody of the inmate.

(b) The procedures implemented by the department, pursuant to subdivision (a), shall include, but not be limited to, the following criteria for determining the country of citizenship of any person serving a term in state prison:

(1) Country of citizenship.

(2) Place of birth.

(3) Inmate s statements.

(4) Prior parole records.

(5) Prior arrest records.

(6) Probation Officer s Report (POR).

(7) Information from the Department of Justice s Criminal Identification and Information Unit.

(8) Other legal documents.

(c) The Department of Corrections shall report annually to the Legislature the number of persons identified as undocumented aliens pursuant to subdivision (a). The reports shall contain the number of persons referred, the race, national origin, and national ancestry of persons referred, the offense or offenses for which the person was committed to state prison, and the disposition of the referral, if known.

(Amended by Stats. 1994, Ch. 565, Sec. 5. Effective September 16, 1994. Superseded on operative date of amendment by Stats. 1994, Ch. 567, as further amended by Stats. 1995, Ch. 91.)



5025

(a) Immediately upon the effective date of the amendments to this section made at the 1993 94 First Extraordinary Session of the Legislature, the Department of Corrections and the Department of the Youth Authority shall implement and maintain procedures to identify, within 90 days of assuming custody, inmates serving terms in state prison or wards of the Department of the Youth Authority who are undocumented felons subject to deportation. The Department of Corrections and the Department of the Youth Authority shall refer to the United States Immigration and Naturalization Service the name and location of any inmate or ward who may be an undocumented alien and who may be subject to deportation for a determination of whether the inmate or ward is undocumented and subject to deportation. The Department of Corrections and the Department of the Youth Authority shall make case files available to the United States Immigration and Naturalization Service for purposes of investigation.

(b) The procedures implemented by the department pursuant to subdivision (a) shall include, but not be limited to, the following criteria for determining the country of citizenship of any person serving a term in the state prison:

(1) Country of citizenship.

(2) Place of birth.

(3) Inmate s statements.

(4) Prior parole records.

(5) Prior arrest records.

(6) Probation Officer s Report (POR).

(7) Information from the Department of Justice s Criminal Identification and Information Unit.

(8) Other legal documents.

(c) Within 48 hours of identifying an inmate or ward as an undocumented felon pursuant to subdivision (a), the Department of Corrections and the Department of the Youth Authority shall cause the inmate or ward to be transferred to the custody of the United States Attorney General for appropriate action. Once an inmate or ward has been identified as an undocumented felon by the United States Immigration and Naturalization Service, the inmate or ward shall not undergo any additional evaluation or classification procedures other than those required for the safety or security of the institution, the inmate or ward, or the public.

(d) The Department of Corrections shall report quarterly to the Legislature the number of persons referred to the United States Immigration and Naturalization Service pursuant to subdivision (a). The report shall contain the number of persons transported, the race, national origin, and national ancestry of persons transported, the offense or offenses for which the persons were committed to state prison, and the facilities to which the persons were transported.

(Amended (as amended by Stats. 1994, Ch. 567) by Stats. 1995, Ch. 91, Sec. 133. Effective January 1, 1996. Amendments not operative until enactment of federal legislation, as provided by Stats. 1994, Ch. 567, Sec. 6.)



5026

The Department of Corrections shall cooperate with the United States Immigration and Naturalization Service by providing the use of prison facilities, transportation, and general support, as needed, for the purposes of conducting and expediting deportation hearings and subsequent placement of deportation holds on undocumented aliens who are incarcerated in state prison.

(Added by Stats. 1993, Ch. 124, Sec. 1. Effective January 1, 1994. Repealed conditionally by Stats. 1994, Ch. 567, Secs. 3 and 6, upon enactment of specified federal legislation.)



5028

(a) Upon the entry of any person who is currently or was previously a foreign national into a facility operated by the Department of Corrections, the Director of Corrections shall inform the person that he or she may apply to be transferred to serve the remainder of his or her prison term in his or her current or former nation of citizenship. The director shall inform the person that he or she may contact his or her consulate and shall ensure that if notification is requested by the inmate, that the inmate s nearest consulate or embassy is notified without delay of his or her incarceration.

(b) Upon the request of a foreign consulate representing a nation that requires mandatory notification under Article 36 of the Vienna Convention on Consular Relations Treaty listed in subdivision (d) of Section 834c, the Department of Corrections shall provide the foreign consulate with a list of the names and locations of all inmates in its custody that have self-identified that nation as his or her place of birth.

(c) The Department of Corrections shall implement and maintain procedures to process applications for the transfer of prisoners to their current or former nations of citizenship under subdivision (a) and shall forward all applications to the Governor or his or her designee for appropriate action.

(Amended by Stats. 2004, Ch. 924, Sec. 2. Effective January 1, 2005.)



5029

(a) The Director of Corrections shall ensure that documents, computers, or computer accessible media containing personal information relating to an employee of the Department of Corrections are not removed from the state prison without proper authorization from the warden or his or her designee.

(b) Any employee of the Department of Corrections who, without proper authorization, knowingly removes personal information relating to an employee of the Department of Corrections from the state prison in violation of subdivision (a), or who fails to provide the appropriate notice as required in subdivision (c), is subject to disciplinary action.

(c) (1) An employee who removes personal information shall, once the employee is aware that the information either is lost or stolen or cannot be accounted for, make a reasonable effort to immediately notify the warden, or his or her designee, of that fact.

(2) The warden, or his or her designee, shall attempt to notify the employee whose personal information either is lost or stolen or cannot be accounted for within 24 hours of receiving the notice under paragraph (1).

(d) For purposes of this section, personal information shall have the same meaning as set forth in Section 1798.3 of the Civil Code.

(e) It is not the intent of the Legislature, in enacting this section, to inhibit or prevent a person from making a disclosure of improper governmental activity that is protected by subparagraphs (A) and (B) of paragraph (2) of subdivision (a) of Section 6129, or by the California Whistleblower Protection Act, Article 3 (commencing with Section 8547) of Chapter 6.5 of Division 1 of Title 2 of the Government Code, or by the Whistleblower Protection Act, Article 10 (commencing with Section 9149.20) of Chapter 1.5 of Part 1 of Division 2 of Title 2 of the Government Code. Furthermore, nothing in this section shall be construed to interfere with the authority of the Office of the Inspector General pursuant to Section 6126.5 of this code, nor the authority of the State Auditor pursuant to Section 8545.2 of the Government Code.

(Added by Stats. 2002, Ch. 240, Sec. 1. Effective January 1, 2003.)



5030.1

(a) The possession or use of tobacco products by inmates under the jurisdiction of the Department of Corrections is prohibited. The Director of Corrections shall adopt regulations to implement this prohibition, which shall include an exemption for departmentally approved religious ceremonies.

(b) The use of tobacco products by any person not included in subdivision (a) on the grounds of any institution or facility under the jurisdiction of the Department of Corrections is prohibited, with the exception of residential staff housing where inmates are not present.

(Added by Stats. 2004, Ch. 798, Sec. 6. Effective January 1, 2005. Operative July 1, 2005, by Sec. 9 of Ch. 798.)



5031

(a) The department shall submit an estimate of expenditures for each state or contracted facility housing offenders and for the cost of supervising offenders on parole, by region, for inclusion in the annual Governor s Budget and the May Revision thereto. The department shall submit its preliminary estimates for the current and next fiscal years to the Department of Finance by October 1 of each year and revised estimates by April 1 of the following year. The Department of Finance shall approve, modify, or deny the assumptions underlying all estimates and the population estimates released for the annual Governor s Budget and the May Revision. The April 1 submission shall only be a revision of the October 1 estimates and may not include any new assumptions or estimates from those submitted in the October 1 estimate.

(b) The population estimate for each state or contracted adult or juvenile facility shall contain, at least, the following:

(1) The capacity, as measured by the number of beds, categorized by cells, dorms, and intended security level.

(2) The projected number of offenders, by security level.

(3) The actual number of offenders, by security level.

(4) The number of offenders in a security level that differ from the classification score.

(5) The number of offenders, by program, that could benefit from rehabilitative programming, as identified by an assessment of risk and criminogenic needs.

(6) The actual number of offenders, by program, that receive rehabilitative programming based on an assessment of risk and criminogenic needs.

(7) A comparison of the number of authorized positions, filled positions, and vacant positions, by classification.

(8) The budget authority, as displayed in the annual Budget Act by program, compared to fiscal year-to-date expenditures and projected expenditures for the fiscal year.

(c) The population estimate for the Division of Adult Parole Operations shall contain at least the following:

(1) The projected number of offenders in each subpopulation, by region, and the total number of offenders.

(2) The actual number of offenders in each subpopulation, by region, and the total number of offenders.

(3) The number of offenders, by region, that could benefit from rehabilitative programming, as identified by an assessment of risk and criminogenic needs.

(4) The actual number of offenders, by region, that receive rehabilitative programming based on an assessment of risk and criminogenic needs.

(5) The number of ratio-driven positions budgeted in each region.

(6) The number of nonratio positions budgeted in each region, by function.

(7) A comparison of the number of authorized positions, filled positions, and vacant positions, by region and function.

(8) The budget authority, as displayed in the annual Budget Act by program, compared to fiscal year-to-date expenditures and projected expenditures for the fiscal year.

(d) The estimates shall include fiscal charts that track appropriations from the Budget Act to the current Governor s Budget and the May Revision for all fund sources for the current year and budget year.

(e) In the event that the methodological steps employed to arrive at previous estimates differ from those proposed, the department shall submit a descriptive narrative of the revised methodology. This information shall be provided to the Department of Finance, the Joint Legislative Budget Committee, and the public safety policy committees and fiscal committees of the Legislature.

(f) On or after January 10, if the Department of Finance discovers a material error in the information provided pursuant to this section, the Department of Finance shall inform the consultants to the fiscal committees of the Legislature of the error in a timely manner.

(g) The departmental estimates, assumptions, and other supporting data prepared for purposes of this section shall be forwarded annually to the Joint Legislative Budget Committee and the public safety policy committees and fiscal committees of the Legislature.

(Added by Stats. 2012, Ch. 41, Sec. 75. Effective June 27, 2012.)



5032

The department, as directed by the Department of Finance, shall work with the appropriate budget and policy committees of the Legislature and the Legislative Analyst s Office to establish appropriate oversight, evaluation, and accountability measures that shall be adopted as part of their future of corrections plan. This shall include a periodic review, conducted by the Department of Finance s Office of State Audits and Evaluations, that assesses the fiscal benchmarks of the plan. The Office of State Audits and Evaluations shall report to the Governor and the Legislature on its findings and recommendations annually with the first report submitted by April 1, 2013. Reports to the Legislature shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2012, Ch. 41, Sec. 76. Effective June 27, 2012.)






CHAPTER 2. The Secretary of the Department of Corrections and Rehabilitation

5050

Commencing July 1, 2005, any reference to the Director of Corrections in this or any other code refers to the Secretary of the Department of Corrections and Rehabilitation. As of that date, the office of the Director of Corrections is abolished.

(Amended by Stats. 2005, Ch. 10, Sec. 36. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



5051.2

The Director of Corrections shall have wide and successful administrative experience in adult or youth correctional programs embodying rehabilitative concepts.

(Added by Stats. 1953, Ch. 1458.)



5052

Any officer or employee of the Department of Corrections and Rehabilitation designated in writing by the secretary, shall have the power of a head of a department pursuant to Article 2 (commencing at Section 11180) of Chapter 2, Part 1, Division 3, Title 2, of the Government Code.

(Amended by Stats. 2005, Ch. 10, Sec. 39. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



5054

Commencing July 1, 2005, the supervision, management and control of the state prisons, and the responsibility for the care, custody, treatment, training, discipline and employment of persons confined therein are vested in the Secretary of the Department of Corrections and Rehabilitation.

(Amended by Stats. 2005, Ch. 10, Sec. 41. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



5054.1

The Secretary of the Department of Corrections and Rehabilitation has full power to order returned to custody any person under the secretary s jurisdiction. The written order of the secretary shall be sufficient warrant for any peace officer to return to actual custody any escaped state prisoner or any state prisoner released prior to his or her scheduled release date who should be returned to custody. All peace officers shall execute an order as otherwise provided by law.

(Amended by Stats. 2007, Ch. 579, Sec. 49. Effective October 13, 2007.)



5054.2

Whenever a person is incarcerated in a state prison for violating Section 261, 264.1, 266c, 285, 286, 288, 288a, 288.5, or 289, and the victim of one or more of those offenses is a child under the age of 18 years, the Secretary of the Department of Corrections and Rehabilitation shall protect the interest of that child victim by prohibiting visitation between the incarcerated person and the child victim pursuant to Section 1202.05. The secretary shall allow visitation only when the juvenile court, pursuant to Section 362.6 of the Welfare and Institutions Code, finds that visitation between the incarcerated person and his or her child victim is in the best interests of the child victim.

(Amended by Stats. 2007, Ch. 579, Sec. 50. Effective October 13, 2007.)



5055

Commencing July 1, 2005, all powers and duties previously granted to and imposed upon the Department of Corrections shall be exercised by the Secretary of the Department of Corrections and Rehabilitation, except where those powers and duties are expressly vested by law in the Board of Parole Hearings.

Whenever a power is granted to the secretary or a duty is imposed upon the secretary, the power may be exercised or the duty performed by a subordinate officer to the secretary or by a person authorized pursuant to law by the secretary.

(Amended by Stats. 2005, Ch. 10, Sec. 42. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



5056

(a) Each state prison under the jurisdiction of the department shall have a citizens advisory committee except that one committee may serve every prison located in the same city or community. Each committee shall consist of not more than 15 members appointed by the institution s warden, nine of whom shall be appointed from a list of nominations submitted to him or her as follows:

(1) Two persons from nominations submitted by the Assembly Member in whose district the prison is located.

(2) Two persons from nominations submitted by the Senator in whose district the prison is located.

(3) Two persons from nominations submitted by the city council of the city containing or nearest to the institution.

(4) Two persons from nominations submitted by the county board of supervisors of the county containing the institution.

(5) One person from nominations submitted by the chief of police of the city containing or nearest to the institution and the county sheriff of the county containing the institution.

(b) Where a citizens advisory committee serves more than one prison, the warden of each prison served by this committee shall collaborate with every other warden of a prison served by the committee for the purpose of appointing committee members.

(c) Each committee shall select its own chairperson by a majority vote of its members. The term of office of all members shall be two years. In the event of a vacancy due to resignation, death, or absence from three consecutive meetings, the appointing power shall fill the vacancy following receipt of written notification that a vacancy has occurred.

(d) Each committee shall meet at least once every two months or as often, on the call of the chairperson, as necessary to carry out the purposes and duties of the committee. Meetings of the committee shall be open to the public. The warden of each institution shall meet with the committee at least four times each year.

The advisory committees of the several institutions shall have the power of visitation of prison facilities and personnel in furtherance of the goals of this section.

(e) Nothing in this section shall be construed to require the disclosure by the department of information which may threaten the security of an institution or the safety of the surrounding community, nor shall the power of visitation specified in subdivision (d) extend to situations where institutional security would be jeopardized.

(Amended by Stats. 1997, Ch. 942, Sec. 2. Effective October 12, 1997.)



5056.1

(a) The Legislature finds and declares that due to the local conditions resulting in the Chino Valley Independent Fire District having within its area of service two state institutions under the jurisdiction of the Department of Corrections and Rehabilitation, the California Institution for Men and the California Institution for Women, special legislation is needed to address the need for the citizens advisory committees responsible for those institutions to have an additional member representing the Chino Valley Independent Fire District.

(b) In addition to the members designated for the citizens advisory committees that advise the California Institution for Men and the California Institution for Women pursuant to Section 5056, there shall be an additional member representing the Chino Valley Independent Fire District, nominated by the Chino Valley Independent Fire District, for selection by the warden, pursuant to Section 5056.

(Added by Stats. 2009, Ch. 108, Sec. 1. Effective January 1, 2010.)



5057

(a) Subject to the powers of the Department of Finance under Section 13300 of the Government Code, the secretary shall establish an accounting and auditing system for all of the agencies and institutions including the prisons which comprise the department in whatever form that will best facilitate their operation, and may modify the system from time to time.

(b) The accounting and auditing system shall include those accounts and records that are necessary to properly account for all money and property of the inmates.

(c) Except where other disposition is provided by law, all money belonging to the state received by the department, shall be reported to the Controller and deposited in the State Treasury monthly.

(Amended by Stats. 2005, Ch. 10, Sec. 43. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



5057.5

(a) Notwithstanding Section 11005 of the Government Code, the Director of Corrections may accept a gift or donation of goods or services to the state following a review and determination by the director that the gift or donation is not subject to illegal or discriminatory conditions, that it does not involve the expenditure of state funds, and that the acceptance of the gift is in the best interests of the state.

(b) Notwithstanding subdivision (a), the acceptance of a gift or donation that would involve any expenditure of state funds shall be subject to Section 11005 of the Government Code.

(c) It is the intent of the Legislature in enacting this section to recognize the significant contribution that private donors of goods and services can make in supporting the corrections system, and the development of effective vocational education and correctional industries in our prison system. With that objective in mind, the Director of Corrections is encouraged to further develop the current system of gifts and donations through the design of a prompt and efficient review procedure that will encourage donors and protect the interests of the state.

(Added by Stats. 1983, Ch. 574, Sec. 1.)



5058

(a) The director may prescribe and amend rules and regulations for the administration of the prisons and for the administration of the parole of persons sentenced under Section 1170 except those persons who meet the criteria set forth in Section 2962. The rules and regulations shall be promulgated and filed pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, except as otherwise provided in this section and Sections 5058.1 to 5058.3, inclusive. All rules and regulations shall, to the extent practical, be stated in language that is easily understood by the general public.

For any rule or regulation filed as regular rulemaking as defined in paragraph (5) of subdivision (a) of Section 1 of Title 1 of the California Code of Regulations, copies of the rule or regulation shall be posted in conspicuous places throughout each institution and shall be mailed to all persons or organizations who request them no less than 20 days prior to its effective date.

(b) The director shall maintain, publish and make available to the general public, a compendium of the rules and regulations promulgated by the director pursuant to this section and Sections 5058.1 to 5058.3, inclusive.

(c) The following are deemed not to be regulations as defined in Section 11342.600 of the Government Code:

(1) Rules issued by the director applying solely to a particular prison or other correctional facility, provided that the following conditions are met:

(A) All rules that apply to prisons or other correctional facilities throughout the state are adopted by the director pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(B) All rules except those that are excluded from disclosure to the public pursuant to subdivision (f) of Section 6254 of the Government Code are made available to all inmates confined in the particular prison or other correctional facility to which the rules apply and to all members of the general public.

(2) Short-term criteria for the placement of inmates in a new prison or other correctional facility, or subunit thereof, during its first six months of operation, or in a prison or other correctional facility, or subunit thereof, planned for closing during its last six months of operation, provided that the criteria are made available to the public and that an estimate of fiscal impact is completed pursuant to Sections 6650 to 6670, inclusive, of the State Administrative Manual.

(3) Rules issued by the director that are excluded from disclosure to the public pursuant to subdivision (f) of Section 6254 of the Government Code.

(Amended by Stats. 2002, Ch. 787, Sec. 26. Effective January 1, 2003.)



5058.1

(a) For the purposes of this section, pilot program means a program implemented on a temporary and limited basis in order to test and evaluate the effectiveness of the program, develop new techniques, or gather information.

(b) The adoption, amendment, or repeal of a regulation by the director to implement a legislatively mandated or authorized pilot program or a departmentally authorized pilot program, is exempt from Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, if the following conditions are met:

(1) A pilot program affecting male inmates affects no more than 10 percent of the total state male inmate population; a pilot program affecting female inmates affects no more than 10 percent of the total state female inmate population; and a pilot program affecting male and female inmates affects no more than 10 percent of the total state inmate population.

(2) The director certifies in writing that the regulations apply to a pilot program that qualifies for exemption under this section. The certification shall include a description of the pilot program and of the methods the department will use to evaluate the results of the pilot program.

(3) The certification and regulations are filed with the Office of Administrative Law and the regulations are made available to the public by publication pursuant to subparagraph (F) of paragraph (3) of subdivision (b) of Section 6 of Title 1 of the California Code of Regulations.

(4) An estimate of fiscal impact is completed pursuant to Sections 6650 to 6670, inclusive, of the State Administrative Manual.

(c) The adoption, amendment, or repeal of a regulation pursuant to this section becomes effective immediately upon filing with the Secretary of State.

(d) A regulation adopted pursuant to this section is repealed by operation of law, and the amendment or repeal of a regulation pursuant to this section is reversed by operation of law, two years after the commencement of the pilot program being implemented, unless the adoption, amendment, or repeal of the regulation is promulgated by the director pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For the purpose of this subdivision, a pilot program commences on the date the first regulatory change implementing the program is filed with the Secretary of State.

(Added by Stats. 2001, Ch. 141, Sec. 2. Effective January 1, 2002.)



5058.2

(a) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to a department action or policy implementing an action, that is based on a determination by the director that there is a compelling need for immediate action, and that unless the action is taken, serious injury, illness, or death is likely to result. The action, or the policy implementing the action, may be taken provided that the following conditions shall subsequently be met:

(1) A written determination of imminent danger shall be issued describing the compelling need and why the specific action or actions must be taken to address the compelling need.

(2) The written determination of imminent danger shall be mailed within 10 working days to every person who has filed a request for notice of regulatory actions with the department and to the Chief Clerk of the Assembly and the Secretary of the Senate for referral to the appropriate policy committees.

(b) Any policy in effect pursuant to a determination of imminent danger shall lapse by operation of law 15 calendar days after the date of the written determination of imminent danger unless an emergency regulation is filed with the Office of Administrative Law pursuant to Section 5058.3. This section shall in no way exempt the department from compliance with other provisions of law related to fiscal matters of the state.

(Added by Stats. 2001, Ch. 141, Sec. 3. Effective January 1, 2002.)



5058.3

(a) Emergency adoption, amendment, or repeal of a regulation by the director shall be conducted pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, except with respect to the following:

(1) Notwithstanding subdivision (e) of Section 11346.1 of the Government Code, the initial effective period for an emergency adoption, amendment, or repeal of a regulation shall be 160 days.

(2) Notwithstanding subdivision (b) of Section 11346.1 of the Government Code, no showing of emergency is necessary in order to adopt, amend, or repeal an emergency regulation if the director instead certifies, in a written statement filed with the Office of Administrative Law, that operational needs of the department require adoption, amendment, or repeal of the regulation on an emergency basis. The written statement shall include a description of the underlying facts and an explanation of the operational need to use the emergency rulemaking procedure. This paragraph provides an alternative to filing a statement of emergency pursuant to subdivision (b) of Section 11346.1 of the Government Code. It does not preclude filing a statement of emergency. This paragraph only applies to the initial adoption and one readoption of an emergency regulation.

(3) Notwithstanding subdivision (b) of Section 11349.6 of the Government Code, the adoption, amendment, or repeal of a regulation pursuant to paragraph (2) shall be reviewed by the Office of Administrative Law within 20 calendar days after its submission. In conducting its review, the Office of Administrative Law shall accept and consider public comments for the first 10 calendar days of the review period. Copies of any comments received by the Office of Administrative Law shall be provided to the department.

(4) Regulations adopted pursuant to paragraph (2) of subdivision (a) are not subject to the requirements of paragraph (2) of subdivision (a) of Section 11346.1 of the Government Code.

(b) It is the intent of the Legislature, in authorizing the deviations in this section from the requirements and procedures of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, to authorize the department to expedite the exercise of its power to implement regulations as its unique operational circumstances require.

(Amended by Stats. 2006, Ch. 713, Sec. 7. Effective January 1, 2007.)



5058.4

(a) The director shall provide for the development and implementation of a disciplinary matrix with offenses and associated punishments applicable to all department employees, in order to ensure notice and consistency statewide. The disciplinary matrix shall take into account aggravating and mitigating factors for establishing a just and proper penalty for the charged misconduct, as required by the California Supreme Court in Skelly v. State Personnel Board (1975) 15 Cal.3d 194. The presence of aggravating or mitigating factors may result in the imposition of a greater or a lesser penalty than might otherwise be mandated by the disciplinary matrix.

(b) The director shall adopt a code of conduct for all employees of the department.

(c) The director shall ensure that employees who have reported improper governmental activities and who request services from the department are informed of the services available to them.

(d) The department shall post the code of conduct in locations where employee notices are maintained. On July 1, 2005, and annually thereafter, the department shall send by electronic mail to its employees who have authorized access to electronic mail, the following:

(1) Information regarding the code of conduct.

(2) The duty to report misconduct.

(3) How to report misconduct.

(4) The duty to fully cooperate during investigations.

(5) Assurances against retaliation.

(Added by Stats. 2004, Ch. 738, Sec. 2. Effective January 1, 2005.)



5058.5

In addition to the services rendered by physicians and surgeons, including psychiatrists, or by psychologists, pursuant to Sections 5068 and 5079, physicians and surgeons, including psychiatrists and psychologists, employed by, or under contract to provide mental health services to, the Department of Corrections may also provide the following medically or psychologically necessary services: prescreening of mental disorders; determination of the mental competency of inmates to participate in classification hearings; evaluation of parolees during temporary detention; determining whether mental health treatment should be a condition of parole; and such other services as may be required which are consistent with their licensure.

(Added by Stats. 1984, Ch. 1123, Sec. 2.)



5058.6

The Director of the Department of Corrections shall have the authority of a head of a department set forth in subdivision (e) of Section 11181 of the Government Code to issue subpoenas as provided in Article 2 (commencing with Section 11180) of Chapter 2 of Division 3 of Title 2 of the Government Code. The department shall adopt regulations on the policies and guidelines for the issuance of subpoenas.

(Added by renumbering Section 5058.5 (as added by Stats. 1992, Ch. 695) by Stats. 2001, Ch. 854, Sec. 53. Effective January 1, 2002.)



5059

This title shall not affect the powers or jurisdiction of the Department of Transportation as to road camps pursuant to Article 4 (commencing with Section 2760) of Chapter 5 of Title 1 of Part 3.

(Amended by Stats. 1987, Ch. 828, Sec. 148.)



5060

The Director of Corrections may assist persons discharged, paroled, or otherwise released from confinement in an institution of the department and may secure employment for them, and for such purposes he may employ necessary officers and employees, may purchase tools, and give any other assistance that, in his judgment, he deems proper for the purpose of carrying out the objects and spirit of this section. Repayment of cash assistance received under this section from the current, or any prior appropriation, shall be credited to the appropriation current at time of such repayment.

(Added by Stats. 1965, Ch. 1751.)



5061

Whenever any person confined in any state institution subject to the jurisdiction of the Director of Corrections dies, and no demand or claim is made upon the director or his or her designee for the body of the deceased inmate by the inmate s next of kin or legally appointed representative, the director shall dispose of the body by cremation or burial no sooner than 10 calendar days after the inmate s death. The director or his or her designee may waive the 10-day waiting period for disposal of the deceased inmate s body if confirmation is received that the inmate s next of kin, or legally appointed representative, refuses to take possession of the body. If any personal funds or property of that person remains in the custody or possession of the Director of Corrections, the funds shall be applied to the payment of his or her cremation or burial expenses and related charges in an amount not exceeding those expenses and charges. If no demand or claim is made upon the director by the owner of the funds or property or his or her legally appointed representative, the director shall hold and dispose of those funds or property as follows:

(a) If the decedent leaves a will, the director shall, within 30 days after the date of death of the decedent, deliver the will to the clerk of the superior court having jurisdiction of the estate. If an executor is named in the will, the director shall furnish him or her written notice of the delivery of the will as provided in this section.

(b) All money or other personal property of the decedent remaining in the custody or possession of the director shall be held by him or her for a period of one year from the date of death of the decedent, for the benefit of the heirs, legatees or successors in interest of that decedent.

(c) Upon the expiration of the one-year period, any money remaining unclaimed in the custody or possession of the director shall be delivered by him or her to the Treasurer for deposit in the Unclaimed Property Fund under Article 1 (commencing with Section 1440) of Chapter 6 of Title 10 of Part 3 of the Code of Civil Procedure.

(d) Upon the expiration of the one-year period, all personal property and documents of the decedent, other than cash, remaining unclaimed in the custody or possession of the director, shall be disposed of as follows:

(1) All deeds, contracts, or assignments shall be filed by the director with the public administrator of the county of commitment of the decedent.

(2) All other personal property shall be sold by the director at public auction, or upon a sealed-bid basis, and the proceeds of the sale delivered by him or her to the Treasurer in the same manner as is provided in this section with respect to unclaimed money of the decedent. If he or she deems it expedient to do so, the director may accumulate the property of several decedents and sell the property in such lots as he or she may determine, provided that he or she makes a determination as to each decedent s share of the proceeds.

(3) If any personal property of the decedent is not salable at public auction, or upon a sealed-bid basis, or if it has no intrinsic value, or if its value is not sufficient to justify the deposit of the property in the State Treasury, the director may order it destroyed.

(4) All other unclaimed personal property of the decedent not disposed of as provided in paragraph (1), (2), or (3), shall be delivered by the director to the Controller for deposit in the State Treasury under Article 1 (commencing with Section 1440) of Chapter 6 of Title 10 of Part 3 of the Code of Civil Procedure.

(Amended by Stats. 1996, Ch. 805, Sec. 4. Effective January 1, 1997.)



5062

Whenever any person confined in any state institution subject to the jurisdiction of the Director of Corrections escapes, or is discharged or paroled from that institution, and any personal funds or property of that person remains in the hands of the Director of Corrections, and no demand is made upon the director by the owner of the funds or property or his or her legally appointed representative, all money and other intangible personal property of the person, other than deeds, contracts, or assignments, remaining in the custody or possession of the director shall be held by him or her for a period of three years from the date of that escape, discharge, or parole, for the benefit of that person or his or her successors in interest.

Upon the expiration of the three-year period, any money and other intangible personal property, other than deeds, contracts, or assignments, remaining unclaimed in the custody or possession of the director shall be subject to Article 1 (commencing with Section 1500) of Chapter 7 of Title 10 of Part 3 of the Code of Civil Procedure.

Upon the expiration of one year from the date of that escape, discharge, or parole:

(a) All deeds, contracts, or assignments shall be filed by the director with the public administrator of the county of commitment of that person.

(b) All tangible personal property other than money, remaining unclaimed in his or her custody or possession, shall be sold by the director at public auction, or upon a sealed-bid basis, and the proceeds of the sale shall be held by him or her subject to Section 5008 and subject to Article 1 (commencing with Section 1500) of Chapter 7 of Title 10 of Part 3 of the Code of Civil Procedure. If he or she deems it expedient to do so, the director may accumulate the property of several inmates and may sell the property in lots as he or she may determine, provided that he or she makes a determination as to each inmate s share of the proceeds.

If any tangible personal property covered by this section is not salable at public auction or upon a sealed-bid basis, or if it has no intrinsic value, or if its value is not sufficient to justify its retention by the director to be offered for sale at public auction or upon a sealed-bid basis at a later date, the director may order it destroyed.

(Amended by Stats. 1992, Ch. 225, Sec. 1. Effective January 1, 1993.)



5063

Before any money or other personal property or documents are delivered to the State Treasurer, State Controller, or public administrator, or sold at auction or upon a sealed-bid basis, or destroyed, under the provisions of Section 5061, and before any personal property or documents are delivered to the public administrator, or sold at auction or upon a sealed-bid basis, or destroyed, under the provisions of Section 5062, of this code, notice of said intended disposition shall be posted at least 30 days prior to the disposition, in a public place at the institution where the disposition is to be made, and a copy of such notice shall be mailed to the last known address of the owner or deceased owner, at least 30 days prior to such disposition. The notice prescribed by this section need not specifically describe each item of property to be disposed of.

(Amended by Stats. 1961, Ch. 1962.)



5064

At the time of delivering any money or other personal property to the Treasurer or Controller under Section 5061 or of Article 1 (commencing with Section 1500) of Chapter 7 of Title 10 of Part 3 of the Code of Civil Procedure, the director shall deliver to the Controller a schedule setting forth a statement and description of all money and other personal property delivered, and the name and last known address of the owner or deceased owner.

(Amended by Stats. 1987, Ch. 828, Sec. 151.)



5065

When any personal property has been destroyed as provided in Section 5061 or 5062, no suit shall thereafter be maintained by any person against the State or any officer thereof for or on account of such property.

(Added by Stats. 1951, Ch. 1708.)



5066

The Director of Corrections shall expand the existing prison ombudsman program to ensure the comprehensive deployment of ombudsmen throughout the state prison system with specific focus on the maximum security institutions.

(Amended by Stats. 2004, Ch. 193, Sec. 149. Effective January 1, 2005.)



5068

The Director of Corrections shall cause each person who is newly committed to a state prison to be examined and studied. This includes the investigation of all pertinent circumstances of the person s life such as the existence of any strong community and family ties, the maintenance of which may aid in the person s rehabilitation, and the antecedents of the violation of law because of which he or she has been committed to prison. Any person may be reexamined to determine whether existing orders and dispositions should be modified or continued in force.

Upon the basis of the examination and study, the Director of Corrections shall classify prisoners; and when reasonable, the director shall assign a prisoner to the institution of the appropriate security level and gender population nearest the prisoner s home, unless other classification factors make such a placement unreasonable.

As used in this section, reasonable includes consideration of the safety of the prisoner and the institution, the length of term, and the availability of institutional programs and housing.

As used in this section, prisoner s home means a place where the prisoner s spouse, parents, or children reside at the time of commitment.

When the diagnostic study of any inmate committed under subdivision (b) of Section 1168 so indicates, the director shall cause a psychiatric or psychological report to be prepared for the Community Release Board prior to the release of the inmate. The report shall be prepared by a psychiatrist or psychologist licensed to practice in this state.

Before the release of any inmate committed under subdivision (b) of Section 1168, the director shall provide the Community Release Board with a written evaluation of the prisoner.

(Amended by Stats. 1989, Ch. 1061, Sec. 2.)



5068.5

(a) Notwithstanding any other law, except as provided in subdivisions (b) and (c), any person employed or under contract to provide diagnostic, treatment, or other mental health services in the state or to supervise or provide consultation on these services in the state correctional system shall be a physician and surgeon, a psychologist, or other health professional, licensed to practice in this state.

(b) Notwithstanding Section 5068 or Section 704 of the Welfare and Institutions Code, the following persons are exempt from the requirements of subdivision (a), so long as they continue in employment in the same class and in the same department:

(1) Persons employed on January 1, 1985, as psychologists to provide diagnostic or treatment services including those persons on authorized leave but not including intermittent personnel.

(2) Persons employed on January 1, 1989, to supervise or provide consultation on the diagnostic or treatment services including persons on authorized leave but not including intermittent personnel.

(c) (1) The requirements of subdivision (a) may be waived by the secretary solely for persons in the professions of psychology or clinical social work who are gaining qualifying experience for licensure in those professions in this state. Providers working in a licensed health care facility operated by the department must receive a waiver in accordance with Section 1277 of the Health and Safety Code.

(2) A waiver granted pursuant to this subdivision shall not exceed three years from the date the employment commences in this state in the case of psychologists, or four years from commencement of the employment in this state in the case of clinical social workers, at which time licensure shall have been obtained or the employment shall be terminated, except that an extension of a waiver of licensure for clinical social workers may be granted for one additional year, based on extenuating circumstances determined by the department pursuant to subdivision (d). For persons employed as psychologists or clinical social workers less than full time, an extension of a waiver of licensure may be granted for additional years proportional to the extent of part-time employment, as long as the person is employed without interruption in service, but in no case shall the waiver of licensure exceed six years in the case of clinical social workers or five years in the case of psychologists. However, this durational limitation upon waivers shall not apply to active candidates for a doctoral degree in social work, social welfare, or social science who are enrolled at an accredited university, college, or professional school, but these limitations shall apply following completion of that training.

(3) A waiver pursuant to this subdivision shall be granted only to the extent necessary to qualify for licensure, except that personnel recruited for employment from outside this state and whose experience is sufficient to gain admission to a licensure examination shall nevertheless have one year from the date of their employment in California to become licensed, at which time licensure shall have been obtained or the employment shall be terminated, provided that the employee shall take the licensure examination at the earliest possible date after the date of his or her employment, and if the employee does not pass the examination at that time, he or she shall have a second opportunity to pass the next possible examination, subject to the one-year limit for clinical social workers, and subject to a two-year limit for psychologists.

(d) The department shall grant a request for an extension of a waiver of licensure for a clinical social worker pursuant to subdivision (c) based on extenuating circumstances if any of the following circumstances exist:

(1) The person requesting the extension has experienced a recent catastrophic event that may impair the person s ability to qualify for and pass the licensure examination. Those events may include, but are not limited to, significant hardship caused by a natural disaster; serious and prolonged illness of the person; serious and prolonged illness or death of a child, spouse, or parent; or other stressful circumstances.

(2) The person requesting the extension has difficulty speaking or writing the English language, or other cultural and ethnic factors exist which substantially impair the person s ability to qualify for and pass the license examination.

(3) The person requesting the extension has experienced other personal hardship that the department, in its discretion, determines to warrant the extension.

(Amended by Stats. 2010, Ch. 729, Sec. 6. Effective October 19, 2010.)



5069

(a) The administrative director of the Division of Industrial Accidents shall formulate procedures for the selection and orderly referral of injured inmates of state penal or correctional institutions who may be benefited by rehabilitation services and retrained for other positions upon release from incarceration. The State Department of Rehabilitation shall cooperate in both designing and monitoring results of rehabilitation programs for the disabled inmates. The primary purpose of this section is to rehabilitate injured inmates in order that they might engage in suitable and gainful employment upon their release.

(b) The director shall notify the injured inmate of the availability of rehabilitation services in those cases where there is continuing disability of 28 days and beyond. A copy of such notification shall be forwarded to the State Department of Rehabilitation.

(c) The initiation of a rehabilitation plan shall be the responsibility of the director.

(d) Upon establishment of a rehabilitation plan, the injured inmate shall cooperate in carrying it out.

(e) The injured inmate shall receive such medical and vocational rehabilitative services as may be reasonably necessary to restore him to suitable employment.

(f) The injured inmate s rehabilitation benefit is an additional benefit and shall not be converted to or replace any workmen s compensation benefit available to him.

(Added by Stats. 1976, Ch. 1347.)



5070

Notwithstanding any other provision of law, the sex of a prison inmate shall not prevent the Director of Corrections from assigning any prison inmate to academic or vocational training programs situated in correctional institutions established for the incarceration of offenders of the opposite sex.

(Added by Stats. 1978, Ch. 685.)



5071

(a) The Secretary of the Department of Corrections and Rehabilitation shall not assign any prison inmate to employment that provides that inmate with access to personal information of private individuals, including, but not limited to, the following: addresses; telephone numbers; health insurance, taxpayer, school, or employee identification numbers; mothers maiden names; demand deposit account, debit card, credit card, savings account, or checking account numbers, PINs, or passwords; social security numbers; places of employment; dates of birth; state- or government-issued driver s license or identification numbers; alien registration numbers; government passport numbers; unique biometric data, such as fingerprints, facial scan identifiers, voice prints, retina or iris images, or other similar identifiers; unique electronic identification numbers; address or routing codes; and telecommunication identifying information or access devices.

(b) Any person who is a prison inmate, and who has access to any personal information, shall disclose that he or she is a prison inmate before taking any personal information from anyone.

(c) This section shall not apply to inmates in employment programs or public service facilities where incidental contact with personal information may occur.

(Amended by Stats. 2006, Ch. 538, Sec. 521. Effective January 1, 2007.)



5072

(a) Notwithstanding any other provision of law, the Department of Corrections and Rehabilitation and the State Department of Health Care Services may develop a process to maximize federal financial participation for the provision of acute inpatient hospital services rendered to individuals who, but for their institutional status as inmates, are otherwise eligible for Medi-Cal pursuant to Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code or a Low Income Health Program (LIHP) pursuant to Part 3.6 (commencing with Section 15909) of Division 9 of the Welfare and Institutions Code.

(b) Federal reimbursement for acute inpatient hospital services for inmates enrolled in Medi-Cal shall occur through the State Department of Health Care Services and federal reimbursement for acute inpatient hospital services for inmates not enrolled in Medi-Cal but who are eligible for a LIHP shall occur through a county LIHP.

(c) (1) The Secretary of the Department of Corrections and Rehabilitation, in conjunction with the State Department of Health Care Services, shall develop a process to claim federal financial participation and to reimburse the Department of Corrections and Rehabilitation for the federal share of the allowable Medicaid cost provision of acute inpatient hospital services rendered to inmates according to this section and for any administrative costs incurred in support of those services.

(2) Public or community hospitals shall invoice the Department of Corrections and Rehabilitation to obtain reimbursement for acute inpatient hospital services in accordance with contracted rates of reimbursement, or if no contract is in place, the rates pursuant to Section 5023.5. The Department of Corrections and Rehabilitation shall reimburse a public or community hospital for the delivery of acute inpatient hospital services rendered to an inmate pursuant to this section. For individuals eligible for Medi-Cal pursuant to this section, the Department of Corrections and Rehabilitation shall submit a quarterly invoice to the State Department of Health Care Services for claiming federal participation at the Medi-Cal rate for acute inpatient hospital services. For enrollees in the LIHP, the Department of Corrections and Rehabilitation shall submit a quarterly invoice to the county of last legal residence pursuant to Section 14053.7 of the Welfare and Institutions Code. The county shall submit the invoice to the State Department of Health Care Services for claiming federal financial participation for acute inpatient hospital services for individuals made eligible pursuant to this section, pursuant to Section 14053.7 of the Welfare and Institutions Code, and pursuant to the process developed in subdivision (b). The State Department of Health Care Services shall claim federal participation for eligible services for LIHP enrolled inmates at the rate paid by the Department of Corrections and Rehabilitation. The State Department of Health Care Services and counties shall remit funds received for federal participation to the Department of Corrections and Rehabilitation for allowable costs incurred as a result of delivering acute inpatient hospital services allowable under this section.

(3) The county LIHPs shall not experience any additional net expenditures of county funds due to the provision of services under this section.

(4) The Department of Corrections and Rehabilitation shall reimburse the State Department of Health Care Services and counties for administrative costs that are not reimbursed by the federal government.

(5) The Department of Corrections and Rehabilitation shall reimburse the State Department of Health Care Services for any disallowance that is required to be returned to the Centers for Medicare and Medicaid Services for any litigation costs incurred due to the implementation of this section.

(d) (1) The state shall indemnify and hold harmless participating entities that operate a LIHP, including all counties, and all counties that operate in a consortium that participates as a LIHP, against any and all losses, including, but not limited to, claims, demands, liabilities, court costs, judgments, or obligations, due to the implementation of this section as directed by the secretary and the State Department of Health Care Services.

(2) The State Department of Health Care Services may at its discretion require a county, as a condition of participation as a LIHP, to enroll an eligible inmate into its LIHP if the county is the inmate s county of last legal residence.

(3) The county LIHPs shall be held harmless by the state for any disallowance or deferral if federal action is taken due to the implementation of this section in accord with the state s policies, directions, and requirements.

(e) (1) The Department of Corrections and Rehabilitation, in conjunction with the State Department of Health Care Services, shall develop a process to facilitate eligibility determinations for individuals who may be eligible for Medi-Cal or a LIHP pursuant to this section and Section 14053.7 of the Welfare and Institutions Code.

(2) The Department of Corrections and Rehabilitation shall assist inmates in completing either the Medi-Cal or LIHP application as appropriate and shall forward that application to the State Department of Health Care Services for processing.

(3) Notwithstanding any other state law, and only to the extent that federal law allows and federal financial participation is available, for the limited purpose of implementing this section, the department or its designee is authorized to act on behalf of an inmate for purposes of applying for or determinations of Medi-Cal or LIHP eligibility.

(f) (1) This section does not restrict or limit the eligibility or alter county responsibility for payment of any service delivered to a parolee who has been released from detention or incarceration and now resides in a county that participates in the LIHP. If otherwise eligible for the county s LIHP, the LIHP shall enroll the parolee.

(2) Notwithstanding paragraph (1), at the option of the state, for enrolled parolees who have been released from detention or incarceration and now reside in a county that participates in a LIHP, the LIHP shall reimburse providers for the delivery of services which are otherwise the responsibility of the state to provide. Payment for these medical services, including both the state and federal shares of reimbursement, shall be included as part of the reimbursement process described in paragraph (1) of subdivision (c).

(3) Enrollment of individuals in a LIHP under this subdivision shall be subject to any enrollment limitations described in subdivision (h) of Section 15910 of the Welfare and Institutions Code.

(g) The department shall be responsible to the LIHP for the nonfederal share of any reimbursement made for the provision of acute inpatient hospital services rendered to inmates pursuant to this section.

(h) Reimbursement pursuant to this section shall be limited to those acute inpatient hospital services for which federal financial participation pursuant to Title XIX of the federal Social Security Act is allowed.

(i) This section shall have no force or effect if there is a final judicial determination made by any state or federal court that is not appealed, or by a court of appellate jurisdiction that is not further appealed, in any action by any party, or a final determination by the administrator of the federal Centers for Medicare and Medicaid Services, that limits or affects the department s authority to select the hospitals used to provide inpatient hospital services to inmates.

(j) It is the intent of the Legislature that the implementation of this section will result in state General Fund savings for the funding of acute inpatient hospital services provided to inmates along with any related administrative costs.

(k) Any agreements entered into under this section for Medi-Cal or a LIHP to provide for reimbursement of acute inpatient hospital services and administrative expenditures as described in subdivision (c) shall not be subject to Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(l) This section shall be implemented in a manner that is consistent with federal Medicaid law and regulations. The Director of the State Department of Health Care Services shall seek any federal approvals necessary for the implementation of this section. This section shall be implemented only when and to the extent that any necessary federal approval is obtained, and only to the extent that existing levels of federal financial participation are not otherwise jeopardized.

(m) To the extent that the Director of the State Department of Health Care Services determines that existing levels of federal financial participation are jeopardized, this section shall no longer be implemented.

(n) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the State Department of Health Care Services may, without taking any further regulatory action, implement this section by means of all-county letters, provider bulletins, facility letters, or similar instructions.

(o) For purposes of this section, the following terms have the following meanings:

(1) The term county of last legal residence means the county in which the inmate resided at the time of arrest that resulted in conviction and incarceration in a state prison facility.

(2) The term inmate means an adult who is involuntarily residing in a state prison facility operated, administered, or regulated, directly or indirectly, by the department.

(3) During the existence of the receivership established in United States District Court for the Northern District of California, Case No. C01-1351 TEH, Plata v. Schwarzenegger, references in this section to the secretary shall mean the receiver appointed in that action, who shall implement portions of this section that would otherwise be within the secretary s responsibility.

(Amended by Stats. 2013, Ch. 76, Sec. 162. Effective January 1, 2014.)






CHAPTER 3. The Board of Parole Hearings

5075

(a) Commencing July 1, 2005, there is hereby created the Board of Parole Hearings. As of July 1, 2005, any reference to the Board of Prison Terms in this or any other code refers to the Board of Parole Hearings. As of that date, the Board of Prison Terms is abolished.

(b) The Governor shall appoint 17 commissioners, subject to Senate confirmation, pursuant to this section. Of those 17 commissioners, 12 shall be appointed and trained to hear only adult matters, and five shall be appointed and trained to hear only juvenile matters. The terms of the commissioners shall expire as follows: eight on July 1, 2007, and nine on July 1, 2008. Successor commissioners shall hold office for terms of three years, each term to commence on the expiration date of the predecessor. Any appointment to a vacancy that occurs for any reason other than expiration of the term shall be for the remainder of the unexpired term. Commissioners are eligible for reappointment. The selection of persons and their appointment by the Governor and confirmation by the Senate shall reflect as nearly as possible a cross section of the racial, sexual, economic, and geographic features of the population of the state.

(c) The chair of the board shall be designated by the Governor periodically. The Governor may appoint an executive officer of the board, subject to Senate confirmation, who shall hold office at the pleasure of the Governor. The executive officer shall be the administrative head of the board and shall exercise all duties and functions necessary to insure that the responsibilities of the board are successfully discharged. The secretary shall be the appointing authority for all civil service positions of employment with the board.

(d) Each commissioner shall participate in hearings on each workday, except when it is necessary for a commissioner to attend training, en banc hearings or full board meetings, or other administrative business requiring the participation of the commissioner. For purposes of this subdivision, these hearings shall include parole consideration hearings, parole rescission hearings, and parole progress hearings.

(Amended by Stats. 2005, Ch. 10, Sec. 46. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



5075.1

The Board of Parole Hearings shall do all of the following:

(a) Conduct parole consideration hearings, parole rescission hearings, and parole progress hearings for adults and juveniles under the jurisdiction of the department.

(b) Conduct mentally disordered offender hearings.

(c) Conduct sexually violent predator hearings.

(d) Review inmates requests for reconsideration of denial of good-time credit and setting of parole length or conditions, pursuant to Section 5077.

(e) Determine revocation of parole for adult offenders under the jurisdiction of the Division of Adult Parole Operations, pursuant to Section 5077.

(f) Carry out the functions described in Section 1719 of the Welfare and Institutions Code, and make every order granting and revoking parole and issuing final discharges to any person under the jurisdiction of the Department of Corrections and Rehabilitation.

(g) Conduct studies pursuant to Section 3150 of the Welfare and Institutions Code.

(h) Investigate and report on all applications for reprieves, pardons, and commutation of sentence, as provided in Title 6 (commencing with Section 4800) of Part 3.

(i) Exercise other powers and duties as prescribed by law.

(j) Effective January 1, 2007, all commissioners appointed and trained to hear juvenile parole matters, together with their duties prescribed by law as functions of the Board of Parole Hearings concerning wards under the jurisdiction of the Department of Corrections and Rehabilitation, are transferred to the Director of the Division of Juvenile Justice. All applicable regulations in effect at the time of transfer shall be deemed to apply to those commissioners until new regulations are adopted.

(Amended by Stats. 2012, Ch. 41, Sec. 78. Effective June 27, 2012.)



5075.5

All commissioners and deputy commissioners who conduct hearings for the purpose of considering the parole suitability of prisoners or the setting of a parole release date for prisoners, shall receive initial training on domestic violence cases and intimate partner battering and its effects.

(Amended by Stats. 2005, Ch. 215, Sec. 4. Effective January 1, 2006.)



5075.6

(a) (1) Commissioners and deputy commissioners hearing matters pursuant to subdivision (f) of Section 5075.1, or any other matter involving wards under the jurisdiction of the Division of Juvenile Facilities, shall have a broad background in, and ability for, appraisal of youthful law offenders and delinquents, the circumstances of delinquency for which those persons are committed, and the evaluation of an individual s progress toward reformation. Insofar as practicable, commissioners and deputy commissioners selected to hear these matters also shall have a varied and sympathetic interest in youth correction work and shall have experience or education in the fields of corrections, sociology, law, law enforcement, mental health, medicine, drug treatment, or education.

(2) Within 60 days of appointment and annually thereafter, commissioners and deputy commissioners described in subdivision (a) shall undergo a minimum of 40 hours of training in the following areas:

(A) Treatment and training programs provided to wards at Department of Corrections and Rehabilitation institutions, including, but not limited to, educational, vocational, mental health, medical, substance abuse, psychotherapeutic counseling, and sex offender treatment programs.

(B) Current national research on effective interventions with juvenile offenders and how they compare to department program and treatment services.

(C) Parole Services.

(D) Commissioner duties and responsibilities.

(E) Knowledge of laws and regulations applicable to conducting parole hearings, including the rights of victims, witnesses, and wards.

(F) Factors influencing ward lengths of stay and ward recidivism rates and their relationship to one another.

(b) (1) Commissioners and deputy commissioners hearing matters concerning adults under the jurisdiction of the Department of Corrections and Rehabilitation shall have a broad background in criminal justice and an ability for appraisal of adult offenders, the crimes for which those persons are committed, and the evaluation of an individual s progress toward reformation. Insofar as practicable, commissioners and deputy commissioners shall have a varied interest in adult correction work, public safety, and shall have experience or education in the fields of corrections, sociology, law, law enforcement, medicine, mental health, or education.

(2) All commissioners and deputy commissioners who conduct hearings for the purpose of considering the parole suitability of inmates, the setting of a parole release date for inmates, or the revocation of parole for adult parolees, shall, within 60 days of appointment and annually thereafter undergo a minimum of 40 hours of training in the following areas:

(A) Treatment and training programs provided to inmates at Department of Corrections and Rehabilitation institutions, including, but not limited to, educational, vocational, mental health, medical, substance abuse, psychotherapeutic counseling, and sex offender treatment programs.

(B) Parole services.

(C) Commissioner duties and responsibilities.

(D) Knowledge of laws and regulations applicable to conducting parole hearings, including the rights of victims, witnesses, and inmates.

(Added by Stats. 2005, Ch. 10, Sec. 48. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



5076

Each commissioner of the board shall devote his entire time to the duties of his office and shall receive an annual salary provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1986, Ch. 1446, Sec. 5.)



5076.1

(a) The board shall meet at each of the state prisons and facilities under the jurisdiction of the Division of Juvenile Facilities. Meetings shall be held at whatever times may be necessary for a full and complete study of the cases of all inmates and wards whose matters are considered. Other times and places of meeting may also be designated by the board. Each commissioner of the board shall receive his or her actual necessary traveling expenses incurred in the performance of his or her official duties. Where the board performs its functions by meeting en banc in either public or executive sessions to decide matters of general policy, at least seven members shall be present, and no action shall be valid unless it is concurred in by a majority vote of those present.

(b) The board may use deputy commissioners to whom it may assign appropriate duties, including hearing cases and making decisions. Those decisions shall be made in accordance with policies approved by a majority of the total membership of the board.

(c) The board may meet and transact business in panels. Each panel shall consist of two or more persons, subject to subdivision (d) of Section 3041. No action shall be valid unless concurred in by a majority vote of the persons present. In the event of a tie vote, the matter shall be referred to a randomly selected committee, comprised of a majority of the commissioners specifically appointed to hear adult parole matters and who are holding office at the time.

(d) When determining whether commissioners or deputy commissioners shall hear matters pursuant to subdivision (f) of Section 5075.1, or any other matter submitted to the board involving wards under the jurisdiction of the Division of Juvenile Facilities, the chair shall take into account the degree of complexity of the issues presented by the case. Any decision resulting in the extension of a parole consideration date shall entitle a ward to appeal the decision to a panel comprised of two or more commissioners, of which no more than one may be a deputy commissioner. The panel shall consider and act upon the appeal in accordance with rules established by the board.

(e) Consideration of parole release for persons sentenced to life imprisonment pursuant to subdivision (b) of Section 1168 shall be heard by a panel of two or more commissioners or deputy commissioners, of which only one may be a deputy commissioner. A recommendation for recall of a sentence under subdivisions (d) and (e) of Section 1170 shall be made by a panel, a majority of whose commissioners are commissioners of the Board of Parole Hearings.

(Amended by Stats. 2011, Ch. 36, Sec. 29.5. Effective June 30, 2011. Operative July 27, 2011, pursuant to Sec. 83 of Ch. 36, as amended by Stats. 2011, Ch. 136, Sec. 32.)



5076.2

(a) Any rules and regulations, including any resolutions and policy statements, promulgated by the Board of Prison Terms, shall be promulgated and filed pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and shall, to the extent practical, be stated in language that is easily understood by the general public.

(b) The Board of Prison Terms shall maintain, publish and make available to the general public, a compendium of its rules and regulations, including any resolutions and policy statements, promulgated pursuant to this section.

(c) The exception specified in this subdivision to the procedures specified in this section shall apply to the Board of Prison Terms. The chairperson may specify an effective date that is any time more than 30 days after the rule or regulation is filed with the Secretary of State. However, no less than 20 days prior to that effective date, copies of the rule or regulation shall be posted in conspicuous places throughout each institution and shall be mailed to all persons or organizations who request them.

(Amended by Stats. 1988, Ch. 160, Sec. 142.)



5076.3

The Chairman of the Board of Prison Terms shall have the authority of a head of a department set forth in subdivision (e) of Section 11181 of the Government Code to issue subpoenas as provided in Article 2 (commencing with Section 11180) of Chapter 2 of Division 3 of Title 2 of the Government Code. The board shall adopt regulations on the policies and guidelines for the issuance of subpoenas.

(Added by Stats. 1981, Ch. 792, Sec. 2.)



5077

The Board of Prison Terms shall review the prisoners requests for reconsideration of denial of good-time credit, and setting of parole length or conditions, and shall have the authority to modify the previously made decisions of the Department of Corrections as to these matters. The revocation of parole shall be determined by the Board of Prison Terms.

(Amended by Stats. 1996, Ch. 357, Sec. 2. Effective August 19, 1996.)



5078

(a) The Board of Prison Terms shall succeed to and shall exercise and perform all powers and duties granted to, exercised by, and imposed upon the Adult Authority, the California Women s Board of Terms and Paroles, and the Community Release Board.

(b) The Adult Authority and California Women s Board of Terms and Paroles are abolished.

(Amended by Stats. 1979, Ch. 255.)



5079

The Director of Corrections shall provide facilities and licensed professional personnel for a psychiatric and diagnostic clinic and such branches thereof as may be required at one or more of the state prisons or institutions under the jurisdiction of the Department of Corrections. The director shall have full administrative authority and responsibility for operation of the clinics. All required mental health treatment or diagnostic services shall be provided under the supervision of a psychiatrist licensed to practice in this state, or a psychologist licensed to practice in this state and who holds a doctoral degree and has at least two years of experience in the diagnosis and treatment of emotional and mental disorders. All such clinics shall be under the direction of such a psychiatrist or psychologist. A psychiatrist shall be available to assume responsibility for all acts of diagnosis or treatment which may only be performed by a licensed physician and surgeon.

The work of the clinic shall include a scientific study of each prisoner, his or her career and life history, the cause of his or her criminal acts and recommendations for his or her care, training, and employment with a view to his or her reformation and to the protection of society. The recommendation shall be submitted to the Director of Corrections and shall not be effective until approved by the director. The Director of Corrections may modify or reject the recommendations as he or she sees fit.

(Amended by Stats. 1984, Ch. 1123, Sec. 5.)



5080

The Director of Corrections may transfer persons confined in one state prison institution or facility of the Department of Corrections to another. The Board of Prison Terms may request the Director of Corrections to transfer an inmate who is under its parole-granting jurisdiction if, after review of the case history in the course of routine procedures, such transfer is deemed advisable for the further diagnosis, and treatment of the inmate. The director shall as soon as practicable comply with such request, provided that, if facilities are not available he shall report that fact to the Board of Prison Terms and shall make the transfer as soon as facilities become available; provided further, that if in the opinion of the Director of Corrections such transfer would endanger security he may report that fact to the Board of Prison Terms and refuse to make such transfer.

When transferring an inmate from one state prison, institution, or facility of the Department of Corrections to another, the director may, as necessary or convenient, authorize transportation via a route that lies partly outside this state.

(Amended by Stats. 1979, Ch. 255.)



5081

The Governor may remove any member of the Board of Prison Terms for misconduct, incompetency or neglect of duty after a full hearing by the Board of Corrections.

(Amended by Stats. 1979, Ch. 255.)






CHAPTER 3.5. The Robert Presley Center of Crime and Justice Studies

5085

The Robert Presley Institute of Corrections Research and Training, which provides and aggregates research on youth and adult corrections education and training, is hereby renamed the Robert Presley Center of Crime and Justice Studies and shall be transferred to the University of California. It is the intent of the Legislature that the center be maintained on the Riverside campus of the University of California.

(Repealed and added by Stats. 1993, Ch. 778, Sec. 2. Effective January 1, 1994.)



5086

It is the intent of the Legislature that the university seek funding from federal, state, and private sources for research projects carried out by the center under the university s direction. The center shall have the following research goals:

(a) To better protect the public from crime by determining the causes of, and means of preventing, violence, crime, and criminal deviance.

(b) To identify the methods and practices necessary for the most beneficial operation of law enforcement and local and state youth and adult correctional institutions.

(c) To reduce violence and recidivism rates in prisons, jails, and youth facilities.

(Repealed and added by Stats. 1993, Ch. 778, Sec. 2. Effective January 1, 1994.)



5087

The chancellor of the Riverside campus may appoint an advisory committee to assist in establishing research priorities. The university shall consult with the Department of Corrections, the Department of the Youth Authority, local law enforcement, probation, parole, and correctional agencies, and persons of experience or education in other higher education institutions in the field of corrections or related fields on the activities of the center. These projects shall be related to the center s goals as specified in Section 5086 and may also include, but not be limited to, applied and theoretical research in the following areas:

(a) Methods of ensuring secure, cost-effective, safe, and gang-free incarceration in California s correctional institutions, including approaches to ameliorate overcrowding in those institutions.

(b) New approaches to reduce inmate and ward recidivism and consequent victimization of California citizens.

(c) Correctional facility management, planning, design, and construction.

(d) New approaches to rehabilitate inmates and wards during and after incarceration and to integrate offenders into society after incarceration.

(e) New approaches to inmate and ward diagnosis, classification, and treatment.

(f) At-risk youth and street gang activity.

(g) Law enforcement.

(Repealed and added by Stats. 1993, Ch. 778, Sec. 2. Effective January 1, 1994.)



5088

The university shall negotiate and approve terms, services, and costs of contracts and research projects for purposes of this chapter.

(Repealed and added by Stats. 1993, Ch. 778, Sec. 2. Effective January 1, 1994.)






CHAPTER 4. Division of Juvenile Facilities

6001

Commencing July 1, 2005, the establishment, organization, jurisdiction, powers, duties, responsibilities, and functions of the Youth Authority as provided in the Youth Authority Act (Chapter 1 (commencing with Section 1700) of Division 2.5 of the Welfare and Institutions Code), as it existed on June 30, 2005, are continued in the Department of Corrections and Rehabilitation, Division of Juvenile Facilities.

(Amended by Stats. 2005, Ch. 10, Sec. 52. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



6005

(a) Whenever a person confined to a correctional institution under the supervision of the Department of Corrections and Rehabilitation is charged with a public offense committed within the confines of that institution and is tried for that public offense, a city, county, or superior court shall be entitled to reimbursement for reasonable and necessary costs connected with that matter.

(b) The appropriate financial officer or other designated official of a county or the city finance officer of a city incurring any costs in connection with that matter shall make out a statement of all the costs incurred by the county or city for the investigation, the preparation for the trial, participation in the actual trial of the case, all guarding and keeping of the person, and the execution of the sentence of the person, properly certified to by a judge of the superior court of the county. The statement may not include any costs that are incurred by the superior court pursuant to subdivision (c). The statement shall be sent to the department for its approval. After the approval the department must cause the amount of the costs to be paid out of the money appropriated for the support of the department to the county treasurer of the county or the city finance officer of the city incurring those costs.

(c) The superior court shall prepare a statement of all costs incurred by the court for the preparation of the trial and the actual trial of the case. The statement may not include any costs that are incurred by the city or county pursuant to subdivision (a). The statement shall be sent to the Administrative Office of the Courts for approval and reimbursement.

(d) No city, county, or other jurisdiction may file, and the state may not reimburse, a claim pursuant to this section that is presented to the Department of Corrections and Rehabilitation or to any other agency or department of the state more than six months after the close of the month in which the costs were incurred.

(Amended by Stats. 2007, Ch. 175, Sec. 12. Effective August 24, 2007.)






CHAPTER 4.5. Examination of Staff for Tuberculosis

6006

The Department of Corrections, Department of the Youth Authority, Board of Prison Terms, and Youthful Offender Parole Board, in conjunction with the State Department of Health Services, shall meet and confer with recognized employee organizations representing employees pursuant to the Ralph C. Dills Act, Chapter 10.3 (commencing with Section 3512) of Division 4 of Title 1 of the Government Code, to develop rules regarding the mandatory examination or testing for tuberculosis of the staff of the Department of Corrections, Department of the Youth Authority, Board of Prison Terms, and Youthful Offender Parole Board. These rules shall include mandated annual examination for tuberculosis of all employees with inmate contact and as a part of preemployment requirements. Except as provided in Section 6007, the confidentiality of the test results shall be maintained. However, statistical summaries which do not identify specific individuals may be prepared.

(Added by Stats. 1992, Ch. 1263, Sec. 2. Effective January 1, 1993.)



6006.5

For purposes of this chapter, the following definitions shall apply:

(a) Department means the Department of Corrections, the Department of the Youth Authority, the Board of Prison Terms, or the Youthful Offender Parole Board.

(b) Examination or test means methods, processes, or other means, including a chest X-ray, conducted in accordance with the recommendations of the Centers for Disease Control and Prevention and as specified in the department s guidelines for tuberculosis control, to determine if a person has, has had, or has been exposed to tuberculosis.

(c) Medical evaluation means taking a history or gathering other information and may include, but is not limited to, listening to the chest or other examinations or tests, as specified in the department s guidelines for tuberculosis control, used to diagnose and assess the health conditions of the person.

(d) Followup care means the continued medical evaluations, monitoring, or care of a person after his or her initial visit, examination, or test, including, but not limited to, preventive therapy.

(e) Certificate means the official document developed and issued by the department that indicates the absence of tuberculosis in an infectious stage and that is signed by a physician and surgeon who is licensed by the Medical Board of California or the Osteopathic Medical Board of California under Division 2 (commencing with Section 500) of the Business and Professions Code or his or her designee. The certificate shall indicate that the examination, test, or evaluation was performed in accordance with the recommendations of the Centers for Disease Control and Prevention and as specified in the department s guidelines for tuberculosis control.

(f) Negative skin test shall have the same meaning as it is defined by the Centers for Disease Control and Prevention and the department s guidelines for tuberculosis control as the definition reads at the time of the examination.

(g) Positive skin test shall have the same meaning as it is defined by the Centers for Disease Control and Prevention and the department s guidelines for tuberculosis control as the definition reads at the time of the examination.

(h) Institution means any state prison, camp, center, office, or other facility under the jurisdiction of the Department of Corrections or the Department of the Youth Authority.

(i) Infectious or contagious stage means the period when a disease is capable of being transmitted from one person to another with or without contact.

(j) Tuberculosis converter shall have the same meaning as it is defined by the Centers for Disease Control and Prevention.

(Added by Stats. 1993, Ch. 932, Sec. 6. Effective October 8, 1993.)



6007

(a) No person shall be employed initially by the department unless that person, after an offer of employment, completes an examination, a test, or a medical evaluation and is found to be free of tuberculosis in an infectious or contagious stage prior to assuming work duties.

(b) As a condition of continued employment with the department, those employees who are skin-test negative shall receive an examination or test at least once a year, or more often if directed by the department, for as long as the employee remains skin-test negative. If an employee has a documented positive skin test, the employee shall have a medical evaluation to determine the need for followup care. An employee with a positive skin test shall follow the department s guidelines for tuberculosis control.

(c) The department shall ensure that all examinations or tests and medical evaluations, as defined in subdivisions (b) and (c) of Section 6006.5, to diagnose and assess the health conditions of the person, meet the following conditions:

(1) Are made available to the employee promptly at a reasonable time and place.

(2) Are made available at no cost to the employee.

(3) Are performed by, or under the supervision of, a licensed health care professional.

(d) The examinations or tests or medical evaluations required pursuant to this chapter shall be offered by the department. The department may contract with a medical provider to administer the examinations or tests or medical evaluations. Employees who elect not to accept the department s offer shall obtain the examinations or tests or medical evaluations through their personal health care providers at no cost to the department.

The requirements of this section apply to the Department of Corrections and Rehabilitation and the Board of Parole Hearings. Notwithstanding any other provision of law, each department or board shall be responsible for the costs of the testing or evaluation required by this section for its own employees or potential employees.

(e) Followup care for tuberculosis infection or treatment for tuberculosis disease shall be pursued through the workers compensation system as provided in Division 4 (commencing with Section 3200) and Division 5 (commencing with Section 6300) of the Labor Code for job-related incidents or through the employee s health insurance plan for non-job-related incidents. The department shall file a first report of injury for an employee whose examination or test for tuberculosis is positive. In addition, the department shall follow the guidelines, policies, and procedures of the workers compensation early intervention program pursuant to Section 3214 of the Labor Code.

(f) Each employee, including employees who are employed initially, shall submit a signed certificate to the department annually that may be reviewed by the chief medical officer of the department.

(g) The department shall maintain a file containing an up-to-date certificate for each employee.

(h) Nothing in this section shall prevent the department from requiring and providing more extensive or more frequent examinations or tests.

(i) The department shall not discriminate against any employee because the employee tested positive for tuberculosis.

(j) All volunteers of the department shall be required to furnish the department with a certificate prior to assuming their volunteer duties and annually thereafter, showing that the volunteer has been examined and found to be free of tuberculosis in an infectious or contagious stage.

(k) The department shall maintain a file containing an up-to-date certificate for each volunteer.

(l) Employees from other state agencies, including, but not limited to, the State Department of State Hospitals and the Department of Forestry and Fire Protection, who are assigned to work in an institution, as defined in subdivision (h) of Section 6006.5, or who are assigned to work with inmates or wards on a regular basis, as defined in the department s guidelines, shall comply with the following requirements:

(1) Receive an examination or test prior to assuming their duties and at least once a year thereafter, or more often if directed by the department, for as long as the employee remains skin-test negative.

(2) Receive a medical evaluation to determine the need for followup care and follow the department s guidelines for tuberculosis control if an employee has a documented positive skin test.

(3) Submit a signed certificate to the department prior to assuming his or her duties and annually thereafter, showing that the employee has been found to be free of tuberculosis in an infectious or contagious state.

(4) Pursue followup care for tuberculosis infection or treatment for tuberculosis disease through the appropriate programs in their agency or department.

(m) The department shall offer the examinations, tests, or medical evaluations required pursuant to this chapter to employees of other state agencies or departments and may contract with a medical provider to administer the examinations, tests, or medical evaluations. Employees of other state agencies or departments who elect not to accept the department s offer shall obtain the examinations, tests, or medical evaluations from their personal health care provider at no cost to the department.

(n) The department shall maintain a file containing an up-to-date certificate for each employee from other state agencies who works in an institution.

(Amended by Stats. 2012, Ch. 24, Sec. 51. Effective June 27, 2012.)



6008

The Department of Corrections, the Department of the Youth Authority, the Board of Prison Terms, and the Youthful Offender Parole Board shall report to the State Department of Health Services the results of the tuberculosis examinations required by Section 6006.

(Amended by Stats. 2001, Ch. 854, Sec. 54. Effective January 1, 2002.)



6009

In enacting this chapter, the Legislature hereby finds and declares that tuberculosis is a serious contagious disease. It is vital to the health and safety of inmates, employees, and the public at large, to conduct appropriate examinations and testing and to ensure that staff who test positive for tuberculosis obtain appropriate treatment in order to control the spread of tuberculosis in California s institutions.

(Added by Stats. 1993, Ch. 932, Sec. 8. Effective October 8, 1993.)






CHAPTER 5. The Corrections Standards Authority

ARTICLE 1. General Provisions

6024

(a) Commencing July 1, 2012, there is hereby established the Board of State and Community Corrections. The Board of State and Community Corrections shall be an entity independent of the Department of Corrections and Rehabilitation. The Governor may appoint an executive officer of the board, subject to Senate confirmation, who shall hold the office at the pleasure of the Governor. The executive officer shall be the administrative head of the board and shall exercise all duties and functions necessary to ensure that the responsibilities of the board are successfully discharged. As of July 1, 2012, any references to the Board of Corrections or the Corrections Standards Authority shall refer to the Board of State and Community Corrections. As of that date, the Corrections Standards Authority is abolished.

(b) The mission of the board shall include providing statewide leadership, coordination, and technical assistance to promote effective state and local efforts and partnerships in California s adult and juvenile criminal justice system, including addressing gang problems. This mission shall reflect the principle of aligning fiscal policy and correctional practices, including, but not limited to prevention, intervention, suppression, supervision, and incapacitation, to promote a justice investment strategy that fits each county and is consistent with the integrated statewide goal of improved public safety through cost-effective, promising, and evidence-based strategies for managing criminal justice populations.

(c) The board shall regularly seek advice from a balanced range of stakeholders and subject matter experts on issues pertaining to adult corrections, juvenile justice, and gang problems relevant to its mission. Toward this end, the board shall seek to ensure that its efforts (1) are systematically informed by experts and stakeholders with the most specific knowledge concerning the subject matter, (2) include the participation of those who must implement a board decision and are impacted by a board decision, and (3) promote collaboration and innovative problem solving consistent with the mission of the board. The board may create special committees, with the authority to establish working subgroups as necessary, in furtherance of this subdivision to carry out specified tasks and to submit its findings and recommendations from that effort to the board.

(d) The board shall act as the supervisory board of the state planning agency pursuant to federal acts. It shall annually review and approve, or review, revise, and approve, the comprehensive state plan for the improvement of criminal justice and delinquency and gang prevention activities throughout the state, shall establish priorities for the use of funds as are available pursuant to federal acts, and shall approve the expenditure of all funds pursuant to such plans or federal acts, provided that the approval of those expenditures may be granted to single projects or to groups of projects.

(e) It is the intent of the Legislature that any statutory authority conferred on the Corrections Standards Authority or the previously abolished Board of Corrections shall apply to the Board of State and Community Corrections on and after July 1, 2012, unless expressly repealed by the act which added this section. The Board of State and Community Corrections is the successor to the Corrections Standards Authority, and as of July 1, 2012, is vested with all of the authority s rights, powers, authority, and duties, unless specifically repealed by this act.

(f) For purposes of this chapter, federal acts means Subchapter V of Chapter 46 of the federal Omnibus Crime Control and Safe Streets Act of 1968 (Public Law 90-351, 82 Stat. 197; 42 U.S.C. Sec. 3750 et seq.), the federal Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. Sec. 5601 et seq.), and any act or acts amendatory or supplemental thereto.

(Amended (as added by Stats. 2011, Ch. 36, Sec. 31) by Stats. 2012, Ch. 41, Sec. 79. Effective June 27, 2012. Section operative July 1, 2012, pursuant to Stats. 2011, Ch. 36, Sec. 83 (which was amended by Stats. 2011, Ch. 136, with no impact on this section).)



6025

(a) Commencing July 1, 2012, the Board of State and Community Corrections shall be composed of 12 members, as follows:

(1) The Chair of the Board of State and Community Corrections, who shall be the Secretary of the Department of Corrections and Rehabilitation.

(2) The Director of the Division of Adult Parole Operations for the Department of Corrections and Rehabilitation.

(3) A county sheriff in charge of a local detention facility which has a Corrections Standards Authority rated capacity of 200 or less inmates, appointed by the Governor, subject to Senate confirmation.

(4) A county sheriff in charge of a local detention facility which has a Corrections Standards Authority rated capacity of over 200 inmates, appointed by the Governor, subject to Senate confirmation.

(5) A county supervisor or county administrative officer. This member shall be appointed by the Governor, subject to Senate confirmation.

(6) A chief probation officer from a county with a population over 200,000, appointed by the Governor, subject to Senate confirmation.

(7) A chief probation officer from a county with a population under 200,000, appointed by the Governor, subject to Senate confirmation.

(8) A judge appointed by the Judicial Council of California.

(9) A chief of police, appointed by the Governor, subject to Senate confirmation.

(10) A community provider of rehabilitative treatment or services for adult offenders, appointed by the Speaker of the Assembly.

(11) A community provider or advocate with expertise in effective programs, policies, and treatment of at-risk youth and juvenile offenders, appointed by the Senate Committee on Rules.

(12) A public member, appointed by the Governor, subject to Senate confirmation.

(b) Commencing July 1, 2013, the Board of State and Community Corrections shall be composed of 13 members, as follows:

(1) The Chair of the Board of State and Community Corrections, who shall be appointed by the Governor, subject to Senate confirmation.

(2) The Secretary of the Department of Corrections and Rehabilitation.

(3) The Director of the Division of Adult Parole Operations for the Department of Corrections and Rehabilitation.

(4) The individuals listed in paragraphs (3) to (12), inclusive, of subdivision (a), who shall serve or continue to serve terms as provided in subdivision (d).

(c) The Chair of the Board of State and Community Corrections shall serve full time.

(d) The terms of the members appointed by the Governor shall expire as follows: three on July 1, 2014, and four on July 1, 2015, as specified by the Governor. The term of the member appointed by the Senate Committee on Rules shall expire on July 1, 2014. The term of the member appointed by the Speaker of the Assembly shall expire on July 1, 2015. The term of the member appointed by the Judicial Council shall expire on July 1, 2015. Successor members shall hold office for terms of three years, each term to commence on the expiration date of the predecessor. Any appointment to a vacancy that occurs for any reason other than expiration of the term shall be for the remainder of the unexpired term. Members are eligible for reappointment.

(e) The board shall select a vice chairperson from among its members, who shall be either a chief probation officer or a sheriff. Seven members of the board shall constitute a quorum.

(f) When the board is hearing charges against any member, the individual concerned shall not sit as a member of the board for the period of hearing of charges and the determination of recommendations to the Governor.

(g) If any appointed member is not in attendance for three meetings in any calendar year, the board shall inform the appointing authority, which may remove that member and make a new appointment, as provided in this section, for the remainder of the term.

(Amended by Stats. 2013, Ch. 30, Sec. 5. Effective June 27, 2013.)



6025.1

(a) Members of the board, with the exception of the Chair of the Board of State and Community Corrections, shall receive no compensation, but shall be reimbursed for their actual and necessary travel expenses incurred in the performance of their duties. For purposes of compensation, attendance at meetings of the board shall be deemed performance by a member of the duties of his or her state or local governmental employment. For purposes of Section 1090 of the Government Code, members of a committee created by the board, including a member of the board in his or her capacity as a member of a committee created by the board, have no financial interest in any contract made by the board, including a grant or bond financing transaction, based upon the receipt of compensation for holding public office or public employment.

(b) The Chair of the Board of State and Community Corrections shall serve full time. The Department of Human Resources shall fix the compensation of the Chair of the Board of State and Community Corrections.

(Amended by Stats. 2013, Ch. 30, Sec. 6. Effective June 27, 2013.)



6025.5

The Director of Corrections, Board of Prison Terms, the Youthful Offender Parole Board, and the Director of the Youth Authority shall file with the Board of Corrections for information of the board or for review and advice to the respective agency as the board may determine, all rules, regulations and manuals relating to or in implementation of policies, procedures, or enabling laws.

(Amended by Stats. 1979, Ch. 860.)



6025.6

The Board of Corrections may delegate any ministerial authority or duty conferred or imposed upon the board to a subordinate officer subject to those conditions as it may choose to impose.

(Added by Stats. 1991, Ch. 1017, Sec. 2.)



6026

The Corrections Standards Authority shall be the means whereby the Department of Corrections and Rehabilitation may correlate its individual programs for adults and youths under its jurisdiction.

(Amended by Stats. 2005, Ch. 10, Sec. 58. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



6027

(a) It shall be the duty of the Board of State and Community Corrections to collect and maintain available information and data about state and community correctional policies, practices, capacities, and needs, including, but not limited to, prevention, intervention, suppression, supervision, and incapacitation, as they relate to both adult corrections, juvenile justice, and gang problems. The board shall seek to collect and make publicly available up-to-date data and information reflecting the impact of state and community correctional, juvenile justice, and gang-related policies and practices enacted in the state, as well as information and data concerning promising and evidence-based practices from other jurisdictions.

(b) Consistent with subdivision (c) of Section 6024, the board shall also:

(1) Develop recommendations for the improvement of criminal justice and delinquency and gang prevention activity throughout the state.

(2) Identify, promote, and provide technical assistance relating to evidence-based programs, practices, and promising and innovative projects consistent with the mission of the board.

(3) Develop definitions of key terms, including, but not limited to, recidivism, average daily population, treatment program completion rates, and any other terms deemed relevant in order to facilitate consistency in local data collection, evaluation, and implementation of evidence-based practices, promising evidence-based practices, and evidence-based programs. In developing these definitions, the board shall consult with the following stakeholders and experts:

(A) A county supervisor or county administrative officer, selected after conferring with the California State Association of Counties.

(B) A county sheriff, selected after conferring with the California State Sheriffs Association.

(C) A chief probation officer, selected after conferring with the Chief Probation Officers of California.

(D) A district attorney, selected after conferring with the California District Attorney s Association.

(E) A public defender, selected after conferring with the California Public Defenders Association.

(F) The Secretary of the Department of Corrections and Rehabilitation.

(G) A representative from the Administrative Office of the Courts.

(H) A representative from a nonpartisan, nonprofit policy institute with experience and involvement in research and data relating to California s criminal justice system.

(I) A representative from a nonprofit agency providing comprehensive reentry services.

(4) Receive and disburse federal funds, and perform all necessary and appropriate services in the performance of its duties as established by federal acts.

(5) Develop comprehensive, unified, and orderly procedures to ensure that applications for grants are processed fairly, efficiently, and in a manner consistent with the mission of the board.

(6) Identify delinquency and gang intervention and prevention grants that have the same or similar program purpose, are allocated to the same entities, serve the same target populations, and have the same desired outcomes for the purpose of consolidating grant funds and programs and moving toward a unified single delinquency intervention and prevention grant application process in adherence with all applicable federal guidelines and mandates.

(7) Cooperate with and render technical assistance to the Legislature, state agencies, units of general local government, combinations of those units, or other public or private agencies, organizations, or institutions in matters relating to criminal justice and delinquency prevention.

(8) Develop incentives for units of local government to develop comprehensive regional partnerships whereby adjacent jurisdictions pool grant funds in order to deliver services to a broader target population and maximize the impact of state funds at the local level.

(9) Conduct evaluation studies of the programs and activities assisted by the federal acts.

(10) Identify and evaluate state, local, and federal gang and youth violence suppression, intervention, and prevention programs and strategies, along with funding for those efforts. The board shall assess and make recommendations for the coordination of the state s programs, strategies, and funding that address gang and youth violence in a manner that maximizes the effectiveness and coordination of those programs, strategies, and resources. By January 1, 2014, the board shall develop funding allocation policies to ensure that within three years no less than 70 percent of funding for gang and youth violence suppression, intervention, and prevention programs and strategies is used in programs that utilize promising and proven evidence-based principles and practices. The board shall communicate with local agencies and programs in an effort to promote the best evidence-based principles and practices for addressing gang and youth violence through suppression, intervention, and prevention.

(11) The board shall collect from each county the plan submitted pursuant to Section 1230.1 within two months of adoption by the county boards of supervisors. Commencing January 1, 2013, and annually thereafter, the board shall collect and analyze available data regarding the implementation of the local plans and other outcome-based measures, as defined by the board in consultation with the Administrative Office of the Courts, the Chief Probation Officers of California, and the California State Sheriffs Association. By July 1, 2013, and annually thereafter, the board shall provide to the Governor and the Legislature a report on the implementation of the plans described above.

(12) Commencing on and after July 1, 2012, the board, in consultation with the Administrative Office of the Courts, the California State Association of Counties, the California State Sheriffs Association, and the Chief Probation Officers of California, shall support the development and implementation of first phase baseline and ongoing data collection instruments to reflect the local impact of Chapter 15 of the Statutes of 2011, specifically related to dispositions for felony offenders and postrelease community supervision. The board shall make any data collected pursuant to this paragraph available on the board s Internet Web site. It is the intent of the Legislature that the board promote collaboration and the reduction of duplication of data collection and reporting efforts where possible.

(c) The board may do either of the following:

(1) Collect, evaluate, publish, and disseminate statistics and other information on the condition and progress of criminal justice in the state.

(2) Perform other functions and duties as required by federal acts, rules, regulations, or guidelines in acting as the administrative office of the state planning agency for distribution of federal grants.

(d) Nothing in this chapter shall be construed to include, in the provisions set forth in this section, funds already designated to the Local Revenue Fund 2011 pursuant to Section 30025 of the Government Code.

(Amended by Stats. 2013, Ch. 270, Sec. 1. Effective January 1, 2014.)



6028

Upon request of the Board of Corrections or upon his own initiative, the Governor from time to time may create by executive order one or more special commissions to assist the Board of Corrections in the study of crime pursuant to Section 6027. Each such special commission shall consist of not less than three nor more than five members, who shall be appointed by the Governor. The members of any such special commission shall serve without compensation, except that they shall receive their actual and necessary expenses incurred in the discharge of their duties.

The executive order creating each special commission shall specify the subjects and scope of the study to be made by the commission, and shall fix a time within which the commission shall make its final report. Each commission shall cease to exist when it makes its final report.

(Repealed and added by Stats. 1947, Ch. 1181.)



6028.1

Each such special commission may investigate any and all matters relating to the subjects specified in the order creating it. In the exercise of its powers the commission shall be subject to the following conditions and limitations:

(a) A witness at any hearing shall have the right to have present at such hearing counsel of his own choice, for the purpose of advising him concerning his constitutional rights.

(b) No hearing shall be televised or broadcast by radio, nor shall any mechanical, photographic or electronic record of the proceedings at any hearing be televised or broadcast by radio.

(Amended by Stats. 1951, Ch. 902.)



6028.2

The Secretary of the Youth and Adult Correctional Agency may furnish for the use of any such commission such facilities, supplies, and personnel as may be available therefor.

(Amended by Stats. 1982, Ch. 1437, Sec. 5.)



6028.3

All such special commissions shall make all their reports and recommendations to the Board of Corrections. The Board of Corrections shall consider such reports and recommendations, and shall transmit them to the Governor and the Legislature, together with its own comments and recommendations on the subject matter thereof, within the first 30 days of the next succeeding general or budget session of the Legislature. The Board of Corrections shall also file copies of such reports with the Attorney General, the State Library and such other state departments as may appear to have an official interest in the subject matter of the report or reports in question.

(Added by Stats. 1947, Ch. 1181.)



6028.4

The Governor shall report to each regular session of the Legislature the names of any persons appointed under Section 6028 together with a statement of expenses incurred.

(Added by Stats. 1947, Ch. 1181.)



6029

(a) The plans and specifications of every jail, prison, or other place of detention of persons charged with or convicted of crime or of persons detained pursuant to the Juvenile Court Law (Chapter 2 (commencing with Section 200) of Division 2 of the Welfare and Institutions Code) or the Youth Authority Act (Chapter 1 (commencing with Section 1700) of Division 2.5 of the Welfare and Institutions Code), if those plans and specifications involve construction, reconstruction, remodeling, or repairs of an aggregate cost in excess of fifteen thousand dollars ($15,000), shall be submitted to the board for its recommendations. Upon request of any city, city and county, or county, the board shall consider the entire program or group of detention facilities currently planned or under consideration by the city, city and county, or county, and make a study of the entire needs of the city, city and county, or county therefor, and make recommendations thereon. No state department or agency other than the board shall have authority to make recommendations in respect to plans and specifications for the construction of county jails or other county detention facilities or for alterations thereto, except such recommendations as the board may request from any such state department or agency.

(b) As used in this section, place of detention includes, but is not limited to, a correctional treatment center, as defined in subdivision (k) of Section 1250 of the Health and Safety Code, which is operated by a city, city and county, or county.

(Amended by Stats. 1989, Ch. 1327, Sec. 7. Effective October 2, 1989.)



6029.1

(a) There is hereby created the County Jail Capital Expenditure Fund. Moneys in the County Jail Capital Expenditure Fund shall be expended by the Board of Corrections as specified in this section to assist counties to finance jail construction. Moneys in the County Jail Capital Expenditure Fund shall be available for encumbrance without regard to fiscal years, and notwithstanding any other provision of law, shall not revert to the General Fund or be transferred to any other fund or account in the State Treasury except for purposes of investment as provided in Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code. All interest or other increment resulting from such investment shall be deposited in the County Jail Capital Expenditure Fund, notwithstanding Section 16305.7 of the Government Code.

(b) As used in this section, construction shall include, but not be limited to, reconstruction, remodeling, replacement of facilities, and the performance of deferred maintenance activities on facilities pursuant to rules and regulations regarding such activities as shall be adopted by the Board of Corrections.

(c) The Board of Corrections shall provide financial assistance to counties from the County Jail Capital Expenditure Fund according to policies, criteria, and procedures adopted by the board pursuant to recommendations made by the appropriate subcommittees of the Senate Committee on Criminal Procedure and the Assembly Committee on Public Safety and after consulting with a representative sample of county boards of supervisors and sheriffs.

(d) In performing the duties set forth in this section, the Board of Corrections and the policy committees of the Legislature shall consider the following:

(1) The extent to which the county requesting aid has exhausted all other available means of raising the requested funds for the capital improvements and the extent to which the funds from the County Jail Capital Expenditure Fund will be utilized to attract other sources of capital financing for county jail facilities;

(2) The extent to which a substantial county match shall be required and any circumstances under which the county match may be reduced or waived;

(3) The extent to which the county s match shall be based on the county s previous compliance with Board of Corrections standards;

(4) The extent to which the capital improvements are necessary to the life or safety of the persons confined or employed in the facility or the health and sanitary conditions of the facility;

(5) The extent to which the county has utilized reasonable alternatives to pre- and post-conviction incarceration, including, but not limited to, programs to facilitate release upon one s own recognizance where appropriate to individuals pending trial, sentencing alternatives to custody, and civil commitment or diversion programs consistent with public safety for those with drug- or alcohol-related problems or mental or developmental disabilities.

(Amended by Stats. 1996, Ch. 155, Sec. 4. Effective July 12, 1996.)



6029.5

The Board of Corrections is authorized to expend money from the County Jail Capital Expenditure Fund, created pursuant to Sections 4412 and 6029.1, on joint use correctional facilities housing county and state or federal prisoners or any combination thereof in proportion to the county benefit.

(Added by Stats. 1983, Ch. 1101, Sec. 1.)



6030

(a) The Board of State and Community Corrections shall establish minimum standards for local correctional facilities. The board shall review those standards biennially and make any appropriate revisions.

(b) The standards shall include, but not be limited to, the following areas: health and sanitary conditions, fire and life safety, security, rehabilitation programs, recreation, treatment of persons confined in local correctional facilities, and personnel training.

(c) The standards shall require that at least one person on duty at the facility is knowledgeable in the area of fire and life safety procedures.

(d) The standards shall also include requirements relating to the acquisition, storage, labeling, packaging, and dispensing of drugs.

(e) The standards shall require that inmates who are received by the facility while they are pregnant be notified, orally or in writing, of and provided all of the following:

(1) A balanced, nutritious diet approved by a doctor.

(2) Prenatal and post partum information and health care, including, but not limited to, access to necessary vitamins as recommended by a doctor.

(3) Information pertaining to childbirth education and infant care.

(4) A dental cleaning while in a state facility.

(f) The standards shall provide that a woman known to be pregnant or in recovery after delivery shall not be restrained, except as provided in Section 3407. The board shall develop standards regarding the restraint of pregnant women at the next biennial review of the standards after the enactment of the act amending this subdivision and shall review the individual facility s compliance with the standards.

(g) In establishing minimum standards, the board shall seek the advice of the following:

(1) For health and sanitary conditions:

The State Department of Public Health, physicians, psychiatrists, local public health officials, and other interested persons.

(2) For fire and life safety:

The State Fire Marshal, local fire officials, and other interested persons.

(3) For security, rehabilitation programs, recreation, and treatment of persons confined in correctional facilities:

The Department of Corrections and Rehabilitation, state and local juvenile justice commissions, state and local correctional officials, experts in criminology and penology, and other interested persons.

(4) For personnel training:

The Commission on Peace Officer Standards and Training, psychiatrists, experts in criminology and penology, the Department of Corrections and Rehabilitation, state and local correctional officials, and other interested persons.

(5) For female inmates and pregnant inmates in local adult and juvenile facilities:

The California State Sheriffs Association and Chief Probation Officers Association of California, and other interested persons.

(Amended by Stats. 2013, Ch. 76, Sec. 163. Effective January 1, 2014.)



6031

(a) The Board of Corrections shall inspect each local detention facility in the state biennially.

(b) This section shall become operative on July 1, 1997.

(Repealed (in Sec. 22) and added by Stats. 1992, Ch. 695, Sec. 23. Effective September 15, 1992. Section operative July 1, 1997, by its own provisions.)



6031.1

Inspections of local detention facilities shall be made biennially. Inspections of privately operated work furlough facilities and programs shall be made biennially unless the work furlough administrator requests an earlier inspection. Inspections shall include, but not be limited to, the following:

(a) Health and safety inspections conducted pursuant to Section 101045 of the Health and Safety Code.

(b) Fire suppression preplanning inspections by the local fire department.

(c) Security, rehabilitation programs, recreation, treatment of persons confined in the facilities, and personnel training by the staff of the Board of Corrections.

Reports of each facility s inspection shall be furnished to the official in charge of the local detention facility or, in the case of a privately operated facility, the work furlough administrator, the local governing body, the grand jury, and the presiding judge of the superior court in the county where the facility is located. These reports shall set forth the areas wherein the facility has complied and has failed to comply with the minimum standards established pursuant to Section 6030.

(Amended by Stats. 2002, Ch. 784, Sec. 573. Effective January 1, 2003.)



6031.2

The Board of Corrections shall file with the Legislature on December 30, in each even-numbered year, reports to the Legislature which shall include information on all of the following:

(a) Inspection of those local detention facilities that have not complied with the minimum standards established pursuant to Section 6030. The reports shall specify those areas in which the facility has failed to comply and the estimated cost to the facility necessary to accomplish compliance with the minimum standards.

(b) Information regarding the progress and effectiveness of the standards and training program contained in Sections 6035 to 6037, inclusive.

(c) Status of funds expended, interest earned, actions implementing the prerequisites for funding, any reallocations of funds pursuant to Sections 4497.04 to 4497.16, inclusive, and a complete listing of funds allocated to each county.

(d) Inmate accounting system data to be maintained on an annual basis by the sheriff, chief of police, or other official in charge of operating the adult detention system in a county or city, including all of the following:

(1) Average daily population of sentenced and unsentenced prisoners classified according to gender and juvenile status.

(2) Jail admissions of sentenced and unsentenced prisoners, booking charge, date and time of booking, date and time of release, and operating expenses.

(3) Detention system capital and operating expenses.

(Amended by Stats. 1996, Ch. 805, Sec. 5. Effective January 1, 1997.)



6031.3

The Board of Corrections is authorized to apply for any funds that may be available from the federal government to further the purposes of Sections 6030 to 6031.2, inclusive.

(Added by Stats. 1971, Ch. 1789.)



6031.4

(a) For the purpose of this title, local detention facility means any city, county, city and county, or regional facility used for the confinement for more than 24 hours of adults, or of both adults and minors, but does not include that portion of a facility for the confinement of both adults and minors which is devoted only to the confinement of minors.

(b) In addition to those provided for in subdivision (a), for the purposes of this title, local detention facility also includes any city, county, city and county, or regional facility, constructed on or after January 1, 1978, used for the confinement, regardless of the length of confinement, of adults or of both adults and minors, but does not include that portion of a facility for the confinement of both adults and minors which is devoted only to the confinement of minors.

(c) Local detention facility also includes any adult detention facility, exclusive of any facility operated by the California Department of Corrections or any facility holding inmates pursuant to Section 2910.5, Chapter 4 (commencing with Section 3410) of Title 2 of, Chapter 9.2 (commencing with Section 6220) of Title 7 of, Chapter 9.5 (commencing with Section 6250) of Title 7 of, or Chapter 9.6 (commencing with Section 6260) of Title 7 of, Part 3, that holds local prisoners under contract on behalf of cities, counties, or cities and counties. Nothing in this subdivision shall be construed as affecting or authorizing the establishment of private detention facilities.

(d) For purposes of this title, a local detention facility does not include those rooms that are used for holding persons for interviews, interrogations, or investigations, and are either separate from a jail or located in the administrative area of a law enforcement facility.

(Amended by Stats. 1993, Ch. 787, Sec. 2. Effective January 1, 1994.)



6031.5

For the purposes of this chapter, the term correctional personnel means either of the following:

(1) Any person described by subdivision (a) or (b) of Section 830.5, 830.55, 831, or 831.5.

(2) Any class of persons who perform supervision, custody, care, or treatment functions and are employed by the Department of Corrections, the Department of the Youth Authority, any correctional or detention facility, probation department, community-based correctional program, or other state or local public facility or program responsible for the custody, supervision, treatment, or rehabilitation of persons accused of, or adjudged responsible for, criminal or delinquent conduct.

(Amended by Stats. 1991, Ch. 1100, Sec. 5.)



6031.6

(a) Any privately operated local detention facility responsible for the custody and control of any local prisoner shall, as required by subdivision (a) of Section 1208, operate pursuant to a contract with the city, county, or city and county, as appropriate.

(b) (1) Each contract shall include, but not be limited to, a provision whereby the private agency or entity agrees to operate in compliance with all appropriate state and local building, zoning, health, safety, and fire statutes, ordinances, and regulations, and with the minimum jail standards established by regulations adopted by the Board of Corrections, as set forth in Subchapter 4 (commencing with Section 1000) of Chapter 1 of Division 1 of Title 15 of the California Code of Regulations.

(2) The private agency or entity shall select and train its personnel in accordance with selection and training requirements adopted by the Board of Corrections as set forth in Subchapter 1 (commencing with Section 100) of Chapter 1 of Division 1 of Title 15 of the California Code of Regulations.

(3) The failure of a privately operated local detention facility to comply with the appropriate health, safety, and fire laws, or with the minimum jail standards adopted by the Board of Corrections, may constitute grounds for the termination of the contract.

(c) Upon the discovery of a failure of a privately operated local detention facility to comply with the requirements of subdivision (b), the local governmental entity shall notify the director of the facility that sanctions shall be applied or the contract shall be canceled if the specified deficiencies are not corrected within 60 days.

(Added by Stats. 1993, Ch. 787, Sec. 3. Effective January 1, 1994.)



6032

(a) There is hereby established within the Board of State and Community Corrections the California Juvenile Justice Data Working Group. The purpose of the working group is to recommend options for coordinating and modernizing the juvenile justice data systems and reports that are developed and maintained by state and county agencies.

(b) (1) The working group shall include representatives from each of the following:

(A) The Department of Justice.

(B) The Board of State and Community Corrections.

(C) The Division of Juvenile Justice within the Department of Corrections and Rehabilitation.

(D) The Chief Probation Officers of California.

(E) The Judicial Council.

(F) The California State Association of Counties.

(G) Any other representatives that are deemed appropriate by the board.

(2) Members of the working group shall include persons that have experience or expertise related to the California juvenile justice system or the design and implementation of juvenile justice data systems, or both.

(c) (1) The working group shall analyze the capacities and limitations of the data systems and networks used to collect and report state and local juvenile caseload and outcome data. The analysis shall include all of the following:

(A) A review of the relevant data systems, studies, or models from California and other states having elements worthy of replication in California.

(B) Identify changes or upgrades to improve the capacity and utility of juvenile justice caseload and outcome data in California, including changes to support the gathering of juvenile justice outcome and recidivism information, and changes to improve performance outcome measurements for state-local juvenile justice grant programs.

(2) No later than January 1, 2016, the working group shall prepare and submit a report to the Legislature on the options for improving interagency coordination, modernization, and upgrading of state and local juvenile justice data and information systems. The report shall include, but not be limited to, all of the following:

(A) The additional collection and reporting responsibilities for agencies, departments, or providers that would be affected.

(B) Recommendations for the creation of a Web-based statewide clearinghouse or information center that would make relevant juvenile justice information on operations, caseloads, dispositions, and outcomes available in a user-friendly, query-based format for stakeholders and members of the public.

(C) An assessment of the feasibility of implementing the responsibilities identified in subparagraph (A) and the recommendations developed pursuant to subparagraph (B).

(3) The working group shall also recommend a plan for improving the current juvenile justice reporting requirements of Section 1961 of the Welfare and Institutions Code and Section 30061 of the Government Code, including streamlining and consolidating current requirements without sacrificing meaningful data collection. The working group shall submit its recommendations to the Board of State and Community Corrections no later than December 31, 2014.

(d) (1) The requirement for submitting a report imposed under subdivision (c) is inoperative on January 1, 2016, pursuant to Section 10231.5 of the Government Code.

(2) A report submitted to the Legislature pursuant to subdivision (c) shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2014, Ch. 26, Sec. 30. Effective June 20, 2014.)






ARTICLE 2. Standards and Training of Local Corrections and Probation Officers

6035

(a) For the purpose of raising the level of competence of local corrections and probation officers and other correctional personnel, the board shall adopt, and may from time to time amend, rules establishing minimum standards for the selection and training of these personnel employed by any city, county, or city and county who provide for the custody, supervision, treatment, or rehabilitation of persons accused of, or adjudged responsible for, criminal or delinquent conduct who are currently under local jurisdiction. All of these rules shall be adopted and amended pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) Any city, county, or city and county may adhere to the standards for selection and training established by the board. The board may defer the promulgation of selection standards until necessary research for job relatedness is completed.

(c) Minimum training standards may include, but are not limited to, basic, entry, continuation, supervisory, management, and specialized assignments.

(Amended by Stats. 2003, Ch. 158, Sec. 3. Effective August 2, 2003.)



6036

For purposes of implementing this article, the board shall have the following powers:

(a) Approve or certify, or both, training and education courses at institutions approved by the board.

(b) Develop and operate a professional certificate program which provides recognition of achievement for local corrections and probation officers whose agencies participate in the program.

(c) Adopt those regulations as are necessary to carry out the purposes of this chapter.

(d) Develop and present training courses for local corrections and probation officers.

(e) Perform those other activities and studies as would carry out the intent of this article.

(Amended by Stats. 2003, Ch. 158, Sec. 4. Effective August 2, 2003.)






ARTICLE 3. Corrections Training Fund

6040

There is hereby created in the State Treasury a Corrections Training Fund, which is hereby appropriated, without regard to fiscal years, exclusively for the costs of administration, the development of appropriate standards, the development of training, and program evaluation pursuant to this article.

(Amended by Stats. 2003, Ch. 158, Sec. 6. Effective August 2, 2003.)






ARTICLE 3.5. Council on Mentally Ill Offenders

6044

(a) The Council on Mentally Ill Offenders is hereby established within the Department of Corrections and Rehabilitation. The council shall be composed of 12 members, one of whom shall be the secretary of the department who shall be designated as the chairperson, one of whom shall be the Director of State Hospitals, one of whom shall be the Director of Health Care Services, and nine of whom shall be appointed. The Governor shall appoint three members, at least one of whom shall represent mental health. The Senate Committee on Rules shall appoint two members, one representing law enforcement and one representing mental health. The Speaker of the Assembly shall appoint two members, one representing law enforcement and one representing mental health. The Attorney General shall appoint one member. The Chief Justice of the California Supreme Court shall appoint one member who shall be a superior court judge.

(b) The council shall select a vice chairperson from among its members. Six members of the council shall constitute a quorum.

(c) The Director of State Hospitals and the Director of Health Care Services shall serve as the liaison to the California Health and Human Services Agency and any departments within that agency necessary to further the purposes of this article.

(d) Members of the council shall receive no compensation, but shall be reimbursed for actual and necessary travel expenses incurred in the performance of their duties. For purposes of compensation, attendance at meetings of the board shall be deemed performance by a member of the duties of his or her state or local government employment.

(e) The goal of the council shall be to investigate and promote cost-effective approaches to meeting the long-term needs of adults and juveniles with mental disorders who are likely to become offenders or who have a history of offending. The council shall:

(1) Identify strategies for preventing adults and juveniles with mental health needs from becoming offenders.

(2) Identify strategies for improving the cost-effectiveness of services for adults and juveniles with mental health needs who have a history of offending.

(3) Identify incentives to encourage state and local criminal justice, juvenile justice, and mental health programs to adopt cost-effective approaches for serving adults and juveniles with mental health needs who are likely to offend or who have a history of offending.

(f) The council shall consider strategies that:

(1) Improve service coordination among state and local mental health, criminal justice, and juvenile justice programs.

(2) Improve the ability of adult and juvenile offenders with mental health needs to transition successfully between corrections-based, juvenile justice-based, and community-based treatment programs.

(g) The Secretary of the Department of Corrections and Rehabilitation, the Director of State Hospitals, and the Director of Health Care Services may furnish for the use of the council those facilities, supplies, and personnel as may be available therefor. The council may secure the assistance of any state agency, department, or instrumentality in the course of its work.

(h) (1) The Council on Mentally Ill Offenders shall file with the Legislature, not later than December 31 of each year, a report that shall provide details of the council s activities during the preceding year. The report shall include recommendations for improving the cost-effectiveness of mental health and criminal justice programs.

(2) After the first year of operation, the council may recommend to the Legislature and Governor modifications to its jurisdiction, composition, and membership that will further the purposes of this article.

(i) The Council on Mentally Ill Offenders is authorized to apply for any funds that may be available from the federal government or other sources to further the purposes of this article.

(j) (1) For purposes of this article, the council shall address the needs of adults and juveniles who meet the following criteria: persons who have been arrested, detained, incarcerated, or are at a significant risk of being arrested, detained, or incarcerated, and who have a mental disorder as defined in Section 1830.205 of Title 9 of the California Code of Regulations.

(2) The council may expand its purview to allow it to identify strategies that are preventive in nature and could be directed to identifiable categories of adults and juveniles that fall outside of the above definitions.

(Amended by Stats. 2012, Ch. 24, Sec. 52. Effective June 27, 2012.)






ARTICLE 4. Mentally Ill Offender Crime Reduction Grants

6045

(a) The Board of State and Community Corrections shall administer mentally ill offender crime reduction grants on a competitive basis to counties that expand or establish a continuum of timely and effective responses to reduce crime and criminal justice costs related to mentally ill offenders. The grants administered under this article by the board shall be divided between adult and juvenile mentally ill offender crime reduction grants in accordance with the funds appropriated for each type of grant. The grants shall support prevention, intervention, supervision, and incarceration-based services and strategies to reduce recidivism and to improve outcomes for mentally ill juvenile and adult offenders.

(b) For purposes of this article, the following terms shall have the following meanings:

(1) Board means the Board of State and Community Corrections.

(2) Mentally ill adult offenders means persons described in subdivisions (b) and (c) of Section 5600.3 of the Welfare and Institutions Code.

(3) Mentally ill juvenile offenders means persons described in subdivision (a) of Section 5600.3 of the Welfare and Institutions Code.

(Added by Stats. 2014, Ch. 26, Sec. 32. Effective June 20, 2014.)



6045.2

(a) A county shall be eligible to apply for either an adult mentally ill offender grant or a juvenile mentally ill offender grant or both in accordance with all other provisions of this article. The board shall provide a separate and competitive grant application and award process for each of the adult and juvenile mentally ill offender crime reduction grant categories. The board shall endeavor to assist counties that apply for grants in both categories in meeting any grant submission requirements that may overlap between the two categories of grants.

(b) (1) A county that applies for an adult mentally ill offender grant shall establish a strategy committee to design the grant application that includes, at a minimum, the sheriff or director of the county department of corrections in a county where the sheriff does not administer the county jail system, who shall chair the committee, and representatives from other local law enforcement agencies, the chief probation officer, the county mental health director, a superior court judge, a former offender who is or has been a client of a mental health treatment facility, and representatives from organizations that can provide or have provided treatment or stabilization services for mentally ill offenders, including treatment, housing, income or job support, and caretaking.

(2) A county that applies for a juvenile mentally ill offender grant shall establish a strategy committee that includes, at a minimum, the chief probation officer who shall chair the committee, representatives from local law enforcement agencies, the county mental health director, a superior court judge, a client or former offender who has received juvenile mental health services, and representatives from organizations that can provide or have provided treatment or support services for mentally ill juvenile offenders, including therapy, education, employment, housing, and caretaking services.

(3) A county that applies for both types of grants may convene a combined strategy committee that includes the sheriff or jail administrator and the chief probation officer as cochairs of the committee, as well as representation from the other agencies, departments, and disciplines designated in paragraphs (1) and (2) for both types of committees.

(c) The strategy committee shall develop and describe in its grant application a comprehensive county plan for providing a cost-effective continuum of responses and services for mentally ill adult offenders or mentally ill juvenile offenders, including prevention, intervention, and incarceration-based services, as appropriate. The plan shall describe how the responses and services included in the plan have been proven to be or are designed to be effective in addressing the mental health needs of the target offender population, while also reducing recidivism and custody levels for mentally ill offenders in adult or juvenile detention or correctional facilities. Strategies for prevention, intervention, and incarceration-based services in the plan shall include, but not be limited to, all of the following:

(1) Mental health and substance abuse treatment for mentally ill adult offenders or mentally ill juvenile offenders who are presently placed, incarcerated, or housed in a local adult or juvenile detention or correctional facility or who are under supervision by the probation department after having been released from a state or local adult or juvenile detention or correctional facility.

(2) Prerelease, reentry, continuing, and community-based services designed to provide long-term stability for juvenile or adult offenders outside of the facilities of the adult or juvenile justice systems, including services to support a stable source of income, a safe and decent residence, and a conservator or caretaker, as needed in appropriate cases.

(3) For mentally ill juvenile offender applications, one or more of the following strategies that has proven to be effective or has evidence-based support for effectiveness in the remediation of mental health disorders and the reduction of offending: short-term and family-based therapies, collaborative interagency service agreements, specialized court-based assessment and disposition tracks or programs, or other specialized mental health treatment and intervention models for juvenile offenders that are proven or promising from an evidence-based perspective.

(d) The plan as included in the grant application shall include the identification of specific outcome and performance measures and for annual reporting on grant performance and outcomes to the board that will allow the board to evaluate, at a minimum, the effectiveness of the strategies supported by the grant in reducing crime, incarceration, and criminal justice costs related to mentally ill offenders. The board shall, in the grant application process, provide guidance to counties on the performance measures and reporting criteria to be addressed in the application.

(Added by Stats. 2014, Ch. 26, Sec. 32. Effective June 20, 2014.)



6045.4

(a) The application submitted by a county shall describe a four-year plan for the programs, services, or strategies to be provided under the grant. The board shall award grants that provide funding for four years with the proviso that funding beyond the first year of the plan is contingent upon annual appropriations and the availability of funds to support mentally ill offender crime reduction grants beyond the first funding year. Funding shall be used to supplement, rather than supplant, funding for existing programs. Funds may be used to fund specialized alternative custody programs that offer appropriate mental health treatment and services.

(b) A grant shall not be awarded unless the applicant makes available resources in accordance with the instructions of the board in an amount equal to at least 25 percent of the amount of the grant. Resources may include in-kind contributions from participating agencies.

(c) In awarding grants, priority or preference shall be given to those grant applications that include documented match funding that exceeds 25 percent of the total grant amount.

(Added by Stats. 2014, Ch. 26, Sec. 32. Effective June 20, 2014.)



6045.6

The board shall establish minimum requirements, funding criteria, and procedures for awarding grants, which shall take into consideration, but not be limited to, all of the following:

(a) The probable or potential impact of the grant on reducing the number or percent of mentally ill adult offenders or mentally ill juvenile offenders who are incarcerated or detained in local adult or juvenile correctional facilities and, as relevant for juvenile offenders, in probation out-of-home placements.

(b) Demonstrated ability to administer the program, including any past experience in the administration of a prior mentally ill offender crime reduction grant.

(c) Demonstrated ability to develop effective responses and to provide effective treatment and stability for mentally ill adult offenders or mentally ill juvenile offenders.

(d) Demonstrated ability to provide for interagency collaboration to ensure the effective coordination and delivery of the strategies, programs, or services described in the application.

(e) Likelihood that the program will continue to operate after state grant funding ends, including the applicant s demonstrated history of maximizing federal, state, local, and private funding sources to address the needs of the grant service population.

(Added by Stats. 2014, Ch. 26, Sec. 32. Effective June 20, 2014.)



6045.8

(a) The board shall create an evaluation design for adult and juvenile mentally ill offender crime reduction grants that assesses the effectiveness of the program in reducing crime, adult and juvenile offender incarceration and placement levels, early releases due to jail overcrowding, and local criminal and juvenile justice costs. The evaluation design may include outcome measures related to the service levels, treatment modes, and stability measures for juvenile and adult offenders participating in, or benefitting from, mentally ill offender crime reduction grant programs or services.

(b) Commencing on October 1, 2015, and annually thereafter, the board shall submit a report to the Legislature based on the evaluation design, with a final report due on December 31, 2019.

(c) The reports submitted pursuant to this section shall be submitted in compliance with Section 9795 of the Government Code.

(d) Pursuant to Section 10231.5 of the Government Code, this section shall be repealed as of January 1, 2024.

(Added by Stats. 2014, Ch. 26, Sec. 32. Effective June 20, 2014. Repealed as of January 1, 2024, by its own provisions.)



6045.9

The board may use up to 5 percent of the funds appropriated for purposes of this article to administer this program, including technical assistance to counties and the development of the evaluation component.

(Added by Stats. 2014, Ch. 26, Sec. 32. Effective June 20, 2014.)









CHAPTER 6. Appointment of Personnel

6050

(a) The Governor, upon recommendation of the secretary, shall appoint the wardens of the various state prisons. Each warden shall be subject to removal by the secretary. If the secretary removes him or her, the secretary s action shall be final. The wardens shall be exempt from civil service.

(b) The Department of Human Resources shall fix the compensation of the wardens of the state prisons.

(Amended by Stats. 2012, Ch. 665, Sec. 183. Effective January 1, 2013.)



6053

(a) All persons other than temporary appointees heretofore serving in the state civil service and engaged in the performance of a function transferred to the department or engaged in the administration of a law, the administration of which is transferred to the department, shall remain in the state civil service and are hereby transferred to the department on the effective date of this section, and their status, positions and rights shall not be affected by their transfer and shall continue to be retained by them pursuant to the State Civil Service Act. The director, pursuant to the State Civil Service Act, shall be the appointing authority for the department for all civil service positions except those civil service positions in the Youth Authority. Positions not heretofore established, which are exclusively for the California Institution for Women or exclusively for the Youth Authority, shall be filled pursuant to the State Civil Service Act.

(b) Notwithstanding Section 18932 of the Government Code, the maximum age shall be 35 years for any open examination for the position of correctional officer, correctional program supervisor, and other custodial positions which normally afford entry into the Department of Corrections service, unless the applicant is already a state safety member for the purpose of retirement and disability benefits or was employed in a permanent, temporary, part-time, or intermittent capacity with the department after July 1, 1973, but before January 1, 1974.

(Amended by Stats. 1977, Ch. 165. Superseded on operative date of amendment by Stats. 1981, Ch. 453.)



6053

(a) All persons other than temporary appointees heretofore serving in the state civil service and engaged in the performance of a function transferred to the department or engaged in the administration of a law the administration of which is transferred to the department shall remain in the state civil service and are hereby transferred to the department on the effective date of this section; and their status, positions and rights shall not be affected by their transfer and shall continue to be retained by them pursuant to the State Civil Service Act. The director, pursuant to the State Civil Service Act, shall be the appointing authority for the department for all civil service positions except those civil service positions in the Youth Authority. Positions not heretofore established which are exclusively for the California Institution for Women or exclusively for the Youth Authority shall be filled pursuant to the State Civil Service Act.

(b) Any open examination for the position of correctional officer, correctional program supervisor, and other custodial positions which normally afford entry into the Department of Corrections service shall require a demonstration of the physical ability to effectively carry out the duties and responsibilities of the position in a manner which would not inordinately endanger the health or safety of a custodial person or the health and safety of others.

(Amended by Stats. 1981, Ch. 453, Sec. 5. Conditionally operative as prescribed by Sec. 8 of Ch. 453.)



6055

The Department of Corrections and the Department of the Youth Authority may provide time off with pay to security and treatment personnel who take courses approved by the departments on mental health treatment related to their jobs. The departments may also provide financial compensation to pay for the cost of such courses.

(Added by Stats. 1975, Ch. 1258.)






CHAPTER 6.5. Internal Investigations

6065

(a) The Legislature finds and declares that investigations of the Department of Corrections and the Department of the Youth Authority that are conducted by their respective offices of internal affairs, or any successor to these offices, require appropriately trained personnel, who perform their duties with honesty, credibility, and without any conflicts of interest.

(b) To meet the objectives stated in subdivision (a), the following conditions shall be met:

(1) Prior to training any peace officer who is selected to conduct internal affairs investigations, the department shall conduct a complete and thorough background check. This background check shall be in addition to the original background screening that was conducted when the person was hired as a peace officer. Each person shall satisfactorily pass the second background check. Any person who has been the subject of a sustained, serious disciplinary action, including, but not limited to, termination, suspension, or demotion, shall not pass the background check.

(2) All internal affairs allegations or complaints, whether investigated or not, shall be logged and numbered sequentially on an annual basis. The log shall specify, but not be limited to, the following information: the sequential number of the allegation or complaint, the date of receipt of the allegation or complaint, the location or facility to which the allegation or complaint pertains, and the disposition of all actions taken, including any final action taken. The log shall be made available to the Inspector General.

(c) Consistent with the objectives expressed in subdivision (a), investigators shall conduct investigations and inquiries in a manner that provides a complete and thorough presentation of the facts regarding the allegation or complaint. All extenuating and mitigating facts shall be explored and reported. The role of the investigator is that of a factfinder. All reports prepared by an investigator shall provide the appointing authority with a complete recitation of the facts, and shall refrain from conjecture or opinion.

(1) Uncorroborated or anonymous allegations shall not constitute the sole basis for disciplinary action by the department, other than an investigation.

(2) All reports shall be submitted in a standard format, begin with a statement of the allegation or complaint, provide all relevant facts, and include the investigator s signature, certifying that the investigator has complied with the provisions of this section subject to compliance with Sections 118.1 and 148.6.

(Amended by Stats. 1999, Ch. 83, Sec. 159. Effective January 1, 2000.)






CHAPTER 7. Definitions

6080

As used in his part, the following terms have the meanings described below:

(a) Department refers to the Department of Corrections.

(b) Director refers to the Director of Corrections.

(Added by Stats. 1944, 3rd [1st] Ex. Sess., Ch. 2.)



6081

As used in this code, prison and state prison include the California Institution for Women.

(Amended by Stats. 1977, Ch. 165.)



6082

References in this title and in Title 5 (commencing with Section 4500) to prisons refer to all facilities, camps, hospitals and institutions for the confinement, treatment, employment, training and discipline of persons in the legal custody of the Department of Corrections.

(Amended by Stats. 1987, Ch. 828, Sec. 163.)






CHAPTER 8. The Medical Facility

6100

There is hereby established an institution under the jurisdiction of the Department of Corrections to be known as the Medical Facility.

(Added by Stats. 1945, Ch. 1491.)



6101

The Medical Facility shall be located in the northern part of the State.

(Amended by Stats. 1946, 1st Ex. Sess., Ch. 69.)



6102

The primary purpose of the medical facility shall be the receiving, segregation, confinement, treatment and care of males under the custody of the Department of Corrections or any agency thereof who are any of the following:

(a) Mentally disordered.

(b) Developmentally disabled.

(c) Addicted to the use of controlled substances.

(d) Suffering from any other chronic disease or condition.

(Amended by Stats. 1986, Ch. 120, Sec. 1.)



6103

The Director of Corrections shall construct and equip, in accordance with law, suitable buildings, structures, and facilities for the Medical Facility.

(Added by Stats. 1945, Ch. 1491.)



6104

The Director of Corrections shall make rules and regulations for the government of the Medical Facility and the management of its affairs.

(Added by Stats. 1945, Ch. 1491.)



6105

The Governor, upon the recommendation of the Director of Corrections, in accordance with Section 6050, shall appoint a warden for the medical facility. The director shall appoint, subject to civil service, those other officers and employees as may be necessary.

The Director of Corrections may remove a warden at his or her own discretion at any time.

(Amended by Stats. 1992, Ch. 1279, Sec. 6. Effective January 1, 1993.)



6106

The supervision, management, and control of the Medical Facility and the responsibility for the care, custody, treatment, training, discipline and employment of persons confined therein are vested in the Director of Corrections. The provisions of Part 3 (commencing with Section 2000) apply to the institution as a prison under the jurisdiction of the Department of Corrections and to the persons confined therein insofar as those provisions may be applicable.

(Amended by Stats. 1987, Ch. 828, Sec. 164.)






CHAPTER 8.2. Office of the Inspector General

6125

There is hereby created the independent Office of the Inspector General which shall not be a subdivision of any other governmental entity. The Governor shall appoint, subject to confirmation by the Senate, the Inspector General to a six-year term. The Inspector General may not be removed from office during that term, except for good cause.

(Amended by Stats. 2009, Ch. 35, Sec. 13. Effective January 1, 2010.)



6126

(a) The Inspector General shall be responsible for contemporaneous oversight of internal affairs investigations and the disciplinary process of the Department of Corrections and Rehabilitation, pursuant to Section 6133 under policies to be developed by the Inspector General.

(b) When requested by the Governor, the Senate Committee on Rules, or the Speaker of the Assembly, the Inspector General shall review policies, practices, and procedures of the department. The Inspector General, under policies developed by the Inspector General, may recommend that the Governor, the Senate Committee on Rules, or the Speaker of the Assembly request a review of a specific departmental policy, practice, or procedure that raises a significant correctional issue relevant to the effectiveness of the department. When exigent circumstances of unsafe or life threatening situations arise involving inmates, wards, parolees, or staff, the Inspector General may, by whatever means is most expeditious, notify the Governor, Senate Committee on Rules, or the Speaker of the Assembly.

(c) (1) Upon completion of a review, the Inspector General shall prepare a complete written report, which shall be held as confidential and disclosed in confidence, along with all underlying materials the Inspector General deems appropriate, to the requesting entity in subdivision (b) and the appropriate law enforcement agency.

(2) The Inspector General shall also prepare a public report. When necessary, the public report shall differ from the complete written report in the respect that the Inspector General shall have the discretion to redact or otherwise protect the names of individuals, specific locations, or other facts that, if not redacted, might hinder prosecution related to the review, or where disclosure of the information is otherwise prohibited by law, and to decline to produce any of the underlying materials. Copies of public reports shall be posted on the Office of the Inspector General s Internet Web site.

(d) The Inspector General shall, during the course of a review, identify areas of full and partial compliance, or noncompliance, with departmental policies and procedures, specify deficiencies in the completion and documentation of processes, and recommend corrective actions, including, but not limited to, additional training, additional policies, or changes in policy, as well as any other findings or recommendations that the Inspector General deems appropriate.

(e) The Inspector General, pursuant to Section 6126.6, shall review the Governor s candidates for appointment to serve as warden for the state s adult correctional institutions and as superintendents for the state s juvenile facilities.

(f) The Inspector General shall conduct an objective, clinically appropriate, and metric-oriented medical inspection program to periodically review delivery of medical care at each state prison.

(g) The Inspector General shall conduct an objective, metric-oriented oversight and inspection program to periodically review delivery of the reforms identified in the document released by the Department of Corrections and Rehabilitation in April 2012, entitled The Future of California Corrections: A Blueprint to Save Billions of Dollars, End Federal Court Oversight, and Improve the Prison System (the blueprint), including, but not limited to, the following specific goals and reforms described by the blueprint:

(1) Whether the department has increased the percentage of inmates served in rehabilitative programs to 70 percent of the department s target population prior to their release.

(2) The establishment of an adherence to the standardized staffing model at each institution.

(3) The establishment of an adherence to the new inmate classification score system.

(4) The establishment of and adherence to the new prison gang management system, including changes to the department s current policies for identifying prison-based gang members and associates and the use and conditions associated with the department s security housing units.

(5) The implementation of and adherence to the Comprehensive Housing Plan described in the blueprint.

(h) The Inspector General shall, in consultation with the Department of Finance, develop a methodology for producing a workload budget to be used for annually adjusting the budget of the Office of the Inspector General, beginning with the budget for the 2005 06 fiscal year.

(Amended by Stats. 2013, Ch. 30, Sec. 7. Effective June 27, 2013.)



6126.2

The Inspector General shall not hire any person known to be directly or indirectly involved in an open internal affairs investigation being conducted by any federal, state, or local agency.

(Amended by Stats. 2013, Ch. 30, Sec. 8. Effective June 27, 2013.)



6126.3

(a) The Inspector General shall not destroy any papers or memoranda used to support a completed review within three years after a report is released.

(b) Except as provided in subdivision (c), all books, papers, records, and correspondence of the office pertaining to its work are public records subject to Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code and shall be filed at any of the regularly maintained offices of the Inspector General.

(c) The following books, papers, records, and correspondence of the Office of the Inspector General pertaining to its work are not public records subject to Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, nor shall they be subject to discovery pursuant to any provision of Title 3 (commencing with Section 1985) of Part 4 of the Code of Civil Procedure or Chapter 7 (commencing with Section 19570) of Part 2 of Division 5 of Title 2 of the Government Code in any manner:

(1) All reports, papers, correspondence, memoranda, electronic communications, or other documents that are otherwise exempt from disclosure pursuant to the provisions of subdivision (d) of Section 6126.5, Section 6126.6, subdivision (c) of Section 6128, subdivision (c) of Section 6126, or all other applicable laws regarding confidentiality, including, but not limited to, the California Public Records Act, the Public Safety Officers Procedural Bill of Rights, the Information Practices Act of 1977, the Confidentiality of Medical Information Act of 1977, and the provisions of Section 832.7, relating to the disposition notification for complaints against peace officers.

(2) Any papers, correspondence, memoranda, electronic communications, or other documents pertaining to any review that has not been completed.

(3) Any papers, correspondence, memoranda, electronic communications, or other documents pertaining to internal discussions between the Inspector General and his or her staff, or between staff members of the Inspector General, or any personal notes of the Inspector General or his or her staff.

(4) All identifying information, and any personal papers or correspondence from any person requesting assistance from the Inspector General, except in those cases where the Inspector General determines that disclosure of the information is necessary in the interests of justice.

(5) Any papers, correspondence, memoranda, electronic communications, or other documents pertaining to contemporaneous public oversight pursuant to Section 6133.

(Amended by Stats. 2013, Ch. 30, Sec. 9. Effective June 27, 2013.)



6126.4

It is a misdemeanor for the Inspector General or any employee or former employee of the Inspector General to divulge or make known in any manner not expressly permitted by law to any person not employed by the Inspector General any particulars of any record, document, or information the disclosure of which is restricted by law from release to the public. This prohibition is also applicable to any person who has been furnished a draft copy of any report for comment or review or any person or business entity that is contracting with or has contracted with the Inspector General and to the employees and former employees of that person or business entity or the employees of any state agency or public entity that has assisted the Inspector General in connection with duties authorized by this chapter.

(Amended by Stats. 2011, Ch. 36, Sec. 40. Effective June 30, 2011.)



6126.5

(a) Notwithstanding any other provision of law, the Inspector General during regular business hours or at any other time determined necessary by the Inspector General, shall have access to and authority to examine and reproduce any and all books, accounts, reports, vouchers, correspondence files, documents, and other records, and to examine the bank accounts, money, or other property of the Department of Corrections and Rehabilitation in connection with duties authorized by this chapter. Any officer or employee of any agency or entity having these records or property in his or her possession or under his or her control shall permit access to, and examination and reproduction thereof consistent with the provisions of this section, upon the request of the Inspector General or his or her authorized representative.

(b) In connection with duties authorized by this chapter, the Inspector General or his or her authorized representative shall have access to the records and property of any public or private entity or person subject to review or regulation by the public agency or public entity to the same extent that employees or officers of that agency or public entity have access. No provision of law or any memorandum of understanding or any other agreement entered into between the employing entity and the employee or the employee s representative providing for the confidentiality or privilege of any records or property shall prevent disclosure pursuant to subdivision (a). Access, examination, and reproduction consistent with the provisions of this section shall not result in the waiver of any confidentiality or privilege regarding any records or property.

(c) Any officer or person who fails or refuses to permit access, examination, or reproduction, as required by this section, is guilty of a misdemeanor.

(d) The Inspector General may require any employee of the Department of Corrections and Rehabilitation to be interviewed on a confidential basis. Any employee requested to be interviewed shall comply and shall have time afforded by the appointing authority for the purpose of an interview with the Inspector General or his or her designee. The Inspector General shall have the discretion to redact the name or other identifying information of any person interviewed from any public report issued by the Inspector General, where required by law or where the failure to redact the information may hinder prosecution or an action in a criminal, civil, or administrative proceeding, or where the Inspector General determines that disclosure of the information is not in the interests of justice. It is not the purpose of these communications to address disciplinary action or grievance procedures that may routinely occur. If it appears that the facts of the case could lead to punitive action, the Inspector General shall be subject to Sections 3303, 3307, 3307.5, 3308, 3309, and subdivisions (a) to (d), inclusive, of Section 3309.5 of the Government Code as if the Inspector General were the employer, except that the Inspector General shall not be subject to the provisions of any memorandum of understanding or other agreement entered into between the employing entity and the employee or the employee s representative that is in conflict with, or adds to the requirements of, Sections 3303, 3307, 3307.5, 3308, 3309, and subdivisions (a) to (d), inclusive, of Section 3309.5 of the Government Code.

(Amended by Stats. 2011, Ch. 36, Sec. 41. Effective June 30, 2011.)



6126.6

(a) Prior to filling a vacancy for warden by appointment pursuant to Section 6050, or superintendent pursuant to Section 1049 of the Welfare and Institutions Code, the Governor shall first submit to the Inspector General the names of candidates for the position of warden or superintendent for review of their qualifications.

(b) (1) Upon receipt of the names of those candidates and their completed personal data questionnaires, the Inspector General shall employ appropriate confidential procedures to evaluate and determine the qualifications of each candidate with regard to his or her ability to discharge the duties of the office to which the appointment or nomination is made.

(2) Within 90 days of submission by the Governor of those names, the Inspector General shall advise in confidence to the Governor his or her recommendation whether the candidate is exceptionally well-qualified, well-qualified, qualified, or not qualified and the reasons therefore, and may report, in confidence, any other information that the Inspector General deems pertinent to the qualifications of the candidate.

(c) In reviewing the qualifications of a candidate for the position of warden or superintendent, the Inspector General shall consider, among other appropriate factors, his or her experience in effectively managing correctional facilities and inmate or ward populations; ability to deal effectively with employees, detained persons and other interested persons in addressing management, confinement, and safety issues in an effective, fair, and professional manner; and knowledge of correctional best practices.

(d) The Inspector General shall establish and adopt rules and procedures regarding the review of the qualifications of candidates for the position of warden or superintendent. Those rules and procedures shall establish appropriate, confidential methods for disclosing to the candidate the subject matter of substantial and credible adverse allegations received regarding the candidate s reputation and integrity which, unless rebutted, would be determinative of the candidate s unsuitability for appointment. A rule or procedure shall not be adopted that permits the disclosure to the candidate of information from which the candidate may infer the source, and information shall neither be disclosed to the candidate nor be obtainable by any process that would jeopardize the confidentiality of communications from persons whose opinion has been sought on the candidate s qualifications.

(e) All communications, written, verbal, or otherwise, of and to the Governor, the Governor s authorized agents or employees, including, but not limited to, the Governor s Legal Affairs Secretary and Appointments Secretary, or of and to the Inspector General in furtherance of the purposes of this section are absolutely privileged from disclosure and confidential, and any communication made in the discretion of the Governor or the Inspector General with a candidate or person providing information in furtherance of the purposes of this section shall not constitute a waiver of the privilege or a breach of confidentiality.

(f) When the Governor has appointed a person to the position of warden or superintendent who has been found not qualified by the Inspector General, the Inspector General shall make public that finding, after due notice to the appointee of his or her intention to do so. That notice and disclosure shall not constitute a waiver of privilege or breach of confidentiality with respect to communications of or to the Inspector General concerning the qualifications of the appointee.

(g) A person or entity shall not be liable for any injury caused by any act or failure to act, be it negligent, intentional, discretionary, or otherwise, in the furtherance of the purposes of this section, including, but not limited to, providing or receiving any information, making any recommendations, and giving any reasons therefore.

(h) As used in this section, the term Inspector General includes employees and agents of the Office of the Inspector General.

(i) At any time prior to the receipt of the review from the Inspector General specified in subdivision (b), the Governor may withdraw the name of any person submitted to the Inspector General for evaluation pursuant to this section.

(j) No candidate for the position of warden or superintendent may be appointed until the Inspector General has advised the Governor pursuant to this section, or until 90 days have elapsed after submission of the candidate s name to the Inspector General, whichever occurs earlier. The requirement of this subdivision shall not apply to any vacancy in the position of warden or superintendent occurring within the 90 days preceding the expiration of the Governor s term of office, provided, however, that with respect to those vacancies, the Governor shall be required to submit any candidate s name to the Inspector General in order to provide him or her an opportunity, if time permits, to review and make a report.

(k) This section shall not be construed as imposing an additional requirement for an appointment or nomination to the position of warden or superintendent, nor shall anything in this section be construed as adding any additional qualifications for the position of warden or superintendent.

(Amended by Stats. 2013, Ch. 30, Sec. 10. Effective June 27, 2013.)



6127.1

The Inspector General shall be deemed to be a department head for the purpose of Section 11189 of the Government Code in connection with any duties authorized by this chapter. The Inspector General shall have authority to hire or retain counsel to provide confidential advice. If the Attorney General has a conflict of interest in representing the Inspector General in any litigation, the Inspector General shall have authority to hire or retain counsel to represent the Inspector General.

(Amended by Stats. 2011, Ch. 36, Sec. 42. Effective June 30, 2011.)



6127.3

(a) In connection with duties authorized pursuant to this chapter, the Office of the Inspector General may do any of the following:

(1) Administer oaths.

(2) Certify to all official acts.

(3) Issue subpoenas for the attendance of witnesses and the production of papers, books, accounts, or documents in any medium, or for the making of oral or written sworn statements, in any interview conducted pursuant to duties authorized by this chapter.

(b) Any subpoena issued under this chapter extends as process to all parts of the state and may be served by any person authorized to serve process of courts of record or by any person designated for that purpose by the office. The person serving this process may receive compensation as is allowed by the office, not to exceed the fees prescribed by law for similar service.

(Amended by Stats. 2011, Ch. 36, Sec. 43. Effective June 30, 2011.)



6127.4

(a) The superior court in the county in which any interview is held under the direction of the Inspector General, or his or her designee, pursuant to duties authorized by this chapter has jurisdiction to compel the attendance of witnesses, the making of oral or written sworn statements, and the production of papers, books, accounts, and documents, as required by any subpoena issued by the office.

(b) If any witness refuses to attend or testify or produce any papers required by the subpoena, the Inspector General, or his or her designee, may petition the superior court in the county in which the hearing is pending for an order compelling the person to attend and answer questions under penalty of perjury or produce the papers required by the subpoena before the person named in the subpoena. The petition shall set forth all of the following:

(1) That due notice of the time and place of attendance of the person or the production of the papers has been given.

(2) That the person has been subpoenaed in the manner prescribed in this chapter.

(3) That the person has failed and refused to attend or produce the papers required by subpoena before the office as named in the subpoena, or has refused to answer questions propounded to him or her in the course of the interview under penalty of perjury.

(c) Upon the filing of the petition, the court shall enter an order directing the person to appear before the court at a specified time and place and then and there show cause why he or she has not attended, answered questions under penalty of perjury, or produced the papers as required. A copy of the order shall be served upon him or her. If it appears to the court that the subpoena was regularly issued by the Inspector General, or his or her designee, the court shall enter an order that the person appear before the person named in the subpoena at the time and place fixed in the order and answer questions under penalty of perjury or produce the required papers. Upon failure to obey the order, the person shall be dealt with as for contempt of court.

(Amended by Stats. 2011, Ch. 36, Sec. 44. Effective June 30, 2011.)



6128

(a) The Office of the Inspector General may receive communications from any individual, including those employed by any department, board, or authority who believes he or she may have information that may describe an improper governmental activity, as that term is defined in subdivision (c) of Section 8547.2 of the Government Code. It is not the purpose of these communications to redress any single disciplinary action or grievance that may routinely occur.

(b) In order to properly respond to any allegation of improper governmental activity, the Inspector General shall establish a toll-free public telephone number for the purpose of identifying any alleged wrongdoing by an employee of the Department of Corrections and Rehabilitation. This telephone number shall be posted by the department in clear view of all employees and the public. When requested pursuant to Section 6126, the Inspector General shall initiate a review of any alleged improper governmental activity.

(c) All identifying information, and any personal papers or correspondence from any person who initiated the review shall not be disclosed, except in those cases where the Inspector General determines that disclosure of the information is necessary in the interests of justice.

(Amended by Stats. 2011, Ch. 36, Sec. 45. Effective June 30, 2011.)



6129

(a) (1) For purposes of this section, employee means any person employed by the Department of Corrections and Rehabilitation.

(2) For purposes of this section, retaliation means intentionally engaging in acts of reprisal, retaliation, threats, coercion, or similar acts against another employee who has done any of the following:

(A) Has disclosed or is disclosing to any employee at a supervisory or managerial level, what the employee, in good faith, believes to be improper governmental activities.

(B) Has cooperated or is cooperating with any investigation of improper governmental activities.

(C) Has refused to obey an illegal order or directive.

(b) (1) Upon receiving a complaint of retaliation from an employee against a member of management at the Department of Corrections and Rehabilitation, the Inspector General shall commence an inquiry into the complaint and conduct a formal investigation where a legally cognizable cause of action is presented. All investigations conducted pursuant to this section shall be performed in accordance with Sections 6126.5 and 6127.3. The Inspector General may refer all other matters for investigation by the appropriate employing entity, subject to oversight by the Inspector General. In a case in which the employing entity declines to investigate the complaint, it shall, within 30 days of receipt of the referral by the Inspector General, notify the Inspector General of its decision. The Inspector General shall thereafter, conduct his or her own inquiry into the complaint. If, after reviewing the complaint, the Inspector General determines that a legally cognizable cause of action has not been presented by the complaint, the Inspector General shall thereafter notify the complaining employee and the State Personnel Board that a formal investigation is not warranted.

(2) When investigating a complaint, in determining whether retaliation has occurred, the Inspector General or the employing entity shall consider, among other things, whether any of the following either actually occurred or were threatened:

(A) Unwarranted or unjustified staff changes.

(B) Unwarranted or unjustified letters of reprimand or other disciplinary actions, or unsatisfactory evaluations.

(C) Unwarranted or unjustified formal or informal investigations.

(D) Engaging in acts, or encouraging or permitting other employees to engage in acts, that are unprofessional, or foster a hostile work environment.

(E) Engaging in acts, or encouraging or permitting other employees to engage in acts, that are contrary to the rules, regulations, or policies of the workplace.

(3) In a case in which the complaining employee has also filed a retaliation complaint with the State Personnel Board pursuant to Sections 8547.8 and 19683 of the Government Code, the State Personnel Board shall have the discretion to toll any investigation, hearing, or other proceeding that would otherwise be conducted by the State Personnel Board in response to that complaint, pending either the completion of the Inspector General s or the employing entity s investigation, or until the complaint is rejected or otherwise dismissed by the Inspector General or the employing entity. An employee, however, may not be required to first file a retaliation complaint with the Inspector General prior to filing a complaint with the State Personnel Board.

(A) In a case in which the complaining employee has filed a retaliation complaint with the Inspector General but not with the State Personnel Board, the limitation period for filing a retaliation complaint with the State Personnel Board shall be tolled until the time the Inspector General or the employing entity either issues its report to the State Personnel Board, or until the complaint is rejected or otherwise dismissed by the Inspector General or the employing entity.

(B) In order to facilitate coordination of efforts between the Inspector General and the State Personnel Board, the Inspector General shall notify the State Personnel Board of the identity of any employee who has filed a retaliation complaint with the Inspector General, and the State Personnel Board shall notify the Inspector General of the identity of any employee who has filed a retaliation complaint with the State Personnel Board.

(c) (1) In a case in which the Inspector General determines, as a result of his or her own investigation, that an employee has been subjected to acts of reprisal, retaliation, threats, or similar acts in violation of this section, the Inspector General shall provide a copy of the report, together with all other underlying materials the Inspector General determines to be relevant, to the appropriate director or chair who shall take appropriate corrective action. In a case in which the Inspector General determines, based on an independent review of the investigation conducted by the employing entity, that an employee has been subjected to acts of reprisal, retaliation, threats, or similar acts in violation of this section, the Inspector General shall submit a written recommendation to the appropriate director or chair who shall take appropriate corrective action. If the hiring authority initiates disciplinary action as defined in Section 19570 of the Government Code, it shall provide the subject with all materials required by law.

(2) Any employee at any rank and file, supervisory, or managerial level, who intentionally engages in acts of reprisal, retaliation, threats, coercion, or similar acts against another employee, pursuant to paragraph (2) of subdivision (a), shall be disciplined by the employing entity by adverse action as provided in Section 19572 of the Government Code. The disciplinary action shall require, at a minimum, a suspension for not less than 30 days without pay, except in a case in which the employing entity determines that a lesser penalty is warranted. In that case, the employing entity shall, within 30 days of receipt of the report, provide written justification for that decision to the Inspector General. The employing entity shall also, within 30 days of receipt of the written report, notify the Inspector General in writing as to what steps, if any, it has taken to remedy the retaliatory conduct found to have been committed by any of its employees.

(d) (1) In an instance in which the appropriate director or chair declines to take adverse action against any employee found by the Inspector General to have engaged in acts of reprisal, retaliation, threats, or similar acts in violation of this section, the director or chair shall notify the Inspector General of that fact in writing within 30 days of receipt of the report from the Inspector General, and shall notify the Inspector General of the specific reasons why the director or chair declined to invoke adverse action proceedings against the employee.

(2) The Inspector General shall, thereafter, with the written consent of the complaining employee, forward an unredacted copy of the report, together with all other underlying materials the Inspector General deems to be relevant, to the State Personnel Board so that the complaining employee can request leave to file charges against the employee found to have engaged in acts of reprisal, retaliation, threats, or similar acts, in accordance with the provisions of Section 19583.5 of the Government Code. If the State Personnel Board accepts the complaint, the board shall provide the charged and complaining parties with a copy of all relevant materials.

(3) In addition to all other penalties provided by law, including Section 8547.8 of the Government Code or any other penalties that the sanctioning authority may determine to be appropriate, any state employee at any rank and file, supervisory, or managerial level found by the State Personnel Board to have intentionally engaged in acts of reprisal, retaliation, threats, or coercion shall be suspended for not less than 30 days without pay, and shall be liable in an action for damages brought against him or her by the injured party. If the State Personnel Board determines that a lesser period of suspension is warranted, the reasons for that determination must be justified in writing in the decision.

(e) Nothing in this section shall prohibit the employing entity from exercising its authority to terminate, suspend, or discipline an employee who engages in conduct prohibited by this section.

(Amended by Stats. 2013, Ch. 30, Sec. 11. Effective June 27, 2013.)



6132

(a) Notwithstanding Section 10231.5 of the Government Code, the Inspector General shall report annually to the Governor and the Legislature a summary of its reports. The summary shall be posted on the office s Internet Web site and otherwise made available to the public upon its release to the Governor and the Legislature. The summary shall include, but not be limited to, significant problems discovered by the office, and whether recommendations the office has made have been implemented.

(b) A report pursuant to subdivision (a) shall be submitted in compliance with Section 9795 of the Government Code.

(Amended by Stats. 2011, Ch. 36, Sec. 48. Effective June 30, 2011.)



6133

(a) The Office of the Inspector General shall be responsible for contemporaneous public oversight of the Department of Corrections and Rehabilitation investigations conducted by the Department of Corrections and Rehabilitation s Office of Internal Affairs. To facilitate oversight, the Office of the Inspector General shall have staff physically colocated with the Department of Corrections and Rehabilitation s Office of Internal Affairs, within a reasonable timeframe and without any undue delays. The Office of the Inspector General shall also be responsible for advising the public regarding the adequacy of each investigation, and whether discipline of the subject of the investigation is warranted. Office of the Inspector General shall have discretion to provide public oversight of other Department of Corrections and Rehabilitation personnel investigations as needed.

(b) (1) The Office of the Inspector General shall issue regular reports, no less than annually, to the Governor and the Legislature summarizing its recommendations concerning its oversight of the Department of Corrections and Rehabilitation allegations of internal misconduct and use of force. The Office of the Inspector General shall also issue regular reports, no less than semiannually, summarizing its oversight of Office of Internal Affairs investigations pursuant to subdivision (a). The reports shall include, but not be limited to, all of the following:

(A) Data on the number, type, and disposition of complaints made against correctional officers and staff.

(B) A synopsis of each matter reviewed by the Office of the Inspector General.

(C) An assessment of the quality of the investigation, the appropriateness of any disciplinary charges, the Office of the Inspector General s recommendations regarding the disposition in the case and when founded, the level of discipline afforded, and the degree to which the agency s authorities agreed with the Office of the Inspector General recommendations regarding disposition and level of discipline.

(D) The report of any settlement and whether the Office of the Inspector General concurred with the settlement.

(E) The extent to which any discipline was modified after imposition.

(2) The reports shall be in a form that does not identify the agency employees involved in the alleged misconduct.

(3) The reports shall be posted on the Inspector General s Internet Web site and otherwise made available to the public upon their release to the Governor and the Legislature.

(Amended by Stats. 2013, Ch. 30, Sec. 13. Effective June 27, 2013.)



6140

There is in the Office of the Inspector General the California Rehabilitation Oversight Board (C-ROB). The board shall consist of the 11 members as follows:

(a) The Inspector General, who shall serve as chair.

(b) The Secretary of the Department of Corrections and Rehabilitation.

(c) The Superintendent of Public Instruction, or his or her designee.

(d) The Chancellor of the California Community Colleges, or his or her designee.

(e) The Director of Health Care Services, or his or her designee.

(f) The Director of State Hospitals, or his or her designee.

(g) A faculty member of the University of California who has expertise in rehabilitation of criminal offenders, appointed by the President of the University of California.

(h) A faculty member of the California State University, who has expertise in rehabilitation of criminal offenders, appointed by the Chancellor of the California State University.

(i) A county sheriff, appointed by the Governor.

(j) A county chief probation officer, appointed by the Senate Committee on Rules.

(k) A local government official who provides mental health, substance abuse, or educational services to criminal offenders, appointed by the Speaker of the Assembly.

(Amended by Stats. 2013, Ch. 22, Sec. 79. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



6141

The California Rehabilitation Oversight Board shall meet at least twice annually, and shall regularly examine the various mental health, substance abuse, educational, and employment programs for inmates and parolees operated by the Department of Corrections and Rehabilitation. The board shall report to the Governor and the Legislature annually, on September 15, and may submit other reports during the year if it finds they are necessary. The reports shall include, but are not limited to, findings on the effectiveness of treatment efforts, rehabilitation needs of offenders, gaps in rehabilitation services in the department, and levels of offender participation and success in the programs. The board shall also make recommendations to the Governor and Legislature with respect to modifications, additions, and eliminations of rehabilitation and treatment programs. In performing its duties, the board shall use the work products developed for the department as a result of the provisions of the 2006 Budget Act, including Provision 18 of Item 5225-001-0001.

(Amended by Stats. 2014, Ch. 26, Sec. 33. Effective June 20, 2014.)






CHAPTER 9. Conservation Centers

6200

There are hereby established, under the jurisdiction of the Director of Corrections, the Sierra Conservation Center, the North Coast Conservation Center and the Southern Conservation Center, hereafter referred to collectively as the conservation centers.

(Amended by Stats. 1977, Ch. 909.)



6201

The primary purpose of the conservation centers shall be the receiving, employment, care, custody and education of inmates in the custody of the Director of Corrections assigned thereto.

(Amended by Stats. 1963, Ch. 1431.)



6202

Work of inmates assigned to the conservation centers may be performed at the conservation centers or branches thereof or in or from permanent, temporary, and mobile camps established pursuant to this chapter or pursuant to Article 5 (commencing with Section 2780) of Chapter 5 of Title 1 of Part 3. The provisions of Sections 2780.1 to 2786, inclusive, and Sections 2788 to 2791, inclusive, are applicable to camps established pursuant to this article as well as those established pursuant to that Article 5. The Director of Corrections may, at such times as the director deems proper and on such terms as the director deems wise, enter into contracts or cooperative agreements with any public agency, local, state, or federal, for the performance of other conservation projects which are appropriate for the public agencies under policies which shall be established by the Prison Industry Authority.

Inmates and wards may be assigned to perform public conservation projects, including, but not limited to, forest fire prevention and control, forest and watershed management, recreational area development, fish and game management, soil conservation, and forest watershed revegetation.

No productive industrial enterprise subject to the jurisdiction of the Prison Industry Authority shall be established at any center or branch thereof or camp established pursuant to this chapter except in compliance with Chapter 3.5 (commencing with Section 5085) of Title 7 of Part 3.

(Amended by Stats. 1983, Ch. 732, Sec. 1.)



6203

The Director of Corrections shall, in accordance with law, construct and provide equipment for suitable buildings, structures, and facilities for the conservation centers, branches thereof, and permanent, temporary, and mobile camps operated therefrom. The director may, as necessary, lease equipment needed for the operation of mobile camps. The Sierra Conservation Center shall be located in the Tuolumne area of California. The North Coast Conservation Center shall be located in the North Coast area of California. The Southern Conservation Center shall be located on the grounds of the California Institution for Men at Chino. The director may establish such branches of the conservation centers as may be necessary.

(Amended by Stats. 1977, Ch. 909.)



6204

The Director of Corrections shall make rules and regulations for the government of the conservation centers in the management of their affairs.

(Amended by Stats. 1963, Ch. 1431.)



6205

Each conservation center shall be headed by a warden, appointed pursuant to Section 6050, and the Director of Corrections shall appoint, subject to civil service, other officers and employees as may be necessary.

(Amended by Stats. 1989, Ch. 1420, Sec. 24.)



6206

The supervision, management, and control of the conservation centers and the responsibility for the care, custody, treatment, training, discipline, and employment of persons confined therein or in branches thereof or in permanent, temporary, and mobile camps operating therefrom are vested in the Director of Corrections.

(Amended by Stats. 1963, Ch. 1431.)



6207

The provisions of Part 3 (commencing with Section 2000), insofar as applicable, apply to the conservation centers and branches thereof and any permanent, temporary, and mobile camps operating therefrom and to the persons confined therein.

(Amended by Stats. 1987, Ch. 828, Sec. 165.)



6208

Any persons under the custody of the Director of Corrections may be transferred to the conservation centers in accordance with law.

(Amended by Stats. 1963, Ch. 1431.)






CHAPTER 9.2. Restitution Centers

6220

The Director of Corrections may establish and operate facilities to be known as restitution centers.

(Added by Stats. 1984, Ch. 1520, Sec. 1.)



6221

The purpose of restitution centers is to provide a means for those sentenced to prison to be able to pay their victims financial restitution, which includes direct restitution to victims as well as other restitution fines and fees, as ordered by the sentencing court or as agreed upon by the defendant and his or her victims. Inmates who commit crimes involving a direct victim shall receive priority placement in restitution centers.

(Amended by Stats. 2010, Ch. 463, Sec. 2. Effective January 1, 2011.)



6222

The location for a restitution center or centers shall be determined by the Director of Corrections with approval from the county board of supervisors or city council in whose jurisdiction the center will be located.

(Added by Stats. 1984, Ch. 1520, Sec. 1.)



6223

Restitution centers shall be located in areas which will maximize the employment opportunities of persons sentenced to the centers.

(Added by Stats. 1984, Ch. 1520, Sec. 1.)



6224

The supervision, management, and control of the restitution centers and the responsibility for the care, custody, discipline, and employment of persons confined therein are vested in the Director of Corrections.

(Added by Stats. 1984, Ch. 1520, Sec. 1.)



6224.5

The Director of Corrections may commingle inmates who have been assigned to a restitution center pursuant to Section 6227 with inmates who are in transit for community correctional reentry center placement.

(Added by Stats. 2000, Ch. 249, Sec. 1. Effective January 1, 2001.)



6225

Supervision of inmates in the restitution centers may be by contract with private nonprofit or profit corporations, or by peace officer personnel of the Department of Corrections on a 24-hour basis. As a condition to any contract awarded by the state to a vendor for restitution center operations, a peace officer from the Department of Corrections shall be assigned to the site to provide daily oversight and guidance of custody and security activities. The peace officer also shall be the liaison between the vendor and the department. If the supervision is by a private entity, the per inmate cost of operating these facilities under contract shall be less than the per inmate cost of maintaining custody of inmates by the department.

(Amended by Stats. 1995, Ch. 372, Sec. 5. Effective January 1, 1996.)



6226

The Director of Corrections in establishing a restitution center shall enter into an agreement with the county, city, or city and county in which the facility is located to reimburse the county, city, or city and county for any additional direct law enforcement costs that will occur as a result of the restitution center.

(Added by Stats. 1984, Ch. 1520, Sec. 1.)



6227

The court may order the Department of Corrections to place an eligible defendant in a restitution center if the court makes a restitution order, or if a restitution agreement is entered into by the victims and the defendant. The Department of Corrections may send a defendant to a reception center for classification prior to placing the defendant in the restitution center.

(Added by Stats. 1984, Ch. 1520, Sec. 1.)



6227.5

The Judicial Council shall provide information to sentencing courts to ensure that the judges responsible for sentencing are aware of the existence of the restitution center.

(Added by Stats. 2000, Ch. 249, Sec. 2. Effective January 1, 2001.)



6228

A defendant is eligible for placement in a restitution center if the defendant does not have a criminal history of a conviction for the sale of drugs within the last five years, or for an offense requiring registration pursuant to Section 290, or a serious felony, as listed in Section 1192.7, or a violent felony, as listed in Section 667.5, the defendant did not receive a sentence of more than 60 months for the current offense or offenses, the defendant presents no unacceptable risk to the community, and the defendant is employable. The provisions of Article 2.5 (commencing with Section 2930) of Chapter 7 of Title 1 are applicable to prisoners in restitution centers.

(Amended by Stats. 2011, Ch. 296, Sec. 222. Effective January 1, 2012.)



6229

In each county, city, or city and county, in which a restitution center is established, there shall be a restitution center community advisory board to assist the Director of Corrections in establishing and promoting the restitution program of the center. The board shall include the sheriff or chief of police of the local jurisdiction, the district attorney, a superior court judge selected by the presiding superior court judge, the chief probation officer, a member of the city council or the board of supervisors of the local jurisdiction, selected by the council or board, and two public members chosen by the city council or board of supervisors. The public member shall serve for two years. All members shall receive only actual expenses approved by the Director of Corrections. The expenses shall be paid by the Department of Corrections.

(Added by Stats. 1984, Ch. 1520, Sec. 1.)



6230

(a) Offenders shall perform all the labor necessary to maintain the restitution center and meet the offenders needs unless the director finds that a particular task can be better performed by other persons.

(b) The director may employ and pay compensation to offenders to perform work at a center.

(Added by Stats. 1984, Ch. 1520, Sec. 1.)



6231

(a) Wages earned by an offender, less any deductions for taxes, shall be paid directly to the Department of Corrections.

(b) Wage moneys received by the department shall be used to reimburse the offender for costs directly associated with continued employment, including transportation, special tools or clothing, meals away from the center, union dues, and other employee-mandated costs. The remaining wages shall be distributed as follows:

(1) One-third shall be transferred to the Department of Corrections to pay the costs of operating and maintaining the restitution center.

(2) One-third shall be used to pay restitution pursuant to the agreement or court order. After the restitution is paid these moneys shall be paid to the jurisdiction which prosecuted the offender to defray the court costs and attorney fees incurred in the offender s prosecution. If all restitution, court costs and attorney fees are paid, these moneys shall be paid to the local jurisdiction for crime prevention.

(3) One-third shall be placed in a savings account for the offender, to provide support for the offender s immediate family, to purchase items necessary for the offender s employment or to give to the offender to purchase personal accessories. Any moneys in the savings account or not expended pursuant to this paragraph at the time the offender is released from the restitution center shall be paid to the offender.

(Added by Stats. 1984, Ch. 1520, Sec. 1.)



6233

(a) An offender shall not leave a restitution center except to go to work or when specifically authorized and shall return to the restitution center immediately after work or when required by the person in charge of the restitution center.

(b) An offender who violates this section is guilty of escape, and notwithstanding any other provision of law shall be punishable as provided in Section 4530.

(Added by Stats. 1984, Ch. 1520, Sec. 1.)



6234

(a) The offender shall not be allowed to take employment if the rate of pay or other conditions of employment are less than those paid or provided for work of a similar nature in the locality in which the work is performed.

(b) To help in administering the restitution center programs, the director may use volunteer help.

(c) If an offender does not secure employment within three months after being sent to a restitution center, the director may, at any time thereafter, transfer the offender to another Department of Corrections facility if employment has not been obtained.

(d) If the offender violates any of the rules and regulations governing the restitution center, the director may transfer the offender to another Department of Corrections facility.

(Added by Stats. 1984, Ch. 1520, Sec. 1.)



6235

The Department of Corrections shall, pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, adopt regulations for administering restitution centers. To the extent practical, the rules and regulations shall be stated in language that is easily understood by the general public.

(Added by Stats. 1984, Ch. 1520, Sec. 1.)



6236

This chapter shall be known as Restitution Centers.

(Amended by Stats. 2001, Ch. 854, Sec. 56. Effective January 1, 2002.)






CHAPTER 9.4. Substance Abuse Community Correctional Detention Centers

6240

The Legislature finds and declares the following:

(a) The number of people in state prisons whose primary commitment offense was for drug law violations represents approximately 24 percent of the inmate population. Based on a representative sample study of new felon admissions during 1988, it is estimated that approximately 76 percent of the new commitment admissions to prison have a known history of drug abuse.

The number of parole violators returned to prison for drug violations increased 2200 percent from 1980 to 1988. In fiscal year 1988 89, drug charges were a known contributing factor in over 64 percent of parolees returned to prison for parole violations.

(b) The relationship between public safety, recidivism, and substance abuse is undeniable and significant.

(c) As pointed out by the California Blue Ribbon Commission on Inmate Population Management in its January 1990 report, both state and local correction systems are presently lacking sufficient programs and strategies to intervene with substance abuse and other behaviors that contribute to criminality. Judges and parole authorities lack the options of community correctional facilities and programs with substance abuse intervention and treatment when managing parole violators, probationers, parolees, and nonviolent offenders with a history of substance abuse.

(d) There presently does not exist a model for a state and local center to house substance abusers, increase employability skills, provide counseling and support, and make treatment programs available to intervene and treat substance abuse, to reduce the crime problem and the social costs which these offenders bring upon society, themselves, and their families.

It is, therefore, the intent of the Legislature to provide for the establishment of substance abuse community correctional centers and programs to be operated locally in order to implement state-of-the-art rehabilitation programs commensurate with public safety considerations.

It is further the intent of the Legislature to focus these efforts in local communities in order to blend state and local efforts to achieve a higher success rate and lower recidivism, and to reduce the number of substance abusers and offenders who are currently being sent to state prison.

It is also the intent of the Legislature that these programs and housing facilities be built and operated in a manner providing maximum safety to the public commensurate with the purpose of the programming, and that the facilities be kept drug-free by whatever legal means are required.

The facilities and the programs shall be designed and operated in joint efforts by the state and counties, with primary funding from the state for construction of the facilities.

It is the intent of the Legislature that funds disbursed pursuant to this chapter be used to construct the maximum possible number of community beds for this purpose commensurate with public safety requirements.

(Added by Stats. 1990, Ch. 1594, Sec. 1.)



6240.5

This act shall be known, and may be cited, as the Substance Abuse Community Correctional Treatment Act.

(Added by Stats. 1990, Ch. 1594, Sec. 1.)



6240.6

For purposes of this chapter, the following definitions shall apply:

(a) Board means the Board of Corrections.

(b) Department means the Department of Corrections.

(c) Center means a substance abuse community correctional detention center.

(d) Construction means new construction, reconstruction, remodeling, renovation, or replacement of facilities, or a combination thereof.

(e) Facility means the physical buildings, rooms, areas, and equipment used for the purpose of a substance abuse community correctional detention center.

(Added by Stats. 1990, Ch. 1594, Sec. 1.)



6241

(a) The Substance Abuse Community Correctional Detention Centers Fund is hereby created within the State Treasury. The Board of Corrections is authorized to provide funds, as appropriated by the Legislature, for the purpose of establishing substance abuse community correctional detention centers. These facilities shall be operated locally in order to manage parole violators, those select individuals sentenced to state prison for short periods of time, and other sentenced local offenders with a known history of substance abuse, and as further defined by this chapter.

(b) The facilities constructed with funds disbursed pursuant to this chapter in a county shall contain no less than 50 percent of total beds for use by the Department of Corrections and Rehabilitation.

(1) Upon agreement, the county and the department may negotiate any other mix of state and local bed space, providing the state s proportionate share shall not be less than 50 percent in the portion of the facilities financed through state funding.

(2) Nothing in this chapter shall prohibit the county from using county funds or nonrestricted jail bond funds to build and operate additional facilities in conjunction with the centers provided for in this chapter.

(c) Thirty million dollars ($30,000,000) in funds shall be provided from the 1990 Prison Construction Fund and the 1990 B Prison Construction Fund, with fifteen million dollars ($15,000,000) each from the June 1990 bond issue and the November 1990 bond issue, for construction purposes set forth in this chapter, provided that funding is appropriated in the state budget from the June and November 1990, prison bond issues for purposes of this chapter.

(d) Funds shall be awarded to counties based upon the following policies and criteria:

(1) Priority shall be given to urban counties with populations of 450,000 or more, as determined by Department of Finance figures. The board may allocate up to 10 percent of the funding to smaller counties or combinations of counties as pilot projects, if it concludes that proposals meet the requirements of this chapter, commensurate with the facilities and programming that a smaller county can provide.

(2) Upon application and submission of proposals by eligible counties, representatives of the board shall evaluate proposals and select recipients.

To help ensure that state-of-the-art drug rehabilitation and related programs are designed, implemented, and updated under this chapter, the board shall consult with not less than three authorities recognized nationwide with experience or expertise in the design or operation of successful programs in order to assist the board in all of the following:

(A) Drawing up criteria on which requests for proposals will be sought.

(B) Selecting proposals to be funded.

(C) Assisting the board in evaluation and operational problems of the programs, if those services are approved by the board.

Funding also shall be sought by the board from the federal government and private foundation sources in order to defray the costs of the board s responsibilities under this chapter.

(3) Preference shall be given to counties that can demonstrate a financial ability and commitment to operate the programs it is proposing for a period of at least three years and to make improvements as proposed by the department and the board.

(4) Applicants receiving awards under this chapter shall be selected from among those deemed appropriate for funding according to the criteria, policies, and procedures established by the board. Criteria shall include success records of the types of programs proposed based on nationwide standards for successful programs, if available, expertise and hands-on experience of persons who will be in charge of proposed programs, cost-effectiveness, including cost per bed, speed of construction, a demonstrated ability to construct the maximum number of beds which shall result in an overall net increase in the number of beds in the county for state and local offenders, comprehensiveness of services, location, participation by private or community-based organizations, and demonstrated ability to seek and obtain supplemental funding as required in support of the overall administration of this facility from sources such as the State Department of Health Care Services, the Office of Emergency Services, the National Institute of Corrections, the Department of Justice, and other state and federal sources.

(5) Funds disbursed under subdivision (c) shall be used for construction of substance abuse community correctional centers, with a level of security in each facility commensurate with public safety for the types of offenders being housed in or utilizing the facilities.

(6) Funds disbursed under this chapter shall not be used for the purchase of the site. Sites shall be provided by the county. However, a participating county may negotiate with the state for use of state land at nearby corrections facilities or other state facilities, provided that the locations fit in with the aims of the programs established by this chapter.

The county shall be responsible for ensuring the siting, acquisition, design, and construction of the center consistent with the California Environmental Quality Act pursuant to Division 13 (commencing with Section 21000) of the Public Resources Code.

(7) Staff of the department and the board, as well as persons selected by the board, shall be available to counties for consultation and technical services in preparation and implementation of proposals accepted by the board.

(8) The board also shall seek advice from the State Department of Health Care Services in exercising its responsibilities under this chapter.

(9) Funds shall be made available to the county and county agency which is selected to administer the program by the board of supervisors of that county.

(10) Area of greatest need can be a factor considered in awarding contracts to counties.

(11) Particular consideration shall be given to counties that can demonstrate an ability to provide continuing counseling and programming for offenders in programs established under this chapter, once the offenders have completed the programs and have returned to the community.

(12) A county may propose a variety of types and sizes of facilities to meet the needs of its plan and to provide the services for varying types of offenders to be served under this chapter. Funds granted to a county may be utilized for construction of more than one facility.

Any county wishing to use existing county-owned sites or facilities may negotiate those arrangements with the Department of Corrections and the Board of Corrections to meet the needs of its plan.

(Amended by Stats. 2013, Ch. 352, Sec. 417. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



6241.5

Because of the difficulties of finding locations for programs described in this chapter, the state shall assist in making state-owned lands available to counties for purposes of this chapter, so long as those efforts do not impede an agency s operations or planned expansions and are commensurate with public safety requirements.

(Added by Stats. 1990, Ch. 1594, Sec. 1.)



6242

(a) The county shall assume full responsibility to administer and operate the center and program consistent with the criteria set forth in this chapter and those established by the board. This shall include maintenance and compliance with all codes, regulations, and health standards.

(b) The county shall select a local governmental department to operate the facility in accordance with the standards and oversight provided for in this chapter.

The facility shall be owned by the department for the duration of the payment of the bond used to finance construction of the facility. Upon completion of bond repayment, ownership of the facility shall be vested in the county. Ownership of a county facility renovated with funds awarded pursuant to this chapter shall be by the department for the period of bond repayment, after which ownership shall revert to the county. The department shall retain the option to lease from the county no less than 50 percent of inmate beds after completion of bond repayment.

If a county willfully terminates its participation in this act prior to completion of bond repayment or if its grant is terminated by the board for noncompliance with program regulations, ownership of the facility shall remain vested in the department. The department shall retain the option to lease as provided in this subdivision.

(c) Counties or the department shall operate all services and programs in secure facilities pursuant to this chapter with only county or state merit system employees, except that private nonprofit providers or individual professionals with demonstrated expertise and community experience also may be utilized to provide substance abuse treatment programs. Treatment programs outside secure facilities pursuant to this chapter may be provided only by county or state staff, by private nonprofit providers, or by individual professionals with demonstrated expertise and experience in providing services to this population of the community.

(d) Custody in secure facilities shall be provided by peace officers, as defined in Sections 830.1, 830.5, and 830.55, or custodial officers, as defined in Sections 831 and 831.5, who have satisfactorily met the minimum selection and training standards for corrections officers, as prescribed by the board under Section 6035.

(e) Parolees, parole violators, and state prisoners shall remain under overall supervision of state parole officers.

(f) The department shall contract to reimburse the county for allotted bed space and programming for state offenders based on actual cost plus a reasonable fee, but in no instance shall that amount exceed the average cost of housing an inmate in a state prison facility, as determined annually by the director.

(g) A county may bill the state for services provided to state parolees pursuant to this chapter on a pro rata basis of the cost of providing the programs and services, if requested by the department.

(h) The department and the board, as well as participating counties, shall seek funding from the federal government and from private foundation sources to help meet the costs of the programs outlined in this chapter.

(i) It shall be the responsibility of the board, the department, and the design and implementation panel to keep abreast of improvements in programs of the types established by this chapter, and to attempt to revise and update programs as state-of-the-art advances develop.

(j) Requests for proposals shall be ready for submission to eligible counties within nine months after the effective date of this chapter. Eligible counties shall submit proposals within six months after the request for proposals is submitted.

(k) An amount totaling no more than 1
1/2
percent of the total amount of funds to be disbursed under this chapter is hereby appropriated from the 1990 Prison Construction Fund and the 1990 B Prison Construction Fund to the board to be used for administrative costs.

(l) Following formal acceptance of proposals submitted by counties, the board shall have authority to modify, expand, or revise county programs, if requested by counties, or if the board concludes that changes should be made to improve, expand, or reduce the scope or approach of programs. This shall be done after formal notice to a county of proposed changes and opportunity for a county to submit evidence. The board also shall be able to recommend additional or reduced funding for a program, if funding becomes available upon appropriation by the Legislature.

(Amended by Stats. 1993, Ch. 589, Sec. 126. Effective January 1, 1994.)



6242.5

(a) The board shall establish minimum standards, including security requirements, for the construction of facilities pursuant to this chapter.

(b) The board shall develop an architectural program describing the functions which the facility will be expected to serve, but which deemphasizes the correctional and detention nature of the exterior of the facilities in order to ease the difficulty in finding acceptable sites.

(c) Counties may substitute renovation of an existing structure for new construction, but renovation costs per bed shall not exceed the cost of new construction based on initial cost and useful life of the facility, and shall meet the program design standards established by the board. However, participation by a county or use of existing facilities for programs under this chapter shall not be utilized by a county to avoid meeting its needs for jail-bed construction and housing of jail inmates.

(d) Per-bed cost of secure facilities proposed by a county shall not exceed the cost of current similar construction by the department.

(e) The county shall lease the site on which the facility is located to the state for a term of not less than the period of bond repayment. The department shall pay to the county as lease the sum of one dollar ($1) per year beginning the first month after the first payment for the repayment of the bond to continue through the duration of the bond used to finance construction of the facility.

(Added by Stats. 1990, Ch. 1594, Sec. 1.)



6242.6

(a) The board shall provide evaluation of the progress, activities, and performance of each center and participating county s progress established pursuant to this chapter and shall report the findings thereon to the Legislature two years after the operational onset of each facility.

(b) The board shall select an outside monitoring firm in cooperation with the Auditor General s office, to critique and evaluate the programs and their rates of success based on recidivism rates, drug use, and other factors it deems appropriate. Two years after the programs have begun operations, the report shall be provided to the Joint Legislative Prisons Committee, participating counties, the department, the State Department of Health Care Services, and other sources the board deems of value. Notwithstanding subdivision (k) of Section 6242, one hundred fifty thousand dollars ($150,000) is hereby appropriated from the funds disbursed under this chapter from the 1990 Prison Construction Fund to the Board of Corrections to be used for program evaluation under this subdivision.

(c) The department shall be responsible for the ongoing monitoring of contract compliance for state offenders placed in each center.

(Amended by Stats. 2013, Ch. 22, Sec. 81. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



6243

Primary offender groups to be dealt with in the programs established by this chapter shall be probation or parole violators who would otherwise be returned to jail or prison.

The following standards for selection shall apply:

(a) The Director of Corrections, or his or her designee, together with local parole officials, shall select offenders committed to state prison for placement in not less than 50 percent of the program beds established by this chapter. Eligible offenders shall be parole violators and felons committed to state prison who, after credit deduction for presentence incarceration and pursuant to Section 2933, would otherwise have served an actual term of six months or less in state prison. Offenders selected shall have a demonstrated history of alcohol or controlled substances abuse, or both, but shall not include any of the following:

(1) Offenders convicted at anytime of a violent felony, as defined in subdivision (c) of Section 667.5 whether in California or any other jurisdiction for an offense with the same elements.

(2) Offenders who have lost work credits while currently in prison for an offense listed in paragraph (1) of subdivision (a) of Section 2932, except for assault with a deadly weapon or a caustic substance.

(3) Offenders currently convicted of burglary of an inhabited dwelling.

(4) Offenders convicted on two or more separate occasions of violations of Section 11351, 11351.5, 11352, 11353, 11370.1, 11370.6, 11378.5, 11379, 11379.5, or 11379.6 of the Health and Safety Code for selling or transporting for sale, manufacturing for sale, processing for sale, importing for sale, or administering any controlled substance listed in these sections, or for attempting to commit any of these offenses for those purposes and who has served at least one term in prison for violating one of these sections.

(b) The maximum period of participation in a center program shall not exceed the maximum period for which the offender could have been incarcerated in county jail or state prison. Upon release from a center, a state offender shall be subject to the parole provisions of Section 3000. Local offenders shall be subject to all conditions of probation, if probation was imposed at the time of sentencing.

(c) The parole of an offender placed in a center following revocation of parole shall remain revoked during the period of participation in a center.

(d) Individuals eligible for this program who are deemed unfit for participation by either custodial or program staff at any time shall be transferred to a state prison or county facility to which they would otherwise have been committed and shall serve their remaining sentence minus the time served at the center.

(e) Except upon agreement between the county and the department, placement of state offenders in a center is limited to parolees on parole in that county and new commitments sentenced from that county.

(f) The county shall select local offenders for placement in up to 50 percent of the program beds established by this chapter. These offenders shall be persons convicted and sentenced to county jail, whether or not as a condition of probation, and who have a demonstrated history of abuse of alcohol or controlled substances, or both.

(g) State prisoners participating in these programs shall be eligible for work credit time reductions under provisions applicable to state prisoners committed to state prison.

(h) Primary emphasis in this program shall be toward parole violators and persons sentenced to prison or jail for short terms and for whom rehabilitation efforts should be provided.

(i) The department shall regularly notify the sheriff s department and the probation department of a participating county of offenders placed into the program or released from the program established by this chapter. The county shall likewise regularly notify local parole officials of persons placed into or released from its programs set up by this chapter.

The sheriff s department, probation and parole officials, and the Board of Prison Terms shall be permitted to recommend for or against placement of persons into these programs, as shall the judiciary of the county.

(j) Facilities may not serve as housing or parole or probation offices for offenders not a part of programs set up by this chapter.

(Added by Stats. 1990, Ch. 1594, Sec. 1.)



6245

In submitting a proposal, a county s plan shall include at least all of the following elements that meet standards established by the board in its request for proposal, and demonstrate that its program will have strong links to the community organizations involved in providing those elements, and that those community organizations have helped in designing the proposal:

(a) A rigorous program of substance abuse testing.

(b) A drug-free environment.

(c) Substance abuse treatment.

(d) Employment services.

(e) Basic education services.

(f) Mental health services and family counseling.

(g) A strong linkage to probation and parole.

(Amended by Stats. 2004, Ch. 183, Sec. 273. Effective January 1, 2005.)



6246

Each recipient county shall set up a program oversight committee, under rules and guidelines the Board of Corrections formulates, which shall include representatives from the following groups:

(a) Parole officials.

(b) Probation officials.

(c) Sheriff s department officials.

(d) County alcohol and drug abuse officials.

(e) Program contractors.

(f) Local judiciary personnel.

(g) Social welfare agency personnel.

(h) Local labor and employment representatives.

Responsibilities of the program oversight committee shall include, but not be limited to, regular reviews of program operations and criteria for offenders being placed into it, discussion and resolution of problems that may arise, costs, and other duties that may be assigned it by the Board of Corrections.

(Added by Stats. 1990, Ch. 1594, Sec. 1.)






CHAPTER 9.5. Community Correctional Centers

6250

(a) The Director of Corrections may establish and operate facilities to be known as community correctional centers. The director may enter into a long-term agreement, not to exceed 20 years, for transfer of prisoners to, or placement of prisoners in, community correctional centers.

(b) No later than 30 days after the department has designated a site as a potential site, the director shall notify the county board of supervisors or city council in whose jurisdiction the center may be located. The notification shall set forth the specifics of the site location, design, and operational characteristics for the facility. The department shall not contract for the facility until it has received and reviewed the comments of every local agency notified under this section or the expiration of 60 days after having given notice to the local agency, whichever occurs first.

Upon receipt of the notice, the city, county, or city and county may hold a public hearing concerning the impact of the facility on the community. At the conclusion of the public hearing, the city, county, or city and county may make a recommendation to the department as to the appropriateness of the proposed site, specific design and operational features to help make the facility more compatible with the community, and alternative locations, if appropriate.

Upon receipt of comments and recommendations, the department shall determine whether to proceed with the facility, to modify the proposal, or to select an alternative site. If the department selects a site recommended by the local agency after a hearing conducted pursuant to this section, no further review or hearings are required by this subdivision.

(c) The notice referred to in subdivision (b) may be delivered by hand or sent by any form of mail requiring a return receipt. Failure to provide the notice shall be grounds for extinguishing the contract upon motion of the board of supervisors or city council.

(d) The Director of Corrections shall not change the use of or significantly increase the capacity of a community correctional center established pursuant to subdivision (a) unless the director has first notified the county board of supervisors or city council in whose jurisdiction the center is located at least 30 days prior to the change of use or capacity. Failure to provide the notice shall be grounds for enjoining the change in use or capacity.

(Amended by Stats. 1997, Ch. 643, Sec. 2. Effective January 1, 1998.)



6250.2

(a) The Secretary of the Department of Corrections and Rehabilitation may enter into agreements for the transfer of prisoners to, or placement of prisoners in, community correctional centers. The secretary may enter into contracts to provide housing, sustenance, and supervision for inmates placed in community correctional centers.

(b) Notwithstanding any other law, for the purposes of entering into agreements under subdivision (a), any process, regulation, requirement, including any state government reviews or approvals, or third-party approval that is required under, or implemented pursuant to, any statute that relates to entering into those agreements is hereby waived.

(c) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2013, Ch. 310, Sec. 16. Effective September 12, 2013. Repealed as of January 1, 2017, by its own provisions.)



6250.5

(a) The Director of Corrections may contract for the establishment and operation of community correctional facilities that offer programs for the treatment of addiction to alcohol or controlled substances based on the therapeutic community model, only if the cost per inmate of operating the facilities will be less than the cost per inmate of operating similar state facilities. The Legislature finds and declares that the purpose of a therapeutic community program, which emphasizes alcohol and controlled substance rehabilitation, is to substantially increase the likelihood of successful parole for those inmates.

(b) Each facility under contract pursuant to this section shall provide programs that prepare each inmate for successful reintegration into society. Those programs shall involve constant counseling in drug and alcohol abuse, employment skills, victim awareness, and family responsibility, and generally shall prepare each inmate for return to society. The programs also shall emphasize literacy training and use computer-supported training so that inmates may improve their reading and writing skills. The program shall include postincarceration counseling and care in order to ensure a greater opportunity for success.

(c) The department may enter into a long-term agreement, not to exceed 20 years, for transfer of prisoners to, or placement of prisoners in, facilities under contract pursuant to this section.

(d) The department shall provide for the review of any agreement entered into under this section to determine if the contractor is in compliance with the terms of this section. The review shall be conducted at least every five years. The department may revoke any agreement if the contractor is not in compliance with this section.

(e) Notwithstanding the Public Contract Code or Article 10 (commencing with Section 1200) of Title 15 of the California Code of Regulations, the Department of Corrections shall select an independent contractor to conduct an annual audit and cost comparison evaluation of any programs established under this section. Any contract for annual audits and evaluation shall provide that the annual report, whether in final or draft form, and all working papers and data, shall be available for immediate review upon request by the department.

(Added by Stats. 1997, Ch. 643, Sec. 3. Effective January 1, 1998.)



6251

The primary purpose of such facilities is to provide housing, supervision, counseling, and other correctional programs for persons committed to the Department of Corrections.

(Added by Stats. 1965, Ch. 1931.)



6252

The Director of Corrections shall make rules and regulations for the government of the community correctional centers in the management of their affairs.

(Added by Stats. 1965, Ch. 1931.)



6253

(a) The Director of Corrections may transfer inmates whose terms of imprisonment have been fixed from the state prisons and facilities of the Department of Corrections to community correctional centers, and place parolees in the community correctional centers. The director may charge the resident reasonable fees, based on ability to pay, for room, board and so much of the costs of administration as are allocable to such resident. Fees may not exceed actual, demonstrable costs to the department. No fees shall be collected from an inmate or parolee after his or her residency in the center has terminated.

Notwithstanding any other provision of law, no inmate or parolee shall be denied placement in a community correctional center on the basis of inability to pay fees authorized by this section.

(b) Inmates transferred to community correctional centers remain under the legal custody of the department and shall be subject at any time, pursuant to the rules and regulations of the Director of Corrections, to be detained in the county jail upon the exercise of a state parole or correctional officer s peace officer powers as specified in Section 830.5, with the consent of the sheriff or corresponding official having jurisdiction over the facility.

(Amended by Stats. 1984, Ch. 961, Sec. 4. Effective September 10, 1984.)



6254

The Director of Corrections may grant furloughs to residents of community correctional centers for the purpose of employment, education, including vocational training, or arranging a suitable employment and residence program.

(Amended by Stats. 1967, Ch. 772.)



6255

The provisions of Title 5 (commencing with Section 4500) of Part 3 shall apply to all persons placed in a community correctional center by the Director of Corrections except that those persons who are on active parole shall be subject to the provisions of Article 3 (commencing with Section 3040) of Chapter 8, Title 1, Part 3.

(Added by Stats. 1965, Ch. 1931.)



6256

The Director of Corrections may enter into contracts, with the approval of the Director of General Services, with appropriate public or private agencies, to provide housing, sustenance, and supervision for such inmates as are eligible for placement in community correctional centers. Prisoners in the care of such agencies shall be subject to all provisions of law applicable to them.

The Department of Corrections shall reimburse such agencies for their services from such funds as may be appropriated for the support of state prisoners.

(Added by Stats. 1972, Ch. 1168.)



6258

(a) The Director of Corrections may contract for the establishment and operation of separate community correctional reentry centers for men and women, provided that the per-inmate cost for operating these facilities under contract will be less than the per-inmate cost of maintaining custody of the inmates by the department.

(b) The purpose of the community correctional reentry center is to provide an enhancement program to increase the likelihood of a successful parole. The objective of the program is to make the inmates aware of their responsibility to society, and to assist the inmates with educational and employment training to ensure employability once on parole.

(c) A community correctional reentry center shall prepare the inmate for reintegration into society. These centers shall provide counseling in the areas of drug and alcohol abuse, stress, employment skills, victim awareness, and shall, in general, prepare the inmate for return to society. The program shall also emphasize literacy training and utilize computer-supported training so that the inmate can read and write at least at a ninth grade level.

(d) In awarding contracts pursuant to this section, the director may entertain proposals for the establishment and operation of community correctional reentry centers from public and private entities and shall give preference to community correctional reentry centers located near large population centers.

(Added by Stats. 1989, Ch. 879, Sec. 1.)



6258.1

No inmate shall be transferred to a community correctional reentry facility unless all of the following conditions are met:

(a) The inmate applies for a transfer to a community correctional reentry facility.

(b) The inmate is not currently serving a sentence for conviction of any offense described in subdivision (c) of Section 667.5.

(c) The inmate has less than 120 days left to serve in a correctional facility.

(d) The inmate has not been convicted previously of an escape pursuant to Section 4532 of the Penal Code.

(e) The department determines that the inmate would benefit from the transfer.

(Added by Stats. 1989, Ch. 879, Sec. 2.)



6259

(a) For the purposes of acquiring the 2,000 community correctional facility beds and notwithstanding any other provision of law, the procurement and performance of any contracts authorized pursuant to Chapter 9.5 (commencing with Section 6250) of Part 3 of Title 7 of the Penal Code shall be conducted under the provisions of Article 4 (commencing with Section 10335) of Part 2 of Division 2 of the Public Contract Code, as a contract for services.

(b) The procurement shall include requirements that the contractor provide to the state options to purchase all or a portion of the facilities and equipment used by the vendor in the performance of the contract and that the consideration of the proposals include the terms of these options. The contract shall provide specifications for the vendor s acquisition of sites, compliance with environmental requirements, preparation of plans and specifications for, and development and operation of, facilities, and such other matters as may be reasonably incidental to the development, operation, and potential future acquisition by the state pursuant to an option to purchase the facilities.

(c) The exercise of an option to purchase shall be subject to the jurisdiction of the State Public Works Board and the requirements of the master plan for prison construction, Chapter 11 (commencing with Section 7000) of Title 7 of Part 3 of the Penal Code, the State Contract Act, Chapter 1 (commencing with Section 10100) of Part 2 of Division 2 of the Public Contract Code, the State Building Construction Act of 1955, Part 10b (commencing with Section 15800) of Division 3 of the Government Code, and the Property Acquisition Law, and Part 11 (commencing with Section 15850) of Division 3 of the Government Code, but these provisions shall not apply to the procurement of the option to purchase or the procurement and performance of the contract.

(Added by Stats. 1998, Ch. 500, Sec. 3. Effective September 15, 1998.)






CHAPTER 9.6. Work Furlough Programs

6260

The Legislature finds and declares the following: that overcrowding in correctional institutions is not a desirable method of housing state inmates; that other methods of housing should be developed for appropriate state inmates, particularly if they can be less costly; that reentry programs for inmates who are nearing the completion of their term of incarceration provides a more normal environment and an opportunity to begin reintegrating into society; and that work furlough programs are appropriate only for specified types of inmates for a limited period of time prior to release back into society; and that existing law already recognizes the appropriateness of placing inmates in community facilities.

(Added by Stats. 1980, Ch. 596, Sec. 1.)



6261

(a) To the extent that public and private nonprofit and profit corporations have available beds and satisfy the criteria specified in this chapter, the Department of Corrections shall contract with them to provide reentry work furlough programs for all inmates 120 days prior to scheduled release and who are not excluded under this chapter.

(b) The Department of Corrections shall contract with private nonprofit and profit corporations for at least
1/3
of all reentry work furlough beds, unless the department determines these beds are not available or do not comply with this chapter. The department shall report annually in writing to the fiscal and appropriate policy committees of the Legislature of the actions performed to locate those beds or reasons for noncompliance. This provision shall not be interpreted to impair existing contracts.

(Amended by Stats. 1988, Ch. 1608, Sec. 5.)



6262

The Department of Corrections may contract with a public or private nonprofit or profit corporation meeting all the following conditions:

(a) Availability of a work furlough facility in compliance with standards established by the Department of Corrections.

(b) Location of a facility in proximity to geographical areas providing employment opportunities and public transportation services.

(c) Cost proposals equal to or less than the per capita amount for housing in a correctional institution, including administrative costs.

(d) Criteria for placement that does not differ significantly from the policies of the Department of Corrections.

(e) Submission by the agency of operational guidelines that are approved by the Department of Corrections pursuant to its classification manual.

(f) Compliance with other requirements deemed appropriate by the Department of Corrections, including, but not limited to, visiting procedures, 24-hour security, and recreation.

(g) Efficient fiscal management and financially solvent.

(Added by Stats. 1980, Ch. 596, Sec. 1.)



6263

(a) The Department of Corrections shall deny placement in a reentry work furlough program if it determines that an inmate would pose an unreasonable risk to the public, or if any one of the following factors exist, except in unusual circumstances, including, but not limited to, the remoteness in time of the commission of the offense:

(1) Conviction of a crime involving sex or arson.

(2) History of forced escape, or of drug use, sales, or addiction.

(3) Parole program or employment outside the area served by the facility.

(4) History of serious institutional misconduct.

(5) Prior placement in a protective housing unit within a correctional institution, except a person placed there while assisting a public entity in a civil or criminal matter.

(6) More than one conviction of a crime of violence.

(b) Nothing in this section shall be interpreted to limit the discretion of the Department of Corrections to deny placement when the provisions of subdivision (a) do not apply.

(c) Inmates transferred to reentry work furlough remain under the legal custody of the department and shall be subject at any time, pursuant to the rules and regulations of the Director of Corrections, to be detained in the county jail upon the exercise of a state parole or correctional officer s peace officer powers as specified in Section 830.5, with the consent of the sheriff or corresponding official having jurisdiction over the facility.

(Amended by Stats. 1984, Ch. 961, Sec. 5. Effective September 10, 1984.)



6264

The Department of Corrections shall review each inmate for work furlough consideration at least 120 days prior to his or her scheduled parole date.

(Added by Stats. 1980, Ch. 596, Sec. 1.)



6265

Any inmate violating the conditions of the work furlough prescribed by the Department of Corrections shall be subject to the disciplinary procedures identified in its classification manual.

(Added by Stats. 1980, Ch. 596, Sec. 1.)



6266

The director may charge the inmate in a work furlough program reasonable fees, based on ability to pay for room, board, and so much of the costs of administration as are allocable to the inmate. Fees may not exceed the actual, demonstrable costs to the department. No fees shall be collected from an inmate after his or her tenure in a work furlough program is terminated.

Notwithstanding any other provision of law, no inmate shall be denied placement in a work furlough program on the basis of inability to pay fees authorized by this section.

(Added by Stats. 1983, Ch. 943, Sec. 2.)






CHAPTER 9.7. Special Facilities

6267

(a) (1) The Legislature finds and declares that the purpose of the program authorized under this section is to address the special needs of inmates with regard to the provision of long-term care in skilled nursing facilities.

(2) The department may contract with public or private entities for the establishment and operation of skilled nursing facilities for the incarceration and care of inmates who are limited in ability to perform activities of daily living and who are in need of skilled nursing services. The skilled nursing facility under contract pursuant to this section shall address the long-term care of inmates as needed. In addition, the facility shall be designed to maximize the personal security of inmates, to maximize the security of the facility, and to ensure the safety of the outside community at large.

(b) The department shall provide for the security of the facility in order to ensure the safety of the outside community at large.

(c) The department shall enter into an agreement for transfer of prisoners to, or placement of prisoners in, skilled nursing facilities pursuant to this section.

(d) The facility contractor shall ensure that the facility meets all licensing requirements by obtaining a license for the skilled nursing facility, as that term is defined in Section 1250 of the Health and Safety Code.

(e) The department shall provide for the review of any agreement entered into under this section to determine if the facility contractor is in compliance with the requirements of this section, and may revoke the agreement if the facility contractor is not in compliance.

(f) The Department of Corrections ombudsman program shall provide ombudsman services to prisoner residents of the department-contracted skilled nursing facilities.

(g) Notwithstanding the provisions of Chapter 11 (commencing with Section 9700) of Division 8.5 of the Welfare and Institutions Code, the Office of the State Long-Term Care Ombudsman shall be exempt from advocating on behalf of, or investigating complaints on behalf of residents of any skilled nursing facilities operated either directly or by contract by the Department of Corrections.

(h) As used in this section, long-term care means personal or supportive care services provided to people of all ages with physical or mental disabilities who need assistance with activities of daily living including bathing, eating, dressing, toileting, transferring, and ambulation.

(Added by Stats. 2003, Ch. 708, Sec. 2. Effective January 1, 2004.)






CHAPTER 10. Regional Jail Camps

6300

The Department of Corrections is authorized to establish and operate regional jail camps.

(Added by Stats. 1957, Ch. 1646.)



6301

The primary purpose of the camps shall be the confinement, treatment, and care of persons sentenced to long jail terms, including persons so imprisoned as a condition of probation.

(Amended by Stats. 1987, Ch. 828, Sec. 166.)



6302

The Director of Corrections shall make rules and regulations governing eligibility for commitment or transfer to such camps and rules and regulations for the government of such camps. Subject to the rules and regulations of the Director of Corrections, and if there is in effect for the county a contract entered into pursuant to Section 6303, a county prisoner may be committed to a regional jail camp in lieu of commitment to a county jail or other county detention facility.

(Added by Stats. 1957, Ch. 1646.)



6303

(a) The director may enter into a contract, with the approval of the Director of General Services, with any county of the state, upon the request of the board of supervisors thereof, wherein the Director of Corrections agrees to furnish confinement, care, treatment, and employment of county prisoners. The county shall reimburse the state for the cost of such services, such cost to be determined by the Director of Finance. Each county auditor shall include in his state settlement report rendered to the Controller in the months of January and June the amounts due under any contract authorized by this section, and the county treasurer, at the time of settlement with the state in such months, shall pay to the State Treasurer upon order of the Controller, the amounts found to be due.

(b) The Department of Corrections shall accept such county prisoner if it believes that the prisoner can be materially benefited by such confinement, care, treatment, and employment, and if adequate facilities to provide such care are available. No such person shall be transported to any facility under the jurisdiction of the Department of Corrections until the director has notified the referring court of the place to which said person is to be transmitted and the time at which he can be received.

(c) The sheriff of the county in which such an order is made placing a misdemeanant in a jail camp pursuant to this chapter, or any other peace officer designated by the court, shall execute an order placing such county prisoner in the jail camp or returning him therefrom to the court. The expense of such sheriff or peace officer incurred in executing such order is a charge upon the county in which the court is situated.

(Amended by Stats. 1974, Ch. 1221.)



6304

The Director of Corrections may return to the committing authority any person committed transferred to a regional jail camp pursuant to this chapter when there is no suitable employment or when such person is guilty of any violation of rules and regulations of the regional jail camp.

(Added by Stats. 1957, Ch. 1646.)






CHAPTER 10.5. Prison Visitor Services

6350

The Legislature finds and declares the following:

(a) Maintaining an inmate s family and community relationships is an effective correctional technique which reduces recidivism.

(b) Enhancing visitor services increases the frequency and quality of visits, thereby discouraging violent prisoner activity.

(c) The location of prisons and lack of services to assist visitors impedes visiting.

(Added by Stats. 1982, Ch. 17, Sec. 1.)



6351

The Department of Corrections shall contract with a private nonprofit agency or agencies to establish and operate a visitor center outside each state adult prison in California which has a population of more than 300 inmates.

(Added by Stats. 1982, Ch. 17, Sec. 1.)



6352

Each visitor center shall provide, at a minimum, each of the following services to prison visitors:

(a) Assistance to visitors with transportation between public transit terminals and prisons.

(b) Child care for visitors children.

(c) Emergency clothing.

(d) Information on visiting regulations and processes.

(e) Referral to other agencies and services.

(f) A sheltered area, which is outside of the security perimeter, for visitors who are waiting before or after visits.

In addition, each center shall maintain working relations with the local community and institution.

(Amended by Stats. 1988, Ch. 160, Sec. 143.)



6353

Each nonprofit agency which the department contracts with pursuant to Section 6351 shall submit to the department and to the Legislature an annual report which includes, but is not limited to, the following information:

(a) A description of the barriers to visiting.

(b) A quantitative and narrative description of the services which it rendered.

(c) A description of the impact of the centers which it provided on visiting.

(d) A description of areas for improvement of services or coordination with other public or private agencies.

(e) A description of the community resources which it utilized.

(Added by Stats. 1982, Ch. 17, Sec. 1.)



6354

The Department of Corrections shall employ all the following criteria in selecting the agency or agencies with which it contracts pursuant to Section 6351:

(a) The number and quality of services proposed in comparison to direct program costs.

(b) Prior experience in establishing and operating prison visitor service centers in California.

(c) Prior experience in working cooperatively with the department, other correctional agencies, community programs, inmates, visitors, and the general public.

(d) The ability to use volunteers and other community resources to maximize the cost effectiveness of this program.

(e) The identified needs of visitors.

(Added by Stats. 1982, Ch. 17, Sec. 1.)



6355

Nothing in this chapter is intended to limit the department in developing additional programs or making all reasonable efforts to promote visits to prisoners.

(Added by Stats. 1982, Ch. 17, Sec. 1.)



6356

The department shall cooperate with the Department of Transportation in the development of public transportation services to prisons, pursuant to Section 14035.9 of the Government Code and Section 99317.9 of the Public Utilities Code.

(Added by Stats. 1987, Ch. 603, Sec. 2.)






CHAPTER 10.7. Prison Visitation

6400

Any amendments to existing regulations and any future regulations adopted by the Department of Corrections which may impact the visitation of inmates shall do all of the following:

(a) Recognize and consider the value of visiting as a means to improve the safety of prisons for both staff and inmates.

(b) Recognize and consider the important role of inmate visitation in establishing and maintaining a meaningful connection with family and community.

(c) Recognize and consider the important role of inmate visitation in preparing an inmate for successful release and rehabilitation.

(Added by Stats. 2002, Ch. 238, Sec. 1. Effective January 1, 2003.)



6402

The Department of Corrections and Rehabilitation (CDCR) shall develop policies related to the department s contraband interdiction efforts for individuals entering CDCR detention facilities. When developed, these policies shall include, but not be limited to, the following specifications:

(a) Application to all individuals, including visitors, all department staff, including executive staff, volunteers, and contract employees.

(b) Use of methods to ensure that profiling is not practiced during random searches or searches of all individuals entering the prison at that time.

(c) Establishment of unpredictable, random search efforts and methods that ensures that no one, except department employees specifically designated to conduct the random search, shall have advance notice of when a random search is scheduled.

(d) All visitors attempting to enter a CDCR detention facility shall be informed that they may refuse to be searched by a passive alert dog.

(e) All visitors attempting to enter a CDCR detention facility who refuse to be searched by a passive alert dog shall be informed of options, including, but not limited to, voluntarily aborting their attempt to enter the detention facility.

(f) All individuals attempting to enter a CDCR detention facility, who have a positive alert for contraband by an electronic drug detection device, a passive alert dog, or other technology, shall be informed of options, including, but not limited to, an unclothed body search.

(g) Establishment of a method by which an individual may demonstrate an authorized health-related use of a controlled substance when a positive alert is noted by an electronic drug detection device, a passive alert dog, or other technology.

(h) Establishment of specific requirements for additional search options when multiple positive alerts occur on an individual employee within a specified timeframe.

(Added by Stats. 2014, Ch. 26, Sec. 34. Effective June 20, 2014.)






CHAPTER 11. Master Plan Construction

7000

(a) The Department of Corrections and Rehabilitation shall prepare plans for, and construct facilities and renovations included within, its master plan for which funds have been appropriated by the Legislature.

(b) Master plan means the department s Facility Requirements Plan, dated April 7, 1980, and any subsequent revisions.

(Amended by Stats. 2007, Ch. 175, Sec. 15. Effective August 24, 2007.)



7001

Any power, function, or jurisdiction for planning or construction of facilities or renovations pursuant to the master plan which is conferred by statute upon the Department of General Services shall be deemed to be conferred upon the department.

(Added by Stats. 1981, Ch. 540, Sec. 6. Effective September 17, 1981.)



7002

The department may transfer the responsibility for undertaking any aspect of the master plan to the Department of General Services or the Office of the State Architect which, upon such transfer, shall perform those functions with all deliberate speed.

(Added by Stats. 1981, Ch. 540, Sec. 6. Effective September 17, 1981.)



7003

For each facility or project included within its master plan, at least 30 days prior to submission of preliminary plans to the State Public Works Board, the department shall submit to the Joint Legislative Budget Committee all of the following:

(a) A preliminary plan submittal package, as defined by the State Administrative Manual.

(b) An estimate of the annual operating costs of the facility.

(c) A staffing plan for the operation of the facility.

(d) A plan for providing medical, mental health, and dental care to inmates.

(e) A plan for inmate programming at the facility, including education, work, and substance abuse programming.

If the committee fails to take any action with respect to the submitted plans within 45 days after submittal, this inaction shall be deemed to be approval for purposes of this section.

(Amended by Stats. 2007, Ch. 7, Sec. 18. Effective May 3, 2007.)



7003.5

(a) The department shall provide the Joint Legislative Budget Committee with quarterly reports on the progress of funded projects consistent with the requirements outlined in the State Administrative Manual. This report shall include new prisons, projects to construct inmate housing and other buildings at, or within, existing prison facilities, prison medical, mental health, and dental facilities, reentry facilities, and infrastructure projects at existing prison facilities.

(b) On January 10 of each year, the department shall provide a report to the Joint Legislative Budget Committee that includes the status of each project that is part of the master plan, including projects planned, projects in preliminary planning, working, drawing and construction phases, and projects that have been completed. The report shall include new prisons; projects to construct inmate housing and other buildings at or within existing prison facilities; prison medical, mental health, and dental facilities; reentry facilities; and infrastructure projects at existing prison facilities.

(c) This section applies to regular prison facilities; projects to expand existing prison facilities; prison medical, mental health, and dental facilities; reentry facilities; and infrastructure projects at existing prison facilities, whether or not built or operated exclusively by the department.

(d) The report required in subdivision (b) shall include the following information for adult and juvenile facilities:

(1) The department s plans to remove temporary beds in dayrooms, gyms, and other areas, as well as plans to permanently close or change the mission of the facilities.

(2) The department s plans to construct new facilities, including reentry facilities.

(3) The department s plans to renovate existing facilities and renovate, improve, or expand infrastructure capacity at existing prison facilities.

(4) The scope of each project identified in the master plan.

(5) The budget for each project identified in the master plan.

(6) The schedule for each project identified in the master plan.

(7) A master schedule for the overall plan to deliver the department s capital outlay program including planned versus actual progress to date.

(8) Staffing plans for each project identified in the master plan, including program, custody, facilities management, administration, and health care.

(9) Total estimated cost of all projects in the master plan by funding source, including planned versus actual expenditures to date.

(10) Projected versus actual population plotted against projected versus actual housing capacity in aggregate and by security level.

(Amended by Stats. 2007, Ch. 175, Sec. 16. Effective August 24, 2007.)



7004

The plans required pursuant to Section 7000 shall contain the department s plan for soliciting and receiving local public comment regarding the placement of a correctional facility in any particular community. The plan shall include provision for notice to a community, including the city, county, or city and county, under consideration for construction of a facility within 30 days after the department has identified a possible site for the proposed facility, public hearings on the proposed facility, and dissemination of the response of the department to comments of the community on the proposed facility.

The plan developed by the department concerning public comment on placement of correctional facilities shall be submitted to the Legislature and the Governor within 60 days of the effective date of this section. The plan shall be implemented as of the date of submission to the Governor and Legislature with respect to all prospective placements of correctional facilities. The Legislature and the Governor shall also be sent any subsequent changes or revisions of the plan by the department.

(Added by Stats. 1984, Ch. 365, Sec. 1. Effective July 10, 1984.)



7004.5

The Department of Corrections and Rehabilitation shall meet with representatives of cities or, if the prison is located in an unincorporated location, counties, whenever the Legislature authorizes the planning, design, or construction of new permanent housing units. The meeting shall take place prior to the completion of the review required by Division 13 (commencing with Section 21000) of the Public Resources Code. The department shall describe the scope of the project and the project schedule, and shall consider comments from the city or county representatives regarding the project s impact.

(Added by Stats. 2007, Ch. 7, Sec. 20. Effective May 3, 2007.)



7005

Notwithstanding any other provision of law, mitigation funding shall be distributed to any local education agency, or any city, county, or city and county as a result of the construction of new permanent prison housing facilities, the activation of temporary beds as part of the Emergency Bed Program authorized by the Budget Acts of 1995 and 1996, and any future emergency bed expansions by the Department of Corrections if funds for that purpose are appropriated to the department in the annual Budget Act or any other act approved by the Legislature.

(Amended by Stats. 1998, Ch. 593, Sec. 2. Effective January 1, 1999.)



7005.5

(a) Any funds appropriated for mitigation costs pursuant to Section 7005 shall be divided as follows: one-half for allocation among any impacted local education agency, and one-half for allocation among any impacted city, county, or city and county.

(b) Any funds appropriated for mitigation of costs of a city, county, or city and county shall be divided among any city, county, or city and county impacted by the prison construction or expansion.

(c) Funds to be allocated among any impacted city, county, or city and county shall be paid directly to each impacted entity by the Department of Corrections upon receipt of resolutions adopted by the governing body of each impacted city, county, or city and county indicating agreement by an entity regarding the specific allocations to that entity. Only a local impacted entity whose current approved sphere of influence includes the site of increased inmate housing capacity shall be deemed to be a jurisdiction eligible for mitigation pursuant to Section 7005.

(d) Funds to be allocated among any impacted local education agency shall be disbursed to the county superintendent of schools for allocation among any impacted local education agency.

(Amended by Stats. 1998, Ch. 593, Sec. 3. Effective January 1, 1999.)



7006

(a) The Department of the Youth Authority is authorized to transfer to the Department of Corrections title to any property of the Preston School of Industry at Ione not currently being used by the Department of the Youth Authority.

(b) The Department of the Youth Authority is authorized to transfer to the Department of Corrections title to any property of the Northern California Youth Center near Stockton not currently being used by the Department of the Youth Authority.

(Amended by Stats. 1984, Ch. 1743, Sec. 3. Effective September 30, 1984.)



7008

(a) Division 13 (commencing with Section 21000) of the Public Resources Code shall not apply to the addition of 150 Level I and Level II beds authorized by Section 5 of this act at San Gabriel Canyon, provided that the department has made the following finding with respect to that facility:

(1) The increase in bed capacity, if any, shall not exceed, 5 percent of the total capacity of the facility prior to the increase.

(2) Any modifications made to existing structures are internal only. No external additions to existing structures or construction of new structures shall be done. Modular structures used exclusively for prisoner program activity shall be exempt from this requirement.

(3) Any modifications to a facility shall not result in a significant depletion in water, sewage, or other environmental resources. The department shall present substantial evidence that this requirement has been met in the findings described in subdivision (b).

(b) The department shall make findings that the requirements of subdivision (a) have been met, and shall make the findings available to the public.

(Added by Stats. 1985, Ch. 933, Sec. 2. Effective September 25, 1985.)



7010

(a) The Director of Corrections may solicit bids for any lease or lease-purchase for the establishment of a prison facility for a site in Los Angeles County.

(b) The director may not accept any lease or lease-purchase bid or execute any lease or lease-purchase agreement unless and until the bid or agreement is submitted for review and approval under the procedure described in Section 7003.

(c) Any lease or lease-purchase agreement executed pursuant to this section shall contain, as a condition of the agreement, stipulations requiring compliance with the provisions of Chapter 1 (commencing with Section 1720) of Part 7 of the Labor Code in the construction of any facility within the scope of the agreement.

(Added by Stats. 1984, Ch. 1742, Sec. 1.)



7011

(a) The Department of Corrections shall submit to the Joint Legislative Prison Committee, the Kings County Board of Supervisors, the Corcoran City Council, and the State Public Works Board, at least 30 days prior to the acquisition of real property for a prison facility to be located in the vicinity of Corcoran in Kings County, an environmental assessment study, which shall include a discussion of impacts and mitigation measures, if necessary, for the following areas:

(1) Geology.

(2) Hydrology groundwater.

(3) Water quality surface waters.

(4) Plant and animal life endangered and rare species.

(5) Air quality.

(6) Noise.

(7) Light and glare.

(8) Transportation and circulation.

(9) Utilities gas, electricity, telephone, solid waste, sewage disposal, and drinking water.

(10) Archaeology.

(11) Energy.

(b) The factors set forth in subdivision (a) shall be assessed only as they relate to the direct impacts caused off the site as a result of the construction, operation, and maintenance of the prison facility upon completion and occupancy.

(c) Notwithstanding any other provisions of law, other than Section 7003 and those provisions of the Government Code that require the approval of the State Public Works Board, the Department of Finance, or the Director of Finance for capital outlay projects, the approval of the study by the State Public Works Board is the only approval required for the acquisition of real property, planning, design, and construction of the prison facility and the operation and maintenance of the facility. The State Public Works Board shall not act on the study until it receives a recommendation from the Joint Legislative Prison Committee. Approval of the study by the State Public Works Board shall be final and binding on all parties.

(d) If the committee does not, by a majority vote of the committee membership, take any action on the study within 30 days after submittal, that inaction shall be deemed to be a recommendation of concurrence for the purposes of this section.

(e) Prior to providing a recommendation to the State Public Works Board, but within the 30-day period specified in subdivision (d), the committee shall hold a public hearing in Corcoran. Notice of the hearing shall be published in a newspaper of general circulation in, or adjacent to, Corcoran. The notice shall be at least one-quarter page in size. The Corcoran City Council and the Kings County Board of Supervisors shall be invited to participate in the hearing.

(Added by Stats. 1985, Ch. 931, Sec. 2. Effective September 25, 1985.)



7012

(a) The Department of Corrections shall submit to the Joint Legislative Prison Committee, the State Public Works Board, the appropriate county board of supervisors, and the local city council at least 30 days prior to the acquisition of real property for prison facilities to be located in Riverside and Del Norte Counties, an environmental assessment study, which shall include a discussion of impacts and mitigation measures, if necessary, for the following areas:

(1) Geology.

(2) Hydrology-groundwater.

(3) Water quality-surface waters.

(4) Plant and animal life-endangered and rare species.

(5) Air quality.

(6) Noise.

(7) Light and glare.

(8) Utilities-gas, electricity, telephone, solid waste, sewage disposal, and drinking water.

(9) Archaeology.

(10) Energy.

(b) The factors set forth in subdivision (a) shall be assessed only as they relate to the direct impacts caused off the site as a result of the construction, operation, and maintenance of the prison facility upon completion and occupancy.

(c) Notwithstanding any other provision of law, other than Section 7003, the approval of the study by the State Public Works Board is the only approval required for compliance with any applicable environmental requirements. The Public State Works Board shall not act on the study until it receives a recommendation from the Joint Legislative Prison Committee. Approval of the study by the State Public Works Board shall be final and binding on all parties.

(d) If the committee does not, by a majority vote of the committee membership, take any action on the study within 30 days after submittal, that inaction shall be deemed to be a recommendation of concurrence for the purposes of this section.

(e) Prior to providing a recommendation to the State Public Works Board, but within the 30-day period specified in subdivision (d), the committee shall hold a public hearing in the community in the vicinity of the proposed site. Notice of the hearing shall be published in a newspaper of general circulation in, or adjacent to, that community. The notice shall be at least one-quarter page in size. The city council and the county board of supervisors shall be invited to participate in the hearing.

(Amended by Stats. 2001, Ch. 854, Sec. 57. Effective January 1, 2002.)



7013

The Department of Corrections shall contract, or make a good-faith effort to contract, with the Department of Water Resources or the Bureau of Reclamation, or both, to secure a water supply for the prison at Avenal.

(Added by Stats. 1985, Ch. 931, Sec. 2.5. Effective September 25, 1985.)



7015

(a) Except as provided in subdivision (b), the Department of Corrections may contract with the City of Folsom for the construction of a courthouse and related facilities, not to exceed one million nine hundred thousand dollars ($1,900,000) in costs. Under this contract, the Department of Corrections is authorized to make payments to the City of Folsom in consideration for the construction of the courthouse, provided that the sums paid to the city are realized from savings to the department by the location of the courthouse in the immediate proximity of Folsom Prison.

Under this contract, the Department of Corrections is authorized to make annual payments to the City of Folsom in an amount not to exceed the approximate savings realized in each fiscal year. These funds shall come from the operating budget of the department.

In negotiating this contract, the Department of Corrections shall note the extent to which the courthouse will serve the interests of the County of Sacramento independent of matters pertaining to individuals in state custody and shall seek appropriate participation in the funding of the courthouse from the county.

(b) The Department of Corrections may not contract with the City of Folsom for a court facility unless a majority of the members of the Sacramento County Board of Supervisors, the presiding judge of the Sacramento County Municipal Court, and the presiding judge of the Sacramento County Superior Court all agree, in writing, to operate a court facility in the City of Folsom as provided by subdivision (a).

(Added by Stats. 1988, Ch. 1393, Sec. 2.)



7016

The Department of Corrections may contract with the County of Kern for the construction and financing of a courthouse and related facilities. Under this contract, the Department of Corrections is authorized to make payments to the County of Kern in consideration for the construction and financing of the courthouse and related facilities, provided that the sums paid to the county are realized from savings to the department by the location of the courthouse in the proximity of the California Correctional Facility in Tehachapi.

In accordance with the contract, the Department of Corrections is authorized to make annual payments to the County of Kern from the approximate savings realized in each fiscal year. These funds shall come from the operating budget of the department. In negotiating this contract, the Department of Corrections shall note the extent to which the courthouse will serve the interest of the County of Kern independent of matters pertaining to individuals in state custody, and seek appropriate county participation in funding.

(Added by Stats. 1988, Ch. 1400, Sec. 2.)



7050

(a) (1) Section 28 of Chapter 7 of the Statutes of 2007 contains an appropriation of three hundred million dollars ($300,000,000) for capital outlay to be allocated to renovate, improve, or expand infrastructure capacity at existing prison facilities. The funds appropriated by that section may be used for land acquisition, environmental services, architectural programming, engineering assessments, schematic design, preliminary plans, working drawings, and construction.

(2) These funds may also be used to address deficiencies related to utility systems owned by local government entities and serving state prison facilities subject to the provisions of Section 54999 of the Government Code. The department shall report on any funds to be expended for this purpose to the Joint Legislative Budget Committee. If the committee fails to take any action with respect to each notification within 20 days after submittal, this inaction shall be deemed to be approval for purposes of this section.

(3) These funds may also be used for the design and construction of improvements to dental facilities at state prison facilities.

(4) These funds may also be used for the design and construction of improvements to medication distribution facilities at state prison facilities.

(5) These funds may also be used for the design and construction of projects in the Health Care Facility Improvement Program at state prison facilities.

(6) This subdivision authorizes the scope and cost of a single capital outlay project for purposes of calculating augmentations pursuant to Section 13332.11 or 13332.19.

(b) The scope and costs of the projects described in subdivision (a) of this section shall be subject to approval and administrative oversight by the State Public Works Board, including augmentations, pursuant to Section 13332.11 or 13332.19 of the Government Code. The availability of an augmentation for each individual project allocation shall be based on the total applicable capital outlay appropriation contained in Section 28 of Chapter 7 of the Statutes of 2007 and is not limited to 20 percent of the individual project allocation. These requirements shall be applied separately to each institution. All of the necessary infrastructure improvements at each institution may be treated as one project such that there would be one infrastructure improvement project at each institution. The scope and cost of each infrastructure improvement project shall be established by the board individually. The amount of the total appropriation in Section 28 of Chapter 7 of the Statutes of 2007 that is necessary for each infrastructure improvement project shall be allocated by institution. The appropriation may be allocated based on current estimates. These initial allocations may be adjusted commensurate to changes that occur during the progression of the projects. As allocations are made or adjusted, the anticipated deficit or savings shall be continuously tracked and reported. Once the total appropriation has been allocated, any augmentation necessary to fund an anticipated deficit shall be based on the total appropriation and allocated to each project as necessary. Concurrent with the request to the board to establish each project authorized pursuant to this section, the Department of Corrections and Rehabilitation shall report the associated scope, cost, and schedule information to the Joint Legislative Budget Committee.

(c) The projects authorized pursuant to this section shall be part of the Department of Corrections and Rehabilitation s master plan, as defined in Section 7000.

(d) The reporting requirements set forth in Sections 7000 to 7003.5, inclusive, shall apply separately to each project authorized pursuant to this section.

(Amended by Stats. 2014, Ch. 26, Sec. 35. Effective June 20, 2014.)






CHAPTER 12. New Prison Construction Bond Act of 1981

7100

This chapter shall be known and may be cited as the New Prison Construction Bond Act of 1981.

(Added by Stats. 1981, Ch. 273, Sec. 1. Approved June 8, 1982, by adoption of Proposition 1.)



7101

The State General Obligation Bond Law is adopted for the purpose of the issuance, sale and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this chapter, and the provisions of that law are included in this chapter as though set out in full in this chapter except that, notwithstanding anything in the State General Obligation Bond Law, the maximum maturity of the bonds shall not exceed 20 years from the date of each respective series. The maturity of each respective series shall be calculated from the date of such series.

(Added by Stats. 1981, Ch. 273, Sec. 1. Approved June 8, 1982, by adoption of Proposition 1.)



7102

There is in the State Treasury the New Prison Construction Fund, which fund is hereby created.

(Added by Stats. 1981, Ch. 273, Sec. 1. Approved June 8, 1982, by adoption of Proposition 1.)



7103

The New Prison Construction Committee is hereby created. The committee shall consist of the Controller, the State Treasurer, and the Director of Finance. Such committee shall be the committee, as that term is used in the State General Obligation Bond Law.

(Added by Stats. 1981, Ch. 273, Sec. 1. Approved June 8, 1982, by adoption of Proposition 1.)



7104

The committee is hereby authorized and empowered to create a debt or debts, liability or liabilities, of the State of California, in the aggregate of four hundred ninety-five million dollars ($495,000,000), in the manner provided in this chapter. Such debt or debts, liability or liabilities, shall be created for the purpose of providing the fund to be used for the object and work specified in Section 7106.

(Added by Stats. 1981, Ch. 273, Sec. 1. Approved June 8, 1982, by adoption of Proposition 1.)



7105

The committee may determine whether or not it is necessary or desirable to issue any bonds authorized under this chapter, and if so, the amount of bonds then to be issued and sold. The committee may authorize the State Treasurer to sell all or any part of the bonds herein authorized at such time or times as may be fixed by the State Treasurer.

(Added by Stats. 1981, Ch. 273, Sec. 1. Approved June 8, 1982, by adoption of Proposition 1.)



7106

The moneys in the fund shall be used for the construction, renovation, remodeling, and deferred maintenance of state correctional facilities.

(Added by Stats. 1981, Ch. 273, Sec. 1. Approved June 8, 1982, by adoption of Proposition 1.)



7106.5

The moneys in the fund may be used for construction of joint use correctional facilities housing county and state or federal prisoners or any combination thereof in proportion to the state benefit.

(Added by Stats. 1983, Ch. 1101, Sec. 2.)



7107

All bonds herein authorized, which shall have been duly sold and delivered as herein provided, shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereon.

There shall be collected annually in the same manner and at the same time as other state revenue is collected such a sum, in addition to the ordinary revenues of the state, as shall be required to pay the principal and interest on such bonds as herein provided, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of such revenue to do and perform each and every act which shall be necessary to collect such additional sum.

All money deposited in the fund which has been derived from premium and accrued interest on bonds sold shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

All money deposited in the fund pursuant to any provision of law requiring repayments to the state which are financed by the proceeds of the bonds authorized by this chapter shall be available for transfer to the General Fund. When transferred to the General Fund such money shall be applied as a reimbursement to the General Fund on account of principal and interest on the bonds which has been paid from the General Fund.

(Added by Stats. 1981, Ch. 273, Sec. 1. Approved June 8, 1982, by adoption of Proposition 1.)



7108

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this chapter such an amount as will equal the following:

(a) Such sum annually as will be necessary to pay the principal of and the interest on the bonds issued and sold pursuant to the provisions of this chapter.

(b) Such sum as is necessary to carry out the provisions of Section 7109, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1981, Ch. 273, Sec. 1. Approved June 8, 1982, by adoption of Proposition 1.)



7109

For the purpose of carrying out the provisions of this chapter, the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund and shall be disbursed by the committee in accordance with this chapter. Any money made available under this section to the board shall be returned by the board to the General Fund from moneys received from the sale of bonds sold for the purpose of carrying out this chapter. Such withdrawals from the General Fund shall be returned to the General Fund with interest at the rate which would otherwise have been earned by those sums in the Pooled Money Investment Fund.

(Added by Stats. 1981, Ch. 273, Sec. 1. Approved June 8, 1982, by adoption of Proposition 1.)



7110

All proceeds from the sale of bonds, except those derived from premiums and accrued interest, shall be available for the purpose provided in Section 7106 but shall not be available for transfer to the General Fund to pay principal and interest on bonds. The money in the fund may be expended only as herein provided.

(Added by Stats. 1981, Ch. 273, Sec. 1. Approved June 8, 1982, by adoption of Proposition 1.)



7111

Money in the fund may only be expended for projects specified in this chapter pursuant to appropriations by the Legislature.

(Added by Stats. 1981, Ch. 273, Sec. 1. Approved June 8, 1982, by adoption of Proposition 1.)






CHAPTER 13. New Prison Construction Bond Act of 1984

7200

This chapter shall be known and may be cited as the New Prison Construction Bond Act of 1984.

(Added by Stats. 1984, Ch. 4, Sec. 2. Approved June 5, 1984, by adoption of Proposition 17.)



7201

The State General Obligation Bond Law is adopted for the purpose of the issuance, sale and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this chapter, and the provisions of that law are included in this chapter as though set out in full in this chapter except that, notwithstanding anything in the State General Obligation Bond Law, the maximum maturity of the bonds shall not exceed 20 years from the date of each respective series. The maturity of each respective series shall be calculated from the date of such series.

(Added by Stats. 1984, Ch. 4, Sec. 2. Approved June 5, 1984, by adoption of Proposition 17.)



7202

There is in the State Treasury the 1984 Prison Construction Fund, which fund is hereby created.

(Added by Stats. 1984, Ch. 4, Sec. 2. Approved June 5, 1984, by adoption of Proposition 17.)



7203

The 1984 Prison Construction Committee is hereby created. The committee shall consist of the Controller, the State Treasurer, and the Director of Finance. That committee shall be the committee, as that term is used in the State General Obligation Bond Law.

(Added by Stats. 1984, Ch. 4, Sec. 2. Approved June 5, 1984, by adoption of Proposition 17.)



7204

The committee is hereby authorized and empowered to create a debt or debts, liability or liabilities, of the State of California, in the aggregate of three hundred million dollars ($300,000,000), in the manner provided in this chapter. That debt or debts, liability or liabilities, shall be created for the purpose of providing the fund to be used for the object and work specified in Section 7206.

(Added by Stats. 1984, Ch. 4, Sec. 2. Approved June 5, 1984, by adoption of Proposition 17.)



7205

The committee may determine whether or not it is necessary or desirable to issue any bonds authorized under this chapter, and if so, the amount of bonds then to be issued and sold. The committee may authorize the Treasurer to sell all or any part of the bonds herein authorized at such time or times as may be fixed by the Treasurer.

(Added by Stats. 1984, Ch. 4, Sec. 2. Approved June 5, 1984, by adoption of Proposition 17.)



7206

The moneys in the fund shall be used for the construction, renovation, remodeling, and deferred maintenance of state correctional facilities.

(Added by Stats. 1984, Ch. 4, Sec. 2. Approved June 5, 1984, by adoption of Proposition 17.)



7207

All bonds herein authorized, which shall have been duly sold and delivered as herein provided, shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereon.

There shall be collected annually in the same manner and at the same time as other state revenue is collected such a sum, in addition to the ordinary revenues of the state, as shall be required to pay the principal and interest on such bonds as herein provided, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of such revenue to do and perform each and every act which shall be necessary to collect such additional sum.

All money deposited in the fund which has been derived from premium and accrued interest on bonds sold shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

All money deposited in the fund pursuant to any provision of law requiring repayments to the state which are financed by the proceeds of the bonds authorized by this chapter shall be available for transfer to the General Fund. When transferred to the General Fund such money shall be applied as a reimbursement to the General Fund on account of principal and interest on the bonds which has been paid from the General Fund.

(Added by Stats. 1984, Ch. 4, Sec. 2. Approved June 5, 1984, by adoption of Proposition 17.)



7208

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this chapter such an amount as will equal the following:

(a) Such sum annually as will be necessary to pay the principal of and the interest on the bonds issued and sold pursuant to the provisions of this chapter.

(b) Such sum as is necessary to carry out the provisions of Section 7209, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1984, Ch. 4, Sec. 2. Approved June 5, 1984, by adoption of Proposition 17.)



7209

For the purpose of carrying out the provisions of this chapter, the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund and shall be disbursed by the committee in accordance with this chapter. Any money made available under this section to the board shall be returned by the board to the General Fund from moneys received from the sale of bonds sold for the purpose of carrying out this chapter. Such withdrawals from the General Fund shall be returned to the General Fund with interest at the rate which would otherwise have been earned by those sums in the Pooled Money Investment Fund.

(Added by Stats. 1984, Ch. 4, Sec. 2. Approved June 5, 1984, by adoption of Proposition 17.)



7210

All proceeds from the sale of bonds, except those derived from premiums and accrued interest, shall be available for the purpose provided in Section 7206 but shall not be available for transfer to the General Fund to pay principal and interest on bonds. The money in the fund may be expended only as herein provided.

(Added by Stats. 1984, Ch. 4, Sec. 2. Approved June 5, 1984, by adoption of Proposition 17.)



7211

Money in the fund may only be expended for projects specified in this chapter pursuant to appropriations by the Legislature.

(Added by Stats. 1984, Ch. 4, Sec. 2. Approved June 5, 1984, by adoption of Proposition 17.)






CHAPTER 14. New Prison Construction Bond Act of 1986

7300

This chapter shall be known and may be cited as the New Prison Construction Bond Act of 1986.

(Added by Stats. 1986, Ch. 409, Sec. 1. Approved November 4, 1986, by adoption of Proposition 54.)



7301

The State General Obligation Bond Law is adopted for the purpose of the issuance, sale and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this chapter, and the provisions of that law are included in this chapter as though set out in full in this chapter except that, notwithstanding anything in the State General Obligation Bond Law, the maximum maturity of the bonds shall not exceed 20 years from the date of each respective series. The maturity of each respective series shall be calculated from the date of such series.

(Added by Stats. 1986, Ch. 409, Sec. 1. Approved November 4, 1986, by adoption of Proposition 54.)



7302

There is in the State Treasury the 1986 Prison Construction Fund, which fund is hereby created. The proceeds of the sale of bonds authorized by this act shall be deposited in this fund and may be transferred upon request of the Department of Corrections and upon approval of the Director of Finance, to the 1984 Prison Construction Fund established by Section 7202. If the moneys are so transferred, fund means the 1984 Prison Construction Fund.

(Added by Stats. 1986, Ch. 409, Sec. 1. Approved November 4, 1986, by adoption of Proposition 54.)



7303

The 1986 Prison Construction Committee is hereby created. The committee shall consist of the Controller, the State Treasurer, and the Director of Finance. That committee shall be the committee, as that term is used in the State General Obligation Bond Law.

The Department of Corrections is the board for the purpose of the State General Obligation Bond Law and this chapter.

(Added by Stats. 1986, Ch. 409, Sec. 1. Approved November 4, 1986, by adoption of Proposition 54.)



7304

The committee is hereby authorized and empowered to create a debt or debts, liability or liabilities, of the State of California, in the aggregate of five hundred million dollars ($500,000,000), in the manner provided in this chapter. That debt or debts, liability or liabilities, shall be created for the purpose of providing the fund to be used for the object and work specified in Section 7306.

(Added by Stats. 1986, Ch. 409, Sec. 1. Approved November 4, 1986, by adoption of Proposition 54.)



7305

The committee may determine whether or not it is necessary or desirable to issue any bonds authorized under this chapter, and if so, the amount of bonds then to be issued and sold. The committee may authorize the Treasurer to sell all or any part of the bonds herein authorized at such time or times as may be fixed by the Treasurer.

(Added by Stats. 1986, Ch. 409, Sec. 1. Approved November 4, 1986, by adoption of Proposition 54.)



7306

The moneys in the fund shall be used for the acquisition, construction, renovation, remodeling, and deferred maintenance of state youth and adult corrections facilities.

(Added by Stats. 1986, Ch. 409, Sec. 1. Approved November 4, 1986, by adoption of Proposition 54.)



7307

(a) All bonds herein authorized, which shall have been duly sold and delivered as herein provided, shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereon.

(b) There shall be collected annually in the same manner and at the same time as other state revenue is collected such a sum, in addition to the ordinary revenues of the state, as shall be required to pay the principal and interest on those bonds, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of that revenue to do and perform each and every act which shall be necessary to collect that additional sum.

(c) All money deposited in the fund which has been derived from premium and accrued interest on bonds sold shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(d) All money deposited in the fund pursuant to any provision of law requiring repayments to the state which are financed by the proceeds of the bonds authorized by this chapter shall be available for transfer to the General Fund. When transferred to the General Fund that money shall be applied as a reimbursement to the General Fund on account of principal and interest on the bonds which has been paid from the General Fund.

(Added by Stats. 1986, Ch. 409, Sec. 1. Approved November 4, 1986, by adoption of Proposition 54.)



7308

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this chapter such an amount as will equal the following:

(a) That sum annually as will be necessary to pay the principal of and the interest on the bonds issued and sold pursuant to the provisions of this chapter.

(b) That sum as is necessary to carry out the provisions of Section 7309, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1986, Ch. 409, Sec. 1. Approved November 4, 1986, by adoption of Proposition 54.)



7309

For the purpose of carrying out the provisions of this chapter, the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund and shall be disbursed by the committee in accordance with this chapter. Any money made available under this section to the board shall be returned by the board to the General Fund from moneys received from the sale of bonds sold for the purpose of carrying out this chapter. Those withdrawals from the General Fund shall be returned to the General Fund with interest at the rate which would otherwise have been earned by those sums in the Pooled Money Investment Fund.

(Added by Stats. 1986, Ch. 409, Sec. 1. Approved November 4, 1986, by adoption of Proposition 54.)



7309.5

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 19.)



7310

All proceeds from the sale of bonds, except those derived from premiums and accrued interest, shall be available for the purpose provided in Section 7306 but shall not be available for transfer to the General Fund to pay principal and interest on bonds. The money in the fund may be expended only as herein provided.

(Added by Stats. 1986, Ch. 409, Sec. 1. Approved November 4, 1986, by adoption of Proposition 54.)



7311

Money in the fund may only be expended pursuant to appropriations by the Legislature.

(Added by Stats. 1986, Ch. 409, Sec. 1. Approved November 4, 1986, by adoption of Proposition 54.)






CHAPTER 15. New Prison Construction Bond Act of 1988

7400

This chapter shall be known and may be cited as the New Prison Construction Bond Act of 1988.

(Added by Stats. 1988, Ch. 43, Sec. 2. Approved November 8, 1988, by adoption of Proposition 80.)



7401

The State General Obligation Bond Law is adopted for the purpose of the issuance, sale and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this chapter, and the provisions of that law are included in this chapter as though set out in full in this chapter except that, notwithstanding anything in the State General Obligation Bond Law, the maximum maturity of the bonds shall not exceed 20 years from the date of each respective series. The maturity of each respective series shall be calculated from the date of that series.

(Added by Stats. 1988, Ch. 43, Sec. 2. Approved November 8, 1988, by adoption of Proposition 80.)



7402

There is in the State Treasury the 1988 Prison Construction Fund, which fund is hereby created. The proceeds of the sale of bonds authorized by this act shall be deposited in the fund, and may be transferred upon request of the Department of Corrections and upon approval of the Director of Finance, to the New Prison Construction Fund established by Section 7102, the 1984 Prison Construction Fund established by Section 7202, or the 1986 Prison Construction Fund established by Section 7302, or any combination thereof. If the moneys are so transferred, fund means the New Prison Construction Fund, 1984 Prison Construction Fund, or 1986 Prison Construction Fund, or any combination thereof, as is appropriate. At least 30 days prior to requesting a transfer as authorized by this section, the Department of Corrections shall notify the chairpersons of the fiscal committees in each house of the Legislature, and the Chairperson and the Vice Chairperson of the Joint Legislative Budget Committee.

(Amended (as added by Stats. 1988, Ch. 43) by Stats. 1988, Ch. 386, Sec. 3. Addition of this section, in this amended form, was approved November 8, 1988, by adoption of Proposition 80.)



7403

The 1988 Prison Construction Committee is hereby created. The committee shall consist of the Controller, the Treasurer, and the Director of Finance. That committee shall be the committee, as that term is used in the State General Obligation Bond Law.

The Department of Corrections is the board for the purpose of the State General Obligation Bond Law and this chapter.

(Added by Stats. 1988, Ch. 43, Sec. 2. Approved November 8, 1988, by adoption of Proposition 80.)



7404

The committee is hereby authorized and empowered to create a debt or debts, liability or liabilities, of the State of California, in the aggregate principal amount of eight hundred seventeen million dollars ($817,000,000), exclusive of refunding bonds, in the manner provided in this chapter. That debt or debts, liability or liabilities, shall be created for the purpose of providing the fund to be used for the object and work specified in Section 7406.

(Added by Stats. 1988, Ch. 43, Sec. 2. Approved November 8, 1988, by adoption of Proposition 80.)



7405

The committee may determine whether or not it is necessary or desirable to issue any bonds authorized under this chapter, and if so, the amount of bonds then to be issued and sold. The committee may authorize the Treasurer to sell all or any part of the bonds herein authorized at such time or times as may be fixed by the Treasurer.

(Added by Stats. 1988, Ch. 43, Sec. 2. Approved November 8, 1988, by adoption of Proposition 80.)



7406

(a) Except as provided in subdivision (b), the moneys in the fund shall be used for the acquisition, construction, renovation, remodeling, and deferred maintenance of state youth and adult correctional facilities.

(b) Of the moneys in the fund, forty million dollars ($40,000,000) is hereby appropriated to the Board of Corrections to fund those projects entitled to be funded under subdivision (c) of Section 3 of Chapter 444 of the Statutes of 1984, as amended, to the extent that those projects have not received full funding and for any costs associated with the sale of bonds and any administrative costs incurred by the Board of Corrections in the administration of the County Jail Capital Expenditure Bond Acts of 1981 and 1984 and the County Correctional Facility Capital Expenditure Bond Act of 1986.

(c) Notwithstanding subdivision (b) of Section 11 of Chapter 1519 of the Statutes of 1986 or any other provision of law to the contrary, and subject to the annual Budget Act appropriations by the Legislature, administrative costs shall not exceed 1
1/2
percent of the amount allocated for any costs incurred by the Board of Corrections in the administration of the County Jail Capital Expenditure Bond Acts of 1981 and 1984 and the County Correctional Facility Capital Expenditure Bond Act of 1986.

(Added by Stats. 1988, Ch. 43, Sec. 2. Approved November 8, 1988, by adoption of Proposition 80.)



7407

(a) All bonds herein authorized, which shall have been duly sold and delivered as herein provided, shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both the principal thereof and interest thereon.

(b) There shall be collected annually in the same manner and at the same time as other state revenue is collected such a sum, in addition to the ordinary revenues of the state, as shall be required to pay the principal of and interest on those bonds, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of that revenue to do and perform each and every act which shall be necessary to collect that additional sum.

(c) All money deposited in the fund which has been derived from premiums or accrued interest on bonds sold shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(d) All money deposited in the fund pursuant to any provision of law requiring repayments to the state which are financed by the proceeds of the bonds authorized by this chapter shall be available for transfer to the General Fund. When transferred to the General Fund that money shall be applied as a reimbursement to the General Fund on account of the principal of and interest on the bonds which has been paid from the General Fund.

(Added by Stats. 1988, Ch. 43, Sec. 2. Approved November 8, 1988, by adoption of Proposition 80.)



7408

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury for the purpose of this chapter such an amount as will equal the following:

(a) That sum annually as will be necessary to pay the principal of and the interest on the bonds issued and sold pursuant to this chapter.

(b) That sum as is necessary to carry out the provisions of Section 7409, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1988, Ch. 43, Sec. 2. Approved November 8, 1988, by adoption of Proposition 80.)



7409

For the purpose of carrying out this chapter, the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund and shall be disbursed by the committee in accordance with this chapter. Any money made available under this section to the board shall be returned by the board to the General Fund from moneys received from the sale of bonds sold for the purpose of carrying out this chapter. Those withdrawals from the General Fund shall be returned to the General Fund with interest at the rate which would otherwise have been earned by those sums in the Pooled Money Investment Account.

(Added by Stats. 1988, Ch. 43, Sec. 2. Approved November 8, 1988, by adoption of Proposition 80.)



7409.5

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 20.)



7410

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for the purposes of carrying out the provisions of this chapter. The amount of the request shall not exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this chapter. The board shall execute any documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 1988, Ch. 43, Sec. 2. Approved November 8, 1988, by adoption of Proposition 80.)



7411

Any bonds issued and sold pursuant to this chapter may be refunded by the issuance of refunding bonds in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 2 of Title 2 of the Government Code. Approval by the electors of the state for the issuance of bonds shall include the approval of the issuance of any bonds issued to refund any bonds originally issued or any previously issued refunding bonds.

(Added by Stats. 1988, Ch. 43, Sec. 2. Approved November 8, 1988, by adoption of Proposition 80.)



7412

All proceeds from the sale of bonds, except those derived from premiums and accrued interest, shall be available for the purpose provided in Section 7406 but shall not be available for transfer to the General Fund to pay the principal of and interest on bonds. The money in the fund may be expended only as herein provided.

(Added by Stats. 1988, Ch. 43, Sec. 2. Approved November 8, 1988, by adoption of Proposition 80.)



7413

Money in the fund may only be expended pursuant to appropriations by the Legislature.

(Added by Stats. 1988, Ch. 43, Sec. 2. Approved November 8, 1988, by adoption of Proposition 80.)



7414

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1988, Ch. 43, Sec. 2. Approved November 8, 1988, by adoption of Proposition 80.)






CHAPTER 16. New Prison Construction Bond Act of 1990

7420

This chapter shall be known and may be cited as the New Prison Construction Bond Act of 1990.

(Added by Stats. 1990, Ch. 5, Sec. 1. Approved June 5, 1990, by adoption of Proposition 120.)



7421

The State General Obligation Bond Law is adopted for the purpose of the issuance, sale and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this chapter, and the provisions of that law are included in this chapter as though set out in full in this chapter except that, notwithstanding anything in the State General Obligation Bond Law, the maximum maturity of the bonds shall not exceed 20 years from the date of each respective series. The maturity of each respective series shall be calculated from the date of that series.

(Added by Stats. 1990, Ch. 5, Sec. 1. Approved June 5, 1990, by adoption of Proposition 120.)



7422

There is in the State Treasury the 1990 Prison Construction Fund, which fund is hereby created. The proceeds of the sale of bonds authorized by this chapter shall be deposited in the fund. Upon request of the Department of Corrections and upon approval of the Director of Finance, appropriations or augmentations to appropriations made from the 1984 Prison Construction Fund established by Section 7202, the 1986 Prison Construction Fund established by Section 7302, or the 1988 Prison Construction Fund established by Section 7402, or any combination thereof, may be funded from the 1990 Prison Construction Fund. If the moneys are so funded, fund means the 1984 Prison Construction Fund, the 1986 Prison Construction Fund, or the 1988 Prison Construction Fund, or any combination thereof, as is appropriate. At least 30 days prior to requesting funding for appropriations or augmentations to appropriations for other bond acts as authorized by this section, the Department of Corrections shall notify the chairpersons of the fiscal committees in each house of the Legislature, and the chairperson and the vice chairperson of the Joint Legislative Budget Committee.

(Added by Stats. 1990, Ch. 5, Sec. 1. Approved June 5, 1990, by adoption of Proposition 120.)



7423

The 1990 Prison Construction Committee is hereby created. The committee shall consist of the Controller, the Treasurer, and the Director of Finance, or their designated representatives. A majority may act for the committee. The Treasurer shall chair the committee. That committee shall be the committee, as that term is used in the State General Obligation Bond Law.

When funds are appropriated to the Department of Corrections, the Department of Corrections is the board for the purpose of the State General Obligation Bond Law and this chapter. When funds are appropriated to the Department of Youth Authority, the Department of Youth Authority is the board for the purpose of the State General Obligation Bond Law and this chapter.

(Added by Stats. 1990, Ch. 5, Sec. 1. Approved June 5, 1990, by adoption of Proposition 120.)



7424

The committee is hereby authorized and empowered to create a debt or debts, liability or liabilities, of the State of California, in the aggregate principal amount of four hundred fifty million dollars ($450,000,000), exclusive of refunding bonds, in the manner provided in this chapter. That debt or debts, liability or liabilities, shall be created for the purpose of providing the fund to be used for the object and work specified in Section 7426.

(Added by Stats. 1990, Ch. 5, Sec. 1. Approved June 5, 1990, by adoption of Proposition 120.)



7425

The committee may determine whether or not it is necessary or desirable to issue any bonds authorized under this chapter, and if so, the amount of bonds then to be issued and sold. The committee may authorize the Treasurer to sell all or any part of the bonds herein authorized at such time or times as may be fixed by the Treasurer.

(Added by Stats. 1990, Ch. 5, Sec. 1. Approved June 5, 1990, by adoption of Proposition 120.)



7426

The moneys in the fund shall be used for the acquisition, construction, renovation, remodeling, and deferred maintenance of state youth and adult correctional facilities.

(Added by Stats. 1990, Ch. 5, Sec. 1. Approved June 5, 1990, by adoption of Proposition 120.)



7426.5

Moneys deposited in the fund may also be used for the refinancing of interim debt incurred for any of the purposes specified in Section 7426.

(Added by Stats. 1990, Ch. 5, Sec. 1. Approved June 5, 1990, by adoption of Proposition 120.)



7427

(a) All bonds herein authorized, which shall have been duly sold and delivered as herein provided, shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both the principal thereof and interest thereon.

(b) There shall be collected annually in the same manner and at the same time as other state revenue is collected that sum, in addition to the ordinary revenues of the state, that is required to pay the principal of and interest on those bonds, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of that revenue to do and perform each and every act which shall be necessary to collect that additional sum.

(c) All money deposited in the fund that has been derived from premiums or accrued interest on bonds sold shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(d) All money deposited in the fund pursuant to any provision of law requiring repayments to the state that is financed by the proceeds of the bonds authorized by this chapter shall be available for transfer to the General Fund. When transferred to the General Fund that money shall be applied as a reimbursement to the General Fund on account of the principal of and interest on the bonds which have been paid from the General Fund.

(Added by Stats. 1990, Ch. 5, Sec. 1. Approved June 5, 1990, by adoption of Proposition 120.)



7428

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury for the purpose of this chapter such an amount as will equal the following:

(a) That sum annually as will be necessary to pay the principal of and the interest on the bonds issued and sold pursuant to this chapter.

(b) That sum as is necessary to carry out the provisions of Section 7429, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1990, Ch. 5, Sec. 1. Approved June 5, 1990, by adoption of Proposition 120.)



7429

For the purpose of carrying out this chapter, the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund and shall be disbursed by the committee in accordance with this chapter. Any money made available under this section to the board shall be returned by the board to the General Fund from moneys received from the sale of bonds sold for the purpose of carrying out this chapter. Those withdrawals from the General Fund shall be returned to the General Fund with interest at the rate which would otherwise have been earned by those sums in the Pooled Money Investment Account.

(Added by Stats. 1990, Ch. 5, Sec. 1. Approved June 5, 1990, by adoption of Proposition 120.)



7430

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for the purposes of carrying out the provisions of this chapter. The amount of the request shall not exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this chapter. The board shall execute any documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 1990, Ch. 5, Sec. 1. Approved June 5, 1990, by adoption of Proposition 120.)



7431

Any bonds issued and sold pursuant to this chapter may be refunded by the issuance of refunding bonds in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 2 of Title 2 of the Government Code. Approval by the electors of the state for the issuance of bonds shall include the approval of the issuance of any bonds issued to refund any bonds originally issued or any previously issued refunding bonds.

(Added by Stats. 1990, Ch. 5, Sec. 1. Approved June 5, 1990, by adoption of Proposition 120.)



7432

All proceeds from the sale of bonds, except those derived from premiums and accrued interest, shall be available for the purpose provided in Section 7426 but shall not be available for transfer to the General Fund to pay the principal of and interest on bonds. The money in the fund may be expended only as herein provided.

Notwithstanding any provision of this chapter or the State General Obligation Bond Law set forth in Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code, if the Treasurer sells bonds pursuant to this chapter the interest on which is intended to be excluded from gross income from federal tax purposes, the Treasurer is authorized to maintain separate accounts for the investment of bond proceeds and the investment earnings on the proceeds, and the Treasurer is authorized to use or direct the use of the proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or to take any other action with respect to the investment and use of bond proceeds required or desirable under federal law so as to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1990, Ch. 5, Sec. 1. Approved June 5, 1990, by adoption of Proposition 120.)



7433

Money in the fund may only be expended pursuant to appropriations by the Legislature.

(Amended by Stats. 2001, Ch. 745, Sec. 158.5. Effective October 12, 2001. Note: Addition of this section by Stats. 1990, Ch. 5, was approved on June 5, 1990, by adoption of Prop. 120.)



7434

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1990, Ch. 5, Sec. 1. Approved June 5, 1990, by adoption of Proposition 120.)






CHAPTER 17. Children of Incarcerated Parents

7440

The California Research Bureau in the California State Library shall conduct a study of the children of women who are incarcerated in state prisons. The California Research Bureau shall design and complete the study, surveying selected state prisoners in cooperation with the Department of Corrections, and reviewing the records of local agencies to obtain outcome information about a sample of women prisoners children.

(Added by Stats. 2000, Ch. 965, Sec. 1. Effective January 1, 2001.)



7441

The purpose of the survey of state prisoners is to determine how many have children and to gather basic information about the children to include the following variables, among others:

(a) Number.

(b) Age.

(c) Siblings.

(d) Location.

(e) Caregiver.

(f) Grade and performance in school.

(g) Medical issues.

(h) Possible delinquency.

(i) Visitation.

(j) Possible involvement in the child welfare system.

(k) Other pertinent information.

(Added by Stats. 2000, Ch. 965, Sec. 1. Effective January 1, 2001.)



7442

(a) The purpose of the review of local agency records, in a representative sample of California counties, is to obtain outcome information about the status of a sample of the children of incarcerated parents and their caregivers.

(b) Women prisoners who participate in the survey sample of state prisoners shall provide written permission allowing the California Research Bureau access to their children s records in regard to school performance, identity of the caretaker responsible for the child, child protective services records, public assistance records, juvenile justice records, and medical records including drug or alcohol use, and mental health. The California Research Bureau shall follow appropriate procedures to ensure confidentiality of the records and to protect the privacy of the survey participants and their children.

(c) County agencies, including members of multidisciplinary teams, and school districts shall permit the California Research Bureau to have reasonable access to records, pursuant to subdivision (b), to the extent permitted by federal law.

(d) Notwithstanding Section 10850 of the Welfare and Institutions Code, the survey required by this section is deemed to meet the research criteria identified in paragraph (3) of subdivision (c) of Section 11977 of the Health and Safety Code, and subdivision (e) of Section 5328 of the Welfare and Institutions Code. For purposes of this study, the research is deemed not to be harmful for the at-risk and vulnerable population of children of women prisoners.

(e) For purposes of the study only, the California Research Bureau is authorized to survey records, reports, and documents described in Section 827 and in paragraph (3) of subdivision (h) of Section 18986.4 of the Welfare and Institutions Code, and information relative to the incidence of child abuse, as provided by Section 11167, among children in the study sample.

(f) School districts shall permit reasonable access to directory information by the California Research Bureau for purposes of this study. The California Research Bureau is deemed an appropriate organization to conduct studies for legitimate educational interests, including improving instruction, for purposes of paragraph (4) of subdivision (b) of Section 4906 of the Education Code. School variables that the California Research Bureau shall survey shall include, but not be limited to, attendance patterns, truancy rates, achievement level, suspension and expulsion rates, and special education referrals.

(Added by Stats. 2000, Ch. 965, Sec. 1. Effective January 1, 2001.)



7443

The California Research Bureau shall follow appropriate procedures to ensure confidentiality of the records and to protect the privacy of the survey participants and their children, and participating agencies. Data compiled from case files shall be coded under an assigned number and not identified by name. Survey questionnaires and coding forms shall be exempt from the public disclosure requirements prescribed by Chapter 3.4 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(Added by Stats. 2000, Ch. 965, Sec. 1. Effective January 1, 2001.)



7444

The California Research Bureau shall convene an advisory group to assist in designing and administering the study.

(Added by Stats. 2000, Ch. 965, Sec. 1. Effective January 1, 2001.)



7445

The California Research Bureau shall submit a report to the Legislature on or before January 1, 2003, analyzing the findings of its research, upon completion of the study.

(a) Of the funds identified in provision (2) of Item 6120-011-0001 of the 2000-01 State Budget, forty thousand dollars ($40,000) shall be made available, in consultation with the Assembly Rules Committee, to be used for the purposes of this act, including, but not limited to, contracts for outside researchers.

(b) Members of the advisory group convened pursuant to Section 7444 of the Penal Code, shall not receive compensation for their services but shall be reimbursed for travel and per diem expenses incurred while assisting in designing and administering the study required by this act. These expenses may be paid from the forty thousand dollars ($40,000) made available in subdivision (a).

(Added by Stats. 2000, Ch. 965, Sec. 1. Effective January 1, 2001.)









TITLE 8. MEDICAL TESTING OF PRISONERS

CHAPTER 1. General Provisions

7500

The Legislature finds and declares all of the following:

(a) The public peace, health, and safety is endangered by the spread of the human immunodeficiency virus (HIV), acquired immunodeficiency syndrome (AIDS), and hepatitis B and C within state and local correctional institutions.

(b) The spread of AIDS and hepatitis B and C within prison and jail populations presents a grave danger to inmates within those populations, law enforcement personnel, and other persons in contact with a prisoner infected with the HIV virus as well as hepatitis B and C, both during and after the prisoner s confinement. Law enforcement personnel and prisoners are particularly vulnerable to this danger, due to the high number of assaults, violent acts, and transmissions of bodily fluids that occur within correctional institutions.

(c) HIV, as well as hepatitis B and C, have the potential of spreading more rapidly within the closed society of correctional institutions than outside these institutions. These major public health problems are compounded by the further potential of the rapid spread of communicable disease outside correctional institutions through contacts of an infected prisoner who is not treated and monitored upon his or her release, or by law enforcement employees who are unknowingly infected.

(d) New diseases of epidemic proportions such as AIDS may suddenly and tragically infect large numbers of people. This title primarily addresses a current problem of this nature, the spread of HIV, as well as hepatitis B and C, among those in correctional institutions and among the people of California.

(e) HIV, AIDS, and hepatitis B and C pose a major threat to the public health and safety of those governmental employees and others whose responsibilities bring them into direct contact with persons afflicted with those illnesses, and the protection of the health and safety of these personnel is of equal importance to the people of the State of California as the protection of the health of those afflicted with the diseases who are held in custodial situations.

(f) Testing described in this title of individuals housed within state and local correctional facilities for evidence of infection by HIV and hepatitis B and C would help to provide a level of information necessary for effective disease control within these institutions and would help to preserve the health of public employees, inmates, and persons in custody, as well as that of the public at large. This testing is not intended to be, and shall not be construed as, a prototypical method of disease control for the public at large.

(Amended by Stats. 2006, Ch. 800, Sec. 1. Effective January 1, 2007.)



7501

In order to address the public health crisis described in Section 7500, it is the intent of the Legislature to do all of the following:

(a) Establish a procedure through which custodial and law enforcement personnel are required to report certain situations and may request and be granted a confidential test for HIV or for hepatitis B or C of an inmate convicted of a crime, or a person arrested or taken into custody, if the custodial or law enforcement officer has reason to believe that he or she has come into contact with the blood or semen of an inmate or in any other manner has come into contact with the inmate in a way that could result in HIV infection, or the transmission of hepatitis B or C, based on the latest determinations and conclusions by the federal Centers for Disease Control and Prevention and the State Department of Public Health on means for the transmission of AIDS or hepatitis B and C, and if appropriate medical authorities, as provided in this title, reasonably believe there is good medical reason for the test.

(b) Permit inmates to file similar requests stemming from contacts with other inmates.

(c) Require that probation and parole officers be notified when an inmate being released from incarceration is infected with AIDS or hepatitis B or C, and permit these officers to notify certain persons who will come into contact with the parolee or probationer, if authorized by law.

(d) Authorize prison medical staff authorities to require tests of a jail or prison inmate under certain circumstances, if they reasonably believe, based upon the existence of supporting evidence, that the inmate may be suffering from HIV infection or AIDS or hepatitis B or C and is a danger to other inmates or staff.

(e) Require supervisory and medical personnel of correctional institutions to which this title applies to notify staff if they are coming into close and direct contact with persons in custody who have tested positive or who have AIDS or hepatitis B or C, and provide appropriate counseling and safety equipment.

(Amended by Stats. 2007, Ch. 483, Sec. 44. Effective January 1, 2008.)



7502

As used in this title, the following terms shall have the following meanings:

(a) Correctional institution means any state prison, county jail, city jail, Division of Juvenile Justice facility, county- or city-operated juvenile facility, including juvenile halls, camps, or schools, or any other state or local correctional institution, including a court facility.

(b) Counseling means counseling by a licensed physician and surgeon, registered nurse, or other health professional who meets guidelines which shall be established by the State Department of Public Health for purposes of providing counseling on AIDS and hepatitis B and C to inmates, persons in custody, and other persons pursuant to this title.

(c) Law enforcement employee means correctional officers, peace officers, and other staff of a correctional institution, California Highway Patrol officers, county sheriff s deputies, city police officers, parole officers, probation officers, and city, county, or state employees including but not limited to, judges, bailiffs, court personnel, prosecutors and staff, and public defenders and staff, who, as part of the judicial process involving an inmate of a correctional institution, or a person charged with a crime, including a minor charged with an offense for which he or she may be made a ward of the court under Section 602 of the Welfare and Institutions Code, are engaged in the custody, transportation, prosecution, representation, or care of these persons.

(d) AIDS means acquired immune deficiency syndrome.

(e) Human immunodeficiency virus or HIV means the etiologic virus of AIDS.

(f) HIV test or HIV testing means any clinical laboratory test approved by the federal Food and Drug Administration for HIV, component of HIV, or antibodies to HIV.

(g) Inmate means any of the following:

(1) A person in a state prison, or city and county jail, who has been either convicted of a crime or arrested or taken into custody, whether or not he or she has been charged with a crime.

(2) Any person in a Division of Juvenile Justice facility, or county- or city-operated juvenile facility, who has committed an act, or been charged with committing an act specified in Section 602 of the Welfare and Institutions Code.

(h) Bodily fluids means blood, semen, or any other bodily fluid identified by either the federal Centers for Disease Control and Prevention or State Department of Public Health in appropriate regulations as capable of transmitting HIV or hepatitis B or C.

(i) Minor means a person under 15 years of age.

(Amended by Stats. 2007, Ch. 483, Sec. 45. Effective January 1, 2008.)



7503

The Department of Corrections, the Department of the Youth Authority, and county health officers shall adopt guidelines permitting a chief medical officer to delegate his or her medical responsibilities under this title to other qualified physicians and surgeons, and his or her nonmedical responsibilities to other qualified persons, as appropriate. The chief medical officer shall not, however, delegate the duty to determine whether mandatory testing is required as provided for in Chapter 2 (commencing with Section 7510) except to another qualified physician designated to act as chief medical officer in the chief medical officer s absence.

(Amended by Stats. 2004, Ch. 953, Sec. 2. Effective September 30, 2004.)



7504

Actions taken pursuant to this title shall not be subject to subdivisions (a) to (c), inclusive, of Section 120980 of the Health and Safety Code. In addition, the requirements of subdivision (a) of Section 120990 of the Health and Safety Code, shall not apply to testing performed pursuant to this title.

(Amended by Stats. 1996, Ch. 1023, Sec. 397. Effective September 29, 1996.)



7505

This title is intended to provide the authority for state and local correctional, custodial, and law enforcement agencies to perform medical testing of inmates and prisoners for the purposes specified herein. However, notwithstanding any other provision of this title, this title shall serve as authority for the HIV testing of prisoners in only those local facilities where the governing body has adopted a resolution affirming that it shall be operative in that city, county, or city and county. Testing within state correctional facilities under the jurisdiction of the Department of Corrections and state juvenile facilities under the jurisdiction of the Department of the Youth Authority shall not be affected by this requirement.

(Amended by Stats. 1996, Ch. 1107, Sec. 4. Effective January 1, 1997.)






CHAPTER 2. Procedures for Requiring HIV Testing

7510

(a) A law enforcement employee who believes that he or she came into contact with bodily fluids of either an inmate of a correctional institution, a person not in a correctional institution who has been arrested or taken into custody whether or not the person has been charged with a crime, including a person detained for or charged with an offense for which he or she may be made a ward of the court under Section 602 of the Welfare and Institutions Code, a person charged with any crime, whether or not the person is in custody, on postrelease community supervision, mandatory supervision pursuant to paragraph (5) of subdivision (h) of Section 1170, or on probation or parole due to conviction of a crime, shall report the incident through the completion of a form provided by the State Department of Public Health. The form shall be directed to the chief medical officer, as defined in subdivision (c), who serves the applicable law enforcement employee. Utilizing this form the law enforcement employee may request a test for HIV or hepatitis B or C of the person who is the subject of the report. The forms may be combined with regular incident reports or other forms used by the correctional institution or law enforcement agency, however the processing of a form by the chief medical officer containing a request for HIV or hepatitis B or C testing of the subject person shall not be delayed by the processing of other reports or forms.

(b) The report required by subdivision (a) shall be submitted by the end of the law enforcement employee s shift during which the incident occurred, or if not practicable, as soon as possible, but no longer than two days after the incident, except that the chief medical officer may waive this filing period requirement if he or she finds that good cause exists. The report shall include names of witnesses to the incident, names of persons involved in the incident, and if feasible, any written statements from these parties. The law enforcement employee shall assist in the investigation of the incident, as requested by the chief medical officer.

(c) For purposes of this section, Section 7503, and Section 7511, chief medical officer means:

(1) In the case of a report filed by a staff member of a state prison, the chief medical officer of that facility.

(2) In the case of a parole officer filing a report, the chief medical officer of the nearest state prison.

(3) In the case of a report filed by an employee of the Division of Juvenile Justice, the chief medical officer of the facility.

(4) In the case of a report filed against a subject who is an inmate of a city or county jail or a county- or city-operated juvenile facility, or a court facility, or who has been arrested or taken into custody whether or not the person has been charged with a crime, but who is not in a correctional facility, including a person detained for, or charged with, an offense for which he or she may be made a ward of the court under Section 602 of the Welfare and Institutions Code, or a person charged with a crime, whether or not the person is in custody, the county health officer of the county in which the individual is jailed or charged with the crime.

(5) In the case of a report filed by a probation officer, a prosecutor or staff person, a public defender attorney or staff person, the county health officer of the county in which the probation officer, prosecutor or staff person, a public defender attorney or staff person, is employed.

(6) In any instance where the chief medical officer, as determined pursuant to this subdivision, is not a physician and surgeon, the chief medical officer shall designate a physician and surgeon to perform his or her duties under this title.

(Amended by Stats. 2012, Ch. 43, Sec. 57. Effective June 27, 2012.)



7511

(a) The chief medical officer shall, regardless of whether a report filed pursuant to Section 7510 contains a request for HIV or hepatitis B or C testing, decide whether or not to require HIV or hepatitis B or C testing of the inmate or other person who is the subject of the report filed pursuant to Section 7510, within 24 hours of receipt of the report. If the chief medical officer decides to require HIV or hepatitis B or C testing, he or she shall specify in his or her decision the circumstances, if any, under which followup testing will also be required.

(b) The chief medical officer shall order an HIV or hepatitis B or C test only if he or she finds that, considering all of the facts and circumstances, there is a significant risk that HIV or hepatitis B or C was transmitted. In making this decision, the chief medical officer shall take the following factors into consideration:

(1) Whether an exchange of bodily fluids occurred which could have resulted in a significant risk of AIDS or hepatitis B or C infection, based on the latest written guidelines and standards established by the federal Centers for Disease Control and Prevention and the State Department of Health Services.

(2) Whether the person exhibits medical conditions or clinical findings consistent with HIV or hepatitis B or C infection.

(3) Whether the health of the institution staff or inmates may have been endangered as to HIV or hepatitis B or C infection resulting from the reported incident.

(c) Prior to reaching a decision, the chief medical officer may if needed receive written or oral testimony from the law enforcement employee filing the report, from the subject of the report, and from witnesses to the incident, as he or she deems necessary for a complete investigation. The decision shall be in writing and shall state the reasons for the decision. A copy shall be provided by the chief medical officer to the law enforcement employee who filed the report and to the subject of the report, and where the subject is a minor, to the parents or guardian of the minor, unless the parent or guardian of the minor cannot be located.

(Amended by Stats. 2006, Ch. 800, Sec. 5. Effective January 1, 2007.)



7512

(a) An inmate of a correctional institution may request testing for HIV or hepatitis B or C of another inmate of that institution if he or she has reason to believe that he or she has come into contact with the bodily fluids of that inmate, in situations, which may include, but are not limited to, rape or sexual contact with a potentially infected inmate, tattoo- or drug-needle sharing, an incident involving injury in which bodily fluids are exchanged, or confinement with a cellmate under circumstances involving possible mingling of bodily fluids. A request may be filed under this section only within two calendar days of the date when the incident causing the request occurred, except that the chief medical officer may waive this filing period requirement when he or she finds that good cause exists.

(b) An inmate in a Division of Juvenile Justice facility or any county- or city-operated juvenile facility who is 15 years of age or older may file a request for a test of another inmate in that facility, in the same manner as an inmate in a state prison, and is subject to the same procedures and rights. An inmate in a Division of Juvenile Justice facility or a county- or city-operated juvenile facility who is a minor may file a request for testing through a staff member of the facility in which he or she is confined. A staff member may file this request on behalf of a minor on his or her own volition if he or she believes that a situation meeting the criteria specified in subdivision (a) has occurred warranting the request. The filing of a request by staff on behalf of an inmate of a Division of Juvenile Justice facility or a local juvenile facility shall be within two calendar days of its discovery by staff, except that the chief medical officer may waive this filing period requirement if he or she finds that good cause exists.

When a request is filed on behalf of a minor, the facility shall notify the parent or guardian of the minor of the request and seek permission from the parent or guardian for the test request to proceed. If the parent or guardian refuses to grant permission for the test, the Director of the Division of Juvenile Facilities may request the juvenile court in the county in which the facility is located, to rule on whether the test request procedure set forth in this title shall continue. The juvenile court shall make a ruling within five days of the case being brought before the court.

If the parent or guardian cannot be located, the superintendent of the facility shall approve or disapprove the request for a test.

(c) Upon receipt of a request for testing as provided in this section, a law enforcement employee shall submit the request to the chief medical officer, the identity of which shall be determined as if the request had been made by an employee of the facility. The chief medical officer shall follow the procedures set forth in Section 7511 with respect to investigating the request and reaching a decision as to mandatory testing of the inmate who is the subject of the request. The inmate submitting the request shall provide names or testimony of witnesses within the limits of his or her ability to do so. The chief medical officer shall make his or her decision based on the criteria set forth in Section 7511. A copy of the chief medical officer s decision shall be provided to the person submitting the request for HIV or hepatitis B or C testing, to the subject of the request, and to the superintendent of the correctional institution. In the case of a minor, a copy of the decision shall be provided to the parents or guardian of the minor, unless the parent or guardian of the minor cannot be located.

(Amended by Stats. 2006, Ch. 800, Sec. 6. Effective January 1, 2007.)



7512.5

In the absence of the filing of a report pursuant to Section 7510 or a request pursuant to Section 7512, the chief medical officer may order a test of an inmate if he or she concludes there are clinical symptoms of HIV infection, AIDS, or hepatitis B or C, as recognized by the federal Centers for Disease Control and Prevention or the State Department of Health Services.

A copy of the decision shall be provided to the inmate, and where the inmate is a minor, to the parents or guardian of the minor, unless the parent or guardian of the minor cannot be located. Any decision made pursuant to this section shall not be appealable to a three-member panel provided for under Section 7515.

(Amended by Stats. 2006, Ch. 800, Sec. 7. Effective January 1, 2007.)



7513

An inmate who is the subject of an HIV or hepatitis B or C test report filed pursuant to Section 7510 or an HIV or hepatitis B or C test report filed pursuant to Section 7512 shall receive, in conjunction with the decision of the chief medical officer to order a test, a copy of this title, a written description of the right to appeal the chief medical officer s decision which includes the applicable timelines, and notification of his or her right to receive pretest and posttest HIV counseling by staff that have been certified as HIV test counselors or to receive hepatitis B or C test results and counseling from a licensed medical professional.

(Amended by Stats. 2006, Ch. 800, Sec. 8. Effective January 1, 2007.)



7514

(a) It shall be the chief medical officer s responsibility to see that personal counseling is provided to a law enforcement employee filing a report pursuant to Section 7510, an inmate filing a request pursuant to Section 7512, and any potential test subject, at the time the initial report or request for tests is made, at the time when tests are ordered, and at the time when test results are provided to the employee, inmate, or test subject.

(b) The chief medical officer may provide additional counseling to any of these individuals, upon his or her request, or whenever the chief medical officer deems advisable, and may arrange for the counseling to be provided in other jurisdictions. The chief medical officer shall encourage the subject of the report or request, the law enforcement employee who filed the report, the person who filed the request pursuant to Section 7512, or in the case of a minor, the minor on whose behalf the request was filed, to undergo voluntary HIV or hepatitis B or C testing if the chief medical officer deems it medically advisable. All testing required by this title or any voluntary testing resulting from the provisions of this title, shall be at the expense of the appropriate correctional institution.

(Amended by Stats. 2006, Ch. 800, Sec. 9. Effective January 1, 2007.)



7515

(a) A decision of the chief medical officer made pursuant to Section 7511, 7512, or 7516 may be appealed, within three calendar days of receipt of the decision, to a three-person panel, either by the person required to be tested, his or her parent or guardian when the subject is a minor, the law enforcement employee filing a report pursuant to either Section 7510 or 7516, or the person requesting testing pursuant to Section 7512, whichever is applicable, or the chief medical officer, upon his or her own motion. If no request for appeal is filed under this subdivision, the chief medical officer s decision shall be final.

(b) Depending upon which entity has jurisdiction over the person requesting or appealing a test, the Department of Corrections and Rehabilitation, the Division of Juvenile Justice, the county, the city, or the county and city shall convene the appeal panel and shall ensure that the appeal is heard within seven calendar days.

(c) A panel required pursuant to subdivision (a) or (b) shall consist of three members, as follows:

(1) The chief medical officer making the original decision.

(2) A physician and surgeon who has knowledge in the diagnosis, treatment, and transmission of HIV or hepatitis B and C, selected by the Department of Corrections and Rehabilitation, the Division of Juvenile Justice, the county, the city, or the county and city. The physician and surgeon appointed pursuant to this paragraph shall preside at the hearing and serve as chairperson.

(3) A physician and surgeon not on the staff of, or under contract with, a state, county, city, or county and city correctional institution or with an employer of a law enforcement employee as defined in subdivision (b) of Section 7502, and who has knowledge of the diagnosis, treatment, and transmission of HIV or hepatitis B and C. The physician and surgeon appointed pursuant to this paragraph shall be selected by the State Department of Health Services from a list of persons to be compiled by that department. The State Department of Health Services shall adopt standards for selecting persons for the list required by this paragraph, as well as for their reimbursement, and shall, to the extent possible, utilize its normal process for selecting consultants in compiling this list.

The Legislature finds and declares that the presence of a physician and surgeon on the panel who is selected by the State Department of Health Services enhances the objectivity of the panel, and it is the intent of the Legislature that the State Department of Health Services make every attempt to comply with this subdivision.

(d) The Department of Corrections and Rehabilitation, the county, the city, or the county and city shall notify the Office of AIDS in the State Department of Health Services when a panel must be convened under subdivision (a) wherein HIV testing has been requested or the State Department of Health Services when a test for hepatitis B or C has been requested. Within two calendar days of the notification, a physician and surgeon appointed under paragraph (3) of subdivision (c) shall reach agreement with the Department of Corrections, the county, the city, or the county and city on a date for the hearing that complies with subdivision (b).

(e) If the Office of AIDS in the State Department of Health Services or, in the case of a hepatitis B or C test, the State Department of Health Services, fails to comply with subdivision (d) or the physician and surgeon appointed under paragraph (3) of subdivision (c) fails to attend the scheduled hearing, the Department of Corrections and Rehabilitation, the county, the city, or the county and city shall appoint a physician and surgeon who has knowledge of the diagnosis, treatment, and transmission of HIV and hepatitis B and C to serve on the appeals panel to replace the physician and surgeon required under paragraph (3) of subdivision (c). The Department of Corrections and Rehabilitation, the county, the city, or the county and city shall have standards for selecting persons under this subdivision and for their reimbursement.

The Department of Corrections and Rehabilitation, the Division of Juvenile Justice, the county, the city, or the county and city shall, whenever feasible, create, and utilize ongoing panels to hear appeals under this section. The membership of the panel shall meet the requirements of paragraphs (1), (2), and (3) of subdivision (c).

No panel shall be created pursuant to this paragraph by a county, city, or county and city correctional institution except with the prior approval of the local health officer.

(f) A hearing conducted pursuant to this section shall be closed, except that each of the following persons shall have the right to attend the hearing, speak on the issues presented at the hearing, and call witnesses to testify at the hearing:

(1) The chief medical officer, who may also bring staff essential to the hearing, as well as the other two members of the panel.

(2) The subject of the chief medical officer s decision, except that a subject who is a minor may attend only with the consent of his or her parent or guardian and, if the subject is a minor, his or her parent or guardian.

(3) The law enforcement employee filing the report pursuant to Section 7510, or the person requesting HIV or hepatitis B or C testing pursuant to Section 7512, whichever is applicable and, if the person is a minor, his or her parent or guardian.

(g) The subject of the test, or the person requesting the test pursuant to Section 7512, or who filed the report pursuant to Section 7510, whichever is applicable, may appoint a representative to attend the hearing in order to assist him or her.

(h) When a hearing is sought pursuant to this section, or filed by a law enforcement employee pursuant to a request made under Section 7510, the decision shall be rendered within two days of the hearing. A unanimous vote of the panel shall be necessary in order to require that the subject of the hearing undergo HIV or hepatitis B or C testing.

The criteria specified in Section 7511 for use by the chief medical officer shall also be utilized by the panel in making its decision.

The decision shall be in writing, stating reasons for the decision, and shall be signed by the members. A copy shall be provided by the chief medical officer to the person requesting the test, or filing the report, whichever is applicable, to the subject of the test, and, when the subject is in a correctional institution, to the superintendent of the institution, except that, when the subject of the test or the person upon whose behalf the request for the test was made is a minor, copies shall also be provided to the parent or guardian of the minor, unless the parent or guardian cannot be located.

(Amended by Stats. 2006, Ch. 800, Sec. 10. Effective January 1, 2007.)



7516

(a) When a custodial officer or staff person of a correctional institution, observes or is informed of activity in a correctional institution that is classified as causing, or known to cause, the transmission of the AIDS virus, as described in subdivision (b), he or she may file a written report with the facility s chief medical officer which, in the case of city or county jails, shall be the county health officer.

(b) Reportable activities within a correctional institution for which a report may be filed pursuant to subdivision (a) include, but are not limited to, all of the following activities, if they could result in the transmission of AIDS, according to the standards provided for in this chapter:

(1) Sexual activity resulting in exchange of bodily fluids.

(2) IV drug use.

(3) Incidents involving injury to inmates or staff in which bodily fluids are exchanged.

(4) Tampering with medical and food supplies or medical or food equipment.

(5) Tattooing among inmates.

(c) The medical officer may investigate the report, conduct interviews, and determine whether the situation reported caused the probable exchange of body fluids in a manner that could result in the transmission of HIV, utilizing the criteria set forth in Section 7511, and pose a danger to the health and safety of the institution s staff and inmate population.

If the chief medical officer concludes this may have occurred, he or she shall require HIV testing of any inmate which he or she deems necessary pursuant to the investigation. Whenever an inmate is required to undergo an HIV test pursuant to this subdivision, he or she may appeal that decision as provided for in Section 7515.

(d) Testing under this section may only be required by a unanimous vote of all three members of the panel. The rights guaranteed inmates under Section 7515 shall apply.

When a hearing is convened pursuant to this section, the hearing shall be closed, except that both the person filing the original report and the chief medical officer as well as other panel members may also call witnesses to testify at the hearing.

When a hearing is sought pursuant to this section, the decision shall be rendered within 20 days of the date the hearing is sought by the medical officer.

(e) This section shall apply to situations involving individual inmates or group situations but shall not be utilized to require testing of all inmates in a correctional institution.

(f) The findings of the panel shall be set forth in writing, including reasons for the panel s decision, and shall be signed by the members of the panel. A copy of the decision shall be provided to the superintendent of the correctional institution, the subjects of the report and to any inmates or officers whom the panel concludes may have been exposed to HIV infection as established by provisions of this title.

(Added by Stats. 1988, Ch. 1579, Sec. 2. Effective September 30, 1988.)



7516.5

Any decision by a panel pursuant to Section 7515 or 7516 may be appealed to the superior court, either by a law enforcement employee filing a report pursuant to Section 7510, a person requesting an HIV test pursuant to Section 7512, a medical officer convening a panel pursuant to Section 7516, or any person required to be tested pursuant to a panel s decision. A person required to be tested pursuant to Section 7512.5 may also appeal the decision to the superior court.

The court shall schedule a hearing as expeditiously as possible to review the decision of the panel or a decision made pursuant to Section 7512.5. The court shall uphold the decision being appealed if that decision is based upon substantial evidence.

(Added by Stats. 1988, Ch. 1579, Sec. 2. Effective September 30, 1988.)



7516.8

It shall be the responsibility of the chief medical officer to see that copies of the hearing decision are distributed in accordance with requirements of this chapter.

(Added by Stats. 1988, Ch. 1579, Sec. 2. Effective September 30, 1988.)



7517

Except as otherwise permitted by this title or any provision of law, any records, including decisions of a chief medical officer or an appeals panel, compiled pursuant to this chapter shall be confidential.

(Added by Stats. 1988, Ch. 1579, Sec. 2. Effective September 30, 1988.)



7518

(a) The Department of Corrections and Rehabilitation and local health officers shall adopt guidelines for the making of decisions pursuant to this chapter in consultation with the Office of AIDS in the State Department of Health Services for HIV testing and with the State Department of Health Services for hepatitis B and C testing. The guidelines shall be based on the latest written guidelines of HIV or hepatitis B and C transmission and infection established by the federal Centers for Disease Control and Prevention and the State Department of Health Services.

(b) Oversight responsibility for implementation of the applicable provisions of this title, including the oversight of reports involving parole officers and the staff of state adult and youth correctional facilities shall be vested with the Chief of Medical Services in the Department of Corrections and Rehabilitation.

Oversight responsibility at the county, the city, or the county and city level shall rest with the local health officer.

(Amended by Stats. 2006, Ch. 800, Sec. 11. Effective January 1, 2007.)



7519

(a) When an individual, including a minor charged with an offense for which he or she may be made a ward of the court under Section 602 of the Welfare and Institutions Code, has either been charged with a crime, but is not being held in a correctional institution due to his or her release, either through the granting of bail, a release on the individual s own recognizance, or for any other reason, or been convicted of a crime, but not held in a correctional institution due to the imposition of probation, a fine, or any other alternative sentence, and the individual is required to undergo initial or followup testing pursuant to this title, the failure of the individual to submit to the test may be grounds for revocation of the individual s release or probation or other sentence, whichever is applicable.

(b) Any refusal by a person on parole, probation, mandatory supervision pursuant to paragraph (5) of subdivision (h) of Section 1170, or postrelease community supervision to submit to testing required pursuant to this title may be ruled as a violation of the person s parole, probation, mandatory supervision, or postrelease community supervision.

(Amended by Stats. 2012, Ch. 43, Sec. 58. Effective June 27, 2012.)






CHAPTER 3. Notification Requirement

7520

(a) Upon the release of an inmate from a correctional institution, a medical representative of the institution shall notify the inmate s parole or probation officer, where it is the case, that the inmate has tested positive for infection with HIV, or has been diagnosed as having AIDS or hepatitis B and C. The representative of the correctional institution shall obtain the latest available medical information concerning any precautions which should be taken under the circumstances, and shall convey that information to the parole or probation officer.

(b) When a parole or probation officer learns from responsible medical authorities that a person on parole, probation, mandatory supervision pursuant to paragraph (5) of subdivision (h) of Section 1170, or postrelease community supervision under his or her jurisdiction has AIDS or has tested positive for HIV infection, or hepatitis B or C, the parole or probation officer shall be responsible for ensuring that the parolee or probationer contacts the county health department in order to be, or through his or her own physician and surgeon is, made aware of counseling and treatment for AIDS or hepatitis B or C, as appropriate commensurate with that available to the general population of that county.

(Amended by Stats. 2012, Ch. 43, Sec. 59. Effective June 27, 2012.)



7521

(a) When a parole or probation officer learns from responsible medical authorities that a supervised person in his or her custody has any of the conditions listed in Section 7520, but that the supervised person has not properly informed his or her spouse, the officer may ensure that this information is relayed to the spouse only through either the chief medical officer of the institution from which the person was released or the physician and surgeon treating the spouse or the supervised person. The parole or probation officer shall seek to ensure that proper counseling accompanies release of this information to the spouse, through the person providing the information to the inmate s spouse.

(b) If a parole or probation officer has received information from appropriate medical authorities that one of his or her supervised persons is HIV infected or has AIDS or hepatitis B or C, and the supervised person has a record of assault on a peace officer, and the officer seeks the aid of local law enforcement officers to apprehend or take into custody the supervised person, he or she shall inform the officers assisting him or her in apprehending or taking into custody the supervised person, of the person s condition, to aid them in protecting themselves from contracting AIDS or hepatitis B or C.

(c) Local law enforcement officers receiving information pursuant to this subdivision shall maintain confidentiality of information received pursuant to subdivision (b). Willful use or disclosure of this information is a misdemeanor. Parole or probation officers who willfully or negligently disclose information about AIDS or hepatitis B or C infection, other than as prescribed under this title or any other provision of law, shall also be guilty of a misdemeanor.

(d) For purposes of this section, supervised person means a person on parole, probation, mandatory supervision pursuant to paragraph (5) of subdivision (h) of Section 1170, or postrelease community supervision.

(Amended by Stats. 2012, Ch. 43, Sec. 60. Effective June 27, 2012.)



7522

(a) Supervisory and medical personnel in correctional institutions shall notify all law enforcement employees when those employees have had direct contact with the bodily fluids of inmates or persons charged or in custody who either have tested positive for infection with HIV, or been diagnosed as having AIDS or hepatitis B or C.

(b) Supervisory and medical personnel at correctional institutions shall provide to employees covered by this section the latest medical information regarding precautions to be taken under the circumstances, and shall furnish proper protective clothing and other necessary protective devices or equipment, and instruct staff on the applicability of this title.

(c) The law enforcement employee who reported an incident pursuant to Section 7510 shall be notified of the results of any test administered to any person as a result of the reporting.

(Amended by Stats. 2006, Ch. 800, Sec. 14. Effective January 1, 2007.)



7523

Information obtained by a law enforcement employee pursuant to this chapter shall be confidential, and shall not be disclosed except as specifically authorized by this chapter. Information obtained by a member of a panel pursuant to Section 7515 or 7516 shall not be disclosed except as authorized by this title.

(Added by Stats. 1988, Ch. 1579, Sec. 2. Effective September 30, 1988.)






CHAPTER 4. Testing Procedures

7530

The following procedures shall apply to testing conducted under this title:

(a) The withdrawal of blood shall be performed in a medically approved manner. Only a physician, registered nurse, licensed vocational nurse, licensed medical technician, or licensed phlebotomist may withdraw blood specimens for the purposes of this title.

(b) The chief medical officer, as specified in Chapter 2 (commencing with Section 7510), shall order that the blood specimens be transmitted to a licensed medical laboratory which has been approved by the State Department of Health Services for the conducting of HIV testing, and that tests including all readily available confirmatory tests be conducted thereon for medically accepted indications of exposure to or infection with HIV. The State Department of Health Services shall adopt standards for the approval of medical laboratories for the conducting of HIV testing under this title. The State Department of Health Services shall adopt standards for the conducting of tests under Section 7530. Testing for hepatitis B or C may be conducted by any licensed medical laboratory approved by the chief medical officer.

(c) Copies of the test results shall be sent by the laboratory to the chief medical officer who made the decision under either Section 7511 or 7512 or who convened the panel under Section 7515 or 7516. The laboratory shall be responsible for protecting the confidentiality of these test results. Willful or negligent breach of this responsibility shall be grounds for a violation of the contract.

(d) The test results shall be sent by the chief medical officer to the designated recipients with the following disclaimer:

The tests were conducted in a medically approved manner but tests cannot determine exposure to or infection by AIDS or other communicable diseases with absolute accuracy. Persons receiving this test result should continue to monitor their own health and should consult a physician as appropriate.

(e) If the person subject to the test is a minor, copies of the test result shall also be sent to the minor s parents or guardian.

(f) All persons, other than the test subject, who receive test results shall maintain the confidentiality of personal identifying data relating to the test results, except for disclosure which may be necessary to obtain medical or psychological care or advice, or to comply with this title.

(g) The specimens and the results of the tests shall not be admissible evidence in any criminal or disciplinary proceeding.

(h) Any person performing testing, transmitting test results, or disclosing information in accordance with this title shall be immune from civil liability for any action undertaken in accordance with this title.

(Amended by Stats. 2006, Ch. 800, Sec. 15. Effective January 1, 2007.)



7531

Notwithstanding any other provision of law, no positive test results obtained pursuant to this title shall be disclosed to any person unless the initial positive test result has been confirmed by appropriate confirmatory tests for positive reactors.

(Added by Stats. 1988, Ch. 1579, Sec. 2. Effective September 30, 1988.)






CHAPTER 5. Penalties

7540

A person committing any of the following acts shall be guilty of a misdemeanor:

(a) Willful false reporting in conjunction with a report or a request for testing under this title.

(b) Willful use or disclosure of test results or confidential information in violation of any of the provisions of this title.

(Added by Stats. 1988, Ch. 1579, Sec. 2. Effective September 30, 1988.)






CHAPTER 6. Miscellaneous Provisions

7550

The State Department of Health Services shall prepare standardized forms for the reports, notices, and findings required by this title, and distribute these forms to the Department of Corrections, the Department of the Youth Authority, and to each county health officer within three months of the effective date of this title.

(Added by Stats. 1988, Ch. 1579, Sec. 2. Effective September 30, 1988.)



7551

A correctional, custodial, or law enforcement agency to which this title applies shall be responsible for informing staff of the provisions of this title, and assisting in its implementation as it applies to the respective agency.

(Added by Stats. 1988, Ch. 1579, Sec. 2. Effective September 30, 1988.)



7552

(a) It is recommended that every city or county correctional, custodial, and law enforcement agency to which this title applies have a comprehensive AIDS and HIV prevention and education program in operation by March 31, 1989. Recommended goals for the programs include all of the following:

(1) Education. Implementation of an educational plan which includes education and training for officers, support staff, and inmates on the prevention and transmission of HIV, with regular updates, at least every three months, with all persons held in custody for at least 12 hours in a correctional institution being provided at least with a pamphlet approved by the county health officer, and more detailed education for persons kept beyond three days.

(2) Body fluid precautions. Because all bodily fluids are considered as potentially infectious, supplying all employees of correctional institutions with the necessary equipment and supplies to follow accepted universal bodily fluids precautions, including gloves and devices to administer cardiopulmonary resuscitation, when dealing with infected persons or those in high-risk groups for HIV or hepatitis B or C.

(3) Separate housing for infected individuals. Making available adequate separate housing facilities for housing inmates who have tested positive for HIV infection and who continue to engage in activities which transmit HIV, with facilities comparable to those of other inmates with access to recreational and educational facilities, commensurate with the facilities available in the correctional institution.

(4) Adequate AIDS medical services. The provision of medical services appropriate for the diagnosis and treatment of HIV infection.

(5) These guidelines are advisory only and do not constitute a state mandate.

(b) The program shall require confidentiality of information in accordance with this title and other provisions of law.

(c) The Corrections Standards Authority and the State Department of Health Services shall assist in developing the programs.

(Amended by Stats. 2006, Ch. 800, Sec. 16. Effective January 1, 2007.)



7553

With the approval of the county health officer, the State Department of Health Services, as it deems necessary for HIV detection and prevention, may conduct periodic anonymous unlinked serologic surveys of all or portions of the inmate population or persons under custody within a city or county.

(Added by Stats. 1988, Ch. 1579, Sec. 2. Effective September 30, 1988.)



7554

(a) The purpose of this section is to establish the extent of peace officers occupational exposure for HIV infection.

(b) The correctional, custodial, or law enforcement agency to which this title applies or the chief medical officer of a correctional, custodial, or law enforcement agency to which this title applies shall report each reportable incident involving a law enforcement employee under this title together with the disposition of each case to the State Department of Health Services.

The report shall include all of the following: the assignment of the law enforcement employee; the type of incident; the type of injury sustained; the treatment rendered to the injured employee; citations to criminal laws which were allegedly violated; and the identity of the employing agency. Under no circumstances shall the identity of the law enforcement employee or the source person be transmitted by the local law enforcement agency or the chief medical officer of the local agency to the State Department of Health Services.

(c) The State Department of Health Services shall release the data, upon written request, to any law enforcement agency or to any bona fide, nonprofit law enforcement research body primarily concerned with peace officer health issues, provided that the identity of any law enforcement employee, any person who is the subject of a report, or any tested person under this title shall remain anonymous. Any unauthorized release of information leading to the identity of a person whose identity is protected under this section shall constitute a misdemeanor.

(d) For purposes of this section, a reportable incident means an incident described in subdivision (a) of Section 7510. A source person means a person whose bodily fluids are believed to have contacted the bodily fluids of a law enforcement employee as described in subdivision (a) of Section 7510.

(Amended by Stats. 1992, Ch. 713, Sec. 26. Effective September 15, 1992.)









TITLE 8.7. EXAMINATION OF INMATES AND WARDS FOR TUBERCULOSIS

7570

In enacting this chapter, the Legislature hereby finds and declares that tuberculosis is a serious contagious disease. It is vital to the health and safety of inmates, employees, and the public at large, to conduct appropriate examinations, testing, and treatment in order to control the spread of tuberculosis in California s institutions.

(Added by Stats. 1993, Ch. 932, Sec. 9. Effective October 8, 1993.)



7571

For purposes of this title, the following definitions shall apply:

(a) Chief medical officer means the chief medical officer or acting chief medical officer of a state prison or any facility under the jurisdiction of the Department of Corrections or the Department of the Youth Authority.

(b) Inmate or ward means any person incarcerated within the jurisdiction of the Department of Corrections or the Department of the Youth Authority, with the exception of a person on parole.

(c) Institution means any state prison, camp, center, office, or other facility under the jurisdiction of the Department of Corrections or the Department of the Youth Authority.

(d) Examination, test, or treatment means methods, processes, or other means, including medical evaluations, testing, followup examinations, or treatment, in accordance with the recommendations of the Centers for Disease Control and Prevention and as specified in the guidelines for tuberculosis control of the Department of Corrections and the Department of the Youth Authority.

(e) Medical evaluation means taking a history or gathering other information and may include, but is not limited to, listening to the chest or other examinations or tests as specified in the guidelines for tuberculosis control of the Department of Corrections and the Department of the Youth Authority.

(f) Department means the Department of Corrections and the Department of the Youth Authority.

(g) Chief of medical services means the medical officer, acting medical officer, or designee responsible for all medical services of the Department of Corrections or the Department of the Youth authority.

(Added by Stats. 1993, Ch. 932, Sec. 9. Effective October 8, 1993.)



7572

The chief of medical services, or his or her designee, shall use every available means to ascertain the existence of, and to immediately investigate all reported or suspected cases of, tuberculosis in the infectious stages and to ascertain the source or sources of the infections. In carrying out these investigations, the chief of medical services, or his or her designee, is hereby invested with full powers of inspection, examination, and quarantine or isolation of all inmates or wards known to be, or reasonably suspected to be, infected with tuberculosis in an infectious stage.

(Added by Stats. 1993, Ch. 932, Sec. 9. Effective October 8, 1993.)



7573

(a) The chief medical officer shall order an inmate or ward to receive an examination or test, or may order an inmate or ward to receive treatment if the medical officer has a reasonable suspicion that the inmate or ward has, has had, or has been exposed to tuberculosis in an infectious stage and the chief medical officer has reasonable grounds to believe that it is necessary for the preservation and protection of staff and inmates or wards.

(b) The chief medical officer shall ensure that examinations or tests for tuberculosis on all inmates or wards are conducted upon incarceration and at least annually thereafter.

(Added by Stats. 1993, Ch. 932, Sec. 9. Effective October 8, 1993.)



7574

Notwithstanding Section 2600 or 2601, or any other provision of law, any inmate or ward who refuses to submit to an examination, test, or treatment for tuberculosis as described in Section 7572 or 7573, or who refuses treatment for tuberculosis, or who, after notice, violates, or refuses or neglects to conform to, any rule, order, guideline, or regulation prescribed by the department with regard to tuberculosis control shall be tested involuntarily and may be treated involuntarily. This inmate or ward shall be subject to disciplinary action as described in Title 15 of the California Code of Regulations.

(Added by Stats. 1993, Ch. 932, Sec. 9. Effective October 8, 1993.)



7575

To provide effective control of the spread of tuberculosis in institutions and to identify those among the inmate and ward populations with tuberculosis, the Department of Corrections shall operate pursuant to guidelines developed in consultation with the State Department of Health Services, which shall be adopted on or before July 1, 1994. The guidelines shall include, but not be limited to, establishing a reporting system which emphasizes standardized, uniform data collection, reporting, and assessment, as specified in Section 7576.

(Added by Stats. 1993, Ch. 932, Sec. 9. Effective October 8, 1993.)



7576

(a) The Department of Corrections, the Department of the Youth Authority, the Board of Prison Terms, and the Youthful Offender Parole Board shall compile information through each department s respective reporting systems for individual institutions and each respective department as a whole and shall provide the results to the State Department of Health Services annually. The information reported shall consist of the following:

(1) Prevalence rates and conversion rates (tuberculin incidence) for tuberculosis infection for inmates or wards and staff in each institution.

(2) Case numbers and case rates for tuberculosis disease for inmates or wards in each institution.

(b) Subject to additional staffing resources provided through the state budget process, the departments described in subdivision (a) shall also compile the following information for individual institutions and each respective department as a whole and shall provide the results to the State Department of Health Services annually:

(1) Percentage of inmates and wards with tuberculosis disease who complete the prescribed course of directly observed curative therapy in accordance with the Centers for Disease Control and Prevention recommendations and as specified in the department s guidelines for tuberculosis control.

(2) Percentage of inmates and wards with culture positive sputum that convert to culture negative in accordance with the Centers for Disease Control and Prevention recommendations and as specified in the department s guidelines for tuberculosis control.

(3) Percentage of inmates and wards with tuberculosis who complete the prescribed INH (isoniazid) or other appropriate directly observed preventive therapy in accordance with the Centers for Disease Control and Prevention recommendations and as specified in the department s guidelines for tuberculosis control.

(Added by Stats. 1993, Ch. 932, Sec. 9. Effective October 8, 1993.)






TITLE 9. PUNISHMENT OPTIONS

CHAPTER 1. Programs With Special Focus on Substance Abuse

8000

The Legislature finds and declares that the existence of live-in alternative to incarceration rehabilitation programs with special focus on substance abusers provide a useful alternative to incarceration and promotes the resumption of useful lives by persons with impairments caused by drug or alcohol abuse, or persons with criminal records who, because of these impairments, cannot be absorbed into the competitive labor market, or who otherwise have little or no chance of rehabilitation.

(Added by Stats. 1990, Ch. 398, Sec. 1.)



8001

For purposes of this title, a live-in alternative to incarceration rehabilitation program with special focus on substance abusers means any long-term (two-year minimum) private, nonprofit program that has operated and complied with the following conditions for at least five years prior to the effective date of this section:

(a) Participants live full time at the program site and receive room and board, and all necessary support at no cost to the participant.

(b) All necessary support shall include reasonable medical, dental, psychological, and legal services, counseling, entertainment, clothing, academic, life-skills, and interpersonal education, vocational training, rehabilitation, transportation, and recreation activities.

(c) Neither the directors nor the officers of the program shall be compensated in any manner other than the manner in which the participants of the program are compensated.

(d) The program shall not be operated with any public funds.

(Added by Stats. 1990, Ch. 398, Sec. 1.)



8002

Notwithstanding any other provision of law, the participants, director, and staff of a live-in alternative to incarceration rehabilitation program with special focus on substance abusers, when participating in operations owned and operated by the program, are exempt from the wage and hour provisions and Section 1025 of the Labor Code, so long as all revenues generated by the operation are used for the support of the program. All providers who bid on public work shall include in their bid the prevailing wage rate as required by the request.

(Added by Stats. 1990, Ch. 398, Sec. 1.)






CHAPTER 2. Community-Based Punishment Act

ARTICLE 1. General Provisions

8050

This chapter shall be known and may be cited as the Community-Based Punishment Act of 1994.

(Added by Stats. 1994, 1st Ex. Sess., Ch. 41, Sec. 4. Effective November 30, 1994.)



8051

The Legislature hereby finds and declares as follows:

(a) Community-based punishment programs require a partnership between the state and local government to provide and expand the use of intermediate sanctions for specifically targeted offender populations.

(b) Community-based programs must operate to punish offenders while at the same time providing opportunities to change behavior.

(c) Community-based punishment programs provide appropriate means of managing select offenders but should not be viewed as the only solution to prison overcrowding.

(d) Community-based punishment programs target prison-bound and jail-bound nonviolent offenders because this group poses the least risk to the public and is the most amenable to the individualized programming and services offered by community-based programs.

(e) Community-based punishment programs emphasize reducing local jail populations, thereby making jail space available for new commitments, parole violators, and probation violators who are now being sent to jail and nonviolent felons who have already been sent to prison for short periods of time.

(f) Community-based punishment programs must be financed from a consistent, reliable, and separate funding source.

(g) Community-based punishment programs should be expanded incrementally with a variety of pilot approaches tested to determine their effectiveness prior to expansion.

(h) In order to effectively utilize available resources, to ensure appropriate management of the local offender population, each county utilizing community-based punishment programs must implement a locally coordinated planning process.

(i) Since successful community-based punishment programs are dependent on the coordinated efforts of, and successful working relationships between, state and local agencies, the Board of Corrections is the logical state agency to coordinate community punishment efforts because of its extensive experience with collaborative state and local programs.

(Added by Stats. 1994, 1st Ex. Sess., Ch. 41, Sec. 4. Effective November 30, 1994.)



8052

As used in this chapter, the following definitions shall apply:

(a) Board means the Board of Corrections, unless otherwise indicated.

(b) Chief correctional administrator means the sheriff, chief probation officer, or director of the county department of corrections, who is designated by the board of supervisors to have administrative responsibility for county corrections operations and programs, including a community-based punishment program.

(c) Community-based punishment means a partnership between the state and a county or a collaboration of counties to manage and provide correctional services, especially those services considered to be intermediate sanctions at the local level of government for targeted, select offender populations pursuant to the community corrections plan of a county or a collaboration of counties.

(d) Community-based punishment plan means the proposal for a community-based punishment program promulgated by a county or a collaboration of counties that has been developed by the chief correctional administrator, in cooperation with the district attorney, public defender, and other concerned community representatives designated by the board of supervisors, to address correctional needs in that county or collaboration of counties.

(e) Intermediate sanctions means punishment options and sanctions other than simple incarceration in prison or jail or traditional routine probation supervision. Intermediate sanctions may be provided by correctional agencies directly or through community-based public or private correctional service providers, and include, but are not limited to, the following:

(1) Short-term shock incarceration in either jail or prison, for a period of not more than 60 days.

(2) Incarceration in a boot camp facility.

(3) Intensive supervision.

(4) Home detention with electronic monitoring.

(5) Mandatory community service.

(6) Restorative justice programs such as mandatory victim restitution and victim-offender reconciliation.

(7) Work, training, or education in a furlough program pursuant to Section 1208.

(8) Work, in lieu of confinement, in a work release program pursuant to Section 4024.2.

(9) Day reporting.

(10) Mandatory residential or nonresidential substance abuse treatment programs established pursuant to Chapter 9.4 (commencing with Section 6240) of Title 7.

(11) Mandatory random drug testing.

(12) Mother-infant care programs.

(13) Community-based residential programs offering structure, supervision, drug treatment, alcohol treatment, literacy programming, employment counseling, psychological counseling, or any combination of these and other interventions.

(f) Nonviolent offender means a person who is not currently charged with a violent crime, as defined in Section 667.5, does not have a criminal record that includes a violent crime, meets the National Institute of Corrections (NIC) Model Classification System guidelines for classification as a nonviolent offender, and does not pose a risk to the community, as determined by the correctional administrator.

(Added by Stats. 1994, 1st Ex. Sess., Ch. 41, Sec. 4. Effective November 30, 1994.)






ARTICLE 2. State Administration

8060

This chapter shall be administered by the board. The board shall be responsible for ensuring that the policies and activities undertaken by state or local governmental units, or other organizations, in furtherance of the purposes of this chapter, are consistent with those purposes.

(Added by Stats. 1994, 1st Ex. Sess., Ch. 41, Sec. 4. Effective November 30, 1994.)



8061

The board, in collaboration with state, local, and community-based departments, agencies, and organizations shall do the following:

(a) Describe the parameters of effective community-based punishment programs and the relationship between the state and local jurisdictions in meeting the purposes of this chapter.

(b) Develop and implement a process by which local jurisdictions are selected and can participate in pilot efforts initiated under this chapter.

(c) Develop and implement the process by which counties participating in accordance with this chapter annually submit their community-based punishment program proposals for approval, modification, or both.

(d) Design and implement a process for annually awarding funds to counties participating pursuant to this chapter to implement their community-based punishment program proposals, and administer and monitor the receipt, expenditure, and reporting of those funds by participating counties.

(e) Provide technical assistance and support to counties and community correctional administrators in determining whether to participate in community-based punishment programs, and in either developing or annually updating their punishment programs.

(f) Facilitate the sharing of information among counties and between county and state agencies relative to community-based punishment approaches and programs being initiated or already in existence, strengths and weaknesses of specific programs, specific offender groups appropriate for different programs, results of program evaluations and other data, and anecdotal material that may assist in addressing the purposes of this chapter.

(g) Adopt and periodically revise regulations necessary to implement this chapter.

(h) Design and provide for regular and rigorous evaluation of the community-based punishment programming undertaken pursuant to approved community-based punishment plans.

(i) Design and provide for analysis and evaluation of the pilot and any subsequent implementation of this chapter, with areas of analysis to include, at a minimum, the following:

(1) The relationship between the board and counties or collaborations of counties submitting county community-based punishment plans.

(2) The effectiveness of this chapter in encouraging the use of intermediate as well as traditional sanctions.

(3) The categories of offenders most suitable for specific intermediate sanctions, various aspects of community-based punishment programming, or both.

(4) The effectiveness of the programs implemented pursuant to this chapter in maintaining public safety.

(5) The cost-effectiveness of the programs implemented pursuant to this chapter.

(6) The effect of the programs implemented pursuant to this chapter on prison, jail, and Department of the Youth Authority populations.

(Amended by Stats. 2012, Ch. 728, Sec. 130. Effective January 1, 2013.)






ARTICLE 3. Community-Based Punishment Plan

8080

Each county or collaboration of counties electing to operate a community-based punishment program under this chapter shall develop a community-based punishment plan describing the continuum of sanctions and services comprising its program. The plan shall be developed pursuant to guidelines established by the board and shall be updated annually or as determined by the board. The plan shall describe, at a minimum, the following:

(a) System design and administration, lines of authority, and responsible personnel, including, but not limited to, the chief correctional administrator and other relevant individuals.

(b) The extent and nature of citizen involvement in the development and promulgation of the community-based punishment plan, including, but not limited to, the following:

(1) Consultation with a citizens advisory committee formed for the purpose of providing community input into the development and promulgation of a community-based punishment plan.

(2) Consultation with selected community leaders.

(3) Input derived from citizen testimony at public hearings or town hall meetings.

(c) The number and kind of offenders to participate in community-based punishment programs.

(d) Eligibility requirements.

(e) How offenders, including those coming from the courts and those who are probation and parole violators, are to be selected to participate.

(f) Community-based punishment program components, including, for example, which punishment options, intermediate sanctions, treatment options, or combinations are to be developed and used for which offenders.

(g) Responsibilities and relationships, including, but not limited to, the elements of community-based punishment programs that are administered by the sheriff s department, the probation department, or parole personnel, and when and how offenders are to be programmed.

(h) Criteria for transferring offenders from more restrictive to less restrictive sanctions.

(i) Criteria for disciplinary interventions, imposition of stricter sanctions, or return to prison or jail, when necessary.

(j) Anticipated costs and funding needs.

(Added by Stats. 1994, 1st Ex. Sess., Ch. 41, Sec. 4. Effective November 30, 1994.)






ARTICLE 4. Funding

8090

Implementation of this chapter pursuant to Section 8060 is contingent upon the availability of funding. Funding for community-based punishment programs shall be administered by the board from funds appropriated by the Legislature. In addition to state funds appropriated in the annual Budget Act or other legislation, programs may be funded from a variety of sources, including, but not limited to, the following:

(a) Federal funds for community-based punishment programs.

(b) Private or corporate grants, or both.

(c) Service and administrative fees that may be charged to offenders who participate in community corrections programs, provided that no offender shall be denied entrance into a community-based punishment program solely for inability to pay fees.

(d) Income derived from community development corporations established as part of community-based punishment programs of a county or collaboration of counties, including, but not limited to, revenue generated by businesses owned and operated by community-based punishment programs, or by offender work programs, or by both, after the cost of operating and administering the business or work program has been paid.

(e) Other sources as may be identified as suitable for funding community corrections.

It is the intent of the Legislature that community corrections reduce the number of offenders who would be incarcerated in the state prison in the absence of a community-based punishment approach.

(Added by Stats. 1994, 1st Ex. Sess., Ch. 41, Sec. 4. Effective November 30, 1994.)



8091

(a) From the amount of money appropriated for purposes of this chapter to the board, the board shall allocate block grants to counties or collaborations of counties that have passed a community corrections resolution, have applied for funding, and have complied with the administrative process as prescribed by the board.

(b) Each county or collaboration of counties shall maintain a complete and accurate accounting of all funds received pursuant to this section. These funds shall be used only for community-based punishment programs as authorized by this chapter and shall be used only as permitted by the regulations and guidelines established by the board.

(c) Unexpended funds provided to counties shall be returned to the board and may be reallocated by the board.

(Added by Stats. 1994, 1st Ex. Sess., Ch. 41, Sec. 4. Effective November 30, 1994.)



8092

The board, in collaboration with its member and constituent agencies and departments, shall seek startup funding for community-based punishment planning and programming from public and private sources commencing as soon as practicable.

(Added by Stats. 1994, 1st Ex. Sess., Ch. 41, Sec. 4. Effective November 30, 1994.)



8093

The board shall monitor the expenditures and funds of participating counties and collaborations of counties to determine whether the funds are being expended in accordance with all the requirements of this chapter. If the board finds that a participating county or collaboration of counties is not acting in accordance with all of the requirements of this chapter, it shall notify the county or collaboration of counties regarding the points of noncompliance, and the county or collaboration of counties shall have 60 days to explain or justify its actions in writing to the board. If the explanation is not satisfactory or if the point of noncompliance cannot be promptly cured in the opinion of the board, the board may issue a notice of noncompliance and may suspend payment of the funds to be allocated to the county or collaboration of counties under this chapter.

(Added by Stats. 1994, 1st Ex. Sess., Ch. 41, Sec. 4. Effective November 30, 1994.)









CHAPTER 3. Sex Offender Management Board

9000

As used in this chapter, the following definitions apply:

(a) Board means the Sex Offender Management Board created in this chapter.

(b) Sex Offender means any person who is required to register as a sex offender under Section 290 of the Penal Code.

(c) Treatment means a set of specialized interventions delivered by qualified mental health professionals and designed to address the multiple psychological and physiological factors found to be associated with sexual offending.

(d) Management means a comprehensive and collaborative team approach to regulating, controlling, monitoring, and otherwise influencing the current and, insofar as is possible, the future behavior of sex offenders who are living in the community and are directly under the authority of the criminal justice system or of another governmental agency performing similar functions. The overriding purpose of management of sex offenders is to enhance community safety by preventing future sexual victimization. Management includes supervision and specialized treatment as well as a variety of other interventions.

(e) Supervision means a specialized approach to the process of overseeing, insofar as authority to do so is granted to the supervising agency, all significant aspects of the lives of sex offenders who are being managed, as described in subdivision (d). This approach includes traditional methods as well as techniques and tools specifically designed to respond to the risks to community safety raised by sex offenders. Supervision is one component of management.

(Added by Stats. 2006, Ch. 338, Sec. 1. Effective September 20, 2006.)



9001

(a) The Sex Offender Management Board which is hereby created under the jurisdiction of the Department of Corrections and Rehabilitation, shall consist of 17 members. The membership of the board shall reflect, to the extent possible, representation of northern, central, and southern California as well as both urban and rural areas. Each appointee to the board, regardless of the appointing authority, shall have the following characteristics:

(1) Substantial prior knowledge of issues related to sex offenders, at least insofar as related to his or her own agency s practices.

(2) Decisionmaking authority for, or direct access to those who have decisionmaking authority for, the agency or constituency he or she represents.

(3) A willingness to serve on the board and a commitment to contribute to the board s work.

(b) The membership of the board shall consist of the following persons:

(1) State government agencies:

(A) The Attorney General or his or her designee who shall be an authority in policy areas pertaining to sex offenders and shall have expertise in dealing with sex offender registration, notification, and enforcement.

(B) The Secretary of the Department of Corrections and Rehabilitation or his or her designee who has expertise in parole policies and practices.

(C) The Director of Adult Parole Services or his or her designee.

(D) One California state judge, appointed by the Judicial Council.

(E) The Director of State Hospitals or his or her designee who is a licensed mental health professional with recognized expertise in the treatment of sex offenders.

(2) Local government agencies:

(A) Three members who represent law enforcement, appointed by the Governor. One member shall possess investigative expertise and one member shall have law enforcement duties that include registration and notification responsibilities, and one shall be a chief probation officer.

(B) One member who represents prosecuting attorneys, appointed by the Senate Committee on Rules. He or she shall have expertise in dealing with adult sex offenders.

(C) One member who represents probation officers, appointed by the Speaker of the Assembly.

(D) One member who represents criminal defense attorneys, appointed by the Speaker of the Assembly.

(E) One member who is a county administrator, appointed by the Governor.

(F) One member who is a city manager or his or her designee, appointed by the Speaker of the Assembly.

(3) Nongovernmental agencies:

(A) Two members who are licensed mental health professionals with recognized experience in working with sex offenders and who can represent, through their established involvement in a formal statewide professional organization, those who provide evaluation and treatment for adult sex offenders, appointed by the Senate Committee on Rules.

(B) Two members who are recognized experts in the field of sexual assault and represent sexual assault victims, both adults and children, and rape crisis centers, appointed by the Governor.

(c) The board shall appoint a chair from among the members appointed pursuant to subdivision (b). The chair shall serve in that capacity at the pleasure of the board.

(d) Each member of the board who is appointed pursuant to this section shall serve without compensation.

(e) If a board member is unable to adequately perform his or her duties or is unable to attend more than three meetings in a single 12-month period, he or she is subject to removal from the board by a majority vote of the full board.

(f) Any vacancies on the board as a result of the removal of a member shall be filled by the appointing authority of the removed member within 30 days of the vacancy.

(g) The board may create, at its discretion, subcommittees or task forces to address specific issues. These may include board members as well as invited experts and other participants.

(h) The board shall hire a coordinator who has relevant experience in policy research. The board may hire other staff as funding permits.

(i) In the course of performing its duties, the board shall, when possible, make use of the available resources of research agencies such as the Legislative Analyst s Office, the California Research Bureau, the California State University system, including schools of public policy and criminology, and other similar sources of assistance.

(j) Staff support services for the board shall be provided by staff of the Department of Corrections and Rehabilitation as directed by the secretary.

(Amended by Stats. 2012, Ch. 440, Sec. 38. Effective September 22, 2012.)



9002

(a) The board shall address any issues, concerns, and problems related to the community management of adult sex offenders. The main objective of the board, which shall be used to guide the board in prioritizing resources and use of time, is to achieve safer communities by reducing victimization.

(b) The board shall conduct public hearings, as it deems necessary, to provide opportunities for gathering information and receiving input regarding the work of the board from concerned stakeholders and the public.

(c) The members of the board shall be immune from liability for good faith conduct under this chapter.

(Amended by Stats. 2011, Ch. 357, Sec. 6. Effective January 1, 2012.)



9003

(a) On or before July 1, 2011, the board shall develop and update standards for certification of sex offender management professionals. All those professionals who provide sex offender management programs and risk assessments, pursuant to Section 290.09, shall be certified by the board according to these standards. The standards shall be published on the board s Internet Web site. Professionals may apply to the board for certification on or after August 1, 2011.

(1) (A) The board shall submit to the Department of Justice fingerprint images and related information required by the Department of Justice of all sex offender management applicants, as defined by subdivision (a), for the purposes of obtaining information as to the existence and content of a record of state or federal convictions and state or federal arrests and also information as to the existence and content of a record of state arrests or federal arrests for which the Department of Justice establishes that the person is free on bail or on his or her own recognizance pending trial or appeal.

(B) When received, the Department of Justice shall forward to the Federal Bureau of Investigation requests for federal summary criminal history information received pursuant to this section. The Department of Justice shall review the information returned from the Federal Bureau of Investigation and compile and disseminate a response to the board.

(C) The Department of Justice shall provide a state and federal response to the board pursuant to paragraph (1) of subdivision (l) of Section 11105.

(D) The board shall request from the Department of Justice subsequent arrest notification service, as provided pursuant to Section 11105.2, for persons described in subdivision (a).

(2) The board shall require any person who applies for certification under this section to submit information relevant to the applicant s fitness to provide sex offender management services. Any person who knowingly provides false information under this paragraph shall be subject to a civil penalty in an amount up to one thousand five hundred dollars ($1,500), in addition to any other remedies available to the board. An action for a civil penalty under this provision may be brought by any public prosecutor in the name of the people of the State of California.

(3) The board shall assess a fee to the applicant not to exceed one hundred eighty dollars ($180) per application. The board shall pay a fee to the Department of Justice sufficient to cover the cost of processing the criminal background request specified in this section.

(b) On or before July 1, 2011, the board shall develop and update standards for certification of sex offender management programs, which shall include treatment, as specified, and dynamic and future violence risk assessments pursuant to Section 290.09. The standards shall be published on the board s Internet Web site. All those programs shall include polygraph examinations by a certified polygraph examiner, which shall be conducted as needed during the period that the offender is in the sex offender management program. Only certified sex offender management professionals whose programs meet the standards set by the board are eligible to provide sex offender management programs pursuant to Section 290.09.

(c) Certified sex offender management professionals, who provide sex offender management programs and risk assessments pursuant to Section 290.09, shall not be held civilly liable for any criminal acts committed by the persons on parole, probation, or judicial commitment status who receive supervision or treatment. This waiver of liability shall apply to certified sex offender management professionals, administrators of the programs provided by those professionals, and to agencies or persons under contract to those professionals who provide screening, clinical evaluation, risk assessment, supervision, or treatment to sex offender parolees, probationers, or persons on conditional release pursuant to Article 4 (commencing with Section 6600) of Chapter 2 of Part 2 of Division 6 of the Welfare and Institutions Code.

(d) On or before July 1, 2011, the board shall develop and update standards for certification of polygraph examiners. The standards shall be published on the board s Internet Web site.

(Amended by Stats. 2011, Ch. 357, Sec. 7. Effective January 1, 2012.)









TITLE 10. GENERAL PROVISIONS

10000

The provisions of Part 3 (commencing with Section 2000), insofar as they are substantially the same as existing provisions relating to the same subject matter, shall be construed as restatements and continuations thereof and not as new enactments.

(Amended by Stats. 1987, Ch. 828, Sec. 167.)



10001

All persons who, at the time this act goes into effect, hold office under any of the acts repealed by this act, which offices are continued by this act, continue to hold the same according to the former tenure thereof.

(Added by Stats. 1941, Ch. 106.)



10002

No action or proceeding commenced before this act takes effect, and no right accrued, is affected by the provisions of this act, but all procedure thereafter taken therein shall conform to the provisions of this act so far as possible.

(Added by Stats. 1941, Ch. 106.)



10003

If any portion of Part 3 (commencing with Section 2000) is held unconstitutional, that decision shall not affect the validity of any other portion of Part 3 (commencing with Section 2000).

(Amended by Stats. 1987, Ch. 828, Sec. 168.)



10004

Division, chapter, article, and section headings contained herein shall not be deemed to govern, limit, modify or in any manner affect the scope, meaning or intent of the provisions of any division, chapter, article or section hereof.

(Added by Stats. 1941, Ch. 106.)



10005

Whenever, by the provisions of this act, a power is granted to a public officer or a duty imposed upon such an officer, the power may be exercised or the duty performed by a deputy of the officer or by a person authorized pursuant to law by the officer.

(Added by Stats. 1941, Ch. 106.)



10006

(a) The Department of the Youth Authority and local juvenile halls and camps are prohibited from allowing a minor detained in any institution or facility under their respective jurisdiction to view a videotape or movie shown by the institution or facility that contains harmful matter, as specified in Chapter 7.6 (commencing with Section 313) of Title 9 of Part 1.

(b) The Department of Corrections, the Department of the Youth Authority, county juvenile halls and camps, and local adult detention facilities may promulgate regulations regarding the showing of videotapes and movies at any institution or facility under their respective jurisdiction in order to provide for the reasonable security of the institution or facility in which a minor or adult is confined and for the reasonable protection of the public consistent with Section 2600.

(Added by Stats. 1994, Ch. 323, Sec. 1. Effective January 1, 1995.)



10007

The Department of Corrections and Rehabilitation may use portable or temporary buildings to provide rehabilitation, treatment, and educational services to inmates within its custody, or to house inmates, as long as that housing does not jeopardize inmate or staff safety.

(Added by Stats. 2007, Ch. 7, Sec. 23. Effective May 3, 2007.)









PART 4. PREVENTION OF CRIMES AND APPREHENSION OF CRIMINALS

TITLE 1. INVESTIGATION AND CONTROL OF CRIMES AND CRIMINALS

CHAPTER 1. Investigation, Identification, and Information Responsibilities of the Department of Justice

ARTICLE 1. Administration

11006

The Attorney General shall appoint such agents and other employees as he deems necessary to carry out the provisions of this chapter.

All persons employed after July 1, 1973, within the Department of Justice designated as peace officers and performing investigative duties shall be required by the department to obtain a certificate from the Commission on Peace Officer Standards and Training.

(Amended by Stats. 1973, Ch. 557.)



11008

The Attorney General shall from time to time arrange for and organize schools at convenient centers in the State to train peace officers in their powers and duties and in the use of approved equipment and methods for detection, identification and apprehension of criminals.

(Added by Stats. 1953, Ch. 1385.)



11010

(a) The Department of Justice shall adopt standards and guidelines regarding the handling of potential evidence arising out of the testing of substances that are suspected to be related to activities of terrorists, to be used by laboratories operated by or contracting with the Department of Justice, any state agency, or any local agency, and by any other laboratory in the state the department determines may test any material that may become evidence in a criminal prosecution for any crime committed in the commission of terrorist activities.

(b) The standards and guidelines adopted pursuant to this section shall include information on issues that may arise in the chain of custody and the employment of controls that are suitable for preserving evidence for use in the prosecution of a crime.

(c) In developing the standards for adoption pursuant to this section, the Department of Justice shall consult with appropriate laboratories of public agencies used by law enforcement agencies, law enforcement agencies, and the State Department of Health Services.

(d) The Department of Justice shall make the guidelines and standards adopted pursuant to this section available to the appropriate laboratories specified in subdivision (a).

(e) The provisions of this section shall be accomplished to the extent that funds are available.

(Added by Stats. 2002, Ch. 125, Sec. 1. Effective July 9, 2002.)






ARTICLE 2. Criminal Investigation

11050

In any crime of statewide importance, the Attorney General may, upon the request of any district attorney, sheriff or chief of police, assign to such officer so requesting, an investigator or investigators for the investigation or detection of crimes, and the apprehension or prosecution of criminals.

(Amended by Stats. 1972, Ch. 1377.)



11050.5

(a) The Attorney General may, upon the request of any district attorney, sheriff, chief of police, or other local, state or federal law enforcement official, make available to such official so requesting, the department s laboratory facilities and personnel and the department s technical experts, including but not limited to such personnel as fingerprint examiners, criminalists, document examiners and intelligence specialists for the purpose of assisting in the investigation of criminal matters, the detection of crimes and the apprehension or prosecution of criminals.

(b) The Attorney General may, upon the request of any public defender or private defense counsel appointed by the court, make available to such public defender or such private appointed counsel, the department s laboratory facilities and personnel and the department s technical experts, including but not limited to such personnel as fingerprint examiners, criminalists, document examiners and intelligence specialists for the purpose of assisting in the representation by such public defender or private appointed counsel of persons in criminal proceedings. The Attorney General may contract with each county whose public defender or such private appointed counsel makes requests pursuant to this subdivision for the payment of the reasonable costs of time and material in making available information, services or facilities pursuant to this subdivision. No information, services or facilities shall be made available to such public defender or private appointed counsel unless the county so contracts with the Attorney General.

(c) A copy of any information, including the results of any analysis, furnished by the Attorney General to a public defender, or private defense counsel appointed by the court, pursuant to subdivision (b) shall be sent to the district attorney of the county in which the public defender is located. If this subdivision or its application to any person or circumstance is invalid, subdivision (b) shall not be operative.

(d) The Department of Justice may charge a fee for the laboratory services it performs.

(Amended by Stats. 1978, Ch. 1135.)



11051

The Department of Justice shall perform duties in the investigation, detection, apprehension, prosecution or suppression of crimes as may be assigned by the Attorney General in the performance of his or her duties under Article V, Section 13 of the Constitution.

(Amended by Stats. 2002, Ch. 787, Sec. 27. Effective January 1, 2003.)



11052

For the purpose of carrying out the provisions of this chapter, the investigators shall have all the powers conferred by law upon any peace officer of this State.

(Added by Stats. 1953, Ch. 1385.)



11053

After the effective date of this chapter, and thereafter until the Governor finds and proclaims that an emergency no longer exists in preparing for the national defense, or whenever the United States is engaged in war, or whenever a war emergency has been declared to exist by the President of the United States, the Attorney General may appoint for the duration of the war or emergency, as the case may be, such additional special criminal investigators not to exceed nine in number as he deems necessary to carry out the provisions of this chapter. There shall not be more than 15 such investigators employed at any one time. The employment of such investigators shall terminate not later than 90 days after the conclusion of peace or the official termination of the emergency by the President or the Governor.

(Added by Stats. 1953, Ch. 1385.)



11054

No investigation of the acts or conduct of any state agency or state official shall be initiated or made through or by the bureau or any employee thereof, without the authorization of the Attorney General particularly specifying the office, department or person to be investigated and the scope and purposes of the investigation.

(Added by Stats. 1953, Ch. 1385.)



11055

(a) There is within the Department of Justice the Foreign Prosecution and Law Enforcement Unit designated with the responsibility for assisting local law enforcement agencies with foreign prosecutions, child abduction recoveries and returns under the Hague Convention on the Civil Aspects of International Child Abduction, and law enforcement investigative matters. The unit is also responsible for assisting local law enforcement in obtaining information from foreign officials on foreign prosecution matters.

(b) The Foreign Prosecution and Law Enforcement Unit shall do all of the following:

(1) For those countries having extraterritorial jurisdiction allowing for the prosecution of their citizens for crimes committed in California, the unit shall, upon request, provide informational assistance to local law enforcement on foreign prosecution protocols and provide technical assistance in preparing investigative materials for forwarding and filing in international jurisdictions. The unit shall provide information and assistance on the scope and uses of foreign prosecution to California prosecutors and law enforcement agencies. The unit shall be responsible for tracking foreign prosecution cases presented by California law enforcement agencies. The unit shall collect information on a statewide basis regarding foreign prosecution cases for the primary purpose of analyzing the information it collects and disseminating its conclusions to local law enforcement agencies. Local law enforcement agencies shall retain the authority to prepare and present foreign prosecution cases without the assistance of the unit.

(2) The unit shall assist district attorneys in recovering children from Mexico, and, where appropriate, other countries either in court-ordered returns pursuant to the Hague Convention or voluntary returns.

(3) The unit shall, upon request, assist local law enforcement agencies and foreign law enforcement in formal requests under the Mutual Legal Assistance Treaty. The unit shall, upon request, also assist California law enforcement agencies and foreign officials in informal requests for mutual legal assistance.

(4) The unit, under the direction of the Attorney General, shall provide information to local law enforcement on sensitive diplomatic issues.

(Amended by Stats. 2005, Ch. 22, Sec. 151. Effective January 1, 2006.)






ARTICLE 2.3. California Criminalistics Institute

11060

There is hereby established in the Bureau of Forensic Services of the Department of Justice the California Criminalistics Institute.

The purposes of the institute shall include, but need not be limited to, the facilitation of a comprehensive and coordinated approach to meet the high technology forensic science needs of crime laboratories operated by the department and local law enforcement agencies, the provision of a statewide upgrading of advanced laboratory services incorporating new and developing technologies, the provision of training and methodology development for all law enforcement agencies, and the handling of advanced casework laboratory referral services.

The California Criminalistics Institute is intended for use by state and local forensic scientists and law enforcement personnel.

(Amended by Stats. 1993, Ch. 56, Sec. 28. Effective January 1, 1994.)



11061

To meet the increasing statewide need for criminalists properly trained in DNA analysis, the Department of Justice, the California State University, and, upon agreement by the regents, the University of California, shall work together to enhance collaborative opportunities for DNA training of university students, graduates, and existing employees of crime laboratories.

(Added by Stats. 2001, Ch. 477, Sec. 2. Effective January 1, 2002.)



11061.5

(a) The Department of Justice, through its California Criminalistics Institute, shall develop and coordinate an internship program in forensic DNA analysis for graduate-level students.

(1) Candidates for the program must possess at least a baccalaureate degree.

(2) The program shall be associated with graduate academic programs at accredited postsecondary institutions including the University of California and the California State University.

(3) The program shall include a one-year internship at a public forensic DNA laboratory for which the interns shall receive a stipend or fellowship funded by the Department of Justice.

(4) The program shall be designed to prepare students to meet national standards for DNA analysis, such as those established by the DNA Advisory Board (DAB) and the Scientific Working Group on DNA Analysis Methods (SWGDAM).

(5) In order to complete the program, interns shall be required to successfully complete a national certification examination like that administered in forensic molecular biology by the American Board of Criminalistics.

(b) Funding for the provisions of this measure shall be subject to both of the following conditions:

(1) The Department of Justice shall establish a working partnership and affiliation with accredited postsecondary institutions that can provide graduate-level academic programing.

(2) The Department of Justice shall submit a budgetary request for the internship program to the Director of the Department of Finance by May 15, 2002.

(c) The provisions of this act may only be implemented to the extent funds are appropriated for their purposes in the annual Budget Act.

(Added by Stats. 2001, Ch. 477, Sec. 3. Effective January 1, 2002.)



11062

(a) The Department of Justice shall establish and chair a task force to conduct a review of California s crime laboratory system.

(b) The task force shall be known as the Crime Laboratory Review Task Force. The composition of the task force shall, except as specified in paragraph (16), be comprised of one representative of each of the following entities:

(1) The Department of Justice.

(2) The California Association of Crime Laboratory Directors.

(3) The California Association of Criminalists.

(4) The International Association for Identification.

(5) The American Society of Crime Laboratory Directors.

(6) The Department of the California Highway Patrol.

(7) The California State Sheriffs Association, from a department with a crime laboratory.

(8) The California District Attorneys Association, from an office with a crime laboratory.

(9) The California Police Chiefs Association, from a department with a crime laboratory.

(10) The California Peace Officers Association.

(11) The California Public Defenders Association.

(12) A private criminal defense attorney organization.

(13) The Judicial Council, to be appointed by the Chief Justice.

(14) The Office of the Speaker of the Assembly.

(15) The Office of the President pro Tempore of the Senate.

(16) Two representatives to be appointed by the Governor.

(c) The task force shall review and make recommendations as to how best to configure, fund, and improve the delivery of state and local crime laboratory services in the future. To the extent feasible, the review and recommendations shall include, but are not limited to, addressing the following issues:

(1) With respect to organization and management of crime laboratory services, consideration of the following:

(A) If the existing mix of state and local crime laboratories is the most effective and efficient means to meet California s future needs.

(B) Whether laboratories should be further consolidated. If consolidation occurs, who should have oversight of crime laboratories.

(C) If management responsibilities for some laboratories should be transferred.

(D) Whether all laboratories should provide similar services.

(E) How other states have addressed similar issues.

(2) With respect to staff and training, consideration of the following:

(A) How to address recruiting and retention problems of laboratory staff.

(B) Whether educational and training opportunities are adequate to supply the needs of fully trained forensic criminalists in the future.

(C) Whether continuing education is available to ensure that forensic science personnel are up-to-date in their fields of expertise.

(D) If crime laboratory personnel should be certified, and, if so, the appropriate agency to assume this responsibility.

(E) The future educational role, if any, for the University of California or the California State University.

(3) With respect to funding, consideration of the following:

(A) Whether the current method of funding laboratories is predictable, stable, and adequate to meet future growth demands and to provide accurate and timely testing results.

(B) The adequacy of salary structures to attract and retain competent analysts and examiners.

(4) With respect to performance standards and equipment, consideration of the following:

(A) Whether workload demands are being prioritized properly and whether there are important workload issues not being addressed.

(B) If existing laboratories have the necessary capabilities, staffing, and equipment.

(C) If statewide standards should be developed for the accreditation of forensic laboratories, including minimum staffing levels, and if so, a determination regarding what entity should serve as the sanctioning body.

(d) The task force also shall seek input from specialized law enforcement disciplines, other state and local agencies, relevant advocacy groups, and the public. The final report also shall include a complete inventory of existing California crime laboratories. This inventory shall contain sufficient details on staffing, workload, budget, major instrumentation, and organizational placement within the controlling agency.

(e) The first meeting of the task force shall occur no later than December 9, 2007.

(f) On or before July 1, 2009, the task force shall submit a final report of its findings to the Department of Finance and to the budget and public safety committees of both houses of the Legislature.

(Amended by Stats. 2008, Ch. 179, Sec. 182. Effective January 1, 2009.)






ARTICLE 2.5. Criminal Record Dissemination

11075

(a) As used in this article, criminal offender record information means records and data compiled by criminal justice agencies for purposes of identifying criminal offenders and of maintaining as to each such offender a summary of arrests, pretrial proceedings, the nature and disposition of criminal charges, sentencing, incarceration, rehabilitation, and release.

(b) Such information shall be restricted to that which is recorded as the result of an arrest, detention, or other initiation of criminal proceedings or of any consequent proceedings related thereto.

(Added by Stats. 1972, Ch. 1437.)



11076

Criminal offender record information shall be disseminated, whether directly or through any intermediary, only to such agencies as are, or may subsequently be, authorized access to such records by statute.

(Added by Stats. 1972, Ch. 1437.)



11077

The Attorney General is responsible for the security of criminal offender record information. To this end, he or she shall:

(a) Establish regulations to assure the security of criminal offender record information from unauthorized access and disclosures by individuals and public and private agencies at all levels of operation in this state.

(b) Establish regulations to assure that this information is disseminated only in situations in which it is demonstrably required for the performance of an agency s or official s functions.

(c) Coordinate these activities with those of any interstate systems for the exchange of criminal offender record information.

(d) Cause to be initiated for employees of all agencies that maintain, receive, or are eligible to maintain or receive, criminal offender record information a continuing educational program in the proper use and control of criminal offender record information.

(e) Establish regulations as he or she finds appropriate to carry out his or her functions under this article.

(Amended by Stats. 2003, Ch. 470, Sec. 1. Effective January 1, 2004.)



11077.1

(a) Commencing July 1, 2005, and except as provided by subdivision (b), the Department of Justice shall accept fingerprint images and related information to process criminal offender record information requests for employment, licensing, certification, custodial child placement, or adoption purposes, only if those images and related information are electronically transmitted. The department shall continually monitor the statewide availability of electronic transmission sights and work with public and private entities to ensure reasonable availability is maintained.

(b) The department shall, based on the regional unavailability of electronic transmission sites or when departmental processing procedures show a need, accept hard fingerprint cards in order to process criminal offender record information requests for employment, licensing, certification, custodial child placement, or adoption purposes.

(Added by Stats. 2003, Ch. 470, Sec. 2. Effective January 1, 2004.)



11077.2

(a) The Attorney General shall establish a communication network that allows the transmission of requests from private service providers in California to the Department of Justice for criminal offender record information for purposes of employment, licensing, certification, custodial child placement or adoption. The communication network shall allow any entity that is approved by the department to connect directly to the department.

(b) Users of the communication network shall undergo initial and remedial training as determined by the department. Failure or refusal to comply with the training requirement shall terminate the connection to the communication network until the training is completed. The scope of the training and the entities level of participation shall be determined by the department.

(c) Users of the communication network shall comply with any policy, practice, procedure, or requirement deemed necessary by the department to maintain network security and stability. Failure or refusal to comply shall terminate the connection to the communication network until the department determines that there is satisfactory compliance.

(d) Users of the communication network shall only use hardware and software in relation to or for connection to the communication network that is currently approved and certified by the department, the National Institute of Standards and Technology, and the Federal Bureau of Investigation.

(e) Users of the communication network shall be independently responsible for securing all hardware, software, and telecommunication service or linkage necessary to accomplish connection to the communication network, once they are authorized by the department.

(f) The communication network shall be implemented by July 1, 2004.

(g) Nothing in this section is intended to authorize any entity to access or receive criminal offender record information from the Department of Justice.

(Added by Stats. 2003, Ch. 470, Sec. 3. Effective January 1, 2004.)



11078

Each agency holding or receiving criminal offender record information in a computerized system shall maintain, for such period as is found by the Attorney General to be appropriate, a listing of the agencies to which it has released or communicated such information.

(Added by Stats. 1972, Ch. 1437.)



11079

(a) The Attorney General may conduct inquiries and investigations as he or she finds appropriate to carry out functions under this article. The Attorney General may for this purpose direct any agency, including a tribal court or tribal child welfare agency of a tribe or consortium of tribes that has entered into an agreement with the state pursuant to Section 10553.1 of the Welfare and Institutions Code, that maintains, or has received, or that is eligible to maintain or receive criminal offender records to produce for inspection statistical data, reports, and other information concerning the storage and dissemination of criminal offender record information. Each agency is authorized and directed to provide that data, reports, and other information.

(b) Notwithstanding any other law, any entity described in subdivision (a) that fails to comply with the requirements of this section shall lose access to criminal offender record information maintained by the Department of Justice until correction of the noncompliance is demonstrated.

(Amended by Stats. 2007, Ch. 583, Sec. 16. Effective January 1, 2008.)



11080

Nothing in this article shall be construed to affect the right of access of any person or public agency to individual criminal offender record information that is authorized by any other provision of law.

(Added by Stats. 1972, Ch. 1437.)



11080.5

A chief of police of a city or the sheriff of a county shall be authorized to request and receive relevant information concerning persons when on parole who are or may be residing or temporarily domiciled in that city or county and who have been convicted of a federal crime which could have been prosecuted as a felony under the penal provisions of this state.

(Added by Stats. 1982, Ch. 347, Sec. 1. Effective June 30, 1982.)



11081

Nothing in this article shall be construed to authorize access of any person or public agency to individual criminal offender record information unless such access is otherwise authorized by law.

(Added by Stats. 1972, Ch. 1437.)






ARTICLE 3. Criminal Identification and Statistics

11100

The Attorney General shall provide for the installation of a proper system and file in the office of the bureau, cards containing an outline of the method of operation employed by criminals in the commission of crime.

(Added by Stats. 1953, Ch. 1385.)



11101

The Attorney General shall procure from any available source, and file for record and report in the office of the bureau, all descriptions, information, photographs, and measurements of all persons convicted of a felony, or imprisoned for violating any of the military, naval, or criminal laws of the United States, and of all well-known and habitual criminals.

(Amended by Stats. 1993, Ch. 1270, Sec. 2. Effective January 1, 1994.)



11102

The department may use the following systems of identification: the Bertillon, the fingerprint system, and any system of measurement that may be adopted by law in the various penal institutions of the state.

(Amended by Stats. 1972, Ch. 1377.)



11102.1

(a) (1) Notwithstanding any other law, the Department of Justice shall establish, implement, and maintain a certification program to process fingerprint-based criminal background clearances on individuals who roll fingerprint impressions, manually or electronically, for non-law-enforcement purposes. Except as provided in paragraph (2), no person shall roll fingerprints for non-law-enforcement purposes unless certified.

(2) The following persons shall be exempt from this section if they have received training pertaining to applicant fingerprint rolling and have undergone a criminal offender record information background investigation:

(A) Law enforcement personnel and state employees.

(B) Employees of a tribal gaming agency or a tribal gaming operation, provided that the fingerprints are rolled and submitted to the Department of Justice for purposes of compliance with a tribal-state compact.

(3) The department shall not accept fingerprint impressions for non-law-enforcement purposes unless they were rolled by an individual certified or exempted pursuant to this section.

(b) Individuals who roll fingerprint impressions, either manually or electronically, for non-law-enforcement purposes, must submit to the Department of Justice fingerprint images and related information, along with the appropriate fees and documentation. The department shall retain one copy of the fingerprint impressions to process a state level criminal background clearance, and it shall submit one copy of the fingerprint impressions to the Federal Bureau of Investigation to process a federal level criminal background clearance.

(c) The department shall retain the fingerprint impressions for subsequent arrest notification pursuant to Section 11105.2.

(d) Every individual certified as a fingerprint roller shall meet the following criteria:

(1) Be a legal resident of this state at the time of certification.

(2) Be at least 18 years of age.

(3) Have satisfactorily completed a written application prescribed by the department to determine the fitness of the person to exercise the functions of a fingerprint roller.

(e) Prior to granting a certificate as a fingerprint roller, the department shall determine that the applicant possesses the required honesty, credibility, truthfulness, and integrity to fulfill the responsibilities of the position.

(f) (1) The department shall refuse to certify any individual as a fingerprint roller, and shall revoke the certification of any fingerprint roller, upon either of the following:

(A) Conviction of a felony offense.

(B) Conviction of any other offense that both involves moral turpitude, dishonesty, or fraud, and bears on the applicant s ability to perform the duties or responsibilities of a fingerprint roller.

(2) A conviction after a plea of nolo contendere is deemed to be a conviction for purposes of this subdivision.

(g) In addition to subdivision (f), the department may refuse to certify any individual as a fingerprint roller, and may revoke or suspend the certification of any fingerprint roller upon any of the following:

(1) Substantial and material misstatement or omission in the application submitted to the department.

(2) Arrest pending adjudication for a felony.

(3) Arrest pending adjudication for a lesser offense that both involves moral turpitude, dishonesty, or fraud, and bears on the applicant s ability to perform the duties or responsibilities of a fingerprint roller.

(4) Revocation, suspension, restriction, or denial of a professional license, if the revocation, suspension, restriction, or denial was for misconduct, dishonesty, or for any cause substantially related to the duties or responsibilities of a fingerprint roller.

(5) Failure to discharge fully and faithfully any of the duties or responsibilities required of a fingerprint roller.

(6) When adjudged liable for damages in any suit grounded in fraud, misrepresentation, or in violation of the state regulatory laws, or in any suit based upon a failure to discharge fully and faithfully the duties of a fingerprint roller.

(7) Use of false or misleading advertising in which the fingerprint roller has represented that he or she has duties, rights, or privileges that he or she does not possess by law.

(8) Commission of any act involving dishonesty, fraud, or deceit with the intent to substantially benefit the fingerprint roller or another, or to substantially injure another.

(9) Failure to submit any remittance payable upon demand by the department or failure to satisfy any court ordered money judgment, including restitution.

(h) The Department of Justice shall work with applicant regulatory entities to improve and make more efficient the criminal offender record information request process related to employment, licensing, and certification background investigations.

(i) The Department of Justice may adopt regulations as necessary to implement the provisions of this section.

(j) The department shall charge a fee sufficient to cover its costs under this section.

(Amended by Stats. 2009, Ch. 35, Sec. 25. Effective January 1, 2010.)



11102.2

(a) (1) As used in this section, custodian of records means the individual designated by an agency as responsible for the security, storage, dissemination, and destruction of the criminal records furnished to the agency and who serves as the primary contact for the Department of Justice for any related issues.

(2) As used in this section, agency means any public or private entity that receives criminal history information from the Department of Justice.

(3) As used in this section, department means the Department of Justice.

(b) Commencing January 1, 2011, the department shall establish, implement, and maintain a confirmation program to process fingerprint-based criminal record background clearances on individuals designated by agencies as custodians of records. Commencing July 1, 2011, no person shall serve as an agency custodian of records unless confirmed by the department. Criminal justice agency personnel who have undergone a state and federal criminal record background check are exempt from the requirements of this section. The department shall charge a fee of thirty dollars ($30) to cover the costs of the confirmation program in addition to a fee sufficient to cover the cost of processing the appropriate state and federal level criminal record background check.

(c) Every agency must designate at least one custodian of records.

(1) The agency shall submit to the department the fingerprint images and related information of the individual or individuals designated by the agency to serve as the custodian or custodians of records, along with the appropriate fees and documentation. The department shall retain one copy of the fingerprint impressions to process a state level criminal record background check, and it shall submit one copy of the fingerprint impressions of each individual to the Federal Bureau of Investigation to process a federal level criminal record background check.

(2) The department shall retain the fingerprint impressions for subsequent arrest notification pursuant to Section 11105.2.

(d) Every individual confirmed as a custodian of records shall be at least 18 years of age and shall have completed and submitted a written application prescribed by the department.

(e) Prior to confirming an individual as a custodian of records, the department shall determine that the applicant possesses the required honesty, credibility, truthfulness, and integrity to fulfill the responsibilities of the position.

(f) The department shall not confirm any individual who has been convicted of a felony offense or any other offense that involves moral turpitude, dishonesty, or fraud, or that impacts the applicant s ability to perform the duties or responsibilities of a custodian of records. The confirmation shall be revoked if, at any time, the individual is convicted of either a felony offense, or any other offense that involves moral turpitude, dishonesty, or fraud, or that impacts the applicant s ability to perform the duties or responsibilities of a custodian of records.

(g) In addition to subdivision (f), the department may refuse to confirm any individual as a custodian of records or revoke or suspend the confirmation of any custodian of records if the individual has done any of the following:

(1) Made a substantial and material misstatement or omission in the application submitted to the department.

(2) Been convicted of an offense of a nature incompatible with the duties of a custodian of records. A conviction after a plea of nolo contendere is deemed to be a conviction within the meaning of this subdivision.

(3) Failed to discharge fully and faithfully any of the duties or responsibilities required of a custodian of records.

(4) Been adjudged liable for damages in any suit grounded in fraud, misrepresentation, or in violation of the state regulatory laws, or in any suit based upon a failure to discharge fully and faithfully the duties of a custodian of records.

(5) Committed any act involving dishonesty, fraud, or deceit.

(6) Failed to submit any remittance payable upon demand by the department under this section or failed to satisfy any court ordered money judgment, including restitution.

(h) The agency shall immediately notify the department when the designated custodian of records no longer serves in that capacity. By March 1, 2012, and by March 1 each year thereafter, the agency shall notify the department, using a form provided by the department, of the individual or individuals currently serving in the capacity of custodian of records.

(Added by Stats. 2009, Ch. 50, Sec. 1. Effective January 1, 2010.)



11103

The Attorney General shall keep on file in the office of the bureau a record consisting of duplicates of all measurements, processes, operations, signaletic cards, measurements, and descriptions of all persons confined in penal institutions of the state as far as possible, in accordance with whatever system or systems may be commonly used in the state.

(Amended by Stats. 1983, Ch. 196, Sec. 7.)



11104

The Attorney General shall file all measurements, information and descriptions received and shall make a complete and systematic record and index, providing a method of convenience, consultation, and comparison.

(Amended by Stats. 1983, Ch. 196, Sec. 8.)



11105

(a) (1) The Department of Justice shall maintain state summary criminal history information.

(2) As used in this section:

(A) State summary criminal history information means the master record of information compiled by the Attorney General pertaining to the identification and criminal history of any person, such as name, date of birth, physical description, fingerprints, photographs, dates of arrests, arresting agencies and booking numbers, charges, dispositions, and similar data about the person.

(B) State summary criminal history information does not refer to records and data compiled by criminal justice agencies other than the Attorney General, nor does it refer to records of complaints to or investigations conducted by, or records of intelligence information or security procedures of, the office of the Attorney General and the Department of Justice.

(b) The Attorney General shall furnish state summary criminal history information to any of the following, if needed in the course of their duties, provided that when information is furnished to assist an agency, officer, or official of state or local government, a public utility, or any other entity, in fulfilling employment, certification, or licensing duties, Chapter 1321 of the Statutes of 1974 and Section 432.7 of the Labor Code shall apply:

(1) The courts of the state.

(2) Peace officers of the state, as defined in Section 830.1, subdivisions (a) and (e) of Section 830.2, subdivision (a) of Section 830.3, subdivisions (a) and (b) of Section 830.5, and subdivision (a) of Section 830.31.

(3) District attorneys of the state.

(4) Prosecuting city attorneys of any city within the state.

(5) City attorneys pursuing civil gang injunctions pursuant to Section 186.22a, or drug abatement actions pursuant to Section 3479 or 3480 of the Civil Code, or Section 11571 of the Health and Safety Code.

(6) Probation officers of the state.

(7) Parole officers of the state.

(8) A public defender or attorney of record when representing a person in proceedings upon a petition for a certificate of rehabilitation and pardon pursuant to Section 4852.08.

(9) A public defender or attorney of record when representing a person in a criminal case, or a parole, mandatory supervision pursuant to paragraph (5) of subdivision (h) of Section 1170, or postrelease community supervision revocation or revocation extension proceeding, and if authorized access by statutory or decisional law.

(10) Any agency, officer, or official of the state if the criminal history information is required to implement a statute or regulation that expressly refers to specific criminal conduct applicable to the subject person of the state summary criminal history information, and contains requirements or exclusions, or both, expressly based upon that specified criminal conduct. The agency, officer, or official of the state authorized by this paragraph to receive state summary criminal history information may also transmit fingerprint images and related information to the Department of Justice to be transmitted to the Federal Bureau of Investigation.

(11) Any city or county, city and county, district, or any officer or official thereof if access is needed in order to assist that agency, officer, or official in fulfilling employment, certification, or licensing duties, and if the access is specifically authorized by the city council, board of supervisors, or governing board of the city, county, or district if the criminal history information is required to implement a statute, ordinance, or regulation that expressly refers to specific criminal conduct applicable to the subject person of the state summary criminal history information, and contains requirements or exclusions, or both, expressly based upon that specified criminal conduct. The city or county, city and county, district, or the officer or official thereof authorized by this paragraph may also transmit fingerprint images and related information to the Department of Justice to be transmitted to the Federal Bureau of Investigation.

(12) The subject of the state summary criminal history information under procedures established under Article 5 (commencing with Section 11120).

(13) Any person or entity when access is expressly authorized by statute if the criminal history information is required to implement a statute or regulation that expressly refers to specific criminal conduct applicable to the subject person of the state summary criminal history information, and contains requirements or exclusions, or both, expressly based upon that specified criminal conduct.

(14) Health officers of a city, county, city and county, or district when in the performance of their official duties enforcing Section 120175 of the Health and Safety Code.

(15) Any managing or supervising correctional officer of a county jail or other county correctional facility.

(16) Any humane society, or society for the prevention of cruelty to animals, for the specific purpose of complying with Section 14502 of the Corporations Code for the appointment of humane officers.

(17) Local child support agencies established by Section 17304 of the Family Code. When a local child support agency closes a support enforcement case containing summary criminal history information, the agency shall delete or purge from the file and destroy any documents or information concerning or arising from offenses for or of which the parent has been arrested, charged, or convicted, other than for offenses related to the parent s having failed to provide support for minor children, consistent with the requirements of Section 17531 of the Family Code.

(18) County child welfare agency personnel who have been delegated the authority of county probation officers to access state summary criminal history information pursuant to Section 272 of the Welfare and Institutions Code for the purposes specified in Section 16504.5 of the Welfare and Institutions Code. Information from criminal history records provided pursuant to this subdivision shall not be used for any purposes other than those specified in this section and Section 16504.5 of the Welfare and Institutions Code. When an agency obtains records obtained both on the basis of name checks and fingerprint checks, final placement decisions shall be based only on the records obtained pursuant to the fingerprint check.

(19) The court of a tribe, or court of a consortium of tribes, that has entered into an agreement with the state pursuant to Section 10553.1 of the Welfare and Institutions Code. This information may be used only for the purposes specified in Section 16504.5 of the Welfare and Institutions Code and for tribal approval or tribal licensing of foster care or adoptive homes. Article 6 (commencing with Section 11140) shall apply to officers, members, and employees of a tribal court receiving criminal record offender information pursuant to this section.

(20) Child welfare agency personnel of a tribe or consortium of tribes that has entered into an agreement with the state pursuant to Section 10553.1 of the Welfare and Institutions Code and to whom the state has delegated duties under paragraph (2) of subdivision (a) of Section 272 of the Welfare and Institutions Code. The purposes for use of the information shall be for the purposes specified in Section 16504.5 of the Welfare and Institutions Code and for tribal approval or tribal licensing of foster care or adoptive homes. When an agency obtains records on the basis of name checks and fingerprint checks, final placement decisions shall be based only on the records obtained pursuant to the fingerprint check. Article 6 (commencing with Section 11140) shall apply to child welfare agency personnel receiving criminal record offender information pursuant to this section.

(21) An officer providing conservatorship investigations pursuant to Sections 5351, 5354, and 5356 of the Welfare and Institutions Code.

(22) A court investigator providing investigations or reviews in conservatorships pursuant to Section 1826, 1850, 1851, or 2250.6 of the Probate Code.

(23) A person authorized to conduct a guardianship investigation pursuant to Section 1513 of the Probate Code.

(24) A humane officer pursuant to Section 14502 of the Corporations Code for the purposes of performing his or her duties.

(25) A public agency described in subdivision (b) of Section 15975 of the Government Code, for the purpose of oversight and enforcement policies with respect to its contracted providers.

(c) The Attorney General may furnish state summary criminal history information and, when specifically authorized by this subdivision, federal level criminal history information upon a showing of a compelling need to any of the following, provided that when information is furnished to assist an agency, officer, or official of state or local government, a public utility, or any other entity in fulfilling employment, certification, or licensing duties, Chapter 1321 of the Statutes of 1974 and Section 432.7 of the Labor Code shall apply:

(1) Any public utility, as defined in Section 216 of the Public Utilities Code, that operates a nuclear energy facility when access is needed in order to assist in employing persons to work at the facility, provided that, if the Attorney General supplies the data, he or she shall furnish a copy of the data to the person to whom the data relates.

(2) To a peace officer of the state other than those included in subdivision (b).

(3) To an illegal dumping enforcement officer as defined in subdivision (j) of Section 830.7.

(4) To a peace officer of another country.

(5) To public officers, other than peace officers, of the United States, other states, or possessions or territories of the United States, provided that access to records similar to state summary criminal history information is expressly authorized by a statute of the United States, other states, or possessions or territories of the United States if the information is needed for the performance of their official duties.

(6) To any person when disclosure is requested by a probation, parole, or peace officer with the consent of the subject of the state summary criminal history information and for purposes of furthering the rehabilitation of the subject.

(7) The courts of the United States, other states, or territories or possessions of the United States.

(8) Peace officers of the United States, other states, or territories or possessions of the United States.

(9) To any individual who is the subject of the record requested if needed in conjunction with an application to enter the United States or any foreign nation.

(10) (A) (i) Any public utility, as defined in Section 216 of the Public Utilities Code, or any cable corporation as defined in subparagraph (B), if receipt of criminal history information is needed in order to assist in employing current or prospective employees, contract employees, or subcontract employees who, in the course of their employment may be seeking entrance to private residences or adjacent grounds. The information provided shall be limited to the record of convictions and any arrest for which the person is released on bail or on his or her own recognizance pending trial.

(ii) If the Attorney General supplies the data pursuant to this paragraph, the Attorney General shall furnish a copy of the data to the current or prospective employee to whom the data relates.

(iii) Any information obtained from the state summary criminal history is confidential and the receiving public utility or cable corporation shall not disclose its contents, other than for the purpose for which it was acquired. The state summary criminal history information in the possession of the public utility or cable corporation and all copies made from it shall be destroyed not more than 30 days after employment or promotion or transfer is denied or granted, except for those cases where a current or prospective employee is out on bail or on his or her own recognizance pending trial, in which case the state summary criminal history information and all copies shall be destroyed not more than 30 days after the case is resolved.

(iv) A violation of this paragraph is a misdemeanor, and shall give the current or prospective employee who is injured by the violation a cause of action against the public utility or cable corporation to recover damages proximately caused by the violations. Any public utility s or cable corporation s request for state summary criminal history information for purposes of employing current or prospective employees who may be seeking entrance to private residences or adjacent grounds in the course of their employment shall be deemed a compelling need as required to be shown in this subdivision.

(v) Nothing in this section shall be construed as imposing any duty upon public utilities or cable corporations to request state summary criminal history information on any current or prospective employees.

(B) For purposes of this paragraph, cable corporation means any corporation or firm that transmits or provides television, computer, or telephone services by cable, digital, fiber optic, satellite, or comparable technology to subscribers for a fee.

(C) Requests for federal level criminal history information received by the Department of Justice from entities authorized pursuant to subparagraph (A) shall be forwarded to the Federal Bureau of Investigation by the Department of Justice. Federal level criminal history information received or compiled by the Department of Justice may then be disseminated to the entities referenced in subparagraph (A), as authorized by law.

(D) (i) Authority for a cable corporation to request state or federal level criminal history information under this paragraph shall commence July 1, 2005.

(ii) Authority for a public utility to request federal level criminal history information under this paragraph shall commence July 1, 2005.

(11) To any campus of the California State University or the University of California, or any four year college or university accredited by a regional accreditation organization approved by the United States Department of Education, if needed in conjunction with an application for admission by a convicted felon to any special education program for convicted felons, including, but not limited to, university alternatives and halfway houses. Only conviction information shall be furnished. The college or university may require the convicted felon to be fingerprinted, and any inquiry to the department under this section shall include the convicted felon s fingerprints and any other information specified by the department.

(12) To any foreign government, if requested by the individual who is the subject of the record requested, if needed in conjunction with the individual s application to adopt a minor child who is a citizen of that foreign nation. Requests for information pursuant to this paragraph shall be in accordance with the process described in Sections 11122 to 11124, inclusive. The response shall be provided to the foreign government or its designee and to the individual who requested the information.

(d) Whenever an authorized request for state summary criminal history information pertains to a person whose fingerprints are on file with the Department of Justice and the department has no criminal history of that person, and the information is to be used for employment, licensing, or certification purposes, the fingerprint card accompanying the request for information, if any, may be stamped no criminal record and returned to the person or entity making the request.

(e) Whenever state summary criminal history information is furnished as the result of an application and is to be used for employment, licensing, or certification purposes, the Department of Justice may charge the person or entity making the request a fee that it determines to be sufficient to reimburse the department for the cost of furnishing the information. In addition, the Department of Justice may add a surcharge to the fee to fund maintenance and improvements to the systems from which the information is obtained. Notwithstanding any other law, any person or entity required to pay a fee to the department for information received under this section may charge the applicant a fee sufficient to reimburse the person or entity for this expense. All moneys received by the department pursuant to this section, Sections 11105.3 and 26190, and former Section 13588 of the Education Code shall be deposited in a special account in the General Fund to be available for expenditure by the department to offset costs incurred pursuant to those sections and for maintenance and improvements to the systems from which the information is obtained upon appropriation by the Legislature.

(f) Whenever there is a conflict, the processing of criminal fingerprints and fingerprints of applicants for security guard or alarm agent registrations or firearms qualification permits submitted pursuant to Section 7583.9, 7583.23, 7596.3, or 7598.4 of the Business and Professions Code shall take priority over the processing of other applicant fingerprints.

(g) It is not a violation of this section to disseminate statistical or research information obtained from a record, provided that the identity of the subject of the record is not disclosed.

(h) It is not a violation of this section to include information obtained from a record in (1) a transcript or record of a judicial or administrative proceeding or (2) any other public record if the inclusion of the information in the public record is authorized by a court, statute, or decisional law.

(i) Notwithstanding any other law, the Department of Justice or any state or local law enforcement agency may require the submission of fingerprints for the purpose of conducting summary criminal history information checks that are authorized by law.

(j) The state summary criminal history information shall include any finding of mental incompetence pursuant to Chapter 6 (commencing with Section 1367) of Title 10 of Part 2 arising out of a complaint charging a felony offense specified in Section 290.

(k) (1) This subdivision shall apply whenever state or federal summary criminal history information is furnished by the Department of Justice as the result of an application by an authorized agency or organization and the information is to be used for peace officer employment or certification purposes. As used in this subdivision, a peace officer is defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2.

(2) Notwithstanding any other provision of law, whenever state summary criminal history information is initially furnished pursuant to paragraph (1), the Department of Justice shall disseminate the following information:

(A) Every conviction rendered against the applicant.

(B) Every arrest for an offense for which the applicant is presently awaiting trial, whether the applicant is incarcerated or has been released on bail or on his or her own recognizance pending trial.

(C) Every arrest or detention, except for an arrest or detention resulting in an exoneration, provided, however, that where the records of the Department of Justice do not contain a disposition for the arrest, the Department of Justice first makes a genuine effort to determine the disposition of the arrest.

(D) Every successful diversion.

(E) Every date and agency name associated with all retained peace officer or nonsworn law enforcement agency employee preemployment criminal offender record information search requests.

(l) (1) This subdivision shall apply whenever state or federal summary criminal history information is furnished by the Department of Justice as the result of an application by a criminal justice agency or organization as defined in Section 13101, and the information is to be used for criminal justice employment, licensing, or certification purposes.

(2) Notwithstanding any other provision of law, whenever state summary criminal history information is initially furnished pursuant to paragraph (1), the Department of Justice shall disseminate the following information:

(A) Every conviction rendered against the applicant.

(B) Every arrest for an offense for which the applicant is presently awaiting trial, whether the applicant is incarcerated or has been released on bail or on his or her own recognizance pending trial.

(C) Every arrest for an offense for which the records of the Department of Justice do not contain a disposition or did not result in a conviction, provided that the Department of Justice first makes a genuine effort to determine the disposition of the arrest. However, information concerning an arrest shall not be disclosed if the records of the Department of Justice indicate or if the genuine effort reveals that the subject was exonerated, successfully completed a diversion or deferred entry of judgment program, or the arrest was deemed a detention.

(D) Every date and agency name associated with all retained peace officer or nonsworn law enforcement agency employee preemployment criminal offender record information search requests.

(m) (1) This subdivision shall apply whenever state or federal summary criminal history information is furnished by the Department of Justice as the result of an application by an authorized agency or organization pursuant to Section 1522, 1568.09, 1569.17, or 1596.871 of the Health and Safety Code, or any statute that incorporates the criteria of any of those sections or this subdivision by reference, and the information is to be used for employment, licensing, or certification purposes.

(2) Notwithstanding any other provision of law, whenever state summary criminal history information is initially furnished pursuant to paragraph (1), the Department of Justice shall disseminate the following information:

(A) Every conviction of an offense rendered against the applicant.

(B) Every arrest for an offense for which the applicant is presently awaiting trial, whether the applicant is incarcerated or has been released on bail or on his or her own recognizance pending trial.

(C) Every arrest for an offense for which the Department of Social Services is required by paragraph (1) of subdivision (a) of Section 1522 of the Health and Safety Code to determine if an applicant has been arrested. However, if the records of the Department of Justice do not contain a disposition for an arrest, the Department of Justice shall first make a genuine effort to determine the disposition of the arrest.

(3) Notwithstanding the requirements of the sections referenced in paragraph (1) of this subdivision, the Department of Justice shall not disseminate information about an arrest subsequently deemed a detention or an arrest that resulted in either the successful completion of a diversion program or exoneration.

(n) (1) This subdivision shall apply whenever state or federal summary criminal history information, to be used for employment, licensing, or certification purposes, is furnished by the Department of Justice as the result of an application by an authorized agency, organization, or individual pursuant to any of the following:

(A) Paragraph (9) of subdivision (c), when the information is to be used by a cable corporation.

(B) Section 11105.3 or 11105.4.

(C) Section 15660 of the Welfare and Institutions Code.

(D) Any statute that incorporates the criteria of any of the statutory provisions listed in subparagraph (A), (B), or (C), or of this subdivision, by reference.

(2) With the exception of applications submitted by transportation companies authorized pursuant to Section 11105.3, and notwithstanding any other provision of law, whenever state summary criminal history information is initially furnished pursuant to paragraph (1), the Department of Justice shall disseminate the following information:

(A) Every conviction rendered against the applicant for a violation or attempted violation of any offense specified in subdivision (a) of Section 15660 of the Welfare and Institutions Code. However, with the exception of those offenses for which registration is required pursuant to Section 290, the Department of Justice shall not disseminate information pursuant to this subdivision unless the conviction occurred within 10 years of the date of the agency s request for information or the conviction is over 10 years old but the subject of the request was incarcerated within 10 years of the agency s request for information.

(B) Every arrest for a violation or attempted violation of an offense specified in subdivision (a) of Section 15660 of the Welfare and Institutions Code for which the applicant is presently awaiting trial, whether the applicant is incarcerated or has been released on bail or on his or her own recognizance pending trial.

(o) (1) This subdivision shall apply whenever state or federal summary criminal history information is furnished by the Department of Justice as the result of an application by an authorized agency or organization pursuant to Section 379 or 550 of the Financial Code, or any statute that incorporates the criteria of either of those sections or this subdivision by reference, and the information is to be used for employment, licensing, or certification purposes.

(2) Notwithstanding any other provision of law, whenever state summary criminal history information is initially furnished pursuant to paragraph (1), the Department of Justice shall disseminate the following information:

(A) Every conviction rendered against the applicant for a violation or attempted violation of any offense specified in Section 550 of the Financial Code.

(B) Every arrest for a violation or attempted violation of an offense specified in Section 550 of the Financial Code for which the applicant is presently awaiting trial, whether the applicant is incarcerated or has been released on bail or on his or her own recognizance pending trial.

(p) (1) This subdivision shall apply whenever state or federal criminal history information is furnished by the Department of Justice as the result of an application by an agency, organization, or individual not defined in subdivision (k), (l), (m), (n), or (o), or by a transportation company authorized pursuant to Section 11105.3, or any statute that incorporates the criteria of that section or this subdivision by reference, and the information is to be used for employment, licensing, or certification purposes.

(2) Notwithstanding any other provisions of law, whenever state summary criminal history information is initially furnished pursuant to paragraph (1), the Department of Justice shall disseminate the following information:

(A) Every conviction rendered against the applicant.

(B) Every arrest for an offense for which the applicant is presently awaiting trial, whether the applicant is incarcerated or has been released on bail or on his or her own recognizance pending trial.

(q) All agencies, organizations, or individuals defined in subdivisions (k), (l), (m), (n), (o), and (p) may contract with the Department of Justice for subsequent notification pursuant to Section 11105.2. This subdivision shall not supersede sections that mandate an agency, organization, or individual to contract with the Department of Justice for subsequent notification pursuant to Section 11105.2.

(r) Nothing in this section shall be construed to mean that the Department of Justice shall cease compliance with any other statutory notification requirements.

(s) The provisions of Section 50.12 of Title 28 of the Code of Federal Regulations are to be followed in processing federal criminal history information.

(t) Whenever state or federal summary criminal history information is furnished by the Department of Justice as the result of an application by an authorized agency, organization, or individual defined in subdivisions (k) to (p), inclusive, and the information is to be used for employment, licensing, or certification purposes, the authorized agency, organization, or individual shall expeditiously furnish a copy of the information to the person to whom the information relates if the information is a basis for an adverse employment, licensing, or certification decision. When furnished other than in person, the copy shall be delivered to the last contact information provided by the applicant.

(Amended by Stats. 2013, Ch. 458, Sec. 2. Effective January 1, 2014.)



11105.01

In addition to furnishing state summary criminal history information to the persons and entities set forth in Section 11105 and subject to the requirements and conditions set forth in that section, the Attorney General shall furnish state summary criminal history information to the Director, the Deputy Director for Security, and lottery security officers of the California State Lottery.

(Added by Stats. 1986, Ch. 55, Sec. 27. Effective April 16, 1986.)



11105.02

In addition to furnishing state summary criminal history information to the persons and entities set forth in Section 11105 and subject to the requirements and conditions set forth in that section, the Attorney General shall furnish state summary criminal history information upon a showing of a compelling need to any city, county, city and county, or district, or any officer or official thereof, when needed to assist in the screening of a prospective concessionaire and their affiliates or associates, as these terms are defined in subdivision (k) of Section 432.7 of the Labor Code for purposes of consenting to, or approving of, the prospective concessionaire s application for, or acquisition of, any beneficial interest in a concession, lease, or other property interest.

Any local government s request for state summary criminal history information for purposes of screening a prospective concessionaire and their affiliates or associates before approving or denying an application for, or acquisition of, any beneficial interest in a concession, lease, or other property interest is deemed a compelling need as required by this section. However, only state summary criminal history information pertaining to criminal convictions, or to arrests for offenses for which the person being screened is incarcerated or has been released on bail or on his or her own recognizance pending trial, may be obtained pursuant to this section.

Any information obtained from the state summary criminal history information is confidential and the receiving local government shall not disclose its contents, other than for the purpose for which it was acquired. The state summary criminal history information in the possession of the local government and all copies made from it shall be destroyed not more than 30 days after the local government s final decision to grant or deny consent to, or approval of, the prospective concessionaire s application for, or acquisition of, a beneficial interest in a concession, lease, or other property interest. Nothing in this section shall be construed as imposing any duty upon a local government, or any officer or official thereof, to request state summary criminal history information on any current or prospective concessionaire or the affiliates or associates of that concessionaire.

(Amended by Stats. 2002, Ch. 627, Sec. 3. Effective January 1, 2003.)



11105.03

(a) Subject to the requirements and conditions set forth in this section and Section 11105, local law enforcement agencies are hereby authorized to provide state criminal summary history information obtained through the California Law Enforcement Telecommunications System (CLETS) for the purpose of screening prospective participants and prospective and current staff of a regional, county, city, or other local public housing authority, at the request of the chief executive officer of the authority or his or her designee, upon a showing by that authority that the authority manages a Section 8 housing program pursuant to federal law (United States Housing Act of 1937), operates housing at which children under the age of 18 years reside, or operates housing for persons categorized as aged, blind, or disabled.

(b) The following requirements shall apply to information released by local law enforcement agencies pursuant to subdivision (a):

(1) Local law enforcement agencies shall not release any information unless it relates to a conviction for a serious felony, as defined in subdivision (c) of Section 1192.7, a conviction for any offense punishable under Section 273.5, 422.6, 422.7, 422.75, 422.9, or 422.76, or under Chapter 2 (commencing with Section 29800) or Chapter 3 (commencing with Section 29900) of Division 9 of Title 4 of Part 6, or under any provision listed in Section 16590, a conviction under Section 273.6 that involves a violation of a protective order, as defined in Section 6218 of the Family Code, or a conviction for any felony offense that involves controlled substances or alcoholic beverages, or any felony offense that involves any activity related to controlled substances or alcoholic beverages, or a conviction for any offense that involves domestic violence, as defined in Section 13700.

(2) Local law enforcement agencies shall not release information concerning an arrest for an offense that did not result in a conviction.

(3) Local law enforcement agencies shall not release information concerning an offense committed by a person who was under 18 years of age at the time he or she committed the offense.

(4) Local law enforcement agencies shall release any information concerning any conviction or release from custody that occurred within 10 years of the date on which the request for information is submitted to the Attorney General, unless the conviction was based upon a felony offense that involved controlled substances or alcoholic beverages or a felony offense that involved any activity related to controlled substances or alcoholic beverages. Where a conviction was based on any of these felony offenses, local law enforcement agencies shall release information concerning this conviction if the conviction occurred within five years of the date on which a request for the information was submitted.

(5) Notwithstanding paragraph (4), if information that meets the requirements of paragraphs (2) to (4), inclusive, is located and the information reveals a conviction of an offense specified in paragraph (1), local law enforcement agencies shall release all summary criminal history information concerning the person whether or not the information meets the requirements of paragraph (4), provided, however, that the information meets the requirements of paragraphs (1) to (3), inclusive.

(6) Information released to the local public housing authority pursuant to this section shall also be released to parole or probation officers at the same time.

(c) State summary criminal history information shall be used by the chief executive officer of the housing authority or a designee only for purposes of identifying prospective participants in subsidized programs and prospective and current staff who have access to residences, whose criminal history is likely to pose a risk to children under 18 years of age or persons categorized as aged, blind, or disabled living in the housing operated by the authority.

(d) If a housing authority obtains summary criminal history information for the purpose of screening a prospective participant pursuant to this section, it shall review and evaluate that information in the context of other available information and shall not evaluate the person s suitability as a prospective participant based solely on his or her past criminal history.

(e) If a housing authority determines that a prospective participant is not eligible as a resident, it shall promptly notify him or her of the basis for its determination and, upon request, shall provide him or her within a reasonable time after the determination is made with an opportunity for an informal hearing on the determination in accordance with Section 960.207 of Title 24 of the Code of Federal Regulations.

(f) Any information obtained from state summary criminal history information pursuant to this section is confidential and the recipient public housing authority shall not disclose or use the information for any purpose other than that authorized by this section. The state summary criminal history information in the possession of the authority and all copies made from it shall be destroyed not more than 30 days after the authority s final decision whether to act on the housing status of the individual to whom the information relates.

(g) The local public housing authority receiving state summary criminal history information pursuant to this section shall adopt regulations governing the receipt, maintenance, and use of the information. The regulations shall include provisions that require notice that the authority has access to criminal records of participants and employees who have access to programs.

(h) Use of this information is to be consistent with Title 24 of the Code of Federal Regulations and the current regulations adopted by the housing authority using the information.

(i) Nothing in this section shall be construed to require a housing authority to request and review an applicant s criminal history.

(j) The California Housing Authorities Association, after compiling data from all public housing authorities that receive summary criminal information pursuant to this chapter, shall report its findings based upon this data to the Legislature prior to January 1, 2000.

(Amended by Stats. 2012, Ch. 162, Sec. 135. Effective January 1, 2013.)



11105.04

(a) A designated Court Appointed Special Advocate (CASA) program may submit to the Department of Justice fingerprint images and related information of employment and volunteer candidates for the purpose of obtaining information as to the existence and nature of any record of child abuse investigations contained in the Child Abuse Central Index, state- or federal-level convictions, or state- or federal-level arrests for which the department establishes that the applicant was released on bail or on his or her own recognizance pending trial. Requests for federal-level criminal offender record information received by the department pursuant to this section shall be forwarded to the Federal Bureau of Investigation by the department.

(b) When requesting state-level criminal offender record information pursuant to this section, the designated CASA program shall request subsequent arrest notification, pursuant to Section 11105.2 of the Penal Code, for all employment and volunteer candidates.

(c) The department shall respond to the designated CASA program with information as delineated in subdivision (p) of Section 11105 of the Penal Code.

(d) The department shall charge a fee sufficient to cover the cost of processing the requests for state- and federal-level criminal offender record information.

(e) For purposes of this section, a designated CASA program is a local court-appointed special advocate program that has adopted and adheres to the guidelines established by the Judicial Council and which has been designated by the local presiding juvenile court judge to recruit, screen, select, train, supervise, and support lay volunteers to be appointed by the court to help define the best interests of children in juvenile court dependency and wardship proceedings. For purposes of this section, there shall be only one designated CASA program in each California county.

(f) This section shall become operative on July 1, 2004.

(Amended by Stats. 2007, Ch. 160, Sec. 1. Effective January 1, 2008.)



11105.05

Any information generated pursuant to the provisions of paragraph (11) of subdivision (c) of Section 11105 shall be destroyed at the end of the limitation period for the filing of a civil action arising out of the screening or accreditation of persons as current or prospective employees, concessionaires and contractors and their subcontractors, agents and employees for Olympic Games purposes. The knowing and willful failure to (1) notify the recipient as required by Section 11105, or (2) to destroy any information as required by this section, is a misdemeanor punishable in a county jail not exceeding one year or by a fine not exceeding one thousand dollars ($1,000) or both.

(Added by Stats. 1983, Ch. 1297, Sec. 3.5.)



11105.06

The Department of Justice shall retain an individual s fingerprint images and related information submitted as part of a peace officer or nonsworn law enforcement agency employee preemployment criminal offender record information search request. When responding to preemployment criminal offender record information search requests pursuant to subdivision (k) or (l) of Section 11105, the department shall disseminate the request date and requesting agency name associated with all retained peace officer and nonsworn law enforcement agency employee information search requests.

(Added by Stats. 2009, Ch. 97, Sec. 2. Effective January 1, 2010.)



11105.1

(a) The following persons shall be furnished with state summary criminal history information when needed in the course of their duties:

(1) The director of a state hospital or other treatment facility to which a person is committed for treatment under Sections 1026 and 1370 of the Penal Code, or Section 5250, if committed for being dangerous to others, or Section 5300, or former Section 6316 or 6321, of the Welfare and Institutions Code.

(2) The community program director or the director s designee under any of the following conditions:

(A) When ordered to evaluate a defendant for the court under paragraph (2) of subdivision (a) of Section 1370 and subdivision (b) of Section 1026 of the Penal Code, or paragraph (2) of subdivision (a) of former Section 6316 of the Welfare and Institutions Code.

(B) When ordered to provide outpatient treatment and supervision services under Title 15 (commencing with Section 1600) of Part 2 of the Penal Code.

(C) When a patient is committed for being dangerous to others under Section 5250 of the Welfare and Institutions Code.

(D) When the director or the director s designee provides evaluation, supervision, or treatment for a person under Section 2964 or 2972.

(3) The officer providing conservatorship investigation under Section 5354 of the Welfare and Institutions Code in cases where referral for conservatorship is made while the proposed conservatee is being treated under Section 1026 or 1370 of the Penal Code or Section 5250, if committed for being dangerous to others, or Section 5300, or former Section 6316 or 6321, of the Welfare and Institutions Code.

(b) In all instances pursuant to subdivision (a), the criminal history record shall be transmitted by the court with the request for evaluation or during the conservatorship investigation or with the order committing the person to a treatment facility or approving outpatient status, except that the director of a state hospital, the county mental health director, and the officer providing conservatorship investigation may receive the state summary criminal history information from the law enforcement agency that referred the person for evaluation and treatment under Section 5150 of the Welfare and Institutions Code if the person has been subsequently committed for being dangerous to others under Section 5250 of the Welfare and Institutions Code. Information obtained under this subdivision shall not be included in any document which will become part of a public record.

(Amended by Stats. 1988, Ch. 657, Sec. 3.)



11105.2

(a) The Department of Justice may provide subsequent state or federal arrest or disposition notification to any entity authorized by state or federal law to receive state or federal summary criminal history information to assist in fulfilling employment, licensing, certification duties, or the duties of approving relative caregivers and nonrelative extended family members, upon the arrest or disposition of any person whose fingerprints are maintained on file at the Department of Justice or the Federal Bureau of Investigation as the result of an application for licensing, employment, certification, or approval. Nothing in this section shall authorize the notification of a subsequent disposition pertaining to a disposition that does not result in a conviction, unless the department has previously received notification of the arrest and has previously lawfully notified a receiving entity of the pending status of that arrest. When the department supplies subsequent arrest or disposition notification to a receiving entity, the entity shall, at the same time, expeditiously furnish a copy of the information to the person to whom it relates if the information is a basis for an adverse employment, licensing, or certification decision. When furnished other than in person, the copy shall be delivered to the last contact information provided by the applicant.

(b) For purposes of this section, approval means those duties described in subdivision (d) of Section 309 of the Welfare and Institutions Code for approving the home of a relative caregiver or of a nonrelative extended family member for placement of a child supervised by the juvenile court.

(c) Any entity, other than a law enforcement agency employing peace officers as defined in Section 830.1, subdivisions (a) and (e) of Section 830.2, subdivision (a) of Section 830.3, subdivisions (a) and (b) of Section 830.5, and subdivision (a) of Section 830.31, shall enter into a contract with the Department of Justice in order to receive notification of subsequent state or federal arrests or dispositions for licensing, employment, or certification purposes.

(d) Any entity which submits the fingerprints of applicants for licensing, employment, certification, or approval to the Department of Justice for the purpose of establishing a record of the applicant to receive notification of subsequent state or federal arrests or dispositions shall immediately notify the department when the employment of the applicant is terminated, when the applicant s license or certificate is revoked, when the applicant may no longer renew or reinstate the license or certificate, or when a relative caregiver s or nonrelative extended family member s approval is terminated. The Department of Justice shall terminate state or federal subsequent notification on any applicant upon the request of the licensing, employment, certifying, or approving authority.

(e) Any entity receiving a notification of a state or federal subsequent arrest or disposition for a person unknown to the entity, or for a person no longer employed by the entity, or no longer eligible to renew the certificate or license for which subsequent notification service was established shall immediately return the subsequent notification to the Department of Justice, informing the department that the entity is no longer interested in the applicant. The entity shall not record or otherwise retain any information received as a result of the subsequent notice.

(f) Any entity that submits the fingerprints of an applicant for employment, licensing, certification, or approval to the Department of Justice for the purpose of establishing a record at the department or the Federal Bureau of Investigation to receive notification of subsequent arrest or disposition shall immediately notify the department if the applicant is not subsequently employed, or if the applicant is denied licensing certification, or approval.

(g) An entity that fails to provide the Department of Justice with notification as set forth in subdivisions (c), (d), and (e) may be denied further subsequent notification service.

(h) Notwithstanding subdivisions (c), (d), and (f), subsequent notification by the Department of Justice and retention by the employing agency shall continue as to retired peace officers listed in subdivision (c) of Section 830.5.

(Amended by Stats. 2012, Ch. 256, Sec. 3. Effective January 1, 2013.)



11105.3

(a) Notwithstanding any other law, a human resource agency or an employer may request from the Department of Justice records of all convictions or any arrest pending adjudication involving the offenses specified in subdivision (a) of Section 15660 of the Welfare and Institutions Code of a person who applies for a license, employment, or volunteer position, in which he or she would have supervisory or disciplinary power over a minor or any person under his or her care. The department shall furnish the information to the requesting employer and shall also send a copy of the information to the applicant.

(b) Any request for records under subdivision (a) shall include the applicant s fingerprints, which may be taken by the requester, and any other data specified by the department. The request shall be on a form approved by the department, and the department may charge a fee to be paid by the employer, human resource agency, or applicant for the actual cost of processing the request. However, no fee shall be charged to a nonprofit organization. Requests received by the department for federal level criminal offender record information shall be forwarded to the Federal Bureau of Investigation by the department to be searched for any record of arrests or convictions.

(c) (1) Where a request pursuant to this section reveals that a prospective employee or volunteer has been convicted of a violation or attempted violation of Section 220, 261.5, 262, 273a, 273d, or 273.5, or any sex offense listed in Section 290, except for the offense specified in subdivision (d) of Section 243.4, and where the agency or employer hires the prospective employee or volunteer, the agency or employer shall notify the parents or guardians of any minor who will be supervised or disciplined by the employee or volunteer. A conviction for a violation or attempted violation of an offense committed outside the State of California shall be included in this notice if the offense would have been a crime specified in this subdivision if committed in California. The notice shall be given to the parents or guardians with whom the child resides, and shall be given at least 10 days prior to the day that the employee or volunteer begins his or her duties or tasks. Notwithstanding any other provision of law, any person who conveys or receives information in good faith and in conformity with this section is exempt from prosecution under Section 11142 or 11143 for that conveying or receiving of information. Notwithstanding subdivision (d), the notification requirements of this subdivision shall apply as an additional requirement of any other provision of law requiring criminal record access or dissemination of criminal history information.

(2) The notification requirement pursuant to paragraph (1) shall not apply to a misdemeanor conviction for violating Section 261.5 or to a conviction for violating Section 262 or 273.5. Nothing in this paragraph shall preclude an employer from requesting records of convictions for violating Section 261.5, 262, or 273.5 from the Department of Justice pursuant to this section.

(d) Nothing in this section supersedes any law requiring criminal record access or dissemination of criminal history information. In any conflict with another statute, dissemination of criminal history information shall be pursuant to the mandatory statute. This subdivision applies to, but is not limited to, requirements pursuant to Article 1 (commencing with Section 1500) of Chapter 3 of, and Chapter 3.2 (commencing with Section 1569) and Chapter 3.4 (commencing with Section 1596.70) of, Division 2 of, and Section 1522 of, the Health and Safety Code, and Sections 8712, 8811, and 8908 of the Family Code.

(e) The department may adopt regulations to implement the provisions of this section as necessary.

(f) As used in this section, employer means any nonprofit corporation or other organization specified by the Attorney General which employs or uses the services of volunteers in positions in which the volunteer or employee has supervisory or disciplinary power over a child or children.

(g) As used in this section, human resource agency means a public or private entity, excluding any agency responsible for licensing of facilities pursuant to the California Community Care Facilities Act (Chapter 3 (commencing with Section 1500)), the California Residential Care Facilities for the Elderly Act (Chapter 3.2 (commencing with Section 1569)), Chapter 3.01 (commencing with Section 1568.01), and the California Child Day Care Facilities Act (Chapter 3.4 (commencing with Section 1596.70)) of Division 2 of the Health and Safety Code, responsible for determining the character and fitness of a person who is:

(1) Applying for a license, employment, or as a volunteer within the human services field that involves the care and security of children, the elderly, the handicapped, or the mentally impaired.

(2) Applying to be a volunteer who transports individuals impaired by drugs or alcohol.

(3) Applying to adopt a child or to be a foster parent.

(h) Except as provided in subdivision (c), any criminal history information obtained pursuant to this section is confidential and no recipient shall disclose its contents other than for the purpose for which it was acquired.

(i) As used in this subdivision, community youth athletic program means an employer having as its primary purpose the promotion or provision of athletic activities for youth under 18 years of age.

(j) A community youth athletic program, as defined in subdivision (i), may request state and federal level criminal history information pursuant to subdivision (a) for a volunteer coach or hired coach candidate. The director of the community youth athletic program shall be the custodian of records.

(k) The community youth athletic program may request from the Department of Justice subsequent arrest notification service, as provided in Section 11105.2, for a volunteer coach or a hired coach candidate.

(l) Compliance with this section does not remove or limit the liability of a mandated reporter pursuant to Section 11166.

(Amended by Stats. 2013, Ch. 146, Sec. 1. Effective January 1, 2014.)



11105.4

(a) Notwithstanding any other provision of law, a contract or proprietary security organization may request any criminal history information concerning its prospective employees that may be furnished pursuant to subdivision (n) of Section 11105.

(b) The Department of Justice shall promulgate regulations to assure that criminal record information is not released to persons or entities not authorized to receive the information under this section.

(c) Any criminal history information obtained pursuant to this section shall be subject to the same requirements and conditions that the information is subject to when obtained by a human resource agency or a bank.

(d) The Legislature finds that contract security organizations and private security organizations often provide security service for financial institutions and human resource agencies, and, consequently, they have the same need for criminal history information as do those entities. Therefore, the Legislature intends to provide authority for contract security organizations and proprietary security organizations to obtain criminal history information to the extent that financial institutions and human resource agencies have that authority concerning their own employees.

(e) As used in this section, contract security organization means a person, business, or organization licensed to provide services as a private patrol operator, as defined in subdivision (a) of Section 7582.1 of the Business and Professions Code.

As used in this section, proprietary security organization means an organization within a business entity that has the primary responsibility of protecting the employees and property of its employer, and which allocates a substantial part of its annual budget to providing security and protective services for its employer, including providing qualifying and in-service training to members of the organization.

(f) Any criminal history information obtained pursuant to this section is confidential and no recipient shall disclose its contents other than for the purpose for which it was acquired.

(Amended by Stats. 2002, Ch. 627, Sec. 5. Effective January 1, 2003.)



11105.5

When the Department of Justice receives a report that the record of a person has been sealed under Section 851.7, 851.8, or 1203.45, it shall send notice of that fact to all officers and agencies that it had previously notified of the arrest or other proceedings against the person.

(Amended by Stats. 1985, Ch. 106, Sec. 109.)



11105.6

Upon the request of a licensed bail agent or bail bond licensee, as described in Sections 1276 and 1276.5, a local law enforcement agency may furnish an individual s known aliases and booking photograph, information identifying whether the individual has been convicted of any violent felony, as defined in subdivision (c) of Section 667.5, and an unaltered copy of the booking and property record, excluding any medical information, to the agent or licensee if all of the following circumstances exist:

(a) The information is from the record of a person for whom a bench warrant has been issued, or for whom a bail forfeiture has been ordered.

(b) The person described in subdivision (a) is a client of the agent or licensee.

(c) The agent or licensee pays to the law enforcement agency a fee equal to the cost of providing the information.

(d) Any information obtained pursuant to this section is confidential and the recipient bail agent or bail bond licensee shall not disclose its contents, other than for the purpose for which it was acquired. A violation of this subdivision is a misdemeanor.

(Amended by Stats. 1999, Ch. 33, Sec. 1. Effective January 1, 2000.)



11105.7

(a) Notwithstanding any other provision of law, when a person is required to submit fingerprints or a fingerprint card to the Department of Justice for a criminal background investigation for purposes of employment, certification, or licensing, and the department determines either that it is impossible for the person to submit fingerprints or that the submitted fingerprints are not legible for identification purposes, the department, in its discretion, shall do either of the following:

(1) Make a determination that the person presently is unable to provide legible fingerprints, and therefore shall be deemed to have complied with the statutory requirement to submit fingerprints. The department, using available personal identifying data that the department deems appropriate, shall then conduct a search to determine if the person has a criminal history.

(2) Request that the person submit a second set of fingerprints or obtain verification from another law enforcement agency that he or she is unable to provide legible fingerprint impressions either manually or electronically. If the department requests law enforcement verification of the quality of fingerprints that the person is able to provide, it may designate the law enforcement agency that is to provide the verification and provide a form for the verification. If the second set of fingerprints is illegible or if the designated law enforcement agency verifies that the person is unable to submit legible fingerprints, the person shall be deemed to have complied with the statutory requirement to submit fingerprints, and the department, using available personal identifying data it deems appropriate, shall conduct a search to determine if the person has a criminal history.

(b) After a search of its data bases pursuant to subdivision (a), the department shall issue a certificate regarding the criminal history of the applicant to the employing, licensing, or certifying agency. This certificate shall indicate whether or not the applicant has any reportable criminal history for purposes of the employment, license, or certificate the applicant is seeking. The agency shall be entitled to receive information regarding any reportable offenses and may use this information to make a determination of eligibility.

(c) Whenever the department determines pursuant to this section that a person has a criminal record, the person shall be provided an opportunity to question the accuracy or completeness of any material matter contained in the record, under the procedures provided in Section 11126.

(d) It is the intent of the Legislature that this section shall only apply to those persons who are unable to supply legible fingerprints due to disability, illness, accident, or other circumstances beyond their control and does not apply to persons who are unable to provide fingerprints because of actions they have taken to avoid submitting their fingerprints.

(Added by Stats. 1998, Ch. 452, Sec. 1. Effective September 14, 1998.)



11105.75

(a) (1) If, in the course of performing a criminal history background investigation for an agency or entity statutorily authorized to receive a criminal history, the Department of Justice determines that it appears that the applicant has criminal history record information that the requesting agency is statutorily authorized to receive, but the identity of the applicant cannot be verified with fingerprints, the department shall provide a copy of the criminal history record to the requesting agency or entity but shall note any entries as to which the identity of the subject has not been fingerprint verified.

(2) The department shall compare all available identifying characteristics of the applicant with those that appear in the criminal history information before responding to the requesting agency or entity with conviction disposition information that has not been fingerprint verified.

(b) If an agency or entity denies a license, certificate, or employment based upon information received from the department that is not fingerprint verified, the agency or entity shall notify the applicant of its decision and that he or she may challenge the identification. In that case, the applicant may appeal the decision of the agency or entity on the grounds that the applicant is not the person so identified.

(c) Neither the department nor any of its employees or any requesting agency or entity shall be liable to any applicant for misidentifications made pursuant to this section.

(Added by Stats. 2000, Ch. 623, Sec. 1. Effective January 1, 2001. Operative July 1, 2002, by Sec. 2 of Ch. 623.)



11105.8

A nonprofit organization that is funded pursuant to subsection (a) of Section 3796h of Title 42 of the United States Code may be granted access to local, state, or federal criminal justice system information available to law enforcement agencies, including access to the California Law Enforcement Telecommunications System, provided that the nonprofit agency meets all other federal and state requirements for access to that information or system.

(Added by Stats. 2010, Ch. 719, Sec. 53. Effective October 19, 2010.)



11106

(a) In order to assist in the investigation of crime, the prosecution of civil actions by city attorneys pursuant to paragraph (3) of subdivision (b), the arrest and prosecution of criminals, and the recovery of lost, stolen, or found property, the Attorney General shall keep and properly file a complete record of all copies of fingerprints, copies of licenses to carry firearms issued pursuant to Section 26150, 26155, 26170, or 26215, information reported to the Department of Justice pursuant to Section 26225 or 29830, dealers records of sales of firearms, reports provided pursuant to Article 1 (commencing with Section 27500) of Chapter 4 of Division 6 of Title 4 of Part 6, or pursuant to any provision listed in subdivision (a) of Section 16585, forms provided pursuant to Section 12084, as that section read prior to being repealed, reports provided pursuant to Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) of Chapter 2 of Division 6 of Title 4 of Part 6, that are not dealers records of sales of firearms, information provided pursuant to Section 28255, and reports of stolen, lost, found, pledged, or pawned property in any city or county of this state, and shall, upon proper application therefor, furnish this information to the officers referred to in Section 11105.

(b) (1) The Attorney General shall permanently keep and properly file and maintain all information reported to the Department of Justice pursuant to the following provisions as to firearms and maintain a registry thereof:

(A) Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) of Chapter 2 of Division 6 of Title 4 of Part 6.

(B) Article 1 (commencing with Section 27500) of Chapter 4 of Division 6 of Title 4 of Part 6.

(C) Chapter 5 (commencing with Section 28050) of Division 6 of Title 4 of Part 6.

(D) Any provision listed in subdivision (a) of Section 16585.

(E) Former Section 12084.

(F) Section 28255.

(G) Any other law.

(2) The registry shall consist of all of the following:

(A) The name, address, identification of, place of birth (state or country), complete telephone number, occupation, sex, description, and all legal names and aliases ever used by the owner or person being loaned the particular firearm as listed on the information provided to the department on the Dealers Record of Sale, the Law Enforcement Firearms Transfer (LEFT), as defined in former Section 12084, or reports made to the department pursuant to any provision listed in subdivision (a) of Section 16585, Section 28255, or any other law.

(B) The name and address of, and other information about, any person (whether a dealer or a private party) from whom the owner acquired or the person being loaned the particular firearm and when the firearm was acquired or loaned as listed on the information provided to the department on the Dealers Record of Sale, the LEFT, or reports made to the department pursuant to any provision listed in subdivision (a) of Section 16585 or any other law.

(C) Any waiting period exemption applicable to the transaction which resulted in the owner of or the person being loaned the particular firearm acquiring or being loaned that firearm.

(D) The manufacturer s name if stamped on the firearm, model name or number if stamped on the firearm, and, if applicable, the serial number, other number (if more than one serial number is stamped on the firearm), caliber, type of firearm, if the firearm is new or used, barrel length, and color of the firearm, or, if the firearm is not a handgun and does not have a serial number or any identification number or mark assigned to it, that shall be noted.

(3) Information in the registry referred to in this subdivision shall, upon proper application therefor, be furnished to the officers referred to in Section 11105, to a city attorney prosecuting a civil action, solely for use in prosecuting that civil action and not for any other purpose, or to the person listed in the registry as the owner or person who is listed as being loaned the particular firearm.

(4) If any person is listed in the registry as the owner of a firearm through a Dealers Record of Sale prior to 1979, and the person listed in the registry requests by letter that the Attorney General store and keep the record electronically, as well as in the record s existing photographic, photostatic, or nonerasable optically stored form, the Attorney General shall do so within three working days of receipt of the request. The Attorney General shall, in writing, and as soon as practicable, notify the person requesting electronic storage of the record that the request has been honored as required by this paragraph.

(c) (1) Any officer referred to in paragraphs (1) to (6), inclusive, of subdivision (b) of Section 11105 may disseminate the name of the subject of the record, the number of the firearms listed in the record, and the description of any firearm, including the make, model, and caliber, from the record relating to any firearm s sale, transfer, registration, or license record, or any information reported to the Department of Justice pursuant to Section 26225, Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) of Chapter 2 of Division 6 of Title 4 of Part 6, Article 1 (commencing with Section 27500) of Chapter 4 of Division 6 of Title 4 of Part 6, Chapter 5 (commencing with Section 28050) of Division 6 of Title 4 of Part 6, Article 2 (commencing with Section 28150) of Chapter 6 of Division 6 of Title 4 of Part 6, Article 5 (commencing with Section 30900) of Chapter 2 of Division 10 of Title 4 of Part 6, Chapter 2 (commencing with Section 33850) of Division 11 of Title 4 of Part 6, or any provision listed in subdivision (a) of Section 16585, if the following conditions are met:

(A) The subject of the record has been arraigned for a crime in which the victim is a person described in subdivisions (a) to (f), inclusive, of Section 6211 of the Family Code and is being prosecuted or is serving a sentence for the crime, or the subject of the record is the subject of an emergency protective order, a temporary restraining order, or an order after hearing, which is in effect and has been issued by a family court under the Domestic Violence Protection Act set forth in Division 10 (commencing with Section 6200) of the Family Code.

(B) The information is disseminated only to the victim of the crime or to the person who has obtained the emergency protective order, the temporary restraining order, or the order after hearing issued by the family court.

(C) Whenever a law enforcement officer disseminates the information authorized by this subdivision, that officer or another officer assigned to the case shall immediately provide the victim of the crime with a Victims of Domestic Violence card, as specified in subparagraph (H) of paragraph (9) of subdivision (c) of Section 13701.

(2) The victim or person to whom information is disseminated pursuant to this subdivision may disclose it as he or she deems necessary to protect himself or herself or another person from bodily harm by the person who is the subject of the record.

(Amended (as added by Stats. 2011, Ch. 745, Sec. 2.5) by Stats. 2013, Ch. 739, Sec. 1.3. Effective January 1, 2014.)



11106.1

Any system of microphotography, optical disk, or reproduction by other techniques that do not permit additions, deletions, or changes to the original document, may be used by the Department of Justice as a photographic reproduction process to record some or all instruments, papers, photographs, and notices that are required or permitted by law to be recorded or filed. All storage medium shall comply with minimum standards of quality approved by the National Institute of Standards and Technology.

(Amended by Stats. 1993, Ch. 1270, Sec. 4. Effective January 1, 1994.)



11106.2

Any criminal justice agency may cause any or all files or records in its official custody to be microphotographed or otherwise reproduced pursuant to Section 11106.1, as in the case of original filings or recordings, or both. Every reproduction shall be deemed and considered an original, and as a transcript, exemplification or certified copy, as the case may be, of the original.

(Added by Stats. 1989, Ch. 257, Sec. 4.)



11106.3

Fingerprints may be stored or created in an electronic format that does not permit additions, deletions or changes to the original fingerprints so long as the storage medium complies with the minimum standards of quality approved by the National Institute of Standards and Technology.

(Added by Stats. 2004, Ch. 65, Sec. 2. Effective January 1, 2005.)



11107

Each sheriff or police chief executive shall furnish all of the following information to the Department of Justice on standard forms approved by the department:

Daily reports of those misdemeanors and felonies that are required to be reported by the Attorney General including, but not limited to, forgery, fraud-bunco, bombings, receiving or selling stolen property, safe and commercial burglary, grand theft, child abuse, homicide, threats, and offenses involving lost, stolen, found, pledged, or pawned property.

The reports required by this section shall describe the nature and character of each such crime and note all particular circumstances thereof and include all additional or supplemental data. The Attorney General may also require that the report shall indicate whether or not the submitting agency considers the information to be confidential because it was compiled for the purpose of a criminal investigation of suspected criminal activities. The term criminal investigation includes the gathering and maintenance of information pertaining to suspected criminal activity.

(Amended by Stats. 1984, Ch. 1613, Sec. 1. Effective September 30, 1984.)



11107.5

The Attorney General shall report annually to the Legislature concerning the information pertaining to the sexual abuse of children reported to the Department of Justice pursuant to Sections 11107 and 11169. No confidential information shall be released in the reports submitted to the Legislature.

(Added by Stats. 1985, Ch. 592, Sec. 1.)



11108

(a) Each sheriff or police chief executive shall submit descriptions of serialized property, or nonserialized property that has been uniquely inscribed, which has been reported stolen, lost, found, recovered, held for safekeeping, or under observation, directly into the appropriate Department of Justice automated property system for firearms, stolen bicycles, stolen vehicles, or other property, as the case may be.

(b) Information about a firearm entered into the automated system for firearms shall remain in the system until the reported firearm has been found, recovered, is no longer under observation, or the record is determined to have been entered in error.

(c) Any costs incurred by the Department of Justice to implement subdivision (b) shall be reimbursed from funds other than fees charged and collected pursuant to Sections 28225 and 28230.

(Amended by Stats. 2010, Ch. 178, Sec. 90. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



11108.3

(a) In addition to the requirements of Section 11108 that apply to a local law enforcement agency s duty to report to the Department of Justice the recovery of a firearm, a police or sheriff s department shall, and any other law enforcement agency or agent may, report to the department in a manner determined by the Attorney General in consultation with the Bureau of Alcohol, Tobacco, Firearms and Explosives all available information necessary to identify and trace the history of all recovered firearms that are illegally possessed, have been used in a crime, or are suspected of having been used in a crime.

(b) When the department receives information from a local law enforcement agency pursuant to subdivision (a), it shall promptly forward this information to the National Tracing Center of the federal Bureau of Alcohol, Tobacco, Firearms and Explosives to the extent practicable.

(c) The Department of Justice shall implement an electronic system by January 1, 2002, to receive comprehensive tracing information from each local law enforcement agency, and to forward this information to the National Tracing Center.

(d) In implementing this section, the Attorney General shall ensure to the maximum extent practical that both of the following apply:

(1) The information he or she provides to the federal Bureau of Alcohol, Tobacco, Firearms and Explosives enables that agency to trace the ownership of the firearm described in subdivision (a).

(2) Local law enforcement agencies can report all relevant information without being unduly burdened by this reporting function.

(e) Information collected pursuant to this section shall be maintained by the department for a period of not less than 10 years, and shall be available, under guidelines set forth by the Attorney General, for academic and policy research purposes.

(f) The Attorney General shall have the authority to issue regulations to further the purposes of this section.

(Amended by Stats. 2005, Ch. 715, Sec. 3. Effective January 1, 2006.)



11108.5

(a) If a law enforcement agency identifies serialized property or any property reported pursuant to Section 21628 of the Business and Professions Code that has been reported lost or stolen by the owner or a person entitled to possession of the property and the property has been entered into the appropriate Department of Justice automated property system pursuant to Section 11108, the agency shall notify the owner or person claiming to be entitled to possession of the property of the location of the property within 15 days of making the identification. If the location of the property was reported by a licensed pawnbroker or secondhand dealer pursuant to Section 21630 of the Business and Professions Code, notwithstanding the method by which the property was identified, notice shall be given to the party who reported the property lost or stolen pursuant to Section 21647 of the Business and Professions Code.

(b) If the property is in the custody of the law enforcement agency and it is determined that the property is no longer required for use as evidence in a criminal case, the property shall be made available to the person entitled to possession pursuant to Section 1417.5 or if the property was found in the possession of a licensed pawnbroker or secondhand dealer, pursuant to Section 21647 of the Business and Professions Code.

(c) Subdivision (a) shall not apply to the return to an owner of a lost or stolen vehicle, as defined in Section 670 of the Vehicle Code if the report of theft or loss of the vehicle into the automated property system preceded the report of the acquisition of property as set forth in Section 21628 of the Business and Professions Code by a licensed pawnbroker.

(Amended by Stats. 2013, Ch. 318, Sec. 4. Effective January 1, 2014.)



11108.9

Each local law enforcement agency shall develop, in conjunction with and subject to the approval of the Department of Justice, a succinct Serial Number Restoration Plan setting forth the goals for reduction in the number of recovered firearms that cannot be traced due to obliterated serial numbers, and the methods that the local agency will follow in order to achieve these goals, including, but not limited to, establishing local programs for restoring serial numbers and accessing resources of the Department of Justice or the Bureau of Alcohol, Tobacco, and Firearms for restoring serial numbers. These plans shall be submitted to the Department of Justice by January 1, 2000.

(Added by Stats. 1998, Ch. 911, Sec. 3. Effective September 28, 1998. Operative November 30, 1998, by Sec. 15 of Ch. 911.)



11108.10

(a) In addition to the requirements of Sections 11108 and 11108.3, commencing January 1, 2009, every local law enforcement agency may cause to be entered into the United States Department of Justice, National Integrated Ballistic Information Network (NIBIN) information to ensure that representative samples of fired bullets and cartridge cases collected at crime scenes, from test-fires of firearms recovered at crime scenes, and other firearm information needed to investigate crimes, are recorded into the NIBIN in accordance with the protocol set forth in subdivision (b).

(b) The Attorney General, in cooperation with those law enforcement agencies that choose to do so, shall develop a protocol for the implementation of this section. The protocol shall be completed on or before July 1, 2008.

(c) The Attorney General shall have the authority to issue guidelines to further the purposes of this section.

(Added by Stats. 2007, Ch. 639, Sec. 1. Effective January 1, 2008.)



11109

Each coroner promptly shall furnish the Department of Justice with copies of fingerprints on standardized eight-inch by eight-inch cards, and descriptions and other identifying data, including date and place of death, of all deceased persons whose deaths are in classifications requiring inquiry by the coroner where the coroner is not satisfied with the decedent s identification. When it is not physically possible to furnish prints of the 10 fingers, prints or partial prints of any fingers, with other identifying data, shall be forwarded by the coroner to the department.

In all cases where there is a criminal record on file in the department for the decedent, the department shall notify the Federal Bureau of Investigation, and each California sheriff and chief of police in whose jurisdiction the decedent has been arrested, of the date and place of death of the decedent.

(Added by renumbering Section 11113 by Stats. 1996, Ch. 124, Sec. 86. Effective January 1, 1997.)



11111

The Department of Justice shall maintain records relative to stolen and lost bicycles in the Criminal Justice Information System. Such records shall be accessible to authorized law enforcement agencies through the California Law Enforcement Telecommunications System.

(Amended by Stats. 1974, Ch. 971.)



11112

The Department of Justice, in providing fingerprint clearances for employment purposes, shall facilitate the processing of fingerprint cards of employees of, and applicants for employment with, community care facilities, as defined in Section 1502 of the Health and Safety Code, which provide services to children, and child day care facilities, as defined in Section 1596.750 of the Health and Safety Code.

(Added by Stats. 1986, Ch. 927, Sec. 6. Effective September 22, 1986.)






ARTICLE 3.5. Fingerprints and Photographs

11112.1

As used in this article:

(a) California Identification System or Cal-ID means the automated system maintained by the Department of Justice for retaining fingerprint files and identifying latent fingerprints.

(b) Remote Access Network or RAN means a uniform statewide network of equipment and procedures allowing local law enforcement agencies direct access to the California Identification System.

(c) Department means the Department of Justice.

(d) Cal-ID Telecommunications System means a statewide telecommunications network dedicated to the transmission of fingerprint identification data in conjunction with Cal-ID for use by law enforcement agencies.

(Added by Stats. 1985, Ch. 1234, Sec. 3.)



11112.2

The department shall develop a master plan recommending the type, number, and location of equipment necessary to implement RAN. The department shall also develop policy guidelines and administrative procedures to facilitate the implementation and use of RAN. The RAN master plan shall include reasonable interface specifications to access Cal-ID and shall be provided to any supplier of automated fingerprint identification systems interested in bidding on RAN by May 15, 1986.

The master plan shall provide for the use of facsimile and direct image live read fingerprint equipment under RAN, including point-of-booking terminals.

The department shall amend the master plan to include additional processing, matching, and communications equipment at the Department of Justice, and to recommend the type, number, and location of equipment necessary to implement facsimile and direct image live read fingerprint equipment as part of RAN, including point-of-booking terminals. Funding shall be on a shared basis between the state and a region pursuant to Section 11112.5.

(Amended by Stats. 1988, Ch. 1263, Sec. 1.)



11112.3

(a) The Attorney General shall appoint a RAN Advisory Committee to review the master plan, policy guidelines, and administrative procedures prepared by the department and advise the Attorney General of any modifications the committee deems necessary. Final approval and acceptance of the RAN Advisory Committee proposals shall be made by the Attorney General.

(b) The RAN Advisory Committee shall be composed of one representative from each of the following: The League of California Cities, California Peace Officers Association, California District Attorneys Association, California Police Chiefs Association, California State Sheriffs Association, County Supervisors Association of California, Department of General Services, Office of Information Technology, and the Department of Justice. The members of the committee shall select a chairperson. The members shall serve without compensation, but reasonable and necessary travel and per diem expenses incurred by committee members shall be reimbursed by the department. The RAN Advisory Committee shall terminate January 1, 1989, unless extended by legislation enacted prior thereto.

(Added by Stats. 1985, Ch. 1234, Sec. 3.)



11112.4

(a) Within each county or group of counties eligible to receive funding under the department s master plan for equipment, that elects to participate in the Remote Access Network, a local RAN board shall be established. Where a single county is eligible to receive funding, that county s RAN board shall be the local RAN board. Where a group of counties is eligible for funding, the local RAN board shall consist of a regional board. The RAN board shall determine the placement of RAN equipment within the county or counties, and coordinate acceptance, delivery, and installation of RAN equipment. The board shall also develop any procedures necessary to regulate the ongoing use and maintenance of that equipment, adhering to the policy guidelines and procedures adopted by the department. The local board shall consider placement of equipment on the basis of the following criteria:

(1) The crime rate of the jurisdiction or jurisdictions served by the agency.

(2) The number of criminal offenses reported by the agency or agencies to the department.

(3) The potential number of fingerprint cards and latent fingerprints processed.

(4) The number of sworn personnel of the agency or agencies.

(b) Except as provided in subdivision (c), each RAN board shall be composed of seven members, as follows: a member of the board of supervisors, the sheriff, the district attorney, the chief of police of the Cal-ID member department having the largest number of sworn personnel within the county, a second chief selected by all other police chiefs within the county, a mayor elected by the city selection committee established pursuant to Section 50270 of the Government Code, and a member-at-large chosen by the other members. In any county lacking two chiefs of police, a substitute member shall be selected by the other members on the board. Groups of counties forming a region shall establish a seven-member board with each county having equal representation on the board and at least one member-at-large. If the number of participating counties precludes equal representation on a seven-member board, the size of the board shall be expanded so that each county has at least two representatives and there is a single member-at-large.

(c) In any county with a population of 5,000,000 or more, each local board shall be composed of seven members, as follows: a member of the board of supervisors, the sheriff, the district attorney, the chief of police of the Cal-ID member department having the largest number of sworn personnel within the county, a second chief selected by all other police chiefs within the county, the mayor of the city with the greatest population within the county that has a Cal-ID member police department, and a member-at-large chosen by the other members. In any county lacking two chiefs of police, a substitute member shall be selected by the other members of the board.

(d) A county which is a part of a regional board may form a local RAN advisory board. The purpose of the local RAN advisory board shall be to provide advice and recommendations to the county s representatives on the regional RAN board. The local RAN advisory board may appoint alternate members to the regional RAN board from the local RAN advisory board to serve and work in the place of a regional RAN board member who is absent or who disqualifies himself or herself from participation in a meeting of the regional RAN board.

If a vacancy occurs in the office of a regional RAN board in a county which has established a local RAN advisory board, an alternate member selected by the local RAN advisory board may serve and vote in place of the former regional RAN board member until the appointment of a regional RAN board member is made to fill the vacancy.

(Amended by Stats. 2004, Ch. 73, Sec. 1. Effective January 1, 2005.)



11112.5

(a) Costs for equipment purchases based upon the master plan approved by the Attorney General, including state sales tax, freight, insurance, and installation, shall be prorated between the state and local governmental entity. The state s share shall be 70 percent. The local government s share shall be 30 percent, paid in legal tender. Purchases may be made under the existing Cal-ID contract through the Department of General Services.

(b) Alternatively, at the discretion of the local board, an independent competitive procurement may be initiated under the following conditions:

(1) Prior to submitting a bid in an independent procurement, any prospective bidder must demonstrate the ability to meet or exceed performance levels established in the existing Cal-ID contract and demonstrate the ability to interface with Cal-ID and meet or exceed performance levels established in the existing Cal-ID contract without degrading the performance of the Cal-ID system.

(2) Both qualifying benchmarks will be at the prospective bidder s expense and will be conducted by the Department of Justice.

(3) In the event that no vendor other than the existing contract vendor qualifies to bid, purchases shall be made by the Department of General Services on behalf of local agencies pursuant to the existing Cal-ID contract.

(c) Competitive local procurements must adhere to the following guidelines:

(1) Administrative requirements contained within Section 5200 of the State Administrative Manual shall be met.

(2) Local procurements shall not increase the costs the state would otherwise be obligated to pay.

(3) Final bids submitted in an independent procurement shall contain a signed contract that represents an irrevocable offer that does not materially deviate from the terms and conditions of the existing Cal-ID contract.

(4) The selected vendor shall post a performance bond in an amount equal to 25 percent of the local equipment costs. The bond shall remain in effect until the local acceptance test has been successfully completed.

(5) Requests for tender, including contract language, shall be approved by the Department of General Services prior to release. The Department of General Services and the Department of Justice shall be represented on the evaluation and selection team.

(d) The local government agency shall be responsible for all costs related to conducting a local bid, site preparation, equipment maintenance, ongoing operational costs, file conversion over and above those records that are available on magnetic media from the Department of Justice, and equipment enhancements or systems design which exceed the basic design specifications of the Department of Justice. The state shall provide sufficient circuitry to each county, or group of counties to handle all fingerprint data traffic. The state shall provide for annual maintenance of that line.

(Amended by Stats. 2008, Ch. 699, Sec. 16. Effective January 1, 2009.)



11112.6

(a) The Cal-ID Telecommunications System shall be under the direction of the Attorney General and shall be used exclusively for the official business of the state, and the official business of any city, county, city and county, or other public agency.

(b) The Cal-ID Telecommunications System shall provide telecommunication lines to one location in every participating county.

(c) The Cal-ID Telecommunications System shall be maintained at all times by the department with equipment and facilities adequate to meet the needs of law enforcement. The system shall be designed to accommodate present and future data transmission equipment.

(Added by Stats. 1985, Ch. 1234, Sec. 3.)



11112.7

The Attorney General shall provide an annual status report to the Legislature beginning January 1, 1987, with the final report due January 1, 1990. The report shall include the status of the project to date, funds expended, and need, if any, for revision to the master plan.

(Amended by Stats. 1988, Ch. 1263, Sec. 3.)






ARTICLE 4. Criminal Records

11115

In any case in which a sheriff, police department or other law enforcement agency makes an arrest and transmits a report of the arrest to the Department of Justice or to the Federal Bureau of Investigation, it shall be the duty of such law enforcement agency to furnish a disposition report to such agencies whenever the arrested person is transferred to the custody of another agency or is released without having a complaint or accusation filed with a court. The disposition report in such cases shall be furnished to the appropriate agencies within 30 days of release or transfer to another agency.

If either of the following dispositions is made, the disposition report shall so state:

(a) Arrested for intoxication and released, when the arrested party is released pursuant to paragraph (2) of subdivision (b) of Section 849.

(b) Detention only, when the detained party is released pursuant to paragraph (1) of subdivision (b) of Section 849 or issued a certificate pursuant to subdivision (b) of Section 851.6. In such cases the report shall state the specific reason for such release, indicating that there was no ground for making a criminal complaint because (1) further investigation exonerated the arrested party, (2) the complainant withdrew the complaint, (3) further investigation appeared necessary before prosecution could be initiated, (4) the ascertainable evidence was insufficient to proceed further, (5) the admissible or adducible evidence was insufficient to proceed further, or (6) other appropriate explanation for release.

(Amended by Stats. 1978, Ch. 152.)



11116.5

Any dismissal and reason therefor provided by Section 11115 or 13151. 1 may be used by the person subject to the disposition as an answer to any question regarding his arrest or detention history or any question regarding the outcome of a criminal proceeding against him.

(Amended by Stats. 1978, Ch. 152.)



11116.6

The dispositions provided by Sections 11115 and 13151.1 must be entered on all appropriate records of the party arrested, detained, or against whom criminal proceedings are brought.

(Amended by Stats. 1978, Ch. 152.)



11116.7

Whenever an accusatory pleading is filed in any court of this state alleging a public offense for which a defendant may be punished by incarceration, for a period in excess of 90 days, the court shall furnish upon request of the defendant named therein a certificate of disposition which describes the disposition of the accusatory pleading in that court when such disposition is one described in Section 13151.1. The certificate of disposition shall be signed by the judge, shall substantially conform with the requirements of Section 11116.8, and the seal of the court shall be affixed thereto.

In the event that the initial disposition of the accusatory pleading is changed, a new disposition certificate showing the changed disposition shall be issued by the court changing the same upon request of the defendant or his counsel of record.

(Amended by Stats. 1978, Ch. 152.)



11116.8

The certificate of disposition provided by Section 11116.7 shall describe the charge or charges set forth in the original and any amended accusatory pleading, together with the disposition of each charge in the original and any amended accusatory pleading.

(Amended by Stats. 1978, Ch. 152.)



11116.9

The clerk of the court in which the disposition is made shall provide the defendant or his counsel of record with additional certified copies of the disposition certificate upon the payment of the fees provided by law for certified copies of court records.

(Added by Stats. 1972, Ch. 1279.)



11116.10

(a) Upon the request of a victim or a witness of a crime, the prosecuting attorney shall, within 60 days of the final disposition of the case, inform the victim or witness by letter of such final disposition. Such notice shall state the information described in Section 13151.1.

(b) As used in this section, victim means any person alleged or found, upon the record, to have sustained physical or financial injury to person or property as a direct result of the crime charged.

(c) As used in this section, witness means any person who has been or is expected to testify for the prosecution, or who, by reason of having relevant information, is subject to call or likely to be called as a witness for the prosecution, whether or not any action or proceeding has yet been commenced.

(d) As used in this section, final disposition, means an ultimate termination of the case at the trial level including, but not limited to, dismissal, acquittal, or imposition of sentence by the court, or a decision by the prosecuting attorney, for whatever reason, not to file the case.

(e) Subdivision (a) does not apply in any case where the offender or alleged offender is a minor unless the minor has been declared not a fit and proper subject to be dealt with under the juvenile court law.

(f) This section shall not apply to any case in which a disposition was made prior to the effective date of this section.

(Amended by Stats. 1986, Ch. 1427, Sec. 2.)



11117

The Department of Justice shall prescribe and furnish the procedures and forms to be used for the disposition and other reports required in this article and in Sections 13151 and 13152. The department shall add the reports received to all appropriate criminal records.

Neither the reports required in this article nor those required in Sections 13151 and 13152 shall be admissible in evidence in any civil action.

(Amended by Stats. 1978, Ch. 152, Sec. 9.)






ARTICLE 5. Examination of Records

11120

As used in this article, record with respect to any person means the state summary criminal history information as defined in subdivision (a) of Section 11105, maintained under such person s name by the Department of Justice.

(Amended by Stats. 1975, Ch. 1222.)



11121

It is the function and intent of this article to afford persons concerning whom a record is maintained in the files of the bureau an opportunity to obtain a copy of the record compiled from such files, and to refute any erroneous or inaccurate information contained therein.

(Amended by Stats. 1980, Ch. 939, Sec. 1.)



11122

Any person desiring a copy of the record relating to himself shall obtain an application form furnished by the department which shall require his fingerprints in addition to such other information as the department shall specify. Applications may be obtained from police departments, sheriff departments, or the Department of Justice. The fingerprinting agency may fix a reasonable fee for affixing the applicant s fingerprints to the form, and shall retain such fee.

(Amended by Stats. 1980, Ch. 939, Sec. 2.)



11123

The applicant shall submit the completed application directly to the department. The application shall be accompanied by a fee not to exceed twenty-five dollars ($25) that the department determines equals the costs of processing the application and providing a copy of the record to the applicant. All fees received by the department under this section are hereby appropriated without regard to fiscal years for the support of the Department of Justice in addition to such other funds as may be appropriated therefor by the Legislature. Any request for waiver of fee shall accompany the original request for the record and shall include a claim and proof of indigency.

(Amended by Stats. 1980, Ch. 939, Sec. 3.)



11124

When an application is received by the department, the department shall determine whether a record pertaining to the applicant is maintained. If such record is maintained, the department shall furnish a copy of the record to the applicant or to an individual designated by the applicant. If no such record is maintained, the department shall so notify the applicant or an individual designated by the applicant. Delivery of the copy of the record, or notice of no record, may be by mail or other appropriate means agreed to by the applicant and the department.

(Amended by Stats. 1980, Ch. 939, Sec. 4.)



11125

No person or agency shall require or request another person to furnish a copy of a record or notification that a record exists or does not exist, as provided in Section 11124. A violation of this section is a misdemeanor.

(Amended by Stats. 1992, Ch. 1227, Sec. 2. Effective January 1, 1993.)



11126

(a) If the applicant desires to question the accuracy or completeness of any material matter contained in the record, he or she may submit a written request to the department in a form established by it. The request shall include a statement of the alleged inaccuracy or incompleteness in the record, and its materiality, and shall specify any proof or corroboration available. Upon receipt of the request, the department shall review the record to determine if the information correctly reflects the source document, and if it does not, the department shall make the necessary corrections and shall provide the applicant with a corrected copy of the record. If the accuracy of the source document is questioned, the department shall forward it to the person or agency which furnished the questioned information. This person or agency shall, within 30 days of receipt of the written request for clarification, review its information and forward to the department the results of the review.

(b) If the agency concurs in the allegations of inaccuracy or incompleteness in the record, and finds that the error is material, it shall correct its record and shall so inform the department, which shall correct the record accordingly. The department shall inform the applicant of its correction of the record under this subdivision within 30 days. The department and the agency shall notify all persons and agencies to which they have disseminated the incorrect record in the past 90 days of the correction of the record, and the applicant shall be informed that the notification has been given. The department and the agency shall also notify those persons or agencies to which the incorrect record has been disseminated which have been specifically requested by the applicant to receive notification of the correction of the record, and the applicant shall be informed that the notification has been given.

(c) If the department or the agency denies the allegations of inaccuracy or incompleteness in the record, the matter shall be referred for administrative adjudication in accordance with Chapter 5 (commencing with Section 11500) of Part 1, Division 3, Title 2 of the Government Code for a determination of whether material inaccuracy or incompleteness exists in the record. The department shall be the respondent in the hearing. If a material inaccuracy or incompleteness is found in any record, the department and the agency in charge of that record shall be directed to correct it accordingly. The department and the agency shall notify all persons and agencies to which they have disseminated the incorrect record in the past 90 days of the correction of the record, and the applicant shall be informed that the notification has been given. The department and the agency shall also notify those persons or agencies to which the incorrect record has been disseminated which have been specifically requested by the applicant to receive notification of the correction of the record, and the applicant shall be informed that the notification has been given. Judicial review of the decision shall be governed by Section 11523 of the Government Code. The applicant shall be informed of the decision within 30 days of its issuance in accordance with Section 11518 of the Government Code.

(Amended by Stats. 1992, Ch. 1227, Sec. 3. Effective January 1, 1993.)



11127

The department shall adopt all regulations necessary to carry out the provisions of this article.

(Amended by Stats. 1972, Ch. 1377.)






ARTICLE 6. Unlawful Furnishing of State Summary Criminal History Information

11140

As used in this article:

(a) Record means the state summary criminal history information as defined in subdivision (a) of Section 11105, or a copy thereof, maintained under a person s name by the Department of Justice.

(b) A person authorized by law to receive a record means any person or public agency authorized by a court, statute, or decisional law to receive a record.

(Amended by Stats. 1975, Ch. 1222.)



11141

Any employee of the Department of Justice who knowingly furnishes a record or information obtained from a record to a person who is not authorized by law to receive the record or information is guilty of a misdemeanor.

(Added by Stats. 1974, Ch. 963.)



11142

Any person authorized by law to receive a record or information obtained from a record who knowingly furnishes the record or information to a person who is not authorized by law to receive the record or information is guilty of a misdemeanor.

(Added by Stats. 1974, Ch. 963.)



11143

Any person, except those specifically referred to in Section 1070 of the Evidence Code, who, knowing he is not authorized by law to receive a record or information obtained from a record, knowingly buys, receives, or possesses the record or information is guilty of a misdemeanor.

(Added by Stats. 1974, Ch. 963.)



11144

(a) It is not a violation of this article to disseminate statistical or research information obtained from a record, provided that the identity of the subject of the record is not disclosed.

(b) It is not a violation of this article to disseminate information obtained from a record for the purpose of assisting in the apprehension of a person wanted in connection with the commission of a crime.

(c) It is not a violation of this article to include information obtained from a record in (1) a transcript or record of a judicial or administrative proceeding or (2) any other public record when the inclusion of the information in the public record is authorized by a court, statute, or decisional law.

(Added by Stats. 1974, Ch. 963.)









CHAPTER 1.5. National Search of Criminal Records

11145

In lieu of a national check of fingerprint records conducted by the Federal Bureau of Investigation through the California Department of Justice, state agencies shall contract with an independent vendor to conduct a national search of the individuals criminal records, as provided in this chapter.

(Added by Stats. 1982, Ch. 1222, Sec. 2. Effective September 22, 1982. Conditionally inoperative by Sec. 3 of Ch. 1222.)



11146

This chapter applies to:

(a) The California Commission for Teacher Preparation and Licensing, in licensing of all teaching and services credential applicants, pursuant to Section 44341 of the Education Code.

(b) The State Department of Social Services in licensing those community care facility operators providing services to children as mandated in Section 1522 of the Health and Safety Code.

(c) The county welfare department in carrying out its approval authority for relative and nonrelative extended family member foster care placements pursuant to Section 309 of the Welfare and Institutions Code.

(Amended by Stats. 2002, Ch. 918, Sec. 2. Effective January 1, 2003. Conditionally inoperative by Sec. 3 of Ch. 1222.)



11147

In order that a thorough search may be conducted, the agencies listed in Section 11146 shall require applicants, as a condition of employment or licensing, to provide (a) their social security and drivers license numbers, (b) educational history, (c) three personal references, (d) a five-year employment and residence history, and, (e) if appropriate, any other names they may have been known under. This information shall be provided under penalty of perjury.

(Added by Stats. 1982, Ch. 1222, Sec. 2. Effective September 22, 1982. Conditionally inoperative by Sec. 3 of Ch. 1222.)



11148

The agencies listed in Section 11146 may contract with any vendor demonstrating the capability to conduct such background searches in a timely manner and with the assurance of complete confidentiality. Any such vendor shall (a) be a licensed private investigator as defined in Section 7521 of the Business and Professions Code; (b) have been in business for at least five years; (c) be able to furnish bank references; (d) provide a minimum of one million dollars ($1,000,000) in liability insurance, with the contracting agency being named as an additional insured; and (e) be able to provide services, via subcontracts if necessary, in all areas of the state.

No contract shall be let unless it provides therein that the cost per applicant for a search, including administrative costs, shall not exceed forty dollars ($40). The state shall not be liable for any amount in excess of forty dollars ($40) per applicant.

(Added by Stats. 1982, Ch. 1222, Sec. 2. Effective September 22, 1982. Conditionally inoperative by Sec. 3 of Ch. 1222.)



11149

In order to expedite the work of the vendor, all applications submitted to the vendor shall include the results of the fingerprint checks conducted by the California Department of Justice.

(Added by Stats. 1982, Ch. 1222, Sec. 2. Effective September 22, 1982. Conditionally inoperative by Sec. 3 of Ch. 1222.)



11149.1

Vendors are exempted from any provisions of Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code which prevent the vendor from conducting the national search of individual criminal records required by this chapter.

(Added by Stats. 1982, Ch. 1222, Sec. 2. Effective September 22, 1982. Conditionally inoperative by Sec. 3 of Ch. 1222.)



11149.2

Notwithstanding any other provision of law, applicants may be charged for the actual cost of the national search required by this statute, including administrative costs, not to exceed forty dollars ($40).

(Added by Stats. 1982, Ch. 1222, Sec. 2. Effective September 22, 1982. Conditionally inoperative by Sec. 3 of Ch. 1222.)



11149.3

Any vendor or employee of a vendor who knowingly furnishes a record or information obtained from a record to a person who is not authorized by law to receive the record or information shall be guilty of a misdemeanor and fined not more than five thousand dollars ($5,000), or imprisoned in a county jail for not more than one year, or both.

(Added by Stats. 1982, Ch. 1222, Sec. 2. Effective September 22, 1982. Conditionally inoperative by Sec. 3 of Ch. 1222.)



11149.4

Any vendor or employee of a vendor who intentionally discloses information, not otherwise public, which that person knows or should reasonably know was obtained from confidential information, shall be subject to a civil action for invasion of privacy by the individual to whom the information pertains.

In any successful action brought under this section, the complainant, in addition to any special or general damages awarded, shall be awarded a minimum of two thousand five hundred dollars ($2,500) in exemplary damages as well as attorney s fees and other litigation costs reasonably incurred in the suit.

The right, remedy, and cause of action set forth in this section shall be nonexclusive and is in addition to all other rights, remedies, and causes of action for invasion of privacy, inherent in Section 1, Article I of the California Constitution.

(Added by Stats. 1982, Ch. 1222, Sec. 2. Effective September 22, 1982. Conditionally inoperative by Sec. 3 of Ch. 1222.)






CHAPTER 2. Control of Crimes and Criminals

ARTICLE 1. Release of Persons Convicted of Arson

11150

Prior to the release of a person convicted of arson from an institution under the jurisdiction of the Department of Corrections, the Director of Corrections shall notify in writing the State Fire Marshal and all police departments and the sheriff in the county in which the person was convicted and, if known, in the county in which he is to reside. The notice shall state the name of the person to be released, the county in which he was convicted and, if known, the county in which he will reside.

(Repealed and added by Stats. 1982, Ch. 919, Sec. 3.)



11151

Within five days after release of a person convicted of arson from an institution under the jurisdiction of the Department of Mental Hygiene, the Director of Mental Hygiene shall send the notice provided in Section 11150.

(Repealed and added by Stats. 1982, Ch. 919, Sec. 3.)



11152

Upon receipt of a notice as provided in Section 11150 or 11151, the State Fire Marshal shall notify all regularly organized fire departments in the county in which the person was convicted and, if known, in the county in which he is to reside.

(Repealed and added by Stats. 1982, Ch. 919, Sec. 3.)






ARTICLE 1.5. Reports of Disposition of Inmates

11155

(a) As soon as placement of an inmate in any reentry or work furlough program is planned, but in no case less than 60 days prior to that placement, the Department of Corrections and Rehabilitation shall provide notice, if notice has been requested, to all of the following: (1) written notice to the chief of police of the city, if any, in which the inmate will reside, if known, or in which placement will be made, (2) written notice to the sheriff of the county in which the inmate will reside, if known, or in which placement will be made, and (3) notice, as provided in subdivision (d), to the victim, if any, of the crime for which the inmate was convicted or the next of kin of the victim if the crime was a homicide, if the victim or the next of kin has submitted a request for notice with the department. Information regarding victims or next of kin requesting the notice, and the notice, shall be confidential and not available to the inmate.

(b) In the event of an escape of an inmate from any facility under the jurisdiction of the department, the department shall immediately notify, by the most reasonable and expedient means available, the chief of police of the city, and the sheriff of the county, in which the inmate resided immediately prior to the inmate s arrest and conviction, and, if previously requested, to the victim, if any, of the crime for which the inmate was convicted, or to the next of kin of the victim if the crime was a homicide. If the inmate is recaptured, the department shall send written notice thereof to the chief of police and the sheriff, and notice to the victim, or next of kin of the victim, within 30 days after regaining custody of the inmate.

(c) Except as provided in subdivision (d), the department shall send the notices required by this section to the last address provided to the department by the requesting party. It is the responsibility of the requesting party to provide the department with a current address.

(d) Whenever the department provides the notice required by this section to a victim, or next of kin of the victim, it shall do so by telephone, certified mail, or electronic mail, using the method of communication selected by the victim or the next of kin of the victim, if that method is available. In the event the victim s or next of kin s contact information provided to the department is no longer current, the department shall make a diligent, good faith effort to learn the whereabouts of the victim in order to comply with these notification requirements.

(Amended by Stats. 2011, Ch. 364, Sec. 5. Effective September 29, 2011.)



11156

The notice sent to the chief of police and county sheriff pursuant to Section 11155 shall include an actual glossy photograph no smaller than 3
1/8
x 3
1/8
inches in size, in conjunction with the Department of Justice, fingerprints of each inmate in the reentry or work furlough program.

(Amended by Stats. 1986, Ch. 600, Sec. 5.)



11157

The victims may be notified of the opportunity to receive the notices provided by this article by means of adding a paragraph to the information contained on subpoena forms which are used in subpoenaing victims as material witnesses to any court proceedings resulting from the perpetration of the crime in which the victim was involved.

(Added by Stats. 1982, Ch. 1048, Sec. 1.)



11158

As used in this article, victim means any person alleged or found, upon the record, to have sustained physical or financial injury to person or property as a direct result of the crime charged.

(Added by Stats. 1982, Ch. 1048, Sec. 1.)






ARTICLE 2. Reports of Injuries

11160

(a) Any health practitioner employed in a health facility, clinic, physician s office, local or state public health department, or a clinic or other type of facility operated by a local or state public health department who, in his or her professional capacity or within the scope of his or her employment, provides medical services for a physical condition to a patient whom he or she knows or reasonably suspects is a person described as follows, shall immediately make a report in accordance with subdivision (b):

(1) Any person suffering from any wound or other physical injury inflicted by his or her own act or inflicted by another where the injury is by means of a firearm.

(2) Any person suffering from any wound or other physical injury inflicted upon the person where the injury is the result of assaultive or abusive conduct.

(b) Any health practitioner employed in a health facility, clinic, physician s office, local or state public health department, or a clinic or other type of facility operated by a local or state public health department shall make a report regarding persons described in subdivision (a) to a local law enforcement agency as follows:

(1) A report by telephone shall be made immediately or as soon as practically possible.

(2) A written report shall be prepared on the standard form developed in compliance with paragraph (4) of this subdivision, and Section 11160.2, and adopted by the Office of Emergency Services, or on a form developed and adopted by another state agency that otherwise fulfills the requirements of the standard form. The completed form shall be sent to a local law enforcement agency within two working days of receiving the information regarding the person.

(3) A local law enforcement agency shall be notified and a written report shall be prepared and sent pursuant to paragraphs (1) and (2) even if the person who suffered the wound, other injury, or assaultive or abusive conduct has expired, regardless of whether or not the wound, other injury, or assaultive or abusive conduct was a factor contributing to the death, and even if the evidence of the conduct of the perpetrator of the wound, other injury, or assaultive or abusive conduct was discovered during an autopsy.

(4) The report shall include, but shall not be limited to, the following:

(A) The name of the injured person, if known.

(B) The injured person s whereabouts.

(C) The character and extent of the person s injuries.

(D) The identity of any person the injured person alleges inflicted the wound, other injury, or assaultive or abusive conduct upon the injured person.

(c) For the purposes of this section, injury shall not include any psychological or physical condition brought about solely through the voluntary administration of a narcotic or restricted dangerous drug.

(d) For the purposes of this section, assaultive or abusive conduct shall include any of the following offenses:

(1) Murder, in violation of Section 187.

(2) Manslaughter, in violation of Section 192 or 192.5.

(3) Mayhem, in violation of Section 203.

(4) Aggravated mayhem, in violation of Section 205.

(5) Torture, in violation of Section 206.

(6) Assault with intent to commit mayhem, rape, sodomy, or oral copulation, in violation of Section 220.

(7) Administering controlled substances or anesthetic to aid in commission of a felony, in violation of Section 222.

(8) Battery, in violation of Section 242.

(9) Sexual battery, in violation of Section 243.4.

(10) Incest, in violation of Section 285.

(11) Throwing any vitriol, corrosive acid, or caustic chemical with intent to injure or disfigure, in violation of Section 244.

(12) Assault with a stun gun or taser, in violation of Section 244.5.

(13) Assault with a deadly weapon, firearm, assault weapon, or machinegun, or by means likely to produce great bodily injury, in violation of Section 245.

(14) Rape, in violation of Section 261.

(15) Spousal rape, in violation of Section 262.

(16) Procuring any female to have sex with another man, in violation of Section 266, 266a, 266b, or 266c.

(17) Child abuse or endangerment, in violation of Section 273a or 273d.

(18) Abuse of spouse or cohabitant, in violation of Section 273.5.

(19) Sodomy, in violation of Section 286.

(20) Lewd and lascivious acts with a child, in violation of Section 288.

(21) Oral copulation, in violation of Section 288a.

(22) Sexual penetration, in violation of Section 289.

(23) Elder abuse, in violation of Section 368.

(24) An attempt to commit any crime specified in paragraphs (1) to (23), inclusive.

(e) When two or more persons who are required to report are present and jointly have knowledge of a known or suspected instance of violence that is required to be reported pursuant to this section, and when there is an agreement among these persons to report as a team, the team may select by mutual agreement a member of the team to make a report by telephone and a single written report, as required by subdivision (b). The written report shall be signed by the selected member of the reporting team. Any member who has knowledge that the member designated to report has failed to do so shall thereafter make the report.

(f) The reporting duties under this section are individual, except as provided in subdivision (e).

(g) No supervisor or administrator shall impede or inhibit the reporting duties required under this section and no person making a report pursuant to this section shall be subject to any sanction for making the report. However, internal procedures to facilitate reporting and apprise supervisors and administrators of reports may be established, except that these procedures shall not be inconsistent with this article. The internal procedures shall not require any employee required to make a report under this article to disclose his or her identity to the employer.

(h) For the purposes of this section, it is the Legislature s intent to avoid duplication of information.

(Amended by Stats. 2013, Ch. 352, Sec. 418. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11160.1

(a) Any health practitioner employed in any health facility, clinic, physician s office, local or state public health department, or a clinic or other type of facility operated by a local or state public health department who, in his or her professional capacity or within the scope of his or her employment, performs a forensic medical examination on any person in the custody of law enforcement from whom evidence is sought in connection with the commission or investigation of a crime of sexual assault, as described in subdivision (d) of Section 11160, shall prepare a written report. The report shall be on a standard form developed by, or at the direction of, the Office of Emergency Services, and shall be immediately provided to the law enforcement agency who has custody of the individual examined.

(b) The examination and report is subject to the confidentiality requirements of the Confidentiality of Medical Information Act (Chapter 1 (commencing with Section 56) of Part 2.6 of Division 1 of the Civil Code), the physician-patient privilege pursuant to Article 6 (commencing with Section 990) of Chapter 4 of Division 8 of the Evidence Code, and the privilege of official information pursuant to Article 9 (commencing with Section 1040) of Chapter 4 of Division 8 of the Evidence Code.

(c) The report shall be released upon request, oral or written, to any person or agency involved in any related investigation or prosecution of a criminal case, including, but not limited to, a law enforcement officer, district attorney, city attorney, crime laboratory, county licensing agency, or coroner. The report may be released to defense counsel or another third party only through discovery of documents in the possession of a prosecuting agency or following the issuance of a lawful court order authorizing the release of the report.

(d) A health practitioner who makes a report in accordance with this section shall not incur civil or criminal liability. No person, agency, or their designee required or authorized to report pursuant to this section who takes photographs of a person suspected of being a person subject to a forensic medical examination as described in this section shall incur any civil or criminal liability for taking the photographs, causing the photographs to be taken, or disseminating the photographs to a law enforcement officer, district attorney, city attorney, crime laboratory, county licensing agency, or coroner with the reports required in accordance with this section. However, this subdivision shall not be deemed to grant immunity from civil or criminal liability with respect to any other use of the photographs.

(e) Section 11162 does not apply to this section.

(f) With the exception of any health practitioner who has entered into a contractual agreement to perform forensic medical examinations, no health practitioner shall be required to perform a forensic medical examination as part of his or her duties as a health practitioner.

(Amended by Stats. 2013, Ch. 352, Sec. 419. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11161

Notwithstanding Section 11160, the following shall apply to every physician or surgeon who has under his or her charge or care any person described in subdivision (a) of Section 11160:

(a) The physician or surgeon shall make a report in accordance with subdivision (b) of Section 11160 to a local law enforcement agency.

(b) It is recommended that any medical records of a person about whom the physician or surgeon is required to report pursuant to subdivision (a) include the following:

(1) Any comments by the injured person regarding past domestic violence, as defined in Section 13700, or regarding the name of any person suspected of inflicting the wound, other physical injury, or assaultive or abusive conduct upon the person.

(2) A map of the injured person s body showing and identifying injuries and bruises at the time of the health care.

(3) A copy of the law enforcement reporting form.

(c) It is recommended that the physician or surgeon refer the person to local domestic violence services if the person is suffering or suspected of suffering from domestic violence, as defined in Section 13700.

(Repealed and added by Stats. 1993, Ch. 992, Sec. 5. Effective January 1, 1994.)



11161.2

(a) The Legislature finds and declares that adequate protection of victims of domestic violence and elder and dependent adult abuse has been hampered by lack of consistent and comprehensive medical examinations. Enhancing examination procedures, documentation, and evidence collection will improve investigation and prosecution efforts.

(b) The Office of Emergency Services shall, in cooperation with the State Department of Public Health, the Department of Aging and the ombudsman program, the State Department of Social Services, law enforcement agencies, the Department of Justice, the California Association of Crime Lab Directors, the California District Attorneys Association, the California State Sheriffs Association, the California Medical Association, the California Police Chiefs Association, domestic violence advocates, the California Medical Training Center, adult protective services, and other appropriate experts:

(1) Establish medical forensic forms, instructions, and examination protocol for victims of domestic violence and elder and dependent adult abuse and neglect using as a model the form and guidelines developed pursuant to Section 13823.5. The form should include, but not be limited to, a place for a notation concerning each of the following:

(A) Notification of injuries and a report of suspected domestic violence or elder or dependent adult abuse and neglect to law enforcement authorities, Adult Protective Services, or the State Long-Term Care Ombudsmen, in accordance with existing reporting procedures.

(B) Obtaining consent for the examination, treatment of injuries, collection of evidence, and photographing of injuries. Consent to treatment shall be obtained in accordance with the usual hospital policy. A victim shall be informed that he or she may refuse to consent to an examination for evidence of domestic violence and elder and dependent adult abuse and neglect, including the collection of physical evidence, but that refusal is not a ground for denial of treatment of injuries and disease, if the person wishes to obtain treatment and consents thereto.

(C) Taking a patient history of domestic violence or elder or dependent adult abuse and neglect and other relevant medical history.

(D) Performance of the physical examination for evidence of domestic violence or elder or dependent adult abuse and neglect.

(E) Collection of physical evidence of domestic violence or elder or dependent adult abuse.

(F) Collection of other medical and forensic specimens, as indicated.

(G) Procedures for the preservation and disposition of evidence.

(H) Complete documentation of medical forensic exam findings.

(2) Determine whether it is appropriate and forensically sound to develop separate or joint forms for documentation of medical forensic findings for victims of domestic violence and elder and dependent adult abuse and neglect.

(3) The forms shall become part of the patient s medical record pursuant to guidelines established by the agency or agencies designated by the Office of Emergency Services advisory committee and subject to the confidentiality laws pertaining to release of medical forensic examination records.

(c) The forms shall be made accessible for use on the Internet.

(Amended by Stats. 2013, Ch. 352, Sec. 420. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11161.5

(a) It is the intent of the Legislature that on or before January 1, 2006, the California District Attorneys Association, in conjunction with interested parties, including, but not limited to, the Department of Justice, the California Narcotic Officers Association, the California Police Chiefs Association, the California State Sheriffs Association, the California Medical Association, the American Pain Society, the American Academy of Pain Medicine, the California Society of Anesthesiologists, the California Chapter of the American College of Emergency Physicians, the California Medical Board, the California Orthopedic Association, and other medical and patient advocacy entities specializing in pain control therapies, shall develop protocols for the development and implementation of interagency investigations in connection with a physician s prescription of medication to patients. The protocols are intended to assure the competent review of, and that relevant investigation procedures are followed for, the suspected undertreatment, undermedication, overtreatment, and overmedication of pain cases. Consideration shall be made for the special circumstances of urban and rural communities. The investigation protocol shall be designed to facilitate communication between the medical and law enforcement communities and the timely return of medical records pertaining to the identity, diagnosis, prognosis, or treatment of any patient that are seized by law enforcement from a physician who is suspected of engaging in or having engaged in criminal activity related to the documents.

(b) The costs incurred by the California District Attorneys Association in implementing this section shall be solicited and funded from nongovernmental entities.

(Added by Stats. 2004, Ch. 864, Sec. 2. Effective January 1, 2005.)



11161.8

Every person, firm, or corporation conducting any hospital in the state, or the managing agent thereof, or the person managing or in charge of such hospital, or in charge of any ward or part of such hospital, who receives a patient transferred from a health facility, as defined in Section 1250 of the Health and Safety Code or from a community care facility, as defined in Section 1502 of the Health and Safety Code, who exhibits a physical injury or condition which, in the opinion of the admitting physician, reasonably appears to be the result of neglect or abuse, shall report such fact by telephone and in writing, within 36 hours, to both the local police authority having jurisdiction and the county health department.

Any registered nurse, licensed vocational nurse, or licensed clinical social worker employed at such hospital may also make a report under this section, if, in the opinion of such person, a patient exhibits a physical injury or condition which reasonably appears to be the result of neglect or abuse.

Every physician and surgeon who has under his charge or care any such patient who exhibits a physical injury or condition which reasonably appears to be the result of neglect or abuse shall make such report.

The report shall state the character and extent of the physical injury or condition.

No employee shall be discharged, suspended, disciplined, or harassed for making a report pursuant to this section.

No person shall incur any civil or criminal liability as a result of making any report authorized by this section.

(Amended by Stats. 1979, Ch. 1019.)



11161.9

(a) A health practitioner who makes a report in accordance with this article shall not incur civil or criminal liability as a result of any report required or authorized by this article.

(b) (1) No person required or authorized to report pursuant to this article, or designated by a person required or authorized to report pursuant to this article, who takes photographs of a person suspected of being a person described in this article about whom a report is required or authorized shall incur any civil or criminal liability for taking the photographs, causing the photographs to be taken, or disseminating the photographs to local law enforcement with the reports required by this article in accordance with this article. However, this subdivision shall not be deemed to grant immunity from civil or criminal liability with respect to any other use of the photographs.

(2) A court may award attorney s fees to a commercial film and photographic print processor when a suit is brought against the processor because of a disclosure mandated by this article and the court finds that the suit is frivolous.

(c) A health practitioner who, pursuant to a request from an adult protective services agency or a local law enforcement agency, provides the requesting agency with access to the victim of a known or suspected instance of abuse shall not incur civil or criminal liability as a result of providing that access.

(d) No employee shall be discharged, suspended, disciplined, or harassed for making a report pursuant to this section.

(e) This section does not apply to mandated reporting of child abuse, as provided for in Article 2.5 (commencing with Section 11164).

(Added by Stats. 1993, Ch. 992, Sec. 6. Effective January 1, 1994.)



11162

A violation of this article is a misdemeanor, punishable by imprisonment in a county jail not exceeding six months, or by a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment.

(Amended by Stats. 1993, Ch. 992, Sec. 7. Effective January 1, 1994.)



11162.5

As used in this article, the following definitions shall apply:

(a) Health practitioner has the same meaning as provided in paragraphs (21) to (28), inclusive, of subdivision (a) of Section 11165.7.

(b) Clinic is limited to include any clinic specified in Sections 1204 and 1204.3 of the Health and Safety Code.

(c) Health facility has the same meaning as provided in Section 1250 of the Health and Safety Code.

(d) Reasonably suspects means that it is objectively reasonable for a person to entertain a suspicion, based upon facts that could cause a reasonable person in a like position, drawing, when appropriate, on his or her training and experience, to suspect.

(Amended by Stats. 2006, Ch. 701, Sec. 1. Effective January 1, 2007.)



11162.7

This article shall not apply when a report is required to be made pursuant to the Child Abuse and Neglect Reporting Act (Article 2.5 (commencing with Section 11164)), and Chapter 11 (commencing with Section 15600) of Part 3 of Division 9 of the Welfare and Institutions Code.

(Added by Stats. 1993, Ch. 992, Sec. 9. Effective January 1, 1994.)



11163

(a) The Legislature finds and declares that even though the Legislature has provided for immunity from liability, pursuant to Section 11161.9, for persons required or authorized to report pursuant to this article, that immunity does not eliminate the possibility that actions may be brought against those persons based upon required reports of abuse pursuant to other laws.

In order to further limit the financial hardship that those persons may incur as a result of fulfilling their legal responsibility, it is necessary that they not be unfairly burdened by legal fees incurred in defending those actions.

(b) (1) Therefore, a health practitioner may present a claim to the California Victim Compensation and Government Claims Board for reasonable attorney s fees incurred in any action against that person on the basis of that person reporting in accordance with this article if the court dismisses the action upon a demurrer or motion for summary judgment made by that person or if that person prevails in the action.

(2) The California Victim Compensation and Government Claims Board shall allow the claim pursuant to paragraph (1) if the requirements of paragraph (1) are met, and the claim shall be paid from an appropriation to be made for that purpose. Attorney s fees awarded pursuant to this section shall not exceed an hourly rate greater than the rate charged by the Attorney General at the time the award is made and shall not exceed an aggregate amount of fifty thousand dollars ($50,000).

(3) This subdivision shall not apply if a public entity has provided for the defense of the action pursuant to Section 995 of the Government Code.

(Amended by Stats. 2006, Ch. 538, Sec. 524. Effective January 1, 2007.)



11163.2

(a) In any court proceeding or administrative hearing, neither the physician-patient privilege nor the psychotherapist privilege applies to the information required to be reported pursuant to this article.

(b) The reports required by this article shall be kept confidential by the health facility, clinic, or physician s office that submitted the report, and by local law enforcement agencies, and shall only be disclosed by local law enforcement agencies to those involved in the investigation of the report or the enforcement of a criminal law implicated by a report. In no case shall the person suspected or accused of inflicting the wound, other injury, or assaultive or abusive conduct upon the injured person or his or her attorney be allowed access to the injured person s whereabouts.

(c) For the purposes of this article, reports of suspected child abuse and information contained therein may be disclosed only to persons or agencies with whom investigations of child abuse are coordinated under the regulations promulgated under Section 11174.

(d) The Board of Prison Terms may subpoena reports that are not unfounded and reports that concern only the current incidents upon which parole revocation proceedings are pending against a parolee.

(Added by Stats. 1993, Ch. 992, Sec. 11. Effective January 1, 1994.)



11163.3

(a) A county may establish an interagency domestic violence death review team to assist local agencies in identifying and reviewing domestic violence deaths, including homicides and suicides, and facilitating communication among the various agencies involved in domestic violence cases. Interagency domestic violence death review teams have been used successfully to ensure that incidents of domestic violence and abuse are recognized and that agency involvement is reviewed to develop recommendations for policies and protocols for community prevention and intervention initiatives to reduce and eradicate the incidence of domestic violence.

(b) For purposes of this section, abuse has the meaning set forth in Section 6203 of the Family Code and domestic violence has the meaning set forth in Section 6211 of the Family Code.

(c) A county may develop a protocol that may be used as a guideline to assist coroners and other persons who perform autopsies on domestic violence victims in the identification of domestic violence, in the determination of whether domestic violence contributed to death or whether domestic violence had occurred prior to death, but was not the actual cause of death, and in the proper written reporting procedures for domestic violence, including the designation of the cause and mode of death.

(d) County domestic violence death review teams shall be comprised of, but not limited to, the following:

(1) Experts in the field of forensic pathology.

(2) Medical personnel with expertise in domestic violence abuse.

(3) Coroners and medical examiners.

(4) Criminologists.

(5) District attorneys and city attorneys.

(6) Domestic violence shelter service staff and battered women s advocates.

(7) Law enforcement personnel.

(8) Representatives of local agencies that are involved with domestic violence abuse reporting.

(9) County health department staff who deal with domestic violence victims health issues.

(10) Representatives of local child abuse agencies.

(11) Local professional associations of persons described in paragraphs (1) to (10), inclusive.

(e) An oral or written communication or a document shared within or produced by a domestic violence death review team related to a domestic violence death review is confidential and not subject to disclosure or discoverable by a third party. An oral or written communication or a document provided by a third party to a domestic violence death review team, or between a third party and a domestic violence death review team, is confidential and not subject to disclosure or discoverable by a third party. Notwithstanding the foregoing, recommendations of a domestic violence death review team upon the completion of a review may be disclosed at the discretion of a majority of the members of the domestic violence death review team.

(f) Each organization represented on a domestic violence death review team may share with other members of the team information in its possession concerning the victim who is the subject of the review or any person who was in contact with the victim and any other information deemed by the organization to be pertinent to the review. Any information shared by an organization with other members of a team is confidential. This provision shall permit the disclosure to members of the team of any information deemed confidential, privileged, or prohibited from disclosure by any other statute.

(g) Written and oral information may be disclosed to a domestic violence death review team established pursuant to this section. The team may make a request in writing for the information sought and any person with information of the kind described in paragraph (2) of this subdivision may rely on the request in determining whether information may be disclosed to the team.

(1) No individual or agency that has information governed by this subdivision shall be required to disclose information. The intent of this subdivision is to allow the voluntary disclosure of information by the individual or agency that has the information.

(2) The following information may be disclosed pursuant to this subdivision:

(A) Notwithstanding Section 56.10 of the Civil Code, medical information.

(B) Notwithstanding Section 5328 of the Welfare and Institutions Code, mental health information.

(C) Notwithstanding Section 15633.5 of the Welfare and Institutions Code, information from elder abuse reports and investigations, except the identity of persons who have made reports, which shall not be disclosed.

(D) Notwithstanding Section 11167.5 of the Penal Code, information from child abuse reports and investigations, except the identity of persons who have made reports, which shall not be disclosed.

(E) State summary criminal history information, criminal offender record information, and local summary criminal history information, as defined in Sections 11075, 11105, and 13300 of the Penal Code.

(F) Notwithstanding Section 11163.2 of the Penal Code, information pertaining to reports by health practitioners of persons suffering from physical injuries inflicted by means of a firearm or of persons suffering physical injury where the injury is a result of assaultive or abusive conduct, and information relating to whether a physician referred the person to local domestic violence services as recommended by Section 11161 of the Penal Code.

(G) Notwithstanding Section 827 of the Welfare and Institutions Code, information in any juvenile court proceeding.

(H) Information maintained by the Family Court, including information relating to the Family Conciliation Court Law pursuant to Section 1818 of the Family Code, and Mediation of Custody and Visitation Issues pursuant to Section 3177 of the Family Code.

(I) Information provided to probation officers in the course of the performance of their duties, including, but not limited to, the duty to prepare reports pursuant to Section 1203.10 of the Penal Code, as well as the information on which these reports are based.

(J) Notwithstanding Section 10825 of the Welfare and Institutions Code, records of in-home supportive services, unless disclosure is prohibited by federal law.

(3) The disclosure of written and oral information authorized under this subdivision shall apply notwithstanding Sections 2263, 2918, 4982, and 6068 of the Business and Professions Code, or the lawyer-client privilege protected by Article 3 (commencing with Section 950) of Chapter 4 of Division 8 of the Evidence Code, the physician-patient privilege protected by Article 6 (commencing with Section 990) of Chapter 4 of Division 8 of the Evidence Code, the psychotherapist-patient privilege protected by Article 7 (commencing with Section 1010) of Chapter 4 of Division 8 of the Evidence Code, the sexual assault counselor-victim privilege protected by Article 8.5 (commencing with Section 1035) of Chapter 4 of Division 8 of the Evidence Code, and the domestic violence counselor-victim privilege protected by Article 8.7 (commencing with Section 1037) of Chapter 4 of Division 8 of the Evidence Code.

(Amended by Stats. 2006, Ch. 689, Sec. 13. Effective January 1, 2007.)



11163.4

Subject to available funding, the Attorney General, working with the state domestic violence coalition, shall develop a protocol for the development and implementation of interagency domestic violence death review teams for use by counties, which shall include relevant procedures for both urban and rural counties. The protocol shall be designed to facilitate communication among persons who perform autopsies and the various persons and agencies involved in domestic violence cases so that incidents of domestic violence and deaths related to domestic violence are recognized and surviving nonoffending family and household members and domestic partners receive the appropriate services.

(Added by Stats. 1995, Ch. 710, Sec. 2. Effective January 1, 1996.)



11163.5

(a) The purpose of this section is to coordinate and integrate state and local efforts to address fatal domestic violence, and to create a body of information to prevent domestic violence deaths.

(b) (1) The Department of Justice is hereby authorized to carry out the purpose of this section with the cooperation of the State Department of Social Services, the State Department of Health Services, the California State Coroner s Association, the County Welfare Directors Association, and the state domestic violence coalition.

(2) The Department of Justice, after consulting with the agencies and organizations specified in paragraph (1), may consult with other representatives of other agencies and private organizations to accomplish the purpose of this section.

(c) To accomplish the purpose of this section, the Department of Justice and agencies and organizations involved may engage in the following activities:

(1) Collect, analyze, and interpret state and local data on domestic violence death in an annual report to be available upon request. The report may contain, but need not be limited to, information provided by state agencies and the county domestic violence death review teams for the preceding year.

(2) Develop a state and local data base on domestic violence deaths.

(A) The state data may include the Department of Justice statistics, the State Department of Health Services Vital Statistics, and information obtained by other relevant state agencies.

(B) The Department of Justice, in consultation with the agencies and organizations specified in paragraph (1) of subdivision (b), may develop a model minimal local data set and request data from local teams for inclusion in the annual report.

(3) Distribute a copy of the report to public officials in the state who deal with domestic violence issues and to those agencies responsible for domestic violence death review investigation in each county.

(d) The Department of Justice may direct the creation of a statewide domestic violence death review team directory, which shall contain the names of the members of the agencies and private organizations participating under this section, the members of local domestic violence death review teams, and the local liaisons to those teams. The department may maintain and update the directory annually.

(e) The agencies or private organizations participating under this section shall participate without reimbursement from the state. Costs incurred by participants for travel or per diem shall be borne by the participant agency or organization. Any reports prepared by the Department of Justice pursuant to this section shall be in consultation with the state domestic violence coalition.

(Added by Stats. 1995, Ch. 710, Sec. 3. Effective January 1, 1996.)



11163.6

In order to ensure consistent and uniform results, data may be collected and summarized by the domestic violence death review teams to show the statistical occurrence of domestic violence deaths in the team s county that occur under the following circumstances:

(a) The deceased was a victim of a homicide committed by a current or former spouse, fiancé, or dating partner.

(b) The deceased was the victim of a suicide, was the current or former spouse, fiancé, or dating partner of the perpetrator and was also the victim of previous acts of domestic violence.

(c) The deceased was the perpetrator of the homicide of a former or current spouse, fiancé, or dating partner and the perpetrator was also the victim of a suicide.

(d) The deceased was the perpetrator of the homicide of a former or current spouse, fiancé, or dating partner and the perpetrator was also the victim of a homicide related to the domestic homicide incident.

(e) The deceased was a child of either the homicide victim or the perpetrator, or both.

(f) The deceased was a current or former spouse, fiancé, or dating partner of the current or former spouse, fiancé, or dating partner of the perpetrator.

(g) The deceased was a law enforcement officer, emergency medical personnel, or other agency responding to a domestic violence incident.

(h) The deceased was a family member, other than identified above, of the perpetrator.

(i) The deceased was the perpetrator of the homicide of a family member, other than identified above.

(j) The deceased had a disability and the homicide was related to domestic violence.

(k) The deceased was a person not included in the above categories and the homicide was related to domestic violence.

(Amended by Stats. 2010, Ch. 617, Sec. 4. Effective January 1, 2011.)






ARTICLE 2.5. Child Abuse and Neglect Reporting Act

11164

(a) This article shall be known and may be cited as the Child Abuse and Neglect Reporting Act.

(b) The intent and purpose of this article is to protect children from abuse and neglect. In any investigation of suspected child abuse or neglect, all persons participating in the investigation of the case shall consider the needs of the child victim and shall do whatever is necessary to prevent psychological harm to the child victim.

(Amended by Stats. 2000, Ch. 916, Sec. 1. Effective January 1, 2001.)



11165

As used in this article child means a person under the age of 18 years.

(Repealed and added by Stats. 1987, Ch. 1459, Sec. 2.)



11165.1

As used in this article, sexual abuse means sexual assault or sexual exploitation as defined by the following:

(a) Sexual assault means conduct in violation of one or more of the following sections: Section 261 (rape), subdivision (d) of Section 261.5 (statutory rape), 264.1 (rape in concert), 285 (incest), 286 (sodomy), subdivision (a) or (b), or paragraph (1) of subdivision (c) of Section 288 (lewd or lascivious acts upon a child), 288a (oral copulation), 289 (sexual penetration), or 647.6 (child molestation).

(b) Conduct described as sexual assault includes, but is not limited to, all of the following:

(1) Any penetration, however slight, of the vagina or anal opening of one person by the penis of another person, whether or not there is the emission of semen.

(2) Any sexual contact between the genitals or anal opening of one person and the mouth or tongue of another person.

(3) Any intrusion by one person into the genitals or anal opening of another person, including the use of any object for this purpose, except that, it does not include acts performed for a valid medical purpose.

(4) The intentional touching of the genitals or intimate parts (including the breasts, genital area, groin, inner thighs, and buttocks) or the clothing covering them, of a child, or of the perpetrator by a child, for purposes of sexual arousal or gratification, except that, it does not include acts which may reasonably be construed to be normal caretaker responsibilities; interactions with, or demonstrations of affection for, the child; or acts performed for a valid medical purpose.

(5) The intentional masturbation of the perpetrator s genitals in the presence of a child.

(c) Sexual exploitation refers to any of the following:

(1) Conduct involving matter depicting a minor engaged in obscene acts in violation of Section 311.2 (preparing, selling, or distributing obscene matter) or subdivision (a) of Section 311.4 (employment of minor to perform obscene acts).

(2) Any person who knowingly promotes, aids, or assists, employs, uses, persuades, induces, or coerces a child, or any person responsible for a child s welfare, who knowingly permits or encourages a child to engage in, or assist others to engage in, prostitution or a live performance involving obscene sexual conduct, or to either pose or model alone or with others for purposes of preparing a film, photograph, negative, slide, drawing, painting, or other pictorial depiction, involving obscene sexual conduct. For the purpose of this section, person responsible for a child s welfare means a parent, guardian, foster parent, or a licensed administrator or employee of a public or private residential home, residential school, or other residential institution.

(3) Any person who depicts a child in, or who knowingly develops, duplicates, prints, or exchanges, any film, photograph, video tape, negative, or slide in which a child is engaged in an act of obscene sexual conduct, except for those activities by law enforcement and prosecution agencies and other persons described in subdivisions (c) and (e) of Section 311.3.

(Amended by Stats. 2000, Ch. 287, Sec. 21. Effective January 1, 2001.)



11165.2

As used in this article, neglect means the negligent treatment or the maltreatment of a child by a person responsible for the child s welfare under circumstances indicating harm or threatened harm to the child s health or welfare. The term includes both acts and omissions on the part of the responsible person.

(a) Severe neglect means the negligent failure of a person having the care or custody of a child to protect the child from severe malnutrition or medically diagnosed nonorganic failure to thrive. Severe neglect also means those situations of neglect where any person having the care or custody of a child willfully causes or permits the person or health of the child to be placed in a situation such that his or her person or health is endangered, as proscribed by Section 11165.3, including the intentional failure to provide adequate food, clothing, shelter, or medical care.

(b) General neglect means the negligent failure of a person having the care or custody of a child to provide adequate food, clothing, shelter, medical care, or supervision where no physical injury to the child has occurred.

For the purposes of this chapter, a child receiving treatment by spiritual means as provided in Section 16509.1 of the Welfare and Institutions Code or not receiving specified medical treatment for religious reasons, shall not for that reason alone be considered a neglected child. An informed and appropriate medical decision made by parent or guardian after consultation with a physician or physicians who have examined the minor does not constitute neglect.

(Repealed and added by Stats. 1987, Ch. 1459, Sec. 7.)



11165.3

As used in this article, the willful harming or injuring of a child or the endangering of the person or health of a child, means a situation in which any person willfully causes or permits any child to suffer, or inflicts thereon, unjustifiable physical pain or mental suffering, or having the care or custody of any child, willfully causes or permits the person or health of the child to be placed in a situation in which his or her person or health is endangered.

(Amended by Stats. 2004, Ch. 842, Sec. 1. Effective January 1, 2005.)



11165.4

As used in this article, unlawful corporal punishment or injury means a situation where any person willfully inflicts upon any child any cruel or inhuman corporal punishment or injury resulting in a traumatic condition. It does not include an amount of force that is reasonable and necessary for a person employed by or engaged in a public school to quell a disturbance threatening physical injury to person or damage to property, for purposes of self-defense, or to obtain possession of weapons or other dangerous objects within the control of the pupil, as authorized by Section 49001 of the Education Code. It also does not include the exercise of the degree of physical control authorized by Section 44807 of the Education Code. It also does not include an injury caused by reasonable and necessary force used by a peace officer acting within the course and scope of his or her employment as a peace officer.

(Amended by Stats. 1993, Ch. 346, Sec. 1. Effective January 1, 1994.)



11165.5

As used in this article, the term abuse or neglect in out-of-home care includes physical injury or death inflicted upon a child by another person by other than accidental means, sexual abuse as defined in Section 11165.1, neglect as defined in Section 11165.2, unlawful corporal punishment or injury as defined in Section 11165.4, or the willful harming or injuring of a child or the endangering of the person or health of a child, as defined in Section 11165.3, where the person responsible for the child s welfare is a licensee, administrator, or employee of any facility licensed to care for children, or an administrator or employee of a public or private school or other institution or agency. Abuse or neglect in out-of-home care does not include an injury caused by reasonable and necessary force used by a peace officer acting within the course and scope of his or her employment as a peace officer.

(Amended by Stats. 2007, Ch. 393, Sec. 1. Effective January 1, 2008.)



11165.6

As used in this article, the term child abuse or neglect includes physical injury or death inflicted by other than accidental means upon a child by another person, sexual abuse as defined in Section 11165.1, neglect as defined in Section 11165.2, the willful harming or injuring of a child or the endangering of the person or health of a child, as defined in Section 11165.3, and unlawful corporal punishment or injury as defined in Section 11165.4. Child abuse or neglect does not include a mutual affray between minors. Child abuse or neglect does not include an injury caused by reasonable and necessary force used by a peace officer acting within the course and scope of his or her employment as a peace officer.

(Amended by Stats. 2007, Ch. 393, Sec. 2. Effective January 1, 2008.)



11165.7

(a) As used in this article, mandated reporter is defined as any of the following:

(1) A teacher.

(2) An instructional aide.

(3) A teacher s aide or teacher s assistant employed by a public or private school.

(4) A classified employee of a public school.

(5) An administrative officer or supervisor of child welfare and attendance, or a certificated pupil personnel employee of a public or private school.

(6) An administrator of a public or private day camp.

(7) An administrator or employee of a public or private youth center, youth recreation program, or youth organization.

(8) An administrator or employee of a public or private organization whose duties require direct contact and supervision of children.

(9) An employee of a county office of education or the State Department of Education whose duties bring the employee into contact with children on a regular basis.

(10) A licensee, an administrator, or an employee of a licensed community care or child day care facility.

(11) A Head Start program teacher.

(12) A licensing worker or licensing evaluator employed by a licensing agency, as defined in Section 11165.11.

(13) A public assistance worker.

(14) An employee of a child care institution, including, but not limited to, foster parents, group home personnel, and personnel of residential care facilities.

(15) A social worker, probation officer, or parole officer.

(16) An employee of a school district police or security department.

(17) A person who is an administrator or presenter of, or a counselor in, a child abuse prevention program in a public or private school.

(18) A district attorney investigator, inspector, or local child support agency caseworker, unless the investigator, inspector, or caseworker is working with an attorney appointed pursuant to Section 317 of the Welfare and Institutions Code to represent a minor.

(19) A peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, who is not otherwise described in this section.

(20) A firefighter, except for volunteer firefighters.

(21) A physician and surgeon, psychiatrist, psychologist, dentist, resident, intern, podiatrist, chiropractor, licensed nurse, dental hygienist, optometrist, marriage and family therapist, clinical social worker, professional clinical counselor, or any other person who is currently licensed under Division 2 (commencing with Section 500) of the Business and Professions Code.

(22) An emergency medical technician I or II, paramedic, or other person certified pursuant to Division 2.5 (commencing with Section 1797) of the Health and Safety Code.

(23) A psychological assistant registered pursuant to Section 2913 of the Business and Professions Code.

(24) A marriage and family therapist trainee, as defined in subdivision (c) of Section 4980.03 of the Business and Professions Code.

(25) An unlicensed marriage and family therapist intern registered under Section 4980.44 of the Business and Professions Code.

(26) A state or county public health employee who treats a minor for venereal disease or any other condition.

(27) A coroner.

(28) A medical examiner or other person who performs autopsies.

(29) A commercial film and photographic print or image processor as specified in subdivision (e) of Section 11166. As used in this article, commercial film and photographic print or image processor means a person who develops exposed photographic film into negatives, slides, or prints, or who makes prints from negatives or slides, or who prepares, publishes, produces, develops, duplicates, or prints any representation of information, data, or an image, including, but not limited to, any film, filmstrip, photograph, negative, slide, photocopy, videotape, video laser disc, computer hardware, computer software, computer floppy disk, data storage medium, CD-ROM, computer-generated equipment, or computer-generated image, for compensation. The term includes any employee of that person; it does not include a person who develops film or makes prints or images for a public agency.

(30) A child visitation monitor. As used in this article, child visitation monitor means a person who, for financial compensation, acts as a monitor of a visit between a child and another person when the monitoring of that visit has been ordered by a court of law.

(31) An animal control officer or humane society officer. For the purposes of this article, the following terms have the following meanings:

(A) Animal control officer means a person employed by a city, county, or city and county for the purpose of enforcing animal control laws or regulations.

(B) Humane society officer means a person appointed or employed by a public or private entity as a humane officer who is qualified pursuant to Section 14502 or 14503 of the Corporations Code.

(32) A clergy member, as specified in subdivision (d) of Section 11166. As used in this article, clergy member means a priest, minister, rabbi, religious practitioner, or similar functionary of a church, temple, or recognized denomination or organization.

(33) Any custodian of records of a clergy member, as specified in this section and subdivision (d) of Section 11166.

(34) An employee of any police department, county sheriff s department, county probation department, or county welfare department.

(35) An employee or volunteer of a Court Appointed Special Advocate program, as defined in Rule 5.655 of the California Rules of Court.

(36) A custodial officer, as defined in Section 831.5.

(37) A person providing services to a minor child under Section 12300 or 12300.1 of the Welfare and Institutions Code.

(38) An alcohol and drug counselor. As used in this article, an alcohol and drug counselor is a person providing counseling, therapy, or other clinical services for a state licensed or certified drug, alcohol, or drug and alcohol treatment program. However, alcohol or drug abuse, or both alcohol and drug abuse, is not, in and of itself, a sufficient basis for reporting child abuse or neglect.

(39) A clinical counselor trainee, as defined in subdivision (g) of Section 4999.12 of the Business and Professions Code.

(40) A clinical counselor intern registered under Section 4999.42 of the Business and Professions Code.

(41) An employee or administrator of a public or private postsecondary institution, whose duties bring the administrator or employee into contact with children on a regular basis, or who supervises those whose duties bring the administrator or employee into contact with children on a regular basis, as to child abuse or neglect occurring on that institution s premises or at an official activity of, or program conducted by, the institution. Nothing in this paragraph shall be construed as altering the lawyer-client privilege as set forth in Article 3 (commencing with Section 950) of Chapter 4 of Division 8 of the Evidence Code.

(42) An athletic coach, athletic administrator, or athletic director employed by any public or private school that provides any combination of instruction for kindergarten, or grades 1 to 12, inclusive.

(43) (A) A commercial computer technician as specified in subdivision (e) of Section 11166. As used in this article, commercial computer technician means a person who works for a company that is in the business of repairing, installing, or otherwise servicing a computer or computer component, including, but not limited to, a computer part, device, memory storage or recording mechanism, auxiliary storage recording or memory capacity, or any other material relating to the operation and maintenance of a computer or computer network system, for a fee. An employer who provides an electronic communications service or a remote computing service to the public shall be deemed to comply with this article if that employer complies with Section 2258A of Title 18 of the United States Code.

(B) An employer of a commercial computer technician may implement internal procedures for facilitating reporting consistent with this article. These procedures may direct employees who are mandated reporters under this paragraph to report materials described in subdivision (e) of Section 11166 to an employee who is designated by the employer to receive the reports. An employee who is designated to receive reports under this subparagraph shall be a commercial computer technician for purposes of this article. A commercial computer technician who makes a report to the designated employee pursuant to this subparagraph shall be deemed to have complied with the requirements of this article and shall be subject to the protections afforded to mandated reporters, including, but not limited to, those protections afforded by Section 11172.

(44) Any athletic coach, including, but not limited to, an assistant coach or a graduate assistant involved in coaching, at public or private postsecondary institutions.

(b) Except as provided in paragraph (35) of subdivision (a), volunteers of public or private organizations whose duties require direct contact with and supervision of children are not mandated reporters but are encouraged to obtain training in the identification and reporting of child abuse and neglect and are further encouraged to report known or suspected instances of child abuse or neglect to an agency specified in Section 11165.9.

(c) Employers are strongly encouraged to provide their employees who are mandated reporters with training in the duties imposed by this article. This training shall include training in child abuse and neglect identification and training in child abuse and neglect reporting. Whether or not employers provide their employees with training in child abuse and neglect identification and reporting, the employers shall provide their employees who are mandated reporters with the statement required pursuant to subdivision (a) of Section 11166.5.

(d) School districts that do not train their employees specified in subdivision (a) in the duties of mandated reporters under the child abuse reporting laws shall report to the State Department of Education the reasons why this training is not provided.

(e) Unless otherwise specifically provided, the absence of training shall not excuse a mandated reporter from the duties imposed by this article.

(f) Public and private organizations are encouraged to provide their volunteers whose duties require direct contact with and supervision of children with training in the identification and reporting of child abuse and neglect.

(Amended by Stats. 2013, Ch. 76, Sec. 164. Effective January 1, 2014.)



11165.9

Reports of suspected child abuse or neglect shall be made by mandated reporters, or in the case of reports pursuant to Section 11166.05, may be made, to any police department or sheriff s department, not including a school district police or security department, county probation department, if designated by the county to receive mandated reports, or the county welfare department. Any of those agencies shall accept a report of suspected child abuse or neglect whether offered by a mandated reporter or another person, or referred by another agency, even if the agency to whom the report is being made lacks subject matter or geographical jurisdiction to investigate the reported case, unless the agency can immediately electronically transfer the call to an agency with proper jurisdiction. When an agency takes a report about a case of suspected child abuse or neglect in which that agency lacks jurisdiction, the agency shall immediately refer the case by telephone, fax, or electronic transmission to an agency with proper jurisdiction. Agencies that are required to receive reports of suspected child abuse or neglect may not refuse to accept a report of suspected child abuse or neglect from a mandated reporter or another person unless otherwise authorized pursuant to this section, and shall maintain a record of all reports received.

(Amended by Stats. 2006, Ch. 701, Sec. 2. Effective January 1, 2007.)



11165.11

As used in this article, licensing agency means the State Department of Social Services office responsible for the licensing and enforcement of the California Community Care Facilities Act (Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code), the California Child Day Care Act (Chapter 3.4 (commencing with Section 1596.70) of Division 2 of the Health and Safety Code), and Chapter 3.5 (commencing with Section 1596.90) of Division 2 of the Health and Safety Code), or the county licensing agency which has contracted with the state for performance of those duties.

(Added by Stats. 1987, Ch. 1459, Sec. 18.)



11165.12

As used in this article, the following definitions shall control:

(a) Unfounded report means a report that is determined by the investigator who conducted the investigation to be false, to be inherently improbable, to involve an accidental injury, or not to constitute child abuse or neglect, as defined in Section 11165.6.

(b) Substantiated report means a report that is determined by the investigator who conducted the investigation to constitute child abuse or neglect, as defined in Section 11165.6, based upon evidence that makes it more likely than not that child abuse or neglect, as defined, occurred. A substantiated report shall not include a report where the investigator who conducted the investigation found the report to be false, inherently improbable, to involve an accidental injury, or to not constitute child abuse or neglect as defined in Section 11165.6.

(c) Inconclusive report means a report that is determined by the investigator who conducted the investigation not to be unfounded, but the findings are inconclusive and there is insufficient evidence to determine whether child abuse or neglect, as defined in Section 11165.6, has occurred.

(Amended by Stats. 2011, Ch. 468, Sec. 1. Effective January 1, 2012.)



11165.13

For purposes of this article, a positive toxicology screen at the time of the delivery of an infant is not in and of itself a sufficient basis for reporting child abuse or neglect. However, any indication of maternal substance abuse shall lead to an assessment of the needs of the mother and child pursuant to Section 123605 of the Health and Safety Code. If other factors are present that indicate risk to a child, then a report shall be made. However, a report based on risk to a child which relates solely to the inability of the parent to provide the child with regular care due to the parent s substance abuse shall be made only to a county welfare or probation department, and not to a law enforcement agency.

(Amended by Stats. 2000, Ch. 916, Sec. 11. Effective January 1, 2001.)



11165.14

The appropriate local law enforcement agency shall investigate a child abuse complaint filed by a parent or guardian of a pupil with a school or an agency specified in Section 11165.9 against a school employee or other person that commits an act of child abuse, as defined in this article, against a pupil at a schoolsite and shall transmit a substantiated report, as defined in Section 11165.12, of that investigation to the governing board of the appropriate school district or county office of education. A substantiated report received by a governing board of a school district or county office of education shall be subject to the provisions of Section 44031 of the Education Code.

(Amended by Stats. 2000, Ch. 916, Sec. 12. Effective January 1, 2001.)



11165.15

For the purposes of this article, the fact that a child is homeless or is classified as an unaccompanied minor, as defined in Section 11434a of the federal McKinney-Vento Homeless Assistance Act (42 U.S.C. Sec. 11301 et seq.), is not, in and of itself, a sufficient basis for reporting child abuse or neglect. Nothing in this section shall limit a mandated reporter, as defined in Section 11165.7, from making a report pursuant to Section 11166 whenever the mandated reporter has knowledge of or observes an unaccompanied minor whom the mandated reporter knows or reasonably suspects to be the victim of abuse or neglect.

(Added by Stats. 2013, Ch. 486, Sec. 1. Effective January 1, 2014.)



11166

(a) Except as provided in subdivision (d), and in Section 11166.05, a mandated reporter shall make a report to an agency specified in Section 11165.9 whenever the mandated reporter, in his or her professional capacity or within the scope of his or her employment, has knowledge of or observes a child whom the mandated reporter knows or reasonably suspects has been the victim of child abuse or neglect. The mandated reporter shall make an initial report by telephone to the agency immediately or as soon as is practicably possible, and shall prepare and send, fax, or electronically transmit a written followup report within 36 hours of receiving the information concerning the incident. The mandated reporter may include with the report any nonprivileged documentary evidence the mandated reporter possesses relating to the incident.

(1) For purposes of this article, reasonable suspicion means that it is objectively reasonable for a person to entertain a suspicion, based upon facts that could cause a reasonable person in a like position, drawing, when appropriate, on his or her training and experience, to suspect child abuse or neglect. Reasonable suspicion does not require certainty that child abuse or neglect has occurred nor does it require a specific medical indication of child abuse or neglect; any reasonable suspicion is sufficient. For purposes of this article, the pregnancy of a minor does not, in and of itself, constitute a basis for a reasonable suspicion of sexual abuse.

(2) The agency shall be notified and a report shall be prepared and sent, faxed, or electronically transmitted even if the child has expired, regardless of whether or not the possible abuse was a factor contributing to the death, and even if suspected child abuse was discovered during an autopsy.

(3) A report made by a mandated reporter pursuant to this section shall be known as a mandated report.

(b) If, after reasonable efforts, a mandated reporter is unable to submit an initial report by telephone, he or she shall immediately or as soon as is practicably possible, by fax or electronic transmission, make a one-time automated written report on the form prescribed by the Department of Justice, and shall also be available to respond to a telephone followup call by the agency with which he or she filed the report. A mandated reporter who files a one-time automated written report because he or she was unable to submit an initial report by telephone is not required to submit a written followup report.

(1) The one-time automated written report form prescribed by the Department of Justice shall be clearly identifiable so that it is not mistaken for a standard written followup report. In addition, the automated one-time report shall contain a section that allows the mandated reporter to state the reason the initial telephone call was not able to be completed. The reason for the submission of the one-time automated written report in lieu of the procedure prescribed in subdivision (a) shall be captured in the Child Welfare Services/Case Management System (CWS/CMS). The department shall work with stakeholders to modify reporting forms and the CWS/CMS as is necessary to accommodate the changes enacted by these provisions.

(2) This subdivision shall not become operative until the CWS/CMS is updated to capture the information prescribed in this subdivision.

(3) This subdivision shall become inoperative three years after this subdivision becomes operative or on January 1, 2009, whichever occurs first.

(4) On the inoperative date of these provisions, a report shall be submitted to the counties and the Legislature by the State Department of Social Services that reflects the data collected from automated one-time reports indicating the reasons stated as to why the automated one-time report was filed in lieu of the initial telephone report.

(5) Nothing in this section shall supersede the requirement that a mandated reporter first attempt to make a report via telephone, or that agencies specified in Section 11165.9 accept reports from mandated reporters and other persons as required.

(c) A mandated reporter who fails to report an incident of known or reasonably suspected child abuse or neglect as required by this section is guilty of a misdemeanor punishable by up to six months confinement in a county jail or by a fine of one thousand dollars ($1,000) or by both that imprisonment and fine. If a mandated reporter intentionally conceals his or her failure to report an incident known by the mandated reporter to be abuse or severe neglect under this section, the failure to report is a continuing offense until an agency specified in Section 11165.9 discovers the offense.

(d) (1) A clergy member who acquires knowledge or a reasonable suspicion of child abuse or neglect during a penitential communication is not subject to subdivision (a). For the purposes of this subdivision, penitential communication means a communication, intended to be in confidence, including, but not limited to, a sacramental confession, made to a clergy member who, in the course of the discipline or practice of his or her church, denomination, or organization, is authorized or accustomed to hear those communications, and under the discipline, tenets, customs, or practices of his or her church, denomination, or organization, has a duty to keep those communications secret.

(2) Nothing in this subdivision shall be construed to modify or limit a clergy member s duty to report known or suspected child abuse or neglect when the clergy member is acting in some other capacity that would otherwise make the clergy member a mandated reporter.

(3) (A) On or before January 1, 2004, a clergy member or any custodian of records for the clergy member may report to an agency specified in Section 11165.9 that the clergy member or any custodian of records for the clergy member, prior to January 1, 1997, in his or her professional capacity or within the scope of his or her employment, other than during a penitential communication, acquired knowledge or had a reasonable suspicion that a child had been the victim of sexual abuse and that the clergy member or any custodian of records for the clergy member did not previously report the abuse to an agency specified in Section 11165.9. The provisions of Section 11172 shall apply to all reports made pursuant to this paragraph.

(B) This paragraph shall apply even if the victim of the known or suspected abuse has reached the age of majority by the time the required report is made.

(C) The local law enforcement agency shall have jurisdiction to investigate any report of child abuse made pursuant to this paragraph even if the report is made after the victim has reached the age of majority.

(e) (1) A commercial film, photographic print, or image processor who has knowledge of or observes, within the scope of his or her professional capacity or employment, any film, photograph, videotape, negative, slide, or any representation of information, data, or an image, including, but not limited to, any film, filmstrip, photograph, negative, slide, photocopy, videotape, video laser disc, computer hardware, computer software, computer floppy disk, data storage medium, CD-ROM, computer-generated equipment, or computer-generated image depicting a child under 16 years of age engaged in an act of sexual conduct, shall, immediately or as soon as practicably possible, telephonically report the instance of suspected abuse to the law enforcement agency located in the county in which the images are seen. Within 36 hours of receiving the information concerning the incident, the reporter shall prepare and send, fax, or electronically transmit a written followup report of the incident with a copy of the image or material attached.

(2) A commercial computer technician who has knowledge of or observes, within the scope of his or her professional capacity or employment, any representation of information, data, or an image, including, but not limited to, any computer hardware, computer software, computer file, computer floppy disk, data storage medium, CD-ROM, computer-generated equipment, or computer-generated image that is retrievable in perceivable form and that is intentionally saved, transmitted, or organized on an electronic medium, depicting a child under 16 years of age engaged in an act of sexual conduct, shall immediately, or as soon as practicably possible, telephonically report the instance of suspected abuse to the law enforcement agency located in the county in which the images or material are seen. As soon as practicably possible after receiving the information concerning the incident, the reporter shall prepare and send, fax, or electronically transmit a written followup report of the incident with a brief description of the images or materials.

(3) For purposes of this article, commercial computer technician includes an employee designated by an employer to receive reports pursuant to an established reporting process authorized by subparagraph (B) of paragraph (43) of subdivision (a) of Section 11165.7.

(4) As used in this subdivision, electronic medium includes, but is not limited to, a recording, CD-ROM, magnetic disk memory, magnetic tape memory, CD, DVD, thumbdrive, or any other computer hardware or media.

(5) As used in this subdivision, sexual conduct means any of the following:

(A) Sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-anal, whether between persons of the same or opposite sex or between humans and animals.

(B) Penetration of the vagina or rectum by any object.

(C) Masturbation for the purpose of sexual stimulation of the viewer.

(D) Sadomasochistic abuse for the purpose of sexual stimulation of the viewer.

(E) Exhibition of the genitals, pubic, or rectal areas of a person for the purpose of sexual stimulation of the viewer.

(f) Any mandated reporter who knows or reasonably suspects that the home or institution in which a child resides is unsuitable for the child because of abuse or neglect of the child shall bring the condition to the attention of the agency to which, and at the same time as, he or she makes a report of the abuse or neglect pursuant to subdivision (a).

(g) Any other person who has knowledge of or observes a child whom he or she knows or reasonably suspects has been a victim of child abuse or neglect may report the known or suspected instance of child abuse or neglect to an agency specified in Section 11165.9. For purposes of this section, any other person includes a mandated reporter who acts in his or her private capacity and not in his or her professional capacity or within the scope of his or her employment.

(h) When two or more persons, who are required to report, jointly have knowledge of a known or suspected instance of child abuse or neglect, and when there is agreement among them, the telephone report may be made by a member of the team selected by mutual agreement and a single report may be made and signed by the selected member of the reporting team. Any member who has knowledge that the member designated to report has failed to do so shall thereafter make the report.

(i) (1) The reporting duties under this section are individual, and no supervisor or administrator may impede or inhibit the reporting duties, and no person making a report shall be subject to any sanction for making the report. However, internal procedures to facilitate reporting and apprise supervisors and administrators of reports may be established provided that they are not inconsistent with this article.

(2) The internal procedures shall not require any employee required to make reports pursuant to this article to disclose his or her identity to the employer.

(3) Reporting the information regarding a case of possible child abuse or neglect to an employer, supervisor, school principal, school counselor, coworker, or other person shall not be a substitute for making a mandated report to an agency specified in Section 11165.9.

(j) A county probation or welfare department shall immediately, or as soon as practicably possible, report by telephone, fax, or electronic transmission to the law enforcement agency having jurisdiction over the case, to the agency given the responsibility for investigation of cases under Section 300 of the Welfare and Institutions Code, and to the district attorney s office every known or suspected instance of child abuse or neglect, as defined in Section 11165.6, except acts or omissions coming within subdivision (b) of Section 11165.2, or reports made pursuant to Section 11165.13 based on risk to a child which relates solely to the inability of the parent to provide the child with regular care due to the parent s substance abuse, which shall be reported only to the county welfare or probation department. A county probation or welfare department also shall send, fax, or electronically transmit a written report thereof within 36 hours of receiving the information concerning the incident to any agency to which it makes a telephone report under this subdivision.

(k) A law enforcement agency shall immediately, or as soon as practicably possible, report by telephone, fax, or electronic transmission to the agency given responsibility for investigation of cases under Section 300 of the Welfare and Institutions Code and to the district attorney s office every known or suspected instance of child abuse or neglect reported to it, except acts or omissions coming within subdivision (b) of Section 11165.2, which shall be reported only to the county welfare or probation department. A law enforcement agency shall report to the county welfare or probation department every known or suspected instance of child abuse or neglect reported to it which is alleged to have occurred as a result of the action of a person responsible for the child s welfare, or as the result of the failure of a person responsible for the child s welfare to adequately protect the minor from abuse when the person responsible for the child s welfare knew or reasonably should have known that the minor was in danger of abuse. A law enforcement agency also shall send, fax, or electronically transmit a written report thereof within 36 hours of receiving the information concerning the incident to any agency to which it makes a telephone report under this subdivision.

(Amended by Stats. 2013, Ch. 76, Sec. 165. Effective January 1, 2014.)



11166.01

(a) Except as provided in subdivision (b), any supervisor or administrator who violates paragraph (1) of subdivision (i) of Section 11166 shall be punished by not more than six months in a county jail, by a fine of not more than one thousand dollars ($1,000), or by both that fine and imprisonment.

(b) Notwithstanding Section 11162 or subdivision (c) of Section 11166, any mandated reporter who willfully fails to report abuse or neglect, or any person who impedes or inhibits a report of abuse or neglect, in violation of this article, where that abuse or neglect results in death or great bodily injury, shall be punished by not more than one year in a county jail, by a fine of not more than five thousand dollars ($5,000), or by both that fine and imprisonment.

(Amended by Stats. 2006, Ch. 901, Sec. 10. Effective January 1, 2007.)



11166.05

Any mandated reporter who has knowledge of or who reasonably suspects that a child is suffering serious emotional damage or is at a substantial risk of suffering serious emotional damage, evidenced by states of being or behavior, including, but not limited to, severe anxiety, depression, withdrawal, or untoward aggressive behavior toward self or others, may make a report to an agency specified in Section 11165.9.

(Amended by Stats. 2004, Ch. 842, Sec. 9. Effective January 1, 2005.)



11166.1

(a) When an agency receives a report pursuant to Section 11166 that contains either of the following, it shall, within 24 hours, notify the licensing office with jurisdiction over the facility:

(1) A report of abuse alleged to have occurred in facilities licensed to care for children by the State Department of Social Services.

(2) A report of the death of a child who was, at the time of death, living at, enrolled in, or regularly attending a facility licensed to care for children by the State Department of Social Services, unless the circumstances of the child s death are clearly unrelated to the child s care at the facility.

The agency shall send the licensing agency a copy of its investigation and any other pertinent materials.

(b) Any employee of an agency specified in Section 11165.9 who has knowledge of, or observes in his or her professional capacity or within the scope of his or her employment, a child in protective custody whom he or she knows or reasonably suspects has been the victim of child abuse or neglect shall, within 36 hours, send or have sent to the attorney who represents the child in dependency court, a copy of the report prepared in accordance with Section 11166. The agency shall maintain a copy of the written report. All information requested by the attorney for the child or the child s guardian ad litem shall be provided by the agency within 30 days of the request.

(Amended by Stats. 2000, Ch. 916, Sec. 17. Effective January 1, 2001.)



11166.2

In addition to the reports required under Section 11166, any agency specified in Section 11165.9 shall immediately or as soon as practically possible report by telephone, fax, or electronic transmission to the appropriate licensing agency every known or suspected instance of child abuse or neglect when the instance of abuse or neglect occurs while the child is being cared for in a child day care facility, involves a child day care licensed staff person, or occurs while the child is under the supervision of a community care facility or involves a community care facility licensee or staff person. The agency shall also send, fax, or electronically transmit a written report thereof within 36 hours of receiving the information concerning the incident to any agency to which it makes a telephone report under this subdivision. The agency shall send the licensing agency a copy of its investigation report and any other pertinent materials.

(Amended by Stats. 2001, Ch. 133, Sec. 7. Effective July 31, 2001.)



11166.3

(a) The Legislature intends that in each county the law enforcement agencies and the county welfare or probation department shall develop and implement cooperative arrangements in order to coordinate existing duties in connection with the investigation of suspected child abuse or neglect cases. The local law enforcement agency having jurisdiction over a case reported under Section 11166 shall report to the county welfare or probation department that it is investigating the case within 36 hours after starting its investigation. The county welfare department or probation department shall, in cases where a minor is a victim of actions specified in Section 288 of this code and a petition has been filed pursuant to Section 300 of the Welfare and Institutions Code with regard to the minor, evaluate what action or actions would be in the best interest of the child victim. Notwithstanding any other provision of law, the county welfare department or probation department shall submit in writing its findings and the reasons therefor to the district attorney on or before the completion of the investigation. The written findings and the reasons therefor shall be delivered or made accessible to the defendant or his or her counsel in the manner specified in Section 859.

(b) The local law enforcement agency having jurisdiction over a case reported under Section 11166 shall report to the district office of the State Department of Social Services any case reported under this section if the case involves a facility specified in paragraph (5) or (6) of subdivision (a) of Section 1502, Section 1596.750 or 1596.76 of the Health and Safety Code, and the licensing of the facility has not been delegated to a county agency. The law enforcement agency shall send a copy of its investigation report and any other pertinent materials to the licensing agency upon the request of the licensing agency.

(Amended by Stats. 2001, Ch. 133, Sec. 8. Effective July 31, 2001.)



11166.5

(a) (1) On and after January 1, 1985, any mandated reporter as specified in Section 11165.7, with the exception of child visitation monitors, prior to commencing his or her employment, and as a prerequisite to that employment, shall sign a statement on a form provided to him or her by his or her employer to the effect that he or she has knowledge of the provisions of Section 11166 and will comply with those provisions. The statement shall inform the employee that he or she is a mandated reporter and inform the employee of his or her reporting obligations under Section 11166 and of his or her confidentiality rights under subdivision (d) of Section 11167. The employer shall provide a copy of Sections 11165.7, 11166, and 11167 to the employee.

On and after January 1, 1993, any person who acts as a child visitation monitor, as defined in paragraph (31) of subdivision (a) of Section 11165.7, prior to engaging in monitoring the first visit in a case, shall sign a statement on a form provided to him or her by the court which ordered the presence of that third person during the visit, to the effect that he or she has knowledge of the provisions of Section 11166 and will comply with those provisions.

(2) The signed statements shall be retained by the employer or the court, as the case may be. The cost of printing, distribution, and filing of these statements shall be borne by the employer or the court.

(3) This subdivision is not applicable to persons employed by public or private youth centers, youth recreation programs, and youth organizations as members of the support staff or maintenance staff and who do not work with, observe, or have knowledge of children as part of their official duties.

(b) On and after January 1, 1986, when a person is issued a state license or certificate to engage in a profession or occupation, the members of which are required to make a report pursuant to Section 11166, the state agency issuing the license or certificate shall send a statement substantially similar to the one contained in subdivision (a) to the person at the same time as it transmits the document indicating licensure or certification to the person. In addition to the requirements contained in subdivision (a), the statement also shall indicate that failure to comply with the requirements of Section 11166 is a misdemeanor, punishable by up to six months in a county jail, by a fine of one thousand dollars ($1,000), or by both that imprisonment and fine.

(c) As an alternative to the procedure required by subdivision (b), a state agency may cause the required statement to be printed on all application forms for a license or certificate printed on or after January 1, 1986.

(d) On and after January 1, 1993, any child visitation monitor, as defined in paragraph (31) of subdivision (a) of Section 11165.7, who desires to act in that capacity shall have received training in the duties imposed by this article, including training in child abuse identification and child abuse reporting. The person, prior to engaging in monitoring the first visit in a case, shall sign a statement on a form provided to him or her by the court which ordered the presence of that third person during the visit, to the effect that he or she has received this training. This statement may be included in the statement required by subdivision (a) or it may be a separate statement. This statement shall be filed, along with the statement required by subdivision (a), in the court file of the case for which the visitation monitoring is being provided.

(e) Any person providing services to a minor child, as described in paragraph (38) of subdivision (a) of Section 11165.7, shall not be required to make a report pursuant to Section 11166 unless that person has received training, or instructional materials in the appropriate language, on the duties imposed by this article, including identifying and reporting child abuse and neglect.

(Amended by Stats. 2012, Ch. 518, Sec. 2. Effective January 1, 2013.)



11167

(a) Reports of suspected child abuse or neglect pursuant to Section 11166 or Section 11166.05 shall include the name, business address, and telephone number of the mandated reporter; the capacity that makes the person a mandated reporter; and the information that gave rise to the reasonable suspicion of child abuse or neglect and the source or sources of that information. If a report is made, the following information, if known, shall also be included in the report: the child s name, the child s address, present location, and, if applicable, school, grade, and class; the names, addresses, and telephone numbers of the child s parents or guardians; and the name, address, telephone number, and other relevant personal information about the person or persons who might have abused or neglected the child. The mandated reporter shall make a report even if some of this information is not known or is uncertain to him or her.

(b) Information relevant to the incident of child abuse or neglect and information relevant to a report made pursuant to Section 11166.05 may be given to an investigator from an agency that is investigating the known or suspected case of child abuse or neglect.

(c) Information relevant to the incident of child abuse or neglect, including the investigation report and other pertinent materials, and information relevant to a report made pursuant to Section 11166.05 may be given to the licensing agency when it is investigating a known or suspected case of child abuse or neglect.

(d) (1) The identity of all persons who report under this article shall be confidential and disclosed only among agencies receiving or investigating mandated reports, to the prosecutor in a criminal prosecution or in an action initiated under Section 602 of the Welfare and Institutions Code arising from alleged child abuse, or to counsel appointed pursuant to subdivision (c) of Section 317 of the Welfare and Institutions Code, or to the county counsel or prosecutor in a proceeding under Part 4 (commencing with Section 7800) of Division 12 of the Family Code or Section 300 of the Welfare and Institutions Code, or to a licensing agency when abuse or neglect in out-of-home care is reasonably suspected, or when those persons waive confidentiality, or by court order.

(2) No agency or person listed in this subdivision shall disclose the identity of any person who reports under this article to that person s employer, except with the employee s consent or by court order.

(e) Notwithstanding the confidentiality requirements of this section, a representative of a child protective services agency performing an investigation that results from a report of suspected child abuse or neglect made pursuant to Section 11166 or Section 11166.05, at the time of the initial contact with the individual who is subject to the investigation, shall advise the individual of the complaints or allegations against him or her, in a manner that is consistent with laws protecting the identity of the reporter under this article.

(f) Persons who may report pursuant to subdivision (g) of Section 11166 are not required to include their names.

(Amended by Stats. 2010, Ch. 95, Sec. 1. Effective January 1, 2011.)



11167.5

(a) The reports required by Sections 11166 and 11166.2, or authorized by Section 11166.05, and child abuse or neglect investigative reports that result in a summary report being filed with the Department of Justice pursuant to subdivision (a) of Section 11169 shall be confidential and may be disclosed only as provided in subdivision (b). Any violation of the confidentiality provided by this article is a misdemeanor punishable by imprisonment in a county jail not to exceed six months, by a fine of five hundred dollars ($500), or by both that imprisonment and fine.

(b) Reports of suspected child abuse or neglect and information contained therein may be disclosed only to the following:

(1) Persons or agencies to whom disclosure of the identity of the reporting party is permitted under Section 11167.

(2) Persons or agencies to whom disclosure of information is permitted under subdivision (b) of Section 11170 or subdivision (a) of Section 11170.5.

(3) Persons or agencies with whom investigations of child abuse or neglect are coordinated under the regulations promulgated under Section 11174.

(4) Multidisciplinary personnel teams as defined in subdivision (d) of Section 18951 of the Welfare and Institutions Code.

(5) Persons or agencies responsible for the licensing of facilities which care for children, as specified in Section 11165.7.

(6) The State Department of Social Services or any county licensing agency which has contracted with the state, as specified in paragraph (4) of subdivision (b) of Section 11170, when an individual has applied for a community care license or child day care license, or for employment in an out-of-home care facility, or when a complaint alleges child abuse or neglect by an operator or employee of an out-of-home care facility.

(7) Hospital scan teams. As used in this paragraph, hospital scan team means a team of three or more persons established by a hospital, or two or more hospitals in the same county, consisting of health care professionals and representatives of law enforcement and child protective services, the members of which are engaged in the identification of child abuse or neglect. The disclosure authorized by this section includes disclosure among all hospital scan teams.

(8) Coroners and medical examiners when conducting a post mortem examination of a child.

(9) The Board of Parole Hearings, which may subpoena an employee of a county welfare department who can provide relevant evidence and reports that both (A) are not unfounded, pursuant to Section 11165.12, and (B) concern only the current incidents upon which parole revocation proceedings are pending against a parolee charged with child abuse or neglect. The reports and information shall be confidential pursuant to subdivision (d) of Section 11167.

(10) Personnel from an agency responsible for making a placement of a child pursuant to Section 361.3 of, and Article 7 (commencing with Section 305) of Chapter 2 of Part 1 of Division 2 of, the Welfare and Institutions Code.

(11) Persons who have been identified by the Department of Justice as listed in the Child Abuse Central Index pursuant to paragraph (7) of subdivision (b) of Section 11170 or subdivision (c) of Section 11170, or persons who have verified with the Department of Justice that they are listed in the Child Abuse Central Index as provided in subdivision (f) of Section 11170. Disclosure under this paragraph is required notwithstanding the California Public Records Act, Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code. Nothing in this paragraph shall preclude a submitting agency prior to disclosure from redacting any information necessary to maintain confidentiality as required by law.

(12) Out-of-state law enforcement agencies conducting an investigation of child abuse or neglect only when an agency makes the request for reports of suspected child abuse or neglect in writing and on official letterhead, or as designated by the Department of Justice, identifying the suspected abuser or victim by name and date of birth or approximate age. The request shall be signed by the department supervisor of the requesting law enforcement agency. The written request shall cite the out-of-state statute or interstate compact provision that requires that the information contained within these reports is to be disclosed only to law enforcement, prosecutorial entities, or multidisciplinary investigative teams, and shall cite the safeguards in place to prevent unlawful disclosure provided by the requesting state or the applicable interstate compact provision.

(13) Out-of-state agencies responsible for approving prospective foster or adoptive parents for placement of a child only when the agency makes the request in compliance with the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109-248). The request shall also cite the safeguards in place to prevent unlawful disclosure provided by the requesting state or the applicable interstate compact provision and indicate that the requesting state shall maintain continual compliance with the requirement in paragraph (20) of subdivision (a) of Section 671 of Title 42 of the United States Code that requires the state have in place safeguards to prevent the unauthorized disclosure of information in any child abuse and neglect registry maintained by the state and prevent the information from being used for a purpose other than the conducting of background checks in foster or adoptive placement cases.

(14) Each chairperson of a county child death review team, or his or her designee, to whom disclosure of information is permitted under this article, relating to the death of one or more children and any prior child abuse or neglect investigation reports maintained involving the same victim, siblings, or suspects. Local child death review teams may share any relevant information regarding case reviews involving child death with other child death review teams.

(c) Authorized persons within county health departments shall be permitted to receive copies of any reports made by health practitioners, as defined in paragraphs (21) to (28), inclusive, of subdivision (a) of Section 11165.7, and pursuant to Section 11165.13, and copies of assessments completed pursuant to Sections 123600 and 123605 of the Health and Safety Code, to the extent permitted by federal law. Any information received pursuant to this subdivision is protected by subdivision (e).

(d) Nothing in this section requires the Department of Justice to disclose information contained in records maintained under Section 11170 or under the regulations promulgated pursuant to Section 11174, except as otherwise provided in this article.

(e) This section shall not be interpreted to allow disclosure of any reports or records relevant to the reports of child abuse or neglect if the disclosure would be prohibited by any other provisions of state or federal law applicable to the reports or records relevant to the reports of child abuse or neglect.

(Amended by Stats. 2008, Ch. 701, Sec. 9. Effective September 30, 2008.)



11168

The written reports required by Section 11166 shall be submitted on forms adopted by the Department of Justice after consultation with representatives of the various professional medical associations and hospital associations and county probation or welfare departments. Those forms shall be distributed by the agencies specified in Section 11165.9.

(Amended by Stats. 2000, Ch. 916, Sec. 26. Effective January 1, 2001.)



11169

(a) An agency specified in Section 11165.9 shall forward to the Department of Justice a report in writing of every case it investigates of known or suspected child abuse or severe neglect that is determined to be substantiated, other than cases coming within subdivision (b) of Section 11165.2. An agency shall not forward a report to the Department of Justice unless it has conducted an active investigation and determined that the report is substantiated, as defined in Section 11165.12. If a report has previously been filed which subsequently proves to be not substantiated, the Department of Justice shall be notified in writing of that fact and shall not retain the report. The reports required by this section shall be in a form approved by the Department of Justice and may be sent by fax or electronic transmission. An agency specified in Section 11165.9 receiving a written report from another agency specified in Section 11165.9 shall not send that report to the Department of Justice.

(b) On and after January 1, 2012, a police department or sheriff s department specified in Section 11165.9 shall no longer forward to the Department of Justice a report in writing of any case it investigates of known or suspected child abuse or severe neglect.

(c) At the time an agency specified in Section 11165.9 forwards a report in writing to the Department of Justice pursuant to subdivision (a), the agency shall also notify in writing the known or suspected child abuser that he or she has been reported to the Child Abuse Central Index (CACI).The notice required by this section shall be in a form approved by the Department of Justice. The requirements of this subdivision shall apply with respect to reports forwarded to the department on or after the date on which this subdivision becomes operative.

(d) Subject to subdivision (e), any person who is listed on the CACI has the right to a hearing before the agency that requested his or her inclusion in the CACI to challenge his or her listing on the CACI. The hearing shall satisfy due process requirements. It is the intent of the Legislature that the hearing provided for by this subdivision shall not be construed to be inconsistent with hearing proceedings available to persons who have been listed on the CACI prior to the enactment of the act that added this subdivision.

(e) A hearing requested pursuant to subdivision (d) shall be denied when a court of competent jurisdiction has determined that suspected child abuse or neglect has occurred, or when the allegation of child abuse or neglect resulting in the referral to the CACI is pending before the court. A person who is listed on the CACI and has been denied a hearing pursuant to this subdivision has a right to a hearing pursuant to subdivision (d) only if the court s jurisdiction has terminated, the court has not made a finding concerning whether the suspected child abuse or neglect was substantiated, and a hearing has not previously been provided to the listed person pursuant to subdivision (d).

(f) Any person listed in the CACI who has reached 100 years of age shall have his or her listing removed from the CACI.

(g) Any person listed in the CACI as of January 1, 2013, who was listed prior to reaching 18 years of age, and who is listed once in CACI with no subsequent listings, shall be removed from the CACI 10 years from the date of the incident resulting in the CACI listing.

(h) If, after a hearing pursuant to subdivision (d) or a court proceeding described in subdivision (e), it is determined the person s CACI listing was based on a report that was not substantiated, the agency shall notify the Department of Justice of that result and the department shall remove that person s name from the CACI.

(i) Agencies, including police departments and sheriff s departments, shall retain child abuse or neglect investigative reports that result or resulted in a report filed with the Department of Justice pursuant to subdivision (a) for the same period of time that the information is required to be maintained on the CACI pursuant to this section and subdivision (a) of Section 11170. Nothing in this section precludes an agency from retaining the reports for a longer period of time if required by law.

(j) The immunity provisions of Section 11172 shall not apply to the submission of a report by an agency pursuant to this section. However, nothing in this section shall be construed to alter or diminish any other immunity provisions of state or federal law.

(Amended by Stats. 2012, Ch. 848, Sec. 1. Effective January 1, 2013.)



11170

(a) (1) The Department of Justice shall maintain an index of all reports of child abuse and severe neglect submitted pursuant to Section 11169. The index shall be continually updated by the department and shall not contain any reports that are determined to be not substantiated. The department may adopt rules governing recordkeeping and reporting pursuant to this article.

(2) The department shall act only as a repository of reports of suspected child abuse and severe neglect to be maintained in the Child Abuse Central Index (CACI) pursuant to paragraph (1). The submitting agencies are responsible for the accuracy, completeness, and retention of the reports described in this section. The department shall be responsible for ensuring that the CACI accurately reflects the report it receives from the submitting agency.

(3) Only information from reports that are reported as substantiated shall be filed pursuant to paragraph (1), and all other determinations shall be removed from the central list. If a person listed in the CACI was under 18 years of age at the time of the report, the information shall be deleted from the CACI 10 years from the date of the incident resulting in the CACI listing, if no subsequent report concerning the same person is received during that time period.

(b) The provisions of subdivision (c) of Section 11169 apply to any information provided pursuant to this subdivision.

(1) The Department of Justice shall immediately notify an agency that submits a report pursuant to Section 11169, or a prosecutor who requests notification, of any information maintained pursuant to subdivision (a) that is relevant to the known or suspected instance of child abuse or severe neglect reported by the agency. The agency shall make that information available to the reporting health care practitioner who is treating a person reported as a possible victim of known or suspected child abuse. The agency shall make that information available to the reporting child custodian, Child Abuse Prevention and Treatment Act guardian ad litem appointed under Rule 5.662 of the California Rules of Court, or counsel appointed under Section 317 or 318 of the Welfare and Institutions Code, or the appropriate licensing agency, if he or she or the licensing agency is handling or investigating a case of known or suspected child abuse or severe neglect.

(2) When a report is made pursuant to subdivision (a) of Section 11166, or Section 11166.05, the investigating agency, upon completion of the investigation or after there has been a final disposition in the matter, shall inform the person required or authorized to report of the results of the investigation and of any action the agency is taking with regard to the child or family.

(3) The Department of Justice shall make relevant information from the CACI available to a law enforcement agency, county welfare department, or county probation department that is conducting a child abuse investigation.

(4) The department shall make available to the State Department of Social Services, or to any county licensing agency that has contracted with the state for the performance of licensing duties, or to a tribal court or tribal child welfare agency of a tribe, consortium of tribes, or tribal organization that has entered into an agreement with the state pursuant to Section 10553.1 of the Welfare and Institutions Code, information regarding a known or suspected child abuser maintained pursuant to this section and subdivision (a) of Section 11169 concerning any person who is an applicant for licensure or approval, or any adult who resides or is employed in the home of an applicant for licensure or approval, or who is an applicant for employment in a position having supervisorial or disciplinary power over a child or children, or who will provide 24-hour care for a child or children in a residential home or facility, pursuant to Section 1522.1 or 1596.877 of the Health and Safety Code, or Section 8714, 8802, 8912, or 9000 of the Family Code, or Section 11403.2 of the Welfare and Institutions Code.

(5) The Department of Justice shall make available to a Court Appointed Special Advocate program that is conducting a background investigation of an applicant seeking employment with the program or a volunteer position as a Court Appointed Special Advocate, as defined in Section 101 of the Welfare and Institutions Code, information contained in the index regarding known or suspected child abuse by the applicant.

(6) For purposes of child death review, the Department of Justice shall make available to the chairperson, or the chairperson s designee, for each county child death review team, or the State Child Death Review Council, information for investigative purposes only that is maintained in the CACI pursuant to subdivision (a) relating to the death of one or more children and any prior child abuse or neglect investigation reports maintained involving the same victims, siblings, or suspects. Local child death review teams may share any relevant information regarding case reviews involving child death with other child death review teams.

(7) The department shall make available to investigative agencies or probation officers, or court investigators acting pursuant to Section 1513 of the Probate Code, responsible for placing children or assessing the possible placement of children pursuant to Article 6 (commencing with Section 300), Article 7 (commencing with Section 305), Article 10 (commencing with Section 360), or Article 14 (commencing with Section 601) of Chapter 2 of Part 1 of Division 2 of the Welfare and Institutions Code, or Article 2 (commencing with Section 1510) or Article 3 (commencing with Section 1540) of Chapter 1 of Part 2 of Division 4 of the Probate Code, information regarding a known or suspected child abuser contained in the index concerning any adult residing in the home where the child may be placed, when this information is requested for purposes of ensuring that the placement is in the best interest of the child. Upon receipt of relevant information concerning child abuse or neglect investigation reports contained in the CACI from the Department of Justice pursuant to this subdivision, the agency or court investigator shall notify, in writing, the person listed in the CACI that he or she is in the index. The notification shall include the name of the reporting agency and the date of the report.

(8) The Department of Justice shall make available to a government agency conducting a background investigation pursuant to Section 1031 of the Government Code of an applicant seeking employment as a peace officer, as defined in Section 830, information regarding a known or suspected child abuser maintained pursuant to this section concerning the applicant.

(9) The Department of Justice shall make available to a county child welfare agency or delegated county adoption agency, as defined in Section 8515 of the Family Code, conducting a background investigation, or a government agency conducting a background investigation on behalf of one of those agencies, information regarding a known or suspected child abuser maintained pursuant to this section and subdivision (a) of Section 11169 concerning any applicant seeking employment or volunteer status with the agency who, in the course of his or her employment or volunteer work, will have direct contact with children who are alleged to have been, are at risk of, or have suffered, abuse or neglect.

(10) (A) Persons or agencies, as specified in subdivision (b), if investigating a case of known or suspected child abuse or neglect, or the State Department of Social Services or any county licensing agency pursuant to paragraph (4), or a Court Appointed Special Advocate (CASA) program conducting a background investigation for employment or volunteer candidates pursuant to paragraph (5), or an investigative agency, probation officer, or court investigator responsible for placing children or assessing the possible placement of children pursuant to paragraph (7), or a government agency conducting a background investigation of an applicant seeking employment as a peace officer pursuant to paragraph (8), or a county child welfare agency or delegated county adoption agency conducting a background investigation of an applicant seeking employment or volunteer status who, in the course of his or her employment or volunteer work, will have direct contact with children who are alleged to have been, are at risk of, or have suffered, abuse or neglect, pursuant to paragraph (9), to whom disclosure of any information maintained pursuant to subdivision (a) is authorized, are responsible for obtaining the original investigative report from the reporting agency, and for drawing independent conclusions regarding the quality of the evidence disclosed, and its sufficiency for making decisions regarding investigation, prosecution, licensing, placement of a child, employment or volunteer positions with a CASA program, or employment as a peace officer.

(B) If CACI information is requested by an agency for the temporary placement of a child in an emergency situation pursuant to Article 7 (commencing with Section 305) of Chapter 2 of Part 1 of Division 2 of the Welfare and Institutions Code, the department is exempt from the requirements of Section 1798.18 of the Civil Code if compliance would cause a delay in providing an expedited response to the agency s inquiry and if further delay in placement may be detrimental to the child.

(11) (A) Whenever information contained in the Department of Justice files is furnished as the result of an application for employment or licensing or volunteer status pursuant to paragraph (4), (5), (8), or (9), the Department of Justice may charge the person or entity making the request a fee. The fee shall not exceed the reasonable costs to the department of providing the information. The only increase shall be at a rate not to exceed the legislatively approved cost-of-living adjustment for the department. In no case shall the fee exceed fifteen dollars ($15).

(B) All moneys received by the department pursuant to this section to process trustline applications for purposes of Chapter 3.35 (commencing with Section 1596.60) of Division 2 of the Health and Safety Code shall be deposited in a special account in the General Fund that is hereby established and named the Department of Justice Child Abuse Fund. Moneys in the fund shall be available, upon appropriation by the Legislature, for expenditure by the department to offset the costs incurred to process trustline automated child abuse or neglect system checks pursuant to this section.

(C) All moneys, other than those described in subparagraph (B), received by the department pursuant to this paragraph shall be deposited in a special account in the General Fund which is hereby created and named the Department of Justice Sexual Habitual Offender Fund. The funds shall be available, upon appropriation by the Legislature, for expenditure by the department to offset the costs incurred pursuant to Chapter 9.5 (commencing with Section 13885) and Chapter 10 (commencing with Section 13890) of Title 6 of Part 4, and the DNA and Forensic Identification Data Base and Data Bank Act of 1998 (Chapter 6 (commencing with Section 295) of Title 9 of Part 1), and for maintenance and improvements to the statewide Sexual Habitual Offender Program and the California DNA offender identification file (CAL-DNA) authorized by Chapter 9.5 (commencing with Section 13885) of Title 6 of Part 4 and the DNA and Forensic Identification Data Base and Data Bank Act of 1998 (Chapter 6 (commencing with Section 295) of Title 9 of Part 1).

(c) (1) The Department of Justice shall make available to any agency responsible for placing children pursuant to Article 7 (commencing with Section 305) of Chapter 2 of Part 1 of Division 2 of the Welfare and Institutions Code, upon request, relevant information concerning child abuse or neglect reports contained in the index, when making a placement with a responsible relative pursuant to Sections 281.5, 305, and 361.3 of the Welfare and Institutions Code. Upon receipt of relevant information concerning child abuse or neglect reports contained in the index from the Department of Justice pursuant to this subdivision, the agency shall also notify in writing the person listed in the CACI that he or she is in the index. The notification shall include the location of the original investigative report and the submitting agency. The notification shall be submitted to the person listed at the same time that all other parties are notified of the information, and no later than the actual judicial proceeding that determines placement.

(2) If information is requested by an agency for the placement of a child with a responsible relative in an emergency situation pursuant to Article 7 (commencing with Section 305) of Chapter 2 of Part 1 of Division 2 of the Welfare and Institutions Code, the department is exempt from the requirements of Section 1798.18 of the Civil Code if compliance would cause a delay in providing an expedited response to the child protective agency s inquiry and if further delay in placement may be detrimental to the child.

(d) The department shall make available any information maintained pursuant to subdivision (a) to out-of-state law enforcement agencies conducting investigations of known or suspected child abuse or neglect only when an agency makes the request for information in writing and on official letterhead, or as designated by the department, identifying the suspected abuser or victim by name and date of birth or approximate age. The request shall be signed by the department supervisor of the requesting law enforcement agency. The written requests shall cite the out-of-state statute or interstate compact provision that requires that the information contained within these reports shall be disclosed only to law enforcement, prosecutorial entities, or multidisciplinary investigative teams, and shall cite the safeguards in place to prevent unlawful disclosure of any confidential information provided by the requesting state or the applicable interstate compact provision.

(e) (1) The department shall make available to an out-of-state agency, for purposes of approving a prospective foster or adoptive parent in compliance with the Adam Walsh Child Protection and Safety Act of 2006 (Public Law 109-248), information regarding a known or suspected child abuser maintained pursuant to subdivision (a) concerning the prospective foster or adoptive parent, and any other adult living in the home of the prospective foster or adoptive parent. The department shall make that information available only when the out-of-state agency makes the request indicating that continual compliance will be maintained with the requirement in paragraph (20) of subsection (a) of Section 671 of Title 42 of the United States Code that requires the state to have in place safeguards to prevent the unauthorized disclosure of information in any child abuse and neglect registry maintained by the state and prevent the information from being used for a purpose other than the conducting of background checks in foster or adoption placement cases.

(2) With respect to any information provided by the department in response to the out-of-state agency s request, the out-of-state agency is responsible for obtaining the original investigative report from the reporting agency, and for drawing independent conclusions regarding the quality of the evidence disclosed and its sufficiency for making decisions regarding the approval of prospective foster or adoptive parents.

(3) (A) Whenever information contained in the index is furnished pursuant to this subdivision, the department shall charge the out-of-state agency making the request a fee. The fee shall not exceed the reasonable costs to the department of providing the information. The only increase shall be at a rate not to exceed the legislatively approved cost-of-living adjustment for the department. In no case shall the fee exceed fifteen dollars ($15).

(B) All moneys received by the department pursuant to this subdivision shall be deposited in the Department of Justice Child Abuse Fund, established under subparagraph (B) of paragraph (11) of subdivision (b). Moneys in the fund shall be available, upon appropriation by the Legislature, for expenditure by the department to offset the costs incurred to process requests for information pursuant to this subdivision.

(f) (1) Any person may determine if he or she is listed in the CACI by making a request in writing to the Department of Justice. The request shall be notarized and include the person s name, address, date of birth, and either a social security number or a California identification number. Upon receipt of a notarized request, the Department of Justice shall make available to the requesting person information identifying the date of the report and the submitting agency. The requesting person is responsible for obtaining the investigative report from the submitting agency pursuant to paragraph (11) of subdivision (b) of Section 11167.5.

(2) No person or agency shall require or request another person to furnish a copy of a record concerning himself or herself, or notification that a record concerning himself or herself exists or does not exist, pursuant to paragraph (1).

(g) If a person is listed in the CACI only as a victim of child abuse or neglect, and that person is 18 years of age or older, that person may have his or her name removed from the index by making a written request to the Department of Justice. The request shall be notarized and include the person s name, address, social security number, and date of birth.

(Amended by Stats. 2012, Ch. 848, Sec. 2.5. Effective January 1, 2013.)



11170.5

(a) Notwithstanding paragraph (4) of subdivision (b) of Section 11170, the Department of Justice shall make available to a licensed adoption agency, as defined in Section 8530 of the Family Code, information regarding a known or suspected child abuser maintained in the Child Abuse Central Index, pursuant to subdivision (a) of Section 11170, concerning any person who has submitted to the agency an application for adoption.

(b) A licensed adoption agency, to which disclosure of any information pursuant to subdivision (a) is authorized, is responsible for obtaining the original investigative report from the reporting agency, and for drawing independent conclusions regarding the quality of the evidence disclosed and the sufficiency of the evidence for making decisions when evaluating an application for adoption.

(c) Whenever information contained in the Department of Justice files is furnished as the result of an application for adoption pursuant to subdivision (a), the Department of Justice may charge the agency making the request a fee. The fee shall not exceed the reasonable costs to the department of providing the information. The only increase shall be at a rate not to exceed the legislatively approved cost-of-living adjustment for the department. In no case shall the fee exceed fifteen dollars ($15).

All moneys received by the department pursuant to this subdivision shall be deposited in the Department of Justice Sexual Habitual Offender Fund pursuant to subparagraph (C) of paragraph (9) of subdivision (b) of Section 11170.

(Amended by Stats. 2004, Ch. 842, Sec. 19. Effective January 1, 2005.)



11171

(a) (1) The Legislature hereby finds and declares that adequate protection of victims of child physical abuse or neglect has been hampered by the lack of consistent and comprehensive medical examinations.

(2) Enhancing examination procedures, documentation, and evidence collection relating to child abuse or neglect will improve the investigation and prosecution of child abuse or neglect as well as other child protection efforts.

(b) The Office of Emergency Services shall, in cooperation with the State Department of Social Services, the Department of Justice, the California Association of Crime Lab Directors, the California District Attorneys Association, the California State Sheriffs Association, the California Peace Officers Association, the California Medical Association, the California Police Chiefs Association, child advocates, the California Medical Training Center, child protective services, and other appropriate experts, establish medical forensic forms, instructions, and examination protocols for victims of child physical abuse or neglect using as a model the form and guidelines developed pursuant to Section 13823.5.

(c) The forms shall include, but not be limited to, a place for notation concerning each of the following:

(1) Any notification of injuries or any report of suspected child physical abuse or neglect to law enforcement authorities or children s protective services, in accordance with existing reporting procedures.

(2) Addressing relevant consent issues, if indicated.

(3) The taking of a patient history of child physical abuse or neglect that includes other relevant medical history.

(4) The performance of a physical examination for evidence of child physical abuse or neglect.

(5) The collection or documentation of any physical evidence of child physical abuse or neglect, including any recommended photographic procedures.

(6) The collection of other medical or forensic specimens, including drug ingestion or toxication, as indicated.

(7) Procedures for the preservation and disposition of evidence.

(8) Complete documentation of medical forensic exam findings with recommendations for diagnostic studies, including blood tests and X-rays.

(9) An assessment as to whether there are findings that indicate physical abuse or neglect.

(d) The forms shall become part of the patient s medical record pursuant to guidelines established by the advisory committee of the Office of Emergency Services and subject to the confidentiality laws pertaining to the release of medical forensic examination records.

(e) The forms shall be made accessible for use on the Internet.

(Amended by Stats. 2013, Ch. 352, Sec. 421. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11171.2

(a) A physician and surgeon or dentist or their agents and by their direction may take skeletal X-rays of the child without the consent of the child s parent or guardian, but only for purposes of diagnosing the case as one of possible child abuse or neglect and determining the extent of the child abuse or neglect.

(b) Neither the physician-patient privilege nor the psychotherapist-patient privilege applies to information reported pursuant to this article in any court proceeding or administrative hearing.

(Added by renumbering Section 11171 by Stats. 2002, Ch. 249, second Sec. 3. Effective January 1, 2003.)



11171.5

(a) If a peace officer, in the course of an investigation of child abuse or neglect, has reasonable cause to believe that the child has been the victim of physical abuse, the officer may apply to a magistrate for an order directing that the victim be X-rayed without parental consent.

Any X-ray taken pursuant to this subdivision shall be administered by a physician and surgeon or dentist or their agents.

(b) With respect to the cost of an X-ray taken by the county coroner or at the request of the county coroner in suspected child abuse or neglect cases, the county may charge the parent or legal guardian of the child-victim the costs incurred by the county for the X-ray.

(c) No person who administers an X-ray pursuant to this section shall be entitled to reimbursement from the county for any administrative cost that exceeds 5 percent of the cost of the X-ray.

(Amended by Stats. 2000, Ch. 916, Sec. 30. Effective January 1, 2001.)



11172

(a) No mandated reporter shall be civilly or criminally liable for any report required or authorized by this article, and this immunity shall apply even if the mandated reporter acquired the knowledge or reasonable suspicion of child abuse or neglect outside of his or her professional capacity or outside the scope of his or her employment. Any other person reporting a known or suspected instance of child abuse or neglect shall not incur civil or criminal liability as a result of any report authorized by this article unless it can be proven that a false report was made and the person knew that the report was false or was made with reckless disregard of the truth or falsity of the report, and any person who makes a report of child abuse or neglect known to be false or with reckless disregard of the truth or falsity of the report is liable for any damages caused. No person required to make a report pursuant to this article, nor any person taking photographs at his or her direction, shall incur any civil or criminal liability for taking photographs of a suspected victim of child abuse or neglect, or causing photographs to be taken of a suspected victim of child abuse or neglect, without parental consent, or for disseminating the photographs, images, or material with the reports required by this article. However, this section shall not be construed to grant immunity from this liability with respect to any other use of the photographs.

(b) Any person, who, pursuant to a request from a government agency investigating a report of suspected child abuse or neglect, provides the requesting agency with access to the victim of a known or suspected instance of child abuse or neglect shall not incur civil or criminal liability as a result of providing that access.

(c) Any commercial computer technician, and any employer of any commercial computer technician, who, pursuant to a warrant from a law enforcement agency investigating a report of suspected child abuse or neglect, provides the law enforcement agency with a computer or computer component which contains possible evidence of a known or suspected instance of child abuse or neglect, shall not incur civil or criminal liability as a result of providing that computer or computer component to the law enforcement agency.

(d) (1) The Legislature finds that even though it has provided immunity from liability to persons required or authorized to make reports pursuant to this article, that immunity does not eliminate the possibility that actions may be brought against those persons based upon required or authorized reports. In order to further limit the financial hardship that those persons may incur as a result of fulfilling their legal responsibilities, it is necessary that they not be unfairly burdened by legal fees incurred in defending those actions. Therefore, a mandated reporter may present a claim to the California Victim Compensation and Government Claims Board for reasonable attorney s fees and costs incurred in any action against that person on the basis of making a report required or authorized by this article if the court has dismissed the action upon a demurrer or motion for summary judgment made by that person, or if he or she prevails in the action. The California Victim Compensation and Government Claims Board shall allow that claim if the requirements of this subdivision are met, and the claim shall be paid from an appropriation to be made for that purpose. Attorney s fees awarded pursuant to this section shall not exceed an hourly rate greater than the rate charged by the Attorney General of the State of California at the time the award is made and shall not exceed an aggregate amount of fifty thousand dollars ($50,000).

(2) This subdivision shall not apply if a public entity has provided for the defense of the action pursuant to Section 995 of the Government Code.

(e) A court may award attorney s fees and costs to a commercial film and photographic print processor when a suit is brought against the processor because of a disclosure mandated by this article and the court finds this suit to be frivolous.

(Amended by Stats. 2012, Ch. 521, Sec. 3. Effective January 1, 2013.)



11174

The Department of Justice, in cooperation with the State Department of Social Services, shall prescribe by regulation guidelines for the investigation of abuse in out-of-home care, as defined in Section 11165.5, and shall ensure that the investigation is conducted in accordance with the regulations and guidelines.

(Amended by Stats. 1988, Ch. 269, Sec. 5.)



11174.1

(a) The Department of Justice, in cooperation with the State Department of Social Services, shall prescribe by regulation guidelines for the investigation of child abuse or neglect, as defined in Section 11165.6, in facilities licensed to care for children, and shall ensure that the investigation is conducted in accordance with the regulations and guidelines.

(b) For community treatment facilities, day treatment facilities, group homes, and foster family agencies, the State Department of Social Services shall prescribe the following regulations:

(1) Regulations designed to assure that all licensees and employees of community treatment facilities, day treatment facilities, group homes, and foster family agencies licensed to care for children have had appropriate training, as determined by the State Department of Social Services, in consultation with representatives of licensees, on the provisions of this article.

(2) Regulations designed to assure the community treatment facilities, day treatment facilities, group homes, and foster family agencies licensed to care for children maintain a written protocol for the investigation and reporting of child abuse or neglect, as defined in Section 11165.6, alleged to have occurred involving a child placed in the facility.

(c) The State Department of Social Services shall provide such orientation and training as it deems necessary to assure that its officers, employees, or agents who conduct inspections of facilities licensed to care for children are knowledgeable about the reporting requirements of this article and have adequate training to identify conditions leading to, and the signs of, child abuse or neglect, as defined in Section 11165.6.

(Amended by Stats. 2000, Ch. 916, Sec. 32. Effective January 1, 2001.)



11174.3

(a) Whenever a representative of a government agency investigating suspected child abuse or neglect or the State Department of Social Services deems it necessary, a suspected victim of child abuse or neglect may be interviewed during school hours, on school premises, concerning a report of suspected child abuse or neglect that occurred within the child s home or out-of-home care facility. The child shall be afforded the option of being interviewed in private or selecting any adult who is a member of the staff of the school, including any certificated or classified employee or volunteer aide, to be present at the interview. A representative of the agency investigating suspected child abuse or neglect or the State Department of Social Services shall inform the child of that right prior to the interview.

The purpose of the staff person s presence at the interview is to lend support to the child and enable him or her to be as comfortable as possible. However, the member of the staff so elected shall not participate in the interview. The member of the staff so present shall not discuss the facts or circumstances of the case with the child. The member of the staff so present, including, but not limited to, a volunteer aide, is subject to the confidentiality requirements of this article, a violation of which is punishable as specified in Section 11167.5. A representative of the school shall inform a member of the staff so selected by a child of the requirements of this section prior to the interview. A staff member selected by a child may decline the request to be present at the interview. If the staff person selected agrees to be present, the interview shall be held at a time during school hours when it does not involve an expense to the school. Failure to comply with the requirements of this section does not affect the admissibility of evidence in a criminal or civil proceeding.

(b) The Superintendent of Public Instruction shall notify each school district and each agency specified in Section 11165.9 to receive mandated reports, and the State Department of Social Services shall notify each of its employees who participate in the investigation of reports of child abuse or neglect, of the requirements of this section.

(Amended by Stats. 2000, Ch. 916, Sec. 33. Effective January 1, 2001.)






ARTICLE 2.6. Child Death Review Teams

11174.32

(a) Each county may establish an interagency child death review team to assist local agencies in identifying and reviewing suspicious child deaths and facilitating communication among persons who perform autopsies and the various persons and agencies involved in child abuse or neglect cases. Interagency child death review teams have been used successfully to ensure that incidents of child abuse or neglect are recognized and other siblings and nonoffending family members receive the appropriate services in cases where a child has expired.

(b) Each county may develop a protocol that may be used as a guideline by persons performing autopsies on children to assist coroners and other persons who perform autopsies in the identification of child abuse or neglect, in the determination of whether child abuse or neglect contributed to death or whether child abuse or neglect had occurred prior to but was not the actual cause of death, and in the proper written reporting procedures for child abuse or neglect, including the designation of the cause and mode of death.

(c) In developing an interagency child death review team and an autopsy protocol, each county, working in consultation with local members of the California State Coroner s Association and county child abuse prevention coordinating councils, may solicit suggestions and final comments from persons, including, but not limited to, the following:

(1) Experts in the field of forensic pathology.

(2) Pediatricians with expertise in child abuse.

(3) Coroners and medical examiners.

(4) Criminologists.

(5) District attorneys.

(6) Child protective services staff.

(7) Law enforcement personnel.

(8) Representatives of local agencies which are involved with child abuse or neglect reporting.

(9) County health department staff who deals with children s health issues.

(10) Local professional associations of persons described in paragraphs (1) to (9), inclusive.

(d) Records exempt from disclosure to third parties pursuant to state or federal law shall remain exempt from disclosure when they are in the possession of a child death review team.

(e) (1) No less than once each year, each child death review team shall make available to the public findings, conclusions and recommendations of the team, including aggregate statistical data on the incidences and causes of child deaths.

(2) In its report, the child death review team shall withhold the last name of the child that is subject to a review or the name of the deceased child s siblings unless the name has been publicly disclosed or is required to be disclosed by state law, federal law, or court order.

(Amended by Stats. 2006, Ch. 813, Sec. 1. Effective January 1, 2007.)



11174.33

Subject to available funding, the Attorney General, working with the California Consortium of Child Abuse Councils, shall develop a protocol for the development and implementation of interagency child death teams for use by counties, which shall include relevant procedures for both urban and rural counties. The protocol shall be designed to facilitate communication among persons who perform autopsies and the various persons and agencies involved in child abuse or neglect cases so that incidents of child abuse or neglect are recognized and other siblings and nonoffending family members receive the appropriate services in cases where a child has expired. The protocol shall be completed on or before January 1, 1991.

(Added by renumbering Section 11166.8 by Stats. 2004, Ch. 842, Sec. 12. Effective January 1, 2005.)



11174.34

(a) (1) The purpose of this section shall be to coordinate and integrate state and local efforts to address fatal child abuse or neglect, and to create a body of information to prevent child deaths.

(2) It is the intent of the Legislature that the California State Child Death Review Council, the Department of Justice, the State Department of Social Services, the State Department of Health Services, and state and local child death review teams shall share data and other information necessary from the Department of Justice Child Abuse Central Index and Supplemental Homicide File, the State Department of Health Services Vital Statistics and the Department of Social Services Child Welfare Services/Case Management System files to establish accurate information on the nature and extent of child abuse- or neglect-related fatalities in California as those documents relate to child fatality cases. Further, it is the intent of the Legislature to ensure that records of child abuse- or neglect-related fatalities are entered into the State Department of Social Services, Child Welfare Services/Case Management System. It is also the intent that training and technical assistance be provided to child death review teams and professionals in the child protection system regarding multiagency case review.

(b) (1) It shall be the duty of the California State Child Death Review Council to oversee the statewide coordination and integration of state and local efforts to address fatal child abuse or neglect and to create a body of information to prevent child deaths. The Department of Justice, the State Department of Social Services, the State Department of Health Care Services, the California Coroner s Association, the County Welfare Directors Association, Prevent Child Abuse California, the California Homicide Investigators Association, the Office of Emergency Services, the Inter-Agency Council on Child Abuse and Neglect/National Center on Child Fatality Review, the California Conference of Local Health Officers, the California Conference of Local Directors of Maternal, Child, and Adolescent Health, the California Conference of Local Health Department Nursing Directors, the California District Attorneys Association, and at least three regional representatives, chosen by the other members of the council, working collaboratively for the purposes of this section, shall be known as the California State Child Death Review Council. The council shall select a chairperson or cochairpersons from the members.

(2) The Department of Justice is hereby authorized to carry out the purposes of this section by coordinating council activities and working collaboratively with the agencies and organizations in paragraph (1), and may consult with other representatives of other agencies and private organizations, to help accomplish the purpose of this section.

(c) Meetings of the agencies and organizations involved shall be convened by a representative of the Department of Justice. All meetings convened between the Department of Justice and any organizations required to carry out the purpose of this section shall take place in this state. There shall be a minimum of four meetings per calendar year.

(d) To accomplish the purpose of this section, the Department of Justice and agencies and organizations involved shall engage in the following activities:

(1) Analyze and interpret state and local data on child death in an annual report to be submitted to local child death review teams with copies to the Governor and the Legislature, no later than July 1 each year. Copies of the report shall also be distributed to public officials in the state who deal with child abuse issues and to those agencies responsible for child death investigation in each county. The report shall contain, but not be limited to, information provided by state agencies and the county child death review teams for the preceding year.

The state data shall include the Department of Justice Child Abuse Central Index and Supplemental Homicide File, the State Department of Health Services Vital Statistics, and the State Department of Social Services Child Welfare Services/Case Management System.

(2) In conjunction with the Office of Emergency Services, coordinate statewide and local training for county death review teams and the members of the teams, including, but not limited to, training in the application of the interagency child death investigation protocols and procedures established under Sections 11166.7 and 11166.8 to identify child deaths associated with abuse or neglect.

(e) The State Department of Public Health, in collaboration with the California State Child Death Review Council, shall design, test and implement a statewide child abuse or neglect fatality tracking system incorporating information collected by local child death review teams. The department shall:

(1) Establish a minimum case selection criteria and review protocols of local child death review teams.

(2) Develop a standard child death review form with a minimum core set of data elements to be used by local child death review teams, and collect and analyze that data.

(3) Establish procedural safeguards in order to maintain appropriate confidentiality and integrity of the data.

(4) Conduct annual reviews to reconcile data reported to the State Department of Health Services Vital Statistics, Department of Justice Homicide Files and Child Abuse Central Index, and the State Department of Social Services Child Welfare Services/Case Management System data systems, with data provided from local child death review teams.

(5) Provide technical assistance to local child death review teams in implementing and maintaining the tracking system.

(6) This subdivision shall become operative on July 1, 2000, and shall be implemented only to the extent that funds are appropriated for its purposes in the Budget Act.

(f) Local child death review teams shall participate in a statewide child abuse or neglect fatalities monitoring system by:

(1) Meeting the minimum standard protocols set forth by the State Department of Public Health in collaboration with the California State Child Death Review Council.

(2) Using the standard data form to submit information on child abuse or neglect fatalities in a timely manner established by the State Department of Public Health.

(g) The California State Child Death Review Council shall monitor the implementation of the monitoring system and incorporate the results and findings of the system and review into an annual report.

(h) The Department of Justice shall direct the creation, maintenance, updating, and distribution electronically and by paper, of a statewide child death review team directory, which shall contain the names of the members of the agencies and private organizations participating under this section, and the members of local child death review teams and local liaisons to those teams. The department shall work in collaboration with members of the California State Child Death Review Council to develop a directory of professional experts, resources, and information from relevant agencies and organizations and local child death review teams, and to facilitate regional working relationships among teams. The Department of Justice shall maintain and update these directories annually.

(i) The agencies or private organizations participating under this section shall participate without reimbursement from the state. Costs incurred by participants for travel or per diem shall be borne by the participant agency or organization. The participants shall be responsible for collecting and compiling information to be included in the annual report. The Department of Justice shall be responsible for printing and distributing the annual report using available funds and existing resources.

(j) The Office of Emergency Services, in coordination with the State Department of Social Services, the Department of Justice, and the California State Child Death Review Council shall contract with state or nationally recognized organizations in the area of child death review to conduct statewide training and technical assistance for local child death review teams and relevant organizations, develop standardized definitions for fatal child abuse or neglect, develop protocols for the investigation of fatal child abuse or neglect, and address relevant issues such as grief and mourning, data collection, training for medical personnel in the identification of child abuse or neglect fatalities, domestic violence fatality review, and other related topics and programs. The provisions of this subdivision shall only be implemented to the extent that the agency can absorb the costs of implementation within its current funding, or to the extent that funds are appropriated for its purposes in the Budget Act.

(k) Law enforcement and child welfare agencies shall cross-report all cases of child death suspected to be related to child abuse or neglect whether or not the deceased child has any known surviving siblings.

(l) County child welfare agencies shall create a record in the Child Welfare Services/Case Management System (CWS/CMS) on all cases of child death suspected to be related to child abuse or neglect, whether or not the deceased child has any known surviving siblings. Upon notification that the death was determined not to be related to child abuse or neglect, the child welfare agency shall enter that information into the Child Welfare Services/Case Management System.

(Amended by Stats. 2013, Ch. 352, Sec. 422. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11174.35

The State Department of Social Services shall work with state and local child death review teams and child protective services agencies in order to identify child death cases that were, or should have been, reported to or by county child protective services agencies. Findings made pursuant to this section shall be used to determine the extent of child abuse or neglect fatalities occurring in families known to child protective services agencies and to define child welfare training needs for reporting, cross-reporting, data integration, and involvement by child protective services agencies in multiagency review in child deaths. The State Department of Social Services, the State Department of Health Services, and the Department of Justice shall develop a plan to track and maintain data on child deaths from abuse or neglect, and submit this plan, not later than December 1, 1997, to the Senate Committee on Health and Human Services, the Assembly Committee on Human Services, and the chairs of the fiscal committees of the Legislature.

(Added by renumbering Section 11166.95 by Stats. 2004, Ch. 842, Sec. 14. Effective January 1, 2005.)






ARTICLE 2.7. Elder and Dependent Adult Death Review Teams

11174.4

The following definitions shall govern the construction of this article, unless the context requires otherwise:

(a) Elder means any person who is 65 years of age or older.

(b) (1) Abuse means any of the conduct described in Article 2 (commencing with Section 15610) of Chapter 11 of Part 3 of Division 9 of the Welfare and Institutions Code.

(2) Abuse does not include the use of any reasonable and necessary force that may result in an injury used by a peace officer acting within the course of his or her employment as a peace officer.

(Amended (as added by Stats. 2001, Ch. 301) by Stats. 2002, Ch. 664, Sec. 174. Effective January 1, 2003.)



11174.5

(a) Each county may establish an interagency elder and dependent adult death review team to assist local agencies in identifying and reviewing suspicious elder and dependent adult deaths and facilitating communication among persons who perform autopsies and the various persons and agencies involved in elder and dependent adult abuse or neglect cases.

(b) Each county may develop a protocol that may be used as a guideline by persons performing autopsies on elders and dependent adults to assist coroners and other persons who perform autopsies in the identification of elder and dependent adult abuse or neglect, in the determination of whether elder or dependent adult abuse or neglect contributed to death or whether elder or dependent adult abuse or neglect had occurred prior to, but was not the actual cause of, death, and in the proper written reporting procedures for elder and dependent adult abuse or neglect, including the designation of the cause and mode of death.

(c) As used in this section, the term dependent adult has the same meaning as in Section 368, and applies regardless of whether the person lived independently.

(Amended by Stats. 2010, Ch. 617, Sec. 6. Effective January 1, 2011.)



11174.6

County elder death review teams may be comprised of, but not limited to, the following:

(a) Experts in the field of forensic pathology.

(b) Medical personnel with expertise in elder abuse and neglect.

(c) Coroners and medical examiners.

(d) District attorneys and city attorneys.

(e) County or local staff including, but not limited to:

(1) Adult protective services staff.

(2) Public administrator, guardian, and conservator staff.

(3) County health department staff who deal with elder health issues.

(4) County counsel.

(f) County and state law enforcement personnel.

(g) Local long-term care ombudsman.

(h) Community care licensing staff and investigators.

(i) Geriatric mental health experts.

(j) Criminologists.

(k) Representatives of local agencies that are involved with oversight of adult protective services and reporting elder abuse or neglect.

(l) Local professional associations of persons described in subdivisions (a) to (k), inclusive.

(Added by Stats. 2001, Ch. 301, Sec. 2. Effective January 1, 2002.)



11174.7

(a) An oral or written communication or a document shared within or produced by an elder and dependent adult death review team related to an elder or dependent adult death review is confidential and not subject to disclosure or discoverable by another third party.

(b) An oral or written communication or a document provided by a third party to an elder and dependent adult death review team, or between a third party and an elder and dependent adult death review team, is confidential and not subject to disclosure or discoverable by a third party.

(c) Notwithstanding subdivisions (a) and (b), recommendations of an elder and dependent adult death review team upon the completion of a review may be disclosed at the discretion of a majority of the members of the elder and dependent adult death review team.

(Amended by Stats. 2010, Ch. 617, Sec. 7. Effective January 1, 2011.)



11174.8

(a) Each organization represented on an elder death review team may share with other members of the team information in its possession concerning the decedent who is the subject of the review or any person who was in contact with the decedent and any other information deemed by the organization to be pertinent to the review. Any information shared by an organization with other members of a team is confidential. The intent of this subdivision is to permit the disclosure to members of the team of any information deemed confidential, privileged, or prohibited from disclosure by any other provision of law.

(b) (1) Written and oral information may be disclosed to an elder death review team established pursuant to this section. The team may make a request in writing for the information sought and any person with information of the kind described in paragraph (3) may rely on the request in determining whether information may be disclosed to the team.

(2) No individual or agency that has information governed by this subdivision shall be required to disclose information. The intent of this subdivision is to allow the voluntary disclosure of information by the individual or agency that has the information.

(3) The following information may be disclosed pursuant to this subdivision:

(A) Notwithstanding Section 56.10 of the Civil Code, medical information.

(B) Notwithstanding Section 5328 of the Welfare and Institutions Code, mental health information.

(C) Notwithstanding Section 15633.5 of the Welfare and Institutions Code, information from elder abuse reports and investigations, except the identity of persons who have made reports, which shall not be disclosed.

(D) State summary criminal history information, criminal offender record information, and local summary criminal history information, as defined in Sections 11075, 11105, and 13300.

(E) Notwithstanding Section 11163.2, information pertaining to reports by health practitioners of persons suffering from physical injuries inflicted by means of a firearm or of persons suffering physical injury where the injury is a result of assaultive or abusive conduct.

(F) Information provided to probation officers in the course of the performance of their duties, including, but not limited to, the duty to prepare reports pursuant to Section 1203.10, as well as the information on which these reports are based.

(G) Notwithstanding Section 10825 of the Welfare and Institutions Code, records relating to in-home supportive services, unless disclosure is prohibited by federal law.

(c) Written and oral information may be disclosed under this section notwithstanding Sections 2263, 2918, 4982, and 6068 of the Business and Professions Code, the lawyer-client privilege protected by Article 3 (commencing with Section 950) of Chapter 4 of Division 8 of the Evidence Code, the physician-patient privilege protected by Article 6 (commencing with Section 990) of Chapter 4 of Division 8 of the Evidence Code, and the psychotherapist-patient privilege protected by Article 7 (commencing with Section 1010) of Chapter 4 of Division 8 of the Evidence Code.

(Added by Stats. 2001, Ch. 301, Sec. 2. Effective January 1, 2002.)



11174.9

Information gathered by the elder death review team and any recommendations made by the team shall be used by the county to develop education, prevention, and if necessary, prosecution strategies that will lead to improved coordination of services for families and the elder population.

(Added by Stats. 2001, Ch. 301, Sec. 2. Effective January 1, 2002.)






ARTICLE 3. Uniform Act for Out-of-State Parolee Supervision

11175

This article may be cited as the Uniform Act for Out-of-State Probationer or Parolee Supervision.

(Amended by Stats. 1955, Ch. 309.)



11176

Pursuant to the authority vested in this State by that certain act of Congress, approved June 6, 1934, and entitled An act granting the consent of Congress to any two or more states to enter into agreements or compacts for cooperative effort and mutual assistance in the prevention of crime, and for other purposes, the Governor is hereby authorized and directed to enter into a compact or compacts on behalf of this State with any of the United States legally joining therein.

(Added by Stats. 1953, Ch. 1384.)



11177

The compact or compacts authorized by Section 11176 shall be in substantially the following form:

A compact entered into by and among the contracting states, signatories hereto, with the consent of the Congress of the United States of America, granted by an act entitled An act granting the consent of Congress to any two or more states to enter into agreements or compacts for cooperative effort and mutual assistance in the prevention of crime and for other purposes.

The contracting states solemnly agree:

(1) That it shall be competent for the duly constituted judicial and administrative authorities of a state party to this compact (herein called sending state ), to permit any person convicted of an offense within such state and placed on probation or released on parole to reside in any other state party to this compact (herein called receiving state ) while on probation or parole, if

(a) Such person is in fact a resident of or has his family residing within the receiving state and can obtain employment there;

(b) Though not a resident of the receiving state and not having his family residing there, the receiving state consents to such person being sent there.

Before granting such permission, opportunity shall be granted to the receiving state to investigate the home and prospective employment of such person.

A resident of the receiving state, within the meaning of this section, is one who has been an actual inhabitant of such state continuously for more than one year prior to his coming to the sending state and has not resided within the sending state more than six continuous months immediately preceding the commission of the offense for which he has been convicted.

(2) That each receiving state will assume the duties of visitation of and supervision over probationers or parolees of any sending state and in the exercise of those duties will be governed by the same standards that prevail for its own probationers and parolees.

(3) That duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any person on probation or parole. For that purpose no formalities will be required other than establishing the authority of the officer and the identity of the person to be retaken. All legal requirements to obtain extradition of fugitives from justice are hereby expressly waived on the part of states party hereto, as to such persons. The decision of the sending state to retake a person on probation or parole shall be conclusive upon and not reviewable within the receiving state. If at the time when a state seeks to retake a probationer or parolee there should be pending against him within the receiving state any criminal charge, or he should be suspected of having committed within such state a criminal offense, he shall not be retaken without the consent of the receiving state until discharged from prosecution or from imprisonment for such offense.

(4) That the duly accredited officers of the sending state will be permitted to transport prisoners being retaken through any and all states parties to this compact, without interference.

(5) That the governor of each state may designate an officer who, acting jointly with like officers of other contracting states, if and when appointed, shall promulgate such rules and regulations as may be deemed necessary to more effectively carry out the terms of this compact.

(6) That this compact shall become operative immediately upon its ratification by any state as between it and any other state or states so ratifying. When ratified it shall have the full force and effect of law within such state, the form of ratification to be in accordance with the laws of the ratifying state.

(7) That this compact shall continue in force and remain binding upon each ratifying state until renounced by it. The duties and obligations hereunder of a renouncing state shall continue as to parolees or probationers residing therein at the time of withdrawal until retaken or finally discharged by the sending state. Renunciation of this compact shall be by the same authority which ratified it, by sending six months notice in writing of its intention to withdraw from the compact to the other states party hereto.

(Added by Stats. 1953, Ch. 1384.)



11177.1

(a) Before a probationer or parolee may be returned to the sending state under this compact, he shall have a right to counsel and to a hearing before a magistrate to determine whether he is in fact a probationer or parolee who was allowed to reside in this or any other state pursuant to this compact, whether his return to the sending state has been ordered, and whether there is probable cause to believe he is the same person whose return is sought. At the hearing, the magistrate shall accept certified copies of probation or parole documents showing that this compact has been invoked and that the probationer or parolee has been ordered returned to the sending state, and these documents shall constitute conclusive proof of their contents. If the magistrate concludes that the probationer or parolee is subject to the terms of this compact, an order shall be issued forthwith directing the delivery to the sending state of the probationer or parolee.

(b) If the probationer or parolee or his counsel desires to test the legality of the order issued under subdivision (a), the magistrate shall fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus. If the writ is denied and probable cause appears for an application for a writ of habeas corpus to another court, or justice or judge thereof, the order denying the writ shall fix a reasonable time within which the accused may again apply for a writ of habeas corpus.

(Added by Stats. 1983, Ch. 793, Sec. 11.)



11177.2

(a) No parolee or inmate may be released on parole to reside in any other receiving state if the parolee or inmate is subject to an unsatisfied order of restitution to a victim or a restitution fine within the sending state.

(b) A parolee or inmate may be granted an exception to the prohibition in subdivision (a) if the parolee or inmate posts a bond for the amount of the restitution order.

(c) A parolee or inmate may petition the court for a hearing to determine whether, in the interests of justice, the prohibition against leaving the state should be waived. This section shall not be construed to allow the reduction or waiver of a restitution order or fine.

(Amended by Stats. 1998, Ch. 587, Sec. 10. Effective January 1, 1999.)



11177.5

The officer designated by the Governor pursuant to subdivision 5 of Section 11177 of this code may deputize any person regularly employed by another state to act as an officer and agent of this State in effecting the return of any person who has violated the terms and conditions of parole or probation as granted by this State. In any matter relating to the return of such a person, any agent so deputized shall have all the powers of a police officer of this State.

Any deputization pursuant to this section shall be in writing and any person authorized to act as an agent of this State pursuant hereto shall carry formal evidence of his deputization and shall produce the same upon demand.

(Added by Stats. 1955, Ch. 657.)



11177.6

The officer designated by the Governor pursuant to subdivision 5 of Section 11177 of this code may, subject to the approval of the Department of General Services, enter into contracts with similar officials of any other state or states for the purpose of sharing an equitable portion of the cost of effecting the return of any person who has violated the terms and conditions of parole or probation as granted by this state.

(Amended by Stats. 1965, Ch. 371.)



11178

If any portion of this article is held unconstitutional, such decision shall not affect the validity of any other portions of this act.

(Added by Stats. 1953, Ch. 1384.)



11179

This article and compacts made pursuant thereto shall be construed as separate and distinct from any act or acts of this State relating to the extradition of fugitives from justice.

(Added by Stats. 1953, Ch. 1384.)






ARTICLE 3.5. Interstate Compact for Adult Offender Supervision

11180

The Interstate Compact for Adult Offender Supervision as contained herein is hereby enacted into law and entered into on behalf of the state with any and all other states legally joining therein in a form substantially as follows:

Preamble

Whereas:The interstate compact for the supervision of Parolees and Probationers was established in 1937. It is the earliest corrections compact established among the states and has not been amended since its adoption over 62 years ago.

Whereas:This compact is the only vehicle for the controlled movement of adult parolees and probationers across state lines and it currently has jurisdiction over more than a quarter of a million offenders.

Whereas:The complexities of the compact have become more difficult to administer, and many jurisdictions have expanded supervision expectations to include currently unregulated practices such as victim input, victim notification requirements, and sex offender registration.

Whereas:After hearings, national surveys, and a detailed study by a task force appointed by the National Institute of Corrections, the overwhelming recommendation has been to amend the document to bring about an effective management capacity that addresses public safety concerns and offender accountability.

Whereas:Upon the adoption of this Interstate Compact for Adult Offender Supervision, it is the intention of the Legislature to repeal the previous Interstate Compact for the Supervision of Parolees and Probationers as to those states that have ratified this compact.

Be it enacted by the General Assembly (Legislature) of the state of California.

Short title:This Act may be cited as The Interstate Compact for Adult Offender Supervision.

Article I.Purpose

The compacting states to this Interstate Compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the Bylaws and Rules of this compact to travel across state lines both to and from each compacting state in a manner so as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. Section 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime. It is the purpose of this compact and the Interstate Commission created hereunder, through means of joint and cooperative action among the compacting states: to provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community; to provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and to equitably distribute the costs, benefits, and obligations of the compact among the compacting states. In addition, this compact will: create an Interstate Commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections or other criminal justice agencies which will promulgate rules to achieve the purpose of this compact; ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of Compact activities to heads of state councils, state executive, judicial, and legislative branches and criminal justice administrators; monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct non-compliance; and coordinate training and education regarding regulations of interstate movement of offenders for officials involved in these types of activities. The compacting states recognize that there is no right of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provisions of this compact and Bylaws and Rules promulgated hereunder. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and are therefore public business.

Article II.Definitions

As used in this compact, unless the context clearly requires a different construction:

Adult means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law.

By-laws mean those by-laws established by the Interstate Commission for its governance, or for directing or controlling the Interstate Commission s actions or conduct.

Compact Administrator means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state s supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

Compacting state means any state which has enacted the enabling legislation for this compact.

Commissioner means the voting representative of each compacting state appointed pursuant to Article III of this compact.

Interstate Commission means the Interstate Commission for Adult Offender Supervision established by this compact.

Member means the commissioner of a compacting state or designee, who shall be a person officially connected with the commissioner.

Non Compacting state means any state which has not enacted the enabling legislation for this compact.

Offender means an adult placed under, or subject to, supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies.

Person means any individual, corporation, business enterprise, or other legal entity, either public or private.

Rules means acts of the Interstate Commission, duly promulgated pursuant to Article VIII of this compact, substantially affecting interested parties in addition to the Interstate Commission, which shall have the force and effect of law in the compacting states.

State means a state of the United States, the District of Columbia, and any other territorial possessions of the United States.

State Council means the resident members of the State Council for Interstate Adult Offender Supervision created by each state under Article III of this compact.

Article III.The Compact Commission

The compacting states hereby create the Interstate Commission for Adult Offender Supervision.

The Interstate Commission shall be a body corporate and joint agency of the compacting states.

The Interstate Commission shall have all the responsibilities, powers, and duties set forth herein, including the power to sue and be sued, and whatever additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

The Interstate Commission shall consist of Commissioners selected and appointed by resident members of the State Council for Interstate Adult Offender Supervision for each state. In addition to the Commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations; these noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general and crime victims. All noncommissioner members of the Interstate Commission shall be ex-officio (nonvoting) members. The Interstate Commission may provide in its by-laws for these additional, ex-officio, nonvoting members as it deems necessary. Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission. The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of 27 or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

The Interstate Commission shall establish an Executive Committee which shall include commission officers, members and others as shall be determined by the By-laws. The Executive Committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking and/or amendment to the Compact. The Executive Committee oversees the day-to-day activities managed by the Executive Director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its by-laws and as directed by the Interstate Commission and performs other duties as directed by the Commission or set forth in the By-laws.

Article IV.The State Council

Each member state shall create a State Council for Interstate Adult Offender Supervision which shall be responsible for the appointment of the commissioner who shall serve on the Interstate Commission from that state. Each state council shall appoint as its commissioner the Compact Administrator from that state to serve on the Interstate Commission in this capacity under or pursuant to applicable law of the member state. While each member state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups and compact administrators. Each compacting state retains the right to determine the qualifications of the Compact Administrator who shall be appointed by the state council or by the Governor in consultation with the Legislature and the Judiciary. In addition to appointment of its commissioner to the National Interstate Commission, each state council shall exercise oversight and advocacy concerning its participation in Interstate Commission activities and other duties as may be determined by each member state, including, but not limited to, development of policy concerning operations and procedures of the compact within that state.

Article V.Powers and Duties of the Interstate Commission

The Interstate Commission shall have the following powers:

To adopt a seal and suitable by-laws governing the management and operation of the Interstate Commission.

To promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

To oversee, supervise and coordinate the interstate movement of offenders subject to the terms of this compact and any by-laws adopted and rules promulgated by the compact commission.

To enforce compliance with compact provisions, Interstate Commission rules, and by-laws, using all necessary and proper means, including, but not limited to, the use of judicial process.

To establish and maintain offices.

To purchase and maintain insurance and bonds.

To borrow, accept, or contract for services of personnel, including, but not limited to, members and their staffs.

To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

To elect or appoint officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission s personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel.

To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of same.

To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

To establish a budget and make expenditures and levy dues as provided in Article X of this compact.

To sue and be sued.

To provide for dispute resolution among Compacting States.

To perform whatever functions as may be necessary or appropriate to achieve the purposes of this compact.

To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. These reports shall also include any recommendations that may have been adopted by the Interstate Commission.

To coordinate education, training and public awareness regarding the interstate movement of offenders for officials involved in these activities.

To establish uniform standards for the reporting, collecting, and exchanging of data.

Article VI.Organization and Operation of the Interstate Commission

Section A.By-laws

The Interstate Commission shall, by a majority of the Members, within twelve months of the first Interstate Commission meeting, adopt By-laws to govern its conduct as may be necessary or appropriate to carry out the purposes of the Compact, including, but not limited to:

Establishing the fiscal year of the Interstate Commission.

Establishing an executive committee and other committees as may be necessary.

Providing reasonable standards and procedures:

(i) For the establishment of committees.

(ii) Governing any general or specific delegation of any authority or function of the Interstate Commission; providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each meeting; establishing the titles and responsibilities of the officers of the Interstate Commission; providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission. Notwithstanding any civil service or other similar laws of any Compacting State, the By-laws shall exclusively govern the personnel policies and programs of the Interstate Commission; and providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the Compact after the payment and/or reserving of all of its debts and obligations; providing transition rules for start up administration of the compact; establishing standards and procedures for compliance and technical assistance in carrying out the compact.

Section B.Officers and Staff

The Interstate Commission shall, by a majority of the Members, elect from among its Members a chairperson and a vice chairperson, each of whom shall have authorities and duties as may be specified in the By-laws. The chairperson, or in his or her absence or disability, the vice chairperson, shall preside at all meetings of the Interstate Commission. The Officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

The Interstate Commission shall, through its executive committee, appoint or retain an executive director for a period, upon terms and conditions and for compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, and hire and supervise other staff as may be authorized by the Interstate Commission, but shall not be a member.

Section C.Corporate Records of the Interstate Commission

The Interstate Commission shall maintain its corporate books and records in accordance with the By-laws.

Section D.Qualified Immunity, Defense and Indemnification

The Members, officers, executive director and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities; provided, that nothing in this paragraph shall be construed to protect anyone from suit and/or liability for any damage, loss, injury or liability caused by their intentional or willful and wanton misconduct. The Interstate Commission shall defend the Commissioner of a Compacting State, or his or her representatives or employees, or the Interstate Commission s representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties or responsibilities; provided, that the actual or alleged act, error or omission did not result from intentional wrongdoing on the part of that person.

The Interstate Commission shall indemnify and hold the Commissioner of a Compacting State, the appointed designee or employees, or the Interstate Commission s representatives or employees, harmless in the amount of any settlement or judgment obtained against any person arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that the person had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided, that the actual or alleged act, error, or omission did not result from gross negligence or intentional wrongdoing on the part of the person.

Article VII.Activities of the Interstate Commission

The Interstate Commission shall meet and take whatever actions as are consistent with the provisions of this Compact.

Except as otherwise provided in this Compact and unless a greater percentage is required by the By-laws, in order to constitute an act of the Interstate Commission, the act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

Each Member of the Interstate Commission shall have the right and power to cast a vote to which that Compacting State is entitled and to participate in the business and affairs of the Interstate Commission. A Member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a State Council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The By-laws may provide for Members participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone, or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

The Interstate Commission shall meet at least once during each calendar year. The chairperson of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the Members, shall call additional meetings.

The Interstate Commission s By-laws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating the Rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the Rules or as otherwise provided in the Compact. The Interstate Commission shall promulgate Rules consistent with the principles contained in the Government in Sunshine Act, 5 U.S.C. Section 552(b), as may be amended. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

Relate solely to the Interstate Commission s internal personnel practices and procedures.

Disclose matters specifically exempted from disclosure by statute.

Disclose trade secrets or commercial or financial information which is privileged or confidential.

Involve accusing any person of a crime, or formally censuring any person.

Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy.

Disclose investigatory records compiled for law enforcement purposes.

Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of the entity.

Disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity.

Specifically relate to the Interstate Commission s issuance of a subpoena, or its participation in a civil action or proceeding.

For every meeting closed pursuant to this provision, the Interstate Commission s chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any rollcall vote (reflected in the vote of each Member on the question). All documents considered in connection with any action shall be identified in the minutes. The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its By-laws and Rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements.

Article VIII.Rulemaking Functions of the Interstate Commission

The Interstate Commission shall promulgate Rules in order to effectively and efficiently achieve the purposes of the Compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

Rulemaking shall occur pursuant to the criteria set forth in this Article and the By-laws and Rules adopted pursuant thereto. Rulemaking shall substantially conform to the principles of the federal Administrative Procedure Act, 5 U.S.C.S. section 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C.S. app. 2, section 1 et seq., as may be amended (hereinafter APA ). All Rules and amendments shall become binding as of the date specified in each Rule or amendment.

If a majority of the legislatures of the Compacting States rejects a Rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then the Rule shall have no further force and effect in any Compacting State.

When promulgating a Rule, the Interstate Commission shall:

Publish the proposed Rule stating with particularity the text of the Rule which is proposed and the reason for the proposed Rule.

Allow persons to submit written data, facts, opinions and arguments, which information shall be publicly available.

Provide an opportunity for an informal hearing.

Promulgate a final Rule and its effective date, if appropriate, based on the rulemaking record.

Not later than sixty days after a Rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission s principal office is located for judicial review of the Rule. If the court finds that the Interstate Commission s action is not supported by substantial evidence, (as defined in the APA), in the rulemaking record, the court shall hold the Rule unlawful and set it aside. Subjects to be addressed within 12 months after the first meeting must at a minimum include:

Notice to victims and opportunity to be heard.

Offender registration and compliance.

Violations/returns.

Transfer procedures and forms.

Eligibility for transfer.

Collection of restitution and fees from offenders.

Data collection and reporting.

The level of supervision to be provided by the receiving state.

Transition rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact.

Mediation, arbitration and dispute resolution.

The existing rules governing the operation of the previous compact superseded by this Act shall be null and void twelve (12) months after the first meeting of the Interstate Commission created hereunder.

Upon determination by the Interstate Commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than 90 days after the effective date of the rule.

Article IX.Oversight, Enforcement, and Dispute Resolution by the Interstate Commission

Section A.Oversight

The Interstate Commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor the activities being administered in Non-compacting States which may significantly affect Compacting States.

The courts and executive agencies in each Compacting State shall enforce this Compact and shall take all actions necessary and appropriate to effectuate the Compact s purposes and intent. In any judicial or administrative proceeding in a Compacting State pertaining to the subject matter of this Compact which may affect the powers, responsibilities or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any proceeding, and shall have standing to intervene in the proceeding for all purposes.

Section B.Dispute Resolution

The Compacting States shall report to the Interstate Commission on issues or activities of concern to them, and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities.

The Interstate Commission shall attempt to resolve any disputes or other issues which are subject to the Compact and which may arise among Compacting States and Non-compacting States.

The Interstate Commission shall enact a By-law or promulgate a Rule providing for both mediation and binding dispute resolution for disputes among the Compacting States.

Section C.Enforcement

The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in Article XII, Section B, of this compact.

Article X.Finance

The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

The Interstate Commission shall levy on and collect an annual assessment from each Compacting State to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission s annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each Compacting State and shall promulgate a Rule binding upon all Compacting States which governs said assessment.

The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state. The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its By-laws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

Article XI.Compacting States, Effective Date and Amendment

Any state, as defined in Article II of this compact, is eligible to become a Compacting State. The Compact shall become effective and binding upon legislative enactment of the Compact into law by no less than 35 of the States. The initial effective date shall be the later of July 1, 2001, or upon enactment into law by the 35th jurisdiction. Thereafter, it shall become effective and binding, as to any other Compacting State, upon enactment of the Compact into law by that State. The governors of Non-member states or their designees will be invited to participate in Interstate Commission activities on a non-voting basis prior to adoption of the compact by all states and territories of the United States.

Amendments to the Compact may be proposed by the Interstate Commission for enactment by the Compacting States. No amendment shall become effective and binding upon the Interstate Commission and the Compacting States unless and until it is enacted into law by unanimous consent of the Compacting States.

Article XII.Withdrawal, Default, Termination, and Judicial Enforcement

Section A.Withdrawal

Once effective, the Compact shall continue in force and remain binding upon each and every Compacting State; provided, that a Compacting State may withdraw from the Compact ( Withdrawing State ) by enacting a statute specifically repealing the statute which enacted the Compact into law.

The effective date of withdrawal is the effective date of the repeal. The Withdrawing State shall immediately notify the Chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this Compact in the Withdrawing State. The Interstate Commission shall notify the other Compacting States of the Withdrawing State s intent to withdraw within 60 days of its receipt thereof. The Withdrawing State is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

Reinstatement following withdrawal of any Compacting State shall occur upon the Withdrawing State reenacting the Compact or upon a later date as determined by the Interstate Commission.

Section B.Default

If the Interstate Commission determines that any Compacting State has at any time defaulted ( Defaulting State ) in the performance of any of its obligations or responsibilities under this Compact, the By-laws or any duly promulgated Rules the Interstate Commission may impose any or all of the following penalties: Fines, fees and costs in amounts as are deemed to be reasonable as fixed by the Interstate Commission. Remedial training and technical assistance as directed by the Interstate Commission; suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the By-laws and Rules have been exhausted. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or Chief Judicial Officer of the state, the majority and minority leaders of the defaulting state s legislature, and the State Council.

The grounds for default include, but are not limited to, failure of a Compacting State to perform the obligations or responsibilities imposed upon it by this compact, Interstate Commission By-laws, or duly promulgated Rules. The Interstate Commission shall immediately notify the Defaulting State in writing of the penalty imposed by the Interstate Commission on the Defaulting State pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the Defaulting State must cure its default. If the Defaulting State fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed herein, the Defaulting State may be terminated from the Compact upon an affirmative vote of a majority of the Compacting States and all rights, privileges and benefits conferred by this Compact shall be terminated from the effective date of suspension. Within 60 days of the effective date of termination of a Defaulting State, the Interstate Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer and the Majority and Minority Leaders of the Defaulting State s legislature and the state council of the termination.

The Defaulting State is responsible for all assessments, obligations and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

The Interstate Commission shall not bear any costs relating to the Defaulting State unless otherwise mutually agreed upon between the Interstate Commission and the Defaulting State. Reinstatement following termination of any Compacting State requires both a reenactment of the Compact by the Defaulting State and the approval of the Interstate Commission pursuant to the Rules.

Section C.Judicial Enforcement

The Interstate Commission may, by majority vote of the Members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the Federal District where the Interstate Commission has its offices to enforce compliance with the provisions of the Compact, its duly promulgated Rules and By-laws, against any Compacting State in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all litigation costs including reasonable attorneys fees.

Section D.Dissolution of Compact

The Compact dissolves effective upon the date of the withdrawal or default of the Compacting State which reduces membership in the Compact to one Compacting State.

Upon the dissolution of this Compact, the Compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be wound up and any surplus funds shall be distributed in accordance with the By-laws.

Article XIII.Severability and Construction

The provisions of this Compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the Compact shall be enforceable.

The provisions of this Compact shall be liberally constructed to effectuate its purposes.

Article XIV.Binding Effect of Compact and Other Laws

Section A.Other Laws

Nothing herein prevents the enforcement of any other law of a Compacting State that is not inconsistent with this Compact.

All Compacting States laws conflicting with this Compact are superseded to the extent of the conflict.

Section B.Binding Effect of the Compact

All lawful actions of the Interstate Commission, including all Rules and By-laws promulgated by the Interstate Commission, are binding upon the Compacting States.

All agreements between the Interstate Commission and the Compacting States are binding in accordance with their terms.

Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the Compacting States, the Interstate Commission may issue advisory opinions regarding meaning or interpretation.

In the event any provision of this Compact exceeds the constitutional limits imposed on the legislature of any Compacting State, the obligations, duties, powers or jurisdiction sought to be conferred by the provision upon the Interstate Commission shall be ineffective and the obligations, duties, powers or jurisdiction shall remain in the Compacting State and shall be exercised by the agency thereof to which the obligations, duties, powers or jurisdiction are delegated by law in effect at the time this Compact becomes effective.

(Amended by Stats. 2011, Ch. 296, Sec. 223. Effective January 1, 2012.)



11181

(a) There is hereby established the California Council for Interstate Adult Offender Supervision.

(b) The council shall exercise oversight and advocacy concerning its participation in Interstate Commission activities, and other duties as may be determined by the Legislature or Governor, including but not limited to, development of policy concerning operations and procedures of the compact within the state.

(c) There shall be seven members of the council. The Director of Corrections, or his or her designee, shall be a member and serve as the commissioner, who shall represent California and serve on the Interstate Commission for Adult Offender Supervision. The commissioner shall also be the Compact Administrator for the State of California for purposes of the Interstate Compact for Adult Offender Supervision. The Governor shall appoint three members, one of whom shall represent victims rights groups, and one of whom shall represent chief probation officers. One member each shall be appointed by the Senate Committee on Rules and the Speaker of the Assembly. The Judicial Council shall appoint one superior court judge as a member.

(d) With the exception of the commissioner, each member of the council shall serve for a term of four years. Council members shall not be compensated, except for reasonable per diem expenses related to their work for council purposes.

(e) The council shall, not later than July 1, 2005, submit a report to the Legislature on the status of implementing the Interstate Compact for Adult Offender Supervision in California. The report shall clearly differentiate the role and responsibilities of the state Compact Administrator from local supervisory agencies and shall articulate the interdependence between the state Compact Administrator and other related entities, including, but not limited to, local supervisory agencies. Additionally, the report shall identify the process by which the State Council communicates with county probation offices and Superior courts to ensure the state s compliance with the Interstate Compact for Adult Offender Supervision.

(Amended by Stats. 2002, Ch. 1078, Sec. 2. Effective January 1, 2003.)






ARTICLE 4. Interstate Corrections Compacts

11189

The Interstate Corrections Compact as set forth in this section is hereby adopted and entered into with all other jurisdictions joining therein. The provisions of the interstate compact are as follows:

INTERSTATE CORRECTIONS COMPACT

This section may be cited as the Interstate Corrections Compact.

The Interstate Corrections Compact is hereby enacted into law and entered into by this state with any other states legally joining therein in the form substantially as follows:

Interstate Corrections Compact

Article I

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

Article II

As used in this compact, unless the context clearly requires otherwise:

(a) State means a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) Sending state means a state party to this compact in which conviction or court commitment was had.

(c) Receiving state means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

(d) Inmate means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.

(e) Institution means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates as defined in (d) above may lawfully be confined.

Article III

(a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

1. Its duration.

2. Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance.

3. Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.

4. Delivery and retaking of inmates.

5. Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

Article IV

(a) Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

Article V

(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b) An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

Article VI

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision, provided that if such program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required therefor.

Article VII

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.

Article VIII

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

Article IX

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

Article X

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(Added by Stats. 1976, Ch. 667.)



11190

The Western Interstate Corrections Compact as contained herein is hereby enacted into law and entered into on behalf of this State with any and all other states legally joining therein in a form substantially as follows:

Western Interstate Corrections Compact

?Article I

The party states, desiring by common action to improve their institutional facilities and provide programs of sufficiently high quality for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of co-operation with one another, thereby serving the best interests of such offenders and of society. The purpose of this compact is to provide for the development and execution of such programs of co-operation for the confinement, treatment and rehabilitation of offenders.

?Article II

As used in this compact, unless the context clearly requires otherwise:

(a) State means a state of the United States, or, subject to the limitation contained in Article VII, Guam.

(b) Sending state means a state party to this compact in which conviction was had.

(c) Receiving state means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction was had.

(d) Inmate means a male or female offender who is under sentence to or confined in a prison or other correctional institution.

(e) Institution means any prison, reformatory or other correctional facility (including but not limited to a facility for the mentally ill or mentally defective) in which inmates may lawfully be confined.

?Article III

(a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

1. Its duration.

2. Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance.

3. Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on accounts thereof; and the crediting of proceeds from or disposal of any products resulting therefrom.

4. Delivery and retaking of inmates.

5. Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) Prior to the construction or completion of construction of any institution or addition thereto by a party state, any other party state or states may contract therewith for the enlargement of the planned capacity of the institution or addition thereto, or for the inclusion therein of particular equipment or structures, and for the reservation of a specific per centum of the capacity of the institution to be kept available for use by inmates of the sending state or states so contracting. Any sending state so contracting may, to the extent that moneys are legally available therefor, pay to the receiving state, a reasonable sum as consideration for such enlargement of capacity, or provision of equipment or structures, and reservation of capacity. Such payment may be in a lump sum or in installments as provided in the contract.

(c) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

?Article IV

(a) Whenever the duly constituted judicial or administrative authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary in order to provide adequate quarters and care or desirable in order to provide an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have the benefit of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be cared for and treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state. Costs of records made pursuant to this subdivision shall be borne by the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

(i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

?Article V

(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is suspected of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b) An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

?Article VI

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provision provided that if such program or activity is not part of the customary correctional regimen the express consent of the appropriate official of the sending state shall be required therefor.

?Article VII

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two contiguous states from among the States of Alaska, Arizona, California, Colorado, Hawaii, Idaho, Montana, Nebraska, Nevada, New Mexico, Oregon, Utah, Washington and Wyoming. For the purpose of this article, Alaska and Hawaii shall be deemed contiguous to each other; to any and all of the States of California, Oregon and Washington; and to Guam. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states, or any other state contiguous to at least one party state upon similar action by such state. Guam may become party to this compact by taking action similar to that provided for joinder by any other eligible party state and upon the consent of Congress to such joinder. For the purposes of this article, Guam shall be deemed contiguous to Alaska, Hawaii, California, Oregon and Washington.

?Article VIII

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until two years after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

?Article IX

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of co-operative institutional arrangements.

?Article X

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(Added by Stats. 1961, Ch. 1397.)



11191

(a) Any court or other agency or officer of this state having power to commit or transfer an inmate, as defined in Article II?(d) of the Interstate Corrections Compact or of the Western Interstate Corrections Compact, to any institution for confinement may commit or transfer that inmate to any institution within or without this state if this state has entered into a contract or contracts for the confinement of inmates in that institution pursuant to Article III of the Interstate Corrections Compact or of the Western Interstate Corrections Compact.

(b) An inmate sentenced under California law shall not be committed or transferred to an institution outside of this state, unless he or she has executed a written consent to the transfer. The inmate shall have the right to a private consultation with an attorney of his choice, or with a public defender if the inmate cannot afford counsel, concerning his rights and obligations under this section, and shall be informed of those rights prior to executing the written consent. At any time more than five years after the transfer, the inmate shall be entitled to revoke his consent and to transfer to an institution in this state. In such cases, the transfer shall occur within the next 30 days.

(c) Notwithstanding the requirements in this section or Section 11194, the secretary may transfer an inmate to a facility in another state without the consent of the inmate.

(d) Inmates who volunteer by submitting a request to transfer and are otherwise eligible shall receive first priority under this section.

(e) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2013, Ch. 310, Sec. 17. Effective September 12, 2013. Repealed as of January 1, 2017, by its own provisions. See later operative version added by Ch. 310.)



11191

(a) Any court or other agency or officer of this state having power to commit or transfer an inmate, as defined in Article II(d) of the Interstate Corrections Compact or of the Western Interstate Corrections Compact, to any institution for confinement may commit or transfer that inmate to any institution within or outside of this state if this state has entered into a contract or contracts for the confinement of inmates in that institution pursuant to Article III of the Interstate Corrections Compact or of the Western Interstate Corrections Compact.

(b) No inmate sentenced under California law may be committed or transferred to an institution outside of this state, unless he or she has executed a written consent to the transfer. The inmate shall have the right to a private consultation with an attorney of his choice, or with a public defender if the inmate cannot afford counsel, concerning his rights and obligations under this section, and shall be informed of those rights prior to executing the written consent. At any time more than five years after the transfer, the inmate shall be entitled to revoke his consent and to transfer to an institution in this state. In such cases, the transfer shall occur within the next 30 days.

(c) This section shall become operative on January 1, 2017.

(Repealed (in Sec. 17) and added by Stats. 2013, Ch. 310, Sec. 18. Effective September 12, 2013. Section operative January 1, 2017, by its own provisions.)



11192

The courts, departments, agencies and officers of this State and its subdivisions shall enforce this compact and shall do all things appropriate to the effectuation of its purposes and intent which may be within their respective jurisdictions including but not limited to the making and submission of such reports as are required by the compact.

(Added by Stats. 1961, Ch. 1397.)



11193

Any inmate sentenced under California law who is imprisoned in another state, pursuant to a compact, shall be entitled to all hearings, within 120 days of the time and under the same standards, which are normally accorded to persons similarly sentenced who are confined in institutions in this state. If the inmate consents in writing, such hearings may be conducted by the corresponding agencies or officials of such other jurisdiction. The Board of Prison Terms or its duly authorized representative is hereby authorized and directed to hold such hearings as may be requested by such other jurisdiction or the inmate pursuant to this section or to Article IV (f) of the Interstate Corrections Compact or of the Western Interstate Corrections Compact.

(Amended by Stats. 1979, Ch. 255.)



11194

The Director of Corrections is hereby empowered to enter into such contracts on behalf of this state as may be appropriate to implement the participation of this state in the Interstate Corrections Compact and the Western Interstate Corrections Compact pursuant to Article III thereof. No such contract shall be of any force or effect until approved by the Director of General Services. Such contracts may authorize confinement of inmates in, or transfer of inmates from, only such institutions in this state as are under the jurisdiction of the Department of Corrections, and no such contract may provide for transfer out of this state of any person committed to the custody of the Director of the Youth Authority. No such contract may authorize the confinement of an inmate, who is in the custody of the Director of Corrections, in an institution of a state other than a state that is a party to the Interstate Corrections Compact or to the Western Interstate Corrections Compact. The Director of Corrections, subject to the approval of the Board of Prison Terms, must first determine, on the basis of an inspection made by his direction, that such institution of another state is a suitable place for confinement of prisoners committed to his custody before entering into a contract permitting such confinement, and shall, at least annually, redetermine the suitability of such confinement. In determining the suitability of such institution of another state, the director shall assure himself that such institution maintains standards of care and discipline not incompatible with those of the State of California and that all inmates therein are treated equitably, regardless of race, religion, color, creed or national origin.

(Amended by Stats. 1979, Ch. 255.)



11194.5

(a) At the request of the board of supervisors of any county that is adjacent to another state, the county sheriff shall negotiate with the appropriate officials of the adjacent state to contract pursuant to the authority of Article III of a compact executed under Section 11189 or 11190 for the confinement of county jail prisoners in corresponding facilities located in the adjacent state. The sheriff shall determine that the corresponding facilities are a suitable place of confinement of prisoners submitted to his or her custody and shall at least annually redetermine the suitability as a precondition to any contract under this section. In determining the suitability of the facilities of the other states, the sheriff shall assure himself or herself that it maintains standards of care and discipline not incompatible with those of this state and that all inmates therein are treated equally, regardless of race, religion, color, creed, or national origin.

(b) With the approval of the board of supervisors including agreement as to terms for payments to be made for prisoner maintenance and expenses, the county sheriff may enter into a contract negotiated under subdivision (a).

(c) No prisoner may be transferred to an institution outside of this state under this section unless he or she has executed a written consent to the transfer.

(d) Any person who was sent to another state from a county under the authority of this section shall be released within the territory of the county unless the person, the sheriff of the sending county, and the corresponding official or agency of the other state shall agree upon release in another place. The county shall bear the cost of transporting the person to the place of release.

(Added by Stats. 1986, Ch. 860, Sec. 1. Effective September 17, 1986.)



11195

Every prisoner released from a prison without this state to which he has been committed or transferred from this state pursuant to this article shall be entitled to the same benefits, including, but not limited to money and tools, as are allowed to a prisoner released from a prison in this state. Any person who has been sent to another state for confinement pursuant to this article shall be released within the territory of this state unless the person, the Director of Corrections of California, and the corresponding agency or official of the other state shall agree upon release in some other place. This state shall bear the cost of transporting the person to the place of release.

(Amended by Stats. 1976, Ch. 667.)



11196

The provisions of this article shall be severable and if any phrase, clause, sentence, or provision of this article is declared to be unconstitutional or the applicability thereof to any state, agency, person or circumstance is held invalid, the constitutionality of this article and the applicability thereof to any other state, agency, person or circumstance shall, with respect to all severable matters, not be affected thereby. It is the legislative intent that the provisions of this article be reasonably and liberally construed.

(Added by Stats. 1961, Ch. 1397.)



11197

No person sentenced under California law who is committed or transferred to an institution outside of this state shall be competent to testify for the prosecution in any criminal proceeding in this state unless counsel for each defendant in such proceeding is notified that the prosecution may call the person as a witness and is given an opportunity to interview the person no less than 10 days before the commencement of the proceeding or, in the event the prosecution is not at that time considering the possibility of using such testimony, the notice and opportunity for interview shall be given at the earliest possible time. Nothing in this section shall be construed to compel the prisoner to submit to such an interview.

(Added by Stats. 1976, Ch. 667.)



11198

(a) Except as authorized by California statute, no city, county, city and county, or private entity shall cause to be brought into, housed in, confined in, or detained in this state any person sentenced to serve a criminal commitment under the authority of any jurisdiction outside of California.

(b) It is the intent of the Legislature that this act shall neither prohibit nor authorize the confinement of federal prisoners in this state.

(Added by Stats. 1999, Ch. 707, Sec. 2. Effective January 1, 2000.)






ARTICLE 5. Reports of Animal Cruelty, Abuse, or Neglect

11199

(a) Any employee of a county child or adult protective services agency, while acting in his or her professional capacity or within the scope of his or her employment, who has knowledge of or observes an animal whom he or she knows or reasonably suspects has been the victim of cruelty, abuse, or neglect, may report the known or reasonably suspected animal cruelty, abuse, or neglect to the entity or entities that investigate reports of animal cruelty, abuse, and neglect in that county.

(b) The report may be made within two working days of receiving the information concerning the animal by facsimile transmission of a written report presented in the form described in subdivision (e) or by telephone if all of the information that is required to be provided pursuant to subdivision (e) is furnished. In cases where an immediate response may be necessary in order to protect the health and safety of the animal or others, the report may be made by telephone as soon as possible.

(c) Nothing in this section shall be construed to impose a duty to investigate known or reasonably suspected animal cruelty, abuse, or neglect.

(d) As used in this section, the terms animal, cruelty, abuse, neglect, reasonable suspicion, and owner are defined as follows:

(1) Animal includes every dumb creature.

(2) Cruelty, abuse, and neglect include every act, omission, or neglect whereby unnecessary or unjustifiable physical pain or suffering is caused or permitted.

(3) Reasonable suspicion means that it is objectively reasonable for a person to entertain a suspicion, based upon facts that could cause a reasonable person in a like position, drawing, when appropriate, on his or her training and experience, to suspect animal cruelty, abuse, or neglect.

(4) Owner means any person who is the legal owner, keeper, harborer, possessor, or the actual custodian of an animal. Owner includes corporations as well as individuals.

(e) Reports made pursuant to this section may be made on a preprinted form prepared by the entity or entities that investigate reports of animal cruelty, abuse, and neglect in that county that includes the definitions contained in subdivision (d), and a space for the reporter to include each of the following:

(1) His or her name and title.

(2) His or her business address and telephone number.

(3) The name, if known, of the animal owner or custodian.

(4) The location of the animal and the premises on which the known or reasonably suspected animal cruelty, abuse, or neglect took place.

(5) A description of the location of the animal and the premises.

(6) Type and numbers of animals involved.

(7) A description of the animal and its condition.

(8) The date, time, and a description of the observation or incident which led the reporter to suspect animal cruelty, abuse, or neglect and any other information the reporter believes may be relevant.

(f) When two or more employees of a county child or adult protective services agency are present and jointly have knowledge of known or reasonably suspected animal cruelty, abuse, or neglect, and where there is agreement among them, a report may be made by one person by mutual agreement. Any reporter who has knowledge that the person designated to report has failed to do so may thereafter make the report.

(Amended by Stats. 2003, Ch. 62, Sec. 236. Effective January 1, 2004.)









CHAPTER 3. Prevention and Abatement of Unlawful Activities

ARTICLE 1. Unlawful Liquor Sale Abatement Law

11200

Every building or place used for the purpose of unlawfully selling, serving or giving away any spirituous, vinous, malt or other alcoholic liquor, and every building or place in or upon which such liquors are unlawfully sold, served or given away, is a nuisance which shall be enjoined, abated and prevented, whether it is a public or private nuisance.

(Added by Stats. 1953, Ch. 35.)



11201

Whenever there is reason to believe that a nuisance as defined in this article is kept, maintained or exists in any county, the district attorney, in the name of the people of the State of California, shall, or the city attorney of an incorporated city, or any citizen of the state resident within the county, in his or her own name may, maintain an action in equity to abate and prevent the nuisance and to perpetually enjoin the person or persons conducting or maintaining it, and the owner, lessee or agent of the building, or place, in or upon which the nuisance exists, from directly or indirectly maintaining or permitting it.

The complaint in the action shall be verified unless filed by the district attorney.

(Amended by Stats. 1987, Ch. 1076, Sec. 5.)



11202

Whenever the existence of a nuisance is shown in an action brought under this article to the satisfaction of the court or judge thereof, either by verified complaint or affidavit, and the court or judge is satisfied that the owner of the property has received written notice of the existence of the nuisance, signed by the complainant or the district attorney at least two weeks prior to the filing of the complaint, the court or judge shall allow a temporary writ of injunction to abate and prevent the continuance or recurrence of the nuisance. On granting such writ the court or judge shall require an undertaking on the part of the applicant to the effect that the applicant will pay to the party enjoined such damages, not exceeding an amount to be specified, as the opposing party may sustain by reason of the injunction, if the court finally decides that the applicant was not entitled to the injunction.

(Amended by Stats. 1982, Ch. 517, Sec. 319.)



11203

Actions brought under this article shall have precedence over all other actions, excepting criminal proceedings, election contests and hearings on injunctions. If a complaint is filed under this article by a citizen, it shall not be dismissed by the plaintiff or for want of prosecution except upon a sworn statement made by the complainant and his attorney, setting forth the reasons why the action should be dismissed, and the dismissal ordered by the court. In case of failure to prosecute any such action with reasonable diligence, or at the request of the plaintiff, the court, in its discretion, may substitute any other citizen consenting thereto for the plaintiff. If the action is brought by a citizen and the court finds there was no reasonable ground or cause therefor, the costs shall be taxed against such citizen.

(Added by Stats. 1953, Ch. 35.)



11204

If the existence of a nuisance is established in an action as provided in this article, an order of abatement shall be entered as part of the judgment in the case, and plaintiff s costs in such action are a lien upon the building and place, enforceable and collectible by execution issued by order of the court.

(Added by Stats. 1953, Ch. 35.)



11205

Any violation or disobedience of an injunction or order expressly provided for in this article is punishable as a contempt of court by a fine of not less than two hundred dollars ($200) nor more than one thousand dollars ($1,000), or by imprisonment in the county jail for not less than one nor more than six months, or by both.

(Added by Stats. 1953, Ch. 35.)



11206

Whenever the owner of a building or place upon which an act or acts constituting a contempt as defined in this article has been committed is guilty of a contempt of court, and is fined therefor in any proceedings under this article, the fine is a lien upon such building and place to the extent of the interest of such person therein, enforceable and collectible by execution issued by order of the court.

(Added by Stats. 1953, Ch. 35.)



11207

Person, as used in this article, means individuals, corporations, associations, partnerships, limited liability companies, trustees, lessees, agents and assignees.

(Amended by Stats. 1994, Ch. 1010, Sec. 199. Effective January 1, 1995.)






ARTICLE 2. Red Light Abatement Law

11225

(a) (1) Every building or place used for the purpose of illegal gambling as defined by state law or local ordinance, lewdness, assignation, or prostitution, and every building or place in or upon which acts of illegal gambling as defined by state law or local ordinance, lewdness, assignation, or prostitution, are held or occur, is a nuisance which shall be enjoined, abated, and prevented, and for which damages may be recovered, whether it is a public or private nuisance.

(2) Nothing in this subdivision shall be construed to apply the definition of a nuisance to a private residence where illegal gambling is conducted on an intermittent basis and without the purpose of producing profit for the owner or occupier of the premises.

(b) (1) Notwithstanding any other law, every building or place used for the purpose of human trafficking, and every building or place in or upon which acts of human trafficking are held or occur, is a nuisance which shall be enjoined, abated, and prevented, and for which damages may be recovered, whether it is a public or private nuisance.

(2) For purposes of this subdivision, human trafficking is defined in Section 236.1.

(c) (1) Every building or place used as a bathhouse which as a primary activity encourages or permits conduct that according to the guidelines of the federal Centers for Disease Control and Prevention can transmit AIDS, including, but not limited to, anal intercourse, oral copulation, or vaginal intercourse, is a nuisance which shall be enjoined, abated, and prevented, and for which damages may be recovered, whether it is a public or private nuisance.

(2) For purposes of this subdivision, a bathhouse means a business which, as its primary purpose, provides facilities for a spa, whirlpool, communal bath, sauna, steam bath, mineral bath, mud bath, or facilities for swimming.

(Amended by Stats. 2012, Ch. 254, Sec. 2. Effective January 1, 2013.)



11226

If there is reason to believe that a nuisance, as defined in this article or as set forth in Section 17800 of the Business and Professions Code, is kept, maintained, or is in existence in any county, the district attorney or county counsel, in the name of the people of the State of California, or the city attorney of an incorporated city or any city and county may, or any citizen of the state resident within the county in his or her own name may, maintain an action in equity to abate and prevent the nuisance and to perpetually enjoin the person conducting or maintaining it, and the owner, lessee, or agent of the building or place, in or upon which the nuisance exists, from directly or indirectly maintaining or permitting it.

The complaint in the action shall be verified unless filed by the district attorney, county counsel, or the city attorney.

(Amended by Stats. 2010, Ch. 570, Sec. 4. Effective January 1, 2011.)



11227

(a) Whenever the existence of a nuisance is shown in an action brought under this article to the satisfaction of the court or judge thereof, either by verified complaint or affidavit, the court or judge shall allow a temporary restraining order or injunction to abate and prevent the continuance or recurrence of the nuisance.

(b) A temporary restraining order or injunction may enjoin subsequent owners, commercial lessees, or agents who acquire the building or place where the nuisance exists with notice of the order or injunction, specifying that the owner of the property subject to the temporary restraining order or injunction shall notify any prospective purchaser, commercial lessee, or other successor in interest of the existence of the order or injunction, and of its application to successors in interest, prior to entering into any agreement to sell or lease the property. The temporary restraining order or injunction shall not constitute a title defect, lien, or encumbrance on the real property.

(Amended by Stats. 2002, Ch. 1057, Sec. 6. Effective January 1, 2003.)



11228

Actions brought under this article have precedence over all actions, excepting criminal proceedings, election contests and hearings on injunctions, and in such actions evidence of the general reputation of a place is admissible for the purpose of proving the existence of a nuisance. If the complaint is filed by a citizen, it shall not be dismissed by the plaintiff or for want of prosecution except upon a sworn statement made by the complainant and his attorney, setting forth the reasons why the action should be dismissed, and the dismissal ordered by the court. In case of failure to prosecute any such action with reasonable diligence, or at the request of the plaintiff, the court, in its discretion, may substitute any other citizen consenting thereto for the plaintiff. If the action is brought by a citizen and the court finds there was no reasonable ground or cause therefor, the costs shall be taxed against such citizen.

(Added by Stats. 1953, Ch. 35.)



11229

Any violation or disobedience of an injunction or order expressly provided for by this article is punishable as a contempt of court by a fine of not less than two hundred dollars ($200) nor more than one thousand dollars ($1,000), by imprisonment in the county jail for not less than one nor more than six months, or by both.

(Added by Stats. 1953, Ch. 35.)



11230

(a) (1) If the existence of a nuisance is established in an action as provided in this article, an order of abatement shall be entered as a part of the judgment in the case, directing the removal from the building or place of all fixtures, musical instruments and movable property used in conducting, maintaining, aiding, or abetting the nuisance, and directing the sale thereof in the manner provided for the sale of chattels under execution, and the effectual closing of the building or place against its use for any purpose, and that it be kept closed for a period of one year, unless sooner released. If the court finds that any vacancy resulting from closure of the building or place may create a nuisance or that closure is otherwise harmful to the community, in lieu of ordering the building or place closed, the court may order the person who is responsible for the existence of the nuisance to pay damages in an amount equal to the fair market rental value of the building or place for one year to the city or county in whose jurisdiction the nuisance is located. The actual amount of rent being received for the rental of the building or place, or the existence of any vacancy therein, may be considered, but shall not be the sole determinant of the fair market rental value. Expert testimony may be used to determine the fair market rental value.

(2) While the order remains in effect as to closing, the building or place is and shall remain in the custody of the court.

(3) For removing and selling the movable property, the officer is entitled to charge and receive the same fees as he or she would for levying upon and selling like property on execution.

(4) For closing the premises and keeping them closed, a reasonable sum shall be allowed by the court.

(b) The court may assess a civil penalty not to exceed twenty-five thousand dollars ($25,000) against any and all of the defendants, based upon the severity of the nuisance and its duration.

(c) Except as otherwise specified by subdivision (d), one-half of the civil penalties collected pursuant to this section shall be deposited in the Restitution Fund in the State Treasury, the proceeds of which shall be available for appropriation by the Legislature to indemnify persons filing claims pursuant to Article 1 (commencing with Section 13959) of Chapter 5 of Part 4 of Division 3 of Title 2 of the Government Code, and one-half of the civil penalties collected shall be paid to the city in which the judgment was entered, if the action was brought by the city attorney or city prosecutor. If the action was brought by a district attorney, one-half of the civil penalties collected shall be paid to the treasurer of the county in which the judgment was entered.

(d) In cases involving human trafficking, one-half of the civil penalties collected pursuant to this section shall be deposited in the Victim-Witness Assistance Fund to be available for appropriation by the Legislature to the California Emergency Management Agency to fund grants for human trafficking victim services and prevention programs provided by community-based organizations. The community-based organizations shall have trained human trafficking caseworkers, as defined by Section 1038.2 of the Evidence Code. The other one-half of the civil penalties shall be paid to the city in which judgment was entered, if the action was brought by a city attorney or city prosecutor. If the action was brought by a district attorney, the one-half of the civil penalty shall, instead, be paid to the treasurer of the county in which judgment was entered.

(Amended by Stats. 2012, Ch. 254, Sec. 3. Effective January 1, 2013.)



11231

The proceeds of the sale of the property, as provided in Section 11230, shall be applied as follows:

1. To the fees and costs of removal and sale;

2. To the allowances and costs of closing and keeping closed the building or place;

3. To the payment of plaintiff s costs in the action;

4. The balance, if any, shall be paid to the owner of the property so sold.

If the proceeds of the sale do not fully discharge all such costs, fees and allowances, the building and place shall also be sold under execution issued upon the order of the court or judge and the proceeds of such sale applied in like manner.

(Added by Stats. 1953, Ch. 35.)



11232

If the owner of the building or place is not guilty of any contempt of court in the proceedings, and appears and pays all costs, fees and allowances which are a lien on the building or place and files a bond in the full value of the property, to be ascertained by the court, conditioned that the owner will immediately abate any nuisance that may exist at the building or place and prevent the nuisance from being established or kept thereat within a period of one year thereafter, the court, or judge thereof, may, if satisfied of the owner s good faith, order the premises closed under the order of abatement, to be delivered to the owner, and the order of abatement canceled so far as the order relates to the property. The release of the property under the provisions of this section does not release it from any judgment, lien, penalty or liability to which it may be subject by law.

(Amended by Stats. 1982, Ch. 517, Sec. 320.)



11233

Whenever the owner of a building or place upon which an act or acts constituting a contempt as defined in this article has been committed, is guilty of a contempt of court and fined therefor under this article, the fine shall be a lien upon the building and place to the extent of the interest of such person therein, enforceable and collectible by execution issued by the order of the court.

(Added by Stats. 1953, Ch. 35.)



11234

Person as used in this article means individuals, corporations, associations, partnerships, limited liability companies, trustees, lessees, agents and assignees.

(Amended by Stats. 1994, Ch. 1010, Sec. 200. Effective January 1, 1995.)



11235

Building as used in this article means so much of any building or structure of any kind as is or may be entered through the same outside entrance.

(Added by Stats. 1953, Ch. 35.)






ARTICLE 3. Control of Gambling Ships

11300

It is unlawful for any person, within this State, to solicit, entice, induce, persuade or procure, or to aid in soliciting, enticing, inducing, persuading or procuring any person to visit any gambling ship, whether such gambling ship be within or without the jurisdiction of the State.

(Added by Stats. 1953, Ch. 35.)



11301

As used in this article craft includes every boat, ship, vessel, craft, barge, hulk, float or other thing capable of floating.

(Added by Stats. 1953, Ch. 35.)



11302

It is unlawful for any person, within this State, to solicit, entice, induce, persuade or procure, or to aid in soliciting, enticing, inducing, persuading or procuring any person to visit any craft, whether such craft is within or without the jurisdiction of the State, from which craft any person is transported, conveyed or carried to any gambling ship, whether such gambling ship is within or without the jurisdiction of the State.

(Added by Stats. 1953, Ch. 35.)



11303

It is unlawful for any person, firm, association or corporation to transport, convey or carry, or to aid in transporting, conveying or carrying any person to any gambling ship, whether such gambling ship is within or without the jurisdiction of the State.

(Added by Stats. 1953, Ch. 35.)



11304

It is unlawful for any person, firm, association or corporation to transport, convey or carry, or to aid in transporting, conveying or carrying any person to any craft, whether such craft is within or without the jurisdiction of the State, from which craft any person is transported, conveyed, or carried to any gambling ship, whether such gambling ship is within or without the jurisdiction of the State.

(Added by Stats. 1953, Ch. 35.)



11305

Any boat, ship, vessel, watercraft, barge, airplane, seaplane or aircraft, hereinafter called means of conveyance, used for the purpose of transporting, conveying or carrying persons in violation of this article is a public nuisance which shall be enjoined, abated and prevented.

(Added by Stats. 1953, Ch. 35.)



11306

Whenever there is reason to believe that a nuisance as defined in this article is kept, maintained or exists in any county, the district attorney, in the name of the people, shall, or any citizen of the State resident in the county, in his own name, may, maintain an action to abate and prevent the nuisance and perpetually to enjoin the person or persons conducting or maintaining it, whether as principal, agent, servant, employee or otherwise, from directly or indirectly maintaining or permitting the nuisance.

Unless filed by the district attorney, the complaint in the action shall be verified.

In any such action the plaintiff, at the time of issuing the summons, or at any time afterward, may have the means of conveyance, with its tackle, apparel and furniture, seized and kept as security for the satisfaction of any judgment that may be entered in the action.

(Added by Stats. 1953, Ch. 35.)



11307

When any means of conveyance is seized pursuant to Section 11306, the owner thereof or any other person otherwise entitled to possession thereof may apply to the court in which the action is pending for leave to file bond and regain possession of the means of conveyance during the pendency of the proceedings. The bond shall be in an amount determined by the judge to be the actual value of the means of conveyance at the time of its release. Upon giving said bond conditioned upon compliance with the terms of any temporary writ of injunction entered in the action and upon the return of the means of conveyance to the custody of the court in the event the same is ordered forfeited, the person on whose behalf such bond is given shall be put in possession of said means of conveyance and may use it until it is finally ordered delivered up and forfeited, if such be the judgment of the court.

(Added by Stats. 1953, Ch. 35.)



11308

If the existence of a nuisance as defined in this article is shown in any action brought under this article to the satisfaction of the court or judge, either by verified complaint or affidavit, the court or judge shall allow a temporary writ of injunction to abate and prevent the continuance or recurrence of the nuisance. On granting the temporary writ the court or judge shall require an undertaking on the part of the applicant to the effect that the applicant will pay to the defendant enjoined such damages, not exceeding an amount to be specified, as the defendant sustains by reason of the injunction if the court finally decides that the applicant was not entitled to it.

(Amended by Stats. 1982, Ch. 517, Sec. 321.)



11309

Actions brought under this article shall have precedence over all other actions, except criminal proceedings, election contests and hearings on injunctions.

If the complaint is filed by a citizen it shall not be dismissed by him or for want of prosecution except upon a sworn statement made by him and his attorney, setting forth the reasons why the action should be dismissed, and by dismissal ordered by the court.

In case of failure to prosecute the action with reasonable diligence, or at the request of the plaintiff, the court, in its discretion, may substitute any other citizen consenting thereto for the plaintiff.

If the action is brought by a citizen and the court finds there was no reasonable ground or cause therefor, the costs shall be taxed against him.

(Added by Stats. 1953, Ch. 35.)



11310

If the existence of a nuisance as defined in this article is established in an action brought thereunder, an order of abatement shall be entered as part of the judgment in the case, and plaintiff s costs in the action are a lien upon the means of conveyance, and upon its tackle, apparel and furniture. The lien is enforceable and collectible by execution issued by order of the court.

(Added by Stats. 1953, Ch. 35.)



11311

A violation or disobedience of an injunction or order for abatement provided for in this article is punishable as a contempt of court by a fine of not less than two hundred dollars ($200) or more than one thousand dollars ($1,000), or by imprisonment in the county jail for not less than one nor more than six months, or by both.

(Added by Stats. 1953, Ch. 35.)



11312

If the existence of a nuisance as defined in this article is established in an action brought thereunder, an order of abatement shall be entered as a part of the judgment, which order shall direct the seizure and forfeiture of the means of conveyance with its tackle, apparel and furniture, and the sale thereof in the manner provided for the sale of like chattels under execution.

While the order of abatement remains in effect, the means of conveyance is in the custody of the court.

For seizing and selling the means of conveyance, the officer is entitled to charge and receive the same fees as he would for levying upon and selling like property on execution.

(Added by Stats. 1953, Ch. 35.)



11313

The proceeds of the sale of the means of conveyance shall be applied as follows:

First To the fees and costs of the seizure and sale.

Second To the payment of the plaintiff s costs in the action.

Third The balance, if any, shall be paid into the State Treasury to the credit of the General Fund.

(Added by Stats. 1953, Ch. 35.)



11314

If the owner of the means of conveyance has not been guilty of any contempt of court in a proceeding brought under this article, and appears and pays all costs, fees, and allowances that are a lien on the means of conveyance and files a bond in the full value of the means of conveyance, to be ascertained by the court, conditioned that the owner will immediately abate the nuisance and prevent it from being established or resumed within a period of one year thereafter, the court or judge may, if satisfied of the owner s good faith, order the means of conveyance to be delivered to the owner, and the order of abatement canceled so far as it may relate thereto. The release of such means of conveyance under the provisions of this section does not release it from any judgment, lien, penalty, or liability to which it may be subject.

(Amended by Stats. 1982, Ch. 517, Sec. 322.)



11315

Whenever the owner of the means of conveyance, or the owner of any interest therein, has been guilty of a contempt of court, and fined in any proceeding under this article, the fine is a lien upon the property to the extent of his interest in it. The lien is enforceable and collectible by execution issued by order of the court.

(Added by Stats. 1953, Ch. 35.)



11316

Any person, firm, association or corporation, either as principal, agent, servant, employee or otherwise, who violates any of the provisions of this article is guilty of a misdemeanor.

(Added by Stats. 1953, Ch. 35.)



11317

The term gambling ship as used in this article means any boat, ship, vessel, watercraft or barge kept, operated or maintained for the purpose of gambling, whether within or without the jurisdiction of the State, and whether it is anchored, lying to, or navigating.

(Added by Stats. 1953, Ch. 35.)



11318

If any section, subsection, paragraph, sentence or clause of this article is for any reason held to be invalid, the Legislature hereby declares that had it known of the invalidity of that portion at the time of this enactment, it would have passed the remainder of the article without the invalid portion and that it is the intention of the Legislature that the remainder of the article operate in the event of the invalidity of any portion thereof.

(Added by Stats. 1953, Ch. 35.)



11319

It is unlawful for any person to do any of the following:

(a) Violate any provision of Chapter 9 (commencing with Section 319), Chapter 10 (commencing with Section 330), or Chapter 10.5 (commencing with Section 337.1) of Title 9 of Part 1 on a craft that embarks from any point within the state, and disembarks at the same or another point within the state, during which time the person intentionally causes or knowingly permits gambling activity to be conducted, whether within or without the waters of the state.

(b) Manage, supervise, control, operate, or own any craft that embarks from any point within the state, and disembarks at the same or another point within the state, during which time the person intentionally causes or knowingly permits gambling activity which would violate any provision of Chapter 9 (commencing with Section 319), Chapter 10 (commencing with Section 330), or Chapter 10.5 (commencing with Section 337.1) of Title 9 of Part 1 to be conducted, whether within or without the waters of the state.

(c) This section shall not apply to gambling activity conducted on United States-flagged or foreign-flagged craft during travel from a foreign nation or another state or possession of the United States up to the point of first entry into California waters or during travel to a foreign nation or another state or possession of the United States from the point of departure from California waters, provided that nothing herein shall preclude prosecution for any other offense under this article.

(Added by Stats. 1992, Ch. 276, Sec. 2. Effective January 1, 1993.)






ARTICLE 4.5. Terrorizing

11410

(a) The Legislature finds and declares that it is the right of every person regardless of actual or perceived disability, gender, gender identity, gender expression, nationality, race or ethnicity, religion, sexual orientation, or association with a person or group with these actual or perceived characteristics, to be secure and protected from fear, intimidation, and physical harm caused by the activities of violent groups and individuals. It is not the intent of this chapter to interfere with the exercise of rights protected by the Constitution of the United States. The Legislature recognizes the constitutional right of every citizen to harbor and express beliefs on any subject whatsoever and to associate with others who share similar beliefs. The Legislature further finds however, that the advocacy of unlawful violent acts by groups against other persons or groups under circumstances where death or great bodily injury is likely to result is not constitutionally protected, poses a threat to public order and safety, and should be subject to criminal and civil sanctions.

(b) For purposes of this section, the following definitions shall apply:

(1) Association with a person or group with these actual or perceived characteristics includes advocacy for, identification with, or being on the ground owned or rented by, or adjacent to, any of the following: a community center, educational facility, family, individual, office, meeting hall, place of worship, private institution, public agency, library, or other entity, group, or person that has, or is identified with people who have, one or more of those characteristics listed in the definition of hate crime under paragraphs (1) to (6), inclusive, of subdivision (a) of Section 422.55.

(2) Disability includes mental disability and physical disability as defined in Section 12926 of the Government Code.

(3) Gender means sex, and includes a person s gender identity and gender expression. Gender expression means a person s gender-related appearance and behavior whether or not stereotypically associated with the person s assigned sex at birth.

(4) Nationality includes citizenship, country of origin, and national origin.

(5) Race or ethnicity includes ancestry, color, and ethnic background.

(6) Religion includes all aspects of religious belief, observance, and practice and includes agnosticism and atheism.

(7) Sexual orientation means heterosexuality, homosexuality, or bisexuality.

(Amended by Stats. 2011, Ch. 719, Sec. 34. Effective January 1, 2012.)



11411

(a) Any person who hangs a noose, knowing it to be a symbol representing a threat to life, on the private property of another, without authorization, for the purpose of terrorizing the owner or occupant of that private property or in reckless disregard of the risk of terrorizing the owner or occupant of that private property, or who hangs a noose, knowing it to be a symbol representing a threat to life, on the property of a primary school, junior high school, high school, college campus, public park, or place of employment, for the purpose of terrorizing any person who attends or works at the school, park, or place of employment, or who is otherwise associated with the school, park, or place of employment, shall be punished by imprisonment in a county jail not to exceed one year, or by a fine not to exceed five thousand dollars ($5,000), or by both the fine and imprisonment for the first conviction or by imprisonment in a county jail not to exceed one year, or by a fine not to exceed fifteen thousand dollars ($15,000), or by both the fine and imprisonment for any subsequent conviction.

(b) Any person who places or displays a sign, mark, symbol, emblem, or other physical impression, including, but not limited to, a Nazi swastika, on the private property of another, without authorization, for the purpose of terrorizing the owner or occupant of that private property or in reckless disregard of the risk of terrorizing the owner or occupant of that private property shall be punished by imprisonment in a county jail not to exceed one year, by a fine not to exceed five thousand dollars ($5,000), or by both the fine and imprisonment for the first conviction and by imprisonment in a county jail not to exceed one year, by a fine not to exceed fifteen thousand dollars ($15,000), or by both the fine and imprisonment for any subsequent conviction.

(c) Any person who engages in a pattern of conduct for the purpose of terrorizing the owner or occupant of private property or in reckless disregard of terrorizing the owner or occupant of that private property, by placing or displaying a sign, mark, symbol, emblem, or other physical impression, including, but not limited to, a Nazi swastika, on the private property of another on two or more occasions, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months or two or three years, by a fine not to exceed ten thousand dollars ($10,000), or by both the fine and imprisonment, or by imprisonment in a county jail not to exceed one year, by a fine not to exceed five thousand dollars ($5,000), or by both the fine and imprisonment. A violation of this subdivision shall not constitute felonious conduct for purposes of Section 186.22.

(d) Any person who burns or desecrates a cross or other religious symbol, knowing it to be a religious symbol, on the private property of another without authorization for the purpose of terrorizing the owner or occupant of that private property or in reckless disregard of the risk of terrorizing the owner or occupant of that private property, or who burns, desecrates, or destroys a cross or other religious symbol, knowing it to be a religious symbol, on the property of a primary school, junior high school, or high school for the purpose of terrorizing any person who attends or works at the school or who is otherwise associated with the school, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months or two or three years, by a fine of not more than ten thousand dollars ($10,000), or by both the fine and imprisonment, or by imprisonment in a county jail not to exceed one year, by a fine not to exceed five thousand dollars ($5,000), or by both the fine and imprisonment for the first conviction and by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months or two or three years, by a fine of not more than ten thousand dollars ($10,000), or by both the fine and imprisonment, or by imprisonment in a county jail not to exceed one year, by a fine not to exceed fifteen thousand dollars ($15,000), or by both the fine and imprisonment for any subsequent conviction.

(e) As used in this section, terrorize means to cause a person of ordinary emotions and sensibilities to fear for personal safety.

(f) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Amended by Stats. 2011, Ch. 15, Sec. 496. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



11412

Any person who, with intent to cause, attempts to cause or causes another to refrain from exercising his or her religion or from engaging in a religious service by means of a threat, directly communicated to such person, to inflict an unlawful injury upon any person or property, and it reasonably appears to the recipient of the threat that such threat could be carried out is guilty of a felony.

(Added by Stats. 1984, Ch. 1119, Sec. 1.)



11413

(a) Any person who explodes, ignites, or attempts to explode or ignite any destructive device or any explosive, or who commits arson, in or about any of the places listed in subdivision (b), for the purpose of terrorizing another or in reckless disregard of terrorizing another is guilty of a felony, and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for three, five, or seven years, and a fine not exceeding ten thousand dollars ($10,000).

(b) Subdivision (a) applies to the following places:

(1) Any health facility licensed under Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code, or any place where medical care is provided by a licensed health care professional.

(2) Any church, temple, synagogue, mosque, or other place of worship.

(3) The buildings, offices, and meeting sites of organizations that counsel for or against abortion or among whose major activities are lobbying, publicizing, or organizing with respect to public or private issues relating to abortion.

(4) Any place at which a lecture, film-showing, or other private meeting or presentation that educates or propagates with respect to abortion practices or policies, whether on private property or at a meeting site authorized for specific use by a private group on public property, is taking place.

(5) Any bookstore or public or private library.

(6) Any building or facility designated as a courthouse.

(7) The home or office of a judicial officer.

(8) Any building or facility regularly occupied by county probation department personnel in which the employees perform official duties of the probation department.

(9) Any private property, if the property was targeted in whole or in part because of any of the actual or perceived characteristics of the owner or occupant of the property listed in subdivision (a) of Section 422.55.

(10) Any public or private school providing instruction in kindergarten or grades 1 to 12, inclusive.

(c) As used in this section, judicial officer means a magistrate, judge, justice, commissioner, referee, or any person appointed by a court to serve in one of these capacities, of any state or federal court located in this state.

(d) As used in this section, terrorizing means to cause a person of ordinary emotions and sensibilities to fear for personal safety.

(e) Nothing in this section shall be construed to prohibit the prosecution of any person pursuant to Section 18740 or any other provision of law in lieu of prosecution pursuant to this section.

(Amended (as amended by Stats. 2010, Ch. 178) by Stats. 2011, Ch. 15, Sec. 498. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Amended version operative January 1, 2012, pursuant to Stats. 2010, Ch. 178, Sec. 107.)



11414

(a) Any person who intentionally harasses the child or ward of any other person because of that person s employment shall be punished by imprisonment in a county jail not exceeding one year, or by a fine not exceeding ten thousand dollars ($10,000), or by both that fine and imprisonment.

(b) For purposes of this section, the following definitions shall apply:

(1) Child and ward mean a person under 16 years of age.

(2) Harasses means knowing and willful conduct directed at a specific child or ward that seriously alarms, annoys, torments, or terrorizes the child or ward, and that serves no legitimate purpose, including, but not limited to, that conduct occurring during the course of any actual or attempted recording of the child s or ward s image or voice, or both, without the express consent of the parent or legal guardian of the child or ward, by following the child s or ward s activities or by lying in wait. The conduct must be such as would cause a reasonable child to suffer substantial emotional distress, and actually cause the victim to suffer substantial emotional distress.

(3) Employment means the job, vocation, occupation, or profession of the parent or legal guardian of the child or ward.

(c) A second conviction under this section shall be punished by a fine not exceeding twenty thousand dollars ($20,000) and by imprisonment in a county jail for not less than five days but not exceeding one year. A third or subsequent conviction under this section shall be punished by a fine not exceeding thirty thousand dollars ($30,000) and by imprisonment in a county jail for not less than 30 days but not exceeding one year.

(d) Upon a violation of this section, the parent or legal guardian of an aggrieved child or ward may bring a civil action against the violator on behalf of the child or ward. The remedies in that civil action shall be limited to one or more of the following: actual damages, punitive damages, reasonable attorney s fees, costs, disgorgement of any compensation from the sale, license, or dissemination of a child s image or voice received by the individual who, in violation of this section, recorded the child s image or voice, and injunctive relief against further violations of this section by the individual.

(e) The act of transmitting, publishing, or broadcasting a recording of the image or voice of a child does not constitute a violation of this section.

(f) This section does not preclude prosecution under any section of law that provides for greater punishment.

(Amended by Stats. 2013, Ch. 348, Sec. 1. Effective January 1, 2014.)






ARTICLE 4.6. The Hertzberg-Alarcon California Prevention of Terrorism Act

11415

This article shall be known and may be cited as the Hertzberg-Alarcon California Prevention of Terrorism Act.

(Added by Stats. 1999, Ch. 563, Sec. 1. Effective January 1, 2000.)



11416

The Legislature hereby finds and declares that the threat of terrorism involving weapons of mass destruction, including, but not limited to, chemical, biological, nuclear, or radiological agents, is a significant public safety concern. The Legislature also recognizes that terrorism involving weapons of mass destruction could result in an intentional disaster placing residents of California in great peril. The Legislature also finds it necessary to sanction the possession, manufacture, use, or threatened use of chemical, biological, nuclear, or radiological weapons, as well as the intentional use or threatened use of industrial or commercial chemicals as weapons against persons or animals.

(Added by Stats. 1999, Ch. 563, Sec. 1. Effective January 1, 2000.)



11417

(a) For the purposes of this article, the following terms have the following meanings:

(1) Weapon of mass destruction includes chemical warfare agents, weaponized biological or biologic warfare agents, restricted biological agents, nuclear agents, radiological agents, or the intentional release of industrial agents as a weapon, or an aircraft, vessel, or vehicle, as described in Section 34500 of the Vehicle Code, which is used as a destructive weapon.

(2) Chemical Warfare Agents includes, but is not limited to, the following weaponized agents, or any analog of these agents:

(A) Nerve agents, including Tabun (GA), Sarin (GB), Soman (GD), GF, and VX.

(B) Choking agents, including Phosgene (CG) and Diphosgene (DP).

(C) Blood agents, including Hydrogen Cyanide (AC), Cyanogen Chloride (CK), and Arsine (SA).

(D) Blister agents, including mustards (H, HD [sulfur mustard], HN-1, HN-2, HN-3 [nitrogen mustard]), arsenicals, such as Lewisite (L), urticants, such as CX; and incapacitating agents, such as BZ.

(3) Weaponized biological or biologic warfare agents include weaponized pathogens, such as bacteria, viruses, rickettsia, yeasts, fungi, or genetically engineered pathogens, toxins, vectors, and endogenous biological regulators (EBRs).

(4) Nuclear or radiological agents includes any improvised nuclear device (IND) which is any explosive device designed to cause a nuclear yield; any radiological dispersal device (RDD) which is any explosive device utilized to spread radioactive material; or a simple radiological dispersal device (SRDD) which is any act or container designed to release radiological material as a weapon without an explosion.

(5) Vector means a living organism or a molecule, including a recombinant molecule, or a biological product that may be engineered as a result of biotechnology, that is capable of carrying a biological agent or toxin to a host.

(6) Weaponization is the deliberate processing, preparation, packaging, or synthesis of any substance for use as a weapon or munition. Weaponized agents are those agents or substances prepared for dissemination through any explosive, thermal, pneumatic, or mechanical means.

(7) For purposes of this section, used as a destructive weapon means to use with the intent of causing widespread great bodily injury or death by causing a fire or explosion or the release of a chemical, biological, or radioactive agent.

(b) The intentional release of a dangerous chemical or hazardous material generally utilized in an industrial or commercial process shall be considered use of a weapon of mass destruction when a person knowingly utilizes those agents with the intent to cause harm and the use places persons or animals at risk of serious injury, illness, or death, or endangers the environment.

(c) The lawful use of chemicals for legitimate mineral extraction, industrial, agricultural, or commercial purposes is not proscribed by this article.

(d) No university, research institution, private company, individual, or hospital engaged in scientific or public health research and, as required, registered with the Centers for Disease Control and Prevention (CDC) pursuant to Part 113 (commencing with Section 113.1) of Subchapter E of Chapter 1 of Title 9 or pursuant to Part 72 (commencing with Section 72.1) of Subchapter E of Chapter 1 of Title 42 of the Code of Federal Regulations, or any successor provisions, shall be subject to this article.

(Amended by Stats. 2002, Ch. 611, Sec. 1. Effective September 17, 2002.)



11418

(a) (1) Any person, without lawful authority, who possesses, develops, manufactures, produces, transfers, acquires, or retains any weapon of mass destruction, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for 4, 8, or 12 years.

(2) Any person who commits a violation of paragraph (1) and who has been previously convicted of Section 11411, 11412, 11413, 11418, 11418.1, 11418.5, 11419, 11460, 18715, 18725, or 18740 shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for 5, 10, or 15 years.

(b) (1) Any person who uses or directly employs against another person a weapon of mass destruction in a form that may cause widespread, disabling illness or injury in human beings shall be punished by imprisonment in the state prison for life.

(2) Any person who uses or directly employs against another person a weapon of mass destruction in a form that may cause widespread great bodily injury or death and causes the death of any human being shall be punished by imprisonment in the state prison for life without the possibility of parole. Nothing in this paragraph shall prevent punishment instead under Section 190.2.

(3) Any person who uses a weapon of mass destruction in a form that may cause widespread damage to or disruption of the food supply or source of drinking water as defined in subdivision (d) of Section 25249.11 of the Health and Safety Code shall be punished by imprisonment in the state prison for 5, 8, or 12 years and by a fine of not more than one hundred thousand dollars ($100,000).

(4) Any person who maliciously uses against animals, crops, or seed and seed stock, a weapon of mass destruction in a form that may cause widespread damage to or substantial diminution in the value of stock animals or crops, including seeds used for crops or product of the crops, shall be punished by imprisonment in the state prison for 4, 8, or 12 years and by a fine of not more than one hundred thousand dollars ($100,000).

(c) Any person who uses a weapon of mass destruction in a form that may cause widespread and significant damage to public natural resources, including coastal waterways and beaches, public parkland, surface waters, ground water, and wildlife, shall be punished by imprisonment in the state prison for three, four, or six years.

(d) (1) Any person who uses recombinant technology or any other biological advance to create new pathogens or more virulent forms of existing pathogens for use in any crime described in subdivision (b) shall be punished by imprisonment in the state prison for 4, 8, or 12 years and by a fine of not more than two hundred fifty thousand dollars ($250,000).

(2) Any person who uses recombinant technology or any other biological advance to create new pathogens or more virulent forms of existing pathogens for use in any crime described in subdivision (c) shall be punished by imprisonment in the state prison for three, six, or nine years and by a fine of not more than two hundred fifty thousand dollars ($250,000).

(e) Nothing in this section shall be construed to prevent punishment instead pursuant to any other provision of law that imposes a greater or more severe punishment.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 500) by Stats. 2011, Ch. 39, Sec. 55. Effective June 30, 2011. Amending action (succeeding amendment by Stats. 2010, Ch. 178) operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39. Amended version operative January 1, 2012, pursuant to Stats. 2010, Ch. 178, Sec. 107.)



11418.1

Any person who gives, mails, sends, or causes to be sent any false or facsimile of a weapon of mass destruction to another person, or places, causes to be placed, or possesses any false or facsimile of a weapon of mass destruction, with the intent to cause another person to fear for his or her own safety, or for the personal safety of others, is guilty of a misdemeanor. If the person s conduct causes another person to be placed in sustained fear, the person shall be punished by imprisonment in a county jail for not more than one year or in the state prison for 16 months, or two or three years and by a fine of not more than two hundred fifty thousand dollars ($250,000). For purposes of this section, sustained fear has the same meaning as in Section 11418.5.

(Added by Stats. 2002, Ch. 606, Sec. 6. Effective September 17, 2002.)



11418.5

(a) Any person who knowingly threatens to use a weapon of mass destruction, with the specific intent that the statement as defined in Section 225 of the Evidence Code or a statement made by means of an electronic communication device, is to be taken as a threat, even if there is no intent of actually carrying it out, which, on its face and under the circumstances in which it is made, is so unequivocal, immediate, and specific as to convey to the person threatened, a gravity of purpose and an immediate prospect of execution of the threat, and thereby causes that person reasonably to be in sustained fear for his or her own safety, or for his or her immediate family s safety shall be punished by imprisonment in a county jail for up to one year or in the state prison for 3, 4, or 6 years, and by a fine of not more than two hundred fifty thousand dollars ($250,000).

(b) For the purposes of this section, sustained fear can be established by, but is not limited to, conduct such as evacuation of any building by any occupant, evacuation of any school by any employee or student, evacuation of any home by any resident or occupant, any isolation, quarantine, or decontamination effort.

(c) The fact that the person who allegedly violated this section did not actually possess a biological agent, toxin, or chemical weapon does not constitute a defense to the crime specified in this section.

(d) Nothing in this section shall be construed to prevent punishment instead pursuant to any other provision of law that imposes a greater or more severe punishment.

(Amended by Stats. 2002, Ch. 611, Sec. 2. Effective September 17, 2002.)



11419

(a) Any person or entity possessing any of the restricted biological agents enumerated in subdivision (b) shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for 4, 8, or 12 years, and by a fine of not more than two hundred fifty thousand dollars ($250,000).

(b) For the purposes of this section, restricted biological agents means the following:

(1) Viruses: Crimean-Congo hemorrhagic fever virus, eastern equine encephalitis virus, ebola viruses, equine morbilli virus, lassa fever virus, marburg virus, Rift Valley fever virus, South African hemorrhagic fever viruses (Junin, Machupo, Sabia, Flexal, Guanarito), tick-borne encephalitis complex viruses, variola major virus (smallpox virus), Venezuelan equine encephalitis virus, viruses causing hantavirus pulmonary syndrome, yellow fever virus.

(2) Bacteria: bacillus anthracis (commonly known as anthrax), brucella abortus, brucella melitensis, brucella suis, burkholderia (pseudomonas) mallei, burkholderia (pseudomonas) pseudomallei, clostridium botulinum, francisella tularensis, yersinia pestis (commonly known as plague).

(3) Rickettsiae: coxiella burnetii, rickettsia prowazekii, rickettsia rickettsii.

(4) Fungi: coccidioides immitis.

(5) Toxins: abrin, aflatoxins, botulinum toxins, clostridium perfringens epsilon toxin, conotoxins, diacetoxyscirpenol, ricin, saxitoxin, shigatoxin, staphylococcal enterotoxins, tabtoxin, tetrodotoxin, T-2 toxin.

(6) Any other microorganism, virus, infectious substance, or biological product that has the same characteristics as, or is substantially similar to, the substances prohibited in this section.

(c) (1) This section shall not apply to any physician, veterinarian, pharmacist, or licensed medical practitioner authorized to dispense a prescription under Section 11026 of the Health and Safety Code, or universities, research institutions, or pharmaceutical corporations, or any person possessing the agents pursuant to a lawful prescription issued by a person defined in Section 11026 of the Health and Safety Code, if the person possesses vaccine strains of the viral agents Junin virus strain #1, Rift Valley fever virus strain MP-12, Venezuelan equine encephalitis virus strain TC-83 and yellow fever virus strain 17-D; any vaccine strain described in Section 78.1 of Subpart A of Part 78 of Subchapter C of Chapter 1 of Title 9 of the Code of Federal Regulations, or any successor provisions, and any toxin for medical use, inactivated for use as vaccines, or toxin preparation for biomedical research use at a median lethal dose for vertebrates of more than 100 ng/kg, as well as any national standard toxin required for biologic potency testing as described in Part 113 (commencing with Section 113.1) of Subchapter E of Chapter 1 of Title 9 of the Code of Federal Regulations, or any successor provisions.

(2) For the purposes of this section, no person shall be deemed to be in possession of an agent if the person is naturally exposed to, or innocently infected or contaminated with, the agent.

(d) Any peace officer who encounters any of the restricted agents mentioned above shall immediately notify and consult with a local public health officer to ensure proper consideration of any public health risk.

(e) Nothing in this section shall be construed to prevent punishment instead pursuant to any other provision of law that imposes a greater or more severe punishment.

(Amended by Stats. 2011, Ch. 15, Sec. 501. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






ARTICLE 6. Paramilitary Organizations

11460

(a) Any two or more persons who assemble as a paramilitary organization for the purpose of practicing with weapons shall be punished by imprisonment in a county jail for not more than one year or by a fine of not more than one thousand dollars ($1,000), or by both that fine and imprisonment.

As used in this subdivision, paramilitary organization means an organization which is not an agency of the United States government or of the State of California, or which is not a private school meeting the requirements set forth in Section 48222 of the Education Code, but which engages in instruction or training in guerrilla warfare or sabotage, or which, as an organization, engages in rioting or the violent disruption of, or the violent interference with, school activities.

(b) (1) Any person who teaches or demonstrates to any other person the use, application, or making of any firearm, explosive, or destructive device, or technique capable of causing injury or death to persons, knowing or having reason to know or intending that these objects or techniques will be unlawfully employed for use in, or in the furtherance of a civil disorder, or any person who assembles with one or more other persons for the purpose of training with, practicing with, or being instructed in the use of any firearm, explosive, or destructive device, or technique capable of causing injury or death to persons, with the intent to cause or further a civil disorder, shall be punished by imprisonment in the county jail for not more than one year or by a fine of not more than one thousand dollars ($1,000), or by both that fine and imprisonment.

Nothing in this subdivision shall make unlawful any act of any peace officer or a member of the military forces of this state or of the United States, performed in the lawful course of his or her official duties.

(2) As used in this section:

(A) Civil disorder means any disturbance involving acts of violence which cause an immediate danger of or results in damage or injury to the property or person of any other individual.

(B) Destructive device has the same meaning as in Section 16460.

(C) Explosive has the same meaning as in Section 12000 of the Health and Safety Code.

(D) Firearm means any device designed to be used as a weapon, or which may readily be converted to a weapon, from which is expelled a projectile by the force of any explosion or other form of combustion, or the frame or receiver of this weapon.

(E) Peace officer means any peace officer or other officer having the powers of arrest of a peace officer, specified in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2.

(Amended by Stats. 2010, Ch. 178, Sec. 93. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)












TITLE 1.5. STATEWIDE PROGRAMS OF EDUCATION, TRAINING, AND RESEARCH FOR LOCAL PUBLIC PROSECUTORS AND PUBLIC DEFENDERS

11500

The purpose of this title is to improve the administration of criminal justice by providing funding for statewide programs of education, training, and research for local public prosecutors and public defenders.

(Added by Stats. 1982, Ch. 116, Sec. 1. Effective March 16, 1982.)



11501

(a) There is hereby established in the Office of Emergency Services, a program of financial assistance to provide for statewide programs of education, training, and research for local public prosecutors and public defenders. All funds made available to the office for the purposes of this chapter shall be administered and distributed by the Director of Emergency Services.

(b) The Director of Emergency Services is authorized to allocate and award funds to public agencies or private nonprofit organizations for purposes of establishing statewide programs of education, training, and research for public prosecutors and public defenders, which programs meet criteria established pursuant to Section 11502.

(Amended by Stats. 2013, Ch. 352, Sec. 423. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11502

(a) Criteria for selection of education, training, and research programs for local public prosecutors and public defenders shall be developed by the Office of Emergency Services in consultation with an advisory group entitled the Prosecutors and Public Defenders Education and Training Advisory Committee.

(b) The Prosecutors and Public Defenders Education and Training Advisory Committee shall be composed of six local public prosecutors and six local public defender representatives, all of whom are appointed by the Director of Emergency Services, who shall provide staff services to the advisory committee. In appointing the members of the committee, the director shall invite the Attorney General, the State Public Defender, the Speaker of the Assembly, and the Senate President pro Tempore to participate as ex officio members of the committee.

(c) The Office of Emergency Services, in consultation with the advisory committee, shall develop specific guidelines including criteria for selection of organizations to provide education, training, and research services.

(d) In determining the equitable allocation of funds between prosecution and defense functions, the Office of Emergency Services and the advisory committee shall give consideration to the amount of local government expenditures on a statewide basis for the support of those functions.

(e) The administration of the overall program shall be performed by the Office of Emergency Services. The office may, out of any appropriation for this program, expend an amount not to exceed 7.5 percent for any fiscal year for those purposes.

(f) No funds appropriated pursuant to this title shall be used to support a legislative advocate.

(g) To the extent necessary to meet the requirements of the State Bar of California relating to certification of training for legal specialists, the executive director shall ensure that, where appropriate, all programs funded under this title are open to all members of the State Bar of California. The program guidelines established pursuant to subdivision (c) shall provide for the reimbursement of costs for all participants deemed eligible by the Office of Emergency Services, in conjunction with the Legal Training Advisory Committee, by means of course attendance.

(Amended by Stats. 2013, Ch. 352, Sec. 424. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11503

There is hereby created in the State Treasury the Local Public Prosecutors and Public Defenders Training Fund for the support of the Prosecutors and Public Defenders Education and Training Program, established pursuant to this title.

(Added by Stats. 1986, Ch. 40, Sec. 1. Effective March 31, 1986.)



11504

To the extent funds are appropriated from the Assessment Fund to the Local Public Prosecutors and Public Defenders Training Fund established pursuant to Section 11503, the Office of Emergency Services shall allocate financial resources for statewide programs of education, training, and research for local public prosecutors and public defenders.

(Amended by Stats. 2013, Ch. 352, Sec. 425. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






TITLE 2. SENTENCE ENHANCEMENTS

12001

As used in this title, firearm has the meaning provided in subdivision (a) of Section 16520.

(Added by Stats. 2010, Ch. 711, Sec. 5. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



12003

If any section, subdivision, paragraph, subparagraph, sentence, clause, or phrase of this title or any other provision listed in Section 16580 is for any reason held to be unconstitutional, that decision shall not affect the validity of the remaining portions of this title or any other provision listed in Section 16580. The Legislature hereby declares that it would have passed this title and any other provision listed in Section 16580, and each section, subdivision, paragraph, subparagraph, sentence, clause, and phrase thereof, irrespective of the fact that any one or more other sections, subdivisions, paragraphs, subparagraphs, sentences, clauses, or phrases be declared unconstitutional.

(Amended (as added by Stats. 2010, Ch. 711) by Stats. 2011, Ch. 285, Sec. 24. Effective January 1, 2012.)



12021.5

(a) Every person who carries a loaded or unloaded firearm on his or her person, or in a vehicle, during the commission or attempted commission of any street gang crimes described in subdivision (a) or (b) of Section 186.22, shall, upon conviction of the felony or attempted felony, be punished by an additional term of imprisonment in the state prison for one, two, or three years. The court shall select the sentence enhancement which, in the court s discretion, best serves the interests of justice and shall state the reasons for its choice on the record at the time of sentence, in accordance with the provisions of subdivision (d) of Section 1170.1.

(b) Every person who carries a loaded or unloaded firearm together with a detachable shotgun magazine, a detachable pistol magazine, a detachable magazine, or a belt-feeding device on his or her person, or in a vehicle, during the commission or attempted commission of any street gang crimes described in subdivision (a) or (b) of Section 186.22, shall, upon conviction of the felony or attempted felony, be punished by an additional term of imprisonment in the state prison for two, three, or four years. The court shall select the sentence enhancement which, in the court s discretion, best serves the interests of justice and shall state the reasons for its choice on the record at the time of sentence, in accordance with the provisions of subdivision (d) of Section 1170.1.

(c) As used in this section, the following definitions shall apply:

(1) Detachable magazine means a device that is designed or redesigned to do all of the following:

(A) To be attached to a rifle that is designed or redesigned to fire ammunition.

(B) To be attached to, and detached from, a rifle that is designed or redesigned to fire ammunition.

(C) To feed ammunition continuously and directly into the loading mechanism of a rifle that is designed or redesigned to fire ammunition.

(2) Detachable pistol magazine means a device that is designed or redesigned to do all of the following:

(A) To be attached to a semiautomatic firearm that is not a rifle or shotgun that is designed or redesigned to fire ammunition.

(B) To be attached to, and detached from, a firearm that is not a rifle or shotgun that is designed or redesigned to fire ammunition.

(C) To feed ammunition continuously and directly into the loading mechanism of a firearm that is not a rifle or a shotgun that is designed or redesigned to fire ammunition.

(3) Detachable shotgun magazine means a device that is designed or redesigned to do all of the following:

(A) To be attached to a firearm that is designed or redesigned to fire a fixed shotgun shell through a smooth or rifled bore.

(B) To be attached to, and detached from, a firearm that is designed or redesigned to fire a fixed shotgun shell through a smooth bore.

(C) To feed fixed shotgun shells continuously and directly into the loading mechanism of a firearm that is designed or redesigned to fire a fixed shotgun shell.

(4) Belt-feeding device means a device that is designed or redesigned to continuously feed ammunition into the loading mechanism of a machinegun or a semiautomatic firearm.

(5) Rifle shall have the same meaning as specified in paragraph (20) of subdivision (c) of Section 12020 until January 1, 2012, and, on or after that date, Section 17090.

(6) Shotgun shall have the same meaning as specified in paragraph (21) of subdivision (c) of Section 12020 until January 1, 2012, and, on or after that date, Section 17190.

(d) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended (as added by Stats. 2011, Ch. 361, Sec. 13) by Stats. 2013, Ch. 508, Sec. 11. Effective January 1, 2014. Repealed as of January 1, 2017, by its own provisions. See later operative version, as amended by Sec. 12 of Ch. 508.)



12021.5

(a) Every person who carries a loaded or unloaded firearm on his or her person, or in a vehicle, during the commission or attempted commission of any street gang crimes described in subdivision (a) or (b) of Section 186.22, shall, upon conviction of the felony or attempted felony, be punished by an additional term of imprisonment pursuant to subdivision (h) of Section 1170 for one, two, or three years in the court s discretion. The court shall impose the middle term unless there are circumstances in aggravation or mitigation. The court shall state the reasons for its enhancement choice on the record at the time of sentence.

(b) Every person who carries a loaded or unloaded firearm together with a detachable shotgun magazine, a detachable pistol magazine, a detachable magazine, or a belt-feeding device on his or her person, or in a vehicle, during the commission or attempted commission of any street gang crimes described in subdivision (a) or (b) of Section 186.22, shall, upon conviction of the felony or attempted felony, be punished by an additional term of imprisonment in the state prison for two, three, or four years in the court s discretion. The court shall impose the middle term unless there are circumstances in aggravation or mitigation. The court shall state the reasons for its enhancement choice on the record at the time of sentence.

(c) As used in this section, the following definitions shall apply:

(1) Detachable magazine means a device that is designed or redesigned to do all of the following:

(A) To be attached to a rifle that is designed or redesigned to fire ammunition.

(B) To be attached to, and detached from, a rifle that is designed or redesigned to fire ammunition.

(C) To feed ammunition continuously and directly into the loading mechanism of a rifle that is designed or redesigned to fire ammunition.

(2) Detachable pistol magazine means a device that is designed or redesigned to do all of the following:

(A) To be attached to a semiautomatic firearm that is not a rifle or shotgun that is designed or redesigned to fire ammunition.

(B) To be attached to, and detached from, a firearm that is not a rifle or shotgun that is designed or redesigned to fire ammunition.

(C) To feed ammunition continuously and directly into the loading mechanism of a firearm that is not a rifle or a shotgun that is designed or redesigned to fire ammunition.

(3) Detachable shotgun magazine means a device that is designed or redesigned to do all of the following:

(A) To be attached to a firearm that is designed or redesigned to fire a fixed shotgun shell through a smooth or rifled bore.

(B) To be attached to, and detached from, a firearm that is designed or redesigned to fire a fixed shotgun shell through a smooth bore.

(C) To feed fixed shotgun shells continuously and directly into the loading mechanism of a firearm that is designed or redesigned to fire a fixed shotgun shell.

(4) Belt-feeding device means a device that is designed or redesigned to continuously feed ammunition into the loading mechanism of a machinegun or a semiautomatic firearm.

(5) Rifle shall have the same meaning as specified in Section 17090.

(6) Shotgun shall have the same meaning as specified in Section 17190.

(d) This section shall become operative on January 1, 2017.

(Amended (as amended by Stats. 2011, Ch. 361, Sec. 12.3) by Stats. 2013, Ch. 508, Sec. 12. Effective January 1, 2014. Section operative January 1, 2017, by its own provisions.)



12022

(a) (1) Except as provided in subdivisions (c) and (d), a person who is armed with a firearm in the commission of a felony or attempted felony shall be punished by an additional and consecutive term of imprisonment pursuant to subdivision (h) of Section 1170 for one year, unless the arming is an element of that offense. This additional term shall apply to a person who is a principal in the commission of a felony or attempted felony if one or more of the principals is armed with a firearm, whether or not the person is personally armed with a firearm.

(2) Except as provided in subdivision (c), and notwithstanding subdivision (d), if the firearm is an assault weapon, as defined in Section 30510 or 30515, or a machinegun, as defined in Section 16880, or a .50 BMG rifle, as defined in Section 30530, the additional and consecutive term described in this subdivision shall be three years imprisonment pursuant to subdivision (h) of Section 1170 whether or not the arming is an element of the offense of which the person was convicted. The additional term provided in this paragraph shall apply to any person who is a principal in the commission of a felony or attempted felony if one or more of the principals is armed with an assault weapon, machinegun, or a .50 BMG rifle, whether or not the person is personally armed with an assault weapon, machinegun, or a .50 BMG rifle.

(b) (1) A person who personally uses a deadly or dangerous weapon in the commission of a felony or attempted felony shall be punished by an additional and consecutive term of imprisonment in the state prison for one year, unless use of a deadly or dangerous weapon is an element of that offense.

(2) If the person described in paragraph (1) has been convicted of carjacking or attempted carjacking, the additional term shall be in the state prison for one, two, or three years.

(3) When a person is found to have personally used a deadly or dangerous weapon in the commission of a felony or attempted felony as provided in this subdivision and the weapon is owned by that person, the court shall order that the weapon be deemed a nuisance and disposed of in the manner provided in Sections 18000 and 18005.

(c) Notwithstanding the enhancement set forth in subdivision (a), a person who is personally armed with a firearm in the commission of a violation or attempted violation of Section 11351, 11351.5, 11352, 11366.5, 11366.6, 11378, 11378.5, 11379, 11379.5, or 11379.6 of the Health and Safety Code shall be punished by an additional and consecutive term of imprisonment pursuant to subdivision (h) of Section 1170 for three, four, or five years.

(d) Notwithstanding the enhancement set forth in subdivision (a), a person who is not personally armed with a firearm who, knowing that another principal is personally armed with a firearm, is a principal in the commission of an offense or attempted offense specified in subdivision (c), shall be punished by an additional and consecutive term of imprisonment pursuant to subdivision (h) of Section 1170 for one, two, or three years.

(e) For purposes of imposing an enhancement under Section 1170.1, the enhancements under this section shall count as a single enhancement.

(f) Notwithstanding any other provision of law, the court may strike the additional punishment for the enhancements provided in subdivision (c) or (d) in an unusual case where the interests of justice would best be served, if the court specifies on the record and enters into the minutes the circumstances indicating that the interests of justice would best be served by that disposition.

(Amended by Stats. 2013, Ch. 76, Sec. 166. Effective January 1, 2014.)



12022.1

(a) For the purposes of this section only:

(1) Primary offense means a felony offense for which a person has been released from custody on bail or on his or her own recognizance prior to the judgment becoming final, including the disposition of any appeal, or for which release on bail or his or her own recognizance has been revoked. In cases where the court has granted a stay of execution of a county jail commitment or state prison commitment, primary offense also means a felony offense for which a person is out of custody during the period of time between the pronouncement of judgment and the time the person actually surrenders into custody or is otherwise returned to custody.

(2) Secondary offense means a felony offense alleged to have been committed while the person is released from custody for a primary offense.

(b) Any person arrested for a secondary offense that was alleged to have been committed while that person was released from custody on a primary offense shall be subject to a penalty enhancement of an additional two years, which shall be served consecutive to any other term imposed by the court.

(c) The enhancement allegation provided in subdivision (b) shall be pleaded in the information or indictment which alleges the secondary offense, or in the information or indictment of the primary offense if a conviction has already occurred in the secondary offense, and shall be proved as provided by law. The enhancement allegation may be pleaded in a complaint but need not be proved at the preliminary hearing or grand jury hearing.

(d) Whenever there is a conviction for the secondary offense and the enhancement is proved, and the person is sentenced on the secondary offense prior to the conviction of the primary offense, the imposition of the enhancement shall be stayed pending imposition of the sentence for the primary offense. The stay shall be lifted by the court hearing the primary offense at the time of sentencing for that offense and shall be recorded in the abstract of judgment. If the person is acquitted of the primary offense the stay shall be permanent.

(e) If the person is convicted of a felony for the primary offense, is sentenced to state prison for the primary offense, and is convicted of a felony for the secondary offense, any sentence for the secondary offense shall be consecutive to the primary sentence and the aggregate term shall be served in the state prison, even if the term for the secondary offense specifies imprisonment in county jail pursuant to subdivision (h) of Section 1170.

(f) If the person is convicted of a felony for the primary offense, is granted probation for the primary offense, and is convicted of a felony for the secondary offense, any sentence for the secondary offense shall be enhanced as provided in subdivision (b).

(g) If the primary offense conviction is reversed on appeal, the enhancement shall be suspended pending retrial of that felony. Upon retrial and reconviction, the enhancement shall be reimposed. If the person is no longer in custody for the secondary offense upon reconviction of the primary offense, the court may, at its discretion, reimpose the enhancement and order him or her recommitted to custody.

(Amended by Stats. 2013, Ch. 76, Sec. 167. Effective January 1, 2014.)



12022.2

(a) Any person who, while armed with a firearm in the commission or attempted commission of any felony, has in his or her immediate possession ammunition for the firearm designed primarily to penetrate metal or armor, shall upon conviction of that felony or attempted felony, in addition and consecutive to the punishment prescribed for the felony or attempted felony, be punished by an additional term of 3, 4, or 10 years. The court shall select the sentence enhancement which, in the court s discretion, best serves the interests of justice and shall state the reasons for its choice on the record at the time of the sentence in accordance with the provisions of subdivision (d) of Section 1170.1.

(b) Any person who wears a body vest in the commission or attempted commission of a violent offense, as defined in subdivision (b) of Section 12021.1, until January 1, 2012, and, on or after that date, Section 29905, shall, upon conviction of that felony or attempted felony, in addition and consecutive to the punishment prescribed for the felony or attempted felony of which he or she has been convicted, be punished by an additional term of one, two, or five years. The court shall select the sentence enhancement which, in the court s discretion, best serves the interests of justice and shall state the reasons for its choice on the record at the time of the sentence in accordance with the provisions of subdivision (d) of Section 1170.1.

(c) As used in this section, body vest means any bullet-resistant material intended to provide ballistic and trauma protection for the wearer.

(d) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended (as added by Stats. 2011, Ch. 361, Sec. 15) by Stats. 2013, Ch. 508, Sec. 13. Effective January 1, 2014. Repealed as of January 1, 2017, by its own provisions. See later operative version, as amended by Sec. 14 of Ch. 508.)



12022.2

(a) Any person who, while armed with a firearm in the commission or attempted commission of any felony, has in his or her immediate possession ammunition for the firearm designed primarily to penetrate metal or armor, shall upon conviction of that felony or attempted felony, in addition and consecutive to the punishment prescribed for the felony or attempted felony, be punished by an additional term of 3, 4, or 10 years. The court shall order the middle term unless there are circumstances in aggravation or mitigation. The court shall state the reasons for its enhancement choice on the record at the time of the sentence.

(b) Any person who wears a body vest in the commission or attempted commission of a violent offense, as defined in Section 29905, shall, upon conviction of that felony or attempted felony, in addition and consecutive to the punishment prescribed for the felony or attempted felony of which he or she has been convicted, be punished by an additional term of one, two, or five years. The court shall order the middle term unless there are circumstances in aggravation or mitigation. The court shall state the reasons for its enhancement choice on the record at the time of the sentence.

(c) As used in this section, body vest means any bullet-resistant material intended to provide ballistic and trauma protection for the wearer.

(d) This section shall become operative on January 1, 2017.

(Amended (as amended by Stats. 2011, Ch. 361, Sec. 14) by Stats. 2013, Ch. 508, Sec. 14. Effective January 1, 2014. Section operative January 1, 2017, by its own provisions.)



12022.3

For each violation of Section 220 involving a specified sexual offense, or for each violation or attempted violation of Section 261, 262, 264.1, 286, 288, 288a, or 289, and in addition to the sentence provided, any person shall receive the following:

(a) A 3-, 4-, or 10-year enhancement if the person uses a firearm or a deadly weapon in the commission of the violation.

(b) A one-, two-, or five-year enhancement if the person is armed with a firearm or a deadly weapon.

(Repealed and added by Stats. 2010, Ch. 711, Sec. 5. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



12022.4

(a) Any person who, during the commission or attempted commission of a felony, furnishes or offers to furnish a firearm to another for the purpose of aiding, abetting, or enabling that person or any other person to commit a felony shall, in addition and consecutive to the punishment prescribed by the felony or attempted felony of which the person has been convicted, be punished by an additional term of one, two, or three years in the state prison. The court shall select the sentence enhancement which, in the court s discretion, best serves the interests of justice and shall state the reasons for its choice on the record at the time of the sentence, in accordance with the provisions of subdivision (d) of Section 1170.1. The additional term provided in this section shall not be imposed unless the fact of the furnishing is charged in the accusatory pleading and admitted or found to be true by the trier of fact.

(b) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended (as added by Stats. 2011, Ch. 361, Sec. 17) by Stats. 2013, Ch. 508, Sec. 15. Effective January 1, 2014. Repealed as of January 1, 2017, by its own provisions. See later operative version, as amended by Sec. 16 of Ch. 508.)



12022.4

(a) Any person who, during the commission or attempted commission of a felony, furnishes or offers to furnish a firearm to another for the purpose of aiding, abetting, or enabling that person or any other person to commit a felony shall, in addition and consecutive to the punishment prescribed by the felony or attempted felony of which the person has been convicted, be punished by an additional term of one, two, or three years in the state prison. The court shall order the middle term unless there are circumstances in aggravation or mitigation. The court shall state the reasons for its enhancement choice on the record at the time of the sentence. The additional term provided in this section shall not be imposed unless the fact of the furnishing is charged in the accusatory pleading and admitted or found to be true by the trier of fact.

(b) This section shall become operative on January 1, 2017.

(Amended (as amended by Stats. 2011, Ch. 361, Sec. 16) by Stats. 2013, Ch. 508, Sec. 16. Effective January 1, 2014. Section operative January 1, 2017, by its own provisions.)



12022.5

(a) Except as provided in subdivision (b), any person who personally uses a firearm in the commission of a felony or attempted felony shall be punished by an additional and consecutive term of imprisonment in the state prison for 3, 4, or 10 years, unless use of a firearm is an element of that offense.

(b) Notwithstanding subdivision (a), any person who personally uses an assault weapon, as specified in Section 30510 or Section 30515, or a machinegun, as defined in Section 16880, in the commission of a felony or attempted felony, shall be punished by an additional and consecutive term of imprisonment in the state prison for 5, 6, or 10 years.

(c) Notwithstanding Section 1385 or any other provisions of law, the court shall not strike an allegation under this section or a finding bringing a person within the provisions of this section.

(d) Notwithstanding the limitation in subdivision (a) relating to being an element of the offense, the additional term provided by this section shall be imposed for any violation of Section 245 if a firearm is used, or for murder if the killing is perpetrated by means of shooting a firearm from a motor vehicle, intentionally at another person outside of the vehicle with the intent to inflict great bodily injury or death.

(e) When a person is found to have personally used a firearm, an assault weapon, a machinegun, or a .50 BMG rifle, in the commission of a felony or attempted felony as provided in this section and the firearm, assault weapon, machinegun, or a .50 BMG rifle, is owned by that person, the court shall order that the firearm be deemed a nuisance and disposed of in the manner provided in Sections 18000 and 18005.

(f) For purposes of imposing an enhancement under Section 1170.1, the enhancements under this section shall count as one, single enhancement.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 508) by Stats. 2011, Ch. 39, Sec. 60. Effective June 30, 2011. Amending action (succeeding the addition by Stats. 2010, Ch. 711) operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39. Section operative January 1, 2012, pursuant to Stats. 2010, Ch. 711, Sec. 10.)



12022.53

(a) This section applies to the following felonies:

(1) Section 187 (murder).

(2) Section 203 or 205 (mayhem).

(3) Section 207, 209, or 209.5 (kidnapping).

(4) Section 211 (robbery).

(5) Section 215 (carjacking).

(6) Section 220 (assault with intent to commit a specified felony).

(7) Subdivision (d) of Section 245 (assault with a firearm on a peace officer or firefighter).

(8) Section 261 or 262 (rape).

(9) Section 264.1 (rape or sexual penetration in concert).

(10) Section 286 (sodomy).

(11) Section 288 or 288.5 (lewd act on a child).

(12) Section 288a (oral copulation).

(13) Section 289 (sexual penetration).

(14) Section 4500 (assault by a life prisoner).

(15) Section 4501 (assault by a prisoner).

(16) Section 4503 (holding a hostage by a prisoner).

(17) Any felony punishable by death or imprisonment in the state prison for life.

(18) Any attempt to commit a crime listed in this subdivision other than an assault.

(b) Notwithstanding any other provision of law, any person who, in the commission of a felony specified in subdivision (a), personally uses a firearm, shall be punished by an additional and consecutive term of imprisonment in the state prison for 10 years. The firearm need not be operable or loaded for this enhancement to apply.

(c) Notwithstanding any other provision of law, any person who, in the commission of a felony specified in subdivision (a), personally and intentionally discharges a firearm, shall be punished by an additional and consecutive term of imprisonment in the state prison for 20 years.

(d) Notwithstanding any other provision of law, any person who, in the commission of a felony specified in subdivision (a), Section 246, or subdivision (c) or (d) of Section 26100, personally and intentionally discharges a firearm and proximately causes great bodily injury, as defined in Section 12022.7, or death, to any person other than an accomplice, shall be punished by an additional and consecutive term of imprisonment in the state prison for 25 years to life.

(e) (1) The enhancements provided in this section shall apply to any person who is a principal in the commission of an offense if both of the following are pled and proved:

(A) The person violated subdivision (b) of Section 186.22.

(B) Any principal in the offense committed any act specified in subdivision (b), (c), or (d).

(2) An enhancement for participation in a criminal street gang pursuant to Chapter 11 (commencing with Section 186.20) of Title 7 of Part 1 shall not be imposed on a person in addition to an enhancement imposed pursuant to this subdivision, unless the person personally used or personally discharged a firearm in the commission of the offense.

(f) Only one additional term of imprisonment under this section shall be imposed per person for each crime. If more than one enhancement per person is found true under this section, the court shall impose upon that person the enhancement that provides the longest term of imprisonment. An enhancement involving a firearm specified in Section 12021.5, 12022, 12022.3, 12022.4, 12022.5, or 12022.55 shall not be imposed on a person in addition to an enhancement imposed pursuant to this section. An enhancement for great bodily injury as defined in Section 12022.7, 12022.8, or 12022.9 shall not be imposed on a person in addition to an enhancement imposed pursuant to subdivision (d).

(g) Notwithstanding any other provision of law, probation shall not be granted to, nor shall the execution or imposition of sentence be suspended for, any person found to come within the provisions of this section.

(h) Notwithstanding Section 1385 or any other provision of law, the court shall not strike an allegation under this section or a finding bringing a person within the provisions of this section.

(i) The total amount of credits awarded pursuant to Article 2.5 (commencing with Section 2930) of Chapter 7 of Title 1 of Part 3 or pursuant to Section 4019 or any other provision of law shall not exceed 15 percent of the total term of imprisonment imposed on a defendant upon whom a sentence is imposed pursuant to this section.

(j) For the penalties in this section to apply, the existence of any fact required under subdivision (b), (c), or (d) shall be alleged in the accusatory pleading and either admitted by the defendant in open court or found to be true by the trier of fact. When an enhancement specified in this section has been admitted or found to be true, the court shall impose punishment for that enhancement pursuant to this section rather than imposing punishment authorized under any other provision of law, unless another enhancement provides for a greater penalty or a longer term of imprisonment.

(k) When a person is found to have used or discharged a firearm in the commission of an offense that includes an allegation pursuant to this section and the firearm is owned by that person, a coparticipant, or a coconspirator, the court shall order that the firearm be deemed a nuisance and disposed of in the manner provided in Sections 18000 and 18005.

(l) The enhancements specified in this section shall not apply to the lawful use or discharge of a firearm by a public officer, as provided in Section 196, or by any person in lawful self-defense, lawful defense of another, or lawful defense of property, as provided in Sections 197, 198, and 198.5.

(Repealed and added by Stats. 2010, Ch. 711, Sec. 5. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



12022.55

Notwithstanding Section 12022.5, any person who, with the intent to inflict great bodily injury or death, inflicts great bodily injury, as defined in Section 12022.7, or causes the death of a person, other than an occupant of a motor vehicle, as a result of discharging a firearm from a motor vehicle in the commission of a felony or attempted felony, shall be punished by an additional and consecutive term of imprisonment in the state prison for 5, 6, or 10 years.

(Repealed and added by Stats. 2010, Ch. 711, Sec. 5. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



12022.6

(a) When any person takes, damages, or destroys any property in the commission or attempted commission of a felony, with the intent to cause that taking, damage, or destruction, the court shall impose an additional term as follows:

(1) If the loss exceeds sixty-five thousand dollars ($65,000), the court, in addition and consecutive to the punishment prescribed for the felony or attempted felony of which the defendant has been convicted, shall impose an additional term of one year.

(2) If the loss exceeds two hundred thousand dollars ($200,000), the court, in addition and consecutive to the punishment prescribed for the felony or attempted felony of which the defendant has been convicted, shall impose an additional term of two years.

(3) If the loss exceeds one million three hundred thousand dollars ($1,300,000), the court, in addition and consecutive to the punishment prescribed for the felony or attempted felony of which the defendant has been convicted, shall impose an additional term of three years.

(4) If the loss exceeds three million two hundred thousand dollars ($3,200,000), the court, in addition and consecutive to the punishment prescribed for the felony or attempted felony of which the defendant has been convicted, shall impose an additional term of four years.

(b) In any accusatory pleading involving multiple charges of taking, damage, or destruction, the additional terms provided in this section may be imposed if the aggregate losses to the victims from all felonies exceed the amounts specified in this section and arise from a common scheme or plan. All pleadings under this section shall remain subject to the rules of joinder and severance stated in Section 954.

(c) The additional terms provided in this section shall not be imposed unless the facts of the taking, damage, or destruction in excess of the amounts provided in this section are charged in the accusatory pleading and admitted or found to be true by the trier of fact.

(d) This section applies to, but is not limited to, property taken, damaged, or destroyed in violation of Section 502 or subdivision (b) of Section 502.7. This section shall also apply to applicable prosecutions for a violation of Section 350, 653h, 653s, or 653w.

(e) For the purposes of this section, the term loss has the following meanings:

(1) When counterfeit items of computer software are manufactured or possessed for sale, the loss from the counterfeiting of those items shall be equivalent to the retail price or fair market value of the true items that are counterfeited.

(2) When counterfeited but unassembled components of computer software packages are recovered, including, but not limited to, counterfeited computer diskettes, instruction manuals, or licensing envelopes, the loss from the counterfeiting of those components of computer software packages shall be equivalent to the retail price or fair market value of the number of completed computer software packages that could have been made from those components.

(f) It is the intent of the Legislature that the provisions of this section be reviewed within 10 years to consider the effects of inflation on the additional terms imposed. For that reason this section shall remain in effect only until January 1, 2018, and as of that date is repealed unless a later enacted statute, which is enacted before January 1, 2018, deletes or extends that date.

(Repealed and added by Stats. 2010, Ch. 711, Sec. 5. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711. Repealed as of January 1, 2018, by its own provisions.)



12022.7

(a) Any person who personally inflicts great bodily injury on any person other than an accomplice in the commission of a felony or attempted felony shall be punished by an additional and consecutive term of imprisonment in the state prison for three years.

(b) Any person who personally inflicts great bodily injury on any person other than an accomplice in the commission of a felony or attempted felony which causes the victim to become comatose due to brain injury or to suffer paralysis of a permanent nature shall be punished by an additional and consecutive term of imprisonment in the state prison for five years. As used in this subdivision, paralysis means a major or complete loss of motor function resulting from injury to the nervous system or to a muscular mechanism.

(c) Any person who personally inflicts great bodily injury on a person who is 70 years of age or older, other than an accomplice, in the commission of a felony or attempted felony shall be punished by an additional and consecutive term of imprisonment in the state prison for five years.

(d) Any person who personally inflicts great bodily injury on a child under the age of five years in the commission of a felony or attempted felony shall be punished by an additional and consecutive term of imprisonment in the state prison for four, five, or six years.

(e) Any person who personally inflicts great bodily injury under circumstances involving domestic violence in the commission of a felony or attempted felony shall be punished by an additional and consecutive term of imprisonment in the state prison for three, four, or five years. As used in this subdivision, domestic violence has the meaning provided in subdivision (b) of Section 13700.

(f) As used in this section, great bodily injury means a significant or substantial physical injury.

(g) This section shall not apply to murder or manslaughter or a violation of Section 451 or 452. Subdivisions (a), (b), (c), and (d) shall not apply if infliction of great bodily injury is an element of the offense.

(h) The court shall impose the additional terms of imprisonment under either subdivision (a), (b), (c), or (d), but may not impose more than one of those terms for the same offense.

(Amended (as added by Stats. 2010, Ch. 711, Sec. 5) by Stats. 2011, Ch. 296, Sec. 226. Effective January 1, 2012.)



12022.75

(a) Except as provided in subdivision (b), any person who, for the purpose of committing a felony, administers by injection, inhalation, ingestion, or any other means, any controlled substance listed in Section 11054, 11055, 11056, 11057, or 11058 of the Health and Safety Code, against the victim s will by means of force, violence, or fear of immediate and unlawful bodily injury to the victim or another person, shall, in addition and consecutive to the penalty provided for the felony or attempted felony of which he or she has been convicted, be punished by an additional term of three years.

(b) (1) Any person who, in the commission or attempted commission of any offense specified in paragraph (2), administers any controlled substance listed in Section 11054, 11055, 11056, 11057, or 11058 of the Health and Safety Code to the victim shall be punished by an additional and consecutive term of imprisonment in the state prison for five years.

(2) This subdivision shall apply to the following offenses:

(A) Rape, in violation of paragraph (3) or (4) of subdivision (a) of Section 261.

(B) Sodomy, in violation of subdivision (f) or (i) of Section 286.

(C) Oral copulation, in violation of subdivision (f) or (i) of Section 288a.

(D) Sexual penetration, in violation of subdivision (d) or (e) of Section 289.

(E) Any offense specified in subdivision (c) of Section 667.61.

(Repealed and added by Stats. 2010, Ch. 711, Sec. 5. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711. Note: Section 12022.75 was amended on Nov. 7, 2006, by initiative Prop. 83.)



12022.8

Any person who inflicts great bodily injury, as defined in Section 12022.7, on any victim in a violation of Section 220 involving a specified sexual offense, or a violation or attempted violation of paragraph (2), (3), or (6) of subdivision (a) of Section 261, paragraph (1) or (4) of subdivision (a) of Section 262, Section 264.1, subdivision (b) of Section 288, subdivision (a) of Section 289, or sodomy or oral copulation by force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person as provided in Section 286 or 288a shall receive a five-year enhancement for each violation in addition to the sentence provided for the felony conviction.

(Repealed and added by Stats. 2010, Ch. 711, Sec. 5. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



12022.85

(a) Any person who violates one or more of the offenses listed in subdivision (b) with knowledge that he or she has acquired immune deficiency syndrome (AIDS) or with the knowledge that he or she carries antibodies of the human immunodeficiency virus at the time of the commission of those offenses shall receive a three-year enhancement for each violation in addition to the sentence provided under those sections.

(b) Subdivision (a) applies to the following crimes:

(1) Rape in violation of Section 261.

(2) Unlawful intercourse with a person under 18 years of age in violation of Section 261.5.

(3) Rape of a spouse in violation of Section 262.

(4) Sodomy in violation of Section 286.

(5) Oral copulation in violation of Section 288a.

(c) For purposes of proving the knowledge requirement of this section, the prosecuting attorney may use test results received under subdivision (c) of Section 1202.1 or subdivision (g) of Section 1202.6.

(Amended (as added by Stats. 2010, Ch. 711, Sec. 5) by Stats. 2011, Ch. 296, Sec. 227. Effective January 1, 2012.)



12022.9

Any person who, during the commission of a felony or attempted felony, knows or reasonably should know that the victim is pregnant, and who, with intent to inflict injury, and without the consent of the woman, personally inflicts injury upon a pregnant woman that results in the termination of the pregnancy shall be punished by an additional and consecutive term of imprisonment in the state prison for five years. The additional term provided in this subdivision shall not be imposed unless the fact of that injury is charged in the accusatory pleading and admitted or found to be true by the trier of fact.

Nothing in this section shall be construed as affecting the applicability of subdivision (a) of Section 187.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 510) by Stats. 2011, Ch. 39, Sec. 62. Effective June 30, 2011. Amending action (succeeding the addition by Stats. 2010, Ch. 711) operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39. Section operative January 1, 2012, pursuant to Stats. 2010, Ch. 711, Sec. 10.)



12022.95

Any person convicted of a violation of Section 273a, who under circumstances or conditions likely to produce great bodily harm or death, willfully causes or permits any child to suffer, or inflicts thereon unjustifiable physical pain or injury that results in death, or having the care or custody of any child, under circumstances likely to produce great bodily harm or death, willfully causes or permits that child to be injured or harmed, and that injury or harm results in death, shall receive a four-year enhancement for each violation, in addition to the sentence provided for that conviction. Nothing in this paragraph shall be construed as affecting the applicability of subdivision (a) of Section 187 or Section 192. This section shall not apply unless the allegation is included within an accusatory pleading and admitted by the defendant or found to be true by the trier of fact.

(Repealed and added by Stats. 2010, Ch. 711, Sec. 5. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






TITLE 3. CRIMINAL STATISTICS

CHAPTER 1. Department Of Justice

ARTICLE 1. Duties of the Department

13000

(a) All statewide automated fingerprint identification systems shall be maintained by the Department of Justice. For purposes of this section, automated fingerprint identification system means electronic comparison of fingerprints to a data base of known persons.

(b) Any state agency is exempted from this section if the agency s director finds that the automated identification system needed to meet programmatic requirements is less costly than an identical system available through an interagency agreement with the Department of Justice, or is not provided by the Department of Justice.

(c) Information contained in these systems shall be released to state agencies only on a need-to-know basis pursuant to any of the following:

(1) Statutory authorization to the extent permitted by federal law.

(2) A court order or decision that requires release of the information.

(3) An interagency agreement with the Department of Justice to develop and operate a system.

(d) The department may charge a fee to be paid by the agency for the actual cost of supporting the service.

(Added by Stats. 1994, Ch. 875, Sec. 1. Effective January 1, 1995.)



13010

It shall be the duty of the department:

(a) To collect data necessary for the work of the department from all persons and agencies mentioned in Section 13020 and from any other appropriate source.

(b) To prepare and distribute to all those persons and agencies, cards, forms, or electronic means used in reporting data to the department. The cards, forms, or electronic means may, in addition to other items, include items of information needed by federal bureaus or departments engaged in the development of national and uniform criminal statistics.

(c) To recommend the form and content of records which must be kept by those persons and agencies in order to ensure the correct reporting of data to the department.

(d) To instruct those persons and agencies in the installation, maintenance, and use of those records and in the reporting of data therefrom to the department.

(e) To process, tabulate, analyze and interpret the data collected from those persons and agencies.

(f) To supply, at their request, to federal bureaus or departments engaged in the collection of national criminal statistics data they need from this state.

(g) To present to the Governor, on or before July 1st, an annual report containing the criminal statistics of the preceding calendar year and to present at other times as the Attorney General may approve reports on special aspects of criminal statistics. A sufficient number of copies of all reports shall be prepared to enable the Attorney General to send a copy to all public officials in the state dealing with criminals and to distribute them generally in channels where they will add to the public enlightenment.

(h) To periodically review the requirements of units of government using criminal justice statistics, and to make recommendations for changes it deems necessary in the design of criminal justice statistics systems, including new techniques of collection and processing made possible by automation.

(Amended by Stats. 2009, Ch. 35, Sec. 28. Effective January 1, 2010.)



13010.5

The department shall collect data pertaining to the juvenile justice system for criminal history and statistical purposes. This information shall serve to assist the department in complying with the reporting requirement of subdivisions (c) and (d) of Section 13012, measuring the extent of juvenile delinquency, determining the need for and effectiveness of relevant legislation, and identifying long-term trends in juvenile delinquency. Any data collected pursuant to this section may include criminal history information which may be used by the department to comply with the requirements of Section 602.5 of the Welfare and Institutions Code.

(Amended by Stats. 2004, Ch. 154, Sec. 1. Effective January 1, 2005.)



13011

The department may serve as statistical and research agency to the Department of Corrections, the Board of Prison Terms, the Board of Corrections, the Department of the Youth Authority, and the Youthful Offender Parole Board.

(Amended by Stats. 1979, Ch. 860.)



13012

The annual report of the department provided for in Section 13010 shall contain statistics showing all of the following:

(a) The amount and the types of offenses known to the public authorities.

(b) The personal and social characteristics of criminals and delinquents.

(c) The administrative actions taken by law enforcement, judicial, penal, and correctional agencies or institutions, including those in the juvenile justice system, in dealing with criminals or delinquents.

(d) The administrative actions taken by law enforcement, prosecutorial, judicial, penal, and correctional agencies, including those in the juvenile justice system, in dealing with minors who are the subject of a petition or hearing in the juvenile court to transfer their case to the jurisdiction of an adult criminal court or whose cases are directly filed or otherwise initiated in an adult criminal court.

(e) The number of citizens complaints received by law enforcement agencies under Section 832.5. These statistics shall indicate the total number of these complaints, the number alleging criminal conduct of either a felony or misdemeanor, and the number sustained in each category. The report shall not contain a reference to any individual agency but shall be by gross numbers only.

It shall be the duty of the department to give adequate interpretation of the statistics and so to present the information that it may be of value in guiding the policies of the Legislature and of those in charge of the apprehension, prosecution, and treatment of the criminals and delinquents, or concerned with the prevention of crime and delinquency. The report shall also include statistics which are comparable with national uniform criminal statistics published by federal bureaus or departments heretofore mentioned.

(Amended by Stats. 2001, Ch. 468, Sec. 2. Effective October 4, 2001.)



13012.5

(a) The annual report published by the department under Section 13010 shall, in regard to the contents required by subdivision (d) of Section 13012, include the following statewide information:

(1) The annual number of fitness hearings held in the juvenile courts under Section 707 of the Welfare and Institutions Code, and the outcomes of those hearings including orders to remand to adult criminal court, cross-referenced with information about the age, gender, ethnicity, and offense of the minors whose cases are the subject of those fitness hearings.

(2) The annual number of minors whose cases are filed directly in adult criminal court under Sections 602.5 and 707 of the Welfare and Institutions Code, cross-referenced with information about the age, gender, ethnicity, and offense of the minors whose cases are filed directly to the adult criminal court.

(3) The outcomes of cases involving minors who are prosecuted in adult criminal courts, regardless of how adult court jurisdiction was initiated, including whether the minor was acquitted or convicted, or whether the case was dismissed and returned to juvenile court, including sentencing outcomes, cross-referenced with the age, gender, ethnicity, and offense of the minors subject to these court actions.

(b) The department s annual report published under Section 13010 shall include the information described in subdivision (d) of Section 13012, as further delineated by this section, beginning with the report due on July 1, 2003, for the preceding calendar year.

(Added by Stats. 2001, Ch. 468, Sec. 3. Effective October 4, 2001.)



13012.6

The annual report published by the department under Section 13010 shall include information concerning arrests for violations of Section 530.5.

(Added by Stats. 2006, Ch. 160, Sec. 1. Effective January 1, 2007.)



13013

The department shall maintain a data set, updated annually, that contains the number of crimes reported, number of clearances and clearance rates in California as reported by individual law enforcement agencies. The data set shall be made available through a prominently displayed hypertext link on the department s Internet Web site. This section shall not be construed to require reporting any crimes other than those required by Section 13012.

(Added by Stats. 2006, Ch. 306, Sec. 1. Effective January 1, 2007.)



13014

(a) The Department of Justice shall perform the following duties concerning the investigation and prosecution of homicide cases:

(1) Collect information, as specified in subdivision (b), on all persons who are the victims of, and all persons who are charged with, homicide.

(2) Adopt and distribute as a written form or by electronic means to all state and governmental entities that are responsible for the investigation and prosecution of homicide cases forms that will include information to be provided to the department pursuant to subdivision (b).

(3) Compile, collate, index, and maintain a file of the information required by subdivision (b). The file shall be available to the general public during the normal business hours of the department, and the department shall annually publish a report containing the information required by this section, which shall also be available to the general public.

The department shall perform the duties specified in this subdivision within its existing budget.

(b) Every state or local governmental entity responsible for the investigation and prosecution of a homicide case shall provide the department with demographic information about the victim and the person or persons charged with the crime, including age, gender, race, and ethnic background.

(Amended by Stats. 2004, Ch. 405, Sec. 20. Effective January 1, 2005.)






ARTICLE 2. Duties of Public Agencies and Officers

13020

It shall be the duty of every city marshal, chief of police, railroad and steamship police, sheriff, coroner, district attorney, city attorney and city prosecutor having criminal jurisdiction, probation officer, county board of parole commissioners, work furlough administrator, the Department of Justice, Health and Welfare Agency, Department of Corrections, Department of Youth Authority, Youthful Offender Parole Board, Board of Prison Terms, State Department of Health, Department of Benefit Payments, State Fire Marshal, Liquor Control Administrator, constituent agencies of the State Department of Investment, and every other person or agency dealing with crimes or criminals or with delinquency or delinquents, when requested by the Attorney General:

(a) To install and maintain records needed for the correct reporting of statistical data required by him or her.

(b) To report statistical data to the department at those times and in the manner that the Attorney General prescribes.

(c) To give to the Attorney General, or his or her accredited agent, access to statistical data for the purpose of carrying out this title.

(Amended by Stats. 1996, Ch. 872, Sec. 126. Effective January 1, 1997.)



13021

Local law enforcement agencies shall report to the Department of Justice such information as the Attorney General may by regulation require relative to misdemeanor violations of Chapter 7.5 (commencing with Section 311) of Title 9 of Part 1 of this code.

(Amended by Stats. 1972, Ch. 1377.)



13022

Each sheriff and chief of police shall annually furnish the Department of Justice, in the manner prescribed by the Attorney General, a report of all justifiable homicides committed in his or her jurisdiction. In cases where both a sheriff and chief of police would be required to report a justifiable homicide under this section, only the chief of police shall report the homicide.

(Amended by Stats. 2004, Ch. 405, Sec. 21. Effective January 1, 2005.)



13023

(a) Subject to the availability of adequate funding, the Attorney General shall direct local law enforcement agencies to report to the Department of Justice, in a manner to be prescribed by the Attorney General, any information that may be required relative to hate crimes. This information may include any general orders or formal policies on hate crimes and the hate crime pamphlet required pursuant to Section 422.92.

(b) On or before July 1 of each year, the Department of Justice shall submit a report to the Legislature analyzing the results of the information obtained from local law enforcement agencies pursuant to this section.

(c) For purposes of this section, hate crime has the same meaning as in Section 422.55.

(Amended by Stats. 2004, Ch. 700, Sec. 26. Effective January 1, 2005.)



13023.5

(a) The Alameda County District Attorney s Office and the Los Angeles County Sheriff s Department shall collect statistical data on arrests or prosecutions involving private information gathered from the Internet that was used in furtherance of a crime within each participating entity s jurisdiction. The information may be gathered in a manner that the participating entity deems appropriate and may focus the statistical data on crimes the victim of which is a minor.

(b) The Alameda County District Attorney s Office and the Los Angeles County Sheriff s Department shall electronically report the statistical data collected pursuant to subdivision (a) to the Department of Justice in portable document format, also known as PDF, in two installments. The first installment shall be reported to the department on or before July 1, 2013, and shall be comprised of all information collected prior to that date. The second installment shall be reported to the department on or before January 1, 2014, and shall be comprised of all information collected on and after July 1, 2013. The department shall publish the information reported pursuant to this section in a timely manner on the department s Internet Web site.

(c) For purposes of this section, private information means any information that identifies or describes an individual, including, but not limited to, his or her name, social security number, account numbers, passwords, personal identification numbers, physical description, physical location, home address, home telephone number, education, financial matters, and medical or employment history. Private information includes statements made by, or attributed to, the individual.

(d) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Added by Stats. 2012, Ch. 308, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2015, by its own provisions.)









CHAPTER 1.5. Reports to the Bureau of Livestock Identification

13050

Each sheriff or other officer to whom a complaint that relates to the loss or theft of any equine animal is made shall, in a timely manner, transmit to the Bureau of Livestock Identification a report pursuant to Section 24104 of the Food and Agricultural Code.

(Added by Stats. 1994, Ch. 431, Sec. 3. Effective January 1, 1995.)



13051

The Bureau of Livestock Identification shall compile a report on information received pursuant to Section 24104 of the Food and Agricultural Code. The bureau shall distribute the report to all county sheriffs departments in a timely manner.

(Added by Stats. 1994, Ch. 431, Sec. 3. Effective January 1, 1995.)






CHAPTER 2. Criminal Offender Record Information

ARTICLE 1. Legislative Findings and Definitions

13100

The Legislature finds and declares as follows:

(a) That the criminal justice agencies in this state require, for the performance of their official duties, accurate and reasonably complete criminal offender record information.

(b) That the Legislature and other governmental policymaking or policy-researching bodies, and criminal justice agency management units require greatly improved aggregate information for the performance of their duties.

(c) That policing agencies and courts require speedy access to information concerning all felony and selected misdemeanor arrests and final dispositions of such cases.

(d) That criminal justice agencies may require regular access to detailed criminal histories relating to any felony arrest that is followed by the filing of a complaint.

(e) That, in order to achieve the above improvements, the recording, reporting, storage, analysis, and dissemination of criminal offender record information in this state must be made more uniform and efficient, and better controlled and coordinated.

(Added by Stats. 1973, Ch. 992.)



13100.1

(a) The Attorney General shall appoint an advisory committee to the California-Criminal Index and Identification (Cal-CII) system to assist in the ongoing management of the system with respect to operating policies, criminal records content, and records retention. The committee shall serve at the pleasure of the Attorney General, without compensation, except for reimbursement of necessary expenses.

(b) The committee shall consist of the following representatives:

(1) One representative from the California Police Chiefs Association.

(2) One representative from the California Peace Officers Association.

(3) Three representatives from the California State Sheriffs Association.

(4) One trial judge appointed by the Judicial Council.

(5) One representative from the California District Attorneys Association.

(6) One representative from the California Court Clerks Association.

(7) One representative from the Office of Emergency Services.

(8) One representative from the Chief Probation Officers Association.

(9) One representative from the Department of Corrections and Rehabilitation.

(10) One representative from the Department of the California Highway Patrol.

(11) One member of the public, appointed by the Senate Committee on Rules, who is knowledgeable and experienced in the process of utilizing background clearances.

(12) One member of the public, appointed by the Speaker of the Assembly, who is knowledgeable and experienced in the process of utilizing background clearances.

(Amended by Stats. 2013, Ch. 352, Sec. 426. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13100.2

(a) The designee of the Attorney General shall serve as chair of the committee.

(b) The Department of Justice shall provide staff and support for the committee.

(c) The committee shall meet at least twice annually. Subcommittees shall be formed and meet as necessary. All meetings shall be open to the public and reports shall be made available to the Legislature and other interested parties.

(Added by Stats. 1998, Ch. 841, Sec. 2. Effective January 1, 1999.)



13101

As used in this chapter, criminal justice agencies are those agencies at all levels of government which perform as their principal functions, activities which either:

(a) Relate to the apprehension, prosecution, adjudication, incarceration, or correction of criminal offenders; or

(b) Relate to the collection, storage, dissemination or usage of criminal offender record information.

(Added by Stats. 1973, Ch. 992.)



13102

As used in this chapter, criminal offender record information means records and data compiled by criminal justice agencies for purposes of identifying criminal offenders and of maintaining as to each such offender a summary of arrests, pretrial proceedings, the nature and disposition of criminal charges, sentencing, incarceration, rehabilitation, and release.

Such information shall be restricted to that which is recorded as the result of an arrest, detention, or other initiation of criminal proceedings or of any consequent proceedings related thereto. It shall be understood to include, where appropriate, such items for each person arrested as the following:

(a) Personal indentification.

(b) The fact, date, and arrest charge; whether the individual was subsequently released and, if so, by what authority and upon what terms.

(c) The fact, date, and results of any pretrial proceedings.

(d) The fact, date, and results of any trial or proceeding, including any sentence or penalty.

(e) The fact, date, and results of any direct or collateral review of that trial or proceeding; the period and place of any confinement, including admission, release; and, where appropriate, readmission and rerelease dates.

(f) The fact, date, and results of any release proceedings.

(g) The fact, date, and authority of any act of pardon or clemency.

(h) The fact and date of any formal termination to the criminal justice process as to that charge or conviction.

(i) The fact, date, and results of any proceeding revoking probation or parole.

It shall not include intelligence, analytical, and investigative reports and files, nor statistical records and reports in which individuals are not identified and from which their identities are not ascertainable.

(Added by Stats. 1973, Ch. 992.)



13103

Notwithstanding any other provisions of law relating to retention of public records, any criminal justice agency may cause the original records filed pursuant to this chapter to be destroyed if all of the following requirements are met:

(a) The records have been reproduced onto microfilm or optical disk, or by any other techniques which do not permit additions, deletions, or changes to the original document.

(b) If the records have been reproduced onto optical disk, at least one year has elapsed since the date of registration of the records.

(c) The nonerasable storage medium used meets the minimum standards recommended by the National Institute of Standards and Technology for permanent record purposes.

(d) Adequate provisions are made to ensure that the nonerasable storage medium reflects additions or corrections to the records.

(e) A copy of the nonerasable storage medium is maintained in a manner which permits it to be used for all purposes served by the original record.

(f) A copy of the nonerasable storage medium has been stored at a separate physical location in a place and manner which will reasonably assure its preservation indefinitely against loss or destruction.

(Added by Stats. 1989, Ch. 257, Sec. 5.)



13104

Any certified reproduction of any record stored on a nonerasable storage medium under the provisions of this chapter shall be deemed to be a certification of the original record.

(Added by Stats. 1989, Ch. 257, Sec. 6.)






ARTICLE 2. Recording Information

13125

All basic information stored in state or local criminal offender record information systems shall be recorded, when applicable and available, in the form of the following standard data elements:

The following personal identification data:

Name (full name)

Aliases

Monikers

Race

Sex

Date of birth

Place of birth (state or country)

Height

Weight

Hair color

Eye color

CII number

FBI number

Social security number

California operators license number

Fingerprint classification number

Henry

NCIC

Address

The following arrest data:

Arresting agency

Booking number

Date of arrest

Offenses charged

Statute citations

Literal descriptions

Police disposition

Released

Cited and released

Turned over to

Complaint filed

The following misdemeanor or infraction data or preliminary
hearing data:

County and court name

Date complaint filed

Original offenses charged in a complaint
or citation

Held to answer

Certified plea

Disposition

Not convicted

Dismissed

Acquitted

Court trial

Jury trial

Convicted

Plea

Court trial

Jury trial

Date of disposition

Convicted offenses

Sentence

Proceedings suspended

Reason suspended

The following superior court data:

County

Date complaint filed

Type of proceeding

Indictment

Information

Certification

Original offenses charged in indictment or
information

Disposition

Not convicted

Dismissed

Acquitted

Court trial

Jury trial

On transcript

Convicted felony, misdemeanor

Plea

Court trial

Jury trial

On transcript

Date of disposition

Convicted offenses

Sentence

Proceedings suspended

Reason suspended

Source of reopened cases

The following corrections data:

Adult probation

County

Type of court

Court number

Offense

Date on probation

Date removed

Reason for removal

Jail (unsentenced prisoners only)

Offenses charged

Name of jail or institution

Date received

Date released

Reason for release

Bail on own recognizance

Bail

Other

Committing agency

County jail (sentenced prisoners only)

Name of jail, camp, or other

Convicted offense

Sentence

Date received

Date released

Reason for release

Committing agency

Youth Authority

County

Type of court

Court number

Youth Authority number

Date received

Convicted offense

Type of receipt

Original commitment

Parole violator

Date released

Type of release

Custody

Supervision

Date terminated

Department of Corrections

County

Type of court

Court number

Department of Corrections number

Date received

Convicted offense

Type of receipt

Original commitment

Parole violator

Date released

Type of release

Custody

Supervision

Date terminated

Mentally disordered sex offenders

County

Hospital number

Date received

Date discharged

Recommendation

(Amended by Stats. 1998, Ch. 931, Sec. 437. Effective September 28, 1998.)



13127

Each recording agency shall insure that each portion of a criminal offender record that it originates shall include, for all felonies and reportable misdemeanors, the state or local unique and permanent fingerprint identification number, within 72 hours of origination of such records, excluding Saturday, Sunday, and holidays.

(Added by Stats. 1973, Ch. 992.)



13128

For purposes of the maintenance of criminal records pursuant to Chapter 4 (commencing with Section 653.75) of Title 15, whenever a person is arrested for a public offense committed while in custody in any local detention facility, as defined in Section 6031.4, or any state prison, as defined in Section 4504, the state summary criminal history record shall include the section number of the public offense violated and information related to the in custody status of that person.

(Added by Stats. 1987, Ch. 1005, Sec. 2.)






ARTICLE 3. Reporting Information

13150

For each arrest made, the reporting agency shall report to the Department of Justice, concerning each arrest, the applicable identification and arrest data described in Section 13125 and fingerprints, except as otherwise provided by law or as prescribed by the Department of Justice.

(Amended by Stats. 1978, Ch. 152.)



13151

The superior court that disposes of a case for which an arrest was required to be reported to the Department of Justice pursuant to Section 13150 or for which fingerprints were taken and submitted to the Department of Justice by order of the court shall assure that a disposition report of such case containing the applicable data elements enumerated in Section 13125, or Section 13151.1 if such disposition is one of dismissal, is furnished to the Department of Justice within 30 days according to the procedures and on a format prescribed by the department. The court shall also furnish a copy of such disposition report to the law enforcement agency having primary jurisdiction to investigate the offense alleged in the complaint or accusation. Whenever a court shall order any action subsequent to the initial disposition of a case, the court shall similarly report such proceedings to the department.

(Amended by Stats. 2002, Ch. 784, Sec. 574. Effective January 1, 2003.)



13151.1

When a disposition described in Section 13151 is one of dismissal of the charge, the disposition report shall state one of the following reasons, as appropriate:

(a) Dismissal in furtherance of justice, pursuant to Section 1385 of the Penal Code. In addition to this dismissal label, the court shall set forth the particular reasons for dismissal.

(b) Case compromised; defendant discharged because restitution or other satisfaction was made to the injured person, pursuant to Sections 1377 and 1378.

(c) Court found insufficient cause to believe defendant guilty of a public offense; defendant discharged without trial pursuant to Section 871.

(d) Dismissal due to delay; action against defendant dismissed because the information was not filed or the action was not brought to trial within the time allowed by Section 1381, 1381.5, or 1382.

(e) Accusation set aside pursuant to Section 995. In addition to this dismissal label, the court shall set forth the particular reasons for the dismissal.

(f) Defective accusation; defendant discharged pursuant to Section 1008, when the action is dismissed pursuant to that section after demurrer is sustained, because no amendment of the accusatory pleading is permitted or amendment is not made or filed within the time allowed.

(g) Defendant became a witness for the people and was discharged pursuant to Section 1099.

(h) Defendant discharged at trial because of insufficient evidence, in order to become a witness for his codefendant pursuant to Section 1100.

(i) Judgment arrested; defendant discharged, when the court finds defects in the accusatory pleading pursuant to Sections 1185 to 1187, inclusive, and defendant is released pursuant to Section 1188.

(j) Judgment arrested; defendant recommitted, when the court finds defects in the accusatory pleading pursuant to Sections 1185 to 1187, inclusive, and defendant is recommitted to answer a new indictment or information pursuant to Section 1188.

(k) Mistrial; defendant discharged. In addition to this dismissal label, the court shall set forth the particular reasons for its declaration of a mistrial.

(l) Mistrial; defendant recommitted. In addition to this dismissal label, the court shall set forth the particular reasons for its declaration of a mistrial.

(m) Any other dismissal by which the case was terminated. In addition to the dismissal label, the court shall set forth the particular reasons for the disposition.

(Added by Stats. 1978, Ch. 152.)



13152

Admissions or releases from detention facilities shall be reported by the detention agency to the Department of Justice within 30 days of such action.

(Amended by Stats. 1978, Ch. 152.)



13153

Criminal offender record information relating to arrests for being found in any public place under the influence of intoxicating liquor under subdivision (f) of Section 647 shall not be reported or maintained by the Department of Justice without special individual justification.

(Amended by Stats. 1974, Ch. 790.)



13154

Each reporting agency shall report to the Department of Justice each arrest for the commission of a public offense while in custody in any local detention facility, or any state prison, as provided in Chapter 4 (commencing with Section 653.75) of Title 15, for inclusion in that person s state summary criminal history record. The report shall include the public offense committed and a reference indicating that the offense occurred while the person was in custody in a local detention facility or state prison.

(Added by Stats. 1987, Ch. 1005, Sec. 3.)



13155

Commencing January 1, 2013, the Administrative Office of the Courts shall collect from trial courts information regarding the implementation of the 2011 Realignment Legislation. That information shall include statistics for each county regarding the dispositions of felonies at sentencing and petitions to revoke probation, postrelease community supervision, mandatory supervision, and, commencing July 1, 2013, parole. The data shall be provided not less frequently than twice a year by the trial courts to the Administrative Office of the Courts. Funds provided to the trial courts for the implementation of criminal justice realignment may be used for the purpose of collecting the information and providing it to the Administrative Office of the Courts. The Administrative Office of the Courts shall make this data available to the Department of Finance, the Board of State and Community Corrections, and the Joint Legislative Budget Committee on or before September 1, 2013, and annually thereafter. It is the intent of the Legislature that the Administrative Office of the Courts promote collaboration and the reduction of duplication of data collection and reporting efforts where possible.

(Added by Stats. 2012, Ch. 41, Sec. 83. Effective June 27, 2012.)






ARTICLE 4. Information Service

13175

When a criminal justice agency supplies fingerprints, or a fingerprint identification number, or such other personal identifiers as the Department of Justice deems appropriate, to the Department of Justice, such agency shall, upon request, be provided with identification, arrest, and, where applicable, final disposition data relating to such person within 72 hours of receipt by the Department of Justice.

(Added by Stats. 1973, Ch. 992.)



13176

When a criminal justice agency entitled to such information supplies fingerprints, or a fingerprint identification number, or such other personal identifiers as the Department of Justice deems appropriate, to the Department of Justice, such agency shall, upon request, be provided with the criminal history of such person, or the needed portion thereof, within 72 hours of receipt by the Department of Justice.

(Added by Stats. 1973, Ch. 992.)



13177

Nothing in this chapter shall be construed to prohibit the Department of Justice from requiring criminal justice agencies to report any information which is required by any other statute to be reported to the department.

(Amended by Stats. 1974, Ch. 790.)






ARTICLE 5. Access to Information

13200

Nothing in this chapter shall be construed to affect the right of access of any person or public agency to individual criminal offender record information that is authorized by any other provision of law.

(Added by Stats. 1973, Ch. 992.)



13201

Nothing in this chapter shall be construed to authorize access of any person or public agency to individual criminal offender record information unless such access is otherwise authorized by law.

(Added by Stats. 1973, Ch. 992.)



13202

Notwithstanding subdivision (g) of Section 11105 and subdivision (a) of Section 13305, every public agency or bona fide research body immediately concerned with the prevention or control of crime, the quality of criminal justice, or the custody or correction of offenders may be provided with such criminal offender record information as is required for the performance of its duties, provided that any material identifying individuals is not transferred, revealed, or used for other than research or statistical activities and reports or publications derived therefrom do not identify specific individuals, and provided that such agency or body pays the cost of the processing of such data as determined by the Attorney General.

(Amended by Stats. 2009, Ch. 35, Sec. 29. Effective January 1, 2010.)



13203

(a) Any criminal justice agency may release, within five years of the arrest, information concerning an arrest or detention of a peace officer or applicant for a position as a peace officer, as defined in Section 830, which did not result in conviction, and for which the person did not complete a postarrest diversion program, to a government agency employer of that peace officer or applicant.

(b) Any criminal justice agency may release information concerning an arrest of a peace officer or applicant for a position as a peace officer, as defined in Section 830, which did not result in conviction but for which the person completed a postarrest diversion program or a deferred entry of judgment program, or information concerning a referral to and participation in any postarrest diversion program or a deferred entry of judgment program to a government agency employer of that peace officer or applicant.

(c) Notwithstanding subdivision (a) or (b), a criminal justice agency shall not release information under the following circumstances:

(1) Information concerning an arrest for which diversion or deferred entry of judgment has been ordered without attempting to determine whether diversion or a deferred entry of judgment program has been successfully completed.

(2) Information concerning an arrest or detention followed by a dismissal or release without attempting to determine whether the individual was exonerated.

(3) Information concerning an arrest without a disposition without attempting to determine whether diversion or a deferred entry of judgment program has been successfully completed or the individual was exonerated.

(Amended by Stats. 1996, Ch. 743, Sec. 6. Effective January 1, 1997.)






ARTICLE 6. Local Summary Criminal History Information

13300

(a) As used in this section:

(1) Local summary criminal history information means the master record of information compiled by any local criminal justice agency pursuant to Chapter 2 (commencing with Section 13100) of Title 3 of Part 4 pertaining to the identification and criminal history of any person, such as name, date of birth, physical description, dates of arrests, arresting agencies and booking numbers, charges, dispositions, and similar data about the person.

(2) Local summary criminal history information does not refer to records and data compiled by criminal justice agencies other than that local agency, nor does it refer to records of complaints to or investigations conducted by, or records of intelligence information or security procedures of, the local agency.

(3) Local agency means a local criminal justice agency.

(b) A local agency shall furnish local summary criminal history information to any of the following, when needed in the course of their duties, provided that when information is furnished to assist an agency, officer, or official of state or local government, a public utility, or any entity, in fulfilling employment, certification, or licensing duties, Chapter 1321 of the Statutes of 1974 and Section 432.7 of the Labor Code shall apply:

(1) The courts of the state.

(2) Peace officers of the state, as defined in Section 830.1, subdivisions (a) and (d) of Section 830.2, subdivisions (a), (b), and (j) of Section 830.3, and subdivisions (a), (b), and (c) of Section 830.5.

(3) District attorneys of the state.

(4) Prosecuting city attorneys of any city within the state.

(5) City attorneys pursuing civil gang injunctions pursuant to Section 186.22a, or drug abatement actions pursuant to Section 3479 or 3480 of the Civil Code, or Section 11571 of the Health and Safety Code.

(6) Probation officers of the state.

(7) Parole officers of the state.

(8) A public defender or attorney of record when representing a person in proceedings upon a petition for a certificate of rehabilitation and pardon pursuant to Section 4852.08.

(9) A public defender or attorney of record when representing a person in a criminal case, or a parole, mandatory supervision, or postrelease community supervision revocation or revocation extension hearing, and when authorized access by statutory or decisional law.

(10) Any agency, officer, or official of the state when the local summary criminal history information is required to implement a statute, regulation, or ordinance that expressly refers to specific criminal conduct applicable to the subject person of the local summary criminal history information, and contains requirements or exclusions, or both, expressly based upon the specified criminal conduct.

(11) Any city, county, city and county, or district, or any officer or official thereof, when access is needed in order to assist the agency, officer, or official in fulfilling employment, certification, or licensing duties, and when the access is specifically authorized by the city council, board of supervisors, or governing board of the city, county, or district when the local summary criminal history information is required to implement a statute, regulation, or ordinance that expressly refers to specific criminal conduct applicable to the subject person of the local summary criminal history information, and contains requirements or exclusions, or both, expressly based upon the specified criminal conduct.

(12) The subject of the local summary criminal history information.

(13) Any person or entity when access is expressly authorized by statute when the local summary criminal history information is required to implement a statute, regulation, or ordinance that expressly refers to specific criminal conduct applicable to the subject person of the local summary criminal history information, and contains requirements or exclusions, or both, expressly based upon the specified criminal conduct.

(14) Any managing or supervising correctional officer of a county jail or other county correctional facility.

(15) Local child support agencies established by Section 17304 of the Family Code. When a local child support agency closes a support enforcement case containing summary criminal history information, the agency shall delete or purge from the file and destroy any documents or information concerning or arising from offenses for or of which the parent has been arrested, charged, or convicted, other than for offenses related to the parents having failed to provide support for the minor children, consistent with Section 17531 of the Family Code.

(16) County child welfare agency personnel who have been delegated the authority of county probation officers to access state summary criminal information pursuant to Section 272 of the Welfare and Institutions Code for the purposes specified in Section 16504.5 of the Welfare and Institutions Code.

(17) A humane officer pursuant to Section 14502 of the Corporations Code for the purposes of performing his or her duties. A local agency may charge a reasonable fee sufficient to cover the costs of providing information pursuant to this paragraph.

(c) The local agency may furnish local summary criminal history information, upon a showing of a compelling need, to any of the following, provided that when information is furnished to assist an agency, officer, or official of state or local government, a public utility, or any entity, in fulfilling employment, certification, or licensing duties, Chapter 1321 of the Statutes of 1974 and Section 432.7 of the Labor Code shall apply:

(1) Any public utility, as defined in Section 216 of the Public Utilities Code, which operates a nuclear energy facility when access is needed to assist in employing persons to work at the facility, provided that, if the local agency supplies the information, it shall furnish a copy of this information to the person to whom the information relates.

(2) To a peace officer of the state other than those included in subdivision (b).

(3) To a peace officer of another country.

(4) To public officers, other than peace officers, of the United States, other states, or possessions or territories of the United States, provided that access to records similar to local summary criminal history information is expressly authorized by a statute of the United States, other states, or possessions or territories of the United States when this information is needed for the performance of their official duties.

(5) To any person when disclosure is requested by a probation, parole, or peace officer with the consent of the subject of the local summary criminal history information and for purposes of furthering the rehabilitation of the subject.

(6) The courts of the United States, other states, or territories or possessions of the United States.

(7) Peace officers of the United States, other states, or territories or possessions of the United States.

(8) To any individual who is the subject of the record requested when needed in conjunction with an application to enter the United States or any foreign nation.

(9) Any public utility, as defined in Section 216 of the Public Utilities Code, when access is needed to assist in employing persons who will be seeking entrance to private residences in the course of their employment. The information provided shall be limited to the record of convictions and any arrest for which the person is released on bail or on his or her own recognizance pending trial.

If the local agency supplies the information pursuant to this paragraph, it shall furnish a copy of the information to the person to whom the information relates.

Any information obtained from the local summary criminal history is confidential and the receiving public utility shall not disclose its contents, other than for the purpose for which it was acquired. The local summary criminal history information in the possession of the public utility and all copies made from it shall be destroyed 30 days after employment is denied or granted, including any appeal periods, except for those cases where an employee or applicant is out on bail or on his or her own recognizance pending trial, in which case the state summary criminal history information and all copies shall be destroyed 30 days after the case is resolved, including any appeal periods.

A violation of any of the provisions of this paragraph is a misdemeanor, and shall give the employee or applicant who is injured by the violation a cause of action against the public utility to recover damages proximately caused by the violation.

Nothing in this section shall be construed as imposing any duty upon public utilities to request local summary criminal history information on any current or prospective employee.

Seeking entrance to private residences in the course of employment shall be deemed a compelling need as required to be shown in this subdivision.

(10) Any city, county, city and county, or district, or any officer or official thereof, if a written request is made to a local law enforcement agency and the information is needed to assist in the screening of a prospective concessionaire, and any affiliate or associate thereof, as these terms are defined in subdivision (k) of Section 432.7 of the Labor Code, for the purposes of consenting to, or approving of, the prospective concessionaire s application for, or acquisition of, any beneficial interest in a concession, lease, or other property interest.

Any local government s request for local summary criminal history information for purposes of screening a prospective concessionaire and their affiliates or associates before approving or denying an application for, or acquisition of, any beneficial interest in a concession, lease, or other property interest is deemed a compelling need as required by this subdivision. However, only local summary criminal history information pertaining to criminal convictions may be obtained pursuant to this paragraph.

Any information obtained from the local summary criminal history is confidential and the receiving local government shall not disclose its contents, other than for the purpose for which it was acquired. The local summary criminal history information in the possession of the local government and all copies made from it shall be destroyed not more than 30 days after the local government s final decision to grant or deny consent to, or approval of, the prospective concessionaire s application for, or acquisition of, a beneficial interest in a concession, lease, or other property interest. Nothing in this section shall be construed as imposing any duty upon a local government, or any officer or official thereof, to request local summary criminal history information on any current or prospective concessionaire or their affiliates or associates.

(11) A public agency described in subdivision (b) of Section 15975 of the Government Code, for the purpose of oversight and enforcement policies with respect to its contracted providers.

(d) Whenever an authorized request for local summary criminal history information pertains to a person whose fingerprints are on file with the local agency and the local agency has no criminal history of that person, and the information is to be used for employment, licensing, or certification purposes, the fingerprint card accompanying the request for information, if any, may be stamped no criminal record and returned to the person or entity making the request.

(e) A local agency taking fingerprints of a person who is an applicant for licensing, employment, or certification may charge a fee to cover the cost of taking the fingerprints and processing the required documents.

(f) Whenever local summary criminal history information furnished pursuant to this section is to be used for employment, licensing, or certification purposes, the local agency shall charge the person or entity making the request a fee which it determines to be sufficient to reimburse the local agency for the cost of furnishing the information, provided that no fee shall be charged to any public law enforcement agency for local summary criminal history information furnished to assist it in employing, licensing, or certifying a person who is applying for employment with the agency as a peace officer or criminal investigator. Any state agency required to pay a fee to the local agency for information received under this section may charge the applicant a fee sufficient to reimburse the agency for the expense.

(g) Whenever there is a conflict, the processing of criminal fingerprints shall take priority over the processing of applicant fingerprints.

(h) It is not a violation of this article to disseminate statistical or research information obtained from a record, provided that the identity of the subject of the record is not disclosed.

(i) It is not a violation of this article to include information obtained from a record in (1) a transcript or record of a judicial or administrative proceeding or (2) any other public record when the inclusion of the information in the public record is authorized by a court, statute, or decisional law.

(j) Notwithstanding any other law, a public prosecutor may, in response to a written request made pursuant to Section 6253 of the Government Code, provide information from a local summary criminal history, if release of the information would enhance public safety, the interest of justice, or the public s understanding of the justice system and the person making the request declares that the request is made for a scholarly or journalistic purpose. If a person in a declaration required by this subdivision willfully states as true any material fact that he or she knows to be false, he or she shall be subject to a civil penalty not exceeding ten thousand dollars ($10,000). The requestor shall be informed in writing of this penalty. An action to impose a civil penalty under this subdivision may be brought by any public prosecutor and shall be enforced as a civil judgment.

(k) Notwithstanding any other law, the Department of Justice or any state or local law enforcement agency may require the submission of fingerprints for the purpose of conducting summary criminal history information record checks which are authorized by law.

(l) Any local criminal justice agency may release, within five years of the arrest, information concerning an arrest or detention of a peace officer or applicant for a position as a peace officer, as defined in Section 830, which did not result in conviction, and for which the person did not complete a postarrest diversion program or a deferred entry of judgment program, to a government agency employer of that peace officer or applicant.

(m) Any local criminal justice agency may release information concerning an arrest of a peace officer or applicant for a position as a peace officer, as defined in Section 830, which did not result in conviction but for which the person completed a postarrest diversion program or a deferred entry of judgment program, or information concerning a referral to and participation in any postarrest diversion program or a deferred entry of judgment program to a government agency employer of that peace officer or applicant.

(n) Notwithstanding subdivision (l) or (m), a local criminal justice agency shall not release information under the following circumstances:

(1) Information concerning an arrest for which diversion or a deferred entry of judgment program has been ordered without attempting to determine whether diversion or a deferred entry of judgment program has been successfully completed.

(2) Information concerning an arrest or detention followed by a dismissal or release without attempting to determine whether the individual was exonerated.

(3) Information concerning an arrest without a disposition without attempting to determine whether diversion has been successfully completed or the individual was exonerated.

(Amended by Stats. 2013, Ch. 458, Sec. 3. Effective January 1, 2014.)



13301

As used in this article:

(a) Record means the master local summary criminal history information as defined in subdivision (a) of Section 13300, or a copy thereof.

(b) A person authorized by law to receive a record means any person or public agency authorized by a court, statute, or decisional law to receive a record.

(Amended by Stats. 1981, Ch. 714, Sec. 339.)



13302

An employee of the local criminal justice agency who knowingly furnishes a record or information obtained from a record to a person who is not authorized by law to receive the record or information is guilty of a misdemeanor. Nothing in this section shall prohibit a public prosecutor from accessing and obtaining information from the public prosecutor s case management database to respond to a request for publicly disclosable information pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(Amended by Stats. 2012, Ch. 84, Sec. 1. Effective January 1, 2013.)



13303

Any person authorized by law to receive a record or information obtained from a record who knowingly furnishes the record or information to a person who is not authorized by law to receive the record or information is guilty of a misdemeanor.

(Added by Stats. 1975, Ch. 1222.)



13304

Any person, except those specifically referred to in Section 1070 of the Evidence Code, who, knowing he is not authorized by law to receive a record or information obtained from a record, knowingly buys, receives, or possesses the record or information is guilty of a misdemeanor.

(Added by Stats. 1975, Ch. 1222.)



13305

(a) It is not a violation of this article to disseminate statistical or research information obtained from a record, provided that the identity of the subject of the record is not disclosed.

(b) It is not a violation of this article to disseminate information obtained from a record for the purpose of assisting in the apprehension of a person wanted in connection with the commission of a crime.

(c) It is not a violation of this article to include information obtained from a record in (1) a transcript or record of a judicial or administrative proceeding or (2) any other public record when the inclusion of the information in the public record is authorized by a court, statute, or decisional law.

(Added by Stats. 1975, Ch. 1222.)






ARTICLE 7. Examinations of Local Records

13320

(a) As used in this article, record with respect to any person means the local summary criminal history information as defined in subdivision (a) of Section 13300, maintained under such person s name by the local criminal justice agency.

(b) As used in this article, agency means any agency or consortium of agencies.

(c) It is the function and intent of this article to afford persons concerning whom a record is maintained in the files of the local criminal justice agency a reasonable opportunity to examine the record compiled from such files, and to refute any erroneous or inaccurate information contained therein.

(Added by Stats. 1979, Ch. 849.)



13321

Any person desiring to examine a record relating to himself shall make application to the agency maintaining the record in the form prescribed by that agency which may require the submission of fingerprints.

(Added by Stats. 1979, Ch. 849.)



13322

The agency may require the application be accompanied by a fee not to exceed twenty-five dollars ($25) that the agency determines is equal to the cost of processing the application and making a record available for examination.

(Added by Stats. 1979, Ch. 849.)



13323

When an application is received by the agency, the agency shall upon verification of the applicant s identity determine whether a record pertaining to the applicant is maintained. If such record is maintained, the agency shall at its discretion either inform the applicant by mail of the existence of the record and specify a time when the record may be examined at a suitable facility of the agency or shall mail the subject a copy of the record.

(Added by Stats. 1979, Ch. 849.)



13324

(a) If the applicant desires to question the accuracy or completeness of any material matter contained in the record, he may submit a written request to the agency in the form established by it. The request shall include a statement of the alleged inaccuracy or incompleteness in the record, its materiality, and shall specify any proof or corroboration available. Upon receipt of such request, the agency shall, within 60 days of receipt of such written request for clarification, review its information and forward to the applicant the results of such review.

(b) If the agency concurs in the allegations of inaccuracy or incompleteness in the record and finds that the error is material, it shall correct its record, and the agency shall inform the applicant of its correction of any material error in the record under this subdivision within 60 days. The agency shall notify all criminal justice agencies to which it has disseminated the incorrect record from an automated system in the past two years of the correction of the record.

The agency shall furnish the applicant with a list of all the noncriminal justice agencies to which the incorrect record has been disseminated from an automated system in the past two years unless it interferes with the conduct of an authorized investigation.

(c) If the agency denies the allegations of inaccuracy or incompleteness in the record, the matter shall at the option of the applicant be referred for administrative adjudication in accordance with the rules of the local governing body.

(Added by Stats. 1979, Ch. 849.)



13325

The agency shall adopt all regulations necessary to carry out the provisions of this article.

(Added by Stats. 1979, Ch. 849.)



13326

No person shall require an employee or prospective employee to obtain a copy of a record or notification that a record exists as provided in Section 13323. A violation of this section is a misdemeanor.

(Added by Stats. 1979, Ch. 849.)












TITLE 4. STANDARDS AND TRAINING OF LOCAL LAW ENFORCEMENT OFFICERS

CHAPTER 1. Commission on Peace Officer Standards and Training

ARTICLE 1. Administration

13500

(a) There is in the Department of Justice a Commission on Peace Officer Standards and Training, hereafter referred to in this chapter as the commission. The commission consists of 15 members appointed by the Governor, after consultation with, and with the advice of, the Attorney General and with the advice and consent of the Senate. Racial, gender, and ethnic diversity shall be considered for all appointments to the commission.

(b) The commission shall be composed of the following members:

(1) Two members shall be (i) sheriffs or chiefs of police or peace officers nominated by their respective sheriffs or chiefs of police, (ii) peace officers who are deputy sheriffs or city police officers, or (iii) any combination thereof.

(2) Three members shall be sheriffs or chiefs of police or peace officers nominated by their respective sheriffs or chiefs of police.

(3) Four members shall be peace officers of the rank of sergeant or below with a minimum of five years experience as a deputy sheriff, city police officer, marshal, or state-employed peace officer for whom the commission sets standards. Each member shall have demonstrated leadership in the recognized employee organization having the right to represent the member, as set forth in the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500)) and the Ralph C. Dills Act (Chapter 10.5 (commencing with Section 3525)) of Division 4 of Title 1 of the Government Code.

(4) One member shall be an elected officer or chief administrative officer of a county in this state.

(5) One member shall be an elected officer or chief administrative officer of a city in this state.

(6) Two members shall be public members who shall not be peace officers.

(7) One member shall be an educator or trainer in the field of criminal justice.

(8) One member shall be a peace officer in California of the rank of sergeant or below with a minimum of five years experience as a deputy sheriff, city police officer, marshal, or state-employed peace officer for whom the commission sets standards. This member shall have demonstrated leadership in a California-based law enforcement association that is also a presenter of POST-certified law enforcement training that advances the professionalism of peace officers in California.

(c) The Attorney General shall be an ex officio member of the commission.

(d) Of the members first appointed by the Governor, three shall be appointed for a term of one year, three for a term of two years, and three for a term of three years. Their successors shall serve for a term of three years and until appointment and qualification of their successors, each term to commence on the expiration date of the term of the predecessor.

(e) The additional member provided for by the Legislature in its 1973 74 Regular Session shall be appointed by the Governor on or before January 15, 1975, and shall serve for a term of three years.

(f) The additional member provided for by the Legislature in its 1977 78 Regular Session shall be appointed by the Governor on or after July 1, 1978, and shall serve for a term of three years.

(g) The additional members provided for by the Legislature in its 1999 2000 Regular Session shall be appointed by the Governor on or before July 1, 2000, and shall serve for a term of three years.

(h) The additional member provided for by the Legislature in its 2007 08 Regular Session shall be appointed by the Governor on or before January 31, 2008, and shall serve for a term of three years.

(Amended by Stats. 2007, Ch. 409, Sec. 1. Effective January 1, 2008.)



13501

The commission shall select a chairman and a vice chairman from among its members. A majority of the members of the commission shall constitute a quorum.

(Amended by Stats. 1977, Ch. 108.)



13502

Members of the commission shall receive no compensation, but shall be reimbursed for their actual and necessary travel expenses incurred in the performance of their duties. For purposes of compensation, attendance at meetings of the commission shall be deemed performance by a member of the duties of his local governmental employment.

(Added by Stats. 1959, Ch. 1823.)



13503

In carrying out its duties and responsibilities, the commission shall have all of the following powers:

(a) To meet at those times and places as it may deem proper.

(b) To employ an executive secretary and, pursuant to civil service, those clerical and technical assistants as may be necessary.

(c) To contract with other agencies, public or private, or persons as it deems necessary, for the rendition and affording of those services, facilities, studies, and reports to the commission as will best assist it to carry out its duties and responsibilities.

(d) To cooperate with and to secure the cooperation of county, city, city and county, and other local law enforcement agencies in investigating any matter within the scope of its duties and responsibilities, and in performing its other functions.

(e) To develop and implement programs to increase the effectiveness of law enforcement and when those programs involve training and education courses to cooperate with and secure the cooperation of state-level officers, agencies, and bodies having jurisdiction over systems of public higher education in continuing the development of college-level training and education programs.

(f) To cooperate with and secure the cooperation of every department, agency, or instrumentality in the state government.

(g) To do any and all things necessary or convenient to enable it fully and adequately to perform its duties and to exercise the power granted to it.

(h) The commission shall not have the authority to adopt or carry out a regulation that authorizes the withdrawal or revocation of a certificate previously issued to a peace officer pursuant to this chapter.

(i) Except as specifically provided by law, the commission shall not have the authority to cancel a certificate previously issued to a peace officer pursuant to this chapter.

(Amended by Stats. 2003, Ch. 297, Sec. 2. Effective January 1, 2004.)



13504

The Attorney General shall, so far as compatible with other demands upon the personnel in the Department of Justice, make available to the commission the services of such personnel to assist the commission in the execution of the duties imposed upon it by this chapter.

(Added by Stats. 1959, Ch. 1823.)



13505

In exercising its functions, the commission shall endeavor to minimize costs of administration so that a maximum of funds will be expended for the purpose of providing training and other services to local law enforcement agencies. All expenses shall be a proper charge against the revenue accruing under Article 3 (commencing with Section 13520).

(Amended by Stats. 1985, Ch. 106, Sec. 112.)



13506

The commission may adopt those regulations as are necessary to carry out the purposes of this chapter. The commission shall not have the authority to adopt or carry out a regulation that authorizes the withdrawal or revocation of a certificate previously issued to a peace officer pursuant to this chapter. Except as specifically provided by law, the commission shall not have the authority to adopt regulations providing for the cancellation of a certificate.

(Amended by Stats. 2003, Ch. 297, Sec. 3. Effective January 1, 2004.)



13507

As used in this chapter, district means any of the following:

(a) A regional park district.

(b) A district authorized by statute to maintain a police department.

(c) The University of California.

(d) The California State University and Colleges.

(e) A community college district.

(f) A school district.

(g) A transit district.

(h) A harbor district.

(Amended by Stats. 1989, Ch. 950, Sec. 3.)



13507.1

As used in this chapter, joint powers agency means any agency, entity, or authority formed pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code.

(Added by Stats. 2013, Ch. 59, Sec. 8. Effective January 1, 2014.)



13508

(a) The commission shall do each of the following:

(1) Establish a learning technology laboratory that would conduct pilot projects with regard to needed facilities and otherwise implement modern instructional technology to improve the effectiveness of law enforcement training.

(2) Develop an implementation plan for the acquisition of law enforcement facilities and technology. In developing this plan, the commission shall consult with appropriate law enforcement and training organizations. The implementation plan shall include each of the following items:

(A) An evaluation of pilot and demonstration projects.

(B) Recommendations for the establishment of regional skills training centers, training conference centers, and the use of modern instructional technology.

(C) A recommended financing structure.

(b) The commission may enter into joint powers agreements with other governmental agencies for the purpose of developing and deploying needed technology and facilities.

(c) Any pilot project conducted pursuant to this section shall terminate on or before January 1, 1995, unless funding is provided for the project continuation.

(Amended by Stats. 2004, Ch. 193, Sec. 155. Effective January 1, 2005.)






ARTICLE 2. Field Services and Standards for Recruitment and Training

13510

(a) For the purpose of raising the level of competence of local law enforcement officers, the commission shall adopt, and may from time to time amend, rules establishing minimum standards relating to physical, mental, and moral fitness that shall govern the recruitment of any city police officers, peace officer members of a county sheriff s office, marshals or deputy marshals, peace officer members of a county coroner s office notwithstanding Section 13526, reserve officers, as defined in subdivision (a) of Section 830.6, police officers of a district authorized by statute to maintain a police department, peace officer members of a police department operated by a joint powers agency established by Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code, regularly employed and paid inspectors and investigators of a district attorney s office, as defined in Section 830.1, who conduct criminal investigations, peace officer members of a district, safety police officers and park rangers of the County of Los Angeles, as defined in subdivisions (a) and (b) of Section 830.31, or housing authority police departments.

The commission also shall adopt, and may from time to time amend, rules establishing minimum standards for training of city police officers, peace officer members of county sheriff s offices, marshals or deputy marshals, peace officer members of a county coroner s office notwithstanding Section 13526, reserve officers, as defined in subdivision (a) of Section 830.6, police officers of a district authorized by statute to maintain a police department, peace officer members of a police department operated by a joint powers agency established by Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code, regularly employed and paid inspectors and investigators of a district attorney s office, as defined in Section 830.1, who conduct criminal investigations, peace officer members of a district, safety police officers and park rangers of the County of Los Angeles, as defined in subdivisions (a) and (b) of Section 830.31, and housing authority police departments.

These rules shall apply to those cities, counties, cities and counties, and districts receiving state aid pursuant to this chapter and shall be adopted and amended pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) The commission shall conduct research concerning job-related educational standards and job-related selection standards to include vision, hearing, physical ability, and emotional stability. Job-related standards that are supported by this research shall be adopted by the commission prior to January 1, 1985, and shall apply to those peace officer classes identified in subdivision (a). The commission shall consult with local entities during the conducting of related research into job-related selection standards.

(c) For the purpose of raising the level of competence of local public safety dispatchers, the commission shall adopt, and may from time to time amend, rules establishing minimum standards relating to the recruitment and training of local public safety dispatchers having a primary responsibility for providing dispatching services for local law enforcement agencies described in subdivision (a), which standards shall apply to those cities, counties, cities and counties, and districts receiving state aid pursuant to this chapter. These standards also shall apply to consolidated dispatch centers operated by an independent public joint powers agency established pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code when providing dispatch services to the law enforcement personnel listed in subdivision (a). Those rules shall be adopted and amended pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. As used in this section, primary responsibility refers to the performance of law enforcement dispatching duties for a minimum of 50 percent of the time worked within a pay period.

(d) Nothing in this section shall prohibit a local agency from establishing selection and training standards that exceed the minimum standards established by the commission.

(Amended by Stats. 2010, Ch. 212, Sec. 12. Effective January 1, 2011.)



13510.1

(a) The commission shall establish a certification program for peace officers specified in Sections 13510 and 13522 and for the California Highway Patrol. Certificates of the commission established pursuant to this section shall be considered professional certificates.

(b) Basic, intermediate, advanced, supervisory, management, and executive certificates shall be established for the purpose of fostering professionalization, education, and experience necessary to adequately accomplish the general police service duties performed by peace officer members of city police departments, county sheriffs departments, districts, university and state university and college departments, or by the California Highway Patrol.

(c) (1) Certificates shall be awarded on the basis of a combination of training, education, experience, and other prerequisites, as determined by the commission.

(2) In determining whether an applicant for certification has the requisite education, the commission shall recognize as acceptable college education only the following:

(A) Education provided by a community college, college, or university which has been accredited by the department of education of the state in which the community college, college, or university is located or by a recognized national or regional accrediting body.

(B) Until January 1, 1998, educational courses or degrees provided by a nonaccredited but state-approved college that offers programs exclusively in criminal justice.

(d) Persons who are determined by the commission to be eligible peace officers may make application for the certificates, provided they are employed by an agency which participates in the Peace Officer Standards and Training (POST) program.

(e) The commission shall have the authority to cancel any certificate that has been obtained through misrepresentation or fraud or that was issued as the result of an administrative error on the part of the commission or the employing agency.

(Amended by Stats. 2003, Ch. 297, Sec. 4. Effective January 1, 2004.)



13510.2

Any person who knowingly commits any of the following acts is guilty of a misdemeanor, and for each offense is punishable by a fine of not more than one thousand dollars ($1,000) or imprisonment in the county jail not to exceed one year, or by both a fine and imprisonment:

(a) Presents or attempts to present as the person s own the certificate of another.

(b) Knowingly permits another to use his or her certificate.

(c) Knowingly gives false evidence of any material kind to the commission, or to any member thereof, including the staff, in obtaining a certificate.

(d) Uses, or attempts to use, a canceled certificate.

(Added by Stats. 1984, Ch. 43, Sec. 3.)



13510.3

(a) The commission shall establish, by December 31, 1997, and in consultation with representatives of law enforcement organizations, a voluntary professional certification program for law enforcement records supervisors who have primary responsibility for providing records supervising services for local law enforcement agencies. The certificate or certificates shall be based upon standards related to the education, training, and experience of law enforcement records supervisors and shall serve to foster professionalism and recognition of achievement and competency.

(b) As used in this section, primary responsibility refers to the performance of law enforcement records supervising duties for a minimum of 50 percent of the time worked within a pay period.

(Added by Stats. 1996, Ch. 591, Sec. 1. Effective January 1, 1997.)



13510.4

(a) A peace officer trainee who, based on the commission s investigative findings, knowingly cheats, assists in cheating, or aids, abets, or knowingly conceals efforts by others to cheat in any manner on a basic course examination mandated by the commission shall be liable for a civil fine of not more than one thousand dollars ($1,000) per occurrence.

(b) For purposes of this section, cheating means any attempt or act by a peace officer trainee to gain an unfair advantage or give an unfair advantage to another peace officer trainee or group of trainees taking a POST-mandated basic course examination.

(c) For purposes of this section, peace officer trainee means an applicant for a basic course examination who has not been hired by a department or agency and who has not been sworn as a peace officer.

(Added by Stats. 2012, Ch. 372, Sec. 1. Effective January 1, 2013.)



13510.5

For the purpose of maintaining the level of competence of state law enforcement officers, the commission shall adopt, and may, from time to time amend, rules establishing minimum standards for training of peace officers as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, who are employed by any railroad company, the California State Police Division, the University of California Police Department, a California State University police department, the Department of Alcoholic Beverage Control, the Division of Investigation of the Department of Consumer Affairs, the Wildlife Protection Branch of the Department of Fish and Game, the Department of Forestry and Fire Protection, including the Office of the State Fire Marshal, the Department of Motor Vehicles, the California Horse Racing Board, the Bureau of Food and Drug, the Division of Labor Law Enforcement, the Director of Parks and Recreation, the State Department of Health Care Services, the Department of Toxic Substances Control, the State Department of Social Services, the State Department of State Hospitals, the State Department of Developmental Services, the Office of Statewide Health Planning and Development, and the Department of Justice. All rules shall be adopted and amended pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2013, Ch. 22, Sec. 82. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



13510.7

(a) Whenever any person holding a certificate issued pursuant to Section 13510.1 is determined to be disqualified from holding office or being employed as a peace officer for the reasons set forth in subdivision (a) of Section 1029 of the Government Code, and the person has exhausted or waived his or her appeal, pursuant to Section 1237 or Section 1237.5, from the conviction or finding that forms the basis for or accompanies his or her disqualification, the commission shall cause the following to be entered in the commission s training record for that person: THIS PERSON IS INELIGIBLE TO BE A PEACE OFFICER IN CALIFORNIA PURSUANT TO GOVERNMENT CODE SECTION 1029(a).

(b) Whenever any person who is required to possess a basic certificate issued by the commission pursuant to Section 832.4 or who is subject to subdivision (a) of Section 13510.1 is determined to be disqualified from holding office or being employed as a peace officer for the reasons set forth in subdivision (a) of Section 1029 of the Government Code, the commission shall notify the law enforcement agency that employs the person that the person is ineligible to be a peace officer in California pursuant to subdivision (a) of Section 1029 of the Government Code. The person s basic certificate shall be null and void and the commission shall enter this information in the commission s training record for that person.

(c) After the time for filing a notice of appeal has passed, or where the remittitur has been issued following the filing of a notice of appeal, in a criminal case establishing the ineligibility of a person to be a peace officer as specified in subdivision (c), the commission shall reinstate a person s basic certificate in the event a conviction of the offense requiring or accompanying ineligibility is subsequently overturned or reversed by the action of a court of competent jurisdiction.

(d) Upon request of a person who is eligible for reinstatement pursuant to paragraph (2) of subdivision (b) of Section 1029 of the Government Code because of successful completion of probation pursuant to Section 1210.1 of the Penal Code, the court having jurisdiction over the matter in which probation was ordered pursuant to Section 1210.1 shall notify the commission of the successful completion and the misdemeanor nature of the person s conviction. The commission shall thereupon reinstate the person s eligibility. Reinstatement of eligibility in the person s training record shall not create a mandate that the person be hired by any agency.

(Amended by Stats. 2004, Ch. 405, Sec. 22. Effective January 1, 2005.)



13511

(a) In establishing standards for training, the commission shall, so far as consistent with the purposes of this chapter, permit required training to be obtained at institutions approved by the commission.

(b) In those instances where individuals have acquired prior comparable peace officer training, the commission shall, adopt regulations providing for alternative means for satisfying the training required by Section 832.3. The commission shall charge a fee to cover administrative costs associated with the testing conducted under this subdivision.

(Amended by Stats. 2000, Ch. 354, Sec. 1. Effective January 1, 2001.)



13511.3

The commission may evaluate and approve pertinent training previously completed by any jurisdiction s law enforcement officers as meeting current training requirements prescribed by the commission pursuant to this chapter. The evaluations performed by the commission shall conform to the standards established under this chapter.

(Added by Stats. 1994, Ch. 43, Sec. 2. Effective January 1, 1995.)



13511.5

Each applicant for admission to a basic course of training certified by the Commission on Peace Officer Standards and Training that includes the carrying and use of firearms, as prescribed by subdivision (a) of Section 832 and subdivision (a) of Section 832.3, who is not sponsored by a local or other law enforcement agency, or is not a peace officer employed by a state or local agency, department, or district, shall be required to submit written certification from the Department of Justice pursuant to Sections 11122, 11123, and 11124 that the applicant has no criminal history background which would disqualify him or her, pursuant to state or federal law, from owning, possessing, or having under his or her control a firearm.

(Amended by Stats. 2008, Ch. 698, Sec. 27. Effective January 1, 2009.)



13512

The commission shall make such inquiries as may be necessary to determine whether every city, county, city and county, and district receiving state aid pursuant to this chapter is adhering to the standards for recruitment and training established pursuant to this chapter.

(Amended by Stats. 1969, Ch. 1072.)



13513

Upon the request of a local jurisdiction, the commission shall provide a counseling service to such local jurisdiction for the purpose of improving the administration, management or operations of a police agency and may aid such jurisdiction in implementing improved practices and techniques.

(Added by Stats. 1967, Ch. 1640.)



13514

The commission shall prepare a course of instruction for the training of peace officers in the use of tear gas. Such course of instruction may be given, upon approval by the commission, by any agency or institution engaged in the training or instruction of peace officers.

(Added by Stats. 1969, Ch. 1231.)



13514.1

(a) On or before July 1, 2005, the commission shall develop and disseminate guidelines and standardized training recommendations for all law enforcement officers, supervisors, and managers whose agency assigns them to perform, supervise, or manage Special Weapons and Tactics (SWAT) operations. The guidelines and standardized training recommendations shall be available for use by law enforcement agencies that conduct SWAT operations.

(b) The training and guidelines shall be developed in consultation with law enforcement officers, the Attorney General s office, supervisors, and managers, SWAT trainers, legal advisers, and others selected by the commission. Development of the training and guidelines shall include consideration of the recommendations contained in the Attorney General s Commission on Special Weapons and Tactics (S.W.A.T.) Final Report of 2002.

(c) The standardized training recommendations shall at a minimum include initial training requirements for SWAT operations, refresher or advanced training for experienced SWAT members, and supervision and management of SWAT operations.

(d) The guidelines shall at minimum address legal and practical issues of SWAT operations, personnel selection, fitness requirements, planning, hostage negotiation, tactical issues, safety, rescue methods, after-action evaluation of operations, logistical and resource needs, uniform and firearms requirements, risk assessment, policy considerations, and multijurisdictional SWAT operations.

(e) The guidelines shall provide procedures for approving the prior training of officers, supervisors, and managers that meet the standards and guidelines developed by the commission pursuant to this section, in order to avoid duplicative training.

(Added by Stats. 2003, Ch. 624, Sec. 1. Effective January 1, 2004.)



13514.5

(a) The commission shall implement on or before July 1, 1999, a course or courses of instruction for the training of law enforcement officers in the handling of acts of civil disobedience and adopt guidelines that may be followed by police agencies in responding to acts of civil disobedience.

(b) The course of training for law enforcement officers shall include adequate consideration of all of the following subjects:

(1) Reasonable use of force.

(2) Dispute resolution.

(3) Nature and extent of civil disobedience, whether it be passive or active resistance.

(4) Media relations.

(5) Public and officer safety.

(6) Documentation, report writing, and evidence collection.

(7) Crowd control.

(c) (1) All law enforcement officers who have received their basic training before July 1, 1999, may participate in supplementary training on responding to acts of civil disobedience, as prescribed and certified by the commission.

(2) Law enforcement agencies are encouraged to include, as part of their advanced officer training program, periodic updates and training on responding to acts of civil disobedience. The commission shall assist these agencies where possible.

(d) (1) The course of instruction, the learning and performance objectives, the standards for the training and the guidelines shall be developed by the commission in consultation with appropriate groups and individuals having expertise in responding to acts of civil disobedience. The groups and individuals shall include, but not be limited to, law enforcement agencies, police academy instructors, subject matter experts and members of the public. Different regional interests such as rural, suburban, and urban interests may be represented by the participating parties.

(2) The commission, in consultation with the groups and individuals described in paragraph (1), shall review existing training programs to determine in what ways civil disobedience training may be included as part of ongoing programs.

(e) As used in this section, law enforcement officer means any peace officer as defined in Chapter 4.5 (commencing with Section 830) of Title 3.

(f) It is the intent of the Legislature in enacting this section to provide law enforcement officers with additional training so as to control acts of civil disobedience with reasonable use of force and to ensure public and officer safety with minimum disruption to commerce and community affairs.

(g) It is also the intent of the Legislature in enacting this section that the guidelines to be developed by the commission should take into consideration the roles and responsibilities of all law enforcement officers responding to acts of civil disobedience.

(Added by Stats. 1998, Ch. 207, Sec. 1. Effective January 1, 1999.)



13515

(a) Every city police officer or deputy sheriff at a supervisory level and below who is assigned field or investigative duties shall complete an elder and dependent adult abuse training course certified by the Commission on Peace Officer Standards and Training within 18 months of assignment to field duties. Completion of the course may be satisfied by telecourse, video training tape, or other instruction. The training shall, at a minimum, include all of the following subjects:

(1) Relevant laws.

(2) Recognition of elder and dependent adult abuse.

(3) Reporting requirements and procedures.

(4) Neglect of elders and dependent adults.

(5) Fraud of elders and dependent adults.

(6) Physical abuse of elders and dependent adults.

(7) Psychological abuse of elders and dependent adults.

(8) The role of the local adult protective services and public guardian offices.

(b) When producing new or updated training materials pursuant to this section, the commission shall consult with the Bureau of Medi-Cal Fraud and Elder Abuse and other subject matter experts. Any new or updated training materials shall address all of the following:

(1) The jurisdiction and responsibility of law enforcement agencies pursuant to Section 368.5.

(2) The fact that the protected classes of dependent person as defined in Section 288 and dependent adult as defined in Section 368 include many persons with disabilities, regardless of the fact that most of those persons live independently.

(3) Other relevant information and laws.

(c) The commission also may inform the law enforcement agencies of other relevant training materials.

(Amended by Stats. 2010, Ch. 617, Sec. 8. Effective January 1, 2011.)



13515.25

(a) By July 1, 2006, the Commission on Peace Officer Standards and Training shall establish and keep updated a continuing education classroom training course relating to law enforcement interaction with mentally disabled persons. The training course shall be developed by the commission in consultation with appropriate community, local, and state organizations and agencies that have expertise in the area of mental illness and developmental disability, and with appropriate consumer and family advocate groups. In developing the course, the commission shall also examine existing courses certified by the commission that relate to mentally disabled persons. The commission shall make the course available to law enforcement agencies in California.

(b) The course described in subdivision (a) shall consist of classroom instruction and shall utilize interactive training methods to ensure that the training is as realistic as possible. The course shall include, at a minimum, core instruction in all of the following:

(1) The cause and nature of mental illnesses and developmental disabilities.

(2) How to identify indicators of mental disability and how to respond appropriately in a variety of common situations.

(3) Conflict resolution and de-escalation techniques for potentially dangerous situations involving mentally disabled persons.

(4) Appropriate language usage when interacting with mentally disabled persons.

(5) Alternatives to lethal force when interacting with potentially dangerous mentally disabled persons.

(6) Community and state resources available to serve mentally disabled persons and how these resources can be best utilized by law enforcement to benefit the mentally disabled community.

(7) The fact that a crime committed in whole or in part because of an actual or perceived disability of the victim is a hate crime punishable under Title 11.6 (commencing with Section 422.55) of Part 1.

(c) The commission shall submit a report to the Legislature by October 1, 2004, that shall include all of the following:

(1) A description of the process by which the course was established, including a list of the agencies and groups that were consulted.

(2) Information on the number of law enforcement agencies that utilized, and the number of officers that attended, the course or other courses certified by the commission relating to mentally disabled persons from July 1, 2001, to July 1, 2003, inclusive.

(3) Information on the number of law enforcement agencies that utilized, and the number of officers that attended, courses certified by the commission relating to mentally disabled persons from July 1, 2000, to July 1, 2001, inclusive.

(4) An analysis of the Police Crisis Intervention Training (CIT) Program used by the San Francisco and San Jose Police Departments, to assess the training used in these programs and compare it with existing courses offered by the commission in order to evaluate the adequacy of mental disability training available to local law enforcement officers.

(d) The Legislature encourages law enforcement agencies to include the course created in this section, and any other course certified by the commission relating to mentally disabled persons, as part of their advanced officer training program.

(e) It is the intent of the Legislature to reevaluate, on the basis of its review of the report required in subdivision (c), the extent to which law enforcement officers are receiving adequate training in how to interact with mentally disabled persons.

(Amended by Stats. 2004, Ch. 700, Sec. 27. Effective January 1, 2005.)



13515.30

(a) By July 1, 2015, the Commission on Peace Officer Standards and Training shall establish and keep updated a continuing education training course relating to law enforcement interaction with mentally disabled and developmentally disabled persons living within a state mental hospital or state developmental center. The training course shall be developed by the commission in consultation with appropriate community, local, and state organizations and agencies that have expertise in the area of mental illness and developmental disability, and with appropriate consumer and family advocate groups. In developing the course, the commission shall also examine existing courses certified by the commission that relate to mentally disabled and developmentally disabled persons. The commission shall make the course available to all law enforcement agencies in California, and the course shall be required for law enforcement personnel serving in law enforcement agencies with jurisdiction over state mental hospitals and state developmental centers, as part of the agency s officer training program.

(b) The course described in subdivision (a) may consist of video-based or classroom instruction. The course shall include, at a minimum, core instruction in all of the following:

(1) The prevalence, cause, and nature of mental illnesses and developmental disabilities.

(2) The unique characteristics, barriers, and challenges of individuals who may be a victim of abuse or exploitation living within a state mental hospital or state developmental center.

(3) How to accommodate, interview, and converse with individuals who may require assistive devices in order to express themselves.

(4) Capacity and consent of individuals with cognitive and intellectual barriers.

(5) Conflict resolution and deescalation techniques for potentially dangerous situations involving mentally disabled or developmentally disabled persons.

(6) Appropriate language usage when interacting with mentally disabled or developmentally disabled persons.

(7) Community and state resources and advocacy support and services available to serve mentally disabled or developmentally disabled persons, and how these resources can be best utilized by law enforcement to benefit the mentally disabled or developmentally disabled community.

(8) The fact that a crime committed in whole or in part because of an actual or perceived disability of the victim is a hate crime punishable under Title 11.6 (commencing with Section 422.55) of Part 1.

(9) Information on the state mental hospital system and the state developmental center system.

(10) Techniques in conducting forensic investigations within institutional settings where jurisdiction may be shared.

(11) Examples of abuse and exploitation perpetrated by caregivers, staff, contractors, or administrators of state mental hospitals and state developmental centers, and how to conduct investigations in instances where a perpetrator may also be a caregiver or provider of therapeutic or other services.

(Added by Stats. 2013, Ch. 673, Sec. 1. Effective January 1, 2014.)



13515.35

(a) The commission shall, upon the next regularly scheduled review of a training module relating to persons with disabilities, create and make available on DVD and may distribute electronically a course on how to recognize and interact with persons with autistic spectrum disorders. This course shall be designed for, and made available to, peace officers who are first responders to emergency situations.

(b) The training course shall be developed by the commission in consultation with the Department of Developmental Services and appropriate community, local, or other state organizations and agencies that have expertise in the area of autism spectrum disorders. The commission shall make the course available to law enforcement agencies in California.

(c) In addition to the duties contained in subdivisions (a) and (b), the commission shall distribute, as necessary, a training bulletin via the Internet to law enforcement agencies participating in the commission s program on the topic of autism spectrum disorders.

(Added by Stats. 2008, Ch. 621, Sec. 1. Effective January 1, 2009.)



13515.36

(a) The commission shall meet with the Department of Veterans Affairs and community, local, or other state organizations and agencies that have expertise in the area of traumatic brain injury (TBI) and post-traumatic stress disorder (PTSD) in order to assess the training needed by peace officers, who are first responders in emergency situations, on the topic of returning veterans or other persons suffering from TBI or PTSD.

(b) Should the commission determine that there is an unfulfilled need for training on TBI and PTSD, the commission shall determine the training format that is both fiscally responsible and meets the training needs of the greatest number of officers.

(c) Should the commission determine that there is an unfulfilled need for training on TBI and PTSD, the commission shall, upon the next regularly scheduled review of a training module relating to persons with disabilities, create and make available on DVD and may distribute electronically, or provide by means of another form or method of training, a course on how to recognize and interact with returning veterans or other persons suffering from TBI or PTSD. This course shall be designed for, and made available to, peace officers who are first responders to emergency situations.

(d) The training course shall be developed by the commission in consultation with the Department of Veterans Affairs and appropriate community, local, or other state organizations and agencies that have expertise in the area of TBI and PTSD. The commission shall make the course available to law enforcement agencies in California.

(e) In addition to the duties contained in subdivisions (a), (b),(c), and (d), the commission shall distribute, as necessary, a training bulletin via the Internet to law enforcement agencies participating in the commission s program on the topic of TBI and PTSD.

(f) The commission shall report to the Legislature, no later than June 30, 2012, on the extent to which peace officers are receiving adequate training in how to interact with persons suffering from TBI or PTSD.

(g) (1) The requirement for submitting a report imposed under subdivision (f) is inoperative on June 30, 2016, pursuant to Section 10231.5 of the Government Code.

(2) A report to be submitted pursuant to subdivision (f) shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2010, Ch. 490, Sec. 1. Effective January 1, 2011.)



13515.55

Every city police officer or deputy sheriff at a supervisory level who is assigned field or investigative duties shall complete a high technology crimes and computer seizure training course certified by the Commission on Peace Officer Standards and Training by January 1, 2000, or within 18 months of assignment to supervisory duties. Completion of the course may be satisfied by telecourse, video training tape, or other instruction. This training shall be offered to all city police officers and deputy sheriffs as part of continuing professional training. The training shall, at a minimum, address relevant laws, recognition of high technology crimes, and computer evidence collection and preservation.

(Amended by Stats. 1999, Ch. 83, Sec. 165. Effective January 1, 2000.)



13516

(a) The commission shall prepare guidelines establishing standard procedures which may be followed by police agencies in the investigation of sexual assault cases, and cases involving the sexual exploitation or sexual abuse of children, including, police response to, and treatment of, victims of these crimes.

(b) The course of training leading to the basic certificate issued by the commission shall, on and after July 1, 1977, include adequate instruction in the procedures described in subdivision (a). No reimbursement shall be made to local agencies based on attendance on or after that date at any course which does not comply with the requirements of this subdivision.

(c) The commission shall prepare and implement a course for the training of specialists in the investigation of sexual assault cases, child sexual exploitation cases, and child sexual abuse cases. Officers assigned to investigation duties which include the handling of cases involving the sexual exploitation or sexual abuse of children, shall successfully complete that training within six months of the date the assignment was made.

(d) It is the intent of the Legislature in the enactment of this section to encourage the establishment of sex crime investigation units in police agencies throughout the state, which units shall include, but not be limited to, investigating crimes involving the sexual exploitation and sexual abuse of children.

(e) It is the further intent of the Legislature in the enactment of this section to encourage the establishment of investigation guidelines that take into consideration the sensitive nature of the sexual exploitation and sexual abuse of children with respect to both the accused and the alleged victim.

(Amended by Stats. 1986, Ch. 32, Sec. 3. Effective March 21, 1986.)



13517

(a) The commission shall prepare guidelines establishing standard procedures which may be followed by police agencies in the detection, investigation, and response to cases in which a minor is a victim of an act of abuse or neglect prohibited by this code. The guidelines shall include procedures for determining whether or not a child should be taken into protective custody. The guidelines shall also include procedures for minimizing the number of times a child is interviewed by law enforcement personnel.

(b) The course of training leading to the basic certificate issued by the commission shall, not later than July 1, 1979, include adequate instruction in the procedures described in subdivision (a).

(c) The commission shall prepare and implement an optional course of training of specialists in the investigation of cases in which a minor is a victim of an act of abuse or neglect prohibited by this code.

(d) The commission shall consult with the State Office of Child Abuse Prevention in developing the guidelines and optional course of training.

(Amended by Stats. 1985, Ch. 672, Sec. 1.)



13517.5

The commission shall prepare guidelines establishing standard procedures which may be followed by police agencies and prosecutors in interviewing minor witnesses.

(Added by Stats. 1987, Ch. 612, Sec. 1.)



13517.7

(a) The commission shall develop guidelines and training for use by state and local law enforcement officers to address issues related to child safety when a caretaker parent or guardian is arrested.

(b) The guidelines and training shall, at a minimum, address the following subjects:

(1) Procedures to ensure that officers and custodial employees inquire whether an arrestee has minor dependent children without appropriate supervision.

(2) Authorizing additional telephone calls by arrestees so that they may arrange for the care of minor dependent children.

(3) Use of county child welfare services, as appropriate, and other similar service providers to assist in the placement of dependent children when the parent or guardian is unable or unwilling to arrange suitable care for the child or children.

(4) Identification of local government or nongovernmental agencies able to provide appropriate custodial services.

(5) Temporary supervision of minor children to ensure their safety and well-being.

(6) Sample procedures to assist state and local law enforcement agencies to develop ways to ensure the safety and well-being of children when the parent or guardian has been arrested.

(c) The commission shall use appropriate subject matter experts, including representatives of law enforcement and county child welfare agencies, in developing the guidelines and training required by this section.

(Added by Stats. 2006, Ch. 729, Sec. 2. Effective January 1, 2007.)



13518

(a) Every city police officer, sheriff, deputy sheriff, marshal, deputy marshal, peace officer member of the Department of the California Highway Patrol, and police officer of a district authorized by statute to maintain a police department, except those whose duties are primarily clerical or administrative, shall meet the training standards prescribed by the Emergency Medical Services Authority for the administration of first aid and cardiopulmonary resuscitation. This training shall include instruction in the use of a portable manual mask and airway assembly designed to prevent the spread of communicable diseases. In addition, satisfactory completion of periodic refresher training or appropriate testing in cardiopulmonary resuscitation and other first aid as prescribed by the Emergency Medical Services Authority shall also be required.

(b) The course of training leading to the basic certificate issued by the commission shall include adequate instruction in the procedures described in subdivision (a). No reimbursement shall be made to local agencies based on attendance at any such course which does not comply with the requirements of this subdivision.

(c) As used in this section, primarily clerical or administrative means the performance of clerical or administrative duties for a minimum of 90 percent of the time worked within a pay period.

(Amended by Stats. 1996, Ch. 305, Sec. 57. Effective January 1, 1997.)



13518.1

In order to prevent the spread of communicable disease, a law enforcement agency employing peace officers described in subdivision (a) of Section 13518 may provide to each of these peace officers an appropriate portable manual mask and airway assembly for use when applying cardiopulmonary resuscitation.

(Amended by Stats. 2013, Ch. 28, Sec. 46. Effective June 27, 2013.)



13518.5

(a) Each peace officer in California who meets the criteria specified in subdivision (b) shall complete a course in basic maritime operations for law enforcement officers. The course of instruction shall include boat handling, chart reading, navigation rules, and comprehensive training regarding maritime boardings, arrest procedures, vessel identification, searches, and counterterrorism practices and procedures. The curriculum shall be consistent with applicable federal standards and tactical training.

(b) Subdivision (a) shall apply to a peace officer who meets all of the following criteria:

(1) Is employed by a city, county, city and county, or district that has adopted a resolution pursuant to paragraph (2) of subdivision (c).

(2) Is within a classification identified in the resolution adopted pursuant to paragraph (2) of subdivision (c).

(3) Is assigned in a jurisdiction that includes navigable waters.

(4) Serves as a crew member on a waterborne law enforcement vessel.

(c) This section shall become operative in a city, county, city and county, or district when both of the following apply:

(1) The federal Department of Homeland Security has provided funding to a law enforcement agency in a city, county, city and county, or district to implement this section.

(2) The governing body of the city, county, city and county, or district, such as the board of supervisors of a county or the city council, has adopted a resolution agreeing to implement this section and identifying the specific classifications of peace officers in the jurisdiction that will be subject to training pursuant to this section.

(Added by Stats. 2013, Ch. 619, Sec. 1. Effective January 1, 2014.)



13519

(a) The commission shall implement by January 1, 1986, a course or courses of instruction for the training of law enforcement officers in California in the handling of domestic violence complaints and also shall develop guidelines for law enforcement response to domestic violence. The course or courses of instruction and the guidelines shall stress enforcement of criminal laws in domestic violence situations, availability of civil remedies and community resources, and protection of the victim. Where appropriate, the training presenters shall include domestic violence experts with expertise in the delivery of direct services to victims of domestic violence, including utilizing the staff of shelters for battered women in the presentation of training.

(b) As used in this section, law enforcement officer means any officer or employee of a local police department or sheriff s office, any peace officer of the Department of Parks and Recreation, as defined in subdivision (f) of Section 830.2, any peace officer of the University of California Police Department, as defined in subdivision (b) of Section 830.2, any peace officer of the California State University Police Departments, as defined in subdivision (c) of Section 830.2, a peace officer, as defined in subdivision (d) of Section 830.31, or a peace officer as defined in subdivisions (a) and (b) of Section 830.32.

(c) The course of basic training for law enforcement officers shall, no later than January 1, 1986, include adequate instruction in the procedures and techniques described below:

(1) The provisions set forth in Title 5 (commencing with Section 13700) relating to response, enforcement of court orders, and data collection.

(2) The legal duties imposed on peace officers to make arrests and offer protection and assistance including guidelines for making felony and misdemeanor arrests.

(3) Techniques for handling incidents of domestic violence that minimize the likelihood of injury to the officer and that promote the safety of the victim.

(4) The nature and extent of domestic violence.

(5) The signs of domestic violence.

(6) The legal rights of, and remedies available to, victims of domestic violence.

(7) The use of an arrest by a private person in a domestic violence situation.

(8) Documentation, report writing, and evidence collection.

(9) Domestic violence diversion as provided in Chapter 2.6 (commencing with Section 1000.6) of Title 6 of Part 2.

(10) Tenancy issues and domestic violence.

(11) The impact on children of law enforcement intervention in domestic violence.

(12) The services and facilities available to victims and batterers.

(13) The use and applications of this code in domestic violence situations.

(14) Verification and enforcement of temporary restraining orders when (A) the suspect is present and (B) the suspect has fled.

(15) Verification and enforcement of stay-away orders.

(16) Cite and release policies.

(17) Emergency assistance to victims and how to assist victims in pursuing criminal justice options.

(d) The guidelines developed by the commission shall also incorporate the foregoing factors.

(e) (1) All law enforcement officers who have received their basic training before January 1, 1986, shall participate in supplementary training on domestic violence subjects, as prescribed and certified by the commission.

(2) Except as provided in paragraph (3), the training specified in paragraph (1) shall be completed no later than January 1, 1989.

(3) (A) The training for peace officers of the Department of Parks and Recreation, as defined in subdivision (g) of Section 830.2, shall be completed no later than January 1, 1992.

(B) The training for peace officers of the University of California Police Department and the California State University Police Departments, as defined in Section 830.2, shall be completed no later than January 1, 1993.

(C) The training for peace officers employed by a housing authority, as defined in subdivision (d) of Section 830.31, shall be completed no later than January 1, 1995.

(4) Local law enforcement agencies are encouraged to include, as a part of their advanced officer training program, periodic updates and training on domestic violence. The commission shall assist where possible.

(f) (1) The course of instruction, the learning and performance objectives, the standards for the training, and the guidelines shall be developed by the commission in consultation with appropriate groups and individuals having an interest and expertise in the field of domestic violence. The groups and individuals shall include, but shall not be limited to, the following: one representative each from the California Peace Officers Association, the Peace Officers Research Association of California, the State Bar of California, the California Women Lawyers Association, and the State Commission on the Status of Women and Girls; two representatives from the commission; two representatives from the California Partnership to End Domestic Violence; two peace officers, recommended by the commission, who are experienced in the provision of domestic violence training; and two domestic violence experts, recommended by the California Partnership to End Domestic Violence, who are experienced in the provision of direct services to victims of domestic violence and at least one representative of service providers serving the lesbian, gay, bisexual, and transgender community in connection with domestic violence. At least one of the persons selected shall be a former victim of domestic violence.

(2) The commission, in consultation with these groups and individuals, shall review existing training programs to determine in what ways domestic violence training might be included as a part of ongoing programs.

(g) Each law enforcement officer below the rank of supervisor who is assigned to patrol duties and would normally respond to domestic violence calls or incidents of domestic violence shall complete, every two years, an updated course of instruction on domestic violence that is developed according to the standards and guidelines developed pursuant to subdivision (d). The instruction required pursuant to this subdivision shall be funded from existing resources available for the training required pursuant to this section. It is the intent of the Legislature not to increase the annual training costs of local government entities.

(Amended by Stats. 2012, Ch. 46, Sec. 116. Effective June 27, 2012.)



13519.05

(a) The commission shall implement by January 1, 2002, a course or courses of instruction for the training of law enforcement officers in California in the handling of stalking complaints and also shall develop guidelines for law enforcement response to stalking. The course or courses of instruction and the guidelines shall stress enforcement of criminal laws in stalking situations, availability of civil remedies and community resources, and protection of the victim. Where appropriate, the training presenters shall include stalking experts with expertise in the delivery of direct services to victims of stalking. Completion of the course may be satisfied by telecommunication, video training tape, or other instruction.

(b) (1) As used in this section, law enforcement officer means any officer or employee of a local police department or sheriff s office, any peace officer of the Department of Parks and Recreation, as defined in subdivision (f) of Section 830.2, any peace officer of the University of California Police Department, as defined in subdivision (b) of Section 830.2, any peace officer of the California State University Police Departments, as defined in subdivision (c) of Section 830.2, a peace officer, as defined in subdivision (d) of Section 830.31, or a peace officer as defined in subdivisions (a) and (b) of Section 830.32.

(2) As used in this section, stalking means the offense defined in Section 646.9.

(c) (1) The course of instruction, the learning and performance objectives, the standards for the training, and the guidelines shall be developed by the commission in consultation with appropriate groups and individuals having an interest and expertise in the field of stalking.

(2) The commission, in consultation with these groups and individuals, shall review existing training programs to determine in what ways stalking training might be included as a part of ongoing programs.

(d) Participation in the course or courses specified in this section by peace officers or the agencies employing them, is voluntary.

(Added by Stats. 2000, Ch. 564, Sec. 2. Effective January 1, 2001.)



13519.07

(a) The Department of Justice shall make accessible to law enforcement agencies, via a department bulletin and the California Law Enforcement Web, the commission s Guidelines For Handling Missing Persons Investigations or any subsequent similar guidelines created by the commission, relating to the investigation of missing persons.

(b) By January 1, 2012, law enforcement agencies shall adopt a checklist document directing peace officers on investigation guidelines and resources available to them in the early hours of a missing person investigation. The commission s Guidelines For Handling Missing Persons Investigations should be used as a model policy or example in developing the checklist document.

(c) By January 1, 2012, law enforcement agencies shall adopt a policy, regulations, or guidelines on missing persons investigations that are consistent with state and federal law. The commission s Guidelines For Handling Missing Persons Investigations should be used as a model policy or example in developing the policy, regulations, or guidelines.

(d) By January 1, 2012, law enforcement agencies shall utilize, at a minimum, the department s missing person reporting form for the initial contact with the parent or family member reporting a missing person.

(e) As necessary and appropriate, the commission shall modify its missing persons investigations guidelines and curriculum with contemporary information. Specifically, the commission should consider including and revising their guidelines to include both of the following:

(1) Steps for law enforcement agencies in the first few hours after the reporting of a missing person.

(2) Information on the availability of the department task forces, the SAFE Task Force Regional Teams, and other entities that can assist in the search for a missing person.

(Added by Stats. 2010, Ch. 224, Sec. 2. Effective January 1, 2011.)



13519.1

(a) The commission shall implement by July 1, 1988, a course or courses of instruction for the training of law enforcement officers and law enforcement dispatchers in the handling of missing person and runaway cases and shall also develop guidelines for law enforcement response to missing person and runaway cases. The course or courses of instruction and the guidelines shall include, but not be limited to, timeliness and priority of response, assisting persons who make missing person reports to contact the appropriate law enforcement agency in the jurisdiction of the residence address of the missing person or runaway and the appropriate law enforcement agency in the jurisdiction where the missing person or runaway was last seen, and coordinating law enforcement agencies for the purpose of efficiently and effectively taking and investigating missing person reports.

As used in this section, law enforcement includes any officers or employees of a local police or sheriff s office or of the California Highway Patrol.

(b) The course of basic training for law enforcement officers and law enforcement dispatchers shall, not later than January 1, 1989, include adequate instruction in the handling of missing person and runaway cases developed pursuant to subdivision (a).

(c) All law enforcement officers and law enforcement dispatchers who have received their basic training before January 1, 1989, shall participate in supplementary training on missing person and runaway cases, as prescribed and certified by the commission. The training required by this subdivision shall be completed not later than January 1, 1991.

(Added by Stats. 1987, Ch. 705, Sec. 3.)



13519.2

(a) The commission shall, on or before July 1, 1990, include in the basic training course for law enforcement officers, adequate instruction in the handling of persons with developmental disabilities or mental illness, or both. Officers who complete the basic training prior to July 1, 1990, shall participate in supplementary training on this topic. This supplementary training shall be completed on or before July 1, 1992. Further training courses to update this instruction shall be established, as deemed necessary by the commission.

(b) The course of instruction relating to the handling of developmentally disabled or mentally ill persons shall be developed by the commission in consultation with appropriate groups and individuals having an interest and expertise in this area. In addition to providing instruction on the handling of these persons, the course shall also include information on the cause and nature of developmental disabilities and mental illness, as well as the community resources available to serve these persons.

(Added by Stats. 1988, Ch. 593, Sec. 1.)



13519.3

(a) Effective July 1, 1990, the commission shall establish, for those peace officers specified in subdivision (a) of Section 13510 who are assigned to patrol or investigations, a course on the nature of sudden infant death syndrome and the handling of cases involving the sudden deaths of infants. The course shall include information on the community resources available to assist families and child care providers who have lost a child to sudden infant death syndrome. Officers who are employed after January 1, 1990, shall complete a course in sudden infant death syndrome prior to the issuance of the Peace Officer Standards and Training basic certificate, and shall complete training on this topic on or before July 1, 1992.

(b) The commission, in consultation with experts in the field of sudden infant death syndrome, shall prepare guidelines establishing standard procedures which may be followed by law enforcement agencies in the investigation of cases involving sudden deaths of infants.

(c) The course relating to sudden infant death syndrome and the handling of cases of sudden infant deaths shall be developed by the commission in consultation with experts in the field of sudden infant death syndrome. The course shall include instruction in the standard procedures developed pursuant to subdivision (b). In addition, the course shall include information on the nature of sudden infant death syndrome which shall be taught by experts in the field of sudden infant death syndrome.

(d) The commission shall review and modify the basic course curriculum to include sudden infant death syndrome awareness as part of death investigation training.

(e) When the instruction and training are provided by a local agency, a fee shall be charged sufficient to defray the entire cost of instruction and training.

(Added by Stats. 1989, Ch. 1111, Sec. 7.)



13519.4

(a) The commission shall develop and disseminate guidelines and training for all law enforcement officers in California as described in subdivision (a) of Section 13510 and who adhere to the standards approved by the commission, on the racial and cultural differences among the residents of this state. The course or courses of instruction and the guidelines shall stress understanding and respect for racial and cultural differences, and development of effective, noncombative methods of carrying out law enforcement duties in a racially and culturally diverse environment.

(b) The course of basic training for law enforcement officers shall include adequate instruction on racial and cultural diversity in order to foster mutual respect and cooperation between law enforcement and members of all racial and cultural groups. In developing the training, the commission shall consult with appropriate groups and individuals having an interest and expertise in the field of cultural awareness and diversity.

(c) For the purposes of this section the following shall apply:

(1) Disability, gender, nationality, religion, and sexual orientation have the same meaning as in Section 422.55.

(2) Culturally diverse and cultural diversity include, but are not limited to, disability, gender, nationality, religion, and sexual orientation issues.

(3) Racial has the same meaning as race or ethnicity in Section 422.55.

(d) The Legislature finds and declares as follows:

(1) Racial profiling is a practice that presents a great danger to the fundamental principles of a democratic society. It is abhorrent and cannot be tolerated.

(2) Motorists who have been stopped by the police for no reason other than the color of their skin or their apparent nationality or ethnicity are the victims of discriminatory practices.

(3) It is the intent of the Legislature in enacting the changes to Section 13519.4 of the Penal Code made by the act that added this subdivision that more than additional training is required to address the pernicious practice of racial profiling and that enactment of this bill is in no way dispositive of the issue of how the state should deal with racial profiling.

(4) The working men and women in California law enforcement risk their lives every day. The people of California greatly appreciate the hard work and dedication of law enforcement officers in protecting public safety. The good name of these officers should not be tarnished by the actions of those few who commit discriminatory practices.

(e) Racial profiling, for purposes of this section, is the practice of detaining a suspect based on a broad set of criteria which casts suspicion on an entire class of people without any individualized suspicion of the particular person being stopped.

(f) A law enforcement officer shall not engage in racial profiling.

(g) Every law enforcement officer in this state shall participate in expanded training as prescribed and certified by the Commission on Peace Officers Standards and Training.

(h) The curriculum shall utilize the Tools for Tolerance for Law Enforcement Professionals framework and shall include and examine the patterns, practices, and protocols that make up racial profiling. This training shall prescribe patterns, practices, and protocols that prevent racial profiling. In developing the training, the commission shall consult with appropriate groups and individuals having an interest and expertise in the field of racial profiling. The course of instruction shall include, but not be limited to, adequate consideration of each of the following subjects:

(1) Identification of key indices and perspectives that make up cultural differences among residents in a local community.

(2) Negative impact of biases, prejudices, and stereotyping on effective law enforcement, including examination of how historical perceptions of discriminatory enforcement practices have harmed police-community relations.

(3) The history and the role of the civil rights movement and struggles and their impact on law enforcement.

(4) Specific obligations of officers in preventing, reporting, and responding to discriminatory or biased practices by fellow officers.

(5) Perspectives of diverse, local constituency groups and experts on particular cultural and police-community relations issues in a local area.

(i) Once the initial basic training is completed, each law enforcement officer in California as described in subdivision (a) of Section 13510 who adheres to the standards approved by the commission shall be required to complete a refresher course every five years thereafter, or on a more frequent basis if deemed necessary, in order to keep current with changing racial and cultural trends.

(j) The Legislative Analyst shall conduct a study of the data being voluntarily collected by those jurisdictions that have instituted a program of data collection with regard to racial profiling, including, but not limited to, the California Highway Patrol, the City of San Jose, and the City of San Diego, both to ascertain the incidence of racial profiling and whether data collection serves to address and prevent such practices, as well as to assess the value and efficacy of the training herein prescribed with respect to preventing local profiling. The Legislative Analyst may prescribe the manner in which the data is to be submitted and may request that police agencies collecting such data submit it in the requested manner. The Legislative Analyst shall provide to the Legislature a report and recommendations with regard to racial profiling by July 1, 2002.

(Amended by Stats. 2004, Ch. 700, Sec. 28. Effective January 1, 2005.)



13519.5

The commission shall, on or before July 1, 1991, implement a course or courses of instruction to provide ongoing training to the appropriate peace officers on methods of gang and drug law enforcement.

(Added by Stats. 1990, Ch. 333, Sec. 2.)



13519.6

(a) The commission shall develop guidelines and a course of instruction and training for law enforcement officers who are employed as peace officers, or who are not yet employed as a peace officer but are enrolled in a training academy for law enforcement officers, addressing hate crimes. Hate crimes, for purposes of this section, has the same meaning as in Section 422.55.

(b) The course shall make maximum use of audio and video communication and other simulation methods and shall include instruction in each of the following:

(1) Indicators of hate crimes.

(2) The impact of these crimes on the victim, the victim s family, and the community, and the assistance and compensation available to victims.

(3) Knowledge of the laws dealing with hate crimes and the legal rights of, and the remedies available to, victims of hate crimes.

(4) Law enforcement procedures, reporting, and documentation of hate crimes.

(5) Techniques and methods to handle incidents of hate crimes in a noncombative manner.

(6) Multimission criminal extremism, which means the nexus of certain hate crimes, antigovernment extremist crimes, anti-reproductive-rights crimes, and crimes committed in whole or in part because of the victims actual or perceived homelessness.

(7) The special problems inherent in some categories of hate crimes, including gender-bias crimes, disability-bias crimes, including those committed against homeless persons with disabilities, anti-immigrant crimes, and anti-Arab and anti-Islamic crimes, and techniques and methods to handle these special problems.

(8) Preparation for, and response to, possible future anti-Arab/Middle Eastern and anti-Islamic hate crimewaves, and any other future hate crime waves that the Attorney General determines are likely.

(c) The guidelines developed by the commission shall incorporate the procedures and techniques specified in subdivision (b), and shall include a framework and possible content of a general order or other formal policy on hate crimes that all state law enforcement agencies shall adopt and the commission shall encourage all local law enforcement agencies to adopt. The elements of the framework shall include, but not be limited to, the following:

(1) A message from the law enforcement agency s chief executive officer to the agency s officers and staff concerning the importance of hate crime laws and the agency s commitment to enforcement.

(2) The definition of hate crime in Section 422.55.

(3) References to hate crime statutes including Section 422.6.

(4) A title-by-title specific protocol that agency personnel are required to follow, including, but not limited to, the following:

(A) Preventing and preparing for likely hate crimes by, among other things, establishing contact with persons and communities who are likely targets, and forming and cooperating with community hate crime prevention and response networks.

(B) Responding to reports of hate crimes, including reports of hate crimes committed under the color of authority.

(C) Accessing assistance, by, among other things, activating the Department of Justice hate crime rapid response protocol when necessary.

(D) Providing victim assistance and followup, including community followup.

(E) Reporting.

(d) (1) The course of training leading to the basic certificate issued by the commission shall include the course of instruction described in subdivision (a).

(2) Every state law enforcement and correctional agency, and every local law enforcement and correctional agency to the extent that this requirement does not create a state-mandated local program cost, shall provide its peace officers with the basic course of instruction as revised pursuant to the act that amends this section in the 2003 04 session of the Legislature, beginning with officers who have not previously received the training. Correctional agencies shall adapt the course as necessary.

(e) As used in this section, peace officer means any person designated as a peace officer by Section 830.1 or 830.2.

(f) The additional training requirements imposed under this section by legislation adopted in 2004 shall be implemented by July 1, 2007.

(Amended by Stats. 2004, Ch. 700, Sec. 29. Effective January 1, 2005.)



13519.64

(a) The Legislature finds and declares that research, including Special Report to the Legislature on Senate Resolution 18: Crimes Committed Against Homeless Persons by the Department of Justice and Hate, Violence, and Death: A Report on Hate Crimes Against People Experiencing Homelessness from 1999 2002 by the National Coalition for the Homeless demonstrate that California has had serious and unaddressed problems of crime against homeless persons, including homeless persons with disabilities.

(b) (1) By July 1, 2005, the Commission on Peace Officer Standards and Training, using available funding, shall develop a two-hour telecourse to be made available to all law enforcement agencies in California on crimes against homeless persons and on how to deal effectively and humanely with homeless persons, including homeless persons with disabilities. The telecourse shall include information on multimission criminal extremism, as defined in Section 13519.6. In developing the telecourse, the commission shall consult subject-matter experts including, but not limited to, homeless and formerly homeless persons in California, service providers and advocates for homeless persons in California, experts on the disabilities that homeless persons commonly suffer, the California Council of Churches, the National Coalition for the Homeless, the Senate Office of Research, and the Criminal Justice Statistics Center of the Department of Justice.

(2) Every state law enforcement agency, and every local law enforcement agency, to the extent that this requirement does not create a state-mandated local program cost, shall provide the telecourse to its peace officers.

(Added by Stats. 2004, Ch. 700, Sec. 30. Effective January 1, 2005.)



13519.7

(a) On or before August 1, 1994, the commission shall develop complaint guidelines to be followed by city police departments, county sheriffs departments, districts, and state university departments, for peace officers who are victims of sexual harassment in the workplace. In developing the complaint guidelines, the commission shall consult with appropriate groups and individuals having an expertise in the area of sexual harassment.

(b) The course of basic training for law enforcement officers shall, no later than January 1, 1995, include instruction on sexual harassment in the workplace. The training shall include, but not be limited to, the following:

(1) The definition of sexual harassment.

(2) A description of sexual harassment, utilizing examples.

(3) The illegality of sexual harassment.

(4) The complaint process, legal remedies, and protection from retaliation available to victims of sexual harassment.

In developing this training, the commission shall consult with appropriate groups and individuals having an interest and expertise in the area of sexual harassment.

(c) All peace officers who have received their basic training before January 1, 1995, shall receive supplementary training on sexual harassment in the workplace by January 1, 1997.

(Added by Stats. 1993, Ch. 126, Sec. 1. Effective January 1, 1994.)



13519.8

(a) (1) The commission shall implement a course or courses of instruction for the regular and periodic training of law enforcement officers in the handling of high-speed vehicle pursuits and shall also develop uniform, minimum guidelines for adoption and promulgation by California law enforcement agencies for response to high-speed vehicle pursuits. The guidelines and course of instruction shall stress the importance of vehicle safety and protecting the public at all times, include a regular assessment of law enforcement s vehicle pursuit policies, practices, and training, and recognize the need to balance the known offense and the need for immediate capture against the risks to officers and other citizens of a high-speed pursuit. These guidelines shall be a resource for each agency executive to use in the creation of a specific pursuit policy that the agency is encouraged to adopt and promulgate, and that reflects the needs of the agency, the jurisdiction it serves, and the law.

(2) As used in this section, law enforcement officer includes any peace officer of a local police or sheriff s department or the California Highway Patrol, or of any other law enforcement agency authorized by law to conduct vehicular pursuits.

(b) The course or courses of basic training for law enforcement officers and the guidelines shall include adequate consideration of each of the following subjects:

(1) When to initiate a pursuit.

(2) The number of involved law enforcement units permitted.

(3) Responsibilities of primary and secondary law enforcement units.

(4) Driving tactics.

(5) Helicopter assistance.

(6) Communications.

(7) Capture of suspects.

(8) Termination of a pursuit.

(9) Supervisory responsibilities.

(10) Blocking, ramming, boxing, and roadblock procedures.

(11) Speed limits.

(12) Interjurisdictional considerations.

(13) Conditions of the vehicle, driver, roadway, weather, and traffic.

(14) Hazards to uninvolved bystanders or motorists.

(15) Reporting and postpursuit analysis.

(c) (1) All law enforcement officers who have received their basic training before January 1, 1995, shall participate in supplementary training on high-speed vehicle pursuits, as prescribed and certified by the commission.

(2) Law enforcement agencies are encouraged to include, as part of their advanced officer training program, periodic updates and training on high-speed vehicle pursuit. The commission shall assist where possible.

(d) (1) The course or courses of instruction, the learning and performance objectives, the standards for the training, and the guidelines shall be developed by the commission in consultation with appropriate groups and individuals having an interest and expertise in the field of high-speed vehicle pursuits. The groups and individuals shall include, but not be limited to, law enforcement agencies, police academy instructors, subject matter experts, and members of the public.

(2) The commission, in consultation with these groups and individuals, shall review existing training programs to determine the ways in which high-speed pursuit training may be included as part of ongoing programs.

(e) It is the intent of the Legislature that each law enforcement agency adopt, promulgate, and require regular and periodic training consistent with an agency s specific pursuit policy that, at a minimum, complies with the guidelines developed under subdivisions (a) and (b).

(Amended by Stats. 2005, Ch. 485, Sec. 4. Effective January 1, 2006.)



13519.9

(a) On or before January 1, 1995, the commission shall establish the Robert Presley Institute of Criminal Investigation which will make available to criminal investigators of California s law enforcement agencies an advanced training program to meet the needs of working investigators in specialty assignments, such as arson, auto theft, homicide, and narcotics.

(b) The institute shall provide an array of investigation training, including the following:

(1) Core instruction in matters common to all investigative activities.

(2) Advanced instruction through foundation specialty courses in the various investigative specialties.

(3) Completion of a variety of elective courses pertaining to investigation.

(c) (1) Instruction in core foundation and specialty courses shall be designed not only to impart new knowledge, but to evoke from students the benefit of their experience and ideas in a creative and productive instructional design environment.

(2) Instructors shall be skilled and knowledgeable both in subject matter and in the use of highly effective instructional strategies.

(d) (1) The commission shall design and operate the institute to constantly improve the effectiveness of instruction.

(2) The institute shall make use of the most modern instructional design and equipment, including computer-assisted instruction, scenarios, and case studies.

(3) The institute shall ensure that proper facilities, such as crime scene training areas, are available for use by students.

(Added by Stats. 1994, Ch. 43, Sec. 3. Effective January 1, 1995.)



13519.12

(a) Pursuant to Section 13510, the Commission on Peace Officer Standards and Training shall establish training standards and develop a course of instruction that includes the criteria for the curriculum content recommended by the Emergency Response Training Advisory Committee established pursuant to Section 8588.10 of the Government Code, involving the responsibilities of first responders to terrorism incidents. The course of instruction shall address the training needs of peace officers at a managerial or supervisory level and below who are assigned to field duties. The training shall be developed in consultation with the Department of Justice and other individuals knowledgeable about terrorism and address current theory, terminology, historical issues, and procedures necessary to appropriately respond to and effectively mitigate the effects of a terrorist incident.

(b) The commission shall expedite the delivery of this training to law enforcement through maximum use of its local and regional delivery systems.

(c) To maximize the availability and delivery of training, the commission shall develop a course of instruction to train trainers and first responders dealing with terrorism incidents using a variety of formats.

(d) Every police chief and sheriff, the Commissioner of the Highway Patrol, and other general law enforcement agency executives may determine the members of their agency to receive the emergency response to terrorism incidents training developed by the commission under this section. The persons to be trained may include, but are not limited to, peace officers that perform general law enforcement duties at a managerial or supervisory level or below and are assigned to field duties.

(Added by Stats. 2002, Ch. 612, Sec. 7. Effective September 17, 2002. To be implemented upon federal funding, as prescribed by Sec. 8 of Ch. 612.)



13519.14

(a) The commission shall implement by January 1, 2007, a course or courses of instruction for the training of law enforcement officers in California in the handling of human trafficking complaints and also shall develop guidelines for law enforcement response to human trafficking. The course or courses of instruction and the guidelines shall stress the dynamics and manifestations of human trafficking, identifying and communicating with victims, providing documentation that satisfy the Law Enforcement Agency (LEA) endorsement required by federal law, collaboration with federal law enforcement officials, therapeutically appropriate investigative techniques, the availability of civil and immigration remedies and community resources, and protection of the victim. Where appropriate, the training presenters shall include human trafficking experts with experience in the delivery of direct services to victims of human trafficking. Completion of the course may be satisfied by telecommunication, video training tape, or other instruction.

(b) As used in this section, law enforcement officer means any officer or employee of a local police department or sheriff s office, and any peace officer of the Department of the California Highway Patrol, as defined by subdivision (a) of Section 830.2.

(c) The course of instruction, the learning and performance objectives, the standards for the training, and the guidelines shall be developed by the commission in consultation with appropriate groups and individuals having an interest and expertise in the field of human trafficking.

(d) The commission, in consultation with these groups and individuals, shall review existing training programs to determine in what ways human trafficking training may be included as a part of ongoing programs.

(e) Every law enforcement officer who is assigned field or investigative duties shall complete a minimum of two hours of training in a course or courses of instruction pertaining to the handling of human trafficking complaints as described in subdivision (a) by July 1, 2014, or within six months of being assigned to that position, whichever is later.

(Amended November 6, 2012, by initiative Proposition 35, Sec. 14.)



13519.15

The commission shall prepare guidelines establishing standard procedures which may be followed by law enforcement agencies in the investigation and reporting of cases involving anti-reproductive-rights crimes. In developing the guidelines, the commission shall consider recommendations 1 to 12, inclusive, 14, and 15 of the report prepared by the Department of Justice and submitted to the Legislature pursuant to the Reproductive Rights Law Enforcement Act (Title 5.7 (commencing with Section 13775)).

(Added by Stats. 2008, Ch. 206, Sec. 1. Effective January 1, 2009.)






ARTICLE 3. Peace Officers’ Training Fund and Allocations Therefrom

13520

There is hereby created in the State Treasury a Peace Officers Training Fund, which is hereby appropriated, without regard to fiscal years, exclusively for costs of administration and for grants to local governments and districts pursuant to this chapter.

(Amended by Stats. 1969, Ch. 1072.)



13522

Any city, county, city and county, district, or joint powers agency, that desires to receive state aid pursuant to this chapter shall make application to the commission for the aid. The initial application shall be accompanied by a certified copy of an ordinance, or in the case of the University of California, the California State University, and agencies not authorized to act by ordinance, by a resolution, adopted by its governing body providing that while receiving any state aid pursuant to this chapter, the city, county, city and county, district, or joint powers agency will adhere to the standards for recruitment and training established by the commission. The application shall contain any information the commission may request.

(Amended by Stats. 2013, Ch. 59, Sec. 9. Effective January 1, 2014.)



13523

(a) The commission shall annually allocate and the State Treasurer shall periodically pay from the Peace Officers Training Fund, at intervals specified by the commission, to each city, county, district, or joint powers agency, that has applied and qualified for aid pursuant to this chapter an amount determined by the commission pursuant to standards set forth in its regulations. The commission shall grant aid only on a basis that is equally proportionate among cities, counties, districts, and joint powers agencies. State aid shall only be provided for training expenses of full-time regularly paid employees, as defined by the commission, of eligible agencies from cities, counties, districts, or joint powers agencies.

(b) In no event shall any allocation be made to any city, county, district, or joint power agency that is not adhering to the standards established by the commission as applicable to that city, county, district, or joint powers agency.

(Amended by Stats. 2013, Ch. 59, Sec. 10. Effective January 1, 2014.)



13524

Any county wishing to receive state aid pursuant to this chapter for the training of regularly employed and paid inspectors and investigators of a district attorney s office, as defined in Section 830.1 who conduct criminal investigations, shall include such request for aid in its application to the commission pursuant to Sections 13522 and 13523.

(Added by Stats. 1981, Ch. 710, Sec. 3.)



13525

Any city, county, city and county, district, or joint powers agency which desires to receive state aid pursuant to this chapter for the training of regularly employed and paid local public safety dispatchers, as described in subdivision (c) of Section 13510, shall include that request for aid in its application to the commission pursuant to Sections 13522 and 13523.

(Amended by Stats. 1990, Ch. 333, Sec. 4.)



13526

In no event shall any allocation be made from the Peace Officers Training Fund to a local government agency if the agency was not entitled to receive funding under any of the provisions of this article, as they read on December 31, 1989.

(Added by Stats. 1989, Ch. 1165, Sec. 40.)



13526.1

(a) It is the intent of the Legislature in adding this section that effect be given to amendments made by Chapter 950 of the Statutes of 1989. The Legislature recognizes those amendments were intended to make port wardens and special officers of the Harbor Department of the City of Los Angeles entitled to allocations from the Peace Officers Training Fund for state aid pursuant to this chapter, notwithstanding the amendments made by Chapter 1165 of the Statutes of 1989, which added Section 13526 to this code.

(b) Notwithstanding Section 13526, for the purposes of this chapter, the port wardens and special officers of the Harbor Department of the City of Los Angeles shall be entitled to receive funding from the Peace Officers Training Fund.

(Amended by Stats. 1996, Ch. 950, Sec. 5. Effective January 1, 1997. Note: This text omits the second and third sentences of subd. (b) to reflect the Governor's deletion of appropriations therein.)



13526.2

Notwithstanding Section 13526, for the purposes of this chapter, the housing authority police departments of the City of Los Angeles and the City of Oakland shall be entitled to receive funding from the Peace Officers Training Fund.

(Added by Stats. 1999, Ch. 301, Sec. 2. Effective January 1, 2000.)



13526.3

Notwithstanding Section 13526, for the purposes of this chapter, joint powers agencies formed pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code shall be entitled to receive funding from the Peace Officers Training Fund. This section is declaratory of existing law.

(Added by Stats. 2013, Ch. 59, Sec. 11. Effective January 1, 2014.)






ARTICLE 4. Peace Officers

13540

(a) Any person or persons desiring peace officer status under Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 who, on January 1, 1990, were not entitled to be designated as peace officers under that chapter shall request the Commission on Peace Officer Standards and Training to undertake a feasibility study regarding designating that person or persons as peace officers. The request and study shall be undertaken in accordance with regulations adopted by the commission. The commission may charge any person requesting a study, a fee, not to exceed the actual cost of undertaking the study. Nothing in this article shall apply to or otherwise affect the authority of the Director of Corrections, the Director of the Youth Authority, the Director of the Youthful Offender Parole Board, or the Secretary of the Youth and Adult Correctional Agency to designate peace officers as provided for in Section 830.5.

(b) Any person or persons who are designated as peace officers under Chapter 4.5, (commencing with Section 830) of Title 3 of Part 2, and who desire a change in peace officer designation or status, shall request the Commission on Peace Officer Standards and Training to undertake a study to assess the need for a change in designation or status. The request and study shall be undertaken in accordance with regulations adopted by the commission. The commission may charge any person, agency, or organization requesting a study, a fee, not to exceed the actual cost of undertaking the study.

(Amended by Stats. 2000, Ch. 96, Sec. 1. Effective July 7, 2000.)



13541

(a) Any study undertaken under this article shall include, but shall not be limited to, the current and proposed duties and responsibilities of persons employed in the category seeking the designation change, their field law enforcement duties and responsibilities, their supervisory and management structure, and their proposed training methods and funding sources.

(b) A study undertaken pursuant to subdivision (b) of Section 13540 shall include, but shall not be limited to, the current and proposed duties and responsibilities of the persons employed in the category seeking the designation change and their field law enforcement duties and responsibilities, and the extent to which their current duties and responsibilities require additional peace officer powers and authority.

(Amended by Stats. 2000, Ch. 96, Sec. 2. Effective July 7, 2000.)



13542

(a) In order for the commission to give a favorable recommendation as to a change in designation to peace officer status, the person or persons desiring the designation change shall be employed by an agency with a supervisory structure consisting of a chief law enforcement officer, the agency shall agree to comply with the training requirements set forth in Section 832, and shall be subject to the funding restriction set forth in Section 13526. The commission shall issue the study and its recommendations to the requesting person or agency within 18 months of the mutual acceptance of a contract between the requesting person or agency and the commission. A copy of that study and recommendations shall also be submitted to the Legislature.

(b) (1) In order for the commission to give a favorable recommendation as to a change in peace officer designation or status, the person or persons desiring the change in peace officer designation or status shall be employed by an agency that is currently participating in the Peace Officer Standard Training program.

(2) If the designation change is moving the person or persons into Section 830.1, the person or persons shall obtain the basic certificate issued by the Commission on Peace Officer Standards and Training, set forth in Section 832.4.

(3) The commission shall issue the study and its recommendations, as specified in subdivision (b) of Section 13540, to the requesting person or persons, within 12 months of the mutual acceptance of a contract between the requesting person or agency and the commission, or as soon as possible thereafter if the commission shows good cause as to the need for an extension of the 12-month time period.

(4) A copy of that study and recommendation shall also be submitted to the Legislature.

(Amended by Stats. 2000, Ch. 96, Sec. 3. Effective July 7, 2000.)






ARTICLE 5. Local Law Enforcement Accreditation

13550

For the purposes of this article the following terms apply:

(a) Local law enforcement means city police and county sheriffs departments.

(b) Accreditation means meeting and maintaining standards that render the agency eligible for certification by ascribing to publicly recognized principles for the professional operation of local law enforcement agencies.

(Added by Stats. 1992, Ch. 1249, Sec. 5. Effective January 1, 1993.)



13551

(a) The Commission on Peace Officer Standards and Training shall develop regulations and professional standards for the law enforcement accreditation program when funding for this purpose from nongeneral funds is approved by the Legislature. The program shall provide standards for the operation of law enforcement agencies and shall be available as soon as practical after funding becomes available. The standards shall serve as a basis for the uniform operation of law enforcement agencies throughout the state to best serve the interests of the people of this state.

(b) The commission may, from time to time, amend the regulations and standards or adopt new standards relating to the accreditation program.

(Amended by Stats. 1996, Ch. 591, Sec. 2. Effective January 1, 1997.)



13552

(a) Participation in this accreditation program is limited to police departments, sheriffs departments, and the California Highway Patrol. Other law enforcement agencies shall be eligible for accreditation after January 1, 1998.

(b) Participation shall be voluntary and shall be initiated upon the application of the chief executive officer of each agency.

(Amended by Stats. 1994, Ch. 43, Sec. 5. Effective January 1, 1995.)



13553

Nothing in this article shall prohibit a law enforcement agency from establishing standards that exceed the minimum accreditation standards set by the commission.

(Added by Stats. 1992, Ch. 1249, Sec. 5. Effective January 1, 1993.)












TITLE 4.5. COMMISSION ON CORRECTIONAL PEACE OFFICER STANDARDS AND TRAINING

13600

(a) (1) The Legislature finds and declares that peace officers of the state correctional system, including youth and adult correctional facilities, fulfill responsibilities that require creation and application of sound selection criteria for applicants and standards for their training prior to assuming their duties. For the purposes of this section, correctional peace officers are peace officers as defined in Section 830.5 and employed or designated by the Department of Corrections and Rehabilitation.

(2) The Legislature further finds that sound applicant selection and training are essential to public safety and in carrying out the missions of the Department of Corrections and Rehabilitation in the custody and care of the state s offender population. The greater degree of professionalism which will result from sound screening criteria and a significant training curriculum will greatly aid the department in maintaining smooth, efficient, and safe operations and effective programs.

(b) There is within the Department of Corrections and Rehabilitation a Commission on Correctional Peace Officer Standards and Training, hereafter referred to, for purposes of this title, as the CPOST.

(c) (1) The executive board of the CPOST shall be composed of six voting members.

(A) Three members from, appointed by, and representing the management of, the Department of Corrections and Rehabilitation, one of whom shall represent the Division of Juvenile Facilities.

(B) Three members from, and appointed by the Governor upon recommendation by, and representing the membership of, the California Correctional Peace Officers Association. Two members shall be rank-and-file persons from State Bargaining Unit 6 and one member shall be supervisory.

(C) Appointments shall be for four years.

(D) Promotion of a member of the CPOST shall invalidate the appointment of that member and shall require the recommendation and appointment of a new member if the member was appointed from rank and file or from supervisory personnel and promoted out of his or her respective rank and file or supervisory position during his or her term on the CPOST.

(2) Each appointing authority shall appoint one alternate member for each regular member who it appoints pursuant to paragraph (1). Every alternate member shall possess the same qualifications as the regular member and shall substitute for, and vote in place of, the regular member whenever he or she is absent.

(d) The rules for voting on the executive board of the CPOST shall be as follows:

(1) Decisions shall be made by a majority vote.

(2) Proxy voting shall not be permitted.

(3) Tentative approval of a decision by the CPOST may be taken by a telephone vote. The CPOST members decision shall be documented in writing and submitted to the CPOST for confirmation at the next scheduled CPOST meeting so as to become a part of the permanent record.

(e) The executive board of the CPOST shall adopt rules as it deems necessary for efficient operations, including, but not limited to, the appointment of advisory members for forming whatever committees it deems necessary to conduct its business. These rules shall be in conformance with the State Personnel Board rules and regulations, the Department of Personnel Administration rules and regulations, and the provisions of the State Bargaining Unit 6 memorandum of understanding.

(f) The CPOST shall appoint an executive director.

(g) This section shall be operative on July 1, 2012.

(Repealed (in Sec. 11) and added by Stats. 2011, Ch. 136, Sec. 12. Effective July 27, 2011. Section operative July 1, 2012, by its own provisions.)



13601

(a) The CPOST shall develop, approve, and monitor standards for the selection and training of state correctional peace officer apprentices. Any standard for selection established under this subdivision shall be subject to approval by the Department of Human Resources. Using the psychological and screening standards approved by the Department of Human Resources, the Department of Human Resources or the Department of Corrections and Rehabilitation shall ensure that, prior to training, each applicant who has otherwise qualified in all physical and other testing requirements to be a peace officer in either a youth or adult correctional facility, is determined to be free from emotional or mental conditions that might adversely affect the exercise of his or her duties and powers as a peace officer pursuant to the standards developed by CPOST.

(b) The CPOST may approve standards for a course in the carrying and use of firearms for correctional peace officers that is different from that prescribed pursuant to Section 832. The standards shall take into consideration the different circumstances presented within the institutional setting from that presented to other law enforcement agencies outside the correctional setting.

(c) Notwithstanding Section 3078 of the Labor Code, the length of the probationary period for correctional peace officer apprentices shall be determined by the CPOST subject to approval by the State Personnel Board, pursuant to Section 19170 of the Government Code.

(d) The CPOST shall develop, approve, and monitor standards for advanced rank-and-file and supervisory state correctional peace officer and training programs for the Department of Corrections and Rehabilitation. When a correctional peace officer is promoted within the department, he or she shall be provided with and be required to complete these secondary training experiences.

(e) The CPOST shall develop, approve, and monitor standards for the training of state correctional peace officers in the department in the handling of stress associated with their duties.

(f) Toward the accomplishment of the objectives of this act, the CPOST may confer with, and may avail itself of the assistance and recommendations of, other state and local agencies, boards, or commissions.

(g) Notwithstanding the authority of the CPOST, the department shall design and deliver training programs, shall conduct validation studies, and shall provide program support. The CPOST shall monitor program compliance by the department.

(h) The CPOST may disapprove any training courses created by the department pursuant to the standards developed by CPOST if it determines that the courses do not meet the prescribed standards.

(i) The CPOST shall annually submit an estimate of costs to conduct those inquiries and audits as may be necessary to determine whether the department and each of its institutions and parole regions are adhering to the standards developed by the CPOST, and shall conduct those inquiries and audits consistent with the annual Budget Act.

(j) The CPOST shall establish and implement procedures for reviewing and issuing decisions concerning complaints or recommendations from interested parties regarding the CPOST rules, regulations, standards, or decisions.

(k) This section shall become operative July 1, 2012.

(Amended by Stats. 2013, Ch. 427, Sec. 115. Effective January 1, 2014.)



13602

(a) The Department of Corrections and Rehabilitation may use the training academy at Galt or the training center in Stockton. The academy at Galt shall be known as the Richard A. McGee Academy. The training divisions, in using the funds, shall endeavor to minimize costs of administration so that a maximum amount of the funds will be used for providing training and support to correctional peace officers while being trained by the department.

(b) Notwithstanding subdivision (a), and pursuant to Section 13602.1, the Department of Corrections and Rehabilitation may use a training academy established for the California City Correctional Center. This academy, in using the funds, shall endeavor to minimize costs of administration so that a maximum amount of the funds will be used for providing training and support to correctional employees who are being trained by the department.

(c) Each new cadet who attends an academy shall complete the course of training, pursuant to standards approved by the CPOST before he or she may be assigned to a post or job as a peace officer. Every newly appointed first-line or second-line supervisor in the Department of Corrections and Rehabilitation shall complete the course of training, pursuant to standards approved by the CPOST for that position.

(d) The Department of Corrections and Rehabilitation shall make every effort to provide training prior to commencement of supervisorial duties. If this training is not completed within six months of appointment to that position, any first-line or second-line supervisor shall not perform supervisory duties until the training is completed.

(e) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2013, Ch. 310, Sec. 19. Effective September 12, 2013. Repealed as of January 1, 2017, by its own provisions. See later operative version added by Ch. 310.)



13602

(a) The Department of Corrections and Rehabilitation may use the training academy at Galt or the training center in Stockton. The academy at Galt shall be known as the Richard A. McGee Academy. The training divisions, in using the funds, shall endeavor to minimize costs of administration so that a maximum amount of the funds will be used for providing training and support to correctional peace officers while being trained by the department.

(b) Each new cadet who attends an academy shall complete the course of training, pursuant to standards approved by the CPOST, before he or she may be assigned to a post or job as a peace officer. Every newly appointed first-line or second-line supervisor in the Department of Corrections and Rehabilitation shall complete the course of training, pursuant to standards approved by the CPOST for that position.

(c) The Department of Corrections and Rehabilitation shall make every effort to provide training prior to commencement of supervisorial duties. If this training is not completed within six months of appointment to that position, any first-line or second-line supervisor shall not perform supervisory duties until the training is completed.

(d) This section shall become operative January 1, 2017.

(Repealed (in Sec. 19) and added by Stats. 2013, Ch. 310, Sec. 20. Effective September 12, 2013. Section operative January 1, 2017, by its own provisions.)



13602.1

The Department of Corrections and Rehabilitation may establish a training academy for correctional officers in southern California.

(Added by Stats. 2007, Ch. 7, Sec. 27. Effective May 3, 2007.)



13603

(a) The Department of Corrections and Rehabilitation shall provide 16 weeks of training to each correctional peace officer cadet. Except as provided by subdivision (b), this training shall be completed by the cadet prior to his or her assignment to a post or position as a correctional peace officer.

(b) If an agreement is reached between the department and the bargaining unit for the correctional peace officers that this subdivision shall apply, and with the approval of the CPOST on how to implement the on-the-job training requirements of this subdivision, the department shall provide a total of 16 weeks of training to each correctional peace officer cadet as follows:

(1) Twelve weeks of the training shall be at the department s training academy. Cadets shall be sworn in as correctional peace officers upon the completion of this initial 12 weeks.

(2) Four weeks shall be at the institution where the cadet is assigned to a post or position.

(c) The department shall provide a minimum of two weeks of training to each newly appointed first-line supervisor.

(d) Training standards previously established pursuant to this section shall remain in effect until training requirements are established by the CPOST pursuant to Section 13602.

(e) This section shall become operative July 1, 2012.

(Repealed (in Sec. 20) and added by Stats. 2011, Ch. 136, Sec. 21. Effective July 27, 2011. Section operative July 1, 2012, by its own provisions.)






TITLE 5. LAW ENFORCEMENT RESPONSE TO DOMESTIC VIOLENCE

CHAPTER 1. General Provisions

13700

As used in this title:

(a) Abuse means intentionally or recklessly causing or attempting to cause bodily injury, or placing another person in reasonable apprehension of imminent serious bodily injury to himself or herself, or another.

(b) Domestic violence means abuse committed against an adult or a minor who is a spouse, former spouse, cohabitant, former cohabitant, or person with whom the suspect has had a child or is having or has had a dating or engagement relationship. For purposes of this subdivision, cohabitant means two unrelated adult persons living together for a substantial period of time, resulting in some permanency of relationship. Factors that may determine whether persons are cohabiting include, but are not limited to, (1) sexual relations between the parties while sharing the same living quarters, (2) sharing of income or expenses, (3) joint use or ownership of property, (4) whether the parties hold themselves out as husband and wife, (5) the continuity of the relationship, and (6) the length of the relationship.

(c) Officer means any officer or employee of a local police department or sheriff s office, and any peace officer of the Department of the California Highway Patrol, the Department of Parks and Recreation, the University of California Police Department, or the California State University and College Police Departments, as defined in Section 830.2, a peace officer of the Department of General Services of the City of Los Angeles, as defined in subdivision (c) of Section 830.31, a housing authority patrol officer, as defined in subdivision (d) of Section 830.31, or a peace officer as defined in subdivisions (a) and (b) of Section 830.32.

(d) Victim means a person who is a victim of domestic violence.

(Amended by Stats. 2004, Ch. 250, Sec. 3. Effective January 1, 2005.)



13701

(a) Every law enforcement agency in this state shall develop, adopt, and implement written policies and standards for officers responses to domestic violence calls by January 1, 1986. These policies shall reflect that domestic violence is alleged criminal conduct. Further, they shall reflect existing policy that a request for assistance in a situation involving domestic violence is the same as any other request for assistance where violence has occurred.

(b) The written policies shall encourage the arrest of domestic violence offenders if there is probable cause that an offense has been committed. These policies also shall require the arrest of an offender, absent exigent circumstances, if there is probable cause that a protective order issued under Chapter 4 (commencing with Section 2040) of Part 1 of Division 6, Division 10 (commencing with Section 6200), or Chapter 6 (commencing with Section 7700) of Part 3 of Division 12, of the Family Code, or Section 136.2 of this code, or by a court of any other state, a commonwealth, territory, or insular possession subject to the jurisdiction of the United States, a military tribunal, or a tribe has been violated. These policies shall discourage, when appropriate, but not prohibit, dual arrests. Peace officers shall make reasonable efforts to identify the dominant aggressor in any incident. The dominant aggressor is the person determined to be the most significant, rather than the first, aggressor. In identifying the dominant aggressor, an officer shall consider the intent of the law to protect victims of domestic violence from continuing abuse, the threats creating fear of physical injury, the history of domestic violence between the persons involved, and whether either person acted in self-defense. These arrest policies shall be developed, adopted, and implemented by July 1, 1996. Notwithstanding subdivision (d), law enforcement agencies shall develop these policies with the input of local domestic violence agencies.

(c) These existing local policies and those developed shall be in writing and shall be available to the public upon request and shall include specific standards for the following:

(1) Felony arrests.

(2) Misdemeanor arrests.

(3) Use of citizen arrests.

(4) Verification and enforcement of temporary restraining orders when (A) the suspect is present and (B) the suspect has fled.

(5) Verification and enforcement of stay-away orders.

(6) Cite and release policies.

(7) Emergency assistance to victims, such as medical care, transportation to a shelter, or a hospital for treatment when necessary, and police standbys for removing personal property and assistance in safe passage out of the victim s residence.

(8) Assisting victims in pursuing criminal options, such as giving the victim the report number and directing the victim to the proper investigation unit.

(9) Furnishing written notice to victims at the scene, including, but not limited to, all of the following information:

(A) A statement informing the victim that despite official restraint of the person alleged to have committed domestic violence, the restrained person may be released at any time.

(B) A statement that, For further information about a shelter you may contact ____.

(C) A statement that, For information about other services in the community, where available, you may contact ____.

(D) A statement that, For information about the California victims compensation program, you may contact 1-800-777-9229.

(E) A statement informing the victim of domestic violence that he or she may ask the district attorney to file a criminal complaint.

(F) A statement informing the victim of the right to go to the superior court and file a petition requesting any of the following orders for relief:

(i) An order restraining the attacker from abusing the victim and other family members.

(ii) An order directing the attacker to leave the household.

(iii) An order preventing the attacker from entering the residence, school, business, or place of employment of the victim.

(iv) An order awarding the victim or the other parent custody of or visitation with a minor child or children.

(v) An order restraining the attacker from molesting or interfering with minor children in the custody of the victim.

(vi) An order directing the party not granted custody to pay support of minor children, if that party has a legal obligation to do so.

(vii) An order directing the defendant to make specified debit payments coming due while the order is in effect.

(viii) An order directing that either or both parties participate in counseling.

(G) A statement informing the victim of the right to file a civil suit for losses suffered as a result of the abuse, including medical expenses, loss of earnings, and other expenses for injuries sustained and damage to property, and any other related expenses incurred by the victim or any agency that shelters the victim.

(H) In the case of an alleged violation of subdivision (e) of Section 243 or Section 261, 261.5, 262, 273.5, 286, 288a, or 289, a Victims of Domestic Violence card which shall include, but is not limited to, the following information:

(i) The names and phone numbers of or local county hotlines for, or both the phone numbers of and local county hotlines for, local shelters for battered women and rape victim counseling centers within the county, including those centers specified in Section 13837, and their 24-hour counseling service telephone numbers.

(ii) A simple statement on the proper procedures for a victim to follow after a sexual assault.

(iii) A statement that sexual assault by a person who is known to the victim, including sexual assault by a person who is the spouse of the victim, is a crime.

(iv) A statement that domestic violence or assault by a person who is known to the victim, including domestic violence or assault by a person who is the spouse of the victim, is a crime.

(10) Writing of reports.

(d) In the development of these policies and standards, each local department is encouraged to consult with domestic violence experts, such as the staff of the local shelter for battered women and their children. Departments may utilize the response guidelines developed by the commission in developing local policies.

(Amended by Stats. 2013, Ch. 161, Sec. 1. Effective August 27, 2013.)



13702

Every law enforcement agency in this state shall develop, adopt, and implement written policies and standards for dispatchers response to domestic violence calls by July 1, 1991. These policies shall reflect that calls reporting threatened, imminent, or ongoing domestic violence, and the violation of any protection order, including orders issued pursuant to Section 136.2, and restraining orders, shall be ranked among the highest priority calls. Dispatchers are not required to verify the validity of the protective order before responding to the request for assistance.

(Added by Stats. 1990, Ch. 1692, Sec. 4.)






CHAPTER 2. Restraining Orders

13710

(a) (1) Law enforcement agencies shall maintain a complete and systematic record of all protection orders with respect to domestic violence incidents, including orders which have not yet been served, issued pursuant to Section 136.2, restraining orders, and proofs of service in effect. This shall be used to inform law enforcement officers responding to domestic violence calls of the existence, terms, and effective dates of protection orders in effect.

(2) The police department of a community college or school district described in subdivision (a) or (b) of Section 830.32 shall notify the sheriff or police chief of the city in whose jurisdiction the department is located of any protection order served by the department pursuant to this section.

(b) The terms and conditions of the protection order remain enforceable, notwithstanding the acts of the parties, and may be changed only by order of the court.

(c) Upon request, law enforcement agencies shall serve the party to be restrained at the scene of a domestic violence incident or at any time the party is in custody.

(Amended by Stats. 2013, Ch. 161, Sec. 2. Effective August 27, 2013.)



13711

Whenever a protection order with respect to domestic violence incidents, including orders issued pursuant to Section 136.2 and restraining orders, is applied for or issued, it shall be the responsibility of the clerk of the superior court to distribute a pamphlet to the person who is to be protected by the order that includes the following:

(a) Information as specified in subdivision (i) of Section 13701.

(b) Notice that it is the responsibility of the victim to request notification of an inmate s release.

(c) Notice that the terms and conditions of the protection order remain enforceable, notwithstanding any acts of the parties, and may be changed only by order of the court.

(d) Notice that the protection order is enforceable in any state, in a commonwealth, territory, or insular possession subject to the jurisdiction of the United States, or on a reservation, and general information about agencies in other jurisdictions that may be contacted regarding enforcement of a protective order issued by a court of this state.

(Amended by Stats. 1999, Ch. 661, Sec. 12. Effective January 1, 2000.)






CHAPTER 4. Data Collection

13730

(a) Each law enforcement agency shall develop a system, by January 1, 1986, for recording all domestic violence-related calls for assistance made to the department including whether weapons are involved. All domestic violence-related calls for assistance shall be supported with a written incident report, as described in subdivision (c), identifying the domestic violence incident. Monthly, the total number of domestic violence calls received and the numbers of those cases involving weapons shall be compiled by each law enforcement agency and submitted to the Attorney General.

(b) The Attorney General shall report annually to the Governor, the Legislature, and the public the total number of domestic violence-related calls received by California law enforcement agencies, the number of cases involving weapons, and a breakdown of calls received by agency, city, and county.

(c) Each law enforcement agency shall develop an incident report form that includes a domestic violence identification code by January 1, 1986. In all incidents of domestic violence, a report shall be written and shall be identified on the face of the report as a domestic violence incident. The report shall include at least all of the following:

(1) A notation of whether the officer or officers who responded to the domestic violence call observed any signs that the alleged abuser was under the influence of alcohol or a controlled substance.

(2) A notation of whether the officer or officers who responded to the domestic violence call determined if any law enforcement agency had previously responded to a domestic violence call at the same address involving the same alleged abuser or victim.

(3) A notation of whether the officer or officers who responded to the domestic violence call found it necessary, for the protection of the peace officer or other persons present, to inquire of the victim, the alleged abuser, or both, whether a firearm or other deadly weapon was present at the location, and, if there is an inquiry, whether that inquiry disclosed the presence of a firearm or other deadly weapon. Any firearm or other deadly weapon discovered by an officer at the scene of a domestic violence incident shall be subject to confiscation pursuant to Division 4 (commencing with Section 18250) of Title 2 of Part 6.

(Amended by Stats. 2013, Ch. 161, Sec. 3. Effective August 27, 2013.)



13731

(a) The San Diego Association of Governments may serve as the regional clearinghouse for criminal justice data involving domestic violence. The association may obtain monthly crime statistics from all law enforcement agencies in San Diego County. These law enforcement agencies may include their domestic violence supplements in the monthly crime reports that are supplied to the association. The association may obtain client-based data regarding clients or victims of domestic violence who seek protection in San Diego County shelters.

(b) Contingent upon the appropriation of funds therefor, the association shall do all of the following:

(1) Create a standardized, uniform intake form, to be referred to as a Compilation of Research and Evaluation Intake Instrument, also known as C.O.R.E., for use in San Diego County s domestic violence shelters. This form shall be completed and ready to use in the field for data collection purposes not later than March 31, 1997. The C.O.R.E. intake form shall be standardized to compile the same information from all clients for all shelters.

(2) Collect and analyze the standardized, uniform intake form in order to compile information including, but not limited to, victim sociodemographic characteristics, descriptions of domestic violence incidents pertaining to each victim and services needed by domestic violence shelter clients within San Diego County.

(3) Use the collected client-based data to describe the nature and scope of violence from the perspective of domestic violence shelter clients and to determine the service needs of clients and what gaps in service delivery exist, so that resources can be appropriately targeted and allocated. All data supplied to the association shall be stripped of any information regarding the personal identity of an individual to protect the privacy of domestic violence shelter clients.

(4) Establish an advisory committee in order to facilitate the research effort and to assess the value of the research project. The advisory committee shall consist of representation from the shelters, as well as members of the San Diego County Domestic Violence Council, local justice administrators, and the principal investigator. The advisory committee shall meet at least four times before April 30, 1999, to review the progress of the research, including research methodology, data collection instruments, preliminary analyses, and work product as they are drafted. Advisory committee members shall evaluate the final research product in terms of applicability and utility of findings and recommendations.

(Amended by Stats. 2001, Ch. 745, Sec. 163. Effective October 12, 2001.)



13732

(a) The Legislature finds and declares that a substantial body of research demonstrates a strong connection between domestic violence and child abuse. However, despite this connection, child abuse and domestic violence services and agencies often fail to coordinate appropriately at the local level. It is the intent of the Legislature in enacting this section to improve preventative and supportive services to families experiencing violence in order to prevent further abuse of children and the victims of domestic violence. It is the further intent of this section that child protective services agencies develop a protocol which clearly sets forth the criteria for a child protective services response to a domestic violence related incident in a home in which a child resides.

(b) Commencing January 1, 2003, child protective services agencies, law enforcement, prosecution, child abuse and domestic violence experts, and community-based organizations serving abused children and victims of domestic violence shall develop, in collaboration with one another, protocols as to how law enforcement and child welfare agencies will cooperate in their response to incidents of domestic violence in homes in which a child resides. The requirements of this section shall not apply to counties where protocols consistent with this section already have been developed.

(Added by Stats. 2002, Ch. 187, Sec. 3. Effective January 1, 2003.)









TITLE 5.7. REPRODUCTIVE RIGHTS LAW ENFORCEMENT ACT

13775

This title shall be known and may be cited as the Reproductive Rights Law Enforcement Act.

(Added by Stats. 2001, Ch. 899, Sec. 3. Effective January 1, 2002.)



13776

The following definitions apply for the purposes of this title:

(a) Anti-reproductive-rights crime means a crime committed partly or wholly because the victim is a reproductive health services client, provider, or assistant, or a crime that is partly or wholly intended to intimidate the victim, any other person or entity, or any class of persons or entities from becoming or remaining a reproductive health services client, provider, or assistant. Anti-reproductive-rights crime includes, but is not limited to, a violation of subdivision (a) or (c) of Section 423.2.

(b) Subject matter experts includes, but is not limited to, the Commission on the Status of Women and Girls, law enforcement agencies experienced with anti-reproductive-rights crimes, including the Attorney General and the Department of Justice, and organizations such as the American Civil Liberties Union, the American College of Obstetricians and Gynecologists, the California Council of Churches, the California Medical Association, the Feminist Majority Foundation, NARAL Pro-Choice California, the National Abortion Federation, the California National Organization for Women, the Planned Parenthood Federation of America, Planned Parenthood Affiliates of California, and the Women s Health Specialists clinic that represent reproductive health services clients, providers, and assistants.

(c) Crime of violence, nonviolent, reproductive health services; reproductive health services client, provider, or assistant; and reproductive health services facility each has the same meaning as set forth in Section 423.1.

(Amended by Stats. 2012, Ch. 46, Sec. 117. Effective June 27, 2012.)



13777

(a) Except as provided in subdivision (d), the Attorney General shall do each of the following:

(1) Collect information relating to anti-reproductive-rights crimes, including, but not limited to, the threatened commission of these crimes and persons suspected of committing these crimes or making these threats.

(2) Direct local law enforcement agencies to provide to the Department of Justice, in a manner that the Attorney General prescribes, any information that may be required relative to anti-reproductive-rights crimes. The report of each crime that violates Section 423.2 shall note the subdivision that prohibits the crime. The report of each crime that violates any other law shall note the code, section, and subdivision that prohibits the crime. The report of any crime that violates both Section 423.2 and any other law shall note both the subdivision of Section 423.2 and the other code, section, and subdivision that prohibits the crime.

(3) Develop a plan to prevent, apprehend, prosecute, and report anti-reproductive-rights crimes, and to carry out the legislative intent expressed in subdivisions (c), (d), (e), and (f) of Section 1 of the act that enacts this title in the 2001 02 Regular Session of the Legislature.

(b) In carrying out his or her responsibilities under this section, the Attorney General shall consult the Governor, the Commission on Peace Officer Standards and Training, and other subject matter experts.

(c) The Attorney General shall implement this section to the extent the Legislature appropriates funds in the Budget Act or another statute for this purpose.

(Amended by Stats. 2012, Ch. 728, Sec. 133. Effective January 1, 2013.)



13777.2

(a) The Commission on the Status of Women and Girls shall convene an advisory committee consisting of one person appointed by the Attorney General and one person appointed by each of the organizations named in subdivision (b) of Section 13776 that chooses to appoint a member, and any other subject matter experts the commission may appoint. The advisory committee shall elect its chair and any other officers of its choice.

(b) The advisory committee shall make two reports, the first by December 31, 2007, and the second by December 31, 2011, to the Committees on Health, Judiciary, and Public Safety of the Senate and Assembly, to the Attorney General, the Commission on Peace Officer Standards and Training, and the Commission on the Status of Women and Girls. The reports shall evaluate the implementation of Chapter 899 of the Statutes of 2001 and any subsequent amendments made to this title and the effectiveness of the plan developed by the Attorney General pursuant to paragraph (4) of subdivision (a) of Section 13777. The reports shall also include recommendations concerning whether the Legislature should extend or repeal the sunset dates in Section 13779, recommendations regarding any other legislation, and recommendations for any other actions by the Attorney General, Commission on Peace Officer Standards and Training, or the Commission on the Status of Women and Girls.

(c) The Commission on the Status of Women and Girls shall transmit the reports of the advisory committee to the appropriate committees of the Legislature, including, but not limited to, the Committees on Health, Judiciary, and Public Safety in the Senate and Assembly, and make the reports available to the public, including by posting them on the Commission on the Status of Women and Girls Internet Web site. To avoid production and distribution costs, the Commission on the Status of Women and Girls may submit the reports electronically or as part of any other report that the Commission on the Status of Women and Girls submits to the Legislature.

(d) The Commission on Peace Officer Standards and Training shall make the telecourse that it produced in 2002 pursuant to subdivision (a) of Section 13778 available to the advisory committee. However, before providing the telecourse to the advisory committee or otherwise making it public, the commission shall remove the name and face of any person who appears in the telecourse as originally produced who informs the commission in writing that he or she has a reasonable apprehension that making the telecourse public without the removal will endanger his or her life or physical safety.

(e) Nothing in this section requires any state agency to pay for compensation, travel, or other expenses of any advisory committee member.

(Amended by Stats. 2012, Ch. 46, Sec. 118. Effective June 27, 2012.)



13778

(a) The Commission on Peace Officer Standards and Training, utilizing available resources, shall develop a two-hour telecourse on anti-reproductive-rights crimes and make the telecourse available to all California law enforcement agencies as soon as practicable after chaptering of the act that enacts this title in the 2001 2002 session of the Legislature.

(b) Persons and organizations, including, but not limited to, subject-matter experts, may make application to the commission, as outlined in Article 3 (commencing with Section 1051) of Division 2 of Title 11 of the California Code of Regulations, for certification of a course designed to train law enforcement officers to carry out the legislative intent expressed in paragraph (1) of subdivision (d) of Section 1 of the act that enacts this title in the 2001 02 Regular Session.

(c) In developing the telecourse required by subdivision (a), and in considering any applications pursuant to subdivision (b), the commission, utilizing available resources, shall consult the Attorney General and other subject matter experts, except where a subject matter expert has submitted, or has an interest in, an application pursuant to subdivision (b).

(d) In addition to producing and making available the telecourse described in subdivision (a), the commission shall distribute, as necessary, training bulletins, via the internet, to law enforcement agencies participating in training offered pursuant to this section.

(Amended by Stats. 2008, Ch. 206, Sec. 3. Effective January 1, 2009.)






TITLE 6. CALIFORNIA COUNCIL ON CRIMINAL JUSTICE

CHAPTER 1. General Provisions and Definitions

13800

Unless otherwise required by context, as used in this title:

(a) Agency means the Office of Emergency Services.

(b) Board means the Board of State and Community Corrections.

(c) Federal acts means Subchapter V of Chapter 46 of the federal Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. Sec. 3750 et seq.), the federal Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. Sec. 5601 et seq.), and any act or acts amendatory or supplemental thereto.

(d) Local boards means local criminal justice planning boards.

(e) Executive director means the Executive Director of the Board of State and Community Corrections.

(f) This section shall become operative on July 1, 2012.

(Amended by Stats. 2013, Ch. 352, Sec. 427. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13801

Nothing in this title shall be construed as authorizing the board, or the local boards to undertake direct operational criminal justice responsibilities.

(Amended by Stats. 2011, Ch. 36, Sec. 55.5. Effective June 30, 2011.)






CHAPTER 2. California Council on Criminal Justice

13812

(a) The Advisory Committee on Juvenile Justice and Delinquency Prevention appointed by the Governor pursuant to federal law may be reimbursed by the agency or agencies designated by the Director of Finance pursuant to Section 13820 for expenses necessarily incurred by the members. Staff support for the committee will be provided by the agency or agencies designated by the Director of Finance pursuant to Section 13820.

(b) This section shall become operative January 1, 2012.

(Repealed (in Sec. 28) and added by Stats. 2011, Ch. 136, Sec. 29. Effective July 27, 2011. Section operative January 1, 2012, by its own provisions.)






CHAPTER 3. Criminal Justice Planning

13820

(a) The Office of Criminal Justice Planning is hereby abolished. The duties and obligations of that office, and all powers and authority formerly exercised by that office, shall be transferred to and assumed by the Office of Emergency Services, with the exception of the duties described in Section 6024, which shall be assumed by the Board of State and Community Corrections.

(b) Except for this section, the phrase Office of Criminal Justice Planning or any reference to that phrase in this code shall be construed to mean or refer to the Office of Emergency Services. Any reference to the executive director of the Office of Criminal Justice Planning in this code shall be construed to mean the Director of Emergency Services.

(Amended by Stats. 2013, Ch. 352, Sec. 428. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13821

(a) For the 2011 12 fiscal year, the Controller shall allocate 9 percent of the amount deposited in the Local Law Enforcement Services Account in the Local Revenue Fund 2011 to the Office of Emergency Services. The Controller shall allocate these funds on a quarterly basis beginning on October 1. These funds shall be allocated by the Controller pursuant to a schedule provided by the Office of Emergency Services which shall be developed according to the office s existing programmatic guidelines and the following percentages:

(1) The California Multi-Jurisdictional Methamphetamine Enforcement Teams shall receive 47.52 percent in the 2011 12 fiscal year.

(2) The Multi-Agency Gang Enforcement Consortium shall receive 0.2 percent in the 2011 12 fiscal year.

(3) The Sexual Assault Felony Enforcement Teams, authorized by Section 13887, shall receive 12.48 percent in the 2011 12 fiscal year.

(4) The High Technology Theft Apprehension and Prosecution Program, authorized by Section 13848.2, shall receive 26.83 percent in the 2011 12 fiscal year.

(5) The Gang Violence Suppression Program authorized by Section 13826.1, shall receive 3.91 percent in the 2011 12 fiscal year.

(6) The Central Valley and Central Coast Rural Crime Prevention Programs, authorized by Sections 14170 and 14180, shall receive 9.06 percent in the 2011 12 fiscal year.

(b) For the 2011 12 fiscal year, the Office of Emergency Services may be reimbursed up to five hundred eleven thousand dollars ($511,000) from the funds allocated in subdivision (a) for program administrative costs.

(c) Commencing with the 2012 13 fiscal year, subsequent to the allocation described in subdivision (c) of Section 29552 of the Government Code, and commencing with the 2013 14 fiscal year, subsequent to the allocation described in subdivision (d) of Section 29552 of the Government Code, the Controller shall allocate 8.99758189 percent of the remaining amount deposited in the Enhancing Law Enforcement Activities Subaccount in the Local Revenue Fund 2011 and shall distribute the moneys as follows:

(1) Commencing with the 2012 13 fiscal year, the California Multi-Jurisdictional Methamphetamine Enforcement Teams shall receive 47.52015636 percent and shall be allocated by the Controller according to the following schedule:

Alameda County

1.7109%

Alpine County

0.6327%

Amador County

0.6327%

Butte County

1.6666%

Calaveras County

0.8435%

Colusa County

0.1623%

Contra Costa County

1.3163%

Del Norte County

0.2167%

El Dorado County

1.3716%

Fresno County

5.3775%

Glenn County

0.2130%

Humboldt County

1.0198%

Imperial County

2.5510%

Inyo County

0.6327%

Kern County

5.6938%

Kings County

0.9701%

Lake County

0.6604%

Lassen County

0.2643%

Los Angeles County

5.3239%

Madera County

0.9701%

Marin County

0.6292%

Mariposa County

0.6327%

Mendocino County

0.6846%

Merced County

1.8136%

Modoc County

0.0734%

Mono County

0.6327%

Monterey County

0.9018%

Napa County

0.6803%

Nevada County

0.7482%

Orange County

1.5661%

Placer County

2.6395%

Plumas County

0.1516%

Riverside County

5.6395%

Sacramento County

10.0169%

San Benito County

0.8404%

San Bernardino County

8.9364%

San Diego County

2.5510%

San Francisco County

1.0034%

San Joaquin County

4.6394%

San Luis Obispo County

1.3483%

San Mateo County

1.1224%

Santa Barbara County

1.3483%

Santa Clara County

2.0612%

Santa Cruz County

0.8333%

Shasta County

1.3426%

Sierra County

0.0245%

Siskiyou County

0.3401%

Solano County

1.8979%

Sonoma County

1.1610%

Stanislaus County

3.6272%

Sutter County

0.7177%

Tehama County

0.4808%

Trinity County

0.1044%

Tulare County

2.5306%

Tuolumne County

0.6327%

Ventura County

1.3483%

Yolo County

1.5215%

Yuba County

0.5466%

(2) Commencing with the 2013 14 fiscal year, the California Multi-Jurisdictional Methamphetamine Enforcement Teams shall receive 47.52015636 percent and shall be allocated in monthly installments by the Controller according to the following schedule:

Alameda County

1.7109%

Alpine County

0.6327%

Amador County

0.6327%

Butte County

1.6666%

Calaveras County

0.8435%

Colusa County

0.1623%

Contra Costa County

1.3163%

Del Norte County

0.2167%

El Dorado County

1.3716%

Fresno County

5.3775%

Glenn County

0.2130%

Humboldt County

1.0198%

Imperial County

2.5510%

Inyo County

0.6327%

Kern County

5.6938%

Kings County

0.9701%

Lake County

0.6604%

Lassen County

0.2643%

Los Angeles County

5.3239%

Madera County

0.9701%

Marin County

0.6292%

Mariposa County

0.6327%

Mendocino County

0.6846%

Merced County

1.8136%

Modoc County

0.0734%

Mono County

0.6327%

Monterey County

0.9018%

Napa County

0.6803%

Nevada County

0.7482%

Orange County

1.5661%

Placer County

2.6395%

Plumas County

0.1516%

Riverside County

5.6395%

Sacramento County

10.0169%

San Benito County

0.8404%

San Bernardino County

8.9364%

San Diego County

2.5510%

San Francisco County

1.0034%

San Joaquin County

4.6394%

San Luis Obispo County

1.3483%

San Mateo County

1.1224%

Santa Barbara County

1.3483%

Santa Clara County

2.0612%

Santa Cruz County

0.8333%

Shasta County

1.3426%

Sierra County

0.0245%

Siskiyou County

0.3401%

Solano County

1.8979%

Sonoma County

1.1610%

Stanislaus County

3.6272%

Sutter County

0.7177%

Tehama County

0.4808%

Trinity County

0.1044%

Tulare County

2.5306%

Tuolumne County

0.6327%

Ventura County

1.3483%

Yolo County

1.5215%

Yuba County

0.5466%

(3) Commencing with the 2012 13 fiscal year, the Multi-Agency Gang Enforcement Consortium shall receive 0.19545566 percent and shall be allocated by the Controller to Fresno County.

(4) Commencing with the 2013 14 fiscal year, the Multi-Agency Gang Enforcement Consortium shall receive 0.19545566 percent and shall be allocated in monthly installments by the Controller to Fresno County.

(5) Commencing with the 2012 13 fiscal year, the Sexual Assault Felony Enforcement Teams, authorized by Section 13887, shall receive 12.48473003 percent and shall be allocated by the Controller according to the following schedule:

Los Angeles County

21.0294%

Riverside County

12.8778%

Sacramento County

14.0198%

San Luis Obispo County

12.0168%

Santa Clara County

17.0238%

Shasta County

12.0168%

Tulare County

11.0156%

(6) Commencing with the 2013 14 fiscal year, the Sexual Assault Felony Enforcement Teams, authorized by Section 13887, shall receive 12.48473003 percent and shall be allocated by the Controller in monthly installments according to the following schedule:

Los Angeles County

21.0294%

Riverside County

12.8778%

Sacramento County

14.0198%

San Luis Obispo County

12.0168%

Santa Clara County

17.0238%

Shasta County

12.0168%

Tulare County

11.0156%

(7) Commencing with the 2012 13 fiscal year, the High Technology Theft Apprehension and Prosecution Program, authorized by Section 13848.2, shall receive 26.82628878 percent and shall be allocated by the Controller according to the following schedule:

Los Angeles County

18.25%

Marin County

18.25%

Marin County, for use by the Department of Justice in implementing subdivision (b) of Section 13848.4

7.00%

Marin County, for use by the California District Attorneys Association in implementing subdivision (b) of Section 13848.4

1.75%

Sacramento County

18.25%

San Diego County

18.25%

Santa Clara County

18.25%

(8) Commencing with the 2013 14 fiscal year, the High Technology Theft Apprehension and Prosecution Program, authorized by Section 13848.2, shall receive 26.82628878 percent and shall be allocated by the Controller in monthly installments according to the following schedule:

Los Angeles County

18.25%

Marin County

18.25%

Marin County, for use by the Department of Justice in implementing subdivision (b) of Section 13848.4

7.00%

Marin County, for use by the California District Attorneys Association in implementing subdivision (b) of Section 13848.4

1.75%

Sacramento County

18.25%

San Diego County

18.25%

Santa Clara County

18.25%

(9) Commencing with the 2012 13 fiscal year, the Gang Violence Suppression Program, authorized by Section 13826.1, shall receive 3.90911312 percent and shall be allocated by the Controller according to the following schedule:

Alameda County

9.6775%

Los Angeles County

22.5808%

Monterey County

9.6775%

Napa County

17.7417%

City of Oxnard

17.7417%

City of Sacramento

22.5808%

(10) Commencing with the 2013 14 fiscal year, the Gang Violence Suppression Program, authorized by Section 13826.1, shall receive 3.90911312 percent and shall be allocated by the Controller in monthly installments according to the following schedule:

Alameda County

9.6775%

Los Angeles County

22.5808%

Monterey County

9.6775%

Napa County

17.7417%

City of Oxnard

17.7417%

City of Sacramento

22.5808%

(11) Commencing with the 2012 13 fiscal year, the Central Valley and Central Coast Rural Crime Prevention Programs, authorized by Sections 14170 and 14180, shall receive 9.06425605 percent and shall be allocated by the Controller according to the following schedule:

Fresno County

18.5588%

Kern County

13.7173%

Kings County

6.8587%

Madera County

4.4380%

Merced County

6.8587%

Monterey County

7.2411%

San Benito County

4.8273%

San Joaquin County

6.8587%

San Luis Obispo County

2.1723%

Santa Barbara County

3.6206%

Santa Cruz County

1.4482%

Stanislaus County

6.8587%

Tulare County

16.5415%

(12) Commencing with the 2013 14 fiscal year, the Central Valley and Central Coast Rural Crime Prevention Programs, authorized by Sections 14170 and 14180, shall receive 9.06425605 percent and shall be allocated by the Controller in monthly installments according to the following schedule:

Fresno County

18.5588%

Kern County

13.7173%

Kings County

6.8587%

Madera County

4.4380%

Merced County

6.8587%

Monterey County

7.2411%

San Benito County

4.8273%

San Joaquin County

6.8587%

San Luis Obispo County

2.1723%

Santa Barbara County

3.6206%

Santa Cruz County

1.4482%

Stanislaus County

6.8587%

Tulare County

16.5415%

(d) For any of the programs described in this section, funding will be distributed by local agencies as would otherwise have occurred pursuant to Section 1 of Chapter 13 of the Statutes of 2011, First Extraordinary Session.

(Amended by Stats. 2014, Ch. 26, Sec. 36. Effective June 20, 2014.)



13823.2

(a) The Legislature hereby finds and declares all of the following:

(1) That violent and serious crimes are being committed against the elderly on an alarmingly regular basis.

(2) That in 1985, the United States Department of Justice reported that approximately 1 in every 10 elderly households in the nation would be touched by crime.

(3) That the California Department of Justice, based upon limited data received from local law enforcement agencies, reported that approximately 10,000 violent crimes were committed against elderly victims in 1985.

(4) That while the elderly may not be the most frequent targets of crime, when they are victimized the impact of each vicious attack has long-lasting effects. Injuries involving, for example, a broken hip may never heal properly and often leave the victim physically impaired. The loss of money used for food and other daily living expenses for these costs may be life-threatening for the older citizen on a fixed income. In addition, stolen or damaged property often cannot be replaced.

(5) Although the State of California currently funds programs to provide assistance to victims of crime and to provide general crime prevention information, there are limited specialized efforts to respond directly to the needs of elderly victims or to provide prevention services tailored for the senior population.

(b) It is the intent of the Legislature that victim services, crime prevention, and criminal justice training programs funded by the Office of Emergency Services shall include, consistent with available resources, specialized components that respond to the diverse needs of elderly citizens residing in the state.

(Amended by Stats. 2013, Ch. 352, Sec. 430. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13823.3

The Office of Emergency Services may expend funds for local domestic violence programs, subject to the availability of funds therefor.

(Amended by Stats. 2013, Ch. 352, Sec. 431. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13823.4

(a) The Legislature finds the problem of family violence to be of serious and increasing magnitude. The Legislature also finds that acts of family violence often result in other crimes and social problems.

(b) There is in the Office of Emergency Services, a Family Violence Prevention Program. This program shall provide financial and technical assistance to local domestic and family violence centers in implementing family violence prevention programs.

The goals and functions of the program shall include all of the following:

(1) Promotion of community involvement through public education geared specifically toward reaching and educating the friends and neighbors of members of violent families.

(2) Development and dissemination of model protocols for the training of criminal justice system personnel in domestic violence intervention and prevention.

(3) Increasing citizen involvement in family violence prevention.

(4) Identification and testing of family violence prevention models.

(5) Replication of successful models, as appropriate, through the state.

(6) Identification and testing of domestic violence model protocols and intervention systems in major service delivery institutions.

(7) Development of informational materials and seminars to enable emulation or adaptation of the models by other communities.

(8) Provision of domestic violence prevention education and skills to students in schools.

(c) The Director of Emergency Services shall allocate funds to local centers meeting the criteria for funding that shall be established by the Office of Emergency Services in consultation with practitioners and experts in the field of family violence prevention. All centers receiving funds pursuant to this section shall have had an ongoing recognized program, supported by either public or private funds, dealing with an aspect of family violence, for at least two years prior to the date specified for submission of applications for funding pursuant to this section. All centers funded pursuant to this section shall utilize volunteers to the greatest extent possible.

The centers may seek, receive, and make use of any funds which may be available from all public and private sources to augment any state funds received pursuant to this section. Sixty percent of the state funds received pursuant to this section shall be used to develop and implement model program protocols and materials. Forty percent of the state funds received pursuant to this section shall be allocated to programs to disseminate model program protocols and materials. Dissemination shall include training for domestic violence agencies in California. Each of the programs funded under this section shall focus on no more than two targeted areas. These targeted model areas shall be determined by the Office of Emergency Services in consultation with practitioners and experts in the field of domestic violence, using the domestic violence model priorities survey of the California Alliance Against Domestic Violence.

Centers receiving funding shall provide matching funds of at least 10 percent of the funds received pursuant to this section.

(d) The Office of Emergency Services shall develop and disseminate throughout the state information and materials concerning family violence prevention, including, but not limited to, a procedures manual on prevention models. The Office of Emergency Services shall also establish a resource center for the collection, retention, and distribution of educational materials related to family violence and its prevention.

(Amended by Stats. 2013, Ch. 352, Sec. 432. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13823.5

(a) The Office of Emergency Services, with the assistance of the advisory committee established pursuant to Section 13836, shall establish a protocol for the examination and treatment of victims of sexual assault and attempted sexual assault, including child molestation, and the collection and preservation of evidence therefrom. The protocol shall contain recommended methods for meeting the standards specified in Section 13823.11.

(b) In addition to the protocol, the Office of Emergency Services shall develop informational guidelines, containing general reference information on evidence collection and examination of victims of, and psychological and medical treatment for victims of, sexual assault and attempted sexual assault, including child molestation.

In developing the protocol and the informational guidelines, the Office of Emergency Services and the advisory committee shall seek the assistance and guidance of organizations assisting victims of sexual assault; qualified health care professionals, criminalists, and administrators who are familiar with emergency room procedures; victims of sexual assault; and law enforcement officials.

(c) The Office of Emergency Services, in cooperation with the State Department of Public Health and the Department of Justice, shall adopt a standard and a complete form or forms for the recording of medical and physical evidence data disclosed by a victim of sexual assault or attempted sexual assault, including child molestation.

Each qualified health care professional who conducts an examination for evidence of a sexual assault or an attempted sexual assault, including child molestation, shall use the standard form or forms adopted pursuant to this section, and shall make those observations and perform those tests as may be required for recording of the data required by the form. The forms shall be subject to the same principles of confidentiality applicable to other medical records.

The Office of Emergency Services shall make copies of the standard form or forms available to every public or private general acute care hospital, as requested.

The standard form shall be used to satisfy the reporting requirements specified in Sections 11160 and 11161 in cases of sexual assault, and may be used in lieu of the form specified in Section 11168 for reports of child abuse.

(d) The Office of Emergency Services shall distribute copies of the protocol and the informational guidelines to every general acute care hospital, law enforcement agency, and prosecutor s office in the state.

(e) As used in this chapter, qualified health care professional means a physician and surgeon currently licensed pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, or a nurse currently licensed pursuant to Chapter 6 (commencing with Section 2700) of Division 2 of the Business and Professions Code and working in consultation with a physician and surgeon who conducts examinations or provides treatment as described in Section 13823.9 in a general acute care hospital or in a physician and surgeon s office.

(Amended by Stats. 2013, Ch. 352, Sec. 433. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13823.6

The Office of Emergency Services may secure grants, donations, or other funding for the purpose of funding any statewide task force on sexual assault of children that may be established and administered by the Department of Justice.

(Amended by Stats. 2013, Ch. 352, Sec. 434. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13823.7

The protocol adopted pursuant to Section 13823.5 for the medical treatment of victims of sexual assault, which includes the examination and treatment of victims of sexual assault or attempted sexual assault, including child molestation, and the collection and preservation of evidence therefrom shall include provisions for all of the following:

(a) Notification of injuries and a report of suspected child sexual abuse to law enforcement authorities.

(b) Obtaining consent for the examination, for the treatment of injuries, for the collection of evidence, and for the photographing of injuries.

(c) Taking a patient history of sexual assault and other relevant medical history.

(d) Performance of the physical examination for evidence of sexual assault.

(e) Collection of physical evidence of assault.

(f) Collection of other medical specimens.

(g) Procedures for the preservation and disposition of physical evidence.

(Amended by Stats. 2011, Ch. 360, Sec. 2. Effective January 1, 2012.)



13823.9

(a) Every public or private general acute care hospital that examines a victim of sexual assault or attempted sexual assault, including child molestation, shall comply with the standards specified in Section 13823.11 and the protocol and guidelines adopted pursuant to Section 13823.5.

(b) Each county with a population of more than 100,000 shall arrange that professional personnel trained in the examination of victims of sexual assault, including child molestation, shall be present or on call either in the county hospital which provides emergency medical services or in any general acute care hospital which has contracted with the county to provide emergency medical services. In counties with a population of 1,000,000 or more, the presence of these professional personnel shall be arranged in at least one general acute care hospital for each 1,000,000 persons in the county.

(c) Each county shall designate at least one general acute care hospital to perform examinations on victims of sexual assault, including child molestation.

(d) (1) The protocol published by the Office of Emergency Services shall be used as a guide for the procedures to be used by every public or private general acute care hospital in the state for the examination and treatment of victims of sexual assault and attempted sexual assault, including child molestation, and the collection and preservation of evidence therefrom.

(2) The informational guide developed by the Office of Emergency Services shall be consulted where indicated in the protocol, as well as to gain knowledge about all aspects of examination and treatment of victims of sexual assault and child molestation.

(Amended by Stats. 2013, Ch. 352, Sec. 435. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13823.93

(a) For purposes of this section, the following definitions apply:

(1) Medical personnel includes physicians, nurse practitioners, physician assistants, nurses, and other health care providers, as appropriate.

(2) To perform a medical evidentiary examination means to evaluate, collect, preserve, and document evidence, interpret findings, and document examination results.

(b) To ensure the delivery of standardized curriculum, essential for consistent examination procedures throughout the state, one hospital-based training center shall be established through a competitive bidding process, to train medical personnel on how to perform medical evidentiary examinations for victims of child abuse or neglect, sexual assault, domestic violence, elder abuse, and abuse or assault perpetrated against persons with disabilities. The center also shall provide training for investigative and court personnel involved in dependency and criminal proceedings, on how to interpret the findings of medical evidentiary examinations.

The training provided by the training center shall be made available to medical personnel, law enforcement, and the courts throughout the state.

(c) The training center shall meet all of the following criteria:

(1) Recognized expertise and experience in providing medical evidentiary examinations for victims of child abuse or neglect, sexual assault, domestic violence, elder abuse, and abuse or assault perpetrated against persons with disabilities.

(2) Recognized expertise and experience implementing the protocol established pursuant to Section 13823.5.

(3) History of providing training, including, but not limited to, the clinical supervision of trainees and the evaluation of clinical competency.

(4) Recognized expertise and experience in the use of advanced medical technology and training in the evaluation of victims of child abuse or neglect, sexual assault, domestic violence, elder abuse, and abuse or assault perpetrated against persons with disabilities.

(5) Significant history in working with professionals in the field of criminalistics.

(6) Established relationships with local crime laboratories, clinical laboratories, law enforcement agencies, district attorneys offices, child protective services, victim advocacy programs, and federal investigative agencies.

(7) The capacity for developing a telecommunication network between primary, secondary, and tertiary medical providers.

(8) History of leadership in working collaboratively with medical forensic experts, criminal justice experts, investigative social worker experts, state criminal justice, social services, health and mental health agencies, and statewide professional associations representing the various disciplines, especially those specified in paragraph (6) of subdivision (d).

(9) History of leadership in working collaboratively with state and local victim advocacy organizations, especially those addressing sexual assault and domestic violence.

(10) History and experience in the development and delivery of standardized curriculum for forensic medical experts, criminal justice professionals, and investigative social workers.

(11) History of research, particularly involving databases, in the area of child physical and sexual abuse, sexual assault, elder abuse, or domestic violence.

(d) The training center shall do all of the following:

(1) Develop and implement a standardized training program for medical personnel that has been reviewed and approved by a multidisciplinary peer review committee.

(2) Develop a telecommunication system network between the training center and other areas of the state, including rural and midsized counties. This service shall provide case consultation to medical personnel, law enforcement, and the courts and provide continuing medical education.

(3) Provide ongoing basic, advanced, and specialized training programs.

(4) Develop guidelines for the reporting and management of child physical abuse and neglect, domestic violence, and elder abuse.

(5) Develop guidelines for evaluating the results of training for the medical personnel performing examinations.

(6) Provide standardized training for law enforcement officers, district attorneys, public defenders, investigative social workers, and judges on medical evidentiary examination procedures and the interpretation of findings. This training shall be developed and implemented in collaboration with the Peace Officer Standards and Training Program, the California District Attorneys Association, the California Peace Officers Association, the California Police Chiefs Association, the California State Sheriffs Association, the California Association of Crime Laboratory Directors, the California Sexual Assault Investigators Association, the California Alliance Against Domestic Violence, the Statewide California Coalition for Battered Women, the Family Violence Prevention Fund, child victim advocacy organizations, the California Welfare Directors Association, the California Coalition Against Sexual Assault, the Department of Justice, the agency, the Child Welfare Training Program, and the University of California extension programs.

(7) Promote an interdisciplinary approach in the assessment and management of child abuse and neglect, sexual assault, elder abuse, domestic violence, and abuse or assault against persons with disabilities.

(8) Provide training in the dynamics of victimization, including, but not limited to, rape trauma syndrome, intimate partner battering and its effects, the effects of child abuse and neglect, and the various aspects of elder abuse. This training shall be provided by individuals who are recognized as experts within their respective disciplines.

(e) Nothing in this section shall be construed to change the scope of practice for any health care provider, as defined in other provisions of law.

(Amended by Stats. 2010, Ch. 618, Sec. 225. Effective January 1, 2011.)



13823.95

(a) No costs incurred by a qualified health care professional, hospital, or other emergency medical facility for the medical evidentiary examination portion of the examination of the victim of a sexual assault, as described in the protocol developed pursuant to Section 13823.5, when the examination is performed pursuant to Sections 13823.5 and 13823.7, shall be charged directly or indirectly to the victim of the assault.

(b) Any victim of a sexual assault who seeks a medical evidentiary examination, as that term is used in Section 13823.93, shall be provided with a medical evidentiary examination. No victim of a sexual assault shall be required to participate or to agree to participate in the criminal justice system, either prior to the examination or at any other time.

(c) The cost of a medical evidentiary examination performed by a qualified health care professional, hospital, or other emergency medical facility for a victim of a sexual assault shall be treated as a local cost and charged to the local law enforcement agency in whose jurisdiction the alleged offense was committed; provided, however, that the local law enforcement agency may seek reimbursement, as provided in subdivision (d), for the cost of conducting the medical evidentiary examination portion of a medical examination of a sexual assault victim who does not participate in the criminal justice system.

(d) The amount that may be charged by a qualified health care professional, hospital, or other emergency medical facility to perform the medical evidentiary examination portion of a medical examination of a victim of a sexual assault shall not exceed three hundred dollars ($300). The Office of Emergency Services shall use the discretionary funds from federal grants awarded to the agency pursuant to the federal Violence Against Women and Department of Justice Reauthorization Act of 2005 and the federal Violence Against Women Reauthorization Act of 2013 through the federal Office of Violence Against Women, specifically, the STOP (Services, Training, Officers, and Prosecutors) Violence Against Women Formula Grant Program, to cover the cost of the medical evidentiary examination portion of a medical examination of a sexual assault victim.

(Amended by Stats. 2013, Ch. 148, Sec. 1. Effective January 1, 2014.)



13823.11

The minimum standards for the examination and treatment of victims of sexual assault or attempted sexual assault, including child molestation and the collection and preservation of evidence therefrom include all of the following:

(a) Law enforcement authorities shall be notified.

(b) In conducting the physical examination, the outline indicated in the form adopted pursuant to subdivision (c) of Section 13823.5 shall be followed.

(c) Consent for a physical examination, treatment, and collection of evidence shall be obtained.

(1) Consent to an examination for evidence of sexual assault shall be obtained prior to the examination of a victim of sexual assault and shall include separate written documentation of consent to each of the following:

(A) Examination for the presence of injuries sustained as a result of the assault.

(B) Examination for evidence of sexual assault and collection of physical evidence.

(C) Photographs of injuries.

(2) Consent to treatment shall be obtained in accordance with usual hospital policy.

(3) A victim of sexual assault shall be informed that he or she may refuse to consent to an examination for evidence of sexual assault, including the collection of physical evidence, but that a refusal is not a ground for denial of treatment of injuries and for possible pregnancy and sexually transmitted diseases, if the person wishes to obtain treatment and consents thereto.

(4) Pursuant to Chapter 3 (commencing with Section 6920) of Part 4 of Division 11 of the Family Code, a minor may consent to hospital, medical, and surgical care related to a sexual assault without the consent of a parent or guardian.

(5) In cases of known or suspected child abuse, the consent of the parents or legal guardian is not required. In the case of suspected child abuse and nonconsenting parents, the consent of the local agency providing child protective services or the local law enforcement agency shall be obtained. Local procedures regarding obtaining consent for the examination and treatment of, and the collection of evidence from, children from child protective authorities shall be followed.

(d) A history of sexual assault shall be taken.

The history obtained in conjunction with the examination for evidence of sexual assault shall follow the outline of the form established pursuant to subdivision (c) of Section 13823.5 and shall include all of the following:

(1) A history of the circumstances of the assault.

(2) For a child, any previous history of child sexual abuse and an explanation of injuries, if different from that given by parent or person accompanying the child.

(3) Physical injuries reported.

(4) Sexual acts reported, whether or not ejaculation is suspected, and whether or not a condom or lubricant was used.

(5) Record of relevant medical history.

(e) (1) If indicated by the history of contact, a female victim of sexual assault shall be provided with the option of postcoital contraception by a physician or other health care provider.

(2) Postcoital contraception shall be dispensed by a physician or other health care provider upon the request of the victim.

(f) Each adult and minor victim of sexual assault who consents to a medical examination for collection of evidentiary material shall have a physical examination which includes, but is not limited to, all of the following:

(1) Inspection of the clothing, body, and external genitalia for injuries and foreign materials.

(2) Examination of the mouth, vagina, cervix, penis, anus, and rectum, as indicated.

(3) Documentation of injuries and evidence collected.

Prepubertal children shall not have internal vaginal or anal examinations unless absolutely necessary. This does not preclude careful collection of evidence using a swab.

(g) The collection of physical evidence shall conform to the following procedures:

(1) Each victim of sexual assault who consents to an examination for collection of evidence shall have the following items of evidence collected, except where he or she specifically objects:

(A) Clothing worn during the assault.

(B) Foreign materials revealed by an examination of the clothing, body, external genitalia, and pubic hair combings.

(C) Swabs and slides from the mouth, vagina, rectum, and penis, as indicated, to determine the presence or absence of sperm and sperm motility, and for genetic marker typing.

(D) If indicated by the history of contact, the victim s urine and blood sample, for toxicology purposes, to determine if drugs or alcohol were used in connection with the assault. Toxicology results obtained pursuant to this paragraph shall not be admissible in any criminal or civil action or proceeding against any victim who consents to the collection of physical evidence pursuant to this paragraph. Except for purposes of prosecuting or defending the crime or crimes necessitating the examination specified by this section, any toxicology results obtained pursuant to this paragraph shall be kept confidential, may not be further disclosed, and shall not be required to be disclosed by the victim for any purpose not specified in this paragraph. The victim shall specifically be informed of the immunity and confidentiality safeguards provided herein.

(2) Each victim of sexual assault who consents to an examination for the collection of evidence shall have reference specimens taken, except when he or she specifically objects thereto. A reference specimen is a standard from which to obtain baseline information (for example: pubic and head hair, blood, and saliva for genetic marker typing). These specimens shall be taken in accordance with the standards of the local criminalistics laboratory.

(3) A baseline gonorrhea culture, and syphilis serology, shall be taken, if indicated by the history of contact. Specimens for a pregnancy test shall be taken, if indicated by the history of contact.

(4) (A) If indicated by the history of contact, a female victim of sexual assault shall be provided with the option of postcoital contraception by a physician or other health care provider.

(B) Postcoital contraception shall be dispensed by a physician or other health care provider upon the request of the victim.

(h) Preservation and disposition of physical evidence shall conform to the following procedures:

(1) All swabs and slides shall be air-dried prior to packaging.

(2) All items of evidence including laboratory specimens shall be clearly labeled as to the identity of the source and the identity of the person collecting them.

(3) The evidence shall have a form attached which documents its chain of custody and shall be properly sealed.

(4) The evidence shall be turned over to the proper law enforcement agency.

(Amended by Stats. 2003, Ch. 535, Sec. 1. Effective January 1, 2004.)



13823.12

Failure to comply fully with Section 13823.11 or with the protocol or guidelines, or to utilize the form established by the Office of Emergency Services, shall not constitute grounds to exclude evidence, nor shall the court instruct or comment to the trier of fact in any case that less weight may be given to the evidence based on the failure to comply.

(Amended by Stats. 2013, Ch. 352, Sec. 436. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13823.13

(a) The Office of Emergency Services shall develop a course of training for qualified health care professionals relating to the examination and treatment of victims of sexual assault. In developing the curriculum for the course, the Office of Emergency Services shall consult with health care professionals and appropriate law enforcement agencies. The Office of Emergency Services shall also obtain recommendations from the same health care professionals and appropriate law enforcement agencies on the best means to disseminate the course of training on a statewide basis. The Office of Emergency Services is encouraged to designate a course of training for qualified health care professionals, as described in this section, and shall partner with other allied professionals training courses, such as sexual assault investigator training administered by the Peace Officer Standards and Training (POST), sexual assault prosecutor training as administered by the California District Attorneys Association (CDAA), or sexual assault advocate training as administered by the California Coalition Against Sexual Assault (CalCASA).

(b) The training course developed pursuant to subdivision (a) shall be designed to train qualified health care professionals to do all of the following:

(1) Perform a health assessment of victims of sexual assault in accordance with any applicable minimum standards set forth in Section 13823.11.

(2) Collect and document physical and laboratory evidence in accordance with any applicable minimum standards set forth in Section 13823.11.

(3) Provide information and referrals to victims of sexual assault to enhance the continuity of care of victims.

(4) Present testimony in court.

(c) As used in this section, qualified health care professional means a physician and surgeon currently licensed pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, or a nurse currently licensed pursuant to Chapter 6 (commencing with Section 2700) of Division 2 of the Business and Professions Code who works in consultation with a physician and surgeon or who conducts examinations described in Section 13823.9 in a general acute care hospital or in the office of a physician and surgeon, a nurse practitioner currently licensed pursuant to Chapter 6 (commencing with Section 2834) of Division 2 of the Business and Professions Code, or a physician assistant licensed pursuant to Chapter 7.7 (commencing with Section 3500) of Division 2 of the Business and Professions Code.

(d) As used in this section, appropriate law enforcement agencies may include, but shall not be limited to, the Attorney General of the State of California, any district attorney, and any agency of the State of California expressly authorized by statute to investigate or prosecute law violators.

(Amended by Stats. 2013, Ch. 352, Sec. 437. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13823.15

(a) The Legislature finds the problem of domestic violence to be of serious and increasing magnitude. The Legislature also finds that existing domestic violence services are underfunded and that some areas of the state are unserved or underserved. Therefore, it is the intent of the Legislature that a goal or purpose of the Office of Emergency Services shall be to ensure that all victims of domestic violence served by the Office of Emergency Services Comprehensive Statewide Domestic Violence Program receive comprehensive, quality services.

(b) There is in the Office of Emergency Services a Comprehensive Statewide Domestic Violence Program. The goals of the program shall be to provide local assistance to existing service providers, to maintain and expand services based on a demonstrated need, and to establish a targeted or directed program for the development and establishment of domestic violence services in currently unserved and underserved areas. The Office of Emergency Services shall provide financial and technical assistance to local domestic violence centers in implementing all of the following services:

(1) Twenty-four-hour crisis hotlines.

(2) Counseling.

(3) Business centers.

(4) Emergency safe homes or shelters for victims and families.

(5) Emergency food and clothing.

(6) Emergency response to calls from law enforcement.

(7) Hospital emergency room protocol and assistance.

(8) Emergency transportation.

(9) Supportive peer counseling.

(10) Counseling for children.

(11) Court and social service advocacy.

(12) Legal assistance with temporary restraining orders, devices, and custody disputes.

(13) Community resource and referral.

(14) Household establishment assistance.

Priority for financial and technical assistance shall be given to emergency shelter programs and safe homes for victims of domestic violence and their children.

(c) Except as provided in subdivision (f), the Office of Emergency Services and the advisory committee established pursuant to Section 13823.16 shall collaboratively administer the Comprehensive Statewide Domestic Violence Program, and shall allocate funds to local centers meeting the criteria for funding. All organizations funded pursuant to this section shall utilize volunteers to the greatest extent possible.

The centers may seek, receive, and make use of any funds which may be available from all public and private sources to augment state funds received pursuant to this section.

Centers receiving funding shall provide cash or an in-kind match of at least 10 percent of the funds received pursuant to this section.

(d) The Office of Emergency Services shall conduct statewide training workshops on domestic violence for local centers, law enforcement, and other service providers designed to enhance service programs. The workshops shall be planned in conjunction with practitioners and experts in the field of domestic violence prevention. The workshops shall include a curriculum component on lesbian, gay, bisexual, and transgender specific domestic abuse.

(e) The Office of Emergency Services shall develop and disseminate throughout the state information and materials concerning domestic violence. The Office of Emergency Services shall also establish a resource center for the collection, retention, and distribution of educational materials related to domestic violence. The Office of Emergency Services may utilize and contract with existing domestic violence technical assistance centers in this state in complying with the requirements of this subdivision.

(f) The funding process for distributing grant awards to domestic violence shelter service providers (DVSSPs) shall be administered by the Office of Emergency Services as follows:

(1) The Office of Emergency Services shall establish each of the following:

(A) The process and standards for determining whether to grant, renew, or deny funding to any DVSSP applying or reapplying for funding under the terms of the program.

(B) For DVSSPs applying for grants under the request for proposal process described in paragraph (2), a system for grading grant applications in relation to the standards established pursuant to subparagraph (A), and an appeal process for applications that are denied. A description of this grading system and appeal process shall be provided to all DVSSPs as part of the application required under the RFP process.

(C) For DVSSPs reapplying for funding under the request for application process described in paragraph (4), a system for grading the performance of DVSSPs in relation to the standards established pursuant to subparagraph (A), and an appeal process for decisions to deny or reduce funding. A description of this grading system and appeal process shall be provided to all DVSSPs receiving grants under this program.

(2) Grants for shelters that were not funded in the previous cycle shall be awarded as a result of a competitive request for proposal (RFP) process. The RFP process shall comply with all applicable state and federal statutes for domestic violence shelter funding and, to the extent possible, the response to the RFP shall not exceed 25 narrative pages, excluding attachments.

(3) Grants shall be awarded to DVSSPs that propose to maintain shelters or services previously granted funding pursuant to this section, to expand existing services or create new services, or to establish new domestic violence shelters in underserved or unserved areas. Each grant shall be awarded for a three-year term.

(4) DVSSPs reapplying for grants shall not be subject to a competitive grant process, but shall be subject to a request for application (RFA) process. The RFA process shall consist in part of an assessment of the past performance history of the DVSSP in relation to the standards established pursuant to paragraph (1). The RFA process shall comply with all applicable state and federal statutes for domestic violence center funding and, to the extent possible, the response to the RFA shall not exceed 10 narrative pages, excluding attachments.

(5) A DVSSP funded through this program in the previous grant cycle, including a DVSSP funded by Chapter 707 of the Statutes of 2001, shall be funded upon reapplication, unless, pursuant to the assessment required under the RFA process, its past performance history fails to meet the standards established by the Office of Emergency Services pursuant to paragraph (1).

(6) The Office of Emergency Services shall conduct a minimum of one site visit every three years for each DVSSP funded pursuant to this subdivision. The purpose of the site visit shall be to conduct a performance assessment of, and provide subsequent technical assistance for, each shelter visited. The performance assessment shall include, but need not be limited to, a review of all of the following:

(A) Progress in meeting program goals and objectives.

(B) Agency organization and facilities.

(C) Personnel policies, files, and training.

(D) Recordkeeping, budgeting, and expenditures.

(E) Documentation, data collection, and client confidentiality.

(7) After each site visit conducted pursuant to paragraph (6), the Office of Emergency Services shall provide a written report to the DVSSP summarizing the performance of the DVSSP, deficiencies noted, corrective action needed, and a deadline for corrective action to be completed. The Office of Emergency Services shall also develop a corrective action plan for verifying the completion of corrective action required. The Office of Emergency Services shall submit its written report to the DVSSP no more than 60 days after the site visit. No grant under the RFA process shall be denied if the DVSSP has not received a site visit during the previous three years, unless the Office of Emergency Services is aware of criminal violations relative to the administration of grant funding.

(8) If an agency receives funding from both the Comprehensive Statewide Domestic Violence Program in the Office of Emergency Services and the Maternal, Child, and Adolescent Health Division of the State Department of Public Health during any grant cycle, the Comprehensive Statewide Domestic Violence Program and the Maternal, Child, and Adolescent Health Division shall, to the extent feasible, coordinate agency site visits and share performance assessment data with the goal of improving efficiency, eliminating duplication, and reducing administrative costs.

(9) DVSSPs receiving written reports of deficiencies or orders for corrective action after a site visit shall be given no less than six months time to take corrective action before the deficiencies or failure to correct may be considered in the next RFA process. However, the Office of Emergency Services shall have the discretion to reduce the time to take corrective action in cases where the deficiencies present a significant health or safety risk or when other severe circumstances are found to exist. If corrective action is deemed necessary, and a DVSSP fails to comply, or if other deficiencies exist that, in the judgment of the Office of Emergency Services, cannot be corrected, the Office of Emergency Services shall determine, using its grading system, whether continued funding for the DVSSP should be reduced or denied altogether. If a DVSSP has been determined to be deficient, the Office of Emergency Services may, at any point during the DVSSP s funding cycle following the expiration of the period for corrective action, deny or reduce further funding.

(10) If a DVSSP applies or reapplies for funding pursuant to this section and that funding is denied or reduced, the decision to deny or reduce funding shall be provided in writing to the DVSSP, along with a written explanation of the reasons for the reduction or denial made in accordance with the grading system for the RFP or RFA process. Except as otherwise provided, an appeal of the decision to deny or reduce funding shall be made in accordance with the appeal process established by the Office of Emergency Services. The appeal process shall allow a DVSSP a minimum of 30 days to appeal after a decision to deny or reduce funding. All pending appeals shall be resolved before final funding decisions are reached.

(11) It is the intent of the Legislature that priority for additional funds that become available shall be given to currently funded, new, or previously unfunded DVSSPs for expansion of services. However, the Office of Emergency Services may determine when expansion is needed to accommodate underserved or unserved areas. If supplemental funding is unavailable, the Office of Emergency Services shall have the authority to lower the base level of grants to all currently funded DVSSPs in order to provide funding for currently funded, new, or previously unfunded DVSSPs that will provide services in underserved or unserved areas. However, to the extent reasonable, funding reductions shall be reduced proportionately among all currently funded DVSSPs. After the amount of funding reductions has been determined, DVSSPs that are currently funded and those applying for funding shall be notified of changes in the available level of funding prior to the next application process. Funding reductions made under this paragraph shall not be subject to appeal.

(12) Notwithstanding any other provision of this section, Office of Emergency Services may reduce funding to a DVSSP funded pursuant to this section if federal funding support is reduced. Funding reductions as a result of a reduction in federal funding shall not be subject to appeal.

(13) Nothing in this section shall be construed to supersede any function or duty required by federal acts, rules, regulations, or guidelines for the distribution of federal grants.

(14) As a condition of receiving funding pursuant to this section, DVSSPs shall do all of the following:

(A) Provide matching funds or in-kind contributions equivalent to not less than 10 percent of the grant they would receive. The matching funds or in-kind contributions may come from other governmental or private sources.

(B) Ensure that appropriate staff and volunteers having client contact meet the definition of domestic violence counselor as specified in subdivision (a) of Section 1037.1 of the Evidence Code. The minimum training specified in paragraph (2) of subdivision (a) of Section 1037.1 of the Evidence Code shall be provided to those staff and volunteers who do not meet the requirements of paragraph (1) of subdivision (a) of Section 1037.1 of the Evidence Code.

(15) The following definitions shall apply for purposes of this subdivision:

(A) Domestic violence means the infliction or threat of physical harm against past or present adult or adolescent intimate partners, including physical, sexual, and psychological abuse against the partner, and is a part of a pattern of assaultive, coercive, and controlling behaviors directed at achieving compliance from or control over that person.

(B) Domestic violence shelter service provider or DVSSP means a victim services provider that operates an established system of services providing safe and confidential emergency housing on a 24-hour basis for victims of domestic violence and their children, including, but not limited to, hotel or motel arrangements, haven, and safe houses.

(C) Emergency shelter means a confidential or safe location that provides emergency housing on a 24-hour basis for victims of domestic violence and their children.

(g) The Office of Emergency Services may hire the support staff and utilize all resources necessary to carry out the purposes of this section. The Office of Emergency Services shall not utilize more than 10 percent of funds appropriated for the purpose of the program established by this section for the administration of that program.

(Amended by Stats. 2013, Ch. 352, Sec. 438. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13823.16

(a) The Comprehensive Statewide Domestic Violence Program established pursuant to Section 13823.15 shall be collaboratively administered by the Office of Emergency Services and an advisory council. The membership of the Office of Emergency Services Domestic Violence Advisory Council shall consist of experts in the provision of either direct or intervention services to victims of domestic violence and their children, within the scope and intention of the Comprehensive Statewide Domestic Violence Assistance Program.

(b) The membership of the council shall consist of domestic violence victims advocates, battered women service providers, at least one representative of service providers serving the lesbian, gay, bisexual, and transgender community in connection with domestic violence, and representatives of women s organizations, law enforcement, and other groups involved with domestic violence. At least one-half of the council membership shall consist of domestic violence victims advocates or battered women service providers. It is the intent of the Legislature that the council membership reflect the ethnic, racial, cultural, and geographic diversity of the state, including people with disabilities. The council shall be composed of no more than 13 voting members and two nonvoting ex officio members who shall be appointed, as follows:

(1) Seven voting members shall be appointed by the Governor, including at least one person recommended by the federally recognized state domestic violence coalition.

(2) Three voting members shall be appointed by the Speaker of the Assembly.

(3) Three voting members shall be appointed by the Senate Committee on Rules.

(4) Two nonvoting ex officio members shall be Members of the Legislature, one appointed by the Speaker of the Assembly and one appointed by the Senate Committee on Rules. Any Member of the Legislature appointed to the council shall meet with the council and participate in its activities to the extent that participation is not incompatible with his or her position as a Member of the Legislature.

(c) The Office of Emergency Services shall collaborate closely with the council in developing funding priorities, framing the request for proposals, and soliciting proposals.

(d) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2013, Ch. 352, Sec. 439. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352. Repealed as of January 1, 2015, by its own provisions.)



13823.17

(a) The Legislature finds the problem of domestic violence in the gay, lesbian, bisexual, and transgender community to be of serious and increasing magnitude. The Legislature also finds that existing domestic violence services for this population are underfunded and that members of this population are unserved or underserved in the state. Therefore, it is the intent of the Legislature that a goal of the Office of Emergency Services shall be to increase access to domestic violence education, prevention, and services specifically for the gay, lesbian, bisexual, and transgender community.

(b) The goal of this section is to establish a targeted or directed grant program for the development and support of domestic violence programs and services for the gay, lesbian, bisexual, and transgender community. The Office of Emergency Services shall use funds from the Equality in Prevention and Services for Domestic Abuse Fund to award grants annually to qualifying organizations, with at least one in southern California and one in northern California, to fund domestic violence programs and services that are specific to the lesbian, gay, bisexual, and transgender community, including, but not limited to, any of the following:

(1) Counseling.

(2) Legal assistance with temporary restraining orders, devices, and custody disputes.

(3) Court and social service advocacy.

(4) Batterers intervention.

(5) Educational workshops and publications.

(6) Community resource and referral.

(7) Emergency housing.

(8) Hotline or warmline.

(9) Household establishment assistance.

(c) Each grant shall be awarded for a three-year term, as funds are available, for the purposes of this section.

(d) In order to be eligible to receive funds under this section, qualified organizations shall provide matching funds of at least 10 percent of the funds to be received under the section unless this requirement is waived by the Director of Emergency Services, at his or her discretion.

(e) As a condition of receiving funding pursuant to this section, grant recipients shall ensure that appropriate staff and volunteers having client contact meet the definition of domestic violence counselor, as specified in subdivision (a) of Section 1037.1 of the Evidence Code. The minimum training specified in paragraph (2) of subdivision (a) of Section 1037.1 of the Evidence Code shall be provided to those staff and volunteers who do not meet the requirements of paragraph (1) of subdivision (a) of Section 1037.1 of the Evidence Code.

(f) In order to qualify for a grant award under this section, the recipient shall be a California nonprofit organization with a demonstrated history of working in the area of domestic violence intervention, education, and prevention and serving the lesbian, gay, bisexual, and transgender community.

(g) The funding process for distributing grant awards to qualifying organizations shall be administered by the Office of Emergency Services as follows:

(1) Grant funds shall be awarded to qualifying organizations as a result of a competitive request for proposal (RFP) process. The RFP process shall comply with all applicable state and federal statutes and to the extent possible, the response to the RFP shall not exceed 15 narrative pages, excluding attachments.

(2) The following criteria shall be used to evaluate grant proposals:

(A) Whether the proposed program or services would further the purpose of promoting healthy, nonviolent relationships in the lesbian, gay, bisexual, and transgender community.

(B) Whether the proposed program or services would reach a significant number of people in, and have the support of, the lesbian, gay, bisexual, and transgender community.

(C) Whether the proposed program or services are grounded in a firm understanding of lesbian, gay, bisexual, and transgender domestic violence and represent an innovative approach to addressing the issue.

(D) Whether the proposed program or services would reach unique and underserved sectors of the lesbian, gay, bisexual, and transgender community, such as youth, people of color, immigrants, and transgender persons.

(3) Grant funds shall not be used to support any of the following:

(A) Scholarships.

(B) Awards to individuals.

(C) Out-of-state travel.

(D) Projects that are substantially completed before the anticipated date of the grant award.

(E) Fundraising activities.

(h) Grant recipients may seek, receive, and make use of any funds that may be available from all public and private sources to augment any funds received pursuant to this section.

(i) The Office of Emergency Services may adopt rules as necessary to implement the grant program created under this section.

(j) The Office of Emergency Services may hire the support staff and utilize all resources necessary to carry out the purposes of this section.

(k) The Office of Emergency Services shall consult with the State Department of Public Health to consider the consolidation of their respective domestic violence programs and report conclusions to the Legislature no later than June 30, 2011.

(l) For purposes of this section, domestic violence means the infliction or threat of physical harm against past or present adult or adolescent intimate partners, including physical, sexual, and psychological abuse against the person, and is a part of a pattern of assaultive, coercive, and controlling behavior directed at achieving compliance from or control over that person.

(Amended by Stats. 2013, Ch. 352, Sec. 440. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13824

A brief description of all projects eligible for a commitment of council funds shall be made available to the public through a publication of the council having statewide circulation at least 30 days in advance of the meeting at which funds for such project can be committed by vote of the council.

(Added by Stats. 1973, Ch. 1047.)



13825

The State Graffiti Clearinghouse is hereby created in the Office of Emergency Services. The State Graffiti Clearinghouse shall do all of the following, subject to federal funding:

(a) Assess and estimate the present costs to state and local agencies for graffiti abatement.

(b) Award grants to state and local agencies that have demonstrated implementation of effective graffiti reduction and abatement programs.

(c) Receive and disburse funds to effectuate the purposes of the clearinghouse.

(Amended by Stats. 2013, Ch. 352, Sec. 441. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






CHAPTER 3.1. The California Gang, Crime, and Violence Prevention Partnership Program

13825.1

This chapter shall be known and may be cited as the California Gang, Crime, and Violence Prevention Partnership Program.

(Added by Stats. 1997, Ch. 885, Sec. 3. Effective January 1, 1998.)



13825.2

(a) The California Gang, Crime, and Violence Prevention Partnership Program shall be administered by the Department of Justice for the purposes of reducing gang, criminal activity, and youth violence to the extent authorized pursuant to this chapter in communities with a high incidence of gang violence, including, but not limited to, the communities of Fresno, Glendale, Long Beach, Los Angeles, Oakland, Riverside, Santa Ana, Santa Cruz, San Bernardino, San Diego, San Jose, San Francisco, San Mateo, Santa Monica, and Venice. The department shall also consider communities that meet any one of the following criteria:

(1) An at-risk youth population, as defined in subdivision (c) of Section 13825.4, that is significantly disproportionate to the general youth population of that community.

(2) A juvenile arrest rate that is significantly disproportionate to the general youth population of that community.

(3) Significant juvenile gang problems or a high number of juvenile gang-affiliated acts of violence.

(b) All state and local juvenile detention facilities, including, but not limited to, facilities, juvenile halls, youth ranches, and youth camps of the Department of the Youth Authority, shall also be considered eligible to receive services through community-based organizations or nonprofit agencies that are operating programs funded under this chapter.

(Amended by Stats. 1998, Ch. 842, Sec. 1. Effective September 25, 1998.)



13825.3

All funds made available to the Department of Justice for purposes of this chapter shall be disbursed in accordance with this chapter to community-based organizations and nonprofit agencies that comply with the program requirements of Section 13825.4 and the funding criteria of Section 13825.5 of this chapter.

(a) Funds disbursed under this chapter may enhance, but shall not supplant local, state, or federal funds that would, in the absence of the California Gang, Crime, and Violence Prevention Partnership Program, be made available for the prevention or intervention of youth involvement in gangs, crime, or violence.

(b) The applicant community-based organization or nonprofit agency may enter into interagency agreements between it and a fiscal agent that will allow the fiscal agent to manage the funds awarded to the community-based organization or nonprofit agency.

(c) Before April 15, 1998, the department shall prepare and file administrative guidelines and procedures for the California Gang, Crime, and Violence Prevention Partnership Program consistent with this chapter.

(d) Before July 1, 1998, the department shall issue a request for funding proposal that informs applicants of the purposes and availability of funds to be awarded under this chapter and solicits proposals from community-based organizations and nonprofit agencies to provide services consistent with this chapter.

(e) The department shall conduct an evaluation of the California Gang, Crime, and Violence Prevention Partnership Program after two years of program operation and each year thereafter, for purposes of identifying the effectiveness and results of the program. The evaluation shall be conducted by staff or an independent body that has experience in evaluating programs operated by community-based organizations or nonprofit agencies.

(f) After two years of program operation, and each year thereafter, the department shall prepare and submit an annual report to the Legislature describing in detail the operation of the program and the results obtained from the California Gang, Crime, and Violence Prevention Partnership Program receiving funds under this chapter. The report shall also list the full costs applicable to the department for processing and reviewing applications, and for administering the California Gang, Crime, and Violence Prevention Partnership Program. The department shall be required to submit an annual report to the Legislature only in years in which the California Gang, Crime, and Violence Prevention Partnership Program receives funds under this chapter.

(Amended by Stats. 2008, Ch. 699, Sec. 22. Effective January 1, 2009.)



13825.4

Community-based organizations and nonprofit agencies that receive funds under this chapter shall utilize the funds to provide services and activities designed to prevent or deter at-risk youth from participating in gangs, criminal activity, or violent behavior.

(a) These prevention and intervention efforts shall include, but not be limited to, any of the following:

(1) Services and activities designed to do any of the following:

(A) Teach alternative methods for resolving conflicts and responding to violence, drugs, and crime.

(B) Develop positive and life-affirming attitudes and behaviors.

(C) Build self-esteem.

(2) Recreational, educational or cultural activities.

(3) Counseling or mentoring services.

(4) Economic development activities.

(b) Funds allocated under this chapter may not be used for services or activities related to suppression, law enforcement, incarceration, or other purposes not related to the prevention and deterrence of gangs, crime, and violence.

Nothing in this paragraph shall prevent funds allocated under this chapter from being used for violence prevention and gang crime deterrence services provided by community-based organizations and nonprofit agencies to youths incarcerated in juvenile detention facilities.

(c) Services and activities provided with funds under this chapter shall be used for at-risk youth who are defined as persons from age 5 to 20 years of age and who fall into one or more of the following categories:

(1) Live in a high-crime or high-violence neighborhood as identified by local or federal law enforcement agencies.

(2) Live in a low-economic neighborhood as identified by the U.S. Census or come from an impoverished family.

(3) Are excessively absent from school or are doing poorly in school as identified by personnel from the youth s school.

(4) Come from a socially dysfunctional family as identified by local or state social service agencies.

(5) Have had one or more contacts with the police.

(6) Have entered the juvenile justice system.

(7) Are identified by the juvenile justice system as being at risk.

(8) Are current or former gang members.

(9) Have one or more family members living at home who are current or former members of a gang.

(10) Are identified as wards of the court, as defined in Section 601 of the Welfare and Institutions Code.

(d) Except as provided in subdivision (e), in carrying out a program of prevention and intervention services and activities with funds received under this chapter, community-based organizations and nonprofit agencies shall do all of the following:

(1) Collaborate with other local community-based organizations, nonprofit agencies or local agencies providing similar services, local schools, local law enforcement agencies, residents and families of the local community, private businesses in the local community, and charitable or religious organizations, for purposes of developing plans to provide a program of prevention and intervention services and activities with funds provided under this chapter.

(2) Identify other community-based organizations, nonprofit agencies, local agencies, and charitable or religious organizations in the local community that can serve as a resource in providing services and activities under this chapter.

(3) Follow the public health model approach in developing and carrying out a program to prevent, deter or reduce youth gangs, crime or violence by (A) identifying risk factors of the particular population to be targeted, (B) implementing protective factors to prevent or reduce gangs, crime or violence in the particular community to be serviced, and (C) designing community guidelines for prevention and intervention.

(4) Provide referral services to at-risk youth who are being served under this chapter to appropriate organizations and agencies where the community-based organization or nonprofit agency can readily identify a need for counseling, tutorial, family support, or other types of services.

(5) Provide the parents and family of the at-risk youth with support, information, and services to cope with the problems the at-risk youth, the parents, and the family are confronting.

(6) Involve members of the at-risk target population in the development, coordination, implementation, and evaluation of their program of services and activities.

(7) Objectively evaluate the effectiveness of their services and activities to determine changes in attitudes or behaviors of the at-risk youth being served under this chapter towards gangs, crime, and violence.

(e) Providers of programs that operate in juvenile detention facilities shall not be required to meet the criteria specified in paragraph (5) of subdivision (d) for those programs offered only in those facilities.

(Amended by Stats. 1998, Ch. 842, Sec. 2. Effective September 25, 1998.)



13825.5

To be eligible for funding under this chapter, community-based organizations and nonprofit agencies shall submit a request for funding proposal in compliance with this chapter to conduct a program that meets the requirements of Section 13825.4. The Department of Justice shall establish the minimum standards, funding schedules, and procedures for awarding grants that shall take into consideration, but not be limited to, all of the following:

(a) A demonstrated showing of at least two years of experience in administering a program providing prevention or prevention and intervention services that have positively affected the attitudes or behaviors of at-risk youth, as defined in this chapter, toward gangs, crime, or violence.

(b) New programs, services, or staff that would augment the existing programs, services, and activities already being provided the community-based organization or nonprofit agency.

(c) The size of the eligible at-risk youth population that would be served by the community-based organization or nonprofit agency.

(d) The likelihood that the program will continue to operate after state grant funding ends.

(e) The ability of the community-based organization or nonprofit agency to objectively evaluate itself and a demonstrated showing of its plan to evaluate itself if funds are awarded. For purposes of this chapter, community-based organizations and nonprofit agencies do not include libraries, community service organizations, and city, county, and state-operated departments of parks and recreation.

(Added by Stats. 1997, Ch. 885, Sec. 3. Effective January 1, 1998.)



13825.6

Funding for the California Gang, Crime, and Violence Prevention Partnership Program shall be subject to the following:

(a) 2 percent of the amounts appropriated in the Budget Act shall be transferred each year upon the approval of the Director of Finance, for expenditure as necessary for the Department of Justice to administer this program.

(b) 3 percent of the amounts appropriated in the Budget Act shall be transferred each year upon the approval of the Director of Finance, for expenditure as necessary for the department to provide technical assistance to community-based organizations and nonprofit agencies providing services under this chapter. Nothing in this chapter precludes the department from providing technical assistance services through an independent agency or organization.

(Amended by Stats. 1998, Ch. 842, Sec. 3. Effective September 25, 1998.)






CHAPTER 3.5. Gang Violence Suppression

13826

The Legislature finds and declares all of the following:

(a) That violent activity by gangs is a serious and growing problem in the State of California.

(b) There is an increasing percentage of school age pupils involved in gang activity.

(c) There are many schools that serve a disproportionate number of youth involved in gang activity which are unable to effectively implement programs designed to prevent youth from becoming involved in gang activity. There is no statewide funded educational program developed for this purpose.

(d) There is evidence that gang involvement among youth begins at an early age.

(e) There is evidence that the parents of gang members lack appropriate parenting skills.

(f) There is evidence that drug activity is increasing among youth involved in gang activity.

(g) There is evidence that gang members have no contact with positive role models.

(h) There is evidence that most gang members lack basic educational skills.

In enacting this chapter, the Legislature intends to support increased efforts by district attorneys offices to prosecute the perpetrators of gang violence, support increased efforts by local law enforcement agencies to identify, investigate, and apprehend perpetrators of gang violence, support increased efforts by county probation departments to intensively supervise gang members who are on court-ordered probation, support gang violence prevention and intervention efforts by school districts and county offices of education, and support gang violence suppression efforts by community-based organizations.

(Repealed and added by Stats. 1986, Ch. 929, Sec. 2.)



13826.1

(a) There is hereby established in the Board of State and Community Corrections, the Gang Violence Suppression Program, a program of financial and technical assistance for district attorneys offices, local law enforcement agencies, county probation departments, school districts, county offices of education, or any consortium thereof, and community-based organizations which are primarily engaged in the suppression of gang violence.

(b) Funds made available pursuant to this chapter are intended to ensure the highest quality provision of services and to reduce unnecessary duplication. Funds disbursed under this chapter shall not be used by local agencies to supplant other funding for Public Safety Services, as defined in Section 36 of Article XIII of the California Constitution. Funds awarded under this program as local assistance grants shall not be subject to review as specified in Section 10295 of the Public Contract Code.

(Amended by Stats. 2014, Ch. 26, Sec. 37. Effective June 20, 2014.)



13826.11

(a) The Legislature hereby finds and declares the following:

(1) There is a greater threat to public safety resulting from gang- and drug-related activity in and near California s inner cities.

(2) Young people, especially at-risk youth, are more vulnerable to gang- and drug-related activity during the potentially unsupervised hours between the end of school and the time their parents or guardians return home from work.

(3) Without local prevention and treatment efforts, hard drugs will continue to threaten and destroy families and communities in and near the inner cities. Drug-related violence may then escalate dramatically in every community, and thereby burden the criminal justice system to the point that it cannot function effectively.

(4) Los Angeles currently leads the nation in the number of gang members and gang sites, the consumption of drugs, the amount of drugs confiscated, drug-related violent crimes, and has the greatest number of young people between 6 and 18 years of age who are at risk.

(5) It is the intent of the Legislature that a pilot program, the After School Alternative Program (ASAP), be established and implemented within a specified Los Angeles community. This community program would utilize the public schools, businesses, and community facilities to provide supportive programs and activities to young people during the time between the end of school and the return home of their parents or guardians (from approximately 3 p.m. to 7 p.m.).

(Added by Stats. 1990, Ch. 1625, Sec. 1.)



13826.15

(a) The Legislature hereby finds and declares that the implementation of the Gang Violence Suppression Program, as provided in this chapter, has made a positive impact in the battle against crimes committed by gang members in California.

(b) The Legislature further finds and declares that the program, when it was originally created in 1981, provided financial and technical assistance only for district attorneys offices. Since that time, however, the provisions of the program have been amended by the Legislature to enable additional public entities and community-based organizations to participate in the program.

(Amended (as amended by Stats. 2011, Ch. 36, Sec. 63) by Stats. 2012, Ch. 43, Sec. 68. Effective June 27, 2012. Amended version operative July 1, 2012, pursuant to Stats. 2011, Ch. 136, Sec. 32.)



13826.2

Gang violence prosecution units receiving funds under this chapter are encouraged to concentrate enhanced prosecution efforts and resources upon cases identified under the suggested criteria set forth in Section 13826.3. Enhanced prosecution efforts may include, but not be limited to:

(a) Vertical prosecutorial representation, whereby the prosecutor who makes the initial filing or appearance in a gang-related case will perform all subsequent court appearances on that particular case through its conclusion, including the sentencing phase.

(b) Assignment of highly qualified investigators and prosecutors to gang-related cases.

(c) Significant reduction of caseloads for investigators and prosecutors assigned to gang-related cases.

(d) Measures taken in coordination with law enforcement agencies to protect cooperating witnesses from intimidation or retribution at the hands of gang members or associates.

(Amended by Stats. 2012, Ch. 43, Sec. 69. Effective June 27, 2012.)



13826.3

(a) An individual is subject to gang violence prosecution efforts if he or she is under arrest for the commission or the attempted commission of any gang-related violent crime where the individual is (1) a known member of a gang, and (2) has exhibited a prior criminal background.

(b) For purposes of this chapter, gang-related means that the suspect or victim of the crime is a known member of a gang.

(c) For purposes of this chapter, gang violence prosecution includes both criminal prosecutions and proceedings in Juvenile Court in which a petition is filed pursuant to Section 602 of the Welfare and Institutions Code.

(Amended by Stats. 2012, Ch. 43, Sec. 70. Effective June 27, 2012.)



13826.4

Law enforcement agencies receiving funds under this chapter are encouraged to concentrate enhanced law enforcement efforts and resources upon cases identified under criteria set forth in Section 13826.3. Enhanced law enforcement criteria efforts may include, but not be limited to:

(a) The formation of a specialized gang violence unit whose staff shall be composed of the most highly qualified and trained personnel.

(b) The efforts of the gang violence unit may include, but not be limited to:

(1) Increased efforts to apprehend, prosecute, and convict violent hard core target gang members.

(2) Increasing the clearance rate of reported crimes which are targeted as gang related.

(3) Establishing more positive relations with, and encouraging the support of local citizens, community-based organizations, business representatives, and other criminal agencies.

(4) Aiding and assisting other criminal justice and governmental agencies in protecting cooperating witnesses from intimidation or retribution at the hands of gang members and their associates.

(c) Law enforcement agencies receiving funds under this program shall maintain a crime analysis capability which provides the following type of information:

(1) Identification of active gang members who have exhibited a prior criminal background.

(2) Identification of evolving or existing crime patterns that are gang related.

(3) Providing investigative leads.

(4) Maintaining statistical information pertaining to gang related criminal activity.

(Amended by Stats. 2012, Ch. 43, Sec. 71. Effective June 27, 2012.)



13826.5

County probation departments receiving funding under this chapter shall strictly enforce court-ordered conditions of probation for gang members.

(a) County probation departments supported under the Gang Violence Suppression Program may implement the following activities:

(1) A Gang Violence Intensive Supervision Unit dealing with gang members may be established.

(2) Criteria used to determine which probationer may be assigned to the Gang Violence Intensive Supervision Unit may be approved by the district attorney having a Gang Violence Prosecution Unit described in Section 13826.2.

(3) County probation departments are encouraged to inform probationers whose cases are assigned to the intensive supervision unit of what types of behavior are prescribed or forbidden. The counties are encouraged to provide notice in both oral and written form.

(4) County probation departments are encouraged to inform probationers whose cases are assigned to the intensive supervision unit, in writing, that all court-ordered conditions of probation will be strictly enforced.

(5) County probation departments are encouraged to ensure that deputy probation officers in the intensive supervision unit have reduced probationer caseloads and coordinate their supervision efforts with law enforcement and prosecution personnel. The coordination is encouraged to include informing law enforcement and prosecution personnel of the conditions set for probationers and of the strict enforcement procedures to be implemented.

(6) Deputy probation officers in the intensive supervision unit are encouraged to coordinate with the district attorney in ensuring that court-ordered conditions of probation are consistently enforced.

(7) Intensive supervision unit deputy probation officers are encouraged to coordinate, whenever feasible, with community-based organizations in seeking to ensure that probationers adhere to their court-ordered conditions.

(b) County probation departments may implement the California TEAM (Together Each Achieves More) Sports Camp Program, as described in Article 23.5 (commencing with Section 875) of Chapter 2 of Part 1 of Division 2 of the Welfare and Institutions Code.

(Amended by Stats. 2012, Ch. 43, Sec. 72. Effective June 27, 2012.)



13826.6

For purposes of this chapter, a community-based organization is defined as a nonprofit operation established to serve gang members, their families, schools, and the community with programs of community supervision and service that maintain community participation in the planning, operation, and evaluation of their programs.

Community-based organization also includes public park and recreation agencies, public libraries, and public community services departments that provide gang suppression activities, either alone or in cooperation with other public agencies or other community-based organizations.

(a) Unless funded pursuant to subdivision (c), community-based organizations supported under the Gang Violence Suppression Program may implement the following activities:

(1) Providing information to law enforcement agencies concerning gang related activities in the community.

(2) Providing information to school administrators and staff concerning gang related activities in the community.

(3) Providing conflict resolution by means of intervention or mediation to prevent and limit gang crisis situations.

(4) Increasing witness cooperation through coordination with local law enforcement and prosecutors and by education of the community about the roles of these government agencies and the availability of witness protection services.

(b) Community-based organizations funded pursuant to subdivision (a) may also implement the following activities:

(1) Maintaining a 24-hour public telephone message center for the receipt of information and to assist individuals seeking services from the organization.

(2) Maintaining a rumor control public telephone service to provide accurate and reliable information to concerned citizens.

(3) Providing technical assistance and training concerning gang related activities to school staff members, law enforcement personnel, and community members, including parental groups. This training and assistance may include coverage of how to prevent and minimize intergang confrontations.

(4) Providing recreational activities for gang members or potential gang members.

(5) Providing job training and placement services for youth.

(6) Referring gang members, as needed, to appropriate agencies for the treatment of health, psychological, and drug-related problems.

(7) Administration of the Urban Corps Program pursuant to Section 13826.62.

(8) Mobilizing the community to share joint responsibility with local criminal justice personnel to prevent and suppress gang violence.

(c) Community-based organizations funded under the Gang Violence Suppression Program for specialized school prevention and intervention activities shall only be required to implement activities in the schools which are designed to discourage students from joining gangs and which offer or encourage students to participate in alternative programs.

(d) Community-based organizations funded pursuant to the Gang Violence Suppression Program as of January 1, 1997, shall receive preference over public agencies in any future funding awards.

(Amended by Stats. 2012, Ch. 43, Sec. 73. Effective June 27, 2012.)



13826.62

(a) There is hereby established in the Office of Emergency Services the Urban Corps Program. The Urban Corps Program is established as an optional activity under Section 13826.6. Community-based organizations receiving grants to participate in the Urban Corps Program may implement the following activities:

(1) Identification of publicly and privately administered programs in the county dealing with the suppression or prevention of criminal gang activities, or both.

(2) Maintenance of a listing of programs within the county identified as dealing with the suppression or prevention of criminal gang activities, or both.

(3) Surveying gang suppression and prevention organizations for the types of services and activities each is engaged in, and identifying needs among these organizations for resources to provide services and fulfill their activities.

(4) Recruitment of volunteers, identification of their skills, abilities, and interests, and matching volunteers with the resource needs of gang prevention and suppression organizations.

(5) Establishment of an urban respite program for the purpose of preventing self-destructive activities and diverting (A) identified youth gang members, and (B) youths who are at risk of becoming gang members, for the purposes of reducing or eliminating incentives for those youths to participate in gang-related crime activities.

(b) The Urban Corps Program shall operate within the Office of Emergency Services for two years following the establishment of a contract with a community-based organization to administer the program.

(c) This section shall be implemented to the extent that funds are available to the Office of Emergency Services for this purpose.

(Amended by Stats. 2013, Ch. 352, Sec. 442. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13826.65

School districts, county offices of education, or any consortium thereof, receiving funding under this chapter shall develop or adopt and implement a gang violence prevention curriculum, provide gang violence prevention and intervention services for school-aged children, and shall be encouraged to do all of the following:

(a) Establish a local steering committee comprised of representatives of each local program funded under this chapter, corporations, small businesses, and other appropriate local, county, and community organization knowledgeable in the area of youth gang violence.

(b) Develop and distribute information concerning parent education and parenting classes, including methods whereby parents may recognize youth gang involvement.

(c) Identify and utilize the resources of appropriate community-based organizations involved in the coordination of after school activities for school-aged youth.

(d) Establish contact between positive role models and youth involved in gang activity through adopt-a-youth programs and similar programs.

(e) Incorporate into gang prevention activities references to the relationship between drug abuse and gang violence.

(f) Develop partnerships between schools and businesses for the purpose of enhancing pupil achievement through such methods as tutorial services, field trips, role modeling, and other supportive services.

(g) Develop methods of assuring followup services for children receiving the initial gang violence prevention and intervention services.

(Added by Stats. 1986, Ch. 929, Sec. 4.)



13826.7

The Board of State and Community Corrections is encouraged to utilize any federal funds that may become available for purposes of this chapter. This chapter becomes operative only if federal funds are made available for its implementation.

(Amended by Stats. 2011, Ch. 36, Sec. 64. Effective June 30, 2011. Amendment operative July 1, 2012, by Sec. 83 of Ch. 36, as amended by Stats. 2011, Ch. 136, Sec. 32. Note: This section makes conditional the operation of Chapter 3.5, commencing with Section 13826.)






CHAPTER 3.6. Office of Gang and Youth Violence Policy

13827

(a) The Office of Gang and Youth Violence Policy is hereby abolished. The duties and obligations of that office, and all powers and authority formerly exercised by that office, shall be transferred to and assumed by the Board of State and Community Corrections.

(b) Except for this section, the phrase Office of Gang and Youth Violence Policy or any reference to that phrase in this code shall be construed to mean the board. Any reference to the executive director of the Office of Gang and Youth Violence Policy in this code shall be construed to mean the board.

(Added by Stats. 2012, Ch. 41, Sec. 85. Effective June 27, 2012)






CHAPTER 3.7. Judicial Training Programs for Child Sexual Abuse Cases

13828

The Legislature hereby finds and declares that there is a need to develop and provide training programs regarding the handling of judicial proceedings involving the victims of child sexual abuse. It is the intent of the Legislature in enacting this chapter to provide training programs which will ensure that children who are the victims of sexual abuse shall be treated with special consideration during all proceedings related to allegations of child sexual abuse, including all trials and administrative hearings.

(Added by Stats. 1986, Ch. 792, Sec. 1.)



13828.1

From funds appropriated for those purposes, the Judicial Council shall establish and maintain an ongoing program to provide training for the judicial branch of government relating to the handling of child sexual abuse cases.

(Added by Stats. 1986, Ch. 792, Sec. 1.)






CHAPTER 4. Criminal Justice Planning Committee for State Judicial System

ARTICLE 1. General Provisions

13830

There is hereby created in state government a Judicial Criminal Justice Planning Committee of seven members. The Judicial Council shall appoint the members of the committee who shall hold office at its pleasure. In this respect the Legislature finds as follows:

(a) The California court system has a constitutionally established independence under the judicial and separation of power clauses of the State Constitution.

(b) The California court system has a statewide structure created under the Constitution, state statutes, and state court rules, and the Judicial Council of California is the constitutionally established state agency having responsibility for the operation of that structure.

(c) The California court system will be directly affected by the criminal justice planning that will be done under this title and by the federal grants that will be made to implement that planning.

(d) For effective planning and implementation of court projects it is essential that the Office of Emergency Services have the advice and assistance of a state judicial system planning committee.

(Amended by Stats. 2013, Ch. 352, Sec. 443. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13833

The expenses necessarily incurred by the members of the Judicial Criminal Justice Planning Committee in the performance of their duties under this title shall be paid by the Judicial Council, but it shall be reimbursed by the Office of Emergency Services to the extent that federal funds can be made available for that purpose. Staff support for the committee s activities shall be provided by the Judicial Council, but the cost of that staff support shall be reimbursed by the Office of Emergency Services to the extent that federal funds can be made available for that purpose.

(Amended by Stats. 2013, Ch. 352, Sec. 444. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 2. Local Assistance Centers for Victims and Witnesses

13835

The Legislature finds and declares as follows:

(a) That there is a need to develop methods to reduce the trauma and insensitive treatment that victims and witnesses may experience in the wake of a crime, since all too often citizens who become involved with the criminal justice system, either as victims or witnesses to crime, are further victimized by that system.

(b) That when a crime is committed, the chief concern of criminal justice agencies has been apprehending and dealing with the criminal, and that after police leave the scene of the crime, the victim is frequently forgotten.

(c) That victims often become isolated and receive little practical advice or necessary care.

(d) That witnesses must make arrangements to appear in court regardless of their own schedules, child care responsibilities, or transportation problems, and that they often find long waits, crowded courthouse hallways, confusing circumstances and, after testifying, receive no information as to the disposition of the case.

(e) That a large number of victims and witnesses are unaware of both their rights and obligations.

(f) That although the State of California has a fund for needy victims of violent crimes, and compensation is available for medical expenses, lost income or wages, and rehabilitation costs, the application process may be difficult, complex, and time-consuming, and victims may not be aware that the compensation provisions exist.

It is, therefore, the intent of the Legislature to provide services to meet the needs of both victims and witnesses of crime through the funding of local comprehensive centers for victim and witness assistance.

(Repealed and added by Stats. 1983, Ch. 1312, Sec. 2.)



13835.2

(a) Funds appropriated from the Victim-Witness Assistance Fund shall be made available through the Office of Emergency Services to any public or private nonprofit agency for the assistance of victims and witnesses that meets all of the following requirements:

(1) It provides comprehensive services to victims and witnesses of all types of crime. It is the intent of the Legislature to make funds available only to programs that do not restrict services to victims and witnesses of a particular type of crime, and do not restrict services to victims of crime in which there is a suspect in the case.

(2) It is recognized by the board of supervisors as the major provider of comprehensive services to victims and witnesses in the county.

(3) It is selected by the board of supervisors as the agency to receive funds pursuant to this article.

(4) It assists victims of crime in the preparation, verification, and presentation of their claims to the California Victim Compensation and Government Claims Board for indemnification pursuant to Article 1 (commencing with Section 13959) of Part 4 of Division 3 of Title 2 of the Government Code.

(5) It cooperates with the California Victim Compensation and Government Claims Board in verifying the data required by Article 1 (commencing with Section 13959) of Part 4 of Division 3 of Title 2 of the Government Code.

(b) The Office of Emergency Services shall consider the following factors, together with any other circumstances it deems appropriate, in awarding funds to public or private nonprofit agencies designated as victim and witness assistance centers:

(1) The capability of the agency to provide comprehensive services as defined in this article.

(2) The stated goals and objectives of the center.

(3) The number of people to be served and the needs of the community.

(4) Evidence of community support.

(5) The organizational structure of the agency that will operate the center.

(6) The capability of the agency to provide confidentiality of records.

(Amended by Stats. 2013, Ch. 352, Sec. 445. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13835.4

In order to insure the effective delivery of comprehensive services to victims and witnesses, a center established by an agency receiving funds pursuant to this article shall carry out all of the following activities in connection with both primary and optional services:

(a) Translation services for non-English speaking victims and witnesses or the hearing-impaired.

(b) Follow-up contact to determine whether the client received the necessary assistance.

(c) Field visits to a client s home, place of business, or other location, whenever necessary to provide services.

(d) Service to victims and witnesses of all types of crime.

(e) Volunteer participation to encourage community involvement.

(f) Services for elderly victims of crime, appropriate to their special needs.

(Repealed and added by Stats. 1983, Ch. 1312, Sec. 2.)



13835.5

(a) Comprehensive services shall include all of the following primary services:

(1) Crisis intervention, providing timely and comprehensive responses to the individual needs of victims.

(2) Emergency assistance, directly or indirectly providing food, housing, clothing, and, when necessary, cash.

(3) Resource and referral counseling to agencies within the community which are appropriate to meet the victim s needs.

(4) Direct counseling of the victim on problems resulting from the crime.

(5) Assistance in the processing, filing, and verifying of claims filed by victims of crime pursuant to Article 1 (commencing with Section 13959) of Part 4 of Division 3 of Title 2 of the Government Code.

(6) Assistance in obtaining the return of a victim s property held as evidence by law enforcement agencies, if requested.

(7) Orientation to the criminal justice system.

(8) Court escort.

(9) Presentations to and training of criminal justice system agencies.

(10) Public presentations and publicity.

(11) Monitoring appropriate court cases to keep victims and witnesses apprised of the progress and outcome of their case.

(12) Notification to friends, relatives, and employers of the occurrence of the crime and the victim s condition, upon request of the victim.

(13) Notification to the employer of the victim or witness, if requested by the victim or witness, informing the employer that the employee was a victim of or witness to a crime and asking the employer to minimize any loss of pay or other benefits which may result because of the crime or the employee s participation in the criminal justice system.

(14) Upon request of the victim, assisting in obtaining restitution for the victim, in ascertaining the victim s economic loss, and in providing the probation department, district attorney, and court with information relevant to his or her losses prior to the imposition of sentence.

(b) Comprehensive services may include the following optional services, if their provision does not preclude the efficient provision of primary services:

(1) Employer intervention.

(2) Creditor intervention.

(3) Child care.

(4) Notification to witnesses of any change in the court calendar.

(5) Funeral arrangements.

(6) Crime prevention information.

(7) Witness protection, including arranging for law enforcement protection or relocating witnesses in new residences.

(8) Assistance in obtaining temporary restraining orders.

(9) Transportation.

(10) Provision of a waiting area during court proceedings separate from defendants and families and friends of defendants.

(Amended by Stats. 1996, Ch. 629, Sec. 6. Effective January 1, 1997.)



13835.6

(a) The Office of Emergency Services, in cooperation with representatives from local victim and witness assistance centers, shall develop standards defining the activities and services enumerated in this article.

(b) The Office of Emergency Services, in cooperation with representatives from local victim and witness assistance centers, shall develop a method of evaluating the activities and performance of centers established pursuant to this article.

(Amended by Stats. 2013, Ch. 352, Sec. 446. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13835.7

There is in the State Treasury the Victim-Witness Assistance Fund. Funds appropriated thereto shall be dispensed to the Office of Emergency Services exclusively for the purposes specified in this article, for any other purpose that supports victims, and for the support of the centers specified in Section 13837.

(Amended by Stats. 2014, Ch. 28, Sec. 74. Effective June 20, 2014.)



13835.10

(a) The Legislature finds and declares all of the following:

(1) That the provision of quality services for victims of crime is of high priority.

(2) That existing victim service programs do not have sufficient financial resources to consistently recruit and employ fully trained personnel.

(3) That there is no consistency in the training provided to the various agencies serving victims.

(4) That comprehensive training for victim service agencies is geographically limited or unavailable.

(5) That there is currently no statewide comprehensive training system in place for the state to ensure that all service providers receive adequate training to provide quality services to victims of crime.

(6) It is the intention of the Legislature to establish a statewide training program within the Office of Emergency Services to provide comprehensive standardized training to victim service providers.

(b) The Office of Emergency Services shall establish a statewide victim-assistance training program, the purpose of which is to develop minimum training and selection standards, certify training courses, and provide funding to enable local victim service providers to acquire the required training.

(c)(1) For the purpose of raising the level of competence of local victim service providers, the Office of Emergency Services shall adopt guidelines establishing minimum standards of training for employees of victim-witness and sexual assault programs funded by the office to provide services to victims of crime. The Office of Emergency Services shall establish an advisory committee composed of recognized statewide victim service organizations, representatives of local victim service programs, and others selected at the discretion of the executive director to consult on the research and development of the training, selection, and equivalency standards.

(2) Any local unit of government, community-based organization, or any other public or private nonprofit entity funded by the Office of Emergency Services as a victim-witness or sexual assault program to provide services to victims of crime shall adhere to the training and selection standards established by the Office of Emergency Services. The standards for sexual assault victim service programs developed by the advisory committee established pursuant to Section 13836 shall be the standards for purposes of this section. With the exception of the sexual assault standards, the Office of Emergency Services shall conduct or contract with an appropriate firm or entity for research on validated standards pursuant to this section in consultation with the advisory committee established pursuant to paragraph (1). The Office of Emergency Services may defer the adoption of the selection standards until the necessary research is completed. Until the standards are adopted, affected victim service programs may receive state funding from the Office of Emergency Services upon certification of their willingness to adhere to the training standards adopted by the Office of Emergency Services.

(3) Minimum training and selection standards may include, but shall not be limited to, basic entry, continuation, supervisory, management, specialized curricula, and confidentiality.

(4) Training and selection standards shall apply to all victim service and management personnel of the victim-witness and sexual assault agencies funded by the Office of Emergency Services to provide services to victims of crime. Exemptions from this requirement may be made by the Office of Emergency Services. A victim service agency which, despite good faith efforts, is unable to meet the standards established pursuant to this section, may apply to the Office of Emergency Services for an exemption. For the purpose of exemptions, the Office of Emergency Services may establish procedures that allow for partial adherence. The Office of Emergency Services may develop equivalency standards which recognize professional experience, education, training, or a combination of the above, for personnel hired before July 1, 1987.

(5) Nothing in this section shall prohibit a victim service agency, funded by the Office of Emergency Services to provide services to victims of crime, from establishing training and selection standards which exceed the minimum standards established by the Office of Emergency Services pursuant to this section.

(d) For purposes of implementing this section, the Office of Emergency Services has all of the following powers:

(1) To approve or certify, or both, training courses selected by the agency.

(2) To make those inquiries which may be necessary to determine whether every local unit of government, community-based organization, or any other public or private entity receiving state aid from the Office of Emergency Services as a victim-witness or sexual assault program for the provision of services to victims of crime, is adhering to the standards for training and selection established pursuant to this section.

(3) To adopt those guidelines which are necessary to carry out the purposes of this section.

(4) To develop or present, or both, training courses for victim service providers, or to contract with coalitions, councils, or other designated entities, to develop or present, or both, those training courses.

(5) To perform other activities and studies necessary to carry out the intent of this section.

(e) (1) The Office of Emergency Services may utilize any funds that may become available from the Victim-Witness Assistance Fund to fund the cost of training staff of victim service agencies which are funded by the Office of Emergency Services from the fund. The Office of Emergency Services may utilize federal or other state funds that may become available to fund the cost of training staff of victim service agencies which are not eligible for funding from the Victim-Witness Assistance Fund.

(2) Peace officer personnel whose jurisdictions are eligible for training subvention pursuant to Chapter 1 (commencing with Section 13500) of Title 4 of this part and correctional or probation personnel whose jurisdictions are eligible for state aid pursuant to Article 2 (commencing with Section 6035) of Chapter 5 of Title 7 of Part 3 are not eligible to receive training reimbursements under this section unless the person receiving the training is assigned to provide victim services in accordance with a grant award agreement with the Office of Emergency Services and is attending training to meet the established standards.

(Amended by Stats. 2013, Ch. 352, Sec. 448. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 3. Training of Sexual Assault Investigators

13836

The Office of Emergency Services shall establish an advisory committee which shall develop a course of training for district attorneys in the investigation and prosecution of sexual assault cases, child sexual exploitation cases, and child sexual abuse cases and shall approve grants awarded pursuant to Section 13837. The courses shall include training in the unique emotional trauma experienced by victims of these crimes.

It is the intent of the Legislature in the enactment of this chapter to encourage the establishment of sex crime prosecution units, which shall include, but not be limited to, child sexual exploitation and child sexual abuse cases, in district attorneys offices throughout the state.

(Amended by Stats. 2013, Ch. 352, Sec. 449. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13836.1

The committee shall consist of 11 members. Five shall be appointed by the Director of Emergency Services, and shall include three district attorneys or assistant or deputy district attorneys, one representative of a city police department or a sheriff or a representative of a sheriff s department, and one public defender or assistant or deputy public defender of a county. Six shall be public members appointed by the Commission on the Status of Women and Girls, and shall include one representative of a rape crisis center, and one medical professional experienced in dealing with sexual assault trauma victims. The committee members shall represent the points of view of diverse ethnic and language groups.

Members of the committee shall receive no compensation for their services but shall be reimbursed for their expenses actually and necessarily incurred by them in the performance of their duties. Staff support for the committee shall be provided by the Office of Emergency Services.

(Amended by Stats. 2013, Ch. 352, Sec. 450. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13836.2

(a) The office shall reimburse each county for the costs of salaries and transportation to the extent necessary to permit up to 10 percent of the staff of the district attorney to complete the course of training established pursuant to this chapter. The office shall prescribe the manner in which the training shall be obtained. The training shall be offered at least twice each year in both northern and southern California.

(b) The office shall seek certification from the State Bar of the course as a course which may be taken to complete the Criminal Law Specialist Certificate.

(Amended by Stats. 1985, Ch. 1262, Sec. 6.)






ARTICLE 4. Rape Victim Counseling Centers

13837

(a) The California Emergency Management Agency (Cal EMA) shall provide grants to proposed and existing child sexual exploitation and child sexual abuse victim counseling centers and prevention programs, including programs for minor victims of human trafficking. Grant recipients shall provide appropriate in-person counseling and referral services during normal business hours, and maintain other standards or services which shall be determined to be appropriate by the advisory committee established pursuant to Section 13836 as grant conditions. The advisory committee shall identify the criteria to be utilized in awarding the grants provided by this chapter before any funds are allocated.

In order to be eligible for funding pursuant to this chapter, the centers shall demonstrate an ability to receive and make use of any funds available from governmental, voluntary, philanthropic, or other sources which may be used to augment any state funds appropriated for purposes of this chapter. Each center receiving funds pursuant to this chapter shall make every attempt to qualify for any available federal funding.

State funds provided to establish centers shall be utilized when possible, as determined by the advisory committee, to expand the program and shall not be expended to reduce fiscal support from other public or private sources. The centers shall maintain quarterly and final fiscal reports in a form to be prescribed by the administering agency. In granting funds, the advisory committee shall give priority to centers which are operated in close proximity to medical treatment facilities.

(b) (1) It is the intent of the Legislature that a goal or purpose of the Cal EMA shall be to ensure that all victims of sexual assault and rape receive comprehensive, quality services, and to decrease the incidence of sexual assault through school and community education and prevention programs.

(2) The Cal EMA and the advisory committee established pursuant to Section 13836 shall collaboratively administer sexual assault/rape crisis center victim services programs and provide grants to proposed and existing sexual assault services programs (SASPs) operating local rape victim centers and prevention programs. All SASPs shall provide the services in subparagraphs (A) to (G), inclusive, and to the extent federal funding is made available, shall also provide the service described in subparagraph (H). The Cal EMA shall provide financial and technical assistance to SASPs in implementing the following services:

(A) Crisis intervention, 24 hours per day, seven days per week.

(B) Followup counseling services.

(C) In-person counseling, including group counseling.

(D) Accompaniment services.

(E) Advocacy services.

(F) Information and referrals to victims and the general public.

(G) Community education presentations.

(H) Rape prevention presentations and self-defense programs.

(3) The funding process for distributing grant awards to SASPs shall be administered as follows:

(A) The Cal EMA and the advisory committee established pursuant to Section 13836 shall collaboratively adopt each of the following:

(i) The process and standards for determining whether to grant, renew, or deny funding to any SASP applying or reapplying for funding under the terms of the program.

(ii) For SASPs applying for grants under the RFP process described in subparagraph (B), a system for grading grant applications in relation to the standards established pursuant to clause (i), and an appeal process for applications that are denied. A description of this grading system and appeal process shall be provided to all SASPs as part of the application required under the RFP process.

(iii) For SASPs reapplying for funding under the RFA process described in subparagraph (D), a system for grading the performance of SASPs in relation to the standards established pursuant to clause (i), and an appeal process for decisions to deny or reduce funding. A description of this grading system and appeal process shall be provided to all SASPs receiving grants under this program.

(B) Grants for centers that have previously not been funded or were not funded in the previous cycle shall be awarded as a result of a competitive request for proposal (RFP) process. The RFP process shall comply with all applicable state and federal statutes for sexual assault/rape crisis center funding, and to the extent possible, the response to the RFP shall not exceed 25 narrative pages, excluding attachments.

(C) Grants shall be awarded to SASPs that propose to maintain services previously granted funding pursuant to this section, to expand existing services or create new services, or to establish new sexual assault/rape crisis centers in underserved or unserved areas. Each grant shall be awarded for a three-year term.

(D) SASPs reapplying for grants shall not be subject to a competitive bidding grant process, but shall be subject to a request for application (RFA) process. The RFA process for a SASP reapplying for grant funds shall consist in part of an assessment of the past performance history of the SASP in relation to the standards established pursuant to subparagraph (A). The RFA process shall comply with all applicable state and federal statutes for sexual assault/rape crisis center funding, and to the extent possible, the response to the RFA shall not exceed 10 narrative pages, excluding attachments.

(E) Any SASP funded through this program in the previous grant cycle shall be funded upon reapplication, unless its past performance history fails to meet the standards established pursuant to clause (i) of subparagraph (A).

(F) The Cal EMA shall conduct a minimum of one site visit every three years for each agency funded to provide sexual assault/rape crisis centers. The purpose of the site visit shall be to conduct a performance assessment of, and provide subsequent technical assistance for, each center visited. The performance assessment shall include, but need not be limited to, a review of all of the following:

(i) Progress in meeting program goals and objectives.

(ii) Agency organization and facilities.

(iii) Personnel policies, files, and training.

(iv) Recordkeeping, budgeting, and expenditures.

(v) Documentation, data collection, and client confidentiality.

(G) After each site visit conducted pursuant to subparagraph (F), the Cal EMA shall provide a written report to the SASP summarizing the performance of the SASP, any deficiencies noted, any corrective action needed, and a deadline for corrective action to be completed. The Cal EMA shall also develop a corrective action plan for verifying the completion of any corrective action required. The Cal EMA shall submit its written report to the SASP no more than 60 days after the site visit. No grant under the RFA process shall be denied if the SASP did not receive a site visit during the previous three years, unless the Cal EMA is aware of criminal violations relative to the administration of grant funding.

(H) SASPs receiving written reports of deficiencies or orders for corrective action after a site visit shall be given no less than six months time to take corrective action before the deficiencies or failure to correct may be considered in the next RFA process. However, the Cal EMA shall have the discretion to reduce the time to take corrective action in cases where the deficiencies present a significant health or safety risk or when other severe circumstances are found to exist. If corrective action is deemed necessary, and a SASP fails to comply, or if other deficiencies exist that, in the judgment of the Cal EMA, cannot be corrected, the Cal EMA shall determine, using its grading system, whether continued funding for the SASP should be reduced or denied altogether. If a SASP has been determined to be deficient, the Cal EMA may, at any point during the SASP s funding cycle following the expiration of the period for corrective action, deny or reduce any further funding.

(I) If a SASP applies or reapplies for funding pursuant to this section and that funding is denied or reduced, the decision to deny or reduce funding shall be provided in writing to the SASP, along with a written explanation of the reasons for the reduction or denial made in accordance with the grading system for the RFP or RFA process. Except as otherwise provided, any appeal of the decision to deny or reduce funding shall be made in accordance with the appeal process established by the Cal EMA. The appeal process shall allow a SASP a minimum of 30 days to appeal after a decision to deny or reduce funding. All pending appeals shall be resolved before final funding decisions are reached.

(J) It is the intent of the Legislature that priority for additional funds that become available shall be given to currently funded, new, or previously unfunded SASPs for expansion of services. However, the Cal EMA may determine when expansion is needed to accommodate underserved or unserved areas. If supplemental funding is unavailable, the Cal EMA shall have the authority to lower the base level of grants to all currently funded SASPs in order to provide funding for currently funded, new, or previously unfunded SASPs that will provide services in underserved or unserved areas. However, to the extent reasonable, funding reductions shall be reduced proportionately among all currently funded SASPs. After the amount of funding reductions has been determined, SASPs that are currently funded and those applying for funding shall be notified of changes in the available level of funding prior to the next application process. Funding reductions made under this paragraph shall not be subject to appeal.

(K) Notwithstanding any other provision of this section, the Cal EMA may reduce funding to a SASP funded pursuant to this section if federal funding support is reduced. Funding reductions as a result of a reduction in federal funding shall not be subject to appeal.

(L) Nothing in this section shall be construed to supersede any function or duty required by federal acts, rules, regulations, or guidelines for the distribution of federal grants.

(M) As a condition of receiving funding pursuant to this section, a SASP shall do each of the following:

(i) Demonstrate an ability to receive and make use of any funds available from governmental, voluntary, philanthropic, or other sources that may be used to augment any state funds appropriated for purposes of this chapter.

(ii) Make every attempt to qualify for any available federal funding.

(N) For the purposes of this paragraph, sexual assault means an act or attempt made punishable by Section 220, 261, 261.5, 262, 264.1, 266c, 285, 286, 288, 288a, or 647.6.

(O) For the purposes of this paragraph, sexual assault services program or SASP means an agency operating a sexual assault/rape crisis center.

(Amended by Stats. 2009, Ch. 211, Sec. 4. Effective October 11, 2009.)



13838

Peer counselor means a provider of mental health counseling services who has completed a specialized course in rape crisis counseling skills development, participates in continuing education in rape crisis counseling skills development, and provides rape crisis counseling in consultation with a mental health practitioner licensed within the State of California.

(Added by Stats. 1987, Ch. 1357, Sec. 4.)









CHAPTER 5. California Community Crime Resistance Program

13840

The Legislature hereby finds the resistance to crime and juvenile delinquency requires the cooperation of both community and law enforcement officials; and that successful crime resistance programs involving the participation of citizen volunteers and community leaders shall be identified and given recognition. In enacting this chapter, the Legislature intends to recognize successful crime resistance and prevention programs, disseminate successful techniques and information and to encourage local agencies to involve citizen volunteers in efforts to combat crime and related problems.

(Added by Stats. 1982, Ch. 1291, Sec. 1.)



13841

As used in this chapter:

(a) Community means city or county governments or portions or combinations thereof.

(b) Elderly or senior citizen means individuals 55 years of age or older.

(c) Teenagers and young adults means individuals between the ages of 15 and 24 years of age.

(d) Community policing means the coalescing of community organizations, residents, law enforcement, public social services, education, churches, and local governmental entities to unitedly combat illegal drug activity within a designated neighborhood, and create employment opportunity for neighborhood residents. In no case shall community policing include expenditures for the purchase of law enforcement equipment which would have been purchased from existing resources in the normal course of business.

(Amended by Stats. 1990, Ch. 1419, Sec. 1.)



13843

(a) Allocation and award of funds made available under this chapter shall be made upon application to the Office of Emergency Services. All applications shall be reviewed and evaluated by the Office of Emergency Services.

(b) The Director of Emergency Services may allocate and award funds to communities developing and providing ongoing citizen involvement and crime resistance programs in compliance with the established policies and criteria of the agency. Applications receiving funding under this section shall be selected from among those deemed appropriate for funding according to the criteria, policy, and procedures established by the Office of Emergency Services.

(c) With the exception of funds awarded for programs authorized under paragraph (2) of subdivision (b) of Section 13844, no single award of funds under this chapter shall exceed a maximum of two hundred fifty thousand dollars ($250,000) for a 12-month grant period.

(d) Funds disbursed under this chapter shall not supplant local funds that would, in the absence of the California Community Crime Resistance Program, be made available to support crime resistance programs.

(e) Funds disbursed under this chapter shall be supplemented with local funds constituting, at a minimum, 10 percent of the total crime resistance program budget during the initial year and 20 percent in subsequent periods of funding.

(f) Annually, up to a maximum of 10 percent of the total funds appropriated to the Community Crime Resistance Program may be used by the Office of Emergency Services to support statewide technical assistance, training, and public awareness activities relating to crime prevention.

(g) Funds awarded under this program as local assistance grants shall not be subject to review as specified in Section 14780 of the Government Code.

(h) Guidelines shall set forth the terms and conditions upon which the Office of Emergency Services is prepared to offer grants of funds pursuant to statutory authority. The guidelines do not constitute rules, regulations, orders, or standards of general application.

(Amended by Stats. 2013, Ch. 352, Sec. 451. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13844

(a) Use of funds granted under the California Community Crime Resistance Program are restricted to the following activities:

(1) Further the goal of a statewide crime prevention network by supporting the initiation or expansion of local crime prevention efforts.

(2) Provide information and encourage the use of new and innovative refinements to the traditional crime prevention model in localities that currently maintain a well-established crime prevention program.

(3) Support the development of a coordinated service network, including information exchange and case referral between such programs as local victim-witness assistance programs, sexual assault programs, gang violence reduction programs, drug suppression programs, elderly care custodians, state and local elderly service programs, or any other established and recognizable local programs devoted to the lessening of crime and the promotion of the community s well-being.

(b) With respect to the initiation or expansion of local crime prevention efforts, projects supported under the California Community Crime Resistance Program shall do either of the following:

(1) Carry out as many of the following activities as deemed, in the judgment of the Office of Emergency Services, to be consistent with available resources:

(A) Crime prevention programs using tailored outreach techniques in order to provide effective and consistent services for the elderly in the following areas:

(i) Crime prevention information to elderly citizens regarding personal safety, fraud, theft, grand theft, burglary, and elderly abuse.

(ii) Services designed to respond to the specific and diverse crime prevention needs of elderly residential communities.

(iii) Specific services coordinated to assist in the installation of security devices or provision of escort services and victim assistance.

(B) Programs to provide training, information, and prevention literature to peace officers, elderly care custodians, health practitioners, and social service providers regarding physical abuse and neglect within residential health care facilities for the elderly.

(C) Programs to promote neighborhood involvement such as, but not limited to, block clubs and other community or resident-sponsored anticrime programs.

(D) Personal safety programs.

(E) Domestic violence prevention programs.

(F) Crime prevention programs specifically geared to youth in schools and school district personnel.

(G) Programs which make available to residents and businesses information on locking devices, building security, and related crime resistance approaches.

(H) In cooperation with the Commission on Peace Officer Standards and Training, support for the training of peace officers in crime prevention and its effects on the relationship between citizens and law enforcement.

(I) Efforts to address the crime prevention needs of communities with high proportions of teenagers and young adults, low-income families, and non-English-speaking residents, including juvenile delinquency diversion, social service referrals, and making available crime resistance literature in appropriate languages other than English.

(2) Implement a community policing program in targeted neighborhoods that are drug infested. The goal of this program shall be to empower the people against illegal drug activity. A program funded pursuant to this chapter shall be able to target one or more neighborhoods within the grant period. In order to be eligible for funding, the program shall have the commitment of the community, local law enforcement, school districts, and community service groups; and shall be supported by either the city council or the board of supervisors, whichever is applicable.

(c) With respect to the support of new and innovative techniques, communities taking part in the California Crime Resistance Program shall carry out those activities, as determined by the Office of Emergency Services, that conform to local needs and are consistent with available expertise and resources. These techniques may include, but are not limited to, community policing programs or activities involving the following:

(1) Programs to reinforce the security of latchkey children, including neighborhood monitoring, special contact telephone numbers, emergency procedure training for the children, daily telephone checks for the children s well-being, and assistance in developing safe alternatives to unsupervised conditions for children.

(2) Programs dedicated to educating parents in procedures designed to do all of the following:

(A) Minimize or prevent the abduction of children.

(B) Assist children in understanding the risk of child abduction.

(C) Maximize the recovery of abducted children.

(3) Programs devoted to developing automated systems for monitoring and tracking crimes within organized neighborhoods.

(4) Programs devoted to developing timely feedback mechanisms whose goals would be to alert residents to new crime problems and to reinforce household participation in neighborhood security organizations.

(5) Programs devoted to creating and packaging special crime prevention approaches tailored to the special needs and characteristics of California s cultural and ethnic minorities.

(6) Research into the effectiveness of local crime prevention efforts including the relationships between crime prevention activities, participants economic and demographic characteristics, project costs, local or regional crime rate, and law enforcement planning and staff deployment.

(7) Programs devoted to crime and delinquency prevention through the establishment of partnership initiatives utilizing elderly and juvenile volunteers.

(d) All approved programs shall utilize volunteers to assist in implementing and conducting community crime resistance programs. Programs providing elderly crime prevention programs shall recruit senior citizens to assist in providing services.

(e) Programs funded pursuant to this chapter shall demonstrate a commitment to support citizen involvement with local funds after the program has been developed and implemented with state moneys.

(Amended by Stats. 2013, Ch. 352, Sec. 452. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13845

Selection of communities to receive funding shall include consideration of, but need not be limited to, the following:

(1) Compliance with subdivisions (a), (b), and (c) of Section 13844.

(2) The rate of reported crime, by type, including, but not limited to, the seven major offenses, in the community making the application.

(3) The number of elderly citizens residing in the community compared to the degree of service to be offered by the program for the elderly population.

(4) The number and ratio of elderly crime victims compared to the total senior citizen population in that community.

(5) The number of teenagers and young adults residing in the community.

(6) The number and ratio of crimes committed by teenagers and young adults.

(7) The proportion of families with an income below the federally established poverty level in the community.

(8) The proportion of non-English-speaking citizens in the community.

(9) The display of efforts of cooperation between the community and their local law enforcement agency in dealing with the crime problem.

(10) Demonstrated effort on the part of the applicant to show how funds that may be awarded under this program may be coordinated or consolidated with other local, state or federal funds available for the activities set forth in Section 13844.

(11) Applicant must be a city or county government, or portion or combinations thereof.

(Amended by Stats. 1987, Ch. 1462, Sec. 5.)



13845.5

Notwithstanding Section 13845, the selection of communities to receive funding pursuant to paragraph (2) of subdivision (b) of Section 13844 shall include consideration of, but is not limited to, the following:

(a) The rate of reported drug crime within the community making the application.

(b) The degree to which the program proposes to empower the people within the targeted neighborhoods to combat drug crime.

(c) The display of efforts of cooperation between the community and its local law enforcement agency in dealing with the drug crime problem.

(d) The commitment of the targeted neighborhoods to fight the drug problem.

(e) The commitment of local governmental entities to join with law enforcement and the citizens to fight the drug problem. At a minimum, this commitment shall be demonstrated by the school districts, parks and recreation departments, public social services, and code enforcement agencies.

(f) The approval of the program by either the city council or the county board of supervisors.

(g) Demonstrated effort on the part of the applicant to show how funds that may be awarded under this program may be coordinated or consolidated with other local, state, or federal funds available for the activities set forth in Section 13844.

(h) Applicant shall be a city or county law enforcement agency, or portion, or combination thereof.

(Added by Stats. 1990, Ch. 1419, Sec. 4.)



13846

(a) Evaluation and monitoring of all grants made under this section shall be the responsibility of the office. The office shall issue standard reporting forms for reporting the level of activities and number of crimes reported in participating communities.

(b) Information on successful programs shall be made available and relayed to other California communities through the technical assistance procedures of the office.

(Amended by Stats. 2013, Ch. 352, Sec. 453. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






CHAPTER 5.5. Rural Indian Crime Prevention Program

13847

(a) There is hereby established in the Office of Emergency Services a program of financial and technical assistance for local law enforcement, called the Rural Indian Crime Prevention Program. The program shall target the relationship between law enforcement and Native American communities to encourage and to strengthen cooperative efforts and to implement crime suppression and prevention programs.

(b) The Director of Emergency Services may allocate and award funds to those local units of government, or combinations thereof, in which a special program is established in law enforcement agencies that meets the criteria set forth in Sections 13847.1 and 13847.2.

(c) The allocation and award of funds shall be made upon application executed by the chief law enforcement officer of the applicant unit of government and approved by the legislative body. Funds disbursed under this chapter shall not supplant local funds that would, in the absence of the Rural Indian Crime Prevention Program, be made available to support the suppression and prevention of crime on reservations and rancherias.

(d) The Director of Emergency Services shall prepare and issue administrative guidelines and procedures for the Rural Indian Crime Prevention Program consistent with this chapter.

(e) The guidelines shall set forth the terms and conditions upon which the Office of Emergency Services is prepared to offer grants of funds pursuant to statutory authority. The guidelines do not constitute rules, regulations, orders, or standards of general application.

(Amended by Stats. 2013, Ch. 352, Sec. 454. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13847.1

Law enforcement agencies receiving funds under this chapter shall meet the following criteria:

(a) Training of law enforcement personnel to be culturally sensitive in the delivery of services to the Native American communities. This training shall include, but shall not be limited to, all of the following:

(1) The creation of an Indian community officer position.

(2) The recruiting and training of Native American volunteers to assist in implementing and conducting reservation or rancheria crime prevention programs.

(b) Increasing community crime awareness by establishing community involvement programs, such as community or neighborhood watch programs, tailored for reservations and rancherias.

(c) Establishing drug traffic intervention programs on reservations through the increased use of law enforcement and special assignment officers.

(d) Developing a delinquency prevention or diversion program for Indian teenagers and young adults.

(Added by Stats. 1990, Ch. 132, Sec. 1. Effective June 11, 1990.)



13847.2

(a) The Rural Indian and Law Enforcement Local Advisory Committee shall be composed of a chief executive of a law enforcement agency, two tribal council members, two tribal elders, one Indian law enforcement officer, one Indian community officer, one representative of the Bureau of Indian Affairs, and any additional members that may prove to be crucial to the committee. All members of the advisory committee shall be designated by the Director of Emergency Services, who shall provide staff services to the advisory committee.

(b) The Director of Emergency Services, in consultation with the advisory committee, shall develop specific guidelines, and administrative procedures, for the selection of projects to be funded by the Rural Indian Crime Prevention Program which guidelines shall include the selection criteria described in this chapter.

(c) Administration of the overall program and the evaluation and monitoring of all grants made under this chapter shall be performed by the Office of Emergency Services, provided that funds expended for these functions shall not exceed 5 percent of the total annual amount made available for the purpose of this chapter.

(Amended by Stats. 2013, Ch. 352, Sec. 455. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






CHAPTER 5.7. High Technology Theft Apprehension and Prosecution Program

13848

(a) It is the intent of the Legislature in enacting this chapter to provide local law enforcement and district attorneys with the tools necessary to successfully interdict the promulgation of high technology crime. According to the federal Law Enforcement Training Center, it is expected that states will see a tremendous growth in high technology crimes over the next few years as computers become more available and computer users more skilled in utilizing technology to commit these faceless crimes. High technology crimes are those crimes in which technology is used as an instrument in committing, or assisting in the commission of, a crime, or which is the target of a criminal act.

(b) Funds provided under this program are intended to ensure that law enforcement is equipped with the necessary personnel and equipment to successfully combat high technology crime which includes, but is not limited to, the following offenses:

(1) White-collar crime, such as check, automated teller machine, and credit card fraud, committed by means of electronic or computer-related media.

(2) Unlawful access, destruction of or unauthorized entry into and use of private, corporate, or government computers and networks, including wireless and wireline communications networks and law enforcement dispatch systems, and the theft, interception, manipulation, destruction, or unauthorized disclosure of data stored within those computers and networks.

(3) Money laundering accomplished with the aid of computer networks or electronic banking transfers.

(4) Theft and resale of telephone calling codes, theft of telecommunications service, theft of wireless communication service, and theft of cable television services by manipulation of the equipment used to receive those services.

(5) Software piracy and other unlawful duplication of information.

(6) Theft and resale of computer components and other high technology products produced by the high technology industry.

(7) Remarking and counterfeiting of computer hardware and software.

(8) Theft of trade secrets.

(c) This program is also intended to provide support to law enforcement agencies by providing technical assistance to those agencies with respect to the seizure and analysis of computer systems used to commit high technology crimes or store evidence relating to those crimes.

(Amended by Stats. 1998, Ch. 555, Sec. 2. Effective September 18, 1998.)



13848.2

There is hereby established a program of financial and technical assistance for law enforcement and district attorneys offices, designated the High Technology Theft Apprehension and Prosecution Program.

(Amended by Stats. 2012, Ch. 43, Sec. 75. Effective June 27, 2012.)



13848.4

(a) Moneys allocated for the High Technology Theft Apprehension and Prosecution Program pursuant to Section 13821 shall be expended to fund programs to enhance the capacity of local law enforcement and prosecutors to deter, investigate, and prosecute high technology related crimes. Funds shall be expended to fund programs to enhance the capacity of local law enforcement, state police, and local prosecutors to deter, investigate, and prosecute high technology related crimes. Any funds distributed under this chapter shall be expended for the exclusive purpose of deterring, investigating, and prosecuting high technology related crimes.

(b) The funds allocated to the Department of Justice pursuant to paragraph (4) of subdivision (c) of Section 13821 shall be used for developing and maintaining a statewide database on high technology crime for use in developing and distributing intelligence information to participating law enforcement agencies. The funds allocated to the California District Attorneys Association pursuant to paragraph (4) of subdivision (c) of Section 13821, shall be used for the purposes of establishing statewide programs of education, training, and research for public prosecutors, investigators, and law enforcement officers relating to deterring, investigating, and prosecuting high technology related crimes.

(c) Any regional task force receiving funds under this section may elect to have the Department of Justice administer the regional task force program. The department may be reimbursed for any expenditures incurred for administering a regional task force from funds given to local law enforcement pursuant to subdivision (b).

(Amended by Stats. 2012, Ch. 43, Sec. 76. Effective June 27, 2012.)






CHAPTER 6. California Career Criminal Apprehension Program

13850

The Legislature hereby finds that a substantial and disproportionate amount of serious crime is committed against the people of California by a relatively small number of multiple and repeat felony offenders, commonly known as career criminals. In enacting this chapter, the Legislature intends to support increased efforts by local law enforcement agencies to investigate and apprehend career criminals through management, organization and operational techniques that have been demonstrated to be effective in selected cities and counties in this and other states, and through advanced state-of-the-art techniques that focus law enforcement efforts and resources on identifying persons subject to career criminal apprehension efforts.

(Amended by Stats. 1985, Ch. 477, Sec. 1.)



13851

(a) There is hereby established in the Office of Emergency Services a program of financial, training, and technical assistance for local law enforcement, called the California Career Criminal Apprehension Program. All funds made available to the Office of Emergency Services for the purposes of this chapter shall be administered and disbursed by the Director of Emergency Services.

(b) The Director of Emergency Services is authorized to allocate and award funds to those local units of government or combinations thereof, in which a special program is established in law enforcement agencies that meets the criteria set forth in Sections 13852 and 13853.

(c) The allocation and award of funds shall be made upon application executed by the chief law enforcement officer of the applicant unit of government and approved by the legislative body. Funds disbursed under this chapter shall not supplant local funds that would, in the absence of the California Career Criminal Apprehension Program, be made available to support the apprehension of multiple or repeat felony criminal offenders.

(d) The Director of Emergency Services shall prepare and issue administrative guidelines and procedures for the California Career Criminal Apprehension Program consistent with this chapter.

(e) These guidelines shall set forth the terms and conditions upon which the Office of Emergency Services is prepared to offer grants of funds pursuant to statutory authority. The guidelines do not constitute rules, regulations, orders, or standards of general application.

(Amended by Stats. 2013, Ch. 352, Sec. 456. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13852

Law enforcement agencies receiving funds under this chapter shall employ enhanced law enforcement management efforts and resources. Enhanced law enforcement efforts and resources shall include, but not be limited to:

(a) Crime analysis, which is the timely collection and study of local crime data to perform all of the following:

(1) Identify evolving or existing crime patterns, particularly those involving career felony criminals.

(2) Provide investigative leads.

(3) Identify geographical areas or population groups experiencing relatively severe crime victimization, in order to improve effectiveness of crime prevention efforts.

(4) Provide supporting data for improved allocation of overall law enforcement agency resources.

(b) Improved management of patrol and investigative operations involving use of information resulting from crime analysis, which may include participation in multijurisdictional investigative units and measures to increase continuity of investigative efforts from the initial patrol response through the arrest and prosecution of the offender. Such measures may include:

(1) Innovative personnel deployment techniques.

(2) Innovative techniques of case screening.

(3) Management of continuing investigations.

(4) Monitoring of investigation operations.

(c) (1) Each career criminal apprehension program, supported under this chapter, shall concentrate on the identification and arrest of career criminals and the support of their subsequent prosecution. The determination of which suspected felony offenders shall be the subject of career criminal apprehension efforts shall be in accordance with written criteria developed by the applicant law enforcement agency, consistent with Section 13853 and approved by the head district attorney. Highly qualified and experienced personnel shall be assigned to staff career criminal apprehension programs.

(2) Each career criminal apprehension program as one of its ongoing functions, shall maintain coordination with the prosecutor assigned to each case resulting from its efforts. This coordination should include, but not be limited to, case preparation, processing, and adjudication.

(Amended by Stats. 1985, Ch. 477, Sec. 3.)



13853

An individual who is under investigation for the commission or attempted commission of one or more of the felonies listed in paragraph (1) of subdivision (a) of Section 999e and who is determined to have committed three or more separate felony offenses not arising out of the same transaction, or has been convicted during the preceding 10 years for the commission or attempted commission of any felony listed in subdivision (a), or at least two convictions during the preceding 10 years for the commission or attempted commission of any felony listed in subdivision (b) may be the subject of career criminal apprehension efforts.

(a) Robbery of the first degree, carjacking, burglary of the first degree, arson as defined in Section 451 or 452, forcible rape, sodomy or oral copulation committed with force, lewd or lascivious conduct committed upon a child, kidnapping as defined in Section 209 or 209.5, murder, or manslaughter.

(b) Grand theft, grand theft auto, receiving stolen property, robbery of the second degree, burglary of the second degree, kidnapping as defined in Section 207, assault with a deadly weapon or instrument, or any unlawful act relating to controlled substances in violation of Section 11351 or 11352 of the Health and Safety Code.

For purposes of this chapter, the 10-year periods specified in this section shall be exclusive of any time which the arrested person has served in state prison.

(Amended by Stats. 1996, Ch. 646, Sec. 2. Effective September 19, 1996.)



13854

(a) The Director of Emergency Services shall develop specific guidelines, and administrative procedures, for the selection of the California Career Criminal Apprehension Program.

(b) Administration of the overall program and the evaluation and monitoring of all grants made under this chapter shall be performed by the Office of Emergency Services, provided that funds expended for those functions shall not exceed 7.5 percent of the total annual amount made available for the purpose of this chapter.

(c) Local assistance grants made pursuant to this chapter shall not be subject to review pursuant to Section 10290 of the Public Contract Code.

(Amended by Stats. 2013, Ch. 352, Sec. 457. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






CHAPTER 7. Suppression of Drug Abuse in Schools

13860

The Legislature finds and declares that a substantial drug abuse and drug trafficking problem exists among school-age children on and around school campuses in the State of California. By enacting this chapter, it is the intention of the Legislature to support increased efforts by local law enforcement agencies, working in conjunction with school districts and county drug offices to suppress trafficking and prevent drug abuse among school age children on and around school campuses through the development of innovative and model programs by local law enforcement agencies and schools and drug abuse agencies. As used in this chapter, drugs are defined as marijuana, inhalants, narcotics, dangerous drugs, pharmaceuticals, glue and alcohol. It is the further intention of the Legislature to establish a program of financial and technical assistance for local law enforcement and school districts.

(Added by Stats. 1983, Ch. 952, Sec. 1. Effective September 20, 1983.)



13861

There is hereby created in the Office of Emergency Services the Suppression of Drug Abuse in Schools Program. All funds made available to the Office of Emergency Services for the purposes of this chapter shall be administered and disbursed by the Director of Emergency Services in consultation with the State Suppression of Drug Abuse in Schools Advisory Committee established pursuant to Section 13863.

(a) The Director of Emergency Services, in consultation with the State Suppression of Drug Abuse in Schools Advisory Committee, is authorized to allocate and award funds to local law enforcement agencies and public schools jointly working to develop drug abuse prevention and drug trafficking suppression programs in substantial compliance with the policies and criteria set forth in Sections 13862 and 13863.

(b) The allocation and award of funds shall be made upon the joint application by the chief law enforcement officer of the coapplicant law enforcement agency and approved by the law enforcement agency s legislative body and the superintendent and board of the school district coapplicant. The joint application of the law enforcement agency and the school district shall be submitted for review to the Local Suppression of Drug Abuse in Schools Advisory Committee established pursuant to paragraph (4) of subdivision (a) of Section 13862. After review, the application shall be submitted to the Office of Emergency Services. Funds disbursed under this chapter may enhance but shall not supplant local funds that would, in the absence of the Suppression of Drug Abuse in Schools Program, be made available to suppress and prevent drug abuse among schoolage children and to curtail drug trafficking in and around school areas.

(c) The coapplicant local law enforcement agency and the coapplicant school district may enter into interagency agreements between themselves which will allow the management and fiscal tasks created pursuant to this chapter and assigned to both the law enforcement agency and the school district to be performed by only one of them.

(d) Within 90 days of the effective date of this chapter, the Director of Emergency Services, in consultation with the State Suppression of Drug Abuse in Schools Advisory Committee established pursuant to Section 13863, shall prepare and issue administrative guidelines and procedures for the Suppression of Drug Abuse in Schools Program consistent with this chapter. In addition to all other formal requirements that may apply to the enactment of these guidelines and procedures, a complete and final draft shall be submitted within 60 days of the effective date of this chapter to the Chairpersons of the Committee on Criminal Law and Public Safety of the Assembly and the Judiciary Committee of the Senate of the California Legislature.

(Amended by Stats. 2013, Ch. 352, Sec. 458. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13862

Law enforcement agencies and school districts receiving funds under this chapter shall concentrate enhanced apprehension, prevention, and education efforts and resources on drug abuse and drug trafficking in and around school campuses.

(a) These enhanced apprehension, prevention, and education efforts shall include, but not be limited to:

(1) Drug traffic intervention programs.

(2) School and classroom-oriented programs, using tested drug abuse education curriculum that provides indepth and accurate information on drugs, which may include the participation of local law enforcement agencies and qualified drug abuse prevention specialists and which are designed to increase teachers and students awareness of drugs and their effects.

(3) Family oriented programs aimed at preventing drug abuse which may include the participation of community-based organizations experienced in the successful operation of such programs.

(4) The establishment of a Local Suppression of Drug Abuse in Schools Advisory Committee. The committee shall be established and appointed by the board of supervisors of each county and city and county. However, if the agency receiving funds under this chapter is a city agency and the program does not involve any county agency, or if a county agency is involved and the county board of supervisors consents, the committee shall be established and appointed by the city council. The committee may be a newly created committee or an existing local drug abuse committee as designated by the board or city council. The committee shall be composed of, at a minimum, the following:

(A) Local law enforcement executives.

(B) School district executives.

(C) Schoolsite staff, which includes administrators, teachers, or other credentialed personnel.

(D) Parents.

(E) Students.

(F) School peace officers.

(G) County drug program administrators designated pursuant to Section 11962 of the Health and Safety Code.

(H) Drug prevention program executives.

(5) Development and distribution of appropriate written and audio-visual aids for training of school and law enforcement staff for handling drug-related problems and offenses. Appropriate existing aids may be utilized in lieu of development of new materials.

(6) Development of prevention and intervention programs for elementary school teachers and students, including utilization of existing prevention and intervention programs.

(7) Development of a coordinated intervention system that identifies students with chronic drug abuse problems and facilitates their referral to a drug abuse treatment program.

(b) Enhanced apprehension, prevention, and education efforts commenced under this section shall be a joint effort between local law enforcement and local school districts in cooperation with county drug program offices. These efforts shall include, but not be limited to, the concentration of apprehension efforts in problem areas identified by local school authorities.

(c) Funds appropriated pursuant to this chapter may be used in part to support state-level development and statewide distribution of appropriate written and audio-visual aids for public awareness and training of school and law enforcement staff for handling drug-related problems and offenses. When existing aids can be identified, these aids may be utilized in lieu of the development of new aids.

(Amended by Stats. 1988, Ch. 935, Sec. 2.)



13864

There is hereby created in the Office of Emergency Services the Comprehensive Alcohol and Drug Prevention Education component of the Suppression of Drug Abuse in Schools Program in public elementary schools in grades 4 to 6, inclusive. Notwithstanding Section 13861 or any other provision in this code, all Comprehensive Alcohol and Drug Prevention Education component funds made available to the Office of Emergency Services in accordance with the Classroom Instructional Improvement and Accountability Act shall be administered by and disbursed to county superintendents of schools in this state by the Director of Emergency Services. All applications for that funding shall be reviewed and evaluated by the Office of Emergency Services, in consultation with the State Department of Health Care Services and the State Department of Education.

(a) The Director of Emergency Services is authorized to allocate and award funds to county department superintendents of schools for allocation to individual school districts or to a consortium of two or more school districts. Applications funded under this section shall comply with the criteria, policies, and procedures established under subdivision (b) of this section.

(b) As a condition of eligibility for the funding described in this section, the school district or consortium of school districts shall have entered into an agreement with a local law enforcement agency to jointly implement a comprehensive alcohol and drug abuse prevention, intervention, and suppression program developed by the Office of Emergency Services, in consultation with the State Department of Health Care Services and the State Department of Education, containing all of the following components:

(1) A standardized age-appropriate curriculum designed for pupils in grades 4 to 6, inclusive, specifically tailored and sensitive to the socioeconomic and ethnic characteristics of the target pupil population. Although new curricula shall not be required to be developed, existing curricula may be modified and adapted to meet local needs. The elements of the standardized comprehensive alcohol and drug prevention education program curriculum shall be defined and approved by the Governor s Policy Council on Drug and Alcohol Abuse, as established by Executive Order No. D-70-80.

(2) A planning process that includes assessment of the school district s characteristics, resources, and the extent of problems related to juvenile drug abuse, and input from local law enforcement agencies.

(3) A school district governing board policy that provides for a coordinated intervention system that, at a minimum, includes procedures for identification, intervention, and referral of at-risk alcohol- and drug-involved youth, and identifies the roles and responsibilities of law enforcement, school personnel, parents, and pupils.

(4) Early intervention activities that include, but are not limited to, the identification of pupils who are high risk or have chronic drug abuse problems, assessment, and referral for appropriate services, including ongoing support services.

(5) Parent education programs to initiate and maintain parental involvement, with an emphasis for parents of at-risk pupils.

(6) Staff and in-service training programs, including both indepth training for the core team involved in providing program services and general awareness training for all school faculty and administrative, credentialed, and noncredentialed school personnel.

(7) In-service training programs for local law enforcement officers.

(8) School, law enforcement, and community involvement to ensure coordination of program services. Pursuant to that coordination, the school district or districts and other local agencies are encouraged to use a single community advisory committee or task force for drug, alcohol, and tobacco abuse prevention programs, as an alternative to the creation of a separate group for that purpose under each state or federally funded program.

(c) The application of the county superintendent of schools shall be submitted to the Office of Emergency Services. Funds made available to the Office of Emergency Services for allocation under this section are intended to enhance, but shall not supplant, local funds that would, in the absence of the Comprehensive Alcohol and Drug Prevention Education component, be made available to prevent, intervene in, or suppress drug abuse among schoolage children. For districts that are already implementing a comprehensive drug abuse prevention program for pupils in grades 4 to 6, inclusive, the county superintendent shall propose the use of the funds for drug prevention activities in school grades other than 4 to 6, inclusive, compatible with the program components of this section. The expenditure of funds for that alternative purpose shall be approved by the Director of Emergency Services.

(1) Unless otherwise authorized by the Office of Emergency Services, each county superintendent of schools shall be the fiscal agent for any Comprehensive Alcohol and Drug Prevention Education component award, and shall be responsible for ensuring that each school district within that county receives the allocation prescribed by the Office of Emergency Services. Each county superintendent shall develop a countywide plan that complies with program guidelines and procedures established by the Office of Emergency Services pursuant to subdivision (d). A maximum of 5 percent of the county s allocation may be used for administrative costs associated with the project.

(2) Each county superintendent of schools shall establish and chair a local coordinating committee to assist the superintendent in developing and implementing a countywide implementation plan. This committee shall include the county drug administrator, law enforcement executives, school district governing board members and administrators, school faculty, parents, and drug prevention and intervention program executives selected by the superintendent and approved by the county board of supervisors.

(d) The Director of Emergency Services, in consultation with the State Department of Health Care Services and the State Department of Education, shall prepare and issue guidelines and procedures for the Comprehensive Alcohol and Drug Prevention Education component consistent with this section.

(e) The Comprehensive Alcohol and Drug Prevention Education component guidelines shall set forth the terms and conditions upon which the Office of Emergency Services is prepared to award grants of funds pursuant to this section. The guidelines shall not constitute rules, regulations, orders, or standards of general application.

(f) Funds awarded under the Comprehensive Alcohol and Drug Prevention Education Program shall not be subject to Section 10318 of the Public Contract Code.

(g) Funds available pursuant to Item 8100-111-001 and Provision 1 of Item 8100-001-001 of the Budget Act of 1989, or the successor provision of the appropriate Budget Act, shall be allocated to implement this section.

(h) The Director of Emergency Services shall collaborate, to the extent possible, with other state agencies that administer drug, alcohol, and tobacco abuse prevention education programs to streamline and simplify the process whereby local educational agencies apply for drug, alcohol, and tobacco education funding under this section and under other state and federal programs. The Office of Emergency Services, the State Department of Health Care Services, the State Department of Education, and other state agencies, to the extent possible, shall develop joint policies and collaborate planning in the administration of drug, alcohol, and tobacco abuse prevention education programs.

(Amended by Stats. 2013, Ch. 352, Sec. 459. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






CHAPTER 8. Information on Racial, Ethnic and Religious Crimes

13872

The crimes that shall be the focus of this chapter shall include a wide variety of incidents, which reflect obvious racial, ethnic, or religious motivations, ranging from vandalizing a place of worship to assaults between members of gangs, including, but not limited to, incidents that occur on school grounds and between gang members and any other incidents that law enforcement officers on a case-by-case basis identify as having a racial, ethnic or religious motivation. They shall not include incidents of discrimination in employment.

(Added by Stats. 1984, Ch. 1482, Sec. 1.)






CHAPTER 8.6. Law Enforcement Response to Drug Endangered Children

13879.80

(a) Every law enforcement and social services agency in this state is encouraged to develop, adopt, and implement written policies and standards for their response to narcotics crime scenes where a child is either immediately present or where there is evidence that a child lives, by January 1, 2005. These policies shall reflect the fact that exposing a child to the manufacturing, trafficking, and use of narcotics is criminal conduct and that a response coordinated by law enforcement and social services agencies is essential to the child s health and welfare.

(b) The needs of a drug endangered child are best served with written policies encouraging the arrest of an individual for child endangerment where there is probable cause that an offense has been committed coordinated with an appropriate investigation of the child s welfare by child protective agencies. Protocols that encourage a dependency investigation contemporaneous with a law enforcement investigation at a narcotics crime scene, when appropriate, are consistent with a child s best interest.

(Added by Stats. 2003, Ch. 75, Sec. 1. Effective January 1, 2004.)



13879.81

Communities are encouraged to form multijurisdictional groups that include law enforcement officers, prosecutors, public health professionals, and social workers to address the welfare of children endangered by parental drug use. These coordinated groups should develop standards and protocols, evidenced by memorandums of understanding, that address the following:

(a) Felony and misdemeanor arrests.

(b) Immediate response of protective social workers to a narcotics crime scene involving a child.

(c) Outsourcing protective social workers to law enforcement.

(d) Dependency investigations.

(e) Forensic drug testing and interviewing.

(f) Decontamination of a child found in a lab setting.

(g) Medical examinations and developmental evaluations.

(h) Creation of two hours of P.O.S.T. drug endangered children awareness training.

(Amended by Stats. 2004, Ch. 405, Sec. 24. Effective January 1, 2005.)






CHAPTER 9. California Major Narcotic Vendors Prosecution Law

13880

(a) The Legislature finds and declares that the production and sale of narcotics is an ever increasing problem because of the substantial illicit profits derived therefrom. The Legislature further finds and declares that a substantial and disproportionate amount of serious crime is associated with the cultivation, processing, manufacturing, and sale of narcotics.

(b) The Legislature finds and declares that the level of production, distribution, and sale of narcotics in small counties in this state threatens the well-being not only of citizens of those counties, but of the rest of the state as well. Since many of these counties have experienced less growth in their general purpose revenues than the rest of the state, and yet are required to bear the burden of funding disproportionate criminal justice costs associated with the production, distribution, and sale of narcotics, the Legislature recognizes the need to provide financial assistance for these counties.

(c) The Legislature intends to support intensified efforts by district attorneys offices to prosecute drug producers and sellers through organizational and operational techniques that have been proven effective in selected jurisdictions in this and other states.

(Amended by Stats. 1987, Ch. 306, Sec. 1.)



13881

(a) There is hereby established in the office a program of financial and technical assistance for district attorneys offices, designated the California Major Narcotic Vendors Prosecution Law. All funds appropriated to the office for the purposes of this chapter shall be administered and disbursed by the director in consultation with the California Council on Criminal Justice, and shall to the greatest extent feasible be coordinated or consolidated with federal funds that may be made available for these purposes.

(b) The director is authorized to allocate and award funds to counties in which the California Major Narcotic Vendors Prosecution Law is implemented in substantial compliance with the policies and criteria set forth in this chapter.

(c) The allocation and award of funds shall be made upon application executed by the county s district attorney and approved by its board of supervisors. Funds disbursed under this chapter shall not supplant local funds that would, in the absence of the California Major Narcotic Vendors Prosecution Law, be made available to support the prosecution of felony drug cases. Funds available under this program shall not be subject to review, as specified in Section 14780 of the Government Code.

(d) The director shall prepare and issue written program and administrative guidelines and procedures for the California Major Narcotic Vendors Prosecution Program consistent with this chapter, which shall be submitted to the Chairpersons of the Assembly Committee on Public Safety and the Senate Committee on Criminal Procedure. These guidelines shall permit the selection of a county for the allocation and award of funds only on a finding by the office that the county is experiencing a proportionately significant increase in major narcotic cases. Further, the guidelines shall provide for the allocation and award of funds to small county applicants, as designated by the director. The guidelines shall also provide that any funds received by a county under this chapter shall be used only for the prosecution of cases involving major narcotic dealers. For purposes of this subdivision, small county means a county having a population of 200,000 or less.

(Amended by Stats. 2013, Ch. 352, Sec. 460. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13882

California major narcotic vendors prosecution units receiving funds under this chapter shall concentrate enhanced prosecution efforts and resources upon individuals identified under selection criteria set forth in Section 13883. Enhanced prosecution efforts and resources shall include, but not be limited to, all of the following:

(a) Vertical prosecutorial representation, whereby the prosecutor who makes the initial filing or appearance in a drug case will perform all subsequent court appearances on that particular case through its conclusion, including the sentencing phase.

(b) Assignment of highly qualified investigators and prosecutors to drug cases.

(c) Significant reduction of caseloads for investigators and prosecutors assigned to drug cases.

(Added by Stats. 1984, Ch. 1424, Sec. 1. Effective September 26, 1984.)



13883

(a) An individual may be the subject of the California Major Narcotic Vendors Prosecution Law prosecution efforts who is under arrest for the commission or attempted commission of one or more felonies relating to controlled substances in violation of Section 11351, 11352, 11358, 11378, 11378.5, 11379, 11379.5, or 11383 of the Health and Safety Code.

(b) In applying the criteria set forth in subdivision (a), a district attorney may, consistent with the provisions of subdivision (d) of Section 13881, elect to limit drug prosecution efforts to persons arrested for any one or more of the felonies listed in subdivision (a) if crime statistics demonstrate that the incidence of that felony or felonies presents a particularly serious problem in the county.

(c) In exercising the prosecutorial discretion granted by this section, the district attorney shall consider (1) the character, background, and prior criminal background of the defendant, and (2) the number and the seriousness of the offenses currently charged against the defendant.

(Added by Stats. 1984, Ch. 1424, Sec. 1. Effective September 26, 1984.)



13884

(a) Each district attorney s office establishing a California major narcotic vendors prosecution unit and receiving state support under this chapter shall adopt and pursue the following policies for the California Major Narcotic Vendors Prosecution Law cases:

(1) All reasonable prosecutorial efforts shall be made to resist the pretrial release of a charged defendant selected for prosecution under the California Major Narcotic Vendors Prosecution Law.

(2) All reasonable prosecutorial efforts shall be made to persuade the court to impose the most severe authorized sentence upon a person convicted after prosecution under the California Major Narcotic Vendors Prosecution Law.

(3) All reasonable prosecutorial efforts shall be made to reduce the time between arrest and disposition of charge against an individual selected for prosecution under the California Major Narcotic Vendors Prosecution Law.

(b) The selection criteria set forth in Section 13883 shall be adhered to for each California Major Narcotic Vendors Prosecution Law case unless, in the reasonable exercise of prosecutor s discretion, extraordinary circumstances require the departure from those policies in order to promote the general purposes and intent of this chapter.

(Added by Stats. 1984, Ch. 1424, Sec. 1. Effective September 26, 1984.)






CHAPTER 9.5. Statewide Sexual Predator Apprehension Team

13885

The Legislature hereby finds that a substantial and disproportionate amount of sexual offenses are committed against the people of California by a relatively small number of multiple and repeat sex offenders. In enacting this chapter, the Legislature intends to support efforts of the criminal justice community through a focused effort by law enforcement and prosecuting agencies to identify, locate, apprehend, and prosecute sex offenders.

(Amended by Stats. 2010, Ch. 709, Sec. 20. Effective January 1, 2011.)



13885.1

The Attorney General shall maintain, upon appropriation of funds by the Legislature, a statewide Sexual Predator Apprehension Team force. The Sexual Predator Apprehension Team force shall be comprised of special agent teams throughout California. The teams shall focus on repeat sex offenders, and perform the following activities:

(a) Coordinate state and local investigative resources to apprehend high risk sex offenders and persons required to register under Section 290 who violate the law or conditions of probation or parole.

(b) Target and monitor chronic repeat violent sex offenders before the commission of additional sexual offenses.

(c) Develop profiles in unsolved sexual assault cases.

(Amended by Stats. 2012, Ch. 867, Sec. 27. Effective January 1, 2013.)



13885.15

(a) The special agent teams established pursuant to Section 13885.1 shall also take a proactive role in the investigation and prosecution of preferential child molesters and sexual exploiters.

(b) For purposes of this section, preferential child molester means a person whose primary sex drive is directed toward children. A preferential child molester is distinguished from a situational child molester, who will use children sexually in times of stress because of a lack of impulse control or as a result of circumstances.

(Added by Stats. 1994, Ch. 876, Sec. 2. Effective January 1, 1995.)



13885.2

The Attorney General, subject to the availability of funds, shall establish in the Department of Justice the High Risk Sex Offender Program, which is hereby created, which shall receive the Facts of Offense Sheets, pursuant to Section 1203e. The program shall use the scores of sex offenders reported on the Facts of Offense Sheets for the purpose of identifying, assessing, monitoring, and containing those sex offenders at a high risk of reoffending. This shall be a statewide program.

It is the intent of the Legislature that this statewide program shall not affect the operation of the Serious Habitual Offender Program authorized by Chapter 10 (commencing with Section 13890) involving the Counties of San Francisco, San Mateo, Santa Clara, Santa Cruz, Alameda, Contra Costa, Napa, Sonoma, Solano, and Marin which shall become inoperative on July 1, 1994.

(Amended by Stats. 2010, Ch. 709, Sec. 22. Effective January 1, 2011.)



13885.4

As used in this chapter, high risk sex offenders means those persons who are required to register as sex offenders pursuant to the Sex Offender Registration Act and who have been assessed with a score indicating a high risk on the SARATSO identified for that person s specific population as set forth in Section 290.04, or who are identified as being at a high risk of reoffending by the Department of Justice, based on the person s SARATSO score when considered in combination with other, empirically based risk factors.

(Amended by Stats. 2010, Ch. 709, Sec. 23. Effective January 1, 2011.)



13885.6

The Department of Justice shall establish and maintain a comprehensive file of existing information maintained by law enforcement agencies, probation departments, the Department of Corrections and Rehabilitation, the State Department of State Hospitals, the Department of Motor Vehicles, and the Department of Justice. The Department of Justice may request the Department of Corrections and Rehabilitation, the State Department of State Hospitals, the Department of Motor Vehicles, law enforcement agencies, and probation departments to provide existing information from their files regarding persons identified by the Department of Justice as high risk sex offenders pursuant to Section 13885.4. The Department of Corrections and Rehabilitation, the State Department of State Hospitals, the Department of Motor Vehicles, law enforcement agencies, and probation departments, when requested by the Department of Justice, shall provide copies of existing information maintained in their files regarding persons identified by the Department of Justice as high risk sex offenders and shall provide followup information to the Department of Justice as it becomes available, unless otherwise prohibited by federal law. This information shall include, but is not limited to, criminal histories, Facts of Offense Sheets, sex offender registration records, police reports, probation and presentencing reports, judicial records and case files, juvenile records, psychological evaluations and psychological hospital reports, and sexually violent predator treatment program reports. This information shall also include records that have been sealed. This information shall be provided to the Department of Justice in a manner and format jointly approved by the submitting department and the Department of Justice. This high risk sex offender file shall be maintained by the Department of Justice High Risk Sex Offender Program and shall contain a complete physical description and method of operation of the high risk sex offender, information describing his or her interaction with criminal justice agencies, and his or her prior criminal record. The Department of Justice also shall prepare a bulletin on each high risk sex offender for distribution to law enforcement agencies.

(Amended by Stats. 2012, Ch. 24, Sec. 54. Effective June 27, 2012.)



13885.8

The Department of Justice shall electronically provide a bulletin on each high risk sex offender to law enforcement agencies via the California Sex Offender Registry database and the California Law Enforcement Web (CLEW).

Upon request, the department shall provide the complete file of information on a high risk sex offender to law enforcement agencies, district attorneys, and the courts for the purpose of identifying, apprehending, prosecuting, and sentencing high risk sex offenders.

(Amended by Stats. 2010, Ch. 709, Sec. 25. Effective January 1, 2011.)






CHAPTER 9.7. County Sexual Assault Felony Enforcement (SAFE)Team Program

13887

(a) Any county may establish and implement a sexual assault felony enforcement (SAFE) team program pursuant to the provisions of this chapter.

(b) The Legislature finds and declares that identifying and developing reliable and sustainable funding for SAFE teams established by this chapter, including those established in rural and regional areas, is critical for reducing sexual assaults in California.

(Amended by Stats. 2010, Ch. 219, Sec. 24. Effective September 9, 2010.)



13887.1

(a) The mission of this program shall be to reduce violent sexual assault offenses in the county through proactive surveillance and arrest of habitual sexual offenders, as defined in Section 667.71, and strict enforcement of registration requirements for sex offenders pursuant to Section 290.

(b) The proactive surveillance and arrest authorized by this chapter shall be conducted within the limits of existing statutory and constitutional law.

(c) The mission of this program shall also be to provide community education regarding the purposes of Chapter 5.5 (commencing with Section 290) of Title 9 of Part 2. The goal of community education is to do all of the following:

(1) Provide information to the public about ways to protect themselves and families from sexual assault.

(2) Emphasize the importance of using the knowledge of the presence of registered sex offenders in the community to enhance public safety.

(3) Explain that harassment or vigilantism against registrants may cause them to disappear and attempt to live without supervision, or to register as transients, which would defeat the purpose of sex offender registration.

(Amended by Stats. 2006, Ch. 337, Sec. 51. Effective September 20, 2006.)



13887.2

The regional SAFE teams may consist of officers and agents from the following law enforcement agencies:

(a) Police departments.

(b) Sheriff s departments.

(c) The Bureau of Investigations of the Office of the District Attorney.

(d) County probation departments.

(e) To the extent that these agencies have available resources, the following law enforcement agencies:

(1) The Department of Justice.

(2) The Department of the California Highway Patrol.

(3) The Department of Corrections and Rehabilitation.

(4) The Federal Bureau of Investigation.

(Amended by Stats. 2012, Ch. 867, Sec. 28. Effective January 1, 2013.)



13887.3

The program established pursuant to this chapter shall have the following objectives:

(a) To identify, monitor, arrest, and assist in the prosecution of habitual sexual offenders who violate the terms and conditions of their probation or parole, who fail to comply with the registration requirements of Section 290, or who commit new sexual assault offenses.

(b) To collect data to determine if the proactive law enforcement procedures adopted by the program are effective in reducing violent sexual assault offenses.

(c) To develop procedures for operating a multijurisdictional regional task force.

(Added by Stats. 2002, Ch. 1090, Sec. 2. Effective January 1, 2003.)



13887.4

Nothing in this chapter shall be construed to authorize the otherwise unlawful violation of any person s rights under the law.

(Added by Stats. 2002, Ch. 1090, Sec. 2. Effective January 1, 2003.)






CHAPTER 10. California Forensic Science Laboratory Enhancement Program

13890

It is the intent of the Legislature to review the needs assessment report, as provided for in Section 13892, prior to providing additional funds for support of local forensic laboratory services or improvements.

(Added by Stats. 1997, Ch. 931, Sec. 1. Effective January 1, 1998.)



13891

This chapter shall be known and may be cited as the California Forensic Science Laboratory Enhancement Act.

(Added by Stats. 1997, Ch. 931, Sec. 1. Effective January 1, 1998.)






CHAPTER 11. Victims’ Legal Resource Center

13897

The Legislature finds and declares each of the following:

(a) The citizens of California have expressed great concern for the plight of crime victims.

(b) It is in the best interest, not only of the victims and their families, but also of all the citizens of California to ensure that crime victims receive comprehensive assistance in overcoming the effects of victimization.

(c) While many options and rights exist for the crime victim, including providing financial assistance pursuant to Chapter 5 (commencing with Section 13959) of Part 4 of Division 3 of Title 2 of the Government Code, participation in sentencing and parole eligibility hearings of criminal perpetrators, civil litigation against the perpetrator and third parties, assistance from victim-witness programs, and private support and counseling services, research indicates that many crime victims suffer needlessly because they are not aware of these options and rights, or are apprehensive or uncertain about where to go for assistance or how to exercise their rights.

(d) It is thus necessary to provide a resource center, statewide in scope, where victims of crime, their families, and providers of services to victims of crime can receive referral information, assistance, and legal guidance in order to deal effectively with the needs of victims of crime and minimize the continuing victimization process, which often results from a complex justice system. This resource center shall be independent, offer victims assistance in understanding and effectively exercising their legal rights, provide information about their rights and the workings of the criminal justice system, and direct them to appropriate local resources and agencies which can offer further assistance. The resource center shall provide, on a statewide basis, information assistance for all crime victims without charge and shall complement the efforts of various local programs, including victim-witness programs, rape crisis units, domestic violence projects, and child abuse centers.

(Amended by Stats. 1988, Ch. 1640, Sec. 1.)



13897.1

There shall be established a resource center which shall operate a statewide, toll-free information service, consisting of legal and other information, for crime victims and providers of services to crime victims. The center shall provide information and educational materials discussing victims legal rights. The center shall distribute these materials to administrative agencies, law enforcement agencies, victim-service programs, local, regional, and statewide education systems, appropriate human service agencies, and political, social, civic, and religious leaders and organizations.

As used in this chapter, provider of services to crime victims means any hospital, doctor, attorney, local or statewide rape crisis center, domestic violence center, child abuse counseling center, or victims witness center that seeks to assist crime victims in understanding and exercising their legal rights, including those under Chapter 5 (commencing with Section 13959) of Part 4 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1988, Ch. 1640, Sec. 2.)



13897.2

(a) The Office of Emergency Services shall grant an award to an appropriate private, nonprofit organization, to provide a statewide resource center, as described in Section 13897.1.

(b) The center shall:

(1) Provide callers with information about victims legal rights to compensation pursuant to Chapter 5 (commencing with Section 13959) of Part 4 of Division 3 of Title 2 of the Government Code and, where appropriate, provide victims with guidance in exercising these rights.

(2) Provide callers who provide services to victims of crime with legal information regarding the legal rights of victims of crime.

(3) Advise callers about any potential civil causes of action and, where appropriate, provide callers with references to local legal aid and lawyer referral services.

(4) Advise and assist callers in understanding and implementing their rights to participate in sentencing and parole eligibility hearings as provided by statute.

(5) Advise callers about victims rights in the criminal justice system, assist them in overcoming problems, including the return of property, and inform them of any procedures protecting witnesses.

(6) Refer callers, as appropriate, to local programs, which include victim-witness programs, rape crisis units, domestic violence projects, and child sexual abuse centers.

(7) Refer callers to local resources for information about appropriate public and private benefits and the means of obtaining aid.

(8) Publicize the existence of the toll-free service through the print and electronic media, including public service announcements, brochures, press announcements, various other educational materials, and agreements for the provision of publicity, by private entities.

(9) Compile comprehensive referral lists of local resources that include the following: victims assistance resources, including legal and medical services, financial assistance, personal counseling and support services, and victims support groups.

(10) Produce promotional materials for distribution to law enforcement agencies, state and local agencies, print, radio, and television media outlets, and the general public. These materials shall include placards, video and audio training materials, written handbooks, and brochures for public distribution. Distribution of these materials shall be coordinated with the local victims service programs.

(11) Research, compile, and maintain a library of legal information concerning crime victims and their rights.

(12) Provide a 20-percent minimum cash match for all funds appropriated pursuant to this chapter which match may include federal and private funds in order to supplement any funds appropriated by the Legislature.

(c) The resource center shall be located so as to assure convenient and regular access between the center and those state agencies most concerned with crime victims. The entity receiving the grant shall be a private, nonprofit organization, independent of law enforcement agencies, and have qualified staff knowledgeable in the legal rights of crime victims and the programs and services available to victims throughout the state. The subgrantee shall have an existing statewide, toll-free information service and have demonstrated substantial capacity and experience serving crime victims in areas required by this act.

(d) The services of the resource center shall not duplicate the victim service activities of the Office of Emergency Services or those activities of local victim programs funded through the Office of Emergency Services.

(e) The subgrantee shall be compensated at its federally approved indirect cost rate, if any. For the purposes of this section, federally approved indirect cost rate means that rate established by the federal Department of Health and Human Services or other federal agency for the subgrantee. Nothing in this section shall be construed as requiring the Office of Emergency Services to permit the use of federally approved indirect cost rates for other subgrantees of other grants administered by the Office of Emergency Services.

(f) All information and records retained by the center in the course of providing services under this chapter shall be confidential and privileged pursuant to Article 3 (commencing with Section 950) of Chapter 4 of Division 8 of the Evidence Code and Article 4 (commencing with Section 6060) of Chapter 4 of Division 3 of the Business and Professions Code. Nothing in this subdivision shall prohibit compilation and distribution of statistical data by the center.

(Amended by Stats. 2013, Ch. 352, Sec. 461. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13897.3

The Office of Emergency Services shall develop written guidelines for funding and performance standards for monitoring the effectiveness of the resource center program. The program shall be evaluated by a public or private nonprofit entity under a contract with the Office of Emergency Services.

(Amended by Stats. 2013, Ch. 352, Sec. 462. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)









TITLE 6.5. LOCAL CRIMINAL JUSTICE PLANNING

13900

The Legislature finds and declares:

(a) That crime is a local problem that must be dealt with by state and local governments if it is to be controlled effectively.

(b) That criminal justice needs and problems vary greatly among the different local jurisdictions of this state.

(c) That effective planning and coordination can be accomplished only through the direct, immediate and continuing cooperation of local officials charged with general governmental and criminal justice agency responsibilities.

(d) That planning for the efficient use of criminal justice resources requires a permanent coordinating effort on the part of local governments and local criminal justice and delinquency prevention agencies.

(Amended by Stats. 1975, Ch. 1230.)



13901

(a) For the purposes of coordinating local criminal justice activities and planning for the use of state and federal action funds made available through any grant programs, criminal justice and delinquency prevention planning districts shall be established.

(b) On January 1, 1976, all planning district boundaries shall remain as they were immediately prior to that date. Thereafter, the number and boundaries of those planning districts may be altered from time to time pursuant to this section; provided that no county shall be divided into two or more districts, nor shall two or more counties which do not comprise a contiguous area form a single district.

(c) Prior to taking any action to alter the boundaries of any planning district, the council shall adopt a resolution indicating its intention to take the action and, at least 90 days prior to the taking of the action, shall forward a copy of the resolution to all units of government directly affected by the proposed action.

(d) If any county or a majority of the cities directly affected by the proposed action objects thereto, and a copy of the resolution of each board of supervisors or city council stating its objection is delivered to the Director of Emergency Services within 30 days following the giving of the notice of the proposed action, the director shall conduct a public meeting within the boundaries of the district as they are proposed to be determined. Notice of the time and place of the meeting shall be given to the public and to all units of local government directly affected by the proposed action, and reasonable opportunity shall be given to members of the public and representatives of those units to present their views on the proposed action.

(Amended by Stats. 2013, Ch. 352, Sec. 463. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13902

Each county placed within a single county planning district may constitute a planning district upon execution of a joint powers agreement or arrangement acceptable to the county and to at least that one-half of the cities in the district which contain at least one-half of the population of the district. Counties placed within a multicounty planning district may constitute a planning district upon execution of a joint powers agreement or other arrangement acceptable to the participating counties and to at least that one-half of the cities in such district which contain at least one-half of the population of such district. If no combination of one-half of the cities of a district contains at least one-half of the population of the district, then agreement of any half of the cities in such district is sufficient to enable execution of joint powers agreements or other acceptable arrangements for constituting planning districts.

(Repealed and added by Stats. 1975, Ch. 1230.)



13903

Planning districts may be the recipients of criminal justice and delinquency prevention planning or coordinating funds made available to units of general local government or combinations of units of general local government by federal or state law. Such planning districts shall establish local criminal justice and delinquency prevention planning boards, but shall not be obligated to finance their activities in the event that federal or state support of such activities is lacking.

(Amended by Stats. 1975, Ch. 1230.)



13904

(a) The membership of each local board shall be consistent with state and federal statutes and guidelines; shall be representative of a broad range of community interests and viewpoints; and shall be balanced in terms of racial, sexual, age, economic, and geographic factors. Each local board shall consist of not less than 21 and not more than 30 members, a majority of whom shall be locally elected officials.

(b) The California Council on Criminal Justice shall promulgate standards to ensure that the composition of each board complies with subdivision (a). The council shall annually review the composition of each board, and if it finds that the composition of a local board complies with the standards, it shall so certify. Certification shall be effective for one year; provided that if the membership of a board changes by more than 25 percent during a period of certification, the council may withdraw the certificate prior to its expiration.

(c) If the council determines that the composition of a local board does not comply with the standards, it shall direct the appropriate appointing authority to reappoint the local board and shall again review the composition pursuant to this section after such reappointments are made. The council may void decisions made by such board after such finding and due notice. The council may approve the allocation of planning or action funds only to those districts which have been certified pursuant to this section.

(Repealed and added by Stats. 1975, Ch. 1230.)



13905

Except as otherwise provided in Section 13904, representatives of the public shall be appointed to local criminal justice and delinquency prevention planning boards, of a number not to exceed the number of representatives of government on that board. At least one-fifth of the membership of such boards shall be representatives of citizens, professional and community organizations, including organizations directly related to delinquency prevention.

(Amended by Stats. 1975, Ch. 1230.)



13906

Planning boards may contract with other public or private entities for the performance of services, may appoint an executive officer and other employees, and may receive and expend funds in order to carry out planning and coordinating responsibility.

(Added by Stats. 1973, Ch. 1047.)



13980

[13908.] (a) The Office of Criminal Justice Planning shall undertake a study to determine whether it would be feasible to develop a state-operated center on computer forensics for the purpose of collecting, compiling, and analyzing information, including evidence seized in connection with criminal proceedings, in computer formats to provide assistance to state and local law enforcement agencies in the investigation and prosecution of crimes involving computer technology.

(b) The office shall involve state and local law enforcement agencies as well as representatives of the computer industry in the development of the feasibility study required by this section.

(c) The office shall report its findings and conclusions to the Legislature on or before June 30, 2000.

(Added by Stats. 1998, Ch. 826, Sec. 4. Effective January 1, 1999. Note: Ch. 826 probably intended to number this section as 13908.)






TITLE 7.5. THE HERTZBERG-LESLIE WITNESS PROTECTION ACT

14020

There is hereby established the Witness Relocation and Assistance Program.

(Amended by Stats. 2007, Ch. 455, Sec. 1. Effective January 1, 2008.)



14021

As used in this title:

(a) Witness means any person who has been summoned, or is reasonably expected to be summoned, to testify in a criminal matter, including grand jury proceedings, for the people whether or not formal legal proceedings have been filed. Active or passive participation in the criminal matter does not disqualify an individual from being a witness. Witness may also apply to family, friends, or associates of the witness who are deemed by local or state prosecutors to be endangered.

(b) Credible evidence means evidence leading a reasonable person to believe that substantial reliability should be attached to the evidence.

(c) Protection means formal admission into a witness protection program established by this title memorialized by a written agreement between local or state prosecutors and the witness.

(Amended by Stats. 2002, Ch. 210, Sec. 3. Effective January 1, 2003.)



14022

The program shall be administered by the Attorney General. In any criminal proceeding within this state, when the action is brought by local or state prosecutors, where credible evidence exists of a substantial danger that a witness may suffer intimidation or retaliatory violence, the Attorney General may reimburse state and local agencies for the costs of providing witness protection services.

(Amended by Stats. 2002, Ch. 210, Sec. 4. Effective January 1, 2003.)



14023

The Attorney General shall give priority to matters involving organized crime, gang activities, drug trafficking, human trafficking, and cases involving a high degree of risk to the witness. Special regard shall also be given to the elderly, the young, battered, victims of domestic violence, the infirm, the handicapped, and victims of hate incidents.

(Amended by Stats. 2005, Ch. 240, Sec. 12. Effective January 1, 2006.)



14024

The Attorney General shall coordinate the efforts of state and local agencies to secure witness protection, relocation, and assistance services and then reimburse those state and local agencies for the costs of the services that he or she determines to be necessary to protect a witness from bodily injury, assure the witness s safe transition into a new environment, and otherwise to assure the health, safety, and welfare of the witness. The Attorney General may reimburse the state or local agencies that provide witnesses with any of the following:

(a) Armed protection or escort by law enforcement officials or security personnel before, during, or subsequent to, legal proceedings.

(b) Physical relocation to an alternate residence.

(c) Housing expense.

(d) Appropriate documents to establish a new identity.

(e) Transportation or storage of personal possessions.

(f) Basic living expenses, including, but not limited to, food, transportation, utility costs, and health care.

(g) Support, advocacy, and other services to provide for witnesses safe transition into a new environment.

(h) Other services as needed and approved by the Attorney General.

(Amended by Stats. 2007, Ch. 455, Sec. 2. Effective January 1, 2008.)



14025

The witness protection agreement shall be in writing, and shall specify the responsibilities of the protected person that establish the conditions for local or state prosecutors providing protection. The protected person shall agree to all of the following:

(a) If a witness or potential witness, to testify in and provide information to all appropriate law enforcement officials concerning all appropriate proceedings.

(b) To refrain from committing any crime.

(c) To take all necessary steps to avoid detection by others of the facts concerning the protection provided to that person under this title.

(d) To comply with legal obligations and civil judgments against that person.

(e) To cooperate with all reasonable requests of officers and employees of this state who are providing protection under this title.

(f) To designate another person to act as agent for the service of process.

(g) To make a sworn statement of all outstanding legal obligations, including obligations concerning child custody and visitation.

(h) To disclose any probation or parole responsibilities, and if the person is on probation or parole.

(i) To regularly inform the appropriate program official of his or her activities and current address.

(Amended by Stats. 2002, Ch. 210, Sec. 5. Effective January 1, 2003.)



14025.5

The State of California, the counties and cities within the state, and their respective officers and employees shall not be liable for any condition in the witness protection agreement that cannot reasonably be met due to a witness committing a crime during participation in the program.

(Amended by Stats. 2002, Ch. 210, Sec. 6. Effective January 1, 2003.)



14026

Funds available to implement this title may be used for any of the following:

(a) To protect witnesses where credible evidence exists that they may be in substantial danger of intimidation or retaliatory violence because of their testimony.

(b) To provide temporary and permanent relocation of witnesses and provide for their transition and well-being into a safe and secure environment.

(c) To pay the costs of administering the program.

(Added by Stats. 1997, Ch. 507, Sec. 1. Effective January 1, 1998.)



14026.5

For the purposes of this title, notwithstanding Article 1 (commencing with Section 13959) of Chapter 5 of Part 4 of Division 3 of Title 2 of the Government Code, a witness, as defined in subdivision (a) of Section 14021, selected by local or state prosecutors to receive services under the program established pursuant to this title because he or she has been or may be victimized due to the testimony he or she will give, shall be deemed a victim.

(Amended by Stats. 2002, Ch. 210, Sec. 7. Effective January 1, 2003.)



14027

The Attorney General shall issue appropriate guidelines and may adopt regulations to implement this title. These guidelines shall include:

(a) A process whereby state and local agencies shall apply for reimbursement of the costs of providing witness protection services.

(b) A 25-percent match that shall be required of local agencies. The Attorney General may also establish a process through which to waive the required local match when appropriate.

(Amended by Stats. 2007, Ch. 176, Sec. 65. Effective August 24, 2007.)



14028

The State of California, the counties and cities within the state, and their respective officers and employees shall have immunity from civil liability for any decision declining or revoking protection to a witness under this title.

(Added by Stats. 1997, Ch. 507, Sec. 1. Effective January 1, 1998.)



14029

All information relating to any witness participating in the program established pursuant to this title shall remain confidential and is not subject to disclosure pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) and, if a change of name has been approved by the program, the order to show cause is not subject to the publication requirement of Section 1277 of the Code of Civil Procedure.

(Amended by Stats. 2000, Ch. 688, Sec. 19. Effective January 1, 2001.)



14029.5

(a) (1) No person or private entity shall post on the Internet the home address, the telephone number, or personal identifying information that discloses the location of any witness or witness family member participating in the Witness Relocation and Assistance Program (WRAP) with the intent that another person imminently use that information to commit a crime involving violence or a threat of violence against that witness or witness family member.

(2) A violation of this subdivision is a misdemeanor punishable by a fine of up to two thousand five hundred dollars ($2,500), or imprisonment of up to six months in a county jail, or by both that fine and imprisonment.

(3) A violation of this subdivision that leads to the bodily injury of the witness, or of any of the witness family members who are participating in the program, is a misdemeanor punishable by a fine of up to five thousand dollars ($5,000), or imprisonment of up to one year in a county jail, or by both that fine and imprisonment.

(b) Upon admission to WRAP, local or state prosecutors shall give each participant a written opt-out form for submission to relevant Internet search engine companies or entities. This form shall notify entities of the protected person and prevent the inclusion of the participant s addresses and telephone numbers in public Internet search databases.

(c) A business, state or local agency, private entity, or person that receives the opt-out form of a WRAP participant pursuant to this section shall remove the participant s personal information from public display on the Internet within two business days of delivery of the opt-out form, and shall continue to ensure that this information is not reposted on the same Internet Web site, a subsidiary site, or any other Internet Web site maintained by the recipient of the opt-out form. No business, state or local agency, private entity, or person that has received an opt-out form from a WRAP participant shall solicit, sell, or trade on the Internet the home address or telephone number of that participant.

(d) A business, state or local agency, private entity, or person that violates subdivision (c) shall be subject to a civil penalty for each violation in the amount of five thousand dollars ($5,000). An action for a civil penalty under this subdivision may be brought by any public prosecutor in the name of the people of the State of California and the penalty imposed shall be enforceable as a civil judgment.

(e) A witness whose home address or telephone number is made public as a result of a violation of subdivision (c) may bring an action seeking injunctive or declaratory relief in any court of competent jurisdiction. If a jury or court finds that a violation has occurred, it may grant injunctive or declaratory relief and shall award the witness court costs and reasonable attorney s fees.

(f) Notwithstanding any other provision of law, a witness whose home address or telephone number is solicited, sold, or traded in violation of subdivision (c) may bring an action in any court of competent jurisdiction. If a jury or court finds that a violation has occurred, it shall award damages to that witness in an amount up to a maximum of three times the actual damages, but in no case less than four thousand dollars ($4,000).

(g) Nothing in this section shall preclude prosecution under any other provision of law.

(Amended by Stats. 2010, Ch. 328, Sec. 183. Effective January 1, 2011.)



14030

(a) The Attorney General shall establish a liaison with the United States Marshal s office in order to facilitate the legal processes over which the federal government has sole authority, including, but not limited to, those processes included in Section 14024. The liaison shall coordinate all requests for federal assistance relating to witness protection as established by this title.

(b) The Attorney General shall pursue all federal sources that may be available for implementing this program. For that purpose, the Attorney General shall establish a liaison with the United States Department of Justice.

(c) The Attorney General, with the California Victim Compensation and Government Claims Board, shall establish procedures to maximize federal funds for witness protection services.

(Amended by Stats. 2006, Ch. 538, Sec. 533. Effective January 1, 2007.)



14031

Commencing one year after the effective date of this title, the Attorney General shall make an annual report to the Legislature no later than January 1 on the fiscal and operational status of the program. This report shall include the amount of funding sought by each county, the amount of funding provided to each county, and the amount of the county match.

(Amended by Stats. 2007, Ch. 176, Sec. 66. Effective August 24, 2007.)



14032

The administrative costs of the Attorney General for the purposes of administering this title shall be limited to 5 percent of all costs incurred pursuant to this title.

(Added by Stats. 1997, Ch. 507, Sec. 1. Effective January 1, 1998.)



14033

(a) The Governor s budget shall specify the estimated amount in the Restitution Fund that is in excess of the amount needed to pay claims pursuant to Sections 13960 to 13965, inclusive, of the Government Code, to pay administrative costs for increasing restitution funds, and to maintain a prudent reserve.

(b) It is the intent of the Legislature that, notwithstanding Government Code Section 13967, in the annual Budget Act, funds be appropriated to the Attorney General from those funds that are in excess of the amount specified pursuant to subdivision (a) for the purposes of this title.

(Added by Stats. 1997, Ch. 507, Sec. 1. Effective January 1, 1998.)






TITLE 8. BUILDING SECURITY

14051

The chief law enforcement and fire officials of every city shall consult with the chief officer of their city who is charged with the enforcement of laws or ordinances regulating the erection, construction, or alteration of buildings within their jurisdiction for the purpose of developing local security standards and regulations supplemental to those adopted as part of Title 24 of the California Administrative Code, relating to building standards. The chief law enforcement and fire officials of every county shall consult with the chief officer of their county who is charged with the enforcement of laws or ordinances regulating the erection, construction, or alteration of buildings within their jurisdiction for the purpose of developing local security standards and regulations supplemental to those adopted as part of Title 24 of the California Administrative Code, relating to building standards. No provision of this or any other code shall prevent a city or county from enacting building security standards stricter than those enacted by the state.

(Added by Stats. 1971, Ch. 1662.)






TITLE 10. COMMUNITY VIOLENCE PREVENTION AND CONFLICT RESOLUTION

14110

The Legislature finds the following:

(a) The incidence of violence in our state continues to present an increasing and dominating societal problem that must be addressed at its root causes in order to reduce significantly its effects upon our society.

(b) As an initial step toward that goal, the Legislature passed Assembly Bill No. 23 of the 1979 80 Regular Session which created the California Commission on Crime Control and Violence Prevention which was charged with compiling the latest research on root causes of violence, in order to lay the foundation for a credible, effective violence eradication program.

(c) The commission produced a final report in 1982 entitled Ounces of Prevention, which established that long-term prevention is a valuable and viable public policy and demonstrated that there are reachable root causes of violence in our society.

(d) The report contains comprehensive findings and recommendations in 10 broad categorical areas for the removal of individual, familial, and societal causal factors of crime and violence in California.

(e) The recommendations in the report are feasible and credible, propose an effective means of resolving conflict and removing the root causes of violence in our society, and should be implemented, so that their value may be provided to our citizenry.

(Added by Stats. 1984, Ch. 1709, Sec. 1.)



14111

The Legislature further finds that:

(a) It is in the public interest to translate the findings of the California Commission on Crime Control and Violence Prevention into community-empowering, community-activated violence prevention efforts that would educate, inspire, and inform the citizens of California about, coordinate existing programs relating to, and provide direct services addressing the root causes of, violence in California.

(b) The recommendations in the report of the commission can serve as both the foundation and guidelines for short-, intermediate-, and long-term programs to address and alleviate violence in California.

(c) It is in the public interest to facilitate the highest degree of coordination between, cooperation among, and utilization of public, nonprofit, and private sector resources, programs, agencies, organizations, and institutions toward maximally successful violence prevention and crime control efforts.

(d) Prevention is a sound fiscal, as well as social, policy objective. Crime and violence prevention programs can and should yield substantially beneficial results with regard to the exorbitant costs of both violence and crime to the public and private sectors.

(e) The Office of Emergency Services is the appropriate state agency to contract for programs addressing the root causes of violence.

(Amended by Stats. 2013, Ch. 352, Sec. 464. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



14112

The Legislature therefore intends:

(a) To develop community violence prevention and conflict resolution programs, in the state, based upon the recommendations of the California Commission on Crime Control and Violence Prevention, that would present a balanced, comprehensive educational, intellectual, and experiential approach toward eradicating violence in our society.

(b) That these programs shall be regulated, and funded pursuant to contracts with the Office of Emergency Services.

(Amended by Stats. 2013, Ch. 352, Sec. 465. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



14113

Unless otherwise required by context, as used in this title:

(a) Agency or office means the Office of Emergency Services.

(b) Secretary or director means the Director of Emergency Services.

(Amended by Stats. 2013, Ch. 352, Sec. 466. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



14114

(a) First priority shall be given to programs that provide community education, outreach, and coordination, and include creative and effective ways to translate the recommendations of the California Commission on Crime Control and Violence Prevention into practical use in one or more of the following subject areas:

(1) Parenting, birthing, early childhood development, self-esteem, and family violence, to include child, spousal, and elderly abuse.

(2) Economic factors and institutional racism.

(3) Schools and educational factors.

(4) Alcohol, diet, drugs, and other biochemical and biological factors.

(5) Conflict resolution.

(6) The media.

(b) At least three of the programs shall do all of the following:

(1) Use the recommendations of the California Commission on Crime Control and Violence Prevention and incorporate as many of those recommendations as possible into its program.

(2) Develop an intensive community-level educational program directed toward violence prevention. This educational component shall incorporate the commission s works Ounces of Prevention and Taking Root, and shall be designed appropriately to reach the educational, ethnic, and socioeconomic individuals, groups, agencies, and institutions in the community.

(3) Include the imparting of conflict resolution skills.

(4) Coordinate with existing community-based, public and private, programs, agencies, organizations, and institutions, local, regional, and statewide public educational systems, criminal and juvenile justice systems, mental and public health agencies, appropriate human service agencies, and churches and religious organizations.

(5) Seek to provide specific resource and referral services to individuals, programs, agencies, organizations, and institutions confronting problems with violence and crime if the service is not otherwise available to the public.

(6) Reach all local ethnic, cultural, linguistic, and socioeconomic groups in the service area to the maximum extent feasible.

(Amended by Stats. 2001, Ch. 115, Sec. 33. Effective January 1, 2002.)



14114.5

Other programs shall include subdivisions (a) and (f) of Section 14114 and may include public lectures or sponsoring of conferences, or both.

(Added by Stats. 1984, Ch. 1709, Sec. 1.)



14115

(a) First priority programs may additionally provide specific direct services or contract for those services in one or more of the program areas as necessary to carry out the recommendations of the commission when those services are not otherwise available in the community and existing agencies do not furnish them. Direct services may include, but are not limited to, any of the following:

(1) Training seminars for law enforcement and human service agencies and operatives.

(2) Crisis intervention training and counseling.

(3) Casework and program consultation with local human service providers.

(4) Drug and alcohol counseling and treatment referral.

(5) Conflict resolution training and services, including the principles and practices of conflict mediation, arbitration, and citizen tribunal programs.

(b) All direct services are subject to Section 5328 of the Welfare and Institutions Code.

(Added by Stats. 1984, Ch. 1709, Sec. 1.)



14116

Second priority shall be given to programs that conform to the requirements of Section 14114, except that the educational component of subdivision (f) of that section shall not be mandatory in each subject area, but shall be provided in at least three of those areas, and the programs shall provide specific direct services or contract for services in one or more program areas.

(Added by Stats. 1984, Ch. 1709, Sec. 1.)



14117

(a) Each program shall have a governing board or an interagency coordinating team, or both, of at least nine members representing a cross section of existing and recipient, community-based, public and private persons, programs, agencies, organizations, and institutions. Each team shall do all of the following:

(1) As closely as possible represent the socioeconomic, ethnic, linguistic, and cultural makeup of the community and shall evidence an interest in and commitment to the categorical areas of violence prevention and conflict resolution.

(2) Be responsible for the implementation, evaluation, and operation of the program and all its constituent elements, including those specific direct services as may be provided pursuant to Section 14115.

(3) Be accountable for the distribution of all funds.

(4) Designate and appoint a responsible administrative authority acceptable to the Office of Emergency Services prior to the receipt of a grant.

(5) Submit an annual report to the Office of Emergency Services, which shall include information on all of the following:

(A) The number of learning events.

(B) The number of persons trained.

(C) An overview of the changing level of information regarding root causes of violence.

(D) An overview of the changing level of attitude regarding root causes of violence.

(E) The changing level of behavior regarding root causes of violence.

(F) The degree to which the program has been successful in satisfying the requirements set forth in subdivisions (e) and (f) of Section 14114.

(G) Other measures of program efficacy as specified by the Office of Emergency Services.

(b) Coordinating teams established under this section may adopt local policies, procedures, and bylaws consistent with this title.

(Amended by Stats. 2013, Ch. 352, Sec. 467. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



14118

(a) The Office of Emergency Services shall prepare and issue written program, fiscal, and administrative guidelines for the contracted programs that are consistent with this title, including guidelines for identifying recipient programs, agencies, organizations, and institutions, and organizing the coordinating teams. The Office of Emergency Services shall then issue a request for proposals. The responses to the request for proposals shall be rated according to the priorities set forth in subdivision (b) and additional criteria established by the guidelines. The highest rated responses shall be selected. The Office of Emergency Services shall do all of the following:

(1) Subject the proposed program and administrative guidelines to a 30-day period of broad public evaluation with public hearings commencing in May 1985, prior to adoption, including specific solicitation of input from culturally, geographically, socioeconomically, educationally, and ethnically diverse persons, programs, agencies, organizations, and institutions.

(2) Provide adequate public notice of the public evaluation around the state in major metropolitan and rural newspapers and related media outlets, and to local public, private, and nonprofit human service executives and advisory boards, and other appropriate persons and organizations.

(3) Establish a mechanism for obtaining, evaluating, and incorporating when appropriate and feasible, public input regarding the written program and administrative guidelines prior to adoption.

(b) Applicants for contracts under this title may be existing community-based public and nonprofit programs, agencies, organizations, and institutions, newly developed nonprofit corporations, or joint proposals from combinations of either or both of the above.

(Amended by Stats. 2013, Ch. 352, Sec. 468. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



14119

(a) The Office of Emergency Services shall promote, organize, and conduct a series of one-day crime and violence prevention training workshops around the state. The Office of Emergency Services shall seek participation in the workshops from ethnically, linguistically, culturally, educationally, and economically diverse persons, agencies, organizations, and institutions.

(b) The training workshops shall have all of the following goals:

(1) To identify phenomena which are thought to be root causes of crime and violence.

(2) To identify local manifestations of those root causes.

(3) To examine the findings and recommendations of the California Commission on Crime Control and Violence Prevention.

(4) To focus on team building and interagency cooperation and coordination toward addressing the local problems of crime and violence.

(5) To examine the merits and necessity of a local crime and violence prevention effort.

(c) There shall be at least three workshops.

(Amended by Stats. 2013, Ch. 352, Sec. 469. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



14120

(a) Programs shall be funded, depending upon the availability of funds, for a period of two years.

(b) The Office of Emergency Services shall provide 50 percent of the program costs, to a maximum amount of fifty thousand dollars ($50,000) per program per year. The recipient shall provide the remaining 50 percent with other resources which may include in-kind contributions and services. The administrative expenses for the pilot programs funded under Section 14120 shall not exceed 10 percent.

(c) Programs should be seeking private sector moneys and developing ways to become self-sufficient upon completion of pilot program funding.

(d) The recipient programs shall be responsible for a yearend independent audit.

(e) The Office of Emergency Services shall do an interim evaluation of the programs, commencing in July 1986, and shall report to the Legislature and the people with the results of the evaluation prior to October 31, 1986. The evaluation shall include, but not be limited to, an assessment and inventory of all of the following:

(1) The number of learning events.

(2) The number of persons trained.

(3) The changing level of information regarding root causes of violence.

(4) The changing level of attitude regarding root causes of violence.

(5) The changing level of behavior regarding root causes of violence.

(6) The reduced level of violence in our society.

(7) The degree to which the program has succeeded in reaching and impacting positively upon local ethnic, cultural, and socioeconomic groups in the service area.

A final evaluation shall be made with a report prior to October 31, 1987, which shall also include specific recommendations to the Legislature and the people of this state regarding methods and means by which these violence prevention and crime control programmatic efforts can be enhanced and improved.

(Amended by Stats. 2013, Ch. 352, Sec. 470. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



14121

The Office of Emergency Services may hire support staff and utilize resources necessary to carry out the purposes of this title.

(Amended by Stats. 2013, Ch. 352, Sec. 471. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






TITLE 10.5. VIOLENT CRIMES AGAINST WOMEN

14140

(a) Each county is authorized and encouraged to create a county task force on violent crimes against women. The board of supervisors of a county which elects to create a task force under this section shall notify the Office of Emergency Services that the county is establishing, by appointment, a countywide task force. Each county task force shall develop a countywide policy on violent crimes against women.

(b) The Office of Emergency Services may provide technical assistance to, and collect and disseminate information on, the county task forces established under this section.

(Amended by Stats. 2013, Ch. 352, Sec. 472. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



14141

The purpose of each county task force may be as follows:

(a) To promote a countywide policy on violent crimes against women.

(b) To make recommendations on how to reduce violent crime.

(c) To prepare and place counties in a strong position to compete for federal and state funds that may become available for the purposes of this title.

(d) To facilitate coordination of services and responses between governmental agencies and between governmental agencies and nonprofit agencies serving women who are victims of violent crimes.

(e) To initiate local domestic violence prevention planning and priorities for the use of federal and state domestic violence prevention grants.

(Added by Stats. 1992, Ch. 995, Sec. 1. Effective January 1, 1993.)



14142

Each county task force may evaluate and make recommendations regarding the following:

(a) The adequacy of current law enforcement efforts at the local level to reduce the rate of violent crimes against women.

(b) The responsiveness of local prosecutors and the courts to violent crimes against women.

(c) Local government efforts to reduce violent crimes against women.

(d) Public awareness and public dissemination of information essential to the prevention of violent crimes against women.

(e) The information collection and government statistics on the incidence and prevalence of violent crimes against women.

(f) The adequacy of federal, state, and local laws on sexual assault and domestic violence and the need for more uniform statutory responses to sex offenses and domestic violence.

(g) The need for services, including counseling, shelter, legal services, victim advocacy, and other supportive services, for women who are victims of violent crime.

(Added by Stats. 1992, Ch. 995, Sec. 1. Effective January 1, 1993.)



14143

Every effort shall be made to ensure that the ethnic and racial composition of each task force is reflective of the ethnic and racial distribution of the persons and families in the community. Each county task force shall include, to the extent possible, but not be limited to, the following:

(a) A criminal court judge.

(b) A domestic relations or civil court judge.

(c) A prosecuting attorney.

(d) A city council person or other elected local governmental official.

(e) Representatives from the Council of Cities, the Police Chief Association, the County Office of Education, the Public Defender Program, the County Bar Association, the Domestic Violence Coalition, health services, social services, probation, a women s organization, each of the battered women s shelters serving the county, each of the rape crisis centers serving the county, a legal services program, a homeless program serving women, other nonprofit community-based organizations whose primary focus is to assist the women who are victims of violent crimes, the Native Tribal Councils, and the county Commission on the Status of Women.

(Added by Stats. 1992, Ch. 995, Sec. 1. Effective January 1, 1993.)






TITLE 10.6. COMMUNITY CONFLICT RESOLUTION PROGRAMS

14150

The Legislature hereby finds and declares:

(a) Over the last 10 years, criminal case filings, including misdemeanor filings, have been increasing faster than any other type of filing in California s courts. Between 1981 and 1991, nontraffic misdemeanor and infraction filings in municipal and justice courts increased by 35 percent.

(b) These misdemeanor cases add to the workload which is now straining the California court system. In addition, many of these cases are ill-suited to complete resolution through the criminal justice system because they involve underlying disputes which may result in continuing conflict and criminal conduct within the community.

(c) Many victims of misdemeanor criminal conduct feel excluded from the criminal justice process. Although they were the direct victims of the offenders criminal conduct, the process does not currently provide them with a direct role in holding the offender accountable for this conduct.

(d) Community conflict resolution programs utilizing alternative dispute resolution (ADR) processes such as mediation and arbitration have been effectively used in California and elsewhere to resolve conflicts involving conduct that could be charged as a misdemeanor. These programs can assist in reducing the number of cases burdening the court system. By utilizing ADR processes, these programs also provide an opportunity for direct participation by the victims of the conduct, thereby increasing victims satisfaction with the criminal justice process. In addition, by bringing the parties together, these programs may reduce conflict within the community by facilitating the settlement of disputes which are causing repeated misdemeanor criminal conduct and may increase compliance with restitution agreements by encouraging the offender to accept personal responsibility.

(e) As of the effective date of this section, the San Francisco and Contra Costa district attorney offices refer between 1,000 and 1,500 cases per year involving conduct which could be charged as a misdemeanor to California Community Dispute Services, which provides ADR services. Between 70 and 75 percent of these cases are successfully resolved through the ADR process, and the rate of compliance with the agreements reached is between 80 and 93 percent.

(f) The State of New York has developed a substantial statewide alternative dispute resolution program in which 65 percent of the cases using the services are of a criminal nature. These cases are referred to arbitration, conciliation, and mediation. Of the criminal misdemeanor cases that were mediated, 82 percent reached an agreement through the mediation process.

(g) It is in the public interest for community dispute resolution programs to be established to provide ADR services in cases involving conduct which could be charged as a misdemeanor and for district attorneys and courts to be authorized to refer cases to these programs.

(Added by Stats. 1992, Ch. 696, Sec. 91. Effective September 15, 1992.)



14151

The district attorney may establish a community conflict resolution program pursuant to this title to provide alternative dispute resolution (ADR) services, such as mediation, arbitration, or a combination of both mediation and arbitration (med-arb) in cases, including those brought by a city prosecutor, involving conduct which could be charged as a misdemeanor. The district attorney may contract with a private entity to provide these services and may establish minimum training requirements for the neutral persons conducting the ADR processes.

(Added by Stats. 1992, Ch. 696, Sec. 91. Effective September 15, 1992.)



14152

(a) The district attorney may refer cases involving conduct which could be charged as a misdemeanor to the community conflict resolution program. In determining whether to refer a case to the community conflict resolution program, the district attorney shall consider, but is not limited to considering, all of the following:

(1) The nature of the conduct in question.

(2) The nature of the relationship between the alleged victim and the person alleged to have committed the conduct.

(3) Whether referral to the community conflict resolution program is likely to help resolve underlying issues which are likely to result in additional conduct which could be the subject of criminal charges.

(b) No case where there has been a history of child abuse, sexual assault, or domestic violence, as that term is defined in Section 6211 of the Family Code, between the alleged victim and the person alleged to have committed the conduct, or where a protective order, as defined in Section 6218 of the Family Code, is in effect, shall be referred to the community conflict resolution program.

(Amended by Stats. 1993, Ch. 219, Sec. 222.7. Effective January 1, 1994.)



14153

Both the alleged victim and the person alleged to have committed the conduct shall knowingly and voluntarily consent to participate in the ADR process conducted by the community conflict resolution program.

(Added by Stats. 1992, Ch. 696, Sec. 91. Effective September 15, 1992.)



14154

In a county in which the district attorney has established a community conflict resolution program, the superior court may, with the consent of the district attorney and the defendant, refer misdemeanor cases, including those brought by a city prosecutor, to that program. In determining whether to refer a case to the community conflict resolution program, the court shall consider, but is not limited to considering, all of the following:

(a) The factors listed in Section 14152.

(b) Any other referral criteria established by the district attorney for the program.

The court shall not refer any case to the community conflict resolution program which was previously referred to that program by the district attorney.

(Amended by Stats. 2002, Ch. 784, Sec. 575. Effective January 1, 2003.)



14155

(a) If the alleged victim or the person alleged to have committed the conduct does not agree to participate in the community conflict resolution program or the case is not resolved through the ADR process provided by that program, the community conflict resolution program shall promptly refer the case back to the district attorney or to the court that made the referral for appropriate action.

(b) If the community conflict resolution program determines that a case referred to it prior to the filing of a complaint has been resolved through that referral, the program shall recommend to the district attorney that the case not be prosecuted.

(c) If a case referred to the community conflict resolution program after the filing of a complaint but prior to adjudication is resolved through that referral, the court may dismiss the action pursuant to Section 1378 or 1385.

(Added by Stats. 1992, Ch. 696, Sec. 91. Effective September 15, 1992.)



14156

It is the intent of the Legislature that neither this title nor any other provision of law be construed to preempt other precomplaint or pretrial diversion programs. It is also the intent of the Legislature that this title not preempt other posttrial diversion programs.

(Added by Stats. 1992, Ch. 696, Sec. 91. Effective September 15, 1992.)






TITLE 11. RECORDS AND REPORTS OF MONETARY INSTRUMENT TRANSACTIONS

14160

(a) It is the purpose of this title to require certain reports or records of transactions involving monetary instruments as defined herein where those reports or records have a high degree of usefulness in criminal investigations or proceedings.

(b) The Attorney General shall adopt rules and regulations for the administration and enforcement of this title.

(c) It is the intent of the Legislature that the rules and regulations prescribed by the Attorney General for the administration and enforcement of this title shall be designed to minimize the cost and difficulty of compliance and shall, to the greatest extent possible, result in report and record-keeping forms consistent with those in use for compliance with Sections 5311 et seq. of Title 31 of the United States Code, Section 6050 I of Title 26 of the United States Code, and regulations adopted thereunder.

(d) Nothing in this title shall be construed to give rise to a private cause of action for relief or damages.

(Added by Stats. 1986, Ch. 1039, Sec. 3.)



14161

As used in this title:

(a) Financial institution means, when located or doing business in this state, any national bank or banking association, state bank or banking association, commercial bank or trust company organized under the laws of the United States or any state, any private bank, industrial savings bank, savings bank or thrift institution, savings and loan association, or building and loan association organized under the laws of the United States or any state, any insured institution as defined in Section 401 of the National Housing Act, any credit union organized under the laws of the United States or any state, any national banking association or corporation acting under Chapter 6 (commencing with Section 601) of Title 12 of the United States Code, any foreign bank, any currency dealer or exchange, any person or business engaged primarily in the cashing of checks, any person or business who regularly engages in the issuing, selling, or redeeming of traveler s checks, money orders, or similar instruments, any broker or dealer in securities registered or required to be registered with the Securities and Exchange Commission under the Securities Exchange Act of 1934, any licensed sender of money, any investment banker or investment company, any insurance company, any dealer in coins, precious metals, stones, or jewelry, any pawnbroker, any telegraph company, any person or business engaged in controlled gambling within the meaning of subdivision (e) of Section 19805 of the Business and Professions Code, whether registered or licensed to do so or not, and any person or business defined as a bank, financial agency, or financial institution by Section 5312 of Title 31 of the United States Code or Section 103.11 of Title 31 of the Code of Federal Regulations and any successor provisions thereto.

(b) Transaction includes the deposit, withdrawal, transfer, bailment, loan, payment, or exchange of currency, or a monetary instrument, as defined by subdivision (c), by, through, or to, a financial institution, as defined by subdivision (a). Transaction does not include the purchase of gold, silver, or platinum bullion or coins, or diamonds, emeralds, rubies, or sapphires by a bona fide dealer therein, and does not include the sale of gold, silver, or platinum bullion or coins, or diamonds, emeralds, rubies, or sapphires by a bona fide dealer therein in exchange for other than a monetary instrument, and does not include the exchange of gold, silver, or platinum bullion or coins, or diamonds, emeralds, rubies, or sapphires by a bona fide dealer therein for gold, silver, or platinum bullion or coins, or diamonds, emeralds, rubies, or sapphires.

(c) Monetary instrument means United States currency and coin; the currency and coin of any foreign country; and any instrument defined as a monetary instrument by Section 5312 of Title 31 of the United States Code or Section 103.11 of Title 31 of the Code of Federal Regulations, or the successor of either. Notwithstanding any other provision of this subdivision, monetary instrument does not include bank checks, cashier s checks, traveler s checks, personal checks, or money orders made payable to the order of a named party that have not been endorsed or that bear restrictive endorsements.

(d) Department means the Department of Justice.

(e) Criminal justice agency means the Department of Justice and any district attorney s office, sheriff s department, police department, or city attorney s office of this state.

(f) Currency means United States currency or coin, the currency or coin of any foreign country, and any legal tender or coin defined as currency by Section 103.11 of Title 31 of the Code of Federal Regulations or any succeeding provision.

(Amended by Stats. 1997, Ch. 867, Sec. 60. Effective January 1, 1998.)



14162

(a) A financial institution shall make and keep a record of each transaction by, through, or to, the financial institution that involves currency of more than ten thousand dollars ($10,000). A financial institution shall file a report of the transaction with the department in a form and at the time that the department, by regulation, shall require. The filing with the department within the time specified in its regulations of a duplicate copy of a report of the transaction required by Section 6050I of Title 26 of the United States Code, and any regulations adopted thereunder, shall satisfy the reporting requirements of this subdivision. This subdivision does not apply to a financial institution, as defined in Section 5312 of Title 31 of the United States Code and Section 103.11 of Title 31 of the Code of Federal Regulations and any successor provisions thereto.

(b) A financial institution, as defined in Section 5312 of Title 31 of the United States Code and Section 103.11 of Title 31 of the Code of Federal Regulations and any successor provisions, shall file with the department, at any time as the department by regulation shall require, a duplicate copy of each report required by Sections 5313 and 5314 of Title 31 of the United States Code and by Sections 103.22 and 103.23 of Title 31 of the Code of Federal Regulations, and any successor provisions thereto. The filing pursuant to this subdivision shall satisfy all reporting and recordkeeping requirements of this title.

(c) (1) A financial institution with actual knowledge of the requirements of this section that knowingly and willfully fails to comply with the requirements of this section shall be liable for a civil penalty.

(2) The court may impose a civil penalty for each violation. However, in the first civil proceeding against a financial institution, the civil penalties for all violations shall not exceed a total sum of ten thousand dollars ($10,000). If a civil penalty was imposed in a prior civil proceeding, the civil penalties for all violations shall not exceed a total sum of twenty-five thousand dollars ($25,000). If a civil penalty was imposed in two or more prior civil proceedings, the civil penalties for all violations shall not exceed a total sum of one hundred thousand dollars ($100,000).

(3) A proceeding for a civil penalty under this subdivision may be brought only by the Attorney General of California or the district attorney for the county in which the violation is alleged to have occurred. The proceeding shall be governed by the Code of Civil Procedure.

(4) This subdivision shall not apply to any case where the financial institution is criminally prosecuted in federal or state court for conduct related to a violation of this section.

(Amended by Stats. 1992, Ch. 672, Sec. 4. Effective January 1, 1993.)



14163

Except as otherwise provided, a financial institution may exempt from the reporting requirements of Section 14162 monetary instrument transactions exempted from the reporting requirements of Section 5313 of Title 31 of the United States Code. However, the exemption shall be approved in writing and with the signature of two or more officers of the financial institution and subject to review and disapproval for reasonable cause by the department. An exemption disapproved by the department in writing shall be effective to require reporting pursuant to Section 14162 within five business days of the time the disapproval is communicated to the financial institution. The department may require, by regulation, the maintenance, and may provide for the inspection, of records of exemptions granted under this section.

(Added by Stats. 1986, Ch. 1039, Sec. 3.)



14164

(a) A financial institution, or any officer, employee, or agent thereof, that keeps and files a record in reliance on Section 14162, shall not be liable to its customer, to a state or local agency, or to any person for any loss or damage caused in whole or in part by the making, filing, or governmental use of the report, or any information contained therein.

(b) This title does not preclude a financial institution, in its discretion, from instituting contact with, and thereafter communicating with and disclosing customer financial records to, appropriate federal, state, or local law enforcement agencies when the financial institution has reason to suspect that the records or information demonstrate that the customer has violated any provision of this title or Section 186.10.

(Added by Stats. 1986, Ch. 1039, Sec. 3.)



14165

(a) The department shall analyze the reports required by Section 14162 and shall report any possible violations indicated by this analysis to the appropriate criminal justice agency.

(b) The department, in the discretion of the Attorney General, may make a report or information contained in a report filed under Section 14162 available to a district attorney or a deputy district attorney in this state, upon request made by the district attorney or his or her designee. The report or information shall be available only for a purpose consistent with this title and subject to regulations prescribed by the Attorney General, which shall require the district attorney or his or her designee seeking the report or information contained in the report to specify in writing the specific reasons for believing that a provision of this title or Section 186.10 has been violated.

(c) The department shall destroy a report filed with it under Section 14162 at the end of the fifth calendar year after receipt of the report, unless the report or information contained in the report is known by the department to be the subject of an existing criminal proceeding or investigation.

(Amended by Stats. 1997, Ch. 578, Sec. 3. Effective January 1, 1998.)



14166

Any person (a) who willfully violates any provision of this title or any regulation adopted to implement Section 14162, (b) who, knowingly and with the intent either (1) to disguise the fact that a monetary instrument was derived from criminal activity or (2) to promote, manage, establish, carry on, or facilitate the promotion, management, establishment, or carrying on of any criminal activity, furnishes or provides to a financial institution or any officer, employee, or agent thereof or to the department, any false, inaccurate, or incomplete information or conceals a material fact in connection with a transaction for which a report is required to be filed pursuant to either Section 14162 of this code or Section 5313 of Title 31 of the United States Code, or in connection with an exemption prescribed in Section 14163, or (c) who, knowingly and with the intent either (1) to disguise the fact that a monetary instrument was derived from criminal activity or (2) to promote, manage, establish, carry on, or facilitate the promotion, management, establishment, or carrying on of any criminal activity, conducts a monetary instrument transaction or series of transactions by or through one or more financial institutions as part of a scheme and with the intent to avoid the making or filing of a report required under either Section 14162 of this code or Section 5313 of Title 31 of the United States Code, shall be punished by imprisonment in the county jail for not more than one year or in the state prison, by a fine of not more than the greater of two hundred fifty thousand dollars ($250,000) or twice the monetary value of the financial transaction or transactions, or by both that imprisonment and fine.

Notwithstanding any other provision of law, any violation of this section as to each monetary instrument transaction or exemption constitutes a separate, punishable offense.

(Amended by Stats. 1994, Ch. 1187, Sec. 5. Effective January 1, 1995.)



14167

Any report, record, information, analysis, or request obtained by the department or any agency pursuant to this title is not a public record as defined in Section 6252 of the Government Code and is not subject to disclosure under Section 6253 of the Government Code.

(Amended by Stats. 1996, Ch. 809, Sec. 4. Effective January 1, 1997.)






TITLE 11.5. CENTRAL VALLEY RURAL CRIME PREVENTION PROGRAM

14170

(a) It is the intent of the Legislature in enacting this measure to enhance crime prevention efforts by establishing a pilot program to strengthen the ability of law enforcement agencies in rural areas to detect and monitor agricultural- and rural-based crimes.

(b) The County of Tulare has developed the Rural Crime Demonstration Project administered by the Tulare County District Attorney s office under a joint powers agreement with the Tulare County Sheriff s office entered into pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code.

The parties to that agreement formed a task force to include the office of the Tulare County Agricultural Commissioner. The task force is an interactive team working together to develop problem solving and crime control techniques, to encourage timely reporting of crimes, and to evaluate the results of these activities. The task force conducts joint operations in order to facilitate investigative coordination. The task force consults with experts from the United States military, the California Military Department, the Department of Justice, other law enforcement entities, and various other state and private organizations as deemed necessary to maximize the effectiveness of the task force. Media and community support have been solicited to promote the task force.

The Rural Crime Demonstration Project has proven its cost effectiveness. It is appropriate that the project be expanded into a program that will allow the County of Tulare to continue to operate the task force formed under the above described joint powers agreement, and to permit the Counties of Fresno, Kern, Kings, Madera, Merced, San Joaquin, and Stanislaus to establish their own programs, pursuant to the provisions of this title, and to collectively establish a task force for the prevention of rural crime in those counties.

(c) The Legislature finds and declares that California has experienced an escalation in agricultural crimes in general, both property and personal, and that there has been no concentrated effort applied to the prevention of crimes against the agricultural industry. Currently, no national or state agency keeps track of statistics on agricultural and rural crime. According to media reports, this state lost millions of dollars worth of crops, livestock, and equipment in 1994 and 1995. A majority of these crimes occurred in agricultural-based counties. However, there has been no effort on the part of any state or local agency to accurately record these types of crimes.

The Legislature further finds and declares that there are no state or local law enforcement agencies in this state with programs that are specially designed to detect or monitor agricultural- and rural-based criminal activities. In addition, local law enforcement agencies do not possess the jurisdictional authority, investigative facilities, or data systems to coordinate a comprehensive approach to the state s agricultural and rural crime problem.

The Legislature additionally finds and declares that the proliferation of agricultural and rural crime in the various rural counties of this state is a threat to the vitality of our rich agrarian tradition. Agricultural and rural crime, if left unchecked, endangers an entire industry that is vital to America s continued economic role in the world, and therefore requires a proactive response from the Legislature. The intent of the Legislature in authorizing the Central Valley Rural Crime Prevention Program pursuant to this act is to provide for the protection and safety of the state s agriculture industry by creating statewide standards and methods of detecting and tracking agrarian and rural crime.

(Amended by Stats. 2002, Ch. 719, Sec. 2. Effective September 20, 2002.)



14171

(a) Each of the Counties of Fresno, Kern, Kings, Madera, Merced, San Joaquin, Stanislaus, and Tulare may develop within its respective jurisdiction a Central Valley Rural Crime Prevention Program, which shall be administered by the county district attorney s office or the county sheriff s department of each respective county under a joint powers agreement entered into pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code.

(b) The parties to each agreement shall form a regional task force that shall be known as the Central Valley Rural Crime Task Force, that may include the respective county office of the county agricultural commissioner, the county district attorney, the county sheriff, and interested property owner groups or associations. The task force shall be an interactive team working together to develop crime prevention, problem solving, and crime control techniques, to encourage timely reporting of crimes, and to evaluate the results of these activities. The task force may operate from a joint facility in order to facilitate investigative coordination. The task force may also consult with experts from the United States military, the California Military Department, the Department of Justice, other law enforcement entities, and various other state and private organizations as deemed necessary to maximize the effectiveness of this program. Media and community support may be solicited to promote this program. Each of the participating designated counties shall adopt rules and regulations for the implementation and administration of this program.

(1) In order to receive funds for this program, each designated county shall agree to participate in a regional task force, to be known as the Central Valley Rural Crime Task Force, and shall appoint a representative to that task force.

(2) The Central Valley Rural Crime Task Force may develop rural crime prevention programs containing a system for reporting rural crimes that enables the swift recovery of stolen goods and the apprehension of criminal suspects for prosecution. The task force may develop computer software and use communication technology to implement the reporting system, although the task force is not limited to the use of these means to achieve the stated goals.

(3) The Central Valley Rural Crime Task Force may develop a uniform procedure for all participating counties to collect, and each participating county may collect, data on agricultural crimes. The task force may also establish a central database for the collection and maintenance of data on agricultural crimes and designate one participating county to maintain the database. State funds the counties receive to operate their rural crime prevention programs may be used to implement the requirements of this paragraph. This paragraph does not prohibit counties from using their own funds to implement the paragraph s provisions, however, it is the Legislature s intent that this paragraph shall not be construed as creating a state-mandated local program.

(c) The staff for each program may consist of the personnel designated by the district attorney and sheriff for each county in accordance with the joint powers agreement.

(Amended by Stats. 2012, Ch. 43, Sec. 79. Effective June 27, 2012.)



14173

Funds appropriated to the Central Valley Rural Crime Prevention Program shall be allocated by the Controller and distributed according to the following schedule:

Fresno County ........................

23%

Kern County ........................

17%

Kings County ........................

8.5%

Madera County ........................

5.5%

Merced County ........................

8.5%

San Joaquin County ........................

8.5%

Stanislaus County ........................

8.5%

Tulare County ........................

20.5%

(Amended by Stats. 2012, Ch. 43, Sec. 80. Effective June 27, 2012.)



14174

Funds appropriated for the purposes of this title shall be allocated based on the counties compliance with paragraph (3) of subdivision (b) of Section 14171.

(Added by renumbering Section 14174.3 by Stats. 2005, Ch. 497, Sec. 6. Effective October 4, 2005.)






TITLE 11.7. CENTRAL COAST RURAL CRIME PREVENTION PROGRAM

14180

The Legislature encourages the Counties of Monterey, San Benito, Santa Barbara, Santa Cruz, and San Luis Obispo to develop, adopt, and implement a Central Coast Rural Crime Prevention Program based upon the Central Valley Rural Crime Prevention Program established by Title 11.5 (commencing with Section 14170) of Part 4.

(Added by Stats. 2003, Ch. 18, Sec. 1. Effective January 1, 2004.)



14181

(a) The Counties of Monterey, San Luis Obispo, Santa Barbara, Santa Cruz, and San Benito may each develop within its respective jurisdiction a Central Coast Rural Crime Prevention Program, which shall be administered in San Benito County, Santa Barbara County, Santa Cruz County, and San Luis Obispo County by the county district attorney s office or the county sheriff s office under a joint powers agreement entered into pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code.

(b) The parties to each agreement shall form a regional task force that shall be known as the Central Coast Rural Crime Task Force, that includes the respective county office of the county agricultural commissioner, the county district attorney, the county sheriff, and interested property owner groups or associations. The task force shall be an interactive team working together to develop crime prevention, problem solving, and crime control techniques, to encourage timely reporting of crimes, and to evaluate the results of these activities. The task force may operate from a joint facility in order to facilitate investigative coordination. The task force may also consult with experts from the United States military, other law enforcement entities, and various private organizations as deemed necessary to maximize the effectiveness of this program. Media and community support may be solicited to promote this program. Each of the participating designated counties shall adopt rules and regulations for the implementation and administration of this program.

(1) The Central Coast Rural Crime Task Force may develop rural crime prevention programs containing a system for reporting rural crimes that enables the swift recovery of stolen goods and the apprehension of criminal suspects for prosecution. The task force may develop computer software and use communication technology to implement the reporting system, although the task force is not limited to the use of these means to achieve the stated goals.

(2) The Central Coast Rural Crime Task Force may develop a uniform procedure for all participating counties to collect, and each participating county may collect, data on agricultural crimes. The task force may also establish a central database for the collection and maintenance of data on agricultural crimes and designate one participating county to maintain the database.

(c) The staff for each program shall consist of the personnel designated by the district attorney and sheriff for each county in accordance with the joint powers agreement.

(Amended by Stats. 2012, Ch. 43, Sec. 82. Effective June 27, 2012.)



14182

Sources of funding for the program may include, but shall not be limited to, appropriations from local government and private contributions.

(Added by Stats. 2003, Ch. 18, Sec. 1. Effective January 1, 2004.)






TITLE 12. VIOLENT CRIME INFORMATION CENTER

14200

The Attorney General shall establish and maintain the Violent Crime Information Center to assist in the identification and the apprehension of persons responsible for specific violent crimes and for the disappearance and exploitation of persons, particularly children and dependent adults. The center shall establish and maintain programs which include, but are not limited to, all of the following: developing violent offender profiles; assisting local law enforcement agencies and county district attorneys by providing investigative information on persons responsible for specific violent crimes and missing person cases; providing physical description information and photographs, if available, of missing persons to county district attorneys, nonprofit missing persons organizations, and schools; and providing statistics on missing dependent adults and on missing children, including, as may be applicable, family abductions, nonfamily abductions, voluntary missing, and lost children or lost dependent adults.

(Amended by Stats. 1994, 1st Ex. Sess., Ch. 6, Sec. 3. Effective July 7, 1994.)



14201

(a) The Attorney General shall establish within the center and shall maintain an online, automated computer system designed to effect an immediate law enforcement response to reports of missing persons. The Attorney General shall design the computer system, using any existing system, including the California Law Enforcement Telecommunications System, to include an active file of information concerning persons reported to it as missing and who have not been reported as found. The computer system shall also include a confidential historic data base. The Attorney General shall develop a system of cataloging missing person reports according to a variety of characteristics in order to facilitate locating particular categories of reports as needed.

(b) The Attorney General s active files described in subdivision (a) shall be made available to law enforcement agencies. The Attorney General shall provide to these agencies the name and personal description data of the missing person including, but not limited to, the person s date of birth, color of eyes and hair, sex, height, weight, and race, the time and date he or she was reported missing, the reporting agency, and any other data pertinent to the purpose of locating missing persons. However, the Attorney General shall not release the information if the reporting agency requests the Attorney General in writing not to release the information because it would impair a criminal investigation.

(c) The Attorney General shall distribute a missing children and dependent adults bulletin on a quarterly basis to local law enforcement agencies, district attorneys, and public schools. The Attorney General shall also make this information accessible to other parties involved in efforts to locate missing children and dependent adults and to those other persons as the Attorney General deems appropriate.

This section shall become operative on July 1, 1989.

(Added by Stats. 1988, Ch. 1456, Sec. 5. Section operative July 1, 1989, by its own provisions.)



14201.1

The Attorney General shall establish and maintain, upon appropriation of funds by the Legislature, the Violent Crime Information Network within the center to enable the Department of Justice crime analysts with expertise in child abuse, missing persons, child abductions, and sexual assaults to electronically share their data, analysis, and findings on violent crime cases with each other, and to electronically provide law enforcement agencies with information to assist in the identification, tracking, and apprehension of violent offenders. The Violent Crime Information Network shall serve to integrate existing state, federal, and civilian data bases into a single comprehensive network.

(Added by Stats. 1994, 1st Ex. Sess., Ch. 6, Sec. 4. Effective July 7, 1994.)



14201.3

The center shall make accessible to the National Missing and Unidentified Persons System specific information authorized for dissemination and as determined appropriate by the center that is contained in law enforcement reports regarding missing or unidentified persons. The information shall be accessible in a manner and format approved by the center and shall be used to assist in the search for the missing person or persons. The center shall not permit the transmission or sharing of information, or portions of information, to the National Missing and Unidentified Persons System unless the reporting agency, as specified in Section 14205, or the reporting party, with respect to the information submitted to the center, submits authorization to the center to transmit or share that information.

(Added by Stats. 2010, Ch. 225, Sec. 1. Effective January 1, 2011. Operative January 1, 2012, by Sec. 3 of Ch. 225.)



14201.5

(a) The Attorney General shall establish within the Department of Justice the Missing and Exploited Children s Recovery Network by July 31, 1995.

(b) This network shall consist of an automated computerized system that shall have the capability to electronically transmit to all state and local law enforcement agencies, and all cooperating news media services, either by facsimile or computer modem, a missing child poster that includes the name, personal description data, and picture of the missing child. The information contained in this poster shall include, but not be limited to, the child s date of birth, color of eyes and hair, sex, height, weight, race, the time and date he or she was reported missing, the reporting agency, including contact person at reporting agency if known, and any other data pertinent to the purpose of locating missing persons.

(c) The Department of Justice shall work in cooperation with the National Center for Missing and Exploited Children to develop and implement a network that can electronically interface with the National Missing and Exploited Children s Network.

(d) The Attorney General shall implement this network within existing Department of Justice resources.

(Added by Stats. 1994, Ch. 877, Sec. 2. Effective January 1, 1995.)



14201.6

(a) The Department of Justice shall establish and maintain a publicly accessible computer internet directory of information relating to the following:

(1) Persons for whom an arrest warrant has been issued pursuant to an alleged violation of any offense defined as a violent felony in subdivision (c) of Section 667.5.

(2) Critical missing children.

(3) Unsolved homicides.

(b) The Attorney General may determine the extent of information and the priority of cases to be included in the directory.

(c) The department shall keep confidential, and not enter into the directory, either of the following:

(1) Information regarding any case for which the Attorney General has determined that disclosure pursuant to this section would endanger the safety of a person involved in an investigation or the successful completion of the investigation or a related investigation.

(2) Information regarding an arrest warrant for which the issuing magistrate has determined that disclosure pursuant to this section would endanger the safety of a person involved in an investigation or the successful completion of the investigation or a related investigation.

(d) For purposes of this section, critical missing child includes, but is not limited to, any case of a missing child for which there is evidence or indications that the child is at risk, as specified in subdivision (b) of Section 14213.

(Added by Stats. 1996, Ch. 258, Sec. 2. Effective January 1, 1997.)



14201.8

(a) There shall be within the Department of Justice a director responsible for coordinating California s response to missing persons. This position is hereby established for all of the following purposes:

(1) To assist law enforcement agencies, at their request, with the timely search and recovery of at-risk abducted children.

(2) To maintain up-to-date knowledge and expertise of those protocols, best practices, and technologies that are most effective for recovering missing children in a timely manner.

(3) To maintain relationships with federal, state, and local law enforcement agencies and other entities responsible for the investigation of missing persons in the state.

(4) To maintain records and make the Commission on Peace Officer Standards and Training Guidelines for Handling Missing Persons Investigations document available to law enforcement agencies upon request.

(b) The director shall utilize existing resources and expertise within the Attorney General s office to the maximum extent possible to accomplish the purposes specified in subdivision (a).

(Added by Stats. 2010, Ch. 232, Sec. 1. Effective January 1, 2011.)



14202

(a) The Attorney General shall establish and maintain within the center an investigative support unit and an automated violent crime method of operation system to facilitate the identification and apprehension of persons responsible for murder, kidnap, including parental abduction, false imprisonment, or sexual assault. This unit shall be responsible for identifying perpetrators of violent felonies collected from the center and analyzing and comparing data on missing persons in order to determine possible leads which could assist local law enforcement agencies. This unit shall only release information about active investigations by police and sheriffs departments to local law enforcement agencies.

(b) The Attorney General shall make available to the investigative support unit files organized by category of offender or victim and shall seek information from other files as needed by the unit. This set of files may include, among others, the following:

(1) Missing or unidentified, deceased persons dental files filed pursuant to this title, Section 27521 of the Government Code, or Section 102870 of the Health and Safety Code.

(2) Child abuse reports filed pursuant to Section 11169.

(3) Sex offender registration files maintained pursuant to Section 290.

(4) State summary criminal history information maintained pursuant to Section 11105.

(5) Information obtained pursuant to the parent locator service maintained pursuant to Section 11478.1 of the Welfare and Institutions Code.

(6) Information furnished to the Department of Justice pursuant to Section 11107.

(7) Other Attorney General s office files as requested by the investigative support unit.

(c) The investigative support unit shall make available, within two hours of a reported stranger abduction of a child, a list of persons required to register as sex offenders based upon the modus operandi, if available, or the specified geographical location from which the child was abducted.

(Amended by Stats. 2010, Ch. 224, Sec. 3. Effective January 1, 2011.)



14202.1

The Attorney General shall establish and maintain, upon appropriation of funds by the Legislature, within the center the Violent Crime Information System to track and monitor violent offenders and their activities. The Violent Crime Information System shall use computer technology to compare unsolved crime scene and methods of operation information against the file of known violent sexual assault, kidnapping, and homicide offenders, containing over 40,000 violent, kidnapping, and homicide offenders. The system shall provide local law enforcement agencies with investigative leads to assist in the resolution of violent crimes.

(Added by Stats. 1994, 1st Ex. Sess., Ch. 6, Sec. 5. Effective July 7, 1994.)



14202.2

(a) The Department of Justice, in conjunction with the Department of Corrections and Rehabilitation, shall update any supervised release file that is available to law enforcement on the California Law Enforcement Telecommunications System every 10 days to reflect the most recent inmates paroled from facilities under the jurisdiction of the Department of Corrections and Rehabilitation.

(b) Commencing on July 1, 2001, The Department of Justice, in consultation with the State Department of Mental Health, or its successor, the State Department of State Hospitals, shall also update any supervised release file that is available to law enforcement on the California Law Enforcement Telecommunications System every 10 days to reflect patients undergoing community mental health treatment and supervision through the Forensic Conditional Release Program administered by the State Department of Mental Health, or its successor, the State Department of State Hospitals, other than individuals committed as incompetent to stand trial pursuant to Chapter 6 (commencing with Section 1367) of Title 10 of Part 2.

(Amended by Stats. 2012, Ch. 24, Sec. 55. Effective June 27, 2012.)



14203

(a) The online missing persons registry shall accept and generate complete information on a missing person.

(b) The information on a missing person shall be retrievable by any of the following:

(1) The person s name.

(2) The person s date of birth.

(3) The person s social security number.

(4) Whether a dental chart has been received, coded, and entered into the National Crime Information Center Missing Person System by the Attorney General.

(5) The person s physical description, including hair and eye color and body marks.

(6) The person s known associates.

(7) The person s last known location.

(8) The name or assumed name of the abductor, if applicable, other pertinent information relating to the abductor or the assumed abductor, or both.

(9) Any other information, as deemed appropriate by the Attorney General.

(c) The Attorney General, in consultation with local law enforcement agencies and other user groups, shall develop the form in which information shall be entered into the system.

(d) The Attorney General shall establish and maintain within the center a separate, confidential historic database relating to missing children and dependent adults. The historic database may be used only by the center for statistical and research purposes. The historic database shall be set up to categorize cases relating to missing children and dependent adults by type. These types shall include the following: runaways, voluntary missing, lost, abduction involving movement of the victim in the commission of the crime or sexual exploitation of the victim, nonfamily abduction, family abduction, and any other categories as determined by the Attorney General. In addition, the data shall include the number of missing children and missing dependent adults in this state and the category of each case.

(e) The center may supply information about specific cases from the historic database to a local police department, sheriff s department, or district attorney, only in connection with an investigation by the police department, sheriff s department, or district attorney of a missing person case or a violation or attempted violation of Section 220, 261.5, 262, 273a, 273d, or 273.5, or any sex offense listed in Section 290, except for the offense specified in subdivision (d) of Section 243.4.

(Amended by Stats. 2004, Ch. 184, Sec. 3. Effective July 23, 2004.)



14204

The Attorney General shall provide training on the services provided by the center to line personnel, supervisors, and investigators in the following fields: law enforcement, district attorneys offices, the Department of Corrections and Rehabilitation, probation departments, court mediation services, and the judiciary.

(Amended by Stats. 2008, Ch. 699, Sec. 23. Effective January 1, 2009.)



14205

(a) All local police and sheriffs departments shall accept any report, including any telephonic report, of a missing person, including runaways, without delay and shall give priority to the handling of these reports over the handling of reports relating to crimes involving property. In cases where the person making a report of a missing person or runaway, contacts, including by telephone, the California Highway Patrol, the California Highway Patrol may take the report, and shall immediately advise the person making the report of the name and telephone number of the police or sheriff s department having jurisdiction of the residence address of the missing person and of the name and telephone number of the police or sheriff s department having jurisdiction of the place where the person was last seen. In cases of reports involving missing persons, including, but not limited to, runaways, the local police or sheriff s department shall immediately take the report and make an assessment of reasonable steps to be taken to locate the person. If the missing person is under 16 years of age, or there is evidence that the person is at risk, the department shall broadcast a Be On the Look-Out bulletin, without delay, within its jurisdiction.

(b) If the person reported missing is under 21 years of age, or if there is evidence that the person is at risk, the law enforcement agency receiving the report shall, within two hours after the receipt of the report, transmit the report to the Department of Justice for inclusion in the Violent Crime Information Center and the National Crime Information Center databases.

(c) In cases where the report is taken by a department, other than that of the city or county of residence of the missing person or runaway, the department, or division of the California Highway Patrol taking the report shall, without delay, and, in the case of children under 16 years of age or where there was evidence that the missing person was at risk, within no more than 24 hours, notify, and forward a copy of the report to the police or sheriff s department or departments having jurisdiction of the residence address of the missing person or runaway and of the place where the person was last seen. The report shall also be submitted by the department or division of the California Highway Patrol which took the report to the center.

(d) The requirements imposed by this section on local police and sheriffs departments shall not be operative if the governing body of that local agency, by a majority vote of the members of that body, adopts a resolution expressly making those requirements inoperative.

(Amended by Stats. 2010, Ch. 225, Sec. 2. Effective January 1, 2011. Operative January 1, 2012, by Sec. 3 of Ch. 225.)



14206

(a) (1) When any person makes a report of a missing person to a police department, sheriff s department, district attorney s office, California Highway Patrol, or other law enforcement agency, the report shall be given in person or by mail in a format acceptable to the Attorney General. That form shall include a statement authorizing the release of the dental or skeletal X-rays, or both, of the person reported missing and authorizing the release of a recent photograph of a person reported missing who is under 18 years of age. Included with the form shall be instructions which state that if the person reported missing is still missing 30 days after the report is made, the release form signed by a member of the family or next of kin of the missing person shall be taken by the family member or next of kin to the dentist, physician and surgeon, or medical facility in order to obtain the release of the dental or skeletal X-rays, or both, of that person or may be taken by a peace officer, if others fail to take action, to secure those X-rays. Notwithstanding any other provision of law, dental or skeletal X-rays, or both, shall be released by the dentist, physician and surgeon, or medical facility to the person presenting the request and shall be submitted within 10 days by that person to the police or sheriff s department or other law enforcement agency having jurisdiction over the investigation. When the person reported missing has not been found within 30 days and no family or next of kin exists or can be located, the law enforcement agency may execute a written declaration, stating that an active investigation seeking the location of the missing person is being conducted, and that the dental or skeletal X-rays, or both, are necessary for the exclusive purpose of furthering the investigation. Notwithstanding any other provision of law, the written declaration, signed by a peace officer, is sufficient authority for the dentist, physician and surgeon, or medical facility to release the missing person s dental or skeletal X-rays, or both.

(2) The form provided under this subdivision shall also state that if the person reported missing is under 18 years of age, the completed form shall be taken to the dentist, physician and surgeon, or medical facility immediately when the law enforcement agency determines that the disappearance involves evidence that the person is at risk or when the law enforcement agency determines that the person missing is under 16 years of age and has been missing at least 14 days. The form shall further provide that the dental or skeletal X-rays, or both, and a recent photograph of the missing child shall be submitted immediately to the law enforcement agency. Whenever authorized under this subdivision to execute a written declaration to obtain the release of dental or skeletal X-rays, or both, is provided, the investigating law enforcement agency may obtain those X-rays when a person reported missing is under 18 years of age and the law enforcement agency determines that the disappearance involves evidence that the person is at risk. In each case, the law enforcement agency may confer immediately with the coroner or medical examiners and may submit its report including the dental or skeletal X-rays, or both, within 24 hours thereafter to the Attorney General. The Attorney General s office shall code and enter the dental or skeletal X-rays, or both, into the center.

(b) When a person reported missing has not been found within 45 days, the sheriff, chief of police, or other law enforcement agency conducting the investigation for the missing person may confer with the coroner or medical examiner prior to the preparation of a missing person report. The coroner or medical examiner shall cooperate with the law enforcement agency. After conferring with the coroner or medical examiner, the sheriff, chief of police, or other law enforcement agency initiating and conducting the investigation for the missing person may submit a missing person report and the dental or skeletal X-rays, or both, and photograph received pursuant to subdivision (a) to the Attorney General s office in a format acceptable to the Attorney General.

(c) Nothing in this section prohibits a parent or guardian of a child, reported to a law enforcement agency as missing, from voluntarily submitting fingerprints, and other documents, to the law enforcement agency accepting the report for inclusion in the report which is submitted to the Attorney General.

(d) The requirements imposed by this section on local police and sheriff s departments shall not be operative if the governing body of that local agency, by a majority vote of the members of that body, adopts a resolution expressly making those requirements inoperative.

(Amended by Stats. 1999, Ch. 579, Sec. 2. Effective January 1, 2000.)



14207

(a) When a person reported missing has been found, the sheriff, chief of police, coroner or medical examiner, or the law enforcement agency locating the missing person shall immediately report that information to the Attorney General s office.

(b) When a child under 12 years of age or a missing person, where there was evidence that the person was at risk, is found, the report indicating that the person is found shall be made not later than 24 hours after the person is found. A report shall also be made to the law enforcement agency that made the initial missing person report. The Attorney General s office shall then notify the National Crime Information Center that the missing person has been found.

(c) In the event that a missing person is found alive or dead in less than 24 hours and the local police or sheriff s department has reason to believe that the person had been abducted, the department shall submit a report to the center in a format established by the Attorney General. In the event that a missing person has been found before he or she has been reported missing to the center, the information related to the incident shall be submitted to the center.

(Added by Stats. 1988, Ch. 1456, Sec. 5.)



14208

(a) The Department of Justice shall operate a statewide, toll-free telephone hotline 24 hours per day, seven days per week to receive information regarding missing children and dependent adults and relay this information to the appropriate law enforcement authorities.

(b) The Department of Justice shall select up to six children per month from the missing children registry maintained pursuant to former Section 11114 or pursuant to the system maintained pursuant to Sections 14201 and 14202 and shall produce posters with photographs and information regarding these children, including the missing children hotline telephone number and reward information. The department shall make these posters available to parties as prescribed and as the department deems appropriate.

(Added by Stats. 1988, Ch. 1456, Sec. 5.)



14209

(a) The Department of Justice shall provide appropriate local reporting agencies with a list of persons still listed as missing who are under 18 years of age, with an appropriate waiver form in order to assist the reporting agency in obtaining a photograph of each of the missing children.

(b) Local reporting agencies shall attempt to obtain the most recent photograph available for persons still listed as missing and forward those photographs to the Department of Justice.

(c) The department shall include these photographs, as they become available, in the quarterly bulletins pursuant to subdivision (c) of Section 14201.

(d) State and local elected officials, agencies, departments, boards, and commissions may enclose in their mailings information regarding missing children or dependent adults obtainable from the Department of Justice or any organization that is recognized as a nonprofit, tax-exempt organization under state or federal law and that has an ongoing missing children program. Elected officials, agency secretaries, and directors of departments, boards, and commissions are urged to develop policies to enclose missing children or dependent adults information in mailings when it will not increase postage costs, and is otherwise deemed appropriate.

(Added by Stats. 1988, Ch. 1456, Sec. 5.)



14210

(a) The Legislature finds and declares that it is the duty of all law enforcement agencies to immediately assist any person who is attempting to make a report of a missing person or runaway.

(b) The Department of the California Highway Patrol shall continue to implement the written policy, required to be developed and adopted pursuant to former Section 11114.3, for the coordination of each of its divisions with the police and sheriffs departments located within each division in taking, transmitting, and investigating reports of missing persons, including runaways.

(Amended by Stats. 2004, Ch. 193, Sec. 158. Effective January 1, 2005.)



14213

(a) As used in this title, missing person includes, but is not limited to, a child who has been taken, detained, concealed, enticed away, or retained by a parent in violation of Chapter 4 (commencing with Section 277) of Title 9 of Part 1. It also includes any child who is missing voluntarily or involuntarily, or under circumstances not conforming to his or her ordinary habits or behavior and who may be in need of assistance.

(b) As used in this title, evidence that the person is at risk includes, but is not limited to, evidence or indications of any of the following:

(1) The person missing is the victim of a crime or foul play.

(2) The person missing is in need of medical attention.

(3) The person missing has no pattern of running away or disappearing.

(4) The person missing may be the victim of parental abduction.

(5) The person missing is mentally impaired.

(c) As used in this title, child is any person under the age of 18.

(d) As used in this title, center means the Violent Crime Information Center.

(e) As used in this title, dependent adult is any person described in subdivision (h) of Section 368, regardless of whether the person lives independently.

(f) As used in this title, dental or medical records or X-rays, include all those records or X-rays which are in the possession of a dentist, physician and surgeon, or medical facility.

(Amended by Stats. 2010, Ch. 617, Sec. 11. Effective January 1, 2011.)






TITLE 12.5. DNA

14250

(a) (1) The Department of Justice shall develop a DNA database for all cases involving the report of an unidentified deceased person or a high-risk missing person.

(2) The database required in paragraph (1) shall be comprised of DNA data from genetic markers that are appropriate for human identification, but have no capability to predict biological function other than gender. These markers shall be selected by the department and may change as the technology for DNA typing progresses. The results of DNA typing shall be compatible with and uploaded into the CODIS DNA database established by the Federal Bureau of Investigation. The sole purpose of this database shall be to identify missing persons and shall be kept separate from the database established under Chapter 6 (commencing with Section 295) of Title 9 of Part 1.

(3) The Department of Justice shall compare DNA samples taken from the remains of unidentified deceased persons with DNA samples taken from personal articles belonging to the missing person, or from the parents or appropriate relatives of high-risk missing persons.

(4) For the purpose of this database, high-risk missing person means a person missing as a result of a stranger abduction, a person missing under suspicious circumstances, a person missing under unknown circumstances, or where there is reason to assume that the person is in danger, or deceased, and that person has been missing more than 30 days, or less than 30 days in the discretion of the investigating agency.

(b) The department shall develop standards and guidelines for the preservation and storage of DNA samples. Any agency that is required to collect samples from unidentified remains for DNA testing shall follow these standards and guidelines. These guidelines shall address all scientific methods used for the identification of remains, including DNA, anthropology, odontology, and fingerprints.

(c) (1) A coroner shall collect samples for DNA testing from the remains of all unidentified persons and shall send those samples to the Department of Justice for DNA testing and inclusion in the DNA databank. After the department has taken a sample from the remains for DNA analysis and completed all DNA testing, the remaining evidence shall be returned to the appropriate local coroner.

(2) After a report has been made of a person missing under high-risk circumstances, the responsible investigating law enforcement agency shall inform the parents or other appropriate relatives that they may give a voluntary sample for DNA testing or may collect a DNA sample from a personal article belonging to the missing person if available. The samples shall be taken by the appropriate law enforcement agency in a manner prescribed by the Department of Justice. The responsible investigating law enforcement agency shall wait no longer than 30 days after a report has been made to inform the parents or other relatives of their right to give a sample.

(3) The Department of Justice shall develop a standard release form that authorizes a mother, father, or other relative to voluntarily provide the sample. The release shall explain that DNA is to be used only for the purpose of identifying the missing person and that the DNA sample and profile will be destroyed upon request. No incentive or coercion shall be used to compel a parent or relative to provide a sample.

(4) The Department of Justice shall develop a model kit that law enforcement shall use when taking samples from parents and relatives.

(5) Before submitting the sample to the department for analysis, law enforcement shall reverify the status of the missing person. After 30 days has elapsed from the date the report was filed, law enforcement shall send the sample to the department for DNA testing and inclusion in the DNA database, with a copy of the crime report, and any supplemental information.

(6) All retained samples and DNA extracted from a living person, and profiles developed therefrom, shall be used solely for the purpose of identification of the deceased s remains. All samples and DNA extracted from a living person, and profiles developed therefrom, shall be destroyed after a positive identification with the deceased s remains is made and a report is issued, unless any of the following has occurred:

(A) The coroner has made a report to a law enforcement agency pursuant to Section 27491.1 of the Government Code, that he or she has a reasonable ground to suspect that the identified person s death has been occasioned by another by criminal means.

(B) A law enforcement agency makes a determination that the identified person s death has been occasioned by another by criminal means.

(C) The evidence is needed in an active criminal investigation to determine whether the identified person s death has been occasioned by another by criminal means.

(D) A governmental entity is required to retain the material pursuant to Section 1417.9.

(7) Notwithstanding any other provisions of this section, upon the request of any living person who submits his or her DNA sample and profile pursuant to this section, including the parent or guardian of a child who submits a DNA sample of the child, the DNA sample shall be removed from the DNA database.

(d) All DNA samples and profiles developed therefrom shall be confidential and shall only be disclosed to personnel of the Department of Justice, law enforcement officers, coroners, medical examiners, district attorneys, and persons who need access to a DNA sample for purposes of the prosecution or defense of a criminal case, except that a law enforcement officer or agency may publicly disclose the fact of a DNA profile match after taking reasonable measures to first notify the family of an unidentified deceased person or the family of a high-risk missing person that there has been an identification.

(e) All DNA, forensic identification profiles, and other identification information retained by the Department of Justice pursuant to this section are exempt from any law requiring disclosure of information to the public.

(f) (1) Any person who knowingly discloses DNA or other forensic identification information developed pursuant to this section to an unauthorized individual or agency, or for any purpose other than for identification or for use in a criminal investigation, prosecution, or defense, is guilty of a misdemeanor.

(2) A person who collects, processes, or stores DNA or DNA samples from a living person that are used for DNA testing pursuant to this section who does either of the following is liable in civil damages to the donor of the DNA in the amount of five thousand dollars ($5,000) for each violation, plus attorney s fees and costs:

(A) Fails to destroy samples or DNA extracted from a living person pursuant to paragraph (6) of subdivision (c).

(B) Discloses DNA samples in violation of subdivision (d).

(g) (1) If a disclosure or failure to destroy samples described in paragraph (2) of subdivision (f) is made by an employee of the Department of Justice, the department shall be liable for those actions of its employee.

(2) Notwithstanding any other law, the remedy in this section shall be the sole and exclusive remedy against the department and its employees available to the donor of the DNA against the department and its employees.

(3) The department employee disclosing DNA or other forensic identification information or otherwise violating this section shall be absolutely immune from civil liability under this or any other law.

(h) It is not an unauthorized disclosure or violation of this section to release DNA and other forensic identification information as part of a judicial or administrative proceeding, to a jury or grand jury, or in a document filed with a court or administrative agency, or for this information to become part of the public transcript or record of proceedings.

(i) In order to maintain computer system security, the computer software and database structures used by the DNA laboratory of the Department of Justice to implement this chapter are confidential.

(Amended by Stats. 2009, Ch. 228, Sec. 1. Effective October 11, 2009.)



14251

(a) The Missing Persons DNA Database shall be funded by a two dollar ($2) fee increase on death certificates issued by a local governmental agency or by the State of California. The issuing agencies may retain up to 5 percent of the funds from the fee increase for administrative costs.

(b) Funds shall be directed on a quarterly basis to the Missing Persons DNA Data Base Fund, hereby established, to be administered by the department for establishing and maintaining laboratory infrastructure, DNA sample storage, DNA analysis, and labor costs for cases of missing persons and unidentified remains. Funds may also be distributed by the department to various counties for the purposes of pathology and exhumation consistent with this title. The department may also use those funds to publicize the database for the purpose of contacting parents and relatives so that they may provide a DNA sample for training law enforcement officials about the database and DNA sampling and for outreach.

(c) The identification of any backlog of human remain samples or samples donated by a family member or from a personal article belonging to the missing person may be outsourced to other laboratories at the department s discretion.

(d) (1) The Department of Justice shall retain the authority to prioritize case analysis, giving priority to those cases involving children and those involving homicide victims.

(2) If federal funding is made available, it shall be used to assist in the identification of the backlog of high-risk missing person cases and long-term unidentified remains.

(Amended by Stats. 2009, Ch. 228, Sec. 2. Effective October 11, 2009.)






TITLE 13. LOCAL ENVIRONMENTAL ENFORCEMENT AND TRAINING PROGRAMS

CHAPTER 1. General Provisions

14300

(a) The Legislature finds and declares all of the following:

(1) The enforcement of California s environmental laws is essential to protect human health, the environment, and the state s economy.

(2) Fair and uniform enforcement of laws and regulations governing the environment benefits law abiding businesses, firms, and individuals.

(3) There is a need to better integrate enforcement of environmental laws into California s established criminal justice system.

(4) Local and state enforcement agencies can play an increasingly important role in protecting human health, the environment, and the state s economy through greater involvement in the enforcement of environmental laws.

(5) Prosecuting violators of environmental laws often requires special training to detect violations, understand complex laws, and prepare and present complicated enforcement cases.

(6) There is a need to support programs that assist local and state enforcement officials in prosecuting violations of environmental laws through the training of peace officers, investigators, firefighters, public prosecutors, and state and local environmental regulators.

(7) Fair and uniform enforcement of environmental laws is multidisciplinary and involves law enforcement, fire departments, state and local environmental regulators, and the offices of local and state public prosecutors.

(b) For purposes of this title, the following definitions shall apply:

(1) Account means the Environmental Enforcement and Training Account created pursuant to Section 14303.

(2) Commission means the Commission on Peace Officer Standards and Training.

(3) Agency means the California Environmental Protection Agency.

(4) Secretary means the Agency Secretary for the California Environmental Protection Agency or his or her designee.

(5) Environmental laws means state and federal environmental laws and regulations that impact public health and the environment, including, but not limited to, those that regulate toxic and carcinogenic materials, water quality, air quality, waste management, pesticides, and wildlife resources.

(6) Public prosecutor means district attorneys, city attorneys, city prosecutors, county counsels, and the Attorney General and his or her deputies.

(7) Environmental regulator means an employee of any state or local agency whose jurisdiction includes implementation, enforcement, or both implementation and enforcement of environmental laws.

(8) Environmental enforcement means the enforcement of environmental laws.

(c) This title shall be known and may be cited as the Environmental Enforcement and Training Act of 2002.

(d) It is the intent of the Legislature that the funds to implement this title, as specified in Section 14314, come from public and private contributions, and from the proceeds from any contributed state or federal court judgments, and that no funds be expended from the General Fund, other than from the Environmental Enforcement and Training Account, or other funds appropriated to, or authorized for expenditure by, the agency, to implement this title. It is the intent of the Legislature that the funds to implement this title shall be expended only from the account. It is the intent of the Legislature that funding provided from the account shall supplement, not supplant existing funding.

(Amended by Stats. 2002, Ch. 1000, Sec. 3. Effective January 1, 2003.)



14301

(a) There is hereby established in the agency, a program of financial assistance to do all of the following:

(1) Provide for statewide education and training programs in the enforcement of environmental laws for peace officers, investigators, state and local environmental regulators, and public prosecutors.

(2) Establish enhanced local environmental enforcement efforts.

(3) All funds made available to the agency for the purposes of this title shall be administered and distributed by the secretary.

(b) Not later than 12 months after the date when this title may be implemented, as specified in Section 14314, the secretary shall prepare and issue regulations, which shall, at a minimum, describe how grants are to be allocated or awarded pursuant to this title, the procedures for applying for these grants, the criteria to be used in determining which applications will be funded, and the administrative and fiscal requirements governing the receipt and expenditure of these grants.

(c) The secretary shall allocate and award funds to public agencies or private nonprofit organizations for purposes of supporting statewide environmental enforcement education and training programs for peace officers, investigators, state and local environmental regulators, and public prosecutors pursuant to Chapter 2 (commencing with Section 14304) and Chapter 3 (commencing with Section 14306), which meet the criteria established pursuant to those chapters. To ensure that these programs are coordinated with existing peace officer training, the commission shall be consulted prior to the allocation of funds to peace officer education and training programs.

(d) The secretary shall allocate and award funds to support the Environmental Circuit Prosecutor Project pursuant to Chapter 4 (commencing with Section 14309) for the purpose of improving enforcement of environmental laws by enhancing the investigation and prosecution of violations of those laws.

(Amended by Stats. 2002, Ch. 1000, Sec. 4. Effective January 1, 2003.)



14303

(a) There is hereby created, in the General Fund, the Environmental Enforcement and Training Account and up to two million dollars ($2,000,000) in the account may be expended annually by the agency, upon appropriation by the Legislature, for the purposes of this title.

(b) The agency may accept and receive any contribution of funds from a public or private organization or an individual, including the proceeds from a judgment in state or federal court, when the funds are contributed or the judgment specifies that the proceeds are to be used to carry out the purposes of this title. Private contributors shall not have the authority to further influence or direct the use of their contributions.

(c) The agency shall immediately deposit any funds contributed pursuant to subdivision (b) in the account.

(d) As of January 1, 2003, all unallocated funds in the Hazardous Materials Enforcement and Training Account created pursuant to Chapter 743 of the Statutes of 1992 that derive from court judgments specifying that the funds may be used only for purposes of this title shall be transferred to the Environmental Enforcement and Training Account.

(e) (1) Any funds that are appropriated by the Legislature pursuant to subdivision (a), allocated pursuant to Section 14314, and declined by the commission, shall be reallocated by the secretary as described in Section 14314.

(2) This subdivision applies to funds that are appropriated for the 2011 12 fiscal year and each fiscal year thereafter.

(Amended by Stats. 2011, Ch. 304, Sec. 12. Effective January 1, 2012.)






CHAPTER 2. Peace Officer  Environmental Enforcement Training

14304

(a) The commission shall develop or review and certify, not later than 12 months after the date when this title may be implemented, as specified in Section 14314, a course or courses of instruction for training local and state peace officers in the detection of violations, and in the apprehension of suspected violators, of state and local environmental laws.

(b) The course or courses of instruction shall, at a minimum, include training on all of the following:

(1) Understanding environmental laws.

(2) Detecting violations of environmental laws.

(3) Knowing steps to take when violations are discovered in order to protect public health and facilitate prosecution of violators.

(Amended by Stats. 2002, Ch. 1000, Sec. 7. Effective January 1, 2003.)






CHAPTER 3. Environmental Training And Enforcement

14306

(a) The secretary shall provide funding to the California District Attorneys Association to develop and implement, not later than 12 months after the receipt of funds, a course or courses of instruction for the training of public prosecutors in the enforcement of state and local environmental laws.

(b) The course or courses of instruction shall, at a minimum, do all of the following:

(1) Provide an understanding of the requirements of environmental laws.

(2) Teach prosecution techniques that will facilitate prosecution of environmental law violations.

(3) Provide environmental enforcement training materials.

(Amended by Stats. 2002, Ch. 1000, Sec. 9. Effective January 1, 2003.)



14307

(a) The secretary shall provide funding to the California District Attorneys Association to develop and implement, not later than 12 months after the receipt of funds, a course or courses of instruction for the training of investigators from the offices of public prosecutors, fire departments, and state and local environmental regulators.

(b) With the concurrence of the commission, peace officers may participate in the course or courses of training.

(c) The course or courses of instruction shall, at a minimum, do all of the following:

(1) Provide an understanding of the requirements of environmental laws.

(2) Teach enforcement investigative techniques that will facilitate the prosecution of environmental law violations.

(3) Provide environmental enforcement training materials.

(Amended by Stats. 2002, Ch. 1000, Sec. 10. Effective January 1, 2003.)



14308

(a) The secretary may award grants to public and private entities for training public prosecutors, peace officers, firefighters, and state or local environmental regulators in the investigation and enforcement of environmental laws.

(b) The secretary may award local assistance grants to local environmental regulators for the enforcement of environmental laws.

(Added by Stats. 2002, Ch. 1000, Sec. 11. Effective January 1, 2003.)






CHAPTER 4. Environmental Circuit Prosecutor Project

14309

(a) The Environmental Circuit Prosecutor Project, a cooperative project of the California Environmental Protection Agency and the California District Attorneys Association, is hereby established.

(b) The Environmental Circuit Prosecutor Project shall have the following purposes:

(1) Discourage the commission of violations of environmental laws by demonstrating the effective response of the criminal justice system to these violations, including, but not limited to, assisting district attorneys, particularly in rural counties, in the prosecution of criminal violations of environmental laws and regulations, where a district attorney has requested assistance.

(2) Establish model environmental crime prevention, enforcement, and prosecution techniques with statewide application for fair, uniform, and effective application.

(3) Increase the awareness and effectiveness of efforts to enforce environmental laws and to better integrate environmental prosecution into California s established criminal justice system by providing on the job education and training to local peace officers and prosecutors and to local and state environmental regulators.

(4) Promote, through uniform and effective prosecution and local assistance, the effective enforcement of environmental laws and regulations.

(c) (1) The secretary shall award project grants and administer funding from the account to the California District Attorneys Association for the purpose of providing for the day-to-day operations of the project.

(2) The award may only be used to fund the costs of prosecutors, investigators, and research attorney staff, including salary, benefits, and expenses.

(3) Circuit prosecutor project employees may be either employees of the California District Attorneys Association or employees on loan from local, state, or federal governmental agencies.

(d) (1) A district attorney may request the assistance of a circuit prosecutor from the Environmental Circuit Prosecutor Project for any of the following purposes:

(A) Assistance with the investigation and development of environmental cases.

(B)Consultation concerning whether an environmental case merits filing.

(C) Litigation support, including, but not limited to, the actual prosecution of the case. A district attorney shall, as appropriate, deputize a circuit prosecutor to prosecute cases within his or her jurisdiction.

(2) The authority of a deputized circuit prosecutor shall be consistent with and shall not exceed the authority of the elected district attorney or his or her deputies.

(3) Violations of city or county ordinances may be prosecuted by circuit prosecutors when there is an environmental nexus between the ordinance and a violation of state law, federal law, or both state and federal law.

(4) Participating district attorney offices shall provide matching funds or in-kind contributions equivalent to, but not less than, 20 percent of the expense of the deputized environmental circuit prosecutor.

(Amended by Stats. 2003, Ch. 468, Sec. 25. Effective January 1, 2004.)






CHAPTER 5. Implementation and Funding Priorities

14314

Notwithstanding any other provision of this title, the agency shall not implement this title until there is an amount of one hundred thousand dollars ($100,000) in the account.

Funds in the account shall be divided as follows:

(a) Twenty-five percent or one hundred thousand dollars ($100,000) to the commission, whichever is less. The commission may decline all or part of the funds allocated to it pursuant to this subdivision. Any funds so declined shall be reallocated by the secretary to any of the entities listed in subdivisions (b), (c), and (d) for the training of peace officers consistent with this title.

(b) Twenty-five percent to the secretary for allocation to the Environmental Circuit Prosecutor Project pursuant to Chapter 4 (commencing with Section 14309).

(c) Twenty-five percent to the secretary for allocation to the California District Attorneys Association for training and assistance pursuant to Chapter 3 (commencing with Section 14306).

(d) (1) The balance to the secretary for grants awarded to programs pursuant to Chapter 3 (commencing with Section 14306) or Chapter 4 (commencing with Section 14309) based on need or in order to sustain the current level of presence and enforcement for those programs.

(2) Notwithstanding paragraph (1), the commission may also seek additional funding from the money allocated in this subdivision based on need if the environmental law enforcement training is mandated or if there are substantial changes in the law that require the commission to revise its environmental law courses.

(e) The secretary shall develop an application process for awarding funds to programs pursuant to subdivisions (b), (c), and (d).

(Amended by Stats. 2011, Ch. 304, Sec. 13. Effective January 1, 2012.)



14315

Not later than 36 months after the date when this title may be implemented, as specified in Section 14314, the secretary shall post on the agency s Web site, updated no later than July 1, annually, a description of the operation and accomplishments of the training programs and the environmental enforcement and prosecution projects funded by this title. The commission shall prepare the section of the report pertaining to the course of instruction authorized in Section 14304 and submit it to the secretary for inclusion in the report.

(Amended by Stats. 2004, Ch. 644, Sec. 27. Effective January 1, 2005.)












PART 5. PEACE OFFICERS' MEMORIAL

15001

(a) The construction of a memorial to California peace officers on the grounds of the State Capitol is hereby authorized. For purposes of this part, the grounds of the State Capitol are that property in the City of Sacramento bounded by Ninth, Fifteenth, L, and N Streets. The actual site for the memorial shall be selected by the commission after consultation with the Department of General Services and the State Office of Historic Preservation.

(b) Funds for the construction of the memorial shall be provided through private contributions for this purpose.

(Added by Stats. 1985, Ch. 1518, Sec. 1.)



15003

Peace officer memorial ceremonies, including the dedication of the memorial and any subsequent ceremonies, shall be conducted by the California Peace Officers Memorial Foundation.

(Amended by Stats. 1993, Ch. 29, Sec. 1. Effective January 1, 1994.)






PART 6. CONTROL OF DEADLY WEAPONS

TITLE 1. PRELIMINARY PROVISIONS

DIVISION 1. GENERAL PROVISIONS

16000

This act recodifies the provisions of former Title 2 (commencing with Section 12000) of Part 4, which was entitled Control of Deadly Weapons. The act shall be known and may be cited as the Deadly Weapons Recodification Act of 2010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16005

Nothing in the Deadly Weapons Recodification Act of 2010 is intended to substantively change the law relating to deadly weapons. The act is intended to be entirely nonsubstantive in effect. Every provision of this part, of Title 2 (commencing with Section 12001) of Part 4, and every other provision of this act, including, without limitation, every cross-reference in every provision of the act, shall be interpreted consistent with the nonsubstantive intent of the act.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16010

(a) A provision of this part or of Title 2 (commencing with Section 12001) of Part 4, or any other provision of the Deadly Weapons Recodification Act of 2010, insofar as it is substantially the same as a previously existing provision relating to the same subject matter, shall be considered as a restatement and continuation thereof and not as a new enactment.

(b) A reference in a statute to a previously existing provision that is restated and continued in this part or in Title 2 (commencing with Section 12001) of Part 4, or in any other provision of the Deadly Weapons Recodification Act of 2010, shall, unless a contrary intent appears, be deemed a reference to the restatement and continuation.

(c) A reference in a statute to a provision of this part or of Title 2 (commencing with Section 12001) of Part 4, or any other provision of the Deadly Weapons Recodification Act of 2010, which is substantially the same as a previously existing provision, shall, unless a contrary intent appears, be deemed to include a reference to the previously existing provision.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16015

If a previously existing provision is restated and continued in this part, or in Title 2 (commencing with Section 12001) of Part 4, or in any other provision of the Deadly Weapons Recodification Act of 2010, a conviction under that previously existing provision shall, unless a contrary intent appears, be treated as a prior conviction under the restatement and continuation of that provision.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16020

(a) A judicial decision interpreting a previously existing provision is relevant in interpreting any provision of this part, of Title 2 (commencing with Section 12001) of Part 4, or any other provision of the Deadly Weapons Recodification Act of 2010, which restates and continues that previously existing provision.

(b) However, in enacting the Deadly Weapons Recodification Act of 2010, the Legislature has not evaluated the correctness of any judicial decision interpreting a provision affected by the act.

(c) The Deadly Weapons Recodification Act of 2010 is not intended to, and does not, reflect any assessment of any judicial decision interpreting any provision affected by the act.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16025

(a) A judicial decision determining the constitutionality of a previously existing provision is relevant in determining the constitutionality of any provision of this part, of Title 2 (commencing with Section 12001) of Part 4, or any other provision of the Deadly Weapons Recodification Act of 2010, which restates and continues that previously existing provision.

(b) However, in enacting the Deadly Weapons Recodification Act of 2010, the Legislature has not evaluated the constitutionality of any provision affected by the act, or the correctness of any judicial decision determining the constitutionality of any provision affected by the act.

(c) The Deadly Weapons Recodification Act of 2010 is not intended to, and does not, reflect any determination of the constitutionality of any provision affected by the act.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






DIVISION 2. DEFINITIONS

16100

Use of the term .50 BMG cartridge is governed by Section 30525.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16110

Use of the term .50 BMG rifle is governed by Section 30530.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16120

As used in this part, abuse means any of the following:

(a) Intentionally or recklessly to cause or attempt to cause bodily injury.

(b) Sexual assault.

(c) To place a person in reasonable apprehension of imminent serious bodily injury to that person or to another.

(d) To molest, attack, strike, stalk, destroy personal property, or violate the terms of a domestic violence protective order issued pursuant to Part 4 (commencing with Section 6300) of Division 10 of the Family Code.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16130

As used in Section 26915, agent means an employee of the licensee.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16140

As used in this part, air gauge knife means a device that appears to be an air gauge but has concealed within it a pointed, metallic shaft that is designed to be a stabbing instrument which is exposed by mechanical action or gravity which locks into place when extended.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16150

(a) As used in Section 30300, ammunition means handgun ammunition as defined in Section 16650.

(b) As used in subdivision (a) of Section 30305 and in Section 30306, ammunition includes, but is not limited to, any bullet, cartridge, magazine, clip, speed loader, autoloader, or projectile capable of being fired from a firearm with a deadly consequence. Ammunition does not include blanks.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16160

As used in this part, antique cannon means any cannon manufactured before January 1, 1899, which has been rendered incapable of firing or for which ammunition is no longer manufactured in the United States and is not readily available in the ordinary channels of commercial trade.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16170

(a) As used in Sections 30515 and 30530, antique firearm means any firearm manufactured before January 1, 1899.

(b) As used in Section 16520, Section 16650, subdivision (a) of Section 23630, paragraph (1) of subdivision (b) of Section 27505, and subdivision (a) of Section 31615, antique firearm has the same meaning as in Section 921(a)(16) of Title 18 of the United States Code.

(c) As used in Section 17700, antique firearm means either of the following:

(1) Any firearm not designed or redesigned for using rimfire or conventional center fire ignition with fixed ammunition and manufactured in or before 1898. This includes any matchlock, flintlock, percussion cap, or similar type of ignition system or replica thereof, whether actually manufactured before or after the year 1898.

(2) Any firearm using fixed ammunition manufactured in or before 1898, for which ammunition is no longer manufactured in the United States and is not readily available in the ordinary channels of commercial trade.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16180

As used in this part, antique rifle means a firearm conforming to the definition of an antique firearm in Section 479.11 of Title 27 of the Code of Federal Regulations.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16190

As used in Article 2 (commencing with Section 26800) of Chapter 2 of Division 6 of Title 4, and in Article 1 (commencing with Section 27500) of Chapter 4 of Division 6 of Title 4, application to purchase means either of the following:

(a) The initial completion of the register by the purchaser, transferee, or person being loaned a firearm, as required by Section 28210.

(b) The initial completion and transmission to the Department of Justice of the record of electronic or telephonic transfer by the dealer on the purchaser, transferee, or person being loaned a firearm, as required by Section 28215.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16200

Use of the term assault weapon is governed by Sections 30510 and 30515.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16220

As used in this part, ballistic knife means a device that propels a knifelike blade as a projectile by means of a coil spring, elastic material, or compressed gas. Ballistic knife does not include any device that propels an arrow or a bolt by means of any common bow, compound bow, crossbow, or underwater speargun.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16230

As used in this part, ballistics identification system includes, but is not limited to, any automated image analysis system that is capable of storing firearm ballistic markings and tracing those markings to the firearm that produced them.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16240

As used in this part, basic firearms safety certificate means a certificate issued before January 1, 2003, by the Department of Justice pursuant to former Article 8 (commencing with Section 12800) of Chapter 6 of Title 2 of Part 4, as that article read at any time from when it became operative on January 1, 1992, to when it was repealed on January 1, 2003.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16250

As used in this part, BB device means any instrument that expels a projectile, such as a BB or a pellet, not exceeding 6mm caliber, through the force of air pressure, gas pressure, or spring action, or any spot marker gun.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16260

As used in this part, belt buckle knife is a knife that is made an integral part of a belt buckle and consists of a blade with a length of at least two and one-half inches.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16270

As used in this part, blowgun means a hollow tube designed and intended to be used as a tube through which a dart is propelled by the force of the breath of the user.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16280

As used in this part, blowgun ammunition means a dart designed and intended for use in a blowgun.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16288

As used in Section 31360, body armor means any bullet-resistant material intended to provide ballistic and trauma protection for the person wearing the body armor.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16290

As used in this part, body vest or body shield means any bullet-resistant material intended to provide ballistic and trauma protection for the wearer or holder.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16300

As used in this part, bona fide evidence of identity or bona fide evidence of majority and identity means a document issued by a federal, state, county, or municipal government, or subdivision or agency thereof, including, but not limited to, a motor vehicle operator s license, state identification card, identification card issued to a member of the armed forces, or other form of identification that bears the name, date of birth, description, and picture of the person.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16310

As used in this part, boobytrap means any concealed or camouflaged device designed to cause great bodily injury when triggered by an action of any unsuspecting person coming across the device. Boobytraps may include, but are not limited to, guns, ammunition, or explosive devices attached to trip wires or other triggering mechanisms, sharpened stakes, and lines or wire with hooks attached.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16320

(a) As used in this part, camouflaging firearm container means a container that meets all of the following criteria:

(1) It is designed and intended to enclose a firearm.

(2) It is designed and intended to allow the firing of the enclosed firearm by external controls while the firearm is in the container.

(3) It is not readily recognizable as containing a firearm.

(b) Camouflaging firearm container does not include any camouflaging covering used while engaged in lawful hunting or while going to or returning from a lawful hunting expedition.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16330

As used in this part, cane gun means any firearm mounted or enclosed in a stick, staff, rod, crutch, or similar device, designed to be, or capable of being used as, an aid in walking, if the firearm may be fired while mounted or enclosed therein.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16340

As used in this part, cane sword means a cane, swagger stick, stick, staff, rod, pole, umbrella, or similar device, having concealed within it a blade that may be used as a sword or stiletto.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16350

As used in Section 30515, capacity to accept more than 10 rounds means capable of accommodating more than 10 rounds. The term does not apply to a feeding device that has been permanently altered so that it cannot accommodate more than 10 rounds.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16360

As used in this part, CCW means carry concealed weapons.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16370

As used in Sections 31610 to 31700, inclusive, certified instructor or DOJ Certified Instructor means a person designated as a handgun safety instructor by the Department of Justice pursuant to subdivision (a) of Section 31635.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16380

As used in this part, chamber load indicator means a device that plainly indicates that a cartridge is in the firing chamber. A device satisfies this definition if it is readily visible, has incorporated or adjacent explanatory text or graphics, or both, and is designed and intended to indicate to a reasonably foreseeable adult user of the pistol, without requiring the user to refer to a user s manual or any other resource other than the pistol itself, whether a cartridge is in the firing chamber.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16400

As used in this part, clear evidence of the person s identity and age means either of the following:

(a) A valid California driver s license.

(b) A valid California identification card issued by the Department of Motor Vehicles.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16405

As used in this part, composite knuckles means any device or instrument made wholly or partially of composite materials, other than a medically prescribed prosthetic, that is not metal knuckles, that is worn for purposes of offense or defense in or on the hand, and that either protects the wearer s hand while striking a blow or increases the force of impact from the blow or injury to the individual receiving the blow.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16410

As used in this part, consultant-evaluator means a consultant or evaluator who, in the course of that person s profession is loaned firearms from a person licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto, for research or evaluation, and has a current certificate of eligibility issued pursuant to Section 26710.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16420

Use of the term dagger is governed by Section 16470.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16430

As used in Division 4 (commencing with Section 18250) of Title 2, deadly weapon means any weapon, the possession or concealed carrying of which is prohibited by any provision listed in Section 16590.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16440

Use of the term dealer is governed by Section 26700.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16450

As used in Sections 31610 to 31700, inclusive, in Chapter 2 (commencing with Section 29030) of Division 7 of Title 4, and in Article 3 (commencing with Section 30345) of Chapter 1 of Division 10 of Title 4, department means the Department of Justice.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16460

(a) As used in Sections 16510, 16520, and 16780, and in Chapter 1 (commencing with Section 18710) of Division 5 of Title 2, destructive device includes any of the following weapons:

(1) Any projectile containing any explosive or incendiary material or any other chemical substance, including, but not limited to, that which is commonly known as tracer or incendiary ammunition, except tracer ammunition manufactured for use in shotguns.

(2) Any bomb, grenade, explosive missile, or similar device or any launching device therefor.

(3) Any weapon of a caliber greater than 0.60 caliber which fires fixed ammunition, or any ammunition therefor, other than a shotgun (smooth or rifled bore) conforming to the definition of a destructive device found in subsection (b) of Section 479.11 of Title 27 of the Code of Federal Regulations, shotgun ammunition (single projectile or shot), antique rifle, or an antique cannon.

(4) Any rocket, rocket-propelled projectile, or similar device of a diameter greater than 0.60 inch, or any launching device therefor, and any rocket, rocket-propelled projectile, or similar device containing any explosive or incendiary material or any other chemical substance, other than the propellant for that device, except those devices as are designed primarily for emergency or distress signaling purposes.

(5) Any breakable container that contains a flammable liquid with a flashpoint of 150 degrees Fahrenheit or less and has a wick or similar device capable of being ignited, other than a device which is commercially manufactured primarily for the purpose of illumination.

(6) Any sealed device containing dry ice (CO2) or other chemically reactive substances assembled for the purpose of causing an explosion by a chemical reaction.

(b) A bullet containing or carrying an explosive agent is not a destructive device as that term is used in subdivision (a).

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16470

As used in this part, dirk or dagger means a knife or other instrument with or without a handguard that is capable of ready use as a stabbing weapon that may inflict great bodily injury or death. A nonlocking folding knife, a folding knife that is not prohibited by Section 21510, or a pocketknife is capable of ready use as a stabbing weapon that may inflict great bodily injury or death only if the blade of the knife is exposed and locked into position.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16480

Use of the term DOJ Certified Instructor is governed by Section 16370.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16490

As used in this part, domestic violence means abuse perpetrated against any of the following persons:

(a) A spouse or former spouse.

(b) A cohabitant or former cohabitant, as defined in Section 6209 of the Family Code.

(c) A person with whom the respondent is having or has had a dating or engagement relationship.

(d) A person with whom the respondent has had a child, where the presumption applies that the male parent is the father of the child of the female parent under the Uniform Parentage Act (Part 3 (commencing with Section 7600) of Division 12 of the Family Code).

(e) A child of a party or a child who is the subject of an action under the Uniform Parentage Act, where the presumption applies that the male parent is the father of the child to be protected.

(f) Any other person related by consanguinity or affinity within the second degree.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16500

Use of the phrase drop safety requirement for handguns is governed by Section 31900.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16505

For purposes of Chapter 7 (commencing with Section 26400) of Division 5 of Title 4, a firearm is encased when that firearm is enclosed in a case that is expressly made for the purpose of containing a firearm and that is completely zipped, snapped, buckled, tied, or otherwise fastened with no part of that firearm exposed.

(Added by Stats. 2012, Ch. 700, Sec. 4. Effective January 1, 2013.)



16510

As used in subdivision (a) of Section 16460 and Chapter 1 (commencing with Section 18710) of Division 5 of Title 2, explosive means any substance, or combination of substances, the primary or common purpose of which is detonation or rapid combustion, and which is capable of a relatively instantaneous or rapid release of gas and heat, or any substance, the primary purpose of which, when combined with others, is to form a substance capable of a relatively instantaneous or rapid release of gas and heat. Explosive includes, but is not limited to, any explosive as defined in Section 841 of Title 18 of the United States Code and published pursuant to Section 555.23 of Title 27 of the Code of Federal Regulations, and any of the following:

(a) Dynamite, nitroglycerine, picric acid, lead azide, fulminate of mercury, black powder, smokeless powder, propellant explosives, detonating primers, blasting caps, or commercial boosters.

(b) Substances determined to be division 1.1, 1.2, 1.3, or 1.6 explosives as classified by the United States Department of Transportation.

(c) Nitro carbo nitrate substances (blasting agent) classified as division 1.5 explosives by the United States Department of Transportation.

(d) Any material designated as an explosive by the State Fire Marshal. The designation shall be made pursuant to the classification standards established by the United States Department of Transportation. The State Fire Marshal shall adopt regulations in accordance with the Government Code to establish procedures for the classification and designation of explosive materials or explosive devices that are not under the jurisdiction of the United States Department of Transportation pursuant to provisions of Section 841 of Title 18 of the United States Code and published pursuant to Section 555.23 of Title 27 of the Code of Federal Regulations that define explosives.

(e) Certain division 1.4 explosives as designated by the United States Department of Transportation when listed in regulations adopted by the State Fire Marshal.

(f) As used in Section 16460 and Chapter 1 (commencing with Section 18710) of Division 5 of Title 2, explosive does not include any destructive device, nor does it include ammunition or small arms primers manufactured for use in shotguns, rifles, and pistols.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16520

(a) As used in this part, firearm means a device, designed to be used as a weapon, from which is expelled through a barrel, a projectile by the force of an explosion or other form of combustion.

(b) As used in the following provisions, firearm includes the frame or receiver of the weapon:

(1) Section 16550.

(2) Section 16730.

(3) Section 16960.

(4) Section 16990.

(5) Section 17070.

(6) Section 17310.

(7) Sections 26500 to 26588, inclusive.

(8) Sections 26600 to 27140, inclusive.

(9) Sections 27400 to 28000, inclusive.

(10) Section 28100.

(11) Sections 28400 to 28415, inclusive.

(12) Sections 29010 to 29150, inclusive.

(13) Sections 29610 to 29750, inclusive.

(14) Sections 29800 to 29905, inclusive.

(15) Sections 30150 to 30165, inclusive.

(16) Section 31615.

(17) Sections 31705 to 31830, inclusive.

(18) Sections 34355 to 34370, inclusive.

(19) Sections 8100, 8101, and 8103 of the Welfare and Institutions Code.

(c) As used in the following provisions, firearm also includes a rocket, rocket propelled projectile launcher, or similar device containing an explosive or incendiary material, whether or not the device is designed for emergency or distress signaling purposes:

(1) Section 16750.

(2) Subdivision (b) of Section 16840.

(3) Section 25400.

(4) Sections 25850 to 26025, inclusive.

(5) Subdivisions (a), (b), and (c) of Section 26030.

(6) Sections 26035 to 26055, inclusive.

(d) As used in the following provisions, firearm does not include an unloaded antique firearm:

(1) Subdivisions (a) and (c) of Section 16730.

(2) Section 16550.

(3) Section 16960.

(4) Section 17310.

(5) Chapter 6 (commencing with Section 26350) of Division 5 of Title 4.

(6) Chapter 7 (commencing with Section 26400) of Division 5 of Title 4.

(7) Sections 26500 to 26588, inclusive.

(8) Sections 26700 to 26915, inclusive.

(9) Section 27510.

(10) Section 27530.

(11) Section 27540.

(12) Section 27545.

(13) Sections 27555 to 27570, inclusive.

(14) Sections 29010 to 29150, inclusive.

(15) Section 25135.

(e) As used in Sections 34005 and 34010, firearm does not include a destructive device.

(f) As used in Sections 17280 and 24680, firearm has the same meaning as in Section 922 of Title 18 of the United States Code.

(g) As used in Sections 29010 to 29150, inclusive, firearm includes the unfinished frame or receiver of a weapon that can be readily converted to the functional condition of a finished frame or receiver.

(Amended by Stats. 2013, Ch. 737, Sec. 2. Effective January 1, 2014.)



16530

(a) As used in this part, the terms firearm capable of being concealed upon the person, pistol, and revolver apply to and include any device designed to be used as a weapon, from which is expelled a projectile by the force of any explosion, or other form of combustion, and that has a barrel less than 16 inches in length. These terms also include any device that has a barrel 16 inches or more in length which is designed to be interchanged with a barrel less than 16 inches in length.

(b) Nothing shall prevent a device defined as a firearm capable of being concealed upon the person, pistol, or revolver from also being found to be a short-barreled rifle or a short-barreled shotgun.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16535

(a) As used in this part, firearm safety certificate means a certificate issued by the Department of Justice pursuant to Sections 31610 to 31700, inclusive, or pursuant to former Article 8 (commencing with Section 12800) of Chapter 6 of Title 2 of Part 4, as that article was operative at any time from January 1, 2003, until it was repealed by the Deadly Weapons Recodification Act of 2010.

(b) This section shall become operative on January 1, 2015.

(Added by Stats. 2013, Ch. 761, Sec. 1. Effective January 1, 2014. Section operative January 1, 2015, by its own provisions.)



16540

As used in Section 25135 and Division 2 (commencing with Section 23620) of Title 4, firearm safety device means a device other than a gun safe that locks and is designed to prevent children and unauthorized users from firing a firearm. The device may be installed on a firearm, be incorporated into the design of the firearm, or prevent access to the firearm.

(Amended by Stats. 2013, Ch. 737, Sec. 3. Effective January 1, 2014.)



16550

As used in this part, firearm transaction record is a record containing the same information referred to in subdivision (a) of Section 478.124, Section 478.124a, and subdivision (e) of Section 478.125 of Title 27 of the Code of Federal Regulations.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16560

Use of the phrase firing requirement for handguns is governed by Section 31905.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16570

As used in this part, flechette dart means a dart, capable of being fired from a firearm, that measures approximately one inch in length, with tail fins that take up approximately five-sixteenths of an inch of the body.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16575

(a) Except as stated in subdivision (c), the following provisions are continuations of provisions that were included in former Article 4 (commencing with Section 12070) of Chapter 1 of Title 2 of Part 4, entitled Licenses to Sell Firearms, when that article was repealed by the Deadly Weapons Recodification Act of 2010:

(1) Section 16130.

(2) Subdivision (b) of Section 16170, to the extent that it continues former Sections 12078 and 12085, as those sections read when they were repealed by the Deadly Weapons Recodification Act of 2010.

(3) Section 16230.

(4) Section 16400.

(5) Section 16450, to the extent that it continues subdivision (a) of former Section 12086, as that subdivision read when it was repealed by the Deadly Weapons Recodification Act of 2010.

(6) Subdivisions (b) and (d) of Section 16520, to the extent that they continue subdivision (e) of former Section 12085, as that subdivision read when it was repealed by the Deadly Weapons Recodification Act of 2010.

(7) Subdivision (g) of Section 16520.

(8) Section 16550.

(9) Section 16620.

(10) Section 16720.

(11) Section 16730.

(12) Section 16740, to the extent that it continues subdivision (b) of former Section 12079, as that subdivision read when it was repealed by the Deadly Weapons Recodification Act of 2010.

(13) Section 16800.

(14) Section 16810.

(15) Section 16960.

(16) Section 16990.

(17) Section 17110.

(18) Section 17310.

(19) Sections 26500 to 26588, inclusive.

(20) Sections 26600 to 29150, inclusive.

(21) Chapter 2 (commencing with Section 29500) of Division 8 of Title 4.

(22) Section 30105.

(23) Sections 30150 to 30165, inclusive.

(24) Sections 31705 to 31830, inclusive.

(25) Section 32315.

(26) Section 34205.

(27) Sections 34350 to 34370, inclusive.

(b) Except as stated in subdivision (c), the provisions listed in subdivision (a) may be referred to as former Article 4 of Chapter 1 provisions.

(c) Subdivision (a) does not include any provision that was first codified in one of the specified numerical ranges after the effective date of the Deadly Weapons Recodification Act of 2010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16580

(a) Except as stated in subdivision (c), the following provisions are continuations of provisions that were included in former Chapter 1 (commencing with Section 12000) of Title 2 of Part 4, entitled Firearms, when that chapter was repealed by the Deadly Weapons Recodification Act of 2010:

(1) Sections 12001 to 12022.95, inclusive.

(2) Sections 16120 to 16140, inclusive.

(3) Subdivision (b) of Section 16170, to the extent it continues former Sections 12001, 12060, 12078, 12085, and 12088.8, as those sections read when they were repealed by the Deadly Weapons Recodification Act of 2010.

(4) Subdivision (c) of Section 16170.

(5) Section 16190.

(6) Sections 16220 to 16240, inclusive.

(7) Section 16250, to the extent it continues former Section 12001, as that section read when it was repealed by the Deadly Weapons Recodification Act of 2010.

(8) Section 16260.

(9) Sections 16320 to 16340, inclusive.

(10) Section 16360.

(11) Sections 16400 to 16410, inclusive.

(12) Section 16430.

(13) Section 16450, to the extent it continues former Sections 12060 and 12086, as those sections read when they were repealed by the Deadly Weapons Recodification Act of 2010.

(14) Subdivision (b) of Section 16460.

(15) Section 16470.

(16) Section 16490.

(17) Subdivision (a) of Section 16520, to the extent it continues former Section 12001, as that section read when it was repealed by the Deadly Weapons Recodification Act of 2010.

(18) Subdivisions (b) to (g), inclusive, of Section 16520.

(19) Sections 16530 to 16550, inclusive.

(20) Section 16570.

(21) Sections 16600 to 16640, inclusive.

(22) Section 16650, to the extent it continues former Section 12060, as that section read when it was repealed by the Deadly Weapons Recodification Act of 2010.

(23) Section 16662, to the extent it continues former Section 12060, as that section read when it was repealed by the Deadly Weapons Recodification Act of 2010.

(24) Sections 16670 to 16690, inclusive.

(25) Sections 16720 to 16760, inclusive.

(26) Sections 16800 and 16810.

(27) Sections 16830 to 16870, inclusive.

(28) Sections 16920 to 16960, inclusive.

(29) Sections 16990 and 17000.

(30) Sections 17020 to 17070, inclusive.

(31) Section 17090, to the extent it continues former Section 12020, as that section read when it was repealed by the Deadly Weapons Recodification Act of 2010.

(32) Section 17110.

(33) Section 17125.

(34) Section 17160.

(35) Sections 17170 to 17200, inclusive.

(36) Sections 17270 to 17290, inclusive.

(37) Sections 17310 and 17315.

(38) Sections 17330 to 17505, inclusive.

(39) Sections 17515 to 18500, inclusive.

(40) Sections 19100 to 19290, inclusive.

(41) Sections 20200 to 21390, inclusive.

(42) Sections 21790 to 22490, inclusive.

(43) Sections 23500 to 30290, inclusive.

(44) Sections 30345 to 30365, inclusive.

(45) Sections 31500 to 31590, inclusive.

(46) Sections 31705 to 31830, inclusive.

(47) Sections 32310 to 32450, inclusive.

(48) Sections 32900 to 33320, inclusive.

(49) Sections 33600 to 34370, inclusive.

(b) Except as stated in subdivision (c), the provisions listed in subdivision (a) may be referred to as former Chapter 1 provisions.

(c) Subdivision (a) does not include any provision that was first codified in one of the specified numerical ranges after the effective date of the Deadly Weapons Recodification Act of 2010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16585

(a) Except as stated in subdivision (d), the following provisions are continuations of provisions that were included in former Section 12078, as that section read when it was repealed by the Deadly Weapons Recodification Act of 2010:

(1) Subdivision (b) of Section 16170, as it pertains to former Section 12078, as that section read when it was repealed by the Deadly Weapons Recodification Act of 2010.

(2) Section 16720.

(3) Subdivision (a) of Section 16730, as it pertains to former Section 12078, as that section read when it was repealed by the Deadly Weapons Recodification Act of 2010.

(4) Subdivision (b) of Section 16730.

(5) Section 16990.

(6) Sections 26600 to 26615, inclusive.

(7) Sections 26950 to 27140, inclusive.

(8) Sections 27400 to 27415, inclusive.

(9) Subdivision (b) of Section 27505, as it pertains to former Section 12078, as that section read when it was repealed by the Deadly Weapons Recodification Act of 2010.

(10) Sections 27600 to 28000, inclusive.

(11) Sections 28400 to 28415, inclusive.

(12) Sections 30150 to 30165, inclusive.

(13) Sections 31705 to 31830, inclusive.

(14) Sections 34355 to 34370, inclusive.

(b) Except as stated in subdivision (d), the provisions listed in subdivision (a) may be referred to as former Section 12078 provisions.

(c) Except as stated in subdivision (d), the following provisions are continuations of provisions that were included in subdivision (a) of former Section 12078, as that subdivision read when it was repealed by the Deadly Weapons Recodification Act of 2010:

(1) Sections 26600 to 26615, inclusive.

(2) Section 26950.

(3) Sections 27050 to 27065, inclusive.

(4) Sections 27400 to 27415, inclusive.

(5) Sections 27600 to 27615, inclusive.

(6) Section 27650.

(7) Sections 27850 to 27860, inclusive.

(8) Sections 28400 to 28415, inclusive.

(9) Sections 30150 to 30165, inclusive.

(10) Sections 31705 to 31735, inclusive.

(11) Sections 34355 to 34370, inclusive.

(d) Subdivisions (a) and (c) do not include any provision that was first codified in one of the specified numerical ranges after the effective date of the Deadly Weapons Recodification Act of 2010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16590

As used in this part, generally prohibited weapon means any of the following:

(a) An air gauge knife, as prohibited by Section 20310.

(b) Ammunition that contains or consists of a flechette dart, as prohibited by Section 30210.

(c) A ballistic knife, as prohibited by Section 21110.

(d) A belt buckle knife, as prohibited by Section 20410.

(e) A bullet containing or carrying an explosive agent, as prohibited by Section 30210.

(f) A camouflaging firearm container, as prohibited by Section 24310.

(g) A cane gun, as prohibited by Section 24410.

(h) A cane sword, as prohibited by Section 20510.

(i) A concealed dirk or dagger, as prohibited by Section 21310.

(j) A concealed explosive substance, other than fixed ammunition, as prohibited by Section 19100.

(k) A firearm that is not immediately recognizable as a firearm, as prohibited by Section 24510.

(l) A large-capacity magazine, as prohibited by Section 32310.

(m) A leaded cane or an instrument or weapon of the kind commonly known as a billy, blackjack, sandbag, sandclub, sap, or slungshot, as prohibited by Section 22210.

(n) A lipstick case knife, as prohibited by Section 20610.

(o) Metal knuckles, as prohibited by Section 21810.

(p) A metal military practice handgrenade or a metal replica handgrenade, as prohibited by Section 19200.

(q) A multiburst trigger activator, as prohibited by Section 32900.

(r) A nunchaku, as prohibited by Section 22010.

(s) A shobi-zue, as prohibited by Section 20710.

(t) A short-barreled rifle or short-barreled shotgun, as prohibited by Section 33215.

(u) A shuriken, as prohibited by Section 22410.

(v) An unconventional pistol, as prohibited by Section 31500.

(w) An undetectable firearm, as prohibited by Section 24610.

(x) A wallet gun, as prohibited by Section 24710.

(y) A writing pen knife, as prohibited by Section 20910.

(z) A zip gun, as prohibited by Section 33600.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16600

As used in Chapter 2 (commencing with Section 25100) of Division 4 of Title 4, great bodily injury means a significant or substantial physical injury.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16610

As used in this part, gun safe means a locking container that fully contains and secures one or more firearms, and that meets the standards for gun safes adopted pursuant to Section 23650.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16620

As used in this part, Gun Show Trader means a person described in Section 26525.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16630

As used in this part, gunsmith means any person who is licensed as a dealer pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto, who is engaged primarily in the business of repairing firearms, or making or fitting special barrels, stocks, or trigger mechanisms to firearms, or the agent or employee of that person.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16640

(a) As used in this part, handgun means any pistol, revolver, or firearm capable of being concealed upon the person.

(b) Nothing shall prevent a device defined as a handgun from also being found to be a short-barreled rifle or a short-barreled shotgun.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16650

(a) As used in this part, handgun ammunition means ammunition principally for use in pistols, revolvers, and other firearms capable of being concealed upon the person, notwithstanding that the ammunition may also be used in some rifles.

(b) As used in Section 30312 and in Article 3 (commencing with Section 30345) of Chapter 1 of Division 10 of Title 4, handgun ammunition does not include either of the following:

(1) Ammunition designed and intended to be used in an antique firearm.

(2) Blanks.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16660

As used in this part, handgun ammunition designed primarily to penetrate metal or armor means any ammunition, except a shotgun shell or ammunition primarily designed for use in a rifle, that is designed primarily to penetrate a body vest or body shield, and has either of the following characteristics:

(a) Has projectile or projectile core constructed entirely, excluding the presence of traces of other substances, from one or a combination of tungsten alloys, steel, iron, brass, beryllium copper, or depleted uranium, or any equivalent material of similar density or hardness.

(b) Is primarily manufactured or designed, by virtue of its shape, cross-sectional density, or any coating applied thereto, including, but not limited to, ammunition commonly known as KTW ammunition, to breach or penetrate a body vest or body shield when fired from a pistol, revolver, or other firearm capable of being concealed upon the person.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16662

As used in this part, handgun ammunition vendor means any person, firm, corporation, dealer, or any other business enterprise that is engaged in the retail sale of any handgun ammunition, or that holds itself out as engaged in the business of selling any handgun ammunition.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16670

As used in this part, handgun safety certificate means a certificate issued by the Department of Justice pursuant to Sections 31610 to 31700, inclusive, or pursuant to former Article 8 (commencing with Section 12800) of Chapter 6 of Title 2 of Part 4, as that article was operative at any time from January 1, 2003, until it was repealed by the Deadly Weapons Recodification Act of 2010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16680

As used in this part, hard wooden knuckles means any device or instrument made wholly or partially of wood or paper products that is not metal knuckles, that is worn for purposes of offense or defense in or on the hand, and that either protects the wearer s hand while striking a blow, or increases the force of impact from the blow or injury to the individual receiving the blow. The composite materials, wood, or paper products contained in the device may help support the hand or fist, provide a shield to protect it, or consist of projections or studs that would contact the individual receiving a blow.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16690

As used in Sections 25650 and 26020, Article 2 (commencing with Section 25450) of Chapter 2 of Division 5 of Title 4, and Article 3 (commencing with Section 25900) of Chapter 3 of Division 5 of Title 4, honorably retired includes any peace officer who has qualified for, and has accepted, a service or disability retirement. As used in those provisions, honorably retired does not include an officer who has agreed to a service retirement in lieu of termination.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16700

(a) As used in this part, imitation firearm means any BB device, toy gun, replica of a firearm, or other device that is so substantially similar in coloration and overall appearance to an existing firearm as to lead a reasonable person to perceive that the device is a firearm.

(b) As used in Section 20165, imitation firearm does not include any of the following:

(1) A nonfiring collector s replica that is historically significant, and is offered for sale in conjunction with a wall plaque or presentation case.

(2) A BB device.

(3) A device where the entire exterior surface of the device is white, bright red, bright orange, bright yellow, bright green, bright blue, bright pink, or bright purple, either singly or as the predominant color in combination with other colors in any pattern, as provided by federal regulations governing imitation firearms, or where the entire device is constructed of transparent or translucent materials which permits unmistakable observation of the device s complete contents, as provided by federal regulations governing imitation firearms.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16720

As used in this part, immediate family member means either of the following relationships:

(a) Parent and child.

(b) Grandparent and grandchild.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16730

(a) As used in Section 31815 and in Division 6 (commencing with Section 26500) of Title 4, infrequent means:

(1) For handguns, less than six transactions per calendar year.

(2) For firearms other than handguns, occasional and without regularity.

(b) As used in Section 27900, the term infrequent shall not be construed to prohibit different local chapters of the same nonprofit corporation from conducting auctions or similar events, provided the individual local chapter conducts the auctions or similar events infrequently. It is the intent of the Legislature that different local chapters, representing different localities, be entitled to invoke the exemption created by Section 27900, notwithstanding the frequency with which other chapters of the same nonprofit corporation may conduct auctions or similar events.

(c) As used in this section, transaction means a single sale, lease, or transfer of any number of handguns.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16740

As used in this part, large-capacity magazine means any ammunition feeding device with the capacity to accept more than 10 rounds, but shall not be construed to include any of the following:

(a) A feeding device that has been permanently altered so that it cannot accommodate more than 10 rounds.

(b) A .22 caliber tube ammunition feeding device.

(c) A tubular magazine that is contained in a lever-action firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16750

(a) As used in Section 25400, lawful possession of the firearm means that the person who has possession or custody of the firearm either lawfully owns the firearm or has the permission of the lawful owner or a person who otherwise has apparent authority to possess or have custody of the firearm. A person who takes a firearm without the permission of the lawful owner or without the permission of a person who has lawful custody of the firearm does not have lawful possession of the firearm.

(b) As used in Article 2 (commencing with Section 25850), Article 3 (commencing with Section 25900), and Article 4 (commencing with Section 26000) of Chapter 3 of Division 5 of Title 4, Chapter 6 (commencing with Section 26350) of Division 5 of Title 4, and Chapter 7 (commencing with Section 26400) of Division 5 of Title 4, lawful possession of the firearm means that the person who has possession or custody of the firearm either lawfully acquired and lawfully owns the firearm or has the permission of the lawful owner or person who otherwise has apparent authority to possess or have custody of the firearm. A person who takes a firearm without the permission of the lawful owner or without the permission of a person who has lawful custody of the firearm does not have lawful possession of the firearm.

(Amended by Stats. 2012, Ch. 700, Sec. 6. Effective January 1, 2013.)



16760

As used in this part, a leaded cane means a staff, crutch, stick, rod, pole, or similar device, unnaturally weighted with lead.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16770

As used in this part, less lethal ammunition means any ammunition that satisfies both of the following requirements:

(a) It is designed to be used in any less lethal weapon or any other kind of weapon (including, but not limited to, any firearm, pistol, revolver, shotgun, rifle, or spring, compressed air, or compressed gas weapon).

(b) When used in a less lethal weapon or other weapon, it is designed to immobilize, incapacitate, or stun a human being through the infliction of any less than lethal impairment of physical condition, function, or senses, including physical pain or discomfort.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16780

As used in this part:

(a) Less lethal weapon means any device that is designed to or that has been converted to expel or propel less lethal ammunition by any action, mechanism, or process for the purpose of incapacitating, immobilizing, or stunning a human being through the infliction of any less than lethal impairment of physical condition, function, or senses, including physical pain or discomfort. It is not necessary that a weapon leave any lasting or permanent incapacitation, discomfort, pain, or other injury or disability in order to qualify as a less lethal weapon.

(b) Less lethal weapon includes the frame or receiver of any weapon described in subdivision (a), but does not include any of the following unless the part or weapon has been converted as described in subdivision (a):

(1) Pistol, revolver, or firearm.

(2) Machinegun.

(3) Rifle or shotgun using fixed ammunition consisting of standard primer and powder and not capable of being concealed upon the person.

(4) A pistol, rifle, or shotgun that is a firearm having a barrel less than 0.18 inches in diameter and that is designed to expel a projectile by any mechanical means or by compressed air or gas.

(5) When used as designed or intended by the manufacturer, any weapon that is commonly regarded as a toy gun, and that as a toy gun is incapable of inflicting any impairment of physical condition, function, or senses.

(6) A destructive device.

(7) A tear gas weapon.

(8) A bow or crossbow designed to shoot arrows.

(9) A device commonly known as a slingshot.

(10) A device designed for the firing of stud cartridges, explosive rivets, or similar industrial ammunition.

(11) A device designed for signaling, illumination, or safety.

(12) An assault weapon.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16790

As used in Article 5 (commencing with Section 30900) and Article 7 (commencing with Section 31050) of Chapter 2 of Division 10 of Title 4, licensed gun dealer means a person who is licensed pursuant to Sections 26700 to 26915, inclusive, and who has a permit to sell assault weapons or .50 BMG rifles pursuant to Section 31005.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16800

As used in this part, licensed gun show producer means a person who has been issued a certificate of eligibility by the Department of Justice pursuant to Section 27200. No regulations shall be required to implement this section.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16810

As used in Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) of Chapter 2 of Division 6 of Title 4, licensed premises, licensee s business premises, or licensee s place of business means the building designated in the license.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16820

(a) For purposes of the provisions listed in Section 16580, use of the term licensee is governed by Section 26700.

(b) For purposes of Chapter 2 (commencing with Section 29030) of Division 7 of Title 4, use of the term licensee is governed by Section 29030.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16822

Use of the term licensee s business premises is governed by Section 16810.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16824

Use of the term licensee s place of business is governed by Section 16810.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16830

As used in this part, a lipstick case knife means a knife enclosed within and made an integral part of a lipstick case.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16840

(a) As used in Section 25800, a firearm shall be deemed to be loaded whenever both the firearm and the unexpended ammunition capable of being discharged from the firearm are in the immediate possession of the same person.

(b) As used in Chapter 2 (commencing with Section 25100) of Division 4 of Title 4, in subparagraph (A) of paragraph (6) of subdivision (c) of Section 25400, and in Sections 25850 to 26055, inclusive,

(1) A firearm shall be deemed to be loaded when there is an unexpended cartridge or shell, consisting of a case that holds a charge of powder and a bullet or shot, in, or attached in any manner to, the firearm, including, but not limited to, in the firing chamber, magazine, or clip thereof attached to the firearm.

(2) Notwithstanding paragraph (1), a muzzle-loader firearm shall be deemed to be loaded when it is capped or primed and has a powder charge and ball or shot in the barrel or cylinder.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16850

As used in Sections 17740, 23925, 25105, 25205, 25135, and 25610, in Article 3 (commencing with Section 25505) of Chapter 2 of Division 5 of Title 4, in Chapter 6 (commencing with Section 26350) of Division 5 of Title 4, and in Chapter 7 (commencing with Section 26400) of Division 5 of Title 4, locked container means a secure container that is fully enclosed and locked by a padlock, keylock, combination lock, or similar locking device. The term locked container does not include the utility or glove compartment of a motor vehicle.

(Amended by Stats. 2013, Ch. 737, Sec. 4. Effective January 1, 2014.)



16860

As used in Sections 16850, 25105, and 25205, locking device means a device that is designed to prevent a firearm from functioning and, when applied to the firearm, renders the firearm inoperable.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16865

As used in Section 26860, long gun means any firearm that is not a handgun or a machinegun.

(Added by Stats. 2013, Ch. 761, Sec. 2. Effective January 1, 2014.)



16870

As used in this part, long-gun safe means a locking container designed to fully contain and secure a rifle or shotgun, which has a locking system consisting of either a mechanical combination lock or an electronic combination lock that has at least 1,000 possible unique combinations consisting of a minimum of three numbers, letters, or symbols per combination, and is not listed on the roster maintained pursuant to Section 23655.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16880

(a) As used in this part, machinegun means any weapon that shoots, is designed to shoot, or can readily be restored to shoot, automatically more than one shot, without manual reloading, by a single function of the trigger.

(b) The term machinegun also includes the frame or receiver of any weapon described in subdivision (a), any part designed and intended solely and exclusively, or combination of parts designed and intended, for use in converting a weapon into a machinegun, and any combination of parts from which a machinegun can be assembled if those parts are in the possession or under the control of a person.

(c) The term machinegun also includes any weapon deemed by the federal Bureau of Alcohol, Tobacco, Firearms and Explosives as readily convertible to a machinegun under Chapter 53 (commencing with Section 5801) of Title 26 of the United States Code.

(Amended by Stats. 2011, Ch. 296, Sec. 228. Effective January 1, 2012.)



16890

As used in Section 30515, magazine means any ammunition feeding device.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16900

As used in this part, magazine disconnect mechanism means a mechanism that prevents a semiautomatic pistol that has a detachable magazine from operating to strike the primer of ammunition in the firing chamber when a detachable magazine is not inserted in the semiautomatic pistol.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16920

As used in this part, metal knuckles means any device or instrument made wholly or partially of metal that is worn for purposes of offense or defense in or on the hand and that either protects the wearer s hand while striking a blow or increases the force of impact from the blow or injury to the individual receiving the blow. The metal contained in the device may help support the hand or fist, provide a shield to protect it, or consist of projections or studs which would contact the individual receiving a blow.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16930

As used in this part, a multiburst trigger activator means either of the following:

(a) A device designed or redesigned to be attached to a semiautomatic firearm, which allows the firearm to discharge two or more shots in a burst by activating the device.

(b) A manual or power-driven trigger activating device constructed and designed so that when attached to a semiautomatic firearm it increases the rate of fire of that firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16940

As used in this part, nunchaku means an instrument consisting of two or more sticks, clubs, bars, or rods to be used as handles, connected by a rope, cord, wire, or chain, in the design of a weapon used in connection with the practice of a system of self-defense such as karate.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16950

As used in Chapter 6 (commencing with Section 26350) of Division 5 of Title 4, a handgun shall be deemed to be carried openly or exposed if the handgun is not carried concealed within the meaning of Section 25400.

(Added by Stats. 2011, Ch. 725, Sec. 7. Effective January 1, 2012.)



16960

As used in Article 1 (commencing with Section 26500) of Chapter 1 of Division 6 of Title 4, operation of law includes, but is not limited to, any of the following:

(a) The executor or administrator of an estate, if the estate includes a firearm.

(b) A secured creditor or an agent or employee of a secured creditor when a firearm is possessed as collateral for, or as a result of, a default under a security agreement under the Commercial Code.

(c) A levying officer, as defined in Section 481.140, 511.060, or 680.260 of the Code of Civil Procedure.

(d) A receiver performing the functions of a receiver, if the receivership estate includes a firearm.

(e) A trustee in bankruptcy performing the duties of a trustee, if the bankruptcy estate includes a firearm.

(f) An assignee for the benefit of creditors performing the functions of an assignee, if the assignment includes a firearm.

(g) A transmutation of property between spouses pursuant to Section 850 of the Family Code.

(h) A firearm received by the family of a police officer or deputy sheriff from a local agency pursuant to Section 50081 of the Government Code.

(i) The transfer of a firearm by a law enforcement agency to the person who found the firearm where the delivery is to the person as the finder of the firearm pursuant to Article 1 (commencing with Section 2080) of Chapter 4 of Title 6 of Part 4 of Division 3 of the Civil Code.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16965

As used in this part, passenger s or driver s area means that part of a motor vehicle which is designed to carry the driver and passengers, including any interior compartment or space therein.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16970

(a) As used in Sections 16790, 17505, and 30600, person means an individual, partnership, corporation, limited liability company, association, or any other group or entity, regardless of how it was created.

(b) As used in Chapter 2 (commencing with Section 30500) of Division 10 of Title 4, except for Section 30600 person means an individual.

(Amended by Stats. 2013, Ch. 729, Sec. 1. Effective January 1, 2014.)



16980

Use of the term person licensed pursuant to Sections 26700 to 26915, inclusive is governed by Section 26700.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



16990

As used in any provision listed in subdivision (a) of Section 16585, the phrase a person taking title or possession of a firearm by operation of law includes, but is not limited to, any of the following instances in which an individual receives title to, or possession of, a firearm:

(a) The executor or administrator of an estate, if the estate includes a firearm.

(b) A secured creditor or an agent or employee of a secured creditor when the firearm is possessed as collateral for, or as a result of, a default under a security agreement under the Commercial Code.

(c) A levying officer, as defined in Section 481.140, 511.060, or 680.260 of the Code of Civil Procedure.

(d) A receiver performing the functions of a receiver, if the receivership estate includes a firearm.

(e) A trustee in bankruptcy performing the duties of a trustee, if the bankruptcy estate includes a firearm.

(f) An assignee for the benefit of creditors performing the functions of an assignee, if the assignment includes a firearm.

(g) A transmutation of property consisting of a firearm pursuant to Section 850 of the Family Code.

(h) A firearm passing to a surviving spouse pursuant to Chapter 1 (commencing with Section 13500) of Part 2 of Division 8 of the Probate Code.

(i) A firearm received by the family of a police officer or deputy sheriff from a local agency pursuant to Section 50081 of the Government Code.

(j) The transfer of a firearm by a law enforcement agency to the person who found the firearm where the delivery is to the person as the finder of the firearm pursuant to Article 1 (commencing with Section 2080) of Chapter 4 of Division 3 of the Civil Code.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17000

(a) As used in this part, until January 1, 2014, any reference to the term personal firearm importer shall be deemed to mean personal handgun importer and, on and after January 1, 2014, any reference to the term personal handgun importer shall be deemed to mean personal firearm importer. A personal handgun importer, until January 1, 2014, and commencing January 1, 2014, a personal firearm importer means an individual who meets all of the following criteria:

(1) The individual is not a person licensed pursuant to Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) of Chapter 2 of Division 6 of Title 4.

(2) The individual is not a licensed manufacturer of firearms pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code.

(3) The individual is not a licensed importer of firearms pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(4) The individual is the owner of a firearm.

(5) The individual acquired that firearm outside of California.

(6) The individual moved into this state on or after January 1, 1998, in the case of a handgun, or in the case of a firearm that is not a handgun, on or after January 1, 2014, as a resident of this state.

(7) The individual intends to possess that handgun within this state on or after January 1, 1998, or in the case of a firearm that is not a handgun, he or she intends to possess that firearm within this state on or after January 1, 2014.

(8) The firearm was not delivered to the individual by a person licensed pursuant to Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) of Chapter 2 of Division 6 of Title 4, who delivered that firearm following the procedures set forth in Section 27540 and Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) of Chapter 2 of Division 6 of Title 4.

(9) The individual, while a resident of this state, had not previously reported ownership of that firearm to the Department of Justice in a manner prescribed by the department that included information concerning the individual and a description of the firearm.

(10) The firearm is not a firearm that is prohibited by any provision listed in Section 16590.

(11) The firearm is not an assault weapon.

(12) The firearm is not a machinegun.

(13) The person is 18 years of age or older.

(14) The firearm is not a .50 BMG rifle.

(15) The firearm is not a destructive device.

(b) For purposes of paragraph (6) of subdivision (a):

(1) Except as provided in paragraph (2), residency shall be determined in the same manner as is the case for establishing residency pursuant to Section 12505 of the Vehicle Code.

(2) In the case of a member of the Armed Forces of the United States, residency shall be deemed to be established when the individual was discharged from active service in this state.

(Amended by Stats. 2011, Ch. 745, Sec. 3. Effective January 1, 2012.)



17010

Use of the term pistol is governed by Section 16530.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17020

For purposes of this part, a city or county may be considered an applicant s principal place of employment or business only if the applicant is physically present in the jurisdiction during a substantial part of the applicant s working hours for purposes of that employment or business.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17030

As used in this part, prohibited area means any place where it is unlawful to discharge a weapon.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17040

As used in Chapter 6 (commencing with Section 26350) of Division 5 of Title 4, public place has the same meaning as in Section 25850.

(Added by Stats. 2011, Ch. 725, Sec. 8. Effective January 1, 2012.)



17060

As used in Section 25135, residence means any structure intended or used for human habitation, including, but not limited to, houses, condominiums, rooms, motels, hotels, time-shares, and recreational or other vehicles where human habitation occurs.

(Added by Stats. 2013, Ch. 737, Sec. 5. Effective January 1, 2014.)



17070

As used in this part, responsible adult means a person at least 21 years of age who is not prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17080

Use of the term revolver is governed by Section 16530.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17090

As used in Sections 16530, 16640, 16650, 16660, 16870, and 17170, Sections 17720 to 17730, inclusive, Section 17740, subdivision (f) of Section 27555, Article 2 (commencing with Section 30300) of Chapter 1 of Division 10 of Title 4, and Article 1 (commencing with Section 33210) of Chapter 8 of Division 10 of Title 4, rifle means a weapon designed or redesigned, made or remade, and intended to be fired from the shoulder and designed or redesigned and made or remade to use the energy of the explosive in a fixed cartridge to fire only a single projectile through a rifled bore for each single pull of the trigger.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17110

As used in Section 26890, secure facility means a building that meets all of the following specifications:

(a) All perimeter doorways shall meet one of the following:

(1) A windowless steel security door equipped with both a dead bolt and a doorknob lock.

(2) A windowed metal door that is equipped with both a dead bolt and a doorknob lock. If the window has an opening of five inches or more measured in any direction, the window shall be covered with steel bars of at least one-half inch diameter or metal grating of at least nine gauge affixed to the exterior or interior of the door.

(3) A metal grate that is padlocked and affixed to the licensee s premises independent of the door and doorframe.

(b) All windows are covered with steel bars.

(c) Heating, ventilating, air-conditioning, and service openings are secured with steel bars, metal grating, or an alarm system.

(d) Any metal grates have spaces no larger than six inches wide measured in any direction.

(e) Any metal screens have spaces no larger than three inches wide measured in any direction.

(f) All steel bars shall be no further than six inches apart.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17111

For purposes of Chapter 2 (commencing with Section 29030) of Division 7 of Title 4, use of the term secure facility is governed by Sections 29141 and 29142.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17125

As used in this part, Security Exemplar has the same meaning as in Section 922 of Title 18 of the United States Code.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17140

As used in Sections 16900 and 31910, semiautomatic pistol means a pistol with an operating mode that uses the energy of the explosive in a fixed cartridge to extract a fired cartridge and chamber a fresh cartridge with each single pull of the trigger.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17160

As used in this part, a shobi-zue means a staff, crutch, stick, rod, or pole concealing a knife or blade within it, which may be exposed by a flip of the wrist or by a mechanical action.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17170

As used in Sections 16530 and 16640, Sections 17720 to 17730, inclusive, Section 17740, Article 1 (commencing with Section 27500) of Chapter 4 of Division 6 of Title 4, and Article 1 (commencing with Section 33210) of Chapter 8 of Division 10 of Title 4, short-barreled rifle means any of the following:

(a) A rifle having a barrel or barrels of less than 16 inches in length.

(b) A rifle with an overall length of less than 26 inches.

(c) Any weapon made from a rifle (whether by alteration, modification, or otherwise) if that weapon, as modified, has an overall length of less than 26 inches or a barrel or barrels of less than 16 inches in length.

(d) Any device that may be readily restored to fire a fixed cartridge which, when so restored, is a device defined in subdivisions (a) to (c), inclusive.

(e) Any part, or combination of parts, designed and intended to convert a device into a device defined in subdivisions (a) to (c), inclusive, or any combination of parts from which a device defined in subdivisions (a) to (c), inclusive, may be readily assembled if those parts are in the possession or under the control of the same person.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17180

As used in Sections 16530 and 16640, Sections 17720 to 17730, inclusive, Section 17740, Article 1 (commencing with Section 27500) of Chapter 4 of Division 6 of Title 4, and Article 1 (commencing with Section 33210) of Chapter 8 of Division 10 of Title 4, short-barreled shotgun means any of the following:

(a) A firearm that is designed or redesigned to fire a fixed shotgun shell and has a barrel or barrels of less than 18 inches in length.

(b) A firearm that has an overall length of less than 26 inches and that is designed or redesigned to fire a fixed shotgun shell.

(c) Any weapon made from a shotgun (whether by alteration, modification, or otherwise) if that weapon, as modified, has an overall length of less than 26 inches or a barrel or barrels of less than 18 inches in length.

(d) Any device that may be readily restored to fire a fixed shotgun shell which, when so restored, is a device defined in subdivisions (a) to (c), inclusive.

(e) Any part, or combination of parts, designed and intended to convert a device into a device defined in subdivisions (a) to (c), inclusive, or any combination of parts from which a device defined in subdivisions (a) to (c), inclusive, can be readily assembled if those parts are in the possession or under the control of the same person.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17190

As used in Sections 16530, 16640, 16870, and 17180, Sections 17720 to 17730, inclusive, Section 17740, subdivision (f) of Section 27555, Section 30215, and Article 1 (commencing with Section 33210) of Chapter 8 of Division 10 of Title 4, shotgun means a weapon designed or redesigned, made or remade, and intended to be fired from the shoulder and designed or redesigned and made or remade to use the energy of the explosive in a fixed shotgun shell to fire through a smooth bore either a number of projectiles (ball shot) or a single projectile for each pull of the trigger.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17200

As used in this part, a shuriken means any instrument, without handles, consisting of a metal plate having three or more radiating points with one or more sharp edges and designed in the shape of a polygon, trefoil, cross, star, diamond, or other geometric shape, for use as a weapon for throwing.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17210

As used in Chapter 9 (commencing with Section 33410) of Division 10 of Title 4, silencer means any device or attachment of any kind designed, used, or intended for use in silencing, diminishing, or muffling the report of a firearm. The term silencer also includes any combination of parts, designed or redesigned, and intended for use in assembling a silencer or fabricating a silencer and any part intended only for use in assembly or fabrication of a silencer.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17220

Use of the term SKS rifle is governed by Section 30710.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17230

As used in this part, stun gun means any item, except a less lethal weapon, used or intended to be used as either an offensive or defensive weapon that is capable of temporarily immobilizing a person by the infliction of an electrical charge.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17235

As used in this part, switchblade knife means a knife having the appearance of a pocketknife and includes a spring-blade knife, snap-blade knife, gravity knife, or any other similar type knife, the blade or blades of which are two or more inches in length and which can be released automatically by a flick of a button, pressure on the handle, flip of the wrist or other mechanical device, or is released by the weight of the blade or by any type of mechanism whatsoever. Switchblade knife does not include a knife that opens with one hand utilizing thumb pressure applied solely to the blade of the knife or a thumb stud attached to the blade, provided that the knife has a detent or other mechanism that provides resistance that must be overcome in opening the blade, or that biases the blade back toward its closed position.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17240

(a) As used in this part, tear gas applies to and includes any liquid, gaseous or solid substance intended to produce temporary physical discomfort or permanent injury through being vaporized or otherwise dispersed in the air.

(b) Notwithstanding subdivision (a), tear gas does not apply to, and does not include, any substance registered as an economic poison as provided in Chapter 2 (commencing with Section 12751) of Division 7 of the Food and Agricultural Code, provided that the substance is not intended to be used to produce discomfort or injury to human beings.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17250

As used in this part, tear gas weapon applies to and includes:

(a) Any shell, cartridge, or bomb capable of being discharged or exploded, when the discharge or explosion will cause or permit the release or emission of tear gas.

(b) Any revolver, pistol, fountain pen gun, billy, or other form of device, portable or fixed, intended for the projection or release of tear gas, except those regularly manufactured and sold for use with firearm ammunition.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17270

As used in this part, an unconventional pistol means a firearm with both of the following characteristics:

(a) It does not have a rifled bore.

(b) It has a barrel or barrels of less than 18 inches in length or has an overall length of less than 26 inches.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17280

As used in this part, undetectable firearm means any weapon that meets either of the following requirements:

(a) After removal of grips, stocks, and magazines, the weapon is not as detectable as the Security Exemplar, by a walk-through metal detector calibrated and operated to detect the Security Exemplar.

(b) Any major component of the weapon, as defined in Section 922 of Title 18 of the United States Code, when subjected to inspection by the types of X-ray machines commonly used at airports, does not generate an image that accurately depicts the shape of the component. Barium sulfate or other compounds may be used in the fabrication of the component.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17290

As used in this part, undetectable knife means any knife or other instrument, with or without a handguard, that satisfies all of the following requirements:

(a) It is capable of ready use as a stabbing weapon that may inflict great bodily injury or death.

(b) It is commercially manufactured to be used as a weapon.

(c) It is not detectable by a metal detector or magnetometer, either handheld or otherwise, which is set at standard calibration.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17295

(a) For purposes of Chapter 6 (commencing with Section 26350) of Division 5 of Title 4, a handgun shall be deemed unloaded if it is not loaded within the meaning of subdivision (b) of Section 16840.

(b) For purposes of Chapter 7 (commencing with Section 26400) of Division 5 of Title 4, a firearm that is not a handgun shall be deemed unloaded if it is not loaded within the meaning of subdivision (b) of Section 16840.

(Amended by Stats. 2012, Ch. 700, Sec. 8. Effective January 1, 2013.)



17300

Use of the phrase unsafe handgun is governed by Section 31910.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17310

As used in this part, used firearm means a firearm that has been sold previously at retail and is more than three years old.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17315

As used in Article 3 (commencing with Section 30345) of Chapter 1 of Division 10 of Title 4, vendor means a handgun ammunition vendor.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17320

For purposes of Section 31360 only, violent felony refers to the specific crimes listed in subdivision (c) of Section 667.5, and to crimes defined under the applicable laws of the United States or any other state, government, or country that are reasonably equivalent to the crimes listed in subdivision (c) of Section 667.5.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17330

As used in this part, wallet gun means any firearm mounted or enclosed in a case, resembling a wallet, designed to be or capable of being carried in a pocket or purse, if the firearm may be fired while mounted or enclosed in the case.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17340

(a) As used in this part, wholesaler means any person who is licensed as a dealer pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto, who sells, transfers, or assigns firearms, or parts of firearms, to persons who are licensed as manufacturers, importers, or gunsmiths pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code, or persons licensed pursuant to Sections 26700 to 26915, inclusive, and includes persons who receive finished parts of firearms and assemble them into completed or partially completed firearms in furtherance of that purpose.

(b) Wholesaler shall not include a manufacturer, importer, or gunsmith who is licensed to engage in those activities pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code or a person licensed pursuant to Sections 26700 to 26915, inclusive, and the regulations issued pursuant thereto. A wholesaler also does not include a person dealing exclusively in grips, stocks, and other parts of firearms that are not frames or receivers thereof.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17350

As used in this part, writing pen knife means a device that appears to be a writing pen but has concealed within it a pointed, metallic shaft that is designed to be a stabbing instrument which is exposed by mechanical action or gravity which locks into place when extended or the pointed, metallic shaft is exposed by the removal of the cap or cover on the device.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17360

As used in this part, zip gun means any weapon or device that meets all of the following criteria:

(a) It was not imported as a firearm by an importer licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(b) It was not originally designed to be a firearm by a manufacturer licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(c) No tax was paid on the weapon or device nor was an exemption from paying tax on that weapon or device granted under Section 4181 and Subchapters F (commencing with Section 4216) and G (commencing with Section 4221) of Chapter 32 of Title 26 of the United States Code, as amended, and the regulations issued pursuant thereto.

(d) It is made or altered to expel a projectile by the force of an explosion or other form of combustion.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









TITLE 2. WEAPONS GENERALLY

DIVISION 1. MISCELLANEOUS RULES RELATING TO WEAPONS GENERALLY

17500

Every person having upon the person any deadly weapon, with intent to assault another, is guilty of a misdemeanor.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17505

It shall be unlawful for any person, as defined in Section 16970, to advertise the sale of any weapon or device, the possession of which is prohibited by Section 18710, 20110, 30315, 30320, 32625, or 33410, by Article 2 (commencing with Section 30600) of Chapter 2 of Division 10 of Title 4, or by any provision listed in Section 16590, in any newspaper, magazine, circular, form letter, or open publication that is published, distributed, or circulated in this state, or on any billboard, card, label, or other advertising medium, or by means of any other advertising device.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17510

(a) Any person who does any of the following acts while engaged in picketing, or other informational activities in a public place relating to a concerted refusal to work, is guilty of a misdemeanor:

(1) Carries concealed upon the person, or within any vehicle which is under the person s control or direction, any pistol, revolver, or other firearm capable of being concealed upon the person.

(2) Carries a loaded firearm upon the person or within any vehicle that is under the person s control or direction.

(3) Carries a deadly weapon.

(b) This section shall not be construed to authorize or ratify any picketing or other informational activities not otherwise authorized by law.

(c) The following provisions shall not be construed to authorize any conduct described in paragraph (1) of subdivision (a):

(1) Article 2 (commencing with Section 25450) of Chapter 2 of Division 5 of Title 4.

(2) Sections 25615 to 25655, inclusive.

(d) Sections 25900 to 26020, inclusive, shall not be construed to authorize any conduct described in paragraph (2) of subdivision (a).

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17512

It is a misdemeanor for a driver of any motor vehicle or the owner of any motor vehicle, whether or not the owner of the vehicle is occupying the vehicle, to knowingly permit any other person to carry into or bring into the vehicle a firearm in violation of Section 26350.

(Added by Stats. 2011, Ch. 725, Sec. 10. Effective January 1, 2012.)



17515

Nothing in any provision listed in Section 16580 prohibits a police officer, special police officer, peace officer, or law enforcement officer from carrying any equipment authorized for the enforcement of law or ordinance in any city or county.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






DIVISION 2. GENERALLY PROHIBITED WEAPONS

CHAPTER 1. Exemptions

17700

The provisions listed in Section 16590 do not apply to any antique firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17705

(a) The provisions listed in Section 16590 do not apply to any firearm or ammunition that is a curio or relic as defined in Section 478.11 of Title 27 of the Code of Federal Regulations and that is in the possession of a person permitted to possess the items under Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(b) Any person prohibited by Chapter 1 (commencing with Section 29610), Chapter 2 (commencing with Section 29800), or Chapter 3 (commencing with Section 29900) of Division 9 of Title 4 of this part, or Section 8100 or 8103 of the Welfare and Institutions Code, from possessing firearms or ammunition who obtains title to these items by bequest or intestate succession may retain title for not more than one year, but actual possession of these items at any time is punishable under Chapter 1 (commencing with Section 29610), Chapter 2 (commencing with Section 29800), or Chapter 3 (commencing with Section 29900) of Division 9 of Title 4 of this part, or Section 8100 or 8103 of the Welfare and Institutions Code. Within the year, the person shall transfer title to the firearms or ammunition by sale, gift, or other disposition. Any person who violates this section is in violation of the applicable provision listed in Section 16590.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17710

(a) The provisions listed in Section 16590 do not apply to any other weapon as defined in subsection (e) of Section 5845 of Title 26 of the United States Code, which is in the possession of a person permitted to possess the weapons under the federal Gun Control Act of 1968 (Public Law 90-618), as amended, and the regulations issued pursuant thereto.

(b) Any person prohibited by Chapter 1 (commencing with Section 29610), Chapter 2 (commencing with Section 29800), or Chapter 3 (commencing with Section 29900) of Division 9 of Title 4 of this part, or Section 8100 or 8103 of the Welfare and Institutions Code, from possessing these weapons who obtains title to these weapons by bequest or intestate succession may retain title for not more than one year, but actual possession of these weapons at any time is punishable under Chapter 1 (commencing with Section 29610), Chapter 2 (commencing with Section 29800), or Chapter 3 (commencing with Section 29900) of Division 9 of Title 4 of this part, or Section 8100 or 8103 of the Welfare and Institutions Code. Within the year, the person shall transfer title to the weapons by sale, gift, or other disposition. Any person who violates this section is in violation of the applicable provision listed in Section 16590.

(c) The exemption provided by this section does not apply to a pen gun.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17715

The provisions listed in Section 16590 do not apply to any instrument or device that is possessed by a federal, state, or local historical society, museum, or institutional collection that is open to the public if all of the following conditions are satisfied:

(a) The instrument or device is properly housed.

(b) The instrument or device is secured from unauthorized handling.

(c) If the instrument or device is a firearm, it is unloaded.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17720

The provisions listed in Section 16590 do not apply to any instrument or device, other than a short-barreled rifle or a short-barreled shotgun, which is possessed or used during the course of a motion picture, television, or video production or entertainment event by an authorized participant therein in the course of making that production or event or by an authorized employee or agent of the entity producing that production or event.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17725

The provisions listed in Section 16590 do not apply to any instrument or device, other than a short-barreled rifle or a short-barreled shotgun, which is sold by, manufactured by, exposed or kept for sale by, possessed by, imported by, or lent by a person who is in the business of selling instruments or devices listed in Section 16590 solely to the entities referred to in Sections 17715 and 17720 when engaging in transactions with those entities.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17730

The provisions listed in Section 16590 do not apply to any of the following:

(a) The sale to, possession of, or purchase of any weapon, device, or ammunition, other than a short-barreled rifle or a short-barreled shotgun, by any federal, state, county, city and county, or city agency that is charged with the enforcement of any law for use in the discharge of its official duties.

(b) The possession of any weapon, device, or ammunition, other than a short-barreled rifle or short-barreled shotgun, by any peace officer of any federal, state, county, city and county, or city agency that is charged with the enforcement of any law, when the officer is on duty and the use is authorized by the agency and is within the course and scope of the officer s duties.

(c) Any weapon, device, or ammunition, other than a short-barreled rifle or a short-barreled shotgun, that is sold by, manufactured by, exposed or kept for sale by, possessed by, imported by, or lent by, any person who is in the business of selling weapons, devices, and ammunition listed in Section 16590 solely to the entities referred to in subdivision (a) when engaging in transactions with those entities.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17735

The provisions listed in Section 16590 do not apply to any instrument, ammunition, weapon, or device that is not a firearm and is found and possessed by a person who meets all of the following:

(a) The person is not prohibited from possessing firearms or ammunition under subdivision (a) of Section 30305 or Chapter 2 (commencing with Section 29800) or Chapter 3 (commencing with Section 29900) of Division 9 of Title 4 of this part, or Section 8100 or 8103 of the Welfare and Institutions Code.

(b) The person possessed the instrument, ammunition, weapon, or device no longer than was necessary to deliver or transport it to a law enforcement agency for that agency s disposition according to law.

(c) If the person is transporting the item, the person is transporting it to a law enforcement agency for disposition according to law.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17740

The provisions listed in Section 16590 do not apply to any firearm, other than a short-barreled rifle or short-barreled shotgun, which is found and possessed by a person who meets all of the following:

(a) The person is not prohibited from possessing firearms or ammunition under subdivision (a) of Section 30305 or Chapter 2 (commencing with Section 29800) or Chapter 3 (commencing with Section 29900) of Division 9 of Title 4 of this part, or Section 8100 or 8103 of the Welfare and Institutions Code.

(b) The person possessed the firearm no longer than was necessary to deliver or transport it to a law enforcement agency for that agency s disposition according to law.

(c) If the person is transporting the firearm, the person is transporting it to a law enforcement agency for disposition according to law.

(d) Before transporting the firearm to a law enforcement agency, the person has given prior notice to that law enforcement agency that the person is transporting the firearm to that law enforcement agency for disposition according to law.

(e) The firearm is transported in a locked container as defined in Section 16850.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



17745

The provisions listed in Section 16590 do not apply to the possession of any weapon, device, or ammunition by a forensic laboratory or by any authorized agent or employee thereof in the course and scope of the person s authorized activities.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 2. Miscellaneous Provisions

17800

For purposes of the provisions listed in Section 16590, a violation as to each firearm, weapon, or device enumerated in any of those provisions shall constitute a distinct and separate offense.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









DIVISION 3. SURRENDER, DISPOSAL, AND ENJOINING OF WEAPONS CONSTITUTING A NUISANCE

18000

(a) Any weapon described in Section 19190, 21390, 21590, or 25700, or, upon conviction of the defendant or upon a juvenile court finding that an offense that would be a misdemeanor or felony if committed by an adult was committed or attempted by the juvenile with the use of a firearm, any weapon described in Section 29300, shall be surrendered to one of the following:

(1) The sheriff of a county.

(2) The chief of police or other head of a municipal police department of any city or city and county.

(3) The chief of police of any campus of the University of California or the California State University.

(4) The Commissioner of the California Highway Patrol.

(b) For purposes of this section, the Commissioner of the California Highway Patrol shall receive only weapons that were confiscated by a member of the California Highway Patrol.

(c) A finding that the defendant was guilty of the offense but was insane at the time the offense was committed is a conviction for the purposes of this section.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



18005

(a) An officer to whom weapons are surrendered under Section 18000, except upon the certificate of a judge of a court of record, or of the district attorney of the county, that the retention thereof is necessary or proper to the ends of justice, may annually, between the 1st and 10th days of July, in each year, offer the weapons, which the officer in charge of them considers to have value with respect to sporting, recreational, or collection purposes, for sale at public auction to persons licensed pursuant to Sections 26700 to 26915, inclusive, to engage in businesses involving any weapon purchased.

(b) If any weapon has been stolen and is thereafter recovered from the thief or the thief s transferee, or is used in a manner as to constitute a nuisance under Section 19190, 21390, 21590, or 29300, or subdivision (a) of Section 25700 without the prior knowledge of its lawful owner that it would be so used, it shall not be offered for sale under subdivision (a) but shall be restored to the lawful owner, as soon as its use as evidence has been served, upon the lawful owner s identification of the weapon and proof of ownership, and after the law enforcement agency has complied with Chapter 2 (commencing with Section 33850) of Division 11 of Title 4.

(c) If, under this section, a weapon is not of the type that can be sold to the public, generally, or is not sold under subdivision (a), the weapon, in the month of July, next succeeding, or sooner, if necessary to conserve local resources, including space and utilization of personnel who maintain files and security of those weapons, shall be destroyed so that it can no longer be used as a weapon subject to surrender under Section 18000, except upon the certificate of a judge of a court of record, or of the district attorney of the county, that the retention of it is necessary or proper to the ends of justice.

(d) No stolen weapon shall be sold or destroyed pursuant to subdivision (a) or (c) unless reasonable notice is given to its lawful owner, if the lawful owner s identity and address can be reasonably ascertained.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



18010

(a) The Attorney General, district attorney, or city attorney may bring an action to enjoin the manufacture of, importation of, keeping for sale of, offering or exposing for sale, giving, lending, or possession of, any item that constitutes a nuisance under any of the following provisions:

(1) Section 19290, relating to metal handgrenades.

(2) Section 20390, relating to an air gauge knife.

(3) Section 20490, relating to a belt buckle knife.

(4) Section 20590, relating to a cane sword.

(5) Section 20690, relating to a lipstick case knife.

(6) Section 20790, relating to a shobi-zue.

(7) Section 20990, relating to a writing pen knife.

(8) Section 21190, relating to a ballistic knife.

(9) Section 21890, relating to metal knuckles.

(10) Section 22090, relating to a nunchaku.

(11) Section 22290, relating to a leaded cane or an instrument or weapon of the kind commonly known as a billy, blackjack, sandbag, sandclub, sap, or slungshot.

(12) Section 22490, relating to a shuriken.

(13) Section 24390, relating to a camouflaging firearm container.

(14) Section 24490, relating to a cane gun.

(15) Section 24590, relating to a firearm not immediately recognizable as a firearm.

(16) Section 24690, relating to an undetectable firearm.

(17) Section 24790, relating to a wallet gun.

(18) Section 30290, relating to flechette dart ammunition and to a bullet with an explosive agent.

(19) Section 31590, relating to an unconventional pistol.

(20) Section 32390, relating to a large-capacity magazine.

(21) Section 32990, relating to a multiburst trigger activator.

(22) Section 33290, relating to a short-barreled rifle or a short-barreled shotgun.

(23) Section 33690, relating to a zip gun.

(b) These weapons shall be subject to confiscation and summary destruction whenever found within the state.

(c) These weapons shall be destroyed in the same manner described in Section 18005, except that upon the certification of a judge or of the district attorney that the ends of justice will be served thereby, the weapon shall be preserved until the necessity for its use ceases.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






DIVISION 4. SEIZURE OF FIREARM OR OTHER DEADLY WEAPON AT SCENE OF DOMESTIC VIOLENCE

CHAPTER 1. Seizure and Subsequent Procedures

18250

If any of the following persons is at the scene of a domestic violence incident involving a threat to human life or a physical assault, or is serving a protective order as defined in Section 6218 of the Family Code, that person shall take temporary custody of any firearm or other deadly weapon in plain sight or discovered pursuant to a consensual or other lawful search as necessary for the protection of the peace officer or other persons present:

(a) A sheriff, undersheriff, deputy sheriff, marshal, deputy marshal, or police officer of a city, as defined in subdivision (a) of Section 830.1.

(b) A peace officer of the Department of the California Highway Patrol, as defined in subdivision (a) of Section 830.2.

(c) A member of the University of California Police Department, as defined in subdivision (b) of Section 830.2.

(d) An officer listed in Section 830.6, while acting in the course and scope of the officer s employment as a peace officer.

(e) A member of a California State University Police Department, as defined in subdivision (c) of Section 830.2.

(f) A peace officer of the Department of Parks and Recreation, as defined in subdivision (f) of Section 830.2.

(g) A peace officer, as defined in subdivision (d) of Section 830.31.

(h) A peace officer, as defined in subdivisions (a) and (b) of Section 830.32.

(i) A peace officer, as defined in Section 830.5.

(Amended by Stats. 2012, Ch. 765, Sec. 3. Effective January 1, 2013.)



18255

(a) Upon taking custody of a firearm or other deadly weapon pursuant to this division, the officer shall give the owner or person who possessed the firearm a receipt.

(b) The receipt shall describe the firearm or other deadly weapon and list any identification or serial number on the firearm.

(c) The receipt shall indicate where the firearm or other deadly weapon can be recovered, the time limit for recovery as required by this division, and the date after which the owner or possessor can recover the firearm or other deadly weapon.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



18260

Any peace officer, as defined in subdivisions (a) and (b) of Section 830.32, who takes custody of a firearm or deadly weapon pursuant to this division, shall deliver the firearm within 24 hours to the city police department or county sheriff s office in the jurisdiction where the college or school is located.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



18265

(a) No firearm or other deadly weapon taken into custody pursuant to this division shall be held less than 48 hours.

(b) Except as provided in Section 18400, if a firearm or other deadly weapon is not retained for use as evidence related to criminal charges brought as a result of the domestic violence incident or is not retained because it was illegally possessed, the firearm or other deadly weapon shall be made available to the owner or person who was in lawful possession 48 hours after the seizure, or as soon thereafter as possible, but no later than five business days after the owner or person who was in lawful possession demonstrates compliance with Chapter 2 (commencing with Section 33850) of Division 11 of Title 4.

(c) In any civil action or proceeding for the return of any firearm, ammunition, or other deadly weapon seized by any state or local law enforcement agency and not returned within five business days after the initial seizure, except as provided in Section 18270, the court shall allow reasonable attorney s fees to the prevailing party.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



18270

If a firearm or other deadly weapon has been stolen and has been taken into custody pursuant to this division, it shall be restored to the lawful owner upon satisfaction of all of the following conditions:

(a) Its use for evidence has been served.

(b) The owner identifies the firearm or other deadly weapon and provides proof of ownership.

(c) The law enforcement agency has complied with Chapter 2 (commencing with Section 33850) of Division 11 of Title 4.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



18275

(a) Any firearm or other deadly weapon that has been taken into custody and held by any of the following law enforcement authorities for longer than 12 months, and has not been recovered by the owner or person who had lawful possession at the time it was taken into custody, shall be considered a nuisance and sold or destroyed as provided in subdivisions (a) and (b) of Section 18000 and subdivisions (a) and (b) of Section 18005:

(1) A police, university police, or sheriff s department.

(2) A marshal s office.

(3) A peace officer of the Department of the California Highway Patrol, as defined in subdivision (a) of Section 830.2.

(4) A peace officer of the Department of Parks and Recreation, as defined in subdivision (f) of Section 830.2.

(5) A peace officer, as defined in subdivision (d) of Section 830.31.

(6) A peace officer, as defined in Section 830.5.

(b) If a firearm or other deadly weapon is not recovered within 12 months due to an extended hearing process as provided in Section 18420, it is not subject to destruction until the court issues a decision, and then only if the court does not order the return of the firearm or other deadly weapon to the owner.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 2. Procedure Where Agency Believes Return of Weapon Would Create Danger

18400

(a) When a law enforcement agency has reasonable cause to believe that the return of a firearm or other deadly weapon seized under this division would be likely to result in endangering the victim or the person who reported the assault or threat, the agency shall so advise the owner of the firearm or other deadly weapon, and within 60 days of the date of seizure, initiate a petition in superior court to determine if the firearm or other deadly weapon should be returned.

(b) The law enforcement agency may make an ex parte application stating good cause for an order extending the time to file a petition.

(c) Including any extension of time granted in response to an ex parte request, a petition must be filed within 90 days of the date of seizure of the firearm or other deadly weapon.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



18405

(a) If a petition is filed under Section 18400, the law enforcement agency shall inform the owner or person who had lawful possession of the firearm or other deadly weapon, at that person s last known address, by registered mail, return receipt requested, that the person has 30 days from the date of receipt of the notice to respond to the court clerk to confirm the person s desire for a hearing, and that the failure to respond shall result in a default order forfeiting the confiscated firearm or other deadly weapon.

(b) For purposes of this section, the person s last known address shall be presumed to be the address provided to the law enforcement officer by that person at the time of the family violence incident.

(c) In the event the person whose firearm or other deadly weapon was seized does not reside at the last address provided to the agency, the agency shall make a diligent, good faith effort to learn the whereabouts of the person and to comply with these notification requirements.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



18410

(a) If the person who receives a petition under Section 18405 requests a hearing, the court clerk shall set a hearing no later than 30 days from receipt of that request.

(b) The court clerk shall notify the person, the law enforcement agency involved, and the district attorney of the date, time, and place of the hearing.

(c) Unless it is shown by a preponderance of the evidence that the return of the firearm or other deadly weapon would result in endangering the victim or the person reporting the assault or threat, the court shall order the return of the firearm or other deadly weapon and shall award reasonable attorney s fees to the prevailing party.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



18415

If the person who receives a petition under Section 18405 does not request a hearing or does not otherwise respond within 30 days of the receipt of the notice, the law enforcement agency may file a petition for an order of default and may dispose of the firearm or other deadly weapon as provided in Sections 18000 and 18005.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



18420

(a) If, at a hearing under Section 18410, the court does not order the return of the firearm or other deadly weapon to the owner or person who had lawful possession, that person may petition the court for a second hearing within 12 months from the date of the initial hearing.

(b) If there is a petition for a second hearing, unless it is shown by clear and convincing evidence that the return of the firearm or other deadly weapon would result in endangering the victim or the person reporting the assault or threat, the court shall order the return of the firearm or other deadly weapon and shall award reasonable attorney s fees to the prevailing party.

(c) If the owner or person who had lawful possession does not petition the court within this 12-month period for a second hearing or is unsuccessful at the second hearing in gaining return of the firearm or other deadly weapon, the firearm or other deadly weapon may be disposed of as provided in Sections 18000 and 18005.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 3. Liability

18500

The law enforcement agency, or the individual law enforcement officer, shall not be liable for any act in the good faith exercise of this division.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









DIVISION 5. DESTRUCTIVE DEVICES, EXPLOSIVES, AND SIMILAR WEAPONS

CHAPTER 1. Destructive Devices and Explosives Generally

ARTICLE 1. Prohibited Acts

18710

(a) Except as provided by this chapter, any person, firm, or corporation who, within this state, possesses any destructive device, other than fixed ammunition of a caliber greater than .60 caliber, is guilty of a public offense.

(b) A person, firm, or corporation who is convicted of an offense under subdivision (a) shall be punished by imprisonment in the county jail for a term not to exceed one year, or in state prison, or by a fine not to exceed ten thousand dollars ($10,000), or by both this fine and imprisonment.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



18715

(a) Every person who recklessly or maliciously has in possession any destructive device or any explosive in any of the following places is guilty of a felony:

(1) On a public street or highway.

(2) In or near any theater, hall, school, college, church, hotel, or other public building.

(3) In or near any private habitation.

(4) In, on, or near any aircraft, railway passenger train, car, cable road, cable car, or vessel engaged in carrying passengers for hire.

(5) In, on, or near any other public place ordinarily passed by human beings.

(b) An offense under subdivision (a) is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for a period of two, four, or six years.

(Amended by Stats. 2011, Ch. 15, Sec. 531. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Section operative January 1, 2012, pursuant to Stats. 2010, Ch. 711, Sec. 10.)



18720

Every person who possesses any substance, material, or any combination of substances or materials, with the intent to make any destructive device or any explosive without first obtaining a valid permit to make that destructive device or explosive, is guilty of a felony, and is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years.

(Amended by Stats. 2011, Ch. 15, Sec. 532. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Section operative January 1, 2012, pursuant to Stats. 2010, Ch. 711, Sec. 10.)



18725

Every person who willfully does any of the following is guilty of a felony and is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, four, or six years:

(a) Carries any destructive device or any explosive on any vessel, aircraft, car, or other vehicle that transports passengers for hire.

(b) While on board any vessel, aircraft, car, or other vehicle that transports passengers for hire, places or carries any destructive device or any explosive in any hand baggage, roll, or other container.

(c) Places any destructive device or any explosive in any baggage that is later checked with any common carrier.

(Amended by Stats. 2011, Ch. 15, Sec. 533. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Section operative January 1, 2012, pursuant to Stats. 2010, Ch. 711, Sec. 10.)



18730

Except as provided by this chapter, any person, firm, or corporation who, within this state, sells, offers for sale, or knowingly transports any destructive device, other than fixed ammunition of a caliber greater than .60 caliber, is guilty of a felony and is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years.

(Amended by Stats. 2011, Ch. 15, Sec. 534. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Section operative January 1, 2012, pursuant to Stats. 2010, Ch. 711, Sec. 10.)



18735

(a) Except as provided by this chapter, any person, firm, or corporation who, within this state, sells, offers for sale, possesses or knowingly transports any fixed ammunition of a caliber greater than .60 caliber is guilty of a public offense.

(b) Upon conviction of an offense under subdivision (a), a person, firm, or corporation shall be punished by imprisonment in the county jail for a term not to exceed six months or by a fine not to exceed one thousand dollars ($1,000), or by both this fine and imprisonment.

(c) A second or subsequent conviction shall be punished by imprisonment in the county jail for a term not to exceed one year, or by imprisonment pursuant to subdivision (h) of Section 1170, or by a fine not to exceed three thousand dollars ($3,000), or by both this fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 535. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Section operative January 1, 2012, pursuant to Stats. 2010, Ch. 711, Sec. 10.)



18740

Every person who possesses, explodes, ignites, or attempts to explode or ignite any destructive device or any explosive with intent to injure, intimidate, or terrify any person, or with intent to wrongfully injure or destroy any property, is guilty of a felony, and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for a period of three, five, or seven years.

(Amended by Stats. 2011, Ch. 15, Sec. 536. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Section operative January 1, 2012, pursuant to Stats. 2010, Ch. 711, Sec. 10.)



18745

Every person who explodes, ignites, or attempts to explode or ignite any destructive device or any explosive with intent to commit murder is guilty of a felony, and shall be punished by imprisonment in the state prison for life with the possibility of parole.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



18750

Every person who willfully and maliciously explodes or ignites any destructive device or any explosive that causes bodily injury to any person is guilty of a felony, and shall be punished by imprisonment in the state prison for a period of five, seven, or nine years.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



18755

(a) Every person who willfully and maliciously explodes or ignites any destructive device or any explosive that causes the death of any person is guilty of a felony, and shall be punished by imprisonment in the state prison for life without the possibility of parole.

(b) Every person who willfully and maliciously explodes or ignites any destructive device or any explosive that causes mayhem or great bodily injury to any person is guilty of a felony, and shall be punished by imprisonment in the state prison for life.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



18780

A person convicted of a violation of this chapter shall not be granted probation, and the execution of the sentence imposed upon that person shall not be suspended by the court.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 2. Exemptions

18800

(a) Nothing in this chapter prohibits the sale to, purchase by, or possession, transportation, storage, or use of, a destructive device or explosive by any of the following:

(1) Any peace officer listed in Section 830.1 or 830.2, or any peace officer in the Department of Justice authorized by the Attorney General, while on duty and acting within the scope and course of employment.

(2) Any member of the Army, Navy, Air Force, or Marine Corps of the United States, or the National Guard, while on duty and acting within the scope and course of employment.

(b) Nothing in this chapter prohibits the sale to, or the purchase, possession, transportation, storage, or use by any person who is a regularly employed and paid officer, employee, or member of a fire department or fire protection or firefighting agency of the federal government, the State of California, a city, county, city and county, district, or other public or municipal corporation or political subdivision of this state, while on duty and acting within the scope and course of employment, of any equipment used by that department or agency in the course of fire suppression.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 3. Permit and Inspection

18900

(a) Every dealer, manufacturer, importer, and exporter of any destructive device, or any motion picture or television studio using destructive devices in the conduct of its business, shall obtain a permit for the conduct of that business from the Department of Justice.

(b) Any person, firm, or corporation not mentioned in subdivision (a) shall obtain a permit from the Department of Justice in order to possess or transport any destructive device. No permit shall be issued to any person who meets any of the following criteria:

(1) Has been convicted of any felony.

(2) Is addicted to the use of any narcotic drug.

(3) Is prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm.

(c) An application for a permit shall comply with all of the following:

(1) It shall be filed in writing.

(2) It shall be signed by the applicant if an individual, or by a member or officer qualified to sign if the applicant is a firm or corporation.

(3) It shall state the name, business in which engaged, business address, and a full description of the use to which the destructive devices are to be put.

(d) Applications and permits shall be uniform throughout the state on forms prescribed by the Department of Justice.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



18905

(a) Each applicant for a permit under this article shall pay at the time of filing the application a fee not to exceed the application processing costs of the Department of Justice.

(b) A permit granted under this article may be renewed one year from the date of issuance, and annually thereafter, upon the filing of a renewal application and the payment of a permit renewal fee not to exceed the application processing costs of the Department of Justice.

(c) After the department establishes fees sufficient in amount to cover processing costs, the amount of the fees shall only increase at a rate not to exceed the legislatively approved cost-of-living adjustment for the department.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



18910

(a) Except as provided in subdivision (b), the Department of Justice shall, for every person, firm, or corporation to whom a permit is issued under this article, annually conduct an inspection for security and safe storage purposes, and to reconcile the inventory of destructive devices.

(b) A person, firm, or corporation with an inventory of fewer than five devices that require any Department of Justice permit shall be subject to an inspection for security and safe storage purposes, and to reconcile inventory, once every five years, or more frequently if determined by the department.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 4. Destructive Device Constituting Nuisance

19000

(a) Possession of any destructive device in violation of this chapter is a public nuisance.

(b) The Attorney General or district attorney of any city, county, or city and county may bring an action in the superior court to enjoin the possession of any destructive device.

(c) Any destructive device found to be in violation of this chapter shall be surrendered to the Department of Justice, or to the sheriff or chief of police, if the sheriff or chief of police has elected to perform the services required by this section. The department, sheriff, or chief of police shall destroy the destructive device so as to render it unusable and unrepairable as a destructive device, except upon the filing of a certificate with the department by a judge or district attorney stating that the preservation of the destructive device is necessary to serve the ends of justice.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









CHAPTER 2. Explosive Substance Other Than Fixed Ammunition

19100

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2, any person in this state who carries concealed upon the person any explosive substance, other than fixed ammunition, is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2012, Ch. 43, Sec. 84. Effective June 27, 2012.)



19190

The unlawful concealed carrying upon the person of any explosive substance other than fixed ammunition, as provided in Section 19100, is a nuisance and is subject to Sections 18000 and 18005.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 3. Handgrenades

19200

(a) Except as provided in Section 19205 and Chapter 1 (commencing with Section 17700) of Division 2, any person in this state who manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, or possesses any metal military practice handgrenade or metal replica handgrenade is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(b) Notwithstanding subdivision (a), a first offense involving any metal military practice handgrenade or metal replica handgrenade shall be punishable only as an infraction unless the offender is an active participant in a criminal street gang as defined in the Street Terrorism and Enforcement and Prevention Act (Chapter 11 (commencing with Section 186.20) of Title 7 of Part 1).

(Amended by Stats. 2012, Ch. 43, Sec. 85. Effective June 27, 2012.)



19205

Section 19200 does not apply to any plastic toy handgrenade, or any metal military practice handgrenade or metal replica handgrenade that is a relic, curio, memorabilia, or display item, that is filled with a permanent inert substance, or that is otherwise permanently altered in a manner that prevents ready modification for use as a grenade.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



19290

Except as provided in Section 19205 and in Chapter 1 (commencing with Section 17700) of Division 2, any metal military practice handgrenade or metal replica handgrenade is a nuisance and is subject to Section 18010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









DIVISION 6. LESS LETHAL WEAPONS

19400

A person who is a peace officer or a custodial officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, may, if authorized by and under the terms and conditions as are specified by the person s employing agency, purchase, possess, or transport any less lethal weapon or ammunition for any less lethal weapon, for official use in the discharge of the person s duties.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



19405

Any person who sells a less lethal weapon to a person under the age of 18 years is guilty of a misdemeanor, punishable by imprisonment in the county jail for up to six months or by a fine of not more than one thousand dollars ($1,000), or by both that imprisonment and fine.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









TITLE 3. WEAPONS AND DEVICES OTHER THAN FIREARMS

DIVISION 1. BB DEVICES

19910

Every person who sells any BB device to a minor is guilty of a misdemeanor.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



19915

(a) Every person who furnishes any BB device to any minor, without the express or implied permission of a parent or legal guardian of the minor, is guilty of a misdemeanor.

(b) As used in this section, furnishes means either of the following:

(1) A loan.

(2) A transfer that does not involve a sale.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






DIVISION 2. BLOWGUNS

20010

Any person who knowingly manufactures, sells, offers for sale, possesses, or uses a blowgun or blowgun ammunition in this state is guilty of a misdemeanor.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



20015

Nothing in this division shall prohibit the sale to, purchase by, possession of, or use of any blowgun or blowgun ammunition by zookeepers, animal control officers, Department of Fish and Game personnel, humane officers whose names are maintained in the county record of humane officers pursuant to Section 14502 of the Corporations Code, or veterinarians in the course and scope of their business in order to administer medicine to animals.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






DIVISION 3. BOOBYTRAP

20110

(a) Except as provided in Chapter 1 (commencing with Section 18710) of Division 5 of Title 2, any person who assembles, maintains, places, or causes to be placed a boobytrap device is guilty of a felony punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or five years.

(b) Possession of any device with the intent to use the device as a boobytrap is punishable by imprisonment pursuant to subdivision (h) of Section 1170, or in a county jail not exceeding one year, or by a fine not exceeding five thousand dollars ($5,000), or by both that fine and imprisonment.

(Amended by Stats. 2012, Ch. 43, Sec. 86. Effective June 27, 2012.)






DIVISION 4. IMITATION FIREARMS

20150

(a) Any person who changes, alters, removes, or obliterates any coloration or markings that are required by any applicable state or federal law or regulation, for any imitation firearm, or any device described in subdivision (b) of Section 16700, in a way that makes the imitation firearm or device look more like a firearm, is guilty of a misdemeanor.

(b) This section does not apply to a manufacturer, importer, or distributor of imitation firearms.

(c) This section does not apply to lawful use in theatrical productions, including motion pictures, television, and stage productions.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



20155

Any manufacturer, importer, or distributor of imitation firearms that fails to comply with any applicable federal law or regulation governing the marking of a toy, look-alike, or imitation firearm, as defined by federal law or regulation, is guilty of a misdemeanor.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



20160

(a) Any imitation firearm manufactured after July 1, 2005, shall, at the time of offer for sale in this state, be accompanied by a conspicuous advisory in writing as part of the packaging, but not necessarily affixed to the imitation firearm, to the effect that the product may be mistaken for a firearm by law enforcement officers or others, that altering the coloration or markings required by state or federal law or regulations so as to make the product look more like a firearm is dangerous, and may be a crime, and that brandishing or displaying the product in public may cause confusion and may be a crime.

(b) Any manufacturer, importer, or distributor that fails to comply with this advisory for any imitation firearm manufactured after July 1, 2005, shall be liable for a civil fine for each action brought by a city attorney or district attorney of not more than one thousand dollars ($1,000) for the first action, five thousand dollars ($5,000) for the second action, and ten thousand dollars ($10,000) for the third action and each subsequent action.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



20165

(a) Any person who, for commercial purposes, purchases, sells, manufactures, ships, transports, distributes, or receives, by mail order or in any other manner, an imitation firearm, except as authorized by this section, is liable for a civil fine in an action brought by the city attorney or the district attorney of not more than ten thousand dollars ($10,000) for each violation.

(b) The manufacture, purchase, sale, shipping, transport, distribution, or receipt, by mail or in any other manner, of an imitation firearm is authorized if the device is manufactured, purchased, sold, shipped, transported, distributed, or received for any of the following purposes:

(1) Solely for export in interstate or foreign commerce.

(2) Solely for lawful use in theatrical productions, including motion picture, television, and stage productions.

(3) For use in a certified or regulated sporting event or competition.

(4) For use in military or civil defense activities, or ceremonial activities.

(5) For public displays authorized by public or private schools.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



20170

(a) No person may openly display or expose any imitation firearm in a public place.

(b) As used in this section, public place means an area open to the public and includes any of the following:

(1) A street.

(2) A sidewalk.

(3) A bridge.

(4) An alley.

(5) A plaza.

(6) A park.

(7) A driveway.

(8) A front yard.

(9) A parking lot.

(10) An automobile, whether moving or not.

(11) A building open to the general public, including one that serves food or drink, or provides entertainment.

(12) A doorway or entrance to a building or dwelling.

(13) A public school.

(14) A public or private college or university.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



20175

Section 20170 does not apply in any of the following circumstances:

(a) The imitation firearm is packaged or concealed so that it is not subject to public viewing.

(b) The imitation firearm is displayed or exposed in the course of commerce, including a commercial film or video production, or for service, repair, or restoration of the imitation firearm.

(c) The imitation firearm is used in a theatrical production, a motion picture, video, television, or stage production.

(d) The imitation firearm is used in conjunction with a certified or regulated sporting event or competition.

(e) The imitation firearm is used in conjunction with lawful hunting, or a lawful pest control activity.

(f) The imitation firearm is used or possessed at a certified or regulated public or private shooting range.

(g) The imitation firearm is used at a fair, exhibition, exposition, or other similar activity for which a permit has been obtained from a local or state government.

(h) The imitation firearm is used in a military, civil defense, or civic activity, including a flag ceremony, color guard, parade, award presentation, historical reenactment, or memorial.

(i) The imitation firearm is used for a public display authorized by a public or private school or a display that is part of a museum collection.

(j) The imitation firearm is used in a parade, ceremony, or other similar activity for which a permit has been obtained from a local or state government.

(k) The imitation firearm is displayed on a wall plaque or in a presentation case.

(l) The imitation firearm is used in an area where the discharge of a firearm is lawful.

(m) The entire exterior surface of the imitation firearm is white, bright red, bright orange, bright yellow, bright green, bright blue, bright pink, or bright purple, either singly or as the predominant color in combination with other colors in any pattern, or the entire device is constructed of transparent or translucent material that permits unmistakable observation of the device s complete contents. Merely having an orange tip as provided in federal law and regulations does not satisfy this requirement. The entire surface must be colored or transparent or translucent.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



20180

(a) Except as provided in subdivision (b), violation of Section 20170 is an infraction punishable by a fine of one hundred dollars ($100) for the first offense, and three hundred dollars ($300) for a second offense.

(b) A third or subsequent violation of Section 20170 is punishable as a misdemeanor.

(c) Nothing in Section 20170, 20175, or this section shall be construed to preclude prosecution for a violation of Section 171b, 171.5, or 626.10.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






DIVISION 5. KNIVES AND SIMILAR WEAPONS

CHAPTER 1. General Provisions

20200

A knife carried in a sheath that is worn openly suspended from the waist of the wearer is not concealed within the meaning of Section 16140, 16340, 17350, or 21310.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 2. Disguised or Misleading Appearance

ARTICLE 1. Air Gauge Knife

20310

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any person in this state who manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, or possesses any air gauge knife is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2012, Ch. 43, Sec. 87. Effective June 27, 2012.)



20390

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any air gauge knife is a nuisance and is subject to Section 18010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 2. Belt Buckle Knife

20410

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any person in this state who manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, or possesses any belt buckle knife is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2012, Ch. 43, Sec. 88. Effective June 27, 2012.)



20490

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any belt buckle knife is a nuisance and is subject to Section 18010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 3. Cane Sword

20510

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any person in this state who manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, or possesses any cane sword is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2012, Ch. 43, Sec. 89. Effective June 27, 2012.)



20590

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any cane sword is a nuisance and is subject to Section 18010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 4. Lipstick Case Knife

20610

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any person in this state who manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, or possesses any lipstick case knife is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2012, Ch. 43, Sec. 90. Effective June 27, 2012.)



20690

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any lipstick case knife is a nuisance and is subject to Section 18010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 5. Shobi-zue

20710

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any person in this state who manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, or possesses any shobi-zue is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2012, Ch. 43, Sec. 91. Effective June 27, 2012.)



20790

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any shobi-zue is a nuisance and is subject to Section 18010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 6. Undetectable Knife

20810

(a) Any person in this state who commercially manufactures or causes to be commercially manufactured, or who knowingly imports into the state for commercial sale, or who knowingly exports out of this state for commercial, dealer, wholesaler, or distributor sale, or who keeps for commercial sale, or offers or exposes for commercial, dealer, wholesaler, or distributor sale, any undetectable knife is guilty of a misdemeanor.

(b) Notwithstanding any other provision of law, commencing January 1, 2000, all knives or other instrument with or without a handguard that is capable of ready use as a stabbing weapon that may inflict great bodily injury or death that are commercially manufactured in this state that utilize materials that are not detectable by a metal detector or magnetometer, shall be manufactured to include materials that will ensure they are detectable by a metal detector or magnetometer, either handheld or otherwise, that is set at standard calibration.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



20815

Section 20810 does not apply to the manufacture or importation of any undetectable knife for sale to a law enforcement or military entity with a valid agency, department, or unit purchase order, nor does Section 20810 apply to the subsequent sale of any undetectable knife to a law enforcement or military entity.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



20820

Section 20810 does not apply to the manufacture or importation of any undetectable knife for sale to a federal, state, or local historical society, museum, or institutional collection that is open to the public, provided that the undetectable knife is properly housed and secured from unauthorized handling, nor does Section 20810 apply to the subsequent sale of the knife to any of these entities.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 7. Writing Pen Knife

20910

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any person in this state who manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, or possesses any writing pen knife is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2012, Ch. 43, Sec. 92. Effective June 27, 2012.)



20990

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any writing pen knife is a nuisance and is subject to Section 18010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









CHAPTER 3. Ballistic Knife

21110

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any person in this state who manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, or possesses any ballistic knife is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2012, Ch. 43, Sec. 93. Effective June 27, 2012.)



21190

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any ballistic knife is a nuisance and is subject to Section 18010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 4. Dirk or Dagger

21310

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any person in this state who carries concealed upon the person any dirk or dagger is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2012, Ch. 43, Sec. 94. Effective June 27, 2012.)



21390

The unlawful concealed carrying upon the person of any dirk or dagger, as provided in Section 21310, is a nuisance and is subject to Sections 18000 and 18005.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 5. Switchblade Knife

21510

Every person who does any of the following with a switchblade knife having a blade two or more inches in length is guilty of a misdemeanor:

(a) Possesses the knife in the passenger s or driver s area of any motor vehicle in any public place or place open to the public.

(b) Carries the knife upon the person.

(c) Sells, offers for sale, exposes for sale, loans, transfers, or gives the knife to any other person.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



21590

The unlawful possession or carrying of any switchblade knife, as provided in Section 21510, is a nuisance and is subject to Sections 18000 and 18005.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









DIVISION 6. KNUCKLES

CHAPTER 1. Composite Knuckles or Hard Wooden Knuckles

21710

Any person in this state who possesses, commercially manufactures or causes to be commercially manufactured, or who knowingly imports into the state for commercial sale, keeps for commercial sale, or offers or exposes for commercial sale, any composite knuckles or hard wooden knuckles is guilty of a misdemeanor.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 2. Metal Knuckles

21810

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any person in this state who manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, or possesses any metal knuckles is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2012, Ch. 43, Sec. 95. Effective June 27, 2012.)



21890

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, metal knuckles are a nuisance and are subject to Section 18010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









DIVISION 7. NUNCHAKU

22010

Except as provided in Section 22015 and Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any person in this state who manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, or possesses any nunchaku is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2012, Ch. 43, Sec. 96. Effective June 27, 2012.)



22015

Section 22010 does not apply to either of the following:

(a) The possession of a nunchaku on the premises of a school that holds a regulatory or business license and teaches the arts of self-defense.

(b) The manufacture of a nunchaku for sale to, or the sale of a nunchaku to, a school that holds a regulatory or business license and teaches the arts of self-defense.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



22090

Except as provided in Section 22015 and in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any nunchaku is a nuisance and is subject to Section 18010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






DIVISION 8. SAPS AND SIMILAR WEAPONS

22210

Except as provided in Section 22215 and Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any person in this state who manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, or possesses any leaded cane, or any instrument or weapon of the kind commonly known as a billy, blackjack, sandbag, sandclub, sap, or slungshot, is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2012, Ch. 43, Sec. 97. Effective June 27, 2012.)



22215

Section 22210 does not apply to the manufacture for, sale to, exposing or keeping for sale to, importation of, or lending of wooden clubs or batons to special police officers or uniformed security guards authorized to carry any wooden club or baton pursuant to Section 22295 by entities that are in the business of selling wooden clubs or batons to special police officers and uniformed security guards when engaging in transactions with those persons.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



22290

Except as provided in Section 22215 and in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any leaded cane or any instrument or weapon of the kind commonly known as a billy, blackjack, sandbag, sandclub, sap, or slungshot is a nuisance and is subject to Section 18010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



22295

(a) Nothing in any provision listed in Section 16580 prohibits any police officer, special police officer, peace officer, or law enforcement officer from carrying any wooden club or baton.

(b) Nothing in any provision listed in Section 16580 prohibits a uniformed security guard, regularly employed and compensated by a person engaged in any lawful business, while actually employed and engaged in protecting and preserving property or life within the scope of employment, from carrying any wooden club or baton if the uniformed security guard has satisfactorily completed a course of instruction certified by the Department of Consumer Affairs in the carrying and use of the club or baton. The training institution certified by the Department of Consumer Affairs to present this course, whether public or private, is authorized to charge a fee covering the cost of the training.

(c) The Department of Consumer Affairs, in cooperation with the Commission on Peace Officer Standards and Training, shall develop standards for a course in the carrying and use of a club or baton.

(d) Any uniformed security guard who successfully completes a course of instruction under this section is entitled to receive a permit to carry and use a club or baton within the scope of employment, issued by the Department of Consumer Affairs. The department may authorize a certified training institution to issue permits to carry and use a club or baton. A fee in the amount provided by law shall be charged by the Department of Consumer Affairs to offset the costs incurred by the department in course certification, quality control activities associated with the course, and issuance of the permit.

(e) Any person who has received a permit or certificate that indicates satisfactory completion of a club or baton training course approved by the Commission on Peace Officer Standards and Training prior to January 1, 1983, shall not be required to obtain a club or baton permit or complete a course certified by the Department of Consumer Affairs.

(f) Any person employed as a county sheriff s or police security officer, as defined in Section 831.4, shall not be required to obtain a club or baton permit or to complete a course certified by the Department of Consumer Affairs in the carrying and use of a club or baton, provided that the person completes a course approved by the Commission on Peace Officer Standards and Training in the carrying and use of the club or baton, within 90 days of employment.

(g) Nothing in any provision listed in Section 16580 prohibits an animal control officer, as described in Section 830.9, or an illegal dumping enforcement officer, as described in Section 830.7, from carrying any wooden club or baton if the animal control officer or illegal dumping enforcement officer has satisfactorily completed the course of instruction certified by the Commission on Peace Officer Standards and Training in the carrying and use of the club or baton. The training institution certified by the Commission on Peace Officer Standards and Training to present this course, whether public or private, is authorized to charge a fee covering the cost of the training.

(Added by Stats. 2010, Ch. 711, Sec. 6.11. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






DIVISION 9. SHURIKEN

22410

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any person in this state who manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, or possesses any shuriken is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2012, Ch. 43, Sec. 98. Effective June 27, 2012.)



22490

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any shuriken is a nuisance and is subject to Section 18010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






DIVISION 10. STUN GUN

22610

Notwithstanding any other provision of law, any person may purchase, possess, or use a stun gun, subject to the following requirements:

(a) No person convicted of a felony or any crime involving an assault under the laws of the United States, the State of California, or any other state, government, or country, or convicted of misuse of a stun gun under Section 244.5, shall purchase, possess, or use any stun gun.

(b) No person addicted to any narcotic drug shall purchase, possess, or use a stun gun.

(c) (1) No person shall sell or furnish any stun gun to a minor unless the minor is at least 16 years of age and has the written consent of the minor s parent or legal guardian.

(2) Violation of this subdivision shall be a public offense punishable by a fifty-dollar ($50) fine for the first offense. Any subsequent violation of this subdivision is a misdemeanor.

(d) No minor shall possess any stun gun unless the minor is at least 16 years of age and has the written consent of the minor s parent or legal guardian.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



22615

Each stun gun sold shall contain both of the following:

(a) The name of the manufacturer stamped on the stun gun.

(b) The serial number applied by the manufacturer.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



22620

Unless otherwise specified, any violation of this division is a misdemeanor.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



22625

(a) Each stun gun sold in this state shall be accompanied by an instruction booklet.

(b) Violation of this section shall be a public offense punishable by a fifty-dollar ($50) fine for each weapon sold without the booklet.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






DIVISION 11. TEAR GAS AND TEAR GAS WEAPONS

CHAPTER 1. General Provisions

22810

Notwithstanding any other provision of law, any person may purchase, possess, or use tear gas or any tear gas weapon for the projection or release of tear gas if the tear gas or tear gas weapon is used solely for self-defense purposes, subject to the following requirements:

(a) No person convicted of a felony or any crime involving an assault under the laws of the United States, the State of California, or any other state, government, or country, or convicted of misuse of tear gas under subdivision (g), shall purchase, possess, or use tear gas or any tear gas weapon.

(b) No person addicted to any narcotic drug shall purchase, possess, or use tear gas or any tear gas weapon.

(c) No person shall sell or furnish any tear gas or tear gas weapon to a minor.

(d) No minor shall purchase, possess, or use tear gas or any tear gas weapon.

(e) (1) No person shall purchase, possess, or use any tear gas weapon that expels a projectile, or that expels the tear gas by any method other than an aerosol spray, or that contains more than 2.5 ounces net weight of aerosol spray.

(2) Every tear gas container and tear gas weapon that may be lawfully purchased, possessed, and used pursuant to this section shall have a label that states: WARNING: The use of this substance or device for any purpose other than self-defense is a crime under the law. The contents are dangerous use with care.

(3) After January 1, 1984, every tear gas container and tear gas weapon that may be lawfully purchased, possessed, and used pursuant to this section shall have a label that discloses the date on which the useful life of the tear gas weapon expires.

(4) Every tear gas container and tear gas weapon that may be lawfully purchased pursuant to this section shall be accompanied at the time of purchase by printed instructions for use.

(f) Effective March 1, 1994, every tear gas container and tear gas weapon that may be lawfully purchased, possessed, and used pursuant to this section shall be accompanied by an insert including directions for use, first aid information, safety and storage information, and explanation of the legal ramifications of improper use of the tear gas container or tear gas product.

(g) (1) Except as provided in paragraph (2), any person who uses tear gas or any tear gas weapon except in self-defense is guilty of a public offense and is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months, or two or three years or in a county jail not to exceed one year or by a fine not to exceed one thousand dollars ($1,000), or by both the fine and imprisonment.

(2) If the use is against a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, engaged in the performance of official duties and the person committing the offense knows or reasonably should know that the victim is a peace officer, the offense is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months or two or three years or by a fine of one thousand dollars ($1,000), or by both the fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 538. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Section operative January 1, 2012, pursuant to Stats. 2010, Ch. 711, Sec. 10.)



22815

(a) Notwithstanding subdivision (d) of Section 22810, a minor who has attained the age of 16 years may purchase and possess tear gas or a tear gas weapon pursuant to this division if the minor is accompanied by a parent or guardian, or has the written consent of a parent or guardian.

(b) Notwithstanding subdivision (c) of Section 22810, a person may sell or furnish tear gas or a tear gas weapon to a minor who has attained the age of 16 years and who is accompanied by a parent or guardian, or who presents a statement of consent signed by the minor s parent or guardian.

(c) Any civil liability of a minor arising out of the minor s use of tear gas or a tear gas weapon other than for self-defense is imposed upon the person, parent, or guardian who signed the statement of consent specified in subdivision (b). That person, parent, or guardian shall be jointly and severally liable with the minor for any damages proximately resulting from the negligent or wrongful act or omission of the minor in the use of the tear gas or a tear gas weapon.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



22820

Nothing in this division prohibits any person who is a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, from purchasing, possessing, transporting, or using any tear gas or tear gas weapon if the person has satisfactorily completed a course of instruction approved by the Commission on Peace Officer Standards and Training in the use of tear gas.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



22825

A custodial officer of a county may carry a tear gas weapon pursuant to Section 22820 only while on duty. A custodial officer of a county may carry a tear gas weapon while off duty only in accordance with all other laws.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



22830

Nothing in this division prohibits any member of the military or naval forces of this state or of the United States or any federal law enforcement officer from purchasing, possessing, or transporting any tear gas or tear gas weapon for official use in the discharge of duties.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



22835

Notwithstanding any other provision of law, a person holding a license as a private investigator pursuant to Chapter 11.3 (commencing with Section 7512) of Division 3 of the Business and Professions Code, or as a private patrol operator pursuant to Chapter 11.5 (commencing with Section 7580) of Division 3 of the Business and Professions Code, or a uniformed patrolperson employee of a private patrol operator, may purchase, possess, or transport any tear gas weapon, if it is used solely for defensive purposes in the course of the activity for which the license was issued and if the person has satisfactorily completed a course of instruction approved by the Department of Consumer Affairs in the use of tear gas.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



22840

Nothing in this division authorizes the possession of tear gas or a tear gas weapon in any institution described in Section 4574, or within the grounds belonging or adjacent to any institution described in Section 4574, except where authorized by the person in charge of the institution.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 2. Unlawful Possession, Sale, or Transportation

22900

Any person, firm, or corporation who within this state knowingly sells or offers for sale, possesses, or transports any tear gas or tear gas weapon, except as permitted under the provisions of this division, is guilty of a public offense and upon conviction thereof shall be punishable by imprisonment in the county jail for not exceeding one year or by a fine not to exceed two thousand dollars ($2,000), or by both that fine and imprisonment.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



22905

Each tear gas weapon sold, transported, or possessed under the authority of this division shall bear the name of the manufacturer and a serial number applied by the manufacturer.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



22910

(a) Any person who changes, alters, removes, or obliterates the name of the manufacturer, the serial number, or any other mark of identification on any tear gas weapon is guilty of a public offense and, upon conviction, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 or by a fine of not more than two thousand dollars ($2,000), or by both that fine and imprisonment.

(b) Possession of any such weapon upon which the same shall have been changed, altered, removed, or obliterated, shall be presumptive evidence that such possessor has changed, altered, removed, or obliterated the same.

(Amended by Stats. 2011, Ch. 15, Sec. 539. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Section operative January 1, 2012, pursuant to Stats. 2010, Ch. 711, Sec. 10.)






CHAPTER 3. Permits

23000

The Department of Justice may issue a permit for the possession and transportation of tear gas or a tear gas weapon that is not intended or certified for personal self-defense purposes, upon proof that good cause exists for issuance of the permit to the applicant. The permit may also allow the applicant to install, maintain, and operate a protective system involving the use of tear gas or a tear gas weapon in any place that is accurately and completely described in the permit application.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23005

(a) An application for a permit shall satisfy all of the following requirements:

(1) It shall be filed in writing.

(2) It shall be signed by the applicant if an individual, or by a member or officer qualified to sign if the applicant is a firm or corporation.

(3) It shall state the applicant s name, business in which engaged, business address, and a full description of the place or vehicle in which the tear gas or tear gas weapon is to be transported, kept, installed, or maintained.

(b) If the tear gas or tear gas weapon is to be used in connection with, or to constitute, a protective system, the application shall also contain the name of the person who is to install the protective system.

(c) Applications and permits shall be uniform throughout the state upon forms prescribed by the Department of Justice.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23010

(a) Each applicant for a permit shall pay, at the time of filing the application, a fee determined by the Department of Justice, not to exceed the application processing costs of the Department of Justice.

(b) A permit granted pursuant to this chapter may be renewed one year from the date of issuance, and annually thereafter, upon the filing of a renewal application and the payment of a permit renewal fee, not to exceed the application processing costs of the Department of Justice.

(c) After the department establishes fees sufficient to reimburse the department for processing costs, fees charged shall increase at a rate not to exceed the legislatively approved annual cost-of-living adjustments for the department s budget.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23015

(a) Notwithstanding Section 23000, a bank, a savings and loan association, a credit union, or an industrial loan company that maintains more than one office or branch may make a single annual application for a permit.

(b) In addition to the requirements set forth in this chapter, an application under this section shall separately state the business address and a full description of each office or branch in which the tear gas or tear gas weapon is to be kept, installed, or maintained. Any location addition or deletion as to an office or branch shall be reported to the department within 60 days of the change.

(c) A single permit issued under this section shall allow for the possession, operation, and maintenance of tear gas at each office or branch named in the application, including any location change.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23020

Every person, firm, or corporation to whom a permit is issued shall either carry the permit upon the person or keep it in the place described in the permit. The permit shall be open to inspection by any peace officer or other person designated by the authority issuing the permit.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23025

A permit issued in accordance with this chapter may be revoked or suspended by the issuing authority at any time when it appears that the need for the possession or transportation of the tear gas or tear gas weapon or protective system involving the use thereof, has ceased, or that the holder of the permit has engaged in an unlawful business or occupation or has wrongfully made use of the tear gas or tear gas weapon or the permit issued.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)












TITLE 4. FIREARMS

DIVISION 1. PRELIMINARY PROVISIONS

23500

The provisions listed in Section 16580 shall be known and may be cited as The Dangerous Weapons Control Law.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23505

If any section, subdivision, paragraph, subparagraph, sentence, clause, or phrase of any provision listed in Section 16580 is for any reason held unconstitutional, that decision does not affect the validity of any other provision listed in Section 16580. The Legislature hereby declares that it would have passed the provisions listed in Section 16580 and each section, subdivision, paragraph, subparagraph, sentence, clause, and phrase of those provisions, irrespective of the fact that any one or more other sections, subdivisions, paragraphs, subparagraphs, sentences, clauses, or phrases be declared unconstitutional.

(Amended by Stats. 2011, Ch. 285, Sec. 25. Effective January 1, 2012.)



23510

(a) For purposes of Sections 25400 and 26500, Sections 27500 to 27590, inclusive, Section 28100, Sections 29610 to 29750, inclusive, Sections 29800 to 29905, inclusive, and Section 31615 of this code, and any provision listed in subdivision (a) of Section 16585 of this code, and Sections 8100, 8101, and 8103 of the Welfare and Institutions Code, notwithstanding the fact that the term any firearm may be used in those sections, each firearm or the frame or receiver of each firearm constitutes a distinct and separate offense under those sections.

(b) For purposes of Section 25135, notwithstanding the fact that the term any firearm may be used in that section, each firearm constitutes a distinct and separate offense under that section.

(Amended by Stats. 2013, Ch. 737, Sec. 6. Effective January 1, 2014.)



23515

As used in the provisions listed in Section 16580, an offense that involves the violent use of a firearm includes any of the following:

(a) A violation of paragraph (2) or (3) of subdivision (a) of Section 245 or a violation of subdivision (d) of Section 245.

(b) A violation of Section 246.

(c) A violation of paragraph (2) of subdivision (a) of Section 417.

(d) A violation of subdivision (c) of Section 417.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23520

Each application that requires any firearms eligibility determination involving the issuance of any license, permit, or certificate pursuant to this part shall include two copies of the applicant s fingerprints on forms prescribed by the Department of Justice. One copy of the fingerprints may be submitted to the United States Federal Bureau of Investigation.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






DIVISION 2. FIREARM SAFETY DEVICES, GUN SAFES, AND RELATED WARNINGS

23620

This division and Sections 16540, 16610, and 16870 shall be known and may be cited as the Aroner-Scott-Hayden Firearms Safety Act of 1999.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23625

The Legislature makes the following findings:

(a) In the years 1987 to 1996, nearly 2,200 children in the United States under the age of 15 years died in unintentional shootings. In 1996 alone, 138 children were shot and killed unintentionally. Thus, more than 11 children every month, or one child every three days, were shot or killed unintentionally in firearms-related incidents.

(b) The United States leads the industrialized world in the rates of children and youth lost to unintentional, firearms-related deaths. A 1997 study from the federal Centers for Disease Control and Prevention reveals that for unintentional firearm-related deaths for children under the age of 15, the rate in the United States was nine times higher than in 25 other industrialized countries combined.

(c) While the number of unintentional deaths from firearms is an unacceptable toll on America s children, nearly eight times that number are treated in U.S. hospital emergency rooms each year for nonfatal unintentional gunshot wounds.

(d) A study of unintentional firearm deaths among children in California found that unintentional gunshot wounds most often involve handguns.

(e) A study in the December 1995 issue of the Archives of Pediatric and Adolescent Medicine found that children as young as three years old are strong enough to fire most commercially available handguns. The study revealed that 25 percent of three to four year olds and 70 percent of five to six year olds had sufficient finger strength to fire 59 (92 percent) of the 64 commonly available handguns referenced in the study.

(f) The Government Accounting Office (GAO), in its March 1991 study, Accidental Shootings: Many Deaths and Injuries Caused by Firearms Could be Prevented, estimates that 31 percent of accidental deaths caused by firearms might be prevented by the addition of two safety devices: a child-resistant safety device that automatically engages and a device that indicates whether the gun is loaded. According to the study results, of the 107 unintentional firearms-related fatalities the GAO examined for the calendar years 1988 and 1989, 8 percent could have been prevented had the firearm been equipped with a child-resistant safety device. This 8 percent represents instances in which children under the age of six unintentionally shot and killed themselves or other persons.

(g) Currently, firearms are the only products manufactured in the United States that are not subject to minimum safety standards.

(h) A 1997 public opinion poll conducted by the National Opinion Research Center at the University of Chicago in conjunction with the Johns Hopkins Center for Gun Policy and Research found that 74 percent of Americans support safety regulation of the firearms industry.

(i) Some currently available trigger locks and other similar devices are inadequate to prevent the accidental discharge of the firearms to which they are attached, or to prevent children from gaining access to the firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23630

(a) This division does not apply to the commerce of any antique firearm.

(b) (1) This division does not apply to the commerce of any firearm intended to be used by a salaried, full-time peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, for purposes of law enforcement.

(2) Nothing in this division precludes a local government, local agency, or state law enforcement agency from requiring its peace officers to store their firearms in gun safes or attach firearm safety devices to those firearms.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23635

(a) Any firearm sold or transferred in this state by a licensed firearms dealer, including a private transfer through a dealer, and any firearm manufactured in this state, shall include or be accompanied by a firearm safety device that is listed on the Department of Justice s roster of approved firearm safety devices and that is identified as appropriate for that firearm by reference to either the manufacturer and model of the firearm, or to the physical characteristics of the firearm that match those listed on the roster for use with the device.

(b) The sale or transfer of a firearm shall be exempt from subdivision (a) if both of the following apply:

(1) The purchaser or transferee owns a gun safe that meets the standards set forth in Section 23650. Gun safes shall not be required to be tested, and therefore may meet the standards without appearing on the Department of Justice roster.

(2) The purchaser or transferee presents an original receipt for purchase of the gun safe, or other proof of purchase or ownership of the gun safe as authorized by the Attorney General, to the firearms dealer. The dealer shall maintain a copy of this receipt or proof of purchase with the dealer s record of sales of firearms.

(c) The sale or transfer of a firearm shall be exempt from subdivision (a) if all of the following apply:

(1) The purchaser or transferee purchases an approved safety device no more than 30 days prior to the day the purchaser or transferee takes possession of the firearm.

(2) The purchaser or transferee presents the approved safety device to the firearms dealer when picking up the firearm.

(3) The purchaser or transferee presents an original receipt to the firearms dealer, which shows the date of purchase, the name, and the model number of the safety device.

(4) The firearms dealer verifies that the requirements in paragraphs (1) to (3), inclusive, have been satisfied.

(5) The firearms dealer maintains a copy of the receipt along with the dealer s record of sales of firearms.

(d) (1) Any long-gun safe commercially sold or transferred in this state, or manufactured in this state for sale in this state, that does not meet the standards for gun safes adopted pursuant to Section 23650 shall be accompanied by the following warning:

WARNING: This gun safe does not meet the safety standards for gun safes specified in California Penal Code Section 23650. It does not satisfy the requirements of Penal Code Section 23635, which mandates that all firearms sold in California be accompanied by a firearm safety device or proof of ownership, as required by law, of a gun safe that meets the Section 23650 minimum safety standards developed by the California Attorney General.

(2) This warning shall be conspicuously displayed in its entirety on the principal display panel of the gun safe s package, on any descriptive materials that accompany the gun safe, and on a label affixed to the front of the gun safe.

(3) This warning shall be displayed in both English and Spanish, in conspicuous and legible type in contrast by typography, layout, or color with other printed matter on the package or descriptive materials, in a manner consistent with Part 1500.121 of Title 16 of the Code of Federal Regulations, or successor regulations thereto.

(e) Any firearm sold or transferred in this state by a licensed firearms dealer, including a private transfer through a dealer, and any firearm manufactured in this state, shall be accompanied by warning language or a label as described in Section 23640.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23640

(a) The packaging of any firearm and any descriptive materials that accompany any firearm sold or transferred in this state, or delivered for sale in this state, by any licensed manufacturer, or licensed dealer, shall bear a label containing the following warning statement:

WARNING

Children are attracted to and can operate firearms that can cause severe injuries or death.

Prevent child access by always keeping guns locked away and unloaded when not in use. If you keep a loaded firearm where a child obtains and improperly uses it, you may be fined or sent to prison.

A yellow triangle containing an exclamation mark shall appear immediately before the word Warning on the label.

(b) If the firearm is sold or transferred without accompanying packaging, the warning label or notice shall be affixed to the firearm itself by a method to be prescribed by regulation of the Attorney General.

(c) The warning statement required under subdivisions (a) and (b) shall satisfy both of the following requirements:

(1) It shall be displayed in its entirety on the principal display panel of the firearm s package, and on any descriptive materials that accompany the firearm.

(2) It shall be displayed in both English and Spanish, in conspicuous and legible type in contrast by typography, layout, or color with other printed matter on that package or descriptive materials, in a manner consistent with Part 1500.121 of Title 16 of the Code of Federal Regulations, or successor regulations thereto.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23645

(a) Any violation of Section 23635 or Section 23640 is punishable by a fine of one thousand dollars ($1,000).

(b) On a second violation of any of those sections, a licensed firearm manufacturer shall be ineligible to manufacture, or a licensed firearm dealer shall be ineligible to sell, firearms in this state for 30 days, and shall be punished by a fine of one thousand dollars ($1,000).

(c) (1) On a third violation of any of those sections, a firearm manufacturer shall be permanently ineligible to manufacture firearms in this state.

(2) On a third violation of any of those sections, a licensed firearm dealer shall be permanently ineligible to sell firearms in this state.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23650

(a) The Attorney General shall develop regulations to implement a minimum safety standard for firearm safety devices and gun safes to significantly reduce the risk of firearm-related injuries to children 17 years of age and younger. The final standard shall do all of the following:

(1) Address the risk of injury from unintentional gunshot wounds.

(2) Address the risk of injury from self-inflicted gunshot wounds by unauthorized users.

(3) Include provisions to ensure that all firearm safety devices and gun safes are reusable and of adequate quality and construction to prevent children and unauthorized users from firing the firearm and to ensure that these devices cannot be readily removed from the firearm or that the firearm cannot be readily removed from the gun safe except by an authorized user utilizing the key, combination, or other method of access intended by the manufacturer of the device.

(4) Include additional provisions as appropriate.

(b) The Attorney General may consult, for the purposes of guidance in development of the standards, test protocols such as those described in Title 16 (commencing with Part 1700) of the Code of Federal Regulations, relating to poison prevention packaging standards. These protocols may be consulted to provide suggestions for potential methods to utilize in developing standards and shall serve as guidance only. The Attorney General shall also give appropriate consideration to the use of devices that are not detachable, but are permanently installed and incorporated into the design of a firearm.

(c) The Attorney General shall commence development of regulations under this section no later than January 1, 2000. The Attorney General shall adopt and issue regulations implementing a final standard no later than January 1, 2001. The Attorney General shall report to the Legislature on these standards by January 1, 2001. The final standard shall be effective January 1, 2002.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23655

(a) The Department of Justice shall certify laboratories to verify compliance with standards for firearm safety devices set forth in Section 23650.

(b) The Department of Justice may charge any laboratory that is seeking certification to test firearm safety devices a fee not exceeding the costs of certification, including costs associated with the development and approval of regulations and standards pursuant to Section 23650.

(c) The certified laboratory shall, at the manufacturer s or dealer s expense, test a firearm safety device and submit a copy of the final test report directly to the Department of Justice, along with the firearm safety device. The department shall notify the manufacturer or dealer of its receipt of the final test report and the department s determination as to whether the firearm safety device tested may be sold in this state.

(d) Commencing on July 1, 2001, the Department of Justice shall compile, publish, and maintain a roster listing all of the firearm safety devices that have been tested by a certified testing laboratory, have been determined to meet the department s standards for firearm safety devices, and may be sold in this state.

(e) The roster shall list, for each firearm safety device, the manufacturer, model number, and model name.

(f) The department may randomly retest samples obtained from sources other than directly from the manufacturer of the firearm safety device listed on the roster to ensure compliance with the requirements of this division.

(g) Firearm safety devices used for random sample testing and obtained from sources other than the manufacturer shall be in new, unused condition, and still in the manufacturer s original and unopened package.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23660

(a) No person shall keep for commercial sale, offer, or expose for commercial sale, or commercially sell any firearm safety device that is not listed on the roster maintained pursuant to subdivision (d) of Section 23655, or that does not comply with the standards for firearm safety devices adopted pursuant to Section 23650.

(b) No person may distribute as part of an organized firearm safety program, with or without consideration, any firearm safety device that is not listed on the roster maintained pursuant to subdivision (d) of Section 23655, or that does not comply with the standards for firearm safety devices adopted pursuant to Section 23650.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23665

(a) No long-gun safe may be manufactured in this state for sale in this state that does not comply with the standards for gun safes adopted pursuant to Section 23650, unless the long-gun safe is labeled by the manufacturer consistent with the requirements of Section 23635.

(b) (1) Any person who keeps for commercial sale, offers, or exposes for commercial sale, or who commercially sells a long-gun safe that does not comply with the standards for gun safes adopted pursuant to Section 23650, and who knows or has reason to know, that the long-gun safe in question does not meet the standards for gun safes adopted pursuant to Section 23650, is in violation of this section, and is punishable as provided in Section 23670, unless the long-gun safe is labeled pursuant to Section 23635.

(2) Any person who keeps for commercial sale, offers, or exposes for commercial sale, or who commercially sells a long-gun safe that does not comply with the standards for gun safes adopted pursuant to Section 23650, and who removes or causes to be removed, from the long-gun safe, the label required pursuant to Section 23635, is in violation of this section, and is punishable as provided in Section 23670.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23670

(a) (1) A violation of Section 23660 or 23665 is punishable by a civil fine of up to five hundred dollars ($500).

(2) A second violation of any of those sections, which occurs within five years of the date of a previous offense, is punishable by a civil fine of up to one thousand dollars ($1,000) and, if the violation is committed by a licensed firearms dealer, the dealer shall be ineligible to sell firearms in this state for 30 days.

(3) A third or subsequent violation that occurs within five years of two or more previous offenses is punishable by a civil fine of up to five thousand dollars ($5,000) and, if the violation is committed by a licensed firearms dealer, the firearms dealer shall be permanently ineligible to sell firearms in this state.

(b) The Attorney General, a district attorney, or a city attorney may bring a civil action for a violation of Section 23660 or 23665.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23675

Compliance with the requirements set forth in this division does not relieve any person from liability to any other person as may be imposed pursuant to common law, statutory law, or local ordinance.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23680

(a) If at any time the Attorney General determines that a gun safe or firearm safety device subject to the provisions of this division and sold after January 1, 2002, does not conform with the standards required by subdivision (a) of Section 23635 or Section 23650, the Attorney General may order the recall and replacement of the gun safe or firearm safety device, or order that the gun safe or firearm safety device be brought into conformity with those requirements.

(b) If the firearm safety device can be separated and reattached to the firearm without damaging the firearm, the licensed manufacturer or licensed firearms dealer shall immediately provide a conforming replacement as instructed by the Attorney General.

(c) If the firearm safety device cannot be separated from the firearm without damaging the firearm, the Attorney General may order the recall and replacement of the firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23685

Each lead law enforcement agency investigating an incident shall report to the State Department of Health Services any information obtained that reasonably supports the conclusion that:

(a) A child 18 years of age or younger suffered an unintentional or self-inflicted gunshot wound inflicted by a firearm that was sold or transferred in this state, or manufactured in this state.

(b) Whether as a result of that incident the child died, suffered serious injury, or was treated for an injury by a medical professional.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23690

(a) (1) The Department of Justice may require each dealer to charge each firearm purchaser or transferee a fee not to exceed one dollar ($1) for each firearm transaction.

(2) The fee shall be for the purpose of supporting department program costs related to this act, including the establishment, maintenance, and upgrading of related database systems and public rosters.

(b) (1) There is hereby created within the General Fund the Firearm Safety Account.

(2) Revenue from the fee imposed by subdivision (a) shall be deposited into the Firearm Safety Account and shall be available for expenditure by the Department of Justice upon appropriation by the Legislature.

(3) Expenditures from the Firearm Safety Account shall be limited to program expenditures as defined by subdivision (a).

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






DIVISION 3. DISGUISED OR MISLEADING APPEARANCE

CHAPTER 1. Miscellaneous Provisions

23800

Any person who, for commercial purposes, purchases, sells, manufactures, ships, transports, distributes, or receives a firearm, where the coloration of the entire exterior surface of the firearm is bright orange or bright green, either singly, in combination, or as the predominant color in combination with other colors in any pattern, is liable for a civil fine in an action brought by the city attorney of the city, or the district attorney for the county, of not more than ten thousand dollars ($10,000).

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 2. Obliteration of Identification Marks

23900

Any person who changes, alters, removes, or obliterates the name of the maker, model, manufacturer s number, or other mark of identification, including any distinguishing number or mark assigned by the Department of Justice, on any pistol, revolver, or any other firearm, without first having secured written permission from the department to make that change, alteration, or removal shall be punished by imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2011, Ch. 15, Sec. 540. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Section operative January 1, 2012, pursuant to Stats. 2010, Ch. 711, Sec. 10.)



23910

The Department of Justice upon request may assign a distinguishing number or mark of identification to any firearm whenever the firearm lacks a manufacturer s number or other mark of identification, or whenever the manufacturer s number or other mark of identification or a distinguishing number or mark assigned by the department has been destroyed or obliterated.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23915

(a) Any person may place or stamp on any pistol, revolver, or other firearm any number or identifying indicium, provided the number or identifying indicium does not change, alter, remove, or obliterate the manufacturer s name, number, model, or other mark of identification.

(b) This section does not prohibit restoration by the owner of the name of the maker or model, or of the original manufacturer s number or other mark of identification, when that restoration is authorized by the department.

(c) This section does not prevent any manufacturer from placing in the ordinary course of business the name of the maker, model, manufacturer s number, or other mark of identification upon a new firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23920

Except as provided in Section 23925, any person who, with knowledge of any change, alteration, removal, or obliteration described in this section, buys, receives, disposes of, sells, offers for sale, or has in possession any pistol, revolver, or other firearm that has had the name of the maker or model, or the manufacturer s number or other mark of identification, including any distinguishing number or mark assigned by the Department of Justice, changed, altered, removed, or obliterated, is guilty of a misdemeanor.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



23925

Section 23920 does not apply to any of the following:

(a) The acquisition or possession of a firearm described in Section 23920 by any member of the military forces of this state or of the United States, while on duty and acting within the scope and course of employment.

(b) The acquisition or possession of a firearm described in Section 23920 by any peace officer described in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, while on duty and acting within the scope and course of employment.

(c) The acquisition or possession of a firearm described in Section 23920 by any employee of a forensic laboratory, while on duty and acting within the scope and course of employment.

(d) The possession and disposition of a firearm described in Section 23920 by a person who meets all of the following:

(1) The person is not prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm.

(2) The person possessed the firearm no longer than was necessary to deliver it to a law enforcement agency for that agency s disposition according to law.

(3) If the person is transporting the firearm, the person is transporting it to a law enforcement agency in order to deliver it to the agency for the agency s disposition according to law.

(4) If the person is transporting the firearm to a law enforcement agency, the person has given prior notice to the agency that the person is transporting the firearm to that agency for the agency s disposition according to law.

(5) The firearm is transported in a locked container as defined in Section 16850.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 3. Camouflaging Firearm Container

24310

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any person in this state who manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, or possesses any camouflaging firearm container is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2012, Ch. 43, Sec. 99. Effective June 27, 2012.)



24390

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any camouflaging firearm container is a nuisance and is subject to Section 18010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 4. Cane Gun

24410

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any person in this state who manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, or possesses any cane gun is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2012, Ch. 43, Sec. 100. Effective June 27, 2012.)



24490

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any cane gun is a nuisance and is subject to Section 18010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 5. Firearm Not Immediately Recognizable as a Firearm

24510

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any person in this state who manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, or possesses any firearm not immediately recognizable as a firearm is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2012, Ch. 43, Sec. 101. Effective June 27, 2012.)



24590

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any firearm not immediately recognizable as a firearm is a nuisance and is subject to Section 18010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 6. Undetectable Firearm and Firearm Detection Equipment

24610

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any person in this state who manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, or possesses any undetectable firearm is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2012, Ch. 43, Sec. 102. Effective June 27, 2012.)



24680

Any firearm detection equipment newly installed in a nonfederal public building in this state shall be of a type identified by either the United States Attorney General, the Secretary of Transportation, or the Secretary of the Treasury, as appropriate, as available state-of-the-art equipment capable of detecting an undetectable firearm, while distinguishing innocuous metal objects likely to be carried on one s person sufficient for reasonable passage of the public.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



24690

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any undetectable firearm is a nuisance and is subject to Section 18010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 7. Wallet Gun

24710

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any person in this state who manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, or possesses any wallet gun is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2012, Ch. 43, Sec. 103. Effective June 27, 2012.)



24790

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any wallet gun is a nuisance and is subject to Section 18010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









DIVISION 4. STORAGE OF FIREARMS

CHAPTER 1. Preliminary Provisions

25000

As used in this division, child means a person under 18 years of age.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 2. Criminal Storage of Firearm

25100

(a) Except as provided in Section 25105, a person commits the crime of criminal storage of a firearm in the first degree if all of the following conditions are satisfied:

(1) The person keeps any loaded firearm within any premises that are under the person s custody or control.

(2) The person knows or reasonably should know that a child is likely to gain access to the firearm without the permission of the child s parent or legal guardian, or that a person prohibited from possessing a firearm or deadly weapon pursuant to state or federal law is likely to gain access to the firearm.

(3) The child obtains access to the firearm and thereby causes death or great bodily injury to the child or any other person, or the person prohibited from possessing a firearm or deadly weapon pursuant to state or federal law obtains access to the firearm and thereby causes death or great bodily injury to himself or herself or any other person.

(b) Except as provided in Section 25105, a person commits the crime of criminal storage of a firearm in the second degree if all of the following conditions are satisfied:

(1) The person keeps any loaded firearm within any premises that are under the person s custody or control.

(2) The person knows or reasonably should know that a child is likely to gain access to the firearm without the permission of the child s parent or legal guardian, or that a person prohibited from possessing a firearm or deadly weapon pursuant to state or federal law is likely to gain access to the firearm.

(3) The child obtains access to the firearm and thereby causes injury, other than great bodily injury, to the child or any other person, or carries the firearm either to a public place or in violation of Section 417, or the person prohibited from possessing a firearm or deadly weapon pursuant to state or federal law obtains access to the firearm and thereby causes injury, other than great bodily injury, to himself or herself or any other person, or carries the firearm either to a public place or in violation of Section 417.

(c) Except as provided in Section 25105, a person commits the crime of criminal storage of a firearm in the third degree if the person keeps any loaded firearm within any premises that are under the person s custody or control and negligently stores or leaves a loaded firearm in a location where the person knows, or reasonably should know, that a child is likely to gain access to the firearm without the permission of the child s parent or legal guardian, unless reasonable action is taken by the person to secure the firearm against access by the child.

(Amended by Stats. 2013, Ch. 758, Sec. 1.5. Effective January 1, 2014.)



25105

Section 25100 does not apply whenever any of the following occurs:

(a) The child obtains the firearm as a result of an illegal entry to any premises by any person.

(b) The firearm is kept in a locked container or in a location that a reasonable person would believe to be secure.

(c) The firearm is carried on the person or within close enough proximity thereto that the individual can readily retrieve and use the firearm as if carried on the person.

(d) The firearm is locked with a locking device, as defined in Section 16860, which has rendered the firearm inoperable.

(e) The person is a peace officer or a member of the Armed Forces or the National Guard and the child obtains the firearm during, or incidental to, the performance of the person s duties.

(f) The child obtains, or obtains and discharges, the firearm in a lawful act of self-defense or defense of another person.

(g) The person who keeps a loaded firearm on premises that are under the person s custody or control has no reasonable expectation, based on objective facts and circumstances, that a child is likely to be present on the premises.

(Amended by Stats. 2011, Ch. 285, Sec. 26. Effective January 1, 2012.)



25110

(a) Criminal storage of a firearm in the first degree is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for 16 months, or two or three years, by a fine not exceeding ten thousand dollars ($10,000), or by both that imprisonment and fine; or by imprisonment in a county jail not exceeding one year, by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(b) Criminal storage of a firearm in the second degree is punishable by imprisonment in a county jail not exceeding one year, by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(c) Criminal storage of a firearm in the third degree is punishable as a misdemeanor.

(Amended by Stats. 2013, Ch. 730, Sec. 2. Effective January 1, 2014.)



25115

If a person who allegedly violated Section 25100 is the parent or guardian of a child who is injured or who dies as the result of an accidental shooting, the district attorney shall consider, among other factors, the impact of the injury or death on the person alleged to have violated Section 25100 when deciding whether to prosecute the alleged violation. It is the Legislature s intent that a parent or guardian of a child who is injured or who dies as the result of an accidental shooting shall be prosecuted only in those instances in which the parent or guardian behaved in a grossly negligent manner or where similarly egregious circumstances exist. This section shall not otherwise restrict, in any manner, the factors that a district attorney may consider when deciding whether to prosecute an alleged violation of Section 25100.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25120

(a) If a person who allegedly violated Section 25100 is the parent or guardian of a child who was injured or who died as the result of an accidental shooting, no arrest of the person for the alleged violation of Section 25100 shall occur until at least seven days after the date upon which the accidental shooting occurred.

(b) In addition to the limitation stated in subdivision (a), before arresting a person for a violation of Section 25100, a law enforcement officer shall consider the health status of a child who suffered great bodily injury as the result of an accidental shooting, if the person to be arrested is the parent or guardian of the injured child. The intent of this section is to encourage law enforcement officials to delay the arrest of a parent or guardian of a seriously injured child while the child remains on life-support equipment or is in a similarly critical medical condition.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25125

(a) The fact that a person who allegedly violated Section 25100 attended a firearm safety training course prior to the purchase of the firearm that was obtained by a child in violation of Section 25100 shall be considered a mitigating factor by a district attorney when deciding whether to prosecute the alleged violation.

(b) In any action or trial commenced under Section 25100, the fact that the person who allegedly violated Section 25100 attended a firearm safety training course prior to the purchase of the firearm that was obtained by a child in violation of Section 25100 is admissible.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25130

Every person licensed under Sections 26700 to 26915, inclusive, shall post within the licensed premises the notice required by Section 26835, disclosing the duty imposed by this chapter upon any person who keeps a loaded firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25135

(a) A person who is 18 years of age or older, and who is the owner, lessee, renter, or other legal occupant of a residence, who owns a firearm and who knows or has reason to know that another person also residing therein is prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm shall not keep in that residence any firearm that he or she owns unless one of the following applies:

(1) The firearm is maintained within a locked container.

(2) The firearm is disabled by a firearm safety device.

(3) The firearm is maintained within a locked gun safe.

(4) The firearm is maintained within a locked trunk.

(5) The firearm is locked with a locking device as described in Section 16860, which has rendered the firearm inoperable.

(6) The firearm is carried on the person or within close enough proximity thereto that the individual can readily retrieve and use the firearm as if carried on the person.

(b) A violation of this section is a misdemeanor.

(c) The provisions of this section are cumulative, and do not restrict the application of any other law. However, an act or omission punishable in different ways by different provisions of law shall not be punished under more than one provision.

(Added by Stats. 2013, Ch. 737, Sec. 7. Effective January 1, 2014.)






CHAPTER 3. Storage of Firearm Where Child Obtains Access and Carries Firearm Off-Premises

25200

(a) If all of the following conditions are satisfied, a person shall be punished by imprisonment in a county jail not exceeding one year, by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine:

(1) The person keeps a pistol, revolver, or other firearm capable of being concealed upon the person, loaded or unloaded, within any premises that are under the person s custody or control.

(2) The person knows or reasonably should know that a child is likely to gain access to that firearm without the permission of the child s parent or legal guardian, or that a person prohibited from possessing a firearm or deadly weapon pursuant to state or federal law is likely to gain access to the firearm.

(3) The child or the prohibited person obtains access to that firearm and thereafter carries that firearm off-premises.

(b) If all of the following conditions are satisfied, a person shall be punished by imprisonment in a county jail not exceeding one year, by a fine not exceeding five thousand dollars ($5,000), or by both that imprisonment and fine:

(1) The person keeps any firearm within any premises that are under the person s custody or control.

(2) The person knows or reasonably should know that a child is likely to gain access to the firearm without the permission of the child s parent or legal guardian, or that a person prohibited from possessing a firearm or deadly weapon pursuant to state or federal law is likely to gain access to the firearm.

(3) The child or the prohibited person obtains access to the firearm and thereafter carries that firearm off-premises to any public or private preschool, elementary school, middle school, high school, or to any school-sponsored event, activity, or performance, whether occurring on school grounds or elsewhere.

(c) A pistol, revolver, or other firearm capable of being concealed upon the person that a child or prohibited person gains access to and carries off-premises in violation of this section shall be deemed used in the commission of any misdemeanor as provided in this code or any felony for the purpose of Section 29300 regarding the authority to confiscate firearms and other deadly weapons as a nuisance.

(d) As used in this section, off-premises means premises other than the premises where the firearm was stored.

(Amended by Stats. 2013, Ch. 758, Sec. 2. Effective January 1, 2014.)



25205

Section 25200 does not apply if any of the following are true:

(a) The child obtains the firearm as a result of an illegal entry into any premises by any person.

(b) The firearm is kept in a locked container or in a location that a reasonable person would believe to be secure.

(c) The firearm is locked with a locking device, as defined in Section 16860, which has rendered the firearm inoperable.

(d) The firearm is carried on the person within close enough range that the individual can readily retrieve and use the firearm as if carried on the person.

(e) The person is a peace officer or a member of the Armed Forces or National Guard and the child obtains the firearm during, or incidental to, the performance of the person s duties.

(f) The child obtains, or obtains and discharges, the firearm in a lawful act of self-defense or defense of another person.

(g) The person who keeps a firearm has no reasonable expectation, based on objective facts and circumstances, that a child is likely to be present on the premises.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25210

If a person who allegedly violated Section 25200 is the parent or guardian of a child who is injured or who dies as the result of an accidental shooting, the district attorney shall consider, among other factors, the impact of the injury or death on the person alleged to have violated Section 25200 when deciding whether to prosecute the alleged violation. It is the Legislature s intent that a parent or guardian of a child who is injured or who dies as the result of an accidental shooting shall be prosecuted only in those instances in which the parent or guardian behaved in a grossly negligent manner or where similarly egregious circumstances exist. This section shall not otherwise restrict, in any manner, the factors that a district attorney may consider when deciding whether to prosecute alleged violations of Section 25200.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25215

(a) If a person who allegedly violated Section 25200 is the parent or guardian of a child who was injured or who died as the result of an accidental shooting, no arrest of the person for the alleged violation of Section 25200 shall occur until at least seven days after the date upon which the accidental shooting occurred.

(b) In addition to the limitation contained in subdivision (a), before arresting a person for a violation of Section 25200, a law enforcement officer shall consider the health status of a child who suffers great bodily injury as the result of an accidental shooting, if the person to be arrested is the parent or guardian of the injured child. The intent of this section is to encourage law enforcement officials to delay the arrest of a parent or guardian of a seriously injured child while the child remains on life-support equipment or is in a similarly critical medical condition.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25220

(a) The fact that the person who allegedly violated Section 25200 attended a firearm safety training course prior to the purchase of the firearm that is obtained by a child in violation of Section 25200 shall be considered a mitigating factor by a district attorney when deciding whether to prosecute the alleged violation.

(b) In any action or trial commenced under Section 25200, the fact that the person who allegedly violated Section 25200 attended a firearm safety training course prior to the purchase of the firearm that was obtained by a child in violation of Section 25200 is admissible.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25225

Every person licensed under Sections 26700 to 26915, inclusive, shall post within the licensed premises the notice required by Section 26835, disclosing the duty imposed by this chapter upon any person who keeps any firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









DIVISION 5. CARRYING FIREARMS

CHAPTER 1. Miscellaneous Rules Relating to Carrying Firearms

25300

(a) A person commits criminal possession of a firearm when the person carries a firearm in a public place or on any public street while masked so as to hide the person s identity.

(b) Criminal possession of a firearm is punishable by imprisonment pursuant to subdivision (h) of Section 1170 or by imprisonment in a county jail not to exceed one year.

(c) Subdivision (a) does not apply to any of the following:

(1) A peace officer in performance of the officer s duties.

(2) A full-time paid peace officer of another state or the federal government who is carrying out official duties while in this state.

(3) Any person summoned by any of the officers enumerated in paragraph (1) or (2) to assist in making an arrest or preserving the peace while that person is actually engaged in assisting that officer.

(4) The possession of an unloaded firearm or a firearm loaded with blank ammunition by an authorized participant in, or while rehearsing for, a motion picture, television, video production, entertainment event, entertainment activity, or lawfully organized and conducted activity when the participant lawfully uses the firearm as part of that production, event, or activity.

(5) The possession of a firearm by a licensed hunter while actually engaged in lawful hunting, or while going directly to or returning directly from the hunting expedition.

(Amended by Stats. 2011, Ch. 15, Sec. 542. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Section operative January 1, 2012, pursuant to Stats. 2010, Ch. 711, Sec. 10.)






CHAPTER 2. Carrying a Concealed Firearm

ARTICLE 1. Crime of Carrying a Concealed Firearm

25400

(a) A person is guilty of carrying a concealed firearm when the person does any of the following:

(1) Carries concealed within any vehicle that is under the person s control or direction any pistol, revolver, or other firearm capable of being concealed upon the person.

(2) Carries concealed upon the person any pistol, revolver, or other firearm capable of being concealed upon the person.

(3) Causes to be carried concealed within any vehicle in which the person is an occupant any pistol, revolver, or other firearm capable of being concealed upon the person.

(b) A firearm carried openly in a belt holster is not concealed within the meaning of this section.

(c) Carrying a concealed firearm in violation of this section is punishable as follows:

(1) If the person previously has been convicted of any felony, or of any crime made punishable by a provision listed in Section 16580, as a felony.

(2) If the firearm is stolen and the person knew or had reasonable cause to believe that it was stolen, as a felony.

(3) If the person is an active participant in a criminal street gang, as defined in subdivision (a) of Section 186.22, under the Street Terrorism Enforcement and Prevention Act (Chapter 11 (commencing with Section 186.20) of Title 7 of Part 1), as a felony.

(4) If the person is not in lawful possession of the firearm or the person is within a class of persons prohibited from possessing or acquiring a firearm pursuant to Chapter 2 (commencing with Section 29800) or Chapter 3 (commencing with Section 29900) of Division 9 of this title, or Section 8100 or 8103 of the Welfare and Institutions Code, as a felony.

(5) If the person has been convicted of a crime against a person or property, or of a narcotics or dangerous drug violation, by imprisonment pursuant to subdivision (h) of Section 1170, or by imprisonment in a county jail not to exceed one year, by a fine not to exceed one thousand dollars ($1,000), or by both that imprisonment and fine.

(6) If both of the following conditions are met, by imprisonment pursuant to subdivision (h) of Section 1170, or by imprisonment in a county jail not to exceed one year, by a fine not to exceed one thousand dollars ($1,000), or by both that fine and imprisonment:

(A) The pistol, revolver, or other firearm capable of being concealed upon the person is loaded, or both it and the unexpended ammunition capable of being discharged from it are in the immediate possession of the person or readily accessible to that person.

(B) The person is not listed with the Department of Justice pursuant to paragraph (1) of subdivision (c) of Section 11106 as the registered owner of that pistol, revolver, or other firearm capable of being concealed upon the person.

(7) In all cases other than those specified in paragraphs (1) to (6), inclusive, by imprisonment in a county jail not to exceed one year, by a fine not to exceed one thousand dollars ($1,000), or by both that imprisonment and fine.

(d) (1) Every person convicted under this section who previously has been convicted of a misdemeanor offense enumerated in Section 23515 shall be punished by imprisonment in a county jail for at least three months and not exceeding six months, or, if granted probation, or if the execution or imposition of sentence is suspended, it shall be a condition thereof that the person be imprisoned in a county jail for at least three months.

(2) Every person convicted under this section who has previously been convicted of any felony, or of any crime made punishable by a provision listed in Section 16580, if probation is granted, or if the execution or imposition of sentence is suspended, it shall be a condition thereof that the person be imprisoned in a county jail for not less than three months.

(e) The court shall apply the three-month minimum sentence as specified in subdivision (d), except in unusual cases where the interests of justice would best be served by granting probation or suspending the imposition or execution of sentence without the minimum imprisonment required in subdivision (d) or by granting probation or suspending the imposition or execution of sentence with conditions other than those set forth in subdivision (d), in which case, the court shall specify on the record and shall enter on the minutes the circumstances indicating that the interests of justice would best be served by that disposition.

(f) A peace officer may arrest a person for a violation of paragraph (6) of subdivision (c) if the peace officer has probable cause to believe that the person is not listed with the Department of Justice pursuant to paragraph (1) of subdivision (c) of Section 11106 as the registered owner of the pistol, revolver, or other firearm capable of being concealed upon the person, and one or more of the conditions in subparagraph (A) of paragraph (6) of subdivision (c) is met.

(Amended by Stats. 2011, Ch. 15, Sec. 543. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Section operative January 1, 2012, pursuant to Stats. 2010, Ch. 711, Sec. 10.)






ARTICLE 2. Peace Officer Exemption

25450

As provided in this article, Section 25400 does not apply to, or affect, any of the following:

(a) Any peace officer, listed in Section 830.1 or 830.2, or subdivision (a) of Section 830.33, whether active or honorably retired.

(b) Any other duly appointed peace officer.

(c) Any honorably retired peace officer listed in subdivision (c) of Section 830.5.

(d) Any other honorably retired peace officer who during the course and scope of his or her appointment as a peace officer was authorized to, and did, carry a firearm.

(e) Any full-time paid peace officer of another state or the federal government who is carrying out official duties while in California.

(f) Any person summoned by any of these officers to assist in making arrests or preserving the peace while the person is actually engaged in assisting that officer.

(Amended by Stats. 2013, Ch. 267, Sec. 1. Effective January 1, 2014.)



25455

(a) Any peace officer described in Section 25450 who has been honorably retired shall be issued an identification certificate by the law enforcement agency from which the officer retired.

(b) The issuing agency may charge a fee necessary to cover any reasonable expenses incurred by the agency in issuing certificates pursuant to this article.

(c) Any officer, except an officer listed in Section 830.1 or 830.2, subdivision (a) of Section 830.33, or subdivision (c) of Section 830.5 who retired prior to January 1, 1981, shall have an endorsement on the identification certificate stating that the issuing agency approves the officer s carrying of a concealed firearm.

(d) An honorably retired peace officer listed in Section 830.1 or 830.2, subdivision (a) of Section 830.33, or subdivision (c) of Section 830.5 who retired prior to January 1, 1981, shall not be required to obtain an endorsement from the issuing agency to carry a concealed firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25460

(a) Except as provided in subdivision (b), no endorsement or renewal endorsement issued pursuant to Section 25465 shall be effective unless it is in the format set forth in subdivision (c).

(b) Any peace officer listed in subdivision (f) of Section 830.2 or in subdivision (c) of Section 830.5, who retired between January 2, 1981, and on or before December 31, 1988, and who is authorized to carry a concealed firearm pursuant to this article, shall not be required to have an endorsement in the format set forth in subdivision (c) until the time of the issuance, on or after January 1, 1989, of a renewal endorsement pursuant to Section 25465.

(c) A certificate issued pursuant to Section 25455 for any person who is not listed in Section 830.1 or 830.2, subdivision (a) of Section 830.33, or subdivision (c) of Section 830.5, or for any person retiring after January 1, 1981, shall be in the following format: it shall be on a 2x3 inch card, bear the photograph of the retiree, include the retiree s name, date of birth, the date that the retiree retired, and the name and address of the agency from which the retiree retired, and have stamped on it the endorsement CCW Approved and the date the endorsement is to be renewed. A certificate issued pursuant to Section 25455 shall not be valid as identification for the sale, purchase, or transfer of a firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25465

Every five years, a retired peace officer, except an officer listed in Section 830.1 or 830.2, subdivision (a) of Section 830.33, or subdivision (c) of Section 830.5 who retired prior to January 1, 1981, shall petition the issuing agency for renewal of the officer s privilege to carry a concealed firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25470

(a) The agency from which a peace officer is honorably retired may, upon initial retirement of that peace officer, or at any time subsequent thereto, deny or revoke for good cause the retired officer s privilege to carry a concealed firearm.

(b) A peace officer who is listed in Section 830.1 or 830.2, subdivision (a) of Section 830.33, or subdivision (c) of Section 830.5 who retired prior to January 1, 1981, shall have the privilege to carry a concealed firearm denied or revoked by having the agency from which the officer retired stamp on the officer s identification certificate No CCW privilege.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25475

(a) An honorably retired peace officer who is listed in subdivision (c) of Section 830.5 and authorized to carry a concealed firearm by this article shall meet the training requirements of Section 832 and shall qualify with the firearm at least annually.

(b) The individual retired peace officer shall be responsible for maintaining eligibility to carry a concealed firearm.

(c) The Department of Justice shall provide subsequent arrest notification pursuant to Section 11105.2 regarding honorably retired peace officers listed in subdivision (c) of Section 830.5 to the agency from which the officer has retired.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 3. Conditional Exemptions

25505

In order for a firearm to be exempted under this article, while being transported to or from a place, the firearm shall be unloaded and kept in a locked container, and the course of travel shall include only those deviations between authorized locations as are reasonably necessary under the circumstances.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25510

Section 25400 does not apply to, or affect, any of the following:

(a) The possession of a firearm by an authorized participant in a motion picture, television, or video production, or an entertainment event, when the participant lawfully uses the firearm as part of that production or event, or while going directly to, or coming directly from, that production or event.

(b) The transportation of a firearm by an authorized employee or agent of a supplier of firearms when going directly to, or coming directly from, a motion picture, television, or video production, or an entertainment event, for the purpose of providing that firearm to an authorized participant to lawfully use as a part of that production or event.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25515

Section 25400 does not apply to, or affect, the possession of a firearm in a locked container by a member of any club or organization, organized for the purpose of lawfully collecting and lawfully displaying pistols, revolvers, or other firearms, while the member is at a meeting of the club or organization or while going directly to, and coming directly from, a meeting of the club or organization.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25520

Section 25400 does not apply to, or affect, the transportation of a firearm by a participant when going directly to, or coming directly from, a recognized safety or hunter safety class, or a recognized sporting event involving that firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25525

(a) Section 25400 does not apply to, or affect, the transportation of a firearm by any citizen of the United States or legal resident over the age of 18 years who resides or is temporarily within this state, and who is not within the excepted classes prescribed by Chapter 2 (commencing with Section 29800) or Chapter 3 (commencing with Section 29900) of Division 9 of this title, or Section 8100 or 8103 of the Welfare and Institutions Code, directly between any of the following places:

(1) The person s place of residence.

(2) The person s place of business.

(3) Private property owned or lawfully possessed by the person.

(b) Section 25400 does not apply to, or affect, the transportation of a firearm by a person listed in subdivision (a) when going directly from the place where that person lawfully received that firearm to that person s place of residence or place of business or to private property owned or lawfully possessed by that person.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25530

Section 25400 does not apply to, or affect, the transportation of a firearm by a person when going directly to, or coming directly from, a fixed place of business or private residential property for the purpose of the lawful repair or the lawful sale, loan, or transfer of that firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25535

Section 25400 does not apply to, or affect, any of the following:

(a) The transportation of a firearm by a person when going directly to, or coming directly from, a gun show, swap meet, or similar event to which the public is invited, for the purpose of displaying that firearm in a lawful manner.

(b) The transportation of a firearm by a person when going directly to, or coming directly from, a gun show or event, as defined in Section 478.100 of Title 27 of the Code of Federal Regulations, for the purpose of lawfully transferring, selling, or loaning that firearm in accordance with Section 27545.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25540

Section 25400 does not apply to, or affect, the transportation of a firearm by a person when going directly to, or coming directly from, a target range, which holds a regulatory or business license, for the purposes of practicing shooting at targets with that firearm at that target range.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25545

Section 25400 does not apply to, or affect, the transportation of a firearm by a person when going directly to, or coming directly from, a place designated by a person authorized to issue licenses pursuant to Section 26150, 26155, 26170, or 26215, when done at the request of the issuing agency so that the issuing agency can determine whether or not a license should be issued to that person to carry that firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25550

(a) Section 25400 does not apply to, or affect, the transportation of a firearm by a person when going directly to, or coming directly from, a lawful camping activity for the purpose of having that firearm available for lawful personal protection while at the lawful campsite.

(b) This section shall not be construed to override the statutory authority granted to the Department of Parks and Recreation or any other state or local governmental agencies to promulgate rules and regulations governing the administration of parks and campgrounds.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25555

Section 25400 does not apply to, or affect, the transportation of a firearm by a person in order to comply with Section 27870, 27875, 27915, 27920, or 27925, as it pertains to that firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25560

Section 25400 does not apply to, or affect, the transportation of a firearm by a person in order to utilize Section 28000 as it pertains to that firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25565

Section 25400 does not apply to, or affect, the transportation of a firearm by a person in order to sell, deliver, or transfer the firearm as specified in Section 27850 or 31725 to an authorized representative of a city, city and county, county, or state or federal government that is acquiring the weapon as part of an authorized, voluntary program in which the entity is buying or receiving weapons from private individuals.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25570

Section 25400 does not apply to, or affect, any of the following:

(a) The transportation of a firearm by a person who finds the firearm, if the person is transporting the firearm in order to comply with Article 1 (commencing with Section 2080) of Chapter 4 of Division 3 of the Civil Code as it pertains to that firearm, and, if the person is transporting the firearm to a law enforcement agency, the person gives prior notice to the law enforcement agency that the person is transporting the firearm to the law enforcement agency.

(b) The transportation of a firearm by a person who finds the firearm and is transporting it to a law enforcement agency for disposition according to law, if the person gives prior notice to the law enforcement agency that the person is transporting the firearm to the law enforcement agency for disposition according to law.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25575

Section 25400 does not apply to, or affect, the transportation of a firearm by a person in order to comply with Section 27560 as it pertains to that firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25580

Section 25400 does not apply to, or affect, the transportation of a firearm that is a curio or relic, as defined in Section 478.11 of Title 27 of the Code of Federal Regulations, by a person in order to comply with Section 27565 as it pertains to that firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25585

Section 25400 does not apply to, or affect, the transportation of a firearm by a person for the purpose of obtaining an identification number or mark assigned to that firearm from the Department of Justice pursuant to Section 23910.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25590

Section 25400 does not apply to, or affect, the transportation of a firearm by a person if done directly between any of the places set forth below:

(a) A place where the person may carry that firearm pursuant to an exemption from the prohibition set forth in subdivision (a) of Section 25400.

(b) A place where that person may carry that firearm pursuant to an exemption from the prohibition set forth in subdivision (a) of Section 25850, or a place where the prohibition set forth in subdivision (a) of Section 25850 does not apply.

(c) A place where that person may carry a firearm pursuant to an exemption from the prohibition set forth in subdivision (a) of Section 26350, or a place where the prohibition set forth in subdivision (a) of Section 26350 does not apply.

(Added by Stats. 2011, Ch. 725, Sec. 11. Effective January 1, 2012.)



25595

This article does not prohibit or limit the otherwise lawful carrying or transportation of any handgun in accordance with the provisions listed in Section 16580.

(Amended by Stats. 2011, Ch. 725, Sec. 12. Effective January 1, 2012.)






ARTICLE 4. Other Exemptions

25600

(a) A violation of Section 25400 is justifiable when a person who possesses a firearm reasonably believes that person is in grave danger because of circumstances forming the basis of a current restraining order issued by a court against another person who has been found to pose a threat to the life or safety of the person who possesses the firearm. This section may not apply when the circumstances involve a mutual restraining order issued pursuant to Division 10 (commencing with Section 6200) of the Family Code absent a factual finding of a specific threat to the person s life or safety. It is not the intent of the Legislature to limit, restrict, or narrow the application of current statutory or judicial authority to apply this or other justifications to a defendant charged with violating Section 25400 or committing another similar offense.

(b) Upon trial for violating Section 25400, the trier of fact shall determine whether the defendant was acting out of a reasonable belief that the defendant was in grave danger.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25605

(a) Section 25400 and Chapter 6 (commencing with Section 26350) of Division 5 shall not apply to or affect any citizen of the United States or legal resident over the age of 18 years who resides or is temporarily within this state, and who is not within the excepted classes prescribed by Chapter 2 (commencing with Section 29800) or Chapter 3 (commencing with Section 29900) of Division 9 of this title, or Section 8100 or 8103 of the Welfare and Institutions Code, who carries, either openly or concealed, anywhere within the citizen s or legal resident s place of residence, place of business, or on private property owned or lawfully possessed by the citizen or legal resident, any handgun.

(b) No permit or license to purchase, own, possess, keep, or carry, either openly or concealed, shall be required of any citizen of the United States or legal resident over the age of 18 years who resides or is temporarily within this state, and who is not within the excepted classes prescribed by Chapter 2 (commencing with Section 29800) or Chapter 3 (commencing with Section 29900) of Division 9 of this title, or Section 8100 or 8103 of the Welfare and Institutions Code, to purchase, own, possess, keep, or carry, either openly or concealed, a handgun within the citizen s or legal resident s place of residence, place of business, or on private property owned or lawfully possessed by the citizen or legal resident.

(c) Nothing in this section shall be construed as affecting the application of Sections 25850 to 26055, inclusive.

(Amended by Stats. 2011, Ch. 725, Sec. 13. Effective January 1, 2012.)



25610

(a) Section 25400 shall not be construed to prohibit any citizen of the United States over the age of 18 years who resides or is temporarily within this state, and who is not prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm, from transporting or carrying any pistol, revolver, or other firearm capable of being concealed upon the person, provided that the following applies to the firearm:

(1) The firearm is within a motor vehicle and it is locked in the vehicle s trunk or in a locked container in the vehicle.

(2) The firearm is carried by the person directly to or from any motor vehicle for any lawful purpose and, while carrying the firearm, the firearm is contained within a locked container.

(b) The provisions of this section do not prohibit or limit the otherwise lawful carrying or transportation of any pistol, revolver, or other firearm capable of being concealed upon the person in accordance with the provisions listed in Section 16580.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25615

Section 25400 does not apply to, or affect, the possession or transportation of unloaded pistols, revolvers, or other firearms capable of being concealed upon the person as merchandise by a person who is engaged in the business of manufacturing, importing, wholesaling, repairing, or dealing in firearms and who is licensed to engage in that business, or the authorized representative or authorized agent of that person, while engaged in the lawful course of the business.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25620

Section 25400 does not apply to, or affect, any member of the Army, Navy, Air Force, Coast Guard, or Marine Corps of the United States, or the National Guard, when on duty, or any organization that is by law authorized to purchase or receive those weapons from the United States or this state.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25625

Section 25400 does not apply to, or affect, the carrying of unloaded pistols, revolvers, or other firearms capable of being concealed upon the person by duly authorized military or civil organizations while parading, or the members thereof when going to and from the places of meeting of their respective organizations.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25630

Section 25400 does not apply to, or affect, any guard or messenger of any common carrier, bank, or other financial institution, while actually employed in and about the shipment, transportation, or delivery of any money, treasure, bullion, bonds, or other thing of value within this state.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25635

Section 25400 does not apply to, or affect, members of any club or organization organized for the purpose of practicing shooting at targets upon established target ranges, whether public or private, while the members are using pistols, revolvers, or other firearms capable of being concealed upon the person upon the target ranges, or transporting these firearms unloaded when going to and from the ranges.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25640

Section 25400 does not apply to, or affect, licensed hunters or fishermen carrying pistols, revolvers, or other firearms capable of being concealed upon the person while engaged in hunting or fishing, or transporting those firearms unloaded when going to or returning from the hunting or fishing expedition.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25645

Section 25400 does not apply to, or affect, the transportation of unloaded firearms by a person operating a licensed common carrier or an authorized agent or employee thereof when the firearms are transported in conformance with applicable federal law.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25650

(a) Upon approval of the sheriff of the county in which the retiree resides, Section 25400 does not apply to, or affect, any honorably retired federal officer or agent of any federal law enforcement agency, including, but not limited to, the Federal Bureau of Investigation, the United States Secret Service, the United States Customs Service, the federal Bureau of Alcohol, Tobacco, Firearms and Explosives, the Federal Bureau of Narcotics, the United States Drug Enforcement Administration, the United States Border Patrol, and any officer or agent of the Internal Revenue Service who was authorized to carry weapons while on duty, who was assigned to duty within the state for a period of not less than one year, or who retired from active service in the state.

(b) A retired federal officer or agent shall provide the sheriff with certification from the agency from which the officer or agent retired certifying that person s service in the state, stating the nature of that person s retirement, and indicating the agency s concurrence that the retired federal officer or agent should be accorded the privilege of carrying a concealed firearm.

(c) Upon that approval, the sheriff shall issue a permit to the retired federal officer or agent indicating that the retiree may carry a concealed firearm in accordance with this section. The permit shall be valid for a period not exceeding five years, shall be carried by the retiree while carrying a concealed firearm, and may be revoked for good cause.

(d) The sheriff of the county in which the retired federal officer or agent resides may require recertification prior to a permit renewal, and may suspend the privilege for cause. The sheriff may charge a fee necessary to cover any reasonable expenses incurred by the county.

(Amended by Stats. 2011, Ch. 296, Sec. 230. Effective January 1, 2012.)



25655

Section 25400 does not apply to, or affect, the carrying of a pistol, revolver, or other firearm capable of being concealed upon the person by a person who is authorized to carry that weapon in a concealed manner pursuant to Chapter 4 (commencing with Section 26150).

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 5. Concealed Carrying of Firearm as a Nuisance

25700

(a) The unlawful carrying of any handgun in violation of Section 25400 is a nuisance and is subject to Sections 18000 and 18005.

(b) This section does not apply to any of the following:

(1) Any firearm in the possession of the Department of Fish and Game.

(2) Any firearm that was used in the violation of any provision of the Fish and Game Code or any regulation adopted pursuant thereto.

(3) Any firearm that is forfeited pursuant to Section 5008.6 of the Public Resources Code.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









CHAPTER 3. Carrying a Loaded Firearm

ARTICLE 1. Armed Criminal Action

25800

(a) Every person who carries a loaded firearm with the intent to commit a felony is guilty of armed criminal action.

(b) Armed criminal action is punishable by imprisonment in a county jail not exceeding one year, or in the state prison.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 2. Crime of Carrying a Loaded Firearm in Public

25850

(a) A person is guilty of carrying a loaded firearm when the person carries a loaded firearm on the person or in a vehicle while in any public place or on any public street in an incorporated city or in any public place or on any public street in a prohibited area of unincorporated territory.

(b) In order to determine whether or not a firearm is loaded for the purpose of enforcing this section, peace officers are authorized to examine any firearm carried by anyone on the person or in a vehicle while in any public place or on any public street in an incorporated city or prohibited area of an unincorporated territory. Refusal to allow a peace officer to inspect a firearm pursuant to this section constitutes probable cause for arrest for violation of this section.

(c) Carrying a loaded firearm in violation of this section is punishable, as follows:

(1) Where the person previously has been convicted of any felony, or of any crime made punishable by a provision listed in Section 16580, as a felony.

(2) Where the firearm is stolen and the person knew or had reasonable cause to believe that it was stolen, as a felony.

(3) Where the person is an active participant in a criminal street gang, as defined in subdivision (a) of Section 186.22, under the Street Terrorism Enforcement and Prevention Act (Chapter 11 (commencing with Section 186.20) of Title 7 of Part 1), as a felony.

(4) Where the person is not in lawful possession of the firearm, or is within a class of persons prohibited from possessing or acquiring a firearm pursuant to Chapter 2 (commencing with Section 29800) or Chapter 3 (commencing with Section 29900) of Division 9 of this title, or Section 8100 or 8103 of the Welfare and Institutions Code, as a felony.

(5) Where the person has been convicted of a crime against a person or property, or of a narcotics or dangerous drug violation, by imprisonment pursuant to subdivision (h) of Section 1170, or by imprisonment in a county jail not to exceed one year, by a fine not to exceed one thousand dollars ($1,000), or by both that imprisonment and fine.

(6) Where the person is not listed with the Department of Justice pursuant to Section 11106 as the registered owner of the handgun, by imprisonment pursuant to subdivision (h) of Section 1170, or by imprisonment in a county jail not to exceed one year, or by a fine not to exceed one thousand dollars ($1,000), or both that fine and imprisonment.

(7) In all cases other than those specified in paragraphs (1) to (6), inclusive, as a misdemeanor, punishable by imprisonment in a county jail not to exceed one year, by a fine not to exceed one thousand dollars ($1,000), or by both that imprisonment and fine.

(d) (1) Every person convicted under this section who has previously been convicted of an offense enumerated in Section 23515, or of any crime made punishable under a provision listed in Section 16580, shall serve a term of at least three months in a county jail, or, if granted probation or if the execution or imposition of sentence is suspended, it shall be a condition thereof that the person be imprisoned for a period of at least three months.

(2) The court shall apply the three-month minimum sentence except in unusual cases where the interests of justice would best be served by granting probation or suspending the imposition or execution of sentence without the minimum imprisonment required in this section or by granting probation or suspending the imposition or execution of sentence with conditions other than those set forth in this section, in which case, the court shall specify on the record and shall enter on the minutes the circumstances indicating that the interests of justice would best be served by that disposition.

(e) A violation of this section that is punished by imprisonment in a county jail not exceeding one year shall not constitute a conviction of a crime punishable by imprisonment for a term exceeding one year for the purposes of determining federal firearms eligibility under Section 922(g)(1) of Title 18 of the United States Code.

(f) Nothing in this section, or in Article 3 (commencing with Section 25900) or Article 4 (commencing with Section 26000), shall preclude prosecution under Chapter 2 (commencing with Section 29800) or Chapter 3 (commencing with Section 29900) of Division 9 of this title, Section 8100 or 8103 of the Welfare and Institutions Code, or any other law with a greater penalty than this section.

(g) Notwithstanding paragraphs (2) and (3) of subdivision (a) of Section 836, a peace officer may make an arrest without a warrant:

(1) When the person arrested has violated this section, although not in the officer s presence.

(2) Whenever the officer has reasonable cause to believe that the person to be arrested has violated this section, whether or not this section has, in fact, been violated.

(h) A peace officer may arrest a person for a violation of paragraph (6) of subdivision (c), if the peace officer has probable cause to believe that the person is carrying a handgun in violation of this section and that person is not listed with the Department of Justice pursuant to paragraph (1) of subdivision (c) of Section 11106 as the registered owner of that handgun.

(Amended by Stats. 2011, Ch. 15, Sec. 544. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Section operative January 1, 2012, pursuant to Stats. 2010, Ch. 711, Sec. 10.)






ARTICLE 3. Peace Officer Exemption to the Crime of Carrying a Loaded Firearm in Public

25900

As provided in this article, Section 25850 does not apply to any of the following:

(a) Any peace officer, listed in Section 830.1 or 830.2, or subdivision (a) of Section 830.33, whether active or honorably retired.

(b) Any other duly appointed peace officer.

(c) Any honorably retired peace officer listed in subdivision (c) of Section 830.5.

(d) Any other honorably retired peace officer who during the course and scope of his or her appointment as a peace officer was authorized to, and did, carry a firearm.

(e) Any full-time paid peace officer of another state or the federal government who is carrying out official duties while in California.

(f) Any person summoned by any of these officers to assist in making arrests or preserving the peace while the person is actually engaged in assisting that officer.

(Amended by Stats. 2013, Ch. 267, Sec. 2. Effective January 1, 2014.)



25905

(a) (1) Any peace officer described in Section 25900 who has been honorably retired shall be issued an identification certificate by the law enforcement agency from which the officer has retired.

(2) If the agency from which the officer has retired is no longer providing law enforcement services or the relevant governmental body is dissolved, the agency that subsequently provides law enforcement services for that jurisdiction shall issue the identification certificate to that peace officer. This paragraph shall apply only if the following conditions are met:

(A) The successor agency is in possession of the retired officer s complete personnel records or can otherwise verify the retired officer s honorably retired status.

(B) The retired officer is in compliance with all the requirements of the successor agency for the issuance of a retirement identification card and concealed weapon endorsement.

(b) The issuing agency may charge a fee necessary to cover any reasonable expenses incurred by the agency in issuing certificates pursuant to Sections 25900, 25910, 25925, and this section.

(c) Any officer, except an officer listed in Section 830.1 or 830.2, subdivision (a) of Section 830.33, or subdivision (c) of Section 830.5 who retired prior to January 1, 1981, shall have an endorsement on the identification certificate stating that the issuing agency approves the officer s carrying of a loaded firearm.

(d) An honorably retired peace officer listed in Section 830.1 or 830.2, subdivision (a) of Section 830.33, or subdivision (c) of Section 830.5 who retired prior to January 1, 1981, shall not be required to obtain an endorsement from the issuing agency to carry a loaded firearm.

(Amended by Stats. 2013, Ch. 149, Sec. 1. Effective January 1, 2014.)



25910

(a) Except as provided in subdivision (b), no endorsement or renewal endorsement issued pursuant to Section 25915 shall be effective unless it is in the format set forth in subdivision (c) of Section 25460.

(b) Any peace officer listed in subdivision (f) of Section 830.2 or in subdivision (c) of Section 830.5, who is retired between January 2, 1981, and on or before December 31, 1988, and who is authorized to carry a loaded firearm pursuant to this article, shall not be required to have an endorsement in the format set forth in subdivision (c) of Section 25460 until the time of the issuance, on or after January 1, 1989, of a renewal endorsement pursuant to Section 25915.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



25915

Every five years, a retired peace officer, except an officer listed in Section 830.1 or 830.2, subdivision (a) of Section 830.33, or subdivision (c) of Section 830.5 who retired prior to January 1, 1981, shall petition the issuing agency, or a successor agency pursuant to paragraph (2) of subdivision (a) of Section 25905, for renewal of the privilege to carry a loaded firearm.

(Amended by Stats. 2013, Ch. 149, Sec. 2. Effective January 1, 2014.)



25920

(a) The agency from which a peace officer is honorably retired, or a successor agency pursuant to paragraph (2) of subdivision (a) of Section 25905, may, upon initial retirement of the peace officer, or at any time subsequent thereto, deny or revoke for good cause the retired officer s privilege to carry a loaded firearm.

(b) A peace officer who is listed in Section 830.1 or 830.2, subdivision (a) of Section 830.33, or subdivision (c) of Section 830.5 who is retired prior to January 1, 1981, shall have the privilege to carry a loaded firearm denied or revoked by having the agency from which the officer retired, or a successor agency pursuant to paragraph (2) of subdivision (a) of Section 25905, stamp on the officer s identification certificate No CCW privilege.

(Amended by Stats. 2013, Ch. 149, Sec. 3. Effective January 1, 2014.)



25925

(a) An honorably retired peace officer who is listed in subdivision (c) of Section 830.5 and authorized to carry a loaded firearm by this article shall meet the training requirements of Section 832 and shall qualify with the firearm at least annually.

(b) The individual retired peace officer shall be responsible for maintaining eligibility to carry a loaded firearm.

(c) The Department of Justice shall provide subsequent arrest notification pursuant to Section 11105.2 regarding honorably retired peace officers listed in subdivision (c) of Section 830.5 to the agency from which the officer has retired, or a successor agency pursuant to paragraph (2) of subdivision (a) of Section 25905.

(Amended by Stats. 2013, Ch. 149, Sec. 4. Effective January 1, 2014.)






ARTICLE 4. Other Exemptions to the Crime of Carrying a Loaded Firearm in Public

26000

Section 25850 does not apply to members of the military forces of this state or of the United States engaged in the performance of their duties.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26005

Section 25850 does not apply to either of the following:

(a) Persons who are using target ranges for the purpose of practice shooting with a firearm.

(b) Members of shooting clubs while hunting on the premises of those clubs.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26010

Section 25850 does not apply to the carrying of any handgun by any person as authorized pursuant to Chapter 4 (commencing with Section 26150) of Division 5.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26015

Section 25850 does not apply to any armored vehicle guard, as defined in Section 7582.1 of the Business and Professions Code, if either of the following conditions is satisfied:

(a) The guard was hired prior to January 1, 1977, and is acting within the course and scope of employment.

(b) The guard was hired on or after January 1, 1977, has received a firearms qualification card from the Department of Consumer Affairs, and is acting within the course and scope of employment.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26020

(a) Upon approval of the sheriff of the county in which the retiree resides, Section 25850 does not apply to any honorably retired federal officer or agent of any federal law enforcement agency, including, but not limited to, the Federal Bureau of Investigation, the United States Secret Service, the United States Customs Service, the federal Bureau of Alcohol, Tobacco, Firearms and Explosives, the Federal Bureau of Narcotics, the United States Drug Enforcement Administration, the United States Border Patrol, and any officer or agent of the Internal Revenue Service who was authorized to carry weapons while on duty, who was assigned to duty within the state for a period of not less than one year, or who retired from active service in the state.

(b) A retired federal officer or agent shall provide the sheriff with certification from the agency from which the officer or agent retired certifying that person s service in the state, stating the nature of that person s retirement, and indicating the agency s concurrence that the retired federal officer or agent should be accorded the privilege of carrying a loaded firearm.

(c) Upon approval, the sheriff shall issue a permit to the retired federal officer or agent indicating that the retiree may carry a loaded firearm in accordance with this section. The permit shall be valid for a period not exceeding five years, shall be carried by the retiree while carrying a loaded firearm, and may be revoked for good cause.

(d) The sheriff of the county in which the retired federal officer or agent resides may require recertification prior to a permit renewal, and may suspend the privilege for cause. The sheriff may charge a fee necessary to cover any reasonable expenses incurred by the county.

(Amended by Stats. 2011, Ch. 296, Sec. 231. Effective January 1, 2012.)



26025

Section 25850 does not apply to any of the following who have completed a regular course in firearms training approved by the Commission on Peace Officer Standards and Training:

(a) Patrol special police officers appointed by the police commission of any city, county, or city and county under the express terms of its charter who also, under the express terms of the charter, satisfy all of the following requirements:

(1) They are subject to suspension or dismissal after a hearing on charges duly filed with the commission after a fair and impartial trial.

(2) They are not less than 18 years of age or more than 40 years of age.

(3) They possess physical qualifications prescribed by the commission.

(4) They are designated by the police commission as the owners of a certain beat or territory as may be fixed from time to time by the police commission.

(b) Animal control officers or zookeepers, regularly compensated in that capacity by a governmental agency, when carrying weapons while acting in the course and scope of their employment and when designated by a local ordinance or, if the governmental agency is not authorized to act by ordinance, by a resolution, either individually or by class, to carry the weapons.

(c) Persons who are authorized to carry the weapons pursuant to Section 14502 of the Corporations Code, while actually engaged in the performance of their duties pursuant to that section.

(d) Harbor police officers designated pursuant to Section 663.5 of the Harbors and Navigation Code.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26030

(a) Section 25850 does not apply to any of the following who have been issued a certificate pursuant to subdivision (d):

(1) Guards or messengers of common carriers, banks, and other financial institutions, while actually employed in and about the shipment, transportation, or delivery of any money, treasure, bullion, bonds, or other thing of value within this state.

(2) Guards of contract carriers operating armored vehicles pursuant to California Highway Patrol and Public Utilities Commission authority, if they were hired prior to January 1, 1977.

(3) Guards of contract carriers operating armored vehicles pursuant to California Highway Patrol and Public Utilities Commission authority, if they were hired on or after January 1, 1977, and they have completed a course in the carrying and use of firearms that meets the standards prescribed by the Department of Consumer Affairs.

(4) Private investigators licensed pursuant to Chapter 11.3 (commencing with Section 7512) of Division 3 of the Business and Professions Code, while acting within the course and scope of their employment.

(5) Uniformed employees of private investigators licensed pursuant to Chapter 11.3 (commencing with Section 7512) of Division 3 of the Business and Professions Code, while acting within the course and scope of their employment.

(6) Private patrol operators licensed pursuant to Chapter 11.5 (commencing with Section 7580) of Division 3 of the Business and Professions Code, while acting within the course and scope of their employment.

(7) Uniformed employees of private patrol operators licensed pursuant to Chapter 11.5 (commencing with Section 7580) of Division 3 of the Business and Professions Code, while acting within the course and scope of their employment.

(8) Alarm company operators licensed pursuant to Chapter 11.6 (commencing with Section 7590) of Division 3 of the Business and Professions Code, while acting within the course and scope of their employment.

(9) Uniformed security guards or night watch persons employed by any public agency, while acting within the scope and course of their employment.

(10) Uniformed security guards, regularly employed and compensated in that capacity by persons engaged in any lawful business, and uniformed alarm agents employed by an alarm company operator, while actually engaged in protecting and preserving the property of their employers, or on duty or en route to or from their residences or their places of employment, and security guards and alarm agents en route to or from their residences or employer-required range training.

(b) Nothing in paragraph (10) of subdivision (a) shall be construed to prohibit cities and counties from enacting ordinances requiring alarm agents to register their names.

(c) A certificate under this section shall not be required of any person who is a peace officer, who has completed all training required by law for the exercise of the person s power as a peace officer, and who is employed while not on duty as a peace officer.

(d) The Department of Consumer Affairs may issue a certificate to any person referred to in this section, upon notification by the school where the course was completed, that the person has successfully completed a course in the carrying and use of firearms and a course of training in the exercise of the powers of arrest, which meet the standards prescribed by the department pursuant to Section 7583.5 of the Business and Professions Code.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26035

Nothing in Section 25850 shall prevent any person engaged in any lawful business, including a nonprofit organization, or any officer, employee, or agent authorized by that person for lawful purposes connected with that business, from having a loaded firearm within the person s place of business, or any person in lawful possession of private property from having a loaded firearm on that property.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26040

Nothing in Section 25850 shall prevent any person from carrying a loaded firearm in an area within an incorporated city while engaged in hunting, provided that the hunting at that place and time is not prohibited by the city council.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26045

(a) Nothing in Section 25850 is intended to preclude the carrying of any loaded firearm, under circumstances where it would otherwise be lawful, by a person who reasonably believes that any person or the property of any person is in immediate, grave danger and that the carrying of the weapon is necessary for the preservation of that person or property.

(b) A violation of Section 25850 is justifiable when a person who possesses a firearm reasonably believes that person is in grave danger because of circumstances forming the basis of a current restraining order issued by a court against another person who has been found to pose a threat to the life or safety of the person who possesses the firearm. This subdivision may not apply when the circumstances involve a mutual restraining order issued pursuant to Division 10 (commencing with Section 6200) of the Family Code absent a factual finding of a specific threat to the person s life or safety. It is not the intent of the Legislature to limit, restrict, or narrow the application of current statutory or judicial authority to apply this or other justifications to a defendant charged with violating Section 25400 or committing another similar offense. Upon trial for violating Section 25850, the trier of fact shall determine whether the defendant was acting out of a reasonable belief that the defendant was in grave danger.

(c) As used in this section, immediate means the brief interval before and after the local law enforcement agency, when reasonably possible, has been notified of the danger and before the arrival of its assistance.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26050

Nothing in Section 25850 is intended to preclude the carrying of a loaded firearm by any person while engaged in the act of making or attempting to make a lawful arrest.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26055

Nothing in Section 25850 shall prevent any person from having a loaded weapon, if it is otherwise lawful, at the person s place of residence, including any temporary residence or campsite.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26060

Nothing in Section 25850 shall prevent any person from storing aboard any vessel or aircraft any loaded or unloaded rocket, rocket propelled projectile launcher, or similar device designed primarily for emergency or distress signaling purposes, or from possessing that type of a device while in a permitted hunting area or traveling to or from a permitted hunting area and carrying a valid California permit or license to hunt.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 5. Loaded Firearm in a Motor Vehicle

26100

(a) It is a misdemeanor for a driver of any motor vehicle or the owner of any motor vehicle, whether or not the owner of the vehicle is occupying the vehicle, knowingly to permit any other person to carry into or bring into the vehicle a firearm in violation of Section 25850 of this code or Section 2006 of the Fish and Game Code.

(b) Any driver or owner of any vehicle, whether or not the owner of the vehicle is occupying the vehicle, who knowingly permits any other person to discharge any firearm from the vehicle is punishable by imprisonment in the county jail for not more than one year or in state prison for 16 months or two or three years.

(c) Any person who willfully and maliciously discharges a firearm from a motor vehicle at another person other than an occupant of a motor vehicle is guilty of a felony punishable by imprisonment in state prison for three, five, or seven years.

(d) Except as provided in Section 3002 of the Fish and Game Code, any person who willfully and maliciously discharges a firearm from a motor vehicle is guilty of a public offense punishable by imprisonment in the county jail for not more than one year or in the state prison.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









CHAPTER 4. License to Carry A Pistol, Revolver, or Other Firearm Capable of Being Concealed Upon the Person

26150

(a) When a person applies for a license to carry a pistol, revolver, or other firearm capable of being concealed upon the person, the sheriff of a county may issue a license to that person upon proof of all of the following:

(1) The applicant is of good moral character.

(2) Good cause exists for issuance of the license.

(3) The applicant is a resident of the county or a city within the county, or the applicant s principal place of employment or business is in the county or a city within the county and the applicant spends a substantial period of time in that place of employment or business.

(4) The applicant has completed a course of training as described in Section 26165.

(b) The sheriff may issue a license under subdivision (a) in either of the following formats:

(1) A license to carry concealed a pistol, revolver, or other firearm capable of being concealed upon the person.

(2) Where the population of the county is less than 200,000 persons according to the most recent federal decennial census, a license to carry loaded and exposed in only that county a pistol, revolver, or other firearm capable of being concealed upon the person.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26155

(a) When a person applies for a license to carry a pistol, revolver, or other firearm capable of being concealed upon the person, the chief or other head of a municipal police department of any city or city and county may issue a license to that person upon proof of all of the following:

(1) The applicant is of good moral character.

(2) Good cause exists for issuance of the license.

(3) The applicant is a resident of that city.

(4) The applicant has completed a course of training as described in Section 26165.

(b) The chief or other head of a municipal police department may issue a license under subdivision (a) in either of the following formats:

(1) A license to carry concealed a pistol, revolver, or other firearm capable of being concealed upon the person.

(2) Where the population of the county in which the city is located is less than 200,000 persons according to the most recent federal decennial census, a license to carry loaded and exposed in only that county a pistol, revolver, or other firearm capable of being concealed upon the person.

(c) Nothing in this chapter shall preclude the chief or other head of a municipal police department of any city from entering an agreement with the sheriff of the county in which the city is located for the sheriff to process all applications for licenses, renewals of licenses, and amendments to licenses, pursuant to this chapter.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26160

Each licensing authority shall publish and make available a written policy summarizing the provisions of Section 26150 and subdivisions (a) and (b) of Section 26155.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26165

(a) For new license applicants, the course of training for issuance of a license under Section 26150 or 26155 may be any course acceptable to the licensing authority, shall not exceed 16 hours, and shall include instruction on at least firearm safety and the law regarding the permissible use of a firearm.

(b) Notwithstanding subdivision (a), the licensing authority may require a community college course certified by the Commission on Peace Officer Standards and Training, up to a maximum of 24 hours, but only if required uniformly of all license applicants without exception.

(c) For license renewal applicants, the course of training may be any course acceptable to the licensing authority, shall be no less than four hours, and shall include instruction on at least firearm safety and the law regarding the permissible use of a firearm. No course of training shall be required for any person certified by the licensing authority as a trainer for purposes of this section, in order for that person to renew a license issued pursuant to this article.

(d) The applicant shall not be required to pay for any training courses prior to the determination of good cause being made pursuant to Section 26202.

(Amended by Stats. 2011, Ch. 741, Sec. 1. Effective January 1, 2012.)



26170

(a) Upon proof of all of the following, the sheriff of a county, or the chief or other head of a municipal police department of any city or city and county, may issue to an applicant a license to carry concealed a pistol, revolver, or other firearm capable of being concealed upon the person:

(1) The applicant is of good moral character.

(2) Good cause exists for issuance of the license.

(3) The applicant has been deputized or appointed as a peace officer pursuant to subdivision (a) or (b) of Section 830.6 by that sheriff or that chief of police or other head of a municipal police department.

(b) Direct or indirect fees for the issuance of a license pursuant to this section may be waived.

(c) The fact that an applicant for a license to carry a pistol, revolver, or other firearm capable of being concealed upon the person has been deputized or appointed as a peace officer pursuant to subdivision (a) or (b) of Section 830.6 shall be considered only for the purpose of issuing a license pursuant to this section, and shall not be considered for the purpose of issuing a license pursuant to Section 26150 or 26155.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26175

(a) (1) Applications for licenses, applications for amendments to licenses, amendments to licenses, and licenses under this article shall be uniform throughout the state, upon forms to be prescribed by the Attorney General.

(2) The Attorney General shall convene a committee composed of one representative of the California State Sheriffs Association, one representative of the California Police Chiefs Association, and one representative of the Department of Justice to review, and as deemed appropriate, revise the standard application form for licenses. The committee shall meet for this purpose if two of the committee s members deem that necessary.

(b) The application shall include a section summarizing the statutory provisions of state law that result in the automatic denial of a license.

(c) The standard application form for licenses described in subdivision (a) shall require information from the applicant, including, but not limited to, the name, occupation, residence, and business address of the applicant, the applicant s age, height, weight, color of eyes and hair, and reason for desiring a license to carry the weapon.

(d) Applications for licenses shall be filed in writing and signed by the applicant.

(e) Applications for amendments to licenses shall be filed in writing and signed by the applicant, and shall state what type of amendment is sought pursuant to Section 26215 and the reason for desiring the amendment.

(f) The forms shall contain a provision whereby the applicant attests to the truth of statements contained in the application.

(g) An applicant shall not be required to complete any additional application or form for a license, or to provide any information other than that necessary to complete the standard application form described in subdivision (a), except to clarify or interpret information provided by the applicant on the standard application form.

(h) The standard application form described in subdivision (a) is deemed to be a local form expressly exempt from the requirements of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(i) Any license issued upon the application shall set forth the licensee s name, occupation, residence and business address, the licensee s age, height, weight, color of eyes and hair, and the reason for desiring a license to carry the weapon, and shall, in addition, contain a description of the weapon or weapons authorized to be carried, giving the name of the manufacturer, the serial number, and the caliber. The license issued to the licensee may be laminated.

(Amended by Stats. 2011, Ch. 296, Sec. 232. Effective January 1, 2012.)



26180

(a) Any person who files an application required by Section 26175 knowing that any statement contained therein is false is guilty of a misdemeanor.

(b) Any person who knowingly makes a false statement on the application regarding any of the following is guilty of a felony:

(1) The denial or revocation of a license, or the denial of an amendment to a license, issued pursuant to this article.

(2) A criminal conviction.

(3) A finding of not guilty by reason of insanity.

(4) The use of a controlled substance.

(5) A dishonorable discharge from military service.

(6) A commitment to a mental institution.

(7) A renunciation of United States citizenship.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26185

(a) (1) The fingerprints of each applicant shall be taken and two copies on forms prescribed by the Department of Justice shall be forwarded to the department.

(2) Upon receipt of the fingerprints and the fee as prescribed in Section 26190, the department shall promptly furnish the forwarding licensing authority a report of all data and information pertaining to any applicant of which there is a record in its office, including information as to whether the person is prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm.

(3) No license shall be issued by any licensing authority until after receipt of the report from the department.

(b) Notwithstanding subdivision (a), if the license applicant has previously applied to the same licensing authority for a license to carry firearms pursuant to this article and the applicant s fingerprints and fee have been previously forwarded to the Department of Justice, as provided by this section, the licensing authority shall note the previous identification numbers and other data that would provide positive identification in the files of the Department of Justice on the copy of any subsequent license submitted to the department in conformance with Section 26225 and no additional application form or fingerprints shall be required.

(c) If the license applicant has a license issued pursuant to this article and the applicant s fingerprints have been previously forwarded to the Department of Justice, as provided in this section, the licensing authority shall note the previous identification numbers and other data that would provide positive identification in the files of the Department of Justice on the copy of any subsequent license submitted to the department in conformance with Section 26225 and no additional fingerprints shall be required.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26190

(a) (1) Each applicant for a new license or for the renewal of a license shall pay at the time of filing the application a fee determined by the Department of Justice. The fee shall not exceed the application processing costs of the Department of Justice for the direct costs of furnishing the report required by Section 26185.

(2) After the department establishes fees sufficient to reimburse the department for processing costs, fees charged shall increase at a rate not to exceed the legislatively approved annual cost-of-living adjustments for the department s budget.

(3) The officer receiving the application and the fee shall transmit the fee, with the fingerprints if required, to the Department of Justice.

(b) (1) The licensing authority of any city, city and county, or county may charge an additional fee in an amount equal to the actual costs for processing the application for a new license, including any required notices, excluding fingerprint and training costs, but in no case to exceed one hundred dollars ($100), and shall transmit the additional fee, if any, to the city, city and county, or county treasury.

(2) The first 20 percent of this additional local fee may be collected upon filing of the initial application. The balance of the fee shall be collected only upon issuance of the license.

(c) The licensing authority may charge an additional fee, not to exceed twenty-five dollars ($25), for processing the application for a license renewal, and shall transmit an additional fee, if any, to the city, city and county, or county treasury.

(d) These local fees may be increased at a rate not to exceed any increase in the California Consumer Price Index as compiled and reported by the Department of Industrial Relations.

(e) (1) In the case of an amended license pursuant to Section 26215, the licensing authority of any city, city and county, or county may charge a fee, not to exceed ten dollars ($10), for processing the amended license.

(2) This fee may be increased at a rate not to exceed any increase in the California Consumer Price Index as compiled and reported by the Department of Industrial Relations.

(3) The licensing authority shall transmit the fee to the city, city and county, or county treasury.

(f) (1) If psychological testing on the initial application is required by the licensing authority, the license applicant shall be referred to a licensed psychologist used by the licensing authority for the psychological testing of its own employees. The applicant may be charged for the actual cost of the testing in an amount not to exceed one hundred fifty dollars ($150).

(2) Additional psychological testing of an applicant seeking license renewal shall be required only if there is compelling evidence to indicate that a test is necessary. The cost to the applicant for this additional testing shall not exceed one hundred fifty dollars ($150).

(g) Except as authorized pursuant to this section, no requirement, charge, assessment, fee, or condition that requires the payment of any additional funds by the applicant, or requires the applicant to obtain liability insurance, may be imposed by any licensing authority as a condition of the application for a license.

(Amended by Stats. 2011, Ch. 741, Sec. 2. Effective January 1, 2012.)



26195

(a) A license under this article shall not be issued if the Department of Justice determines that the person is prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm.

(b) (1) A license under this article shall be revoked by the local licensing authority if at any time either the local licensing authority is notified by the Department of Justice that a licensee is prohibited by state or federal law from owning or purchasing firearms, or the local licensing authority determines that the person is prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm.

(2) If at any time the Department of Justice determines that a licensee is prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm, the department shall immediately notify the local licensing authority of the determination.

(3) If the local licensing authority revokes the license, the Department of Justice shall be notified of the revocation pursuant to Section 26225. The licensee shall also be immediately notified of the revocation in writing.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26200

(a) A license issued pursuant to this article may include any reasonable restrictions or conditions that the issuing authority deems warranted, including restrictions as to the time, place, manner, and circumstances under which the licensee may carry a pistol, revolver, or other firearm capable of being concealed upon the person.

(b) Any restrictions imposed pursuant to subdivision (a) shall be indicated on any license issued.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26202

Upon making the determination of good cause pursuant to Section 26150 or 26155, the licensing authority shall give written notice to the applicant of the licensing authority s determination. If the licensing authority determines that good cause exists, the notice shall inform the applicants to proceed with the training requirements specified in Section 26165. If the licensing authority determines that good cause does not exist, the notice shall inform the applicant that the request for a license has been denied and shall state the reason from the department s published policy, described in Section 26160, as to why the determination was made.

(Added by Stats. 2011, Ch. 741, Sec. 3. Effective January 1, 2012.)



26205

The licensing authority shall give written notice to the applicant indicating if the license under this article is approved or denied. The licensing authority shall give this notice within 90 days of the initial application for a new license or a license renewal, or 30 days after receipt of the applicant s criminal background check from the Department of Justice, whichever is later. If the license is denied, the notice shall state which requirement was not satisfied.

(Amended by Stats. 2011, Ch. 741, Sec. 4. Effective January 1, 2012.)



26210

(a) When a licensee under this article has a change of address, the license shall be amended to reflect the new address and a new license shall be issued pursuant to subdivision (b) of Section 26215.

(b) The licensee shall notify the licensing authority in writing within 10 days of any change in the licensee s place of residence.

(c) If both of the following conditions are satisfied, a license to carry a concealed handgun may not be revoked solely because the licensee s place of residence has changed to another county:

(1) The licensee has not breached any of the conditions or restrictions set forth in the license.

(2) The licensee has not become prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm.

(d) Notwithstanding subdivision (c), if a licensee s place of residence was the basis for issuance of a license, any license issued pursuant to Section 26150 or 26155 shall expire 90 days after the licensee moves from the county of issuance.

(e) If the license is one to carry loaded and exposed a pistol, revolver, or other firearm capable of being concealed upon the person, the license shall be revoked immediately upon a change of the licensee s place of residence to another county.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26215

(a) A person issued a license pursuant to this article may apply to the licensing authority for an amendment to the license to do one or more of the following:

(1) Add or delete authority to carry a particular pistol, revolver, or other firearm capable of being concealed upon the person.

(2) Authorize the licensee to carry concealed a pistol, revolver, or other firearm capable of being concealed upon the person.

(3) If the population of the county is less than 200,000 persons according to the most recent federal decennial census, authorize the licensee to carry loaded and exposed in only that county a pistol, revolver, or other firearm capable of being concealed upon the person.

(4) Change any restrictions or conditions on the license, including restrictions as to the time, place, manner, and circumstances under which the person may carry a pistol, revolver, or other firearm capable of being concealed upon the person.

(b) If the licensing authority amends the license, a new license shall be issued to the licensee reflecting the amendments.

(c) An amendment to the license does not extend the original expiration date of the license and the license shall be subject to renewal at the same time as if the license had not been amended.

(d) An application to amend a license does not constitute an application for renewal of the license.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26220

(a) Except as otherwise provided in this section and in subdivision (c) of Section 26210, a license issued pursuant to Section 26150 or 26155 is valid for any period of time not to exceed two years from the date of the license.

(b) If the licensee s place of employment or business was the basis for issuance of a license pursuant to Section 26150, the license is valid for any period of time not to exceed 90 days from the date of the license. The license shall be valid only in the county in which the license was originally issued. The licensee shall give a copy of this license to the licensing authority of the city, county, or city and county in which the licensee resides. The licensing authority that originally issued the license shall inform the licensee verbally and in writing in at least 16-point type of this obligation to give a copy of the license to the licensing authority of the city, county, or city and county of residence. Any application to renew or extend the validity of, or reissue, the license may be granted only upon the concurrence of the licensing authority that originally issued the license and the licensing authority of the city, county, or city and county in which the licensee resides.

(c) A license issued pursuant to Section 26150 or 26155 is valid for any period of time not to exceed three years from the date of the license if the license is issued to any of the following individuals:

(1) A judge of a California court of record.

(2) A full-time court commissioner of a California court of record.

(3) A judge of a federal court.

(4) A magistrate of a federal court.

(d) A license issued pursuant to Section 26150 or 26155 is valid for any period of time not to exceed four years from the date of the license if the license is issued to a custodial officer who is an employee of the sheriff as provided in Section 831.5, except that the license shall be invalid upon the conclusion of the person s employment pursuant to Section 831.5 if the four-year period has not otherwise expired or any other condition imposed pursuant to this article does not limit the validity of the license to a shorter time period.

(e) A license issued pursuant to Section 26170 to a peace officer appointed pursuant to Section 830.6 is valid for any period of time not to exceed four years from the date of the license, except that the license shall be invalid upon the conclusion of the person s appointment pursuant to Section 830.6 if the four-year period has not otherwise expired or any other condition imposed pursuant to this article does not limit the validity of the license to a shorter time period.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26225

(a) A record of the following shall be maintained in the office of the licensing authority:

(1) The denial of a license.

(2) The denial of an amendment to a license.

(3) The issuance of a license.

(4) The amendment of a license.

(5) The revocation of a license.

(b) Copies of each of the following shall be filed immediately by the issuing officer or authority with the Department of Justice:

(1) The denial of a license.

(2) The denial of an amendment to a license.

(3) The issuance of a license.

(4) The amendment of a license.

(5) The revocation of a license.

(c) (1) Commencing on or before January 1, 2000, and annually thereafter, each licensing authority shall submit to the Attorney General the total number of licenses issued to peace officers pursuant to Section 26170, and to judges pursuant to Section 26150 or 26155.

(2) The Attorney General shall collect and record the information submitted pursuant to this subdivision by county and licensing authority.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 5. Retired Peace Officer Carrying A Concealed and Loaded Firearm

26300

(a) Any peace officer listed in Section 830.1 or 830.2 or subdivision (c) of Section 830.5 who retired prior to January 1, 1981, is authorized to carry a concealed and loaded firearm if the agency issued the officer an identification certificate and the certificate has not been stamped as specified in Section 25470.

(b) Any peace officer employed by an agency and listed in Section 830.1 or 830.2 or subdivision (c) of Section 830.5 who retired after January 1, 1981, shall have an endorsement on the officer s identification certificate stating that the issuing agency approves the officer s carrying of a concealed and loaded firearm.

(c) (1) Any peace officer not listed in subdivision (a) or (b) who was authorized to, and did, carry a firearm during the course and scope of his or her appointment as a peace officer shall have an endorsement on the officer s identification certificate stating that the issuing agency approves the officer s carrying of a concealed and loaded firearm.

(2) This subdivision applies to a retired reserve officer if the retired reserve officer satisfies the requirements of paragraph (1), was a level I reserve officer as described in paragraph (1) of subdivision (a) of Section 832.6, and he or she served in the aggregate the minimum amount of time as specified by the retiree s agency s policy as a level I reserve officer, provided that the policy shall not set an aggregate term requirement that is less than 10 years or more than 20 years. Service as a reserve officer, other than a level I reserve officer prior to January 1, 1997, shall not count toward the accrual of time required by this section. A law enforcement agency shall have the discretion to revoke or deny an endorsement issued under this subdivision pursuant to Section 26305.

(Amended by Stats. 2013, Ch. 267, Sec. 3. Effective January 1, 2014.)



26305

(a) No peace officer who is retired after January 1, 1989, because of a psychological disability shall be issued an endorsement to carry a concealed and loaded firearm pursuant to this article.

(b) A retired peace officer may have the privilege to carry a concealed and loaded firearm revoked or denied by violating any departmental rule, or state or federal law that, if violated by an officer on active duty, would result in that officer s arrest, suspension, or removal from the agency.

(c) An identification certificate authorizing the officer to carry a concealed and loaded firearm or an endorsement on the certificate may be immediately and temporarily revoked by the issuing agency when the conduct of a retired peace officer compromises public safety.

(d) An identification certificate authorizing the officer to carry a concealed and loaded firearm or an endorsement may be permanently revoked or denied by the issuing agency only upon a showing of good cause. Good cause shall be determined at a hearing, as specified in Section 26320.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26310

(a) Issuance of an identification certificate authorizing the officer to carry a concealed and loaded firearm or an endorsement may be denied prior to a hearing.

(b) If a hearing is not conducted prior to the denial of an endorsement, a retired peace officer, within 15 days of the denial, shall have the right to request a hearing. A retired peace officer who fails to request a hearing pursuant to this section shall forfeit the right to a hearing.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26312

(a) Notice of a temporary revocation shall be effective upon personal service or upon receipt of a notice that was sent by first-class mail, postage prepaid, return receipt requested, to the retiree s last known place of residence.

(b) The retiree shall have 15 days to respond to the notification and request a hearing to determine if the temporary revocation should become permanent.

(c) A retired peace officer who fails to respond to the notice of hearing within the 15-day period shall forfeit the right to a hearing and the authority of the officer to carry a firearm shall be permanently revoked. The retired officer shall immediately return the identification certificate to the issuing agency.

(d) If a hearing is requested, good cause for permanent revocation shall be determined at a hearing, as specified in Section 26320. The hearing shall be held no later than 120 days after the request by the retired officer for a hearing is received.

(e) A retiree may waive the right to a hearing and immediately return the identification certificate to the issuing agency.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26315

(a) An identification certificate authorizing the officer to carry a concealed and loaded firearm or an endorsement may be permanently revoked only after a hearing, as specified in Section 26320.

(b) Any retired peace officer whose identification certificate authorizing the officer to carry a concealed and loaded firearm or an endorsement is to be revoked shall receive notice of the hearing. Notice of the hearing shall be served either personally on the retiree or sent by first-class mail, postage prepaid, return receipt requested to the retiree s last known place of residence.

(c) From the date the retiree signs for the notice or upon the date the notice is served personally on the retiree, the retiree shall have 15 days to respond to the notification. A retired peace officer who fails to respond to the notice of the hearing shall forfeit the right to a hearing and the authority of the officer to carry a firearm shall be permanently revoked. The retired officer shall immediately return the identification certificate to the issuing agency.

(d) If a hearing is requested, good cause for permanent revocation shall be determined at the hearing, as specified in Section 26320. The hearing shall be held no later than 120 days after the request by the retired officer for a hearing is received.

(e) The retiree may waive the right to a hearing and immediately return the identification certificate to the issuing agency.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26320

(a) Any hearing conducted under this article shall be held before a three-member hearing board. One member of the board shall be selected by the agency and one member shall be selected by the retired peace officer or his or her employee organization. The third member shall be selected jointly by the agency and the retired peace officer or his or her employee organization.

(b) Any decision by the board shall be binding on the agency and the retired peace officer.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26325

(a) A retired peace officer, when notified of the revocation of the privilege to carry a concealed and loaded firearm, after the hearing, or upon forfeiting the right to a hearing, shall immediately surrender to the issuing agency the officer s identification certificate.

(b) The issuing agency shall reissue a new identification certificate without an endorsement.

(c) Notwithstanding subdivision (b), if the peace officer retired prior to January 1, 1981, and was at the time of retirement a peace officer listed in Section 830.1 or 830.2 or subdivision (c) of Section 830.5, the issuing agency shall stamp on the identification certificate No CCW privilege.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 6. Openly Carrying an Unloaded Handgun

ARTICLE 1. Crime of Openly Carrying an Unloaded Handgun

26350

(a) (1) A person is guilty of openly carrying an unloaded handgun when that person carries upon his or her person an exposed and unloaded handgun outside a vehicle while in or on any of the following:

(A) A public place or public street in an incorporated city or city and county.

(B) A public street in a prohibited area of an unincorporated area of a county or city and county.

(C) A public place in a prohibited area of a county or city and county.

(2) A person is guilty of openly carrying an unloaded handgun when that person carries an exposed and unloaded handgun inside or on a vehicle, whether or not on his or her person, while in or on any of the following:

(A) A public place or public street in an incorporated city or city and county.

(B) A public street in a prohibited area of an unincorporated area of a county or city and county.

(C) A public place in a prohibited area of a county or city and county.

(b) (1) Except as specified in paragraph (2), a violation of this section is a misdemeanor.

(2) A violation of subparagraph (A) of paragraph (1) of subdivision (a) is punishable by imprisonment in a county jail not exceeding one year, or by a fine not to exceed one thousand dollars ($1,000), or by both that fine and imprisonment, if both of the following conditions exist:

(A) The handgun and unexpended ammunition capable of being discharged from that handgun are in the immediate possession of that person.

(B) The person is not in lawful possession of that handgun.

(c) (1) Nothing in this section shall preclude prosecution under Chapter 2 (commencing with Section 29800) or Chapter 3 (commencing with Section 29900) of Division 9, Section 8100 or 8103 of the Welfare and Institutions Code, or any other law with a penalty greater than is set forth in this section.

(2) The provisions of this section are cumulative and shall not be construed as restricting the application of any other law. However, an act or omission punishable in different ways by different provisions of law shall not be punished under more than one provision.

(d) Notwithstanding the fact that the term an unloaded handgun is used in this section, each handgun shall constitute a distinct and separate offense under this section.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)






ARTICLE 2. Exemptions

26361

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun by any peace officer or any honorably retired peace officer if that officer may carry a concealed firearm pursuant to Article 2 (commencing with Section 25450) of Chapter 2, or a loaded firearm pursuant to Article 3 (commencing with Section 25900) of Chapter 3.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26362

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun by any person to the extent that person may openly carry a loaded handgun pursuant to Article 4 (commencing with Section 26000) of Chapter 3.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26363

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun as merchandise by a person who is engaged in the business of manufacturing, importing, wholesaling, repairing, or dealing in firearms and who is licensed to engage in that business, or the authorized representative or authorized agent of that person, while engaged in the lawful course of the business.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26364

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun by a duly authorized military or civil organization, or the members thereof, while parading or while rehearsing or practicing parading, when at the meeting place of the organization.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26365

Paragraph (1) of subdivision (a) of Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun by a member of any club or organization organized for the purpose of practicing shooting at targets upon established target ranges, whether public or private, while the members are using handguns upon the target ranges or incident to the use of a handgun at that target range.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26366

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun by a licensed hunter while engaged in hunting or while transporting that handgun when going to or returning from that hunting expedition.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26366.5

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun by a licensed hunter while actually engaged in training a dog for the purpose of using the dog in hunting that is not prohibited by law, or while transporting the firearm while going to or returning from that training.

(Added by Stats. 2012, Ch. 700, Sec. 9. Effective January 1, 2013.)



26367

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun incident to transportation of a handgun by a person operating a licensed common carrier, or by an authorized agent or employee thereof, when transported in conformance with applicable federal law.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26368

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun by a member of an organization chartered by the Congress of the United States or a nonprofit mutual or public benefit corporation organized and recognized as a nonprofit tax-exempt organization by the Internal Revenue Service while on official parade duty or ceremonial occasions of that organization or while rehearsing or practicing for official parade duty or ceremonial occasions.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26369

Paragraph (1) of subdivision (a) of Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun within a gun show conducted pursuant to Article 1 (commencing with Section 27200) and Article 2 (commencing with Section 27300) of Chapter 3 of Division 6.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26370

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun within a school zone, as defined in Section 626.9, with the written permission of the school district superintendent, the superintendent s designee, or equivalent school authority.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26371

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun when in accordance with the provisions of Section 171b.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26372

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun by any person while engaged in the act of making or attempting to make a lawful arrest.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26373

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun incident to loaning, selling, or transferring that handgun in accordance with Article 1 (commencing with Section 27500) of Chapter 4 of Division 6, or in accordance with any of the exemptions from Section 27545, so long as that handgun is possessed within private property and the possession and carrying is with the permission of the owner or lessee of that private property.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26374

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun by a person engaged in firearms-related activities, while on the premises of a fixed place of business that is licensed to conduct and conducts, as a regular course of its business, activities related to the sale, making, repair, transfer, pawn, or the use of firearms, or related to firearms training.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26375

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun by an authorized participant in, or an authorized employee or agent of a supplier of firearms for, a motion picture, television or video production, or entertainment event, when the participant lawfully uses the handgun as part of that production or event, as part of rehearsing or practicing for participation in that production or event, or while the participant or authorized employee or agent is at that production or event, or rehearsal or practice for that production or event.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26376

Paragraph (1) of subdivision (a) of Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun incident to obtaining an identification number or mark assigned for that handgun from the Department of Justice pursuant to Section 23910.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26377

Paragraph (1) of subdivision (a) of Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun at any established target range, whether public or private, while the person is using the handgun upon the target range.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26378

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun by a person when that person is summoned by a peace officer to assist in making arrests or preserving the peace, while the person is actually engaged in assisting that officer.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26379

Paragraph (1) of subdivision (a) of Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun incident to any of the following:

(a) Complying with Section 27560 or 27565, as it pertains to that handgun.

(b) Section 28000, as it pertains to that handgun.

(c) Section 27850 or 31725, as it pertains to that handgun.

(d) Complying with Section 27870 or 27875, as it pertains to that handgun.

(e) Complying with Section 27915, 27920, or 27925, as it pertains to that handgun.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26380

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun incident to, and in the course and scope of, training of or by an individual to become a sworn peace officer as part of a course of study approved by the Commission on Peace Officer Standards and Training.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26381

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun incident to, and in the course and scope of, training of or by an individual to become licensed pursuant to Chapter 4 (commencing with Section 26150) as part of a course of study necessary or authorized by the person authorized to issue the license pursuant to that chapter.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26382

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun incident to and at the request of a sheriff or chief or other head of a municipal police department.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26383

Paragraph (1) of subdivision (a) of Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun by a person when done within a place of business, a place of residence, or on private property, if done with the permission of a person who, by virtue of subdivision (a) of Section 25605, may carry openly an unloaded handgun within that place of business, place of residence, or on that private property owned or lawfully possessed by that person.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26384

Paragraph (1) of subdivision (a) of Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun if all of the following conditions are satisfied:

(a) The open carrying occurs at an auction or similar event of a nonprofit public benefit or mutual benefit corporation, at which firearms are auctioned or otherwise sold to fund the activities of that corporation or the local chapters of that corporation.

(b) The unloaded handgun is to be auctioned or otherwise sold for that nonprofit public benefit or mutual benefit corporation.

(c) The unloaded handgun is to be delivered by a person licensed pursuant to, and operating in accordance with, Sections 26700 to 26915, inclusive.

(Amended by Stats. 2013, Ch. 738, Sec. 1. Effective January 1, 2014.)



26385

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun pursuant to paragraph (3) of subdivision (b) of Section 171c.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26386

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun pursuant to Section 171d.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26387

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun pursuant to subparagraph (F) of paragraph (1) subdivision (c) of Section 171.7.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26388

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun on publicly owned land, if the possession and use of a handgun is specifically permitted by the managing agency of the land and the person carrying that handgun is in lawful possession of that handgun.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26389

Section 26350 does not apply to, or affect, the carrying of an unloaded handgun if the handgun is carried either in the locked trunk of a motor vehicle or in a locked container.

(Added by Stats. 2011, Ch. 725, Sec. 14. Effective January 1, 2012.)



26390

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun in any of the following circumstances:

(a) The open carrying of an unloaded handgun that is regulated pursuant to Chapter 1 (commencing with Section 18710) of Division 5 of Title 2 by a person who holds a permit issued pursuant to Article 3 (commencing with Section 18900) of that chapter, if the carrying of that handgun is conducted in accordance with the terms and conditions of the permit.

(b) The open carrying of an unloaded handgun that is regulated pursuant to Chapter 2 (commencing with Section 30500) of Division 10 by a person who holds a permit issued pursuant to Section 31005, if the carrying of that handgun is conducted in accordance with the terms and conditions of the permit.

(c) The open carrying of an unloaded handgun that is regulated pursuant to Chapter 6 (commencing with Section 32610) of Division 10 by a person who holds a permit issued pursuant to Section 32650, if the carrying is conducted in accordance with the terms and conditions of the permit.

(d) The open carrying of an unloaded handgun that is regulated pursuant to Article 2 (commencing with Section 33300) of Chapter 8 of Division 10 by a person who holds a permit issued pursuant to Section 33300, if the carrying of that handgun is conducted in accordance with the terms and conditions of the permit.

(Added by Stats. 2012, Ch. 700, Sec. 10. Effective January 1, 2013.)



26391

Section 26350 does not apply to, or affect, the open carrying of an unloaded handgun when done in accordance with the provisions of subdivision (d) of Section 171.5.

(Added by Stats. 2012, Ch. 700, Sec. 11. Effective January 1, 2013.)









CHAPTER 7. Carrying an Unloaded Firearm That is not a Handgun in an Incorporated City or City and County

ARTICLE 1. Crime of Carrying an Unloaded Firearm that is not a Handgun in an Incorporated City or City and County

26400

(a) A person is guilty of carrying an unloaded firearm that is not a handgun in an incorporated city or city and county when that person carries upon his or her person an unloaded firearm that is not a handgun outside a vehicle while in the incorporated city or city and county.

(b) (1) Except as specified in paragraph (2), a violation of this section is a misdemeanor.

(2) A violation of subdivision (a) is punishable by imprisonment in a county jail not exceeding one year, or by a fine not to exceed one thousand dollars ($1,000), or by both that fine and imprisonment, if the firearm and unexpended ammunition capable of being discharged from that firearm are in the immediate possession of the person and the person is not in lawful possession of that firearm.

(c) (1) Nothing in this section shall preclude prosecution under Chapter 2 (commencing with Section 29800) or Chapter 3 (commencing with Section 29900) of Division 9, Section 8100 or 8103 of the Welfare and Institutions Code, or any other law with a penalty greater than is set forth in this section.

(2) The provisions of this section are cumulative and shall not be construed as restricting the application of any other law. However, an act or omission punishable in different ways by different provisions of law shall not be punished under more than one provision.

(d) Notwithstanding the fact that the term an unloaded firearm that is not a handgun is used in this section, each individual firearm shall constitute a distinct and separate offense under this section.

(Added by Stats. 2012, Ch. 700, Sec. 12. Effective January 1, 2013.)






ARTICLE 2. Exemptions

26405

Section 26400 does not apply to, or affect, the carrying of an unloaded firearm that is not a handgun in any of the following circumstances:

(a) By a person when carried within a place of business, a place of residence, or on private real property, if that person, by virtue of subdivision (a) of Section 25605, may carry a firearm within that place of business, place of residence, or on that private real property owned or lawfully occupied by that person.

(b) By a person when carried within a place of business, a place of residence, or on private real property, if done with the permission of a person who, by virtue of subdivision (a) of Section 25605, may carry a firearm within that place of business, place of residence, or on that private real property owned or lawfully occupied by that person.

(c) When the firearm is either in a locked container or encased and it is being transported directly between places where a person is not prohibited from possessing that firearm and the course of travel shall include only those deviations between authorized locations as are reasonably necessary under the circumstances.

(d) If the person possessing the firearm reasonably believes that he or she is in grave danger because of circumstances forming the basis of a current restraining order issued by a court against another person or persons who has or have been found to pose a threat to his or her life or safety. This subdivision may not apply when the circumstances involve a mutual restraining order issued pursuant to Division 10 (commencing with Section 6200) of the Family Code absent a factual finding of a specific threat to the person s life or safety. Upon a trial for violating Section 26400, the trier of fact shall determine whether the defendant was acting out of a reasonable belief that he or she was in grave danger.

(e) By a peace officer or an honorably retired peace officer if that officer may carry a concealed firearm pursuant to Article 2 (commencing with Section 25450) of Chapter 2, or a loaded firearm pursuant to Article 3 (commencing with Section 25900) of Chapter 3.

(f) By a person to the extent that person may openly carry a loaded firearm that is not a handgun pursuant to Article 4 (commencing with Section 26000) of Chapter 3.

(g) As merchandise by a person who is engaged in the business of manufacturing, importing, wholesaling, repairing, or dealing in firearms and who is licensed to engage in that business, or the authorized representative or authorized agent of that person, while engaged in the lawful course of the business.

(h) By a duly authorized military or civil organization, or the members thereof, while parading or while rehearsing or practicing parading, when at the meeting place of the organization.

(i) By a member of a club or organization organized for the purpose of practicing shooting at targets upon established target ranges, whether public or private, while the members are using firearms that are not handguns upon the target ranges or incident to the use of a firearm that is not a handgun at that target range.

(j) By a licensed hunter while engaged in hunting or while transporting that firearm when going to or returning from that hunting expedition.

(k) Incident to transportation of a handgun by a person operating a licensed common carrier, or by an authorized agent or employee thereof, when transported in conformance with applicable federal law.

(l) By a member of an organization chartered by the Congress of the United States or a nonprofit mutual or public benefit corporation organized and recognized as a nonprofit tax-exempt organization by the Internal Revenue Service while on official parade duty or ceremonial occasions of that organization or while rehearsing or practicing for official parade duty or ceremonial occasions.

(m) Within a gun show conducted pursuant to Article 1 (commencing with Section 27200) and Article 2 (commencing with Section 27300) of Chapter 3 of Division 6.

(n) Within a school zone, as defined in Section 626.9, with the written permission of the school district superintendent, the superintendent s designee, or equivalent school authority.

(o) When in accordance with the provisions of Section 171b.

(p) By a person while engaged in the act of making or attempting to make a lawful arrest.

(q) By a person engaged in firearms-related activities, while on the premises of a fixed place of business that is licensed to conduct and conducts, as a regular course of its business, activities related to the sale, making, repair, transfer, pawn, or the use of firearms, or related to firearms training.

(r) By an authorized participant in, or an authorized employee or agent of a supplier of firearms for, a motion picture, television, or video production or entertainment event, when the participant lawfully uses that firearm as part of that production or event, as part of rehearsing or practicing for participation in that production or event, or while the participant or authorized employee or agent is at that production or event, or rehearsal or practice for that production or event.

(s) Incident to obtaining an identification number or mark assigned for that firearm from the Department of Justice pursuant to Section 23910.

(t) At an established public target range while the person is using that firearm upon that target range.

(u) By a person when that person is summoned by a peace officer to assist in making arrests or preserving the peace, while the person is actually engaged in assisting that officer.

(v) Incident to any of the following:

(1) Complying with Section 27560 or 27565, as it pertains to that firearm.

(2) Section 28000, as it pertains to that firearm.

(3) Section 27850 or 31725, as it pertains to that firearm.

(4) Complying with Section 27870 or 27875, as it pertains to that firearm.

(5) Complying with Section 27915, 27920, or 27925, as it pertains to that firearm.

(w) Incident to, and in the course and scope of, training of, or by an individual to become a sworn peace officer as part of a course of study approved by the Commission on Peace Officer Standards and Training.

(x) Incident to, and in the course and scope of, training of, or by an individual to become licensed pursuant to Chapter 4 (commencing with Section 26150) as part of a course of study necessary or authorized by the person authorized to issue the license pursuant to that chapter.

(y) Incident to and at the request of a sheriff, chief, or other head of a municipal police department.

(z) If all of the following conditions are satisfied:

(1) The open carrying occurs at an auction or similar event of a nonprofit public benefit or mutual benefit corporation at which firearms are auctioned or otherwise sold to fund the activities of that corporation or the local chapters of that corporation.

(2) The unloaded firearm that is not a handgun is to be auctioned or otherwise sold for that nonprofit public benefit or mutual benefit corporation.

(3) The unloaded firearm that is not a handgun is to be delivered by a person licensed pursuant to, and operating in accordance with, Sections 26700 to 26915, inclusive.

(aa) Pursuant to paragraph (3) of subdivision (b) of Section 171c.

(ab) Pursuant to Section 171d.

(ac) Pursuant to subparagraph (F) of paragraph (1) of subdivision (c) of Section 171.7.

(ad) On publicly owned land, if the possession and use of an unloaded firearm that is not a handgun is specifically permitted by the managing agency of the land and the person carrying that firearm is in lawful possession of that firearm.

(ae) By any of the following:

(1) The carrying of an unloaded firearm that is not a handgun that is regulated pursuant to Chapter 1 (commencing with Section 18710) of Division 5 of Title 2 by a person who holds a permit issued pursuant to Article 3 (commencing with Section 18900) of that chapter, if the carrying of that firearm is conducted in accordance with the terms and conditions of the permit.

(2) The carrying of an unloaded firearm that is not a handgun that is regulated pursuant to Chapter 2 (commencing with Section 30500) of Division 10 by a person who holds a permit issued pursuant to Section 31005, if the carrying of that firearm is conducted in accordance with the terms and conditions of the permit.

(3) The carrying of an unloaded firearm that is not a handgun that is regulated pursuant to Chapter 6 (commencing with Section 32610) of Division 10 by a person who holds a permit issued pursuant to Section 32650, if the carrying of that firearm is conducted in accordance with the terms and conditions of the permit.

(4) The carrying of an unloaded firearm that is not a handgun that is regulated pursuant to Article 2 (commencing with Section 33300) of Chapter 8 of Division 10 by a person who holds a permit issued pursuant to Section 33300, if the carrying of that firearm is conducted in accordance with the terms and conditions of the permit.

(af) By a licensed hunter while actually engaged in training a dog for the purpose of using the dog in hunting that is not prohibited by law, or while transporting the firearm while going to or returning from that training.

(ag) Pursuant to the provisions of subdivision (d) of Section 171.5.

(ah) By a person who is engaged in the business of manufacturing ammunition and who is licensed to engage in that business, or the authorized representative or authorized agent of that person, while the firearm is being used in the lawful course and scope of the licensee s activities as a person licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and regulations issued pursuant thereto.

(ai) On the navigable waters of this state that are held in public trust, if the possession and use of an unloaded firearm that is not a handgun is not prohibited by the managing agency thereof and the person carrying the firearm is in lawful possession of the firearm.

(Amended by Stats. 2013, Ch. 738, Sec. 2. Effective January 1, 2014.)












DIVISION 6. SALE, LEASE, OR TRANSFER OF FIREARMS

CHAPTER 1. License Requirement for Sale, Lease, or Transfer of Firearms

ARTICLE 1. License Requirement and Miscellaneous Exceptions

26500

(a) No person shall sell, lease, or transfer firearms unless the person has been issued a license pursuant to Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) of Chapter 2.

(b) Any person violating this article is guilty of a misdemeanor.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26505

Section 26500 does not apply to the sale, lease, or transfer of any firearm by any of the following:

(a) A person acting pursuant to operation of law.

(b) A person acting pursuant to a court order.

(c) A person acting pursuant to the Enforcement of Judgments Law (Title 9 (commencing with Section 680.010) of Part 2 of the Code of Civil Procedure).

(d) A person who liquidates a personal firearm collection to satisfy a court judgment.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26510

Section 26500 does not apply to a person acting pursuant to subdivision (f) of Section 186.22a or Section 18000 or 18005.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26515

Section 26500 does not apply to the sale, lease, or transfer of a firearm if both of the following conditions are satisfied:

(a) The sale, lease, or transfer is made by a person who obtains title to the firearm by intestate succession or bequest, or as a surviving spouse pursuant to Chapter 1 (commencing with Section 13500) of Part 2 of Division 8 of the Probate Code.

(b) The person disposes of the firearm within 60 days of receipt of the firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26520

(a) Section 26500 does not apply to the infrequent sale, lease, or transfer of firearms.

(b) As used in this section, infrequent has the meaning provided in Section 16730.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26525

(a) Section 26500 does not apply to the sale, lease, or transfer of used firearms, other than handguns, at gun shows or events, as specified in Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) of Chapter 2, by a person other than a licensee or dealer, provided the person has a valid federal firearms license and a current certificate of eligibility issued by the Department of Justice, as specified in Section 26710, and provided all the sales, leases, or transfers fully comply with Section 27545. However, the person shall not engage in the sale, lease, or transfer of used firearms other than handguns at more than 12 gun shows or events in any calendar year and shall not sell, lease, or transfer more than 15 used firearms other than handguns at any single gun show or event. In no event shall the person sell more than 75 used firearms other than handguns in any calendar year.

(b) The Department of Justice shall adopt regulations to administer this program and shall recover the full costs of administration from fees assessed applicants.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26530

Section 26500 does not apply to sales, deliveries, or transfers of firearms between or to importers and manufacturers of firearms licensed to engage in that business pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26535

Section 26500 does not apply to any sale, delivery, or transfer of firearms that satisfies both of the following conditions:

(a) It is made by an importer or manufacturer licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(b) It is made to a dealer or wholesaler.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26540

Section 26500 does not apply to deliveries and transfers of firearms made pursuant to Sections 18000 and 18005, pursuant to Division 4 (commencing with Section 18250) of Title 2, or pursuant to Sections 34005 and 34010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26545

Section 26500 does not apply to the loan of a firearm for the purposes of shooting at targets, if the loan occurs on the premises of a target facility that holds a business or regulatory license or on the premises of any club or organization organized for the purposes of practicing shooting at targets upon established ranges, whether public or private, if the firearm is at all times kept within the premises of the target range or on the premises of the club or organization.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26550

Section 26500 does not apply to any sale, delivery, or transfer of firearms that satisfies all of the following requirements:

(a) It is made by a manufacturer, importer, or wholesaler licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(b) It is made to a person who resides outside this state and is licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(c) It is made in accordance with Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26555

Section 26500 does not apply to any sale, delivery, or transfer of firearms that satisfies all of the following requirements:

(a) It is made by a person who resides outside this state and is licensed outside this state pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(b) It is made to a manufacturer, importer, or wholesaler.

(c) It is made in accordance with Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26560

Section 26500 does not apply to any sale, delivery, or transfer of firearms by a wholesaler to a dealer.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26565

Section 26500 does not apply to any sale, delivery, or transfer of firearms that satisfies all of the following conditions:

(a) It is made by a person who resides outside this state.

(b) It is made to a person licensed pursuant to Sections 26700 to 26915, inclusive.

(c) It is made in accordance with Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26570

Section 26500 does not apply to any sale, delivery, or transfer of firearms that satisfies all of the following conditions:

(a) It is made by a person who resides outside this state and is licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(b) It is made to a dealer.

(c) It is made in accordance with Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26575

Section 26500 does not apply to the sale, delivery, or transfer of an unloaded firearm by one wholesaler to another wholesaler if that firearm is intended as merchandise in the receiving wholesaler s business.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26580

Section 26500 does not apply to the loan of an unloaded firearm or the loan of a firearm loaded with blank cartridges for use solely as a prop for a motion picture, television, or video production or entertainment or theatrical event.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26585

Section 26500 does not apply to the delivery of an unloaded firearm that is a curio or relic, as defined in Section 478.11 of Title 27 of the Code of Federal Regulations, if the delivery satisfies all of the following conditions:

(a) It is made by a person licensed as a collector pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(b) It is made by a person with a current certificate of eligibility issued pursuant to Section 26710.

(c) It is made to a dealer.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26587

Section 26500 does not apply to either of the following:

(a) A loan of a firearm to a gunsmith for service or repair.

(b) The return of the firearm by the gunsmith.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26588

Section 26500 does not apply to any of the following:

(a) The sale, delivery, transfer, or return of a firearm regulated pursuant to Chapter 1 (commencing with Section 18710) of Division 5 of Title 2 by a person who holds a permit issued pursuant to Article 3 (commencing with Section 18900) of that chapter, if the sale, delivery, transfer, or return is conducted in accordance with the terms and conditions of the permit.

(b) The sale, delivery, transfer, or return of a firearm regulated pursuant to Chapter 2 (commencing with Section 30500) of Division 10 by a person who holds a permit issued pursuant to Section 31005, if the sale, delivery, transfer, or return is conducted in accordance with the terms and conditions of the permit.

(c) The sale, delivery, transfer, or return of a firearm regulated pursuant to Chapter 6 (commencing with Section 32610) of Division 10 by a person who holds a permit issued pursuant to Section 32650, if the sale, delivery, transfer, or return is conducted in accordance with the terms and conditions of the permit.

(d) The sale, delivery, transfer, or return of a firearm regulated pursuant to Article 2 (commencing with Section 33300) of Chapter 8 of Division 10 by a person who holds a permit issued pursuant to Section 33300, if the sale, delivery, transfer, or return is conducted in accordance with the terms and conditions of the permit.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26590

Section 26500 does not apply to deliveries, transfers, or returns of firearms made by a court or a law enforcement agency pursuant to Chapter 2 (commencing with Section 33850) of Division 11.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 2. Exceptions Relating to Law Enforcement

26600

(a) Section 26500 does not apply to any sale, delivery, or transfer of firearms made to an authorized law enforcement representative of any city, county, city and county, or state, or of the federal government, for exclusive use by that governmental agency if, prior to the sale, delivery, or transfer of these firearms, written authorization from the head of the agency authorizing the transaction is presented to the person from whom the purchase, delivery, or transfer is being made.

(b) Proper written authorization is defined as verifiable written certification from the head of the agency by which the purchaser or transferee is employed, identifying the employee as an individual authorized to conduct the transaction, and authorizing the transaction for the exclusive use of the agency by which that person is employed.

(c) Within 10 days of the date a handgun, and commencing January 1, 2014, any firearm, is acquired by the agency, a record of the same shall be entered as an institutional weapon into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency. Any agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2011, Ch. 745, Sec. 4. Effective January 1, 2012.)



26605

Section 26500 does not apply to the loan of a firearm if all of the following conditions are satisfied:

(a) The loan is made by an authorized law enforcement representative of a city, county, or city and county, or of the state or federal government.

(b) The loan is made to a peace officer employed by that agency and authorized to carry a firearm.

(c) The loan is made for the carrying and use of that firearm by that peace officer in the course and scope of the officer s duties.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26610

(a) Section 26500 does not apply to the sale, delivery, or transfer of a firearm by a law enforcement agency to a peace officer pursuant to Section 10334 of the Public Contract Code.

(b) Within 10 days of the date that a handgun, and commencing January 1, 2014, any firearm, is sold, delivered, or transferred pursuant to Section 10334 of the Public Contract Code to that peace officer, the name of the officer and the make, model, serial number, and other identifying characteristics of the firearm being sold, delivered, or transferred shall be entered into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency that sold, delivered, or transferred the firearm, provided, however, that if the firearm is not a handgun and does not have a serial number, identification number, or identification mark assigned to it, that fact shall be noted in AFS. Any agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2011, Ch. 745, Sec. 5. Effective January 1, 2012.)



26613

Section 26500 does not apply to the delivery of a firearm by a law enforcement agency to a dealer in order for that dealer to deliver the firearm to the spouse or domestic partner of a peace officer who died in the line of duty if the sale of that firearm to the spouse or domestic partner is made in accordance with subdivision (d) of Section 10334 of the Public Contract Code.

(Added by Stats. 2013, Ch. 16, Sec. 1. Effective January 1, 2014.)



26615

(a) Section 26500 does not apply to the sale, delivery, or transfer of a firearm by a law enforcement agency to a retiring peace officer who is authorized to carry a firearm pursuant to Chapter 5 (commencing with Section 26300) of Division 5.

(b) Within 10 days of the date that a handgun, and commencing January 1, 2014, any firearm, is sold, delivered, or transferred to that retiring peace officer, the name of the officer and the make, model, serial number, and other identifying characteristics of the firearm being sold, delivered, or transferred shall be entered into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency that sold, delivered, or transferred the firearm, provided, however, that if the firearm is not a handgun and does not have a serial number, identification number, or identification mark assigned to it, that fact shall be noted in AFS. Any agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2011, Ch. 745, Sec. 6. Effective January 1, 2012.)



26620

Section 26500 does not apply to the sale, delivery, or transfer of a firearm when made by an authorized law enforcement representative of a city, county, city and county, or of the state or federal government, if all of the following requirements are met:

(a) The sale, delivery, or transfer is made to one of the following:

(1) A person licensed pursuant to Sections 26700 to 26915, inclusive.

(2) A wholesaler.

(3) A manufacturer or importer of firearms or ammunition licensed to engage in that business pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(b) The sale, delivery, or transfer of the firearm is not subject to the procedures set forth in Section 18000, 18005, 34000, or 34005.

(c) If the authorized law enforcement representative sells, delivers, or transfers a firearm that the governmental agency owns to a person licensed pursuant to Sections 26700 to 26915, inclusive, within 10 days of the date that the firearm is delivered to that licensee pursuant to this section by that agency, the agency has entered a record of the delivery into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS). Any agency without access to the AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Added by Stats. 2013, Ch. 738, Sec. 3. Effective January 1, 2014.)









CHAPTER 2. Issuance, Forfeiture, and Conditions of License to Sell, Lease, or Transfer Firearms at Retail

ARTICLE 1. License to Sell, Lease, or Transfer Firearms at Retail

26700

As used in this division, and in any other provision listed in Section 16580, dealer, licensee, or person licensed pursuant to Sections 26700 to 26915, inclusive means a person who satisfies all of the following requirements:

(a) Has a valid federal firearms license.

(b) Has any regulatory or business license, or licenses, required by local government.

(c) Has a valid seller s permit issued by the State Board of Equalization.

(d) Has a certificate of eligibility issued by the Department of Justice pursuant to Section 26710.

(e) Has a license issued in the format prescribed by subdivision (c) of Section 26705.

(f) Is among those recorded in the centralized list specified in Section 26715.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26705

(a) The duly constituted licensing authority of a city, county, or a city and county shall accept applications for, and may grant licenses permitting, licensees to sell firearms at retail within the city, county, or city and county. The duly constituted licensing authority shall inform applicants who are denied licenses of the reasons for the denial in writing.

(b) No license shall be granted to any applicant who fails to provide a copy of the applicant s valid federal firearms license, valid seller s permit issued by the State Board of Equalization, and the certificate of eligibility described in Section 26710.

(c) A license granted by the duly constituted licensing authority of any city, county, or city and county, shall be valid for not more than one year from the date of issuance and shall be in one of the following forms:

(1) In the form prescribed by the Attorney General.

(2) A regulatory or business license that states on its face Valid for Retail Sales of Firearms and is endorsed by the signature of the issuing authority.

(3) A letter from the duly constituted licensing authority having primary jurisdiction for the applicant s intended business location stating that the jurisdiction does not require any form of regulatory or business license or does not otherwise restrict or regulate the sale of firearms.

(d) Local licensing authorities may assess fees to recover their full costs of processing applications for licenses.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26710

(a) A person may request a certificate of eligibility from the Department of Justice.

(b) The Department of Justice shall examine its records and records available to the department in the National Instant Criminal Background Check System in order to determine if the applicant is prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm.

(c) The department shall issue a certificate to an applicant if the department s records indicate that the applicant is not a person who is prohibited by state or federal law from possessing firearms.

(d) The department shall adopt regulations to administer the certificate of eligibility program and shall recover the full costs of administering the program by imposing fees assessed to applicants who apply for those certificates.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26715

(a) Except as otherwise provided in paragraphs (1) and (3) of subdivision (b), the Department of Justice shall keep a centralized list of all persons licensed pursuant to subdivisions (a) to (e), inclusive, of Section 26700.

(b) (1) The department may remove from this list any person who knowingly or with gross negligence violates a provision listed in Section 16575.

(2) The department shall remove from the centralized list any person whose federal firearms license has expired or has been revoked.

(3) Upon removal of a dealer from this list, notification shall be provided to local law enforcement and licensing authorities in the jurisdiction where the dealer s business is located.

(c) Information compiled from the list shall be made available, upon request, for the following purposes only:

(1) For law enforcement purposes.

(2) When the information is requested by a person licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code for determining the validity of the license for firearm shipments.

(3) When information is requested by a person promoting, sponsoring, operating, or otherwise organizing a show or event as defined in Section 478.100 of Title 27 of the Code of Federal Regulations, or its successor, who possesses a valid certificate of eligibility issued pursuant to Article 1 (commencing with Section 27200) of Chapter 3, if that information is requested by the person to determine the eligibility of a prospective participant in a gun show or event to conduct transactions as a firearms dealer pursuant to subdivision (b) of Section 26805.

(d) Information provided pursuant to subdivision (c) shall be limited to information necessary to corroborate an individual s current license status as being one of the following:

(1) A person licensed pursuant to subdivisions (a) to (e), inclusive, of Section 26700.

(2) A person who is licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code, and who is not subject to the requirement of being licensed pursuant to subdivisions (a) to (e), inclusive, of Section 26700.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26720

(a) The Department of Justice may inspect dealers to ensure compliance with the provisions listed in Section 16575.

(b) The department may assess an annual fee, not to exceed one hundred fifteen dollars ($115), to cover the reasonable cost of maintaining the list described in Section 26715, including the cost of inspections.

(c) Dealers whose place of business is in a jurisdiction that has adopted an inspection program to ensure compliance with firearms law shall be exempt from that portion of the department s fee that relates to the cost of inspections. The applicant is responsible for providing evidence to the department that the jurisdiction in which the business is located has the inspection program.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26725

The Department of Justice shall maintain and make available upon request information concerning all of the following:

(a) The number of inspections conducted and the amount of fees collected pursuant to Section 26720.

(b) A listing of exempted jurisdictions, as defined in Section 26720.

(c) The number of dealers removed from the centralized list defined in Section 26715.

(d) The number of dealers found to have violated a provision listed in Section 16575 with knowledge or gross negligence.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 2. Grounds for Forfeiture of License

26800

A license under this chapter is subject to forfeiture for a breach of any of the prohibitions and requirements of this article, except those stated in the following provisions:

(a) Subdivision (c) of Section 26890.

(b) Subdivision (d) of Section 26890.

(c) Subdivision (b) of Section 26900.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26805

(a) Except as provided in subdivisions (b) and (c), the business of a licensee shall be conducted only in the buildings designated in the license.

(b) (1) A person licensed pursuant to Sections 26700 and 26705 may take possession of firearms and commence preparation of registers for the sale, delivery, or transfer of firearms at any gun show or event, as defined in Section 478.100 of Title 27 of the Code of Federal Regulations, or its successor, if the gun show or event is not conducted from any motorized or towed vehicle. A person conducting business pursuant to this subdivision shall be entitled to conduct business as authorized herein at any gun show or event in the state, without regard to the jurisdiction within this state that issued the license pursuant to Sections 26700 and 26705, provided the person complies with all applicable laws, including, but not limited to, the waiting period specified in subdivision (a) of Section 26815, and all applicable local laws, regulations, and fees, if any.

(2) A person conducting business pursuant to this subdivision shall publicly display the person s license issued pursuant to Sections 26700 and 26705, or a facsimile thereof, at any gun show or event, as specified in this subdivision.

(c) (1) A person licensed pursuant to Sections 26700 and 26705 may engage in the sale and transfer of firearms other than handguns, at events specified in Sections 26955, 27655, 27900, and 27905, subject to the prohibitions and restrictions contained in those sections.

(2) A person licensed pursuant to Sections 26700 and 26705 may also accept delivery of firearms other than handguns, outside the building designated in the license, provided the firearm is being donated for the purpose of sale or transfer at an auction or similar event specified in Section 27900.

(d) The firearm may be delivered to the purchaser, transferee, or person being loaned the firearm at one of the following places:

(1) The building designated in the license.

(2) The places specified in subdivision (b) or (c).

(3) The place of residence of, the fixed place of business of, or on private property owned or lawfully possessed by, the purchaser, transferee, or person being loaned the firearm.

(Amended by Stats. 2011, Ch. 745, Sec. 7. Effective January 1, 2012.)



26810

A person s license under this chapter, or a copy thereof certified by the issuing authority, shall be displayed on the premises where it can easily be seen.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26815

No firearm shall be delivered:

(a) Within 10 days of the application to purchase, or, after notice by the department pursuant to Section 28220, within 10 days of the submission to the department of any correction to the application, or within 10 days of the submission to the department of any fee required pursuant to Section 28225, whichever is later.

(b) Unless unloaded and securely wrapped or unloaded and in a locked container.

(c) Unless the purchaser, transferee, or person being loaned the firearm presents clear evidence of the person s identity and age to the dealer.

(d) Whenever the dealer is notified by the Department of Justice that the person is prohibited by state or federal law from processing, owning, purchasing, or receiving a firearm. The dealer shall make available to the person in the prohibited class a prohibited notice and transfer form, provided by the department, stating that the person is prohibited from owning or possessing a firearm, and that the person may obtain from the department the reason for the prohibition.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26820

No handgun or imitation handgun, or placard advertising the sale or other transfer thereof, shall be displayed in any part of the premises where it can readily be seen from the outside.

(Amended by Stats. 2011, Ch. 745, Sec. 8. Effective January 1, 2012.)



26825

A licensee shall agree to and shall act properly and promptly in processing firearms transactions pursuant to Chapter 5 (commencing with Section 28050).

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26830

A licensee shall comply with all of the following:

(a) Sections 27500 to 27535, inclusive.

(b) Section 27555.

(c) Section 28100.

(d) Article 2 (commencing with Section 28150) of Chapter 6.

(e) Article 3 (commencing with Section 28200) of Chapter 6.

(f) Section 30300.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26835

A licensee shall post conspicuously within the licensed premises the following warnings in block letters not less than one inch in height:

(a) IF YOU KEEP A LOADED FIREARM WITHIN ANY PREMISES UNDER YOUR CUSTODY OR CONTROL, AND A PERSON UNDER 18 YEARS OF AGE OBTAINS IT AND USES IT, RESULTING IN INJURY OR DEATH, OR CARRIES IT TO A PUBLIC PLACE, YOU MAY BE GUILTY OF A MISDEMEANOR OR A FELONY UNLESS YOU STORED THE FIREARM IN A LOCKED CONTAINER OR LOCKED THE FIREARM WITH A LOCKING DEVICE, TO KEEP IT FROM TEMPORARILY FUNCTIONING.

(b) IF YOU KEEP A PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF BEING CONCEALED UPON THE PERSON, WITHIN ANY PREMISES UNDER YOUR CUSTODY OR CONTROL, AND A PERSON UNDER 18 YEARS OF AGE GAINS ACCESS TO THE FIREARM, AND CARRIES IT OFF-PREMISES, YOU MAY BE GUILTY OF A MISDEMEANOR, UNLESS YOU STORED THE FIREARM IN A LOCKED CONTAINER, OR LOCKED THE FIREARM WITH A LOCKING DEVICE, TO KEEP IT FROM TEMPORARILY FUNCTIONING.

(c) IF YOU KEEP ANY FIREARM WITHIN ANY PREMISES UNDER YOUR CUSTODY OR CONTROL, AND A PERSON UNDER 18 YEARS OF AGE GAINS ACCESS TO THE FIREARM, AND CARRIES IT OFF-PREMISES TO A SCHOOL OR SCHOOL-SPONSORED EVENT, YOU MAY BE GUILTY OF A MISDEMEANOR, INCLUDING A FINE OF UP TO FIVE THOUSAND DOLLARS ($5,000), UNLESS YOU STORED THE FIREARM IN A LOCKED CONTAINER, OR LOCKED THE FIREARM WITH A LOCKING DEVICE.

(d) IF YOU NEGLIGENTLY STORE OR LEAVE A LOADED FIREARM WITHIN ANY PREMISES UNDER YOUR CUSTODY OR CONTROL, WHERE A PERSON UNDER 18 YEARS OF AGE IS LIKELY TO ACCESS IT, YOU MAY BE GUILTY OF A MISDEMEANOR, INCLUDING A FINE OF UP TO ONE THOUSAND DOLLARS ($1,000), UNLESS YOU STORED THE FIREARM IN A LOCKED CONTAINER, OR LOCKED THE FIREARM WITH A LOCKING DEVICE.

(e) DISCHARGING FIREARMS IN POORLY VENTILATED AREAS, CLEANING FIREARMS, OR HANDLING AMMUNITION MAY RESULT IN EXPOSURE TO LEAD, A SUBSTANCE KNOWN TO CAUSE BIRTH DEFECTS, REPRODUCTIVE HARM, AND OTHER SERIOUS PHYSICAL INJURY. HAVE ADEQUATE VENTILATION AT ALL TIMES. WASH HANDS THOROUGHLY AFTER EXPOSURE.

(f) FEDERAL REGULATIONS PROVIDE THAT IF YOU DO NOT TAKE PHYSICAL POSSESSION OF THE FIREARM THAT YOU ARE ACQUIRING OWNERSHIP OF WITHIN 30 DAYS AFTER YOU COMPLETE THE INITIAL BACKGROUND CHECK PAPERWORK, THEN YOU HAVE TO GO THROUGH THE BACKGROUND CHECK PROCESS A SECOND TIME IN ORDER TO TAKE PHYSICAL POSSESSION OF THAT FIREARM.

(g) NO PERSON SHALL MAKE AN APPLICATION TO PURCHASE MORE THAN ONE PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF BEING CONCEALED UPON THE PERSON WITHIN ANY 30-DAY PERIOD AND NO DELIVERY SHALL BE MADE TO ANY PERSON WHO HAS MADE AN APPLICATION TO PURCHASE MORE THAN ONE PISTOL, REVOLVER, OR OTHER FIREARM CAPABLE OF BEING CONCEALED UPON THE PERSON WITHIN ANY 30-DAY PERIOD.

(Amended by Stats. 2013, Ch. 730, Sec. 3. Effective January 1, 2014.)



26840

(a) A dealer shall not deliver a handgun unless the person receiving the handgun presents to the dealer a valid handgun safety certificate. The firearms dealer shall retain a photocopy of the handgun safety certificate as proof of compliance with this requirement.

(b) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2013, Ch. 761, Sec. 3. Effective January 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 4 of Ch. 761.)



26840

(a) A dealer shall not deliver a firearm unless the person receiving the firearm presents to the dealer a valid firearm safety certificate, or, in the case of a handgun, an unexpired handgun safety certificate. The firearms dealer shall retain a photocopy of the firearm safety certificate as proof of compliance with this requirement.

(b) This section shall become operative on January 1, 2015.

(Repealed (in Sec. 3) and added by Stats. 2013, Ch. 761, Sec. 4. Effective January 1, 2014. Section operative January 1, 2015, by its own provisions.)



26845

(a) No handgun may be delivered unless the purchaser, transferee, or person being loaned the firearm presents documentation indicating that the person is a California resident.

(b) Satisfactory documentation shall include a utility bill from within the last three months, a residential lease, a property deed, or military permanent duty station orders indicating assignment within this state, or other evidence of residency as permitted by the Department of Justice.

(c) The firearms dealer shall retain a photocopy of the documentation as proof of compliance with this requirement.

(Amended by Stats. 2011, Ch. 745, Sec. 10. Effective January 1, 2012.)



26850

(a) Except as authorized by the department, no firearms dealer may deliver a handgun unless the recipient performs a safe handling demonstration with that handgun.

(b) The safe handling demonstration shall commence with the handgun unloaded and locked with the firearm safety device with which it is required to be delivered, if applicable. While maintaining muzzle awareness, that is, the firearm is pointed in a safe direction, preferably down at the ground, and trigger discipline, that is, the trigger finger is outside of the trigger guard and along side of the handgun frame, at all times, the handgun recipient shall correctly and safely perform the following:

(1) If the handgun is a semiautomatic pistol, the steps listed in Section 26853.

(2) If the handgun is a double-action revolver, the steps listed in Section 26856.

(3) If the handgun is a single-action revolver, the steps listed in Section 26859.

(c) The recipient shall receive instruction regarding how to render that handgun safe in the event of a jam.

(d) The firearms dealer shall sign and date an affidavit stating that the requirements of subdivisions (a) and (b) have been met. The firearms dealer shall additionally obtain the signature of the handgun purchaser on the same affidavit. The firearms dealer shall retain the original affidavit as proof of compliance with this requirement.

(e) The recipient shall perform the safe handling demonstration for a department-certified instructor.

(f) No demonstration shall be required if the dealer is returning the handgun to the owner of the handgun.

(g) Department-certified instructors who may administer the safe handling demonstration shall meet the requirements set forth in subdivision (b) of Section 31635.

(h) The persons who are exempt from the requirements of subdivision (a) of Section 31615, pursuant to Section 31700, are also exempt from performing the safe handling demonstration.

(Amended by Stats. 2011, Ch. 745, Sec. 11. Effective January 1, 2012.)



26853

To comply with Section 26850, a safe handling demonstration for a semiautomatic pistol shall include all of the following steps:

(a) Remove the magazine.

(b) Lock the slide back. If the model of firearm does not allow the slide to be locked back, pull the slide back, visually and physically check the chamber to ensure that it is clear.

(c) Visually and physically inspect the chamber, to ensure that the handgun is unloaded.

(d) Remove the firearm safety device, if applicable. If the firearm safety device prevents any of the previous steps, remove the firearm safety device during the appropriate step.

(e) Load one bright orange, red, or other readily identifiable dummy round into the magazine. If no readily identifiable dummy round is available, an empty cartridge casing with an empty primer pocket may be used.

(f) Insert the magazine into the magazine well of the firearm.

(g) Manipulate the slide release or pull back and release the slide.

(h) Remove the magazine.

(i) Visually inspect the chamber to reveal that a round can be chambered with the magazine removed.

(j) Lock the slide back to eject the bright orange, red, or other readily identifiable dummy round. If the handgun is of a model that does not allow the slide to be locked back, pull the slide back and physically check the chamber to ensure that the chamber is clear. If no readily identifiable dummy round is available, an empty cartridge casing with an empty primer pocket may be used.

(k) Apply the safety, if applicable.

(l) Apply the firearm safety device, if applicable. This requirement shall not apply to an Olympic competition pistol if no firearm safety device, other than a cable lock that the department has determined would damage the barrel of the pistol, has been approved for the pistol, and the pistol is either listed in subdivision (b) of Section 32105 or is subject to subdivision (c) of Section 32105.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26856

To comply with Section 26850, a safe handling demonstration for a double-action revolver shall include all of the following steps:

(a) Open the cylinder.

(b) Visually and physically inspect each chamber, to ensure that the revolver is unloaded.

(c) Remove the firearm safety device. If the firearm safety device prevents any of the previous steps, remove the firearm safety device during the appropriate step.

(d) While maintaining muzzle awareness and trigger discipline, load one bright orange, red, or other readily identifiable dummy round into a chamber of the cylinder and rotate the cylinder so that the round is in the next-to-fire position. If no readily identifiable dummy round is available, an empty cartridge casing with an empty primer pocket may be used.

(e) Close the cylinder.

(f) Open the cylinder and eject the round.

(g) Visually and physically inspect each chamber to ensure that the revolver is unloaded.

(h) Apply the firearm safety device, if applicable. This requirement shall not apply to an Olympic competition pistol if no firearm safety device, other than a cable lock that the department has determined would damage the barrel of the pistol, has been approved for the pistol, and the pistol is either listed in subdivision (b) of Section 32105 or is subject to subdivision (c) of Section 32105.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26859

To comply with Section 26850, a safe handling demonstration for a single-action revolver shall include all of the following steps:

(a) Open the loading gate.

(b) Visually and physically inspect each chamber, to ensure that the revolver is unloaded.

(c) Remove the firearm safety device required to be sold with the handgun. If the firearm safety device prevents any of the previous steps, remove the firearm safety device during the appropriate step.

(d) Load one bright orange, red, or other readily identifiable dummy round into a chamber of the cylinder, close the loading gate and rotate the cylinder so that the round is in the next-to-fire position. If no readily identifiable dummy round is available, an empty cartridge casing with an empty primer pocket may be used.

(e) Open the loading gate and unload the revolver.

(f) Visually and physically inspect each chamber to ensure that the revolver is unloaded.

(g) Apply the firearm safety device, if applicable. This requirement shall not apply to an Olympic competition pistol if no firearm safety device, other than a cable lock that the department has determined would damage the barrel of the pistol, has been approved for the pistol, and the pistol is either listed in subdivision (b) of Section 32105 or is subject to subdivision (c) of Section 32105.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26860

(a) Except as authorized by the department, commencing January 1, 2015, a firearms dealer shall not deliver a long gun unless the recipient performs a safe handling demonstration with that long gun.

(b) The department shall, not later than January 1, 2015, adopt regulations establishing a long gun safe handling demonstration that shall include, at a minimum, loading and unloading the long gun.

(c) The firearms dealer shall sign and date an affidavit stating that the requirements of subdivision (a) and the regulations adopted pursuant to subdivision (b) have been met. The firearms dealer shall additionally obtain the signature of the long gun purchaser on the same affidavit. The firearms dealer shall retain the original affidavit as proof of compliance with this section.

(d) The recipient shall perform the safe handling demonstration for a department-certified instructor.

(e) A demonstration is not required if the dealer is returning the long gun to the owner of the long gun.

(f) Department-certified instructors who may administer the safe handling demonstration shall meet the requirements set forth in subdivision (b) of Section 31635.

(g) An individual who is exempt from the requirements of subdivision (a) of Section 31615, pursuant to Section 31700, is also exempt from performing the safe handling demonstration.

(Added by Stats. 2013, Ch. 761, Sec. 5. Effective January 1, 2014.)



26865

A licensee shall offer to provide the purchaser or transferee of a firearm, or person being loaned a firearm, with a copy of the pamphlet described in Section 34205, and may add the cost of the pamphlet, if any, to the sales price of the firearm.

(Amended by Stats. 2011, Ch. 745, Sec. 12. Effective January 1, 2012.)



26870

A licensee shall not commit an act of collusion as defined in Section 27550.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26875

A licensee shall post conspicuously within the licensed premises a detailed list of each of the following:

(a) All charges required by governmental agencies for processing firearm transfers required by Section 12806, Chapter 5 (commencing with Section 28050), and Article 3 (commencing with Section 28200) of Chapter 6.

(b) All fees that the licensee charges pursuant to Section 12806 and Chapter 5 (commencing with Section 28050).

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26880

A licensee shall not misstate the amount of fees charged by a governmental agency pursuant to Section 12806, Chapter 5 (commencing with Section 28050), and Article 3 (commencing with Section 28200) of Chapter 6.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26885

(a) Except as provided in subdivisions (b) and (c) of Section 26805, all firearms that are in the inventory of a licensee shall be kept within the licensed location.

(b) Within 48 hours of discovery, a licensee shall report the loss or theft of any of the following items to the appropriate law enforcement agency in the city, county, or city and county where the licensee s business premises are located:

(1) Any firearm that is merchandise of the licensee.

(2) Any firearm that the licensee takes possession of pursuant to Chapter 5 (commencing with Section 28050).

(3) Any firearm kept at the licensee s place of business.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26890

(a) Except as provided in subdivisions (b) and (c) of Section 26805, any time when the licensee is not open for business, all inventory firearms shall be stored in the licensed location. All firearms shall be secured using one of the following methods as to each particular firearm:

(1) Store the firearm in a secure facility that is a part of, or that constitutes, the licensee s business premises.

(2) Secure the firearm with a hardened steel rod or cable of at least one-eighth inch in diameter through the trigger guard of the firearm. The steel rod or cable shall be secured with a hardened steel lock that has a shackle. The lock and shackle shall be protected or shielded from the use of a boltcutter and the rod or cable shall be anchored in a manner that prevents the removal of the firearm from the premises.

(3) Store the firearm in a locked fireproof safe or vault in the licensee s business premises.

(b) The licensing authority in an unincorporated area of a county or within a city may impose security requirements that are more strict or are at a higher standard than those specified in subdivision (a).

(c) Upon written request from a licensee, the licensing authority may grant an exemption from compliance with the requirements of subdivision (a) if the licensee is unable to comply with those requirements because of local ordinances, covenants, lease conditions, or similar circumstances not under the control of the licensee.

(d) Subdivision (a) or (b) shall not apply to a licensee organized as a nonprofit public benefit corporation pursuant to Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code, or as a mutual benefit corporation pursuant to Part 3 (commencing with Section 7110) of Division 2 of Title 1 of the Corporations Code, if both of the following conditions are satisfied:

(1) The nonprofit public benefit or mutual benefit corporation obtained the dealer s license solely and exclusively to assist that corporation or local chapters of that corporation in conducting auctions or similar events at which firearms are auctioned off to fund the activities of that corporation or the local chapters of the corporation.

(2) The firearms are not handguns.

(Amended by Stats. 2011, Ch. 745, Sec. 13. Effective January 1, 2012.)



26895

Commencing January 1, 1994, a licensee shall, upon the issuance or renewal of a license, submit a copy of it to the Department of Justice.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26900

(a) A licensee shall maintain and make available for inspection during business hours to any peace officer, authorized local law enforcement employee, or Department of Justice employee designated by the Attorney General, upon the presentation of proper identification, a firearm transaction record, as defined in Section 16550.

(b) A licensee shall be in compliance with the provisions of subdivision (a) if the licensee maintains and makes available for inspection during business hours to any peace officer, authorized local law enforcement employee, or Department of Justice employee designated by the Attorney General, upon the presentation of proper identification, the bound book containing the same information referred to in Section 478.124a and subdivision (e) of Section 478.125 of Title 27 of the Code of Federal Regulations and the records referred to in subdivision (a) of Section 478.124 of Title 27 of the Code of Federal Regulations.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26905

(a) On the date of receipt, a licensee shall report to the Department of Justice, in a format prescribed by the department, the acquisition by the licensee of the ownership of a handgun, and commencing January 1, 2014, of any firearm.

(b) The provisions of this section shall not apply to any of the following transactions:

(1) A transaction subject to the provisions of Sections 26960 and 27660.

(2) The dealer acquired the firearm from a wholesaler.

(3) The dealer acquired the firearm from a person who is licensed as a manufacturer or importer to engage in those activities pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and any regulations issued pursuant thereto.

(4) The dealer acquired the firearm from a person who resides outside this state who is licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and any regulations issued pursuant thereto.

(5) The dealer is also licensed as a secondhand dealer pursuant to Article 4 (commencing with Section 21625) of Chapter 9 of Division 8 of the Business and Professions Code, acquires a handgun, and, commencing January 1, 2014, any firearm, and reports its acquisition pursuant to Section 21628.2 of the Business and Professions Code.

(Amended by Stats. 2011, Ch. 745, Sec. 14. Effective January 1, 2012.)



26910

A licensee shall forward, in a format prescribed by the Department of Justice, information as required by the department on any firearm that is not delivered within the time period set forth in Section 478.102(c) of Title 27 of the Code of Federal Regulations.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26915

(a) A firearms dealer may require any agent who handles, sells, or delivers firearms to obtain and provide to the dealer a certificate of eligibility from the Department of Justice pursuant to Section 26710. On the application for the certificate, the agent or employee shall provide the name and California firearms dealer number of the firearms dealer with whom the person is employed.

(b) The department shall notify the firearms dealer in the event that the agent or employee who has a certificate of eligibility is or becomes prohibited from possessing firearms.

(c) If the local jurisdiction requires a background check of the agents or employees of a firearms dealer, the agent or employee shall obtain a certificate of eligibility pursuant to subdivision (a).

(d) (1) Nothing in this section shall be construed to preclude a local jurisdiction from conducting an additional background check pursuant to Section 11105. The local jurisdiction may not charge a fee for the additional criminal history check.

(2) Nothing in this section shall be construed to preclude a local jurisdiction from prohibiting employment based on criminal history that does not appear as part of obtaining a certificate of eligibility.

(e) The licensee shall prohibit any agent who the licensee knows or reasonably should know is within a class of persons prohibited from possessing firearms pursuant to Chapter 2 (commencing with Section 29800) or Chapter 3 (commencing with Section 29900) of Division 9 of this title, or Section 8100 or 8103 of the Welfare and Institutions Code, from coming into contact with any firearm that is not secured and from accessing any key, combination, code, or other means to open any of the locking devices described in subdivision (g).

(f) Nothing in this section shall be construed as preventing a local government from enacting an ordinance imposing additional conditions on licensees with regard to agents.

(g) For purposes of this article, secured means a firearm that is made inoperable in one or more of the following ways:

(1) The firearm is inoperable because it is secured by a firearm safety device listed on the department s roster of approved firearm safety devices pursuant to subdivision (d) of Section 23655.

(2) The firearm is stored in a locked gun safe or long-gun safe that meets the standards for department-approved gun safes set forth in Section 23650.

(3) The firearm is stored in a distinct locked room or area in the building that is used to store firearms, which can only be unlocked by a key, a combination, or similar means.

(4) The firearm is secured with a hardened steel rod or cable that is at least one-eighth of an inch in diameter through the trigger guard of the firearm. The steel rod or cable shall be secured with a hardened steel lock that has a shackle. The lock and shackle shall be protected or shielded from the use of a boltcutter and the rod or cable shall be anchored in a manner that prevents the removal of the firearm from the premises.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 3. Exceptions Extending Only to Waiting Period

26950

(a) The waiting period described in Section 26815 does not apply to the sale, delivery, or transfer of firearms made to any person who satisfies both of the following requirements:

(1) The person is properly identified as a full-time paid peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2.

(2) The officer s employer has authorized the officer to carry firearms while in the performance of duties.

(b) (1) Proper identification is defined as verifiable written certification from the head of the agency by which the purchaser or transferee is employed, identifying the purchaser or transferee as a peace officer who is authorized to carry firearms while in the performance of duties, and authorizing the purchase or transfer.

(2) The certification shall be delivered to the dealer at the time of purchase or transfer and the purchaser or transferee shall identify himself or herself as the person authorized in the certification.

(3) The dealer shall keep the certification with the record of sale.

(4) On the date that the sale, delivery, or transfer is made, the dealer delivering the firearm shall transmit to the Department of Justice an electronic or telephonic report of the transaction as is indicated in Section 28160 or 28165.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



26955

(a) The waiting period described in Section 26815 does not apply to a dealer who delivers a firearm, other than a handgun, at an auction or similar event described in Section 27900, as authorized by subdivision (c) of Section 26805.

(b) Within two business days of completion of the application to purchase, the dealer shall forward by prepaid mail to the Department of Justice a report of the application as is indicated in Section 28160 or 28165, as applicable.

(c) If the electronic or telephonic transfer of applicant information is used, within two business days of completion of the application to purchase, the dealer delivering the firearm shall transmit to the Department of Justice an electronic or telephonic report of the application as is indicated in Section 28160 or 28165, as applicable.

(Amended by Stats. 2011, Ch. 745, Sec. 15. Effective January 1, 2012.)



26960

(a) The waiting period described in Section 26815 does not apply to the sale, delivery, or transfer of a handgun, and commencing January 1, 2014, a firearm that is not a handgun, by a dealer in either of the following situations:

(1) The dealer is delivering the firearm to another dealer, the firearm is not intended as merchandise in the receiving dealer s business, and the requirements of subdivisions (b) and (c) are satisfied.

(2) The dealer is delivering the firearm to himself or herself, the firearm is not intended as merchandise in the dealer s business, and the requirements of subdivision (c) are satisfied.

(b) If the dealer is receiving the firearm from another dealer, the dealer receiving the firearm shall present proof to the dealer delivering the firearm that the receiving dealer is licensed pursuant to Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800). This shall be done by complying with Section 27555.

(c) (1) Regardless of whether the dealer is selling, delivering, or transferring the firearm to another dealer or to himself or herself, on the date that the application to purchase is completed, the dealer delivering the firearm shall forward by prepaid mail to the Department of Justice a report of the application and the type of information concerning the purchaser or transferee as is indicated in Section 28160.

(2) Where electronic or telephonic transfer of applicant information is used, on the date that the application to purchase is completed, the dealer delivering the firearm shall transmit an electronic or telephonic report of the application and the type of information concerning the purchaser or transferee as is indicated in Section 28160.

(Amended by Stats. 2011, Ch. 745, Sec. 16. Effective January 1, 2012.)



26965

(a) The waiting period described in Section 26815 does not apply to the sale, delivery, or transfer of a firearm to the holder of a special weapons permit issued by the Department of Justice pursuant to Section 32650 or 33300, pursuant to Article 3 (commencing with Section 18900) of Chapter 1 of Division 5 of Title 2, or pursuant to Article 4 (commencing with Section 32700) of Chapter 6 of Division 10.

(b) On the date that the application to purchase is completed, the dealer delivering the firearm shall transmit to the Department of Justice an electronic or telephonic report of the application as is indicated in Section 28160 or 28165, as applicable.

(Amended by Stats. 2011, Ch. 745, Sec. 17. Effective January 1, 2012.)



26970

(a) The waiting period described in Section 26815 does not apply to the sale, delivery, loan, or transfer of a firearm if all of the following conditions are satisfied:

(1) The firearm is a curio or relic, as defined in Section 478.11 of Title 27 of the Code of Federal Regulations, or its successor.

(2) The sale, delivery, loan, or transfer is made by a dealer.

(3) The sale, delivery, loan, or transfer is made to a person who is licensed as a collector pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(4) The licensed collector has a current certificate of eligibility issued by the Department of Justice pursuant to Section 26710.

(b) On the date that the sale, delivery, or transfer is made, the dealer delivering the firearm shall transmit to the Department of Justice an electronic or telephonic report of the transaction as is indicated in Section 28160 or 28165.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 4. Exceptions Extending Only to Grounds for Forfeiture of License

27000

(a) Article 2 (commencing with Section 26800) does not apply to the loan of a firearm if all of the following conditions are satisfied:

(1) The firearm is unloaded.

(2) The loan is made by a dealer.

(3) The loan is made to a person who possesses a valid entertainment firearms permit issued pursuant to Chapter 2 (commencing with Section 29500) of Division 8.

(4) The firearm is loaned solely for use as a prop in a motion picture, television, video, theatrical, or other entertainment production or event.

(b) The dealer shall retain a photocopy of the entertainment firearms permit as proof of compliance with this requirement.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27005

(a) Article 2 (commencing with Section 26800) does not apply to the loan of an unloaded firearm to a consultant-evaluator by a person licensed pursuant to Sections 26700 to 26915, inclusive, if the loan does not exceed 45 days from the date of delivery.

(b) At the time of the loan, the consultant-evaluator shall provide the following information, which the dealer shall retain for two years:

(1) A photocopy of a valid, current, government-issued identification to determine the consultant-evaluator s identity, including, but not limited to, a California driver s license, identification card, or passport.

(2) A photocopy of the consultant-evaluator s valid, current certificate of eligibility.

(3) A letter from the person licensed as an importer, manufacturer, or dealer pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code, with whom the consultant-evaluator has a bona fide business relationship. The letter shall detail the bona fide business purposes for which the firearm is being loaned and confirm that the consultant-evaluator is being loaned the firearm as part of a bona fide business relationship.

(4) The signature of the consultant-evaluator on a form indicating the date the firearm is loaned and the last day the firearm may be returned.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 5. Exceptions Relating to Law Enforcement

27050

(a) Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) do not apply to any sale, delivery, or transfer of firearms made to an authorized law enforcement representative of any city, county, city and county, or state, or of the federal government, for exclusive use by that governmental agency if, prior to the sale, delivery, or transfer of these firearms, written authorization from the head of the agency authorizing the transaction is presented to the person from whom the purchase, delivery, or transfer is being made.

(b) Proper written authorization is defined as verifiable written certification from the head of the agency by which the purchaser or transferee is employed, identifying the employee as an individual authorized to conduct the transaction, and authorizing the transaction for the exclusive use of the agency by which that person is employed.

(c) Within 10 days of the date a handgun, and commencing January 1, 2014, any firearm, is acquired by the agency, a record of the same shall be entered as an institutional weapon into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency. Any agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2011, Ch. 745, Sec. 18. Effective January 1, 2012.)



27055

Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) do not apply to the loan of a firearm if all of the following conditions are satisfied:

(a) The loan is made by an authorized law enforcement representative of a city, county, or city and county, or of the state or federal government.

(b) The loan is made to a peace officer employed by that agency and authorized to carry a firearm.

(c) The loan is made for the carrying and use of that firearm by that peace officer in the course and scope of the officer s duties.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27060

(a) Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) do not apply to the sale, delivery, or transfer of a firearm by a law enforcement agency to a peace officer pursuant to Section 10334 of the Public Contract Code.

(b) Within 10 days of the date that a handgun, and commencing January 1, 2014, any firearm, is sold, delivered, or transferred pursuant to Section 10334 of the Public Contract Code to that peace officer, the name of the officer and the make, model, serial number, and other identifying characteristics of the firearm being sold, delivered, or transferred shall be entered into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency that sold, delivered, or transferred the firearm, provided, however, that if the firearm is not a handgun and does not have a serial number, identification number, or identification mark assigned to it, that fact shall be noted in AFS. Any agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2011, Ch. 745, Sec. 19. Effective January 1, 2012.)



27065

(a) Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) do not apply to the sale, delivery, or transfer of a firearm by a law enforcement agency to a retiring peace officer who is authorized to carry a firearm pursuant to Chapter 5 (commencing with Section 26300) of Division 5.

(b) Within 10 days of the date that a handgun, and commencing January 1, 2014, any firearm, is sold, delivered, or transferred to that retiring peace officer, the name of the officer and the make, model, serial number, and other identifying characteristics of the firearm being sold, delivered, or transferred shall be entered into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency that sold, delivered, or transferred the firearm, provided, however, that if the firearm is not a handgun and does not have a serial number, identification number, or identification mark assigned to it, that fact shall be noted in AFS. Any agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2011, Ch. 745, Sec. 20. Effective January 1, 2012.)






ARTICLE 6. Other Exceptions

27100

Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) do not apply to sales, deliveries, or transfers of firearms between or to importers and manufacturers of firearms licensed to engage in that business pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27105

Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) do not apply to the delivery of a firearm to a gunsmith for service or repair, or to the return of the firearm to its owner by the gunsmith, or to the delivery of a firearm by a gunsmith to a person licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code for service or repair and the return of the firearm to the gunsmith.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27115

Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) do not apply to the sale, delivery, or transfer of unloaded firearms by a dealer to a person who resides outside this state and is licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27120

Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) do not apply to the sale, delivery, or transfer of unloaded firearms to a wholesaler if the firearms are being returned to the wholesaler and are intended as merchandise in the wholesaler s business.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27125

Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) do not apply to the sale, delivery, or transfer of firearms if all of the following conditions are satisfied:

(a) The firearms are unloaded.

(b) The sale, delivery, or transfer is made by one dealer to another dealer, upon proof of compliance with the requirements of Section 27555.

(c) The firearms are intended as merchandise in the receiving dealer s business.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27130

Until January 1, 2014, Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) do not apply to the sale, delivery, or transfer of an unloaded firearm, other than a handgun, by a dealer to himself or herself.

(Amended by Stats. 2011, Ch. 745, Sec. 22. Effective January 1, 2012.)



27135

Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) do not apply to the loan of an unloaded firearm by a dealer who also operates a target facility that holds a business or regulatory license on the premises of the building designated in the license or whose building designated in the license is on the premises of any club or organization organized for the purposes of practicing shooting at targets upon established ranges, whether public or private, to a person at that target facility or that club or organization, if the firearm is at all times kept within the premises of the target range or on the premises of the club or organization.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27140

Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) do not apply to the sale, delivery, or transfer of a firearm regulated pursuant to any of the following statutes, if the sale, delivery, or transfer of that firearm is conducted in accordance with the applicable provisions of the statute:

(a) Chapter 1 (commencing with Section 18710) of Division 5 of Title 2, relating to destructive devices and explosives.

(b) Section 24410, relating to cane guns, and the exemptions in Chapter 1 (commencing with Section 17700) of Title 2, as they relate to cane guns.

(c) Section 24510, relating to firearms that are not immediately recognizable as firearms, and the exemptions in Chapter 1 (commencing with Section 17700) of Title 2, as they relate to firearms that are not immediately recognizable as firearms.

(d) Sections 24610 and 24680, relating to undetectable firearms, and the exemptions in Chapter 1 (commencing with Section 17700) of Title 2, as they relate to undetectable firearms.

(e) Section 24710, relating to wallet guns, and the exemptions in Chapter 1 (commencing with Section 17700) of Title 2, as they relate to wallet guns.

(f) Chapter 2 (commencing with Section 30500) of Division 10, relating to assault weapons.

(g) Section 31500, relating to unconventional pistols, and the exemptions in Chapter 1 (commencing with Section 17700) of Title 2, as they relate to unconventional pistols.

(h) Sections 33215 to 33225, inclusive, relating to short-barreled rifles and short-barreled shotguns, and the exemptions in Chapter 1 (commencing with Section 17700) of Title 2, as they relate to short-barreled rifles and short-barreled shotguns.

(i) Chapter 6 (commencing with Section 32610) of Division 10, relating to machineguns.

(j) Section 33600, relating to zip guns, and the exemptions in Chapter 1 (commencing with Section 17700) of Title 2, as they relate to zip guns.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









CHAPTER 3. Gun Show or Event

ARTICLE 1. Gun Show or Event

27200

(a) No person shall produce, promote, sponsor, operate, or otherwise organize a gun show or event, as specified in subdivision (b) of Section 26805, unless that person possesses a valid certificate of eligibility from the Department of Justice.

(b) Unless the department s records indicate that the applicant is a person prohibited from possessing firearms, a certificate of eligibility shall be issued by the Department of Justice to an applicant provided the applicant does all of the following:

(1) Certifies that the applicant is familiar with the provisions of this article and Article 2 (commencing with Section 27300).

(2) Ensures that liability insurance is in effect for the duration of an event or show in an amount of not less than one million dollars ($1,000,000).

(3) Provides an annual list of the gun shows or events that the applicant plans to promote, produce, sponsor, operate, or otherwise organize during the year for which the certificate of eligibility is issued, including the date, time, and location of the gun shows or events.

(c) If during that year the information required by paragraph (3) of subdivision (b) changes, or additional gun shows or events will be promoted, produced, sponsored, operated, or otherwise organized by the applicant, the producer shall notify the Department of Justice no later than 30 days prior to the gun show or event.

(d) The Department of Justice shall adopt regulations to administer the certificate of eligibility program under this section.

(e) The Department of Justice shall recover the full costs of administering the certificate of eligibility program by fees assessed applicants who apply for certificates. A licensed gun show producer shall be assessed an annual fee of eighty-five dollars ($85) by the department.

(f) It is the intent of the Legislature that the certificate of eligibility program established pursuant to this section be incorporated into the certificate of eligibility program established pursuant to Section 26710 to the maximum extent practicable.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27205

(a) Before commencement of a gun show or event, the producer thereof shall, upon written request from a law enforcement agency with jurisdiction over the facility, make available to that agency, within 48 hours or a later time specified by the agency, a complete and accurate list of all persons, entities, and organizations that have leased or rented, or are known to the producer to intend to lease or rent, any table, display space, or area at the gun show or event for the purpose of selling, leasing, or transferring firearms.

(b) The producer shall thereafter, upon written request, for every day the gun show or event operates, within 24 hours or a later time specified by the requesting law enforcement agency, make available to that agency an accurate, complete, and current list of the persons, entities, and organizations that have leased or rented, or are known to the producer to intend to lease or rent, any table, display space, or area at the gun show or event for the purpose of selling, leasing, or transferring firearms.

(c) Subdivisions (a) and (b) apply to any person, entity, or organization, regardless of whether that person, entity, or organization participates in the entire gun show or event, or only a portion thereof.

(d) The information that may be requested by the law enforcement agency with jurisdiction over the facility, and that shall be provided by the producer upon request, may include, but is not limited to, the following information relative to a vendor who offers for sale firearms manufactured after December 31, 1898:

(1) The vendor s complete name.

(2) A driver s license or identification card number.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27210

(a) The producer and facility manager of a gun show or event shall prepare an annual event and security plan and schedule that shall include, at a minimum, the following information for each show or event:

(1) The type of show or event including, but not limited to, antique or general firearms.

(2) The estimated number of vendors offering firearms for sale or display.

(3) The estimated number of attendees.

(4) The number of entrances and exits at the gun show or event site.

(5) The location, dates, and times of the show or event.

(6) The contact person and telephone number for both the producer and the facility.

(7) The number of sworn peace officers employed by the producer or the facilities manager who will be present at the show or event.

(8) The number of nonsworn security personnel employed by the producer or the facility s manager who will be present at the show or event.

(b) The annual event and security plan shall be submitted by either the producer or the facility s manager to the Department of Justice and the law enforcement agency with jurisdiction over the facility.

(c) If significant changes have been made since the annual plan was submitted, the producer shall, not later than 15 days before commencement of the gun show or event, submit to the department, the law enforcement agency with jurisdiction over the facility site, and the facility s manager, a revised event and security plan, including a revised list of vendors that the producer knows, or reasonably should know, will be renting tables, space, or otherwise participating in the gun show or event.

(d) The event and security plan shall be approved by the facility s manager before the event or show, after consultation with the law enforcement agency with jurisdiction over the facility.

(e) No gun show or event shall commence unless the requirements of subdivisions (b), (c), and (d) are met.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27215

The producer of a gun show or event shall be responsible for informing prospective gun show vendors of the requirements of this article and of Article 2 (commencing with Section 27300) that apply to vendors.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27220

(a) Within seven calendar days of the commencement of a gun show or event, but not later than noon on Friday for a show or event held on a weekend, the producer shall submit a list of all prospective vendors and designated firearms transfer agents who are licensed firearms dealers to the Department of Justice for the purpose of determining whether these prospective vendors and designated firearms transfer agents possess valid licenses and are thus eligible to participate as licensed dealers at the show or event.

(b) The department shall examine its records and if it determines that a dealer s license is not valid, it shall notify the show or event producer of that fact before the show or event commences.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27225

If a licensed firearms dealer fails to cooperate with a producer of a gun show or event, or fails to comply with the applicable requirements of this article or Article 2 (commencing with Section 27300), that person shall not be allowed to participate in that show or event.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27230

If a producer fails to comply with Section 27215 or 27220, the gun show or event shall not commence until those requirements are met.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27235

Every producer of a gun show or event shall have a written contract with each gun show vendor selling firearms at the show or event.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27240

(a) The producer of a gun show or event shall require that signs be posted in a readily visible location at each public entrance to the show containing, but not limited to, the following notices:

(1) This gun show follows all federal, state, and local firearms and weapons laws, without exception.

(2) Any firearm carried onto the premises by any member of the public will be checked, cleared of any ammunition, and secured in a manner that prevents it from being operated, and an identification tag or sticker will be attached to the firearm before the person is allowed admittance to the show.

(3) No member of the public under the age of 18 years shall be admitted to the show unless accompanied by a parent, grandparent, or legal guardian.

(4) All firearms transfers between private parties at the show shall be conducted through a licensed dealer in accordance with applicable state and federal laws.

(5) Persons possessing firearms at this facility must have in their immediate possession government-issued photo identification, and display it upon request to any security officer or any peace officer, as defined in Section 830.

(b) The show producer shall post, in a readily visible location at each entrance to the parking lot at the show, signage that states: The transfer of firearms on the parking lot of this facility is a crime.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27245

(a) A willful failure by a gun show producer to comply with any of the requirements of this article, except for the posting of required signs, shall be a misdemeanor punishable by a fine not to exceed two thousand dollars ($2,000), and shall render the producer ineligible for a gun show producer license for one year from the date of the conviction.

(b) A willful failure of a gun show producer to post signs as required by this article shall be a misdemeanor punishable by a fine not to exceed one thousand dollars ($1,000) for the first offense and not to exceed two thousand dollars ($2,000) for the second or subsequent offense, and with respect to the second or subsequent offense, shall render the producer ineligible for a gun show producer license for one year from the date of the conviction.

(c) Multiple violations charged pursuant to subdivision (a) arising from more than one gun show or event shall be grounds for suspension of a producer s certificate of eligibility pending adjudication of the violations.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 2. Gun Show Enforcement and Security Act of 2000

27300

This article shall be known, and may be cited as, the Gun Show Enforcement and Security Act of 2000.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27305

All gun show or event vendors shall certify in writing to the producer that they:

(a) Will not display, possess, or offer for sale any firearms, knives, or weapons for which possession or sale is prohibited.

(b) Acknowledge that they are responsible for knowing and complying with all applicable federal, state, and local laws dealing with the possession and transfer of firearms.

(c) Will not engage in activities that incite or encourage hate crimes.

(d) Will process all transfers of firearms through licensed firearms dealers as required by state law.

(e) Will verify that all firearms in their possession at the show or event will be unloaded, and that the firearms will be secured in a manner that prevents them from being operated except for brief periods when the mechanical condition of a firearm is being demonstrated to a prospective buyer.

(f) Have complied with the requirements of Section 27320.

(g) Will not display or possess black powder, or offer it for sale.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27310

All firearms transfers at a gun show or event shall be in accordance with applicable state and federal laws.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27315

Except for purposes of showing ammunition to a prospective buyer, ammunition at a gun show or event may be displayed only in closed original factory boxes or other closed containers.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27320

(a) Before commencement of a gun show or event, each vendor who will offer for sale firearms manufactured after December 31, 1898, shall provide to the producer all of the following information relative to the vendor, the vendor s employees, and other persons, compensated or not, who will be working or otherwise providing services to the public at the vendor s display space:

(1) The person s complete name.

(2) The person s driver s license or state-issued identification card number.

(3) The person s date of birth.

(b) The producer shall keep the information at the onsite headquarters of the show or event for the duration of the show or event, and at the producer s regular place of business for two weeks after the conclusion of the show or event. The producer shall make the information available upon request to any sworn peace officer for purposes of the officer s official law enforcement duties.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27325

At any gun show or event, each vendor and each employee of a vendor shall wear a name tag indicating first and last name.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27330

No person at a gun show or event, other than security personnel or sworn peace officers, shall possess at the same time both a firearm and ammunition that is designed to be fired in the firearm. Vendors having those items at the show for sale or exhibition are exempt from this prohibition.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27335

No member of the public who is under the age of 18 years shall be admitted to, or be permitted to remain at, a gun show or event unless accompanied by a parent or legal guardian. Any member of the public who is under the age of 18 years shall be accompanied by that person s parent, grandparent, or legal guardian while at the show or event.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27340

(a) Persons other than show or event security personnel, sworn peace officers, or vendors, who bring firearms onto the gun show or event premises shall sign in ink the tag or sticker that is attached to the firearm prior to being allowed admittance to the show or event, as provided for in subdivision (b).

(b) All firearms carried onto the premises of a gun show or event by members of the public shall be checked, cleared of any ammunition, secured in a manner that prevents them from being operated, and an identification tag or sticker shall be attached to the firearm, prior to the person being allowed admittance to the show. The identification tag or sticker shall state that all firearms transfers between private parties at the show or event shall be conducted through a licensed dealer in accordance with applicable state and federal laws. The person possessing the firearm shall complete the following information on the tag before it is attached to the firearm:

(1) The gun owner s signature.

(2) The gun owner s printed name.

(3) The identification number from the gun owner s government-issued photo identification.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27345

Any person who possesses a firearm at a gun show or event shall have government-issued photo identification in immediate possession, and shall display it upon request to any security officer or peace officer.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27350

(a) Unless otherwise specified, a first violation of this article is an infraction.

(b) Any second or subsequent violation of this article is a misdemeanor.

(c) Any person who commits an act the person knows to be a violation of this article is guilty of a misdemeanor for a first offense.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 3. Exceptions Relating to Law Enforcement

27400

(a) Article 1 (commencing with Section 27200) and Article 2 (commencing with Section 27300) do not apply to any sale, delivery, or transfer of firearms made to an authorized law enforcement representative of any city, county, city and county, or state, or of the federal government, for exclusive use by that governmental agency if, prior to the sale, delivery, or transfer of these firearms, written authorization from the head of the agency authorizing the transaction is presented to the person from whom the purchase, delivery, or transfer is being made.

(b) Proper written authorization is defined as verifiable written certification from the head of the agency by which the purchaser or transferee is employed, identifying the employee as an individual authorized to conduct the transaction, and authorizing the transaction for the exclusive use of the agency by which that person is employed.

(c) Within 10 days of the date a handgun, and commencing January 1, 2014, any firearm, is acquired by the agency, a record of the same shall be entered as an institutional weapon into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency. Any agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2011, Ch. 745, Sec. 23. Effective January 1, 2012.)



27405

Article 1 (commencing with Section 27200) and Article 2 (commencing with Section 27300) do not apply to the loan of a firearm if all of the following conditions are satisfied:

(a) The loan is made by an authorized law enforcement representative of a city, county, or city and county, or of the state or federal government.

(b) The loan is made to a peace officer employed by that agency and authorized to carry a firearm.

(c) The loan is made for the carrying and use of that firearm by that peace officer in the course and scope of the officer s duties.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27410

(a) Article 1 (commencing with Section 27200) and Article 2 (commencing with Section 27300) do not apply to the sale, delivery, or transfer of a firearm by a law enforcement agency to a peace officer pursuant to Section 10334 of the Public Contract Code.

(b) Within 10 days of the date that a handgun, and commencing January 1, 2014, any firearm, is sold, delivered, or transferred pursuant to Section 10334 of the Public Contract Code to that peace officer, the name of the officer and the make, model, serial number, and other identifying characteristics of the firearm being sold, delivered, or transferred shall be entered into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency that sold, delivered, or transferred the firearm, provided, however, that if the firearm is not a handgun and does not have a serial number, identification number, or identification mark assigned to it, that fact shall be noted in AFS. Any agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2011, Ch. 745, Sec. 24. Effective January 1, 2012.)



27415

(a) Article 1 (commencing with Section 27200) and Article 2 (commencing with Section 27300) do not apply to the sale, delivery, or transfer of a firearm by a law enforcement agency to a retiring peace officer who is authorized to carry a firearm pursuant to Chapter 5 (commencing with Section 26300) of Division 5.

(b) Within 10 days of the date that a handgun, and commencing January 1, 2014, any firearm, is sold, delivered, or transferred to that retiring peace officer, the name of the officer and the make, model, serial number, and other identifying characteristics of the firearm being sold, delivered, or transferred shall be entered into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency that sold, delivered, or transferred the firearm, provided, however, that if the firearm is not a handgun and does not have a serial number, identification number, or identification mark assigned to it, that fact shall be noted in AFS. Any agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2011, Ch. 745, Sec. 25. Effective January 1, 2012.)









CHAPTER 4. Crimes Relating to Sale, Lease, or Transfer of Firearms

ARTICLE 1. Crimes Relating to Sale, Lease, or Transfer of Firearms

27500

(a) No person, corporation, or firm shall knowingly sell, supply, deliver, or give possession or control of a firearm to any person within any of the classes prohibited by Chapter 2 (commencing with Section 29800) or Chapter 3 (commencing with Section 29900) of Division 9.

(b) No person, corporation, or dealer shall sell, supply, deliver, or give possession or control of a firearm to anyone whom the person, corporation, or dealer has cause to believe is within any of the classes prohibited by Chapter 2 (commencing with Section 29800) or Chapter 3 (commencing with Section 29900) of Division 9 of this title, or Section 8100 or 8103 of the Welfare and Institutions Code.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27505

(a) No person, corporation, or firm shall sell, loan, or transfer a firearm to a minor, nor sell a handgun to an individual under 21 years of age.

(b) Subdivision (a) shall not apply to or affect the following circumstances:

(1) The sale of a handgun, if the handgun is an antique firearm and the sale is to a person at least 18 years of age.

(2) The transfer or loan of a firearm, other than a handgun, to a minor by the minor s parent or legal guardian.

(3) The transfer or loan of a firearm, other than a handgun, to a minor by a grandparent who is not the legal guardian of the minor, if the transfer is done with the express permission of the minor s parent or legal guardian.

(4) The loan of a firearm, other than a handgun, to a minor, with the express permission of the minor s parent or legal guardian, if the loan does not exceed 30 days in duration and is for a lawful purpose.

(5) The loan of a handgun to a minor by the minor s parent or legal guardian, if both of the following requirements are satisfied:

(A) The minor is being loaned the firearm for the purposes of engaging in a lawful, recreational sport, including, but not limited to, competitive shooting, or agricultural, ranching, or hunting activity, or a motion picture, television, or video production, or entertainment or theatrical event, the nature of which involves the use of a firearm.

(B) The duration of the loan does not exceed the amount of time that is reasonably necessary to engage in the lawful, recreational sport, including, but not limited to, competitive shooting, or agricultural, ranching, or hunting activity, or a motion picture, television, or video production, or entertainment or theatrical event, the nature of which involves the use of a firearm.

(6) The loan of a handgun to a minor by a person who is not the minor s parent or legal guardian, if all of the following requirements are satisfied:

(A) The minor is accompanied by the minor s parent or legal guardian when the loan is made, or the minor has the written consent of the minor s parent or legal guardian, which is presented at the time of the loan, or earlier.

(B) The minor is being loaned the firearm for the purpose of engaging in a lawful, recreational sport, including, but not limited to, competitive shooting, or agricultural, ranching, or hunting activity, or a motion picture, television, or video production, or entertainment or theatrical event, the nature of which involves the use of a firearm.

(C) The duration of the loan does not exceed the amount of time that is reasonably necessary to engage in the lawful, recreational sport, including, but not limited to, competitive shooting, or agricultural, ranching, or hunting activity, or a motion picture, television, or video production, or entertainment or theatrical event, the nature of which involves the use of a firearm.

(D) The duration of the loan does not, in any event, exceed 10 days.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27510

No person licensed under Sections 26700 to 26915, inclusive, shall sell, supply, deliver, or give possession or control of a handgun to any person under the age of 21 years, or any other firearm to a person under the age of 18 years.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27515

No person, corporation, or dealer shall sell, loan, or transfer a firearm to anyone whom the person, corporation, or dealer knows or has cause to believe is not the actual purchaser or transferee of the firearm, or to anyone who is not the one actually being loaned the firearm, if the person, corporation, or dealer has either of the following:

(a) Knowledge that the firearm is to be subsequently sold, loaned, or transferred to avoid the provisions of Section 27540 or 27545.

(b) Knowledge that the firearm is to be subsequently sold, loaned, or transferred to avoid the requirements of any exemption to the provisions of Section 27540 or 27545.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27520

No person, corporation, or dealer shall acquire a firearm for the purpose of selling, loaning, or transferring the firearm, if the person, corporation, or dealer has either of the following:

(a) In the case of a dealer, intent to violate Section 27510 or 27540.

(b) In any other case, intent to avoid either of the following:

(1) The provisions of Section 27545.

(2) The requirements of any exemption to the provisions of Section 27545.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27525

(a) A dealer shall comply with Section 26905.

(b) A dealer shall comply with Section 26910.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27530

No person shall sell or otherwise transfer ownership in a handgun unless the firearm bears either:

(a) The name of the manufacturer, the manufacturer s make or model, and a manufacturer s serial number assigned to that firearm.

(b) The identification number or mark assigned to the firearm by the Department of Justice pursuant to Section 23910.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27535

(a) No person shall make an application to purchase more than one handgun within any 30-day period.

(b) Subdivision (a) shall not apply to any of the following:

(1) Any law enforcement agency.

(2) Any agency duly authorized to perform law enforcement duties.

(3) Any state or local correctional facility.

(4) Any private security company licensed to do business in California.

(5) Any person who is properly identified as a full-time paid peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, and who is authorized to, and does carry a firearm during the course and scope of employment as a peace officer.

(6) Any motion picture, television, or video production company or entertainment or theatrical company whose production by its nature involves the use of a firearm.

(7) Any person who may, pursuant to Article 2 (commencing with Section 27600), Article 3 (commencing with Section 27650), or Article 4 (commencing with Section 27700), claim an exemption from the waiting period set forth in Section 27540.

(8) Any transaction conducted through a licensed firearms dealer pursuant to Chapter 5 (commencing with Section 28050).

(9) Any person who is licensed as a collector pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto, and has a current certificate of eligibility issued by the Department of Justice pursuant to Article 1 (commencing with Section 26700) of Chapter 2.

(10) The exchange of a handgun where the dealer purchased that firearm from the person seeking the exchange within the 30-day period immediately preceding the date of exchange or replacement.

(11) The replacement of a handgun when the person s handgun was lost or stolen, and the person reported that firearm lost or stolen prior to the completion of the application to purchase to any local law enforcement agency of the city, county, or city and county in which the person resides.

(12) The return of any handgun to its owner.

(13) A community college that is certified by the Commission on Peace Officer Standards and Training to present the law enforcement academy basic course or other commission-certified law enforcement training.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27540

A dealer, whether or not acting pursuant to Chapter 5 (commencing with Section 28050), shall not deliver a firearm to a person, as follows:

(a) Within 10 days of the application to purchase, or, after notice by the department pursuant to Section 28220, within 10 days of the submission to the department of any correction to the application, or within 10 days of the submission to the department of any fee required pursuant to Section 28225, whichever is later.

(b) Unless unloaded and securely wrapped or unloaded and in a locked container.

(c) Unless the purchaser, transferee, or person being loaned the firearm presents clear evidence of the person s identity and age to the dealer.

(d) Whenever the dealer is notified by the Department of Justice that the person is prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm.

(e) A handgun shall not be delivered unless the purchaser, transferee, or person being loaned the handgun presents a handgun safety certificate. Commencing January 1, 2015, any firearm, including a handgun, shall not be delivered unless the purchaser, transferee, or person being loaned the firearm presents a firearm safety certificate to the dealer, except that in the case of a handgun, an unexpired handgun safety certificate may be presented.

(f) A handgun shall not be delivered whenever the dealer is notified by the Department of Justice that within the preceding 30-day period the purchaser has made another application to purchase a handgun and that the previous application to purchase involved none of the entities specified in subdivision (b) of Section 27535.

(Amended by Stats. 2013, Ch. 761, Sec. 6. Effective January 1, 2014.)



27545

Where neither party to the transaction holds a dealer s license issued pursuant to Sections 26700 to 26915, inclusive, the parties to the transaction shall complete the sale, loan, or transfer of that firearm through a licensed firearms dealer pursuant to Chapter 5 (commencing with Section 28050).

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27550

(a) No person may commit an act of collusion relating to Sections 31610 to 31700, inclusive.

(b) For purposes of this section and Section 26870, collusion may be proven by any one of the following factors:

(1) Answering a test applicant s questions during an objective test relating to firearms safety.

(2) Knowingly grading the examination falsely.

(3) Providing an advance copy of the test to an applicant.

(4) Taking or allowing another person to take the basic firearms safety course for one who is the applicant for a basic firearms safety certificate or a handgun safety certificate.

(5) Allowing another to take the objective test for the applicant, purchaser, or transferee.

(6) Using or allowing another to use one s identification, proof of residency, or thumbprint.

(7) Allowing others to give unauthorized assistance during the examination.

(8) Reference to unauthorized materials during the examination and cheating by the applicant.

(9) Providing originals or photocopies of the objective test, or any version thereof, to any person other than as authorized by the department.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27555

(a) (1) Commencing July 1, 2008, a person who is licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code may not sell, deliver, or transfer a firearm to a person in California who is licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code unless, prior to delivery, the person intending to sell, deliver, or transfer the firearm obtains a verification number via the Internet for the intended sale, delivery, or transfer, from the Department of Justice.

(2) If Internet service is unavailable to either the department or the licensee due to a technical or other malfunction, or a federal firearms licensee who is located outside of California does not possess a computer or have Internet access, alternate means of communication, including facsimile or telephone, shall be made available for a licensee to obtain a verification number in order to comply with this section.

(b) For every verification number request received pursuant to this section, the department shall determine whether the intended recipient is on the centralized list of firearms dealers pursuant to Section 26715, or the centralized list of exempted federal firearms licensees pursuant to Section 28450, or the centralized list of firearms manufacturers pursuant to Section 29060.

(c) (1) If the department finds after the reviews specified in subdivision (b) that the intended recipient is authorized to receive the firearm shipment, the department shall issue to the inquiring party, a unique verification number for the intended sale, delivery, or transfer. One verification number shall be issued for each sale, delivery, or transfer, which may involve multiple firearms.

(2) In addition to the unique verification number, the department may provide to the inquiring party information necessary for determining the eligibility of the intended recipient to receive the firearm.

(3) The person intending to sell, deliver, or transfer the firearm shall provide the unique verification number to the recipient along with the firearm upon delivery, in a manner to be determined by the department.

(d) If the department finds after the reviews specified in subdivision (b) that the intended recipient is not authorized to receive the firearm shipment, the department shall notify the inquiring party that the intended recipient is ineligible to receive the shipment.

(e) The department shall prescribe the manner in which the verification numbers may be requested via the Internet, or by alternate means of communication, such as by facsimile or telephone, including all required enrollment information and procedures.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27560

(a) Within 60 days of bringing a handgun, and commencing January 1, 2014, any firearm, into this state, a personal firearm importer shall do one of the following:

(1) Forward by prepaid mail or deliver in person to the Department of Justice, a report prescribed by the department including information concerning that individual and a description of the firearm in question.

(2) Sell or transfer the firearm in accordance with the provisions of Section 27545 or in accordance with the provisions of an exemption from Section 27545.

(3) Sell or transfer the firearm to a dealer licensed pursuant to Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) of Chapter 2.

(4) Sell or transfer the firearm to a sheriff or police department.

(b) If all of the following requirements are satisfied, the personal firearm importer shall have complied with the provisions of this section:

(1) The personal firearm importer sells or transfers the firearm pursuant to Section 27545.

(2) The sale or transfer cannot be completed by the dealer to the purchaser or transferee.

(3) The firearm can be returned to the personal firearm importer.

(c) (1) The provisions of this section are cumulative and shall not be construed as restricting the application of any other law.

(2) However, an act or omission punishable in different ways by this article and different provisions of the Penal Code shall not be punished under more than one provision.

(d) The department shall conduct a public education and notification program regarding this section to ensure a high degree of publicity of the provisions of this section.

(e) As part of the public education and notification program described in this section, the department shall do all of the following:

(1) Work in conjunction with the Department of Motor Vehicles to ensure that any person who is subject to this section is advised of the provisions of this section, and provided with blank copies of the report described in paragraph (1) of subdivision (a), at the time when that person applies for a California driver s license or registers a motor vehicle in accordance with the Vehicle Code.

(2) Make the reports referred to in paragraph (1) of subdivision (a) available to dealers licensed pursuant to Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) of Chapter 2.

(3) Make the reports referred to in paragraph (1) of subdivision (a) available to law enforcement agencies.

(4) Make persons subject to the provisions of this section aware of all of the following:

(A) The report referred to in paragraph (1) of subdivision (a) may be completed at either a law enforcement agency or the licensed premises of a dealer licensed pursuant to Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) of Chapter 2.

(B) It is advisable to do so for the sake of accuracy and completeness of the report.

(C) Before transporting a firearm to a law enforcement agency to comply with subdivision (a), the person should give notice to the law enforcement agency that the person is doing so.

(D) In any event, the handgun should be transported unloaded and in a locked container and a firearm that is not a handgun should be transported unloaded.

(f) Any costs incurred by the department to implement this section shall be absorbed by the department within its existing budget and the fees in the Dealers Record of Sale Special Account allocated for implementation of subdivisions (d) and (e) of this section pursuant to Section 28235.

(Amended by Stats. 2011, Ch. 745, Sec. 27. Effective January 1, 2012.)



27565

(a) This section applies in the following circumstances:

(1) A person is licensed as a collector pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(2) The licensed premises of that person are within this state.

(3) The licensed collector acquires, outside of this state, a handgun, and commencing January 1, 2014, any firearm.

(4) The licensed collector takes actual possession of that firearm outside of this state pursuant to the provisions of subsection (j) of Section 923 of Title 18 of the United States Code, as amended by Public Law 104-208, and transports the firearm into this state.

(5) The firearm is a curio or relic, as defined in Section 478.11 of Title 27 of the Code of Federal Regulations.

(b) Within five days of transporting a firearm into this state under the circumstances described in subdivision (a), the licensed collector shall report the acquisition of that firearm to the department in a format prescribed by the department.

(Amended by Stats. 2011, Ch. 745, Sec. 28. Effective January 1, 2012.)



27570

(a) It is the intent of the Legislature that a violation of Section 27560 or 27565 shall not constitute a continuing offense and the statute of limitations for commencing a prosecution for a violation of Section 27560 or 27565 commences on the date that the applicable grace period specified in Section 27560 or 27565 expires.

(b) Sections 27560 and 27565 shall not apply to a person who reports ownership of a handgun after the applicable grace period specified in Section 27560 or 27565 expires if evidence of that violation arises only as the result of the person submitting the report described in Section 27560 or 27565.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27590

(a) Except as provided in subdivision (b), (c), or (e), a violation of this article is a misdemeanor.

(b) If any of the following circumstances apply, a violation of this article is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for two, three, or four years.

(1) If the violation is of subdivision (a) of Section 27500.

(2) If the defendant has a prior conviction of violating the provisions, other than Section 27535, Section 27560 involving a firearm that is not a handgun, or Section 27565 involving a firearm that is not a handgun, of this article or former Section 12100 of this code, as Section 12100 read at any time from when it was enacted by Section 3 of Chapter 1386 of the Statutes of 1988 to when it was repealed by Section 18 of Chapter 23 of the Statutes of 1994, or Section 8101 of the Welfare and Institutions Code.

(3) If the defendant has a prior conviction of violating any offense specified in Section 29905 or of a violation of Section 32625 or 33410, or of former Section 12560, as that section read at any time from when it was enacted by Section 4 of Chapter 931 of the Statutes of 1965 to when it was repealed by Section 14 of Chapter 9 of the Statutes of 1990, or of any provision listed in Section 16590.

(4) If the defendant is in a prohibited class described in Chapter 2 (commencing with Section 29800) or Chapter 3 (commencing with Section 29900) of Division 9 of this title, or Section 8100 or 8103 of the Welfare and Institutions Code.

(5) A violation of this article by a person who actively participates in a criminal street gang as defined in Section 186.22.

(6) A violation of Section 27510 involving the delivery of any firearm to a person who the dealer knows, or should know, is a minor.

(c) If any of the following circumstances apply, a violation of this article shall be punished by imprisonment in a county jail not exceeding one year or pursuant to subdivision (h) of Section 1170, or by a fine not to exceed one thousand dollars ($1,000), or by both that fine and imprisonment.

(1) A violation of Section 27515, 27520, or subdivision (b) of Section 27500.

(2) A violation of Section 27505 involving the sale, loan, or transfer of a handgun to a minor.

(3) A violation of Section 27510 involving the delivery of a handgun.

(4) A violation of subdivision (a), (c), (d), (e), or (f) of Section 27540 involving a handgun.

(5) A violation of Section 27545 involving a handgun.

(6) A violation of Section 27550.

(d) If both of the following circumstances apply, an additional term of imprisonment pursuant to subdivision (h) of Section 1170 for one, two, or three years shall be imposed in addition and consecutive to the sentence prescribed.

(1) A violation of Section 27510 or subdivision (b) of Section 27500.

(2) The firearm transferred in violation of Section 27510 or subdivision (b) of Section 27500 is used in the subsequent commission of a felony for which a conviction is obtained and the prescribed sentence is imposed.

(e) (1) A first violation of Section 27535 is an infraction punishable by a fine of fifty dollars ($50).

(2) A second violation of Section 27535 is an infraction punishable by a fine of one hundred dollars ($100).

(3) A third or subsequent violation of Section 27535 is a misdemeanor.

(4) For purposes of this subdivision each application to purchase a handgun in violation of Section 27535 shall be deemed a separate offense.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 545) by Stats. 2011, Ch. 745, Sec. 29.5. Effective January 1, 2012. Section operative January 1, 2012, pursuant to Stats. 2010, Ch. 711, Sec. 10.)






ARTICLE 2. Exceptions Relating to Law Enforcement

27600

(a) Article 1 (commencing with Section 27500) does not apply to any sale, delivery, or transfer of firearms made to an authorized law enforcement representative of any city, county, city and county, or state, or of the federal government, for exclusive use by that governmental agency if, prior to the sale, delivery, or transfer of these firearms, written authorization from the head of the agency authorizing the transaction is presented to the person from whom the purchase, delivery, or transfer is being made.

(b) Proper written authorization is defined as verifiable written certification from the head of the agency by which the purchaser or transferee is employed, identifying the employee as an individual authorized to conduct the transaction, and authorizing the transaction for the exclusive use of the agency by which that person is employed.

(c) Within 10 days of the date a firearm is acquired by the agency, a record of the same shall be entered as an institutional weapon into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency. Any agency without access to the AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(d) Any agency that is the registered owner of an institutional weapon in accordance with subdivision (c) that subsequently destroys that weapon shall enter information that the weapon has been destroyed into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) within 10 days of the destruction in accordance with procedures prescribed by the Department of Justice. Any agency without access to the AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2013, Ch. 738, Sec. 4. Effective January 1, 2014.)



27605

Article 1 (commencing with Section 27500) does not apply to the loan of a firearm if all of the following conditions are satisfied:

(a) The loan is made by an authorized law enforcement representative of a city, county, or city and county, or of the state or federal government.

(b) The loan is made to a peace officer employed by that agency and authorized to carry a firearm.

(c) The loan is made for the carrying and use of that firearm by that peace officer in the course and scope of the officer s duties.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27610

(a) Article 1 (commencing with Section 27500) does not apply to the sale, delivery, or transfer of a firearm by a law enforcement agency to a peace officer pursuant to Section 10334 of the Public Contract Code.

(b) Within 10 days of the date that a handgun, and commencing January 1, 2014, any firearm, is sold, delivered, or transferred pursuant to Section 10334 of the Public Contract Code to that peace officer, the name of the officer and the make, model, serial number, and other identifying characteristics of the firearm being sold, delivered, or transferred shall be entered into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency that sold, delivered, or transferred the firearm, provided, however, that if the firearm is not a handgun and does not have a serial number, identification number, or identification mark assigned to it, that fact shall be noted in AFS. Any agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2011, Ch. 745, Sec. 31. Effective January 1, 2012.)



27615

(a) Article 1 (commencing with Section 27500) does not apply to the sale, delivery, or transfer of a firearm by a law enforcement agency to a retiring peace officer who is authorized to carry a firearm pursuant to Chapter 5 (commencing with Section 26300) of Division 5.

(b) Within 10 days of the date that a handgun, and commencing January 1, 2014, any firearm, is sold, delivered, or transferred to that retiring peace officer, the name of the officer and the make, model, serial number, and other identifying characteristics of the firearm being sold, delivered, or transferred shall be entered into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency that sold, delivered, or transferred the firearm, provided, however, that if the firearm is not a handgun and does not have a serial number, identification number, or identification mark assigned to it, that fact shall be noted in AFS. Any agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2011, Ch. 745, Sec. 32. Effective January 1, 2012.)



27620

Section 27545 does not apply to the sale, delivery, or transfer of a firearm when made by an authorized law enforcement representative of a city, county, city and county, or of the state or federal government, if all of the following conditions are met:

(a) The sale, delivery, or transfer is made to one of the following:

(1) A wholesaler.

(2) A manufacturer or importer of firearms or ammunition licensed to engage in that business pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(b) The sale, delivery, or transfer of the firearm is not subject to the procedures set forth in Section 18000, 18005, 34000, or 34005.

(c) Within 10 days of the date that any firearm is delivered pursuant to this section, the governmental agency has entered a record of the delivery into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS). Any agency without access to the AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Added by Stats. 2013, Ch. 738, Sec. 5. Effective January 1, 2014.)






ARTICLE 3. Exceptions Extending Only to Waiting Period

27650

(a) The waiting period described in Section 27540 does not apply to the sale, delivery, or transfer of firearms made to any person who satisfies both of the following requirements:

(1) The person is properly identified as a full-time paid peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2.

(2) The officer s employer has authorized the officer to carry firearms while in the performance of duties.

(b) (1) Proper identification is defined as verifiable written certification from the head of the agency by which the purchaser or transferee is employed, identifying the purchaser or transferee as a peace officer who is authorized to carry firearms while in the performance of duties, and authorizing the purchase or transfer.

(2) The certification shall be delivered to the dealer at the time of purchase or transfer and the purchaser or transferee shall identify himself or herself as the person authorized in the certification.

(3) The dealer shall keep the certification with the record of sale.

(4) On the date that the sale, delivery, or transfer is made, the dealer delivering the firearm shall transmit to the Department of Justice an electronic or telephonic report of the transaction as is indicated in Section 28160 or 28165.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27655

(a) The waiting period described in Section 27540 does not apply to a dealer who delivers a firearm, other than a handgun, at an auction or similar event described in Section 27900, as authorized by subdivision (c) of Section 26805.

(b) Within two business days of completion of the application to purchase, the dealer shall forward by prepaid mail to the Department of Justice a report of the application as is indicated in Section 28160 or 28165, as applicable.

(c) If the electronic or telephonic transfer of applicant information is used, within two business days of completion of the application to purchase, the dealer delivering the firearm shall transmit to the Department of Justice an electronic or telephonic report of the application as is indicated in Section 28160 or 28165, as applicable.

(Amended by Stats. 2011, Ch. 745, Sec. 33. Effective January 1, 2012.)



27660

(a) The waiting period described in Section 27540 does not apply to the sale, delivery, or transfer of a handgun, and commencing January 1, 2014, any firearm, by a dealer in either of the following situations:

(1) The dealer is delivering the firearm to another dealer, the firearm is not intended as merchandise in the receiving dealer s business, and the requirements of subdivisions (b) and (c) are satisfied.

(2) The dealer is delivering the firearm to himself or herself, the firearm is not intended as merchandise in the dealer s business, and the requirements of subdivision (c) are satisfied.

(b) If the dealer is receiving the firearm from another dealer, the dealer receiving the firearm shall present proof to the dealer delivering the firearm that the receiving dealer is licensed pursuant to Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800). This shall be done by complying with Section 27555.

(c) (1) Regardless of whether the dealer is selling, delivering, or transferring the firearm to another dealer or to himself or herself, on the date that the application to purchase is completed, the dealer delivering the firearm shall forward by prepaid mail to the Department of Justice a report of the application and the type of information concerning the purchaser or transferee as is indicated in Section 28160.

(2) Where electronic or telephonic transfer of applicant information is used, on the date that the application to purchase is completed, the dealer delivering the firearm shall transmit an electronic or telephonic report of the application and the type of information concerning the purchaser or transferee as is indicated in Section 28160.

(Amended by Stats. 2011, Ch. 745, Sec. 34. Effective January 1, 2012.)



27665

(a) The waiting period described in Section 27540 does not apply to the sale, delivery, or transfer of a firearm to the holder of a special weapons permit issued by the Department of Justice pursuant to Section 32650 or 33300, pursuant to Article 3 (commencing with Section 18900) of Chapter 1 of Division 5 of Title 2, or pursuant to Article 4 (commencing with Section 32700) of Chapter 6 of Division 10.

(b) On the date that the application to purchase is completed, the dealer delivering the firearm shall transmit to the Department of Justice an electronic or telephonic report of the application as is indicated in Section 28160 or 28165, as applicable.

(Amended by Stats. 2011, Ch. 745, Sec. 35. Effective January 1, 2012.)



27670

(a) The waiting period described in Section 27540 does not apply to the sale, delivery, loan, or transfer of a firearm if all of the following conditions are satisfied:

(1) The firearm is a curio or relic, as defined in Section 478.11 of Title 27 of the Code of Federal Regulations, or its successor.

(2) The sale, delivery, loan, or transfer is made by a dealer.

(3) The sale, delivery, loan, or transfer is made to a person who is licensed as a collector pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(4) The licensed collector has a current certificate of eligibility issued by the Department of Justice pursuant to Section 26710.

(b) On the date that the sale, delivery, or transfer is made, the dealer delivering the firearm shall transmit to the Department of Justice an electronic or telephonic report of the transaction as is indicated in Section 28160 or 28165.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 4. Exceptions to Restrictions on Delivery of a Firearm

27700

Section 27540 does not apply to sales, deliveries, or transfers of firearms between or to importers and manufacturers of firearms licensed to engage in that business pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27705

Section 27540 does not apply to the delivery of a firearm to a gunsmith for service or repair, or to the return of the firearm to its owner by the gunsmith, or to the delivery of a firearm by a gunsmith to a person licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code for service or repair and the return of the firearm to the gunsmith.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27715

Section 27540 does not apply to the sale, delivery, or transfer of unloaded firearms by a dealer to a person who resides outside this state and is licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27720

Section 27540 does not apply to the sale, delivery, or transfer of unloaded firearms to a wholesaler if the firearms are being returned to the wholesaler and are intended as merchandise in the wholesaler s business.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27725

Section 27540 does not apply to the sale, delivery, or transfer of firearms if all of the following conditions are satisfied:

(a) The firearms are unloaded.

(b) The sale, delivery, or transfer is made by one dealer to another dealer, upon proof of compliance with the requirements of Section 27555.

(c) The firearms are intended as merchandise in the receiving dealer s business.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27730

Until January 1, 2014, Section 27540 does not apply to the sale, delivery, or transfer of an unloaded firearm, other than a handgun, by a dealer to himself or herself.

(Amended by Stats. 2011, Ch. 745, Sec. 37. Effective January 1, 2012.)



27735

Section 27540 does not apply to the loan of an unloaded firearm by a dealer who also operates a target facility that holds a business or regulatory license on the premises of the building designated in the license or whose building designated in the license is on the premises of any club or organization organized for the purposes of practicing shooting at targets upon established ranges, whether public or private, to a person at that target facility or that club or organization, if the firearm is at all times kept within the premises of the target range or on the premises of the club or organization.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27740

Section 27540 does not apply to the sale, delivery, or transfer of a firearm regulated pursuant to any of the following statutes, if the sale, delivery, or transfer of that firearm is conducted in accordance with the applicable provisions of the statute:

(a) Chapter 1 (commencing with Section 18710) of Division 5 of Title 2, relating to destructive devices and explosives.

(b) Section 24410, relating to cane guns, and the exemptions in Chapter 1 (commencing with Section 17700) of Title 2, as they relate to cane guns.

(c) Section 24510, relating to firearms that are not immediately recognizable as firearms, and the exemptions in Chapter 1 (commencing with Section 17700) of Title 2, as they relate to firearms that are not immediately recognizable as firearms.

(d) Sections 24610 and 24680, relating to undetectable firearms, and the exemptions in Chapter 1 (commencing with Section 17700) of Title 2, as they relate to undetectable firearms.

(e) Section 24710, relating to wallet guns, and the exemptions in Chapter 1 (commencing with Section 17700) of Title 2, as they relate to wallet guns.

(f) Chapter 2 (commencing with Section 30500) of Division 10, relating to assault weapons.

(g) Section 31500, relating to unconventional pistols, and the exemptions in Chapter 1 (commencing with Section 17700) of Title 2, as they relate to unconventional pistols.

(h) Sections 33215 to 33225, inclusive, relating to short-barreled rifles and short-barreled shotguns, and the exemptions in Chapter 1 (commencing with Section 17700) of Title 2, as they relate to short-barreled rifles and short-barreled shotguns.

(i) Chapter 6 (commencing with Section 32610) of Division 10, relating to machineguns.

(j) Section 33600, relating to zip guns, and the exemptions in Chapter 1 (commencing with Section 17700) of Title 2, as they relate to zip guns.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27745

(a) Section 27540 does not apply to the loan of a firearm if all of the following conditions are satisfied:

(1) The firearm is unloaded.

(2) The loan is made by a dealer.

(3) The loan is made to a person who possesses a valid entertainment firearms permit issued pursuant to Chapter 2 (commencing with Section 29500) of Division 8.

(4) The firearm is loaned solely for use as a prop in a motion picture, television, video, theatrical, or other entertainment production or event.

(b) The dealer shall retain a photocopy of the entertainment firearms permit as proof of compliance with this requirement.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27750

(a) Section 27540 does not apply to the loan of an unloaded firearm to a consultant-evaluator by a person licensed pursuant to Sections 26700 to 26915, inclusive, if the loan does not exceed 45 days from the date of delivery.

(b) At the time of the loan, the consultant-evaluator shall provide the following information, which the dealer shall retain for two years:

(1) A photocopy of a valid, current, government-issued identification to determine the consultant-evaluator s identity, including, but not limited to, a California driver s license, identification card, or passport.

(2) A photocopy of the consultant-evaluator s valid, current certificate of eligibility.

(3) A letter from the person licensed as an importer, manufacturer, or dealer pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code, with whom the consultant-evaluator has a bona fide business relationship. The letter shall detail the bona fide business purposes for which the firearm is being loaned and confirm that the consultant-evaluator is being loaned the firearm as part of a bona fide business relationship.

(4) The signature of the consultant-evaluator on a form indicating the date the firearm is loaned and the last day the firearm may be returned.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 5. Exceptions to the Requirement of Obtaining a Verification Number

27805

(a) Section 27555 does not apply to the loan of a firearm if all of the following conditions are satisfied:

(1) The firearm is unloaded.

(2) The loan is made by a dealer.

(3) The loan is made to a person who possesses a valid entertainment firearms permit issued pursuant to Chapter 2 (commencing with Section 29500) of Division 8.

(4) The firearm is loaned solely for use as a prop in a motion picture, television, video, theatrical, or other entertainment production or event.

(b) The dealer shall retain a photocopy of the entertainment firearms permit as proof of compliance with this requirement.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27810

(a) Section 27555 does not apply to the loan of a firearm if all of the following requirements are satisfied:

(1) The firearm is unloaded.

(2) The loan is made by a person who is not a dealer but is a federal firearms licensee pursuant to Chapter 44 of Title 18 (commencing with Section 921) of the United States Code.

(3) The loan is made to a person who possesses a valid entertainment firearms permit issued pursuant to Chapter 2 (commencing with Section 29500) of Division 8.

(4) The firearm is loaned for use solely as a prop in a motion picture, television, video, theatrical, or other entertainment production or event.

(b) The person loaning the firearm pursuant to this section shall retain a photocopy of the entertainment firearms permit as proof of compliance with this requirement.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27815

(a) Section 27555 does not apply to the loan of an unloaded firearm to a consultant-evaluator by a person licensed pursuant to Sections 26700 to 26915, inclusive, if the loan does not exceed 45 days from the date of delivery.

(b) At the time of the loan, the consultant-evaluator shall provide the following information, which the dealer shall retain for two years:

(1) A photocopy of a valid, current, government-issued identification to determine the consultant-evaluator s identity, including, but not limited to, a California driver s license, identification card, or passport.

(2) A photocopy of the consultant-evaluator s valid, current certificate of eligibility.

(3) A letter from the person licensed as an importer, manufacturer, or dealer pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code, with whom the consultant-evaluator has a bona fide business relationship. The letter shall detail the bona fide business purposes for which the firearm is being loaned and confirm that the consultant-evaluator is being loaned the firearm as part of a bona fide business relationship.

(4) The signature of the consultant-evaluator on a form indicating the date the firearm is loaned and the last day the firearm may be returned.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27820

If all of the following requirements are satisfied, Section 27555 does not apply to the sale, loan, or transfer of a firearm:

(a) The sale, loan, or transfer is infrequent, as defined in Section 16730.

(b) The firearm is not a handgun.

(c) The firearm is a curio or relic manufactured at least 50 years prior to the current date but is not a replica, as defined in Section 478.11 of Title 27 of the Code of Federal Regulations, or its successor.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27825

Section 27555 does not apply to the delivery of a firearm to a gunsmith for service or repair, or to the return of the firearm to its owner by the gunsmith, or to the delivery of a firearm by a gunsmith to a person licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code for service or repair and the return of the firearm to the gunsmith.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27830

Section 27555 does not apply where the transferor and the transferee are the same person or corporation.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27835

Section 27555 does not apply where the transfer is to or from a person who has a valid entertainment firearms permit and the transfer involves the loan or return of a firearm used solely as a prop in a television, film, or theatrical production.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 6. Exceptions to the Requirement of Using a Dealer for a Private Party Firearms Transaction

27850

(a) Section 27545 does not apply to a sale, delivery, or transfer of firearms if both of the following requirements are satisfied:

(1) The sale, delivery, or transfer is to an authorized representative of a city, city and county, county, or state government, or of the federal government, and is for the governmental entity.

(2) The entity is acquiring the weapon as part of an authorized, voluntary program in which the entity is buying or receiving weapons from private individuals.

(b) Any weapons acquired pursuant to this section shall be disposed of pursuant to the applicable provisions of Section 34000 or Sections 18000 and 18005.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27855

Section 27545 does not apply to the sale, delivery, loan, or transfer of a firearm made by an authorized law enforcement representative of a city, county, city and county, or state, or of the federal government, to any public or private nonprofit historical society, museum, or institutional collection, or the purchase or receipt of that firearm by that public or private nonprofit historical society, museum, or institutional collection, if all of the following conditions are met:

(a) The entity receiving the firearm is open to the public.

(b) The firearm prior to delivery is deactivated or rendered inoperable.

(c) The firearm is not subject to any of the following:

(1) Sections 18000 and 18005.

(2) Division 4 (commencing with Section 18250) of Title 2.

(3) Section 34000.

(4) Sections 34005 and 34010.

(d) The firearm is not prohibited by other provisions of law from being sold, delivered, or transferred to the public at large.

(e) Prior to delivery, the entity receiving the firearm submits a written statement to the law enforcement representative stating that the firearm will not be restored to operating condition, and will either remain with that entity, or if subsequently disposed of, will be transferred in accordance with the applicable provisions listed in Section 16575 and, if applicable, with Section 31615.

(f) Within 10 days of the date that the firearm is sold, loaned, delivered, or transferred to that entity, all of the following information shall be reported to the department in a manner prescribed by the department:

(1) The name of the government entity delivering the firearm.

(2) The make, model, serial number, and other identifying characteristics of the firearm.

(3) The name of the person authorized by the entity to take possession of the firearm.

(g) In the event of a change in the status of the designated representative, the entity shall notify the department of a new representative within 30 days.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27860

Section 27545 does not apply to the sale, delivery, loan, or transfer of a firearm made by any person other than a representative of an authorized law enforcement agency to any public or private nonprofit historical society, museum, or institutional collection, if all of the following conditions are met:

(a) The entity receiving the firearm is open to the public.

(b) The firearm is deactivated or rendered inoperable prior to delivery.

(c) The firearm is not of a type prohibited from being sold, delivered, or transferred to the public.

(d) Prior to delivery, the entity receiving the firearm submits a written statement to the person selling, loaning, or transferring the firearm stating that the firearm will not be restored to operating condition, and will either remain with that entity, or if subsequently disposed of, will be transferred in accordance with the applicable provisions listed in Section 16575 and, if applicable, with Section 31615.

(e) If title to a handgun, and commencing January 1, 2014, any firearm, is being transferred to the public or private nonprofit historical society, museum, or institutional collection, then the designated representative of that entity shall, within 30 days of taking possession of that firearm, forward by prepaid mail or deliver in person to the Department of Justice, a single report signed by both parties to the transaction, which includes all of the following information:

(1) Information identifying the person representing the public or private historical society, museum, or institutional collection.

(2) Information on how title was obtained and from whom.

(3) A description of the firearm in question.

(4) A copy of the written statement referred to in subdivision (d).

(f) The report forms that are to be completed pursuant to this section shall be provided by the Department of Justice.

(g) In the event of a change in the status of the designated representative, the entity shall notify the department of a new representative within 30 days.

(Amended by Stats. 2011, Ch. 745, Sec. 38. Effective January 1, 2012.)



27865

Section 27545 does not apply to sales, deliveries, or transfers of firearms between or to importers and manufacturers of firearms licensed to engage in that business pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27875

Section 27545 does not apply to the transfer of a firearm by gift, bequest, intestate succession, or other means from one individual to another, if all of the following requirements are met:

(a) The transfer is infrequent, as defined in Section 16730.

(b) The transfer is between members of the same immediate family.

(c) Within 30 days of taking possession of the firearm, the person to whom it is transferred shall forward by prepaid mail, or deliver in person to the Department of Justice, a report that includes information concerning the individual taking possession of the firearm, how title was obtained and from whom, and a description of the firearm in question. The report forms that individuals complete pursuant to this section shall be provided to them by the Department of Justice.

(d) Until January 1, 2015, the person taking title to the firearm shall first obtain a handgun safety certificate if the firearm is a handgun, and commencing January 1, 2015, a firearm safety certificate for any firearm, except that in the case of a handgun, an unexpired handgun safety certificate may be used.

(e) The person receiving the firearm is 18 years of age or older.

(Amended by Stats. 2013, Ch. 761, Sec. 7. Effective January 1, 2014.)



27880

Section 27545 does not apply to the loan of a firearm between persons who are personally known to each other, if all of the following requirements are satisfied:

(a) The loan is infrequent, as defined in Section 16730.

(b) The loan is for any lawful purpose.

(c) The loan does not exceed 30 days in duration.

(d) Until January 1, 2015, if the firearm is a handgun, the individual being loaned the firearm shall have a valid handgun safety certificate. Commencing January 1, 2015, for any firearm, the individual being loaned the firearm shall have a valid firearm safety certificate, except that in the case of a handgun, an unexpired handgun safety certificate may be used.

(Amended by Stats. 2013, Ch. 761, Sec. 8. Effective January 1, 2014.)



27885

Section 27545 does not apply to the loan of a firearm if all of the following conditions exist:

(a) The person loaning the firearm is at all times within the presence of the person being loaned the firearm.

(b) The loan is for a lawful purpose.

(c) The loan does not exceed three days in duration.

(d) The individual receiving the firearm is not prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm.

(e) The person loaning the firearm is 18 years of age or older.

(f) The person being loaned the firearm is 18 years of age or older.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27890

Section 27545 does not apply to the delivery of a firearm to a gunsmith for service or repair, or to the return of the firearm to its owner by the gunsmith, or to the delivery of a firearm by a gunsmith to a person licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code for service or repair and the return of the firearm to the gunsmith.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27895

Section 27545 does not apply to the sale, delivery, or transfer of firearms if all of the following requirements are satisfied:

(a) The sale, delivery, or transfer is made by a person who resides in this state.

(b) The sale, delivery, or transfer is made to a person who resides outside this state and is licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(c) The sale, delivery, or transfer is in accordance with Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27900

(a) Section 27545 does not apply to the infrequent sale or transfer of a firearm other than a handgun at an auction or similar event conducted by a nonprofit mutual or public benefit corporation organized pursuant to the Corporations Code.

(b) As used in this section, infrequent has the meaning provided in Section 16730.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27905

Section 27545 does not apply to the transfer of a firearm if all of the following requirements are satisfied:

(a) The firearm is not a handgun.

(b) The firearm is donated for an auction or similar event described in Section 27900.

(c) The firearm is delivered to the nonprofit corporation immediately preceding, or contemporaneous with, the auction or similar event.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27910

Section 27545 does not apply to the loan of a firearm to a person 18 years of age or older for the purposes of shooting at targets if the loan occurs on the premises of a target facility that holds a business or regulatory license or on the premises of any club or organization organized for the purposes of practicing shooting at targets upon established ranges, whether public or private, if the firearm is at all times kept within the premises of the target range or on the premises of the club or organization.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27920

Section 27545 does not apply to a person who takes title or possession of a firearm by operation of law if the person is not prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm and all of the following conditions are met:

(a) If the person taking title or possession is neither a levying officer as defined in Section 481.140, 511.060, or 680.260 of the Code of Civil Procedure, nor a person who is receiving that firearm pursuant to subdivision (g), (i), or (j) of Section 16990, the person shall, within 30 days of taking possession, forward by prepaid mail or deliver in person to the Department of Justice, a report of information concerning the individual taking possession of the firearm, how title or possession was obtained and from whom, and a description of the firearm in question.

(b) If the person taking title or possession is receiving the firearm pursuant to subdivision (g) of Section 16990, the person shall do both of the following:

(1) Within 30 days of taking possession, forward by prepaid mail or deliver in person to the department, a report of information concerning the individual taking possession of the firearm, how title or possession was obtained and from whom, and a description of the firearm in question.

(2) Until January 1, 2015, prior to taking title or possession of the firearm, the person shall obtain a handgun safety certificate, if the firearm is a handgun. Commencing January 1, 2015, prior to taking title or possession of the firearm, the person shall obtain a firearm safety certificate for any firearm, except that in the case of a handgun, an unexpired handgun safety certificate may be presented.

(c) Where the person receiving title or possession of the firearm is a person described in subdivision (i) of Section 16990, on the date that the person is delivered the firearm, the name and other information concerning the person taking possession of the firearm, how title or possession of the firearm was obtained and from whom, and a description of the firearm by make, model, serial number, and other identifying characteristics shall be entered into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency that transferred or delivered the firearm, provided, however, that if the firearm is not a handgun and does not have a serial number, identification number, or identification mark assigned to it, that fact shall be noted in AFS. An agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(d) Where the person receiving title or possession of the firearm is a person described in subdivision (j) of Section 16990, on the date that the person is delivered the firearm, the name and other information concerning the person taking possession of the firearm, how title or possession of the firearm was obtained and from whom, and a description of the firearm by make, model, serial number, and other identifying characteristics shall be entered into the AFS via the CLETS by the law enforcement or state agency that transferred or delivered the firearm, provided, however, that if the firearm is not a handgun and does not have a serial number, identification number, or identification mark assigned to it, that fact shall be noted in AFS. An agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system. In addition, that law enforcement agency shall not deliver the firearm to the person referred to in this subdivision unless, prior to the delivery of the firearm, the person presents proof to the agency that the person is the holder of a handgun safety certificate if the firearm is a handgun, and commencing January 1, 2015, a firearm safety certificate for any firearm, except that in the case of a handgun, an unexpired handgun safety certificate may be presented.

(e) The reports that individuals complete pursuant to this section shall be provided to them by the Department of Justice.

(Amended by Stats. 2013, Ch. 761, Sec. 9. Effective January 1, 2014.)



27925

(a) Section 27545 does not apply to a person who takes possession of a firearm by operation of law in a representative capacity who subsequently transfers ownership of the firearm to himself or herself in an individual capacity.

(b) Until January 1, 2015, in the case of a handgun, the individual shall obtain a handgun safety certificate prior to transferring ownership to himself or herself, or taking possession of a handgun in an individual capacity. Beginning January 1, 2015, the individual shall obtain a firearm safety certificate prior to transferring ownership to himself or herself, or taking possession of a firearm in an individual capacity, except that in the case of a handgun, an unexpired handgun safety certificate may be used.

(Amended by Stats. 2013, Ch. 761, Sec. 10. Effective January 1, 2014.)



27930

Section 27545 does not apply to deliveries, transfers, or returns of firearms made pursuant to any of the following:

(a) Sections 18000 and 18005.

(b) Division 4 (commencing with Section 18250) of Title 2.

(c) Chapter 2 (commencing with Section 33850) of Division 11.

(d) Sections 34005 and 34010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27935

Section 27545 does not apply to the sale, delivery, or transfer of unloaded firearms to a wholesaler as merchandise in the wholesaler s business by a manufacturer or importer licensed to engage in that business pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto, or by another wholesaler, if the sale, delivery, or transfer is made in accordance with Chapter 44 (commencing with Section 921) of Title 18 of the United States Code.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27940

Section 27545 does not apply to the sale, delivery, or transfer of a firearm regulated pursuant to any of the following statutes, if the sale, delivery, or transfer of that firearm is conducted in accordance with the applicable provisions of the statute:

(a) Chapter 1 (commencing with Section 18710) of Division 5 of Title 2, relating to destructive devices and explosives.

(b) Section 24410, relating to cane guns, and the exemptions in Chapter 1 (commencing with Section 17700) of Title 2, as they relate to cane guns.

(c) Section 24510, relating to firearms that are not immediately recognizable as firearms, and the exemptions in Chapter 1 (commencing with Section 17700) of Title 2, as they relate to firearms that are not immediately recognizable as firearms.

(d) Sections 24610 and 24680, relating to undetectable firearms, and the exemptions in Chapter 1 (commencing with Section 17700) of Title 2, as they relate to undetectable firearms.

(e) Section 24710, relating to wallet guns, and the exemptions in Chapter 1 (commencing with Section 17700) of Title 2, as they relate to wallet guns.

(f) Chapter 2 (commencing with Section 30500) of Division 10, relating to assault weapons.

(g) Section 31500, relating to unconventional pistols, and the exemptions in Chapter 1 (commencing with Section 17700) of Title 2, as they relate to unconventional pistols.

(h) Sections 33215 to 33225, inclusive, relating to short-barreled rifles and short-barreled shotguns, and the exemptions in Chapter 1 (commencing with Section 17700) of Title 2, as they relate to short-barreled rifles and short-barreled shotguns.

(i) Chapter 6 (commencing with Section 32610) of Division 10, relating to machineguns.

(j) Section 33600, relating to zip guns, and the exemptions in Chapter 1 (commencing with Section 17700) of Title 2, as they relate to zip guns.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27945

Section 27545 does not apply to or affect the following circumstances:

(a) The transfer or loan of a firearm, other than a handgun, to a minor by the minor s parent or legal guardian.

(b) The transfer or loan of a firearm, other than a handgun, to a minor by a grandparent who is not the legal guardian of the minor, if the transfer is done with the express permission of the minor s parent or legal guardian.

(c) The loan of a firearm, other than a handgun, to a minor, with the express permission of the minor s parent or legal guardian, if the loan does not exceed 30 days in duration and is for a lawful purpose.

(d) The loan of a handgun to a minor by the minor s parent or legal guardian, if both of the following requirements are satisfied:

(1) The minor is being loaned the firearm for the purposes of engaging in a lawful, recreational sport, including, but not limited to, competitive shooting, or agricultural, ranching, or hunting activity, or a motion picture, television, or video production, or entertainment or theatrical event, the nature of which involves the use of a firearm.

(2) The duration of the loan does not exceed the amount of time that is reasonably necessary to engage in the lawful, recreational sport, including, but not limited to, competitive shooting, or agricultural, ranching, or hunting activity, or a motion picture, television, or video production, or entertainment or theatrical event, the nature of which involves the use of a firearm.

(e) The loan of a handgun to a minor by a person who is not the minor s parent or legal guardian, if all of the following requirements are satisfied:

(1) The minor is accompanied by the minor s parent or legal guardian when the loan is made, or the minor has the written consent of the minor s parent or legal guardian, which is presented at the time of the loan, or earlier.

(2) The minor is being loaned the firearm for the purpose of engaging in a lawful, recreational sport, including, but not limited to, competitive shooting, or agricultural, ranching, or hunting activity, or a motion picture, television, or video production, or entertainment or theatrical event, the nature of which involves the use of a firearm.

(3) The duration of the loan does not exceed the amount of time that is reasonably necessary to engage in the lawful, recreational sport, including, but not limited to, competitive shooting, or agricultural, ranching, or hunting activity, or a motion picture, television, or video production, or entertainment or theatrical event, the nature of which involves the use of a firearm.

(4) The duration of the loan does not, in any event, exceed 10 days.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27950

Section 27545 does not apply to the loan of a firearm, other than a handgun, to a licensed hunter for use by that hunter for a period of time not to exceed the duration of the hunting season for which the firearm is to be used.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27955

Section 27545 does not apply to the loan of a firearm if all of the following requirements are satisfied:

(a) The loan is infrequent, as defined in Section 16730.

(b) The firearm is unloaded.

(c) The loan is made by a person who is neither a dealer nor a federal firearms licensee pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code.

(d) The loan is made to a person 18 years of age or older.

(e) The loan is for use solely as a prop in a motion picture, television, video, theatrical, or other entertainment production or event.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27960

(a) Section 27545 does not apply to the loan of a firearm if all of the following requirements are satisfied:

(1) The firearm is unloaded.

(2) The loan is made by a person who is not a dealer but is a federal firearms licensee pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code.

(3) The loan is made to a person who possesses a valid entertainment firearms permit issued pursuant to Chapter 2 (commencing with Section 29500) of Division 8.

(4) The firearm is loaned for use solely as a prop in a motion picture, television, video, theatrical, or other entertainment production or event.

(b) The person loaning the firearm pursuant to this section shall retain a photocopy of the entertainment firearms permit as proof of compliance with this requirement.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



27966

Commencing January 1, 2014, if all of the following requirements are satisfied, Section 27545 shall not apply to the sale, loan, or transfer of a firearm:

(a) The sale, loan, or transfer is infrequent, as defined in Section 16730.

(b) The firearm is not a handgun.

(c) The firearm is a curio or relic, as defined in Section 478.11 of Title 27 of the Code of Federal Regulations, or its successor.

(d) The person receiving the firearm has a current certificate of eligibility issued pursuant to Section 26710.

(e) The person receiving the firearm is licensed as a collector pursuant to Chapter 44 of Title 18 of the United States Code and the regulations issued thereto.

(f) Within 30 days of taking possession of the firearm, the person to whom it is transferred shall forward by prepaid mail, or deliver in person to the Department of Justice, a report that includes information concerning the individual taking possession of the firearm, how title was obtained and from whom, and a description of the firearm in question. The report forms that individuals complete pursuant to this section shall be provided to them by the department.

(Added by Stats. 2011, Ch. 745, Sec. 45. Effective January 1, 2012.)






ARTICLE 7. Report to Department of Justice

28000

A person who is exempt from Section 27545 or is otherwise not required by law to report acquisition, ownership, destruction, or disposal of a firearm, or who moves out of this state with the person s firearm, may report that information to the Department of Justice in a format prescribed by the department.

(Amended by Stats. 2013, Ch. 738, Sec. 6. Effective January 1, 2014.)









CHAPTER 5. Procedure For a Private Party Firearms Transaction

28050

(a) A person shall complete any sale, loan, or transfer of a firearm through a person licensed pursuant to Sections 26700 to 26915, inclusive, in accordance with this chapter in order to comply with Section 27545.

(b) The seller or transferor or the person loaning the firearm shall deliver the firearm to the dealer who shall retain possession of that firearm.

(c) The dealer shall then deliver the firearm to the purchaser or transferee or the person being loaned the firearm, if it is not prohibited, in accordance with Section 27540.

(d) If the dealer cannot legally deliver the firearm to the purchaser or transferee or the person being loaned the firearm, the dealer shall forthwith, without waiting for the conclusion of the waiting period described in Sections 26815 and 27540, return the firearm to the transferor or seller or the person loaning the firearm. The dealer shall not return the firearm to the seller or transferor or the person loaning the firearm when to do so would constitute a violation of Section 27500, 27505, 27515, 27520, 27525, 27530, or 27535. If the dealer cannot legally return the firearm to the transferor or seller or the person loaning the firearm, then the dealer shall forthwith deliver the firearm to the sheriff of the county or the chief of police or other head of a municipal police department of any city or city and county, who shall then dispose of the firearm in the manner provided by Sections 18000, 18005, and 34000.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



28055

(a) For a sale, loan, or transfer conducted pursuant to this chapter, the purchaser or transferee or person being loaned the firearm may be required by the dealer to pay a fee not to exceed ten dollars ($10) per firearm.

(b) No other fee may be charged by the dealer for a sale, loan, or transfer of a firearm conducted pursuant to this chapter, except for the applicable fees that may be charged pursuant to Sections 23690 and 28300 and Article 3 (commencing with Section 28200) of Chapter 6 and forwarded to the Department of Justice, and the fees set forth in Section 31650.

(c) The dealer may not charge any additional fees.

(d) Nothing in these provisions shall prevent a dealer from charging a smaller fee.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



28060

The Attorney General shall adopt regulations under this chapter to do all of the following:

(a) Allow the seller or transferor or the person loaning the firearm, and the purchaser or transferee or the person being loaned the firearm, to complete a sale, loan, or transfer through a dealer, and to allow those persons and the dealer to preserve the confidentiality of those records and to comply with the requirements of this chapter and all of the following:

(1) Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) of Chapter 2.

(2) Article 1 (commencing with Section 27500) of Chapter 4.

(3) Article 2 (commencing with Section 28150) of Chapter 6.

(4) Article 3 (commencing with Section 28200) of Chapter 6.

(b) Record sufficient information for purposes of Section 11106 in the instance where a firearm is returned to a personal firearm importer because a sale or transfer of that firearm by the personal firearm importer could not be completed.

(c) Ensure that the register or record of electronic transfer shall state all of the following:

(1) The name and address of the seller or transferor of the firearm or the person loaning the firearm.

(2) Whether or not the person is a personal firearm importer.

(3) Any other information required by Article 2 (commencing with Section 28150) of Chapter 6.

(Amended by Stats. 2011, Ch. 745, Sec. 47. Effective January 1, 2012.)



28065

Notwithstanding any other provision of law, a dealer who does not sell, transfer, or keep an inventory of handguns is not required to process private party transfers of handguns.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



28070

A violation of this chapter by a dealer is a misdemeanor.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 6. Recordkeeping, Background Checks, and Fees Relating to Sale, Lease, or Transfer of Firearms

ARTICLE 1. General Provisions Relating to the Register or the Record of Electronic or Telephonic Transfer

28100

(a) As required by the Department of Justice, every dealer shall keep a register or record of electronic or telephonic transfer in which shall be entered the information prescribed in Article 2 (commencing with Section 28150).

(b) This section shall not apply to any of the following transactions:

(1) The loan of an unloaded firearm by a dealer to a person who possesses a valid entertainment firearms permit issued pursuant to Chapter 2 (commencing with Section 29500) of Division 8, for use solely as a prop in a motion picture, television, video, theatrical, or other entertainment production or event.

(2) The delivery of an unloaded firearm by a dealer to a gunsmith for service or repair.

(3) Until January 1, 2014, the sale, delivery, or transfer of an unloaded firearm, other than a handgun, by a dealer to another dealer, upon proof of compliance with the requirements of Section 27555.

(4) The sale, delivery, or transfer of an unloaded firearm by a dealer who sells, delivers, or transfers the firearm to a person who resides outside this state and is licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and any regulations issued pursuant thereto.

(5) The sale, delivery, or transfer of an unloaded firearm by a dealer to a wholesaler if that firearm is being returned to the wholesaler and is intended as merchandise in the wholesaler s business.

(6) The sale, delivery, or transfer of an unloaded firearm by a dealer to another dealer, upon proof of compliance with the requirements of Section 27555, if the firearm is intended as merchandise in the receiving dealer s business.

(7) Until January 1, 2014, the sale, delivery, or transfer of an unloaded firearm, other than a handgun, by a dealer to himself or herself.

(8) The loan of an unloaded firearm by a dealer who also operates a target facility which holds a business or regulatory license on the premises of the building designated in the license or whose building designated in the license is on the premises of any club or organization organized for the purpose of practicing shooting at targets upon established ranges, whether public or private, to a person at that target facility or club or organization, if the firearm is kept at all times within the premises of the target range or on the premises of the club or organization.

(9) The loan of an unloaded firearm by a dealer to a consultant-evaluator, if the loan does not exceed 45 days from the date of delivery of the firearm by the dealer to the consultant-evaluator.

(10) The return of an unloaded firearm to the owner of that firearm by a dealer, if the owner initially delivered the firearm to the dealer for service or repair.

(11) The sale, delivery, or transfer of an unloaded firearm by a dealer to a person licensed as an importer or manufacturer pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and any regulations issued pursuant thereto.

(c) A violation of this section is a misdemeanor.

(Amended by Stats. 2011, Ch. 745, Sec. 48. Effective January 1, 2012.)



28105

(a) (1) The register required by Section 28100 shall be prepared by and obtained from the State Printer.

(2) The State Printer shall furnish the register only to dealers on application, at a cost to be determined by the Department of General Services.

(3) The Department of General Services shall determine the cost for each 100 leaves in quadruplicate, one original and three duplicates for the making of carbon copies.

(4) The original and duplicate copies shall differ in color, and shall be in the form provided by this chapter.

(b) Where the electronic transfer of applicant information is used, the Department of Justice shall develop the standards for all appropriate electronic equipment and telephone numbers to effect the transfer of information to the department.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



28110

(a) The State Printer upon issuing a register shall forward to the Department of Justice both of the following:

(1) The name and business address of the dealer.

(2) The series and sheet numbers of the register.

(b) The register shall not be transferable.

(c) If the dealer moves the business to a different location, the dealer shall notify the department of that fact in writing within 48 hours.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 2. Form of the Register or the Record of Electronic Transfer

28150

As used in this article, the following words have the following meanings:

(a) Purchase means the purchase, loan, or transfer of a firearm.

(b) Purchaser means the purchaser or transferee of a firearm or the person being loaned a firearm.

(c) Sale means the sale, loan, or transfer of a firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



28155

The Department of Justice shall prescribe the form of the register and the record of electronic transfer pursuant to Section 28105.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



28160

(a) For all firearms, the register or record of electronic transfer shall include all of the following information:

(1) The date and time of sale.

(2) The make of firearm.

(3) Peace officer exemption status pursuant to the provisions listed in subdivision (c) of Section 16585, and the agency name.

(4) Any applicable waiting period exemption information.

(5) California Firearms Dealer number issued pursuant to Article 1 (commencing with Section 26700) of Chapter 2.

(6) For transactions occurring on or after January 1, 2003, the purchaser s handgun safety certificate number issued pursuant to Article 2 (commencing with Section 31610) of Chapter 4 of Division 10 of this title, or pursuant to former Article 8 (commencing with Section 12800) of Chapter 6 of Title 2 of Part 4, as that article read at any time from when it became operative on January 1, 2003, to when it was repealed by the Deadly Weapons Recodification Act of 2010.

(7) Manufacturer s name if stamped on the firearm.

(8) Model name or number, if stamped on the firearm.

(9) Serial number, if applicable.

(10) Other number, if more than one serial number is stamped on the firearm.

(11) Any identification number or mark assigned to the firearm pursuant to Section 23910.

(12) If the firearm is not a handgun and does not have a serial number, identification number, or mark assigned to it, a notation as to that fact.

(13) Caliber.

(14) Type of firearm.

(15) If the firearm is new or used.

(16) Barrel length.

(17) Color of the firearm.

(18) Full name of purchaser.

(19) Purchaser s complete date of birth.

(20) Purchaser s local address.

(21) If current address is temporary, complete permanent address of purchaser.

(22) Identification of purchaser.

(23) Purchaser s place of birth (state or country).

(24) Purchaser s complete telephone number.

(25) Purchaser s occupation.

(26) Purchaser s gender.

(27) Purchaser s physical description.

(28) All legal names and aliases ever used by the purchaser.

(29) Yes or no answer to questions that prohibit purchase, including, but not limited to, conviction of a felony as described in Chapter 2 (commencing with Section 29800) or an offense described in Chapter 3 (commencing with Section 29900) of Division 9 of this title, the purchaser s status as a person described in Section 8100 of the Welfare and Institutions Code, whether the purchaser is a person who has been adjudicated by a court to be a danger to others or found not guilty by reason of insanity, and whether the purchaser is a person who has been found incompetent to stand trial or placed under conservatorship by a court pursuant to Section 8103 of the Welfare and Institutions Code.

(30) Signature of purchaser.

(31) Signature of salesperson, as a witness to the purchaser s signature.

(32) Salesperson s certificate of eligibility number, if the salesperson has obtained a certificate of eligibility.

(33) Name and complete address of the dealer or firm selling the firearm as shown on the dealer s license.

(34) The establishment number, if assigned.

(35) The dealer s complete business telephone number.

(36) Any information required by Chapter 5 (commencing with Section 28050).

(37) Any information required to determine whether subdivision (f) of Section 27540 applies.

(38) A statement of the penalties for signing a fictitious name or address, knowingly furnishing any incorrect information, or knowingly omitting any information required to be provided for the register.

(39) A statement informing the purchaser, after his or her ownership of a firearm, of all of the following:

(A) Upon his or her application, the Department of Justice shall furnish him or her any information reported to the department as it relates to his or her ownership of that firearm.

(B) The purchaser is entitled to file a report of his or her acquisition, disposition, or ownership of a firearm with the department pursuant to Section 28000.

(C) Instructions for accessing the department s Internet Web site for more information.

(40) For transactions on and after January 1, 2015, the purchaser s firearm safety certificate number, except that in the case of a handgun, the number from an unexpired handgun safety certificate may be used.

(b) The purchaser shall provide the purchaser s right thumbprint on the register in a manner prescribed by the department. No exception to this requirement shall be permitted except by regulations adopted by the department.

(c) The firearms dealer shall record on the register or record of electronic transfer the date that the firearm is delivered, together with the firearm dealer s signature indicating delivery of the firearm.

(d) The purchaser shall sign the register or the record of electronic transfer on the date that the firearm is delivered to him or her.

(Amended by Stats. 2013, Ch. 761, Sec. 11.5. Effective January 1, 2014.)



28170

Where the register is used, the following shall apply:

(a) Dealers shall use ink to complete each document.

(b) The dealer or salesperson making a sale shall ensure that all information is provided legibly. The dealer and salespersons shall be informed that incomplete or illegible information will delay sales.

(c) Each dealer shall be provided instructions regarding the procedure for completion of the form and routing of the form. Dealers shall comply with these instructions, which shall include the information set forth in this section.

(d) One firearm transaction shall be reported on each record of sale document.

(Amended by Stats. 2011, Ch. 745, Sec. 51. Effective January 1, 2012.)



28175

The dealer or salesperson making a sale shall ensure that all required information has been obtained from the purchaser. The dealer and all salespersons shall be informed that incomplete information will delay sales.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



28180

(a) The purchaser s name, date of birth, and driver s license or identification number shall be obtained electronically from the magnetic strip on the purchaser s driver s license or identification and shall not be supplied by any other means, except as authorized by the department.

(b) The requirement of subdivision (a) shall not apply in either of the following cases:

(1) The purchaser s identification consists of a military identification card.

(2) Due to technical limitations, the magnetic strip reader is unable to obtain the required information from the purchaser s identification. In those circumstances, the firearms dealer shall obtain a photocopy of the identification as proof of compliance.

(c) In the event that the dealer has reported to the department that the dealer s equipment has failed, information pursuant to this section shall be obtained by an alternative method to be determined by the department.

(Amended by Stats. 2011, Ch. 745, Sec. 52. Effective January 1, 2012.)






ARTICLE 3. Submission of Fees and Firearm Purchaser Information to the Department of Justice

28200

As used in this article, the following words have the following meanings:

(a) Purchase means the purchase, loan, or transfer of a firearm.

(b) Purchaser means the purchaser or transferee of a firearm or the person being loaned a firearm.

(c) Sale means the sale, loan, or transfer of a firearm.

(d) Seller means, if the transaction is being conducted pursuant to Chapter 5 (commencing with Section 28050), the person selling, loaning, or transferring the firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



28205

(a) Until January 1, 1998, the Department of Justice shall determine the method by which a dealer shall submit firearm purchaser information to the department. The information shall be in one of the following formats:

(1) Submission of the register described in Article 2 (commencing with Section 28150).

(2) Electronic or telephonic transfer of the information contained in the register described in Article 2 (commencing with Section 28150).

(b) On or after January 1, 1998, electronic or telephonic transfer, including voice or facsimile transmission, shall be the exclusive means by which purchaser information is transmitted to the department.

(c) On or after January 1, 2003, except as permitted by the department, electronic transfer shall be the exclusive means by which information is transmitted to the department. Telephonic transfer shall not be permitted for information regarding sales of any firearms.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



28210

(a) (1) Where the register is used, the purchaser of any firearm shall be required to present to the dealer clear evidence of the person s identity and age.

(2) The dealer shall require the purchaser to sign the purchaser s current legal name and affix the purchaser s residence address and date of birth to the register in quadruplicate.

(3) The salesperson shall sign the register in quadruplicate, as a witness to the signature and identification of the purchaser.

(b) Any person furnishing a fictitious name or address, knowingly furnishing any incorrect information, or knowingly omitting any information required to be provided for the register shall be punished as provided in Section 28250.

(c) (1) The original of the register shall be retained by the dealer in consecutive order.

(2) Each book of 50 originals shall become the permanent register of transactions, which shall be retained for not less than three years from the date of the last transaction.

(3) Upon presentation of proper identification, the permanent register of transactions shall be available for inspection by any peace officer, Department of Justice employee designated by the Attorney General, or agent of the federal Bureau of Alcohol, Tobacco, Firearms and Explosives. Until January 1, 2014, no information shall be compiled therefrom regarding the purchasers or other transferees of firearms that are not handguns.

(d) On the date of the application to purchase, two copies of the original sheet of the register shall be placed in the mail, postage prepaid, and properly addressed to the Department of Justice.

(e) (1) A photocopy of the register shall be provided to the purchaser by the dealer at the time of delivery of the firearm and after the dealer notes the date of delivery and the dealer s signature indicating delivery of the firearm, and the purchaser acknowledges the receipt of the firearm.

(2) The requirements of this subdivision apply if a dealer is delivering a firearm pursuant to Section 27540 or Chapter 5 (commencing with Section 28050).

(f) If the transaction is a private party transfer conducted pursuant to Chapter 5 (commencing with Section 28050), a photocopy of the original shall be provided to the seller by the dealer at the time the register is signed by the seller. The dealer shall redact all of the purchaser s personal information, as required pursuant to subdivision (a) of Section 28160 and subdivision (a) of Section 28165, from the seller s copy, and the seller s personal information from the purchaser s copy.

(Amended by Stats. 2013, Ch. 738, Sec. 8. Effective January 1, 2014.)



28215

(a) (1) Where the electronic or telephonic transfer of applicant information is used, the purchaser shall be required to present to the dealer clear evidence of the person s identity and age.

(2) The dealer shall require the purchaser to sign the purchaser s current legal name to the record of electronic or telephonic transfer.

(3) The salesperson shall sign the record of electronic or telephonic transfer, as a witness to the signature and identification of the purchaser.

(b) Any person furnishing a fictitious name or address, knowingly furnishing any incorrect information, or knowingly omitting any information required to be provided for the electronic or telephonic transfer shall be punished as provided in Section 28250.

(c) (1) The original of each record of electronic or telephonic transfer shall be retained by the dealer in consecutive order.

(2) Each original shall become the permanent record of the transaction, which shall be retained for not less than three years from the date of the last transaction.

(3) Upon presentation of proper identification, the permanent record of the transaction shall be provided for inspection by any peace officer, Department of Justice employee designated by the Attorney General, or agent of the federal Bureau of Alcohol, Tobacco, Firearms and Explosives.

(d) On the date of the application to purchase, the record of applicant information shall be transmitted to the Department of Justice by electronic or telephonic transfer.

(e) (1) A copy of the record of electronic or telephonic transfer shall be provided to the purchaser by the dealer at the time of delivery of the firearm and after the dealer notes the date of delivery and the dealer s signature indicating delivery of the firearm, and the purchaser acknowledges the receipt of the firearm.

(2) The requirements of this subdivision apply if a dealer is delivering a firearm pursuant to Section 27540 or Chapter 5 (commencing with Section 28050).

(f) If the transaction is a private party transfer conducted pursuant to Chapter 5 (commencing with Section 28050), a copy shall be provided to the seller by the dealer at the time the record of electronic or telephonic transfer is signed by the seller. The dealer shall redact all of the purchaser s personal information, as required pursuant to subdivision (a) of Section 28160 and subdivision (a) of Section 28165, from the seller s copy, and the seller s personal information from the purchaser s copy.

(Amended by Stats. 2013, Ch. 738, Sec. 9. Effective January 1, 2014.)



28220

(a) Upon submission of firearm purchaser information, the Department of Justice shall examine its records, as well as those records that it is authorized to request from the State Department of State Hospitals pursuant to Section 8104 of the Welfare and Institutions Code, in order to determine if the purchaser is a person described in subdivision (a) of Section 27535, or is prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm.

(b) To the extent that funding is available, the Department of Justice may participate in the National Instant Criminal Background Check System (NICS), as described in subsection (t) of Section 922 of Title 18 of the United States Code, and, if that participation is implemented, shall notify the dealer and the chief of the police department of the city or city and county in which the sale was made, or if the sale was made in a district in which there is no municipal police department, the sheriff of the county in which the sale was made, that the purchaser is a person prohibited from acquiring a firearm under federal law.

(c) If the department determines that the purchaser is prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm or is a person described in subdivision (a) of Section 27535, it shall immediately notify the dealer and the chief of the police department of the city or city and county in which the sale was made, or if the sale was made in a district in which there is no municipal police department, the sheriff of the county in which the sale was made, of that fact.

(d) If the department determines that the copies of the register submitted to it pursuant to subdivision (d) of Section 28210 contain any blank spaces or inaccurate, illegible, or incomplete information, preventing identification of the purchaser or the handgun or other firearm to be purchased, or if any fee required pursuant to Section 28225 is not submitted by the dealer in conjunction with submission of copies of the register, the department may notify the dealer of that fact. Upon notification by the department, the dealer shall submit corrected copies of the register to the department, or shall submit any fee required pursuant to Section 28225, or both, as appropriate and, if notification by the department is received by the dealer at any time prior to delivery of the firearm to be purchased, the dealer shall withhold delivery until the conclusion of the waiting period described in Sections 26815 and 27540.

(e) If the department determines that the information transmitted to it pursuant to Section 28215 contains inaccurate or incomplete information preventing identification of the purchaser or the handgun or other firearm to be purchased, or if the fee required pursuant to Section 28225 is not transmitted by the dealer in conjunction with transmission of the electronic or telephonic record, the department may notify the dealer of that fact. Upon notification by the department, the dealer shall transmit corrections to the record of electronic or telephonic transfer to the department, or shall transmit any fee required pursuant to Section 28225, or both, as appropriate, and if notification by the department is received by the dealer at any time prior to delivery of the firearm to be purchased, the dealer shall withhold delivery until the conclusion of the waiting period described in Sections 26815 and 27540.

(f) (1) (A) The department shall immediately notify the dealer to delay the transfer of the firearm to the purchaser if the records of the department, or the records available to the department in the National Instant Criminal Background Check System, indicate one of the following:

(i) The purchaser has been taken into custody and placed in a facility for mental health treatment or evaluation and may be a person described in Section 8100 or 8103 of the Welfare and Institutions Code and the department is unable to ascertain whether the purchaser is a person who is prohibited from possessing, receiving, owning, or purchasing a firearm, pursuant to Section 8100 or 8103 of the Welfare and Institutions Code, prior to the conclusion of the waiting period described in Sections 26815 and 27540.

(ii) The purchaser has been arrested for, or charged with, a crime that would make him or her, if convicted, a person who is prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm, and the department is unable to ascertain whether the purchaser was convicted of that offense prior to the conclusion of the waiting period described in Sections 26815 and 27540.

(iii) The purchaser may be a person described in subdivision (a) of Section 27535, and the department is unable to ascertain whether the purchaser, in fact, is a person described in subdivision (a) of Section 27535, prior to the conclusion of the waiting period described in Sections 26815 and 27540.

(B) The dealer shall provide the purchaser with information about the manner in which he or she may contact the department regarding the delay described in subparagraph (A).

(2) The department shall notify the purchaser by mail regarding the delay and explain the process by which the purchaser may obtain a copy of the criminal or mental health record the department has on file for the purchaser. Upon receipt of that criminal or mental health record, the purchaser shall report any inaccuracies or incompleteness to the department on an approved form.

(3) If the department ascertains the final disposition of the arrest or criminal charge, or the outcome of the mental health treatment or evaluation, or the purchaser s eligibility to purchase a firearm, as described in paragraph (1), after the waiting period described in Sections 26815 and 27540, but within 30 days of the dealer s original submission of the purchaser information to the department pursuant to this section, the department shall do the following:

(A) If the purchaser is not a person described in subdivision (a) of Section 27535, and is not prohibited by state or federal law, including, but not limited to, Section 8100 or 8103 of the Welfare and Institutions Code, from possessing, receiving, owning, or purchasing a firearm, the department shall immediately notify the dealer of that fact and the dealer may then immediately transfer the firearm to the purchaser, upon the dealer s recording on the register or record of electronic transfer the date that the firearm is transferred, the dealer signing the register or record of electronic transfer indicating delivery of the firearm to that purchaser, and the purchaser signing the register or record of electronic transfer acknowledging the receipt of the firearm on the date that the firearm is delivered to him or her.

(B) If the purchaser is a person described in subdivision (a) of Section 27535, or is prohibited by state or federal law, including, but not limited to, Section 8100 or 8103 of the Welfare and Institutions Code, from possessing, receiving, owning, or purchasing a firearm, the department shall immediately notify the dealer and the chief of the police department in the city or city and county in which the sale was made, or if the sale was made in a district in which there is no municipal police department, the sheriff of the county in which the sale was made, of that fact in compliance with subdivision (c) of Section 28220.

(4) If the department is unable to ascertain the final disposition of the arrest or criminal charge, or the outcome of the mental health treatment or evaluation, or the purchaser s eligibility to purchase a firearm, as described in paragraph (1), within 30 days of the dealer s original submission of purchaser information to the department pursuant to this section, the department shall immediately notify the dealer and the dealer may then immediately transfer the firearm to the purchaser, upon the dealer s recording on the register or record of electronic transfer the date that the firearm is transferred, the dealer signing the register or record of electronic transfer indicating delivery of the firearm to that purchaser, and the purchaser signing the register or record of electronic transfer acknowledging the receipt of the firearm on the date that the firearm is delivered to him or her.

(Amended by Stats. 2013, Ch. 737, Sec. 8.1. Effective January 1, 2014.)



28225

(a) The Department of Justice may require the dealer to charge each firearm purchaser a fee not to exceed fourteen dollars ($14), except that the fee may be increased at a rate not to exceed any increase in the California Consumer Price Index as compiled and reported by the Department of Industrial Relations.

(b) The fee under subdivision (a) shall be no more than is necessary to fund the following:

(1) The department for the cost of furnishing this information.

(2) The department for the cost of meeting its obligations under paragraph (2) of subdivision (b) of Section 8100 of the Welfare and Institutions Code.

(3) Local mental health facilities for state-mandated local costs resulting from the reporting requirements imposed by Section 8103 of the Welfare and Institutions Code.

(4) The State Department of State Hospitals for the costs resulting from the requirements imposed by Section 8104 of the Welfare and Institutions Code.

(5) Local mental hospitals, sanitariums, and institutions for state-mandated local costs resulting from the reporting requirements imposed by Section 8105 of the Welfare and Institutions Code.

(6) Local law enforcement agencies for state-mandated local costs resulting from the notification requirements set forth in subdivision (a) of Section 6385 of the Family Code.

(7) Local law enforcement agencies for state-mandated local costs resulting from the notification requirements set forth in subdivision (c) of Section 8105 of the Welfare and Institutions Code.

(8) For the actual costs associated with the electronic or telephonic transfer of information pursuant to Section 28215.

(9) The Department of Food and Agriculture for the costs resulting from the notification provisions set forth in Section 5343.5 of the Food and Agricultural Code.

(10) The department for the costs associated with subdivisions (d) and (e) of Section 27560.

(11) The department for the costs associated with funding Department of Justice firearms-related regulatory and enforcement activities related to the sale, purchase, possession, loan, or transfer of firearms pursuant to any provision listed in Section 16580.

(c) The fee established pursuant to this section shall not exceed the sum of the actual processing costs of the department, the estimated reasonable costs of the local mental health facilities for complying with the reporting requirements imposed by paragraph (3) of subdivision (b), the costs of the State Department of State Hospitals for complying with the requirements imposed by paragraph (4) of subdivision (b), the estimated reasonable costs of local mental hospitals, sanitariums, and institutions for complying with the reporting requirements imposed by paragraph (5) of subdivision (b), the estimated reasonable costs of local law enforcement agencies for complying with the notification requirements set forth in subdivision (a) of Section 6385 of the Family Code, the estimated reasonable costs of local law enforcement agencies for complying with the notification requirements set forth in subdivision (c) of Section 8105 of the Welfare and Institutions Code imposed by paragraph (7) of subdivision (b), the estimated reasonable costs of the Department of Food and Agriculture for the costs resulting from the notification provisions set forth in Section 5343.5 of the Food and Agricultural Code, the estimated reasonable costs of the department for the costs associated with subdivisions (d) and (e) of Section 27560, and the estimated reasonable costs of department firearms-related regulatory and enforcement activities related to the sale, purchase, possession, loan, or transfer of firearms pursuant to any provision listed in Section 16580.

(d) Where the electronic or telephonic transfer of applicant information is used, the department shall establish a system to be used for the submission of the fees described in this section to the department.

(Amended by Stats. 2012, Ch. 24, Sec. 57. Effective June 27, 2012.)



28230

(a) The Department of Justice may charge a fee sufficient to reimburse it for each of the following but not to exceed fourteen dollars ($14), except that the fee may be increased at a rate not to exceed any increase in the California Consumer Price Index as compiled and reported by the Department of Industrial Relations:

(1) For the actual costs associated with the preparation, sale, processing, and filing of forms or reports required or utilized pursuant to any provision listed in subdivision (a) of Section 16585.

(2) For the actual processing costs associated with the submission of a Dealers Record of Sale to the department.

(3) For the actual costs associated with the preparation, sale, processing, and filing of reports utilized pursuant to Section 26905, 27565, 27966, or 28000, or paragraph (1) of subdivision (a) of Section 27560.

(4) For the actual costs associated with the electronic or telephonic transfer of information pursuant to Section 28215.

(b) If the department charges a fee pursuant to paragraph (2) of subdivision (a), it shall be charged in the same amount to all categories of transaction that are within that paragraph.

(c) Any costs incurred by the Department of Justice to implement this section shall be reimbursed from fees collected and charged pursuant to this section. No fees shall be charged to the dealer pursuant to Section 28225 for implementing this section.

(Amended by Stats. 2011, Ch. 745, Sec. 56. Effective January 1, 2012.)



28235

All money received by the department pursuant to this article shall be deposited in the Dealers Record of Sale Special Account of the General Fund, which is hereby created, to be available, upon appropriation by the Legislature, for expenditure by the department to offset the costs incurred pursuant to any of the following:

(a) This article.

(b) Section 18910.

(c) Section 27555.

(d) Subdivisions (d) and (e) of Section 27560.

(e) Article 6 (commencing with Section 28450).

(f) Section 31110.

(g) Section 31115.

(h) Subdivision (a) of Section 32020.

(i) Section 32670.

(j) Section 33320.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



28240

(a) Until January 1, 2014, only one fee shall be charged pursuant to this article for a single transaction on the same date for the sale of any number of firearms that are not handguns, or for the taking of possession of those firearms.

(b) Beginning January 1, 2014, only one fee shall be charged pursuant to this article for a single transaction on the same date for taking title or possession of any number of firearms.

(Amended by Stats. 2012, Ch. 691, Sec. 1. Effective January 1, 2013.)



28245

Whenever the Department of Justice acts pursuant to this article as it pertains to firearms other than handguns, the department s acts or omissions shall be deemed to be discretionary within the meaning of the Government Claims Act pursuant to Division 3.6 (commencing with Section 810) of Title 1 of the Government Code.

(Amended by Stats. 2012, Ch. 759, Sec. 8. Effective January 1, 2013.)



28250

(a) Any person who does any of the following is guilty of a misdemeanor:

(1) Furnishing a fictitious name or address for the register under Section 28210 or the electronic or telephonic transfer under Section 28215.

(2) Knowingly furnishing any incorrect information for the register under Section 28210 or the electronic or telephonic transfer under Section 28215.

(3) Knowingly omitting any information required to be provided for the register under Section 28210 or the electronic or telephonic transfer under Section 28215.

(4) Violating any provision of this article.

(b) Notwithstanding subdivision (a), any person who is prohibited from obtaining a firearm pursuant to Chapter 2 (commencing with Section 29800) or Chapter 3 (commencing with Section 29900) of Division 9 of this title, or Section 8100 or 8103 of the Welfare and Institutions Code, who does any of the following shall be punished by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170 for a term of 8, 12, or 18 months:

(1) Knowingly furnishes a fictitious name or address for the register under Section 28210 or the electronic or telephonic transfer under Section 28215.

(2) Knowingly furnishes any incorrect information for the register under Section 28210 or the electronic or telephonic transfer under Section 28215.

(3) Knowingly omits any information required to be provided for the register under Section 28210 or the electronic or telephonic transfer under Section 28215.

(Amended by Stats. 2011, Ch. 15, Sec. 546. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Section operative January 1, 2012, pursuant to Stats. 2010, Ch. 711, Sec. 10.)



28255

Commencing January 1, 2014, if after the conclusion of the waiting period described in Sections 26815 and 27540, the individual named in the application as the purchaser of the firearm takes possession of the firearm set forth in the application to purchase, the dealer shall notify the Department of Justice of that fact in a manner and within a time period specified by the department, and with sufficient information to identify the purchaser and the firearm that the purchaser took possession of.

(Added by Stats. 2013, Ch. 737, Sec. 9. Effective January 1, 2014.)






ARTICLE 4. Firearms Safety and Enforcement Special Fund

28300

(a) The Firearms Safety and Enforcement Special Fund is hereby established in the State Treasury and shall be administered by the Department of Justice.

(b) Notwithstanding Section 13340 of the Government Code, all moneys in the fund are continuously appropriated to the Department of Justice, without regard to fiscal years, for the purpose of implementing and enforcing the provisions of Article 2 (commencing with Section 31610) of Chapter 4 of Division 10, enforcing Section 830.95, Title 2 (commencing with Section 12001) of Part 4, Sections 16000 to 16960, inclusive, Sections 16970 to 17230, inclusive, Sections 17240 to 21390, inclusive, and Sections 21590 to 34370, inclusive, and for the establishment, maintenance, and upgrading of equipment and services necessary for firearms dealers to comply with Article 2 (commencing with Section 28150).

(c) The Department of Justice may require firearms dealers to charge each person who obtains a firearm a fee not to exceed five dollars ($5) for each transaction. Revenues from this fee shall be deposited in the Firearms Safety and Enforcement Special Fund.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 5. Exceptions Relating to Law Enforcement

28400

(a) Article 1 (commencing with Section 28100), Article 2 (commencing with Section 28150), Article 3 (commencing with Section 28200), and Article 4 (commencing with Section 28300) do not apply to any sale, delivery, or transfer of firearms made to an authorized law enforcement representative of any city, county, city and county, or state, or of the federal government, for exclusive use by that governmental agency if, prior to the sale, delivery, or transfer of these firearms, written authorization from the head of the agency authorizing the transaction is presented to the person from whom the purchase, delivery, or transfer is being made.

(b) Proper written authorization is defined as verifiable written certification from the head of the agency by which the purchaser or transferee is employed, identifying the employee as an individual authorized to conduct the transaction, and authorizing the transaction for the exclusive use of the agency by which that person is employed.

(c) Within 10 days of the date a handgun, and commencing January 1, 2014, any firearm, is acquired by the agency, a record of the same shall be entered as an institutional weapon into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency. Any agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2011, Ch. 745, Sec. 59. Effective January 1, 2012.)



28405

Article 1 (commencing with Section 28100), Article 2 (commencing with Section 28150), Article 3 (commencing with Section 28200), and Article 4 (commencing with Section 28300) do not apply to the loan of a firearm if all of the following conditions are satisfied:

(a) The loan is made by an authorized law enforcement representative of a city, county, or city and county, or of the state or federal government.

(b) The loan is made to a peace officer employed by that agency and authorized to carry a firearm.

(c) The loan is made for the carrying and use of that firearm by that peace officer in the course and scope of the officer s duties.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



28410

(a) Article 1 (commencing with Section 28100), Article 2 (commencing with Section 28150), Article 3 (commencing with Section 28200), and Article 4 (commencing with Section 28300) do not apply to the sale, delivery, or transfer of a firearm by a law enforcement agency to a peace officer pursuant to Section 10334 of the Public Contract Code.

(b) Within 10 days of the date that a handgun, and commencing January 1, 2014, any firearm, is sold, delivered, or transferred pursuant to Section 10334 of the Public Contract Code to that peace officer, the name of the officer and the make, model, serial number, and other identifying characteristics of the firearm being sold, delivered, or transferred shall be entered into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency that sold, delivered, or transferred the firearm, provided, however, that if the firearm is not a handgun and does not have a serial number, identification number, or identification mark assigned to it, that fact shall be noted in AFS. Any agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2011, Ch. 745, Sec. 60. Effective January 1, 2012.)



28415

(a) Article 1 (commencing with Section 28100), Article 2 (commencing with Section 28150), Article 3 (commencing with Section 28200), and Article 4 (commencing with Section 28300) do not apply to the sale, delivery, or transfer of a firearm by a law enforcement agency to a retiring peace officer who is authorized to carry a firearm pursuant to Chapter 5 (commencing with Section 26300) of Division 5.

(b) Within 10 days of the date that a handgun, and commencing January 1, 2014, any firearm, is sold, delivered, or transferred to that retiring peace officer, the name of the officer and the make, model, serial number, and other identifying characteristics of the firearm being sold, delivered, or transferred shall be entered into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency that sold, delivered, or transferred the firearm, provided, however, that if the firearm is not a handgun and does not have a serial number, identification number, or identification mark assigned to it, that fact shall be noted in AFS. Any agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2011, Ch. 745, Sec. 61. Effective January 1, 2012.)






ARTICLE 6. Centralized List of Exempted Federal Firearms Licensees

28450

(a) Commencing January 1, 2008, the Department of Justice shall keep a centralized list of persons who identify themselves as being licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code as a dealer, importer, or manufacturer of firearms whose licensed premises are within this state and who declare to the department an exemption from the firearms dealer licensing requirements of Section 26500.

(b) The list shall be known as the centralized list of exempted federal firearms licensees.

(c) To qualify for placement on the centralized list, an applicant shall do all of the following:

(1) Possess a valid federal firearms license pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code as a dealer, importer, or manufacturer of firearms.

(2) Possess a current, valid certificate of eligibility pursuant to Section 26710.

(3) Maintain with the department a signed declaration enumerating the applicant s statutory exemptions from licensing requirements of Section 26500.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



28455

Any person furnishing a fictitious name, knowingly furnishing any incorrect information, or knowingly omitting any information for the declaration under paragraph (3) of subdivision (c) of Section 28450 shall be guilty of a misdemeanor.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



28460

(a) Commencing January 1, 2008, the department shall assess an annual fee of one hundred fifteen dollars ($115) to cover its costs of maintaining the centralized list of exempted federal firearms licensees prescribed by Section 28450, conducting inspections in accordance with this article, and for the cost of maintaining the firearm shipment verification number system described in Section 27555.

(b) The department may increase the fee at a rate not to exceed the increase in the California Consumer Price Index as compiled and reported by the Department of Industrial Relations.

(c) The fees collected shall be deposited in the Dealers Record of Sale Special Account.

(d) A person who satisfies all of the following conditions shall not be charged a fee:

(1) The person is not licensed pursuant to Sections 26700 to 26915, inclusive.

(2) The person has been issued a permit pursuant to Section 31005, 32650, or 33300, or pursuant to Article 3 (commencing with Section 18900) of Chapter 1 of Division 5 of Title 2.

(3) The person is placed on the centralized list of exempted federal firearms licensees.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



28465

(a) Any person licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code as a dealer, importer, or manufacturer of firearms whose licensed premises are within this state shall not import or receive firearms from any source unless listed on the centralized list of firearms dealers pursuant to Section 26715, or the centralized list of exempted federal firearms licensees pursuant to Section 28450, or the centralized list of firearms manufacturers pursuant to Section 29060.

(b) A violation of this section is a misdemeanor.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



28470

(a) All persons on the centralized list of exempted federal firearms licensees prescribed by Section 28450 shall record and keep on file for three years, the verification number that shall accompany firearms received from other federal firearms licensees pursuant to Section 27555.

(b) A violation of this section is cause for immediate removal from the centralized list.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



28475

Information compiled from the list described in Section 28450 shall be made available for the following purposes:

(a) Requests from local, state, and federal law enforcement agencies and the duly constituted city, county, and city and county licensing authorities.

(b) When the information is requested by a person licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code for determining the validity of the license for firearm shipments.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



28480

(a) The department may conduct onsite inspections at the business premises of a person on the centralized list described in Section 28450 to determine compliance with firearms laws pursuant to the provisions listed in Section 16575.

(b) The department shall work in consultation with the Bureau of Alcohol, Tobacco, Firearms, and Explosives to ensure that licensees are not subject to duplicative inspections.

(c) During the inspection the following firearm records shall be made available for review:

(1) Federal records referred to in subdivision (a) of Section 478.125 of Title 27 of the Code of Federal Regulations and the bound book containing the same information referred to in Section 478.124a and subdivision (e) of Section 478.125 of Title 27 of the Code of Federal Regulations.

(2) Verification numbers issued pursuant to Section 27555.

(3) Any other records requested by the department to determine compliance with the provisions listed in Section 16575.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



28485

The department may remove from the centralized list described in Section 28450 any person who violates a provision listed in Section 16575.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



28490

The department may adopt regulations as necessary to carry out the provisions of this article, Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) of Chapter 2, and Sections 27555 to 27570, inclusive. The department shall work in consultation with the Bureau of Alcohol, Tobacco, Firearms, and Explosives to ensure that state regulations are not duplicative of federal regulations.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)












DIVISION 7. MANUFACTURE OF FIREARMS

CHAPTER 1. License Requirement for Manufacture of Firearms

29010

(a) Commencing July 1, 1999, no person, firm, or corporation licensed to manufacture firearms pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code may manufacture firearms within this state unless that person, firm, or corporation is licensed pursuant to Chapter 2 (commencing with Section 29030).

(b) Subdivision (a) does not apply to a person licensed to manufacture firearms pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code who manufactures fewer than 100 firearms in a calendar year within this state.

(c) If a person, firm, or corporation required to be licensed pursuant to Chapter 2 (commencing with Section 29030) ceases operations, then the records required pursuant to Section 29130 and subdivision (b) of Section 29115 shall be forwarded to the federal Bureau of Alcohol, Tobacco, Firearms and Explosives within three days of the closure of business.

(d) A violation of this section is a misdemeanor.

(Amended by Stats. 2011, Ch. 296, Sec. 233. Effective January 1, 2012.)






CHAPTER 2. Issuance, Forfeiture, and Conditions of License to Manufacture Firearms

ARTICLE 1. Preliminary Provisions

29030

In this chapter, licensee means a person, firm, or corporation that satisfies both of the following:

(a) Has a license issued pursuant to subdivision (b) of Section 29050.

(b) Is among those recorded in the centralized list specified in Section 29060.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 2. Licensing Process

29050

(a) The Department of Justice shall accept applications for, and shall grant licenses permitting, the manufacture of firearms within this state.

(b) No license shall be granted by the department unless and until the applicant presents proof that the applicant has all of the following:

(1) A valid license to manufacture firearms issued pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code.

(2) Any regulatory or business license required by local government.

(3) A valid seller s permit or resale certificate issued by the State Board of Equalization, if applicable.

(4) A certificate of eligibility issued by the Department of Justice pursuant to Section 26710.

(c) A license granted by the department shall be valid for no more than one year from the date of issuance and shall be in the form prescribed by the Attorney General.

(d) The department shall inform applicants who are denied licenses of the reasons for the denial in writing.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29055

(a) The department shall adopt regulations to administer this chapter and Chapter 1 (commencing with Section 29010).

(b) The department shall recover the full costs of administering the program by collecting fees from license applicants. Recoverable costs shall include, but not be limited to, the costs of inspections and maintaining a centralized list of licensed firearm manufacturers.

(c) The fee for licensed manufacturers who produce fewer than 500 firearms in a calendar year within this state shall not exceed two hundred fifty dollars ($250) per year or the actual costs of inspections and maintaining a centralized list of firearm manufacturers and any other duties of the department required pursuant to this chapter and Chapter 1 (commencing with Section 29010), whichever is less.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29060

(a) Except as otherwise provided in subdivisions (a) and (b) of Section 20965, the Department of Justice shall maintain a centralized list of all persons licensed pursuant to subdivision (b) of Section 29050.

(b) The centralized list shall be provided annually to each police department and county sheriff within the state.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29065

(a) Except as provided in subdivision (b), the license of any licensee who violates this chapter may be revoked.

(b) The license of any licensee who knowingly or with gross negligence violates this chapter or violates this chapter three times shall be revoked, and that person, firm, or corporation shall become permanently ineligible to obtain a license pursuant to this chapter.

(c) Upon the revocation of the license, notification shall be provided to local law enforcement authorities in the jurisdiction where the licensee s business is located and to the federal Bureau of Alcohol, Tobacco, Firearms and Explosives.

(Amended by Stats. 2011, Ch. 296, Sec. 234. Effective January 1, 2012.)



29070

(a) The department shall make information concerning the location and name of a licensee available, upon request, for the following purposes only:

(1) Law enforcement.

(2) When the information is requested by a person licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code for determining the validity of the license for firearm shipments.

(b) Notwithstanding subdivision (a), the department shall make the name and business address of a licensee available to any person upon written request.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29075

The Department of Justice shall maintain and make available upon request information concerning all of the following:

(a) The number of inspections conducted and the amount of fees collected pursuant to Section 29055.

(b) The number of licensees removed from the centralized list described in Sections 29060 and 29065.

(c) The number of licensees found to have violated this chapter.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 3. Prohibitions and Requirements Applicable to Licensee

29100

A licensee shall comply with the prohibitions and requirements described in this article.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29105

The business of a licensee shall be conducted only in the buildings designated in the license.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29110

A licensee shall display the license or a copy thereof, certified by the department, on the premises where it can easily be seen.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29115

(a) Whenever a licensee discovers that a firearm has been stolen or is missing from the licensee s premises, the licensee shall report the loss or theft within 48 hours of the discovery to all of the following:

(1) The Department of Justice, in a manner prescribed by the department.

(2) The federal Bureau of Alcohol, Tobacco, Firearms and Explosives.

(3) The police department in the city or city and county where the building designated in the license is located.

(4) If there is no police department in the city or city and county where the building designated in the license is located, the sheriff of the county where the building designated in the license is located.

(b) For at least 10 years, the licensee shall maintain records of all firearms that are lost or stolen, as prescribed by the Department of Justice.

(Amended by Stats. 2011, Ch. 296, Sec. 235. Effective January 1, 2012.)



29120

(a) A licensee shall require that each employee obtain a certificate of eligibility pursuant to Section 26710, which shall be renewed annually, before being allowed to come into contact with any firearm.

(b) A licensee shall prohibit any employee who the licensee knows or reasonably should know is prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm from coming into contact with any firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29125

(a) Each firearm a licensee manufactures in this state shall be identified with a unique serial number stamped onto the firearm utilizing the method of compression stamping.

(b) Licensed manufacturers who produce fewer than 500 firearms in a calendar year within this state may serialize long guns only by utilizing a method of compression stamping or by engraving the serial number onto the firearm.

(c) The licensee shall stamp the serial number onto the firearm within one business day of the time the frame or receiver is manufactured.

(d) The licensee shall not use the same serial number for more than one firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29130

(a) A licensee shall record the type, model, caliber, or gauge, and serial number of each firearm manufactured or acquired, and the date of the manufacture or acquisition, within one business day of the manufacture or acquisition.

(b) The licensee shall maintain permanently within the building designated in the license the records required pursuant to subdivision (a).

(c) Backup copies of the records described in subdivision (a), whether electronic or hard copy, shall be made at least once a month. These backup records shall be maintained in a facility separate from the one in which the primary records are stored.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29135

(a) A licensee shall allow the department to inspect the building designated in the license to ensure compliance with the requirements of this chapter.

(b) A licensee shall allow any peace officer, authorized law enforcement employee, or Department of Justice employee designated by the Attorney General, upon the presentation of proper identification, to inspect facilities and records during business hours to ensure compliance with the requirements of this chapter.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29140

A licensee shall store in a secure facility all firearms manufactured and all barrels for firearms manufactured.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29141

Except as otherwise provided in Section 29142, as used in this chapter, secure facility means that the facility satisfies all of the following:

(a) The facility is equipped with a burglar alarm with central monitoring.

(b) All perimeter entries to areas in which firearms are stored other than doors, including windows and skylights, are secured with steel window guards or an audible, silent, or sonic alarm to detect entry.

(c) All perimeter doorways are designed in one of the following ways:

(1) A windowless steel security door equipped with both a deadbolt and a doorknob lock.

(2) A windowed metal door equipped with both a deadbolt and a doorknob lock. If the window has an opening of five inches or more measured in any direction, the window is covered with steel bars of at least one-half inch diameter or metal grating of at least nine gauge affixed to the exterior or interior of the door.

(3) A metal grate that is padlocked and affixed to the licensee s premises independent of the door and doorframe.

(4) Hinges and hasps attached to doors by welding, riveting, or bolting with nuts on the inside of the door.

(5) Hinges and hasps installed so that they cannot be removed when the doors are closed and locked.

(d) Heating, ventilating, air-conditioning, and service openings are secured with steel bars, metal grating, or an alarm system.

(e) No perimeter metal grates are capable of being entered by any person.

(f) Steel bars used to satisfy the requirements of this section are not capable of being entered by any person.

(g) Perimeter walls of rooms in which firearms are stored are constructed of concrete or at least 10-gauge expanded steel wire mesh utilized along with typical wood frame and drywall construction. If firearms are not stored in a vault, the facility shall use an exterior security-type door along with a high security, single-key deadbolt, or other door that is more secure. All firearms shall be stored in a separate room away from any general living area or work area. Any door to the storage facility shall be locked while unattended.

(h) Perimeter doorways, including the loading dock area, are locked at all times when not attended by paid employees or contracted employees, including security guards.

(i) Except when a firearm is currently being tested, any ammunition on the premises is removed from all manufactured guns and stored in a separate and locked room, cabinet, or box away from the storage area for the firearms. Ammunition may be stored with a weapon only in a locked safe.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29142

(a) For purposes of this chapter, any licensed manufacturer who produces fewer than 500 firearms in a calendar year within this state may maintain a secure facility by complying with all of the requirements described in Section 29141, or may design a security plan that is approved by the Department of Justice or the federal Bureau of Alcohol, Tobacco, Firearms and Explosives.

(b) If a security plan is approved by the federal Bureau of Alcohol, Tobacco, Firearms and Explosives, the approved plan, along with proof of approval, shall be filed with the Department of Justice and the local police department. If there is no police department, the filing shall be with the county sheriff s office.

(c) If a security plan is approved by the Department of Justice, the approved plan, along with proof of approval, shall be filed with the local police department. If there is no police department, the filing shall be with the county sheriff s office.

(Amended by Stats. 2011, Ch. 296, Sec. 236. Effective January 1, 2012.)



29150

(a) A licensee shall notify the chief of police or other head of the municipal police department in the city or city and county where the building designated in the license is located that the licensee is manufacturing firearms within that city or city and county and the location of the licensed premises.

(b) If there is no police department in the city or city and county where the building designated in the license is located, the licensee shall notify the sheriff of the county where the building designated in the license is located that the licensee is manufacturing firearms within that county and the location of the licensed premises.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)












DIVISION 8. MISCELLANEOUS RULES RELATING TO FIREARMS GENERALLY

CHAPTER 1. Miscellaneous Provisions

29300

(a) Except as provided in subdivision (c), a firearm of any nature owned or possessed in violation of Chapter 1 (commencing with Section 29610), Chapter 2 (commencing with Section 29800), or Chapter 3 (commencing with Section 29900) of Division 9 of this title, or Chapter 3 (commencing with Section 8100) of Division 5 of the Welfare and Institutions Code, or used in the commission of any misdemeanor as provided in this code, any felony, or an attempt to commit any misdemeanor as provided in this code or any felony, is, upon a conviction of the defendant or upon a juvenile court finding that an offense which would be a misdemeanor or felony if committed by an adult was committed or attempted by the juvenile with the use of a firearm, a nuisance, and is subject to Sections 18000 and 18005.

(b) A finding that the defendant was guilty of the offense but was insane at the time the offense was committed is a conviction for the purposes of this section.

(c) A firearm is not a nuisance pursuant to this section if the firearm owner disposes of the firearm pursuant to Section 29810.

(d) This section does not apply to any of the following:

(1) Any firearm in the possession of the Department of Fish and Game.

(2) Any firearm that was used in the violation of any provision of the Fish and Game Code or any regulation adopted pursuant thereto.

(3) Any firearm that is forfeited pursuant to Section 5008.6 of the Public Resources Code.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 2. Entertainment Firearms Permit

29500

Any person who is at least 21 years of age may apply for an entertainment firearms permit from the Department of Justice. An entertainment firearms permit authorizes the permitholder to possess firearms loaned to the permitholder for use solely as a prop in a motion picture, television, video, theatrical, or other entertainment production or event.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29505

(a) Requests for entertainment firearms permits shall be made on application forms prescribed by the Department of Justice that require applicant information, including, but not limited to, the following:

(1) Complete name.

(2) Residential and mailing address.

(3) Telephone number.

(4) Date of birth.

(5) Place of birth.

(6) Country of citizenship and, if other than United States, alien number or admission number.

(7) Valid driver s license number or valid identification card number issued by the California Department of Motor Vehicles.

(8) Social security number.

(9) Signature.

(b) All applications must be submitted with the appropriate fee as specified in Section 29510.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29510

(a) The Department of Justice shall recover the full costs of administering the entertainment firearms permit program by assessing the following application fees:

(1) For the initial application: one hundred four dollars ($104). Of this sum, fifty-six dollars ($56) shall be deposited into the Fingerprint Fee Account, and forty-eight dollars ($48) shall be deposited into the Dealers Record of Sale Special Account.

(2) For each annual renewal application: twenty-nine dollars ($29), which shall be deposited into the Dealers Record of Sale Special Account.

(b) The department shall annually review and shall adjust the fees specified in subdivision (a), if necessary, to fully fund, but not to exceed the actual costs of, the permit program provided for by this chapter, including enforcement of the program.

(Amended by Stats. 2011, Ch. 285, Sec. 27. Effective January 1, 2012.)



29515

(a) Upon receipt of an initial or renewal application submitted as specified in Sections 29505, 29520, and 29525, the department shall examine its records, records the department is authorized to request from the State Department of State Hospitals pursuant to Section 8104 of the Welfare and Institutions Code, and records of the National Instant Criminal Background Check System as described in subsection (t) of Section 922 of Title 18 of the United States Code, in order to determine if the applicant is prohibited from possessing or receiving firearms.

(b) The department shall issue an entertainment firearms permit only if the records indicate that the applicant is not prohibited from possessing or receiving firearms pursuant to any federal, state, or local law.

(Amended by Stats. 2012, Ch. 24, Sec. 58. Effective June 27, 2012.)



29520

(a) An initial application for an entertainment firearms permit shall require the submission of fingerprint images and related information in a manner prescribed by the department, for the purpose of obtaining information as to the existence and nature of a record of state or federal level convictions and state or federal level arrests for which the department establishes that the individual was released on bail or on the individual s own recognizance pending trial as needed to determine whether the applicant may be issued the permit. Requests for federal level criminal offender record information received by the Department of Justice pursuant to this chapter shall be forwarded by the department to the Federal Bureau of Investigation.

(b) The Department of Justice shall review the criminal offender record information specified in subdivision (l) of Section 11105 for entertainment firearms permit applicants.

(c) The Department of Justice shall review subsequent arrests, pursuant to Section 11105.2, to determine the continuing validity of the permit as specified in Section 29530 for all entertainment firearms permitholders.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29525

Any person who furnishes a fictitious name or address or knowingly furnishes any incorrect information or knowingly omits any information required to be provided on an application for an entertainment firearms permit is guilty of a misdemeanor.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29530

(a) An entertainment firearms permit issued by the Department of Justice shall be valid for one year from the date of issuance.

(b) If at any time during that year the permitholder becomes prohibited from possessing or receiving firearms pursuant to any federal, state, or local law, the entertainment firearms permit shall be no longer valid.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29535

The implementation of Sections 29500, 29505, 29515, 29520, and 29525, and of subdivision (a) of Section 29510, by the department is exempt from the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









DIVISION 9. SPECIAL FIREARM RULES RELATING TO PARTICULAR PERSONS

CHAPTER 1. Juvenile

ARTICLE 1. Possession of Handgun

29610

A minor shall not possess a pistol, revolver, or other firearm capable of being concealed upon the person.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29615

Section 29610 shall not apply if one of the following circumstances exists:

(a) The minor is accompanied by a parent or legal guardian, and the minor is actively engaged in, or is in direct transit to or from, a lawful, recreational sport, including, but not limited to, competitive shooting, or agricultural, ranching, or hunting activity, or a motion picture, television, or video production, or entertainment or theatrical event, the nature of which involves this use of a firearm.

(b) The minor is accompanied by a responsible adult, the minor has the prior written consent of a parent or legal guardian, and the minor is actively engaged in, or is in direct transit to or from, a lawful, recreational sport, including, but not limited to, competitive shooting, or agricultural, ranching, or hunting activity, or a motion picture, television, or video production, or entertainment or theatrical event, the nature of which involves the use of a firearm.

(c) The minor is at least 16 years of age, the minor has the prior written consent of a parent or legal guardian, and the minor is actively engaged in, or is in direct transit to or from, a lawful recreational sport, including, but not limited to, competitive shooting, or agricultural, ranching, or hunting activity, or a motion picture, television, or video production, or entertainment or theatrical event, the nature of which involves the use of a firearm.

(d) The minor has the prior written consent of a parent or legal guardian, the minor is on lands owned or lawfully possessed by the parent or legal guardian, and the minor is actively engaged in, or is in direct transit to or from, a lawful, recreational sport, including, but not limited to, competitive shooting, or agricultural, ranching, or hunting activity, or a motion picture, television, or video production, or entertainment or theatrical event, the nature of which involves the use of a firearm.

(Amended by Stats. 2011, Ch. 296, Sec. 238. Effective January 1, 2012.)






ARTICLE 2. Possession of Live Ammunition

29650

A minor shall not possess live ammunition.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29655

Section 29650 shall not apply if one of the following circumstances exists:

(a) The minor has the written consent of a parent or legal guardian to possess live ammunition.

(b) The minor is accompanied by a parent or legal guardian.

(c) The minor is actively engaged in, or is going to or from, a lawful, recreational sport, including, but not limited to, competitive shooting, or agricultural, ranching, or hunting activity, the nature of which involves the use of a firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 3. Punishment

29700

Every minor who violates this chapter shall be punished as follows:

(a) By imprisonment pursuant to subdivision (h) of Section 1170 or in a county jail if one of the following applies:

(1) The minor has been found guilty previously of violating this chapter.

(2) The minor has been found guilty previously of an offense specified in Section 29905, 32625, or 33410, or an offense specified in any provision listed in Section 16590.

(3) The minor has been found guilty of a violation of Section 29610.

(b) Violations of this chapter other than those violations specified in subdivision (a) shall be punishable as a misdemeanor.

(Amended by Stats. 2011, Ch. 15, Sec. 547. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Section operative January 1, 2012, pursuant to Stats. 2010, Ch. 711, Sec. 10.)



29705

In a proceeding to enforce this chapter brought pursuant to Article 14 (commencing with Section 601) of Chapter 2 of Part 1 of Division 2 of the Welfare and Institutions Code, the court may require the custodial parent or legal guardian of a minor who violates this chapter to participate in classes on parenting education that meet the requirements established in Section 16507.7 of the Welfare and Institutions Code.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 4. Legislative Intent

29750

In enacting the amendments to former Sections 12078 and 12101 by Section 10 of Chapter 33 of the Statutes of 1994, First Extraordinary Session, it was not the intent of the Legislature to expand or narrow the application of the then-existing statutory and judicial authority as to the rights of minors to be loaned or to possess live ammunition or a firearm for the purpose of self-defense or the defense of others.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









CHAPTER 2. Person Convicted of Specified Offense, Addicted to Narcotic, or Subject to Court Order

ARTICLE 1. Prohibitions on Firearm Access

29800

(a) (1) Any person who has been convicted of a felony under the laws of the United States, the State of California, or any other state, government, or country, or of an offense enumerated in subdivision (a), (b), or (d) of Section 23515, or who is addicted to the use of any narcotic drug, and who owns, purchases, receives, or has in possession or under custody or control any firearm is guilty of a felony.

(2) Any person who has two or more convictions for violating paragraph (2) of subdivision (a) of Section 417 and who owns, purchases, receives, or has in possession or under custody or control any firearm is guilty of a felony.

(b) Notwithstanding subdivision (a), any person who has been convicted of a felony or of an offense enumerated in Section 23515, when that conviction results from certification by the juvenile court for prosecution as an adult in an adult court under Section 707 of the Welfare and Institutions Code, and who owns or has in possession or under custody or control any firearm is guilty of a felony.

(c) Subdivision (a) shall not apply to a person who has been convicted of a felony under the laws of the United States unless either of the following criteria is satisfied:

(1) Conviction of a like offense under California law can only result in imposition of felony punishment.

(2) The defendant was sentenced to a federal correctional facility for more than 30 days, or received a fine of more than one thousand dollars ($1,000), or received both punishments.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29805

Except as provided in Section 29855 or subdivision (a) of Section 29800, any person who has been convicted of a misdemeanor violation of Section 71, 76, 136.1, 136.5, or 140, subdivision (d) of Section 148, Section 171b, paragraph (1) of subdivision (a) of Section 171c, 171d, 186.28, 240, 241, 242, 243, 243.4, 244.5, 245, 245.5, 246.3, 247, 273.5, 273.6, 417, 417.6, 422, 626.9, 646.9, or 830.95, subdivision (a) of former Section 12100, as that section read at any time from when it was enacted by Section 3 of Chapter 1386 of the Statutes of 1988 to when it was repealed by Section 18 of Chapter 23 of the Statutes of 1994, Section 17500, 17510, 25300, 25800, 30315, or 32625, subdivision (b) or (d) of Section 26100, or Section 27510, or Section 8100, 8101, or 8103 of the Welfare and Institutions Code, any firearm-related offense pursuant to Sections 871.5 and 1001.5 of the Welfare and Institutions Code, or of the conduct punished in subdivision (c) of Section 27590, and who, within 10 years of the conviction, owns, purchases, receives, or has in possession or under custody or control, any firearm is guilty of a public offense, which shall be punishable by imprisonment in a county jail not exceeding one year or in the state prison, by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine. The court, on forms prescribed by the Department of Justice, shall notify the department of persons subject to this section. However, the prohibition in this section may be reduced, eliminated, or conditioned as provided in Section 29855 or 29860.

(Added by Stats. 2010, Ch. 711, Sec. 6.76. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29810

(a) For any person who is subject to Section 29800 or 29805, the court shall, at the time judgment is imposed, provide on a form supplied by the Department of Justice, a notice to the defendant prohibited by this chapter from owning, purchasing, receiving, possessing, or having under custody or control, any firearm. The notice shall inform the defendant of the prohibition regarding firearms and include a form to facilitate the transfer of firearms. If the prohibition on owning or possessing a firearm will expire on a date specified in the court order, the form shall inform the defendant that he or she may elect to have his or her firearm transferred to a firearms dealer licensed pursuant to Section 29830.

(b) Failure to provide the notice described in subdivision (a) is not a defense to a violation of this chapter.

(Amended by Stats. 2013, Ch. 739, Sec. 2. Effective January 1, 2014.)



29815

(a) Any person who, as an express condition of probation, is prohibited or restricted from owning, possessing, controlling, receiving, or purchasing a firearm and who owns, purchases, receives, or has in possession or under custody or control, any firearm, but who is not subject to Section 29805 or subdivision (a) of Section 29800, is guilty of a public offense, which shall be punishable by imprisonment in a county jail not exceeding one year or in the state prison, by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(b) The court, on forms provided by the Department of Justice, shall notify the department of persons subject to this section. The notice shall include a copy of the order of probation and a copy of any minute order or abstract reflecting the order and conditions of probation.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29820

(a) This section applies to any person who satisfies both of the following requirements:

(1) The person is alleged to have committed an offense listed in subdivision (b) of Section 707 of the Welfare and Institutions Code, an offense described in subdivision (b) of Section 1203.073, any offense enumerated in Section 29805, or any offense described in Section 25850, subdivision (a) of Section 25400, or subdivision (a) of Section 26100.

(2) The person is subsequently adjudged a ward of the juvenile court within the meaning of Section 602 of the Welfare and Institutions Code because the person committed an offense listed in subdivision (b) of Section 707 of the Welfare and Institutions Code, an offense described in subdivision (b) of Section 1203.073, any offense enumerated in Section 29805, or any offense described in Section 25850, subdivision (a) of Section 25400, or subdivision (a) of Section 26100.

(b) Any person described in subdivision (a) shall not own, or have in possession or under custody or control, any firearm until the age of 30 years.

(c) A violation of this section shall be punishable by imprisonment in a county jail not exceeding one year or in the state prison, by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(d) The juvenile court, on forms prescribed by the Department of Justice, shall notify the department of persons subject to this section. Notwithstanding any other law, the forms required to be submitted to the department pursuant to this section may be used to determine eligibility to acquire a firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29825

(a) Every person who purchases or receives, or attempts to purchase or receive, a firearm knowing that the person is prohibited from doing so by a temporary restraining order or injunction issued pursuant to Section 527.6, 527.8, or 527.85 of the Code of Civil Procedure, a protective order as defined in Section 6218 of the Family Code, a protective order issued pursuant to Section 136.2 or 646.91 of this code, or a protective order issued pursuant to Section 15657.03 of the Welfare and Institutions Code, is guilty of a public offense, which shall be punishable by imprisonment in a county jail not exceeding one year or in the state prison, by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(b) Every person who owns or possesses a firearm knowing that the person is prohibited from doing so by a temporary restraining order or injunction issued pursuant to Section 527.6, 527.8, or 527.85 of the Code of Civil Procedure, a protective order as defined in Section 6218 of the Family Code, a protective order issued pursuant to Section 136.2 or 646.91 of this code, or a protective order issued pursuant to Section 15657.03 of the Welfare and Institutions Code, is guilty of a public offense, which shall be punishable by imprisonment in a county jail not exceeding one year, by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(c) If probation is granted upon conviction of a violation of this section, the court shall impose probation consistent with Section 1203.097.

(d) The Judicial Council shall provide notice on all protective orders that the respondent is prohibited from owning, possessing, purchasing, receiving, or attempting to purchase or receive a firearm while the protective order is in effect. The order shall also state that a firearm owned or possessed by the person shall be relinquished to the local law enforcement agency for that jurisdiction, sold to a licensed firearms dealer, or transferred to a licensed firearms dealer pursuant to Section 29830 for the duration of the period that the protective order is in effect, and that proof of surrender or sale shall be filed within a specified time of receipt of the order. The order shall state the penalties for a violation of the prohibition. The order shall also state on its face the expiration date for relinquishment.

(Amended by Stats. 2013, Ch. 739, Sec. 3. Effective January 1, 2014.)



29830

(a) Any person who is prohibited from owning or possessing a firearm pursuant to this article, or who is prohibited from owning or possessing a firearm pursuant to any other law, may transfer or cause to be transferred, any firearm or firearms in his or her possession, or of which he or she is the owner, to a firearms dealer licensed pursuant to Section 26700 to 26915, inclusive, for storage during the duration of the prohibition, if the prohibition on owning or possessing the firearm will expire on a date specified in the court order.

(b) A firearms dealer who stores a firearm or firearms pursuant to subdivision (a), may charge the owner a fee for the storage of the firearm or firearms.

(c) A firearms dealer who stores a firearm or firearms pursuant to subdivision (a) shall notify the Department of Justice of the date that the firearms dealer has taken possession of the firearm or firearms.

(d) Any firearm that is returned by a dealer to the owner of the firearm pursuant to this section shall be returned in accordance with the procedures set forth in Section 27540 and Article 1 (commencing with Section 26700) and Article 2 (commencing with Section 26800) of Chapter 2 of Division 6.

(Added by Stats. 2013, Ch. 739, Sec. 4. Effective January 1, 2014.)






ARTICLE 2. Exemption or Petition for Relief

29850

(a) A violation of Section 29800, 29805, 29815, or 29820 is justifiable where all of the following conditions are met:

(1) The person found the firearm or took the firearm from a person who was committing a crime against the person who found or took the firearm.

(2) The person possessed the firearm no longer than was necessary to deliver or transport the firearm to a law enforcement agency for that agency s disposition according to law or to a licensed firearms dealer for transfer or for storage pursuant to Section 29830.

(3) If the firearm was transported to a law enforcement agency or to a licensed firearms dealer, it was transported in accordance with subdivision (b) of Section 25570.

(4) If the firearm is being transported to a law enforcement agency or to a licensed firearms dealer, the person transporting the firearm has given prior notice to the law enforcement agency or to the licensed firearms dealer that the person is transporting the firearm to the law enforcement agency or the licensed firearms dealer for disposition according to law.

(b) Upon the trial for violating Section 29800, 29805, 29815, or 29820, the trier of fact shall determine whether the defendant was acting within the provisions of the exemption created by this section.

(c) The defendant has the burden of proving by a preponderance of the evidence that the defendant comes within the provisions of the exemption created by this section.

(Amended by Stats. 2013, Ch. 739, Sec. 5. Effective January 1, 2014.)



29855

(a) Any person employed as a peace officer described in Section 830.1, 830.2, 830.31, 830.32, 830.33, or 830.5 whose employment or livelihood is dependent on the ability to legally possess a firearm, who is subject to the prohibition imposed by Section 29805 because of a conviction under Section 273.5, 273.6, or 646.9, may petition the court only once for relief from this prohibition.

(b) The petition shall be filed with the court in which the petitioner was sentenced. If possible, the matter shall be heard before the same judge who sentenced the petitioner.

(c) Upon filing the petition, the clerk of the court shall set the hearing date and shall notify the petitioner and the prosecuting attorney of the date of the hearing.

(d) Upon making each of the following findings, the court may reduce or eliminate the prohibition, impose conditions on reduction or elimination of the prohibition, or otherwise grant relief from the prohibition as the court deems appropriate:

(1) Finds by a preponderance of the evidence that the petitioner is likely to use a firearm in a safe and lawful manner.

(2) Finds that the petitioner is not within a prohibited class as specified in Section 29815, 29820, 29825, or 29900, or subdivision (a) or (b) of Section 29800, and the court is not presented with any credible evidence that the petitioner is a person described in Section 8100 or 8103 of the Welfare and Institutions Code.

(3) Finds that the petitioner does not have a previous conviction under Section 29805, no matter when the prior conviction occurred.

(e) In making its decision, the court shall consider the petitioner s continued employment, the interest of justice, any relevant evidence, and the totality of the circumstances. The court shall require, as a condition of granting relief from the prohibition under Section 29805, that the petitioner agree to participate in counseling as deemed appropriate by the court. Relief from the prohibition shall not relieve any other person or entity from any liability that might otherwise be imposed. It is the intent of the Legislature that courts exercise broad discretion in fashioning appropriate relief under this section in cases in which relief is warranted. However, nothing in this section shall be construed to require courts to grant relief to any particular petitioner. It is the intent of the Legislature to permit persons who were convicted of an offense specified in Section 273.5, 273.6, or 646.9 to seek relief from the prohibition imposed by Section 29805.

(Amended by Stats. 2011, Ch. 296, Sec. 239. Effective January 1, 2012.)



29860

(a) Any person who is subject to the prohibition imposed by Section 29805 because of a conviction of an offense prior to that offense being added to Section 29805 may petition the court only once for relief from this prohibition.

(b) The petition shall be filed with the court in which the petitioner was sentenced. If possible, the matter shall be heard before the same judge that sentenced the petitioner.

(c) Upon filing the petition, the clerk of the court shall set the hearing date and notify the petitioner and the prosecuting attorney of the date of the hearing.

(d) Upon making each of the following findings, the court may reduce or eliminate the prohibition, impose conditions on reduction or elimination of the prohibition, or otherwise grant relief from the prohibition as the court deems appropriate:

(1) Finds by a preponderance of the evidence that the petitioner is likely to use a firearm in a safe and lawful manner.

(2) Finds that the petitioner is not within a prohibited class as specified in Section 29815, 29820, 29825, or 29900, or subdivision (a) or (b) of Section 29800, and the court is not presented with any credible evidence that the petitioner is a person described in Section 8100 or 8103 of the Welfare and Institutions Code.

(3) Finds that the petitioner does not have a previous conviction under Section 29805, no matter when the prior conviction occurred.

(e) In making its decision, the court may consider the interest of justice, any relevant evidence, and the totality of the circumstances. It is the intent of the Legislature that courts exercise broad discretion in fashioning appropriate relief under this section in cases in which relief is warranted. However, nothing in this section shall be construed to require courts to grant relief to any particular petitioner.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29865

Law enforcement officials who enforce the prohibition specified in Section 29805 against a person who has been granted relief pursuant to Section 29855 or 29860 shall be immune from any liability for false arrest arising from the enforcement of Section 29805 unless the person has in possession a certified copy of the court order that granted the person relief from the prohibition. This immunity from liability shall not relieve any person or entity from any other liability that might otherwise be imposed.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 3. Miscellaneous Provisions

29875

Subject to available funding, the Attorney General, working with the Judicial Council, the California Alliance Against Domestic Violence, prosecutors, and law enforcement, probation, and parole officers, shall develop a protocol for the implementation of the provisions of Section 12021, as it reads in Section 2 of Chapter 830 of the Statutes of 2002, and as later amended at any time before completion of the protocol. The protocol shall be designed to facilitate the enforcement of restrictions on firearm ownership, including provisions for giving notice to defendants who are restricted, provisions for informing those defendants of the procedures by which defendants shall dispose of firearms when required to do so, provisions explaining how defendants shall provide proof of the lawful disposition of firearms, and provisions explaining how defendants may obtain possession of seized firearms when legally permitted to do so pursuant to any provision of law. The protocol shall be completed on or before January 1, 2005.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









CHAPTER 3. Person Convicted of Violent Offense

29900

(a) (1) Notwithstanding subdivision (a) of Section 29800, any person who has been previously convicted of any of the offenses listed in Section 29905 and who owns or has in possession or under custody or control any firearm is guilty of a felony.

(2) A dismissal of an accusatory pleading pursuant to Section 1203.4a involving an offense set forth in Section 29905 does not affect the finding of a previous conviction.

(3) If probation is granted, or if the imposition or execution of sentence is suspended, it shall be a condition of the probation or suspension that the defendant serve at least six months in a county jail.

(b) (1) Any person previously convicted of any of the offenses listed in Section 29905 which conviction results from certification by the juvenile court for prosecution as an adult in adult court under the provisions of Section 707 of the Welfare and Institutions Code, who owns or has in possession or under custody or control any firearm, is guilty of a felony.

(2) If probation is granted, or if the imposition or execution of sentence is suspended, it shall be a condition of the probation or suspension that the defendant serve at least six months in a county jail.

(c) The court shall apply the minimum sentence as specified in subdivisions (a) and (b) except in unusual cases where the interests of justice would best be served by granting probation or suspending the imposition or execution of sentence without the imprisonment required by subdivisions (a) and (b), or by granting probation or suspending the imposition or execution of sentence with conditions other than those set forth in subdivisions (a) and (b), in which case the court shall specify on the record and shall enter on the minutes the circumstances indicating that the interests of justice would best be served by the disposition.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



29905

(a) As used in this chapter, a violent offense includes any of the following:

(1) Murder or voluntary manslaughter.

(2) Mayhem.

(3) Rape.

(4) Sodomy by force, violence, duress, menace, or threat of great bodily harm.

(5) Oral copulation by force, violence, duress, menace, or threat of great bodily harm.

(6) Lewd acts on a child under the age of 14 years.

(7) Any felony punishable by death or imprisonment in the state prison for life.

(8) Any other felony in which the defendant inflicts great bodily injury on any person, other than an accomplice, that has been charged and proven, or any felony in which the defendant uses a firearm which use has been charged and proven.

(9) Attempted murder.

(10) Assault with intent to commit rape or robbery.

(11) Assault with a deadly weapon or instrument on a peace officer.

(12) Assault by a life prisoner on a noninmate.

(13) Assault with a deadly weapon by an inmate.

(14) Arson.

(15) Exploding a destructive device or any explosive with intent to injure.

(16) Exploding a destructive device or any explosive causing great bodily injury.

(17) Exploding a destructive device or any explosive with intent to murder.

(18) Robbery.

(19) Kidnapping.

(20) Taking of a hostage by an inmate of a state prison.

(21) Attempt to commit a felony punishable by death or imprisonment in the state prison for life.

(22) Any felony in which the defendant personally used a dangerous or deadly weapon.

(23) Escape from a state prison by use of force or violence.

(24) Assault with a deadly weapon or force likely to produce great bodily injury.

(25) Any felony violation of Section 186.22.

(26) Any offense enumerated in subdivision (a), (b), or (d) of Section 23515.

(27) Carjacking.

(28) Any offense enumerated in subdivision (c) of Section 23515 if the person has two or more convictions for violating paragraph (2) of subdivision (a) of Section 417.

(b) As used in this chapter, a violent offense also includes any attempt to commit a crime listed in subdivision (a) other than an assault.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 4. Prohibited Armed Persons File

30000

(a) The Attorney General shall establish and maintain an online database to be known as the Prohibited Armed Persons File. The purpose of the file is to cross-reference persons who have ownership or possession of a firearm on or after January 1, 1991, as indicated by a record in the Consolidated Firearms Information System, and who, subsequent to the date of that ownership or possession of a firearm, fall within a class of persons who are prohibited from owning or possessing a firearm.

(b) The information contained in the Prohibited Armed Persons File shall only be available to those entities specified in, and pursuant to, subdivision (b) or (c) of Section 11105, through the California Law Enforcement Telecommunications System, for the purpose of determining if persons are armed and prohibited from possessing firearms.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30005

The Prohibited Armed Persons File database shall function as follows:

(a) Upon entry into the Automated Criminal History System of a disposition for a conviction of any felony, a conviction for any firearms-prohibiting charge specified in Chapter 2 (commencing with Section 29800), a conviction for an offense described in Chapter 3 (commencing with Section 29900), a firearms prohibition pursuant to Section 8100 or 8103 of the Welfare and Institutions Code, or any firearms possession prohibition identified by the federal National Instant Criminal Background Check System, the Department of Justice shall determine if the subject has an entry in the Consolidated Firearms Information System indicating possession or ownership of a firearm on or after January 1, 1991, or an assault weapon registration, or a .50 BMG rifle registration.

(b) Upon an entry into any department automated information system that is used for the identification of persons who are prohibited by state or federal law from acquiring, owning, or possessing firearms, the department shall determine if the subject has an entry in the Consolidated Firearms Information System indicating ownership or possession of a firearm on or after January 1, 1991, or an assault weapon registration, or a .50 BMG rifle registration.

(c) If the department determines that, pursuant to subdivision (a) or (b), the subject has an entry in the Consolidated Firearms Information System indicating possession or ownership of a firearm on or after January 1, 1991, or an assault weapon registration, or a .50 BMG rifle registration, the following information shall be entered into the Prohibited Armed Persons File:

(1) The subject s name.

(2) The subject s date of birth.

(3) The subject s physical description.

(4) Any other identifying information regarding the subject that is deemed necessary by the Attorney General.

(5) The basis of the firearms possession prohibition.

(6) A description of all firearms owned or possessed by the subject, as reflected by the Consolidated Firearms Information System.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30010

The Attorney General shall provide investigative assistance to local law enforcement agencies to better ensure the investigation of individuals who are armed and prohibited from possessing a firearm.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30015

(a) The sum of twenty-four million dollars ($24,000,000) is hereby appropriated from the Dealers Record of Sale Special Account of the General Fund to the Department of Justice to address the backlog in the Armed Prohibited Persons System (APPS) and the illegal possession of firearms by those prohibited persons.

(b) No later than March 1, 2015, and no later than March 1 each year thereafter, the department shall report to the Joint Legislative Budget Committee all of the following for the immediately preceding calendar year:

(1) The degree to which the backlog in the APPS has been reduced or eliminated.

(2) The number of agents hired for enforcement of the APPS.

(3) The number of people cleared from the APPS.

(4) The number of people added to the APPS.

(5) The number of people in the APPS before and after the relevant reporting period, including a breakdown of why each person in the APPS is prohibited from possessing a firearm.

(6) The number of firearms recovered due to enforcement of the APPS.

(7) The number of contacts made during the APPS enforcement efforts.

(8) Information regarding task forces or collaboration with local law enforcement on reducing the APPS backlog.

(c) (1) The requirement for submitting a report imposed under subdivision (b) is inoperative on March 1, 2019, pursuant to Section 10231.5 of the Government Code.

(2) A report to be submitted pursuant to subdivision (b) shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2013, Ch. 2, Sec. 2. Effective May 1, 2013.)






CHAPTER 5. Firearms Eligibility Check

ARTICLE 1. Firearms Eligibility Check

30105

(a) An individual may request that the Department of Justice perform a firearms eligibility check for that individual. The applicant requesting the eligibility check shall provide the personal information required by Section 28160 or 28165, as applicable, but not any information regarding any firearm, to the department, in an application specified by the department.

(b) The department shall charge a fee of twenty dollars ($20) for performing the eligibility check authorized by this section, but not to exceed the actual processing costs of the department. After the department establishes fees sufficient to reimburse the department for processing costs, fees charged may increase at a rate not to exceed the legislatively approved cost-of-living adjustment for the department s budget or as otherwise increased through the Budget Act.

(c) An applicant for the eligibility check pursuant to subdivision (a) shall complete the application, have it notarized by any licensed California Notary Public, and submit it by mail to the department.

(d) Upon receipt of a notarized application and fee, the department shall do all of the following:

(1) Examine its records, and the records it is authorized to request from the State Department of State Hospitals pursuant to Section 8104 of the Welfare and Institutions Code, to determine if the purchaser is prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm.

(2) Notify the applicant by mail of its determination of whether the applicant is prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm. The department s notification shall state either eligible to possess firearms as of the date the check was completed or ineligible to possess firearms as of the date the check was completed.

(e) If the department determines that the information submitted to it in the application contains any blank spaces, or inaccurate, illegible, or incomplete information, preventing identification of the applicant, or if the required fee is not submitted, the department shall not be required to perform the firearms eligibility check.

(f) The department shall make applications to conduct a firearms eligibility check as described in this section available to licensed firearms dealers and on the department s Internet Web site.

(g) The department shall be immune from any liability arising out of the performance of the firearms eligibility check, or any reliance upon the firearms eligibility check.

(h) No person or agency may require or request another person to obtain a firearms eligibility check or notification of a firearms eligibility check pursuant to this section. A violation of this subdivision is a misdemeanor.

(i) The department shall include on the application specified in subdivision (a) and the notification of eligibility specified in subdivision (d) the following statements:

No person or agency may require or request another person to obtain a firearms eligibility check or notification of firearms eligibility check pursuant to Section 30105 of the Penal Code. A violation of these provisions is a misdemeanor.

If the applicant for a firearms eligibility check purchases, transfers, or receives a firearm through a licensed dealer as required by law, a waiting period and background check are both required.

(Amended by Stats. 2012, Ch. 24, Sec. 59. Effective June 27, 2012.)






ARTICLE 2. Exceptions Relating to Law Enforcement

30150

(a) Section 30105 does not apply to any sale, delivery, or transfer of firearms made to an authorized law enforcement representative of any city, county, city and county, or state, or of the federal government, for exclusive use by that governmental agency if, prior to the sale, delivery, or transfer of these firearms, written authorization from the head of the agency authorizing the transaction is presented to the person from whom the purchase, delivery, or transfer is being made.

(b) Proper written authorization is defined as verifiable written certification from the head of the agency by which the purchaser or transferee is employed, identifying the employee as an individual authorized to conduct the transaction, and authorizing the transaction for the exclusive use of the agency by which that person is employed.

(c) Within 10 days of the date a handgun, and commencing January 1, 2014, any firearm, is acquired by the agency, a record of the same shall be entered as an institutional weapon into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency. Any agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2011, Ch. 745, Sec. 63. Effective January 1, 2012.)



30155

Section 30105 does not apply to the loan of a firearm if all of the following conditions are satisfied:

(a) The loan is made by an authorized law enforcement representative of a city, county, or city and county, or of the state or federal government.

(b) The loan is made to a peace officer employed by that agency and authorized to carry a firearm.

(c) The loan is made for the carrying and use of that firearm by that peace officer in the course and scope of the officer s duties.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30160

(a) Section 30105 does not apply to the sale, delivery, or transfer of a firearm by a law enforcement agency to a peace officer pursuant to Section 10334 of the Public Contract Code.

(b) Within 10 days of the date that a handgun, and commencing January 1, 2014, any firearm, is sold, delivered, or transferred pursuant to Section 10334 of the Public Contract Code to that peace officer, the name of the officer and the make, model, serial number, and other identifying characteristics of the firearm being sold, delivered, or transferred shall be entered into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency that sold, delivered, or transferred the firearm, provided, however, that if the firearm is not a handgun and does not have a serial number, identification number, or identification mark assigned to it, that fact shall be noted in AFS. Any agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2011, Ch. 745, Sec. 64. Effective January 1, 2012.)



30165

(a) Section 30105 does not apply to the sale, delivery, or transfer of a firearm by a law enforcement agency to a retiring peace officer who is authorized to carry a firearm pursuant to Chapter 5 (commencing with Section 26300) of Division 5.

(b) Within 10 days of the date that a handgun, and commencing January 1, 2014, any firearm, is sold, delivered, or transferred to that retiring peace officer, the name of the officer and the make, model, serial number, and other identifying characteristics of the firearm being sold, delivered, or transferred shall be entered into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency that sold, delivered, or transferred the firearm, provided, however, that if the firearm is not a handgun and does not have a serial number, identification number, or identification mark assigned to it, that fact shall be noted in AFS. Any agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2011, Ch. 745, Sec. 65. Effective January 1, 2012.)












DIVISION 10. SPECIAL RULES RELATING TO PARTICULAR TYPES OF FIREARMS OR FIREARM EQUIPMENT

CHAPTER 1. Ammunition

ARTICLE 1. Flechette Dart Ammunition or Bullet Containing or Carrying an Explosive Agent

30210

Except as provided in Section 30215 and Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any person in this state who manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, or possesses either of the following is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170:

(a) Any ammunition that contains or consists of any flechette dart.

(b) Any bullet containing or carrying an explosive agent.

(Amended by Stats. 2012, Ch. 43, Sec. 104. Effective June 27, 2012.)



30215

Section 30210 does not apply to tracer ammunition manufactured for use in a shotgun.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30290

Except as provided in Section 30215 and in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any ammunition that contains or consists of any flechette dart, or any bullet containing or carrying an explosive agent, is a nuisance and is subject to Section 18010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 2. Other Restrictions Relating to Ammunition

30300

(a) Any person, corporation, or dealer who does any of the following shall be punished by imprisonment in a county jail for a term not to exceed six months, or by a fine not to exceed one thousand dollars ($1,000), or by both the imprisonment and fine:

(1) Sells any ammunition or reloaded ammunition to a person under 18 years of age.

(2) Sells any ammunition or reloaded ammunition designed and intended for use in a handgun to a person under 21 years of age. Where ammunition or reloaded ammunition may be used in both a rifle and a handgun, it may be sold to a person who is at least 18 years of age, but less than 21 years of age, if the vendor reasonably believes that the ammunition is being acquired for use in a rifle and not a handgun.

(3) Supplies, delivers, or gives possession of any ammunition to any minor who the person, corporation, or dealer knows, or using reasonable care should know, is prohibited from possessing that ammunition at that time pursuant to Chapter 1 (commencing with Section 29610) of Division 9 of Title 4 of Part 6.

(b) Proof that a person, corporation, or dealer, or his or her agent or employee, demanded, was shown, and acted in reasonable reliance upon, bona fide evidence of majority and identity shall be a defense to any criminal prosecution under this section.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30305

(a) (1) No person prohibited from owning or possessing a firearm under Chapter 2 (commencing with Section 29800) or Chapter 3 (commencing with Section 29900) of Division 9 of this title, or Section 8100 or 8103 of the Welfare and Institutions Code, shall own, possess, or have under custody or control, any ammunition or reloaded ammunition.

(2) A violation of this subdivision is punishable by imprisonment in a county jail not to exceed one year or in the state prison, by a fine not to exceed one thousand dollars ($1,000), or by both the fine and imprisonment.

(b) (1) A person who is not prohibited by subdivision (a) from owning, possessing, or having under the person s custody or control, any ammunition or reloaded ammunition, but who is enjoined from engaging in activity pursuant to an injunction issued pursuant to Section 3479 of the Civil Code against that person as a member of a criminal street gang, as defined in Section 186.22, may not own, possess, or have under the person s custody or control, any ammunition or reloaded ammunition.

(2) A violation of this subdivision is a misdemeanor.

(c) A violation of subdivision (a) or (b) is justifiable where all of the following conditions are met:

(1) The person found the ammunition or reloaded ammunition or took the ammunition or reloaded ammunition from a person who was committing a crime against the person who found or took the ammunition or reloaded ammunition.

(2) The person possessed the ammunition or reloaded ammunition no longer than was necessary to deliver or transport the ammunition or reloaded ammunition to a law enforcement agency for that agency s disposition according to law.

(3) The person is prohibited from possessing any ammunition or reloaded ammunition solely because that person is prohibited from owning or possessing a firearm only by virtue of Chapter 2 (commencing with Section 29800) of Division 9 or ammunition or reloaded ammunition because of subdivision (b).

(d) Upon the trial for violating subdivision (a) or (b), the trier of fact shall determine whether the defendant is subject to the exemption created by subdivision (c). The defendant has the burden of proving by a preponderance of the evidence that the defendant is subject to the exemption provided by subdivision (c).

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30306

(a) Any person, corporation, or firm who supplies, delivers, sells, or gives possession or control of, any ammunition to any person who he or she knows or using reasonable care should know is prohibited from owning, possessing, or having under custody or control, any ammunition or reloaded ammunition pursuant to subdivision (a) or (b) of Section 30305, is guilty of a misdemeanor, punishable by imprisonment in a county jail not exceeding one year, or a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment.

(b) The provisions of this section are cumulative and shall not be construed as restricting the application of any other law. However, an act or omission punishable in different ways by this section and another provision of law shall not be punished under more than one provision.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30310

(a) Unless it is with the written permission of the school district superintendent, the superintendent s designee, or equivalent school authority, no person shall carry ammunition or reloaded ammunition onto school grounds, except sworn law enforcement officers acting within the scope of their duties or persons exempted under Section 25450.

(b) This section shall not apply to any of the following:

(1) A duly appointed peace officer as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2.

(2) A full-time paid peace officer of another state or the federal government who is carrying out official duties while in California.

(3) Any person summoned by any of these officers to assist in making an arrest or preserving the peace while that person is actually engaged in assisting the officer.

(4) A member of the military forces of this state or of the United States who is engaged in the performance of that person s duties.

(5) A person holding a valid license to carry the firearm pursuant to Chapter 4 (commencing with Section 26150) of Division 5.

(6) An armored vehicle guard, who is engaged in the performance of that person s duties, as defined in subdivision (d) of Section 7582.1 of the Business and Professions Code.

(c) A violation of this section is punishable by imprisonment in a county jail for a term not to exceed six months, a fine not to exceed one thousand dollars ($1,000), or both the imprisonment and fine.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30312

(a) Commencing February 1, 2011, the delivery or transfer of ownership of handgun ammunition may only occur in a face-to-face transaction with the deliverer or transferor being provided bona fide evidence of identity from the purchaser or other transferee.

(b) Subdivision (a) shall not apply to or affect the sale, delivery, or transfer of handgun ammunition to any of the following:

(1) An authorized law enforcement representative of a city, county, city and county, or state or federal government, if the sale, delivery, or transfer is for exclusive use by that government agency and, prior to the sale, delivery, or transfer of the handgun ammunition, written authorization from the head of the agency employing the purchaser or transferee is obtained, identifying the employee as an individual authorized to conduct the transaction, and authorizing the transaction for the exclusive use of the agency employing the individual.

(2) A sworn peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 who is authorized to carry a firearm in the course and scope of the officer s duties.

(3) An importer or manufacturer of handgun ammunition or firearms who is licensed to engage in business pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(4) A person who is on the centralized list maintained by the Department of Justice pursuant to Article 6 (commencing with Section 28450) of Chapter 6 of Division 6 of this title.

(5) A person whose licensed premises are outside this state and who is licensed as a dealer or collector of firearms pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(6) A person who is licensed as a collector of firearms pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto, whose licensed premises are within this state, and who has a current certificate of eligibility issued by the Department of Justice pursuant to Section 26710.

(7) A handgun ammunition vendor.

(8) A consultant-evaluator.

(c) A violation of this section is a misdemeanor.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30315

Any person, firm, or corporation who, within this state knowingly possesses any handgun ammunition designed primarily to penetrate metal or armor is guilty of a public offense and upon conviction thereof shall be punished by imprisonment pursuant to subdivision (h) of Section 1170, or in the county jail for a term not to exceed one year, or by a fine not to exceed five thousand dollars ($5,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 548. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Section operative January 1, 2012, pursuant to Stats. 2010, Ch. 711, Sec. 10.)



30320

Any person, firm, or corporation who, within this state, manufactures, imports, sells, offers to sell, or knowingly transports any handgun ammunition designed primarily to penetrate metal or armor is guilty of a felony and upon conviction thereof shall be punished by imprisonment in state prison, or by a fine not to exceed five thousand dollars ($5,000), or by both that fine and imprisonment.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30325

Nothing in this article shall apply to or affect the possession of handgun ammunition designed primarily to penetrate metal or armor by a person who found the ammunition, if that person is not prohibited from possessing firearms or ammunition pursuant to subdivision (a) of Section 30305, Chapter 2 (commencing with Section 29800) or Chapter 3 (commencing with Section 29900) of Division 9 of this title, or Section 8100 or 8103 of the Welfare and Institutions Code, and the person is transporting the ammunition to a law enforcement agency for disposition according to law.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30330

Nothing in this article shall apply to or affect the sale to, purchase by, possession of, or use of any ammunition by any member of the Army, Navy, Air Force, or Marine Corps of the United States, or the National Guard, while on duty and acting within the scope and course of employment, or any police agency or forensic laboratory or any person who is the holder of a valid permit issued pursuant to Article 3 (commencing with Section 18900) of Chapter 1 of Division 5 of Title 2.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30335

Nothing in this article shall prohibit the possession, importation, sale, attempted sale, or transport of ammunition from which the propellant has been removed and the primer has been permanently deactivated.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30340

Nothing in this article shall prohibit the manufacture of ammunition under contracts approved by agencies of the state or federal government.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 3. Handgun Ammunition Vendors

30345

A vendor shall comply with all of the conditions, requirements, and prohibitions stated in this article.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30347

A vendor shall not permit any employee who the vendor knows or reasonably should know is a person described in Chapter 2 (commencing with Section 29800) or Chapter 3 (commencing with Section 29900) of Division 9 of this title or Section 8100 or 8103 of the Welfare and Institutions Code to handle, sell, or deliver handgun ammunition in the course and scope of employment.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30350

A vendor shall not sell or otherwise transfer ownership of, offer for sale or otherwise offer to transfer ownership of, or display for sale or display for transfer of ownership of any handgun ammunition in a manner that allows that ammunition to be accessible to a purchaser or transferee without the assistance of the vendor or an employee of the vendor.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30352

(a) Commencing February 1, 2011, a vendor shall not sell or otherwise transfer ownership of any handgun ammunition without, at the time of delivery, legibly recording the following information:

(1) The date of the sale or other transaction.

(2) The purchaser s or transferee s driver s license or other identification number and the state in which it was issued.

(3) The brand, type, and amount of ammunition sold or otherwise transferred.

(4) The purchaser s or transferee s signature.

(5) The name of the salesperson who processed the sale or other transaction.

(6) The right thumbprint of the purchaser or transferee on the above form.

(7) The purchaser s or transferee s full residential address and telephone number.

(8) The purchaser s or transferee s date of birth.

(b) Subdivision (a) shall not apply to or affect sales or other transfers of ownership of handgun ammunition by handgun ammunition vendors to any of the following, if properly identified:

(1) A person licensed pursuant to Sections 26700 to 26915, inclusive.

(2) A handgun ammunition vendor.

(3) A person who is on the centralized list maintained by the department pursuant to Article 6 (commencing with Section 28450) of Chapter 6 of Division 6 of this title.

(4) A target facility that holds a business or regulatory license.

(5) A gunsmith.

(6) A wholesaler.

(7) A manufacturer or importer of firearms licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code, and the regulations issued pursuant thereto.

(8) An authorized law enforcement representative of a city, county, city and county, or state or federal government, if the sale or other transfer of ownership is for exclusive use by that government agency, and, prior to the sale, delivery, or transfer of the handgun ammunition, written authorization from the head of the agency authorizing the transaction is presented to the person from whom the purchase, delivery, or transfer is being made. Proper written authorization is defined as verifiable written certification from the head of the agency by which the purchaser, transferee, or person otherwise acquiring ownership is employed, identifying the employee as an individual authorized to conduct the transaction, and authorizing the transaction for the exclusive use of the agency by which that individual is employed.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30355

Commencing February 1, 2011, the records required by this article shall be maintained on the premises of the vendor for a period of not less than five years from the date of the recorded transfer.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30357

(a) Commencing February 1, 2011, the records referred to in Section 30352 shall be subject to inspection at any time during normal business hours by any peace officer employed by a sheriff, city police department, or district attorney as provided in subdivision (a) of Section 830.1, or employed by the department as provided in subdivision (b) of Section 830.1, provided that the officer is conducting an investigation where access to those records is or may be relevant, is seeking information about persons prohibited from owning a firearm or ammunition, or is engaged in ensuring compliance with the Dangerous Weapons Control Law, as defined in Section 23500, or any other laws pertaining to firearms or ammunition.

(b) The records referred to in Section 30352 shall also be subject to inspection at any time during normal business hours by any other employee of the department, provided that the employee is conducting an investigation where access to those records is or may be relevant, is seeking information about persons prohibited from owning a firearm or ammunition, or is engaged in ensuring compliance with the Dangerous Weapons Control Law, as defined in Section 23500, or any other laws pertaining to firearms or ammunition.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30360

Commencing February 1, 2011, a vendor shall not knowingly make a false entry in, fail to make a required entry in, fail to obtain the required thumbprint, or otherwise fail to maintain in the required manner, records prepared in accordance with Section 30352. If the right thumbprint is not available, then the vendor shall have the purchaser or transferee use the left thumb, or any available finger, and shall so indicate on the form.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30362

(a) Commencing February 1, 2011, no vendor shall, during any inspection conducted pursuant to this article, refuse to permit a person authorized under Section 30357 to examine any record prepared in accordance with this article.

(b) Commencing February 1, 2011, no vendor shall refuse to permit the use of any record or information by a person authorized under Section 30357.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30365

(a) A violation of Section 30352, 30355, 30360, or 30362 is a misdemeanor.

(b) The provisions of this section are cumulative, and shall not be construed as restricting the application of any other law. However, an act or omission punishable in different ways by different provisions of law shall not be punished under more than one provision.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









CHAPTER 2. Assault Weapons and .50 BMG Rifles

ARTICLE 1. General Provisions

30500

This chapter shall be known as the Roberti-Roos Assault Weapons Control Act of 1989 and the .50 Caliber BMG Regulation Act of 2004.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30505

(a) The Legislature hereby finds and declares that the proliferation and use of assault weapons poses a threat to the health, safety, and security of all citizens of this state. The Legislature has restricted the assault weapons specified in Section 30510 based upon finding that each firearm has such a high rate of fire and capacity for firepower that its function as a legitimate sports or recreational firearm is substantially outweighed by the danger that it can be used to kill and injure human beings. It is the intent of the Legislature in enacting this chapter to place restrictions on the use of assault weapons and to establish a registration and permit procedure for their lawful sale and possession. It is not, however, the intent of the Legislature by this chapter to place restrictions on the use of those weapons which are primarily designed and intended for hunting, target practice, or other legitimate sports or recreational activities.

(b) The Legislature hereby finds and declares that the proliferation and use of .50 BMG rifles poses a clear and present terrorist threat to the health, safety, and security of all residents of, and visitors to, this state, based upon findings that those firearms have such a high capacity for long distance and highly destructive firepower that they pose an unacceptable risk to the death and serious injury of human beings, destruction or serious damage of vital public and private buildings, civilian, police and military vehicles, power generation and transmission facilities, petrochemical production and storage facilities, and transportation infrastructure. It is the intent of the Legislature in enacting this chapter to place restrictions on the use of these rifles and to establish a registration and permit procedure for their lawful sale and possession.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30510

As used in this chapter and in Sections 16780, 17000, and 27555, assault weapon means the following designated semiautomatic firearms:

(a) All of the following specified rifles:

(1) All AK series including, but not limited to, the models identified as follows:

(A) Made in China AK, AKM, AKS, AK47, AK47S, 56, 56S, 84S, and 86S.

(B) Norinco 56, 56S, 84S, and 86S.

(C) Poly Technologies AKS and AK47.

(D) MAADI AK47 and ARM.

(2) UZI and Galil.

(3) Beretta AR-70.

(4) CETME Sporter.

(5) Colt AR-15 series.

(6) Daewoo K-1, K-2, Max 1, Max 2, AR 100, and AR 110C.

(7) Fabrique Nationale FAL, LAR, FNC, 308 Match, and Sporter.

(8) MAS 223.

(9) HK-91, HK-93, HK-94, and HK-PSG-1.

(10) The following MAC types:

(A) RPB Industries Inc. sM10 and sM11.

(B) SWD Incorporated M11.

(11) SKS with detachable magazine.

(12) SIG AMT, PE-57, SG 550, and SG 551.

(13) Springfield Armory BM59 and SAR-48.

(14) Sterling MK-6.

(15) Steyer AUG.

(16) Valmet M62S, M71S, and M78S.

(17) Armalite AR-180.

(18) Bushmaster Assault Rifle.

(19) Calico M-900.

(20) J&R ENG M-68.

(21) Weaver Arms Nighthawk.

(b) All of the following specified pistols:

(1) UZI.

(2) Encom MP-9 and MP-45.

(3) The following MAC types:

(A) RPB Industries Inc. sM10 and sM11.

(B) SWD Incorporated M-11.

(C) Advance Armament Inc. M-11.

(D) Military Armament Corp. Ingram M-11.

(4) Intratec TEC-9.

(5) Sites Spectre.

(6) Sterling MK-7.

(7) Calico M-950.

(8) Bushmaster Pistol.

(c) All of the following specified shotguns:

(1) Franchi SPAS 12 and LAW 12.

(2) Striker 12.

(3) The Streetsweeper type S/S Inc. SS/12.

(d) Any firearm declared to be an assault weapon by the court pursuant to former Section 12276.5, as it read in Section 3 of Chapter 19 of the Statutes of 1989, Section 1 of Chapter 874 of the Statutes of 1990, or Section 3 of Chapter 954 of the Statutes of 1991, which is specified as an assault weapon in a list promulgated pursuant to former Section 12276.5, as it read in Section 3 of Chapter 954 of the Statutes of 1991.

(e) This section is declaratory of existing law and a clarification of the law and the Legislature s intent which bans the weapons enumerated in this section, the weapons included in the list promulgated by the Attorney General pursuant to former Section 12276.5, as it read in Section 3 of Chapter 954 of the Statutes of 1991, and any other models that are only variations of those weapons with minor differences, regardless of the manufacturer. The Legislature has defined assault weapons as the types, series, and models listed in this section because it was the most effective way to identify and restrict a specific class of semiautomatic weapons.

(f) As used in this section, series includes all other models that are only variations, with minor differences, of those models listed in subdivision (a), regardless of the manufacturer.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30515

(a) Notwithstanding Section 30510, assault weapon also means any of the following:

(1) A semiautomatic, centerfire rifle that has the capacity to accept a detachable magazine and any one of the following:

(A) A pistol grip that protrudes conspicuously beneath the action of the weapon.

(B) A thumbhole stock.

(C) A folding or telescoping stock.

(D) A grenade launcher or flare launcher.

(E) A flash suppressor.

(F) A forward pistol grip.

(2) A semiautomatic, centerfire rifle that has a fixed magazine with the capacity to accept more than 10 rounds.

(3) A semiautomatic, centerfire rifle that has an overall length of less than 30 inches.

(4) A semiautomatic pistol that has the capacity to accept a detachable magazine and any one of the following:

(A) A threaded barrel, capable of accepting a flash suppressor, forward handgrip, or silencer.

(B) A second handgrip.

(C) A shroud that is attached to, or partially or completely encircles, the barrel that allows the bearer to fire the weapon without burning the bearer s hand, except a slide that encloses the barrel.

(D) The capacity to accept a detachable magazine at some location outside of the pistol grip.

(5) A semiautomatic pistol with a fixed magazine that has the capacity to accept more than 10 rounds.

(6) A semiautomatic shotgun that has both of the following:

(A) A folding or telescoping stock.

(B) A pistol grip that protrudes conspicuously beneath the action of the weapon, thumbhole stock, or vertical handgrip.

(7) A semiautomatic shotgun that has the ability to accept a detachable magazine.

(8) Any shotgun with a revolving cylinder.

(b) The Legislature finds a significant public purpose in exempting from the definition of assault weapon pistols that are designed expressly for use in Olympic target shooting events. Therefore, those pistols that are sanctioned by the International Olympic Committee and by USA Shooting, the national governing body for international shooting competition in the United States, and that were used for Olympic target shooting purposes as of January 1, 2001, and that would otherwise fall within the definition of assault weapon pursuant to this section are exempt, as provided in subdivision (c).

(c) Assault weapon does not include either of the following:

(1) Any antique firearm.

(2) Any of the following pistols, because they are consistent with the significant public purpose expressed in subdivision (b):

(3) The Department of Justice shall create a program that is consistent with the purposes stated in subdivision (b) to exempt new models of competitive pistols that would otherwise fall within the definition of assault weapon pursuant to this section from being classified as an assault weapon. The exempt competitive pistols may be based on recommendations by USA Shooting consistent with the regulations contained in the USA Shooting Official Rules or may be based on the recommendation or rules of any other organization that the department deems relevant.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30520

(a) The Attorney General shall prepare a description for identification purposes, including a picture or diagram, of each assault weapon listed in Section 30510, and any firearm declared to be an assault weapon pursuant to former Section 12276.5, as it read in Section 3 of Chapter 19 of the Statutes of 1989, Section 1 of Chapter 874 of the Statutes of 1990, or Section 3 of Chapter 954 of the Statutes of 1991, and shall distribute the description to all law enforcement agencies responsible for enforcement of this chapter. Those law enforcement agencies shall make the description available to all agency personnel.

(b) (1) Until January 1, 2007, the Attorney General shall promulgate a list that specifies all firearms designated as assault weapons in former Section 12276, as it read in Section 2 of Chapter 954 of the Statutes of 1991, Section 134 of Chapter 427 of the Statutes of 1992, or Section 19 of Chapter 606 of the Statutes of 1993, or declared to be assault weapons pursuant to former Section 12276.5, as it read in Section 3 of Chapter 19 of the Statutes of 1989, Section 1 of Chapter 874 of the Statutes of 1990, or Section 3 of Chapter 954 of the Statutes of 1991. The Attorney General shall file that list with the Secretary of State for publication in the California Code of Regulations. Any declaration that a specified firearm is an assault weapon shall be implemented by the Attorney General who, within 90 days, shall promulgate an amended list which shall include the specified firearm declared to be an assault weapon. The Attorney General shall file the amended list with the Secretary of State for publication in the California Code of Regulations. Any firearm declared to be an assault weapon prior to January 1, 2007, shall remain on the list filed with the Secretary of State.

(2) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, pertaining to the adoption of rules and regulations, shall not apply to any list of assault weapons promulgated pursuant to this section.

(c) The Attorney General shall adopt those rules and regulations that may be necessary or proper to carry out the purposes and intent of this chapter.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30525

As used in this part, .50 BMG cartridge means a cartridge that is designed and intended to be fired from a center fire rifle and that meets all of the following criteria:

(a) It has an overall length of 5.54 inches from the base to the tip of the bullet.

(b) The bullet diameter for the cartridge is from .510 to, and including, .511 inch.

(c) The case base diameter for the cartridge is from .800 inch to, and including, .804 inch.

(d) The cartridge case length is 3.91 inches.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30530

(a) As used in this part, .50 BMG rifle means a center fire rifle that can fire a .50 BMG cartridge and is not already an assault weapon or a machinegun.

(b) A .50 BMG rifle does not include any antique firearm, nor any curio or relic as defined in Section 478.11 of Title 27 of the Code of Federal Regulations.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 2. Unlawful Acts Relating to Assault Weapons and .50 BMG Rifles

30600

(a) Any person who, within this state, manufactures or causes to be manufactured, distributes, transports, or imports into the state, keeps for sale, or offers or exposes for sale, or who gives or lends any assault weapon or any .50 BMG rifle, except as provided by this chapter, is guilty of a felony, and upon conviction shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 for four, six, or eight years.

(b) In addition and consecutive to the punishment imposed under subdivision (a), any person who transfers, lends, sells, or gives any assault weapon or any .50 BMG rifle to a minor in violation of subdivision (a) shall receive an enhancement of imprisonment pursuant to subdivision (h) of Section 1170 of one year.

(c) Except in the case of a first violation involving not more than two firearms as provided in Sections 30605 and 30610, for purposes of this article, if more than one assault weapon or .50 BMG rifle is involved in any violation of this article, there shall be a distinct and separate offense for each.

(Amended by Stats. 2011, Ch. 15, Sec. 549. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Section operative January 1, 2012, pursuant to Stats. 2010, Ch. 711, Sec. 10.)



30605

(a) Any person who, within this state, possesses any assault weapon, except as provided in this chapter, shall be punished by imprisonment in a county jail for a period not exceeding one year, or by imprisonment pursuant to subdivision (h) of Section 1170.

(b) Notwithstanding subdivision (a), a first violation of these provisions is punishable by a fine not exceeding five hundred dollars ($500) if the person was found in possession of no more than two firearms in compliance with Section 30945 and the person meets all of the following conditions:

(1) The person proves that he or she lawfully possessed the assault weapon prior to the date it was defined as an assault weapon.

(2) The person has not previously been convicted of a violation of this article.

(3) The person was found to be in possession of the assault weapon within one year following the end of the one-year registration period established pursuant to Section 30900.

(4) The person relinquished the firearm pursuant to Section 31100, in which case the assault weapon shall be destroyed pursuant to Sections 18000 and 18005.

(Amended by Stats. 2011, Ch. 15, Sec. 550. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Section operative January 1, 2012, pursuant to Stats. 2010, Ch. 711, Sec. 10.)



30610

(a) Any person who, within this state, possesses any .50 BMG rifle, except as provided in this chapter, shall be punished by a fine of one thousand dollars ($1,000), imprisonment in a county jail for a period not to exceed one year, or by both that fine and imprisonment.

(b) Notwithstanding subdivision (a), a first violation of these provisions is punishable by a fine not exceeding five hundred dollars ($500) if the person was found in possession of no more than two firearms in compliance with Section 30905 and the person satisfies all of the following conditions:

(1) The person proves that he or she lawfully possessed the .50 BMG rifle prior to January 1, 2005.

(2) The person has not previously been convicted of a violation of this article.

(3) The person was found to be in possession of the .50 BMG rifle within one year following the end of the .50 BMG rifle registration period established pursuant to Section 30905.

(c) Firearms seized pursuant to this section from persons who meet all of the conditions in paragraphs (1), (2), and (3) of subdivision (b) shall be returned unless the court finds in the interest of public safety, after notice and hearing, that the .50 BMG rifle should be destroyed pursuant to Sections 18000 and 18005. Firearms seized from persons who do not meet the conditions set forth in paragraphs (1), (2), and (3) of subdivision (b) shall be destroyed pursuant to Sections 18000 and 18005.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30615

Notwithstanding Section 654 or any other provision of law, any person who commits another crime while violating this article may receive an additional, consecutive punishment of one year for violating this article, in addition and consecutive to the punishment, including enhancements, which is prescribed for the other crime.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30620

As used in this chapter, the date a firearm is an assault weapon is the earliest of the following:

(a) The effective date of an amendment to Section 30510 or to former Section 12276 that adds the designation of the specified firearm.

(b) The effective date of the list promulgated pursuant to former Section 12276.5, as that section read in Section 3 of Chapter 954 of the Statutes of 1991, which adds or changes the designation of the specified firearm.

(c) January 1, 2000, which was the operative date of former Section 12276.1, as enacted by Section 7 of Chapter 129 of the Statutes of 1999.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30625

Sections 30600, 30605, and 30610 shall not apply to the sale to, purchase by, importation of, or possession of assault weapons or a .50 BMG rifle by the Department of Justice, police departments, sheriffs offices, marshals offices, the Department of Corrections and Rehabilitation, the Department of the California Highway Patrol, district attorneys offices, the Department of Fish and Game, the Department of Parks and Recreation, or the military or naval forces of this state or of the United States, or any federal law enforcement agency for use in the discharge of their official duties.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30630

(a) Sections 30605 and 30610 shall not prohibit the possession or use of assault weapons or a .50 BMG rifle by sworn peace officer members of those agencies specified in Section 30625 for law enforcement purposes, whether on or off duty.

(b) (1) Sections 30600, 30605, and 30610 shall not prohibit the sale, delivery, or transfer of an assault weapon or a .50 BMG rifle to, or the possession of an assault weapon or a .50 BMG rifle by, a sworn peace officer member of an agency specified in Section 30625 if the peace officer is authorized by the officer s employer to possess or receive the assault weapon or the .50 BMG rifle. Required authorization is defined as verifiable written certification from the head of the agency, identifying the recipient or possessor of the assault weapon as a peace officer and authorizing that person to receive or possess the specific assault weapon.

(2) For this exemption to apply, in the case of a peace officer who possesses or receives the assault weapon prior to January 1, 2002, the officer shall register the assault weapon on or before April 1, 2002, pursuant to former Section 12285, as it read at any time from when it was enacted by Section 3 of Chapter 19 of the Statutes of 1989, to and including when it was amended by Section 9 of Chapter 129 of the Statutes of 1999. In the case of a peace officer who possesses or receives the assault weapon on or after January 1, 2002, the officer shall, not later than 90 days after possession or receipt, register the assault weapon pursuant to Article 5 (commencing with Section 30900), or pursuant to former Section 12285, as it read at any time from when it was amended by Section 9 of Chapter 129 of the Statutes of 1999 to when it was repealed by the Deadly Weapons Recodification Act of 2010. In the case of a peace officer who possesses or receives a .50 BMG rifle on or before January 1, 2005, the officer shall register the .50 BMG rifle on or before April 30, 2006. In the case of a peace officer who possesses or receives a .50 BMG rifle after January 1, 2005, the officer shall register the .50 BMG rifle not later than one year after possession or receipt.

(3) With the registration, the peace officer shall include a copy of the authorization required pursuant to this subdivision.

(c) Nothing in this article shall be construed to limit or prohibit the sale, delivery, or transfer of an assault weapon or a .50 BMG rifle to, or the possession of an assault weapon or a .50 BMG rifle by, a member of a federal law enforcement agency provided that person is authorized by the employing agency to possess the assault weapon or .50 BMG rifle.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30635

Section 30605 shall not apply to the possession of an assault weapon during the 90-day period immediately after the date it was specified as an assault weapon pursuant to former Section 12276.5, as that section read in Section 3 of Chapter 19 of the Statutes of 1989, Section 1 of Chapter 874 of the Statutes of 1990, or Section 3 of Chapter 954 of the Statutes of 1991, or during the one-year period after the date it was defined as an assault weapon pursuant to former Section 12276.1, as that section read at any time from when it was enacted by Section 7 of Chapter 129 of the Statutes of 1999 to when it was repealed by the Deadly Weapons Recodification Act of 2010, if all of the following are applicable:

(a) At the time of the possession in question, the person was eligible under the then-applicable version of former Chapter 2.3 (commencing with Section 12275) of Title 2 of Part 4 to register the particular assault weapon.

(b) The person lawfully possessed the particular assault weapon prior to the date it was specified as an assault weapon pursuant to former Section 12276.5, or prior to the date it was defined as an assault weapon pursuant to former Section 12276.1.

(c) At the time of the possession in question, the person was otherwise in compliance with the then-applicable version of former Chapter 2.3 (commencing with Section 12275) of Title 2 of Part 4.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30640

Section 30610 shall not apply to the possession of a .50 BMG rifle, which was not defined or specified as an assault weapon pursuant to the then-applicable version of the former Chapter 2.3 (commencing with Section 12275) of Title 2 of Part 4 that was added to this code by Section 3 of Chapter 19 of the Statutes of 1989, by any person prior to May 1, 2006, if all of the following are applicable:

(a) At the time of the possession in question, the person was eligible under the then-applicable version of former Chapter 2.3 (commencing with Section 12275) of Title 2 of Part 4 to register that .50 BMG rifle.

(b) The person lawfully possessed the .50 BMG rifle prior to January 1, 2005.

(c) At the time of the possession in question, the person was otherwise in compliance with the then-applicable version of former Chapter 2.3 (commencing with Section 12275) of Title 2 of Part 4.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30645

Sections 30600, 30605, and 30610 shall not apply to the manufacture by any person who is issued a permit pursuant to Section 31005 of assault weapons or .50 BMG rifles for sale to the following:

(a) Exempt entities listed in Section 30625.

(b) Entities and persons who have been issued permits pursuant to Section 31000 or 31005.

(c) Federal military and law enforcement agencies.

(d) Law enforcement and military agencies of other states.

(e) Foreign governments and agencies approved by the United States State Department.

(f) Entities outside the state who have, in effect, a federal firearms dealer s license solely for the purpose of distribution to an entity listed in subdivisions (c) to (e), inclusive.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30650

Sections 30600, 30605, and 30610 shall not apply to the sale of assault weapons or .50 BMG rifles by persons who are issued permits pursuant to Section 31005 to any of the following:

(a) Exempt entities listed in Section 30625.

(b) Entities and persons who have been issued permits pursuant to Section 31000 or 31005.

(c) Federal military and law enforcement agencies.

(d) Law enforcement and military agencies of other states.

(e) Foreign governments and agencies approved by the United States State Department.

(f) Officers described in Section 30630 who are authorized to possess assault weapons or .50 BMG rifles pursuant to Section 30630.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30655

(a) Section 30600 shall not apply to a person who is the executor or administrator of an estate that includes an assault weapon or a .50 BMG rifle registered under Article 5 (commencing with Section 30900) or that was possessed pursuant to subdivision (a) of Section 30630 that is disposed of as authorized by the probate court, if the disposition is otherwise permitted by this chapter.

(b) Sections 30605 and 30610 shall not apply to a person who is the executor or administrator of an estate that includes an assault weapon or a .50 BMG rifle registered under Article 5 (commencing with Section 30900) or that was possessed pursuant to subdivision (a) of Section 30630, if the assault weapon or .50 BMG rifle is possessed at a place set forth in subdivision (a) of Section 30945 or as authorized by the probate court.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30660

(a) Section 30600 shall not apply to a person who lawfully possesses and has registered an assault weapon or .50 BMG rifle pursuant to this chapter who lends that assault weapon or .50 BMG rifle to another person, if all the following requirements are satisfied:

(1) The person to whom the assault weapon or .50 BMG rifle is lent is 18 years of age or over and is not prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm.

(2) The person to whom the assault weapon or .50 BMG rifle is lent remains in the presence of the registered possessor of the assault weapon or .50 BMG rifle.

(3) The assault weapon or .50 BMG rifle is possessed at any of the following locations:

(A) While on a target range that holds a regulatory or business license for the purpose of practicing shooting at that target range.

(B) While on the premises of a target range of a public or private club or organization organized for the purpose of practicing shooting at targets.

(C) While attending any exhibition, display, or educational project that is about firearms and that is sponsored by, conducted under the auspices of, or approved by a law enforcement agency or a nationally or state recognized entity that fosters proficiency in, or promotes education about, firearms.

(b) Section 30600 shall not apply to the return of an assault weapon or .50 BMG rifle to the registered possessor, or the lawful possessor, which is lent by that registered or lawful possessor pursuant to subdivision (a).

(c) Sections 30605 and 30610 shall not apply to the possession of an assault weapon or .50 BMG rifle by a person to whom an assault weapon or .50 BMG rifle is lent pursuant to subdivision (a).

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30665

Sections 30600, 30605, and 30610 shall not apply to the possession and importation of an assault weapon or a .50 BMG rifle into this state by a nonresident if all of the following conditions are met:

(a) The person is attending or going directly to or coming directly from an organized competitive match or league competition that involves the use of an assault weapon or a .50 BMG rifle.

(b) The competition or match is conducted on the premises of one of the following:

(1) A target range that holds a regulatory or business license for the purpose of practicing shooting at that target range.

(2) A target range of a public or private club or organization that is organized for the purpose of practicing shooting at targets.

(c) The match or competition is sponsored by, conducted under the auspices of, or approved by, a law enforcement agency or a nationally or state recognized entity that fosters proficiency in, or promotes education about, firearms.

(d) The assault weapon or .50 BMG rifle is transported in accordance with Section 25610 or Article 3 (commencing with Section 25505) of Chapter 2 of Division 5.

(e) The person is 18 years of age or over and is not in a class of persons prohibited from possessing firearms by virtue of Chapter 2 (commencing with Section 29800) or Chapter 3 (commencing with Section 29900) of Division 9 of this code or Section 8100 or 8103 of the Welfare and Institutions Code.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30670

(a) Section 30600 shall not apply to the importation into this state of an assault weapon or a .50 BMG rifle by the registered owner of that assault weapon or a .50 BMG rifle if it is in accordance with the provisions of Section 30945.

(b) Section 30600 shall not apply during the first 180 days of the 2005 calendar year to the importation into this state of a .50 BMG rifle by a person who lawfully possessed that .50 BMG rifle in this state prior to January 1, 2005.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30675

(a) Sections 30605 and 30610 shall not apply to any of the following persons:

(1) A person acting in accordance with Section 31000 or 31005.

(2) A person who has a permit to possess an assault weapon or a .50 BMG rifle issued pursuant to Section 31000 or 31005 when that person is acting in accordance with Section 31000 or 31005 or Article 5 (commencing with Section 30900).

(b) Sections 30600, 30605, and 30610 shall not apply to any of the following persons:

(1) A person acting in accordance with Article 5 (commencing with Section 30900).

(2) A person acting in accordance with Section 31000, 31005, 31050, or 31055.

(c) Sections 30605 and 30610 shall not apply to the registered owner of an assault weapon or a .50 BMG rifle possessing that firearm in accordance with Section 30945.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 3. SKS Rifles

30710

Notwithstanding paragraph (11) of subdivision (a) of Section 30510, an SKS rifle under this article means all SKS rifles commonly referred to as SKS Sporter versions, manufactured to accept a detachable AK-47 magazine and imported into this state and sold by a licensed gun dealer, or otherwise lawfully possessed in this state by a resident of this state who is not a licensed gun dealer, between January 1, 1992, and December 19, 1997.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30715

(a) (1) Any person who, or firm, company, or corporation that operated a retail or other commercial firm, company, or corporation, and manufactured, distributed, transported, imported, possessed, possessed for sale, offered for sale, or transferred, for commercial purpose, an SKS rifle in California between January 1, 1992, and December 19, 1997, shall be immune from criminal prosecution under Article 2 (commencing with Section 30600) or former Section 12280.

(2) The immunity provided in this subdivision shall apply retroactively to any person who, or firm, company, or corporation that, is or was charged by complaint or indictment with a violation of former Section 12280 for conduct related to an SKS rifle, whether or not the case of that person, firm, company, or corporation is final.

(b) (1) Any person who possessed, gave, loaned, or transferred an SKS rifle in California between January 1, 1992, and December 19, 1997, shall be immune from criminal prosecution under Article 2 (commencing with Section 30600) or former Section 12280.

(2) The immunity provided in this subdivision shall apply retroactively to any person who was charged by complaint or indictment with a violation of former Section 12280 for conduct related to an SKS rifle, whether or not the case of that person is final.

(c) Any SKS rifle in the possession of any person who, or firm, company, or corporation that, is described in subdivision (a) or (b), shall not be subject to seizure by law enforcement for violation of Article 2 (commencing with Section 30600) or former Section 12280 prior to January 1, 2000.

(d) Any person, firm, company, or corporation, convicted under former Section 12280 for conduct relating to an SKS rifle, shall be permitted to withdraw a plea of guilty or nolo contendere, or to reopen the case and assert the immunities provided in this article, if the court determines that the allowance of the immunity is in the interests of justice. The court shall interpret this article liberally to the benefit of the defendant.

(e) For purposes of this section, former Section 12280 refers to former Section 12280, as added by Section 3 of Chapter 19 of the Statutes of 1989 or as subsequently amended.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30720

(a) Any person, firm, company, or corporation that is in possession of an SKS rifle shall do one of the following on or before January 1, 2000:

(1) Relinquish the SKS rifle to the Department of Justice pursuant to subdivision (h) of former Section 12281.

(2) Relinquish the SKS rifle to a law enforcement agency pursuant to former Section 12288, as added by Section 3 of Chapter 19 of the Statutes of 1989.

(3) Dispose of the SKS rifle as permitted by former Section 12285, as it read in Section 20 of Chapter 23 of the Statutes of 1994.

(b) Any person who has obtained title to an SKS rifle by bequest or intestate succession shall be required to comply with paragraph (1) or (2) of subdivision (a) unless that person otherwise complies with paragraph (1) of subdivision (b) of former Section 12285, as it read in Section 20 of Chapter 23 of the Statutes of 1994, or as subsequently amended.

(c) Any SKS rifle relinquished to the department pursuant to this section shall be in a manner prescribed by the department.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30725

(a) Any person who complies with Section 30720 shall be exempt from the prohibitions set forth in Section 30600 or 30605 for those acts by that person associated with complying with the requirements of Section 30720.

(b) Failure to comply with Section 30720 is a public offense punishable by imprisonment pursuant to subdivision (h) of Section 1170, or in a county jail, not exceeding one year.

(Amended by Stats. 2011, Ch. 15, Sec. 551. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Section operative January 1, 2012, pursuant to Stats. 2010, Ch. 711, Sec. 10.)



30730

(a) (1) The department shall purchase any SKS rifle relinquished pursuant to Section 30720 from funds appropriated for this purpose by the act amending former Section 12281 in the 1997 98 Regular Session of the Legislature or by subsequent budget acts or other legislation.

(2) The department shall adopt regulations for this purchase program that include, but are not limited to, the manner of delivery, the reimbursement to be paid, and the manner in which persons shall be informed of the state purchase program.

(3) Any person who relinquished possession of an SKS rifle to a law enforcement agency pursuant to any version of former Section 12288 prior to the effective date of the purchase program set forth in paragraph (1) shall be eligible to be reimbursed from the purchase program. The procedures for reimbursement pursuant to this paragraph shall be part of the regulations adopted by the department pursuant to paragraph (2).

(b) In addition to the regulations required pursuant to subdivision (a), emergency regulations for the purchase program described in subdivision (a) shall be adopted pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30735

(a) The Department of Justice shall notify all district attorneys on or before January 31, 1999, of the provisions of former Section 12281.

(b) The department shall identify all criminal prosecutions in the state for conduct related to SKS rifles on or before April 1, 1999. In all cases so identified by the Attorney General, the district attorneys shall inform defense counsel, or the defendant if the defendant is in propria persona, in writing, of the provisions of former Section 12281 on or before May 1, 1999.

(c) Commencing no later than January 1, 1999, the department shall conduct a public education and notification program as described in Section 31115 or in former Section 12289, as added by Section 6 of Chapter 954 of the Statutes of 1991 or as subsequently amended.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 4. Assault Weapon or .50 BMG Rifle Constituting Nuisance

30800

(a) (1) Except as provided in Article 2 (commencing with Section 30600), possession of any assault weapon or of any .50 BMG rifle in violation of this chapter is a public nuisance, solely for purposes of this section and subdivision (c) of Section 18005.

(2) The Attorney General, any district attorney, or any city attorney, may, in lieu of criminal prosecution, bring a civil action or reach a civil compromise in any superior court to enjoin the possession of the assault weapon or .50 BMG rifle that is a public nuisance.

(b) Upon motion of the Attorney General, district attorney, or city attorney, a superior court may impose a civil fine not to exceed three hundred dollars ($300) for the first assault weapon or .50 BMG rifle deemed a public nuisance pursuant to subdivision (a) and up to one hundred dollars ($100) for each additional assault weapon or .50 BMG rifle deemed a public nuisance pursuant to subdivision (a).

(c) Any assault weapon or .50 BMG rifle deemed a public nuisance under subdivision (a) shall be destroyed in a manner so that it may no longer be used, except upon a finding by a court, or a declaration from the Department of Justice, district attorney, or city attorney stating that the preservation of the assault weapon or .50 BMG rifle is in the interest of justice.

(d) Upon conviction of any misdemeanor or felony involving the illegal possession or use of an assault weapon, the assault weapon shall be deemed a public nuisance and disposed of pursuant to subdivision (c) of Section 18005.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 5. Registration of Assault Weapons and .50 BMG Rifles and Related Rules

30900

(a) Any person who, prior to June 1, 1989, lawfully possessed an assault weapon, as defined in former Section 12276, as added by Section 3 of Chapter 19 of the Statutes of 1989, shall register the firearm by January 1, 1991, and any person who lawfully possessed an assault weapon prior to the date it was specified as an assault weapon pursuant to former Section 12276.5, as added by Section 3 of Chapter 19 of the Statutes of 1989 or as amended by Section 1 of Chapter 874 of the Statutes of 1990 or Section 3 of Chapter 954 of the Statutes of 1991, shall register the firearm within 90 days with the Department of Justice pursuant to those procedures that the department may establish.

(b) Except as provided in Section 30600, any person who lawfully possessed an assault weapon prior to the date it was defined as an assault weapon pursuant to former Section 12276.1, as it read in Section 7 of Chapter 129 of the Statutes of 1999, and which was not specified as an assault weapon under former Section 12276, as added by Section 3 of Chapter 19 of the Statutes of 1989 or as amended at any time before January 1, 2001, or former Section 12276.5, as added by Section 3 of Chapter 19 of the Statutes of 1989 or as amended at any time before January 1, 2001, shall register the firearm by January 1, 2001, with the department pursuant to those procedures that the department may establish.

(c) The registration shall contain a description of the firearm that identifies it uniquely, including all identification marks, the full name, address, date of birth, and thumbprint of the owner, and any other information that the department may deem appropriate.

(d) The department may charge a fee for registration of up to twenty dollars ($20) per person but not to exceed the actual processing costs of the department. After the department establishes fees sufficient to reimburse the department for processing costs, fees charged shall increase at a rate not to exceed the legislatively approved annual cost-of-living adjustment for the department s budget or as otherwise increased through the Budget Act. The fees shall be deposited into the Dealers Record of Sale Special Account.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30905

(a) Except as provided in Section 30600, any person who lawfully possesses any .50 BMG rifle prior to January 1, 2005, that is not specified as an assault weapon under former Section 12276, as it reads in Section 19 of Chapter 606 of the Statutes of 1993, or former Section 12276.5, as it reads in Section 3 of Chapter 954 of the Statutes of 1991, or defined as an assault weapon pursuant to former Section 12276.1, as it reads in Section 3 of Chapter 911 of the Statutes of 2002, shall register the .50 BMG rifle with the department no later than April 30, 2006, pursuant to those procedures that the department may establish.

(b) The registration shall contain a description of the firearm that identifies it uniquely, including all identification marks, the full name, address, date of birth, and thumbprint of the owner, and any other information that the department may deem appropriate.

(c) The department may charge a fee for registration of twenty-five dollars ($25) per person to cover the actual processing and public education campaign costs of the department. The fees shall be deposited into the Dealers Record of Sale Special Account. Data-processing costs associated with modifying the department s data system to accommodate .50 caliber BMG rifles shall not be paid from the Dealers Record of Sale Special Account.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30910

Except as provided in Section 30925, no assault weapon possessed pursuant to this article may be sold or transferred on or after January 1, 1990, to anyone within this state other than to a licensed gun dealer or as provided in Section 31100.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30915

Any person who obtains title to an assault weapon registered under this article or that was possessed pursuant to subdivision (a) of Section 30630 by bequest or intestate succession shall, within 90 days, do one or more of the following:

(a) Render the weapon permanently inoperable.

(b) Sell the weapon to a licensed gun dealer.

(c) Obtain a permit from the Department of Justice in the same manner as specified in Article 3 (commencing with Section 32650) of Chapter 6.

(d) Remove the weapon from this state.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30920

(a) Any person who lawfully possessed a firearm subsequently declared to be an assault weapon pursuant to former Section 12276.5, as it reads in Section 3 of Chapter 19 of the Statutes of 1989, Section 1 of Chapter 874 of the Statutes of 1990, or Section 3 of Chapter 954 of the Statutes of 1991, or subsequently defined as an assault weapon pursuant to former Section 12276.1, as that section read at any time from when it was enacted by Section 7 of Chapter 129 of the Statutes of 1999 to when it was repealed by the Deadly Weapons Recodification Act of 2010, shall, within 90 days, do one or more of the following:

(1) Render the weapon permanently inoperable.

(2) Sell the weapon to a licensed gun dealer.

(3) Obtain a permit from the Department of Justice in the same manner as specified in Article 3 (commencing with Section 32650) of Chapter 6.

(4) Remove the weapon from this state.

(b) Notwithstanding subdivision (a), a person who lawfully possessed a firearm that was subsequently declared to be an assault weapon pursuant to former Section 12276.5 may alternatively register the firearm within 90 days of the declaration issued pursuant to subdivision (f) of former Section 12276.5, as it reads in Section 3 of Chapter 19 of the Statutes of 1989, Section 1 of Chapter 874 of the Statutes of 1990, or Section 3 of Chapter 954 of the Statutes of 1991.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30925

A person moving into this state, otherwise in lawful possession of an assault weapon, shall do one of the following:

(a) Prior to bringing the assault weapon into this state, that person shall first obtain a permit from the Department of Justice in the same manner as specified in Article 3 (commencing with Section 32650) of Chapter 6.

(b) The person shall cause the assault weapon to be delivered to a licensed gun dealer in this state in accordance with Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto. If the person obtains a permit from the Department of Justice in the same manner as specified in Article 3 (commencing with Section 32650) of Chapter 6, the dealer shall redeliver that assault weapon to the person. If the licensed gun dealer is prohibited from delivering the assault weapon to a person pursuant to this section, the dealer shall possess or dispose of the assault weapon as allowed by this chapter.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30930

Except as provided in Section 30940, no .50 BMG rifle possessed pursuant to this article may be sold or transferred on or after January 1, 2005, to anyone within this state other than to a licensed gun dealer or as provided in Section 31100.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30935

Any person who obtains title to a .50 BMG rifle registered under this article or that was possessed pursuant to subdivision (a) of Section 30630 by bequest or intestate succession shall, within 180 days of receipt, do one or more of the following:

(a) Render the weapon permanently inoperable.

(b) Sell the weapon to a licensed gun dealer.

(c) Obtain a permit from the Department of Justice in the same manner as specified in Article 3 (commencing with Section 32650) of Chapter 6.

(d) Remove the weapon from this state.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30940

A person moving into this state, otherwise in lawful possession of a .50 BMG rifle, shall do one of the following:

(a) Prior to bringing the .50 BMG rifle into this state, that person shall first obtain a permit from the Department of Justice in the same manner as specified in Article 3 (commencing with Section 32650) of Chapter 6.

(b) The person shall cause the .50 BMG rifle to be delivered to a licensed gun dealer in this state in accordance with Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto. If the person obtains a permit from the Department of Justice in the same manner as specified in Article 3 (commencing with Section 32650) of Chapter 6, the dealer shall redeliver that .50 BMG rifle to the person. If the licensed gun dealer is prohibited from delivering the .50 caliber BMG rifle to a person pursuant to this section, the dealer shall dispose of the .50 BMG rifle as allowed by this chapter.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30945

Unless a permit allowing additional uses is first obtained under Section 31000, a person who has registered an assault weapon or registered a .50 BMG rifle under this article may possess it only under any of the following conditions:

(a) At that person s residence, place of business, or other property owned by that person, or on property owned by another with the owner s express permission.

(b) While on the premises of a target range of a public or private club or organization organized for the purpose of practicing shooting at targets.

(c) While on a target range that holds a regulatory or business license for the purpose of practicing shooting at that target range.

(d) While on the premises of a shooting club that is licensed pursuant to the Fish and Game Code.

(e) While attending any exhibition, display, or educational project that is about firearms and that is sponsored by, conducted under the auspices of, or approved by a law enforcement agency or a nationally or state recognized entity that fosters proficiency in, or promotes education about, firearms.

(f) While on publicly owned land, if the possession and use of a firearm described in Section 30510, 30515, 30520, or 30530, is specifically permitted by the managing agency of the land.

(g) While transporting the assault weapon or .50 BMG rifle between any of the places mentioned in this section, or to any licensed gun dealer, for servicing or repair pursuant to Section 31050, if the assault weapon is transported as required by Sections 16850 and 25610.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30950

No person who is under the age of 18 years, and no person who is prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm, may register or possess an assault weapon or .50 BMG rifle.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30955

The department s registration procedures shall provide the option of joint registration for any assault weapon or .50 BMG rifle owned by family members residing in the same household.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30960

(a) For 90 days following January 1, 1992, a forgiveness period shall exist to allow any person specified in subdivision (b) of former Section 12280, as it reads in Section 4.5 of Chapter 954 of the Statutes of 1991, to register with the Department of Justice any assault weapon that the person lawfully possessed prior to June 1, 1989.

(b) (1) Any person who registers an assault weapon during the 90-day forgiveness period described in subdivision (a), and any person whose registration form was received by the Department of Justice after January 1, 1991, and who was issued a temporary registration prior to the end of the forgiveness period, shall not be charged with a violation of subdivision (b) of former Section 12280, as added by Section 3 of Chapter 19 of the Statutes of 1989 or as subsequently amended, if law enforcement becomes aware of that violation only as a result of the registration of the assault weapon.

(2) This section shall have no effect upon any person charged prior to January 1, 1992, with a violation of subdivision (b) of former Section 12280 as added by Section 3 of Chapter 19 of the Statutes of 1989 or as subsequently amended, provided that law enforcement was aware of the violation before the weapon was registered.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



30965

(a) Any person who registered a firearm as an assault weapon pursuant to the provisions of law in effect prior to January 1, 2000, where the assault weapon is thereafter defined as an assault weapon pursuant to Section 30515 or former Section 12276.1, as that section read at any time from when it was enacted by Section 7 of Chapter 129 of the Statutes of 1999 to when it was repealed by the Deadly Weapons Recodification Act of 2010, shall be deemed to have registered the weapon for purposes of this chapter and shall not be required to reregister the weapon pursuant to this article.

(b) Any person who legally registered a firearm as an assault weapon pursuant to the provisions of law in effect prior to January 1, 2005, where the assault weapon is thereafter defined as a .50 caliber BMG rifle pursuant to Section 30530 or former Section 12278, shall be deemed to have registered the weapon for purposes of this chapter and shall not be required to reregister the weapon pursuant to this article.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 6. Permits for Assault Weapons and .50 BMG Rifles

31000

(a) Any person who lawfully acquired an assault weapon before June 1, 1989, or a .50 BMG rifle before January 1, 2005, and wishes to use it in a manner different than specified in Section 30945 shall first obtain a permit from the Department of Justice in the same manner as specified in Article 3 (commencing with Section 32650) of Chapter 6.

(b) Any person who lawfully acquired an assault weapon between June 1, 1989, and January 1, 1990, and wishes to keep it after January 1, 1990, shall first obtain a permit from the Department of Justice in the same manner as specified in Article 3 (commencing with Section 32650) of Chapter 6.

(c) Any person who wishes to acquire an assault weapon after January 1, 1990, or a .50 BMG rifle after January 1, 2005, shall first obtain a permit from the Department of Justice in the same manner as specified in Article 3 (commencing with Section 32650) of Chapter 6.

(d) On and after January 1, 2014, no partnership, corporation, limited liability company, association, or any other group or entity, regardless of how the entity was created, may be issued a permit to posses an assault weapon or a .50 BMG rifle.

(Amended by Stats. 2013, Ch. 729, Sec. 2. Effective January 1, 2014.)



31005

(a) The Department of Justice may, upon a finding of good cause, issue permits for the manufacture or sale of assault weapons or .50 BMG rifles for the sale to, purchase by, or possession of assault weapons or .50 BMG rifles by, any of the following:

(1) The agencies listed in Section 30625, and the officers described in Section 30630.

(2) Entities and persons who have been issued permits pursuant to this section or Section 31000.

(3) Federal law enforcement and military agencies.

(4) Law enforcement and military agencies of other states.

(5) Foreign governments and agencies approved by the United States State Department.

(6) Entities outside the state who have, in effect, a federal firearms dealer s license solely for the purpose of distribution to an entity listed in paragraphs (3) to (5), inclusive.

(b) Application for the permits, the keeping and inspection thereof, and the revocation of permits shall be undertaken in the same manner as specified in Article 3 (commencing with Section 32650) of Chapter 6.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 7. Licensed Gun Dealers

31050

(a) Any licensed gun dealer may take possession of any assault weapon or .50 BMG rifle for the purposes of servicing or repair from any person to whom it is legally registered or who has been issued a permit to possess it pursuant to this chapter.

(b) Any licensed gun dealer may transfer possession of any assault weapon or .50 BMG rifle received pursuant to subdivision (a), to a gunsmith for purposes of accomplishing service or repair of that weapon. A transfer is permissible only to the following persons:

(1) A gunsmith who is in the dealer s employ.

(2) A gunsmith with whom the dealer has contracted for gunsmithing services.

(c) In order for paragraph (2) of subdivision (b) to apply, the gunsmith receiving the assault weapon or .50 BMG rifle shall hold all of the following:

(1) A dealer s license issued pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(2) Any business license required by a state or local governmental entity.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31055

In addition to the uses allowed in Article 5 (commencing with Section 30900), any licensed gun dealer who lawfully possesses an assault weapon or .50 BMG rifle pursuant to Article 5 (commencing with Section 30900) may do any of the following:

(a) Transport the firearm between dealers or out of the state if that person is permitted pursuant to the National Firearms Act. Any transporting allowed by this section or Section 31050 shall be done as required by Sections 16850 and 25610.

(b) Display the firearm at any gun show licensed by a state or local governmental entity.

(c) Sell the firearm to a resident outside the state.

(d) Sell the firearm to a person who has been issued a permit pursuant to Section 31000.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 8. Miscellaneous Provisions

31100

Any individual may arrange in advance to relinquish an assault weapon or a .50 BMG rifle to a police or sheriff s department. The assault weapon or .50 BMG rifle shall be transported in accordance with Sections 16850 and 25610.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31105

(a) No peace officer or dispatcher shall broadcast over a police radio that an individual has registered, or has obtained a permit to possess, an assault weapon or .50 BMG rifle pursuant to this chapter, unless there exists a reason to believe in good faith that one of the following conditions exist:

(1) The individual has engaged, or may be engaged, in criminal conduct.

(2) The police are responding to a call in which the person allegedly committing a criminal violation may gain access to the assault weapon or .50 BMG rifle.

(3) The victim, witness, or person who reported the alleged criminal violation may be using the assault weapon or .50 BMG rifle to hold the person allegedly committing the criminal violation, or may be using the weapon in defense of self or another person.

(b) This section shall not prohibit a peace officer or dispatcher from broadcasting over a police radio that an individual has not registered, or has not obtained a permit to possess, an assault weapon or .50 BMG rifle pursuant to this chapter.

(c) This section does not limit the transmission of an assault weapon or a .50 BMG rifle ownership status via law enforcement computers or any other medium that is legally accessible only to peace officers or other authorized personnel.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31110

(a) Except as provided in subdivision (b), the Department of Justice shall, for every person to whom a permit is issued pursuant to this article, annually conduct an inspection for security and safe storage purposes, and to reconcile the inventory of assault weapons.

(b) A person, firm, or corporation with an inventory of fewer than five devices that require any Department of Justice permit shall be subject to an inspection for security and safe storage purposes, and to reconcile inventory, once every five years, or more frequently if determined by the department.

(Amended by Stats. 2013, Ch. 729, Sec. 3. Effective January 1, 2014.)



31115

(a) The Department of Justice shall conduct a public education and notification program regarding the registration of assault weapons and the definition of the weapons set forth in Section 30515 and former Section 12276.1, as it read at any time from when it was added by Section 7 of Chapter 129 of the Statutes of 1999 to when it was repealed by the Deadly Weapons Recodification Act of 2010.

(b) The public education and notification program shall include outreach to local law enforcement agencies and utilization of public service announcements in a variety of media approaches, to ensure maximum publicity of the limited forgiveness period of the registration requirement specified in subdivision (f) of former Section 12285, as that subdivision read in Section 5 of Chapter 954 of the Statutes of 1991, and the consequences of nonregistration. The department shall develop posters describing gunowners responsibilities under former Chapter 2.3 (commencing with Section 12275) of Title 2 of Part 4, as that chapter read when the forgiveness period commenced on January 1, 1992, which shall be posted in a conspicuous place in every licensed gun store in the state during the forgiveness period.

(c) For .50 BMG rifles, the department s education campaign shall provide materials to dealers of .50 BMG rifles, and to recognized national associations that specialize in .50 BMG rifles.

(d) Any costs incurred by the Department of Justice to implement this section, which cannot be absorbed by the department, shall be funded from the Dealers Record of Sale Special Account, as set forth in Section 28235, or former Section 12076 as it read at any time from when it was amended by Section 1.7 of Chapter 954 of the Statutes of 1991 to when it was repealed by Section 12 of Chapter 606 of the Statutes of 1993, or former Section 12076 as it read at any time from when it was enacted by Section 13 of Chapter 606 of the Statutes of 1993 to when it was repealed by the Deadly Weapons Recodification Act of 2010, upon appropriation by the Legislature.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









CHAPTER 3. Body Armor

31310

No body armor shall be acquired by the commissioner pursuant to Section 2259.5 of the Vehicle Code unless, pursuant to subdivision (a) of Section 31315, the Department of Justice has certified the body armor.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31315

(a) Before any body armor may be purchased for use by state peace officers, the Department of Justice, after consultation with the Department of the California Highway Patrol, shall establish minimum ballistic performance standards, and shall determine that the armor satisfies those standards.

(b) Only body armor that meets state requirements under subdivision (a) for acquisition or purchase shall be eligible for testing for certification under the ballistic performance standards established by the Department of Justice.

(c) Only body armor that is certified as acceptable by the department shall be purchased for use by state peace officers.

(Amended by Stats. 2011, Ch. 296, Sec. 241. Effective January 1, 2012.)



31320

(a) Any person engaged in the manufacture or sale of body armor may apply to the Department of Justice for certification that a particular type of body armor manufactured or sold by that person is acceptable.

(b) The applicant shall reimburse the state for any actual expenses incurred by the state in testing and certifying a particular type of body armor.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31325

Any application submitted pursuant to Section 31320 shall contain all of the following:

(a) Full written reports of any investigation conducted for the purpose of determining whether the body armor is acceptable.

(b) A full written statement of the design of the body armor.

(c) A full written statement of the methods used in, and the facilities and controls used for, the manufacture of the body armor.

(d) Any samples of the body armor and its components as the Department of Justice may require.

(e) Specimens of the instructions and advertisements used or proposed to be used for the body armor.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31330

The Department of Justice, in cooperation with the office of procurement of the Department of General Services, shall establish a schedule for ballistic testing for certification pursuant to subdivision (b) of Section 31315.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31335

The Department of Justice shall issue an order refusing to certify a body armor as acceptable if, after due notice to the applicant, the department finds any of the following:

(a) That the body armor does not satisfy the ballistic performance standards established by the department pursuant to subdivision (b) of Section 31315.

(b) That the application contains any misrepresentation of a material fact.

(c) That the application is materially incomplete.

(d) That the applicant has failed to reimburse the state as required by Section 31320.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31340

The Department of Justice shall issue an order revoking certification of a body armor if, after due notice to the applicant, the department finds any of the following:

(a) The experience or additional testing show that the body armor does not comply with the department s ballistic performance standards.

(b) The application contains any misrepresentation of a material fact.

(c) The body armor must be retested for certification under new department standards.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31345

(a) All purchases of certified body armor under the provisions of this chapter shall be made by the Department of General Services on behalf of an authorized state agency or department. Purchases of body armor shall be based upon written requests submitted by an authorized state agency or department to the Department of General Services.

(b) The Department of General Services shall make certified body armor available to peace officers of the Department of Justice, as defined by Section 830.3, while engaged in law enforcement activities.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31350

The Department of General Services shall, pursuant to departmental regulation, after consultation with the Department of the California Highway Patrol, define the term enforcement activities for purposes of this chapter, and develop standards regarding what constitutes sufficient wear on body armor to necessitate replacement of the body armor.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31355

The Department of Justice shall adopt and promulgate regulations for the fair and efficient enforcement of this chapter.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31360

(a) A person who has been convicted of a violent felony under the laws of the United States, the State of California, or any other state, government, or country, who purchases, owns, or possesses body armor, as defined in Section 16288, except as authorized under subdivision (b), is guilty of a felony, punishable by imprisonment in state prison for 16 months, or two or three years.

(b) A person whose employment, livelihood, or safety is dependent on the ability to legally possess and use body armor, who is subject to the prohibition imposed by subdivision (a) due to a prior violent felony conviction, may file a petition for an exception to this prohibition with the chief of police or county sheriff of the jurisdiction in which that person seeks to possess and use the body armor. The chief of police or sheriff may reduce or eliminate the prohibition, impose conditions on reduction or elimination of the prohibition, or otherwise grant relief from the prohibition as the chief of police or sheriff deems appropriate, based on the following:

(1) A finding that the petitioner is likely to use body armor in a safe and lawful manner.

(2) A finding that the petitioner has a reasonable need for this type of protection under the circumstances.

In making its decision, the chief of police or sheriff shall consider the petitioner s continued employment, the interests of justice, any relevant evidence, and the totality of the circumstances. It is the intent of the Legislature that law enforcement officials exercise broad discretion in fashioning appropriate relief under this paragraph in cases in which relief is warranted. However, this paragraph may not be construed to require law enforcement officials to grant relief to any particular petitioner. Relief from this prohibition does not relieve any other person or entity from any liability that might otherwise be imposed.

(c) The chief of police or sheriff shall require, as a condition of granting an exception under subdivision (b), that the petitioner agree to maintain on the petitioner s person a certified copy of the law enforcement official s permission to possess and use body armor, including any conditions or limitations.

(d) Law enforcement officials who enforce the prohibition specified in subdivision (a) against a person who has been granted relief pursuant to subdivision (b), shall be immune from any liability for false arrest arising from the enforcement of this subdivision unless the person has in possession a certified copy of the permission granting the person relief from the prohibition, as required by subdivision (c). This immunity from liability does not relieve any person or entity from any other liability that might otherwise be imposed.

(Amended by Stats. 2012, Ch. 43, Sec. 105. Effective June 27, 2012.)






CHAPTER 4. Handguns and Firearm Safety

ARTICLE 1. Unconventional Pistol

31500

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any person in this state who manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, or possesses any unconventional pistol is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2012, Ch. 43, Sec. 106. Effective June 27, 2012.)



31590

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any unconventional pistol is a nuisance and is subject to Section 18010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 2. Firearm Safety Certificate

31610

(a) It is the intent of the Legislature in enacting this article to require that persons who obtain handguns have a basic familiarity with those firearms, including, but not limited to, the safe handling and storage of those firearms. It is not the intent of the Legislature to require a handgun safety certificate for the mere possession of a firearm.

(b) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2013, Ch. 761, Sec. 14. Effective January 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 15 of Ch. 761.)



31610

(a) It is the intent of the Legislature in enacting this article to require that persons who obtain firearms have a basic familiarity with those firearms, including, but not limited to, the safe handling and storage of those firearms. It is not the intent of the Legislature to require a firearm safety certificate for the mere possession of a firearm.

(b) This section shall become operative on January 1, 2015.

(Repealed (in Sec. 14) and added by Stats. 2013, Ch. 761, Sec. 15. Effective January 1, 2014. Section operative January 1, 2015, by its own provisions.)



31615

(a) A person shall not do either of the following:

(1) Purchase or receive any handgun, except an antique firearm, without a valid handgun safety certificate.

(2) Sell, deliver, loan, or transfer any handgun, except an antique firearm, to any person who does not have a valid handgun safety certificate.

(b) Any person who violates subdivision (a) is guilty of a misdemeanor.

(c) The provisions of this section are cumulative, and shall not be construed as restricting the application of any other law. However, an act or omission punishable in different ways by different provisions of this code shall not be punished under more than one provision.

(d) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2013, Ch. 761, Sec. 16. Effective January 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 17 of Ch. 761.)



31615

(a) A person shall not do either of the following:

(1) Purchase or receive any firearm, except an antique firearm, without a valid firearm safety certificate, except that in the case of a handgun, an unexpired handgun safety certificate may be used.

(2) Sell, deliver, loan, or transfer any firearm, except an antique firearm, to any person who does not have a valid firearm safety certificate, except that in the case of a handgun, an unexpired handgun safety certificate may be used.

(b) Any person who violates subdivision (a) is guilty of a misdemeanor.

(c) The provisions of this section are cumulative, and shall not be construed as restricting the application of any other law. However, an act or omission punishable in different ways by different provisions of this code shall not be punished under more than one provision.

(d) This section shall become operative on January 1, 2015.

(Repealed (in Sec. 16) and added by Stats. 2013, Ch. 761, Sec. 17. Effective January 1, 2014. Section operative January 1, 2015, by its own provisions.)



31620

(a) A person shall not commit an act of collusion as specified in Section 27550.

(b) Any person who alters, counterfeits, or falsifies a handgun safety certificate, or who uses or attempts to use any altered, counterfeited, or falsified handgun safety certificate to purchase a handgun, is guilty of a misdemeanor.

(c) Commencing January 1, 2015, any person who alters, counterfeits, or falsifies a firearm safety certificate, or who uses or attempts to use any altered, counterfeited, or falsified firearm safety certificate to purchase a firearm, is guilty of a misdemeanor.

(d) The provisions of this section are cumulative and shall not be construed as restricting the application of any other law. However, an act or omission punishable in different ways by this section and different provisions of this code shall not be punished under more than one provision.

(Amended by Stats. 2013, Ch. 761, Sec. 18. Effective January 1, 2014.)



31625

(a) A certified instructor shall not issue a handgun safety certificate to any person who has not complied with this article. Proof of compliance shall be forwarded to the department by certified instructors as frequently as the department may determine.

(b) A certified instructor shall not issue a handgun safety certificate to any person who is under 18 years of age.

(c) A violation of this section shall be grounds for the department to revoke the instructor s certification to issue handgun safety certificates.

(d) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2013, Ch. 761, Sec. 19. Effective January 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 20 of Ch. 761.)



31625

(a) A certified instructor shall not issue a firearm safety certificate to any person who has not complied with this article. Proof of compliance shall be forwarded to the department by certified instructors as frequently as the department may determine.

(b) A certified instructor shall not issue a firearm safety certificate to any person who is under 18 years of age.

(c) A violation of this section shall be grounds for the department to revoke the instructor s certification to issue firearm safety certificates.

(d) This section shall become operative on January 1, 2015.

(Repealed (in Sec. 19) and added by Stats. 2013, Ch. 761, Sec. 20. Effective January 1, 2014. Section operative January 1, 2015, by its own provisions.)



31630

(a) The department shall develop an instruction manual in English and in Spanish by October 1, 2002. The department shall make the instructional manual available to firearms dealers licensed pursuant to Sections 26700 to 26915, inclusive, who shall make it available to the general public. Essential portions of the manual may be included in the pamphlet described in Section 34205.

(b) The department shall develop audiovisual materials in English and in Spanish by March 1, 2003, to be issued to instructors certified by the department.

(c) The department shall solicit input from any reputable association or organization, including any law enforcement association that has as one of its objectives the promotion of firearms safety, in the development of the handgun safety certificate instructional materials.

(d) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2013, Ch. 761, Sec. 21. Effective January 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 22 of Ch. 761.)



31630

(a) The department shall develop an instruction manual in English and in Spanish. The department shall make the instructional manual available to firearms dealers licensed pursuant to Sections 26700 to 26915, inclusive, who shall make it available to the general public. Essential portions of the manual may be included in the pamphlet described in Section 34205.

(b) The department shall develop audiovisual materials in English and in Spanish to be issued to instructors certified by the department.

(c) The department shall solicit input from any reputable association or organization, including any law enforcement association that has as one of its objectives the promotion of firearms safety, in the development of the firearm safety certificate instructional materials.

(d) This section shall become operative on January 1, 2015.

(Repealed (in Sec. 21) and added by Stats. 2013, Ch. 761, Sec. 22. Effective January 1, 2014. Section operative January 1, 2015, by its own provisions.)



31635

(a) The department shall prescribe a minimum level of skill, knowledge, and competency to be required of all handgun safety certificate instructors.

(b) Department Certified Instructor applicants shall have a certification to provide training from one of the following organizations, as specified, or any entity found by the department to give comparable instruction in firearms safety, or the applicant shall have similar or equivalent training to that provided by the following, as determined by the department:

(1) Department of Consumer Affairs, State of California-Firearm Training Instructor.

(2) Director of Civilian Marksmanship, Instructor or Rangemaster.

(3) Federal Government, Certified Rangemaster or Firearm Instructor.

(4) Federal Law Enforcement Training Center, Firearm Instructor Training Program or Rangemaster.

(5) United States Military, Military Occupational Specialty (MOS) as marksmanship or firearms instructor. Assignment as Range Officer or Safety Officer is not sufficient.

(6) National Rifle Association-Certified Instructor, Law Enforcement Instructor, Rangemaster, or Training Counselor.

(7) Commission on Peace Officer Standards and Training (POST), State of California-Firearm Instructor or Rangemaster.

(8) Authorization from a State of California accredited school to teach a firearm training course.

(c) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2013, Ch. 761, Sec. 23. Effective January 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 24 of Ch. 761.)



31635

(a) The department shall prescribe a minimum level of skill, knowledge, and competency to be required of all firearm safety certificate instructors.

(b) Department Certified Instructor applicants shall have a certification to provide training from one of the following organizations, as specified, or any entity found by the department to give comparable instruction in firearms safety, or the applicant shall have similar or equivalent training to that provided by the following, as determined by the department:

(1) Department of Consumer Affairs, State of California-Firearm Training Instructor.

(2) Director of Civilian Marksmanship, Instructor or Rangemaster.

(3) Federal Government, Certified Rangemaster or Firearm Instructor.

(4) Federal Law Enforcement Training Center, Firearm Instructor Training Program or Rangemaster.

(5) United States Military, Military Occupational Specialty (MOS) as marksmanship or firearms instructor. Assignment as Range Officer or Safety Officer is not sufficient.

(6) National Rifle Association-Certified Instructor, Law Enforcement Instructor, Rangemaster, or Training Counselor.

(7) Commission on Peace Officer Standards and Training (POST), State of California-Firearm Instructor or Rangemaster.

(8) Authorization from a State of California accredited school to teach a firearm training course.

(c) This section shall become operative on January 1, 2015.

(Repealed (in Sec. 23) and added by Stats. 2013, Ch. 761, Sec. 24. Effective January 1, 2014. Section operative January 1, 2015, by its own provisions.)



31640

(a) The department shall develop a written objective test, in English and in Spanish, and prescribe its content, form, and manner, to be administered by an instructor certified by the department.

(b) If the person taking the test is unable to read, the examination shall be administered orally. If the person taking the test is unable to read English or Spanish, the test may be applied orally by a translator.

(c) The test shall cover, but not be limited to, all of the following:

(1) The laws applicable to carrying and handling firearms, particularly handguns.

(2) The responsibilities of ownership of firearms, particularly handguns.

(3) Current law as it relates to the private sale and transfer of firearms.

(4) Current law as it relates to the permissible use of lethal force.

(5) What constitutes safe firearm storage.

(6) Issues associated with bringing a handgun into the home.

(7) Prevention strategies to address issues associated with bringing firearms into the home.

(d) The department shall update test materials related to this article every five years.

(e) If a dealer licensed pursuant to Sections 26700 to 26915, inclusive, or his or her employee, or where the managing officer or partner is certified as an instructor pursuant to this article, he or she shall also designate a separate room or partitioned area for a person to take the objective test, and maintain adequate supervision to ensure that no acts of collusion occur while the objective test is being administered.

(f) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2013, Ch. 761, Sec. 25. Effective January 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 26 of Ch. 761.)



31640

(a) The department shall develop a written objective test, in English and in Spanish, and prescribe its content, form, and manner, to be administered by an instructor certified by the department.

(b) If the person taking the test is unable to read, the examination shall be administered orally. If the person taking the test is unable to read English or Spanish, the test may be applied orally by a translator.

(c) The test shall cover, but not be limited to, all of the following:

(1) The laws applicable to carrying and handling firearms, particularly handguns.

(2) The responsibilities of ownership of firearms, particularly handguns.

(3) Current law as it relates to the private sale and transfer of firearms.

(4) Current law as it relates to the permissible use of lethal force.

(5) What constitutes safe firearm storage.

(6) Issues associated with bringing a firearm into the home.

(7) Prevention strategies to address issues associated with bringing firearms into the home.

(d) The department shall update test materials related to this article every five years.

(e) If a dealer licensed pursuant to Sections 26700 to 26915, inclusive, or his or her employee, or where the managing officer or partner is certified as an instructor pursuant to this article, he or she shall also designate a separate room or partitioned area for a person to take the objective test, and maintain adequate supervision to ensure that no acts of collusion occur while the objective test is being administered.

(f) This section shall become operative on January 1, 2015.

(Repealed (in Sec. 25) and added by Stats. 2013, Ch. 761, Sec. 26. Effective January 1, 2014. Section operative January 1, 2015, by its own provisions.)



31645

(a) An applicant for a handgun safety certificate shall successfully pass the objective test referred to in Section 31640, with a passing grade of at least 75 percent. Any person receiving a passing grade on the objective test shall immediately be issued a handgun safety certificate by the instructor.

(b) An applicant who fails to pass the objective test upon the first attempt shall be offered additional instructional materials by the instructor, such as a videotape or booklet. The person may not retake the objective test under any circumstances until 24 hours have elapsed after the failure to pass the objective test upon the first attempt. The person failing the test on the first attempt shall take another version of the test upon the second attempt. All tests shall be taken from the same instructor except upon permission by the department, which shall be granted only for good cause shown. The instructor shall make himself or herself available to the applicant during regular business hours in order to retake the test.

(c) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2013, Ch. 761, Sec. 27. Effective January 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 28 of Ch. 761.)



31645

(a) An applicant for a firearm safety certificate shall successfully pass the objective test referred to in Section 31640, with a passing grade of at least 75 percent. Any person receiving a passing grade on the objective test shall immediately be issued a firearm safety certificate by the instructor.

(b) An applicant who fails to pass the objective test upon the first attempt shall be offered additional instructional materials by the instructor, such as a videotape or booklet. The person may not retake the objective test under any circumstances until 24 hours have elapsed after the failure to pass the objective test upon the first attempt. The person failing the test on the first attempt shall take another version of the test upon the second attempt. All tests shall be taken from the same instructor except upon permission by the department, which shall be granted only for good cause shown. The instructor shall make himself or herself available to the applicant during regular business hours in order to retake the test.

(c) This section shall become operative on January 1, 2015.

(Repealed (in Sec. 27) and added by Stats. 2013, Ch. 761, Sec. 28. Effective January 1, 2014. Section operative January 1, 2015, by its own provisions.)



31650

(a) The certified instructor may charge a fee of twenty-five dollars ($25), fifteen dollars ($15) of which is to be paid to the department pursuant to subdivision (c).

(b) An applicant to renew a handgun safety certificate shall be required to pass the objective test. The certified instructor may charge a fee of twenty-five dollars ($25), fifteen dollars ($15) of which is to be forwarded to the department pursuant to subdivision (c).

(c) The department may charge the certified instructor up to fifteen dollars ($15) for each handgun safety certificate issued by that instructor to cover the department s cost in carrying out and enforcing this article, and enforcing the provisions listed in subdivision (e), as determined annually by the department.

(d) All money received by the department pursuant to this article shall be deposited into the Firearms Safety and Enforcement Special Fund created pursuant to Section 28300.

(e) The department shall conduct enforcement activities, including, but not limited to, law enforcement activities to ensure compliance with the following provisions:

(1) Section 830.95.

(2) Title 2 (commencing with Section 12001) of Part 4.

(3) This part, except Sections 16965, 17235, and 21510.

(f) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2013, Ch. 761, Sec. 29. Effective January 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 30 of Ch. 761.)



31650

(a) The certified instructor may charge a fee of twenty-five dollars ($25), fifteen dollars ($15) of which is to be paid to the department pursuant to subdivision (c).

(b) An applicant to renew a firearm safety certificate shall be required to pass the objective test. The certified instructor may charge a fee of twenty-five dollars ($25), fifteen dollars ($15) of which is to be forwarded to the department pursuant to subdivision (c).

(c) The department may charge the certified instructor up to fifteen dollars ($15) for each firearm safety certificate issued by that instructor to cover the department s cost in carrying out and enforcing this article, and enforcing the provisions listed in subdivision (e), as determined annually by the department.

(d) All money received by the department pursuant to this article shall be deposited into the Firearms Safety and Enforcement Special Fund created pursuant to Section 28300.

(e) The department shall conduct enforcement activities, including, but not limited to, law enforcement activities to ensure compliance with the following provisions:

(1) Section 830.95.

(2) Title 2 (commencing with Section 12001) of Part 4.

(3) This part, except Sections 16965, 17235, and 21510.

(f) This section shall become operative on January 1, 2015.

(Repealed (in Sec. 29) and added by Stats. 2013, Ch. 761, Sec. 30. Effective January 1, 2014. Section operative January 1, 2015, by its own provisions.)



31655

(a) The department shall develop handgun safety certificates to be issued by instructors certified by the department to those persons who have complied with this article.

(b) A handgun safety certificate shall include, but not be limited to, the following information:

(1) A unique handgun safety certificate identification number.

(2) The holder s full name.

(3) The holder s date of birth.

(4) The holder s driver s license or identification number.

(5) The holder s signature.

(6) The signature of the issuing instructor.

(7) The date of issuance.

(c) The handgun safety certificate shall expire five years after the date that it was issued by the certified instructor.

(d) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2013, Ch. 761, Sec. 31. Effective January 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 32 of Ch. 761.)



31655

(a) The department shall develop firearm safety certificates to be issued by instructors certified by the department to those persons who have complied with this article.

(b) A firearm safety certificate shall include, but not be limited to, the following information:

(1) A unique firearm safety certificate identification number.

(2) The holder s full name.

(3) The holder s date of birth.

(4) The holder s driver s license or identification number.

(5) The holder s signature.

(6) The signature of the issuing instructor.

(7) The date of issuance.

(c) The firearm safety certificate shall expire five years after the date that it was issued by the certified instructor.

(d) This section shall become operative on January 1, 2015.

(Repealed (in Sec. 31) and added by Stats. 2013, Ch. 761, Sec. 32. Effective January 1, 2014. Section operative January 1, 2015, by its own provisions.)



31660

(a) In the case of loss or destruction of a handgun safety certificate, the issuing instructor shall issue a duplicate certificate upon request and proof of identification to the certificate holder.

(b) The department may authorize the issuing instructor to charge a fee, not to exceed fifteen dollars ($15), for a duplicate certificate. Revenues from this fee shall be deposited in the Firearms Safety and Enforcement Special Fund created pursuant to Section 28300.

(c) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2013, Ch. 761, Sec. 33. Effective January 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 34 of Ch. 761.)



31660

(a) In the case of loss or destruction of a firearm safety certificate, the issuing instructor shall issue a duplicate certificate upon request and proof of identification to the certificate holder.

(b) In the case of loss or destruction of a handgun safety certificate, the issuing instructor shall issue a duplicate certificate upon request and proof of identification to the certificate holder, which shall be valid only for the balance of the unexpired term of the original certificate.

(c) The department may authorize the issuing instructor to charge a fee, not to exceed fifteen dollars ($15), for a duplicate certificate. Revenues from this fee shall be deposited in the Firearms Safety and Enforcement Special Fund created pursuant to Section 28300.

(d) This section shall become operative on January 1, 2015.

(Repealed (in Sec. 33) and added by Stats. 2013, Ch. 761, Sec. 34. Effective January 1, 2014. Section operative January 1, 2015, by its own provisions.)



31665

The department shall be immune from any liability arising from implementing Sections 31630, 31635, 31640, and subdivision (a) of Section 31655.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31670

Except for the provisions of former Section 12804, former Article 8 (commencing with Section 12800) of Chapter 6 of Title 2 of Part 4, as added by Section 10 of Chapter 942 of the Statutes of 2001, became operative on January 1, 2003.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 3. Exceptions to Firearm Safety Certificate Requirement

31700

(a) The following persons, properly identified, are exempted from the handgun safety certificate requirement in subdivision (a) of Section 31615:

(1) Any active or honorably retired peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2.

(2) Any active or honorably retired federal officer or law enforcement agent.

(3) Any reserve peace officer, as defined in Section 832.6.

(4) Any person who has successfully completed the course of training specified in Section 832.

(5) A firearms dealer licensed pursuant to Sections 26700 to 26915, inclusive, who is acting in the course and scope of that person s activities as a person licensed pursuant to Sections 26700 to 26915, inclusive.

(6) A federally licensed collector who is acquiring or being loaned a handgun that is a curio or relic, as defined in Section 478.11 of Title 27 of the Code of Federal Regulations, who has a current certificate of eligibility issued by the department pursuant to Section 26710.

(7) A person to whom a handgun is being returned, where the person receiving the firearm is the owner of the firearm.

(8) A family member of a peace officer or deputy sheriff from a local agency who receives a firearm pursuant to Section 50081 of the Government Code.

(9) Any individual who has a valid concealed weapons permit issued pursuant to Chapter 4 (commencing with Section 26150) of Division 5.

(10) An active or honorably retired member of the United States Armed Forces, the National Guard, the Air National Guard, or the active reserve components of the United States, where individuals in those organizations are properly identified. For purposes of this section, proper identification includes the Armed Forces Identification Card or other written documentation certifying that the individual is an active or honorably retired member.

(11) Any person who is authorized to carry loaded firearms pursuant to Section 26025 or 26030.

(12) Persons who are the holders of a special weapons permit issued by the department pursuant to Section 32650 or 33300, pursuant to Article 3 (commencing with Section 18900) of Chapter 1 of Division 5 of Title 2, or pursuant to Article 4 (commencing with Section 32700) of Chapter 6 of this division.

(b) The following persons who take title or possession of a handgun by operation of law in a representative capacity, until or unless they transfer title ownership of the handgun to themselves in a personal capacity, are exempted from the handgun safety certificate requirement in subdivision (a) of Section 31615:

(1) The executor or administrator of an estate.

(2) A secured creditor or an agent or employee thereof when the firearms are possessed as collateral for, or as a result of, or an agent or employee thereof when the firearms are possessed as collateral for, or as a result of, a default under a security agreement under the Commercial Code.

(3) A levying officer, as defined in Section 481.140, 511.060, or 680.260 of the Code of Civil Procedure.

(4) A receiver performing the functions of a receiver.

(5) A trustee in bankruptcy performing the duties of a trustee.

(6) An assignee for the benefit of creditors performing the functions of an assignee.

(c) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2013, Ch. 761, Sec. 36. Effective January 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 37 of Ch. 761.)



31700

(a) The following persons, properly identified, are exempted from the firearm safety certificate requirement in subdivision (a) of Section 31615:

(1) Any active or honorably retired peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2.

(2) Any active or honorably retired federal officer or law enforcement agent.

(3) Any reserve peace officer, as defined in Section 832.6.

(4) Any person who has successfully completed the course of training specified in Section 832.

(5) A firearms dealer licensed pursuant to Sections 26700 to 26915, inclusive, who is acting in the course and scope of that person s activities as a person licensed pursuant to Sections 26700 to 26915, inclusive.

(6) A federally licensed collector who is acquiring or being loaned a firearm that is a curio or relic, as defined in Section 478.11 of Title 27 of the Code of Federal Regulations, who has a current certificate of eligibility issued by the department pursuant to Section 26710.

(7) A person to whom a firearm is being returned, where the person receiving the firearm is the owner of the firearm.

(8) A family member of a peace officer or deputy sheriff from a local agency who receives a firearm pursuant to Section 50081 of the Government Code.

(9) Any individual who has a valid concealed weapons permit issued pursuant to Chapter 4 (commencing with Section 26150) of Division 5.

(10) An active or honorably retired member of the United States Armed Forces, the National Guard, the Air National Guard, or the active reserve components of the United States, where individuals in those organizations are properly identified. For purposes of this section, proper identification includes the Armed Forces Identification Card or other written documentation certifying that the individual is an active or honorably retired member.

(11) Any person who is authorized to carry loaded firearms pursuant to Section 26025 or 26030.

(12) Persons who are the holders of a special weapons permit issued by the department pursuant to Section 32650 or 33300, pursuant to Article 3 (commencing with Section 18900) of Chapter 1 of Division 5 of Title 2, or pursuant to Article 4 (commencing with Section 32700) of Chapter 6 of this division.

(b) The following persons who take title or possession of a firearm by operation of law in a representative capacity, until or unless they transfer title ownership of the firearm to themselves in a personal capacity, are exempted from the firearm safety certificate requirement in subdivision (a) of Section 31615:

(1) The executor or administrator of an estate.

(2) A secured creditor or an agent or employee thereof when the firearms are possessed as collateral for, or as a result of, or an agent or employee thereof when the firearms are possessed as collateral for, or as a result of, a default under a security agreement under the Commercial Code.

(3) A levying officer, as defined in Section 481.140, 511.060, or 680.260 of the Code of Civil Procedure.

(4) A receiver performing the functions of a receiver.

(5) A trustee in bankruptcy performing the duties of a trustee.

(6) An assignee for the benefit of creditors performing the functions of an assignee.

(c) A person, validly identified, who has been issued a valid hunting license that is unexpired or that was issued for the hunting season immediately preceding the calendar year in which the person takes title of possession of a firearm is exempt from the firearm safety certificate requirement in subdivision (a) of Section 31615, except as to handguns.

(d) This section shall become operative on January 1, 2015.

(Repealed (in Sec. 36) and added by Stats. 2013, Ch. 761, Sec. 37. Effective January 1, 2014. Section operative January 1, 2015, by its own provisions.)



31705

(a) Subdivision (a) of Section 31615 does not apply to any sale, delivery, or transfer of firearms made to an authorized law enforcement representative of any city, county, city and county, or state, or of the federal government, for exclusive use by that governmental agency if, prior to the sale, delivery, or transfer of these firearms, written authorization from the head of the agency authorizing the transaction is presented to the person from whom the purchase, delivery, or transfer is being made.

(b) Proper written authorization is defined as verifiable written certification from the head of the agency by which the purchaser or transferee is employed, identifying the employee as an individual authorized to conduct the transaction, and authorizing the transaction for the exclusive use of the agency by which that person is employed.

(c) Within 10 days of the date a handgun, and commencing January 1, 2014, any firearm, is acquired by the agency, a record of the same shall be entered as an institutional weapon into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency. Any agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2011, Ch. 745, Sec. 66. Effective January 1, 2012.)



31710

Subdivision (a) of Section 31615 does not apply to the loan of a firearm if all of the following conditions are satisfied:

(a) The loan is made by an authorized law enforcement representative of a city, county, or city and county, or of the state or federal government.

(b) The loan is made to a peace officer employed by that agency and authorized to carry a firearm.

(c) The loan is made for the carrying and use of that firearm by that peace officer in the course and scope of the officer s duties.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31715

(a) Subdivision (a) of Section 31615 does not apply to the sale, delivery, or transfer of a firearm by a law enforcement agency to a peace officer pursuant to Section 10334 of the Public Contract Code.

(b) Within 10 days of the date that a handgun, and commencing January 1, 2014, any firearm, is sold, delivered, or transferred pursuant to Section 10334 of the Public Contract Code to that peace officer, the name of the officer and the make, model, serial number, and other identifying characteristics of the firearm being sold, delivered, or transferred shall be entered into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency that sold, delivered, or transferred the firearm, provided, however, that if the firearm is not a handgun and does not have a serial number, identification number, or identification mark assigned to it, that fact shall be noted in AFS. Any agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2011, Ch. 745, Sec. 67. Effective January 1, 2012.)



31720

(a) Subdivision (a) of Section 31615 does not apply to the sale, delivery, or transfer of a firearm by a law enforcement agency to a retiring peace officer who is authorized to carry a firearm pursuant to Chapter 5 (commencing with Section 26300) of Division 5.

(b) Within 10 days of the date that a handgun, and commencing January 1, 2014, any firearm, is sold, delivered, or transferred to that retiring peace officer, the name of the officer and the make, model, serial number, and other identifying characteristics of the firearm being sold, delivered, or transferred shall be entered into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency that sold, delivered, or transferred the firearm, provided, however, that if the firearm is not a handgun and does not have a serial number, identification number, or identification mark assigned to it, that fact shall be noted in AFS. Any agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2011, Ch. 745, Sec. 68. Effective January 1, 2012.)



31725

(a) Subdivision (a) of Section 31615 does not apply to a sale, delivery, or transfer of firearms if both of the following requirements are satisfied:

(1) The sale, delivery, or transfer is to an authorized representative of a city, city and county, county, or state government, or of the federal government, and is for the governmental entity.

(2) The entity is acquiring the weapon as part of an authorized, voluntary program in which the entity is buying or receiving weapons from private individuals.

(b) Any weapons acquired pursuant to this section shall be disposed of pursuant to the applicable provisions of Section 34000 or Sections 18000 and 18005.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31730

Subdivision (a) of Section 31615 does not apply to the sale, delivery, loan, or transfer of a firearm made by an authorized law enforcement representative of a city, county, city and county, or state, or of the federal government, to any public or private nonprofit historical society, museum, or institutional collection, or the purchase or receipt of that firearm by that public or private nonprofit historical society, museum, or institutional collection, if all of the following conditions are met:

(a) The entity receiving the firearm is open to the public.

(b) The firearm prior to delivery is deactivated or rendered inoperable.

(c) The firearm is not subject to any of the following:

(1) Sections 18000 and 18005.

(2) Division 4 (commencing with Section 18250) of Title 2.

(3) Section 34000.

(4) Sections 34005 and 34010.

(d) The firearm is not prohibited by other provisions of law from being sold, delivered, or transferred to the public at large.

(e) Prior to delivery, the entity receiving the firearm submits a written statement to the law enforcement representative stating that the firearm will not be restored to operating condition, and will either remain with that entity, or if subsequently disposed of, will be transferred in accordance with the applicable provisions listed in Section 16575 and, if applicable, Section 31615.

(f) Within 10 days of the date that the firearm is sold, loaned, delivered, or transferred to that entity, all of the following information shall be reported to the department in a manner prescribed by the department:

(1) The name of the government entity delivering the firearm.

(2) The make, model, serial number, and other identifying characteristics of the firearm.

(3) The name of the person authorized by the entity to take possession of the firearm.

(g) In the event of a change in the status of the designated representative, the entity shall notify the department of a new representative within 30 days.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31735

Subdivision (a) of Section 31615 does not apply to the sale, delivery, loan, or transfer of a firearm made by any person other than a representative of an authorized law enforcement agency to any public or private nonprofit historical society, museum, or institutional collection, if all of the following conditions are met:

(a) The entity receiving the firearm is open to the public.

(b) The firearm is deactivated or rendered inoperable prior to delivery.

(c) The firearm is not of a type prohibited from being sold, delivered, or transferred to the public.

(d) Prior to delivery, the entity receiving the firearm submits a written statement to the person selling, loaning, or transferring the firearm stating that the firearm will not be restored to operating condition, and will either remain with that entity, or if subsequently disposed of, will be transferred in accordance with the applicable provisions listed in Section 16575 and, if applicable, with Section 31615.

(e) If title to a handgun, and commencing January 1, 2014, any firearm, is being transferred to the public or private nonprofit historical society, museum, or institutional collection, then the designated representative of that entity shall, within 30 days of taking possession of that firearm, forward by prepaid mail or deliver in person to the Department of Justice, a single report signed by both parties to the transaction, which includes all of the following information:

(1) Information identifying the person representing the public or private historical society, museum, or institutional collection.

(2) Information on how title was obtained and from whom.

(3) A description of the firearm in question.

(4) A copy of the written statement referred to in subdivision (d).

(f) The report forms that are to be completed pursuant to this section shall be provided by the Department of Justice.

(g) In the event of a change in the status of the designated representative, the entity shall notify the department of a new representative within 30 days.

(Amended by Stats. 2011, Ch. 745, Sec. 69. Effective January 1, 2012.)



31740

Subdivision (a) of Section 31615 does not apply to sales, deliveries, or transfers of firearms between or to importers and manufacturers of firearms licensed to engage in that business pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31745

Subdivision (a) of Section 31615 shall not apply to the sale, delivery, or transfer of a handgun to a person licensed pursuant to Sections 26700 to 26915, inclusive, where the licensee is receiving the handgun in the course and scope of the licensee s activities as a person licensed pursuant to Sections 26700 to 26915, inclusive.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31750

Subdivision (a) of Section 31615 does not apply to the loan of a firearm if all of the following conditions exist:

(a) The person loaning the firearm is at all times within the presence of the person being loaned the firearm.

(b) The loan is for a lawful purpose.

(c) The loan does not exceed three days in duration.

(d) The individual receiving the firearm is not prohibited by state or federal law from possessing, receiving, owning, or purchasing a firearm.

(e) The person loaning the firearm is 18 years of age or older.

(f) The person being loaned the firearm is 18 years of age or older.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31755

Subdivision (a) of Section 31615 does not apply to the delivery of a firearm to a gunsmith for service or repair, or to the return of the firearm to its owner by the gunsmith, or to the delivery of a firearm by a gunsmith to a person licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code for service or repair and the return of the firearm to the gunsmith.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31760

Subdivision (a) of Section 31615 does not apply to the sale, delivery, or transfer of firearms if all of the following requirements are satisfied:

(a) The sale, delivery, or transfer is made by a person who resides in this state.

(b) The sale, delivery, or transfer is made to a person who resides outside this state and is licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(c) The sale, delivery, or transfer is in accordance with Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31765

Subdivision (a) of Section 31615 does not apply to the loan of a firearm to a person 18 years of age or older for the purposes of shooting at targets if the loan occurs on the premises of a target facility that holds a business or regulatory license or on the premises of any club or organization organized for the purposes of practicing shooting at targets upon established ranges, whether public or private, if the firearm is at all times kept within the premises of the target range or on the premises of the club or organization.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31770

Subdivision (a) of Section 31615 does not apply to deliveries, transfers, or returns of firearms made pursuant to any of the following:

(a) Sections 18000 and 18005.

(b) Division 4 (commencing with Section 18250) of Title 2.

(c) Chapter 2 (commencing with Section 33850) of Division 11.

(d) Sections 34005 and 34010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31780

Subdivision (a) of Section 31615 does not apply to the sale, delivery, or transfer of unloaded firearms by a dealer to a person who resides outside this state and is licensed pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31785

Subdivision (a) of Section 31615 does not apply to the sale, delivery, or transfer of unloaded firearms to a wholesaler if the firearms are being returned to the wholesaler and are intended as merchandise in the wholesaler s business.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31790

Subdivision (a) of Section 31615 does not apply to the sale, delivery, or transfer of firearms if all of the following conditions are satisfied:

(a) The firearms are unloaded.

(b) The sale, delivery, or transfer is made by one dealer to another dealer, upon proof of compliance with the requirements of Section 27555.

(c) The firearms are intended as merchandise in the receiving dealer s business.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31800

Subdivision (a) of Section 31615 does not apply to the loan of an unloaded firearm by a dealer who also operates a target facility that holds a business or regulatory license on the premises of the building designated in the license or whose building designated in the license is on the premises of any club or organization organized for the purposes of practicing shooting at targets upon established ranges, whether public or private, to a person at that target facility or that club or organization, if the firearm is at all times kept within the premises of the target range or on the premises of the club or organization.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31805

Subdivision (a) of Section 31615 does not apply to the sale, delivery, or transfer of unloaded firearms to a wholesaler as merchandise in the wholesaler s business by a manufacturer or importer licensed to engage in that business pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and the regulations issued pursuant thereto, or by another wholesaler, if the sale, delivery, or transfer is made in accordance with Chapter 44 (commencing with Section 921) of Title 18 of the United States Code.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31810

Subdivision (a) of Section 31615 does not apply to or affect the following circumstances:

(a) The loan of a handgun, and commencing January 1, 2015, any firearm, to a minor by the minor s parent or legal guardian, if both of the following requirements are satisfied:

(1) The minor is being loaned the firearm for the purposes of engaging in a lawful, recreational sport, including, but not limited to, competitive shooting, or agricultural, ranching, or hunting activity or hunting education, or a motion picture, television, or video production, or entertainment or theatrical event, the nature of which involves the use of a firearm.

(2) The duration of the loan does not exceed the amount of time that is reasonably necessary to engage in the lawful, recreational sport, including, but not limited to, competitive shooting, or agricultural, ranching, or hunting activity or hunting education, or a motion picture, television, or video production, or entertainment or theatrical event, the nature of which involves the use of a firearm.

(b) The loan of a handgun, and commencing January 1, 2015, any firearm, to a minor by a person who is not the minor s parent or legal guardian, if all of the following requirements are satisfied:

(1) The minor is accompanied by the minor s parent or legal guardian when the loan is made, or the minor has the written consent of the minor s parent or legal guardian, which is presented at the time of the loan, or earlier.

(2) The minor is being loaned the firearm for the purpose of engaging in a lawful, recreational sport, including, but not limited to, competitive shooting, or agricultural, ranching, or hunting activity or hunting education, or a motion picture, television, or video production, or entertainment or theatrical event, the nature of which involves the use of a firearm.

(3) The duration of the loan does not exceed the amount of time that is reasonably necessary to engage in the lawful, recreational sport, including, but not limited to, competitive shooting, or agricultural, ranching, or hunting activity or hunting education, or a motion picture, television, or video production, or entertainment or theatrical event, the nature of which involves the use of a firearm.

(4) The duration of the loan does not, in any event, exceed 10 days.

(Amended by Stats. 2013, Ch. 761, Sec. 38. Effective January 1, 2014.)



31815

Subdivision (a) of Section 31615 does not apply to the loan of a firearm if all of the following requirements are satisfied:

(a) The loan is infrequent, as defined in Section 16730.

(b) The firearm is unloaded.

(c) The loan is made by a person who is neither a dealer nor a federal firearms licensee pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code.

(d) The loan is made to a person 18 years of age or older.

(e) The loan is for use solely as a prop in a motion picture, television, video, theatrical, or other entertainment production or event.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31820

(a) Subdivision (a) of Section 31615 does not apply to the loan of a firearm if all of the following requirements are satisfied:

(1) The firearm is unloaded.

(2) The loan is made by a person who is not a dealer but is a federal firearms licensee pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code.

(3) The loan is made to a person who possesses a valid entertainment firearms permit issued pursuant to Chapter 2 (commencing with Section 29500) of Division 8.

(4) The firearm is loaned for use solely as a prop in a motion picture, television, video, theatrical, or other entertainment production or event.

(b) The person loaning the firearm pursuant to this section shall retain a photocopy of the entertainment firearms permit as proof of compliance with this requirement.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31825

(a) Subdivision (a) of Section 31615 does not apply to the loan of a firearm if all of the following conditions are satisfied:

(1) The firearm is unloaded.

(2) The loan is made by a dealer.

(3) The loan is made to a person who possesses a valid entertainment firearms permit issued pursuant to Chapter 2 (commencing with Section 29500) of Division 8.

(4) The firearm is loaned solely for use as a prop in a motion picture, television, video, theatrical, or other entertainment production or event.

(b) The dealer shall retain a photocopy of the entertainment firearms permit as proof of compliance with this requirement.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31830

(a) Subdivision (a) of Section 31615 does not apply to the loan of an unloaded firearm to a consultant-evaluator by a person licensed pursuant to Sections 26700 to 26915, inclusive, if the loan does not exceed 45 days from the date of delivery.

(b) At the time of the loan, the consultant-evaluator shall provide the following information, which the dealer shall retain for two years:

(1) A photocopy of a valid, current, government-issued identification to determine the consultant-evaluator s identity, including, but not limited to, a California driver s license, identification card, or passport.

(2) A photocopy of the consultant-evaluator s valid, current certificate of eligibility.

(3) A letter from the person licensed as an importer, manufacturer, or dealer pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code, with whom the consultant-evaluator has a bona fide business relationship. The letter shall detail the bona fide business purposes for which the firearm is being loaned and confirm that the consultant-evaluator is being loaned the firearm as part of a bona fide business relationship.

(4) The signature of the consultant-evaluator on a form indicating the date the firearm is loaned and the last day the firearm may be returned.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31835

Subdivision (a) of Section 31615 does not apply to the delivery, sale, or transfer of firearms when made by authorized law enforcement representatives for cities, counties, cities and counties, or of the state or federal government, if all of the following conditions are met:

(a) The sale, delivery, or transfer is made to one of the persons or entities identified in subdivision (a) of Section 26620.

(b) The sale, delivery, or transfer of the firearm is not subject to the procedures set forth in Section 18000, 18005, 34000, or 34005.

(c) The sale, delivery, or transfer of the firearm follows the procedures set forth in subdivision (c) of Section 26620.

(Added by Stats. 2013, Ch. 738, Sec. 10. Effective January 1, 2014.)






ARTICLE 4. “Unsafe Handgun” and Related Definitions

31900

As used in this part, the drop safety requirement for handguns means that at the conclusion of the firing requirements for handguns described in Section 31905, the same certified independent testing laboratory shall subject the same three handguns of the make and model for which certification is sought, to the following test:

(a) A primed case (no powder or projectile) shall be inserted into the chamber. For a pistol, the slide shall be released, allowing it to move forward under the impetus of the recoil spring, and an empty magazine shall be inserted. For both a pistol and a revolver, the weapon shall be placed in a drop fixture capable of dropping the pistol from a drop height of 1m + 1cm (39.4 + 0.4 in.) onto the largest side of a slab of solid concrete having minimum dimensions of 7.5 x 15 x 15 cm (3 x 6 x 6 in.). The drop distance shall be measured from the lowermost portion of the weapon to the top surface of the slab. The weapon shall be dropped from a fixture and not from the hand. The weapon shall be dropped in the condition that it would be in if it were dropped from a hand (cocked with no manual safety applied). If the pistol is designed so that upon leaving the hand a safety is automatically applied by the pistol, this feature shall not be defeated. An approved drop fixture is a short piece of string with the weapon attached at one end and the other end held in an air vise until the drop is initiated.

(b) The following six drops shall be performed:

(1) Normal firing position with barrel horizontal.

(2) Upside down with barrel horizontal.

(3) On grip with barrel vertical.

(4) On muzzle with barrel vertical.

(5) On either side with barrel horizontal.

(6) If there is an exposed hammer or striker, on the rearmost point of that device, otherwise on the rearmost point of the weapon.

(c) The primer shall be examined for indentations after each drop. If indentations are present, a fresh primed case shall be used for the next drop.

(d) The handgun shall pass this test if each of the three test guns does not fire the primer.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31905

(a) As used in this part, firing requirement for handguns means a test in which the manufacturer provides three handguns of the make and model for which certification is sought to an independent testing laboratory certified by the Attorney General pursuant to Section 32010. These handguns may not be refined or modified in any way from those that would be made available for retail sale if certification is granted. The magazines of a tested pistol shall be identical to those that would be provided with the pistol to a retail customer.

(b) The test shall be conducted as follows:

(1) The laboratory shall fire 600 rounds from each gun, stopping after each series of 50 rounds has been fired for 5 to 10 minutes to allow the weapon to cool, stopping after each series of 100 rounds has been fired to tighten any loose screws and clean the gun in accordance with the manufacturer s instructions, and stopping as needed to refill the empty magazine or cylinder to capacity before continuing.

(2) The ammunition used shall be of the type recommended by the handgun manufacturer in the user manual, or if none is recommended, any standard ammunition of the correct caliber in new condition that is commercially available.

(c) A handgun shall pass this test if each of the three test guns meets both of the following:

(1) Fires the first 20 rounds without a malfunction that is not due to ammunition that fails to detonate.

(2) Fires the full 600 rounds with no more than six malfunctions that are not due to ammunition that fails to detonate and without any crack or breakage of an operating part of the handgun that increases the risk of injury to the user.

(d) If a pistol or revolver fails the requirements of either paragraph (1) or (2) of subdivision (c) due to ammunition that fails to detonate, the pistol or revolver shall be retested from the beginning of the firing requirement for handguns test. A new model of the pistol or revolver that failed due to ammunition that fails to detonate may be submitted for the test to replace the pistol or revolver that failed.

(e) As used in this section, malfunction means a failure to properly feed, fire, or eject a round, or failure of a pistol to accept or eject the magazine, or failure of a pistol s slide to remain open after the magazine has been expended.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



31910

As used in this part, unsafe handgun means any pistol, revolver, or other firearm capable of being concealed upon the person, for which any of the following is true:

(a) For a revolver:

(1) It does not have a safety device that, either automatically in the case of a double-action firing mechanism, or by manual operation in the case of a single-action firing mechanism, causes the hammer to retract to a point where the firing pin does not rest upon the primer of the cartridge.

(2) It does not meet the firing requirement for handguns.

(3) It does not meet the drop safety requirement for handguns.

(b) For a pistol:

(1) It does not have a positive manually operated safety device, as determined by standards relating to imported guns promulgated by the federal Bureau of Alcohol, Tobacco, Firearms and Explosives.

(2) It does not meet the firing requirement for handguns.

(3) It does not meet the drop safety requirement for handguns.

(4) Commencing January 1, 2006, for a center fire semiautomatic pistol that is not already listed on the roster pursuant to Section 32015, it does not have either a chamber load indicator, or a magazine disconnect mechanism.

(5) Commencing January 1, 2007, for all center fire semiautomatic pistols that are not already listed on the roster pursuant to Section 32015, it does not have both a chamber load indicator and if it has a detachable magazine, a magazine disconnect mechanism.

(6) Commencing January 1, 2006, for all rimfire semiautomatic pistols that are not already listed on the roster pursuant to Section 32015, it does not have a magazine disconnect mechanism, if it has a detachable magazine.

(7) (A) Commencing January 1, 2010, for all semiautomatic pistols that are not already listed on the roster pursuant to Section 32015, it is not designed and equipped with a microscopic array of characters that identify the make, model, and serial number of the pistol, etched or otherwise imprinted in two or more places on the interior surface or internal working parts of the pistol, and that are transferred by imprinting on each cartridge case when the firearm is fired, provided that the Department of Justice certifies that the technology used to create the imprint is available to more than one manufacturer unencumbered by any patent restrictions.

(B) The Attorney General may also approve a method of equal or greater reliability and effectiveness in identifying the specific serial number of a firearm from spent cartridge casings discharged by that firearm than that which is set forth in this paragraph, to be thereafter required as otherwise set forth by this paragraph where the Attorney General certifies that this new method is also unencumbered by any patent restrictions. Approval by the Attorney General shall include notice of that fact via regulations adopted by the Attorney General for purposes of implementing that method for purposes of this paragraph.

(C) The microscopic array of characters required by this section shall not be considered the name of the maker, model, manufacturer s number, or other mark of identification, including any distinguishing number or mark assigned by the Department of Justice, within the meaning of Sections 23900 and 23920.

(Amended by Stats. 2011, Ch. 296, Sec. 242. Effective January 1, 2012.)






ARTICLE 5. Rules Governing Unsafe Handguns

32000

(a) Commencing January 1, 2001, any person in this state who manufactures or causes to be manufactured, imports into the state for sale, keeps for sale, offers or exposes for sale, gives, or lends any unsafe handgun shall be punished by imprisonment in a county jail not exceeding one year.

(b) This section shall not apply to any of the following:

(1) The manufacture in this state, or importation into this state, of a prototype handgun when the manufacture or importation is for the sole purpose of allowing an independent laboratory certified by the Department of Justice pursuant to Section 32010 to conduct an independent test to determine whether that handgun is prohibited by Sections 31900 to 32110, inclusive, and, if not, allowing the department to add the firearm to the roster of handguns that may be sold in this state pursuant to Section 32015.

(2) The importation or lending of a handgun by employees or authorized agents of entities determining whether the weapon is prohibited by this section.

(3) Firearms listed as curios or relics, as defined in Section 478.11 of Title 27 of the Code of Federal Regulations.

(4) The sale or purchase of a handgun, if the handgun is sold to, or purchased by, the Department of Justice, a police department, a sheriff s official, a marshal s office, the Department of Corrections and Rehabilitation, the California Highway Patrol, any district attorney s office, any federal law enforcement agency, or the military or naval forces of this state or of the United States for use in the discharge of their official duties. This section does not prohibit the sale to, or purchase by, sworn members of these agencies of a handgun.

(c) Violations of subdivision (a) are cumulative with respect to each handgun and shall not be construed as restricting the application of any other law. However, an act or omission punishable in different ways by this section and other provisions of law shall not be punished under more than one provision, but the penalty to be imposed shall be determined as set forth in Section 654.

(Amended by Stats. 2013, Ch. 758, Sec. 3. Effective January 1, 2014.)



32005

(a) Every person who is licensed as a manufacturer of firearms pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code and who manufactures firearms in this state shall certify under penalty of perjury and any other remedy provided by law that every model, kind, class, style, or type of pistol, revolver, or other firearm capable of being concealed upon the person that the person manufactures is not an unsafe handgun as prohibited by Sections 31900 to 32110, inclusive.

(b) Every person who imports into the state for sale, keeps for sale, or offers or exposes for sale any firearm shall certify under penalty of perjury and any other remedy provided by law that every model, kind, class, style, or type of pistol, revolver, or other firearm capable of being concealed upon the person that the person imports, keeps, or exposes for sale is not an unsafe handgun as prohibited by Sections 31900 to 32110, inclusive.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



32010

(a) Any pistol, revolver, or other firearm capable of being concealed upon the person manufactured in this state, imported into the state for sale, kept for sale, or offered or exposed for sale, shall be tested within a reasonable period of time by an independent laboratory certified pursuant to subdivision (b) to determine whether that pistol, revolver, or other firearm capable of being concealed upon the person meets or exceeds the standards defined in Section 31910.

(b) On or before October 1, 2000, the Department of Justice shall certify laboratories to verify compliance with the standards defined in Section 31910. The department may charge any laboratory that is seeking certification to test any pistol, revolver, or other firearm capable of being concealed upon the person pursuant to Sections 31900 to 32110, inclusive, a fee not exceeding the costs of certification.

(c) The certified testing laboratory shall, at the manufacturer s or importer s expense, test the firearm and submit a copy of the final test report directly to the Department of Justice along with a prototype of the weapon to be retained by the department. The department shall notify the manufacturer or importer of its receipt of the final test report and the department s determination as to whether the firearm tested may be sold in this state.

(d) (1) Commencing January 1, 2006, no center-fire semiautomatic pistol may be submitted for testing pursuant to Sections 31900 to 32110, inclusive, if it does not have either a chamber load indicator, or a magazine disconnect mechanism if it has a detachable magazine.

(2) Commencing January 1, 2007, no center-fire semiautomatic pistol may be submitted for testing pursuant to Sections 31900 to 32110, inclusive, if it does not have both a chamber load indicator and a magazine disconnect mechanism.

(3) Commencing January 1, 2006, no rimfire semiautomatic pistol may be submitted for testing pursuant to Sections 31900 to 32110, inclusive, if it has a detachable magazine, and does not have a magazine disconnect mechanism.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



32015

(a) On and after January 1, 2001, the Department of Justice shall compile, publish, and thereafter maintain a roster listing all of the handguns that have been tested by a certified testing laboratory, have been determined not to be unsafe handguns, and may be sold in this state pursuant to this part. The roster shall list, for each firearm, the manufacturer, model number, and model name.

(b) (1) The department may charge every person in this state who is licensed as a manufacturer of firearms pursuant to Chapter 44 (commencing with Section 921) of Title 18 of the United States Code, and any person in this state who manufactures or causes to be manufactured, imports into the state for sale, keeps for sale, or offers or exposes for sale any handgun in this state, an annual fee not exceeding the costs of preparing, publishing, and maintaining the roster pursuant to subdivision (a) and the costs of research and development, report analysis, firearms storage, and other program infrastructure costs necessary to implement Sections 31900 to 32110, inclusive. Commencing January 1, 2015, the annual fee shall be paid on January 1, or the next business day, of every year.

(2) Any handgun that is manufactured by a manufacturer who manufactures or causes to be manufactured, imports into the state for sale, keeps for sale, or offers or exposes for sale any handgun in this state, and who fails to pay any fee required pursuant to paragraph (1), may be excluded from the roster.

(3) If a purchaser has initiated a transfer of a handgun that is listed on the roster as not unsafe, and prior to the completion of the transfer, the handgun is removed from the roster of not unsafe handguns because of failure to pay the fee required to keep that handgun listed on the roster, the handgun shall be deliverable to the purchaser if the purchaser is not otherwise prohibited from purchasing or possessing the handgun. However, if a purchaser has initiated a transfer of a handgun that is listed on the roster as not unsafe, and prior to the completion of the transfer, the handgun is removed from the roster pursuant to subdivision (d) of Section 32020, the handgun shall not be deliverable to the purchaser.

(Amended by Stats. 2013, Ch. 758, Sec. 4. Effective January 1, 2014.)



32020

(a) The Attorney General may annually retest up to 5 percent of the handgun models that are listed on the roster described in subdivision (a) of Section 32015.

(b) The retesting of a handgun model pursuant to subdivision (a) shall conform to the following:

(1) The Attorney General shall obtain from retail or wholesale sources, or both, three samples of the handgun model to be retested.

(2) The Attorney General shall select the certified laboratory to be used for the retesting.

(3) The ammunition used for the retesting shall be of a type recommended by the manufacturer in the user manual for the handgun. If the user manual for the handgun model makes no ammunition recommendation, the Attorney General shall select the ammunition to be used for the retesting. The ammunition shall be of the proper caliber for the handgun, commercially available, and in new condition.

(c) The retest shall be conducted in the same manner as the testing prescribed in Sections 31900 and 31905.

(d) If the handgun model fails retesting, the Attorney General shall remove the handgun model from the roster maintained pursuant to subdivision (a) of Section 32015.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



32025

A handgun model removed from the roster pursuant to subdivision (d) of Section 32020 may be reinstated on the roster if all of the following are met:

(a) The manufacturer petitions the Attorney General for reinstatement of the handgun model.

(b) The manufacturer pays the Department of Justice for all of the costs related to the reinstatement testing of the handgun model, including the purchase price of the handguns, prior to reinstatement testing.

(c) The reinstatement testing of the handguns shall be in accordance with subdivisions (b) and (c) of Section 32020.

(d) The three handgun samples shall be tested only once for reinstatement. If the sample fails it may not be retested.

(e) If the handgun model successfully passes testing for reinstatement, and if the manufacturer of the handgun is otherwise in compliance with Sections 31900 to 32110, inclusive, the Attorney General shall reinstate the handgun model on the roster maintained pursuant to subdivision (a) of Section 32015.

(f) The manufacturer shall provide the Attorney General with the complete testing history for the handgun model.

(g) Notwithstanding subdivision (a) of Section 32020, the Attorney General may, at any time, further retest any handgun model that has been reinstated to the roster.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



32030

(a) A firearm shall be deemed to satisfy the requirements of subdivision (a) of Section 32015 if another firearm made by the same manufacturer is already listed and the unlisted firearm differs from the listed firearm only in one or more of the following features:

(1) Finish, including, but not limited to, bluing, chrome-plating, oiling, or engraving.

(2) The material from which the grips are made.

(3) The shape or texture of the grips, so long as the difference in grip shape or texture does not in any way alter the dimensions, material, linkage, or functioning of the magazine well, the barrel, the chamber, or any of the components of the firing mechanism of the firearm.

(4) Any other purely cosmetic feature that does not in any way alter the dimensions, material, linkage, or functioning of the magazine well, the barrel, the chamber, or any of the components of the firing mechanism of the firearm.

(b) Any manufacturer seeking to have a firearm listed under this section shall provide to the Department of Justice all of the following:

(1) The model designation of the listed firearm.

(2) The model designation of each firearm that the manufacturer seeks to have listed under this section.

(3) A statement, under oath, that each unlisted firearm for which listing is sought differs from the listed firearm only in one or more of the ways identified in subdivision (a) and is in all other respects identical to the listed firearm.

(c) The department may, in its discretion and at any time, require a manufacturer to provide to the department any model for which listing is sought under this section, to determine whether the model complies with the requirements of this section.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 6. Exceptions to Rules Governing Unsafe Handguns

32100

(a) Article 4 (commencing with Section 31900) and Article 5 (commencing with Section 32000) shall not apply to a single-action revolver that has at least a five-cartridge capacity with a barrel length of not less than three inches, and meets any of the following specifications:

(1) Was originally manufactured prior to 1900 and is a curio or relic, as defined in Section 478.11 of Title 27 of the Code of Federal Regulations.

(2) Has an overall length measured parallel to the barrel of at least seven and one-half inches when the handle, frame or receiver, and barrel are assembled.

(3) Has an overall length measured parallel to the barrel of at least seven and one-half inches when the handle, frame or receiver, and barrel are assembled and that is currently approved for importation into the United States pursuant to the provisions of paragraph (3) of subsection (d) of Section 925 of Title 18 of the United States Code.

(b) Article 4 (commencing with Section 31900) and Article 5 (commencing with Section 32000) shall not apply to a single-shot pistol with a barrel length of not less than six inches and that has an overall length of at least 10 inches when the handle, frame or receiver, and barrel are assembled.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



32105

(a) The Legislature finds a significant public purpose in exempting pistols that are designed expressly for use in Olympic target shooting events. Therefore, those pistols that are sanctioned by the International Olympic Committee and by USA Shooting, the national governing body for international shooting competition in the United States, and that were used for Olympic target shooting purposes as of January 1, 2001, and that fall within the definition of unsafe handgun pursuant to paragraph (3) of subdivision (b) of Section 31910 shall be exempt, as provided in subdivisions (b) and (c).

(b) Article 4 (commencing with Section 31900) and Article 5 (commencing with Section 32000) shall not apply to any of the following pistols, because they are consistent with the significant public purpose expressed in subdivision (a):

(c) The department shall create a program that is consistent with the purpose stated in subdivision (a) to exempt new models of competitive firearms from Article 4 (commencing with Section 31900) and Article 5 (commencing with Section 32000). The exempt competitive firearms may be based on recommendations by USA Shooting consistent with the regulations contained in the USA Shooting Official Rules or may be based on the recommendation or rules of any other organization that the department deems relevant.

(Amended by Stats. 2011, Ch. 296, Sec. 243. Effective January 1, 2012.)



32110

Article 4 (commencing with Section 31900) and Article 5 (commencing with Section 32000) shall not apply to any of the following:

(a) The sale, loan, or transfer of any firearm pursuant to Chapter 5 (commencing with Section 28050) of Division 6 in order to comply with Section 27545.

(b) The sale, loan, or transfer of any firearm that is exempt from the provisions of Section 27545 pursuant to any applicable exemption contained in Article 2 (commencing with Section 27600) or Article 6 (commencing with Section 27850) of Chapter 4 of Division 6, if the sale, loan, or transfer complies with the requirements of that applicable exemption to Section 27545.

(c) The sale, loan, or transfer of any firearm as described in paragraph (3) of subdivision (b) of Section 32000.

(d) The delivery of a pistol, revolver, or other firearm capable of being concealed upon the person to a person licensed pursuant to Sections 26700 to 26915, inclusive, for the purposes of the service or repair of that firearm.

(e) The return of a pistol, revolver, or other firearm capable of being concealed upon the person by a person licensed pursuant to Sections 26700 to 26915, inclusive, to its owner where that firearm was initially delivered in the circumstances set forth in subdivision (a), (d), (f), or (i).

(f) The delivery of a pistol, revolver, or other firearm capable of being concealed upon the person to a person licensed pursuant to Sections 26700 to 26915, inclusive, for the purpose of a consignment sale or as collateral for a pawnbroker loan.

(g) The sale, loan, or transfer of any pistol, revolver, or other firearm capable of being concealed upon the person listed as a curio or relic, as defined in Section 478.11 of Title 27 of the Code of Federal Regulations.

(h) The sale, loan, or transfer of any semiautomatic pistol that is to be used solely as a prop during the course of a motion picture, television, or video production by an authorized participant therein in the course of making that production or event or by an authorized employee or agent of the entity producing that production or event.

(i) The delivery of a pistol, revolver, or other firearm capable of being concealed upon the person to a person licensed pursuant to Sections 26700 to 26915, inclusive, where the firearm is being loaned by the licensee to a consultant-evaluator.

(j) The delivery of a pistol, revolver, or other firearm capable of being concealed upon the person by a person licensed pursuant to Sections 26700 to 26915, inclusive, where the firearm is being loaned by the licensee to a consultant-evaluator.

(k) The return of a pistol, revolver, or other firearm capable of being concealed upon the person to a person licensed pursuant to Sections 26700 to 26915, inclusive, where it was initially delivered pursuant to subdivision (j).

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









CHAPTER 5. Large-Capacity Magazine

ARTICLE 1. Rules Governing Large-Capacity Magazines

32310

(a) Except as provided in Article 2 (commencing with Section 32400) of this chapter and in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, commencing January 1, 2000, any person in this state who manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, buys, or receives any large-capacity magazine is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(b) For purposes of this section, manufacturing includes both fabricating a magazine and assembling a magazine from a combination of parts, including, but not limited to, the body, spring, follower, and floor plate or end plate, to be a fully functioning large-capacity magazine.

(Amended by Stats. 2013, Ch. 728, Sec. 1. Effective January 1, 2014.)



32311

(a) Except as provided in Article 2 (commencing with Section 32400) of this chapter and in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, commencing January 1, 2014, any person in this state who knowingly manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, buys, or receives any large capacity magazine conversion kit is punishable by a fine of not more than one thousand dollars ($1,000) or imprisonment in a county jail not to exceed six months, or by both that fine and imprisonment. This section does not apply to a fully assembled large-capacity magazine, which is governed by Section 32310.

(b) For purposes of this section, a large capacity magazine conversion kit is a device or combination of parts of a fully functioning large-capacity magazine, including, but not limited to, the body, spring, follower, and floor plate or end plate, capable of converting an ammunition feeding device into a large-capacity magazine.

(Added by Stats. 2013, Ch. 728, Sec. 2. Effective January 1, 2014.)



32315

Upon a showing that good cause exists, the Department of Justice may issue permits for the possession, transportation, or sale between a person licensed pursuant to Sections 26700 to 26915, inclusive, and an out-of-state client, of large-capacity magazines.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



32390

Except as provided in Article 2 (commencing with Section 32400) of this chapter and in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any large-capacity magazine is a nuisance and is subject to Section 18010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 2. Exceptions Relating Specifically to Large-Capacity Magazines

32400

Section 32310 does not apply to the sale of, giving of, lending of, importation into this state of, or purchase of, any large-capacity magazine to or by any federal, state, county, city and county, or city agency that is charged with the enforcement of any law, for use by agency employees in the discharge of their official duties, whether on or off duty, and where the use is authorized by the agency and is within the course and scope of their duties.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



32405

Section 32310 does not apply to the sale to, lending to, transfer to, purchase by, receipt of, or importation into this state of, a large-capacity magazine by a sworn peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, who is authorized to carry a firearm in the course and scope of that officer s duties.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



32410

Section 32310 does not apply to the sale or purchase of any large-capacity magazine to or by a person licensed pursuant to Sections 26700 to 26915, inclusive.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



32415

Section 32310 does not apply to the loan of a lawfully possessed large-capacity magazine between two individuals if all of the following conditions are met:

(a) The person being loaned the large-capacity magazine is not prohibited by Chapter 1 (commencing with Section 29610), Chapter 2 (commencing with Section 29800), or Chapter 3 (commencing with Section 29900) of Division 9 of this title or Section 8100 or 8103 of the Welfare and Institutions Code from possessing firearms or ammunition.

(b) The loan of the large-capacity magazine occurs at a place or location where the possession of the large-capacity magazine is not otherwise prohibited, and the person who lends the large-capacity magazine remains in the accessible vicinity of the person to whom the large-capacity magazine is loaned.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



32420

Section 32310 does not apply to the importation of a large-capacity magazine by a person who lawfully possessed the large-capacity magazine in the state prior to January 1, 2000, lawfully took it out of the state, and is returning to the state with the same large-capacity magazine.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



32425

Section 32310 does not apply to either of the following:

(a) The lending or giving of any large-capacity magazine to a person licensed pursuant to Sections 26700 to 26915, inclusive, or to a gunsmith, for the purposes of maintenance, repair, or modification of that large-capacity magazine.

(b) The return to its owner of any large-capacity magazine by a person specified in subdivision (a).

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



32430

Section 32310 does not apply to the importation into this state of, or sale of, any large-capacity magazine by a person who has been issued a permit to engage in those activities pursuant to Section 32315, when those activities are in accordance with the terms and conditions of that permit.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



32435

Section 32310 does not apply to any of the following:

(a) The sale of, giving of, lending of, importation into this state of, or purchase of, any large-capacity magazine, to or by any entity that operates an armored vehicle business pursuant to the laws of this state.

(b) The lending of large-capacity magazines by an entity specified in subdivision (a) to its authorized employees, while in the course and scope of employment for purposes that pertain to the entity s armored vehicle business.

(c) The return of those large-capacity magazines to the entity specified in subdivision (a) by those employees specified in subdivision (b).

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



32440

Section 32310 does not apply to any of the following:

(a) The manufacture of a large-capacity magazine for any federal, state, county, city and county, or city agency that is charged with the enforcement of any law, for use by agency employees in the discharge of their official duties, whether on or off duty, and where the use is authorized by the agency and is within the course and scope of their duties.

(b) The manufacture of a large-capacity magazine for use by a sworn peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, who is authorized to carry a firearm in the course and scope of that officer s duties.

(c) The manufacture of a large-capacity magazine for export or for sale to government agencies or the military pursuant to applicable federal regulations.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



32445

Section 32310 does not apply to the loan of a large-capacity magazine for use solely as a prop for a motion picture, television, or video production.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



32450

Section 32310 does not apply to the purchase of a large-capacity magazine by the holder of a special weapons permit issued pursuant to Section 31000, 32650, or 33300, or pursuant to Article 3 (commencing with Section 18900) of Chapter 1 of Division 5 of Title 2, or pursuant to Article 4 (commencing with Section 32700) of Chapter 6 of this division, for any of the following purposes:

(a) For use solely as a prop for a motion picture, television, or video production.

(b) For export pursuant to federal regulations.

(c) For resale to law enforcement agencies, government agencies, or the military, pursuant to applicable federal regulations.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









CHAPTER 6. Machineguns

ARTICLE 1. General Provisions

32610

Nothing in this chapter shall affect or apply to any of the following:

(a) The sale to, purchase by, or possession of machineguns by a police department, a sheriff s office, a marshal s office, a district attorney s office, the California Highway Patrol, the Department of Justice, the Department of Corrections for use by the department s Special Emergency Response Teams and Law Enforcement Liaison/Investigations Unit, or the military or naval forces of this state or of the United States for use in the discharge of their official duties, provided, however, that any sale to these entities be transacted by a person who is permitted pursuant to Section 32650 and licensed pursuant to Article 4 (commencing with Section 32700).

(b) The possession of machineguns by regular, salaried, full-time peace officer members of a police department, sheriff s office, marshal s office, district attorney s office, the California Highway Patrol, the Department of Justice, or the Department of Corrections for use by the department s Special Emergency Response Teams and Law Enforcement Liaison/Investigations Unit, when on duty and if the use is within the scope of their duties.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 2. Unlawful Acts Relating to Machineguns

32625

(a) Any person, firm, or corporation, who within this state possesses or knowingly transports a machinegun, except as authorized by this chapter, is guilty of a public offense and upon conviction thereof shall be punished by imprisonment pursuant to subdivision (h) of Section 1170, or by a fine not to exceed ten thousand dollars ($10,000), or by both that fine and imprisonment.

(b) Any person, firm, or corporation who within this state intentionally converts a firearm into a machinegun, or who sells, or offers for sale, or knowingly manufactures a machinegun, except as authorized by this chapter, is punishable by imprisonment pursuant to subdivision (h) of Section 1170 for four, six, or eight years.

(Amended by Stats. 2011, Ch. 15, Sec. 553. Effective April 4, 2011. Amendment operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Section operative January 1, 2012, pursuant to Stats. 2010, Ch. 711, Sec. 10.)






ARTICLE 3. Permits

32650

(a) The Department of Justice may issue permits for the possession, manufacture, and transportation or possession, manufacture, or transportation of machineguns, upon a satisfactory showing that good cause exists for the issuance of the permit to the applicant. No permit shall be issued to a person who is under 18 years of age.

(b) A permit for possession issued pursuant to this section may only be issued to an individual, and may not be issued to a partnership, corporation, limited liability company, association, or any other group or entity, regardless of how that entity was created.

(Amended by Stats. 2013, Ch. 729, Sec. 4. Effective January 1, 2014.)



32655

(a) An application for a permit under this article shall satisfy all of the following conditions:

(1) It shall be filed in writing.

(2) It shall be signed by the applicant if an individual, or by a member or officer qualified to sign if the applicant is a firm or corporation.

(3) It shall state the applicant s name.

(4) It shall state the business in which the applicant is engaged.

(5) It shall state the applicant s business address.

(6) It shall include a full description of the use to which the firearms are to be put.

(b) Applications and permits shall be uniform throughout the state on forms prescribed by the Department of Justice.

(c) Each applicant for a permit shall pay at the time of filing the application a fee determined by the Department of Justice. The fee shall not exceed the application processing costs of the Department of Justice.

(d) A permit granted pursuant to this article may be renewed one year from the date of issuance, and annually thereafter, upon the filing of a renewal application and the payment of a permit renewal fee, which shall not exceed the application processing costs of the Department of Justice.

(e) After the department establishes fees sufficient to reimburse the department for processing costs, fees charged shall increase at a rate not to exceed the legislatively approved annual cost-of-living adjustments for the department s budget.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



32660

Every person, firm, or corporation to whom a permit is issued under this article shall keep it on the person or at the place where the firearms are kept. The permit shall be open to inspection by any peace officer or any other person designated by the authority issuing the permit.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



32665

A permit issued in accordance with this chapter may be revoked by the issuing authority at any time, when it appears that the need for the firearms has ceased or that the holder of the permit has used the firearms for purposes other than those allowed by the permit or that the holder of the permit has not exercised great care in retaining custody of any weapons possessed under the permit.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



32670

(a) Except as provided in subdivision (b), the Department of Justice shall, for every person, firm, or corporation to whom a permit is issued pursuant to this article, annually conduct an inspection for security and safe storage purposes, and to reconcile the inventory of machineguns.

(b) A person, firm, or corporation with an inventory of fewer than five devices that require any Department of Justice permit shall be subject to an inspection for security and safe storage purposes, and to reconcile inventory, once every five years, or more frequently if determined by the department.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 4. Licenses to Sell Machineguns

32700

The Department of Justice may grant a license to permit the sale of machineguns at the place specified in the license, subject to all of the following conditions:

(a) The business shall be carried on only in the place designated in the license.

(b) The license or a certified copy of the license must be displayed on the premises in a place where it may easily be read.

(c) No machinegun shall be delivered to any person not authorized to receive the machinegun under the provisions of this chapter.

(d) A complete record must be kept of sales made under the authority of the license, showing the name and address of the purchaser, the descriptions and serial numbers of the weapons purchased, the number and date of issue of the purchaser s permit, if any, and the signature of the purchaser or purchasing agent. This record shall be open to the inspection of any peace officer or other person designated by the Attorney General.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



32705

An application for a license under this article shall satisfy all of the following conditions:

(a) It shall be filed in writing.

(b) It shall be signed by the applicant if an individual, or by a member or officer qualified to sign if the applicant is a firm or corporation.

(c) It shall state the applicant s name.

(d) It shall state the business in which the applicant is engaged.

(e) It shall state the applicant s business address.

(f) It shall include a full description of the use to which the firearms are to be put.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



32710

(a) Applications and licenses under this article shall be uniform throughout the state, on forms prescribed by the Department of Justice.

(b) A license under this article shall be effective for not more than one year from the date of issuance.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



32715

(a) Each applicant for a license under this article shall pay at the time of filing the application a fee determined by the Department of Justice. The fee shall not exceed the application processing costs of the Department of Justice.

(b) A license granted pursuant to this article may be renewed one year from the date of issuance, and annually thereafter, upon the filing of a renewal application and the payment of a license renewal fee, which shall not exceed the application processing costs of the Department of Justice.

(c) After the department establishes fees sufficient to reimburse the department for processing costs, fees charged shall increase at a rate not to exceed the legislatively approved annual cost-of-living adjustments for the department s budget.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



32720

Upon breach of any of the conditions stated in Section 32700, a license under this article shall be revoked.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 5. Machinegun Constituting Nuisance

32750

(a) It shall be a public nuisance to possess any machinegun in violation of this chapter.

(b) The Attorney General, any district attorney, or any city attorney may bring an action before the superior court to enjoin the possession of any machinegun in violation of this chapter.

(c) Any machinegun found to be in violation of this chapter shall be surrendered to the Department of Justice. The department shall destroy the machinegun so as to render it unusable and unrepairable as a machinegun, except upon the filing of a certificate with the department by a judge or district attorney stating that the preservation of the machinegun is necessary to serve the ends of justice.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









CHAPTER 7. Multiburst Trigger Activator

32900

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any person in this state who manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, or possesses any multiburst trigger activator is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2012, Ch. 43, Sec. 108. Effective June 27, 2012.)



32990

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any multiburst trigger activator is a nuisance and is subject to Section 18010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 8. Short-Barreled Rifle or Short-Barreled Shotgun

ARTICLE 1. Restrictions Relating to Short-Barreled Rifle or Short-Barreled Shotgun

33210

Except as expressly provided in Sections 33215 to 33225, inclusive, and in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, and solely in accordance with those provisions, no person may manufacture, import into this state, keep for sale, offer for sale, give, lend, or possess any short-barreled rifle or short-barreled shotgun. Nothing else in any provision listed in Section 16580 shall be construed as authorizing the manufacture, importation into the state, keeping for sale, offering for sale, or giving, lending, or possession of any short-barreled rifle or short-barreled shotgun.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



33215

Except as provided in Sections 33220 and 33225 and in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any person in this state who manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, or possesses any short-barreled rifle or short-barreled shotgun is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2012, Ch. 43, Sec. 109. Effective June 27, 2012.)



33220

Section 33215 does not apply to either of the following:

(a) The sale to, purchase by, or possession of short-barreled rifles or short-barreled shotguns by a police department, sheriff s office, marshal s office, the California Highway Patrol, the Department of Justice, the Department of Corrections and Rehabilitation, or the military or naval forces of this state or of the United States, for use in the discharge of their official duties.

(b) The possession of short-barreled rifles and short-barreled shotguns by peace officer members of a police department, sheriff s office, marshal s office, the California Highway Patrol, the Department of Justice, or the Department of Corrections and Rehabilitation, when on duty and the use is authorized by the agency and is within the course and scope of their duties, and the officers have completed a training course in the use of these weapons certified by the Commission on Peace Officer Standards and Training.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



33225

Section 33215 does not apply to the manufacture, possession, transportation, or sale of a short-barreled rifle or short-barreled shotgun, when authorized by the Department of Justice pursuant to Article 2 (commencing with Section 33300) and not in violation of federal law.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



33290

Except as provided in Sections 33220 and 33225 and in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any short-barreled rifle or short-barreled shotgun is a nuisance and is subject to Section 18010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






ARTICLE 2. Permit for Short-Barreled Rifle or Short-Barreled Shotgun

33300

(a) Upon a showing that good cause exists for issuance of a permit to the applicant, and if the Department of Justice finds that issuance of the permit does not endanger the public safety, the department may issue a permit for the manufacture, possession, importation, transportation, or sale of short-barreled rifles or short-barreled shotguns. The permit shall be initially valid for a period of one year, and renewable annually thereafter. No permit shall be issued to a person who is under 18 years of age.

(b) Good cause, for the purposes of this section, shall be limited to only the following:

(1) The permit is sought for the manufacture, possession, importation, or use with blank cartridges, of a short-barreled rifle or short-barreled shotgun, solely as a prop for a motion picture, television, or video production or entertainment event.

(2) The permit is sought for the manufacture of, exposing for sale, keeping for sale, sale of, importation or lending of short-barreled rifles or short-barreled shotguns to the entities listed in Section 33220 by persons who are licensed as dealers or manufacturers under the provisions of Chapter 53 (commencing with Section 5801) of Title 26 of the United States Code, as amended, and the regulations issued pursuant thereto.

(Amended by Stats. 2012, Ch. 691, Sec. 2. Effective January 1, 2013.)



33305

(a) An application for a permit under this article shall satisfy all of the following conditions:

(1) It shall be filed in writing.

(2) It shall be signed by the applicant if an individual, or by a member or officer qualified to sign if the applicant is a firm or corporation.

(3) It shall state the applicant s name.

(4) It shall state the business in which the applicant is engaged.

(5) It shall state the applicant s business address.

(6) It shall include a full description of the use to which the short-barreled rifles or short-barreled shotguns are to be put.

(b) Applications and permits shall be uniform throughout the state on forms prescribed by the Department of Justice.

(c) Each applicant for a permit shall pay at the time of filing the application a fee determined by the Department of Justice. The fee shall not exceed the application processing costs of the Department of Justice.

(d) A permit granted pursuant to this article may be renewed one year from the date of issuance, and annually thereafter, upon the filing of a renewal application and the payment of a permit renewal fee, which shall not exceed the application processing costs of the Department of Justice.

(e) After the department establishes fees sufficient to reimburse the department for processing costs, fees charged shall increase at a rate not to exceed the legislatively approved annual cost-of-living adjustments for the department s budget.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



33310

(a) Every person, firm, or corporation to whom a permit is issued under this article shall keep it on the person or at the place where the short-barreled rifles or short-barreled shotguns are kept. The permit shall be open to inspection by any peace officer or any other person designated by the authority issuing the permit.

(b) Every short-barreled rifle or short-barreled shotgun possessed pursuant to the provisions of this article shall bear a unique identifying number. If a weapon does not bear a unique identifying number, the Department of Justice shall assign a number which shall be placed or stamped on that weapon.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



33315

A permit issued in accordance with this article may be revoked by the issuing authority at any time, when it appears that the need for the short-barreled rifles or short-barreled shotguns has ceased or that the holder of the permit has used the short-barreled rifles or short-barreled shotguns for purposes other than those allowed by the permit or that the holder of the permit has not exercised great care in retaining custody of any weapons possessed under the permit.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



33320

(a) Except as provided in subdivision (b), the Department of Justice shall, for every person, firm, or corporation to whom a permit is issued pursuant to this article, annually conduct an inspection for security and safe storage purposes, and to reconcile the inventory of short-barreled rifles and short-barreled shotguns.

(b) A person, firm, or corporation with an inventory of fewer than five devices that require any Department of Justice permit shall be subject to an inspection for security and safe storage purposes, and to reconcile inventory, once every five years, or more frequently if determined by the department.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









CHAPTER 9. Silencers

33410

Any person, firm, or corporation who within this state possesses a silencer is guilty of a felony and upon conviction thereof shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 or by a fine not to exceed ten thousand dollars ($10,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 554. Effective April 4, 2011. Amending action operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Section operative January 1, 2012, pursuant to Stats. 2010, Ch. 711, Sec. 10.)



33415

Section 33410 shall not apply to, or affect, any of the following:

(a) The sale to, purchase by, or possession of silencers by agencies listed in Section 830.1, or the military or naval forces of this state or of the United States, for use in the discharge of their official duties.

(b) The possession of silencers by regular, salaried, full-time peace officers who are employed by an agency listed in Section 830.1, or by the military or naval forces of this state or of the United States, when on duty and when the use of silencers is authorized by the agency and is within the course and scope of their duties.

(c) The manufacture, possession, transportation, or sale or other transfer of silencers to an entity described in subdivision (a) by dealers or manufacturers registered under Chapter 53 (commencing with Section 5801) of Title 26 of the United States Code and the regulations issued pursuant thereto.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 10. Zip Guns

33600

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any person in this state who manufactures or causes to be manufactured, imports into the state, keeps for sale, or offers or exposes for sale, or who gives, lends, or possesses any zip gun is punishable by imprisonment in a county jail not exceeding one year or imprisonment pursuant to subdivision (h) of Section 1170.

(Amended by Stats. 2012, Ch. 43, Sec. 110. Effective June 27, 2012.)



33690

Except as provided in Chapter 1 (commencing with Section 17700) of Division 2 of Title 2, any zip gun is a nuisance and is subject to Section 18010.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









DIVISION 11. FIREARM IN CUSTODY OF COURT OR LAW ENFORCEMENT AGENCY OR SIMILAR SITUATION

CHAPTER 1. Procedure for Taking Firearm into Custody

33800

(a) When a firearm is taken into custody by a law enforcement officer, the officer shall issue the person who possessed the firearm a receipt describing the firearm, and listing any serial number or other identification on the firearm.

(b) The receipt shall indicate where the firearm may be recovered, any applicable time limit for recovery, and the date after which the owner or possessor may recover the firearm pursuant to Chapter 2 (commencing with Section 33850).

(c) Nothing in this section is intended to displace any existing law regarding the seizure or return of firearms.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 2. Return or Transfer of Firearm in Custody or Control of Court or Law Enforcement Agency

33850

(a) Any person who claims title to any firearm that is in the custody or control of a court or law enforcement agency and who wishes to have the firearm returned shall make application for a determination by the Department of Justice as to whether the applicant is eligible to possess a firearm. The application shall include the following:

(1) The applicant s name, date and place of birth, gender, telephone number, and complete address.

(2) Whether the applicant is a United States citizen. If the applicant is not a United States citizen, the application shall also include the applicant s country of citizenship and the applicant s alien registration or I-94 number.

(3) If the firearm is a handgun, and commencing January 1, 2014, any firearm, the firearm s make, model, caliber, barrel length, handgun type, country of origin, and serial number, provided, however, that if the firearm is not a handgun and does not have a serial number, identification number, or identification mark assigned to it, there shall be a place on the application to note that fact.

(4) For residents of California, the applicant s valid California driver s license number or valid California identification card number issued by the Department of Motor Vehicles. For nonresidents of California, a copy of the applicant s military identification with orders indicating that the individual is stationed in California, or a copy of the applicant s valid driver s license from the applicant s state of residence, or a copy of the applicant s state identification card from the applicant s state of residence. Copies of the documents provided by non-California residents shall be notarized.

(5) The name of the court or law enforcement agency holding the firearm.

(6) The signature of the applicant and the date of signature.

(7) Any person furnishing a fictitious name or address or knowingly furnishing any incorrect information or knowingly omitting any information required to be provided for the application, including any notarized information pursuant to paragraph (4), shall be guilty of a misdemeanor.

(b) A person who owns a firearm that is in the custody of a court or law enforcement agency and who does not wish to obtain possession of the firearm, and the firearm is an otherwise legal firearm, and the person otherwise has right to title of the firearm, shall be entitled to sell or transfer title of the firearm to a licensed dealer.

(c) Any person furnishing a fictitious name or address, or knowingly furnishing any incorrect information or knowingly omitting any information required to be provided for the application, including any notarized information pursuant to paragraph (4) of subdivision (a), is punishable as a misdemeanor.

(Amended by Stats. 2011, Ch. 745, Sec. 72. Effective January 1, 2012.)



33855

No law enforcement agency or court that has taken custody of any firearm may return the firearm to any individual unless the following requirements are satisfied:

(a) The individual presents to the agency or court notification of a determination by the department pursuant to Section 33865 that the person is eligible to possess firearms.

(b) If the agency or court has direct access to the Automated Firearms System, the agency or court has verified that the firearm is not listed as stolen pursuant to Section 11108, and that the firearm has been recorded in the Automated Firearms System in the name of the individual who seeks its return.

(c) If the firearm has been reported lost or stolen pursuant to Section 11108, a law enforcement agency shall notify the owner or person entitled to possession pursuant to Section 11108.5. However, that person shall provide proof of eligibility to possess a firearm pursuant to Section 33865.

(d) Nothing in this section shall prevent the local law enforcement agency from charging the rightful owner or person entitled to possession of the firearm the fees described in Section 33880. However, an individual who is applying for a background check to retrieve a firearm that came into the custody or control of a court or law enforcement agency pursuant to Section 33850 shall be exempt from the fees in Section 33860, provided that the court or agency determines the firearm was reported stolen to a law enforcement agency prior to the date the firearm came into custody or control of the court or law enforcement agency, or within five business days of the firearm being stolen from its owner. The court or agency shall notify the Department of Justice of this fee exemption in a manner prescribed by the department.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



33860

(a) The Department of Justice shall establish a fee of twenty dollars ($20) per request for return of a firearm, plus a three-dollar ($3) charge for each additional firearm being processed as part of the request to return a firearm, to cover its costs for processing firearm clearance determinations submitted pursuant to this chapter.

(b) The fees collected pursuant to subdivision (a) shall be deposited into the Dealers Record of Sale Special Account.

(c) The department may increase the fee by using the California Consumer Price Index as compiled and reported by the California Department of Industrial Relations to determine an annual rate of increase. Any fee increase shall be rounded to the nearest dollar.

(Amended by Stats. 2011, Ch. 745, Sec. 73. Effective January 1, 2012.)



33865

(a) When the Department of Justice receives a completed application pursuant to Section 33850 accompanied by the fee required pursuant to Section 33860, it shall conduct an eligibility check of the applicant to determine whether the applicant is eligible to possess a firearm.

(b) The department shall have 30 days from the date of receipt to complete the background check, unless the background check is delayed by circumstances beyond the control of the department. The applicant may contact the department to inquire about the reason for a delay.

(c) If the department determines that the applicant is eligible to possess the firearm, the department shall provide the applicant with written notification that includes the following:

(1) The identity of the applicant.

(2) A statement that the applicant is eligible to possess a firearm.

(3) A description of the firearm by make, model, and serial number, provided, however, that if the firearm is not a handgun and does not have a serial number, identification number, or identification mark assigned to it, that fact shall be noted.

(d) If the firearm is a handgun, and commencing January 1, 2014, any firearm, the department shall enter a record of the firearm into the Automated Firearms System (AFS), provided, however, that if the firearm is not a handgun and does not have a serial number, identification number, or identification mark assigned to it, that fact shall be noted in AFS.

(e) If the department denies the application, and the firearm is an otherwise legal firearm, the department shall notify the applicant of the denial and provide a form for the applicant to use to sell or transfer the firearm to a licensed dealer. The applicant may contact the department to inquire about the reason for the denial.

(Amended by Stats. 2011, Ch. 745, Sec. 74. Effective January 1, 2012.)



33870

(a) If a law enforcement agency determines that the applicant is the legal owner of any firearm deposited with the agency, that the applicant is prohibited from possessing any firearm, and that the firearm is an otherwise legal firearm, the applicant shall be entitled to sell or transfer the firearm to a licensed firearms dealer. If a law enforcement agency determines that the applicant is prohibited from owning or possessing any firearm and the prohibition on owning or possessing the firearm will expire on a date specified in the court order, the applicant shall be entitled to have the firearm stored by a licensed firearms dealer for the duration of the prohibition period pursuant to Section 29830.

(b) If the firearm has been lost or stolen, the firearm shall be restored to the lawful owner pursuant to Section 11108.5 upon the owner s identification of the firearm, proof of ownership, and proof of eligibility to possess a firearm pursuant to Section 33865.

(c) This section does not prevent the local law enforcement agency from charging the rightful owner of the firearm the fees described in Section 33880.

(Amended by Stats. 2013, Ch. 739, Sec. 6. Effective January 1, 2014.)



33875

Notwithstanding any other provision of law, no law enforcement agency or court shall be required to retain a firearm for more than 180 days after the owner of the firearm has been notified by the court or law enforcement agency that the firearm has been made available for return. An unclaimed firearm may be disposed of after the 180-day period has expired.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



33880

(a) A city, county, or city and county, or a state agency may adopt a regulation, ordinance, or resolution imposing a charge equal to its administrative costs relating to the seizure, impounding, storage, or release of a firearm.

(b) The fee under subdivision (a) shall not exceed the actual costs incurred for the expenses directly related to taking possession of a firearm, storing the firearm, and surrendering possession of the firearm to a licensed firearms dealer or to the owner.

(c) The administrative costs described in subdivisions (a) and (b) may be waived by the local or state agency upon verifiable proof that the firearm was reported stolen at the time the firearm came into the custody or control of the law enforcement agency.

(d) The following apply to any charges imposed for administrative costs pursuant to this section:

(1) The charges shall only be imposed on the person claiming title to the firearm.

(2) Any charges shall be collected by the local or state authority only from the person claiming title to the firearm.

(3) The charges shall be in addition to any other charges authorized or imposed pursuant to this code.

(4) No charge may be imposed for any hearing or appeal relating to the removal, impound, storage, or release of a firearm, unless that hearing or appeal was requested in writing by the legal owner of the firearm. In addition, the charge may be imposed only upon the person requesting that hearing or appeal.

(e) No costs for any hearing or appeal related to the release of a firearm shall be charged to the legal owner who redeems the firearm, unless the legal owner voluntarily requests the post-storage hearing or appeal. No city, county, city and county, or state agency shall require a legal owner to request a post-storage hearing as a requirement for release of the firearm to the legal owner.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



33885

In a proceeding for the return of a firearm seized and not returned pursuant to this chapter, where the defendant or cross-defendant is a law enforcement agency, the court shall award reasonable attorney s fees to the prevailing party.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



33895

Section 27545 does not apply to deliveries, transfers, or returns of firearms made pursuant to this chapter.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 3. Firearms that are Unclaimed, Abandoned, or Subject to Destruction

34000

(a) Notwithstanding any provision of law or of any local ordinance to the contrary, when any firearm is in the possession of any officer of the state, or of a county, city, or city and county, or of any campus of the University of California or the California State University, and the firearm is an exhibit filed in any criminal action or proceeding which is no longer needed or is unclaimed or abandoned property, which has been in the possession of the officer for at least 180 days, the firearm shall be sold, or destroyed, as provided for in Sections 18000 and 18005.

(b) This section does not apply to any firearm in the possession of the Department of Fish and Game, or which was used in the violation of any provision in the Fish and Game Code, or any regulation under that code.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



34005

(a) (1) An officer having custody of any firearm that may be useful to the California National Guard, the Coast Guard Auxiliary, or to any military or naval agency of the federal or state government, including, but not limited to, the California State Military Museum and Resource Center, located in Sacramento, and at branch museums located at the California National Guard facilities at Camp Roberts, Camp San Luis Obispo, and Los Alamitos Armed Forces Reserve Center, may, upon the authority of the legislative body of the city, city and county, or county by which the officer is employed and the approval of the Adjutant General, deliver the firearm to the commanding officer of a unit of the California National Guard, the Coast Guard Auxiliary, or any other military agency of the state or federal government, in lieu of destruction as required by any of the provisions listed in Section 16580.

(2) Any state agency, county, municipality, or special purpose district may offer any excess military weapons or equipment, such as historical war equipment like artillery, tanks, or armored vehicles, to the California State Military Museum and Resource Center or any branch museum described in paragraph (1).

(3) The officer delivering a firearm pursuant to this subdivision shall take a receipt for it, which contains a complete description of the firearm, and shall keep the receipt on file in his or her office as a public record.

(b) Any law enforcement agency that has custody of any firearms, or any parts of any firearms, which are subject to destruction as required by any of the provisions listed in Section 16580, may, in lieu of destroying the weapons, retain and use any of them as may be useful in carrying out the official duties of the agency. Alternatively, upon approval of a court, the agency may do either of the following:

(1) Release the weapons to any other law enforcement agency for use in carrying out the official duties of that agency.

(2) Turn over to the criminalistics laboratory of the Department of Justice or the criminalistics laboratory of a police department, sheriff s office, or district attorney s office, any weapons that may be useful in carrying out the official duties of the respective agencies.

(c) (1) Any firearm, or part of any firearm, which, rather than being destroyed, is used for official purposes pursuant to this section, shall be destroyed by the agency using the weapon when it is no longer needed by the agency for use in carrying out its official duties.

(2) Firearms or weaponry donated to the California State Military Museum and Resource Center may be disposed of pursuant to Section 179 of the Military and Veterans Code.

(d) (1) Any law enforcement agency that has custody of any firearms, or any parts of any firearms, which are subject to destruction as required by any of the provisions listed in Section 16580, may, in lieu of destroying the firearms, obtain an order from the superior court directing the release of the firearms to the sheriff.

(2) The sheriff shall enter those weapons into the Automated Firearms System (AFS), via the California Law Enforcement Telecommunications System, with a complete description of each weapon, including the make, type, category, caliber, and serial number of the firearms, and the name of the academy receiving the weapon entered into the AFS miscellaneous field.

(3) The sheriff shall then release the firearms to the basic training academy certified by the Commission on Peace Officer Standards and Training, so that the firearms may be used for instructional purposes in the certified courses. All firearms released to an academy shall be under the care, custody, and control of the particular academy.

(4) Any firearm, or part of any firearm, which is not destroyed, and is used for the purposes authorized by this section, shall be returned to the law enforcement agency that had original custody of the firearm when it is no longer needed by the basic training academy, or when the basic training academy is no longer certified by the commission.

(5) When those firearms are returned, the law enforcement agency to which the firearms are returned, shall on the date of the return, enter into the Automated Firearms System (AFS), via the California Law Enforcement Telecommunications System, a complete description of each weapon, including the make, type, category, caliber, and serial number of the firearms, and the name of the entity returning the firearm.

(Amended by Stats. 2013, Ch. 698, Sec. 1. Effective January 1, 2014.)



34010

Any law enforcement agency that retains custody of any firearm pursuant to Section 34005, or that destroys a firearm pursuant to Sections 18000 and 18005, shall notify the Department of Justice of the retention or destruction. This notification shall consist of a complete description of each firearm, including the name of the manufacturer or brand name, model, caliber, and serial number.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)









DIVISION 12. MISCELLANEOUS DUTIES OF THE DEPARTMENT OF JUSTICE

CHAPTER 1. Miscellaneous Reports and Publications

34200

The Attorney General shall provide the Legislature on or before April 15 of each year, commencing in 1998, a written report on the specific types of firearms used in the commission of crimes based upon information obtained from state and local crime laboratories. The report shall include all of the following information regarding crimes in which firearms were used:

(a) A description of the relative occurrence of firearms most frequently used in the commission of violent crimes, distinguishing whether the firearms used were handguns, rifles, shotguns, assault weapons, or other related types of weapons.

(b) A description of specific types of firearms that are used in homicides or street gang and drug trafficking crimes.

(c) The frequency with which stolen firearms were used in the commission of the crimes.

(d) The frequency with which fully automatic firearms were used in the commission of the crimes.

(e) Any trends of importance such as those involving specialized ammunition or firearms modifications, such as conversion to a fully automatic weapon, removal of serial number, shortening of barrel, or use of a suppressor.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



34205

(a) The Department of Justice shall prepare a pamphlet that summarizes California firearms laws as they pertain to persons other than law enforcement officers or members of the armed services.

(b) The pamphlet shall include the following matters:

(1) Lawful possession.

(2) Licensing procedures.

(3) Transportation and use of firearms.

(4) Acquisition of hunting licenses.

(5) The safe handling and use of firearms.

(6) Various methods of safe storage and child proofing of firearms.

(7) The availability of firearms safety programs and devices.

(8) The responsibilities of firearms ownership.

(9) The operation of various types of firearms.

(10) The lawful use of deadly force.

(c) The department shall offer copies of the pamphlet at actual cost to firearms dealers licensed pursuant to Sections 26700 to 26915, inclusive, who shall have copies of the most current version available for sale to retail purchasers or transferees of firearms. The cost of the pamphlet, if any, may be added to the sale price of the firearm. Other interested parties may purchase copies directly from the Department of General Services.

(d) The pamphlet shall declare that it is merely intended to provide a general summary of laws applicable to firearms and is not designed to provide individual guidance for specific areas. Individuals having specific questions shall be directed to contact their local law enforcement agency or private counsel.

(e) The Department of Justice or any other public entity shall be immune from any liability arising from the drafting, publication, or dissemination of the pamphlet or any reliance upon it. All receipts from the sale of these pamphlets shall be deposited as reimbursements to the support appropriation for the Department of Justice.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)






CHAPTER 2. Ballistics Identification System

34350

(a) The Attorney General shall conduct a study to evaluate ballistics identification systems to determine the feasibility and potential benefits to law enforcement of utilizing a statewide ballistics identification system capable of maintaining a database of ballistic images and information from test fired and sold firearms. The study shall include an evaluation of ballistics identification systems currently used by state and federal law enforcement agencies and the firearms industry. The Attorney General shall consult with law enforcement agencies, firearms industry representatives, private technology providers, and other appropriate parties in conducting the study.

(b) In evaluating ballistics identification systems to determine the feasibility of utilizing a statewide system as required pursuant to subdivision (a), the Attorney General shall consider, at a minimum, the following:

(1) The development of methods by which firearm manufacturers, importers, and dealers may potentially capture ballistic images from firearms prior to sale in California and forward that information to the Attorney General.

(2) The development of methods by which the Attorney General will receive, store, and make available to law enforcement ballistic images submitted by firearm manufacturers, importers, and dealers prior to sale in California.

(3) The potential financial costs to the Attorney General of implementing and operating a statewide ballistics identification system, including the process for receipt of information from firearm manufacturers, importers, and dealers.

(4) The capability of a ballistics identification system maintaining a database of ballistic images and information from test fired firearms for all firearms sold in California.

(5) The compatibility of a ballistics identification system with ballistics identification systems that are currently used by law enforcement agencies in California.

(6) A method to ensure that state and local law enforcement agencies can forward ballistic identification information to the Attorney General for inclusion in a statewide ballistics identification system.

(7) The feasibility and potential benefits to law enforcement of requiring firearm manufacturers, importers, and dealers to provide the Attorney General with ballistic images from any, or a selected number of, test fired firearms prior to the sale of those firearms in California.

(c) The Attorney General shall submit a report to the Legislature with the results of the study not later than June 1, 2001. In the event the report includes a determination that a ballistics identification system and database is feasible and would benefit law enforcement, the report shall also recommend a strategy for implementation.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



34355

(a) Section 34350 does not apply to any sale, delivery, or transfer of firearms made to an authorized law enforcement representative of any city, county, city and county, or state, or of the federal government, for exclusive use by that governmental agency if, prior to the sale, delivery, or transfer of these firearms, written authorization from the head of the agency authorizing the transaction is presented to the person from whom the purchase, delivery, or transfer is being made.

(b) Proper written authorization is defined as verifiable written certification from the head of the agency by which the purchaser or transferee is employed, identifying the employee as an individual authorized to conduct the transaction, and authorizing the transaction for the exclusive use of the agency by which that person is employed.

(c) Within 10 days of the date a handgun, and commencing January 1, 2014, any firearm, is acquired by the agency, a record of the same shall be entered as an institutional weapon into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency. Any agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2011, Ch. 745, Sec. 76. Effective January 1, 2012.)



34360

Section 34350 does not apply to the loan of a firearm if all of the following conditions are satisfied:

(a) The loan is made by an authorized law enforcement representative of a city, county, or city and county, or of the state or federal government.

(b) The loan is made to a peace officer employed by that agency and authorized to carry a firearm.

(c) The loan is made for the carrying and use of that firearm by that peace officer in the course and scope of the officer s duties.

(Added by Stats. 2010, Ch. 711, Sec. 6. Effective January 1, 2011. Operative January 1, 2012, by Sec. 10 of Ch. 711.)



34365

(a) Section 34350 does not apply to the sale, delivery, or transfer of a firearm by a law enforcement agency to a peace officer pursuant to Section 10334 of the Public Contract Code.

(b) Within 10 days of the date that a handgun, and commencing January 1, 2014, any firearm, is sold, delivered, or transferred pursuant to Section 10334 of the Public Contract Code to that peace officer, the name of the officer and the make, model, serial number, and other identifying characteristics of the firearm being sold, delivered, or transferred shall be entered into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency that sold, delivered, or transferred the firearm, provided, however, that if the firearm is not a handgun and does not have a serial number, identification number, or identification mark assigned to it, that fact shall be noted in AFS. Any agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2011, Ch. 745, Sec. 77. Effective January 1, 2012.)



34370

(a) Section 34350 does not apply to the sale, delivery, or transfer of a firearm by a law enforcement agency to a retiring peace officer who is authorized to carry a firearm pursuant to Chapter 5 (commencing with Section 26300) of Division 5.

(b) Within 10 days of the date that a handgun, and commencing January 1, 2014, any firearm, is sold, delivered, or transferred to that retiring peace officer, the name of the officer and the make, model, serial number, and other identifying characteristics of the firearm being sold, delivered, or transferred shall be entered into the Automated Firearms System (AFS) via the California Law Enforcement Telecommunications System (CLETS) by the law enforcement or state agency that sold, delivered, or transferred the firearm, provided, however, that if the firearm is not a handgun and does not have a serial number, identification number, or identification mark assigned to it, that fact shall be noted in AFS. Any agency without access to AFS shall arrange with the sheriff of the county in which the agency is located to input this information via this system.

(Amended by Stats. 2011, Ch. 745, Sec. 78. Effective January 1, 2012.)


















Probate Code - PROB

DIVISION 1. PRELIMINARY PROVISIONS AND DEFINITIONS

PART 1. PRELIMINARY PROVISIONS

1

This code shall be known as the Probate Code.

(Enacted by Stats. 1990, Ch. 79.)



2

(a) A provision of this code, insofar as it is substantially the same as a previously existing provision relating to the same subject matter, shall be construed as a restatement and continuation thereof and not as a new enactment.

(b) A provision of this code, insofar as it is the same in substance as a provision of a uniform act, shall be so construed as to effectuate the general purpose to make uniform the law in those states which enact that provision.

(Enacted by Stats. 1990, Ch. 79.)



3

(a) As used in this section:

(1) New law means either of the following, as the case may be:

(A) The act that enacted this code.

(B) The act that makes a change in this code, whether effectuated by amendment, addition, or repeal of any provision of this code.

(2) Old law means the applicable law in effect before the operative date of the new law.

(3) Operative date means the operative date of the new law.

(b) This section governs the application of a new law except to the extent otherwise expressly provided in the new law.

(c) Subject to the limitations provided in this section, a new law applies on the operative date to all matters governed by the new law, regardless of whether an event occurred or circumstance existed before, on, or after the operative date, including, but not limited to, creation of a fiduciary relationship, death of a person, commencement of a proceeding, making of an order, or taking of an action.

(d) If a petition, account, report, inventory, appraisal, or other document or paper is filed before the operative date, the contents, execution, and notice thereof are governed by the old law and not by the new law; but any subsequent proceedings taken after the operative date concerning the petition, account, report, inventory, appraisal, or other document or paper, including an objection or response, a hearing, an order, or other matter relating thereto is governed by the new law and not by the old law.

(e) If an order is made before the operative date, including an order appointing a personal representative, guardian, conservator, trustee, probate referee, or any other fiduciary or officer, or any action on an order is taken before the operative date, the validity of the order or action is governed by the old law and not by the new law. Nothing in this subdivision precludes proceedings after the operative date to modify an order made, or alter a course of action commenced, before the operative date to the extent proceedings for modification of an order or alteration of a course of action of that type are otherwise provided by statute.

(f) No personal representative, guardian, conservator, trustee, probate referee, or any other fiduciary, officer, or person is liable for any action taken before the operative date that was proper at the time the action was taken, even though the action would be improper if taken on or after the operative date, and such a person has no duty, as a result of the enactment of the new law, to take any step to alter the course of action or its consequences.

(g) If the new law does not apply to a matter that occurred before the operative date, the old law continues to govern the matter notwithstanding its amendment or repeal by the new law.

(h) If a party shows, and the court determines, that application of a particular provision of the new law or of the old law in the manner required by this section or by the new law would substantially interfere with the effective conduct of the proceedings or the rights of the parties or other interested persons in connection with an event that occurred or circumstance that existed before the operative date, the court may, notwithstanding this section or the new law, apply either the new law or the old law to the extent reasonably necessary to mitigate the substantial interference.

(Enacted by Stats. 1990, Ch. 79.)



4

Division, part, chapter, article, and section headings do not in any manner affect the scope, meaning, or intent of the provisions of this code.

(Enacted by Stats. 1990, Ch. 79.)



5

If a notice or other communication is required by this code to be mailed by registered mail, the mailing of the notice or other communication by certified mail is deemed to be sufficient compliance with the requirement.

(Enacted by Stats. 1990, Ch. 79.)



6

Unless the provision or context otherwise requires, the general provisions and rules of construction in this part govern the construction of this code.

(Enacted by Stats. 1990, Ch. 79.)



7

Whenever a reference is made to any portion of this code or to any other law, the reference applies to all amendments and additions heretofore or hereafter made.

(Enacted by Stats. 1990, Ch. 79.)



8

Unless otherwise expressly stated:

(a) Division means a division of this code.

(b) Part means a part of the division in which that term occurs.

(c) Chapter means a chapter of the division or part, as the case may be, in which that term occurs.

(d) Article means an article of the chapter in which that term occurs.

(e) Section means a section of this code.

(f) Subdivision means a subdivision of the section in which that term occurs.

(g) Paragraph means a paragraph of the subdivision in which that term occurs.

(h) Subparagraph means a subparagraph of the paragraph in which that term occurs.

(Enacted by Stats. 1990, Ch. 79.)



9

The present tense includes the past and future tenses, and the future, the present.

(Enacted by Stats. 1990, Ch. 79.)



10

The singular number includes the plural, and the plural, the singular.

(Enacted by Stats. 1990, Ch. 79.)



11

If any provision or clause of this code or application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the code which can be given effect without the invalid provision or application, and to this end the provisions of this code are severable.

(Enacted by Stats. 1990, Ch. 79.)



12

Shall is mandatory and may is permissive.

(Enacted by Stats. 1990, Ch. 79.)



13

(a) The degree of kinship or consanguinity between two persons is determined by counting the number of generations separating those persons, pursuant to subdivision (b) or (c). Each generation is called a degree.

(b) Lineal kinship or consanguinity is the relationship between two persons, one of whom is a direct descendant of the other. The degree of kinship between those persons is determined by counting the generations separating the first person from the second person. In counting the generations, the first person is excluded and the second person is included. For example, parent and child are related in the first degree of lineal kinship or consanguinity, grandchild and grandparent are related in the second degree, and great-grandchild and great-grandparent are related in the third degree.

(c) Collateral kinship or consanguinity is the relationship between two people who spring from a common ancestor, but neither person is the direct descendent of the other. The degree of kinship is determined by counting the generations from the first person up to the common ancestor and from the common ancestor down to the second person. In counting the generations, the first person is excluded, the second person is included, and the common ancestor is counted only once. For example, siblings are related in the second degree of collateral kinship or consanguinity, an aunt or uncle and a niece or nephew are related in the third degree, and first cousins are related in the fourth degree.

(Added by Stats. 2009, Ch. 348, Sec. 4. Effective January 1, 2010.)






PART 2. DEFINITIONS

20

Unless the provision or context otherwise requires, the definitions in this part govern the construction of this code.

(Amended by Stats. 1991, Ch. 82, Sec. 1. Effective June 30, 1991. Operative July 1, 1991, by Sec. 31 of Ch. 82.)



21

Account, when used to mean a contract of deposit of funds between a depositor and a financial institution, includes a checking account, savings account, certificate of deposit, share account, mutual capital certificate, and other like arrangements.

(Enacted by Stats. 1990, Ch. 79.)



22

Account in an insured credit union means a share account in a credit union, either federally chartered or state licensed, that is insured under Title II of the Federal Credit Union Act (12 U.S.C. Sec. 1781, et seq.).

(Enacted by Stats. 1990, Ch. 79.)



23

(a) Account in an insured savings and loan association means a savings account or mutual capital certificate of either of the following:

(1) A federal association.

(2) A savings association doing business in this state which is an insured institution as defined in Title IV of the National Housing Act (12 U.S.C. Sec. 1724, et seq.).

(b) As used in this section:

(1) Federal association has the meaning given that term in subdivision (b) of Section 5102 of the Financial Code.

(2) Mutual capital certificate has the meaning given that term in Section 5111 of the Financial Code.

(3) Savings account has the meaning given that term in Section 5116 of the Financial Code.

(4) Savings association has the meaning given that term in subdivision (a) of Section 5102 of the Financial Code.

(Enacted by Stats. 1990, Ch. 79.)



24

Beneficiary means a person to whom a donative transfer of property is made or that person s successor in interest, and:

(a) As it relates to the intestate estate of a decedent, means an heir.

(b) As it relates to the testate estate of a decedent, means a devisee.

(c) As it relates to a trust, means a person who has any present or future interest, vested or contingent.

(d) As it relates to a charitable trust, includes any person entitled to enforce the trust.

(Enacted by Stats. 1990, Ch. 79.)



26

Child means any individual entitled to take as a child under this code by intestate succession from the parent whose relationship is involved.

(Enacted by Stats. 1990, Ch. 79.)



28

Community property means:

(a) Community property heretofore or hereafter acquired during marriage by a married person while domiciled in this state.

(b) All personal property wherever situated, and all real property situated in this state, heretofore or hereafter acquired during the marriage by a married person while domiciled elsewhere, that is community property, or a substantially equivalent type of marital property, under the laws of the place where the acquiring spouse was domiciled at the time of its acquisition.

(c) All personal property wherever situated, and all real property situated in this state, heretofore or hereafter acquired during the marriage by a married person in exchange for real or personal property, wherever situated, that is community property, or a substantially equivalent type of marital property, under the laws of the place where the acquiring spouse was domiciled at the time the property so exchanged was acquired.

(Enacted by Stats. 1990, Ch. 79.)



29

Conservatee includes a limited conservatee.

(Enacted by Stats. 1990, Ch. 79.)



30

Conservator includes a limited conservator.

(Enacted by Stats. 1990, Ch. 79.)



32

Devise, when used as a noun, means a disposition of real or personal property by will, and, when used as a verb, means to dispose of real or personal property by will.

(Enacted by Stats. 1990, Ch. 79.)



34

(a) Devisee means any person designated in a will to receive a devise.

(b) In the case of a devise to an existing trust or trustee, or to a trustee on trust described by will, the trust or trustee is the devisee and the beneficiaries are not devisees.

(Enacted by Stats. 1990, Ch. 79.)



36

Dissolution of marriage includes divorce.

(Enacted by Stats. 1990, Ch. 79.)



37

(a) Domestic partner means one of two persons who have filed a Declaration of Domestic Partnership with the Secretary of State pursuant to Division 2.5 (commencing with Section 297) of the Family Code, provided that the domestic partnership has not been terminated pursuant to Section 299 of the Family Code.

(b) Notwithstanding Section 299 of the Family Code, if a domestic partnership is terminated by the death of one of the parties and Notice of Termination was not filed by either party prior to the date of death of the decedent, the domestic partner who survives the deceased is a surviving domestic partner, and shall be entitled to the rights of a surviving domestic partner as provided in this code.

(Added by Stats. 2001, Ch. 893, Sec. 13. Effective January 1, 2002.)



38

Family allowance means an allowance provided for in Chapter 4 (commencing with Section 6540) of Part 3 of Division 6.

(Enacted by Stats. 1990, Ch. 79.)



39

Fiduciary means personal representative, trustee, guardian, conservator, attorney-in-fact under a power of attorney, custodian under the California Uniform Transfer To Minors Act (Part 9 (commencing with Section 3900) of Division 4), or other legal representative subject to this code.

(Amended by Stats. 1997, Ch. 724, Sec. 2. Effective January 1, 1998.)



40

Financial institution means a state or national bank, state or federal savings and loan association or credit union, or like organization.

(Enacted by Stats. 1990, Ch. 79.)



42

General personal representative is defined in subdivision (b) of Section 58.

(Enacted by Stats. 1990, Ch. 79.)



44

Heir means any person, including the surviving spouse, who is entitled to take property of the decedent by intestate succession under this code.

(Enacted by Stats. 1990, Ch. 79.)



45

Instrument means a will, trust, deed, or other writing that designates a beneficiary or makes a donative transfer of property.

(Enacted by Stats. 1990, Ch. 79.)



46

Insured account in a financial institution means an account in a bank, an account in an insured credit union, and an account in an insured savings and loan association, to the extent that the account is insured.

(Enacted by Stats. 1990, Ch. 79.)



48

(a) Subject to subdivision (b), interested person includes any of the following:

(1) An heir, devisee, child, spouse, creditor, beneficiary, and any other person having a property right in or claim against a trust estate or the estate of a decedent which may be affected by the proceeding.

(2) Any person having priority for appointment as personal representative.

(3) A fiduciary representing an interested person.

(b) The meaning of interested person as it relates to particular persons may vary from time to time and shall be determined according to the particular purposes of, and matter involved in, any proceeding.

(Enacted by Stats. 1990, Ch. 79.)



50

Issue of a person means all his or her lineal descendants of all generations, with the relationship of parent and child at each generation being determined by the definitions of child and parent.

(Enacted by Stats. 1990, Ch. 79.)



52

Letters :

(a) As it relates to a personal representative, means letters testamentary, letters of administration, letters of administration with the will annexed, or letters of special administration.

(b) As it relates to a guardian or conservator, means letters of guardianship or conservatorship or temporary guardianship or conservatorship.

(Enacted by Stats. 1990, Ch. 79.)



54

Parent means any individual entitled to take as a parent under this code by intestate succession from the child whose relationship is involved.

(Enacted by Stats. 1990, Ch. 79.)



55

Pay-on-death account or P.O.D. account is defined in Section 5140.

(Enacted by Stats. 1990, Ch. 79.)



56

Person means an individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership, limited liability company, association, or other entity.

(Amended by Stats. 1994, Ch. 1010, Sec. 202. Effective January 1, 1995.)



58

(a) Personal representative means executor, administrator, administrator with the will annexed, special administrator, successor personal representative, public administrator acting pursuant to Section 7660, or a person who performs substantially the same function under the law of another jurisdiction governing the person s status.

(b) General personal representative excludes a special administrator unless the special administrator has the powers, duties, and obligations of a general personal representative under Section 8545.

(Amended by Stats. 2004, Ch. 888, Sec. 1. Effective January 1, 2005.)



59

Predeceased spouse means a person who died before the decedent while married to the decedent, except that the term does not include any of the following:

(a) A person who obtains or consents to a final decree or judgment of dissolution of marriage from the decedent or a final decree or judgment of annulment of their marriage, which decree or judgment is not recognized as valid in this state, unless they (1) subsequently participate in a marriage ceremony purporting to marry each to the other or (2) subsequently live together as husband and wife.

(b) A person who, following a decree or judgment of dissolution or annulment of marriage obtained by the decedent, participates in a marriage ceremony to a third person.

(c) A person who was a party to a valid proceeding concluded by an order purporting to terminate all marital property rights.

(Enacted by Stats. 1990, Ch. 79.)



60

Probate homestead means a homestead provided for in Chapter 3 (commencing with Section 6520) of Part 3 of Division 6.

(Enacted by Stats. 1990, Ch. 79.)



60.1

(a) Professional fiduciary means a person who is a professional fiduciary as defined under subdivision (f) of Section 6501 of the Business and Professions Code.

(b) On and after January 1, 2009, no person shall act or hold himself or herself out to the public as a professional fiduciary unless he or she is licensed as a professional fiduciary under Chapter 6 (commencing with Section 6500) of Division 3 of the Business and Professions Code.

(Amended by Stats. 2007, Ch. 354, Sec. 70. Effective January 1, 2008.)



62

Property means anything that may be the subject of ownership and includes both real and personal property and any interest therein.

(Enacted by Stats. 1990, Ch. 79.)



66

Quasi-community property means the following property, other than community property as defined in Section 28:

(a) All personal property wherever situated, and all real property situated in this state, heretofore or hereafter acquired by a decedent while domiciled elsewhere that would have been the community property of the decedent and the surviving spouse if the decedent had been domiciled in this state at the time of its acquisition.

(b) All personal property wherever situated, and all real property situated in this state, heretofore or hereafter acquired in exchange for real or personal property, wherever situated, that would have been the community property of the decedent and the surviving spouse if the decedent had been domiciled in this state at the time the property so exchanged was acquired.

(Enacted by Stats. 1990, Ch. 79.)



68

Real property includes a leasehold interest in real property.

(Enacted by Stats. 1990, Ch. 79.)



70

Security includes any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under such a title or lease, collateral trust certificate, transferable share, voting trust certificate or, in general, any interest or instrument commonly known as a security, or any certificate of interest or participation, any temporary or interim certificate, receipt, or certificate of deposit for, or any warrant or right to subscribe to or purchase, any of the foregoing.

(Enacted by Stats. 1990, Ch. 79.)



74

State includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

(Enacted by Stats. 1990, Ch. 79.)



76

A subscribing witness to a will means a witness who signs the will as provided in Section 6110.

(Enacted by Stats. 1990, Ch. 79.)



78

Surviving spouse does not include any of the following:

(a) A person whose marriage to the decedent has been dissolved or annulled, unless, by virtue of a subsequent marriage, the person is married to the decedent at the time of death.

(b) A person who obtains or consents to a final decree or judgment of dissolution of marriage from the decedent or a final decree or judgment of annulment of their marriage, which decree or judgment is not recognized as valid in this state, unless they (1) subsequently participate in a marriage ceremony purporting to marry each to the other or (2) subsequently live together as husband and wife.

(c) A person who, following a decree or judgment of dissolution or annulment of marriage obtained by the decedent, participates in a marriage ceremony with a third person.

(d) A person who was a party to a valid proceeding concluded by an order purporting to terminate all marital property rights.

(Enacted by Stats. 1990, Ch. 79.)



80

Totten trust account means an account in the name of one or more parties as trustee for one or more beneficiaries where the relationship is established by the form of the account and the deposit agreement with the financial institution and there is no subject of the trust other than the sums on deposit in the account. In a Totten trust account, it is not essential that payment to the beneficiary be mentioned in the deposit agreement. A Totten trust account does not include (1) a regular trust account under a testamentary trust or a trust agreement which has significance apart from the account or (2) a fiduciary account arising from a fiduciary relation such as attorney-client.

(Enacted by Stats. 1990, Ch. 79.)



81

Transferor means the testator, settlor, grantor, owner, or other person who executes an instrument.

(Enacted by Stats. 1990, Ch. 79.)



81.5

Transferee means the beneficiary, donee, or other recipient of an interest transferred by an instrument.

(Added by Stats. 1994, Ch. 806, Sec. 2. Effective January 1, 1995.)



82

(a) Trust includes the following:

(1) An express trust, private or charitable, with additions thereto, wherever and however created.

(2) A trust created or determined by a judgment or decree under which the trust is to be administered in the manner of an express trust.

(b) Trust excludes the following:

(1) Constructive trusts, other than those described in paragraph (2) of subdivision (a), and resulting trusts.

(2) Guardianships and conservatorships.

(3) Personal representatives.

(4) Totten trust accounts.

(5) Custodial arrangements pursuant to the Uniform Gifts to Minors Act or the Uniform Transfers to Minors Act of any state.

(6) Business trusts that are taxed as partnerships or corporations.

(7) Investment trusts subject to regulation under the laws of this state or any other jurisdiction.

(8) Common trust funds.

(9) Voting trusts.

(10) Security arrangements.

(11) Transfers in trust for purpose of suit or enforcement of a claim or right.

(12) Liquidation trusts.

(13) Trusts for the primary purpose of paying debts, dividends, interest, salaries, wages, profits, pensions, or employee benefits of any kind.

(14) Any arrangement under which a person is nominee or escrowee for another.

(Enacted by Stats. 1990, Ch. 79.)



83

Trust company means an entity that has qualified to engage in and conduct a trust business in this state.

(Enacted by Stats. 1990, Ch. 79.)



84

Trustee includes an original, additional, or successor trustee, whether or not appointed or confirmed by a court.

(Enacted by Stats. 1990, Ch. 79.)



86

Undue influence has the same meaning as defined in Section 15610.70 of the Welfare and Institutions Code. It is the intent of the Legislature that this section supplement the common law meaning of undue influence without superseding or interfering with the operation of that law.

(Added by Stats. 2013, Ch. 668, Sec. 1. Effective January 1, 2014.)



88

Will includes codicil and any testamentary instrument which merely appoints an executor or revokes or revises another will.

(Enacted by Stats. 1990, Ch. 79.)









DIVISION 2. GENERAL PROVISIONS

PART 1. EFFECT OF DEATH OF MARRIED PERSON ON COMMUNITY AND QUASI-COMMUNITY PROPERTY

100

(a) Upon the death of a married person, one-half of the community property belongs to the surviving spouse and the other half belongs to the decedent.

(b) Notwithstanding subdivision (a), a husband and wife may agree in writing to divide their community property on the basis of a non pro rata division of the aggregate value of the community property or on the basis of a division of each individual item or asset of community property, or partly on each basis. Nothing in this subdivision shall be construed to require this written agreement in order to permit or recognize a non pro rata division of community property.

(Amended by Stats. 1998, Ch. 682, Sec. 2. Effective January 1, 1999.)



101

(a) Upon the death of a married person domiciled in this state, one-half of the decedent s quasi-community property belongs to the surviving spouse and the other half belongs to the decedent.

(b) Notwithstanding subdivision (a), a husband and wife may agree in writing to divide their quasi-community property on the basis of a non pro rata division of the aggregate value of the quasi-community property, or on the basis of a division of each individual item or asset of quasi-community property, or partly on each basis. Nothing in this subdivision shall be construed to require this written agreement in order to permit or recognize a non pro rata division of quasi-community property.

(Amended by Stats. 1998, Ch. 682, Sec. 3. Effective January 1, 1999.)



102

(a) The decedent s surviving spouse may require the transferee of property in which the surviving spouse had an expectancy under Section 101 at the time of the transfer to restore to the decedent s estate one-half of the property if the transferee retains the property or, if not, one-half of its proceeds or, if none, one-half of its value at the time of transfer, if all of the following requirements are satisfied:

(1) The decedent died domiciled in this state.

(2) The decedent made a transfer of the property to a person other than the surviving spouse without receiving in exchange a consideration of substantial value and without the written consent or joinder of the surviving spouse.

(3) The transfer is any of the following types:

(A) A transfer under which the decedent retained at the time of death the possession or enjoyment of, or the right to income from, the property.

(B) A transfer to the extent that the decedent retained at the time of death a power, either alone or in conjunction with any other person, to revoke or to consume, invade, or dispose of the principal for the decedent s own benefit.

(C) A transfer whereby property is held at the time of the decedent s death by the decedent and another with right of survivorship.

(b) Nothing in this section requires a transferee to restore to the decedent s estate any life insurance, accident insurance, joint annuity, or pension payable to a person other than the surviving spouse.

(c) All property restored to the decedent s estate under this section belongs to the surviving spouse pursuant to Section 101 as though the transfer had not been made.

(Enacted by Stats. 1990, Ch. 79.)



103

Except as provided by Section 224, if a husband and wife die leaving community or quasi-community property and it cannot be established by clear and convincing evidence that one spouse survived the other:

(a) One-half of the community property and one-half of the quasi-community property shall be administered or distributed, or otherwise dealt with, as if one spouse had survived and as if that half belonged to that spouse.

(b) The other half of the community property and the other half of the quasi-community property shall be administered or distributed, or otherwise dealt with, as if the other spouse had survived and as if that half belonged to that spouse.

(Enacted by Stats. 1990, Ch. 79.)



104

Notwithstanding Section 100, community property held in a revocable trust described in Section 761 of the Family Code is governed by the provisions, if any, in the trust for disposition in the event of death.

(Amended by Stats. 1992, Ch. 163, Sec. 119. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



104.5

Transfer of community and quasi-community property to a revocable trust shall be presumed to be an agreement, pursuant to Sections 100 and 101, that those assets retain their character in the aggregate for purposes of any division provided by the trust. This section shall apply to all transfers prior to, on, or after January 1, 2000.

(Added by Stats. 1999, Ch. 263, Sec. 1. Effective January 1, 2000.)



105

This part does not apply where the decedent died before January 1, 1985, and the law applicable prior to January 1, 1985, continues to apply where the decedent died before January 1, 1985.

(Enacted by Stats. 1990, Ch. 79.)






PART 2. SURVIVING SPOUSE'S RIGHT IN CALIFORNIA REAL PROPERTY OF NONDOMICILIARY DECEDENT

120

If a married person dies not domiciled in this state and leaves a valid will disposing of real property in this state which is not the community property of the decedent and the surviving spouse, the surviving spouse has the same right to elect to take a portion of or interest in such property against the will of the decedent as though the property were located in the decedent s domicile at death.

(Enacted by Stats. 1990, Ch. 79.)






PART 3. CONTRACTUAL ARRANGEMENTS RELATING TO RIGHTS AT DEATH

CHAPTER 1. Surviving Spouse’s Waiver of Rights

140

As used in this chapter, waiver means a waiver by the surviving spouse of any of the rights listed in subdivision (a) of Section 141, whether signed before or during marriage.

(Enacted by Stats. 1990, Ch. 79.)



141

(a) The right of a surviving spouse to any of the following may be waived in whole or in part by a waiver under this chapter:

(1) Property that would pass from the decedent by intestate succession.

(2) Property that would pass from the decedent by testamentary disposition in a will executed before the waiver.

(3) A probate homestead.

(4) The right to have exempt property set aside.

(5) Family allowance.

(6) The right to have an estate set aside under Chapter 6 (commencing with Section 6600) of Part 3 of Division 6.

(7) The right to elect to take community or quasi-community property against the decedent s will.

(8) The right to take the statutory share of an omitted spouse.

(9) The right to be appointed as the personal representative of the decedent s estate.

(10) An interest in property that is the subject of a nonprobate transfer on death under Part 1 (commencing with Section 5000) of Division 5.

(b) Nothing in this chapter affects or limits the waiver or manner of waiver of rights other than those referred to in subdivision (a), including, but not limited to, the right to property that would pass from the decedent to the surviving spouse by nonprobate transfer upon the death of the decedent, such as the survivorship interest under a joint tenancy, a Totten trust account, or a pay-on-death account.

(Amended by Stats. 1992, Ch. 51, Sec. 2. Effective January 1, 1993.)



142

(a) A waiver under this chapter shall be in writing and shall be signed by the surviving spouse.

(b) Subject to subdivision (c), a waiver under this chapter is enforceable only if it satisfies the requirements of subdivision (a) and is enforceable under either Section 143 or Section 144.

(c) Enforcement of the waiver against the surviving spouse is subject to the same defenses as enforcement of a contract, except that:

(1) Lack of consideration is not a defense to enforcement of the waiver.

(2) A minor intending to marry may make a waiver under this chapter as if married, but the waiver becomes effective only upon the marriage.

(Enacted by Stats. 1990, Ch. 79.)



143

(a) Subject to Section 142, a waiver is enforceable under this section unless the surviving spouse proves either of the following:

(1) A fair and reasonable disclosure of the property or financial obligations of the decedent was not provided to the surviving spouse prior to the signing of the waiver unless the surviving spouse waived such a fair and reasonable disclosure after advice by independent legal counsel.

(2) The surviving spouse was not represented by independent legal counsel at the time of signing of the waiver.

(b) Subdivision (b) of Section 721 of the Family Code does not apply if the waiver is enforceable under this section.

(Amended by Stats. 1992, Ch. 163, Sec. 120. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



144

(a) Except as provided in subdivision (b), subject to Section 142, a waiver is enforceable under this section if the court determines either of the following:

(1) The waiver at the time of signing made a fair and reasonable disposition of the rights of the surviving spouse.

(2) The surviving spouse had, or reasonably should have had, an adequate knowledge of the property and financial obligations of the decedent and the decedent did not violate the duty imposed by subdivision (b) of Section 721 of the Family Code.

(b) If, after considering all relevant facts and circumstances, the court finds that enforcement of the waiver pursuant to subdivision (a) would be unconscionable under the circumstances existing at the time enforcement is sought, the court may refuse to enforce the waiver, enforce the remainder of the waiver without the unconscionable provisions, or limit the application of the unconscionable provisions to avoid an unconscionable result.

(c) Except as provided in paragraph (2) of subdivision (a), subdivision (b) of Section 721 of the Family Code does not apply if the waiver is enforceable under this section.

(Amended by Stats. 1992, Ch. 163, Sec. 121. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



145

Unless the waiver or property settlement provides to the contrary, a waiver under this chapter of all rights (or equivalent language) in the property or estate of a present or prospective spouse, or a complete property settlement entered into after or in anticipation of separation or dissolution or annulment of marriage, is a waiver by the spouse of the rights described in subdivision (a) of Section 141.

(Enacted by Stats. 1990, Ch. 79.)



146

(a) As used in this section, agreement means a written agreement signed by each spouse or prospective spouse altering, amending, or revoking a waiver under this chapter.

(b) Except as provided in subdivisions (c) and (d) of Section 147, unless the waiver specifically otherwise provides, a waiver under this chapter may not be altered, amended, or revoked except by a subsequent written agreement signed by each spouse or prospective spouse.

(c) Subject to subdivision (d), the agreement is enforceable only if it satisfies the requirements of subdivision (b) and is enforceable under either subdivision (e) or subdivision (f).

(d) Enforcement of the agreement against a party to the agreement is subject to the same defenses as enforcement of any other contract, except that:

(1) Lack of consideration is not a defense to enforcement of the agreement.

(2) A minor intending to marry may enter into the agreement as if married, but the agreement becomes effective only upon the marriage.

(e) Subject to subdivision (d), an agreement is enforceable under this subdivision unless the party to the agreement against whom enforcement is sought proves either of the following:

(1) A fair and reasonable disclosure of the property or financial obligations of the other spouse was not provided to the spouse against whom enforcement is sought prior to the signing of the agreement unless the spouse against whom enforcement is sought waived such a fair and reasonable disclosure after advice by independent legal counsel.

(2) The spouse against whom enforcement is sought was not represented by independent legal counsel at the time of signing of the agreement.

(f) Subject to subdivisions (d) and (g), an agreement is enforceable under this subdivision if the court determines that the agreement at the time of signing made a fair and reasonable disposition of the rights of the spouses.

(g) If, after considering all relevant facts and circumstances, the court finds that enforcement of the agreement pursuant to subdivision (f) would be unconscionable under the circumstances existing at the time enforcement is sought, the court may refuse to enforce the agreement, enforce the remainder of the agreement without the unconscionable provisions, or limit the application of the unconscionable provisions to avoid an unconscionable result.

(h) Subdivision (b) of Section 721 of the Family Code does not apply if the agreement is enforceable under this section.

(Amended by Stats. 1992, Ch. 163, Sec. 122. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



147

(a) Subject to subdivisions (c) and (d), a waiver, agreement, or property settlement made after December 31, 1984, is invalid insofar as it affects the rights listed in subdivision (a) of Section 141 unless it satisfies the requirements of this chapter.

(b) Nothing in this chapter affects the validity or effect of any waiver, agreement, or property settlement made prior to January 1, 1985, and the validity and effect of such waiver, agreement, or property settlement shall continue to be determined by the law applicable to the waiver, agreement, or settlement prior to January 1, 1985.

(c) Nothing in this chapter affects the validity or effect of any premarital property agreement, whether made prior to, on, or after January 1, 1985, insofar as the premarital property agreement affects the rights listed in subdivision (a) of Section 141, and the validity and effect of such premarital property agreement shall be determined by the law otherwise applicable to the premarital property agreement. Nothing in this subdivision limits the enforceability under this chapter of a waiver made under this chapter by a person intending to marry that is otherwise enforceable under this chapter.

(d) Nothing in this chapter limits any right one spouse otherwise has to revoke a consent or election to disposition of his or her half of the community or quasi-community property under the will of the other spouse.

(Enacted by Stats. 1990, Ch. 79.)









PART 4. ESTABLISHING AND REPORTING FACT OF DEATH

CHAPTER 1. Proceedings to Establish Death

200

If title to or an interest in real or personal property is affected by the death of a person, another person who claims an interest in the property may commence proceedings pursuant to this chapter to establish the fact of the death.

(Enacted by Stats. 1990, Ch. 79.)



201

(a) Proceedings under this chapter shall be commenced in the superior court of the county of which the decedent was a resident at the time of death or in the superior court of any county in which the property is located.

(b) Proceedings under this chapter shall be commenced by filing a petition that sets forth all of the following information:

(1) The jurisdictional facts.

(2) A particular description of the affected property and of the interest of the petitioner in the property.

(Enacted by Stats. 1990, Ch. 79.)



202

If proceedings for the administration of the decedent s estate are pending, proceedings under this chapter may be combined with the administration proceedings in the following manner:

(a) The petition shall be filed in the administration proceedings by the person affected or by the personal representative.

(b) The petition shall be filed at any time before the filing of a petition for final distribution. The petition may be included in a petition for probate of the will of the decedent or for letters.

(c) The petition shall be filed without any additional fee.

(Enacted by Stats. 1990, Ch. 79.)



203

(a) Except as provided in subdivision (b), notice of the hearing shall be given as provided in Section 1220.

(b) If the person who commenced the proceedings files an affidavit with the petition stating that the person has no reason to believe there is any opposition to, or contest of, the petition, the court may act ex parte.

(Enacted by Stats. 1990, Ch. 79.)



204

(a) The petition and supporting affidavits may be received in evidence and acted upon by the court with the same force and effect as if the petitioner and affiants were personally present and testified to the facts set forth.

(b) The court may render judgment establishing the fact of the death. The judgment is prima facie evidence of the fact of the death. The presumption established by this subdivision is a presumption affecting the burden of producing evidence.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 2. Recording Evidence of Death

210

If title to real property is affected by the death of a person, any person may record in the county in which the property is located any of the following documents establishing the fact of the death:

(a) An affidavit of death executed by a person having knowledge of the facts. The affidavit shall include a particular description of the real property and an attested or certified copy of a record of the death made and filed in a designated public office as required by law. For purposes of this subdivision, a certified copy issued in this state shall include any copy issued pursuant to Section 103525 of, subdivision (a) of Section 103526 of, or paragraph (1) of subdivision (b) of Section 103526 of, the Health and Safety Code.

(b) A certified copy of a court order that determines the fact of death made pursuant to Chapter 1 (commencing with Section 200) or pursuant to another statute that provides for a determination of the fact of death.

(Amended by Stats. 2013, Ch. 78, Sec. 4. Effective January 1, 2014.)



211

(a) A document establishing the fact of death recorded pursuant to this chapter is subject to all statutory requirements for recorded documents.

(b) The county recorder shall index a document establishing the fact of death recorded pursuant to this chapter in the index of grantors and grantees. The index entry shall be for the grantor, and for the purpose of this index, the person whose death is established shall be deemed to be the grantor.

(Enacted by Stats. 1990, Ch. 79.)



212

A document establishing the fact of the death of a person recorded pursuant to this chapter is prima facie evidence of the death insofar as the document identifies real property located in the county, title to which is affected by the death. The presumption established by this section is a presumption affecting the burden of producing evidence.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 3. Reporting Fact of Death

215

Where a deceased person has received or may have received health care under Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200) of Part 3 of Division 9 of the Welfare and Institutions Code, or was the surviving spouse of a person who received that health care, the estate attorney, or if there is no estate attorney, the beneficiary, the personal representative, or the person in possession of property of the decedent shall give the Director of Health Services notice of the decedent s death not later than 90 days after the date of death. The notice shall include a copy of the decedent s death certificate. The notice shall be given as provided in Section 1215, addressed to the director at the Sacramento office of the director.

(Amended by Stats. 1993, Ch. 69, Sec. 4. Effective June 30, 1993.)



216

When a deceased person has an heir who is confined in a prison or facility under the jurisdiction of the Department of Corrections and Rehabilitation, or its Division of Juvenile Facilities, or confined in any county or city jail, road camp, industrial farm, or other local correctional facility, the estate attorney, or if there is no estate attorney, the beneficiary, the personal representative, or the person in possession of property of the decedent shall give the Director of the California Victim Compensation and Government Claims Board notice of the decedent s death not later than 90 days after the date of death. The notice shall be given as provided in Section 1215 and shall include all of the following:

(a) The name, date of birth, and location of incarceration of the decedent s heir.

(b) The heir s CDCR number if incarcerated in a Department of Corrections and Rehabilitation facility or booking number if incarcerated in a county facility.

(c) A copy of the decedent s death certificate.

(d) The probate case number, and the name of the superior court hearing the case.

(Amended by Stats. 2008, Ch. 582, Sec. 3. Effective January 1, 2009.)



217

(a) A business that receives an oral or written request from a family member, attorney, or personal representative of a deceased person to cancel that person s services may not require an in-person cancellation.

(b) For purposes of this section, services include, but are not limited to, gas, electrical, water, sewage, cable, satellite, telephone, or cellular telephone service.

(Added by Stats. 2007, Ch. 14, Sec. 1. Effective January 1, 2008.)









PART 5. SIMULTANEOUS DEATH

CHAPTER 1. General Provisions

220

Except as otherwise provided in this chapter, if the title to property or the devolution of property depends upon priority of death and it cannot be established by clear and convincing evidence that one of the persons survived the other, the property of each person shall be administered or distributed, or otherwise dealt with, as if that person had survived the other.

(Enacted by Stats. 1990, Ch. 79.)



221

(a) This chapter does not apply in any case where Section 103, 6211, or 6403 applies.

(b) This chapter does not apply in the case of a trust, deed, or contract of insurance, or any other situation, where (1) provision is made dealing explicitly with simultaneous deaths or deaths in a common disaster or otherwise providing for distribution of property different from the provisions of this chapter or (2) provision is made requiring one person to survive another for a stated period in order to take property or providing for a presumption as to survivorship that results in a distribution of property different from that provided by this chapter.

(Amended by Stats. 2002, Ch. 138, Sec. 3. Effective January 1, 2003.)



222

(a) If property is so disposed of that the right of a beneficiary to succeed to any interest in the property is conditional upon surviving another person and it cannot be established by clear and convincing evidence that the beneficiary survived the other person, the beneficiary is deemed not to have survived the other person.

(b) If property is so disposed of that one of two or more beneficiaries would have been entitled to the property if he or she had survived the others, and it cannot be established by clear and convincing evidence that any beneficiary survived any other beneficiary, the property shall be divided into as many equal portions as there are beneficiaries and the portion of each beneficiary shall be administered or distributed, or otherwise dealt with, as if that beneficiary had survived the other beneficiaries.

(Enacted by Stats. 1990, Ch. 79.)



223

(a) As used in this section, joint tenants includes owners of property held under circumstances that entitled one or more to the whole of the property on the death of the other or others.

(b) If property is held by two joint tenants and both of them have died and it cannot be established by clear and convincing evidence that one survived the other, the property held in joint tenancy shall be administered or distributed, or otherwise dealt with, one-half as if one joint tenant had survived and one-half as if the other joint tenant had survived.

(c) If property is held by more than two joint tenants and all of them have died and it cannot be established by clear and convincing evidence that any of them survived the others, the property held in joint tenancy shall be divided into as many portions as there are joint tenants and the share of each joint tenant shall be administered or distributed, or otherwise dealt with, as if that joint tenant had survived the other joint tenants.

(Enacted by Stats. 1990, Ch. 79.)



224

If the insured and a beneficiary under a policy of life or accident insurance have died and it cannot be established by clear and convincing evidence that the beneficiary survived the insured, the proceeds of the policy shall be administered or distributed, or otherwise dealt with, as if the insured had survived the beneficiary, except if the policy is community or quasi-community property of the insured and the spouse of the insured and there is no alternative beneficiary except the estate or personal representative of the insured, the proceeds shall be distributed as community property under Section 103.

(Enacted by Stats. 1990, Ch. 79.)



226

This chapter does not apply where a person the priority of whose death is in issue died before January 1, 1985, and the law applicable prior to January 1, 1985, continues to apply where none of the persons the priority of whose death is in issue died on or after January 1, 1985.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 2. Proceedings to Determine Survival

230

A petition may be filed under this chapter for any one or more of the following purposes:

(a) To determine for the purposes of Section 103, 220, 222, 223, 224, 6211, 6242, 6243, 6403, 21109, 21110 or other provision of this code whether one person survived another.

(b) To determine for the purposes of Section 673 whether issue of an appointee survived the donee.

(c) To determine for the purposes of Section 24611 of the Education Code whether a person has survived in order to receive benefits payable under the system.

(d) To determine for the purposes of Section 21509 of the Government Code whether a person has survived in order to receive money payable under the system.

(Amended by Stats. 2002, Ch. 138, Sec. 4. Effective January 1, 2003.)



231

A petition may be filed under this chapter by any of the following:

(a) The personal representative of any person the priority of whose death is in issue under the applicable provision referred to in Section 230.

(b) Any other person interested in the estate of any such person.

(Enacted by Stats. 1990, Ch. 79.)



232

(a) The petition shall be filed in the estate proceeding in which the person filing the petition received his or her appointment or in the estate proceeding for the estate in which the person filing the petition claims an interest.

(b) The court that first acquires jurisdiction under this section has exclusive jurisdiction for the purposes of this chapter.

(Enacted by Stats. 1990, Ch. 79.)



233

Notice of the hearing on the petition shall be given as provided in Section 1220 to all of the following persons:

(a) The personal representative of each person the priority of whose death is in issue if there is a personal representative for the person.

(b) Each known devisee of each person the priority of whose death is in issue.

(c) Each known heir of each person the priority of whose death is in issue.

(d) All persons (or their attorneys if they have appeared by attorneys) who have requested special notice as provided in Section 1250 in the proceeding in which the petition is filed or who have given notice of appearance in person or by attorney in that proceeding.

(Enacted by Stats. 1990, Ch. 79.)



234

If the court determines that the named persons are dead and that it has not been established by clear and convincing evidence that one person survived another, the court shall make an order to that effect. If the court determines that the named persons are dead and that there is clear and convincing evidence that one person survived another, the court shall make an order setting forth the order in which the persons died. The order, when it becomes final, is a binding determination of the facts set forth in the order and is conclusive as against the personal representatives of the deceased persons named in the order and against all persons claiming by, through, or under any of the deceased persons.

(Enacted by Stats. 1990, Ch. 79.)









PART 6. DISTRIBUTION AMONG HEIRS OR BENEFICIARIES

CHAPTER 1. Intestate Distribution System

240

If a statute calls for property to be distributed or taken in the manner provided in this section, the property shall be divided into as many equal shares as there are living members of the nearest generation of issue then living and deceased members of that generation who leave issue then living, each living member of the nearest generation of issue then living receiving one share and the share of each deceased member of that generation who leaves issue then living being divided in the same manner among his or her then living issue.

(Enacted by Stats. 1990, Ch. 79.)



241

Section 240 does not apply where the death of the decedent in the case of intestate succession or of the testator, settlor, or other transferor occurred before January 1, 1985, and the law applicable prior to January 1, 1985, shall continue to apply where the death occurred before January 1, 1985.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 2. Distribution Under a Will, Trust, or Other Instrument

245

(a) Where a will, trust, or other instrument calls for property to be distributed or taken in the manner provided in Section 240 of the Probate Code, or where a will, trust, or other instrument that expresses no contrary intention provides for issue or descendants to take without specifying the manner, the property to be distributed shall be distributed in the manner provided in Section 240.

(b) Use of the following words without more, as applied to issue or descendants, is not an expression of contrary intention:

(1) Per capita when living members of the designated class are not all of the same generation.

(2) Contradictory wording, such as per capita and per stirpes or equally and by right of representation.

(Enacted by Stats. 1990, Ch. 79.)



246

(a) Where a will, trust, or other instrument calls for property to be distributed or taken in the manner provided in Section 246 of the Probate Code, the property to be distributed shall be divided into as many equal shares as there are living children of the designated ancestor, if any, and deceased children who leave issue then living. Each living child of the designated ancestor is allocated one share, and the share of each deceased child who leaves issue then living is divided in the same manner.

(b) Unless the will, trust, or other instrument expressly provides otherwise, if an instrument executed on or after January 1, 1986, calls for property to be distributed or taken per stirpes, by representation, or by right of representation, the property shall be distributed in the manner provided in subdivision (a).

(c) If a will, trust, or other instrument executed before January 1, 1986, calls for property to be distributed or taken per stirpes, by representation, or by right of representation, the property shall be distributed in the manner provided in subdivision (a), absent a contrary intent of the transferor.

(Enacted by Stats. 1990, Ch. 79.)



247

(a) Where a will, trust, or other instrument calls for property to be distributed or taken in the manner provided in Section 247 of the Probate Code, the property to be distributed shall be divided into as many equal shares as there are living members of the nearest generation of issue then living and deceased members of that generation who leave issue then living. Each living member of the nearest generation of issue then living is allocated one share, and the remaining shares, if any, are combined and then divided and allocated in the same manner among the remaining issue as if the issue already allocated a share and their descendants were then deceased.

(b) Unless the will, trust, or other instrument expressly provides otherwise, if an instrument executed on or after January 1, 1986, calls for property to be distributed or taken per capita at each generation, the property shall be distributed in the manner provided in subdivision (a).

(c) If a will, trust, or other instrument executed before January 1, 1986, calls for property to be distributed or taken per capita at each generation, the property shall be distributed in the manner provided in subdivision (a), absent a contrary intent of the transferor.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 3. Identity of Heirs

248

When title to real or personal property, or any interest therein, vests, other than by laws of succession, on the heirs, heirs of the body, issue, or children of any person, without other description, or means of identification of the persons embraced in the description, any person interested in the property as the heir, heir of the body, issue, or child, or his or her successor in interest, or the personal representative of any interested person or of his or her successor in interest, may file a verified petition in the superior court of the county in which the property or any part thereof is situated, setting forth briefly the deraignment of title of petitioner, a description of the property affected, and so far as known to the petitioner, the names, ages, and residences of the heirs, heirs of the body, issue or children whose identity is sought to be determined, and if any is dead or if the residence of any is unknown, stating the facts, and requesting that a decree be entered determining and establishing the identity of the persons embraced in the general description.

(Added by Stats. 1992, Ch. 871, Sec. 1. Effective January 1, 1993.)



248.5

The clerk shall set the petition for hearing by the court and give notice thereof in the manner provided in Sections 1230 and 1260. The petitioner shall cause notice of the hearing to be given in the manner specified in Sections 1220 and 1260.

(Added by Stats. 1992, Ch. 871, Sec. 1. Effective January 1, 1993.)



249

At any time before the hearing any person interested in the property may answer the petition and deny any of the matters contained therein. The court shall hear the proofs offered by the petitioner and by any person contesting and shall make a decree conformable to the proofs. The decree shall be prima facie evidence of the facts determined thereby, and shall be conclusive in favor of anyone acting thereon in good faith without notice of any conflicting interest.

(Added by Stats. 1992, Ch. 871, Sec. 1. Effective January 1, 1993.)



249.5

For purposes of determining rights to property to be distributed upon the death of a decedent, a child of the decedent conceived and born after the death of the decedent shall be deemed to have been born in the lifetime of the decedent, and after the execution of all of the decedent s testamentary instruments, if the child or his or her representative proves by clear and convincing evidence that all of the following conditions are satisfied:

(a) The decedent, in writing, specifies that his or her genetic material shall be used for the posthumous conception of a child of the decedent, subject to the following:

(1) The specification shall be signed by the decedent and dated.

(2) The specification may be revoked or amended only by a writing, signed by the decedent and dated.

(3) A person is designated by the decedent to control the use of the genetic material.

(b) The person designated by the decedent to control the use of the genetic material has given written notice by certified mail, return receipt requested, that the decedent s genetic material was available for the purpose of posthumous conception. The notice shall have been given to a person who has the power to control the distribution of either the decedent s property or death benefits payable by reason of the decedent s death, within four months of the date of issuance of a certificate of the decedent s death or entry of a judgment determining the fact of the decedent s death, whichever event occurs first.

(c) The child was in utero using the decedent s genetic material and was in utero within two years of the date of issuance of a certificate of the decedent s death or entry of a judgment determining the fact of the decedent s death, whichever event occurs first. This subdivision does not apply to a child who shares all of his or her nuclear genes with the person donating the implanted nucleus as a result of the application of somatic nuclear transfer technology commonly known as human cloning.

(Amended by Stats. 2005, Ch. 285, Sec. 1. Effective January 1, 2006.)



249.6

(a) Upon timely receipt of the notice required by Section 249.5 or actual knowledge by a person who has the power to control the distribution of either the decedent s property or death benefits payable by reason of the decedent s death, that person may not make a distribution of property or pay death benefits payable by reason of the decedent s death before two years following the date of issuance of a certificate of the decedent s death or entry of a judgment determining the fact of decedent s death, whichever event occurs first.

(b) Subdivision (a) does not apply to, and the distribution of property or the payment of benefits may proceed in a timely manner as provided by law with respect to, any property if the birth of a child or children of the decedent conceived after the death of the decedent will not have an effect on any of the following:

(1) The proposed distribution of the decedent s property.

(2) The payment of death benefits payable by reason of the decedent s death.

(3) The determination of rights to property to be distributed upon the death of the decedent.

(4) The right of any person to claim a probate homestead or probate family allowance.

(c) Subdivision (a) does not apply to, and the distribution of property or the payment of benefits may proceed in a timely manner as provided by law with respect to, any property if the person named in subdivision (a) of Section 249.5 sends written notice by certified mail, return receipt requested, that the person does not intend to use the genetic material for the posthumous conception of a child of a decedent. This notice shall be signed by the person named in paragraph (3) of subdivision (a) of Section 249.5 and at least one competent witness, and dated.

(d) A person who has the power to control the distribution of either the decedent s property or death benefits payable by reason of the decedent s death, shall incur no liability for making a distribution of property or paying death benefits if that person made a distribution of property or paid death benefits prior to receiving notice or acquiring actual knowledge of the existence of genetic material available for posthumous conception purposes or the written notice required by subdivision (b) of Section 249.5.

(e) Each person to whom payment, delivery, or transfer of the decedent s property is made is personally liable to a person who, pursuant to Section 249.5, has a superior right to the payment, delivery, or transfer of the decedent s property. The aggregate of the personal liability of a person shall not exceed the fair market value, valued as of the time of the transfer, of the property paid, delivered, or transferred to the person under this section, less the amount of any liens and encumbrances on that property at that time.

(f) In addition to any other liability a person may have pursuant to this section, any person who fraudulently secures the payment, delivery, or transfer of the decedent s property pursuant to this section shall be liable to the person having a superior right for three times the fair market value of the property.

(g) An action to impose liability under this section shall be barred three years after the distribution to the holder of the decedent s property, or three years after the discovery of fraud, whichever is later. The three-year period specified in this subdivision may not be tolled for any reason.

(Amended by Stats. 2005, Ch. 285, Sec. 2. Effective January 1, 2006.)



249.7

If the written notice required pursuant to Section 249.5 is not given in a timely manner to any person who has the power to control the distribution of either the decedent s property or death benefits payable by reason of the decedent s death, that person may make the distribution in the manner provided by law as if any child of the decedent conceived after the death of the decedent had predeceased the decedent without heirs. Any child of a decedent conceived after the death of the decedent, or that child s representative, shall be barred from making a claim against either the person making the distribution or the recipient of the distribution when the claim is based on wrongful distribution and written notice has not been given in a timely manner pursuant to Section 249.5 to the person making that distribution.

(Added by Stats. 2004, Ch. 775, Sec. 7. Effective January 1, 2005.)



249.8

Notwithstanding Section 249.6, any interested person may file a petition in the manner prescribed in Section 248 or 17200 requesting a distribution of property of the decedent or death benefits payable by reason of decedent s death that are subject to the delayed distribution provisions of Section 249.6. The court may order distribution of all, or a portion of, the property or death benefits, if at the hearing it appears that distribution can be made without any loss to any interested person, including any loss, either actual or contingent, to a decedent s child who is conceived after the death of the decedent. The order for distribution shall be stayed until any bond required by the court is filed.

(Amended by Stats. 2005, Ch. 285, Sec. 3. Effective January 1, 2006.)









PART 7. EFFECT OF HOMICIDE OR ABUSE OF AN ELDER OR DEPENDENT ADULT

250

(a) A person who feloniously and intentionally kills the decedent is not entitled to any of the following:

(1) Any property, interest, or benefit under a will of the decedent, or a trust created by or for the benefit of the decedent or in which the decedent has an interest, including any general or special power of appointment conferred by the will or trust on the killer and any nomination of the killer as executor, trustee, guardian, or conservator or custodian made by the will or trust.

(2) Any property of the decedent by intestate succession.

(3) Any of the decedent s quasi-community property the killer would otherwise acquire under Section 101 or 102 upon the death of the decedent.

(4) Any property of the decedent under Part 5 (commencing with Section 5700) of Division 5.

(5) Any property of the decedent under Part 3 (commencing with Section 6500) of Division 6.

(b) In the cases covered by subdivision (a):

(1) The property interest or benefit referred to in paragraph (1) of subdivision (a) passes as if the killer had predeceased the decedent and Section 21110 does not apply.

(2) Any property interest or benefit referred to in paragraph (1) of subdivision (a) which passes under a power of appointment and by reason of the death of the decedent passes as if the killer had predeceased the decedent, and Section 673 not apply.

(3) Any nomination in a will or trust of the killer as executor, trustee, guardian, conservator, or custodian which becomes effective as a result of the death of the decedent shall be interpreted as if the killer had predeceased the decedent.

(Amended by Stats. 2002, Ch. 138, Sec. 5. Effective January 1, 2003.)



251

A joint tenant who feloniously and intentionally kills another joint tenant thereby effects a severance of the interest of the decedent so that the share of the decedent passes as the decedent s property and the killer has no rights by survivorship. This section applies to joint tenancies in real and personal property, joint and multiple-party accounts in financial institutions, and any other form of coownership with survivorship incidents.

(Enacted by Stats. 1990, Ch. 79.)



252

A named beneficiary of a bond, life insurance policy, or other contractual arrangement who feloniously and intentionally kills the principal obligee or the person upon whose life the policy is issued is not entitled to any benefit under the bond, policy, or other contractual arrangement, and it becomes payable as though the killer had predeceased the decedent.

(Enacted by Stats. 1990, Ch. 79.)



253

In any case not described in Section 250, 251, or 252 in which one person feloniously and intentionally kills another, any acquisition of property, interest, or benefit by the killer as a result of the killing of the decedent shall be treated in accordance with the principles of this part.

(Enacted by Stats. 1990, Ch. 79.)



254

(a) A final judgment of conviction of felonious and intentional killing is conclusive for purposes of this part.

(b) In the absence of a final judgment of conviction of felonious and intentional killing, the court may determine by a preponderance of evidence whether the killing was felonious and intentional for purposes of this part. The burden of proof is on the party seeking to establish that the killing was felonious and intentional for the purposes of this part.

(Enacted by Stats. 1990, Ch. 79.)



255

This part does not affect the rights of any person who, before rights under this part have been adjudicated, purchases from the killer for value and without notice property which the killer would have acquired except for this part, but the killer is liable for the amount of the proceeds or the value of the property.

(Enacted by Stats. 1990, Ch. 79.)



256

An insurance company, financial institution, or other obligor making payment according to the terms of its policy or obligation is not liable by reason of this part, unless prior to payment it has received at its home office or principal address written notice of a claim under this part.

(Enacted by Stats. 1990, Ch. 79.)



257

This part does not apply where the decedent was killed before January 1, 1985; and the law applicable prior to January 1, 1985, continues to apply where the decedent was killed before January 1, 1985.

(Enacted by Stats. 1990, Ch. 79.)



258

A person who feloniously and intentionally kills the decedent is not entitled to bring an action for wrongful death of the decedent or to benefit from the action brought by the decedent s personal representative. The persons who may bring an action for wrongful death of the decedent and to benefit from the action are determined as if the killer had predeceased the decedent.

(Added by Stats. 1992, Ch. 178, Sec. 29.5. Effective January 1, 1993.)



259

(a) Any person shall be deemed to have predeceased a decedent to the extent provided in subdivision (c) where all of the following apply:

(1) It has been proven by clear and convincing evidence that the person is liable for physical abuse, neglect, or financial abuse of the decedent, who was an elder or dependent adult.

(2) The person is found to have acted in bad faith.

(3) The person has been found to have been reckless, oppressive, fraudulent, or malicious in the commission of any of these acts upon the decedent.

(4) The decedent, at the time those acts occurred and thereafter until the time of his or her death, has been found to have been substantially unable to manage his or her financial resources or to resist fraud or undue influence.

(b) Any person shall be deemed to have predeceased a decedent to the extent provided in subdivision (c) if that person has been convicted of a violation of Section 236 of the Penal Code or any offense described in Section 368 of the Penal Code.

(c) Any person found liable under subdivision (a) or convicted under subdivision (b) shall not (1) receive any property, damages, or costs that are awarded to the decedent s estate in an action described in subdivision (a) or (b), whether that person s entitlement is under a will, a trust, or the laws of intestacy; or (2) serve as a fiduciary as defined in Section 39, if the instrument nominating or appointing that person was executed during the period when the decedent was substantially unable to manage his or her financial resources or resist fraud or undue influence. This section shall not apply to a decedent who, at any time following the act or acts described in paragraph (1) of subdivision (a), or the act or acts described in subdivision (b), was substantially able to manage his or her financial resources and to resist fraud or undue influence within the meaning of subdivision (b) of Section 1801 of the Probate Code and subdivision (b) of Section 39 of the Civil Code.

(d) For purposes of this section, the following definitions shall apply:

(1) Physical abuse as defined in Section 15610.63 of the Welfare and Institutions Code.

(2) Neglect as defined in Section 15610.57 of the Welfare and Institutions Code.

(3) False imprisonment as defined in Section 368 of the Penal Code.

(4) Financial abuse as defined in Section 15610.30 of the Welfare and Institutions Code.

(e) Nothing in this section shall be construed to prohibit the severance and transfer of an action or proceeding to a separate civil action pursuant to Section 801.

(Amended by Stats. 2011, Ch. 308, Sec. 9. Effective January 1, 2012.)






PART 8. DISCLAIMER OF TESTAMENTARY AND OTHER INTERESTS

CHAPTER 1. Definitions

260

Unless the provision or context otherwise requires, the definitions in this chapter govern the construction of this part.

(Enacted by Stats. 1990, Ch. 79.)



262

Beneficiary means the person entitled, but for the person s disclaimer, to take an interest.

(Enacted by Stats. 1990, Ch. 79.)



263

(a) Creator of the interest means a person who establishes, declares, creates, or otherwise brings into existence an interest.

(b) Creator of the interest includes, but is not limited to, the following:

(1) With respect to an interest created by intestate succession, the person dying intestate.

(2) With respect to an interest created under a will, the testator.

(3) With respect to an interest created under a trust, the settlor.

(4) With respect to an interest created by succession to a disclaimed interest, the disclaimant of the disclaimed interest.

(5) With respect to an interest created by virtue of an election to take against a will, the testator.

(6) With respect to an interest created by creation of a power of appointment, the donor.

(7) With respect to an interest created by exercise or nonexercise of a power of appointment, the donee.

(8) With respect to an interest created by an inter vivos gift, the donor.

(9) With respect to an interest created by surviving the death of a depositor of a Totten trust account or P.O.D. account, the deceased depositor.

(10) With respect to an interest created under an insurance or annuity contract, the owner, the insured, or the annuitant.

(11) With respect to an interest created by surviving the death of another joint tenant, the deceased joint tenant.

(12) With respect to an interest created under an employee benefit plan, the employee or other owner of an interest in the plan.

(13) With respect to an interest created under an individual retirement account, annuity, or bond, the owner.

(Enacted by Stats. 1990, Ch. 79.)



264

Disclaimant means a beneficiary who executes a disclaimer on his or her own behalf or a person who executes a disclaimer on behalf of a beneficiary.

(Enacted by Stats. 1990, Ch. 79.)



265

Disclaimer means any writing which declines, refuses, renounces, or disclaims any interest that would otherwise be taken by a beneficiary.

(Enacted by Stats. 1990, Ch. 79.)



266

Employee benefit plan includes, but is not limited to, any pension, retirement, death benefit, stock bonus, or profit-sharing plan, system, or trust.

(Enacted by Stats. 1990, Ch. 79.)



267

(a) Interest includes the whole of any property, real or personal, legal or equitable, or any fractional part, share, or particular portion or specific assets thereof, or any estate in any such property, or any power to appoint, consume, apply, or expend property, or any other right, power, privilege, or immunity relating to property.

(b) Interest includes, but is not limited to, an interest created in any of the following manners:

(1) By intestate succession.

(2) Under a will.

(3) Under a trust.

(4) By succession to a disclaimed interest.

(5) By virtue of an election to take against a will.

(6) By creation of a power of appointment.

(7) By exercise or nonexercise of a power of appointment.

(8) By an inter vivos gift, whether outright or in trust.

(9) By surviving the death of a depositor of a Totten trust account or P.O.D. account.

(10) Under an insurance or annuity contract.

(11) By surviving the death of another joint tenant.

(12) Under an employee benefit plan.

(13) Under an individual retirement account, annuity, or bond.

(14) Any other interest created by any testamentary or inter vivos instrument or by operation of law.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 2. General Provisions

275

A beneficiary may disclaim any interest, in whole or in part, by filing a disclaimer as provided in this part.

(Enacted by Stats. 1990, Ch. 79.)



276

A disclaimer on behalf of a conservatee shall be made by the conservator of the estate of the conservatee pursuant to a court order obtained under Article 10 (commencing with Section 2580) of Chapter 6 of Part 4 of Division 4 authorizing or requiring the conservator to execute and file the disclaimer.

(Enacted by Stats. 1990, Ch. 79.)



277

(a) A disclaimer on behalf of a minor shall be made by the guardian of the estate of the minor if one has been appointed or, if none has been appointed, by a guardian ad litem of the minor. A disclaimer by a guardian is not effective unless made pursuant to a court order obtained under this section.

(b) A disclaimer on behalf of a decedent shall be made by the personal representative of the decedent. Except as provided in Part 6 (commencing with Section 10400) of Division 7, a disclaimer by a guardian or personal representative is not effective unless made pursuant to a court order obtained under this section.

(c) A petition for an order authorizing or requiring a guardian or personal representative to execute and file a disclaimer shall be filed in the superior court in the county in which the estate of the minor or decedent is administered or, if there is no administration, the superior court in any county in which administration would be proper. The petition may be filed by the guardian, personal representative, or other interested person.

(d) The petition shall:

(1) Identify the creator of the interest.

(2) Describe the interest to be disclaimed.

(3) State the extent of the disclaimer.

(4) Identify the person or persons the petitioner believes would take the interest in the event of the disclaimer.

(e) Notice of the hearing on the petition shall be given as follows:

(1) If the petition is for an order authorizing or requiring the guardian of the estate of a minor to execute and file the disclaimer, notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1 of Division 4 to all of the persons required to be given notice under that chapter.

(2) If the petition is for an order authorizing or requiring the personal representative of a decedent to execute and file the disclaimer, notice of the hearing on the petition shall be given as provided in Section 1220.

(3) If the petition is for an order authorizing or requiring a guardian ad litem of a minor to execute and file the disclaimer, notice of the hearing on the petition shall be given to the persons and in the manner that the court shall by order direct.

(f) After hearing, the court in its discretion may make an order authorizing or requiring the guardian or personal representative to execute and file the disclaimer if the court determines, taking into consideration all of the relevant circumstances, that the minor or decedent as a prudent person would disclaim the interest if he or she had the capacity to do so.

(Enacted by Stats. 1990, Ch. 79.)



278

The disclaimer shall be in writing, shall be signed by the disclaimant, and shall:

(a) Identify the creator of the interest.

(b) Describe the interest to be disclaimed.

(c) State the disclaimer and the extent of the disclaimer.

(Enacted by Stats. 1990, Ch. 79.)



279

(a) A disclaimer to be effective shall be filed within a reasonable time after the person able to disclaim acquires knowledge of the interest.

(b) In the case of any of the following interests, a disclaimer is conclusively presumed to have been filed within a reasonable time if it is filed within nine months after the death of the creator of the interest or within nine months after the interest becomes indefeasibly vested, whichever occurs later:

(1) An interest created under a will.

(2) An interest created by intestate succession.

(3) An interest created pursuant to the exercise or nonexercise of a testamentary power of appointment.

(4) An interest created by surviving the death of a depositor of a Totten trust account or P.O.D. account.

(5) An interest created under a life insurance or annuity contract.

(6) An interest created by surviving the death of another joint tenant.

(7) An interest created under an employee benefit plan.

(8) An interest created under an individual retirement account, annuity, or bond.

(c) In the case of an interest created by a living trust, an interest created by the exercise of a presently exercisable power of appointment, an outright inter vivos gift, a power of appointment, or an interest created or increased by succession to a disclaimed interest, a disclaimer is conclusively presumed to have been filed within a reasonable time if it is filed within nine months after whichever of the following times occurs latest:

(1) The time of the creation of the trust, the exercise of the power of appointment, the making of the gift, the creation of the power of appointment, or the disclaimer of the disclaimed property.

(2) The time the first knowledge of the interest is acquired by the person able to disclaim.

(3) The time the interest becomes indefeasibly vested.

(d) In case of an interest not described in subdivision (b) or (c), a disclaimer is conclusively presumed to have been filed within a reasonable time if it is filed within nine months after whichever of the following times occurs later:

(1) The time the first knowledge of the interest is acquired by the person able to disclaim.

(2) The time the interest becomes indefeasibly vested.

(e) In the case of a future estate, a disclaimer is conclusively presumed to have been filed within a reasonable time if it is filed within whichever of the following times occurs later:

(1) Nine months after the time the interest becomes an estate in possession.

(2) The time specified in subdivision (b), (c), or (d), whichever is applicable.

(f) If the disclaimer is not filed within the time provided in subdivision (b), (c), (d), or (e), the disclaimant has the burden of establishing that the disclaimer was filed within a reasonable time after the disclaimant acquired knowledge of the interest.

(Enacted by Stats. 1990, Ch. 79.)



280

(a) A disclaimer shall be filed with any of the following:

(1) The superior court in the county in which the estate of the decedent is administered or, if there is no administration of the decedent s estate, the superior court in any county in which administration of the estate of the decedent would be proper.

(2) The trustee, personal representative, other fiduciary, or person responsible for distributing the interest to the beneficiary.

(3) Any other person having custody or possession of or legal title to the interest.

(4) The creator of the interest.

(b) If a disclaimer made pursuant to this part affects real property or an obligation secured by real property and the disclaimer is acknowledged and proved in like manner as a grant of real property, the disclaimer may be recorded in like manner and with like effect as a grant of real property, and all statutory provisions relating to the recordation or nonrecordation of conveyances of real property and to the effect thereof apply to the disclaimer with like effect, without regard to the date when the disclaimer was filed pursuant to subdivision (a). Failure to file a disclaimer pursuant to subdivision (a) which is recorded pursuant to this subdivision does not affect the validity of any transaction with respect to the real property or the obligation secured thereby, and the general laws on recording and its effect govern any such transaction.

(Enacted by Stats. 1990, Ch. 79.)



281

A disclaimer, when effective, is irrevocable and binding upon the beneficiary and all persons claiming by, through, or under the beneficiary, including creditors of the beneficiary.

(Enacted by Stats. 1990, Ch. 79.)



282

(a) Unless the creator of the interest provides for a specific disposition of the interest in the event of a disclaimer, the interest disclaimed shall descend, go, be distributed, or continue to be held (1) as to a present interest, as if the disclaimant had predeceased the creator of the interest or (2) as to a future interest, as if the disclaimant had died before the event determining that the taker of the interest had become finally ascertained and the taker s interest indefeasibly vested. A disclaimer relates back for all purposes to the date of the death of the creator of the disclaimed interest or the determinative event, as the case may be.

(b) Notwithstanding subdivision (a), where the disclaimer is filed on or after January 1, 1985:

(1) The beneficiary is not treated as having predeceased the decedent for the purpose of determining the generation at which the division of the estate is to be made under Part 6 (commencing with Section 240) or other provision of a will, trust, or other instrument.

(2) The beneficiary of a disclaimed interest is not treated as having predeceased the decedent for the purpose of applying subdivision (d) of Section 6409 or subdivision (b) of Section 6410.

(Enacted by Stats. 1990, Ch. 79.)



283

A disclaimer is not a fraudulent transfer by the beneficiary under Chapter 1 (commencing with Section 3439) of Title 2 of Part 2 of Division 4 of the Civil Code.

(Enacted by Stats. 1990, Ch. 79.)



284

A person who could file a disclaimer under this part may instead file a written waiver of the right to disclaim. The waiver shall specify the interest to which the waiver applies. Upon being filed as provided in Section 280, the waiver is irrevocable and is binding upon the beneficiary and all persons claiming by, through, or under the beneficiary.

(Enacted by Stats. 1990, Ch. 79.)



285

(a) A disclaimer may not be made after the beneficiary has accepted the interest sought to be disclaimed.

(b) For the purpose of this section, a beneficiary has accepted an interest if any of the following occurs before a disclaimer is filed with respect to that interest:

(1) The beneficiary, or someone acting on behalf of the beneficiary, makes a voluntary assignment, conveyance, encumbrance, pledge, or transfer of the interest or part thereof, or contracts to do so; provided, however, that a beneficiary will not have accepted an interest if the beneficiary makes a gratuitous conveyance or transfer of the beneficiary s entire interest in property to the person or persons who would have received the property had the beneficiary made an otherwise qualified disclaimer pursuant to this part.

(2) The beneficiary, or someone acting on behalf of the beneficiary, executes a written waiver under Section 284 of the right to disclaim the interest.

(3) The beneficiary, or someone acting on behalf of the beneficiary, accepts the interest or part thereof or benefit thereunder.

(4) The interest or part thereof is sold at a judicial sale.

(c) An acceptance does not preclude a beneficiary from thereafter disclaiming all or part of an interest if both of the following requirements are met:

(1) The beneficiary became entitled to the interest because another person disclaimed an interest.

(2) The beneficiary or other person acting on behalf of the beneficiary at the time of the acceptance had no knowledge of the interest to which the beneficiary so became entitled.

(d) The acceptance by a joint tenant of the joint tenancy interest created when the joint tenancy is created is not an acceptance by the joint tenant of the interest created when the joint tenant survives the death of another joint tenant.

(Amended by Stats. 1994, Ch. 806, Sec. 3. Effective January 1, 1995.)



286

The right to disclaim exists regardless of any limitation imposed on the interest of a beneficiary in the nature of an expressed or implied spendthrift provision or similar restriction.

(Enacted by Stats. 1990, Ch. 79.)



287

An interest created before January 1, 1984, that has not been accepted may be disclaimed after December 31, 1983, in the manner provided in this part, but no interest that arose before January 1, 1984, in a person other than the beneficiary may be destroyed or diminished by any action of the disclaimant taken pursuant to this part.

(Enacted by Stats. 1990, Ch. 79.)



288

This part does not limit or abridge any right a person may have under any other law to assign, convey, or release any property or interest, but after December 31, 1983, an interest that would otherwise be taken by a beneficiary may be declined, refused, renounced, or disclaimed only as provided in this part.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 3. Disclaimers Effective Under Federal Law

295

Notwithstanding any other provision of this part, if as a result of a disclaimer or transfer the disclaimed or transferred interest is treated pursuant to the provisions of Title 26 of the United States Code, as now or hereafter amended, or any successor statute thereto, and the regulations promulgated thereunder, as never having been transferred to the beneficiary, then the disclaimer or transfer is effective as a disclaimer under this part.

(Enacted by Stats. 1990, Ch. 79.)









PART 9. TRUST COMPANY AS FIDUCIARY

300

A trust company may be appointed to act as a personal representative, guardian or conservator of an estate, or trustee, in the same manner as an individual. A trust company may not be appointed guardian or conservator of the person of a ward or conservatee.

(Enacted by Stats. 1990, Ch. 79.)



301

(a) A trust company appointed to act as a personal representative, or guardian or conservator of an estate, may not be required to give a bond.

(b) The liability of a trust company and the manner of its making of oaths and affidavits are governed by Article 3 (commencing with Section 1540) of Chapter 12 of Division 1 of, and Section 1587 of, the Financial Code.

(Enacted by Stats. 1990, Ch. 79.)






PART 10. IMMEDIATE STEPS CONCERNING DECEDENT'S TANGIBLE PERSONAL PROPERTY AND SAFE DEPOSIT BOX

330

(a) Except as provided in subdivision (b), a public administrator, government official, law enforcement agency, the hospital or institution in which a decedent died, or the decedent s employer, may, without the need to wait 40 days after death, deliver the tangible personal property of the decedent in its possession, including keys to the decedent s residence, to the decedent s surviving spouse, relative, or conservator or guardian of the estate acting in that capacity at the time of death.

(b) A person shall not deliver property pursuant to this section if the person knows or has reason to believe that there is a dispute over the right to possession of the property.

(c) A person that delivers property pursuant to this section shall require reasonable proof of the status and identity of the person to whom the property is delivered, and may rely on any document described in subdivision (d) of Section 13104 as proof of identity.

(d) A person that delivers property pursuant to this section shall, for a period of three years after the date of delivery of the property, keep a record of the property delivered and the status and identity of the person to whom the property is delivered.

(e) Delivery of property pursuant to this section does not determine ownership of the property or confer any greater rights in the property than the recipient would otherwise have and does not preclude later proceedings for administration of the decedent s estate. If proceedings for administration of the decedent s estate are commenced, the person holding the property shall deliver it to the personal representative on request by the personal representative.

(f) A person that delivers property pursuant to this section is not liable for loss or damage to the property caused by the person to whom the property is delivered.

(Enacted by Stats. 1990, Ch. 79.)



331

(a) This section applies only to a safe deposit box in a financial institution held by the decedent in the decedent s sole name, or held by the decedent and others where all are deceased. Nothing in this section affects the rights of a surviving coholder.

(b) A person who has a key to the safe deposit box may, before letters have been issued, obtain access to the safe deposit box only for the purposes specified in this section by providing the financial institution with both of the following:

(1) Proof of the decedent s death. Proof shall be provided by a certified copy of the decedent s death certificate or by a written statement of death from the coroner, treating physician, or hospital or institution where the decedent died.

(2) Reasonable proof of the identity of the person seeking access. Reasonable proof of identity is provided for the purpose of this paragraph if the requirements of Section 13104 are satisfied.

(c) The financial institution has no duty to inquire into the truth of any statement, declaration, certificate, affidavit, or document offered as proof of the decedent s death or proof of identity of the person seeking access.

(d) When the person seeking access has satisfied the requirements of subdivision (b), the financial institution shall do all of the following:

(1) Keep a record of the identity of the person.

(2) Permit the person to open the safe deposit box under the supervision of an officer or employee of the financial institution, and to make an inventory of its contents.

(3) Make a photocopy of all wills and trust instruments removed from the safe deposit box, and keep the photocopy in the safe deposit box until the contents of the box are removed by the personal representative of the estate or other legally authorized person. The financial institution may charge the person given access a reasonable fee for photocopying.

(4) Permit the person given access to remove instructions for the disposition of the decedent s remains, and, after a photocopy is made, to remove the wills and trust instruments.

(e) The person given access shall deliver all wills found in the safe deposit box to the clerk of the superior court and mail or deliver a copy to the person named in the will as executor or beneficiary as provided in Section 8200.

(f) Except as provided in subdivision (d), the person given access shall not remove any of the contents of the decedent s safe deposit box.

(Added by Stats. 1991, Ch. 1055, Sec. 15.)






PART 11. FIDUCIARIES' WARTIME SUBSTITUTION LAW

CHAPTER 1. General Provisions

ARTICLE 1. Short Title and Definitions

350

This part may be cited as the Fiduciaries Wartime Substitution Law.

(Enacted by Stats. 1990, Ch. 79.)



351

Unless the provision or context otherwise requires, the definitions in this article govern the construction of this part.

(Enacted by Stats. 1990, Ch. 79.)



352

Consultant means a person, other than a trustee, designated in a trust to advise or direct the trustee concerning the trust, or whose consent or approval is required for a purchase, sale, exchange, or other transaction by the trustee, and includes a settlor who reserves the power of a consultant.

(Enacted by Stats. 1990, Ch. 79.)



353

Estate means a trust estate, a decedent s estate, a guardianship or conservatorship estate, or other property that is the subject of a donative transfer.

(Enacted by Stats. 1990, Ch. 79.)



354

Interested person means, in addition to the meaning given that term in Section 48, a person having a property right in or claim against a guardianship or conservatorship estate or other estate that may be affected by the proceeding.

(Enacted by Stats. 1990, Ch. 79.)



355

Original fiduciary means a fiduciary who is replaced by a substitute fiduciary or who makes a delegation of power under this part.

(Enacted by Stats. 1990, Ch. 79.)



356

A fiduciary or consultant is engaged in war service for the purpose of this part in each of the following cases:

(a) Where the person is a member of the armed forces of the United States or like forces of any nation with which the United States is allied or associated in time of war, including all of the following:

(1) Members of the Army, Navy, Marine Corps, Air Force, and Coast Guard.

(2) Members of the Public Health Service detailed by proper authority for duty with the armed forces.

(3) Members of all other organizations or services recognized by the laws of the United States as a part of or auxiliary to the armed forces of the United States.

(b) Where the person has been accepted for and is awaiting induction into the armed forces, or is receiving training or education under government supervision preliminary to induction into any of these forces, in time of war.

(c) Where the person is engaged, outside the 50 states of the United States, in any work in connection with a governmental agency of the United States or with the American Red Cross or any other body with similar objects operating with the approval and sanction of the government of the United States or of any nation with which the United States is allied or associated in time of war.

(d) Where the person is engaged in time of war in service on any ship of United States registry.

(e) Where the person is interned or a prisoner of war in a foreign country or in the United States or any possession or dependency of the United States.

(f) Where the person is absent from the 50 states of the United States and, due to war conditions, is unable to return freely at his or her own volition.

(g) Where the person is engaged in any service in the United States or abroad arising out of or connected with a state of war that the court having jurisdiction of the estate finds prevents the person from giving proper attention to his or her duties.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Scope of Part

360

This part applies to all fiduciaries and consultants, whether appointed or acting before, on, or after July 1, 1989.

(Enacted by Stats. 1990, Ch. 79.)



361

This part does not apply to the extent an otherwise valid provision in an instrument provides a different or contrary rule or is otherwise inconsistent with this part.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 3. Procedural Provisions

365

Proceedings under this part are in the court having jurisdiction over the estate or, if none, any court in which jurisdiction of the estate is proper.

(Enacted by Stats. 1990, Ch. 79.)



366

Notice of a hearing under this part shall be mailed at least 15 days before the hearing to each fiduciary and consultant and to the following persons:

(a) In the case of a trust, to each known beneficiary, subject to the provisions of Chapter 2 (commencing with Section 15800) of Part 3 of Division 9.

(b) In the case of a decedent s estate, as provided in Section 1220 to both of the following:

(1) Each known heir whose interest in the estate would be affected by the proceedings.

(2) Each known devisee whose interest in the estate would be affected by the proceedings.

(c) In the case of a guardianship or conservatorship estate, as provided in Section 1460.

(d) In other cases, to any additional interested persons required by the court to receive notice.

(Enacted by Stats. 1990, Ch. 79.)









CHAPTER 2. Appointment of Substitute Fiduciary

370

If a fiduciary is engaged in war service, on petition of the fiduciary, a cofiduciary, or an interested person, the court may do any one or more of the following:

(a) Appoint a substitute fiduciary. If there is a qualified and acting cofiduciary, the court is not required to appoint a substitute fiduciary but may vest in the cofiduciary the powers of the original fiduciary engaged in war service.

(b) Order a suspension of the powers and duties of the original fiduciary for the period the original fiduciary is engaged in war service and until further order of the court.

(c) Order an account by the original fiduciary.

(Enacted by Stats. 1990, Ch. 79.)



371

A substitute fiduciary has all the powers, including discretionary powers, that the original fiduciary had, except powers that the court determines are purely personal to the original fiduciary, and is subject to the same duties as the original fiduciary.

(Enacted by Stats. 1990, Ch. 79.)



372

Except as otherwise ordered by the court, a substitute fiduciary shall give a bond in the manner and to the extent provided by law for the original fiduciary.

(Enacted by Stats. 1990, Ch. 79.)



373

After the expiration of an original fiduciary s war service, if the estate has not been closed, the original fiduciary, on petition, is entitled to reinstatement as fiduciary. On reinstatement, the substitute fiduciary may, in the discretion of the court, be removed and may be discharged on conditions prescribed by the court.

(Enacted by Stats. 1990, Ch. 79.)



374

A substitute fiduciary or an original fiduciary reinstated under Section 373 is not liable for the acts or omissions of the predecessor fiduciary.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 3. Delegation of Powers

ARTICLE 1. Delegation by Fiduciary

380

(a) A fiduciary who is or will be engaged in war service may delegate the fiduciary s powers, including discretionary powers, to a fiduciary who is not engaged in war service. Delegation may be made for the period during which the original fiduciary is engaged in war service and not to exceed six months following the expiration of that period.

(b) Approval of the court, on petition of the original fiduciary, the delegate, or an interested person, is required for delegation.

(Enacted by Stats. 1990, Ch. 79.)



381

The right of delegation does not exist to the extent the court determines that powers to be delegated are purely personal to the original fiduciary.

(Enacted by Stats. 1990, Ch. 79.)



382

After the expiration of the original fiduciary s war service, the court may, on petition of the original fiduciary, authorize the original fiduciary to resume the exercise of the fiduciary functions, and the delegated powers cease.

(Enacted by Stats. 1990, Ch. 79.)



383

The original fiduciary is not liable for the acts or omissions of the delegate.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Delegation by Consultant

385

(a) A consultant who is or will be engaged in war service may delegate the powers of the consultant, including discretionary powers, to a coconsultant who is not engaged in war service, or to the trustee administering the trust. The procedure for delegation by a fiduciary governs delegation by a consultant.

(b) The right of delegation does not exist to the extent the court determines that powers to be delegated are purely personal to the consultant. These powers are suspended until their exercise is resumed pursuant to this article.

(Enacted by Stats. 1990, Ch. 79.)



386

If a consultant who is engaged in war service does not delegate the consultant s powers, the court, on petition of the trustee or an interested person, may do either of the following:

(a) Suspend the consultant s powers for the period of the consultant s war service and not to exceed six months following the expiration of that period.

(b) Confer the powers, except discretionary powers that the court determines are purely personal to the consultant, on a coconsultant designated in the trust, the trustee, or any other qualified person.

(Enacted by Stats. 1990, Ch. 79.)



387

If a consultant has delegated or the court has suspended the powers of the consultant, the court may, on petition by the consultant within six months following the expiration of the period of the consultant s war service, authorize the consultant to resume the exercise of the consultant s functions. All powers delegated to or conferred on other persons thereupon cease.

(Enacted by Stats. 1990, Ch. 79.)



388

A consultant who delegates powers under this article is not liable for the acts or omissions of the delegate.

(Enacted by Stats. 1990, Ch. 79.)












PART 12. PROBATE REFEREES

CHAPTER 1. Appointment and Revocation

400

(a) The Controller shall appoint at least one person in each county to act as a probate referee for the county.

(b) If there are fewer than three qualified applicants to serve in a county, the Controller may designate a probate referee from another county or make an interim appointment, to serve until the vacancy has been filled by a qualified applicant.

(Enacted by Stats. 1990, Ch. 79.)



401

(a) Appointment shall be from among persons passing a qualification examination. A person who passes the examination is eligible for appointment for a period of five years from the date of the examination.

(b) Appointment shall be on the basis of merit without regard to sex, race, religious creed, color, national origin, ancestry, marital status, or political affiliation.

(Enacted by Stats. 1990, Ch. 79.)



402

(a) The qualification examination for applicants for appointment to act as a probate referee shall be held at times and places within the state determined by the Controller.

(b) The Controller may contract with another agency to administer the qualification examination. Administration of the examination shall include:

(1) Development of standards for passage of the examination.

(2) Preparation of examination questions.

(3) Giving the examination.

(4) Scoring the examination.

(c) Each applicant shall pay a fee for taking the qualification examination. The agency administering the examination shall transmit to the Controller a list of candidates who have received a passing score in the examination. The list is a public record.

(Enacted by Stats. 1990, Ch. 79.)



403

(a) The term of office of a probate referee is four years, expiring June 30. A person may be appointed to complete the unexpired term of office of a probate referee whose appointment is revoked or is otherwise terminated. For a period of five years from the date of expiration of the term of office, a person who had been appointed to act as a probate referee is eligible for reappointment.

(b) If the Controller increases the number of probate referees in a county, the Controller shall stagger the terms of the new appointees so that one-quarter, or as close to one-quarter as possible, of the terms of the probate referees in that county expire on June 30 of each succeeding year.

(Enacted by Stats. 1990, Ch. 79.)



404

(a) The Controller shall establish and may amend standards of training, performance, and ethics of probate referees. The standards are a public record.

(b) The Controller may revoke the appointment of a person to act as a probate referee for noncompliance with any standard of training, performance, or ethics established under subdivision (a). The Controller may revoke an appointment under this subdivision without notice or a hearing, but the revocation is subject to review by writ of mandate in a court of competent jurisdiction.

(Enacted by Stats. 1990, Ch. 79.)



405

Notwithstanding Section 404, the Controller may, at the Controller s pleasure, revoke the appointment of a person to act as a probate referee. Under this section, the Controller may revoke the appointment of not more than 10 percent of the probate referees in each county in any one calendar year, but may revoke the appointment of at least one probate referee in each county in any one calendar year.

(Enacted by Stats. 1990, Ch. 79.)



406

(a) The authority of a person to act as a probate referee ceases immediately upon expiration of the person s term of office, revocation of the person s appointment, or other termination pursuant to law.

(b) Upon cessation of authority of a person to act as a probate referee, the Controller shall notify the superior court of the county for which the probate referee was appointed. Upon receipt of notice, or if it otherwise comes to the attention of the court that the authority of a person to act as a probate referee has ceased, the court shall reassign any estate for which the person had been designated as probate referee to another probate referee.

(Enacted by Stats. 1990, Ch. 79.)



407

(a) As used in this section, prohibited political activity means directly or indirectly soliciting, receiving, or contributing, or being in any manner involved in soliciting, receiving, or contributing, any of the following:

(1) An assessment, subscription, or contribution to any party, incumbent, committee, or candidate exceeding two hundred dollars ($200) in any one calendar year for any partisan public office of this state.

(2) An assessment, subscription, contribution, or political service in any amount for any campaign for the office of Controller.

(b) Upon a person s appointment and thereafter in January of each year during the person s tenure as a probate referee, the person shall file with the Controller a verified statement indicating whether the person has engaged in prohibited political activity during the preceding two calendar years.

(c) The Controller may not appoint or reappoint as a probate referee a person who within the preceding two calendar years has engaged in prohibited political activity, and any such appointment or reappointment is void and shall be revoked. The Controller shall revoke the appointment of a person who, during the person s tenure as a probate referee, engages in prohibited political activity. However, all acts not otherwise invalid, performed by the person before revocation of the person s appointment, are valid.

(d) A person shall not engage in prohibited political activity during the time the person is an applicant for appointment or reappointment, or during the person s tenure as a probate referee. A violation of this subdivision is a misdemeanor.

(e) Subdivisions (a), (c), and (d) do not apply to any prohibited political activity that occurred before July 1, 1989, and the applicable law in effect before July 1, 1989, continues to apply. Subdivision (b) applies on July 1, 1989, to persons who apply for appointment on or after July 1, 1989. A person who applied for appointment or who was appointed before July 1, 1989, shall file the first statement required by subdivision (b) on or before July 1, 1989, and thereafter as prescribed in subdivision (b).

(Enacted by Stats. 1990, Ch. 79.)



408

The appointment of a probate referee by the Controller before July 1, 1989, is not invalidated by the repeal of the law under which the appointment was made. Appointment of a probate referee before July 1, 1989, may be revoked under this chapter only if revocation would otherwise be proper under this chapter.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 2. Powers of Probate Referee

450

Upon designation by the court, the probate referee has all the powers of a referee of the superior court and all other powers provided in this chapter.

(Enacted by Stats. 1990, Ch. 79.)



451

(a) For the purpose of appraisal of property in the estate, the probate referee may require, and may issue a subpoena to compel, the appearance before the referee of the personal representative, guardian, conservator, or other fiduciary, an interested person, or any other person the referee has reason to believe has knowledge of the property.

(b) A subpoena issued under subdivision (a) is subject to the provisions of Chapter 6 (commencing with Section 2020.010) of Title 4 of Part 4 of the Code of Civil Procedure governing deposition subpoenas.

(Amended by Stats. 2004, Ch. 182, Sec. 52. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



452

(a) The probate referee may:

(1) Examine and take the testimony under oath of a person appearing before the referee.

(2) Require, and issue a subpoena to compel, the person to produce any document in the person s possession or control, concerning the value of any property in the estate.

(b) A subpoena issued under subdivision (a) is subject to the provisions of Chapter 6 (commencing with Section 2020.010) of Title 4 of Part 4 of the Code of Civil Procedure governing deposition subpoenas.

(Amended by Stats. 2004, Ch. 182, Sec. 53. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



453

(a) On petition of a person required to appear before the probate referee pursuant to this chapter, the court may make a protective order to protect the person from annoyance, embarrassment, or oppression. The petitioner shall mail notice of the hearing on the petition to the probate referee and to the personal representative, guardian, conservator, or other fiduciary at least 15 days before the date set for the hearing. Any subpoena issued by the probate referee is stayed during the pendency of the petition.

(b) On petition of the probate referee, the court may make an order to show cause why a person who is required, but fails, to appear before the probate referee pursuant to this chapter, should not be compelled to do so. The probate referee shall mail notice of the hearing on the petition to the person at least 15 days before the date set for the hearing.

(Enacted by Stats. 1990, Ch. 79.)









PART 13. LITIGATION INVOLVING DECEDENT

CHAPTER 1. Liability of Decedent Covered byInsurance

550

(a) Subject to the provisions of this chapter, an action to establish the decedent s liability for which the decedent was protected by insurance may be commenced or continued against the decedent s estate without the need to join as a party the decedent s personal representative or successor in interest.

(b) The remedy provided in this chapter is cumulative and may be pursued concurrently with other remedies.

(Enacted by Stats. 1990, Ch. 79.)



551

Notwithstanding Section 366.2 of the Code of Civil Procedure, if the limitations period otherwise applicable to the action has not expired at the time of the decedent s death, an action under this chapter may be commenced within one year after the expiration of the limitations period otherwise applicable.

(Amended by Stats. 1992, Ch. 178, Sec. 30. Effective January 1, 1993.)



552

(a) An action under this chapter shall name as the defendant, Estate of (name of decedent), Deceased. Summons shall be served on a person designated in writing by the insurer or, if none, on the insurer. Further proceedings shall be in the name of the estate, but otherwise shall be conducted in the same manner as if the action were against the personal representative.

(b) On motion of an interested person, or on its own motion, the court in which the action is pending may, for good cause, order the appointment and substitution of a personal representative as the defendant.

(c) An action against the estate of the decedent under this chapter may be consolidated with an action against the personal representative.

(Enacted by Stats. 1990, Ch. 79.)



553

The insurer may deny or otherwise contest its liability in an action under this chapter or by an independent action. Unless the personal representative is joined as a party, a judgment in the action under this chapter or in the independent action does not adjudicate rights by or against the estate.

(Enacted by Stats. 1990, Ch. 79.)



554

(a) Except as provided in subdivision (b), either the damages sought in an action under this chapter shall be within the limits and coverage of the insurance, or recovery of damages outside the limits or coverage of the insurance shall be waived. A judgment in favor of the plaintiff in the action is enforceable only from the insurance coverage and not against property in the estate.

(b) Where the amount of damages sought in the action exceeds the coverage of the insurance, subdivision (a) does not apply if both of the following conditions are satisfied:

(1) The personal representative is joined as a party to the action.

(2) The plaintiff files a claim in compliance with Section 9390.

(Amended by Stats. 1990, Ch. 710, Sec. 3. Operative July 1, 1991, by Sec. 48 of Ch. 710.)



555

(a) This chapter does not apply to an action commenced before July 1, 1989.

(b) The applicable law in effect before July 1, 1989, continues to apply to an action commenced before July 1, 1989, notwithstanding its repeal by Chapter 1199 of the Statutes of 1988.

(Enacted by Stats. 1990, Ch. 79.)









PART 14. POWERS OF APPOINTMENT

CHAPTER 1. General Provisions

600

Except to the extent that the common law rules governing powers of appointment are modified by statute, the common law as to powers of appointment is the law of this state.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)



601

If the law existing at the time of the creation of a power of appointment and the law existing at the time of the release or exercise of the power of appointment or at the time of the assertion of a right given by this part differ, the law existing at the time of the release, exercise, or assertion of a right controls. Nothing in this section makes invalid a power of appointment created before July 1, 1970, that was valid under the law in existence at the time it was created.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)






CHAPTER 2. Definitions; Classification of Powers of Appointment

610

As used in this part:

(a) Appointee means the person in whose favor a power of appointment is exercised.

(b) Appointive property means the property or interest in property that is the subject of the power of appointment.

(c) Creating instrument means the deed, will, trust, or other writing or document that creates or reserves the power of appointment.

(d) Donee means the person to whom a power of appointment is given or in whose favor a power of appointment is reserved.

(e) Donor means the person who creates or reserves a power of appointment.

(f) Permissible appointee means a person in whose favor a power of appointment can be exercised.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)



611

(a) A power of appointment is general only to the extent that it is exercisable in favor of the donee, the donee s estate, the donee s creditors, or creditors of the donee s estate, whether or not it is exercisable in favor of others.

(b) A power to consume, invade, or appropriate property for the benefit of a person in discharge of the donee s obligation of support that is limited by an ascertainable standard relating to the person s health, education, support, or maintenance is not a general power of appointment.

(c) A power exercisable by the donee only in conjunction with a person having a substantial interest in the appointive property that is adverse to the exercise of the power in favor of the donee, the donee s estate, the donee s creditors, or creditors of the donee s estate is not a general power of appointment.

(d) A power of appointment that is not general is special.

(e) A power of appointment may be general as to some appointive property, or an interest in or a specific portion of appointive property, and be special as to other appointive property.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)



612

(a) A power of appointment is testamentary if it is exercisable only by a will.

(b) A power of appointment is presently exercisable at the time in question to the extent that an irrevocable appointment can be made.

(c) A power of appointment is not presently exercisable if it is postponed. A power of appointment is postponed in either of the following circumstances:

(1) The creating instrument provides that the power of appointment may be exercised only after a specified act or event occurs or a specified condition is met, and the act or event has not occurred or the condition has not been met.

(2) The creating instrument provides that an exercise of the power of appointment is revocable until a specified act or event occurs or a specified condition is met, and the act or event has not occurred or the condition has not been met.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)



613

A power of appointment is imperative where the creating instrument manifests an intent that the permissible appointees be benefited even if the donee fails to exercise the power. An imperative power can exist even though the donee has the privilege of selecting some and excluding others of the designated permissible appointees. All other powers of appointment are discretionary. The donee of a discretionary power is privileged to exercise, or not to exercise, the power as the donee chooses.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)






CHAPTER 3. Creation of Powers of Appointment

620

A power of appointment can be created only by a donor having the capacity to transfer the interest in property to which the power relates.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)






CHAPTER 4. Exercise of Powers of Appointment

ARTICLE 1. Donee’s Capacity

625

(a) A power of appointment can be exercised only by a donee having the capacity to transfer the interest in property to which the power relates.

(b) Unless the creating instrument otherwise provides, a donee who is a minor may not exercise a power of appointment during minority.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)






ARTICLE 2. Scope of Donee’s Authority

630

(a) Except as otherwise provided in this part, if the creating instrument specifies requirements as to the manner, time, and conditions of the exercise of a power of appointment, the power can be exercised only by complying with those requirements.

(b) Unless expressly prohibited by the creating instrument, a power stated to be exercisable by an inter vivos instrument is also exercisable by a written will.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)



631

(a) Where an appointment does not satisfy the formal requirements specified in the creating instrument as provided in subdivision (a) of Section 630, the court may excuse compliance with the formal requirements and determine that exercise of the appointment was effective if both of the following requirements are satisfied:

(1) The appointment approximates the manner of appointment prescribed by the donor.

(2) The failure to satisfy the formal requirements does not defeat the accomplishment of a significant purpose of the donor.

(b) This section does not permit a court to excuse compliance with a specific reference requirement under Section 632.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)



632

If the creating instrument expressly directs that a power of appointment be exercised by an instrument that makes a specific reference to the power or to the instrument that created the power, the power can be exercised only by an instrument containing the required reference.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)



633

(a) If the creating instrument requires the consent of the donor or other person to exercise a power of appointment, the power can only be exercised when the required consent is contained in the instrument of exercise or in a separate written instrument, signed in each case by the person whose consent is required.

(b) Unless expressly prohibited by the creating instrument:

(1) If a person whose consent is required dies, the power may be exercised by the donee without the consent of that person.

(2) If a person whose consent is required becomes legally incapable of consenting, the person s guardian or conservator may consent to an exercise of the power.

(3) A consent may be given before or after the exercise of the power by the donee.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)



634

A power of appointment created in favor of two or more donees can only be exercised when all of the donees unite in its exercise. If one or more of the donees dies, becomes legally incapable of exercising the power, or releases the power, the power may be exercised by the others, unless expressly prohibited by the creating instrument.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)



635

Nothing in this chapter affects the power of a court of competent jurisdiction to remedy a defective exercise of an imperative power of appointment.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)






ARTICLE 3. Donee’s Required Intent

640

(a) The exercise of a power of appointment requires a manifestation of the donee s intent to exercise the power.

(b) A manifestation of the donee s intent to exercise a power of appointment exists in any of the following circumstances:

(1) The donee declares, in substance, that the donee exercises specific powers or all the powers the donee has.

(2) The donee purports to transfer an interest in the appointive property that the donee would have no power to transfer except by virtue of the power.

(3) The donee makes a disposition that, when considered with reference to the property owned and the circumstances existing at the time of the disposition, manifests the donee s understanding that the donee was disposing of the appointive property.

(c) The circumstances described in subdivision (b) are illustrative, not exclusive.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)



641

(a) A general residuary clause in a will, or a will making general disposition of all the testator s property, does not exercise a power of appointment held by the testator unless specific reference is made to the power or there is some other indication of intent to exercise the power.

(b) This section applies in a case where the donee dies on or after July 1, 1982.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)



642

If a power of appointment existing at the donee s death, but created after the execution of the donee s will, is exercised by the will, the appointment is effective except in either of the following cases:

(a) The creating instrument manifests an intent that the power may not be exercised by a will previously executed.

(b) The will manifests an intent not to exercise a power subsequently acquired.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)






ARTICLE 4. Types of Appointments

650

(a) The donee of a general power of appointment may make an appointment:

(1) Of all of the appointive property at one time, or several partial appointments at different times, where the power is exercisable inter vivos.

(2) Of present or future interests or both.

(3) Subject to conditions or charges.

(4) Subject to otherwise lawful restraints on the alienation of the appointed interest.

(5) In trust.

(6) Creating a new power of appointment.

(b) The listing in subdivision (a) is illustrative, not exclusive.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)



651

Subject to the limitations imposed by the creating instrument, the donee of a special power may make any of the types of appointment permissible for the donee of a general power under Section 650.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)



652

(a) Except as provided in subdivision (b), the donee of a special power of appointment may appoint the whole or any part of the appointive property to any one or more of the permissible appointees and exclude others.

(b) If the donor specifies either a minimum or maximum share or amount to be appointed to one or more of the permissible appointees, the exercise of the power must conform to the specification.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)






ARTICLE 5. Contracts to Appoint; Releases

660

(a) The donee of a power of appointment that is presently exercisable, whether general or special, can contract to make an appointment to the same extent that the donee could make an effective appointment.

(b) The donee of a power of appointment cannot contract to make an appointment while the power of appointment is not presently exercisable. If a promise to make an appointment under such a power is not performed, the promisee cannot obtain either specific performance or damages, but the promisee is not prevented from obtaining restitution of the value given by the promisee for the promise.

(c) Unless the creating instrument expressly provides that the donee may not contract to make an appointment while the power of appointment is not presently exercisable, subdivision (b) does not apply to the case where the donor and the donee are the same person. In this case, the donee can contract to make an appointment to the same extent that the donee could make an effective appointment if the power of appointment were presently exercisable.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)



661

(a) Unless the creating instrument otherwise provides, a general or special power of appointment that is a discretionary power, whether testamentary or otherwise, may be released, either with or without consideration, by a written instrument signed by the donee and delivered as provided in subdivision (c).

(b) A releasable power may be released with respect to the whole or any part of the appointive property and may also be released in such manner as to reduce or limit the permissible appointees. No partial release of a power shall be deemed to make imperative the remaining power that was not imperative before the release unless the instrument of release expressly so provides. No release of a power that is not presently exercisable is permissible where the donor designated persons or a class to take in default of the donee s exercise of the power unless the release serves to benefit all persons designated as provided by the donor.

(c) A release shall be delivered as follows:

(1) If the creating instrument specifies a person to whom a release is to be delivered, the release shall be delivered to that person, but delivery need not be made as provided in this paragraph if the person cannot with due diligence be found.

(2) In a case where the property to which the power relates is held by a trustee, the release shall be delivered to the trustee.

(3) In a case not covered by paragraph (1) or (2), the release may be delivered to any of the following:

(A) A person, other than the donee, who could be adversely affected by the exercise of the power.

(B) The county recorder of the county in which the donee resides or in which the deed, will, or other instrument creating the power is filed.

(d) A release of a power of appointment that affects real property or obligations secured by real property shall be acknowledged and proved, and may be certified and recorded, in like manner and with like effect as grants of real property, and all statutory provisions relating to the recordation or nonrecordation of conveyances of real property and to the effect thereof apply to a release with like effect, without regard to the date when the release was delivered, if at all, pursuant to subdivision (c). Failure to deliver, pursuant to subdivision (c), a release that is recorded pursuant to this subdivision does not affect the validity of any transaction with respect to the real property or obligation secured thereby, and the general laws of this state on recording and its effect govern the transaction.

(e) This section does not impair the validity of a release made before July 1, 1970.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)



662

(a) A release on behalf of a minor donee shall be made by the guardian of the estate of the minor pursuant to an order of court obtained under this section.

(b) The guardian or other interested person may file a petition with the court in which the guardianship of the estate proceeding is pending for an order of the court authorizing or requiring the guardian to release the ward s powers as a donee or a power of appointment in whole or in part.

(c) Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1 of Division 4 to all of the following (other than the petitioner or persons joining in the petition):

(1) The persons required to be given notice under Chapter 3 (commencing with Section 1460) of Part 1 of Division 4.

(2) The donor of the power, if alive.

(3) The trustee, if the property to which the power relates is held by a trustee.

(4) Other persons as ordered by the court.

(d) After hearing, the court in its discretion may make an order authorizing or requiring the guardian to release on behalf of the ward a general or special power of appointment as permitted under Section 661, if the court determines, taking into consideration all the relevant circumstances, that the ward as a prudent person would make the release of the power of appointment if the ward had the capacity to do so.

(e) Nothing in this section imposes any duty on the guardian to file a petition under this section, and the guardian is not liable for failure to file a petition under this section.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)









CHAPTER 5. Effect of Failure to Make Effective Appointment

670

An exercise of a power of appointment is not void solely because it is more extensive than authorized by the power, but is valid to the extent that the exercise was permissible under the terms of the power.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)



671

(a) Unless the creating instrument or the donee, in writing, manifests a contrary intent, where the donee dies without having exercised an imperative power of appointment either in whole or in part, the persons designated as permissible appointees take equally of the property not already appointed. Where the creating instrument establishes a minimum distribution requirement that is not satisfied by an equal division of the property not already appointed, the appointees who have received a partial appointment are required to return a pro rata portion of the property they would otherwise be entitled to receive in an amount sufficient to meet the minimum distribution requirement.

(b) Where an imperative power of appointment has been exercised defectively, either in whole or in part, its proper execution may be adjudged in favor of the person intended to be benefited by the defective exercise.

(c) Where an imperative power of appointment has been created so that it confers on a person a right to have the power exercised in the person s favor, the proper exercise of the power can be compelled in favor of the person, or the person s assigns, creditors, guardian, or conservator.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)



672

(a) Except as provided in subdivision (b), if the donee of a discretionary power of appointment fails to appoint the property, releases the entire power, or makes an ineffective appointment, in whole or in part, the appointive property not effectively appointed passes to the person named by the donor as taker in default or, if there is none, reverts to the donor.

(b) If the donee of a general power of appointment makes an ineffective appointment, an implied alternative appointment to the donee s estate may be found if the donee has manifested an intent that the appointive property be disposed of as property of the donee rather than as in default of appointment.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)



673

(a) Except as provided in subdivision (b), if an appointment by will or by instrument effective only at the death of the donee is ineffective because of the death of an appointee before the appointment becomes effective and the appointee leaves issue surviving the donee, the surviving issue of the appointee take the appointed property in the same manner as the appointee would have taken had the appointee survived the donee, except that the property passes only to persons who are permissible appointees, including appointees permitted under Section 674. If the surviving issue are all of the same degree of kinship to the deceased appointee, they take equally, but if of unequal degree, then those of more remote degree take in the manner provided in Section 240.

(b) This section does not apply if either the donor or donee manifests an intent that some other disposition of the appointive property shall be made.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)



674

(a) Unless the creating instrument expressly provides otherwise, if a permissible appointee dies before the exercise of a special power of appointment, the donee has the power to appoint to the issue of the deceased permissible appointee, whether or not the issue was included within the description of the permissible appointees, if the deceased permissible appointee was alive at the time of the execution of the creating instrument or was born thereafter.

(b) This section applies whether the special power of appointment is exercisable by inter vivos instrument, by will, or otherwise.

(c) This section applies to a case where the power of appointment is exercised on or after July 1, 1982, but does not affect the validity of any exercise of a power of appointment made before July 1, 1982.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)






CHAPTER 6. Rights of Creditors

680

The donor of a power of appointment cannot nullify or alter the rights given creditors of the donee by Sections 682, 683, and 684 by any language in the instrument creating the power.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)



681

Property covered by a special power of appointment is not subject to the claims of creditors of the donee or of the donee s estate or to the expenses of the administration of the donee s estate.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)



682

(a) To the extent that the property owned by the donee is inadequate to satisfy the claims of the donee s creditors, property subject to a general power of appointment that is presently exercisable is subject to the claims to the same extent that it would be subject to the claims if the property were owned by the donee.

(b) Upon the death of the donee, to the extent that the donee s estate is inadequate to satisfy the claims of creditors of the estate and the expenses of administration of the estate, property subject to a general testamentary power of appointment or to a general power of appointment that was presently exercisable at the time of the donee s death is subject to the claims and expenses to the same extent that it would be subject to the claims and expenses if the property had been owned by the donee.

(c) This section applies whether or not the power of appointment has been exercised.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)



683

Property subject to an unexercised general power of appointment created by the donor in the donor s favor, whether or not presently exercisable, is subject to the claims of the donor s creditors or the donor s estate and to the expenses of the administration of the donor s estate.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)



684

For the purposes of Sections 682 and 683, a person to whom the donee owes an obligation of support shall be considered a creditor of the donee to the extent that a legal obligation exists for the donee to provide the support.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)






CHAPTER 7. Rule Against Perpetuities

690

The statutory rule against perpetuities provided by Part 2 (commencing with Section 21200) of Division 11 applies to powers of appointment governed by this part.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)






CHAPTER 8. Revocability of Creation, Exercise, or Release of Power of Appointment

695

(a) Unless the power to revoke is in the creating instrument or exists pursuant to Section 15400, the creation of a power of appointment is irrevocable.

(b) Unless made expressly irrevocable by the creating instrument or the instrument of exercise, an exercise of a power of appointment is revocable if the power to revoke exists pursuant to Section 15400 or so long as the interest in the appointive property, whether present or future, has not been transferred or become distributable pursuant to the appointment.

(c) Unless the power to revoke is reserved in the instrument releasing the power, a release of a power of appointment is irrevocable.

(Added by Stats. 1992, Ch. 30, Sec. 2. Effective January 1, 1993.)









PART 15. DEPOSIT OF ESTATE PLANNING DOCUMENTS WITH ATTORNEY

CHAPTER 1. Definitions

700

Unless the provision or context otherwise requires, the definitions in this chapter govern the construction of this part.

(Added by Stats. 1993, Ch. 519, Sec. 4. Effective January 1, 1994.)



701

Attorney means an individual licensed to practice law in this state.

(Added by Stats. 1993, Ch. 519, Sec. 4. Effective January 1, 1994.)



702

Deposit means delivery of a document by a depositor to an attorney for safekeeping or authorization by a depositor for an attorney to retain a document for safekeeping.

(Added by Stats. 1993, Ch. 519, Sec. 4. Effective January 1, 1994.)



703

Depositor means a natural person who deposits the person s document with an attorney.

(Added by Stats. 1993, Ch. 519, Sec. 4. Effective January 1, 1994.)



704

Document means any of the following:

(a) A signed original will, declaration of trust, trust amendment, or other document modifying a will or trust.

(b) A signed original power of attorney.

(c) A signed original nomination of conservator.

(d) Any other signed original instrument that the attorney and depositor agree in writing to make subject to this part.

(Added by Stats. 1993, Ch. 519, Sec. 4. Effective January 1, 1994.)






CHAPTER 2. Duties and Liabilities of Attorney

710

If a document is deposited with an attorney, the attorney, and a successor attorney that accepts transfer of the document, shall use ordinary care for preservation of the document on and after July 1, 1994, whether or not consideration is given, and shall hold the document in a safe, vault, safe deposit box, or other secure place where it will be reasonably protected against loss or destruction.

(Added by Stats. 1993, Ch. 519, Sec. 4. Effective January 1, 1994.)



711

If a document deposited with an attorney is lost or destroyed, the attorney shall give notice of the loss or destruction to the depositor by one of the following methods:

(a) By mailing the notice to the depositor s last known address.

(b) By the method most likely to give the depositor actual notice.

(Added by Stats. 1993, Ch. 519, Sec. 4. Effective January 1, 1994.)



712

Notwithstanding failure of an attorney to satisfy the standard of care required by Section 710 or 716, the attorney is not liable for loss or destruction of the document if the depositor has actual notice of the loss or destruction and a reasonable opportunity to replace the document, and the attorney offers without charge either to assist the depositor in replacing the document, or to prepare a substantially similar document and assist in its execution.

(Added by Stats. 1993, Ch. 519, Sec. 4. Effective January 1, 1994.)



713

The acceptance by an attorney of a document for deposit imposes no duty on the attorney to do either of the following:

(a) Inquire into the content, validity, invalidity, or completeness of the document, or the correctness of any information in the document.

(b) Provide continuing legal services to the depositor or to any beneficiary under the document. This subdivision does not affect the duty, if any, of the drafter of the document to provide continuing legal services to any person.

(Added by Stats. 1993, Ch. 519, Sec. 4. Effective January 1, 1994.)



714

(a) If so provided in a written agreement signed by the depositor, an attorney may charge the depositor for compensation and expenses incurred in safekeeping or delivery of a document deposited with the attorney.

(b) No lien arises for the benefit of an attorney on a document deposited with the attorney, whether before or after its transfer, even if provided by agreement.

(Added by Stats. 1993, Ch. 519, Sec. 4. Effective January 1, 1994.)



715

An attorney may give written notice to a depositor, and obtain written acknowledgment from the depositor, in the following form:

NOTICE AND ACKNOWLEDGMENT

To:

_____ (Name of depositor) _____

_____ (Address) _____

_____ (City, state, and ZIP) _____

I have accepted your will or other estate planning document for safekeeping. I must use ordinary care for preservation of the document.

You must keep me advised of any change in your address shown above. If you do not and I cannot return this document to you when necessary, I will no longer be required to use ordinary care for preservation of the document, and I may transfer it to another attorney, or I may transfer it to the clerk of the superior court of the county of your last known domicile, and give notice of the transfer to the State Bar of California.

_____ (Signature of attorney) _____

_____ (Address of attorney) _____

_____ (City, state, ZIP) _____

My address shown above is correct. I understand that I must keep you advised of any change in this address.

Dated:

_____ (Signature of depositor) _____

(Added by Stats. 1993, Ch. 519, Sec. 4. Effective January 1, 1994.)



716

Notwithstanding Section 710, if an attorney has given written notice to the depositor, and has obtained written acknowledgment from the depositor, in substantially the form provided in Section 715, and the requirements of subdivision (a) of Section 732 are satisfied, the attorney, and a successor attorney that accepts transfer of a document, shall use at least slight care for preservation of a document deposited with the attorney.

(Added by Stats. 1993, Ch. 519, Sec. 4. Effective January 1, 1994.)






CHAPTER 3. Termination of Deposit

ARTICLE 1. Termination by Depositor

720

A depositor may terminate a deposit on demand, in which case the attorney shall deliver the document to the depositor.

(Added by Stats. 1993, Ch. 519, Sec. 4. Effective January 1, 1994.)






ARTICLE 2. Termination by Attorney

730

An attorney with whom a document has been deposited, or to whom a document has been transferred pursuant to this article, may terminate the deposit only as provided in this article.

(Added by Stats. 1993, Ch. 519, Sec. 4. Effective January 1, 1994.)



731

An attorney may terminate the deposit by one of the following methods:

(a) Personal delivery of the document to the depositor.

(b) Mailing the document to the depositor s last known address, by registered or certified mail with return receipt requested, and receiving a signed receipt.

(c) The method agreed on by the depositor and attorney.

(Added by Stats. 1993, Ch. 519, Sec. 4. Effective January 1, 1994.)



732

(a) An attorney may terminate a deposit under this section if the attorney has mailed notice to reclaim the document to the depositor s last known address and the depositor has failed to reclaim the document within 90 days after the mailing.

(b) Subject to subdivision (f), an attorney may terminate a deposit under this section by transferring the document to another attorney. All documents transferred under this subdivision shall be transferred to the same attorney.

(c) Subject to subdivision (f), if an attorney is deceased, lacks legal capacity, or is no longer an active member of the State Bar, a deposit may be terminated under this section by transferring the document to the clerk of the superior court of the county of the depositor s last known domicile. The attorney shall advise the clerk that the document is being transferred pursuant to Section 732.

(d) An attorney may not accept a fee or compensation from a transferee for transferring a document under this section. An attorney may charge a fee for receiving a document under this section.

(e) Transfer of a document by an attorney under this section is not a waiver or breach of any privilege or confidentiality associated with the document, and is not a violation of the rules of professional conduct. If the document is privileged under Article 3 (commencing with Section 950) of Chapter 4 of Division 8 of the Evidence Code, the document remains privileged after the transfer.

(f) If the document is a will and the attorney has actual notice that the depositor has died, the attorney may terminate a deposit only as provided in Section 734.

(Added by Stats. 1993, Ch. 519, Sec. 4. Effective January 1, 1994.)



733

(a) An attorney transferring one or more documents under Section 732 shall mail notice of the transfer to the State Bar of California. The notice shall contain all of the following information:

(1) The name of the depositor.

(2) The date of the transfer.

(3) The name, address, and State Bar number of the transferring attorney.

(4) Whether any documents are transferred to an attorney, and the name, address, and State Bar number of the attorney to whom the documents are transferred.

(5) Whether any documents are transferred to a superior court clerk.

(b) The State Bar shall record only one notice of transfer for each transferring attorney. The State Bar shall prescribe the form for the notice of transfer. On request by any person, the State Bar shall give that person information in the notice of transfer. At its sole election, the State Bar may give the information orally or in writing.

(Added by Stats. 1993, Ch. 519, Sec. 4. Effective January 1, 1994.)



734

(a) In cases not governed by subdivision (b) or (c), after the death of the depositor an attorney may terminate a deposit by personal delivery of the document to the depositor s personal representative.

(b) If the document is a will and the attorney has actual notice that the depositor has died but does not have actual notice that a personal representative has been appointed for the depositor, an attorney may terminate a deposit only as provided in Section 8200.

(c) If the document is a trust, after the death of the depositor an attorney may terminate a deposit by personal delivery of the document either to the depositor s personal representative or to the trustee named in the document.

(Added by Stats. 1993, Ch. 519, Sec. 4. Effective January 1, 1994.)



735

(a) If the attorney is deceased or lacks legal capacity, a deposit may be terminated as provided in this article by the attorney s law partner, by a shareholder of the attorney s law corporation, or by a lawyer or nonlawyer employee of the attorney s firm, partnership, or corporation.

(b) If the attorney lacks legal capacity and there is no person to act under subdivision (a), a deposit may be terminated by the conservator of the attorney s estate or by an attorney in fact acting under a durable power of attorney. A conservator of the attorney s estate may act without court approval.

(c) If the attorney is deceased and there is no person to act under subdivision (a), a deposit may be terminated by the attorney s personal representative.

(d) If a person authorized under this section terminates a deposit as provided in Section 732, the person shall give the notice required by Section 733.

(Added by Stats. 1993, Ch. 519, Sec. 4. Effective January 1, 1994.)












PART 16. JURISDICTION

800

The court in proceedings under this code is a court of general jurisdiction and the court, or a judge of the court, has the same power and authority with respect to the proceedings as otherwise provided by law for a superior court, or a judge of the superior court, including, but not limited to, the matters authorized by Section 128 of the Code of Civil Procedure.

(Added by Stats. 1994, Ch. 806, Sec. 4. Effective January 1, 1995.)



801

The court, on its own motion or on the motion of any interested party, may order that an action or proceeding not specifically provided in this code be determined in a separate civil action. Upon the payment of the appropriate filing fees, the court may order transfer of the severed action or proceeding to the separate civil action.

(Added by Stats. 1996, Ch. 862, Sec. 2. Effective January 1, 1997.)






PART 17. LEGAL MENTAL CAPACITY

810

The Legislature finds and declares the following:

(a) For purposes of this part, there shall exist a rebuttable presumption affecting the burden of proof that all persons have the capacity to make decisions and to be responsible for their acts or decisions.

(b) A person who has a mental or physical disorder may still be capable of contracting, conveying, marrying, making medical decisions, executing wills or trusts, and performing other actions.

(c) A judicial determination that a person is totally without understanding, or is of unsound mind, or suffers from one or more mental deficits so substantial that, under the circumstances, the person should be deemed to lack the legal capacity to perform a specific act, should be based on evidence of a deficit in one or more of the person s mental functions rather than on a diagnosis of a person s mental or physical disorder.

(Amended by Stats. 1998, Ch. 581, Sec. 19. Effective January 1, 1999.)



811

(a) A determination that a person is of unsound mind or lacks the capacity to make a decision or do a certain act, including, but not limited to, the incapacity to contract, to make a conveyance, to marry, to make medical decisions, to execute wills, or to execute trusts, shall be supported by evidence of a deficit in at least one of the following mental functions, subject to subdivision (b), and evidence of a correlation between the deficit or deficits and the decision or acts in question:

(1) Alertness and attention, including, but not limited to, the following:

(A) Level of arousal or consciousness.

(B) Orientation to time, place, person, and situation.

(C) Ability to attend and concentrate.

(2) Information processing, including, but not limited to, the following:

(A) Short- and long-term memory, including immediate recall.

(B) Ability to understand or communicate with others, either verbally or otherwise.

(C) Recognition of familiar objects and familiar persons.

(D) Ability to understand and appreciate quantities.

(E) Ability to reason using abstract concepts.

(F) Ability to plan, organize, and carry out actions in one s own rational self-interest.

(G) Ability to reason logically.

(3) Thought processes. Deficits in these functions may be demonstrated by the presence of the following:

(A) Severely disorganized thinking.

(B) Hallucinations.

(C) Delusions.

(D) Uncontrollable, repetitive, or intrusive thoughts.

(4) Ability to modulate mood and affect. Deficits in this ability may be demonstrated by the presence of a pervasive and persistent or recurrent state of euphoria, anger, anxiety, fear, panic, depression, hopelessness or despair, helplessness, apathy or indifference, that is inappropriate in degree to the individual s circumstances.

(b) A deficit in the mental functions listed above may be considered only if the deficit, by itself or in combination with one or more other mental function deficits, significantly impairs the person s ability to understand and appreciate the consequences of his or her actions with regard to the type of act or decision in question.

(c) In determining whether a person suffers from a deficit in mental function so substantial that the person lacks the capacity to do a certain act, the court may take into consideration the frequency, severity, and duration of periods of impairment.

(d) The mere diagnosis of a mental or physical disorder shall not be sufficient in and of itself to support a determination that a person is of unsound mind or lacks the capacity to do a certain act.

(e) This part applies only to the evidence that is presented to, and the findings that are made by, a court determining the capacity of a person to do a certain act or make a decision, including, but not limited to, making medical decisions. Nothing in this part shall affect the decisionmaking process set forth in Section 1418.8 of the Health and Safety Code, nor increase or decrease the burdens of documentation on, or potential liability of, health care providers who, outside the judicial context, determine the capacity of patients to make a medical decision.

(Amended by Stats. 1998, Ch. 581, Sec. 20. Effective January 1, 1999.)



812

Except where otherwise provided by law, including, but not limited to, Section 813 and the statutory and decisional law of testamentary capacity, a person lacks the capacity to make a decision unless the person has the ability to communicate verbally, or by any other means, the decision, and to understand and appreciate, to the extent relevant, all of the following:

(a) The rights, duties, and responsibilities created by, or affected by the decision.

(b) The probable consequences for the decisionmaker and, where appropriate, the persons affected by the decision.

(c) The significant risks, benefits, and reasonable alternatives involved in the decision.

(Repealed and added by Stats. 1996, Ch. 178, Sec. 5. Effective January 1, 1997.)



813

(a) For purposes of a judicial determination, a person has the capacity to give informed consent to a proposed medical treatment if the person is able to do all of the following:

(1) Respond knowingly and intelligently to queries about that medical treatment.

(2) Participate in that treatment decision by means of a rational thought process.

(3) Understand all of the following items of minimum basic medical treatment information with respect to that treatment:

(A) The nature and seriousness of the illness, disorder, or defect that the person has.

(B) The nature of the medical treatment that is being recommended by the person s health care providers.

(C) The probable degree and duration of any benefits and risks of any medical intervention that is being recommended by the person s health care providers, and the consequences of lack of treatment.

(D) The nature, risks, and benefits of any reasonable alternatives.

(b) A person who has the capacity to give informed consent to a proposed medical treatment also has the capacity to refuse consent to that treatment.

(Amended by Stats. 1996, Ch. 178, Sec. 6. Effective January 1, 1997.)






PART 18. RIGHT TO TRIAL

825

Except as otherwise expressly provided in this code, there is no right to a jury trial in proceedings under this code.

(Added by Stats. 1999, Ch. 175, Sec. 1. Effective January 1, 2000.)






PART 19. CONVEYANCE OR TRANSFER OF PROPERTY CLAIMED TO BELONG TO DECEDENT OR OTHER PERSON

850

(a) The following persons may file a petition requesting that the court make an order under this part:

(1) A guardian, conservator, or any claimant, in the following cases:

(A) Where the conservatee is bound by a contract in writing to convey real property or to transfer personal property, executed by the conservatee while competent or executed by the conservatee s predecessor in interest, and the contract is one that can be specifically enforced.

(B) Where the minor has succeeded to the interest of a person bound by a contract in writing to convey real property or to transfer personal property, and the contract is one that can be specifically enforced.

(C) Where the guardian or conservator or the minor or conservatee is in possession of, or holds title to, real or personal property, and the property or some interest therein is claimed to belong to another.

(D) Where the minor or conservatee has a claim to real or personal property title to or possession of which is held by another.

(2) The personal representative or any interested person in any of the following cases:

(A) Where the decedent while living is bound by a contract in writing to convey real property or to transfer personal property and dies before making the conveyance or transfer and the decedent, if living, could have been compelled to make the conveyance or transfer.

(B) Where the decedent while living binds himself or herself or his or her personal representative by a contract in writing to convey real property or to transfer personal property upon or after his or her death and the contract is one which can be specifically enforced.

(C)Where the decedent died in possession of, or holding title to, real or personal property, and the property or some interest therein is claimed to belong to another.

(D) Where the decedent died having a claim to real or personal property, title to or possession of which is held by another.

(3) The trustee or any interested person in any of the following cases:

(A) Where the trustee is in possession of, or holds title to, real or personal property, and the property, or some interest, is claimed to belong to another.

(B) Where the trustee has a claim to real or personal property, title to or possession of which is held by another.

(C) Where the property of the trust is claimed to be subject to a creditor of the settlor of the trust.

(b) The petition shall set forth facts upon which the claim is based.

(Added by Stats. 2001, Ch. 49, Sec. 1. Effective January 1, 2002.)



851

(a) At least 30 days prior to the day of the hearing, the petitioner shall cause notice of the hearing and a copy of the petition to be served in the manner provided in Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure on all of the following persons where applicable:

(1) The personal representative, conservator, guardian, or trustee as appropriate.

(2) Each person claiming an interest in, or having title to or possession of, the property.

(b) Except for those persons given notice pursuant to subdivision (a), notice of the hearing, together with a copy of the petition, shall be given as provided in Section 1220 if the matter concerns a decedent estate, as provided in Section 1460 if the matter concerns a conservatorship or guardianship, or as provided in Section 17203 if the matter concerns a trust to all of the following persons:

(1) Each person listed in Section 1220 along with any heir or devisee whose interest in the property may be affected by the petition if the matter concerns a decedent estate.

(2) Each person listed in Section 1460 if the matter concerns a conservatorship or guardianship.

(3) Each person listed in Section 17203 if the matter concerns a trust.

(c) The court may not shorten the time for giving the notice of hearing under this section.

(Added by Stats. 2001, Ch. 49, Sec. 1. Effective January 1, 2002.)



852

An interested person may request time for filing a response to the petition for discovery proceedings, or for other preparation for the hearing, and the court shall grant a continuance for a reasonable time for any of these purposes.

(Added by Stats. 2001, Ch. 49, Sec. 1. Effective January 1, 2002.)



853

A person having or claiming title to or an interest in the property which is the subject of the petition may, at or prior to the hearing, object to the hearing of the petition if the petition is filed in a court which is not the proper court under any other provision of law for the trial of a civil action seeking the same relief and, if the objection is established, the court shall not grant the petition.

(Added by Stats. 2001, Ch. 49, Sec. 1. Effective January 1, 2002.)



854

If a civil action is pending with respect to the subject matter of a petition filed pursuant to this chapter and jurisdiction has been obtained in the court where the civil action is pending prior to the filing of the petition, upon request of any party to the civil action, the court shall abate the petition until the conclusion of the civil action. This section shall not apply if the court finds that the civil action was filed for the purpose of delay.

(Added by Stats. 2001, Ch. 49, Sec. 1. Effective January 1, 2002.)



855

An action brought under this part may include claims, causes of action, or matters that are normally raised in a civil action to the extent that the matters are related factually to the subject matter of a petition filed under this part.

(Added by Stats. 2001, Ch. 49, Sec. 1. Effective January 1, 2002.)



856

Except as provided in Sections 853 and 854, if the court is satisfied that a conveyance, transfer, or other order should be made, the court shall make an order authorizing and directing the personal representative or other fiduciary, or the person having title to or possession of the property, to execute a conveyance or transfer to the person entitled thereto, or granting other appropriate relief.

(Added by Stats. 2001, Ch. 49, Sec. 1. Effective January 1, 2002.)



856.5

The court may not grant a petition under this chapter if the court determines that the matter should be determined by a civil action.

(Added by Stats. 2001, Ch. 417, Sec. 3. Effective January 1, 2002.)



857

(a) The order is prima facie evidence of the correctness of the proceedings and of the authority of the personal representative or other fiduciary or other person to make the conveyance or transfer.

(b) After entry of an order that the personal representative, other fiduciary, or other person execute a conveyance or transfer, the person entitled thereunder has the right to the possession of the property, and the right to hold the property, according to the terms of the order as if the property had been conveyed or transferred in accordance with the terms of the order.

(Added by Stats. 2001, Ch. 49, Sec. 1. Effective January 1, 2002.)



858

If a proceeding has been brought under this part by a conservator on behalf of a conservatee, or by a guardian on behalf of a minor, and the conservatee or minor dies during the pendency of the proceeding, the personal representative of the conservatee or minor s estate or other successor in interest may proceed with the matter and the existing proceeding shall not be dismissed on account of the death of the conservatee or minor.

(Amended by Stats. 2004, Ch. 183, Sec. 278. Effective January 1, 2005.)



859

If a court finds that a person has in bad faith wrongfully taken, concealed, or disposed of property belonging to a conservatee, a minor, an elder, a dependent adult, a trust, or the estate of a decedent, or has taken, concealed, or disposed of the property by the use of undue influence in bad faith or through the commission of elder or dependent adult financial abuse, as defined in Section 15610.30 of the Welfare and Institutions Code, the person shall be liable for twice the value of the property recovered by an action under this part. In addition, except as otherwise required by law, including Section 15657.5 of the Welfare and Institutions Code, the person may, in the court s discretion, be liable for reasonable attorney s fees and costs. The remedies provided in this section shall be in addition to any other remedies available in law to a person authorized to bring an action pursuant to this part.

(Amended by Stats. 2013, Ch. 99, Sec. 1. Effective January 1, 2014.)









DIVISION 3. GENERAL PROVISIONS OF A PROCEDURAL NATURE

PART 1. GENERAL PROVISIONS

CHAPTER 1. Rules of Practice

1000

Except to the extent that this code provides applicable rules, the rules of practice applicable to civil actions, including discovery proceedings and proceedings under Title 3a (commencing with Section 391) of Part 2 of the Code of Civil Procedure, apply to, and constitute the rules of practice in, proceedings under this code. All issues of fact joined in probate proceedings shall be tried in conformity with the rules of practice in civil actions.

(Amended by Stats. 2002, Ch. 1118, Sec. 5. Effective January 1, 2003.)



1001

(a) The Judicial Council may provide by rule for the practice and procedure under this code. Unless disapproved by the Judicial Council, a court may provide by local rule for the practice and procedure under this code. Judicial Council and local court rules shall be consistent with the applicable statutes.

(b) The Judicial Council may prescribe the form of the applications, notices, orders, and other documents required by this code. Any form prescribed by the Judicial Council is deemed to comply with this code.

(Enacted by Stats. 1990, Ch. 79.)



1002

Unless it is otherwise provided by this code or by rules adopted by the Judicial Council, either the superior court or the court on appeal may, in its discretion, order costs to be paid by any party to the proceedings, or out of the assets of the estate, as justice may require.

(Enacted by Stats. 1990, Ch. 79.)



1003

(a) The court may, on its own motion or on request of a personal representative, guardian, conservator, trustee, or other interested person, appoint a guardian ad litem at any stage of a proceeding under this code to represent the interest of any of the following persons, if the court determines that representation of the interest otherwise would be inadequate:

(1) A minor.

(2) An incapacitated person.

(3) An unborn person.

(4) An unascertained person.

(5) A person whose identity or address is unknown.

(6) A designated class of persons who are not ascertained or are not in being.

(b) If not precluded by a conflict of interest, a guardian ad litem may be appointed to represent several persons or interests.

(c) The reasonable expenses of the guardian ad litem, including compensation and attorney s fees, shall be determined by the court and paid as the court orders, either out of the property of the estate involved or by the petitioner or from such other source as the court orders.

(Enacted by Stats. 1990, Ch. 79.)



1003.5

The public guardian shall not be appointed as a guardian ad litem pursuant to Section 1003 unless the court, after reasonable notice and inquiry, finds that no other qualified person is willing to act as a guardian ad litem.

(Added by Stats. 1994, Ch. 472, Sec. 1. Effective January 1, 1995.)



1004

If a proceeding under this code affects the title to or the right of possession of real property, notice of the pendency of the proceeding may be filed pursuant to Title 4.5 (commencing with Section 405) of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 2003, Ch. 32, Sec. 1. Effective January 1, 2004.)






CHAPTER 2. Petitions and Other Papers

1020

Except as provided in Section 1023, a petition, objection, response, report, or account filed pursuant to this code shall be in writing, signed by all of the petitioners, objectors, or respondents or by all of the persons making the report or account, and filed with the court clerk. Verification of a document shall constitute signature of that document, unless expressly provided to the contrary.

(Amended by Stats. 1992, Ch. 871, Sec. 3. Effective January 1, 1993.)



1021

(a) All of the following shall be verified:

(1) A petition, report, or account filed pursuant to this code.

(2) An objection or response filed pursuant to this code to a petition, report, or account.

(b) Except as provided in Section 1023, the verification shall be made as follows:

(1) A petition shall be verified by the petitioner or, if there are two or more parties joining in the petition, by any of them.

(2) A report or account shall be verified by the person who has the duty to make the report or account or, if there are two or more persons having a duty to make the report or account, by any of them.

(3) An objection or response shall be verified by the objector or respondent or, if there are two or more parties joining in the objection or response, by any of them.

(Amended by Stats. 1996, Ch. 862, Sec. 3. Effective January 1, 1997.)



1022

An affidavit or verified petition shall be received as evidence when offered in an uncontested proceeding under this code.

(Enacted by Stats. 1990, Ch. 79.)



1023

If a petitioner, objector, or respondent is absent from the county or for some other cause is unable to sign or verify a petition, objection, or response filed pursuant to this code, the person s attorney may sign or verify the petition, objection, or response unless the person is a fiduciary appointed in the proceeding.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 3. Hearings and Orders

1040

This chapter governs the hearing of all matters under this code, except where the statute that provides for the hearing of the matter prescribes a different procedure.

(Enacted by Stats. 1990, Ch. 79.)



1041

When a petition, report, account, or other matter that requires a hearing is filed with the court clerk, the clerk shall set the matter for hearing.

(Enacted by Stats. 1990, Ch. 79.)



1042

A hearing under this code shall be on notice unless the statute that provides for the hearing dispenses with notice.

(Enacted by Stats. 1990, Ch. 79.)



1043

(a) An interested person may appear and make a response or objection in writing at or before the hearing.

(b) An interested person may appear and make a response or objection orally at the hearing. The court in its discretion shall either hear and determine the response or objection at the hearing, or grant a continuance for the purpose of allowing a response or objection to be made in writing.

(c) A request for a continuance for the purpose of making a written response or objection shall not itself be considered as a response or objection, nor shall the failure to make a response or objection during the time allowed be considered as a response or objection.

(Enacted by Stats. 1990, Ch. 79.)



1044

The petitioner or other party affirming is the plaintiff and the party objecting or responding is the defendant.

(Enacted by Stats. 1990, Ch. 79.)



1045

The court may continue or postpone any hearing, from time to time, in the interest of justice.

(Enacted by Stats. 1990, Ch. 79.)



1046

The court shall hear and determine any matter at issue and any response or objection presented, consider evidence presented, and make appropriate orders.

(Enacted by Stats. 1990, Ch. 79.)



1047

Except as otherwise provided in this code, an order made in a proceeding under this code need not recite the existence of facts, or the performance of acts, upon which jurisdiction depends, but need only contain the matters ordered.

(Enacted by Stats. 1990, Ch. 79.)



1048

(a) Except as provided in subdivision (b), orders shall be either entered at length in the minute book of the court or signed by the judge and filed.

(b) An order for distribution shall be entered at length in a judgment book or other permanent record of the court.

(Enacted by Stats. 1990, Ch. 79.)



1049

An order may be enforced as provided in Title 9 (commencing with Section 680.010) of Part 2 of the Code of Civil Procedure.

(Enacted by Stats. 1990, Ch. 79.)



1050

The judgment roll in a proceeding under this code consists of the following papers, where applicable:

(a) In all cases:

(1) The petition, application, report, or account that initiates a particular proceeding.

(2) Any order directing notice of the hearing to be given.

(3) Any notice of the hearing, and any order to show cause made in the proceeding, with the affidavits showing publication, posting, mailing, or personal delivery of the notice or order as may be required by law or court order.

(4) Any citation, in case no answer or written opposition is filed by a party entitled, by law or court order, to notice of the proceeding by citation, with the affidavit or proof of service and, if service of the citation is made by publication, the affidavit of publication and the order directing publication.

(5) Any finding of the court or referee in the proceeding.

(6) The order or statement of decision made in the proceeding.

(7) Any letters (as defined in Section 52).

(b) If an answer, demurrer, written opposition, or counter petition is filed in a proceeding:

(1) Pleadings and papers in the nature of pleadings.

(2) Any orders striking out a pleading in whole or in part.

(3) Any order made on demurrer, or relating to a change of parties, in the proceeding.

(4) The verdict of the jury, if any.

(c) If the proceeding is for the probate of a will, the will.

(d) If the proceeding is a contest of a will, for the revocation of the probate of a will, or for a preliminary or final distribution of the estate under a will:

(1) The will.

(2) The order admitting the will to probate.

(e) If the proceeding is for the settlement of the final account of a personal representative or for the final distribution of an estate, the affidavit showing publication of notice to creditors.

(Enacted by Stats. 1990, Ch. 79.)



1051

(a) In the absence of a stipulation to the contrary between parties who have filed pleadings in a proceeding under this code, there shall be no ex parte communications between any party, or attorney for the party, and the court concerning a subject raised in those pleadings, except as permitted or required by law.

(b) Notwithstanding subdivision (a), in any case upon which the court has exercised its jurisdiction, the court may refer to the court investigator or take other appropriate action in response to an ex parte communication regarding either or both of the following: (1) a fiduciary, as defined in Section 39, about the fiduciary s performance of his or her duties and responsibilities, and (2) a person who is the subject of a conservatorship or guardianship proceeding under Division 4 (commencing with Section 1400). Any action by the court pursuant to this subdivision shall be consistent with due process and the requirements of this code. The court shall disclose the ex parte communication to all parties and counsel. The court may, for good cause, dispense with the disclosure if necessary to protect the ward or conservatee from harm.

(c) The Judicial Council shall, on or before January 1, 2008, adopt a rule of court to implement this section.

(d) Subdivisions (a) and (b) of this section shall become operative on January 1, 2008.

(e) A superior court shall not be required to perform any duties imposed by this section until the Legislature makes an appropriation identified for this purpose.

(Amended by Stats. 2011, Ch. 10, Sec. 11. Effective March 24, 2011.)






CHAPTER 4. Accounts

1060

This chapter governs all accounts to be filed with the court. Except as specifically provided elsewhere in this code, or unless good cause is shown therefore, no information in addition to that required in this chapter need be in an account.

(Amended by Stats. 1997, Ch. 724, Sec. 5. Effective January 1, 1998.)



1060.5

This chapter shall be operative on and after July 1, 1997.

(Added by Stats. 1996, Ch. 862, Sec. 4. Effective January 1, 1997. Note: This section prescribes a delayed operative date (July 1, 1997) for Chapter 4, commencing with Section 1060.)



1061

(a) All accounts shall state the period covered by the account and contain a summary showing all of the following, to the extent applicable:

(1) The property on hand at the beginning of the period covered by the account, which shall be the value of the property initially received by the fiduciary if this is the first account, and shall be the property on hand at the end of the prior account if this is a subsequent account.

(2) The value of any assets received during the period of the accounting which are not assets on hand as of the commencement of the administration of an estate.

(3) The amount of any receipts of income or principal, excluding items listed under paragraphs (1) and (2) or receipts from a trade or business.

(4) Net income from a trade or business.

(5) Gains on sales.

(6) The amount of disbursements, excluding disbursements for a trade or business or distributions.

(7) Loss on sales.

(8) Net loss from trade or business.

(9) Distributions to beneficiaries, the ward or conservatee.

(10) Property on hand at the end of the accounting period, stated at its carry value.

(b) The summary shall be in a format substantially the same as the following, except that inapplicable categories need not be shown:

SUMMARY OF ACCOUNT

CHARGES:

Property on hand at beginning of
account (or Inventories)

$

Additional property received (or
Supplemental Inventories)

Receipts (Schedule ______)

Gains on Sale or Other Disposition
(Schedule _______)

Net income from trade or business
(Schedule_______)

Total Charges:

$

CREDITS:

Disbursements (Schedule _______)

$

Losses on Sale or Other Disposition
(Schedule _______)

Net loss from trade or business
(Schedule ______)

Distributions (Schedule ______)

Property on hand at close of account
(Schedule ______)

Total Credits:

$

(c) Total charges shall equal total credits.

(d) For purposes of this section, the terms net income and net loss shall be utilized in accordance with general accounting principles. Nothing in this section is intended to require that the preparation of the summary must include net income and net loss as reflected in the tax returns governing the period of the account.

(Amended by Stats. 1997, Ch. 724, Sec. 6. Effective January 1, 1998.)



1062

The summary shall be supported by detailed schedules showing the following:

(a) Receipts, showing the nature or purpose of each item, the source of the receipt, and the date thereof.

(b) Disbursement, including the nature or purpose of each item, the name of the payee, and the date thereof.

(c) Net income or loss from a trade or business, which shall be sufficient if it provides the information disclosed on Schedule C or F of the federal income tax return.

(d) Calculation of gains or losses on sale or other disposition.

(e) Distributions of cash or property to beneficiaries, ward or conservatee, showing the date and amount of each, with the distribution of property shown at its carry value.

(f) Itemized list of property on hand, describing each item at its carry value.

(Added by Stats. 1996, Ch. 862, Sec. 4. Effective January 1, 1997. Section operative July 1, 1997, pursuant to Section 1060.5.)



1063

(a) In all accounts, there shall be an additional schedule showing the estimated market value of the assets on hand as of the end of the accounting period, and a schedule of the estimated market value of the assets on hand as of the beginning of the accounting period for all accounts subsequent to the initial account. The requirement of an estimated value of real estate, a closely held business, or other assets without a ready market, may be satisfied by a good faith estimate by the fiduciary.

(b) If there were purchases or other changes in the form of assets occurring during the period of the account, there shall be a schedule showing these transactions. However, no reporting is required for transfers between cash or accounts in a financial institution or money market mutual funds as defined in subdivision (d) of Section 8901.

(c) If an estate of a decedent or a trust will be distributed to an income beneficiary, there shall be a schedule showing an allocation of receipts and disbursements between principal and income.

(d) If there is specifically devised property, there shall be an additional schedule accounting for income, disbursements, and proceeds of sale pursuant to Section 12002 and subdivision (a) of Section 16340.

(e) If any interest has been paid or is to be paid under Section 12003, 12004, or 12005, or subdivision (b) of Section 16340, there shall be a schedule showing the calculation of the interest.

(f) If the accounting contemplates a proposed distribution, there shall be a schedule setting forth the proposed distribution, including the allocation of income required under Section 12006. If the distribution requires an allocation between trusts, the allocation shall be set forth on the schedule, unless the allocation is to be made by a trustee after receipt of the assets. If the distribution requires valuation of assets as of the date of distribution, the schedule shall set forth the fair market value of those assets.

(g) If, at the end of the accounting period, there are liabilities of the estate or trust, except current or future periodic payments, including rent, salaries, utilities, or other recurring expenses, there shall be a schedule showing all of the following:

(1) All liabilities which are a lien on estate or trust assets.

(2) Taxes due but unpaid as shown on filed returns or assessments received subsequent to filing of returns.

(3) All notes payable.

(4) Any judgments for which the estate or trust is liable.

(5) Any other material liability.

(h) If the guardian or conservator has knowledge of any real property of the conservatee or ward located in a foreign jurisdiction, the guardian or conservator shall include an additional schedule that identifies the real property, provides a good faith estimate of the fair market value of the real property, and states what action, if any, will or has been taken to preserve and protect the real property, including a recommendation whether an ancillary proceeding is necessary to preserve and protect the real property.

(Amended by Stats. 2008, Ch. 52, Sec. 1. Effective January 1, 2009.)



1064

(a) The petition for approval of the account or a report accompanying the petition shall contain all of the following:

(1) A description of all sales, purchases, changes in the form of assets, or other transactions occurring during the period of the account that are not otherwise readily understandable from the schedule.

(2) An explanation of any unusual items appearing in the account.

(3) A statement of all compensation paid from the assets subject to the account to the fiduciary or to the attorneys for the fiduciary other than pursuant to a prior court order.

(4) A statement disclosing any family or affiliate relationship between the fiduciary and any agent hired by the fiduciary during the accounting period.

(5) An allegation disclosing whether all of the cash has been invested and maintained in interest bearing accounts or in investments authorized by law or the governing instrument, except for an amount of cash that is reasonably necessary for the orderly administration of the estate.

(b) The filing of an account shall be deemed to include a petition requesting its approval, and may include additional petitions for authorization, instruction or confirmation authorized by the code, including, but not limited to, a request for an order for compensation of the fiduciary and the attorney for the fiduciary.

(c) For purposes of this section, family means a relationship created by blood or marriage. For purposes of this section, affiliate means an entity that directly or indirectly through one or more intermediaries controls, is controlled by, or is under common control with, the fiduciary.

(Amended by Stats. 1997, Ch. 724, Sec. 8. Effective January 1, 1998.)









PART 2. NOTICES AND CITATIONS

CHAPTER 1. General Notice Provisions

1200

(a) Except as otherwise provided in this code, this part governs notice required or permitted under this code.

(b) This part does not apply to notice under a particular provision to the extent that the particular provision is inconsistent with this part.

(c) This part does not apply to the giving of a particular notice where the notice was delivered, mailed, posted, or first published before July 1, 1991. The applicable law in effect before July 1, 1991, continues to apply to the giving of that notice, notwithstanding its repeal.

(Enacted by Stats. 1990, Ch. 79.)



1201

If a person is required to give notice, the person required to give the notice need not give the notice to himself or herself or to any other person who joins in the petition.

(Enacted by Stats. 1990, Ch. 79.)



1202

Where the court determines that the notice otherwise required is insufficient in the particular circumstances, the court may require that further or additional notice, including a longer period of notice, be given.

(Enacted by Stats. 1990, Ch. 79.)



1203

(a) Subject to subdivision (b), unless the particular provision governing the notice of hearing provides that the time for giving notice may not be shortened, the court may, for good cause, shorten the time for giving a notice of hearing.

(b) Unless the particular provision governing the publication of notice of hearing otherwise provides, the court may not shorten the time for publication of notice of hearing.

(Amended by Stats. 1991, Ch. 82, Sec. 2.5. Effective June 30, 1991. Operative July 1, 1991, by Sec. 31 of Ch. 82.)



1204

A person, including a guardian ad litem, guardian, conservator, trustee, or other fiduciary, may waive notice by a writing signed by the person or the person s attorney and filed in the proceeding.

(Enacted by Stats. 1990, Ch. 79.)



1205

If a hearing is continued or postponed, no further notice of the continued or postponed hearing is required unless ordered by the court.

(Enacted by Stats. 1990, Ch. 79.)



1206

(a) Subject to subdivision (b), where notice is required to be given to known heirs or known devisees, notice shall be given to the following persons:

(1) If the estate is an intestate estate, to the heirs named in the petition for letters of administration and to any additional heirs who become known to the person giving the notice prior to the giving of the notice.

(2) If the estate is a testate estate, to the devisees named in the petition for probate of the will and to any additional devisees who become known to the person giving the notice prior to the giving of the notice.

(b) Notice need not be given to a person under subdivision (a) if the person s interest has been satisfied pursuant to court order or as evidenced by the person s written receipt.

(Enacted by Stats. 1990, Ch. 79.)



1207

(a) Subject to subdivision (b), where notice is required to be given to a decedent s beneficiaries, devisees, or heirs, notice need not be given to a person who, because of a possible parent-child relationship between a stepchild and a stepparent or between a foster child and a foster parent, may be (1) an heir of the decedent or (2) a member of a class to which a devise is made.

(b) Subdivision (a) does not apply where the person required to give the notice has actual knowledge of facts that a person would reasonably believe give rise under Section 6454 to the parent-child relationship between the stepchild and the stepparent or between the foster child and the foster parent.

(Amended by Stats. 1993, Ch. 529, Sec. 1. Effective January 1, 1994.)



1208

(a) Except as provided in subdivision (b), if notice is required to be given to a trust or trustee, notice to trust beneficiaries is not required.

(b) Subject to subdivision (c), where the personal representative and the trustee are the same person, or where no trustee has been appointed, notice shall be given to (1) each person to whom income or principal would be required or authorized in the trustee s discretion to be currently distributed if the trust were in effect, or (2) if there are no such persons, to each person who, under the terms of the trust, would be entitled to any distribution if the trust were terminated at the time the notice is required to be given.

(c) Notice to trust beneficiaries is not required under subdivision (b) where the trust has more than one trustee and notice is given to a cotrustee who is not a personal representative.

(Amended by Stats. 1995, Ch. 730, Sec. 2. Effective January 1, 1996.)



1209

(a) Where notice is required to be given to the State of California, the notice shall be given to the Attorney General.

(b) Where notice is required to be given to the Attorney General, the notice shall be mailed to the Attorney General at the office of the Attorney General at Sacramento, California.

(Enacted by Stats. 1990, Ch. 79.)



1210

If an interested person has a guardian or conservator of the estate who resides in this state, personal service on the guardian or conservator of any process, notice, or court order concerning a decedent s estate is equivalent to service on the ward or conservatee, and it is the duty of the guardian or conservator to attend to the interests of the ward or conservatee in the matter. The guardian or conservator may appear for the ward or conservatee and waive any process, notice, or order to show cause that a person not under legal disability might waive.

(Enacted by Stats. 1990, Ch. 79.)



1211

If a notice is required by this code and no other type of notice is prescribed by law, by the Judicial Council, or by the court or judge, the notice shall be in substantially the following form:

SUPERIOR COURT
OF THE STATE OF CALIFORNIA
FOR THE (CITY AND) COUNTY OF _______

Estate of __________________

No. _______

NOTICE OF HEARING

(If to be published, describe purport or character of the notice to be given.)

Notice is hereby given that (name of petitioner and representative capacity, if any) has filed herein a (nature of petition, application, report, or account), reference to which is made for further particulars, and that the time and place of hearing the same has been set for ______ (date) _____, at ______.m., in the courtroom (of Department No. _____, if any) of said court, at (the courthouse, or state other location of the court), in the City of ______, California.

Dated

, Clerk

By , Deputy Clerk

(Enacted by Stats. 1990, Ch. 79.)



1212

Unless the court dispenses with the notice, if the address of the person to whom a notice or other paper is required to be mailed or delivered is not known, notice shall be given as the court may require in the manner provided in Section 413.30 of the Code of Civil Procedure.

(Added by Stats. 1990, Ch. 710, Sec. 4. Operative July 1, 1991, by Sec. 48 of Ch. 710.)



1213

(a) The following persons shall mail a notice, as described in Section 1211, to a surety who has filed a court bond in a proceeding:

(1) A person who files a petition to surcharge.

(2) A person who files an objection to an account.

(3) A person who files a petition to suspend or remove a guardian, conservator, or personal representative.

(4) An attorney who files a motion to withdraw from representation of a guardian, conservator, or personal representative.

(b) Within five days after entry of an order to suspend or remove a guardian, conservator, or personal representative, the person who filed a petition to suspend or remove a guardian or, if the order to suspend or remove a guardian, conservator, or personal representative was issued upon a motion by the court, the court, shall notify the surety who has filed a court bond of the order by first-class mail, postage prepaid.

(c) The notice required by this section shall be mailed to the address listed on the surety bond.

(d) Notwithstanding subdivisions (a) and (b), notice is not required to a surety pursuant to this section if the surety bond is for a guardian, conservator, or personal representative who is not the subject of the petition, motion, or order described in this section.

(Added by Stats. 1997, Ch. 198, Sec. 1. Effective January 1, 1998.)



1214

If a notice or other paper is required or permitted to be mailed, delivered, served, or otherwise given to a person who is represented by an attorney of record, the notice or other paper shall also be mailed to this attorney, unless otherwise specified in a request for special notice.

(Added by Stats. 1999, Ch. 263, Sec. 2. Effective January 1, 2000.)






CHAPTER 2. Mailing in General

1215

Unless otherwise expressly provided:

(a) If a notice or other paper is required or permitted to be mailed to a person, the notice or other paper shall be mailed as provided in this section or personally delivered as provided in Section 1216.

(b) The notice or other paper shall be sent by:

(1) First-class mail if the person s address is within the United States. First-class mail includes certified, registered, and express mail.

(2) Airmail if the person s address is not within the United States.

(c) The notice or other paper shall be deposited for collection in the United States mail, in a sealed envelope, with postage paid, addressed to the person to whom it is mailed.

(d) Subject to Section 1212, the notice or other paper shall be addressed to the person at the person s place of business or place of residence.

(e) When the notice or other paper is deposited in the mail, mailing is complete and the period of notice is not extended.

(Amended by Stats. 1990, Ch. 710, Sec. 5. Operative July 1, 1991, by Sec. 48 of Ch. 710.)



1216

(a) If a notice or other paper is required or permitted to be mailed to a person, it may be delivered personally to that person. Personal delivery as provided in this section satisfies a provision that requires or permits a notice or other paper to be mailed.

(b) Personal delivery pursuant to this section is complete when the notice or other paper is delivered personally to the person who is to receive it.

(Enacted by Stats. 1990, Ch. 79.)



1217

If a notice or other paper is required to be served or otherwise given and no other manner of giving the notice or other paper is specified by statute, the notice or other paper shall be mailed or personally delivered as provided in this chapter.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 3. Mailing Notice of Hearing

1220

(a) When notice of hearing is required to be given as provided in this section:

(1) At least 15 days before the time set for the hearing, the petitioner or the person filing the report, account, or other paper shall cause notice of the time and place of the hearing to be mailed to the persons required to be given notice.

(2) Unless the statute requiring notice specifies the persons to be given notice, notice shall be mailed to all of the following:

(A) The personal representative.

(B) All persons who have requested special notice in the estate proceeding pursuant to Section 1250.

(3) Subject to Section 1212, the notice shall be addressed to the person required to be given notice at the person s place of business or place of residence.

(b) Subject to subdivision (c), nothing in this section excuses compliance with the requirements for notice to a person who has requested special notice pursuant to Chapter 6 (commencing with Section 1250).

(c) The court for good cause may dispense with the notice otherwise required to be given to a person as provided in this section.

(Amended by Stats. 1994, Ch. 806, Sec. 7. Effective January 1, 1995.)



1221

Where notice of hearing is required but no other period or manner is prescribed by statute, unless the period or manner of giving the notice is ordered by the court or judge, the notice of hearing shall be given for the period and in the manner provided in Section 1220.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 4. Posting Notice of Hearing

1230

Where notice of hearing is required to be posted as provided in this section:

(a) At least 15 days before the time set for the hearing, the court clerk shall cause a notice of the time and place of the hearing to be posted at the courthouse of the county where the proceedings are pending. If court is held at a place other than the county seat, the notice may be posted either at the courthouse of the county where the proceedings are pending or at the building where the court is held.

(b) The posted notice of hearing shall state all of the following:

(1) The name of the estate.

(2) The name of the petitioner.

(3) The nature of the petition, referring to the petition for further particulars.

(4) The time and place of the hearing of the petition.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 5. Citations

1240

Where use of a citation is authorized or required by statute, a citation may be issued by the court clerk on the application of any party, without a court order, except in cases where an order is expressly required by law.

(Enacted by Stats. 1990, Ch. 79.)



1241

The citation shall be directed to the person to be cited, signed by the court clerk, and issued under the seal of the court. The citation shall contain the title of the proceeding, a brief statement of the nature of the proceeding, and a direction that the person cited appear at a time and place specified.

(Enacted by Stats. 1990, Ch. 79.)



1242

The citation shall be served on the person cited in the manner provided in Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure. Except as otherwise provided by statute, the citation shall be served at least five days before its return day.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 6. Request for Special Notice

1250

(a) At any time after the issuance of letters in a proceeding under this code for the administration of a decedent s estate, any person interested in the estate, whether as devisee, heir, creditor, beneficiary under a trust, or as otherwise interested, may in person or by attorney, file with the court clerk a written request for special notice.

(b) The request for special notice shall be so entitled and shall set forth the name of the person and the address to which notices shall be sent.

(c) Special notice may be requested of one or more of the following matters:

(1) Petitions filed in the administration proceeding.

(2) Inventories and appraisals of property in the estate, including any supplemental inventories and appraisals.

(3) Objections to an appraisal.

(4) Accounts of a personal representative.

(5) Reports of status of administration.

(d) Special notice may be requested of any matter in subdivision (c) by describing it, or of all the matters in subdivision (c) by referring generally to the matters described in subdivision (c) of Section 1250 of the Probate Code or by using words of similar meaning.

(e) A copy of the request shall be personally delivered or mailed to the personal representative or to the attorney for the personal representative. If personally delivered, the request is effective when it is delivered. If mailed, the request is effective when it is received.

(f) When the original of the request is filed with the court clerk, it shall be accompanied by a written admission or proof of service.

(Enacted by Stats. 1990, Ch. 79.)



1251

A request for special notice under this chapter may be modified or withdrawn in the same manner as provided for the making of the initial request.

(Enacted by Stats. 1990, Ch. 79.)



1252

(a) Unless the court makes an order dispensing with the notice, if a request has been made pursuant to Section 1250 for special notice of a hearing, the person filing the petition, report, account, or other paper shall give written notice of the filing, together with a copy of the petition, report, account, or other paper, and the time and place set for the hearing, by mail to the person named in the request at the address set forth in the request, at least 15 days before the time set for the hearing.

(b) If a request has been made pursuant to Section 1250 for special notice of the filing of an inventory and appraisal of the estate or of the filing of any other paper that does not require a hearing, the inventory and appraisal or other paper shall be mailed not later than 15 days after the inventory and appraisal or other paper is filed with the court.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 7. Proof of Giving Notice

1260

(a) If notice of a hearing is required, proof of giving notice of the hearing shall be made to the satisfaction of the court at or before the hearing.

(b) If it appears to the satisfaction of the court that notice has been regularly given or that the party entitled to notice has waived it, the court shall so find in its order.

(c) The finding described in subdivision (b), when the order becomes final, is conclusive on all persons.

(Enacted by Stats. 1990, Ch. 79.)



1261

Proof of mailing may be made in the manner prescribed in Section 1013a of the Code of Civil Procedure.

(Enacted by Stats. 1990, Ch. 79.)



1262

Proof of publication may be made by the affidavit of the publisher or printer, or the foreman or principal clerk of the publisher or printer, showing the time and place of publication.

(Enacted by Stats. 1990, Ch. 79.)



1263

Proof of posting may be made by the affidavit of the person who posted the notice.

(Enacted by Stats. 1990, Ch. 79.)



1264

Proof of notice by personal delivery may be made by the affidavit of the person making the delivery showing the time and place of delivery and the name of the person to whom delivery was made.

(Enacted by Stats. 1990, Ch. 79.)



1265

Proof of notice, however given, may be made by evidence presented at the hearing.

(Enacted by Stats. 1990, Ch. 79.)









PART 3. APPEALS

CHAPTER 1. General

1300

In all proceedings governed by this code, an appeal may be taken from the making of, or the refusal to make, any of the following orders:

(a) Directing, authorizing, approving, or confirming the sale, lease, encumbrance, grant of an option, purchase, conveyance, or exchange of property.

(b) Settling an account of a fiduciary.

(c) Authorizing, instructing, or directing a fiduciary, or approving or confirming the acts of a fiduciary.

(d) Directing or allowing payment of a debt, claim, or cost.

(e) Fixing, authorizing, allowing, or directing payment of compensation or expenses of an attorney.

(f) Fixing, directing, authorizing, or allowing payment of the compensation or expenses of a fiduciary.

(g) Surcharging, removing, or discharging a fiduciary.

(h) Transferring the property of the estate to a fiduciary in another jurisdiction.

(i) Allowing or denying a petition of the fiduciary to resign.

(j) Discharging a surety on the bond of a fiduciary.

(k) Adjudicating the merits of a claim made under Part 19 (commencing with Section 850) of Division 2.

(Amended by Stats. 2001, Ch. 417, Sec. 4. Effective January 1, 2002.)



1301

With respect to guardianships, conservatorships, and other protective proceedings, the grant or refusal to grant the following orders is appealable:

(a) Granting or revoking of letters of guardianship or conservatorship, except letters of temporary guardianship or temporary conservatorship.

(b) Granting permission to the guardian or conservator to fix the residence of the ward or conservatee at a place not within this state.

(c) Directing, authorizing, approving, or modifying payments, whether for support, maintenance, or education of the ward or conservatee or for a person legally entitled to support, maintenance, or education from the ward or conservatee.

(d) Granting or denying a petition under Section 2423 or under Article 10 (commencing with Section 2580) of Chapter 6 of Part 4 of Division 4.

(e) Affecting the legal capacity of the conservatee pursuant to Chapter 4 (commencing with Section 1870) of Part 3 of Division 4.

(f) Adjudicating the merits of a claim under Article 5 (commencing with Section 2500) of Chapter 6 of Part 4 of Division 4.

(g) Granting or denying a petition under Chapter 3 (commencing with Section 3100) of Part 6 of Division 4.

(Amended by Stats. 2001, Ch. 417, Sec. 5. Effective January 1, 2002.)



1302

With respect to a power of attorney governed by the Power of Attorney Law (Division 4.5 (commencing with Section 4000)), an appeal may be taken from any of the following:

(a) Any final order under Section 4541, except an order pursuant to subdivision (c) of Section 4541.

(b) An order dismissing the petition or denying a motion to dismiss under Section 4543.

(Amended by Stats. 1999, Ch. 658, Sec. 9. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



1302.5

With respect to an advance health care directive governed by the Health Care Decisions Law (Division 4.7 (commencing with Section 4600)), an appeal may be taken from any of the following:

(a) Any final order under Section 4766.

(b) An order dismissing the petition or denying a motion to dismiss under Section 4768.

(Added by Stats. 1999, Ch. 658, Sec. 10. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



1303

With respect to a decedent s estate, the grant or refusal to grant the following orders is appealable:

(a) Granting or revoking letters to a personal representative, except letters of special administration or letters of special administration with general powers.

(b) Admitting a will to probate or revoking the probate of a will.

(c) Setting aside a small estate under Section 6609.

(d) Setting apart a probate homestead or property claimed to be exempt from enforcement of a money judgment.

(e) Granting, modifying, or terminating a family allowance.

(f) Determining heirship, succession, entitlement, or the persons to whom distribution should be made.

(g) Directing distribution of property.

(h) Determining that property passes to, or confirming that property belongs to, the surviving spouse under Section 13656.

(i) Authorizing a personal representative to invest or reinvest surplus money under Section 9732.

(j) Determining whether an action constitutes a contest under former Chapter 2 (commencing with Section 21320) of Part 3 of Division 11, as that chapter read prior to its repeal by Chapter 174 of the Statutes of 2008.

(k) Determining the priority of debts under Chapter 3 (commencing with Section 11440) of Part 9 of Division 7.

(l) Any final order under Chapter 1 (commencing with Section 20100) or Chapter 2 (commencing with Section 20200) of Division 10.

(Amended by Stats. 2009, Ch. 348, Sec. 5. Effective January 1, 2010.)



1304

With respect to a trust, the grant or denial of the following orders is appealable:

(a) Any final order under Chapter 3 (commencing with Section 17200) of Part 5 of Division 9, except the following:

(1) Compelling the trustee to submit an account or report acts as trustee.

(2) Accepting the resignation of the trustee.

(b) Any final order under Chapter 2 (commencing with Section 19020) of Part 8 of Division 9.

(c) Any final order under Part 1 (commencing with Section 20100) and Part 2 (commencing with Section 20200) of Division 10.

(d) Determining whether an action constitutes a contest under former Chapter 2 (commencing with Section 21320) of Part 3 of Division 11, as that chapter read prior to its repeal by Chapter 174 of the Statutes of 2008.

(Amended by Stats. 2009, Ch. 348, Sec. 6. Effective January 1, 2010.)






CHAPTER 2. Effect of an Appeal

1310

(a) Except as provided in subdivisions (b), (c), (d), and (e), an appeal pursuant to Chapter 1 (commencing with Section 1300) stays the operation and effect of the judgment or order.

(b) Notwithstanding that an appeal is taken from the judgment or order, for the purpose of preventing injury or loss to a person or property, the trial court may direct the exercise of the powers of the fiduciary, or may appoint a temporary guardian or conservator of the person or estate, or both, or a special administrator or temporary trustee, to exercise the powers, from time to time, as if no appeal were pending. All acts of the fiduciary pursuant to the directions of the court made under this subdivision are valid, irrespective of the result of the appeal. An appeal of the directions made by the court under this subdivision shall not stay these directions.

(c) In proceedings for guardianship of the person, Section 917.7 of the Code of Civil Procedure shall apply.

(d) An appeal shall not stay the operation and effect of the judgment or order if the court requires an undertaking, as provided in Section 917.9 of the Code of Civil Procedure, and the undertaking is not given.

(e) An appeal shall not stay the operation and effect of a judgment for money or an order directing payment of money, unless one of the following applies:

(1) A bond is posted as provided in Section 917.1 of the Code of Civil Procedure.

(2) The payment is to be made from a decedent s estate being administered under Division 7 (commencing with Section 7000) or from the estate of a person who is subject to a guardianship or conservatorship of the estate under Division 4 (commencing with Section 1400). However, a court may require a bond as provided in subdivision (d).

(Amended by Stats. 2010, Ch. 94, Sec. 1. Effective January 1, 2011.)



1311

If an order appointing a fiduciary is reversed on appeal for error, all acts of the fiduciary performed after issuance of letters and prior to the reversal are as valid as though the order were affirmed and the person appointed is not liable for any otherwise proper act done in good faith before the reversal, nor is any transaction void by reason of the reversal if entered into with a third person dealing in good faith and for value.

(Added by Stats. 1997, Ch. 724, Sec. 11. Effective January 1, 1998.)



1312

Notwithstanding the repeal of former Section 1297 by Chapter 1199 of the Statutes of 1988, an appeal may be taken from an order or the refusal to make an order fixing an inheritance tax or determining that none is due.

(Added by Stats. 1997, Ch. 724, Sec. 11. Effective January 1, 1998.)












DIVISION 4. GUARDIANSHIP, CONSERVATORSHIP, AND OTHER PROTECTIVE PROCEEDINGS

PART 1. DEFINITIONS AND GENERAL PROVISIONS

CHAPTER 1. Short Title and Definitions

1400

The portion of this division consisting of Part 1 (commencing with Section 1400), Part 2 (commencing with Section 1500), Part 3 (commencing with Section 1800), and Part 4 (commencing with Section 2100) may be cited as the Guardianship-Conservatorship Law.

(Enacted by Stats. 1990, Ch. 79.)



1401

Unless the provision or context otherwise requires, the definitions in this chapter govern the construction of this division.

(Enacted by Stats. 1990, Ch. 79.)



1403

Absentee means either of the following:

(a) A member of a uniformed service covered by United States Code, Title 37, Chapter 10, who is determined thereunder by the secretary concerned, or by the authorized delegate thereof, to be in missing status as missing status is defined therein.

(b) An employee of the United States government or an agency thereof covered by United States Code, Title 5, Chapter 55, Subchapter VII, who is determined thereunder by the head of the department or agency concerned, or by the authorized delegate thereof, to be in missing status as missing status is defined therein.

(Enacted by Stats. 1990, Ch. 79.)



1418

Court, when used in connection with matters in the guardianship or conservatorship proceeding, means the court in which such proceeding is pending.

(Enacted by Stats. 1990, Ch. 79.)



1419

Court investigator means the person referred to in Section 1454.

(Enacted by Stats. 1990, Ch. 79.)



1419.5

Custodial parent means the parent who either (a) has been awarded sole legal and physical custody of the child in another proceeding, or (b) with whom the child resides if there is currently no operative custody order. If the child resides with both parents, then they are jointly the custodial parent.

(Added by Stats. 1993, Ch. 978, Sec. 1. Effective January 1, 1994.)



1420

Developmental disability means a disability that originates before an individual attains 18 years of age, continues, or can be expected to continue, indefinitely, and constitutes a substantial handicap for the individual. As defined by the Director of Developmental Services, in consultation with the Superintendent of Public Instruction, this term includes intellectual disability, cerebral palsy, epilepsy, and autism. This term also includes handicapping conditions found to be closely related to intellectual disability or to require treatment similar to that required for individuals with an intellectual disability, but does not include other handicapping conditions that are solely physical in nature.

(Amended by Stats. 2012, Ch. 457, Sec. 44. Effective January 1, 2013.)



1424

Interested person includes, but is not limited to:

(a) Any interested state, local, or federal entity or agency.

(b) Any interested public officer or employee of this state or of a local public entity of this state or of the federal government.

(Enacted by Stats. 1990, Ch. 79.)



1430

Petition includes an application or request in the nature of a petition.

(Enacted by Stats. 1990, Ch. 79.)



1431

Proceedings to establish a limited conservatorship include proceedings to modify or revoke the powers or duties of a limited conservator.

(Enacted by Stats. 1990, Ch. 79.)



1440

Secretary concerned has the same meaning as provided in United States Code, Title 37, Section 101.

(Enacted by Stats. 1990, Ch. 79.)



1446

Single-premium deferred annuity means an annuity offered by an admitted life insurer for the payment of a one-time lump-sum premium and for which the insurer neither assesses any initial charges or administrative fees against the premium paid nor exacts or assesses any penalty for withdrawal of any funds by the annuitant after a period of five years.

(Enacted by Stats. 1990, Ch. 79.)



1449

(a) As used in this division, unless the context otherwise requires, the terms Indian, Indian child, Indian child s tribe, Indian custodian, Indian tribe, reservation, and tribal court shall be defined as provided in Section 1903 of the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.).

(b) When used in connection with an Indian child custody proceeding, the terms extended family member and parent shall be defined as provided in Section 1903 of the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.).

(c) Indian child custody proceeding means a child custody proceeding within the meaning of Section 1903 of the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.), including a voluntary or involuntary proceeding that may result in an Indian child s temporary or long-term foster care or guardianship placement if the parent or Indian custodian cannot have the child returned upon demand, termination of parental rights or adoptive placement.

(d) When an Indian child is a member of more than one tribe or is eligible for membership in more than one tribe, the court shall make a determination, in writing together with the reasons for it, as to which tribe is the Indian child s tribe for purposes of the Indian child custody proceeding. The court shall make that determination as follows:

(1) If the Indian child is or becomes a member of only one tribe, that tribe shall be designated as the Indian child s tribe, even though the child is eligible for membership in another tribe.

(2) If an Indian child is or becomes a member of more than one tribe, or is not a member of any tribe but is eligible for membership in more than one tribe, the tribe with which the child has the more significant contacts shall be designated as the Indian child s tribe. In determining which tribe the child has the more significant contacts with, the court shall consider, among other things, the following factors:

(A) The length of residence on or near the reservation of each tribe and frequency of contact with each tribe.

(B) The child s participation in activities of each tribe.

(C) The child s fluency in the language of each tribe.

(D) Whether there has been a previous adjudication with respect to the child by a court of one of the tribes.

(E) The residence on or near one of the tribes reservations by the child parents, Indian custodian, or extended family members.

(F) Tribal membership of custodial parent or Indian custodian.

(G) Interest asserted by each tribe in response to the notice specified in Section 1460.2.

(H) The child s self-identification.

(3) If an Indian child becomes a member of a tribe other than the one designated by the court as the Indian child s tribe under paragraph (2), actions taken based on the court s determination prior to the child s becoming a tribal member shall continue to be valid.

(Added by Stats. 2006, Ch. 838, Sec. 16. Effective January 1, 2007.)






CHAPTER 2. General Provisions

1452

Except as otherwise specifically provided in this division, there is no right to trial by jury in proceedings under this division.

(Enacted by Stats. 1990, Ch. 79.)



1453

A motion for a new trial may be made only in cases in which, under the provisions of this division, a right to jury trial is expressly granted, whether or not the case was tried by a jury.

(Enacted by Stats. 1990, Ch. 79.)



1454

(a) The court shall appoint a court investigator when one is required for the purposes of a proceeding under this division. The person appointed as the court investigator shall be an officer or special appointee of the court with no personal or other beneficial interest in the proceeding.

(b) The person appointed as the court investigator shall have the following qualifications:

(1) The training or experience, or both, necessary (i) to make the investigations required under this division, (ii) to communicate with, assess, and deal with persons who are or may be the subject of proceedings under this division, and (iii) to perform the other duties required of a court investigator.

(2) A demonstrated sufficient knowledge of law so as to be able to inform conservatees and proposed conservatees of the nature and effect of a conservatorship proceeding and of their rights, to answer their questions, and to inform conservators concerning their powers and duties.

(Enacted by Stats. 1990, Ch. 79.)



1455

Any petition for instructions or to grant a guardian or a conservator any power or authority under this division, which may be filed by a guardian or conservator, may also be filed by a person who petitions for the appointment of a guardian or conservator.

(Added by Stats. 1996, Ch. 563, Sec. 5. Effective January 1, 1997.)



1456

(a) In addition to any other requirements that are part of the judicial branch education program, on or before January 1, 2008, the Judicial Council shall adopt a rule of court that shall do all of the following:

(1) Specifies the qualifications of a court-employed staff attorney, examiner, and investigator, and any attorney appointed pursuant to Sections 1470 and 1471.

(2) Specifies the number of hours of education in classes related to conservatorships or guardianships that a judge who is regularly assigned to hear probate matters shall complete, upon assuming the probate assignment, and then over a three-year period on an ongoing basis.

(3) Specifies the number of hours of education in classes related to conservatorships or guardianships that a court-employed staff attorney, examiner, and investigator, and any attorney appointed pursuant to Sections 1470 and 1471 shall complete each year.

(4) Specifies the particular subject matter that shall be included in the education required each year.

(5) Specifies reporting requirements to ensure compliance with this section.

(b) In formulating the rule required by this section, the Judicial Council shall consult with interested parties, including, but not limited to, the California Judges Association, the California Association of Superior Court Investigators, the California Public Defenders Association, the County Counsels Association of California, the State Bar of California, the National Guardianship Association, the Professional Fiduciary Association of California, the California Association of Public Administrators, Public Guardians and Public Conservators, a disability rights organization, and the Association of Professional Geriatric Care Managers.

(Amended by Stats. 2007, Ch. 553, Sec. 2. Effective January 1, 2008.)



1456.2

On or before January 1, 2010, the public conservator shall comply with the continuing education requirements that are established by the California State Association of Public Administrators, Public Guardians, and Public Conservators.

(Added by Stats. 2008, Ch. 237, Sec. 2. Effective January 1, 2009.)



1456.5

Each court shall ensure compliance with the requirements of filing the inventory and appraisal and the accountings required by this division. Courts may comply with this section in either of the following ways:

(a) By placing on the court s calendar, at the time of the appointment of the guardian or conservator and at the time of approval of each accounting, a future hearing date to enable the court to confirm timely compliance with these requirements.

(b) By establishing and maintaining internal procedures to generate an order for appearance and consideration of appropriate sanctions or other actions if the guardian or conservator fails to comply with the requirements of this section.

(Added by Stats. 2007, Ch. 553, Sec. 3. Effective January 1, 2008.)



1457

In order to assist relatives and friends who may seek appointment as a nonprofessional conservator or guardian the Judicial Council shall, on or before January 1, 2008, develop a short educational program of no more than three hours that is user-friendly and shall make that program available free of charge to each proposed conservator and guardian and each court-appointed conservator and guardian who is not required to be licensed as a professional conservator or guardian pursuant to Chapter 6 (commencing with Section 6500) of Division 3 of the Business and Professions Code. The program may be available by video presentation or Internet access.

(Amended by Stats. 2007, Ch. 553, Sec. 4. Effective January 1, 2008.)



1459

(a) The Legislature finds and declares the following:

(1) There is no resource that is more vital to the continued existence and integrity of recognized Indian tribes than their children, and the State of California has an interest in protecting Indian children who are members of, or are eligible for membership in, an Indian tribe. The state is committed to protecting the essential tribal relations and best interest of an Indian child by promoting practices, in accordance with the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.) and other applicable law, designed to prevent the child s involuntary out-of-home placement and, whenever such placement is necessary or ordered, by placing the child, whenever possible, in a placement that reflects the unique values of the child s tribal culture and is best able to assist the child in establishing, developing, and maintaining a political, cultural, and social relationship with the child s tribe and tribal community.

(2) It is in the interest of an Indian child that the child s membership in the child s Indian tribe and connection to the tribal community be encouraged and protected, regardless of whether or not the child is in the physical custody of an Indian parent or Indian custodian at the commencement of a child custody proceeding, the parental rights of the child s parents have been terminated, or where the child has resided or been domiciled.

(b) In all Indian child custody proceedings, as defined in the federal Indian Child Welfare Act, the court shall consider all of the findings contained in subdivision (a), strive to promote the stability and security of Indian tribes and families, comply with the federal Indian Child Welfare Act, and seek to protect the best interest of the child. Whenever an Indian child is removed from a foster care home or institution, guardianship, or adoptive placement for the purpose of further foster care, guardianship, or adoptive placement, placement of the child shall be in accordance with the Indian Child Welfare Act.

(c) A determination by an Indian tribe that an unmarried person, who is under the age of 18 years, is either (1) a member of an Indian tribe or (2) eligible for membership in an Indian tribe and a biological child of a member of an Indian tribe shall constitute a significant political affiliation with the tribe and shall require the application of the federal Indian Child Welfare Act to the proceedings.

(d) In any case in which this code or other applicable state or federal law provides a higher standard of protection to the rights of the parent or Indian custodian of an Indian child, or the Indian child s tribe, than the rights provided under the Indian Child Welfare Act, the court shall apply the higher state or federal standard.

(e) Any Indian child, the Indian child s tribe, or the parent or Indian custodian from whose custody the child has been removed, may petition the court to invalidate an action in an Indian child custody proceeding for foster care or guardianship placement or termination of parental rights if the action violated Sections 1911, 1912, and 1913 of the Indian Child Welfare Act.

(Added by Stats. 2006, Ch. 838, Sec. 17. Effective January 1, 2007.)



1459.5

(a) The Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.) shall apply to the following guardianship or conservatorship proceedings under this division when the proposed ward or conservatee is an Indian child:

(1) In any case in which the petition is a petition for guardianship of the person and the proposed guardian is not the natural parent or Indian custodian of the proposed ward, unless the proposed guardian has been nominated by the natural parents pursuant to Section 1500 and the parents retain the right to have custody of the child returned to them upon demand.

(2) To a proceeding to have an Indian child declared free from the custody and control of one or both parents brought in a guardianship proceeding.

(3) In any case in which the petition is a petition for conservatorship of the person of a minor whose marriage has been dissolved, the proposed conservator is seeking physical custody of the minor, the proposed conservator is not the natural parent or Indian custodian of the proposed conservatee and the natural parent or Indian custodian does not retain the right to have custody of the child returned to them upon demand.

(b) When the Indian Child Welfare Act applies to a proceeding under this division, the court shall apply Sections 224.3 to 224.6, inclusive, and Sections 305.5, 361.31, and 361.7 of the Welfare and Institutions Code, and the following rules from the California Rules of Court, as they read on January 1, 2005:

(1) Paragraph (7) of subdivision (b) of Rule 1410.

(2) Subdivision (i) of Rule 1412.

(c) In the provisions cited in subdivision (b), references to social workers, probation officers, county welfare department, or probation department shall be construed as meaning the party seeking a foster care placement, guardianship, or adoption.

(Added by Stats. 2006, Ch. 838, Sec. 18. Effective January 1, 2007.)






CHAPTER 3. Notices

1460

(a) Subject to Sections 1202 and 1203, if notice of hearing is required under this division but the applicable provision does not fix the manner of giving notice of hearing, the notice of the time and place of the hearing shall be given at least 15 days before the day of the hearing as provided in this section.

(b) Subject to subdivision (e), the petitioner, who includes for the purposes of this section a person filing a petition, report, or account, shall cause the notice of hearing to be mailed to each of the following persons:

(1) The guardian or conservator.

(2) The ward or the conservatee.

(3) The spouse of the ward or conservatee, if the ward or conservatee has a spouse, or the domestic partner of the conservatee, if the conservatee has a domestic partner.

(4) Any person who has requested special notice of the matter, as provided in Section 2700.

(5) For any hearing on a petition to terminate a guardianship, to accept the resignation of, or to remove the guardian, the persons described in subdivision (c) of Section 1510.

(6) For any hearing on a petition to terminate a conservatorship, to accept the resignation of, or to remove the conservator, the persons described in subdivision (b) of Section 1821.

(c) The clerk of the court shall cause the notice of the hearing to be posted as provided in Section 1230 if the posting is required by subdivision (c) of Section 2543.

(d) Except as provided in subdivision (e), nothing in this section excuses compliance with the requirements for notice to a person who has requested special notice pursuant to Chapter 10 (commencing with Section 2700) of Part 4.

(e) The court for good cause may dispense with the notice otherwise required to be given to a person as provided in this section.

(Amended by Stats. 2001, Ch. 893, Sec. 14. Effective January 1, 2002.)



1460.1

Notwithstanding any other provision of this division, no notice is required to be given to any child under the age of 12 years if the court determines either of the following:

(a) Notice was properly given to a parent, guardian, or other person having legal custody of the minor, with whom the minor resides.

(b) The petition is brought by a parent, guardian, or other person having legal custody of the minor, with whom the minor resides.

(Added by Stats. 1997, Ch. 724, Sec. 9. Effective January 1, 1998.)



1460.2

(a) If the court or petitioner knows or has reason to know that the proposed ward or conservatee may be an Indian child, notice shall comply with subdivision (b) in any case in which the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.) applies, as specified in Section 1459.5.

(b) Any notice sent under this section shall be sent to the minor s parent or legal guardian, Indian custodian, if any, and the Indian child s tribe, and shall comply with all of the following requirements:

(1) Notice shall be sent by registered or certified mail with return receipt requested. Additional notice by first-class mail is recommended, but not required.

(2) Notice to the tribe shall be to the tribal chairperson, unless the tribe has designated another agent for service.

(3) Notice shall be sent to all tribes of which the child may be a member or eligible for membership until the court makes a determination as to which tribe is the Indian child s tribe in accordance with subdivision (d) of Section 1449, after which notice need only be sent to the tribe determined to be the Indian child s tribe.

(4) Notice, to the extent required by federal law, shall be sent to the Secretary of the Interior s designated agent, the Sacramento Area Director, Bureau of Indian Affairs. If the identity or location of the Indian child s tribe is known, a copy of the notice shall also be sent directly to the Secretary of the Interior, unless the Secretary of the Interior has waived the notice in writing and the person responsible for giving notice under this section has filed proof of the waiver with the court.

(5) The notice shall include all of the following information:

(A) The name, birthdate, and birthplace of the Indian child, if known.

(B) The name of any Indian tribe in which the child is a member or may be eligible for membership, if known.

(C) All names known of the Indian child s biological parents, grandparents and great-grandparents or Indian custodians, including maiden, married, and former names or aliases, as well as their current and former addresses, birthdates, places of birth and death, tribal enrollment numbers, and any other identifying information, if known.

(D) A copy of the petition.

(E) A copy of the child s birth certificate, if available.

(F) The location, mailing address, and telephone number of the court and all parties notified pursuant to this section.

(G) A statement of the following:

(i) The absolute right of the child s parents, Indian custodians, and tribe to intervene in the proceeding.

(ii) The right of the child s parents, Indian custodians, and tribe to petition the court to transfer the proceeding to the tribal court of the Indian child s tribe, absent objection by either parent and subject to declination by the tribal court.

(iii) The right of the child s parents, Indian custodians, and tribe to, upon request, be granted up to an additional 20 days from the receipt of the notice to prepare for the proceeding.

(iv) The potential legal consequences of the proceedings on the future custodial rights of the child s parents or Indian custodians.

(v) That if the parents or Indian custodians are unable to afford counsel, counsel shall be appointed to represent the parents or Indian custodians pursuant to Section 1912 of the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.).

(vi) That the information contained in the notice, petition, pleading, and other court documents is confidential, so any person or entity notified shall maintain the confidentiality of the information contained in the notice concerning the particular proceeding and not reveal it to anyone who does not need the information in order to exercise the tribe s rights under the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.).

(c) Notice shall be sent whenever it is known or there is reason to know that an Indian child is involved, and for every hearing thereafter, including, but not limited to, the hearing at which a final adoption order is to be granted. After a tribe acknowledges that the child is a member or eligible for membership in the tribe, or after the Indian child s tribe intervenes in a proceeding, the information set out in subparagraphs (C), (D), (E), and (G) of paragraph (5) of subdivision (b) need not be included with the notice.

(d) Proof of the notice, including copies of notices sent and all return receipts and responses received, shall be filed with the court in advance of the hearing except as permitted under subdivision (e).

(e) No proceeding shall be held until at least 10 days after receipt of notice by the parent, Indian custodian, the tribe or the Bureau of Indian Affairs. The parent, Indian custodian, or the tribe shall, upon request, be granted up to 20 additional days to prepare for the proceeding. Nothing herein shall be construed as limiting the rights of the parent, Indian custodian, or tribe to 10 days notice when a lengthier notice period is required by statute.

(f) With respect to giving notice to Indian tribes, a party shall be subject to court sanctions if that person knowingly and willfully falsifies or conceals a material fact concerning whether the child is an Indian child, or counsels a party to do so.

(g) The inclusion of contact information of any adult or child that would otherwise be required to be included in the notification pursuant to this section, shall not be required if that person is at risk of harm as a result of domestic violence, child abuse, sexual abuse, or stalking.

(Added by Stats. 2006, Ch. 838, Sec. 19. Effective January 1, 2007.)



1461

(a) As used in this section, director means:

(1) The Director of State Hospitals when the state hospital referred to in subdivision (b) is under the jurisdiction of the State Department of State Hospitals.

(2) The Director of Developmental Services when the state hospital referred to in subdivision (b) is under the jurisdiction of the State Department of Developmental Services.

(b) Notice of the time and place of hearing on the petition, report, or account, and a copy of the petition, report, or account, shall be mailed to the director at the director s office in Sacramento at least 15 days before the hearing if both of the following conditions exist:

(1) The ward or conservatee is or has been during the guardianship or conservatorship proceeding a patient in, or on leave from, a state hospital under the jurisdiction of the State Department of State Hospitals or the State Department of Developmental Services.

(2) The petition, report, or account is filed under any one or more of the following provisions: Section 1510, 1820, 1861, 2212, 2403, 2421, 2422, or 2423; Article 7 (commencing with Section 2540) of Chapter 6 of Part 4; Section 2580, 2592, or 2620; Chapter 9.5 (commencing with Section 2670) of Part 4; Section 3080 or 3088; or Chapter 3 (commencing with Section 3100) of Part 6. Notice under this section is not required in the case of an account pursuant to Section 2620 if the total guardianship or conservatorship assets are less than one thousand five hundred dollars ($1,500) and the gross annual income, exclusive of any public assistance income, is less than six thousand dollars ($6,000), and the ward or conservatee is not a patient in, or on leave or on outpatient status from, a state hospital at the time of the filing of the petition.

(c) If the ward or conservatee has been discharged from the state hospital, the director, upon ascertaining the facts, may file with the court a certificate stating that the ward or conservatee is not indebted to the state and waive the giving of further notices under this section. Upon the filing of the certificate of the director, compliance with this section thereafter is not required unless the certificate is revoked by the director and notice of the revocation is filed with the court.

(d) The statute of limitations does not run against any claim of the State Department of State Hospitals or the State Department of Developmental Services against the estate of the ward or conservatee for board, care, maintenance, or transportation with respect to an account that is settled without giving the notice required by this section.

(Amended by Stats. 2012, Ch. 440, Sec. 39. Effective September 22, 2012.)



1461.4

(a) The petitioner shall mail or personally serve a notice of the hearing and a copy of the petition to the director of the regional center for the developmentally disabled at least 30 days before the day of the hearing on a petition for appointment in any case in which all of the following conditions exist:

(1) The proposed ward or conservatee has developmental disabilities.

(2) The proposed guardian or conservator is not the natural parent of the proposed ward or conservatee.

(3) The proposed guardian or conservator is a provider of board and care, treatment, habilitation, or other services to persons with developmental disabilities or is a spouse or employee of a provider.

(4) The proposed guardian or conservator is not a public entity.

(b) The regional center shall file a written report and recommendation with the court regarding the suitability of the petitioners to meet the needs of the proposed ward or conservatee in any case described in subdivision (a).

(Enacted by Stats. 1990, Ch. 79.)



1461.5

Notice of the time and place of hearing on a petition, report, or account, and a notice of the filing of an inventory, together with a copy of the petition, report, inventory, or account, shall be mailed to the office of the Veterans Administration having jurisdiction over the area in which the court is located at least 15 days before the hearing, or within 15 days after the inventory is filed, if both of the following conditions exist:

(a) The guardianship or conservatorship estate consists or will consist wholly or in part of any of the following:

(1) Money received from the Veterans Administration.

(2) Revenue or profit from such money or from property acquired wholly or in part from such money.

(3) Property acquired wholly or in part with such money or from such property.

(b) The petition, report, inventory, or account is filed under any one or more of the following provisions: Section 1510, 1601, 1820, 1861, 1874, 2422, or 2423; Article 7 (commencing with Section 2540) of Chapter 6 of Part 4; Section 2570, 2571, 2580, 2592, 2610, 2613, or 2620; Chapter 8 (commencing with Section 2640) of Part 4; Chapter 9.5 (commencing with Section 2670) of Part 4; Section 3080 or 3088; or Chapter 3 (commencing with Section 3100) of Part 6.

(Enacted by Stats. 1990, Ch. 79.)



1461.7

Unless the court for good cause dispenses with such notice, notice of the time and place of the hearing on a petition, report, or account, together with a copy of the petition, report, or account, shall be given to the same persons who are required to be given notice under Section 2581 for the period and in the manner provided in this chapter if both of the following conditions exist:

(a) A conservator of the estate has been appointed under Article 5 (commencing with Section 1845) of Chapter 1 of Part 3 for a person who is missing and whose whereabouts is unknown.

(b) The petition, report, or account is filed in the conservatorship proceeding under any one or more of the following provisions:

(1) Section 1861 or 2423.

(2) Article 7 (commencing with Section 2540) of Chapter 6 of Part 4.

(3) Section 2570, 2571, 2580, 2592, or 2620.

(4) Chapter 8 (commencing with Section 2640) of Part 4.

(5) Chapter 9.5 (commencing with Section 2670) of Part 4.

(6) Chapter 3 (commencing with Section 3100) of Part 6.

(Enacted by Stats. 1990, Ch. 79.)



1467

If service is made by mail pursuant to this division in the manner authorized in Section 415.30 of the Code of Civil Procedure, the service is complete on the date a written acknowledgment of receipt is executed.

(Enacted by Stats. 1990, Ch. 79.)



1469

Where a provision of this division applies the provisions of this code applicable to personal representatives to proceedings under this division, a reference to Section 1220 in the provisions applicable to personal representatives shall be deemed to be a reference to this chapter.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 4. Appointment of Legal Counsel

1470

(a) The court may appoint private legal counsel for a ward, a proposed ward, a conservatee, or a proposed conservatee in any proceeding under this division if the court determines the person is not otherwise represented by legal counsel and that the appointment would be helpful to the resolution of the matter or is necessary to protect the person s interests.

(b) If a person is furnished legal counsel under this section, the court shall, upon conclusion of the matter, fix a reasonable sum for compensation and expenses of counsel. The sum may, in the discretion of the court, include compensation for services rendered, and expenses incurred, before the date of the order appointing counsel.

(c) The court shall order the sum fixed under subdivision (b) to be paid:

(1) If the person for whom legal counsel is appointed is an adult, from the estate of that person.

(2) If the person for whom legal counsel is appointed is a minor, by a parent or the parents of the minor or from the minor s estate, or any combination thereof, in any proportions the court deems just.

(3) If a ward or proposed ward is furnished legal counsel for a guardianship proceeding, upon its own motion or that of a party, the court shall determine whether a parent or parents of the ward or proposed ward or the estate of the ward or proposed ward is financially unable to pay all or a portion of the cost of counsel appointed pursuant to this section. Any portion of the cost of that counsel that the court finds the parent or parents or the estate of the ward or proposed ward is unable to pay shall be paid by the county. The Judicial Council shall adopt guidelines to assist in determining financial eligibility for county payment of counsel appointed by the court pursuant to this chapter.

(d) The court may make an order under subdivision (c) requiring payment by a parent or parents of the minor only after the parent or parents, as the case may be, have been given notice and the opportunity to be heard on whether the order would be just under the circumstances of the particular case.

(Amended by Stats. 2007, Ch. 719, Sec. 1. Effective January 1, 2008.)



1471

(a) If a conservatee, proposed conservatee, or person alleged to lack legal capacity is unable to retain legal counsel and requests the appointment of counsel to assist in the particular matter, whether or not such person lacks or appears to lack legal capacity, the court shall, at or before the time of the hearing, appoint the public defender or private counsel to represent the interest of such person in the following proceedings under this division:

(1) A proceeding to establish a conservatorship or to appoint a proposed conservator.

(2) A proceeding to terminate the conservatorship.

(3) A proceeding to remove the conservator.

(4) A proceeding for a court order affecting the legal capacity of the conservatee.

(5) A proceeding to obtain an order authorizing removal of a temporary conservatee from the temporary conservatee s place of residence.

(b) If a conservatee or proposed conservatee does not plan to retain legal counsel and has not requested the court to appoint legal counsel, whether or not such person lacks or appears to lack legal capacity, the court shall, at or before the time of the hearing, appoint the public defender or private counsel to represent the interests of such person in any proceeding listed in subdivision (a) if, based on information contained in the court investigator s report or obtained from any other source, the court determines that the appointment would be helpful to the resolution of the matter or is necessary to protect the interests of the conservatee or proposed conservatee.

(c) In any proceeding to establish a limited conservatorship, if the proposed limited conservatee has not retained legal counsel and does not plan to retain legal counsel, the court shall immediately appoint the public defender or private counsel to represent the proposed limited conservatee. The proposed limited conservatee shall pay the cost for such legal service if he or she is able. This subdivision applies irrespective of any medical or psychological inability to attend the hearing on the part of the proposed limited conservatee as allowed in Section 1825.

(Enacted by Stats. 1990, Ch. 79.)



1472

(a) If a person is furnished legal counsel under Section 1471:

(1) The court shall, upon conclusion of the matter, fix a reasonable sum for compensation and expenses of counsel and shall make a determination of the person s ability to pay all or a portion of that sum. The sum may, in the discretion of the court, include compensation for services rendered, and expenses incurred, before the date of the order appointing counsel.

(2) If the court determines that the person has the ability to pay all or a portion of the sum, the court shall order the conservator of the estate or, if none, the person, to pay in any installments and in any manner the court determines to be reasonable and compatible with the person s financial ability.

(3) In a proceeding under Chapter 3 (commencing with Section 3100) of Part 6 for court authorization of a proposed transaction involving community property, the court may order payment out of the proceeds of the transaction.

(4) If a conservator is not appointed for the person furnished legal counsel, the order for payment may be enforced in the same manner as a money judgment.

(b) If the court determines that a person furnished private counsel under Section 1471 lacks the ability to pay all or a portion of the sum determined under paragraph (1) of subdivision (a), the county shall pay the sum to the private counsel to the extent the court determines the person is unable to pay.

(c) The payment ordered by the court under subdivision (a) shall be made to the county if the public defender has been appointed or if private counsel has been appointed to perform the duties of the public defender and the county has compensated that counsel. In the case of other court-appointed counsel, the payment shall be made to that counsel.

(Amended by Stats. 1992, Ch. 572, Sec. 2. Effective January 1, 1993.)



1474

If an Indian custodian or biological parent of an Indian child lacks the financial ability to retain counsel and requests the appointment of counsel in proceedings described in Section 1459.5, the provisions of subsection (b) of Section 1912 of the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.) and Section 23.13 of Title 25 of the Code of Federal Regulations are applicable.

(Added by Stats. 2006, Ch. 838, Sec. 20. Effective January 1, 2007.)






CHAPTER 5. Transitional Provisions

1488

If before January 1, 1981, an adult has in a signed writing nominated a person to serve as guardian if a guardian is in the future appointed for such adult, such nomination shall be deemed to be a nomination of a conservator. This section applies whether or not the signed writing was executed in the same manner as a witnessed will so long as the person signing the writing had at the time the writing was signed sufficient capacity to form an intelligent preference.

(Enacted by Stats. 1990, Ch. 79.)



1489

If, before January 1, 1981, a parent or other person has in a signed writing appointed a person to serve as the guardian of the person or estate or both of a minor, or as the guardian of the property the minor receives from or by designation of the person making the appointment, such appointment shall be deemed to be a nomination of a guardian if the requirements of Section 1500 or 1501 are satisfied and, in such case, shall be given the same effect it would have under Section 1500 or 1501, as the case may be, if made on or after January 1, 1981. This section applies whether or not the signed writing is a will or deed so long as the person signing the writing had at the time the writing was signed sufficient capacity to form an intelligent preference.

(Enacted by Stats. 1990, Ch. 79.)



1490

When used in any statute of this state with reference to an adult or to the person of a married minor, guardian means the conservator of that adult or the conservator of the person in case of the married minor.

(Enacted by Stats. 1990, Ch. 79.)









PART 2. GUARDIANSHIP

CHAPTER 1. Establishment of Guardianship

ARTICLE 1. Nomination of Guardian

1500

Subject to Section 1502, a parent may nominate a guardian of the person or estate, or both, of a minor child in either of the following cases:

(a) Where the other parent nominates, or consents in writing to the nomination of, the same guardian for the same child.

(b) Where, at the time the petition for appointment of the guardian is filed, either (1) the other parent is dead or lacks legal capacity to consent to the nomination or (2) the consent of the other parent would not be required for an adoption of the child.

(Enacted by Stats. 1990, Ch. 79.)



1500.1

(a) Notwithstanding any other section in this part, and in accordance with Section 1913 of the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.), consent to nomination of a guardian of the person or of a guardian of the person and the estate given by an Indian child s parent is not valid unless both of the following occur:

(1) The consent is executed in writing at least 10 days after the child s birth and recorded before a judge.

(2) The judge certifies that the terms and consequences of the consent were fully explained in detail in English and were fully understood by the parent or that they were interpreted into a language that the parent understood.

(b) The parent of an Indian child may withdraw his or her consent to guardianship for any reason at any time prior to the issuance of letters of guardianship and the child shall be returned to the parent.

(Added by Stats. 2006, Ch. 838, Sec. 21. Effective January 1, 2007.)



1501

Subject to Section 1502, a parent or any other person may nominate a guardian for property that a minor receives from or by designation of the nominator (whether before, at the time of, or after the nomination) including, but not limited to, property received by the minor by virtue of a gift, deed, trust, will, succession, insurance, or benefits of any kind.

(Enacted by Stats. 1990, Ch. 79.)



1502

(a) A nomination of a guardian under this article may be made in the petition for the appointment of the guardian or at the hearing on the petition or in a writing signed either before or after the petition for the appointment of the guardian is filed.

(b) The nomination of a guardian under this article is effective when made except that a writing nominating a guardian under this article may provide that the nomination becomes effective only upon the occurrence of such specified condition or conditions as are stated in the writing, including but not limited to such conditions as the subsequent legal incapacity or death of the person making the nomination.

(c) Unless the writing making the nomination expressly otherwise provides, a nomination made under this article remains effective notwithstanding the subsequent legal incapacity or death of the person making the nomination.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Appointment of Guardian Generally

1510

(a) A relative or other person on behalf of the minor, or the minor if 12 years of age or older, may file a petition for the appointment of a guardian of the minor. A relative may file a petition for the appointment of a guardian under this section regardless of the relative s immigration status.

(b) The petition shall request that a guardian of the person or estate of the minor, or both, be appointed, shall specify the name and address of the proposed guardian and the name and date of birth of the proposed ward, and shall state that the appointment is necessary or convenient.

(c) The petition shall set forth, so far as is known to the petitioner, the names and addresses of all of the following:

(1) The parents of the proposed ward.

(2) The person having legal custody of the proposed ward and, if that person does not have the care of the proposed ward, the person having the care of the proposed ward.

(3) The relatives of the proposed ward within the second degree.

(4) In the case of a guardianship of the estate, the spouse of the proposed ward.

(5) Any person nominated as guardian for the proposed ward under Section 1500 or 1501.

(6) In the case of a guardianship of the person involving an Indian child, any Indian custodian and the Indian child s tribe.

(d) If the petitioner or proposed guardian is a professional fiduciary, as described in Section 2340, who is required to be licensed under the Professional Fiduciaries Act (Chapter 6 (commencing with Section 6500) of Division 3 of the Business and Professions Code), the petition shall include the following:

(1) The petitioner s or proposed guardian s proposed hourly fee schedule or another statement of his or her proposed compensation from the estate of the proposed ward for services performed as a guardian. The petitioner s or proposed guardian s provision of a proposed hourly fee schedule or another statement of his or her proposed compensation, as required by this paragraph, shall not preclude a court from later reducing the petitioner s or proposed guardian s fees or other compensation.

(2) Unless a petition for appointment of a temporary guardian that contains the statements required by this paragraph is filed together with a petition for appointment of a guardian, both of the following:

(A) A statement of the petitioner s or proposed guardian s license information.

(B) A statement explaining who engaged the petitioner or proposed guardian or how the petitioner or proposed guardian was engaged to file the petition for appointment of a guardian or to agree to accept the appointment as guardian and what prior relationship the petitioner or proposed guardian had with the proposed ward or the proposed ward s family or friends.

(e) If the proposed ward is a patient in or on leave of absence from a state institution under the jurisdiction of the State Department of State Hospitals or the State Department of Developmental Services and that fact is known to the petitioner or proposed guardian, the petition shall state that fact and name the institution.

(f) The petition shall state, so far as is known to the petitioner or proposed guardian, whether or not the proposed ward is receiving or is entitled to receive benefits from the Veterans Administration and the estimated amount of the monthly benefit payable by the Veterans Administration for the proposed ward.

(g) If the petitioner or proposed guardian has knowledge of any pending adoption, juvenile court, marriage dissolution, domestic relations, custody, or other similar proceeding affecting the proposed ward, the petition shall disclose the pending proceeding.

(h) If the petitioners or proposed guardians have accepted or intend to accept physical care or custody of the child with intent to adopt, whether formed at the time of placement or formed subsequent to placement, the petitioners or proposed guardians shall so state in the guardianship petition, whether or not an adoption petition has been filed.

(i) If the proposed ward is or becomes the subject of an adoption petition, the court shall order the guardianship petition consolidated with the adoption petition, and the consolidated case shall be heard and decided in the court in which the adoption is pending.

(j) If the proposed ward is or may be an Indian child, the petition shall state that fact.

(Amended by Stats. 2013, Ch. 248, Sec. 1. Effective January 1, 2014.)



1511

(a) Except as provided in subdivisions (f) and (g), at least 15 days before the hearing on the petition for the appointment of a guardian, notice of the time and place of the hearing shall be given as provided in subdivisions (b), (c), (d), and (e) of this section. The notice shall be accompanied by a copy of the petition. The court may not shorten the time for giving the notice of hearing under this section.

(b) Notice shall be served in the manner provided in Section 415.10 or 415.30 of the Code of Civil Procedure, or in any manner authorized by the court, on all of the following persons:

(1) The proposed ward if 12 years of age or older.

(2) Any person having legal custody of the proposed ward, or serving as guardian of the estate of the proposed ward.

(3) The parents of the proposed ward.

(4) Any person nominated as a guardian for the proposed ward under Section 1500 or 1501.

(c) Notice shall be given by mail sent to their addresses stated in the petition, or in any manner authorized by the court, to all of the following:

(1) The spouse named in the petition.

(2) The relatives named in the petition, except that if the petition is for the appointment of a guardian of the estate only the court may dispense with the giving of notice to any one or more or all of the relatives.

(3) The person having the care of the proposed ward if other than the person having legal custody of the proposed ward.

(d) If notice is required by Section 1461 or Section 1542 to be given to the Director of State Hospitals or the Director of Developmental Services or the Director of Social Services, notice shall be mailed as so required.

(e) If the petition states that the proposed ward is receiving or is entitled to receive benefits from the Veterans Administration, notice shall be mailed to the office of the Veterans Administration referred to in Section 1461.5.

(f) Unless the court orders otherwise, notice shall not be given to any of the following:

(1) The parents or other relatives of a proposed ward who has been relinquished to a licensed adoption agency.

(2) The parents of a proposed ward who has been judicially declared free from their custody and control.

(g) Notice need not be given to any person if the court so orders upon a determination of either of the following:

(1) The person cannot with reasonable diligence be given the notice.

(2) The giving of the notice would be contrary to the interest of justice.

(h) Before the appointment of a guardian is made, proof shall be made to the court that each person entitled to notice under this section either:

(1) Has been given notice as required by this section.

(2) Has not been given notice as required by this section because the person cannot with reasonable diligence be given the notice or because the giving of notice to that person would be contrary to the interest of justice.

(i) If notice is required by Section 1460.2 to be given to an Indian custodian or tribe, notice shall be mailed as so required.

(Amended by Stats. 2012, Ch. 440, Sec. 41. Effective September 22, 2012.)



1512

Within 10 days after the petitioner in the guardianship proceeding becomes aware of any proceeding not disclosed in the guardianship petition affecting the custody of the proposed ward (including any adoption, juvenile court, marriage dissolution, domestic relations, or other similar proceeding affecting the proposed ward), the petitioner shall amend the guardianship petition to disclose the other proceeding.

(Enacted by Stats. 1990, Ch. 79.)



1513

(a) Unless waived by the court, a court investigator, probation officer, or domestic relations investigator shall make an investigation and file with the court a report and recommendation concerning each proposed guardianship of the person or guardianship of the estate. Investigations where the proposed guardian is a relative shall be made by a court investigator. Investigations where the proposed guardian is a nonrelative shall be made by the county agency designated to investigate potential dependency. The report for the guardianship of the person shall include, but need not be limited to, an investigation and discussion of all of the following:

(1) A social history of the guardian.

(2) A social history of the proposed ward, including, to the extent feasible, an assessment of any identified developmental, emotional, psychological, or educational needs of the proposed ward and the capability of the petitioner to meet those needs.

(3) The relationship of the proposed ward to the guardian, including the duration and character of the relationship, where applicable, the circumstances whereby physical custody of the proposed ward was acquired by the guardian, and a statement of the proposed ward s attitude concerning the proposed guardianship, unless the statement of the attitude is affected by the proposed ward s developmental, physical, or emotional condition.

(4) The anticipated duration of the guardianship and the plans of both natural parents and the proposed guardian for the stable and permanent home for the child. The court may waive this requirement for cases involving relative guardians.

(b) If the proposed ward is or may be described by Section 300 of the Welfare and Institutions Code, the court may refer the matter to the local child welfare services agency to initiate an investigation of the referral pursuant to Sections 328 and 329 of the Welfare and Institutions Code and to report the findings of that investigation to the court. Pending completion of the investigation, the court may take any reasonable steps it deems appropriate to protect the child s safety, including, but not limited to, appointment of a temporary guardian or issuance of a temporary restraining order. If dependency proceedings are initiated, the guardianship proceedings shall be stayed in accordance with Section 304 of the Welfare and Institutions Code. Nothing in this section shall affect the applicability of Section 16504 or 16506 of the Welfare and Institutions Code. If a dependency proceeding is not initiated, the probate court shall retain jurisdiction to hear the guardianship matter.

(c) Prior to ruling on the petition for guardianship, the court shall read and consider all reports submitted pursuant to this section, which shall be reflected in the minutes or stated on the record. Any person who reports to the court pursuant to this section may be called and examined by any party to the proceeding.

(d) All reports authorized by this section are confidential and shall only be made available to persons who have been served in the proceedings or their attorneys. The clerk of the court shall make provisions to limit access to the reports exclusively to persons entitled to receipt. The reports shall be made available to all parties entitled to receipt no less than three court days before the hearing on the guardianship petition.

(e) For the purpose of writing either report authorized by this section, the person making the investigation and report shall have access to the proposed ward s school records, probation records, and public and private social services records, and to an oral or written summary of the proposed ward s medical records and psychological records prepared by any physician, psychologist, or psychiatrist who made or who is maintaining those records. The physician, psychologist, or psychiatrist shall be available to clarify information regarding these records pursuant to the investigator s responsibility to gather and provide information for the court.

(f) This section does not apply to guardianships resulting from a permanency plan for a dependent child pursuant to Section 366.26 of the Welfare and Institutions Code.

(g) For purposes of this section, a relative means a person who is a spouse, parent, stepparent, brother, sister, stepbrother, stepsister, half-brother, half-sister, uncle, aunt, niece, nephew, first cousin, or any person denoted by the prefix grand or great, or the spouse of any of these persons, even after the marriage has been terminated by death or dissolution.

(h) In an Indian child custody proceeding, any person making an investigation and report shall consult with the Indian child s tribe and include in the report information provided by the tribe.

(Amended by Stats. 2012, Ch. 638, Sec. 14. Effective January 1, 2013.)



1513.1

(a) Each court or county shall assess (1) the parent, parents, or other person charged with the support and maintenance of the ward or proposed ward, and (2) the guardian, proposed guardian, or the estate of the ward or proposed ward, for court or county expenses incurred for any investigation or review conducted by the court investigator, probation officer, or domestic relations investigator. The court may order reimbursement to the court or to the county in the amount of the assessment, unless the court finds that all or any part of the assessment would impose a hardship on the ward or the ward s estate. A county may waive any or all of an assessment against the guardianship on the basis of hardship. There shall be a rebuttable presumption that the assessment would impose a hardship if the ward is receiving Medi-Cal benefits.

(b) Any amount chargeable as state-mandated local costs incurred by a county for the cost of the investigation or review shall be reduced by any assessments actually collected by the county pursuant to subdivision (a) during that fiscal year.

(Amended by Stats. 2003, Ch. 62, Sec. 242. Effective January 1, 2004.)



1513.2

(a) To the extent resources are available, the court shall implement procedures, as described in this section, to ensure that every guardian annually completes and returns to the court a status report, including the statement described in subdivision (b). A guardian who willfully submits any material information required by the form which he or she knows to be false shall be guilty of a misdemeanor. Not later than one month prior to the date the status report is required to be returned, the clerk of the court shall mail to the guardian by first-class mail a notice informing the guardian that he or she is required to complete and return the status report to the court. The clerk shall enclose with the letter a blank status report form for the guardian to complete and return by mail. If the status report is not completed and returned as required, or if the court finds, after a status report has been completed and returned, that further information is needed, the court shall attempt to obtain the information required in the report from the guardian or other sources. If the court is unable to obtain this information within 30 days after the date the status report is due, the court shall either order the guardian to make himself or herself available to the investigator for purposes of investigation of the guardianship, or to show cause why the guardian should not be removed.

(b) The Judicial Council shall develop a form for the status report. The form shall include the following statement: A guardian who willfully submits any material information required by this form which he or she knows to be false is guilty of a misdemeanor. The form shall request information the Judicial Council deems necessary to determine the status of the guardianship, including, but not limited to, the following:

(1) The guardian s present address.

(2) The name and birth date of the child under guardianship.

(3) The name of the school in which the child is enrolled, if any.

(4) If the child is not in the guardian s home, the name, relationship, address, and telephone number of the person or persons with whom the child resides.

(5) If the child is not in the guardian s home, why the child was moved.

(c) The report authorized by this section is confidential and shall only be made available to persons who have been served in the proceedings or their attorneys. The clerk of the court shall implement procedures for the limitation of the report exclusively to persons entitled to its receipt.

(d) The Judicial Council shall report to the Legislature no later than December 31, 2004, regarding the costs and benefits of utilizing the annual status report.

(Added by Stats. 2002, Ch. 1115, Sec. 2. Effective January 1, 2003.)



1514

(a) Upon hearing of the petition, if it appears necessary or convenient, the court may appoint a guardian of the person or estate of the proposed ward or both.

(b) (1) In appointing a guardian of the person, the court is governed by Chapter 1 (commencing with Section 3020) and Chapter 2 (commencing with Section 3040) of Part 2 of Division 8 of the Family Code, relating to custody of a minor.

(2) Except as provided in Section 2105, a minor s parent may not be appointed as a guardian of the person of the minor.

(c) The court shall appoint a guardian nominated under Section 1500 insofar as the nomination relates to the guardianship of the estate unless the court determines that the nominee is unsuitable. If the nominee is a relative, the nominee s immigration status alone shall not constitute unsuitability.

(d) The court shall appoint the person nominated under Section 1501 as guardian of the property covered by the nomination unless the court determines that the nominee is unsuitable. If the person so appointed is appointed only as guardian of the property covered by the nomination, the letters of guardianship shall so indicate.

(e) Subject to subdivisions (c) and (d), in appointing a guardian of the estate:

(1) The court is to be guided by what appears to be in the best interest of the proposed ward, taking into account the proposed guardian s ability to manage and to preserve the estate as well as the proposed guardian s concern for and interest in the welfare of the proposed ward.

(2) If the proposed ward is of sufficient age to form an intelligent preference as to the person to be appointed as guardian, the court shall give consideration to that preference in determining the person to be so appointed.

(Amended by Stats. 2012, Ch. 845, Sec. 3. Effective January 1, 2013.)



1514.5

Notwithstanding any other provision of law, except provisions of law governing the retention and storage of data, a family law court shall, upon request from the court in any county hearing a probate guardianship matter proceeding before the court pursuant to this part, provide to the court all available information the court deems necessary to make a determination regarding the best interest of a child, as described in Section 3011 of the Family Code, who is the subject of the proceeding. The information shall also be released to a guardianship investigator, as provided in subdivision (a) of Section 1513, acting within the scope of his or her duties in that proceeding. Any information released pursuant to this section that is confidential pursuant to any other provision of law shall remain confidential and may not be released, except to the extent necessary to comply with this section. No records shared pursuant to this section may be disclosed to any party in a case unless the party requests the agency or court that originates the record to release these records and the request is granted. In counties that provide confidential family law mediation, or confidential dependency mediation, those mediations are not covered by this section.

(Added by Stats. 2004, Ch. 574, Sec. 2. Effective January 1, 2005.)



1515

Notwithstanding any other provision of this part, no guardian of the person may be appointed for a minor who is married or whose marriage has been dissolved. This section does not apply in the case of a minor whose marriage has been adjudged a nullity.

(Enacted by Stats. 1990, Ch. 79.)



1516

(a) In each case involving a petition for guardianship of the person, the petitioner shall mail a notice of the hearing and a copy of the petition, at least 15 days prior to the hearing, to the local agency designated by the board of supervisors to investigate guardianships for the court. The local social services agency providing child protection services shall screen the name of the guardian for prior referrals of neglect or abuse of minors. The results of this screening shall be provided to the court.

(b) This section does not apply to guardianships resulting from a permanency plan for a dependent child pursuant to Section 366.25 of the Welfare and Institutions Code.

(Enacted by Stats. 1990, Ch. 79.)



1516.5

(a) A proceeding to have a child declared free from the custody and control of one or both parents may be brought in accordance with the procedures specified in Part 4 (commencing with Section 7800) of Division 12 of the Family Code within an existing guardianship proceeding, in an adoption action, or in a separate action filed for that purpose, if all of the following requirements are satisfied:

(1) One or both parents do not have the legal custody of the child.

(2) The child has been in the physical custody of the guardian for a period of not less than two years.

(3) The court finds that the child would benefit from being adopted by his or her guardian. In making this determination, the court shall consider all factors relating to the best interest of the child, including, but not limited to, the nature and extent of the relationship between all of the following:

(A) The child and the birth parent.

(B) The child and the guardian, including family members of the guardian.

(C) The child and any siblings or half siblings.

(b) The court shall appoint a court investigator or other qualified professional to investigate all factors enumerated in subdivision (a). The findings of the investigator or professional regarding those issues shall be included in the written report required pursuant to Section 7851 of the Family Code.

(c) The rights of the parent, including the rights to notice and counsel provided in Part 4 (commencing with Section 7800) of Division 12 of the Family Code, shall apply to actions brought pursuant to this section.

(d) This section does not apply to any child who is a dependent of the juvenile court or to any Indian child.

(Amended by Stats. 2010, Ch. 588, Sec. 9. Effective January 1, 2011.)



1517

(a) This part does not apply to guardianships resulting from the selection and implementation of a permanent plan pursuant to Section 366.26 of the Welfare and Institutions Code. For those minors, Section 366.26 of the Welfare and Institutions Code and Division 3 (commencing with Rule 5.500) of Title Five of the California Rules of Court specify the exclusive procedures for establishing, modifying, and terminating legal guardianships. If no specific provision of the Welfare and Institutions Code or the California Rules of Court is applicable, the provisions applicable to the administration of estates under Part 4 (commencing with Section 2100) govern so far as they are applicable to like situations.

(b) This chapter shall not be construed to prevent a court that assumes jurisdiction of a minor child pursuant to Section 300 of the Welfare and Institutions Code, or a probate court, as appropriate, from issuing orders or making appointments, on motion of the child s counsel, consistent with Division 2 of the Welfare and Institutions Code or Divisions 4 to 6, inclusive, of the Probate Code necessary to ensure the appropriate administration of funds for the benefit of the child. Orders or appointments regarding those funds may continue after the court s jurisdiction is terminated pursuant to Section 391 of the Welfare and Institutions Code.

(Amended by Stats. 2008, Ch. 166, Sec. 2. Effective January 1, 2009.)






ARTICLE 3. Nonrelative Guardianships

1540

This article does not apply in any of the following cases:

(a) Where the petition is for guardianship of the estate exclusively.

(b) Where the proposed guardian is a relative of the proposed ward.

(c) Where the Director of Developmental Services is appointed guardian pursuant to Article 7.5 (commencing with Section 416) of Chapter 2 of Part 1 of Division 1 of the Health and Safety Code.

(d) Where the director of the department designated by the board of supervisors to provide social services is appointed guardian.

(e) Where the public guardian is appointed guardian.

(f) Where the guardianship results from a permanency plan for a dependent child pursuant to Section 366.25 of the Welfare and Institutions Code.

(Enacted by Stats. 1990, Ch. 79.)



1541

In addition to the other required contents of the petition for appointment of a guardian, the petition shall include both of the following:

(a) A statement by the proposed guardian that, upon request by an agency referred to in Section 1543 for information relating to the investigation referred to in that section, the proposed guardian will promptly submit the information required.

(b) A disclosure of any petition for adoption by the proposed guardian of the minor who is the subject of the guardianship petition regardless of when or where filed.

(c) A statement whether or not the home of the proposed guardian is licensed as a foster family home.

(Enacted by Stats. 1990, Ch. 79.)



1542

In each case involving a petition for guardianship of the person, the petitioner shall mail a notice of the hearing and a copy of the petition, at least 15 days prior to the hearing, to the Director of Social Services at the director s office in Sacramento and to the local agency designated by the board of supervisors to investigate guardianships for the court.

(Enacted by Stats. 1990, Ch. 79.)



1543

(a) If the petition as filed or as amended states that an adoption petition has been filed, a report with respect to the suitability of the proposed guardian for guardianship shall be filed with the court by the agency investigating the adoption. In other cases, the local agency designated by the board of supervisors to provide public social services shall file a report with the court with respect to the proposed guardian of the same character required to be made with regard to an applicant for foster family home licensure.

(b) The report filed with the court pursuant to this section is confidential. The report may be considered by the court and shall be made available only to the persons who have been served in the proceeding and the persons who have appeared in the proceeding or their attorneys. The report may be received in evidence upon stipulation of counsel for all such persons who are present at the hearing or, if such person is present at the hearing but is not represented by counsel, upon consent of such person.

(Enacted by Stats. 1990, Ch. 79.)









CHAPTER 2. Termination

1600

(a) A guardianship of the person or estate or both terminates when the ward attains majority or dies.

(b) A guardianship of the person terminates upon the adoption of the ward or upon the emancipation of the ward under Section7002 of the Family Code.

(Amended by Stats. 1996, Ch. 862, Sec. 6. Effective January 1, 1997.)



1601

Upon petition of the guardian, a parent, the ward, or, in the case of an Indian child custody proceeding, an Indian custodian or the ward s tribe, the court may make an order terminating the guardianship if the court determines that it is in the ward s best interest to terminate the guardianship. Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(Amended by Stats. 2006, Ch. 838, Sec. 26. Effective January 1, 2007.)



1602

(a) The Legislature hereby finds and declares that guardians perform a critical and important role in the lives of minors, frequently assuming a parental role and caring for a child when the child s parent or parents are unable or unwilling to do so.

(b) Upon making a determination that a guardianship should be terminated pursuant to Section 1601, the court may consider whether continued visitation between the ward and the guardian is in the ward s best interest. As part of the order of termination, the court shall have jurisdiction to issue an order providing for ongoing visitation between a former guardian and his or her former minor ward after the termination of the guardianship. The order granting or denying visitation may not be modified unless the court determines, based upon evidence presented, that there has been a significant change of circumstances since the court issued the order and that modification of the order is in the best interest of the child.

(c) A copy of the visitation order shall be filed in any court proceeding relating to custody of the minor. If a prior order has not been filed, and a proceeding is not pending relating to the custody of the minor in the court of any county, the visitation order may be used as the sole basis for opening a file in the court of the county in which the custodial parent resides. While a parent of the child has custody of the child, proceedings for modification of the visitation order shall be determined in a proceeding under the Family Code.

(Added by Stats. 2004, Ch. 301, Sec. 2. Effective January 1, 2005.)






CHAPTER 3. Permanent and Stable Home

1610

(a) The Legislature finds and declares that it is in the best interests of children to be raised in a permanent, safe, stable, and loving environment.

(b) Unwarranted petitions, applications, or motions other than discovery motions after the guardianship has been established create an environment that can be harmful to children and are inconsistent with the goals of permanency, safety, and stability.

(Amended by Stats. 2006, Ch. 493, Sec. 6. Effective January 1, 2007.)



1611

If a person files a petition for visitation, termination of the guardianship, or instruction to the guardian that is unmeritorious, or intended to harass or annoy the guardian, and the person has previously filed pleadings in the guardianship proceedings that were unmeritorious, or intended to harass or annoy the guardian, this petition shall be grounds for the court to determine that the person is a vexatious litigant for the purposes of Title 3a (commencing with Section 391) of Part 2 of the Code of Civil Procedure. For these purposes, the term new litigation shall include petitions for visitation, termination of the guardianship, or instruction to the guardian.

(Added by Stats. 2002, Ch. 1118, Sec. 7. Effective January 1, 2003.)









PART 3. CONSERVATORSHIP

CHAPTER 1. Establishment of Conservatorship

ARTICLE 1. Persons for Whom Conservator May Be Appointed

1800

It is the intent of the Legislature in enacting this chapter to do the following:

(a) Protect the rights of persons who are placed under conservatorship.

(b) Provide that an assessment of the needs of the person is performed in order to determine the appropriateness and extent of a conservatorship and to set goals for increasing the conservatee s functional abilities to whatever extent possible.

(c) Provide that the health and psychosocial needs of the proposed conservatee are met.

(d) Provide that community-based services are used to the greatest extent in order to allow the conservatee to remain as independent and in the least restrictive setting as possible.

(e) Provide that the periodic review of the conservatorship by the court investigator shall consider the best interests of the conservatee.

(f) Ensure that the conservatee s basic needs for physical health, food, clothing, and shelter are met.

(g) Provide for the proper management and protection of the conservatee s real and personal property.

(Enacted by Stats. 1990, Ch. 79.)



1800.3

(a) If the need therefor is established to the satisfaction of the court and the other requirements of this chapter are satisfied, the court may appoint:

(1) A conservator of the person or estate of an adult, or both.

(2) A conservator of the person of a minor who is married or whose marriage has been dissolved.

(b) No conservatorship of the person or of the estate shall be granted by the court unless the court makes an express finding that the granting of the conservatorship is the least restrictive alternative needed for the protection of the conservatee.

(Amended by Stats. 2007, Ch. 553, Sec. 6. Effective January 1, 2008.)



1801

Subject to Section 1800.3:

(a) A conservator of the person may be appointed for a person who is unable to provide properly for his or her personal needs for physical health, food, clothing, or shelter, except as provided for the person as described in subdivision (b) or (c) of Section 1828.5.

(b) A conservator of the estate may be appointed for a person who is substantially unable to manage his or her own financial resources or resist fraud or undue influence, except as provided for that person as described in subdivision (b) or (c) of Section 1828.5. Substantial inability may not be proved solely by isolated incidents of negligence or improvidence.

(c) A conservator of the person and estate may be appointed for a person described in subdivisions (a) and (b).

(d) A limited conservator of the person or of the estate, or both, may be appointed for a developmentally disabled adult. A limited conservatorship may be utilized only as necessary to promote and protect the well-being of the individual, shall be designed to encourage the development of maximum self-reliance and independence of the individual, and shall be ordered only to the extent necessitated by the individual s proven mental and adaptive limitations. The conservatee of the limited conservator shall not be presumed to be incompetent and shall retain all legal and civil rights except those which by court order have been designated as legal disabilities and have been specifically granted to the limited conservator. The intent of the Legislature, as expressed in Section 4501 of the Welfare and Institutions Code, that developmentally disabled citizens of this state receive services resulting in more independent, productive, and normal lives is the underlying mandate of this division in its application to adults alleged to be developmentally disabled.

(e) The standard of proof for the appointment of a conservator pursuant to this section shall be clear and convincing evidence.

(Amended by Stats. 1995, Ch. 842, Sec. 7. Effective January 1, 1996.)



1802

Subject to Section 1800.3, a conservator of the person or estate, or both, may be appointed for a person who voluntarily requests the appointment and who, to the satisfaction of the court, establishes good cause for the appointment.

(Enacted by Stats. 1990, Ch. 79.)



1803

A conservator of the estate may be appointed for a person who is an absentee as defined in Section 1403.

(Enacted by Stats. 1990, Ch. 79.)



1804

Subject to Section 1800.3, a conservator of the estate may be appointed for a person who is missing and whose whereabouts is unknown.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Order of Preference for Appointment of Conservator

1810

If the proposed conservatee has sufficient capacity at the time to form an intelligent preference, the proposed conservatee may nominate a conservator in the petition or in a writing signed either before or after the petition is filed. The court shall appoint the nominee as conservator unless the court finds that the appointment of the nominee is not in the best interests of the proposed conservatee.

(Enacted by Stats. 1990, Ch. 79.)



1811

(a) Subject to Section 1813, the spouse, domestic partner, or an adult child, parent, brother, or sister of the proposed conservatee may nominate a conservator in the petition or at the hearing on the petition.

(b) Subject to Section 1813, the spouse, domestic partner, or a parent of the proposed conservatee may nominate a conservator in a writing signed either before or after the petition is filed and that nomination remains effective notwithstanding the subsequent legal incapacity or death of the spouse, domestic partner, or parent.

(Amended by Stats. 2001, Ch. 893, Sec. 15. Effective January 1, 2002.)



1812

(a) Subject to Sections 1810 and 1813, the selection of a conservator of the person or estate, or both, is solely in the discretion of the court and, in making the selection, the court is to be guided by what appears to be for the best interests of the proposed conservatee.

(b) Subject to Sections 1810 and 1813, of persons equally qualified in the opinion of the court to appointment as conservator of the person or estate or both, preference is to be given in the following order:

(1) The spouse or domestic partner of the proposed conservatee or the person nominated by the spouse or domestic partner pursuant to Section 1811.

(2) An adult child of the proposed conservatee or the person nominated by the child pursuant to Section 1811.

(3) A parent of the proposed conservatee or the person nominated by the parent pursuant to Section 1811.

(4) A brother or sister of the proposed conservatee or the person nominated by the brother or sister pursuant to Section 1811.

(5) Any other person or entity eligible for appointment as a conservator under this code or, if there is no person or entity willing to act as a conservator, under the Welfare and Institutions Code.

(c) The preference for any nominee for appointment under paragraphs (2), (3), and (4) of subdivision (b) is subordinate to the preference for any other parent, child, brother, or sister in that class.

(Amended by Stats. 2001, Ch. 893, Sec. 16. Effective January 1, 2002.)



1813

(a) The spouse of a proposed conservatee may not petition for the appointment of a conservator for a spouse or be appointed as conservator of the person or estate of the proposed conservatee unless the petitioner alleges in the petition for appointment as conservator, and the court finds, that the spouse is not a party to any action or proceeding against the proposed conservatee for legal separation of the parties, dissolution of marriage, or adjudication of nullity of their marriage. However, if the court finds by clear and convincing evidence that the appointment of the spouse, who is a party to an action or proceeding against the proposed conservatee for legal separation of the parties, dissolution of marriage, or adjudication of nullity of their marriage, or has obtained a judgment in any of these proceedings, is in the best interests of the proposed conservatee, the court may appoint the spouse.

Prior to making this appointment, the court shall appoint counsel to consult with and advise the conservatee, and to report to the court his or her findings concerning the suitability of appointing the spouse as conservator.

(b) The spouse of a conservatee shall disclose to the conservator, or if the spouse is the conservator, shall disclose to the court, the filing of any action or proceeding against the conservatee for legal separation of the parties, dissolution of marriage, or adjudication of nullity of the marriage, within 10 days of the filing of the action or proceeding by filing a notice with the court and serving the notice according to the notice procedures under this title. The court may, upon receipt of the notice, set the matter for hearing on an order to show cause why the appointment of the spouse as conservator, if the spouse is the conservator, should not be terminated and a new conservator appointed by the court.

(Amended by Stats. 2001, Ch. 159, Sec. 165. Effective January 1, 2002.)



1813.1

(a) (1) The domestic partner of a proposed conservatee may not petition for the appointment of a conservator for a domestic partner or be appointed as conservator of the person or estate of the proposed conservatee unless the petitioner alleges in the petition for appointment as conservator, and the court finds, that the domestic partner has not terminated and is not intending to terminate the domestic partnership as provided in Section 299 of the Family Code. However, if the court finds by clear and convincing evidence that the appointment of a domestic partner who has terminated or is intending to terminate the domestic partnership is in the best interests of the proposed conservatee, the court may appoint the domestic partner.

(2) Prior to making this appointment, the court shall appoint counsel to consult with and advise the conservatee, and to report to the court his or her findings concerning the suitability of appointing the domestic partner as conservator.

(b) The domestic partner of a conservatee shall disclose to the conservator, or if the domestic partner is the conservator, shall notify the court, of the termination of a domestic partnership as provided in Section 299 of the Family Code within 10 days of its occurrence. The court may, upon receipt of the notice, set the matter for hearing on an order to show cause why the appointment of the domestic partner as conservator, if the domestic partner is the conservator, should not be terminated and a new conservator appointed by the court.

(Added by Stats. 2001, Ch. 893, Sec. 16.5. Effective January 1, 2002.)






ARTICLE 3. Establishment of Conservatorship

1820

(a) A petition for the appointment of a conservator may be filed by any of the following:

(1) The proposed conservatee.

(2) The spouse or domestic partner of the proposed conservatee.

(3) A relative of the proposed conservatee.

(4) Any interested state or local entity or agency of this state or any interested public officer or employee of this state or of a local public entity of this state.

(5) Any other interested person or friend of the proposed conservatee.

(b) If the proposed conservatee is a minor, the petition may be filed during his or her minority so that the appointment of a conservator may be made effective immediately upon the minor s attaining the age of majority. An existing guardian of the minor may be appointed as conservator under this part upon the minor s attaining the age of majority, whether or not the guardian s accounts have been settled.

(c) A creditor of the proposed conservatee may not file a petition for appointment of a conservator unless the creditor is a person described in paragraph (2), (3), or (4) of subdivision (a).

(Amended by Stats. 2001, Ch. 893, Sec. 17. Effective January 1, 2002.)



1821

(a) The petition shall request that a conservator be appointed for the person or estate, or both, shall specify the name, address, and telephone number of the proposed conservator and the name, address, and telephone number of the proposed conservatee, and state the reasons why a conservatorship is necessary. Unless the petitioner or proposed conservator is a bank or other entity authorized to conduct the business of a trust company, the petitioner or proposed conservator shall also file supplemental information as to why the appointment of a conservator is required. The supplemental information to be submitted shall include a brief statement of facts addressed to each of the following categories:

(1) The inability of the proposed conservatee to properly provide for his or her needs for physical health, food, clothing, and shelter.

(2) The location of the proposed conservatee s residence and the ability of the proposed conservatee to live in the residence while under conservatorship.

(3) Alternatives to conservatorship considered by the petitioner or proposed conservator and reasons why those alternatives are not available.

(4) Health or social services provided to the proposed conservatee during the year preceding the filing of the petition, when the petitioner or proposed conservator has information as to those services.

(5) The inability of the proposed conservatee to substantially manage his or her own financial resources, or to resist fraud or undue influence.

The facts required to address the categories set forth in paragraphs (1) to (5), inclusive, shall be set forth by the petitioner or proposed conservator if he or she has knowledge of the facts or by the declarations or affidavits of other persons having knowledge of those facts.

If any of the categories set forth in paragraphs (1) to (5), inclusive, are not applicable to the proposed conservatorship, the petitioner or proposed conservator shall so indicate and state on the supplemental information form the reasons therefor.

The Judicial Council shall develop a supplemental information form for the information required pursuant to paragraphs (1) to (5), inclusive, after consultation with individuals or organizations approved by the Judicial Council, who represent public conservators, court investigators, the State Bar, specialists with experience in performing assessments and coordinating community-based services, and legal services for the elderly and disabled.

The supplemental information form shall be separate and distinct from the form for the petition. The supplemental information shall be confidential and shall be made available only to parties, persons given notice of the petition who have requested this supplemental information or who have appeared in the proceedings, their attorneys, and the court. The court shall have discretion at any other time to release the supplemental information to other persons if it would serve the interests of the conservatee. The clerk of the court shall make provision for limiting disclosure of the supplemental information exclusively to persons entitled thereto under this section.

(b) The petition shall set forth, so far as they are known to the petitioner or proposed conservator, the names and addresses of the spouse or domestic partner, and of the relatives of the proposed conservatee within the second degree. If no spouse or domestic partner of the proposed conservatee or relatives of the proposed conservatee within the second degree are known to the petitioner or proposed conservator, the petition shall set forth, so far as they are known to the petitioner or proposed conservator, the names and addresses of the following persons who, for the purposes of Section 1822, shall all be deemed to be relatives:

(1) A spouse or domestic partner of a predeceased parent of a proposed conservatee.

(2) The children of a predeceased spouse or domestic partner of a proposed conservatee.

(3) The siblings of the proposed conservatee s parents, if any, but if none, then the natural and adoptive children of the proposed conservatee s parents siblings.

(4) The natural and adoptive children of the proposed conservatee s siblings.

(c) If the petitioner or proposed conservator is a professional fiduciary, as described in Section 2340, who is required to be licensed under the Professional Fiduciaries Act (Chapter 6 (commencing with Section 6500) of Division 3 of the Business and Professions Code), the petition shall include the following:

(1) The petitioner s or proposed conservator s proposed hourly fee schedule or another statement of his or her proposed compensation from the estate of the proposed conservatee for services performed as a conservator. The petitioner s or proposed conservator s provision of a proposed hourly fee schedule or another statement of his or her proposed compensation, as required by this paragraph, shall not preclude a court from later reducing the petitioner s or proposed conservator s fees or other compensation.

(2) Unless a petition for appointment of a temporary conservator that contains the statements required by this paragraph is filed together with a petition for appointment of a conservator, both of the following:

(A) A statement of the petitioner s or proposed conservator s license information.

(B) A statement explaining who engaged the petitioner or proposed conservator or how the petitioner or proposed conservator was engaged to file the petition for appointment of a conservator or to agree to accept the appointment as conservator and what prior relationship the petitioner or proposed conservator had with the proposed conservatee or the proposed conservatee s family or friends.

(d) If the petition is filed by a person other than the proposed conservatee, the petition shall include a declaration of due diligence showing both of the following:

(1) Either the efforts to find the proposed conservatee s relatives or why it was not feasible to contact any of them.

(2) Either the preferences of the proposed conservatee concerning the appointment of a conservator and the appointment of the proposed conservator or why it was not feasible to ascertain those preferences.

(e) If the petition is filed by a person other than the proposed conservatee, the petition shall state whether or not the petitioner is a creditor or debtor, or the agent of a creditor or debtor, of the proposed conservatee.

(f) If the proposed conservatee is a patient in or on leave of absence from a state institution under the jurisdiction of the State Department of State Hospitals or the State Department of Developmental Services and that fact is known to the petitioner or proposed conservator, the petition shall state that fact and name the institution.

(g) The petition shall state, so far as is known to the petitioner or proposed conservator, whether or not the proposed conservatee is receiving or is entitled to receive benefits from the Veterans Administration and the estimated amount of the monthly benefit payable by the Veterans Administration for the proposed conservatee.

(h) The petition may include an application for any order or orders authorized under this division, including, but not limited to, orders under Chapter 4 (commencing with Section 1870).

(i) The petition may include a further statement that the proposed conservatee is not willing to attend the hearing on the petition, does not wish to contest the establishment of the conservatorship, and does not object to the proposed conservator or prefer that another person act as conservator.

(j) In the case of an allegedly developmentally disabled adult, the petition shall set forth the following:

(1) The nature and degree of the alleged disability, the specific duties and powers requested by or for the limited conservator, and the limitations of civil and legal rights requested to be included in the court s order of appointment.

(2) Whether or not the proposed limited conservatee is or is alleged to be developmentally disabled.

Reports submitted pursuant to Section 416.8 of the Health and Safety Code meet the requirements of this section, and conservatorships filed pursuant to Article 7.5 (commencing with Section 416) of Part 1 of Division 1 of the Health and Safety Code are exempt from providing the supplemental information required by this section, so long as the guidelines adopted by the State Department of Developmental Services for regional centers require the same information that is required pursuant to this section.

(Amended by Stats. 2013, Ch. 248, Sec. 2. Effective January 1, 2014.)



1822

(a) At least 15 days before the hearing on the petition for appointment of a conservator, notice of the time and place of the hearing shall be given as provided in this section. The notice shall be accompanied by a copy of the petition. The court may not shorten the time for giving the notice of hearing under this section.

(b) Notice shall be mailed to the following persons:

(1) The spouse, if any, or registered domestic partner, if any, of the proposed conservatee at the address stated in the petition.

(2) The relatives named in the petition at their addresses stated in the petition.

(c) If notice is required by Section 1461 to be given to the Director of State Hospitals or the Director of Developmental Services, notice shall be mailed as so required.

(d) If the petition states that the proposed conservatee is receiving or is entitled to receive benefits from the Veterans Administration, notice shall be mailed to the Office of the Veterans Administration referred to in Section 1461.5.

(e) If the proposed conservatee is a person with developmental disabilities, at least 30 days before the day of the hearing on the petition, the petitioner shall mail a notice of the hearing and a copy of the petition to the regional center identified in Section 1827.5.

(f) If the petition states that the petitioner and the proposed conservator have no prior relationship with the proposed conservatee and are not nominated by a family member, friend, or other person with a relationship to the proposed conservatee, notice shall be mailed to the public guardian of the county in which the petition is filed.

(Amended by Stats. 2012, Ch. 440, Sec. 43. Effective September 22, 2012.)



1823

(a) If the petition is filed by a person other than the proposed conservatee, the clerk shall issue a citation directed to the proposed conservatee setting forth the time and place of hearing.

(b) The citation shall include a statement of the legal standards by which the need for a conservatorship is adjudged as stated in Section 1801 and shall state the substance of all of the following:

(1) The proposed conservatee may be adjudged unable to provide for personal needs or to manage financial resources and, by reason thereof, a conservator may be appointed for the person or estate or both.

(2) Such adjudication may affect or transfer to the conservator the proposed conservatee s right to contract, in whole or in part, to manage and control property, to give informed consent for medical treatment, and to fix a residence.

(3) The proposed conservatee may be disqualified from voting if not capable of completing an affidavit of voter registration.

(4) The court or a court investigator will explain the nature, purpose, and effect of the proceeding to the proposed conservatee and will answer questions concerning the explanation.

(5) The proposed conservatee has the right to appear at the hearing and to oppose the petition, and in the case of an alleged developmentally disabled adult, to oppose the petition in part, by objecting to any or all of the requested duties or powers of the limited conservator.

(6) The proposed conservatee has the right to choose and be represented by legal counsel and has the right to have legal counsel appointed by the court if unable to retain legal counsel.

(7) The proposed conservatee has the right to a jury trial if desired.

(Enacted by Stats. 1990, Ch. 79.)



1824

The citation and a copy of the petition shall be served on the proposed conservatee at least 15 days before the hearing. Service shall be made in the manner provided in Section 415.10 or 415.30 of the Code of Civil Procedure or in such manner as may be authorized by the court. If the proposed conservatee is outside this state, service may also be made in the manner provided in Section 415.40 of the Code of Civil Procedure.

(Enacted by Stats. 1990, Ch. 79.)



1825

(a) The proposed conservatee shall be produced at the hearing except in the following cases:

(1) Where the proposed conservatee is out of the state when served and is not the petitioner.

(2) Where the proposed conservatee is unable to attend the hearing by reason of medical inability.

(3) Where the court investigator has reported to the court that the proposed conservatee has expressly communicated that the proposed conservatee (i) is not willing to attend the hearing, (ii) does not wish to contest the establishment of the conservatorship, and (iii) does not object to the proposed conservator or prefer that another person act as conservator, and the court makes an order that the proposed conservatee need not attend the hearing.

(b) If the proposed conservatee is unable to attend the hearing because of medical inability, such inability shall be established (1) by the affidavit or certificate of a licensed medical practitioner or (2) if the proposed conservatee is an adherent of a religion whose tenets and practices call for reliance on prayer alone for healing and is under treatment by an accredited practitioner of that religion, by the affidavit of the practitioner. The affidavit or certificate is evidence only of the proposed conservatee s inability to attend the hearing and shall not be considered in determining the issue of need for the establishment of a conservatorship.

(c) Emotional or psychological instability is not good cause for the absence of the proposed conservatee from the hearing unless, by reason of such instability, attendance at the hearing is likely to cause serious and immediate physiological damage to the proposed conservatee.

(Enacted by Stats. 1990, Ch. 79.)



1826

Regardless of whether the proposed conservatee attends the hearing, the court investigator shall do all of the following:

(a) Conduct the following interviews:

(1) The proposed conservatee personally.

(2) All petitioners and all proposed conservators who are not petitioners.

(3) The proposed conservatee s spouse or registered domestic partner and relatives within the first degree. If the proposed conservatee does not have a spouse, registered domestic partner, or relatives within the first degree, to the greatest extent possible, the proposed conservatee s relatives within the second degree.

(4) To the greatest extent practical and taking into account the proposed conservatee s wishes, the proposed conservatee s relatives within the second degree not required to be interviewed under paragraph (3), neighbors, and, if known, close friends.

(b) Inform the proposed conservatee of the contents of the citation, of the nature, purpose, and effect of the proceeding, and of the right of the proposed conservatee to oppose the proceeding, to attend the hearing, to have the matter of the establishment of the conservatorship tried by jury, to be represented by legal counsel if the proposed conservatee so chooses, and to have legal counsel appointed by the court if unable to retain legal counsel.

(c) Determine whether it appears that the proposed conservatee is unable to attend the hearing and, if able to attend, whether the proposed conservatee is willing to attend the hearing.

(d) Review the allegations of the petition as to why the appointment of the conservator is required and, in making his or her determination, do the following:

(1) Refer to the supplemental information form submitted by the petitioner and consider the facts set forth in the form that address each of the categories specified in paragraphs (1) to (5), inclusive, of subdivision (a) of Section 1821.

(2) Consider, to the extent practicable, whether he or she believes the proposed conservatee suffers from any of the mental function deficits listed in subdivision (a) of Section 811 that significantly impairs the proposed conservatee s ability to understand and appreciate the consequences of his or her actions in connection with any of the functions described in subdivision (a) or (b) of Section 1801 and identify the observations that support that belief.

(e) Determine whether the proposed conservatee wishes to contest the establishment of the conservatorship.

(f) Determine whether the proposed conservatee objects to the proposed conservator or prefers another person to act as conservator.

(g) Determine whether the proposed conservatee wishes to be represented by legal counsel and, if so, whether the proposed conservatee has retained legal counsel and, if not, the name of an attorney the proposed conservatee wishes to retain.

(h) Determine whether the proposed conservatee is capable of completing an affidavit of voter registration.

(i) If the proposed conservatee has not retained legal counsel, determine whether the proposed conservatee desires the court to appoint legal counsel.

(j) Determine whether the appointment of legal counsel would be helpful to the resolution of the matter or is necessary to protect the interests of the proposed conservatee in any case where the proposed conservatee does not plan to retain legal counsel and has not requested the appointment of legal counsel by the court.

(k) Report to the court in writing, at least five days before the hearing, concerning all of the foregoing, including the proposed conservatee s express communications concerning both of the following:

(1) Representation by legal counsel.

(2) Whether the proposed conservatee is not willing to attend the hearing, does not wish to contest the establishment of the conservatorship, and does not object to the proposed conservator or prefer that another person act as conservator.

(l) Mail, at least five days before the hearing, a copy of the report referred to in subdivision (k) to all of the following:

(1) The attorney, if any, for the petitioner.

(2) The attorney, if any, for the proposed conservatee.

(3) The proposed conservatee.

(4) The spouse, registered domestic partner, and relatives within the first degree of the proposed conservatee who are required to be named in the petition for appointment of the conservator, unless the court determines that the mailing will result in harm to the conservatee.

(5) Any other persons as the court orders.

(m) The court investigator has discretion to release the report required by this section to the public conservator, interested public agencies, and the long-term care ombudsman.

(n) The report required by this section is confidential and shall be made available only to parties, persons described in subdivision (l), persons given notice of the petition who have requested this report or who have appeared in the proceedings, their attorneys, and the court. The court has discretion at any other time to release the report, if it would serve the interests of the conservatee. The clerk of the court shall provide for the limitation of the report exclusively to persons entitled to its receipt.

(o) This section does not apply to a proposed conservatee who has personally executed the petition for conservatorship, or one who has nominated his or her own conservator, if he or she attends the hearing.

(p) If the court investigator has performed an investigation within the preceding six months and furnished a report thereon to the court, the court may order, upon good cause shown, that another investigation is not necessary or that a more limited investigation may be performed.

(q) Any investigation by the court investigator related to a temporary conservatorship also may be a part of the investigation for the general petition for conservatorship, but the court investigator shall make a second visit to the proposed conservatee and the report required by this section shall include the effect of the temporary conservatorship on the proposed conservatee.

(r) The Judicial Council shall, on or before January 1, 2009, adopt rules of court and Judicial Council forms as necessary to implement an expedited procedure to authorize, by court order, a proposed conservatee s health care provider to disclose confidential medical information about the proposed conservatee to a court investigator pursuant to federal medical information privacy regulations promulgated under the Health Insurance Portability and Accountability Act of 1996.

(s) A superior court shall not be required to perform any duties imposed pursuant to the amendments to this section enacted by Chapter 493 of the Statutes 2006 until the Legislature makes an appropriation identified for this purpose.

(Amended by Stats. 2011, Ch. 10, Sec. 12. Effective March 24, 2011.)



1827

The court shall hear and determine the matter of the establishment of the conservatorship according to the law and procedure relating to the trial of civil actions, including trial by jury if demanded by the proposed conservatee.

(Amended by Stats. 2000, Ch. 17, Sec. 4.2. Effective January 1, 2001.)



1827.5

(a) In the case of any proceeding to establish a limited conservatorship for a person with developmental disabilities, within 30 days after the filing of a petition for limited conservatorship, a proposed limited conservatee, with his or her consent, shall be assessed at a regional center as provided in Chapter 5 (commencing with Section 4620) of Division 4.5 of the Welfare and Institutions Code. The regional center shall submit a written report of its findings and recommendations to the court.

(b) In the case of any proceeding to establish a general conservatorship for a person with developmental disabilities, the regional center, with the consent of the proposed conservatee, may prepare an assessment as provided in Chapter 5 (commencing with Section 4620) of Division 4.5 of the Welfare and Institutions Code. If an assessment is prepared, the regional center shall submit its findings and recommendations to the court.

(c) A report prepared under subdivision (a) or (b) shall include a description of the specific areas, nature, and degree of disability of the proposed conservatee or proposed limited conservatee. The findings and recommendations of the regional center are not binding upon the court.

In a proceeding where the petitioner is a provider of board and care, treatment, habilitation, or other services to persons with developmental disabilities or a spouse or employee of a provider, is not the natural parent of the proposed conservatee or proposed limited conservatee, and is not a public entity, the regional center shall include a recommendation in its report concerning the suitability of the petitioners to meet the needs of the proposed conservatee or proposed limited conservatee.

(d) At least five days before the hearing on the petition, the regional center shall mail a copy of the report referred to in subdivision (a) to all of the following:

(1) The proposed limited conservatee.

(2) The attorney, if any, for the proposed limited conservatee.

(3) If the petitioner is not the proposed limited conservatee, the attorney for the petitioner or the petitioner if the petitioner does not have an attorney.

(4) Such other persons as the court orders.

(e) The report referred to in subdivisions (a) and (b) shall be confidential and shall be made available only to parties listed in subdivision (d) unless the court, in its discretion, determines that the release of the report would serve the interests of the conservatee who is developmentally disabled. The clerk of the court shall make provision for limiting disclosure of the report exclusively to persons entitled thereto under this section.

(Amended by Stats. 2002, Ch. 784, Sec. 579. Effective January 1, 2003.)



1828

(a) Except as provided in subdivision (c), prior to the establishment of a conservatorship of the person or estate, or both, the court shall inform the proposed conservatee of all of the following:

(1) The nature and purpose of the proceeding.

(2) The establishment of a conservatorship is a legal adjudication of the conservatee s inability properly to provide for the conservatee s personal needs or to manage the conservatee s own financial resources, or both, depending on the allegations made and the determinations requested in the petition, and the effect of such an adjudication on the conservatee s basic rights.

(3) The proposed conservatee may be disqualified from voting if not capable of completing an affidavit of voter registration.

(4) The identity of the proposed conservator.

(5) The nature and effect on the conservatee s basic rights of any order requested under Chapter 4 (commencing with Section 1870), and in the case of an allegedly developmentally disabled adult, the specific effects of each limitation requested in such order.

(6) The proposed conservatee has the right to oppose the proceeding, to have the matter of the establishment of the conservatorship tried by jury, to be represented by legal counsel if the proposed conservatee so chooses, and to have legal counsel appointed by the court if unable to retain legal counsel.

(b) After the court so informs the proposed conservatee and prior to the establishment of the conservatorship, the court shall consult the proposed conservatee to determine the proposed conservatee s opinion concerning all of the following:

(1) The establishment of the conservatorship.

(2) The appointment of the proposed conservator.

(3) Any order requested under Chapter 4 (commencing with Section 1870), and in the case of an allegedly developmentally disabled adult, of each limitation requested in such order.

(c) This section does not apply where both of the following conditions are satisfied:

(1) The proposed conservatee is absent from the hearing and is not required to attend the hearing under the provisions of subdivision (a) of Section 1825.

(2) Any showing required by Section 1825 has been made.

(Enacted by Stats. 1990, Ch. 79.)



1828.5

(a) At the hearing on the petition for appointment of a limited conservator for an allegedly developmentally disabled adult, the court shall do each of the following:

(1) Inquire into the nature and extent of the general intellectual functioning of the individual alleged to be developmentally disabled.

(2) Evaluate the extent of the impairment of his or her adaptive behavior.

(3) Ascertain his or her capacity to care for himself or herself and his or her property.

(4) Inquire into the qualifications, abilities, and capabilities of the person seeking appointment as limited conservator.

(5) If a report by the regional center, in accordance with Section 1827.5, has not been filed in court because the proposed limited conservatee withheld his or her consent to assessment by the regional center, the court shall determine the reason for withholding such consent.

(b) If the court finds that the proposed limited conservatee possesses the capacity to care for himself or herself and to manage his or her property as a reasonably prudent person, the court shall dismiss the petition for appointment of a limited conservator.

(c) If the court finds that the proposed limited conservatee lacks the capacity to perform some, but not all, of the tasks necessary to provide properly for his or her own personal needs for physical health, food, clothing, or shelter, or to manage his or her own financial resources, the court shall appoint a limited conservator for the person or the estate or the person and the estate.

(d) If the court finds that the proposed limited conservatee lacks the capacity to perform all of the tasks necessary to provide properly for his or her own personal needs for physical health, food, clothing, or shelter, or to manage his or her own financial resources, the court shall appoint either a conservator or a limited conservator for the person or the estate, or the person and the estate.

(e) The court shall define the powers and duties of the limited conservator so as to permit the developmentally disabled adult to care for himself or herself or to manage his or her financial resources commensurate with his or her ability to do so.

(f) Prior to the appointment of a limited conservator for the person or estate or person and estate of a developmentally disabled adult, the court shall inform the proposed limited conservatee of the nature and purpose of the limited conservatorship proceeding, that the appointment of a limited conservator for his or her person or estate or person and estate will result in the transfer of certain rights set forth in the petition and the effect of such transfer, the identity of the person who has been nominated as his or her limited conservator, that he or she has a right to oppose such proceeding, and that he or she has a right to have the matter tried by jury. After communicating such information to the person and prior to the appointment of a limited conservator, the court shall consult the person to determine his or her opinion concerning the appointment.

(Enacted by Stats. 1990, Ch. 79.)



1829

Any of the following persons may appear at the hearing to support or oppose the petition:

(a) The proposed conservatee.

(b) The spouse or registered domestic partner of the proposed conservatee.

(c) A relative of the proposed conservatee.

(d) Any interested person or friend of the proposed conservatee.

(Amended by Stats. 2006, Ch. 493, Sec. 9. Effective January 1, 2007.)



1830

(a) The order appointing the conservator shall contain, among other things, the names, addresses, and telephone numbers of:

(1) The conservator.

(2) The conservatee s attorney, if any.

(3) The court investigator, if any.

(b) In the case of a limited conservator for a developmentally disabled adult, any order the court may make shall include the findings of the court specified in Section 1828.5. The order shall specify the powers granted to and duties imposed upon the limited conservator, which powers and duties may not exceed the powers and duties applicable to a conservator under this code. The order shall also specify the following:

(1) The properties of the limited conservatee to which the limited conservator is entitled to possession and management, giving a description of the properties that will be sufficient to identify them.

(2) The debts, rentals, wages, or other claims due to the limited conservatee which the limited conservator is entitled to collect, or file suit with respect to, if necessary, and thereafter to possess and manage.

(3) The contractual or other obligations which the limited conservator may incur on behalf of the limited conservatee.

(4) The claims against the limited conservatee which the limited conservator may pay, compromise, or defend, if necessary.

(5) Any other powers, limitations, or duties with respect to the care of the limited conservatee or the management of the property specified in this subdivision by the limited conservator which the court shall specifically and expressly grant.

(c) An information notice of the rights of conservatees shall be attached to the order. The conservator shall mail the order and the attached information notice to the conservatee and the conservatee s relatives, as set forth in subdivision (b) of Section 1821, within 30 days of the issuance of the order. By January 1, 2008, the Judicial Council shall develop the notice required by this subdivision.

(Amended by Stats. 2007, Ch. 553, Sec. 8. Effective January 1, 2008.)



1834

(a) Before letters are issued, the conservator (other than a trust company or a public conservator) shall file an acknowledgment of receipt of (1) a statement of duties and liabilities of the office of conservator, and (2) a copy of the conservatorship information required under Section 1835. The acknowledgment and the statement shall be in the form prescribed by the Judicial Council.

(b) The court may by local rules require the acknowledgment of receipt to include the conservator s birth date and driver s license number, if any, provided that the court ensures their confidentiality.

(c) The statement of duties and liabilities prescribed by the Judicial Council shall not supersede the law on which the statement is based.

(Amended by Stats. 1994, Ch. 806, Sec. 9. Effective January 1, 1995.)



1835

(a) Every superior court shall provide all private conservators with written information concerning a conservator s rights, duties, limitations, and responsibilities under this division.

(b) The information to be provided shall include, but need not be limited to, the following:

(1) The rights, duties, limitations, and responsibilities of a conservator.

(2) The rights of a conservatee.

(3) How to assess the needs of the conservatee.

(4) How to use community-based services to meet the needs of the conservatee.

(5) How to ensure that the conservatee is provided with the least restrictive possible environment.

(6) The court procedures and processes relevant to conservatorships.

(7) The procedures for inventory and appraisal, and the filing of accounts.

(c) An information package shall be developed by the Judicial Council, after consultation with the following organizations or individuals:

(1) The California State Association of Public Administrators, Public Guardians, and Public Conservators, or other comparable organizations.

(2) The State Bar.

(3) Individuals or organizations, approved by the Judicial Council, who represent court investigators, specialists with experience in performing assessments and coordinating community-based services, and legal services programs for the elderly.

(d) The failure of any court or any employee or agent thereof, to provide information to a conservator as required by this section does not:

(1) Relieve the conservator of any of the conservator s duties as required by this division.

(2) Make the court or the employee or agent thereof, liable, in either a personal or official capacity, for damages to a conservatee, conservator, the conservatorship of a person or an estate, or any other person or entity.

(e) The information package shall be made available to individual courts. The Judicial Council shall periodically update the information package when changes in the law warrant revision. The revisions shall be provided to individual courts.

(f) To cover the costs of providing the written information required by this section, a court may charge each private conservator a fee of twenty dollars ($20) which shall be distributed to the court in which it was collected.

(Amended by Stats. 2005, Ch. 75, Sec. 147. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)






ARTICLE 4. Special Provisions Applicable Where Proposed Conservatee Is an Absentee

1840

Except as otherwise provided in this article, a conservator for an absentee (Section 1403) shall be appointed as provided in Article 3 (commencing with Section 1820).

(Enacted by Stats. 1990, Ch. 79.)



1841

In addition to the other required contents of the petition, if the proposed conservatee is an absentee:

(a) The petition, and any notice required by Section 1822 or any other law, shall set forth the last known military rank or grade and the social security account number of the proposed conservatee.

(b) The petition shall state whether the absentee s spouse has commenced any action or proceeding against the absentee for judicial or legal separation, dissolution of marriage, annulment, or adjudication of nullity of their marriage.

(Enacted by Stats. 1990, Ch. 79.)



1842

In addition to the persons and entities to whom notice of hearing is required under Section 1822, if the proposed conservatee is an absentee, a copy of the petition and notice of the time and place of the hearing shall be mailed at least 15 days before the hearing to the secretary concerned or to the head of the United States department or agency concerned, as the case may be. In such case, notice shall also be published pursuant to Section 6061 of the Government Code in a newspaper of general circulation in the county in which the hearing will be held.

(Enacted by Stats. 1990, Ch. 79.)



1843

No citation is required under Section 1823 to the proposed conservatee if the proposed conservatee is an absentee.

(Enacted by Stats. 1990, Ch. 79.)



1844

(a) An official written report or record complying with Section 1283 of the Evidence Code that a proposed conservatee is an absentee shall be received as evidence of that fact and the court shall not determine the status of the proposed conservatee inconsistent with the status determined as shown by the written report or record.

(b) The inability of the proposed conservatee to attend the hearing is established by the official written report or record referred to in subdivision (a).

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 5. Special Provisions Applicable Where Proposed Conservatee Is a Missing Person

1845

(a) Except as otherwise provided in this article, a conservator of the estate of a person who is missing and whose whereabouts is unknown shall be appointed as provided in Article 3 (commencing with Section 1820).

(b) This article does not apply where the proposed conservatee is an absentee as defined in Section 1403.

(Enacted by Stats. 1990, Ch. 79.)



1846

In addition to the other required contents of the petition, if the proposed conservatee is a person who is missing and whose whereabouts is unknown, the petition shall state all of the following:

(a) The proposed conservatee owns or is entitled to the possession of real or personal property located in this state.

(b) The time and circumstance of the person s disappearance and that the missing person has not been heard from by the persons most likely to hear (naming them and their relationship to the missing person) since the time of disappearance and that the whereabouts of the missing person is unknown to those persons and to the petitioner.

(c) The last known residence of the missing person.

(d) A description of any search or inquiry made concerning the whereabouts of the missing person.

(e) A description of the estate of the proposed conservatee which requires attention, supervision, and care.

(Enacted by Stats. 1990, Ch. 79.)



1847

In addition to the persons and entities to whom notice of hearing is required under Section 1822, if the proposed conservatee is a person who is missing and whose whereabouts is unknown:

(a) A copy of the petition for appointment of a conservator and notice of the time and place of the hearing on the petition shall be mailed at least 15 days before the hearing to the proposed conservatee at the last known address of the proposed conservatee.

(b) Notice of the time and place of the hearing shall also be published pursuant to Section 6061 of the Government Code in a newspaper of general circulation in the county in which the proposed conservatee was last known to reside if the proposed conservatee s last known address is in this state.

(c) Pursuant to Section 1202, the court may require that further or additional notice of the hearing be given.

(Enacted by Stats. 1990, Ch. 79.)



1848

In a proceeding to appoint a conservator of the estate of a person who is missing and whose whereabouts is unknown, the following acts are not required:

(a) Issuance of a citation to the proposed conservatee pursuant to Section 1823.

(b) Service of a citation and petition pursuant to Section 1824.

(c) Production of the proposed conservatee at the hearing pursuant to Section 1825.

(d) Performance of the duties of the court investigator pursuant to Section 1826.

(e) Performance of any other act that depends upon knowledge of the location of the proposed conservatee.

(Enacted by Stats. 1990, Ch. 79.)



1849

A conservator of the estate of a person who is missing and whose whereabouts is unknown may be appointed only if the court finds all of the following:

(a) The proposed conservatee owns or is entitled to the possession of real or personal property located in this state.

(b) The proposed conservatee remains missing and his or her whereabouts remains unknown.

(c) The estate of the proposed conservatee requires attention, supervision, and care.

(Enacted by Stats. 1990, Ch. 79.)



1849.5

(a) A petition may be filed under this article regardless of when the proposed conservatee became missing or how long the proposed conservatee has been missing.

(b) If a trustee was appointed pursuant to former Section 262, repealed by Chapter 201 of the Statutes of 1983, the provisions of former Sections 260 to 272, inclusive, repealed by Chapter 201 of the Statutes of 1983, continue to apply to the case after December 31, 1983, unless, upon a petition filed under this article after December 31, 1983, the trustee is replaced by a conservator.

(Enacted by Stats. 1990, Ch. 79.)









CHAPTER 2. Periodic Review of Conservatorship

1850

(a) Except as provided in subdivision (b), each conservatorship initiated pursuant to this part shall be reviewed by the court as follows:

(1) At the expiration of six months after the initial appointment of the conservator, the court investigator shall visit the conservatee, conduct an investigation in accordance with the provisions of subdivision (a) of Section 1851, and report to the court regarding the appropriateness of the conservatorship and whether the conservator is acting in the best interests of the conservatee regarding the conservatee s placement, quality of care, including physical and mental treatment, and finances. The court may, in response to the investigator s report, take appropriate action including, but not limited to:

(A) Ordering a review of the conservatorship pursuant to subdivision (b).

(B) Ordering the conservator to submit an accounting pursuant to subdivision (a) of Section 2620.

(2) One year after the appointment of the conservator and annually thereafter. However, at the review that occurs one year after the appointment of the conservator, and every subsequent review conducted pursuant to this paragraph, the court may set the next review in two years if the court determines that the conservator is acting in the best interest interests of the conservatee. In these cases, the court shall require the investigator to conduct an investigation pursuant to subdivision (a) of Section 1851 one year before the next review and file a status report in the conservatee s court file regarding whether the conservatorship still appears to be warranted and whether the conservator is acting in the best interests of the conservatee. If the investigator determines pursuant to this investigation that the conservatorship still appears to be warranted and that the conservator is acting in the best interests of the conservatee regarding the conservatee s placement, quality of care, including physical and mental treatment, and finances, no hearing or court action in response to the investigator s report is required.

(b) The court may, on its own motion or upon request by any interested person, take appropriate action including, but not limited to, ordering a review of the conservatorship, including at a noticed hearing, and ordering the conservator to present an accounting of the assets of the estate pursuant to Section 2620.

(c) Notice of a hearing pursuant to subdivision (b) shall be provided to all persons listed in subdivision (b) of Section 1822.

(d) This chapter does not apply to either of the following:

(1) A conservatorship for an absentee as defined in Section 1403.

(2) A conservatorship of the estate for a nonresident of this state where the conservatee is not present in this state.

(e) The amendments made to this section by the act adding this subdivision shall become operative on July 1, 2007.

(f) A superior court shall not be required to perform any duties imposed pursuant to the amendments to this section enacted by Chapter 493 of the Statutes 2006 until the Legislature makes an appropriation identified for this purpose.

(Amended by Stats. 2011, Ch. 10, Sec. 13. Effective March 24, 2011.)



1850.5

(a) Notwithstanding Section 1850, each limited conservatorship for a developmentally disabled adult, as defined in subdivision (d) of Section 1801, shall be reviewed by the court one year after the appointment of the conservator and biennially thereafter.

(b) The court may, on its own motion or upon request by any interested person, take appropriate action, including, but not limited to, ordering a review of the limited conservatorship, including at a noticed hearing, at any time.

(c) A superior court shall not be required to perform any duties imposed by this section until the Legislature makes an appropriation identified for this purpose.

(Amended by Stats. 2011, Ch. 10, Sec. 14. Effective March 24, 2011.)



1851

(a) When court review is required pursuant to Section 1850, the court investigator shall, without prior notice to the conservator except as ordered by the court for necessity or to prevent harm to the conservatee, visit the conservatee. The court investigator shall inform the conservatee personally that the conservatee is under a conservatorship and shall give the name of the conservator to the conservatee. The court investigator shall determine whether the conservatee wishes to petition the court for termination of the conservatorship, whether the conservatee is still in need of the conservatorship, whether the present conservator is acting in the best interests of the conservatee, and whether the conservatee is capable of completing an affidavit of voter registration. In determining whether the conservator is acting in the best interests of the conservatee, the court investigator s evaluation shall include an examination of the conservatee s placement, the quality of care, including physical and mental treatment, and the conservatee s finances. To the extent practicable, the investigator shall review the accounting with a conservatee who has sufficient capacity. To the greatest extent possible, the court investigator shall interview individuals set forth in subdivision (a) of Section 1826, in order to determine if the conservator is acting in the best interests of the conservatee. If the court has made an order under Chapter 4 (commencing with Section 1870), the court investigator shall determine whether the present condition of the conservatee is such that the terms of the order should be modified or the order revoked. Upon request of the court investigator, the conservator shall make available to the court investigator during the investigation for inspection and copying all books and records, including receipts and any expenditures, of the conservatorship.

(b) (1) The findings of the court investigator, including the facts upon which the findings are based, shall be certified in writing to the court not less than 15 days prior to the date of review. A copy of the report shall be mailed to the conservator and to the attorneys of record for the conservator and conservatee at the same time it is certified to the court. A copy of the report, modified as set forth in paragraph (2), also shall be mailed to the conservatee s spouse or registered domestic partner, the conservatee s relatives in the first degree, and if there are no such relatives, to the next closest relative, unless the court determines that the mailing will result in harm to the conservatee.

(2) Confidential medical information and confidential information from the California Law Enforcement Telecommunications System shall be in a separate attachment to the report and shall not be provided in copies sent to the conservatee s spouse or registered domestic partner, the conservatee s relatives in the first degree, and if there are no such relatives, to the next closest relative.

(c) In the case of a limited conservatee, the court investigator shall make a recommendation regarding the continuation or termination of the limited conservatorship.

(d) The court investigator may personally visit the conservator and other persons as may be necessary to determine whether the present conservator is acting in the best interests of the conservatee.

(e) The report required by this section shall be confidential and shall be made available only to parties, persons described in subdivision (b), persons given notice of the petition who have requested the report or who have appeared in the proceeding, their attorneys, and the court. The court shall have discretion at any other time to release the report if it would serve the interests of the conservatee. The clerk of the court shall make provision for limiting disclosure of the report exclusively to persons entitled thereto under this section.

(f) The amendments made to this section by the act adding this subdivision shall become operative on July 1, 2007.

(g) A superior court shall not be required to perform any duties imposed pursuant to the amendments to this section enacted by Chapter 493 of the Statutes 2006 until the Legislature makes an appropriation identified for this purpose.

(Amended by Stats. 2011, Ch. 10, Sec. 15. Effective March 24, 2011.)



1851.2

Each court shall coordinate investigations with the filing of accountings, so that investigators may review accountings before visiting conservatees, if feasible.

(Added by Stats. 2007, Ch. 553, Sec. 10. Effective January 1, 2008.)



1851.5

Each court shall assess each conservatee in the county for any investigation or review conducted by a court investigator with respect to that person. The court may order reimbursement to the court for the amount of the assessment, unless the court finds that all or any part of the assessment would impose a hardship on conservatee or the conservatee s estate. There shall be a rebuttable presumption that the assessment would impose a hardship if the conservatee is receiving Medi-Cal benefits.

(Amended by Stats. 2002, Ch. 1008, Sec. 29. Effective January 1, 2003.)



1852

If the conservatee wishes to petition the court for termination of the conservatorship or for removal of the existing conservator or for the making, modification, or revocation of a court order under Chapter 4 (commencing with Section 1870) or for restoration of the right to register to vote, or if, based on information contained in the court investigator s report or obtained from any other source, the court determines that a trial or hearing for termination of the conservatorship or removal of the existing conservator is in the best interests of the conservatee, the court shall notify the attorney of record for the conservatee, if any, or shall appoint the public defender or private counsel under Section 1471, to file the petition and represent the conservatee at the trial or hearing and, if such appointment is made, Section 1472 applies.

(Enacted by Stats. 1990, Ch. 79.)



1853

(a) If the court investigator is unable to locate the conservatee, the court shall order the court investigator to serve notice upon the conservator of the person, or upon the conservator of the estate if there is no conservator of the person, in the manner provided in Section 415.10 or 415.30 of the Code of Civil Procedure or in such other manner as is ordered by the court, to make the conservatee available for the purposes of Section 1851 to the court investigator within 15 days of the receipt of such notice or to show cause why the conservatorship should not be terminated.

(b) If the conservatee is not made available within the time prescribed, unless good cause is shown for not doing so, the court shall make such a finding and shall enter judgment terminating the conservatorship and, in case of a conservatorship of the estate, shall order the conservator to file an account and to surrender the estate to the person legally entitled thereto. At the hearing, or thereafter on further notice and hearing, the conservator may be discharged and the bond given by the conservator may be exonerated upon the settlement and approval of the conservator s final account by the court.

(c) Termination of the conservatorship under this section does not preclude institution of new proceedings for the appointment of a conservator. Nothing in this section limits the power of a court to appoint a temporary conservator under Chapter 3 (commencing with Section 2250) of Part 4.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 3. Termination

1860

(a) A conservatorship continues until terminated by the death of the conservatee or by order of the court.

(b) If a conservatorship is established for the person of a married minor, the conservatorship does not terminate if the marriage is dissolved or is adjudged a nullity.

(c) This section does not apply to limited conservatorships.

(Enacted by Stats. 1990, Ch. 79.)



1860.5

(a) A limited conservatorship continues until the authority of the conservator is terminated by one of the following:

(1) The death of the limited conservator.

(2) The death of the limited conservatee.

(3) By an order appointing a conservator of the former limited conservatee.

(4) By an order of the court stating that the limited conservatorship is no longer necessary for the limited conservatee and terminating the limited conservatorship.

(b) A petition for the termination of a limited conservatorship may be filed by any of the following:

(1) The limited conservator.

(2) The limited conservatee.

(3) Any relative or friend of the limited conservatee.

(c) The petition shall state facts showing that the limited conservatorship is no longer required.

(d) The petition shall be set for hearing and notice thereof shall be given to the persons in the same manner as provided for a petition for the appointment of a limited conservator. The limited conservator in such case, if he or she is not the petitioner or has not joined in the petition, shall be served with a notice of the time and place of the hearing accompanied by a copy of the petition at least five days prior to the hearing. Such service shall be made in the same manner provided for in Section 415.10 or 415.30 of the Code of Civil Procedure or in such other manner as may be authorized by the court. If the limited conservator cannot, with reasonable diligence, be so served with notice, the court may dispense with notice.

(e) The limited conservator or any relative or friend of the limited conservatee may appear and oppose the petition. The court shall hear and determine the matter according to the laws and procedures relating to the trial of civil actions, including trial by jury if demanded. If it is determined that the limited conservatorship is no longer required, the limited conservatorship shall cease. If the petition alleges and if it is determined that the limited conservatee is able to properly care for himself or herself and for his or her property, the court shall make such finding and enter judgment accordingly. The limited conservator may at the hearing, or thereafter on further notice and hearing, be discharged and his or her bond exonerated upon the settlement and approval of the final account by the court.

(Enacted by Stats. 1990, Ch. 79.)



1861

(a) A petition for the termination of the conservatorship may be filed by any of the following:

(1) The conservator.

(2) The conservatee.

(3) The spouse, or domestic partner, or any relative or friend of the conservatee or other interested person.

(b) The petition shall state facts showing that the conservatorship is no longer required.

(Amended by Stats. 2001, Ch. 893, Sec. 21. Effective January 1, 2002.)



1862

Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(Enacted by Stats. 1990, Ch. 79.)



1863

(a) The court shall hear and determine the matter according to the law and procedure relating to the trial of civil actions, including trial by jury if demanded by the conservatee. The conservator, the conservatee, or the spouse, or domestic partner, or any relative or friend of the conservatee or other interested person may appear and support or oppose the petition.

(b) If the court determines that the conservatorship is no longer required or that grounds for establishment of a conservatorship of the person or estate, or both, no longer exist, the court shall make this finding and shall enter judgment terminating the conservatorship accordingly.

(c) At the hearing, or thereafter on further notice and hearing, the conservator may be discharged and the bond given by the conservator may be exonerated upon the settlement and approval of the conservator s final account by the court.

(d) Termination of conservatorship does not preclude a new proceeding for appointment of a conservator on the same or other grounds.

(Amended by Stats. 2001, Ch. 893, Sec. 22. Effective January 1, 2002.)



1864

(a) In the case of the conservatorship of an absentee as defined in Section 1403, the petition to terminate the conservatorship may also be filed by any officer or agency of this state or of the United States or the authorized delegate thereof.

(b) If the petition states and the court determines that the absentee has returned to the controllable jurisdiction of the military department or civilian department or agency concerned, or is deceased, as determined under 37 United States Code, Section 556, or 5 United States Code, Section 5566, as the case may be, the court shall order the conservatorship terminated. An official written report or record of such military department or civilian department or agency that the absentee has returned to such controllable jurisdiction or is deceased shall be received as evidence of such fact.

(Enacted by Stats. 1990, Ch. 79.)



1865

If the conservatee has been disqualified from voting pursuant to Section 2208 or 2209 of the Elections Code, upon termination of the conservatorship, the court shall notify the county elections official of the county of residence of the former conservatee that the former conservatee s right to register to vote is restored.

(Amended by Stats. 2002, Ch. 221, Sec. 80. Effective January 1, 2003.)






CHAPTER 4. Legal Capacity of Conservatee

ARTICLE 1. Capacity to Bind or Obligate Conservatorship Estate

1870

As used in this article, unless the context otherwise requires, transaction includes, but is not limited to, making a contract, sale, transfer, or conveyance, incurring a debt or encumbering property, making a gift, delegating a power, and waiving a right.

(Enacted by Stats. 1990, Ch. 79.)



1871

Nothing in this article shall be construed to deny a conservatee any of the following:

(a) The right to control an allowance provided under Section 2421.

(b) The right to control wages or salary to the extent provided in Section 2601.

(c) The right to make a will.

(d) The right to enter into transactions to the extent reasonable to provide the necessaries of life to the conservatee and the spouse and minor children of the conservatee and to provide the basic living expenses, as defined in Section 297 of the Family Code, to the domestic partner of the conservatee.

(Amended by Stats. 2001, Ch. 893, Sec. 23. Effective January 1, 2002.)



1872

(a) Except as otherwise provided in this article, the appointment of a conservator of the estate is an adjudication that the conservatee lacks the legal capacity to enter into or make any transaction that binds or obligates the conservatorship estate.

(b) Except as otherwise provided in the order of the court appointing a limited conservator, the appointment does not limit the legal capacity of the limited conservatee to enter into transactions or types of transactions.

(Enacted by Stats. 1990, Ch. 79.)



1873

(a) In the order appointing the conservator or upon a petition filed under Section 1874, the court may, by order, authorize the conservatee, subject to Section 1876, to enter into transactions or types of transactions as may be appropriate in the circumstances of the particular conservatee and conservatorship estate. The court, by order, may modify the legal capacity a conservatee would otherwise have under Section 1872 by broadening or restricting the power of the conservatee to enter into transactions or types of transactions as may be appropriate in the circumstances of the particular conservatee and conservatorship estate.

(b) In an order made under this section, the court may include limitations or conditions on the exercise of the authority granted to the conservatee as the court determines to be appropriate including, but not limited to, the following:

(1) A requirement that for specific types of transactions or for all transactions authorized by the order, the conservatee obtain prior approval of the transaction by the court or conservator before exercising the authority granted by the order.

(2) A provision that the conservator has the right to avoid any transaction made by the conservatee pursuant to the authority of the order if the transaction is not one into which a reasonably prudent person might enter.

(c) The court, in its discretion, may provide in the order that, unless extended by subsequent order of the court, the order or specific provisions of the order terminate at a time specified in the order.

(d) An order under this section continues in effect until the earliest of the following times:

(1) The time specified in the order, if any.

(2) The time the order is modified or revoked.

(3) The time the conservatorship of the estate is terminated.

(e) An order under this section may be modified or revoked upon petition filed by the conservator, conservatee, the spouse or domestic partner of the conservatee, or any relative or friend of the conservatee, or any interested person. Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(Amended by Stats. 2001, Ch. 893, Sec. 24. Effective January 1, 2002.)



1874

(a) After a conservator has been appointed, a petition requesting an order under Section 1873 may be filed by any of the following:

(1) The conservator.

(2) The conservatee.

(3) The spouse, domestic partner, or any relative or friend of the conservatee.

(b) Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(Amended by Stats. 2001, Ch. 893, Sec. 25. Effective January 1, 2002.)



1875

A transaction that affects real property of the conservatorship estate, entered into by a person acting in good faith and for a valuable consideration and without knowledge of the establishment of the conservatorship, is not affected by any provision of this article or any order made under this article unless a notice of the establishment of the conservatorship or temporary conservatorship has been recorded prior to the transaction in the county in which the property is located.

(Amended by Stats. 1991, Ch. 82, Sec. 20. Effective June 30, 1991. Operative July 1, 1991, by Sec. 31 of Ch. 82.)



1876

The provisions of this article relating to the legal capacity of a conservatee to bind or obligate the conservatorship estate, and the provisions of any order of the court broadening such capacity, do not displace but are supplemented by general principles of law and equity relating to transactions including, but not limited to, capacity to contract, joinder or consent requirements, estoppel, fraud, misrepresentation, duress, coercion, mistake, or other validating or invalidating cause.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Capacity to Give Informed Consent for Medical Treatment

1880

If the court determines that there is no form of medical treatment for which the conservatee has the capacity to give an informed consent, the court shall (1) adjudge that the conservatee lacks the capacity to give informed consent for medical treatment and (2) by order give the conservator of the person the powers specified in Section 2355. If an order is made under this section, the letters shall include a statement that the conservator has the powers specified in Section 2355.

(Enacted by Stats. 1990, Ch. 79.)



1881

(a) A conservatee shall be deemed unable to give informed consent to any form of medical treatment pursuant to Section 1880 if, for all medical treatments, the conservatee is unable to respond knowingly and intelligently to queries about medical treatment or is unable to participate in a treatment decision by means of a rational thought process.

(b) In order for a court to determine that a conservatee is unable to respond knowingly and intelligently to queries about his or her medical treatment or is unable to participate in treatment decisions by means of a rational thought process, a court shall do both of the following:

(1) Determine that, for all medical treatments, the conservatee is unable to understand at least one of the following items of minimum basic medical treatment information:

(A) The nature and seriousness of any illness, disorder, or defect that the conservatee has or may develop.

(B) The nature of any medical treatment that is being or may be recommended by the conservatee s health care providers.

(C) The probable degree and duration of any benefits and risks of any medical intervention that is being or may be recommended by the conservatee s health care providers, and the consequences of lack of treatment.

(D) The nature, risks, and benefits of any reasonable alternatives.

(2) Determine that one or more of the mental functions of the conservatee described in subdivision (a) of Section 811 is impaired and that there is a link between the deficit or deficits and the conservatee s inability to give informed consent.

(c) A deficit in the mental functions listed in subdivision (a) of Section 811 may be considered only if the deficit by itself, or in combination with one or more other mental function deficits, significantly impairs the conservatee s ability to understand the consequences of his or her decisions regarding medical care.

(d) In determining whether a conservatee s mental functioning is so severely impaired that the conservatee lacks the capacity to give informed consent to any form of medical treatment, the court may take into consideration the frequency, severity, and duration of periods of impairment.

(e) In the interest of minimizing unnecessary expense to the parties to a proceeding, paragraph (2) of subdivision (b) shall not apply to a petition pursuant to Section 1880 wherein the conservatee, after notice by the court of his or her right to object which, at least, shall include an interview by a court investigator pursuant to Section 1826 prior to the hearing on the petition, does not object to the proposed finding of incapacity, or waives any objections.

(Amended by Stats. 1996, Ch. 178, Sec. 8. Effective January 1, 1997.)



1890

(a) An order of the court under Section 1880 may be included in the order of appointment of the conservator if the order was requested in the petition for the appointment of the conservator or, except in the case of a limited conservator, may be made subsequently upon a petition made, noticed, and heard by the court in the manner provided in this article.

(b) In the case of a petition filed under this chapter requesting that the court make an order under this chapter or that the court modify or revoke an order made under this chapter, when the order applies to a limited conservatee, the order may only be made upon a petition made, noticed, and heard by the court in the manner provided by Article 3 (commencing with Section 1820) of Chapter 1.

(c) No court order under Section 1880, whether issued as part of an order granting the original petition for appointment of a conservator or issued subsequent thereto, may be granted unless supported by a declaration, filed at or before the hearing on the request, executed by a licensed physician, or a licensed psychologist within the scope of his or her licensure, and stating that the proposed conservatee or the conservatee, as the case may be, lacks the capacity to give an informed consent for any form of medical treatment and the reasons therefor. Nothing in this section shall be construed to expand the scope of practice of psychologists as set forth in the Business and Professions Code.

(Amended by Stats. 1997, Ch. 724, Sec. 10. Effective January 1, 1998.)



1891

(a) A petition may be filed under this article requesting that the court make an order under Section 1880 or that the court modify or revoke an order made under Section 1880. The petition shall state facts showing that the order requested is appropriate.

(b) The petition may be filed by any of the following:

(1) The conservator.

(2) The conservatee.

(3) The spouse, domestic partner, or any relative or friend of the conservatee.

(c) The petition shall set forth, so far as they are known to the petitioner, the names and addresses of the spouse or domestic partner and of the relatives of the conservatee within the second degree.

(Amended by Stats. 2001, Ch. 893, Sec. 26. Effective January 1, 2002.)



1892

Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(Enacted by Stats. 1990, Ch. 79.)



1893

The conservatee shall be produced at the hearing except in the following cases:

(a) Where the conservatee is out of state when served and is not the petitioner.

(b) Where the conservatee is unable to attend the hearing by reason of medical inability established (1) by the affidavit or certificate of a licensed medical practitioner or (2) if the conservatee is an adherent of a religion whose tenets and practices call for reliance on prayer alone for healing and is under treatment by an accredited practitioner of that religion, by the affidavit of the practitioner. The affidavit or certificate is evidence only of the conservatee s inability to attend the hearing and shall not be considered in determining the issue of the legal capacity of the conservatee. Emotional or psychological instability is not good cause for the absence of the conservatee from the hearing unless, by reason of such instability, attendance at the hearing is likely to cause serious and immediate physiological damage to the conservatee.

(c) Where the court investigator has reported to the court that the conservatee has expressly communicated that the conservatee (1) is not willing to attend the hearing and (2) does not wish to contest the petition, and the court makes an order that the conservatee need not attend the hearing.

(Enacted by Stats. 1990, Ch. 79.)



1894

If the petition alleges that the conservatee is not willing to attend the hearing or upon receipt of an affidavit or certificate attesting to the medical inability of the conservatee to attend the hearing, the court investigator shall do all of the following:

(a) Interview the conservatee personally.

(b) Inform the conservatee of the contents of the petition, of the nature, purpose, and effect of the proceeding, and of the right of the conservatee to oppose the petition, attend the hearing, and be represented by legal counsel.

(c) Determine whether it appears that the conservatee is unable to attend the hearing and, if able to attend, whether the conservatee is willing to attend the hearing.

(d) Determine whether the conservatee wishes to contest the petition.

(e) Determine whether the conservatee wishes to be represented by legal counsel and, if so, whether the conservatee has retained legal counsel and, if not, the name of an attorney the conservatee wishes to retain.

(f) If the conservatee has not retained counsel, determine whether the conservatee desires the court to appoint legal counsel.

(g) Determine whether the appointment of legal counsel would be helpful to the resolution of the matter or is necessary to protect the interests of the conservatee in any case where the conservatee does not plan to retain legal counsel and has not requested the court to appoint legal counsel.

(h) Report to the court in writing, at least five days before the hearing, concerning all of the foregoing, including the conservatee s express communications concerning both (1) representation by legal counsel and (2) whether the conservatee is not willing to attend the hearing and does not wish to contest the petition.

(Enacted by Stats. 1990, Ch. 79.)



1895

(a) The conservatee, the spouse, the domestic partner, any relative, or any friend of the conservatee, the conservator, or any other interested person may appear at the hearing to support or oppose the petition.

(b) Except where the conservatee is absent from the hearing and is not required to attend the hearing under the provisions of Section 1893 and any showing required by Section 1893 has been made, the court shall, prior to granting the petition, inform the conservatee of all of the following:

(1) The nature and purpose of the proceeding.

(2) The nature and effect on the conservatee s basic rights of the order requested.

(3) The conservatee has the right to oppose the petition, to be represented by legal counsel if the conservatee so chooses, and to have legal counsel appointed by the court if unable to retain legal counsel.

(c) After the court informs the conservatee of the matters listed in subdivision (b) and prior to granting the petition, the court shall consult the conservatee to determine the conservatee s opinion concerning the order requested in the petition.

(Amended by Stats. 2001, Ch. 893, Sec. 27. Effective January 1, 2002.)



1896

(a) If the court determines that the order requested in the petition is proper, the court shall make the order.

(b) The court, in its discretion, may provide in the order that, unless extended by subsequent order of the court, the order or specific provisions of the order terminate at a time specified in the order.

(Enacted by Stats. 1990, Ch. 79.)



1897

An order of the court under Section 1880 continues in effect until the earliest of the following times:

(1) The time specified in the order, if any.

(2) The time the order is modified or revoked.

(3) The time the conservatorship is terminated.

(Enacted by Stats. 1990, Ch. 79.)



1898

An order of the court under Section 1880 may be modified or revoked upon a petition made, noticed, and heard by the court in the manner provided in this article.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 3. Capacity of Conservatee to Marry

1900

The appointment of a conservator of the person or estate or both does not affect the capacity of the conservatee to marry or to enter into a registered domestic partnership.

(Amended by Stats. 2005, Ch. 418, Sec. 26. Effective January 1, 2006.)



1901

(a) The court may by order determine whether the conservatee has the capacity to enter into a valid marriage, as provided in Part 1 (commencing with Section 300) of Division 3 of the Family Code, or to enter into a registered domestic partnership, as provided in Section 297 of the Family Code, at the time the order is made.

(b) A petition for an order under this section may be filed by the conservator of the person or estate or both, the conservatee, any relative or friend of the conservatee, or any interested person.

(c) Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(Amended by Stats. 2005, Ch. 418, Sec. 27. Effective January 1, 2006.)









CHAPTER 5. Disqualification From Voting

1910

If the court determines the conservatee is not capable of completing an affidavit of voter registration in accordance with Section 2150 of the Elections Code, the court shall by order disqualify the conservatee from voting pursuant to Section 2208 or 2209 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 161. Effective January 1, 1995.)






CHAPTER 6. Sterilization

1950

The Legislature recognizes that the right to exercise choice over matters of procreation is fundamental and may not be denied to an individual on the basis of disability. This chapter is enacted for the benefit of those persons with developmental disabilities who, despite those disabilities, are capable of engaging in sexual activity yet who, because of those disabilities, are unable to give the informed, voluntary consent necessary to their fully exercising the right to procreative choice, which includes the right to choose sterilization.

However, the Legislature further recognizes that the power to sterilize is subject to abuse and, historically, has been abused. It is the intent of the Legislature that no individual shall be sterilized solely by reason of a developmental disability and that no individual who knowingly opposes sterilization be sterilized involuntarily. It is further the intent of the Legislature that this chapter shall be applied in accord with the overall intent of Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code that persons with developmental disabilities be provided with those services needed to enable them to live more normal, independent, and productive lives, including assistance and training that might obviate the need for sterilization.

(Enacted by Stats. 1990, Ch. 79.)



1951

(a) No person who has the ability to consent to his or her sterilization shall be sterilized pursuant to this chapter.

(b) For the purposes of this chapter, the following terms have the meanings given:

(1) Consent to sterilization means making a voluntary decision to undergo sterilization after being fully informed about, and after fully understanding the nature and consequences of, sterilization.

(2) Voluntary means performed while competent to make the decision, and as a matter of free choice and will and not in response to coercion, duress, or undue influence.

(3) Fully understanding the nature and consequences of sterilization, includes, but is not limited to, the ability to understand each of the following:

(A) That the individual is free to withhold or withdraw consent to the procedure at any time before the sterilization without affecting the right to future care or treatment and without loss or withdrawal of any publicly funded program benefits to which the individual might be otherwise entitled.

(B) Available alternative methods of family planning and birth control.

(C) That the sterilization procedure is considered to be irreversible.

(D) The specific sterilization procedure to be performed.

(E) The discomforts and risks that may accompany or follow the performing of the procedure, including an explanation of the type and possible effects of any anesthetic to be used.

(F) The benefits or advantages that may be expected as a result of the sterilization.

(G) The approximate length of the hospital stay.

(H) The approximate length of time for recovery.

(c) The court shall appoint a facilitator or interpreter if such a person s assistance would enable the person named in the petition to understand any of these factors.

(Enacted by Stats. 1990, Ch. 79.)



1952

The conservator of an adult, or any person authorized to file a petition for the appointment of a conservator under paragraphs (2) to (5), inclusive, of subdivision (a) of Section 1820, may file a petition under this chapter for appointment of a limited conservator authorized to consent to the sterilization of an adult with a developmental disability. The content of the petition under this chapter shall conform to the provisions of Section 1821 and in addition allege that the person for whom sterilization is proposed has a developmental disability as defined in Section 1420 and shall allege specific reasons why court-authorized sterilization is deemed necessary. A petition under this chapter shall be considered separately from any contemporaneous petition for appointment of a conservator under this division.

(Enacted by Stats. 1990, Ch. 79.)



1953

At least 90 days before the hearing on the petition under this chapter, notice of the time and place of the hearing and a copy of the petition shall be served on the person named in the petition and, if the petitioner is not the conservator of the person, on the conservator, if any. Service shall be made in the manner provided in Section 415.10 or Section 415.30 of the Code of Civil Procedure or in such manner as may be authorized by the court.

(Enacted by Stats. 1990, Ch. 79.)



1954

In any proceeding under this chapter, if the person named in the petition for court authorization to consent to sterilization has not retained legal counsel and does not plan to retain legal counsel, the court shall immediately appoint the public defender or private counsel to represent the individual for whom sterilization is proposed. Counsel shall undertake the representation with the presumption that the individual opposes the petition.

(Enacted by Stats. 1990, Ch. 79.)



1954.5

(a) The court shall appoint a facilitator for the person named in the petition, who shall assist the person named in the petition to do all of the following:

(1) Understand the nature of the proceedings.

(2) Understand the evaluation process required by Section 1955.

(3) Communicate his or her views.

(4) Participate as fully as possible in the proceedings.

(b) All of the following factors shall be considered by the court in appointing a facilitator:

(1) The preference of the person named in the petition.

(2) The proposed facilitator s personal knowledge of the person named in the petition.

(3) The proposed facilitator s ability to communicate with the person named in the petition, when that person is nonverbal, has limited verbal skills, or relies on alternative modes of communication.

(4) The proposed facilitator s knowledge of the developmental disabilities service system.

(c) The petitioner may not be appointed as the facilitator.

(Enacted by Stats. 1990, Ch. 79.)



1955

(a) The court shall request the director of the appropriate regional center for the developmentally disabled to coordinate an investigation and prepare and file a written report thereon. The appropriate regional center for purposes of this section is (1) the regional center of which the person named in the petition is a client, (2) if the individual named in the petition is not a client of any regional center, the regional center responsible for the area in which the individual is then living, or (3) such other regional center as may be in the best interests of the individual. The report shall be based upon comprehensive medical, psychological, and sociosexual evaluations of the individual conducted pursuant to subdivisions (b) and (c), and shall address, but shall not be limited to, each of the factors listed in Section 1958. A copy of the report shall be provided to each of the parties at least 15 days prior to the hearing.

(b) Prior to the hearing on the issue of sterilization, the person who is proposed to be sterilized shall be personally examined by two physicians, one of whom shall be a surgeon competent to perform the procedure, and one psychologist or clinical social worker, each of whom has been mutually agreed to by the petitioner and counsel for the person named in the petition or, if agreement is not reached, appointed by the court from a panel of qualified professionals. At the request of counsel for the person named in the petition, the court shall appoint one additional psychologist, clinical social worker, or physician named by counsel. Any psychologist or clinical social worker and, to the extent feasible, any physicians conducting an examination shall have had experience with persons who have developmental disabilities. To the extent feasible, each of the examiners shall also have knowledge and experience relating to sociosexual skills and behavior. The examinations shall be at county expense subject to Section 1963.

(c) The examiners shall consider all available alternatives to sterilization and shall recommend sterilization only if no suitable alternative is available. Each examiner shall prepare a written, comprehensive report containing all relevant aspects of the person s medical, psychological, family, and sociosexual conditions. Each examiner shall address those factors specified in Section 1958 related to his or her particular area of expertise. In considering the factors in subdivision (a) of, and paragraph (1) of subdivision (d) of, Section 1958, each examiner shall include information regarding the intensity, extent, and recentness of the person s education and training, if any, regarding human sexuality, including birth control methods and parenting skills, and in addition, shall consider whether the individual would benefit from training provided by persons competent in education and training of persons with comparable intellectual impairments. If an examiner recommends against sterilization, the examiner shall set forth in his or her report available alternatives, including, as warranted, recommendations for sex education, parent training, or training in the use of alternative methods of contraception. Copies of each report shall be furnished at least 30 days prior to the hearing on the petition to the person or persons who filed the petition, the conservator, if any, and counsel for the person proposed to be sterilized, the regional center responsible for the investigation and report required under this section, and such other persons as the court may direct. The court may receive these reports in evidence.

(d) The contents of the reports prepared pursuant to this section shall be confidential. Upon judgment in the action or the proceeding becoming final, the court shall order the contents of the reports sealed.

(e) Regional centers for the developmentally disabled shall compile and maintain lists of persons competent to perform the examinations required by this section. These lists shall be provided to the court. If the person named in the petition resides at a state hospital or other residential care facility, no person conducting an examination pursuant to subdivision (b) shall be an employee of the facility.

(f) Any party to the proceedings has the right to submit additional reports from qualified experts.

(g) Any person who has written a report received in evidence may be subpoenaed and questioned by any party to the proceedings or by the court and when so called is subject to all rules of evidence including those of legal objections as to the qualification of expert witnesses.

(h) No regional center or person acting in his or her capacity as a regional center employee may file a petition under Section 1952.

(Enacted by Stats. 1990, Ch. 79.)



1956

The person to whom the petition applies shall be present at the hearing except for reason of medical inability. Emotional or psychological instability is not good cause for the absence of the proposed conservatee from the hearing unless, by reason of the instability, attendance at the hearing is likely to cause serious and immediate physiological damage to the proposed conservatee.

(Enacted by Stats. 1990, Ch. 79.)



1957

To the greatest extent possible, the court shall elicit and take into account the views of the individual for whom sterilization is proposed in determining whether sterilization is to be authorized.

(Enacted by Stats. 1990, Ch. 79.)



1958

The court may authorize the conservator of a person proposed to be sterilized to consent to the sterilization of that person only if the court finds that the petitioner has established all of the following beyond a reasonable doubt:

(a) The person named in the petition is incapable of giving consent to sterilization, as defined in Section 1951, and the incapacity is in all likelihood permanent.

(b) Based on reasonable medical evidence, the individual is fertile and capable of procreation.

(c) The individual is capable of engaging in, and is likely to engage in sexual activity at the present or in the near future under circumstances likely to result in pregnancy.

(d) Either of the following:

(1) The nature and extent of the individual s disability as determined by empirical evidence and not solely on the basis of any standardized test, renders him or her permanently incapable of caring for a child, even with appropriate training and reasonable assistance.

(2) Due to a medical condition, pregnancy or childbirth would pose a substantially elevated risk to the life of the individual to such a degree that, in the absence of other appropriate methods of contraception, sterilization would be deemed medically necessary for an otherwise nondisabled woman under similar circumstances.

(e) All less invasive contraceptive methods including supervision are unworkable even with training and assistance, inapplicable, or medically contraindicated. Isolation and segregation shall not be considered as less invasive means of contraception.

(f) The proposed method of sterilization entails the least invasion of the body of the individual.

(g) The current state of scientific and medical knowledge does not suggest either (1) that a reversible sterilization procedure or other less drastic contraceptive method will shortly be available, or (2) that science is on the threshold of an advance in the treatment of the individual s disability.

(h) The person named in the petition has not made a knowing objection to his or her sterilization. For purposes of this subdivision, an individual may be found to have knowingly objected to his or her sterilization notwithstanding his or her inability to give consent to sterilization as defined in Section 1951. In the case of persons who are nonverbal, have limited verbal ability to communicate, or who rely on alternative modes of communication, the court shall ensure that adequate effort has been made to elicit the actual views of the individual by the facilitator appointed pursuant to Section 1954.5, or by any other person with experience in communicating with developmentally disabled persons who communicate using similar means.

(Enacted by Stats. 1990, Ch. 79.)



1959

The fact that, due to the nature or severity of his or her disability, a person for whom an authorization to consent to sterilization is sought may be vulnerable to sexual conduct by others that would be deemed unlawful, shall not be considered by the court in determining whether sterilization is to be authorized under this chapter.

(Enacted by Stats. 1990, Ch. 79.)



1960

If the person named in the petition already has a conservator, the court may authorize that person to consent to sterilization or may appoint another person as limited conservator under the provisions of this chapter. The court shall ensure that the person or agency designated as conservator under this chapter is capable of adequately representing and safeguarding the interests of the conservatee.

(Enacted by Stats. 1990, Ch. 79.)



1961

A sterilization procedure authorized under this chapter shall not include hysterectomy or castration. However, if the report prepared under Section 1955 indicates that hysterectomy or castration is a medically necessary treatment, regardless of the need for sterilization, the court shall proceed pursuant to Section 2357.

(Enacted by Stats. 1990, Ch. 79.)



1962

(a) Any court order granting a petition under this chapter shall be accompanied by a written statement of decision pursuant to Section 632 of the Code of Civil Procedure detailing the factual and legal bases for the court s determination on each of the findings required under Section 1958.

(b) When a judgment authorizing the conservator of a person to consent to the sterilization is rendered, an appeal is automatically taken by the person proposed to be sterilized without any action by that person, or by his or her counsel. The Judicial Council shall provide by rule for notice of and procedure for the appeal. The appeal shall have precedence over other cases in the court in which the appeal is pending.

(Enacted by Stats. 1990, Ch. 79.)



1963

(a) At the conclusion of the hearing, the court, after inquiring into financial ability, may make an order based upon their ability that any one or more of the following persons pay court costs and fees in whole or in part as in the opinion of the court is proper and in any installments and manner which is both reasonable and compatible with ability to pay:

(1) The person to whom the petition applies.

(2) The petitioner.

(3) Any person liable for the support and maintenance of the person to whom the petition applies.

(b) An order under subdivision (a) may be enforced in the same manner as a money judgment.

(c) For the purposes of this section, court costs and fees include the costs of any examination or investigation ordered by the court, expert witnesses fees, and the costs and fees of the court-appointed public defender or private counsel representing the person to whom the petition applies.

(d) Any fees and costs not ordered to be paid by persons under subdivision (a) are a charge against and paid out of the treasury of the county on order of the court.

(Enacted by Stats. 1990, Ch. 79.)



1964

An order of the court authorizing a conservator to consent to sterilization which is upheld on appeal automatically expires in one year from the final determination on appeal unless earlier terminated by the court. A conservatorship established for the sole purpose of authorizing a conservator to consent to sterilization under this chapter shall automatically terminate upon completion of the sterilization procedure or upon expiration of the court s order authorizing the conservator to consent to sterilization, whichever occurs first. If, upon the expiration of the court s order under this chapter, the person named as conservator determines that the conservatorship is still required for the purpose of this chapter, he or she may petition the court for reappointment as conservator for a succeeding six-month period upon a showing of good cause as to why any sterilization authorized by the court has not been completed.

(Enacted by Stats. 1990, Ch. 79.)



1965

Any court order made pursuant to this chapter granting authority to consent to sterilization shall be stayed pending a final determination on appeal.

(Enacted by Stats. 1990, Ch. 79.)



1966

After the filing of a first petition for sterilization pursuant to this chapter and a determination by the court that any one or more of the conditions required in Section 1958 has not been proven beyond a reasonable doubt, and that therefore authorization for the proposed sterilization should not be given by the court, a subsequent petition may be filed only on the showing of a material change in circumstances.

(Enacted by Stats. 1990, Ch. 79.)



1967

(a) The sterilization of a person in accordance with this chapter does not render the petitioner or any person participating in the conservatorship proceedings or sterilization liable, either civilly or criminally, except for any injury caused by negligent or willful misconduct in the performance of the sterilization.

(b) Notwithstanding the provisions of subdivision (a), any individual who petitions for authorization to consent to sterilization knowing that the person to whom the petition relates is capable of giving consent to sterilization as defined in Section 1951 is guilty of a misdemeanor, and may be civilly liable to the person concerning whom sterilization was sought.

(Enacted by Stats. 1990, Ch. 79.)



1968

This chapter does not prohibit medical treatment or surgery required for other medical reasons and in which sterilization is an unavoidable or medically probable consequence, but is not the object of the treatment or surgery.

(Enacted by Stats. 1990, Ch. 79.)



1969

Nothing in this chapter shall infringe on the right of persons with developmental disabilities who are capable of giving consent to sterilization to give that consent without the necessity of a court order or substitute decisionmaker.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 7. Unwarranted Petitions

1970

(a) The Legislature finds that unwarranted petitions, applications, or motions other than discovery motions after a conservatorship has been established create an environment that can be harmful to the conservatee and are inconsistent with the goal of protecting the conservatee.

(b) Notwithstanding Section 391 of the Code of Civil Procedure, if a person other than the conservatee files a petition for termination of the conservatorship, or instruction to the conservator, that is unmeritorious or intended to harass or annoy the conservator, and the person has previously filed pleadings in the conservatorship proceedings that were unmeritorious or intended to harass or annoy the conservator, the petition shall be grounds for the court to determine that the person is a vexatious litigant for the purposes of Title 3A (commencing with Section 391) of Part 2 of the Code of Civil Procedure. For these purposes, the term new litigation shall include petitions for visitation, termination of the conservatorship, or instruction to the conservator.

(Added by Stats. 2008, Ch. 293, Sec. 3. Effective January 1, 2009.)









PART 4. PROVISIONS COMMON TO GUARDIANSHIP AND CONSERVATORSHIP

CHAPTER 1. General Provisions

2100

Guardianships and conservatorships are governed by Division 3 (commencing with Section 1000), except to the extent otherwise expressly provided by statute, and by this division. If no specific provision of this division is applicable, the provisions applicable to administration of estates of decedents govern so far as they are applicable to like situations.

(Enacted by Stats. 1990, Ch. 79.)



2101

The relationship of guardian and ward and of conservator and conservatee is a fiduciary relationship that is governed by the law of trusts, except as provided in this division.

(Amended by Stats. 1993, Ch. 293, Sec. 2. Effective January 1, 1994.)



2102

A guardian or conservator is subject to the regulation and control of the court in the performance of the duties of the office.

(Enacted by Stats. 1990, Ch. 79.)



2103

(a) When a judgment or order made pursuant to this division becomes final, it releases the guardian or conservator and the sureties from all claims of the ward or conservatee and of any persons affected thereby based upon any act or omission directly authorized, approved, or confirmed in the judgment or order. For the purposes of this section, order includes an order settling an account of the guardian or conservator, whether an intermediate or final account.

(b) This section does not apply where the judgment or order is obtained by fraud or conspiracy or by misrepresentation contained in the petition or account or in the judgment or order as to any material fact. For the purposes of this subdivision, misrepresentation includes, but is not limited to, the omission of a material fact.

(Enacted by Stats. 1990, Ch. 79.)



2104

(a) A nonprofit charitable corporation may be appointed as a guardian or conservator of the person or estate, or both, if all of the following requirements are met:

(1) The corporation is incorporated in this state.

(2) The articles of incorporation specifically authorize the corporation to accept appointments as guardian or conservator, as the case may be.

(3) The corporation has been providing, at the time of appointment, care, counseling, or financial assistance to the proposed ward or conservatee under the supervision of a registered social worker certified by the Board of Behavioral Science Examiners of this state.

(b) The petition for appointment of a nonprofit charitable corporation described in this section as a guardian or conservator shall include in the caption the name of a responsible corporate officer who shall act for the corporation for the purposes of this division. If, for any reason, the officer so named ceases to act as the responsible corporate officer for the purposes of this division, the corporation shall file with the court a notice containing (1) the name of the successor responsible corporate officer and (2) the date the successor becomes the responsible corporate officer.

(c) If a nonprofit charitable corporation described in this section is appointed as a guardian or conservator:

(1) The corporation s compensation as guardian or conservator shall be allowed only for services actually rendered.

(2) Any fee allowed for an attorney for the corporation shall be for services actually rendered.

(Amended by Stats. 2001, Ch. 351, Sec. 1. Effective January 1, 2002.)



2105

(a) The court, in its discretion, may appoint for a ward or conservatee:

(1) Two or more joint guardians or conservators of the person.

(2) Two or more joint guardians or conservators of the estate.

(3) Two or more joint guardians or conservators of the person and estate.

(b) When joint guardians or conservators are appointed, each shall qualify in the same manner as a sole guardian or conservator.

(c) Subject to subdivisions (d) and (e):

(1) Where there are two guardians or conservators, both must concur to exercise a power.

(2) Where there are more than two guardians or conservators, a majority must concur to exercise a power.

(d) If one of the joint guardians or conservators dies or is removed or resigns, the powers and duties continue in the remaining joint guardians or conservators until further appointment is made by the court.

(e) Where joint guardians or conservators have been appointed and one or more are (1) absent from the state and unable to act, (2) otherwise unable to act, or (3) legally disqualified from serving, the court may, by order made with or without notice, authorize the remaining joint guardians or conservators to act as to all matters embraced within its order.

(f) If a custodial parent has been diagnosed as having a terminal condition, as evidenced by a declaration executed by a licensed physician, the court, in its discretion, may appoint the custodial parent and a person nominated by the custodial parent as joint guardians of the person of the minor. However, this appointment shall not be made over the objection of a noncustodial parent without a finding that the noncustodial parent s custody would be detrimental to the minor, as provided in Section 3041 of the Family Code. It is the intent of the Legislature in enacting the amendments to this subdivision adopted during the 1995 96 Regular Session for a parent with a terminal condition to be able to make arrangements for the joint care, custody, and control of his or her minor children so as to minimize the emotional stress of, and disruption for, the minor children whenever the parent is incapacitated or upon the parent s death, and to avoid the need to provide a temporary guardian or place the minor children in foster care, pending appointment of a guardian, as might otherwise be required.

Terminal condition, for purposes of this subdivision, means an incurable and irreversible condition that, without the administration of life-sustaining treatment, will, within reasonable medical judgment, result in death.

(Amended by Stats. 1999, Ch. 658, Sec. 11. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



2105.5

(a) Except as provided in subdivision (b), where there is more than one guardian or conservator of the estate, one guardian or conservator is not liable for a breach of fiduciary duty committed by another guardian or conservator.

(b) Where there is more than one guardian or conservator of the estate, one guardian or conservator is liable for a breach of fiduciary duty committed by another guardian or conservator of the same estate under any of the following circumstances:

(1) Where the guardian or conservator participates in a breach of fiduciary duty committed by the other guardian or conservator.

(2) Where the guardian or conservator improperly delegates the administration of the estate to the other guardian or conservator.

(3) Where the guardian or conservator approves, knowingly acquiesces in, or conceals a breach of fiduciary duty committed by the other guardian or conservator.

(4) Where the guardian or conservator negligently enables the other guardian or conservator to commit a breach of fiduciary duty.

(5) Where the guardian or conservator knows or has information from which the guardian or conservator reasonably should have known of the breach of fiduciary duty by the other guardian or conservator and fails to take reasonable steps to compel the other guardian or conservator to redress the breach.

(c) The liability of a guardian or conservator for a breach of fiduciary duty committed by another guardian or conservator that occurred before July 1, 1988, is governed by prior law and not by this section.

(Enacted by Stats. 1990, Ch. 79.)



2106

(a) The court, in its discretion, may appoint one guardian or conservator for several wards or conservatees.

(b) The appointment of one guardian or conservator for several wards or conservatees may be requested in the initial petition filed in the proceeding or may be requested subsequently upon a petition filed in the same proceeding and noticed and heard with respect to the newly proposed ward or conservatee in the same manner as an initial petition for appointment of a guardian or conservator.

(Enacted by Stats. 1990, Ch. 79.)



2107

(a) Unless limited by court order, a guardian or conservator of the person of a nonresident has the same powers and duties as a guardian or conservator of the person of a resident while the nonresident is in this state.

(b) A guardian or conservator of the estate of a nonresident has, with respect to the property of the nonresident within this state, the same powers and duties as a guardian or conservator of the estate of a resident. The responsibility of such a guardian or conservator with regard to inventory, accounting, and disposal of the estate is confined to the property that comes into the hands of the guardian or conservator in this state.

(Enacted by Stats. 1990, Ch. 79.)



2108

(a) Except to the extent the court for good cause determines otherwise, if a guardian of the person is nominated as provided in Article 1 (commencing with Section 1500) of Chapter 1 of Part 2 and is appointed by the court, the guardian shall be granted in the order of appointment, to the extent provided in the nomination, the same authority with respect to the person of the ward as a parent having legal custody of a child and may exercise such authority without notice, hearing, or court authorization, instructions, approval, or confirmation in the same manner as if such authority were exercised by a parent having legal custody of a child.

(b) Except to the extent the court for good cause determines otherwise and subject to Sections 2593, 2594, and 2595, if a guardian of the estate is nominated under Section 1500 or a guardian for property is nominated under Section 1501 and the guardian is appointed by the court, the guardian shall be granted in the order of appointment, to the extent provided in the nomination, the right to exercise any one or more of the powers listed in Section 2591 without notice, hearing, or court authorization, instructions, approval, or confirmation in the same manner as if such authority were granted by order of the court under Section 2590. In the case of a guardian nominated under Section 1501, such additional authority shall be limited to the property covered by the nomination.

(c) The terms of any order made under this section shall be included in the letters.

(Enacted by Stats. 1990, Ch. 79.)



2109

(a) Subject to Section 2108, a guardian appointed under subdivision (d) of Section 1514 for particular property upon a nomination made under Section 1501 has, with respect to that property, the same powers and duties as a guardian of the estate. The responsibility of such a guardian with regard to inventory, accounting, and disposal of the estate is confined to the property covered by the nomination.

(b) When a guardian is appointed under subdivision (d) of Section 1514 for particular property upon a nomination made under Section 1501 and there is a guardian of the estate appointed under any other provision of Part 2 (commencing with Section 1500):

(1) The guardian appointed for the property covered by the nomination manages and controls that property and the guardian of the estate manages and controls the balance of the guardianship estate.

(2) Either guardian may petition under Section 2403 to the court in which the guardianship of the estate proceeding is pending for instructions concerning how the duties that are imposed by law upon the guardian of the estate are to be allocated between the two guardians.

(Enacted by Stats. 1990, Ch. 79.)



2110

Unless otherwise provided in the instrument or in this division, a guardian or conservator is not personally liable on an instrument, including but not limited to a note, mortgage, deed of trust, or other contract, properly entered into in the guardian s or conservator s fiduciary capacity in the course of the guardianship or conservatorship unless the guardian or conservator fails to reveal the guardian s or conservator s representative capacity or identify the guardianship or conservatorship estate in the instrument.

(Enacted by Stats. 1990, Ch. 79.)



2111

(a) As used in this section, transaction means any of the following:

(1) A conveyance or lease of real property of the guardianship or conservatorship estate.

(2) The creation of a mortgage or deed of trust on real property of the guardianship or conservatorship estate.

(3) A transfer of personal property of the guardianship or conservatorship estate.

(4) The creation of a security interest or other lien in personal property of the guardianship or conservatorship estate.

(b) Whenever the court authorizes or directs a transaction, the transaction shall be carried out by the guardian or conservator of the estate in accordance with the terms of the order.

(c) A conveyance, lease, or mortgage of, or deed of trust on, real property executed by a guardian or conservator shall set forth therein that it is made by authority of the order authorizing or directing the transaction and shall give the date of the order. A certified copy of the order shall be recorded in the office of the county recorder in each county in which any portion of the real property is located.

(d) A transaction carried out by a guardian or conservator in accordance with an order authorizing or directing the transaction has the same effect as if the ward or conservatee had carried out the transaction while having legal capacity to do so.

(Enacted by Stats. 1990, Ch. 79.)



2111.5

(a) Except as provided in subdivision (b), every court official or employee who has duties or responsibilities related to the appointment of a guardian or conservator, or the processing of any document related to a guardian or conservator, and every person who is related by blood or marriage to a court official or employee who has these duties, is prohibited from purchasing, leasing, or renting any real or personal property from the estate of the ward or conservatee whom the guardian or conservator represents. For purposes of this subdivision, a person related by blood or marriage means any of the following:

(1) A person s spouse or domestic partner.

(2) Relatives within the second degree of lineal or collateral consanguinity of a person or a person s spouse.

(b) A person described in subdivision (a) is not prohibited from purchasing real or personal property from the estate of the ward or conservatee whom the guardian or conservator represents where the purchase is made under terms and conditions of a public sale of the property.

(c) A violation of this section shall result in the rescission of the purchase, lease, or rental of the property. Any losses incurred by the estate of the ward or conservatee because the property was sold or leased at less than fair market value shall be deemed as charges against the guardian or conservator under the provisions of Sections 2401.3 and 2401.5. The court shall assess a civil penalty equal to three times the charges against the guardian, conservator, or other person in violation of this section, and may assess punitive damages as it deems proper. If the estate does not incur losses as a result of the violation, the court shall order the guardian, conservator, or other person in violation of this section to pay a fine of up to five thousand dollars ($5,000) for each violation. The fines and penalties provided in this section are in addition to any other rights and remedies provided by law.

(Amended by Stats. 2001, Ch. 893, Sec. 28. Effective January 1, 2002.)



2113

A conservator shall accommodate the desires of the conservatee, except to the extent that doing so would violate the conservator s fiduciary duties to the conservatee or impose an unreasonable expense on the conservatorship estate.

(Added by Stats. 2006, Ch. 493, Sec. 13. Effective January 1, 2007.)






CHAPTER 2. Jurisdiction and Venue

ARTICLE 1. Jurisdiction and Venue

2200

The superior court has jurisdiction of guardianship and conservatorship proceedings.

(Enacted by Stats. 1990, Ch. 79.)



2201

The proper county for the commencement of a guardianship or conservatorship proceeding for a resident of this state is either of the following:

(a) The county in which the proposed ward or proposed conservatee resides.

(b) Such other county as may be in the best interests of the proposed ward or proposed conservatee.

(Enacted by Stats. 1990, Ch. 79.)



2202

(a) The proper county for the commencement of a proceeding for the guardianship or conservatorship of the person of a nonresident of this state is either of the following:

(1) The county in which the proposed ward or conservatee is temporarily living.

(2) Such other county as may be in the best interests of the proposed ward or proposed conservatee.

(b) The proper county for the commencement of a proceeding for the guardianship or conservatorship of the estate for a nonresident of this state is any of the following:

(1) The county in which the proposed ward or proposed conservatee is temporarily living.

(2) Any county in which the proposed ward or proposed conservatee has property.

(3) Such other county as may be in the best interests of the proposed ward or proposed conservatee.

(Enacted by Stats. 1990, Ch. 79.)



2203

(a) If proceedings for the guardianship or conservatorship of the estate are commenced in more than one county, the guardianship or conservatorship of the estate first granted, including a temporary guardianship or conservatorship of the estate, governs and extends to all the property of the ward or conservatee within this state and the other proceeding shall be dismissed.

(b) If proceedings for the guardianship or conservatorship of the person are commenced in more than one county, the guardianship or conservatorship of the person first granted, including a temporary guardianship or conservatorship of the person, governs and the other proceeding shall be dismissed.

(c) If a proceeding for the guardianship or conservatorship of the person is commenced in one county and a proceeding for the guardianship or conservatorship of the estate is commenced in a different county, the court first granting the guardianship or conservatorship, whether of the person or of the estate, may find that it is in the best interests of the ward or conservatee that the guardianship or conservatorship of both the person and the estate be maintained in that county or in such other county as the court shall determine. Thereupon, the guardianship or conservatorship proceeding in the court of the county found by the court to be in the best interests of the ward or conservatee shall govern and shall extend to all property of the ward or conservatee within this state, and the other proceeding shall be dismissed.

(Enacted by Stats. 1990, Ch. 79.)



2204

(a) If a proceeding for the guardianship of the person of the minor is filed in one county and a custody or visitation proceeding has already been filed in one or more other counties, the following shall apply:

(1) If the guardianship proceeding is filed in a county where the proposed ward and the proposed guardian have resided for six or more consecutive months immediately prior to the commencement of the proceeding, or, in the case of a minor less than six months of age, since the minor s birth, the court in that county is the proper court to hear and determine the guardianship proceeding, unless that court determines that the best interests of the minor require that the proceeding be transferred to one of the other courts. A period of temporary absence no longer than 30 days from the county of the minor or the proposed guardian shall not be considered an interruption of the six-month period.

(2) If the guardianship proceeding is filed in a county where the proposed ward and the proposed guardian have resided for less than six consecutive months immediately prior to the commencement of the proceeding, or, in the case of a minor less than six months of age, a period less than the minor s life, the court shall transfer the case to one of the other courts, unless the court determines that the best interests of the minor require that the guardianship proceeding be maintained in the court where it was filed.

(3) If a petitioner or respondent in a custody or visitation proceeding who is an authorized petitioner under Section 2212 petitions the court where the guardianship proceeding is filed for transfer of the guardianship proceeding to the court where the custody or visitation proceeding is on file at any time before the appointment of a guardian, including a temporary guardian, the provisions of this subdivision shall apply to the court s determination of the petition for transfer. Except as provided in this paragraph, the petition for transfer shall be determined as provided in Sections 2212 to 2217, inclusive.

(b) The following shall apply concerning communications between the courts:

(1) The court where the guardianship proceeding is commenced shall communicate concerning the proceedings with each court where a custody or visitation proceeding is on file prior to making a determination authorized in subdivision (a), including a determination of a petition to transfer.

(2) If a petitioner or respondent, who is authorized to petition to transfer under Section 2212, petitions the court where the guardianship proceeding is filed for transfer of the guardianship after the appointment of a guardian, including a temporary guardian, the court in the guardianship proceeding may communicate with each court where a custody or visitation proceeding is on file before determining the petition for transfer.

(3) If the court in the guardianship proceeding appoints a guardian of the person of the minor, including a temporary guardian, the court shall transmit a copy of the order appointing a guardian to each court where a custody or visitation proceeding is on file, and each of those courts shall file the order in the case file for its custody or visitation proceeding.

(4) The provisions of subdivisions (b) to (e), inclusive, of Section 3410 of the Family Code shall apply to communications between courts under this subdivision.

(5) The Judicial Council shall, on or before January 1, 2013, adopt rules of court to implement the provisions of this subdivision.

(c) For purposes of this section, custody or visitation proceeding means a proceeding described in Section 3021 of the Family Code that relates to the rights to custody or visitation of the minor under Part 2 (commencing with Section 3020) of Division 8 of the Family Code.

(Amended by Stats. 2012, Ch. 207, Sec. 1. Effective January 1, 2013.)



2205

(a) Except as provided in Section 304 of the Welfare and Institutions Code, and subject to the provisions specified in subdivision (b), upon the filing of an order appointing a guardian of the person of a minor in a guardianship proceeding, including an order appointing a temporary guardian of the person of the minor, the court in the guardianship proceeding shall have exclusive jurisdiction to determine all issues of custody or visitation of the minor until the guardianship proceeding is terminated.

(b) This section is subject to the provisions of Sections 1510 of this code, and 8714, 8714.5, and 8802 of the Family Code, relating to consolidation of guardianship and adoption proceedings and the court where the consolidated case is to be heard and decided.

(Added by Stats. 2011, Ch. 102, Sec. 3. Effective January 1, 2012.)






ARTICLE 2. Change of Venue

2210

As used in this article:

(a) Guardian or conservator includes a proposed guardian or proposed conservator.

(b) Ward or conservatee includes a proposed ward or proposed conservatee.

(Enacted by Stats. 1990, Ch. 79.)



2211

The court in which a guardianship or conservatorship proceeding is pending may, upon petition therefor, transfer the proceeding to another county within this state.

(Enacted by Stats. 1990, Ch. 79.)



2212

The petition for transfer may be filed only by one or more of the following:

(a) The guardian or conservator.

(b) The ward or conservatee.

(c) The spouse of the ward or the spouse or domestic partner of the conservatee.

(d) A relative or friend of the ward or conservatee.

(e) Any other interested person.

(Amended by Stats. 2001, Ch. 893, Sec. 29. Effective January 1, 2002.)



2213

The petition for transfer shall set forth all of the following:

(a) The county to which the proceeding is to be transferred.

(b) The name and address of the ward or conservatee.

(c) A brief description of the character, value, and location of the property of the ward or conservatee.

(d) The reasons for the transfer.

(e) The names and addresses, so far as they are known to the petitioner, of the spouse and of the relatives of the ward within the second degree, or of the spouse or domestic partner and of the relatives of the conservatee within the second degree.

(f) The name and address of the guardian or conservator if other than the petitioner.

(Amended by Stats. 2001, Ch. 893, Sec. 30. Effective January 1, 2002.)



2214

Notice of the hearing shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1. In addition, the petitioner shall mail a notice of the time and place of the hearing and a copy of the petition to all persons required to be listed in the petition at least 15 days before the date set for the hearing.

(Enacted by Stats. 1990, Ch. 79.)



2215

(a) Any of the following persons may appear at the hearing to support or oppose the petition and may file written objections to the petition:

(1) Any person required to be listed in the petition.

(2) Any creditor of the ward or conservatee or of the estate.

(3) Any other interested person.

(b) (1) If the court determines that the transfer requested in the petition will be for the best interests of the ward or conservatee, it shall make an order transferring the proceeding to the other county.

(2) In those cases in which the court has approved a change of residence of the conservatee, it shall be presumed to be in the best interests of the conservatee to transfer the proceedings if the ward or conservatee has moved his or her residence to another county within the state in which any person set forth in subdivision (b) of Section 1821 also resides. The presumption that the transfer is in the best interests of the ward or conservatee, may be rebutted by clear and convincing evidence that the transfer will harm the ward or conservatee.

(Amended by Stats. 2006, Ch. 493, Sec. 14. Effective January 1, 2007.)



2216

(a) Upon the order of transfer, the clerk shall transmit to the clerk of the court to which the proceeding is transferred a certified or exemplified copy of the order, together with all papers in the proceeding on file with the clerk.

(b) The clerk of the court from which the removal is made shall receive no fee therefor but shall be paid out of the estate all expenses incurred by the clerk in the removal. The clerk of the court to which the proceeding is transferred is entitled to such fees as are payable on the filing of a like original proceeding.

(Enacted by Stats. 1990, Ch. 79.)



2217

(a) When an order has been made transferring venue to another county, the court transferring the matter shall set a hearing within two months to confirm receipt of the notification described in subdivision (b). If the notification has not been made, the transferring court shall make reasonable inquiry into the status of the matter.

(b) When a court receives the file of a transferred guardianship or conservatorship, the court:

(1) Shall send written notification of the receipt to the court that transferred the matter.

(2) Shall take proper action pursuant to ensure compliance by the guardian or conservator with the matters provided in Section 1456.5.

(3) If the case is a conservatorship, may conduct a review, including an investigation, as described in Sections 1851 to 1853, inclusive.

(Added by Stats. 2007, Ch. 553, Sec. 11. Effective January 1, 2008.)









CHAPTER 3. Temporary Guardians and Conservators

2250

(a) On or after the filing of a petition for appointment of a guardian or conservator, any person entitled to petition for appointment of the guardian or conservator may file a petition for appointment of:

(1) A temporary guardian of the person or estate, or both.

(2) A temporary conservator of the person or estate, or both.

(b) The petition shall state facts which establish good cause for appointment of the temporary guardian or temporary conservator. The court, upon that petition or other showing as it may require, may appoint a temporary guardian of the person or estate, or both, or a temporary conservator of the person or estate, or both, to serve pending the final determination of the court upon the petition for the appointment of the guardian or conservator.

(c) If the petitioner, proposed guardian, or proposed conservator is a professional fiduciary, as described in Section 2340, who is required to be licensed under the Professional Fiduciaries Act (Chapter 6 (commencing with Section 6500) of Division 3 of the Business and Professions Code), the petition for appointment of a temporary guardian or temporary conservator shall include the following:

(1) The petitioner s, proposed guardian s, or proposed conservator s proposed hourly fee schedule or another statement of his or her proposed compensation from the estate of the proposed ward or proposed conservatee for services performed as a guardian or conservator. The petitioner s, proposed guardian s, or proposed conservator s provision of a proposed hourly fee schedule or another statement of his or her proposed compensation, as required by this paragraph, shall not preclude a court from later reducing the petitioner s, proposed guardian s, or proposed conservator s fees or other compensation.

(2) Unless a petition for appointment of a guardian or conservator that contains the statements required by this paragraph is filed together with a petition for appointment of a temporary guardian or temporary conservator, both of the following:

(A) A statement of the petitioner s, proposed guardian s, or proposed conservator s registration or license information.

(B) A statement explaining who engaged the petitioner, proposed guardian, or proposed conservator or how the petitioner, proposed guardian, or proposed conservator was engaged to file the petition for appointment of a temporary guardian or temporary conservator or to agree to accept the appointment as temporary guardian or temporary conservator and what prior relationship the petitioner, proposed guardian, or proposed conservator had with the proposed ward or proposed conservatee or the proposed ward s or proposed conservatee s family or friends.

(d) If the petition is filed by a party other than the proposed conservatee, the petition shall include a declaration of due diligence showing both of the following:

(1) Either the efforts to find the proposed conservatee s relatives named in the petition for appointment of a general conservator or why it was not feasible to contact any of them.

(2) Either the preferences of the proposed conservatee concerning the appointment of a temporary conservator and the appointment of the proposed temporary conservator or why it was not feasible to ascertain those preferences.

(e) Unless the court for good cause otherwise orders, at least five court days before the hearing on the petition, notice of the hearing shall be given as follows:

(1) Notice of the hearing shall be personally delivered to the proposed ward if he or she is 12 years of age or older, to the parent or parents of the proposed ward, and to any person having a valid visitation order with the proposed ward that was effective at the time of the filing of the petition. Notice of the hearing shall not be delivered to the proposed ward if he or she is under 12 years of age. In a proceeding for temporary guardianship of the person, evidence that a custodial parent has died or become incapacitated, and that the petitioner or proposed guardian is the nominee of the custodial parent, may constitute good cause for the court to order that this notice not be delivered.

(2) Notice of the hearing shall be personally delivered to the proposed conservatee, and notice of the hearing shall be served on the persons required to be named in the petition for appointment of conservator. If the petition states that the petitioner and the proposed conservator have no prior relationship with the proposed conservatee and has not been nominated by a family member, friend, or other person with a relationship to the proposed conservatee, notice of hearing shall be served on the public guardian of the county in which the petition is filed.

(3) A copy of the petition for temporary appointment shall be served with the notice of hearing.

(f) If a temporary guardianship is granted ex parte and the hearing on the general guardianship petition is not to be held within 30 days of the granting of the temporary guardianship, the court shall set a hearing within 30 days to reconsider the temporary guardianship. Notice of the hearing for reconsideration of the temporary guardianship shall be provided pursuant to Section 1511, except that the court may for good cause shorten the time for the notice of the hearing.

(g) Visitation orders with the proposed ward granted prior to the filing of a petition for temporary guardianship shall remain in effect, unless for good cause the court orders otherwise.

(h) (1) If a temporary conservatorship is granted ex parte, and a petition to terminate the temporary conservatorship is filed more than 15 days before the first hearing on the general petition for appointment of conservator, the court shall set a hearing within 15 days of the filing of the petition for termination of the temporary conservatorship to reconsider the temporary conservatorship. Unless the court otherwise orders, notice of the hearing on the petition to terminate the temporary conservatorship shall be given at least 10 days prior to the hearing.

(2) If a petition to terminate the temporary conservatorship is filed within 15 days before the first hearing on the general petition for appointment of conservator, the court shall set the hearing at the same time that the hearing on the general petition is set. Unless the court otherwise orders, notice of the hearing on the petition to terminate the temporary conservatorship pursuant to this section shall be given at least five court days prior to the hearing.

(i) If the court suspends powers of the guardian or conservator under Section 2334 or 2654 or under any other provision of this division, the court may appoint a temporary guardian or conservator to exercise those powers until the powers are restored to the guardian or conservator or a new guardian or conservator is appointed.

(j) If for any reason a vacancy occurs in the office of guardian or conservator, the court, on a petition filed under subdivision (a) or on its own motion, may appoint a temporary guardian or conservator to exercise the powers of the guardian or conservator until a new guardian or conservator is appointed.

(k) On or before January 1, 2008, the Judicial Council shall adopt a rule of court that establishes uniform standards for good cause exceptions to the notice required by subdivision (e), limiting those exceptions to only cases when waiver of the notice is essential to protect the proposed conservatee or ward, or the estate of the proposed conservatee or ward, from substantial harm.

(l) A superior court shall not be required to perform any duties imposed pursuant to the amendments to this section enacted by Chapter 493 of the Statutes 2006 until the Legislature makes an appropriation identified for this purpose.

(Amended by Stats. 2013, Ch. 248, Sec. 3. Effective January 1, 2014.)



2250.2

(a) On or after the filing of a petition for appointment of a conservator, any person entitled to petition for appointment of the conservator may file a petition for appointment of a temporary conservator of the person or estate or both.

(b) The petition shall state facts that establish good cause for appointment of the temporary conservator. The court, upon that petition or any other showing as it may require, may appoint a temporary conservator of the person or estate or both, to serve pending the final determination of the court upon the petition for the appointment of the conservator.

(c) Unless the court for good cause otherwise orders, not less than five days before the appointment of the temporary conservator, notice of the proposed appointment shall be personally delivered to the proposed conservatee.

(d) If the court suspends powers of the conservator under Section 2334 or 2654 or under any other provision of this division, the court may appoint a temporary conservator to exercise those powers until the powers are restored to the conservator or a new conservator is appointed.

(e) If for any reason a vacancy occurs in the office of conservator, the court, on a petition filed under subdivision (a) or on its own motion, may appoint a temporary conservator to exercise the powers of the conservator until a new conservator is appointed.

(f) This section shall only apply to proceedings under Chapter 3 (commencing with Section 5350) of Part 1 of Division 5 of the Welfare and Institutions Code.

(Amended by Stats. 2007, Ch. 553, Sec. 12.5. Effective January 1, 2008.)



2250.4

The proposed temporary conservatee shall attend the hearing except in the following cases:

(a) If the proposed temporary conservatee is out of the state when served and is not the petitioner.

(b) If the proposed temporary conservatee is unable to attend the hearing by reason of medical inability.

(c) If the court investigator has visited the proposed conservatee prior to the hearing and the court investigator has reported to the court that the proposed temporary conservatee has expressly communicated that all of the following apply:

(1) The proposed conservatee is not willing to attend the hearing.

(2) The proposed conservatee does not wish to contest the establishment of the temporary conservatorship.

(3) The proposed conservatee does not object to the proposed temporary conservator or prefer that another person act as temporary conservator.

(d) If the court determines that the proposed conservatee is unable or unwilling to attend the hearing, and holding the hearing in the absence of the proposed conservatee is necessary to protect the conservatee from substantial harm.

(e) A superior court shall not be required to perform any duties imposed by this section until the Legislature makes an appropriation identified for this purpose.

(Amended by Stats. 2011, Ch. 10, Sec. 17. Effective March 24, 2011.)



2250.6

(a) Regardless of whether the proposed temporary conservatee attends the hearing, the court investigator shall do all of the following prior to the hearing, unless it is not feasible to do so, in which case the court investigator shall comply with the requirements set forth in subdivision (b):

(1) Interview the proposed conservatee personally. The court investigator also shall do all of the following:

(A) Interview the petitioner and the proposed conservator, if different from the petitioner.

(B) To the greatest extent possible, interview the proposed conservatee s spouse or registered domestic partner, relatives within the first degree, neighbors and, if known, close friends.

(C) To the extent possible, interview the proposed conservatee s relatives within the second degree as set forth in subdivision (b) of Section 1821 before the hearing.

(2) Inform the proposed conservatee of the contents of the citation, of the nature, purpose, and effect of the temporary conservatorship, and of the right of the proposed conservatee to oppose the proceeding, to attend the hearing, to have the matter of the establishment of the conservatorship tried by jury, to be represented by legal counsel if the proposed conservatee so chooses, and to have legal counsel appointed by the court if unable to retain legal counsel.

(3) Determine whether it appears that the proposed conservatee is unable to attend the hearing and, if able to attend, whether the proposed conservatee is willing to attend the hearing.

(4) Determine whether the proposed conservatee wishes to contest the establishment of the conservatorship.

(5) Determine whether the proposed conservatee objects to the proposed conservator or prefers another person to act as conservator.

(6) Report to the court, in writing, concerning all of the foregoing.

(b) If not feasible before the hearing, the court investigator shall do all of the following within two court days after the hearing:

(1) Interview the conservatee personally. The court investigator also shall do all of the following:

(A) Interview the petitioner and the proposed conservator, if different from the petitioner.

(B) To the greatest extent possible, interview the proposed conservatee s spouse or registered domestic partner, relatives within the first degree, neighbors and, if known, close friends.

(C) To the extent possible, interview the proposed conservatee s relatives within the second degree as set forth in subdivision (b) of Section 1821.

(2) Inform the conservatee of the nature, purpose, and effect of the temporary conservatorship, as well as the right of the conservatee to oppose the proposed general conservatorship, to attend the hearing, to have the matter of the establishment of the conservatorship tried by jury, to be represented by legal counsel if the proposed conservatee so chooses, and to have legal counsel appointed by the court if unable to retain legal counsel.

(c) If the investigator does not visit the conservatee until after the hearing at which a temporary conservator was appointed, and the conservatee objects to the appointment of the temporary conservator, or requests an attorney, the court investigator shall report this information promptly, and in no event more than three court days later, to the court. Upon receipt of that information, the court may proceed with appointment of an attorney as provided in Chapter 4 (commencing with Section 1470) of Part 1.

(d) If it appears to the court investigator that the temporary conservatorship is inappropriate, the court investigator shall immediately, and in no event more than two court days later, provide a written report to the court so the court can consider taking appropriate action on its own motion.

(e) A superior court shall not be required to perform any duties imposed by this section until the Legislature makes an appropriation identified for this purpose.

(Amended by Stats. 2011, Ch. 10, Sec. 18. Effective March 24, 2011.)



2250.8

Sections 2250, 2250.4, and 2250.6 shall not apply to proceedings under Chapter 3 (commencing with Section 5350) of Part 1 of Division 5 of the Welfare and Institutions Code.

(Added by Stats. 2006, Ch. 493, Sec. 17.5. Effective January 1, 2007.)



2251

A temporary guardian or temporary conservator shall be issued letters of temporary guardianship or conservatorship upon taking the oath and filing the bond as in the case of a guardian or conservator. The letters shall indicate the termination date of the temporary appointment.

(Enacted by Stats. 1990, Ch. 79.)



2252

(a) Except as otherwise provided in subdivisions (b) and (c), a temporary guardian or temporary conservator has only those powers and duties of a guardian or conservator that are necessary to provide for the temporary care, maintenance, and support of the ward or conservatee and that are necessary to conserve and protect the property of the ward or conservatee from loss or injury.

(b) Unless the court otherwise orders:

(1) A temporary guardian of the person has the powers and duties specified in Section 2353 (medical treatment).

(2) A temporary conservator of the person has the powers and duties specified in Section 2354 (medical treatment).

(3) A temporary guardian of the estate or temporary conservator of the estate may marshal assets and establish accounts at financial institutions.

(c) The temporary guardian or temporary conservator has the additional powers and duties as may be ordered by the court (1) in the order of appointment or (2) by subsequent order made with or without notice as the court may require. Notwithstanding subdivision (e), those additional powers and duties may include relief granted pursuant to Article 10 (commencing with Section 2580) of Chapter 6 if this relief is not requested in a petition for the appointment of a temporary conservator but is requested in a separate petition.

(d) The terms of any order made under subdivision (b) or (c) shall be included in the letters of temporary guardianship or conservatorship.

(e) A temporary conservator is not permitted to sell or relinquish, on the conservatee s behalf, any lease or estate in real or personal property used as or within the conservatee s place of residence without the specific approval of the court. This approval may be granted only if the conservatee has been served with notice of the hearing, the notice to be personally delivered to the temporary conservatee unless the court for good cause otherwise orders, and only if the court finds that the conservatee will be unable to return to the residence and exercise dominion over it and that the action is necessary to avert irreparable harm to the conservatee. The temporary conservator is not permitted to sell or relinquish on the conservatee s behalf any estate or interest in other real or personal property without specific approval of the court, which may be granted only upon a finding that the action is necessary to avert irreparable harm to the conservatee. A finding of irreparable harm as to real property may be based upon a reasonable showing that the real property is vacant, that it cannot reasonably be rented, and that it is impossible or impractical to obtain fire or liability insurance on the property.

(Amended by Stats. 1996, Ch. 563, Sec. 11. Effective January 1, 1997.)



2253

(a) If a temporary conservator of the person proposes to fix the residence of the conservatee at a place other than that where the conservatee resided prior to the commencement of the proceedings, that power shall be requested of the court in writing, unless the change of residence is required of the conservatee by a prior court order. The request shall be filed with the petition for temporary conservatorship or, if a temporary conservatorship has already been established, separately. The request shall specify in particular the place to which the temporary conservator proposes to move the conservatee, and the precise reasons why it is believed that the conservatee will suffer irreparable harm if the change of residence is not permitted, and why no means less restrictive of the conservatee s liberty will suffice to prevent that harm.

(b) Unless the court for good cause orders otherwise, the court investigator shall do all of the following:

(1) Interview the conservatee personally.

(2) Inform the conservatee of the nature, purpose, and effect of the request made under subdivision (a), and of the right of the conservatee to oppose the request, attend the hearing, be represented by legal counsel if the conservatee so chooses, and to have legal counsel appointed by the court if unable to obtain legal counsel.

(3) Determine whether the conservatee is unable to attend the hearing because of medical inability and, if able to attend, whether the conservatee is willing to attend the hearing.

(4) Determine whether the conservatee wishes to oppose the request.

(5) Determine whether the conservatee wishes to be represented by legal counsel at the hearing and, if so, whether the conservatee has retained legal counsel and, if not, the name of an attorney the proposed conservatee wishes to retain or whether the conservatee desires the court to appoint legal counsel.

(6) If the conservatee does not plan to retain legal counsel and has not requested the appointment of legal counsel by the court, determine whether the appointment of legal counsel would be helpful to the resolution of the matter or is necessary to protect the interests of the conservatee.

(7) Determine whether the proposed change of place of residence is required to prevent irreparable harm to the conservatee and whether no means less restrictive of the conservatee s liberty will suffice to prevent that harm.

(8) Report to the court in writing, at least two days before the hearing, concerning all of the foregoing, including the conservatee s express communications concerning representation by legal counsel and whether the conservatee is not willing to attend the hearing and does not wish to oppose the request.

(c) Within seven days of the date of filing of a temporary conservator s request to remove the conservatee from his or her previous place of residence, the court shall hold a hearing on the request.

(d) The conservatee shall be present at the hearing except in the following cases:

(1) Where the conservatee is unable to attend the hearing by reason of medical inability. Emotional or psychological instability is not good cause for the absence of the conservatee from the hearing unless, by reason of that instability, attendance at the hearing is likely to cause serious and immediate physiological damage to the conservatee.

(2) Where the court investigator has reported to the court that the conservatee has expressly communicated that the conservatee is not willing to attend the hearing and does not wish to oppose the request, and the court makes an order that the conservatee need not attend the hearing.

(e) If the conservatee is unable to attend the hearing because of medical inability, that inability shall be established (1) by the affidavit or certificate of a licensed medical practitioner or (2) if the conservatee is an adherent of a religion whose tenets and practices call for reliance on prayer alone for healing and is under treatment by an accredited practitioner of that religion, by the affidavit of the practitioner. The affidavit or certificate is evidence only of the conservatee s inability to attend the hearing and shall not be considered in determining the issue of need for the establishment of a conservatorship.

(f) At the hearing, the conservatee has the right to be represented by counsel and the right to confront and cross-examine any witness presented by or on behalf of the temporary conservator and to present evidence on his or her own behalf.

(g) The court may approve the request to remove the conservatee from the previous place of residence only if the court finds (1) that change of residence is required to prevent irreparable harm to the conservatee and (2) that no means less restrictive of the conservatee s liberty will suffice to prevent that harm. If an order is made authorizing the temporary conservator to remove the conservatee from the previous place of residence, the order shall specify the specific place wherein the temporary conservator is authorized to place the conservatee. The temporary conservator may not be authorized to remove the conservatee from this state unless it is additionally shown that such removal is required to permit the performance of specified nonpsychiatric medical treatment, consented to by the conservatee, which is essential to the conservatee s physical survival. A temporary conservator who willfully removes a temporary conservatee from this state without authorization of the court is guilty of a felony.

(h) Subject to subdivision (e) of Section 2252, the court shall also order the temporary conservator to take all reasonable steps to preserve the status quo concerning the conservatee s previous place of residence.

(i) A superior court shall not be required to perform any duties imposed pursuant to the amendments to this section enacted by Chapter 493 of the Statutes 2006 until the Legislature makes an appropriation identified for this purpose.

(Amended by Stats. 2011, Ch. 10, Sec. 19. Effective March 24, 2011.)



2254

(a) Notwithstanding Section 2253, a temporary conservator may remove a temporary conservatee from the temporary conservatee s place of residence without court authorization if an emergency exists. For the purposes of this section, an emergency exists if the temporary conservatee s place of residence is unfit for habitation or if the temporary conservator determines in good faith based upon medical advice that the case is an emergency case in which removal from the place of residence is required (1) to provide medical treatment needed to alleviate severe pain or (2) to diagnose or treat a medical condition which, if not immediately diagnosed and treated, will lead to serious disability or death.

(b) No later than one judicial day after the emergency removal of the temporary conservatee, the temporary conservator shall file a written request pursuant to Section 2253 for authorization to fix the residence of the temporary conservatee at a place other than the temporary conservatee s previous place of residence.

(c) Nothing in this chapter prevents a temporary conservator from removing a temporary conservatee from the place of residence to a health facility for treatment without court authorization when the temporary conservatee has given informed consent to the removal.

(d) Nothing in this chapter prevents a temporary conservator from removing a temporary conservatee without court authorization from one health facility where the conservatee is receiving medical care to another health facility where the conservatee will receive medical care.

(Enacted by Stats. 1990, Ch. 79.)



2255

(a) Except as provided in subdivision (b), an inventory and appraisal of the estate shall be filed by the temporary guardian or temporary conservator of the estate as required by Article 2 (commencing with Section 2610) of Chapter 7.

(b) A temporary guardian or temporary conservator of the estate may inventory the estate in the final account, without the necessity for an appraisal of the estate, if the final account is filed within 90 days after the appointment of the temporary guardian or temporary conservator.

(Enacted by Stats. 1990, Ch. 79.)



2256

(a) Except as provided in subdivision (b), the temporary guardian or temporary conservator of the estate shall present his or her account to the court for settlement and allowance within 90 days after the appointment of a guardian or conservator of the estate or within such other time as the court may fix.

(b) If the temporary guardian or temporary conservator of the estate is appointed guardian or conservator of the estate, the guardian or conservator may account for the administration as temporary guardian or temporary conservator in his or her first regular account.

(c) Accounts are subject to Sections 2621 to 2626, inclusive, Sections 2630 to 2633, inclusive, and Sections 2640 to 2642, inclusive.

(Enacted by Stats. 1990, Ch. 79.)



2257

(a) Except as provided in subdivision (b), the powers of a temporary guardian or temporary conservator terminate, except for the rendering of the account, at the earliest of the following times:

(1) The time the temporary guardian or conservator acquires notice that a guardian or conservator is appointed and qualified.

(2) Thirty days after the appointment of the temporary guardian or temporary conservator or such earlier time as the court may specify in the order of appointment.

(b) With or without notice as the court may require, the court may for good cause order that the time for the termination of the powers of the temporary guardian or temporary conservator be extended or shortened pending final determination by the court of the petition for appointment of a guardian or conservator or pending the final decision on appeal therefrom or for other cause. The order which extends the time for termination shall fix the time when the powers of the temporary guardian or temporary conservator terminate except for the rendering of the account.

(Amended by Stats. 2007, Ch. 553, Sec. 14. Effective January 1, 2008.)



2258

A temporary guardian or temporary conservator is subject to the provisions of this division governing the suspension, removal, resignation, and discharge of a guardian or conservator.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 4. Oath, Letters, and Bond

ARTICLE 1. Requirement of Oath and Bond

2300

Before the appointment of a guardian or conservator is effective, the guardian or conservator shall:

(a) Take an oath to perform the duties of the office according to law, which oath shall be attached to or endorsed upon the letters.

(b) File the required bond if a bond is required.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Letters

2310

(a) The appointment, the taking of the oath, and the filing of the bond, if required, shall thereafter be evidenced by the issuance of letters by the clerk of the court.

(b) The order appointing a guardian or conservator shall state in capital letters on the first page of the order, in at least 12-point type, the following: WARNING: THIS APPOINTMENT IS NOT EFFECTIVE UNTIL LETTERS HAVE ISSUED.

(Amended by Stats. 1996, Ch. 862, Sec. 7. Effective January 1, 1997.)



2311

Except as otherwise required by the order of appointment, the letters of guardianship or conservatorship shall be in substantially the same form as letters of administration.

(Enacted by Stats. 1990, Ch. 79.)



2313

Except in temporary conservatorships, a conservator of the estate shall record a certified copy of the letters with the county recorder s office in each county in which the conservatee owns an interest in real property, including a security interest. The conservator shall record the letters as soon as practicable after they are issued, but no later than 90 days after the conservator is appointed. A temporary conservator of the estate may record the letters if the conservator deems it appropriate.

(Added by Stats. 1991, Ch. 1019, Sec. 3.)






ARTICLE 3. Bonds of Guardians and Conservators

2320

(a) Except as otherwise provided by statute, every person appointed as guardian or conservator shall, before letters are issued, give a bond approved by the court.

(b) The bond shall be for the benefit of the ward or conservatee and all persons interested in the guardianship or conservatorship estate and shall be conditioned upon the faithful execution of the duties of the office, according to law, by the guardian or conservator.

(c) Except as otherwise provided by statute, unless the court increases or decreases the amount upon a showing of good cause, the amount of a bond given by an admitted surety insurer shall be the sum of all of the following:

(1) The value of the personal property of the estate.

(2) The probable annual gross income of all of the property of the estate.

(3) The sum of the probable annual gross payments from the following:

(A) Part 3 (commencing with Section 11000) of, Part 4 (commencing with Section 16000) of, or Part 5 (commencing with Section 17000) of, Division 9 of the Welfare and Institutions Code.

(B) Subchapter II (commencing with Section 401) of, or Part A of Subchapter XVI (commencing with Section 1382) of, Chapter 7 of Title 42 of the United States Code.

(C) Any other public entitlements of the ward or conservatee.

(4) On or after January 1, 2008, a reasonable amount for the cost of recovery to collect on the bond, including attorney s fees and costs. The attorney s fees and costs incurred in a successful action for surcharge against a conservator or guardian for breach of his or her duty under this code shall be a surcharge against the conservator or guardian and, if unpaid, shall be recovered against the surety on the bond. The Judicial Council shall, on or before January 1, 2008, adopt a rule of court to implement this paragraph.

(d) If the bond is given by personal sureties, the amount of the bond shall be twice the amount required for a bond given by an admitted surety insurer.

(e) The Bond and Undertaking Law (Chapter 2 (commencing with Section 995.010) of Title 14 of Part 2 of the Code of Civil Procedure) applies to a bond given under this article, except to the extent inconsistent with this article.

(Amended by Stats. 2007, Ch. 553, Sec. 15. Effective January 1, 2008.)



2320.1

When the conservator or guardian has knowledge of facts from which the guardian or conservator knows or should know that the bond posted is less than the amount required under Section 2320, the conservator or guardian, and the attorney, if any, shall make an ex parte application for an order increasing the bond to the amount required under Section 2320.

(Added by Stats. 2001, Ch. 359, Sec. 1. Effective January 1, 2002.)



2320.2

If additional bond is required by the court when the account is heard, the order approving the account and related matters, including fees, is not effective and the court shall not file the order until the additional bond is filed.

(Added by Stats. 2001, Ch. 359, Sec. 2. Effective January 1, 2002.)



2321

(a) Notwithstanding any other provision of law, the court in a conservatorship proceeding may not waive the filing of a bond or reduce the amount of bond required, without a good cause determination by the court which shall include a determination by the court that the conservatee will not suffer harm as a result of the waiver or reduction of the bond. Good cause may not be established merely by the conservator having filed a bond in another or prior proceeding.

(b) In a conservatorship proceeding, where the conservatee, having sufficient capacity to do so, has waived the filing of a bond, the court in its discretion may permit the filing of a bond in an amount less than would otherwise be required under Section 2320.

(Amended by Stats. 2006, Ch. 493, Sec. 20. Effective January 1, 2007.)



2322

One appointed only as guardian of the person or conservator of the person need not file a bond unless required by the court.

(Enacted by Stats. 1990, Ch. 79.)



2323

(a) The court may dispense with the requirement of a bond if it appears likely that the estate will satisfy the conditions of subdivision (a) of Section 2628 for its duration.

(b) If at any time it appears that the estate does not satisfy the conditions of subdivision (a) of Section 2628, the court shall require the filing of a bond unless the court determines that good cause exists, as provided in Section 2321.

(Amended by Stats. 2008, Ch. 293, Sec. 5. Effective January 1, 2009.)



2324

If the person making the nomination has waived the filing of the bond, a guardian nominated under Section 1500 or 1501 need not file a bond unless required by the court.

(Enacted by Stats. 1990, Ch. 79.)



2325

The surety on the bond of a nonprofit charitable corporation described in Section 2104 shall be an admitted surety insurer.

(Enacted by Stats. 1990, Ch. 79.)



2326

(a) If joint guardians or conservators are appointed, the court may order that separate bonds or a joint bond or a combination thereof be furnished.

(b) If a joint bond is furnished, the liability on the bond is joint and several.

(Enacted by Stats. 1990, Ch. 79.)



2327

(a) In a conservatorship proceeding, the court shall order a separate bond for each conservatee, except where the assets of the conservatees are commingled in which case a combined bond that covers all assets may be provided.

(b) If a guardianship proceeding involves more than one ward, the court may order separate bonds, or a single bond which is for the benefit of two or more wards in that proceeding, or a combination thereof.

(Amended by Stats. 2001, Ch. 563, Sec. 5. Effective January 1, 2002.)



2328

(a) In any proceeding to determine the amount of the bond of the guardian or conservator (whether at the time of appointment or subsequently), if the estate includes property which has been or will be deposited with a trust company or financial institution pursuant to Sections 2453 to 2456, inclusive, upon the condition that the property, including any earnings thereon, will not be withdrawn except on authorization of the court, the court, in its discretion, with or without notice, may so order and may do either of the following:

(1) Exclude the property deposited in determining the amount of the required bond or reduce the amount of the bond to be required in respect to the property deposited to such an amount as the court determines is reasonable.

(2) If a bond has already been furnished or the amount fixed, reduce the amount to such an amount as the court determines is reasonable.

(b) The petitioner for letters, or the proposed guardian or conservator in advance of appointment of a guardian or conservator, may do any one or more of the following:

(1) Deliver personal property in the person s possession to a trust company.

(2) Deliver money in the person s possession for deposit in an insured account in a financial institution in this state.

(3) Allow a trust company to retain personal property already in its possession.

(4) Allow a financial institution in this state to retain money already invested in an insured account in a financial institution.

(c) In the cases described in subdivision (b), the petitioner or proposed guardian or conservator shall obtain and file with the court a written receipt including the agreement of the trust company or financial institution that the property deposited, including any earnings thereon, shall not be allowed to be withdrawn except upon authorization of the court.

(d) In receiving and retaining property on deposit pursuant to subdivisions (b) and (c), the trust company or financial institution is protected to the same extent as though it received the property on deposit from a person to whom letters had been issued.

(Enacted by Stats. 1990, Ch. 79.)



2329

(a) If a guardian or conservator moves the court for reduction in the amount of the bond, the motion shall include an affidavit setting forth the condition of the estate.

(b) Except upon a showing of good cause, the amount of the bond shall not be reduced below the amount determined pursuant to Section 2320.

(c) Nothing in this section limits the authority of the court to reduce the amount of the bond with or without notice under Section 2328.

(Enacted by Stats. 1990, Ch. 79.)



2330

Upon the confirmation of the sale of any real property of the estate, or upon the authorization of the borrowing of money secured by a mortgage or deed of trust on real property of the estate, the guardian or conservator shall furnish an additional bond as is required by the court in order to make the sum of the bonds furnished by the guardian or conservator equal to the amount determined pursuant to Section 2320, taking into account the proceeds of the sale or mortgage or deed of trust, unless the court makes an express finding stating the reason why the bond should not be increased. If a bond or additional bond is required under this section, the order confirming the sale of real property of the estate or authorizing the borrowing of money secured by a mortgage or deed of trust on real property of the estate is not effective and the court shall not file the order until the additional bond is filed.

(Amended by Stats. 2001, Ch. 359, Sec. 3. Effective January 1, 2002.)



2333

(a) In case of a breach of a condition of the bond, an action may be brought against the sureties on the bond for the use and benefit of the ward or conservatee or of any person interested in the estate.

(b) No action may be maintained against the sureties on the bond unless commenced within four years from the discharge or removal of the guardian or conservator or within four years from the date the order surcharging the guardian or conservator becomes final, whichever is later.

(c) In any case, and notwithstanding subdivision (b) of Section 2103, no action may be maintained against the sureties on the bond unless the action commences within six years from the date the judgment under Section 2103 or the later of the orders under subdivision (b) of this section becomes final.

(Amended by Stats. 1994, Ch. 806, Sec. 11. Effective January 1, 1995.)



2334

Where a petition is filed requesting an order that a guardian or conservator be required to give a bond where no bond was originally required, or an objection is made to the sufficiency of the bond, and the petition or affidavit supporting the objection alleges facts showing that the guardian or conservator is failing to use ordinary care and diligence in the management of the estate, the court, by order, may suspend the powers of the guardian or conservator until the matter can be heard and determined.

(Enacted by Stats. 1990, Ch. 79.)



2335

A guardian or conservator who applies for a substitution and release of a surety shall file an account with the application. The court shall not order a substitution unless the account is approved.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 4. Professional Fiduciaries

2340

A superior court may not appoint a person to carry out the duties of a professional fiduciary, or permit a person to continue those duties, unless he or she holds a valid, unexpired, unsuspended license as a professional fiduciary under Chapter 6 (commencing with Section 6500) of Division 3 of the Business and Professions Code, is exempt from the definition of professional fiduciary under Section 6501 of the Business and Professions Code, or is exempt from the licensing requirements of Section 6530 of the Business and Professions Code.

(Amended (as added by Stats. 2006, Ch. 491) by Stats. 2008, Ch. 293, Sec. 6. Effective January 1, 2009.)



2341

This article shall become operative on July 1, 2008.

(Repealed (in Sec. 6) and added by Stats. 2006, Ch. 491, Sec. 5. Effective January 1, 2007. Note: This section prescribes a delayed operative date (July 1, 2008) for Article 4, commencing with Section 2340.)









CHAPTER 5. Powers and Duties of Guardian or Conservator of the Person

2350

As used in this chapter:

(a) Conservator means the conservator of the person.

(b) Guardian means the guardian of the person.

(c) Residence does not include a regional center established pursuant to Chapter 5 (commencing with Section 4620) of Division 4.5 of the Welfare and Institutions Code.

(Amended by Stats. 2008, Ch. 293, Sec. 7. Effective January 1, 2009.)



2351

(a) Subject to subdivision (b), the guardian or conservator, but not a limited conservator, has the care, custody, and control of, and has charge of the education of, the ward or conservatee. This control shall not extend to personal rights retained by the conservatee, including, but not limited to, the right to receive visitors, telephone calls, and personal mail, unless specifically limited by court order.

(b) Where the court determines that it is appropriate in the circumstances of the particular conservatee, the court, in its discretion, may limit the powers and duties that the conservator would otherwise have under subdivision (a) by an order stating either of the following:

(1) The specific powers that the conservator does not have with respect to the conservatee s person and reserving the powers so specified to the conservatee.

(2) The specific powers and duties the conservator has with respect to the conservatee s person and reserving to the conservatee all other rights with respect to the conservatee s person that the conservator otherwise would have under subdivision (a).

(c) An order under this section (1) may be included in the order appointing a conservator of the person or (2) may be made, modified, or revoked upon a petition subsequently filed, notice of the hearing on the petition having been given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(d) The guardian or conservator, in exercising his or her powers, may not hire or refer any business to an entity in which he or she has a financial interest except upon authorization of the court. Prior to authorization from the court, the guardian or conservator shall disclose to the court in writing his or her financial interest in the entity. For the purposes of this subdivision, financial interest shall mean (1) an ownership interest in a sole proprietorship, a partnership, or a closely held corporation, or (2) an ownership interest of greater than 1 percent of the outstanding shares in a publicly traded corporation, or (3) being an officer or a director of a corporation. This subdivision shall apply only to conservators and guardians required to register with the Statewide Registry under Chapter 13 (commencing with Section 2850).

(Amended by Stats. 2013, Ch. 127, Sec. 1. Effective January 1, 2014.)



2351.5

(a) Subject to subdivision (b):

(1) The limited conservator has the care, custody, and control of the limited conservatee.

(2) The limited conservator shall secure for the limited conservatee those habilitation or treatment, training, education, medical and psychological services, and social and vocational opportunity as appropriate and as will assist the limited conservatee in the development of maximum self-reliance and independence.

(b) A limited conservator does not have any of the following powers or controls over the limited conservatee unless those powers or controls are specifically requested in the petition for appointment of a limited conservator and granted by the court in its order appointing the limited conservator:

(1) To fix the residence or specific dwelling of the limited conservatee.

(2) Access to the confidential records and papers of the limited conservatee.

(3) To consent or withhold consent to the marriage of, or the entrance into a registered domestic partnership by, the limited conservatee.

(4) The right of the limited conservatee to contract.

(5) The power of the limited conservatee to give or withhold medical consent.

(6) The limited conservatee s right to control his or her own social and sexual contacts and relationships.

(7) Decisions concerning the education of the limited conservatee.

(c) Any limited conservator, the limited conservatee, or any relative or friend of the limited conservatee may apply by petition to the superior court of the county in which the proceedings are pending to have the limited conservatorship modified by the elimination or addition of any of the powers which must be specifically granted to the limited conservator pursuant to subdivision (b). The petition shall state the facts alleged to establish that the limited conservatorship should be modified. The granting or elimination of those powers is discretionary with the court. Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(d) The limited conservator or any relative or friend of the limited conservatee may appear and oppose the petition. The court shall hear and determine the matter according to the laws and procedures relating to the trial of civil actions, including trial by jury if demanded. If any of the powers which must be specifically granted to the limited conservator pursuant to subdivision (b) are granted or eliminated, new letters of limited conservatorship shall be issued reflecting the change in the limited conservator s powers.

(Amended by Stats. 2005, Ch. 418, Sec. 28. Effective January 1, 2006.)



2352

(a) The guardian may establish the residence of the ward at any place within this state without the permission of the court. The guardian shall select the least restrictive appropriate residence that is available and necessary to meet the needs of the ward, and that is in the best interests of the ward.

(b) The conservator may establish the residence of the conservatee at any place within this state without the permission of the court. The conservator shall select the least restrictive appropriate residence, as described in Section 2352.5, that is available and necessary to meet the needs of the conservatee, and that is in the best interests of the conservatee.

(c) If permission of the court is first obtained, a guardian or conservator may establish the residence of a ward or conservatee at a place not within this state. Notice of the hearing on the petition to establish the residence of the ward or conservatee out of state, together with a copy of the petition, shall be given in the manner required by subdivision (a) of Section 1460 to all persons entitled to notice under subdivision (b) of Section 1511 or subdivision (b) of Section 1822.

(d) An order under subdivision (c) shall require the guardian or conservator either to return the ward or conservatee to this state, or to cause a guardianship or conservatorship proceeding or its equivalent to be commenced in the place of the new residence, when the ward or conservatee has resided in the place of new residence for a period of four months or a longer or shorter period specified in the order.

(e) (1) The guardian or conservator shall file a notice of change of residence with the court within 30 days of the date of the change. The guardian or conservator shall include in the notice of change of residence a declaration stating that the ward s or conservatee s change of residence is consistent with the standard described in subdivision (b).

(2) The guardian or conservator shall mail a copy of the notice to all persons entitled to notice under subdivision (b) of Section 1511 or subdivision (b) of Section 1822 and shall file proof of service of the notice with the court. The court may, for good cause, waive the mailing requirement pursuant to this paragraph in order to prevent harm to the conservatee or ward.

(3) If the guardian or conservator proposes to remove the ward or conservatee from his or her personal residence, except as provided by subdivision (c), the guardian or conservator shall mail a notice of his or her intention to change the residence of the ward or conservatee to all persons entitled to notice under subdivision (b) of Section 1511 and subdivision (b) of Section 1822. In the absence of an emergency, that notice shall be mailed at least 15 days before the proposed removal of the ward or conservatee from his or her personal residence. If the notice is served less than 15 days prior to the proposed removal of the ward or conservatee, the guardian or conservatee shall set forth the basis for the emergency in the notice. The guardian or conservator shall file proof of service of that notice with the court.

(f) This section does not apply where the court has made an order under Section 2351 pursuant to which the conservatee retains the right to establish his or her own residence.

(g) As used in this section, guardian or conservator includes a proposed guardian or proposed conservator and ward or conservatee includes a proposed ward or proposed conservatee.

(h) This section does not apply to a person with developmental disabilities for whom the Director of the Department of Developmental Services or a regional center, established pursuant to Chapter 5 (commencing with Section 4620) of Division 4.5 of the Welfare and Institutions Code, acts as the conservator.

(Amended by Stats. 2008, Ch. 293, Sec. 8. Effective January 1, 2009.)



2352.5

(a) It shall be presumed that the personal residence of the conservatee at the time of commencement of the proceeding is the least restrictive appropriate residence for the conservatee. In any hearing to determine if removal of the conservatee from his or her personal residence is appropriate, that presumption may be overcome by a preponderance of the evidence.

(b) Upon appointment, the conservator shall determine the appropriate level of care for the conservatee.

(1) That determination shall include an evaluation of the level of care existing at the time of commencement of the proceeding and the measures that would be necessary to keep the conservatee in his or her personal residence.

(2) If the conservatee is living at a location other than his or her personal residence at the commencement of the proceeding, that determination shall either include a plan to return the conservatee to his or her personal residence or an explanation of the limitations or restrictions on a return of the conservatee to his or her personal residence in the foreseeable future.

(c) The determination made by the conservator pursuant to subdivision (b) shall be in writing, signed under penalty of perjury, and submitted to the court within 60 days of appointment as conservator.

(d) The conservator shall evaluate the conservatee s placement and level of care if there is a material change in circumstances affecting the conservatee s needs for placement and care.

(e) (1) This section shall not apply to a conservatee with developmental disabilities for whom the Director of Developmental Services or a regional center for the developmentally disabled, established pursuant to Chapter 5 (commencing with Section 4620) of Division 4.5 of the Welfare and Institutions Code, acts as the conservator and who receives services from a regional center pursuant to the Lanterman Developmental Disabilities Act (Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code).

(2) Services, including residential placement, for a conservatee described in paragraph (1) who is a consumer, as defined in Section 4512 of the Welfare and Institutions Code, shall be identified, delivered, and evaluated consistent with the individual program plan process described in Article 2 (commencing with Section 4640) of Chapter 5 of Division 4.5 of the Welfare and Institutions Code.

(Amended by Stats. 2007, Ch. 130, Sec. 195. Effective January 1, 2008.)



2353

(a) Subject to subdivision (b), the guardian has the same right as a parent having legal custody of a child to give consent to medical treatment performed upon the ward and to require the ward to receive medical treatment.

(b) Except as provided in subdivision (c), if the ward is 14 years of age or older, no surgery may be performed upon the ward without either (1) the consent of both the ward and the guardian or (2) a court order obtained pursuant to Section 2357 specifically authorizing such treatment.

(c) The guardian may consent to surgery to be performed upon the ward, and may require the ward to receive the surgery, in any case where the guardian determines in good faith based upon medical advice that the case is an emergency case in which the ward faces loss of life or serious bodily injury if the surgery is not performed. In such a case, the consent of the guardian alone is sufficient and no person is liable because the surgery is performed upon the ward without the ward s consent.

(d) Nothing in this section requires the consent of the guardian for medical or surgical treatment for the ward in any case where the ward alone may consent to such treatment under other provisions of law.

(Enacted by Stats. 1990, Ch. 79.)



2354

(a) If the conservatee has not been adjudicated to lack the capacity to give informed consent for medical treatment, the conservatee may consent to his or her medical treatment. The conservator may also give consent to the medical treatment, but the consent of the conservator is not required if the conservatee has the capacity to give informed consent to the medical treatment, and the consent of the conservator alone is not sufficient under this subdivision if the conservatee objects to the medical treatment.

(b) The conservator may require the conservatee to receive medical treatment, whether or not the conservatee consents to the treatment, if a court order specifically authorizing the medical treatment has been obtained pursuant to Section 2357.

(c) The conservator may consent to medical treatment to be performed upon the conservatee, and may require the conservatee to receive the medical treatment, in any case where the conservator determines in good faith based upon medical advice that the case is an emergency case in which the medical treatment is required because (1) the treatment is required for the alleviation of severe pain or (2) the conservatee has a medical condition which, if not immediately diagnosed and treated, will lead to serious disability or death. In such a case, the consent of the conservator alone is sufficient and no person is liable because the medical treatment is performed upon the conservatee without the conservatee s consent.

(Enacted by Stats. 1990, Ch. 79.)



2355

(a) If the conservatee has been adjudicated to lack the capacity to make health care decisions, the conservator has the exclusive authority to make health care decisions for the conservatee that the conservator in good faith based on medical advice determines to be necessary. The conservator shall make health care decisions for the conservatee in accordance with the conservatee s individual health care instructions, if any, and other wishes to the extent known to the conservator. Otherwise, the conservator shall make the decision in accordance with the conservator s determination of the conservatee s best interest. In determining the conservatee s best interest, the conservator shall consider the conservatee s personal values to the extent known to the conservator. The conservator may require the conservatee to receive the health care, whether or not the conservatee objects. In this case, the health care decision of the conservator alone is sufficient and no person is liable because the health care is administered to the conservatee without the conservatee s consent. For the purposes of this subdivision, health care and health care decision have the meanings provided in Sections 4615 and 4617, respectively.

(b) If prior to the establishment of the conservatorship the conservatee was an adherent of a religion whose tenets and practices call for reliance on prayer alone for healing, the treatment required by the conservator under the provisions of this section shall be by an accredited practitioner of that religion.

(Amended by Stats. 1999, Ch. 658, Sec. 12. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



2356

(a) No ward or conservatee may be placed in a mental health treatment facility under this division against the will of the ward or conservatee. Involuntary civil placement of a ward or conservatee in a mental health treatment facility may be obtained only pursuant to Chapter 2 (commencing with Section 5150) or Chapter 3 (commencing with Section 5350) of Part 1 of Division 5 of the Welfare and Institutions Code. Nothing in this subdivision precludes the placing of a ward in a state hospital under Section 6000 of the Welfare and Institutions Code upon application of the guardian as provided in that section. The Director of State Hospitals shall adopt and issue regulations defining mental health treatment facility for the purposes of this subdivision.

(b) No experimental drug as defined in Section 111515 of the Health and Safety Code may be prescribed for or administered to a ward or conservatee under this division. Such an experimental drug may be prescribed for or administered to a ward or conservatee only as provided in Article 4 (commencing with Section 111515) of Chapter 6 of Part 5 of Division 104 of the Health and Safety Code.

(c) No convulsive treatment as defined in Section 5325 of the Welfare and Institutions Code may be performed on a ward or conservatee under this division. Convulsive treatment may be performed on a ward or conservatee only as provided in Article 7 (commencing with Section 5325) of Chapter 2 of Part 1 of Division 5 of the Welfare and Institutions Code.

(d) No minor may be sterilized under this division.

(e) This chapter is subject to a valid and effective advance health care directive under the Health Care Decisions Law (Division 4.7 (commencing with Section 4600)).

(Amended by Stats. 2014, Ch. 442, Sec. 12. Effective September 18, 2014.)



2356.5

(a) The Legislature hereby finds and declares:

(1) That people with dementia, as defined in the last published edition of the Diagnostic and Statistical Manual of Mental Disorders, should have a conservatorship to serve their unique and special needs.

(2) That, by adding powers to the probate conservatorship for people with dementia, their unique and special needs can be met. This will reduce costs to the conservatee and the family of the conservatee, reduce costly administration by state and county government, and safeguard the basic dignity and rights of the conservatee.

(3) That it is the intent of the Legislature to recognize that the administration of psychotropic medications has been, and can be, abused by caregivers and, therefore, granting powers to a conservator to authorize these medications for the treatment of dementia requires the protections specified in this section.

(b) Notwithstanding any other provision of law, a conservator may authorize the placement of a conservatee in a secured perimeter residential care facility for the elderly operated pursuant to Section 1569.698 of the Health and Safety Code, or a locked and secured nursing facility which specializes in the care and treatment of people with dementia pursuant to subdivision (c) of Section 1569.691 of the Health and Safety Code, and which has a care plan that meets the requirements of Section 87724 of Title 22 of the California Code of Regulations, upon a court s finding, by clear and convincing evidence, of all of the following:

(1) The conservatee has dementia, as defined in the last published edition of the Diagnostic and Statistical Manual of Mental Disorders.

(2) The conservatee lacks the capacity to give informed consent to this placement and has at least one mental function deficit pursuant to subdivision (a) of Section 811, and this deficit significantly impairs the person s ability to understand and appreciate the consequences of his or her actions pursuant to subdivision (b) of Section 811.

(3) The conservatee needs or would benefit from a restricted and secure environment, as demonstrated by evidence presented by the physician or psychologist referred to in paragraph (3) of subdivision (f).

(4) The court finds that the proposed placement in a locked facility is the least restrictive placement appropriate to the needs of the conservatee.

(c) Notwithstanding any other provision of law, a conservator of a person may authorize the administration of medications appropriate for the care and treatment of dementia, upon a court s finding, by clear and convincing evidence, of all of the following:

(1) The conservatee has dementia, as defined in the last published edition of the Diagnostic and Statistical Manual of Mental Disorders.

(2) The conservatee lacks the capacity to give informed consent to the administration of medications appropriate to the care of dementia, and has at least one mental function deficit pursuant to subdivision (a) of Section 811, and this deficit or deficits significantly impairs the person s ability to understand and appreciate the consequences of his or her actions pursuant to subdivision (b) of Section 811.

(3) The conservatee needs or would benefit from appropriate medication as demonstrated by evidence presented by the physician or psychologist referred to in paragraph (3) of subdivision (f).

(d) Pursuant to subdivision (b) of Section 2355, in the case of a person who is an adherent of a religion whose tenets and practices call for a reliance on prayer alone for healing, the treatment required by the conservator under subdivision (c) shall be by an accredited practitioner of that religion in lieu of the administration of medications.

(e) A conservatee who is to be placed in a facility pursuant to this section shall not be placed in a mental health rehabilitation center as described in Section 5675 of the Welfare and Institutions Code, or in an institution for mental disease as described in Section 5900 of the Welfare and Institutions Code.

(f) A petition for authority to act under this section shall be governed by Section 2357, except:

(1) The conservatee shall be represented by an attorney pursuant to Chapter 4 (commencing with Section 1470) of Part 1.

(2) The conservatee shall be produced at the hearing, unless excused pursuant to Section 1893.

(3) The petition shall be supported by a declaration of a licensed physician, or a licensed psychologist within the scope of his or her licensure, regarding each of the findings required to be made under this section for any power requested, except that the psychologist has at least two years of experience in diagnosing dementia.

(4) The petition may be filed by any of the persons designated in Section 1891.

(g) The court investigator shall annually investigate and report to the court every two years pursuant to Sections 1850 and 1851 if the conservator is authorized to act under this section. In addition to the other matters provided in Section 1851, the conservatee shall be specifically advised by the investigator that the conservatee has the right to object to the conservator s powers granted under this section, and the report shall also include whether powers granted under this section are warranted. If the conservatee objects to the conservator s powers granted under this section, or the investigator determines that some change in the powers granted under this section is warranted, the court shall provide a copy of the report to the attorney of record for the conservatee. If no attorney has been appointed for the conservatee, one shall be appointed pursuant to Chapter 4 (commencing with Section 1470) of Part 1. The attorney shall, within 30 days after receiving this report, do one of the following:

(1) File a petition with the court regarding the status of the conservatee.

(2) File a written report with the court stating that the attorney has met with the conservatee and determined that the petition would be inappropriate.

(h) A petition to terminate authority granted under this section shall be governed by Section 2359.

(i) Nothing in this section shall be construed to affect a conservatorship of the estate of a person who has dementia.

(j) Nothing in this section shall affect the laws that would otherwise apply in emergency situations.

(k) Nothing in this section shall affect current law regarding the power of a probate court to fix the residence of a conservatee or to authorize medical treatment for any conservatee who has not been determined to have dementia.

(l) (1) Until such time as the conservatorship becomes subject to review pursuant to Section 1850, this section shall not apply to a conservatorship established on or before the effective date of the adoption of Judicial Council forms that reflect the procedures authorized by this section, or January 1, 1998, whichever occurs first.

(2) Upon the adoption of Judicial Council forms that reflect the procedures authorized by this section or January 1, 1998, whichever occurs first, this section shall apply to any conservatorships established after that date.

(Amended by Stats. 2003, Ch. 32, Sec. 2. Effective January 1, 2004.)



2357

(a) As used in this section:

(1) Guardian or conservator includes a temporary guardian of the person or a temporary conservator of the person.

(2) Ward or conservatee includes a person for whom a temporary guardian of the person or temporary conservator of the person has been appointed.

(b) If the ward or conservatee requires medical treatment for an existing or continuing medical condition which is not authorized to be performed upon the ward or conservatee under Section 2252, 2353, 2354, or 2355, and the ward or conservatee is unable to give an informed consent to this medical treatment, the guardian or conservator may petition the court under this section for an order authorizing the medical treatment and authorizing the guardian or conservator to consent on behalf of the ward or conservatee to the medical treatment.

(c) The petition shall state, or set forth by medical affidavit attached thereto, all of the following so far as is known to the petitioner at the time the petition is filed:

(1) The nature of the medical condition of the ward or conservatee which requires treatment.

(2) The recommended course of medical treatment which is considered to be medically appropriate.

(3) The threat to the health of the ward or conservatee if authorization to consent to the recommended course of treatment is delayed or denied by the court.

(4) The predictable or probable outcome of the recommended course of treatment.

(5) The medically available alternatives, if any, to the course of treatment recommended.

(6) The efforts made to obtain an informed consent from the ward or conservatee.

(7) The name and addresses, so far as they are known to the petitioner, of the persons specified in subdivision (c) of Section 1510 in a guardianship proceeding or subdivision (b) of Section 1821 in a conservatorship proceeding.

(d) Upon the filing of the petition, unless an attorney is already appointed the court shall appoint the public defender or private counsel under Section 1471, to consult with and represent the ward or conservatee at the hearing on the petition and, if that appointment is made, Section 1472 applies.

(e) Notice of the petition shall be given as follows:

(1) Not less than 15 days before the hearing, notice of the time and place of the hearing, and a copy of the petition shall be personally served on the ward, if 12 years of age or older, or the conservatee, and on the attorney for the ward or conservatee.

(2) Not less than 15 days before the hearing, notice of the time and place of the hearing, and a copy of the petition shall be mailed to the following persons:

(A) The spouse or domestic partner, if any, of the proposed conservatee at the address stated in the petition.

(B) The relatives named in the petition at their addresses stated in the petition.

(f) For good cause, the court may shorten or waive notice of the hearing as provided by this section. In determining the period of notice to be required, the court shall take into account both of the following:

(1) The existing medical facts and circumstances set forth in the petition or in a medical affidavit attached to the petition or in a medical affidavit presented to the court.

(2) The desirability, where the condition of the ward or conservatee permits, of giving adequate notice to all interested persons.

(g) Notwithstanding subdivisions (e) and (f), the matter may be submitted for the determination of the court upon proper and sufficient medical affidavits or declarations if the attorney for the petitioner and the attorney for the ward or conservatee so stipulate and further stipulate that there remains no issue of fact to be determined.

(h) The court may make an order authorizing the recommended course of medical treatment of the ward or conservatee and authorizing the guardian or conservator to consent on behalf of the ward or conservatee to the recommended course of medical treatment for the ward or conservatee if the court determines from the evidence all of the following:

(1) The existing or continuing medical condition of the ward or conservatee requires the recommended course of medical treatment.

(2) If untreated, there is a probability that the condition will become life-endangering or result in a serious threat to the physical or mental health of the ward or conservatee.

(3) The ward or conservatee is unable to give an informed consent to the recommended course of treatment.

(i) Upon petition of the ward or conservatee or other interested person, the court may order that the guardian or conservator obtain or consent to, or obtain and consent to, specified medical treatment to be performed upon the ward or conservatee. Notice of the hearing on the petition under this subdivision shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(Amended by Stats. 2001, Ch. 893, Sec. 31. Effective January 1, 2002.)



2358

When a guardian or conservator is appointed, the court may, with the consent of the guardian or conservator, insert in the order of appointment conditions not otherwise obligatory providing for the care, treatment, education, and welfare of the ward or conservatee. Any such conditions shall be included in the letters. The performance of such conditions is a part of the duties of the guardian or conservator for the faithful performance of which the guardian or conservator and the sureties on the bond are responsible.

(Enacted by Stats. 1990, Ch. 79.)



2359

(a) Upon petition of the guardian or conservator or ward or conservatee or other interested person, the court may authorize and instruct the guardian or conservator or approve and confirm the acts of the guardian or conservator.

(b) Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(c) (1) When a guardian or conservator petitions for the approval of a purchase, lease, or rental of real or personal property from the estate of a ward or conservatee, the guardian or conservator shall provide a statement disclosing the family or affiliate relationship between the guardian and conservator and the purchaser, lessee, or renter of the property, and the family or affiliate relationship between the guardian or conservator and any agent hired by the guardian or conservator.

(2) For the purposes of this subdivision, family means a person s spouse, domestic partner, or relatives within the second degree of lineal or collateral consanguinity of a person or a person s spouse. For the purposes of this subdivision, affiliate means an entity that is under the direct control, indirect control, or common control of the guardian or conservator.

(3) A violation of this section shall result in the rescission of the purchase, lease, or rental of the property. Any losses incurred by the estate of the ward or conservatee because the property was sold or leased at less than fair market value shall be deemed as charges against the guardian or conservator under the provisions of Sections 2401.3 and 2401.5. The court shall assess a civil penalty equal to three times the charges against the guardian, conservator, or other person in violation of this section, and may assess punitive damages as it deems proper. If the estate does not incur losses as a result of the violation, the court shall order the guardian, conservator, or other person in violation of this section to pay a fine of up to five thousand dollars ($5,000) for each violation. The fines and penalties provided in this section are in addition to any other rights and remedies provided by law.

(Amended by Stats. 2001, Ch. 893, Sec. 32. Effective January 1, 2002.)



2360

Upon the establishment of a conservatorship by the court and annually thereafter, the conservator shall ensure that a clear photograph of the conservatee is taken and preserved for the purpose of identifying the conservatee if he or she becomes missing.

(Added by Stats. 2010, Ch. 97, Sec. 1. Effective January 1, 2011.)






CHAPTER 6. Powers and Duties of Guardian or Conservator of the Estate

ARTICLE 1. Definitions and General Provisions

2400

As used in this chapter:

(a) Conservator means the conservator of the estate, or the limited conservator of the estate to the extent that the powers and duties of the limited conservator are specifically and expressly provided by the order appointing the limited conservator.

(b) Estate means all of the conservatee s or ward s personal property, wherever located, and real property located in this state.

(c) Guardian means the guardian of the estate.

(Amended by Stats. 2008, Ch. 52, Sec. 2. Effective January 1, 2009.)



2401

(a) The guardian or conservator, or limited conservator to the extent specifically and expressly provided in the appointing court s order, has the management and control of the estate and, in managing and controlling the estate, shall use ordinary care and diligence. What constitutes use of ordinary care and diligence is determined by all the circumstances of the particular estate.

(b) The guardian or conservator:

(1) Shall exercise a power to the extent that ordinary care and diligence requires that the power be exercised.

(2) Shall not exercise a power to the extent that ordinary care and diligence requires that the power not be exercised.

(c) Notwithstanding any other law, a guardian or conservator who is not a trust company, in exercising his or her powers, may not hire or refer any business to an entity in which he or she has a financial interest except upon authorization of the court. Prior to authorization from the court, the guardian or conservator shall disclose to the court in writing his or her financial interest in the entity. For the purposes of this subdivision, financial interest shall mean (1) an ownership interest in a sole proprietorship, a partnership, or a closely held corporation, or (2) an ownership interest of greater than 1 percent of the outstanding shares in a publicly held corporation, or (3) being an officer or a director of a corporation.

(d) Notwithstanding any other law, a guardian or conservator who is a trust company, in exercising its powers may not, except upon authorization of the court, invest in securities of the trust company or an affiliate or subsidiary, or other securities from which the trust company or affiliate or subsidiary receives a financial benefit or in a mutual fund, other than a mutual fund authorized in paragraph (5) of subdivision (a) of Section 2574, registered under the Investment Company Act of 1940 (Subchapter 1 (commencing with Sec. 80a-1) of Chapter 2D of Title 15 of the United States Code), to which the trust company or its affiliate provides services, including, but not limited to, services as an investment adviser, sponsor, distributor, custodian, agent, registrar, administrator, servicer, or manager, and for which the trust company or its affiliate receives compensation.

Prior to authorization from the court, the guardian or conservator shall disclose to the court in writing the trust company s financial interest.

(Amended by Stats. 2006, Ch. 493, Sec. 21. Effective January 1, 2007.)



2401.1

The guardian or conservator shall use ordinary care and diligence to determine whether the ward or conservatee owns real property in a foreign jurisdiction and to preserve and protect that property. What constitutes use of ordinary care and diligence shall be determined by all the facts and circumstances known, or that become known, to the guardian or conservator, the value of the real property located in the foreign jurisdiction, and the needs of the ward or conservatee. The guardian or conservator, except as provided in subdivision (a) of Section 1061 and in Section 1062, is not charged with, and shall have no duty to inventory or account for the real property located in a foreign jurisdiction, but the guardian or conservator shall, when presenting the inventory and appraisal and accounting to the court, include the schedule set forth in subdivision (h) of Section 1063.

(Added by Stats. 2008, Ch. 52, Sec. 3. Effective January 1, 2009.)



2401.3

(a) If the guardian or conservator breaches a fiduciary duty, the guardian or conservator is chargeable with any of the following that is appropriate under the circumstances:

(1) Any loss or depreciation in value of the estate resulting from the breach of duty, with interest.

(2) Any profit made by the guardian or conservator through the breach of duty, with interest.

(3) Any profit that would have accrued to the estate if the loss of profit is the result of the breach of duty.

(b) If the guardian or conservator has acted reasonably and in good faith under the circumstances as known to the guardian or conservator, the court, in its discretion, may excuse the guardian or conservator in whole or in part from liability under subdivision (a) if it would be equitable to do so.

(Enacted by Stats. 1990, Ch. 79.)



2401.5

(a) If the guardian or conservator is liable for interest pursuant to Section 2401.3, the guardian or conservator is liable for the greater of the following amounts:

(1) The amount of interest that accrues at the legal rate on judgments.

(2) The amount of interest actually received.

(b) If the guardian or conservator has acted reasonably and in good faith under the circumstances as known to the guardian or conservator, the court, in its discretion, may excuse the guardian or conservator in whole or in part from liability under subdivision (a) if it would be equitable to do so.

(Amended by Stats. 1998, Ch. 77, Sec. 2. Effective January 1, 1999.)



2401.6

Any surcharge that a guardian or conservator incurs under the provisions of Sections 2401.3 or 2401.5 may not be paid by or offset against future fees or wages to be provided by the estate to the guardian or conservator.

(Added by Stats. 2000, Ch. 565, Sec. 7. Effective January 1, 2001.)



2401.7

The provisions of Sections 2401.3 and 2401.5 for liability of a guardian or conservator for breach of a fiduciary duty do not prevent resort to any other remedy available against the guardian or conservator under the statutory or common law.

(Enacted by Stats. 1990, Ch. 79.)



2402

When a guardian or conservator is appointed, the court may, with the consent of the guardian or conservator, insert in the order of appointment conditions not otherwise obligatory providing for the care and custody of the property of the ward or conservatee. Any such conditions shall be included in the letters. The performance of such conditions is a part of the duties of the guardian or conservator for the faithful performance of which the guardian or conservator and the sureties on the bond are responsible.

(Enacted by Stats. 1990, Ch. 79.)



2403

(a) Upon petition of the guardian or conservator, the ward or conservatee, a creditor, or other interested person, the court may authorize and instruct the guardian or conservator, or approve and confirm the acts of the guardian or conservator, in the administration, management, investment, disposition, care, protection, operation, or preservation of the estate, or the incurring or payment of costs, fees, or expenses in connection therewith.

(b) Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(c) (1) When a guardian or conservator petitions for the approval of a purchase, lease, or rental of real or personal property from the estate of a ward or conservatee, the guardian or conservator shall provide a statement disclosing the family or affiliate relationship between the guardian and conservator and the purchaser, lessee, or renter of the property, and the family or affiliate relationship between the guardian or conservator and any agent hired by the guardian or conservator.

(2) For the purposes of this subdivision, family means a person s spouse, domestic partner, or relatives within the second degree of lineal or collateral consanguinity of a person or a person s spouse. For the purposes of this subdivision, affiliate means an entity that is under the direct control, indirect control, or common control of the guardian or conservator.

(3) A violation of this section shall result in the rescission of the purchase, lease, or rental of the property. Any losses incurred by the estate of the ward or conservatee because the property was sold or leased at less than fair market value shall be deemed as charges against the guardian or conservator under the provisions of Sections 2401.3 and 2401.5. The court shall assess a civil penalty equal to three times the charges against the guardian, conservator, or other person in violation of this section, and may assess punitive damages as it deems proper. If the estate does not incur losses as a result of the violation, the court shall order the guardian, conservator, or other person in violation of this section to pay a fine of up to five thousand dollars ($5,000) for each violation. The fines and penalties provided in this section are in addition to any other rights and remedies provided by law.

(Amended by Stats. 2001, Ch. 893, Sec. 33. Effective January 1, 2002.)



2404

(a) If the guardian or conservator fails, neglects, or refuses to furnish comfortable and suitable support, maintenance, or education for the ward or conservatee as required by this division, or to pay a debt, expense, or charge lawfully due and payable by the ward or conservatee or the estate as provided in this division, the court shall, upon petition or upon its own motion, order the guardian or conservator to do so from the estate.

(b) The petition may be filed by the ward or conservatee or by the creditor or any other interested person. Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(Enacted by Stats. 1990, Ch. 79.)



2405

If there is a dispute relating to the estate between the guardian or conservator and a third person, the guardian or conservator, or the limited conservator to the extent specifically and expressly provided in the order appointing the limited conservator, may do either of the following:

(a) Enter into an agreement in writing with the third person to refer the dispute to a temporary judge designated in the agreement. The agreement shall be filed with the clerk, who shall thereupon, with the approval of the court, enter an order referring the matter to the designated person. The temporary judge shall proceed promptly to hear and determine the matter in controversy by summary procedure, without any pleadings, discovery, or jury trial. The decision of the temporary judge is subject to Section 632 of the Code of Civil Procedure. Judgment shall be entered on the decision and is as valid and effective as if rendered by a judge of the court in an action against the guardian or conservator or the third person commenced by ordinary process.

(b) Enter into an agreement in writing with the third person that a judge of the court, pursuant to the agreement and with the written consent of the judge, both filed with the clerk within the time for bringing an independent action on the matter in dispute, may hear and determine the dispute pursuant to the procedure provided in subdivision (a).

(Enacted by Stats. 1990, Ch. 79.)



2406

If there is a dispute relating to the estate between the guardian or conservator and a third person, the guardian or conservator may enter into an agreement in writing with the third person to submit the dispute to arbitration under Title 9 (commencing with Section 1280) of Part 3 of the Code of Civil Procedure. The agreement is not effective unless it has first been approved by the court and a copy of the approved agreement is filed with the court.

(Enacted by Stats. 1990, Ch. 79.)



2407

This chapter applies to property owned by husband and wife as community property only to the extent authorized by Part 6 (commencing with Section 3000).

(Enacted by Stats. 1990, Ch. 79.)



2408

Nothing in this chapter limits or restricts any authority granted to a guardian or conservator pursuant to Article 11 (commencing with Section 2590) to administer the estate under that article.

(Enacted by Stats. 1990, Ch. 79.)



2410

On or before January 1, 2008, the Judicial Council, in consultation with the California Judges Association, the California Association of Superior Court Investigators, the California State Association of Public Administrators, Public Guardians, and Public Conservators, the State Bar of California, the National Guardianship Association, and the Association of Professional Geriatric Care Managers, shall adopt a rule of court that shall require uniform standards of conduct for actions that conservators and guardians may take under this chapter on behalf of conservatees and wards to ensure that the estate of conservatees or wards are maintained and conserved as appropriate and to prevent risk of loss or harm to the conservatees or wards. This rule shall include at a minimum standards for determining the fees that may be charged to conservatees or wards and standards for asset management.

(Added by Stats. 2006, Ch. 493, Sec. 22. Effective January 1, 2007.)






ARTICLE 2. Support and Maintenance of Ward or Conservatee and Dependents

2420

(a) Subject to Section 2422, the guardian or conservator shall apply the income from the estate, so far as necessary, to the comfortable and suitable support, maintenance, and education of the ward or conservatee (including care, treatment, and support of a ward or conservatee who is a patient in a state hospital under the jurisdiction of the State Department of State Hospitals or the State Department of Developmental Services) and of those legally entitled to support, maintenance, or education from the ward or conservatee, taking into account the value of the estate and the condition of life of the persons required to be furnished such support, maintenance, or education.

(b) If the income from the estate is insufficient for the purpose described in subdivision (a), the guardian or conservator may sell or give a security interest in or other lien on any personal property of the estate, or sell or mortgage or give a deed of trust on any real property of the estate, as provided in this part.

(c) When the amount paid by the guardian or conservator for the purpose described in subdivision (a) satisfies the standard set out in that subdivision, and the payments are supported by proper vouchers or other proof satisfactory to the court, the guardian or conservator shall be allowed credit for such payments when the accounts of the guardian or conservator are settled.

(d) Nothing in this section requires the guardian or conservator to obtain court authorization before making the payments authorized by this section, but nothing in this section dispenses with the need to obtain any court authorization otherwise required for a particular transaction.

(e) Nothing in this section precludes the guardian or conservator from seeking court authorization or instructions or approval and confirmation pursuant to Section 2403.

(Amended by Stats. 2012, Ch. 440, Sec. 44. Effective September 22, 2012.)



2421

(a) Upon petition of the guardian or conservator or the ward or conservatee, the court may authorize the guardian or conservator to pay to the ward or conservatee out of the estate a reasonable allowance for the personal use of the ward or conservatee. The allowance shall be in such amount as the court may determine to be for the best interests of the ward or conservatee.

(b) Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(c) The guardian or conservator is not required to account for such allowance other than to establish that it has been paid to the ward or conservatee. The funds so paid are subject to the sole control of the ward or conservatee.

(Enacted by Stats. 1990, Ch. 79.)



2422

(a) Upon petition of the guardian or conservator, the ward or conservatee, or any other interested person, the court may for good cause order the ward or conservatee to be wholly or partially supported, maintained, or educated out of the estate notwithstanding the existence of a third party legally obligated to provide such support, maintenance, or education. Such order may be made for a limited period of time. If not so limited, it continues in effect until modified or revoked.

(b) Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(Enacted by Stats. 1990, Ch. 79.)



2423

(a) Upon petition of the conservator, the conservatee, the spouse or domestic partner of the conservatee, or a relative within the second degree of the conservatee, the court may by order authorize or direct the conservator to pay and distribute surplus income of the estate or any part of the surplus income (not used for the support, maintenance, and education of the conservatee and of those legally entitled to support, maintenance, or education from the conservatee) to the spouse or domestic partner of the conservatee and to relatives within the second degree of the conservatee whom the conservatee would, in the judgment of the court, have aided but for the existence of the conservatorship. The court in ordering payments under this section may impose conditions if the court determines that the conservatee would have imposed the conditions if the conservatee had the capacity to act.

(b) The granting of the order and the amounts and proportions of the payments are discretionary with the court, but the court shall consider all of the following:

(1) The amount of surplus income available after adequate provision has been made for the comfortable and suitable support, maintenance, and education of the conservatee and of those legally entitled to support, maintenance, or education from the conservatee.

(2) The circumstances and condition of life to which the conservatee and the spouse or domestic partner and relatives have been accustomed.

(3) The amount that the conservatee would in the judgment of the court have allowed the spouse or domestic partner and relatives but for the existence of the conservatorship.

(c) Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(Amended by Stats. 2001, Ch. 893, Sec. 34. Effective January 1, 2002.)






ARTICLE 3. Payment of Debts and Expenses

2430

(a) Subject to subdivisions (b) and (c), the guardian or conservator shall pay the following from any principal and income of the estate:

(1) The debts incurred by the ward or conservatee before creation of the guardianship or conservatorship, giving priority to the debts described in Section 2431 to the extent required by that section.

(2) The debts incurred by the ward or conservatee during the guardianship or conservatorship to provide the necessaries of life to the ward or conservatee, and to the spouse and minor children of the ward or conservatee, to the extent the debt is reasonable. Also, the debts reasonably incurred by the conservatee during the conservatorship to provide the basic living expenses, as defined in Section 297 of the Family Code, to the domestic partner of the conservatee. The guardian or conservator may deduct the amount of any payments for these debts from any allowance otherwise payable to the ward or conservatee.

(3) In the case of a conservatorship, any other debt incurred by the conservatee during the conservatorship only if the debt satisfies the requirements of any order made under Chapter 4 (commencing with Section 1870) of Part 3.

(4) The reasonable expenses incurred in the collection, care, and administration of the estate, but court authorization is required for payment of compensation to any of the following:

(A) The guardian or conservator of the person or estate or both.

(B) An attorney for the guardian or conservator of the person or estate or both.

(C) An attorney for the ward or conservatee.

(D) An attorney for the estate.

(E) The public guardian for the costs and fee under Section 2902.

(b) The payments provided for by paragraph (3) of subdivision (a) are not required to be made to the extent the payments would impair the ability to provide the necessaries of life to the conservatee and the spouse and minor children of the conservatee and to provide the basic living expenses, as defined in Section 297 of the Family Code, of the domestic partner of the conservatee.

(c) The guardian or conservator may petition the court under Section 2403 for instructions when there is doubt whether a debt should be paid under this section.

(Amended by Stats. 2001, Ch. 893, Sec. 35. Effective January 1, 2002.)



2431

(a) Subject to subdivision (d), the guardian or conservator may petition the court under Section 2403 for instructions when there is doubt whether a wage claim should be paid under this section.

(b) The guardian or conservator shall promptly pay wage claims for work done or services rendered for the ward or conservatee within 30 days prior to the date the petition for appointment of the guardian or conservator was filed. The payments made pursuant to this subdivision shall not exceed nine hundred dollars ($900) to each claimant. If there is insufficient money to pay all the claims described in this subdivision up to nine hundred dollars ($900), the money available shall be distributed among such claimants in proportion to the amount of their respective claims.

(c) After the payments referred to in subdivision (b) have been made, the guardian or conservator shall pay wage claims for work done or services rendered for the ward or conservatee within 90 days prior to the date the petition for appointment of the guardian or conservator was filed, excluding the claims described in subdivision (b). The payments made pursuant to this subdivision shall not exceed one thousand one hundred dollars ($1,100) to each claimant. If there is insufficient money to pay all the claims described in this subdivision up to one thousand one hundred dollars ($1,100), the money available shall be distributed among such claimants in proportion to the amounts of their respective claims.

(d) The guardian or conservator may require sworn claims to be presented. If there is reasonable cause to believe that the claim is not valid, the guardian or conservator may refuse to pay the claim in whole or in part but shall pay any part thereof that is not disputed without prejudice to the claimant s rights as to the balance of the claim. The guardian or conservator shall withhold sufficient money to cover the disputed portion until the claimant has had a reasonable opportunity to establish the validity of the claim by bringing an action, either in the claimant s own name or through an assignee, against the guardian or conservator.

(e) If the guardian or conservator neglects or refuses to pay all or any portion of a claim which is not in dispute, the court shall order the guardian or conservator to do so upon the informal application of any wage claimant or the assignee or legal representative of such claimant.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 4. Estate Management Powers Generally

2450

(a) Unless this article specifically provides a proceeding to obtain court authorization or requires court authorization, the powers and duties set forth in this article may be exercised or performed by the guardian or conservator without court authorization, instruction, approval, or confirmation. Nothing in this subdivision precludes the guardian or conservator from seeking court authorization, instructions, approval, or confirmation pursuant to Section 2403.

(b) Upon petition of the ward or conservatee, a creditor, or any other interested person, or upon the court s own motion, the court may limit the authority of the guardian or conservator under subdivision (a) as to a particular power or duty or as to particular powers or duties. Notice of the hearing on a petition under this subdivision shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(Enacted by Stats. 1990, Ch. 79.)



2451

The guardian or conservator may collect debts and benefits due to the ward or conservatee and the estate.

(Enacted by Stats. 1990, Ch. 79.)



2451.5

The guardian or conservator may do any of the following:

(a) Contract for the guardianship or conservatorship, perform outstanding contracts, and, thereby, bind the estate.

(b) Purchase tangible personal property.

(c) Subject to the provisions of Chapter 8 (commencing with Section 2640), employ an attorney to advise and represent the guardian or conservator in all matters, including the conservatorship proceeding and all other actions or proceedings.

(d) Employ and pay the expense of accountants, investment advisers, agents, depositaries, and employees.

(e) Operate for a period of 45 days after the issuance of the letters of guardianship or conservatorship, at the risk of the estate, a business, farm, or enterprise constituting an asset of the estate.

(Added by Stats. 2007, Ch. 553, Sec. 16. Effective January 1, 2008.)



2452

(a) The guardian or conservator may endorse and cash or deposit any checks, warrants, or drafts payable to the ward or conservatee which constitute property of the estate.

(b) If it appears likely that the estate will satisfy the conditions of subdivision (b) of Section 2628, the court may order that the guardian or conservator be the designated payee for public assistance payments received pursuant to Part 3 (commencing with Section 11000) or Part 4 (commencing with Section 16000) of Division 9 of the Welfare and Institutions Code.

(Enacted by Stats. 1990, Ch. 79.)



2453

The guardian or conservator may deposit money belonging to the estate in an insured account in a financial institution in this state. Unless otherwise provided by court order, the money deposited under this section may be withdrawn without order of court.

(Enacted by Stats. 1990, Ch. 79.)



2453.5

(a) Subject to subdivision (b), where a trust company is a guardian or conservator and in the exercise of reasonable judgment deposits money of the estate in an account in any department of the corporation or association of which it is a part, it is chargeable with interest thereon at the rate of interest prevailing among banks of the locality on such deposits.

(b) Where it is to the advantage of the estate, the amount of cash that is reasonably necessary for orderly administration of the estate may be deposited in a checking account that does not bear interest which is maintained in a department of the corporation or association of which the trust company is a party.

(Enacted by Stats. 1990, Ch. 79.)



2454

The guardian or conservator may deposit personal property of the estate with a trust company for safekeeping. Unless otherwise provided by court order, the personal property may be withdrawn without order of court.

(Enacted by Stats. 1990, Ch. 79.)



2455

(a) A trust company serving as guardian or conservator may deposit securities that constitute all or part of the estate in a securities depository as provided in Section 775 of the Financial Code.

(b) If the securities have been deposited with a trust company pursuant to Section 2328 or Section 2454, the trust company may deposit the securities in a securities depository as provided in Section 775 of the Financial Code.

(c) The securities depository may hold securities deposited with it in the manner authorized by Section 775 of the Financial Code.

(Enacted by Stats. 1990, Ch. 79.)



2456

(a) Upon application of the guardian or conservator, the court may, with or without notice, order that money or other personal property be deposited pursuant to Section 2453 or 2454, and be subject to withdrawal only upon authorization of the court.

(b) The guardian or conservator shall deliver a copy of the court order to the financial institution or trust company at the time the deposit is made.

(c) No financial institution or trust company accepting a deposit pursuant to Section 2453 or 2454 is on notice of the existence of an order that the money or other property is subject to withdrawal only upon authorization of the court unless it has actual notice of the order.

(Enacted by Stats. 1990, Ch. 79.)



2457

The guardian or conservator may maintain in good condition and repair the home or other dwelling of either or both of the following:

(a) The ward or conservatee.

(b) The persons legally entitled to such maintenance and repair from the ward or conservatee.

(Enacted by Stats. 1990, Ch. 79.)



2458

With respect to a share of stock of a domestic or foreign corporation held in the estate, a membership in a nonprofit corporation held in the estate, or other property held in the estate, a guardian or conservator may do any one or more of the following:

(a) Vote in person, and give proxies to exercise, any voting rights with respect to the share, membership, or other property.

(b) Waive notice of a meeting or give consent to the holding of a meeting.

(c) Authorize, ratify, approve, or confirm any action which could be taken by shareholders, members, or property owners.

(Enacted by Stats. 1990, Ch. 79.)



2459

(a) The guardian or conservator may obtain, continue, renew, modify, terminate, or otherwise deal in any of the following for the purpose of providing protection to the ward or conservatee or a person legally entitled to support from the ward or conservatee:

(1) Medical, hospital, and other health care policies, plans, or benefits.

(2) Disability policies, plans, or benefits.

(b) The conservator may continue in force any of the following in which the conservatee, or a person legally entitled to support, maintenance, or education from the conservatee, has or will have an interest:

(1) Life insurance policies, plans, or benefits.

(2) Annuity policies, plans, or benefits.

(3) Mutual fund and other dividend reinvestment plans.

(4) Retirement, profit-sharing, and employee welfare plans or benefits.

(c) The right to elect benefit or payment options, to terminate, to change beneficiaries or ownership, to assign rights, to borrow, or to receive cash value in return for a surrender of rights, or to take similar actions under any of the policies, plans, or benefits described in subdivision (b) may be exercised by the conservator only after authorization or direction by order of the court, except as permitted in Section 2544.5. To obtain such an order, the conservator or other interested person shall petition under Article 10 (commencing with Section 2580).

(d) Notwithstanding subdivision (c), unless the court otherwise orders, the conservator without authorization of the court may borrow on the loan value of an insurance policy to pay the current premiums to keep the policy in force if the conservatee followed that practice prior to the establishment of the conservatorship.

(e) The guardian may give the consent provided in Section 10112 of the Insurance Code without authorization of the court, but the guardian may use funds of the guardianship estate to effect or maintain in force a contract entered into by the ward under Section 10112 of the Insurance Code only after authorization by order of the court. To obtain such an order, the guardian, the ward, or any other interested person shall file a petition showing that it is in the best interest of the ward or of the guardianship estate to do so. Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(f) Nothing in this section limits the power of the guardian or conservator to make investments as otherwise authorized by this division.

(Amended by Stats. 1996, Ch. 86, Sec. 1. Effective January 1, 1997.)



2460

The guardian or conservator may insure:

(a) Property of the estate against loss or damage.

(b) The ward or conservatee, the guardian or conservator, and all or any part of the estate against liability to third persons.

(Enacted by Stats. 1990, Ch. 79.)



2461

(a) The guardian or conservator may prepare, execute, and file tax returns for the ward or conservatee and for the estate and may exercise options and elections and claim exemptions for the ward or conservatee and for the estate under the applicable tax laws.

(b) Notwithstanding Section 2502, the guardian or conservator may pay, contest, and compromise taxes, penalties, and assessments upon the property of the estate and income and other taxes payable or claimed to be payable by the ward or conservatee or the estate.

(Enacted by Stats. 1990, Ch. 79.)



2462

Subject to Section 2463, unless another person is appointed for that purpose, the guardian or conservator may:

(a) Commence and maintain actions and proceedings for the benefit of the ward or conservatee or the estate.

(b) Defend actions and proceedings against the ward or conservatee, the guardian or conservator, or the estate.

(c) File a petition commencing a case under Title 11 of the United States Code (Bankruptcy) on behalf of the ward or conservatee.

(Enacted by Stats. 1990, Ch. 79.)



2463

(a) The guardian or conservator may bring an action against the other cotenants for partition of any property in which the ward or conservatee has an undivided interest if the court has first made an order authorizing the guardian or conservator to do so. The court may make such an order ex parte on a petition filed by the guardian or conservator.

(b) The guardian or conservator may consent and agree, without an action, to a partition of the property and to the part to be set off to the estate, and may execute deeds or conveyances to the owners of the remaining interests of the parts to which they may be respectively entitled, if the court has made an order under Article 5 (commencing with Section 2500) authorizing the guardian or conservator to do so.

(c) If the ward or conservatee, or the guardian or conservator as such, is made a defendant in a partition action, the guardian or conservator may defend the action without authorization of the court.

(Enacted by Stats. 1990, Ch. 79.)



2464

(a) If it is to the advantage of the estate to accept a deed to property which is subject to a mortgage or deed of trust in lieu of foreclosure of the mortgage or sale under the deed of trust, the guardian or conservator may, after authorization by order of the court and upon such terms and conditions as may be imposed by the court, accept a deed conveying the property to the ward or conservatee.

(b) To obtain an order under this section, the guardian or conservator shall file a petition showing the advantage to the estate of accepting the deed. Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(c) The court shall make an order under this section only if the advantage to the estate of accepting the deed is shown by clear and convincing evidence.

(Enacted by Stats. 1990, Ch. 79.)



2465

The guardian or conservator may dispose of or abandon valueless property.

(Enacted by Stats. 1990, Ch. 79.)



2466

The guardian or conservator may advance the guardian s or conservator s own funds for the benefit of the ward or conservatee or the estate and may reimburse the advance out of the income and principal of the estate first available. With court authorization or approval, interest on the amount advanced may be allowed at the legal rate payable on judgments.

(Enacted by Stats. 1990, Ch. 79.)



2467

(a) The guardian or conservator continues to have the duty of custody and conservation of the estate after the death of the ward or conservatee pending the delivery thereof to the personal representative of the ward s or conservatee s estate or other disposition according to law.

(b) The guardian or conservator has such powers as are granted to a guardian or conservator under this division as are necessary for the performance of the duty imposed by subdivision (a).

(Enacted by Stats. 1990, Ch. 79.)



2468

(a) The conservator of the estate of a disabled attorney who was engaged in the practice of law at the time of his or her disability, or other person interested in the estate, may bring a petition seeking the appointment of an active member of the State Bar of California to take control of the files and assets of the practice of the disabled member.

(b) The petition may be filed and heard on such notice that the court determines is in the best interests of the persons interested in the estate of the disabled member. If the petition alleges that the immediate appointment of a practice administrator is required to safeguard the interests of the estate, the court may dispense with notice provided that the conservator is the petitioner or has joined in the petition or has otherwise waived notice of hearing on the petition.

(c) The petition shall indicate the powers sought for the practice administrator from the list of powers set forth in Section 6185 of the Business and Professions Code. These powers shall be specifically listed in the order appointing the practice administrator.

(d) The petition shall allege the value of the assets that are to come under the control of the practice administrator, including but not limited by the amount of funds in all accounts used by the disabled member. The court shall require the filing of a surety bond in the amount of the value of the personal property to be filed with the court by the practice administrator. No action may be taken by the practice administrator unless a bond has been duly filed with the court.

(e) The practice administrator shall not be the attorney representing the conservator.

(f) The court shall appoint the attorney nominated by the disabled member in a writing, including but not limited to the disabled member s will, unless the court concludes that the appointment of the nominated person would be contrary to the best interests of the estate or would create a conflict of interest with any of the clients of the disabled member.

(g) The practice administrator shall be compensated only upon order of the court making the appointment for his or her reasonable and necessary services. The law practice shall be the source of the compensation for the practice administrator unless the assets are insufficient, in which case, the compensation of the practice administrator shall be charged against the assets of the estate as a cost of administration. The practice administrator shall also be entitled to reimbursement of his or her costs.

(h) Upon conclusion of the services of the practice administrator, the practice administrator shall render an accounting and petition for its approval by the superior court making the appointment. Upon settlement of the accounting, the practice administrator shall be discharged and the surety on his or her bond exonerated.

(i) If the court appointing the practice administrator determines upon petition that the disabled attorney has recovered his or her capacity to resume his or her law practice, the appointment of a practice administrator shall forthwith terminate and the disabled attorney shall be restored to his or her practice.

(j) For purposes of this section, the person appointed to take control of the practice of the disabled member shall be referred to as the practice administrator and the conservatee shall be referred to as the disabled member.

(Added by Stats. 1998, Ch. 682, Sec. 4. Effective January 1, 1999.)






ARTICLE 5. Compromise of Claims and Actions; Extension, Renewal, or Modification of Obligations

2500

(a) Unless this article or some other applicable statute requires court authorization or approval, if it is to the advantage of the estate, the guardian or conservator may do any of the following without court authorization, instruction, approval, or confirmation:

(1) Compromise or settle a claim, action, or proceeding by or for the benefit of, or against, the ward or conservatee, the guardian or conservator, or the estate, including the giving of a covenant not to sue.

(2) Extend, renew, or in any manner modify the terms of an obligation owing to or running in favor of the ward or conservatee or the estate.

(b) Nothing in this section precludes the guardian or conservator from seeking court authorization, instructions, approval, or confirmation pursuant to Section 2403.

(c) Upon petition of the ward or conservatee, a creditor, or any interested person, or upon the court s own motion, the court may limit the authority of the guardian or conservator under subdivision (a). Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(Enacted by Stats. 1990, Ch. 79.)



2501

(a) Except as provided in subdivision (b), court approval is required for a compromise, settlement, extension, renewal, or modification which affects any of the following:

(1) Title to real property.

(2) An interest in real property or a lien or encumbrance on real property.

(3) An option to purchase real property or an interest in real property.

(b) If it is to the advantage of the estate, the guardian or conservator without prior court approval may extend, renew, or modify a lease of real property in either of the following cases:

(1) Where under the lease as extended, renewed, or modified the rental does not exceed five thousand dollars ($5,000) a month and the term does not exceed two years.

(2) Where the lease is from month to month, regardless of the amount of the rental.

(c) For the purposes of subdivision (b), if the lease as extended, renewed, or modified gives the lessee the right to extend the term of the lease, the length of the term shall be considered as though the right to extend had been exercised.

(Amended by Stats. 1990, Ch. 710, Sec. 10. Operative July 1, 1991, by Sec. 48 of Ch. 710.)



2502

Court approval is required for a compromise or settlement of a matter when the transaction requires the transfer or encumbrance of property of the estate, or the creation of an unsecured liability of the estate, or both, in an amount or value in excess of twenty-five thousand dollars ($25,000).

(Enacted by Stats. 1990, Ch. 79.)



2503

Court approval is required for any of the following:

(a) A compromise or settlement of a claim by the ward or conservatee against the guardian or conservator or against the attorney for the guardian or conservator, whether or not the claim arises out of the administration of the estate.

(b) An extension, renewal, or modification of the terms of a debt or similar obligation of the guardian or conservator, or of the attorney for the guardian or conservator, owing to or running in favor of the ward or conservatee or the estate.

(Enacted by Stats. 1990, Ch. 79.)



2504

Court approval is required for the compromise or settlement of any of the following:

(a) A claim for the support, maintenance, or education of (1) the ward or conservatee, or (2) a person whom the ward or conservatee is legally obligated to support, maintain, or educate, against any other person (including, but not limited to, the spouse or parent of the ward or the spouse, domestic partner, parent, or adult child of the conservatee).

(b) A claim of the ward or conservatee for wrongful death.

(c) A claim of the ward or conservatee for physical or nonphysical harm to the person.

(Amended by Stats. 2001, Ch. 893, Sec. 36. Effective January 1, 2002.)



2505

(a) Subject to subdivision (c), where the claim or matter is the subject of a pending action or proceeding, the court approval required by this article shall be obtained from the court in which the action or proceeding is pending.

(b) Where the claim or matter is not the subject of a pending action or proceeding, the court approval required by this article shall be obtained from one of the following:

(1) The court in which the guardianship or conservatorship proceeding is pending.

(2) The superior court of the county where the ward or conservatee or guardian or conservator resides at the time the petition for approval is filed.

(3) The superior court of any county where a suit on the claim or matter properly could be brought.

(c) Where the claim or matter is the subject of a pending action or proceeding that is not brought in a court of this state, court approval required by this article shall be obtained from either of the following:

(1) The court in which the action or proceeding is pending.

(2) The court in which the guardianship or conservatorship proceeding is pending.

(Enacted by Stats. 1990, Ch. 79.)



2506

Where approval of the court in which the guardianship or conservatorship proceeding is pending is required under this article, the guardian or conservator shall file a petition with the court showing the advantage of the compromise, settlement, extension, renewal, or modification to the ward or conservatee and the estate. Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(Enacted by Stats. 1990, Ch. 79.)



2507

Notwithstanding Sections 2500 to 2506, inclusive:

(a) Whenever another statute requires, provides a procedure for, or dispenses with court approval of a compromise, settlement, extension, renewal, or modification, the provisions of that statute govern any case to which that statute applies.

(b) Whenever another statute provides that a compromise or settlement of an administrative proceeding is not valid unless approved in such proceeding, the approval is governed by that statute, and approval in the guardianship or conservatorship proceeding is not required.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 7. Sales

2540

(a) Except as otherwise provided in Sections 2544 and 2545, and except for the sale of a conservatee s present or former personal residence as set forth in subdivision (b), sales of real or personal property of the estate under this article are subject to authorization, confirmation, or direction of the court, as provided in this article.

(b) In seeking authorization to sell a conservatee s present or former personal residence, the conservator shall notify the court that the present or former personal residence is proposed to be sold and that the conservator has discussed the proposed sale with the conservatee. The conservator shall inform the court whether the conservatee supports or is opposed to the proposed sale and shall describe the circumstances that necessitate the proposed sale, including whether the conservatee has the ability to live in the personal residence and why other alternatives, including, but not limited to, in-home care services, are not available. The court, in its discretion, may require the court investigator to discuss the proposed sale with the conservatee. This subdivision shall not apply when the conservator is granted the power to sell real property of the estate pursuant to Article 11 (commencing with Section 2590).

(Amended by Stats. 2006, Ch. 490, Sec. 3. Effective January 1, 2007.)



2541

The guardian or conservator may sell real or personal property of the estate in any of the following cases:

(a) If the income of the estate is insufficient for the comfortable and suitable support, maintenance, and education of the ward or conservatee (including care, treatment, and support of the ward or conservatee if a patient in a state hospital under the jurisdiction of the State Department of State Hospitals or the State Department of Developmental Services) or of those legally entitled to support, maintenance, or education from the ward or conservatee.

(b) If the sale is necessary to pay the debts referred to in Sections 2430 and 2431.

(c) If the sale is for the advantage, benefit, and best interest of (1) the ward or conservatee, (2) the estate, or (3) the ward or conservatee and those legally entitled to support, maintenance, or education from the ward or conservatee.

(Amended by Stats. 2012, Ch. 440, Sec. 45. Effective September 22, 2012.)



2542

(a) All sales shall be for cash or for part cash and part deferred payments. Except as otherwise provided in Sections 2544 and 2545, the terms of sale are subject to the approval of the court.

(b) If real property is sold for part deferred payments, the guardian or conservator shall take the note of the purchaser for the unpaid portion of the purchase money, with a mortgage or deed of trust on the property to secure payment of the note. The mortgage or deed of trust shall be subject only to encumbrances existing at the date of sale and such other encumbrances as the court may approve.

(c) If real or personal property of the estate sold for part deferred payments consists of an undivided interest, a joint tenancy interest, or any other interest less than the entire ownership, and the owner or owners of the remaining interests in the property join in the sale, the note and deed of trust or mortgage may be made to the ward or conservatee and the other owner or owners.

(Enacted by Stats. 1990, Ch. 79.)



2543

(a) If estate property is required or permitted to be sold, the guardian or conservator may:

(1) Use discretion as to which property to sell first.

(2) Sell the entire interest of the estate in the property or any lesser interest therein.

(3) Sell the property either at public auction or private sale.

(b) Subject to Section 1469, unless otherwise specifically provided in this article, all proceedings concerning sales by guardians or conservators, publishing and posting notice of sale, reappraisal for sale, minimum offer price for the property, reselling the property, report of sale and petition for confirmation of sale, and notice and hearing of that petition, making orders authorizing sales, rejecting or confirming sales and reports of sales, ordering and making conveyances of property sold, and allowance of commissions, shall conform, as nearly as may be, to the provisions of this code concerning sales by a personal representative, including, but not limited to, Articles 6 (commencing with Section 10300), 7 (commencing with Section 10350), 8 (commencing with Section 10360), and 9 (commencing with Section 10380) of Chapter 18 of Part 5 of Division 7. The provisions concerning sales by a personal representative as described in the Independent Administration of Estates Act, Part 6 (commencing with Section 10400) of Division 7 shall not apply to this subdivision.

(c) Notwithstanding Section 10309, if the last appraisal of the conservatee s personal residence was conducted more than six months prior to the confirmation hearing, a new appraisal shall be required prior to the confirmation hearing, unless the court finds that it is in the best interests of the conservatee to rely on an appraisal of the personal residence that was conducted not more than one year prior to the confirmation hearing.

(d) The clerk of the court shall cause notice to be posted pursuant to subdivision (b) only in the following cases:

(1) If posting of notice of hearing is required on a petition for the confirmation of a sale of real or personal property of the estate.

(2) If posting of notice of a sale governed by Section 10250 (sales of personal property) is required or authorized.

(3) If posting of notice is ordered by the court.

(Amended by Stats. 2007, Ch. 553, Sec. 17. Effective January 1, 2008.)



2544

(a) Except as specifically limited by order of the court, subject to Section 2541, the guardian or conservator may sell securities without authorization, confirmation, or direction of the court if any of the following conditions is satisfied:

(1) The securities are to be sold on an established stock or bond exchange.

(2) The securities to be sold are securities designated as a national market system security on an interdealer quotation system or subsystem thereof, by the National Association of Securities Dealers, Inc., sold through a broker-dealer registered under the Securities Exchange Act of 1934 during the regular course of business of the broker-dealer.

(3) The securities are to be directly redeemed by the issuer thereof.

(b) Section 2543 does not apply to sales under this section.

(Amended by Stats. 1996, Ch. 86, Sec. 2. Effective January 1, 1997.)



2544.5

Except as specifically limited by the court, subject to Section 2541, the guardian or conservator may sell mutual funds held without designation of a beneficiary without authorization, confirmation, or direction of the court. Section 2543 does not apply to sales under this section.

(Added by Stats. 1996, Ch. 86, Sec. 2.5. Effective January 1, 1997.)



2545

(a) Subject to subdivisions (b) and (c) and to Section 2541, the guardian or conservator may sell or exchange tangible personal property of the estate without authorization, confirmation, or direction of the court.

(b) The aggregate of the sales or exchanges made during any calendar year under this section may not exceed five thousand dollars ($5,000).

(c) A sale or exchange of personal effects or of furniture or furnishings used for personal, family, or household purposes may be made under this section only if:

(1) In the case of a guardianship, the ward is under the age of 14 or, if 14 years of age or over, consents to the sale or exchange.

(2) In the case of a conservatorship, the conservatee either (i) consents to the sale or exchange or (ii) the conservatee does not have legal capacity to give such consent.

(d) Failure of the guardian or conservator to observe the limitations of subdivision (b) or (c) does not invalidate the title of, or impose any liability upon, a third person who acts in good faith and without actual notice of the lack of authority of the guardian or conservator.

(e) Subdivision (b) of Section 2543 does not apply to sales under this section.

(Enacted by Stats. 1990, Ch. 79.)



2547

The guardian or conservator shall apply the proceeds of the sale to the purposes for which it was made, as far as necessary, and the residue, if any, shall be managed as the other property of the estate.

(Enacted by Stats. 1990, Ch. 79.)



2548

No action for the recovery of any property sold by a guardian or conservator may be maintained by the ward or conservatee or by any person claiming under the ward or conservatee unless commenced within the later of the following times:

(a) Three years after the termination of the guardianship or conservatorship.

(b) When a legal disability to sue exists by reason of minority or otherwise at the time the cause of action accrues, within three years after the removal thereof.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 8. Notes, Mortgages, Leases, Conveyances, and Exchanges

2550

Except as otherwise provided by statute, a guardian or conservator may borrow money, lend money, give security, lease, convey, or exchange property of the estate, or engage in any other transaction under this article only after authorization by order of the court. Such an order may be obtained in the manner provided in this article.

(Amended by Stats. 1992, Ch. 572, Sec. 5. Effective January 1, 1993.)



2551

(a) In any case described in Section 2541 or Section 2552, the guardian or conservator, after authorization by order of the court, may borrow money upon a note, either unsecured or to be secured by a security interest or other lien on the personal property of the estate or any part thereof or to be secured by a mortgage or deed of trust on the real property of the estate or any part thereof. The guardian or conservator shall apply the money to the purpose specified in the order.

(b) To obtain an order under this section, the guardian or conservator, the ward or conservatee, or any other interested person may file a petition with the court. The petition shall state the purpose for which the order is sought, the necessity for or advantage to accrue from the order, the amount of money proposed to be borrowed, the rate of interest to be paid, the length of time the note is to run, and a general description of the property proposed to be mortgaged or subjected to a deed of trust or other lien. Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(c) The court may require such additional proof of the fairness and feasibility of the transaction as the court determines is necessary. If the required showing is made, the court may make an order authorizing the transaction.

The court in its order may do any one or more of the following:

(1) Order that the amount specified in the petition, or a lesser amount, be borrowed.

(2) Prescribe the maximum rate of interest and the period of the loan.

(3) Require that the interest and the whole or any part of the principal be paid from time to time out of the estate or any part thereof.

(4) Require that the personal property used as security or any buildings on real property to be mortgaged or subjected to the deed of trust be insured for the further security of the lender and that the premiums be paid out of the estate.

(5) Specify the purpose for which the money to be borrowed is to be applied.

(6) Prescribe such other terms and conditions concerning the transaction as the court determines to be to the advantage of the estate.

(d) The note and the mortgage or deed of trust, if any, shall be signed by the guardian or conservator.

(e) Jurisdiction of the court to administer the estate of the ward or conservatee is effectual to vest the court with jurisdiction to make the order for the note and for the security interest, lien, mortgage, or deed of trust. This jurisdiction shall conclusively inure to the benefit of the owner of the security interest or lien, mortgagee named in the mortgage, or the trustee and beneficiary named in the deed of trust, and their heirs and assigns. No omission, error, or irregularity in the proceedings shall impair or invalidate the proceedings or the note, security interest, lien, mortgage, or deed of trust given pursuant to an order under this section.

(f) Upon any foreclosure or sale under a security interest, lien, mortgage, or deed of trust described in subdivision (a), if the proceeds of the sale of the encumbered property are insufficient to pay the note, the security interest, lien, mortgage, or deed of trust, and the costs or expenses of sale, no judgment or claim for any deficiency may be had or allowed against the ward or conservatee or the estate.

(Enacted by Stats. 1990, Ch. 79.)



2552

(a) The guardian or conservator may give a security interest or other lien upon the personal property of the estate or any part thereof or a mortgage or deed of trust upon the real property of the estate or any part thereof, after authorization by order of the court as provided in Section 2551, for any of the following purposes:

(1) To pay, reduce, extend, or renew a security interest, lien, mortgage, or deed of trust already existing on property of the estate.

(2) To improve, use, operate, or preserve the property proposed to be mortgaged or subjected to a deed of trust, or some part thereof.

(b) If property of the estate consists of an undivided interest in real or personal property, or any other interest therein less than the entire ownership, upon a showing that it would be to the advantage of the estate to borrow money to improve, use, operate, or preserve the property jointly with the owners of the other interests therein, or to pay, reduce, extend, or renew a security interest, lien, mortgage, or deed of trust already existing on all of the property, the guardian or conservator, after authorization by order of the court as provided in Section 2551, may join with the owners of the other interests in the borrowing of money and the execution of a joint and several note and such security interest, lien, mortgage, or deed of trust as may be required to secure the payment of the note. The note may be for such sum as is required for the purpose.

(c) No omission, error, or irregularity in the proceedings under this section shall impair or invalidate the proceedings or the note, security interest, lien, mortgage, or deed of trust given pursuant to an order made under this section.

(Enacted by Stats. 1990, Ch. 79.)



2552.5

For the purpose of this article, if a lease gives the lessee the right to extend the term of the lease, the length of the term shall be considered as though the right to extend had been exercised.

(Enacted by Stats. 1990, Ch. 79.)



2553

(a) Except as provided in Section 2555, leases may be executed by the guardian or conservator with respect to the property of the estate only after authorization by order of the court.

(b) To obtain an order under this section, the guardian or conservator or any interested person may file a petition with the court. The petition shall state (1) a general description of the property proposed to be leased, (2) the term, rental, and general conditions of the proposed lease, and (3) the advantage to the estate to accrue from giving the lease. If the lease is proposed to be for a term longer than 10 years, the petition shall also state facts showing the need for the longer lease and its advantage to the estate. Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(c) At the hearing, the court shall entertain and consider any other offer made in good faith at the hearing to lease the same property on more favorable terms. If the court is satisfied that it will be to the advantage of the estate, the court shall make an order authorizing the guardian or conservator to make the lease to the person and on the terms and conditions stated in the order. The court shall not make an order authorizing the guardian or conservator to make the lease to any person other than the lessee named in the petition unless the offer made at the hearing is acceptable to the guardian or conservator.

(d) Jurisdiction of the court to administer the estate of the ward or conservatee is effectual to vest the court with jurisdiction to make the order for the lease. This jurisdiction shall conclusively inure to the benefit of the lessee and the lessee s heirs and assigns. No omission, error, or irregularity in the proceedings shall impair or invalidate the proceedings or the lease made pursuant to an order made under this article.

(Enacted by Stats. 1990, Ch. 79.)



2554

(a) An order authorizing the execution of a lease shall set forth the minimum rental or royalty or both and the period of the lease, which shall be for such time as the court may authorize.

(b) The order may authorize other terms and conditions, including, with respect to a lease for the purpose of exploration for or production or removal of minerals, oil, gas, or other hydrocarbon substances, or geothermal energy, any one or more of the following:

(1) A provision for the payment of rental and royalty to a depositary.

(2) A provision for the appointment of a common agent to represent the interests of all the lessors.

(3) A provision for the payment of a compensatory royalty in lieu of rental and in lieu of drilling and producing operations on the land covered by the lease.

(4) A provision empowering the lessee to enter into any agreement authorized by Section 3301 of the Public Resources Code with respect to the land covered by the lease.

(5) A provision for a community oil lease or pooling or unitization by the lessee.

(c) If the lease covers additional property owned by other persons or an undivided or other interest of the ward or conservatee less than the entire ownership in the property, the order may authorize the lease to provide for division of rental and royalty in the proportion that the land or interest of each owner bears to the total area of the land or total interests covered by such lease.

(d) If the lease is for the purpose of exploration for or production or removal of minerals, oil, gas, or other hydrocarbon substances, or geothermal energy, the court may authorize that the lease be for a fixed period and any of the following:

(1) So long thereafter as minerals, oil, gas, or other hydrocarbon substances or geothermal energy are produced in paying quantities from the property leased or mining or drilling operations are conducted thereon.

(2) If the lease provides for the payment of a compensatory royalty, so long thereafter as such compensatory royalty is paid.

(3) If the land covered by the lease is included in an agreement authorized by Section 3301 of the Public Resources Code, so long thereafter as oil, gas, or other hydrocarbon substances are produced in paying quantities from any of the lands included in any such agreement or drilling operations are conducted thereon.

(Enacted by Stats. 1990, Ch. 79.)



2555

If it is to the advantage of the estate, the guardian or conservator may lease, as lessor, real property of the estate without authorization of the court in either of the following cases:

(a) Where the rental does not exceed five thousand dollars ($5,000) a month and the term does not exceed two years.

(b) Where the lease is from month to month, regardless of the amount of the rental.

(Amended by Stats. 1990, Ch. 710, Sec. 11. Operative July 1, 1991, by Sec. 48 of Ch. 710.)



2556

(a) If it is for the advantage, benefit, and best interests of the estate and those interested therein, the guardian or conservator, after authorization by order of the court, may do any of the following either with or without consideration:

(1) Dedicate or convey real property of the estate for any purpose to any of the following:

(A) This state or any public entity in this state.

(B) The United States or any agency or instrumentality of the United States.

(2) Dedicate or convey an easement over any real property of the estate to any person for any purpose.

(3) Convey, release, or relinquish to this state or any public entity in this state any access rights to any street, highway, or freeway from any real property of the estate.

(4) Consent as a lienholder to a dedication, conveyance, release, or relinquishment under paragraph (1), (2), or (3) by the owner of property subject to the lien.

(b) To obtain an order under this section, the guardian or conservator or any other interested person shall file a petition with the court. Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(Enacted by Stats. 1990, Ch. 79.)



2557

(a) Whenever it is for the advantage, benefit, and best interests of the ward or conservatee and those legally entitled to support, maintenance, or education from the ward or conservatee, the guardian or conservator, after authorization by order of the court, may exchange any property of the estate for other property upon such terms and conditions as may be prescribed by the court. The terms and conditions prescribed by the court may include the payment or receipt of part cash by the guardian or conservator.

(b) To obtain an order under this section, the guardian or conservator or any interested person shall file a petition containing all of the following:

(1) A description of the property.

(2) The terms and conditions of the proposed exchange.

(3) A showing that the proposed exchange is for the advantage, benefit, and best interests of the ward or conservatee and those legally entitled to support, maintenance, or education from the ward or conservatee.

(c) Except as provided in subdivision (d), notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(d) If the petition is for authorization to exchange stocks, bonds, or other securities as defined in Section 10200 for different stocks, bonds, or other securities, the court, upon a showing of good cause, may order that the notice be given for a shorter period or be dispensed with.

(e) After authorization by order of the court, the guardian or conservator may execute the conveyance or transfer to the person with whom the exchange is made to effectuate the exchange.

(f) No omission, error, or irregularity in the proceedings under this section shall impair or invalidate the proceedings or the exchange made pursuant to an order made under this section.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 9. Investments and Purchase of Property

2570

(a) The guardian or conservator, after authorization by order of the court, may invest the proceeds of sales and any other money of the estate as provided in the order.

(b) To obtain an order of the court authorizing a transaction under subdivision (a) of this section, the guardian or conservator, the ward or conservatee, or any other interested person may file a petition with the court.

(c) Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1. The court may order that the notice be dispensed with.

(d) The court may require such proof of the fairness and feasibility of the transaction as the court determines is necessary.

(e) If the required showing is made, the court may make an order authorizing the transaction and may prescribe in the order the terms and conditions upon which the transaction shall be made.

(Enacted by Stats. 1990, Ch. 79.)



2571

When authorized by order of the court under Section 2570, the guardian or conservator may purchase:

(a) Real property in this state as a home for the ward or conservatee if such purchase is for the advantage, benefit, and best interest of the ward or conservatee.

(b) Real property as a home for those legally entitled to support and maintenance from the ward or conservatee if such purchase is for the advantage, benefit, and best interest of the ward or conservatee and of those legally entitled to support and maintenance from the ward or conservatee.

(Enacted by Stats. 1990, Ch. 79.)



2572

An order authorizing the guardian or conservator to purchase real property may authorize the guardian or conservator to join with the spouse of the ward or the spouse or domestic partner of the conservatee or with any other person or persons in the purchase of the real property, or an interest, equity, or estate therein, in severalty, in common, in community, or in joint tenancy, for cash or upon a credit or for part cash and part credit. When the court authorizes the purchase of real property, the court may order the guardian or conservator to execute all necessary instruments and commitments to complete the transaction.

(Amended by Stats. 2001, Ch. 893, Sec. 37. Effective January 1, 2002.)



2573

An order authorizing investment in bonds issued by any state or of any city, county, city and county, political subdivision, public corporation, district, or special district of any state may authorize the guardian or conservator to select from among bonds issued by any such issuer, without specifying any particular issuer or issue of bonds, if the type of issuer is designated in general terms and the order specifies as to such bonds a minimum quality rating as shown in a recognized investment service, a minimum interest coupon rate, a minimum yield to maturity, and the date of maturity within a five-year range.

(Enacted by Stats. 1990, Ch. 79.)



2574

(a) Subject to subdivision (b), the guardian or conservator, without authorization of the court, may invest funds of the estate pursuant to this section in:

(1) Direct obligations of the United States, or of the State of California, maturing not later than five years from the date of making the investment.

(2) United States Treasury bonds redeemable at par value on the death of the holder for payment of federal estate taxes, regardless of maturity date.

(3) Securities listed on an established stock or bond exchange in the United States which are purchased on such exchange.

(4) Eligible securities for the investment of surplus state moneys as provided for in Section 16430 of the Government Code.

(5) An interest in a money market mutual fund registered under the Investment Company Act of 1940 (15 U.S.C. Sec. 80a-1, et seq.) or an investment vehicle authorized for the collective investment of trust funds pursuant to Section 9.18 of Part 9 of Title 12 of the Code of Federal Regulations, the portfolios of which are limited to United States government obligations maturing not later than five years from the date of investment and to repurchase agreements fully collateralized by United States government obligations.

(6) Units of a common trust fund described in Section 1564 of the Financial Code. The common trust fund shall have as its objective investment primarily in short-term fixed income obligations and shall be permitted to value investments at cost pursuant to regulations of the appropriate regulatory authority.

(b) In making and retaining investments made under this section, the guardian or conservator shall take into consideration the circumstances of the estate, indicated cash needs, and, if reasonably ascertainable, the date of the prospective termination of the guardianship or conservatorship.

(c) Nothing in this section limits the authority of the guardian or conservator to seek court authorization for any investment, or to make other investments with court authorization, as provided in this division.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 10. Substituted Judgment

2580

(a) The conservator or other interested person may file a petition under this article for an order of the court authorizing or requiring the conservator to take a proposed action for any one or more of the following purposes:

(1) Benefiting the conservatee or the estate.

(2) Minimizing current or prospective taxes or expenses of administration of the conservatorship estate or of the estate upon the death of the conservatee.

(3) Providing gifts for any purposes, and to any charities, relatives (including the other spouse or domestic partner), friends, or other objects of bounty, as would be likely beneficiaries of gifts from the conservatee.

(b) The action proposed in the petition may include, but is not limited to, the following:

(1) Making gifts of principal or income, or both, of the estate, outright or in trust.

(2) Conveying or releasing the conservatee s contingent and expectant interests in property, including marital property rights and any right of survivorship incident to joint tenancy or tenancy by the entirety.

(3) Exercising or releasing the conservatee s powers as donee of a power of appointment.

(4) Entering into contracts.

(5) Creating for the benefit of the conservatee or others, revocable or irrevocable trusts of the property of the estate, which trusts may extend beyond the conservatee s disability or life. A special needs trust for money paid pursuant to a compromise or judgment for a conservatee may be established only under Chapter 4 (commencing with Section 3600) of Part 8, and not under this article.

(6) Transferring to a trust created by the conservator or conservatee any property unintentionally omitted from the trust.

(7) Exercising options of the conservatee to purchase or exchange securities or other property.

(8) Exercising the rights of the conservatee to elect benefit or payment options, to terminate, to change beneficiaries or ownership, to assign rights, to borrow, or to receive cash value in return for a surrender of rights under any of the following:

(A) Life insurance policies, plans, or benefits.

(B) Annuity policies, plans, or benefits.

(C) Mutual fund and other dividend investment plans.

(D) Retirement, profit sharing, and employee welfare plans and benefits.

(9) Exercising the right of the conservatee to elect to take under or against a will.

(10) Exercising the right of the conservatee to disclaim any interest that may be disclaimed under Part 8 (commencing with Section 260) of Division 2.

(11) Exercising the right of the conservatee (A) to revoke or modify a revocable trust or (B) to surrender the right to revoke or modify a revocable trust, but the court shall not authorize or require the conservator to exercise the right to revoke or modify a revocable trust if the instrument governing the trust (A) evidences an intent to reserve the right of revocation or modification exclusively to the conservatee, (B) provides expressly that a conservator may not revoke or modify the trust, or (C) otherwise evidences an intent that would be inconsistent with authorizing or requiring the conservator to exercise the right to revoke or modify the trust.

(12) Making an election referred to in Section 13502 or an election and agreement referred to in Section 13503.

(13) Making a will.

(Amended by Stats. 2001, Ch. 893, Sec. 38. Effective January 1, 2002.)



2581

Notice of the hearing of the petition shall be given, regardless of age, for the period and in the manner provided in Chapter 3 (commencing with Section 1460) or Part 1 to all of the following:

(a) The persons required to be given notice under Chapter 3 (commencing with Section 1460) of Part 1.

(b) The persons required to be named in a petition for the appointment of a conservator.

(c) So far as is known to the petitioner, beneficiaries under any document executed by the conservatee which may have testamentary effect unless the court for good cause dispenses with such notice.

(d) So far as is known to the petitioner, the persons who, if the conservatee were to die immediately, would be the conservatee s heirs under the laws of intestate succession unless the court for good cause dispenses with such notice.

(e) Such other persons as the court may order.

(Amended by Stats. 1996, Ch. 862, Sec. 8. Effective January 1, 1997.)



2582

The court may make an order authorizing or requiring the proposed action under this article only if the court determines all of the following:

(a) The conservatee either (1) is not opposed to the proposed action or (2) if opposed to the proposed action, lacks legal capacity for the proposed action.

(b) Either the proposed action will have no adverse effect on the estate or the estate remaining after the proposed action is taken will be adequate to provide for the needs of the conservatee and for the support of those legally entitled to support, maintenance, and education from the conservatee, taking into account the age, physical condition, standards of living, and all other relevant circumstances of the conservatee and those legally entitled to support, maintenance, and education from the conservatee.

(Enacted by Stats. 1990, Ch. 79.)



2583

In determining whether to authorize or require a proposed action under this article, the court shall take into consideration all the relevant circumstances, which may include, but are not limited to, the following:

(a) Whether the conservatee has legal capacity for the proposed transaction and, if not, the probability of the conservatee s recovery of legal capacity.

(b) The past donative declarations, practices, and conduct of the conservatee.

(c) The traits of the conservatee.

(d) The relationship and intimacy of the prospective donees with the conservatee, their standards of living, and the extent to which they would be natural objects of the conservatee s bounty by any objective test based on such relationship, intimacy, and standards of living.

(e) The wishes of the conservatee.

(f) Any known estate plan of the conservatee (including, but not limited to, the conservatee s will, any trust of which the conservatee is the settlor or beneficiary, any power of appointment created by or exercisable by the conservatee, and any contract, transfer, or joint ownership arrangement with provisions for payment or transfer of benefits or interests at the conservatee s death to another or others which the conservatee may have originated).

(g) The manner in which the estate would devolve upon the conservatee s death, giving consideration to the age and the mental and physical condition of the conservatee, the prospective devisees or heirs of the conservatee, and the prospective donees.

(h) The value, liquidity, and productiveness of the estate.

(i) The minimization of current or prospective income, estate, inheritance, or other taxes or expenses of administration.

(j) Changes of tax laws and other laws which would likely have motivated the conservatee to alter the conservatee s estate plan.

(k) The likelihood from all the circumstances that the conservatee as a reasonably prudent person would take the proposed action if the conservatee had the capacity to do so.

(l) Whether any beneficiary is the spouse or domestic partner of the conservatee.

(m) Whether a beneficiary has committed physical abuse, neglect, false imprisonment, or financial abuse against the conservatee after the conservatee was substantially unable to manage his or her financial resources, or resist fraud or undue influence, and the conservatee s disability persisted throughout the time of the hearing on the proposed substituted judgment.

(Amended by Stats. 2011, Ch. 308, Sec. 10. Effective January 1, 2012.)



2584

After hearing, the court, in its discretion, may approve, modify and approve, or disapprove the proposed action and may authorize or direct the conservator to transfer or dispose of assets or take other action as provided in the court s order.

(Enacted by Stats. 1990, Ch. 79.)



2585

Nothing in this article imposes any duty on the conservator to propose any action under this article, and the conservator is not liable for failure to propose any action under this article.

(Enacted by Stats. 1990, Ch. 79.)



2586

(a) As used in this section, estate plan of the conservatee includes, but is not limited to, the conservatee s will, any trust of which the conservatee is the settlor or beneficiary, any power of appointment created by or exercisable by the conservatee, and any contract, transfer, or joint ownership arrangement with provisions for payment or transfer of benefits or interests at the conservatee s death to another or others which the conservatee may have originated.

(b) Notwithstanding Article 3 (commencing with Section 950) of Chapter 4 of Division 8 of the Evidence Code (lawyer-client privilege), the court, in its discretion, may order that any person having possession of any document constituting all or part of the estate plan of the conservatee shall deliver the document to the court for examination by the court, and, in the discretion of the court, by the attorneys for the persons who have appeared in the proceedings under this article, in connection with the petition filed under this article.

(c) Unless the court otherwise orders, no person who examines any document produced pursuant to an order under this section shall disclose the contents of the document to any other person. If that disclosure is made, the court may adjudge the person making the disclosure to be in contempt of court.

(d) For good cause, the court may order that a document constituting all or part of the estate plan of the conservatee, whether or not produced pursuant to an order under this section, shall be delivered for safekeeping to the custodian designated by the court. The court may impose those conditions it determines are appropriate for holding and safeguarding the document. The court may authorize the conservator to take any action a depositor may take under Part 15 (commencing with Section 700) of Division 2.

(Amended by Stats. 1993, Ch. 519, Sec. 5. Effective January 1, 1994.)






ARTICLE 11. Independent Exercise of Powers

2590

(a) The court may, in its discretion, make an order granting the guardian or conservator any one or more or all of the powers specified in Section 2591 if the court determines that, under the circumstances of the particular guardianship or conservatorship, it would be to the advantage, benefit, and best interest of the estate to do so. Subject only to the requirements, conditions, or limitations as are specifically and expressly provided, either directly or by reference, in the order granting the power or powers, and if consistent with Section 2591, the guardian or conservator may exercise the granted power or powers without notice, hearing, or court authorization, instructions, approval, or confirmation in the same manner as the ward or conservatee could do if possessed of legal capacity.

(b) The guardian or conservator does not have a power specified in Section 2591 without authorization by a court under this article or other express provisions of this code.

(Amended by Stats. 2007, Ch. 553, Sec. 18. Effective January 1, 2008.)



2591

The powers referred to in Section 2590 are:

(a) The power to operate, for a period longer than 45 days, at the risk of the estate a business, farm, or enterprise constituting an asset of the estate.

(b) The power to grant and take options.

(c) (1) The power to sell at public or private sale real or personal property of the estate without confirmation of the court of the sale, other than the personal residence of a conservatee.

(2) The power to sell at public or private sale the personal residence of the conservatee as described in Section 2591.5 without confirmation of the court of the sale. The power granted pursuant to this paragraph is subject to the requirements of Sections 2352.5 and 2541.

(3) For purposes of this subdivision, authority to sell property includes authority to contract for the sale and fulfill the terms and conditions of the contract, including conveyance of the property.

(d) The power to create by grant or otherwise easements and servitudes.

(e) The power to borrow money.

(f) The power to give security for the repayment of a loan.

(g) The power to purchase real or personal property.

(h) The power to alter, improve, raze, replace, and rebuild property of the estate.

(i) The power to let or lease property of the estate, or extend, renew, or modify a lease of real property, for which the monthly rental or lease term exceeds the maximum specified in Sections 2501 and 2555 for any purpose (including exploration for and removal of gas, oil, and other minerals and natural resources) and for any period, including a term commencing at a future time.

(j) The power to lend money on adequate security.

(k) The power to exchange property of the estate.

(l) The power to sell property of the estate on credit if any unpaid portion of the selling price is adequately secured.

(m) The power to commence and maintain an action for partition.

(n) The power to exercise stock rights and stock options.

(o) The power to participate in and become subject to and to consent to the provisions of a voting trust and of a reorganization, consolidation, merger, dissolution, liquidation, or other modification or adjustment affecting estate property.

(p) The power to pay, collect, compromise, or otherwise adjust claims, debts, or demands upon the guardianship or conservatorship described in subdivision (a) of Section 2501, Section 2502 or 2504, or to arbitrate any dispute described in Section 2406.

(Amended by Stats. 2007, Ch. 553, Sec. 19. Effective January 1, 2008.)



2591.5

(a) Notwithstanding any other provisions of this article, a conservator seeking an order under Section 2590 authorizing a sale of the conservatee s personal residence shall demonstrate to the court that the terms of sale, including the price for which the property is to be sold and the commissions to be paid from the estate, are in all respects in the best interests of the conservatee.

(b) A conservator authorized to sell the conservatee s personal residence pursuant to Section 2590 shall comply with the provisions of Section 10309 concerning appraisal or new appraisal of the property for sale and sale at a minimum offer price. Notwithstanding Section 10309, if the last appraisal of the conservatee s personal residence was conducted more than six months prior to the proposed sale of the property, a new appraisal shall be required prior to the sale of the property, unless the court finds that it is in the best interests of the conservatee to rely on an appraisal of the personal residence that was conducted not more than one year prior to the proposed sale of the property. For purposes of this section, the date of sale is the date of the contract for sale of the property.

(c) Within 15 days of the close of escrow, the conservator shall serve a copy of the final escrow settlement statement on all persons entitled to notice of the petition for appointment for a conservator and all persons who have filed and served a request for special notice and shall file a copy of the final escrow statement along with a proof of service with the court.

(d) The court may, for good cause, waive any of the requirements of this section.

(Amended by Stats. 2007, Ch. 553, Sec. 20. Effective January 1, 2008.)



2592

(a) The guardian or conservator may apply by petition for an order under Section 2590.

(b) The application for the order may be included in the petition for the appointment of the guardian or conservator. In such case, the notice of hearing on the petition shall include a statement that the petition includes an application for the grant of one or more powers under this article and shall list the specific power or powers applied for.

(c) If the application for the order is made by petition filed after the filing of the petition for the appointment of the guardian or conservator, notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(Enacted by Stats. 1990, Ch. 79.)



2593

(a) The court, on its own motion or on petition of any interested person, when it appears to be for the best interests of the ward or conservatee or the estate, may withdraw any or all of the powers previously granted pursuant to this article or may impose restrictions, conditions, and limitations on the exercise of such powers by the guardian or conservator.

(b) Notice of the hearing on a petition under this section shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(Enacted by Stats. 1990, Ch. 79.)



2594

(a) When a power or powers are granted pursuant to this article, the letters of guardianship or conservatorship shall state the power or powers so granted and the restrictions, conditions, or limitations, if any, prescribed in the order and shall refer to this article.

(b) When a power or powers are granted by a subsequent order, new letters shall be issued in the form described in subdivision (a).

(c) If the powers are withdrawn, or if the powers are restricted, conditioned, or limited by a subsequent order after they are granted, new letters shall be issued accordingly.

(Enacted by Stats. 1990, Ch. 79.)



2595

(a) The grant of a power or powers pursuant to this article does not affect the right of the guardian or conservator to petition the court as provided in Section 2403 or to petition the court under other provisions of this code, as to a particular transaction or matter, in the same manner as if the power or powers had not been granted pursuant to this article.

(b) Where authority exists under other provisions of law, either general or specific, for the guardian or conservator to do any act or to enter into any transaction described in Section 2591, the guardian or conservator may proceed under such other provisions of law and is not required to obtain authority under this article.

(Enacted by Stats. 1990, Ch. 79.)









CHAPTER 7. Inventory and Accounts

ARTICLE 1. Definitions and General Provisions

2600

As used in this chapter, unless the context otherwise requires:

(a) Conservator means (1) the conservator of the estate or (2) the limited conservator of the estate to the extent that the powers and duties of the limited conservator are specifically and expressly provided by the order appointing the limited conservator.

(b) Estate means all of the conservatee s or ward s personal property, wherever located, and real property located in this state.

(c) Guardian means the guardian of the estate.

(Amended by Stats. 2008, Ch. 52, Sec. 4. Effective January 1, 2009.)



2601

(a) Unless otherwise ordered by the court, if the ward or conservatee is employed at any time during the continuance of the guardianship or conservatorship:

(1) The wages or salaries for such employment are not a part of the estate and the guardian or conservator is not accountable for such wages or salaries.

(2) The wages or salaries for such employment shall be paid to the ward or conservatee and are subject to his or her control to the same extent as if the guardianship or conservatorship did not exist.

(b) Any court order referred to in subdivision (a) is binding upon the employer only after notice of the order has been received by the employer.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Inventory and Appraisal of Estate

2610

(a) Within 90 days after appointment, or within any further time as the court for reasonable cause upon ex parte petition of the guardian or conservator may allow, the guardian or conservator shall file with the clerk of the court and mail to the conservatee and to the attorneys of record for the ward or conservatee, along with notice of how to file an objection, an inventory and appraisal of the estate, made as of the date of the appointment of the guardian or conservator. A copy of this inventory and appraisal, along with notice of how to file an objection, also shall be mailed to the conservatee s spouse or registered domestic partner, the conservatee s relatives in the first degree, and, if there are no such relatives, to the next closest relative, unless the court determines that the mailing will result in harm to the conservatee.

(b) The guardian or conservator shall take and subscribe to an oath that the inventory contains a true statement of all of the estate of the ward or conservatee of which the guardian or conservator has possession or knowledge. The oath shall be endorsed upon or annexed to the inventory.

(c) The property described in the inventory shall be appraised in the manner provided for the inventory and appraisal of estates of decedents. The guardian or conservator may appraise the assets that a personal representative could appraise under Section 8901.

(d) If a conservatorship is initiated pursuant to the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code), and no sale of the estate will occur:

(1) The inventory and appraisal required by subdivision (a) shall be filed within 90 days after appointment of the conservator.

(2) The property described in the inventory may be appraised by the conservator and need not be appraised by a probate referee.

(e) By January 1, 2008, the Judicial Council shall develop a form to effectuate the notice required in subdivision (a).

(Amended by Stats. 2006, Ch. 493, Sec. 23. Effective January 1, 2007.)



2611

If the ward or conservatee is or has been during the guardianship or conservatorship a patient in a state hospital under the jurisdiction of the State Department of State Hospitals or the State Department of Developmental Services, the guardian or conservator shall mail a copy of the inventory and appraisal filed under Section 2610 to the director of the appropriate department at the director s office in Sacramento not later than 15 days after the inventory and appraisal is filed with the court. Compliance with this section is not required if an unrevoked certificate described in subdivision (c) of Section 1461 is on file with the court with respect to the ward or conservatee.

(Amended by Stats. 2012, Ch. 440, Sec. 46. Effective September 22, 2012.)



2612

If a timely request is made, the clerk of court shall mail a copy of the inventory and appraisal filed under Section 2610 to the county assessor.

(Enacted by Stats. 1990, Ch. 79.)



2613

Whenever any property of the ward or conservatee is discovered that was not included in the inventory, or whenever any other property is received by the ward or conservatee or by the guardian or conservator on behalf of the ward or conservatee (other than by the actions of the guardian or conservator in the investment and management of the estate), the guardian or conservator shall file a supplemental inventory and appraisal for that property and like proceedings shall be followed with respect thereto as in the case of an original inventory, but the appraisal shall be made as of the date the property was so discovered or received.

(Enacted by Stats. 1990, Ch. 79.)



2614

(a) Within 30 days after the inventory and appraisal is filed, the guardian or conservator or any creditor or other interested person may file written objections to any or all appraisals. The clerk shall set the objections for hearing not less than 15 days after their filing.

(b) Notice of the hearing, together with a copy of the objections, shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1. If the appraisal was made by a probate referee, the person objecting shall also mail notice of the hearing and a copy of the objection to the probate referee at least 15 days before the time set for the hearing.

(c) The court shall determine the objections and may fix the true value of any asset to which objection has been filed. For the purpose of this subdivision, the court may cause an independent appraisal or appraisals to be made by at least one additional appraiser at the expense of the estate or, if the objecting party is not the guardian or conservator and the objection is rejected by the court, the court may assess the cost of any such additional appraisal or appraisals against the objecting party.

(Enacted by Stats. 1990, Ch. 79.)



2614.5

(a) If the guardian or conservator fails to file an inventory and appraisal within the time allowed by law or by court order, upon request of the ward or conservatee, the spouse of the ward or the spouse or domestic partner of the conservatee, any relative or friend of the ward or conservatee, or any interested person, the court shall order the guardian or conservator to file the inventory and appraisal within the time prescribed in the order or to show cause why the guardian or conservator should not be removed. The person who requested the order shall serve it upon the guardian or conservator in the manner provided in Section 415.10 or 415.30 of the Code of Civil Procedure or in a manner as is ordered by the court.

(b) If the guardian or conservator fails to file the inventory and appraisal as required by the order within the time prescribed in the order, unless good cause is shown for not doing so, the court, on its own motion or on petition, may remove the guardian or conservator, revoke the letters of guardianship or conservatorship, and enter judgment accordingly, and order the guardian or conservator to file an account and to surrender the estate to the person legally entitled thereto.

(c) The procedure provided in this section is optional and does not preclude the use of any other remedy or sanction when an inventory and appraisal is not timely filed.

(Amended by Stats. 2001, Ch. 893, Sec. 39. Effective January 1, 2002.)



2614.7

If a guardian or conservator of the person or estate, or both, is a professional fiduciary, as described in Section 2340, who is required to be licensed under the Professional Fiduciaries Act (Chapter 6 (commencing with Section 6500) of Division 3 of the Business and Professions Code), the guardian or conservator shall file, concurrently with the inventory and appraisal required by Section 2610, a proposed hourly fee schedule or another statement of his or her proposed compensation from the estate of the ward or conservatee for services performed as a guardian or conservator. The filing of a proposed hourly fee schedule or another statement of the guardian s or conservator s proposed compensation, as required by this section, shall not preclude a court from later reducing the guardian s, conservator s, or his or her attorney s fees or other compensation.

(Added by Stats. 2013, Ch. 248, Sec. 4. Effective January 1, 2014.)



2614.8

At any time on or after one year from the submission of an hourly fee schedule or another statement of proposed compensation under this section or under Section 1510, 1821, 2250, or 2614.7, a guardian or conservator who is a professional fiduciary may submit a new proposed hourly fee schedule or another statement of his or her proposed compensation from the estate of the proposed ward or proposed conservatee. The submittal of a new hourly fee schedule or another statement of the guardian s or conservator s proposed compensation, as authorized by this section, shall not preclude a court from later reducing the guardian s or conservator s hourly fees or other compensation, or his or her attorney s fees or other compensation.

(Added by Stats. 2013, Ch. 248, Sec. 5. Effective January 1, 2014.)



2615

If a guardian or conservator fails to file any inventory required by this article within the time prescribed by law or by court order, the guardian or conservator is liable for damages for any injury to the estate, or to any interested person, directly resulting from the failure timely to file the inventory. Damages awarded pursuant to this section are a personal liability of the guardian or conservator and a liability on the bond, if any.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2.5. Examination Concerning Assets of Estate

2616

(a) A petition may be filed under this article by any one or more of the following:

(1) The guardian or conservator.

(2) The ward or conservatee.

(3) A creditor or other interested person, including persons having only an expectancy or prospective interest in the estate.

(b) Upon the filing of a petition under this article, the court may order that a citation be issued to a person to answer interrogatories, or to appear before the court and be examined under oath, or both, concerning any of the following allegations made in the petition:

(1) The person has wrongfully taken, concealed, or disposed of property of the ward or conservatee.

(2) The person has knowledge or possession of any of the following:

(A) A deed, conveyance, bond, contract, or other writing that contains evidence of or tends to disclose the right, title, interest, or claim of the ward or conservatee to property.

(B) An instrument in writing belonging to the ward or conservatee.

(3) The person asserts a claim against the ward or conservatee or the estate.

(4) The estate asserts a claim against the person.

(c) If the citation requires the person to appear before the court, the court and the petitioner may examine the person under oath upon the matters recited in the petition. The citation may include a requirement for this person to produce documents and other personal property specified in the citation.

(d) Disobedience of a citation issued pursuant to this section may be punished as a contempt of the court issuing the citation.

(Amended by Stats. 1994, Ch. 806, Sec. 18. Effective January 1, 1995.)



2617

Interrogatories may be put to a person cited to answer interrogatories under Section 2616. The interrogatories and answers shall be in writing. The answers shall be signed under penalty of perjury by the person cited. The interrogatories and answers shall be filed with the court.

(Enacted by Stats. 1990, Ch. 79.)



2618

(a) At an examination, witnesses may be produced and examined on either side.

(b) If upon the examination it appears that the allegations of the petition are true, the court may order the person to disclose the person s knowledge of the facts.

(c) If upon the examination it appears that the allegations of the petition are not true, the person s necessary expenses, including reasonable attorney s fees, shall be charged against the petitioner or allowed out of the estate, in the discretion of the court.

(Enacted by Stats. 1990, Ch. 79.)



2619

(a) On petition of the guardian or conservator, the court may issue a citation to a person who has possession or control of property in the estate of the ward or conservatee to appear before the court and make an account under oath of the property and the person s actions with respect to the property.

(b) Disobedience of a citation issued pursuant to this section may be punished as a contempt of the court issuing the citation.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 3. Accounts

2620

(a) At the expiration of one year from the time of appointment and thereafter not less frequently than biennially, unless otherwise ordered by the court to be more frequent, the guardian or conservator shall present the accounting of the assets of the estate of the ward or conservatee to the court for settlement and allowance in the manner provided in Chapter 4 (commencing with Section 1060) of Part 1 of Division 3. By January 1, 2008, the Judicial Council, in consultation with the California Judges Association, the California Association of Superior Court Investigators, the California State Association of Public Administrators, Public Guardians, and Public Conservators, the State Bar of California, and the California Society of Certified Public Accountants, shall develop a standard accounting form, a simplified accounting form, and rules for when the simplified accounting form may be used. After January 1, 2008, all accountings submitted pursuant to this section shall be submitted on the Judicial Council form.

(b) The final court accounting of the guardian or conservator following the death of the ward or conservatee shall include a court accounting for the period that ended on the date of death and a separate accounting for the period subsequent to the date of death.

(c) Along with each court accounting, the guardian or conservator shall file supporting documents, as provided in this section.

(1) For purposes of this subdivision, the term account statement shall include any original account statement from any institution, as defined in Section 2890, or any financial institution, as defined in Section 2892, in which money or other assets of the estate are held or deposited.

(2) The filing shall include all account statements showing the account balance as of the closing date of the accounting period of the court accounting. If the court accounting is the first court accounting of the guardianship or conservatorship, the guardian or conservator shall provide to the court all account statements showing the account balance immediately preceding the date the conservator or guardian was appointed and all account statements showing the account balance as of the closing date of the first court accounting.

(3) If the guardian or conservator is a private professional or licensed guardian or conservator, the guardian or conservator shall also file all original account statements, as described above, showing the balance as of all periods covered by the accounting.

(4) The filing shall include the original closing escrow statement received showing the charges and credits for any sale of real property of the estate.

(5) If the ward or conservatee is in a residential care facility or a long-term care facility, the filing shall include the original bill statements for the facility.

(6) This subdivision shall not apply to the public guardian if the money belonging to the estate is pooled with money belonging to other estates pursuant to Section 2940 and Article 3 (commencing with Section 7640) of Chapter 4 of Part 1 of Division 7. Nothing in this section shall affect any other duty or responsibility of the public guardian with regard to managing money belonging to the estate or filing accountings with the court.

(7) If any document to be filed or lodged with the court under this section contains the ward s or conservatee s social security number or any other personal information regarding the ward or conservatee that would not ordinarily be disclosed in a court accounting, an inventory and appraisal, or other nonconfidential pleadings filed in the action, the account statement or other document shall be attached to a separate affidavit describing the character of the document, captioned CONFIDENTIAL FINANCIAL STATEMENT in capital letters. Except as otherwise ordered by the court, the clerk of the court shall keep the document confidential except to the court and subject to disclosure only upon an order of the court. The guardian or conservator may redact the ward s or conservatee s social security number from any document lodged with the court under this section.

(8) Courts may provide by local rule that the court shall retain all documents lodged with it under this subdivision until the court s determination of the guardian s or conservator s account has become final, at which time the supporting documents shall be returned to the depositing guardian or conservator or delivered to any successor appointed by the court.

(d) Each accounting is subject to random or discretionary, full or partial review by the court. The review may include consideration of any information necessary to determine the accuracy of the accounting. If the accounting has any material error, the court shall make an express finding as to the severity of the error and what further action is appropriate in response to the error, if any. Among the actions available to the court is immediate suspension of the guardian or conservator without further notice or proceedings and appointment of a temporary guardian or conservator or removal of the guardian or conservator pursuant to Section 2650 and appointment of a temporary guardian or conservator.

(e) The guardian or conservator shall make available for inspection and copying, upon reasonable notice, to any person designated by the court to verify the accuracy of the accounting, all books and records, including receipts for any expenditures, of the guardianship or conservatorship.

(f) A superior court shall not be required to perform any duties imposed pursuant to the amendments to this section enacted by Chapter 493 of the Statutes 2006 until the Legislature makes an appropriation identified for this purpose.

(Amended by Stats. 2011, Ch. 10, Sec. 20. Effective March 24, 2011.)



2620.1

The Judicial Council shall, by January 1, 2009, develop guidelines to assist investigators and examiners in reviewing accountings and detecting fraud.

(Added by Stats. 2007, Ch. 553, Sec. 21. Effective January 1, 2008.)



2620.2

(a) Whenever the conservator or guardian has failed to file an accounting as required by Section 2620, the court shall require that written notice be given to the conservator or guardian and the attorney of record for the conservatorship or guardianship directing the conservator or guardian to file an accounting and to set the accounting for hearing before the court within 30 days of the date of the notice or, if the conservator or guardian is a public agency, within 45 days of the date of the notice. The court may, upon cause shown, grant an additional 30 days to file the accounting.

(b) Failure to file the accounting within the time specified under subdivision (a), or within 45 days of actual receipt of the notice, whichever is later, shall constitute a contempt of the authority of the court as described in Section 1209 of the Code of Civil Procedure.

(c) If the conservator or guardian does not file an accounting with all appropriate supporting documentation and set the accounting for hearing as required by Section 2620, the court shall do one or more of the following and shall report that action to the bureau established pursuant to Section 6510 of the Business and Professions Code:

(1) Remove the conservator or guardian as provided under Article 1 (commencing with Section 2650) of Chapter 9 of Part 4 of Division 4.

(2) Issue and serve a citation requiring a guardian or conservator who does not file a required accounting to appear and show cause why the guardian or conservator should not be punished for contempt. If the guardian or conservator purposely evades personal service of the citation, the guardian or conservator shall be immediately removed from office.

(3) Suspend the powers of the conservator or guardian and appoint a temporary conservator or guardian, who shall take possession of the assets of the conservatorship or guardianship, investigate the actions of the conservator or guardian, and petition for surcharge if this is in the best interests of the ward or conservatee. Compensation for the temporary conservator or guardian, and counsel for the temporary conservator or guardian, shall be treated as a surcharge against the conservator or guardian, and if unpaid shall be considered a breach of condition of the bond.

(4) (A) Appoint legal counsel to represent the ward or conservatee if the court has not suspended the powers of the conservator or guardian and appoint a temporary conservator or guardian pursuant to paragraph (3). Compensation for the counsel appointed for the ward or conservatee shall be treated as a surcharge against the conservator or guardian, and if unpaid shall be considered a breach of a condition on the bond, unless for good cause shown the court finds that counsel for the ward or conservatee shall be compensated according to Section 1470. The court shall order the legal counsel to do one or more of the following:

(i) Investigate the actions of the conservator or guardian, and petition for surcharge if this is in the best interests of the ward or conservatee.

(ii) Recommend to the court whether the conservator or guardian should be removed.

(iii) Recommend to the court whether money or other property in the estate should be deposited pursuant to Section 2453, 2453.5, 2454, or 2455, to be subject to withdrawal only upon authorization of the court.

(B) After resolution of the matters for which legal counsel was appointed in subparagraph (A), the court shall terminate the appointment of legal counsel, unless the court determines that continued representation of the ward or conservatee and the estate is necessary and reasonable.

(5) If the conservator or guardian is exempt from the licensure requirements of Chapter 6 (commencing with Section 6500) of Division 3 of the Business and Professions Code, upon ex parte application or any notice as the court may require, extend the time to file the accounting, not to exceed an additional 30 days after the expiration of the deadline described in subdivision (a), where the court finds there is good cause and that the estate is adequately bonded. After expiration of any extensions, if the accounting has not been filed, the court shall take action as described in paragraphs (1) to (3), inclusive.

(d) Subdivision (c) does not preclude the court from additionally taking any other appropriate action in response to a failure to file a proper accounting in a timely manner.

(Amended by Stats. 2007, Ch. 553, Sec. 22. Effective January 1, 2008.)



2621

Notice of the hearing on the account of the guardian or conservator shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1. If notice is required to be given to the Director of State Hospitals or the Director of Developmental Services under Section 1461, the account shall not be settled or allowed unless notice has been given as provided in Section 1461.

(Amended by Stats. 2012, Ch. 440, Sec. 47. Effective September 22, 2012.)



2622

The ward or conservatee, the spouse of the ward or the spouse or domestic partner of the conservatee, any relative or friend of the ward or conservatee, or any creditor or other interested person may file written objections to the account of the guardian or conservator, stating the items of the account to which objection is made and the basis for the objection.

(Amended by Stats. 2001, Ch. 893, Sec. 40. Effective January 1, 2002.)



2622.5

(a) If the court determines that the objections were without reasonable cause and in bad faith, the court may order the objector to pay the compensation and costs of the conservator or guardian and other expenses and costs of litigation, including attorney s fees, incurred to defend the account. The objector shall be personally liable to the guardianship or conservatorship estate for the amount ordered.

(b) If the court determines that the opposition to the objections was without reasonable cause and in bad faith, the court may award the objector the costs of the objector and other expenses and costs of litigation, including attorney s fees, incurred to contest the account. The amount awarded is a charge against the compensation of the guardian or conservator, and the guardian or conservator is liable personally and on the bond, if any, for any amount that remains unsatisfied.

(Added by Stats. 1996, Ch. 563, Sec. 12. Effective January 1, 1997.)



2623

(a) Except as provided in subdivision (b) of this section, the guardian or conservator shall be allowed all of the following:

(1) The amount of the reasonable expenses incurred in the exercise of the powers and the performance of the duties of the guardian or conservator (including, but not limited to, the cost of any surety bond furnished, reasonable attorney s fees, and such compensation for services rendered by the guardian or conservator of the person as the court determines is just and reasonable).

(2) Such compensation for services rendered by the guardian or conservator as the court determines is just and reasonable.

(3) All reasonable disbursements made before appointment as guardian or conservator.

(4) In the case of termination other than by the death of the ward or conservatee, all reasonable disbursements made after the termination of the guardianship or conservatorship but prior to the discharge of the guardian or conservator by the court.

(5) In the case of termination by the death of the ward or conservatee, all reasonable expenses incurred prior to the discharge of the guardian or conservator by the court for the custody and conservation of the estate and its delivery to the personal representative of the estate of the deceased ward or conservatee or in making other disposition of the estate as provided for by law.

(b) The guardian or conservator shall not be compensated from the estate for any costs or fees that the guardian or conservator incurred in unsuccessfully opposing a petition, or other request or action, made by or on behalf of the ward or conservatee, unless the court determines that the opposition was made in good faith, based on the best interests of the ward or conservatee.

(Amended by Stats. 2006, Ch. 493, Sec. 26. Effective January 1, 2007.)



2625

Any sale or purchase of property or other transaction not previously authorized, approved, or confirmed by the court is subject to review by the court upon the next succeeding account of the guardian or conservator occurring after the transaction. Upon such account and review, the court may hold the guardian or conservator liable for any violation of duties in connection with the sale, purchase, or other transaction. Nothing in this section shall be construed to affect the validity of any sale or purchase or other transaction.

(Enacted by Stats. 1990, Ch. 79.)



2626

If it appears upon the settlement of any account that the estate has been entirely exhausted through expenditures or disbursements which are approved by the court, the court, upon settlement of the account, shall order the proceeding terminated and the guardian or conservator forthwith discharged unless the court determines that there is reason to continue the proceeding.

(Enacted by Stats. 1990, Ch. 79.)



2627

(a) After a ward has reached majority, the ward may settle accounts with the guardian and give the guardian a release which is valid if obtained fairly and without undue influence.

(b) Except as otherwise provided by this code, a guardian is not entitled to a discharge until one year after the ward has attained majority.

(Enacted by Stats. 1990, Ch. 79.)



2628

(a) The court may make an order that the guardian or conservator need not present the accounts otherwise required by this chapter so long as all of the following conditions are satisfied:

(1) The estate at the beginning and end of the accounting period for which an account is otherwise required consisted of property, exclusive of the residence of the ward or conservatee, of a total net value of less than fifteen thousand dollars ($15,000).

(2) The income of the estate for each month of the accounting period, exclusive of public benefit payments, was less than two thousand dollars ($2,000).

(3) All income of the estate during the accounting period, if not retained, was spent for the benefit of the ward or conservatee.

(b) Notwithstanding that the court has made an order under subdivision (a), the ward or conservatee or any interested person may petition the court for an order requiring the guardian or conservator to present an account as otherwise required by this chapter or the court on its own motion may make that an order. An order under this subdivision may be made ex parte or on such notice of hearing as the court in its discretion requires.

(c) For any accounting period during which all of the conditions of subdivision (a) are not satisfied, the guardian or conservator shall present the account as otherwise required by this chapter.

(Amended by Stats. 2007, Ch. 553, Sec. 23. Effective January 1, 2008.)






ARTICLE 4. Accounts on Termination of Relationship

2630

The termination of the relationship of guardian and ward or conservator and conservatee by the death of either, by the ward attaining majority, by the determination of the court that the guardianship or conservatorship is no longer necessary, by the removal or resignation of the guardian or conservator, or for any other reason, does not cause the court to lose jurisdiction of the proceeding for the purpose of settling the accounts of the guardian or conservator or for any other purpose incident to the enforcement of the judgments and orders of the court upon such accounts or upon the termination of the relationship.

(Enacted by Stats. 1990, Ch. 79.)



2631

(a) Upon the death of the ward or conservatee, the guardian or conservator may contract for and pay a reasonable sum for the expenses of the last illness and the disposition of the remains of the deceased ward or conservatee, and for unpaid court-approved attorney s fees, and may pay the unpaid expenses of the guardianship or conservatorship accruing before or after the death of the ward or conservatee, in full or in part, to the extent reasonable, from any personal property of the deceased ward or conservatee which is under the control of the guardian or conservator.

(b) If after payment of expenses under subdivision (a), the total market value of the remaining estate of the decedent does not exceed the amount determined under Section 13100, the guardian or conservator may petition the court for an order permitting the guardian or conservator to liquidate the decedent s estate. The guardian or conservator may petition even though there is a will of the decedent in existence if the will does not appoint an executor or if the named executor refuses to act. No notice of the petition need be given. If the order is granted, the guardian or conservator may sell personal property of the decedent, withdraw money of the decedent in an account in a financial institution, and collect a debt, claim, or insurance proceeds owed to the decedent or the decedent s estate, and a person having possession or control shall pay or deliver the money or property to the guardian or conservator.

(c) After payment of expenses, the guardian or conservator may transfer any remaining property as provided in Division 8 (commencing with Section 13000). For this purpose, the value of the property of the deceased ward or conservatee shall be determined after the deduction of the expenses so paid.

(Amended by Stats. 1996, Ch. 563, Sec. 13. Effective January 1, 1997.)



2632

(a) As used in this section:

(1) Incapacitated means lack of capacity to serve as guardian or conservator.

(2) Legal representative means the personal representative of a deceased guardian or conservator or the conservator of the estate of an incapacitated guardian or conservator.

(b) If a guardian or conservator dies or becomes incapacitated and a legal representative is appointed for the deceased or incapacitated guardian or conservator, the legal representative shall, not later than 60 days after appointment unless the court extends the time, file an account of the administration of the deceased or incapacitated guardian or conservator.

(c) If a guardian or conservator dies or becomes incapacitated and no legal representative is appointed for the deceased or incapacitated guardian or conservator, or if the guardian or conservator absconds, the court may compel the attorney for the deceased, incapacitated, or absconding guardian or conservator or the attorney of record in the guardianship or conservatorship proceeding to file an account of the administration of the deceased, incapacitated, or absconding guardian or conservator.

(d) The legal representative or attorney shall exercise reasonable diligence in preparing an account under this section. Verification of the account may be made on information and belief. The court shall settle the account as in other cases. The court shall allow reasonable compensation to the legal representative or the attorney for preparing the account. The amount allowed shall be a charge against the estate that was being administered by the deceased, incapacitated, or absconding guardian or conservator. Legal services for which compensation shall be allowed to the attorney under this subdivision include those services rendered by any paralegal performing the services under the direction and supervision of an attorney. The petition or application for compensation shall set forth the hours spent and services performed by the paralegal.

(Enacted by Stats. 1990, Ch. 79.)



2633

Subject to Section 2630, where the guardianship or conservatorship terminates before the inventory of the estate has been filed, the court, in its discretion and upon such notice as the court may require, may make an order that the guardian or conservator need not file the inventory and appraisal and that the guardian or conservator shall file an account covering only those assets of the estate of which the guardian or conservator has possession or control.

(Enacted by Stats. 1990, Ch. 79.)









CHAPTER 8. Compensation of Guardian, Conservator, and Attorney

2640

(a) At any time after the filing of the inventory and appraisal, but not before the expiration of 90 days from the issuance of letters or any other period of time as the court for good cause orders, the guardian or conservator of the estate may petition the court for an order fixing and allowing compensation to any one or more of the following:

(1) The guardian or conservator of the estate for services rendered to that time.

(2) The guardian or conservator of the person for services rendered to that time.

(3) The attorney for services rendered to that time by the attorney to the guardian or conservator of the person or estate or both.

(b) Notice of the hearing shall be given for the period and in the manner provided for in Chapter 3 (commencing with Section 1460) of Part 1.

(c) Upon the hearing, the court shall make an order allowing (1) any compensation requested in the petition the court determines is just and reasonable to the guardian or conservator of the estate for services rendered or to the guardian or conservator of the person for services rendered, or to both, and (2) any compensation requested in the petition the court determines is reasonable to the attorney for services rendered to the guardian or conservator of the person or estate or both. The compensation allowed to the guardian or conservator of the person, the guardian or conservator of the estate, and to the attorney may, in the discretion of the court, include compensation for services rendered before the date of the order appointing the guardian or conservator. The compensation allowed shall thereupon be charged to the estate. Legal services for which the attorney may be compensated include those services rendered by any paralegal performing legal services under the direction and supervision of an attorney. The petition or application for compensation shall set forth the hours spent and services performed by the paralegal.

(d) Notwithstanding the provisions of subdivision (c), the guardian or conservator shall not be compensated from the estate for any costs or fees that the guardian or conservator incurred in unsuccessfully opposing a petition, or other request or action, made by or on behalf of the ward or conservatee, unless the court determines that the opposition was made in good faith, based on the best interests of the ward or conservatee.

(Amended by Stats. 2006, Ch. 493, Sec. 27. Effective January 1, 2007.)



2640.1

(a) If a person has petitioned for the appointment of a particular conservator and another conservator was appointed while the petition was pending, but not before the expiration of 90 days from the issuance of letters, the person who petitioned for the appointment of a conservator but was not appointed and that person s attorney may petition the court for an order fixing and allowing compensation and reimbursement of costs, provided that the court determines that the petition was filed in the best interests of the conservatee.

(b) Notice of the hearing shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(c) Upon the hearing, the court shall make an order to allow both of the following:

(1) Any compensation or costs requested in the petition the court determines is just and reasonable to the person who petitioned for the appointment of a conservator but was not appointed, for his or her services rendered in connection with and to facilitate the appointment of a conservator, and costs incurred in connection therewith.

(2) Any compensation or costs requested in the petition the court determines is just and reasonable to the attorney for that person, for his or her services rendered in connection with and to facilitate the appointment of a conservator, and costs incurred in connection therewith.

Any compensation and costs allowed shall be charged to the estate of the conservatee. If a conservator of the estate is not appointed, but a conservator of the person is appointed, the compensation and costs allowed shall be ordered by the court to be paid from property belonging to the conservatee, whether held outright, in trust, or otherwise.

(d) It is the intent of the Legislature for this section to have retroactive effect.

(Amended by Stats. 2006, Ch. 493, Sec. 28. Effective January 1, 2007.)



2641

(a) At any time permitted by Section 2640 and upon the notice therein prescribed, the guardian or conservator of the person may petition the court for an order fixing and allowing compensation for services rendered to that time.

(b) Upon the hearing, the court shall make an order allowing any compensation the court determines is just and reasonable to the guardian or conservator of the person for services rendered. The compensation allowed to the guardian or conservator of the person may, in the discretion of the court, include compensation for services rendered before the date of the order appointing the guardian or conservator. The compensation allowed shall thereupon be charged against the estate.

(c) The guardian or conservator shall not be compensated from the estate for any costs or fees that the guardian or conservator incurred in unsuccessfully opposing a petition, or other request or action, made by or on behalf of the ward or conservatee, unless the court determines that the opposition was made in good faith, based on the best interests of the ward or conservatee.

(Amended by Stats. 2006, Ch. 493, Sec. 29. Effective January 1, 2007.)



2642

(a) At any time permitted by Section 2640 and upon the notice therein prescribed, an attorney who has rendered legal services to the guardian or conservator of the person or estate or both, including services rendered under Section 2632, may petition the court for an order fixing and allowing compensation for such services rendered to that time. Legal services for which the attorney may petition the court for an order fixing and allowing compensation under this subdivision include those services rendered by any paralegal performing the legal services under the direction and supervision of an attorney. The petition or application for compensation shall set forth the hours spent and services performed by the paralegal.

(b) Upon the hearing, the court shall make an order allowing such compensation as the court determines reasonable to the attorney for services rendered to the guardian or conservator. The compensation so allowed shall thereupon be charged against the estate.

(Enacted by Stats. 1990, Ch. 79.)



2643

(a) Except as provided in Section 2643.1, on petition by the guardian or conservator of the person or estate, or both, the court may by order authorize periodic payments on account to any one or more of the following persons for the services rendered by that person during the period covered by each payment:

(1) The guardian of the person.

(2) The guardian of the estate.

(3) The conservator of the person.

(4) The conservator of the estate.

(5) The attorney for the guardian or conservator of the person or estate, or both.

(b) Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(c) The petition shall describe the services to be rendered on a periodic basis and the reason why authority to make periodic payments is requested. In fixing the amount of the periodic payment, the court shall take into account the services to be rendered on a periodic basis and the reasonable value of those services. The guardian or conservator of the estate may make the periodic payments authorized by the order only if the services described in the petition are actually rendered. The payments made pursuant to the order are subject to review by the court upon the next succeeding account of the guardian or conservator of the estate to determine that the services were actually rendered and that the amount paid on account was not unreasonable, and the court shall make an appropriate order if the court determines that the amount paid on account was either excessive or inadequate in view of the services actually rendered.

(Amended by Stats. 2013, Ch. 248, Sec. 6. Effective January 1, 2014.)



2643.1

(a) On petition by a guardian or conservator of the person or estate, or both, who is a professional fiduciary, as described in Section 2340 and who is required to be licensed under the Professional Fiduciaries Act (Chapter 6 (commencing with Section 6500) of Division 3 of the Business and Professions Code), the court may by order authorize periodic payments on account to a person described in subdivision (a) of Section 2643 for the services rendered by that person during the period covered by each payment only if that person has filed a proposed hourly fee schedule or another statement of his or her proposed compensation from the estate of the ward or conservatee for services performed as a guardian or conservator, as required by Section 2614.7, and only after the court has addressed any objections filed pursuant to subdivision (d).

(b) The petition shall describe the services to be rendered on a periodic basis, the reason why authority to make periodic payments is requested, and a good faith estimate of the fees to be charged by the professional fiduciary from the date the petition is filed up to, and including, the date of the next succeeding account required by Section 2620 or, if the next succeeding account required by Section 2620 is due in less than one year, a good faith estimate of the fees to be charged by the professional fiduciary from the date the petition is filed through the next succeeding 12 months, inclusive. Prior to ordering periodic payments or fixing the amount of the periodic payment, the court shall determine whether making periodic payments is in the best interest of the ward or conservatee, taking into consideration the needs of the ward or conservatee and the need to preserve and protect the estate. If the court determines that making periodic payments is not in the best interest of the ward or conservatee, the court shall deny the petition to authorize periodic payments. If the court determines that making periodic payments is in the best interest of the ward or conservatee, the court shall fix the amount of the periodic payment. In fixing the amount of the periodic payment, the court shall take into account the services to be rendered on a periodic basis and the reasonable value of those services.

(c) (1) Notice of the hearing on the petition and notice of how to file an objection to the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(2) The notices required by paragraph (1) shall be made to the court investigator for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(d) (1) Any person entitled to notice under paragraph (1) of subdivision (c) may file with the court a written objection to the authorization of periodic payments on account. The court clerk shall set any objections for a hearing no fewer than 15 days after the date the objections are filed.

(2) If an objection is filed pursuant to paragraph (1), the guardian or conservator shall have the burden of establishing the necessity for and amount, if any, of periodic payments.

(e) The guardian or conservator of the estate may make the periodic payments authorized by the order only if the services described in the petition are actually rendered. The payments made pursuant to the order shall be reviewed by the court upon the next succeeding account of the guardian or conservator of the estate to determine that the services were actually rendered and that the amount paid on account was reasonable and in the best interest of the ward or conservatee, taking into consideration the needs of the ward or conservatee and the need to preserve and protect the estate. The court shall make an appropriate order reducing the guardian or conservator s compensation if the court determines that the amount paid on account was either unreasonable or not in the best interest of the ward or conservatee in view of the services actually rendered.

(f) The authorization for periodic payments granted pursuant to this section shall terminate on a date determined by the court, but not later than the due date of the next succeeding account required by Section 2620. Nothing in this section shall preclude a guardian or conservator from filing a subsequent petition to receive periodic payments pursuant to this section.

(Added by Stats. 2013, Ch. 248, Sec. 7. Effective January 1, 2014.)



2644

(a) Where it is to the advantage, benefit, and best interest of the ward or conservatee or the estate, the guardian or conservator of the estate may contract with an attorney for a contingent fee for the attorney s services in representing the ward or conservatee or the estate in connection with a matter that is of a type that is customarily the subject of a contingent fee contract, but such a contract is valid only if (1) the contract is made pursuant to an order of the court authorizing the guardian or conservator to execute the contract or (2) the contract is approved by order of the court.

(b) To obtain an order under this section, the guardian or conservator shall file a petition with the court showing the advantage, benefit, and best interest to the ward or conservatee or the estate of the contingent fee contract. A copy of the contingent fee contract shall be attached to the petition.

(c) Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(d) As used in this section, court includes either of the following:

(1) The court in which the guardianship or conservatorship proceeding is pending.

(2) Where the contract is in connection with a matter in litigation, the court in which the litigation is pending.

(Enacted by Stats. 1990, Ch. 79.)



2645

(a) No attorney who is a guardian or conservator shall receive any compensation from the guardianship or conservatorship estate for legal services performed for the guardian or conservator unless the court specifically approves the right to the compensation and finds that it is to the advantage, benefit, and best interests of the ward or conservatee.

(b) No parent, child, sibling, or spouse of a person who is a guardian or conservator, and no law partnership or corporation whose partner, shareholder, or employee is serving as a guardian or conservator shall receive any compensation for legal services performed for the guardian or conservator unless the court specifically approves the right to the compensation and finds that it is to the advantage, benefit, and best interests of the ward or conservatee.

(c) This section shall not apply if the guardian or conservator is related by blood or marriage to, or is a cohabitant with, the ward or conservatee.

(d) After full disclosure of the relationships of all persons to receive compensation for legal services under this section, the court may, in its discretion and at any time, approve the right to that compensation, including any time during the pendency of any of the following orders:

(1) An order appointing the guardian or conservator.

(2) An order approving the general plan under Section 1831.

(3) An order settling any account of the guardian or conservator.

(4) An order approving a separate petition, with notice given under Section 2581.

(Added by Stats. 1993, Ch. 293, Sec. 4. Effective January 1, 1994.)



2646

In proceedings under this chapter, the court shall only determine fees that are payable from the estate of the ward or conservatee and not limit fees payable from other sources.

(Added by Stats. 1995, Ch. 730, Sec. 6. Effective January 1, 1996.)



2647

No attorney fees may be paid from the estate of the ward or conservatee without prior court order. The estate of the ward or conservatee is not obligated to pay attorney fees established by any engagement agreement or other contract until it has been approved by the court. This does not preclude an award of fees by the court pursuant to this chapter even if the contractual obligations are unenforceable pursuant to this section.

(Added by Stats. 2007, Ch. 553, Sec. 24. Effective January 1, 2008.)






CHAPTER 9. Removal or Resignation

ARTICLE 1. Removal of Guardian or Conservator

2650

A guardian or conservator may be removed for any of the following causes:

(a) Failure to use ordinary care and diligence in the management of the estate.

(b) Failure to file an inventory or an account within the time allowed by law or by court order.

(c) Continued failure to perform duties or incapacity to perform duties suitably.

(d) Conviction of a felony, whether before or after appointment as guardian or conservator.

(e) Gross immorality.

(f) Having such an interest adverse to the faithful performance of duties that there is an unreasonable risk that the guardian or conservator will fail faithfully to perform duties.

(g) In the case of a guardian of the person or a conservator of the person, acting in violation of any provision of Section 2356.

(h) In the case of a guardian of the estate or a conservator of the estate, insolvency or bankruptcy of the guardian or conservator.

(i) In any other case in which the court in its discretion determines that removal is in the best interests of the ward or conservatee; but, in considering the best interests of the ward, if the guardian was nominated under Section 1500 or 1501, the court shall take that fact into consideration.

(Enacted by Stats. 1990, Ch. 79.)



2651

The ward or conservatee, the spouse of the ward or the spouse or domestic partner of the conservatee, any relative or friend of the ward or conservatee, or any interested person may apply by petition to the court to have the guardian or conservator removed. The petition shall state facts showing cause for removal.

(Amended by Stats. 2001, Ch. 893, Sec. 41. Effective January 1, 2002.)



2652

Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(Enacted by Stats. 1990, Ch. 79.)



2653

(a) The guardian or conservator, the ward or conservatee, the spouse of the ward or the spouse or registered domestic partner of the conservatee, any relative or friend of the ward or conservatee, and any interested person may appear at the hearing and support or oppose the petition.

(b) If the court determines that cause for removal of the guardian or conservator exists, the court may remove the guardian or conservator, revoke the letters of guardianship or conservatorship, and enter judgment accordingly and, in the case of a guardianship or conservatorship of the estate, order the guardian or conservator to file an accounting and to surrender the estate to the person legally entitled thereto. If the guardian or conservator fails to file the accounting as ordered, the court may compel the accounting pursuant to Section 2620.2.

(c) If the court removes the guardian or conservator for cause, as described in subdivisions (a) to (g), inclusive, of Section 2650 or Section 2655, both of the following shall apply:

(1) The court shall award the petitioner the costs of the petition and other expenses and costs of litigation, including attorney s fees, incurred under this article, unless the court determines that the guardian or conservator has acted in good faith, based on the best interests of the ward or conservatee.

(2) The guardian or conservator may not deduct from, or charge to, the estate his or her costs of litigation, and is personally liable for those costs and expenses.

(Amended by Stats. 2006, Ch. 493, Sec. 30. Effective January 1, 2007.)



2654

Whenever it appears that the ward or conservatee or the estate may suffer loss or injury during the time required for notice and hearing under this article, the court, on its own motion or on petition, may do either or both of the following:

(a) Suspend the powers of the guardian or conservator pending notice and hearing to such extent as the court deems necessary.

(b) Compel the guardian or conservator to surrender the estate to a custodian designated by the court.

(Enacted by Stats. 1990, Ch. 79.)



2655

(a) A guardian or conservator may be removed from office if the guardian or conservator is found in contempt for disobeying an order of the court.

(b) Notwithstanding any other provision of this article, a guardian or conservator may be removed from office under subdivision (a) by a court order reciting the facts and without further showing or notice.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Resignation of Guardian or Conservator

2660

A guardian or conservator may at any time file with the court a petition tendering the resignation of the guardian or conservator. Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1. The court shall allow such resignation when it appears proper, to take effect at such time as the court shall fix, and may make any order as may be necessary to deal with the guardianship or conservatorship during the period prior to the appointment of a new guardian or conservator and the settlement of the accounts of the resigning guardian or conservator.

(Enacted by Stats. 1990, Ch. 79.)



2662

Whenever the court grants a petition removing the guardian or conservator of a minor ward or conservatee or tendering the resignation of the guardian or conservator of a minor ward or conservatee, if the court does not immediately appoint a successor guardian or conservator, the court shall at the same time appoint a responsible adult to make educational decisions for the minor until a successor guardian or conservator is appointed. Whenever the court suspends or limits the powers of the guardian or conservator to make educational decisions for a minor ward or conservatee, the court shall at the same time appoint a responsible adult to make educational decisions for the minor ward or conservatee until the guardian or conservator is again authorized to make educational decisions for the minor ward or conservatee. An individual who would have a conflict of interest in representing the child may not be appointed to make educational decisions. For purposes of this section, an individual who would have a conflict of interest, means a person having any interests that might restrict or bias his or her ability to make educational decisions, including, but not limited to, those conflicts of interest prohibited by Section 1126 of the Government Code, and the receipt of compensation or attorneys fees for the provision of services pursuant to this section. A foster parent may not be deemed to have a conflict of interest solely because he or she receives compensation for the provision of services pursuant to this section.

(Added by Stats. 2002, Ch. 180, Sec. 1. Effective January 1, 2003.)









CHAPTER 9.5. Appointment of Successor Guardian or Conservator

ARTICLE 1. Appointment of Successor Guardian

2670

When for any reason a vacancy occurs in the office of guardian, the court may appoint a successor guardian, after notice and hearing as in the case of an original appointment of a guardian.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Appointment of Successor Conservator

2680

When for any reason a vacancy occurs in the office of conservator, the court may appoint a successor conservator in the manner provided in this article.

(Enacted by Stats. 1990, Ch. 79.)



2681

A petition for appointment of a successor conservator may be filed by any of the following:

(a) The conservatee.

(b) The spouse or domestic partner of the conservatee.

(c) A relative of the conservatee.

(d) Any interested state or local entity or agency of this state or any interested public officer or employee of this state or of a local public entity of this state.

(e) Any other interested person or friend of the conservatee.

(Amended by Stats. 2001, Ch. 893, Sec. 43. Effective January 1, 2002.)



2682

(a) The petition shall request that a successor conservator be appointed for the person or estate, or both, and shall specify the name and address of the proposed successor conservator and the name and address of the conservatee.

(b) The petition shall set forth, so far as they are known to the petitioner, the names and addresses of the spouse or domestic partner and of the relatives of the conservatee within the second degree.

(c) If the petition is filed by one other than the conservatee, the petition shall state whether or not the petitioner is a creditor or debtor of the conservatee.

(d) If the conservatee is a patient in or on leave of absence from a state institution under the jurisdiction of the State Department of State Hospitals or the State Department of Developmental Services and that fact is known to the petitioner, the petition shall state that fact and name the institution.

(e) The petition shall state, so far as is known to the petitioner, whether or not the conservatee is receiving or is entitled to receive benefits from the Veterans Administration and the estimated amount of the monthly benefit payable by the Veterans Administration for the conservatee.

(f) The petition shall state whether or not the conservatee will be present at the hearing.

(Amended by Stats. 2012, Ch. 440, Sec. 48. Effective September 22, 2012.)



2683

(a) At least 15 days before the hearing on the petition for appointment of a successor conservator, notice of the time and place of the hearing shall be given as provided in this section. The notice shall be accompanied by a copy of the petition.

(b) Notice shall be mailed to the persons designated in Section 1460 and to the relatives named in the petition.

(c) If notice is required by Section 1461 to be given to the Director of State Hospitals or the Director of Developmental Services, notice shall be mailed as so required.

(d) If notice is required by Section 1461.5 to be given to the Veterans Administration, notice shall be mailed as so required.

(Amended by Stats. 2012, Ch. 440, Sec. 49. Effective September 22, 2012.)



2684

Unless the petition states that the conservatee will be present at the hearing, the court investigator shall do all of the following:

(a) Interview the conservatee personally.

(b) Inform the conservatee of the nature of the proceeding to appoint a successor conservator, the name of the person proposed as successor conservator, and the conservatee s right to appear personally at the hearing, to object to the person proposed as successor conservator, to nominate a person to be appointed as successor conservator, to be represented by legal counsel if the conservatee so chooses, and to have legal counsel appointed by the court if unable to retain legal counsel.

(c) Determine whether the conservatee objects to the person proposed as successor conservator or prefers another person to be appointed.

(d) If the conservatee is not represented by legal counsel, determine whether the conservatee wishes to be represented by legal counsel and, if so, determine the name of an attorney the conservatee wishes to retain or whether the conservatee desires the court to appoint legal counsel.

(e) Determine whether the appointment of legal counsel would be helpful to the resolution of the matter or is necessary to protect the interests of the conservatee in any case where the conservatee does not plan to retain legal counsel and has not requested the appointment of legal counsel by the court.

(f) Report to the court in writing, at least five days before the hearing, concerning all of the foregoing, including the conservatee s express communications concerning representation by legal counsel and whether the conservatee objects to the person proposed as successor conservator or prefers that some other person be appointed.

(g) Mail, at least five days before the hearing, a copy of the report referred to in subdivision (f) to all of the following:

(1) The attorney, if any, for the petitioner.

(2) The attorney, if any, for the conservatee.

(3) Such other persons as the court orders.

(Enacted by Stats. 1990, Ch. 79.)



2685

If the conservatee is present at the hearing, prior to making an order appointing a successor conservator the court shall do all of the following:

(a) Inform the conservatee of the nature and purpose of the proceeding.

(b) Inform the conservatee that the conservatee has the right to object to the person proposed as successor conservator, to nominate a person to be appointed as successor conservator, and, if not represented by legal counsel, to be represented by legal counsel if the conservatee so chooses and to have legal counsel appointed by the court if unable to retain legal counsel.

(c) After the court so informs the conservatee, the court shall consult the conservatee to determine the conservatee s opinion concerning the question of who should be appointed as successor conservator.

(Enacted by Stats. 1990, Ch. 79.)



2686

If the petition states that the conservatee will be present at the hearing and the conservatee fails to appear at the hearing, the court shall continue the hearing and direct the court investigator to perform the duties set forth in Section 2684.

(Enacted by Stats. 1990, Ch. 79.)



2687

The conservatee, the spouse, the domestic partner, or any relative or friend of the conservatee, or any other interested person may appear at the hearing to support or oppose the petition.

(Amended by Stats. 2001, Ch. 893, Sec. 45. Effective January 1, 2002.)



2688

(a) The court shall determine the question of who should be appointed as successor conservator according to the provisions of Article 2 (commencing with Section 1810) of Chapter 1 of Part 3.

(b) The order appointing the successor conservator shall contain, among other things, the names, addresses and telephone numbers of the successor conservator, the conservatee s attorney, if any, and the court investigator, if any.

(Enacted by Stats. 1990, Ch. 79.)



2689

If the conservatee is an absentee as defined in Section 1403:

(a) The petition for appointment of a successor conservator shall contain the matters required by Section 1841 in addition to the matters required by Section 2682.

(b) Notice of the hearing shall be given as provided by Section 1842 in addition to the requirements of Section 2683, except that notice need not be given to the conservatee.

(c) An interview and report by the court investigator is not required.

(Enacted by Stats. 1990, Ch. 79.)









CHAPTER 10. Requests for Special Notice

2700

(a) At any time after the issuance of letters of guardianship or conservatorship, the ward, if over 14 years of age or the conservatee, the spouse of the ward or the spouse or domestic partner of the conservatee, any relative or creditor of the ward or conservatee, or any other interested person, in person or by attorney, may file with the court clerk a written request for special notice.

(b) The request for special notice shall be so entitled and shall set forth the name of the person and the address to which notices shall be sent.

(c) Special notice may be requested of any one or more of the following matters:

(1) Petitions filed in the guardianship or conservatorship proceeding.

(2) Inventories and appraisals of property in the estate, including any supplemental inventories and appraisals.

(3) Accounts of the guardian or conservator.

(4) Proceedings for the final termination of the guardianship or conservatorship proceeding.

(d) Special notice may be requested of:

(1) Any one or more of the matters in subdivision (c) by describing the matter or matters.

(2) All the matters in subdivision (c) by referring generally to the matters described in subdivision (c) of Section 2700 of the Probate Code or by using words of similar meaning.

(e) A copy of the request shall be personally delivered or mailed to the guardian or conservator or to the attorney for the guardian or conservator. If personally delivered, the request is effective when it is delivered. If mailed, the request is effective when it is received.

(f) When the original of the request is filed with the court clerk, it shall be accompanied by a written admission or proof of service.

(Amended by Stats. 2001, Ch. 893, Sec. 46. Effective January 1, 2002.)



2701

(a) A request for special notice may be modified or withdrawn in the same manner as provided for the making of the initial request.

(b) A new request for special notice may be served and filed at any time as provided in the case of an initial request.

(Amended by Stats. 2006, Ch. 493, Sec. 31. Effective January 1, 2007.)



2702

(a) Unless the court makes an order dispensing with the notice, if a request has been made pursuant to this chapter for special notice of a hearing, the person filing the petition, account, or other paper shall give written notice of the filing, together with a copy of the petition, account, or other paper, and the time and place set for the hearing, by mail to the person named in the request at the address set forth in the request, at least 15 days before the time set for the hearing.

(b) If a request has been made pursuant to this chapter for special notice of the filing of an inventory and appraisal of the estate or of the filing of any other paper that does not require a hearing, the inventory and appraisal or other paper shall be mailed not later than 15 days after the inventory and appraisal or other paper is filed with the court.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 12. Transfer of Personal Property out of State

2800

As used in this chapter, foreign guardian or conservator means a guardian, conservator, committee, or comparable fiduciary in another jurisdiction.

(Enacted by Stats. 1990, Ch. 79.)



2801

Subject to the limitations and requirements of this chapter, the court in which the guardianship of the estate or conservatorship of the estate is pending may order the transfer of some or all of the personal property of the estate to a foreign guardian or conservator in another jurisdiction outside this state where the ward or conservatee resides at the time the petition for the order authorizing the transfer is filed.

(Enacted by Stats. 1990, Ch. 79.)



2802

A petition for an order authorizing a transfer may be filed by any of the following:

(a) The guardian of the estate or the conservator of the estate.

(b) The ward or conservatee.

(c) A foreign guardian or conservator.

(Enacted by Stats. 1990, Ch. 79.)



2803

The petition shall set forth all of the following:

(a) The name and address of:

(1) The foreign guardian or conservator, who may but need not be the guardian or conservator appointed in this state.

(2) The ward or conservatee.

(3) The guardian or conservator, so far as is known to the petitioner.

(b) The names, ages, and addresses, so far as they are known to the petitioner, of the spouse of the ward or the spouse or domestic partner of the conservatee and of relatives of the ward or conservatee within the second degree.

(c) A brief description of the character, condition, value, and location of the personal property sought to be transferred.

(d) A statement whether the foreign guardian or conservator has agreed to accept the transfer of the property. If the foreign guardian or conservator has so agreed, the acceptance shall be attached as an exhibit to the petition or otherwise filed with the court.

(e) A statement of the manner in which and by whom the foreign guardian or conservator was appointed.

(f) A general statement of the qualifications of the foreign guardian or conservator.

(g) The amount of bond, if any, of the foreign guardian or conservator.

(h) A general statement of the nature and value of the property of the ward or conservatee already under the management or control of the foreign guardian or conservator.

(i) The name of the court having jurisdiction of the foreign guardian or conservator or of the accounts of the foreign guardian or conservator or, if none, the court in which a proceeding may be had with respect to the guardianship or conservatorship if the property is transferred.

(j) Whether there is any pending civil action in this state against the guardian or conservator, the ward or conservatee, or the estate.

(k) A statement of the reasons for the transfer.

(Amended by Stats. 2001, Ch. 893, Sec. 47. Effective January 1, 2002.)



2804

At least 30 days before the hearing, the petitioner shall mail a notice of the time and place of the hearing and a copy of the petition to each person required to be listed in the petition at the address stated in the petition.

(Enacted by Stats. 1990, Ch. 79.)



2805

Any of the following may appear and file written objections to the petition:

(a) Any person required to be listed in the petition.

(b) Any creditor of the ward or conservatee or of the estate.

(c) The spouse of the ward or the spouse or domestic partner of the conservatee or any relative or friend of the ward or conservatee.

(d) Any other interested person.

(Amended by Stats. 2001, Ch. 893, Sec. 48. Effective January 1, 2002.)



2806

The court may grant the petition and order the guardian or conservator to transfer some or all of the personal property of the estate to the foreign guardian or conservator if the court determines all of the following:

(a) The transfer will promote the best interests of the ward or conservatee and the estate.

(b) The substantial rights of creditors or claimants in this state will not be materially impaired by the transfer.

(c) The foreign guardian or conservator is qualified, willing, and able to administer the property to be transferred.

(Enacted by Stats. 1990, Ch. 79.)



2807

If a transfer is ordered, the court may direct the manner of transfer and impose such terms and conditions as may be just.

(Enacted by Stats. 1990, Ch. 79.)



2808

(a) If the court s order provides for the transfer of all of the property of the estate to the foreign guardian or conservator, the court, upon settlement of the final account, shall order the guardianship of the estate or the conservatorship of the estate terminated upon the filing with the clerk of the court of a receipt for the property executed by the foreign guardian or conservator.

(b) Unless notice is waived, a copy of the final account of the guardian or conservator and of the petition for discharge, together with a notice of the hearing thereon, shall be mailed at least 30 days before the date of the hearing to all persons required to be listed in the petition for transfer, including the foreign guardian or conservator.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 14. Notification to Court by Institutions

2890

(a) When a guardian or conservator, pursuant to letters of guardianship or conservatorship of the estate, takes possession or control of any asset of the ward or conservatee held by an institution, as defined in subdivision (c), the institution shall file with the court having jurisdiction of the guardianship or conservatorship a statement containing the following information:

(1) The name of the ward or conservatee.

(2) The name of the guardian or joint guardians or conservator or joint conservators.

(3) The court case number.

(4) The name of the institution.

(5) The address of the institution.

(6) The account number of the account, if any, in which the asset was held by the ward or conservatee.

(7) A description of the asset or assets held by the institution. If an asset is a life insurance policy or annuity, the description shall include the policy number, if available. If the asset is a security listed on a public exchange, the description shall include the name and reference number, if available.

(8) The value, if known, or the estimated value otherwise, of the asset on the date the letters were issued by the court to the guardian or conservator, to the extent this value is routinely provided in the statements from the institution to the owner.

(b) Taking possession or control of an asset includes, for purposes of this chapter, changing title to the asset, withdrawing all or any portion of the asset, or transferring all or any portion of an asset from the institution.

(c) For purposes of this chapter, institution means an insurance company, insurance broker, insurance agent, investment company, investment bank, securities broker-dealer, investment adviser, financial planner, financial adviser, or any other person who takes, holds, or controls an asset subject to a conservatorship or guardianship that is not a financial institution as defined in Section 2892.

(Added by Stats. 2001, Ch. 563, Sec. 7. Effective January 1, 2002.)



2891

(a) The statement filed pursuant to Section 2890 shall be an affidavit by a person having authority to make the statement on behalf of the institution, as defined in Section 2890, and shall include that fact in the statement.

(b) If the affidavit and any accompanying information to be filed pursuant to this section also contains the ward or conservatee s social security number or any other personal information, including financial information regarding the ward or conservatee which would not be disclosed in an accounting, an inventory and appraisal, or any other nonconfidential pleading filed in the action, the information shall be kept confidential and subject to disclosure to any person only upon order of the court.

(c) This chapter does not apply to any trust arrangement described in subdivision (b) of Section 82 except paragraph (4) of that subdivision relating to assets held in Totten trust.

(d) No fee shall be charged by the court for the filing of the affidavit or related information as required by this section.

(e) The affidavit required by Section 2890 is not required to be filed in a proceeding more than once for each asset. However, all assets held by institutions may be listed in a single affidavit filed with the court.

(f) When a guardian or conservator takes possession or control of an asset in an institution, as defined in Section 2890, the institution may then file with the court the statement required by Section 2890 as to any or all other assets of the ward or conservatee held in the institution.

(Added by Stats. 2001, Ch. 563, Sec. 7. Effective January 1, 2002.)



2892

(a) When a guardian or conservator, pursuant to letters of guardianship or conservatorship of the estate, opens or changes the name to an account or safe-deposit box in a financial institution, as defined in subdivision (b), the financial institution shall send to the court identified in the letters of guardianship or conservatorship a statement containing the following information:

(1) The name of the person with whom the account or safe-deposit box is opened or changed.

(2) The account number or reference number.

(3) The date the account or safe-deposit box was opened or changed ownership pursuant to letters of guardianship or conservatorship.

(4) If the asset is held in an account in a financial institution, the balance as of the date the account was opened or changed.

(5) If the asset is held in a safe-deposit box, and the financial institution has been given access to the safe-deposit box, a list of the contents, including, for example, currency, coins, jewelry, tableware, insurance policies or certificates, stock certificates, bonds, deeds, and wills.

(6) The name and address of the financial institution in which the asset is maintained.

(b) For purposes of this chapter, financial institution means a bank, trust, savings and loan association, savings bank, industrial bank, or credit union.

(Amended by Stats. 2003, Ch. 888, Sec. 7. Effective January 1, 2004.)



2893

(a) The written statement provided pursuant to Section 2892 by the financial institution shall be in the form of an affidavit signed by an officer of the financial institution and the officer shall provide his or her name and title in the affidavit.

(b) The affidavit required by this section is subject to disclosure under the circumstances described in subdivision (l) of Section 7480 of the Government Code under the California Right to Financial Privacy Act (Chapter 20 (commencing with Section 7460) of Division 7 of Title 1 of the Government Code).

(c) This chapter does not apply to any trust arrangement described in subdivision (b) of Section 82 except paragraph (4) of that subdivision relating to assets held in a Totten trust.

(d) The affidavit described in Section 2892 is not required to be filed in a proceeding more than once for each asset. However, all assets held by the financial institution may be listed in a single affidavit filed with the court.

(e) If the affidavit and any accompanying information to be filed pursuant to this section also contains the ward or conservatee s social security number or any other personal information, including financial information regarding the ward or conservatee which would not be disclosed in an accounting, an inventory and appraisal, or other nonconfidential pleading filed in the action, the information shall be kept confidential and subject to disclosure to any person only upon order of the court.

(Added by Stats. 2001, Ch. 563, Sec. 7. Effective January 1, 2002.)









PART 5. PUBLIC GUARDIAN

CHAPTER 1. Taking Temporary Possession or Control of Property

2900

(a) (1) If the public guardian or public conservator determines that the requirements for appointment of a guardian or conservator of the estate are satisfied and the public guardian or public conservator intends to apply for appointment, the public guardian or public conservator may take possession or control of real or personal property of a person domiciled in the county that is subject to loss, injury, waste, or misappropriation, and, subject to subdivision (b), may deny use of, access to, or prohibit residency in, the real or personal property, by anyone who does not have a written rental agreement or other legal right to the use of, or access to, the property.

(2) (A) Except as provided in subparagraph (C), if the public guardian or public conservator determines that the requirements for appointment of a guardian or conservator of the estate are satisfied and the public guardian or public conservator intends to apply for appointment as the guardian or conservator of a person domiciled in the county, the public guardian or public conservator may restrain any person from transferring, encumbering, or in any way disposing of any real or personal property held in a trust, provided all of the following requirements are met:

(i) The real or personal property held in the trust is subject to loss, injury, waste, or misappropriation.

(ii) The proposed ward or conservatee is a settlor of the trust.

(iii) The proposed ward or conservatee has a beneficial interest in the trust to currently receive income or principal from the trust.

(iv) The proposed ward or conservatee holds a power to revoke the trust.

(B) During the period of any restraint under this paragraph, the property subject to the restraint shall continue to be retained as property of the trust pending termination of the restraint or further court order. The public guardian or public conservator shall provide notice of any action taken under this paragraph to all of the persons required to be noticed pursuant to Section 17203, to the extent the public guardian or public conservator has access to the trust documents or is otherwise able to determine the persons entitled to receive notice. Any settlor, trustee, or beneficiary may petition the court for relief from any action taken by the public guardian or public conservator under this paragraph.

(C) This paragraph shall not apply if a current trustee or cotrustee is a spouse of the proposed ward or conservatee and that spouse is also a settlor of the trust, unless the public guardian or public conservator determines that the real or personal property held in the trust is subject to substantial loss, injury, waste, or misappropriation.

(b) The authority provided to the public guardian and public conservator in subdivision (a) includes the authority to terminate immediately the occupancy of anyone living in the home of an intended ward or conservatee, other than the intended ward or conservatee, and the authority to remove any such occupant residing therein, subject to the following requirements:

(1) The public guardian or public conservator shall first determine that the person whose occupancy is to be terminated has no written rental agreement or other legal right to occupancy, and has caused, contributed to, enabled, or threatened loss, injury, waste, or misappropriation of the home or its contents. In making this determination, the public guardian or public conservator shall contact the intended ward or conservatee and the occupant, advise them of the proposed removal and the grounds therefor, and consider whatever information they provide.

(2) At the time of the removal, the public guardian or public conservator shall advise the intended ward or conservatee and the occupant that a hearing will be held as provided in paragraph (3).

(3) The public guardian or public conservator shall file a petition regarding removal, showing the grounds therefor, to be set for hearing within 10 days of the filing of the petition and within 15 days of the removal. The person removed and the intended ward or conservatee shall be personally served with a notice of hearing and a copy of the petition at least five days prior to the hearing, subject to Part 2 (commencing with Section 1200) of Division 3. The right of the public guardian or public conservator to deny occupancy by the removed person to the premises shall terminate 15 days after removal, unless extended by the court at the hearing on the petition. The court shall not grant an extension unless the public guardian or public conservator has filed a petition for appointment as guardian or conservator of the estate.

(c) If the public guardian or public conservator takes possession of the residence of an intended ward or conservatee under this section, then for purposes of Section 602.3 of the Penal Code, the public guardian or public conservator shall be the owner s representative.

(Amended by Stats. 2011, Ch. 370, Sec. 1. Effective January 1, 2012.)



2901

(a) A public guardian who is authorized to take possession or control of property under this chapter may issue a written certification of that fact. The written certification is effective for 30 days after the date of issuance.

(b) The written recordable certification shall substantially comply with the following form:

THIS IS AN OFFICIAL CERTIFICATE ENTITLING THE PUBLIC GUARDIAN TO TAKE POSSESSION OF ANY AND ALL PROPERTY BELONGING TO THE FOLLOWING INDIVIDUAL:

This Certificate of Authority has been issued by the Public Guardian pursuant to and in compliance with Chapter 1 (commencing with Section 2900) of Part 5 of Division 4 of the California Probate Code. Under California law, this Certificate of Authority authorizes the Public Guardian to take possession or control of property belonging to the above-named individual.

SPECIAL NOTE TO FINANCIAL INSTITUTIONS:

State law requires that upon receiving a copy of this Certificate of Authority, financial institutions shall provide the public guardian with information concerning property held by the above-named individual and surrender the property to the Public Guardian if requested.

This Certificate of Authority shall only be valid when signed and dated by the Public Guardian or a deputy Public Guardian of the County of _____ and affixed with the official seal of the

This Certificate of Authority expires 30 days after the date of issuance.

Date:

Official Seal

(c) The public guardian may record a copy of the written certification in any county in which is located real property of which the public guardian is authorized to take possession or control under this chapter.

(d) A financial institution or other person shall, without the necessity of inquiring into the truth of the written certification and without court order or letters being issued:

(1) Provide the public guardian information concerning property held in the sole name of the proposed ward or conservatee.

(2) Surrender to the public guardian property of the proposed ward or conservatee that is subject to loss, injury, waste, or misappropriation.

(e) Receipt of the written certification:

(1) Constitutes sufficient acquittance for providing information and for surrendering property of the proposed ward or conservatee.

(2) Fully discharges the financial institution or other person from any liability for any act or omission of the public guardian with respect to the property.

(Amended by Stats. 2011, Ch. 370, Sec. 2. Effective January 1, 2012.)



2901.5

(a) A public guardian or public conservator, who is authorized to restrain any person from transferring, encumbering, or in any way disposing of any real or personal property held in a trust in accordance with paragraph (2) of subdivision (a) of Section 2900, may issue a written certification of that fact. The written certification is effective for 30 days after the date of issuance.

(b) The written recordable certification shall substantially comply with the following form:

THIS IS AN OFFICIAL CERTIFICATE ENTITLING THE PUBLIC GUARDIAN/PUBLIC CONSERVATOR TO RESTRAIN ANY PERSON FROM TRANSFERRING, ENCUMBERING, OR IN ANY WAY DISPOSING OF ANY REAL OR PERSONAL PROPERTY HELD IN THE FOLLOWING TRUST:

THE PUBLIC GUARDIAN/PUBLIC CONSERVATOR HAS DETERMINED THAT IT HAS AUTHORITY TO ISSUE THIS CERTIFICATE WITH RESPECT TO THE ABOVE-NAMED TRUST AND IN CONNECTION WITH PROCEEDINGS THAT ARE OR WILL BE PENDING RELATED TO THE FOLLOWING INDIVIDUAL:

This Certificate of Authority has been issued by the Public Guardian/Public Conservator pursuant to and in compliance with Chapter 1 (commencing with Section 2900) of Part 5 of Division 4 of the California Probate Code. Under California law, this Certificate of Authority authorizes the Public Guardian/Public Conservator to restrain any person from transferring, encumbering, or in any way disposing of any real or personal property held in the above-named trust.

State law requires that, upon receiving a copy of this Certificate of Authority, financial institutions shall provide the public guardian/public conservator with information concerning property held in the above-named trust and shall restrain any person from transferring, encumbering, or in any way disposing of any real or personal property held in the above-named trust.

This Certificate of Authority shall only be valid when signed and dated by the Public Guardian/Public Conservator or a deputy Public Guardian/Public Conservator of the County of _____ and affixed with the official seal of the Public Guardian/Public Conservator

This Certificate of Authority expires 30 days after the date of issuance.

Date:

Official Seal

(c) The public guardian or public conservator may record a copy of the written certification in any county in which is located real property held in a trust as to which the public guardian or public conservator has determined it has authority to issue the written certification.

(d) A financial institution or other person who is provided with the written certification by the public guardian or public conservator shall, without the necessity of inquiring into the truth of the written certification and without court order or letters being issued:

(1) Provide the public guardian or public conservator information concerning any real or personal property held in the trust identified in the written certification.

(2) Restrain any person from transferring, encumbering, or in any way disposing of any real or personal property, held in the trust identified in the written certification.

(e) Receipt of the written certification:

(1) Constitutes sufficient acquittance for providing information and for restraining any person from transferring, encumbering, or in any way disposing of any real or personal property held in the trust identified in the written certification.

(2) Fully discharges the financial institution or other person from any liability for any act or omission of the public guardian or public conservator with respect to the property.

(Added by Stats. 2011, Ch. 370, Sec. 3. Effective January 1, 2012.)



2902

A public guardian who takes possession or control of property pursuant to this chapter is entitled to reasonable costs incurred for the preservation of the property, together with reasonable compensation for services, in case of the subsequent appointment of another person as guardian or conservator of the estate. The costs and compensation are a proper and legal charge against the estate of the ward or conservatee.

(Enacted by Stats. 1990, Ch. 79.)



2903

This chapter applies only to possession or control of property by a public guardian on or after July 1, 1989. Possession or control of property by a public guardian before July 1, 1989, is governed by the applicable law in effect before July 1, 1989, notwithstanding its repeal by Chapter 1199 of the Statutes of 1988.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 2. Prefiling Investigation by Public Guardian

2910

(a) Upon a showing of probable cause to believe that a person is in substantial danger of abuse or neglect and needs a conservator of the person, the estate, or the person and estate for his or her own protection, the public guardian or the county s adult protective services agency may petition for either or both of the orders of the court provided in subdivision (b) in connection with his or her investigation to determine whether a petition for the appointment of the public guardian as conservator of the person, estate, or the person and estate of the person would be necessary or appropriate.

(b) The petition may request either or both of the following orders for the limited purposes of the investigation concerning a person:

(1) An order authorizing identified health care providers or organizations to provide private medical information about the person to the public guardian s authorized representatives.

(2) An order authorizing identified financial institutions or advisers, accountants, and others with financial information about the person to provide the information to the public guardian s authorized representatives.

(c) Notice of the hearing and a copy of the petition shall be served on the person who is the subject of the investigation in the manner and for the period required by Section 1460 or, on application of the public guardian contained in or accompanying the petition, on an expedited basis in the manner and for the period ordered by the court. The court may dispense with notice of the hearing only on a showing of facts demonstrating an immediate threat of substantial harm to the person if notice is given.

(Added by Stats. 2007, Ch. 553, Sec. 25. Effective January 1, 2008.)



2911

A court order issued in response to a public guardian s petition pursuant to Section 2910 shall do all of the following:

(a) Authorize health care providers to disclose a person s confidential medical information as permitted under California law, and also authorize disclosure of the information under federal medical privacy regulations enacted pursuant to the Health Insurance Portability and Accountability Act of 1996.

(b) Direct the public guardian or the adult protective services agency to keep the information acquired under the order confidential, except as disclosed in a judicial proceeding or as required by law enforcement or an authorized regulatory agency.

(c) Direct the public guardian or the adult protective services agency to destroy all copies of written information obtained under the order or give them to the person who was the subject of the investigation if a conservatorship proceeding is not commenced within 60 days after the date of the order. The court may extend this time period as the court finds to be in the subject s best interest.

(Added by Stats. 2007, Ch. 553, Sec. 25. Effective January 1, 2008.)






CHAPTER 3. Appointment of Public Guardian

2920

(a) If any person domiciled in the county requires a guardian or conservator and there is no one else who is qualified and willing to act and whose appointment as guardian or conservator would be in the best interests of the person, then either of the following shall apply:

(1) The public guardian shall apply for appointment as guardian or conservator of the person, the estate, or the person and estate, if there is an imminent threat to the person s health or safety or the person s estate.

(2) The public guardian may apply for appointment as guardian or conservator of the person, the estate, or the person and estate in all other cases.

(b) The public guardian shall apply for appointment as guardian or conservator of the person, the estate, or the person and estate, if the court so orders. The court may make an order under this subdivision on motion of an interested person or on the court s own motion in a pending proceeding or in a proceeding commenced for that purpose. The court shall order the public guardian to apply for appointment as guardian or conservator of the person, the estate, or the person and estate, on behalf of any person domiciled in the county who appears to require a guardian or conservator, if it appears that there is no one else who is qualified and willing to act, and if that appointment as guardian or conservator appears to be in the best interests of the person. However, if prior to the filing of the petition for appointment it is discovered that there is someone else who is qualified and willing to act as guardian or conservator, the public guardian shall be relieved of the duty under the order. The court shall not make an order under this subdivision except after notice to the public guardian for the period and in the manner provided for in Chapter 3 (commencing with Section 1460) of Part 1, consideration of the alternatives, and a determination by the court that the appointment is necessary. The notice and hearing under this subdivision may be combined with the notice and hearing required for appointment of a guardian or conservator.

(c) The public guardian shall begin an investigation within two business days of receiving a referral for conservatorship or guardianship.

(Amended by Stats. 2006, Ch. 493, Sec. 32. Effective January 1, 2007.)



2921

An application of the public guardian for guardianship or conservatorship of the person, the estate, or the person and estate, of a person who is under the jurisdiction of the State Department of State Hospitals or the State Department of Developmental Services shall not be granted without the written consent of the department having jurisdiction of the person.

(Amended by Stats. 2012, Ch. 440, Sec. 50. Effective September 22, 2012.)



2922

If the public guardian is appointed as guardian or conservator:

(a) Letters shall be issued in the same manner and by the same proceedings as letters are issued to other persons. Letters may be issued to the public guardian of the county without naming the public guardian.

(b) The official bond and oath of the public guardian are in lieu of the guardian or conservator s bond and oath on the grant of letters.

(Enacted by Stats. 1990, Ch. 79.)



2923

On or before January 1, 2008, the public guardian shall comply with the continuing education requirements that are established by the California State Association of Public Administrators, Public Guardians, and Public Conservators.

(Added by Stats. 2006, Ch. 493, Sec. 33. Effective January 1, 2007.)






CHAPTER 4. Administration by Public Guardian

2940

All funds coming into the custody of the public guardian shall be deposited or invested in the same manner and subject to the same terms and conditions as deposit or investment by the public administrator of money in an estate pursuant to Article 3 (commencing with Section 7640) of Chapter 4 of Part 1 of Division 7.

(Enacted by Stats. 1990, Ch. 79.)



2941

The public guardian may, if necessary and in the public guardian s discretion, employ private attorneys where the cost of employment can be defrayed out of estate funds or where satisfactory pro bono or contingency fee arrangements can be made.

(Enacted by Stats. 1990, Ch. 79.)



2942

The public guardian shall be paid from the estate of the ward or conservatee for all of the following:

(a) Reasonable expenses incurred in the execution of the guardianship or conservatorship.

(b) Compensation for services of the public guardian and the attorney of the public guardian, and for the filing and processing services of the county clerk or the clerk of the superior court, in the amount the court determines is just and reasonable. In determining what constitutes just and reasonable compensation, the court shall, among other factors, take into consideration the actual costs of the services provided, the amount of the estate involved, the special value of services provided in relation to the estate, and whether the compensation requested might impose an economic hardship on the estate. Nothing in this section shall require a public guardian to base a request for compensation upon an hourly rate of service.

(c) An annual bond fee in the amount of twenty-five dollars ($25) plus one-fourth of 1 percent of the amount of an estate greater than ten thousand dollars ($10,000). The amount charged shall be deposited in the county treasury. This subdivision does not apply if the ward or conservatee is eligible for Social Security Supplemental Income benefits.

(Amended by Stats. 1999, Ch. 866, Sec. 1. Effective January 1, 2000.)



2943

(a) Notwithstanding subdivision (c) of Section 2610, the property described in the inventory may be appraised by the public guardian and need not be appraised by a probate referee if the public guardian files with the inventory an appraisal showing that the estimated value of the property in the estate does not exceed the amount prescribed in Section 13100.

(b) If the conservator seeks authority pursuant to subdivision (b) of Section 2540 to sell the conservatee s personal residence, whether or not it is real property, or if the conservator seeks authority pursuant to Section 2590 to sell the conservatee s real property, valued in excess of ten thousand dollars ($10,000), or an item of personal property valued in excess of ten thousand dollars ($10,000) that is not a security sold pursuant to subdivision (a) of Section 2544, that property shall be appraised by a probate referee.

(Amended by Stats. 1996, Ch. 86, Sec. 3. Effective January 1, 1997.)



2944

The public guardian is not liable for failing to take possession or control of property that is beyond the ability of the public guardian to possess or control.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 5. Financial Abuse of Mentally Impaired Elders

ARTICLE 1. General

2950

(a) It is the intent of the Legislature to do all of the following:

(1) Reduce the incidence of financial abuse perpetrated against mentally impaired elder adults.

(2) Minimize monetary losses to mentally impaired elder adults as a result of financial abuse.

(3) Facilitate timely intervention by law enforcement, in collaboration with the public guardian, to effectively protect mentally impaired elder adult victims of financial abuse, and to recover their assets.

(b) Any peace officer or public guardian of a county that has both of the following, as determined by the public guardian of that county, may take the actions authorized by this chapter:

(1) The existence of sufficient law enforcement personnel with expertise in the assessment of competence.

(2) The existence of a law enforcement unit devoted to investigating elder financial abuse and the enforcement of laws applicable to elder abuse.

(c) This chapter shall be coordinated with existing mandated programs affecting financial abuse of mentally impaired elders that are administered by the adult protective services agency of the county.

(Added by Stats. 2000, Ch. 813, Sec. 1. Effective January 1, 2001.)



2951

The definitions contained in this section shall govern the construction of this chapter, unless the context requires otherwise.

(a) Declaration means a document that substantially complies with the requirements of Section 2954, and is signed by both a peace officer and a supervisor from the county s adult protective services agency and provided to the public guardian in accordance with subdivision (b) of Section 2952.

(b) Elder person means any person residing in this state, 65 years of age or older.

(c) Financial abuse means a situation described in Section 15610.30 of the Welfare and Institutions Code.

(d) Financial abuse POST training means an elder financial abuse training course certified by the Commission on Peace Officer Standards and Training.

(e) Financial institution means any bank, savings and loan, thrift, industrial loan company, credit union, or any branch of any of these institutions doing business in the state, as defined by provisions of the Financial Code.

(f) Peace officer means a sheriff, deputy sheriff, municipal police officer, or a peace officer authorized under subdivision (b) of Section 830.1 of the Penal Code, duly sworn under the requirements of state law, who satisfies any of the following requirements:

(1) The sheriff, deputy sheriff, municipal police officer, or peace officer authorized under subdivision (b) of Section 830.1 of the Penal Code has completed or participated as a lecturer in a financial abuse POST training program within the last 36 months. The completion of the course may be satisfied by telecourse, video training tape, or other instruction. The training shall, at a minimum, address relevant elder abuse laws, recognition of financial abuse and fraud, assessment of mental competence in accordance with the standards set forth in Part 17 (commencing with Section 810) of the Probate Code, reporting requirements and procedures for the investigation of financial abuse and related crimes, including neglect, and civil and criminal procedures for the protection of victims. The course may be presented as part of a training program that includes other subjects or courses.

(2) The sheriff, deputy sheriff, municipal police officer, or peace officer authorized under subdivision (b) of Section 830.1 of the Penal Code, has consulted with a sheriff, deputy sheriff, municipal police officer, or peace officer authorized under subdivision (b) of Section 830.1 of the Penal Code, who satisfies the requirements of paragraph (1) concerning the declaration defined in subdivision (a) and obtained the signature of that sheriff, deputy sheriff, municipal police officer, or peace officer authorized under subdivision (b) of Section 830.1 of the Penal Code on a declaration that substantially complies with the form described in Section 2954.

(g) Property means all personal property and real property of every kind belonging to, or alleged to belong to, the elder.

(Added by Stats. 2000, Ch. 813, Sec. 1. Effective January 1, 2001.)






ARTICLE 2. Estate Protection

2952

(a) A peace officer may issue a declaration, as provided in Section 2954, concerning an elder person if all of the following conditions are satisfied:

(1) There is probable cause to believe that the elder person is substantially unable to manage his or her financial resources or to resist fraud or undue influence.

(2) There exists a significant danger that the elder person will lose all or a portion of his or her property as a result of fraud or misrepresentations or the mental incapacity of the elder person.

(3) There is probable cause to believe that a crime is being committed against the elder person.

(4) The crime is connected to the inability of the elder person to manage his or her financial resources or to resist fraud or undue influence, and that inability is the result of deficits in the elder person s mental functions.

(5) The peace officer has consulted with an individual qualified to perform a mental status examination.

(b) If the requirements of subdivision (a) are satisfied, the peace officer may provide a signed declaration to the public guardian of the county. The declaration provided by the peace officer under this subdivision shall be signed by both the peace officer and a supervisor from the county s adult protective services agency. The declaration shall be transmitted to the public guardian within 24 hours of its being signed, and may be transmitted by facsimile.

(c) (1) Upon receiving a signed declaration from a peace officer, the public guardian is authorized to rely on the information contained in the declaration to take immediate possession or control of any real or personal property belonging to the elder person referred to in the declaration, including any property that is held jointly between the elder person and a third party that is subject to loss, injury, waste, or misappropriation, and may issue a written recordable certification of that fact pursuant to this section. The written recordable certification shall substantially comply with the following form:

THIS IS AN OFFICIAL CERTIFICATE ENTITLING THE PUBLIC GUARDIAN TO TAKE POSSESSION OF ANY AND ALL PROPERTY BELONGING TO THE FOLLOWING INDIVIDUAL:

This Certificate of Authority has been issued by the Public Guardian pursuant to and in compliance with the Financial Abuse of Mentally Impaired Elders statute, Chapter 4 (commencing with Section 2950) of Part 5 of Division 4 of the California Probate Code. Under California law, this Certificate of Authority authorizes the Public Guardian to take possession or control of property belonging to the above-named individual.

SPECIAL NOTE TO FINANCIAL INSTITUTIONS:

State law requires that upon receiving a copy of this Certificate of Authority, financial institutions shall provide the public guardian with information concerning property held by the above-named individual and surrender the property to the Public Guardian if requested.

This Certificate of Authority shall only be valid when signed and dated by the Public Guardian or a deputy Public Guardian of the County of _____ and affixed with the official seal of the Public Guardian below.

Signature of Public Guardian:

Date:

Official Seal

(2) The mere issuance of the declaration provided by this section shall not require the public guardian to take possession or control of property and shall not require the public guardian to make a determination that the requirements for the appointment of a conservator are satisfied.

(3) The authority provided to the public guardian in paragraph (1) includes the authority to deny use of, access to, or prohibit residency in the home of the elder, by anyone who does not have a written rental agreement or other legal right to the use of, or access to, the residence, and, subject to the requirements of subdivision (b) of Section 2900, the authority to terminate the occupancy of anyone living in the home of the elder person, and the authority to remove that occupant residing therein.

(4) The public guardian shall serve, or cause to be served, a copy of the certification issued pursuant to this section on the elder person by mail within 24 hours of the execution of the certification, or as soon thereafter as is practical, in the manner provided in Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure.

(5) Receipt of a certification issued under this section constitutes sufficient acquittance to financial institutions and others in possession of an elder person s property to provide information and surrender property of the elder person to the public guardian. Any financial institution or other person who provides information or surrenders property pursuant to this section shall be discharged from any liability for any act or omission of the public guardian with respect to the property.

(6) A public guardian acting in good faith is not liable when taking possession or control of property pursuant to this section.

(7) A certification issued pursuant to this section is valid for 15 days after the date of issuance. Upon ex parte petition to the superior court, the public guardian may seek additional 15-day certifications. The court shall grant that petition only if it determines that the additional certification is necessary to protect the elder from financial abuse and the elder s property from loss, injury, waste, or misappropriation.

(d) (1) If the public guardian takes possession of an elder person s property pursuant to this section, the public guardian shall attempt to find agents pursuant to the use of durable powers of attorney or successor trustees nominated in trust instruments, or other persons having legal authority under existing legal instruments, to manage the elder person s estate.

(2) If the public guardian is unable to find any appropriate person to manage the elder person s estate pursuant to paragraph (1), the public guardian shall attempt to find appropriate family members willing to manage the elder person s estate. If no documents exist appointing appropriate fiduciaries, the public guardian shall follow the priorities set forth in Article 2 (commencing with Section 1810) of Chapter 1 of Part 3.

(3) The public guardian shall take the steps described in paragraphs (1) and (2) within 15 days of taking possession of an elder person s property pursuant to this section.

(e) Nothing in this section prevents the county s adult protective services agency from conducting an investigation regarding the elder person named in the declaration and providing appropriate services, in coordination with any actions taken with the public guardian under this section or an investigation conducted by law enforcement regarding the elder person.

(Amended by Stats. 2001, Ch. 232, Sec. 3. Effective January 1, 2002.)



2953

(a) (1) A public guardian who has taken possession or control of the property of an elder person pursuant to this chapter is entitled to petition a court of competent jurisdiction for the reasonable costs incurred by the public guardian for the protection of the person or the property, together with reasonable fees for services, including, but not limited to, reasonable attorneys fees. These fees shall be payable from the estate of the elder person if the person is not deemed competent by the court and if any of the following apply:

(A) The public guardian or someone else is appointed as the temporary or general conservator of the estate.

(B) An attorney-in-fact, under a durable power of attorney, or a trustee, takes steps, or is notified of the need to take steps, to protect the estate of the elder person.

(C) An action is brought against the alleged financial abuser by the elder person, his or her conservator, a trustee, a fiduciary, or a successor in interest of the elder person, arising from a harm that the public guardian taking charge was intended to prevent or minimize.

(2) Any costs incurred by the public guardian pursuant to paragraph (1) shall be compensable as provided in Section 2902. Fees collected by the public guardian pursuant to this chapter shall be used for the activities described in this chapter.

(b) When a public guardian has taken possession or control of the property of an elder person pursuant to this chapter, the public guardian shall exercise reasonable care to ensure that the reasonable living expenses and legitimate debts of the elder person are addressed as well as is practical under the circumstances.

(c) Any person identified as a victim in a declaration described in Section 2954 may bring an ex parte petition in the superior court for an order quashing the certification issued by the public guardian as provided in subdivision (c) of Section 2952.

(1) Upon request by the petitioner, the court may defer filing fees related to the petition, and order the public guardian to authorize the release of funds from a financial institution to reimburse the petitioner the filing fees from assets belonging to the petitioner, but shall waive filing fees if the petitioner meets the standards of eligibility established by subparagraph (A) or (B) of paragraph (6) of subdivision (a) of Section 68511.3 of the Government Code for the waiver of a filing fee.

(2) The court shall quash the certification if the court determines that there is insufficient evidence to justify the imposition on the alleged victim s civil liberties caused by the certification.

(3) If the court determines that there is sufficient evidence to justify the imposition on the alleged victim s civil liberties caused by the certification, the court may, in its discretion, do one or more of the following:

(A) Order disbursements from the alleged victim s assets, as are reasonably needed to address the alleged victim s needs.

(B) Appoint a temporary conservator of the alleged victim s estate, where the facts before the court would be sufficient for the appointment of a temporary conservator under Section 2250.

(C) Deny the petition.

(D) Award reasonable attorney s fees to the respondent s attorney from the victim s estate.

(Amended by Stats. 2001, Ch. 232, Sec. 4. Effective January 1, 2002.)



2954

A declaration issued by a peace officer under this chapter shall not be valid unless it substantially complies with the following form:

DECLARATION

PRINT OR TYPE

1.

My name is:.

My badge number is:.

My office address and telephone number are:

.

2.

I am a duly sworn peace officer presently employed by

, in the County of

, in the State of California.

3.

On _____ (date) I personally interviewed ________ (victim) at
______ a.m./p.m. at _______ (address). The victim resides
at __________ (address, telephone number, and name of facility,
if applicable).

4.

There is probable cause to believe that:

(a) (Victim)

is substantially unable to manage his or her financial resources

or to resist fraud or undue influence, and

(b)There exists a significant danger the victim will lose all or

a portion of his or her property as a result of fraud or

misrepresentations or the mental incapacity of the victim, and

(c)There is probable cause to believe that a crime is being

committed against the victim, and

(d)The crime is connected to the victim s inability to manage

his or her financial resources or to resist fraud or undue

influence, and

(e)The victim suffers from that inability as a result of deficits

in one or more of the following mental functions:

_____

INSTRUCTIONS TO PEACE OFFICER: CHECK ALL
BLOCKS THAT APPLY:

_____

[A]

ALERTNESS AND ATTENTION

_____

??1.

Levels of arousal. (Lethargic, responds only to vigorous
and persistent stimulation, stupor.)

_____

??2.

Orientation. Person ______ Time _______ (day, date,
month, season, year),Place _______ (address, town,
state),Situation ___________ (why am I here?).

_____

??3.

Ability to attend and concentrate. (Give detailed
answers from memory, mental ability required to
thread a needle.)

_____

[B]

INFORMATION PROCESSING
Ability to:

_____

??1.

Remember, i.e., short and long term memory,
immediate recall. (Deficits reflected by: forgets
question before answering, cannot recall names,
relatives, past presidents, events of past 24 hours.)

_____

??2.

Understand and communicate either verbally or
otherwise. (Deficits reflected by: inability to
comprehend questions, follow instructions, use words
correctly or name objects; nonsense words.)

_____

??3.

Recognize familiar objects and persons. (Deficits
reflected by: inability to recognize familiar faces,
objects, etc.)

_____

??4.

Understand and appreciate quantities. (Perform simple
calculations.)

_____

??5.

Reason using abstract concepts. (Grasp abstract aspects
of his or her situation; interpret idiomatic expressions or
proverbs.)

_____

??6.

Plan, organize, and carry out actions (assuming physical
ability) in one s own rational self interest. (Break
complex tasks down into simple steps and carry them
out.)

_____

??7.

Reason logically.

_____

[C]

THOUGHT DISORDERS

_____ _____

??1.

Severely disorganized thinking. (Rambling,
nonsensical, incoherent, or nonlinear thinking.)

_____ _____

??2.

Hallucinations. (Auditory, visual, olfactory.)

_____

??3.

Delusions. (Demonstrably false belief maintained
without or against reason or evidence.)

_____

??4.

Uncontrollable or intrusive thoughts. (Unwanted
compulsive thoughts, compulsive behavior.)

_____

[D]

ABILITY TO MODULATE MOOD AND AFFECT

_____

_____

Pervasive and persistent or recurrent emotional state
which appears severely inappropriate in degree to the
patient s circumstances. Encircle the inappropriate
mood(s):

Anger _____ Euphoria _____ Helplessness

Anxiety _____ Depression _____ Apathy

Fear _____ ?Hopelessness _____ Indifference?

Panic _____ ??Despair _____ _____

5.

The property at risk is identified as, but not limited to, the
following:

_____

Bank account located at:?

_____

_____ (name, telephone number, and
_____ address of the bank branch)

_____

Account number(s):?

_____

Securities/other funds located at:?

_____

_____ _____ _____ (name, telephone number, _____

_____ _____ and address of _____

_____ _____ financial institution) _____

_____

Account number(s):?

_____

Real property located at:? _____ (address) _____

_____

Automobile described as:? _____ (make, model/color) _____

_____

_____ _____ (license plate number and state) _____

_____

Other property described as:

_____

Other property located at:

6.

A criminal investigation will ? will not ? be commenced against:

_____ (name, address, and telephone number) _____ for alleged financial abuse.

_____

BLOCKS 1, 2, AND 3 MUST BE CHECKED IN ORDER FOR
THIS DECLARATION TO BE VALID:

_____

??1.

I am a peace officer in the county identified above.

_____

??2.

I have consulted concerning this case with a supervisor
in the county s adult protective services agency who has
signed below, indicating that he or she concurs that,
based on the information I provided to him or her, or
based on information he or she obtained independently,
this declaration is warranted under the circumstances.

_____

??3.

I have consulted concerning this case with an individual
qualified to perform a mental status examination.

_____

Signature of Declarant Peace Officer

_____ _____

_____ _____

Date

_____

_____

_____

_____

Signature of Concurring Adult Protective Services
Supervisor

(Added by Stats. 2000, Ch. 813, Sec. 1. Effective January 1, 2001.)



2955

Nothing in this chapter shall prohibit or restrict a public guardian from undertaking any other proceeding authorized by law.

(Added by Stats. 2000, Ch. 813, Sec. 1. Effective January 1, 2001.)












PART 6. MANAGEMENT OR DISPOSITION OF COMMUNITY PROPERTY WHERE SPOUSE LACKS LEGAL CAPACITY

CHAPTER 1. Definitions and General Provisions

ARTICLE 1. Definitions

3000

Unless the provision or context otherwise requires, the definitions contained in this article govern the construction of this part.

(Enacted by Stats. 1990, Ch. 79.)



3002

Community property means community real property and community personal property, including, but not limited to, a community property business that is or was under the primary management and control of one of the spouses.

(Amended by Stats. 1996, Ch. 877, Sec. 1. Effective January 1, 1997.)



3004

Conservator means conservator of the estate, or limited conservator of the estate to the extent that the powers and duties of the limited conservator are specifically and expressly provided by the order appointing the limited conservator, and includes the guardian of the estate of a married minor.

(Enacted by Stats. 1990, Ch. 79.)



3006

Conservatorship estate includes the guardianship estate of a married minor.

(Enacted by Stats. 1990, Ch. 79.)



3008

Conservatorship proceeding means conservatorship of the estate proceeding and includes a guardianship of the estate proceeding of a married minor.

(Enacted by Stats. 1990, Ch. 79.)



3012

(a) Unless the spouse lacks legal capacity under the applicable standard prescribed in subdivision (b), a spouse has legal capacity to:

(1) Manage and control community property, including legal capacity to dispose of community property.

(2) Join in or consent to a transaction involving community property.

(b) A spouse lacks legal capacity to:

(1) Manage and control, including legal capacity to dispose of, community property if the spouse is substantially unable to manage or control the community property.

(2) Join in or consent to a transaction involving community property if the spouse does not have legal capacity for the particular transaction measured by principles of law otherwise applicable to the particular transaction.

(3) Do any act, or engage in any activity, described in paragraph (1) or (2) if the spouse has a conservator.

(c) Nothing in this section shall be construed to deny a spouse, whether or not lacking legal capacity, any of the following:

(1) The right to control an allowance provided under Section 2421.

(2) The right to control wages or salary to the extent provided in Section 2601.

(3) The right to make a will.

(4) The right to enter into transactions to the extent reasonable to provide the necessities of life to the spouse, the other spouse, and the minor children of the spouses.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. General Provisions

3020

(a) The proceeds, rents, issues, and profits of community property dealt with or disposed of under this division, and any property taken in exchange for the community property or acquired with the proceeds, are community property.

(b) Except as provided in this part for the management, control, and disposition of community property, nothing in this division alters the rights of the spouses in community property or in the proceeds, rents, issues, or profits of community property.

(Enacted by Stats. 1990, Ch. 79.)



3023

(a) Except as provided in subdivisions (b) and (c), where one or both of the spouses has a conservator, the court in which any of the conservatorship proceedings is pending may hear and determine whether property is community property or the separate property of either spouse when the issue is raised in any proceeding under this division.

(b) Any person having or claiming title to or an interest in the property, at or prior to the hearing on the issue, may object to the hearing if the court is not the proper court under any other provision of law for the trial of an action to determine the issue. If the objection is established, the court shall not hear and determine the issue.

(c) Except as provided in subdivision (d), if a civil action is pending with respect to the issue and jurisdiction has been obtained in the court in which the civil action is pending, upon request of any party to the civil action, the court shall abate the hearing until the conclusion of the civil action.

(d) The court need not abate the hearing if the court determines that the civil action was filed for the purpose of delay.

(Enacted by Stats. 1990, Ch. 79.)









CHAPTER 2. Management, Control, and Disposition

ARTICLE 1. Management, Control, and Disposition Generally

3051

(a) Subject to Section 3071, the right of a spouse to manage and control community property, including the right to dispose of community property, is not affected by the lack or alleged lack of legal capacity of the other spouse.

(b) Except as provided in subdivision (c), if one spouse has legal capacity and the other has a conservator:

(1) The spouse who has legal capacity has the exclusive management and control of the community property including, subject to Section 3071, the exclusive power to dispose of the community property.

(2) The community property is not part of the conservatorship estate.

(c) If one spouse has legal capacity and the other has a conservator, the spouse having legal capacity may consent, by a writing filed in the proceeding, that all or part of the community property be included in and, subject to Section 3071, be managed, controlled, and disposed of as a part of the conservatorship estate.

(d) Except as provided in subdivision (e), if both spouses have conservators, an undivided one-half interest in the community property shall be included in and, subject to Section 3071, be managed, controlled, and disposed of as a part of the conservatorship estate of each spouse.

(e) If both spouses have conservators, when authorized by order of the court in which any of the conservatorship proceedings is pending, the conservators may agree in writing that all or specific parts of the community property shall be included in the conservatorship estate of one or the other of the spouses and, subject to Section 3071, be managed, controlled, and disposed of as a part of the conservatorship estate of that spouse.

(Enacted by Stats. 1990, Ch. 79.)



3054

When community property is included or proposed to be included in the conservatorship estate of a spouse, the court in which the conservatorship proceeding is pending, upon its own motion or upon petition of a spouse having legal capacity or the conservator of either spouse and upon such notice to such persons as the court prescribes, may do any of the following:

(a) Determine that the inclusion of some or all of the community property that is proposed to be included in the conservatorship estate would not be in the best interest of the spouses or their estates and order that such property not be included.

(b) Permit revocation of a written consent for inclusion of property in the conservatorship estate, with or without terms or conditions.

(c) Determine that the continued inclusion of some or all of the community property in the conservatorship estate is not in the best interest of the spouses or their estates and order that the inclusion of such property in the conservatorship estate be terminated, with or without terms or conditions.

(d) Make such other orders as may be appropriate for the orderly administration of the conservatorship estate or to protect the interests of the spouses.

(Enacted by Stats. 1990, Ch. 79.)



3055

(a) If consent is given under this article that community property be included in the conservatorship estate of a spouse, the death of either spouse terminates the consent.

(b) If a spouse consents under this article that community property be included in the conservatorship estate of the other spouse:

(1) Subject to paragraph (2), the subsequent lack of legal capacity of the spouse giving the consent has no effect on the inclusion of the property in the conservatorship estate of the other spouse.

(2) The appointment of a conservator for the spouse giving the consent terminates the consent.

(Enacted by Stats. 1990, Ch. 79.)



3056

Except as otherwise provided in this part and subject to Section 3071, when community property is included in a conservatorship estate under this article for the purpose of management, control, and disposition, the conservator has the same powers and duties with respect to such property as the conservator has with respect to other property of the conservatorship estate.

(Enacted by Stats. 1990, Ch. 79.)



3057

(a) Where a spouse lacks legal capacity and does not have a conservator, any interested person who has knowledge or reason to believe that the rights of such spouse in the community property are being prejudiced may bring an action on behalf of such spouse to enforce the duty imposed by Sections 721 and 1100 of the Family Code with respect to the management and control of the community property and to obtain such relief as may be appropriate.

(b) If one spouse has a conservator and the other spouse is managing or controlling community property, the conservator has the duty to keep reasonably informed concerning the management and control, including the disposition, of the community property. If the conservator has knowledge or reason to believe that the rights of the conservatee in the community property are being prejudiced, the conservator may bring an action on behalf of the conservatee to enforce the duty imposed by Sections 721 and 1100 of the Family Code with respect to the management and control of the community property and to obtain such relief as may be appropriate.

(Amended by Stats. 1992, Ch. 163, Sec. 126. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)






ARTICLE 2. Substitute for Joinder or Consent Requirements

3070

If the requirements of this article are satisfied with respect to a transaction described in Section 3071, the transaction is deemed to satisfy the joinder or consent requirements of the statute referred to in that section.

(Enacted by Stats. 1990, Ch. 79.)



3071

(a) In case of a transaction for which the joinder or consent of both spouses is required by Section 1100 or 1102 of the Family Code or by any other statute, if one or both spouses lacks legal capacity for the transaction, the requirement of joinder or consent shall be satisfied as provided in this section.

(b) Where one spouse has legal capacity for the transaction and the other spouse has a conservator, the requirement of joinder or consent is satisfied if both of the following are obtained:

(1) The joinder or consent of the spouse having legal capacity.

(2) The joinder or consent of the conservator of the other spouse given in compliance with Section 3072.

(c) Where both spouses have conservators, the joinder or consent requirement is satisfied by the joinder or consent of each such conservator given in compliance with Section 3072.

(d) In any case, the requirement of joinder or consent is satisfied if the transaction is authorized by an order of court obtained in a proceeding pursuant to Chapter 3 (commencing with Section 3100).

(Amended by Stats. 1992, Ch. 163, Sec. 127. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



3072

(a) Except as provided in subdivision (b), a conservator may join in or consent to a transaction under Section 3071 only after authorization by either of the following:

(1) An order of the court obtained in the conservatorship proceeding upon a petition filed pursuant to Section 2403 or under Article 7 (commencing with Section 2540) or 10 (commencing with Section 2580) of Chapter 6 of Part 4.

(2) An order of the court made in a proceeding pursuant to Chapter 3 (commencing with Section 3100).

(b) A conservator may consent without court authorization to a sale, conveyance, or encumbrance of community personal property requiring consent under subdivision (c) of Section 1100 of the Family Code if the conservator could sell or transfer the property under Section 2545 without court authorization if the property were a part of the conservatorship estate.

(Amended by Stats. 1993, Ch. 219, Sec. 223. Effective January 1, 1994.)



3073

(a) The joinder or consent under Section 3071 of a spouse having legal capacity shall be in a manner that complies with Section 1100 or 1102 of the Family Code or other statute that applies to the transaction.

(b) The joinder or consent under Section 3071 of a conservator shall be in the same manner as a spouse would join in or consent to the transaction under the statute that applies to the transaction except that the joinder or consent shall be executed by the conservator and shall refer to the court order, if one is required, authorizing the conservator to join in or consent to the transaction.

(Amended by Stats. 1993, Ch. 219, Sec. 224. Effective January 1, 1994.)



3074

Notwithstanding any other provision of this article, a transaction that affects real property, entered into by a person acting in good faith and for a valuable consideration, is not affected by the fact that one or both spouses have conservators unless a notice of the establishment of the conservatorship or conservatorships, as the case may be, has been recorded prior to the transaction in the county in which the property is located.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 3. Enforcement of Support of Spouse Who Has Conservator

3080

If one spouse has a conservator and the other spouse has the management or control of community property, the conservator or conservatee, a relative or friend of the conservatee, or any interested person may file a petition under this article in the court in which the conservatorship proceeding is pending for an order requiring the spouse who has the management or control of community property to apply the income or principal, or both, of the community property to the support and maintenance of the conservatee as ordered by the court.

(Enacted by Stats. 1990, Ch. 79.)



3081

(a) Notice of the hearing on the petition shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(b) If the spouse who has the management or control of community property is not the conservator, the petitioner shall also cause notice of the hearing and a copy of the petition to be served on that spouse in accordance with Title 5 (commencing with Section 410.10) of Part 2 of the Code of Civil Procedure.

(Enacted by Stats. 1990, Ch. 79.)



3082

Upon the filing of a petition under this article, the court may cite the spouse who has the management or control of community property to appear before the court, and the court and the petitioner may examine the spouse under oath concerning the community property and other matters relevant to the petition filed under this article. If the person so cited refuses to appear and submit to an examination, the court may proceed against the person as provided in Article 2 (commencing with Section 8870) of Chapter 2 of Part 3 of Division 7. Upon such examination, the court may make an order requiring the person cited to disclose his or her knowledge of the community property and other matters relevant to the petition filed under this article, and if the order is not complied with the court may proceed against the person as provided in Article 2 (commencing with Section 8870) of Chapter 2 of Part 3 of Division 7.

(Enacted by Stats. 1990, Ch. 79.)



3083

In any proceeding under this article, the court may, after notice and hearing, order the spouse who has the management or control of community property to pay from the community property such amount as the court determines is necessary to the support and maintenance of the conservatee spouse pending the determination of the petition under this article. An order made pursuant to this section does not prejudice the rights of the spouses or other interested parties with respect to any subsequent order which may be made under this article. Any order made under this section may be modified or revoked at any time except as to any amount that may have accrued prior to the date of filing of the petition to modify or revoke the order.

(Enacted by Stats. 1990, Ch. 79.)



3084

When a petition is filed under this article, the spouse having the management or control of community property shall serve and file a current income and expense declaration and a current property declaration on the forms prescribed by the Judicial Council for use in family law proceedings.

(Enacted by Stats. 1990, Ch. 79.)



3085

During the pendency of any proceeding under this article, the court, upon the application of the petitioner, may issue ex parte orders:

(a) Restraining the spouse having the management or control of community property from transferring, encumbering, hypothecating, concealing, or in any way disposing of any property, real or personal, whether community, quasi-community, or separate, except in the usual course of business or for the necessities of life.

(b) Requiring the spouse having the management or control of the community property to notify the petitioner of any proposed extraordinary expenditures and to account to the court for all such extraordinary expenditures.

(Enacted by Stats. 1990, Ch. 79.)



3086

Any person interested in the proceeding under this article may request time for filing a response to the petition, for discovery proceedings, or for other preparation for the hearing, and the court shall grant a continuance for a reasonable time for any of such purposes.

(Enacted by Stats. 1990, Ch. 79.)



3087

In a proceeding under this article, the court may hear and determine whether property is community property or the separate property of either spouse if that issue is raised in the proceeding.

(Enacted by Stats. 1990, Ch. 79.)



3088

(a) The court may order the spouse who has the management or control of community property to apply the income or principal, or both, of the community property to the support and maintenance of the conservatee, including care, treatment, and support of a conservatee who is a patient in a state hospital under the jurisdiction of the State Department of State Hospitals or the State Department of Developmental Services, as ordered by the court.

(b) In determining the amount ordered for support and maintenance, the court shall consider the following circumstances of the spouses:

(1) The earning capacity and needs of each spouse.

(2) The obligations and assets, including the separate property, of each spouse.

(3) The duration of the marriage.

(4) The age and health of the spouses.

(5) The standard of living of the spouses.

(6) Any other relevant factors which it considers just and equitable.

(c) At the request of any interested person, the court shall make appropriate findings with respect to the circumstances.

(d) The court may order the spouse who has the management or control of community property to make a specified monthly or other periodic payment to the conservator of the person of the conservatee or to any other person designated in the order. The court may order the spouse required to make the periodic payments to give reasonable security therefor.

(e) (1) The court may order the spouse required to make the periodic payments to assign, to the person designated in the order to receive the payments, that portion of the earnings of the spouse due or to be due in the future as will be sufficient to pay the amount ordered by the court for the support and maintenance of the conservatee. The order operates as an assignment and is binding upon any existing or future employer upon whom a copy of the order is served. The order shall be in the form of an earnings assignment order for support prescribed by the Judicial Council for use in family law proceedings. The employer may deduct the sum of one dollar and fifty cents ($1.50) for each payment made pursuant to the order. Any such assignment made pursuant to court order shall have priority as against any execution or other assignment unless otherwise ordered by the court or unless the other assignment is made pursuant to Chapter 8 (commencing with Section 5200) of Part 5 of Division 9 of the Family Code. No employer shall use any assignment authorized by this subdivision as grounds for the dismissal of that employee.

(2) As used in this subdivision, employer includes the United States government and any public entity as defined in Section 811.2 of the Government Code. This subdivision applies to the money and benefits described in Sections 704.110 and 704.113 of the Code of Civil Procedure to the extent that those moneys and benefits are subject to a wage assignment for support under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure.

(f) The court retains jurisdiction to modify or to vacate an order made under this section where justice requires, except as to any amount that may have accrued prior to the date of the filing of the petition to modify or revoke the order. At the request of any interested person, the order of modification or revocation shall include findings of fact and may be made retroactive to the date of the filing of the petition to revoke or modify, or to any date subsequent thereto. At least 15 days before the hearing on the petition to modify or vacate the order, the petitioner shall mail a notice of the time and place of the hearing on the petition, accompanied by a copy of the petition, to the spouse who has the management or control of the community property. Notice shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1 to any other persons entitled to notice of the hearing under that chapter.

(g) In a proceeding for dissolution of the marriage or for legal separation, the court has jurisdiction to modify or vacate an order made under this section to the same extent as it may modify or vacate an order made in the proceeding for dissolution of the marriage or for legal separation.

(Amended by Stats. 2012, Ch. 440, Sec. 51. Effective September 22, 2012.)



3089

If the spouse who has the management or control of the community property refuses to comply with any order made under this article or an order made in a separate action to provide support for the conservatee spouse, upon request of the petitioner or other interested person, the court may, in its discretion, divide the community property and the quasi-community property of the spouses, as it exists at the time of division, equally in the same manner as where a marriage is dissolved. If the property is so divided, the property awarded to each spouse is the separate property of that spouse and the court shall order that the property awarded to the conservatee spouse be transferred or paid over to the conservator of the estate of that spouse to be included in the conservatorship estate and be managed, controlled, and disposed of as a part of the conservatorship estate. The fact that property has been divided pursuant to this section has no effect on the nature of property thereafter acquired by the spouses, and the determination whether the thereafter-acquired property is community or separate property shall be made without regard to the fact that property has been divided pursuant to this section.

(Enacted by Stats. 1990, Ch. 79.)



3090

Any order of the court made under this article may be enforced by the court by execution, the appointment of a receiver, contempt, or by such other order or orders as the court in its discretion may from time to time deem necessary.

(Enacted by Stats. 1990, Ch. 79.)



3091

Notwithstanding any other provision of law, the Judicial Council may provide by rule for the practice and procedure in proceedings under this article.

(Enacted by Stats. 1990, Ch. 79.)



3092

Nothing in this article affects or limits the right of the conservator or any interested person to institute an action against any person to enforce the duty otherwise imposed by law to support the spouse having a conservator. This article is permissive and in addition to any other procedure otherwise available to enforce the obligation of support.

(Enacted by Stats. 1990, Ch. 79.)









CHAPTER 3. Proceeding for Particular Transaction

ARTICLE 1. General Provisions

3100

(a) As used in this chapter, transaction means a transaction that involves community real or personal property, tangible or intangible, or an interest therein or a lien or encumbrance thereon, including, but not limited to, those transactions with respect thereto as are listed in Section 3102.

(b) However, if a proposed transaction involves property in which a spouse also has a separate property interest, for good cause the court may include that separate property in the transaction.

(Amended by Stats. 1996, Ch. 877, Sec. 2. Effective January 1, 1997.)



3101

(a) A proceeding may be brought under this chapter for a court order authorizing a proposed transaction, whether or not the proposed transaction is one that otherwise would require the joinder or consent of both spouses, if both of the following conditions are satisfied:

(1) One of the spouses is alleged to lack legal capacity for the proposed transaction, whether or not that spouse has a conservator.

(2) The other spouse either has legal capacity for the proposed transaction or has a conservator.

(b) A proceeding may be brought under this chapter for a court order declaring that one or both spouses has legal capacity for a proposed transaction.

(c) One proceeding may be brought under this chapter under both subdivision (a) and subdivision (b).

(d) In a proceeding under this chapter, the court may determine whether the property that is the subject of the proposed transaction is community property or the separate property of either spouse, but such determination shall not be made in the proceeding under this chapter if the court determines that the interest of justice requires that the determination be made in a civil action.

(e) This chapter is permissive and cumulative for the transactions to which it applies.

(Enacted by Stats. 1990, Ch. 79.)



3102

The transactions that may be the subject of a proceeding under this chapter include, but are not limited to:

(a) Sale, conveyance, assignment, transfer, exchange, conveyance pursuant to a preexisting contract, encumbrance by security interest, deed of trust, mortgage, or otherwise, lease, including but not limited to a lease for the exploration for and production of oil, gas, minerals, or other substances, or unitization or pooling with other property for or in connection with such exploration and production.

(b) Assignment, transfer, or conveyance, in whole or in part, in compromise or settlement of an indebtedness, demand, or proceeding to which the property may be subject.

(c) Dedication or conveyance, with or without consideration, of any of the following:

(1) The property to this state or any public entity in this state, or to the United States or any agency or instrumentality of the United States, for any purpose.

(2) An easement over the property to any person for any purpose.

(d) Conveyance, release, or relinquishment to this state or any public entity in this state, with or without consideration, of any access rights to a street, highway, or freeway from the property.

(e) Consent as a lienholder to a dedication, conveyance, release, or relinquishment under subdivision (c) or (d) by the owner of property subject to the lien.

(f) Conveyance or transfer, without consideration, to provide gifts for such purposes, and to such charities, relatives (including one of the spouses), friends, or other objects of bounty, as would be likely beneficiaries of gifts from the spouses.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Commencement of Proceeding

3110

(a) A proceeding under this chapter shall be brought by a petition filed in the superior court.

(b) The proper county for commencement of the proceeding is the county in which a conservatorship proceeding of one of the spouses is pending. If a conservatorship proceeding is not pending, then in either of the following:

(1) The county in which one or both of the spouses resides.

(2) Any other county as may be in the best interests of the spouses.

(Amended by Stats. 1994, Ch. 806, Sec. 20. Effective January 1, 1995.)



3111

(a) Except as provided in subdivision (b), any of the following persons may file, or join in, a petition under this chapter:

(1) Either spouse, whether or not the spouse has legal capacity.

(2) The conservator of either spouse.

(b) If the petition requests approval of a proposed transaction, at least one of the petitioners shall be either a conservator or a spouse having legal capacity for the transaction.

(Enacted by Stats. 1990, Ch. 79.)



3112

(a) If a petitioning spouse is one whose legal capacity for the proposed transaction is to be determined in the proceeding, the court may do any of the following:

(1) Permit the spouse to appear without a representative.

(2) Appoint a guardian ad litem for the spouse.

(3) Take such other action as the circumstances warrant.

(b) If a petitioning spouse lacks legal capacity for the proposed transaction, the court may do either of the following:

(1) Require the spouse to be represented by the conservator of the spouse.

(2) Appoint a guardian ad litem for the spouse.

(Enacted by Stats. 1990, Ch. 79.)



3113

A proceeding may be brought under this chapter by the conservator of a spouse, or by a spouse having legal capacity for the proposed transaction, without the necessity of appointing a conservator for the other spouse.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 3. Petition

3120

(a) Several proposed transactions may be included in one petition and proceeding under this chapter.

(b) The petition may contain inconsistent allegations and may request relief in the alternative.

(Enacted by Stats. 1990, Ch. 79.)



3121

The petition shall set forth all of the following information:

(a) The name, age, and residence of each spouse.

(b) If one or both spouses is alleged to lack legal capacity for the proposed transaction, a statement that the spouse has a conservator or a statement of the facts upon which the allegation is based.

(c) If there is a conservator of a spouse, the name and address of the conservator, the county in which the conservatorship proceeding is pending, and the court number of the proceeding.

(d) If a spouse alleged to lack legal capacity for the proposed transaction is a patient in or on leave of absence from a state institution under the jurisdiction of the State Department of State Hospitals or the State Department of Developmental Services, the name and address of the institution.

(e) The names and addresses of all of the following persons:

(1) Relatives within the second degree of each spouse alleged to lack legal capacity for the proposed transaction.

(2) If the petition is to provide gifts or otherwise affect estate planning of the spouse who is alleged to lack capacity, as would be properly the subject of a petition under Article 10 (commencing with Section 2580) of Chapter 6 of Part 4 (substituted judgment) in the case of a conservatorship, the names and addresses of the persons identified in Section 2581.

(f) A sufficient description of the property that is the subject of the proposed transaction.

(g) An allegation that the property is community property, and, if the proposed transaction involves property in which a spouse also has a separate property interest, an allegation of good cause to include that separate property in the transaction.

(h) The estimated value of the property.

(i) The terms and conditions of the proposed transaction, including the names of all parties thereto.

(j) The relief requested.

(Amended by Stats. 2012, Ch. 440, Sec. 52. Effective September 22, 2012.)



3122

If the proceeding is brought for a court order authorizing a proposed transaction, the petition shall set forth, in addition to the information required by Section 3121, all of the following:

(a) An allegation that one of the spouses has a conservator or facts establishing lack of legal capacity of the spouse for the proposed transaction.

(b) An allegation that the other spouse has legal capacity for the proposed transaction or has a conservator.

(c) An allegation that each spouse either: (1) joins in or consents to the proposed transaction, (2) has a conservator, or (3) is substantially unable to manage his or her financial resources or resist fraud or undue influence.

(d) Facts that may be relied upon to show that the authorization sought is for one or more of the following purposes:

(1) The advantage, benefit, or best interests of the spouses or their estates.

(2) The care and support of either spouse or of such persons as either spouse may be legally obligated to support.

(3) The payment of taxes, interest, or other encumbrances or charges for the protection and preservation of the community property.

(4) The providing of gifts for such purposes, and to such charities, relatives (including one of the spouses), friends, or other objects of bounty, as would be likely beneficiaries of gifts from the spouses.

(Enacted by Stats. 1990, Ch. 79.)



3123

If the proceeding is brought for a court order declaring that one or both spouses has legal capacity for a proposed transaction, the petition shall set forth, in addition to the information required by Section 3121, an allegation of the legal capacity of such spouse or spouses for the proposed transaction.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 4. Citation and Notice of Hearing

3130

(a) Except as provided in subdivision (b), upon the filing of the petition, the clerk shall issue a citation to each nonpetitioning spouse alleged to lack legal capacity for the proposed transaction, setting forth the time and place of hearing. The citation and a copy of the petition shall be served upon the spouse at least 15 days before the hearing.

(b) Unless the court otherwise orders, if a spouse alleged to lack legal capacity for the proposed transaction has a conservator, no citation to the spouse need be issued, and the petitioner shall cause a notice of the time and place of the hearing on the petition, accompanied by a copy of the petition, to be served on the conservator at least 15 days before the hearing.

(c) Service under this section shall be made in the manner provided in Section 415.10 or 415.30 of the Code of Civil Procedure or in such other manner as may be authorized by the court. If the person to be served is outside this state, service may also be made in the manner provided in Section 415.40 of the Code of Civil Procedure.

(Enacted by Stats. 1990, Ch. 79.)



3131

(a) At least 15 days before the hearing on the petition, the petitioner shall cause a notice of the time and place of the hearing and a copy of the petition to be served upon any nonpetitioning spouse not alleged to lack legal capacity for the proposed transaction.

(b) Service under subdivision (a) shall be made in the manner provided in Section 415.10 or 415.30 of the Code of Civil Procedure or in such other manner as may be authorized by the court. If the person to be served is outside this state, service may also be made in the manner provided in Section 415.40 of the Code of Civil Procedure.

(c) At least 15 days before the hearing on the petition, the petitioner shall mail a notice of the time and place of the hearing on the petition to those persons required to be named in the petition at the addresses set forth in the petition.

(Amended by Stats. 1996, Ch. 877, Sec. 4. Effective January 1, 1997.)






ARTICLE 5. Hearing and Order

3140

(a) A conservator served pursuant to this article shall, and the Director of State Hospitals or the Director of Developmental Services given notice pursuant to Section 1461 may, appear at the hearing and represent a spouse alleged to lack legal capacity for the proposed transaction.

(b) The court may, in its discretion and if necessary, appoint an investigator to review the proposed transaction and report to the court regarding its advisability.

(c) If the court determines that a spouse alleged to lack legal capacity has not competently retained independent counsel, the court may in its discretion appoint the public guardian, public administrator, or a guardian ad litem to represent the interests of the spouse.

(d) (1) If a spouse alleged to lack legal capacity is unable to retain legal counsel, upon request of the spouse, the court shall appoint the public defender or private counsel under Section 1471 to represent the spouse and, if that appointment is made, Section 1472 applies.

(2) If the petition proposes a transfer of substantial assets to the petitioner from the other spouse and the court determines that the spouse has not competently retained independent counsel for the proceeding, the court may, in its discretion, appoint counsel for the other spouse if the court determines that appointment would be helpful to resolve the matter or necessary to protect the interests of the other spouse.

(e) Except as provided in paragraph (1) of subdivision (d), the court may fix a reasonable fee, to be paid out of the proceeds of the transaction or otherwise as the court may direct, for all services rendered by privately engaged counsel, the public guardian, public administrator, or guardian ad litem, and by counsel for such persons.

(f) The court may order the cost of the review and report by a court investigator pursuant to subdivision (b) to be paid out of the proceeds of the transaction or otherwise as the court may direct, if the court determines that its order would not cause a hardship.

(Amended by Stats. 2012, Ch. 440, Sec. 53. Effective September 22, 2012.)



3141

(a) If a spouse is alleged to lack legal capacity for the proposed transaction and has no conservator, the spouse shall be produced at the hearing unless unable to attend the hearing.

(b) If the spouse is not able to attend the hearing because of medical inability, such inability shall be established (1) by the affidavit or certificate of a licensed medical practitioner or (2) if the spouse is an adherent of a religion whose tenets and practices call for reliance upon prayer alone for healing and is under treatment by an accredited practitioner of the religion, by the affidavit of the practitioner.

(c) Emotional or psychological instability is not good cause for absence of the spouse from the hearing unless, by reason of such instability, attendance at the hearing is likely to cause serious and immediate physiological damage.

(Enacted by Stats. 1990, Ch. 79.)



3142

(a) If a spouse is alleged to lack legal capacity for the proposed transaction and has no conservator, the court, before commencement of the hearing on the merits, shall inform the spouse of all of the following:

(1) A determination of lack of legal capacity for the proposed transaction may result in approval of the proposed transaction.

(2) The spouse has the right to legal counsel of the spouse s own choosing, including the right to have legal counsel appointed by the court if unable to retain legal counsel.

(b) This section does not apply if the spouse is absent from the hearing and is not required to attend the hearing under the provisions of subdivision (a) of Section 3141 and any showing required by Section 3141 has been made.

(Enacted by Stats. 1990, Ch. 79.)



3143

(a) If the petition requests that the court make an order declaring a spouse to have legal capacity for the proposed transaction and the court determines that the spouse has legal capacity for the proposed transaction, the court shall so order.

(b) If the petition alleges that a spouse having no conservator lacks legal capacity for the proposed transaction and the court determines that the spouse has legal capacity for the transaction, the court shall make an order so declaring.

(Enacted by Stats. 1990, Ch. 79.)



3144

(a) The court may authorize the proposed transaction if the court determines all of the following:

(1) The property that is the subject of the proposed transaction is community property of the spouses, and, if the proposed transaction involves property in which a spouse also has a separate property interest, that there is good cause to include that separate property in the transaction.

(2) One of the spouses then has a conservator or otherwise lacks legal capacity for the proposed transaction.

(3) The other spouse either has legal capacity for the proposed transaction or has a conservator.

(4) Each of the spouses either (i) joins in or consents to the proposed transaction, (ii) has a conservator, or (iii) is substantially unable to manage his or her own financial resources or resist fraud or undue influence. Substantial inability may not be proved by isolated incidents of negligence or improvidence.

(5) The proposed transaction is one that should be authorized under this chapter.

(b) If the proposed transaction is to provide gifts or otherwise affect estate planning of the spouse who is alleged to lack capacity, as would be properly the subject of a petition under Article 10 (commencing with Section 2580) of Chapter 6 of Part 4 (substituted judgment) in the case of a conservatorship, the court may authorize the transaction under this chapter only if the transaction is one that the court would authorize under that article.

(c) If the court determines under subdivision (a) that the transaction should be authorized, the court shall so order and may authorize the petitioner to do and perform all acts and to execute and deliver all papers, documents, and instruments necessary to effectuate the order.

(d) In an order authorizing a transaction, the court may prescribe any terms and conditions as the court in its discretion determines appropriate, including, but not limited to, requiring joinder or consent of another person.

(Amended by Stats. 2003, Ch. 32, Sec. 4. Effective January 1, 2004.)



3145

A court determination pursuant to this chapter that a spouse lacks legal capacity for the proposed transaction affects the legal capacity of the spouse for that transaction alone and has no effect on the legal capacity of the spouse for any other purpose.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 6. Consummation of Transaction

3150

(a) Unless the court for good cause dispenses with the bond, the court shall require the petitioner to give a bond, in the amount fixed by the court, conditioned on the duty of the petitioner to account for and apply the proceeds of the transaction to be received by the petitioner only as the court may by order direct.

(b) Unless the court for good cause fixes the amount of the bond in a lesser amount, if given by an admitted surety insurer, the bond shall be in an amount not less than the value of the personal property (including cash and any notes) to be received by the petitioner, as determined by the court.

(c) If the sureties on the bond are personal sureties, the bond shall be approved by the court and shall be for twice the amount required for a bond given by an admitted surety insurer.

(d) Section 2328 is applicable to the bond of the petitioner under this chapter.

(Enacted by Stats. 1990, Ch. 79.)



3151

(a) The petitioner shall, upon receipt of the consideration therefor, execute, acknowledge, and deliver any necessary instruments or documents as directed by the court, setting forth therein that they are made by authority of the order.

(b) The petitioner shall cause a certified copy of the order to be recorded in the office of the recorder of each county in which is located any real property affected by the order or any real property upon which there is a lien or encumbrance affected by the order.

(c) If a sale is made upon a credit pursuant to the order, the petitioner shall take the note of the person to whom the sale is made for the amount of the unpaid balance of the purchase money, with such security for the payment thereof as the court shall by order approve. The note shall be made payable to the petitioner or, if the petition was made by a conservator, to the petitioner as conservator.

(Enacted by Stats. 1990, Ch. 79.)



3152

A sale, conveyance, assignment, transfer, exchange, encumbrance, security interest, mortgage, deed of trust, lease, dedication, release, or relinquishment, and any instrument or document, made pursuant to the court s order, is as valid and effectual as if the property affected thereby were the sole and absolute property of the person making it.

(Enacted by Stats. 1990, Ch. 79.)



3153

Notes, encumbrances, security interests, mortgages, leases, or deeds of trust, executed as provided in this chapter by a petitioning conservator create no personal liability against the conservator so executing, unless the conservator is one of the spouses and then only to the extent that personal liability would have resulted had both spouses had legal capacity for the transaction and joined in the execution.

(Enacted by Stats. 1990, Ch. 79.)



3154

(a) If any party to the transaction, other than the petitioner, does not consummate a transaction authorized by the court, the court, on application of the petitioner, after such notice to the parties to the transaction as the court directs, may vacate the order authorizing the transaction.

(b) If the order authorized the sale or encumbrance of property, the petitioner may by supplemental petition apply to the court for an order authorizing any other sale or encumbrance of the property to the advantage, benefit, or best interests of the spouses or their estates. The supplemental petition and a notice of the time and place of the hearing shall be served and mailed as provided in Article 4 (commencing with Section 3130) except that (1) no further citation shall be issued and (2) a copy of the supplemental petition and a notice of the time and place of the hearing shall be served upon any person who has appeared as representative of a nonpetitioning spouse or upon counsel of record for a nonpetitioning spouse or as the court may otherwise direct.

(c) If it appears to the court that the other sale or encumbrance is to the advantage, benefit, or best interests of the spouses or their estates and that the request in the supplemental petition that the transaction be authorized should be granted, the court may so order and may authorize the petitioner to do and perform acts and to execute and deliver all papers, documents, and instruments necessary to effectuate the order.

(Enacted by Stats. 1990, Ch. 79.)












PART 7. CAPACITY DETERMINATIONS AND HEALTH CARE DECISIONS FOR ADULT WITHOUT CONSERVATOR

3200

As used in this part:

(a) Health care means any care, treatment, service, or procedure to maintain, diagnose, or otherwise affect a patient s physical or mental condition.

(b) Health care decision means a decision regarding the patient s health care, including the following:

(1) Selection and discharge of health care providers and institutions.

(2) Approval or disapproval of diagnostic tests, surgical procedures, programs of medication.

(3) Directions to provide, withhold, or withdraw artificial nutrition and hydration and all other forms of health care, including cardiopulmonary resuscitation.

(c) Health care institution means an institution, facility, or agency licensed, certified, or otherwise authorized or permitted by law to provide health care in the ordinary course of business.

(d) Patient means an adult who does not have a conservator of the person and for whom a health care decision needs to be made.

(Amended by Stats. 1999, Ch. 658, Sec. 15. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



3201

(a) A petition may be filed to determine that a patient has the capacity to make a health care decision concerning an existing or continuing condition.

(b) A petition may be filed to determine that a patient lacks the capacity to make a health care decision concerning specified treatment for an existing or continuing condition, and further for an order authorizing a designated person to make a health care decision on behalf of the patient.

(c) One proceeding may be brought under this part under both subdivisions (a) and (b).

(Amended by Stats. 1999, Ch. 658, Sec. 16. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



3202

The petition may be filed in the superior court of any of the following counties:

(a) The county in which the patient resides.

(b) The county in which the patient is temporarily living.

(c) Such other county as may be in the best interests of the patient.

(Enacted by Stats. 1990, Ch. 79.)



3203

A petition may be filed by any of the following:

(a) The patient.

(b) The patient s spouse.

(c) A relative or friend of the patient, or other interested person, including the patient s agent under a power of attorney for health care.

(d) The patient s physician.

(e) A person acting on behalf of the health care institution in which the patient is located if the patient is in a health care institution.

(f) The public guardian or other county officer designated by the board of supervisors of the county in which the patient is located or resides or is temporarily living.

(Amended by Stats. 1999, Ch. 658, Sec. 17. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



3204

The petition shall state, or set forth by a medical declaration attached to the petition, all of the following known to the petitioner at the time the petition is filed:

(a) The condition of the patient s health that requires treatment.

(b) The recommended health care that is considered to be medically appropriate.

(c) The threat to the patient s condition if authorization for the recommended health care is delayed or denied by the court.

(d) The predictable or probable outcome of the recommended health care.

(e) The medically available alternatives, if any, to the recommended health care.

(f) The efforts made to obtain consent from the patient.

(g) If the petition is filed by a person on behalf of a health care institution, the name of the person to be designated to give consent to the recommended health care on behalf of the patient.

(h) The deficit or deficits in the patient s mental functions listed in subdivision (a) of Section 811 that are impaired, and an identification of a link between the deficit or deficits and the patient s inability to respond knowingly and intelligently to queries about the recommended health care or inability to participate in a decision about the recommended health care by means of a rational thought process.

(i) The names and addresses, so far as they are known to the petitioner, of the persons specified in subdivision (b) of Section 1821.

(Amended by Stats. 1999, Ch. 658, Sec. 18. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



3205

Upon the filing of the petition, the court shall determine the name of the attorney the patient has retained to represent the patient in the proceeding under this part or the name of the attorney the patient plans to retain for that purpose. If the patient has not retained an attorney and does not plan to retain one, the court shall appoint the public defender or private counsel under Section 1471 to consult with and represent the patient at the hearing on the petition and, if such appointment is made, Section 1472 applies.

(Enacted by Stats. 1990, Ch. 79.)



3206

(a) Not less than 15 days before the hearing, notice of the time and place of the hearing and a copy of the petition shall be personally served on the patient, the patient s attorney, and the agent under the patient s power of attorney for health care, if any.

(b) Not less than 15 days before the hearing, notice of the time and place of the hearing and a copy of the petition shall be mailed to the following persons:

(1) The patient s spouse, if any, at the address stated in the petition.

(2) The patient s relatives named in the petition at their addresses stated in the petition.

(c) For good cause, the court may shorten or waive notice of the hearing as provided by this section. In determining the period of notice to be required, the court shall take into account both of the following:

(1) The existing medical facts and circumstances set forth in the petition or in a medical declaration attached to the petition or in a medical declaration presented to the court.

(2) The desirability, where the condition of the patient permits, of giving adequate notice to all interested persons.

(Amended by Stats. 1999, Ch. 658, Sec. 19. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



3207

Notwithstanding Section 3206, the matter presented by the petition may be submitted for the determination of the court upon proper and sufficient medical declarations if the attorney for the petitioner and the attorney for the patient so stipulate and further stipulate that there remains no issue of fact to be determined.

(Amended by Stats. 1999, Ch. 658, Sec. 20. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



3208

(a) Except as provided in subdivision (b), the court may make an order authorizing the recommended health care for the patient and designating a person to give consent to the recommended health care on behalf of the patient if the court determines from the evidence all of the following:

(1) The existing or continuing condition of the patient s health requires the recommended health care.

(2) If untreated, there is a probability that the condition will become life-endangering or result in a serious threat to the physical or mental health of the patient.

(3) The patient is unable to consent to the recommended health care.

(b) In determining whether the patient s mental functioning is so severely impaired that the patient lacks the capacity to make any health care decision, the court may take into consideration the frequency, severity, and duration of periods of impairment.

(c) The court may make an order authorizing withholding or withdrawing artificial nutrition and hydration and all other forms of health care and designating a person to give or withhold consent to the recommended health care on behalf of the patient if the court determines from the evidence all of the following:

(1) The recommended health care is in accordance with the patient s best interest, taking into consideration the patient s personal values to the extent known to the petitioner.

(2) The patient is unable to consent to the recommended health care.

(Amended by Stats. 1999, Ch. 658, Sec. 21. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



3208.5

In a proceeding under this part:

(a) Where the patient has the capacity to consent to the recommended health care, the court shall so find in its order.

(b) Where the court has determined that the patient has the capacity to consent to the recommended health care, the court shall, if requested, determine whether the patient has accepted or refused the recommended health care, and whether the patient s consent to the recommended health care is an informed consent.

(c) Where the court finds that the patient has the capacity to consent to the recommended health care, but that the patient refuses consent, the court shall not make an order authorizing the recommended health care or designating a person to give consent to the recommended health care. If an order has been made authorizing the recommended health care and designating a person to give consent to the recommended health care, the order shall be revoked if the court determines that the patient has recovered the capacity to consent to the recommended health care. Until revoked or modified, the order is effective authorization for the recommended health care.

(Added by Stats. 1999, Ch. 658, Sec. 22. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



3209

The court in which the petition is filed has continuing jurisdiction to revoke or modify an order made under this part upon a petition filed, noticed, and heard in the same manner as an original petition filed under this part.

(Enacted by Stats. 1990, Ch. 79.)



3210

(a) This part is supplemental and alternative to other procedures or methods for obtaining consent to health care or making health care decisions, and is permissive and cumulative for the relief to which it applies.

(b) Nothing in this part limits the providing of health care in an emergency case in which the health care is required because (1) the health care is required for the alleviation of severe pain or (2) the patient has a medical condition that, if not immediately diagnosed and treated, will lead to serious disability or death.

(c) Nothing in this part supersedes the right that any person may have under existing law to make health care decisions on behalf of a patient, or affects the decisionmaking process of a health care institution.

(Amended by Stats. 1999, Ch. 658, Sec. 23. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



3211

(a) No person may be placed in a mental health treatment facility under the provisions of this part.

(b) No experimental drug as defined in Section 111515 of the Health and Safety Code may be prescribed for or administered to any person under this part.

(c) No convulsive treatment as defined in Section 5325 of the Welfare and Institutions Code may be performed on any person under this part.

(d) No person may be sterilized under this part.

(e) The provisions of this part are subject to a valid advance health care directive under the Health Care Decisions Law, Division 4.7 (commencing with Section 4600).

(Amended by Stats. 1999, Ch. 658, Sec. 24. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



3212

Nothing in this part shall be construed to supersede or impair the right of any individual to choose treatment by spiritual means in lieu of medical treatment, nor shall any individual choosing treatment by spiritual means, in accordance with the tenets and practices of that individual s established religious tradition, be required to submit to medical testing of any kind pursuant to a determination of capacity.

(Added by Stats. 1999, Ch. 658, Sec. 25. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)






PART 8. OTHER PROTECTIVE PROCEEDINGS

CHAPTER 1. General Provisions

3300

A parent who receives any money or property belonging to a minor under any provision of this part shall account to the minor for the money or other property when the minor reaches the age of majority.

(Enacted by Stats. 1990, Ch. 79.)



3303

Nothing in this part limits the provisions of the California Uniform Transfers to Minors Act, Part 9 (commencing with Section 3900).

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 2. Money or Property Belonging to Minor

ARTICLE 1. Total Estate Not in Excess of $5,000

3400

(a) As used in this article, total estate of the minor includes both the money and other property belonging to the minor and the money and other property belonging to the guardianship estate, if any, of the minor.

(b) In computing the total estate of the minor for the purposes of this article, all of the following shall be deducted:

(1) Custodial property held pursuant to the California Uniform Transfers to Minors Act, Part 9 (commencing with Section 3900).

(2) Any money or property subject to court order pursuant to subdivision (c) of Section 3602 or Article 2 (commencing with Section 3610) of Chapter 4.

(Enacted by Stats. 1990, Ch. 79.)



3401

(a) Where a minor does not have a guardian of the estate, money or other property belonging to the minor may be paid or delivered to a parent of the minor entitled to the custody of the minor to be held in trust for the minor until the minor reaches majority if the requirements of subdivision (c) are satisfied.

(b) Where the minor has a guardian of the estate, all the money and other property belonging to the guardianship estate may be paid or delivered to a parent entitled to the custody of the minor to be held in trust for the minor until the minor reaches majority if the requirements of subdivision (c) are satisfied.

(c) This section applies only if both of the following requirements are satisfied:

(1) The total estate of the minor, including the money and other property to be paid or delivered to the parent, does not exceed five thousand dollars ($5,000) in value.

(2) The parent to whom the money or other property is to be paid or delivered gives the person making the payment or delivery written assurance, verified by the oath of such parent, that the total estate of the minor, including the money or other property to be paid or delivered to the parent, does not exceed five thousand dollars ($5,000) in value.

(Enacted by Stats. 1990, Ch. 79.)



3402

The written receipt of the parent giving the written assurance under Section 3401 shall be an acquittance of the person making the payment of money or delivery of other property pursuant to this article.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Property in the Form of Money

3410

(a) This article applies to both of the following cases:

(1) Where the minor has a guardian of the estate and the sole asset of the guardianship estate is money.

(2) Where the minor has no guardian of the estate and there is money belonging to the minor.

(b) This article does not apply to, and there shall be excluded in computing money belonging to the minor for the purpose of this article, all of the following:

(1) Money or property which is or will be held as custodial property pursuant to the California Uniform Transfers to Minors Act, Part 9 (commencing with Section 3900).

(2) Any money or property subject to court order pursuant to subdivision (c) of Section 3602 or Article 2 (commencing with Section 3610) of Chapter 4.

(Enacted by Stats. 1990, Ch. 79.)



3411

(a) A parent of a minor entitled to custody of the minor, the guardian of the estate of the minor, or the person holding the money belonging to the minor may file a petition requesting that the court make an order under this article.

(b) The petition shall be filed in the superior court of:

(1) The county where the minor resides if the minor has no guardian of the estate.

(2) The county having jurisdiction of the guardianship estate if the minor has a guardian of the estate.

(Enacted by Stats. 1990, Ch. 79.)



3412

If the minor has a guardian of the estate and the sole asset of the guardianship estate is money, the court may order that the guardianship of the estate be terminated and, if the court so orders, the court in its discretion shall also order any one or more of the following:

(a) That the money be deposited in an insured account in a financial institution in this state, or in a single-premium deferred annuity, subject to withdrawal only upon authorization of the court.

(b) That all or any part of the money be transferred to a custodian for the benefit of the minor under the California Uniform Transfers to Minors Act, Part 9 (commencing with Section 3900).

(c) If the money of the guardianship estate does not exceed twenty thousand dollars ($20,000), that the money be held on any other condition that the court in its discretion determines to be in the best interests of the minor.

(d) If the money of the guardianship estate does not exceed five thousand dollars ($5,000), that all or any part of the money be paid to a parent of the minor, without bond, upon the terms and under the conditions specified in Article 1 (commencing with Section 3400).

(e) That the remaining balance of any money paid or to be paid be deposited with the county treasurer, if all of the following conditions are met:

(1) The county treasurer has been authorized by the county board of supervisors to handle the deposits.

(2) The county treasurer shall receive and safely keep all money deposited with the county treasurer pursuant to this subdivision, shall pay the money out only upon the order of the court, and shall credit each estate with the interest earned by the funds deposited less the county treasurer s actual cost authorized to be recovered under Section 27013 of the Government Code.

(3) The county treasurer and sureties on the official bond of the county treasurer are responsible for the safekeeping and payment of the money.

(4) The county treasurer shall ensure that the money deposited is to earn interest or dividends, or both, at the highest rate which the county can reasonably obtain as a prudent investor.

(5) Funds so deposited with the county treasurer shall only be invested or deposited in compliance with the provisions governing the investment or deposit of state funds set forth in Chapter 5 (commencing with Section 16640) of Part 2 of Division 4 of Title 2 of the Government Code, the investment or deposit of county funds set forth in Chapter 4 (commencing with Section 53600) of Part 1 of Division 2 of Title 5 of the Government Code, or as authorized under Chapter 6 (commencing with Section 2400) of Part 4.

(Amended by Stats. 2004, Ch. 67, Sec. 1. Effective January 1, 2005.)



3413

If the minor has no guardian of the estate and there is money belonging to the minor, the court may order that a guardian of the estate be appointed and that the money be paid to the guardian or the court may order any one or more of the following:

(a) That the money be deposited in an insured account in a financial institution in this state, or in a single-premium deferred annuity, subject to withdrawal only upon authorization of the court.

(b) That all or any part of the money be transferred to a custodian for the benefit of the minor under the California Uniform Transfers to Minors Act, Part 9 (commencing with Section 3900).

(c) If the money belonging to the minor does not exceed twenty thousand dollars ($20,000), that the money be held on any other condition that the court in its discretion determines to be in the best interests of the minor.

(d) If the money belonging to the minor does not exceed five thousand dollars ($5,000), that all or any part of the money be paid to a parent of the minor, without bond, upon the terms and under the conditions specified in Article 1 (commencing with Section 3400).

(e) That the remaining balance of any money paid or to be paid be deposited with the county treasurer, if all of the following conditions are met:

(1) The county treasurer has been authorized by the county board of supervisors to handle the deposits.

(2) The county treasurer shall receive and safely keep all money deposited with the county treasurer pursuant to this subdivision, shall pay the money out only upon the order of the court, and shall credit each estate with the interest earned by the funds deposited less the county treasurer s actual cost authorized to be recovered under Section 27013 of the Government Code.

(3) The county treasurer and sureties on the official bond of the county treasurer are responsible for the safekeeping and payment of the money.

(4) The county treasurer shall ensure that the money deposited is to earn interest or dividends, or both, at the highest rate which the county can reasonably obtain as a prudent investor.

(5) Funds so deposited with the county treasurer shall only be invested or deposited in compliance with the provisions governing the investment or deposit of state funds set forth in Chapter 5 (commencing with Section 16640) of Part 2 of Division 4 of Title 2 of the Government Code, the investment or deposit of county funds set forth in Chapter 4 (commencing with Section 53600) of Part 1 of Division 2 of Title 5 of the Government Code, or as authorized under Chapter 6 (commencing with Section 2400) of Part 4.

(Amended by Stats. 2004, Ch. 67, Sec. 2. Effective January 1, 2005.)









CHAPTER 3. Compromise by Parent of Minor’s Disputed Claim

3500

(a) When a minor has a disputed claim for damages, money, or other property and does not have a guardian of the estate, the following persons have the right to compromise, or to execute a covenant not to sue on or a covenant not to enforce judgment on, the claim, unless the claim is against such person or persons:

(1) Either parent if the parents of the minor are not living separate and apart.

(2) The parent having the care, custody, or control of the minor if the parents of the minor are living separate and apart.

(b) The compromise or covenant is valid only after it has been approved, upon the filing of a petition, by the superior court of either of the following counties:

(1) The county where the minor resides when the petition is filed.

(2) Any county where suit on the claim or matter properly could be brought.

(c) Any money or other property to be paid or delivered for the benefit of the minor pursuant to the compromise or covenant shall be paid and delivered in the manner and upon the terms and conditions specified in Chapter 4 (commencing with Section 3600).

(d) A parent having the right to compromise the disputed claim of the minor under this section may execute a full release and satisfaction, or execute a covenant not to sue on or a covenant not to enforce judgment on the disputed claim, after the money or other property to be paid or delivered has been paid or delivered as provided in subdivision (c). If the court orders that all or any part of the money to be paid under the compromise or covenant be deposited in an insured account in a financial institution in this state, or in a single-premium deferred annuity, the release and satisfaction or covenant is not effective for any purpose until the money has been deposited as directed in the order of the court.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 4. Money or Property Paid or Delivered Pursuant to Compromise or Judgment for Minor or Incompetent Person

ARTICLE 1. General Provisions

3600

This chapter applies whenever both of the following conditions exist:

(a) A court (1) approves a compromise of, or the execution of a covenant not to sue on or a covenant not to enforce judgment on, a minor s disputed claim, (2) approves a compromise of a pending action or proceeding to which a minor or person with a disability is a party, or (3) gives judgment for a minor or person with a disability.

(b) The compromise, covenant, or judgment provides for the payment or delivery of money or other property for the benefit of the minor or person with a disability.

(Amended by Stats. 2004, Ch. 67, Sec. 3. Effective January 1, 2005.)



3601

(a) The court making the order or giving the judgment referred to in Section 3600, as a part thereof, shall make a further order authorizing and directing that reasonable expenses, medical or otherwise and including reimbursement to a parent, guardian, or conservator, costs, and attorney s fees, as the court shall approve and allow therein, shall be paid from the money or other property to be paid or delivered for the benefit of the minor or person with a disability.

(b) The order required by subdivision (a) may be directed to the following:

(1) A parent of the minor, the guardian ad litem, or the guardian of the estate of the minor or the conservator of the estate of the person with a disability.

(2) The payer of any money to be paid pursuant to the compromise, covenant, or judgment for the benefit of the minor or person with a disability.

(Amended by Stats. 2004, Ch. 67, Sec. 4. Effective January 1, 2005.)



3602

(a) If there is no guardianship of the estate of the minor or conservatorship of the estate of the person with a disability, the remaining balance of the money and other property, after payment of all expenses, costs, and fees as approved and allowed by the court under Section 3601, shall be paid, delivered, deposited, or invested as provided in Article 2 (commencing with Section 3610).

(b) Except as provided in subdivisions (c) and (d), if there is a guardianship of the estate of the minor or conservatorship of the estate of the person with a disability, the remaining balance of the money and other property, after payment of all expenses, costs, and fees as approved and allowed by the court under Section 3601, shall be paid or delivered to the guardian or conservator of the estate. Upon application of the guardian or conservator, the court making the order or giving the judgment referred to in Section 3600 or the court in which the guardianship or conservatorship proceeding is pending may, with or without notice, make an order that all or part of the money paid or to be paid to the guardian or conservator under this subdivision be deposited or invested as provided in Section 2456.

(c) Upon ex parte petition of the guardian or conservator or upon petition of any person interested in the guardianship or conservatorship estate, the court making the order or giving the judgment referred to in Section 3600 may for good cause shown order one or more of the following:

(1) That all or part of the remaining balance of money not become a part of the guardianship or conservatorship estate and instead be deposited in an insured account in a financial institution in this state, or in a single-premium deferred annuity, subject to withdrawal only upon authorization of the court.

(2) If there is a guardianship of the estate of the minor, that all or part of the remaining balance of money and other property not become a part of the guardianship estate and instead be transferred to a custodian for the benefit of the minor under the California Uniform Transfers to Minors Act, Part 9 (commencing with Section 3900).

(3) That all or part of the remaining balance of money and other property not become a part of the guardianship estate and, instead, be transferred to the trustee of a trust which is either created by, or approved of, in the order or judgment described in Section 3600. This trust shall be revocable by the minor upon attaining 18 years of age, and shall contain other terms and conditions, including, but not limited to, terms and conditions concerning trustee s accounts and trustee s bond, as the court determines to be necessary to protect the minor s interests.

(d) Upon petition of the guardian, conservator, or any person interested in the guardianship or conservatorship estate, the court making the order or giving the judgment referred to in Section 3600 may order that all or part of the remaining balance of money not become a part of the guardianship or conservatorship estate and instead be paid to a special needs trust established under Section 3604 for the benefit of the minor or person with a disability.

(e) If the petition is by a person other than the guardian or conservator, notice of hearing on a petition under subdivision (c) shall be given for the period and in the manner provided in Chapter 3 (commencing with Section 1460) of Part 1.

(f) Notice of the time and place of hearing on a petition under subdivision (d), and a copy of the petition, shall be mailed to the State Director of Health Care Services, the Director of State Hospitals, and the Director of Developmental Services at the office of each director in Sacramento at least 15 days before the hearing.

(Amended by Stats. 2012, Ch. 440, Sec. 54. Effective September 22, 2012.)



3603

Where reference is made in this chapter to a person with a disability, the reference shall be deemed to include the following:

(a) A person for whom a conservator may be appointed.

(b) Any of the following persons, subject to the provisions of Section 3613:

(1) A person who meets the definition of disability as defined in Section 1382c(a)(3) of Title 42 of the United States Code, or as defined in Section 416(i)(1) of Title II of the federal Social Security Act (42 U.S.C. Sec. 401 et seq.) and regulations implementing that act, as set forth in Part 416.905 of Title 20 of the Federal Code of Regulations.

(2) A person who meets the definition of disability as defined in paragraphs (1), (2), and (3) of subsection (d) of Section 423 of Title II of the federal Social Security Act (42 U.S.C. Sec. 401 et seq.) and regulations implementing that act, as set forth in Part 404.1505 of Title 20 of the Federal Code of Regulations.

(3) A minor who meets the definition of disability, as set forth in Part 416.906 of Title 20 of the Federal Code of Regulations.

(4) A person with a developmental disability, as defined in Section 4512 of the Welfare and Institutions Code.

(Amended by Stats. 2004, Ch. 67, Sec. 6. Effective January 1, 2005.)



3604

(a) (1) If a court makes an order under Section 3602 or 3611 that money of a minor or person with a disability be paid to a special needs trust, the terms of the trust shall be reviewed and approved by the court and shall satisfy the requirements of this section. The trust is subject to continuing jurisdiction of the court, and is subject to court supervision to the extent determined by the court. The court may transfer jurisdiction to the court in the proper county for commencement of a proceeding as determined under Section 17005.

(2) If the court referred to in subdivision (a) could have made an order under Section 3602 or 3611 to place that money into a special needs trust, but that order was not requested, a parent, guardian, conservator, or other interested person may petition a court that exercises jurisdiction pursuant to Section 800 for that order. In doing so, notice shall be provided pursuant to subdivisions (e) and (f) of Section 3602, or subdivision (c) of Section 3611, and that notice shall be given at least 15 days before the hearing.

(b) A special needs trust may be established and continued under this section only if the court determines all of the following:

(1) That the minor or person with a disability has a disability that substantially impairs the individual s ability to provide for the individual s own care or custody and constitutes a substantial handicap.

(2) That the minor or person with a disability is likely to have special needs that will not be met without the trust.

(3) That money to be paid to the trust does not exceed the amount that appears reasonably necessary to meet the special needs of the minor or person with a disability.

(c) If at any time it appears (1) that any of the requirements of subdivision (b) are not satisfied or the trustee refuses without good cause to make payments from the trust for the special needs of the beneficiary, and (2) that the State Department of Health Care Services, the State Department of State Hospitals, the State Department of Developmental Services, or a county or city and county in this state has a claim against trust property, that department, county, or city and county may petition the court for an order terminating the trust.

(d) A court order under Section 3602 or 3611 for payment of money to a special needs trust shall include a provision that all statutory liens in favor of the State Department of Health Care Services, the State Department of State Hospitals, the State Department of Developmental Services, and any county or city and county in this state shall first be satisfied.

(Amended by Stats. 2012, Ch. 440, Sec. 55. Effective September 22, 2012.)



3605

(a) This section applies only to a special needs trust established under Section 3604 on or after January 1, 1993.

(b) While the special needs trust is in existence, the statute of limitations otherwise applicable to claims of the State Department of Health Care Services, the State Department of State Hospitals, the State Department of Developmental Services, and any county or city and county in this state is tolled. Notwithstanding any provision in the trust instrument, at the death of the special needs trust beneficiary or on termination of the trust, the trust property is subject to claims of the State Department of Health Care Services, the State Department of State Hospitals, the State Department of Developmental Services, and any county or city and county in this state to the extent authorized by law as if the trust property is owned by the beneficiary or is part of the beneficiary s estate.

(c) At the death of the special needs trust beneficiary or on termination of the trust, the trustee shall give notice of the beneficiary s death or the trust termination, in the manner provided in Section 1215, to all of the following:

(1) The State Department of Health Care Services, the State Department of State Hospitals, and the State Department of Developmental Services, addressed to the director of that department at the Sacramento office of the director.

(2) Any county or city and county in this state that has made a written request to the trustee for notice, addressed to that county or city and county at the address specified in the request.

(d) Failure to give the notice required by subdivision (c) prevents the running of the statute of limitations against the claim of the department, county, or city and county not given the notice.

(e) The department, county, or city and county has four months after notice is given in which to make a claim with the trustee. If the trustee rejects the claim, the department, county, or city and county making the claim may petition the court for an order under Chapter 3 (commencing with Section 17200) of Part 5 of Division 9, directing the trustee to pay the claim. A claim made under this subdivision shall be paid as a preferred claim prior to any other distribution. If trust property is insufficient to pay all claims under this subdivision, the trustee shall petition the court for instructions and the claims shall be paid from trust property as the court deems just.

(f) If trust property is distributed before expiration of four months after notice is given without payment of the claim, the department, county, or city and county has a claim against the distributees to the full extent of the claim, or each distributee s share of trust property, whichever is less. The claim against distributees includes interest at a rate equal to that earned in the Pooled Money Investment Account, Article 4.5 (commencing with Section 16480) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code, from the date of distribution or the date of filing the claim, whichever is later, plus other accruing costs as in the case of enforcement of a money judgment.

(Amended by Stats. 2012, Ch. 440, Sec. 56. Effective September 22, 2012.)






ARTICLE 2. Disposition of Money or Other Property Where No Guardianship or Conservatorship

3610

When money or other property is to be paid or delivered for the benefit of a minor or person with a disability under a compromise, covenant, order or judgment, and there is no guardianship of the estate of the minor or conservatorship of the estate of the person with a disability, the remaining balance of the money and other property (after payment of all expenses, costs, and fees as approved and allowed by the court under Section 3601) shall be paid, delivered, deposited, or invested as provided in this article.

(Amended by Stats. 2004, Ch. 67, Sec. 8. Effective January 1, 2005.)



3611

In any case described in Section 3610, the court making the order or giving the judgment referred to in Section 3600 shall, upon application of counsel for the minor or person with a disability, order any one or more of the following:

(a) That a guardian of the estate or conservator of the estate be appointed and that the remaining balance of the money and other property be paid or delivered to the person so appointed.

(b) That the remaining balance of any money paid or to be paid be deposited in an insured account in a financial institution in this state, or in a single-premium deferred annuity, subject to withdrawal only upon the authorization of the court, and that the remaining balance of any other property delivered or to be delivered be held on conditions the court determines to be in the best interest of the minor or person with a disability.

(c) After a hearing by the court, that the remaining balance of any money and other property be paid to a special needs trust established under Section 3604 for the benefit of the minor or person with a disability. Notice of the time and place of the hearing and a copy of the petition shall be mailed to the State Director of Health Care Services, the Director of State Hospitals, and the Director of Developmental Services at the office of each director in Sacramento at least 15 days before the hearing.

(d) If the remaining balance of the money to be paid or delivered does not exceed twenty thousand dollars ($20,000), that all or any part of the money be held on any other conditions the court in its discretion determines to be in the best interest of the minor or person with a disability.

(e) If the remaining balance of the money and other property to be paid or delivered does not exceed five thousand dollars ($5,000) in value and is to be paid or delivered for the benefit of a minor, that all or any part of the money and the other property be paid or delivered to a parent of the minor, without bond, upon the terms and under the conditions specified in Article 1 (commencing with Section 3400) of Chapter 2.

(f) If the remaining balance of the money and other property to be paid or delivered is to be paid or delivered for the benefit of the minor, that all or any part of the money and other property be transferred to a custodian for the benefit of the minor under the California Uniform Transfers to Minors Act, Part 9 (commencing with Section 3900).

(g) That the remaining balance of the money and other property be paid or delivered to the trustee of a trust which is created by, or approved of, in the order or judgment referred to in Section 3600. This trust shall be revocable by the minor upon attaining the age of 18 years, and shall contain other terms and conditions, including, but not limited to, terms and conditions concerning trustee s accounts and trustee s bond, as the court determines to be necessary to protect the minor s interests.

(h) That the remaining balance of any money paid or to be paid be deposited with the county treasurer, if all of the following conditions are met:

(1) The county treasurer has been authorized by the county board of supervisors to handle the deposits.

(2) The county treasurer shall receive and safely keep all money deposited with the county treasurer pursuant to this subdivision, shall pay the money out only upon the order of the court, and shall credit each estate with the interest earned by the funds deposited less the county treasurer s actual cost authorized to be recovered under Section 27013 of the Government Code.

(3) The county treasurer and sureties on the official bond of the county treasurer are responsible for the safekeeping and payment of the money.

(4) The county treasurer shall ensure that the money deposited is to earn interest or dividends, or both, at the highest rate which the county can reasonably obtain as a prudent investor.

(5) Funds so deposited with the county treasurer shall only be invested or deposited in compliance with the provisions governing the investment or deposit of state funds set forth in Chapter 5 (commencing with Section 16640) of Part 2 of Division 4 of Title 2 of the Government Code, the investment or deposit of county funds set forth in Chapter 4 (commencing with Section 53600) of Part 1 of Division 2 of Title 5 of the Government Code, or as authorized under Chapter 6 (commencing with Section 2400) of Part 4.

(i) That the remaining balance of the money and other property be paid or delivered to the person with a disability.

(Amended by Stats. 2012, Ch. 440, Sec. 57. Effective September 22, 2012.)



3612

(a) Notwithstanding any other provision of law and except to the extent the court orders otherwise, the court making the order under Section 3611 shall have continuing jurisdiction of the money and other property paid, delivered, deposited, or invested under this article until the minor reaches 18 years of age.

(b) Notwithstanding subdivision (a), the trust of an individual who meets the definition of a person with a disability under paragraph (3) of subdivision (b) of Section 3603 and who reaches 18 years of age, shall continue and be under continuing court jurisdiction until terminated by the court.

(Amended by Stats. 2004, Ch. 67, Sec. 10. Effective January 1, 2005.)



3613

Notwithstanding any other provision of this chapter, a court may not make an order or give a judgment pursuant to Section 3600, 3601, 3602, 3610, or 3611 with respect to an adult who has the capacity within the meaning of Section 812 to consent to the order and who has no conservator of the estate with authority to make that decision , without the express consent of that person.

(Added by Stats. 2004, Ch. 67, Sec. 11. Effective January 1, 2005.)









CHAPTER 5. Property of Absent Federal Personnel

ARTICLE 1. Definitions

3700

As used in this chapter:

(a) Absentee is defined in Section 1403.

(b) Certificate of missing status means the official written report complying with Section 1283 of the Evidence Code and showing the determination of the secretary of the military department or the head of the department or agency concerned or the delegate of the secretary or head that the absentee is in missing status.

(c) Eligible spouse means the spouse of an absentee who has not commenced an action or proceeding for judicial or legal separation, annulment, adjudication of nullity, or dissolution of the marriage of the spouse and the absentee.

(d) Family of an absentee means an eligible spouse, if any, or if no eligible spouse, the child or children of an absentee, equally, or if no child or children, the parent or parents of an absentee, equally, provided these persons are dependents of the absentee as defined in Section 401 of Title 37 of the United States Code, and the guardian of the estate or conservator of the estate of any person bearing such relationship to the absentee.

(e) Secretary concerned is defined in Section 1440.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Court Proceeding to Set Aside Personal Property of Absentee

3701

Upon petition as provided in this chapter, the court may set aside to the family of an absentee personal property of the absentee situated in this state for the purpose of managing, controlling, encumbering, selling, or conveying, or otherwise engaging in any transaction with respect to the property, if the court determines that to do so will be in the best interest of the absentee, including the interest of the absentee in providing for shelter, food, health care, education, transportation, or the maintenance of a reasonable and adequate standard of living for the family of the absentee. The absentee s interest in the property set aside shall not exceed twenty thousand dollars ($20,000).

(Enacted by Stats. 1990, Ch. 79.)



3702

A petition that personal property of an absentee be set aside as provided in this chapter may be filed by any of the following persons:

(a) A person in whose favor the personal property of the absentee may be set aside.

(b) A person to whom the absentee has issued a general power of attorney while serving in the armed forces of the United States or while an employee of any agency or department of the United States, provided the power of attorney was valid and effective at the time issued, regardless whether it has expired or terminated.

(Enacted by Stats. 1990, Ch. 79.)



3703

(a) The petition shall contain all of the following:

(1) A statement that the petition is filed under this chapter.

(2) In its caption, the last known military rank or grade and the social security account number of the absentee.

(3) A specific description and estimate of the value of all of the absentee s property, wherever situated (including all sums due the absentee from the United States).

(4) A designation of the property to be set aside, and the facts establishing that setting aside the property is necessary and in the best interest of the absentee.

(5) If the property is to be set aside for the benefit of the spouse of the absentee, an allegation that the spouse is an eligible spouse.

(6) So far as known to the petitioner, the names and addresses of all persons comprising the family of the absentee, and an allegation whether a guardian of the estate or a conservator of the estate of any member of the family of the absentee has been appointed.

(b) There shall be attached to the petition a certificate of missing status. The certificate of missing status shall be received as evidence of that fact and the court shall not determine the status of the absentee inconsistent with the status shown in the certificate.

(Enacted by Stats. 1990, Ch. 79.)



3704

(a) Notice of the nature of the proceedings and the time and place of the hearing shall be given by the petitioner at least 15 days before the hearing date by all of the following means:

(1) By mail, together with a copy of the petition, to all persons comprising the family of the absentee.

(2) By delivery by a method that would be sufficient for service of summons in a civil action, together with a copy of the petition, to the secretary concerned or to the head of the United States department or agency concerned.

(3) By publication pursuant to Section 6061 of the Government Code in a newspaper of general circulation in the county in which the proceedings will be held.

(b) Whenever notice to an officer or agency of this state or of the United States would be required under Section 1461 or Section 1822 upon petition for appointment of a conservator, like notice shall be given of the petition under this chapter.

(Enacted by Stats. 1990, Ch. 79.)



3705

(a) Upon the hearing of the petition, any officer or agency of this state or the United States or the authorized delegate of the officer or agency, or any relative or friend of the absentee, may appear and support or oppose the petition.

(b) If the court determines that the allegations of the petition are true and correct, the court may order set aside to the family of the absentee personal property of the absentee situated in this state (excluding any sums due the absentee from the United States) in which the absentee s interest does not exceed twenty thousand dollars ($20,000). The property set aside shall be specified in the order.

(c) No bond shall be required of any person to whom property of the absentee has been set aside by order of the court pursuant to this chapter.

(Enacted by Stats. 1990, Ch. 79.)



3706

A determination by the court that the value of all of the absentee s property, wherever situated, exceeds twenty thousand dollars ($20,000) or that the absentee owns or has an interest in real property, wherever situated, does not deprive the court of jurisdiction to set aside to the family of the absentee personal property of the absentee situated in this state in which the absentee s interest does not exceed twenty thousand dollars ($20,000), and the court shall order set aside such personal property to the family of the absentee if the court finds that all of the other provisions of this chapter have been complied with. The property set aside shall be specified in the order.

(Enacted by Stats. 1990, Ch. 79.)



3707

For the purposes of this chapter, any property or interest therein or lien thereon that the absentee holds as joint tenant shall be included in determining the property of the absentee and its value. The joint tenancy interest may be set aside to the family of the absentee as provided in this chapter but may only be set aside to a member of the absentee s family who was a joint tenant with the absentee in the property.

(Enacted by Stats. 1990, Ch. 79.)



3708

(a) Within six months after the absentee has returned to the controllable jurisdiction of the military department or civilian agency or department concerned, or within six months after the determination of death of the absentee by the secretary concerned or the head of the department or agency concerned or the delegate of the secretary or head, the former absentee or the personal representative of the deceased absentee may, by motion in the same proceeding, require the person or persons to whom the property of the absentee was set aside to account for the property and the proceeds, if any. The time of return to the controllable jurisdiction of the military department or civilian department or agency concerned or the determination of the time of death of the absentee shall be determined by the court under 37 United States Code, Section 556, or 5 United States Code, Section 5566. An official written report or record of the military department or civilian department or agency that the absentee has returned to its controllable jurisdiction or is deceased shall be received as evidence of that fact.

(b) This section does not in any manner derogate the finality and conclusiveness of any order, judgment, or decree previously entered in the proceeding.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 3. Management and Disposition of Personal Property of Absentee Without Court Proceeding

3710

The family of an absentee may collect, receive, dispose of, or engage in any transaction relating to the absentee s personal property situated in this state without any judicial proceeding if all the following conditions are satisfied:

(a) The absentee owns no real property situated in this state.

(b) The aggregate value of all of the absentee s personal property situated in this state is five thousand dollars ($5,000) or less, excluding any money owed the absentee by the United States.

(c) The family of the absentee needs to dispose of such personal property to provide for shelter, food, health care, education, transportation, or the maintenance of a reasonable and adequate standard of living for the family of the absentee.

(Enacted by Stats. 1990, Ch. 79.)



3711

(a) If the conditions set forth in Section 3710 are satisfied, the family of the absentee may have any evidence of interest, indebtedness, or right attributable to the absentee s personal property transferred to the family of the absentee, or transferred to the person to whom the property is to be sold or transferred by the family of the absentee, upon furnishing the person (including any governmental body) having custody of the property both of the following:

(1) A certificate of missing status.

(2) An affidavit stating under oath that the provisions of this article are applicable and that the aggregate value of all property received pursuant to this affidavit, together with all other property previously received under this article, does not exceed five thousand dollars ($5,000).

(b) The receipt of a certificate of missing status and affidavit under subdivision (a) constitutes sufficient acquittance for any payment of money or delivery of property made pursuant to this article and fully discharges the recipient from any further liability concerning the money or property without the necessity of inquiring into the truth of any of the facts stated in the affidavit.

(Enacted by Stats. 1990, Ch. 79.)



3712

The time within which an absentee may commence an action against any person who executes an affidavit and receives property pursuant to this article commences to run on the earlier of the following dates:

(a) Ninety days after the absentee returns to the United States after the termination of the condition that caused the classification of an absentee.

(b) Two years after the termination of the condition that caused the classification of an absentee.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 4. Absentee’s Power of Attorney

3720

If an absentee executed a power of attorney that expires during the period that occasions absentee status, the power of attorney continues in full force and effect until 30 days after the absentee status is terminated. Any person who acts in reliance upon the power of attorney when accompanied by a copy of a certificate of missing status is not liable for relying and acting upon the power of attorney.

(Enacted by Stats. 1990, Ch. 79.)



3721

For the purposes of Chapter 5 (commencing with Section 4300) of Part 2 of Division 4.5, in the case of a principal who is an absentee, an attorney-in-fact or third person shall be deemed to be without actual knowledge of the following:

(a) The principal s death or incapacity while the absentee continues in missing status and until the attorney-in-fact or third person receives notice of the determination of the absentee s death by the secretary concerned or the head of the department or agency concerned or the delegate of the secretary or head.

(b) Revocation by the principal during the period described in subdivision (a).

(Added by Stats. 1994, Ch. 307, Sec. 14. Effective January 1, 1995.)



3722

If after the absentee executes a power of attorney, the principal s spouse who is the attorney-in-fact commences a proceeding for dissolution, annulment, or legal separation, or a legal separation is ordered, the attorney-in-fact s authority is revoked. This section is in addition to the provisions of Sections 4154 and 4697.

(Amended by Stats. 1999, Ch. 658, Sec. 26. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)









CHAPTER 6. Removal of Property of Nonresident

3800

(a) If a nonresident has a duly appointed, qualified, and acting guardian, conservator, committee, or comparable fiduciary in the place of residence and if no proceeding for guardianship or conservatorship of the nonresident is pending or contemplated in this state, the nonresident fiduciary may petition to have property owned by the nonresident removed to the place of residence.

(b) The petition for removal of property of the nonresident shall be filed in the superior court of the county in which the nonresident is or has been temporarily present or in which the property of the nonresident, or the principal part thereof, is located.

(Enacted by Stats. 1990, Ch. 79.)



3801

(a) The petition shall be made upon 15 days notice, by mail or personal delivery, to all of the following persons:

(1) The personal representative or other person in whose possession the property may be.

(2) Persons in this state, known to the petitioner, who are obligated to pay a debt, perform an obligation, or issue a security to the nonresident or the estate of the nonresident.

(b) The petition shall be made upon such additional notice, if any, as the court may order.

(Enacted by Stats. 1990, Ch. 79.)



3802

(a) The nonresident fiduciary shall produce and file one of the following certificates:

(1) A certificate that the fiduciary is entitled, by the laws of the place of appointment of the fiduciary, to the possession of the estate of the nonresident. The certificate shall be under the hand of the clerk and seal of the court from which the appointment of the fiduciary was derived and shall show a transcript of the record of appointment and that the fiduciary has entered upon the discharge of the duties of the fiduciary.

(2) A certificate that the fiduciary is entitled, by the laws of the place of residence, to custody of the estate of the nonresident, without the appointment of any court. The certificate shall be under the hand of the clerk and seal of either (i) the court in the place of residence having jurisdiction of estates of persons that have a guardian, conservator, committee, or comparable fiduciary or (ii) the highest court in the place of residence.

(b) In the case of a foreign country, the certificate shall be accompanied by a final statement certifying the genuineness of the signature and official position of (1) the court clerk making the original certificate or (2) any foreign official who has certified either the genuineness of the signature and official position of the court clerk making the original certificate or the genuineness of the signature and official position of another foreign official who has executed a similar certificate in a chain of such certificates beginning with a certificate of the genuineness of the signature and official position of the clerk making the original certificate. The final statement may be made only by a secretary of an embassy or legation, consul general, consul, vice consul, or consular agent of the United States, or a diplomatic or consular official of the foreign country assigned or accredited to the United States.

(Enacted by Stats. 1990, Ch. 79.)



3803

(a) Upon the petition, if the court determines that removal of the property will not conflict with any restriction or limitation on the property or impair the right of the nonresident to the property or the rights of creditors or claimants in this state, the court shall make an order granting to the nonresident fiduciary leave to remove the property of the nonresident to the place of residence unless good cause to the contrary is shown.

(b) The order is authority to the fiduciary to sue for and receive the property in his or her own name for the use and benefit of the nonresident.

(c) The order is a discharge of the personal representative or other person in whose possession the property may be at the time the order is made and of the person obligated to pay a debt, perform an obligation, or issue a security to the nonresident or the estate of the nonresident, upon filing with the clerk of the court the receipt of the nonresident fiduciary for the property and transmitting a duplicate receipt, or a certified copy of the receipt, to the court, if any, from which the nonresident fiduciary received his or her appointment.

(Enacted by Stats. 1990, Ch. 79.)









PART 9. CALIFORNIA UNIFORM TRANSFERS TO MINORS ACT

3900

This part may be cited as the California Uniform Transfers to Minors Act.

(Enacted by Stats. 1990, Ch. 79.)



3901

In this part:

(a) Adult means an individual who has attained the age of 18 years.

(b) Benefit plan means an employer s plan for the benefit of an employee or partner.

(c) Broker means a person lawfully engaged in the business of effecting transactions in securities or commodities for the person s own account or for the account of others.

(d) Conservator means a person appointed or qualified by a court to act as general, limited, or temporary guardian of a minor s property or a person legally authorized to perform substantially the same functions.

(e) Court means the superior court.

(f) Custodial property means (1) any interest in property transferred to a custodian under this part and (2) the income from and proceeds of that interest in property.

(g) Custodian means a person so designated under Section 3909 or a successor or substitute custodian designated under Section 3918.

(h) Financial institution means a bank, trust company, savings institution, or credit union, chartered and supervised under state or federal law or an industrial loan company licensed and supervised under the laws of this state.

(i) Legal representative means an individual s personal representative or conservator.

(j) Member of the minor s family means the minor s parent, stepparent, spouse, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption.

(k) Minor means:

(1) Except as provided in paragraph (2), an individual who has not attained the age of 18 years.

(2) When used with reference to the beneficiary for whose benefit custodial property is held or is to be held, an individual who has not attained the age at which the custodian is required under Sections 3920 and 3920.5 to transfer the custodial property to the beneficiary.

(l) Person means an individual, corporation, organization, or other legal entity.

(m) Personal representative means an executor, administrator, successor personal representative, or special administrator of a decedent s estate or a person legally authorized to perform substantially the same functions.

(n) State includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

(o) Transfer means a transaction that creates custodial property under Section 3909.

(p) Transferor means a person who makes a transfer under this part.

(q) Trust company means a financial institution, corporation, or other legal entity, authorized to exercise general trust powers.

(Enacted by Stats. 1990, Ch. 79.)



3902

(a) This part applies to a transfer that refers to this part in the designation under subdivision (a) of Section 3909 by which the transfer is made if at the time of the transfer, the transferor, the minor, or the custodian is a resident of this state or the custodial property is located in this state. The custodianship so created remains subject to this part despite a subsequent change in residence of a transferor, the minor, or the custodian, or the removal of custodial property from this state.

(b) A person designated as custodian under this part is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship.

(c) A transfer that purports to be made and which is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act, or a substantially similar act, of another state is governed by the law of the designated state and may be executed and is enforceable in this state if at the time of the transfer, the transferor, the minor, or the custodian is a resident of the designated state or the custodial property is located in the designated state.

(Enacted by Stats. 1990, Ch. 79.)



3903

(a) A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words:

as custodian for _____ (Name of Minor) _____

(b) A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under subdivision (a) of Section 3909.

(c) The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under Section 3909. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event, the custodianship becomes effective, and the custodian shall enforce a transfer of the custodial property pursuant to Section 3909.

(Enacted by Stats. 1990, Ch. 79.)



3904

A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to Section 3909.

(Enacted by Stats. 1990, Ch. 79.)



3905

(a) A personal representative or trustee may make an irrevocable transfer pursuant to Section 3909 to a custodian for the benefit of a minor as authorized in the governing will or trust.

(b) If the testator or settlor has nominated a custodian under Section 3903 to receive the custodial property, the transfer shall be made to that person.

(c) If the testator or settlor has not nominated a custodian under Section 3903, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under subdivision (a) of Section 3909.

(Enacted by Stats. 1990, Ch. 79.)



3906

(a) Subject to subdivision (c), a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor pursuant to Section 3909, in the absence of a will or under a will or trust that does not contain an authorization to do so.

(b) Subject to subdivision (c), a conservator may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor pursuant to Section 3909.

(c) A transfer under subdivision (a) or (b) may be made only if all of the following requirements are satisfied:

(1) The personal representative, trustee, or conservator considers the transfer to be in the best interest of the minor.

(2) The transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement, or other governing instrument. For the purposes of this subdivision, a spendthrift provision (such as that described in Section 15300) shall not prohibit or be inconsistent with the transfer.

(3) The transfer is authorized by the court if it exceeds ten thousand dollars ($10,000) in value; provided, however, that such court authorization shall not be required when the transfer is to a custodian who is either (A) a trust company or (B) an individual designated as a trustee by the terms of a trust instrument which does not require a bond.

(Amended by Stats. 1996, Ch. 862, Sec. 13. Effective January 1, 1997.)



3907

(a) Subject to subdivisions (b) and (c), a person not subject to Section 3905 or 3906 who holds property of, or owes a liquidated debt to, a minor not having a conservator may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to Section 3909.

(b) If a person having the right to do so under Section 3903 has nominated a custodian under that section to receive the custodial property, the transfer shall be made to that person.

(c) If no custodian has been nominated under Section 3903, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, a transfer under this section may be made to an adult member of the minor s family or to a trust company unless the property exceeds ten thousand dollars ($10,000) in value.

(Enacted by Stats. 1990, Ch. 79.)



3908

A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian pursuant to this part.

(Enacted by Stats. 1990, Ch. 79.)



3909

(a) Custodial property is created and a transfer is made whenever any of the following occurs:

(1) An uncertificated security or a certificated security in registered form is either:

(A) Registered in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words:

as custodian for _____ (Name of Minor) _____

(B) Delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subdivision (b).

(2) Money is paid or delivered, or a security held in the name of a broker, financial institution, or its nominee is transferred, to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words:

as custodian for _____ (Name of Minor) _____

(3) The ownership of a life or endowment insurance policy or annuity contract is either:

(A) Registered with the issuer in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words:

as custodian for _____ (Name of Minor) _____

(B) Assigned in a writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words:

as custodian for _____ (Name of Minor) _____

(4) An irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer, or other obligor that the right is transferred to the transferor, an adult other than the transferor, or a trust company, whose name in the notification is followed in substance by the words:

as custodian for _____ (Name of Minor) _____

(5) An interest in real property is recorded in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words:

as custodian for _____ (Name of Minor) _____

(6) A certificate of title issued by a department or agency of a state or of the United States which evidences title to tangible personal property is either:

(A) Issued in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words:

as custodian for _____ (Name of Minor) _____

(B) Delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words:

as custodian for _____ (Name of Minor) _____

(7) An interest in any property not described in paragraphs (1) through (6) is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in subdivision (b).

(b) An instrument in the following form satisfies the requirements of subparagraph (B) of paragraph (1) and paragraph (7) of subdivision (a):

TRANSFER UNDER THE CALIFORNIA UNIFORM
TRANSFERS TO MINORS ACT

I,

(Name of Transferor or Name and Representative
Capacity if a Fiduciary)

hereby transfer to _____ (Name of Custodian) _____ ,

as custodian for _____ (Name of Minor) _____

under the California Uniform Transfers to Minors Act, the following:
(insert a description of the custodial property sufficient to identify it).

Dated: _________________

_____ (Signature) _____

(Name of Custodian) acknowledges receipt of the property described above as custodian for the minor named above under the California Uniform Transfers to Minors Act.

Dated: _________________

_____ (Signature of Custodian) _____

(c) A transferor shall place the custodian in control of the custodial property as soon as practicable.

(Amended by Stats. 1991, Ch. 1055, Sec. 17.)



3910

A transfer may be made only for one minor, and only one person may be the custodian. All custodial property held under this part by the same custodian for the benefit of the same minor constitutes a single custodianship.

(Enacted by Stats. 1990, Ch. 79.)



3911

(a) The validity of a transfer made in a manner prescribed in this part is not affected by any of the following:

(1) Failure of the transferor to comply with subdivision (c) of Section 3909.

(2) Designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under subdivision (a) of Section 3909.

(3) Death or incapacity of a person nominated under Section 3903 or designated under Section 3909 as custodian, or the disclaimer of the office by that person.

(b) A transfer made pursuant to Section 3909 is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties, and authority provided in this part, and neither the minor nor the minor s legal representative has any right, power, duty, or authority with respect to the custodial property except as provided in this part.

(c) By making a transfer, the transferor incorporates in the disposition all the provisions of this part and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights, and immunities provided in this part.

(d) A person is not precluded from being a custodian for a minor under this part with respect to some property because the person is a conservator of the minor with respect to other property.

(e) A person who is the conservator of the minor is not precluded from being a custodian for a minor under this part because the custodial property has or will be transferred to the custodian from the guardianship estate of the minor. In such case, for the purposes of Section 3909, the custodian shall be deemed to be an adult other than the transferor.

(f) In the cases described in subdivisions (d) and (e), with respect to the property transferred to the custodian, this part applies to the extent it would apply if the person to whom the custodial property is transferred were not and had not been a conservator of the minor.

(Enacted by Stats. 1990, Ch. 79.)



3912

(a) A custodian shall do all of the following:

(1) Take control of custodial property.

(2) Register or record title to custodial property if appropriate.

(3) Collect, hold, manage, invest, and reinvest custodial property.

(b) In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries except that:

(1) If a custodian is not compensated for his or her services, the custodian is not liable for losses to custodial property unless they result from the custodian s bad faith, intentional wrongdoing, or gross negligence, or from the custodian s failure to maintain the standard of prudence in investing the custodial property provided in this section.

(2) A custodian, in the custodian s discretion and without liability to the minor or the minor s estate, may retain any custodial property received from a transferor.

(c) A custodian may invest in or pay premiums on life insurance or endowment policies on (1) the life of the minor only if the minor or the minor s estate is the sole beneficiary or (2) the life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor s estate, or the custodian in the capacity of custodian, is the irrevocable beneficiary.

(d) A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor s interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in the name of the custodian, followed in substance by the words:

as a custodian for _____ (Name of Minor) _____

(e) A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor s tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor if the minor has attained the age of 14 years.

(Enacted by Stats. 1990, Ch. 79.)



3913

(a) A custodian, acting in a custodial capacity, has all the rights, powers, and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers, and authority in that capacity only.

(b) This section does not relieve a custodian from liability for breach of Section 3912.

(Enacted by Stats. 1990, Ch. 79.)



3914

(a) A custodian may deliver or pay to the minor or expend for the minor s benefit as much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to (1) the duty or ability of the custodian personally, or of any other person, to support the minor or (2) any other income or property of the minor which may be applicable or available for that purpose.

(b) On petition of an interested person or the minor if the minor has attained the age of 14 years, the court may order the custodian to deliver or pay to the minor or expend for the minor s benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.

(c) A delivery, payment, or expenditure under this section is in addition to, not in substitution for, and does not affect, any obligation of a person to support the minor.

(d) In lieu of the powers and duties described in subdivision (a), a transferor who is also the custodian may elect to govern his or her custodial powers and duties under this subdivision. If such election is made, the custodian shall not pay over to the minor for expenditure by the minor, and shall not expend for the minor s use or benefit, any part of the custodial property for any purpose prior to the time specified in Section 3920, except by order of the court upon a showing that the expenditure is necessary for the support, maintenance, or education of the minor. When the powers and duties of the custodian are governed by this subdivision, the transferor-custodian shall file with the clerk of the court a declaration in substantially the following form:

Declaration Under the California Uniform
Transfers to Minors Act

I, _____ (Name of Transferor-Custodian) _____ ,

as custodian for _____ (Name of Minor) _____

under the California Uniform Transfers to Minors Act, hereby

irrevocably elect to be governed under subdivision (d) of Section

3914 of the Probate Code in my custodial capacity over the following

described property

_____ (Description of Custodial Property) _____ .

I declare under penalty of perjury that the foregoing is true and

correct.

Dated: ____________, 19___

_____ (Signature of Transferor-Custodian) _____

(Enacted by Stats. 1990, Ch. 79.)



3915

(a) A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian s duties.

(b) Except for one who is a transferor under Section 3904, a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

(c) Except as provided in subdivision (f) of Section 3918, a custodian need not give a bond.

(Enacted by Stats. 1990, Ch. 79.)



3916

A third person in good faith and without court order may act on the instructions of, or otherwise deal with, any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining any of the following:

(a) The validity of the purported custodian s designation.

(b) The propriety of, or the authority under this part for, any act of the purported custodian.

(c) The validity or propriety under this part of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian.

(d) The propriety of the application of any property of the minor delivered to the purported custodian.

(Enacted by Stats. 1990, Ch. 79.)



3917

(a) A claim based on (1) a contract entered into by a custodian acting in a custodial capacity, (2) an obligation arising from the ownership or control of custodial property, or (3) a tort committed during the custodianship, may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefor.

(b) A custodian is not personally liable for either of the following:

(1) On a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract.

(2) For an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

(c) A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.

(Enacted by Stats. 1990, Ch. 79.)



3918

(a) A person nominated under Section 3903 or designated under Section 3909 as custodian may decline to serve by delivering a valid disclaimer under Part 8 (commencing with Section 260) of Division 2 to the person who made the nomination or to the transferor or the transferor s legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing, and eligible to serve was nominated under Section 3903, the person who made the nomination may nominate a substitute custodian under Section 3903; otherwise the transferor or the transferor s legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under subdivision (a) of Section 3909. The custodian so designated has the rights of a successor custodian.

(b) A custodian at any time may designate a trust company or an adult other than a transferor under Section 3904 as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated, or is removed. The transferor may designate one or more persons as successor custodians to serve, in the designated order of priority, in case the custodian originally designated or a prior successor custodian is unable, declines, or is ineligible to serve or resigns, dies, becomes incapacitated, or is removed. The designation either (1) shall be made in the same transaction and by the same document by which the transfer is made or (2) shall be made by executing and dating a separate instrument of designation before a subscribing witness other than a successor as a part of the same transaction and contemporaneously with the execution of the document by which the transfer is made. The designation is made by setting forth the successor custodian s name, followed in substance by the words: is designated [first, second, etc., where applicable] successor custodian. A successor custodian designated by the transferor may be a trust company or an adult other than a transferor under Section 3904. A successor custodian effectively designated by the transferor has priority over a successor custodian designated by a custodian.

(c) A custodian may resign at any time by delivering written notice to the minor if the minor has attained the age of 14 years and to the successor custodian and by delivering the custodial property to the successor custodian.

(d) If the transferor has not effectively designated a successor custodian, and a custodian is ineligible, dies, or becomes incapacitated without having effectively designated a successor and the minor has attained the age of 14 years, the minor may designate as successor custodian, in the manner prescribed in subdivision (b), an adult member of the minor s family, a conservator of the minor, or a trust company. If the minor has not attained the age of 14 years or fails to act within 60 days after the ineligibility, death, or incapacity, the conservator of the minor becomes successor custodian. If the minor has no conservator or the conservator declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor s family, or any other interested person may petition the court to designate a successor custodian.

(e) A custodian who declines to serve under subdivision (a) or resigns under subdivision (c), or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

(f) A transferor, the legal representative of a transferor, an adult member of the minor s family, a guardian of the person of the minor, the conservator of the minor, or the minor if the minor has attained the age of 14 years, may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under Section 3904 or to require the custodian to give appropriate bond.

(g) At least 15 days before the hearing on a petition under subdivision (d) or (f), the petitioner shall serve notice by mail or personal delivery on each of the following persons:

(1) The minor.

(2) The parent or parents of the minor.

(3) The transferor.

(h) Upon consideration of the petition under subdivision (d) or (f), the court may grant the relief that the court finds to be in the best interests of the minor.

(Amended by Stats. 1992, Ch. 871, Sec. 7. Effective January 1, 1993.)



3919

(a) A minor who has attained the age of 14 years, the minor s guardian of the person or legal representative, an adult member of the minor s family, a transferor, or a transferor s legal representative may petition the court for any of the following:

(1) An accounting by the custodian or the custodian s legal representative.

(2) A determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under Section 3917 to which the minor or the minor s legal representative was a party.

(b) A successor custodian may petition the court for an accounting by the predecessor custodian.

(c) The court, in a proceeding under this part or in any other proceeding, may require or permit the custodian or the custodian s legal representative to account.

(d) If a custodian is removed under subdivision (f) of Section 3918, the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.

(e) The right to petition for an accounting shall continue for one year after the filing of a final accounting by the custodian or the custodian s legal representative and delivery of the custodial property to the minor or the minor s estate.

(Enacted by Stats. 1990, Ch. 79.)



3920

The custodian shall transfer in an appropriate manner the custodial property to the minor or to the minor s estate upon the earlier of the following:

(a) The minor s attainment of 18 years of age unless the time of transfer of the custodial property to the minor is delayed under Section 3920.5 to a time after the time the minor attains the age of 18 years.

(b) The time specified in the transfer pursuant to Section 3909 if the time of transfer of the custodial property to the minor is delayed under Section 3920.5 to a time after the time the minor attains the age of 18 years.

(c) The minor s death.

(Enacted by Stats. 1990, Ch. 79.)



3920.5

(a) Subject to the requirements and limitations of this section, the time for transfer to the minor of custodial property transferred under or pursuant to Section 3903, 3904, 3905, or 3906, may be delayed until a specified time after the time the minor attains the age of 18 years, which time shall be specified in the transfer pursuant to Section 3909.

(b) To specify a delayed time for transfer to the minor of the custodial property, the words

as custodian for _____ (Name of Minor) _____

until age _____ (Age for Delivery of Property to Minor) _____

under the California Uniform Transfers to Minors Act
shall be substituted in substance for the words

as custodian for _____ (Name of Minor) _____

under the California Uniform Transfers to Minors Act in making the transfer pursuant to Section 3909.

(c) The time for transfer to the minor of custodial property transferred under or pursuant to Section 3903 or 3905 may be delayed under this section only if the governing will or trust or nomination provides in substance that the custodianship is to continue until the time the minor attains a specified age, which time may not be later than the time the minor attains 25 years of age, and in that case the governing will or trust or nomination shall determine the time to be specified in the transfer pursuant to Section 3909.

(d) The time for transfer to the minor of custodial property transferred by the irrevocable exercise of a power of appointment under Section 3904 may be delayed under this section only if the transfer pursuant to Section 3909 provides in substance that the custodianship is to continue until the time the minor attains a specified age, which time may not be later than the time the minor attains 25 years of age.

(e) The time for transfer to the minor of custodial property transferred by irrevocable gift under Section 3904 may be delayed under this section only if the transfer pursuant to Section 3909 provides in substance that the custodianship is to continue until the time the minor attains a specified age, which time may not be later than the time the minor attains 21 years of age.

(f) The time for transfer to the minor of custodial property transferred by a trustee under Section 3906 may be delayed under this section only if the transfer pursuant to Section 3909 provides that the custodianship is to continue until a specified time not later than the time the minor attains 25 years of age or the time of termination of all present beneficial interests of the minor in the trust from which the custodial property was transferred, whichever is to occur first.

(g) If the transfer pursuant to Section 3909 does not specify any age, the time for the transfer of the custodial property to the minor under Section 3920 is the time when the minor attains 18 years of age.

(h) If the transfer pursuant to Section 3909 provides in substance that the duration of the custodianship is for a time longer than the maximum time permitted by this section for the duration of a custodianship created by that type of transfer, the custodianship shall be deemed to continue only until the time the minor attains the maximum age permitted by this section for the duration of a custodianship created by that type of transfer.

(Amended by Stats. 1996, Ch. 862, Sec. 14. Effective January 1, 1997.)



3921

Subject to the power of the court to transfer actions and proceedings as provided in the Code of Civil Procedure, a petition filed under this part shall be heard and proceedings thereon held in the superior court in the proper county, which shall be determined as follows:

(a) If the minor resides in this state, in either of the following counties:

(1) Where the minor resides.

(2) Where the custodian resides.

(b) If the minor does not reside within this state, in any of the following counties:

(1) Where the transferor resides.

(2) Where the custodian resides.

(3) Where the estate of a deceased or legally incapacitated custodian is being administered.

(4) Where a parent of the minor resides.

(c) If neither the minor, nor the transferor, nor any parent resides within this state, and no estate of a deceased or legally incapacitated custodian is being administered within this state, in any county.

(Enacted by Stats. 1990, Ch. 79.)



3922

This part applies to a transfer within the scope of Section 3902 made on or after January 1, 1985, if either of the following requirements is satisfied:

(a) The transfer purports to have been made under the California Uniform Gifts to Minors Act.

(b) The instrument by which the transfer purports to have been made uses in substance the designation as custodian under the Uniform Gifts to Minors Act or as custodian under the Uniform Transfers to Minors Act of any other state, and the application of this part is necessary to validate the transfer.

(Enacted by Stats. 1990, Ch. 79.)



3923

(a) As used in this section, California Uniform Gifts to Minors Act means former Article 4 (commencing with Section 1154) of Chapter 3 of Title 4 of Part 4 of Division 2 of the Civil Code.

(b) Any transfer of custodial property, as now defined in this part, made before January 1, 1985, is validated, notwithstanding that there was no specific authority in the California Uniform Gifts to Minors Act for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

(c) This part applies to all transfers made before January 1, 1985, in a manner and form prescribed in the California Uniform Gifts to Minors Act, except insofar as the application impairs constitutionally vested rights.

(d) To the extent that this part, by virtue of subdivision (c), does not apply to transfers made in a manner prescribed in the California Uniform Gifts to Minors Act or to the powers, duties, and immunities conferred by transfers in that manner upon custodians and persons dealing with custodians, the repeal of the California Uniform Gifts to Minors Act does not affect those transfers or those powers, duties, and immunities.

(Enacted by Stats. 1990, Ch. 79.)



3925

This part shall not be construed as providing an exclusive method for making gifts or other transfers to minors.

(Enacted by Stats. 1990, Ch. 79.)









DIVISION 4.5. POWERS OF ATTORNEY

PART 1. DEFINITIONS AND GENERAL PROVISIONS

CHAPTER 1. Short Title and Definitions

4000

This division may be cited as the Power of Attorney Law.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4001

Sections 4124, 4125, 4126, 4127, 4206, 4304, and 4305 may be cited as the Uniform Durable Power of Attorney Act.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4010

Unless the provision or context otherwise requires, the definitions in this chapter govern the construction of this division.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4014

(a) Attorney-in-fact means a person granted authority to act for the principal in a power of attorney, regardless of whether the person is known as an attorney-in-fact or agent, or by some other term.

(b) Attorney-in-fact includes a successor or alternate attorney-in-fact and a person delegated authority by an attorney-in-fact.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4018

Durable power of attorney means a power of attorney that satisfies the requirements for durability provided in Section 4124.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4022

Power of attorney means a written instrument, however denominated, that is executed by a natural person having the capacity to contract and that grants authority to an attorney-in-fact. A power of attorney may be durable or nondurable.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4026

Principal means a natural person who executes a power of attorney.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4030

Springing power of attorney means a power of attorney that by its terms becomes effective at a specified future time or on the occurrence of a specified future event or contingency, including, but not limited to, the subsequent incapacity of the principal. A springing power of attorney may be a durable power of attorney or a nondurable power of attorney.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4034

Third person means any person other than the principal or attorney-in-fact.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)






CHAPTER 2. General Provisions

4050

(a) This division applies to the following:

(1) Durable powers of attorney, other than powers of attorney for health care governed by Division 4.7 (commencing with Section 4600).

(2) Statutory form powers of attorney under Part 3 (commencing with Section 4400).

(3) Any other power of attorney that incorporates or refers to this division or the provisions of this division.

(b) This division does not apply to the following:

(1) A power of attorney to the extent that the authority of the attorney-in-fact is coupled with an interest in the subject of the power of attorney.

(2) Reciprocal or interinsurance exchanges and their contracts, subscribers, attorneys-in-fact, agents, and representatives.

(3) A proxy given by an attorney-in-fact to another person to exercise voting rights.

(c) This division is not intended to affect the validity of any instrument or arrangement that is not described in subdivision (a).

(Amended by Stats. 1999, Ch. 658, Sec. 27. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4051

Except where this division provides a specific rule, the general law of agency, including Article 2 (commencing with Section 2019) of Chapter 2 of Title 6 of, and Title 9 (commencing with Section 2295) of, Part 4 of Division 3 of the Civil Code, applies to powers of attorney.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4052

(a) If a power of attorney provides that the Power of Attorney Law of this state governs the power of attorney or otherwise indicates the principal s intention that the Power of Attorney Law of this state governs the power of attorney, this division governs the power of attorney and applies to acts and transactions of the attorney-in-fact in this state or outside this state where any of the following conditions is satisfied:

(1) The principal or attorney-in-fact was domiciled in this state when the principal executed the power of attorney.

(2) The authority conferred on the attorney-in-fact relates to property, acts, or transactions in this state.

(3) The acts or transactions of the attorney-in-fact occurred or were intended to occur in this state.

(4) The principal executed the power of attorney in this state.

(5) There is otherwise a reasonable relationship between this state and the subject matter of the power of attorney.

(b) If subdivision (a) does not apply to the power of attorney, this division governs the power of attorney and applies to the acts and transactions of the attorney-in-fact in this state where either of the following conditions is satisfied:

(1) The principal was domiciled in this state when the principal executed the power of attorney.

(2) The principal executed the power of attorney in this state.

(c) A power of attorney described in this section remains subject to this division despite a change in domicile of the principal or the attorney-in-fact, or the removal from this state of property that was the subject of the power of attorney.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4053

A durable power of attorney executed in another state or jurisdiction in compliance with the law of that state or jurisdiction or the law of this state is valid and enforceable in this state to the same extent as a durable power of attorney executed in this state, regardless of whether the principal is a domiciliary of this state.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4054

Except as otherwise provided by statute:

(a) On and after January 1, 1995, this division applies to all powers of attorney regardless of whether they were executed before, on, or after January 1, 1995.

(b) This division applies to all proceedings concerning powers of attorney commenced on or after January 1, 1995.

(c) This division applies to all proceedings concerning powers of attorney commenced before January 1, 1995, unless the court determines that application of a particular provision of this division would substantially interfere with the effective conduct of the proceedings or the rights of the parties and other interested persons, in which case the particular provision of this division does not apply and prior law applies.

(d) Nothing in this division affects the validity of a power of attorney executed before January 1, 1995, that was valid under prior law.

(Amended by Stats. 1995, Ch. 300, Sec. 3. Effective August 3, 1995.)









PART 2. POWERS OF ATTORNEY GENERALLY

CHAPTER 1. General Provisions

4100

This part applies to all powers of attorney under this division, subject to any special rules applicable to statutory form powers of attorney under Part 3 (commencing with Section 4400).

(Amended by Stats. 1999, Ch. 658, Sec. 28. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4101

(a) Except as provided in subdivision (b), the principal may limit the application of any provision of this division by an express statement in the power of attorney or by providing an inconsistent rule in the power of attorney.

(b) A power of attorney may not limit either the application of a statute specifically providing that it is not subject to limitation in the power of attorney or a statute concerning any of the following:

(1) Warnings or notices required to be included in a power of attorney.

(2) Operative dates of statutory enactments or amendments.

(3) Execution formalities.

(4) Qualifications of witnesses.

(5) Qualifications of attorneys-in-fact.

(6) Protection of third persons from liability.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4102

Notwithstanding Section 4128:

(a) Except as provided in subdivision (b), on and after January 1, 1995, a printed form of a durable power of attorney may be sold or otherwise distributed if it satisfies the requirements of former Section 2510.5 of the Civil Code.

(b) A printed form of a durable power of attorney printed on or after January 1, 1986, that is sold or otherwise distributed in this state for use by a person who does not have the advice of legal counsel shall comply with former Section 2510 of the Civil Code or with Section 4128 of this code.

(c) A durable power of attorney executed on or after January 1, 1995, using a printed form that complies with subdivision (b) of former Section 2400 of the Civil Code, as enacted by Chapter 511 of the Statutes of 1981, or with former Section 2510 of the Civil Code, is as valid as if it had been executed using a printed form that complies with Section 4128 of this code.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)






CHAPTER 2. Creation and Effect of Powers of Attorney

4120

A natural person having the capacity to contract may execute a power of attorney.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4121

A power of attorney is legally sufficient if all of the following requirements are satisfied:

(a) The power of attorney contains the date of its execution.

(b) The power of attorney is signed either (1) by the principal or (2) in the principal s name by another adult in the principal s presence and at the principal s direction.

(c) The power of attorney is either (1) acknowledged before a notary public or (2) signed by at least two witnesses who satisfy the requirements of Section 4122.

(Amended by Stats. 1999, Ch. 658, Sec. 29. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4122

If the power of attorney is signed by witnesses, as provided in Section 4121, the following requirements shall be satisfied:

(a) The witnesses shall be adults.

(b) The attorney-in-fact may not act as a witness.

(c) Each witness signing the power of attorney shall witness either the signing of the instrument by the principal or the principal s acknowledgment of the signature or the power of attorney.

(Amended by Stats. 1999, Ch. 658, Sec. 30. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4123

(a) In a power of attorney under this division, a principal may grant authority to an attorney-in-fact to act on the principal s behalf with respect to all lawful subjects and purposes or with respect to one or more express subjects or purposes. The attorney-in-fact may be granted authority with regard to the principal s property, personal care, or any other matter.

(b) With regard to property matters, a power of attorney may grant authority to make decisions concerning all or part of the principal s real and personal property, whether owned by the principal at the time of the execution of the power of attorney or thereafter acquired or whether located in this state or elsewhere, without the need for a description of each item or parcel of property.

(c) With regard to personal care, a power of attorney may grant authority to make decisions relating to the personal care of the principal, including, but not limited to, determining where the principal will live, providing meals, hiring household employees, providing transportation, handling mail, and arranging recreation and entertainment.

(Amended by Stats. 2001, Ch. 230, Sec. 2. Effective January 1, 2002.)



4124

A durable power of attorney is a power of attorney by which a principal designates another person as attorney-in-fact in writing and the power of attorney contains any of the following statements:

(a) This power of attorney shall not be affected by subsequent incapacity of the principal.

(b) This power of attorney shall become effective upon the incapacity of the principal.

(c) Similar words showing the intent of the principal that the authority conferred shall be exercisable notwithstanding the principal s subsequent incapacity.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4125

All acts done by an attorney-in-fact pursuant to a durable power of attorney during any period of incapacity of the principal have the same effect and inure to the benefit of and bind the principal and the principal s successors in interest as if the principal had capacity.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4126

(a) A principal may nominate, by a durable power of attorney, a conservator of the person or estate or both, or a guardian of the person or estate or both, for consideration by the court if protective proceedings for the principal s person or estate are thereafter commenced.

(b) If the protective proceedings are conservatorship proceedings in this state, the nomination has the effect provided in Section 1810 and the court shall give effect to the most recent writing executed in accordance with Section 1810, whether or not the writing is a durable power of attorney.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4127

Unless a power of attorney states a time of termination, the authority of the attorney-in-fact is exercisable notwithstanding any lapse of time since execution of the power of attorney.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4128

(a) Subject to subdivision (b), a printed form of a durable power of attorney that is sold or otherwise distributed in this state for use by a person who does not have the advice of legal counsel shall contain, in not less than 10-point boldface type or a reasonable equivalent thereof, the following warning statements:

A durable power of attorney is an important legal document. By signing the durable power of attorney, you are authorizing another person to act for you, the principal. Before you sign this durable power of attorney, you should know these important facts:

Your agent (attorney-in-fact) has no duty to act unless you and your agent agree otherwise in writing.

This document gives your agent the powers to manage, dispose of, sell, and convey your real and personal property, and to use your property as security if your agent borrows money on your behalf. This document does not give your agent the power to accept or receive any of your property, in trust or otherwise, as a gift, unless you specifically authorize the agent to accept or receive a gift.

Your agent will have the right to receive reasonable payment for services provided under this durable power of attorney unless you provide otherwise in this power of attorney.

The powers you give your agent will continue to exist for your entire lifetime, unless you state that the durable power of attorney will last for a shorter period of time or unless you otherwise terminate the durable power of attorney. The powers you give your agent in this durable power of attorney will continue to exist even if you can no longer make your own decisions respecting the management of your property.

You can amend or change this durable power of attorney only by executing a new durable power of attorney or by executing an amendment through the same formalities as an original. You have the right to revoke or terminate this durable power of attorney at any time, so long as you are competent.

This durable power of attorney must be dated and must be acknowledged before a notary public or signed by two witnesses. If it is signed by two witnesses, they must witness either (1) the signing of the power of attorney or (2) the principal s signing or acknowledgment of his or her signature. A durable power of attorney that may affect real property should be acknowledged before a notary public so that it may easily be recorded.

You should read this durable power of attorney carefully. When effective, this durable power of attorney will give your agent the right to deal with property that you now have or might acquire in the future. The durable power of attorney is important to you. If you do not understand the durable power of attorney, or any provision of it, then you should obtain the assistance of an attorney or other qualified person.

By acting or agreeing to act as the agent (attorney-in-fact) under this power of attorney you assume the fiduciary and other legal responsibilities of an agent. These responsibilities include:

1. The legal duty to act solely in the interest of the principal and to avoid conflicts of interest.

2. The legal duty to keep the principal s property separate and distinct from any other property owned or controlled by you.

You may not transfer the principal s property to yourself without full and adequate consideration or accept a gift of the principal s property unless this power of attorney specifically authorizes you to transfer property to yourself or accept a gift of the principal s property. If you transfer the principal s property to yourself without specific authorization in the power of attorney, you may be prosecuted for fraud and/or embezzlement. If the principal is 65 years of age or older at the time that the property is transferred to you without authority, you may also be prosecuted for elder abuse under Penal Code Section 368. In addition to criminal prosecution, you may also be sued in civil court.

I have read the foregoing notice and I understand the legal and fiduciary duties that I assume by acting or agreeing to act as the agent (attorney-in-fact) under the terms of this power of attorney.

Date:

_____

(Signature of agent)

_____

(Print name of agent)

(b) Nothing in subdivision (a) invalidates any transaction in which a third person relied in good faith on the authority created by the durable power of attorney.

(c) This section does not apply to a statutory form power of attorney under Part 3 (commencing with Section 4400).

(Amended by Stats. 2000, Ch. 999, Sec. 1. Effective January 1, 2001.)



4129

(a) In a springing power of attorney, the principal may designate one or more persons who, by a written declaration under penalty of perjury, have the power to determine conclusively that the specified event or contingency has occurred. The principal may designate the attorney-in-fact or another person to perform this function, either alone or jointly with other persons.

(b) A springing power of attorney containing the designation described in subdivision (a) becomes effective when the person or persons designated in the power of attorney execute a written declaration under penalty of perjury that the specified event or contingency has occurred, and any person may act in reliance on the written declaration without liability to the principal or to any other person, regardless of whether the specified event or contingency has actually occurred.

(c) This section applies to a power of attorney whether executed before, on, or after January 1, 1991, if the power of attorney contains the designation described in subdivision (a).

(d) This section does not provide the exclusive method by which a power of attorney may be limited to take effect on the occurrence of a specified event or contingency.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4130

(a) If a principal grants inconsistent authority to one or more attorneys-in-fact in two or more powers of attorney, the authority granted last controls to the extent of the inconsistency.

(b) This section is not subject to limitation in the power of attorney.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)






CHAPTER 3. Modification and Revocation of Powers of Attorney

4150

(a) A principal may modify a power of attorney as follows:

(1) In accordance with the terms of the power of attorney.

(2) By an instrument executed in the same manner as a power of attorney may be executed.

(b) An attorney-in-fact or third person who does not have notice of the modification is protected from liability as provided in Chapter 5 (commencing with Section 4300).

(Amended by Stats. 1995, Ch. 300, Sec. 4. Effective August 3, 1995.)



4151

(a) A principal may revoke a power of attorney as follows:

(1) In accordance with the terms of the power of attorney.

(2) By a writing. This paragraph is not subject to limitation in the power of attorney.

(b) An attorney-in-fact or third person who does not have notice of the revocation is protected from liability as provided in Chapter 5 (commencing with Section 4300).

(Amended by Stats. 1995, Ch. 300, Sec. 5. Effective August 3, 1995.)



4152

(a) Subject to subdivision (b), the authority of an attorney-in-fact under a power of attorney is terminated by any of the following events:

(1) In accordance with the terms of the power of attorney.

(2) Extinction of the subject or fulfillment of the purpose of the power of attorney.

(3) Revocation of the attorney-in-fact s authority, as provided in Section 4153.

(4) Death of the principal, except as to specific authority permitted by statute to be exercised after the principal s death.

(5) Removal of the attorney-in-fact.

(6) Resignation of the attorney-in-fact.

(7) Incapacity of the attorney-in-fact, except that a temporary incapacity suspends the attorney-in-fact s authority only during the period of the incapacity.

(8) Dissolution or annulment of the marriage of the attorney-in-fact and principal, as provided in Section 4154.

(9) Death of the attorney-in-fact.

(b) An attorney-in-fact or third person who does not have notice of an event that terminates the power of attorney or the authority of an attorney-in-fact is protected from liability as provided in Chapter 5 (commencing with Section 4300).

(Amended by Stats. 1995, Ch. 300, Sec. 6. Effective August 3, 1995.)



4153

(a) The authority of an attorney-in-fact under a power of attorney may be revoked as follows:

(1) In accordance with the terms of the power of attorney.

(2) Where the principal informs the attorney-in-fact orally or in writing that the attorney-in-fact s authority is revoked or when and under what circumstances it is revoked. This paragraph is not subject to limitation in the power of attorney.

(3) Where the principal s legal representative, with approval of the court as provided in Section 4206, informs the attorney-in-fact in writing that the attorney-in-fact s authority is revoked or when and under what circumstances it is revoked. This paragraph is not subject to limitation in the power of attorney.

(b) An attorney-in-fact or third person who does not have notice of the revocation is protected from liability as provided in Chapter 5 (commencing with Section 4300).

(Amended by Stats. 1995, Ch. 300, Sec. 7. Effective August 3, 1995.)



4154

(a) If after executing a power of attorney the principal s marriage to the attorney-in-fact is dissolved or annulled, the principal s designation of the former spouse as an attorney-in-fact is revoked.

(b) If the attorney-in-fact s authority is revoked solely by subdivision (a), it is revived by the principal s remarriage to the attorney-in-fact.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4155

(a) Subject to subdivision (b), the authority of an attorney-in-fact under a nondurable power of attorney is terminated by the incapacity of the principal to contract.

(b) An attorney-in-fact or third person who does not have notice of the incapacity of the principal is protected from liability as provided in Chapter 5 (commencing with Section 4300).

(c) This section is not subject to limitation in the power of attorney.

(Amended by Stats. 1995, Ch. 300, Sec. 8. Effective August 3, 1995.)






CHAPTER 4. Attorneys-in-Fact

ARTICLE 1. Qualifications and Authority of Attorneys-in-Fact

4200

Only a person having the capacity to contract is qualified to act as an attorney-in-fact.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4201

Designating an unqualified person as an attorney-in-fact does not affect the immunities of third persons nor relieve the unqualified person of any applicable duties to the principal or the principal s successors.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4202

(a) A principal may designate more than one attorney-in-fact in one or more powers of attorney.

(b) Authority granted to two or more attorneys-in-fact is exercisable only by their unanimous action.

(c) If a vacancy occurs, the remaining attorneys-in-fact may exercise the authority conferred as if they are the only attorneys-in-fact.

(d) If an attorney-in-fact is unavailable because of absence, illness, or other temporary incapacity, the other attorneys-in-fact may exercise the authority under the power of attorney as if they are the only attorneys-in-fact, where necessary to accomplish the purposes of the power of attorney or to avoid irreparable injury to the principal s interests.

(e) An attorney-in-fact is not liable for the actions of other attorneys-in-fact, unless the attorney-in-fact participates in, knowingly acquiesces in, or conceals a breach of fiduciary duty committed by another attorney-in-fact.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4203

(a) A principal may designate one or more successor attorneys-in-fact to act if the authority of a predecessor attorney-in-fact terminates.

(b) The principal may grant authority to another person, designated by name, by office, or by function, including the initial and any successor attorneys-in-fact, to designate at any time one or more successor attorneys-in-fact.

(c) A successor attorney-in-fact is not liable for the actions of the predecessor attorney-in-fact.

(Amended by Stats. 1999, Ch. 658, Sec. 33. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4204

An attorney-in-fact is entitled to reasonable compensation for services rendered to the principal as attorney-in-fact and to reimbursement for reasonable expenses incurred as a result of acting as attorney-in-fact.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4205

(a) An attorney-in-fact may revocably delegate authority to perform mechanical acts to one or more persons qualified to exercise the authority delegated.

(b) The attorney-in-fact making a delegation remains responsible to the principal for the exercise or nonexercise of the delegated authority.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4206

(a) If, following execution of a durable power of attorney, a court of the principal s domicile appoints a conservator of the estate, guardian of the estate, or other fiduciary charged with the management of all of the principal s property or all of the principal s property except specified exclusions, the attorney-in-fact is accountable to the fiduciary as well as to the principal. Except as provided in subdivision (b), the fiduciary has the same power to revoke or amend the durable power of attorney that the principal would have had if not incapacitated, subject to any required court approval.

(b) If a conservator of the estate is appointed by a court of this state, the conservator can revoke or amend the durable power of attorney only if the court in which the conservatorship proceeding is pending has first made an order authorizing or requiring the fiduciary to modify or revoke the durable power of attorney and the modification or revocation is in accord with the order.

(c) This section is not subject to limitation in the power of attorney.

(Amended by Stats. 1999, Ch. 658, Sec. 34. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4207

(a) An attorney-in-fact may resign by any of the following means:

(1) If the principal is competent, by giving notice to the principal.

(2) If a conservator has been appointed, by giving notice to the conservator.

(3) On written agreement of a successor who is designated in the power of attorney or pursuant to the terms of the power of attorney to serve as attorney-in-fact.

(4) Pursuant to a court order.

(b) This section is not subject to limitation in the power of attorney.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)






ARTICLE 2. Duties of Attorneys-in-Fact

4230

(a) Except as provided in subdivisions (b) and (c), a person who is designated as an attorney-in-fact has no duty to exercise the authority granted in the power of attorney and is not subject to the other duties of an attorney-in-fact, regardless of whether the principal has become incapacitated, is missing, or is otherwise unable to act.

(b) Acting for the principal in one or more transactions does not obligate an attorney-in-fact to act for the principal in a subsequent transaction, but the attorney-in-fact has a duty to complete a transaction that the attorney-in-fact has commenced.

(c) If an attorney-in-fact has expressly agreed in writing to act for the principal, the attorney-in-fact has a duty to act pursuant to the terms of the agreement. The agreement to act on behalf of the principal is enforceable against the attorney-in-fact as a fiduciary regardless of whether there is any consideration to support a contractual obligation.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4231

(a) Except as provided in subdivision (b), in dealing with property of the principal, an attorney-in-fact shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries.

(b) An attorney-in-fact who has special skills or expertise or was designated as an attorney-in-fact on the basis of representations of special skills or expertise shall observe the standard of care that would be observed by others with similar skills or expertise.

(Amended by Stats. 2010, Ch. 48, Sec. 1. Effective January 1, 2011.)



4231.5

(a) If the attorney-in-fact breaches a duty pursuant to this division, the attorney-in-fact is chargeable with any of the following, as appropriate under the circumstances:

(1) Any loss or depreciation in value of the principal s property resulting from the breach of duty, with interest.

(2) Any profit made by the attorney-in-fact through the breach of duty, with interest.

(3) Any profit that would have accrued to the principal if the loss of profit is the result of the breach of duty.

(b) If the attorney-in-fact has acted reasonably and in good faith under the circumstances as known to the attorney-in-fact, the court, in its discretion, may excuse the attorney-in-fact in whole or in part from liability under subdivision (a) if it would be equitable to do so.

(c) If a court finds that a person has in bad faith wrongfully taken, concealed, or disposed of property that belongs to a principal under a power of attorney, or has taken, concealed, or disposed of property that belongs to a principal under a power of attorney by the use of undue influence in bad faith or through the commission of elder or dependent adult financial abuse, as defined in Section 15610.30 of the Welfare and Institutions Code, the person shall be liable for twice the value of the property recovered by an action to recover the property or for surcharge. In addition, except as otherwise required by law, including Section 15657.5 of the Welfare and Institutions Code, the person may, in the court s discretion, be liable for reasonable attorney s fees and costs to the prevailing party. The remedies provided in this section shall be in addition to any other remedies available in law to the principal or any successor in interest of the principal.

(Amended by Stats. 2013, Ch. 99, Sec. 2. Effective January 1, 2014.)



4232

(a) An attorney-in-fact has a duty to act solely in the interest of the principal and to avoid conflicts of interest.

(b) An attorney-in-fact is not in violation of the duty provided in subdivision (a) solely because the attorney-in-fact also benefits from acting for the principal, has conflicting interests in relation to the property, care, or affairs of the principal, or acts in an inconsistent manner regarding the respective interests of the principal and the attorney-in-fact.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4233

(a) The attorney-in-fact shall keep the principal s property separate and distinct from other property in a manner adequate to identify the property clearly as belonging to the principal.

(b) An attorney-in-fact holding property for a principal complies with subdivision (a) if the property is held in the name of the principal or in the name of the attorney-in-fact as attorney-in-fact for the principal.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4234

(a) To the extent reasonably practicable under the circumstances, an attorney-in-fact has a duty to keep in regular contact with the principal, to communicate with the principal, and to follow the instructions of the principal.

(b) With court approval, the attorney-in-fact may disobey instructions of the principal.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4235

If the principal becomes wholly or partially incapacitated, or if there is a question concerning the capacity of the principal to give instructions to and supervise the attorney-in-fact, the attorney-in-fact may consult with a person previously designated by the principal for this purpose, and may also consult with and obtain information needed to carry out the attorney-in-fact s duties from the principal s spouse, physician, attorney, accountant, a member of the principal s family, or other person, business entity, or government agency with respect to matters to be undertaken on the principal s behalf and affecting the principal s personal affairs, welfare, family, property, and business interests. A person from whom information is requested shall disclose relevant information to the attorney-in-fact. Disclosure under this section is not a waiver of any privilege that may apply to the information disclosed.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4236

(a) The attorney-in-fact shall keep records of all transactions entered into by the attorney-in-fact on behalf of the principal.

(b) The attorney-in-fact does not have a duty to make an account of transactions entered into on behalf of the principal, except in the following circumstances:

(1) At any time requested by the principal.

(2) Where the power of attorney requires the attorney-in-fact to account and specifies to whom the account is to be made.

(3) On request by the conservator of the estate of the principal while the principal is living.

(4) On request by the principal s personal representative or successor in interest after the death of the principal.

(5) Pursuant to court order.

(c) The following persons are entitled to examine and copy the records kept by the attorney-in-fact:

(1) The principal.

(2) The conservator of the estate of the principal while the principal is living.

(3) The principal s personal representative or successor in interest after the death of the principal.

(4) Any other person, pursuant to court order.

(d) This section is not subject to limitation in the power of attorney.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4237

An attorney-in-fact with special skills has a duty to apply the full extent of those skills.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4238

(a) On termination of an attorney-in-fact s authority, the attorney-in-fact shall promptly deliver possession or control of the principal s property as follows:

(1) If the principal is not incapacitated, to the principal or as directed by the principal.

(2) If the principal is incapacitated, to the following persons with the following priority:

(A) To a qualified successor attorney-in-fact.

(B) As to any community property, to the principal s spouse.

(C) To the principal s conservator of the estate or guardian of the estate.

(3) In the case of the death of the principal, to the principal s personal representative, if any, or the principal s successors.

(b) On termination of an attorney-in-fact s authority, the attorney-in-fact shall deliver copies of any records relating to transactions undertaken on the principal s behalf that are requested by the person to whom possession or control of the property is delivered.

(c) Termination of an attorney-in-fact s authority does not relieve the attorney-in-fact of any duty to render an account of actions taken as attorney-in-fact.

(d) The attorney-in-fact has the powers reasonably necessary under the circumstances to perform the duties provided by this section.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)






ARTICLE 3. Authority of Attorneys-in-Fact

4260

(a) Except as specified in subdivision (b), this article applies to all powers of attorney under this division.

(b) Sections 4261 and 4263 do not apply to the provisions of Part 3 (commencing with Section 4400).

(Amended by Stats. 2011, Ch. 113, Sec. 1. Effective January 1, 2012.)



4261

If a power of attorney grants general authority to an attorney-in-fact and is not limited to one or more express actions, subjects, or purposes for which general authority is conferred, the attorney-in-fact has all the authority to act that a person having the capacity to contract may carry out through an attorney-in-fact specifically authorized to take the action.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4262

Subject to this article, if a power of attorney grants limited authority to an attorney-in-fact, the attorney-in-fact has the following authority:

(a) The authority granted in the power of attorney, as limited with respect to permissible actions, subjects, or purposes.

(b) The authority incidental, necessary, or proper to carry out the granted authority.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4263

(a) A power of attorney may grant authority to the attorney-in-fact by incorporating powers by reference to another statute, including, but not limited to, the following:

(1) Powers of attorneys-in-fact provided by the Uniform Statutory Form Power of Attorney Act (Part 3 (commencing with Section 4400)).

(2) Powers of guardians and conservators provided by Chapter 5 (commencing with Section 2350) and Chapter 6 (commencing with Section 2400) of Part 4 of Division 4.

(3) Powers of trustees provided by Chapter 2 (commencing with Section 16200) of Part 4 of Division 9.

(b) Incorporation by reference to another statute includes any amendments made to the incorporated provisions after the date of execution of the power of attorney.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4264

An attorney-in-fact under a power of attorney may perform any of the following acts on behalf of the principal or with the property of the principal only if the power of attorney expressly grants that authority to the attorney-in-fact:

(a) Create, modify, revoke, or terminate a trust, in whole or in part. If a power of attorney under this division empowers the attorney-in-fact to modify or revoke a trust created by the principal, the trust may be modified or revoked by the attorney-in-fact only as provided in the trust instrument.

(b) Fund with the principal s property a trust not created by the principal or a person authorized to create a trust on behalf of the principal.

(c) Make or revoke a gift of the principal s property in trust or otherwise.

(d) Exercise the right to reject, disclaim, release, or consent to a reduction in, or modification of, a share in, or payment from, an estate, trust, or other fund on behalf of the principal. This subdivision does not limit the attorney-in-fact s authority to disclaim a detrimental transfer to the principal with the approval of the court.

(e) Create or change survivorship interests in the principal s property or in property in which the principal may have an interest.

(f) Designate or change the designation of beneficiaries to receive any property, benefit, or contract right on the principal s death.

(g) Make a loan to the attorney-in-fact.

(Amended by Stats. 2011, Ch. 113, Sec. 2. Effective January 1, 2012.)



4265

A power of attorney may not authorize an attorney-in-fact to make, publish, declare, amend, or revoke the principal s will.

(Amended by Stats. 1999, Ch. 658, Sec. 36. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4266

The grant of authority to an attorney-in-fact, whether by the power of attorney, by statute, or by the court, does not in itself require or permit the exercise of the power. The exercise of authority by an attorney-in-fact is subject to the attorney-in-fact s fiduciary duties.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)









CHAPTER 5. Relations With Third Persons

4300

A third person shall accord an attorney-in-fact acting pursuant to the provisions of a power of attorney the same rights and privileges that would be accorded the principal if the principal were personally present and seeking to act. However, a third person is not required to honor the attorney-in-fact s authority or conduct business with the attorney-in-fact if the principal cannot require the third person to act or conduct business in the same circumstances.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4301

A third person may rely on, contract with, and deal with an attorney-in-fact with respect to the subjects and purposes encompassed or expressed in the power of attorney without regard to whether the power of attorney expressly authorizes the specific act, transaction, or decision by the attorney-in-fact.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4302

When requested to engage in transactions with an attorney-in-fact, a third person, before incurring any duty to comply with the power of attorney, may require the attorney-in-fact to provide identification, specimens of the signatures of the principal and the attorney-in-fact, and any other information reasonably necessary or appropriate to identify the principal and the attorney-in-fact and to facilitate the actions of the third person in transacting business with the attorney-in-fact. A third person may require an attorney-in-fact to provide the current and permanent residence addresses of the principal before agreeing to engage in a transaction with the attorney-in-fact.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4303

(a) A third person who acts in good faith reliance on a power of attorney is not liable to the principal or to any other person for so acting if all of the following requirements are satisfied:

(1) The power of attorney is presented to the third person by the attorney-in-fact designated in the power of attorney.

(2) The power of attorney appears on its face to be valid.

(3) The power of attorney includes a notary public s certificate of acknowledgment or is signed by two witnesses.

(b) Nothing in this section is intended to create an implication that a third person is liable for acting in reliance on a power of attorney under circumstances where the requirements of subdivision (a) are not satisfied. Nothing in this section affects any immunity that may otherwise exist apart from this section.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4304

(a) The death of a principal who has executed a power of attorney, whether durable or nondurable, does not revoke or terminate the agency as to the attorney-in-fact or a third person who, without actual knowledge of the principal s death, acts in good faith under the power of attorney. Any action so taken, unless otherwise invalid or unenforceable, binds the principal s successors in interest.

(b) The incapacity of a principal who has previously executed a nondurable power of attorney does not revoke or terminate the agency as to the attorney-in-fact or a third person who, without actual knowledge of the incapacity of the principal, acts in good faith under the power of attorney. Any action so taken, unless otherwise invalid or unenforceable, binds the principal and the principal s successors in interest.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4305

(a) As to acts undertaken in good faith reliance thereon, an affidavit executed by the attorney-in-fact under a power of attorney, whether durable or nondurable, stating that, at the time of the exercise of the power, the attorney-in-fact did not have actual knowledge of the termination of the power of attorney or the attorney-in-fact s authority by revocation or of the principal s death or incapacity is conclusive proof of the nonrevocation or nontermination of the power at that time. If the exercise of the power of attorney requires execution and delivery of any instrument that is recordable, the affidavit when authenticated for record is likewise recordable.

(b) This section does not affect any provision in a power of attorney for its termination by expiration of time or occurrence of an event other than express revocation or a change in the principal s capacity.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4306

(a) If an attorney-in-fact furnishes an affidavit pursuant to Section 4305, whether voluntarily or on demand, a third person dealing with the attorney-in-fact who refuses to accept the exercise of the attorney-in-fact s authority referred to in the affidavit is liable for attorney s fees incurred in an action or proceeding necessary to confirm the attorney-in-fact s qualifications or authority, unless the court determines that the third person believed in good faith that the attorney-in-fact was not qualified or was attempting to exceed or improperly exercise the attorney-in-fact s authority.

(b) The failure of a third person to demand an affidavit pursuant to Section 4305 does not affect the protection provided the third person by this chapter, and no inference as to whether a third person has acted in good faith may be drawn from the failure to demand an affidavit from the attorney-in-fact.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4307

(a) A copy of a power of attorney certified under this section has the same force and effect as the original power of attorney.

(b) A copy of a power of attorney may be certified by any of the following:

(1) An attorney authorized to practice law in this state.

(2) A notary public in this state.

(3) An official of a state or of a political subdivision who is authorized to make certifications.

(c) The certification shall state that the certifying person has examined the original power of attorney and the copy and that the copy is a true and correct copy of the original power of attorney.

(d) Nothing in this section is intended to create an implication that a third person may be liable for acting in good faith reliance on a copy of a power of attorney that has not been certified under this section.

(Amended by Stats. 1995, Ch. 300, Sec. 9. Effective August 3, 1995.)



4308

(a) A third person who conducts activities through employees is not charged under this chapter with actual knowledge of any fact relating to a power of attorney, nor of a change in the authority of an attorney-in-fact, unless both of the following requirements are satisfied:

(1) The information is received at a home office or a place where there is an employee with responsibility to act on the information.

(2) The employee has a reasonable time in which to act on the information using the procedure and facilities that are available to the third person in the regular course of its operations.

(b) Knowledge of an employee in one branch or office of an entity that conducts business through branches or multiple offices is not attributable to an employee in another branch or office.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4309

Nothing in this chapter requires a third person to engage in any transaction with an attorney-in-fact if the attorney-in-fact has previously breached any agreement with the third person.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4310

Without limiting the generality of Section 4300, nothing in this chapter requires a financial institution to open a deposit account for a principal at the request of an attorney-in-fact if the principal is not currently a depositor of the financial institution or to make a loan to the attorney-in-fact on the principal s behalf if the principal is not currently a borrower of the financial institution.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)









PART 3. UNIFORM STATUTORY FORM POWER OF ATTORNEY

CHAPTER 1. General Provisions

4400

This part may be cited as the Uniform Statutory Form Power of Attorney Act.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4401

The following statutory form power of attorney is legally sufficient when the requirements of Section 4402 are satisfied:

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: The Uniform Statutory Form
Power of Attorney appears in the hard-copy publication of the
chaptered bill. See Sec. 3 of Chapter 113, Statutes of 2011.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

(Amended by Stats. 2011, Ch. 113, Sec. 3. Effective January 1, 2012. Note: See published chaptered bill for complete section text; the Uniform Statutory Form Power of Attorney appears on pages 3 to 5 of Ch. 113.)



4402

A statutory form power of attorney under this part is legally sufficient if all of the following requirements are satisfied:

(a) The wording of the form complies substantially with Section 4401. A form does not fail to comply substantially with Section 4401 merely because the form does not include the provisions of Section 4401 relating to designation of co-agents. A form does not fail to comply substantially with Section 4401 merely because the form uses the sentence Revocation of the power of attorney is not effective as to a third party until the third party learns of the revocation in place of the sentence Revocation of the power of attorney is not effective as to a third party until the third party has actual knowledge of the revocation, in which case the form shall be interpreted as if it contained the sentence Revocation of the power of attorney is not effective as to a third party until the third party has actual knowledge of the revocation.

(b) The form is properly completed.

(c) The signature of the principal is acknowledged.

(Amended by Stats. 1995, Ch. 300, Sec. 10. Effective August 3, 1995.)



4403

If the line in front of (N) of the statutory form under Section 4401 is initialed, an initial on the line in front of any other power does not limit the powers granted by line (N).

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4404

A statutory form power of attorney legally sufficient under this part is durable to the extent that the power of attorney contains language, such as This power of attorney will continue to be effective even though I become incapacitated, showing the intent of the principal that the power granted may be exercised notwithstanding later incapacity.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4405

(a) A statutory form power of attorney under this part that limits the power to take effect upon the occurrence of a specified event or contingency, including, but not limited to, the incapacity of the principal, may contain a provision designating one or more persons who, by a written declaration under penalty of perjury, have the power to determine conclusively that the specified event or contingency has occurred.

(b) A statutory form power of attorney that contains the provision described in subdivision (a) becomes effective when the person or persons designated in the power of attorney execute a written declaration under penalty of perjury that the specified event or contingency has occurred, and any person may act in reliance on the written declaration without liability to the principal or to any other person, regardless whether the specified event or contingency has actually occurred.

(c) The provision described in subdivision (a) may be included in the Special Instructions portion of the form set forth in Section 4401.

(d) Subdivisions (a) and (b) do not provide the exclusive method by which a statutory form power of attorney under this part may be limited to take effect upon the occurrence of a specified event or contingency.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4406

(a) If a third person to whom a properly executed statutory form power of attorney under this part is presented refuses to honor the agent s authority under the power of attorney within a reasonable time, the third person may be compelled to honor the agent s authority under the power of attorney in an action brought against the third person for this purpose, except that the third person may not be compelled to honor the agent s authority if the principal could not compel the third person to act in the same circumstances.

(b) If an action is brought under this section, the court shall award attorney s fees to the agent if the court finds that the third person acted unreasonably in refusing to accept the agent s authority under the statutory form power of attorney.

(c) For the purpose of subdivision (b), and without limiting any other grounds that may constitute a reasonable refusal to accept an agent s authority under a statutory form power of attorney, a third person shall not be deemed to have acted unreasonably in refusing to accept an agent s authority if the refusal is authorized or required by state or federal statute or regulation.

(d) Notwithstanding subdivision (c), a third person s refusal to accept an agent s authority under a statutory form power of attorney under this part shall be deemed unreasonable if the only reason for the refusal is that the power of attorney is not on a form prescribed by the third person to whom the power of attorney is presented.

(e) The remedy provided in this section is cumulative and nonexclusive.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4407

The provisions of this division apply to a statutory form power of attorney except when there is a conflicting provision in this part, in which case the provision of this part governs, or when a provision of this division is expressly made inapplicable to a statutory form power of attorney.

(Amended by Stats. 2011, Ch. 113, Sec. 4. Effective January 1, 2012.)



4408

Nothing in this part affects or limits the use of any other form for a power of attorney. A form that complies with the requirements of any law other than the provisions of this part may be used instead of the form set forth in Section 4401, and none of the provisions of this part apply if the other form is used.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4409

(a) A statutory short form power of attorney executed before, on, or after the repeal of Chapter 3 (commencing with Section 2450) of Title 9 of Part 4 of Division 3 of the Civil Code by Chapter 986 of the Statutes of 1990, using a form that complied with former Section 2450 of the Civil Code, as originally enacted by Chapter 602 of the Statutes of 1984, or as amended by Chapter 403 of the Statutes of 1985, is as valid as if Chapter 3 (commencing with Section 2450) of Title 9 of Part 4 of Division 3 of the Civil Code had not been repealed by, and former Section 2511 of the Civil Code amended by, Chapter 986 of the Statutes of 1990.

(b) A statutory form power of attorney executed before, on, or after the repeal of Chapter 3.5 (commencing with Section 2475) of Title 9 of Part 4 of Division 3 of the Civil Code by the act that enacted this section, using a form that complied with the repealed chapter of the Civil Code is as valid as if that chapter had not been repealed.

(Amended by Stats. 1995, Ch. 300, Sec. 11. Effective August 3, 1995.)






CHAPTER 2. Construction of Powers

4450

By executing a statutory form power of attorney with respect to a subject listed in Section 4401, the principal, except as limited or extended by the principal in the power of attorney, empowers the agent, for that subject, to do all of the following:

(a) Demand, receive, and obtain by litigation or otherwise, money or other thing of value to which the principal is, may become, or claims to be entitled, and conserve, invest, disburse, or use anything so received for the purposes intended.

(b) Contract in any manner with any person, on terms agreeable to the agent, to accomplish a purpose of a transaction, and perform, rescind, reform, release, or modify the contract or another contract made by or on behalf of the principal.

(c) Execute, acknowledge, seal, and deliver a deed, revocation, mortgage, lease, notice, check, release, or other instrument the agent considers desirable to accomplish a purpose of a transaction.

(d) Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to, a claim existing in favor of or against the principal or intervene in litigation relating to the claim.

(e) Seek on the principal s behalf the assistance of a court to carry out an act authorized by the power of attorney.

(f) Engage, compensate, and discharge an attorney, accountant, expert witness, or other assistant.

(g) Keep appropriate records of each transaction, including an accounting of receipts and disbursements.

(h) Prepare, execute, and file a record, report, or other document the agent considers desirable to safeguard or promote the principal s interest under a statute or governmental regulation.

(i) Reimburse the agent for expenditures properly made by the agent in exercising the powers granted by the power of attorney.

(j) In general, do any other lawful act with respect to the subject.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4451

In a statutory form power of attorney, the language granting power with respect to real property transactions empowers the agent to do all of the following:

(a) Accept as a gift or as security for a loan, reject, demand, buy, lease, receive, or otherwise acquire, an interest in real property or a right incident to real property.

(b) Sell, exchange, convey with or without covenants, quitclaim, release, surrender, mortgage, encumber, partition, consent to partitioning, subdivide, apply for zoning, rezoning, or other governmental permits, plat or consent to platting, develop, grant options concerning, lease, sublease, or otherwise dispose of, an interest in real property or a right incident to real property.

(c) Release, assign, satisfy, and enforce by litigation or otherwise, a mortgage, deed of trust, encumbrance, lien, or other claim to real property which exists or is asserted.

(d) Do any act of management or of conservation with respect to an interest in real property, or a right incident to real property, owned, or claimed to be owned, by the principal, including all of the following:

(1) Insuring against a casualty, liability, or loss.

(2) Obtaining or regaining possession, or protecting the interest or right, by litigation or otherwise.

(3) Paying, compromising, or contesting taxes or assessments, or applying for and receiving refunds in connection with them.

(4) Purchasing supplies, hiring assistance or labor, and making repairs or alterations in the real property.

(e) Use, develop, alter, replace, remove, erect, or install structures or other improvements upon real property in or incident to which the principal has, or claims to have, an interest or right.

(f) Participate in a reorganization with respect to real property or a legal entity that owns an interest in or right incident to real property and receive and hold shares of stock or obligations received in a plan of reorganization, and act with respect to them, including all of the following:

(1) Selling or otherwise disposing of them.

(2) Exercising or selling an option, conversion, or similar right with respect to them.

(3) Voting them in person or by proxy.

(g) Change the form of title of an interest in or right incident to real property.

(h) Dedicate to public use, with or without consideration, easements or other real property in which the principal has, or claims to have, an interest or right.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4452

In a statutory form power of attorney, the language granting power with respect to tangible personal property transactions empowers the agent to do all of the following:

(a) Accept as a gift or as security for a loan, reject, demand, buy, receive, or otherwise acquire ownership or possession of tangible personal property or an interest in tangible personal property.

(b) Sell, exchange, convey with or without covenants, release, surrender, mortgage, encumber, pledge, hypothecate, create a security interest in, pawn, grant options concerning, lease, sublease to others, or otherwise dispose of tangible personal property or an interest in tangible personal property.

(c) Release, assign, satisfy, or enforce by litigation or otherwise, a mortgage, security interest, encumbrance, lien, or other claim on behalf of the principal, with respect to tangible personal property or an interest in tangible personal property.

(d) Do an act of management or conservation with respect to tangible personal property or an interest in tangible personal property on behalf of the principal, including all of the following:

(1) Insuring against casualty, liability, or loss.

(2) Obtaining or regaining possession, or protecting the property or interest, by litigation or otherwise.

(3) Paying, compromising, or contesting taxes or assessments or applying for and receiving refunds in connection with taxes or assessments.

(4) Moving from place to place.

(5) Storing for hire or on a gratuitous bailment.

(6) Using, altering, and making repairs or alterations.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4453

In a statutory form power of attorney, the language granting power with respect to stock and bond transactions empowers the agent to do all of the following:

(a) Buy, sell, and exchange stocks, bonds, mutual funds, and all other types of securities and financial instruments except commodity futures contracts and call and put options on stocks and stock indexes.

(b) Receive certificates and other evidences of ownership with respect to securities.

(c) Exercise voting rights with respect to securities in person or by proxy, enter into voting trusts, and consent to limitations on the right to vote.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4454

In a statutory form power of attorney, the language granting power with respect to commodity and option transactions empowers the agent to do all of the following:

(a) Buy, sell, exchange, assign, settle, and exercise commodity futures contracts and call and put options on stocks and stock indexes traded on a regulated option exchange.

(b) Establish, continue, modify, and terminate option accounts with a broker.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4455

In a statutory form power of attorney, the language granting power with respect to banking and other financial institution transactions empowers the agent to do all of the following:

(a) Continue, modify, and terminate an account or other banking arrangement made by or on behalf of the principal.

(b) Establish, modify, and terminate an account or other banking arrangement with a bank, trust company, savings and loan association, credit union, thrift company, industrial loan company, brokerage firm, or other financial institution selected by the agent.

(c) Hire or close a safe deposit box or space in a vault.

(d) Contract to procure other services available from a financial institution as the agent considers desirable.

(e) Withdraw by check, order, or otherwise money or property of the principal deposited with or left in the custody of a financial institution.

(f) Receive bank statements, vouchers, notices, and similar documents from a financial institution and act with respect to them.

(g) Enter a safe deposit box or vault and withdraw or add to the contents.

(h) Borrow money at an interest rate agreeable to the agent and pledge as security personal property of the principal necessary in order to borrow, pay, renew, or extend the time of payment of a debt of the principal.

(i) Make, assign, draw, endorse, discount, guarantee, and negotiate promissory notes, checks, drafts, and other negotiable or nonnegotiable paper of the principal, or payable to the principal or the principal s order, receive the cash or other proceeds of those transactions, and accept a draft drawn by a person upon the principal and pay it when due.

(j) Receive for the principal and act upon a sight draft, warehouse receipt, or other negotiable or nonnegotiable instrument.

(k) Apply for and receive letters of credit, credit cards, and traveler s checks from a financial institution, and give an indemnity or other agreement in connection with letters of credit.

(l) Consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4456

In a statutory form power of attorney, the language granting power with respect to business operating transactions empowers the agent to do all of the following:

(a) Operate, buy, sell, enlarge, reduce, and terminate a business interest.

(b) To the extent that an agent is permitted by law to act for a principal and subject to the terms of the partnership agreement:

(1) Perform a duty or discharge a liability and exercise a right, power, privilege, or option that the principal has, may have, or claims to have, under a partnership agreement, whether or not the principal is a partner.

(2) Enforce the terms of a partnership agreement by litigation or otherwise.

(3) Defend, submit to arbitration, settle, or compromise litigation to which the principal is a party because of membership in the partnership.

(c) Exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege, or option the principal has or claims to have as the holder of a bond, share, or other instrument of similar character, and defend, submit to arbitration, settle, or compromise litigation to which the principal is a party because of a bond, share, or similar instrument.

(d) With respect to a business owned solely by the principal:

(1) Continue, modify, renegotiate, extend, and terminate a contract made with an individual or a legal entity, firm, association, or corporation by or on behalf of the principal with respect to the business before execution of the power of attorney.

(2) Determine the policy of the business as to (A) the location of its operation, (B) the nature and extent of its business, (C) the methods of manufacturing, selling, merchandising, financing, accounting, and advertising employed in its operation, (D) the amount and types of insurance carried, and (E) the mode of engaging, compensating, and dealing with its accountants, attorneys, and other agents and employees.

(3) Change the name or form of organization under which the business is operated and enter into a partnership agreement with other persons or organize a corporation to take over all or part of the operation of the business.

(4) Demand and receive money due or claimed by the principal or on the principal s behalf in the operation of the business, and control and disburse the money in the operation of the business.

(e) Put additional capital into a business in which the principal has an interest.

(f) Join in a plan of reorganization, consolidation, or merger of the business.

(g) Sell or liquidate a business or part of it at the time and upon the terms the agent considers desirable.

(h) Represent the principal in establishing the value of a business under a buy-out agreement to which the principal is a party.

(i) Prepare, sign, file, and deliver reports, compilations of information, returns, or other papers with respect to a business which are required by a governmental agency or instrumentality or which the agent considers desirable, and make related payments.

(j) Pay, compromise, or contest taxes or assessments and do any other act which the agent considers desirable to protect the principal from illegal or unnecessary taxation, fines, penalties, or assessments with respect to a business, including attempts to recover, in any manner permitted by law, money paid before or after the execution of the power of attorney.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4457

In a statutory form power of attorney, the language granting power with respect to insurance and annuity transactions empowers the agent to do all of the following:

(a) Continue, pay the premium or assessment on, modify, rescind, release, or terminate a contract procured by or on behalf of the principal that insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract.

(b) Procure new, different, and additional contracts of insurance and annuities for the principal and the principal s spouse, children, and other dependents, and select the amount, type of insurance or annuity, and mode of payment.

(c) Pay the premium or assessment on, modify, rescind, release, or terminate a contract of insurance or annuity procured by the agent.

(d) Apply for and receive a loan on the security of the contract of insurance or annuity.

(e) Surrender and receive the cash surrender value.

(f) Exercise an election.

(g) Change the manner of paying premiums.

(h) Change or convert the type of insurance contract or annuity as to any insurance contract or annuity with respect to which the principal has or claims to have a power described in this section.

(i) Apply for and procure government aid to guarantee or pay premiums of a contract of insurance on the life of the principal.

(j) Collect, sell, assign, hypothecate, borrow upon, or pledge the interest of the principal in a contract of insurance or annuity.

(k) Pay from proceeds or otherwise, compromise or contest, and apply for refunds in connection with, a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.

(Amended by Stats. 2011, Ch. 113, Sec. 5. Effective January 1, 2012.)



4458

In a statutory form power of attorney, the language granting power with respect to estate, trust, and other beneficiary transactions, empowers the agent to act for the principal in all matters that affect a trust, probate estate, guardianship, conservatorship, escrow, custodianship, or other fund from which the principal is, may become, or claims to be entitled, as a beneficiary, to a share or payment, including the power to do all of the following:

(a) Accept, receive, receipt for, sell, assign, pledge, or exchange, a share in, or payment from, the fund.

(b) Demand or obtain by litigation or otherwise money or other thing of value to which the principal is, may become, or claims to be entitled by reason of the fund.

(c) Initiate, participate in, and oppose litigation to ascertain the meaning, validity, or effect of a deed, will, declaration of trust, or other instrument or transaction affecting the interest of the principal.

(d) Initiate, participate in, and oppose litigation to remove, substitute, or surcharge a fiduciary.

(e) Conserve, invest, disburse, and use anything received for an authorized purpose.

(f) Transfer an interest of the principal in real property, stocks, bonds, accounts with financial institutions, insurance, and other property, to the trustee of a revocable trust created by the principal as settlor.

(g) Disclaim a detrimental transfer to the principal with the approval of the court.

(Amended by Stats. 2011, Ch. 113, Sec. 6. Effective January 1, 2012.)



4459

In a statutory form power of attorney, the language with respect to claims and litigation empowers the agent to do all of the following:

(a) Assert and prosecute before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, cross-complaint, or offset, and defend against an individual, a legal entity, or government, including suits to recover property or other thing of value, to recover damages sustained by the principal, to eliminate or modify tax liability, or to seek an injunction, specific performance, or other relief.

(b) Bring an action to determine adverse claims, intervene in litigation, and act as amicus curiae.

(c) In connection with litigation:

(1) Procure an attachment, garnishment, libel, order of arrest, or other preliminary, provisional, or intermediate relief and use any available procedure to effect, enforce, or satisfy a judgment, order, or decree.

(2) Perform any lawful act, including acceptance of tender, offer of judgment, admission of facts, submission of a controversy on an agreed statement of facts, consent to examination before trial, and binding the principal in litigation.

(d) Submit to arbitration, settle, and propose or accept a compromise with respect to a claim or litigation.

(e) Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon whom process directed to the principal may be served, execute and file or deliver stipulations on the principal s behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive and execute and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement, or other instrument in connection with the prosecution, settlement, or defense of a claim or litigation.

(f) Act for the principal with respect to bankruptcy or insolvency proceedings, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization proceeding, or with respect to an assignment for the benefit of creditors, receivership, or application for the appointment of a receiver or trustee which affects an interest of the principal in property or other thing of value.

(g) Pay a judgment against the principal or a settlement made in connection with litigation and receive and conserve money or other thing of value paid in settlement of or as proceeds of a claim or litigation.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4460

(a) In a statutory form power of attorney, the language granting power with respect to personal and family maintenance empowers the agent to do all of the following:

(1) Do the acts necessary to maintain the customary standard of living of the principal, the principal s spouse, children, and other individuals customarily or legally entitled to be supported by the principal, including providing living quarters by purchase, lease, or other contract, or paying the operating costs, including interest, amortization payments, repairs, and taxes on premises owned by the principal and occupied by those individuals.

(2) Provide for the individuals described in paragraph (1) all of the following:

(A) Normal domestic help.

(B) Usual vacations and travel expenses.

(C) Funds for shelter, clothing, food, appropriate education, and other current living costs.

(3) Pay for the individuals described in paragraph (1) necessary medical, dental, and surgical care, hospitalization, and custodial care.

(4) Continue any provision made by the principal, for the individuals described in paragraph (1), for automobiles or other means of transportation, including registering, licensing, insuring, and replacing them.

(5) Maintain or open charge accounts for the convenience of the individuals described in paragraph (1) and open new accounts the agent considers desirable to accomplish a lawful purpose.

(6) Continue payments incidental to the membership or affiliation of the principal in a church, club, society, order, or other organization and continue contributions to those organizations.

(b) The authority of an agent with respect to personal and family maintenance under this section is not dependent on any other grant of authority to the agent to make gifts on the principal s behalf and is not limited by any limitation that otherwise applies to the authority of the agent to make gifts on the principal s behalf.

(Amended by Stats. 2011, Ch. 113, Sec. 7. Effective January 1, 2012.)



4461

In a statutory form power of attorney, the language granting power with respect to benefits from social security, Medicare, Medicaid, or other governmental programs, or civil or military service, empowers the agent to do all of the following:

(a) Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in paragraph (1) of subdivision (a) of Section 4460, and for shipment of their household effects.

(b) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose.

(c) Prepare, file, and prosecute a claim of the principal to a benefit or assistance, financial or otherwise, to which the principal claims to be entitled, under a statute or governmental regulation.

(d) Prosecute, defend, submit to arbitration, settle, and propose or accept a compromise with respect to any benefits the principal may be entitled to receive.

(e) Receive the financial proceeds of a claim of the type described in this section, conserve, invest, disburse, or use anything received for a lawful purpose.

(Amended by Stats. 2012, Ch. 162, Sec. 138. Effective January 1, 2013.)



4462

In a statutory form power of attorney, the language granting power with respect to retirement plan transactions empowers the agent to do all of the following:

(a) Select payment options under any retirement plan in which the principal participates, including plans for self-employed individuals.

(b) Make voluntary contributions to those plans.

(c) Exercise the investment powers available under any self-directed retirement plan.

(d) Make rollovers of plan benefits into other retirement plans.

(e) If authorized by the plan, borrow from, sell assets to, and purchase assets from the plan.

(f) Waive the right of the principal to be a beneficiary of a joint or survivor annuity if the principal is a spouse who is not employed.

(Amended by Stats. 2011, Ch. 113, Sec. 9. Effective January 1, 2012.)



4463

In a statutory form power of attorney, the language granting power with respect to tax matters empowers the agent to do all of the following:

(a) Prepare, sign, and file federal, state, local, and foreign income, gift, payroll, Federal Insurance Contributions Act returns, and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents (including consents and agreements under Internal Revenue Code Section 2032A or any successor section), closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and to the tax year in which the power of attorney was executed and any subsequent tax year.

(b) Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority.

(c) Exercise any election available to the principal under federal, state, local, or foreign tax law.

(d) Act for the principal in all tax matters for all periods before the Internal Revenue Service and any other taxing authority.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4464

The powers described in this chapter are exercisable equally with respect to an interest the principal has when the statutory form power of attorney is executed or acquires later, whether or not the property is located in this state, and whether or not the powers are exercised or the power of attorney is executed in this state.

(Added by Stats. 1994, Ch. 307, Sec. 16. Effective January 1, 1995.)



4465

A statutory form power of attorney under this part does not empower the agent to take any of the actions specified in Section 4264 unless the statutory form power of attorney expressly grants that authority to the attorney-in-fact.

(Repealed and added by Stats. 2011, Ch. 113, Sec. 11. Effective January 1, 2012.)









PART 4. JUDICIAL PROCEEDINGS CONCERNING POWERS OF ATTORNEY

CHAPTER 1. General Provisions

4500

A power of attorney is exercisable free of judicial intervention, subject to this part.

(Added by Stats. 1999, Ch. 658, Sec. 37. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4501

The remedies provided in this part are cumulative and not exclusive of any other remedies provided by law.

(Added by Stats. 1999, Ch. 658, Sec. 37. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4502

Except as provided in Section 4503, this part is not subject to limitation in the power of attorney.

(Added by Stats. 1999, Ch. 658, Sec. 37. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4503

(a) Subject to subdivision (b), a power of attorney may expressly eliminate the authority of a person listed in Section 4540 to petition the court for any one or more of the purposes enumerated in Section 4541 if both of the following requirements are satisfied:

(1) The power of attorney is executed by the principal at a time when the principal has the advice of a lawyer authorized to practice law in the state where the power of attorney is executed.

(2) The principal s lawyer signs a certificate stating in substance:

I am a lawyer authorized to practice law in the state where this power of attorney was executed, and the principal was my client at the time this power of attorney was executed. I have advised my client concerning his or her rights in connection with this power of attorney and the applicable law and the consequences of signing or not signing this power of attorney, and my client, after being so advised, has executed this power of attorney.

(b) A power of attorney may not limit the authority of the attorney-in-fact, the principal, the conservator of the person or estate of the principal, or the public guardian to petition under this part.

(Added by Stats. 1999, Ch. 658, Sec. 37. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4504

There is no right to a jury trial in proceedings under this division.

(Added by Stats. 1999, Ch. 658, Sec. 37. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4505

Except as otherwise provided in this division, the general provisions in Division 3 (commencing with Section 1000) apply to proceedings under this division.

(Added by Stats. 1999, Ch. 658, Sec. 37. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)






CHAPTER 2. Jurisdiction and Venue

4520

(a) The superior court has jurisdiction in proceedings under this division.

(b) The court in proceedings under this division is a court of general jurisdiction and the court, or a judge of the court, has the same power and authority with respect to the proceedings as otherwise provided by law for a superior court, or a judge of the superior court, including, but not limited to, the matters authorized by Section 128 of the Code of Civil Procedure.

(Added by Stats. 1999, Ch. 658, Sec. 37. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4521

The court may exercise jurisdiction in proceedings under this division on any basis permitted by Section 410.10 of the Code of Civil Procedure.

(Added by Stats. 1999, Ch. 658, Sec. 37. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4522

Without limiting Section 4521, a person who acts as an attorney-in-fact under a power of attorney governed by this division is subject to personal jurisdiction in this state with respect to matters relating to acts and transactions of the attorney-in-fact performed in this state or affecting property or a principal in this state.

(Added by Stats. 1999, Ch. 658, Sec. 37. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4523

The proper county for commencement of a proceeding under this division shall be determined in the following order of priority:

(a) The county in which the principal resides.

(b) The county in which the attorney-in-fact resides.

(c) A county in which property subject to the power of attorney is located.

(d) Any other county that is in the principal s best interest.

(Added by Stats. 1999, Ch. 658, Sec. 37. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)






CHAPTER 3. Petitions, Orders,Appeals

4540

Subject to Section 4503, a petition may be filed under this part by any of the following persons:

(a) The attorney-in-fact.

(b) The principal.

(c) The spouse of the principal.

(d) A relative of the principal.

(e) The conservator of the person or estate of the principal.

(f) The court investigator, described in Section 1454, of the county where the power of attorney was executed or where the principal resides.

(g) The public guardian of the county where the power of attorney was executed or where the principal resides.

(h) The personal representative or trustee of the principal s estate.

(i) The principal s successor in interest.

(j) A person who is requested in writing by an attorney-in-fact to take action.

(k) Any other interested person or friend of the principal.

(Added by Stats. 1999, Ch. 658, Sec. 37. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4541

A petition may be filed under this part for any one or more of the following purposes:

(a) Determining whether the power of attorney is in effect or has terminated.

(b) Passing on the acts or proposed acts of the attorney-in-fact, including approval of authority to disobey the principal s instructions pursuant to subdivision (b) of Section 4234.

(c) Compelling the attorney-in-fact to submit the attorney-in-fact s accounts or report the attorney-in-fact s acts as attorney-in-fact to the principal, the spouse of the principal, the conservator of the person or the estate of the principal, or to any other person required by the court in its discretion, if the attorney-in-fact has failed to submit an accounting or report within 60 days after written request from the person filing the petition.

(d) Declaring that the authority of the attorney-in-fact is revoked on a determination by the court of all of the following:

(1) The attorney-in-fact has violated or is unfit to perform the fiduciary duties under the power of attorney.

(2) At the time of the determination by the court, the principal lacks the capacity to give or to revoke a power of attorney.

(3) The revocation of the attorney-in-fact s authority is in the best interest of the principal or the principal s estate.

(e) Approving the resignation of the attorney-in-fact:

(1) If the attorney-in-fact is subject to a duty to act under Section 4230, the court may approve the resignation, subject to any orders the court determines are necessary to protect the principal s interests.

(2) If the attorney-in-fact is not subject to a duty to act under Section 4230, the court shall approve the resignation, subject to the court s discretion to require the attorney-in-fact to give notice to other interested persons.

(f) Compelling a third person to honor the authority of an attorney-in-fact.

(Added by Stats. 1999, Ch. 658, Sec. 37. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4542

A proceeding under this part is commenced by filing a petition stating facts showing that the petition is authorized under this part, the grounds of the petition, and, if known to the petitioner, the terms of the power of attorney.

(Added by Stats. 1999, Ch. 658, Sec. 37. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4543

The court may dismiss a petition if it appears that the proceeding is not reasonably necessary for the protection of the interests of the principal or the principal s estate and shall stay or dismiss the proceeding in whole or in part when required by Section 410.30 of the Code of Civil Procedure.

(Added by Stats. 1999, Ch. 658, Sec. 37. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4544

(a) Subject to subdivision (b), at least 15 days before the time set for hearing, the petitioner shall serve notice of the time and place of the hearing, together with a copy of the petition, on the following:

(1) The attorney-in-fact if not the petitioner.

(2) The principal if not the petitioner.

(b) In the case of a petition to compel a third person to honor the authority of an attorney-in-fact, notice of the time and place of the hearing, together with a copy of the petition, shall be served on the third person in the manner provided in Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1999, Ch. 658, Sec. 37. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4545

In a proceeding under this part commenced by the filing of a petition by a person other than the attorney-in-fact, the court may in its discretion award reasonable attorney s fees to one of the following:

(a) The attorney-in-fact, if the court determines that the proceeding was commenced without any reasonable cause.

(b) The person commencing the proceeding, if the court determines that the attorney-in-fact has clearly violated the fiduciary duties under the power of attorney or has failed without any reasonable cause or justification to submit accounts or report acts to the principal or conservator of the estate or of the person, as the case may be, after written request from the principal or conservator.

(Added by Stats. 1999, Ch. 658, Sec. 37. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)












DIVISION 4.7. HEALTH CARE DECISIONS

PART 1. DEFINITIONS AND GENERAL

CHAPTER 1. Short Title and Definitions

4600

This division may be cited as the Health Care Decisions Law.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4603

Unless the provision or context otherwise requires, the definitions in this chapter govern the construction of this division.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4605

Advance health care directive or advance directive means either an individual health care instruction or a power of attorney for health care.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4607

(a) Agent means an individual designated in a power of attorney for health care to make a health care decision for the principal, regardless of whether the person is known as an agent or attorney-in-fact, or by some other term.

(b) Agent includes a successor or alternate agent.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4609

Capacity means a person s ability to understand the nature and consequences of a decision and to make and communicate a decision, and includes in the case of proposed health care, the ability to understand its significant benefits, risks, and alternatives.

(Amended by Stats. 2001, Ch. 230, Sec. 3. Effective January 1, 2002.)



4611

Community care facility means a community care facility as defined in Section 1502 of the Health and Safety Code.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4613

Conservator means a court-appointed conservator having authority to make a health care decision for a patient.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4615

Health care means any care, treatment, service, or procedure to maintain, diagnose, or otherwise affect a patient s physical or mental condition.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4617

Health care decision means a decision made by a patient or the patient s agent, conservator, or surrogate, regarding the patient s health care, including the following:

(a) Selection and discharge of health care providers and institutions.

(b) Approval or disapproval of diagnostic tests, surgical procedures, and programs of medication.

(c) Directions to provide, withhold, or withdraw artificial nutrition and hydration and all other forms of health care, including cardiopulmonary resuscitation.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4619

Health care institution means an institution, facility, or agency licensed, certified, or otherwise authorized or permitted by law to provide health care in the ordinary course of business.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4621

Health care provider means an individual licensed, certified, or otherwise authorized or permitted by the law of this state to provide health care in the ordinary course of business or practice of a profession.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4623

Individual health care instruction or individual instruction means a patient s written or oral direction concerning a health care decision for the patient.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4625

Patient means an adult whose health care is under consideration, and includes a principal under a power of attorney for health care and an adult who has given an individual health care instruction or designated a surrogate.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4627

Physician means a physician and surgeon licensed by the Medical Board of California or the Osteopathic Medical Board of California.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4629

Power of attorney for health care means a written instrument designating an agent to make health care decisions for the principal.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4631

Primary physician means a physician designated by a patient or the patient s agent, conservator, or surrogate, to have primary responsibility for the patient s health care or, in the absence of a designation or if the designated physician is not reasonably available or declines to act as primary physician, a physician who undertakes the responsibility.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4633

Principal means an adult who executes a power of attorney for health care.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4635

Reasonably available means readily able to be contacted without undue effort and willing and able to act in a timely manner considering the urgency of the patient s health care needs.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4637

Residential care facility for the elderly means a residential care facility for the elderly as defined in Section 1569.2 of the Health and Safety Code.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4639

Skilled nursing facility means a skilled nursing facility as defined in Section 1250 of the Health and Safety Code.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4641

Supervising health care provider means the primary physician or, if there is no primary physician or the primary physician is not reasonably available, the health care provider who has undertaken primary responsibility for a patient s health care.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4643

Surrogate means an adult, other than a patient s agent or conservator, authorized under this division to make a health care decision for the patient.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)






CHAPTER 2. General Provisions

4650

The Legislature finds the following:

(a) In recognition of the dignity and privacy a person has a right to expect, the law recognizes that an adult has the fundamental right to control the decisions relating to his or her own health care, including the decision to have life-sustaining treatment withheld or withdrawn.

(b) Modern medical technology has made possible the artificial prolongation of human life beyond natural limits. In the interest of protecting individual autonomy, this prolongation of the process of dying for a person for whom continued health care does not improve the prognosis for recovery may violate patient dignity and cause unnecessary pain and suffering, while providing nothing medically necessary or beneficial to the person.

(c) In the absence of controversy, a court is normally not the proper forum in which to make health care decisions, including decisions regarding life-sustaining treatment.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4651

(a) Except as otherwise provided, this division applies to health care decisions for adults who lack capacity to make health care decisions for themselves.

(b) This division does not affect any of the following:

(1) The right of an individual to make health care decisions while having the capacity to do so.

(2) The law governing health care in an emergency.

(3) The law governing health care for unemancipated minors.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4652

This division does not authorize consent to any of the following on behalf of a patient:

(a) Commitment to or placement in a mental health treatment facility.

(b) Convulsive treatment (as defined in Section 5325 of the Welfare and Institutions Code).

(c) Psychosurgery (as defined in Section 5325 of the Welfare and Institutions Code).

(d) Sterilization.

(e) Abortion.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4653

Nothing in this division shall be construed to condone, authorize, or approve mercy killing, assisted suicide, or euthanasia. This division is not intended to permit any affirmative or deliberate act or omission to end life other than withholding or withdrawing health care pursuant to an advance health care directive, by a surrogate, or as otherwise provided, so as to permit the natural process of dying.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4654

This division does not authorize or require a health care provider or health care institution to provide health care contrary to generally accepted health care standards applicable to the health care provider or health care institution.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4655

(a) This division does not create a presumption concerning the intention of a patient who has not made or who has revoked an advance health care directive.

(b) In making health care decisions under this division, a patient s attempted suicide shall not be construed to indicate a desire of the patient that health care be restricted or inhibited.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4656

Death resulting from withholding or withdrawing health care in accordance with this division does not for any purpose constitute a suicide or homicide or legally impair or invalidate a policy of insurance or an annuity providing a death benefit, notwithstanding any term of the policy or annuity to the contrary.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4657

A patient is presumed to have the capacity to make a health care decision, to give or revoke an advance health care directive, and to designate or disqualify a surrogate. This presumption is a presumption affecting the burden of proof.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4658

Unless otherwise specified in a written advance health care directive, for the purposes of this division, a determination that a patient lacks or has recovered capacity, or that another condition exists that affects an individual health care instruction or the authority of an agent or surrogate, shall be made by the primary physician.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4659

(a) Except as provided in subdivision (b), none of the following persons may make health care decisions as an agent under a power of attorney for health care or a surrogate under this division:

(1) The supervising health care provider or an employee of the health care institution where the patient is receiving care.

(2) An operator or employee of a community care facility or residential care facility where the patient is receiving care.

(b) The prohibition in subdivision (a) does not apply to the following persons:

(1) An employee, other than the supervising health care provider, who is related to the patient by blood, marriage, or adoption, or is a registered domestic partner of the patient.

(2) An employee, other than the supervising health care provider, who is employed by the same health care institution, community care facility, or residential care facility for the elderly as the patient.

(c) A conservator under the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000) of Division 5 of the Welfare and Institutions Code) may not be designated as an agent or surrogate to make health care decisions by the conservatee, unless all of the following are satisfied:

(1) The advance health care directive is otherwise valid.

(2) The conservatee is represented by legal counsel.

(3) The lawyer representing the conservatee signs a certificate stating in substance:

I am a lawyer authorized to practice law in the state where this advance health care directive was executed, and the principal or patient was my client at the time this advance directive was executed. I have advised my client concerning his or her rights in connection with this advance directive and the applicable law and the consequences of signing or not signing this advance directive, and my client, after being so advised, has executed this advance directive.

(Amended by Stats. 2001, Ch. 230, Sec. 4. Effective January 1, 2002.)



4660

A copy of a written advance health care directive, revocation of an advance directive, or designation or disqualification of a surrogate has the same effect as the original.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)






CHAPTER 3. Transitional Provisions

4665

Except as otherwise provided by statute:

(a) On and after July 1, 2000, this division applies to all advance health care directives, including, but not limited to, durable powers of attorney for health care and declarations under the Natural Death Act (former Chapter 3.9 (commencing with Section 7185) of Part 1 of Division 7 of the Health and Safety Code), regardless of whether they were given or executed before, on, or after July 1, 2000.

(b) This division applies to all proceedings concerning advance health care directives commenced on or after July 1, 2000.

(c) This division applies to all proceedings concerning written advance health care directives commenced before July 1, 2000, unless the court determines that application of a particular provision of this division would substantially interfere with the effective conduct of the proceedings or the rights of the parties and other interested persons, in which case the particular provision of this division does not apply and prior law applies.

(d) Nothing in this division affects the validity of an advance health care directive executed before July 1, 2000, that was valid under prior law.

(e) Nothing in this division affects the validity of a durable power of attorney for health care executed on a printed form that was valid under prior law, regardless of whether execution occurred before, on, or after July 1, 2000.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)









PART 2. UNIFORM HEALTH CARE DECISIONS ACT

CHAPTER 1. Advance Health Care Directives

ARTICLE 1. General Provisions

4670

An adult having capacity may give an individual health care instruction. The individual instruction may be oral or written. The individual instruction may be limited to take effect only if a specified condition arises.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4671

(a) An adult having capacity may execute a power of attorney for health care, as provided in Article 2 (commencing with Section 4680). The power of attorney for health care may authorize the agent to make health care decisions and may also include individual health care instructions.

(b) The principal in a power of attorney for health care may grant authority to make decisions relating to the personal care of the principal, including, but not limited to, determining where the principal will live, providing meals, hiring household employees, providing transportation, handling mail, and arranging recreation and entertainment.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4672

(a) A written advance health care directive may include the individual s nomination of a conservator of the person or estate or both, or a guardian of the person or estate or both, for consideration by the court if protective proceedings for the individual s person or estate are thereafter commenced.

(b) If the protective proceedings are conservatorship proceedings in this state, the nomination has the effect provided in Section 1810 and the court shall give effect to the most recent writing executed in accordance with Section 1810, whether or not the writing is a written advance health care directive.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4673

(a) A written advance health care directive is legally sufficient if all of the following requirements are satisfied:

(1) The advance directive contains the date of its execution.

(2) The advance directive is signed either by the patient or in the patient s name by another adult in the patient s presence and at the patient s direction.

(3) The advance directive is either acknowledged before a notary public or signed by at least two witnesses who satisfy the requirements of Sections 4674 and 4675.

(b) An electronic advance health care directive or power of attorney for health care is legally sufficient if the requirements in subdivision (a) are satisfied, except that for the purposes of paragraph (3) of subdivision (a), an acknowledgment before a notary public shall be required, and if a digital signature is used, it meets all of the following requirements:

(1) The digital signature either meets the requirements of Section 16.5 of the Government Code and Chapter 10 (commencing with Section 22000) of Division 7 of Title 2 of the California Code of Regulations or the digital signature uses an algorithm approved by the National Institute of Standards and Technology.

(2) The digital signature is unique to the person using it.

(3) The digital signature is capable of verification.

(4) The digital signature is under the sole control of the person using it.

(5) The digital signature is linked to data in such a manner that if the data are changed, the digital signature is invalidated.

(6) The digital signature persists with the document and not by association in separate files.

(7) The digital signature is bound to a digital certificate.

(Amended by Stats. 2006, Ch. 579, Sec. 1. Effective September 28, 2006.)



4674

If the written advance health care directive is signed by witnesses, as provided in Section 4673, the following requirements shall be satisfied:

(a) The witnesses shall be adults.

(b) Each witness signing the advance directive shall witness either the signing of the advance directive by the patient or the patient s acknowledgment of the signature or the advance directive.

(c) None of the following persons may act as a witness:

(1) The patient s health care provider or an employee of the patient s health care provider.

(2) The operator or an employee of a community care facility.

(3) The operator or an employee of a residential care facility for the elderly.

(4) The agent, where the advance directive is a power of attorney for health care.

(d) Each witness shall make the following declaration in substance:

I declare under penalty of perjury under the laws of California (1) that the individual who signed or acknowledged this advance health care directive is personally known to me, or that the individual s identity was proven to me by convincing evidence, (2) that the individual signed or acknowledged this advance directive in my presence, (3) that the individual appears to be of sound mind and under no duress, fraud, or undue influence, (4) that I am not a person appointed as agent by this advance directive, and (5) that I am not the individual s health care provider, an employee of the individual s health care provider, the operator of a community care facility, an employee of an operator of a community care facility, the operator of a residential care facility for the elderly, nor an employee of an operator of a residential care facility for the elderly.

(e) At least one of the witnesses shall be an individual who is neither related to the patient by blood, marriage, or adoption, nor entitled to any portion of the patient s estate upon the patient s death under a will existing when the advance directive is executed or by operation of law then existing.

(f) The witness satisfying the requirement of subdivision (e) shall also sign the following declaration in substance:

I further declare under penalty of perjury under the laws of California that I am not related to the individual executing this advance health care directive by blood, marriage, or adoption, and, to the best of my knowledge, I am not entitled to any part of the individual s estate upon his or her death under a will now existing or by operation of law.

(g) The provisions of this section applicable to witnesses do not apply to a notary public before whom an advance health care directive is acknowledged.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4675

(a) If an individual is a patient in a skilled nursing facility when a written advance health care directive is executed, the advance directive is not effective unless a patient advocate or ombudsman, as may be designated by the Department of Aging for this purpose pursuant to any other applicable provision of law, signs the advance directive as a witness, either as one of two witnesses or in addition to notarization. The patient advocate or ombudsman shall declare that he or she is serving as a witness as required by this subdivision. It is the intent of this subdivision to recognize that some patients in skilled nursing facilities are insulated from a voluntary decisionmaking role, by virtue of the custodial nature of their care, so as to require special assurance that they are capable of willfully and voluntarily executing an advance directive.

(b) A witness who is a patient advocate or ombudsman may rely on the representations of the administrators or staff of the skilled nursing facility, or of family members, as convincing evidence of the identity of the patient if the patient advocate or ombudsman believes that the representations provide a reasonable basis for determining the identity of the patient.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4676

(a) A written advance health care directive or similar instrument executed in another state or jurisdiction in compliance with the laws of that state or jurisdiction or of this state, is valid and enforceable in this state to the same extent as a written advance directive validly executed in this state.

(b) In the absence of knowledge to the contrary, a physician or other health care provider may presume that a written advance health care directive or similar instrument, whether executed in another state or jurisdiction or in this state, is valid.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4677

A health care provider, health care service plan, health care institution, disability insurer, self-insured employee welfare plan, or nonprofit hospital plan or a similar insurance plan may not require or prohibit the execution or revocation of an advance health care directive as a condition for providing health care, admission to a facility, or furnishing insurance.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4678

Unless otherwise specified in an advance health care directive, a person then authorized to make health care decisions for a patient has the same rights as the patient to request, receive, examine, copy, and consent to the disclosure of medical or any other health care information.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)






ARTICLE 2. Powers of Attorney for Health Care

4680

A power of attorney for health care is legally sufficient if it satisfies the requirements of Section 4673.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4681

(a) Except as provided in subdivision (b), the principal may limit the application of any provision of this division by an express statement in the power of attorney for health care or by providing an inconsistent rule in the power of attorney.

(b) A power of attorney for health care may not limit either the application of a statute specifically providing that it is not subject to limitation in the power of attorney or a statute concerning any of the following:

(1) Statements required to be included in a power of attorney.

(2) Operative dates of statutory enactments or amendments.

(3) Formalities for execution of a power of attorney for health care.

(4) Qualifications of witnesses.

(5) Qualifications of agents.

(6) Protection of third persons from liability.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4682

Unless otherwise provided in a power of attorney for health care, the authority of an agent becomes effective only on a determination that the principal lacks capacity, and ceases to be effective on a determination that the principal has recovered capacity.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4683

Subject to any limitations in the power of attorney for health care:

(a) An agent designated in the power of attorney may make health care decisions for the principal to the same extent the principal could make health care decisions if the principal had the capacity to do so.

(b) The agent may also make decisions that may be effective after the principal s death, including the following:

(1) Making a disposition under the Uniform Anatomical Gift Act (Chapter 3.5 (commencing with Section 7150) of Part 1 of Division 7 of the Health and Safety Code).

(2) Authorizing an autopsy under Section 7113 of the Health and Safety Code.

(3) Directing the disposition of remains under Section 7100 of the Health and Safety Code.

(4) Authorizing the release of the records of the principal to the extent necessary for the agent to fulfill his or her duties as set forth in this division.

(Amended by Stats. 2006, Ch. 249, Sec. 2. Effective January 1, 2007.)



4684

An agent shall make a health care decision in accordance with the principal s individual health care instructions, if any, and other wishes to the extent known to the agent. Otherwise, the agent shall make the decision in accordance with the agent s determination of the principal s best interest. In determining the principal s best interest, the agent shall consider the principal s personal values to the extent known to the agent.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4685

Unless the power of attorney for health care provides otherwise, the agent designated in the power of attorney who is known to the health care provider to be reasonably available and willing to make health care decisions has priority over any other person in making health care decisions for the principal.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4686

Unless the power of attorney for health care provides a time of termination, the authority of the agent is exercisable notwithstanding any lapse of time since execution of the power of attorney.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4687

Nothing in this division affects any right the person designated as an agent under a power of attorney for health care may have, apart from the power of attorney, to make or participate in making health care decisions for the principal.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4688

Where this division does not provide a rule governing agents under powers of attorney, the law of agency applies.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4689

Nothing in this division authorizes an agent under a power of attorney for health care to make a health care decision if the principal objects to the decision. If the principal objects to the health care decision of the agent under a power of attorney, the matter shall be governed by the law that would apply if there were no power of attorney for health care.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4690

(a) If the principal becomes wholly or partially incapacitated, or if there is a question concerning the capacity of the principal, the agent may consult with a person previously designated by the principal for this purpose, and may also consult with and obtain information needed to carry out the agent s duties from the principal s spouse, physician, supervising health care provider, attorney, a member of the principal s family, or other person, including a business entity or government agency, with respect to matters covered by the power of attorney for health care.

(b) A person described in subdivision (a) from whom information is requested shall disclose information that the agent requires to carry out his or her duties. Disclosure under this section is not a waiver of any privilege that may apply to the information disclosed.

(Amended by Stats. 2007, Ch. 130, Sec. 196. Effective January 1, 2008.)






ARTICLE 3. Revocation of Advance Directives

4695

(a) A patient having capacity may revoke the designation of an agent only by a signed writing or by personally informing the supervising health care provider.

(b) A patient having capacity may revoke all or part of an advance health care directive, other than the designation of an agent, at any time and in any manner that communicates an intent to revoke.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4696

A health care provider, agent, conservator, or surrogate who is informed of a revocation of an advance health care directive shall promptly communicate the fact of the revocation to the supervising health care provider and to any health care institution where the patient is receiving care.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4697

(a) If after executing a power of attorney for health care the principal s marriage to the agent is dissolved or annulled, the principal s designation of the former spouse as an agent to make health care decisions for the principal is revoked.

(b) If the agent s authority is revoked solely by subdivision (a), it is revived by the principal s remarriage to the agent.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4698

An advance health care directive that conflicts with an earlier advance directive revokes the earlier advance directive to the extent of the conflict.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)









CHAPTER 2. Advance Health Care Directive Forms

4700

The form provided in Section 4701 may, but need not, be used to create an advance health care directive. The other sections of this division govern the effect of the form or any other writing used to create an advance health care directive. An individual may complete or modify all or any part of the form in Section 4701.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4701

The statutory advance health care directive form is as follows:

You have the right to give instructions about your own health care. You also have the right to name someone else to make health care decisions for you. This form lets you do either or both of these things. It also lets you express your wishes regarding donation of organs and the designation of your primary physician. If you use this form, you may complete or modify all or any part of it. You are free to use a different form.

Part 1 of this form is a power of attorney for health care. Part 1 lets you name another individual as agent to make health care decisions for you if you become incapable of making your own decisions or if you want someone else to make those decisions for you now even though you are still capable. You may also name an alternate agent to act for you if your first choice is not willing, able, or reasonably available to make decisions for you. (Your agent may not be an operator or employee of a community care facility or a residential care facility where you are receiving care, or your supervising health care provider or employee of the health care institution where you are receiving care, unless your agent is related to you or is a coworker.)

Unless the form you sign limits the authority of your agent, your agent may make all health care decisions for you. This form has a place for you to limit the authority of your agent. You need not limit the authority of your agent if you wish to rely on your agent for all health care decisions that may have to be made. If you choose not to limit the authority of your agent, your agent will have the right to:

(a) Consent or refuse consent to any care, treatment, service, or procedure to maintain, diagnose, or otherwise affect a physical or mental condition.

(b) Select or discharge health care providers and institutions.

(c) Approve or disapprove diagnostic tests, surgical procedures, and programs of medication.

(d) Direct the provision, withholding, or withdrawal of artificial nutrition and hydration and all other forms of health care, including cardiopulmonary resuscitation.

(e) Make anatomical gifts, authorize an autopsy, and direct disposition of remains.

Part 2 of this form lets you give specific instructions about any aspect of your health care, whether or not you appoint an agent. Choices are provided for you to express your wishes regarding the provision, withholding, or withdrawal of treatment to keep you alive, as well as the provision of pain relief. Space is also provided for you to add to the choices you have made or for you to write out any additional wishes. If you are satisfied to allow your agent to determine what is best for you in making end-of-life decisions, you need not fill out Part 2 of this form.

Part 3 of this form lets you express an intention to donate your bodily organs and tissues following your death.

Part 4 of this form lets you designate a physician to have primary responsibility for your health care.

After completing this form, sign and date the form at the end. The form must be signed by two qualified witnesses or acknowledged before a notary public. Give a copy of the signed and completed form to your physician, to any other health care providers you may have, to any health care institution at which you are receiving care, and to any health care agents you have named. You should talk to the person you have named as agent to make sure that he or she understands your wishes and is willing to take the responsibility.

You have the right to revoke this advance health care directive or replace this form at any time.

* * * * * * * * * * * * * * * *

PART 1
POWER OF ATTORNEY FOR HEALTH CARE

(1.1) DESIGNATION OF AGENT: I designate the following individual as my agent to make health care decisions for me:

(name of individual you choose as agent)

_____ (address) _____ (city) _____ (state) _____ (ZIP Code)

(home phone)

(work phone)

OPTIONAL: If I revoke my agent s authority or if my agent is not willing, able, or reasonably available to make a health care decision for me, I designate as my first alternate agent:

(name of individual you choose as first alternate agent)

_____ (address) _____ (city) _____ (state) _____ (ZIP Code)

(home phone)

(work phone)

OPTIONAL: If I revoke the authority of my agent and first alternate agent or if neither is willing, able, or reasonably available to make a health care decision for me, I designate as my second alternate agent:

(name of individual you choose as second alternate agent)

_____ (address) _____ (city) _____ (state) _____ (ZIP Code)

(home phone)

(work phone)

(1.2) AGENT S AUTHORITY: My agent is authorized to make all health care decisions for me, including decisions to provide, withhold, or withdraw artificial nutrition and hydration and all other forms of health care to keep me alive, except as I state here:

(Add additional sheets if needed.)

(1.3) WHEN AGENT S AUTHORITY BECOMES EFFECTIVE: My agent s authority becomes effective when my primary physician determines that I am unable to make my own health care decisions unless I mark the following box. If I mark this box ?, my agent s authority to make health care decisions for me takes effect immediately.

(1.4) AGENT S OBLIGATION: My agent shall make health care decisions for me in accordance with this power of attorney for health care, any instructions I give in Part 2 of this form, and my other wishes to the extent known to my agent. To the extent my wishes are unknown, my agent shall make health care decisions for me in accordance with what my agent determines to be in my best interest. In determining my best interest, my agent shall consider my personal values to the extent known to my agent.

(1.5) AGENT S POSTDEATH AUTHORITY: My agent is authorized to make anatomical gifts, authorize an autopsy, and direct disposition of my remains, except as I state here or in Part 3 of this form:

(Add additional sheets if needed.)

(1.6) NOMINATION OF CONSERVATOR: If a conservator of my person needs to be appointed for me by a court, I nominate the agent designated in this form. If that agent is not willing, able, or reasonably available to act as conservator, I nominate the alternate agents whom I have named, in the order designated.

PART 2
INSTRUCTIONS FOR HEALTH CARE

If you fill out this part of the form, you may strike any wording you do not want.

(2.1) END OF LIFE DECISIONS: I direct that my health care providers and others involved in my care provide, withhold, or withdraw treatment in accordance with the choice I have marked below:

?(a) Choice Not To Prolong Life

I do not want my life to be prolonged if (1) I have an incurable and irreversible condition that will result in my death within a relatively short time, (2) I become unconscious and, to a reasonable degree of medical certainty, I will not regain consciousness, or (3) the likely risks and burdens of treatment would outweigh the expected benefits, OR

?(b) Choice To Prolong Life

I want my life to be prolonged as long as possible within the limits of generally accepted health care standards.

(2.2) RELIEF FROM PAIN: Except as I state in the following space, I direct that treatment for alleviation of pain or discomfort be provided at all times, even if it hastens my death:

(Add additional sheets if needed.)

(2.3) OTHER WISHES: (If you do not agree with any of the optional choices above and wish to write your own, or if you wish to add to the instructions you have given above, you may do so here.) I direct that:

(Add additional sheets if needed.)

PART 3
DONATION OF ORGANS AT DEATH
(OPTIONAL)

(3.1) Upon my death (mark applicable box):

?(a) I give any needed organs, tissues, or parts, OR

?(b) I give the following organs, tissues, or parts only.

?

?(c) My gift is for the following purposes (strike any of
?the following you do not want):

?(1) Transplant

?(2) Therapy

?(3) Research

?(4) Education

PART 4
PRIMARY PHYSICIAN
(OPTIONAL)

(4.1) I designate the following physician as my primary physician:

(name of physician)

_____ (address) _____ (city) _____ (state) _____ (ZIP Code)

(phone)

OPTIONAL: If the physician I have designated above is not willing, able, or reasonably available to act as my primary physician, I designate the following physician as my primary physician:

(name of physician)

_____ (address) _____ (city) _____ (state) _____ (ZIP Code)

(phone)

* * * * * * * * * * * * * * * *

PART 5

(5.1) EFFECT OF COPY: A copy of this form has the same effect as the original.

(5.2) SIGNATURE: Sign and date the form here:

(date)

(sign your name)

(address)

(print your name)

(city)(state)

(5.3) STATEMENT OF WITNESSES: I declare under penalty of perjury under the laws of California (1) that the individual who signed or acknowledged this advance health care directive is personally known to me, or that the individual s identity was proven to me by convincing evidence, (2) that the individual signed or acknowledged this advance directive in my presence, (3) that the individual appears to be of sound mind and under no duress, fraud, or undue influence, (4) that I am not a person appointed as agent by this advance directive, and (5) that I am not the individual s health care provider, an employee of the individual s health care provider, the operator of a community care facility, an employee of an operator of a community care facility, the operator of a residential care facility for the elderly, nor an employee of an operator of a residential care facility for the elderly.

First witness

Second witness

(print name)

(print name)

(address)

(address)

(city)(state)

(city)(state)

(signature of witness)

(signature of witness)

(date)

(date)

(5.4) ADDITIONAL STATEMENT OF WITNESSES: At least one of the above witnesses must also sign the following declaration:

I further declare under penalty of perjury under the laws of California that I am not related to the individual executing this advance health care directive by blood, marriage, or adoption, and to the best of my knowledge, I am not entitled to any part of the individual s estate upon his or her death under a will now existing or by operation of law.

(signature of witness)

(signature of witness)

PART 6
SPECIAL WITNESS REQUIREMENT

(6.1) The following statement is required only if you are a patient in a skilled nursing facility a health care facility that provides the following basic services: skilled nursing care and supportive care to patients whose primary need is for availability of skilled nursing care on an extended basis. The patient advocate or ombudsman must sign the following statement:

STATEMENT OF PATIENT ADVOCATE OR OMBUDSMAN

I declare under penalty of perjury under the laws of California that I am a patient advocate or ombudsman as designated by the State Department of Aging and that I am serving as a witness as required by Section 4675 of the Probate Code.

(date)

(sign your name)

(address)

(print your name)

(city)(state)

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)






CHAPTER 3. Health Care Surrogates

4711

(a) A patient may designate an adult as a surrogate to make health care decisions by personally informing the supervising health care provider. The designation of a surrogate shall be promptly recorded in the patient s health care record.

(b) Unless the patient specifies a shorter period, a surrogate designation under subdivision (a) is effective only during the course of treatment or illness or during the stay in the health care institution when the surrogate designation is made, or for 60 days, whichever period is shorter.

(c) The expiration of a surrogate designation under subdivision (b) does not affect any role the person designated under subdivision (a) may have in making health care decisions for the patient under any other law or standards of practice.

(d) If the patient has designated an agent under a power of attorney for health care, the surrogate designated under subdivision (a) has priority over the agent for the period provided in subdivision (b), but the designation of a surrogate does not revoke the designation of an agent unless the patient communicates the intention to revoke in compliance with subdivision (a) of Section 4695.

(Amended by Stats. 2001, Ch. 230, Sec. 5. Effective January 1, 2002.)



4714

A surrogate, including a person acting as a surrogate, shall make a health care decision in accordance with the patient s individual health care instructions, if any, and other wishes to the extent known to the surrogate. Otherwise, the surrogate shall make the decision in accordance with the surrogate s determination of the patient s best interest. In determining the patient s best interest, the surrogate shall consider the patient s personal values to the extent known to the surrogate.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4715

A patient having capacity at any time may disqualify another person, including a member of the patient s family, from acting as the patient s surrogate by a signed writing or by personally informing the supervising health care provider of the disqualification.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4716

(a) If a patient lacks the capacity to make a health care decision, the patient s domestic partner shall have the same authority as a spouse has to make a health care decision for his or her incapacitated spouse. This section may not be construed to expand or restrict the ability of a spouse to make a health care decision for an incapacitated spouse.

(b) For the purposes of this section, the following definitions shall apply:

(1) Capacity has the same meaning as defined in Section 4609.

(2) Health care has the same meaning as defined in Section 4615.

(3) Health care decision has the same meaning as defined in Section 4617.

(4) Domestic partner has the same meaning as that term is used in Section 297 of the Family Code.

(Added by Stats. 2001, Ch. 893, Sec. 49. Effective January 1, 2002.)



4717

(a) Notwithstanding any other provision of law, within 24 hours of the arrival in the emergency department of a general acute care hospital of a patient who is unconscious or otherwise incapable of communication, the hospital shall make reasonable efforts to contact the patient s agent, surrogate, or a family member or other person the hospital reasonably believes has the authority to make health care decisions on behalf of the patient. A hospital shall be deemed to have made reasonable efforts, and to have discharged its duty under this section, if it does all of the following:

(1) Examines the personal effects, if any, accompanying the patient and any medical records regarding the patient in its possession, and reviews any verbal or written report made by emergency medical technicians or the police, to identify the name of any agent, surrogate, or a family member or other person the hospital reasonably believes has the authority to make health care decisions on behalf of the patient.

(2) Contacts or attempts to contact any agent, surrogate, or a family member or other person the hospital reasonably believes has the authority to make health care decisions on behalf of the patient, as identified in paragraph (1).

(3) Contacts the Secretary of State directly or indirectly, including by voice mail or facsimile, to inquire whether the patient has registered an advance health care directive with the Advance Health Care Directive Registry, if the hospital finds evidence of the patient s Advance Health Care Directive Registry identification card either from the patient or from the patient s family or authorized agent.

(b) The hospital shall document in the patient s medical record all efforts made to contact any agent, surrogate, or a family member or other person the hospital reasonably believes has the authority to make health care decisions on behalf of the patient.

(c) Application of this section shall be suspended during any period in which the hospital implements its disaster and mass casualty program, or its fire and internal disaster program.

(Added by renumbering Section 4716 (as added by Stats. 2001, Ch. 329) by Stats. 2004, Ch. 882, Sec. 2. Effective January 1, 2005.)






CHAPTER 4. Duties of Health Care Providers

4730

Before implementing a health care decision made for a patient, a supervising health care provider, if possible, shall promptly communicate to the patient the decision made and the identity of the person making the decision.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4731

(a) A supervising health care provider who knows of the existence of an advance health care directive, a revocation of an advance health care directive, or a designation or disqualification of a surrogate, shall promptly record its existence in the patient s health care record and, if it is in writing, shall request a copy. If a copy is furnished, the supervising health care provider shall arrange for its maintenance in the patient s health care record.

(b) A supervising health care provider who knows of a revocation of a power of attorney for health care or a disqualification of a surrogate shall make a reasonable effort to notify the agent or surrogate of the revocation or disqualification.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4732

A primary physician who makes or is informed of a determination that a patient lacks or has recovered capacity, or that another condition exists affecting an individual health care instruction or the authority of an agent, conservator of the person, or surrogate, shall promptly record the determination in the patient s health care record and communicate the determination to the patient, if possible, and to a person then authorized to make health care decisions for the patient.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4733

Except as provided in Sections 4734 and 4735, a health care provider or health care institution providing care to a patient shall do the following:

(a) Comply with an individual health care instruction of the patient and with a reasonable interpretation of that instruction made by a person then authorized to make health care decisions for the patient.

(b) Comply with a health care decision for the patient made by a person then authorized to make health care decisions for the patient to the same extent as if the decision had been made by the patient while having capacity.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4734

(a) A health care provider may decline to comply with an individual health care instruction or health care decision for reasons of conscience.

(b) A health care institution may decline to comply with an individual health care instruction or health care decision if the instruction or decision is contrary to a policy of the institution that is expressly based on reasons of conscience and if the policy was timely communicated to the patient or to a person then authorized to make health care decisions for the patient.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4735

A health care provider or health care institution may decline to comply with an individual health care instruction or health care decision that requires medically ineffective health care or health care contrary to generally accepted health care standards applicable to the health care provider or institution.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4736

A health care provider or health care institution that declines to comply with an individual health care instruction or health care decision shall do all of the following:

(a) Promptly so inform the patient, if possible, and any person then authorized to make health care decisions for the patient.

(b) Unless the patient or person then authorized to make health care decisions for the patient refuses assistance, immediately make all reasonable efforts to assist in the transfer of the patient to another health care provider or institution that is willing to comply with the instruction or decision.

(c) Provide continuing care to the patient until a transfer can be accomplished or until it appears that a transfer cannot be accomplished. In all cases, appropriate pain relief and other palliative care shall be continued.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)






CHAPTER 5. Immunities and Liabilities

4740

A health care provider or health care institution acting in good faith and in accordance with generally accepted health care standards applicable to the health care provider or institution is not subject to civil or criminal liability or to discipline for unprofessional conduct for any actions in compliance with this division, including, but not limited to, any of the following conduct:

(a) Complying with a health care decision of a person that the health care provider or health care institution believes in good faith has the authority to make a health care decision for a patient, including a decision to withhold or withdraw health care.

(b) Declining to comply with a health care decision of a person based on a belief that the person then lacked authority.

(c) Complying with an advance health care directive and assuming that the directive was valid when made and has not been revoked or terminated.

(d) Declining to comply with an individual health care instruction or health care decision, in accordance with Sections 4734 to 4736, inclusive.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4741

A person acting as agent or surrogate under this part is not subject to civil or criminal liability or to discipline for unprofessional conduct for health care decisions made in good faith.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4742

(a) A health care provider or health care institution that intentionally violates this part is subject to liability to the aggrieved individual for damages of two thousand five hundred dollars ($2,500) or actual damages resulting from the violation, whichever is greater, plus reasonable attorney s fees.

(b) A person who intentionally falsifies, forges, conceals, defaces, or obliterates an individual s advance health care directive or a revocation of an advance health care directive without the individual s consent, or who coerces or fraudulently induces an individual to give, revoke, or not to give an advance health care directive, is subject to liability to that individual for damages of ten thousand dollars ($10,000) or actual damages resulting from the action, whichever is greater, plus reasonable attorney s fees.

(c) The damages provided in this section are cumulative and not exclusive of any other remedies provided by law.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4743

Any person who alters or forges a written advance health care directive of another, or willfully conceals or withholds personal knowledge of a revocation of an advance directive, with the intent to cause a withholding or withdrawal of health care necessary to keep the patient alive contrary to the desires of the patient, and thereby directly causes health care necessary to keep the patient alive to be withheld or withdrawn and the death of the patient thereby to be hastened, is subject to prosecution for unlawful homicide as provided in Chapter 1 (commencing with Section 187) of Title 8 of Part 1 of the Penal Code.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)









PART 3. JUDICIAL PROCEEDINGS

CHAPTER 1. General Provisions

4750

Subject to this division:

(a) An advance health care directive is effective and exercisable free of judicial intervention.

(b) A health care decision made by an agent for a principal is effective without judicial approval.

(c) A health care decision made by a surrogate for a patient is effective without judicial approval.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4751

The remedies provided in this part are cumulative and not exclusive of any other remedies provided by law.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4752

Except as provided in Section 4753, this part is not subject to limitation in an advance health care directive.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4753

(a) Subject to subdivision (b), an advance health care directive may expressly eliminate the authority of a person listed in Section 4765 to petition the court for any one or more of the purposes enumerated in Section 4766, if both of the following requirements are satisfied:

(1) The advance directive is executed by an individual having the advice of a lawyer authorized to practice law in the state where the advance directive is executed.

(2) The individual s lawyer signs a certificate stating in substance:

I am a lawyer authorized to practice law in the state where this advance health care directive was executed, and __________ [insert name] was my client at the time this advance directive was executed. I have advised my client concerning his or her rights in connection with this advance directive and the applicable law and the consequences of signing or not signing this advance directive, and my client, after being so advised, has executed this advance directive.

(b) An advance health care directive may not limit the authority of the following persons to petition under this part:

(1) The conservator of the person, with respect to a petition relating to an advance directive, for a purpose specified in subdivision (b) or (d) of Section 4766.

(2) The agent, with respect to a petition relating to a power of attorney for health care, for a purpose specified in subdivision (b) or (c) of Section 4766.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4754

There is no right to a jury trial in proceedings under this division.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4755

Except as otherwise provided in this division, the general provisions in Division 3 (commencing with Section 1000) apply to proceedings under this division.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)






CHAPTER 2. Jurisdiction and Venue

4760

(a) The superior court has jurisdiction in proceedings under this division.

(b) The court in proceedings under this division is a court of general jurisdiction and the court, or a judge of the court, has the same power and authority with respect to the proceedings as otherwise provided by law for a superior court, or a judge of the superior court, including, but not limited to, the matters authorized by Section 128 of the Code of Civil Procedure.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4761

The court may exercise jurisdiction in proceedings under this division on any basis permitted by Section 410.10 of the Code of Civil Procedure.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4762

Without limiting Section 4761, a person who acts as an agent under a power of attorney for health care or as a surrogate under this division is subject to personal jurisdiction in this state with respect to matters relating to acts and transactions of the agent or surrogate performed in this state or affecting a patient in this state.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4763

The proper county for commencement of a proceeding under this division shall be determined in the following order of priority:

(a) The county in which the patient resides.

(b) The county in which the agent or surrogate resides.

(c) Any other county that is in the patient s best interest.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)






CHAPTER 3. Petitions and Orders

4765

Subject to Section 4753, a petition may be filed under this part by any of the following persons:

(a) The patient.

(b) The patient s spouse, unless legally separated.

(c) A relative of the patient.

(d) The patient s agent or surrogate.

(e) The conservator of the person of the patient.

(f) The court investigator, described in Section 1454, of the county where the patient resides.

(g) The public guardian of the county where the patient resides.

(h) The supervising health care provider or health care institution involved with the patient s care.

(i) Any other interested person or friend of the patient.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4766

A petition may be filed under this part for any one or more of the following purposes:

(a) Determining whether or not the patient has capacity to make health care decisions.

(b) Determining whether an advance health care directive is in effect or has terminated.

(c) Determining whether the acts or proposed acts of an agent or surrogate are consistent with the patient s desires as expressed in an advance health care directive or otherwise made known to the court or, where the patient s desires are unknown or unclear, whether the acts or proposed acts of the agent or surrogate are in the patient s best interest.

(d) Declaring that the authority of an agent or surrogate is terminated, upon a determination by the court that the agent or surrogate has made a health care decision for the patient that authorized anything illegal or upon a determination by the court of both of the following:

(1) The agent or surrogate has violated, has failed to perform, or is unfit to perform, the duty under an advance health care directive to act consistent with the patient s desires or, where the patient s desires are unknown or unclear, is acting (by action or inaction) in a manner that is clearly contrary to the patient s best interest.

(2) At the time of the determination by the court, the patient lacks the capacity to execute or to revoke an advance health care directive or disqualify a surrogate.

(e) Compelling a third person to honor individual health care instructions or the authority of an agent or surrogate.

(Amended by Stats. 2001, Ch. 230, Sec. 7. Effective January 1, 2002.)



4767

A proceeding under this part is commenced by filing a petition stating facts showing that the petition is authorized under this part, the grounds of the petition, and, if known to the petitioner, the terms of any advance health care directive in question.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4768

The court may dismiss a petition if it appears that the proceeding is not reasonably necessary for the protection of the interests of the patient and shall stay or dismiss the proceeding in whole or in part when required by Section 410.30 of the Code of Civil Procedure.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4769

(a) Subject to subdivision (b), at least 15 days before the time set for hearing, the petitioner shall serve notice of the time and place of the hearing, together with a copy of the petition, on the following:

(1) The agent or surrogate, if not the petitioner.

(2) The patient, if not the petitioner.

(b) In the case of a petition to compel a third person to honor individual health care instructions or the authority of an agent or surrogate, notice of the time and place of the hearing, together with a copy of the petition, shall be served on the third person in the manner provided in Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 2001, Ch. 230, Sec. 8. Effective January 1, 2002.)



4770

The court in its discretion, on a showing of good cause, may issue a temporary order prescribing the health care of the patient until the disposition of the petition filed under Section 4766. If a power of attorney for health care is in effect and a conservator (including a temporary conservator) of the person is appointed for the principal, the court that appoints the conservator in its discretion, on a showing of good cause, may issue a temporary order prescribing the health care of the principal, the order to continue in effect for the period ordered by the court but in no case longer than the period necessary to permit the filing and determination of a petition filed under Section 4766.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4771

In a proceeding under this part commenced by the filing of a petition by a person other than the agent or surrogate, the court may in its discretion award reasonable attorney s fees to one of the following:

(a) The agent or surrogate, if the court determines that the proceeding was commenced without any reasonable cause.

(b) The person commencing the proceeding, if the court determines that the agent or surrogate has clearly violated the duties under the advance health care directive.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)









PART 4. REQUEST REGARDING RESUSCITATIVE MEASURES

4780

(a) As used in this part:

(1) Request regarding resuscitative measures means a written document, signed by (A) an individual with capacity, or a legally recognized health care decisionmaker, and (B) the individual s physician, that directs a health care provider regarding resuscitative measures. A request regarding resuscitative measures is not an advance health care directive.

(2) Request regarding resuscitative measures includes one, or both of, the following:

(A) A prehospital do not resuscitate form as developed by the Emergency Medical Services Authority or other substantially similar form.

(B) A Physician Orders for Life Sustaining Treatment form, as approved by the Emergency Medical Services Authority.

(3) Physician Orders for Life Sustaining Treatment form means a request regarding resuscitative measures that directs a health care provider regarding resuscitative and life-sustaining measures.

(b) A legally recognized health care decisionmaker may execute the Physician Orders for Life Sustaining Treatment form only if the individual lacks capacity, or the individual has designated that the decisionmaker s authority is effective pursuant to Section 4682.

(c) The Physician Orders for Life Sustaining Treatment form and medical intervention and procedures offered by the form shall be explained by a health care provider, as defined in Section 4621. The form shall be completed by a health care provider based on patient preferences and medical indications, and signed by a physician and the patient or his or her legally recognized health care decisionmaker. The health care provider, during the process of completing the Physician Orders for Life Sustaining Treatment form, should inform the patient about the difference between an advance health care directive and the Physician Orders for Life Sustaining Treatment form.

(d) An individual having capacity may revoke a Physician Orders for Life Sustaining Treatment form at any time and in any manner that communicates an intent to revoke, consistent with Section 4695.

(e) A request regarding resuscitative measures may also be evidenced by a medallion engraved with the words do not resuscitate or the letters DNR, a patient identification number, and a 24-hour toll-free telephone number, issued by a person pursuant to an agreement with the Emergency Medical Services Authority.

(Amended by Stats. 2008, Ch. 266, Sec. 3. Effective January 1, 2009.)



4781

As used in this part, health care provider includes, but is not limited to, the following:

(a) Persons described in Section 4621.

(b) Emergency response employees, including, but not limited to, firefighters, law enforcement officers, emergency medical technicians I and II, paramedics, and employees and volunteer members of legally organized and recognized volunteer organizations, who are trained in accordance with standards adopted as regulations by the Emergency Medical Services Authority pursuant to Sections 1797.170, 1797.171, 1797.172, 1797.182, and 1797.183 of the Health and Safety Code to respond to medical emergencies in the course of performing their volunteer or employee duties with the organization.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4781.2

(a) A health care provider shall treat an individual in accordance with a Physician Orders for Life Sustaining Treatment form.

(b) Subdivision (a) does not apply if the Physician Orders for Life Sustaining Treatment form requires medically ineffective health care or health care contrary to generally accepted health care standards applicable to the health care provider or institution.

(c) A physician may conduct an evaluation of the individual and, if possible, in consultation with the individual, or the individual s legally recognized health care decisionmaker, issue a new order consistent with the most current information available about the individual s health status and goals of care.

(d) The legally recognized health care decisionmaker of an individual without capacity shall consult with the physician who is, at that time, the individual s treating physician prior to making a request to modify that individual s Physician Orders for Life Sustaining Treatment form.

(e) An individual with capacity may, at any time, request alternative treatment to that treatment that was ordered on the form.

(Added by Stats. 2008, Ch. 266, Sec. 4. Effective January 1, 2009.)



4781.4

If the orders in an individual s request regarding resuscitative measures directly conflict with his or her individual health care instruction, as defined in Section 4623, then, to the extent of the conflict, the most recent order or instruction is effective.

(Added by Stats. 2008, Ch. 266, Sec. 5. Effective January 1, 2009.)



4781.5

The legally recognized health care decisionmaker shall make health care decisions pursuant to this part in accordance with Sections 4684 and 4714.

(Added by Stats. 2008, Ch. 266, Sec. 6. Effective January 1, 2009.)



4782

A health care provider who honors a request regarding resuscitative measures is not subject to criminal prosecution, civil liability, discipline for unprofessional conduct, administrative sanction, or any other sanction, as a result of his or her reliance on the request, if the health care provider (a) believes in good faith that the action or decision is consistent with this part, and (b) has no knowledge that the action or decision would be inconsistent with a health care decision that the individual signing the request would have made on his or her own behalf under like circumstances.

(Amended by Stats. 2008, Ch. 266, Sec. 7. Effective January 1, 2009.)



4783

(a) Forms for requests regarding resuscitative measures printed after January 1, 1995, shall contain the following:

By signing this form, the legally recognized health care decisionmaker acknowledges that this request regarding resuscitative measures is consistent with the known desires of, and with the best interest of, the individual who is the subject of the form.

(b) A printed form substantially similar to that described in subparagraph (A) of paragraph (2) of subdivision (a) of Section 4780 is valid and enforceable if all of the following conditions are met:

(1) The form is signed by the individual, or the individual s legally recognized health care decisionmaker, and a physician.

(2) The form directs health care providers regarding resuscitative measures.

(3) The form contains all other information required by this section.

(Amended by Stats. 2008, Ch. 266, Sec. 8. Effective January 1, 2009.)



4784

In the absence of knowledge to the contrary, a health care provider may presume that a request regarding resuscitative measures is valid and unrevoked.

(Amended by Stats. 2008, Ch. 266, Sec. 9. Effective January 1, 2009.)



4785

This part applies regardless of whether the individual executing a request regarding resuscitative measures is within or outside a hospital or other health care institution.

(Amended by Stats. 2008, Ch. 266, Sec. 10. Effective January 1, 2009.)



4786

This part does not repeal or narrow laws relating to health care decisionmaking.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)






PART 5. ADVANCE HEALTH CARE DIRECTIVE REGISTRY

4800

(a) The Secretary of State shall establish a registry system through which a person who has executed a written advance health care directive may register in a central information center, information regarding the advance directive, making that information available upon request to any health care provider, the public guardian, or the legal representative of the registrant. A request for information pursuant to this section shall state the need for the information.

(b) The Secretary of State shall respond by the close of business on the next business day to a request for information made pursuant to Section 4717 by the emergency department of a general acute care hospital.

(c) Information that may be received is limited to the registrant s name, social security number, driver s license number, or other individual identifying number established by law, if any, address, date and place of birth, the registrant s advance health care directive, an intended place of deposit or safekeeping of a written advance health care directive, and the name and telephone number of the agent and any alternative agent. Information that may be released upon request may not include the registrant s social security number except when necessary to verify the identity of the registrant.

(d) When the Secretary of State receives information from a registrant, the secretary shall issue the registrant an Advance Health Care Directive Registry identification card indicating that an advance health care directive, or information regarding an advance health care directive, has been deposited with the registry. Costs associated with issuance of the card shall be offset by the fee charged by the Secretary of State to receive and register information at the registry.

(e) The Secretary of State, at the request of the registrant or his or her legal representative, shall transmit the information received regarding the written advance health care directive to the registry system of another jurisdiction as identified by the registrant, or his or her legal representative.

(f) The Secretary of State shall charge a fee to each registrant in an amount such that, when all fees charged to registrants are aggregated, the aggregated fees do not exceed the actual cost of establishing and maintaining the registry.

(Amended by Stats. 2004, Ch. 882, Sec. 3. Effective January 1, 2005.)



4801

The Secretary of State shall establish procedures to verify the identities of health care providers, the public guardian, and other authorized persons requesting information pursuant to Section 4800. No fee shall be charged to any health care provider, the public guardian, or other authorized person requesting information pursuant to Section 4800.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4802

The Secretary of State shall establish procedures to advise each registrant of the following:

(a) A health care provider may not honor a written advance health care directive until it receives a copy from the registrant.

(b) Each registrant must notify the registry upon revocation of the advance directive.

(c) Each registrant must reregister upon execution of a subsequent advance directive.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4803

Failure to register with the Secretary of State does not affect the validity of any advance health care directive.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4804

Registration with the Secretary of State does not affect the ability of the registrant to revoke the registrant s advance health care directive or a later executed advance directive, nor does registration raise any presumption of validity or superiority among any competing advance directives or revocations.

(Added by Stats. 1999, Ch. 658, Sec. 39. Effective January 1, 2000. Operative July 1, 2000, by Sec. 43 of Ch. 658.)



4805

Nothing in this part shall be construed to affect the duty of a health care provider to provide information to a patient regarding advance health care directives pursuant to any provision of federal law.

(Amended by Stats. 2004, Ch. 882, Sec. 4. Effective January 1, 2005.)



4806

(a) The Secretary of State shall work with the State Department of Health Services and the office of the Attorney General to develop information about end of life care, advance health care directives, and registration of the advance health care directives at the registry established pursuant to subdivision (a) of Section 4800. This information shall be developed utilizing existing information developed by the office of the Attorney General.

(b) Links to the information specified in subdivision (a) and to the registry shall be available on the Web sites of the Secretary of State, the State Department of Health Services, the office of the Attorney General, the Department of Managed Health Care, the Department of Insurance, the Board of Registered Nursing, and the Medical Board of California.

(Added by Stats. 2005, Ch. 434, Sec. 3. Effective January 1, 2006.)









DIVISION 5. NONPROBATE TRANSFERS

PART 1. PROVISIONS RELATING TO EFFECT OF DEATH

CHAPTER 1. General Provisions

5000

(a) A provision for a nonprobate transfer on death in an insurance policy, contract of employment, bond, mortgage, promissory note, certificated or uncertificated security, account agreement, custodial agreement, deposit agreement, compensation plan, pension plan, individual retirement plan, employee benefit plan, trust, conveyance, deed of gift, marital property agreement, or other written instrument of a similar nature is not invalid because the instrument does not comply with the requirements for execution of a will, and this code does not invalidate the instrument.

(b) Included within subdivision (a) are the following:

(1) A written provision that money or other benefits due to, controlled by, or owned by a decedent before death shall be paid after the decedent s death to a person whom the decedent designates either in the instrument or in a separate writing, including a will, executed either before or at the same time as the instrument, or later.

(2) A written provision that money due or to become due under the instrument shall cease to be payable in event of the death of the promisee or the promisor before payment or demand.

(3) A written provision that any property controlled by or owned by the decedent before death that is the subject of the instrument shall pass to a person whom the decedent designates either in the instrument or in a separate writing, including a will, executed either before or at the same time as the instrument, or later.

(c) Nothing in this section limits the rights of creditors under any other law.

(Enacted by Stats. 1990, Ch. 79.)



5002

Notwithstanding any other provision of this part, a holder of property under an instrument of a type described in Section 5000 is not required to receive, hold, or transfer the property in compliance with a provision for a nonprobate transfer on death executed by a person who has an interest in the property if either (1) the person is not authorized by the terms of the instrument to execute a provision for transfer of the property, or (2) the provision for transfer of the property does not otherwise satisfy the terms of the instrument.

(Added by Stats. 1992, Ch. 51, Sec. 4. Effective January 1, 1993.)



5003

(a) A holder of property under an instrument of a type described in Section 5000 may transfer the property in compliance with a provision for a nonprobate transfer on death that satisfies the terms of the instrument, whether or not the transfer is consistent with the beneficial ownership of the property as between the person who executed the provision for transfer of the property and other persons having an interest in the property or their successors, and whether or not the transfer is consistent with the rights of the person named as beneficiary.

(b) Except as provided in this subdivision, no notice or other information shown to have been available to the holder of the property affects the right of the holder to the protection provided by subdivision (a). The protection provided by subdivision (a) does not extend to a transfer made after either of the following events:

(1) The holder of the property has been served with a contrary court order.

(2) The holder of the property has been served with a written notice of a person claiming an adverse interest in the property. However, this paragraph does not apply to a pension plan to the extent the transfer is a periodic payment pursuant to the plan.

(c) The protection provided by this section does not affect the rights of the person who executed the provision for transfer of the property and other persons having an interest in the property or their successors in disputes among themselves concerning the beneficial ownership of the property.

(d) The protection provided by this section is not exclusive of any protection provided the holder of the property by any other provision of law.

(e) A person shall not serve notice under paragraph (2) of subdivision (b) in bad faith. If the court in an action or proceeding relating to the rights of the parties determines that a person has served notice under paragraph (2) of subdivision (b) in bad faith, the court shall award against the person the cost of the action or proceeding, including a reasonable attorney s fee, and the damages caused by the service.

(Amended by Stats. 2001, Ch. 417, Sec. 7. Effective January 1, 2002.)






CHAPTER 2. Nonprobate Transfers of Community Property

ARTICLE 1. General Provisions

5010

As used in this chapter, written consent to a provision for a nonprobate transfer of community property on death includes a written joinder in such a provision.

(Added by Stats. 1992, Ch. 51, Sec. 6. Effective January 1, 1993.)



5011

Notwithstanding any other provision of this part, the rights of the parties in a nonprobate transfer of community property on death are subject to all of the following:

(a) The terms of the instrument under which the nonprobate transfer is made.

(b) A contrary state statute specifically applicable to the instrument under which the nonprobate transfer is made.

(c) A written expression of intent of a party in the provision for transfer of the property or in a written consent to the provision.

(Added by Stats. 1992, Ch. 51, Sec. 6. Effective January 1, 1993.)



5012

A provision of this chapter concerning rights between a married person and the person s spouse in community property is relevant only to controversies between the person and spouse and their successors and does not affect the obligation of a holder of community property under an instrument of a type described in Section 5000 to hold, receive, or transfer the property in compliance with a provision for a nonprobate transfer on death, or the protection provided the holder by Section 5003.

(Added by Stats. 1992, Ch. 51, Sec. 6. Effective January 1, 1993.)



5013

Nothing in this chapter limits the effect of a surviving spouse s waiver of rights in community property under Chapter 1 (commencing with Section 140) of Part 3 of Division 2 or other instrument or agreement that affects a married person s interest in community property.

(Added by Stats. 1992, Ch. 51, Sec. 6. Effective January 1, 1993.)



5014

(a) Except as provided in subdivision (b), this chapter applies to a provision for a nonprobate transfer of community property on the death of a married person, regardless of whether the provision for transfer of the property was executed by the person, or written consent to the provision for transfer of the property was given by the person s spouse, before, on, or after January 1, 1993.

(b) Subdivision (c) of Section 5030 does not apply, and the applicable law in effect on the date of death does apply, to revocation of a written consent given by a spouse who died before January 1, 1993.

(Added by Stats. 1992, Ch. 51, Sec. 6. Effective January 1, 1993.)



5015

Nothing in this chapter limits the application of principles of fraud, undue influence, duress, mistake, or other invalidating cause to a written consent to a provision for a nonprobate transfer of community property on death.

(Added by Stats. 1992, Ch. 51, Sec. 6. Effective January 1, 1993.)






ARTICLE 2. Consent to Nonprobate Transfer

5020

A provision for a nonprobate transfer of community property on death executed by a married person without the written consent of the person s spouse (1) is not effective as to the nonconsenting spouse s interest in the property and (2) does not affect the nonconsenting spouse s disposition on death of the nonconsenting spouse s interest in the community property by will, intestate succession, or nonprobate transfer.

(Added by Stats. 1992, Ch. 51, Sec. 6. Effective January 1, 1993.)



5021

(a) In a proceeding to set aside a nonprobate transfer of community property on death made pursuant to a provision for transfer of the property executed by a married person without the written consent of the person s spouse, the court shall set aside the transfer as to the nonconsenting spouse s interest in the property, subject to terms and conditions or other remedies that appear equitable under the circumstances of the case, taking into account the rights of all interested persons.

(b) Nothing in subdivision (a) affects any additional remedy the nonconsenting spouse may have against the person s estate for a nonprobate transfer of community property on death without the spouse s written consent.

(Added by Stats. 1992, Ch. 51, Sec. 6. Effective January 1, 1993.)



5022

(a) Except as provided in subdivision (b), a spouse s written consent to a provision for a nonprobate transfer of community property on death is not a transmutation of the consenting spouse s interest in the property.

(b) This chapter does not apply to a spouse s written consent to a provision for a nonprobate transfer of community property on death that satisfies Section 852 of the Family Code. Such a consent is a transmutation and is governed by the law applicable to transmutations.

(Amended by Stats. 1993, Ch. 219, Sec. 224.3. Effective January 1, 1994.)



5023

(a) As used in this section modification means revocation of a provision for a nonprobate transfer on death in whole or part, designation of a different beneficiary, or election of a different benefit or payment option. As used in this section, modification does not mean, and this section does not apply to, the exercise of a power of appointment under a trust.

(b) If a married person executes a provision for a nonprobate transfer of community property on death with the written consent of the person s spouse and thereafter executes a modification of the provision for transfer of the property without written consent of the spouse, the modification is effective as to the person s interest in the community property and has the following effect on the spouse s interest in the community property:

(1) If the person executes the modification during the spouse s lifetime, the modification revokes the spouse s previous written consent to the provision for transfer of the property.

(2) If the person executes the modification after the spouse s death, the modification does not affect the spouse s previous written consent to the provision for transfer of the property, and the spouse s interest in the community property is subject to the nonprobate transfer on death as consented to by the spouse.

(3) If a written expression of intent of a party in the provision for transfer of the property or in the written consent to the provision for transfer of the property authorizes the person to execute a modification after the spouse s death, the spouse s interest in the community property is deemed transferred to the married person on the spouse s death, and the modification is effective as to both the person s and the spouse s interests in the community property.

(Amended by Stats. 1993, Ch. 527, Sec. 3. Effective January 1, 1994.)






ARTICLE 3. Revocation of Consent

5030

(a) A spouse s written consent to a provision for a nonprobate transfer of community property on death is revocable during the marriage.

(b) On termination of the marriage by dissolution or on legal separation, the written consent is revocable and the community property is subject to division under Division 7 (commencing with Section 2500) of the Family Code or other disposition on order within the jurisdiction of the court.

(c) On the death of either spouse, the written consent is irrevocable.

(Amended by Stats. 1993, Ch. 219, Sec. 224.5. Effective January 1, 1994.)



5031

(a) If a married person executes a provision for a nonprobate transfer of community property on death with the written consent of the person s spouse, the consenting spouse may revoke the consent by a writing, including a will, that identifies the provision for transfer of the property being revoked, and that is served on the married person before the married person s death.

(b) Revocation of a spouse s written consent to a provision for a nonprobate transfer of community property on death does not affect the authority of the holder of the property to transfer the property in compliance with the provision for transfer of the property to the extent provided in Section 5003.

(Added by Stats. 1992, Ch. 51, Sec. 6. Effective January 1, 1993.)



5032

On revocation of a spouse s written consent to a nonprobate transfer of community property on death, the property passes in the same manner as if the consent had not been given.

(Added by Stats. 1992, Ch. 51, Sec. 6. Effective January 1, 1993.)












PART 2. MULTIPLE-PARTY ACCOUNTS

CHAPTER 1. Short Title and Definitions

ARTICLE 1. Short Title

5100

This part may be cited as the California Multiple-Party Accounts Law.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Definitions

5120

Unless the provision or context otherwise requires, the definitions in this article govern the construction of this part.

(Enacted by Stats. 1990, Ch. 79.)



5122

(a) Account means a contract of deposit of funds between a depositor and a financial institution, and includes a checking account, savings account, certificate of deposit, share account, and other like arrangement.

(b) Account does not include:

(1) An account established for deposit of funds of a partnership, joint venture, or other association for business purposes.

(2) An account controlled by one or more persons as the duly authorized agent or trustee for a corporation, unincorporated association, or charitable or civic organization.

(3) A regular fiduciary or trust account where the relationship is established other than by deposit agreement.

(4) An account established for the deposit of funds of the estate of a ward, conservatee, or decedent.

(Enacted by Stats. 1990, Ch. 79.)



5124

Agent means a person who has a present right, subject to request, to payment from an account as an attorney in fact under a power of attorney.

(Enacted by Stats. 1990, Ch. 79.)



5126

Beneficiary means a person named in a Totten trust account as one for whom a party to the account is named as trustee.

(Enacted by Stats. 1990, Ch. 79.)



5128

Financial institution includes:

(a) A financial institution as defined in Section 40.

(b) An industrial loan company as defined in Section 18003 of the Financial Code.

(Enacted by Stats. 1990, Ch. 79.)



5130

Joint account means an account payable on request to one or more of two or more parties whether or not mention is made of any right of survivorship.

(Enacted by Stats. 1990, Ch. 79.)



5132

A multiple-party account is any of the following types of account:

(a) A joint account.

(b) A P.O.D. account.

(c) A Totten trust account.

(Enacted by Stats. 1990, Ch. 79.)



5134

(a) Net contribution of a party to an account as of any given time is the sum of all of the following:

(1) All deposits thereto made by or for the party, less all withdrawals made by or for the party that have not been paid to or applied to the use of any other party.

(2) A pro rata share of any interest or dividends earned, whether or not included in the current balance.

(3) Any proceeds of deposit life insurance added to the account by reason of the death of the party whose net contribution is in question.

(b) In the absence of proof otherwise:

(1) Only parties who have a present right of withdrawal shall be considered as having a net contribution.

(2) The net contribution of each of the parties having a present right of withdrawal is deemed to be an equal amount.

(c) It is the intent of the Legislature in enacting this section to provide a definition for the purpose of determining ownership interests in an account as between the parties to the account, and not as between the parties and the financial institution.

(Enacted by Stats. 1990, Ch. 79.)



5136

(a) Party means a person who, by the terms of the account, has a present right, subject to request, to payment from a multiple-party account other than as an agent.

(b) A P.O.D. payee is a party, by reason of being a P.O.D. payee, only after the account becomes payable to the payee by reason of surviving all persons named as original payees.

(c) A beneficiary of a Totten trust account is a party, by reason of being a beneficiary, only after the account becomes payable to the beneficiary by reason of surviving all persons named as trustees.

(Enacted by Stats. 1990, Ch. 79.)



5138

Payment of sums on deposit includes all of the following:

(a) A withdrawal, including payment on check or other directive of a party.

(b) A pledge of sums of deposit.

(c) A setoff, reduction, or other disposition of all or part of an account pursuant to a pledge.

(Enacted by Stats. 1990, Ch. 79.)



5139

P.O.D. means pay on death.

(Enacted by Stats. 1990, Ch. 79.)



5140

P.O.D. account means any of the following:

(a) An account payable on request to one person during the person s lifetime and on the person s death to one or more P.O.D. payees.

(b) An account payable on request to one or more persons during their lifetimes and on the death of all of them to one or more P.O.D. payees.

(Enacted by Stats. 1990, Ch. 79.)



5142

P.O.D. payee means a person designated on a P.O.D. account as one to whom the account is payable on request after the death of one or more persons.

(Enacted by Stats. 1990, Ch. 79.)



5144

Proof of death includes any of the following:

(a) An original or attested or certified copy of a death certificate.

(b) A record or report that is prima facie evidence of death under Section 103550 of the Health and Safety Code, Sections 1530 to 1532, inclusive, of the Evidence Code, or another statute of this state.

(Amended by Stats. 1996, Ch. 1023, Sec. 400. Effective September 29, 1996.)



5146

Except to the extent the terms of the account or deposit agreement expressly provide otherwise, a financial institution receives an order or notice under this part when it is received by the particular office or branch office of the financial instutition where the account is carried.

(Enacted by Stats. 1990, Ch. 79.)



5148

Request means a proper request for withdrawal, including a check or order for payment, that complies with all conditions of the account (including special requirements concerning necessary signatures) and regulations of the financial institution; but, if the financial institution conditions withdrawal or payment on advance notice, for purposes of this part the request for withdrawal or payment is treated as immediately effective and a notice of intent to withdraw is treated as a request for withdrawal.

(Enacted by Stats. 1990, Ch. 79.)



5150

Sums on deposit means both of the following:

(a) The balance payable on an account, including interest and dividends earned, whether or not included in the current balance.

(b) Any life insurance proceeds added to the account by reason of the death of a party.

(Enacted by Stats. 1990, Ch. 79.)



5152

Withdrawal includes payment to a third person pursuant to a check or other directive of a party or an agent.

(Enacted by Stats. 1990, Ch. 79.)









CHAPTER 2. General Provisions

5201

(a) The provisions of Chapter 3 (commencing with Section 5301) concerning beneficial ownership as between parties, or as between parties and P.O.D. payees or beneficiaries of multiple-party accounts, are relevant only to controversies between these persons and their creditors and other successors, and have no bearing on the power of withdrawal of these persons as determined by the terms of account contracts.

(b) The provisions of Chapter 4 (commencing with Section 5401) govern the liability of financial institutions who make payments pursuant to that chapter.

(Enacted by Stats. 1990, Ch. 79.)



5202

Nothing in this part affects the law relating to transfers in fraud of creditors.

(Enacted by Stats. 1990, Ch. 79.)



5203

(a) Words in substantially the following form in a signature card, passbook, contract, or instrument evidencing an account, or words to the same effect, executed before, on, or after July 1, 1990, create the following accounts:

(1) Joint account: This account or certificate is owned by the named parties. Upon the death of any of them, ownership passes to the survivor(s).

(2) P.O.D. account with single party: This account or certificate is owned by the named party. Upon the death of that party, ownership passes to the named pay-on-death payee(s).

(3) P.O.D. account with multiple parties: This account or certificate is owned by the named parties. Upon the death of any of them, ownership passes to the survivor(s). Upon the death of all of them, ownership passes to the named pay-on-death payee(s).

(4) Joint account of husband and wife with right of survivorship: This account or certificate is owned by the named parties, who are husband and wife, and is presumed to be their community property. Upon the death of either of them, ownership passes to the survivor.

(5) Community property account of husband and wife: This account or certificate is the community property of the named parties who are husband and wife. The ownership during lifetime and after the death of a spouse is determined by the law applicable to community property generally and may be affected by a will.

(6) Tenancy in common account: This account or certificate is owned by the named parties as tenants in common. Upon the death of any party, the ownership interest of that party passes to the named pay-on-death payee(s) of that party or, if none, to the estate of that party.

(b) Use of the form language provided in this section is not necessary to create an account that is governed by this part. If the contract of deposit creates substantially the same relationsip between the parties as an account created using the form language provided in this section, this part applies to the same extent as if the form language had been used.

(Enacted by Stats. 1990, Ch. 79.)



5204

(a) In addition to a power of attorney otherwise authorized by law, a special power of attorney is authorized under this section to apply to one or more accounts at a financial institution or to one or more contracts with a financial institution concerning safe deposit services. For the purposes of this section, account includes checking accounts, savings accounts, certificates of deposit, savings certificates, and any other depository relationship with the financial institution.

(b) The special power of attorney under this section shall:

(1) Be in writing.

(2) Be signed by the person or persons giving the power of attorney.

(3) Explicitly identify the attorney-in-fact or attorneys-in-fact, the financial institution, and the accounts or contracts subject to the power.

(c) The special power of attorney shall contain language in substantially the following form:

WARNING TO PERSON EXECUTING THIS DOCUMENT: This is an important legal document. It creates a power of attorney that provides the person you designate as your attorney-in-fact with the broad powers it sets forth. You have the right to terminate this power of attorney. If there is anything about this form that you do not understand, you should ask a lawyer to explain it to you.

(d) In addition to the language required by subdivision (c), special powers of attorney that are or may be durable shall also contain substantially the following language:

These powers of attorney shall continue even if you later become disabled or incapacitated.

(e) The power of attorney granted under this section shall endure as between the grantor and grantee of the power until the earliest of the following occurs:

(1) Revocation by the grantor of the power.

(2) Termination of the account.

(3) Death of the grantor of the power.

(4) In the case of a nondurable power of attorney, appointment of a guardian or conservator of the estate of the grantor of the power.

(f) A financial institution may rely in good faith upon the validity of the power of attorney granted under this section and is not liable to the principal or any other person for doing so if (1) the power of attorney is on file with the financial institution and the transaction is made by the attorney-in-fact named in the power of attorney, (2) the power of attorney appears on its face to be valid, and (3) the financial institution has convincing evidence of the identity of the person signing the power of attorney as principal.

(g) For the purposes of subdivision (f), convincing evidence requires both of the following:

(1) Reasonable reliance on a document that satisfies the requirement of Section 4751.

(2) The absence of any information, evidence, or other circumstances that would lead a reasonable person to believe that the person signing the power of attorney as principal is not the individual he or she claims to be.

(h) The protection provided by subdivision (f) does not extend to payments made after written notice is received by the financial institution as to any of the events of termination of the power under subdivision (e) if the financial institution has had a reasonable time to act on the notice. No other notice or any other information shown to have been available to the financial institution shall affect its right to the protection provided by this subdivision.

(i) The attorney-in-fact acting under the power of attorney granted under this section shall maintain books or records to permit an accounting of the acts of the attorney-in-fact if an accounting is requested by a legal representative of the grantor of the power.

(j) The attorney-in-fact acting under a power of attorney granted under this section is liable for any disbursement other than a disbursement to or for the benefit of the grantor of the power, unless the grantor has authorized the disbursement in writing.

(k) Nothing in this section limits the use or effect of any other form of power of attorney for transactions with a financial institution. Nothing in this section creates an implication that a financial institution is liable for acting in reliance upon a power of attorney under circumstances where the requirements of subdivision (f) are not satisfied. Nothing in this section affects any immunity that may otherwise exist apart from this section.

(l) Nothing in this section prevents the attorney-in-fact from also being designated as a P.O.D. payee.

(m) Except as otherwise provided in this section, the Power of Attorney Law, Division 4.5 (commencing with Section 4000) shall not apply to a special power of attorney under this section. Section 4130 and Part 5 (commencing with Section 4900) of Division 4.5 shall apply to a special power of attorney under this section.

(Amended by Stats. 1995, Ch. 300, Sec. 15. Effective August 3, 1995.)



5205

This part applies to accounts in existence on July 1, 1990, and accounts thereafter established.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 3. Ownership Between Parties and Their Creditors and Successors

5301

(a) An account belongs, during the lifetime of all parties, to the parties in proportion to the net contributions by each, unless there is clear and convincing evidence of a different intent.

(b) If a party makes an excess withdrawal from an account, the other parties to the account shall have an ownership interest in the excess withdrawal in proportion to the net contributions of each to the amount on deposit in the account immediately following the excess withdrawal, unless there is clear and convincing evidence of a contrary agreement between the parties.

(c) Only a living party, or a conservator, guardian, or agent acting on behalf of a living party, shall be permitted to make a claim to recover the living party s ownership interest in an excess withdrawal, pursuant to subdivision (b). A court may, at its discretion, and in the interest of justice, reduce any recovery under this section to reflect funds withdrawn and applied for the benefit of the claiming party.

(d) In the case of a P.O.D. account, the P.O.D. payee has no rights to the sums on deposit during the lifetime of any party, unless there is clear and convincing evidence of a different intent.

(e) In the case of a Totten trust account, the beneficiary has no rights to the sums on deposit during the lifetime of any party, unless there is clear and convincing evidence of a different intent. If there is an irrevocable trust, the account belongs beneficially to the beneficiary.

(f) For purposes of this section, excess withdrawal means the amount of a party s withdrawal that exceeds that party s net contribution on deposit in the account immediately preceding the withdrawal.

(Amended by Stats. 2012, Ch. 235, Sec. 1. Effective January 1, 2013.)



5302

Subject to Section 5600:

(a) Sums remaining on deposit at the death of a party to a joint account belong to the surviving party or parties as against the estate of the decedent unless there is clear and convincing evidence of a different intent. If there are two or more surviving parties, their respective ownerships during lifetime are in proportion to their previous ownership interests under Section 5301 augmented by an equal share for each survivor of any interest the decedent may have owned in the account immediately before the decedent s death; and the right of survivorship continues between the surviving parties.

(b) If the account is a P.O.D. account:

(1) On death of one of two or more parties, the rights to any sums remaining on deposit are governed by subdivision (a).

(2) On death of the sole party or of the survivor of two or more parties, (A) any sums remaining on deposit belong to the P.O.D. payee or payees if surviving, or to the survivor of them if one or more die before the party, (B) if two or more P.O.D. payees survive, any sums remaining on deposit belong to them in equal and undivided shares unless the terms of the account or deposit agreement expressly provide for different shares, and (C) if two or more P.O.D. payees survive, there is no right of survivorship in the event of death of a P.O.D. payee thereafter unless the terms of the account or deposit agreement expressly provide for survivorship between them.

(c) If the account is a Totten trust account:

(1) On death of one of two or more trustees, the rights to any sums remaining on deposit are governed by subdivision (a).

(2) On death of the sole trustee or the survivor of two or more trustees, (A) any sums remaining on deposit belong to the person or persons named as beneficiaries, if surviving, or to the survivor of them if one or more die before the trustee, unless there is clear and convincing evidence of a different intent, (B) if two or more beneficiaries survive, any sums remaining on deposit belong to them in equal and undivided shares unless the terms of the account or deposit agreement expressly provide for different shares, and (C) if two or more beneficiaries survive, there is no right of survivorship in event of death of any beneficiary thereafter unless the terms of the account or deposit agreement expressly provide for survivorship between them.

(d) In other cases, the death of any party to a multiple-party account has no effect on beneficial ownership of the account other than to transfer the rights of the decedent as part of the decedent s estate.

(e) A right of survivorship arising from the express terms of the account or under this section, a beneficiary designation in a Totten trust account, or a P.O.D. payee designation, cannot be changed by will.

(Amended by Stats. 2001, Ch. 417, Sec. 8. Effective January 1, 2002.)



5303

(a) The provisions of Section 5302 as to rights of survivorship are determined by the form of the account at the death of a party.

(b) Once established, the terms of a multiple-party account can be changed only by any of the following methods:

(1) Closing the account and reopening it under different terms.

(2) Presenting to the financial institution a modification agreement that is signed by all parties with a present right of withdrawal. If the financial institution has a form for this purpose, it may require use of the form.

(3) If the provisions of the terms of the account or deposit agreement provide a method of modification of the terms of the account, complying with those provisions.

(4) As provided in subdivision (c) of Section 5405.

(c) During the lifetime of a party, the terms of the account may be changed as provided in subdivision (b) to eliminate or to add rights of survivorship. Withdrawal of funds from the account by a party also eliminates rights of survivorship with respect to the funds withdrawn to the extent of the withdrawing party s net contribution to the account.

(Amended by Stats. 2012, Ch. 235, Sec. 2. Effective January 1, 2013.)



5304

Any transfers resulting from the application of Section 5302 are effective by reason of the account contracts involved and this part and are not to be considered as testamentary. The right under this part of a surviving party to a joint account, or of a beneficiary, or of a P.O.D. payee, to the sums on deposit on the death of a party to a multiple-party account shall not be denied, abridged, or affected because such right has not been created by a writing executed in accordance with the laws of this state prescribing the requirements to effect a valid testamentary disposition of property.

(Enacted by Stats. 1990, Ch. 79.)



5305

(a) Notwithstanding Sections 5301 to 5303, inclusive, if parties to an account are married to each other, whether or not they are so described in the deposit agreement, their net contribution to the account is presumed to be and remain their community property.

(b) Notwithstanding Sections 2581 and 2640 of the Family Code, the presumption established by this section is a presumption affecting the burden of proof and may be rebutted by proof of either of the following:

(1) The sums on deposit that are claimed to be separate property can be traced from separate property unless it is proved that the married persons made a written agreement that expressed their clear intent that the sums be their community property.

(2) The married persons made a written agreement, separate from the deposit agreement, that expressly provided that the sums on deposit, claimed not to be community property, were not to be community property.

(c) Except as provided in Section 5307, a right of survivorship arising from the express terms of the account or under Section 5302, a beneficiary designation in a Totten trust account, or a P.O.D. payee designation, may not be changed by will.

(d) Except as provided in subdivisions (b) and (c), a multiple-party account created with community property funds does not in any way alter community property rights.

(Amended by Stats. 1993, Ch. 219, Sec. 224.7. Effective January 1, 1994.)



5306

For the purposes of this chapter, if an account is expressly described in the deposit agreement as a tenancy in common account, no right of survivorship arises from the terms of the account or under Section 5302 unless the terms of the account or deposit agreement expressly provide for survivorship.

(Enacted by Stats. 1990, Ch. 79.)



5307

For the purposes of this chapter, except to the extent the terms of the account or deposit agreement expressly provide otherwise, if the parties to an account are married to each other and the account is expressly described in the account agreement as a community property account, the ownership of the account during lifetime and after the death of a spouse is governed by the law governing community property generally.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 4. Protection of Financial Institution

5401

(a) Financial institutions may enter into multiple-party accounts to the same extent that they may enter into single-party accounts. Any multiple-party account may be paid, on request and according to its terms, to any one or more of the parties or agents.

(b) The terms of the account or deposit agreement may require the signatures of more than one of the parties to a multiple-party account during their lifetimes or of more than one of the survivors after the death of any one of them on any check, check endorsement, receipt, notice of withdrawal, request for withdrawal, or withdrawal order. In such case, the financial institution shall pay the sums on deposit only in accordance with such terms, but those terms do not limit the right of the sole survivor or of all of the survivors to receive the sums on deposit.

(c) A financial institution is not required to do any of the following pursuant to Section 5301, 5303, or any other provision of this part:

(1) Inquire as to the source of funds received for deposit to a multiple-party account, or inquire as to the proposed application of any sum withdrawn from an account, for purposes of establishing net contributions.

(2) Determine any party s net contribution.

(3) Limit withdrawals or any other use of an account based on the net contribution of any party, whether or not the financial institution has actual knowledge of each party s contribution.

(d) All funds in an account, unless otherwise agreed in writing by the financial institution and the parties to the account, remain subject to liens, security interests, rights of setoff, and charges, notwithstanding the determination or allocation of net contributions with respect to the parties.

(Amended by Stats. 2012, Ch. 235, Sec. 3. Effective January 1, 2013.)



5402

Any sums in a joint account may be paid, on request and according to its terms, to any party without regard to whether any other party is incapacitated or deceased at the time the payment is demanded; but payment may not be made to the personal representative or heirs of a deceased party unless proof of death is presented to the financial institution showing that the decedent was the last surviving party or unless there is no right of survivorship under Section 5302.

(Enacted by Stats. 1990, Ch. 79.)



5403

Any P.O.D. account may be paid, on request and according to its terms, to any original party to the account. Payment may be made, on request, to the P. O.D. payee or to the personal representative or heirs of a deceased P.O.D. payee upon presentation to the financial institution of proof of death showing that the P.O.D. payee survived all persons named as original payees. Payment may be made to the personal representative or heirs of a deceased original payee if proof of death is presented to the financial institution showing that the deceased original payee was the survivor of all other persons named on the account either as an original payee or as P.O.D. payee.

(Enacted by Stats. 1990, Ch. 79.)



5404

Any Totten trust account may be paid, on request and according to its terms, to any trustee. Unless the financial institution has received written notice that the beneficiary has a vested interest not dependent upon surviving the trustee, payment may be made to the personal representative or heirs of a deceased trustee if proof of death is presented to the financial institution showing that the deceased trustee was the survivor of all other persons named on the account either as trustee or beneficiary. A Totten trust account may be paid to a beneficiary or beneficiaries or the personal representative or heirs of a beneficiary or beneficiaries if proof of death is presented to the financial institution showing that the beneficiary or beneficiaries survived all persons named as trustees.

(Enacted by Stats. 1990, Ch. 79.)



5405

(a) Payment made pursuant to Section 5401, 5402, 5403, or 5404 discharges the financial institution from all claims for amounts so paid whether or not the payment is consistent with the beneficial ownership of the account as between parties, P.O.D. payees, or beneficiaries, or their successors.

(b) The protection provided by subdivision (a) does not extend to payments made after the financial institution has been served with a court order restraining payment. No other notice or any other information shown to have been available to a financial institution shall affect its right to the protection provided by subdivision (a).

(c) Unless the notice is withdrawn by a subsequent writing, after receipt of a written notice from any party that withdrawals in accordance with the terms of the account, other than a checking account, share draft account, or other similar third-party payment instrument, should not be permitted, except with the signatures of more than one of the parties during their lifetimes or of more than one of the survivors after the death of any one of the parties, the financial institution may only pay the sums on deposit in accordance with the written instructions pending determination of the rights of the parties or their successors. No liability shall attach to the financial institution for complying with the terms of any written notice provided pursuant to this subdivision.

(d) The protection provided by this section has no bearing on the rights of parties in disputes between themselves or their successors concerning the beneficial ownership of funds in, or withdrawn from, multiple-party accounts and is in addition to, and not exclusive of, any protection provided the financial institution by any other provision of law.

(Enacted by Stats. 1990, Ch. 79.)



5406

The provisions of this chapter that apply to the payment of a Totten trust account apply to an account in the name of one or more parties as trustee for one or more other persons if the financial institution has no other or further notice in writing that the account is not a Totten trust account as defined in Section 80.

(Enacted by Stats. 1990, Ch. 79.)



5407

If a financial institution is required or permitted to make payment pursuant to this chapter to a person who is a minor:

(a) If the minor is a party to a multiple-party account, payment may be made to the minor or to the minor s order, and payment so made is a valid release and discharge of the financial institution, but this subdivision does not apply if the account is to be paid to the minor because the minor was designated as a P.O. D. payee or as a beneficiary of a Totten trust account.

(b) In cases where subdivision (a) does not apply, payment shall be made pursuant to the California Uniform Transfers to Minors Act (Part 9 (commencing with Section 3900) of Division 4), or as provided in Chapter 2 (commencing with Section 3400) of Part 8 of Division 4.

(Enacted by Stats. 1990, Ch. 79.)









PART 3. UNIFORM TOD SECURITY REGISTRATION ACT

5500

(a) This part shall be known as and may be cited as the Uniform TOD Security Registration Act.

(b) This part shall be liberally construed and applied to promote its underlying purposes and policy.

(c) The underlying purposes and policy of this act are to (1) encourage development of a title form for use by individuals that is effective, without probate and estate administration, for transferring property at death in accordance with directions of a deceased owner of a security as included in the title form in which the security is held and (2) protect issuers offering and implementing the new title form.

(d) Unless displaced by the particular provisions of this part, the principles of law and equity supplement its provisions.

(Added by Stats. 1998, Ch. 242, Sec. 2. Effective January 1, 1999.)



5501

For purposes of this part:

(a) Beneficiary form means a registration of a security that indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner.

(b) Register, including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.

(c) Registering entity means a person who originates or transfers a security title by registration, and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

(d) Security means a share, participation, or other interest in property, in a business, or in an obligation of an enterprise or other issuer, and includes a certificated security, an uncertificated security, and a security account.

(e) (1) Security account means any of the following:

(A) A reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, cash equivalents, interest, earnings, or dividends earned or declared on a security in an account, a reinvestment account, or a brokerage account, whether or not credited to the account before the owner s death.

(B) An investment management or custody account with a trust company or a trust department of a bank with trust powers, including the securities in the account, the cash balance in the account, and cash equivalents, and interest, earnings, or dividends earned or declared on a security in the account, whether or not credited to the account before the owner s death.

(C) A cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner s death.

(2) For the purposes of this subdivision, cash equivalent means an investment that is easily converted into cash, including, treasury bills, treasury notes, money market funds, savings bonds, short-term instruments, and short-term obligations.

(f) This section may not be construed to govern cash equivalents in multiple-party accounts that are governed by the California Multiple-Party Accounts Law, Part 2 (commencing with Section 5100).

(Amended by Stats. 2002, Ch. 809, Sec. 3. Effective January 1, 2003.)



5502

Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more individuals with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties, or as owners of community property held in survivorship form, and not as tenants in common.

(Added by Stats. 1998, Ch. 242, Sec. 2. Effective January 1, 1999.)



5503

A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity s principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the law of the state listed as the owner s address at the time of registration. A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.

(Added by Stats. 1998, Ch. 242, Sec. 2. Effective January 1, 1999.)



5504

A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.

(Added by Stats. 1998, Ch. 242, Sec. 2. Effective January 1, 1999.)



5505

Registration in beneficiary form may be shown by the words transfer on death or the abbreviation TOD, or by the words pay on death or the abbreviation POD, after the name of the registered owner and before the name of a beneficiary.

(Added by Stats. 1998, Ch. 242, Sec. 2. Effective January 1, 1999.)



5506

The designation of a TOD beneficiary on a registration in beneficiary form has no effect on ownership until the owner s death. A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then surviving owners without the consent of the beneficiary.

(Added by Stats. 1998, Ch. 242, Sec. 2. Effective January 1, 1999.)



5507

On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survive the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.

(Added by Stats. 1998, Ch. 242, Sec. 2. Effective January 1, 1999.)



5508

(a) A registering entity is not required to offer or to accept requests for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this part.

(b) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented as provided in this part.

(c) A registering entity is discharged from all claims to a security by the estate, creditors, heirs, or devisees of a deceased owner if it registers a transfer of the security in accordance with Section 5507 and does so in good faith reliance (1) on the registration, (2) on this part, and (3) on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or the surviving beneficiary s representatives, or other information available to the registering entity. The protections of this part do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity shall affect its right to protection under this part.

(d) The protection provided by this part to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.

(Added by Stats. 1998, Ch. 242, Sec. 2. Effective January 1, 1999.)



5509

(a) Any transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this part and is not testamentary.

(b) This part does not limit the rights of a surviving spouse or creditors of security owners against beneficiaries and other transferees under other laws of this state.

(Added by Stats. 1998, Ch. 242, Sec. 2. Effective January 1, 1999.)



5510

(a) A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests for (1) registrations in beneficiary form, and (2) implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary.

(b) The terms and conditions established pursuant to subdivision (a) may provide for (1) proving death, (2) avoiding or resolving any problems concerning fractional shares, (3) designating primary and contingent beneficiaries, and (4) substituting a named beneficiary s descendants to take in the place of the named beneficiary in the event of the beneficiary s death. Substitution may be indicated by appending to the name of the primary beneficiary the letters LDPS, standing for lineal descendants per stirpes. This designation substitutes a deceased beneficiary s descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary s domicile at the owner s death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity s terms and conditions.

(c) The following are illustrations of registrations in beneficiary form that a registering entity may authorize:

(1) Sole owner-sole beneficiary: John S. Brown TOD (or POD) John S. Brown, Jr.

(2) Multiple owners-sole beneficiary: John S. Brown Mary B. Brown, JT TEN TOD John S. Brown, Jr.

(3) Multiple owners-primary and secondary (substituted) beneficiaries: John S. Brown Mary B. Brown, JT TEN TOD John S. Brown, Jr. SUB BENE Peter Q. Brown , or John S. Brown Mary B. Brown JT TEN TOD John S. Brown Jr. LDPS.

(Added by Stats. 1998, Ch. 242, Sec. 2. Effective January 1, 1999.)



5511

Nothing in this part alters the community character of community property or community rights in community property. This part is subject to Chapter 2 (commencing with Section 5010) of Part 1 of Division 5.

(Added by Stats. 1998, Ch. 242, Sec. 2. Effective January 1, 1999.)



5512

This part applies to registrations of securities in beneficiary form made before, on, or after January 1, 1999, by decedents dying on or after January 1, 1999.

(Added by Stats. 1998, Ch. 242, Sec. 2. Effective January 1, 1999.)






PART 4. NONPROBATE TRANSFER TO FORMER SPOUSE

5600

(a) Except as provided in subdivision (b), a nonprobate transfer to the transferor s former spouse, in an instrument executed by the transferor before or during the marriage, fails if, at the time of the transferor s death, the former spouse is not the transferor s surviving spouse as defined in Section 78, as a result of the dissolution or annulment of the marriage. A judgment of legal separation that does not terminate the status of husband and wife is not a dissolution for purposes of this section.

(b) Subdivision (a) does not cause a nonprobate transfer to fail in any of the following cases:

(1) The nonprobate transfer is not subject to revocation by the transferor at the time of the transferor s death.

(2) There is clear and convincing evidence that the transferor intended to preserve the nonprobate transfer to the former spouse.

(3) A court order that the nonprobate transfer be maintained on behalf of the former spouse is in effect at the time of the transferor s death.

(c) Where a nonprobate transfer fails by operation of this section, the instrument making the nonprobate transfer shall be treated as it would if the former spouse failed to survive the transferor.

(d) Nothing in this section affects the rights of a subsequent purchaser or encumbrancer for value in good faith who relies on the apparent failure of a nonprobate transfer under this section or who lacks knowledge of the failure of a nonprobate transfer under this section.

(e) As used in this section, nonprobate transfer means a provision, other than a provision of a life insurance policy, of either of the following types:

(1) A provision of a type described in Section 5000.

(2) A provision in an instrument that operates on death, other than a will, conferring a power of appointment or naming a trustee.

(Added by Stats. 2001, Ch. 417, Sec. 9. Effective January 1, 2002.)



5601

(a) Except as provided in subdivision (b), a joint tenancy between the decedent and the decedent s former spouse, created before or during the marriage, is severed as to the decedent s interest if, at the time of the decedent s death, the former spouse is not the decedent s surviving spouse as defined in Section 78, as a result of the dissolution or annulment of the marriage. A judgment of legal separation that does not terminate the status of husband and wife is not a dissolution for purposes of this section.

(b) Subdivision (a) does not sever a joint tenancy in either of the following cases:

(1) The joint tenancy is not subject to severance by the decedent at the time of the decedent s death.

(2) There is clear and convincing evidence that the decedent intended to preserve the joint tenancy in favor of the former spouse.

(c) Nothing in this section affects the rights of a subsequent purchaser or encumbrancer for value in good faith who relies on an apparent severance under this section or who lacks knowledge of a severance under this section.

(d) For purposes of this section, property held in joint tenancy includes property held as community property with right of survivorship, as described in Section 682.1 of the Civil Code.

(Added by Stats. 2001, Ch. 417, Sec. 9. Effective January 1, 2002.)



5602

(a) Nothing in this part affects the rights of a purchaser or encumbrancer of real property for value who in good faith relies on an affidavit or a declaration under penalty of perjury under the laws of this state that states all of the following:

(1) The name of the decedent.

(2) The date and place of the decedent s death.

(3) A description of the real property transferred to the affiant or declarant by an instrument making a nonprobate transfer or by operation of joint tenancy survivorship.

(4) Either of the following, as appropriate:

(A) The affiant or declarant is the surviving spouse of the decedent.

(B) The affiant or declarant is not the surviving spouse of the decedent, but the rights of the affiant or declarant to the described property are not affected by Section 5600 or 5601.

(b) A person relying on an affidavit or declaration made pursuant to subdivision (a) has no duty to inquire into the truth of the matters stated in the affidavit or declaration.

(c) An affidavit or declaration made pursuant to subdivision (a) may be recorded.

(Added by Stats. 2001, Ch. 417, Sec. 9. Effective January 1, 2002.)



5603

Nothing in this part is intended to limit the court s authority to order a party to a dissolution or annulment of marriage to maintain the former spouse as a beneficiary on any nonprobate transfer described in this part, or to preserve a joint tenancy in favor of the former spouse.

(Added by Stats. 2001, Ch. 417, Sec. 9. Effective January 1, 2002.)



5604

(a) This part is operative on January 1, 2002.

(b) Except as provided in subdivision (c), this part applies to an instrument making a nonprobate transfer or creating a joint tenancy whether executed before, on, or after the operative date of this part.

(c) Sections 5600 and 5601 do not apply, and the applicable law in effect before the operative date of this part applies, to an instrument making a nonprobate transfer or creating a joint tenancy in either of the following circumstances:

(1) The person making the nonprobate transfer or creating the joint tenancy dies before the operative date of this part.

(2) The dissolution of marriage or other event that terminates the status of the nonprobate transfer beneficiary or joint tenant as a surviving spouse occurs before the operative date of this part.

(Added by Stats. 2001, Ch. 417, Sec. 9. Effective January 1, 2002.)






PART 5. GIFTS IN VIEW OF IMPENDING DEATH

5700

As used in this part, gift means a transfer of personal property made voluntarily and without consideration.

(Added by Stats. 1991, Ch. 1055, Sec. 18.)



5701

Except as provided in this part, a gift in view of impending death is subject to the general law relating to gifts of personal property.

(Added by Stats. 1991, Ch. 1055, Sec. 18.)



5702

(a) A gift in view of impending death is one which is made in contemplation, fear, or peril of impending death, whether from illness or other cause, and with intent that it shall be revoked if the giver recovers from the illness or escapes from the peril.

(b) A reference in a statute to a gift in view of death means a gift in view of impending death.

(Added by Stats. 1991, Ch. 1055, Sec. 18.)



5703

A gift made during the last illness of the giver, or under circumstances which would naturally impress the giver with an expectation of speedy death, is presumed to be a gift in view of impending death.

(Added by Stats. 1991, Ch. 1055, Sec. 18.)



5704

(a) A gift in view of impending death is revoked by:

(1) The giver s recovery from the illness, or escape from the peril, under the presence of which it was made.

(2) The death of the donee before the death of the giver.

(b) A gift in view of impending death may be revoked by:

(1) The giver at any time.

(2) The giver s will if the will expresses an intention to revoke the gift.

(c) A gift in view of impending death is not affected by a previous will of the giver.

(d) Notwithstanding subdivisions (a) and (b), when the gift has been delivered to the donee, the rights of a purchaser or encumbrancer, acting before the revocation in good faith, for a valuable consideration, and without knowledge of the conditional nature of the gift, are not affected by the revocation.

(Added by Stats. 1991, Ch. 1055, Sec. 18.)



5705

A gift in view of impending death is subject to Section 9653.

(Added by Stats. 1991, Ch. 1055, Sec. 18.)









DIVISION 6. WILLS AND INTESTATE SUCCESSION

PART 1. WILLS

CHAPTER 1. General Provisions

6100

(a) An individual 18 or more years of age who is of sound mind may make a will.

(b) A conservator may make a will for the conservatee if the conservator has been so authorized by a court order pursuant to Section 2580. Nothing in this section shall impair the right of a conservatee who is mentally competent to make a will from revoking or amending a will made by the conservator or making a new and inconsistent will.

(Amended by Stats. 1995, Ch. 730, Sec. 7. Effective January 1, 1996.)



6100.5

(a) An individual is not mentally competent to make a will if at the time of making the will either of the following is true:

(1) The individual does not have sufficient mental capacity to be able to (A) understand the nature of the testamentary act, (B) understand and recollect the nature and situation of the individual s property, or (C) remember and understand the individual s relations to living descendants, spouse, and parents, and those whose interests are affected by the will.

(2) The individual suffers from a mental disorder with symptoms including delusions or hallucinations, which delusions or hallucinations result in the individual s devising property in a way which, except for the existence of the delusions or hallucinations, the individual would not have done.

(b) Nothing in this section supersedes existing law relating to the admissibility of evidence to prove the existence of mental incompetence or mental disorders.

(c) Notwithstanding subdivision (a), a conservator may make a will on behalf of a conservatee if the conservator has been so authorized by a court order pursuant to Section 2580.

(Amended by Stats. 1995, Ch. 730, Sec. 8. Effective January 1, 1996.)



6101

A will may dispose of the following property:

(a) The testator s separate property.

(b) The one-half of the community property that belongs to the testator under Section 100.

(c) The one-half of the testator s quasi-community property that belongs to the testator under Section 101.

(Enacted by Stats. 1990, Ch. 79.)



6102

A will may make a disposition of property to any person, including but not limited to any of the following:

(a) An individual.

(b) A corporation.

(c) An unincorporated association, society, lodge, or any branch thereof.

(d) A county, city, city and county, or any municipal corporation.

(e) Any state, including this state.

(f) The United States or any instrumentality thereof.

(g) A foreign country or a governmental entity therein.

(Enacted by Stats. 1990, Ch. 79.)



6103

Except as otherwise specifically provided, Chapter 1 (commencing with Section 6100), Chapter 2 (commencing with Section 6110), Chapter 3 (commencing with Section 6120), Chapter 4 (commencing with Section 6130), Chapter 6 (commencing with Section 6200), and Chapter 7 (commencing with Section 6300) of this division, and Part 1 (commencing with Section 21101) of Division 11, do not apply where the testator died before January 1, 1985, and the law applicable prior to January 1, 1985, continues to apply where the testator died before January 1, 1985.

(Amended by Stats. 2002, Ch. 138, Sec. 6. Effective January 1, 2003.)



6104

The execution or revocation of a will or a part of a will is ineffective to the extent the execution or revocation was procured by duress, menace, fraud, or undue influence.

(Enacted by Stats. 1990, Ch. 79.)



6105

A will, the validity of which is made conditional by its own terms, shall be admitted to probate or rejected, or denied effect after admission to probate, in conformity with the condition.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 2. Execution of Wills

6110

(a) Except as provided in this part, a will shall be in writing and satisfy the requirements of this section.

(b) The will shall be signed by one of the following:

(1) By the testator.

(2) In the testator s name by some other person in the testator s presence and by the testator s direction.

(3) By a conservator pursuant to a court order to make a will under Section 2580.

(c) (1) Except as provided in paragraph (2), the will shall be witnessed by being signed, during the testator s lifetime, by at least two persons each of whom (A) being present at the same time, witnessed either the signing of the will or the testator s acknowledgment of the signature or of the will and (B) understand that the instrument they sign is the testator s will.

(2) If a will was not executed in compliance with paragraph (1), the will shall be treated as if it was executed in compliance with that paragraph if the proponent of the will establishes by clear and convincing evidence that, at the time the testator signed the will, the testator intended the will to constitute the testator s will.

(Amended by Stats. 2008, Ch. 53, Sec. 1. Effective January 1, 2009.)



6111

(a) A will that does not comply with Section 6110 is valid as a holographic will, whether or not witnessed, if the signature and the material provisions are in the handwriting of the testator.

(b) If a holographic will does not contain a statement as to the date of its execution and:

(1) If the omission results in doubt as to whether its provisions or the inconsistent provisions of another will are controlling, the holographic will is invalid to the extent of the inconsistency unless the time of its execution is established to be after the date of execution of the other will.

(2) If it is established that the testator lacked testamentary capacity at any time during which the will might have been executed, the will is invalid unless it is established that it was executed at a time when the testator had testamentary capacity.

(c) Any statement of testamentary intent contained in a holographic will may be set forth either in the testator s own handwriting or as part of a commercially printed form will.

(Amended by Stats. 1990, Ch. 710, Sec. 13. Operative July 1, 1991, by Sec. 48 of Ch. 710.)



6111.5

Extrinsic evidence is admissible to determine whether a document constitutes a will pursuant to Section 6110 or 6111, or to determine the meaning of a will or a portion of a will if the meaning is unclear.

(Added by Stats. 1990, Ch. 710, Sec. 14. Operative July 1, 1991, by Sec. 48 of Ch. 710.)



6112

(a) Any person generally competent to be a witness may act as a witness to a will.

(b) A will or any provision thereof is not invalid because the will is signed by an interested witness.

(c) Unless there are at least two other subscribing witnesses to the will who are disinterested witnesses, the fact that the will makes a devise to a subscribing witness creates a presumption that the witness procured the devise by duress, menace, fraud, or undue influence. This presumption is a presumption affecting the burden of proof. This presumption does not apply where the witness is a person to whom the devise is made solely in a fiduciary capacity.

(d) If a devise made by the will to an interested witness fails because the presumption established by subdivision (c) applies to the devise and the witness fails to rebut the presumption, the interested witness shall take such proportion of the devise made to the witness in the will as does not exceed the share of the estate which would be distributed to the witness if the will were not established. Nothing in this subdivision affects the law that applies where it is established that the witness procured a devise by duress, menace, fraud, or undue influence.

(Enacted by Stats. 1990, Ch. 79.)



6113

A written will is validly executed if its execution complies with any of the following:

(a) The will is executed in compliance with Section 6110 or 6111 or Chapter 6 (commencing with Section 6200) (California statutory will) or Chapter 11 (commencing with Section 6380) (Uniform International Wills Act).

(b) The execution of the will complies with the law at the time of execution of the place where the will is executed.

(c) The execution of the will complies with the law of the place where at the time of execution or at the time of death the testator is domiciled, has a place of abode, or is a national.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 3. Revocation and Revival

6120

A will or any part thereof is revoked by any of the following:

(a) A subsequent will which revokes the prior will or part expressly or by inconsistency.

(b) Being burned, torn, canceled, obliterated, or destroyed, with the intent and for the purpose of revoking it, by either (1) the testator or (2) another person in the testator s presence and by the testator s direction.

(Enacted by Stats. 1990, Ch. 79.)



6121

A will executed in duplicate or any part thereof is revoked if one of the duplicates is burned, torn, canceled, obliterated, or destroyed, with the intent and for the purpose of revoking it, by either (1) the testator or (2) another person in the testator s presence and by the testator s direction.

(Enacted by Stats. 1990, Ch. 79.)



6122

(a) Unless the will expressly provides otherwise, if after executing a will the testator s marriage is dissolved or annulled, the dissolution or annulment revokes all of the following:

(1) Any disposition or appointment of property made by the will to the former spouse.

(2) Any provision of the will conferring a general or special power of appointment on the former spouse.

(3) Any provision of the will nominating the former spouse as executor, trustee, conservator, or guardian.

(b) If any disposition or other provision of a will is revoked solely by this section, it is revived by the testator s remarriage to the former spouse.

(c) In case of revocation by dissolution or annulment:

(1) Property prevented from passing to a former spouse because of the revocation passes as if the former spouse failed to survive the testator.

(2) Other provisions of the will conferring some power or office on the former spouse shall be interpreted as if the former spouse failed to survive the testator.

(d) For purposes of this section, dissolution or annulment means any dissolution or annulment which would exclude the spouse as a surviving spouse within the meaning of Section 78. A decree of legal separation which does not terminate the status of husband and wife is not a dissolution for purposes of this section.

(e) Except as provided in Section 6122.1, no change of circumstances other than as described in this section revokes a will.

(f) Subdivisions (a) to (d), inclusive, do not apply to any case where the final judgment of dissolution or annulment of marriage occurs before January 1, 1985. That case is governed by the law in effect prior to January 1, 1985.

(Amended by Stats. 2002, Ch. 664, Sec. 179. Effective January 1, 2003.)



6122.1

(a) Unless the will expressly provides otherwise, if after executing a will the testator s domestic partnership is terminated, the termination revokes all of the following:

(1) Any disposition or appointment of property made by the will to the former domestic partner.

(2) Any provision of the will conferring a general or special power of appointment on the former domestic partner.

(3) Any provision of the will nominating the former domestic partner as executor, trustee, conservator, or guardian.

(b) If any disposition or other provision of a will is revoked solely by this section, it is revived by the testator establishing another domestic partnership with the former domestic partner.

(c) In case of revocation by termination of a domestic partnership:

(1) Property prevented from passing to a former domestic partner because of the revocation passes as if the former domestic partner failed to survive the testator.

(2) Other provisions of the will conferring some power or office on the former domestic partner shall be interpreted as if the former domestic partner failed to survive the testator.

(d) This section shall apply only to wills executed on or after January 1, 2002.

(Added by Stats. 2001, Ch. 893, Sec. 51. Effective January 1, 2002.)



6123

(a) If a second will which, had it remained effective at death, would have revoked the first will in whole or in part, is thereafter revoked by acts under Section 6120 or 6121, the first will is revoked in whole or in part unless it is evident from the circumstances of the revocation of the second will or from the testator s contemporary or subsequent declarations that the testator intended the first will to take effect as executed.

(b) If a second will which, had it remained effective at death, would have revoked the first will in whole or in part, is thereafter revoked by a third will, the first will is revoked in whole or in part, except to the extent it appears from the terms of the third will that the testator intended the first will to take effect.

(Enacted by Stats. 1990, Ch. 79.)



6124

If the testator s will was last in the testator s possession, the testator was competent until death, and neither the will nor a duplicate original of the will can be found after the testator s death, it is presumed that the testator destroyed the will with intent to revoke it. This presumption is a presumption affecting the burden of producing evidence.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 4. Reference to Matters Outside the Will

6130

A writing in existence when a will is executed may be incorporated by reference if the language of the will manifests this intent and describes the writing sufficiently to permit its identification.

(Enacted by Stats. 1990, Ch. 79.)



6131

A will may dispose of property by reference to acts and events that have significance apart from their effect upon the dispositions made by the will, whether the acts and events occur before or after the execution of the will or before or after the testator s death. The execution or revocation of a will of another person is such an event.

(Enacted by Stats. 1990, Ch. 79.)



6132

(a) Notwithstanding any other provision, a will may refer to a writing that directs disposition of tangible personal property not otherwise specifically disposed of by the will, except for money that is common coin or currency and property used primarily in a trade or business. A writing directing disposition of a testator s tangible personal property is effective if all of the following conditions are satisfied:

(1) An unrevoked will refers to the writing.

(2) The writing is dated and is either in the handwriting of, or signed by, the testator.

(3) The writing describes the items and the recipients of the property with reasonable certainty.

(b) The failure of a writing to conform to the conditions described in paragraph (2) of subdivision (a) does not preclude the introduction of evidence of the existence of the testator s intent regarding the disposition of tangible personal property as authorized by this section.

(c) The writing may be written or signed before or after the execution of the will and need not have significance apart from its effect upon the dispositions of property made by the will. A writing that meets the requirements of this section shall be given effect as if it were actually contained in the will itself, except that if any person designated to receive property in the writing dies before the testator, the property shall pass as further directed in the writing and, in the absence of any further directions, the disposition shall lapse.

(d) The testator may make subsequent handwritten or signed changes to any writing. If there is an inconsistent disposition of tangible personal property as between writings, the most recent writing controls.

(e) (1) If the writing directing disposition of tangible personal property omits a statement as to the date of its execution, and if the omission results in doubt whether its provisions or the provisions of another writing inconsistent with it are controlling, then the writing omitting the statement is invalid to the extent of its inconsistency unless the time of its execution is established to be after the date of execution of the other writing.

(2) If the writing directing disposition of tangible personal property omits a statement as to the date of its execution, and it is established that the testator lacked testamentary capacity at any time during which the writing may have been executed, the writing is invalid unless it is established that it was executed at a time when the testator had testamentary capacity.

(f) (1) Concurrent with the filing of the inventory and appraisal required by Section 8800, the personal representative shall also file the writing that directs disposition of the testator s tangible personal property.

(2) Notwithstanding paragraph (1), if the writing has not been found or is not available at the time of the filing of the inventory and appraisal, the personal representative shall file the writing no later than 60 days prior to filing the petition for final distribution pursuant to Section 11640.

(g) The total value of tangible personal property identified and disposed of in the writing shall not exceed twenty-five thousand dollars ($25,000). If the value of an item of tangible personal property described in the writing exceeds five thousand dollars ($5,000), that item shall not be subject to this section and that item shall be disposed of pursuant to the remainder clause of the will. The value of an item of tangible personal property that is disposed of pursuant to the remainder clause of the will shall not be counted towards the twenty-five thousand dollar ($25,000) limit described in this subdivision.

(h) As used in this section, the following definitions shall apply:

(1) Tangible personal property means articles of personal or household use or ornament, including, but not limited to, furniture, furnishings, automobiles, boats, and jewelry, as well as precious metals in any tangible form, such as bullion or coins and articles held for investment purposes. The term tangible personal property does not mean real property, a mobilehome as defined in Section 798.3 of the Civil Code, intangible property, such as evidences of indebtedness, bank accounts and other monetary deposits, documents of title, or securities.

(2) Common coin or currency means the coins and currency of the United States that are legal tender for the payment of public and private debts, but does not include coins or currency kept or acquired for their historical, artistic, collectable, or investment value apart from their normal use as legal tender for payment.

(Added by Stats. 2006, Ch. 280, Sec. 1. Effective January 1, 2007.)






CHAPTER 6. California Statutory Will

ARTICLE 1. Definitions and Rules of Construction

6200

Unless the provision or context clearly requires otherwise, these definitions and rules of construction govern the construction of this chapter.

(Repealed and added by Stats. 1991, Ch. 1055, Sec. 20.)



6201

Testator means a person choosing to adopt a California statutory will.

(Repealed and added by Stats. 1991, Ch. 1055, Sec. 20.)



6203

Executor means both the person so designated in a California statutory will and any other person acting at any time as the executor or administrator under a California statutory will.

(Repealed and added by Stats. 1991, Ch. 1055, Sec. 20.)



6204

Trustee means both the person so designated in a California statutory will and any other person acting at any time as the trustee under a California statutory will.

(Repealed and added by Stats. 1991, Ch. 1055, Sec. 20.)



6205

Descendants mean children, grandchildren, and their lineal descendants of all generations, with the relationship of parent and child at each generation being determined as provided in Section 21115. A reference to descendants in the plural includes a single descendant where the context so requires.

(Amended by Stats. 2002, Ch. 138, Sec. 7. Effective January 1, 2003.)



6206

A reference in a California statutory will to the Uniform Gifts to Minors Act of any state or the Uniform Transfers to Minors Act of any state includes both the Uniform Gifts to Minors Act of any state and the Uniform Transfers to Minors Act of any state. A reference to a custodian means the person so designated in a California statutory will or any other person acting at any time as a custodian under a Uniform Gifts to Minors Act or Uniform Transfers to Minors Act.

(Repealed and added by Stats. 1991, Ch. 1055, Sec. 20.)



6207

Masculine pronouns include the feminine, and plural and singular words include each other, where appropriate.

(Repealed and added by Stats. 1991, Ch. 1055, Sec. 20.)



6208

(a) If a California statutory will states that a person shall perform an act, the person is required to perform that act.

(b) If a California statutory will states that a person may do an act, the person s decision to do or not to do the act shall be made in the exercise of the person s fiduciary powers.

(Repealed and added by Stats. 1991, Ch. 1055, Sec. 20.)



6209

Whenever a distribution under a California statutory will is to be made to a person s descendants, the property shall be divided into as many equal shares as there are then living descendants of the nearest degree of living descendants and deceased descendants of that same degree who leave descendants then living; and each living descendant of the nearest degree shall receive one share and the share of each deceased descendant of that same degree shall be divided among his or her descendants in the same manner.

(Repealed and added by Stats. 1991, Ch. 1055, Sec. 20.)



6210

Person includes individuals and institutions.

(Repealed and added by Stats. 1991, Ch. 1055, Sec. 20.)



6211

Reference to a person if living or who survives me means a person who survives the decedent by 120 hours. A person who fails to survive the decedent by 120 hours is deemed to have predeceased the decedent for the purpose of a California statutory will, and the beneficiaries are determined accordingly. If it cannot be established by clear and convincing evidence that a person who would otherwise be a beneficiary has survived the decedent by 120 hours, it is deemed that the person failed to survive for the required period. The requirement of this section that a person who survives the decedent must survive the decedent by 120 hours does not apply if the application of the 120-hour survival requirement would result in the escheat of property to the state.

(Repealed and added by Stats. 1991, Ch. 1055, Sec. 20.)






ARTICLE 2. General Provisions

6220

Any individual of sound mind and over the age of 18 may execute a California statutory will under the provisions of this chapter.

(Repealed and added by Stats. 1991, Ch. 1055, Sec. 20.)



6221

A California statutory will shall be executed only as follows:

(a) The testator shall complete the appropriate blanks and shall sign the will.

(b) Each witness shall observe the testator s signing and each witness shall sign his or her name in the presence of the testator.

(Repealed and added by Stats. 1991, Ch. 1055, Sec. 20.)



6222

The execution of the attestation clause provided in the California statutory will by two or more witnesses satisfies Section 8220.

(Repealed and added by Stats. 1991, Ch. 1055, Sec. 20.)



6223

(a) There is only one California statutory will.

(b) The California statutory will includes all of the following:

(1) The contents of the California statutory will form set out in Section 6240, excluding the questions and answers at the beginning of the California statutory will.

(2) By reference, the full texts of each of the following:

(A) The definitions and rules of construction set forth in Article 1 (commencing with Section 6200).

(B) The property disposition clauses adopted by the testator. If no property disposition clause is adopted, Section 6224 shall apply.

(C) The mandatory clauses set forth in Section 6241.

(c) Notwithstanding this section, any California statutory will or California statutory will with trust executed on a form allowed under prior law shall be governed by the law that applied prior to January 1, 1992.

(Repealed and added by Stats. 1991, Ch. 1055, Sec. 20.)



6224

If more than one property disposition clause appearing in paragraphs 2 or 3 of a California statutory will is selected, no gift is made. If more than one property disposition clause in paragraph 5 of a California statutory will form is selected, or if none is selected, the residuary estate of a testator who signs a California statutory will shall be distributed to the testator s heirs as if the testator did not make a will.

(Repealed and added by Stats. 1991, Ch. 1055, Sec. 20.)



6225

Only the texts of property disposition clauses and the mandatory clauses shall be considered in determining their meaning. Their titles shall be disregarded.

(Repealed and added by Stats. 1991, Ch. 1055, Sec. 20.)



6226

(a) A California statutory will may be revoked and may be amended by codicil in the same manner as other wills.

(b) Any additions to or deletions from the California statutory will on the face of the California statutory will form, other than in accordance with the instructions, shall be given effect only where clear and convincing evidence shows that they would effectuate the clear intent of the testator. In the absence of such a showing, the court either may determine that the addition or deletion is ineffective and shall be disregarded, or may determine that all or a portion of the California statutory will is invalid, whichever is more likely to be consistent with the intent of the testator.

(c) Notwithstanding Section 6110, a document executed on a California statutory will form is valid as a will if all of the following requirements are shown to be satisfied by clear and convincing evidence:

(1) The form is signed by the testator.

(2) The court is satisfied that the testator knew and approved of the contents of the will and intended it to have testamentary effect.

(3) The testamentary intent of the maker as reflected in the document is clear.

(Repealed and added by Stats. 1991, Ch. 1055, Sec. 20.)



6227

(a) If after executing a California statutory will the testator s marriage is dissolved or annulled, the dissolution or annulment revokes any disposition of property made by the will to the former spouse and any nomination of the former spouse as executor, trustee, guardian, or custodian made by the will. If any disposition or nomination is revoked solely by this section, it is revived by the testator s remarriage to the former spouse.

(b) In case of revocation by dissolution or annulment:

(1) Property prevented from passing to a former spouse because of the revocation passes as if the former spouse failed to survive the testator.

(2) Provisions nominating the former spouse as executor, trustee, guardian, or custodian shall be interpreted as if the former spouse failed to survive the testator.

(c) For purposes of this section, dissolution or annulment means any dissolution or annulment that would exclude the spouse as a surviving spouse within the meaning of Section 78. A decree of legal separation which does not terminate the status of husband and wife is not a dissolution or annulment for purposes of this section.

(d) This section applies to any California statutory will, without regard to the time when the will was executed, but this section does not apply to any case where the final judgment of dissolution or annulment of marriage occurs before January 1, 1985; and, if the final judgment of dissolution or annulment of marriage occurs before January 1, 1985, the case is governed by the law that applied prior to January 1, 1985.

(Added by Stats. 1991, Ch. 1055, Sec. 20.)






ARTICLE 3. Form and Full Text of Clauses

6240

The following is the California Statutory Will form:

QUESTIONS AND ANSWERS ABOUT THIS CALIFORNIA STATUTORY WILL

The following information, in question and answer form, is not a part of the California Statutory Will. It is designed to help you understand about Wills and to decide if this Will meets your needs. This Will is in a simple form. The complete text of each paragraph of this Will is printed at the end of the Will.

1. What happens if I die without a Will? If you die without a Will, what you own (your assets ) in your name alone will be divided among your spouse, domestic partner, children, or other relatives according to state law. The court will appoint a relative to collect and distribute your assets.

2. What can a Will do for me? In a Will you may designate who will receive your assets at your death. You may designate someone (called an executor ) to appear before the court, collect your assets, pay your debts and taxes, and distribute your assets as you specify. You may nominate someone (called a guardian ) to raise your children who are under age 18. You may designate someone (called a custodian ) to manage assets for your children until they reach any age from 18 to 25.

3. Does a Will avoid probate? No. With or without a Will, assets in your name alone usually go through the court probate process. The court s first job is to determine if your Will is valid.

4. What is community property? Can I give away my share in my Will? If you are married and you or your spouse earned money during your marriage from work and wages, that money (and the assets bought with it) is community property. Your Will can only give away your one-half of community property. Your Will cannot give away your spouse s one-half of community property.

5. Does my Will give away all of my assets? Do all assets go through probate? No. Money in a joint tenancy bank account automatically belongs to the other named owner without probate. If your spouse, domestic partner, or child is on the deed to your house as a joint tenant, the house automatically passes to him or her. Life insurance and retirement plan benefits may pass directly to the named beneficiary. A Will does not necessarily control how these types of nonprobate assets pass at your death.

6. Are there different kinds of Wills? Yes. There are handwritten Wills, typewritten Wills, attorney-prepared Wills, and statutory Wills. All are valid if done precisely as the law requires. You should see a lawyer if you do not want to use this Statutory Will or if you do not understand this form.

7. Who may use this Will? This Will is based on California law. It is designed only for California residents. You may use this form if you are single, married, a member of a domestic partnership, or divorced. You must be age 18 or older and of sound mind.

8. Are there any reasons why I should NOT use this Statutory Will? Yes. This is a simple Will. It is not designed to reduce death taxes or other taxes. Talk to a lawyer to do tax planning, especially if (i) your assets will be worth more than $600,000 or the current amount excluded from estate tax under federal law at your death, (ii) you own business-related assets, (iii) you want to create a trust fund for your children s education or other purposes, (iv) you own assets in some other state, (v) you want to disinherit your spouse, domestic partner, or descendants, or (vi) you have valuable interests in pension or profit-sharing plans. You should talk to a lawyer who knows about estate planning if this Will does not meet your needs. This Will treats most adopted children like natural children. You should talk to a lawyer if you have stepchildren or foster children whom you have not adopted.

9. May I add or cross out any words on this Will? No. If you do, the Will may be invalid or the court may ignore the crossed out or added words. You may only fill in the blanks. You may amend this Will by a separate document (called a codicil). Talk to a lawyer if you want to do something with your assets which is not allowed in this form.

10. May I change my Will? Yes. A Will is not effective until you die. You may make and sign a new Will. You may change your Will at any time, but only by an amendment (called a codicil). You can give away or sell your assets before your death. Your Will only acts on what you own at death.

11. Where should I keep my Will? After you and the witnesses sign the Will, keep your Will in your safe deposit box or other safe place. You should tell trusted family members where your Will is kept.

12. When should I change my Will? You should make and sign a new Will if you marry, divorce, or terminate your domestic partnership after you sign this Will. Divorce, annulment, or termination of a domestic partnership automatically cancels all property stated to pass to a former husband, wife, or domestic partner under this Will, and revokes the designation of a former spouse or domestic partner as executor, custodian, or guardian. You should sign a new Will when you have more children, or if your spouse or a child dies, or a domestic partner dies or marries. You may want to change your Will if there is a large change in the value of your assets. You may also want to change your Will if you enter a domestic partnership or your domestic partnership has been terminated after you sign this Will.

13. What can I do if I do not understand something in this Will? If there is anything in this Will you do not understand, ask a lawyer to explain it to you.

14. What is an executor? An executor is the person you name to collect your assets, pay your debts and taxes, and distribute your assets as the court directs. It may be a person or it may be a qualified bank or trust company.

15. Should I require a bond? You may require that an executor post a bond. A bond is a form of insurance to replace assets that may be mismanaged or stolen by the executor. The cost of the bond is paid from the estate s assets.

16. What is a guardian? Do I need to designate one? If you have children under age 18, you should designate a guardian of their persons to raise them.

17. What is a custodian? Do I need to designate one? A custodian is a person you may designate to manage assets for someone (including a child) who is under the age of 25 and who receives assets under your Will. The custodian manages the assets and pays as much as the custodian determines is proper for health, support, maintenance, and education. The custodian delivers what is left to the person when the person reaches the age you choose (from 18 to 25). No bond is required of a custodian.

18. Should I ask people if they are willing to serve before I designate them as executor, guardian, or custodian? Probably yes. Some people and banks and trust companies may not consent to serve or may not be qualified to act.

19. What happens if I make a gift in this Will to someone and that person dies before I do? A person must survive you by 120 hours to take a gift under this Will. If that person does not, then the gift fails and goes with the rest of your assets. If the person who does not survive you is a relative of yours or your spouse, then certain assets may go to the relative s descendants.

20. What is a trust? There are many kinds of trusts, including trusts created by Wills (called testamentary trusts ) and trusts created during your lifetime (called revocable living trusts ). Both kinds of trusts are long-term arrangements in which a manager (called a trustee ) invests and manages assets for someone (called a beneficiary ) on the terms you specify. Trusts are too complicated to be used in this Statutory Will. You should see a lawyer if you want to create a trust.

21. What is a domestic partner? You have a domestic partner if you have met certain legal requirements and filed a form entitled Declaration of Domestic Partnership with the Secretary of State. Notwithstanding Section 299.6 of the Family Code, if you have not filed a Declaration of Domestic Partnership with the Secretary of State, you do not meet the required definition and should not use the section of the Statutory Will form that refers to domestic partners even if you have registered your domestic partnership with another governmental entity. If you are unsure if you have a domestic partner or if your domestic partnership meets the required definition, please contact the Secretary of State s office.

INSTRUCTIONS

1. READ THE WILL. Read the whole Will first. If you do not understand something, ask a lawyer to explain it to you.

2. FILL IN THE BLANKS. Fill in the blanks. Follow the instructions in the form carefully. Do not add any words to the Will (except for filling in blanks) or cross out any words.

3. DATE AND SIGN THE WILL AND HAVE TWO WITNESSES SIGN IT. Date and sign the Will and have two witnesses sign it. You and the witnesses should read and follow the Notice to Witnesses found at the end of this Will.

*You do not need to have this document notarized. Notarization will not fulfill the witness requirement.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: The California Statutory
Will appears in the hard-copy publication of the chaptered bill.
See Sec. 1 of Chapter 88, Statutes of 2010.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

(Amended by Stats. 2010, Ch. 88, Sec. 1. Effective January 1, 2011. Note: See published chaptered bill for complete section text; the California Statutory Will appears on pages 5 to 10 of Ch. 88.)



6241

The mandatory clauses of the California statutory will form are as follows:

(a) Intestate Disposition. If the testator has not made an effective disposition of the residuary estate, the executor shall distribute it to the testator s heirs at law, their identities and respective shares to be determined according to the laws of the State of California in effect on the date of the testator s death relating to intestate succession of property not acquired from a predeceased spouse.

(b) Powers of Executor.

(1) In addition to any powers now or hereafter conferred upon executors by law, including all powers granted under the Independent Administration of Estates Act, the executor shall have the power to:

(A) Sell estate assets at public or private sale, for cash or on credit terms.

(B) Lease estate assets without restriction as to duration.

(C) Invest any surplus moneys of the estate in real or personal property, as the executor deems advisable.

(2) The executor may distribute estate assets otherwise distributable to a minor beneficiary to one of the following:

(A) The guardian of the minor s person or estate.

(B) Any adult person with whom the minor resides and who has the care, custody, or control of the minor.

(C) A custodian of the minor under the Uniform Transfers to Minors Act as designated in the California statutory will form.

The executor is free of liability and is discharged from any further accountability for distributing assets in compliance with the provisions of this paragraph.

(3) On any distribution of assets from the estate, the executor shall have the discretion to partition, allot, and distribute the assets in the following manner:

(A) In kind, including undivided interest in an asset or in any part of it.

(B) Partly in cash and partly in kind.

(C) Entirely in cash.

If a distribution is being made to more than one beneficiary, the executor shall have the discretion to distribute assets among them on a pro rata or non pro rata basis, with the assets valued as of the date of distribution.

(c) Powers of Guardian. A guardian of the person nominated in the California statutory will shall have the same authority with respect to the person of the ward as a parent having legal custody of a child would have. All powers granted to guardians in this paragraph may be exercised without court authorization.

(Repealed and added by Stats. 1991, Ch. 1055, Sec. 20.)



6242

(a) Except as specifically provided in this chapter, a California statutory will shall include only the texts of the property disposition clauses and the mandatory clauses as they exist on the day the California statutory will is executed.

(b) Sections 6205, 6206, and 6227 apply to every California statutory will, including those executed before January 1, 1985. Section 6211 applies only to California statutory wills executed after July 1, 1991.

(c) Notwithstanding Section 6222, and except as provided in subdivision (b), a California statutory will is governed by the law that applied prior to January 1, 1992, if the California statutory will is executed on a form that (1) was prepared for use under former Sections 56 to 56.14, inclusive, or former Sections 6200 to 6248, inclusive, of the Probate Code, and (2) satisfied the requirements of law that applied prior to January 1, 1992.

(d) A California statutory will does not fail to satisfy the requirements of subdivision (a) merely because the will is executed on a form that incorporates the mandatory clauses of Section 6241 that refer to former Section 1120.2. If the will incorporates the mandatory clauses with a reference to former Section 1120.2, the trustee has the powers listed in Article 2 (commencing with Section 16220) of Chapter 2 of Part 4 of Division 9.

(Amended by Stats. 2004, Ch. 183, Sec. 279. Effective January 1, 2005.)



6243

Except as specifically provided in this chapter, the general law of California applies to a California statutory will.

(Repealed and added by Stats. 1991, Ch. 1055, Sec. 20.)









CHAPTER 7. Uniform Testamentary Additions to Trusts Act

6300

A devise, the validity of which is determinable by the law of this state, may be made by a will to the trustee of a trust established or to be established by the testator or by the testator and some other person or by some other person (including a funded or unfunded life insurance trust, although the settlor has reserved any or all rights of ownership of the insurance contracts) if the trust is identified in the testator s will and its terms are set forth in a written instrument (other than a will) executed before or concurrently with the execution of the testator s will or in the valid last will of a person who has predeceased the testator (regardless of the existence, size, or character of the trust property). The devise is not invalid because the trust is amendable or revocable, or both, or because the trust was amended after the execution of the will or after the death of the testator. Unless the testator s will provides otherwise, the property so devised (1) is not deemed to be held under a testamentary trust of the testator but becomes a part of the trust to which it is given and (2) shall be administered and disposed of in accordance with the provisions of the instrument or will setting forth the terms of the trust, including any amendments thereto made before or after the death of the testator (regardless of whether made before or after the execution of the testator s will). Unless otherwise provided in the will, a revocation or termination of the trust before the death of the testator causes the devise to lapse.

(Enacted by Stats. 1990, Ch. 79.)



6301

This chapter does not invalidate any devise made by a will executed prior to September 17, 1965.

(Enacted by Stats. 1990, Ch. 79.)



6303

This chapter may be cited as the Uniform Testamentary Additions to Trusts Act.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 8. Nonprobate Transfer to Trustee Named in Decedent’s Will

6320

As used in this chapter, unless the context otherwise requires:

(a) Designation means a designation made pursuant to Section 6321.

(b) Instrument includes all of the following:

(1)An insurance, annuity, or endowment contract (including any agreement issued or entered into by the insurer in connection therewith, supplemental thereto, or in settlement thereof).

(2)A pension, retirement benefit, death benefit, stock bonus, profit-sharing or employees saving plan, employee benefit plan, or contract created or entered into by an employer for the benefit of some or all of his or her employees.

(3)A self-employed retirement plan, or an individual retirement annuity or account, established or held pursuant to the Internal Revenue Code.

(4) A multiple-party account, as defined in Section 5132.

(5) Any other written instrument of a type described in Section 5000.

(Amended by Stats. 1992, Ch. 178, Sec. 31.4. Effective January 1, 1993.)



6321

An instrument may designate as a primary or contingent beneficiary, payee, or owner a trustee named or to be named in the will of the person entitled to designate the beneficiary, payee, or owner. The designation shall be made in accordance with the provisions of the contract or plan or, in the absence of such provisions, in a manner approved by the insurer if an insurance, annuity, or endowment contract is involved, and by the trustee, custodian, or person or entity administering the contract or plan, if any. The designation may be made before or after the execution of the designator s will and is not required to comply with the formalities for execution of a will.

(Amended by Stats. 1992, Ch. 178, Sec. 31.6. Effective January 1, 1993.)



6322

The designation is ineffective unless the designator s will contains provisions creating the trust or makes a disposition valid under Section 6300.

(Enacted by Stats. 1990, Ch. 79.)



6323

Subject to the provisions of Section 6325, the benefits or rights resulting from the designation are payable or transferable directly to the trustee, without becoming subject to administration, upon or at any time after admission of the designator s will to probate. A designation pursuant to this chapter does not have the effect of naming a trustee of a separate inter vivos trust but the rights and benefits or the proceeds thereof when paid to the trustee are, or become a part of, the testamentary trust or trusts established pursuant to the designator s will or shall be added to an inter vivos trust or trusts if the disposition is governed by Section 6300.

(Enacted by Stats. 1990, Ch. 79.)



6324

Except as otherwise provided in the designator s will, the rights and benefits and their proceeds paid or transferred to the trustee are not subject to the debts of the designator to any greater extent than if they were paid or transferred to a named beneficiary, payee, or owner other than the estate of the designator.

(Enacted by Stats. 1990, Ch. 79.)



6325

(a) The court in which the proceedings are pending for administration of the estate of the decedent has jurisdiction, before or after payment or transfer of benefits and rights or their proceeds to the trustee, to:

(1) Determine the validity of the trust.

(2) Determine the terms of the trust.

(3) Fill vacancies in the office of trustee.

(4) Require a bond of a trustee in its discretion and in such amount as the court may determine for the faithful performance of duties as trustee, subject to the provisions of Article 3 (commencing with Section 1540) of Chapter 12 of Division 1 of the Financial Code and Section 15602 of this code.

(5) Grant additional powers to the trustee, as provided in Section 16201.

(6) Instruct the trustee.

(7) Fix or allow payment of compensation of a trustee as provided in Sections 15680 to 15683, inclusive.

(8) Hear and determine adverse claims to the trust property by the personal representative, surviving spouse, or other third person.

(9) Determine the identity of the trustee and the trustee s acceptance or rejection of the office and, upon request, furnish evidence of trusteeship to a trustee.

(10) Order postponement of the payment or transfer of the benefits and rights or their proceeds.

(11) Authorize or direct removal of the trust or trust property to another jurisdiction pursuant to the procedure provided in Chapter 5 (commencing with Section 17400) of Part 5 of Division 9.

(12) Make any order incident to the foregoing or to the accomplishment of the purposes of this chapter.

(b) The personal representative of the designator s estate, any trustee named in the will or designation or successor to such trustee, or any person interested in the estate or trust may petition the court for an order under this section. Notice of hearing of the petition shall be given in the manner provided in Section 17203, except as the court may otherwise order.

(Enacted by Stats. 1990, Ch. 79.)



6326

As to matters not specifically provided in Section 6325, the provisions of Division 9 (commencing with Section 15000) apply to the trust.

(Enacted by Stats. 1990, Ch. 79.)



6327

An appeal may be taken from any of the following:

(a) Any order described in Part 3 (commencing with Section 1300) of Division 3 made pursuant to this chapter.

(b) An order making or refusing to make a determination specified in paragraph (1), (2), or (8) of subdivision (a) of Section 6325.

(c) As provided in Section 1304 for an order made pursuant to Section 6326.

(Amended by Stats. 2003, Ch. 32, Sec. 6. Effective January 1, 2004.)



6328

If no qualified trustee makes claim to the benefits or rights or proceeds within one year after the death of the designator, or if satisfactory evidence is furnished within such one-year period showing that no trustee can qualify to receive them, payment or transfer may be made, unless the designator has otherwise provided, by the obligor to the personal representative of the designator or to those thereafter entitled, and the obligor is discharged from liability.

(Enacted by Stats. 1990, Ch. 79.)



6329

Enactment of this chapter does not invalidate trusts, otherwise valid, not made pursuant to the provisions of this chapter.

(Enacted by Stats. 1990, Ch. 79.)



6330

This chapter, insofar as it is substantially the same as former Chapter 10 (commencing with Section 175) of former Division 1, repealed by Section 18 of Chapter 842 of the Statutes of 1983, shall be construed as a restatement and continuation thereof and not as a new enactment. After December 31, 1984, a reference in a written instrument to the previously existing provisions relating to the subject matter of this chapter shall be deemed to be a reference to the corresponding provisions of this chapter.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 9. Devise Subject to California Uniform Transfers to Minors Act

6341

If a testator s will provides that devised property shall be paid or delivered or transferred to a custodian subject to the California Uniform Gifts to Minors Act or the California Uniform Transfers to Minors Act:

(a) All of the provisions of the California Uniform Transfers to Minors Act, Part 9 (commencing with Section 3900) of Division 4, including, but not limited to, the definitions and the provisions concerning powers, rights, and immunities contained in that act, are applicable to the devise during the period prior to distribution of the property.

(b) Unless the will clearly requires otherwise, if the person named as the beneficiary for whose benefit the custodial property is to be held attains the age at which the custodianship was to terminate prior to the order of distribution, the devise shall be deemed to be a direct devise to the person named as the beneficiary for whose benefit the custodial property was to be held.

(c) The personal representative of the testator s estate, upon entry of an order for distribution, shall make distribution pursuant to the order for distribution by transferring the devised property in the form and manner provided by the California Uniform Transfers to Minors Act.

(d) If a vacancy in the custodianship exists prior to full distribution of the devised property by the personal representative, a successor custodian shall be appointed for any undistributed property in the manner provided by the California Uniform Transfers to Minors Act.

(Enacted by Stats. 1990, Ch. 79.)



6345

The will may provide for successor or substitute custodians and may specify the standard of compensation of the custodian.

(Enacted by Stats. 1990, Ch. 79.)



6347

(a) Except as otherwise provided in the will or ordered by a court, each custodian designated in the will and the person for whom the property is to be held shall be deemed a devisee for the purpose of receiving notices which may be required or permitted to be sent to a devisee in the estate of the testator.

(b) Unless required by the will or ordered by the court, a custodian does not have a duty to participate in the proceedings in the estate on behalf of the minor, and in no event does the custodian have a duty to so participate until the custodian has filed a written notice of acceptance of the office of custodian with the clerk of the court in which administration of the estate of the testator is pending.

(Enacted by Stats. 1990, Ch. 79.)



6348

Until distribution of the property pursuant to an order for distribution is completed, the court in which administration of the estate of the testator is pending has exclusive jurisdiction over all proceedings and matters concerning undistributed property, including, but not limited to, the appointment, declination, resignation, removal, bonding, and compensation of, and the delivery or transfer of the undistributed property to, a custodian. After distribution of any property is completed, the court has no further jurisdiction over the distributed property and the property shall be held subject to the California Uniform Transfers to Minors Act.

(Enacted by Stats. 1990, Ch. 79.)



6349

(a) This chapter shall not be construed as providing an exclusive method for making devises to or for the benefit of minors.

(b) Nothing in this chapter limits any provision of the California Uniform Transfers to Minors Act, Part 9 (commencing with Section 3900) of Division 4.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 11. Uniform International Wills Act

6380

In this chapter:

(a) International will means a will executed in conformity with Sections 6381 to 6384, inclusive.

(b) Authorized person and person authorized to act in connection with international wills means a person who by Section 6388, or by the laws of the United States including members of the diplomatic and consular service of the United States designated by Foreign Service Regulations, is empowered to supervise the execution of international wills.

(Enacted by Stats. 1990, Ch. 79.)



6381

(a) A will is valid as regards form, irrespective particularly of the place where it is made, of the location of the assets and of the nationality, domicile, or residence of the testator, if it is made in the form of an international will complying with the requirements of this chapter.

(b) The invalidity of the will as an international will does not affect its formal validity as a will of another kind.

(c) This chapter does not apply to the form of testamentary dispositions made by two or more persons in one instrument.

(Enacted by Stats. 1990, Ch. 79.)



6382

(a) The will shall be made in writing. It need not be written by the testator himself or herself. It may be written in any language, by hand or by any other means.

(b) The testator shall declare in the presence of two witnesses and of a person authorized to act in connection with international wills that the document is the testator s will and that the testator knows the contents thereof. The testator need not inform the witnesses, or the authorized person, of the contents of the will.

(c) In the presence of the witnesses, and of the authorized person, the testator shall sign the will or, if the testator has previously signed it, shall acknowledge his or her signature.

(d) If the testator is unable to sign, the absence of the testator s signature does not affect the validity of the international will if the testator indicates the reason for his or her inability to sign and the authorized person makes note thereof on the will. In that case, it is permissible for any other person present, including the authorized person or one of the witnesses, at the direction of the testator, to sign the testator s name for the testator if the authorized person makes note of this also on the will, but it is not required that any person sign the testator s name for the testator.

(e) The witnesses and the authorized person shall there and then attest the will by signing in the presence of the testator.

(Enacted by Stats. 1990, Ch. 79.)



6383

(a) The signatures shall be placed at the end of the will. If the will consists of several sheets, each sheet shall be signed by the testator or, if the testator is unable to sign, by the person signing on his or her behalf or, if there is no such person, by the authorized person. In addition, each sheet shall be numbered.

(b) The date of the will shall be the date of its signature by the authorized person. That date shall be noted at the end of the will by the authorized person.

(c) The authorized person shall ask the testator whether the testator wishes to make a declaration concerning the safekeeping of the will. If so and at the express request of the testator, the place where the testator intends to have the will kept shall be mentioned in the certificate provided for in Section 6384.

(d) A will executed in compliance with Section 6382 is not invalid merely because it does not comply with this section.

(Enacted by Stats. 1990, Ch. 79.)



6384

The authorized person shall attach to the will a certificate to be signed by the authorized person establishing that the requirements of this chapter for valid execution of an international will have been fulfilled. The authorized person shall keep a copy of the certificate and deliver another to the testator. The certificate shall be substantially in the following form:

CERTIFICATE
(Convention of October 26, 1973)

1.I, _____ (name, address, and capacity) _____ ,

a person authorized to act in connection with international wills,

2.certify that on _____ (date) _____ at _____ (place) _____

3. _____ (testator) (name, address, date and place of birth) _____

in my presence and that of the witnesses

4.(a) _____ (name, address, date and place of birth) _____

(b) _____ (name, address, date and place of birth) _____

has declared that the attached document is his will and that he knows the
contents thereof.

5.I furthermore certify that:

6.(a)in my presence and in that of the witnesses

(1)the testator has signed the will or has acknowledged his signature
?previously affixed.

(2)following a declaration of the testator stating that he was unable
to sign his will for the following reason ________________, I
?have mentioned this declaration on the will,*
?and the signature has been affixed by

_____ (name and address)* _____

7.(b)the witnesses and I have signed the will;

8.(c)each page of the will has been signed by

_________________ and numbered;*

9.(d)I have satisfied myself as to the identity of the testator and of the
?witnesses as designated above;

10.(e)the witnesses met the conditions requisite to act as such according
?to the law under which I am acting;

11. ?(f) ?the testator has requested me to include the following statement
?concerning the safekeeping of his will:*

12.

PLACE OF EXECUTION

13.

DATE

14.

SIGNATURE and, if

necessary, SEAL

__________

*to be completed if appropriate

(Enacted by Stats. 1990, Ch. 79.)



6385

In the absence of evidence to the contrary, the certificate of the authorized person is conclusive of the formal validity of the instrument as a will under this chapter. The absence or irregularity of a certificate does not affect the formal validity of a will under this chapter.

(Enacted by Stats. 1990, Ch. 79.)



6386

The international will is subject to the ordinary rules of revocation of wills.

(Enacted by Stats. 1990, Ch. 79.)



6387

Sections 6380 to 6386, inclusive, derive from Annex to Convention of October 26, 1973, Providing a Uniform Law on the Form of an International Will. In interpreting and applying this chapter, regard shall be had to its international origin and to the need for uniformity in its interpretation.

(Enacted by Stats. 1990, Ch. 79.)



6388

Individuals who have been admitted to practice law before the courts of this state and who are in good standing as active law practitioners of this state are authorized persons in relation to international wills.

(Enacted by Stats. 1990, Ch. 79.)



6389

The Secretary of State shall establish a registry system by which authorized persons may register in a central information center information regarding the execution of international wills, keeping that information in strictest confidence until the death of the maker and then making it available to any person desiring information about any will who presents a death certificate or other satisfactory evidence of the testator s death to the center. Information that may be received, preserved in confidence until death, and reported as indicated is limited to the name, social security or other individual identifying number established by law, if any, address, date and place of birth of the testator, and the intended place of deposit or safekeeping of the instrument pending the death of the maker. The Secretary of State, at the request of the authorized person, may cause the information it receives about execution of any international will to be transmitted to the registry system of another jurisdiction as identified by the testator, if that other system adheres to rules protecting the confidentiality of the information similar to those established in this state.

(Enacted by Stats. 1990, Ch. 79.)



6390

After December 31, 1984, a reference in a written instrument, including a will, to the former law (repealed by Chapter 892 of the Statutes of 1984) shall be deemed to be a reference to the corresponding provision of this chapter.

(Enacted by Stats. 1990, Ch. 79.)









PART 2. INTESTATE SUCCESSION

CHAPTER 1. Intestate Succession Generally

6400

Any part of the estate of a decedent not effectively disposed of by will passes to the decedent s heirs as prescribed in this part.

(Enacted by Stats. 1990, Ch. 79.)



6401

(a) As to community property, the intestate share of the surviving spouse is the one-half of the community property that belongs to the decedent under Section 100.

(b) As to quasi-community property, the intestate share of the surviving spouse is the one-half of the quasi-community property that belongs to the decedent under Section 101.

(c) As to separate property, the intestate share of the surviving spouse or surviving domestic partner, as defined in subdivision (b) of Section 37, is as follows:

(1) The entire intestate estate if the decedent did not leave any surviving issue, parent, brother, sister, or issue of a deceased brother or sister.

(2) One-half of the intestate estate in the following cases:

(A) Where the decedent leaves only one child or the issue of one deceased child.

(B) Where the decedent leaves no issue but leaves a parent or parents or their issue or the issue of either of them.

(3) One-third of the intestate estate in the following cases:

(A) Where the decedent leaves more than one child.

(B) Where the decedent leaves one child and the issue of one or more deceased children.

(C) Where the decedent leaves issue of two or more deceased children.

(Amended by Stats. 2002, Ch. 447, Sec. 1. Effective January 1, 2003. Operative July 1, 2003, by Sec. 4 of Ch. 447.)



6402

Except as provided in Section 6402.5, the part of the intestate estate not passing to the surviving spouse or surviving domestic partner, as defined in subdivision (b) of Section 37, under Section 6401, or the entire intestate estate if there is no surviving spouse or domestic partner, passes as follows:

(a) To the issue of the decedent, the issue taking equally if they are all of the same degree of kinship to the decedent, but if of unequal degree those of more remote degree take in the manner provided in Section 240.

(b) If there is no surviving issue, to the decedent s parent or parents equally.

(c) If there is no surviving issue or parent, to the issue of the parents or either of them, the issue taking equally if they are all of the same degree of kinship to the decedent, but if of unequal degree those of more remote degree take in the manner provided in Section 240.

(d) If there is no surviving issue, parent or issue of a parent, but the decedent is survived by one or more grandparents or issue of grandparents, to the grandparent or grandparents equally, or to the issue of those grandparents if there is no surviving grandparent, the issue taking equally if they are all of the same degree of kinship to the decedent, but if of unequal degree those of more remote degree take in the manner provided in Section 240.

(e) If there is no surviving issue, parent or issue of a parent, grandparent or issue of a grandparent, but the decedent is survived by the issue of a predeceased spouse, to that issue, the issue taking equally if they are all of the same degree of kinship to the predeceased spouse, but if of unequal degree those of more remote degree take in the manner provided in Section 240.

(f) If there is no surviving issue, parent or issue of a parent, grandparent or issue of a grandparent, or issue of a predeceased spouse, but the decedent is survived by next of kin, to the next of kin in equal degree, but where there are two or more collateral kindred in equal degree who claim through different ancestors, those who claim through the nearest ancestor are preferred to those claiming through an ancestor more remote.

(g) If there is no surviving next of kin of the decedent and no surviving issue of a predeceased spouse of the decedent, but the decedent is survived by the parents of a predeceased spouse or the issue of those parents, to the parent or parents equally, or to the issue of those parents if both are deceased, the issue taking equally if they are all of the same degree of kinship to the predeceased spouse, but if of unequal degree those of more remote degree take in the manner provided in Section 240.

(Amended by Stats. 2002, Ch. 447, Sec. 2. Effective January 1, 2003. Operative July 1, 2003, by Sec. 4 of Ch. 447.)



6402.5

(a) For purposes of distributing real property under this section if the decedent had a predeceased spouse who died not more than 15 years before the decedent and there is no surviving spouse or issue of the decedent, the portion of the decedent s estate attributable to the decedent s predeceased spouse passes as follows:

(1) If the decedent is survived by issue of the predeceased spouse, to the surviving issue of the predeceased spouse; if they are all of the same degree of kinship to the predeceased spouse they take equally, but if of unequal degree those of more remote degree take in the manner provided in Section 240.

(2) If there is no surviving issue of the predeceased spouse but the decedent is survived by a parent or parents of the predeceased spouse, to the predeceased spouse s surviving parent or parents equally.

(3) If there is no surviving issue or parent of the predeceased spouse but the decedent is survived by issue of a parent of the predeceased spouse, to the surviving issue of the parents of the predeceased spouse or either of them, the issue taking equally if they are all of the same degree of kinship to the predeceased spouse, but if of unequal degree those of more remote degree take in the manner provided in Section 240.

(4) If the decedent is not survived by issue, parent, or issue of a parent of the predeceased spouse, to the next of kin of the decedent in the manner provided in Section 6402.

(5) If the portion of the decedent s estate attributable to the decedent s predeceased spouse would otherwise escheat to the state because there is no kin of the decedent to take under Section 6402, the portion of the decedent s estate attributable to the predeceased spouse passes to the next of kin of the predeceased spouse who shall take in the same manner as the next of kin of the decedent take under Section 6402.

(b) For purposes of distributing personal property under this section if the decedent had a predeceased spouse who died not more than five years before the decedent, and there is no surviving spouse or issue of the decedent, the portion of the decedent s estate attributable to the decedent s predeceased spouse passes as follows:

(1) If the decedent is survived by issue of the predeceased spouse, to the surviving issue of the predeceased spouse; if they are all of the same degree of kinship to the predeceased spouse they take equally, but if of unequal degree those of more remote degree take in the manner provided in Section 240.

(2) If there is no surviving issue of the predeceased spouse but the decedent is survived by a parent or parents of the predeceased spouse, to the predeceased spouse s surviving parent or parents equally.

(3) If there is no surviving issue or parent of the predeceased spouse but the decedent is survived by issue of a parent of the predeceased spouse, to the surviving issue of the parents of the predeceased spouse or either of them, the issue taking equally if they are all of the same degree of kinship to the predeceased spouse, but if of unequal degree those of more remote degree take in the manner provided in Section 240.

(4) If the decedent is not survived by issue, parent, or issue of a parent of the predeceased spouse, to the next of kin of the decedent in the manner provided in Section 6402.

(5) If the portion of the decedent s estate attributable to the decedent s predeceased spouse would otherwise escheat to the state because there is no kin of the decedent to take under Section 6402, the portion of the decedent s estate attributable to the predeceased spouse passes to the next of kin of the predeceased spouse who shall take in the same manner as the next of kin of the decedent take under Section 6402.

(c) For purposes of disposing of personal property under subdivision (b), the claimant heir bears the burden of proof to show the exact personal property to be disposed of to the heir.

(d) For purposes of providing notice under any provision of this code with respect to an estate that may include personal property subject to distribution under subdivision (b), if the aggregate fair market value of tangible and intangible personal property with a written record of title or ownership in the estate is believed in good faith by the petitioning party to be less than ten thousand dollars ($10,000), the petitioning party need not give notice to the issue or next of kin of the predeceased spouse. If the personal property is subsequently determined to have an aggregate fair market value in excess of ten thousand dollars ($10,000), notice shall be given to the issue or next of kin of the predeceased spouse as provided by law.

(e) For the purposes of disposing of property pursuant to subdivision (b), personal property means that personal property in which there is a written record of title or ownership and the value of which in the aggregate is ten thousand dollars ($10,000) or more.

(f) For the purposes of this section, the portion of the decedent s estate attributable to the decedent s predeceased spouse means all of the following property in the decedent s estate:

(1) One-half of the community property in existence at the time of the death of the predeceased spouse.

(2) One-half of any community property, in existence at the time of death of the predeceased spouse, which was given to the decedent by the predeceased spouse by way of gift, descent, or devise.

(3) That portion of any community property in which the predeceased spouse had any incident of ownership and which vested in the decedent upon the death of the predeceased spouse by right of survivorship.

(4) Any separate property of the predeceased spouse which came to the decedent by gift, descent, or devise of the predeceased spouse or which vested in the decedent upon the death of the predeceased spouse by right of survivorship.

(g) For the purposes of this section, quasi-community property shall be treated the same as community property.

(h) For the purposes of this section:

(1) Relatives of the predeceased spouse conceived before the decedent s death but born thereafter inherit as if they had been born in the lifetime of the decedent.

(2) A person who is related to the predeceased spouse through two lines of relationship is entitled to only a single share based on the relationship which would entitle the person to the larger share.

(Enacted by Stats. 1990, Ch. 79.)



6403

(a) A person who fails to survive the decedent by 120 hours is deemed to have predeceased the decedent for the purpose of intestate succession, and the heirs are determined accordingly. If it cannot be established by clear and convincing evidence that a person who would otherwise be an heir has survived the decedent by 120 hours, it is deemed that the person failed to survive for the required period. The requirement of this section that a person who survives the decedent must survive the decedent by 120 hours does not apply if the application of the 120-hour survival requirement would result in the escheat of property to the state.

(b) This section does not apply to the case where any of the persons upon whose time of death the disposition of property depends died before January 1, 1990, and such case continues to be governed by the law applicable before January 1, 1990.

(Enacted by Stats. 1990, Ch. 79.)



6404

Part 4 (commencing with Section 6800) (escheat) applies if there is no taker of the intestate estate under the provisions of this part.

(Enacted by Stats. 1990, Ch. 79.)



6406

Except as provided in Section 6451, relatives of the halfblood inherit the same share they would inherit if they were of the whole blood.

(Amended by Stats. 1993, Ch. 529, Sec. 3. Effective January 1, 1994.)



6407

Relatives of the decedent conceived before the decedent s death but born thereafter inherit as if they had been born in the lifetime of the decedent.

(Enacted by Stats. 1990, Ch. 79.)



6409

(a) If a person dies intestate as to all or part of his or her estate, property the decedent gave during lifetime to an heir is treated as an advancement against that heir s share of the intestate estate only if one of the following conditions is satisfied:

(1) The decedent declares in a contemporaneous writing that the gift is an advancement against the heir s share of the estate or that its value is to be deducted from the value of the heir s share of the estate.

(2) The heir acknowledges in writing that the gift is to be so deducted or is an advancement or that its value is to be deducted from the value of the heir s share of the estate.

(b) Subject to subdivision (c), the property advanced is to be valued as of the time the heir came into possession or enjoyment of the property or as of the time of death of the decedent, whichever occurs first.

(c) If the value of the property advanced is expressed in the contemporaneous writing of the decedent, or in an acknowledgment of the heir made contemporaneously with the advancement, that value is conclusive in the division and distribution of the intestate estate.

(d) If the recipient of the property advanced fails to survive the decedent, the property is not taken into account in computing the intestate share to be received by the recipient s issue unless the declaration or acknowledgment provides otherwise.

(Amended by Stats. 2002, Ch. 138, Sec. 8. Effective January 1, 2003.)



6410

(a) A debt owed to the decedent is not charged against the intestate share of any person except the debtor.

(b) If the debtor fails to survive the decedent, the debt is not taken into account in computing the intestate share of the debtor s issue.

(Enacted by Stats. 1990, Ch. 79.)



6411

No person is disqualified to take as an heir because that person or a person through whom he or she claims is or has been an alien.

(Enacted by Stats. 1990, Ch. 79.)



6412

Except to the extent provided in Section 120, the estates of dower and curtesy are not recognized.

(Enacted by Stats. 1990, Ch. 79.)



6413

A person who is related to the decedent through two lines of relationship is entitled to only a single share based on the relationship which would entitle the person to the larger share.

(Enacted by Stats. 1990, Ch. 79.)



6414

(a) Except as provided in subdivision (b), this part does not apply where the decedent died before January 1, 1985, and the law applicable prior to January 1, 1985, continues to apply where the decedent died before January 1, 1985.

(b) Section 6412 applies whether the decedent died before, on, or after January 1, 1985.

(c) Where any of the following provisions is applied in a case where the decedent died before January 1, 1985, any reference in that provision to this part shall be deemed to be a reference to former Division 2 (commencing with Section 200) which was repealed by Section 19 of Chapter 842 of the Statutes of 1983:

(1) Section 377 of the Code of Civil Procedure.

(2) Section 3524 of the Penal Code.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 2. Parent and Child Relationship

6450

Subject to the provisions of this chapter, a relationship of parent and child exists for the purpose of determining intestate succession by, through, or from a person in the following circumstances:

(a) The relationship of parent and child exists between a person and the person s natural parents, regardless of the marital status of the natural parents.

(b) The relationship of parent and child exists between an adopted person and the person s adopting parent or parents.

(Added by Stats. 1993, Ch. 529, Sec. 5. Effective January 1, 1994.)



6451

(a) An adoption severs the relationship of parent and child between an adopted person and a natural parent of the adopted person unless both of the following requirements are satisfied:

(1) The natural parent and the adopted person lived together at any time as parent and child, or the natural parent was married to or cohabiting with the other natural parent at the time the person was conceived and died before the person s birth.

(2) The adoption was by the spouse of either of the natural parents or after the death of either of the natural parents.

(b) Neither a natural parent nor a relative of a natural parent, except for a wholeblood brother or sister of the adopted person or the issue of that brother or sister, inherits from or through the adopted person on the basis of a parent and child relationship between the adopted person and the natural parent that satisfies the requirements of paragraphs (1) and (2) of subdivision (a), unless the adoption is by the spouse or surviving spouse of that parent.

(c) For the purpose of this section, a prior adoptive parent and child relationship is treated as a natural parent and child relationship.

(Added by Stats. 1993, Ch. 529, Sec. 5. Effective January 1, 1994.)



6452

(a) A parent does not inherit from or through a child on the basis of the parent and child relationship if any of the following apply:

(1) The parent s parental rights were terminated and the parent-child relationship was not judicially reestablished.

(2) The parent did not acknowledge the child.

(3) The parent left the child during the child s minority without an effort to provide for the child s support or without communication from the parent, for at least seven consecutive years that continued until the end of the child s minority, with the intent on the part of the parent to abandon the child. The failure to provide support or to communicate for the prescribed period is presumptive evidence of an intent to abandon.

(b) A parent who does not inherit from or through the child as provided in subdivision (a) shall be deemed to have predeceased the child, and the intestate estate shall pass as otherwise required under Section 6402.

(Repealed and added by Stats. 2013, Ch. 39, Sec. 2. Effective January 1, 2014.)



6453

For the purpose of determining whether a person is a natural parent as that term is used in this chapter:

(a) A natural parent and child relationship is established where that relationship is presumed and not rebutted pursuant to the Uniform Parentage Act (Part 3 (commencing with Section 7600) of Division 12 of the Family Code).

(b) A natural parent and child relationship may be established pursuant to any other provisions of the Uniform Parentage Act, except that the relationship may not be established by an action under subdivision (c) of Section 7630 of the Family Code unless any of the following conditions exist:

(1) A court order was entered during the father s lifetime declaring paternity.

(2) Paternity is established by clear and convincing evidence that the father has openly held out the child as his own.

(3) It was impossible for the father to hold out the child as his own and paternity is established by clear and convincing evidence.

(c) A natural parent and child relationship may be established pursuant to Section 249.5.

(Amended by Stats. 2004, Ch. 775, Sec. 9. Effective January 1, 2005.)



6454

For the purpose of determining intestate succession by a person or the person s issue from or through a foster parent or stepparent, the relationship of parent and child exists between that person and the person s foster parent or stepparent if both of the following requirements are satisfied:

(a) The relationship began during the person s minority and continued throughout the joint lifetimes of the person and the person s foster parent or stepparent.

(b) It is established by clear and convincing evidence that the foster parent or stepparent would have adopted the person but for a legal barrier.

(Added by Stats. 1993, Ch. 529, Sec. 5. Effective January 1, 1994.)



6455

Nothing in this chapter affects or limits application of the judicial doctrine of equitable adoption for the benefit of the child or the child s issue.

(Added by Stats. 1993, Ch. 529, Sec. 5. Effective January 1, 1994.)









PART 3. FAMILY PROTECTION

CHAPTER 1. Temporary Possession of Family Dwelling and Exempt Property

6500

Until the inventory is filed and for a period of 60 days thereafter, or for such other period as may be ordered by the court for good cause on petition therefor, the decedent s surviving spouse and minor children are entitled to remain in possession of the family dwelling, the wearing apparel of the family, the household furniture, and the other property of the decedent exempt from enforcement of a money judgment.

(Enacted by Stats. 1990, Ch. 79.)



6501

A petition for an order under Section 6500 may be filed by any interested person. Notice of the hearing on the petition shall be given as provided in Section 1220.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 2. Setting Aside Exempt Property Other Than Family Dwelling

6510

Upon the filing of the inventory or at any subsequent time during the administration of the estate, the court in its discretion may on petition therefor set apart all or any part of the property of the decedent exempt from enforcement of a money judgment, other than the family dwelling, to any one or more of the following:

(a) The surviving spouse.

(b) The minor children of the decedent.

(Enacted by Stats. 1990, Ch. 79.)



6511

A petition for an order under Section 6510 may be filed by any interested person. Notice of the hearing on the petition shall be given as provided in Section 1220.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 3. Setting Aside Probate Homestead

6520

Upon the filing of the inventory or at any subsequent time during the administration of the estate, the court in its discretion may on petition therefor select and set apart one probate homestead in the manner provided in this chapter.

(Enacted by Stats. 1990, Ch. 79.)



6521

The probate homestead shall be set apart for the use of one or more of the following persons:

(a) The surviving spouse.

(b) The minor children of the decedent.

(Enacted by Stats. 1990, Ch. 79.)



6522

(a) The probate homestead shall be selected out of the following property, giving first preference to the community and quasi-community property of, or property owned in common by, the decedent and the person entitled to have the homestead set apart:

(1) If the homestead is set apart for the use of the surviving spouse or for the use of the surviving spouse and minor children, out of community property or quasi-community property.

(2) If the homestead is set apart for the use of the surviving spouse or for the use of the minor children or for the use of the surviving spouse and minor children, out of property owned in common by the decedent and the persons entitled to have the homestead set apart, or out of the separate property of the decedent or, if the decedent was not married at the time of death, out of property owned by the decedent.

(b) The probate homestead shall not be selected out of property the right to possession of which is vested in a third person unless the third person consents thereto. As used in this subdivision, third person means a person whose right to possession of the property (1) existed at the time of the death of the decedent or came into existence upon the death of the decedent and (2) was not created by testate or intestate succession from the decedent.

(Amended by Stats. 1990, Ch. 710, Sec. 17. Operative July 1, 1991, by Sec. 48 of Ch. 710.)



6523

(a) In selecting and setting apart the probate homestead, the court shall consider the needs of the surviving spouse and minor children, the liens and encumbrances on the property, the claims of creditors, the needs of the heirs or devisees of the decedent, and the intent of the decedent with respect to the property in the estate and the estate plan of the decedent as expressed in inter vivos and testamentary transfers or by other means.

(b) The court, in light of subdivision (a) and other relevant considerations as determined by the court in its discretion, shall:

(1) Select as a probate homestead the most appropriate property available that is suitable for that use, including in addition to the dwelling itself such adjoining property as appears reasonable.

(2) Set the probate homestead so selected apart for such a term and upon such conditions (including, but not limited to, assignment by the homestead recipient of other property to the heirs or devisees of the property set apart as a homestead) as appear proper.

(Enacted by Stats. 1990, Ch. 79.)



6524

The property set apart as a probate homestead shall be set apart only for a limited period, to be designated in the order, and in no case beyond the lifetime of the surviving spouse, or, as to a child, beyond its minority. Subject to the probate homestead right, the property of the decedent remains subject to administration including testate and intestate succession. The rights of the parties during the period for which the probate homestead is set apart are governed, to the extent applicable, by the Legal Estates Principal and Income Law, Chapter 2.6 (commencing with Section 731) of Title 2 of Part 1 of Division 2 of the Civil Code.

(Enacted by Stats. 1990, Ch. 79.)



6525

(a) A petition to select and set apart a probate homestead may be filed by any interested person.

(b) Notice of the hearing on the petition shall be given as provided in Section 1220 to all of the following persons:

(1) Each person listed in Section 1220.

(2) Each known heir whose interest in the estate would be affected by the petition.

(3) Each known devisee whose interest in the estate would be affected by the petition.

(Enacted by Stats. 1990, Ch. 79.)



6526

(a) Property of the decedent set apart as a probate homestead is liable for claims against the estate of the decedent, subject to the probate homestead right. The probate homestead right in property of the decedent is liable for claims that are secured by liens and encumbrances on the property at the time of the decedent s death but is exempt to the extent of the homestead exemption as to any claim that would have been subject to a homestead exemption at the time of the decedent s death under Article 4 (commencing with Section 704.710) of Chapter 4 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure.

(b) The probate homestead right in the property of the decedent is not liable for claims against the person for whose use the probate homestead is set apart.

(c) Property of the decedent set apart as a probate homestead is liable for claims against the testate or intestate successors of the decedent or other successors to the property after administration, subject to the probate homestead right.

(Enacted by Stats. 1990, Ch. 79.)



6527

(a) The court may by order modify the term or conditions of the probate homestead right or terminate the probate homestead right at any time prior to entry of an order for final distribution of the decedent s estate if in the court s discretion to do so appears appropriate under the circumstances of the case.

(b) A petition for an order under this section may be filed by any of the following:

(1) The person for whose use the probate homestead is set apart.

(2) The testate or intestate successors of the decedent or other successors to the property set apart as a probate homestead.

(3) Persons having claims secured by liens or encumbrances on the property set apart as a probate homestead.

(c) Notice of the hearing on the petition shall be given to all the persons listed in subdivision (b) as provided in Section 1220.

(Enacted by Stats. 1990, Ch. 79.)



6528

Nothing in this chapter terminates or otherwise affects a declaration of homestead by, or for the benefit of, a surviving spouse or minor child of the decedent with respect to the community, quasi-community, or common interest of the surviving spouse or minor child in property in the decedent s estate. This section is declaratory of, and does not constitute a change in, existing law.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 4. Family Allowance

6540

(a) The following are entitled to such reasonable family allowance out of the estate as is necessary for their maintenance according to their circumstances during administration of the estate:

(1) The surviving spouse of the decedent.

(2) Minor children of the decedent.

(3) Adult children of the decedent who are physically or mentally incapacitated from earning a living and were actually dependent in whole or in part upon the decedent for support.

(b) The following may be given such reasonable family allowance out of the estate as the court in its discretion determines is necessary for their maintenance according to their circumstances during administration of the estate:

(1) Other adult children of the decedent who were actually dependent in whole or in part upon the decedent for support.

(2) A parent of the decedent who was actually dependent in whole or in part upon the decedent for support.

(c) If a person otherwise eligible for family allowance has a reasonable maintenance from other sources and there are one or more other persons entitled to a family allowance, the family allowance shall be granted only to those who do not have a reasonable maintenance from other sources.

(Enacted by Stats. 1990, Ch. 79.)



6541

(a) The court may grant or modify a family allowance on petition of any interested person.

(b) With respect to an order for the family allowance provided for in subdivision (a) of Section 6540:

(1) Before the inventory is filed, the order may be made or modified either (A) ex parte or (B) after notice of the hearing on the petition has been given as provided in Section 1220.

(2) After the inventory is filed, the order may be made or modified only after notice of the hearing on the petition has been given as provided in Section 1220.

(c) An order for the family allowance provided in subdivision (b) of Section 6540 may be made only after notice of the hearing on the petition has been given as provided in Section 1220 to all of the following persons:

(1) Each person listed in Section 1220.

(2) Each known heir whose interest in the estate would be affected by the petition.

(3) Each known devisee whose interest in the estate would be affected by the petition.

(Enacted by Stats. 1990, Ch. 79.)



6542

A family allowance commences on the date of the court s order or such other time as may be provided in the court s order, whether before or after the date of the order, as the court in its discretion determines, but the allowance may not be made retroactive to a date earlier than the date of the decedent s death.

(Enacted by Stats. 1990, Ch. 79.)



6543

(a) A family allowance shall terminate no later than the entry of the order for final distribution of the estate or, if the estate is insolvent, no later than one year after the granting of letters.

(b) Subject to subdivision (a), a family allowance shall continue until modified or terminated by the court or until such time as the court may provide in its order.

(Enacted by Stats. 1990, Ch. 79.)



6544

The costs of proceedings under this chapter shall be paid by the estate as expenses of administration.

(Enacted by Stats. 1990, Ch. 79.)



6545

Notwithstanding Chapter 2 (commencing with Section 916) of Title 13 of Part 2 of the Code of Civil Procedure, the perfecting of an appeal from an order made under this chapter does not stay proceedings under this chapter or the enforcement of the order appealed from if the person in whose favor the order is made gives an undertaking in double the amount of the payment or payments to be made to that person. The undertaking shall be conditioned that if the order appealed from is modified or reversed so that the payment or any part thereof to the person proves to have been unwarranted, the payment or part thereof shall, unless deducted from any preliminary or final distribution ordered in favor of the person, be repaid and refunded into the estate within 30 days after the court so orders following the modification or reversal, together with interest and costs.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 6. Small Estate Set-Aside

6600

(a) Subject to subdivision (b), for the purposes of this chapter, decedent s estate means all the decedent s personal property, wherever located, and all the decedent s real property located in this state.

(b) For the purposes of this chapter:

(1) Any property or interest or lien thereon which, at the time of the decedent s death, was held by the decedent as a joint tenant, or in which the decedent had a life or other interest terminable upon the decedent s death, shall be excluded in determining the estate of the decedent or its value.

(2) A multiple-party account to which the decedent was a party at the time of the decedent s death shall be excluded in determining the estate of the decedent or its value, whether or not all or a portion of the sums on deposit are community property, to the extent that the sums on deposit belong after the death of the decedent to a surviving party, P.O.D. payee, or beneficiary. As used in this paragraph, the terms multiple-party account, party, P.O.D. payee, and beneficiary have the meanings given those terms in Article 2 (commencing with Section 5120) of Chapter 1 of Part 2 of Division 5.

(Enacted by Stats. 1990, Ch. 79.)



6601

As used in this chapter, minor child means a child of the decedent who was under the age of 18 at the time of the decedent s death and who survived the decedent.

(Enacted by Stats. 1990, Ch. 79.)



6602

A petition may be filed under this chapter requesting an order setting aside the decedent s estate to the decedent s surviving spouse and minor children, or one or more of them, as provided in this chapter, if the net value of the decedent s estate, over and above all liens and encumbrances at the date of death and over and above the value of any probate homestead interest set apart out of the decedent s estate under Section 6520, does not exceed twenty thousand dollars ($20,000).

(Enacted by Stats. 1990, Ch. 79.)



6603

The petition shall be filed in the superior court of a county in which the estate of the decedent may be administered.

(Enacted by Stats. 1990, Ch. 79.)



6604

(a) The petition shall allege that this chapter applies and request that an order be made setting aside the estate of the decedent as provided in this chapter.

(b) The petition shall include the following:

(1) If proceedings for administration of the estate are not pending, the facts necessary to determine the county in which the estate of the decedent may be administered.

(2) The name, age, address, and relation to the decedent of each heir and devisee of the decedent, so far as known to the petitioner.

(3) A specific description and estimate of the value of the decedent s estate and a list of all liens and encumbrances at the date of death.

(4) A specific description and estimate of the value of any of the decedent s real property located outside this state that passed to the surviving spouse and minor children of the decedent, or any one or more of them, under the will of the decedent or by intestate succession.

(5) A specific description and estimate of the value of any of the decedent s property described in subdivision (b) of Section 6600 that passed to the surviving spouse and minor children of the decedent, or any one or more of them, upon the death of the decedent.

(6) A designation of any property as to which a probate homestead is set apart out of the decedent s estate under Section 6520.

(7) A statement of any unpaid liabilities for expenses of the last illness, funeral charges, and expenses of administration.

(8) The requested disposition of the estate of the decedent under this chapter and the considerations that justify the requested disposition.

(Enacted by Stats. 1990, Ch. 79.)



6605

(a) If proceedings for the administration of the estate of the decedent are pending, a petition under this chapter shall be filed in those proceedings without the payment of an additional fee.

(b) If proceedings for the administration of the estate of the decedent have not yet been commenced, a petition under this chapter may be filed concurrently with a petition for the probate of the decedent s will or for administration of the estate of the decedent, or, if no petition for probate or for administration is being filed, a petition under this chapter may be filed independently.

(c) A petition may be filed under this chapter at any time prior to the entry of the order for final distribution of the estate.

(Enacted by Stats. 1990, Ch. 79.)



6606

(a) A petition may be filed under this chapter by any of the following:

(1) The person named in the will of the decedent as executor.

(2) The surviving spouse of the decedent.

(3) The guardian of a minor child of the decedent.

(4) A child of the decedent who was a minor at the time the decedent died.

(5) The personal representative if a personal representative has been appointed for the decedent s estate.

(b) The guardian of a minor child of the decedent may file the petition without authorization or approval of the court in which the guardianship proceeding is pending.

(Enacted by Stats. 1990, Ch. 79.)



6607

(a) Where proceedings for the administration of the estate of the decedent are not pending when the petition is filed under this chapter and the petition under this chapter is not joined with a petition for the probate of the decedent s will or for administration of the estate of the decedent, the petitioner shall give notice of the hearing on the petition as provided in Section 1220 to (1) each person named as executor in the decedent s will and to (2) each heir or devisee of the decedent, if known to the petitioner. A copy of the petition shall be sent with the notice of hearing to the surviving spouse, each child, and each devisee who is not petitioning.

(b) If the petition under this chapter is filed with a petition for the probate of the decedent s will or with a petition for administration of the estate of the deceased spouse, notice of the hearing on the petition shall be given to the persons and in the manner prescribed by Section 8003 and shall be included in the notice required by that section.

(c) If proceedings for the administration of the estate of the decedent are pending when the petition is filed under this chapter and the hearing of the petition for probate of the will or administration of the estate of the decedent is set for a day more than 15 days after the filing of the petition filed under this chapter, the petition under this chapter shall be set for hearing at the same time as the petition for probate of the will or for administration of the estate, and notice of hearing on the petition filed under this chapter shall be given by the petitioner as provided in Section 1220. If the hearing of the petition for probate of the will or for administration of the estate is not set for hearing for a day more than 15 days after the filing of the petition under this chapter, (1) the petition filed under this chapter shall be set for hearing at least 15 days after the date on which it is filed, (2) notice of the hearing on the petition filed under this chapter shall be given by the petitioner as provided in Section 1220, and (3) if the petition for probate of the will or for administration of the estate has not already been heard, that petition shall be continued until that date and heard at the same time unless the court otherwise orders.

(Enacted by Stats. 1990, Ch. 79.)



6608

If a petition is filed under this chapter, the personal representative, or the petitioner if no personal representative has been appointed, shall file with the clerk of the court, prior to the hearing of the petition, an inventory and appraisal made as provided in Part 3 (commencing with Section 8800) of Division 7. The personal representative or the petitioner, as the case may be, may appraise the assets which a personal representative could appraise under Section 8901.

(Enacted by Stats. 1990, Ch. 79.)



6609

(a) If the court determines that the net value of the decedent s estate, over and above all liens and encumbrances at the date of death of the decedent and over and above the value of any probate homestead interest set apart out of the decedent s estate under Section 6520, does not exceed twenty thousand dollars ($20,000) as of the date of the decedent s death, the court shall make an order under this section unless the court determines that making an order under this section would be inequitable under the circumstances of the particular case.

(b) In determining whether to make an order under this section, the court shall consider the needs of the surviving spouse and minor children, the liens and encumbrances on the property of the decedent s estate, the claims of creditors, the needs of the heirs or devisees of the decedent, the intent of the decedent with respect to the property in the estate and the estate plan of the decedent as expressed in inter vivos and testamentary transfers or by other means, and any other relevant considerations. If the surviving spouse has remarried at the time the petition is heard, it shall be presumed that the needs of the surviving spouse do not justify the setting aside of the small estate, or any portion thereof, to the surviving spouse. This presumption is a presumption affecting the burden of proof.

(c) Subject to subdivision (d), if the court makes an order under this section, the court shall assign the whole of the decedent s estate, subject to all liens and encumbrances on property in the estate at the date of the decedent s death, to the surviving spouse and the minor children of the decedent, or any one or more of them.

(d) If there are any liabilities for expenses of the last illness, funeral charges, or expenses of administration that are unpaid at the time the court makes an order under this section, the court shall make such orders as are necessary so that those unpaid liabilities are paid.

(e) Title to property in the decedent s estate vests absolutely in the surviving spouse, minor children, or any or all of them, as provided in the order, subject to all liens and encumbrances on property in the estate at the date of the decedent s death, and there shall be no further proceedings in the administration of the decedent s estate unless additional property in the decedent s estate is discovered.

(Enacted by Stats. 1990, Ch. 79.)



6610

Upon becoming final, an order under Section 6609 shall be conclusive on all persons, whether or not they are then in being.

(Enacted by Stats. 1990, Ch. 79.)



6611

(a) Subject to the limitations and conditions specified in this section, the person or persons in whom title vested pursuant to Section 6609 are personally liable for the unsecured debts of the decedent.

(b) The personal liability of a person under this section does not exceed the fair market value at the date of the decedent s death of the property title to which vested in that person pursuant to Section 6609, less the total of all of the following:

(1) The amount of any liens and encumbrances on that property.

(2) The value of any probate homestead interest set apart under Section 6520 out of that property.

(3) The value of any other property set aside under Section 6510 out of that property.

(c) In any action or proceeding based upon an unsecured debt of the decedent, the surviving spouse of the decedent, the child or children of the decedent, or the guardian of the minor child or children of the decedent, may assert any defense, cross-complaint, or setoff which would have been available to the decedent if the decedent had not died.

(d) If proceedings are commenced in this state for the administration of the estate of the decedent and the time for filing claims has commenced, any action upon the personal liability of a person under this section is barred to the same extent as provided for claims under Part 4 (commencing with Section 9000) of Division 7, except as to the following:

(1) Creditors who commence judicial proceedings for the enforcement of the debt and serve the person liable under this section with the complaint therein prior to the expiration of the time for filing claims.

(2) Creditors who have or who secure an acknowledgment in writing of the person liable under this section that that person is liable for the debts.

(3) Creditors who file a timely claim in the proceedings for the administration of the estate of the decedent.

(e) Section 366.2 of the Code of Civil Procedure applies in an action under this section.

(Amended by Stats. 1992, Ch. 178, Sec. 32. Effective January 1, 1993.)



6612

If a petition filed under this chapter is filed with a petition for the probate of the decedent s will or for administration of the estate of the decedent and the court determines not to make an order under Section 6609, the court shall act on the petition for probate of the decedent s will or for administration of the estate of the decedent in the same manner as if no petition had been filed under this chapter, and the estate shall then be administered in the same manner as if no petition had been filed under this chapter.

(Enacted by Stats. 1990, Ch. 79.)



6613

The attorney s fees for services performed in connection with the filing of a petition and the obtaining of a court order under this chapter shall be determined by private agreement between the attorney and the client and are not subject to approval by the court. If there is no agreement between the attorney and the client concerning the attorney s fees for services performed in connection with the filing of a petition and obtaining of a court order under this chapter and there is a dispute concerning the reasonableness of the attorney s fees for those services, a petition may be filed with the court in the same proceeding requesting that the court determine the reasonableness of the attorney s fees for those services. If there is an agreement between the attorney and the client concerning the attorney s fees for services performed in connection with the filing of a petition and obtaining a court order under this chapter and there is a dispute concerning the meaning of the agreement, a petition may be filed with the court in the same proceeding requesting that the court determine the dispute.

(Enacted by Stats. 1990, Ch. 79.)



6614

Sections 6600 to 6613, inclusive, do not apply if the decedent died before July 1, 1987. If the decedent died before July 1, 1987, the case continues to be governed by the law applicable to the case prior to July 1, 1987.

(Enacted by Stats. 1990, Ch. 79.)



6615

A reference in any statute of this state or in a written instrument, including a will or trust, to a provision of former Sections 640 to 647.5, inclusive, repealed by Chapter 783 of the Statutes of 1986, shall be deemed to be a reference to the comparable provisions of this chapter.

(Enacted by Stats. 1990, Ch. 79.)









PART 4. ESCHEAT OF DECEDENT'S PROPERTY

6800

(a) If a decedent, whether or not the decedent was domiciled in this state, leaves no one to take the decedent s estate or any portion thereof by testate succession, and no one other than a government or governmental subdivision or agency to take the estate or a portion thereof by intestate succession, under the laws of this state or of any other jurisdiction, the same escheats at the time of the decedent s death in accordance with this part.

(b) Property that escheats to the state under this part, whether held by the state or its officers, is subject to the same charges and trusts to which it would have been subject if it had passed by succession and is also subject to the provisions of Title 10 (commencing with Section 1300) of Part 3 of the Code of Civil Procedure relating to escheated estates.

(Enacted by Stats. 1990, Ch. 79.)



6801

Real property in this state escheats to this state in accordance with Section 6800.

(Enacted by Stats. 1990, Ch. 79.)



6802

All tangible personal property owned by the decedent, wherever located at the decedent s death, that was customarily kept in this state prior to the decedent s death, escheats to this state in accordance with Section 6800.

(Enacted by Stats. 1990, Ch. 79.)



6803

(a) Subject to subdivision (b), all tangible personal property owned by the decedent that is subject to the control of a superior court of this state for purposes of administration under this code escheats to this state in accordance with Section 6800.

(b) The property described in subdivision (a) does not escheat to this state but goes to another jurisdiction if the other jurisdiction claims the property and establishes all of the following:

(1) The other jurisdiction is entitled to the property under its law.

(2) The decedent customarily kept the property in that jurisdiction prior to the decedent s death.

(3) This state has the right to escheat and take tangible personal property being administered as part of a decedent s estate in that jurisdiction if the decedent customarily kept the property in this state prior to the decedent s death.

(Enacted by Stats. 1990, Ch. 79.)



6804

All intangible property owned by the decedent escheats to this state in accordance with Section 6800 if the decedent was domiciled in this state at the time of the decedent s death.

(Enacted by Stats. 1990, Ch. 79.)



6805

(a) Subject to subdivision (b), all intangible property owned by the decedent that is subject to the control of a superior court of this state for purposes of administration under this code escheats to this state in accordance with Section 6800 whether or not the decedent was domiciled in this state at the time of the decedent s death.

(b) The property described in subdivision (a) does not escheat to this state but goes to another jurisdiction if the other jurisdiction claims the property and establishes all of the following:

(1) The other jurisdiction is entitled to the property under its laws.

(2) The decedent was domiciled in that jurisdiction at the time of the decedent s death.

(3) This state has the right to escheat and take intangible property being administered as part of a decedent s estate in that jurisdiction if the decedent was domiciled in this state at the time of the decedent s death.

(Enacted by Stats. 1990, Ch. 79.)



6806

Notwithstanding any other provision of law, a benefit consisting of money or other property distributable from a trust established under a plan providing health and welfare, pension, vacation, severance, retirement benefit, death benefit, unemployment insurance or similar benefits does not pass to or escheat to the state under this part but goes to the trust or fund from which it is distributable, subject to the provisions of Section 1521 of the Code of Civil Procedure. However, if such plan has terminated and the trust or fund has been distributed to the beneficiaries thereof prior to distribution of such benefit from the estate, such benefit passes to the state and escheats to the state under this part.

(Enacted by Stats. 1990, Ch. 79.)









DIVISION 7. ADMINISTRATION OF ESTATES OF DECEDENTS

PART 1. GENERAL PROVISIONS

CHAPTER 1. Passage of Decedent’s Property

7000

Subject to Section 7001, title to a decedent s property passes on the decedent s death to the person to whom it is devised in the decedent s last will or, in the absence of such a devise, to the decedent s heirs as prescribed in the laws governing intestate succession.

(Enacted by Stats. 1990, Ch. 79.)



7001

The decedent s property is subject to administration under this code, except as otherwise provided by law, and is subject to the rights of beneficiaries, creditors, and other persons as provided by law.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 2. Jurisdiction and Courts

ARTICLE 1. Jurisdiction and Venue

7050

The superior court has jurisdiction of proceedings under this code concerning the administration of the decedent s estate.

(Amended by Stats. 1994, Ch. 806, Sec. 22. Effective January 1, 1995.)



7051

If the decedent was domiciled in this state at the time of death, the proper county for proceedings concerning administration of the decedent s estate is the county in which the decedent was domiciled, regardless of where the decedent died.

(Enacted by Stats. 1990, Ch. 79.)



7052

If the decedent was not domiciled in this state at the time of death, the proper county for proceedings under this code concerning the administration of the decedent s estate is one of the following:

(a) If property of the nondomiciliary decedent is located in the county in which the nondomiciliary decedent died, the county in which the nondomiciliary decedent died.

(b) If no property of the nondomiciliary decedent is located in the county in which the nondomiciliary decedent died or if the nondomiciliary decedent did not die in this state, any county in which property of the nondomiciliary decedent is located, regardless of where the nondomiciliary decedent died. If property of the nondomiciliary decedent is located in more than one county, the proper county is the county in which a petition for ancillary administration is first filed, and the court in that county has jurisdiction of the administration of the estate.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Disqualification of Judge

7060

(a) In addition to any other ground provided by law for disqualification of a judge, a judge is disqualified from acting in proceedings under this code concerning the administration of the decedent s estate, except to order the transfer of a proceeding as provided in Article 3 (commencing with Section 7070), if any of the following circumstances exist:

(1) The judge is interested as a beneficiary or creditor.

(2) The judge is named as executor or trustee in the will.

(3) The judge is otherwise interested.

(b) A judge who participates in any manner in the drafting or execution of a will, including acting as a witness to the will, is disqualified from acting in any proceeding prior to and including the admission of the will to probate or in any proceeding involving its validity or interpretation.

(c) The amendments made to former Section 303 by Section 27 of Chapter 923 of the Statutes of 1987 do not apply in any proceeding commenced prior to July 1, 1988.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 3. Transfer of Proceedings

7070

The court or judge shall order a proceeding under this code concerning the administration of the decedent s estate transferred to another county if there is no judge of the court in which the proceeding is pending who is qualified to act. This section does not apply if a judge qualified to act is assigned by the chairman of the Judicial Council to sit in the county and hear the proceeding.

(Enacted by Stats. 1990, Ch. 79.)



7071

Transfer of a proceeding under this article shall be to another county in which property of the decedent is located or, if there is no other county in which property of the decedent is located, to an adjoining county.

(Enacted by Stats. 1990, Ch. 79.)



7072

Upon petition of the personal representative or other interested person before entry of the order for final distribution of the estate, a proceeding transferred under this article may be retransferred to the court in which the proceeding was originally commenced if the court determines that both of the following conditions are satisfied:

(a) Another person has become judge of the court where the proceeding was originally commenced who is not disqualified to act in the administration of the estate.

(b) The convenience of the parties interested would be promoted by the retransfer.

(Enacted by Stats. 1990, Ch. 79.)









CHAPTER 3. Rules of Procedure

ARTICLE 2. New Trials

7220

In proceedings under this code concerning the administration of the decedent s estate, a motion for a new trial may be made only in the following cases:

(a) Contest of a will or revocation of probate of a will.

(b) Cases in which a right to jury trial is expressly granted, whether or not the case was tried by a jury.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 3.5. Judgments and Orders

7250

(a) When a judgment or order made pursuant to the provisions of this code concerning the administration of the decedent s estate becomes final, it releases the personal representative and the sureties from all claims of the heirs or devisees and of any persons affected thereby based upon any act or omission directly authorized, approved, or confirmed in the judgment or order. For the purposes of this section, order includes an order settling an account of the personal representative, whether an interim or final account.

(b) Nothing in this section affects any order, judgment, or decree made, or any action taken, before July 1, 1988. The validity of any action taken before July 1, 1988, is determined by the applicable law in effect before July 1, 1988, and not by this section.

(c) This section shall not apply where the judgment or order is obtained by fraud or conspiracy or by misrepresentation contained in the petition or account or in the judgment as to any material fact. For purposes of this subdivision, misrepresentation includes, but shall not be limited to, the omission of a material fact.

(Amended by Stats. 1993, Ch. 794, Sec. 2. Effective January 1, 1994.)






ARTICLE 4. Orders and Transactions Affecting Property

7260

As used in this article, transaction means a transaction affecting title to property in the estate, including, but not limited to, the following:

(a) In the case of real property, a conveyance (including a sale, option, or order confirming a sale or option), a lease, the creation of a mortgage, deed of trust, or other lien or encumbrance, the setting apart of a probate homestead, or the distribution of property.

(b) In the case of personal property, a transfer of the property or the creation of a security interest or other lien on the property.

(Enacted by Stats. 1990, Ch. 79.)



7261

If a transaction affecting real property in the estate is executed by the personal representative in accordance with the terms of a court order, the instrument shall include a statement that the transaction is made by authority of the order authorizing or directing the transaction and shall give the date of the order.

(Enacted by Stats. 1990, Ch. 79.)



7262

A transaction executed by the personal representative in accordance with an order authorizing or directing the transaction has the same effect as if the decedent were living at the time of the transaction and had carried it out in person while having legal capacity to do so.

(Enacted by Stats. 1990, Ch. 79.)



7263

If an order is made setting apart a probate homestead, confirming a sale or making a distribution of real property, or determining any other matter affecting title to real property in the estate, the personal representative shall record a certified copy of the order in the office of the county recorder in each county in which any portion of the real property is located.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 5. United States as Interested Person

7280

Where compensation, pension, insurance, or other allowance is made or awarded by a department or bureau of the United States government to a decedent s estate, the department or bureau has the same right as an interested person to do any of the following:

(a) Request special notice.

(b) Commence and prosecute an action on the bond of a personal representative.

(c) Contest an account of a personal representative.

(Enacted by Stats. 1990, Ch. 79.)









CHAPTER 4. Public Administrators

ARTICLE 1. Taking Temporary Possession or Control of Property

7600

If a public officer or employee knows of property of a decedent that is subject to loss, injury, waste, or misappropriation and that ought to be in the possession or control of the public administrator, the officer or employee shall inform the public administrator.

(Enacted by Stats. 1990, Ch. 79.)



7600.5

If a person dies in a hospital, convalescent hospital, or board and care facility without known next of kin, the person in charge of the hospital or facility shall give immediate notice of that fact to the public administrator of the county in which the hospital or facility is located. If the notice required by this section is not given, the hospital or facility is liable for (1) any cost of interment incurred by the estate or the county as a result of the failure and (2) any loss to the estate or beneficiaries caused by loss, injury, waste, or misappropriation of property of the decedent as a result of the failure.

(Enacted by Stats. 1990, Ch. 79.)



7600.6

A funeral director in control of the decedent s remains pursuant to subdivision (c) of Section 7100 of the Health and Safety Code shall notify the public administrator if none of the persons described in paragraphs (2) to (6), inclusive, of subdivision (a) of Section 7100 of the Health and Safety Code exist, can be found after reasonable inquiry, or can be contacted by reasonable means.

(Amended by Stats. 1998, Ch. 253, Sec. 3. Effective January 1, 1999.)



7601

(a) If no personal representative has been appointed, the public administrator of a county shall take prompt possession or control of property of a decedent in the county that is deemed by the public administrator to be subject to loss, injury, waste, or misappropriation, or that the court orders into the possession or control of the public administrator after notice to the public administrator as provided in Section 1220.

(b) If property described in subdivision (a) is beyond the ability of the public administrator to take possession or control, the public administrator is not liable for failing to take possession or control of the property.

(Amended by Stats. 2004, Ch. 888, Sec. 2. Effective January 1, 2005.)



7602

(a) A public administrator who is authorized to take possession or control of property of a decedent under this article shall make a prompt search for other property, a will, and instructions for disposition of the decedent s remains.

(b) If a will is found, the public administrator or custodian of the will shall deliver the will as provided in Section 8200.

(c) If instructions for disposition of the decedent s remains are found, the public administrator shall promptly deliver the instructions to the person upon whom the right to control disposition of the decedent s remains devolves as provided in Section 7100 of the Health and Safety Code.

(d) If other property is located, the public administrator shall take possession or control of any property that, in the sole discretion of the public administrator, is deemed to be subject to loss, injury, waste, or misappropriation and that is located anywhere in this state or that is subject to the laws of this state. The public administrator does not have any liability for loss, injury, waste, or misappropriation of property of which he or she is unable to take possession or control.

(Amended by Stats. 2004, Ch. 888, Sec. 3. Effective January 1, 2005.)



7603

(a) A public administrator who is authorized to take possession or control of property of a decedent pursuant to this article may issue a written certification of that fact. The written certification is effective for 30 days after the date of issuance.

(b) The public administrator may record a copy of the written certification in any county in which is located real property of which the public administrator is authorized to take possession or control under this article.

(c) A financial institution, government or private agency, retirement fund administrator, insurance company, licensed securities dealer, or other person shall, without the necessity of inquiring into the truth of the written certification, without requiring a death certificate, without charge, and without court order or letters being issued:

(1) Provide the public administrator complete information concerning property held in the sole name of the decedent, including the names and addresses of any beneficiaries.

(2) Grant the public administrator access to a safe-deposit box rented in the sole name of the decedent for the purpose of inspection and removal of any will or instructions for disposition of the decedent s remains. Costs and expenses incurred in drilling or forcing a safe-deposit box shall be borne by the estate of the decedent.

(3) Surrender to the public administrator any property of the decedent that, in the sole discretion of the public administrator, is deemed to be subject to loss, injury, waste, or misappropriation.

(d) Receipt of the written certification provided by this section:

(1) Constitutes sufficient acquittance for providing information or granting access to the safe-deposit box, for removal of the decedent s will and instructions for disposition of the decedent s remains, and for surrendering property of the decedent.

(2) Fully discharges the financial institution, government or private agency, retirement fund administrator, insurance company, licensed securities dealer, or other person from any liability for any act or omission of the public administrator with respect to the property or the safe-deposit box.

(Amended by Stats. 2004, Ch. 888, Sec. 4. Effective January 1, 2005.)



7604

If the public administrator takes possession or control of property of a decedent under this article, but another person is subsequently appointed personal representative or subsequently takes control or possession, the public administrator is entitled to reasonable costs incurred for the preservation of the estate, together with reasonable compensation for services. The costs and compensation are a proper expense of administration.

(Amended by Stats. 1994, Ch. 806, Sec. 24. Effective January 1, 1995.)



7605

On or before January 1, 2010, the public administrator shall comply with the continuing education requirements that are established by the California State Association of Public Administrators, Public Guardians, and Public Conservators.

(Added by Stats. 2008, Ch. 237, Sec. 3. Effective January 1, 2009.)






ARTICLE 2. Appointment as Personal Representative

7620

The public administrator of the county in which the estate of a decedent may be administered shall promptly:

(a) Petition for appointment as personal representative of the estate if no person having higher priority has petitioned for appointment and the total value of the property in the decedent s estate exceeds one hundred fifty thousand dollars ($150,000).

(b) Petition for appointment as personal representative of any other estate the public administrator determines is proper.

(c) Accept appointment as personal representative of an estate when so ordered by the court, whether or not on petition of the public administrator, after notice to the public administrator as provided in Section 7621.

(d) Proceed with summary disposition of the estate as authorized by Article 4 (commencing with Section 7660), if the total value of the property in the decedent s estate does not exceed the amount prescribed in Section 13100 and a person having higher priority has not assumed responsibility for administration of the estate.

(Amended by Stats. 2011, Ch. 117, Sec. 1. Effective January 1, 2012.)



7621

(a) Except as otherwise provided in this section, appointment of the public administrator as personal representative shall be made, and letters issued, in the same manner and pursuant to the same procedure as for appointment of and issuance of letters to personal representatives generally.

(b) Appointment of the public administrator may be made on the court s own motion, after notice to the public administrator as provided in Section 1220.

(c) Letters may be issued to the public administrator of the county without naming the public administrator.

(d) The public administrator s oath and official bond are in lieu of the personal representative s oath and bond. Every estate administered under this chapter shall be charged an annual bond fee in the amount of twenty-five dollars ($25) plus one-fourth of one percent of the amount of an estate greater than ten thousand dollars ($10,000). The amount charged is an expense of administration and that amount shall be deposited in the county treasury. If a successor personal representative is appointed, the amount of the bond fee shall be prorated over the period of months during which the public administrator acted as personal representative. Upon final distribution by the public administrator, any amount of bond charges in excess of one year shall be a prorated charge to the estate.

(Amended by Stats. 1995, Ch. 160, Sec. 1. Effective January 1, 1996.)



7622

Except as otherwise provided in this chapter:

(a) The public administrator shall administer the estate in the same manner as a personal representative generally, and the provisions of this code concerning the administration of the decedent s estate apply to administration by the public administrator.

(b) The public administrator is entitled to receive the same compensation as is granted by this division to a personal representative generally. The attorney for the public administrator is entitled to receive the same compensation as is granted by this division to an attorney for a personal representative generally. However, the compensation of the public administrator and the public administrator s attorney may not be less than the compensation in effect at the time of appointment of the public administrator or the minimum amount provided in subdivision (b) of Section 7666, whichever is greater.

(Amended by Stats. 2004, Ch. 888, Sec. 6. Effective January 1, 2005.)



7623

(a) As used in this section, additional compensation means the difference between the reasonable compensation of the public administrator in administering the estate and the compensation awarded the public administrator under Chapter 1 (commencing with Section 10800) of Part 7.

(b) The public administrator may be awarded additional compensation if any of the following conditions are satisfied:

(1) A person having priority for appointment as personal representative has been given notice under Section 8110 of the public administrator s petition for appointment, and the person has not petitioned for appointment in preference to the public administrator.

(2) The public administrator has been appointed after the resignation or removal of a personal representative.

(Enacted by Stats. 1990, Ch. 79.)



7624

(a) If after final distribution of an estate any money remains in the possession of the public administrator that should be paid over to the county treasurer pursuant to Chapter 5 (commencing with Section 11850) of Part 10, the court shall order payment to be made within 60 days.

(b) Upon failure of the public administrator to comply with an order made pursuant to subdivision (a), the district attorney of the county shall promptly institute proceedings against the public administrator and the sureties on the official bond for the amount ordered to be paid, plus costs.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 3. Deposit of Money of Estate

7640

(a) The public administrator shall, upon receipt, deposit all money of the estate in an insured account in a financial institution or with the county treasurer of the county in which the proceedings are pending.

(b) Upon deposit under this section the public administrator is discharged from further responsibility for the money deposited until the public administrator withdraws the money.

(Enacted by Stats. 1990, Ch. 79.)



7641

Money deposited in a financial institution or with the county treasurer under this article may be withdrawn upon the order of the public administrator when required for the purposes of administration.

(Enacted by Stats. 1990, Ch. 79.)



7642

(a) The public administrator shall credit each estate with the highest rate of interest or dividends that the estate would have received if the funds available for deposit had been individually and separately deposited.

(b) Interest or dividends credited to the account of the public administrator in excess of the amount credited to the estates pursuant to subdivision (a) shall be deposited in the county general fund.

(Enacted by Stats. 1990, Ch. 79.)



7643

(a) The county treasurer shall receive and safely keep all money deposited with the county treasurer under this chapter and pay the money out on the order of the public administrator when required for the purposes of administration. The county treasurer and sureties on the official bond of the county treasurer are responsible for the safekeeping and payment of the money.

(b) The county treasurer shall deliver to the State Treasurer or the Controller all money in the possession of the county treasurer belonging to the estate, if there are no beneficiaries or other persons entitled to the money, or the beneficiaries or other persons entitled to the money do not appear and claim it. Delivery shall be made under the provisions of Article 1 (commencing with Section 1440) of Chapter 6 of Title 10 of Part 3 of the Code of Civil Procedure.

(Enacted by Stats. 1990, Ch. 79.)



7644

(a) If a deposit in a financial institution is made under this article, money remaining unclaimed at the expiration of five years after the date of the deposit, together with the increase and proceeds of the deposit, shall be presumed abandoned in any of the following circumstances:

(1) The deposit belongs to the estate of a known decedent for which a personal representative has never been appointed.

(2) The deposit belongs to the estate of a known decedent for which a personal representative has been appointed but no order of distribution has been made due to the absence of interested persons or the failure of interested persons diligently to protect their interests by taking reasonable steps for the purpose of securing a distribution of the estate.

(b) The Controller may, at any time after the expiration of the five-year period, file a petition with the court setting forth the fact that the money has remained on deposit in a financial institution under the circumstances described in subdivision (a) for the five-year period, and requesting an order declaring that the money is presumptively abandoned and directing the holder of the money to pay the money to the State Treasurer.

(c) Upon presentation of a certified copy of a court order made under subdivision (b), the financial institution shall forthwith transmit the money to the State Treasurer for deposit in the State Treasury. The deposit shall be made as provided in Section 1310 of the Code of Civil Procedure. All money deposited in the State Treasury under the provisions of this section shall be deemed to be deposited in the State Treasury under the provisions of Article 1 (commencing with Section 1440) of Chapter 6 of Title 10 of Part 3 of the Code of Civil Procedure. The deposit shall be transmitted, received, accounted for, and disposed of as provided by Title 10 (commencing with Section 1300) of Part 3 of the Code of Civil Procedure.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 4. Summary Disposition of Small Estates

7660

(a) If a public administrator takes possession or control of an estate pursuant to this chapter, the public administrator may, acting as personal representative of the estate, summarily dispose of the estate in the manner provided in this article in either of the following circumstances:

(1) The total value of the property in the decedent s estate does not exceed the amount prescribed in Section 13100. The authority provided by this paragraph may be exercised only upon order of the court. The order may be made upon ex parte application. The fee to be allowed to the clerk for the filing of the application is two hundred five dollars ($205). The authority for this summary administration of the estate shall be evidenced by a court order for summary disposition.

(2) The total value of the property in the decedent s estate does not exceed fifty thousand dollars ($50,000). The authority provided by this paragraph may be exercised without court authorization.

(A) A public administrator who is authorized to summarily dispose of property of a decedent pursuant to this paragraph may issue a written certification of Authority for Summary Administration. The written certification is effective for 30 days after the date of issuance.

(B) A financial institution, government or private agency, retirement fund administrator, insurance company, licensed securities dealer, or other person shall, without the necessity of inquiring into the truth of the written certification of Authority for Summary Administration and without court order or letters being issued, do all of the following:

(i) Provide the public administrator complete information concerning any property held in the name of the decedent, including the names and addresses of any beneficiaries or joint owners.

(ii) Grant the public administrator access to a safe-deposit box or storage facility rented in the name of the decedent for the purpose of inspection and removal of property of the decedent. Costs and expenses incurred in accessing a safe-deposit box or storage facility shall be borne by the estate of the decedent.

(iii) Surrender to the public administrator any property of the decedent that is held or controlled by the financial institution, agency, retirement fund administrator, insurance company, licensed securities dealer, or other person.

(C) Receipt by a financial institution, government or private agency, retirement fund administrator, insurance company, licensed securities dealer, or other person of the written certification provided by this article shall do both of the following:

(i) Constitute sufficient acquittance for providing information or granting access to a safe-deposit box or a storage facility and for surrendering any property of the decedent.

(ii) Fully discharge the financial institution, government or private agency, retirement fund administrator, insurance company, licensed securities dealer, or other person from liability for any act or omission of the public administrator with respect to the property, a safe-deposit box, or a storage facility.

(b) Summary disposition may be made notwithstanding the existence of the decedent s will, if the will does not name an executor or if the named executor refuses to act.

(c) Nothing in this article precludes the public administrator from filing a petition with the court under any other provision of this code concerning the administration of the decedent s estate.

(d) Petitions filed pursuant to this article shall contain the information required by Section 8002.

(e) If a public administrator takes possession or control of an estate pursuant to this chapter, this article conveys the authority of a personal representative as described in Section 9650 to the public administrator to summarily dispose of the estates pursuant to the procedures described in paragraphs (1) and (2) of subdivision (a).

(f) The fee charged under paragraph (1) of subdivision (a) shall be distributed as provided in Section 68085.4 of the Government Code. When an application is filed under that paragraph, no other fees shall be charged in addition to the uniform filing fee provided for in Section 68085.4 of the Government Code.

(Amended by Stats. 2012, Ch. 162, Sec. 139. Effective January 1, 2013.)



7661

A public administrator acting under authority of this article may:

(a) Withdraw money or take possession of any other property of the decedent that is in the possession or control of a financial institution, government or private agency, retirement fund administrator, insurance company, licensed securities dealer, or other person.

(b) Collect any debts owed to the decedent, including, but not limited to, any rents, issues, or profits from the real and personal property in the estate until the estate is distributed.

(c) Sell any personal property of the decedent, including, but not limited to, stocks, bonds, mutual funds and other types of securities. Sales may be made with or without notice, as the public administrator elects. Title to the property sold passes without the need for confirmation by the court.

(d) Sell any real property of the decedent. The sale shall be accomplished through one of the following procedures:

(1) The sale may be conducted subject to Article 6 (commencing with Section 10300) of Chapter 18 of Part 5.

(2) With approval specified in the original court order for summary disposition of the estate, the sale of real property may be accomplished using a Notice of Proposed Action according to the following requirements:

(A) The publication of the sale shall be accomplished according to Sections 10300 to 10307, inclusive.

(B) The appraisal of the property and determination of the minimum sale price of 90 percent of the appraised value shall be accomplished according to Section 10309.

(C) If an offer meets the approval of the public administrator and the offered price is at least 90 percent of the appraised value, a notice of proposed action shall be made according to Sections 10581 to 10588, inclusive. If objection is not made to the notice of proposed action, the sale may be completed without a court confirmation of the sale. The sale may be consummated by recording a public administrator s deed and a copy of the court order for summary disposition that authorized the use of the notice of proposed action.

(D) If an objection to the notice of proposed action is made pursuant to Section 10587, the sale shall be confirmed in court according to Sections 10308 to 10316, inclusive. The sale may be consummated by recording an administrator s deed and a copy of the court order confirming the sale.

(E) If objection to the notice of proposed action is not made under Section 10587, the public administrator may still elect to have the sale confirmed in court according to Sections 10308 to 10316, inclusive, if the public administrator deems that is in the best interest of the estate. Title to the property sold passes with the public administrator s deed.

(Amended by Stats. 2004, Ch. 888, Sec. 8. Effective January 1, 2005.)



7662

The public administrator acting under authority of this article shall pay out the money of the estate in the order prescribed in Section 11420, for expenses of administration, charges against the estate, and claims presented to the public administrator before distribution of the decedent s property pursuant to Section 7663. A creditor whose claim is paid under this section is not liable for contribution to a creditor whose claim is presented after the payment.

(Amended (as amended by Stats. 1990, Ch. 710) by Stats. 1991, Ch. 82, Sec. 23. Effective June 30, 1991. Operative July 1, 1991, by Sec. 31 of Ch. 82.)



7663

(a) After payment of debts pursuant to Section 7662, but in no case before four months after court authorization of the public administrator to act under this article or after the public administrator takes possession or control of the estate, the public administrator shall distribute to the decedent s beneficiaries any money or other property of the decedent remaining in the possession of the public administrator.

(b) If there are no beneficiaries, the public administrator shall deposit the balance with the county treasurer for use in the general fund of the county, subject to Article 3 (commencing with Section 50050) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code. If the amount deposited exceeds five thousand dollars ($5,000), the public administrator shall at the time of the deposit give the Controller written notice of the information specified in Section 1311 of the Code of Civil Procedure.

(Amended by Stats. 1996, Ch. 401, Sec. 2. Effective January 1, 1997.)



7664

A person to whom property is distributed under this article is personally liable for the unsecured debts of the decedent. Such a debt may be enforced against the person in the same manner as it could have been enforced against the decedent if the decedent had not died. In an action based on the debt, the person may assert any defenses available to the decedent if the decedent had not died. The aggregate personal liability of a person under this section shall not exceed the fair market value of the property distributed to the person, valued as of the date of the distribution, less the amount of any liens and encumbrances on the property on that date. Section 366.2 of the Code of Civil Procedure applies in an action under this section.

(Amended by Stats. 1992, Ch. 178, Sec. 33. Effective January 1, 1993.)



7665

(a) The public administrator shall file with the clerk a statement showing the property of the decedent that came into possession of the public administrator and the disposition made of the property, together with receipts for all distributions. This subdivision does not apply to proceedings under paragraph (2) of subdivision (a) of Section 7660.

(b) The public administrator shall maintain a file of all receipts and records of expenditures for a period of three years after disposition of the property pursuant to Section 7663.

(Enacted by Stats. 1990, Ch. 79.)



7666

(a) Except as provided in Section 7623 and in subdivision (b), the compensation payable to the public administrator and the attorney, if any, for the public administrator for the filing of an application pursuant to this chapter and for performance of any duty or service connected therewith is that set out in Part 7 (commencing with Section 10800).

(b) The public administrator is entitled to a minimum compensation of one thousand dollars ($1,000).

(Amended by Stats. 2004, Ch. 888, Sec. 9. Effective January 1, 2005.)












PART 2. OPENING ESTATE ADMINISTRATION

CHAPTER 1. Commencement of Proceedings

8000

(a) At any time after a decedent s death, any interested person may commence proceedings for administration of the estate of the decedent by a petition to the court for an order determining the date and place of the decedent s death and for either or both of the following:

(1) Appointment of a personal representative.

(2) Probate of the decedent s will.

(b) A petition for probate of the decedent s will may be made regardless of whether the will is in the petitioner s possession or is lost, destroyed, or beyond the jurisdiction of the state.

(Enacted by Stats. 1990, Ch. 79.)



8001

Unless good cause for delay is shown, if a person named in a will as executor fails to petition the court for administration of the estate within 30 days after the person has knowledge of the death of the decedent and that the person is named as executor, the person may be held to have waived the right to appointment as personal representative.

(Enacted by Stats. 1990, Ch. 79.)



8002

(a) The petition shall contain all of the following information:

(1) The date and place of the decedent s death.

(2) The street number, street, and city, or other address, and the county, of the decedent s residence at the time of death.

(3) The name, age, address, and relation to the decedent of each heir and devisee of the decedent, so far as known to or reasonably ascertainable by the petitioner.

(4) The character and estimated value of the property in the estate.

(5) The name of the person for whom appointment as personal representative is petitioned.

(b) If the decedent left a will:

(1) The petitioner shall attach to the petition a photographic copy of the will. In the case of a holographic will or other will of which material provisions are handwritten, the petitioner shall also attach a typed copy of the will.

(2) If the will is in a foreign language, the petitioner shall attach an English language translation. On admission of the will to probate, the court shall certify to a correct translation into English, and the certified translation shall be filed with the will.

(3) The petition shall state whether the person named as executor in the will consents to act or waives the right to appointment.

(Enacted by Stats. 1990, Ch. 79.)



8003

(a) The hearing on the petition shall be set for a day not less than 15 nor more than 30 days after the petition is filed. At the request of the petitioner made at the time the petition is filed, the hearing on the petition shall be set for a day not less than 30 nor more than 45 days after the petition is filed. The court may not shorten the time for giving the notice of hearing under this section.

(b) The petitioner shall serve and publish notice of the hearing in the manner prescribed in Chapter 2 (commencing with Section 8100).

(Enacted by Stats. 1990, Ch. 79.)



8004

(a) If appointment of the personal representative is contested, the grounds of opposition may include a challenge to the competency of the personal representative or the right to appointment. If the contest asserts the right of another person to appointment as personal representative, the contestant shall also file a petition and serve notice in the manner provided in Article 2 (commencing with Section 8110) of Chapter 2, and the court shall hear the two petitions together.

(b) If a will is contested, the applicable procedure is that provided in Article 3 (commencing with Section 8250) of Chapter 3.

(Enacted by Stats. 1990, Ch. 79.)



8005

(a) At the hearing on the petition, the court may examine and compel any person to attend as a witness concerning any of the following matters:

(1) The time, place, and manner of the decedent s death.

(2) The place of the decedent s domicile and residence at the time of death.

(3) The character and value of the decedent s property.

(4) Whether or not the decedent left a will.

(b) The following matters shall be established:

(1) The jurisdictional facts, including:

(A) The date and place of the decedent s death.

(B) That the decedent was domiciled in this state or left property in this state at the time of death.

(C) The publication of notice under Article 3 (commencing with Section 8120) of Chapter 2.

(2) The existence or nonexistence of the decedent s will.

(3) That notice of the hearing was served as provided in Article 2 (commencing with Section 8110) of Chapter 2.

(Enacted by Stats. 1990, Ch. 79.)



8006

(a) If the court finds that the matters referred to in paragraph (1) of subdivision (b) of Section 8005 are established, the court shall make an order determining the time and place of the decedent s death and the jurisdiction of the court. Where appropriate and on satisfactory proof, the order shall admit the decedent s will to probate and appoint a personal representative. The date the will is admitted to probate shall be included in the order.

(b) If through defect of form or error the matters referred to in paragraph (1) of subdivision (b) of Section 8005 are incorrectly stated in the petition but actually are established, the court has and retains jurisdiction to correct the defect or error at any time. No such defect or error makes void an order admitting the will to probate or appointing a personal representative or an order made in any subsequent proceeding.

(Enacted by Stats. 1990, Ch. 79.)



8007

(a) Except as provided in subdivision (b), an order admitting a will to probate or appointing a personal representative, when it becomes final, is a conclusive determination of the jurisdiction of the court and cannot be collaterally attacked.

(b) Subdivision (a) does not apply in either of the following cases:

(1) The presence of extrinsic fraud in the procurement of the court order.

(2) The court order is based on the erroneous determination of the decedent s death.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 2. Notice of Hearing

ARTICLE 1. Contents

8100

The notice of hearing of a petition for administration of a decedent s estate, whether served under Article 2 (commencing with Section 8110) or published under Article 3 (commencing with Section 8120), shall state substantially as follows:

NOTICE OF PETITION TO ADMINISTER
ESTATE OF ___________, ESTATE NO. ________

To all heirs, beneficiaries, creditors, and contingent creditors of _________ and persons who may be otherwise interested in the will or estate, or both:

A petition has been filed by _________ in the Superior Court of California, County of _________, requesting that _________ be appointed as personal representative to administer the estate of _________ [and for probate of the decedent s will, which is available for examination in the court file].

[The petition requests authority to administer the estate under the Independent Administration of Estates Act. This will avoid the need to obtain court approval for many actions taken in connection with the estate. However, before taking certain actions, the personal representative will be required to give notice to interested persons unless they have waived notice or have consented to the proposed action. The petition will be granted unless good cause is shown why it should not be.]

The petition is set for hearing in Dept. No.

at _____ (Address) _____

on _____ (Date of hearing) _____ at _____ (Time of hearing) _____ .

IF YOU OBJECT to the granting of the petition, you should appear at the hearing and state your objections or file written objections with the court before the hearing. Your appearance may be in person or by your attorney.

IF YOU ARE A CREDITOR or a contingent creditor of the deceased, you must file your claim with the court and mail a copy to the personal representative appointed by the court within the later of either (1) four months from the date of first issuance of letters to a general personal representative, as defined in subdivision (b) of Section 58 of the California Probate Code, or (2) 60 days from the date of mailing or personal delivery of the notice to you under Section 9052 of the California Probate Code.

YOU MAY EXAMINE the file kept by the court. If you are interested in the estate, you may request special notice of the filing of an inventory and appraisal of estate assets or of any petition or account as provided in Section 1250 of the California Probate Code.

_____ (Name and address of petitioner or petitioner s attorney) _____

(Amended by Stats. 2012, Ch. 207, Sec. 2. Effective January 1, 2013.)






ARTICLE 2. Service of Notice of Hearing

8110

At least 15 days before the hearing of a petition for administration of a decedent s estate, the petitioner shall serve notice of the hearing by mail or personal delivery on all of the following persons:

(a) Each heir of the decedent, so far as known to or reasonably ascertainable by the petitioner.

(b) Each devisee, executor, and alternative executor named in any will being offered for probate, regardless of whether the devise or appointment is purportedly revoked in a subsequent instrument.

(Amended by Stats. 1996, Ch. 563, Sec. 22. Effective January 1, 1997.)



8111

If the decedent s will involves or may involve a testamentary trust of property for charitable purposes other than a charitable trust with a designated trustee resident in this state, or involves or may involve a devise for charitable purposes without an identified devisee, notice of hearing accompanied by a copy of the petition and of the will shall be served on the Attorney General as provided in Section 1209.

(Enacted by Stats. 1990, Ch. 79.)



8112

A general personal representative shall give notice of administration of the estate of the decedent to creditors under Chapter 2 (commencing with Section 9050), and to public entities under Chapter 5 (commencing with Section 9200), of Part 4.

(Enacted by Stats. 1990, Ch. 79.)



8113

If a citizen of a foreign country dies without leaving a will or leaves a will without naming an executor, or if it appears that property will pass to a citizen of a foreign country, notice shall be given to a recognized diplomatic or consular official of the foreign country maintaining an office in the United States.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 3. Publication

8120

In addition to service of the notice of hearing as provided in Article 2 (commencing with Section 8110), notice of hearing of a petition for administration of a decedent s estate shall also be published before the hearing in the manner provided in this article.

(Enacted by Stats. 1990, Ch. 79.)



8121

(a) The first publication date of the notice shall be at least 15 days before the hearing. Three publications in a newspaper published once a week or more often, with at least five days intervening between the first and last publication dates, not counting the publication dates, are sufficient.

(b) Notice shall be published in a newspaper of general circulation in the city where the decedent resided at the time of death, or where the decedent s property is located if the court has jurisdiction under Section 7052. If there is no such newspaper, or if the decedent did not reside in a city, or if the property is not located in a city, then notice shall be published in a newspaper of general circulation in the county which is circulated within the area of the county in which the decedent resided or the property is located. If there is no such newspaper, notice shall be published in a newspaper of general circulation published in this state nearest to the county seat of the county in which the decedent resided or the property is located, and which is circulated within the area of the county in which the decedent resided or the property is located.

(c) For purposes of this section, city means a charter city as defined in Section 34101 of the Government Code or a general law city as defined in Section 34102 of the Government Code.

(Enacted by Stats. 1990, Ch. 79.)



8122

The Legislature finds and declares that, to be most effective, notice of hearing should be published in compliance with Section 8121. However, the Legislature recognizes the possibility that in unusual cases due to confusion over jurisdictional boundaries or oversight such notice may inadvertently be published in a newspaper that does not satisfy Section 8121. Therefore, to prevent a minor error in publication from invalidating what would otherwise be a proper proceeding, the Legislature further finds and declares that notice published in a good faith attempt to comply with Section 8121 is sufficient to provide notice of hearing and to establish jurisdiction if the court expressly finds that the notice was published in a newspaper of general circulation published within the county and widely circulated within a true cross-section of the area of the county in which the decedent resided or the property was located in substantial compliance with Section 8121.

(Enacted by Stats. 1990, Ch. 79.)



8123

The caption of a notice under this article shall be in 8-point type or larger and the text shall be in 7-point type or larger.

(Enacted by Stats. 1990, Ch. 79.)



8124

A petition for administration of a decedent s estate shall not be heard by the court unless an affidavit showing due publication of the notice of hearing has been filed with the court. The affidavit shall contain a copy of the notice and state the date of its publication.

(Enacted by Stats. 1990, Ch. 79.)



8125

Notwithstanding Section 8100, after the notice of hearing is published and an affidavit filed, any subsequent publication of the notice ordered by the court may omit the information for creditors and contingent creditors.

(Enacted by Stats. 1990, Ch. 79.)









CHAPTER 3. Probate of Will

ARTICLE 1. Production of Will

8200

(a) Unless a petition for probate of the will is earlier filed, the custodian of a will shall, within 30 days after having knowledge of the death of the testator, do both of the following:

(1) Deliver the will to the clerk of the superior court of the county in which the estate of the decedent may be administered.

(2) Mail a copy of the will to the person named in the will as executor, if the person s whereabouts is known to the custodian, or if not, to a person named in the will as a beneficiary, if the person s whereabouts is known to the custodian.

(b) A custodian of a will who fails to comply with the requirements of this section shall be liable for all damages sustained by any person injured by the failure.

(c) The clerk shall release a copy of a will delivered under this section for attachment to a petition for probate of the will or otherwise on receipt of payment of the required fee and either a court order for production of the will or a certified copy of a death certificate of the decedent.

(d) The fee for delivering a will to the clerk of the superior court pursuant to paragraph (1) of subdivision (a) shall be as provided in Section 70626 of the Government Code. If an estate is commenced for the decedent named in the will, the fee for any will delivered pursuant to paragraph (1) of subdivision (a) shall be reimbursable from the estate as an expense of administration.

(Amended by Stats. 2013, Ch. 61, Sec. 2. Effective January 1, 2014.)



8201

If, on petition to the superior court of the county in which the estate of the decedent is being or may be administered alleging that a person has possession of a decedent s will, the court is satisfied that the allegation is true, the court shall order the person to produce the will.

(Enacted by Stats. 1990, Ch. 79.)



8202

If the will of a person who was domiciled in this state at the time of death is detained in a court of any other state or country and cannot be produced for probate in this state, a certified photographic copy of the will may be admitted to probate in this state with the same force and effect as the original will. The same proof shall be required as if the original will were produced.

(Enacted by Stats. 1990, Ch. 79.)



8203

If a will has been delivered to the clerk of the superior court in a county in which no proceeding is pending to administer the testator s estate, that court may order the will transferred to the clerk of the superior court in a county in which such a proceeding is pending. A petition for the transfer may be presented and heard without notice, but shall not be granted without proof that a copy of the petition has been mailed to the petitioner and any persons who have requested special notice in the proceeding in the court to which the will is to be transferred. The petition and order shall include the case number of the proceeding in the court to which transfer is prayed. Certified copies of the petition, any supporting documents, and the order shall be transmitted by the clerk along with the original will, and these copies shall be filed in the proceeding by the clerk of the recipient court.

(Added by Stats. 1992, Ch. 871, Sec. 10. Effective January 1, 1993.)






ARTICLE 2. Proof of Will

8220

Unless there is a contest of a will:

(a) The will may be proved on the evidence of one of the subscribing witnesses only, if the evidence shows that the will was executed in all particulars as prescribed by law.

(b) Evidence of execution of a will may be received by an affidavit of a subscribing witness to which there is attached a photographic copy of the will, or by an affidavit in the original will that includes or incorporates the attestation clause.

(c) If no subscribing witness resides in the county, but the deposition of a witness can be taken elsewhere, the court may direct the deposition to be taken. On the examination, the court may authorize a photographic copy of the will to be made and presented to the witness, and the witness may be asked the same questions with respect to the photographic copy as if the original will were present.

(Enacted by Stats. 1990, Ch. 79.)



8221

If no subscribing witness is available as a witness within the meaning of Section 240 of the Evidence Code, the court may, if the will on its face conforms to all requirements of law, permit proof of the will by proof of the handwriting of the testator and one of the following:

(a) Proof of the handwriting of any one subscribing witness.

(b) Receipt in evidence of one of the following documents reciting facts showing due execution of the will:

(1) A writing in the will bearing the signatures of all subscribing witnesses.

(2) An affidavit of a person with personal knowledge of the circumstances of the execution.

(Enacted by Stats. 1990, Ch. 79.)



8222

A holographic will may be proved in the same manner as other writings.

(Enacted by Stats. 1990, Ch. 79.)



8223

The petition for probate of a lost or destroyed will shall include a written statement of the testamentary words or their substance. If the will is proved, the provisions of the will shall be set forth in the order admitting the will to probate.

(Enacted by Stats. 1990, Ch. 79.)



8224

The testimony of each witness in a proceeding concerning the execution or provisions of a will, the testamentary capacity of the decedent, and other issues of fact, may be reduced to writing, signed by the witness, and filed, whether or not the will is contested. The testimony so preserved, or an official reporter s transcript of the testimony, is admissible in evidence in any subsequent proceeding concerning the will if the witness has become unavailable as a witness within the meaning of Section 240 of the Evidence Code.

(Enacted by Stats. 1990, Ch. 79.)



8225

When the court admits a will to probate, that fact shall be recorded in the minutes by the clerk and the will shall be filed.

(Enacted by Stats. 1990, Ch. 79.)



8226

(a) If no person contests the validity of a will or petitions for revocation of probate of the will within the time provided in this chapter, admission of the will to probate is conclusive, subject to Section 8007.

(b) Subject to subdivision (c), a will may be admitted to probate notwithstanding prior admission to probate of another will or prior distribution of property in the proceeding. The will may not affect property previously distributed, but the court may determine how any provision of the will affects property not yet distributed and how any provision of the will affects provisions of another will.

(c) If the proponent of a will has received notice of a petition for probate or a petition for letters of administration for a general personal representative, the proponent of the will may petition for probate of the will only within the later of either of the following time periods:

(1) One hundred twenty days after issuance of the order admitting the first will to probate or determining the decedent to be intestate.

(2) Sixty days after the proponent of the will first obtains knowledge of the will.

(Amended by Stats. 1997, Ch. 724, Sec. 19. Effective January 1, 1998.)






ARTICLE 3. Contest of Will

8250

(a) When a will is contested under Section 8004, the contestant shall file with the court an objection to probate of the will. Thereafter, a summons shall be issued and served, with a copy of the objection, on the persons required by Section 8110 to be served with notice of hearing of a petition for administration of the decedent s estate. The summons shall be issued and served as provided in Chapter 3 (commencing with Section 412.10) and Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure. The summons shall contain a direction that the persons summoned file with the court a written pleading in response to the contest within 30 days after service of the summons.

(b) A person named as executor in the will is under no duty to defend a contest until the person is appointed personal representative.

(Amended by Stats. 2011, Ch. 308, Sec. 11. Effective January 1, 2012.)



8251

(a) The petitioner and any other interested person may jointly or separately answer the objection or demur to the objection within the time prescribed in the summons.

(b) Demurrer may be made on any of the grounds of demurrer available in a civil action. If the demurrer is sustained, the court may allow the contestant a reasonable time, not exceeding 15 days, within which to amend the objection. If the demurrer is overruled, the petitioner and other interested persons may, within 15 days thereafter, answer the objection.

(c) If a person fails timely to respond to the summons:

(1) The case is at issue notwithstanding the failure and the case may proceed on the petition and other documents filed by the time of the hearing, and no further pleadings by other persons are necessary.

(2) The person may not participate further in the contest, but the person s interest in the estate is not otherwise affected. Nothing in this paragraph precludes further participation by the petitioner.

(3) The person is bound by the decision in the proceeding.

(Enacted by Stats. 1990, Ch. 79.)



8252

(a) At the trial, the proponents of the will have the burden of proof of due execution. The contestants of the will have the burden of proof of lack of testamentary intent or capacity, undue influence, fraud, duress, mistake, or revocation. If the will is opposed by the petition for probate of a later will revoking the former, it shall be determined first whether the later will is entitled to probate.

(b) The court shall try and determine any contested issue of fact that affects the validity of the will.

(Enacted by Stats. 1990, Ch. 79.)



8253

At the trial, each subscribing witness shall be produced and examined. If no subscribing witness is available as a witness within the meaning of Section 240 of the Evidence Code, the court may admit the evidence of other witnesses to prove the due execution of the will.

(Enacted by Stats. 1990, Ch. 79.)



8254

The court may make appropriate orders, including orders sustaining or denying objections, and shall render judgment either admitting the will to probate or rejecting it, in whole or in part, and appointing a personal representative.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 4. Revocation of Probate

8270

(a) Within 120 days after a will is admitted to probate, any interested person, other than a party to a will contest and other than a person who had actual notice of a will contest in time to have joined in the contest, may petition the court to revoke the probate of the will. The petition shall include objections setting forth written grounds of opposition.

(b) Notwithstanding subdivision (a), a person who was a minor or who was incompetent and had no guardian or conservator at the time a will was admitted to probate may petition the court to revoke the probate of the will at any time before entry of an order for final distribution.

(Enacted by Stats. 1990, Ch. 79.)



8271

(a) On the filing of the petition, a summons shall be directed to the personal representative and to the heirs and devisees of the decedent, so far as known to the petitioner. The summons shall contain a direction that the persons summoned file with the court a written pleading in response to the petition within 30 days after service of the summons. Failure of a person timely to respond to the summons precludes the person from further participation in the revocation proceeding, but does not otherwise affect the person s interest in the estate.

(b) The summons shall be issued and served with a copy of the petition and proceedings had as in the case of a contest of the will.

(c) If a person fails timely to respond to the summons:

(1) The case is at issue notwithstanding the failure and the case may proceed on the petition and other documents filed by the time of the hearing, and no further pleadings by other persons are necessary.

(2) The person may not participate further in the contest, but the person s interest in the estate is not otherwise affected.

(3) The person is bound by the decision in the proceeding.

(Amended by Stats. 1998, Ch. 581, Sec. 25. Effective January 1, 1999.)



8272

(a) If it appears on satisfactory proof that the will should be denied probate, the court shall revoke the probate of the will.

(b) Revocation of probate of a will terminates the powers of the personal representative. The personal representative is not liable for any otherwise proper act done in good faith before the revocation, nor is any transaction void by reason of the revocation if entered into with a third person dealing in good faith and for value.

(Enacted by Stats. 1990, Ch. 79.)









CHAPTER 4. Appointment of Personal Representative

ARTICLE 1. General Provisions

8400

(a) A person has no power to administer the estate until the person is appointed personal representative and the appointment becomes effective. Appointment of a personal representative becomes effective when the person appointed is issued letters.

(b) Subdivision (a) applies whether or not the person is named executor in the decedent s will, except that a person named executor in the decedent s will may, before the appointment is made or becomes effective, pay funeral expenses and take necessary measures for the maintenance and preservation of the estate.

(c) The order appointing a personal representative shall state in capital letters on the first page of the order, in at least 12-point type, the following: WARNING: THIS APPOINTMENT IS NOT EFFECTIVE UNTIL LETTERS HAVE ISSUED.

(Amended by Stats. 1996, Ch. 862, Sec. 16. Effective January 1, 1997.)



8401

(a) Notwithstanding Section 8400, a petitioner for appointment as personal representative may deliver property in the petitioner s possession to a trust company or financial institution for deposit, or allow a trust company or financial institution to retain on deposit property already in its possession, as provided in Chapter 3 (commencing with Section 9700) of Part 5.

(b) The petitioner shall obtain and file with the court a written receipt including the agreement of the trust company or financial institution that the property on deposit, including any earnings thereon, shall not be allowed to be withdrawn except on order of the court.

(c) In receiving and retaining property under this section, the trust company or financial institution is protected to the same extent as though it had received the property from a person who had been appointed personal representative.

(Enacted by Stats. 1990, Ch. 79.)



8402

(a) Notwithstanding any other provision of this chapter, a person is not competent to act as personal representative in any of the following circumstances:

(1) The person is under the age of majority.

(2) The person is subject to a conservatorship of the estate or is otherwise incapable of executing, or is otherwise unfit to execute, the duties of the office.

(3) There are grounds for removal of the person from office under Section 8502.

(4) The person is not a resident of the United States.

(5) The person is a surviving partner of the decedent and an interested person objects to the appointment.

(b) Paragraphs (4) and (5) of subdivision (a) do not apply to a person named as executor or successor executor in the decedent s will.

(Enacted by Stats. 1990, Ch. 79.)



8403

(a) Before letters are issued, the personal representative shall take and subscribe an oath to perform, according to law, the duties of the office. The oath may be taken and dated on or after the time the petition for appointment as personal representative is signed, and may be filed with the clerk at any time after the petition is granted.

(b) The oath constitutes an acceptance of the office and shall be attached to or endorsed on the letters.

(Enacted by Stats. 1990, Ch. 79.)



8404

(a) Before letters are issued, the personal representative (other than a trust company or a public administrator) shall file an acknowledgment of receipt of a statement of duties and liabilities of the office of personal representative. The statement shall be in the form prescribed by the Judicial Council.

(b) The court may by local rule require the acknowledgment of receipt to include the personal representative s birth date and driver s license number, if any, provided that the court ensures their confidentiality.

(c) The statement of duties and liabilities prescribed by the Judicial Council does not supersede the law on which the statement is based.

(Amended by Stats. 1994, Ch. 806, Sec. 26. Effective January 1, 1995.)



8405

Letters shall be signed by the clerk under the seal of the court and shall include:

(a) The county from which the letters are issued.

(b) The name of the person appointed as personal representative and whether the personal representative is an executor, administrator, administrator with the will annexed, or special administrator.

(c) A notation whether the personal representative is authorized to act under the Independent Administration of Estates Act (Part 6 (commencing with Section 10400) of Division 7), and if so authorized whether the independent administration authority includes or excludes the power to do any of the following:

(1) Sell real property.

(2) Exchange real property.

(3) Grant an option to purchase real property.

(4) Borrow money with the loan secured by an encumbrance upon real property.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Executors

8420

The person named as executor in the decedent s will has the right to appointment as personal representative.

(Enacted by Stats. 1990, Ch. 79.)



8421

If a person is not named as executor in a will but it appears by the terms of the will that the testator intended to commit the execution of the will and the administration of the estate to the person, the person is entitled to appointment as personal representative in the same manner as if named as executor.

(Enacted by Stats. 1990, Ch. 79.)



8422

(a) The testator may by will confer on a person the power to designate an executor or coexecutor, or successor executor or coexecutor. The will may provide that the persons so designated may serve without bond.

(b) A designation shall be in writing and filed with the court. Unless the will provides otherwise, if there are two or more holders of the power to designate, the designation shall be unanimous, unless one of the holders of the power is unable or unwilling to act, in which case the remaining holder or holders may exercise the power.

(c) Except as provided in this section, an executor does not have authority to name a coexecutor, or a successor executor or coexecutor.

(Enacted by Stats. 1990, Ch. 79.)



8423

If the executor named in the will is a trust company that has sold its business and assets to, has consolidated or merged with, or is in any manner provided by law succeeded by, another trust company, the court may, and to the extent required by the Banking Law (Division 1 (commencing with Section 99) of the Financial Code) shall, appoint the successor trust company as executor.

(Enacted by Stats. 1990, Ch. 79.)



8424

(a) If a person named as executor is under the age of majority and there is another person named as executor, the other person may be appointed and may administer the estate until the majority of the minor, who may then be appointed as coexecutor.

(b) If a person named as executor is under the age of majority and there is no other person named as executor, another person may be appointed as personal representative, but the court may revoke the appointment on the majority of the minor, who may then be appointed as executor.

(Enacted by Stats. 1990, Ch. 79.)



8425

If the court does not appoint all the persons named in the will as executors, those appointed have the same authority to act in every respect as all would have if appointed.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 3. Administrators With the Will Annexed

8440

An administrator with the will annexed shall be appointed as personal representative if no executor is named in the will or if the sole executor or all the executors named in the will have waived the right to appointment or are for any reason unwilling or unable to act.

(Enacted by Stats. 1990, Ch. 79.)



8441

(a) Except as provided in subdivision (b), persons and their nominees are entitled to appointment as administrator with the will annexed in the same order of priority as for appointment of an administrator.

(b) A person who takes under the will has priority over a person who does not, but the court in its discretion may give priority to a person who does not take under the will if the person is entitled to a statutory interest that is a substantially greater portion of the estate than the devise to the person who takes under the will and the priority appears appropriate under the circumstances. A person who takes more than 50 percent of the value of the estate under the will or the person s nominee, or the nominee of several persons who together take more than 50 percent of the value of the estate under the will, has priority over other persons who take under the will.

(Enacted by Stats. 1990, Ch. 79.)



8442

(a) Subject to subdivision (b), an administrator with the will annexed has the same authority over the decedent s estate as an executor named in the will would have.

(b) If the will confers a discretionary power or authority on an executor that is not conferred by law and the will does not extend the power or authority to other personal representatives, the power or authority shall not be deemed to be conferred on an administrator with the will annexed, but the court in its discretion may authorize the exercise of the power or authority.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 4. Administrators

8460

(a) If the decedent dies intestate, the court shall appoint an administrator as personal representative.

(b) The court may appoint one or more persons as administrator.

(Enacted by Stats. 1990, Ch. 79.)



8461

Subject to the provisions of this article, a person in the following relation to the decedent is entitled to appointment as administrator in the following order of priority:

(a) Surviving spouse or domestic partner as defined in Section 37.

(b) Children.

(c) Grandchildren.

(d) Other issue.

(e) Parents.

(f) Brothers and sisters.

(g) Issue of brothers and sisters.

(h) Grandparents.

(i) Issue of grandparents.

(j) Children of a predeceased spouse or domestic partner.

(k) Other issue of a predeceased spouse or domestic partner.

(l) Other next of kin.

(m) Parents of a predeceased spouse or domestic partner.

(n) Issue of parents of a predeceased spouse or domestic partner.

(o) Conservator or guardian of the estate acting in that capacity at the time of death who has filed a first account and is not acting as conservator or guardian for any other person.

(p) Public administrator.

(q) Creditors.

(r) Any other person.

(Amended by Stats. 2001, Ch. 893, Sec. 53. Effective January 1, 2002.)



8462

The surviving spouse or domestic partner of the decedent, a relative of the decedent, or a relative of a predeceased spouse or domestic partner of the decedent, has priority under Section 8461 only if one of the following conditions is satisfied:

(a) The surviving spouse, domestic partner, or relative is entitled to succeed to all or part of the estate.

(b) The surviving spouse, domestic partner, or relative either takes under the will of, or is entitled to succeed to all or part of the estate of, another deceased person who is entitled to succeed to all or part of the estate of the decedent.

(Amended by Stats. 2001, Ch. 893, Sec. 54. Effective January 1, 2002.)



8463

If the surviving spouse is a party to an action for separate maintenance, annulment, or dissolution of the marriage of the decedent and the surviving spouse, and was living apart from the decedent on the date of the decedent s death, the surviving spouse has priority next after brothers and sisters and not the priority prescribed in Section 8461.

(Enacted by Stats. 1990, Ch. 79.)



8464

If a person otherwise entitled to appointment as administrator is a person under the age of majority or a person for whom a guardian or conservator of the estate has been appointed, the court in its discretion may appoint the guardian or conservator or another person entitled to appointment.

(Enacted by Stats. 1990, Ch. 79.)



8465

(a) The court may appoint as administrator a person nominated by any of the following persons:

(1) A person otherwise entitled to appointment.

(2) A person who would otherwise be entitled for appointment but who is ineligible for appointment under paragraph (4) of subdivision (a) of Section 8402 because he or she is not a resident of the United States.

(3) The guardian or conservator of the estate of a person otherwise entitled to appointment. The nomination shall be made in writing and filed with the court.

(b) If a person making a nomination for appointment of an administrator is the surviving spouse or domestic partner, child, grandchild, other issue, parent, brother or sister, or grandparent of the decedent, the nominee has priority next after those in the class of the person making the nomination.

(c) If a person making a nomination for appointment of an administrator is other than a person described in subdivision (b), the court in its discretion may appoint either the nominee or a person of a class lower in priority to that of the person making the nomination, but other persons of the class of the person making the nomination have priority over the nominee.

(d) If a person making a nomination for appointment of an administrator is a person described in paragraph (2) of subdivision (a), the court shall not appoint a nominee who is not a California resident to act as administrator. For California residents nominated under paragraph (2) of subdivision (a), the court shall consider whether the nominee is capable of faithfully executing the duties of the office. The court may in its discretion deny the appointment and appoint another person. In determining whether to appoint the nominee, the factors the court may consider include, but are not limited to, the following:

(1) Whether the nominee has a conflict of interest with the heirs or any other interested party.

(2) Whether the nominee had a business or personal relationship with the decedent or decedent s family before the decedent s death.

(3) Whether the nominee is engaged in or acting on behalf of an individual, a business, or other entity that solicits heirs to obtain the person s nomination for appointment as administrator.

(4) Whether the nominee has been appointed as a personal representative in any other estate.

(e) If the court decides to appoint a nominee under the circumstances described in subdivision (d), the court shall require the nominee to obtain bond, unless the court orders otherwise for good cause. Any order for good cause must be supported by specific findings of fact, and shall consider the need for the protection of creditors, heirs, and any other interested parties. Before waiving a bond, the court shall consider all other alternatives, including, but not limited to, the deposit of property in the estate pursuant to Chapter 3 (commencing with Section 9700) of Part 5 on the condition that the property, including any earnings thereon, will not be withdrawn except on authorization of the court. The waiver of all of the heirs of the requirement of a bond shall not constitute good cause.

(f) If the appointed nominee ceases to be a California resident following his or her appointment, he or she shall be deemed to have resigned as administrator for the purposes of Article 7 (commencing with Section 8520). The court shall not lose jurisdiction of the proceeding by any resignation under this subdivision.

(g) By accepting appointment as personal representative, the nominee shall submit personally to the jurisdiction of the court.

(h) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2012, Ch. 635, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 2 of Ch. 635.)



8465

(a) The court may appoint as administrator a person nominated by a person otherwise entitled to appointment or by the guardian or conservator of the estate of a person otherwise entitled to appointment. The nomination shall be made in writing and filed with the court.

(b) If a person making a nomination for appointment of an administrator is the surviving spouse or domestic partner, child, grandchild, other issue, parent, brother or sister, or grandparent of the decedent, the nominee has priority next after those in the class of the person making the nomination.

(c) If a person making a nomination for appointment of an administrator is other than a person described in subdivision (b), the court in its discretion may appoint either the nominee or a person of a class lower in priority to that of the person making the nomination, but other persons of the class of the person making the nomination have priority over the nominee.

(d) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 1) and added by Stats. 2012, Ch. 635, Sec. 2. Effective January 1, 2013. Section operative January 1, 2016, by its own provisions.)



8466

If a person whose only priority is that of a creditor claims appointment as administrator, the court in its discretion may deny the appointment and appoint another person.

(Enacted by Stats. 1990, Ch. 79.)



8467

If several persons have equal priority for appointment as administrator, the court may appoint one or more of them, or if such persons are unable to agree, the court may appoint the public administrator or a disinterested person in the same or the next lower class of priority as the persons who are unable to agree.

(Enacted by Stats. 1990, Ch. 79.)



8468

If persons having priority fail to claim appointment as administrator, the court may appoint any person who claims appointment.

(Enacted by Stats. 1990, Ch. 79.)



8469

(a) For good cause, the court may allow the priority given by Section 8461 to a conservator or guardian of the estate of the decedent serving in that capacity at the time of death that has not filed a first account, or that is acting as guardian or conservator for another person, or both.

(b) If the petition for appointment as administrator requests the court to allow the priority permitted by subdivision (a), the petitioner shall, in addition to the notice otherwise required by statute, serve notice of the hearing by mail or personal delivery on the public administrator.

(Added by Stats. 1990, Ch. 710, Sec. 21. Operative July 1, 1991, by Sec. 48 of Ch. 710.)






ARTICLE 5. Bond

8480

(a) Except as otherwise provided by statute, every person appointed as personal representative shall, before letters are issued, give a bond approved by the court. If two or more persons are appointed, the court may require either a separate bond from each or a joint and several bond. If a joint bond is furnished, the liability on the bond is joint and several.

(b) The bond shall be for the benefit of interested persons and shall be conditioned on the personal representative s faithful execution of the duties of the office according to law.

(c) If the person appointed as personal representative fails to give the required bond, letters shall not be issued. If the person appointed as personal representative fails to give a new, additional, or supplemental bond, or to substitute a sufficient surety, under court order, the person may be removed from office.

(Amended by Stats. 1998, Ch. 77, Sec. 3. Effective January 1, 1999.)



8481

(a) A bond is not required in either of the following cases:

(1) The will waives the requirement of a bond.

(2) All beneficiaries waive in writing the requirement of a bond and the written waivers are attached to the petition for appointment of a personal representative. This paragraph does not apply if the will requires a bond.

(b) Notwithstanding the waiver of a bond by a will or by all the beneficiaries, on petition of any interested person or on its own motion, the court may for good cause require that a bond be given, either before or after issuance of letters.

(Enacted by Stats. 1990, Ch. 79.)



8482

(a) The court in its discretion may fix the amount of the bond, but the amount of the bond shall be not more than the sum of:

(1) The estimated value of the personal property.

(2) The probable annual gross income of the estate.

(3) If independent administration is granted as to real property, the estimated value of the decedent s interest in the real property.

(b) Notwithstanding subdivision (a), if the bond is given by an admitted surety insurer, the court may establish a fixed minimum amount for the bond, based on the minimum premium required by the admitted surety insurer.

(c) If the bond is given by personal sureties, the amount of the bond shall be twice the amount fixed by the court under subdivision (a).

(d) Before confirming a sale of real property the court shall require such additional bond as may be proper, not exceeding the maximum requirements of this section, treating the expected proceeds of the sale as personal property.

(Enacted by Stats. 1990, Ch. 79.)



8483

(a) This section applies where property in the estate has been deposited pursuant to Chapter 3 (commencing with Section 9700) of Part 5 on condition that the property, including any earnings thereon, will not be withdrawn except on authorization of the court.

(b) In a proceeding to determine the amount of the bond of the personal representative (whether at the time of appointment or subsequently), on production of a receipt showing the deposit of property of the estate in the manner described in subdivision (a), the court may order that the property shall not be withdrawn except on authorization of the court and may, in its discretion, do either of the following:

(1) Exclude the property in determining the amount of the required bond or reduce the amount of the bond to an amount the court determines is reasonable.

(2) If a bond has already been given or the amount fixed, reduce the amount to an amount the court determines is reasonable.

(Enacted by Stats. 1990, Ch. 79.)



8484

If a personal representative petitions to have the amount of the bond reduced, the petition shall include an affidavit setting forth the condition of the estate and notice of hearing shall be given as provided in Section 1220.

(Enacted by Stats. 1990, Ch. 79.)



8485

A personal representative who petitions for substitution or release of a surety shall file with the petition an account in the form provided in Section 10900. The court shall not order a substitution or release unless the account is approved.

(Enacted by Stats. 1990, Ch. 79.)



8486

The personal representative shall be allowed the reasonable cost of the bond for every year it remains in force.

(Enacted by Stats. 1990, Ch. 79.)



8487

The provisions of the Bond and Undertaking Law (Chapter 2 (commencing with Section 995.010) of Title 14 of Part 2 of the Code of Civil Procedure) apply to a bond given under this division, except to the extent this division is inconsistent.

(Enacted by Stats. 1990, Ch. 79.)



8488

(a) In case of a breach of a condition of the bond, an action may be brought against the sureties on the bond for the use and benefit of the decedent s estate or of any person interested in the estate.

(b) No action may be maintained against the sureties on the bond of the personal representative unless commenced within four years from the discharge or removal of the personal representative or within four years from the date the order surcharging the personal representative becomes final, whichever is later.

(c) In any case, and notwithstanding subdivision (c) of Section 7250, no action may be maintained against the sureties on the bond unless commenced within six years from the date the judgment under Section 7250 or the later of the orders under subdivision (b) of this section becomes final.

(Amended by Stats. 1994, Ch. 806, Sec. 27. Effective January 1, 1995.)






ARTICLE 6. Removal From Office

8500

(a) Any interested person may petition for removal of the personal representative from office. A petition for removal may be combined with a petition for appointment of a successor personal representative under Article 7 (commencing with Section 8520). The petition shall state facts showing cause for removal.

(b) On a petition for removal, or if the court otherwise has reason to believe from the court s own knowledge or from other credible information, whether on the settlement of an account or otherwise, that there are grounds for removal, the court shall issue a citation to the personal representative to appear and show cause why the personal representative should not be removed. The court may suspend the powers of the personal representative and may make such orders as are necessary to deal with the property pending the hearing.

(c) Any interested person may appear at the hearing and file a written declaration showing that the personal representative should be removed or retained. The personal representative may demur to or answer the declaration. The court may compel the attendance of the personal representative and may compel the personal representative to answer questions, on oath, concerning the administration of the estate. Failure to attend or answer is cause for removal of the personal representative from office.

(d) The issues shall be heard and determined by the court. If the court is satisfied from the evidence that the citation has been duly served and cause for removal exists, the court shall remove the personal representative from office.

(Enacted by Stats. 1990, Ch. 79.)



8501

On removal of a personal representative from office, the court shall revoke any letters issued to the personal representative, and the authority of the personal representative ceases.

(Enacted by Stats. 1990, Ch. 79.)



8502

A personal representative may be removed from office for any of the following causes:

(a) The personal representative has wasted, embezzled, mismanaged, or committed a fraud on the estate, or is about to do so.

(b) The personal representative is incapable of properly executing the duties of the office or is otherwise not qualified for appointment as personal representative.

(c) The personal representative has wrongfully neglected the estate, or has long neglected to perform any act as personal representative.

(d) Removal is otherwise necessary for protection of the estate or interested persons.

(e) Any other cause provided by statute.

(Enacted by Stats. 1990, Ch. 79.)



8503

(a) Subject to subdivision (b), an administrator may be removed from office on the petition of the surviving spouse or a relative of the decedent entitled to succeed to all or part of the estate, or the nominee of the surviving spouse or relative, if such person is higher in priority than the administrator.

(b) The court in its discretion may refuse to grant the petition:

(1) Where the petition is by a person or the nominee of a person who had actual notice of the proceeding in which the administrator was appointed and an opportunity to contest the appointment.

(2) Where to do so would be contrary to the sound administration of the estate.

(Enacted by Stats. 1990, Ch. 79.)



8504

(a) After appointment of an administrator on the ground of intestacy, the personal representative shall be removed from office on the later admission to probate of a will.

(b) After appointment of an executor or administrator with the will annexed, the personal representative shall be removed from office on admission to probate of a later will.

(Enacted by Stats. 1990, Ch. 79.)



8505

(a) A personal representative may be removed from office if the personal representative is found in contempt for disobeying an order of the court.

(b) Notwithstanding any other provision of this article, a personal representative may be removed from office under this section by a court order reciting the facts and without further showing or notice.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 7. Changes in Administration

8520

A vacancy occurs in the office of a personal representative who resigns, dies, or is removed from office under Article 6 (commencing with Section 8500), or whose authority is otherwise terminated.

(Enacted by Stats. 1990, Ch. 79.)



8521

(a) Unless the will provides otherwise or the court in its discretion orders otherwise, if a vacancy occurs in the office of fewer than all personal representatives, the remaining personal representatives shall complete the administration of the estate.

(b) The court, on the filing of a petition alleging that a vacancy has occurred in the office of fewer than all personal representatives, may order the clerk to issue appropriate amended letters to the remaining personal representatives.

(Enacted by Stats. 1990, Ch. 79.)



8522

(a) If a vacancy occurs in the office of a personal representative and there are no other personal representatives, the court shall appoint a successor personal representative.

(b) Appointment of a successor personal representative shall be made on petition and service of notice on interested persons in the manner provided in Article 2 (commencing with Section 8110) of Chapter 2, and shall be subject to the same priority as for an original appointment of a personal representative. The personal representative of a deceased personal representative is not, as such, entitled to appointment as successor personal representative.

(Enacted by Stats. 1990, Ch. 79.)



8523

The court may make orders that are necessary to deal with the estate of the decedent between the time a vacancy occurs in the office of personal representative and appointment of a successor. Those orders may include appointment of a special administrator.

(Enacted by Stats. 1990, Ch. 79.)



8524

(a) A successor personal representative is entitled to demand, sue for, recover and collect all the estate of the decedent remaining unadministered, and may prosecute to final judgment any suit commenced by the former personal representative before the vacancy.

(b) No notice, process, or claim given to or served on the former personal representative need be given to or served on the successor in order to preserve any position or right the person giving the notice or filing the claim may thereby have obtained or preserved with reference to the former personal representative.

(c) Except as provided in subdivision (b) of Section 8442 (authority of administrator with will annexed) or as otherwise ordered by the court, the successor personal representative has the powers and duties in respect to the continued administration that the former personal representative would have had.

(Enacted by Stats. 1990, Ch. 79.)



8525

(a) The acts of the personal representative before a vacancy occurs are valid to the same extent as if no vacancy had later occurred.

(b) The liability of a personal representative whose office is vacant, or of the surety on the bond, is not discharged, released, or affected by the vacancy or by appointment of a successor, but continues until settlement of the accounts of the personal representative and delivery of all the estate of the decedent to the successor personal representative or other person appointed by the court to receive it. The personal representative shall render an account of the administration within the time that the court directs.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 8. Special Administrators

8540

(a) If the circumstances of the estate require the immediate appointment of a personal representative, the court may appoint a special administrator to exercise any powers that may be appropriate under the circumstances for the preservation of the estate.

(b) The appointment may be for a specified term, to perform particular acts, or on any other terms specified in the court order.

(Enacted by Stats. 1990, Ch. 79.)



8541

(a) Appointment of a special administrator may be made at any time without notice or on such notice to interested persons as the court deems reasonable.

(b) In making the appointment, the court shall ordinarily give preference to the person entitled to appointment as personal representative. The court may appoint the public administrator.

(c) In the case of an appointment to perform a particular act, request for approval of the act may be included in the petition for appointment, and approval may be made on the same notice and at the same time as the appointment.

(d) The court may act, if necessary, to remedy any errors made in the appointment.

(Enacted by Stats. 1990, Ch. 79.)



8542

(a) The clerk shall issue letters to the special administrator after both of the following conditions are satisfied:

(1) The special administrator gives any bond that may be required by the court under Section 8480.

(2) The special administrator takes the usual oath attached to or endorsed on the letters.

(b) Subdivision (a) does not apply to the public administrator.

(c) The letters of a special administrator appointed to perform a particular act shall include a notation of the particular act the special administrator was appointed to perform.

(Enacted by Stats. 1990, Ch. 79.)



8543

Subject to subdivision (b) of Section 8481, the court shall direct that no bond be given in either of the following cases:

(a) The will waives the requirement of a bond and the person named as executor in the will is appointed special administrator.

(b) All beneficiaries waive in writing the requirement of a bond and the written waivers are attached to the petition for appointment of the special administrator. This paragraph does not apply if the will requires a bond.

(Enacted by Stats. 1990, Ch. 79.)



8544

(a) Except to the extent the order appointing a special administrator prescribes terms, the special administrator has the power to do all of the following without further order of the court:

(1) Take possession of all of the real and personal property of the estate of the decedent and preserve it from damage, waste, and injury.

(2) Collect all claims, rents, and other income belonging to the estate.

(3) Commence and maintain or defend suits and other legal proceedings.

(4) Sell perishable property.

(b) Except to the extent the order prescribes terms, the special administrator has the power to do all of the following on order of the court:

(1) Borrow money, or lease, mortgage, or execute a deed of trust on real property, in the same manner as an administrator.

(2) Pay the interest due or all or any part of an obligation secured by a mortgage, lien, or deed of trust on property in the estate, where there is danger that the holder of the security may enforce or foreclose on the obligation and the property exceeds in value the amount of the obligation. This power may be ordered only on petition of the special administrator or any interested person, with any notice that the court deems proper, and shall remain in effect until appointment of a successor personal representative. The order may also direct that interest not yet accrued be paid as it becomes due, and the order shall remain in effect and cover the future interest unless and until for good cause set aside or modified by the court in the same manner as for the original order.

(3) Exercise other powers that are conferred by order of the court.

(c) Except where the powers, duties, and obligations of a general personal representative are granted under Section 8545, the special administrator is not a proper party to an action on a claim against the decedent.

(d) A special administrator appointed to perform a particular act has no duty to take any other action to protect the estate.

(Enacted by Stats. 1990, Ch. 79.)



8545

(a) Notwithstanding Section 8544, the court may grant a special administrator the same powers, duties, and obligations as a general personal representative where to do so appears proper. Notwithstanding Section 8541, if letters have not previously been issued to a general personal representative, the grant shall be on the same notice required under Section 8003 for appointment of a personal representative, unless the appointment is made at a hearing on a petition for appointment of a general personal representative and the notice of that petition required under Section 8003 has been given.

(b) Subject to Section 8543, the court may require as a condition of the grant that the special administrator give any additional bond that the court deems proper. From the time of approving and filing any required additional bond, the special administrator shall have the powers, duties, and obligations of a general personal representative.

(c) If a grant is made under this section, the letters shall recite that the special administrator has the powers, duties, and obligations of a general personal representative.

(Amended by Stats. 1994, Ch. 806, Sec. 28. Effective January 1, 1995.)



8546

(a) The powers of a special administrator cease on issuance of letters to a general personal representative or as otherwise directed by the court.

(b) The special administrator shall promptly deliver to the general personal representative:

(1) All property of the estate in the possession of the special administrator. The court may authorize the special administrator to complete a sale or other transaction affecting property in the possession of the special administrator.

(2) A list of all creditor claims of which the special administrator has knowledge. The list shall show the name and address of each creditor, the amount of the claim, and what action has been taken with respect to the claim. A copy of the list shall be filed in the court.

(c) The special administrator shall account in the same manner as a general personal representative is required to account. If the same person acts as both special administrator and general personal representative, the account of the special administrator may be combined with the first account of the general personal representative.

(Enacted by Stats. 1990, Ch. 79.)



8547

(a) Subject to the limitations of this section, the court shall fix the compensation of the special administrator and the compensation of the attorney of the special administrator.

(b) The compensation of the special administrator shall not be allowed until the close of administration, unless the general personal representative joins in the petition for allowance of the special administrator s compensation or the court in its discretion so allows. Compensation for extraordinary services of a special administrator may be allowed on settlement of the final account of the special administrator. The total compensation paid to the special administrator and general personal representative shall not, together, exceed the sums provided in Part 7 (commencing with Section 10800) for compensation for the ordinary and extraordinary services of a personal representative. If the same person does not act as both special administrator and general personal representative, the compensation shall be divided in such proportions as the court determines to be just or as may be agreed to by the special administrator and general personal representative.

(c) The total compensation paid to the attorneys both of the special administrator and the general personal representative shall not, together, exceed the sums provided in Part 7 (commencing with Section 10800) as compensation for the ordinary and extraordinary services of attorneys for personal representatives. When the same attorney does not act for both the special administrator and general personal representative, the compensation shall be divided between the attorneys in such proportions as the court determines to be just or as agreed to by the attorneys.

(d) Compensation of an attorney for extraordinary services to a special administrator may be awarded in the same manner and subject to the same standards as for extraordinary services to a general personal representative, except that the award of compensation to the attorney may be made on settlement of the final account of the special administrator.

(Amended by Stats. 1990, Ch. 710, Sec. 22. Operative July 1, 1991, by Sec. 48 of Ch. 710.)






ARTICLE 9. Nonresident Personal Representative

8570

As used in this article, nonresident personal representative means a nonresident of this state appointed as personal representative, or a resident of this state appointed as personal representative who later removes from and resides without this state.

(Amended by Stats. 1991, Ch. 1055, Sec. 22.)



8571

Notwithstanding any other provision of this chapter and notwithstanding a waiver of a bond, the court in its discretion may require a nonresident personal representative to give a bond in an amount determined by the court.

(Enacted by Stats. 1990, Ch. 79.)



8572

(a) Acceptance of appointment by a nonresident personal representative is equivalent to and constitutes an irrevocable and binding appointment by the nonresident personal representative of the Secretary of State to be the attorney of the personal representative for the purpose of this article. The appointment of the nonresident personal representative also applies to any personal representative of a deceased nonresident personal representative.

(b) All lawful processes, and notices of motion under Section 377.41 of the Code of Civil Procedure, in an action or proceeding against the nonresident personal representative with respect to the estate or founded on or arising out of the acts or omissions of the nonresident personal representative in that capacity may be served on the Secretary of State as the attorney for service of the nonresident personal representative.

(Amended by Stats. 1993, Ch. 589, Sec. 129. Effective January 1, 1994.)



8573

A nonresident personal representative shall sign and file with the court a statement of the permanent address of the nonresident personal representative. If the permanent address is changed, the nonresident personal representative shall promptly file in the same manner a statement of the change of address.

(Enacted by Stats. 1990, Ch. 79.)



8574

(a) Service of process or notice of a motion under Section 377.41 of the Code of Civil Procedure in any action or proceeding against the nonresident personal representative shall be made by delivering to and leaving with the Secretary of State two copies of the summons and complaint or notice of motion and either of the following:

(1) A copy of the statement by the nonresident personal representative under Section 8573.

(2) If the nonresident personal representative has not filed a statement under Section 8573, a copy of the letters issued to the nonresident personal representative together with a written statement signed by the party or attorney of the party seeking service that sets forth an address for use by the Secretary of State.

(b) The Secretary of State shall promptly mail by registered mail one copy of the summons and complaint or notice of motion to the nonresident personal representative at the address shown on the statement delivered to the Secretary of State.

(c) Personal service of process, or notice of motion, on the nonresident personal representative wherever found shall be the equivalent of service as provided in this section.

(Amended by Stats. 1993, Ch. 589, Sec. 130. Effective January 1, 1994.)



8575

Proof of compliance with Section 8574 shall be made in the following manner:

(a) In the event of service by mail, by certificate of the Secretary of State, under official seal, showing the mailing. The certificate shall be filed with the court from which process issued.

(b) In the event of personal service outside this state, by the return of any duly constituted public officer qualified to serve like process, or notice of motion, of and in the jurisdiction where the nonresident personal representative is found, showing the service to have been made. The return shall be attached to the original summons, or notice of motion, and filed with the court from which process issued.

(Amended by Stats. 1991, Ch. 1055, Sec. 23.)



8576

(a) Except as provided in this section, service made under Section 8574 has the same legal force and validity as if made personally in this state.

(b) A nonresident personal representative served under Section 8574 may appear and answer the complaint within 30 days from the date of service.

(c) Notice of motion shall be served on a nonresident personal representative under Section 8574 not less than 30 days before the date of the hearing on the motion.

(Enacted by Stats. 1990, Ch. 79.)



8577

(a) Failure of a nonresident personal representative to comply with Section 8573 is cause for removal from office.

(b) Nothing in this section limits the liability of, or the availability of any other remedy against, a nonresident personal representative who is removed from office under this section.

(Enacted by Stats. 1990, Ch. 79.)












PART 3. INVENTORY AND APPRAISAL

CHAPTER 1. General Provisions

8800

(a) The personal representative shall file with the court clerk an inventory of property to be administered in the decedent s estate together with an appraisal of property in the inventory. An inventory and appraisal shall be combined in a single document.

(b) The inventory and appraisal shall be filed within four months after letters are first issued to a general personal representative. The court may allow such further time for filing an inventory and appraisal as is reasonable under the circumstances of the particular case.

(c) The personal representative may file partial inventories and appraisals where appropriate under the circumstances of the particular case, but all inventories and appraisals shall be filed before expiration of the time allowed under subdivision (b).

(d) Concurrent with the filing of the inventory and appraisal pursuant to this section, the personal representative shall also file a certification that the requirements of Section 480 of the Revenue and Taxation Code either:

(1) Are not applicable because the decedent owned no real property in California at the time of death.

(2) Have been satisfied by the filing of a change in ownership statement with the county recorder or assessor of each county in California in which the decedent owned property at the time of death.

(Amended by Stats. 1992, Ch. 1180, Sec. 1. Effective January 1, 1993.)



8801

If the personal representative acquires knowledge of property to be administered in the decedent s estate that is not included in a prior inventory and appraisal, the personal representative shall file a supplemental inventory and appraisal of the property in the manner prescribed for an original inventory and appraisal. The supplemental inventory and appraisal shall be filed within four months after the personal representative acquires knowledge of the property. The court may allow such further time for filing a supplemental inventory and appraisal as is reasonable under the circumstances of the particular case.

(Enacted by Stats. 1990, Ch. 79.)



8802

The inventory and appraisal shall separately list each item and shall state the fair market value of the item at the time of the decedent s death in monetary terms opposite the item.

(Enacted by Stats. 1990, Ch. 79.)



8803

On the filing of an inventory and appraisal or a supplemental inventory and appraisal, the personal representative shall, pursuant to Section 1252, mail a copy to each person who has requested special notice.

(Enacted by Stats. 1990, Ch. 79.)



8804

If the personal representative refuses or negligently fails to file an inventory and appraisal within the time allowed under this chapter, upon petition of an interested person:

(a) The court may compel the personal representative to file an inventory and appraisal pursuant to the procedure prescribed in Chapter 4 (commencing with Section 11050) of Part 8.

(b) The court may remove the personal representative from office.

(c) The court may impose on the personal representative personal liability for injury to the estate or to an interested person that directly results from the refusal or failure. The liability may include attorney s fees, in the court s discretion. Damages awarded pursuant to this subdivision are a liability on the bond of the personal representative, if any.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 2. Inventory

ARTICLE 1. General Provisions

8850

(a) The inventory, including partial and supplemental inventories, shall include all property to be administered in the decedent s estate.

(b) The inventory shall particularly specify the following property:

(1) Money owed to the decedent, including debts, bonds, and notes, with the name of each debtor, the date, the sum originally payable, and the endorsements, if any, with their dates. The inventory shall also specify security for the payment of money to the decedent, including mortgages and deeds of trust. If security for the payment of money is real property, the inventory shall include the recording reference or, if not recorded, a legal description of the real property.

(2) A statement of the interest of the decedent in a partnership, appraised as a single item.

(3) All money and other cash items, as defined in Section 8901, of the decedent.

(c) The inventory shall show, to the extent ascertainable by the personal representative, the portions of the property that are community, quasi-community, and separate property of the decedent.

(Enacted by Stats. 1990, Ch. 79.)



8851

The discharge or devise in a will of any debt or demand of the testator against the executor or any other person is not valid against creditors of the testator, but is a specific devise of the debt or demand. The debt or demand shall be included in the inventory. If necessary, the debt or demand shall be applied in the payment of the debts of the testator. If not necessary for that purpose, the debt or demand shall be distributed in the same manner and proportion as other specific devises.

(Enacted by Stats. 1990, Ch. 79.)



8852

(a) The personal representative shall take and subscribe an oath that the inventory contains a true statement of the property to be administered in the decedent s estate of which the personal representative has knowledge, and particularly of money of the decedent and debts or demands of the decedent against the personal representative. The oath shall be endorsed upon or attached to the inventory.

(b) If there is more than one personal representative, each shall take and subscribe the oath. If the personal representatives are unable to agree as to property to be included in the inventory, any personal representative may petition for a court order determining whether the property is to be administered in the decedent s estate. The determination shall be made pursuant to the procedure provided in Part 19 (commencing with Section 850) of Division 2 or, if there is an issue of property belonging or passing to the surviving spouse, pursuant to Chapter 5 (commencing with Section 13650) of Part 2 of Division 8.

(Amended by Stats. 2003, Ch. 32, Sec. 7. Effective January 1, 2004.)






ARTICLE 2. Discovery of Property of Decedent

8870

(a) On petition by the personal representative or an interested person, the court may order that a citation be issued to a person to answer interrogatories, or to appear before the court and be examined under oath, or both, concerning any of the following allegations:

(1) The person has wrongfully taken, concealed, or disposed of property in the estate of the decedent.

(2) The person has knowledge or possession of any of the following:

(A) A deed, conveyance, bond, contract, or other writing that contains evidence of or tends to disclose the right, title, interest, or claim of the decedent to property.

(B) A claim of the decedent.

(C) A lost will of the decedent.

(b) If the person does not reside in the county in which the estate is being administered, the superior court either of the county in which the person resides or of the county in which the estate is being administered may issue a citation under this section.

(c) Disobedience of a citation issued pursuant to this section may be punished as a contempt of the court issuing the citation.

(d) Notice to the personal representative of a proceeding under subdivision (a) shall be given for the period and in the manner provided in Section 1220. Other persons requesting notice of the hearing pursuant to Section 1250 shall be notified by the person filing the petition as set forth in Section 1252.

(Amended by Stats. 1996, Ch. 563, Sec. 23. Effective January 1, 1997.)



8871

Interrogatories may be put to a person cited to answer interrogatories pursuant to Section 8870. The interrogatories and answers shall be in writing. The answers shall be signed under penalty of perjury by the person cited. The interrogatories and answers shall be filed with the court.

(Enacted by Stats. 1990, Ch. 79.)



8872

(a) At an examination witnesses may be produced and examined on either side.

(b) If upon the examination it appears that the allegations of the petition are true, the court may order the person to disclose the person s knowledge of the facts to the personal representative.

(c) If upon the examination it appears that the allegations of the petition are not true, the person s necessary expenses, including a reasonable attorney s fee, shall be charged against the petitioner or allowed out of the estate, in the discretion of the court.

(Enacted by Stats. 1990, Ch. 79.)



8873

(a) On petition by the personal representative, the court may issue a citation to a person who has possession or control of property in the decedent s estate to appear before the court and make an account under oath of the property and the person s actions with respect to the property.

(b) Disobedience of a citation issued pursuant to this section may be punished as a contempt of the court issuing the citation.

(Enacted by Stats. 1990, Ch. 79.)









CHAPTER 3. Appraisal

ARTICLE 1. Procedure

8900

The appraisal of property in the inventory shall be made by the personal representative, probate referee, or independent expert as provided in this chapter.

(Enacted by Stats. 1990, Ch. 79.)



8901

The personal representative shall appraise the following property, excluding items whose fair market value is, in the opinion of the personal representative, an amount different from the face value of the property:

(a) Money and other cash items. As used in this subdivision, a cash item is a check, draft, money order, or similar instrument issued on or before the date of the decedent s death that can be immediately converted to cash.

(b) The following checks issued after the date of the decedent s death:

(1) Checks for wages earned before death.

(2) Refund checks, including tax and utility refunds, and Medicare, medical insurance, and other health care reimbursements and payments.

(c) Accounts (as defined in Section 21) in financial institutions.

(d) Cash deposits and money market mutual funds, as defined in subdivision (b) of Section 9730, whether in a financial institution or otherwise, including a brokerage cash account. All other mutual funds, stocks, bonds, and other securities shall be appraised pursuant to Sections 8902 to 8909, inclusive.

(e) Proceeds of life and accident insurance policies and retirement plans and annuities payable on death in lump sum amounts.

(Amended by Stats. 1994, Ch. 806, Sec. 30. Effective January 1, 1995.)



8902

Except as otherwise provided by statute:

(a) The personal representative shall deliver the inventory to the probate referee designated by the court, together with necessary supporting data to enable the probate referee to make an appraisal of the property in the inventory to be appraised by the probate referee.

(b) The probate referee shall appraise all property other than that appraised by the personal representative.

(Enacted by Stats. 1990, Ch. 79.)



8903

(a) The court may, for good cause, waive appraisal by a probate referee in the manner provided in this section.

(b) The personal representative may apply for a waiver together with the petition for appointment of the personal representative or together with another petition, or may apply for a waiver in a separate petition filed in the administration proceedings, but the application may not be made later than the time the personal representative delivers the inventory to the probate referee, if a probate referee has been designated. A copy of the proposed inventory and appraisal and a statement that sets forth the good cause that justifies the waiver shall be attached to the petition.

(c) The hearing on the waiver shall be not sooner than 15 days after the petition is filed. Notice of the hearing on the petition, together with a copy of the petition and a copy of the proposed inventory and appraisal, shall be given as provided in Section 1220 to all of the following persons:

(1) Each person listed in Section 1220.

(2) Each known heir whose interest in the estate would be affected by the waiver.

(3) Each known devisee whose interest in the estate would be affected by the waiver.

(4) The Attorney General, at the office of the Attorney General in Sacramento, if any portion of the estate is to escheat to the state and its interest in the estate would be affected by the waiver.

(5) The probate referee, if a probate referee has been designated.

(d) A probate referee to whom notice is given under this section may oppose the waiver. If the opposition fails and the court determines the opposition was made without substantial justification, the court shall award litigation expenses, including reasonable attorney s fees, against the probate referee. If the opposition succeeds, the court may designate a different probate referee to appraise property in the estate.

(e) If the petition is granted, the inventory and appraisal attached to the petition shall be filed pursuant to Section 8800.

(Enacted by Stats. 1990, Ch. 79.)



8904

(a) A unique, artistic, unusual, or special item of tangible personal property that would otherwise be appraised by the probate referee may, at the election of the personal representative, be appraised by an independent expert qualified to appraise the item.

(b) The personal representative shall make the election provided in subdivision (a) by a notation on the inventory delivered to the probate referee indicating the property to be appraised by an independent expert. The probate referee may, within five days after delivery of the inventory, petition for a court determination whether the property to be appraised by an independent expert is a unique, artistic, unusual, or special item of tangible personal property. If the petition fails and the court determines that the petition was made without substantial justification, the court shall award litigation expenses, including reasonable attorney s fees, against the probate referee.

(Enacted by Stats. 1990, Ch. 79.)



8905

A person who appraises property, whether a personal representative, probate referee, or independent expert, shall sign the appraisal as to property appraised by that person, and shall take and subscribe an oath that the person has truly, honestly, and impartially appraised the property to the best of the person s ability.

(Enacted by Stats. 1990, Ch. 79.)



8906

(a) At any time before the hearing on the petition for final distribution of the estate, the personal representative or an interested person may file with the court a written objection to the appraisal.

(b) The clerk shall fix a time, not less than 15 days after the filing, for a hearing on the objection.

(c) The person objecting shall give notice of the hearing, together with a copy of the objection, as provided in Section 1220. If the appraisal was made by a probate referee, the person objecting shall also mail notice of the hearing and a copy of the objection to the probate referee at least 15 days before the date set for the hearing.

(d) The person objecting to the appraisal has the burden of proof.

(e) Upon completion of the hearing, the court may make any orders that appear appropriate. If the court determines the objection was filed without reasonable cause or good faith, the court may order that the fees of the personal representative and attorney and any costs incurred for defending the appraisal be made a charge against the person filing the objection.

(Enacted by Stats. 1990, Ch. 79.)



8907

Neither the personal representative nor the attorney for the personal representative is entitled to receive compensation for extraordinary services by reason of appraising any property in the estate.

(Amended by Stats. 1991, Ch. 82, Sec. 24. Effective June 30, 1991. Operative July 1, 1991, by Sec. 31 of Ch. 82.)



8908

A probate referee who appraises property in the estate shall, upon demand by the personal representative or by a beneficiary:

(a) Provide any appraisal report or backup data in the possession of the probate referee used by the referee to appraise an item of property. The probate referee shall not disclose any information that is required by law to be confidential. The probate referee shall provide the appraisal report or backup data without charge. The cost of providing the appraisal report or backup data shall not be allowed as an expense of appraisal but is included in the commission for services of the probate referee.

(b) Justify the appraisal of an item of property if the appraisal is contested, whether by objection pursuant to Section 8906, by tax audit, or otherwise. The probate referee may be entitled to an additional fee for services provided to justify the appraisal, to be agreed upon by the personal representative or beneficiary and referee. If the personal representative or beneficiary and the probate referee are unable to agree, the court shall determine what fee, if any, is appropriate.

(Enacted by Stats. 1990, Ch. 79.)



8909

A probate referee who appraises property in an estate shall retain possession of all appraisal reports and backup data used by the referee to appraise the property for a period of three years after the appraisal is filed. The probate referee shall, during the three-year period, offer the personal representative the reports and data used by the referee to appraise the property and deliver the reports and data to the personal representative on request. Any reports and data not requested by the personal representative may be destroyed at the end of the three-year period without further notice.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Designation and Removal of Probate Referee

8920

The probate referee, when designated by the court, shall be among the persons appointed by the Controller to act as a probate referee for the county. If there is no person available who is able to act or if, pursuant to authority of Section 8922 or otherwise, the court does not designate a person appointed for the county, the court may designate a probate referee from another county.

(Enacted by Stats. 1990, Ch. 79.)



8921

The court may designate a person requested by the personal representative as probate referee, on a showing by the personal representative of good cause for the designation. The following circumstances are included within the meaning of good cause, as used in this section:

(a) The probate referee has recently appraised the same property that will be appraised in the administration proceeding.

(b) The probate referee will be making related appraisals in another proceeding.

(c) The probate referee has recently appraised similar property in another proceeding.

(Enacted by Stats. 1990, Ch. 79.)



8922

The court has authority and discretion not to designate a particular person as probate referee even though appointed by the Controller to act as a probate referee for the county.

(Enacted by Stats. 1990, Ch. 79.)



8923

The court may not designate as probate referee any of the following persons:

(a) The court clerk.

(b) A partner or employee of the judge or commissioner who orders the designation.

(c) The spouse of the judge or commissioner who orders the designation.

(d) A person, or the spouse of a person, who is related within the third degree either (1) to the judge or commissioner who orders the designation or (2) to the spouse of the judge or commissioner who orders the designation.

(Enacted by Stats. 1990, Ch. 79.)



8924

(a) The court shall remove the designated probate referee in any of the following circumstances:

(1) The personal representative shows cause, including incompetence or undue delay in making the appraisal, that in the opinion of the court warrants removal of the probate referee. The showing shall be made at a hearing on petition of the personal representative. The personal representative shall mail notice of the hearing on the petition to the probate referee at least 15 days before the date set for the hearing.

(2) The personal representative has the right to remove the first probate referee who is designated by the court. No cause need be shown for removal under this paragraph. The personal representative may exercise the right at any time before the personal representative delivers the inventory to the probate referee. The personal representative shall exercise the right by filing an affidavit or declaration under penalty of perjury with the court and mailing a copy to the probate referee. Thereupon, the court shall remove the probate referee without any further act or proof.

(3) Any other cause provided by statute.

(b) Upon removal of the probate referee, the court shall designate another probate referee in the manner prescribed in Section 8920.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 3. Time for Probate Referee Appraisal

8940

(a) The probate referee shall promptly and with reasonable diligence appraise the property scheduled for appraisal by the probate referee in the inventory that the personal representative delivers to the referee.

(b) The probate referee shall, not later than 60 days after delivery of the inventory, do one of the following:

(1) Return the completed appraisal to the personal representative.

(2) Make a report of the status of the appraisal. The report shall show the reason why the property has not been appraised and an estimate of the time needed to complete the appraisal. The report shall be delivered to the personal representative and filed with the court.

(Enacted by Stats. 1990, Ch. 79.)



8941

(a) The court shall, on petition of the personal representative or probate referee, or may, on the court s own motion, hear the report of the status of the appraisal. The court may issue a citation to compel the personal representative or the probate referee to attend the hearing.

(b) If the probate referee does not make the report of the status of the appraisal within the time required by this article or prescribed by the court, the court shall, on petition of the personal representative or may, on its own motion, cite the probate referee to appear before the court and show the reason why the property has not been appraised.

(c) Upon the hearing, the court may order any of the following:

(1) That the appraisal be completed within a time that appears reasonable.

(2) That the probate referee be removed. Upon removal of the probate referee the court shall designate another probate referee in the manner prescribed in Section 8920.

(3) That the commission of the probate referee be reduced by an amount the court deems appropriate, regardless of whether the commission otherwise allowable under the provisions of Sections 8960 to 8964 would be reasonable compensation for the services rendered.

(4) That the personal representative deliver to the probate referee all information necessary to allow the probate referee to complete the appraisal. Failure to comply with such an order is grounds for removal of the personal representative.

(5) Such other orders as may be appropriate.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 4. Commission and Expenses of Probate Referee

8960

(a) The commission and expenses provided by this article as compensation for the services of the probate referee shall be paid from the estate.

(b) The probate referee may not withhold the appraisal until the commission and expenses are paid, but shall deliver the appraisal to the personal representative promptly upon completion.

(c) The commission and expenses of the probate referee are an expense of administration, entitled to the priority for payment provided by Section 11420, and shall be paid in the course of administration.

(Enacted by Stats. 1990, Ch. 79.)



8961

As compensation for services the probate referee shall receive all of the following:

(a) A commission of one-tenth of one percent of the total value of the property for each estate appraised, subject to Section 8963. The commission shall be computed excluding property appraised by the personal representative pursuant to Section 8901 or by an independent expert pursuant to Section 8904.

(b) Actual and necessary expenses for each estate appraised. The referee shall file with, or list on, the inventory and appraisal a verified account of the referee s expenses.

(Enacted by Stats. 1990, Ch. 79.)



8963

(a) Notwithstanding Section 8961 and subject to subdivision (b), the commission of the probate referee shall in no event be less than seventy-five dollars ($75) nor more than ten thousand dollars ($10,000) for any estate appraised.

(b) Upon application of the probate referee, the court may allow a commission in excess of ten thousand dollars ($10,000) if the court determines that the reasonable value of the referee s services exceeds that amount. Notice of the hearing under this subdivision shall be given as provided in Section 1220 to all of the following persons:

(1) Each person listed in Section 1220.

(2) Each known heir whose interest in the estate would be affected by the petition.

(3) Each known devisee whose interest in the estate would be affected by the petition.

(4) The Attorney General, at the office of the Attorney General in Sacramento, if any portion of the estate is to escheat to the state and its interest in the estate would be affected by the petition.

(5) Each person who has requested special notice of petitions filed in the proceeding.

(Enacted by Stats. 1990, Ch. 79.)



8964

If more than one probate referee appraises or participates in the appraisal of property in the estate, each is entitled to the share of the commission agreed upon by the referees or, absent an agreement, that the court allows. In no case shall the total commission for all referees exceed the maximum commission that would be allowable for a single referee.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 5. Transitional Provision

8980

If an inventory is delivered to a probate referee for appraisal before July 1, 1989, all matters relating to the appraisal by the referee, including the property to be included in the appraisal, waiver of the appraisal, and compensation of the referee, are governed by the applicable law in effect before July 1, 1989, and are not governed by this chapter.

(Enacted by Stats. 1990, Ch. 79.)












PART 4. CREDITOR CLAIMS

CHAPTER 1. General Provisions

9000

As used in this division:

(a) Claim means a demand for payment for any of the following, whether due, not due, accrued or not accrued, or contingent, and whether liquidated or unliquidated:

(1) Liability of the decedent, whether arising in contract, tort, or otherwise.

(2) Liability for taxes incurred before the decedent s death, whether assessed before or after the decedent s death, other than property taxes and assessments secured by real property liens.

(3) Liability of the estate for funeral expenses of the decedent.

(b) Claim does not include a dispute regarding title of a decedent to specific property alleged to be included in the decedent s estate.

(c) Creditor means a person who may have a claim against estate property.

(Amended by Stats. 2007, Ch. 159, Sec. 1. Effective January 1, 2008.)



9001

(a) The publication of notice under Section 8120 and the giving of notice of administration of the estate of the decedent under Chapter 2 (commencing with Section 9050) constitute notice to creditors of the requirements of this part.

(b) Nothing in subdivision (a) affects a notice or request to a public entity required by Chapter 5 (commencing with Section 9200).

(Enacted by Stats. 1990, Ch. 79.)



9002

Except as otherwise provided by statute:

(a) All claims shall be filed in the manner and within the time provided in this part.

(b) A claim that is not filed as provided in this part is barred.

(Enacted by Stats. 1990, Ch. 79.)



9003

A claim that is established under this part shall be included among the debts to be paid in the course of administration.

(Enacted by Stats. 1990, Ch. 79.)



9004

(a) This part does not apply in any proceeding for administration of a decedent s estate commenced before July 1, 1988.

(b) The applicable law in effect before July 1, 1988, governing the subject matter of this part continues to apply in any proceeding for administration of a decedent s estate commenced before July 1, 1988, notwithstanding its repeal by Chapter 923 of the Statutes of 1987.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 2. Notice to Creditors

9050

(a) Subject to Section 9054, the personal representative shall give notice of administration of the estate to the known or reasonably ascertainable creditors of the decedent. The notice shall be given as provided in Section 1215. For the purpose of this subdivision, a personal representative has knowledge of a creditor of the decedent if the personal representative is aware that the creditor has demanded payment from the decedent or the estate.

(b) The giving of notice under this chapter is in addition to the publication of the notice under Section 8120.

(Amended by Stats. 1996, Ch. 862, Sec. 18. Effective January 1, 1997.)



9051

The notice shall be given within the later of:

(a) Four months after the date letters are first issued.

(b) Thirty days after the personal representative first has knowledge of the creditor.

(Amended by Stats. 1996, Ch. 862, Sec. 19. Effective January 1, 1997.)



9052

The notice shall be in substantially the following form:

NOTICE OF ADMINISTRATION OF
ESTATE OF _______, DECEDENT

Notice to creditors:

Administration of the estate of _________ (deceased) has been commenced by _________ (personal representative) in Estate No. _________ in the Superior Court of California, County of _________. You must file your claim with the court and mail or deliver a copy to the personal representative within the last to occur of four months after _________ (the date letters were first issued to a general personal representative, as defined in subdivision (b) of Section 58 of the California Probate Code), or 60 days after the date this notice was mailed to you or, in the case of personal delivery, 60 days after the date this notice was delivered to you,, or you must petition to file a late claim as provided in Section 9103 of the California Probate Code. Failure to file a claim with the court and serve a copy of the claim on the personal representative will, in most instances, invalidate your claim. A claim form may be obtained from the court clerk. For your protection, you are encouraged to file your claim by certified mail, with return receipt requested.

(Date of mailing this notice)

(Name and address of personal
representative or attorney)

(Amended by Stats. 2012, Ch. 207, Sec. 3. Effective January 1, 2013.)



9053

(a) If the personal representative believes that notice to a particular creditor is or may be required by this chapter and gives notice based on that belief, the personal representative is not liable to any person for giving the notice, whether or not required by this chapter.

(b) If the personal representative fails to give notice required by this chapter, the personal representative is not liable to any person for the failure, unless a creditor establishes all of the following:

(1) The failure was in bad faith.

(2) The creditor had no actual knowledge of the administration of the estate before expiration of the time for filing a claim, and payment would have been made on the creditor s claim in the course of administration if the claim had been properly filed.

(3) Within 16 months after letters were first issued to a general personal representative, the creditor did both of the following:

(A) Filed a petition requesting that the court in which the estate was administered make an order determining the liability of the personal representative under this subdivision.

(B) At least 30 days before the hearing on the petition, caused notice of the hearing and a copy of the petition to be served on the personal representative in the manner provided in Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure.

(c) Nothing in this section affects the liability of the estate, if any, for the claim of a creditor, and the personal representative is not liable for the claim to the extent it is paid out of the estate or could be paid out of the estate pursuant to Section 9103.

(d) A personal representative has a duty to make reasonably diligent efforts to identify reasonably ascertainable creditors of the decedent.

(Amended by Stats. 1999, Ch. 263, Sec. 4. Effective January 1, 2000.)



9054

Notwithstanding Section 9050, the personal representative need not give notice to a creditor even though the personal representative has knowledge of the creditor if any of the following conditions is satisfied:

(a) The creditor has filed a claim as provided in this part.

(b) The creditor has demanded payment and the personal representative elects to treat the demand as a claim under Section 9154.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 3. Time for Filing Claims

9100

(a) A creditor shall file a claim before expiration of the later of the following times:

(1) Four months after the date letters are first issued to a general personal representative.

(2) Sixty days after the date notice of administration is mailed or personally delivered to the creditor. Nothing in this paragraph extends the time provided in Section 366.2 of the Code of Civil Procedure.

(b) A reference in another statute to the time for filing a claim means the time provided in paragraph (1) of subdivision (a).

(c) Nothing in this section shall be interpreted to extend or toll any other statute of limitations or to revive a claim that is barred by any statute of limitations. The reference in this subdivision to a statute of limitations includes Section 366.2 of the Code of Civil Procedure.

(Amended by Stats. 2007, Ch. 159, Sec. 2. Effective January 1, 2008.)



9101

A vacancy in the office of the personal representative that occurs before expiration of the time for filing a claim does not extend the time.

(Enacted by Stats. 1990, Ch. 79.)



9102

A claim that is filed before expiration of the time for filing the claim is timely even if acted on by the personal representative or by the court after expiration of the time for filing claims.

(Amended by Stats. 2007, Ch. 159, Sec. 3. Effective January 1, 2008.)



9103

(a) Upon petition by a creditor or the personal representative, the court may allow a claim to be filed after expiration of the time for filing a claim provided in Section 9100 if either of the following conditions is satisfied:

(1) The personal representative failed to send proper and timely notice of administration of the estate to the creditor, and that petition is filed within 60 days after the creditor has actual knowledge of the administration of the estate.

(2) The creditor had no knowledge of the facts reasonably giving rise to the existence of the claim more than 30 days prior to the time for filing a claim as provided in Section 9100, and the petition is filed within 60 days after the creditor has actual knowledge of both of the following:

(A) The existence of the facts reasonably giving rise to the existence of the claim.

(B) The administration of the estate.

(b) Notwithstanding subdivision (a), the court shall not allow a claim to be filed under this section after the court makes an order for final distribution of the estate.

(c) The court may condition the claim on terms that are just and equitable, and may require the appointment or reappointment of a personal representative if necessary. The court may deny the creditor s petition if a payment to general creditors has been made and it appears that the filing or establishment of the claim would cause or tend to cause unequal treatment among creditors.

(d) Regardless of whether the claim is later established in whole or in part, payments otherwise properly made before a claim is filed under this section are not subject to the claim. Except to the extent provided in Section 9392 and subject to Section 9053, the personal representative or payee is not liable on account of the prior payment. Nothing in this subdivision limits the liability of a person who receives a preliminary distribution of property to restore to the estate an amount sufficient for payment of the distributee s proper share of the claim, not exceeding the amount distributed.

(e) Notice of hearing on the petition shall be given as provided in Section 1220.

(f) Nothing in this section authorizes allowance or approval of a claim barred by, or extends the time provided in, Section 366.2 of the Code of Civil Procedure.

(Amended by Stats. 2007, Ch. 159, Sec. 4. Effective January 1, 2008.)



9104

(a) Subject to subdivision (b), if a claim is filed within the time provided in this chapter, the creditor may later amend or revise the claim. The amendment or revision shall be filed in the same manner as the claim.

(b) An amendment or revision may not be made to increase the amount of the claim after the time for filing a claim has expired. An amendment or revision to specify the amount of a claim that, at the time of filing, was not due, was contingent, or was not yet ascertainable, is not an increase in the amount of the claim within the meaning of this subdivision.

(c) An amendment or revision may not be made for any purpose after the earlier of the following times:

(1) The time the court makes an order for final distribution of the estate.

(2) One year after letters are first issued to a general personal representative. This paragraph does not extend the time provided by Section 366.2 of the Code of Civil Procedure or authorize allowance or approval of a claim barred by that section.

(Amended by Stats. 2007, Ch. 159, Sec. 5. Effective January 1, 2008.)






CHAPTER 4. Filing of Claims

9150

(a) A claim may be filed by the creditor or a person acting on behalf of the creditor.

(b) A claim shall be filed with the court and a copy shall be served on the personal representative, or on a person who is later appointed and qualified as personal representative.

(c) Service of the claim on the personal representative shall be made within the later of 30 days of the filing of the claim or four months after letters issue to a personal representative with general powers. Service shall not be required after the claim has been allowed or rejected.

(d) If the creditor does not file the claim with the court and serve the claim on the personal representative as provided in this section, the claim shall be invalid.

(Amended by Stats. 1996, Ch. 862, Sec. 24. Effective January 1, 1997.)



9151

(a) A claim shall be supported by the affidavit of the creditor or the person acting on behalf of the creditor stating:

(1) The claim is a just claim.

(2) If the claim is due, the facts supporting the claim, the amount of the claim, and that all payments on and offsets to the claim have been credited.

(3) If the claim is not due or contingent, or the amount is not yet ascertainable, the facts supporting the claim.

(4) If the affidavit is made by a person other than the creditor, the reason it is not made by the creditor.

(b) The personal representative may require satisfactory vouchers or proof to be produced to support the claim. An original voucher may be withdrawn after a copy is provided. If a copy is provided, the copy shall be attached to the claim.

(Enacted by Stats. 1990, Ch. 79.)



9152

(a) If a claim is based on a written instrument, either the original or a copy of the original with all endorsements shall be attached to the claim. If a copy is attached, the original instrument shall be exhibited to the personal representative or court or judge on demand unless it is lost or destroyed, in which case the fact that it is lost or destroyed shall be stated in the claim.

(b) If the claim or a part of the claim is secured by a mortgage, deed of trust, or other lien that is recorded in the office of the recorder of the county in which the property subject to the lien is located, it is sufficient to describe the mortgage, deed of trust, or lien and the recording reference for the instrument that created the mortgage, deed of trust, or other lien.

(Enacted by Stats. 1990, Ch. 79.)



9153

A claim form adopted by the Judicial Council shall inform the creditor that the claim must be filed with the court and a copy mailed or delivered to the personal representative. The claim form shall include a proof of mailing or delivery of a copy of the claim to the personal representative, which may be completed by the creditor.

(Enacted by Stats. 1990, Ch. 79.)



9154

(a) Notwithstanding any other provision of this part, if a creditor makes a written demand for payment within four months after the date letters are first issued to a general personal representative, the personal representative may waive formal defects and elect to treat the demand as a claim that is filed and established under this part by paying the amount demanded before the expiration of 30 days after the four-month period if all of the following conditions are satisfied:

(1) The debt was justly due.

(2) The debt was paid in good faith.

(3) The amount paid was the true amount of the indebtedness over and above all payments and offsets.

(4) The estate is solvent.

(b) Nothing in this section limits application of (1) the doctrines of waiver, estoppel, laches, or detrimental reliance or (2) any other equitable principle.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 5. Claims by Public Entities

9200

(a) Except as provided in this chapter, a claim by a public entity shall be filed within the time otherwise provided in this part. A claim not so filed is barred, including any lien imposed for the claim.

(b) As used in this chapter, public entity has the meaning provided in Section 811.2 of the Government Code, and includes an officer authorized to act on behalf of the public entity.

(Enacted by Stats. 1990, Ch. 79.)



9201

(a) Notwithstanding any other statute, if a claim of a public entity arises under a law, act, or code listed in subdivision (b):

(1) The public entity may provide a form to be used for the written notice or request to the public entity required by this chapter. Where appropriate, the form may require the decedent s social security number, if known.

(2) The claim is barred only after written notice or request to the public entity and expiration of the period provided in the applicable section. If no written notice or request is made, the claim is enforceable by the remedies, and is barred at the time, otherwise provided in the law, act, or code.

(b)

Law, Act, or Code

Applicable Section

Sales and Use Tax Law (com-
mencing with Section 6001 of
the Revenue and Taxation
Code)

Section 6487.1 of the Revenue
and Taxation Code

Bradley Burns Uniform Local
Sales and Use Tax Law (com-
mencing with Section 7200 of
the Revenue and Taxation
Code)

Section 6487.1 of the Revenue
and Taxation Code

Transactions and Use Tax Law
(commencing with Section 7251
of the Revenue and Taxation
Code)

Section 6487.1 of the Revenue
and Taxation Code

Motor Vehicle Fuel License Tax Law
(commencing with Section
7301 of the Revenue and Taxa-
tion Code)

Section 7675.1 of the Revenue
and Taxation Code

Use Fuel Tax Law (commencing
with Section 8601 of the Reve-
nue and Taxation Code)

Section 8782.1 of the Revenue and Taxation Code

Administration of Franchise and
Income Tax Law (commencing
with Section 18401 of the Reve-
nue and Taxation Code)

Section 19517 of the Revenue
and Taxation Code

Cigarette Tax Law (commenc-
ing with Section 30001 of the
Revenue and Taxation Code)

Section 30207.1 of the Reve-
nue and Taxation Code

Alcoholic Beverage Tax Law
(commencing with Section
32001 of the Revenue and Taxa-
tion Code)

Section 32272.1 of the Reve-
nue and Taxation Code

Unemployment Insurance Code

Section 1090 of the Unemploy-
ment Insurance Code

State Hospitals for the Mentally
Disordered (commencing with
Section 7200 of the Welfare and
Institutions Code)

Section 7277.1 of the Welfare
and Institutions Code

Medi Cal Act (commencing
with Section 14000 of the Wel-
fare and Institutions Code)

Section 9202 of the Probate
Code

Waxman Duffy Prepaid Health
Plan Act (commencing with Sec-
tion 14200 of the Welfare and
Institutions Code)

Section 9202 of the Probate
Code

(Amended by Stats. 1999, Ch. 987, Sec. 2. Effective October 10, 1999.)



9202

(a) Not later than 90 days after the date letters are first issued to a general personal representative, the general personal representative or estate attorney shall give the Director of Health Care Services notice of the decedent s death in the manner provided in Section 215 if the general personal representative knows or has reason to believe that the decedent received health care under Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200) of Part 3 of Division 9 of the Welfare and Institutions Code, or was the surviving spouse of a person who received that health care. The director has four months after notice is given in which to file a claim.

(b) Not later than 90 days after the date letters are first issued to a general personal representative, the general personal representative or estate attorney shall give the Director of the California Victim Compensation and Government Claims Board notice of the decedent s death in the manner provided in Section 216 if the general personal representative or estate attorney knows or has reason to believe that an heir is confined in a prison or facility under the jurisdiction of the Department of Corrections and Rehabilitation or confined in any county or city jail, road camp, industrial farm, or other local correctional facility. The director of the board shall have four months after that notice is received in which to pursue collection of any outstanding restitution fines or orders.

(c) (1) Not later than 90 days after the date letters are first issued to a general personal representative, the general personal representative or estate attorney shall give the Franchise Tax Board notice of the administration of the estate. The notice shall be given as provided in Section 1215.

(2) The provisions of this subdivision shall apply to estates for which letters are first issued on or after July 1, 2008.

(Amended by Stats. 2007, Ch. 105, Sec. 1. Effective January 1, 2008.)



9203

(a) Failure of a person to give the written notice or request required by this chapter does not affect the validity of any proceeding under this code concerning the administration of the decedent s estate.

(b) If property in the estate is distributed before expiration of the time allowed a public entity to file a claim, the public entity has a claim against the distributees to the full extent of the public entity s claim, or each distributee s share of the distributed property, whichever is less. The public entity s claim against distributees includes interest at a rate equal to that specified in Section 19521 of the Revenue and Taxation Code, from the date of distribution or the date of filing the claim by the public entity, whichever is later, plus other accruing costs as in the case of enforcement of a money judgment.

(Amended by Stats. 1999, Ch. 987, Sec. 3. Effective October 10, 1999.)



9204

Nothing in this chapter shall be construed to affect the order of priority of claims provided for under other provisions of law.

(Enacted by Stats. 1990, Ch. 79.)



9205

This chapter does not apply to liability for the restitution of amounts illegally acquired through the means of a fraudulent, false, or incorrect representation, or a forged or unauthorized endorsement.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 6. Allowance and Rejection of Claims

9250

(a) When a claim is filed, the personal representative shall allow or reject the claim in whole or in part.

(b) The allowance or rejection shall be in writing. The personal representative shall file the allowance or rejection with the court clerk and give notice to the creditor as provided in Part 2 (commencing with Section 1200) of Division 3, together with a copy of the allowance or rejection.

(c) The allowance or rejection shall contain the following information:

(1) The name of the creditor.

(2) The total amount of the claim.

(3) The date of issuance of letters.

(4) The date of the decedent s death.

(5) The estimated value of the decedent s estate.

(6) The amount allowed or rejected by the personal representative.

(7) Whether the personal representative is authorized to act under the Independent Administration of Estates Act (Part 6 (commencing with Section 10400)).

(8) A statement that the creditor has 90 days in which to act on a rejected claim.

(d) The Judicial Council may prescribe an allowance or rejection form, which may be part of the claim form. Use of a form prescribed by the Judicial Council is deemed to satisfy the requirements of this section.

(e) This section does not apply to a demand the personal representative elects to treat as a claim under Section 9154.

(Amended by Stats. 2007, Ch. 159, Sec. 6. Effective January 1, 2008.)



9251

If the personal representative is not authorized to act under the Independent Administration of Estates Act (Part 6 (commencing with Section 10400)):

(a) Immediately on the filing of the allowance of a claim, the clerk shall present the claim and allowance to the court or judge for approval or rejection.

(b) On presentation of a claim and allowance, the court or judge may, in its discretion, examine the creditor and others on oath and receive any evidence relevant to the validity of the claim. The court or judge shall endorse on the claim whether the claim is approved or rejected and the date.

(Enacted by Stats. 1990, Ch. 79.)



9252

(a) If the personal representative or the attorney for the personal representative is a creditor of the decedent, the clerk shall present the claim to the court or judge for approval or rejection. The court or judge may in its discretion require the creditor to file a petition and give notice of hearing.

(b) If the court or judge approves the claim, the claim is established and shall be included with other established claims to be paid in the course of administration.

(c) If the court or judge rejects the claim, the personal representative or attorney may bring an action against the estate. Summons shall be served on the judge, who shall appoint an attorney at the expense of the estate to defend the action.

(Enacted by Stats. 1990, Ch. 79.)



9253

A claim barred by the statute of limitations may not be allowed by the personal representative or approved by the court or judge.

(Enacted by Stats. 1990, Ch. 79.)



9254

(a) The validity of an allowed or approved claim may be contested by any interested person at any time before settlement of the report or account of the personal representative in which it is first reported as an allowed or approved claim. The burden of proof is on the contestant, except where the personal representative has acted under the Independent Administration of Estates Act (Part 6 (commencing Section 10400)), in which case the burden of proof is on the personal representative.

(b) Subdivision (a) does not apply to a claim established by a judgment.

(Enacted by Stats. 1990, Ch. 79.)



9255

(a) The personal representative may allow a claim, or the court or judge may approve a claim, in part. The allowance or approval shall state the amount for which the claim is allowed or approved.

(b) A creditor who refuses to accept the amount allowed or approved in satisfaction of the claim may bring an action on the claim in the manner provided in Chapter 8 (commencing with Section 9350). The creditor may not recover costs in the action unless the creditor recovers an amount greater than that allowed or approved.

(Enacted by Stats. 1990, Ch. 79.)



9256

If within 30 days after a claim is filed the personal representative or the court or judge has refused or neglected to act on the claim, the refusal or neglect may, at the option of the creditor, be deemed equivalent to giving a notice of rejection on the 30th day.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 7. Claims Established by Judgment

9300

(a) Except as provided in Section 9303, after the death of the decedent all money judgments against the decedent or against the personal representative on a claim against the decedent or estate are payable in the course of administration and are not enforceable against property in the estate of the decedent under the Enforcement of Judgments Law (Title 9 (commencing with Section 680.010) of Part 2 of the Code of Civil Procedure).

(b) Subject to Section 9301, a judgment referred to in subdivision (a) shall be filed in the same manner as other claims.

(Enacted by Stats. 1990, Ch. 79.)



9301

When a money judgment against a personal representative in a representative capacity becomes final, it conclusively establishes the validity of the claim for the amount of the judgment. The judgment shall provide that it is payable out of property in the decedent s estate in the course of administration. An abstract of the judgment shall be filed in the administration proceedings.

(Enacted by Stats. 1990, Ch. 79.)



9302

(a) Notwithstanding the death of the decedent, a judgment for possession of property or a judgment for sale of property may be enforced under the Enforcement of Judgments Law (Title 9 (commencing with Section 680.010) of Part 2 of the Code of Civil Procedure). Nothing in this subdivision authorizes enforcement under the Enforcement of Judgments Law against any property in the estate of the decedent other than the property described in the judgment for possession or sale.

(b) After the death of the decedent, a demand for money that is not satisfied from the property described in a judgment for sale of property shall be filed as a claim in the same manner as other claims and is payable in the course of administration.

(Enacted by Stats. 1990, Ch. 79.)



9303

If property of the decedent is subject to an execution lien at the time of the decedent s death, enforcement against the property may proceed under the Enforcement of Judgments Law (Title 9 (commencing with Section 680.010) of Part 2 of the Code of Civil Procedure) to satisfy the judgment. The levying officer shall account to the personal representative for any surplus. If the judgment is not satisfied, the balance of the judgment remaining unsatisfied is payable in the course of administration.

(Enacted by Stats. 1990, Ch. 79.)



9304

(a) An attachment lien may be converted into a judgment lien on property in the estate subject to the attachment lien, with the same priority as the attachment lien, in either of the following cases:

(1) Where the judgment debtor dies after entry of judgment in an action in which the property was attached.

(2) Where a judgment is entered after the death of the defendant in an action in which the property was attached.

(b) To convert the attachment lien into a judgment lien, the levying officer shall, after entry of judgment in the action in which the property was attached and before the expiration of the attachment lien, do one of the following:

(1) Serve an abstract of the judgment, and a notice that the attachment lien has become a judgment lien, on the person holding property subject to the attachment lien.

(2) Record or file, in any office where the writ of attachment and notice of attachment are recorded or filed, an abstract of the judgment and a notice that the attachment lien has become a judgment lien. If the attached property is real property, the plaintiff or the plaintiff s attorney may record the required abstract and notice with the same effect as if recorded by the levying officer.

(c) After the death of the decedent, any members of the decedent s family who were supported in whole or in part by the decedent may claim an exemption provided in Section 487.020 of the Code of Civil Procedure for property levied on under the writ of attachment if the right to the exemption exists at the time the exemption is claimed. The personal representative may claim the exemption on behalf of members of the decedent s family. The claim of exemption may be made at any time before the time the abstract and notice are served, recorded, or filed under subdivision (b) with respect to the property claimed to be exempt. The claim of exemption shall be made in the same manner as an exemption is claimed under Section 482.100 of the Code of Civil Procedure.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 8. Claims in Litigation

ARTICLE 1. Claim Where No Pending Action or Proceeding

9350

This article applies to any claim other than a claim on an action or proceeding pending against the decedent at the time of death.

(Enacted by Stats. 1990, Ch. 79.)



9351

An action may not be commenced against a decedent s personal representative on a cause of action against the decedent unless a claim is first filed as provided in this part and the claim is rejected in whole or in part.

(Enacted by Stats. 1990, Ch. 79.)



9352

(a) The filing of a claim or a petition under Section 9103 to file a claim tolls the statute of limitations otherwise applicable to the claim until allowance, approval, or rejection.

(b) The allowance or approval of a claim in whole or in part further tolls the statute of limitations during the administration of the estate as to the part allowed or approved.

(Amended by Stats. 1991, Ch. 1055, Sec. 26.)



9353

(a) Regardless of whether the statute of limitations otherwise applicable to a claim will expire before or after the following times, a claim rejected in whole or in part is barred as to the part rejected unless, within the following times, the creditor commences an action on the claim or the matter is referred to a referee or to arbitration:

(1) If the claim is due at the time the notice of rejection is given, 90 days after the notice is given.

(2) If the claim is not due at the time the notice of rejection is given, 90 days after the claim becomes due.

(b) The time during which there is a vacancy in the office of the personal representative shall be excluded from the period determined under subdivision (a).

(Amended by Stats. 2007, Ch. 159, Sec. 7. Effective January 1, 2008.)



9354

(a) In addition to any other county in which an action may be commenced, an action on the claim may be commenced in the county in which the proceeding for administration of the decedent s estate is pending.

(b) The plaintiff shall file a notice of the pendency of the action with the court clerk in the estate proceeding, together with proof of giving a copy of the notice to the personal representative as provided in Section 1215. Personal service of a copy of the summons and complaint on the personal representative is equivalent to the filing and giving of the notice. Any property distributed under court order, or any payment properly made, before the notice is filed and given is not subject to the claim. The personal representative, distributee, or payee is not liable on account of the prior distribution or payment.

(c) The prevailing party in the action shall be awarded court costs and, if the court determines that the prosecution or defense of the action against the prevailing party was unreasonable, the prevailing party shall be awarded reasonable litigation expenses, including attorney s fees.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Claim Where Action or Proceeding Pending

9370

(a) An action or proceeding pending against the decedent at the time of death may not be continued against the decedent s personal representative unless all of the following conditions are satisfied:

(1) A claim is first filed as provided in this part.

(2) The claim is rejected in whole or in part.

(3) Within three months after the notice of rejection is given, the plaintiff applies to the court in which the action or proceeding is pending for an order to substitute the personal representative in the action or proceeding. This paragraph applies only if the notice of rejection contains a statement that the plaintiff has three months within which to apply for an order for substitution.

(b) No recovery shall be allowed in the action against property in the decedent s estate unless proof is made of compliance with this section.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 3. Litigation Where No Claim Required

9390

(a) An action to establish the decedent s liability for which the decedent was protected by insurance may be commenced or continued under Section 550, and a judgment in the action may be enforced against the insurer, without first filing a claim as provided in this part.

(b) Unless a claim is first made as provided in this part, an action to establish the decedent s liability for damages outside the limits or coverage of the insurance may not be commenced or continued under Section 550.

(c) If the insurer seeks reimbursement under the insurance contract for any liability of the decedent, including, but not limited to, deductible amounts in the insurance coverage and costs and attorney s fees for which the decedent is liable under the contract, an insurer defending an action under Section 550 shall file a claim as provided in this part. Failure to file a claim is a waiver of reimbursement under the insurance contract for any liability of the decedent.

(Amended by Stats. 1990, Ch. 710, Sec. 23. Operative July 1, 1991, by Sec. 48 of Ch. 710.)



9391

Except as provided in Section 10361, the holder of a mortgage or other lien on property in the decedent s estate, including, but not limited to, a judgment lien, may commence an action to enforce the lien against the property that is subject to the lien, without first filing a claim as provided in this part, if in the complaint the holder of the lien expressly waives all recourse against other property in the estate. Section 366.2 of the Code of Civil Procedure does not apply to an action under this section. The personal representative shall have the authority to seek to enjoin any action of the lienholder to enforce a lien against property that is subject to the lien.

(Amended by Stats. 1996, Ch. 862, Sec. 25. Effective January 1, 1997.)



9392

(a) Subject to subdivision (b), a person to whom property is distributed is personally liable for the claim of a creditor, without a claim first having been filed, if all of the following conditions are satisfied:

(1) The identity of the creditor was known to, or reasonably ascertainable by, a general personal representative within four months after the date letters were first issued to the personal representative, and the claim of the creditor was not merely conjectural.

(2) Notice of administration of the estate was not given to the creditor under Chapter 2 (commencing with Section 9050) and neither the creditor nor the attorney representing the creditor in the matter had actual knowledge of the administration of the estate before the time the court made an order for final distribution of the property.

(3) The statute of limitations applicable to the claim under Section 353 of the Code of Civil Procedure has not expired at the time of commencement of an action under this section.

(b) Personal liability under this section is applicable only to the extent the claim of the creditor cannot be satisfied out of the decedent and is limited to the extent of the fair market value of the property on the date of the order for distribution, less the amount of any liens and encumbrances on the property at that time. Personal liability under this section is joint and several, based on the principles stated in Part 4 (commencing with Section 21400) of Division 11 (abatement).

(c) Nothing in this section affects the rights of a purchaser or encumbrancer of property in good faith and for value from a person who is personally liable under this section.

(Added by Stats. 1990, Ch. 79, Sec. 20. See prevailing Section 9392 (added by Stats. 1990, Ch. 140) as amended by Stats. 1992, Ch. 178.)



9392

(a) Subject to subdivision (b), a person to whom property is distributed is personally liable for the claim of a creditor, without a claim first having been filed, if all of the following conditions are satisfied:

(1) The identity of the creditor was known to, or reasonably ascertainable by, a general personal representative within four months after the date letters were first issued to the personal representative, and the claim of the creditor was not merely conjectural.

(2) Notice of administration of the estate was not given to the creditor under Chapter 2 (commencing with Section 9050) and neither the creditor nor the attorney representing the creditor in the matter has actual knowledge of the administration of the estate before the time the court made an order for final distribution of the property.

(3) The statute of limitations applicable to the claim under Section 366.2 of the Code of Civil Procedure has not expired at the time of commencement of an action under this section.

(b) Personal liability under this section is applicable only to the extent the claim of the creditor cannot be satisfied out of the estate of the decedent and is limited to a pro rata portion of the claim of the creditor, based on the proportion that the value of the property distributed to the person out of the estate bears to the total value of all property distributed to all persons out of the estate. Personal liability under this section for all claims of all creditors shall not exceed the value of the property distributed to the person out of the estate. As used in this section, the value of property is the fair market value of the property on the date of the order for distribution, less the amount of any liens and encumbrances on the property at that time.

(c) Nothing in this section affects the rights of a purchaser or encumbrancer of property in good faith and for value from a person who is personally liable under this section.

(Amended (as added by Stats. 1990, Ch. 140) by Stats. 1992, Ch. 178, Sec. 36. Effective January 1, 1993.)






ARTICLE 4. Transitional Provision

9399

(a) This chapter does not apply to an action commenced before July 1, 1989.

(b) The applicable law in effect before July 1, 1989, continues to apply to an action commenced before July 1, 1989, notwithstanding its repeal by Chapter 1199 of the Statutes of 1988.

(Enacted by Stats. 1990, Ch. 79.)












PART 5. ESTATE MANAGEMENT

CHAPTER 1. General Provisions

ARTICLE 1. Duties and Liabilities of Personal Representative

9600

(a) The personal representative has the management and control of the estate and, in managing and controlling the estate, shall use ordinary care and diligence. What constitutes ordinary care and diligence is determined by all the circumstances of the particular estate.

(b) The personal representative:

(1) Shall exercise a power to the extent that ordinary care and diligence require that the power be exercised.

(2) Shall not exercise a power to the extent that ordinary care and diligence require that the power not be exercised.

(Enacted by Stats. 1990, Ch. 79.)



9601

(a) If a personal representative breaches a fiduciary duty, the personal representative is chargeable with any of the following that is appropriate under the circumstances:

(1) Any loss or depreciation in value of the decedent s estate resulting from the breach of duty, with interest.

(2) Any profit made by the personal representative through the breach of duty, with interest.

(3) Any profit that would have accrued to the decedent s estate if the loss of profit is the result of the breach of duty.

(b) If the personal representative has acted reasonably and in good faith under the circumstances as known to the personal representative, the court, in its discretion, may excuse the personal representative in whole or in part from liability under subdivision (a) if it would be equitable to do so.

(Enacted by Stats. 1990, Ch. 79.)



9602

(a) If the personal representative is liable for interest pursuant to Section 9601, the personal representative is liable for the greater of the following amounts:

(1) The amount of interest that accrues at the legal rate on judgments.

(2) The amount of interest actually received.

(b) If the personal representative has acted reasonably and in good faith under the circumstances as known to the personal representative, the court, in its discretion, may excuse the personal representative in whole or in part from liability under subdivision (a) if it would be equitable to do so.

(Amended by Stats. 1998, Ch. 77, Sec. 4. Effective January 1, 1999.)



9603

The provisions of Sections 9601 and 9602 for liability of a personal representative for breach of a fiduciary duty do not prevent resort to any other remedy available against the personal representative under the statutory or common law.

(Enacted by Stats. 1990, Ch. 79.)



9604

No personal representative is chargeable upon a special promise to answer in damages for a liability of the decedent or to pay a debt of the decedent out of the personal representative s own estate unless the agreement for that purpose, or some memorandum or note thereof, is in writing and is signed by one of the following:

(a) The personal representative.

(b) Some other person specifically authorized by the personal representative in writing to sign the agreement or the memorandum or note.

(Enacted by Stats. 1990, Ch. 79.)



9605

Appointment of a person as personal representative does not discharge any claim the decedent has against the person.

(Enacted by Stats. 1990, Ch. 79.)



9606

Unless otherwise provided in the instrument or in this division, a personal representative is not personally liable on an instrument, including but not limited to a note, mortgage, deed of trust, or other contract, properly entered into in the personal representative s fiduciary capacity in the course of administration of the estate unless the personal representative fails to reveal the personal representative s representative capacity or identify the estate in the instrument.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Court Supervision

9610

Unless this part specifically provides a proceeding to obtain court authorization or requires court authorization, the powers and duties set forth in this part may be exercised by the personal representative without court authorization, instruction, approval, or confirmation. Nothing in this section precludes the personal representative from seeking court authorization, instructions, approval, or confirmation.

(Enacted by Stats. 1990, Ch. 79.)



9611

(a) In all cases where no other procedure is provided by statute, upon petition of the personal representative, the court may authorize and instruct the personal representative, or approve and confirm the acts of the personal representative, in the administration, management, investment, disposition, care, protection, operation, or preservation of the estate, or the incurring or payment of costs, fees, or expenses in connection therewith. Section 9613 does not preclude a petition for instructions under this section.

(b) Notice of the hearing on the petition shall be given as provided in Section 1220.

(Enacted by Stats. 1990, Ch. 79.)



9613

(a) On petition of any interested person, and upon a showing that if the petition is not granted the estate will suffer great or irreparable injury, the court may direct the personal representative to act or not to act concerning the estate. The order may include terms and conditions the court determines are appropriate under the circumstances.

(b) Notice of the hearing on the petition shall be given as provided in Section 1220.

(Enacted by Stats. 1990, Ch. 79.)



9614

(a) On petition of an interested person, the court may suspend the powers of the personal representative in whole or in part, for a time, as to specific property or circumstances or as to specific duties of the office, or may make any other order to secure proper performance of the duties of the personal representative, if it appears to the court that the personal representative otherwise may take some action that would jeopardize unreasonably the interest of the petitioner. Persons with whom the personal representative may transact business may be made parties.

(b) The matter shall be set for hearing within 10 days unless the parties agree otherwise. Notice as the court directs shall be given to the personal representative and attorney of record, if any, and to any other parties named in the petition.

(c) The court may, in its discretion, if it determines that the petition was brought unreasonably and for the purpose of hindering the personal representative in the performance of the duties of the office, assess attorney s fees against the petitioner and make the assessment a charge against the interest of the petitioner.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 3. Summary Determination of Disputes

9620

If there is a dispute relating to the estate between the personal representative and a third person, the personal representative may do either of the following:

(a) Enter into an agreement in writing with the third person to refer the dispute to a temporary judge designated in the agreement. The agreement shall be filed with the clerk, who shall thereupon, with the approval of the court, enter an order referring the matter to the designated person. The temporary judge shall proceed promptly to hear and determine the matter in controversy by summary procedure, without pleadings or discovery. The decision of the designated person is subject to Section 632 of the Code of Civil Procedure. Judgment shall be entered on the decision and shall be as valid and effective as if rendered by a judge of the court in an action against the personal representative or the third person commenced by ordinary process.

(b) Enter into an agreement in writing with the third person that a judge, pursuant to the agreement and with the written consent of the judge, both filed with the clerk within the time specified in Section 9353 for bringing an independent suit on the matter in dispute, may hear and determine the dispute pursuant to the procedure provided in subdivision (a).

(Enacted by Stats. 1990, Ch. 79.)



9621

If there is a dispute relating to the estate between the personal representative and a third person, the personal representative may enter into an agreement in writing with the third person to submit the dispute to arbitration under Title 9 (commencing with Section 1280) of Part 3 of the Code of Civil Procedure. The agreement is not effective unless it is first approved by the court and a copy of the approved agreement is filed with the court. Notice of the hearing on the petition for approval of the agreement shall be given as provided in Section 1220. The order approving the agreement may be made ex parte.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 4. Joint Personal Representatives

9630

(a) Subject to subdivisions (b), (c), and (d):

(1) Where there are two personal representatives, both must concur to exercise a power.

(2) Where there are more than two personal representatives, a majority must concur to exercise a power.

(b) If one of the joint personal representatives dies or is removed or resigns, the powers and duties continue in the remaining joint personal representatives as if they were the only personal representatives until further appointment is made by the court.

(c) Where joint personal representatives have been appointed and one or more are (1) absent from the state and unable to act, or (2) otherwise unable to act, or (3) legally disqualified from serving, the court may, by order made with or without notice, authorize the remaining joint personal representatives to act as to all matters embraced within its order.

(d) Where there are two or more personal representatives, any of them may:

(1) Oppose a petition made by one or more of the other personal representatives or by any other person.

(2) Petition the court for an order requiring the personal representatives to take a specific action for the benefit of the estate or directing the personal representatives not to take a specific action. If a procedure is provided by statute for a petition to authorize the specific action by the personal representatives, the petitioner shall file the petition under the provision relating to that procedure. Otherwise, the petitioner shall file the petition under Section 9611.

(Enacted by Stats. 1990, Ch. 79.)



9631

(a) Except as provided in subdivision (b), where there is more than one personal representative, one personal representative is not liable for a breach of fiduciary duty committed by another of the personal representatives.

(b) Where there is more than one personal representative, one personal representative is liable for a breach of fiduciary duty committed by another of the personal representatives under any of the following circumstances:

(1) Where the personal representative participates in a breach of fiduciary duty committed by the other personal representative.

(2) Where the personal representative improperly delegates the administration of the estate to the other personal representative.

(3) Where the personal representative approves, knowingly acquiesces in, or conceals a breach of fiduciary duty committed by the other personal representative.

(4) Where the personal representative s negligence enables the other personal representative to commit a breach of fiduciary duty.

(5) Where the personal representative knows or has information from which the personal representative reasonably should have known of the breach of fiduciary duty by the other personal representative and fails to take reasonable steps to compel the other personal representative to redress the breach.

(c) The liability of a personal representative for a breach of fiduciary duty committed by another of the personal representatives that occurred before July 1, 1988, is governed by prior law and not by this section.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 5. Independent Administration

9640

Nothing in this part limits or restricts any authority granted to a personal representative under the Independent Administration of Estates Act (Part 6 (commencing with Section 10400)) to administer the estate under that part.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 6. Transitional Provision

9645

(a) Subject to subdivisions (b) and (c), any petition or other matter filed or commenced before July 1, 1988, shall be continued under this part, so far as applicable, except where the court determines that application of a particular provision of this part would substantially interfere with the rights of the parties or other interested persons, in which case the particular provision of this part does not apply and the applicable law in effect before July 1, 1988, applies.

(b) Nothing in this part affects any order, judgment, or decree made, or any action taken, before July 1, 1988.

(c) Notwithstanding the enactment of this part:

(1) An order, judgment, or decree made before July 1, 1988, shall continue in full force and effect in accordance with its terms or until modified or terminated by the court.

(2) The validity of an order, judgment, or decree made before July 1, 1988, is determined by the applicable law in effect before July 1, 1988, and not by this part.

(3) The validity of any action taken before July 1, 1988, is determined by the applicable law in effect before July 1, 1988, and not by this part.

(Enacted by Stats. 1990, Ch. 79.)









CHAPTER 2. Estate Management Generally

9650

(a) Except as provided by statute and subject to subdivision (c):

(1) The personal representative has the right to, and shall take possession or control of, all the property of the decedent to be administered in the decedent s estate and shall collect all debts due to the decedent or the estate. The personal representative is not accountable for any debts that remain uncollected without his or her fault.

(2) The personal representative is entitled to receive the rents, issues, and profits from the real and personal property in the estate until the estate is distributed.

(b) The personal representative shall pay taxes on, and take all steps reasonably necessary for the management, protection, and preservation of, the estate in his or her possession.

(c) Real property or tangible personal property may be left with or surrendered to the person presumptively entitled to it unless or until, in the judgment of the personal representative, possession of the property by the personal representative will be necessary for purposes of administration. The person holding the property shall surrender it to the personal representative on request by the personal representative.

(Enacted by Stats. 1990, Ch. 79.)



9651

(a) A personal representative who in good faith takes into possession real or personal property, and reasonably believes that the property is part of the estate of the decedent, is not:

(1) Criminally liable for so doing.

(2) Civilly liable to any person for so doing.

(b) The personal representative shall make reasonable efforts to determine the true nature of, and title to, the property so taken into possession.

(c) During his or her possession, the personal representative is entitled to receive all rents, issues, and profits of the property. If the property is later determined not to be part of the estate of the decedent, the personal representative shall deliver the property, or cause it to be delivered, to the person legally entitled to it, together with all rents, issues, and profits of the property received by the personal representative, less any expenses incurred in protecting and maintaining the property and in collecting rents, issues, and profits. The personal representative may request court approval before delivering the property pursuant to this subdivision.

(d) The court may allow the personal representative reasonable compensation for services rendered in connection with the duties specified in this section as to property later determined not to be part of the estate of the decedent, if the court makes one of the following findings:

(1) The services were of benefit to the estate. If the court makes this finding, the compensation and the expenses and costs of litigation, including attorney s fees of the attorney hired by the personal representative to handle the matter, are a proper expense of administration.

(2) The services were essential to preserve, protect, and maintain the property. If the court makes this finding, the court shall award compensation and the expenses and costs of litigation, including attorney s fees of the attorney hired by the personal representative to handle the matter, as an expense deductible from the rents, issues, and profits received by the personal representative, or, if these are insufficient, as a lien against the property.

(Enacted by Stats. 1990, Ch. 79.)



9652

(a) Except as provided in subdivisions (b) and (c), the personal representative shall keep all cash in his or her possession invested in interest-bearing accounts or other investments authorized by law.

(b) The requirement of subdivision (a) does not apply to the amount of cash that is reasonably necessary for orderly administration of the estate.

(c) The requirement of subdivision (a) does not apply to the extent that the testator s will otherwise provides.

(Enacted by Stats. 1990, Ch. 79.)



9653

(a) On application of a creditor of the decedent or the estate, the personal representative shall commence and prosecute an action for the recovery of real or personal property of the decedent for the benefit of creditors if the personal representative has insufficient assets to pay creditors and the decedent during lifetime did any of the following with respect to the property:

(1) Made a conveyance of the property, or any right or interest in the property, that is fraudulent as to creditors under the Uniform Fraudulent Transfer Act (Chapter 1 (commencing with Section 3439) of Title 2 of Part 2 of Division 4 of the Civil Code).

(2) Made a gift of the property in view of impending death.

(3) Made a direction to transfer a vehicle, undocumented vessel, manufactured home, mobilehome, commercial coach, truck camper, or floating home to a designated beneficiary on the decedent s death pursuant to Section 18102.2 of the Health and Safety Code, or Section 5910.5 or 9916.5 of the Vehicle Code, and the property has been transferred as directed.

(b) A creditor making application under this section shall pay such part of the costs and expenses of the suit and attorney s fees, or give an undertaking to the personal representative for that purpose, as the personal representative and the creditor agree, or, absent an agreement, as the court or judge orders.

(c) The property recovered under this section shall be sold for the payment of debts in the same manner as if the decedent had died seized or possessed of the property. The proceeds of the sale shall be applied first to payment of the costs and expenses of suit, including attorney s fees, and then to payment of the debts of the decedent in the same manner as other property in possession of the personal representative. After all the debts of the decedent have been paid, the remainder of the proceeds shall be paid to the person from whom the property was recovered. The property may be sold in its entirety or in such portion as necessary to pay the debts.

(Amended by Stats. 1991, Ch. 1055, Sec. 27. Operative January 1, 1993, by Sec. 64 of Ch. 1055.)



9654

The heirs or devisees may themselves, or jointly with the personal representative, maintain an action for possession of property or to quiet title to property against any person except the personal representative.

(Enacted by Stats. 1990, Ch. 79.)



9655

With respect to a share of stock of a domestic or foreign corporation held in the estate, a membership in a nonprofit corporation held in the estate, or other property held in the estate, a personal representative may do any one or more of the following:

(a) Vote in person, and give proxies to exercise, any voting rights with respect to the share, membership, or other property.

(b) Waive notice of a meeting or give consent to the holding of a meeting.

(c) Authorize, ratify, approve, or confirm any action which could be taken by shareholders, members, or property owners.

(Enacted by Stats. 1990, Ch. 79.)



9656

The personal representative may insure the property of the estate against damage or loss and may insure himself or herself against liability to third persons.

(Enacted by Stats. 1990, Ch. 79.)



9657

The personal representative shall not make profit by the increase, nor suffer loss by the decrease or destruction without his or her fault, of any part of the estate.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 3. Deposit of Money and Personal Property With Financial Institutions

9700

The personal representative may deposit money of the estate in an insured account in a financial institution in this state. Unless otherwise provided by court order, the money may be withdrawn without order of the court.

(Enacted by Stats. 1990, Ch. 79.)



9701

The personal representative may deposit personal property of the estate with a trust company for safekeeping. Unless otherwise provided by court order, the personal property may be withdrawn without order of the court.

(Enacted by Stats. 1990, Ch. 79.)



9702

(a) A trust company serving as personal representative may deposit securities that constitute all or part of the estate in a securities depository as provided in Section 775 of the Financial Code.

(b) If securities have been deposited with a trust company by a personal representative pursuant to Section 9701, the trust company may deposit the securities in a securities depository as provided in Section 775 of the Financial Code.

(c) The securities depository may hold securities deposited with it in the manner authorized by Section 775 of the Financial Code.

(Enacted by Stats. 1990, Ch. 79.)



9703

(a) Upon application of the personal representative, the court may, with or without notice, order that money or other personal property be deposited pursuant to Section 9700 or 9701 and be subject to withdrawal only upon authorization of the court.

(b) The personal representative shall deliver a copy of the court order to the financial institution or trust company at the time the deposit is made.

(c) No financial institution or trust company accepting a deposit pursuant to Section 9700 or 9701 shall be on notice of the existence of an order that the money or other property is subject to withdrawal only upon authorization of the court unless it has actual notice of the order.

(Enacted by Stats. 1990, Ch. 79.)



9704

When an order for distribution of money or personal property deposited pursuant to this chapter is made, the financial institution, trust company, or securities depository may deliver the property directly to the distributees and shall file receipts therefor with the clerk.

(Enacted by Stats. 1990, Ch. 79.)



9705

(a) Subject to subdivision (b), where a trust company is a personal representative and in the exercise of reasonable judgment deposits money of the estate in an account in any department of the corporation or association of which it is a part, it is chargeable with interest thereon at the rate of interest prevailing among banks of the locality on such deposits.

(b) Where it is to the advantage of the estate, the amount of cash that is reasonably necessary for orderly administration of the estate may be deposited in a checking account that does not earn interest which is maintained in a department of the corporation or association of which the trust company is a part.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 4. Investments and Purchase of Property

9730

Pending distribution of the estate, the personal representative may invest money of the estate in possession of the personal representative in any one or more of the following:

(a) Direct obligations of the United States, or of the State of California, maturing not later than one year from the date of making the investment.

(b) An interest in a money market mutual fund registered under the Investment Company Act of 1940 (15 U.S.C. Sec. 80a-1, et seq.) or an investment vehicle authorized for the collective investment of trust funds pursuant to Section 9.18 of Part 9 of Title 12 of the Code of Federal Regulations, the portfolios of which are limited to United States government obligations maturing not later than five years from the date of investment and to repurchase agreements fully collateralized by United States government obligations.

(c) Units of a common trust fund described in Section 1564 of the Financial Code. The common trust fund shall have as its objective investment primarily in short term fixed income obligations and shall be permitted to value investments at cost pursuant to regulations of the appropriate regulatory authority.

(Enacted by Stats. 1990, Ch. 79.)



9731

(a) Pending distribution of the estate, upon a showing that it is to the advantage of the estate, the court may order that money of the estate in possession of the personal representative be invested in securities of the United States or of this state.

(b) To obtain an order under this section, the personal representative or any interested person shall file a petition stating the types of securities that are proposed to be purchased and the advantage to the estate of the purchase.

(c) Notice of the hearing on the petition shall be given as provided in Section 1220.

(Enacted by Stats. 1990, Ch. 79.)



9732

(a) The court may order that money of the estate in possession of the personal representative be invested in any manner provided by the will if all of the following conditions are satisfied:

(1) The time for filing claims has expired.

(2) All debts (as defined in Section 11401) have been paid or are sufficiently secured by mortgage or otherwise, or there is sufficient cash in the estate aside from the money to be invested to pay all the debts, or the court is otherwise satisfied that all the debts will be paid.

(3) The estate is not in a condition to be finally distributed.

(b) To obtain an order under this section, the personal representative or any interested person shall file a petition showing the general condition of the estate and the types of investments that are proposed to be made.

(c) Notice of the hearing on the petition shall be given as provided in Section 1220. In addition, the petitioner shall cause notice of the hearing and a copy of the petition to be mailed to all known devisees of property which is proposed to be invested. Where the property proposed to be invested is devised to a trust or trustee, notice of the hearing and a copy of the petition shall be mailed to the trustee or, if the trustee has not yet accepted the trust, to the person named in the will as trustee. Mailing pursuant to this subdivision shall be to the person s last known address as provided in Section 1220.

(d) If no objection has been filed by an interested person, the court may make an order authorizing or directing the personal representative to invest such portion of the money of the estate as the court deems advisable in the types of investments proposed in the petition and authorized by the will. If there is no objection by an interested person and no substantial reason why some or all of the investment powers given by the will should not be exercised, the court shall make the order. The order may be for a limited period or until the administration of the estate is completed. Upon petition of the personal representative or any interested person, the order may be renewed, modified, or terminated at any time.

(Enacted by Stats. 1990, Ch. 79.)



9733

(a) Pending distribution of the estate or at the time the court makes an order for final distribution of the estate, on petition of the personal representative or any interested person, the court may, upon good cause shown, order that the personal representative purchase an annuity from an insurer admitted to do business in this state to satisfy a devise of an annuity or other direction in the will for periodic payments to a devisee.

(b) Notice of the hearing on the petition shall be given as provided in Section 1220.

(Enacted by Stats. 1990, Ch. 79.)



9734

(a) If an asset of the estate consists of an option right, the personal representative may exercise the option after authorization by order of court upon a showing that the exercise would be to the advantage of the estate and would be in the best interest of the interested persons. The personal representative may use any funds or property in the estate to acquire the property covered by the option.

(b) A petition under this section may be filed by the personal representative or any interested person.

(c) Notice of the hearing on the petition shall be given as provided in Section 1220.

(Enacted by Stats. 1990, Ch. 79.)



9735

(a) After authorization by order of court, the personal representative may purchase securities or commodities required to perform an incomplete contract of sale where the decedent died having sold but not delivered securities or commodities not owned by the decedent. The court s order shall fix the terms and conditions of purchase.

(b) A petition under this section may be filed by the personal representative or by any party to the contract. Notice of the hearing on the petition shall be given as provided in Section 1220.

(c) No notice of hearing need be given where the maximum purchase price is fixed or where the securities or commodities are to be purchased on an established stock, bond, or commodity exchange.

(Enacted by Stats. 1990, Ch. 79.)



9736

The personal representative may hold a security in the name of a nominee or in any other form without disclosure of the estate so that title to the security may pass by delivery.

(Enacted by Stats. 1990, Ch. 79.)



9737

(a) If an estate by reason of owning securities also owns or receives subscription rights for the purchase of additional securities, the personal representative may exercise the subscription rights after authorization by order of court upon a showing that it is to the advantage of the estate.

(b) To obtain an order under this section, the personal representative or any interested person shall file a petition stating the nature of the subscription rights and the advantage to the estate of exercising them.

(c) Notice of the hearing on the petition shall be given as provided in Section 1220.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 5. Operation of Decedent’s Business

9760

(a) As used in this section, decedent s business means an unincorporated business or venture in which the decedent was engaged or which was wholly or partly owned by the decedent at the time of the decedent s death, but does not include a business operated by a partnership in which the decedent was a partner.

(b) If it is to the advantage of the estate and in the best interest of the interested persons, the personal representative, with or without court authorization, may continue the operation of the decedent s business; but the personal representative may not continue the operation of the decedent s business for a period of more than six months from the date letters are first issued to a personal representative unless a court order has been obtained under this section authorizing the personal representative to continue the operation of the business.

(c) The personal representative or any interested person may file a petition requesting an order (1) authorizing the personal representative to continue the operation of the decedent s business or (2) directing the personal representative to discontinue the operation of the decedent s business. The petition shall show the advantage to the estate and the benefit to the interested persons of the order requested. Notice of the hearing on the petition shall be given as provided in Section 1220.

(d) If a petition is filed under this section, the court may make an order that either:

(1) Authorizes the personal representative to continue the operation of the decedent s business to such an extent and subject to such restrictions as the court determines to be to the advantage of the estate and in the best interest of the interested persons.

(2) Directs the personal representative to discontinue the operation of the decedent s business within the time specified in, and in accordance with the provisions of, the order.

(Enacted by Stats. 1990, Ch. 79.)



9761

If a partnership existed between the decedent and another person at the time of the decedent s death, on application of the personal representative, the court may order any surviving partner to render an account pursuant to Section 15510, 15634, or 16807 of the Corporations Code. An order under this section may be enforced by the court s power to punish for contempt.

(Amended by Stats. 2003, Ch. 32, Sec. 8. Effective January 1, 2004.)



9762

(a) After authorization by order of court upon a showing that it would be to the advantage of the estate and in the best interest of the interested persons, the personal representative may continue as a general or a limited partner in any partnership in which the decedent was a general partner at the time of death. In its order, the court may specify any terms and conditions of the personal representative s participation as a partner that the court determines are to the advantage of the estate and in the best interest of the interested persons, but any terms and conditions that are inconsistent with the terms of any written partnership agreement are subject to the written consent of all of the surviving partners.

(b) If there is a written partnership agreement permitting the decedent s personal representative to participate as a partner, the personal representative has all the rights, powers, duties, and obligations provided in the written partnership agreement, except as otherwise ordered by the court pursuant to subdivision (a).

(c) If there is not a written partnership agreement, the personal representative has the rights, powers, duties, and obligations that the court specifies in its order pursuant to subdivision (a).

(d) To obtain an order under this section, the personal representative or any interested person shall file a petition showing that the order requested would be to the advantage of the estate and in the best interest of the interested persons. Notice of the hearing on the petition shall be given as provided in Section 1220. In addition, unless the court otherwise orders, the petitioner, not less than 15 days before the hearing, shall cause notice of hearing and a copy of the petition to be mailed to each of the surviving general partners at his or her last known address.

(Enacted by Stats. 1990, Ch. 79.)



9763

(a) If the decedent was a general partner, the personal representative may commence and maintain any action against the surviving partner that the decedent could have commenced and maintained.

(b) The personal representative may exercise the decedent s rights as a limited partner as provided in Section 15675 of the Corporations Code.

(Enacted by Stats. 1990, Ch. 79.)



9764

(a) The personal representative of the estate of a deceased attorney who was engaged in a practice of law at the time of his or her death or other person interested in the estate may bring a petition for appointment of an active member of the State Bar of California to take control of the files and assets of the practice of the deceased member.

(b) The petition may be filed and heard on such notice that the court determines is in the best interests of the estate of the deceased member. If the petition alleges that the immediate appointment of a practice administrator is required to safeguard the interests of the estate, the court may dispense with notice only if the personal representative is the petitioner or has joined in the petition or has otherwise waived notice of hearing on the petition.

(c) The petition shall indicate the powers sought for the practice administrator from the list of powers set forth in Section 6185 of the Business and Professions Code. These powers shall be specifically listed in the order appointing the practice administrator.

(d) The petition shall allege the value of the assets that are to come under the control of the practice administrator, including, but not limited by the amount of funds in all accounts used by the deceased member. The court shall require the filing of a surety bond in the amount of the value of the personal property to be filed with the court by the practice administrator. No action may be taken by the practice administrator unless a bond has been fully filed with the court.

(e) The practice administrator shall not be the attorney representing the personal representative.

(f) The court shall appoint the attorney nominated by the deceased member in a writing, including, but not limited to, the deceased member s will, unless the court concludes that the appointment of the nominated person would be contrary to the best interests of the estate or would create a conflict of interest with any of the clients of the deceased member.

(g) The practice administrator shall be compensated only upon order of the court making the appointment for his or her reasonable and necessary services. The law practice shall be the source of the compensation for the practice administrator unless the assets are insufficient in which case, the compensation of the practice administrator shall be charged against the assets of the estate as a cost of administration. The practice administrator shall also be entitled to reimbursement of his or her costs.

(h) Upon conclusion of the services of the practice administrator, the practice administrator shall render an accounting and petition for its approval by the superior court making the appointment. Upon settlement of the accounting, the practice administrator shall be discharged and the surety on his or her bond exonerated.

(i) For the purposes of this section, the person appointed to take control of the practice of the deceased member shall be referred to as the practice administrator and the decedent shall be referred to as the deceased member.

(Added by Stats. 1998, Ch. 682, Sec. 5. Effective January 1, 1999.)






CHAPTER 6. Abandonment of Tangible Personal Property

9780

Unless the property is specifically devised, subject to the requirements of this chapter, the personal representative may dispose of or abandon tangible personal property where the cost of collecting, maintaining, and safeguarding the property would exceed its fair market value.

(Enacted by Stats. 1990, Ch. 79.)



9781

Unless otherwise provided in the will, subject to the requirements of this chapter, the personal representative may exercise the power provided in Section 9780 without court authorization or approval.

(Enacted by Stats. 1990, Ch. 79.)



9782

(a) Except as provided in Section 9785, before disposing of or abandoning property under Section 9780, the personal representative shall give notice of the proposed disposition or abandonment as provided in subdivision (c) to all of the following:

(1) Each known devisee whose interest in the estate would be affected by the proposed action.

(2) Each known heir whose interest in the estate would be affected by the proposed action.

(3) Each person who has filed a request for special notice pursuant to Section 1250.

(4) The Attorney General, at the office of the Attorney General in Sacramento, if any portion of the estate is to escheat to the state and its interest in the estate would be affected by the proposed action.

(b) The notice of the proposed disposition or abandonment shall describe the property to be disposed of or abandoned, indicate the manner in which the property is to be disposed of or abandoned, and specify the date on or after which the property will be disposed of or abandoned.

(c) The notice shall be delivered personally to each person required to be given notice or shall be sent by mail to the person at the person s last known address. If the notice is delivered personally, it shall be delivered to the person not less than five days before the date specified in the notice as the date on or after which the property will be disposed of or abandoned. If the notice is sent by mail, it shall be deposited in the mail not less than 10 days before the date specified in the notice as the date on or after which the property will be disposed of or abandoned.

(Enacted by Stats. 1990, Ch. 79.)



9783

A person described in Section 9782 may deliver or mail a written objection to the disposition or abandonment to the personal representative on or before the date specified in the notice as the date on or after which the property will be disposed of or abandoned. Subject to Section 9788, after receipt of the written objection, the personal representative shall not dispose of or abandon the property without authorization by order of the court obtained under Section 9611.

(Enacted by Stats. 1990, Ch. 79.)



9784

(a) A person described in Section 9782 who objects to the disposition or abandonment of property by the personal representative under Section 9780 may apply to the court in which proceedings for administration of the estate are pending for an order restraining the personal representative from disposing of or abandoning the property without prior court authorization.

(b) The court shall grant the requested order without requiring notice to the personal representative and without cause being shown for the order if the court is satisfied that the estate will not suffer any loss or unreasonable expense if the order is granted. As a condition of granting the order, the court may require the person applying for the order (1) to pay the costs of storing and protecting the property or (2) to provide security by bond or cash deposit that the costs will be paid.

(c) The personal representative is deemed to have notice of the restraining order if it is served upon the personal representative in the manner provided in Section 415.10 or 415.30 of the Code of Civil Procedure, or in the manner authorized by the court, before the date specified in the notice as the date on or after which the property will be disposed of or abandoned.

(Enacted by Stats. 1990, Ch. 79.)



9785

Notice of the proposed disposition or abandonment need not be given to any of the following:

(a) A person who consents in writing to the proposed disposition or abandonment.

(b) A person who, in writing, waives the right to notice of the proposed disposition or abandonment.

(Enacted by Stats. 1990, Ch. 79.)



9786

A person who objects to the disposition or abandonment as provided in Section 9783, or who serves a restraining order issued under Section 9784 in the manner provided in that section, shall be given notice of any court hearing on a petition for court authorization of the disposition or abandonment of the property.

(Enacted by Stats. 1990, Ch. 79.)



9787

(a) Except as provided in subdivision (b), a person described in Section 9782 who receives notice of the proposed disposition or abandonment as provided in Section 9782, waives the right to have the court later review the disposition or abandonment of the property unless the person does one of the following:

(1) Delivers or mails a written objection as provided in Section 9783.

(2) Serves a restraining order obtained under Section 9784 before whichever of the following is the later time:

(A) The date specified in the notice of proposed disposition or abandonment as the date on or after which the property will be disposed of or abandoned.

(B) The date the property has actually been disposed of or abandoned.

(b) Subject to Section 9785, the court may review the disposition or abandonment of the property upon the motion of a person described in subdivision (a) of Section 9782 who establishes that he or she did not actually receive notice of the proposed disposition or abandonment before the time to object expired.

(Enacted by Stats. 1990, Ch. 79.)



9788

(a) Notwithstanding Sections 9783 and 9784, the personal representative may abandon or dispose of the property without court authorization if the person who made the objection or obtained the restraining order fails to take possession of the property at his or her expense within 10 days after the personal representative requests that the person do so.

(b) A person who takes possession of estate property pursuant to this section is liable for the safekeeping of the property until a court order is made relieving the person of this obligation.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 7. Borrowing, Refinancing, and Encumbering Property

9800

(a) Subject to subdivision (c), after authorization by order of court obtained under this chapter upon a showing that it would be to the advantage of the estate, the personal representative may borrow money on a note, either unsecured or to be secured by a security interest or other lien on the personal property of the estate, or any part thereof, or to be secured by a mortgage or deed of trust on the real property of the estate, or any part thereof, and may give a security interest or other lien on the personal property of the estate, or any part thereof, or a mortgage or deed of trust on the real property of the estate, or any part thereof, in order to do any one or more of the following:

(1) Pay the debts of the decedent or the estate, devises, expenses of administration, and charges against the estate.

(2) Pay, reduce, extend, or renew a security interest or lien or mortgage or deed of trust already existing on property of the estate.

(3) Improve, use, operate, or preserve property in the estate.

(b) The personal representative shall apply the money to the purpose specified in the order.

(c) Where the surviving spouse has elected to have his or her share of the community real property administered in the decedent s estate, the personal representative is authorized to borrow money to be secured by a mortgage or deed of trust on the community real property of the estate, or any part thereof, only with the written consent of the surviving spouse.

(Enacted by Stats. 1990, Ch. 79.)



9801

If property of the estate consists of an undivided interest in real or personal property, or any other interest therein less than the entire ownership, upon a showing that it would be to the advantage of the estate to borrow money to improve, use, operate, or preserve the property jointly with the owners of the other interests therein, or to pay, reduce, extend, or renew a security interest, lien, mortgage, or deed of trust already existing on all of the property, the personal representative, after authorization by order of the court obtained under this chapter, may join with the owners of the other interests in borrowing money and the execution of a joint and several note and such security interest, lien, mortgage, or deed of trust as may be required to secure the payment of the note. The note may be for such sum as is required for the purpose.

(Enacted by Stats. 1990, Ch. 79.)



9802

(a) The personal representative or any interested person may file a petition for an order under this chapter.

(b) The petition shall state the purpose for which the order is sought and the necessity for or the advantage to accrue from the order. If applicable, the petition shall also show the amount of money proposed to be borrowed, the rate of interest to be paid, the length of time the note is to run, and a general description of the property proposed to be mortgaged or subjected to the deed of trust, security interest, or other lien.

(Enacted by Stats. 1990, Ch. 79.)



9803

Notice of the hearing on the petition shall be given as provided in Section 1220.

(Enacted by Stats. 1990, Ch. 79.)



9804

(a) Subject to subdivision (c), if the court is satisfied that it will be to the advantage of the estate, the court shall make an order that authorizes or requires that the personal representative do any one or more of the following:

(1) Borrow money and execute a note.

(2) Execute a mortgage or deed of trust or give other security by security interest or other lien.

(3) Pay, reduce, extend, or renew a security interest or lien or mortgage or deed of trust already existing upon property of the estate.

(b) The court in its order may do any one or more of the following:

(1) Order that the amount specified in the petition, or a lesser amount, be borrowed.

(2) Prescribe the maximum rate of interest and the period of the loan.

(3) Require that the interest and the whole or any part of the principal be paid from time to time out of the whole estate or any part thereof.

(4) Require that the personal property used as security, or any buildings on real property to be mortgaged or subjected to the deed of trust, be insured for the further security of the lender and that the premiums be paid out of the estate.

(5) Specify the purpose for which the money to be borrowed is to be applied.

(6) Specify the terms and conditions of any extension or renewal agreement.

(7) Prescribe such other terms and conditions concerning the transaction as the court determines to be to the advantage of the estate.

(c) Where the surviving spouse has elected to have his or her share of the community real property administered in the decedent s estate, an order authorizing or requiring the personal representative to borrow money to be secured by a mortgage or deed of trust upon the community real property of the estate, or any part thereof, may be made only if the written consent of the surviving spouse has been filed with the court.

(Enacted by Stats. 1990, Ch. 79.)



9805

(a) The personal representative shall execute and deliver the mortgage or deed of trust, or execute and deliver the instrument creating the security interest, setting forth therein that it is made by authority of the order, giving the date of the order.

(b) The note and the mortgage or deed of trust or other instrument creating the security interest, if any, shall be signed by the personal representative and shall be acknowledged by the personal representative if the instrument creates a lien on real property.

(Enacted by Stats. 1990, Ch. 79.)



9806

(a) Every mortgage, deed of trust, or security interest made pursuant to a court order obtained under this chapter is effectual to mortgage, or to subject to the deed of trust or security interest, all of the following:

(1) All right, title, and interest which the decedent had to the property described therein at the time of the decedent s death.

(2) Any right, title, or interest in the property acquired by the estate of the decedent, by operation of law or otherwise, since the time of the decedent s death.

(3) Any right, title, or interest in the community real property belonging to the decedent s surviving spouse whose written consent has been filed with the court and which is referred to in the court order obtained under this chapter.

(b) Jurisdiction of the court to administer the estate of the decedent vests the court with jurisdiction to make the order for the note and for the security interest, lien, mortgage, or deed of trust. This jurisdiction shall conclusively inure to the benefit of the owner of the security interest or lien, mortgagee named in the mortgage, or the trustee and beneficiary named in the deed of trust, and their heirs and assigns.

(c) No omission, error, or irregularity in the proceedings under this chapter shall impair or invalidate the proceedings or the note, security interest, lien, mortgage, or deed of trust given pursuant to an order under this chapter. Subject to Section 9807, the owner of the security interest or lien, the mortgagee named in the mortgage, or the trustee and beneficiary named in the deed of trust, and their heirs and assigns, have and possess the same rights and remedies on the note and the security interest or lien or mortgage or deed of trust as if it had been made by the decedent prior to his or her death.

(Enacted by Stats. 1990, Ch. 79.)



9807

(a) Except as provided in subdivision (b), no judgment or claim for any deficiency shall be had or allowed against the personal representative or the estate if (1) there is a foreclosure or sale under a security interest, lien, mortgage, or deed of trust and (2) the proceeds of sale of the encumbered property are insufficient to pay the note, the security interest, lien, mortgage, or deed of trust, and the costs or expenses of sale.

(b) If the note, security interest, mortgage, or deed of trust was given to pay, reduce, extend, or renew a lien, security interest, mortgage, or deed of trust existing on property of the estate at the time of death of the decedent and the indebtedness secured thereby was a claim established under Part 4 (commencing with Section 9000), the part of the indebtedness remaining unsatisfied shall be classed with other established claims.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 8. Actions and Proceedings by or Against Personal Representative

9820

The personal representative may:

(a) Commence and maintain actions and proceedings for the benefit of the estate.

(b) Defend actions and proceedings against the decedent, the personal representative, or the estate.

(Enacted by Stats. 1990, Ch. 79.)



9822

The personal representative may bring an action on the bond of any former personal representative of the same estate, for the use and benefit of all interested persons.

(Enacted by Stats. 1990, Ch. 79.)



9823

(a) If the decedent leaves an undivided interest in any property, an action for partition of the property may be brought against the personal representative.

(b) The personal representative may bring an action against the other cotenants for partition of any property in which the decedent left an undivided interest.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 9. Compromise of Claims and Actions; Extension, Renewal, or Modification of Obligations

9830

(a) Unless this chapter or some other applicable statute requires court authorization or approval, if it is to the advantage of the estate, the personal representative may do any of the following without court authorization, instruction, approval, or confirmation:

(1) Compromise or settle a claim, action, or proceeding by or for the benefit of, or against, the decedent, the personal representative, or the estate, including the giving of a covenant not to sue.

(2) Extend, renew, or in any manner modify the terms of an obligation owing to or in favor of the decedent or the estate.

(3) Release, in whole or in part, any claim belonging to the estate to the extent that the claim is uncollectible.

(b) Nothing in this section precludes the personal representative from seeking court authorization pursuant to the provisions of this chapter.

(c) Upon petition of an interested person or upon the court s own motion, the court may limit the authority of the personal representative under subdivision (a). Notice of the hearing on the petition shall be given as provided in Section 1220.

(Enacted by Stats. 1990, Ch. 79.)



9831

Unless the time for filing creditor claims has expired, authorization by order of court is required for a compromise or settlement of a claim, action, or proceeding by or for the benefit of, or against, the decedent, the personal representative, or the estate.

(Enacted by Stats. 1990, Ch. 79.)



9832

(a) Except as provided in subdivision (b), authorization by order of court is required for a compromise, settlement, extension, renewal, or modification which affects any of the following:

(1) Title to real property.

(2) An interest in real property or a lien or encumbrance on real property.

(3) An option to purchase real property or an interest in real property.

(b) If it is to the advantage of the estate, the personal representative without prior court authorization may extend, renew, or modify a lease of real property in either of the following cases:

(1) Where under the lease as extended, renewed, or modified the rental does not exceed five thousand dollars ($5,000) a month and the term does not exceed one year.

(2) Where the lease is from month to month, regardless of the amount of the rental.

(c) For the purposes of subdivision (b), if the lease as extended, renewed, or modified gives the lessee the right to extend the term of the lease, the length of the term shall be considered as though the right to extend had been exercised.

(Amended by Stats. 1990, Ch. 710, Sec. 24. Operative July 1, 1991, by Sec. 48 of Ch. 710.)



9833

Authorization by order of court is required for a compromise or settlement of a matter when the transaction requires the transfer or encumbrance of property of the estate, or the creation of an unsecured liability of the estate, or both, in an amount or value in excess of twenty-five thousand dollars ($25,000).

(Enacted by Stats. 1990, Ch. 79.)



9834

Authorization by order of court is required for any of the following:

(a) A compromise or settlement of a claim by the estate against the personal representative or the personal representative s attorney, whether or not the claim arises out of the administration of the estate.

(b) An extension, renewal, or modification of the terms of a debt or similar obligation of the personal representative, or the personal representative s attorney, owing to, or in favor of, the estate.

(Enacted by Stats. 1990, Ch. 79.)



9835

Authorization by order of court is required for the compromise or settlement of a claim or right of action given to the personal representative by any law for the wrongful death or injury of the decedent, including any action brought by the personal representative in attempting enforcement of the claim or right of action. Authorization to compromise or settle the claim or right of action includes authorization to give a covenant not to sue.

(Enacted by Stats. 1990, Ch. 79.)



9836

The court authorization required by this chapter shall be obtained from the court in which the estate is being administered.

(Enacted by Stats. 1990, Ch. 79.)



9837

(a) A petition for an order authorizing a compromise, settlement, extension, renewal, or modification under this chapter may be filed by any of the following:

(1) The personal representative.

(2) Any interested person who has obtained the written approval of the personal representative to file the petition.

(b) The petition shall show the terms of the compromise, settlement, extension, renewal, or modification and its advantage to the estate.

(c) Notice of the hearing on the petition shall be given as provided in Section 1220.

(Enacted by Stats. 1990, Ch. 79.)



9838

(a) If an order made under Section 9837 authorizes a compromise or settlement that requires the transfer of real property of the estate, the personal representative shall execute a conveyance of the real property to the person entitled thereto under the compromise or settlement. The conveyance shall refer to the order authorizing the compromise or settlement and directing that the conveyance be executed. A certified copy of the order shall be recorded in the office of the county recorder in each county in which any portion of the real property is located.

(b) A conveyance made in compliance with the court order authorizing the compromise or settlement and directing the conveyance to be executed vests in the person to whom the property is transferred both of the following:

(1) All the right, title, and interest which the decedent had in the property at the time of the decedent s death.

(2) Any other or additional right, title, or interest in the property acquired by the estate of the decedent, by operation of law or otherwise, prior to the transfer.

(Enacted by Stats. 1990, Ch. 79.)



9839

If the personal representative pays a claim for less than its full amount, the personal representative s accounts may be credited only for the amount actually paid.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 10. Acceptance of Deed in Lieu of Foreclosure or Trustee’s Sale; Grant of Partial Satisfaction or Partial Reconveyance

9850

(a) If it is to the advantage of the estate to accept a deed to property which is subject to a mortgage or deed of trust in lieu of foreclosure of the mortgage or sale under the deed of trust, the personal representative may, after authorization by order of the court and upon such terms and conditions as may be imposed by the court, accept a deed conveying the property to the heirs or devisees of the decedent, subject to administration.

(b) To obtain an order under this section, the personal representative or any interested person shall file a petition showing the advantage to the estate of accepting the deed. Notice of the hearing on the petition shall be given as provided in Section 1220.

(c) The court shall make an order under this section only if the advantage to the estate of accepting the deed is shown by clear and convincing evidence.

(Enacted by Stats. 1990, Ch. 79.)



9851

(a) Except as provided in subdivision (c), if it is to the advantage of the estate for the personal representative to give a partial satisfaction of a mortgage or to cause a partial reconveyance to be executed by a trustee under a trust deed held by the estate, the personal representative may, after authorization by order of the court and upon such terms and conditions as may be imposed by the court, give the partial satisfaction or cause the partial reconveyance to be executed by the trustee.

(b) To obtain an order under this section, the personal representative or any interested person shall file a petition showing the advantage to the estate of giving the partial satisfaction or causing the partial reconveyance. Notice of the hearing on the petition shall be given as provided in Section 1220.

(c) No authorization by the court is necessary for the personal representative to give a partial satisfaction of a mortgage or to cause a partial reconveyance to be executed by a trustee under a deed of trust held by the estate if the partial satisfaction or partial reconveyance is executed pursuant to the terms of the mortgage or deed of trust held by the estate.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 12. Purchase of Claims or Estate Property by Personal Representative or Personal Representative’s Attorney

9880

Except as provided in this chapter, neither the personal representative nor the personal representative s attorney may do any of the following:

(a) Purchase any property of the estate or any claim against the estate, directly or indirectly.

(b) Be interested in any such purchase.

(Enacted by Stats. 1990, Ch. 79.)



9881

Upon a petition filed under Section 9883, the court may make an order under this section authorizing the personal representative or the personal representative s attorney to purchase property of the estate if all of the following requirements are satisfied:

(a) Written consent to the purchase is signed by (1) each known heir whose interest in the estate would be affected by the proposed purchase and (2) each known devisee whose interest in the estate would be affected by the proposed purchase.

(b) The written consents are filed with the court.

(c) The purchase is shown to be to the advantage of the estate.

(Enacted by Stats. 1990, Ch. 79.)



9882

Upon a petition filed under Section 9883, the court may make an order under this section authorizing the personal representative or the personal representative s attorney to purchase property of the estate if the will of the decedent authorizes the personal representative or the personal representative s attorney to purchase the property.

(Enacted by Stats. 1990, Ch. 79.)



9883

(a) The personal representative may file a petition requesting that the court make an order under Section 9881 or 9882. The petition shall set forth the facts upon which the request for the order is based.

(b) If court confirmation of the sale is required, the court may make its order under Section 9881 or 9882 at the time of the confirmation.

(c) Notice of the hearing on the petition shall be given as provided in Section 1220 to all of the following persons:

(1) Each person listed in Section 1220.

(2) Each known heir whose interest in the estate would be affected by the proposed purchase.

(3) Each known devisee whose interest in the estate would be affected by the proposed purchase.

(d) If the court is satisfied that the purchase should be authorized, the court shall make an order authorizing the purchase upon the terms and conditions specified in the order, and the personal representative may execute a conveyance or transfer according to the terms of the order. Unless otherwise provided in the will or in the order of the court, the sale of the property shall be made in the same manner as the sale of other estate property of the same nature.

(Enacted by Stats. 1990, Ch. 79.)



9884

This chapter does not prohibit the purchase of property of the estate by the personal representative or the personal representative s attorney pursuant to a contract in writing made during the lifetime of the decedent if the contract is one that can be specifically enforced and the requirements of Part 19 (commencing with Section 850) of Division 2 are satisfied.

(Amended by Stats. 2003, Ch. 32, Sec. 9. Effective January 1, 2004.)



9885

This chapter does not prevent the exercise by the personal representative or the personal representative s attorney of an option to purchase property of the estate given in the will of the decedent if the requirements of Chapter 17 (commencing with Section 9980) are satisfied.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 13. Dedication or Conveyance to Governmental Entity; Easements and Access Rights

9900

If it is to the advantage of the estate and in the best interest of the interested persons, the personal representative, after authorization by order of the court obtained under this chapter and upon such terms and conditions as the court may prescribe, may do any of the following either with or without consideration:

(a) Dedicate or convey real property of the estate for any purpose to any of the following:

(1) This state or any public entity in this state.

(2) The United States or any agency or instrumentality of the United States.

(b) Dedicate or convey an easement over real property of the estate to any person for any purpose.

(c) Convey, release, or relinquish to this state or any public entity in this state any access rights to any street, highway, or freeway from any real property of the estate.

(d) Consent as a lienholder to a dedication, conveyance, release, or relinquishment under subdivision (a), (b), or (c) by the owner of property subject to the lien.

(Enacted by Stats. 1990, Ch. 79.)



9901

(a) The personal representative or any interested person may file a petition for an order under this chapter.

(b) Notice of the hearing on the petition shall be given as provided in Section 1220.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 14. Exchange of Property

9920

If it is to the advantage of the estate to exchange property of the estate for other property, the personal representative may, after authorization by order of court obtained under this chapter and upon such terms and conditions as may be prescribed by the court, exchange the property for the other property. The terms and conditions prescribed by the court may include the payment or receipt of part cash by the personal representative.

(Enacted by Stats. 1990, Ch. 79.)



9921

To obtain an order under this chapter, the personal representative or any interested person shall file a petition containing all of the following:

(a) A description of the property.

(b) The terms and conditions of the proposed exchange.

(c) A showing that the proposed exchange is to the advantage of the estate.

(Enacted by Stats. 1990, Ch. 79.)



9922

(a) Except as provided in subdivision (b), notice of the hearing on the petition shall be given as provided in Section 1220.

(b) If the petition is for authorization to exchange securities as defined in Section 10200 for different securities, the court, upon a showing of good cause, may order that the notice be given for a shorter period or that the notice be dispensed with. The order provided by this subdivision may be made ex parte.

(Enacted by Stats. 1990, Ch. 79.)



9923

No omission, error, or irregularity in the proceedings under this chapter shall impair or invalidate the proceedings or the exchange made pursuant to an order made under this chapter.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 15. Leases

9940

For the purpose of this chapter:

(a) Lease includes, without limitation, a lease that includes an option to purchase real propery of the estate.

(b) If a lease gives the lessee the right to extend the term of the lease, the length of the term shall be considered as though the right to extend had been exercised.

(Enacted by Stats. 1990, Ch. 79.)



9941

If it is to the advantage of the estate, the personal representative may lease, as lessor, real property of the estate without authorization of the court in either of the following cases:

(a) Where the rental does not exceed five thousand dollars ($5,000) a month and the term does not exceed one year.

(b) Where the lease is from month to month, regardless of the amount of the rental.

(Amended by Stats. 1990, Ch. 710, Sec. 25. Operative July 1, 1991, by Sec. 48 of Ch. 710.)



9942

(a) The personal representative may lease, as lessor, real property of the estate after authorization by order of court obtained under this chapter upon a showing that the proposed lease is to the advantage of the estate.

(b) If the proposed lease includes an option to purchase real property of the estate, a petition for an order authorizing the lease shall be filed under this chapter but the applicable provisions for court approval both in this chapter and in Chapter 16 (commencing with Section 9960) apply to the execution of the lease.

(Enacted by Stats. 1990, Ch. 79.)



9943

(a) To obtain an order under this chapter, the personal representative or any interested person shall file a petition containing all of the following:

(1) A general description of the real property proposed to be leased.

(2) The term, rental, and general conditions of the proposed lease.

(3) A showing that the proposed lease is to the advantage of the estate.

(b) If the lease is proposed to be for a term longer than 10 years, the petition shall also state facts showing the need for the longer lease and its advantage to the estate and its benefit to the interested persons.

(Enacted by Stats. 1990, Ch. 79.)



9944

(a) Notice of the hearing on the petition shall be given as provided in Section 1220 and posted as provided in Section 1230.

(b) Notice of the hearing on the petition also shall be given as provided in Section 10300, but this notice is not required if the will authorizes or directs the personal representative to lease or sell property.

(c) If the lease is proposed to be for a term longer than 10 years, in addition to the notice required by subdivision (a), notice of the hearing shall be given as provided in Section 1220 to all of the following persons:

(1) Each known heir whose interest in the estate would be affected by the proposed lease.

(2) Each known devisee whose interest in the estate would be affected by the proposed lease.

(Enacted by Stats. 1990, Ch. 79.)



9945

(a) At the hearing, the court shall entertain and consider any other offer made in good faith at the hearing to lease the same property on more favorable terms.

(b) If the court is satisfied that it will be to the advantage of the estate, and, if the lease is for more than 10 years, that it is to the benefit of interested persons, the court shall make an order authorizing the personal representative to make the lease to the person on the terms and conditions stated in the order. The court shall not make an order authorizing the personal representative to make the lease to any person other than the lessee named in the petition unless the offer made at the hearing is acceptable to the personal representative.

(Enacted by Stats. 1990, Ch. 79.)



9946

(a) Subject to Section 9947, an order authorizing the execution of a lease shall set forth the minimum rental or royalty or both and the period of the lease.

(b) The order may authorize other terms and conditions of the lease, including, with respect to a lease for the purpose of exploration for or production or removal of minerals, oil, gas, or other hydrocarbon substances, or geothermal energy, any one or more of the following provisions:

(1) A provision for the payment of rental and royalty to a depositary.

(2) A provision for the appointment of a common agent to represent the interests of all the lessors.

(3) A provision for the payment of a compensatory royalty in lieu of rental and in lieu of drilling and producing operations on the land covered by the lease.

(4) A provision empowering the lessee to enter into any agreement authorized by Section 3301 of the Public Resources Code with respect to the land covered by the lease.

(5) A provision for a community oil lease or a pooling or unitization by the lessee.

(c) If the lease covers additional property owned by other persons or an undivided or other interest of the decedent less than the entire ownership in the property, the order may authorize the lease to provide for division of rental and royalty in the proportion that the land or interest of each owner bears to the total area of the land or total interests covered by the lease.

(Enacted by Stats. 1990, Ch. 79.)



9947

(a) Except as provided in this section, the term of the lease shall be for such period as the court may authorize.

(b) Except as provided in subdivision (c), the court shall not authorize a lease for longer than 10 years if any heir or devisee who has an interest in the property to be leased objects at the hearing.

(c) If the lease is for the purpose of exploration for or production or removal of minerals, oil, gas, or other hydrocarbon substances, or geothermal energy, the court may authorize that the lease be for a fixed period and any of the following:

(1) So long thereafter as minerals, oil, gas, or other hydrocarbon substances or geothermal energy are produced in paying quantities from the property leased or mining or drilling operations are conducted thereon.

(2) If the lease provides for the payment of a compensatory royalty, so long thereafter as such compensatory royalty is paid.

(3) If the land covered by the lease is included in an agreement authorized by Section 3301 of the Public Resources Code, so long thereafter as oil, gas, or other hydrocarbon substances are produced in paying quantities from any of the lands included in any such agreement or drilling operations are conducted thereon.

(Enacted by Stats. 1990, Ch. 79.)



9948

(a) The personal representative shall execute, acknowledge, and deliver the lease as directed, setting forth therein that it is made by authority of the order, giving the date of the order.

(b) A lease made pursuant to an order obtained under this chapter is effectual to lease the premises described in the order at the rent, for the term, and upon the terms and conditions prescribed in the order.

(c) Jurisdiction of the court in proceedings under this code concerning the administration of the estate of the decedent vests the court with jurisdiction to make the order for the lease. This jurisdiction shall conclusively inure to the benefit of the lessee and the lessee s heirs and assigns.

(d) No omission, error, or irregularity in the proceedings under this chapter shall impair or invalidate the proceedings or the lease made pursuant to an order made under this chapter.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 16. Granting Option to Purchase Real Property

9960

After authorization by order of court obtained under this chapter, the personal representative may grant an option to purchase real property of the estate for a period within or beyond the period of administration.

(Enacted by Stats. 1990, Ch. 79.)



9961

To obtain an order under this chapter, the personal representative shall file a petition containing all of the following:

(a) A description of the real property.

(b) The terms and conditions of the proposed option.

(c) A showing that granting the option is to the advantage of the estate.

(Enacted by Stats. 1990, Ch. 79.)



9962

The purchase price of the real property subject to the option shall be at least 90 percent of the appraised value of the real property. The appraisal shall be made in the manner provided in subdivision (c) of Section 10309 within one year prior to the hearing of the petition.

(Enacted by Stats. 1990, Ch. 79.)



9963

Notice of the hearing on the petition shall be posted as provided in Section 1230 and given as provided in Section 1220 to all of the following persons:

(a) Each person listed in Section 1220.

(b) Each known heir whose interest in the estate would be affected by the granting of the option.

(c) Each known devisee whose interest in the estate would be affected by the granting of the option.

(Enacted by Stats. 1990, Ch. 79.)



9964

(a) The court shall make an order authorizing the personal representative to grant the option upon the terms and conditions stated in the order if the court is satisfied as to all of the following:

(1) Good reason exists to grant the option and granting the option will be to the advantage of the estate.

(2) It does not appear that a higher offer with respect to the purchase price of the real property subject to the option may be obtained. An offer is a higher offer with respect to purchase price only if the offer satisfies the requirements of Section 10311 governing increased bids in real property sales.

(3) It does not appear that a better offer with respect to the terms of the option may be obtained. An offer is a better offer with respect to the terms of the option only if the offer is materially more advantageous to the estate.

(b) A higher offer made either for cash or on credit, whether on the same or different credit terms, or a better offer, shall be considered only if the personal representative informs the court in person or by counsel, before the court makes its order authorizing the granting of the option, that the offer is acceptable.

(Enacted by Stats. 1990, Ch. 79.)



9965

An option granted pursuant to an order made under this chapter, whether within or beyond the administration of the estate, is subject to Chapter 4 (commencing with Section 884.010) of Title 5 of Part 2 of Division 2 of the Civil Code.

(Enacted by Stats. 1990, Ch. 79.)



9966

No omission, error, or irregularity in the proceedings under this chapter shall impair or invalidate the proceedings or the granting of an option pursuant to an order made under this chapter.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 17. Option to Purchase Given in Will

9980

(a) Where an option to purchase real or personal property is given in a will, the person given the option has the right to exercise the option at any time within the time limits provided by the will. For the purposes of this section, if a time limitation in the will is measured from the death of the testator, that time shall be extended by the period between the testator s death and the issuance of letters testamentary or of administration with the will annexed or by six months, whichever is the shorter period.

(b) If the will does not provide a time limit for exercise of the option, the time limit is one year from the death of the decedent.

(c) Subject to subdivision (b), if the option given in the will is exercisable under the terms of the will after the time that the estate would otherwise be closed, the property subject to the option shall be distributed subject to the option.

(Enacted by Stats. 1990, Ch. 79.)



9981

(a) Where an option to purchase real or personal property is given in a will admitted to probate, the court may make an order under this chapter directing the personal representative to transfer or convey the property to the person given the option upon compliance with the terms and conditions stated in the will.

(b) The personal representative or the person given the option to purchase the property may file a petition for an order pursuant to this chapter.

(c) Notice of the hearing on the petition shall be given as provided in Section 1220.

(Enacted by Stats. 1990, Ch. 79.)



9982

The court shall not make an order under this chapter unless one of the following requirements is satisfied:

(a) The court determines that the rights of creditors will not be impaired by the making of the order.

(b) The court requires a bond in an amount and with such surety as the court shall direct or approve.

(Enacted by Stats. 1990, Ch. 79.)



9983

No omission, error, or irregularity in the proceedings under this chapter shall impair or invalidate the proceedings or the transfer or conveyance made pursuant to an order made under this chapter.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 18. Sales

ARTICLE 1. General Provisions

10000

Subject to the limitations, conditions, and requirements of this chapter, the personal representative may sell real or personal property of the estate in any of the following cases:

(a) Where the sale is necessary to pay debts, devises, family allowance, expenses of administration, or taxes.

(b) Where the sale is to the advantage of the estate and in the best interest of the interested persons.

(c) Where the property is directed by the will to be sold.

(d) Where authority is given in the will to sell the property.

(Enacted by Stats. 1990, Ch. 79.)



10001

(a) If the personal representative neglects or refuses to sell the property, any interested person may petition the court for an order requiring the personal representative to sell real or personal property of the estate in any of the following cases:

(1) Where the sale is necessary to pay debts, devises, family allowance, expenses of administration, or taxes.

(2) Where the sale is to the advantage of the estate and in the best interest of the interested persons.

(3) Where the property is directed by the will to be sold.

(b) Notice of the hearing on the petition shall be given as provided in Section 1220.

(c) Notice of the hearing on the petition also shall be given to the personal representative by citation served at least five days before the hearing.

(Enacted by Stats. 1990, Ch. 79.)



10002

(a) Subject to subdivision (b), if directions are given in the will as to the mode of selling or the particular property to be sold, the personal representative shall comply with those directions.

(b) If the court determines that it would be to the advantage of the estate and in the best interest of the interested persons, the court may make an order relieving the personal representative of the duty to comply with the directions in the will. The order shall specify the mode and the terms and conditions of selling or the particular property to be sold, or both. The personal representative or any interested person may file a petition for an order under this subdivision. Notice of the hearing on the petition shall be given as provided in Section 1220.

(Enacted by Stats. 1990, Ch. 79.)



10003

Subject to Part 4 (commencing with Section 21400) of Division 11 and to Sections 10001 and 10002, if estate property is required or permitted to be sold, the personal representative may:

(a) Use discretion as to which property to sell first.

(b) Sell the entire interest of the estate in the property or any lesser interest therein.

(c) Sell the property either at public auction or private sale.

(Enacted by Stats. 1990, Ch. 79.)



10004

(a) Where the personal representative determines in his or her discretion that, by use or relationship, any assets of the estate, whether real or personal, constitute a unit for purposes of sale, the personal representative may cause the property to be appraised as a unit.

(b) Whether or not the property is appraised as a unit, the personal representative may sell all the assets described in subdivision (a) as a unit and under one bid if the court finds the sale of the assets as a unit to be to the advantage of the estate.

(c) No private sale of the assets as a unit may be made for less than 90 percent of the sum of the appraised values of the personal property and the sum of the appraised values of the real property, appraised separately, or for less than 90 percent of the appraised value if appraised as a unit.

(d) If the assets to be sold as a unit include any real property, the sale shall be made in the manner provided for the sale of real property, and the bid and sale are subject to the limitations and restrictions established for the sale of real property. If the assets to be sold as a unit are entirely personal property, the property shall be sold in the manner provided for the sale of personal property.

(Enacted by Stats. 1990, Ch. 79.)



10005

(a) If any property in the estate is sold for more than the appraised value, the personal representative shall account for the proceeds of sale, including the excess over the appraised value.

(b) If any property in the estate is sold for less than the appraised value and the sale has been made in accordance with law, the personal representative is not responsible for the loss.

(Enacted by Stats. 1990, Ch. 79.)



10006

If property in the estate is to be sold as an undivided interest in a cotenancy, the other cotenants may file in the estate proceeding written consent to have their interests sold pursuant to this chapter. Thereafter, the court s orders made pursuant to this chapter are as binding on the consenting cotenants as on the personal representative.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Contract With Agent, Broker, or Auctioneer

10150

(a) The personal representative may enter into a written contract with either or both of the following:

(1) A licensed real estate broker to secure a purchaser for any real property of the estate. The broker may associate other licensed real estate brokers for this purpose, including use of a multiple listing service as defined in Section 1087 of the Civil Code.

(2) One or more agents or brokers to secure a purchaser for any personal property of the estate. If the particular property to be sold or the particular manner of sale requires that the agent or broker be licensed, the contract may be made only with an agent or broker that is so licensed.

(b) The contract may provide for payment of a fee, commission, or other compensation out of the proceeds of sale, but the contract is binding and valid as against the estate only for such amount as the court allows pursuant to Article 3 (commencing with Section 10160). No liability of any kind is incurred by the estate under the contract or a sale unless the sale is confirmed by the court, except for the obligations of the estate to the purchaser of personal property as to which title passes pursuant to Section 10259 without court confirmation or approval. The personal representative is not personally liable on the contract by reason of execution of the contract.

(c) The contract may grant an exclusive right to sell property for a period not in excess of 90 days if, prior to execution of the contract granting an exclusive right to sell, the personal representative obtains permission of the court to enter into the contract upon a showing of necessity and advantage to the estate. The court may grant the permission when the personal representative is appointed or at any subsequent time upon ex parte application. The personal representative may execute one or more extensions of the contract granting an exclusive right to sell property, each extension being for a period not to exceed 90 days, if for each extension the personal representative obtains permission of the court upon ex parte application to extend the contract upon a showing of necessity and advantage to the estate of the extension.

(Enacted by Stats. 1990, Ch. 79.)



10151

(a) The personal representative may enter into a written contract with any of the following:

(1) Where the public auction sale will be held in this state, an auctioneer who is qualified to conduct business under Title 2.95 (commencing with Section 1812.600) of Part 4 of Division 3 of the Civil Code.

(2) Where the public auction sale will be held outside this state pursuant to an order made under Section 10254, an auctioneer who is legally permitted in the jurisdiction where the sale will be held to conduct a public auction sale and to secure purchasers by that method for the personal property authorized to be sold by public auction sale in that jurisdiction under the court order.

(b) The contract shall be one that is legally enforceable under the law of the jurisdiction where made.

(c) The contract may provide for payment to the auctioneer of a fee, commission, or other compensation out of the proceeds of sale and for reimbursement of expenses, but the contract is binding and valid as against the estate only for such amounts as the court allows pursuant to Section 10167. No liability of any kind is incurred by the estate under the contract or a sale unless the sale is approved by the court, except for the obligations of the estate to the purchaser of personal property as to which title passes pursuant to Section 10259 without court confirmation or approval. The personal representative is not personally liable on the contract by reason of execution of the contract.

(d) The contract may provide that personal property of two or more estates being administered by the same personal representative may be sold at the same public auction sale. Items of personal property may be sold separately or in a lot with other items from the same estate. A sale pursuant to the contract shall be with reserve. The auctioneer shall comply with the instructions of the personal representative with respect to withdrawal of items, risk of loss, place of delivery, warranties, and other matters.

(Amended by Stats. 2003, Ch. 32, Sec. 10. Effective January 1, 2004.)






ARTICLE 3. Compensation of Agent, Broker, or Auctioneer

10160

The estate is not liable to an agent, broker, or auctioneer under a contract for the sale of property or for any fee, commission, or other compensation or expenses in connection with a sale of property unless the following requirements are satisfied:

(a) An actual sale is made.

(b) If court confirmation or approval is required, the sale is confirmed or approved by the court as required.

(c) The sale is consummated.

(Enacted by Stats. 1990, Ch. 79.)



10160.5

The estate is not liable to an agent or broker under a contract for the sale of property or for any fee, commission, or other compensation or expenses in connection with sale of the property in either of the following cases:

(a) Where the agent or broker, directly or indirectly, is the purchaser of the property.

(b) Where the agent or broker representing the purchaser to whom the sale is confirmed has any interest in the purchaser.

(Enacted by Stats. 1990, Ch. 79.)



10161

(a) Subject to the provisions of this article, whether or not the agent or broker has a contract with the personal representative, the fee, commission, or other compensation of an agent or broker in connection with a sale of property shall be the amount the court, in its discretion, determines to be a reasonable compensation for the services of the agent or broker to the estate.

(b) Unless the agent or broker holds a contract granting an exclusive right to sell the property, an agent or broker is not entitled to any fee, commission, or other compensation for services to the estate in connection with a sale except in the following cases:

(1) Where the agent or broker produces the original bid which is returned to the court for confirmation.

(2) Where the property is sold on an increased bid, made at the time of the hearing on the petition for confirmation, to a purchaser procured by the agent or broker.

(c) If the agent or broker has a contract with the personal representative, the amount of the compensation of the agent or broker in connection with the sale of property shall not exceed the amount provided for in the contract.

(Enacted by Stats. 1990, Ch. 79.)



10162

(a) Subject to subdivision (b), where the bid returned to the court for confirmation is made by a person who is not represented by an agent or broker and the successful bidder is represented by an agent or broker, the compensation of the agent or broker who procured the purchaser to whom the sale is confirmed shall not exceed one-half of the difference between the amount of the bid in the original return and the amount of the successful bid.

(b) This section does not limit the compensation of the agent or broker who holds a contract under Section 10150 granting him or her the exclusive right to sell the property.

(Enacted by Stats. 1990, Ch. 79.)



10162.3

(a) This section applies if all of the following circumstances exist:

(1) There is no agent or broker holding a contract under Section 10150 granting the exclusive right to sell the property.

(2) The bid returned to court for confirmation is made by a purchaser represented by an agent or broker.

(3) The court confirms the sale to that purchaser either on the bid returned to court for confirmation or on an increased bid made at the time of the hearing on the petition for confirmation.

(b) If all the circumstances described in subdivision (a) exist, the court shall allow the agent or broker who procured the purchaser to whom the sale is confirmed the compensation determined under Section 10161 on the full amount for which the sale is confirmed.

(Enacted by Stats. 1990, Ch. 79.)



10162.5

Subject to Section 10162.6, where an agent or broker holds a contract under Section 10150 granting the exclusive right to sell the property, the court shall allow to the agent or broker holding the contract the compensation determined under Section 10161 on:

(a) The full amount for which the sale is confirmed in either of the following circumstances:

(1) The bid returned to the court for confirmation is made by a purchaser who is not represented by an agent or broker and the court confirms the sale to that purchaser on that bid.

(2) The bid returned to the court for confirmation is made by a purchaser who is represented by the agent or broker holding the contract and the court confirms the sale to that purchaser on an increased bid made at the time of the hearing on the petition for confirmation.

(b) The amount of the original bid if both of the following circumstances exist:

(1) The bid returned to court for confirmation is made by a purchaser who is not represented by an agent or broker or who is represented by the agent or broker holding a contract under Section 10150 granting the exclusive right to sell the property.

(2) The court confirms the sale on an increased bid, made at the time of the hearing on the petition for confirmation, to a purchaser who was not procured by a bona fide agent or broker.

(Enacted by Stats. 1990, Ch. 79.)



10162.6

(a) This section applies if both of the following circumstances exist:

(1) An agent or broker holds a contract under Section 10150 granting the exclusive right to sell the property.

(2) The contract provides that no compensation is payable to the agent or broker holding the contract if sale is confirmed to a particular purchaser named in the contract.

(b) If the court confirms the sale to the purchaser named in the contract, whether on an original bid returned to the court or on an increased bid made at the time of the hearing on the petition for confirmation, the compensation of any agents or brokers involved in the sale is determined as provided in this article, except that no compensation is payable to the agent or broker holding the contract.

(c) If the court confirms the sale to a purchaser other than the person named in the contract, whether on an original bid returned to the court or on an increased bid made at the time of the hearing on the petition for confirmation, the compensation of the agent or broker holding the contract, and of any other agents or brokers involved in the sale, is determined under this article as if the limitation in the contract did not exist.

(Enacted by Stats. 1990, Ch. 79.)



10162.7

(a) Subject to Section 10162.6, this section applies if all of the following circumstances exist:

(1) There is an agent or broker holding a contract under Section 10150 granting the exclusive right to sell the property.

(2) The bid returned to court for confirmation is made by a purchaser procured by another agent or broker.

(3) The court confirms the sale to that purchaser either on the bid returned to court for confirmation or on an increased bid made at the time of the hearing on the petition for confirmation.

(b) If all the circumstances described in subdivision (a) exist, the court shall allow the compensation determined under Section 10161 on the full amount for which the sale is confirmed. The compensation allowed by the court shall be divided between the agent or broker holding the contract and the other agent or broker as is provided in any agreement between the agent or broker holding the contract and the other agent or broker. If there is no agreement, the compensation on the amount of the original bid returned to the court shall be divided equally between the agent or broker holding the contract and the other agent or broker and, if the sale is confirmed on an increased bid, the other agent or broker shall be paid all of the compensation on the difference between the original bid and the amount for which the sale is confirmed.

(Enacted by Stats. 1990, Ch. 79.)



10163

Subject to Sections 10162 and 10162.6, where the original bid returned to the court for confirmation was made by a purchaser who was not procured by an agent or broker, the court shall allow the compensation determined under Section 10161 on the full amount for which the sale is confirmed to the agent or broker who procured the purchaser to whom the sale is confirmed if either of the following conditions is satisfied:

(a) The court confirms a sale on an increased bid, made at the time of the hearing on the petition for confirmation, to a purchaser procured by an agent or broker holding a contract under Section 10150 granting the exclusive right to sell the property.

(b) There is no agent or broker holding a contract under Section 10150 granting the exclusive right to sell the property and the court confirms a sale on an increased bid, made at the time of the hearing on the petition for confirmation, to a purchaser procured by a bona fide agent or broker.

(Enacted by Stats. 1990, Ch. 79.)



10164

(a) This section applies only where the court confirms a sale on an increased bid, made at the time of the hearing on the petition for confirmation, to a purchaser who was not procured by a bona fide agent or broker.

(b) Except as provided in subdivision (c), the court shall allow the compensation determined under Section 10161 on the amount of the original bid to the agent or broker whose original bid was returned to the court.

(c) If an agent or broker holds a contract under Section 10150 granting the exclusive right to sell the property and the original bid returned to the court is made by a purchaser who was procured by another agent or broker, the compensation determined under Section 10161 on the amount of the original bid shall be divided between the agent or broker holding the contract and the other agent or broker as is provided in any agreement between the agent or broker holding the contract and the other agent or broker. If there is no agreement, the compensation shall be divided equally between the agent or broker holding the contract and the other agent or broker.

(Enacted by Stats. 1990, Ch. 79.)



10165

(a) Subject to Section 10162.6, where the court confirms a sale on an increased bid, made at the time of the hearing on the petition for confirmation, to a purchaser procured by a bona fide agent or broker, the court shall allow the compensation determined under Section 10161 on the full amount for which the sale is confirmed, as provided in this section, if either of the following conditions is satisfied:

(1) The original bid returned to the court for confirmation was made by a purchaser who was procured by another agent or broker.

(2) The original bid returned to the court for confirmation was made by a purchaser who was not represented by an agent or broker, and another agent or broker holds a contract under Section 10150 granting the exclusive right to sell the property.

(b) The agent or broker who procured the purchaser to whom the sale is confirmed shall be paid one-half of the compensation on the amount of the original bid and all of the compensation on the difference between the original bid and the amount for which the sale is confirmed.

(c) The other one-half of the compensation on the amount of the original bid shall be paid as follows:

(1) If the original bid returned to the court is made by a purchaser who was procured by the agent or broker holding a contract under Section 10150 granting the exclusive right to sell the property, the entire one-half of the compensation on the original bid shall be paid to that agent or broker.

(2) If the original bid returned to the court is made by a purchaser who was procured by a bona fide agent or broker and there is no agent or broker holding a contract under Section 10150 granting the exclusive right to sell the property, the entire one-half of the compensation on the original bid shall be paid to that agent or broker.

(3) If there is an agent or broker who holds a contract under Section 10150 granting the exclusive right to sell the property and the original bid returned to the court is made by a purchaser who was procured by another agent or broker, the one-half of the compensation on the amount of the original bid shall be divided between the agent or broker holding the contract granting the exclusive right to sell the property and the other agent or broker whose original bid was returned to the court for confirmation as is provided in any agreement between the agent or broker holding the contract and the other agent or broker. If there is no agreement, the one-half of the compensation on the amount of the original bid shall be divided equally between the agent or broker holding the contract and the other agent or broker whose original bid was returned to the court for confirmation.

(4) If there is an agent or broker who holds a contract under Section 10150 granting the exclusive right to sell the property and the original bid returned to the court is made by a purchaser who is not represented by an agent or broker and the court confirms the sale on an increased bid, made at the time of the hearing on the petition for confirmation, to a purchaser procured by another agent or broker, the entire one-half of the compensation on the original bid shall be paid to the agent or broker holding the contract.

(5) If the agent or broker compensated under subdivision (b) holds a contract under Section 10150 granting the exclusive right to sell the property, the entire one-half of the compensation on the original bid shall be paid to the other agent or broker who procured the original bid returned to the court.

(Enacted by Stats. 1990, Ch. 79.)



10166

Notwithstanding that a bid contains a condition that a certain amount of the bid shall be paid to an agent or broker by the personal representative, only such compensation as is proper under this article shall be allowed. Acceptance of the bid by the court binds the bidder even though the compensation allowed by the court is less than that specified by the condition.

(Enacted by Stats. 1990, Ch. 79.)



10167

(a) Subject to subdivision (b), whether or not the auctioneer has a contract with the personal representative, the fees, compensation, and expenses of an auctioneer in connection with a sale of property shall be the amount the court, in its discretion, determines to be a reasonable compensation for the services of the auctioneer to the estate.

(b) If the auctioneer has a contract with the personal representative, the amount of the compensation of the auctioneer in connection with the sale of property shall not exceed the amount provided for in the contract.

(Enacted by Stats. 1990, Ch. 79.)



10168

This article does not supersede any agreement cooperating agents or brokers may have among themselves to divide the compensation payable under this article.

(Added by Stats. 1990, Ch. 710, Sec. 26. Operative July 1, 1991, by Sec. 48 of Ch. 710.)






ARTICLE 4. Special Provisions Applicable to Particular Types of Property

10200

(a) As used in this section, securities means security as defined in Section 70, land trust certificates, certificates of beneficial interest in trusts, investment trust certificates, mortgage participation certificates, or certificates of deposit for any of the foregoing, but does not include notes secured by a mortgage or deed of trust unless the note or notes have been authorized or permitted to be issued by the Commissioner of Corporations or have been made by a public utility subject to the Public Utilities Act (Part 1 (commencing with Section 201) of Division 1 of the Public Utilities Code).

(b) After authorization by order of court, securities may be sold or may be surrendered for redemption or conversion. Title to the securities sold or surrendered as authorized by an order obtained under this section passes without the need for subsequent court confirmation.

(c) To obtain an order under this section, the personal representative or any interested person shall file a petition stating the terms and conditions and the advantage to the estate of the proposed sale or redemption or conversion. If the court authorizes the sale, redemption, or conversion, the court s order shall fix the terms and conditions of sale, redemption, or conversion.

(d) Notice of the hearing on the petition shall be given as provided in Section 1220 and posted as provided in Section 1230, but the court may order that the notice be given for a shorter period or dispensed with.

(e) No notice of sale or of the redemption or conversion need be given if any of the following conditions are satisfied:

(1) The minimum selling price is fixed by the court.

(2) The securities are to be sold on an established stock or bond exchange.

(3) The securities to be sold are securities designated as a national market system security on an interdealer quotation system, or subsystem thereof, by the National Association of Securities Dealers, Inc., sold through a broker-dealer registered under the Securities Exchange Act of 1934 during the regular course of business of the broker-dealer.

(4) The securities are to be surrendered for redemption or conversion.

(Enacted by Stats. 1990, Ch. 79.)



10201

(a) For purposes of this section:

(1) Federal association is defined in Section 5102 of the Financial Code.

(2) Mutual capital certificate is defined in Section 5111 of the Financial Code.

(3) Savings account is defined in Section 5116 of the Financial Code.

(4) Savings association is defined in Section 5102 of the Financial Code.

(5) Withdrawal value is defined in Section 5124 of the Financial Code.

(b) Notwithstanding Section 10200, savings accounts and mutual capital certificates of a savings association or federal association may be sold or surrendered for withdrawal by the personal representative, and title thereto passed, without notice of sale, prior order of court, or subsequent confirmation by the court, if an amount of money is obtained upon the sale or withdrawal not less than the withdrawal value of the savings account or the value of the mutual capital certificate.

(c) Notwithstanding Section 10200, credit union share accounts and certificates for funds may be sold or withdrawn by the personal representative, and title thereto passed, without notice of sale, prior order of court, or subsequent confirmation by the court, if an amount of money is obtained upon the sale or withdrawal not less than the withdrawal value of the share account or the value of the certificate for funds.

(Enacted by Stats. 1990, Ch. 79.)



10202

Notwithstanding Section 10200, if an estate by reason of owning securities, also owns or receives subscription rights for the purchase of additional securities, the personal representative may sell all or part of the subscription rights without notice of sale, prior order of court, or subsequent confirmation by the court.

(Enacted by Stats. 1990, Ch. 79.)



10203

(a) Except as provided in subdivision (b), where property to be sold consists of a leasehold interest, the sale shall be made as in the case of the sale of personal property of the estate.

(b) The sale of a leasehold interest shall be made as in the case of the sale of real property of the estate if the interest to be sold consists of any of the following:

(1) A leasehold interest in real property with an unexpired term of 10 years or longer. For this purpose, the leasehold interest shall be considered to have an unexpired term of 10 years or longer if the lessee has the right to extend the term and the term, if extended, would exceed 10 years.

(2) A leasehold interest in real property together with an option to purchase the leased property or some part thereof.

(3) A lease for the purpose of production of minerals, oil, gas, or other hydrocarbon substances, or geothermal energy.

(Enacted by Stats. 1990, Ch. 79.)



10204

Property of the estate that consists of a partnership interest or an interest belonging to an estate by virtue of a partnership formerly existing may be sold in the same manner as other personal property.

(Enacted by Stats. 1990, Ch. 79.)



10205

A chose in action belonging to the estate may be sold in the same manner as other personal property.

(Enacted by Stats. 1990, Ch. 79.)



10206

(a) Except as otherwise provided in this section, if the decedent at the time of death was possessed of a contract for the purchase of real property and the decedent s interest in the property and under the contract is to be sold, the sale shall be made as in the case of the sale of real property of the estate.

(b) If the decedent s interest in the property and under the contract is sold, the sale shall be made subject to all payments which are due at the time of sale or which may thereafter become due on the contract. Except as provided in subdivision (d), if there are any payments due or to become due, the court shall not confirm the sale until the purchaser executes a bond to the personal representative that satisfies the requirements of subdivision (c).

(c) The bond shall be for the benefit and indemnity of the personal representative and the persons entitled to the interest of the decedent in the real property contracted for. The amount of the bond shall be equal to the amount of payments then due and thereafter to become due on the contract, with such sureties as the court may approve. The bond shall be conditioned that the purchaser will (1) make all payments for the property which are then due or which become due after the date of the sale and (2) fully indemnify the personal representative and the person entitled to the interest of the decedent against all demands, costs, charges, and expenses, by reason of any covenant or agreement contained in the contract.

(d) The bond need not be given in either of the following cases:

(1) Where no claim has been made against the estate on the contract and the time for filing claims has expired.

(2) Where the person entitled to payment under the contract waives all recourse to the assets of the estate for payment and releases the estate and the personal representative from liability for payment.

(Enacted by Stats. 1990, Ch. 79.)



10207

(a) Real property suitable for a shift-in-land-use loan to develop grazing or pasture facilities may be sold under this section by the personal representative to a grazing or pasture association in conformity with the federal Consolidated Farm and Rural Development Act (7 U.S.C. Sec. 1921, et seq.) after authorization by order of the court.

(b) The personal representative or any interested person may file a petition for an order under this section. Notice of the hearing on the petition shall be given as provided in Section 1220.

(c) An order for sale of property under this section may be made only if the court determines both of the following:

(1) Either the sale is made pursuant to the will of the decedent or all of the following have consented to the sale:

(A) Each known heir whose interest in the estate would be affected by the sale.

(B) Each known devisee who has an interest in the property under the decedent s will.

(2) The sale will not jeopardize the rights of creditors of the estate.

(d) If the court makes an order authorizing sale of the property, the personal representative may make the sale in accord with the terms and conditions set out in the order, subject to the following requirements:

(1) Except as provided in Sections 10002, 10301, 10303, and 10503, notice of the time and place of the sale shall be published pursuant to Section 10300.

(2) The price of the sale made shall be not less than the value of the property as established by an independent and competent appraiser mutually acceptable to the federal government, the grazing or pasture association, and the personal representative.

(3) Except as provided in Sections 10002 and 10503, the sale shall be reported to and confirmed by the court as provided in Article 6 (commencing with Section 10300) before title to the property passes, but the sale may be made irrespective of whether a higher bid is made to the court at the hearing on the petition to confirm the sale.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 5. Sale of Personal Property

10250

Subject to Sections 10251 and 10252 and except as otherwise provided by statute, personal property of the estate may be sold only after notice of sale is given by one or both of the following methods, as the personal representative may determine:

(a) Posting at the county courthouse of the county in which the proceedings are pending at least 15 days before:

(1) In the case of a private sale, the day specified in the notice of sale as the day on or after which the sale is to be made.

(2) In the case of a public auction sale, the day of the auction.

(b) Publication pursuant to Section 6063a of the Government Code in a newspaper in the county in which the proceedings are pending, such publication to be completed before:

(1) In the case of a private sale, the day specified in the notice of sale as the day on or after which the sale is to be made.

(2) In the case of a public auction sale, the day of the auction.

(Enacted by Stats. 1990, Ch. 79.)



10251

(a) If it is shown that it will be to the advantage of the estate, the court or judge may by order shorten the time of notice of sale to not less than five days.

(b) If the court or judge makes an order under subdivision (a), notice of sale shall be given by one or both of the following methods, as the personal representative may determine:

(1) By posting as provided in Section 10250 except that the posting shall be for at least five days instead of 15 days as required by Section 10250.

(2) By publication as provided in Section 10250 except that the publication shall be pursuant to Section 6061 of the Government Code.

(Enacted by Stats. 1990, Ch. 79.)



10252

Personal property may be sold with or without notice, as the personal representative may determine, in any of the following cases:

(a) Where the property is directed by the will to be sold.

(b) Where authority is given in the will to sell the property.

(c) Where the property is perishable, will depreciate in value if not disposed of promptly, or will incur loss or expense by being kept.

(d) Where sale of the property is necessary to provide for the payment of a family allowance pending receipt of other sufficient funds.

(Enacted by Stats. 1990, Ch. 79.)



10253

(a) The notice of sale given pursuant to Section 10250 shall state all of the following:

(1) Whether the sale is to be a private sale or a public auction sale.

(2) In the case of a private sale, the place at which bids or offers will be received and a day on or after which the sale will be made or, in the case of a public auction sale, the time and place of sale.

(3) A brief description of the personal property to be sold.

(b) The notice of sale may state other matters in addition to those required by subdivision (a), including terms and conditions of sale.

(Enacted by Stats. 1990, Ch. 79.)



10254

(a) Unless the court orders otherwise pursuant to subdivision (b):

(1) A sale of personal property at a public auction sale shall be made within this state at the courthouse door, at the auction house, at some other public place, or at the residence of the decedent.

(2) No public auction sale shall be made of any tangible personal property that is not present at the time of sale.

(b) Upon petition of the personal representative or any interested person, the court may order either or both of the following:

(1) That a sale of personal property at public auction be made at any place within or without the United States.

(2) That tangible personal property need not be present at the time of sale.

(c) The personal representative may postpone a public auction sale of personal property from time to time if all of the following conditions are satisfied:

(1) The personal representative believes that the postponement is to the advantage of the estate.

(2) Notice of the postponement is given by public declaration at the time and place appointed for the sale.

(3) The postponement, together with previous postponements of sale of the property, does not exceed three months.

(Enacted by Stats. 1990, Ch. 79.)



10255

(a) A private sale of personal property may not be made before the day stated in the notice of sale as the day on or after which the sale will be made, nor later than one year after that day.

(b) In the case of a private sale of personal property, the bids or offers shall be in writing and shall be left at the place designated in the notice of sale, or be delivered to the personal representative personally or to the person specified in the notice of sale, at any time after the first publication or posting of notice of sale and before the making of the sale.

(Enacted by Stats. 1990, Ch. 79.)



10256

Whether a sale of personal property is private or at public auction, bids shall substantially comply with any terms specified in the notice of sale.

(Enacted by Stats. 1990, Ch. 79.)



10257

(a) Personal property may be sold for cash or on credit.

(b) Except as may otherwise be ordered by the court pursuant to Section 10258, if a sale is made on credit, not less than 25 percent of the purchase price shall be paid in cash at the time of sale, and the personal representative shall do one of the following:

(1) Take the note of the purchaser for the balance of the purchase money, with a security interest in the personal propery sold, to secure the payment of the balance.

(2) Enter into a conditional sale contract under which title is retained until the balance is paid.

(c) The terms of the note and security interest or conditional sale contract shall be approved by the court at the time of confirmation of sale.

(d) Where property sold by the personal representative for part cash and part deferred payments consists of an undivided interest in personal property or any other interest therein less than the entire ownership and the owner or owners of the remaining interests therein join in the sale, the note and security interest may be made to the personal representative and such others having an interest in the property. The interest of the personal representative in the note and security interest shall be in the same interest and in the same proportions as the estate s interest in the property prior to the sale.

(Enacted by Stats. 1990, Ch. 79.)



10258

(a) On petition of the personal representative, the court may by order authorize a sale of personal property on credit on terms providing for less than 25 percent of the purchase price to be paid in cash at the time of sale, or may waive or modify the requirement that a security interest or other lien shall be retained or taken to secure payment of the balance of the purchase price, where it is shown that the terms are to the advantage of the estate and the property to be sold is of such a nature that it is impracticable to sell the property for a larger cash payment at the time of sale or to retain a security interest or other lien in the property. The order of the court shall fix the terms and conditions of the sale.

(b) Notice of the hearing on the petition shall be posted as provided in Section 1230 and given as provided in Section 1220 to all of the following persons:

(1) Each person listed in Section 1220.

(2) Each known heir whose interest in the estate would be affected by the sale.

(3) Each known devisee whose interest in the estate would be affected by the sale.

(Enacted by Stats. 1990, Ch. 79.)



10259

(a) Title to the following personal property passes upon sale without the need for court confirmation or approval:

(1) Personal property which is perishable, which will depreciate in value if not disposed of promptly, or which will incur loss or expense by being kept.

(2) Personal property the sale of which is necessary to provide for the payment of a family allowance pending receipt of other sufficient funds.

(b) Title to personal property sold at public auction passes without the need for court confirmation or approval upon receipt of the purchase price and:

(1) In the case of tangible personal property, the delivery of the property to the purchaser.

(2) In the case of intangible personal property, the delivery to the purchaser of the instrument that transfers the title to the property to the purchaser.

(c) The personal representative is responsible for the actual value of the property described in subdivision (a) or (b) unless the sale is reported to and approved by the court.

(Enacted by Stats. 1990, Ch. 79.)



10260

(a) Except as provided in Sections 10200, 10201, 10202, 10259, and 10503, all sales of personal property shall be reported to and be confirmed by the court before title to the property passes to the purchaser, notwithstanding that the property is directed by the will to be sold or authority is given in the will to sell the property.

(b) If the personal representative fails to file the report and a petition for confirmation of the sale within 30 days after the sale, the purchaser at the sale may file the report and petition for confirmation of the sale.

(c) Notice of the hearing on the petition for confirmation filed under subdivision (a) or (b) shall be given as provided in Section 1220 and posted as provided in Section 1230.

(Enacted by Stats. 1990, Ch. 79.)



10261

(a) Except as provided in this subdivision, at the hearing on the petition for confirmation of the sale, the court shall examine into the necessity for the sale or the advantage to the estate and the benefit to the interested persons in making the sale. If the decedent s will authorizes or directs the property to be sold, there need be no showing of the necessity of the sale or the advantage to the estate and the benefit to the interested persons in making the sale.

(b) Any interested person may file written objections to the confirmation of the sale at or before the hearing and may testify and produce witnesses in support of the objections.

(c) Before confirming the sale of a partnership interest, whether made to the surviving partner or to any other person, the court shall do both of the following:

(1) Inquire into the condition of the partnership affairs.

(2) Examine any surviving partner if that surviving partner is a resident within the state at the time of the hearing and able to be present in court. The court may issue a citation to compel the surviving partner to attend the hearing.

(d) Upon its own motion or upon the request of the personal representative, the agent or broker, or any other interested person, made at the time of the confirmation hearing or at another time, the court shall fix the compensation of the agent or broker as provided in Article 3 (commencing with Section 10160).

(Enacted by Stats. 1990, Ch. 79.)



10262

(a) Except as provided in subdivision (b), if a written offer to purchase the property is made to the court at the hearing on the petition for confirmation of the sale and the new bid is at least 10 percent more than the amount stated in the report made to the court, the court in its discretion may accept the new bid and confirm the sale to the offeror, or may order a new sale, if all of the following conditions are satisfied:

(1) The original bid as stated in the report to the court is more than one hundred dollars ($100) or, if the original bid is less than one hundred dollars ($100), the new bid is at least one hundred dollars ($100) more than the original bid.

(2) The new bid is made by a responsible person.

(3) The new bid complies with all provisions of law.

(b) If there is more than one offer that satisfies the requirements of subdivision (a), the court shall do one of the following:

(1) Accept the highest such offer and confirm the sale to the offeror.

(2) Order a new sale.

(c) This section does not apply to a sale of property described in Section 10259.

(Enacted by Stats. 1990, Ch. 79.)



10263

If notice of the sale was required, before an order is made confirming the sale, it shall be proved to the satisfaction of the court that notice of the sale was given as required by this article, and the order of confirmation shall show that such proof was made.

(Enacted by Stats. 1990, Ch. 79.)



10264

No omission, error, or irregularity in the proceedings under this article shall impair or invalidate the proceedings or the sale pursuant to an order made under this article.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 6. Sale of Real Property

10300

(a) Except as provided in Sections 10301 to 10303, inclusive, and in Section 10503, real property of the estate may be sold only after notice of sale has been published pursuant to Section 6063a of the Government Code (1) in a newspaper published in the county in which the real property or some portion thereof is located or (2) if there is no such newspaper, in such newspaper as the court or judge may direct.

(b) The publication of notice of sale shall be completed before:

(1) In the case of a private sale, the day specified in the notice as the day on or after which the sale is to be made.

(2) In the case of a public auction sale, the day of the auction.

(Enacted by Stats. 1990, Ch. 79.)



10301

(a) If it appears from the inventory and appraisal that the value of the real property to be sold does not exceed five thousand dollars ($5,000), the personal representative may in his or her discretion dispense with publication of notice of sale and, in lieu of publication, post the notice of sale at the courthouse of the county in which the real property or some portion thereof is located.

(b) Except as provided in Section 10302, posting pursuant to this section shall be for at least 15 days before:

(1) In the case of a private sale, the day specified in the notice of sale as the day on or after which the sale is to be made.

(2) In the case of a public auction sale, the day of the auction.

(Enacted by Stats. 1990, Ch. 79.)



10302

(a) If it is shown that it will be to the advantage of the estate, the court or judge may by order shorten the time of notice of sale to not less than five days.

(b) Except as provided in subdivision (c), if the court or judge makes an order under subdivision (a), notice of sale shall be published as provided in Section 10300 except that the publication shall be pursuant to Section 6061 of the Government Code.

(c) In a case described in Section 10301, if the court makes an order under subdivision (a), notice of sale shall be posted as provided in Section 10301 except that the notice of sale shall be posted at least five days before the sale instead of 15 days as required by Section 10301.

(Enacted by Stats. 1990, Ch. 79.)



10303

Real property may be sold with or without notice, as the personal representative may determine, in either of the following cases:

(a) Where the property is directed by the will to be sold.

(b) Where authority is given in the will to sell the property.

(Enacted by Stats. 1990, Ch. 79.)



10304

(a) The notice of sale given pursuant to this article shall state all of the following:

(1) Whether the sale is to be a private sale or a public auction sale.

(2) In the case of a private sale, the place at which bids or offers will be received and a day on or after which the sale will be made or, in the case of a public auction sale, the time and place of sale.

(3) The street address or other common designation or, if none, a legal description of the real property to be sold.

(b) The notice of sale may state other matters in addition to those required by subdivision (a), including terms and conditions of sale.

(Enacted by Stats. 1990, Ch. 79.)



10305

(a) A sale of real property at public auction shall be made in the county in which the property is located. If the property is located in two or more counties, it may be sold in any one of them.

(b) A sale of real property at public auction shall be made between 9 a.m. and 9 p.m., and the sale shall be made on the day specified in the notice of sale unless the sale is postponed.

(c) The personal representative may postpone a public auction sale of real property from time to time if all of the following conditions are satisfied:

(1) The personal representative believes that the postponement is to the advantage of the estate.

(2) Notice of the postponement is given by public declaration at the time and place appointed for the sale.

(3) The postponement, together with previous postponements of sale of the property, does not exceed three months in all.

(Enacted by Stats. 1990, Ch. 79.)



10306

(a) A private sale of real property may not be made before the day stated in the notice of sale as the day on or after which the sale will be made, nor later than one year after that day.

(b) In the case of a private sale of real property, the bids or offers shall be in writing and shall be left at the place designated in the notice of sale, or be delivered to the personal representative personally or to the person specified in the notice of sale, at any time after the first publication or posting of notice of sale and before the making of the sale.

(Enacted by Stats. 1990, Ch. 79.)



10307

Whether a sale of real property is private or at public auction, bids shall substantially comply with any terms specified in the notice of sale.

(Enacted by Stats. 1990, Ch. 79.)



10308

(a) Except as provided in Section 10503, all sales of real property shall be reported to and be confirmed by the court before title to the property passes to the purchaser, whether the sale is a private sale or a public auction sale and notwithstanding that the property is directed by the will to be sold or authority is given in the will to sell the property.

(b) If the personal representative fails to file the report and a petition for confirmation of the sale within 30 days after the sale, the purchaser at the sale may file the report and petition for confirmation of the sale.

(c) Notice of the hearing on the petition for confirmation filed under subdivision (a) or (b) shall be given as provided in Section 1220 to the persons designated by that section and to the purchasers named in the petition, and posted as provided in Section 1230.

(Amended by Stats. 1992, Ch. 871, Sec. 11. Effective January 1, 1993.)



10309

(a) Except as provided in Section 10207, no sale of real property at private sale shall be confirmed by the court unless all of the following conditions are satisfied:

(1) The real property has been appraised within one year prior to the date of the confirmation hearing.

(2) The valuation date used in the appraisal described in paragraph (1) is within one year prior to the date of the confirmation hearing.

(3) The sum offered for the property is at least 90 percent of the appraised value of the property as determined by the appraisal described in paragraph (1).

(b) An appraisal of the property may be had at any time before the sale or the confirmation of sale in any of the following cases:

(1) Where the property has not been previously appraised.

(2) Where the property has not been appraised within one year before the date of the confirmation hearing.

(3) Where the valuation date used in the latest appraisal is more than one year before the date of the confirmation hearing.

(4) Where the court is satisfied that the latest appraisal is too high or too low.

(c) A new appraisal made pursuant to subdivision (b) need not be made by a probate referee if the original appraisal of the property was made by a person other than a probate referee. If the original appraisal of the property was made by a probate referee, the new appraisal may be made by the probate referee who made the original appraisal without further order of the court or further request for the appointment of a new probate referee. If appraisal by a probate referee is required, a new probate referee shall be appointed, using the same procedure as for the appointment of an original referee, to make the new appraisal if the original probate referee is dead, has been removed, or is otherwise unable to act, or if there is other reason to appoint another probate referee.

(Enacted by Stats. 1990, Ch. 79.)



10310

(a) Except as provided in this subdivision, at the hearing on the petition for confirmation of the sale of the real property, the court shall examine into the necessity for the sale or the advantage to the estate and the benefit to the interested persons in making the sale. If the decedent s will authorizes or directs the property to be sold, there need be no showing of the necessity of the sale or the advantage to the estate and benefit to the interested persons in making the sale.

(b) The court shall examine into the efforts of the personal representative to obtain the highest and best price for the property reasonably attainable.

(c) Any interested person may file written objections to the confirmation of the sale at or before the hearing and may testify and produce witnesses in support of the objections.

(Enacted by Stats. 1990, Ch. 79.)



10311

(a) Subject to subdivisions (b), (c), (d), and (e), and except as provided in Section 10207, if a written offer to purchase the real property is made to the court at the hearing on the petition for confirmation of the sale, the court shall accept the offer and confirm the sale to the offeror if all of the following conditions are satisfied:

(1) The offer is for an amount at least 10 percent more on the first ten thousand dollars ($10,000) of the original bid and 5 percent more on the amount of the original bid in excess of ten thousand dollars ($10,000).

(2) The offer is made by a responsible person.

(3) The offer complies with all provisions of law.

(b) Subject to subdivisions (c), (d), and (e), if there is more than one offer that satisfies the requirements of subdivision (a), the court shall accept the highest such offer and confirm the sale to the person making that offer.

(c) The court may, in its discretion, decline to accept the offer that satisfies the requirements of subdivisions (a) and (b); and, in such case, the court shall order a new sale.

(d) If the sale returned for confirmation is on credit and the higher offer is for cash or on credit, whether on the same or different credit terms, or the sale returned for confirmation is for cash and the higher offer is on credit, the court may not consider the higher offer unless the personal representative informs the court in person or by counsel prior to confirmation of sale that the higher offer is acceptable.

(e) For the purpose of this section, the amount of the original bid and any higher offer shall be determined by the court without regard to any of the following:

(1) Any commission on the amount of the bid to which an agent or broker may be entitled under a contract with the personal representative.

(2) Any condition of the bid that a certain amount of the bid be paid to an agent or broker by the personal representative.

(Enacted by Stats. 1990, Ch. 79.)



10312

If notice of the sale was required, before an order is made confirming the sale it shall be proved to the satisfaction of the court that notice of the sale was given as required by this article, and the order of confirmation shall show that the proof was made.

(Enacted by Stats. 1990, Ch. 79.)



10313

(a) The court shall make an order confirming the sale to the person making the highest offer that satisfies the requirements of this article, and directing conveyances or assignments or both to be executed, if it appears to the court that all of the following requirements are satisfied:

(1) Either the sale was authorized or directed to be made by the decedent s will or good reason existed for the sale.

(2) If notice of the sale was required, the proof required by Section 10312 has been made.

(3) The sale was legally made and fairly conducted.

(4) The amount for which the sale is to be confirmed is not disproportionate to the value of the property.

(5) In the case of a private sale, the sale complied with the requirements of Section 10309.

(6) If the sale is confirmed to the original bidder, it does not appear that a sum exceeding the original bid by at least 10 percent more on the first ten thousand dollars ($10,000) of the original bid and 5 percent more on the amount of the original bid in excess of ten thousand dollars ($10,000), exclusive of the expenses of a new sale, may be obtained.

(b) Upon its own motion or upon the request of the personal representative, the agent or broker, or any other interested person, made at the time of the confirmation hearing or at another time, the court shall fix the compensation of the agent or broker as provided in Article 3 (commencing with Section 10160).

(c) If it appears to the court that the requirements of subdivision (a) are not satisfied, the court shall vacate the sale and order a new sale.

(d) If the court orders a new sale under subdivision (c) of this section or under subdivision (c) of Section 10311, notice of the new sale shall be given and the new sale shall in all respects be conducted as if no previous sale had taken place.

(Enacted by Stats. 1990, Ch. 79.)



10314

(a) Except as provided in subdivision (b), upon confirmation of the sale, the personal representative shall execute a conveyance to the purchaser which shall refer to the order confirming the sale and directing the conveyance to be executed. A certified copy of the order shall be recorded in the office of the recorder of the county in which the real property or some portion thereof is located.

(b) Upon confirmation of a sale of the decedent s interest under a contract for the purchase of real property by the decedent and after the purchaser has given a bond if one is required under Section 10206, the personal representative shall execute an assignment of the contract to the purchaser.

(c) A conveyance made in compliance with the court order confirming the sale and directing the conveyance to be executed vests in the purchaser both of the following:

(1) All the right, title, and interest which the decedent had in the property at the time of the decedent s death.

(2) Any other or additional right, title, or interest in the property acquired by the estate of the decedent, by operation of law or otherwise, prior to the sale.

(d) An assignment made in compliance with the court order confirming the sale of the decedent s interest under a contract for the purchase of real property by the decedent vests in the purchaser all the right, title, and interest of the estate, or of the persons entitled to the interest of the decedent, at the time of sale in the property assigned. The purchaser of the decedent s interest under the contract for the purchase of the real property by the decedent has the same rights and remedies against the vendor of the property as the decedent would have had if living.

(Enacted by Stats. 1990, Ch. 79.)



10315

(a) If a sale is made on credit, the personal representative shall take the note of the purchaser for the unpaid portion of the purchase money, with a mortgage or deed of trust on the property to secure payment of the note. The mortgage or deed of trust shall be subject only to encumbrances existing at the date of sale and such other encumbrances as the court may approve.

(b) Where property sold by the personal representative for part cash and part deferred payments consists of an undivided interest in real property or any other interest therein less than the entire ownership and the owner or owners of the remaining interests therein join in the sale, the note and deed of trust or mortgage may be made to the personal representative and such others having an interest in the property. The interest of the personal representative in the note and deed of trust or mortgage shall be in the same interest and in the same proportions as the estate s interest in the property prior to the sale.

(Enacted by Stats. 1990, Ch. 79.)



10316

No omission, error, or irregularity in the proceedings under this article shall impair or invalidate the proceedings or the sale pursuant to an order made under this article.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 7. Vacating Sale for Purchaser’s Default; Liability of Defaulting Purchaser for Damages

10350

(a) If after court confirmation of sale of real or personal property the purchaser fails to comply with the terms of sale, the court may, on petition of the personal representative, vacate the order of confirmation, order a resale of the property, and award damages to the estate against the purchaser.

(b) Notice of the hearing on the petition shall be given as provided in Section 1220 to the persons designated by that section and the notice and a copy of the petition shall be given to the buyers and brokers named in the order confirming sale, except that notice need not be given to a defaulting purchaser whose written consent to the petition is filed with the court before the hearing.

(c) Notice of the resale of the property shall be given as provided in this chapter for a sale of the property in the first instance.

(d) Proceedings after notice of the resale shall be as provided in this chapter for a sale of the property in the first instance.

(e) If the property is resold, the defaulting purchaser is liable to the estate for damages equal to the sum of the following:

(1) The difference between the contract price of the first sale and the amount paid by the purchaser at the resale.

(2) Expenses made necessary by the purchaser s breach.

(3) Other consequential damages.

(Amended by Stats. 1992, Ch. 871, Sec. 12. Effective January 1, 1993.)



10351

(a) The court may vacate the order of confirmation of a sale of real or personal property and make an order confirming the sale to the new high bidder if both of the following requirements are satisfied:

(1) A petition is filed within 60 days after confirmation of the sale showing that (A) the purchaser at the sale has failed to complete the purchase and (B) a bid has been made for the property in the same or a higher amount, on the same or better terms, and in the manner prescribed in the original notice of sale.

(2) The sale has not been vacated pursuant to Section 10350.

(b) Notice of the hearing on the petition shall be given as provided in Section 1220 to the persons designated by that section and the notice and a copy of the petition shall be given to the buyers and brokers named in the order confirming sale, except that notice need not be given to a defaulting purchaser whose written consent to the vacation of the order confirming the sale is filed with the court prior to the hearing.

(c) If the report and petition for confirmation of the second sale are not filed within 60 days of the confirmation of the first sale, the property may be resold only in the manner provided in Section 10350.

(Amended by Stats. 1992, Ch. 871, Sec. 13. Effective January 1, 1993.)






ARTICLE 8. Application of Sale Proceeds of Encumbered Property; Sale to Lienholder

10360

As used in this article:

(a) Amount secured by the lien includes interest and any costs and charges secured by the lien.

(b) Encumbered property means real or personal property that is subject to a lien for a secured debt which is a valid claim against the estate and which has been allowed or approved.

(c) Lien means a mortgage, deed of trust, or other lien.

(Enacted by Stats. 1990, Ch. 79.)



10361

(a) If encumbered property is sold, the purchase money shall be applied in the following order:

(1) Expenses of administration which are reasonably related to the administration of the property sold as provided in paragraph (1) of subdivision (a) of Section 11420.

(2) The payment of the expenses of the sale.

(3) The payment and satisfaction of the amount secured by the lien on the property sold if payment and satisfaction of the lien is required under the terms of the sale.

(4) Application in the course of administration.

(b) The application of the purchase money, after the payment of those expenses set forth in paragraphs (1) and (2) of subdivision (a), to the payment and satisfaction of the amount secured by the lien on the property sold shall be made without delay; and, subject to Section 10362, the property sold remains subject to the lien until the purchase money has been actually so applied.

(Amended by Stats. 1996, Ch. 862, Sec. 26. Effective January 1, 1997.)



10361.5

The personal representative or any interested party may, at any time before payment is made to satisfy all liens on the encumbered property sold, petition for an order determining the amount of expenses of administration that are reasonably related to the administration of that encumbered property as provided in paragraph (1) of subdivision (a) of Section 11420. The petition may be heard as part of a petition for confirmation of sale of personal or real property as provided in Section 10260 or 10308, respectively or may be heard separately. If the petition is presented as part of a petition for confirmation of sale of real or personal property, the notice of hearing otherwise required by this code for a petition for confirmation of sale shall be given in addition to the notice requirements under Section 10361.6.

(Added by Stats. 1996, Ch. 862, Sec. 27. Effective January 1, 1997.)



10361.6

(a) At least 30 days prior to the day of the hearing, the petitioner shall cause notice of the hearing and a copy of the petition to be served in the manner provided in Chapter 4 (commencing with Section 413.10) of Title 5 of Part 3 of the Code of Civil Procedure on all of the following persons:

(1) The personal representative, if the personal representative is not the petitioner.

(2) The holder of any mortgage or other lien secured by the property that is sold.

(3) All agents or brokers entitled to compensation from the proceeds of the property that is sold.

(b) Except for those persons given notice pursuant to subdivision (a), notice of the hearing, together with a copy of the petition, shall be given as provided in Section 1220 to all of the following persons:

(1) Each person listed in Section 1220.

(2) Each known heir whose interest in the estate would be affected by the petition.

(3) Each known devisee whose interest in the estate would be affected by the petition.

(4) The Attorney General, at the office of the Attorney General in Sacramento, if any portion of the estate is to escheat to the state and its interest in the estate would be affected by the petition.

(c) The court may not shorten the time for giving the notice of hearing under this section.

(Added by Stats. 1996, Ch. 862, Sec. 28. Effective January 1, 1997.)



10362

(a) If encumbered property is sold, the purchase money, or so much of the purchase money as is sufficient to pay the amount secured by the lien on the property sold and the expenses of the sale, may be paid to the clerk of the court. Upon the payment being so made, the lien on the property sold ceases.

(b) The clerk of court without delay shall use the money paid to the clerk under this section to pay the expenses of the sale and to pay and satisfy the amount secured by the lien on the property sold. The clerk shall at once return the surplus, if any, to the personal representative unless the court, for good cause shown and after notice to the personal representative, otherwise orders.

(Enacted by Stats. 1990, Ch. 79.)



10363

(a) At a sale of real or personal property subject to a lien, the lienholder may become the purchaser of the property, even though no claim for the amount secured by the lien on the property sold has been, or could have been, filed, allowed, or approved.

(b) Unless the property is sold subject to the lien:

(1) If the lienholder becomes the purchaser of the property and the amount secured by the lien on the property is a valid claim against the estate and has been allowed or approved, the receipt of the lienholder for the amount due the lienholder from the proceeds of the sale is a payment pro tanto.

(2) If the lienholder becomes the purchaser of the property and no claim for the amount secured by the lien on the property has been filed, allowed, or approved, the court may at the hearing on the petition for confirmation of the sale examine into the validity and enforceability of the lien and the amount secured by the lien, and the court may authorize the personal representative to accept the receipt of the lienholder for the amount secured by the lien as payment pro tanto.

(3) If the lienholder becomes the purchaser of the property and the amount for which the property is purchased is insufficient to pay the expenses of the sale and to discharge the lienholder s lien, whether or not a claim has been filed, allowed, or approved, the lienholder shall pay to the clerk of the court an amount sufficient to cover the expenses of the sale.

(c) Nothing permitted under this section shall be deemed to be an allowance or approval of a claim based upon the lien or the amount secured by the lien.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 9. Damages and Recovery of Property

10380

The personal representative is liable to an interested person for damages suffered by the interested person by reason of the neglect or misconduct of the personal representative in the proceedings in relation to a sale.

(Enacted by Stats. 1990, Ch. 79.)



10381

In addition to any other damages for which the personal representative is liable, if the personal representative fraudulently sells real property of the estate contrary to or otherwise than under the provisions of this chapter, the person having an estate of inheritance in the real property may recover from the personal representative, as liquidated damages, an amount equal to double the fair market value of the real property sold on the date of sale.

(Enacted by Stats. 1990, Ch. 79.)



10382

(a) No action for the recovery of property sold by a personal representative on the claim that the sale is void may be maintained by an heir or other person claiming under the decedent unless the action is commenced within whichever of the following is the later time:

(1) Three years after the settlement of the final account of the personal representative.

(2) Three years after the discovery of any fraud upon which the action is based.

(b) The limitation established by subdivision (a) is not tolled for any reason.

(Enacted by Stats. 1990, Ch. 79.)












PART 6. INDEPENDENT ADMINISTRATION OF ESTATES

CHAPTER 1. General Provisions

10400

This part shall be known and may be cited as the Independent Administration of Estates Act.

(Enacted by Stats. 1990, Ch. 79.)



10401

As used in this part, court supervision means the judicial order, authorization, approval, confirmation, or instructions that would be required if authority to administer the estate had not been granted under this part.

(Enacted by Stats. 1990, Ch. 79.)



10402

As used in this part, full authority means authority to administer the estate under this part that includes all the powers granted under this part.

(Enacted by Stats. 1990, Ch. 79.)



10403

As used in this part, limited authority means authority to administer the estate under this part that includes all the powers granted under this part except the power to do any of the following:

(a) Sell real property.

(b) Exchange real property.

(c) Grant an option to purchase real property.

(d) Borrow money with the loan secured by an encumbrance upon real property.

(Enacted by Stats. 1990, Ch. 79.)



10404

The personal representative may not be granted authority to administer the estate under this part if the decedent s will provides that the estate shall not be administered under this part.

(Enacted by Stats. 1990, Ch. 79.)



10405

A special administrator may be granted authority to administer the estate under this part if the special administrator is appointed with, or has been granted, the powers of a general personal representative.

(Enacted by Stats. 1990, Ch. 79.)



10406

(a) Subject to subdivision (b), this part applies in any case where authority to administer the estate is granted under this part or where independent administration authority was granted under prior law.

(b) If the personal representative was granted independent administration authority prior to July 1, 1988, the personal representative may use that existing authority on and after July 1, 1988, to borrow money on a loan secured by an encumbrance upon real property, whether or not that existing authority includes the authority to sell real property.

(Amended by Stats. 1990, Ch. 710, Sec. 28. Operative July 1, 1991, by Sec. 48 of Ch. 710.)






CHAPTER 2. Granting or Revoking Independent Administration Authority

10450

(a) To obtain authority to administer the estate under this part, the personal representative shall petition the court for that authority either in the petition for appointment of the personal representative or in a separate petition filed in the estate proceedings.

(b) The petition may request either of the following:

(1) Full authority to administer the estate under this part.

(2) Limited authority to administer the estate under this part.

(Enacted by Stats. 1990, Ch. 79.)



10451

(a) If the authority to administer the estate under this part is requested in the petition for appointment of the personal representative, notice of the hearing on the petition shall be given for the period and in the manner applicable to the petition for appointment.

(b) Where proceedings for the administration of the estate are pending at the time a petition is filed under Section 10450, notice of the hearing on the petition shall be given as provided in Section 1220 to all of the following persons:

(1) Each person listed in Section 1220.

(2) Each known heir whose interest in the estate would be affected by the petition.

(3) Each known devisee whose interest in the estate would be affected by the petition.

(4) Each person named as executor in the will of the decedent.

(c) The notice of hearing of the petition for authority to administer the estate under this part, whether included in the petition for appointment or in a separate petition, shall include the substance of the following statement: The petition requests authority to administer the estate under the Independent Administration of Estates Act. This will avoid the need to obtain court approval for many actions taken in connection with the estate. However, before taking certain actions, the personal representative will be required to give notice to interested persons unless they have waived notice or have consented to the proposed action. Independent administration authority will be granted unless good cause is shown why it should not be.

(Enacted by Stats. 1990, Ch. 79.)



10452

Unless an interested person objects as provided in Section 1043 to the granting of authority to administer the estate under this part and the court determines that the objecting party has shown good cause why the authority to administer the estate under this part should not be granted, the court shall grant the requested authority. If the objecting party has shown good cause why only limited authority should be granted, the court shall grant only limited authority.

(Enacted by Stats. 1990, Ch. 79.)



10453

(a) If the personal representative is otherwise required to file a bond and has full authority, the court, in its discretion, shall fix the amount of the bond at not more than the estimated value of the personal property, the estimated value of the decedent s interest in the real property authorized to be sold under this part, and the probable annual gross income of the estate, or, if the bond is to be given by personal sureties, at not less than twice that amount.

(b) If the personal representative is otherwise required to file a bond and has limited authority, the court, in its discretion, shall fix the amount of the bond at not more than the estimated value of the personal property and the probable annual gross income of the estate, or, if the bond is to be given by personal sureties, at not less than twice that amount.

(Enacted by Stats. 1990, Ch. 79.)



10454

(a) Any interested person may file a petition requesting that the court make either of the following orders:

(1) An order revoking the authority of the personal representative to continue administration of the estate under this part.

(2) An order revoking the full authority of the personal representative to administer the estate under this part and granting the personal representative limited authority to administer the estate under this part.

(b) The petition shall set forth the basis for the requested order.

(c) Notice of the hearing on the petition shall be given as provided in Section 1220. In addition, the personal representative shall be served with a copy of the petition and a notice of the time and place of the hearing at least 15 days prior to the hearing. Service on the personal representative shall be made in the manner provided in Section 415.10 or 415.30 of the Code of Civil Procedure or in such manner as may be authorized by the court.

(d) If the court determines that good cause has been shown, the court shall make an order revoking the authority of the personal representative to continue administration of the estate under this part. Upon the making of the order, new letters shall be issued without the notation described in subdivision (c) of Section 8405.

(e) If the personal representative was granted full authority and the court determines that good cause has been shown, the court shall make an order revoking the full authority and granting the personal representative limited authority. Upon the making of the order, new letters shall be issued with the notation described in subdivision (c) of Section 8405 that is required where the authority granted is limited authority.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 3. Administration Under Independent Administration Authority

ARTICLE 1. General Provisions

10500

(a) Subject to the limitations and conditions of this part, a personal representative who has been granted authority to administer the estate under this part may administer the estate as provided in this part without court supervision, but in all other respects the personal representative shall administer the estate in the same manner as a personal representative who has not been granted authority to administer the estate under this part.

(b) Notwithstanding subdivision (a), the personal representative may obtain court supervision as provided in this code of any action to be taken by the personal representative during administration of the estate.

(Enacted by Stats. 1990, Ch. 79.)



10501

(a) Notwithstanding any other provision of this part, whether the personal representative has been granted full authority or limited authority, a personal representative who has obtained authority to administer the estate under this part is required to obtain court supervision, in the manner provided in this code, for any of the following actions:

(1) Allowance of the personal representative s compensation.

(2) Allowance of compensation of the attorney for the personal representative.

(3) Settlement of accounts.

(4) Subject to Section 10520, preliminary and final distributions and discharge.

(5) Sale of property of the estate to the personal representative or to the attorney for the personal representative.

(6) Exchange of property of the estate for property of the personal representative or for property of the attorney for the personal representative.

(7) Grant of an option to purchase property of the estate to the personal representative or to the attorney for the personal representative.

(8) Allowance, payment, or compromise of a claim of the personal representative, or the attorney for the personal representative, against the estate.

(9) Compromise or settlement of a claim, action, or proceeding by the estate against the personal representative or against the attorney for the personal representative.

(10) Extension, renewal, or modification of the terms of a debt or other obligation of the personal representative, or the attorney for the personal representative, owing to or in favor of the decedent or the estate.

(b) Notwithstanding any other provision of this part, a personal representative who has obtained only limited authority to administer the estate under this part is required to obtain court supervision, in the manner provided in this code, for any of the following actions:

(1) Sale of real property.

(2) Exchange of real property.

(3) Grant of an option to purchase real property.

(4) Borrowing money with the loan secured by an encumbrance upon real property.

(c) Paragraphs (5) to (10), inclusive, of subdivision (a) do not apply to a transaction between the personal representative as such and the personal representative as an individual where all of the following requirements are satisfied:

(1) Either (A) the personal representative is the sole beneficiary of the estate or (B) all the known heirs or devisees have consented to the transaction.

(2) The period for filing creditor claims has expired.

(3) No request for special notice is on file or all persons who filed a request for special notice have consented to the transaction.

(4) The claim of each creditor who filed a claim has been paid, settled, or withdrawn, or the creditor has consented to the transaction.

(Amended by Stats. 1992, Ch. 178, Sec. 37. Effective January 1, 1993.)



10502

(a) Subject to the conditions and limitations of this part and to Section 9600, a personal representative who has been granted authority to administer the estate under this part has the powers described in Article 2 (commencing with Section 10510), Article 3 (commencing with Section 10530), and Article 4 (commencing with Section 10550).

(b) The will may restrict the powers that the personal representative may exercise under this part.

(Enacted by Stats. 1990, Ch. 79.)



10503

Subject to the limitations and requirements of this part, when the personal representative exercises the authority to sell property of the estate under this part, the personal representative may sell the property either at public auction or private sale, and with or without notice, for such price, for cash or on credit, and upon such terms and conditions as the personal representative may determine, and the requirements applicable to court confirmation of sales of real property (including, but not limited to, publication of notice of sale, court approval of agents and brokers commissions, sale at not less than 90 percent of appraised value, and court examination into the necessity for the sale, advantage to the estate and benefit to interested persons, and efforts of the personal representative to obtain the highest and best price for the property reasonably attainable), and the requirements applicable to court confirmation of sales of personal property, do not apply to the sale.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Powers Exercisable Only After Giving Notice of Proposed Action

10510

The personal representative may exercise the powers described in this article only if the requirements of Chapter 4 (commencing with Section 10580) (notice of proposed action procedure) are satisfied.

(Enacted by Stats. 1990, Ch. 79.)



10511

The personal representative who has full authority has the power to sell or exchange real property of the estate.

(Enacted by Stats. 1990, Ch. 79.)



10512

The personal representative has the power to sell or incorporate any of the following:

(a) An unincorporated business or venture in which the decedent was engaged at the time of the decedent s death.

(b) An unincorporated business or venture which was wholly or partly owned by the decedent at the time of the decedent s death.

(Enacted by Stats. 1990, Ch. 79.)



10513

The personal representative has the power to abandon tangible personal property where the cost of collecting, maintaining, and safeguarding the property would exceed its fair market value.

(Enacted by Stats. 1990, Ch. 79.)



10514

(a) Subject to subdivision (b), the personal representative has the following powers:

(1) The power to borrow.

(2) The power to place, replace, renew, or extend any encumbrance upon any property of the estate.

(b) Only a personal representative who has full authority has the power to borrow money with the loan secured by an encumbrance upon real property.

(Enacted by Stats. 1990, Ch. 79.)



10515

The personal representative who has full authority has the power to grant an option to purchase real property of the estate for a period within or beyond the period of administration.

(Enacted by Stats. 1990, Ch. 79.)



10516

If the will gives a person the option to purchase real or personal property and the person has complied with the terms and conditions stated in the will, the personal representative has the power to convey or transfer the property to the person.

(Enacted by Stats. 1990, Ch. 79.)



10517

The personal representative has the power to convey or transfer real or personal property to complete a contract entered into by the decedent to convey or transfer the property.

(Enacted by Stats. 1990, Ch. 79.)



10518

The personal representative has the power to allow, compromise, or settle any of the following:

(a) A third-party claim to real or personal property if the decedent died in possession of, or holding title to, the property.

(b) The decedent s claim to real or personal property title to or possession of which is held by another.

(Enacted by Stats. 1990, Ch. 79.)



10519

The personal representative has the power to make a disclaimer.

(Enacted by Stats. 1990, Ch. 79.)



10520

If the time for filing claims has expired and it appears that the distribution may be made without loss to creditors or injury to the estate or any interested person, the personal representative has the power to make preliminary distributions of the following:

(a) Income received during administration to the persons entitled under Chapter 8 (commencing with Section 12000) of Part 10.

(b) Household furniture and furnishings, motor vehicles, clothing, jewelry, and other tangible articles of a personal nature to the persons entitled to the property under the decedent s will, not to exceed an aggregate fair market value to all persons of fifty thousand dollars ($50,000) computed cumulatively through the date of distribution. Fair market value shall be determined on the basis of the inventory and appraisal.

(c) Cash to general pecuniary devisees entitled to it under the decedent s will, not to exceed ten thousand dollars ($10,000) to any one person.

(Added by Stats. 1992, Ch. 178, Sec. 38. Effective January 1, 1993.)






ARTICLE 3. Powers the Exercise of Which Requires Giving of Notice of Proposed Action Under Some Circumstances

10530

Except to the extent that this article otherwise provides, the personal representative may exercise the powers described in this article without giving notice of proposed action under Chapter 4 (commencing with Section 10580).

(Enacted by Stats. 1990, Ch. 79.)



10531

(a) The personal representative has the power to manage and control property of the estate, including making allocations and determinations under the Uniform Principal and Income Act, Chapter 3 (commencing with Section 16320) of Part 4 of Division 9. Except as provided in subdivision (b), the personal representative may exercise this power without giving notice of proposed action under Chapter 4 (commencing with Section 10580).

(b) The personal representative shall comply with the requirements of Chapter 4 (commencing with Section 10580) in any case where a provision of Chapter 3 (commencing with Section 10500) governing the exercise of a specific power so requires.

(Amended by Stats. 1999, Ch. 145, Sec. 3. Effective January 1, 2000.)



10532

(a) The personal representative has the power to enter into a contract in order to carry out the exercise of a specific power granted by this part, including, but not limited to, the powers granted by Sections 10531 and 10551. Except as provided in subdivision (b), the personal representative may exercise this power without giving notice of proposed action under Chapter 4 (commencing with Section 10580).

(b) The personal representative shall comply with the requirements of Chapter 4 (commencing with Section 10580) where the contract is one that by its provisions is not to be fully performed within two years, except that the personal representative is not required to comply with those requirements if the personal representative has the unrestricted right under the contract to terminate the contract within two years.

(c) Nothing in this section excuses compliance with the requirements of Chapter 4 (commencing with Section 10580) when the contract is made to carry out the exercise of a specific power and the provision that grants that power requires compliance with Chapter 4 (commencing with Section 10580) for the exercise of the power.

(Enacted by Stats. 1990, Ch. 79.)



10533

(a) The personal representative has the power to do all of the following:

(1) Deposit money belonging to the estate in an insured account in a financial institution in this state.

(2) Invest money of the estate in any one or more of the following:

(A) Direct obligations of the United States, or of the State of California, maturing not later than one year from the date of making the investment.

(B) An interest in a money market mutual fund registered under the Investment Company Act of 1940 (15 U.S.C. Sec. 80a-1, et seq.) or an investment vehicle authorized for the collective investment of trust funds pursuant to Section 9.18 of Part 9 of Title 12 of the Code of Federal Regulations, the portfolios of which are limited to United States government obligations maturing not later than five years from the date of investment and to repurchase agreements fully collateralized by United States government obligations.

(C) Units of a common trust fund described in Section 1564 of the Financial Code. The common trust fund shall have as its objective investment primarily in short term fixed income obligations and shall be permitted to value investments at cost pursuant to regulations of the appropriate regulatory authority.

(D) Eligible securities for the investment of surplus state moneys as provided for in Section 16430 of the Government Code.

(3) Invest money of the estate in any manner provided by the will.

(b) Except as provided in subdivision (c), the personal representative may exercise the powers described in subdivision (a) without giving notice of proposed action under Chapter 4 (commencing with Section 10580).

(c) The personal representative shall comply with the requirements of Chapter 4 (commencing with Section 10580) where the personal representative exercises the power to make any investment pursuant to the power granted by subparagraph (D) of paragraph (2) of subdivision (a) or paragraph (3) of subdivision (a), except that the personal representative may invest in direct obligations of the United States, or of the State of California, maturing not later than one year from the date of making the investment without complying with the requirements of Chapter 4 (commencing with Section 10580).

(Enacted by Stats. 1990, Ch. 79.)



10534

(a) Subject to the partnership agreement and the provisions of the Uniform Partnership Act of 1994 (Chapter 5 (commencing with Section 16100) of Title 2 of the Corporations Code), the personal representative has the power to continue as a general partner in any partnership in which the decedent was a general partner at the time of death.

(b) The personal representative has the power to continue operation of any of the following:

(1) An unincorporated business or venture in which the decedent was engaged at the time of the decedent s death.

(2) An unincorporated business or venture which was wholly or partly owned by the decedent at the time of the decedent s death.

(c) Except as provided in subdivision (d), the personal representative may exercise the powers described in subdivisions (a) and (b) without giving notice of proposed action under Chapter 4 (commencing with Section 10580).

(d) The personal representative shall comply with the requirements of Chapter 4 (commencing with Section 10580) if the personal representative continues as a general partner under subdivision (a), or continues the operation of any unincorporated business or venture under subdivision (b), for a period of more than six months from the date letters are first issued to a personal representative.

(Amended by Stats. 2003, Ch. 32, Sec. 11. Effective January 1, 2004.)



10535

(a) The personal representative has the power to pay a reasonable family allowance. Except as provided in subdivision (b), the personal representative may exercise this power without giving notice of proposed action under Chapter 4 (commencing with Section 10580).

(b) The personal representative shall comply with the requirements of Chapter 4 (commencing with Section 10580) for all of the following:

(1) Making the first payment of a family allowance.

(2) Making the first payment of a family allowance for a period commencing more than 12 months after the death of the decedent.

(3) Making any increase in the amount of the payment of a family allowance.

(Enacted by Stats. 1990, Ch. 79.)



10536

(a) The personal representative has the power to enter as lessor into a lease of property of the estate for any purpose (including, but not limited to, exploration for and production or removal of minerals, oil, gas, or other hydrocarbon substances or geothermal energy, including a community oil lease or a pooling or unitization agreement) for such period, within or beyond the period of administration, and for such rental or royalty or both, and upon such other terms and conditions as the personal representative may determine. Except as provided in subdivisions (b) and (c), the personal representative may exercise this power without giving notice of proposed action under Chapter 4 (commencing with Section 10580).

(b) The personal representative shall comply with the requirements of Chapter 4 (commencing with Section 10580) where the personal representative enters into a lease of real property for a term in excess of one year. If the lease gives the lessee the right to extend the term of the lease, the lease shall be considered as if the right to extend has been exercised.

(c) The personal representative shall comply with the requirements of Chapter 4 (commencing with Section 10580) where the personal representative enters into a lease of personal property and the lease is one described in subdivision (b) of Section 10532.

(Enacted by Stats. 1990, Ch. 79.)



10537

(a) The personal representative has the power to sell personal property of the estate or to exchange personal property of the estate for other property upon such terms and conditions as the personal representative may determine. Except as provided in subdivision (b), the personal representative shall comply with the requirements of Chapter 4 (commencing with Section 10580) in exercising this power.

(b) The personal representative may exercise the power granted by subdivision (a) without giving notice of proposed action under Chapter 4 (commencing with Section 10580) in case of the sale or exchange of any of the following:

(1) A security sold on an established stock or bond exchange.

(2) A security designated as a national market system security on an interdealer quotation system, or subsystem thereof, by the National Association of Securities Dealers, Inc., sold through a broker-dealer registered under the Securities Exchange Act of 1934 during the regular course of business of the broker-dealer.

(3) Personal property referred to in Section 10202 or 10259 when sold for cash.

(4) A security described in Section 10200 surrendered for redemption or conversion.

(Enacted by Stats. 1990, Ch. 79.)



10538

(a) The personal representative has the following powers:

(1) The power to grant an exclusive right to sell property for a period not to exceed 90 days.

(2) The power to grant to the same broker one or more extensions of an exclusive right to sell property, each extension being for a period not to exceed 90 days.

(b) Except as provided in subdivision (c), the personal representative may exercise the powers described in subdivision (a) without giving notice of proposed action under Chapter 4 (commencing with Section 10580).

(c) The personal representative shall comply with the requirements of Chapter 4 (commencing with Section 10580) where the personal representative grants to the same broker an extension of an exclusive right to sell property and the period of the extension, together with the periods of the original exclusive right to sell the property and any previous extensions of that right, is more than 270 days.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 4. Powers Exercisable Without Giving Notice of Proposed Action

10550

The personal representative may exercise the powers described in this article without giving notice of proposed action under Chapter 4 (commencing with Section 10580).

(Enacted by Stats. 1990, Ch. 79.)



10551

In addition to the powers granted to the personal representative by other sections of this chapter, the personal representative has all the powers that the personal representative could exercise without court supervision under this code if the personal representative had not been granted authority to administer the estate under this part.

(Enacted by Stats. 1990, Ch. 79.)



10552

The personal representative has the power to do all of the following:

(a) Allow, pay, reject, or contest any claim by or against the estate.

(b) Compromise or settle a claim, action, or proceeding by or for the benefit of, or against, the decedent, the personal representative, or the estate.

(c) Release, in whole or in part, any claim belonging to the estate to the extent that the claim is uncollectible.

(d) Allow a claim to be filed after the expiration of the time for filing the claim.

(Amended by Stats. 1996, Ch. 862, Sec. 29. Effective January 1, 1997.)



10553

The personal representative has the power to do all of the following:

(a) Commence and maintain actions and proceedings for the benefit of the estate.

(b) Defend actions and proceedings against the decedent, the personal representative, or the estate.

(Enacted by Stats. 1990, Ch. 79.)



10554

The personal representative has the power to extend, renew, or in any manner modify the terms of an obligation owing to or in favor of the decedent or the estate.

(Enacted by Stats. 1990, Ch. 79.)



10555

The personal representative has the power to convey or transfer property in order to carry out the exercise of a specific power granted by this part.

(Enacted by Stats. 1990, Ch. 79.)



10556

The personal representative has the power to pay all of the following:

(a) Taxes and assessments.

(b) Expenses incurred in the collection, care, and administration of the estate.

(Enacted by Stats. 1990, Ch. 79.)



10557

The personal representative has the power to purchase an annuity from an insurer admitted to do business in this state to satisfy a devise of an annuity or other direction in the will for periodic payments to a devisee.

(Enacted by Stats. 1990, Ch. 79.)



10558

The personal representative has the power to exercise an option right that is property of the estate.

(Enacted by Stats. 1990, Ch. 79.)



10559

The personal representative has the power to purchase securities or commodities required to perform an incomplete contract of sale where the decedent died having sold but not delivered securities or commodities not owned by the decedent.

(Enacted by Stats. 1990, Ch. 79.)



10560

The personal representative has the power to hold a security in the name of a nominee or in any other form without disclosure of the estate, so that title to the security may pass by delivery.

(Enacted by Stats. 1990, Ch. 79.)



10561

The personal representative has the power to exercise security subscription or conversion rights.

(Enacted by Stats. 1990, Ch. 79.)



10562

The personal representative has the power to make repairs and improvements to real and personal property of the estate.

(Enacted by Stats. 1990, Ch. 79.)



10563

The personal representative has the power to accept a deed to property which is subject to a mortgage or deed of trust in lieu of foreclosure of the mortgage or sale under the deed of trust.

(Enacted by Stats. 1990, Ch. 79.)



10564

The personal representative has the power to give a partial satisfaction of a mortgage or to cause a partial reconveyance to be executed by a trustee under a deed of trust held by the estate.

(Enacted by Stats. 1990, Ch. 79.)









CHAPTER 4. Notice of Proposed Action Procedure

10580

(a) A personal representative who has been granted authority to administer the estate under this part shall give notice of proposed action as provided in this chapter prior to the taking of the proposed action without court supervision if the provision of Chapter 3 (commencing with Section 10500) giving the personal representative the power to take the action so requires. Nothing in this subdivision authorizes a personal representative to take an action under this part if the personal representative does not have the power to take the action under this part.

(b) A personal representative who has been granted authority to administer the estate under this part may give notice of proposed action as provided in this chapter even if the provision of Chapter 3 (commencing with Section 10500) giving the personal representative the power to take the action permits the personal representative to take the action without giving notice of proposed action. Nothing in this subdivision requires the personal representative to give notice of proposed action where not required under subdivision (a) or authorizes a personal representative to take any action that the personal representative is not otherwise authorized to take.

(Enacted by Stats. 1990, Ch. 79.)



10581

Except as provided in Sections 10582 and 10583, notice of proposed action shall be given to all of the following:

(a) Each known devisee whose interest in the estate would be affected by the proposed action.

(b) Each known heir whose interest in the estate would be affected by the proposed action.

(c) Each person who has filed a request under Chapter 6 (commencing with Section 1250) of Part 2, of Division 3 for special notice of petitions filed in the administration proceeding.

(d) The Attorney General, at the office of the Attorney General in Sacramento, if any portion of the estate is to escheat to the state and its interest in the estate would be affected by the proposed action.

(Enacted by Stats. 1990, Ch. 79.)



10582

Notice of proposed action need not be given to any person who consents in writing to the proposed action. The consent may be executed at any time before or after the proposed action is taken.

(Enacted by Stats. 1990, Ch. 79.)



10583

(a) Notice of proposed action need not be given to any person who, in writing, waives the right to notice of proposed action with respect to the particular proposed action. The waiver may be executed at any time before or after the proposed action is taken. The waiver shall describe the particular proposed action and may waive particular aspects of the notice, such as the delivery, mailing, or time requirements of Section 10586, or the giving of the notice in its entirety for the particular proposed action.

(b) Notice of proposed action need not be given to any person who has executed the Statutory Waiver of Notice of Proposed Action Form prescribed by the Judicial Council and in that form has made either of the following:

(1) A general waiver of the right to notice of proposed action.

(2) A waiver of the right to notice of proposed action for all transactions of a type which includes the particular proposed action.

(Enacted by Stats. 1990, Ch. 79.)



10584

(a) A waiver or consent may be revoked only in writing and is effective only when the writing is received by the personal representative.

(b) A copy of the revocation may be filed with the court, but the effectiveness of the revocation is not dependent upon a copy being filed with the court.

(Enacted by Stats. 1990, Ch. 79.)



10585

(a) The notice of proposed action shall state all of the following:

(1) The name and mailing address of the personal representative.

(2) The person and telephone number to call to get additional information.

(3) The action proposed to be taken, with a reasonably specific description of the action. Where the proposed action involves the sale or exchange of real property, or the granting of an option to purchase real property, the notice of proposed action shall state the material terms of the transaction, including, if applicable, the sale price and the amount of, or method of calculating, any commission or compensation paid or to be paid to an agent or broker in connection with the transaction.

(4) The date on or after which the proposed action is to be taken.

(b) The notice of proposed action may be given using the most current Notice of Proposed Action form prescribed by the Judicial Council.

(c) If the most current form prescribed by the Judicial Council is not used to give notice of proposed action, the notice of proposed action shall satisfy all of the following requirements:

(1) The notice of proposed action shall be in substantially the same form as the form prescribed by the Judicial Council.

(2) The notice of proposed action shall contain the statements described in subdivision (a).

(3) The notice of proposed action shall contain a form for objecting to the proposed action in substantially the form set out in the Judicial Council form.

(Enacted by Stats. 1990, Ch. 79.)



10586

The notice of proposed action shall be mailed or personally delivered to each person required to be given notice of proposed action not less than 15 days before the date specified in the notice of proposed action on or after which the proposed action is to be taken. If mailed, the notice of proposed action shall be addressed to the person at the person s last known address. Sections 1215 and 1216 apply to the mailing or delivery of the notice of proposed action.

(Enacted by Stats. 1990, Ch. 79.)



10587

(a) Any person entitled to notice of proposed action under Section 10581 may object to the proposed action as provided in this section.

(b) The objection to the proposed action is made by delivering or mailing a written objection to the proposed action to the personal representative at the address stated in the notice of proposed action. The person objecting to the proposed action either may use the Judicial Council form or may make the objection in any other writing that identifies the proposed action with reasonable certainty and indicates that the person objects to the taking of the proposed action.

(c) The personal representative is deemed to have notice of the objection to the proposed action if it is delivered or received at the address stated in the notice of proposed action before whichever of the following times is the later:

(1) The date specified in the notice of proposed action on or after which the proposed action is to be taken.

(2) The date the proposed action is actually taken.

(Enacted by Stats. 1990, Ch. 79.)



10588

(a) Any person who is entitled to notice of proposed action for a proposed action described in subdivision (a) of Section 10580, or any person who is given notice of a proposed action described in subdivision (b) of Section 10580, may apply to the court having jurisdiction over the proceeding for an order restraining the personal representative from taking the proposed action without court supervision. The court shall grant the requested order without requiring notice to the personal representative and without cause being shown for the order.

(b) The personal representative is deemed to have notice of the restraining order if it is served upon the personal representative in the same manner as is provided for in Section 415.10 or 415.30 of the Code of Civil Procedure, or in the manner authorized by the court, before whichever of the following times is the later:

(1) The date specified in a notice of proposed action on or after which the proposed action is to be taken.

(2) The date the proposed action is actually taken.

(Enacted by Stats. 1990, Ch. 79.)



10589

(a) If the proposed action is one that would require court supervision if the personal representative had not been granted authority to administer the estate under this part and the personal representative has notice of a written objection made under Section 10587 to the proposed action or a restraining order issued under Section 10588, the personal representative shall, if the personal representative desires to take the proposed action, take the proposed action under the provisions of this code dealing with court supervision of that kind of action.

(b) If the proposed action is one that would not require court supervision even if the personal representative had not been granted authority to administer the estate under this part but the personal representative has given notice of the proposed action and has notice of a written objection made under Section 10587 to the proposed action or a restraining order issued under Section 10588, the personal representative shall, if he or she desires to take the proposed action, request instructions from the court concerning the proposed action. The personal representative may take the proposed action only under such order as may be entered by the court.

(c) A person who objects to a proposed action as provided in Section 10587 or serves a restraining order issued under Section 10588 in the manner provided in that section shall be given notice of any hearing on a petition for court authorization or confirmation of the proposed action.

(Amended by Stats. 1991, Ch. 82, Sec. 26. Effective June 30, 1991. Operative July 1, 1991, by Sec. 31 of Ch. 82.)



10590

(a) Except as provided in subdivision (c), only a person described in Section 10581 has a right to have the court review the proposed action after it has been taken or otherwise to object to the proposed action after it has been taken. Except as provided in subdivisions (b) and (c), a person described in Section 10581 waives the right to have the court review the proposed action after it has been taken, or otherwise to object to the proposed action after it has been taken, if either of the following circumstances exists:

(1) The person has been given notice of a proposed action, as provided in Sections 10580 to 10586, inclusive, and fails to object as provided in subdivision (d).

(2) The person has waived notice of or consented to the proposed action as provided in Sections 10582 to 10584, inclusive.

(b) Unless the person has waived notice of or consented to the proposed action as provided in Sections 10582 to 10584, inclusive, the court may review the action taken upon motion of a person described in Section 10581 who establishes that he or she did not actually receive the notice of proposed action before the time to object under subdivision (d) expires.

(c) The court may review the action of the personal representative upon motion of an heir or devisee who establishes all of the following:

(1) At the time the notice was given, the heir or devisee lacked capacity to object to the proposed action or was a minor.

(2) No notice of proposed action was actually received by the guardian, conservator, or other legal representative of the heir or devisee.

(3) The guardian, conservator, or other legal representative did not waive notice of proposed action.

(4) The guardian, conservator, or other legal representative did not consent to the proposed action.

(d) For the purposes of this section, an objection to a proposed action is made only by one or both of the following methods:

(1) Delivering or mailing a written objection as provided in Section 10587 within the time specified in subdivision (c) of that section.

(2) Serving a restraining order obtained under Section 10588 in the manner prescribed and within the time specified in subdivision (b) of that section.

(Enacted by Stats. 1990, Ch. 79.)



10591

(a) The failure of the personal representative to comply with subdivision (a) of Section 10580 and with Sections 10581, 10585, 10586, and 10589, and the taking of the action by the personal representative without such compliance, does not affect the validity of the action so taken or the title to any property conveyed or transferred to bona fide purchasers or the rights of third persons who, dealing in good faith with the personal representative, changed their position in reliance upon the action, conveyance, or transfer without actual notice of the failure of the personal representative to comply with those provisions.

(b) No person dealing with the personal representative has any duty to inquire or investigate whether or not the personal representative has complied with the provisions listed in subdivision (a).

(Enacted by Stats. 1990, Ch. 79.)



10592

(a) In a case where notice of proposed action is required by this chapter, the court in its discretion may remove the personal representative from office unless the personal representative does one of the following:

(1) Gives notice of proposed action as provided in this chapter.

(2) Obtains a waiver of notice of proposed action as provided in this chapter.

(3) Obtains a consent to the proposed action as provided in this chapter.

(b) The court in its discretion may remove the personal representative from office if the personal representative takes a proposed action in violation of Section 10589.

(Enacted by Stats. 1990, Ch. 79.)









PART 7. COMPENSATION OF PERSONAL REPRESENTATIVE AND ATTORNEY FOR THE PERSONAL REPRESENTATIVE

CHAPTER 1. Amount of Compensation

ARTICLE 1. Compensation of Personal Representative

10800

(a) Subject to the provisions of this part, for ordinary services the personal representative shall receive compensation based on the value of the estate accounted for by the personal representative, as follows:

(1) Four percent on the first one hundred thousand dollars ($100,000).

(2) Three percent on the next one hundred thousand dollars ($100,000).

(3) Two percent on the next eight hundred thousand dollars ($800,000).

(4) One percent on the next nine million dollars ($9,000,000).

(5) One-half of one percent on the next fifteen million dollars ($15,000,000).

(6) For all amounts above twenty-five million dollars ($25,000,000), a reasonable amount to be determined by the court.

(b) For the purposes of this section, the value of the estate accounted for by the personal representative is the total amount of the appraisal value of property in the inventory, plus gains over the appraisal value on sales, plus receipts, less losses from the appraisal value on sales, without reference to encumbrances or other obligations on estate property.

(Amended by Stats. 2001, Ch. 699, Sec. 2. Effective January 1, 2002.)



10801

(a) Subject to the provisions of this part, in addition to the compensation provided by Section 10800, the court may allow additional compensation for extraordinary services by the personal representative in an amount the court determines is just and reasonable.

(b) The personal representative may also employ or retain tax counsel, tax auditors, accountants, or other tax experts for the performance of any action which such persons, respectively, may lawfully perform in the computation, reporting, or making of tax returns, or in negotiations or litigation which may be necessary for the final determination and payment of taxes, and pay from the funds of the estate for such services.

(Amended by Stats. 1991, Ch. 82, Sec. 28. Effective June 30, 1991. Operative July 1, 1991, by Sec. 31 of Ch. 82.)



10802

(a) Except as otherwise provided in this section, if the decedent s will makes provision for the compensation of the personal representative, the compensation provided by the will shall be the full and only compensation for the services of the personal representative.

(b) The personal representative may petition the court to be relieved from a provision of the will that provides for the compensation of the personal representative.

(c) Notice of the hearing on the petition shall be given as provided in Section 1220 to all of the following persons:

(1) Each person listed in Section 1220.

(2) Each known heir whose interest in the estate would be affected by the petition.

(3) Each known devisee whose interest in the estate would be affected by the petition.

(4) The Attorney General, at the office of the Attorney General in Sacramento, if any portion of the estate is to escheat to the state and its interest in the estate would be affected by the petition.

(d) If the court determines that it is to the advantage of the estate and in the best interest of the persons interested in the estate, the court may make an order authorizing compensation for the personal representative in an amount greater than provided in the will.

(Enacted by Stats. 1990, Ch. 79.)



10803

An agreement between the personal representative and an heir or devisee for higher compensation than that provided by this part is void.

(Enacted by Stats. 1990, Ch. 79.)



10804

Notwithstanding any provision in the decedent s will, a personal representative who is an attorney shall be entitled to receive the personal representative s compensation as provided in this part, but shall not receive compensation for services as the attorney for the personal representative unless the court specifically approves the right to the compensation in advance and finds that the arrangement is to the advantage, benefit, and best interests of the decedent s estate.

(Amended by Stats. 2001, Ch. 699, Sec. 3. Effective January 1, 2002.)



10805

If there are two or more personal representatives, the personal representative s compensation shall be apportioned among the personal representatives by the court according to the services actually rendered by each personal representative or as agreed to by the personal representatives.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Compensation of Attorney For the Personal Representative

10810

(a) Subject to the provisions of this part, for ordinary services the attorney for the personal representative shall receive compensation based on the value of the estate accounted for by the personal representative, as follows:

(1) Four percent on the first one hundred thousand dollars ($100,000).

(2) Three percent on the next one hundred thousand dollars ($100,000).

(3) Two percent on the next eight hundred thousand dollars ($800,000).

(4) One percent on the next nine million dollars ($9,000,000).

(5) One-half of 1 percent on the next fifteen million dollars ($15,000,000).

(6) For all amounts above twenty-five million dollars ($25,000,000), a reasonable amount to be determined by the court.

(b) For the purposes of this section, the value of the estate accounted for by the personal representative is the total amount of the appraisal of property in the inventory, plus gains over the appraisal value on sales, plus receipts, less losses from the appraisal value on sales, without reference to encumbrances or other obligations on estate property.

(Amended by Stats. 2001, Ch. 699, Sec. 4. Effective January 1, 2002.)



10811

(a) Subject to the provisions of this part, in addition to the compensation provided by Section 10810, the court may allow additional compensation for extraordinary services by the attorney for the personal representative in an amount the court determines is just and reasonable.

(b) Extraordinary services by the attorney for which the court may allow compensation include services by a paralegal performing the extraordinary services under the direction and supervision of an attorney. The petition for compensation shall set forth the hours spent and services performed by the paralegal.

(c) An attorney for the personal representative may agree to perform extraordinary service on a contingent fee basis subject to the following conditions:

(1) The agreement is written and complies with all the requirements of Section 6147 of the Business and Professions Code.

(2) The agreement is approved by the court following a hearing noticed as provided in Section 10812.

(3) The court determines that the compensation provided in the agreement is just and reasonable and the agreement is to the advantage of the estate and in the best interests of the persons who are interested in the estate.

(Amended by Stats. 1993, Ch. 527, Sec. 4. Effective January 1, 1994.)



10812

(a) Except as otherwise provided in this section, if the decedent s will makes provision for the compensation of the attorney for the personal representative, the compensation provided by the will shall be the full and only compensation for the services of the attorney for the personal representative.

(b) The personal representative or the attorney for the personal representative may petition the court to be relieved from a provision of the will that provides for the compensation of the attorney for the personal representative.

(c) Notice of the hearing on the petition shall be given as provided in Section 1220 to all of the following persons:

(1) Each person listed in Section 1220.

(2) Each known heir whose interest in the estate would be affected by the petition.

(3) Each known devisee whose interest in the estate would be affected by the petition.

(4) The Attorney General, at the office of the Attorney General in Sacramento, if any portion of the estate is to escheat to the state and its interest in the estate would be affected by the petition.

(5) If the court determines that it is to the advantage of the estate and in the best interest of the persons interested in the estate, the court may make an order authorizing compensation of the attorney for the personal representative in an amount greater than provided in the will.

(Added by Stats. 1991, Ch. 82, Sec. 30. Effective June 30, 1991. Operative July 1, 1991, by Sec. 31 of Ch. 82.)



10813

An agreement between the personal representative and the attorney for higher compensation for the attorney than that provided by this part is void.

(Added by Stats. 1991, Ch. 82, Sec. 30. Effective June 30, 1991. Operative July 1, 1991, by Sec. 31 of Ch. 82.)



10814

If there are two or more attorneys for the personal representative, the attorney s compensation shall be apportioned among the attorneys by the court according to the services actually rendered by each attorney or as agreed to by the attorneys.

(Added by Stats. 1991, Ch. 82, Sec. 30. Effective June 30, 1991. Operative July 1, 1991, by Sec. 31 of Ch. 82.)









CHAPTER 2. Allowance of Compensation by Court

10830

(a) At any time after four months from the issuance of letters:

(1) The personal representative may file a petition requesting an allowance on the compensation of the personal representative.

(2) The personal representative or the attorney for the personal representative may file a petition requesting an allowance on the compensation of the attorney for the personal representative.

(b) Notice of the hearing on the petition shall be given as provided in Section 1220 to all of the following:

(1) Each person listed in Section 1220.

(2) Each known heir whose interest in the estate would be affected by the payment of the compensation.

(3) Each known devisee whose interest in the estate would be affected by the payment of the compensation.

(4) The Attorney General, at the office of the Attorney General in Sacramento, if any portion of the estate is to escheat to the state and its interest in the estate would be affected by the petition.

(c) On the hearing, the court may make an order allowing the portion of the compensation of the personal representative or the attorney for the personal representative, as the case may be, on account of services rendered up to that time, that the court determines is proper. The order shall authorize the personal representative to charge against the estate the amount allowed.

(Amended by Stats. 1990, Ch. 710, Sec. 35. Operative July 1, 1991, by Sec. 48 of Ch. 710.)



10831

(a) At the time of the filing of the final account and petition for an order for final distribution:

(1) The personal representative may petition the court for an order fixing and allowing the personal representative s compensation for all services rendered in the estate proceeding.

(2) The personal representative or the attorney for the personal representative may petition the court for an order fixing and allowing the compensation, of the attorney for all services rendered in the estate proceeding.

(b) The request for compensation may be included in the final account or the petition for final distribution or may be made in a separate petition.

(c) Notice of the hearing on the petition shall be given as provided in Section 1220 to all of the following:

(1) Each person listed in Section 1220.

(2) Each known heir whose interest in the estate would be affected by the payment of the compensation.

(3) Each known devisee whose interest in the estate would be affected by the payment of the compensation.

(4) The Attorney General, at the office of the Attorney General in Sacramento, if any portion of the estate is to escheat to the state and its interest in the estate would be affected by the petition.

(d) On the hearing, the court shall make an order fixing and allowing the compensation for all services rendered in the estate proceeding. In the case of an allowance to the personal representative, the order shall authorize the personal representative to charge against the estate the amount allowed, less any amount previously charged against the estate pursuant to Section 10830. In the case of the attorney s compensation the order shall require the personal representative to pay the attorney out of the estate the amount allowed, less any amount paid to the attorney out of the estate pursuant to Section 10830.

(Amended by Stats. 1990, Ch. 710, Sec. 36. Operative July 1, 1991, by Sec. 48 of Ch. 710.)



10832

Notwithstanding Sections 10830 and 10831, the court may allow compensation to the personal representative or to the attorney for the personal representative for extraordinary services before final distribution when any of the following requirements is satisfied:

(a) It appears likely that administration of the estate will continue, whether due to litigation or otherwise, for an unusually long time.

(b) Present payment will benefit the estate or the beneficiaries of the estate.

(c) Other good cause is shown.

(Amended by Stats. 1994, Ch. 806, Sec. 33. Effective January 1, 1995.)






CHAPTER 3. Application of Part

10850

(a) This part does not apply in any proceeding for administration of a decedent s estate commenced before July 1, 1991.

(b) Notwithstanding its repeal, the applicable law in effect before July 1, 1991, governing the subject matter of this part continues to apply in any proceeding for administration of a decedent s estate commenced before July 1, 1991.

(Amended by Stats. 1990, Ch. 710, Sec. 37. Operative July 1, 1991, by Sec. 48 of Ch. 710.)









PART 8. ACCOUNTS

CHAPTER 1. General Provisions

10900

(a) An account shall include both a financial statement and a report of administration as provided in Chapter 4 (commencing with Section 1060) of Part 1 of Division 3, and this section.

(b) The statement of liabilities in the report of administration shall include the following information:

(1) Whether notice to creditors was given under Section 9050.

(2) Creditor claims filed, including the date of filing the claim, the name of the claimant, the amount of the claim, and the action taken on the claim.

(3) Creditor claims not paid, satisfied, or adequately provided for. As to each such claim, the statement shall indicate whether the claim is due and the date due, the date any notice of rejection was given, and whether the creditor has brought an action on the claim. The statement shall identify any real or personal property that is security for the claim, whether by mortgage, deed of trust, lien, or other encumbrance.

(c) The amendments to this section made by Assembly Bill 2751 of the 1995 96 Regular Session shall become operative on July 1, 1997.

(Amended by Stats. 1996, Ch. 862, Sec. 30. Effective January 1, 1997. Amended version operative July 1, 1997, pursuant to earlier operation of new subdivision (c).)



10901

On court order, or on request by an interested person filed with the clerk and a copy served on the personal representative, the personal representative shall produce for inspection and audit by the court or interested person the documents specified in the order or request that support an account.

(Enacted by Stats. 1990, Ch. 79.)



10902

When a personal representative receives assets from the conservator of a deceased conservatee or the guardian of a deceased ward, the personal representative may incorporate by reference any accounting provided by the conservator or guardian for the decedent for the period subsequent to the date of death, and the personal representative is entitled to rely on the accounting by such other fiduciary, and shall not have a duty to independently investigate or verify the transactions reported in such an account.

(Repealed and added by Stats. 1996, Ch. 862, Sec. 32. Effective January 1, 1997. Operative July 1, 1997, by Sec. 49 of Ch. 862.)






CHAPTER 2. When Account Required

10950

(a) On its own motion or on petition of an interested person, the court may order an account at any time.

(b) The court shall order an account on petition of an interested person made more than one year after the last account was filed or, if no previous account has been filed, made more than one year after issuance of letters to the personal representative.

(c) The court order shall specify the time within which the personal representative must file an account.

(Enacted by Stats. 1990, Ch. 79.)



10951

The personal representative shall file a final account and petition for an order for final distribution of the estate when the estate is in a condition to be closed.

(Enacted by Stats. 1990, Ch. 79.)



10952

A personal representative who resigns or is removed from office or whose authority is otherwise terminated shall, unless the court extends the time, file an account not later than 60 days after termination of authority. If the personal representative fails to so file the account, the court may compel the account pursuant to Chapter 4 (commencing with Section 11050).

(Enacted by Stats. 1990, Ch. 79.)



10953

(a) As used in this section:

(1) Incapacitated means lack of capacity to serve as personal representative.

(2) Legal representative means the personal representative of a deceased personal representative or the conservator of the estate of an incapacitated personal representative.

(b) If a personal representative dies or becomes incapacitated and a legal representative is appointed for the deceased or incapacitated personal representative, the legal representative shall not later than 60 days after appointment, unless the court extends the time, file an account of the administration of the deceased or incapacitated personal representative.

(c) If a personal representative dies or becomes incapacitated and no legal representative is appointed for the deceased or incapacitated personal representative, or if the personal representative absconds, the court may compel the attorney for the deceased, incapacitated, or absconding personal representative or attorney of record in the estate proceeding to file an account of the administration of the deceased, incapacitated, or absconding personal representative.

(d) The legal representative or attorney shall exercise reasonable diligence in preparing an account under this section. Verification of the account may be made on information and belief. The court shall settle the account as in other cases. The court shall allow reasonable compensation to the legal representative or the attorney for preparing the account. The amount allowed is a charge against the estate that was being administered by the deceased, incapacitated, or absconding personal representative. Legal services for which compensation shall be allowed to the attorney under this subdivision include those services rendered by any paralegal performing the services under the direction and supervision of an attorney. The petition or application for compensation shall set forth the hours spent and services performed by the paralegal.

(Enacted by Stats. 1990, Ch. 79.)



10954

(a) Notwithstanding any other provision of this part, the personal representative is not required to file an account if any of the following conditions is satisfied as to each person entitled to distribution from the estate:

(1) The person has executed and filed a written waiver of account or a written acknowledgment that the person s interest has been satisfied.

(2) Adequate provision has been made for satisfaction in full of the person s interest. This paragraph does not apply to a residuary devisee or a devisee whose interest in the estate is subject to abatement, payment of expenses, or accrual of interest or income.

(b) A waiver or acknowledgment under subdivision (a) shall be executed as follows:

(1) If the person entitled to distribution is an adult and competent, by that person.

(2) If the person entitled to distribution is a minor, by a person authorized to receive money or property belonging to the minor. If the waiver or acknowledgment is executed by a guardian of the estate of the minor, the waiver or acknowledgment may be executed without the need to obtain approval of the court in which the guardianship proceeding is pending.

(3) If the person entitled to distribution is a conservatee, by the conservator of the estate of the conservatee. The waiver or acknowledgment may be executed without the need to obtain approval of the court in which the conservatorship proceeding is pending.

(4) If the person entitled to distribution is a trust, by the trustee, but only if the named trustee s written acceptance of the trust is filed with the court. In the case of a trust that is subject to the continuing jurisdiction of the court pursuant to Chapter 4 (commencing with Section 17300) of Part 5 of Division 9, the waiver or acknowledgment may be executed without the need to obtain approval of the court.

(5) If the person entitled to distribution is an estate, by the personal representative of the estate. The waiver or acknowledgment may be executed without the need to obtain approval of the court in which the estate is being administered.

(6) If the person entitled to distribution is incapacitated, unborn, unascertained, or is a person whose identity or address is unknown, or is a designated class of persons who are not ascertained or are not in being, and there is a guardian ad litem appointed to represent the person entitled to distribution, by the guardian ad litem.

(7) If the person entitled to distribution has designated an attorney in fact who has the power under the power of attorney to execute the waiver or acknowledgment, by either of the following:

(A) The person entitled to distribution if an adult and competent.

(B) The attorney in fact.

(c) Notwithstanding subdivision (a):

(1) The personal representative shall file a final report of administration at the time the final account would otherwise have been required. The final report shall include the amount of compensation paid or payable to the personal representative and to the attorney for the personal representative and shall set forth the basis for determining the amounts.

(2) A creditor whose interest has not been satisfied may petition under Section 10950 for an account.

(Amended by Stats. 1990, Ch. 710, Sec. 39. Operative July 1, 1991, by Sec. 48 of Ch. 710.)






CHAPTER 3. Settlement of Account

11000

(a) The personal representative shall give notice of the hearing as provided in Section 1220 to all of the following persons:

(1) Each person listed in Section 1220.

(2) Each known heir whose interest in the estate would be affected by the account.

(3) Each known devisee whose interest in the estate would be affected by the account.

(4) The Attorney General, at the office of the Attorney General in Sacramento, if any portion of the estate is to escheat to the state and its interest would be affected by the account.

(5) If the estate is insolvent, each creditor who has filed a claim that is allowed or approved but is unpaid in whole or in part.

(b) If the petition for approval of the account requests allowance of all or a portion of the compensation of the personal representative or the attorney for the personal representative, the notice of hearing shall so state.

(c) If the account is a final account and is filed together with a petition for an order for final distribution of the estate, the notice of hearing shall so state.

(Amended by Stats. 1990, Ch. 710, Sec. 40. Operative July 1, 1991, by Sec. 48 of Ch. 710.)



11001

All matters relating to an account may be contested for cause shown, including, but not limited to:

(a) The validity of an allowed or approved claim not reported in a previous account and not established by judgment.

(b) The value of property for purposes of distribution.

(c) Actions taken by the personal representative not previously authorized or approved by the court, subject to Section 10590 (Independent Administration of Estates Act).

(Enacted by Stats. 1990, Ch. 79.)



11002

(a) The court may conduct any hearing that may be necessary to settle the account, and may cite the personal representative to appear before the court for examination.

(b) The court may appoint one or more referees to examine the account and make a report on the account, subject to confirmation by the court. The court may allow a reasonable compensation to the referee to be paid out of the estate.

(c) The court may make any orders that the court deems necessary to effectuate the provisions of this section.

(Enacted by Stats. 1990, Ch. 79.)



11003

(a) If the court determines that the contest was without reasonable cause and in bad faith, the court may award against the contestant the compensation and costs of the personal representative and other expenses and costs of litigation, including attorney s fees, incurred to defend the account. The amount awarded is a charge against any interest of the contestant in the estate and the contestant is personally liable for any amount that remains unsatisfied.

(b) If the court determines that the opposition to the contest was without reasonable cause and in bad faith, the court may award the contestant the costs of the contestant and other expenses and costs of litigation, including attorney s fees, incurred to contest the account. The amount awarded is a charge against the compensation or other interest of the personal representative in the estate and the personal representative is liable personally and on the bond, if any, for any amount that remains unsatisfied.

(Enacted by Stats. 1990, Ch. 79.)



11004

The personal representative shall be allowed all necessary expenses in the administration of the estate, including, but not limited to, necessary expenses in the care, management, preservation, and settlement of the estate.

(Enacted by Stats. 1990, Ch. 79.)



11005

If a debt has been paid within the time prescribed in Section 9154 but without a claim having been filed and established in the manner prescribed by statute, in settling the account the court shall allow the amount paid if all of the following are proven:

(a) The debt was justly due.

(b) The debt was paid in good faith.

(c) The amount paid did not exceed the amount reasonably necessary to satisfy the indebtedness.

(d) The estate is solvent.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 4. Compelling Account

11050

Subject to the provisions of this chapter, if the personal representative does not file a required account, the court shall compel the account by punishment for contempt.

(Enacted by Stats. 1990, Ch. 79.)



11051

(a) A citation shall be issued, served, and returned, requiring a personal representative who does not file a required account to appear and show cause why the personal representative should not be punished for contempt.

(b) If the personal representative purposefully evades personal service of the citation, the personal representative shall be removed from office.

(Enacted by Stats. 1990, Ch. 79.)



11052

If the personal representative does not appear and file a required account, after having been duly cited, the personal representative may be punished for contempt or removed from office, or both, in the discretion of the court.

(Enacted by Stats. 1990, Ch. 79.)









PART 9. PAYMENT OF DEBTS

CHAPTER 1. Definitions and Preliminary Provisions

ARTICLE 1. Definitions

11400

Unless the provision or context otherwise requires, the definitions in this article govern the construction of this part.

(Enacted by Stats. 1990, Ch. 79.)



11401

Debt means:

(a) A claim that is established under Part 4 (commencing with Section 9000) or that is otherwise payable in the course of administration.

(b) An expense of administration.

(c) A charge against the estate including, but not limited to, taxes, expenses of last illness, and family allowance.

(Enacted by Stats. 1990, Ch. 79.)



11402

Wage claim means a claim for wages, not exceeding two thousand dollars ($2,000), of each employee of the decedent for work done or personal services rendered within 90 days before the death of the decedent.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Proceedings Commenced Before July 1, 1988

11405

(a) This part does not apply in any proceeding for the administration of a decedent s estate commenced before July 1, 1988.

(b) The applicable law in effect before July 1, 1988, governing the subject matter of this part continues to apply in any proceeding for administration of a decedent s estate commenced before July 1, 1988, notwithstanding its repeal by Chapter 923 of the Statutes of 1987.

(Enacted by Stats. 1990, Ch. 79.)









CHAPTER 2. General Provisions

11420

(a) Debts shall be paid in the following order of priority among classes of debts, except that debts owed to the United States or to this state that have preference under the laws of the United States or of this state shall be given the preference required by such laws:

(1) Expenses of administration. With respect to obligations secured by mortgage, deed of trust, or other lien, including, but not limited to, a judgment lien, only those expenses of administration incurred that are reasonably related to the administration of that property by which obligations are secured shall be given priority over these obligations.

(2) Obligations secured by a mortgage, deed of trust, or other lien, including, but not limited to, a judgment lien, in the order of their priority, so far as they may be paid out of the proceeds of the property subject to the lien. If the proceeds are insufficient, the part of the obligation remaining unsatisfied shall be classed with general debts.

(3) Funeral expenses.

(4) Expenses of last illness.

(5) Family allowance.

(6) Wage claims.

(7) General debts, including judgments not secured by a lien and all other debts not included in a prior class.

(b) Except as otherwise provided by statute, the debts of each class are without preference or priority one over another. No debt of any class may be paid until all those of prior classes are paid in full. If property in the estate is insufficient to pay all debts of any class in full, each debt in that class shall be paid a proportionate share.

(Amended by Stats. 1996, Ch. 862, Sec. 33. Effective January 1, 1997.)



11421

Subject to Section 11420, as soon as the personal representative has sufficient funds, after retaining sufficient funds to pay expenses of administration, the personal representative shall pay the following:

(a) Funeral expenses.

(b) Expenses of last illness.

(c) Family allowance.

(d) Wage claims.

(Enacted by Stats. 1990, Ch. 79.)



11422

(a) Except as provided in Section 11421, the personal representative is not required to pay a debt until payment has been ordered by the court.

(b) On the settlement of any account of the personal representative after the expiration of four months after the date letters are first issued to a general personal representative, the court shall order payment of debts, as the circumstances of the estate permit. If property in the estate is insufficient to pay all of the debts, the order shall specify the amount to be paid to each creditor.

(c) If the estate will be exhausted by the payment ordered, the account of the personal representative constitutes a final account, and notice of hearing shall be the notice given for the hearing of a final account. The personal representative is entitled to a discharge when the personal representative has complied with the terms of the order.

(d) Nothing in this section precludes settlement of an account of a personal representative for payment of a debt made without prior court authorization.

(Enacted by Stats. 1990, Ch. 79.)



11423

(a) Interest accrues on a debt from the date the court orders payment of the debt until the date the debt is paid. Interest accrues at the legal rate on judgments.

(b) Notwithstanding subdivision (a), in the case of a debt based on a written contract, interest accrues at the rate and in accordance with the terms of the contract. The personal representative may, by order of the court, pay all or part of the interest accumulated and unpaid at any time when there are sufficient funds, whether the debt is then due or not.

(c) Notwithstanding subdivision (a), in the case of a debt for unpaid taxes or any other debt for which interest is expressly provided by statute, interest accrues at the rate and in accordance with the terms of the statute.

(Enacted by Stats. 1990, Ch. 79.)



11424

The personal representative shall pay a debt to the extent of the order for payment of the debt, and is liable personally and on the bond, if any, for failure to make the payment.

(Enacted by Stats. 1990, Ch. 79.)



11428

(a) If an estate is in all other respects ready to be closed, and it appears to the satisfaction of the court, on affidavit or evidence taken in open court, that a debt has not been and cannot be paid because the creditor cannot be found, the court or judge shall make an order fixing the amount of the payment and directing the personal representative to deposit the payment with the county treasurer of the county in which the proceeding is pending.

(b) The county treasurer shall give a receipt for the deposit, for which the county treasurer is liable on the official bond. The receipt shall be treated by the court or judge in favor of the personal representative with the same force and effect as if executed by the creditor.

(c) A deposit with the county treasurer under the provisions of this section shall be received, accounted for, and disposed of as provided by Section 1444 of the Code of Civil Procedure. A deposit in the State Treasury under the provisions of this section shall be deemed to be made under the provisions of Article 1 (commencing with Section 1440) of Chapter 6 of Title 10 of Part 3 of the Code of Civil Procedure.

(Enacted by Stats. 1990, Ch. 79.)



11429

(a) Where the accounts of the personal representative have been settled and an order made for the payment of debts and distribution of the estate, a creditor who is not paid, whether or not included in the order for payment, has no right to require contribution from creditors who are paid or from distributees, except to the extent provided in Section 9392.

(b) Nothing in this section precludes recovery against the personal representative personally or on the bond, if any, by a creditor who is not paid, subject to Section 9053.

(Amended by Stats. 1990, Ch. 140, Sec. 14.1. Operative July 1, 1991, by Sec. 30 of Ch. 140.)






CHAPTER 3. Allocation of Debts Between Estate and Surviving Spouse

11440

If it appears that a debt of the decedent has been paid or is payable in whole or in part by the surviving spouse, or that a debt of the surviving spouse has been paid or is payable in whole or in part from property in the decedent s estate, the personal representative, the surviving spouse, or a beneficiary may, at any time before an order for final distribution is made, petition for an order to allocate the debt.

(Enacted by Stats. 1990, Ch. 79.)



11441

The petition shall include a statement of all of the following:

(a) All debts of the decedent and surviving spouse known to the petitioner that are alleged to be subject to allocation and whether paid in whole or part or unpaid.

(b) The reason why the debts should be allocated.

(c) The proposed allocation and the basis for allocation alleged by the petitioner.

(Enacted by Stats. 1990, Ch. 79.)



11442

If it appears from the petition that allocation would be affected by the value of the separate property of the surviving spouse and any community property and quasi-community property not administered in the estate and if an inventory and appraisal of the property has not been provided by the surviving spouse, the court shall make an order to show cause why the information should not be provided.

(Enacted by Stats. 1990, Ch. 79.)



11443

The petitioner shall give notice of the hearing as provided in Section 1220, together with a copy of the petition and the order to show cause, if any.

(Enacted by Stats. 1990, Ch. 79.)



11444

(a) The personal representative and the surviving spouse may provide for allocation by agreement and, on a determination by the court that the agreement substantially protects the rights of interested persons, the allocation provided in the agreement shall be ordered by the court.

(b) In the absence of an agreement, each debt subject to allocation shall first be characterized by the court as separate or community, in accordance with the laws of the state applicable to marital dissolution proceedings. Following that characterization, the debt or debts shall be allocated as follows:

(1) Separate debts of either spouse shall be allocated to that spouse s separate property assets, and community debts shall be allocated to the spouses community property assets.

(2) If a separate property asset of either spouse is subject to a secured debt that is characterized as that spouse s separate debt, and the net equity in that asset available to satisfy that secured debt is less than that secured debt, the unsatisfied portion of that secured debt shall be treated as an unsecured separate debt of that spouse and allocated to the net value of that spouse s other separate property assets.

(3) If the net value of either spouse s separate property assets is less than that spouse s unsecured separate debt or debts, the unsatisfied portion of the debt or debts shall be allocated to the net value of that spouse s one-half share of the community property assets. If the net value of that spouse s one-half share of the community property assets is less than that spouse s unsatisfied unsecured separate debt or debts, the remaining unsatisfied portion of the debt or debts shall be allocated to the net value of the other spouse s one-half share of the community property assets.

(4) If a community property asset is subject to a secured debt that is characterized as a community debt, and the net equity in that asset available to satisfy that secured debt is less than that secured debt, the unsatisfied portion of that secured debt shall be treated as an unsecured community debt and allocated to the net value of the other community property assets.

(5) If the net value of the community property assets is less than the unsecured community debt or debts, the unsatisfied portion of the debt or debts shall be allocated equally between the separate property assets of the decedent and the surviving spouse. If the net value of either spouse s separate property assets is less than that spouse s share of the unsatisfied portion of the unsecured community debt or debts, the remaining unsatisfied portion of the debt or debts shall be allocated to the net value of the other spouse s separate property assets.

(c) For purposes of this section:

(1) The net value of either spouse s separate property asset shall refer to its fair market value as of the date of the decedent s death, minus the date-of-death balance of any liens and encumbrances on that asset that have been characterized as that spouse s separate debts.

(2) The net value of a community property asset shall refer to its fair market value as of the date of the decedent s death, minus the date-of-death balance of any liens and encumbrances on that asset that have been characterized as community debts.

(3) In the case of a nonrecourse debt, the amount of that debt shall be limited to the net equity in the collateral, based on the fair market value of the collateral as of the date of the decedent s death, that is available to satisfy that debt. For the purposes of this paragraph, nonrecourse debt means a debt for which the debtor s obligation to repay is limited to the collateral securing the debt, and for which a deficiency judgment against the debtor is not permitted by law.

(d) Notwithstanding the foregoing provisions of this section, the court may order a different allocation of debts between the decedent s estate and the surviving spouse if the court finds a different allocation to be equitable under the circumstances.

(e) Nothing contained in this section is intended to impair or affect the rights of third parties. If a personal representative or the surviving spouse incurs any damages or expense, including attorney s fees, on account of the nonpayment of a debt that was allocated to the other party pursuant to subdivision (b), or as the result of a debt being misallocated due to fraud or intentional misrepresentation by the other party, the party incurring damages shall be entitled to recover from the other party for damages or expense deemed reasonable by the court that made the allocation.

(Amended by Stats. 2001, Ch. 72, Sec. 1. Effective January 1, 2002.)



11445

On making a determination as provided in this chapter, the court shall make an order that:

(a) Directs the personal representative to make payment of the amounts allocated to the estate by payment to the surviving spouse or creditors.

(b) Directs the personal representative to charge amounts allocated to the surviving spouse against any property or interests of the surviving spouse that are in the possession or control of the personal representative. To the extent that property or interests of the surviving spouse in the possession or control of the personal representative are insufficient to satisfy the allocation, the court order shall summarily direct the surviving spouse to pay the allocation to the personal representative.

(Enacted by Stats. 1990, Ch. 79.)



11446

Notwithstanding any other statute, funeral expenses and expenses of last illness shall be charged against the estate of the decedent and shall not be allocated to, or charged against the community share of, the surviving spouse, whether or not the surviving spouse is financially able to pay the expenses and whether or not the surviving spouse or any other person is also liable for the expenses.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 4. Debts That are Contingent, Disputed, or Not Due

11460

As used in this chapter:

(a) A debt is contingent if it is established under Part 4 (commencing with Section 9000) in either a fixed or an uncertain amount and will become absolute on occurrence of a stated event other than the passage of time. The term includes a secured obligation for which there may be recourse against property in the estate, other than the property that is the security, if the security is insufficient.

(b) A debt is disputed if it is a claim rejected in whole or in part under Part 4 (commencing with Section 9000) and is not barred under Section 9353 as to the part rejected.

(c) A debt is not due if it is established under Part 4 (commencing with Section 9000) and will become due on the passage of time. The term includes a debt payable in installments.

(Added by Stats. 1991, Ch. 1055, Sec. 31.)



11461

When all other debts have been paid and the estate is otherwise in a condition to be closed, on petition by an interested person, the court may make or modify an order or a combination of orders under this chapter that the court in its discretion determines is appropriate to provide adequately for a debt that is contingent, disputed, or not due, if the debt becomes absolute, established, or due. Notice of the hearing on the petition shall be given as provided in Section 1220 to the creditor whose debt is contingent, disputed, or not due, as well as to the persons provided in Section 11601.

(Added by Stats. 1991, Ch. 1055, Sec. 31.)



11462

Notwithstanding any other provision of this chapter, if the court determines that all interested persons agree to the manner of providing for a debt that is contingent, disputed, or not due and that the agreement reasonably protects all interested persons and will not extend administration of the estate unreasonably, the court shall approve the agreement.

(Added by Stats. 1991, Ch. 1055, Sec. 31.)



11463

The court may order an amount deposited in a financial institution, as provided in Chapter 3 (commencing with Section 9700) of Part 5, that would be payable if a debt that is contingent, disputed, or not due, were absolute, established, or due. The order shall provide that the amount deposited is subject to withdrawal only upon authorization of the court, to be paid to the creditor when the debt becomes absolute, established, or due, or to be distributed in the manner provided in Section 11642 if the debt does not become absolute or established.

(Added by Stats. 1991, Ch. 1055, Sec. 31.)



11464

(a) The court may order property in the estate distributed to a person entitled to it under the final order for distribution, if the person files with the court an assumption of liability for a contingent or disputed debt as provided in subdivision (b). The court may impose any other conditions the court in its discretion determines are just, including that the distributee give a security interest in all or part of the property distributed or that the distributee give a bond in an amount determined by the court.

(b) As a condition for an order under subdivision (a), each distributee shall file with the court a signed and acknowledged agreement assuming personal liability for the contingent or disputed debt and consenting to jurisdiction within this state for the enforcement of the debt if it becomes absolute or established. The personal liability of each distributee shall not exceed the fair market value on the date of distribution of the property received by the distributee, less the amount of liens and encumbrances. If there is more than one distributee, the personal liability of the distributees is joint and several.

(c) If the debt becomes absolute or established, it may be enforced against each distributee in the same manner as it could have been enforced against the decedent if the decedent had not died. In an action based on the debt, the distributee may assert any defense, cross-complaint, or setoff that would have been available to the decedent if the decedent had not died.

(d) The statute of limitations applicable to a contingent debt is tolled from the time the creditor s claim is filed until 30 days after the order for distribution becomes final. The signing of an agreement under subdivision (b) neither extends nor revives any limitation period.

(Added by Stats. 1991, Ch. 1055, Sec. 31.)



11465

(a) The court may order that a trustee be appointed to receive payment for a debt that is contingent, disputed, or not due. The court in determining the amount paid to the trustee shall compute the present value of the debt, giving consideration to a reasonable return on the amount to be invested. The trustee shall invest the payment in investments that would be proper for a personal representative or as authorized in the order.

(b) The trustee shall pay the debt as provided in the order. On completion of payment, any excess in possession of the trustee shall be distributed in the manner provided in Section 11642.

(Added by Stats. 1991, Ch. 1055, Sec. 31.)



11466

The court may order property in the estate distributed to a person entitled to it under the final order for distribution, if the person gives a bond conditioned on payment by the person of the amount of a contingent or disputed debt that becomes absolute or established. The amount of the bond shall be determined by the court, not to exceed the fair market value on the date of distribution of the property received by the distributee, less the amount of liens and encumbrances. In the case of a disputed debt or in the case of a contingent debt where litigation is required to establish the contingency, the cost of the bond is recoverable from the unsuccessful party as a cost of litigation.

(Added by Stats. 1991, Ch. 1055, Sec. 31.)



11467

The court may order that the administration of the estate continue until the contingency, dispute, or passage of time of a debt that is contingent, disputed, or not due is resolved.

(Added by Stats. 1991, Ch. 1055, Sec. 31.)









PART 10. DISTRIBUTION OF ESTATE

CHAPTER 1. Order for Distribution

ARTICLE 1. General Provisions

11600

The personal representative or an interested person may petition the court under this chapter for an order for preliminary or final distribution of the decedent s estate to the persons entitled thereto.

(Enacted by Stats. 1990, Ch. 79.)



11601

Notice of the hearing on the petition shall be given as provided in Section 1220 to all of the following persons:

(a) Each person listed in Section 1220.

(b) Each known heir whose interest in the estate would be affected by the petition.

(c) Each known devisee whose interest in the estate would be affected by the petition.

(d) The Attorney General, at the office of the Attorney General in Sacramento, if any portion of the estate is to escheat to the state and its interest in the estate would be affected by the petition.

(e) The Controller, if property is to be distributed to the state because there is no known beneficiary or if property is to be distributed to a beneficiary whose whereabouts is unknown. A copy of the latest account filed with the court shall be served on the Controller with the notice.

(Enacted by Stats. 1990, Ch. 79.)



11602

The personal representative or any interested person may oppose the petition.

(Enacted by Stats. 1990, Ch. 79.)



11603

(a) If the court determines that the requirements for distribution are satisfied, the court shall order distribution of the decedent s estate, or such portion as the court directs, to the persons entitled thereto.

(b) The order shall:

(1) Name the distributees and the share to which each is entitled.

(2) Provide that property distributed subject to a limitation or condition, including, but not limited to, an option granted under Chapter 16 (commencing with Section 9960) of Part 5, is distributed to the distributees subject to the terms of the limitation or condition.

(c) If the whereabouts of a distributee named in the order is unknown, the order shall provide for alternate distributees and the share to which each is entitled. The alternate distributees shall be the persons, to the extent known or reasonably ascertainable, who would be entitled under the decedent s will or under the laws of intestate succession if the distributee named in the order had predeceased the decedent, or in the case of a devise for a charitable purpose, under the doctrine of cy pres. If the distributee named in the order does not claim the share to which the distributee is entitled within five years after the date of the order, the distributee is deemed to have predeceased the decedent for the purpose of this section and the alternate distributees are entitled to the share as provided in the order.

(Amended by Stats. 2000, Ch. 17, Sec. 4.6. Effective January 1, 2001.)



11604

(a) This section applies where distribution is to be made to any of the following persons:

(1) The transferee of a beneficiary.

(2) Any person other than a beneficiary under an agreement, request, or instructions of a beneficiary or the attorney in fact of a beneficiary.

(b) The court on its own motion, or on motion of the personal representative or other interested person or of the public administrator, may inquire into the circumstances surrounding the execution of, and the consideration for, the transfer, agreement, request, or instructions, and the amount of any fees, charges, or consideration paid or agreed to be paid by the beneficiary.

(c) The court may refuse to order distribution, or may order distribution on any terms that the court deems just and equitable, if the court finds either of the following:

(1) The fees, charges, or consideration paid or agreed to be paid by a beneficiary are grossly unreasonable.

(2) The transfer, agreement, request, or instructions were obtained by duress, fraud, or undue influence.

(d) Notice of the hearing on the motion shall be served on the beneficiary and on the persons described in subdivision (a) at least 15 days before the hearing in the manner provided in Section 415.10 or 415.30 of the Code of Civil Procedure.

(Enacted by Stats. 1990, Ch. 79.)



11604.5

(a) This section applies when distribution from a decedent s estate is made to a transferee for value who acquires any interest of a beneficiary in exchange for cash or other consideration.

(b) For purposes of this section, a transferee for value is a person who satisfies both of the following criteria:

(1) He or she purchases the interest from a beneficiary for consideration pursuant to a written agreement.

(2) He or she, directly or indirectly, regularly engages in the purchase of beneficial interests in estates for consideration.

(c) This section does not apply to any of the following:

(1) A transferee who is a beneficiary of the estate or a person who has a claim to distribution from the estate under another instrument or by intestate succession.

(2) A transferee who is either the registered domestic partner of the beneficiary, or is related by blood, marriage, or adoption to the beneficiary or the decedent.

(3) A transaction made in conformity with the California Finance Lenders Law (Division 9 (commencing with Section 22000) of the Financial Code) and subject to regulation by the Department of Corporations.

(4) A transferee who is engaged in the business of locating missing or unknown heirs and who acquires an interest from a beneficiary solely in exchange for providing information or services associated with locating the heir or beneficiary.

(d) A written agreement is effective only if all of the following conditions are met:

(1) The executed written agreement is filed with the court not later than 30 days following the date of its execution or, if administration of the decedent s estate has not commenced, then within 30 days of issuance of the letters of administration or letters testamentary, but in no event later than 15 days prior to the hearing on the petition for final distribution. Prior to filing or serving that written agreement, the transferee for value shall redact any personally identifying information about the beneficiary, other than the name and address of the beneficiary, and any financial information provided by the beneficiary to the transferee for value on the application for cash or other consideration, from the agreement.

(2) If the negotiation or discussion between the beneficiary and the transferee for value leading to the execution of the written agreement by the beneficiary was conducted in a language other than English, the beneficiary shall receive the written agreement in English, together with a copy of the agreement translated into the language in which it was negotiated or discussed. The written agreement and the translated copy, if any, shall be provided to the beneficiary.

(3) The documents signed by, or provided to, the beneficiary are printed in at least 10-point type.

(4) The transferee for value executes a declaration or affidavit attesting that the requirements of this section have been satisfied, and the declaration or affidavit is filed with the court within 30 days of execution of the written agreement or, if administration of the decedent s estate has not commenced, then within 30 days of issuance of the letters of administration or letters testamentary, but in no event later than 15 days prior to the hearing on the petition for final distribution.

(5) Notice of the assignment is served on the personal representative or the attorney of record for the personal representative within 30 days of execution of the written agreement or, if general or special letters of administration or letters testamentary have not been issued, then within 30 days of issuance of the letters of administration or letters testamentary, but in no event later than 15 days prior to the hearing on the petition for final distribution.

(e) The written agreement shall include the following terms, in addition to any other terms:

(1) The amount of consideration paid to the beneficiary.

(2) A description of the transferred interest.

(3) If the written agreement so provides, the amount by which the transferee for value would have its distribution reduced if the beneficial interest assigned is distributed prior to a specified date.

(4) A statement of the total of all costs or fees charged to the beneficiary resulting from the transfer for value, including, but not limited to, transaction or processing fees, credit report costs, title search costs, due diligence fees, filing fees, bank or electronic transfer costs, or any other fees or costs. If all the costs and fees are paid by the transferee for value and are included in the amount of the transferred interest, then the statement of costs need not itemize any costs or fees. This subdivision shall not apply to costs, fees, or damages arising out of a material breach of the agreement or fraud by or on the part of the beneficiary.

(f) A written agreement shall not contain any of the following provisions and, if any such provision is included, that provision shall be null and void:

(1) A provision holding harmless the transferee for value, other than for liability arising out of fraud by the beneficiary.

(2) A provision granting to the transferee for value agency powers to represent the beneficiary s interest in the decedent s estate beyond the interest transferred.

(3) A provision requiring payment by the beneficiary to the transferee for value for services not related to the written agreement or services other than the transfer of interest under the written agreement.

(4) A provision permitting the transferee for value to have recourse against the beneficiary if the distribution from the estate in satisfaction of the beneficial interest is less than the beneficial interest assigned to the transferee for value, other than recourse for any expense or damage arising out of the material breach of the agreement or fraud by the beneficiary.

(g) The court on its own motion, or on the motion of the personal representative or other interested person, may inquire into the circumstances surrounding the execution of, and the consideration for, the written agreement to determine that the requirements of this section have been satisfied.

(h) The court may refuse to order distribution under the written agreement, or may order distribution on any terms that the court considers equitable, if the court finds that the transferee for value did not substantially comply with the requirements of this section, or if the court finds that any of the following conditions existed at the time of transfer:

(1) The fees, charges, or consideration paid or agreed to be paid by the beneficiary were grossly unreasonable.

(2) The transfer of the beneficial interest was obtained by duress, fraud, or undue influence.

(i) In addition to any remedy specified in this section, for any willful violation of the requirements of this section found to be committed in bad faith, the court may require the transferee for value to pay to the beneficiary up to twice the value paid for the assignment.

(j) Notice of the hearing on any motion brought under this section shall be served on the beneficiary and on the transferee for value at least 15 days before the hearing in the manner provided in Section 415.10 or 415.30 of the Code of Civil Procedure.

(k) If the decedent s estate is not subject to a pending court proceeding under the Probate Code in California, but is the subject of a probate proceeding in another state, the transferee for value shall not be required to submit to the court a copy of the written agreement as required under paragraph (1) of subdivision (d). If the written agreement is entered into in California or if the beneficiary is domiciled in California, that written agreement shall otherwise conform to the provisions of subdivisions (d), (e), and (f) in order to be effective.

(Added by Stats. 2005, Ch. 438, Sec. 1. Effective January 1, 2006.)



11605

When a court order made under this chapter becomes final, the order binds and is conclusive as to the rights of all interested persons.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Preliminary Distribution

11620

A petition for an order for preliminary distribution of all, or a portion of, the share of a decedent s estate to which a beneficiary is entitled may not be filed unless at least two months have elapsed after letters are first issued to a general personal representative.

(Enacted by Stats. 1990, Ch. 79.)



11621

(a) The court shall order distribution under this article if at the hearing it appears that the distribution may be made without loss to creditors or injury to the estate or any interested person.

(b) The order for distribution shall be stayed until any bond required by the court is filed.

(Enacted by Stats. 1990, Ch. 79.)



11622

(a) If the court orders distribution before four months have elapsed after letters are first issued to a general personal representative, the court shall require a bond. The bond shall be in the amount of the distribution.

(b) If the court orders distribution after four months have elapsed after letters are first issued to a general personal representative, the court may require a bond. The bond shall be in the amount the court orders.

(c) Any bond required by the court shall be given by the distributee and filed with the court. The bond shall be conditioned on payment of the distributee s proper share of the debts of the estate, not exceeding the amount distributed.

(Enacted by Stats. 1990, Ch. 79.)



11623

(a) Notwithstanding Section 11601, if authority is granted to administer the estate without court supervision under the Independent Administration of Estates Act, Part 6 (commencing with Section 10400):

(1) The personal representative may petition the court for an order for preliminary distribution on notice as provided in Section 1220. Notwithstanding subdivision (c) of Section 1220, the court may not dispense with notice unless the time for filing creditor claims has expired.

(2) The aggregate of all property distributed under this section shall not exceed 50 percent of the net value of the estate. For the purpose of this subdivision, net value of the estate means the excess of the value of the property in the estate, as determined by all inventories and appraisals on file with the court, over the total amount of all creditor claims and of all liens and encumbrances recorded or known to the personal representative not included in a creditor claim, excluding any estate tax lien occasioned by the decedent s death.

(b) Nothing in this section limits the authority of the personal representative to make preliminary distribution under other provisions of this chapter, whether or not authority is granted to administer the estate under the Independent Administration of Estates Act, Part 6 (commencing with Section 10400).

(Amended (as amended by Stats. 1990, Ch. 710) by Stats. 1991, Ch. 82, Sec. 30.5. Effective June 30, 1991. Operative July 1, 1991, by Sec. 31 of Ch. 82.)



11624

The costs of a proceeding under this article shall be paid by the distributee or the estate in proportions determined by the court.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 3. Final Distribution

11640

(a) When all debts have been paid or adequately provided for, or if the estate is insolvent, and the estate is in a condition to be closed, the personal representative shall file a petition for, and the court shall make, an order for final distribution of the estate.

(b) The court shall hear and determine and resolve in the order all questions arising under Section 21135 (ademption by satisfaction) or Section 6409 (advancements).

(c) If debts remain unpaid or not adequately provided for or if, for other reasons, the estate is not in a condition to be closed, the administration may continue for a reasonable time, subject to Chapter 1 (commencing with Section 12200) of Part 11 (time for closing estate).

(Amended by Stats. 2002, Ch. 138, Sec. 9. Effective January 1, 2003.)



11641

When an order settling a final account and for final distribution is entered, the personal representative may immediately distribute the property in the estate to the persons entitled to distribution, without further notice or proceedings.

(Enacted by Stats. 1990, Ch. 79.)



11642

Any property acquired or discovered after the court order for final distribution is made shall be distributed in the following manner:

(a) If the order disposes of the property, distribution shall be made in the manner provided in the order. The court may, in an appropriate case, require a supplemental account and make further instructions relating to the property.

(b) If the order does not dispose of the property, distribution shall be made either (1) in the manner ordered by the court on a petition for instructions or (2) under Section 12252 (administration after discharge) if the personal representative has been discharged.

(Enacted by Stats. 1990, Ch. 79.)









CHAPTER 2. Determination of Persons Entitled to Distribution

11700

At any time after letters are first issued to a general personal representative and before an order for final distribution is made, the personal representative, or any person claiming to be a beneficiary or otherwise entitled to distribution of a share of the estate, may file a petition for a court determination of the persons entitled to distribution of the decedent s estate. The petition shall include a statement of the basis for the petitioner s claim.

(Enacted by Stats. 1990, Ch. 79.)



11701

Notice of the hearing on the petition shall be given as provided in Section 1220 to all of the following persons:

(a) Each person listed in Section 1220.

(b) Each known heir whose interest in the estate would be affected by the petition.

(c) Each known devisee whose interest in the estate would be affected by the petition.

(d) The Attorney General, at the office of the Attorney General in Sacramento, if any portion of the estate is to escheat to the state and its interest in the estate would be affected by the petition.

(Enacted by Stats. 1990, Ch. 79.)



11702

(a) Any interested person may appear and, at or before the time of the hearing, file a written statement of the person s interest in the estate. The written statement may be in support of, or in opposition to, the petition. No other pleadings are necessary and the written statement of each claimant shall be deemed denied by each of the other claimants to the extent the written statements conflict.

(b) If a person fails timely to file a writen statement:

(1) The case is at issue notwithstanding the failure and the case may proceed on the petition and written statements filed by the time of the hearing, and no further pleadings by other persons are necessary.

(2) The person may not participate further in the proceeding for determination of persons entitled to distribution, but the person s interest in the estate is not otherwise affected.

(3) The person is bound by the decision in the proceeding.

(Enacted by Stats. 1990, Ch. 79.)



11703

The Attorney General shall be deemed to be a person entitled to distribution of the estate for purposes of this chapter if the estate involves or may involve any of the following:

(a) A charitable trust, other than a charitable trust with a designated trustee that may lawfully accept the trust.

(b) A devise for a charitable purpose without an identified beneficiary.

(c) An escheat to the State of California.

(Enacted by Stats. 1990, Ch. 79.)



11704

(a) The court shall consider as evidence in the proceeding any statement made in a petition filed under Section 11700 and any statement of interest filed under Section 11702. The court shall not hear or consider a petition filed after the time prescribed in Section 11700.

(b) (1) The personal representative may petition the court for authorization to participate, as necessary to assist the court, in the proceeding. Notice of the hearing on the petition shall be given to the persons identified in Section 11701 in the manner provided in Section 1220.

(2) The court may grant or deny this petition, in whole or in part, on the pleadings, without an evidentiary hearing or further discovery. A petition filed pursuant to this subdivision may be granted only upon a showing of good cause. The court shall determine the manner and capacity in which the personal representative may provide assistance in the proceeding. The court may direct the personal representative to file papers as a party to the proceeding, or to take other specified action, if deemed by the court to be necessary to assist the court.

(Amended by Stats. 2013, Ch. 84, Sec. 1. Effective January 1, 2014.)



11705

(a) The court shall make an order that determines the persons entitled to distribution of the decedent s estate and specifies their shares.

(b) When the court order becomes final it binds and is conclusive as to the rights of all interested persons.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 3. Distribution of Property in Estate

11750

(a) The personal representative is responsible for distribution of the property in the estate in compliance with the terms of the court order for distribution.

(b) A distributee may demand, sue for, and recover from the personal representative or any person in possession, property to which the distributee is entitled.

(c) A distribution of property made in compliance with the terms of the court order for distribution is valid as to a person acting in good faith and for a valuable consideration.

(Enacted by Stats. 1990, Ch. 79.)



11751

The personal representative shall obtain the receipt of the distributee for property in the estate distributed by the personal representative. In the case of real property, the personal representative shall record the court order for distribution or the personal representative s deed or both in the county in which the real property is located. Recordation of the order or deed is deemed to be a receipt of the distributee for the property.

(Enacted by Stats. 1990, Ch. 79.)



11752

If personal property in the possession of a distributee is subject to possession by the distributee for life only, the personal representative shall demand an inventory of the property from the distributee. On receipt, the personal representative shall file the inventory with the court and deliver a copy to any distributee of the remainder.

(Enacted by Stats. 1990, Ch. 79.)



11753

(a) Distribution in compliance with the court order entitles the personal representative to a full discharge with respect to property included in the order.

(b) The personal representative shall, before or at the time of the petition for discharge, file receipts for all property in the estate. In the case of real property, the personal representative shall file a statement that identifies the date and place of the recording and other appropriate recording information for the court order for distribution or the personal representative s deed.

(c) The court may excuse the filing of a receipt on a showing that the personal representative is unable, after reasonable effort, to obtain a receipt and that the property has been delivered to or is in the possession of the distributee.

(Enacted by Stats. 1990, Ch. 79.)



11754

Expenses of administration of the estate shall include reasonable storage, delivery, and shipping costs for distribution of tangible personal property to a distributee.

(Added by Stats. 1994, Ch. 806, Sec. 34. Effective January 1, 1995.)






CHAPTER 4. Deceased Distributee

11801

(a) Except as provided in subdivision (b), the share in a decedent s estate of a beneficiary who survives the decedent but who dies before distribution shall be distributed under this chapter with the same effect as though the distribution were made to the beneficiary while living.

(b) Subject to Section 21525, distribution may not be made under this chapter if the decedent s will provides that the beneficiary is entitled to take under the will only if the beneficiary survives the date of distribution or other period stated in the will and the beneficiary fails to survive the date of distribution or other period.

(Enacted by Stats. 1990, Ch. 79.)



11802

If a beneficiary satisfies the requirement of Section 11801, the beneficiary s share in the decedent s estate shall be distributed as follows:

(a) Except as otherwise provided in this section, distribution shall be made to the personal representative of the estate of the beneficiary for the purpose of administration in the estate of the beneficiary.

(b) If the beneficiary was issue of the decedent and died intestate while under the age of majority and not having been emancipated, distribution shall be made directly to the heirs of the beneficiary without administration in the estate of the beneficiary.

(c) If a person entitled to the beneficiary s share proceeds under Division 8 (commencing with Section 13000) (disposition of estate without administration), distribution shall be made under Division 8.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 5. Deposit with County Treasurer

11850

Subject to Section 11851, the personal representative may deposit property to be distributed with the county treasurer of the county in which the proceedings are pending in the name of the distributee in any of the following cases:

(a) The property remains in the possession of the personal representative unclaimed or the whereabouts of the distributee is unknown.

(b) The distributee refuses to give a receipt for the property.

(c) The distributee is a minor or incompetent person who has no guardian, conservator, or other fiduciary to receive the property or person authorized to give a receipt for the property.

(d) For any other reason the property cannot be distributed, and the personal representative desires discharge. Notwithstanding Section 11851, deposit may not be made under this subdivision except on court order.

(Enacted by Stats. 1990, Ch. 79.)



11851

(a) If property authorized by Section 11850 to be deposited with the county treasurer consists of money, the personal representative may deposit the money.

(b) If property authorized by Section 11850 to be deposited with the county treasurer consists of personal property other than money, the personal representative may not deposit the personal property except on court order. If it appears to the court that sale is for the benefit of interested persons, the court shall order the personal property sold, and the proceeds of sale, less expenses of sale allowed by the court, shall be deposited in the county treasury. If it appears to the court that sale is not for the benefit of interested persons, the court shall order the personal property deposited with the Controller, to be held subject to the provisions of Chapter 6 (commencing with Section 11900).

(Enacted by Stats. 1990, Ch. 79.)



11852

The county treasurer shall give a receipt for a deposit made under this chapter and is liable on the official bond of the county treasurer for the money deposited. The receipt has the same effect as if executed by the distributee.

(Enacted by Stats. 1990, Ch. 79.)



11853

If money is deposited or is already on deposit with the county treasurer, the personal representative shall deliver to the county treasurer a certified copy of the order for distribution.

(Enacted by Stats. 1990, Ch. 79.)



11854

(a) A person may claim money on deposit in the county treasury by filing a petition with the court that made the order for distribution. The petition shall show the person s claim or right to the property. Unless the petition is filed by the person named in the decree for distribution of a decedent s estate, or the legal representative of the person or the person s estate, the petition shall state the facts required to be stated in a petition for escheated property filed under Section 1355 of the Code of Civil Procedure. On the filing of the petition, the same proceedings shall be had as are required by that section, except that the hearing shall be ex parte unless the court orders otherwise.

(b) If so ordered by the court, a copy of the petition shall be served on the Attorney General. The Attorney General may answer the petition, at the Attorney General s discretion.

(c) If the court is satisfied that the claimant has a right to the property claimed, the court shall make an order establishing the right. On presentation of a certified copy of the order, the county auditor shall draw a warrant on the county treasurer for the amount of money covered by the order.

(d) A claim for money distributed in the estate of a deceased person made after the deposit of the property in the State Treasury is governed by the provisions of Chapter 3 (commencing with Section 1335) of Title 10 of Part 3 of the Code of Civil Procedure.

(Amended by Stats. 1994, Ch. 806, Sec. 35. Effective January 1, 1995.)






CHAPTER 6. Distribution to State

11900

(a) The court shall order property that is not ordered distributed to known beneficiaries to be distributed to the state.

(b) Insofar as practicable, any real property or tangible personal property shall be converted to money before distribution to the state.

(Enacted by Stats. 1990, Ch. 79.)



11901

If the court orders distribution of property in the decedent s estate to the state, and the order includes words that otherwise create a trust in favor of unknown or unidentified persons as a class, the distribution shall vest in the state both legal and equitable title to the property.

(Enacted by Stats. 1990, Ch. 79.)



11902

(a) If the court orders distribution to the state, the personal representative shall promptly:

(1) Deliver any money to the State Treasurer.

(2) Deliver any personal property other than money to the Controller for deposit in the State Treasury.

(3) Cause a certified copy of the order to be recorded in the office of the county recorder of each county in which any real property is located.

(b) At the time of making a delivery of property or recordation under this section, the personal representative shall deliver to the Controller a certified copy of the order for distribution together with a statement of the date and place of each recording and other appropriate recording information.

(Enacted by Stats. 1990, Ch. 79.)



11903

(a) Property distributed to the state shall be held by the Treasurer for a period of five years from the date of the order for distribution, within which time any person may claim the property in the manner provided by Title 10 (commencing with Section 1300) of Part 3 of the Code of Civil Procedure.

(b) A person who does not claim the property within the time prescribed in this section is forever barred, and the property vests absolutely in the state, subject to the provisions of Title 10 (commencing with Section 1300) of Part 3 of the Code of Civil Procedure.

(Enacted by Stats. 1990, Ch. 79.)



11904

No deposit of property in an estate shall be made in the county treasury by a personal representative if any other property in the estate is to be or has been distributed to the state under this chapter, but the property that would otherwise be deposited in the county treasury shall be transmitted promptly to the State Treasurer or Controller as provided in this chapter.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 7. Partition or Allotment of Property

11950

(a) If two or more beneficiaries are entitled to the distribution of undivided interests in property and have not agreed among themselves to a partition, allotment, or other division of the property, any of them, or the personal representative at the request of any of them, may petition the court to make a partition, allotment, or other division of the property that will be equitable and will avoid the distribution of undivided interests.

(b) A proceeding under this chapter is limited to interests in the property that are subject to administration and does not include other interests except to the extent the owners of other interests in the property consent to be bound by the partition, allotment, or other division.

(Enacted by Stats. 1990, Ch. 79.)



11951

(a) A petition under this chapter may be filed at any time before an order for distribution of the affected property becomes final.

(b) The petition shall:

(1) Describe the property.

(2) State the names of the persons having or claiming undivided interests.

(3) Describe the undivided interests, so far as known to the petitioner.

(Enacted by Stats. 1990, Ch. 79.)



11952

(a) Notice of the hearing on the petition shall be given as provided in Section 1220 to the personal representative and to the persons entitled to distribution of the undivided interests.

(b) At the hearing the persons entitled to distribution of the undivided interests shall be considered the parties to the proceeding whether or not they have appeared or filed a responsive pleading. No one shall be considered as a plaintiff or as a defendant.

(c) Any objection to the jurisdiction of the court shall be made and resolved in the manner prescribed in Part 19 (commencing with Section 850) of Division 2.

(Amended by Stats. 2003, Ch. 32, Sec. 12. Effective January 1, 2004.)



11953

(a) The court shall partition, allot, or otherwise divide the property so that each party receives property with a value proportionate to the value of the party s interest in the whole.

(b) The court may direct the personal representative to sell property where, under the circumstances, sale would be more equitable than partition and where the property cannot conveniently be allotted to any one party. The sale shall be conducted in the same manner as other sales made during administration of an estate.

(c) Any two or more parties may agree to accept undivided interests.

(Enacted by Stats. 1990, Ch. 79.)



11954

(a) The court, in its discretion, may appoint one or three referees to partition property capable of being partitioned, if requested to do so by a party. The number of referees appointed must conform to the request of at least one of the parties.

(b) The referees shall have the powers and perform the duties of referees in, and the court shall have the same powers with respect to their report as in, partition actions under Title 10.5 (commencing with Section 872.010) of Part 2 of the Code of Civil Procedure.

(Enacted by Stats. 1990, Ch. 79.)



11955

The expenses of partition shall be equitably apportioned by the court among the parties, but each party must pay the party s own attorney s fees. The amount charged to each party shall be included and specified in the order and, to the extent unpaid, constitutes a lien on the property allotted to the party.

(Enacted by Stats. 1990, Ch. 79.)



11956

(a) The partition, allotment, or other division made by the court shall control in proceedings for distribution, unless modified for good cause on reasonable notice.

(b) The proceedings leading to the partition, allotment, or other division may be reviewed on appeal from the order for distribution.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 8. Interest and Income Accruing During Administration

12000

The provisions of this chapter apply where the intention of the testator is not otherwise indicated by the will.

(Enacted by Stats. 1990, Ch. 79.)



12001

If interest is payable under this chapter, the rate of interest is three percentage points less than the legal rate on judgments in effect one year after the date of the testator s death and shall not be recomputed in the event of a change in the applicable rate thereafter.

(Amended by Stats. 1992, Ch. 871, Sec. 14. Effective January 1, 1993.)



12002

(a) Except as provided in this section, a specific devise does not bear interest.

(b) A specific devise carries with it income on the devised property from the date of death, less expenses attributable to the devised property during administration of the estate. For purposes of this section, expenses attributable to property are expenses that result directly from the use or ownership of the property, including property tax and tax on the income from the property, but excluding estate and generation-skipping transfer taxes.

(c) If income of specifically devised property is not sufficient to pay expenses attributable to the property, the deficiency shall be paid out of the estate until the property is distributed to the devisee or the devisee takes possession of or occupies the property, whichever occurs first. To the extent a deficiency paid out of the estate is attributable to the period that commences one year after the testator s death, whether paid during or after expiration of the one year period following the date of death, the amount paid is a charge against the share of the devisee, and the personal representative has an equitable lien on the specifically devised property as against the devisee in the amount paid.

(d) If specifically devised property is sold during administration of the estate, the devisee is entitled to the net income from the property until the date of sale, and to interest on the net sale proceeds thereafter, but no interest accrues during the first year after the testator s death.

(Enacted by Stats. 1990, Ch. 79.)



12003

If a general pecuniary devise, including a general pecuniary devise in trust, is not distributed within one year after the testator s death, the devise bears interest thereafter.

(Enacted by Stats. 1990, Ch. 79.)



12004

(a) An annuity commences at the testator s death and shall be paid at the end of the annual, monthly, or other specified period.

(b) If an annuity is not paid at the end of the specified period, it bears interest thereafter, but no interest accrues during the first year after the testator s death.

(Enacted by Stats. 1990, Ch. 79.)



12005

A devisee of a devise for maintenance is entitled to interest on the amount of any unpaid accumulations of the payments held by the personal representative on each anniversary of the testator s death, computed from the date of the anniversary.

(Enacted by Stats. 1990, Ch. 79.)



12006

Net income received during administration not paid under other provisions of this chapter and not otherwise devised shall be distributed pro rata as income among all distributees who receive either residuary or intestate property. If a distributee takes for life or for a term of years, the pro rata share of income belongs to the tenant for life or for the term of years.

(Enacted by Stats. 1990, Ch. 79.)



12007

This chapter does not apply in cases where the decedent died before July 1, 1989. In cases where the decedent died before July 1, 1989, the applicable law in effect before July 1, 1989, continues to apply.

(Enacted by Stats. 1990, Ch. 79.)









PART 11. CLOSING ESTATE ADMINISTRATION

CHAPTER 1. Time for Closing Estate

12200

The personal representative shall either petition for an order for final distribution of the estate or make a report of status of administration not later than the following times:

(a) In an estate for which a federal estate tax return is not required, within one year after the date of issuance of letters.

(b) In an estate for which a federal estate tax return is required, within 18 months after the date of issuance of letters.

(Enacted by Stats. 1990, Ch. 79.)



12201

If a report of status of administration is made under Section 12200:

(a) The report shall show the condition of the estate, the reasons why the estate cannot be distributed and closed, and an estimate of the time needed to close administration of the estate.

(b) The report shall be filed with the court. Notice of hearing of the report shall be given as provided in Section 1220 to persons then interested in the estate, and shall include a statement in not less than 10-point boldface type or a reasonable equivalent thereof if printed, or in all capital letters if not printed, in substantially the following words: YOU HAVE THE RIGHT TO PETITION FOR AN ACCOUNT UNDER SECTION 10950 OF THE CALIFORNIA PROBATE CODE.

(c) On the hearing of the report, the court may order either of the following:

(1) That the administration of the estate continue for the time and on the terms and conditions that appear reasonable, including an account under Section 10950, if the court determines that continuation of administration is in the best interests of the estate or of interested persons.

(2) That the personal representative shall petition for final distribution.

(Enacted by Stats. 1990, Ch. 79.)



12202

(a) The court may, on petition of any interested person or on its own motion, for good cause shown on the record, cite the personal representative to appear before the court and show the condition of the estate and the reasons why the estate cannot be distributed and closed.

(b) On the hearing of the citation, the court may either order the administration of the estate to continue or order the personal representative to petition for final distribution, as provided in Section 12201.

(Amended by Stats. 1996, Ch. 563, Sec. 28. Effective January 1, 1997.)



12203

(a) For purposes of this chapter, continuation of the administration of the estate in order to pay a family allowance is not in the best interests of the estate or interested persons unless the court determines both of the following:

(1) The family allowance is needed by the recipient to pay for necessaries of life, including education so long as pursued to advantage.

(2) The needs of the recipient for continued family allowance outweigh the needs of the decedent s beneficiaries whose interests would be adversely affected by continuing the administration of the estate for this purpose.

(b) Nothing in this section shall be construed to authorize continuation of a family allowance beyond the time prescribed in Section 6543.

(c) Nothing in this section limits the power of the court to order a preliminary distribution of the estate.

(Enacted by Stats. 1990, Ch. 79.)



12204

Failure of the personal representative to comply with an order made under this chapter is grounds for removal from office.

(Enacted by Stats. 1990, Ch. 79.)



12205

(a) The court may reduce the compensation of the personal representative or the attorney for the personal representative by an amount the court determines to be appropriate if the court makes all of the following determinations:

(1) The time taken for administration of the estate exceeds the time required by this chapter or prescribed by the court.

(2) The time taken was within the control of the personal representative or attorney whose compensation is being reduced.

(3) The delay was not in the best interest of the estate or interested persons.

(b) An order under this section reducing compensation may be made regardless of whether the compensation otherwise allowable under Part 7 (commencing with Section 10800) would be reasonable compensation for the services rendered by the personal representative or attorney.

(c) An order under this section may be made at any of the following hearings:

(1) The hearing for final distribution.

(2) The hearing for an allowance on the compensation of the personal representative or attorney.

(d) In making a determination under this section, the court shall take into account any action taken under Section 12202 as a result of a previous delay.

(Amended by Stats. 1990, Ch. 710, Sec. 42. Operative July 1, 1991, by Sec. 48 of Ch. 710.)



12206

A limitation in a will of the time for administration of an estate is directory only and does not limit the power of the personal representative or the court to continue administration of the estate beyond the time limitation in the will if the continuation is necessary.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 2. Discharge of Personal Representative

12250

(a) When the personal representative has complied with the terms of the order for final distribution and has filed the appropriate receipts or the court has excused the filing of a receipt as provided in Section 11753, the court shall, on ex parte petition, make an order discharging the personal representative from all liability incurred thereafter.

(b) Nothing in this section precludes discharge of the personal representative for distribution made without prior court order, so long as the terms of the order for final distribution are satisfied.

(Enacted by Stats. 1990, Ch. 79.)



12251

(a) At any time after appointment of a personal representative and whether or not letters have been issued, if it appears there is no property of any kind belonging to the estate and subject to administration, the personal representative may petition for the termination of further proceedings and for discharge of the personal representative. The petition shall state the facts required by this subdivision.

(b) Notice of the hearing on the petition shall be given as provided in Section 1220 to all interested persons.

(c) If it appears to the satisfaction of the court on the hearing that the facts stated in the petition are true, the court shall make an order terminating the proceeding and discharging the personal representative.

(Enacted by Stats. 1990, Ch. 79.)



12252

If subsequent administration of an estate is necessary after the personal representative has been discharged because other property is discovered or because it becomes necessary or proper for any other cause, both of the following shall apply:

(a) The court shall appoint as personal representative the person entitled to appointment in the same order as is directed in relation to an original appointment, except that the person who served as personal representative at the time of the order of discharge has priority.

(b) Notice of hearing of the appointment shall be given as provided in Section 1220 to the person who served as personal representative at the time of the order of discharge and to other interested persons. If property has been distributed to the State of California, a copy of any petition for subsequent appointment of a personal representative and the notice of hearing shall be given as provided in Section 1220 to the Controller.

(Amended by Stats. 2009, Ch. 8, Sec. 3. Effective January 1, 2010.)









PART 12. ADMINISTRATION OF ESTATES OF MISSING PERSONS PRESUMED DEAD

12400

Unless the provision or context otherwise requires, as used in this part, missing person means a person who is presumed to be dead under Section 12401.

(Enacted by Stats. 1990, Ch. 79.)



12401

In proceedings under this part, a person who has not been seen or heard from for a continuous period of five years by those who are likely to have seen or heard from that person, and whose absence is not satisfactorily explained after diligent search or inquiry, is presumed to be dead. The person s death is presumed to have occurred at the end of the period unless there is sufficient evidence to establish that death occurred earlier.

(Enacted by Stats. 1990, Ch. 79.)



12402

Subject to the provisions of this part, the estate of a missing person may be administered in the manner provided generally for the administration of estates of deceased persons.

(Enacted by Stats. 1990, Ch. 79.)



12403

(a) If the missing person was a resident of this state when last seen or heard from, the superior court of the county of the person s last known place of residence has jurisdiction for the purposes of this part.

(b) If the missing person was a nonresident of this state when last seen or heard from, the superior court of a county where real property of the missing person is located, or of a county where personal property is located if the missing person has no real property in this state, has jurisdiction for the purposes of this part.

(Enacted by Stats. 1990, Ch. 79.)



12404

(a) A petition may be filed in the court having jurisdiction under Section 12403 for the administration of the estate of a missing person.

(b) The petition may be filed by any person who may be appointed as a personal representative, other than a person described in subdivision (r) of Section 8461.

(c) In addition to the matters otherwise required in a petition for administration of the estate, the petition shall state all of the following:

(1) The last known place of residence and the last known address of the missing person.

(2) The time and circumstances when the missing person was last seen or heard from.

(3) That the missing person has not been seen or heard from for a continuous period of five years by the persons likely to have seen or heard from the missing person (naming them and their relationship to the missing person) and that the whereabouts of the missing person is unknown to those persons and to the petitioner.

(4) A description of the search or the inquiry made concerning the whereabouts of the missing person.

(Enacted by Stats. 1990, Ch. 79.)



12405

Notice of hearing shall be served and published, and proof made, in the same manner as in proceedings for administration of the estate of a decedent, except that notice of hearing on the petition shall also be sent by registered mail to the missing person at his or her last known address.

(Enacted by Stats. 1990, Ch. 79.)



12406

(a) At the hearing, the court shall determine whether the alleged missing person is a person who is presumed to be dead under Section 12401. The court may receive evidence and consider the affidavits and depositions of persons likely to have seen or heard from or know the whereabouts of the alleged missing person.

(b) If the court is not satisfied that a diligent search or inquiry has been made for the missing person, the court may order the petitioner to conduct a diligent search or inquiry and to report the results. The court may order the search or inquiry to be made in any manner that the court determines to be advisable, including any or all of the following methods:

(1) Inserting in one or more suitable newspapers or other periodicals a notice requesting information from any person having knowledge of the whereabouts of the missing person.

(2) Notifying law enforcement officials and public welfare agencies in appropriate locations of the disappearance of the missing person.

(3) Engaging the services of an investigator.

(c) The costs of a search ordered by the court pursuant to subdivision (b) shall be paid by the estate of the missing person, but if there is no administration, the court in its discretion may order the petitioner to pay the costs.

(Enacted by Stats. 1990, Ch. 79.)



12407

(a) If the court finds that the alleged missing person is a person presumed to be dead under Section 12401, the court shall do both of the following:

(1) Appoint a personal representative for the estate of the missing person in the manner provided for the estates of deceased persons.

(2) Determine the date of the missing person s death.

(b) The personal representative shall administer the estate of the missing person in the same general manner and method of procedure, and with the same force and effect, as provided for the administration of the estates of deceased persons, except as otherwise provided in this part.

(Enacted by Stats. 1990, Ch. 79.)



12408

(a) If the missing person reappears:

(1) The missing person may recover property of the missing person s estate in the possession of the personal representative, less fees, costs, and expenses thus far incurred.

(2) The missing person may recover from distributees any property of the missing person s estate that is in their possession, or the value of distributions received by them, to the extent that recovery from distributees is equitable in view of all the circumstances, but an action under this paragraph is forever barred five years after the time the distribution was made.

(b) The remedies available to the missing person under subdivision (a) are exclusive, except for any remedy the missing person may have by reason of fraud or intentional wrongdoing.

(c) Except as provided in subdivisions (a) and (b), the order for final distribution, when it becomes final, is conclusive as to the rights of the missing person, the rights of the beneficiaries of the missing person, and the rights of all other persons interested in the estate.

(d) If a dispute arises as to the identity of a person claiming to be a reappearing missing person, the person making the claim or any other interested person may file a petition under Section 11700, notwithstanding the limitations of time prescribed in Section 11700, for the determination of the identity of the person claiming to be the reappearing missing person.

(Enacted by Stats. 1990, Ch. 79.)






PART 13. NONDOMICILIARY DECEDENTS

CHAPTER 1. Definitions

12500

Unless the provision or context otherwise requires, the definitions in this chapter govern the construction of this part.

(Enacted by Stats. 1990, Ch. 79.)



12501

Ancillary administration means proceedings in this state for administration of the estate of a nondomiciliary decedent.

(Enacted by Stats. 1990, Ch. 79.)



12502

Foreign nation means a jurisdiction other than a state of the United States.

(Enacted by Stats. 1990, Ch. 79.)



12503

Foreign nation personal representative means a personal representative appointed in a jurisdiction other than a state of the United States.

(Enacted by Stats. 1990, Ch. 79.)



12504

Local personal representative means a nondomiciliary decedent s personal representative appointed in this state.

(Enacted by Stats. 1990, Ch. 79.)



12505

Nondomiciliary decedent means a person who dies domiciled in a sister state or foreign nation.

(Enacted by Stats. 1990, Ch. 79.)



12506

Sister state means a state other than this state.

(Enacted by Stats. 1990, Ch. 79.)



12507

Sister state personal representative means a personal representative appointed in a sister state.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 2. Ancillary Administration

ARTICLE 1. Opening Ancillary Administration

12510

Any interested person, or a sister state or foreign nation personal representative, may commence an ancillary administration proceeding by a petition to the court for either or both of the following:

(a) Probate of the nondomiciliary decedent s will.

(b) Appointment of a local personal representative.

(Enacted by Stats. 1990, Ch. 79.)



12511

The proper county for an ancillary administration proceeding under this chapter is the county determined pursuant to Section 7052.

(Enacted by Stats. 1990, Ch. 79.)



12512

Notice of an ancillary administration proceeding shall be given and, except as provided in Article 2 (commencing with Section 12520), the same proceedings had as in the case of a petition for probate of a will or appointment of a personal representative of a person who dies domiciled in this state.

(Enacted by Stats. 1990, Ch. 79.)



12513

If the decedent dies while domiciled in a sister state, a personal representative appointed by a court of the decedent s domicile has priority over all other persons except where the decedent s will nominates a different person to be the personal representative in this state. The sister state personal representative may nominate another person as personal representative and the nominee has the same priority as the sister state personal representative.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Probate of Nondomiciliary Decedent’s Will Admitted to Probate in Sister State or Foreign Nation

12520

(a) If a nondomiciliary decedent s will has been admitted to probate in a sister state or foreign nation and satisfies the requirements of this article, probate of the will in an ancillary administration proceeding is governed by this article.

(b) If a nondomiciliary decedent s will has been admitted to probate in a sister state or foreign nation, but does not satisfy the requirements of this article, the will may be probated in an ancillary administration proceeding pursuant to Part 2 (commencing with Section 8000).

(Enacted by Stats. 1990, Ch. 79.)



12521

(a) A petition for probate of a nondomiciliary decedent s will under this article shall include both of the following:

(1) The will or an authenticated copy of the will.

(2) An authenticated copy of the order admitting the will to probate in the sister state or foreign nation or other evidence of the establishment or proof of the will in accordance with the law of the sister state or foreign nation.

(b) As used in this section, authenticated copy means a copy that satisfies the requirements of Article 2 (commencing with Section 1530) of Chapter 2 of Division 11 of the Evidence Code.

(Enacted by Stats. 1990, Ch. 79.)



12522

If a will of a nondomiciliary decedent was admitted to probate, or established or proved, in accordance with the laws of a sister state, the court shall admit the will to probate in this state, and may not permit a contest or revocation of probate, unless one or more of the following are shown:

(a) The determination in the sister state is not based on a finding that at the time of death the decedent was domiciled in the sister state.

(b) One or more interested parties were not given notice and an opportunity for contest in the proceedings in the sister state.

(c) The determination in the sister state is not final.

(Enacted by Stats. 1990, Ch. 79.)



12523

(a) Except as provided in subdivision (b), if a will of a nondomiciliary decedent was admitted to probate, or established or proved, in accordance with the laws of a foreign nation, the court shall admit the will to probate in this state, and may not permit a contest or revocation of probate, if it appears from the order admitting the will to probate in the foreign nation, or otherwise appears, that all of the following conditions are satisfied:

(1) The determination in the foreign nation is based on a finding that at the time of death the decedent was domiciled in the foreign nation.

(2) All interested parties were given notice and an opportunity for contest in the proceedings in the foreign nation.

(3) The determination in the foreign nation is final.

(b) The court may refuse to admit the will, even though it is shown to satisfy the conditions provided in subdivision (a), where the order admitting the will was made under a judicial system that does not provide impartial tribunals or procedures compatible with the requirements of due process of law.

(Enacted by Stats. 1990, Ch. 79.)



12524

A nondomiciliary decedent s will admitted to probate under this article has the same force and effect as the will of a person who dies while domiciled in this state that is admitted to probate in this state.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 3. Application of General Provisions

12530

Except to the extent otherwise provided in this chapter, ancillary administration of a decedent s estate is subject to all other provisions of this code concerning the administration of the decedent s estate, including, but not limited to, opening estate administration, inventory and appraisal, creditor claims, estate management, independent administration, compensation, accounts, payment of debts, distribution, and closing estate administration.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 4. Distribution of Property to Sister State Personal Representative

12540

(a) If a person dies while domiciled in a sister state, the court in an ancillary administration proceeding may make an order for preliminary or final distribution of all or part of the decedent s personal property in this state to the sister state personal representative if distribution is in the best interest of the estate or interested persons.

(b) The court order shall be made in the manner and pursuant to the procedure provided in, and is subject to the provisions of, Chapter 1 (commencing with Section 11600) of Part 10.

(Enacted by Stats. 1990, Ch. 79.)



12541

If necessary to make distribution pursuant to this article, real property in the nondomiciliary decedent s estate may be sold and the court may order the proceeds to be distributed to the sister state personal representative. The sale shall be made in the same manner as other sales of real property of a decedent.

(Enacted by Stats. 1990, Ch. 79.)



12542

If the nondomiciliary decedent s estate in the sister state where the decedent was domiciled is insolvent, distribution may be made only to the sister state personal representative and not to the beneficiaries.

(Enacted by Stats. 1990, Ch. 79.)









CHAPTER 3. Collection of Personal Property of Small Estate by Sister State Personal Representative Without Ancillary Administration

12570

If a nondomiciliary decedent s property in this state satisfies the requirements of Section 13100, a sister state personal representative may, without petitioning for ancillary administration, use the affidavit procedure provided by Chapter 3 (commencing with Section 13100) of Part 1 of Division 8 to collect personal property of the decedent.

(Enacted by Stats. 1990, Ch. 79.)



12571

The effect of payment, delivery, or transfer of personal property to the sister state personal representative pursuant to this chapter, and the effect of failure to do so, are governed by Chapter 3 (commencing with Section 13100) of Part 1 of Division 8.

(Enacted by Stats. 1990, Ch. 79.)



12572

The sister state personal representative may bring an action against a holder of the decedent s property, and may be awarded attorney s fees, as provided in subdivision (b) of Section 13105.

(Enacted by Stats. 1990, Ch. 79.)



12573

A sister state personal representative who takes property by affidavit under this chapter is not liable as a person to whom payment, delivery, or transfer of the decedent s property is made under Section 13109 or 13110 to the extent that the sister state personal representative restores the property to the nondomiciliary decedent s estate in the sister state in compliance with Section 13111.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 4. Jurisdiction Over Foreign Personal Representative

12590

A sister state personal representative or foreign nation personal representative submits personally in a representative capacity to the jurisdiction of the courts of this state in any proceeding relating to the estate by any of the following actions:

(a) Filing a petition for ancillary administration.

(b) Receiving money or other personal property pursuant to Chapter 3 (commencing with Section 12570). Jurisdiction under this subdivision is limited to the amount of money and the value of personal property received.

(c) Doing any act in this state as a personal representative that would have given this state jurisdiction over the personal representative as an individual.

(Enacted by Stats. 1990, Ch. 79.)



12591

A sister state personal representative or foreign nation personal representative is subject to the jurisdiction of the courts of this state in a representative capacity to the same extent that the nondomiciliary decedent was subject to jurisdiction at the time of death.

(Enacted by Stats. 1990, Ch. 79.)












DIVISION 8. DISPOSITION OF ESTATE WITHOUT ADMINISTRATION

PART 1. COLLECTION OR TRANSFER OF SMALL ESTATE WITHOUT ADMINISTRATION

CHAPTER 1. Definitions

13000

Unless the provision or context otherwise requires, the definitions in this chapter govern the construction of this part.

(Enacted by Stats. 1990, Ch. 79.)



13002

Holder of the decedent s property or holder means, with respect to any particular item of property of the decedent, the person owing money to the decedent, having custody of tangible personal property of the decedent, or acting as registrar or transfer agent of the evidences of a debt, obligation, interest, right, security, or chose in action belonging to the decedent.

(Enacted by Stats. 1990, Ch. 79.)



13004

(a) Particular item of property means:

(1) Particular personal property of the decedent which is sought to be collected, received, or transferred by the successor of the decedent under Chapter 3 (commencing with Section 13100).

(2) Particular real property of the decedent, or particular real and personal property of the decedent, for which the successor of the decedent seeks a court order determining succession under Chapter 4 (commencing with Section 13150).

(3) Particular real property of the decedent with respect to which the successor of the decedent files an affidavit of succession under Chapter 5 (commencing with Section 13200).

(b) Subject to subdivision (a), particular item of property includes all interests specified in Section 62.

(Amended by Stats. 1991, Ch. 1055, Sec. 32.)



13005

Property of the decedent, decedent s property, money due the decedent, and similar phrases, include property that becomes part of the decedent s estate on the decedent s death, whether by designation of the estate as beneficiary under an insurance policy on the decedent s life or under the decedent s retirement plan, or otherwise.

(Added by Stats. 1991, Ch. 1055, Sec. 33.)



13006

Successor of the decedent means:

(a) If the decedent died leaving a will, the sole beneficiary or all of the beneficiaries who succeeded to a particular item of property of the decedent under the decedent s will. For the purposes of this part, a trust is a beneficiary under the decedent s will if the trust succeeds to the particular item of property under the decedent s will.

(b) If the decedent died without a will, the sole person or all of the persons who succeeded to the particular item of property of the decedent under Sections 6401 and 6402 or, if the law of a sister state or foreign nation governs succession to the particular item of property, under the law of the sister state or foreign nation.

(Amended by Stats. 1991, Ch. 1055, Sec. 34.)



13007

Proceeding means either that a petition is currently pending in this state for administration of a decedent s estate under Division 7 (commencing with Section 7000), a special administrator for the decedent s estate has been appointed in this state and is now serving, or a personal representative for the decedent s estate has been appointed in this state with general powers. Proceeding does not include a petition for administration which was dismissed without the appointment of a personal representative, any proceeding under Division 8 (commencing with Section 13000), or any action or proceeding in another state.

(Added by Stats. 1992, Ch. 871, Sec. 15. Effective January 1, 1993.)






CHAPTER 2. General Provisions

13050

(a) For the purposes of this part:

(1) Any property or interest or lien thereon which, at the time of the decedent s death, was held by the decedent as a joint tenant, or in which the decedent had a life or other interest terminable upon the decedent s death, or which was held by the decedent and passed to the decedent s surviving spouse pursuant to Section 13500, shall be excluded in determining the property or estate of the decedent or its value. This excluded property shall include, but not be limited to, property in a trust revocable by the decedent during his or her lifetime.

(2) A multiple-party account to which the decedent was a party at the time of the decedent s death shall be excluded in determining the property or estate of the decedent or its value, whether or not all or a portion of the sums on deposit are community property, to the extent that the sums on deposit belong after the death of the decedent to a surviving party, P.O.D. payee, or beneficiary. For the purposes of this paragraph, the terms multiple-party account, party, P.O.D. payee, and beneficiary are defined in Article 2 (commencing with Section 5120) of Chapter 1 of Part 2 of Division 5.

(b) For the purposes of this part, all of the following property shall be excluded in determining the property or estate of the decedent or its value:

(1) Any vehicle registered under Division 3 (commencing with Section 4000) of the Vehicle Code or titled under Division 16.5 (commencing with Section 38000) of the Vehicle Code.

(2) Any vessel numbered under Division 3.5 (commencing with Section 9840) of the Vehicle Code.

(3) Any manufactured home, mobilehome, commercial coach, truck camper, or floating home registered under Part 2 (commencing with Section 18000) of Division 13 of the Health and Safety Code.

(c) For the purposes of this part, the value of the following property shall be excluded in determining the value of the decedent s property in this state:

(1) Any amounts due to the decedent for services in the Armed Forces of the United States.

(2) The amount, not exceeding fifteen thousand dollars ($15,000), of salary or other compensation, including compensation for unused vacation, owing to the decedent for personal services from any employment.

(Amended by Stats. 2011, Ch. 117, Sec. 3. Effective January 1, 2012.)



13051

For the purposes of this part:

(a) The guardian or conservator of the estate of a person entitled to any of the decedent s property may act on behalf of the person without authorization or approval of the court in which the guardianship or conservatorship proceeding is pending.

(b) The trustee of a trust may act on behalf of the trust. In the case of a trust that is subject to continuing jurisdiction of the court pursuant to Chapter 4 (commencing with Section 17300) of Part 5 of Division 9, the trustee may act on behalf of the trust without the need to obtain approval of the court.

(c) If the decedent s will authorizes a custodian under the Uniform Gifts to Minors Act or the Uniform Transfers to Minors Act of any state to receive a devise to a beneficiary, the custodian may act on behalf of the beneficiary until such time as the custodianship terminates.

(d) A sister state personal representative may act on behalf of the beneficiaries as provided in Chapter 3 (commencing with Section 12570) of Part 13 of Division 7.

(e) The attorney in fact authorized under a durable power of attorney may act on behalf of the beneficiary giving the power of attorney.

(Amended by Stats. 1991, Ch. 1055, Sec. 35.)



13052

In making an appraisal for the purposes of this part, the probate referee shall use the date of the decedent s death as the date of valuation of the property.

(Enacted by Stats. 1990, Ch. 79.)



13053

(a) Except as provided in subdivision (b), this part applies whether the decedent died before, on, or after July 1, 1987.

(b) This part does not apply and the law in effect at the time of payment, delivery, or transfer shall apply if the payment, delivery, or transfer was made prior to July 1, 1987, pursuant to former Probate Code Sections 630 to 632, inclusive, repealed by Chapter 783 of the Statutes of 1986.

(Enacted by Stats. 1990, Ch. 79.)



13054

A reference in any statute of this state or in a written instrument, including a will or trust, to a provision of former Sections 630 to 632, inclusive, repealed by Chapter 783, Statutes of 1986, shall be deemed to be a reference to the comparable provisions of Chapter 3 (commencing with Section 13100).

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 3. Affidavit Procedure for Collection or Transfer of Personal Property

13100

Excluding the property described in Section 13050, if the gross value of the decedent s real and personal property in this state does not exceed one hundred fifty thousand dollars ($150,000) and if 40 days have elapsed since the death of the decedent, the successor of the decedent may, without procuring letters of administration or awaiting probate of the will, do any of the following with respect to one or more particular items of property:

(a) Collect any particular item of property that is money due the decedent.

(b) Receive any particular item of property that is tangible personal property of the decedent.

(c) Have any particular item of property that is evidence of a debt, obligation, interest, right, security, or chose in action belonging to the decedent transferred, whether or not secured by a lien on real property.

(Amended by Stats. 2011, Ch. 117, Sec. 4. Effective January 1, 2012.)



13101

(a) To collect money, receive tangible personal property, or have evidences of a debt, obligation, interest, right, security, or chose in action transferred under this chapter, an affidavit or a declaration under penalty of perjury under the laws of this state shall be furnished to the holder of the decedent s property stating all of the following:

(1) The decedent s name.

(2) The date and place of the decedent s death.

(3) At least 40 days have elapsed since the death of the decedent, as shown in a certified copy of the decedent s death certificate attached to this affidavit or declaration.

(4) Either of the following, as appropriate:

(A) No proceeding is now being or has been conducted in California for administration of the decedent s estate.

(B) The decedent s personal representative has consented in writing to the payment, transfer, or delivery to the affiant or declarant of the property described in the affidavit or declaration.

(5) The current gross fair market value of the decedent s real and personal property in California, excluding the property described in Section 13050 of the California Probate Code, does not exceed one hundred fifty thousand dollars ($150,000).

(6) A description of the property of the decedent that is to be paid, transferred, or delivered to the affiant or declarant.

(7) The name of the successor of the decedent (as defined in Section 13006 of the California Probate Code) to the described property.

(8) Either of the following, as appropriate:

(A) The affiant or declarant is the successor of the decedent (as defined in Section 13006 of the California Probate Code) to the decedent s interest in the described property.

(B) The affiant or declarant is authorized under Section 13051 of the California Probate Code to act on behalf of the successor of the decedent (as defined in Section 13006 of the California Probate Code) with respect to the decedent s interest in the described property.

(9) No other person has a superior right to the interest of the decedent in the described property.

(10) The affiant or declarant requests that the described property be paid, delivered, or transferred to the affiant or declarant.

(11) The affiant or declarant affirms or declares under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

(b) Where more than one person executes the affidavit or declaration under this section, the statements required by subdivision (a) shall be modified as appropriate to reflect that fact.

(c) If the particular item of property to be transferred under this chapter is a debt or other obligation secured by a lien on real property and the instrument creating the lien has been recorded in the office of the county recorder of the county where the real property is located, the affidavit or declaration shall satisfy the requirements both of this section and of Section 13106.5.

(d) A certified copy of the decedent s death certificate shall be attached to the affidavit or declaration.

(e) If the decedent s personal representative has consented to the payment, transfer, or delivery of the described property to the affiant or declarant, a copy of the consent and of the personal representative s letters shall be attached to the affidavit or declaration.

(Amended by Stats. 2011, Ch. 117, Sec. 5. Effective January 1, 2012.)



13102

(a) If the decedent had evidence of ownership of the property described in the affidavit or declaration and the holder of the property would have had the right to require presentation of the evidence of ownership before the duty of the holder to pay, deliver, or transfer the property to the decedent would have arisen, the evidence of ownership, if available, shall be presented with the affidavit or declaration to the holder of the decedent s property.

(b) If the evidence of ownership is not presented to the holder pursuant to subdivision (a), the holder may require, as a condition for the payment, delivery, or transfer of the property, that the person presenting the affidavit or declaration provide the holder with a bond or undertaking in a reasonable amount determined by the holder to be sufficient to indemnify the holder against all liability, claims, demands, loss, damages, costs, and expenses that the holder may incur or suffer by reason of the payment, delivery, or transfer of the property. Nothing in this subdivision precludes the holder and the person presenting the affidavit or declaration from dispensing with the requirement that a bond or undertaking be provided and instead entering into an agreement satisfactory to the holder concerning the duty of the person presenting the affidavit or declaration to indemnify the holder.

(Enacted by Stats. 1990, Ch. 79.)



13103

If the estate of the decedent includes any real property in this state, the affidavit or declaration shall be accompanied by an inventory and appraisal of the real property. The inventory and appraisal of the real property shall be made as provided in Part 3 (commencing with Section 8800) of Division 7. The appraisal shall be made by a probate referee selected by the affiant or declarant from those probate referees appointed by the Controller under Section 400 to appraise property in the county where the real property is located.

(Enacted by Stats. 1990, Ch. 79.)



13104

(a) Reasonable proof of the identity of each person executing the affidavit or declaration shall be provided to the holder of the decedent s property.

(b) Reasonable proof of identity is provided for the purposes of this section if both of the following requirements are satisfied:

(1) The person executing the affidavit or declaration is personally known to the holder.

(2) The person executes the affidavit or declaration in the presence of the holder.

(c) If the affidavit or declaration is executed in the presence of the holder, a written statement under penalty of perjury by a person personally known to the holder affirming the identity of the person executing the affidavit or declaration is reasonable proof of identity for the purposes of this section.

(d) If the affidavit or declaration is executed in the presence of the holder, the holder may reasonably rely on any of the following as reasonable proof of identity for the purposes of this section:

(1) An identification card or driver s license issued by the Department of Motor Vehicles of this state that is current or was issued during the preceding five years.

(2) A passport issued by the Department of State of the United States that is current or was issued during the preceding five years.

(3) Any of the following documents if the document is current or was issued during the preceding five years and contains a photograph and description of the person named on it, is signed by the person, and bears a serial or other identifying number:

(A) A passport issued by a foreign government that has been stamped by the United States Immigration and Naturalization Service.

(B) A driver s license issued by a state other than California.

(C) An identification card issued by a state other than California.

(D) An identification card issued by any branch of the armed forces of the United States.

(e) For the purposes of this section, a notary public s certificate of acknowledgment identifying the person executing the affidavit or declaration is reasonable proof of identity of the person executing the affidavit or declaration.

(f) Unless the affidavit or declaration contains a notary public s certificate of acknowledgment of the identity of the person, the holder shall note on the affidavit or declaration either that the person executing the affidavit or declaration is personally known or a description of the identification provided by the person executing the affidavit or declaration.

(Enacted by Stats. 1990, Ch. 79.)



13105

(a) If the requirements of Sections 13100 to 13104, inclusive, are satisfied:

(1) The person or persons executing the affidavit or declaration as successor of the decedent are entitled to have the property described in the affidavit or declaration paid, delivered, or transferred to them.

(2) A transfer agent of a security described in the affidavit or declaration shall change the registered ownership on the books of the corporation from the decedent to the person or persons executing the affidavit or declaration as successor of the decedent.

(b) If the holder of the decedent s property refuses to pay, deliver, or transfer any personal property or evidence thereof to the successor of the decedent within a reasonable time, the successor may recover the property or compel its payment, delivery, or transfer in an action brought for that purpose against the holder of the property. If an action is brought against the holder under this section, the court shall award reasonable attorney s fees to the person or persons bringing the action if the court finds that the holder of the decedent s property acted unreasonably in refusing to pay, deliver, or transfer the property to them as required by subdivision (a).

(Enacted by Stats. 1990, Ch. 79.)



13106

(a) If the requirements of Sections 13100 to 13104, inclusive, are satisfied, receipt by the holder of the decedent s property of the affidavit or declaration constitutes sufficient acquittance for the payment of money, delivery of property, or changing registered ownership of property pursuant to this chapter and discharges the holder from any further liability with respect to the money or property. The holder may rely in good faith on the statements in the affidavit or declaration and has no duty to inquire into the truth of any statement in the affidavit or declaration.

(b) If the requirements of Sections 13100 to 13104, inclusive, are satisfied, the holder of the decedent s property is not liable for any taxes due to this state by reason of paying money, delivering property, or changing registered ownership of property pursuant to this chapter.

(Enacted by Stats. 1990, Ch. 79.)



13106.5

(a) If the particular item of property transferred under this chapter is a debt or other obligation secured by a lien on real property and the instrument creating the lien has been recorded in the office of the county recorder of the county where the real property is located, the affidavit or declaration described in Section 13101 shall be recorded in the office of the county recorder of that county and, in addition to the contents required by Section 13101, shall include both of the following:

(1) The recording reference of the instrument creating the lien.

(2) A notary public s certificate of acknowledgment identifying each person executing the affidavit or declaration.

(b) The transfer under this chapter of the debt or obligation secured by a lien on real property has the same effect as would be given to an assignment of the right to collect the debt or enforce the obligation. The recording of the affidavit or declaration under subdivision (a) shall be given the same effect as is given under Sections 2934 and 2935 of the Civil Code to recording an assignment of a mortgage and an assignment of the beneficial interest under a deed of trust.

(c) If a deed of trust upon the real property was given to secure the debt and the requirements of subdivision (a) and of Sections 13100 to 13103, inclusive, are satisfied:

(1) The trustee under the deed of trust may rely in good faith on the statements made in the affidavit or declaration and has no duty to inquire into the truth of any statement in the affidavit or declaration.

(2) A person acting in good faith and for a valuable consideration may rely upon a recorded reconveyance of the trustee under the deed of trust.

(d) If a mortgage upon the real property was given to secure the debt and the requirements of subdivision (a) and of Sections 13100 to 13103, inclusive, are satisfied, a person acting in good faith and for a valuable consideration may rely upon a recorded discharge of the mortgage executed by the person or persons executing the affidavit or declaration as successor of the decedent or by their successors in interest.

(Enacted by Stats. 1990, Ch. 79.)



13107

Where the money or property claimed in an affidavit or declaration presented under this chapter is that of a deceased heir or devisee of a deceased person whose estate is being administered in this state, the personal representative of the person whose estate is being administered shall present the affidavit or declaration to the court in which the estate is being administered. The court shall direct the personal representative to pay the money or deliver the property to the person or persons identified by the affidavit or declaration as the successor of the decedent to the extent that the order for distribution determines that the deceased heir or devisee was entitled to the money or property under the will or the laws of succession.

(Enacted by Stats. 1990, Ch. 79.)



13107.5

Where the money or property claimed in an affidavit or declaration executed under this chapter is the subject of a pending action or proceeding in which the decedent was a party, the successor of the decedent shall, without procuring letters of administration or awaiting probate of the will, be substituted as a party in place of the decedent by making a motion under Article 3 (commencing with Section 377.30) of Chapter 4 of Title 2 of Part 2 of the Code of Civil Procedure. The successor of the decedent shall file the affidavit or declaration with the court when the motion is made. For the purpose of Article 3 (commencing with Section 377.30) of Chapter 4 of Title 2 of Part 2 of the Code of Civil Procedure, a successor of the decedent who complies with this chapter shall be considered as a successor in interest of the decedent.

(Amended by Stats. 1992, Ch. 178, Sec. 39. Effective January 1, 1993.)



13108

(a) The procedure provided by this chapter may be used only if one of the following requirements is satisfied:

(1) No proceeding for the administration of the decedent s estate is pending or has been conducted in this state.

(2) The decedent s personal representative consents in writing to the payment, transfer, or delivery of the property described in the affidavit or declaration pursuant to this chapter.

(b) Payment, delivery, or transfer of a decedent s property pursuant to this chapter does not preclude later proceedings for administration of the decedent s estate.

(Amended by Stats. 1991, Ch. 1055, Sec. 38.)



13109

A person to whom payment, delivery, or transfer of the decedent s property is made under this chapter is personally liable, to the extent provided in Section 13112, for the unsecured debts of the decedent. Any such debt may be enforced against the person in the same manner as it could have been enforced against the decedent if the decedent had not died. In any action based upon the debt, the person may assert any defenses, cross-complaints, or setoffs that would have been available to the decedent if the decedent had not died. Nothing in this section permits enforcement of a claim that is barred under Part 4 (commencing with Section 9000) of Division 7. Section 366.2 of the Code of Civil Procedure applies in an action under this section.

(Amended by Stats. 1992, Ch. 178, Sec. 40. Effective January 1, 1993.)



13110

(a) Except as provided in subdivision (b), each person to whom payment, delivery, or transfer of the decedent s property is made under this chapter is personally liable to the extent provided in Section 13112 to any person having a superior right by testate or intestate succession from the decedent.

(b) In addition to any other liability the person has under this section and Sections 13109, 13111, and 13112, any person who fraudulently secures the payment, delivery, or transfer of the decedent s property under this chapter is liable to the person having such a superior right for three times the fair market value of the property. For the purposes of this subdivision, the fair market value of the property is the fair market value of the property paid, delivered, or transferred to the person liable under this subdivision, valued as of the time the person liable under this subdivision presents the affidavit or declaration under this chapter to the holder of the decedent s property, less any liens and encumbrances on that property at that time.

(c) An action to impose liability under this section is forever barred three years after the affidavit or declaration is presented under this chapter to the holder of the decedent s property, or three years after the discovery of the fraud, whichever is later. The three-year period specified in this subdivision is not tolled for any reason.

(Amended by Stats. 1991, Ch. 1055, Sec. 39.)



13111

(a) Subject to the provisions of this section, if proceedings for the administration of the decedent s estate are commenced in this state, or if the decedent s personal representative has consented to the payment, transfer, or delivery of the decedent s property under this chapter and the personal representative later requests that the property be restored to the estate, each person to whom payment, delivery, or transfer of the decedent s property is made under this chapter is liable for:

(1) The restitution of the property to the estate if the person still has the property, together with (A) the net income the person received from the property and (B) if the person encumbered the property after it was delivered or transferred to the person, the amount necessary to satisfy the balance of the encumbrance as of the date the property is restored to the estate.

(2) The restitution to the estate of the fair market value of the property if the person no longer has the property, together with (A) the net income the person received from the property and (B) interest on the fair market value of the property from the date of disposition at the rate payable on a money judgment. For the purposes of this subdivision, the fair market value of the property is the fair market value, determined as of the time of the disposition of the property, of the property paid, delivered, or transferred to the person under this chapter, less any liens and encumbrances on the property at that time.

(b) Subject to subdivision (c) and subject to any additional liability the person has under Sections 13109 to 13112, inclusive, if the person fraudulently secured the payment, delivery, or transfer of the decedent s property under this chapter, the person is liable under this section for restitution to the decedent s estate of three times the fair market value of the property. For the purposes of this subdivision, the fair market value of the property is the fair market value, determined as of the time the person liable under this subdivision presents the affidavit or declaration under this chapter, of the property paid, delivered, or transferred to the person under this chapter, less the amount of any liens and encumbrances on the property at that time.

(c) The property and amount required to be restored to the estate under this section shall be reduced by any property or amount paid by the person to satisfy a liability under Section 13109 or 13110.

(d) An action to enforce the liability under this section may be brought only by the personal representative of the estate of the decedent. In an action to enforce the liability under this section, the court s judgment may enforce the liability only to the extent necessary to protect the interests of the heirs, devisees, and creditors of the decedent.

(e) An action to enforce the liability under this section is forever barred three years after presentation of the affidavit or declaration under this chapter to the holder of the decedent s property, or three years after the discovery of the fraud, whichever is later. The three-year period specified in this subdivision is not tolled for any reason.

(f) In the case of a nondomiciliary decedent, restitution under this section shall be made to the estate in an ancillary administration proceeding.

(Amended by Stats. 1991, Ch. 1055, Sec. 40.)



13112

(a) A person to whom payment, delivery, or transfer of the decedent s property has been made under this chapter is not liable under Section 13109 or 13110 if proceedings for the administration of the decedent s estate are commenced in this state, and the person satisfies the requirements of Section 13111.

(b) Except as provided in subdivision (b) of Section 13110, the aggregate of the personal liability of a person under Sections 13109 and 13110 shall not exceed the fair market value, valued as of the time the affidavit or declaration is presented under this chapter, of the property paid, delivered, or transferred to the person under this chapter, less the amount of any liens and encumbrances on that property at that time, together with the net income the person received from the property and, if the property has been disposed of, interest on the fair market value of the property accruing from the date of disposition at the rate payable on a money judgment. For the purposes of this subdivision, fair market value of the property has the same meaning as defined in paragraph (2) of subdivision (a) of Section 13111. |

(Enacted by Stats. 1990, Ch. 79.)



13113

The remedies available under Sections 13109 to 13112, inclusive, are in addition to any remedies available by reason of any fraud or intentional wrongdoing.

(Enacted by Stats. 1990, Ch. 79.)



13114

(a) A public administrator who has taken possession or control of property of a decedent under Article 1 (commencing with Section 7600) of Chapter 4 of Part 1 of Division 7 may refuse to pay money or deliver property pursuant to this chapter if payment of the costs and fees described in Section 7604 has not first been made or adequately assured to the satisfaction of the public administrator.

(b) A coroner who has property found upon the body of a decedent, or who has taken charge of property of the decedent pursuant to Section 27491.3 of the Government Code, may refuse to pay or deliver the property pursuant to this chapter if payment of the reasonable costs of holding or safeguarding the property has not first been made or adequately assured to the satisfaction of the coroner.

(Enacted by Stats. 1990, Ch. 79.)



13115

The procedure provided in this chapter may not be used to obtain possession or the transfer of real property.

(Enacted by Stats. 1990, Ch. 79.)



13116

The procedure provided in this chapter is in addition to and supplemental to any other procedure for (1) collecting money due to a decedent, (2) receiving tangible personal property of a decedent, or (3) having evidence of ownership of property of a decedent transferred. Nothing in this chapter restricts or limits the release of tangible personal property of a decedent pursuant to any other provision of law. This section is declaratory of existing law.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 4. Court Order Determining Succession to Property

13150

The procedure provided by this chapter may be used only if one of the following requirements is satisfied:

(a) No proceeding is being or has been conducted in this state for administration of the decedent s estate.

(b) The decedent s personal representative consents in writing to use of the procedure provided by this chapter to determine that real property of the decedent is property passing to the petitioners.

(Amended by Stats. 1991, Ch. 1055, Sec. 42.)



13151

Exclusive of the property described in Section 13050, if a decedent dies leaving real property in this state and the gross value of the decedent s real and personal property in this state does not exceed one hundred fifty thousand dollars ($150,000) and 40 days have elapsed since the death of the decedent, the successor of the decedent to an interest in a particular item of property that is real property, without procuring letters of administration or awaiting the probate of the will, may file a petition in the superior court of the county in which the estate of the decedent may be administered requesting a court order determining that the petitioner has succeeded to that real property. A petition under this chapter may include an additional request that the court make an order determining that the petitioner has succeeded to personal property described in the petition.

(Amended by Stats. 2011, Ch. 117, Sec. 6. Effective January 1, 2012.)



13152

(a) The petition shall be verified by each petitioner, shall contain a request that the court make an order under this chapter determining that the property described in the petition is property passing to the petitioner, and shall state all of the following:

(1) The facts necessary to determine that the petition is filed in the proper county.

(2) The gross value of the decedent s real and personal property in this state, excluding the property described in Section 13050, as shown by the inventory and appraisal attached to the petition, does not exceed one hundred fifty thousand dollars ($150,000).

(3) A description of the particular item of real property in this state which the petitioner alleges is property of the decedent passing to the petitioner, and a description of the personal property which the petitioner alleges is property of the decedent passing to the petitioner if the requested order also is to include a determination that the described personal property is property passing to the petitioner.

(4) The facts upon which the petitioner bases the allegation that the described property is property passing to the petitioner.

(5) Either of the following, as appropriate:

(A) A statement that no proceeding is being or has been conducted in this state for administration of the decedent s estate.

(B) A statement that the decedent s personal representative has consented in writing to use of the procedure provided by this chapter.

(6) Whether estate proceedings for the decedent have been commenced in any other jurisdiction and, if so, where those proceedings are pending or were conducted.

(7) The name, age, address, and relation to the decedent of each heir and devisee of the decedent, the names and addresses of all persons named as executors of the will of the decedent, and, if the petitioner is the trustee of a trust that is a devisee under the will of the decedent, the names and addresses of all persons interested in the trust, as determined in cases of future interests pursuant to paragraph (1), (2), or (3) of subdivision (a) of Section 15804, so far as known to any petitioner.

(8) The name and address of each person serving as guardian or conservator of the estate of the decedent at the time of the decedent s death, so far as known to any petitioner.

(b) There shall be attached to the petition an inventory and appraisal in the form set forth in Section 8802 of the decedent s real and personal property in this state, excluding the property described in Section 13050. The appraisal shall be made by a probate referee selected by the petitioner from those probate referees appointed by the Controller under Section 400 to appraise property in the county where the real property is located. The appraisal shall be made as provided in Part 3 (commencing with Section 8800) of Division 7. The petitioner may appraise the assets which a personal representative could appraise under Section 8901.

(c) If the petitioner bases his or her claim to the described property upon the will of the decedent, a copy of the will shall be attached to the petition.

(d) If the decedent s personal representative has consented to use of the procedure provided by this chapter, a copy of the consent shall be attached to the petition.

(Amended by Stats. 2011, Ch. 117, Sec. 7. Effective January 1, 2012.)



13153

Notice of the hearing shall be given as provided in Section 1220 to each of the persons named in the petition pursuant to Section 13152.

(Enacted by Stats. 1990, Ch. 79.)



13154

(a) If the court makes the determinations required under subdivision (b), the court shall issue an order determining (1) that real property, to be described in the order, of the decedent is property passing to the petitioners and the specific property interest of each petitioner in the described property and (2) if the petition so requests, that personal property, to be described in the order, of the decedent is property passing to the petitioners and the specific property interest of each petitioner in the described property.

(b) The court may make an order under this section only if the court makes all of the following determinations:

(1) The gross value of the decedent s real and personal property in this state, excluding the property described in Section 13050, does not exceed one hundred fifty thousand dollars ($150,000).

(2) Not less than 40 days have elapsed since the death of the decedent.

(3) Whichever of the following is appropriate:

(A) No proceeding is being or has been conducted in this state for administration of the decedent s estate.

(B) The decedent s personal representative has consented in writing to use of the procedure provided by this chapter.

(4) The property described in the order is property of the decedent passing to the petitioner.

(c) If the petition has attached an inventory and appraisal that satisfies the requirements of subdivision (b) of Section 13152, the determination required by paragraph (1) of subdivision (b) of this section shall be made on the basis of the verified petition and the attached inventory and appraisal, unless evidence is offered by a person opposing the petition that the gross value of the decedent s real and personal property in this state, excluding the property described in Section 13050, exceeds one hundred fifty thousand dollars ($150,000).

(Amended by Stats. 2011, Ch. 117, Sec. 8. Effective January 1, 2012.)



13155

Upon becoming final, an order under this chapter determining that property is property passing to the petitioner is conclusive on all persons, whether or not they are in being.

(Amended by Stats. 1991, Ch. 1055, Sec. 46.)



13156

(a) Subject to subdivisions (b), (c), and (d), the petitioner who receives the decedent s property pursuant to an order under this chapter is personally liable for the unsecured debts of the decedent.

(b) The personal liability of any petitioner shall not exceed the fair market value at the date of the decedent s death of the property received by that petitioner pursuant to an order under this chapter, less the amount of any liens and encumbrances on the property.

(c) In any action or proceeding based upon an unsecured debt of the decedent, the petitioner may assert any defense, cross-complaint, or setoff which would have been available to the decedent if the decedent had not died.

(d) Nothing in this section permits enforcement of a claim that is barred under Part 4 (commencing with Section 9000) of Division 7.

(e) Section 366.2 of the Code of Civil Procedure applies in an action under this section.

(Amended by Stats. 1992, Ch. 178, Sec. 41. Effective January 1, 1993.)



13157

The attorney s fees for services performed in connection with the filing of a petition and obtaining a court order under this chapter shall be determined by private agreement between the attorney and the client and are not subject to approval by the court. If there is no agreement between the attorney and the client concerning the attorney s fees for services performed in connection with the filing of a petition and obtaining of a court order under this chapter and there is a dispute concerning the reasonableness of the attorney s fees for those services, a petition may be filed with the court in the same proceeding requesting that the court determine the reasonableness of the attorney s fees for those services. If there is an agreement between the attorney and the client concerning the attorney s fees for services performed in connection with the filing of a petition and obtaining a court order under this chapter and there is a dispute concerning the meaning of the agreement, a petition may be filed with the court in the same proceeding requesting that the court determine the dispute.

(Enacted by Stats. 1990, Ch. 79.)



13158

Nothing in this chapter excuses compliance with Chapter 3 (commencing with Section 13100) by the holder of the decedent s personal property if an affidavit or declaration is furnished as provided in that chapter.

(Added by Stats. 1991, Ch. 1055, Sec. 47.)






CHAPTER 5. Affidavit Procedure for Real Property of Small Value

13200

(a) No sooner than six months from the death of a decedent, a person or persons claiming as successor of the decedent to a particular item of property that is real property may file in the superior court in the county in which the decedent was domiciled at the time of death, or if the decedent was not domiciled in this state at the time of death, then in any county in which real property of the decedent is located, an affidavit in the form prescribed by the Judicial Council pursuant to Section 1001 stating all of the following:

(1) The name of the decedent.

(2) The date and place of the decedent s death.

(3) A legal description of the real property and the interest of the decedent therein.

(4) The name and address of each person serving as guardian or conservator of the estate of the decedent at the time of the decedent s death, so far as known to the affiant.

(5) The gross value of all real property in the decedent s estate located in California, as shown by the inventory and appraisal attached to this affidavit, excluding the real property described in Section 13050 of the California Probate Code, does not exceed fifty thousand dollars ($50,000).

(6) At least six months have elapsed since the death of the decedent as shown in a certified copy of decedent s death certificate attached to this affidavit.

(7) Either of the following, as appropriate:

(A) No proceeding is now being or has been conducted in California for administration of the decedent s estate.

(B) The decedent s personal representative has consented in writing to use of the procedure provided by this chapter.

(8) Funeral expenses, expenses of last illness, and all unsecured debts of the decedent have been paid.

(9) The affiant is the successor of the decedent (as defined in Section 13006 of the Probate Code) and to the decedent s interest in the described property, and no other person has a superior right to the interest of the decedent in the described property.

(10) The affiant declares under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

(b) For each person executing the affidavit, the affidavit shall contain a notary public s certificate of acknowledgment identifying the person.

(c) There shall be attached to the affidavit an inventory and appraisal of the decedent s real property in this state, excluding the real property described in Section 13050. The inventory and appraisal of the real property shall be made as provided in Part 3 (commencing with Section 8800) of Division 7. The appraisal shall be made by a probate referee selected by the affiant from those probate referees appointed by the Controller under Section 400 to appraise property in the county where the real property is located.

(d) If the affiant claims under the decedent s will and no estate proceeding is pending or has been conducted in California, a copy of the will shall be attached to the affidavit.

(e) A certified copy of the decedent s death certificate shall be attached to the affidavit. If the decedent s personal representative has consented to the use of the procedure provided by this chapter, a copy of the consent and of the personal representative s letters shall be attached to the affidavit.

(f) The affiant shall mail a copy of the affidavit and attachments to any person identified in paragraph (4) of subdivision (a).

(Amended by Stats. 2011, Ch. 117, Sec. 9. Effective January 1, 2012.)



13201

Notwithstanding any other provision of law, the total fee for the filing of an affidavit under Section 13200 and the issuance of one certified copy of the affidavit under Section 13202 is as provided in subdivision (b) of Section 70626 of the Government Code.

(Amended by Stats. 2005, Ch. 75, Sec. 150. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



13202

Upon receipt of the affidavit and the required fee, the court clerk, upon determining that the affidavit is complete and has the required attachments, shall file the affidavit and attachments and shall issue a certified copy of the affidavit without the attachments. The certified copy shall be recorded in the office of the county recorder of the county where the real property is located. The county recorder shall index the certified copy in the index of grantors and grantees. The decedent shall be indexed as the grantor and each person designated as a successor to the property in the certified copy shall be indexed as a grantee.

(Enacted by Stats. 1990, Ch. 79.)



13203

(a) A person acting in good faith and for a valuable consideration with a person designated as a successor of the decedent to a particular item of property in a certified copy of an affidavit issued under Section 13202 and recorded in the county in which the real property is located has the same rights and protections as the person would have if each person designated as a successor in the recorded certified copy of the affidavit had been named as a distributee of the real property in an order for distribution that had become final.

(b) The issuance and recording of a certified copy of an affidavit under this chapter does not preclude later proceedings for administration of the decedent s estate.

(Enacted by Stats. 1990, Ch. 79.)



13204

Each person who is designated as a successor of the decedent in a certified copy of an affidavit issued under Section 13202 is personally liable to the extent provided in Section 13207 for the unsecured debts of the decedent. Any such debt may be enforced against the person in the same manner as it could have been enforced against the decedent if the decedent had not died. In any action based upon the debt, the person may assert any defense, cross-complaint, or setoff that would have been available to the decedent if the decedent had not died. Nothing in this section permits enforcement of a claim that is barred under Part 4 (commencing with Section 9000) of Division 7. Section 366.2 of the Code of Civil Procedure applies in an action under this section.

(Amended by Stats. 1992, Ch. 178, Sec. 42. Effective January 1, 1993.)



13205

(a) Except as provided in subdivision (b), each person who is designated as a successor of the decedent in a certified copy of any affidavit issued under Section 13202 is personally liable to the extent provided in Section 13207 to any person having a superior right by testate or intestate succession from the decedent.

(b) In addition to any other liability the person has under this section and Sections 13204, 13206, and 13207, if the person fraudulently executed or filed the affidavit under this chapter, the person is liable to the person having a superior right for three times the fair market value of the property. For the purposes of this subdivision, the fair market value of the property is the fair market value, determined as of the time the certified copy of the affidavit was issued under Section 13202, of the property the person liable took under the certified copy of the affidavit to which the other person has a superior right, less any liens and encumbrances on the property at that time.

(c) An action to impose liability under this section is forever barred three years after the certified copy of the affidavit is issued under Section 13202, or three years after the discovery of the fraud, whichever is later. The three-year period specified in this subdivision is not tolled for any reason.

(Amended by Stats. 1991, Ch. 1055, Sec. 49.)



13206

(a) Subject to subdivisions (b), (c), (d), and (e), if proceedings for the administration of the decedent s estate are commenced, or if the decedent s personal representative has consented to use of the procedure provided by this chapter and the personal representative later requests that the property be restored to the estate, each person who is designated as a successor of the decedent in a certified copy of an affidavit issued under Section 13202 is liable for:

(1) The restitution to the decedent s estate of the property the person took under the certified copy of the affidavit if the person still has the property, together with (A) the net income the person received from the property and (B) if the person encumbered the property after the certified copy of the affidavit was issued, the amount necessary to satisfy the balance of the encumbrance as of the date the property is restored to the estate.

(2) The restitution to the decedent s estate of the fair market value of the property if the person no longer has the property, together with (A) the net income the person received from the property prior to disposing of it and (B) interest from the date of disposition at the rate payable on a money judgment on the fair market value of the property. For the purposes of this paragraph, the fair market value of the property is the fair market value, determined as of the time of the disposition of the property, of the property the person took under the certified copy of the affidavit, less the amount of any liens and encumbrances on the property at the time the certified copy of the affidavit was issued.

(b) Subject to subdivision (d), if the person fraudulently executed or filed the affidavit under this chapter, the person is liable under this section for restitution to the decedent s estate of three times the fair market value of the property. For the purposes of this subdivision, the fair market value of the property is the fair market value, determined as of the time the certified copy of the affidavit was issued, of the property the person took under the certified copy of the affidavit, less the amount of any liens and encumbrances on the property at that time.

(c) Subject to subdivision (d), if proceedings for the administration of the decedent s estate are commenced and a person designated as a successor of the decedent in a certified copy of an affidavit issued under Section 13202 made a significant improvement to the property taken by the person under the certified copy of the affidavit in the good faith belief that the person was the successor of the decedent to that property, the person is liable for whichever of the following the decedent s estate elects:

(1) The restitution of the property, as improved, to the estate of the decedent upon the condition that the estate reimburse the person making restitution for (A) the amount by which the improvement increases the fair market value of the property restored, determined as of the time of restitution, and (B) the amount paid by the person for principal and interest on any liens or encumbrances that were on the property at the time the certified copy of the affidavit was issued.

(2) The restoration to the decedent s estate of the fair market value of the property, determined as of the time of the issuance of the certified copy of the affidavit under Section 13202, less the amount of any liens and encumbrances on the property at that time, together with interest on the net amount at the rate payable on a money judgment running from the date of the issuance of the certified copy of the affidavit.

(d) The property and amount required to be restored to the estate under this section shall be reduced by any property or amount paid by the person to satisfy a liability under Section 13204 or 13205.

(e) An action to enforce the liability under this section may be brought only by the personal representative of the estate of the decedent. In an action to enforce the liability under this section, the court s judgment may enforce the liability only to the extent necessary to protect the interests of the heirs, devisees, and creditors of the decedent.

(f) An action to enforce the liability under this section is forever barred three years after the certified copy of the affidavit is issued under Section 13202, or three years after the discovery of the fraud, whichever is later. The three-year period specified in this subdivision is not tolled for any reason.

(Amended by Stats. 1991, Ch. 1055, Sec. 50.)



13207

(a) A person designated as a successor of the decedent in a certified copy of an affidavit issued under Section 13202 is not liable under Section 13204 or 13205 if proceedings for the administration of the decedent s estate are commenced, or if the decedent s personal representative has consented to use of the procedure provided by this chapter and the personal representative later requests that the property be restored to the estate, and the person satisfies the requirements of Section 13206.

(b) Except as provided in subdivision (b) of Section 13205, the aggregate of the personal liability of a person under Sections 13204 and 13205 shall not exceed the sum of the following:

(1) The fair market value at the time of the issuance of the certified copy of the affidavit under Section 13202 of the decedent s property received by that person under this chapter, less the amount of any liens and encumbrances on the property at that time.

(2) The net income the person received from the property.

(3) If the property has been disposed of, interest on the fair market value of the property from the date of disposition at the rate payable on a money judgment. For the purposes of this paragraph, fair market value of the property has the same meaning as defined in paragraph (2) of subdivision (a) of Section 13206.

(Amended by Stats. 1991, Ch. 1055, Sec. 51.)



13208

The remedies available under Sections 13204 to 13207, inclusive, are in addition to any remedies available by reason of any fraud or intentional wrongdoing.

(Enacted by Stats. 1990, Ch. 79.)



13210

The procedure provided by this chapter may be used only if one of the following requirements is satisfied:

(a) No proceeding for the administration of the decedent s estate is pending or has been conducted in this state.

(b) The decedent s personal representative consents in writing to use of the procedure provided by this chapter.

(Added by Stats. 1991, Ch. 1055, Sec. 52.)









PART 2. PASSAGE OF PROPERTY TO SURVIVING SPOUSE WITHOUT ADMINISTRATION

CHAPTER 1. General Provisions

13500

Except as provided in this chapter, when a husband or wife dies intestate leaving property that passes to the surviving spouse under Section 6401, or dies testate and by his or her will devises all or a part of his or her property to the surviving spouse, the property passes to the survivor subject to the provisions of Chapter 2 (commencing with Section 13540) and Chapter 3 (commencing with Section 13550), and no administration is necessary.

(Enacted by Stats. 1990, Ch. 79.)



13501

Except as provided in Chapter 6 (commencing with Section 6600) of Division 6 and in Part 1 (commencing with Section 13000) of this division, the following property of the decedent is subject to administration under this code:

(a) Property passing to someone other than the surviving spouse under the decedent s will or by intestate succession.

(b) Property disposed of in trust under the decedent s will.

(c) Property in which the decedent s will limits the surviving spouse to a qualified ownership. For the purposes of this subdivision, a devise to the surviving spouse that is conditioned on the spouse surviving the decedent by a specified period of time is not a qualified ownership interest if the specified period of time has expired.

(Enacted by Stats. 1990, Ch. 79.)



13502

(a) Upon the election of the surviving spouse or the personal representative, guardian of the estate, or conservator of the estate of the surviving spouse, all or a portion of the following property may be administered under this code:

(1) The one-half of the community property that belongs to the decedent under Section 100, the one-half of the quasi-community property that belongs to the decedent under Section 101, and the separate property of the decedent.

(2) The one-half of the community property that belongs to the surviving spouse under Section 100 and the one-half of the quasi-community property that belongs to the surviving spouse under Section 101.

(b) The election shall be made by a writing specifically evidencing the election filed in the proceedings for the administration of the estate of the deceased spouse within four months after the issuance of letters, or within any further time that the court may allow upon a showing of good cause, and before entry of an order under Section 13656.

(Enacted by Stats. 1990, Ch. 79.)



13502.5

(a) Upon a petition by the personal representative of a decedent and a showing of good cause, the court may order that a pecuniary devise to the surviving spouse, or a fractional interest passing to the surviving spouse in any property in which the remaining fraction is subject to the administration, may be administered under this code, except to the extent that it has passed by inheritance as determined by an order pursuant to Chapter 5 (commencing with Section 13650).

(b) Notice of this petition shall be given as provided in Section 1220 to the person designated in that section and to the surviving spouse.

(Added by Stats. 1992, Ch. 871, Sec. 16. Effective January 1, 1993.)



13503

(a) The surviving spouse or the personal representative, guardian of the estate, or conservator of the estate of the surviving spouse may file an election and agreement to have all or part of the one-half of the community property that belongs to the surviving spouse under Section 100 and the one-half of the quasi-community property that belongs to the surviving spouse under Section 101 transferred by the surviving spouse or the surviving spouse s personal representative, guardian, or conservator to the trustee under the will of the deceased spouse or the trustee of an existing trust identified by the will of the deceased spouse, to be administered and distributed by the trustee.

(b) The election and agreement shall be filed in the proceedings for the administration of the estate of the deceased spouse and before the entry of the order for final distribution in the proceedings.

(Enacted by Stats. 1990, Ch. 79.)



13504

Notwithstanding the provisions of this part, community property held in a revocable trust described in Section 761 of the Family Code is governed by the provisions, if any, in the trust for disposition in the event of death.

(Amended by Stats. 1994, Ch. 1269, Sec. 61.6. Effective January 1, 1995.)



13505

This part applies whether the deceased spouse died before, on, or after July 1, 1987.

(Enacted by Stats. 1990, Ch. 79.)



13506

A reference in any statute of this state or in a written instrument, including a will or trust, to a provision of former Sections 202 to 206, inclusive, of the Probate Code (as repealed by Chapter 527 of the Statutes of 1984) or former Sections 649.1 to 649.5, inclusive, or Sections 650 to 658, inclusive, of the Probate Code (as repealed by Chapter 783 of the Statutes of 1986) shall be deemed to be a reference to the comparable provision of this part.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 2. Right of Surviving Spouse to Dispose of Property

13540

(a) Except as provided in Section 13541, after 40 days from the death of a spouse, the surviving spouse or the personal representative, guardian of the estate, or conservator of the estate of the surviving spouse has full power to sell, convey, lease, mortgage, or otherwise deal with and dispose of the community or quasi-community real property, and the right, title, and interest of any grantee, purchaser, encumbrancer, or lessee shall be free of rights of the estate of the deceased spouse or of devisees or creditors of the deceased spouse to the same extent as if the property had been owned as the separate property of the surviving spouse.

(b) The surviving spouse or the personal representative, guardian of the estate, or conservator of the estate of the surviving spouse may record, prior to or together with the instrument that makes a disposition of property under this section, an affidavit of the facts that establish the right of the surviving spouse to make the disposition.

(c) Nothing in this section affects or limits the liability of the surviving spouse under Sections 13550 to 13553, inclusive, and Chapter 3.5 (commencing with Section 13560).

(Amended by Stats. 1994, Ch. 806, Sec. 36. Effective January 1, 1995.)



13541

(a) Section 13540 does not apply to a sale, conveyance, lease, mortgage, or other disposition that takes place after a notice that satisfies the requirements of this section is recorded in the office of the county recorder of the county in which real property is located.

(b) The notice shall contain all of the following:

(1) A description of the real property in which an interest is claimed.

(2) A statement that an interest in the property is claimed by a named person under the will of the deceased spouse.

(3) The name or names of the owner or owners of the record title to the property.

(c) There shall be endorsed on the notice instructions that it shall be indexed by the recorder in the name or names of the owner or owners of record title to the property, as grantor or grantors, and in the name of the person claiming an interest in the property, as grantee.

(d) A person shall not record a notice under this section for the purpose of slandering title to the property. If the court in an action or proceeding relating to the rights of the parties determines that a person recorded a notice under this section for the purpose of slandering title, the court shall award against the person the cost of the action or proceeding, including a reasonable attorney s fee, and the damages caused by the recording.

(Amended by Stats. 1991, Ch. 1055, Sec. 55.)



13542

The repeal of former Section 649.2 by Chapter 783 of the Statutes of 1986 does not affect any sale, lease, mortgage, or other transaction or disposition of real property made prior to July 1, 1987, to which that section applied, and such a sale, lease, mortgage, or other transaction or disposition shall continue to be governed by the provisions of former Section 649.2 notwithstanding the repeal of that section.

(Enacted by Stats. 1990, Ch. 79.)



13545

(a) After the death of a spouse, the surviving spouse, or the personal representative, guardian of the estate, or conservator of the estate of the surviving spouse has full power to sell, assign, pledge, or otherwise deal with and dispose of community or quasi-community property securities registered in the name of the surviving spouse alone, and the right, title, and interest of any purchaser, assignee, encumbrancer, or other transferee shall be free of the rights of the estate of the deceased spouse or of devisees or creditors of the deceased spouse to the same extent as if the deceased spouse had not died.

(b) Nothing in this section affects or limits the liability of a surviving spouse under Sections 13550 to 13553, inclusive, and Chapter 3.5 (commencing with Section 13560).

(Added by Stats. 1991, Ch. 1055, Sec. 56.)






CHAPTER 3. Liability for Debts of Deceased Spouse

13550

Except as provided in Sections 11446, 13552, 13553, and 13554, upon the death of a married person, the surviving spouse is personally liable for the debts of the deceased spouse chargeable against the property described in Section 13551 to the extent provided in Section 13551.

(Enacted by Stats. 1990, Ch. 79.)



13551

The liability imposed by Section 13550 shall not exceed the fair market value at the date of the decedent s death, less the amount of any liens and encumbrances, of the total of the following:

(a) The portion of the one-half of the community and quasi-community property belonging to the surviving spouse under Sections 100 and 101 that is not exempt from enforcement of a money judgment and is not administered in the estate of the deceased spouse.

(b) The portion of the one-half of the community and quasi-community property belonging to the decedent under Sections 100 and 101 that passes to the surviving spouse without administration.

(c) The separate property of the decedent that passes to the surviving spouse without administration.

(Enacted by Stats. 1990, Ch. 79.)



13552

If proceedings are commenced in this state for the administration of the estate of the deceased spouse and the time for filing claims has commenced, any action upon the liability of the surviving spouse pursuant to Section 13550 is barred to the same extent as provided for claims under Part 4 (commencing with Section 9000) of Division 7, except as to the following:

(a) Creditors who commence judicial proceedings for the enforcement of the debt and serve the surviving spouse with the complaint therein prior to the expiration of the time for filing claims.

(b) Creditors who have or who secure the surviving spouse s acknowledgment in writing of the liability of the surviving spouse for the debts.

(c) Creditors who file a timely claim in the proceedings for the administration of the estate of the deceased spouse.

(Enacted by Stats. 1990, Ch. 79.)



13553

The surviving spouse is not liable under this chapter if all the property described in paragraphs (1) and (2) of subdivision (a) of Section 13502 is administered under this code.

(Enacted by Stats. 1990, Ch. 79.)



13554

(a) Except as otherwise provided in this chapter, any debt described in Section 13550 may be enforced against the surviving spouse in the same manner as it could have been enforced against the deceased spouse if the deceased spouse had not died.

(b) In any action or proceeding based upon the debt, the surviving spouse may assert any defense, cross-complaint, or setoff which would have been available to the deceased spouse if the deceased spouse had not died.

(c) Section 366.2 of the Code of Civil Procedure applies in an action under this section.

(Amended by Stats. 1992, Ch. 178, Sec. 43. Effective January 1, 1993.)






CHAPTER 3.5. Liability for Decedent’s Property

13560

For the purposes of this chapter, decedent s property means the one-half of the community property that belongs to the decedent under Section 100 and the one-half of the quasi-community property that belongs to the decedent under Section 101.

(Added by Stats. 1991, Ch. 1055, Sec. 57.)



13561

(a) If the decedent s property is in the possession or control of the surviving spouse at the time of the decedent s death, the surviving spouse is personally liable to the extent provided in Section 13563 to any person having a superior right by testate succession from the decedent.

(b) An action to impose liability under this section is forever barred three years after the death of the decedent. The three-year period specified in this subdivision is not tolled for any reason.

(Added by Stats. 1991, Ch. 1055, Sec. 57.)



13562

(a) Subject to subdivisions (b), (c), and (d), if proceedings for the administration of the decedent s estate are commenced, the surviving spouse is liable for:

(1) The restitution to the decedent s estate of the decedent s property if the surviving spouse still has the decedent s property, together with (A) the net income the surviving spouse received from the decedent s property and (B) if the surviving spouse encumbered the decedent s property after the date of death, the amount necessary to satisfy the balance of the encumbrance as of the date the decedent s property is restored to the estate.

(2) The restitution to the decedent s estate of the fair market value of the decedent s property if the surviving spouse no longer has the decedent s property, together with (A) the net income the surviving spouse received from the decedent s property prior to disposing of it and (B) interest from the date of disposition at the rate payable on a money judgment on the fair market value of the decedent s property. For the purposes of this paragraph, the fair market value of the decedent s property is the fair market value of the decedent s property, determined as of the time of the disposition of the decedent s property, less the amount of any liens and encumbrances on the decedent s property at the time of the decedent s death.

(b) Subject to subdivision (c), if proceedings for the administration of the decedent s estate are commenced and the surviving spouse made a significant improvement to the decedent s property in the good faith belief that the surviving spouse was the successor of the decedent to the decedent s property, the surviving spouse is liable for whichever of the following the decedent s estate elects:

(1) The restitution of the decedent s property, as improved, to the estate of the decedent upon the condition that the estate reimburse the surviving spouse for (A) the amount by which the improvement increases the fair market value of the decedent s property restored, valued as of the time of restitution, and (B) the amount paid by the surviving spouse for principal and interest on any liens or encumbrances that were on the decedent s property at the time of the decedent s death.

(2) The restoration to the decedent s estate of the fair market value of the decedent s property, valued as of the time of the decedent s death, excluding the amount of any liens and encumbrances on the decedent s property at that time, together with interest on the net amount at the rate payable on a money judgment running from the date of the decedent s death.

(c) The property and amount required to be restored to the estate under this section shall be reduced by any property or amount paid by the surviving spouse to satisfy a liability under Chapter 3 (commencing with Section 13550).

(d) An action to enforce the liability under this section may be brought only by the personal representative of the estate of the decedent. In an action to enforce the liability under this section, the court s judgment may enforce the liability only to the extent necessary to protect the interests of the heirs, devisees, and creditors of the decedent.

(e) An action to enforce the liability under this section is forever barred three years after the death of the decedent. The three-year period specified in this subdivision is not tolled for any reason.

(Added by Stats. 1991, Ch. 1055, Sec. 57.)



13563

(a) The surviving spouse is not liable under Section 13561 if proceedings for the administration of the decedent s estate are commenced and the surviving spouse satisfies the requirements of Section 13562.

(b) The aggregate of the personal liability of the surviving spouse under Section 13561 shall not exceed the sum of the following:

(1) The fair market value at the time of the decedent s death, less the amount of any liens and encumbrances on the decedent s property at that time, of the portion of the decedent s property that passes to any person having a superior right by testate succession from the decedent.

(2) The net income the surviving spouse received from the portion of the decedent s property that passes to any person having a superior right by testate succession from the decedent.

(3) If the decedent s property has been disposed of, interest on the fair market value of the portion of the decedent s property that passes to any person having a superior right by testate succession from the decedent from the date of disposition at the rate payable on a money judgment. For the purposes of this paragraph, fair market value is fair market value, determined as of the time of disposition of the decedent s property, less the amount of any liens and encumbrances on the decedent s property at the time of the decedent s death.

(Added by Stats. 1991, Ch. 1055, Sec. 57.)



13564

The remedies available under Sections 13561 to 13563, inclusive, are in addition to any remedies available by reason of any fraud or intentional wrongdoing.

(Added by Stats. 1991, Ch. 1055, Sec. 57.)






CHAPTER 4. Collection by Affidavit of Compensation Owed to Deceased Spouse

13600

(a) At any time after a husband or wife dies, the surviving spouse or the guardian or conservator of the estate of the surviving spouse may, without procuring letters of administration or awaiting probate of the will, collect salary or other compensation owed by an employer for personal services of the deceased spouse, including compensation for unused vacation, not in excess of fifteen thousand dollars ($15,000) net.

(b) Not more than fifteen thousand dollars ($15,000) net in the aggregate may be collected by or for the surviving spouse under this chapter from all of the employers of the decedent.

(c) For the purposes of this chapter, a guardian or conservator of the estate of the surviving spouse may act on behalf of the surviving spouse without authorization or approval of the court in which the guardianship or conservatorship proceeding is pending.

(d) The fifteen-thousand-dollar ($15,000) net limitation set forth in subdivisions (a) and (b) does not apply to the surviving spouse or the guardian or conservator of the estate of the surviving spouse of a firefighter or peace officer described in subdivision (a) of Section 22820 of the Government Code.

(e) On January 1, 2003, and on January 1 of each year thereafter, the maximum net amount of salary or compensation payable under subdivisions (a) and (b) to the surviving spouse or the guardian or conservator of the estate of the surviving spouse may be adjusted to reflect any increase in the cost of living occurring after January 1 of the immediately preceding year. The United States city average of the Consumer Price Index for All Urban Consumers, as published by the United States Bureau of Labor Statistics, shall be used as the basis for determining the changes in the cost of living. The cost-of-living increase shall equal or exceed 1 percent before any adjustment is made. The net amount payable may not be decreased as a result of the cost-of-living adjustment.

(Amended by Stats. 2012, Ch. 162, Sec. 140. Effective January 1, 2013.)



13601

(a) To collect salary or other compensation under this chapter, an affidavit or a declaration under penalty of perjury under the laws of this state shall be furnished to the employer of the deceased spouse stating all of the following:

(1) The name of the decedent.

(2) The date and place of the decedent s death.

(3) Either of the following, as appropriate:

(A) The affiant or declarant is the surviving spouse of the decedent.

(B) The affiant or declarant is the guardian or conservator of the estate of the surviving spouse of the decedent.

(4) The surviving spouse of the decedent is entitled to the earnings of the decedent under the decedent s will or by intestate succession and no one else has a superior right to the earnings.

(5) No proceeding is now being or has been conducted in California for administration of the decedent s estate.

(6) Sections 13600 to 13605, inclusive, of the California Probate Code require that the earnings of the decedent, including compensation for unused vacation, not in excess of fifteen thousand dollars ($15,000) net, be paid promptly to the affiant or declarant.

(7) Neither the surviving spouse, nor anyone acting on behalf of the surviving spouse, has a pending request to collect compensation owed by another employer for personal services of the decedent under Sections 13600 to 13605, inclusive, of the California Probate Code.

(8) Neither the surviving spouse, nor anyone acting on behalf of the surviving spouse, has collected any compensation owed by an employer for personal services of the decedent under Sections 13600 to 13605, inclusive, of the California Probate Code except the sum of ____ dollars ($____) which was collected from ____.

(9) The affiant or declarant requests that he or she be paid the salary or other compensation owed by you for personal services of the decedent, including compensation for unused vacation, not to exceed fifteen thousand dollars ($15,000) net, less the amount of ____ dollars ($____) which was previously collected.

(10) The affiant or declarant affirms or declares under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

(b) Reasonable proof of the identity of the surviving spouse shall be provided to the employer. If a guardian or conservator is acting for the surviving spouse, reasonable proof of the identity of the guardian or conservator shall also be provided to the employer. Proof of identity that is sufficient under Section 13104 is sufficient proof of identity for the purposes of this subdivision.

(c) If a person presenting the affidavit or declaration is a person claiming to be the guardian or conservator of the estate of the surviving spouse, the employer shall be provided with reasonable proof, satisfactory to the employer, of the appointment of the person to act as guardian or conservator of the estate of the surviving spouse.

(Amended by Stats. 2011, Ch. 117, Sec. 11. Effective January 1, 2012.)



13602

If the requirements of Section 13600 are satisfied, the employer to whom the affidavit or declaration is presented shall promptly pay the earnings of the decedent, including compensation for unused vacation, not in excess of fifteen thousand dollars ($15,000) net, to the person presenting the affidavit or declaration.

(Amended by Stats. 2011, Ch. 117, Sec. 12. Effective January 1, 2012.)



13603

If the requirements of Section 13601 are satisfied, receipt by the employer of the affidavit or declaration constitutes sufficient acquittance for the compensation paid pursuant to this chapter and discharges the employer from any further liability with respect to the compensation paid. The employer may rely in good faith on the statements in the affidavit or declaration and has no duty to inquire into the truth of any statement in the affidavit or declaration.

(Enacted by Stats. 1990, Ch. 79.)



13604

(a) If the employer refuses to pay as required by this chapter, the surviving spouse may recover the amount the surviving spouse is entitled to receive under this chapter in an action brought for that purpose against the employer.

(b) If an action is brought against the employer under this section, the court shall award reasonable attorney s fees to the surviving spouse if the court finds that the employer acted unreasonably in refusing to pay as required by this chapter.

(Enacted by Stats. 1990, Ch. 79.)



13605

(a) Nothing in this chapter limits the rights of the heirs or devisees of the deceased spouse. Payment of a decedent s compensation pursuant to this chapter does not preclude later proceedings for administration of the decedent s estate.

(b) Any person to whom payment is made under this chapter is answerable and accountable therefor to the personal representative of the decedent s estate and is liable for the amount of the payment to any other person having a superior right to the payment received. In addition to any other liability the person has under this section, a person who fraudulently secures a payment under this chapter is liable to a person having a superior right to the payment for three times the amount of the payment.

(Enacted by Stats. 1990, Ch. 79.)



13606

The procedure provided in this chapter is in addition to, and not in lieu of, any other method of collecting compensation owed to a decedent.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 5. Determination or Confirmation of Property Passing or Belonging to Surviving Spouse

13650

(a) A surviving spouse or the personal representative, guardian of the estate, or conservator of the estate of the surviving spouse may file a petition in the superior court of the county in which the estate of the deceased spouse may be administered requesting an order that administration of all or part of the estate is not necessary for the reason that all or part of the estate is property passing to the surviving spouse. The petition may also request an order confirming the ownership of the surviving spouse of property belonging to the surviving spouse under Section 100 or 101.

(b) To the extent of the election, this section does not apply to property that the petitioner has elected, as provided in Section 13502, to have administered under this code.

(c) A guardian or conservator may file a petition under this section without authorization or approval of the court in which the guardianship or conservatorship proceeding is pending.

(Enacted by Stats. 1990, Ch. 79.)



13651

(a) A petition filed pursuant to Section 13650 shall allege that administration of all or a part of the estate of the deceased spouse is not necessary for the reason that all or a part of the estate is property passing to the surviving spouse, and shall set forth all of the following information:

(1) If proceedings for the administration of the estate are not pending, the facts necessary to determine the county in which the estate of the deceased spouse may be administered.

(2) A description of the property of the deceased spouse which the petitioner alleges is property passing to the surviving spouse, including the trade or business name of any property passing to the surviving spouse that consists of an unincorporated business or an interest in an unincorporated business which the deceased spouse was operating or managing at the time of death, subject to any written agreement between the deceased spouse and the surviving spouse providing for a non pro rata division of the aggregate value of the community property assets or quasi-community assets, or both.

(3) The facts upon which the petitioner bases the allegation that all or a part of the estate of the deceased spouse is property passing to the surviving spouse.

(4) A description of any interest in the community property or quasi-community property, or both, which the petitioner requests the court to confirm to the surviving spouse as belonging to the surviving spouse pursuant to Section 100 or 101, subject to any written agreement between the deceased spouse and the surviving spouse providing for a non pro rata division of the aggregate value of the community property assets or quasi-community assets, or both.

(5) The name, age, address, and relation to the deceased spouse of each heir and devisee of the deceased spouse, the names and addresses of all persons named as executors of the will of the deceased spouse, and the names and addresses of all persons appointed as personal representatives of the deceased spouse, which are known to the petitioner.

Disclosure of any written agreement between the deceased spouse and the surviving spouse providing for a non pro rata division of the aggregate value of the community property assets or quasi-community property assets, or both, or the affirmative statement that this agreement does not exist. If a dispute arises as to the division of the community property assets or quasi-community property assets, or both, pursuant to this agreement, the court shall determine the division subject to terms and conditions or other remedies that appear equitable under the circumstances of the case, taking into account the rights of all interested persons.

(b) If the petitioner bases the allegation that all or part of the estate of the deceased spouse is property passing to the surviving spouse upon the will of the deceased spouse, a copy of the will shall be attached to the petition.

(c) If the petitioner bases the description of the property of the deceased spouse passing to the surviving spouse or the property to be confirmed to the surviving spouse, or both, upon a written agreement between the deceased spouse and the surviving spouse providing for a non pro rata division of the aggregate value of the community property assets or quasi-community assets, or both, a copy of the agreement shall be attached to the petition.

(Amended by Stats. 1998, Ch. 682, Sec. 6. Effective January 1, 1999.)



13652

If proceedings for the administration of the estate of the deceased spouse are pending, a petition under this chapter shall be filed in those proceedings without the payment of an additional fee.

(Enacted by Stats. 1990, Ch. 79.)



13653

If proceedings for the administration of the estate of the deceased spouse are not pending, a petition under this chapter may, but need not, be filed with a petition for probate of the will of the deceased spouse or for administration of the estate of the deceased spouse.

(Enacted by Stats. 1990, Ch. 79.)



13654

The filing of a petition under this chapter does not preclude the court from admitting the will of the deceased spouse to probate or appointing a personal representative of the estate of the deceased spouse upon the petition of any person legally entitled, including any petition for probate of the will or for administration of the estate which is filed with a petition filed under this chapter.

(Enacted by Stats. 1990, Ch. 79.)



13655

(a) If proceedings for the administration of the estate of the deceased spouse are pending at the time a petition is filed under this chapter, or if the proceedings are not pending and if the petition filed under this chapter is not filed with a petition for probate of the deceased spouse s will or for administration of the estate of the deceased spouse, notice of the hearing on the petition filed under this chapter shall be given as provided in Section 1220 to all of the following persons:

(1) Each person listed in Section 1220 and each person named as executor in any will of the deceased spouse.

(2) All devisees and known heirs of the deceased spouse and, if the petitioner is the trustee of a trust that is a devisee under the will of the decedent, all persons interested in the trust, as determined in cases of future interests pursuant to paragraph (1), (2), or (3) of subdivision (a) of Section 15804.

(b) The notice specified in subdivision (a) shall also be mailed as provided in subdivision (a) to the Attorney General, addressed to the office of the Attorney General at Sacramento, if the petitioner bases the allegation that all or part of the estate of the deceased spouse is property passing to the surviving spouse upon the will of the deceased spouse and the will involves or may involve either of the following:

(1) A testamentary trust of property for charitable purposes other than a charitable trust with a designated trustee, resident in this state.

(2) A devise for a charitable purpose without an identified devisee or beneficiary.

(Amended by Stats. 1996, Ch. 563, Sec. 30. Effective January 1, 1997.)



13656

(a) If the court finds that all of the estate of the deceased spouse is property passing to the surviving spouse, the court shall issue an order describing the property, determining that the property is property passing to the surviving spouse, and determining that no administration is necessary. The court may issue any further orders which may be necessary to cause delivery of the property or its proceeds to the surviving spouse.

(b) If the court finds that all or part of the estate of the deceased spouse is not property passing to the surviving spouse, the court shall issue an order (1) describing any property which is not property passing to the surviving spouse, determining that that property does not pass to the surviving spouse and determining that that property is subject to administration under this code and (2) describing the property, if any, which is property passing to the surviving spouse, determining that that property passes to the surviving spouse, and determining that no administration of that property is necessary. If the court determines that property passes to the surviving spouse, the court may issue any further orders which may be necessary to cause delivery of that property or its proceeds to the surviving spouse.

(c) If the petition filed under this chapter includes a description of the interest of the surviving spouse in the community or quasi-community property, or both, which belongs to the surviving spouse pursuant to Section 100 or 101 and the court finds that the interest belongs to the surviving spouse, the court shall issue an order describing the property and confirming the ownership of the surviving spouse and may issue any further orders which may be necessary to cause ownership of the property to be confirmed in the surviving spouse.

(Enacted by Stats. 1990, Ch. 79.)



13657

Upon becoming final, an order under Section 13656 (1) determining that property is property passing to the surviving spouse or (2) confirming the ownership of the surviving spouse of property belonging to the surviving spouse under Section 100 or 101 shall be conclusive on all persons, whether or not they are in being.

(Enacted by Stats. 1990, Ch. 79.)



13658

If the court determines that all or a part of the property passing to the surviving spouse consists of an unincorporated business or an interest in an unincorporated business which the deceased spouse was operating or managing at the time of death, the court shall require the surviving spouse to file a list of all of the known creditors of the business and the amounts owing to each of them. The court may issue any order necessary to protect the interests of the creditors of the business, including, but not limited to, the filing of (1) an undertaking and (2) an inventory and appraisal in the form provided in Section 8802 and made as provided in Part 3 (commencing with Section 8800) of Division 7.

(Enacted by Stats. 1990, Ch. 79.)



13659

Except as provided in Section 13658, no inventory and appraisal of the estate of the deceased spouse is required in a proceeding under this chapter. However, within three months after the filing of a petition under this chapter, or within such further time as the court or judge for reasonable cause may allow, the petitioner may file with the clerk of the court an inventory and appraisal made as provided in Part 3 (commencing with Section 8800) of Division 7. The petitioner may appraise the assets which a personal representative could appraise under Section 8901.

(Enacted by Stats. 1990, Ch. 79.)



13660

The attorney s fees for services performed in connection with the filing of a petition and obtaining of a court order under this chapter shall be determined by private agreement between the attorney and the client and are not subject to approval by the court. If there is no agreement between the attorney and the client concerning the attorney s fees for services performed in connection with the filing of a petition and obtaining of a court order under this chapter and there is a dispute concerning the reasonableness of the attorney s fees for those services, a petition may be filed with the court in the same proceeding requesting that the court determine the reasonableness of the attorney s fees for those services. If there is an agreement between the attorney and the client concerning the attorney s fees for services performed in connection with the filing of a petition and obtaining a court order under this chapter and there is a dispute concerning the meaning of the agreement, a petition may be filed with the court in the same proceeding requesting that the court determine the dispute.

(Enacted by Stats. 1990, Ch. 79.)












DIVISION 9. TRUST LAW

PART 1. GENERAL PROVISIONS

15000

This division shall be known and may be cited as the Trust Law.

(Enacted by Stats. 1990, Ch. 79.)



15001

Except as otherwise provided by statute:

(a) This division applies to all trusts regardless of whether they were created before, on, or after July 1, 1987.

(b) This division applies to all proceedings concerning trusts commenced on or after July 1, 1987.

(c) This division applies to all proceedings concerning trusts commenced before July 1, 1987, unless in the opinion of the court application of a particular provision of this division would substantially interfere with the effective conduct of the proceedings or the rights of the parties and other interested persons, in which case the particular provision of this division does not apply and prior law applies.

(Enacted by Stats. 1990, Ch. 79.)



15002

Except to the extent that the common law rules governing trusts are modified by statute, the common law as to trusts is the law of this state.

(Enacted by Stats. 1990, Ch. 79.)



15003

(a) Nothing in this division affects the substantive law relating to constructive or resulting trusts.

(b) The repeal of Title 8 (commencing with Section 2215) of Part 4 of Division 3 of the Civil Code by Chapter 820 of the Statutes of 1986 was not intended to alter the rules applied by the courts to fiduciary and confidential relationships, except as to express trusts governed by this division.

(c) Nothing in this division or in Section 82 is intended to prevent the application of all or part of the principles or procedures of this division to an entity or relationship that is excluded from the definition of trust provided by Section 82 where these principles or procedures are applied pursuant to statutory or common law principles, by court order or rule, or by contract.

(Amended by Stats. 1990, Ch. 710, Sec. 43. Operative July 1, 1991, by Sec. 48 of Ch. 710.)



15004

Unless otherwise provided by statute, this division applies to charitable trusts that are subject to the jurisdiction of the Attorney General to the extent that the application of the provision is not in conflict with the Uniform Supervision of Trustees for Charitable Purposes Act, Article 7 (commencing with Section 12580) of Chapter 6 of Part 2 of Division 3 of Title 2 of the Government Code.

(Enacted by Stats. 1990, Ch. 79.)






PART 2. CREATION, VALIDITY, MODIFICATION, AND TERMINATION OF TRUSTS

CHAPTER 1. Creation and Validity of Trusts

15200

Subject to other provisions of this chapter, a trust may be created by any of the following methods:

(a) A declaration by the owner of property that the owner holds the property as trustee.

(b) A transfer of property by the owner during the owner s lifetime to another person as trustee.

(c) A transfer of property by the owner, by will or by other instrument taking effect upon the death of the owner, to another person as trustee.

(d) An exercise of a power of appointment to another person as trustee.

(e) An enforceable promise to create a trust.

(Enacted by Stats. 1990, Ch. 79.)



15201

A trust is created only if the settlor properly manifests an intention to create a trust.

(Enacted by Stats. 1990, Ch. 79.)



15202

A trust is created only if there is trust property.

(Enacted by Stats. 1990, Ch. 79.)



15203

A trust may be created for any purpose that is not illegal or against public policy.

(Enacted by Stats. 1990, Ch. 79.)



15204

A trust created for an indefinite or general purpose is not invalid for that reason if it can be determined with reasonable certainty that a particular use of the trust property comes within that purpose.

(Enacted by Stats. 1990, Ch. 79.)



15205

(a) A trust, other than a charitable trust, is created only if there is a beneficiary.

(b) The requirement of subdivision (a) is satisfied if the trust instrument provides for either of the following:

(1) A beneficiary or class of beneficiaries that is ascertainable with reasonable certainty or that is sufficiently described so it can be determined that some person meets the description or is within the class.

(2) A grant of a power to the trustee or some other person to select the beneficiaries based on a standard or in the discretion of the trustee or other person.

(Enacted by Stats. 1990, Ch. 79.)



15206

A trust in relation to real property is not valid unless evidenced by one of the following methods:

(a) By a written instrument signed by the trustee, or by the trustee s agent if authorized in writing to do so.

(b) By a written instrument conveying the trust property signed by the settlor, or by the settlor s agent if authorized in writing to do so.

(c) By operation of law.

(Enacted by Stats. 1990, Ch. 79.)



15207

(a) The existence and terms of an oral trust of personal property may be established only by clear and convincing evidence.

(b) The oral declaration of the settlor, standing alone, is not sufficient evidence of the creation of a trust of personal property.

(c) In the case of an oral trust, a reference in this division or elsewhere to a trust instrument or declaration means the terms of the trust as established pursuant to subdivision (a).

(Enacted by Stats. 1990, Ch. 79.)



15208

Consideration is not required to create a trust, but a promise to create a trust in the future is enforceable only if the requirements for an enforceable contract are satisfied.

(Enacted by Stats. 1990, Ch. 79.)



15209

If a trust provides for one or more successor beneficiaries after the death of the settlor, the trust is not invalid, merged, or terminated in either of the following circumstances:

(a) Where there is one settlor who is the sole trustee and the sole beneficiary during the settlor s lifetime.

(b) Where there are two or more settlors, one or more of whom are trustees, and the beneficial interest in the trust is in one or more of the settlors during the lifetime of the settlors.

(Enacted by Stats. 1990, Ch. 79.)



15210

A trust created pursuant to this chapter which relates to real property may be recorded in the office of the county recorder in the county where all or a portion of the real property is located.

(Enacted by Stats. 1990, Ch. 79.)



15211

A trust for a noncharitable corporation or unincorporated society or for a lawful noncharitable purpose may be performed by the trustee for only 21 years, whether or not there is a beneficiary who can seek enforcement or termination of the trust and whether or not the terms of the trust contemplate a longer duration.

(Added by Stats. 1991, Ch. 156, Sec. 20.)



15212

(a) Subject to the requirements of this section, a trust for the care of an animal is a trust for a lawful noncharitable purpose. Unless expressly provided in the trust, the trust terminates when no animal living on the date of the settlor s death remains alive. The governing instrument of the animal trust shall be liberally construed to bring the trust within this section, to presume against the merely precatory or honorary nature of the disposition, and to carry out the general intent of the settlor. Extrinsic evidence is admissible in determining the settlor s intent.

(b) A trust for the care of an animal is subject to the following requirements:

(1) Except as expressly provided otherwise in the trust instrument, the principal or income shall not be converted to the use of the trustee or to any use other than for the benefit of the animal.

(2) Upon termination of the trust, the trustee shall distribute the unexpended trust property in the following order:

(A) As directed in the trust instrument.

(B) If the trust was created in a nonresiduary clause in the settlor s will or in a codicil to the settlor s will, under the residuary clause in the settlor s will.

(C) If the application of subparagraph (A) or (B) does not result in distribution of unexpended trust property, to the settlor s heirs under Section 21114.

(3) For the purposes of Section 21110, the residuary clause described in subparagraph (B) of paragraph (2) shall be treated as creating a future interest under the terms of a trust.

(c) The intended use of the principal or income may be enforced by a person designated for that purpose in the trust instrument or, if none is designated, by a person appointed by a court. In addition to a person identified in subdivision (a) of Section 17200, any person interested in the welfare of the animal or any nonprofit charitable organization that has as its principal activity the care of animals may petition the court regarding the trust as provided in Chapter 3 (commencing with Section 17200) of Part 5.

(d) If a trustee is not designated or no designated or successor trustee is willing or able to serve, a court shall name a trustee. A court may order the transfer of the trust property to a court-appointed trustee, if it is required to ensure that the intended use is carried out and if a successor trustee is not designated in the trust instrument or if no designated successor trustee agrees to serve or is able to serve. A court may also make all other orders and determinations as it shall deem advisable to carry out the intent of the settlor and the purpose of this section.

(e) The accountings required by Section 16062 shall be provided to the beneficiaries who would be entitled to distribution if the animal were then deceased and to any nonprofit charitable corporation that has as its principal activity the care of animals and that has requested these accountings in writing. However, if the value of the assets in the trust does not exceed forty thousand dollars ($40,000), no filing, report, registration, periodic accounting, separate maintenance of funds, appointment, or fee is required by reason of the existence of the fiduciary relationship of the trustee, unless ordered by the court or required by the trust instrument.

(f) Any beneficiary, any person designated by the trust instrument or the court to enforce the trust, or any nonprofit charitable corporation that has as its principal activity the care of animals may, upon reasonable request, inspect the animal, the premises where the animal is maintained, or the books and records of the trust.

(g) A trust governed by this section is not subject to termination pursuant to subdivision (b) of Section 15408.

(h) Section 15211 does not apply to a trust governed by this section.

(i) For purposes of this section, animal means a domestic or pet animal for the benefit of which a trust has been established.

(Repealed and added by Stats. 2008, Ch. 168, Sec. 2. Effective January 1, 2009.)






CHAPTER 2. Restrictions on Voluntary and Involuntary Transfers

15300

Except as provided in Sections 15304 to 15307, inclusive, if the trust instrument provides that a beneficiary s interest in income is not subject to voluntary or involuntary transfer, the beneficiary s interest in income under the trust may not be transferred and is not subject to enforcement of a money judgment until paid to the beneficiary.

(Enacted by Stats. 1990, Ch. 79.)



15301

(a) Except as provided in subdivision (b) and in Sections 15304 to 15307, inclusive, if the trust instrument provides that a beneficiary s interest in principal is not subject to voluntary or involuntary transfer, the beneficiary s interest in principal may not be transferred and is not subject to enforcement of a money judgment until paid to the beneficiary.

(b) After an amount of principal has become due and payable to the beneficiary under the trust instrument, upon petition to the court under Section 709.010 of the Code of Civil Procedure by a judgment creditor, the court may make an order directing the trustee to satisfy the money judgment out of that principal amount. The court in its discretion may issue an order directing the trustee to satisfy all or part of the judgment out of that principal amount.

(Enacted by Stats. 1990, Ch. 79.)



15302

Except as provided in Sections 15304 to 15307, inclusive, if the trust instrument provides that the trustee shall pay income or principal or both for the education or support of a beneficiary, the beneficiary s interest in income or principal or both under the trust, to the extent the income or principal or both is necessary for the education or support of the beneficiary, may not be transferred and is not subject to the enforcement of a money judgment until paid to the beneficiary.

(Enacted by Stats. 1990, Ch. 79.)



15303

(a) If the trust instrument provides that the trustee shall pay to or for the benefit of a beneficiary so much of the income or principal or both as the trustee in the trustee s discretion sees fit to pay, a transferee or creditor of the beneficiary may not compel the trustee to pay any amount that may be paid only in the exercise of the trustee s discretion.

(b) If the trustee has knowledge of the transfer of the beneficiary s interest or has been served with process in a proceeding under Section 709.010 of the Code of Civil Procedure by a judgment creditor seeking to reach the beneficiary s interest, and the trustee pays to or for the benefit of the beneficiary any part of the income or principal that may be paid only in the exercise of the trustee s discretion, the trustee is liable to the transferee or creditor to the extent that the payment to or for the benefit of the beneficiary impairs the right of the transferee or creditor. This subdivision does not apply if the beneficiary s interest in the trust is subject to a restraint on transfer that is valid under Section 15300 or 15301.

(c) This section applies regardless of whether the trust instrument provides a standard for the exercise of the trustee s discretion.

(d) Nothing in this section limits any right the beneficiary may have to compel the trustee to pay to or for the benefit of the beneficiary all or part of the income or principal.

(Enacted by Stats. 1990, Ch. 79.)



15304

(a) If the settlor is a beneficiary of a trust created by the settlor and the settlor s interest is subject to a provision restraining the voluntary or involuntary transfer of the settlor s interest, the restraint is invalid against transferees or creditors of the settlor. The invalidity of the restraint on transfer does not affect the validity of the trust.

(b) If the settlor is the beneficiary of a trust created by the settlor and the trust instrument provides that the trustee shall pay income or principal or both for the education or support of the beneficiary or gives the trustee discretion to determine the amount of income or principal or both to be paid to or for the benefit of the settlor, a transferee or creditor of the settlor may reach the maximum amount that the trustee could pay to or for the benefit of the settlor under the trust instrument, not exceeding the amount of the settlor s proportionate contribution to the trust.

(Enacted by Stats. 1990, Ch. 79.)



15305

(a) As used in this section, support judgment means a money judgment for support of the trust beneficiary s spouse or former spouse or minor child.

(b) If the beneficiary has the right under the trust to compel the trustee to pay income or principal or both to or for the benefit of the beneficiary, the court may, to the extent that the court determines it is equitable and reasonable under the circumstances of the particular case, order the trustee to satisfy all or part of the support judgment out of all or part of those payments as they become due and payable, presently or in the future.

(c) Whether or not the beneficiary has the right under the trust to compel the trustee to pay income or principal or both to or for the benefit of the beneficiary, the court may, to the extent that the court determines it is equitable and reasonable under the circumstances of the particular case, order the trustee to satisfy all or part of the support judgment out of all or part of future payments that the trustee, pursuant to the exercise of the trustee s discretion, determines to make to or for the benefit of the beneficiary.

(d) This section applies to a support judgment notwithstanding any provision in the trust instrument.

(Enacted by Stats. 1990, Ch. 79.)



15305.5

(a) As used in this section, restitution judgment means a judgment awarding restitution for the commission of a felony or a money judgment for damages incurred as a result of conduct for which the defendant was convicted of a felony.

(b) If the beneficiary has the right under the trust to compel the trustee to pay income or principal or both to or for the benefit of the beneficiary, the court may, to the extent that the court determines it is equitable and reasonable under the circumstances of the particular case, order the trustee to satisfy all or part of the restitution judgment out of all or part of those payments as they become due and payable, presently or in the future.

(c) Whether or not the beneficiary has the right under the trust to compel the trustee to pay income or principal or both to or for the benefit of the beneficiary, the court may, to the extent that the court determines it is equitable and reasonable under the circumstances of the particular case, order the trustee to satisfy all or part of the restitution judgment out of all or part of future payments that the trustee, pursuant to the exercise of the trustee s discretion, determines to make to or for the benefit of the beneficiary.

(d) This section applies to a restitution judgment notwithstanding any provision in the trust instrument.

(Added by Stats. 1991, Ch. 175, Sec. 1.)



15306

(a) Notwithstanding any provision in the trust instrument, if a statute of this state makes the beneficiary liable for reimbursement of this state or a local public entity in this state for public support furnished to the beneficiary or to the beneficiary s spouse or minor child, upon petition to the court under Section 709.010 of the Code of Civil Procedure by the appropriate state or local public entity or public official, to the extent the court determines it is equitable and reasonable under the circumstances of the particular case, the court may do the following:

(1) If the beneficiary has the right under the trust to compel the trustee to pay income or principal or both to or for the benefit of the beneficiary, order the trustee to satisfy all or part of the liability out of all or part of the payments as they become due, presently or in the future.

(2) Whether or not the beneficiary has the right under the trust to compel the trustee to pay income or principal or both to or for the benefit of the beneficiary, order the trustee to satisfy all or part of the liability out of all or part of the future payments that the trustee, pursuant to the exercise of the trustee s discretion, determines to make to or for the benefit of the beneficiary.

(3) If the beneficiary is a settlor or the spouse or minor child of the settlor and the beneficiary does not have the right under the trust to compel the trustee to pay income or principal or both to or for the benefit of the beneficiary, to the extent that the trustee has the right to make payments of income or principal or both to or for the beneficiary pursuant to the exercise of the trustee s discretion, order the trustee to satisfy all or part of the liability without regard to whether the trustee has then exercised or may thereafter exercise the discretion in favor of the beneficiary.

(b) Subdivision (a) does not apply to any trust that is established for the benefit of an individual who has a disability that substantially impairs the individual s ability to provide for his or her own care or custody and constitutes a substantial handicap. If, however, the trust results in the individual being ineligible for needed public social services under Division 9 (commencing With Section 10000) of the Welfare and Institutions Code, this subdivision is not applicable and the provisions of subdivision (a) are to be applied.

(Enacted by Stats. 1990, Ch. 79.)



15306.5

(a) Notwithstanding a restraint on transfer of the beneficiary s interest in the trust under Section 15300 or 15301, and subject to the limitations of this section, upon a judgment creditor s petition under Section 709.010 of the Code of Civil Procedure, the court may make an order directing the trustee to satisfy all or part of the judgment out of the payments to which the beneficiary is entitled under the trust instrument or that the trustee, in the exercise of the trustee s discretion, has determined or determines in the future to pay to the beneficiary.

(b) An order under this section may not require that the trustee pay in satisfaction of the judgment an amount exceeding 25 percent of the payment that otherwise would be made to, or for the benefit of, the beneficiary.

(c) An order under this section may not require that the trustee pay in satisfaction of the judgment any amount that the court determines is necessary for the support of the beneficiary and all the persons the beneficiary is required to support.

(d) An order for satisfaction of a support judgment, as defined in Section 15305, has priority over an order to satisfy a judgment under this section. Any amount ordered to be applied to the satisfaction of a judgment under this section shall be reduced by the amount of an order for satisfaction of a support judgment under Section 15305, regardless of whether the order for satisfaction of the support judgment was made before or after the order under this section.

(e) If the trust gives the trustee discretion over the payment of either principal or income of a trust, or both, nothing in this section affects or limits that discretion in any manner. The trustee has no duty to oppose a petition to satisfy a judgment under this section or to make any claim for exemption on behalf of the beneficiary. The trustee is not liable for any action taken, or omitted to be taken, in compliance with any court order made under this section.

(f) Subject to subdivision (d), the aggregate of all orders for satisfaction of money judgments against the beneficiary s interest in the trust may not exceed 25 percent of the payment that otherwise would be made to, or for the benefit of, the beneficiary.

(Enacted by Stats. 1990, Ch. 79.)



15307

Notwithstanding a restraint on transfer of a beneficiary s interest in the trust under Section 15300 or 15301, any amount to which the beneficiary is entitled under the trust instrument or that the trustee, in the exercise of the trustee s discretion, has determined to pay to the beneficiary in excess of the amount that is or will be necessary for the education and support of the beneficiary may be applied to the satisfaction of a money judgment against the beneficiary. Upon the judgment creditor s petition under Section 709.010 of the Code of Civil Procedure, the court may make an order directing the trustee to satisfy all or part of the judgment out of the beneficiary s interest in the trust.

(Enacted by Stats. 1990, Ch. 79.)



15308

Any order entered by a court under Section 15305, 15306, 15306.5, or 15307 is subject to modification upon petition of an interested person filed in the court where the order was made.

(Enacted by Stats. 1990, Ch. 79.)



15309

A disclaimer or renunciation by a beneficiary of all or part of his or her interest under a trust shall not be considered a transfer under Section 15300 or 15301.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 3. Modification and Termination of Trusts

15400

Unless a trust is expressly made irrevocable by the trust instrument, the trust is revocable by the settlor. This section applies only where the settlor is domiciled in this state when the trust is created, where the trust instrument is executed in this state, or where the trust instrument provides that the law of this state governs the trust.

(Enacted by Stats. 1990, Ch. 79.)



15401

(a) A trust that is revocable by the settlor or any other person may be revoked in whole or in part by any of the following methods:

(1) By compliance with any method of revocation provided in the trust instrument.

(2) By a writing, other than a will, signed by the settlor or any other person holding the power of revocation and delivered to the trustee during the lifetime of the settlor or the person holding the power of revocation. If the trust instrument explicitly makes the method of revocation provided in the trust instrument the exclusive method of revocation, the trust may not be revoked pursuant to this paragraph.

(b) (1) Unless otherwise provided in the instrument, if a trust is created by more than one settlor, each settlor may revoke the trust as to the portion of the trust contributed by that settlor, except as provided in Section 761 of the Family Code.

(2) Notwithstanding paragraph (1), a settlor may grant to another person, including, but not limited to, his or her spouse, a power to revoke all or part of that portion of the trust contributed by that settlor, regardless of whether that portion was separate property or community property of that settlor, and regardless of whether that power to revoke is exercisable during the lifetime of that settlor or continues after the death of that settlor, or both.

(c) A trust may not be modified or revoked by an attorney in fact under a power of attorney unless it is expressly permitted by the trust instrument.

(d) This section shall not limit the authority to modify or terminate a trust pursuant to Section 15403 or 15404 in an appropriate case.

(e) The manner of revocation of a trust revocable by the settlor or any other person that was created by an instrument executed before July 1, 1987, is governed by prior law and not by this section.

(Amended by Stats. 2012, Ch. 55, Sec. 1. Effective January 1, 2013.)



15402

Unless the trust instrument provides otherwise, if a trust is revocable by the settlor, the settlor may modify the trust by the procedure for revocation.

(Enacted by Stats. 1990, Ch. 79.)



15403

(a) Except as provided in subdivision (b), if all beneficiaries of an irrevocable trust consent, they may compel modification or termination of the trust upon petition to the court.

(b) If the continuance of the trust is necessary to carry out a material purpose of the trust, the trust cannot be modified or terminated unless the court, in its discretion, determines that the reason for doing so under the circumstances outweighs the interest in accomplishing a material purpose of the trust. Under this section the court does not have discretion to permit termination of a trust that is subject to a valid restraint on transfer of the beneficiary s interest as provided in Chapter 2 (commencing with Section 15300).

(Enacted by Stats. 1990, Ch. 79.)



15404

(a) If the settlor and all beneficiaries of a trust consent, they may compel the modification or termination of the trust.

(b) If any beneficiary does not consent to the modification or termination of the trust, upon petition to the court, the other beneficiaries, with the consent of the settlor, may compel a modification or a partial termination of the trust if the interests of the beneficiaries who do not consent are not substantially impaired.

(c) If the trust provides for the disposition of principal to a class of persons described only as heirs or next of kin of the settlor, or using other words that describe the class of all persons who would take under the rules of intestacy, the court may limit the class of beneficiaries whose consent is needed to compel the modification or termination of the trust to the beneficiaries who are reasonably likely to take under the circumstances.

(Enacted by Stats. 1990, Ch. 79.)



15405

For the purposes of Sections 15403 and 15404, the consent of a beneficiary who lacks legal capacity, including a minor, or who is an unascertained or unborn person may be given in proceedings before the court by a guardian ad litem, if it would be appropriate to do so. In determining whether to give consent, the guardian ad litem may rely on general family benefit accruing to living members of the beneficiary s family as a basis for approving a modification or termination of the trust.

(Enacted by Stats. 1990, Ch. 79.)



15406

In determining the class of beneficiaries whose consent is necessary to modify or terminate a trust pursuant to Section 15403 or 15404, the presumption of fertility is rebuttable.

(Enacted by Stats. 1990, Ch. 79.)



15407

(a) A trust terminates when any of the following occurs:

(1) The term of the trust expires.

(2) The trust purpose is fulfilled.

(3) The trust purpose becomes unlawful.

(4) The trust purpose becomes impossible to fulfill.

(5) The trust is revoked.

(b) On termination of the trust, the trustee continues to have the powers reasonably necessary under the circumstances to wind up the affairs of the trust.

(Enacted by Stats. 1990, Ch. 79.)



15408

(a) On petition by a trustee or beneficiary, if the court determines that the fair market value of the principal of a trust has become so low in relation to the cost of administration that continuation of the trust under its existing terms will defeat or substantially impair the accomplishment of its purposes, the court may, in its discretion and in a manner that conforms as nearly as possible to the intention of the settlor, order any of the following:

(1) Termination of the trust.

(2) Modification of the trust.

(3) Appointment of a new trustee.

(b) Notwithstanding subdivision (a), if the trust principal does not exceed forty thousand dollars ($40,000) in value, the trustee has the power to terminate the trust.

(c) The existence of a trust provision restraining transfer of the beneficiary s interest does not prevent application of this section.

(Amended by Stats. 2010, Ch. 621, Sec. 1. Effective January 1, 2011.)



15409

(a) On petition by a trustee or beneficiary, the court may modify the administrative or dispositive provisions of the trust or terminate the trust if, owing to circumstances not known to the settlor and not anticipated by the settlor, the continuation of the trust under its terms would defeat or substantially impair the accomplishment of the purposes of the trust. In this case, if necessary to carry out the purposes of the trust, the court may order the trustee to do acts that are not authorized or are forbidden by the trust instrument.

(b) The court shall consider a trust provision restraining transfer of the beneficiary s interest as a factor in making its decision whether to modify or terminate the trust, but the court is not precluded from exercising its discretion to modify or terminate the trust solely because of a restraint on transfer.

(Enacted by Stats. 1990, Ch. 79.)



15410

At the termination of a trust, the trust property shall be disposed of as follows:

(a) In the case of a trust that is revoked by the settlor, the trust property shall be disposed of in the following order of priority:

(1) As directed by the settlor.

(2) As provided in the trust instrument.

(3) To the extent that there is no direction by the settlor or in the trust instrument, to the settlor, or his or her estate, as the case may be.

(b) In the case of a trust that is revoked by any person holding a power of revocation other than the settlor, the trust property shall be disposed of in the following order of priority:

(1) As provided in the trust instrument.

(2) As directed by the person exercising the power of revocation.

(3) To the extent that there is no direction in the trust instrument or by the person exercising the power of revocation, to the person exercising the power of revocation, or his or her estate, as the case may be.

(c) In the case of a trust that is terminated by the consent of the settlor and all beneficiaries, as agreed by the settlor and all beneficiaries.

(d) In any other case, as provided in the trust instrument or in a manner directed by the court that conforms as nearly as possible to the intention of the settlor as expressed in the trust instrument.

(e) If a trust is terminated by the trustee pursuant to subdivision (b) of Section 15408, the trust property may be distributed as determined by the trustee pursuant to the standard provided in subdivision (d) without the need for a court order. If the trust instrument does not provide a manner of distribution at termination and the settlor s intent is not adequately expressed in the trust instrument, the trustee may distribute the trust property to the living beneficiaries on an actuarial basis.

(Amended by Stats. 2012, Ch. 55, Sec. 2. Effective January 1, 2013.)



15411

If the terms of two or more trusts are substantially similar, on petition by a trustee or beneficiary, the court, for good cause shown, may combine the trusts if the court determines that administration as a single trust will not defeat or substantially impair the accomplishment of the trust purposes or the interests of the beneficiaries.

(Enacted by Stats. 1990, Ch. 79.)



15412

On petition by a trustee or beneficiary, the court, for good cause shown, may divide a trust into two or more separate trusts, if the court determines that dividing the trust will not defeat or substantially impair the accomplishment of the trust purposes or the interests of the beneficiaries.

(Enacted by Stats. 1990, Ch. 79.)



15413

A trust provision, express or implied, that the trust may not be terminated is ineffective insofar as it purports to be applicable after the expiration of the longer of the periods provided by the statutory rule against perpetuities, Article 2 (commencing with Section 21205) of Chapter 1 of Part 2 of Division 11.

(Added by Stats. 1991, Ch. 156, Sec. 22.)



15414

Notwithstanding any other provision in this chapter, if a trust continues in existence after the expiration of the longer of the periods provided by the statutory rule against perpetuities, Article 2 (commencing with Section 21205) of Chapter 1 of Part 2 of Division 11, the trust may be terminated in either of the following manners:

(a) On petition by a majority of the beneficiaries.

(b) On petition by the Attorney General or by any person who would be affected by the termination, if the court finds that the termination would be in the public interest or in the best interest of a majority of the persons who would be affected by the termination.

(Added by Stats. 1991, Ch. 156, Sec. 23.)









PART 3. TRUSTEES AND BENEFICIARIES

CHAPTER 1. Trustees

ARTICLE 1. General Provisions

15600

(a) The person named as trustee may accept the trust, or a modification of the trust, by one of the following methods:

(1) Signing the trust instrument or the trust instrument as modified, or signing a separate written acceptance.

(2) Knowingly exercising powers or performing duties under the trust instrument or the trust instrument as modified, except as provided in subdivision (b).

(b) In a case where there is an immediate risk of damage to the trust property, the person named as trustee may act to preserve the trust property without accepting the trust or a modification of the trust, if within a reasonable time after acting the person delivers a written rejection of the trust or the modification of the trust to the settlor or, if the settlor is dead or incompetent, to a beneficiary. This subdivision does not impose a duty on the person named as trustee to act.

(Enacted by Stats. 1990, Ch. 79.)



15601

(a) A person named as trustee may in writing reject the trust or a modification of the trust.

(b) If the person named as trustee does not accept the trust or a modification of the trust by a method provided in subdivision (a) of Section 15600 within a reasonable time after learning of being named as trustee or of the modification, the person has rejected the trust or the modification.

(c) A person named as trustee who rejects the trust or a modification of the trust is not liable with respect to the rejected trust or modification.

(Enacted by Stats. 1990, Ch. 79.)



15602

(a) A trustee is not required to give a bond to secure performance of the trustee s duties, unless any of the following circumstances occurs:

(1) A bond is required by the trust instrument.

(2) Notwithstanding a waiver of a bond in the trust instrument, a bond is found by the court to be necessary to protect the interests of beneficiaries or other persons having an interest in the trust.

(3) An individual who is not named as a trustee in the trust instrument is appointed as a trustee by the court.

(b) Notwithstanding paragraphs (1) and (3) of subdivision (a), the court may excuse a requirement of a bond, reduce or increase the amount of a bond, release a surety, or permit the substitution of another bond with the same or different sureties. The court may not, however, excuse the requirement of a bond for an individual described in paragraph (3) of subdivision (a), except under compelling circumstances. For the purposes of this section, a request by all the adult beneficiaries of a trust that bond be waived for an individual described in paragraph (3) of subdivision (a) for their trust is deemed to constitute a compelling circumstance.

(c) If a bond is required, it shall be filed or served and shall be in the amount and with sureties and liabilities ordered by the court.

(d) Except as otherwise provided in the trust instrument or ordered by the court, the cost of the bond shall be charged against the trust.

(e) A trust company may not be required to give a bond, notwithstanding a contrary provision in the trust instrument.

(Amended by Stats. 2004, Ch. 75, Sec. 1. Effective January 1, 2005.)



15603

On application by the trustee, the court clerk shall issue a certificate that the trustee is a duly appointed and acting trustee under the trust if the court file shows the incumbency of the trustee.

(Enacted by Stats. 1990, Ch. 79.)



15604

(a) Notwithstanding any other provision of law, a nonprofit charitable corporation may be appointed as trustee of a trust created pursuant to this division, if all of the following conditions are met:

(1) The corporation is incorporated in this state.

(2) The articles of incorporation specifically authorize the corporation to accept appointments as trustee.

(3) For the three years prior to the filing of a petition under this section, the nonprofit charitable corporation has been exempt from payment of income taxes pursuant to Section 501(c)(3) of the Internal Revenue Code and has served as a private professional conservator in the state.

(4) The settlor or an existing trustee consents to the appointment of the nonprofit corporation as trustee or successor trustee, either in the petition or in a writing signed either before or after the petition is filed.

(5) The court determines the trust to be in the best interest of the settlor.

(6) The court determines that the appointment of the nonprofit corporation as trustee is in the best interest of the settlor and the trust estate.

(b) A petition for appointment of a nonprofit corporation as trustee under this section may be filed by any of the following:

(1) The settlor or the spouse of the settlor.

(2) The nonprofit charitable corporation.

(3) An existing trustee.

(c) The petition shall include in the caption the name of a responsible corporate officer who shall act for the corporation for purposes of this section. If, for any reason, the officer so named ceases to act as the responsible corporate officer for purposes of this section, the corporation shall file with the court a notice containing (1) the name of the successor responsible corporate officer and (2) the date the successor becomes the responsible corporate officer.

(d) The petition shall request that a trustee be appointed for the estate, shall specify the name, address, and telephone number of the proposed trustee and the name, address, and telephone number of the settlor or proposed settlor, and state the reasons why the appointment of the trustee is necessary.

(e) The petition shall set forth, so far as the information is known to the petitioner, the names and addresses of all persons entitled to notice of a conservatorship petition, as specified in subdivision (b) of Section 1821.

(f) Notice of the hearing on the petition shall be given in the same manner as provided in Sections 1822 and 1824.

(g) The trustee appointed by the court pursuant to this section shall do all of the following:

(1) File the required bond for the benefit of the trust estate in the same manner provided for conservators of the estate as set forth in Section 2320. This bond may not be waived, but the court may, in its discretion, permit the filing of a bond in an amount less than would otherwise be required under Section 2320.

(2) Comply with the requirements for registration and filing of annual statements pursuant to Article 4 (commencing with Section 2340) of Chapter 4 of Part 4 of Division 4.

(3) File with the court inventories and appraisals of the trust estate and present its accounts of the trust estate in the manner provided for conservators of the estate set forth in Chapter 7 (commencing with Section 2600) of Part 4 of Division 4.

(4) Be reimbursed for expenses and compensated as trustee in the manner provided for conservators of the estate as described in Chapter 8 (commencing with Section 2640) of Part 4 of Division 4. However, compensation as trustee appointed under this section shall be allowed only for services actually rendered.

(5) Be represented by counsel in all proceedings before the court. Any fee allowed for an attorney for the nonprofit charitable corporation shall be for services actually rendered.

(h) The trustee appointed by the court under this section may be removed by the court, or may resign in accordance with Chapter 9 (commencing with Section 2650) of Part 4 of Division 4. If the nonprofit charitable corporation resigns or is removed by the court, the settlor may appoint another person as successor trustee, or another nonprofit charitable corporation as trustee under this section.

(i) The trustee appointed by the court under this section is bound by the trust instrument created by the settlor, and shall be subject to the duties and responsibilities of a trustee as provided in this code.

(Amended by Stats. 2001, Ch. 351, Sec. 2. Effective January 1, 2002.)






ARTICLE 2. Cotrustees

15620

Unless otherwise provided in the trust instrument, a power vested in two or more trustees may only be exercised by their unanimous action.

(Enacted by Stats. 1990, Ch. 79.)



15621

Unless otherwise provided in the trust instrument, if a vacancy occurs in the office of a cotrustee, the remaining cotrustee or cotrustees may act for the trust as if they are the only trustees.

(Enacted by Stats. 1990, Ch. 79.)



15622

Unless otherwise provided in the trust instrument, if a cotrustee is unavailable to perform the duties of the cotrustee because of absence, illness, or other temporary incapacity, the remaining cotrustee or cotrustees may act for the trust, as if they are the only trustees, where necessary to accomplish the purposes of the trust or to avoid irreparable injury to the trust property.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 3. Resignation and Removal of Trustees

15640

A trustee who has accepted the trust may resign only by one of the following methods:

(a) As provided in the trust instrument.

(b) In the case of a revocable trust, with the consent of the person holding the power to revoke the trust.

(c) In the case of a trust that is not revocable, with the consent of all adult beneficiaries who are receiving or are entitled to receive income under the trust or to receive a distribution of principal if the trust were terminated at the time consent is sought. If a beneficiary has a conservator, the conservator may consent to the trustee s resignation on behalf of the conservatee without obtaining court approval. Without limiting the power of the beneficiary to consent to the trustee s resignation, if the beneficiary has designated an attorney in fact who has the power under the power of attorney to consent to the trustee s resignation, the attorney in fact may consent to the resignation.

(d) Pursuant to a court order obtained on petition by the trustee under Section 17200. The court shall accept the trustee s resignation and may make any orders necessary for the preservation of the trust property, including the appointment of a receiver or a temporary trustee.

(Enacted by Stats. 1990, Ch. 79.)



15641

The liability for acts or omissions of a resigning trustee or of the sureties on the trustee s bond, if any, is not released or affected in any manner by the trustee s resignation.

(Enacted by Stats. 1990, Ch. 79.)



15642

(a) A trustee may be removed in accordance with the trust instrument, by the court on its own motion, or on petition of a settlor, cotrustee, or beneficiary under Section 17200.

(b) The grounds for removal of a trustee by the court include the following:

(1) Where the trustee has committed a breach of the trust.

(2) Where the trustee is insolvent or otherwise unfit to administer the trust.

(3) Where hostility or lack of cooperation among cotrustees impairs the administration of the trust.

(4) Where the trustee fails or declines to act.

(5) Where the trustee s compensation is excessive under the circumstances.

(6) Where the sole trustee is a person described in subdivision (a) of Section 21350 or subdivision (a) of Section 21380, whether or not the person is the transferee of a donative transfer by the transferor, unless, based upon any evidence of the intent of the settlor and all other facts and circumstances, which shall be made known to the court, the court finds that it is consistent with the settlor s intent that the trustee continue to serve and that this intent was not the product of fraud or undue influence. Any waiver by the settlor of this provision is against public policy and shall be void. This paragraph shall not apply to instruments that became irrevocable on or before January 1, 1994. This paragraph shall not apply if any of the following conditions are met:

(A) The settlor is related by blood or marriage to, or is a cohabitant with, any one or more of the trustees, the person who drafted or transcribed the instrument, or the person who caused the instrument to be transcribed.

(B) The instrument is reviewed by an independent attorney who (1) counsels the settlor about the nature of his or her intended trustee designation and (2) signs and delivers to the settlor and the designated trustee a certificate in substantially the following form:

CERTIFICATE OF INDEPENDENT REVIEW

I, _____ (attorney s name) _____ , have reviewed

_____ (name of instrument) _____ and have counseled my client,

_____ (name of client) _____ , fully and privately on the nature and

legal effect of the designation as trustee of _____ (name of trustee) _____

contained in that instrument. I am so disassociated from the interest of the person named as trustee as to be in a position to advise my client impartially and confidentially as to the consequences of the designation. On the basis of this counsel, I conclude that the designation of a person who would otherwise be subject to removal under paragraph (6) of subdivision (b) of Section 15642 of the Probate Code is clearly the settlor s intent and thatintent is not the product of fraud, menace, duress, or undue influence.

_____ (Name of Attorney) _____ (Date)

This independent review and certification may occur either before or after the instrument has been executed, and if it occurs after the date of execution, the named trustee shall not be subject to removal under this paragraph. Any attorney whose written engagement signed by the client is expressly limited to the preparation of a certificate under this subdivision, including the prior counseling, shall not be considered to otherwise represent the client.

(C) After full disclosure of the relationships of the persons involved, the instrument is approved pursuant to an order under Article 10 (commencing with Section 2580) of Chapter 6 of Part 4 of Division 4.

(7) If, as determined under Part 17 (commencing with Section 810) of Division 2, the trustee is substantially unable to manage the trust s financial resources or is otherwise substantially unable to execute properly the duties of the office. When the trustee holds the power to revoke the trust, substantial inability to manage the trust s financial resources or otherwise execute properly the duties of the office may not be proved solely by isolated incidents of negligence or improvidence.

(8) If the trustee is substantially unable to resist fraud or undue influence. When the trustee holds the power to revoke the trust, substantial inability to resist fraud or undue influence may not be proved solely by isolated incidents of negligence or improvidence.

(9) For other good cause.

(c) If, pursuant to paragraph (6) of subdivision (b), the court finds that the designation of the trustee was not consistent with the intent of the settlor or was the product of fraud or undue influence, the person being removed as trustee shall bear all costs of the proceeding, including reasonable attorney s fees.

(d) If the court finds that the petition for removal of the trustee was filed in bad faith and that removal would be contrary to the settlor s intent, the court may order that the person or persons seeking the removal of the trustee bear all or any part of the costs of the proceeding, including reasonable attorney s fees.

(e) If it appears to the court that trust property or the interests of a beneficiary may suffer loss or injury pending a decision on a petition for removal of a trustee and any appellate review, the court may, on its own motion or on petition of a cotrustee or beneficiary, compel the trustee whose removal is sought to surrender trust property to a cotrustee or to a receiver or temporary trustee. The court may also suspend the powers of the trustee to the extent the court deems necessary.

(f) For purposes of this section, the term related by blood or marriage shall include persons within the seventh degree.

(Amended by Stats. 2010, Ch. 620, Sec. 3. Effective January 1, 2011.)



15643

There is a vacancy in the office of trustee in any of the following circumstances:

(a) The person named as trustee rejects the trust.

(b) The person named as trustee cannot be identified or does not exist.

(c) The trustee resigns or is removed.

(d) The trustee dies.

(e) A conservator or guardian of the person or estate of an individual trustee is appointed.

(f) The trustee is the subject of an order for relief in bankruptcy.

(g) A trust company s charter is revoked or powers are suspended, if the revocation or suspension is to be in effect for a period of 30 days or more.

(h) A receiver is appointed for a trust company if the appointment is not vacated within a period of 30 days.

(Amended by Stats. 2009, Ch. 500, Sec. 57. Effective January 1, 2010.)



15644

When a vacancy has occurred in the office of trustee, the former trustee who holds property of the trust shall deliver the trust property to the successor trustee or a person appointed by the court to receive the property and remains responsible for the trust property until it is delivered. A trustee who has resigned or is removed has the powers reasonably necessary under the circumstances to preserve the trust property until it is delivered to the successor trustee and to perform actions necessary to complete the resigning or removed trustee s administration of the trust.

(Enacted by Stats. 1990, Ch. 79.)



15645

If the trustee of a trust that is not revocable has refused to transfer administration of the trust to a successor trust company on request of the beneficiaries described in subdivision (c) of Section 15640 and the court in subsequent proceedings under Section 17200 makes an order removing the existing trustee and appointing a trust company as successor trustee, the court may, in its discretion, award costs and reasonable attorney s fees incurred by the petitioner in the proceeding to be paid by the trustee or from the trust as ordered by the court.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 4. Appointment of Trustees

15660

(a) If the trust has no trustee or if the trust instrument requires a vacancy in the office of a cotrustee to be filled, the vacancy shall be filled as provided in this section.

(b) If the trust instrument provides a practical method of appointing a trustee or names the person to fill the vacancy, the vacancy shall be filled as provided in the trust instrument.

(c) If the vacancy in the office of trustee is not filled as provided in subdivision (b), the vacancy may be filled by a trust company that has agreed to accept the trust on agreement of all adult beneficiaries who are receiving or are entitled to receive income under the trust or to receive a distribution of principal if the trust were terminated at the time the agreement is made. If a beneficiary has a conservator, the conservator may agree to the successor trustee on behalf of the conservatee without obtaining court approval. Without limiting the power of the beneficiary to agree to the successor trustee, if the beneficiary has designated an attorney in fact who has the power under the power of attorney to agree to the successor trustee, the attorney in fact may agree to the successor trustee.

(d) If the vacancy in the office of trustee is not filled as provided in subdivision (b) or (c), on petition of any interested person or any person named as trustee in the trust instrument, the court may, in its discretion, appoint a trustee to fill the vacancy. If the trust provides for more than one trustee, the court may, in its discretion, appoint the original number or any lesser number of trustees. In selecting a trustee, the court shall give consideration to any nomination by the beneficiaries who are 14 years of age or older.

(Amended by Stats. 1992, Ch. 871, Sec. 17. Effective January 1, 1993.)



15660.5

(a) The court may appoint as trustee of a trust the public guardian or public administrator of the county in which the matter is pending subject to the following requirements:

(1) Neither the public guardian nor the public administrator shall be appointed as trustee unless the court finds, after reasonable inquiry, that no other qualified person is willing to act as trustee or the public guardian, public administrator, or his or her representative consents.

(2) The public administrator shall not be appointed as trustee unless either of the following is true:

(A) At the time of the appointment and pursuant to the terms of the trust, the entire trust is then to be distributed outright. For purposes of this paragraph, a trust that is then to be distributed outright does not include a trust pursuant to which payments to, or on behalf of, a beneficiary or beneficiaries are to be made from the trust on an ongoing basis for more than six months after the date of distribution.

(B) The public administrator consents.

(3) Neither the public guardian nor the public administrator shall be appointed as a cotrustee unless the public guardian, public administrator, or his or her representative consents.

(4) Neither the public guardian nor the public administrator shall be appointed as general trustee without a hearing and notice to the public guardian or public administrator, or his or her representative, and other interested persons as provided in Section 17203.

(5) Neither the public guardian nor the public administrator shall be appointed as temporary trustee without receiving notice of hearing as provided in Section 1220. The court shall not waive this notice of hearing, but may shorten the time for notice upon a finding of good cause.

(b) (1) If the public guardian or the public administrator consents to the appointment as trustee under this section, he or she shall submit a written certification of the consent to the court no later than two court days after the noticed hearing date described in paragraph (4) or (5) of subdivision (a). The public administrator shall not be appointed as trustee under subparagraph (A) of paragraph (2) of subdivision (a) if, after receiving notice as required by this section, the public administrator files a written certification with the court that the public administrator is unable to provide the level of services needed to properly fulfill the obligations of a trustee of the trust.

(2) If the public administrator has been appointed as trustee without notice as required in paragraph (4) or (5) of subdivision (a), and the public administrator files a written certification with the court that he or she is unable to provide the level of services needed to properly fulfill the obligations of a trustee of the trust, this shall be good cause for the public administrator to be relieved as trustee.

(c) The order of appointment shall provide for an annual bond fee as described in Section 15688.

(Repealed and added by Stats. 2008, Ch. 237, Sec. 5. Effective January 1, 2009.)






ARTICLE 5. Compensation and Indemnification of Trustees

15680

(a) Subject to subdivision (b), and except as provided in Section 15688, if the trust instrument provides for the trustee s compensation, the trustee is entitled to be compensated in accordance with the trust instrument.

(b) Upon proper showing, the court may fix or allow greater or lesser compensation than could be allowed under the terms of the trust in any of the following circumstances:

(1) Where the duties of the trustee are substantially different from those contemplated when the trust was created.

(2) Where the compensation in accordance with the terms of the trust would be inequitable or unreasonably low or high.

(3) In extraordinary circumstances calling for equitable relief.

(c) An order fixing or allowing greater or lesser compensation under subdivision (b) applies only prospectively to actions taken in administration of the trust after the order is made.

(Amended by Stats. 2008, Ch. 237, Sec. 6. Effective January 1, 2009.)



15681

If the trust instrument does not specify the trustee s compensation, the trustee is entitled to reasonable compensation under the circumstances.

(Enacted by Stats. 1990, Ch. 79.)



15682

The court may fix an amount of periodic compensation under Sections 15680 and 15681 to continue for as long as the court determines is proper.

(Enacted by Stats. 1990, Ch. 79.)



15683

Unless the trust instrument otherwise provides or the trustees otherwise agree, if the trust has two or more trustees, the compensation shall be apportioned among the cotrustees according to the services rendered by them.

(Enacted by Stats. 1990, Ch. 79.)



15684

A trustee is entitled to the repayment out of the trust property for the following:

(a) Expenditures that were properly incurred in the administration of the trust.

(b) To the extent that they benefited the trust, expenditures that were not properly incurred in the administration of the trust.

(Enacted by Stats. 1990, Ch. 79.)



15685

The trustee has an equitable lien on the trust property as against the beneficiary in the amount of advances, with any interest, made for the protection of the trust, and for expenses, losses, and liabilities sustained in the administration of the trust or because of ownership or control of any trust property.

(Enacted by Stats. 1990, Ch. 79.)



15686

(a) As used in this section, trustee s fee includes, but is not limited to, the trustee s periodic base fee, rate of percentage compensation, minimum fee, hourly rate, and transaction charge, but does not include fees for extraordinary services.

(b) A trustee may not charge an increased trustee s fee for administration of a particular trust unless the trustee first gives at least 60 days written notice of that increased fee to all of the following persons:

(1) Each beneficiary who is entitled to an account under Section 16062.

(2) Each beneficiary who was given the last preceding account.

(3) Each beneficiary who has made a written request to the trustee for notice of an increased trustee s fee and has given an address for receiving notice by mail.

(c) If a beneficiary files a petition under Section 17200 for review of the increased trustee s fee or for removal of the trustee and serves a copy of the petition on the trustee before the expiration of the 60-day period, the increased trustee s fee does not take effect as to that trust until otherwise ordered by the court or the petition is dismissed.

(Amended by Stats. 1992, Ch. 178, Sec. 43.2. Effective January 1, 1993.)



15687

(a) Notwithstanding any provision of a trust to the contrary, a trustee who is an attorney may receive only (1) the trustee s compensation provided in the trust or otherwise provided in this article or (2) compensation for legal services performed for the trustee, unless the trustee obtains approval for the right to dual compensation as provided in subdivision (d).

(b) No parent, child, sibling, or spouse of a person who is a trustee, and no law partnership or corporation whose partner, shareholder, or employee is serving as a trustee shall receive any compensation for legal services performed for the trustee unless the trustee waives trustee compensation or unless the trustee obtains approval for the right to dual compensation as provided in subdivision (d).

(c) This section shall not apply if the trustee is related by blood or marriage to, or is a cohabitant with, the settlor.

(d) After full disclosure of the nature of the compensation and relationship of the trustee to all persons receiving compensation under this section, the trustee may obtain approval for dual compensation by either of the following:

(1) An order pursuant to paragraph (21) of subdivision (b) of Section 17200.

(2) Giving 30 days advance written notice to the persons entitled to notice under Section 17203. Within that 30-day period, any person entitled to notice may object to the proposed action by written notice to the trustee or by filing a petition pursuant to paragraph (21) of subdivision (b) of Section 17200. If the trustee receives this objection during that 30-day period and if the trustee wishes dual compensation, the trustee shall file a petition for approval pursuant to paragraph (21) of subdivision (b) of Section 17200.

(e) Any waiver of the requirements of this section is against public policy and shall be void.

(f) This section applies to services rendered on or after January 1, 1994.

(Amended by Stats. 1995, Ch. 730, Sec. 10. Effective January 1, 1996.)



15688

Notwithstanding any other provision of this article and the terms of the trust, a public guardian or public administrator who is appointed as a trustee of a trust pursuant to Section 15660.5 shall be paid from the trust property for all of the following:

(a) Reasonable expenses incurred in the administration of the trust.

(b) Compensation for services of the public guardian or public administrator and the attorney of the public guardian or public administrator, as follows:

(1) If the public guardian or public administrator is appointed as trustee of a trust that provides for the outright distribution of the entire trust estate, compensation for the public guardian or public administrator, and any attorney for the public guardian or public administrator, shall be calculated as that provided to a personal representative and attorney pursuant to Part 7 (commencing with Section 10800) of Division 7, based on the fair market value of the assets as of the date of the appointment, provided that the minimum amount of compensation for the public guardian or the public administrator shall be one thousand dollars ($1,000). Additionally, the minimum amount of compensation for the attorney for the public guardian or the public administrator, if any, shall be one thousand dollars ($1,000).

(2) For a trust other than that described in paragraph (1), the public guardian or public administrator shall be compensated as provided in Section 15680. Compensation shall be consistent with compensation allowed for professional fiduciaries or corporate fiduciaries providing comparable services.

(3) Except as provided in paragraph (1), reasonable compensation for the attorney for the public guardian or public administrator.

(c) An annual bond fee in the amount of twenty-five dollars ($25) plus one-fourth of 1 percent of the amount of the trust assets greater than ten thousand dollars ($10,000). The amount charged shall be deposited in the county treasury.

(Amended by Stats. 2008, Ch. 237, Sec. 7. Effective January 1, 2009.)









CHAPTER 2. Beneficiaries

15800

Except to the extent that the trust instrument otherwise provides or where the joint action of the settlor and all beneficiaries is required, during the time that a trust is revocable and the person holding the power to revoke the trust is competent:

(a) The person holding the power to revoke, and not the beneficiary, has the rights afforded beneficiaries under this division.

(b) The duties of the trustee are owed to the person holding the power to revoke.

(Enacted by Stats. 1990, Ch. 79.)



15801

(a) In any case where the consent of a beneficiary may be given or is required to be given before an action may be taken, during the time that a trust is revocable and the person holding the power to revoke the trust is competent, the person holding the power to revoke, and not the beneficiary, has the power to consent or withhold consent.

(b) This section does not apply where the joint consent of the settlor and all beneficiaries is required by statute.

(Enacted by Stats. 1990, Ch. 79.)



15802

Notwithstanding any other statute, during the time that a trust is revocable and the person holding the power to revoke the trust is competent, a notice that is to be given to a beneficiary shall be given to the person holding the power to revoke and not to the beneficiary.

(Enacted by Stats. 1990, Ch. 79.)



15803

The holder of a presently exercisable general power of appointment or power to withdraw property from the trust has the rights of a person holding the power to revoke the trust that are provided by Sections 15800 to 15802, inclusive, to the extent of the holder s power over the trust property.

(Enacted by Stats. 1990, Ch. 79.)



15804

(a) Subject to subdivisions (b) and (c), it is sufficient compliance with a requirement in this division that notice be given to a beneficiary, or to a person interested in the trust, if notice is given as follows:

(1) Where an interest has been limited on any future contingency to persons who will compose a certain class upon the happening of a certain event without further limitation, notice shall be given to the persons in being who would constitute the class if the event had happened immediately before the commencement of the proceeding or if there is no proceeding, if the event had happened immediately before notice is given.

(2) Where an interest has been limited to a living person and the same interest, or a share therein, has been further limited upon the happening of a future event to the surviving spouse or to persons who are or may be the distributees, heirs, issue, or other kindred of the living person, notice shall be given to the living person.

(3) Where an interest has been limited upon the happening of any future event to a person, or a class of persons, or both, and the interest, or a share of the interest, has been further limited upon the happening of an additional future event to another person, or a class of persons, or both, notice shall be given to the person or persons in being who would take the interest upon the happening of the first of these events.

(b) If a conflict of interest involving the subject matter of the trust proceeding exists between a person to whom notice is required to be given and a person to whom notice is not otherwise required to be given under subdivision (a), notice shall also be given to persons not otherwise entitled to notice under subdivision (a) with respect to whom the conflict of interest exists.

(c) Nothing in this section affects any of the following:

(1) Requirements for notice to a person who has requested special notice, a person who has filed notice of appearance, or a particular person or entity required by statute to be given notice.

(2) Availability of a guardian ad litem pursuant to Section 1003.

(d) As used in this section, notice includes other papers.

(Amended by Stats. 1992, Ch. 178, Sec. 43.4. Effective January 1, 1993.)



15805

Notwithstanding any other provision of law, the Attorney General is subject to the limitations on the rights of beneficiaries of revocable trusts provided by Sections 15800 to 15802, inclusive.

(Enacted by Stats. 1990, Ch. 79.)









PART 4. TRUST ADMINISTRATION

CHAPTER 1. Duties of Trustees

ARTICLE 1. Trustee’s Duties in General

16000

On acceptance of the trust, the trustee has a duty to administer the trust according to the trust instrument and, except to the extent the trust instrument provides otherwise, according to this division.

(Enacted by Stats. 1990, Ch. 79.)



16001

(a) Except as provided in subdivision (b), the trustee of a revocable trust shall follow any written direction acceptable to the trustee given from time to time (1) by the person then having the power to revoke the trust or the part thereof with respect to which the direction is given or (2) by the person to whom the settlor delegates the right to direct the trustee.

(b) If a written direction given under subdivision (a) would have the effect of modifying the trust, the trustee has no duty to follow the direction unless it complies with the requirements for modifying the trust.

(Enacted by Stats. 1990, Ch. 79.)



16002

(a) The trustee has a duty to administer the trust solely in the interest of the beneficiaries.

(b) It is not a violation of the duty provided in subdivision (a) for a trustee who administers two trusts to sell, exchange, or participate in the sale or exchange of trust property between the trusts, if both of the following requirements are met:

(1) The sale or exchange is fair and reasonable with respect to the beneficiaries of both trusts.

(2) The trustee gives to the beneficiaries of both trusts notice of all material facts related to the sale or exchange that the trustee knows or should know.

(Enacted by Stats. 1990, Ch. 79.)



16003

If a trust has two or more beneficiaries, the trustee has a duty to deal impartially with them and shall act impartially in investing and managing the trust property, taking into account any differing interests of the beneficiaries.

(Amended by Stats. 1995, Ch. 63, Sec. 1. Effective January 1, 1996.)



16004

(a) The trustee has a duty not to use or deal with trust property for the trustee s own profit or for any other purpose unconnected with the trust, nor to take part in any transaction in which the trustee has an interest adverse to the beneficiary.

(b) The trustee may not enforce any claim against the trust property that the trustee purchased after or in contemplation of appointment as trustee, but the court may allow the trustee to be reimbursed from trust property the amount that the trustee paid in good faith for the claim.

(c) A transaction between the trustee and a beneficiary which occurs during the existence of the trust or while the trustee s influence with the beneficiary remains and by which the trustee obtains an advantage from the beneficiary is presumed to be a violation of the trustee s fiduciary duties. This presumption is a presumption affecting the burden of proof. This subdivision does not apply to the provisions of an agreement between a trustee and a beneficiary relating to the hiring or compensation of the trustee.

(Enacted by Stats. 1990, Ch. 79.)



16004.5

(a) A trustee may not require a beneficiary to relieve the trustee of liability as a condition for making a distribution or payment to, or for the benefit of, the beneficiary, if the distribution or payment is required by the trust instrument.

(b) This section may not be construed as affecting the trustee s right to:

(1) Maintain a reserve for reasonably anticipated expenses, including, but not limited to, taxes, debts, trustee and accounting fees, and costs and expenses of administration.

(2) Seek a voluntary release or discharge of a trustee s liability from the beneficiary.

(3) Require indemnification against a claim by a person or entity, other than a beneficiary referred to in subdivision (a), which may reasonably arise as a result of the distribution.

(4) Withhold any portion of an otherwise required distribution that is reasonably in dispute.

(5) Seek court or beneficiary approval of an accounting of trust activities.

(Added by Stats. 2003, Ch. 585, Sec. 1. Effective January 1, 2004.)



16005

The trustee of one trust has a duty not to knowingly become a trustee of another trust adverse in its nature to the interest of the beneficiary of the first trust, and a duty to eliminate the conflict or resign as trustee when the conflict is discovered.

(Enacted by Stats. 1990, Ch. 79.)



16006

The trustee has a duty to take reasonable steps under the circumstances to take and keep control of and to preserve the trust property.

(Enacted by Stats. 1990, Ch. 79.)



16007

The trustee has a duty to make the trust property productive under the circumstances and in furtherance of the purposes of the trust.

(Enacted by Stats. 1990, Ch. 79.)



16009

The trustee has a duty to do the following:

(a) To keep the trust property separate from other property not subject to the trust.

(b) To see that the trust property is designated as property of the trust.

(Enacted by Stats. 1990, Ch. 79.)



16010

The trustee has a duty to take reasonable steps to enforce claims that are part of the trust property.

(Enacted by Stats. 1990, Ch. 79.)



16011

The trustee has a duty to take reasonable steps to defend actions that may result in a loss to the trust.

(Enacted by Stats. 1990, Ch. 79.)



16012

(a) The trustee has a duty not to delegate to others the performance of acts that the trustee can reasonably be required personally to perform and may not transfer the office of trustee to another person nor delegate the entire administration of the trust to a cotrustee or other person.

(b) In a case where a trustee has properly delegated a matter to an agent, cotrustee, or other person, the trustee has a duty to exercise general supervision over the person performing the delegated matter.

(c) This section does not apply to investment and management functions under Section 16052.

(Amended by Stats. 1995, Ch. 63, Sec. 3. Effective January 1, 1996.)



16013

If a trust has more than one trustee, each trustee has a duty to do the following:

(a) To participate in the administration of the trust.

(b) To take reasonable steps to prevent a cotrustee from committing a breach of trust or to compel a cotrustee to redress a breach of trust.

(Enacted by Stats. 1990, Ch. 79.)



16014

(a) The trustee has a duty to apply the full extent of the trustee s skills.

(b) If the settlor, in selecting the trustee, has relied on the trustee s representation of having special skills, the trustee is held to the standard of the skills represented.

(Enacted by Stats. 1990, Ch. 79.)



16015

The provision of services for compensation by a regulated financial institution or its affiliates in the ordinary course of business either to a trust of which it also acts as trustee or to a person dealing with the trust is not a violation of the duty provided in Section 16002 or 16004. For the purposes of this section, affiliate means a corporation that directly or indirectly through one or more intermediaries controls, is controlled by, or is under common control with another domestic or foreign corporation.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Trustee’s Standard of Care

16040

(a) The trustee shall administer the trust with reasonable care, skill, and caution under the circumstances then prevailing that a prudent person acting in a like capacity would use in the conduct of an enterprise of like character and with like aims to accomplish the purposes of the trust as determined from the trust instrument.

(b) The settlor may expand or restrict the standard provided in subdivision (a) by express provisions in the trust instrument. A trustee is not liable to a beneficiary for the trustee s good faith reliance on these express provisions.

(c) This section does not apply to investment and management functions governed by the Uniform Prudent Investor Act, Article 2.5 (commencing with Section 16045).

(Amended by Stats. 1995, Ch. 63, Sec. 4. Effective January 1, 1996.)



16041

A trustee s standard of care and performance in administering the trust is not affected by whether or not the trustee receives any compensation.

(Enacted by Stats. 1990, Ch. 79.)



16042

(a) Notwithstanding the requirements of this article, Article 2.5 (commencing with Section 16045), and the terms of the trust, all trust funds that come within the custody of the public guardian who is appointed as trustee of the trust pursuant to Section 15660.5 may be deposited or invested in the same manner, and would be subject to the same terms and conditions, as a deposit or investment by the public administrator of funds in the estate of a decedent pursuant to Article 3 (commencing with Section 7640) of Chapter 4 of Part 1 of Division 7.

(b) Upon the deposit or investment of trust property pursuant to subdivision (a), the public guardian shall be deemed to have met the standard of care specified in this article and Article 2.5 (commencing with Section 16045) with respect to this trust property.

(Added by Stats. 1997, Ch. 93, Sec. 4. Effective January 1, 1998.)






ARTICLE 2.5. Uniform Prudent Investor Act

16045

This article, together with subdivision (a) of Section 16002 and Section 16003, constitutes the prudent investor rule and may be cited as the Uniform Prudent Investor Act.

(Added by Stats. 1995, Ch. 63, Sec. 6. Effective January 1, 1996.)



16046

(a) Except as provided in subdivision (b), a trustee who invests and manages trust assets owes a duty to the beneficiaries of the trust to comply with the prudent investor rule.

(b) The settlor may expand or restrict the prudent investor rule by express provisions in the trust instrument. A trustee is not liable to a beneficiary for the trustee s good faith reliance on these express provisions.

(Added by Stats. 1995, Ch. 63, Sec. 6. Effective January 1, 1996.)



16047

(a) A trustee shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.

(b) A trustee s investment and management decisions respecting individual assets and courses of action must be evaluated not in isolation, but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the trust.

(c) Among circumstances that are appropriate to consider in investing and managing trust assets are the following, to the extent relevant to the trust or its beneficiaries:

(1) General economic conditions.

(2) The possible effect of inflation or deflation.

(3) The expected tax consequences of investment decisions or strategies.

(4) The role that each investment or course of action plays within the overall trust portfolio.

(5) The expected total return from income and the appreciation of capital.

(6) Other resources of the beneficiaries known to the trustee as determined from information provided by the beneficiaries.

(7) Needs for liquidity, regularity of income, and preservation or appreciation of capital.

(8) An asset s special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries.

(d) A trustee shall make a reasonable effort to ascertain facts relevant to the investment and management of trust assets.

(e) A trustee may invest in any kind of property or type of investment or engage in any course of action or investment strategy consistent with the standards of this chapter.

(Added by Stats. 1995, Ch. 63, Sec. 6. Effective January 1, 1996.)



16048

In making and implementing investment decisions, the trustee has a duty to diversify the investments of the trust unless, under the circumstances, it is prudent not to do so.

(Added by Stats. 1995, Ch. 63, Sec. 6. Effective January 1, 1996.)



16049

Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets, in order to bring the trust portfolio into compliance with the purposes, terms, distribution requirements, and other circumstances of the trust, and with the requirements of this chapter.

(Added by Stats. 1995, Ch. 63, Sec. 6. Effective January 1, 1996.)



16050

In investing and managing trust assets, a trustee may only incur costs that are appropriate and reasonable in relation to the assets, overall investment strategy, purposes, and other circumstances of the trust.

(Added by Stats. 1995, Ch. 63, Sec. 6. Effective January 1, 1996.)



16051

Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of a trustee s decision or action and not by hindsight.

(Added by Stats. 1995, Ch. 63, Sec. 6. Effective January 1, 1996.)



16052

(a) A trustee may delegate investment and management functions as prudent under the circumstances. The trustee shall exercise prudence in the following:

(1) Selecting an agent.

(2) Establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust.

(3) Periodically reviewing the agent s overall performance and compliance with the terms of the delegation.

(b) In performing a delegated function, an agent has a duty to exercise reasonable care to comply with the terms of the delegation.

(c) Except as otherwise provided in Section 16401, a trustee who complies with the requirements of subdivision (a) is not liable to the beneficiaries or to the trust for the decisions or actions of the agent to whom the function was delegated.

(d) By accepting the delegation of a trust function from the trustee of a trust that is subject to the law of this state, an agent submits to the jurisdiction of the courts of this state.

(Added by Stats. 1995, Ch. 63, Sec. 6. Effective January 1, 1996.)



16053

The following terms or comparable language in the provisions of a trust, unless otherwise limited or modified, authorizes any investment or strategy permitted under this chapter: investments permissible by law for investment of trust funds, legal investments, authorized investments, using the judgment and care under the circumstances then prevailing that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital, prudent man rule, prudent trustee rule, prudent person rule, and prudent investor rule.

(Added by Stats. 1995, Ch. 63, Sec. 6. Effective January 1, 1996.)



16054

This article applies to trusts existing on and created after its effective date. As applied to trusts existing on its effective date, this article governs only decisions or actions occurring after that date.

(Added by Stats. 1995, Ch. 63, Sec. 6. Effective January 1, 1996.)






ARTICLE 3. Trustee’s Duty to Report Information and Account to Beneficiaries

16060

The trustee has a duty to keep the beneficiaries of the trust reasonably informed of the trust and its administration.

(Enacted by Stats. 1990, Ch. 79.)



16060.5

As used in this article, terms of the trust means the written trust instrument of an irrevocable trust or those provisions of a written trust instrument in effect at the settlor s death that describe or affect that portion of a trust that has become irrevocable at the death of the settlor. In addition, terms of the trust includes, but is not limited to, signatures, amendments, disclaimers, and any directions or instructions to the trustee that affect the disposition of the trust. Terms of the trust does not include documents which were intended to affect disposition only while the trust was revocable. If a trust has been completely restated, terms of the trust does not include trust instruments or amendments which are superseded by the last restatement before the settlor s death, but it does include amendments executed after the restatement. Terms of the trust also includes any document irrevocably exercising a power of appointment over the trust or over any portion of the trust which has become irrevocable.

(Amended by Stats. 2000, Ch. 34, Sec. 2. Effective January 1, 2001.)



16060.7

On the request of a beneficiary, the trustee shall provide the terms of the trust to the beneficiary unless the trustee is not required to provide the terms of the trust to the beneficiary in accordance with Section 16069.

(Added by Stats. 2010, Ch. 621, Sec. 2. Effective January 1, 2011.)



16061

Except as provided in Section 16069, on reasonable request by a beneficiary, the trustee shall report to the beneficiary by providing requested information to the beneficiary relating to the administration of the trust relevant to the beneficiary s interest.

(Amended by Stats. 2010, Ch. 621, Sec. 3. Effective January 1, 2011.)



16061.5

(a) A trustee shall provide a true and complete copy of the terms of the irrevocable trust, or irrevocable portion of the trust, to each of the following:

(1) Any beneficiary of the trust who requests it, and to any heir of a deceased settlor who requests it, when a revocable trust or any portion of a revocable trust becomes irrevocable because of the death of one or more of the settlors of the trust, when a power of appointment is effective or lapses upon the death of a settlor under the circumstances described in paragraph (3) of subdivision (a) of Section 16061.7, or because, by the express terms of the trust, the trust becomes irrevocable within one year of the death of a settlor because of a contingency related to the death of one or more of the settlors of the trust.

(2) Any beneficiary of the trust who requests it, whenever there is a change of trustee of an irrevocable trust.

(3) If the trust is a charitable trust subject to the supervision of the Attorney General, to the Attorney General, if requested, when a revocable trust or any portion of a revocable trust becomes irrevocable because of the death of one or more of the settlors of the trust, when a power of appointment is effective or lapses upon the death of a settlor under the circumstances described in paragraph (3) of subdivision (a) of Section 16061.7, or because, by the express terms of the trust, the trust becomes irrevocable within one year of the death of a settlor because of a contingency related to the death of one or more of the settlors of the trust, and whenever there is a change of trustee of an irrevocable trust.

(b) The trustee shall, for purposes of this section, rely upon any final judicial determination of heirship. However, the trustee shall have discretion to make a good faith determination by any reasonable means of the heirs of a deceased settlor in the absence of a final judicial determination of heirship known to the trustee.

(Amended by Stats. 2010, Ch. 621, Sec. 4. Effective January 1, 2011.)



16061.7

(a) A trustee shall serve a notification by the trustee as described in this section in the following events:

(1) When a revocable trust or any portion thereof becomes irrevocable because of the death of one or more of the settlors of the trust, or because, by the express terms of the trust, the trust becomes irrevocable within one year of the death of a settlor because of a contingency related to the death of one or more of the settlors of the trust.

(2) Whenever there is a change of trustee of an irrevocable trust.

(3) Whenever a power of appointment retained by a settlor is effective or lapses upon death of the settlor with respect to an inter vivos trust which was, or was purported to be, irrevocable upon its creation. This paragraph shall not apply to a charitable remainder trust. For purposes of this paragraph, charitable remainder trust means a charitable remainder annuity trust or charitable remainder unitrust as defined in Section 664(d) of the Internal Revenue Code.

(4) The duty to serve the notification by the trustee pursuant to this subdivision is the duty of the continuing or successor trustee, and any one cotrustee may serve the notification.

(b) The notification by the trustee required by subdivision (a) shall be served on each of the following:

(1) Each beneficiary of the irrevocable trust or irrevocable portion of the trust, subject to the limitations of Section 15804.

(2) Each heir of the deceased settlor, if the event that requires notification is the death of a settlor or irrevocability within one year of the death of the settlor of the trust by the express terms of the trust because of a contingency related to the death of a settlor.

(3) If the trust is a charitable trust subject to the supervision of the Attorney General, to the Attorney General.

(c) A trustee shall, for purposes of this section, rely upon any final judicial determination of heirship, known to the trustee, but the trustee shall have discretion to make a good faith determination by any reasonable means of the heirs of a deceased settlor in the absence of a final judicial determination of heirship known to the trustee.

(d) The trustee need not provide a copy of the notification by trustee to any beneficiary or heir (1) known to the trustee but who cannot be located by the trustee after reasonable diligence or (2) unknown to the trustee.

(e) The notification by trustee shall be served by mail to the last known address, pursuant to Section 1215, or by personal delivery.

(f) The notification by trustee shall be served not later than 60 days following the occurrence of the event requiring service of the notification by trustee, or 60 days after the trustee became aware of the existence of a person entitled to receive notification by trustee, if that person was not known to the trustee on the occurrence of the event requiring service of the notification. If there is a vacancy in the office of the trustee on the date of the occurrence of the event requiring service of the notification by trustee, or if that event causes a vacancy, then the 60-day period for service of the notification by trustee commences on the date the new trustee commences to serve as trustee.

(g) The notification by trustee shall contain the following information:

(1) The identity of the settlor or settlors of the trust and the date of execution of the trust instrument.

(2) The name, mailing address and telephone number of each trustee of the trust.

(3) The address of the physical location where the principal place of administration of the trust is located, pursuant to Section 17002.

(4) Any additional information that may be expressly required by the terms of the trust instrument.

(5) A notification that the recipient is entitled, upon reasonable request to the trustee, to receive from the trustee a true and complete copy of the terms of the trust.

(h) If the notification by the trustee is served because a revocable trust or any portion of it has become irrevocable because of the death of one or more settlors of the trust, or because, by the express terms of the trust, the trust becomes irrevocable within one year of the death of a settlor because of a contingency related to the death of one or more of the settlors of the trust, the notification by the trustee shall also include a warning, set out in a separate paragraph in not less than 10-point boldface type, or a reasonable equivalent thereof, that states as follows:

You may not bring an action to contest the trust more than 120 days from the date this notification by the trustee is served upon you or 60 days from the date on which a copy of the terms of the trust is mailed or personally delivered to you during that 120-day period, whichever is later.

(i) Any waiver by a settlor of the requirement of serving the notification by trustee required by this section is against public policy and shall be void.

(j) A trustee may serve a notification by trustee in the form required by this section on any person in addition to those on whom the notification by trustee is required to be served. A trustee is not liable to any person for serving or for not serving the notice on any person in addition to those on whom the notice is required to be served. A trustee is not required to serve a notification by trustee if the event that otherwise requires service of the notification by trustee occurs before January 1, 1998.

(Amended by Stats. 2010, Ch. 621, Sec. 5. Effective January 1, 2011.)



16061.8

No person upon whom the notification by the trustee is served pursuant to this chapter, whether the notice is served on him or her within or after the time period set forth in subdivision (f) of Section 16061.7, may bring an action to contest the trust more than 120 days from the date the notification by the trustee is served upon him or her, or 60 days from the day on which a copy of the terms of the trust is mailed or personally delivered to him or her during that 120-day period, whichever is later.

(Amended by Stats. 2010, Ch. 621, Sec. 6. Effective January 1, 2011.)



16061.9

(a) A trustee who fails to serve the notification by trustee as required by Section 16061.7 on a beneficiary shall be responsible for all damages, attorney s fees, and costs caused by the failure unless the trustee makes a reasonably diligent effort to comply with that section.

(b) A trustee who fails to serve the notification by trustee as required by Section 16061.7 on an heir who is not a beneficiary and whose identity is known to the trustee shall be responsible for all damages caused to the heir by the failure unless the trustee shows that the trustee made a reasonably diligent effort to comply with that section. For purposes of this subdivision, reasonably diligent effort means that the trustee has sent notice by first-class mail to the heir at the heir s last mailing address actually known to the trustee.

(c) A trustee, in exercising discretion with respect to the timing and nature of distributions of trust assets, may consider the fact that the period in which a beneficiary or heir could bring an action to contest the trust has not expired.

(Added by Stats. 2000, Ch. 34, Sec. 6. Effective January 1, 2001.)



16062

(a) Except as otherwise provided in this section and in Section 16064, the trustee shall account at least annually, at the termination of the trust, and upon a change of trustee, to each beneficiary to whom income or principal is required or authorized in the trustee s discretion to be currently distributed.

(b) A trustee of a living trust created by an instrument executed before July 1, 1987, is not subject to the duty to account provided by subdivision (a).

(c) A trustee of a trust created by a will executed before July 1, 1987, is not subject to the duty to account provided by subdivision (a), except that if the trust is removed from continuing court jurisdiction pursuant to Article 2 (commencing with Section 17350) of Chapter 4 of Part 5, the duty to account provided by subdivision (a) applies to the trustee.

(d) Except as provided in Section 16064, the duty of a trustee to account pursuant to former Section 1120.1a of the Probate Code (as repealed by Chapter 820 of the Statutes of 1986), under a trust created by a will executed before July 1, 1977, which has been removed from continuing court jurisdiction pursuant to former Section 1120.1a, continues to apply after July 1, 1987. The duty to account under former Section 1120.1a may be satisfied by furnishing an account that satisfies the requirements of Section 16063.

(e) Any limitation or waiver in a trust instrument of the obligation to account is against public policy and shall be void as to any sole trustee who is either of the following:

(1) A disqualified person as defined in Section 21350.5.

(2) Described in subdivision (a) of Section 21380, but not described in Section 21382.

(Amended by Stats. 2011, Ch. 296, Sec. 244. Effective January 1, 2012.)



16063

(a) An account furnished pursuant to Section 16062 shall contain the following information:

(1) A statement of receipts and disbursements of principal and income that have occurred during the last complete fiscal year of the trust or since the last account.

(2) A statement of the assets and liabilities of the trust as of the end of the last complete fiscal year of the trust or as of the end of the period covered by the account.

(3) The trustee s compensation for the last complete fiscal year of the trust or since the last account.

(4) The agents hired by the trustee, their relationship to the trustee, if any, and their compensation, for the last complete fiscal year of the trust or since the last account.

(5) A statement that the recipient of the account may petition the court pursuant to Section 17200 to obtain a court review of the account and of the acts of the trustee.

(6) A statement that claims against the trustee for breach of trust may not be made after the expiration of three years from the date the beneficiary receives an account or report disclosing facts giving rise to the claim.

(b) All accounts filed to be approved by a court shall be presented in the manner provided in Chapter 4 (commencing with Section 1060) of Part 1 of Division 3.

(Repealed and added by Stats. 1997, Ch. 724, Sec. 26. Effective January 1, 1998.)



16064

The trustee is not required to account to a beneficiary as described in subdivision (a) of Section 16062, in any of the following circumstances:

(a) To the extent the trust instrument waives the account, except that no waiver described in subdivision (e) of Section 16062 shall be valid or enforceable. Regardless of a waiver of accounting in the trust instrument, upon a showing that it is reasonably likely that a material breach of the trust has occurred, the court may compel the trustee to account.

(b) As to a beneficiary who has waived in writing the right to an account. A waiver of rights under this subdivision may be withdrawn in writing at any time as to accounts for transactions occurring after the date of the written withdrawal. Regardless of a waiver of accounting by a beneficiary, upon a showing that is reasonably likely that a material breach of the trust has occurred, the court may compel the trustee to account.

(c) In any of the circumstances set forth in Section 16069.

(Amended by Stats. 2010, Ch. 621, Sec. 7. Effective January 1, 2011.)



16068

Any waiver by a settlor of the obligation of the trustee of either of the following is against public policy and shall be void:

(a) To provide the terms of the trust to the beneficiary as required by Sections 16060.7 and 16061.5.

(b) To provide requested information to the beneficiary as required by Section 16061.

(Added by Stats. 2010, Ch. 621, Sec. 8. Effective January 1, 2011.)



16069

The trustee is not required to account to the beneficiary, provide the terms of the trust to a beneficiary, or provide requested information to the beneficiary pursuant to Section 16061, in any of the following circumstances:

(a) In the case of a beneficiary of a revocable trust, as provided in Section 15800, for the period when the trust may be revoked.

(b) If the beneficiary and the trustee are the same person.

(Added by Stats. 2010, Ch. 621, Sec. 9. Effective January 1, 2011.)






ARTICLE 4. Duties With Regard to Discretionary Powers

16080

Except as provided in Section 16081, a discretionary power conferred upon a trustee is not left to the trustee s arbitrary discretion, but shall be exercised reasonably.

(Enacted by Stats. 1990, Ch. 79.)



16081

(a) Subject to the additional requirements of subdivisions (b), (c), and (d), if a trust instrument confers absolute, sole, or uncontrolled discretion on a trustee, the trustee shall act in accordance with fiduciary principles and shall not act in bad faith or in disregard of the purposes of the trust.

(b) Notwithstanding the use of terms like absolute, sole, or uncontrolled by a settlor or a testator, a person who is a beneficiary of a trust that permits the person, either individually or as trustee or cotrustee, to make discretionary distributions of income or principal to or for the benefit of himself or herself pursuant to a standard, shall exercise that power reasonably and in accordance with the standard.

(c) Unless a settlor or a testator clearly indicates that a broader power is intended by express reference to this subdivision, a person who is a beneficiary of a trust that permits the person, as trustee or cotrustee, to make discretionary distributions of income or principal to or for the benefit of himself or herself may exercise that power in his or her favor only for his or her health, education, support, or maintenance within the meaning of Sections 2041 and 2514 of the Internal Revenue Code. Notwithstanding the foregoing and the provisions of Section 15620, if a power to make discretionary distributions of income or principal is conferred upon two or more trustees, the power may be exercised by any trustee who is not a current permissible beneficiary of that power ; and provided further that if there is no trustee who is not a current permissible beneficiary of that power, any party in interest may apply to a court of competent jurisdiction to appoint a trustee who is not a current permissible beneficiary of that power, and the power may be exercised by the trustee appointed by the court.

(d) Subdivision (c) does not apply to either of the following:

(1) Any power held by the settlor of a revocable or amendable trust.

(2) Any power held by a settlor s spouse or a testator s spouse who is the trustee of a trust for which a marital deduction, as defined in Section 21520, has been allowed.

(e) Subdivision (c) applies to any of the following:

(1) Any trust executed on or after January 1, 1997.

(2) Any testamentary trust created under a will executed on or after January 1, 1997.

(3) Any irrevocable trust created under a document executed before January 1, 1997, or any revocable trust executed before that date if the settlor was incapacitated as of that date, unless all parties in interest elect affirmatively not to be subject to the application of subdivision (c) through a written instrument delivered to the trustee. That election shall be made on or before the latest of January 1, 1998, three years after the date on which the trust became irrevocable, or, in the case of a revocable trust where the settlor was incapacitated, three years after the date on which the settlor became incapacitated.

(f) Notwithstanding the foregoing, the provisions of subdivision (c) neither create a new cause of action nor impair an existing cause of action that, in either case, relates to any power limited by subdivision (c) that was exercised before January 1, 1997.

(g) For purposes of this section, the term party in interest means any of the following persons:

(1) If the trust is revocable and the settlor is incapacitated, the settlor s legal representative under applicable law, or the settlor s attorney-in-fact under a durable power of attorney that is sufficient to grant the authority required under subdivision (c) or (e), as applicable.

(2) If the trust is irrevocable, each trustee, each beneficiary then entitled or authorized to receive income distributions from the trust, or each remainder beneficiary who would be entitled to receive notice of a trust proceeding under Section 15804. Any beneficiary who lacks legal capacity may be represented by the beneficiary s legal representative, attorney-in-fact under a durable power of attorney that is sufficient to grant the authority required under subdivision (c) or (e), as applicable, or in the absence of a legal representative or attorney-in-fact, a guardian ad litem appointed for that purpose.

(Amended by Stats. 1996, Ch. 410, Sec. 1. Effective January 1, 1997.)



16082

Except as otherwise specifically provided in the trust instrument, a person who holds a power to appoint or distribute income or principal to or for the benefit of others, either as an individual or as trustee, may not use the power to discharge the legal obligations of the person holding the power.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 5. Duties of Trustees of Private Foundations, Charitable Trusts, and Split-Interest Trusts

16100

As used in this article, the following definitions shall control:

(a) Charitable trust means a charitable trust as described in Section 4947(a)(1) of the Internal Revenue Code.

(b) Private foundation means a private foundation as defined in Section 509 of the Internal Revenue Code.

(c) Split-interest trust means a split-interest trust as described in Section 4947(a)(2) of the Internal Revenue Code.

(Enacted by Stats. 1990, Ch. 79.)



16101

During any period when a trust is deemed to be a charitable trust or a private foundation, the trustee shall distribute its income for each taxable year (and principal if necessary) at a time and in a manner that will not subject the property of the trust to tax under Section 4942 of the Internal Revenue Code.

(Enacted by Stats. 1990, Ch. 79.)



16102

During any period when a trust is deemed to be a charitable trust, a private foundation, or a split-interest trust, the trustee shall not do any of the following:

(a) Engage in any act of self-dealing as defined in Section 4941(d) of the Internal Revenue Code.

(b) Retain any excess business holdings as defined in Section 4943(c) of the Internal Revenue Code.

(c) Make any investments in such manner as to subject the property of the trust to tax under Section 4944 of the Internal Revenue Code.

(d) Make any taxable expenditure as defined in Section 4945(d) of the Internal Revenue Code.

(Enacted by Stats. 1990, Ch. 79.)



16103

With respect to split-interest trusts:

(a) Subdivisions (b) and (c) of Section 16102 do not apply to any trust described in Section 4947(b)(3) of the Internal Revenue Code.

(b) Section 16102 does not apply with respect to any of the following:

(1) Any amounts payable under the terms of such trust to income beneficiaries, unless a deduction was allowed under Section 170(f)(2)(B), 2055(e)(2)(B), or 2522(c)(2)(B) of the Internal Revenue Code.

(2) Any amounts in trust other than amounts for which a deduction was allowed under Section 170, 545(b)(2), 556(b)(2), 642(c), 2055, 2106(a)(2), or 2522 of the Internal Revenue Code, if the amounts are segregated, as that term is defined in Section 4947(a)(3) of the Internal Revenue Code, from amounts for which no deduction was allowable.

(3) Any amounts irrevocably transferred in trust before May 27, 1969.

(Enacted by Stats. 1990, Ch. 79.)



16104

The provisions of Sections 16101, 16102, and 16103 shall be deemed to be contained in the instrument creating every trust to which this article applies. Any provision of the instrument inconsistent with or contrary to this article is without effect.

(Enacted by Stats. 1990, Ch. 79.)



16105

(a) A proceeding contemplated by Section 101(l)(3) of the federal Tax Reform Act of 1969 (Public Law 91-172) may be commenced pursuant to Section 17200 by the organization involved. All specifically named beneficiaries of the organization and the Attorney General shall be parties to the proceedings. Notwithstanding Section 17000, this provision is not exclusive and does not limit any jurisdiction that otherwise exists.

(b) If an instrument creating a trust affected by this section has been recorded, a notice of pendency of judicial proceedings under this section shall be recorded in a similar manner within 10 days from the commencement of the proceedings. A duly certified copy of any final judgment or decree in the proceedings shall be similarly recorded.

(Enacted by Stats. 1990, Ch. 79.)









CHAPTER 2. Powers of Trustees

ARTICLE 1. General Provisions

16200

A trustee has the following powers without the need to obtain court authorization:

(a) The powers conferred by the trust instrument.

(b) Except as limited in the trust instrument, the powers conferred by statute.

(c) Except as limited in the trust instrument, the power to perform any act that a trustee would perform for the purposes of the trust under the standard of care provided in Section 16040 or 16047.

(Amended by Stats. 1995, Ch. 63, Sec. 7. Effective January 1, 1996.)



16201

This chapter does not affect the power of a court to relieve a trustee from restrictions on the exercise of powers under the trust instrument.

(Enacted by Stats. 1990, Ch. 79.)



16202

The grant of a power to a trustee, whether by the trust instrument, by statute, or by the court, does not in itself require or permit the exercise of the power. The exercise of a power by a trustee is subject to the trustee s fiduciary duties.

(Enacted by Stats. 1990, Ch. 79.)



16203

An instrument that incorporates the powers provided in former Section 1120.2 (repealed by Chapter 820 of the Statutes of 1986) shall be deemed to refer to the powers provided in Article 2 (commencing with Section 16220). For this purpose, the trustee s powers under former Section 1120.2 are not diminished and the trustee is not required to obtain court approval for exercise of a power for which court approval was not required by former law.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Specific Powers of Trustees

16220

The trustee has the power to collect, hold, and retain trust property received from a settlor or any other person until, in the judgment of the trustee, disposition of the property should be made. The property may be retained even though it includes property in which the trustee is personally interested.

(Enacted by Stats. 1990, Ch. 79.)



16221

The trustee has the power to accept additions to the property of the trust from a settlor or any other person.

(Enacted by Stats. 1990, Ch. 79.)



16222

(a) Subject to subdivision (b), the trustee has the power to continue or participate in the operation of any business or other enterprise that is part of the trust property and may effect incorporation, dissolution, or other change in the form of the organization of the business or enterprise.

(b) Except as provided in subdivision (c), the trustee may continue the operation of a business or other enterprise only as authorized by the trust instrument or by the court. For the purpose of this subdivision, the lease of four or fewer residential units is not considered to be the operation of a business or other enterprise.

(c) The trustee may continue the operation of a business or other enterprise for a reasonable time pending a court hearing on the matter or pending a sale of the business or other enterprise.

(d) The limitation provided in subdivision (b) does not affect any power to continue or participate in the operation of a business or other enterprise that the trustee has under a trust created by an instrument executed before July 1, 1987.

(Enacted by Stats. 1990, Ch. 79.)



16224

(a) In the absence of an express provision to the contrary in a trust instrument, where the instrument directs or permits investment in obligations of the United States government, the trustee has the power to invest in those obligations directly or in the form of an interest in a money market mutual fund registered under the Investment Company Act of 1940 (15 U.S.C. Sec. 80a-1 et seq.) or an investment vehicle authorized for the collective investment of trust funds pursuant to Section 9.18 of Part 9 of Title 12 of the Code of Federal Regulations, the portfolios of which are limited to United States government obligations maturing not later than five years from the date of investment or reinvestment and to repurchase agreements fully collateralized by United States government obligations.

(b) This section applies only to trusts created on or after January 1, 1985.

(Enacted by Stats. 1990, Ch. 79.)



16225

(a) The trustee has the power to deposit trust funds at reasonable interest in any of the following accounts:

(1) An insured account in a financial institution.

(2) To the extent that the account is collateralized, an account in a bank, an account in an insured savings and loan association, or an account in an insured credit union.

(b) A trustee may deposit trust funds pursuant to subdivision (a) in a financial institution operated by, or that is an affiliate of, the trustee. For the purpose of this subdivision, affiliate means a corporation that directly or indirectly through one or more intermediaries controls, is controlled by, or is under common control with another domestic or foreign corporation.

(c) This section does not limit the power of a trustee in a proper case to deposit trust funds in an account described in subdivision (a) that is subject to notice or other conditions respecting withdrawal prescribed by law or governmental regulation.

(d) The court may authorize the deposit of trust funds in an account described in subdivision (a) in an amount greater than the maximum insured or collateralized amount.

(e) Nothing in this section prevents the trustee from holding an amount of trust property reasonably necessary for the orderly administration of the trust in the form of cash or in a checking account without interest.

(Enacted by Stats. 1990, Ch. 79.)



16226

The trustee has the power to acquire or dispose of property, for cash or on credit, at public or private sale, or by exchange.

(Enacted by Stats. 1990, Ch. 79.)



16227

The trustee has the power to manage, control, divide, develop, improve, exchange, partition, change the character of, or abandon trust property or any interest therein.

(Enacted by Stats. 1990, Ch. 79.)



16228

The trustee has the power to encumber, mortgage, or pledge trust property for a term within or extending beyond the term of the trust in connection with the exercise of any power vested in the trustee.

(Enacted by Stats. 1990, Ch. 79.)



16229

The trustee has the power to do any of the following:

(a) Make ordinary or extraordinary repairs, alterations, or improvements in buildings or other trust property.

(b) Demolish any improvements.

(c) Raze existing or erect new party walls or buildings.

(Enacted by Stats. 1990, Ch. 79.)



16230

The trustee has the power to do any of the following:

(a) Subdivide or develop land.

(b) Dedicate land to public use.

(c) Make or obtain the vacation of plats and adjust boundaries.

(d) Adjust differences in valuation on exchange or partition by giving or receiving consideration.

(e) Dedicate easements to public use without consideration.

(Enacted by Stats. 1990, Ch. 79.)



16231

The trustee has the power to enter into a lease for any purpose as lessor or lessee with or without the option to purchase or renew and for a term within or extending beyond the term of the trust.

(Enacted by Stats. 1990, Ch. 79.)



16232

The trustee has the power to enter into a lease or arrangement for exploration and removal of gas, oil, or other minerals or geothermal energy, and to enter into a community oil lease or a pooling or unitization agreement, and for a term within or extending beyond the term of the trust.

(Enacted by Stats. 1990, Ch. 79.)



16233

The trustee has the power to grant an option involving disposition of trust property or to take an option for the acquisition of any property, and an option may be granted or taken that is exercisable beyond the term of the trust.

(Enacted by Stats. 1990, Ch. 79.)



16234

With respect to any shares of stock of a domestic or foreign corporation, any membership in a nonprofit corporation, or any other property, a trustee has the power to do any of the following:

(a) Vote in person, and give proxies to exercise, any voting rights with respect to the shares, memberships, or property.

(b) Waive notice of a meeting or give consent to the holding of a meeting.

(c) Authorize, ratify, approve, or confirm any action that could be taken by shareholders, members, or property owners.

(Enacted by Stats. 1990, Ch. 79.)



16235

The trustee has the power to pay calls, assessments, and any other sums chargeable or accruing against or on account of securities.

(Enacted by Stats. 1990, Ch. 79.)



16236

The trustee has the power to sell or exercise stock subscription or conversion rights.

(Enacted by Stats. 1990, Ch. 79.)



16237

The trustee has the power to consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise, and to participate in voting trusts, pooling arrangements, and foreclosures, and in connection therewith, to deposit securities with and transfer title and delegate discretion to any protective or other committee as the trustee may deem advisable.

(Enacted by Stats. 1990, Ch. 79.)



16238

The trustee has the power to hold a security in the name of a nominee or in other form without disclosure of the trust so that title to the security may pass by delivery.

(Enacted by Stats. 1990, Ch. 79.)



16239

The trustee has the power to deposit securities in a securities depository, as defined in Section 30004 of the Financial Code, which is licensed under Section 30200 of the Financial Code or is exempt from licensing by Section 30005 or 30006 of the Financial Code. The securities may be held by the securities depository in the manner authorized by Section 775 of the Financial Code.

(Enacted by Stats. 1990, Ch. 79.)



16240

The trustee has the power to insure the property of the trust against damage or loss and to insure the trustee against liability with respect to third persons.

(Enacted by Stats. 1990, Ch. 79.)



16241

The trustee has the power to borrow money for any trust purpose to be repaid from trust property. The lender may include, but is not limited to, a bank holding company, affiliate, or subsidiary of the trustee.

(Enacted by Stats. 1990, Ch. 79.)



16242

The trustee has the power to do any of the following:

(a) Pay or contest any claim.

(b) Settle a claim by or against the trust by compromise, arbitration, or otherwise.

(c) Release, in whole or in part, any claim belonging to the trust.

(Enacted by Stats. 1990, Ch. 79.)



16243

The trustee has the power to pay taxes, assessments, reasonable compensation of the trustee and of employees and agents of the trust, and other expenses incurred in the collection, care, administration, and protection of the trust.

(Enacted by Stats. 1990, Ch. 79.)



16244

The trustee has the following powers:

(a) To make loans out of trust property to the beneficiary on terms and conditions that the trustee determines are fair and reasonable under the circumstances.

(b) To guarantee loans to the beneficiary by encumbrances on trust property.

(Enacted by Stats. 1990, Ch. 79.)



16245

The trustee has the power to pay any sum of principal or income distributable to a beneficiary, without regard to whether the beneficiary is under a legal disability, by paying the sum to the beneficiary or by paying the sum to another person for the use or benefit of the beneficiary. Any sum distributable under this section to a custodian under the California Uniform Transfers to Minors Act (Part 9 (commencing with Section 3900)) shall be subject to Section 3906.

(Amended by Stats. 1996, Ch. 862, Sec. 39. Effective January 1, 1997.)



16246

The trustee has the power to effect distribution of property and money in divided or undivided interests and to adjust resulting differences in valuation. A distribution in kind may be made pro rata or non pro rata, and may be made pursuant to any written agreement providing for a non pro rata division of the aggregate value of the community property assets or quasi-community property assets, or both.

(Amended by Stats. 1998, Ch. 682, Sec. 12. Effective January 1, 1999.)



16247

The trustee has the power to hire persons, including accountants, attorneys, auditors, investment advisers, appraisers (including probate referees appointed pursuant to Section 400), or other agents, even if they are associated or affiliated with the trustee, to advise or assist the trustee in the performance of administrative duties.

(Amended by Stats. 1994, Ch. 806, Sec. 38. Effective January 1, 1995.)



16248

The trustee has the power to execute and deliver all instruments which are needed to accomplish or facilitate the exercise of the powers vested in the trustee.

(Enacted by Stats. 1990, Ch. 79.)



16249

The trustee has the power to prosecute or defend actions, claims, or proceedings for the protection of trust property and of the trustee in the performance of the trustee s duties.

(Amended by Stats. 2001, Ch. 49, Sec. 5. Effective January 1, 2002.)









CHAPTER 3. Uniform Principal and Income Act

ARTICLE 1. Short Title and Definitions

16320

This chapter may be cited as the Uniform Principal and Income Act.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)



16321

The definitions in this article govern the construction of this chapter.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)



16322

Accounting period means a calendar year unless another 12-month period is selected by a fiduciary. The term includes a portion of a calendar year or other 12-month period that begins when an income interest begins or ends when an income interest ends.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)



16323

Fiduciary means a personal representative or a trustee.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)



16324

Income means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange, or liquidation of a principal asset, to the extent provided in Article 5.1 (commencing with Section 16350), 5.2 (commencing with Section 16355), or 5.3 (commencing with Section 16360).

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)



16325

Income beneficiary means a person to whom net income of a trust is or may be payable.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)



16326

Income interest means the right of an income beneficiary to receive all or part of net income, whether the trust requires it to be distributed or authorizes it to be distributed in the trustee s discretion.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)



16327

Mandatory income interest means the right of an income beneficiary to receive net income that the trust requires the fiduciary to distribute.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)



16328

Net income means the total receipts allocated to income during an accounting period minus the disbursements made from income during the accounting period, plus or minus transfers under this chapter to or from income during the accounting period. During any period in which the trust is being administered as a unitrust, either pursuant to the powers conferred by Sections 16336.4 to 16336.6, inclusive, or pursuant to the terms of the governing instrument, net income means the unitrust amount, if the unitrust amount is no less than 3 percent and no more than 5 percent of the fair market value of the trust assets, whether determined annually or averaged on a multiple year basis.

(Amended by Stats. 2005, Ch. 100, Sec. 1. Effective January 1, 2006.)






ARTICLE 2. General Provisions and Fiduciary Duties

16335

(a) In allocating receipts and disbursements to or between principal and income, and with respect to any other matter within the scope of this chapter, a fiduciary:

(1) Shall administer a trust or decedent s estate in accordance with the trust or the will, even if there is a different provision in this chapter.

(2) May administer a trust or decedent s estate by the exercise of a discretionary power of administration given to the fiduciary by the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by this chapter, and no inference that the fiduciary has improperly exercised the discretion arises from the fact that the fiduciary has made an allocation contrary to a provision of this chapter.

(3) Shall administer a trust or decedent s estate in accordance with this chapter if the trust or the will does not contain a different provision or does not give the fiduciary a discretionary power of administration.

(4) Shall add a receipt or charge a disbursement to principal to the extent that the trust or the will and this chapter do not provide a rule for allocating the receipt or disbursement to or between principal and income.

(b) In exercising a discretionary power of administration regarding a matter within the scope of this chapter, whether granted by a trust, a will, or this chapter, including the trustee s power to adjust under subdivision (a) of Section 16336, and the trustee s power to convert into a unitrust or reconvert or change the unitrust payout percentage pursuant to Sections 16336.4 to 16336.6, inclusive, the fiduciary shall administer the trust or decedent s estate impartially, except to the extent that the trust or the will expresses an intention that the fiduciary shall or may favor one or more of the beneficiaries. The exercise of discretion in accordance with this chapter is presumed to be fair and reasonable to all beneficiaries.

(Amended by Stats. 2005, Ch. 100, Sec. 2. Effective January 1, 2006.)



16336

(a) Subject to subdivision (b), a trustee may make an adjustment between principal and income to the extent the trustee considers necessary if all of the following conditions are satisfied:

(1) The trustee invests and manages trust assets under the prudent investor rule.

(2) The trust describes the amount that shall or may be distributed to a beneficiary by referring to the trust s income.

(3) The trustee determines, after applying the rules in subdivision (a) of Section 16335, and considering any power the trustee may have under the trust to invade principal or accumulate income, that the trustee is unable to comply with subdivision (b) of Section 16335.

(b) A trustee may not make an adjustment between principal and income in any of the following circumstances:

(1) Where it would diminish the income interest in a trust (A) that requires all of the income to be paid at least annually to a spouse and (B) for which, if the trustee did not have the power to make the adjustment, an estate tax or gift tax marital deduction would be allowed, in whole or in part.

(2) Where it would reduce the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion.

(3) Where it would change the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets.

(4) Where it would be made from any amount that is permanently set aside for charitable purposes under a will or trust, unless both income and principal are so set aside.

(5) Where possessing or exercising the power to make an adjustment would cause an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment.

(6) Where possessing or exercising the power to make an adjustment would cause all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment.

(7) Where the trustee is a beneficiary of the trust.

(8) During any period in which the trust is being administered as a unitrust pursuant to the trustee s exercise of the power to convert provided in Section 16336.4 or 16336.5, or pursuant to the terms of the governing instrument.

(c) Notwithstanding Section 15620, if paragraph (5), (6), or (7) of subdivision (b) applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the trust.

(d) A trustee may release the entire power conferred by subdivision (a) or may release only the power to adjust from income to principal or the power to adjust from principal to income in either of the following circumstances:

(1) If the trustee is uncertain about whether possessing or exercising the power will cause a result described in paragraphs (1) to (6), inclusive, of subdivision (b).

(2) If the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subdivision (b).

(e) A release under subdivision (d) may be permanent or for a specified period, including a period measured by the life of an individual.

(f) A trust that limits the power of a trustee to make an adjustment between principal and income does not affect the application of this section unless it is clear from the trust that it is intended to deny the trustee the power of adjustment provided by subdivision (a).

(g) In deciding whether and to what extent to exercise the power to make adjustments under this section, the trustee may consider, but is not limited to, any of the following:

(1) The nature, purpose, and expected duration of the trust.

(2) The intent of the settlor.

(3) The identity and circumstances of the beneficiaries.

(4) The needs for liquidity, regularity of income, and preservation and appreciation of capital.

(5) The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor.

(6) The net amount allocated to income under other statutes and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available.

(7) Whether and to what extent the trust gives the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income.

(8) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation.

(9) The anticipated tax consequences of an adjustment.

(h) Nothing in this section or in this chapter is intended to create or imply a duty to make an adjustment, and a trustee is not liable for not considering whether to make an adjustment or for choosing not to make an adjustment.

(Amended by Stats. 2005, Ch. 100, Sec. 3. Effective January 1, 2006.)



16336.4

(a) Unless expressly prohibited by the governing instrument, a trustee may convert a trust into a unitrust, as described in this section. A trust that limits the power of the trustee to make an adjustment between principal and income or modify the trust does not affect the application of this section unless it is clear from the governing instrument that it is intended to deny the trustee the power to convert into a unitrust.

(b) The trustee may convert a trust into a unitrust without a court order if all of the following apply:

(1) The conditions set forth in subdivision (a) of Section 16336 are satisfied.

(2) The unitrust proposed by the trustee conforms to the provisions of paragraphs (1) to (8), inclusive, of subdivision (e).

(3) The trustee gives written notice of the trustee s intention to convert the trust into a unitrust and furnishes the information required by subdivision (c). The notice shall comply with the requirements of Chapter 5 (commencing with Section 16500), including notice to a beneficiary who is a minor and to the minor s guardian, if any.

(4) No beneficiary objects to the proposed action in a writing delivered to the trustee within the period prescribed by subdivision (d) of Section 16502 or a longer period as is specified in the notice described in subdivision (c).

(c) The notice described in paragraph (3) of subdivision (b) shall include a copy of Sections 16336.4 to 16336.7, inclusive, and all of the following additional information:

(1) A statement that the trust shall be administered in accordance with the provisions of subdivision (e) and the effective date of the conversion.

(2) A description of the method to be used for determining the fair market value of trust assets.

(3) The amount actually distributed to the income beneficiary during the previous accounting year of the trust.

(4) The amount that would have been distributed to the income beneficiary during the previous accounting year of the trust had the trustee s proposed changes been in effect during that entire year.

(5) The discretionary decisions the trustee proposes to make as of the conversion date pursuant to subdivision (f).

(d) In deciding whether to exercise the power conferred by this section, a trustee may consider, among other things, the factors set forth in subdivision (g) of Section 16336.

(e) Except to the extent that the court orders otherwise or the parties agree otherwise pursuant to Section 16336.5 after a trust is converted to a unitrust, all of the following shall apply:

(1) The trustee shall make regular distributions in accordance with the governing instrument construed in accordance with the provisions of this section.

(2) The term income in the governing instrument shall mean an annual distribution, the unitrust amount, equal to 4 percent, which is the payout percentage, of the net fair market value of the trust s assets, whether those assets would be considered income or principal under other provisions of this chapter, averaged over the lesser of the following:

(A) The three preceding years.

(B) The period during which the trust has been in existence.

(3) During each accounting year of the trust following its conversion into a unitrust, the trustee shall, as early in the year as is practicable, furnish each income beneficiary with a statement describing the computation of the unitrust amount for that accounting year.

(4) The trustee shall determine the net fair market value of each asset held in the trust no less often than annually. However, the following property shall not be included in determining the unitrust amount:

(A) Any residential property or any tangible personal property that, as of the first business day of the current accounting year, one or more current beneficiaries of the trust have or have had the right to occupy, or have or have had the right to possess or control, other than in his or her capacity as trustee of the trust, which property shall be administered according to other provisions of this chapter as though no conversion to a unitrust had occurred.

(B) Any asset specifically devised to a beneficiary to the extent necessary, in the trustee s reasonable judgment, to avoid a material risk of exhausting other trust assets prior to termination of the trust. All net income generated by a specifically devised asset excluded from the unitrust computation pursuant to this subdivision shall be accumulated or distributed by the trustee according to the rules otherwise applicable to that net income pursuant to other provisions of this chapter.

(C) Any asset while held in a testator s estate or a terminating trust.

(5) The unitrust amount, as otherwise computed pursuant to this subdivision, shall be reduced proportionately for any material distribution made to accomplish a partial termination of the trust required by the governing instrument or made as a result of the exercise of a power of appointment or withdrawal, other than distributions of the unitrust amount, and shall be increased proportionately for the receipt of any material addition to the trust, other than a receipt that represents a return on investment, during the period considered in paragraph (2) in computing the unitrust amount. For the purpose of this paragraph, a distribution or an addition shall be material if the net value of the distribution or addition, when combined with all prior distributions made or additions received during the same accounting year, exceeds 10 percent of the value of the assets used to compute the unitrust amount as of the most recent prior valuation date. The trustee may, in the reasonable exercise of his or her discretion, adjust the unitrust amount pursuant to this subdivision even if the distributions or additions are not sufficient to meet the definition of materiality set forth in the preceding sentence.

(6) In the case of a short year in which a beneficiary s right to payments commences or ceases, the trustee shall prorate the unitrust amount on a daily basis.

(7) Unless otherwise provided by the governing instrument or determined by the trustee, the unitrust amount shall be considered paid in the following order from the following sources:

(A) From the net taxable income, other than capital gains, determined as if the trust were other than a unitrust.

(B) From net realized short-term capital gains.

(C) From net realized long-term capital gains.

(D) From tax-exempt and other income.

(E) From principal of the trust.

(8) Expenses that would be deducted from income if the trust were not a unitrust may not be deducted from the unitrust amount.

(f) The trustee shall determine, in the trustee s discretion, all of the following matters relating to administration of a unitrust created pursuant to this section:

(1) The effective date of a conversion to a unitrust.

(2) The frequency of payments in satisfaction of the unitrust amount.

(3) Whether to value the trust s assets annually or more frequently.

(4) What valuation dates to use.

(5) How to value nonliquid assets.

(6) The characterization of the unitrust payout for income tax reporting purposes. However, the trustee s characterization shall be consistent.

(7) Any other matters that the trustee deems appropriate for the proper functioning of the unitrust.

(g) A conversion into a unitrust does not affect a provision in the governing instrument directing or authorizing the trustee to distribute principal or authorizing the exercise of a power of appointment over or withdrawal of all or a portion of the principal.

(h) A trustee may not convert a trust into a unitrust in any of the following circumstances:

(1) If payment of the unitrust amount would change the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets.

(2) If the unitrust distribution would be made from any amount that is permanently set aside for charitable purposes under the governing instrument and for which a federal estate or gift tax deduction has been taken, unless both income and principal are set aside.

(3) If possessing or exercising the power to convert would cause an individual to be treated as the owner of all or part of the trust for federal income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to convert.

(4) If possessing or exercising the power to convert would cause all or part of the trust assets to be subject to federal estate or gift tax with respect to an individual, and the assets would not be subject to federal estate or gift tax with respect to the individual if the trustee did not possess the power to convert.

(5) If the conversion would result in the disallowance of a federal estate tax or gift tax marital deduction that would be allowed if the trustee did not have the power to convert.

(i) If paragraph (3) or (4) of subdivision (h) applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may convert the trust unless the exercise of the power by the remaining trustee or trustees is prohibited by the governing instrument. If paragraph (3) or (4) of subdivision (h) applies to all of the trustees, the court may order the conversion as provided in subdivision (b) of Section 16336.5.

(j) (1) A trustee may release the power conferred by this section to convert to a unitrust if either of the following circumstances exist:

(A) The trustee is uncertain about whether possessing or experiencing the power will cause a result described in paragraph (3), (4), or (5) of subdivision (h).

(B) The trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subdivision (h).

(2) A release pursuant to paragraph (1) may be permanent or for a specified period, including a period measured by the life of an individual.

(Amended by Stats. 2010, Ch. 621, Sec. 10. Effective January 1, 2011.)



16336.5

(a) The trustee may convert a trust into a unitrust upon terms other than those set forth in subdivision (e) of Section 16336.4, without court order, if all of the following apply:

(1) The conditions set forth in subdivision (a) of Section 16336 are satisfied.

(2) The trustee gives written notice of the trustee s intention to convert the trust into a unitrust and furnishes the information required by subdivision (c) of Section 16336.4. The notice shall comply with the requirements of Chapter 5 (commencing with Section 16500), including notice to a beneficiary who is a minor and to the minor s guardian, if any.

(3) The payout percentage to be adopted is at least 3 percent and no greater than 5 percent.

(4) All beneficiaries entitled to notice under Section 16501 consent in writing to the proposed action after having been furnished with the notice described in subdivision (c) of Section 16336.4.

(b) The court may order the conversion of a trust into a unitrust as provided in this subdivision.

(1) (A) The trustee may petition the court to approve the conversion to a unitrust for any one of the following reasons:

(i) A beneficiary timely objects to a proposed conversion to a unitrust.

(ii) The trustee proposes to make the conversion upon terms other than those described in subdivision (e) of Section 16336.4.

(iii) Paragraph (3) or (4) of subdivision (h) of Section 16336.4 applies to all currently acting trustees.

(iv) If the trustee determines, in its discretion, that a petition is advisable.

(B) In no event, however, may the court authorize conversion to a unitrust with a payout percentage of less than 3 percent or greater than 5 percent of the fair market value of the trust assets.

(2) A beneficiary may petition the court to order the conversion.

(3) The court shall approve the conversion proposed by the trustee or direct the conversion requested by the beneficiary if the conditions set forth in subdivision (a) of Section 16336 are satisfied and the court concludes that conversion of the trust on the terms proposed will enable the trustee to better comply with the provisions of subdivision (b) of Section 16335.

(4) In deciding whether to approve a proposed conversion or direct a requested conversion, the court may consider, among other factors, those described in subdivision (g) of Section 16336.

(Added by Stats. 2005, Ch. 100, Sec. 5. Effective January 1, 2006.)



16336.6

Unless expressly prohibited by the governing instrument, a trustee may reconvert the trust from a unitrust or change the payout percentage of a unitrust.

(a) The trustee may make the reconversion or change in payout percentage without a court order if all of the following conditions are satisfied:

(1) At least three years have elapsed since the most recent conversion to a unitrust.

(2) The trustee determines that reconversion or change in payout percentage would enable the trustee to better comply with the provisions of subdivision (b) of Section 16335.

(3) One of the following notice requirements is satisfied:

(A) In the case of a proposed reconversion, the trustee gives written notice of the trustee s intention to convert that complies with the requirements of Chapter 5 (commencing with Section 16500) and no beneficiary objects to the proposed action in a writing delivered to the trustee within the period prescribed by subdivision (d) of Section 16502. The trustee s notice shall include the information described in subdivision (3) and (4) of subdivision (c) of Section 16336.4.

(B) In the case of a proposed change in payout percentage, the trustee gives written notice stating the new payout percentage that the trustee proposes to adopt, which notice shall comply with the requirements of Chapter 5 (commencing with Section 16500), and no beneficiary objects to the proposed action in a writing delivered to the trustee within the period prescribed by subdivision (d) of Section 16502.

(b) The trustee may make the reconversion or change in payout percentage at any time pursuant to court order provided that: (1) the court determines that reconversion or change in payout percentage will enable the trustee to better comply with the provisions of subdivision (b) of Section 16335, and (2) in the case of a change in payout percentage, the new payout percentage is at least 3 percent and no greater than 5 percent. The court may enter an order pursuant to this subdivision upon the petition of the trustee or any beneficiary.

(Added by Stats. 2005, Ch. 100, Sec. 6. Effective January 1, 2006.)



16336.7

(a) Sections 16336.4 to 16336.6, inclusive, shall not impose any duty on the trustee to convert or reconvert a trust or to consider a conversion or reconversion.

(b) Subdivision (b) of Section 16503 applies to all actions pursuant to Sections 16336.4 to 16336.6, inclusive, for which notice of proposed action is given in compliance with Chapter 5 (commencing with Section 16500), including notice to a beneficiary who is a minor and to the minor s guardian, if any.

(Added by Stats. 2005, Ch. 100, Sec. 7. Effective January 1, 2006.)



16337

A trustee may give a notice of proposed action regarding a matter governed by this chapter as provided in Chapter 5 (commencing with Section 16500). For the purpose of this section, a proposed action includes a course of action and a decision not to take action.

(Amended by Stats. 2004, Ch. 54, Sec. 1. Effective January 1, 2005.)



16338

In a proceeding with respect to a trustee s exercise or nonexercise of the power to make an adjustment under Section 16336, the sole remedy is to direct, deny, or revise an adjustment between principal and income. In a proceeding with respect to a trustee s exercise or nonexercise of a power conferred by Sections 16336.4 to 16336.6, inclusive, the sole remedy is to obtain an order directing the trustee to convert the trust to a unitrust, to reconvert from a unitrust, to change the distribution percentage, or to order any administrative procedures the court determines to be necessary or helpful for the proper functioning of the trust.

(Amended by Stats. 2005, Ch. 100, Sec. 8. Effective January 1, 2006.)



16339

This chapter applies to every trust or decedent s estate existing on or after January 1, 2000, except as otherwise expressly provided in the trust or will or in this chapter.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)






ARTICLE 3. Decedent’s Estate or Terminating Income Interest

16340

After the decedent s death, in the case of a decedent s estate, or after an income interest in a trust ends, the following rules apply:

(a) If property is specifically given to a beneficiary, by will or trust, the fiduciary of the estate or of the terminating income interest shall distribute the net income and principal receipts to the beneficiary who is to receive the property, subject to the following rules:

(1) The net income and principal receipts from the specifically given property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether the amounts accrued or became due before, on, or after the decedent s death or an income interest in a trust ends, and by making a reasonable provision for amounts the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.

(2) The fiduciary may not reduce income and principal receipts from the specifically given property on account of a payment described in Section 16370 or 16371, to the extent that the will, the trust, or Section 12002 requires payment from other property or to the extent that the fiduciary recovers the payment from a third person.

(3) A specific gift distributable under a trust shall carry with it the same benefits and burdens as a specific devise under a will, as set forth in Chapter 8 (commencing with Section 12000) of Part 10 of Division 7.

(b) A general pecuniary gift, an annuity, or a gift of maintenance distributable under a trust carries with it income and bears interest in the same manner as a general pecuniary devise, an annuity, or a gift of maintenance under a will, as set forth in Chapter 8 (commencing with Section 12000) of Part 10 of Division 7. The fiduciary shall distribute to a beneficiary who receives a pecuniary amount, whether outright or in trust, the interest or any other amount provided by the will, the trust, this subdivision, or Chapter 8 (commencing with Section 12000) of Part 10 of Division 7, from the remaining net income determined under subdivision (c) or from principal to the extent that net income is insufficient.

(c) The fiduciary shall determine the remaining net income of the decedent s estate or terminating income interest as provided in this chapter and by doing the following:

(1) Including in net income all income from property used to discharge liabilities.

(2) Paying from income or principal, in the fiduciary s discretion, fees of attorneys, accountants, and fiduciaries, court costs and other expenses of administration, and interest on death taxes, except that the fiduciary may pay these expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of these expenses from income will not cause the reduction or loss of the deduction.

(3) Paying from principal all other disbursements made or incurred in connection with the settlement of a decedent s estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances, and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the trust, or Division 10 (commencing with Section 20100).

(d) After distributions required by subdivision (b), the fiduciary shall distribute the remaining net income determined under subdivision (c) in the manner provided in Section 16341 to all other beneficiaries.

(e) For purposes of this section, a reference in Chapter 8 (commencing with Section 12000) of Part 10 of Division 7 to the date of the testator s death means the date of the settlor s death or of the occurrence of some other event on which the distributee s right to receive the gift depends.

(f) If a trustee has distributed a specific gift or a general pecuniary gift before January 1, 2007, the trustee may allocate income and principal as set forth in this chapter or in any other manner permissible under the law in effect at the time of the distribution. If the trustee distributes a specific gift or a general pecuniary gift after December 31, 2006, then the trustee shall allocate income and principal as provided in this chapter.

(Amended by Stats. 2006, Ch. 569, Sec. 1. Effective January 1, 2007.)



16341

(a) Each beneficiary described in subdivision (d) of Section 16340 is entitled to receive a portion of the net income equal to the beneficiary s fractional interest in undistributed principal assets, using values as of the distribution dates and without reducing the values by any unpaid principal obligations.

(b) If a fiduciary does not distribute all of the collected but undistributed net income to each beneficiary as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

(c) The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)






ARTICLE 4. Apportionment at Beginning and End of Income Interest

16345

(a) An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

(b) An asset becomes subject to a trust at the following times:

(1) In the case of an asset that is transferred to a trust during the transferor s life, on the date it is transferred to the trust.

(2) In the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator s estate, on the date of the testator s death.

(3) In the case of an asset that is transferred to a fiduciary by a third party because of the individual s death, on the date of the individual s death.

(c) An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subdivision (d), even if there is an intervening period of administration to wind up the preceding income interest.

(d) An income interest ends on the day before an income beneficiary dies, or another terminating event occurs, or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)



16346

(a) A trustee shall allocate an income receipt or disbursement other than one to which subdivision (a) of Section 16340 applies to principal if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

(b) A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement shall be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins shall be allocated to principal and the balance shall be allocated to income.

(c) An item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, there is no due date for the purposes of this chapter. Distributions to shareholders or other owners from an entity to which Section 16350 applies are deemed to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)



16347

(a) For the purposes of this section, undistributed income means net income received before the date on which an income interest ends. The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal by the trust.

(b) Except as provided in subdivision (c), on the date when a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or to the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary s share of the undistributed income that is not disposed of under the trust.

(c) If immediately before the income interest ends, the beneficiary under subdivision (b) has an unqualified power to revoke more than 5 percent of the trust, the undistributed income from the portion of the trust that may be revoked shall be added to principal.

(d) When a trustee s obligation to pay a fixed annuity or a fixed fraction of the value of the trust s assets ends, the trustee shall prorate the final payment.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)






ARTICLE 5.1. Allocation of Receipts During Administration of Trust: Receipts From Entities

16350

(a) For the purposes of this section:

(1) Entity means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund, or any other organization in which a trustee has an interest other than a trust or decedent s estate to which Section 16351 applies, a business or activity to which Section 16352 applies, or an asset-backed security to which Section 16367 applies.

(2) Capital asset means a capital asset as defined in Section 1221 of the Internal Revenue Code.

(b) Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

(c) A trustee shall allocate to principal the following receipts from an entity:

(1) Property other than money.

(2) Money received in one distribution or a series of related distributions in exchange for part or all of a trust s interest in the entity.

(3) Money received in total liquidation of the entity or in partial liquidation of the entity, as defined in subdivision (d), except for money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a net short-term capital gain distribution.

(4) Money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes. A capital gain dividend shall not include money received as a net short-term capital gain distribution from a regulated investment company or real estate investment trust.

(d) For purposes of paragraph (3) of subdivision (c), money shall be treated as received in partial liquidation to the extent the amount received from the distributing entity is attributable to the proceeds from a sale by the distributing entity, or by the distributing entity s subsidiary or affiliate, of a capital asset. The following shall apply to determine whether money is received in partial liquidation:

(1) A trustee may rely without investigation on a written statement made by the distributing entity regarding the receipt.

(2) A trustee may rely without investigation on other information actually known by the trustee regarding whether the receipt is attributable to the proceeds from a sale by the distributing entity, or by the distributing entity s subsidiary or affiliate, of a capital asset.

(3) With regard to each receipt from a distributing entity, if within 30 days from the date of the receipt the distributing entity provides no written statement to the trustee that the receipt is a distribution attributable to the proceeds from a sale of a capital asset by the distributing entity or by the distributing entity s subsidiary or affiliate and the trustee has no actual knowledge that the receipt is a distribution attributable to the proceeds from a sale of a capital asset by the distributing entity or by the distributing entity s subsidiary or affiliate, then the following shall apply:

(A) The trustee shall have no duty to investigate whether the receipt from the distributing entity is in partial liquidation of the entity.

(B) If, on the date of receipt, the receipt from the distributing entity is in excess of 10 percent of the value of the trust s interest in the distributing entity, then the receipt shall be deemed to be received in partial liquidation of the distributing entity, and the trustee shall allocate all of the receipt to principal. For purposes of this subparagraph, the value of the trust s interest in the distributing entity shall be determined as follows:

(i) In the case of an interest that is a security regularly traded on a public exchange or market, the closing price of the security on the public exchange or market occurring on the last business day before the date of the receipt.

(ii) In the case of an interest that is not a security regularly traded on a public exchange or market, the trust s proportionate share of the value of the distributing entity as set forth in the most recent appraisal, if any, actually received by the trustee and prepared by a professional appraiser with a valuation date within three years of the date of the receipt. The trustee shall have no duty to investigate the existence of the appraisal or to obtain an appraisal nor shall the trustee have any liability for relying upon an appraisal prepared by a professional appraiser. The term professional appraiser shall refer to an appraiser who has earned an appraisal designation for valuing the type of property subject to the appraisal from a recognized professional appraiser organization.

(iii) If the trust s interest in the distributing entity cannot be valued under clause (i) or clause (ii), the trust s proportionate share of the distributing entity s net assets, to be calculated as gross assets minus liabilities, as shown in the distributing entity s yearend financial statements immediately preceding the receipt.

(iv) If the trust s interest in the distributing entity cannot be valued under clause (i), (ii), or (iii), the federal cost basis of the trust s interest in the distributing entity on the date immediately before the date of the receipt.

(e) If a trustee allocates a receipt to principal in accordance with subdivision (d), or allocates a receipt to income because the receipt is not determined to be in partial liquidation under subdivision (d), the trustee shall not be liable for any claim of improper allocation of the receipt that is based on information that was not received or actually known by the trustee as of the date of allocation.

(f) (1) Notwithstanding anything to the contrary in subdivision (d), if the receipt was allocated between December 2, 2004, and July 18, 2005, a trustee shall not be liable for allocating the receipt to income if the amount received by the trustee, when considered together with the amount received by all owners, collectively, exceeded 20 percent of the entity s gross assets, but the amount received by the trustee did not exceed 20 percent of the entity s gross assets.

(2) Money is not received in partial liquidation, nor may it be taken into account under subdivision (d), to the extent that it does not exceed the amount of income tax that a trustee or beneficiary is required to pay on taxable income of the entity that distributes the money.

(Amended by Stats. 2014, Ch. 867, Sec. 1. Effective September 30, 2014.)



16351

A trustee shall allocate to income an amount received as a distribution of income from a trust or a decedent s estate (other than an interest in an investment entity) in which the trust has an interest other than a purchased interest, and shall allocate to principal an amount received as a distribution of principal from the trust or estate.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)



16352

(a) If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or other activity instead of accounting for it as part of the trust s general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

(b) A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets, and its other reasonably foreseeable needs, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust s general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or other activity, the trustee shall account for the net amount received as principal in the trust s general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business or other activity.

(c) Businesses and other activities for which a trustee may maintain separate accounting records include the following:

(1) Retail, manufacturing, service, and other traditional business activities.

(2) Farming.

(3) Raising and selling livestock and other animals.

(4) Managing rental properties.

(5) Extracting minerals and other natural resources.

(6) Timber operations.

(7) Activities to which Section 16366 applies.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)






ARTICLE 5.2. Allocation of Receipts During Administration of Trust: Receipts Not Normally Apportioned

16355

A trustee shall allocate to principal:

(a) To the extent not allocated to income under this chapter, assets received from a transferor during the transferor s lifetime, a decedent s estate, a trust with a terminating income interest, or a payer under a contract naming the trust or its trustee as beneficiary.

(b) Subject to any contrary rules in this article and in Articles 5.1 (commencing with Section 16350) and 5.3 (commencing with Section 16360), money or other property received from the sale, exchange, liquidation, or change in form of a principal asset, including realized profit.

(c) Amounts recovered from third parties to reimburse the trust because of disbursements described in paragraph (7) of subdivision (a) of Section 16371 or for other reasons to the extent not based on the loss of income.

(d) Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income.

(e) Net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income.

(f) Other receipts allocated to principal as provided in Article 5.3 (commencing with Section 16360).

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)



16356

Unless the trustee accounts for receipts from rental property pursuant to Section 16352, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, shall be added to principal and held subject to the terms of the lease, and is not available for distribution to a beneficiary until the trustee s contractual obligations have been satisfied with respect to that amount.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)



16357

(a) An amount received as interest, whether determined at a fixed, variable, or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, shall be allocated to income without any provision for amortization of premium.

(b) An amount received from the sale, redemption, or other disposition of an obligation to pay money to the trustee more than one year after it is purchased or acquired by the trustee, including an obligation whose purchase price, or its value when it is otherwise acquired, is less than its value at maturity, shall be allocated to principal. If the obligation matures within one year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price, or its value when it is otherwise acquired, shall be allocated to income.

(c) This section does not apply to an obligation to which Section 16361, 16362, 16363, 16364, 16366, or 16367 applies.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)



16358

(a) Except as otherwise provided in subdivision (b), a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

(b) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to Section 16352, loss of profits from a business.

(c) This section does not apply to a contract to which Section 16361 applies.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)






ARTICLE 5.3. Allocation of Receipts During Administration of Trust: Receipts Normally Apportioned

16360

(a) If a trustee determines that an allocation between principal and income required by Section 16361, 16362, 16363, 16364, or 16367 is insubstantial, the trustee may allocate the entire amount to principal unless one of the circumstances described in subdivision (b) of Section 16336 applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in subdivision (c) of Section 16336 and may be released for the reasons and in the manner provided in subdivisions (d) and (e) of Section 16336.

(b) An allocation is presumed to be insubstantial in either of the following cases:

(1) Where the amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than 10 percent.

(2) Where the value of the asset producing the receipt for which the allocation would be made is less than 10 percent of the total value of the trust s assets at the beginning of the accounting period.

(c) Nothing in this section imposes a duty on the trustee to make an allocation under this section, and the trustee is not liable for failure to make an allocation under this section.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)



16361

(a) For purposes of this section, the following terms have the following meanings:

(1) Payment means a payment that a trustee may receive over a fixed number of years or during the life of an individual because of services rendered or property transferred to the payer in exchange for future payments. The term also includes a payment made in money or property from the payer s general assets or from a separate fund created by the payer. For purposes of subdivisions (d), (e), (f), and (g), payment also includes any payment from a separate fund, regardless of the reason for the payment.

(2) Separate fund includes a private or commercial annuity, an individual retirement account, and a pension, profit-sharing, stock bonus, or stock ownership plan.

(b) To the extent that any portion of the payment is characterized by the payer as interest, a dividend, or a payment made in lieu of interest or a dividend, a trustee shall allocate that portion of the payment to income. The trustee shall allocate to principal the balance of the payment.

(c) If no part of a payment is characterized as interest, a dividend, or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income 10 percent of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subdivision, a payment is not required to be made to the extent that it is made because the trustee exercises a right of withdrawal.

(d) Subdivisions (f) and (g) shall apply, except as provided in subdivision (e), and subdivisions (b) and (c) shall not apply, in determining the allocation of a payment made from a separate fund to either of the following:

(1) A trust to which an election to qualify for a marital deduction is made under Section 2056(b)(7) of the Internal Revenue Code.

(2) A trust that qualifies for the marital deduction under Section 2056(b)(5) of the Internal Revenue Code.

(e) Subdivisions (d), (f), and (g) shall not apply if the series of payments would, without the application of subdivision (d), qualify for the marital deduction under Section 2056(b)(7)(C) of the Internal Revenue Code.

(f) If the separate fund payer provides documentation reflecting the internal income of the separate fund to the trustee, the trustee shall allocate the internal income of each separate fund for the accounting period as if the separate fund were a trust subject to this act. Upon request of the surviving spouse, the trustee shall require that the person administering the separate fund distribute this internal income to the trust. The trustee shall allocate a payment from the separate fund to income to the extent of the internal income of the separate fund and distribute that amount to the surviving spouse. The trustee shall allocate the balance to principal. Upon request of the surviving spouse, the trustee shall allocate principal to income to the extent the internal income of the separate fund exceeds payments made from the separate fund to the trust during the accounting period.

(g) If the separate fund payer does not provide documentation reflecting the internal income of the separate fund to the trustee, but the trustee can determine the value of the separate fund, the internal income of the separate fund is deemed to equal 4 percent of the fund s value, according to the most recent statement of value preceding the beginning of the accounting period. If the separate fund payer does not provide documentation reflecting the internal income of the separate fund to the trustee and the trustee cannot determine the value of the separate fund, the internal income of the fund is deemed to equal the product of the interest rate and the present value of the expected future payments, as determined under Section 7520 of the Internal Revenue Code for the month preceding the accounting period for which the computation is made.

(h) This section does not apply to a payment to which Section 16362 applies.

(Amended by Stats. 2010, Ch. 71, Sec. 1. Effective January 1, 2011.)



16361.1

Section 16361, as amended by the act adding this section, applies to a trust described in subdivision (d) of Section 16361, on and after the following dates:

(a) If the trust is not funded as of January 1, 2010, the date of the decedent s death.

(b) If the trust is initially funded in the calendar year beginning January 1, 2010, the date of the decedent s death.

(c) If the trust is not described in subdivision (a) or (b), on January 1, 2010.

(Added by Stats. 2009, Ch. 152, Sec. 2. Effective January 1, 2010.)



16362

(a) In this section, liquidating asset means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right, and right to receive payments under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to Section 16361, resources subject to Section 16363, timber subject to Section 16364, an activity subject to Section 16366, an asset subject to Section 16367, or any asset for which the trustee establishes a reserve for depreciation under Section 16372.

(b) A trustee shall allocate to income 10 percent of the receipts from a liquidating asset and the balance to principal.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)



16363

(a) To the extent that a trustee accounts for receipts from an interest in minerals, water, or other natural resources pursuant to this section, the trustee shall allocate them as follows:

(1) If received as a nominal bonus, nominal delay rental, or nominal annual rent on a lease, a receipt shall be allocated to income.

(2) If received from a production payment, a receipt shall be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance shall be allocated to principal.

(3) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, 90 percent shall be allocated to principal and the balance to income.

(4) If an amount is received from a working interest or any other interest in mineral or other natural resources not described in paragraph (1), (2), or (3), 90 percent of the net amount received shall be allocated to principal and the balance to income.

(b) An amount received on account of an interest in water that is renewable shall be allocated to income. If the water is not renewable, 90 percent of the amount shall be allocated to principal and the balance to income.

(c) This chapter applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(d) If a trust owned an interest in minerals, water, or other natural resources on January 1, 2000, the trustee may at all times allocate receipts from the interest as provided in this chapter or in the manner reasonably used by the trustee prior to that date. Receipts from an interest in minerals, water, or other natural resources acquired after January 1, 2000, shall be allocated by the trustee as provided in this chapter. If the interest was owned by the trust on January 1, 2000, a trustee that allocated receipts from the interest between January 1, 2000, and December 31, 2006, as provided in this chapter shall not have a duty to review that allocation and shall not have liability arising from the allocation. Nothing in this section is intended to create or imply a duty to allocate in a manner used by the trustee prior to January 1, 2000, and a trustee is not liable for not considering whether to make such an allocation or for choosing not to make such an allocation.

(Amended by Stats. 2006, Ch. 569, Sec. 4. Effective January 1, 2007.)



16364

(a) To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts as follows:

(1) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest.

(2) To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber.

(3) To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in paragraphs (1) and (2).

(4) To principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to paragraph (1), (2), or (3).

(b) In determining net receipts to be allocated under subdivision (a), a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c) This chapter applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

(d) If a trust owned an interest in timberland on January 1, 2000, the trustee may at all times allocate net receipts from the sale of timber and related products as provided in this chapter or in the manner reasonably used by the trustee prior to that date. Net receipts from an interest in timberland acquired after January 1, 2000, shall be allocated by the trustee as provided in this chapter. If the interest was owned by the trust on January 1, 2000, a trustee that allocated net receipts from the interest between January 1, 2000, and December 31, 2006, as provided in this chapter shall not have a duty to review that allocation and shall not have liability arising from the allocation. Nothing in this section is intended to create or imply a duty to allocate in a manner used by the trustee prior to January 1, 2000, and a trustee is not liable for not considering whether to make such an allocation or for choosing not to make such an allocation.

(Amended by Stats. 2006, Ch. 569, Sec. 5. Effective January 1, 2007.)



16365

(a) If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under Section 16336 and distributes to the spouse from principal pursuant to the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income or convert it into productive property or exercise the power under subdivision (a) of Section 16336 within a reasonable time. The trustee may decide which action or combination of actions to take.

(b) In cases not governed by subdivision (a), proceeds from the sale or other disposition of a trust asset are principal without regard to the amount of income the asset produces during any accounting period.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)



16366

(a) In this section, derivative means a contract or financial instrument or a combination of contracts and financial instruments that gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b) To the extent that a trustee does not account under Section 16352 for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option shall be allocated to principal. An amount paid to acquire the option shall be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, shall be allocated to principal.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)



16367

(a) In this section, asset-backed security means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which Section 16350 or 16361 applies.

(b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment which the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c) If a trust receives one or more payments in exchange for the trust s entire interest in an asset-backed security in one accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust s interest in the security over more than one accounting period, the trustee shall allocate 10 percent of the payment to income and the balance to principal.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)






ARTICLE 6. Allocation of Disbursements During Administration of Trust

16370

A trustee shall make the following disbursements from income to the extent that they are not disbursements to which paragraph (2) or (3) of subdivision (c) of Section 16340 applies:

(a) Except as otherwise ordered by the court, one-half of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee.

(b) Except as otherwise ordered by the court, one-half of all expenses for accountings, judicial proceedings, or other matters that involve both the income and remainder interests.

(c) All of the other ordinary expenses incurred in connection with the administration, management, or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal, and expenses of a proceeding or other matter that concerns primarily the income interest.

(d) All recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)



16371

(a) A trustee shall make the following disbursements from principal:

(1) Except as otherwise ordered by the court, the remaining one-half of the disbursements described in subdivisions (a) and (b) of Section 16370.

(2) Except as otherwise ordered by the court, all of the trustee s compensation calculated on principal as a fee for acceptance, distribution, or termination, and disbursements made to prepare property for sale.

(3) Payments on the principal of a trust debt.

(4) Expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property.

(5) Premiums paid on a policy of insurance not described in subdivision (d) of Section 16370 of which the trust is the owner and beneficiary.

(6) Estate, inheritance, and other transfer taxes, including penalties, apportioned to the trust.

(7) Disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by third parties, and defending claims based on environmental matters.

(b) If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)



16372

(a) For purposes of this section, depreciation means a reduction in value due to wear, tear, decay, corrosion, or gradual obsolescence of a fixed asset having a useful life of more than one year.

(b) A trustee may transfer from income to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, under generally accepted accounting principles, but may not transfer any amount for depreciation under this section in any of the following circumstances:

(1) As to the portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary.

(2) During the administration of a decedent s estate.

(3) If the trustee is accounting under Section 16352 for the business or activity in which the asset is used.

(c) An amount transferred from income to principal need not be held as a separate fund.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)



16373

(a) If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

(b) Principal disbursements to which subdivision (a) applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

(1) An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs.

(2) A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments.

(3) Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements, and broker s commissions.

(4) Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments.

(5) Disbursements described in paragraph (7) of subdivision (a) of Section 16371.

(c) If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subdivision (a).

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)



16374

(a) A tax required to be paid by a trustee based on receipts allocated to income shall be paid from income.

(b) A tax required to be paid by a trustee based on receipts allocated to principal shall be paid from principal, even if the tax is called an income tax by the taxing authority.

(c) A tax required to be paid by a trustee on the trust s share of an entity s taxable income shall be paid as follows:

(1) From income to the extent that receipts from the entity are allocated only to income.

(2) From principal to the extent that receipts from the entity are allocated only to principal.

(3) Proportionately from principal and income to the extent that receipts from the entity are allocated to both income and principal.

(4) From principal to the extent that the tax exceeds the total receipts from the entity.

(d) After applying subdivisions (a), (b), and (c), the trustee shall adjust income or principal receipts to the extent that the trust s taxes are reduced because the trust receives a deduction for payments made to a beneficiary.

(Amended by Stats. 2009, Ch. 152, Sec. 3. Effective January 1, 2010.)



16374.5

Unless otherwise provided by the governing instrument, determined by the trustee, or ordered by the court, distributions to beneficiaries shall be considered paid in the following order from the following sources:

(a) From net taxable income other than capital gains.

(b) From net realized short-term capital gains.

(c) From net realized long-term capitalized gains.

(d) From tax-exempt and other income.

(e) From principal of the trust.

(Added by Stats. 2006, Ch. 569, Sec. 6. Effective January 1, 2007.)



16375

(a) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries that arise from any of the following:

(1) Elections and decisions, other than those described in subdivision (b), that the fiduciary makes from time to time regarding tax matters.

(2) An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust.

(3) The ownership by a decedent s estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate, trust, or a beneficiary.

(b) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by a decedent s estate, trust, or beneficiary are decreased, each estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust, or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.

(Added by Stats. 1999, Ch. 145, Sec. 5. Effective January 1, 2000.)









CHAPTER 4. Liability of Trustees to Beneficiaries

ARTICLE 1. Liability for Breach of Trust

16400

A violation by the trustee of any duty that the trustee owes the beneficiary is a breach of trust.

(Enacted by Stats. 1990, Ch. 79.)



16401

(a) Except as provided in subdivision (b), the trustee is not liable to the beneficiary for the acts or omissions of an agent.

(b) Under any of the circumstances described in this subdivision, the trustee is liable to the beneficiary for an act or omission of an agent employed by the trustee in the administration of the trust that would be a breach of the trust if committed by the trustee:

(1) Where the trustee directs the act of the agent.

(2) Where the trustee delegates to the agent the authority to perform an act that the trustee is under a duty not to delegate.

(3) Where the trustee does not use reasonable prudence in the selection of the agent or the retention of the agent selected by the trustee.

(4) Where the trustee does not periodically review the agent s overall performance and compliance with the terms of the delegation.

(5) Where the trustee conceals the act of the agent.

(6) Where the trustee neglects to take reasonable steps to compel the agent to redress the wrong in a case where the trustee knows of the agent s acts or omissions.

(c) The liability of a trustee for acts or omissions of agents that occurred before July 1, 1987, is governed by prior law and not by this section.

(Amended by Stats. 1995, Ch. 63, Sec. 9. Effective January 1, 1996.)



16402

(a) Except as provided in subdivision (b), a trustee is not liable to the beneficiary for a breach of trust committed by a cotrustee.

(b) A trustee is liable to the beneficiary for a breach committed by a cotrustee under any of the following circumstances:

(1) Where the trustee participates in a breach of trust committed by the cotrustee.

(2) Where the trustee improperly delegates the administration of the trust to the cotrustee.

(3) Where the trustee approves, knowingly acquiesces in, or conceals a breach of trust committed by the cotrustee.

(4) Where the trustee negligently enables the cotrustee to commit a breach of trust.

(5) Where the trustee neglects to take reasonable steps to compel the cotrustee to redress a breach of trust in a case where the trustee knows or has information from which the trustee reasonably should have known of the breach.

(c) The liability of a trustee for acts or omissions of a cotrustee that occurred before July 1, 1987, is governed by prior law and not by this section.

(Enacted by Stats. 1990, Ch. 79.)



16403

(a) Except as provided in subdivision (b), a successor trustee is not liable to the beneficiary for a breach of trust committed by a predecessor trustee.

(b) A successor trustee is liable to the beneficiary for breach of trust involving acts or omissions of a predecessor trustee in any of the following circumstances:

(1) Where the successor trustee knows or has information from which the successor trustee reasonably should have known of a situation constituting a breach of trust committed by the predecessor trustee and the successor trustee improperly permits it to continue.

(2) Where the successor trustee neglects to take reasonable steps to compel the predecessor trustee to deliver the trust property to the successor trustee.

(3) Where the successor trustee neglects to take reasonable steps to redress a breach of trust committed by the predecessor trustee in a case where the successor trustee knows or has information from which the successor trustee reasonably should have known of the predecessor trustee s breach.

(c) The liability of a trustee for acts or omissions of a predecessor trustee that occurred before July 1, 1987, is governed by prior law and not by this section.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Remedies for Breach of Trust

16420

(a) If a trustee commits a breach of trust, or threatens to commit a breach of trust, a beneficiary or cotrustee of the trust may commence a proceeding for any of the following purposes that is appropriate:

(1) To compel the trustee to perform the trustee s duties.

(2) To enjoin the trustee from committing a breach of trust.

(3) To compel the trustee to redress a breach of trust by payment of money or otherwise.

(4) To appoint a receiver or temporary trustee to take possession of the trust property and administer the trust.

(5) To remove the trustee.

(6) Subject to Section 18100, to set aside acts of the trustee.

(7) To reduce or deny compensation of the trustee.

(8) Subject to Section 18100, to impose an equitable lien or a constructive trust on trust property.

(9) Subject to Section 18100, to trace trust property that has been wrongfully disposed of and recover the property or its proceeds.

(b) The provision of remedies for breach of trust in subdivision (a) does not prevent resort to any other appropriate remedy provided by statute or the common law.

(Enacted by Stats. 1990, Ch. 79.)



16421

The remedies of a beneficiary against the trustee are exclusively in equity.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 3. Measure of Liability for Breach of Trust

16440

(a) If the trustee commits a breach of trust, the trustee is chargeable with any of the following that is appropriate under the circumstances:

(1) Any loss or depreciation in value of the trust estate resulting from the breach of trust, with interest.

(2) Any profit made by the trustee through the breach of trust, with interest.

(3) Any profit that would have accrued to the trust estate if the loss of profit is the result of the breach of trust.

(b) If the trustee has acted reasonably and in good faith under the circumstances as known to the trustee, the court, in its discretion, may excuse the trustee in whole or in part from liability under subdivision (a) if it would be equitable to do so.

(Enacted by Stats. 1990, Ch. 79.)



16441

(a) If the trustee is liable for interest pursuant to Section 16440, the trustee is liable for the greater of the following amounts:

(1) The amount of interest that accrues at the legal rate on judgments in effect during the period when the interest accrued.

(2) The amount of interest actually received.

(b) If the trustee has acted reasonably and in good faith under the circumstances as known to the trustee, the court, in its discretion, may excuse the trustee in whole or in part from liability under subdivision (a) if it would be equitable to do so.

(Amended by Stats. 1998, Ch. 77, Sec. 5. Effective January 1, 1999.)



16442

The provisions in this article for liability of a trustee for breach of trust do not prevent resort to any other remedy available under the statutory or common law.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 4. Limitations and Exculpation

16460

(a) Unless a claim is previously barred by adjudication, consent, limitation, or otherwise:

(1) If a beneficiary has received an interim or final account in writing, or other written report, that adequately discloses the existence of a claim against the trustee for breach of trust, the claim is barred as to that beneficiary unless a proceeding to assert the claim is commenced within three years after receipt of the account or report. An account or report adequately discloses existence of a claim if it provides sufficient information so that the beneficiary knows of the claim or reasonably should have inquired into the existence of the claim.

(2) If an interim or final account in writing or other written report does not adequately disclose the existence of a claim against the trustee for breach of trust or if a beneficiary does not receive any written account or report, the claim is barred as to that beneficiary unless a proceeding to assert the claim is commenced within three years after the beneficiary discovered, or reasonably should have discovered, the subject of the claim.

(b) For the purpose of subdivision (a), a beneficiary is deemed to have received an account or report, as follows:

(1) In the case of an adult who is reasonably capable of understanding the account or report, if it is received by the adult personally.

(2) In the case of an adult who is not reasonably capable of understanding the account or report, if it is received by the person s legal representative, including a guardian ad litem or other person appointed for this purpose.

(3) In the case of a minor, if it is received by the minor s guardian or, if the minor does not have a guardian, if it is received by the minor s parent so long as the parent does not have a conflict of interest.

(c) A written account or report under this section may, but need not, satisfy the requirements of Section 16061 or 16063 or any other provision.

(Amended by Stats. 1996, Ch. 862, Sec. 40. Effective January 1, 1997.)



16461

(a) Except as provided in subdivision (b), (c), or (d), the trustee can be relieved of liability for breach of trust by provisions in the trust instrument.

(b) A provision in the trust instrument is not effective to relieve the trustee of liability (1) for breach of trust committed intentionally, with gross negligence, in bad faith, or with reckless indifference to the interest of the beneficiary, or (2) for any profit that the trustee derives from a breach of trust.

(c) Subject to subdivision (b), a provision in a trust instrument that releases the trustee from liability if a beneficiary fails to object to an item in an interim or final account or other written report within a specified time period is effective only if all of the following conditions are met:

(1) The account or report sets forth the item.

(2) The period specified in the trust instrument for the beneficiary to object is not less than 180 days, or the trustee elects to follow the procedure provided in subdivision (d).

(3) Written notice in 12-point boldface type is provided to a beneficiary with the account or report in the following form:

YOU HAVE [insert 180 days or the period specified in the trust instrument, whichever is longer] FROM YOUR RECEIPT OF THIS ACCOUNT OR REPORT TO MAKE AN OBJECTION TO ANY ITEM SET FORTH IN THIS ACCOUNT OR REPORT. ANY OBJECTION YOU MAKE MUST BE IN WRITING; IT MUST BE DELIVERED TO THE TRUSTEE WITHIN THE PERIOD STATED ABOVE; AND IT MUST STATE YOUR OBJECTION. YOUR FAILURE TO DELIVER A WRITTEN OBJECTION TO THE TRUSTEE WITHIN THE PERIOD STATED ABOVE WILL PERMANENTLY PREVENT YOU FROM LATER ASSERTING THIS OBJECTION AGAINST THE TRUSTEE. IF YOU DO MAKE AN OBJECTION TO THE TRUSTEE, THE THREE-YEAR PERIOD PROVIDED IN SECTION 16460 OF THE PROBATE CODE FOR COMMENCEMENT OF LITIGATION WILL APPLY TO CLAIMS BASED ON YOUR OBJECTION AND WILL BEGIN TO RUN ON THE DATE THAT YOU RECEIVE THIS ACCOUNT OR REPORT.

(d) A provision in a trust instrument that provides for a period less than 180 days to object to an item in an account or report shall be ineffective to release the trustee from liability. A trustee of a trust created by an instrument with an ineffective period may elect to be governed by the provisions of subdivision (c) by complying with the requirements of subdivision (c), except that 180 days shall be substituted in the notice form for the ineffective period.

(e) Subject to subdivision (b), a beneficiary who fails to object in writing to an account or report that complies with the requirements of subdivision (c) within the specified, valid period shall be barred from asserting any claim against the trustee regarding an item that is adequately disclosed in the account or report. An item is adequately disclosed if the disclosure regarding the item meets the requirements of paragraph (1) of subdivision (a) of Section 16460.

(f) Except as provided in subdivision (a) of Section 16460, the trustee may not be released from liability as to any claim based on a written objection made by a beneficiary if the objection is delivered to the trustee within the specified, effective period. If a beneficiary has filed a written objection to an account or report that complies with the requirements of subdivision (c) within the specified, valid period that concerns an item that affects any other beneficiary of the trust, any affected beneficiary may join in the objection anytime within the specified, valid period or while the resolution of the objection is pending, whichever is later. This section is not intended to establish a class of beneficiaries for actions on an account and report or provide that the action of one beneficiary is for the benefit of all beneficiaries. This section does not create a duty for any trustee to notify beneficiaries of objections or resolution of objections.

(g) Provided that a beneficiary has filed a written objection to an account or report that complies with the requirements of subdivision (c) within the specified, valid period, a supplemental written objection may be delivered in the same manner as the objection not later than 180 days after the receipt of the account or report or no later than the period specified in the trust instrument, whichever is longer.

(h) Compliance with subdivision (c) excuses compliance with paragraph (6) of subdivision (a) of Section 16063 for the account or report to which that notice relates.

(i) Subject to subdivision (b), if proper notice has been given and a beneficiary has not made a timely objection, the trustee is not liable for any other claims adequately disclosed by any item in the account or report.

(j) Subdivisions (c) to (i), inclusive, apply to all accounts and reports submitted after the effective date of the act adding these subdivisions.

(Amended by Stats. 2004, Ch. 538, Sec. 1. Effective January 1, 2005.)



16462

(a) Notwithstanding Section 16461, a trustee of a revocable trust is not liable to a beneficiary for any act performed or omitted pursuant to written directions from the person holding the power to revoke, including a person to whom the power to direct the trustee is delegated.

(b) Subdivision (a) applies to a trust that is revocable in part with respect to the interest of the beneficiary in that part of the trust property.

(Enacted by Stats. 1990, Ch. 79.)



16463

(a) Except as provided in subdivisions (b) and (c), a beneficiary may not hold the trustee liable for an act or omission of the trustee as a breach of trust if the beneficiary consented to the act or omission before or at the time of the act or omission.

(b) The consent of the beneficiary does not preclude the beneficiary from holding the trustee liable for a breach of trust in any of the following circumstances:

(1) Where the beneficiary was under an incapacity at the time of the consent or of the act or omission.

(2) Where the beneficiary at the time consent was given did not know of his or her rights and of the material facts (A) that the trustee knew or should have known and (B) that the trustee did not reasonably believe that the beneficiary knew.

(3) Where the consent of the beneficiary was induced by improper conduct of the trustee.

(c) Where the trustee has an interest in the transaction adverse to the interest of the beneficiary, the consent of the beneficiary does not preclude the beneficiary from holding the trustee liable for a breach of trust under any of the circumstances described in subdivision (b) or where the transaction to which the beneficiary consented was not fair and reasonable to the beneficiary.

(Enacted by Stats. 1990, Ch. 79.)



16464

(a) Except as provided in subdivision (b), a beneficiary may be precluded from holding the trustee liable for a breach of trust by the beneficiary s release or contract effective to discharge the trustee s liability to the beneficiary for that breach.

(b) A release or contract is not effective to discharge the trustee s liability for a breach of trust in any of the following circumstances:

(1) Where the beneficiary was under an incapacity at the time of making the release or contract.

(2) Where the beneficiary did not know of his or her rights and of the material facts (A) that the trustee knew or reasonably should have known and (B) that the trustee did not reasonably believe that the beneficiary knew.

(3) Where the release or contract of the beneficiary was induced by improper conduct of the trustee.

(4) Where the transaction involved a bargain with the trustee that was not fair and reasonable.

(Enacted by Stats. 1990, Ch. 79.)



16465

(a) Except as provided in subdivision (b), if the trustee, in breach of trust, enters into a transaction that the beneficiary may at his or her option reject or affirm, and the beneficiary affirms the transaction, the beneficiary shall not thereafter reject it and hold the trustee liable for any loss occurring after the trustee entered into the transaction.

(b) The affirmance of a transaction by the beneficiary does not preclude the beneficiary from holding a trustee liable for a breach of trust if, at the time of the affirmance, any of the following circumstances existed:

(1) The beneficiary was under an incapacity.

(2) The beneficiary did not know of his or her rights and of the material facts (A) that the trustee knew or reasonably should have known and (B) that the trustee did not reasonably believe that the beneficiary knew.

(3) The affirmance was induced by improper conduct of the trustee.

(4) The transaction involved a bargain with the trustee that was not fair and reasonable.

(Enacted by Stats. 1990, Ch. 79.)









CHAPTER 5. Notice of Proposed Action by Trustee

16500

Subject to subdivision (d) of Section 16501, a trustee may give a notice of proposed action regarding a matter governed by Chapter 2 (commencing with Section 16200) or Chapter 3 (commencing with Section 16320) as provided in this chapter. For the purpose of this chapter, a proposed action includes a course of action or a decision not to take action. This chapter does not preclude an application or assertion of any other rights or remedies available to an interested party as otherwise provided in this part regarding an action to be taken or not to be taken by the trustee.

(Added by Stats. 2004, Ch. 54, Sec. 2. Effective January 1, 2005.)



16501

(a) The trustee who elects to provide notice pursuant to this chapter shall mail notice of the proposed action to each of the following:

(1) A beneficiary who is receiving, or is entitled to receive, income under the trust, including a beneficiary who is entitled to receive income at the discretion of the trustee.

(2) A beneficiary who would receive a distribution of principal if the trust were terminated at the time the notice is given.

(b) Notice of proposed action is not required to be given to a person who consents in writing to the proposed action. The consent may be executed at any time before or after the proposed action is taken.

(c) A trustee is not required to provide a copy of the notice of proposed action to a beneficiary who is known to the trustee but who cannot be located by the trustee after reasonable diligence or who is unknown to the trustee.

(d) Notwithstanding any other provision of this chapter, the trustee may not use a notice of proposed action in any of the following actions:

(1) Allowance of the trustee s compensation.

(2) Allowance of compensation of the attorney for the trustee.

(3) Settlement of accounts.

(4) Preliminary and final distributions and discharge.

(5) Sale of property of the trust to the trustee or to the attorney for the trustee.

(6) Exchange of property of the trust for property of the trustee or for property of the attorney for the trustee.

(7) Grant of an option to purchase property of the trust to the trustee or to the attorney for the trustee.

(8) Allowance, payment, or compromise of a claim of the trustee, or the attorney for the trustee, against the trust.

(9) Compromise or settlement of a claim, action, or proceeding by the trust against the trustee or against the attorney for the trust.

(10) Extension, renewal, or modification of the terms of a debt or other obligation of the trustee, or the attorney for the trustee, owing to or in favor of the trust.

(Added by Stats. 2004, Ch. 54, Sec. 2. Effective January 1, 2005.)



16502

The notice of proposed action shall state that it is given pursuant to this section and shall include all of the following:

(a) The name and mailing address of the trustee.

(b) The name and telephone number of a person who may be contacted for additional information.

(c) A description of the action proposed to be taken and an explanation of the reasons for the action.

(d) The time within which objections to the proposed action can be made, which shall be at least 45 days from the mailing of the notice of proposed action.

(e) The date on or after which the proposed action may be taken or is effective.

(Added by Stats. 2004, Ch. 54, Sec. 2. Effective January 1, 2005.)



16503

(a) A beneficiary may object to the proposed action by mailing a written objection to the trustee at the address stated in the notice of proposed action within the time period specified in the notice of proposed action.

(b) A trustee is not liable to a beneficiary for an action regarding a matter governed by this part if the trustee does not receive a written objection to the proposed action from a beneficiary within the applicable period and the other requirements of this section are satisfied. If no beneficiary entitled to notice objects under this section, the trustee is not liable to any current or future beneficiary with respect to the proposed action. This subdivision does not apply to a person who is a minor or an incompetent adult at the time of receiving the notice of proposed action unless the notice is served on a guardian or conservator of the estate of the person.

(c) If the trustee receives a written objection within the applicable period, either the trustee or a beneficiary may petition the court to have the proposed action taken as proposed, taken with modifications, or denied. In the proceeding, a beneficiary objecting to the proposed action has the burden of proving that the trustee s proposed action should not be taken. A beneficiary who has not objected is not estopped from opposing the proposed action in the proceeding.

(d) If the trustee decides not to implement the proposed action, the trustee shall notify the beneficiaries of the decision not to take the action and the reasons for the decision, and the trustee s decision not to implement the proposed action does not itself give rise to liability to any current or future beneficiary. A beneficiary may petition the court to have the action taken, and has the burden of proving that it should be taken.

(Added by Stats. 2004, Ch. 54, Sec. 2. Effective January 1, 2005.)



16504

This chapter does not require a trustee to use these procedures prior to taking any action.

(Added by Stats. 2004, Ch. 54, Sec. 2. Effective January 1, 2005.)









PART 5. JUDICIAL PROCEEDINGS CONCERNING TRUSTS

CHAPTER 1. Jurisdiction and Venue

17000

(a) The superior court having jurisdiction over the trust pursuant to this part has exclusive jurisdiction of proceedings concerning the internal affairs of trusts.

(b) The superior court having jurisdiction over the trust pursuant to this part has concurrent jurisdiction of the following:

(1) Actions and proceedings to determine the existence of trusts.

(2) Actions and proceedings by or against creditors or debtors of trusts.

(3) Other actions and proceedings involving trustees and third persons.

(Enacted by Stats. 1990, Ch. 79.)



17001

In proceedings commenced pursuant to this division, the court is a court of general jurisdiction and has all the powers of the superior court.

(Amended by Stats. 1990, Ch. 710, Sec. 44. Operative July 1, 1991, by Sec. 48 of Ch. 710.)



17002

(a) The principal place of administration of the trust is the usual place where the day-to-day activity of the trust is carried on by the trustee or its representative who is primarily responsible for the administration of the trust.

(b) If the principal place of administration of the trust cannot be determined under subdivision (a), it shall be determined as follows:

(1) If the trust has a single trustee, the principal place of administration of the trust is the trustee s residence or usual place of business.

(2) If the trust has more than one trustee, the principal place of administration of the trust is the residence or usual place of business of any of the cotrustees as agreed upon by them or, if not, the residence or usual place of business of any of the cotrustees.

(Enacted by Stats. 1990, Ch. 79.)



17003

Subject to Section 17004:

(a) By accepting the trusteeship of a trust having its principal place of administration in this state the trustee submits personally to the jurisdiction of the court under this division.

(b) To the extent of their interests in the trust, all beneficiaries of a trust having its principal place of administration in this state are subject to the jurisdiction of the court under this division.

(Enacted by Stats. 1990, Ch. 79.)



17004

The court may exercise jurisdiction in proceedings under this division on any basis permitted by Section 410.10 of the Code of Civil Procedure.

(Enacted by Stats. 1990, Ch. 79.)



17005

(a) The proper county for commencement of a proceeding pursuant to this division is either of the following:

(1) In the case of a living trust, the county where the principal place of administration of the trust is located.

(2) In the case of a testamentary trust, either the county where the decedent s estate is administered or where the principal place of administration of the trust is located.

(b) If a living trust has no trustee, the proper county for commencement of a proceeding for appointing a trustee is the county where the trust property, or some portion of the trust property, is located.

(c) Except as otherwise provided in subdivisions (a) and (b), the proper county for commencement of a proceeding pursuant to this division is determined by the rules applicable to civil actions generally.

(Enacted by Stats. 1990, Ch. 79.)



17006

There is no right to a jury trial in proceedings under this division concerning the internal affairs of trusts.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 2. Notice

17100

Except as otherwise provided in this division, notice in proceedings commenced pursuant to this division, or notice otherwise required by this division, is governed by Part 2 (commencing with Section 1200) of Division 3.

(Added by Stats. 1990, Ch. 79, Sec. 14.)



17105

A petitioner or other person required to give notice may cause notice to be given to any person interested in the trust without the need for a court order.

(Added by Stats. 1990, Ch. 79, Sec. 14.)






CHAPTER 3. Proceedings Concerning Trusts

17200

(a) Except as provided in Section 15800, a trustee or beneficiary of a trust may petition the court under this chapter concerning the internal affairs of the trust or to determine the existence of the trust.

(b) Proceedings concerning the internal affairs of a trust include, but are not limited to, proceedings for any of the following purposes:

(1) Determining questions of construction of a trust instrument.

(2) Determining the existence or nonexistence of any immunity, power, privilege, duty, or right.

(3) Determining the validity of a trust provision.

(4) Ascertaining beneficiaries and determining to whom property shall pass or be delivered upon final or partial termination of the trust, to the extent the determination is not made by the trust instrument.

(5) Settling the accounts and passing upon the acts of the trustee, including the exercise of discretionary powers.

(6) Instructing the trustee.

(7) Compelling the trustee to do any of the following:

(A) Provide a copy of the terms of the trust.

(B) Provide information about the trust under Section 16061 if the trustee has failed to provide the requested information within 60 days after the beneficiary s reasonable written request, and the beneficiary has not received the requested information from the trustee within the six months preceding the request.

(C) Account to the beneficiary, subject to the provisions of Section 16064, if the trustee has failed to submit a requested account within 60 days after written request of the beneficiary and no account has been made within six months preceding the request.

(8) Granting powers to the trustee.

(9) Fixing or allowing payment of the trustee s compensation or reviewing the reasonableness of the trustee s compensation.

(10) Appointing or removing a trustee.

(11) Accepting the resignation of a trustee.

(12) Compelling redress of a breach of the trust by any available remedy.

(13) Approving or directing the modification or termination of the trust.

(14) Approving or directing the combination or division of trusts.

(15) Amending or conforming the trust instrument in the manner required to qualify a decedent s estate for the charitable estate tax deduction under federal law, including the addition of mandatory governing instrument requirements for a charitable remainder trust as required by final regulations and rulings of the United States Internal Revenue Service.

(16) Authorizing or directing transfer of a trust or trust property to or from another jurisdiction.

(17) Directing transfer of a testamentary trust subject to continuing court jurisdiction from one county to another.

(18) Approving removal of a testamentary trust from continuing court jurisdiction.

(19) Reforming or excusing compliance with the governing instrument of an organization pursuant to Section 16105.

(20) Determining the liability of the trust for any debts of a deceased settlor. However, nothing in this paragraph shall provide standing to bring an action concerning the internal affairs of the trust to a person whose only claim to the assets of the decedent is as a creditor.

(21) Determining petitions filed pursuant to Section 15687 and reviewing the reasonableness of compensation for legal services authorized under that section. In determining the reasonableness of compensation under this paragraph, the court may consider, together with all other relevant circumstances, whether prior approval was obtained pursuant to Section 15687.

(22) If a member of the State Bar of California has transferred the economic interest of his or her practice to a trustee and if the member is a deceased member under Section 9764, a petition may be brought to appoint a practice administrator. The procedures, including, but not limited to, notice requirements, that apply to the appointment of a practice administrator for a deceased member shall apply to the petition brought under this section.

(23) If a member of the State Bar of California has transferred the economic interest of his or her practice to a trustee and if the member is a disabled member under Section 2468, a petition may be brought to appoint a practice administrator. The procedures, including, but not limited to, notice requirements, that apply to the appointment of a practice administrator for a disabled member shall apply to the petition brought under this section.

(c) The court may, on its own motion, set and give notice of an order to show cause why a trustee who is a professional fiduciary, and who is required to be licensed under Chapter 6 (commencing with Section 6500) of Division 3 of the Business and Professions Code, should not be removed for failing to hold a valid, unexpired, unsuspended license.

(Amended by Stats. 2010, Ch. 621, Sec. 11. Effective January 1, 2011.)



17200.1

All proceedings concerning the transfer of property of the trust shall be conducted pursuant to the provisions of Part 19 (commencing with Section 850) of Division 2.

(Repealed and added by Stats. 2001, Ch. 49, Sec. 7. Effective January 1, 2002.)



17201

A proceeding under this chapter is commenced by filing a petition stating facts showing that the petition is authorized under this chapter. The petition shall also state the grounds of the petition and the names and addresses of each person entitled to notice of the petition.

(Amended by Stats. 1996, Ch. 862, Sec. 44. Effective January 1, 1997.)



17202

The court may dismiss a petition if it appears that the proceeding is not reasonably necessary for the protection of the interests of the trustee or beneficiary.

(Enacted by Stats. 1990, Ch. 79.)



17203

(a) At least 30 days before the time set for the hearing on the petition, the petitioner shall cause notice of hearing to be mailed to all of the following persons:

(1) All trustees.

(2) All beneficiaries, subject to Chapter 2 (commencing with Section 15800) of Part 3.

(3) The Attorney General, if the petition relates to a charitable trust subject to the jurisdiction of the Attorney General.

(b) At least 30 days before the time set for hearing on the petition, the petitioner shall cause notice of the hearing and a copy of the petition to be served in the manner provided in Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure on any person, other than a trustee or beneficiary, whose right, title, or interest would be affected by the petition and who does not receive notice pursuant to subdivision (a). The court may not shorten the time for giving notice under this subdivision.

(c) If a person to whom notice otherwise would be given has been deceased for at least 40 days, and no personal representative has been appointed for the estate of that person, and the deceased person s right, title, or interest has not passed to any other person pursuant to Division 8 (commencing with Section 13000) or otherwise, notice may instead be given to the following persons:

(1) Each heir and devisee of the decedent, and all persons named as executors of the will of the decedent, so far as known to the petitioner.

(2) Each person serving as guardian or conservator of the decedent at the time of the decedent s death, so far as known to the petitioner.

(Amended by Stats. 1997, Ch. 724, Sec. 28. Effective January 1, 1998.)



17204

(a) If proceedings involving a trust are pending, a beneficiary of the trust may, in person or by attorney, file with the court clerk where the proceedings are pending a written request stating that the beneficiary desires special notice of the filing of petitions in the proceeding relating to any or all of the purposes described in Section 17200 and giving an address for receiving notice by mail. A copy of the request shall be personally delivered or mailed to the trustee or the trustee s attorney. If personally delivered, the request is effective when it is delivered. If mailed, the request is effective when it is received. When the original of the request is filed with the court clerk, it shall be accompanied by a written admission or proof of service. A request for special notice may be modified or withdrawn in the same manner as provided for the making of the initial request.

(b) (1) An interested person may request special notice in the same manner as a beneficiary under subdivision (a), for the purpose set forth in paragraph (9) of subdivision (b) of Section 17200. The request for special notice shall be accompanied by a verified statement of the person s interest.

(2) For purposes set forth in paragraphs (2), (4) to (6), inclusive, (8), (12), (16), (20), and (21) of subdivision (b) of Section 17200, an interested person may petition the court for an order for special notice of proceedings involving a trust. The petition shall include a verified statement of the creditor s interest and may be served on the trustee or the trustee s attorney by personal delivery or in the manner required by Section 1215. The petition may be made by ex parte application.

(3) For purposes of this subdivision, an interested person means only a creditor of a trust or, if the trust has become irrevocable upon the death of a trustor, a creditor of the trustor.

(4) This section does not confer standing on an interested person if standing does not otherwise exist.

(c) Except as provided in subdivision (d), after serving and filing a request and proof of service pursuant to subdivision (a) or paragraph (1) of subdivision (b), the beneficiary or the interested person is entitled to notice pursuant to Section 17203. If the petition of an interested person filed pursuant to paragraph (2) of subdivision (b) is granted by the court, the interested person is entitled to notice pursuant to Section 17203.

(d) A request for special notice made by a beneficiary whose right to notice is restricted by Section 15802 is not effective.

(Amended by Stats. 2004, Ch. 334, Sec. 1. Effective January 1, 2005.)



17205

If a trustee or beneficiary has served and filed either a notice of appearance, in person or by counsel, directed to the petitioner or the petitioner s counsel in connection with a particular petition and proceeding or a written request for a copy of the petition, and has given an address to which notice or a copy of the petition may be mailed or delivered, the petitioner shall cause a copy of the petition to be mailed to that person within five days after service of the notice of appearance or receipt of the request.

(Enacted by Stats. 1990, Ch. 79.)



17206

The court in its discretion may make any orders and take any other action necessary or proper to dispose of the matters presented by the petition, including appointment of a temporary trustee to administer the trust in whole or in part.

(Enacted by Stats. 1990, Ch. 79.)



17209

The administration of trusts is intended to proceed expeditiously and free of judicial intervention, subject to the jurisdiction of the court.

(Enacted by Stats. 1990, Ch. 79.)



17210

In a case involving a charitable trust subject to the jurisdiction of the Attorney General, the Attorney General may petition under this chapter.

(Enacted by Stats. 1990, Ch. 79.)



17211

(a) If a beneficiary contests the trustee s account and the court determines that the contest was without reasonable cause and in bad faith, the court may award against the contestant the compensation and costs of the trustee and other expenses and costs of litigation, including attorney s fees, incurred to defend the account. The amount awarded shall be a charge against any interest of the beneficiary in the trust. The contestant shall be personally liable for any amount that remains unsatisfied.

(b) If a beneficiary contests the trustee s account and the court determines that the trustee s opposition to the contest was without reasonable cause and in bad faith, the court may award the contestant the costs of the contestant and other expenses and costs of litigation, including attorney s fees, incurred to contest the account. The amount awarded shall be a charge against the compensation or other interest of the trustee in the trust. The trustee shall be personally liable and on the bond, if any, for any amount that remains unsatisfied.

(Added by Stats. 1996, Ch. 563, Sec. 31. Effective January 1, 1997.)






CHAPTER 4. Testamentary Trusts Subject to Continuing Court Jurisdiction

ARTICLE 1. Administration of Testamentary Trusts Subject to Continuing Court Jurisdiction

17300

This article applies only to the following:

(a) A trust created by a will executed before July 1, 1977, and not incorporated by reference in a will on or after July 1, 1977.

(b) A trust created by a will which provides that the trust is subject to the continuing jurisdiction of the superior court.

(Enacted by Stats. 1990, Ch. 79.)



17301

If a trust described in Section 17300 continues after distribution of the decedent s estate, the court in which the decedent s estate was administered retains jurisdiction over the trust for any of the purposes specified in Section 17200.

(Enacted by Stats. 1990, Ch. 79.)



17302

Except as otherwise provided in this article, proceedings relating to trusts under continuing court jurisdiction are governed by this part.

(Enacted by Stats. 1990, Ch. 79.)



17303

This article does not apply to a trust described in Section 17300 that has been removed from continuing court jurisdiction.

(Enacted by Stats. 1990, Ch. 79.)



17304

(a) At any time after final distribution of the decedent s estate, a trust described in Section 17300 may be transferred to a different county in this state as provided in this section.

(b) The petition for transfer shall set forth all of the following:

(1) The name of the county to which jurisdiction over the trust is sought to be transferred.

(2) The names, ages, and places of residence of the trustees and all beneficiaries of the trust, so far as known to the petitioner.

(3) A brief description of the character, condition, value, and location of property of the trust.

(4) A brief statement of the reasons for transfer.

(c) If, after hearing, it appears to the court that the transfer of jurisdiction to the county designated in the petition or to any other county in this state will be in the best interests of the estate, or that economical and convenient administration of the trust will be facilitated by the transfer, the court shall make an order transferring jurisdiction over the trust. Upon such order, the court clerk shall certify a copy of the order of transfer to the clerk of the court to which jurisdiction is transferred, together with copies of the instrument creating the trust, the decree of distribution, and any other documents or matters of record the court determines by order to be necessary to define the powers and duties of the trustee, or otherwise to be necessary in connection with further administration of the trust.

(d) The court to which jurisdiction is transferred may from time to time require by order the filing of certified copies of additional papers or matters of record from the court in which the decedent s estate was administered as are required.

(e) Upon the filing of a certified copy of the order of transfer, together with supporting documents, the court to which jurisdiction is transferred has the same jurisdiction over the trust as the court in which the decedent s estate was administered but for the transfer.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Removal of Trusts From Continuing Court Jurisdiction

17350

This article applies only to trusts created by will executed before July 1, 1977, and not incorporated by reference in a will on or after July 1, 1977.

(Enacted by Stats. 1990, Ch. 79.)



17351

(a) If any of the trustees of a trust described in Section 17350 is a trust company, the trust shall be removed from continuing court jurisdiction as provided in this section. Within six months after the initial funding of the trust, the trustee shall give a notice of removal of the trust from continuing court jurisdiction to each beneficiary. Notice of removal shall be sent by registered or certified mail or by first-class mail, but notice sent by first-class mail is effective only if an acknowledgment of receipt of notice is signed by the beneficiary and returned to the trustee.

(b) The notice of removal of the trust from continuing court jurisdiction shall contain the following:

(1) A statement that as of January 1, 1983, the law was changed to remove the necessity for continuing court jurisdiction over the trust.

(2) A statement that Section 17200 of the Probate Code gives any beneficiary the right to petition a court to determine important matters relating to the administration of the trust.

(3) A copy of the text of Sections 17200 and 17201.

(4) A statement that each income beneficiary, as defined in Section 16325, is entitled to an annual statement of the principal and income receipts and disbursements of the trust and that any other beneficiary is entitled to such information upon written request to the trustee.

(5) The name and location of the court in the county in which it is appropriate to file a petition pursuant to Section 17200, the name and location of the court that had jurisdiction over the administration of the decedent s estate, and a statement that it is appropriate to file a petition pursuant to Section 17200 with either court.

(c) The trustee shall file with the court that had jurisdiction over the administration of the decedent s estate proof of giving notice under this section within seven months after the initial funding of the trust.

(Amended by Stats. 1999, Ch. 145, Sec. 6. Effective January 1, 2000.)



17352

(a) If none of the trustees of a trust described in Section 17350 is a trust company, the trust may be removed from continuing court jurisdiction only with approval of the court. The trustee may petition for court approval at any time, and from time to time, in the trustee s discretion.

(b) The petition for removal shall set forth the trust accounts in detail, report the trustee s acts, and show the condition of the trust estate. A copy of the trust instrument shall be attached to the petition.

(c) At the hearing the court may receive testimony from any interested person and may grant or deny the petition, or may grant the petition on such conditions as the court in its discretion deems proper.

(d) If the petition is granted, the trustee shall send the notice of removal of the trust provided in subdivision (b) of Section 17351 and file proof of service as required by subdivision (c) of Section 17351 within six months and seven months, respectively, from the date the petition is granted. A copy of the court order granting the petition shall be attached to the notice.

(e) If the petition is not granted, the trust shall continue to be administered under Article 1 (commencing with Section 17300) as if the settlor had provided in the will that the court does not lose jurisdiction of the estate by final distribution.

(Enacted by Stats. 1990, Ch. 79.)



17353

If a trust company is appointed as a successor trustee of a trust which, at the time of the appointment, is subject to continuing court jurisdiction because it was not removed pursuant to Section 17352, the successor trustee shall comply with Section 17351. For the purpose of complying with Section 17351, the date of appointment of the successor trustee shall be treated as the date of initial funding of the trust.

(Enacted by Stats. 1990, Ch. 79.)



17354

After a trust is removed from continuing court jurisdiction pursuant to this article, neither a change in trustees nor any other event causes the trust to be subject to continuing court jurisdiction under Article 1 (commencing with Section 17300).

(Enacted by Stats. 1990, Ch. 79.)









CHAPTER 5. Transfer of Trust to Another Jurisdiction

17400

(a) This chapter applies to all of the following:

(1) A trust that is subject to this division.

(2) A trust subject to Chapter 8 (commencing with Section 6320) of Part 1 of Division 6.

(3) Any other trust to which the provisions of this chapter are made applicable by statute or trust instrument.

(b) This chapter does not prevent the transfer of the place of administration of a trust or of trust property to another jurisdiction by any other available means.

(Enacted by Stats. 1990, Ch. 79.)



17401

(a) The court may make an order for the transfer of the place of administration of a trust or the transfer of some or all of the trust property to a jurisdiction outside this state as provided in this chapter.

(b) Except as otherwise provided in this chapter, proceedings under this chapter are governed by this part.

(Enacted by Stats. 1990, Ch. 79.)



17402

The petition for transfer shall set forth all of the following:

(a) The names and places of residence of the following:

(1) The trustee administering the trust in this state.

(2) The trustee, including any domiciliary trustee, who will administer the trust or trust property in the other jurisdiction.

(b) The names, ages, and places of residence of the living beneficiaries, as far as known to the petitioner.

(c) Whether the trustee who will administer the trust in the other jurisdiction has agreed to accept the trust. If so, the acceptance or a copy shall be attached as an exhibit to the petition or otherwise filed with the court.

(d) A general statement of the qualifications of the trustee who will administer the trust in the other jurisdiction and the amount of fiduciary bond, if any. If the trustee is an individual, the statement shall include the trustee s age.

(e) A general statement of the nature and value of the property of any trust of the same settlor being administered in the other jurisdiction by the trustee who will administer the trust in the other jurisdiction.

(f) The name of the court, if any, having jurisdiction of the trustee in the other jurisdiction or of its accounts or in which a proceeding may be had with respect to administration of the trust or the trustee s accounts.

(g) A statement of the character, condition, location, and value of the trust property sought to be transferred.

(h) Whether there is any pending civil action in this state against the trustee arising out of the administration of the trust sought to be transferred.

(i) A statement of the reasons for the transfer.

(Enacted by Stats. 1990, Ch. 79.)



17403

(a) At least 30 days before the time set for the hearing on the petition, the petitioner shall cause notice of the time and place of the hearing to be mailed to each of the persons named in the petition at their respective addresses as stated in the petition.

(b) Any person interested in the trust, as trustee, beneficiary, or otherwise, may appear and file written grounds in opposition to the petition.

(Enacted by Stats. 1990, Ch. 79.)



17404

The court may, in its discretion, grant the petition and order the trustee to transfer the trust property or to transfer the place of administration of the trust to the other jurisdiction if, after hearing, all of the following appear to the court:

(a) The transfer of the trust property to a trustee in another jurisdiction, or the transfer of the place of administration of the trust to another jurisdiction, will promote the best interests of the trust and those interested in it, taking into account the interest in the economical and convenient administration of the trust.

(b) The transfer will not violate the trust instrument.

(c) Any new trustee to whom the trust property is to be transferred is qualified, willing, and able to administer the trust or trust property under the trust instrument.

(Enacted by Stats. 1990, Ch. 79.)



17405

If a transfer is ordered under this chapter, the court may direct the manner of transfer and impose terms and conditions as may be just, including, but not limited to, a requirement for the substitution of a successor trustee in any pending litigation in this state. The delivery of property in accordance with the order of the court is a full discharge of the trustee in relation to all property embraced in the order.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 6. Transfer of Trust From Another Jurisdiction

17450

(a) This chapter applies to a trust, or portion thereof, administered in a jurisdiction outside this state.

(b) This chapter does not prevent the transfer of the place of administration of a trust or of trust property to this state by any other available means.

(Enacted by Stats. 1990, Ch. 79.)



17451

(a) The court may make an order accepting the transfer of the place of administration of a trust from another jurisdiction to this state or the transfer of some or all of the trust property in another jurisdiction to a trustee in this state as provided in this chapter.

(b) Except as otherwise provided in this chapter, proceedings under this chapter are governed by this part.

(Enacted by Stats. 1990, Ch. 79.)



17452

(a) If the petition requests that a resident of this state be appointed trustee, the petition shall be filed in the court of the county where the proposed principal place of administration of the trust pursuant to Section 17002 is located.

(b) If the petition requests that only a nonresident of this state be appointed trustee, the petition shall be filed in the court of the county where either (1) any beneficiary resides or (2) a substantial portion of the trust property to be transferred is located or will be located.

(Enacted by Stats. 1990, Ch. 79.)



17453

The petition for transfer shall set forth all of the following:

(a) The names and places of residence of the following:

(1) The trustee administering the trust in the other jurisdiction.

(2) The proposed trustee to whom administration of the trust or trust property will be transferred.

(b) The names, ages, and places of residence of all living beneficiaries, as far as known to the petitioner.

(c) Whether administration of the trust has been subject to supervision in a jurisdiction outside this state. If so, the petition shall state whether a petition or appropriate request for transfer of place of administration of the trust or trust property to this state has been filed, if necessary, with the court in the other jurisdiction, and the status of the petition or request.

(d) Whether the trustee proposed to administer the trust in this state has agreed to accept the trust in this state. If the trustee has agreed, the acceptance shall be attached as an exhibit to the petition or otherwise filed with the court.

(e) A general statement of the qualifications of the trustee proposed to administer the trust in this state and the amount of any bond to be requested. If the trustee is an individual, the statement shall include the trustee s age.

(f) A copy of the trust instrument or a statement of the terms of the trust instrument in effect at the time the petition is filed, including all amendments thereto.

(g) A statement of the character, condition, location, and value of the trust property sought to be transferred.

(h) A statement of the reasons for the transfer.

(Enacted by Stats. 1990, Ch. 79.)



17454

(a) At least 30 days before the time set for the hearing on the petition, the petitioner shall cause notice of the time and place of the hearing to be mailed to each of the persons named in the petition at their respective addresses as stated in the petition.

(b) Any person interested in the trust, as trustee, beneficiary, or otherwise, may appear and file written grounds in opposition to the petition.

(Enacted by Stats. 1990, Ch. 79.)



17455

(a) The court may, in its discretion, grant the petition and issue an order accepting transfer of trust property or the place of administration of the trust to this state and appoint a trustee to administer the trust in this state, if, after hearing, all of the following appear to the court:

(1) The transfer of the trust property to a trustee in this state, or the transfer of the place of administration of the trust to this state, will promote the best interests of the trust and those interested in it, taking into account the interest in the economical and convenient administration of the trust.

(2) The transfer will not violate the trust instrument.

(3) The trustee appointed by the court to administer the trust in this state, and to whom the trust property is to be transferred, is qualified, willing, and able to administer the trust or trust property under the trust instrument.

(4) The proper court in the other jurisdiction has approved the transfer if approval is necessary under the law of the other jurisdiction.

(b) If the court grants the petition under subdivision (a), the court shall require the trustee to give a bond, if necessary under the law of the other jurisdiction or of this state, and may require bond as provided in Section 15602.

(Enacted by Stats. 1990, Ch. 79.)



17456

If appropriate to facilitate transfer of the trust property or the place of administration of a trust to this state, the court may issue a conditional order appointing a trustee to administer the trust in this state and indicating that transfer to this state will be accepted if transfer is approved by the proper court of the other jurisdiction.

(Enacted by Stats. 1990, Ch. 79.)



17457

A trust transferred to this state pursuant to this chapter shall be administered in the same manner as a trust of that type created in this state. The validity of a trust and the construction of the beneficial provisions of a trust transferred to this state are not affected by this section.

(Enacted by Stats. 1990, Ch. 79.)









PART 6. RIGHTS OF THIRD PERSONS

CHAPTER 1. Liability of Trustee to Third Persons

18000

(a) Unless otherwise provided in the contract or in this chapter, a trustee is not personally liable on a contract properly entered into in the trustee s fiduciary capacity in the course of administration of the trust unless the trustee fails to reveal the trustee s representative capacity or identify the trust in the contract.

(b) The personal liability of a trustee on a contract entered into before July 1, 1987, is governed by prior law and not by this section.

(Enacted by Stats. 1990, Ch. 79.)



18001

A trustee is personally liable for obligations arising from ownership or control of trust property only if the trustee is personally at fault.

(Enacted by Stats. 1990, Ch. 79.)



18002

A trustee is personally liable for torts committed in the course of administration of the trust only if the trustee is personally at fault.

(Enacted by Stats. 1990, Ch. 79.)



18003

(a) A cotrustee who does not join in exercising a power held by three or more cotrustees is not liable to third persons for the consequences of the exercise of the power.

(b) A dissenting cotrustee who joins in an action at the direction of the majority cotrustees is not liable to third persons for the action if the dissenting cotrustee expresses the dissent in writing to any other cotrustee at or before the time the action is taken.

(c) This section does not excuse a cotrustee from liability for failure to discharge the cotrustee s duties as a trustee.

(Enacted by Stats. 1990, Ch. 79.)



18004

A claim based on a contract entered into by a trustee in the trustee s representative capacity, on an obligation arising from ownership or control of trust property, or on a tort committed in the course of administration of the trust may be asserted against the trust by proceeding against the trustee in the trustee s representative capacity, whether or not the trustee is personally liable on the claim.

(Enacted by Stats. 1990, Ch. 79.)



18005

The question of liability as between the trust estate and the trustee personally may be determined in a proceeding under Section 17200.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 2. Protection of Third Persons

18100

With respect to a third person dealing with a trustee or assisting a trustee in the conduct of a transaction, if the third person acts in good faith and for a valuable consideration and without actual knowledge that the trustee is exceeding the trustee s powers or improperly exercising them:

(a) The third person is not bound to inquire whether the trustee has power to act or is properly exercising a power and may assume without inquiry the existence of a trust power and its proper exercise.

(b) The third person is fully protected in dealing with or assisting the trustee just as if the trustee has and is properly exercising the power the trustee purports to exercise.

(Enacted by Stats. 1990, Ch. 79.)



18100.5

(a) The trustee may present a certification of trust to any person in lieu of providing a copy of the trust instrument to establish the existence or terms of the trust. A certification of trust may be executed by the trustee voluntarily or at the request of the person with whom the trustee is dealing.

(b) The certification of trust may confirm the following facts or contain the following information:

(1) The existence of the trust and date of execution of the trust instrument.

(2) The identity of the settlor or settlors and the currently acting trustee or trustees of the trust.

(3) The powers of the trustee.

(4) The revocability or irrevocability of the trust and the identity of any person holding any power to revoke the trust.

(5) When there are multiple trustees, the signature authority of the trustees, indicating whether all, or less than all, of the currently acting trustees are required to sign in order to exercise various powers of the trustee.

(6) The trust identification number, whether a social security number or an employer identification number.

(7) The manner in which title to trust assets should be taken.

(8) The legal description of any interest in real property held in the trust.

(c) The certification shall contain a statement that the trust has not been revoked, modified, or amended in any manner which would cause the representations contained in the certification of trust to be incorrect and shall contain a statement that it is being signed by all of the currently acting trustees of the trust. The certification shall be in the form of an acknowledged declaration signed by all currently acting trustees of the trust. The certification signed by the currently acting trustee may be recorded in the office of the county recorder in the county where all or a portion of the real property is located.

(d) The certification of trust may, but is not required to, include excerpts from the original trust documents, any amendments thereto, and any other documents evidencing or pertaining to the succession of successor trustees. The certification of trust shall not be required to contain the dispositive provisions of the trust which set forth the distribution of the trust estate.

(e) A person whose interest is, or may be, affected by the certification of trust may require that the trustee offering or recording the certification of trust provide copies of those excerpts from the original trust documents, any amendments thereto, and any other documents which designate, evidence, or pertain to the succession of the trustee or confer upon the trustee the power to act in the pending transaction, or both. Nothing in this section is intended to require or imply an obligation to provide the dispositive provisions of the trust or the entire trust and amendments thereto.

(f) A person who acts in reliance upon a certification of trust without actual knowledge that the representations contained therein are incorrect is not liable to any person for so acting. A person who does not have actual knowledge that the facts contained in the certification of trust are incorrect may assume without inquiry the existence of the facts contained in the certification of trust. Actual knowledge shall not be inferred solely from the fact that a copy of all or part of the trust instrument is held by the person relying upon the trust certification. Any transaction, and any lien created thereby, entered into by the trustee and a person acting in reliance upon a certification of trust shall be enforceable against the trust assets. However, if the person has actual knowledge that the trustee is acting outside the scope of the trust, then the transaction is not enforceable against the trust assets. Nothing contained herein shall limit the rights of the beneficiaries of the trust against the trustee.

(g) A person s failure to demand a certification of trust does not affect the protection provided that person by Section 18100, and no inference as to whether that person has acted in good faith may be drawn from the failure to demand a certification of trust. Nothing in this section is intended to create an implication that a person is liable for acting in reliance upon a certification of trust under circumstances where the requirements of this section are not satisfied.

(h) Except when requested by a beneficiary or in the context of litigation concerning a trust and subject to the provisions of subdivision (e), any person making a demand for the trust documents in addition to a certification of trust to prove facts set forth in the certification of trust acceptable to the third party shall be liable for damages, including attorney s fees, incurred as a result of the refusal to accept the certification of trust in lieu of the requested documents if the court determines that the person acted in bad faith in requesting the trust documents.

(i) Any person may record a certification of trust that relates to an interest in real property in the office of the county recorder in any county in which all or a portion of the real property is located. The county recorder shall impose any fee prescribed by law for recording that document sufficient to cover all costs incurred by the county in recording the document. The recorded certification of trust shall be a public record of the real property involved. This subdivision does not create a requirement to record a certification of trust in conjunction with the recordation of a transfer of title of real property involving a trust.

(Amended by Stats. 2004, Ch. 136, Sec. 1. Effective January 1, 2005.)



18101

A third person who acts in good faith is not bound to ensure the proper application of trust property paid or delivered to the trustee.

(Enacted by Stats. 1990, Ch. 79.)



18102

If a third person acting in good faith and for a valuable consideration enters into a transaction with a former trustee without knowledge that the person is no longer a trustee, the third person is fully protected just as if the former trustee were still a trustee.

(Enacted by Stats. 1990, Ch. 79.)



18103

If an express trust relating to real property is not contained or declared in the grant to the trustee, or in an instrument signed by the trustee and recorded in the same office with the grant to the trustee, the grant shall be deemed absolute in favor of a person dealing with the trustee in good faith and for a valuable consideration.

(Enacted by Stats. 1990, Ch. 79.)



18104

(a) If an interest in or lien or encumbrance on real property is conveyed, created, or affected by an instrument in favor of a person in trust but no beneficiary is indicated in the instrument, it is presumed that the person holds the interest, lien, or encumbrance absolutely and free of the trust. This is a presumption affecting the burden of proof. In an action or proceeding involving the interest, lien, or encumbrance instituted against the person, the person shall be deemed the only necessary representative of the undisclosed beneficiary and of the original grantor or settlor and anyone claiming under them. A judgment is binding upon and conclusive against these persons as to all matters finally adjudicated in the judgment.

(b) An instrument executed by the person holding an interest, lien, or encumbrance described in subdivision (a), whether purporting to be the act of that person in his or her own right or in the capacity of a trustee, is presumed to affect the interest, lien, or encumbrance according to the tenor of the instrument. This is a presumption affecting the burden of proof. Upon the recording of the instrument in the county where the land affected by the instrument is located, the presumption is conclusive in favor of a person acting in good faith and for valuable consideration.

(Enacted by Stats. 1990, Ch. 79.)



18105

If title to an interest in real property is affected by a change of trustee, the successor trustee may execute and record in the county in which the property is located an affidavit of change of trustee. The county recorder shall impose any fee prescribed by law for recording that document in an amount sufficient to cover all costs incurred by the county in recording the document. The affidavit shall include the legal description of the real property, the name of the former trustee or trustees and the name of the successor trustee or trustees. The affidavit may also, but is not required to, include excerpts from the original trust documents, any amendments thereto, and any other documents evidencing or pertaining to the succession of the successor trustee or trustees.

(Added by Stats. 2004, Ch. 136, Sec. 2. Effective January 1, 2005.)



18106

(a) A document establishing the fact of change of trustee recorded pursuant to this chapter is subject to all statutory requirements for recorded documents.

(b) The county recorder shall index a document establishing the fact of change of a trustee recorded pursuant to this section in the index of grantors and grantees. The index entry shall be for the grantor, and for the purpose of this index, the person who has been succeeded as trustee shall be deemed to be the grantor. The county recorder shall impose any fee prescribed by law for indexing that document in an amount sufficient to cover all costs incurred by the county in indexing the document.

(Added by Stats. 2004, Ch. 136, Sec. 3. Effective January 1, 2005.)



18107

A document establishing the change of a trustee recorded pursuant to this chapter is prima facie evidence of the change of trustee insofar as the document identifies an interest in real property located in the county, title to which is affected by the change of trustee. The presumption established by this section is a presumption affecting the burden of producing evidence.

(Added by Stats. 2004, Ch. 136, Sec. 4. Effective January 1, 2005.)



18108

Any person whose interest is, or may be, affected by the recordation of an affidavit of change of trustee pursuant to this chapter may require that the successor trustee provide copies of those excerpts from the original trust documents, any amendments thereto, and any other documents which evidence or pertain to the succession of the successor trustee or trustees. Nothing in this section is intended to require or imply an obligation to provide the dispositive provisions of the trust or the entire trust and any amendments thereto.

(Added by Stats. 2004, Ch. 136, Sec. 5. Effective January 1, 2005.)






CHAPTER 3. Rights of Creditors of Settlor

18200

If the settlor retains the power to revoke the trust in whole or in part, the trust property is subject to the claims of creditors of the settlor to the extent of the power of revocation during the lifetime of the settlor.

(Enacted by Stats. 1990, Ch. 79.)



18201

Any settlor whose trust property is subject to the claims of creditors pursuant to Section 18200 shall be entitled to all exemptions as provided in Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1998, Ch. 682, Sec. 14. Effective January 1, 1999.)









PART 7. UNIFORM PRUDENT MANAGEMENT OF INSTITUTIONAL FUNDS ACT

18501

This part may be cited as the Uniform Prudent Management of Institutional Funds Act.

(Repealed and added by Stats. 2008, Ch. 715, Sec. 4. Effective January 1, 2009.)



18502

As used in this part, the following terms shall have the following meanings:

(a) Charitable purpose means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose, or any other purpose the achievement of which is beneficial to the community.

(b) Endowment fund means an institutional fund or part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. The term does not include assets that an institution designates as an endowment fund for its own use.

(c) Gift instrument means a record or records, including an institutional solicitation, under which property is granted to, transferred to, or held by an institution as an institutional fund.

(d) Institution means any of the following:

(1) A person, other than an individual, organized and operated exclusively for charitable purposes.

(2) A government or governmental subdivision, agency, or instrumentality, to the extent that it holds funds exclusively for a charitable purpose.

(3) A trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated.

(e) Institutional fund means a fund held by an institution exclusively for charitable purposes. The term does not include any of the following:

(1) Program-related assets.

(2) A fund held for an institution by a trustee that is not an institution.

(3) A fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund.

(f) Person means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(g) Program-related asset means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment.

(h) Record means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(Repealed and added by Stats. 2008, Ch. 715, Sec. 4. Effective January 1, 2009.)



18503

(a) Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

(b) In addition to complying with the duty of loyalty imposed by law other than this part, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(c) In managing and investing an institutional fund, an institution is subject to both of the following:

(1) It may incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution, and the skills available to the institution.

(2) It shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

(d) An institution may pool two or more institutional funds for purposes of management and investment.

(e) Except as otherwise provided by a gift instrument, the following rules apply:

(1) In managing and investing an institutional fund, all of the following factors, if relevant, must be considered:

(A) General economic conditions.

(B) The possible effect of inflation or deflation.

(C) The expected tax consequences, if any, of investment decisions or strategies.

(D) The role that each investment or course of action plays within the overall investment portfolio of the fund.

(E) The expected total return from income and the appreciation of investments.

(F) Other resources of the institution.

(G) The needs of the institution and the fund to make distributions and to preserve capital.

(H) An asset s special relationship or special value, if any, to the charitable purposes of the institution.

(2) Management and investment decisions about an individual asset must be made not in isolation but rather in the context of the institutional fund s portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution.

(3) Except as otherwise provided by law other than this part, an institution may invest in any kind of property or type of investment consistent with this section.

(4) An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification.

(5) Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio, in order to bring the institutional fund into compliance with the purposes, terms, and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of this part.

(6) A person that has special skills or expertise, or is selected in reliance upon the person s representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds.

(f) Nothing in this section alters the duties and liabilities of a director of a nonprofit public benefit corporation under Section 5240 of the Corporations Code.

(Repealed and added by Stats. 2008, Ch. 715, Sec. 4. Effective January 1, 2009.)



18504

(a) Subject to the intent of a donor expressed in the gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes, and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, all of the following factors:

(1) The duration and preservation of the endowment fund.

(2) The purposes of the institution and the endowment fund.

(3) General economic conditions.

(4) The possible effect of inflation or deflation.

(5) The expected total return from income and the appreciation of investments.

(6) Other resources of the institution.

(7) The investment policy of the institution.

(b) To limit the authority to appropriate for expenditure or accumulate under subdivision (a), a gift instrument must specifically state the limitation.

(c) Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only income, interest, dividends, or rents, issues, or profits, or to preserve the principal intact, or words of similar import have both of the following effects:

(1) To create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund.

(2) To not otherwise limit the authority to appropriate for expenditure or accumulate under subdivision (a).

(d) The appropriation for expenditure in any year of an amount greater than 7 percent of the fair market value of an endowment fund, calculated on the basis of market values determined at least quarterly and averaged over a period of not less than three years immediately preceding the year in which the appropriation for expenditure is made, creates a rebuttable presumption of imprudence. For an endowment fund in existence for fewer than three years, the fair market value of the endowment fund shall be calculated for the period the endowment fund has been in existence. This subdivision does not do any of the following:

(1) Apply to an appropriation for expenditure permitted under law other than this part or by the gift instrument.

(2) Apply to a private or public postsecondary educational institution, or to a campus foundation established by and operated under the auspices of such an educational institution.

(3) Create a presumption of prudence for an appropriation for expenditure of an amount less than or equal to 7 percent of the fair market value of the endowment fund.

(Repealed and added by Stats. 2008, Ch. 715, Sec. 4. Effective January 1, 2009.)



18505

(a) Subject to any specific limitation set forth in a gift instrument or in law other than this part, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in all of the following:

(1) Selecting an agent.

(2) Establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund.

(3) Periodically reviewing the agent s actions in order to monitor the agent s performance and compliance with the scope and terms of the delegation.

(b) In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

(c) An institution that complies with subdivision (a) is not liable for the decisions or actions of an agent to which the function was delegated except to the extent a trustee would be liable for those actions or decisions under Sections 16052 and 16401.

(d) By accepting delegation of a management or investment function from an institution that is subject to the laws of this state, an agent submits to the jurisdiction of the courts of this state in all proceedings arising from or related to the delegation or the performance of the delegated function.

(e) An institution may delegate management and investment functions to its committees, officers, or employees as authorized by law of this state other than this part.

(Repealed and added by Stats. 2008, Ch. 715, Sec. 4. Effective January 1, 2009.)



18506

(a) If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund. A release or modification may not allow a fund to be used for a purpose other than a charitable purpose of the institution.

(b) The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund, or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund. The institution shall notify the Attorney General of the application, and the Attorney General must be given an opportunity to be heard. To the extent practicable, any modification must be made in accordance with the donor s probable intention.

(c) If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve, or wasteful, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. The institution shall notify the Attorney General of the application, and the Attorney General must be given an opportunity to be heard.

(d) If an institution determines that a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund is unlawful, impracticable, impossible to achieve, or wasteful, the institution, 60 days after notification to the Attorney General and to the donor at the donor s last known address in the records of the institution, may release or modify the restriction, in whole or part, if all of the following apply:

(1) The institutional fund subject to the restriction has a total value of less than one hundred thousand dollars ($100,000).

(2) More than 20 years have elapsed since the fund was established.

(3) The institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument. An institution that releases or modifies a restriction under this subdivision may, if appropriate circumstances arise thereafter, use the property in accordance with the restriction notwithstanding its release or modification, and that use is deemed to satisfy the consistency requirement of this paragraph.

(Repealed and added by Stats. 2008, Ch. 715, Sec. 4. Effective January 1, 2009.)



18507

Compliance with this part is determined in light of the facts and circumstances existing at the time a decision is made or action is taken, and not by hindsight.

(Repealed and added by Stats. 2008, Ch. 715, Sec. 4. Effective January 1, 2009.)



18508

This part applies to institutional funds existing on or established after January 1, 2009. As applied to institutional funds existing on January 1, 2009, this part governs only decisions made or actions taken on or after that date.

(Repealed and added by Stats. 2008, Ch. 715, Sec. 4. Effective January 1, 2009.)



18509

This part modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act (15 U.S.C. Sec. 7001 et seq.), but does not modify, limit, or supersede Section 101 of that act (15 U.S.C. Sec. 7001(a)), or authorize electronic delivery of any of the notices described in Section 103 of that act (15 U.S.C. Sec. 7003(b)).

(Repealed and added by Stats. 2008, Ch. 715, Sec. 4. Effective January 1, 2009.)



18510

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

(Added by Stats. 2008, Ch. 715, Sec. 4. Effective January 1, 2009.)






PART 8. PAYMENT OF CLAIMS, DEBTS, AND EXPENSES FROM REVOCABLE TRUST OF DECEASED SETTLOR

CHAPTER 1. General Provisions

19000

As used in this part:

(a) Claim means a demand for payment for any of the following, whether due, not due, accrued or not accrued, or contingent, and whether liquidated or unliquidated:

(1) Liability of the deceased settlor, whether arising in contract, tort, or otherwise.

(2) Liability for taxes incurred before the deceased settlor s death, whether assessed before or after the deceased settlor s death, other than property taxes and assessments secured by real property liens.

(3) Liability for the funeral expenses of the deceased settlor.

(b) Claim does not include a dispute regarding title to specific property alleged to be included in the trust estate.

(c) Creditor means a person who may have a claim against the trust property.

(d) Trust means a trust described in Section 18200, or, if a portion of a trust, that portion that remained subject to the power of revocation at the deceased settlor s death.

(e) Deceased settlor means a deceased person who, at the time of his or her death, held the power to revoke the trust in whole or in part.

(f) Debts means all claims, as defined in subdivision (a), all expenses of administration, and all other proper charges against the trust estate, including taxes.

(Amended by Stats. 2007, Ch. 159, Sec. 8. Effective January 1, 2008.)



19001

(a) Upon the death of a settlor, the property of the deceased settlor that was subject to the power of revocation at the time of the settlor s death is subject to the claims of creditors of the deceased settlor s estate and to the expenses of administration of the estate to the extent that the deceased settlor s estate is inadequate to satisfy those claims and expenses.

(b) The deceased settlor, by appropriate direction in the trust instrument, may direct the priority of sources of payment of debts among subtrusts or other gifts established by the trust at the deceased settlor s death. Notwithstanding this subdivision, no direction by the settlor shall alter the priority of payment, from whatever source, of the matters set forth in Section 11420 which shall be applied to the trust as it applies to a probate estate.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19002

(a) Except as expressly provided, this part shall not be construed to affect the right of any creditor to recover from any revocable trust established by the deceased settlor.

(b) Nothing in this part shall be construed as a construction or alteration of any claims procedure set forth under Part 4 (commencing with Section 9000) of Division 7.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19003

(a) At any time following the death of the settlor, and during the time that there has been no filing of a petition to administer the estate of the deceased settlor in this state of which the trustee has actual knowledge, the trustee may file with the court a proposed notice to creditors. Upon the court s assignment of a proceeding number to the proposed notice, the trustee shall publish and serve notice to creditors of the deceased settlor in the form and within the time prescribed in Chapters 3 (commencing with Section 19040) and 4 (commencing with Section 19050). That action shall constitute notice to creditors of the requirements of this part.

(b) The filing shall be made with the superior court for the county in this state where the deceased settlor resided at the time of death, or if none, in any county in this state in which trust property was located at the time of the settlor s death, or if none, in the county in this state that was the principal place of administration of the trust at the time of the settlor s death.

(c) Nothing in subdivision (a) affects a notice or request to a public entity required by Chapter 7 (commencing with Section 19200).

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19004

If the trustee files, publishes, and serves notice as set forth in Section 19003, then:

(a) All claims against the trust shall be filed in the manner and within the time provided in this part.

(b) A claim that is not filed as provided in this part is barred from collection from trust assets.

(c) The holder of a claim may not maintain an action on the claim against the trust unless the claim is first filed as provided in this part.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19005

The trustee may at any time pay, reject, or contest any claim against the deceased settlor or settle any claim by compromise, arbitration, or otherwise. The trustee may also file a petition in the manner set forth in Chapter 2 (commencing with Section 19020) to settle any claim.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19006

(a) If a trustee of a trust established by the deceased settlor files, publishes, and serves notice as provided in Section 19003 the protection from creditors afforded that trustee and trust shall also be afforded to any other trusts established by the deceased settlor and the trustees and beneficiaries of those trusts.

(b) If the personal representative of the deceased settlor s estate has published notice under Section 8120 and given notice of administration of the estate of the deceased settlor under Chapter 2 (commencing with Section 9050) of Part 4 of Division 7, the protection from creditors afforded the personal representative of the deceased settlor s estate shall be afforded to the trustee and to the beneficiaries of the trust.

(c) In the event that, following the filing and publication of the notice set forth in Section 19003, there shall be commenced any proceeding under which a notice pursuant to Section 8120 is required to be published, then the trustee shall have a right of collection against that estate to recover the amount of any debts paid from trust assets that would otherwise have been satisfied (whether by law or by direction in the deceased settlor s will or trust) by the property subject to probate proceedings.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19007

Nothing in this part shall determine the liability of any trust established by the deceased settlor as against any other trust established by that settlor, except to the extent that the trustee of the other trust shall file, publish, and serve the notice specified in Section 19003 and thereafter seek a determination of relative liability pursuant to Chapter 2 (commencing with Section 19020).

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19008

If there is no proceeding to administer the estate of the deceased settlor, and if the trustee does not file a proposed notice to creditors pursuant to Section 19003 and does not publish notice to creditors pursuant to Chapter 3 (commencing with Section 19040), then the liability of the trust to any creditor of the deceased settlor shall be as otherwise provided by law.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19009

Nothing in this part shall be construed to permit or require disclosure of the existence of the trust or the contents of any of its provisions to any creditor or beneficiary except as that creditor or beneficiary may otherwise be entitled to that information.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19010

Nothing in this part imposes any duty on the trustee to initiate the notice proceeding set forth in Section 19003, and the trustee is not liable for failure to initiate the proceeding under this part.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19011

(a) The Judicial Council may prescribe the form and contents of the petition, notice, claim form, and allowance or rejection form to be used pursuant to this part. The allowance or rejection form may be part of the claim form.

(b) Any claim form adopted by the Judicial Council shall inform the creditor that the claim must be filed with the court and a copy mailed or delivered to the trustee. The claim form shall include a proof of mailing or delivery of a copy of the claim to the trustee, which may be completed by the claimant.

(Amended by Stats. 2007, Ch. 159, Sec. 9. Effective January 1, 2008.)



19012

(a) This part applies to claims against any deceased settlor who dies on or after January 1, 1992.

(b) The applicable law in effect before January 1, 1992, continues to apply to claims against any deceased settlor who dies before January 1, 1992.

(Added by Stats. 1991, Ch. 992, Sec. 3.)






CHAPTER 2. Petition for Approval and Settlement of Claims Against Deceased Settlor

19020

At any time after the filing and first publication of notice pursuant to Chapter 3 (commencing with Section 19040), and after expiration of the time to file claims provided in that chapter, a trustee or beneficiary may petition the court under this chapter to approve either of the following:

(a) Allowance, compromise, or settlement of any claims that have not been rejected by the trustee under the procedure provided in this part and for which trust property may be liable.

(b) An allocation of any amounts due by reason of an action described in subdivision (a) to two or more trusts which may be liable for the claims.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19021

The petition shall be filed in that county as may be determined pursuant to Section 19003. In the event this action seeks approval of allocation to two or more trusts for which the notice proceeding in Section 19003 would prescribe superior courts for more than one county, the court located in the county so prescribed for the trustee initiating the proceeding under this chapter shall have jurisdiction.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19022

(a) A proceeding under this chapter is commenced by filing a verified petition stating facts showing that the petition is authorized under this chapter and the grounds of the petition.

(b) The petition shall set forth a description of the trust and the names of creditors with respect to which action is requested and a description of each claim, together with the requested determination by the court with respect to the claims, provided, however, that this section does not require the filing of a copy of the trust or disclosure of the beneficial interests of the trust. That petition shall also set forth the beneficiaries of the trust, those claimants whose interest in the trust may be affected by the petition, and the trustees of any other trust to which an allocation of liability may be approved by the court pursuant to the petition.

(c) The clerk shall set the matter for hearing.

(Amended by Stats. 2007, Ch. 159, Sec. 10. Effective January 1, 2008.)



19023

At least 30 days before the time set for the hearing on the petition, the petitioner shall cause notice of the time and place of the hearing and a copy of the petition to be served on each of the creditors whose interests in the estate may be affected by the petition in the manner provided in Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 2007, Ch. 159, Sec. 11. Effective January 1, 2008.)



19024

At least 30 days before the time set for the hearing on the petition, the petitioner shall cause notice of the time and place of the hearing, together with a copy of the petition, to be mailed to each of the following persons who is not a petitioner:

(a) All trustees of the trust and of any other trusts to which an allocation of liability may be approved by the court pursuant to the petition.

(b) All beneficiaries affected.

(c) The personal representative of the deceased settlor s estate, if any is known to the trustee.

(d) The Attorney General, if the petition relates to a charitable trust subject to the jurisdiction of the Attorney General, unless the Attorney General waives notice.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19025

(a) If any creditor, beneficiary, or trustee fails timely to file a written pleading upon notice, then the case is at issue, notwithstanding the failure. The case may proceed on the petition and written statements filed by the time of the hearing, and no further pleadings by other persons are necessary. The creditor, beneficiary, or trustee who failed timely to file a written pleading upon notice may not participate further in the proceeding for the determination requested, and that creditor, beneficiary, or trustee shall be bound by the decision in the proceeding.

(b) The court s order, when final, shall be conclusive as to the liability of the trust property with respect to the claims at issue in the petition. In the event of a subsequent administration of the estate of the deceased settlor, that order shall be binding on the personal representative of the estate of the deceased settlor as well as all creditors and beneficiaries who had notice of the petition.

(Amended by Stats. 2007, Ch. 159, Sec. 12. Effective January 1, 2008.)



19026

The court may dismiss a petition if it appears that the proceeding is not reasonably necessary for the protection of the interests of the trustee or any beneficiary of the trust.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19027

(a) The court in its discretion may make any orders and take any other action necessary or proper to dispose of the matters presented by the petition.

(b) If the court determines that the assets of the trust estate are insufficient to pay all debts, then the court shall order payment in the manner specified by Section 11420.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19029

The court may, on its own motion or on request of a trustee or other person interested in the trust, appoint a guardian ad litem in accordance with Section 1003.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19030

In a case involving a charitable trust subject to the jurisdiction of the Attorney General, the Attorney General may petition under this chapter.

(Added by Stats. 1991, Ch. 992, Sec. 3.)






CHAPTER 3. Publication of Notice

19040

(a) Publication of notice pursuant to this section shall be for at least 15 days. Three publications in a newspaper published once a week or more often, with at least five days intervening between the first and last publication dates, not counting the first and last publication dates as part of the five-day period, are sufficient. Notice shall be published in a newspaper of general circulation in the city, county, or city and county in this state where the deceased settlor resided at the time of death, or if none, in the city, county, or city and county in this state wherein trust property was located at the time of the settlor s death, or if none, in the city, county, or city and county in this state wherein the principal place of administration of the trust was located at the time of the settlor s death. If there is no newspaper of general circulation published in the applicable city, county, or city and county, notice shall be published in a newspaper of general circulation published in this state nearest to the applicable city, county, or city and county seat, and which is circulated within the applicable city, county, or city and county. If there is no such newspaper, notice shall be given in written or printed form, posted at three of the most public places within the community. For purposes of this section, city means a charter city as defined in Section 34101 of the Government Code or a general law city as defined in Section 34102 of the Government Code.

(b) The caption of the notice, the deceased settlor s name, and the name of the trustee shall be in at least 8-point type, the text of the notice shall be in at least 7-point type, and the notice shall state substantially as follows:

NOTICE TO CREDITORS
OF _____________

# ____________

SUPERIOR COURT OF CALIFORNIA

COUNTY OF _________

Notice is hereby given to the creditors and contingent creditors of the above-named decedent, that all persons having claims against the decedent are required to file them with the Superior Court, at _______, and mail a copy to _____, as trustee of the trust dated ____ wherein the decedent was the settlor, at _____, within the later of four months after ____ (the date of the first publication of notice to creditors) or, if notice is mailed or personally delivered to you, 60 days after the date this notice is mailed or personally delivered to you. A claim form may be obtained from the court clerk. For your protection, you are encouraged to file your claim by certified mail, with return receipt requested.

(name and address of trustee or attorney)

(c) An affidavit showing due publication of notice shall be filed with the clerk upon completion of the publication. The affidavit shall contain a copy of the notice, and state the date of its first publication.

(Amended by Stats. 2007, Ch. 159, Sec. 13. Effective January 1, 2008.)



19041

The Legislature finds and declares that to be most effective, notice to creditors should be published in compliance with the procedures specified in Section 19040. However, the Legislature recognizes the possibility that in unusual cases due to confusion over jurisdictional boundaries or oversights the notice may inadvertently be published in a newspaper which does not meet these requirements. Therefore, to prevent a minor error in publication from invalidating what would otherwise be a proper proceeding, the Legislature further finds and declares that notice published in a good faith attempt to comply with Section 19040 shall be sufficient to provide notice to creditors and establish jurisdiction if the court expressly finds that the notice was published in a newspaper of general circulation published within the city, county, or city and county and widely circulated within a true cross section of the community in which the deceased settlor resided or wherein the principal place of administration of the trust was located or the property was located in substantial compliance with Section 19040.

(Added by Stats. 1991, Ch. 992, Sec. 3.)






CHAPTER 4. Actual Notice to Creditors

19050

Except as provided in Section 19054, if the trustee has knowledge of a creditor of the deceased settlor, the trustee shall give notice to the creditor. The notice shall be given as provided in Section 1215. For the purpose of this section, a trustee has knowledge of a creditor of the deceased settlor if the trustee is aware that the creditor has demanded payment from the deceased settlor or the trust estate.

(Amended by Stats. 2007, Ch. 159, Sec. 14. Effective January 1, 2008.)



19051

The notice shall be given before expiration of the later of the following times:

(a) Four months after the first publication of notice under Section 19040.

(b) Thirty days after the trustee first has knowledge of the creditor.

(Amended by Stats. 2007, Ch. 159, Sec. 15. Effective January 1, 2008.)



19052

The notice shall be in substantially the following form:

Notice is hereby given to the creditors and contingent creditors of the above-named decedent, that all persons having claims against the decedent are required to file them with the Superior Court, at _______, and mail or deliver a copy to ______, as trustee of the trust dated _____ wherein the decedent was the settlor, at _______, within the later of four months after _____ (the date of the first publication of notice to creditors) or, if notice is mailed or personally delivered to you, 60 days after the date this notice is mailed or personally delivered to you, or you must petition to file a late claim as provided in Section 19103 of the Probate Code. A claim form may be obtained from the court clerk. For your protection, you are encouraged to file your claim by certified mail, with return receipt requested.
__________________________
(Date of mailing this
notice if applicable)

___________________________
(name and address of
trustee or attorney)

(Amended by Stats. 2007, Ch. 159, Sec. 16. Effective January 1, 2008.)



19053

(a) If the trustee believes that notice to a particular creditor is or may be required by this chapter and gives notice based on that belief, the trustee is not liable to any person for giving the notice, whether or not required by this chapter.

(b) If the trustee fails to give notice required by this chapter, the trustee is not liable to any person for that failure, unless a creditor establishes all of the following:

(1) The failure was in bad faith.

(2) The creditor did not have actual knowledge of the proceedings under Chapter 1 (commencing with Section 19000) sooner than one year after publication of notice to creditors under Section 19040, and payment would have been made on the creditor s claim if the claim had been properly filed.

(3) Within 16 months after the first publication of notice under Section 19040, the creditor did both of the following:

(A) Filed a petition requesting that the court in which the proceedings under Chapter 1 (commencing with Section 19000) were initiated make an order determining the liability of the trustee under this subdivision.

(B) At least 30 days before the hearing on the petition, caused notice of the hearing and a copy of the petition to be served on the trustee in the manner provided in Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure.

(c) Nothing in this section affects the liability of the trust estate, if any, for the claim of a creditor, and the trustee is not liable to the extent the claim is paid out of the trust estate.

(d) Nothing in this chapter imposes a duty on the trustee to make a search for creditors of the deceased settlor.

(Amended by Stats. 2007, Ch. 159, Sec. 17. Effective January 1, 2008.)



19054

Notwithstanding Section 19050, the trustee need not give notice to a creditor even though the trustee has knowledge of the creditor if either of the following conditions is satisfied:

(a) The creditor has filed a claim as provided in this part.

(b) The creditor has demanded payment and the trustee elects to treat the demand as a claim under Section 19154.

(Amended by Stats. 2003, Ch. 32, Sec. 14. Effective January 1, 2004.)






CHAPTER 5. Time for Filing Claims

19100

(a) A creditor shall file a claim before expiration of the later of the following times:

(1) Four months after the first publication of notice to creditors under Section 19040.

(2) Sixty days after the date actual notice is mailed or personally delivered to the creditor. This paragraph does not extend the time provided in Section 366.2 of the Code of Civil Procedure.

(b) A reference in another statute to the time for filing a claim means the time provided in paragraph (1) of subdivision (a).

(c) This section shall not be interpreted to extend or toll any other statute of limitations, including that provided by Section 366.2 of the Code of Civil Procedure.

(Amended by Stats. 2007, Ch. 159, Sec. 18. Effective January 1, 2008.)



19101

A vacancy in the office of the trustee that occurs before expiration of the time for filing a claim does not extend the time.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19102

A claim that is filed before expiration of the time for filing the claim is timely even if acted on by the trustee or the court after expiration of the time for filing claims.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19103

(a) Except as provided in subdivision (b), upon petition by a creditor or a trustee, the court may allow a claim to be filed after expiration of the time for filing a claim provided in Section 19100 if either of the following conditions are satisfied:

(1) The trustee failed to send proper and timely notice to the creditor and the petition is filed within 60 days after the creditor has actual knowledge of the administration of the trust.

(2) The creditor did not have knowledge of the facts giving rise to the existence of the claim more than 30 days prior to the time for filing a claim as provided in Section 19100, and the petition is filed within 60 days after the creditor has actual knowledge of both of the following:

(A) The existence of the facts reasonably giving rise to the existence of the claim.

(B) The administration of the trust.

(b) Notwithstanding subdivision (a), the court shall not allow a claim to be filed under this section more than one year after the date of first publication of notice to creditors under Section 19040. Nothing in this subdivision authorizes allowance or approval of a claim barred by, or extends the time provided in, Section 366.2 of the Code of Civil Procedure.

(c) The court may condition the claim on terms that are just and equitable. The court may deny the claimant s petition if a distribution to trust beneficiaries or payment to general creditors has been made and it appears the filing or establishment of the claim would cause or tend to cause unequal treatment among beneficiaries or creditors.

(d) Regardless of whether the claim is later established in whole or in part, property distributed under the terms of the trust subsequent to an order settling claims under Chapter 2 (commencing with Section 19020) and payments otherwise properly made before a claim is filed under this section are not subject to the claim. Except to the extent provided in Chapter 12 (commencing with Section 19400) and subject to Section 19053, the trustee, distributee, or payee is not liable on account of the prior distribution or payment. This subdivision does not limit the liability of a person who receives a preliminary distribution of property to restore to the trust an amount sufficient for payment of the beneficiary s proper share of the claim, not exceeding the amount distributed.

(Amended by Stats. 2007, Ch. 159, Sec. 19. Effective January 1, 2008.)



19104

(a) Subject to subdivision (b), if a claim is filed within the time provided in this chapter, the creditor may later amend or revise the claim. The amendment or revision shall be filed in the same manner as the claim.

(b) An amendment or revision may not be made to increase the amount of the claim after the time for filing a claim has expired. An amendment or revision to specify the amount of a claim that, at the time of filing, was not due, was contingent, or was not yet ascertainable, is not an increase in the amount of the claim within the meaning of this subdivision. An amendment or revision of a claim may not be made for any purpose after the earlier of the following times:

(1) The time the court makes an order approving settlement of the claim against the deceased settlor under Chapter 2 (commencing with Section 19020).

(2) One year after the date of the first publication of notice to creditors under Section 19040. Nothing in this paragraph authorizes allowance or approval of a claim barred by, or extends the time provided in, Section 366.2 of the Code of Civil Procedure.

(Amended by Stats. 2007, Ch. 159, Sec. 20. Effective January 1, 2008.)






CHAPTER 6. Filing of Claims

19150

(a) A claim may be filed by the creditor or a person acting on behalf of the claimant.

(b) A claim shall be filed with the court and a copy shall be mailed to the trustee. Failure to mail a copy to the trustee does not invalidate a properly filed claim, but any loss that results from the failure shall be borne by the creditor.

(Amended by Stats. 2007, Ch. 159, Sec. 21. Effective January 1, 2008.)



19151

(a) A claim shall be supported by the affidavit of the creditor or the person on behalf of the claimant stating:

(1) The claim is a just claim.

(2) If the claim is due, the facts supporting the claim, the amount of the claim, and that all payments on and offsets to the claim have been credited.

(3) If the claim is not due or contingent, or the amount is not yet ascertainable, the facts supporting the claim.

(4) If the affidavit is made by a person other than the creditor, the reason it is not made by the creditor.

(b) The trustee may require satisfactory vouchers or proof to be produced to support the claim. An original voucher may be withdrawn after a copy is provided. If a copy is provided, the copy shall be attached to the claim.

(Amended by Stats. 2007, Ch. 159, Sec. 22. Effective January 1, 2008.)



19152

(a) If a claim is based on a written instrument, either the original or a copy of the original with all endorsements shall be attached to the claim. If a copy is attached, the original instrument shall be exhibited to the trustee on demand unless it is lost or destroyed, in which case the fact that it is lost or destroyed shall be stated in the claim.

(b) If the claim or a part of the claim is secured by a mortgage, deed of trust, or other lien that is recorded in the office of the recorder of the county in which the property subject to the lien is located, it is sufficient to describe the mortgage, deed of trust, or lien and the recording reference for the instrument that created the mortgage, deed of trust, or other lien.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19153

The Judicial Council may adopt a claim form which shall inform the creditor that the claim must be filed with the court and a copy mailed or delivered to the trustee. Any such claim form shall include a proof of mailing or delivery of a copy of the claim to the trustee which may be completed by the creditor.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19154

(a) Notwithstanding any other provision of this part, if a creditor makes a written demand for payment within the time specified in Section 19100, the trustee may waive formal defects and elect to treat the demand as a claim that is filed and established under this part by paying the amount demanded.

(b) Nothing in this section limits application of the doctrines of waiver, estoppel, laches, or detrimental reliance or any other equitable principle.

(Amended by Stats. 2007, Ch. 159, Sec. 23. Effective January 1, 2008.)






CHAPTER 7. Claims by Public Entities

19200

(a) Except as provided in this chapter, a claim by a public entity shall be filed within the time otherwise provided in this part. A claim not so filed is barred, including any lien imposed for the claim.

(b) As used in this chapter, public entity has the meaning provided in Section 811.2 of the Government Code, and includes an officer authorized to act on behalf of the public entity.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19201

(a) Notwithstanding any other statute, if a claim of a public entity arises under a law, act, or code listed in subdivision (b):

(1) The public entity may provide a form to be used for the written notice or request to the public entity required by this chapter. Where appropriate, the form may require the decedent s social security number, if known.

(2) The claim is barred only after written notice or request to the public entity and expiration of the period provided in the applicable section. If no written notice or request is made, the claim is enforceable by the remedies, and is barred at the time, otherwise provided in the law, act, or code.

(b)

Law, Act, or Code

Applicable Section

Sales and Use Tax Law (commencing with Section 6001 of the Revenue and Taxation Code)

Section 6487.1 of the Revenue and Taxation Code

Bradley Burns Uniform Local Sales and Use Tax Law (commencing with Section 7200 of the Revenue and Taxation Code)

Section 6487.1 of the Revenue and Taxation Code

Transactions and Use Tax Law (commencing with Section 7251 of the Revenue and Taxation Code)

Section 6487.1 of the Revenue and Taxation Code

Motor Vehicle Fuel License Tax Law (commencing with Section 7301 of the Revenue and Taxation Code)

Section 7675.1 of the Revenue and Taxation Code

Use Fuel Tax Law (commencing with Section 8601 of the Revenue and Taxation Code)

Section 8782.1 of the Revenue and Taxation Code

Administration of Franchise and Income Tax Law (commencing with Section 18401 of the Revenue and Taxation Code)

Section 19517 of the Revenue and Taxation Code

Cigarette Tax Law (commencing with Section 30001 of the Revenue and Taxation Code)

Section 30207.1 of the Revenue and Taxation Code

Alcoholic Beverage Tax Law (commencing with Section 32001 of the Revenue and Taxation Code)

Section 32272.1 of the Revenue and Taxation Code

Unemployment Insurance Code

Section 1090 of the Unemployment Insurance Code

State Hospitals for the Mentally Disordered (commencing with Section 7200 of the Welfare and

Institutions Code)

Section 7277.1 of the Welfare and Institutions Code

Medi Cal Act (commencing with Section 14000 of the Welfare and Institutions Code)

Section 9202 of the Probate Code

Waxman Duffy Prepaid Health Plan Act (commencing with Section 14200 of the Welfare and Institutions Code)

Section 9202 of the Probate Code

(Amended by Stats. 2007, Ch. 159, Sec. 24. Effective January 1, 2008.)



19202

(a) If the trustee knows or has reason to believe that the deceased settlor received health care under Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200) of Part 3 of Division 9 of the Welfare and Institutions Code, or was the surviving spouse of a person who received that health care, the trustee shall give the State Director of Health Services notice of the death of the deceased settlor or surviving spouse in the manner provided in Section 215.

(b) The director has four months after notice is given in which to file a claim.

(Amended by Stats. 2007, Ch. 159, Sec. 25. Effective January 1, 2008.)



19203

If property in the trust is distributed before expiration of the time allowed a public entity to file a claim, the public entity has a claim against the distributees to the full extent of the public entity s claim or each distributee s share of the distributed property, as set forth in Section 19402, whichever is less. The public entity s claim against distributees includes interest at a rate equal to that specified in Section 19521 of the Revenue and Taxation Code, from the date of distribution or the date of filing the claim by the public entity, whichever is later, plus other accruing costs as in the case of enforcement of a money judgment.

(Amended by Stats. 2007, Ch. 159, Sec. 26. Effective January 1, 2008.)



19204

Nothing in this chapter shall be construed to affect the order of priority of debts provided for under other provisions of law.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19205

This chapter does not apply to liability for the restitution of amounts illegally acquired through the means of a fraudulent, false, or incorrect representation, or a forged or unauthorized endorsement.

(Added by Stats. 1991, Ch. 992, Sec. 3.)






CHAPTER 8. Allowance and Rejection of Claims

19250

When a claim is filed, the trustee shall allow or reject the claim in whole or in part.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19251

(a) Any allowance or rejection shall be in writing. The trustee shall file the allowance or rejection with the court clerk and give notice to the claimant, together with a copy of the allowance or rejection, as provided in Section 1215.

(b) The allowance or rejection shall contain the following information:

(1) The name of the claimant.

(2) The date of the settlor s death.

(3) The total amount of the claim.

(4) The amount allowed or rejected by the trustee.

(5) A statement that the claimant has 90 days from the time the notice of rejection is given, or 90 days after the claim becomes due, whichever is later, in which to bring an action on a claim rejected in whole or in part.

(c) The Judicial Council shall prescribe an allowance or rejection form, which may be part of the claim form. Use of a form prescribed by the Judicial Council is deemed to satisfy the requirements.

(d) This section does not apply to a demand the trustee elects to treat as a claim under Section 19154.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19252

The trustee shall have the power to pay any claim or portion of a claim and payment shall constitute allowance of the claim to the extent of the payment. The trustee shall have the power to compromise any claim or portion of a claim. If the trustee or the attorney for the trustee is a creditor of the deceased settlor, the trustee shall have the same powers regarding allowance, rejection, payment, or compromise set forth in this chapter.

(Amended by Stats. 2007, Ch. 159, Sec. 27. Effective January 1, 2008.)



19253

(a) A claim barred by the statute of limitations may not be allowed by the trustee.

(b) The filing of a claim tolls the statute of limitations otherwise applicable to the claim until the trustee gives notice of allowance or rejection.

(c) The allowance of a claim further tolls the statute of limitations as to the part of the claim allowed until the allowed portion of the claim is paid.

(d) Notwithstanding the statute of limitations otherwise applicable to a claim, if an action on a rejected claim is not commenced or if the matter is not referred to a referee or to arbitration within the time prescribed in Section 19255, it is forever barred.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19254

If within 30 days after a claim is filed the trustee has refused or neglected to act on the claim, the refusal or neglect may, at the option of the claimant, be deemed equivalent to the giving of a notice of rejection on the 30th day.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19255

(a) A rejected claim is barred as to the part rejected unless the creditor brings an action on the claim or the matter is referred to a referee or to arbitration within the following times, excluding any time during which there is a vacancy in the office of the trustee:

(1) If the claim is due at the time of giving the notice of rejection, 90 days after the notice is given.

(2) If the claim is not due at the time of giving the notice of rejection, 90 days after the claim becomes due.

(b) In addition to any other county in which an action on a rejected claim may be commenced, the action may be commenced in the county or city and county wherein the principal place of administration of the trust is located.

(c) The creditor shall file a notice of the pendency of the action or the referral to a referee or to arbitration with the court clerk in the trust proceeding, together with proof of giving a copy of the notice to the trustee as provided in Section 1215. Personal service of a copy of the summons and complaint on the trustee is equivalent to the filing and giving of the notice.

(d) Any property distributed by the trustee under the terms of the trust after 120 days from the later of the time the notice of rejection is given or the claim is due and before the notice of pendency of action or referral or arbitration is filed and given, excluding therefrom any time during which there is a vacancy in the office of the trustee, is not subject to the claim. Neither the trustee nor the distributee is liable on account of the distribution.

(e) The prevailing party in the action shall be awarded court costs and, if the court determines that the prosecution or defense of the action against the prevailing party was unreasonable, the prevailing party shall be awarded reasonable litigation expenses, including attorney s fees. For the purpose of this subdivision, the prevailing party shall be the trustee if the creditor recovers an amount equal to or less than the amount of the claim allowed by the trustee, and shall be the creditor if the creditor recovers an amount greater than the amount of the claim allowed by the trustee.

(Amended by Stats. 2007, Ch. 159, Sec. 28. Effective January 1, 2008.)






CHAPTER 9. Claims Established by Judgment

19300

(a) Except as provided in Section 19303, after the death of the settlor all money judgments against the deceased settlor on a claim against the deceased settlor or against the trustee on a claim against the decedent or the trust estate are payable in the course of administration and are not enforceable against property in the trust estate of the deceased settlor under the Enforcement of Judgments Law (Title 9 (commencing with Section 680.010) of Part 2 of the Code of Civil Procedure).

(b) Subject to Section 19301, a judgment referred to in subdivision (a) shall be filed in the same manner as other claims.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19301

When a money judgment against a trustee in a representative capacity becomes final, it conclusively establishes the validity of the claim for the amount of the judgment. The judgment shall provide that it is payable out of property in the deceased settlor s trust estate in the course of administration. An abstract of the judgment shall be filed in the trust administration proceedings.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19302

(a) Notwithstanding the death of the settlor, a judgment for possession of trust property or a judgment for sale of trust property may be enforced under the Enforcement of Judgments Law (Title 9 (commencing with Section 680.010) of Part 2 of the Code of Civil Procedure). Nothing in this subdivision authorizes enforcement under the Enforcement of Judgments Law against any property in the trust estate of the deceased settlor other than the property described in the judgment for possession or sale.

(b) After the death of the settlor, a demand for money that is not satisfied from the trust property described in a judgment for sale of property shall be filed as a claim in the same manner as other claims and is payable in the course of administration.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19303

If trust property of the deceased settlor is subject to an execution lien at the time of the settlor s death, enforcement against the property may proceed under the Enforcement of Judgments Law (Title 9 (commencing with Section 680.010) of Part 2 of the Code of Civil Procedure) to satisfy the judgment. The levying officer, as defined in Section 680.260 of the Code of Civil Procedure, shall account to the trustee for any surplus. If the judgment is not satisfied, the balance of the judgment remaining unsatisfied is payable in the course of administration.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19304

(a) An attachment lien may be converted into a judgment lien on property in the trust estate subject to the attachment lien, with the same priority as the attachment lien, in either of the following cases:

(1) Where the judgment debtor dies after entry of judgment in an action in which the property was attached.

(2) Where a judgment is entered after the death of the defendant in an action in which the property was attached.

(b) To convert the attachment lien into a judgment lien, the levying officer shall, after entry of judgment in the action in which the property was attached and before the expiration of the attachment lien, do one of the following:

(1) Serve an abstract of the judgment, and a notice that the attachment lien has become a judgment lien, on the trustee or other person holding property subject to the attachment lien.

(2) Record or file in any office where the writ of attachment and notice of attachment are recorded or filed an abstract of the judgment and a notice that the attachment lien has become a judgment lien. If the attached property is real property, the plaintiff or the plaintiff s attorney may record the required abstract and notice with the same effect as if recorded by the levying officer.

(c) After the death of the settlor, any members of the deceased settlor s family who were supported in whole or in part by the deceased settlor may claim an exemption provided in Section 487.020 of the Code of Civil Procedure for property levied on under the writ of attachment if the right to the exemption exists at the time the exemption is claimed. The trustee may claim the exemption on behalf of members of the deceased settlor s family. The claim of exemption may be made at any time before the time the abstract and notice are served, recorded, or filed under subdivision (b) with respect to the property claimed to be exempt. The claim of exemption shall be made in the same manner as an exemption is claimed under Section 482.100 of the Code of Civil Procedure.

(Amended by Stats. 2007, Ch. 159, Sec. 29. Effective January 1, 2008.)






CHAPTER 10. Allocation of Debts Between Trust and Surviving Spouse

19320

If it appears that a debt of the deceased settlor has been paid or is payable in whole or in part from property in the deceased settlor s trust, then the trustee, the surviving spouse, the personal representative, if any, or a deceased settlor s probate estate, or a beneficiary may petition for an order to allocate the debt.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19321

A petition under Section 19320 shall include a statement of all of the following:

(a) All debts of the deceased settlor and surviving spouse known to the petitioner that are alleged to be subject to allocation and whether paid in whole or in part or unpaid.

(b) The reason why the debts should be allocated.

(c) The proposed allocation and the basis for allocation alleged by the petitioner.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19322

If it appears from the petition under Section 19320 that allocation would be affected by the value of the separate property of the surviving spouse and any community property and quasi-community property not administered in the trust, and if an inventory and appraisal of the property has not been provided by the surviving spouse, the court shall make an order to show cause why the information should not be provided.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19323

(a) At least 30 days before the time set for the hearing on the petition, the petitioner shall cause notice of the time and place of the hearing and a copy of the petition to be served on the surviving spouse in the manner provided in Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure.

(b) At least 30 days before the time set for the hearing on the petition, the petitioner shall cause notice of the time and place of hearing, together with a copy of the petition, to be mailed to each of the following persons who are not petitioners:

(1) All trustees of the trust and of any trusts to which an allocation of liability may be approved by the court pursuant to the petition.

(2) All beneficiaries affected.

(3) The personal representative of the deceased settlor s estate, if any is known to the trustee.

(4) The Attorney General, if the petition relates to a charitable trust subject to the jurisdiction of the Attorney General, unless the Attorney General waives notice.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19324

(a) The trustee, the personal representative, if any, of a deceased settlor s probate estate, and the surviving spouse may provide for allocation of debts by agreement so long as the agreement substantially protects the rights of other interested persons. The trustee, the personal representative, or the spouse may request and obtain court approval of the allocation provided in the agreement.

(b) In the absence of an agreement, each debt subject to allocation shall first be characterized by the court as separate or community, in accordance with the laws of the state applicable to marital dissolution proceedings. Following that characterization, the debt or debts shall be allocated as follows:

(1) Separate debts of either spouse shall be allocated to that spouse s separate property assets, and community debts shall be allocated to the spouses community property assets.

(2) If a separate property asset of either spouse is subject to a secured debt that is characterized as that spouse s separate debt, and the net equity in that asset available to satisfy that secured debt is less than that secured debt, the unsatisfied portion of that secured debt shall be treated as an unsecured separate debt of that spouse and allocated to the net value of that spouse s other separate property assets.

(3) If the net value of either spouse s separate property assets is less than that spouse s unsecured separate debt or debts, the unsatisfied portion of the debt or debts shall be allocated to the net value of that spouse s one-half share of the community property assets. If the net value of that spouse s one-half share of the community property assets is less than that spouse s unsatisfied unsecured separate debt or debts, the remaining unsatisfied portion of the debt or debts shall be allocated to the net value of the other spouse s one-half share of the community property assets.

(4) If a community property asset is subject to a secured debt that is characterized as a community debt, and the net equity in that asset available to satisfy that secured debt is less than that secured debt, the unsatisfied portion of that secured debt shall be treated as an unsecured community debt and allocated to the net value of the other community property assets.

(5) If the net value of the community property assets is less than the unsecured community debt or debts, the unsatisfied portion of the debt or debts shall be allocated equally between the separate property assets of the deceased settlor and the surviving spouse. If the net value of either spouse s separate property assets is less than that spouse s share of the unsatisfied portion of the unsecured community debt or debts, the remaining unsatisfied portion of the debt or debts shall be allocated to the net value of the other spouse s separate property assets.

(c) For purposes of this section:

(1) The net value of either spouse s separate property asset shall refer to its fair market value as of the date of the deceased settlor s death, minus the date-of-death balance of any liens and encumbrances on that asset that have been characterized as that spouse s separate debts.

(2) The net value of a community property asset shall refer to its fair market value as of the date of the deceased settlor s death, minus the date-of-death balance of any liens and encumbrances on that asset that have been characterized as community debts.

(3) In the case of a nonrecourse debt, the amount of that debt shall be limited to the net equity in the collateral, based on the fair market value of the collateral as of the date of the decedent s death, that is available to satisfy that debt. For the purposes of this paragraph, nonrecourse debt means a debt for which the debtor s obligation to repay is limited to the collateral securing the debt, and for which a deficiency judgment against the debtor is not permitted by law.

(d) Notwithstanding the foregoing provisions of this section, the court may order a different allocation of debts between the deceased settlor s probate estate, trust, and the surviving spouse if the court finds a different allocation to be equitable under the circumstances.

(e) Nothing contained in this section is intended to impair or affect the rights of third parties. If a trustee, a personal representative, if any, of a deceased settlor s probate estate, or the surviving spouse incurs any damages or expense, including attorney s fees, on account of the nonpayment of a debt that was allocated to the other party pursuant to subdivision (b), or as the result of a debt being misallocated due to fraud or intentional misrepresentation by the other party, the party incurring damages shall be entitled to recover from the other party for damages or expense deemed reasonable by the court that made the allocation.

(Amended by Stats. 2001, Ch. 72, Sec. 2. Effective January 1, 2002.)



19325

On making a determination as provided in this chapter, the court shall make an order that:

(a) Directs the trustee to make payment of the amounts allocated to the trust by payment to the surviving spouse or creditors.

(b) Directs the trustee to charge amounts allocated to the surviving spouse against any property or interests of the surviving spouse that are in the possession or control of the trustee. To the extent that property or interests of the surviving spouse in the possession or control of the trustee are insufficient to satisfy the allocation, the court order shall summarily direct the surviving spouse to pay the allocation to the trustee.

(Added by Stats. 1991, Ch. 992, Sec. 3.)



19326

Notwithstanding any other statute, funeral expenses and expenses of last illness, in the absence of specific provisions in a will or trust to the contrary, shall be charged against the deceased settlor s probate estate and thereafter, against the deceased settlor s share of the trust and shall not be allocated to or charged against, the community share of the surviving spouse, whether or not the surviving spouse is financially able to pay the expenses and whether or not the surviving spouse or any other person is also liable for the expenses.

(Added by Stats. 1991, Ch. 992, Sec. 3.)






CHAPTER 11. Liability of Settlor’s Surviving Spouse

19330

If proceedings are commenced under this part for the settlement of claims against the trust, and the time for filing claims has commenced, any action upon the liability of the surviving spouse under Chapter 3 (commencing with Section 13550) is barred to the same extent as provided for claims under this part, except as to the following:

(a) Any creditor who commences judicial proceedings to enforce a claim and serves the surviving spouse with the complaint prior to the expiration of the time for filing claims.

(b) Any creditor who has or who secures the surviving spouse s acknowledgment in writing of the liability of the surviving spouse for the claim.

(c) Any creditor who files a timely claim in the proceedings for the administration of the estate of the deceased spouse.

(Added by Stats. 1991, Ch. 992, Sec. 3.)






CHAPTER 12. Distributee Liability

19400

Subject to Section 366.2 of the Code of Civil Procedure, if there is no proceeding to administer the estate of the deceased settlor, and if the trustee does not file a proposed notice to creditors pursuant to Section 19003 and does not publish notice to creditors pursuant to Chapter 3 (commencing with Section 19040), then a beneficiary of the trust to whom payment, delivery, or transfer of the deceased settlor s property is made pursuant to the terms of the trust is personally liable, to the extent provided in Section 19402, for the unsecured claims of the creditors of the deceased settlor s estate.

(Amended by Stats. 1992, Ch. 178, Sec. 46. Effective January 1, 1993.)



19401

Subject to Section 19402, if the trustee filed a proposed notice to creditors pursuant to Section 19003 and published notice to creditors pursuant to Section 19040, and if the identity of the creditor was known to, or reasonably ascertainable by, the trustee within four months of the first publication of notice pursuant to Section 19040, then a person to whom property is distributed is personally liable for the claim of the creditor, without a claim first having been filed, if all of the following conditions are satisfied:

(a) The claim of the creditor was not merely conjectural.

(b) Notice to the creditor was not given to the creditor under Chapter 4 (commencing with Section 19050) and neither the creditor nor the attorney representing the creditor in the matter had actual knowledge of the administration of the trust estate sooner than one year after the date of first publication of notice pursuant to Section 19040.

(c) The statute of limitations applicable to the claim under Section 366.2 of the Code of Civil Procedure has not expired at the time of commencement of an action under this section.

(Amended by Stats. 1992, Ch. 178, Sec. 47. Effective January 1, 1993.)



19402

(a) In any action under this chapter, subject to Section 366.2 of the Code of Civil Procedure, the distributee may assert any defenses, cross-complaints, or setoffs that would have been available to the deceased settlor if the settlor had not died.

(b) Personal liability under this chapter is applicable only to the extent the claim of the creditor cannot be satisfied out of the trust estate of the deceased settlor and is limited to a pro rata portion of the claim of the creditor, based on the proportion that the value of the property distributed to the person out of the trust estate bears to the total value of all property distributed to all persons out of the trust estate. Personal liability under this chapter for all claims of all creditors shall not exceed the value of the property distributed to the person out of the trust estate. As used in this chapter, the value of the property is the fair market value of the property on the date of its distribution, less the amount of any liens and encumbrances on the property at that time.

(Amended by Stats. 1992, Ch. 178, Sec. 48. Effective January 1, 1993.)



19403

Nothing in this chapter affects the rights of a purchaser or encumbrancer of property in good faith and for value from a person who is personally liable under this section.

(Amended by Stats. 2004, Ch. 183, Sec. 280. Effective January 1, 2005.)












DIVISION 10. PRORATION OF TAXES

CHAPTER 1. Proration of Estate Taxes

ARTICLE 1. General Provisions

20100

Except where the context otherwise requires, the following definitions shall govern the construction of this chapter:

(a) Estate tax means a tax imposed by any federal or California estate tax law, now existing or hereafter enacted, and includes interest and penalties on any deficiency.

(b) Person interested in the estate means any person, including a personal representative, entitled to receive, or who has received, from a decedent while alive or by reason of the death of the decedent any property or interest therein.

(c) Personal representative includes a guardian, conservator, trustee, or other person charged with the responsibility of paying the estate tax.

(d) Property means property included in the gross estate for federal estate tax purposes.

(e) Value means fair market value as determined for federal estate tax purposes.

(Enacted by Stats. 1990, Ch. 79.)



20101

(a) This chapter does not apply to persons interested in the estate of a decedent who died before January 1, 1987.

(b) Notwithstanding the repeal of former Article 4a (commencing with Section 970) of Chapter 15 of Division 3 of the Probate Code by Chapter 783 of the Statutes of 1986, the provisions of that former article remain applicable where the decedent died before January 1, 1987. No inference as to the applicable law in effect before January 1, 1987, shall be drawn from the enactment of this chapter.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Proration

20110

(a) Except as provided in subdivision (b), any estate tax shall be equitably prorated among the persons interested in the estate in the manner prescribed in this article.

(b) This section does not apply:

(1) To the extent the decedent in a written inter vivos or testamentary instrument disposing of property specifically directs that the property be applied to the satisfaction of an estate tax or that an estate tax be prorated to the property in the manner provided in the instrument. As used in this paragraph, an instrument disposing of property includes an instrument that creates an interest in property or an amendment to an instrument that disposes of property or creates an interest in property.

(2) Where federal law directs otherwise. If federal law directs the manner of proration of the federal estate tax, the California estate tax shall be prorated in the same manner.

(Enacted by Stats. 1990, Ch. 79.)



20111

The proration required by this article shall be made in the proportion that the value of the property received by each person interested in the estate bears to the total value of all property received by all persons interested in the estate, subject to the provisions of this article.

(Enacted by Stats. 1990, Ch. 79.)



20112

(a) In making a proration of the federal estate tax, allowances shall be made for credits allowed for state or foreign death taxes in determining the federal tax payable and for exemptions and deductions allowed for the purpose of determining the taxable estate.

(b) In making a proration of the California estate tax, allowances shall be made for (1) credits (other than the credit for state death taxes paid) allowed by the federal estate tax law and attributable to property located in this state, and (2) exemptions and deductions allowed by the federal estate tax law for the purpose of determining the taxable estate attributable to property located in this state.

(c) In making a proration of an estate tax, interest on extension of taxes and interest and penalties on any deficiency shall be charged to equitably reflect the benefits and burdens of the extension or deficiency and of any tax deductions associated with the interest and penalties.

(Enacted by Stats. 1990, Ch. 79.)



20113

If a trust is created, or other provision made whereby a person is given an interest in the income of, an estate for years or for life in, or other temporary interest in, any property, the estate tax on both the temporary interest and on the remainder thereafter shall be charged against and paid out of the corpus of the property without apportionment between remainders and temporary estates.

(Enacted by Stats. 1990, Ch. 79.)



20114

(a) As used in this section, qualified real property means qualified real property as defined in Section 2032A of the Internal Revenue Code (26 U.S.C. Sec. 2032A).

(b) If an election is made pursuant to Section 2032A of the Internal Revenue Code (26 U.S.C. Sec. 2032A), the proration shall be based upon the amount of federal estate tax that would be payable but for the election. The amount of the reduction in federal estate tax resulting from an election pursuant to Section 2032A of the Internal Revenue Code (26 U.S.C. Sec. 2032A) shall reduce the tax that is otherwise attributable to the qualified real property that is the subject of the election. If the tax that is otherwise attributable to the qualified real property is reduced to zero pursuant to this subdivision, any excess amount of reduction shall reduce the tax otherwise payable with respect to the other property, this amount to be equitably prorated in accordance with Section 20111.

(c) If additional federal estate tax is imposed under subsection (c) of Section 2032A of the Internal Revenue Code (26 U.S.C. Sec. 2032A) by reason of early disposition or cessation of qualified use, the additional tax shall be a charge against the portion of the qualified real property to which the additional tax is attributable, and shall be equitably prorated among the persons interested in that portion of the qualified real property in proportion to their interests.

(Enacted by Stats. 1990, Ch. 79.)



20114.5

(a) As used in this section:

(1) A reference to Section 4980A of the Internal Revenue Code means Section 4980A of the federal Internal Revenue Code of 1986 as amended (26 U.S.C. Sec. 4980A) and also means former Section 4981A of the federal Internal Revenue Code of 1986.

(2) Excess retirement accumulation has the meaning given it in paragraph (3) of subsection (d) of Section 4980A.

(b) If the federal estate tax is increased under subsection (d) of Section 4980A of the Internal Revenue Code, the amount of the increase shall be a charge against the persons who receive the excess retirement accumulation that gives rise to the increase, and shall be equitably prorated among all persons who receive interests in qualified employer plans and individual retirement plans to which the excess retirement accumulation is attributable.

(Amended by Stats. 2004, Ch. 183, Sec. 281. Effective January 1, 2005.)



20115

Where the payment of any portion of the federal estate tax is extended under the provisions of the federal estate tax law, the amount of extended tax shall be a charge against the persons who receive the specific property that gives rise to the extension.

(Enacted by Stats. 1990, Ch. 79.)



20116

(a) If all property does not come into the possession of the personal representative, the personal representative is entitled, and has the duty, to recover from the persons interested in the estate the proportionate amount of the estate tax with which the persons are chargeable under this chapter.

(b) If the personal representative cannot collect from any person interested in the estate the amount of an estate tax apportioned to the person, the amount not recoverable shall be equitably prorated among the other persons interested in the estate who are subject to proration.

(Enacted by Stats. 1990, Ch. 79.)



20117

(a) If a person is charged with or required to pay an estate tax greater than the amount prorated to that person because another person does not pay the amount of estate tax prorated to the other person, the person charged with or required to pay the greater amount has a right of reimbursement against the other person.

(b) The right of reimbursement may be enforced through the personal representative in the discretion of the personal representative, or may be enforced directly by the person charged with or required to pay the greater amount, and for the purpose of direct enforcement the person is subrogated to the position of the personal representative.

(c) The personal representative or person who has a right of reimbursement may commence a proceeding to have a court determine the right of reimbursement. The provisions of Article 3 (commencing with Section 20120) shall govern the proceeding, with changes necessary to make the provisions appropriate for application to the proceeding, and the court order determining the right of reimbursement is an enforceable judgment.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 3. Judicial Proceedings

20120

(a) The personal representative or any person interested in the estate may commence a proceeding to have a court determine the proration pursuant to this chapter.

(b) A proceeding under this article shall be commenced in the court in which the estate of the decedent was administered or, if no administration proceedings have been commmenced, in the superior court of any county in which the estate of the decedent may be administered.

(c) If proceedings for the administration of the decedent s estate are pending, a proceeding under this article shall be combined with the administration proceedings. If a proceeding is commenced at any time before final distribution, there shall be no additional filing fee.

(Enacted by Stats. 1990, Ch. 79.)



20121

A proceeding under this article shall be commenced by filing a petition that sets forth all of the following information:

(a) The jurisdictional facts.

(b) Other facts necessary for the court to determine the proration of estate taxes.

(Enacted by Stats. 1990, Ch. 79.)



20122

Not less than 30 days before the hearing, the petitioner shall do both of the following:

(a) Cause notice of the hearing and a copy of the petition to be mailed to the personal representative and to each person interested in the estate against whom prorated amounts may be charged pursuant to paragraph (1) of subdivision (a) of Section 20123.

(b) Cause a summons and a copy of the petition to be served on each person interested in the estate who may be directed to make payment of prorated amounts pursuant to paragraph (2) of subdivision (a) of Section 20123. The summons shall be in the form and shall be served in the manner prescribed in Title 5 (commencing with Section 410.10) of Part 2 of the Code of Civil Procedure.

(Enacted by Stats. 1990, Ch. 79.)



20123

(a) The court, upon making a determination as provided in this article, shall make an order:

(1) Directing the personal representative to charge the prorated amounts against the persons against whom an estate tax has been prorated insofar as the personal representative is in possession of any property or interests of the persons against whom the charge may be made.

(2) Summarily directing all other persons against whom an estate tax has been prorated to make payment of the prorated amounts to the personal representative.

(b) A court order made under this section is a judgment that may be enforced against the persons against whom an estate tax has been prorated.

(Amended by Stats. 1997, Ch. 724, Sec. 31. Effective January 1, 1998.)



20124

Upon petition by the personal representative or any person interested in the estate, the court shall modify an order made pursuant to this article whenever it appears that the amount of estate tax as actually determined is different from the amount of estate tax on which the court based the order.

(Enacted by Stats. 1990, Ch. 79.)



20125

(a) A personal representative acting or resident in another state may commence an action in this state to recover from a person interested in the estate, who either is resident in this state or owns property in this state, the amount of the federal estate tax, or an estate tax or death duty payable to another state, apportioned to the person.

(b) The action shall be commenced in the superior court of any county in which administration of the estate of the decedent would be proper or, if none, in which any defendant resides.

(c) For purposes of the action the apportionment by the court having jurisdiction of the administration of the decedent s estate in the other state is prima facie correct.

(Enacted by Stats. 1990, Ch. 79.)









CHAPTER 2. Proration of Taxes on Generation-Skipping Transfer

ARTICLE 1. General Provisions

20200

Except where the context otherwise requires, the following definitions shall govern the construction of this chapter:

(a) Generation-skipping transfer tax means a tax imposed by any federal or California generation-skipping transfer tax law, now existing or hereafter enacted, and includes interest and penalties on any deficiency.

(b) Property means property on which a generation-skipping transfer tax is imposed.

(c) Transferee means any person who receives, who is deemed to receive, or who is the beneficiary of, any property.

(d) Trustee means any person who is a trustee within the meaning of the federal generation-skipping transfer tax law, or who is otherwise required to pay a generation-skipping transfer tax.

(e) Value means fair market value as determined for generation-skippi ng transfer tax purposes.

(Enacted by Stats. 1990, Ch. 79.)



20201

(a) This chapter does not apply to transferees of property of a decedent who died before January 1, 1987.

(b) No inference as to the applicable law in effect before January 1, 1987, shall be drawn from the enactment of this chapter.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 2. Proration

20210

(a) Except as provided in subdivision (b), any generation-skipping transfer tax shall be equitably prorated among the transferees in the manner prescribed in this article.

(b) This section does not apply:

(1) To the extent the transferor in a written instrument transferring property specifically directs that the property be applied to the satisfaction of a generation-skipping transfer tax or that a generation-skipping transfer tax be prorated to the property in the manner provided in the instrument.

(2) Where federal law directs otherwise. If federal law directs the manner of proration of the federal generation-skipping transfer tax, the California generation-skipping transfer tax shall be prorated in the same manner.

(Enacted by Stats. 1990, Ch. 79.)



20211

The proration required by this article shall be made in the proportion that the value of the property received by each transferee bears to the total value of all property received by all transferees, subject to the provisions of this article.

(Enacted by Stats. 1990, Ch. 79.)



20212

In making a proration required by this article:

(a) Allowances shall be made for credits, exemptions, and deductions allowed for the purpose of determining the tax payable.

(b) Interest and penalties on any deficiency shall be charged to equitably reflect the benefits and burdens of the deficiency and of any tax deductions associated with the interest and penalties.

(Enacted by Stats. 1990, Ch. 79.)



20213

If a trust is created or other provision made whereby a transferee is given an interest in income, or an estate for years or for life, or another temporary interest in property, the tax on both the temporary interest and other interests in the property shall be charged against, and paid out of, the corpus of the property without apportionment between the temporary and other interests.

(Enacted by Stats. 1990, Ch. 79.)



20214

(a) If all property does not come into the possession of the trustee, the trustee is entitled, and has the duty, to recover from the transferees, the proportionate amount of the tax with which the transferees are chargeable under this chapter.

(b) If the trustee cannot collect from any transferee the amount of tax apportioned to the transferee, the amount not recoverable shall be equitably prorated among the other transferees who are subject to proration.

(Enacted by Stats. 1990, Ch. 79.)



20215

(a) If a person is charged with, or required to pay, a generation-skipping transfer tax greater than the amount prorated to that person because another person does not pay the amount of generation-skipping transfer tax prorated to the other person, the person charged with or required to pay the greater amount has a right of reimbursement against the other person.

(b) The right of reimbursement may be enforced through the trustee in the discretion of the trustee, or may be enforced directly by the person charged with, or required to pay, the greater amount and, for the purpose of direct enforcement, the person is subrogated to the position of the trustee.

(c) The trustee or person who has a right of reimbursement may commence a proceeding to have a court determine the right of reimbursement. The provisions of Article 3 (commencing with Section 20220) shall govern the proceeding, with changes necessary to make the provisions appropriate for application to the proceeding, and the court order determining the right of reimbursement is an enforceable judgment.

(Enacted by Stats. 1990, Ch. 79.)






ARTICLE 3. Judicial Proceedings

20220

(a) The trustee or any transferee may commence a proceeding to have a court determine the proration pursuant to this chapter.

(b) A proceeding under this article shall be commenced in the court in which the estate of the decedent was administered or, if no administration proceedings have been commenced, in the superior court of any county in which the estate of the decedent may be administered.

(c) If proceedings for the administration of the decedent s estate are pending, a proceeding under this article shall be combined with the administration proceedings. If a proceeding is commenced at any time before final distribution, there shall be no additional filing fee.

(Enacted by Stats. 1990, Ch. 79.)



20221

A proceeding under this article shall be commenced by filing a petition that sets forth all of the following information:

(a) The jurisdictional facts.

(b) Other facts necessary for the court to determine the proration of the generation-skipping transfer tax.

(Enacted by Stats. 1990, Ch. 79.)



20222

Not less than 30 days before the hearing the petitioner shall do both of the following:

(a) Cause notice of the hearing and a copy of the petition to be mailed to the trustee and each transferee against whom prorated amounts may be charged pursuant to paragraph (1) of subdivision (a) of Section 20223.

(b) Cause a summons and a copy of the petition to be served on each transferee who may be directed to make payment of prorated amounts pursuant to paragraph (2) of subdivision (a) of Section 20223. The summons shall be in the form and shall be served in the manner prescribed in Title 5 (commencing with Section 410.10) of Part 2 of the Code of Civil Procedure.

(Enacted by Stats. 1990, Ch. 79.)



20223

(a) The court, upon making a determination as provided in this article, shall make an order:

(1) Directing the trustee to charge the prorated amounts against the transferees against whom the generation-skipping transfer tax has been prorated insofar as the trustee is in possession of any property or interests of the transferees against whom the charge may be made.

(2) Summarily directing all other transferees against whom the generation-skipping transfer tax has been prorated to make payment of the prorated amounts to the trustee.

(b) A court order made under this section is a judgment that may be enforced against the persons against whom a generation-skipping transfer tax has been prorated.

(Amended by Stats. 1997, Ch. 724, Sec. 32. Effective January 1, 1998.)



20224

Upon petition by the trustee or any transferee, the court shall modify an order made pursuant to this article whenever it appears that the amount of generation-skipping transfer tax as actually determined is different from the amount of tax on which the court based the order.

(Enacted by Stats. 1990, Ch. 79.)



20225

(a) A trustee acting or resident in another state may commence an action in this state to recover from a transferee, who either is resident in this state or owns property in this state, the amount of the federal generation-skipping transfer tax, or a generation-skipping transfer tax payable to another state, apportioned to the person.

(b) The action shall be commenced in the superior court of any county in which administration of the estate of the decedent would be proper or, if none, in which any defendant resides.

(c) For purposes of the action an apportionment by the court having jurisdiction of the administration of the decedent s estate in the other state is prima facie correct.

(Enacted by Stats. 1990, Ch. 79.)












DIVISION 11. CONSTRUCTION OF WILLS, TRUSTS, AND OTHER INSTRUMENTS

PART 1. RULES FOR INTERPRETATION OF INSTRUMENTS

CHAPTER 1. General Provisions

21101

Unless the provision or context otherwise requires, this part applies to a will, trust, deed, and any other instrument.

(Amended by Stats. 2002, Ch. 138, Sec. 10. Effective January 1, 2003.)



21102

(a) The intention of the transferor as expressed in the instrument controls the legal effect of the dispositions made in the instrument.

(b) The rules of construction in this part apply where the intention of the transferor is not indicated by the instrument.

(c) Nothing in this section limits the use of extrinsic evidence, to the extent otherwise authorized by law, to determine the intention of the transferor.

(Amended by Stats. 2002, Ch. 138, Sec. 11. Effective January 1, 2003.)



21103

The meaning and legal effect of a disposition in an instrument is determined by the local law of a particular state selected by the transferor in the instrument unless the application of that law is contrary to the rights of the surviving spouse to community and quasi-community property, to any other public policy of this state applicable to the disposition, or, in the case of a will, to Part 3 (commencing with Section 6500) of Division 6.

(Amended by Stats. 2002, Ch. 138, Sec. 12. Effective January 1, 2003.)



21104

As used in this part, at-death transfer means a transfer that is revocable during the lifetime of the transferor, but does not include a joint tenancy or joint account with right of survivorship.

(Amended by Stats. 2002, Ch. 138, Sec. 13. Effective January 1, 2003.)



21105

Except as otherwise provided in Sections 641 and 642, a will passes all property the testator owns at death, including property acquired after execution of the will.

(Amended by Stats. 2002, Ch. 138, Sec. 14. Effective January 1, 2003.)



21107

If an instrument directs the conversion of real property into money at the transferor s death, the real property and its proceeds shall be deemed personal property from the time of the transferor s death.

(Amended by Stats. 2002, Ch. 138, Sec. 16. Effective January 1, 2003.)



21108

The law of this state does not include (a) the common law rule of worthier title that a transferor cannot devise an interest to his or her own heirs or (b) a presumption or rule of interpretation that a transferor does not intend, by a transfer to his or her own heirs or next of kin, to transfer an interest to them. The meaning of a transfer of a legal or equitable interest to a transferor s own heirs or next of kin, however designated, shall be determined by the general rules applicable to the interpretation of instruments.

(Amended by Stats. 2002, Ch. 138, Sec. 17. Effective January 1, 2003.)



21109

(a) A transferee who fails to survive the transferor of an at-death transfer or until any future time required by the instrument does not take under the instrument.

(b) If it cannot be determined by clear and convincing evidence that the transferee survived until a future time required by the instrument, it is deemed that the transferee did not survive until the required future time.

(Amended by Stats. 2002, Ch. 138, Sec. 18. Effective January 1, 2003.)



21110

(a) Subject to subdivision (b), if a transferee is dead when the instrument is executed, or fails or is treated as failing to survive the transferor or until a future time required by the instrument, the issue of the deceased transferee take in the transferee s place in the manner provided in Section 240. A transferee under a class gift shall be a transferee for the purpose of this subdivision unless the transferee s death occurred before the execution of the instrument and that fact was known to the transferor when the instrument was executed.

(b) The issue of a deceased transferee do not take in the transferee s place if the instrument expresses a contrary intention or a substitute disposition. A requirement that the initial transferee survive the transferor or survive for a specified period of time after the death of the transferor constitutes a contrary intention. A requirement that the initial transferee survive until a future time that is related to the probate of the transferor s will or administration of the estate of the transferor constitutes a contrary intention.

(c) As used in this section, transferee means a person who is kindred of the transferor or kindred of a surviving, deceased, or former spouse of the transferor.

(Amended by Stats. 2002, Ch. 138, Sec. 19. Effective January 1, 2003.)



21111

(a) Except as provided in subdivision (b) and subject to Section 21110, if a transfer fails for any reason, the property is transferred as follows:

(1) If the transferring instrument provides for an alternative disposition in the event the transfer fails, the property is transferred according to the terms of the instrument.

(2) If the transferring instrument does not provide for an alternative disposition but does provide for the transfer of a residue, the property becomes a part of the residue transferred under the instrument.

(3) If the transferring instrument does not provide for an alternative disposition and does not provide for the transfer of a residue, or if the transfer is itself a residuary gift, the property is transferred to the decedent s estate.

(b) Subject to Section 21110, if a residuary gift or a future interest is transferred to two or more persons and the share of a transferee fails for any reason, and no alternative disposition is provided, the share passes to the other transferees in proportion to their other interest in the residuary gift or the future interest.

(c) A transfer of all my estate or words of similar import is a residuary gift for purposes of this section.

(d) If failure of a future interest results in an intestacy, the property passes to the heirs of the transferor determined pursuant to Section 21114.

(Amended by Stats. 2002, Ch. 138, Sec. 20. Effective January 1, 2003.)



21112

A condition in a transfer of a present or future interest that refers to a person s death with or without issue, or to a person s having or leaving issue or no issue, or a condition based on words of similar import, is construed to refer to that person s being dead at the time the transfer takes effect in enjoyment and to that person either having or not having, as the case may be, issue who are alive at the time of enjoyment.

(Amended by Stats. 2002, Ch. 138, Sec. 21. Effective January 1, 2003.)



21114

(a) If a statute or an instrument provides for transfer of a present or future interest to, or creates a present or future interest in, a designated person s heirs, heirs at law, next of kin, relatives, or family, or words of similar import, the transfer is to the persons, including the state under Section 6800, and in the shares that would succeed to the designated person s intestate estate under the intestate succession law of the transferor s domicile, if the designated person died when the transfer is to take effect in enjoyment. If the designated person s surviving spouse is living but is remarried at the time the transfer is to take effect in enjoyment, the surviving spouse is not an heir of the designated person for purposes of this section.

(b) As used in this section, designated person includes the transferor.

(Amended by Stats. 2002, Ch. 138, Sec. 23. Effective January 1, 2003.)



21115

(a) Except as provided in subdivision (b), halfbloods, adopted persons, persons born out of wedlock, stepchildren, foster children, and the issue of these persons when appropriate to the class, are included in terms of class gift or relationship in accordance with the rules for determining relationship and inheritance rights for purposes of intestate succession.

(b) In construing a transfer by a transferor who is not the natural parent, a person born to the natural parent shall not be considered the child of that parent unless the person lived while a minor as a regular member of the household of the natural parent or of that parent s parent, brother, sister, spouse, or surviving spouse. In construing a transfer by a transferor who is not the adoptive parent, a person adopted by the adoptive parent shall not be considered the child of that parent unless the person lived while a minor (either before or after the adoption) as a regular member of the household of the adopting parent or of that parent s parent, brother, sister, or surviving spouse.

(c) Subdivisions (a) and (b) shall also apply in determining:

(1) Persons who would be kindred of the transferor or kindred of a surviving, deceased, or former spouse of the transferor under Section 21110.

(2) Persons to be included as issue of a deceased transferee under Section 21110.

(3) Persons who would be the transferor s or other designated person s heirs under Section 21114.

(d) The rules for determining intestate succession under this section are those in effect at the time the transfer is to take effect in enjoyment.

(Amended by Stats. 2002, Ch. 138, Sec. 24. Effective January 1, 2003.)



21117

At-death transfers are classified as follows:

(a) A specific gift is a transfer of specifically identifiable property.

(b) A general gift is a transfer from the general assets of the transferor that does not give specific property.

(c) A demonstrative gift is a general gift that specifies the fund or property from which the transfer is primarily to be made.

(d) A general pecuniary gift is a pecuniary gift within the meaning of Section 21118.

(e) An annuity is a general pecuniary gift that is payable periodically.

(f) A residuary gift is a transfer of property that remains after all specific and general gifts have been satisfied.

(Amended by Stats. 2002, Ch. 138, Sec. 26. Effective January 1, 2003.)



21118

(a) If an instrument authorizes a fiduciary to satisfy a pecuniary gift wholly or partly by distribution of property other than money, property selected for that purpose shall be valued at its fair market value on the date of distribution, unless the instrument expressly provides otherwise. If the instrument permits the fiduciary to value the property selected for distribution as of a date other than the date of distribution, then, unless the instrument expressly provides otherwise, the property selected by the fiduciary for that purpose shall fairly reflect net appreciation and depreciation (occurring between the valuation date and the date of distribution) in all of the assets from which the distribution could have been made.

(b) As used in this section, pecuniary gift means a transfer of property made in an instrument that either is expressly stated as a fixed dollar amount or is a dollar amount determinable by the provisions of the instrument.

(Amended by Stats. 2002, Ch. 138, Sec. 27. Effective January 1, 2003.)






CHAPTER 2. Ascertaining Meaning of Language Used in the Instrument

21120

The words of an instrument are to receive an interpretation that will give every expression some effect, rather than one that will render any of the expressions inoperative. Preference is to be given to an interpretation of an instrument that will prevent intestacy or failure of a transfer, rather than one that will result in an intestacy or failure of a transfer.

(Amended by Stats. 2002, Ch. 138, Sec. 28. Effective January 1, 2003.)



21121

All parts of an instrument are to be construed in relation to each other and so as, if possible, to form a consistent whole. If the meaning of any part of an instrument is ambiguous or doubtful, it may be explained by any reference to or recital of that part in another part of the instrument.

(Amended by Stats. 2002, Ch. 138, Sec. 29. Effective January 1, 2003.)



21122

The words of an instrument are to be given their ordinary and grammatical meaning unless the intention to use them in another sense is clear and their intended meaning can be ascertained. Technical words are not necessary to give effect to a disposition in an instrument. Technical words are to be considered as having been used in their technical sense unless (a) the context clearly indicates a contrary intention or (b) it satisfactorily appears that the instrument was drawn solely by the transferor and that the transferor was unacquainted with the technical sense.

(Amended by Stats. 2002, Ch. 138, Sec. 30. Effective January 1, 2003.)






CHAPTER 3. Exoneration; Ademption

21131

A specific gift passes the property transferred subject to any mortgage, deed of trust, or other lien existing at the date of death, without right of exoneration, regardless of a general directive to pay debts contained in the instrument.

(Amended by Stats. 2002, Ch. 138, Sec. 31. Effective January 1, 2003.)



21132

(a) If a transferor executes an instrument that makes an at-death transfer of securities and the transferor then owned securities that meet the description in the instrument, the transfer includes additional securities owned by the transferor at death to the extent the additional securities were acquired by the transferor after the instrument was executed as a result of the transferor s ownership of the described securities and are securities of any of the following types:

(1) Securities of the same organization acquired by reason of action initiated by the organization or any successor, related, or acquiring organization, excluding any acquired by exercise of purchase options.

(2) Securities of another organization acquired as a result of a merger, consolidation, reorganization, or other distribution by the organization or any successor, related, or acquiring organization.

(3) Securities of the same organization acquired as a result of a plan of reinvestment.

(b) Distributions in cash before death with respect to a described security are not part of the transfer.

(Repealed and added by Stats. 2002, Ch. 138, Sec. 33. Effective January 1, 2003.)



21133

A recipient of an at-death transfer of a specific gift has a right to the property specifically given, to the extent the property is owned by the transferor at the time the gift takes effect in possession or enjoyment, and all of the following:

(a) Any balance of the purchase price (together with any security agreement) owing from a purchaser to the transferor at the time the gift takes effect in possession or enjoyment by reason of sale of the property.

(b) Any amount of an eminent domain award for the taking of the property unpaid at the time the gift takes effect in possession or enjoyment.

(c) Any proceeds unpaid at the time the gift takes effect in possession or enjoyment on fire or casualty insurance on or other recovery for injury to the property.

(d) Property owned by the transferor at the time the gift takes effect in possession or enjoyment and acquired as a result of foreclosure, or obtained in lieu of foreclosure, of the security interest for a specifically given obligation.

(Amended by Stats. 2002, Ch. 138, Sec. 34. Effective January 1, 2003.)



21134

(a) Except as otherwise provided in this section, if, after the execution of the instrument of gift, specifically given property is sold, or encumbered by a deed of trust, mortgage, or other instrument, by a conservator, by an agent acting within the authority of a durable power of attorney for an incapacitated principal, or by a trustee acting for an incapacitated settlor of a trust established by the settlor as a revocable trust, the transferee of the specific gift has the right to a general pecuniary gift equal to the net sale price of the property unreduced by the payoff of any such encumbrance, or the amount of the unpaid encumbrance on the property as well as the property itself.

(b) Except as otherwise provided in this section, if an eminent domain award for the taking of specifically given property is paid to a conservator, to an agent acting within the authority of a durable power of attorney for an incapacitated principal, or to a trustee acting for an incapacitated settlor of a trust established by the settlor as a revocable trust, or if the proceeds on fire or casualty insurance on, or recovery for injury to, specifically gifted property are paid to a conservator, to an agent acting within the authority of a durable power of attorney for an incapacitated principal, or to a trustee acting for an incapacitated settlor of a trust established by the settlor as a revocable trust, the recipient of the specific gift has the right to a general pecuniary gift equal to the eminent domain award or the insurance proceeds or recovery unreduced by the payoff of any encumbrance placed on the property by the conservator, agent, or trustee, after the execution of the instrument of gift.

(c) For the purpose of the references in this section to a conservator, this section does not apply if, after the sale, mortgage, condemnation, fire, or casualty, or recovery, the conservatorship is terminated and the transferor survives the termination by one year.

(d) For the purpose of the references in this section to an agent acting with the authority of a durable power of attorney for an incapacitated principal, or to a trustee acting for an incapacitated settlor of a trust established by the settlor as a revocable trust, (1) incapacitated principal or incapacitated settlor means a principal or settlor who is an incapacitated person, (2) no adjudication of incapacity before death is necessary, and (3) the acts of an agent within the authority of a durable power of attorney are presumed to be for an incapacitated principal. However, there shall be no presumption of a settlor s incapacity concerning the acts of a trustee.

(e) The right of the transferee of the specific gift under this section shall be reduced by any right the transferee has under Section 21133.

(Amended by Stats. 2012, Ch. 195, Sec. 1. Effective January 1, 2013.)



21135

(a) Property given by a transferor during his or her lifetime to a person is treated as a satisfaction of an at-death transfer to that person in whole or in part only if one of the following conditions is satisfied:

(1) The instrument provides for deduction of the lifetime gift from the at-death transfer.

(2) The transferor declares in a contemporaneous writing that the gift is in satisfaction of the at-death transfer or that its value is to be deducted from the value of the at-death transfer.

(3) The transferee acknowledges in writing that the gift is in satisfaction of the at-death transfer or that its value is to be deducted from the value of the at-death transfer.

(4) The property given is the same property that is the subject of a specific gift to that person.

(b) Subject to subdivision (c), for the purpose of partial satisfaction, property given during lifetime is valued as of the time the transferee came into possession or enjoyment of the property or as of the time of death of the transferor, whichever occurs first.

(c) If the value of the gift is expressed in the contemporaneous writing of the transferor, or in an acknowledgment of the transferee made contemporaneously with the gift, that value is conclusive in the division and distribution of the estate.

(d) If the transferee fails to survive the transferor, the gift is treated as a full or partial satisfaction of the gift, as the case may be, in applying Sections 21110 and 21111 unless the transferor s contemporaneous writing provides otherwise.

(Amended by Stats. 2002, Ch. 138, Sec. 36. Effective January 1, 2003.)



21139

The rules stated in Sections 21133 to 21135, inclusive, are not exhaustive, and nothing in those sections is intended to increase the incidence of ademption under the law of this state.

(Amended by Stats. 2002, Ch. 138, Sec. 40. Effective January 1, 2003.)






CHAPTER 4. Effective Dates

21140

This part applies to all instruments, regardless of when they were executed.

(Amended by Stats. 2002, Ch. 138, Sec. 41. Effective January 1, 2003.)









PART 2. PERPETUITIES

CHAPTER 1. Uniform Statutory Rule Against Perpetuities

ARTICLE 1. General Provisions

21200

This chapter shall be known and may be cited as the Uniform Statutory Rule Against Perpetuities.

(Added by Stats. 1991, Ch. 156, Sec. 24.)



21201

This chapter supersedes the common law rule against perpetuities.

(Added by Stats. 1991, Ch. 156, Sec. 24.)



21202

(a) Except as provided in subdivision (b), this part applies to nonvested property interests and unexercised powers of appointment regardless of whether they were created before, on, or after January 1, 1992.

(b) This part does not apply to any property interest or power of appointment the validity of which has been determined in a judicial proceeding or by a settlement among interested persons.

(Added by Stats. 1991, Ch. 156, Sec. 24.)






ARTICLE 2. Statutory Rule Against Perpetuities

21205

A nonvested property interest is invalid unless one of the following conditions is satisfied:

(a) When the interest is created, it is certain to vest or terminate no later than 21 years after the death of an individual then alive.

(b) The interest either vests or terminates within 90 years after its creation.

(Added by Stats. 1991, Ch. 156, Sec. 24.)



21206

A general power of appointment not presently exercisable because of a condition precedent is invalid unless one of the following conditions is satisfied:

(a) When the power is created, the condition precedent is certain to be satisfied or become impossible to satisfy no later than 21 years after the death of an individual then alive.

(b) The condition precedent either is satisfied or becomes impossible to satisfy within 90 years after its creation.

(Added by Stats. 1991, Ch. 156, Sec. 24.)



21207

A nongeneral power of appointment or a general testamentary power of appointment is invalid unless one of the following conditions is satisfied:

(a) When the power is created, it is certain to be irrevocably exercised or otherwise to terminate no later than 21 years after the death of an individual then alive.

(b) The power is irrevocably exercised or otherwise terminates within 90 years after its creation.

(Added by Stats. 1991, Ch. 156, Sec. 24.)



21208

In determining whether a nonvested property interest or a power of appointment is valid under this article, the possibility that a child will be born to an individual after the individual s death is disregarded.

(Added by Stats. 1991, Ch. 156, Sec. 24.)



21209

(a) If, in measuring a period from the creation of a trust or other property arrangement, language in a governing instrument (1) seeks to disallow the vesting or termination of any interest or trust beyond, (2) seeks to postpone the vesting or termination of any interest or trust until, or (3) seeks to operate in effect in any similar fashion upon, the later of (A) the expiration of a period of time not exceeding 21 years after the death of the survivor of specified lives in being at the creation of the trust or other property arrangement or (B) the expiration of a period of time that exceeds or might exceed 21 years after the death of the survivor of lives in being at the creation of the trust or other property arrangement, that language is inoperative to the extent it produces a period that exceeds 21 years after the death of the survivor of the specified lives.

(b) Notwithstanding Section 21202, this section applies only to governing instruments, including instruments exercising powers of appointment, executed on or after January 1, 1992.

(Added by Stats. 1991, Ch. 156, Sec. 24.)






ARTICLE 3. Time of Creation of Interest

21210

Except as provided in Sections 21211 and 21212, the time of creation of a nonvested property interest or a power of appointment is determined by other applicable statutes or, if none, under general principles of property law.

(Added by Stats. 1991, Ch. 156, Sec. 24.)



21211

For purposes of this chapter:

(a) If there is a person who alone can exercise a power created by a governing instrument to become the unqualified beneficial owner of (1) a nonvested property interest or (2) a property interest subject to a power of appointment described in Section 21206 or 21207, the nonvested property interest or power of appointment is created when the power to become the unqualified beneficial owner terminates.

(b) A joint power with respect to community property held by individuals married to each other is a power exercisable by one person alone.

(Added by Stats. 1991, Ch. 156, Sec. 24.)



21212

For purposes of this chapter, a nonvested property interest or a power of appointment arising from a transfer of property to a previously funded trust or other existing property arrangement is created when the nonvested property interest or power of appointment in the original contribution was created.

(Added by Stats. 1991, Ch. 156, Sec. 24.)






ARTICLE 4. Reformation

21220

On petition of an interested person, a court shall reform a disposition in the manner that most closely approximates the transferor s manifested plan of distribution and is within the 90 years allowed by the applicable provision in Article 2 (commencing with Section 21205), if any of the following conditions is satisfied:

(a) A nonvested property interest or a power of appointment becomes invalid under the statutory rule against perpetuities provided in Article 2 (commencing with Section 21205).

(b) A class gift is not but might become invalid under the statutory rule against perpetuities provided in Article 2 (commencing with Section 21205), and the time has arrived when the share of any class member is to take effect in possession or enjoyment.

(c) A nonvested property interest that is not validated by subdivision (a) of Section 21205 can vest but not within 90 years after its creation.

(Added by Stats. 1991, Ch. 156, Sec. 24.)






ARTICLE 5. Exclusions from Statutory Rule Against Perpetuities

21225

Article 2 (commencing with Section 21205) does not apply to any of the following:

(a) A nonvested property interest or a power of appointment arising out of a nondonative transfer, except a nonvested property interest or a power of appointment arising out of (1) a premarital or postmarital agreement, (2) a separation or divorce settlement, (3) a spouse s election, (4) or a similar arrangement arising out of a prospective, existing, or previous marital relationship between the parties, (5) a contract to make or not to revoke a will or trust, (6) a contract to exercise or not to exercise a power of appointment, (7) a transfer in satisfaction of a duty of support, or (8) a reciprocal transfer.

(b) A fiduciary s power relating to the administration or management of assets, including the power of a fiduciary to sell, lease, or mortgage property, and the power of a fiduciary to determine principal and income.

(c) A power to appoint a fiduciary.

(d) A discretionary power of a trustee to distribute principal before termination of a trust to a beneficiary having an indefeasibly vested interest in the income and principal.

(e) A nonvested property interest held by a charity, government, or governmental agency or subdivision, if the nonvested property interest is preceded by an interest held by another charity, government, or governmental agency or subdivision.

(f) A nonvested property interest in or a power of appointment with respect to a trust or other property arrangement forming part of a pension, profit-sharing, stock bonus, health, disability, death benefit, income deferral, or other current or deferred benefit plan for one or more employees, independent contractors, or their beneficiaries or spouses, to which contributions are made for the purpose of distributing to or for the benefit of the participants or their beneficiaries or spouses the property, income, or principal in the trust or other property arrangement, except a nonvested property interest or a power of appointment that is created by an election of a participant or a beneficiary or spouse.

(g) A property interest, power of appointment, or arrangement that was not subject to the common law rule against perpetuities or is excluded by another statute of this state.

(h) A trust created for the purpose of providing for its beneficiaries under hospital service contracts, group life insurance, group disability insurance, group annuities, or any combination of such insurance, as defined in the Insurance Code.

(Amended by Stats. 1996, Ch. 563, Sec. 33. Effective January 1, 1997.)









CHAPTER 2. Related Provisions

21230

The lives of individuals selected to govern the time of vesting pursuant to Article 2 (commencing with Section 21205) of Chapter 1 may not be so numerous or so situated that evidence of their deaths is likely to be unreasonably difficult to obtain.

(Added by Stats. 1991, Ch. 156, Sec. 24.)



21231

In determining the validity of a nonvested property interest pursuant to Article 2 (commencing with Section 21205) of Chapter 1, an individual described as the spouse of an individual alive at the commencement of the perpetuities period shall be deemed to be an individual alive when the interest is created, whether or not the individual so described was then alive.

(Added by Stats. 1991, Ch. 156, Sec. 24.)









PART 3. NO CONTEST CLAUSE

21310

As used in this part:

(a) Contest means a pleading filed with the court by a beneficiary that would result in a penalty under a no contest clause, if the no contest clause is enforced.

(b) Direct contest means a contest that alleges the invalidity of a protected instrument or one or more of its terms, based on one or more of the following grounds:

(1) Forgery.

(2) Lack of due execution.

(3) Lack of capacity.

(4) Menace, duress, fraud, or undue influence.

(5) Revocation of a will pursuant to Section 6120, revocation of a trust pursuant to Section 15401, or revocation of an instrument other than a will or trust pursuant to the procedure for revocation that is provided by statute or by the instrument.

(6) Disqualification of a beneficiary under Section 6112, 21350, or 21380.

(c) No contest clause means a provision in an otherwise valid instrument that, if enforced, would penalize a beneficiary for filing a pleading in any court.

(d) Pleading means a petition, complaint, cross-complaint, objection, answer, response, or claim.

(e) Protected instrument means all of the following instruments:

(1) The instrument that contains the no contest clause.

(2) An instrument that is in existence on the date that the instrument containing the no contest clause is executed and is expressly identified in the no contest clause, either individually or as part of an identifiable class of instruments, as being governed by the no contest clause.

(Amended by Stats. 2010, Ch. 620, Sec. 5. Effective January 1, 2011.)



21311

(a) A no contest clause shall only be enforced against the following types of contests:

(1) A direct contest that is brought without probable cause.

(2) A pleading to challenge a transfer of property on the grounds that it was not the transferor s property at the time of the transfer. A no contest clause shall only be enforced under this paragraph if the no contest clause expressly provides for that application.

(3) The filing of a creditor s claim or prosecution of an action based on it. A no contest clause shall only be enforced under this paragraph if the no contest clause expressly provides for that application.

(b) For the purposes of this section, probable cause exists if, at the time of filing a contest, the facts known to the contestant would cause a reasonable person to believe that there is a reasonable likelihood that the requested relief will be granted after an opportunity for further investigation or discovery.

(Added by Stats. 2008, Ch. 174, Sec. 2. Effective January 1, 2009. Operative January 1, 2010, by Sec. 3 of Ch. 174.)



21312

In determining the intent of the transferor, a no contest clause shall be strictly construed.

(Added by Stats. 2008, Ch. 174, Sec. 2. Effective January 1, 2009. Operative January 1, 2010, by Sec. 3 of Ch. 174.)



21313

This part is not intended as a complete codification of the law governing enforcement of a no contest clause. The common law governs enforcement of a no contest clause to the extent this part does not apply.

(Added by Stats. 2008, Ch. 174, Sec. 2. Effective January 1, 2009. Operative January 1, 2010, by Sec. 3 of Ch. 174.)



21314

This part applies notwithstanding a contrary provision in the instrument.

(Added by Stats. 2008, Ch. 174, Sec. 2. Effective January 1, 2009. Operative January 1, 2010, by Sec. 3 of Ch. 174.)



21315

(a) This part applies to any instrument, whenever executed, that became irrevocable on or after January 1, 2001.

(b) This part does not apply to an instrument that became irrevocable before January 1, 2001.

(Added by Stats. 2008, Ch. 174, Sec. 2. Effective January 1, 2009. Operative January 1, 2010, by Sec. 3 of Ch. 174.)






PART 3.7. Presumption of Fraud or Undue Influence

CHAPTER 1. Definitions

21360

The definitions in this chapter govern the construction of this part.

(Added by Stats. 2010, Ch. 620, Sec. 7. Effective January 1, 2011.)



21362

(a) Care custodian means a person who provides health or social services to a dependent adult, except that care custodian does not include a person who provided services without remuneration if the person had a personal relationship with the dependent adult (1) at least 90 days before providing those services, (2) at least six months before the dependent adult s death, and (3) before the dependant adult was admitted to hospice care, if the dependent adult was admitted to hospice care. As used in this subdivision, remuneration does not include the donative transfer at issue under this chapter or the reimbursement of expenses.

(b) For the purposes of this section, health and social services means services provided to a dependent adult because of the person s dependent condition, including, but not limited to, the administration of medicine, medical testing, wound care, assistance with hygiene, companionship, housekeeping, shopping, cooking, and assistance with finances.

(Added by Stats. 2010, Ch. 620, Sec. 7. Effective January 1, 2011.)



21364

Cohabitant has the meaning provided in Section 13700 of the Penal Code.

(Added by Stats. 2010, Ch. 620, Sec. 7. Effective January 1, 2011.)



21366

Dependent adult means a person who, at the time of executing the instrument at issue under this part, was a person described in either of the following:

(a) The person was 65 years of age or older and satisfied one or both of the following criteria:

(1) The person was unable to provide properly for his or her personal needs for physical health, food, clothing, or shelter.

(2) Due to one or more deficits in the mental functions listed in paragraphs (1) to (4), inclusive, of subdivision (a) of Section 811, the person had difficulty managing his or her own financial resources or resisting fraud or undue influence.

(b) The person was 18 years of age or older and satisfied one or both of the following criteria:

(1) The person was unable to provide properly for his or her personal needs for physical health, food, clothing, or shelter.

(2) Due to one or more deficits in the mental functions listed in paragraphs (1) to (4), inclusive, of subdivision (a) of Section 811, the person had substantial difficulty managing his or her own financial resources or resisting fraud or undue influence.

(Added by Stats. 2010, Ch. 620, Sec. 7. Effective January 1, 2011.)



21368

Domestic partner has the meaning provided in Section 297 of the Family Code.

(Added by Stats. 2010, Ch. 620, Sec. 7. Effective January 1, 2011.)



21370

Independent attorney means an attorney who has no legal, business, financial, professional, or personal relationship with the beneficiary of a donative transfer at issue under this part, and who would not be appointed as a fiduciary or receive any pecuniary benefit as a result of the operation of the instrument containing the donative transfer at issue under this part.

(Added by Stats. 2010, Ch. 620, Sec. 7. Effective January 1, 2011.)



21374

(a) A person who is related by blood or affinity to a specified person means any of the following persons:

(1) A spouse or domestic partner of the specified person.

(2) A relative within a specified degree of kinship to the specified person or within a specified degree of kinship to the spouse or domestic partner of the specified person.

(3) The spouse or domestic partner of a person described in paragraph (2).

(b) For the purposes of this section, spouse or domestic partner includes a predeceased spouse or predeceased domestic partner.

(c) In determining a relationship under this section, Sections 6406 and 6407, and Chapter 2 (commencing with Section 6450) of Part 2 of Division 6, are applicable.

(Added by Stats. 2010, Ch. 620, Sec. 7. Effective January 1, 2011.)






CHAPTER 2. Operation and Effect of Presumption

21380

(a) A provision of an instrument making a donative transfer to any of the following persons is presumed to be the product of fraud or undue influence:

(1) The person who drafted the instrument.

(2) A person in a fiduciary relationship with the transferor who transcribed the instrument or caused it to be transcribed.

(3) A care custodian of a transferor who is a dependent adult, but only if the instrument was executed during the period in which the care custodian provided services to the transferor, or within 90 days before or after that period.

(4) A person who is related by blood or affinity, within the third degree, to any person described in paragraphs (1) to (3), inclusive.

(5) A cohabitant or employee of any person described in paragraphs (1) to (3), inclusive.

(6) A partner, shareholder, or employee of a law firm in which a person described in paragraph (1) or (2) has an ownership interest.

(b) The presumption created by this section is a presumption affecting the burden of proof. The presumption may be rebutted by proving, by clear and convincing evidence, that the donative transfer was not the product of fraud or undue influence.

(c) Notwithstanding subdivision (b), with respect to a donative transfer to the person who drafted the donative instrument, or to a person who is related to, or associated with, the drafter as described in paragraph (4), (5), or (6) of subdivision (a), the presumption created by this section is conclusive.

(d) If a beneficiary is unsuccessful in rebutting the presumption, the beneficiary shall bear all costs of the proceeding, including reasonable attorney s fees.

(Added by Stats. 2010, Ch. 620, Sec. 7. Effective January 1, 2011.)



21382

Section 21380 does not apply to any of the following instruments or transfers:

(a) A donative transfer to a person who is related by blood or affinity, within the fourth degree, to the transferor or is the cohabitant of the transferor.

(b) An instrument that is drafted or transcribed by a person who is related by blood or affinity, within the fourth degree, to the transferor or is the cohabitant of the transferor.

(c) An instrument that is approved pursuant to an order under Article 10 (commencing with Section 2580) of Chapter 6 of Part 4 of Division 4, after full disclosure of the relationships of the persons involved.

(d) A donative transfer to a federal, state, or local public entity, an entity that qualifies for an exemption from taxation under Section 501(c)(3) or 501(c)(19) of the Internal Revenue Code, or a trust holding the transferred property for the entity.

(e) A donative transfer of property valued at five thousand dollars ($5,000) or less, if the total value of the transferor s estate equals or exceeds the amount stated in Section 13100.

(f) An instrument executed outside of California by a transferor who was not a resident of California when the instrument was executed.

(Added by Stats. 2010, Ch. 620, Sec. 7. Effective January 1, 2011.)



21384

(a) A gift is not subject to Section 21380 if the instrument is reviewed by an independent attorney who counsels the transferor, out of the presence of any heir or proposed beneficiary, about the nature and consequences of the intended transfer, including the effect of the intended transfer on the transferor s heirs and on any beneficiary of a prior donative instrument, attempts to determine if the intended transfer is the result of fraud or undue influence, and signs and delivers to the transferor an original certificate in substantially the following form:

CERTIFICATE OF INDEPENDENT REVIEW

I, , have reviewed

(attorney s name)

and have counseled the transferor,

(name of instrument)

, on the nature and consequences of any

(name of transferor)

transfers of property to

(name of person described in Section 21380 of the Probate Code)

that would be made by the instrument.

I am an independent attorney as defined in Section 21370 of the Probate Code and am in a position to advise the transferor independently, impartially, and confidentially as to the consequences of the transfer.

On the basis of this counsel, I conclude that the transfers to

(name of person described in Section 21380 of the Probate Code)

be made by the instrument are not the product of fraud or undue influence.

(Name of Attorney)

(Date)

(b) An attorney whose written engagement, signed by the transferor, is expressly limited solely to compliance with the requirements of this section, shall not be considered to otherwise represent the transferor as a client.

(c) An attorney who drafts an instrument can review and certify the same instrument pursuant to this section, but only as to a gift to a care custodian. In all other circumstances, an attorney who drafts an instrument may not review and certify the instrument.

(d) If the certificate is prepared by an attorney other than the attorney who drafted the instrument that is under review, a copy of the signed certification shall be provided to the drafting attorney.

(Added by Stats. 2010, Ch. 620, Sec. 7. Effective January 1, 2011.)



21386

If a gift fails under this part, the instrument making the gift shall operate as if the beneficiary had predeceased the transferor without spouse, domestic partner, or issue.

(Added by Stats. 2010, Ch. 620, Sec. 7. Effective January 1, 2011.)



21388

(a) A person is not liable for transferring property pursuant to an instrument that is subject to the presumption created under this part, unless the person is served with notice, prior to transferring the property, that the instrument has been contested under this part.

(b) A person who is served with notice that an instrument has been contested under this part is not liable for failing to transfer property pursuant to the instrument, unless the person is served with notice that the validity of the transfer has been conclusively determined by a court.

(Added by Stats. 2010, Ch. 620, Sec. 7. Effective January 1, 2011.)



21390

This part applies notwithstanding a contrary provision in an instrument.

(Added by Stats. 2010, Ch. 620, Sec. 7. Effective January 1, 2011.)



21392

(a) This part shall apply to instruments that become irrevocable on or after January 1, 2011. For the purposes of this section, an instrument that is otherwise revocable or amendable shall be deemed to be irrevocable if, on or after January 1, 2011, the transferor by reason of incapacity was unable to change the disposition of the transferor s property and did not regain capacity before the date of the transferor s death.

(b) It is the intent of the Legislature that this part supplement the common law on undue influence, without superseding or interfering in the operation of that law. Nothing in this part precludes an action to contest a donative transfer under the common law or under any other applicable law. This subdivision is declarative of existing law.

(Added by Stats. 2010, Ch. 620, Sec. 7. Effective January 1, 2011.)









PART 4. ABATEMENT

21400

Notwithstanding any other provision of this part, if the instrument provides for abatement, or if the transferor s plan or if the purpose of the transfer would be defeated by abatement as provided in this part, the shares of beneficiaries abate as is necessary to effectuate the instrument, plan, or purpose.

(Enacted by Stats. 1990, Ch. 79.)



21401

Except as provided in Sections 21612 (omitted spouse) and 21623 (omitted children) and in Division 10 (commencing with Section 20100) (proration of taxes), shares of beneficiaries abate as provided in this part for all purposes, including payment of the debts, expenses, and charges specified in Section 11420, satisfaction of gifts, and payment of expenses on specifically devised property pursuant to Section 12002, and without any priority as between real and personal property.

(Amended by Stats. 2003, Ch. 32, Sec. 15. Effective January 1, 2004.)



21402

(a) Shares of beneficiaries abate in the following order:

(1) Property not disposed of by the instrument.

(2) Residuary gifts.

(3) General gifts to persons other than the transferor s relatives.

(4) General gifts to the transferor s relatives.

(5) Specific gifts to persons other than the transferor s relatives.

(6) Specific gifts to the transferor s relatives.

(b) For purposes of this section, a relative of the transferor is a person to whom property would pass from the transferor under Section 6401 or 6402 (intestate succession) if the transferor died intestate and there were no other person having priority.

(Enacted by Stats. 1990, Ch. 79.)



21403

(a) Subject to subdivision (b), shares of beneficiaries abate pro rata within each class specified in Section 21402.

(b) Gifts of annuities and demonstrative gifts are treated as specific gifts to the extent they are satisfied out of the fund or property specified in the gift and as general gifts to the extent they are satisfied out of property other than the fund or property specified in the gift.

(Enacted by Stats. 1990, Ch. 79.)



21404

If an instrument requires property that is the subject of a specific gift to be exonerated from a mortgage, deed of trust, or other lien, a specific gift of other property does not abate for the purpose of exonerating the encumbered property.

(Enacted by Stats. 1990, Ch. 79.)



21405

(a) In any case in which there is abatement when a distribution is made during estate administration, the court shall fix the amount each distributee must contribute for abatement. The personal representative shall reduce the distributee s share by that amount.

(b) If a specific gift must be abated, the beneficiary of the specific gift may satisfy the contribution for abatement out of the beneficiary s property other than the property that is the subject of the specific gift.

(Enacted by Stats. 1990, Ch. 79.)



21406

(a) This part does not apply to a gift made before July 1, 1989. In the case of a gift made before July 1, 1989, the law that would have applied had this part not been enacted shall apply.

(b) For purposes of this section a gift by will is made on the date of the decedent s death.

(Enacted by Stats. 1990, Ch. 79.)






PART 5. COMPLIANCE WITH INTERNAL REVENUE CODE

CHAPTER 1. General Provisions

21500

As used in this part, Internal Revenue Code means the Internal Revenue Code of 1986, as amended from time to time. A reference to a provision of the Internal Revenue Code includes any subsequent provision of law enacted in its place.

(Enacted by Stats. 1990, Ch. 79.)



21501

(a) This part applies to a distribution made on or after January 1, 1988, whether the transferor died before, on, or after that date.

(b) A distribution made on or after January 1, 1983, and before January 1, 1988, is governed by the applicable law in effect before January 1, 1988.

(Enacted by Stats. 1990, Ch. 79.)



21502

(a) This part does not apply to an instrument the terms of which expressly or by necessary implication make this part inapplicable.

(b) By an appropriate statement made in an instrument, the transferor may incorporate by reference any or all of the provisions of this part. The effect of incorporating a provision of this part in an instrument is to make the incorporated provision a part of the instrument as though the language of the incorporated provision were set forth verbatim in the instrument. Unless an instrument incorporating a provision of this part provides otherwise, the instrument automatically incorporates the provision s amendments.

(Enacted by Stats. 1990, Ch. 79.)



21503

(a) If an instrument includes a formula intended to eliminate the federal estate tax, the formula shall be applied to eliminate or to reduce to the maximum extent possible the federal estate tax.

(b) If an instrument includes a formula that refers to a maximum fraction or amount that will not result in a federal estate tax, the formula shall be construed to refer to the maximum fraction or amount that will not result in or increase the federal estate tax.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 2. Marital Deduction Gifts

21520

As used in this chapter:

(a) Marital deduction means the federal estate tax deduction allowed for transfers under Section 2056 of the Internal Revenue Code or the federal gift tax deduction allowed for transfers under Section 2523 of the Internal Revenue Code.

(b) Marital deduction gift means a transfer of property that is intended to qualify for the marital deduction.

(Enacted by Stats. 1990, Ch. 79.)



21521

Sections 21524 and 21526 do not apply to a trust that qualifies for the marital deduction under Section 20.2056(e)-2(b) of the Code of Federal Regulations (commonly referred to as the estate trust ).

(Enacted by Stats. 1990, Ch. 79.)



21522

If an instrument contains a marital deduction gift:

(a) The provisions of the instrument, including any power, duty, or discretionary authority given to a fiduciary, shall be construed to comply with the marital deduction provisions of the Internal Revenue Code.

(b) The fiduciary shall not take any action or have any power that impairs the deduction as applied to the marital deduction gift.

(c) The marital deduction gift may be satisfied only with property that qualifies for the marital deduction.

(Enacted by Stats. 1990, Ch. 79.)



21523

(a) The Economic Recovery Tax Act of 1981 was enacted August 13, 1981. This section applies to an instrument executed before September 12, 1981 (before 30 days after enactment of the Economic Recovery Tax Act of 1981).

(b) If an instrument described in subdivision (a) indicates the transferor s intention to make a gift that will provide the maximum allowable marital deduction, the instrument passes to the recipient an amount equal to the maximum amount of the marital deduction that would have been allowed as of the date of the gift under federal law as it existed before enactment of the Economic Recovery Tax Act of 1981, with adjustments for the following, if applicable:

(1) The provisions of Section 2056(c)(1)(B) and (C) of the Internal Revenue Code in effect immediately before enactment of the Economic Recovery Tax Act of 1981.

(2) To reduce the amount passing under the gift by the final federal estate tax values of any other property that passes under or outside of the instrument and qualifies for the marital deduction. This subdivision does not apply to qualified terminable interest property under Section 2056(b)(7) of the Internal Revenue Code.

(Enacted by Stats. 1990, Ch. 79.)



21524

If a marital deduction gift is made in trust, in addition to the other provisions of this chapter, each of the following provisions also applies to the marital deduction trust:

(a) The transferor s spouse is the only beneficiary of income or principal of the marital deduction property as long as the spouse is alive. Nothing in this subdivision precludes exercise by the transferor s spouse of a power of appointment included in a trust that qualifies as a general power of appointment marital deduction trust.

(b) Subject to subdivision (d), the transferor s spouse is entitled to all of the income of the marital deduction property not less frequently than annually, as long as the spouse is alive.

(c) The transferor s spouse has the right to require that the trustee of the trust make unproductive marital deduction property productive or to convert it into productive property within a reasonable time.

(d) Notwithstanding Section 16347, in the case of qualified terminable interest property under Section 2056(b)(7) or Section 2523(f) of the Internal Revenue Code, on termination of the interest of the transferor s spouse in the trust all of the remaining accrued or undistributed income shall pass to the estate of the transferor s spouse, unless the instrument provides a different disposition that qualifies for the marital deduction.

(Amended by Stats. 1999, Ch. 145, Sec. 7. Effective January 1, 2000.)



21525

(a) If an instrument that makes a marital deduction gift includes a condition that the transferor s spouse survive the transferor by a period that exceeds or may exceed six months, other than a condition described in subdivision (b), the condition shall be limited to six months as applied to the marital deduction gift.

(b) If an instrument that makes a marital deduction gift includes a condition that the transferor s spouse survive a common disaster that results in the death of the transferor, the condition shall be limited to the time of the final audit of the federal estate tax return for the transferor s estate, if any, as applied to the marital deduction gift.

(c) The amendment of subdivision (a) made by Chapter 113 of the Statutes of 1988 is declaratory of, and not a change in, either existing law or former Section 1036 (repealed by Chapter 923 of the Statutes of 1987).

(Enacted by Stats. 1990, Ch. 79.)



21526

A fiduciary is not liable for a good faith decision to make any election, or not to make any election, referred to in Section 2056(b)(7) or Section 2523(f) of the Internal Revenue Code.

(Enacted by Stats. 1990, Ch. 79.)






CHAPTER 3. Charitable Gifts

21540

If an instrument indicates the transferor s intention to comply with the Internal Revenue Code requirements for a charitable remainder unitrust or a charitable remainder annuity trust as each is defined in Section 664 of the Internal Revenue Code, the provisions of the instrument, including any power, duty, or discretionary authority given to a fiduciary, shall be construed to comply with the charitable deduction provisions of Section 2055 or Section 2522 of the Internal Revenue Code and the charitable remainder trust provisions of Section 664 of the Internal Revenue Code in order to conform to that intent. In no event shall the fiduciary take an action or have a power that impairs the charitable deduction. The provisions of the instrument may be augmented in any manner consistent with Section 2055(e) or Section 2522(c) of the Internal Revenue Code on a petition provided for in Section 17200.

(Enacted by Stats. 1990, Ch. 79.)



21541

If an instrument indicates the transferor s intention to comply with the requirements for a charitable lead trust as described in Section 170(f)(2)(B) and Section 2055(e)(2) or Section 2522(c)(2) of the Internal Revenue Code, the provisions of the instrument, including any power, duty, or discretionary authority given to a fiduciary, shall be construed to comply with the provisions of that section in order to conform to that intent. In no event shall the fiduciary take any action or have any power that impairs the charitable deduction. The provisions of the instrument may be augmented in any manner consistent with that intent upon a petition provided for in Section 17200.

(Enacted by Stats. 1990, Ch. 79.)









PART 6. FAMILY PROTECTION: OMITTED SPOUSES AND CHILDREN

CHAPTER 1. General Provisions

21600

This part shall apply to property passing by will through a decedent s estate or by a trust, as defined in Section 82, that becomes irrevocable only on the death of the settlor.

(Added by Stats. 1997, Ch. 724, Sec. 34. Effective January 1, 1998.)



21601

(a) For purposes of this part, decedent s testamentary instruments means the decedent s will or revocable trust.

(b) Estate as used in this part shall include a decedent s probate estate and all property held in any revocable trust that becomes irrevocable on the death of the decedent.

(Added by Stats. 1997, Ch. 724, Sec. 34. Effective January 1, 1998.)






CHAPTER 2. Omitted Spouses

21610

Except as provided in Section 21611, if a decedent fails to provide in a testamentary instrument for the decedent s surviving spouse who married the decedent after the execution of all of the decedent s testamentary instruments, the omitted spouse shall receive a share in the decedent s estate, consisting of the following property in said estate:

(a) The one-half of the community property that belongs to the decedent under Section 100.

(b) The one-half of the quasi-community property that belongs to the decedent under Section 101.

(c) A share of the separate property of the decedent equal in value to that which the spouse would have received if the decedent had died without having executed a testamentary instrument, but in no event is the share to be more than one-half the value of the separate property in the estate.

(Added by Stats. 1997, Ch. 724, Sec. 34. Effective January 1, 1998.)



21611

The spouse shall not receive a share of the estate under Section 21610 if any of the following is established:

(a) The decedent s failure to provide for the spouse in the decedent s testamentary instruments was intentional and that intention appears from the testamentary instruments.

(b) The decedent provided for the spouse by transfer outside of the estate passing by the decedent s testamentary instruments and the intention that the transfer be in lieu of a provision in said instruments is shown by statements of the decedent or from the amount of the transfer or by other evidence.

(c) The spouse made a valid agreement waiving the right to share in the decedent s estate.

(Added by Stats. 1997, Ch. 724, Sec. 34. Effective January 1, 1998.)



21612

(a) Except as provided in subdivision (b), in satisfying a share provided by this chapter:

(1) The share will first be taken from the decedent s estate not disposed of by will or trust, if any.

(2) If that is not sufficient, so much as may be necessary to satisfy the share shall be taken from all beneficiaries of decedent s testamentary instruments in proportion to the value they may respectively receive. The proportion of each beneficiary s share that may be taken pursuant to this subdivision shall be determined based on values as of the date of the decedent s death.

(b) If the obvious intention of the decedent in relation to some specific gift or devise or other provision of a testamentary instrument would be defeated by the application of subdivision (a), the specific devise or gift or provision may be exempted from the apportionment under subdivision (a), and a different apportionment, consistent with the intention of the decedent, may be adopted.

(Added by renumbering Section 26112 by Stats. 2003, Ch. 32, Sec. 17. Effective January 1, 2004.)






CHAPTER 3. Omitted Children

21620

Except as provided in Section 21621, if a decedent fails to provide in a testamentary instrument for a child of decedent born or adopted after the execution of all of the decedent s testamentary instruments, the omitted child shall receive a share in the decedent s estate equal in value to that which the child would have received if the decedent had died without having executed any testamentary instrument.

(Added by Stats. 1997, Ch. 724, Sec. 34. Effective January 1, 1998.)



21621

A child shall not receive a share of the estate under Section 21620 if any of the following is established:

(a) The decedent s failure to provide for the child in the decedent s testamentary instruments was intentional and that intention appears from the testamentary instruments.

(b) The decedent had one or more children and devised or otherwise directed the disposition of substantially all the estate to the other parent of the omitted child.

(c) The decedent provided for the child by transfer outside of the estate passing by the decedent s testamentary instruments and the intention that the transfer be in lieu of a provision in said instruments is show by statements of the decedent or from the amount of the transfer or by other evidence.

(Added by Stats. 1997, Ch. 724, Sec. 34. Effective January 1, 1998.)



21622

If, at the time of the execution of all of decedent s testamentary instruments effective at the time of decedent s death, the decedent failed to provide for a living child solely because the decedent believed the child to be dead or was unaware of the birth of the child, the child shall receive a share in the estate equal in value to that which the child would have received if the decedent had died without having executed any testamentary instruments.

(Added by Stats. 1997, Ch. 724, Sec. 34. Effective January 1, 1998.)



21623

(a) Except as provided in subdivision (b), in satisfying a share provided by this chapter:

(1) The share will first be taken from the decedent s estate not disposed of by will or trust, if any.

(2) If that is not sufficient, so much as may be necessary to satisfy the share shall be taken from all beneficiaries of decedent s testamentary instruments in proportion to the value they may respectively receive. The proportion of each beneficiary s share that may be taken pursuant to this subdivision shall be determined based on values as of the date of the decedent s death.

(b) If the obvious intention of the decedent in relation to some specific gift or devise or other provision of a testamentary instrument would be defeated by the application of subdivision (a), the specific devise or gift or provision of a testamentary instrument may be exempted from the apportionment under subdivision (a), and a different apportionment, consistent with the intention of the decedent, may be adopted.

(Amended by Stats. 2003, Ch. 32, Sec. 16. Effective January 1, 2004.)






CHAPTER 4. Applicability

21630

This part does not apply if the decedent died before January 1, 1998. The law applicable prior to January 1, 1998, applies if the decedent died before January 1, 1998.

(Added by Stats. 1997, Ch. 724, Sec. 34. Effective January 1, 1998.)









PART 7. CONTRACTS REGARDING TESTAMENTARY OR INTESTATE SUCCESSION

21700

(a) A contract to make a will or devise or other instrument, or not to revoke a will or devise or other instrument, or to die intestate, if made after the effective date of this statute, can be established only by one of the following:

(1) Provisions of a will or other instrument stating the material provisions of the contract.

(2) An expressed reference in a will or other instrument to a contract and extrinsic evidence proving the terms of the contract.

(3) A writing signed by the decedent evidencing the contract.

(4) Clear and convincing evidence of an agreement between the decedent and the claimant or a promise by the decedent to the claimant that is enforceable in equity.

(5) Clear and convincing evidence of an agreement between the decedent and another person for the benefit of the claimant or a promise by the decedent to another person for the benefit of the claimant that is enforceable in equity.

(b) The execution of a joint will or mutual wills does not create a presumption of a contract not to revoke the will or wills.

(c) A contract to make a will or devise or other instrument, or not to revoke a will or devise or other instrument, or to die intestate, if made prior to the effective date of this section, shall be construed under the law applicable to the contract prior to the effective date of this section.

(Added by Stats. 2000, Ch. 17, Sec. 8. Effective January 1, 2001.)












Public Contract Code - PCC

DIVISION 1. PURPOSE AND PRELIMINARY MATTERS

100

The Legislature finds and declares that placing all public contract law in one code will make that law clearer and easier to find. Further, it is the intent of the Legislature in enacting this code to achieve the following objectives:

(a) To clarify the law with respect to competitive bidding requirements.

(b) To ensure full compliance with competitive bidding statutes as a means of protecting the public from misuse of public funds.

(c) To provide all qualified bidders with a fair opportunity to enter the bidding process, thereby stimulating competition in a manner conducive to sound fiscal practices.

(d) To eliminate favoritism, fraud, and corruption in the awarding of public contracts.

(Amended by Stats. 1990, Ch. 485, Sec. 2.)



101

California public contract law should be efficient and the product of the best of modern practice and research.

(Added by Stats. 1984, Ch. 42, Sec. 1.)



102

To encourage competition for public contracts and to aid public officials in the efficient administration of public contracting, to the maximum extent possible, for similar work performed for similar agencies, California s public contract law should be uniform.

(Added by Stats. 1984, Ch. 42, Sec. 1.)






DIVISION 2. GENERAL PROVISIONS

PART 1. ADMINISTRATIVE PROVISIONS

CHAPTER 1. Definitions

1100

Public entity, as used in this part, means the state, county, city, city and county, district, public authority, public agency, municipal corporation, or any other political subdivision or public corporation in the state.

(Added by Stats. 1982, Ch. 1120, Sec. 3.)



1100.7

This code is the basis of contracts between most public entities in this state and their contractors and subcontractors. With regard to charter cities, this code applies in the absence of an express exemption or a city charter provision or ordinance that conflicts with the relevant provision of this code.

(Added by Stats. 2001, Ch. 832, Sec. 1. Effective January 1, 2002.)



1101

Public works contract, as used in this part, means an agreement for the erection, construction, alteration, repair, or improvement of any public structure, building, road, or other public improvement of any kind.

(Added by Stats. 1982, Ch. 1120, Sec. 3.)



1102

Emergency, as used in this code, means a sudden, unexpected occurrence that poses a clear and imminent danger, requiring immediate action to prevent or mitigate the loss or impairment of life, health, property, or essential public services.

(Added by Stats. 1994, Ch. 803, Sec. 1. Effective January 1, 1995.)



1103

Responsible bidder, as used in this part, means a bidder who has demonstrated the attribute of trustworthiness, as well as quality, fitness, capacity, and experience to satisfactorily perform the public works contract.

The Legislature finds and declares that this section is declaratory of existing law.

(Added by Stats. 1999, Ch. 972, Sec. 2. Effective January 1, 2000.)



1104

No local public entity, charter city, or charter county shall require a bidder to assume responsibility for the completeness and accuracy of architectural or engineering plans and specifications on public works projects, except on clearly designated design build projects. Nothing in this section shall be construed to prohibit a local public entity, charter city, or charter county from requiring a bidder to review architectural or engineering plans and specifications prior to submission of a bid, and report any errors and omissions noted by the contractor to the architect or owner. The review by the contractor shall be confined to the contractor s capacity as a contractor, and not as a licensed design professional.

(Added by Stats. 1999, Ch. 875, Sec. 1. Effective January 1, 2000.)






CHAPTER 1.6. Electronic Transmissions

1600

Notwithstanding any other provision of law, counties, a city and county, and state agencies may enter into and make payment on contracts by way of electronic transmission, including, but not limited to, the issuance of solicitation documents, and the receipt of responses thereto.

(Amended by Stats. 1998, Ch. 876, Sec. 15. Effective January 1, 1999.)



1601

(a) Any public entity may adopt methods and procedures to do any of the following:

(1) Receive bids on public works or other contracts over the Internet, but only if no bid can be opened before the bid deadline and all bids can be verified as authentic.

(2) Receive supporting materials submitted pursuant to a public works contract over the Internet. For purposes of this section, supporting materials includes, but is not limited to, payment requests, shop drawings, schedules, notices of claims, and certified payrolls.

(b) If a public entity allows or requires bids or supporting materials to be submitted over the Internet pursuant to this section, the public entity shall provide an electronic receipt to the contractor showing the date and time the submission was received. The public entity shall provide the electronic receipt to the contractor either by immediate transmission to the contractor or by providing the contractor access to an electronic file online that contains this information and that can be viewed and printed by the contractor.

(Amended by Stats. 2007, Ch. 427, Sec. 1. Effective January 1, 2008.)






CHAPTER 2. Responsive Bidders

2000

(a) Notwithstanding any other provision of law requiring a local agency to award contracts to the lowest responsible bidder, any local agency may require that a contract be awarded to the lowest responsible bidder who also does either of the following:

(1) Meets goals and requirements established by the local agency relating to participation in the contract by minority business enterprises and women business enterprises. If the bidder does not meet the goals and requirements established by the local agency for that participation, the local agency shall evaluate the good faith effort of the bidder to comply with those goals and requirements as provided in paragraph (2).

(2) Makes a good faith effort, in accordance with the criteria established pursuant to subdivision (b), prior to the time bids are opened, to comply with the goals and requirements established by the local agency relating to participation in the contract by minority or women business enterprises.

(b) (1) The bidder attended any presolicitation or prebid meetings that were scheduled by the local agency to inform all bidders of the minority and women business enterprise program requirements for the project for which the contract will be awarded. A local agency may waive this requirement if it determines that the bidder is informed as to those program requirements.

(2) The bidder identified and selected specific items of the project for which the contract will be awarded to be performed by minority or women business enterprises to provide an opportunity for participation by those enterprises.

(3) The bidder advertised, not less than 10 calendar days before the date the bids are opened, in one or more daily or weekly newspapers, trade association publications, minority or trade oriented publications, trade journals, or other media, specified by the local agency for minority or women business enterprises that are interested in participating in the project. This paragraph applies only if the local agency gave public notice of the project not less than 15 calendar days prior to the date the bids are opened.

(4) The bidder provided written notice of his or her interest in bidding on the contract to the number of minority or women business enterprises required to be notified by the project specifications not less than 10 calendar days prior to the opening of bids. To the extent possible, the local agency shall make available to the bidder not less than 15 calendar days prior to the date the bids are opened a list or a source of lists of enterprises which are certified by the local agency as minority or women business enterprises. If the local agency does not provide that list or source of lists to the bidder, the bidder may utilize the list of certified minority or women business enterprises prepared by the Department of Transportation pursuant to Section 14030.5 of the Government Code for this purpose.

(5) The bidder followed up initial solicitations of interest by contacting the enterprises to determine with certainty whether the enterprises were interested in performing specific items of the project.

(6) The bidder provided interested minority and women business enterprises with information about the plans, specifications, and requirements for the selected subcontracting or material supply work.

(7) The bidder requested assistance from minority and women community organizations; minority and women contractor groups; local, state, or federal minority and women business assistance offices; or other organizations that provide assistance in the recruitment and placement of minority or women business enterprises, if any are available.

(8) The bidder negotiated in good faith with the minority or women business enterprises, and did not unjustifiably reject as unsatisfactory bids prepared by any minority or women business enterprises, as determined by the local agency.

(9) Where applicable, the bidder advised and made efforts to assist interested minority and women business enterprises in obtaining bonds, lines of credit, or insurance required by the local agency or contractor.

(10) The bidder s efforts to obtain minority and women business enterprise participation could reasonably be expected by the local agency to produce a level of participation sufficient to meet the goals and requirements of the local agency.

(c) The performance by a bidder of all of the criteria specified in subdivision (b) shall create a rebuttable presumption, affecting the burden of producing evidence, that a bidder has made a good faith effort to comply with the goals and requirements relating to participation by minority and women business enterprises established pursuant to subdivision (a).

(d) Local agency, as used in this section, means a county or city, whether general law or chartered, city and county, school district, or other district. District, as used in this section, means an agency of the state, formed pursuant to general law or special act, for the local performance of governmental or proprietary functions within limited boundaries.

(e) Minority or women business enterprise, as used in this section, means a business enterprise that meets both of the following criteria:

(1) A business that is at least 51 percent owned by one or more minority persons or women or, in the case of any business whose stock is publicly held, at least 51 percent of the stock is owned by one or more minority persons or women.

(2) A business whose management and daily business operations are controlled by one or more minority persons or women.

(f) Minority person, for purposes of this section, means Black Americans, Hispanic Americans, Native Americans (including American Indians, Eskimos, Aleuts, and Native Hawaiians), Asian-Pacific Americans (including persons whose origins are from Japan, China, the Philippines, Vietnam, Korea, Samoa, Guam, the United States Trust Territories of the Pacific, Northern Marianas, Laos, Cambodia, and Taiwan), or any other group of natural persons identified as minorities in the project specifications by the local agency.

(g) This section does not apply to any of the following:

(1) Any contract, funded in whole or in part by the federal government, to the extent of any conflict between the requirements imposed by this section and any requirements imposed by the federal government relating to participation in a contract by a minority or women business enterprise as a condition of receipt of the federal funds.

(2) The San Francisco Bay Area Rapid Transit District, the Los Angeles County Transportation Commission, or any other local agency that has authority to facilitate the participation of minority or women business enterprises substantially similar to the authority granted to the San Francisco Bay Area Rapid Transit District pursuant to Section 20229 of this code or the Los Angeles County Transportation Commission pursuant to Section 130239 of the Public Utilities Code.

(Amended by Stats. 1988, Ch. 538, Sec. 1.)



2001

(a) Any local agency, as defined in subdivision (d) of Section 2000, that requires that contracts be awarded to the lowest responsible bidder meeting, or making a good faith effort to meet, participation goals for minority, women, or disabled veteran business enterprises shall provide in the general conditions under which bids will be received, that any person making a bid or offer to perform a contract shall, in his or her bid or offer, set forth the following information:

(1) The name and the location of the place of business of each subcontractor certified as a minority, women, or disabled veteran business enterprise who will perform work or labor or render service to the prime contractor in connection with the performance of the contract and who will be used by the prime contractor to fulfill minority, women, and disabled veteran business enterprise participation goals.

(2) The portion of work that will be done by each subcontractor under paragraph (1). The prime contractor shall list only one subcontractor for each portion of work as is defined by the prime contractor in his or her bid or offer.

(b) The Subletting and Subcontracting Fair Practices Act (Chapter 4 (commencing with Section 4100) shall apply to the information required by subdivision (a) relating to subcontractors certified as minority, women, or disabled veteran business enterprises.

(c) For purposes of this section, subcontractor and prime contractor shall have the same meaning as those terms are defined in Section 4113.

(d) As used in this section, contract does not include a contract negotiated pursuant to Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code.

(Added by Stats. 1993, Ch. 1032, Sec. 4. Effective January 1, 1994.)



2002

(a) Notwithstanding any other provision of law requiring a local agency to award contracts to the lowest responsible bidder, any local agency may do any of the following in facilitating contract awards to small businesses:

(1) Provide for a small business preference in construction, the procurement of goods, or the delivery of services where responsibility and quality are equal. The preference to a small business shall be up to 5 percent of the lowest responsible bidder meeting specifications.

(2) Establish a subcontracting participation goal for small businesses on contracts and grant a preference, up to a maximum of 5 percent, to those bidders who meet the goal.

(3) Require bidders to make good faith efforts to meet a subcontracting participation goal for small business contracts. Bidders that fail to meet the goal shall demonstrate that they made good faith efforts to utilize small business contractors.

(4) Set additional guidelines for local preference purposes.

(b) The term small business, as used in this section, shall be defined by each local agency.

(c) Notwithstanding subdivision (b), small business shall include a small business enterprise certified pursuant to Article 1 (commencing with Section 14835) of Chapter 6.5 of Part 5.5 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2012, Ch. 114, Sec. 2. Effective January 1, 2013.)






CHAPTER 2.5. Certification of Minority and Women Business Enterprises

2050

It is the intent of the Legislature that any awarding department shall accept for purposes of public contract work any state or local agency certification for minority, women, and disadvantaged business enterprises if that certification meets the certification criteria contained in Part 23 of Title 49 of the Code of Federal Regulations. It is also the intent of the Legislature that definitions for minority and women business enterprises, as specified in subdivisions (e) and (f) of Section 10115.1, shall constitute a clarification of, rather than a change in, existing law.

(Added by Stats. 1992, Ch. 1329, Sec. 2. Effective January 1, 1993.)



2051

As used in this chapter, the following definitions apply:

(a) Awarding department means any state agency, department, governmental entity, including the California State University, or officer or entity empowered by law to enter into contracts on behalf of the State of California.

(b) Department means the Department of Transportation.

(c) Minority, for purposes of this section, means a citizen or lawful permanent resident of the United States who is an ethnic person of color and who is: Black (a person having origins in any of the Black racial groups of Africa); Hispanic (a person of Mexican, Puerto Rican, Cuban, Central or South American, or other Spanish or Portuguese culture or origin regardless of race); Native American (an American Indian, Eskimo, Aleut, or Native Hawaiian); Pacific-Asian (a person whose origins are from Japan, China, Taiwan, Korea, Vietnam, Laos, Cambodia, the Philippines, Samoa, Guam, or the United States Trust Territories of the Pacific or including the Northern Marianas); Asian-Indian (a person whose origins are from India, Pakistan, or Bangladesh); or any other group of natural persons identified as minorities in the respective project specifications of an awarding department or participating local agency.

(d) Minority business enterprise means a business concern that meets all of the following criteria:

(1) The business is at least 51 percent owned by one or more minorities or, in the case of any business whose stock is publicly held, at least 51 percent of the stock is owned by one or more minorities.

(2) A business whose management and daily operations are controlled by one or more minorities who own the business.

(3) A business concern with its home office located in the United States which is not a branch or subsidiary of a foreign corporation, firm, or other business.

(e) Women business enterprise means a business concern that meets all of the following criteria:

(1) The business is at least 51 percent owned by one or more women or, in the case of any business whose stock is publicly held, at least 51 percent of the stock is owned by one or more women.

(2) A business whose management and daily operations are controlled by one or more women who own the business.

(3) A business concern with its home office located in the United States which is not a branch or subsidiary of a foreign corporation, firm, or other business.

(f) A disadvantaged business enterprise means a business concern that is all of the following:

(1) A disadvantaged business as that term is used in Section 23.62 of Title 49 of the Code of Federal Regulations.

(2) An individual proprietorship, partnership, corporation, or joint venture.

(3) Organized for profit, with a place of business located in the United States and which makes a significant contribution to the United States economy through payment of taxes or use of American products, materials, or labor.

(g) Participating state or local agency means any state or local agency that elects to participate in the certification process pursuant to this chapter. For purposes of this subdivision, the following definitions apply:

(1) State agency means any department, division, board, bureau, commission, or agency of the executive branch of government.

(2) Local agency means a county or city, whether general law or chartered, city and county, school district, or other district.

(3) District means an agency of the state, formed pursuant to general law or special act, for the local performance of governmental or proprietary functions within limited boundaries.

(Amended by Stats. 1994, Ch. 846, Sec. 1. Effective January 1, 1995.)



2052

(a) All awarding departments and local agencies shall accept a certification by any participating state agency whose certification criteria complies with Part 23 of Title 49 of the Code of Federal Regulations. All awarding departments shall, and local agencies may, accept a certification by any participating local agency whose certification criteria complies with Part 23. Those participating state or local agency certifications shall be deemed sufficient to qualify minority, women, and disadvantaged business enterprises for purposes of contracts that are fully or partially funded by the federal government, contracts fully or partially funded by all state agencies, and contracts fully or partially funded by all local agencies, as defined in Part 3 (commencing with Section 20100).

(b) All awarding departments and local agencies shall accept the certification of a minority, women, or disadvantaged business enterprise made by a participating state agency as valid status of that enterprise, with respect to the identities of the persons certified as having ownership and control of the business enterprise, when awarding contracts to minority, women, and disadvantaged business enterprises. All awarding departments shall, and local agencies may, accept this certification when made by a participating local agency. No awarding department shall require a business enterprise, which has complied with the certification criteria of a participating state or local agency, to comply with any other certification process for certifying minority, women, and disadvantaged business enterprises. However, a participating local agency may impose additional conditions for certification of a business enterprise concerning its status as a minority, women, or disadvantaged business enterprise relating to ethnicity, business size, and business location for participation in local programs.

(Amended by Stats. 1994, Ch. 210, Sec. 1. Effective January 1, 1995.)



2053

(a) A participating state or local agency shall certify a business enterprise as a minority or women business enterprise if that business enterprise meets the definition of a minority or women business enterprise specified in subdivisions (d) and (e) of Section 2051 in accordance with the eligibility standards set forth in Section 23.53 of Title 49 of the Code of Federal Regulations.

(b) A participating state or local agency shall certify a business enterprise as a disadvantaged business enterprise if that business enterprise meets the definition of a disadvantaged business enterprise specified in subdivision (f) of Section 2051, in accordance with the Guidance for Making Determinations of Social and Economic Disadvantage set forth in Appendix C to Subpart D of Part 23 of Title 49 of the Code of Federal Regulations.

(c) The participating state or local agency may include a site visit as part of its certification process. However, if a participating state or local agency certifies an applicant without conducting a site visit, any other participating state or local agency may conduct a site visit to verify ownership and control of the minority, women, or disadvantaged business enterprise. For purposes of conducting a site visit, certification documentation retained by the participating state or local agency shall be provided, upon request, to any other participating state or local agency. The applicant shall be subject to only one site visit per year, unless ownership and control changes have occurred in the business within the 12-month period following a site visit. Nothing in this chapter shall prohibit a participating state or local agency from conducting a site visit for purposes of preparing a response to an appeal from a notice of intent to decertify pursuant to Section 2055.

(d) A participating state or local agency shall complete the certification process, including verification of information submitted by the applicant and the performance of a site visit, if applicable, within 60 working days after receipt of a completed application, and shall submit the appropriate information to the Department of Transportation for insertion into the computerized data bank created pursuant to Section 2056.

(e) The grant of certification of a business enterprise by a participating state or local agency shall be valid for two years. A business enterprise that has been denied certification by a participating state or local agency may reapply for certification after six months have elapsed since the date of the denial of certification.

(f) A participating state or local agency shall provide adequate security methods to prevent contamination and unauthorized access to the information gathered during the verification process.

(Amended by Stats. 1993, Ch. 433, Sec. 12. Effective September 24, 1993.)



2054

(a) The department shall develop and make available to all awarding departments and local agencies a directory of all state and local agencies participating in the standardized certification process pursuant to this chapter. An awarding department may count, for purposes of meeting statewide participation goals, those business enterprises that have been certified by a participating state or local agency.

(b) The certification shall be under penalty of perjury. The certification application form shall include, but not be limited to, the following information:

(1) Name of firm and address.

(2) Name of person to contact.

(3) Business telephone.

(4) Type of ownership.

(5) Controlling interest (ethnicity and citizenship).

(6) Documentation or evidence of minority ethnicity.

(7) Name of owners, general partners, and officers of firm and their percent of ownership in the firm. If a corporation, total outstanding stock and a percentage breakdown of ownership.

(8) Management control of firm in the following areas:

(A) Financial decisions.

(B) Estimating.

(C) Marketing and sales.

(D) Hiring and dismissal of management.

(E) Purchasing of major equipment and supplies.

(9) Documentation of identity of owner or management official who is, or has been, within the last three years, an owner, manager, or employee of another firm that has an ownership interest or a present business relationship with the firm. Present business relationships include shared space, employees, equipment, or financing. Explanation of these relationships.

(10) Bonding capabilities.

(11) Questions regarding whether the firm has been denied certification, or any of the individuals listed in paragraph (7) have been involved with a firm that has been denied certification, as a minority, women, or disadvantaged business enterprise by a participating state or local agency.

(12) Type of business (for example, service, goods, construction).

(13) Provision for the attachment of a copy of an active business and contractor s license, or any other pertinent license or permit.

(14) Location area of state to be considered for work.

(15) Other documentation required to verify ownership and control of a certification applicant in accordance with Sections 23.51 and 23.53 of Title 49 of the Code of Federal Regulations, and with Publication No. FHWA-CR-90-003, dated April 1990, entitled Disadvantaged Business Enterprise Program Administration Participant s Manual published by the Federal Highway Administration in the United States Department of Transportation.

(16) Affidavit that all information is true and correct, including statement under penalty of perjury.

(c) A participating state or local agency granting or denying the certification shall compile and maintain documentation supporting each of the criteria set forth in subdivision (b) for a minimum of two years. The documentation shall include, but not be limited to, one copy of the issued certification with the name of the person or persons responsible for reviewing and authorizing the certification and the date on which each review and authorization occurred.

(d) The minority, women, or disadvantaged business enterprises seeking certification shall designate on the application form the information that they consider proprietary. Any information so designated shall be confidential. However, if notice is given by a participating state or local agency of its intention to decertify a business enterprise certified pursuant to this chapter, the participating state or local agency that granted the original certification shall provide access to all of its certification documentation to a participating state or local agency seeking to decertify the business enterprise, if the participating state or local agency seeking to decertify the business enterprise agrees to honor the confidentiality of the information designated as proprietary.

(Added by Stats. 1992, Ch. 1329, Sec. 2. Effective January 1, 1993.)



2055

A participating state or local agency may challenge the certification of a business enterprise made by another participating state or local agency as follows:

(a) The participating state or local agency seeking to challenge the certification determination made by another participating state or local agency shall give written notice to the certifying agency of its intention to challenge the certification determination. The certifying agency shall reexamine its certification determination and submit written notice to the challenging agency and the business enterprise of its findings after reexamination within 30 days from the date of receipt of the notice.

(b) If the challenging agency is not satisfied with the finding of the certifying agency after reexamination, the challenging agency shall submit written notice to the business enterprise, with a copy to the certifying agency, of its intention to decertify the business enterprise.

(c) A business enterprise that has received notice of decertification by an agency may appeal that decertification decision in accordance with the procedures of the agency that made the decertification decision.

(Added by Stats. 1992, Ch. 1329, Sec. 2. Effective January 1, 1993.)



2056

(a) The department shall establish and administer a computerized databank containing a list of certified minority, women, and disadvantaged business enterprises. On or before July 1, 1993, the data shall be made accessible to all awarding departments, local agencies, and the public for use in contracting for goods, construction, and services with those business enterprises.

(b) The databank shall include, but not be limited to, the following information:

(1) Name, address, and telephone number.

(2) Ethnicity.

(3) Gender.

(4) Name of the participating state or local agency that conducted a site visit, and date of site visit, if applicable.

(5) Type of ownership.

(6) Product or service categories.

(7) Geographical area.

(8) Name of the participating state or local agency that performed the certification.

(9) Any additional local requirements met by the enterprise, if applicable.

(10) A record of actions by a participating state or local agency resulting in certification denial or decertification.

(c) Information from the databank shall be made available to local public agencies and the public by the date specified in subdivision (a).

(d) The database developed to implement this section shall enable the department to monitor changes to this information and to issue any reports as may be required.

(Amended by Stats. 2002, Ch. 168, Sec. 6. Effective January 1, 2003.)



2057

This chapter shall not apply to any professional services contract subject to Chapter 6 (commencing with Section 16850) of Part 3 of Division 4 of Title 2 of the Government Code.

(Added by Stats. 1992, Ch. 1329, Sec. 2. Effective January 1, 1993.)






CHAPTER 2.7. Iran Contracting Act of 2010

2200

This chapter shall be known and may be cited as the Iran Contracting Act of 2010.

(Added by Stats. 2010, Ch. 573, Sec. 1. Effective January 1, 2011. Conditionally inoperative as prescribed by Stats. 2010, Ch. 573, Sec. 2.)



2201

The Legislature hereby finds and declares all of the following:

(a) In imposing United States sanctions on Iran, Congress and the President have determined that the illicit nuclear activities of the Government of Iran, combined with its development of unconventional weapons and ballistic missiles, and its support of international terrorism, represent a serious threat to the security of the United States, Israel, and other United States allies in Europe, the Middle East, and around the world.

(b) On September 9, 2009, it was reported that American intelligence agencies have concluded that Iran has already created enough nuclear fuel to develop a nuclear weapon, and United States Ambassador to the International Atomic Energy Agency Glyn Davies declared that Iran had achieved possible breakout capacity.

(c) On September 21, 2009, Iran sent a letter to the International Atomic Energy Agency acknowledging that it is considering a previously undeclared new pilot fuel enrichment plan.

(d) On Sept. 25, 2009, President Barack H. Obama, joined by Prime Minister Gordon Brown of Britain and President Nicolas Sarkozy of France, stated that the secret plant represents a direct challenge to the basic foundation of the nonproliferation regime and deepens a growing concern that Iran is refusing to live up to those international responsibilities, including specifically revealing all nuclear-related activities. As the international community knows, this is not the first time that Iran has concealed information about its nuclear program.

(e) The International Atomic Energy Agency has repeatedly called attention to Iran s unlawful nuclear activities, and, as a result, the United Nations Security Council has adopted a range of sanctions designed to encourage the Government of Iran to cease those activities and comply with its obligations under the Treaty on the Non-Proliferation of Nuclear Weapons (commonly known as the Nuclear Non-Proliferation Treaty ).

(f) On July 1, 2010, President Barack Obama signed into law H.R. 2194, the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (Public Law 111-195), which expressly authorizes states and local governments to prevent investment in, including prohibiting entry into or renewing contracts with, companies operating in Iran s energy sector with investments that have the result of directly or indirectly supporting the efforts of the Government of Iran to achieve nuclear weapons capability.

(g) On October 7, 2008, then-Senator Obama stated, Iran right now imports gasoline, even though it s an oil producer, because its oil infrastructure has broken down. If we can prevent them from importing the gasoline that they need and the refined petroleum products, that starts changing their cost-benefit analysis. That starts putting the squeeze on them.

(h) The serious and urgent nature of the threat from Iran demands that states, local governments, educational institutions, and private institutions work together with the federal government and American allies to do everything possible diplomatically, politically, and economically to prevent Iran from acquiring a nuclear weapons capability.

(i) There are moral and reputational reasons for this state and local governments to not engage in business with foreign companies that have business activities benefiting foreign states, such as Iran, that commit egregious violations of human rights, proliferate nuclear weapons capabilities, and support terrorism.

(j) It is the responsibility of the state to decide how, where, and by whom its financial resources should be invested. It also is the prerogative of the state to not invest in, or do business with, companies whose investments with Iran place those companies at risk from the impact of economic sanctions imposed upon the Government of Iran for sponsoring terrorism, committing egregious violations of human rights, and engaging in illicit nuclear weapons development.

(k) The human rights situation in Iran has steadily deteriorated in 2009, as punctuated by transparently fraudulent elections and the brutal repression and murder, arbitrary arrests, and show trials of peaceful dissidents.

(l) During the postelection protests in June 2009, the Iranian government imposed widespread and unjustifiable restrictions on telecommunications services, denying the citizens of Iran their rights and liberties to free speech.

(m) On October 14, 2007, Governor Arnold Schwarzenegger stated his intention to support efforts to further prevent terrorism when signing Assembly Bill 221, which prohibits the state s pension funds from investing in companies with active business in Iran.

(n) This state currently honors contracts with foreign companies that may be at financial risk due to business ties with foreign states, such as Iran, that are involved in the proliferation of weapons of mass destruction, commit human rights violations, and support terrorism.

(o) The concerns of the State of California regarding Iran are strictly the result of the actions of the Government of Iran.

(p) The people of the State of California declare all of the following:

(1) We have feelings of friendship for the people of Iran.

(2) We regret that developments in recent decades have created impediments to that friendship.

(3) We hold the people of Iran, their culture, and their ancient and rich history in the highest esteem.

(q) In order to effectively address the need for the governments of this state to respond to the policies of Iran in a uniform fashion, prohibiting contracts with persons engaged in investment activities in the energy sector of Iran must be accomplished on a statewide basis, and, therefore, the subject is a matter of statewide concern rather than a municipal affair.

(r) It is the intent of the Legislature to implement the authority granted under Section 202 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (Public Law 111-195).

(Added by Stats. 2010, Ch. 573, Sec. 1. Effective January 1, 2011. Conditionally inoperative as prescribed by Stats. 2010, Ch. 573, Sec. 2.)



2202

As used in this chapter, the following definitions apply:

(a) Awarding body means a department, board, agency, authority, or officer, agent, or other authorized representative of the public entity awarding a contract for goods or services.

(b) Energy sector of Iran means activities to develop petroleum or natural gas resources or nuclear power in Iran.

(c) Financial institution means the term as used in Section 14 of the Iran Sanctions Act of 1996 (Public Law 104-172; 50 U.S.C. 1701 note).

(d) Iran includes the Government of Iran and any agency or instrumentality of Iran.

(e) Person means any of the following:

(1) A natural person, corporation, company, limited liability company, business association, partnership, society, trust, or any other nongovernmental entity, organization, or group.

(2) Any governmental entity or instrumentality of a government, including a multilateral development institution, as defined in Section 1701(c)(3) of the International Financial Institutions Act (22 U.S.C. 262r(c)(3)).

(3) Any successor, subunit, parent entity, or subsidiary of, or any entity under common ownership or control with, any entity described in paragraph (1) or (2).

(Added by Stats. 2010, Ch. 573, Sec. 1. Effective January 1, 2011. Conditionally inoperative as prescribed by Stats. 2010, Ch. 573, Sec. 2.)



2202.5

For purposes of this chapter, a person engages in investment activities in Iran if any of the following is true:

(a) The person provides goods or services of twenty million dollars ($20,000,000) or more in the energy sector of Iran, including a person that provides oil or liquefied natural gas tankers, or products used to construct or maintain pipelines used to transport oil or liquefied natural gas, for the energy sector of Iran.

(b) The person is a financial institution that extends twenty million dollars ($20,000,000) or more in credit to another person, for 45 days or more, if that person will use the credit to provide goods or services in the energy sector in Iran and is identified on a list created pursuant to subdivision (b) of Section 2203 as a person engaging in investment activities in Iran as described in subdivision (a).

(Added by Stats. 2010, Ch. 573, Sec. 1. Effective January 1, 2011. Conditionally inoperative as prescribed by Stats. 2010, Ch. 573, Sec. 2.)



2203

(a) (1) A person that, at the time of bid or proposal for a new contract or renewal of an existing contract, is identified on a list created pursuant to subdivision (b) as a person engaging in investment activities in Iran as described in subdivision (a) of Section 2202.5, is ineligible to, and shall not, bid on, submit a proposal for, or enter into or renew, a contract with a public entity for goods or services of one million dollars ($1,000,000) or more.

(2) A person that, at the time of bid or proposal for a new contract or renewal of an existing contract, engages in investment activities in Iran as described in subdivision (b) of Section 2202.5, is ineligible to, and shall not, bid on, submit a proposal for, or enter into or renew, a contract with a public entity for goods or services of one million dollars ($1,000,000) or more.

(b) (1) By June 1, 2011, the Department of General Services shall, using credible information available to the public, develop, or contract to develop, a list of persons it determines engage in investment activities in Iran as described in subdivision (a) of Section 2202.5.

(2) The Department of General Services shall update the list every 180 days.

(3) Before finalizing an initial list pursuant to paragraph (1) or an updated list pursuant to paragraph (2), the Department of General Services shall do all of the following before a person is included on the list:

(A) Provide 90 days written notice of its intent to include the person on the list. The notice shall inform the person that inclusion on the list would make the person ineligible to bid on, submit a proposal for, or enter into or renew, a contract for goods or services of one million dollars ($1,000,000) or more with a public entity. The notice shall specify that the person, if it ceases its engagement in investment activities in Iran as described in subdivision (a) of Section 2202.5, may become eligible for a future contract, or contract renewal, for goods or services of one million dollars ($1,000,000) or more with a public entity upon removal from the list.

(B) The Department of General Services shall provide a person with an opportunity to comment in writing to the Department of General Services that it is not engaged in investment activities in Iran. If the person demonstrates to the Department of General Services that the person is not engaged in investment activities in Iran as described in subdivision (a) of Section 2202.5, the person shall not be included on the list, and shall be eligible to enter into or renew a contract for goods or services of one million dollars ($1,000,000) or more with a public entity, unless the person is otherwise ineligible to bid on a contract as described in paragraph (3) of subdivision (a) of Section 2205.

(4) The Department of General Services shall make every effort to avoid erroneously including a person on the list.

(5) The Department of General Services may assess a fee upon persons that use this list to comply with the provisions of this act, in order to pay for the necessary, actual costs of creating and maintaining this list. The Department of General Services shall provide the list free of charge to any public entity and to the Legislature, upon request.

(6) A person that has a contract with CalPERS or CalSTRS, or both, shall not be deemed a person that engages in investment activities in Iran on the basis of those investments with CalPERS or CalSTRS.

(c) Notwithstanding subdivision (a), a public entity may permit a person engaged in investment activities in Iran, on a case-by-case basis, to be eligible for, or to bid on, submit a proposal for, or enter into or renew, a contract for goods or services of one million dollars ($1,000,000) or more with a public entity if either of the following are true:

(1) All of the following occur:

(A) The investment activities in Iran were made before July 1, 2010.

(B) The investment activities in Iran have not been expanded or renewed after July 1, 2010.

(C) The awarding body determines that it is in the best interest of the state or local public entity to contract with the person. For purposes of state contracts for goods or services of one million dollars ($1,000,000) or more, awarding body means the Department of General Services. For purposes of local contracts for goods or services of one million dollars ($1,000,000) or more, awarding body means the representative of the local public entity awarding the contract, as described in subdivision (a) of Section 2202.

(D) The person has adopted, publicized, and is implementing a formal plan to cease the investment activities in Iran and to refrain from engaging in any new investments in Iran.

(2) One of the following occurs:

(A) For a contract for goods or services of one million dollars ($1,000,000) or more with a local public entity, the local public entity makes a public finding that, absent such an exemption, the local public entity would be unable to obtain the goods or services for which the contract is offered.

(B) For a contract for goods or services of one million dollars ($1,000,000) or more with a state agency, other than the office of a state constitutional officer, the Governor makes a public finding that absent such an exemption, the state agency would be unable to obtain the goods or services for which the contract is offered.

(C) For a contract for goods or services of one million dollars ($1,000,000) or more with an office of a state constitutional officer, if the state constitutional officer makes a public finding that, absent such an exemption, his or her office would be unable to obtain the goods or services for which the contract is offered.

(d) Notwithstanding subdivision (a), a public entity shall permit a financial institution described in subdivision (b) of Section 2202.5 to be eligible for, or to bid on, submit a proposal for, or enter into or renew, a contract for goods or services of one million dollars ($1,000,000) or more with a public entity if the person using the credit to provide goods or services in the energy sector of Iran is a person permitted to submit a bid or proposal to the public entity pursuant to subdivision (c).

(e) The prohibition described in paragraph (1) of subdivision (a) applies on and after June 1, 2011. The prohibition described in paragraph (2) of subdivision (a) applies on and after July 1, 2011.

(Amended by Stats. 2011, Ch. 296, Sec. 246. Effective January 1, 2012. Conditionally inoperative as prescribed by Stats. 2010, Ch. 573, Sec. 2.)



2204

(a) A public entity shall require a person that submits a bid or proposal to, or otherwise proposes to enter into or renew a contract with, a public entity with respect to a contract for goods or services of one million dollars ($1,000,000) or more to certify, at the time the bid is submitted or the contract is renewed, that the person is not identified on a list created pursuant to subdivision (b) of Section 2203 as a person engaging in investment activities in Iran described in subdivision (a) of Section 2202.5, or as a person described in subdivision (b) of Section 2202.5, as applicable. A state agency shall submit the certification information to the Department of General Services.

(b) A public entity shall not require a person that submits a bid or proposal to, or otherwise proposes to enter into a contract with, the public entity with respect to a contract for goods or services of one million dollars ($1,000,000) or more to certify that the person is not identified on a list created pursuant to subdivision (b) of Section 2203 as a person engaging in investment activities in Iran described in subdivision (a) of Section 2202.5, or as a person described in subdivision (b) of Section 2202.5, as applicable, if the person has been permitted to submit a bid or proposal to the public entity pursuant to subdivision (c) or (d) of Section 2203.

(c) (1) Subject to paragraph (2), the certification requirement described in subdivision (a) applies on and after June 1, 2011.

(2) A person that is a financial institution shall not be required to certify as provided in subdivision (a) until July 1, 2011. For any subsequent list created pursuant to subdivision (b) of Section 2203, a person that is a financial institution shall not be required to certify with respect to that subsequent list until 30 days after that list becomes available, but shall certify with respect to the immediately prior list for those 30 days.

(Added by Stats. 2010, Ch. 573, Sec. 1. Effective January 1, 2011. Conditionally inoperative as prescribed by Stats. 2010, Ch. 573, Sec. 2.)



2205

(a) If the local public entity, or the Department of General Services in the case of state contracts, determines, using credible information available to the public and after providing 90 days written notice and an opportunity to comment in writing for the person to demonstrate that it is not engaged in investment activities in Iran, that the person has submitted a false certification under Section 2204, and the person fails to demonstrate to the local public entity or the Department of General Services that the person has ceased its engagement in the investment activities in Iran within 90 days after the determination of a false certification, the following shall apply:

(1) Pursuant to an action under subdivision (b), a civil penalty in an amount that is equal to the greater of two hundred fifty thousand dollars ($250,000) or twice the amount of the contract for which the false certification was made. Only one civil penalty may be imposed with respect to one or more certifications made to any public entity that are false as a result of a particular investment.

(2) Termination of an existing contract with the awarding body at the option of the awarding body or the Department of General Services.

(3) Ineligibility to bid on a contract for a period of three years from the date of the determination that the person submitted the false certification.

(b) The local public entity, or the Department of General Services in the case of state contracts, shall report to the Attorney General the name of the person that the local public entity, or the Department of General Services in the case of state contracts, determines has submitted a false certification under Section 2204, together with its information as to the false certification, and the Attorney General shall determine whether to bring a civil action against the person to collect the penalty described in paragraph (1) of subdivision (a). The awarding body of a local public entity may also report to the city attorney, county counsel, or district attorney the name of the person that the awarding body determines has submitted a false certification under Section 2204, together with its information as to the false certification, and the city attorney, county counsel, or district attorney may determine whether to bring a civil action against the person to collect the penalty described in paragraph (1) of subdivision (a). If it is determined in that action that the person submitted a false certification, the person shall pay all reasonable costs and fees incurred in a civil action, including costs incurred by the awarding body for investigations that led to the finding of the false certification and all reasonable costs and fees incurred by the Attorney General, city attorney, county counsel, or district attorney. Only one civil action against the person to collect the penalty described in paragraph (1) of subdivision (a) may be brought for a false certification on a contract.

(c) A civil action to collect the penalties described in paragraph (1) of subdivision (a) must commence within three years from the date the certification is made.

(d) An unsuccessful bidder, or any other person other than the awarding body, shall have no right to protest the award of a contract or contract renewal on the basis of a false certification.

(e) This act does not create, nor authorize, a private right of action or enforcement of the penalties provided for in this act.

(Added by Stats. 2010, Ch. 573, Sec. 1. Effective January 1, 2011. Conditionally inoperative as prescribed by Stats. 2010, Ch. 573, Sec. 2.)



2206

This act shall occupy the field with regard to all public contracts for goods or services with a person engaged in investment activities in Iran and shall preempt any law, ordinance, rule, or regulation of any local public entity involving public contracts for goods or services with a person engaged in investment activities in Iran.

(Added by Stats. 2010, Ch. 573, Sec. 1. Effective January 1, 2011. Conditionally inoperative as prescribed by Stats. 2010, Ch. 573, Sec. 2.)



2207

The Legislature shall submit to the Attorney General of the United States a written notice describing this chapter within 30 days after the effective date of this act.

(Added by Stats. 2010, Ch. 573, Sec. 1. Effective January 1, 2011. Conditionally inoperative as prescribed by Stats. 2010, Ch. 573, Sec. 2.)



2208

(a) If any one or more provisions, sections, subdivisions, sentences, clauses, phrases, or words of this act or the application thereof to any person or circumstance is found to be invalid, illegal, unenforceable, or unconstitutional, the same is hereby declared to be severable and the balance of this act shall remain effective and functional notwithstanding such invalidity, illegality, unenforceability, or unconstitutionality.

(b) The Legislature hereby declares that it would have passed this act, and each provision, section, subdivision, sentence, clause, phrase, or word thereof, irrespective of the fact that any one or more provisions, sections, subdivisions, sentences, clauses, phrases, or words are declared invalid, illegal, unenforceable, or unconstitutional.

(Added by Stats. 2010, Ch. 573, Sec. 1. Effective January 1, 2011. Conditionally inoperative as prescribed by Stats. 2010, Ch. 573, Sec. 2.)






CHAPTER 2.8. Project Labor Agreements

2500

(a) A public entity may use, enter into, or require contractors to enter into, a project labor agreement for a construction project only if the agreement includes all of the following taxpayer protection provisions:

(1) The agreement prohibits discrimination based on race, national origin, religion, sex, sexual orientation, political affiliation, or membership in a labor organization in hiring and dispatching workers for the project.

(2) The agreement permits all qualified contractors and subcontractors to bid for and be awarded work on the project without regard to whether they are otherwise parties to collective bargaining agreements.

(3) The agreement contains an agreed-upon protocol concerning drug testing for workers who will be employed on the project.

(4) The agreement contains guarantees against work stoppages, strikes, lockouts, and similar disruptions of the project.

(5) The agreement provides that disputes arising from the agreement shall be resolved by a neutral arbitrator.

(b) For purposes of this chapter, both of the following definitions apply:

(1) Project labor agreement means a prehire collective bargaining agreement that establishes terms and conditions of employment for a specific construction project or projects and is an agreement described in Section 158(f) of Title 29 of the United States Code.

(2) Public entity means a public entity as defined in Section 1100.

(Added by Stats. 2011, Ch. 431, Sec. 2. Effective January 1, 2012.)



2501

The members of the governing board of a local public entity may choose by majority vote whether to use, enter into, or require contractors to enter into a project labor agreement that includes all the taxpayer protection provisions of Section 2500 for a specific project or projects awarded by that entity and whether to allocate funding to a specific project covered by such an agreement. A charter provision, initiative, or ordinance shall not prevent the governing board of a local public entity, other than a charter city, from exercising this authority on a project-specific basis.

(Added by Stats. 2011, Ch. 431, Sec. 2. Effective January 1, 2012.)



2502

If a charter provision, initiative, or ordinance of a charter city prohibits the governing board s consideration of a project labor agreement that includes all the taxpayer protection provisions of Section 2500 for a project to be awarded by the city, or prohibits the governing board from considering whether to allocate funds to a city-funded project covered by such an agreement, then state funding or financial assistance shall not be used to support that project. This section shall not be applicable until January 1, 2015, for charter cities in which a charter provision, initiative, or ordinance in effect prior to November 1, 2011, would disqualify a project from receiving state funding or financial assistance.

(Added by Stats. 2011, Ch. 431, Sec. 2. Effective January 1, 2012.)



2503

If a charter provision, initiative, or ordinance of a charter city prohibits, limits, or constrains in any way the governing board s authority or discretion to adopt, require, or utilize a project labor agreement that includes all the taxpayer protection provisions of Section 2500 for some or all of the construction projects to be awarded by the city, then state funding or financial assistance shall not be used to support any construction projects awarded by the city. This section shall not be applicable until January 1, 2015, for charter cities in which a charter provision, initiative, or ordinance in effect prior to November 1, 2011, would disqualify a construction project from receiving state funding or financial assistance.

(Added by Stats. 2012, Ch. 11, Sec. 1. Effective January 1, 2013.)






CHAPTER 3. Formation

ARTICLE 1. Roofing Projects

3000

For purposes of this article, the following terms have the following meanings:

(a) Architect means an architect who has a current license issued by the state.

(b) District means a school district with an average daily attendance greater than 2,500 or a community college district.

(c) Engineer means an engineer who has a current license issued by the state.

(d) Public facility means a public school or community college.

(e) Roofing consultant means a consultant who is registered by RCI (formerly Roof Consultants Institute).

(f) Roof project means a project for the replacement or repair of a roof of a public facility, except that roof project does not include a project for the repair of 25 percent or less of the roof or a repair project that has a total cost of twenty-one thousand dollars ($21,000) or less.

(g) Substitute or substitution means a material, product, thing, or service proposed by a bidder to be an adequate substitute material, product, thing, or service that is equal to an item designated in specifications, pursuant to subdivision (b) of Section 3400 and subdivision (a) of Section 10129.

(Added by Stats. 2010, Ch. 438, Sec. 1. Effective September 29, 2010.)



3002

(a) For purposes of subdivision (b) of Section 3400 and subdivision (a) of Section 10129, for any roof project, a material, product, thing, or service shall be considered equal if it meets all of the following requirements:

(1) The item is at least equal in quality, durability, design, and appearance but not necessarily of an identical color.

(2) The item will perform the intended function at least equally well.

(3) The item conforms substantially, even with deviations, to the detailed requirements contained in the specifications.

(b) A substitute may be unequal if the resulting roof system would be substantially different than other equal or better systems in terms of performance and durability, but not merely different by virtue of the inclusion of proprietary products or a proprietary warranty.

(Added by Stats. 2010, Ch. 438, Sec. 1. Effective September 29, 2010.)



3004

Specifications for any roof project shall be designed to promote competition.

(Added by Stats. 2010, Ch. 438, Sec. 1. Effective September 29, 2010.)



3006

(a) (1) An architect, engineer, or roofing consultant who provides professional services related to a roof project shall disclose any financial relationships by completing and signing the certification set forth in subdivision (b) prior to the time professional services are engaged. A materials manufacturer, contractor, or vendor involved in a bid or proposal for a roof project shall disclose any financial relationships by completing and signing the certification set forth in subdivision (b) when the award is made. The architect, engineer, roofing consultant, materials manufacturer, contractor, or vendor shall provide the certification to the district.

(2) An architect, engineer, roofing consultant, materials manufacturer, contractor, or vendor shall not disclose a financial relationship in which that person or entity is a stockholder of a corporation the stock of which is listed for sale to the general public on a national securities exchange and registered with the United States Securities and Exchange Commission, if the person or entity holds less than 10 percent of the outstanding stock entitled to vote at the annual meeting of the corporation.

(3) An architect, contractor, engineer, materials manufacturer, roofing consultant, or vendor who knowingly provides false information or fails to disclose a financial relationship pursuant to this section shall be liable to the district for any costs to the district that are reasonably attributable to excess or unnecessary costs, when compared to competing bids, incurred by the district as a result of the undisclosed financial relationship.

(b) I, Name, Name of Employer, certify that I have not offered, given, or agreed to give, received, accepted, or agreed to accept, any gift, contribution, or any financial incentive whatsoever to or from any person in connection with the roof project contract. As used in this certification, person means any natural person, business, partnership, corporation, union, committee, club, or other organization, entity, or group of individuals. Furthermore, I, Name, Name of Employer, certify that I do not have, and throughout the duration of the contract, I will not have, any financial relationship in connection with the performance of this contract with any architect, engineer, roofing consultant, materials manufacturer, distributor, or vendor that is not disclosed below.

I, Name, Name of Employer, have the following financial relationships with an architect, engineer, roofing consultant, materials manufacturer, distributor, or vendor, or other person in connection with the following roof project contract:

Name and Address of Building, Contract Date and Number

I certify that to the best of my knowledge, the contents of this disclosure are true, or are believed to be true.

SignatureDate

Print Name

Print Name of Employer

(c) Any person who knowingly provides false information or fails to disclose a financial relationship in the disclosure set forth in subdivision (b) shall be subject to a civil penalty in an amount up to one thousand dollars ($1,000), in addition to any other available remedies. An action for a civil penalty under this provision may be brought by any public prosecutor in the name of the people of the State of California.

(Added by Stats. 2010, Ch. 438, Sec. 1. Effective September 29, 2010.)



3008

(a) To report bid rigging involving local government agencies and employees, including, but not limited to, county, city, and school district employees and officials, an interested person may contact the Antitrust Law Section of the Office of the Attorney General, 300 S. Spring St., Ste. 1702, Los Angeles, CA 90013, (800) 952-5225, or fill out the online complaint form on the Internet Web site of the Office of the Attorney General (Consumer Complaint Against a Business/Company) at ag.ca.gov/contact/complaint_form.php?cmplt=CL.

(b) To file a complaint regarding improper bidding involving state funding, an interested person may contact the Bureau of State Audits Whistleblower Hotline for any state agency or institution, at 800-952-5665, or by mail at 555 Capitol Mall, Suite 300, Sacramento, CA 95814.

(Added by Stats. 2010, Ch. 438, Sec. 1. Effective September 29, 2010.)



3010

This article shall not apply to a school district operating in accordance with Section 20113 or a community college district operating in accordance with Section 20654.

(Added by Stats. 2010, Ch. 438, Sec. 1. Effective September 29, 2010.)






ARTICLE 3. Bidders

3300

(a) Any public entity, as defined in Section 1100, the University of California, and the California State University shall specify the classification of the contractor s license which a contractor shall possess at the time a contract is awarded. The specification shall be included in any plans prepared for a public project and in any notice inviting bids required pursuant to this code.

This requirement shall apply only with respect to contractors who contract directly with the public entity.

(b) A contractor who is not awarded a public contract because of the failure of an entity, as defined in subdivision (a), to comply with that subdivision shall not receive damages for the loss of the contract.

(Added by Stats. 1985, Ch. 1073, Sec. 2.)






ARTICLE 5. Preference for Materials

3400

(a) The Legislature finds and declares that it is the intent of this section to encourage contractors and manufacturers to develop and implement new and ingenious materials, products, and services that function as well, in all essential respects, as materials, products, and services that are required by a contract, but at a lower cost to taxpayers.

(b) No agency of the state, nor any political subdivision, municipal corporation, or district, nor any public officer or person charged with the letting of contracts for the construction, alteration, or repair of public works, shall draft or cause to be drafted specifications for bids, in connection with the construction, alteration, or repair of public works, (1) in a manner that limits the bidding, directly or indirectly, to any one specific concern, or (2) calling for a designated material, product, thing, or service by specific brand or trade name unless the specification is followed by the words or equal so that bidders may furnish any equal material, product, thing, or service. In applying this section, the specifying agency shall, if aware of an equal product manufactured in this state, name that product in the specification. Specifications shall provide a period of time prior to or after, or prior to and after, the award of the contract for submission of data substantiating a request for a substitution of an equal item. If no time period is specified, data may be submitted any time within 35 days after the award of the contract.

(c) Subdivision (b) is not applicable if the awarding authority, or its designee, makes a finding that is described in the invitation for bids or request for proposals that a particular material, product, thing, or service is designated by specific brand or trade name for any of the following purposes:

(1) In order that a field test or experiment may be made to determine the product s suitability for future use.

(2) In order to match other products in use on a particular public improvement either completed or in the course of completion.

(3) In order to obtain a necessary item that is only available from one source.

(4) (A) In order to respond to an emergency declared by a local agency, but only if the declaration is approved by a four-fifths vote of the governing board of the local agency issuing the invitation for bid or request for proposals.

(B) In order to respond to an emergency declared by the state, a state agency, or political subdivision of the state, but only if the facts setting forth the reasons for the finding of the emergency are contained in the public records of the authority issuing the invitation for bid or request for proposals.

(Amended by Stats. 2009, Ch. 132, Sec. 1. Effective January 1, 2010.)



3410

Any public entity, as defined in Section 1100, including any school district or community college district, when purchasing food, shall give preference to United States-grown produce and United States-processed foods when there is a choice and it is economically feasible to do so. For purposes of this section, the determination of economically feasible shall be made by the purchasing public entity, considering the total cost, quantity, and quality of the food and the budget and policies of the entity.

(Added by Stats. 1987, Ch. 158, Sec. 2.)









CHAPTER 4. Subletting and Subcontracting

4100

This chapter may be cited as the Subletting and Subcontracting Fair Practices Act.

(Added by Stats. 1986, Ch. 195, Sec. 42.1.)



4101

The Legislature finds that the practices of bid shopping and bid peddling in connection with the construction, alteration, and repair of public improvements often result in poor quality of material and workmanship to the detriment of the public, deprive the public of the full benefits of fair competition among prime contractors and subcontractors, and lead to insolvencies, loss of wages to employees, and other evils.

(Added by Stats. 1986, Ch. 195, Sec. 42.1.)



4103

Nothing in this chapter limits or diminishes any rights or remedies, either legal or equitable, which:

(a) An original or substituted subcontractor may have against the prime contractor, his or her successors or assigns.

(b) The state or any county, city, body politic, or public agency may have against the prime contractor, his or her successors or assigns, including the right to take over and complete the contract.

(Added by Stats. 1986, Ch. 195, Sec. 42.1.)



4104

Any officer, department, board, or commission taking bids for the construction of any public work or improvement shall provide in the specifications prepared for the work or improvement or in the general conditions under which bids will be received for the doing of the work incident to the public work or improvement that any person making a bid or offer to perform the work, shall, in his or her bid or offer, set forth:

(a) (1) The name and the location of the place of business of each subcontractor who will perform work or labor or render service to the prime contractor in or about the construction of the work or improvement, or a subcontractor licensed by the State of California who, under subcontract to the prime contractor, specially fabricates and installs a portion of the work or improvement according to detailed drawings contained in the plans and specifications, in an amount in excess of one-half of 1 percent of the prime contractor s total bid or, in the case of bids or offers for the construction of streets or highways, including bridges, in excess of one-half of 1 percent of the prime contractor s total bid or ten thousand dollars ($10,000), whichever is greater.

(2) (A) Subject to subparagraph (B), any information requested by the officer, department, board, or commission concerning any subcontractor who the prime contractor is required to list under this subdivision, other than the subcontractor s name and location of business, may be submitted by the prime contractor up to 24 hours after the deadline established by the officer, department, board, or commission for receipt of bids by prime contractors.

(B) A state or local agency may implement subparagraph (A) at its option.

(b) The portion of the work that will be done by each subcontractor under this act. The prime contractor shall list only one subcontractor for each portion as is defined by the prime contractor in his or her bid.

(c) This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed.

(Amended by Stats. 2013, Ch. 258, Sec. 1. Effective January 1, 2014. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 2 of Ch. 258.)



4104

Any officer, department, board, or commission taking bids for the construction of any public work or improvement shall provide in the specifications prepared for the work or improvement or in the general conditions under which bids will be received for the doing of the work incident to the public work or improvement that any person making a bid or offer to perform the work, shall, in his or her bid or offer, set forth:

(a) (1) The name, the location of the place of business, and the California contractor license number of each subcontractor who will perform work or labor or render service to the prime contractor in or about the construction of the work or improvement, or a subcontractor licensed by the State of California who, under subcontract to the prime contractor, specially fabricates and installs a portion of the work or improvement according to detailed drawings contained in the plans and specifications, in an amount in excess of one-half of 1 percent of the prime contractor s total bid or, in the case of bids or offers for the construction of streets or highways, including bridges, in excess of one-half of 1 percent of the prime contractor s total bid or ten thousand dollars ($10,000), whichever is greater.

(2) An inadvertent error in listing the California contractor license number provided pursuant to paragraph (1) shall not be grounds for filing a bid protest or grounds for considering the bid nonresponsive if the corrected contractor s license number is submitted to the public entity by the prime contractor within 24 hours after the bid opening and provided the corrected contractor s license number corresponds to the submitted name and location for that subcontractor.

(3) (A) Subject to subparagraph (B), any information requested by the officer, department, board, or commission concerning any subcontractor who the prime contractor is required to list under this subdivision, other than the subcontractor s name, location of business, and California contractor license number, may be submitted by the prime contractor up to 24 hours after the deadline established by the officer, department, board, or commission for receipt of bids by prime contractors.

(B) A state or local agency may implement subparagraph (A) at its option.

(b) The portion of the work that will be done by each subcontractor under this act. The prime contractor shall list only one subcontractor for each portion as is defined by the prime contractor in his or her bid.

(c) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 1) and added by Stats. 2013, Ch. 258, Sec. 2. Effective January 1, 2014. Section operative July 1, 2014, by its own provisions.)



4104.5

(a) The officer, department, board, or commission taking bids for construction of any public work or improvement shall specify in the bid invitation and public notice the place the bids of the prime contractors are to be received and the time by which they shall be received. The date and time shall be extended by no less than 72 hours if the officer, department, board, or commission issues any material changes, additions, or deletions to the invitation later than 72 hours prior to the bid closing. Any bids received after the time specified in the notice or any extension due to material changes shall be returned unopened.

(b) As used in this section, the term material change means a change with a substantial cost impact on the total bid as determined by the awarding agency.

(c) As used in this section, the term bid invitation shall include any documents issued to prime contractors that contain descriptions of the work to be bid or the content, form, or manner of submission of bids by bidders.

(Amended by Stats. 2002, Ch. 204, Sec. 1. Effective January 1, 2003.)



4105

Circumvention by a general contractor who bids as a prime contractor of the requirement under Section 4104 for him or her to list his or her subcontractors, by the device of listing another contractor who will in turn sublet portions constituting the majority of the work covered by the prime contract, shall be considered a violation of this chapter and shall subject that prime contractor to the penalties set forth in Sections 4110 and 4111.

(Added by Stats. 1986, Ch. 195, Sec. 42.1.)



4106

If a prime contractor fails to specify a subcontractor or if a prime contractor specifies more than one subcontractor for the same portion of work to be performed under the contract in excess of one-half of 1 percent of the prime contractor s total bid, the prime contractor agrees that he or she is fully qualified to perform that portion himself or herself, and that the prime contractor shall perform that portion himself or herself.

If after award of contract, the prime contractor subcontracts, except as provided for in Sections 4107 or 4109, any such portion of the work, the prime contractor shall be subject to the penalties named in Section 4111.

(Added by Stats. 1986, Ch. 195, Sec. 42.1.)



4107

A prime contractor whose bid is accepted may not:

(a) Substitute a person as subcontractor in place of the subcontractor listed in the original bid, except that the awarding authority, or its duly authorized officer, may, except as otherwise provided in Section 4107.5, consent to the substitution of another person as a subcontractor in any of the following situations:

(1) When the subcontractor listed in the bid, after having had a reasonable opportunity to do so, fails or refuses to execute a written contract for the scope of work specified in the subcontractor s bid and at the price specified in the subcontractor s bid, when that written contract, based upon the general terms, conditions, plans, and specifications for the project involved or the terms of that subcontractor s written bid, is presented to the subcontractor by the prime contractor.

(2) When the listed subcontractor becomes insolvent or the subject of an order for relief in bankruptcy.

(3) When the listed subcontractor fails or refuses to perform his or her subcontract.

(4) When the listed subcontractor fails or refuses to meet the bond requirements of the prime contractor as set forth in Section 4108.

(5) When the prime contractor demonstrates to the awarding authority, or its duly authorized officer, subject to the further provisions set forth in Section 4107.5, that the name of the subcontractor was listed as the result of an inadvertent clerical error.

(6) When the listed subcontractor is not licensed pursuant to the Contractors License Law.

(7) When the awarding authority, or its duly authorized officer, determines that the work performed by the listed subcontractor is substantially unsatisfactory and not in substantial accordance with the plans and specifications, or that the subcontractor is substantially delaying or disrupting the progress of the work.

(8) When the listed subcontractor is ineligible to work on a public works project pursuant to Section 1777.1 or 1777.7 of the Labor Code.

(9) When the awarding authority determines that a listed subcontractor is not a responsible contractor.

Prior to approval of the prime contractor s request for the substitution, the awarding authority, or its duly authorized officer, shall give notice in writing to the listed subcontractor of the prime contractor s request to substitute and of the reasons for the request. The notice shall be served by certified or registered mail to the last known address of the subcontractor. The listed subcontractor who has been so notified has five working days within which to submit written objections to the substitution to the awarding authority. Failure to file these written objections constitutes the listed subcontractor s consent to the substitution.

If written objections are filed, the awarding authority shall give notice in writing of at least five working days to the listed subcontractor of a hearing by the awarding authority on the prime contractor s request for substitution.

(b) Permit a subcontract to be voluntarily assigned or transferred or allow it to be performed by anyone other than the original subcontractor listed in the original bid, without the consent of the awarding authority, or its duly authorized officer.

(c) Other than in the performance of change orders causing changes or deviations from the original contract, sublet or subcontract any portion of the work in excess of one-half of 1 percent of the prime contractor s total bid as to which his or her original bid did not designate a subcontractor.

(Amended by Stats. 2009, Ch. 500, Sec. 58. Effective January 1, 2010.)



4107.2

No subcontractor listed by a prime contractor under Section 4104 as furnishing and installing carpeting, shall voluntarily sublet his or her subcontract with respect to any portion of the labor to be performed unless he or she specified the subcontractor in his or her bid for that subcontract to the prime contractor.

(Added by Stats. 1986, Ch. 195, Sec. 42.1.)



4107.5

The prime contractor as a condition to assert a claim of inadvertent clerical error in the listing of a subcontractor shall within two working days after the time of the prime bid opening by the awarding authority give written notice to the awarding authority and copies of that notice to both the subcontractor he or she claims to have listed in error and the intended subcontractor who had bid to the prime contractor prior to bid opening.

Any listed subcontractor who has been notified by the prime contractor in accordance with this section as to an inadvertent clerical error shall be allowed six working days from the time of the prime bid opening within which to submit to the awarding authority and to the prime contractor written objection to the prime contractor s claim of inadvertent clerical error. Failure of the listed subcontractor to file the written notice within the six working days shall be primary evidence of his or her agreement that an inadvertent clerical error was made.

The awarding authority shall, after a public hearing as provided in Section 4107 and in the absence of compelling reasons to the contrary, consent to the substitution of the intended subcontractor:

(a) If (1) the prime contractor, (2) the subcontractor listed in error, and (3) the intended subcontractor each submit an affidavit to the awarding authority along with such additional evidence as the parties may wish to submit that an inadvertent clerical error was in fact made, provided that the affidavits from each of the three parties are filed within eight working days from the time of the prime bid opening, or

(b) If the affidavits are filed by both the prime contractor and the intended subcontractor within the specified time but the subcontractor whom the prime contractor claims to have listed in error does not submit within six working days, to the awarding authority and to the prime contractor, written objection to the prime contractor s claim of inadvertent clerical error as provided in this section.

If the affidavits are filed by both the prime contractor and the intended subcontractor but the listed subcontractor has, within six working days from the time of the prime bid opening, submitted to the awarding authority and to the prime contractor written objection to the prime contractor s claim of inadvertent clerical error, the awarding authority shall investigate the claims of the parties and shall hold a public hearing as provided in Section 4107 to determine the validity of those claims. Any determination made shall be based on the facts contained in the declarations submitted under penalty of perjury by all three parties and supported by testimony under oath and subject to cross-examination. The awarding authority may, on its own motion or that of any other party, admit testimony of other contractors, any bid registries or depositories, or any other party in possession of facts which may have a bearing on the decision of the awarding authority.

(Added by Stats. 1986, Ch. 195, Sec. 42.1.)



4107.7

If a contractor who enters into a contract with a public entity for investigation, removal or remedial action, or disposal relative to the release or presence of a hazardous material or hazardous waste fails to pay a subcontractor registered as a hazardous waste hauler pursuant to Section 25163 of the Health and Safety Code within 10 days after the investigation, removal or remedial action, or disposal is completed, the subcontractor may serve a stop notice upon the public entity in accordance with Chapter 4 (commencing with Section 9350) of Title 3 of Part 6 of Division 4 of the Civil Code.

(Amended by Stats. 2010, Ch. 697, Sec. 43. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



4108

(a) It shall be the responsibility of each subcontractor submitting bids to a prime contractor to be prepared to submit a faithful performance and payment bond or bonds if so requested by the prime contractor.

(b) In the event any subcontractor submitting a bid to a prime contractor does not, upon the request of the prime contractor and at the expense of the prime contractor at the established charge or premium therefor, furnish to the prime contractor a bond or bonds issued by an admitted surety wherein the prime contractor shall be named the obligee, guaranteeing prompt and faithful performance of the subcontract and the payment of all claims for labor and materials furnished or used in and about the work to be done and performed under the subcontract, the prime contractor may reject the bid and make a substitution of another subcontractor subject to Section 4107.

(c) (1) The bond or bonds may be required under this section only if the prime contractor in his or her written or published request for subbids clearly specifies the amount and requirements of the bond or bonds.

(2) If the expense of the bond or bonds required under this section is to be borne by the subcontractor, that requirement shall also be specified in the prime contractor s written or published request for subbids.

(3) The prime contractor s failure to specify bond requirements, in accordance with this subdivision, in the written or published request for subbids shall preclude the prime contractor from imposing bond requirements under this section.

(Amended by Stats. 1991, Ch. 754, Sec. 1.)



4109

Subletting or subcontracting of any portion of the work in excess of one-half of 1 percent of the prime contractor s total bid as to which no subcontractor was designated in the original bid shall only be permitted in cases of public emergency or necessity, and then only after a finding reduced to writing as a public record of the awarding authority setting forth the facts constituting the emergency or necessity.

(Added by Stats. 1986, Ch. 195, Sec. 42.1.)



4110

A prime contractor violating any of the provisions of this chapter violates his or her contract and the awarding authority may exercise the option, in its own discretion, of (1) canceling his or her contract or (2) assessing the prime contractor a penalty in an amount of not more than 10 percent of the amount of the subcontract involved, and this penalty shall be deposited in the fund out of which the prime contract is awarded. In any proceedings under this section the prime contractor shall be entitled to a public hearing and to five days notice of the time and place thereof.

(Added by Stats. 1986, Ch. 195, Sec. 42.1.)



4111

Violation of this chapter by a licensee under Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code constitutes grounds for disciplinary action by the Contractors State License Board, in addition to the penalties prescribed in Section 4110.

(Added by Stats. 1986, Ch. 195, Sec. 42.1.)



4112

The failure on the part of a contractor to comply with any provision of this chapter does not constitute a defense to the contractor in any action brought against the contractor by a subcontractor.

(Added by Stats. 1986, Ch. 195, Sec. 42.1.)



4113

As used in this chapter, the word subcontractor shall mean a contractor, within the meaning of the provisions of Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code, who contracts directly with the prime contractor.

Prime contractor shall mean the contractor who contracts directly with the awarding authority.

(Added by Stats. 1986, Ch. 195, Sec. 42.1.)



4114

The county board of supervisors, when it is the awarding authority, may delegate its functions under Sections 4107 and 4110 to any officer designated by the board.

The authorized officer shall make a written recommendation to the board of supervisors. The board of supervisors may adopt the recommendation without further notice or hearing, or may set the matter for a de novo hearing before the board.

(Amended by Stats. 1989, Ch. 43, Sec. 1.)






CHAPTER 5. Relief of Bidders

5100

(a) Public entity means the state, Regents of the University of California, a county, city and county, city, district, public authority, public agency, and any other political subdivision or public corporation in the state.

(b) Bid means any proposal submitted to a public entity in competitive bidding for the construction, alteration, repair, or improvement of any structure, building, road or other improvement of any kind.

(Added by Stats. 1982, Ch. 435, Sec. 2.)



5101

(a) A bidder shall not be relieved of the bid unless by consent of the awarding authority nor shall any change be made in the bid because of mistake, but the bidder may bring an action against the public entity in a court of competent jurisdiction in the county in which the bids were opened for the recovery of the amount forfeited, without interest or costs. If the plaintiff fails to recover judgment, the plaintiff shall pay all costs incurred by the public entity in the suit, including a reasonable attorney s fee to be fixed by the court.

(b) If an awarding authority for the state consents to relieve a bidder of a bid because of mistake, the authority shall prepare a report in writing to document the facts establishing the existence of each element required by Section 5103. The report shall be available for inspection as a public record. In the case of the University of California or a California State University, the report shall be filed with the regents and the trustees, respectively, and shall be available as a public record.

(Amended by Stats. 1994, Ch. 726, Sec. 21. Effective September 22, 1994.)



5102

The complaint shall be filed, and summons served on the director of the department or the chief of the division or other head of the public entity under which the work is to be performed or an appearance made, within 90 days after the opening of the bid; otherwise, the action shall be dismissed.

(Added by Stats. 1982, Ch. 435, Sec. 2.)



5103

The bidder shall establish to the satisfaction of the court that:

(a) A mistake was made.

(b) He or she gave the public entity written notice within five working days, excluding Saturdays, Sundays, and state holidays, after the opening of the bids of the mistake, specifying in the notice in detail how the mistake occurred.

(c) The mistake made the bid materially different than he or she intended it to be.

(d) The mistake was made in filling out the bid and not due to error in judgment or to carelessness in inspecting the site of the work, or in reading the plans or specifications.

(Amended by Stats. 2005, Ch. 270, Sec. 2. Effective January 1, 2006.)



5104

Other than the notice to the public entity, no claim is required to be filed before bringing the action.

(Added by Stats. 1982, Ch. 435, Sec. 2.)



5105

A bidder who claims a mistake or who forfeits his or her bid security shall be prohibited from participating in further bidding on the project on which the mistake was claimed or security forfeited.

(Added by Stats. 1982, Ch. 435, Sec. 2.)



5106

If the public entity deems it is for its best interest, it may, on refusal or failure of the successful bidder to execute the contract, award it to the second lowest bidder.

If the second lowest bidder fails or refuses to execute the contract, the public entity may likewise award it to the third lowest bidder.

On the failure or refusal of the second or third lowest bidder to whom a contract is so awarded to execute it, his or her bidder s security shall be likewise forfeited.

(Added by Stats. 1982, Ch. 435, Sec. 2.)



5107

In all actions brought under the provisions of this chapter, all courts wherein such actions are or may hereafter be pending, shall give such actions preference over all other civil actions therein, in the matter of setting the same for hearing or trial, and in hearing the same, to the end that all such actions shall be quickly heard and determined.

(Added by Stats. 1982, Ch. 435, Sec. 2.)



5110

(a) When a project for the construction, alteration, repair, or improvement of any structure, building, or road, or other improvement of any kind is competitively bid and any intended or actual award of the contract is challenged, the contract may be entered into pending final decision of the challenge, subject to the requirements of this section. If the contract is later determined to be invalid due to a defect or defects in the competitive bidding process caused solely by the public entity, the contractor who entered into the contract with the public entity shall be entitled to be paid the reasonable cost, specifically excluding profit, of the labor, equipment, materials, and services furnished by the contractor prior to the date of the determination that the contract is invalid if all of the following conditions are met:

(1) The contractor proceeded with construction, alteration, repair, or improvement based upon a good faith belief that the contract was valid.

(2) The public entity has reasonably determined that the work performed is satisfactory.

(3) Contractor fraud did not occur in the obtaining or performance of the contract.

(4) The contract does not otherwise violate statutory or constitutional limitations.

(b) In no event shall payment to the contractor pursuant to this section exceed either of the following:

(1) The contractor s costs as included in its bid plus the cost of any approved change orders.

(2) The amount of the contract less profit at the point in time the contract is determined to be invalid.

(c) Notwithstanding subdivision (a), this section shall not affect any protest and legal proceedings, whether contractual, administrative, or judicial, to challenge the award of the public works contract and enforce competitive bidding laws, nor affect any rights under Section 337.1 or 337.15 of the Code of Civil Procedure.

(Added by Stats. 2003, Ch. 678, Sec. 2. Effective January 1, 2004.)






CHAPTER 6. Awarding of Contracts

6100

(a) Any state agency or department, as defined in Section 10357, which is subject to this code, shall, prior to awarding a contract for work to be performed by a contractor, as defined by Section 7026 of the Business and Professions Code, verify with the Contractors State License Board that the person seeking the contract is licensed in a classification appropriate to the work to be undertaken. Verification as required by this section need only be made once every two years with respect to the same contractor.

(b) In lieu of the verification, the state entity may require the person seeking the contract to present his or her pocket license or certificate of licensure and provide a signed statement which swears, under penalty of perjury, that the pocket license or certificate of licensure presented is his or hers, is current and valid, and is in a classification appropriate to the work to be undertaken.

(Added by Stats. 1986, Ch. 1230, Sec. 2.)



6101

No state agency or department, as defined in Section 10357, that is subject to this code, shall award a public works or purchase contract to a bidder or contractor, nor shall a bidder or contractor be eligible to bid for or receive a public works or purchase contract, who has, in the preceding five years, been convicted of violating a state or federal law respecting the employment of undocumented aliens.

(Added by Stats. 1994, Ch. 564, Sec. 1. Effective January 1, 1995.)



6106

(a) Any state agency or department, which is subject to this code, shall follow this section in negotiating fees and executing a contract for professional consulting services of a private architectural, engineering, land surveying, environmental, or construction project management firm.

(b) After providing notification to the successful firm of its selection, the state shall provide written instructions for the negotiations which are to follow. These instructions shall provide the private consulting firm with necessary information which shall allow the negotiations to proceed in an orderly fashion. Negotiations shall begin within 14 days after the successful firm has been notified of its selection or upon receipt of the cost proposal. The contractor should be notified if additional time is necessary to begin negotiations.

(c) Upon the completion of negotiations, the state and the private firm shall proceed to execute a contract so that the contract may be completed by the state within 45 days. The contractor should be notified if additional time is necessary to complete the contract. The state and private firm shall work together to ensure the successful delivery of the requested services in a timely fashion.

(d) In the event that an impasse is reached in negotiations, the state agency or department may terminate negotiations and enter into negotiations with the next most qualified firm as prescribed in Section 4528 of the Government Code.

(Added by Stats. 1990, Ch. 1128, Sec. 2.)



6106.5

(a) State agency, as used in this section, means those departments defined in Section 10106 of the Public Contract Code.

(b) Contractor, as used in this section, means firm, architectural, landscape architectural, engineering, environmental, and land surveying services, construction project management, and environmental services as defined in Section 4525 of the Government Code.

(c) State agencies shall include a provision in solicitations and in contracts, if the estimated amount to be retained exceeds ten thousand dollars ($10,000), and the retention continues for a period of 60 days beyond the completion of phased services, to permit, upon written request and the expense of the contractor, the payment of retentions earned directly to a state- or federally chartered bank in this state, as the escrow agent. The contractor may direct the investment of the payments into securities, pursuant to subdivision (d), and the contractor shall receive the interest earned on the investments. Upon satisfactory completion of the contract, the contractor shall receive from the escrow agent all securities, interest, and payments received by the escrow agent from the owner, pursuant to the terms of this section. State agencies, relative to contracts entered into prior to the enactment of this section, upon written request of the contractor, and subject to the approval of the state agency, may utilize the provisions of this section.

(d) Securities eligible for investment under this section shall include those listed in Section 16430 of the Government Code, interest-bearing demand deposit accounts, or any other investment mutually agreed to by the contractor and the state agency.

(e) (1) Any contractor who elects to receive interest on moneys withheld in retention by a state agency shall, at the request of any subcontractor, make that option available to the subcontractor regarding any moneys withheld in retention by the contractor from the subcontractor. If the contractor elects to receive interest on any moneys withheld in retention by a state agency, then the subcontractor shall receive the identical rate of interest received by the contractor on any retention moneys withheld from the subcontractor by the contractor, less any actual pro rata costs associated with administering and calculating that interest. In the event that the interest rate is a fluctuating rate, the rate for the subcontractor shall be determined by calculating the interest rate paid during the time that retentions were withheld from the subcontractor. If the contractor elects to substitute securities in lieu of retention, then, by mutual consent of the contractor and subcontractor, the subcontractor may substitute securities in exchange for the release of moneys held in retention by the contractor.

(2) This subdivision shall apply only to those subcontractors performing more than 5 percent of the contractor s total fee.

(3) No contractor shall require any subcontractor to waive any provision of this section.

(f) An escrow agreement used pursuant to this section shall be null, void, and unenforceable unless it is substantially similar to the following form:

ESCROW AGREEMENT FOR SECURITY DEPOSITS

This Escrow Agreement is made and entered into by and between

whose address is

hereinafter called owner,

whose address is

hereinafter called contractor, and

whose address is

hereinafter called escrow agent.

(1) Pursuant to Section 6106.5 of the Public Contract Code of the State of California, upon written request of the contractor, the owner shall make payments of retention earnings required to be withheld by the owner pursuant to the professional consulting services agreement entered into between the owner and contractor for ____ in the amount of ____ dated ____ hereafter referred to as the contract.

(2) When the owner makes payment of retentions earned directly to the escrow agent, the escrow agent shall hold them for the benefit of the contractor until such time as the escrow created under this contract is terminated. The contractor may direct the investment of the payments into securities pursuant to Section 6106.5(d) of the Public Contract Code. All terms and conditions of this agreement and the rights and responsibilities of the parties shall be equally applicable and binding when the owner pays the escrow agent directly.

(3) The contractor shall be responsible for paying all fees for the expenses incurred by the escrow agent in administering the escrow account. These expenses and payment terms shall be determined by the contractor and escrow agent.

(4) The contractor shall have the right to withdraw all or any part of the principal or interest in the escrow account only by written notice to the escrow agent accompanied by written authorization from the owner to the escrow agent that the owner consents to the withdrawal of the amount sought to be withdrawn by contractor.

(5) The owner shall have a right to draw upon the escrow account in the event of default by the contractor. Upon seven days written notice to the escrow agent from the owner of the default, the escrow agent shall immediately distribute the cash as instructed by the owner.

(6) Upon receipt of written notification from the owner certifying that the contract is final and complete, and that the contractor has complied with all requirements and procedures applicable to the contract, the escrow agent shall release to the contractor all deposits and interest on deposits less escrow fees and charges of the escrow account. The escrow shall be closed immediately upon disbursement of all moneys on deposit and payments of fees and charges.

(7) The escrow agent shall rely on the written notifications from the owner and the contractor pursuant to Sections (1) to (6), inclusive, of this agreement and the owner and contractor shall hold the escrow agent harmless from the escrow agent s release, conversion, and disbursement of the securities and interest as set forth above.

(8) The names of the persons who are authorized to give written notice or to receive written notice on behalf of the owner and on behalf of the contractor in connection with the foregoing, and exemplars of their respective signatures are as follows:

On behalf of the owner:

On behalf of the contractor:

Title

Title

Name

Name

Address

Address

_____

On behalf of the escrow agent:

_____

Title

_____

Name

_____

Signature

_____

Address

_____

At the time the escrow account is opened, the owner and contractor shall deliver to the escrow agent a fully executed counterpart of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement by their proper officers on the date first set forth above.

Owner

Contractor

Title

Title

Name

Name

Signature

Signature

(Amended by Stats. 2005, Ch. 22, Sec. 154. Effective January 1, 2006.)



6107

(a) As used in this section, California company means a sole proprietorship, partnership, joint venture, corporation, or other business entity that was a licensed California contractor on the date when bids for the public contract were opened and meets one of the following:

(1) Has its principal place of business in California.

(2) Has its principal place of business in a state in which there is no local contractor preference on construction contracts.

(3) Has its principal place of business in a state in which there is a local contractor construction preference and the contractor has paid not less than five thousand dollars ($5,000) in sales or use taxes to California for construction related activity for each of the five years immediately preceding the submission of the bid.

(b) (1) When awarding contracts for construction, a state agency shall grant a California company a reciprocal preference as against a nonresident contractor from any state that gives or requires a preference to be given contractors from that state on its public entity construction contracts.

(2) The amount of the reciprocal preference shall be equal to the amount of the preference applied by the state of the nonresident contractor with the lowest responsive bid, except where the resident contractor is eligible for a California small business preference, in which case the preference applied shall be the greater of the two, but not both.

(3) If the contractor submitting the lowest responsive bid is not a California company and has its principal place of business in any state that gives or requires the giving of a preference on its public entity construction contracts to contractors from that state, and if a California company has also submitted a responsive bid, and, with the benefit of the reciprocal preference, the California company s bid is equal to or less than the original lowest responsive bid, the public entity shall award the contract to the California company at its submitted bid price.

(c) (1) The bidder shall certify, under penalty of perjury, that the bidder qualifies as a California company.

(2) A nonresident contractor shall, at the time of bidding, disclose to the awarding agency any and all bid preferences provided to the nonresident contractor by the state or country in which the nonresident contractor has its principal place of business.

(d) The reciprocal preference is waived if the certification described in paragraph (1) of subdivision (c) does not appear on the bid.

(e) This section does not apply if application of this section might jeopardize the receipt of federal funds or the nonresident contractor certifies, under penalty of perjury, in its bid that its state of residency does not give a preference for contractors from that state on its public entity construction contracts.

(f) Construction related activity shall include, without limitation, any activity for which a California contractors license is required.

(Amended by Stats. 1996, Ch. 279, Sec. 1. Effective January 1, 1997.)



6108

(a) (1) Every contract entered into by any state agency for the procurement or laundering of apparel, garments, or corresponding accessories, or the procurement of equipment, materials, or supplies, other than procurement related to a public works contract, shall require that a contractor certify that no apparel, garments, corresponding accessories, equipment, materials, or supplies furnished to the state pursuant to the contract have been laundered or produced in whole or in part by sweatshop labor, forced labor, convict labor, indentured labor under penal sanction, abusive forms of child labor, or exploitation of children in sweatshop labor, or with the benefit of sweatshop labor, forced labor, convict labor, indentured labor under penal sanction, abusive forms of child labor, or exploitation of children in sweatshop labor. The contractor shall agree to comply with this provision of the contract.

(2) The contract shall specify that the contractor is required to cooperate fully in providing reasonable access to the contractor s records, documents, agents, employees, or premises if reasonably required by authorized officials of the contracting agency, the Department of Industrial Relations, or the Department of Justice determine the contractor s compliance with the requirements under paragraph (1).

(b) (1) Any contractor contracting with the state who knew or should have known that the apparel, garments, corresponding accessories, equipment, materials, or supplies furnished to the state were laundered or produced in violation of the conditions specified in subdivision (a) when entering into a contract pursuant to subdivision (a), may, subject to subdivision (c), have any or all of the following sanctions imposed:

(A) The contract under which the prohibited apparel, garments, or corresponding accessories, equipment, materials, or supplies were laundered or provided may be voided at the option of the state agency to which the equipment, materials, or supplies were provided.

(B) The contractor may be assessed a penalty that shall be the greater of one thousand dollars ($1,000) or an amount equaling 20 percent of the value of the apparel, garments, corresponding accessories, equipment, materials, or supplies that the state agency demonstrates were produced in violation of the conditions specified in paragraph (1) of subdivision (a) and that were supplied to the state agency under the contract.

(C) The contractor may be removed from the bidder s list for a period not to exceed 360 days.

(2) Any moneys collected pursuant to this subdivision shall be deposited into the General Fund.

(c) (1) When imposing the sanctions described in subdivision (b), the contracting agency shall notify the contractor of the right to a hearing, if requested, within 15 days of the date of the notice. The hearing shall be before an administrative law judge of the Office of Administrative Hearings in accordance with the procedures specified in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The administrative law judge shall take into consideration any measures the contractor has taken to ensure compliance with this section, and may waive any or all of the sanctions if it is determined that the contractor has acted in good faith.

(2) The agency shall be assessed the cost of the administrative hearing, unless the agency has prevailed in the hearing, in which case the contractor shall be assessed the cost of the hearing.

(d) (1) Any state agency that investigates a complaint against a contractor for violation of this section may limit its investigation to evaluating the information provided by the person or entity submitting the complaint and the information provided by the contractor.

(2) Whenever a contracting officer of the contracting agency has reason to believe that the contractor failed to comply with paragraph (1) of subdivision (a), the agency shall refer the matter for investigation to the head of the agency and, as the head of the agency determines appropriate, to either the Director of Industrial Relations or the Department of Justice.

(e) (1) For purposes of this section, forced labor shall have the same meaning as in Section 1307 of Title 19 of the United States Code.

(2) Abusive forms of child labor means any of the following:

(A) All forms of slavery or practices similar to slavery, such as the sale and trafficking of children, debt bondage, and serfdom and forced or compulsory labor, including forced or compulsory recruitment of children for use in armed conflict.

(B) The use, procuring, or offering of a child for prostitution, for the production of pornography, or for pornographic performances.

(C) The use, procuring, or offering of a child for illicit activities, in particular for the production and trafficking of illicit drugs.

(D) All work or service exacted from or performed by any person under the age of 18 years either under the menace of any penalty for its nonperformance and for which the worker does not offer oneself voluntarily, or under a contract, the enforcement of which can be accomplished by process or penalties.

(E) All work or service exacted from or performed by a child in violation of all applicable laws of the country of manufacture governing the minimum age of employment, compulsory education, and occupational health and safety.

(3) Exploitation of children in sweatshop labor means all work or service exacted from or performed by any person under the age of 18 years in violation of more than one law of the country of manufacture governing wage and benefits, occupational health and safety, nondiscrimination, and freedom of association.

(4) Sweatshop labor means all work or service exacted from or performed by any person in violation of more than one law of the country of manufacture governing wages, employee benefits, occupational health, occupational safety, nondiscrimination, or freedom of association.

(5) Apparel, garments, or corresponding accessories includes, but is not limited to, uniforms.

(6) Notwithstanding any other provision of this section, forced labor and convict labor do not include work or services performed by an inmate or a person employed by the Prison Industry Authority.

(7) State agency means any state agency in this state.

(f) (1) On or before February 1, 2004, the Department of Industrial Relations shall establish a contractor responsibility program, including a Sweatfree Code of Conduct, to be signed by all bidders on state contracts and subcontracts. Any state agency responsible for procurement shall ensure that the Sweatfree Code of Conduct is available for public review at least 30 calendar days between the dates of receipt and the final award of the contract. The Sweatfree Code of Conduct shall list the requirements that contractors are required to meet, as set forth in subdivision (g).

(2) Upon implementation in the manner described in paragraph (4), every contract entered into by any state agency for the procurement or laundering of apparel, garments, or corresponding accessories, or for the procurement of equipment or supplies, shall require that the contractor certify in accordance with the Sweatfree Code of Conduct that no apparel, garments, or corresponding accessories, or equipment, materials, or supplies, furnished to the state pursuant to the contract have been laundered or produced, in whole or in part, by sweatshop labor.

(3) The appropriate procurement agency, in consultation with the Director of Industrial Relations, shall employ a phased and targeted approach to implementing the Sweatfree Code of Conduct. Sweatfree Code of Conduct procurement policies involving apparel, garments, and corresponding accessories may be permitted a phasein period of up to one year for purposes of feasibility and providing sufficient notice to contractors and the general public. The appropriate procurement agency, in consultation with the Director of Industrial Relations, shall target other procurement categories based on the magnitude of verified sweatshop conditions and the feasibility of implementation, and may set phasein goals and timetables of up to three years to achieve compliance with the principles of the Sweatfree Code of Conduct.

(4) In order to facilitate compliance with the Sweatfree Code of Conduct, the Department of Industrial Relations shall explore mechanisms employed by other governmental entities, including, but not limited to, New Jersey Executive Order 20, of 2002, to ensure that businesses that contract with this state are in compliance with this section and any regulations or requirements promulgated in conformance with this section, as amended by Section 2 of Chapter 711 of the Statutes of 2003. The mechanisms explored may include, but not be limited to, authorization to contract with a competent nonprofit organization that is neither funded nor controlled, in whole or in part, by a corporation that is engaged in the procurement or laundering of apparel, garments, or corresponding accessories, or the procurement of equipment, materials, or supplies. The Department of Industrial Relations, in complying with this paragraph, shall also consider any feasible and cost-effective monitoring measures that will encourage compliance with the Sweatfree Code of Conduct.

(5) To ensure public access and confidence, the Department of Industrial Relations shall ensure public awareness and access to proposed contracts by postings on the Internet and through communication to advocates for garment workers, unions, and other interested parties. The appropriate agencies shall establish a mechanism for soliciting and reviewing any information indicating violations of the Sweatfree Code of Conduct by prospective or current bidders, contractors, or subcontractors. The agencies shall make their findings public when they reject allegations against bidding or contracting parties.

(6) Contractors shall ensure that their subcontractors comply in writing with the Sweatfree Code of Conduct, under penalty of perjury. Contractors shall attach a copy of the Sweatfree Code of Conduct to the certification required by subdivision (a).

(g) No state agency may enter into a contract with any contractor unless the contractor meets the following requirements:

(1) Contractors and subcontractors in California shall comply with all appropriate state laws concerning wages, workplace safety, rights to association and assembly, and nondiscrimination standards as well as appropriate federal laws. Contractors based in other states in the United States shall comply with all appropriate laws of their states and appropriate federal laws. For contractors whose locations for manufacture or assembly are outside the United States, those contractors shall ensure that their subcontractors comply with the appropriate laws of countries where the facilities are located.

(2) Contractors and subcontractors shall maintain a policy of not terminating any employee except for just cause, and employees shall have access to a mediator or to a mediation process to resolve certain workplace disputes that are not regulated by the National Labor Relations Board.

(3) Contractors and subcontractors shall ensure that workers are paid, at a minimum, wages and benefits in compliance with applicable local, state, and national laws of the jurisdiction in which the labor, on behalf of the contractor or subcontractor, is performed. Whenever a state agency expends funds for the procurement or laundering of apparel, garments, or corresponding accessories, or the procurement of equipment, materials, or supplies, other than procurement related to a public works contract, the applicable labor standards established by the local jurisdiction through the exercise of either local police powers or local spending powers in which the labor, in compliance with the contract or purchase order for which the expenditure is made, is performed shall apply with regard to the contract or purchase order for which the expenditure is made, unless the applicable local standards are in conflict with, or are explicitly preempted by, state law. A state agency may not require, as a condition for the receipt of state funds or assistance, that a local jurisdiction refrain from applying the labor standards that are otherwise applicable to that local jurisdiction. The Department of Industrial Relations may, without incurring additional expenses, access information from any nonprofit organization, including, but not limited to, the World Bank, that gathers and disseminates data with respect to wages paid throughout the world, to allow the Department of Industrial Relations to determine whether contractors and subcontractors are compensating their employees at a level that enables those employees to live above the applicable poverty level.

(4) All contractors and subcontractors shall comply with the overtime laws and regulations of the country in which their employees are working.

(5) All overtime hours shall be worked voluntarily. Workers shall be compensated for overtime at either (A) the rate of compensation for regular hours of work, or (B) as legally required in the country of manufacture, whichever is greater.

(6) No person may be employed who is younger than the legal age for children to work in the country in which the facility is located. In no case may children under the age of 15 years be employed in the manufacturing process. Where the age for completing compulsory education is higher than the standard for the minimum age of employment, the age for completing education shall apply to this section.

(7) There may be no form of forced labor of any kind, including slave labor, prison labor, indentured labor, or bonded labor, including forced overtime hours.

(8) The work environment shall be safe and healthy and, at a minimum, be in compliance with relevant local, state, and national laws. If residential facilities are provided to workers, those facilities shall be safe and healthy as well.

(9) There may be no discrimination in hiring, salary, benefits, performance evaluation, discipline, promotion, retirement, or dismissal on the basis of age, sex, pregnancy, maternity leave status, marital status, race, nationality, country of origin, ethnic origin, disability, sexual orientation, gender identity, religion, or political opinion.

(10) No worker may be subjected to any physical, sexual, psychological, or verbal harassment or abuse, including corporal punishment, under any circumstances, including, but not limited to, retaliation for exercising his or her right to free speech and assembly.

(11) No worker may be forced to use contraceptives or take pregnancy tests. No worker may be exposed to chemicals, including glues and solvents, that endanger reproductive health.

(12) Contractors and bidders shall list the names and addresses of each subcontractor to be utilized in the performance of the contract, and list each manufacturing or other facility or operation of the contractor or subcontractor for performance of the contract. The list, which shall be maintained and updated to show any changes in subcontractors during the term of the contract, shall provide company names, owners or officers, addresses, telephone numbers, e-mail addresses, and the nature of the business association.

(h) Any person who certifies as true any material matter pursuant to this section that he or she knows to be false is guilty of a misdemeanor.

(i) The provisions of this section, as amended by Section 2 of Chapter 711 of the Statutes of 2003, shall be in addition to any other provisions that authorize the prosecution and enforcement of local labor laws and may not be interpreted to prohibit a local prosecutor from bringing a criminal or civil action against an individual or business that violates the provisions of this section.

(j) (1) The certification requirements set forth in subdivisions (a) and (f) do not apply to a credit card purchase of goods of two thousand five hundred dollars ($2,500) or less.

(2) The total amount of exemption authorized herein shall not exceed seven thousand five hundred dollars ($7,500) per year for each company from which a state agency is purchasing goods by credit card. It shall be the responsibility of each state agency to monitor the use of this exemption and adhere to these restrictions on these purchases.

(Amended by Stats. 2006, Ch. 538, Sec. 534. Effective January 1, 2007.)



6109

(a) A public entity, as defined in Section 1100, may not permit a contractor or subcontractor who is ineligible to bid or work on, or be awarded, a public works project pursuant to Section 1777.1 or 1777.7 of the Labor Code to bid on, be awarded, or perform work as a subcontractor on, a public works project. Every public works project shall contain a provision prohibiting a contractor from performing work on a public works project with a subcontractor who is ineligible to perform work on the public works project pursuant to Section 1777.1 or 1777.7 of the Labor Code.

(b) Any contract on a public works project entered into between a contractor and a debarred subcontractor is void as a matter of law. A debarred subcontractor may not receive any public money for performing work as a subcontractor on a public works contract, and any public money that may have been paid to a debarred subcontractor by a contractor on the project shall be returned to the awarding body. The contractor shall be responsible for the payment of wages to workers of a debarred subcontractor who has been allowed to work on the project.

(Added by Stats. 1998, Ch. 443, Sec. 3. Effective January 1, 1999.)



6610

Notice inviting formal bids for projects by a public agency that include a requirement for any type of mandatory prebid conference, site visit, or meeting shall include the time, date, and location of the mandatory prebid site visit, conference or meeting, and when and where project documents, including final plans and specifications are available. Any mandatory prebid site visit, conference or meeting shall not occur within a minimum of five calendar days of the publication of the initial notice. This provision shall not apply to the Regents of the University of California.

(Added by Stats. 2000, Ch. 159, Sec. 1. Effective January 1, 2001.)



6611

(a) Notwithstanding any other provision of law, the Department of General Services may, relative to contracts for goods, services, information technology, and telecommunications, use a negotiation process if the department finds that one or more of the following conditions exist:

(1) The business need or purpose of a procurement or contract can be further defined as a result of a negotiation process.

(2) The business need or purpose of a procurement or contract is known by the department, but a negotiation process may identify different types of solutions to fulfill this business need or purpose.

(3) The complexity of the purpose or need suggests a bidder s costs to prepare and develop a solicitation response are extremely high.

(4) The business need or purpose of a procurement or contract is known by the department, but negotiation is necessary to ensure that the department is receiving the best value or the most cost-efficient goods, services, information technology, and telecommunications.

(b) When it is in the best interests of the state, the department may negotiate amendments to the terms and conditions, including scope of work, of existing contracts for goods, services, information technology, and telecommunications, whether or not the original contract was the result of competition, on behalf of itself or another state agency.

(c) (1) The department shall establish the procedures and guidelines for the negotiation process described in subdivision (a), which procedures and guidelines shall include, but not be limited to, a clear description of the methodology that will be used by the department to evaluate a bid for the procurement goods, services, information technology, and telecommunications.

(2) The procedures and guidelines described in paragraph (1) may include provisions that authorize the department to receive supplemental bids after the initial bids are opened. If the procedures and guidelines include these provisions, the procedures and guidelines shall specify the conditions under which supplemental bids may be received by the department.

(d) An unsuccessful bidder shall have no right to protest the results of the negotiating process undertaken pursuant to this section. As a remedy, an unsuccessful bidder may file a petition for a writ of mandate in accordance with Section 1085 of the Code of Civil Procedure. The venue for the petition for a writ of mandate shall be Sacramento, California. An action filed pursuant to this subdivision shall be given preference by the court.

(e) (1) The California Technology Agency may utilize the negotiation process described in subdivisions (a) and (b) for the purpose of procuring information technology and telecommunications goods and services on behalf of state departments and information technology projects.

(2) Nothing in this section shall be interpreted to supersede the department s existing statutory control over procurement processes as dictated in Section 12100.

(f) On or before January 1, 2013, and annually thereafter, the California Technology Agency and the Department of General Services shall report to the relevant budget subcommittees of each house of the Legislature on the use of subdivision (e) during budget hearings.

(g) Subdivisions (e) and (f) shall remain in effect only until January 1, 2018, unless an enacted statute deletes or extends that date. Procurements still in the negotiation process pursuant to subdivision (e) on January 1, 2018, shall complete negotiations using that process.

(Amended by Stats. 2012, Ch. 32, Sec. 29. Effective June 27, 2012.)



6615

For all state contracts, and, to the extent feasible, all federally funded contracts awarded pursuant to Chapter 1 (commencing with Section 10100), Chapter 2 (commencing with Section 10290), Chapter 2.5 (commencing with Section 10700), Chapter 3 (commencing with Section 12100), Chapter 3.5 (commencing with Section 12120), and Chapter 3.6 (commencing with Section 12125) of Part 2 of Division 2 shall be in compliance with Section 12205.

(Added by Stats. 2005, Ch. 590, Sec. 1. Effective January 1, 2006.)






CHAPTER 6.3. Construction Manager/General Contractor Authority: Department of Transportation

6700

(a) This chapter provides for an alternative procurement procedure for certain transportation projects performed by the Department of Transportation.

(b) (1) It is the intent of the Legislature in enacting this chapter to establish a pilot program to test the utilization of a Construction Manager/General Contractor method as a cost-effective option for constructing transportation projects, including the potential for partnering with local entities to deliver projects on the state highway system.

(2) The Construction Manager/General Contractor method allows the department to engage a construction manager during the design process to provide input on the design. During the design phase, the construction manager provides advice including, but not limited to, scheduling, pricing, and phasing to assist the department to design a more constructible project.

(c) The Legislature finds and declares that utilizing a Construction Manager/General Contractor method requires a clear understanding of the roles and responsibilities of each participant in the process. The Legislature also finds and declares that cost-effective benefits are achieved by shifting the liability and risk for cost containment and project schedule to the construction manager and by permitting the coherent phasing of projects into discrete contract increments.

(Added by Stats. 2012, Ch. 752, Sec. 1. Effective January 1, 2013.)



6701

(a) The Construction Manager/General Contractor method provided by this chapter may be used by the department, but is not limited to, when it is anticipated that it will reduce project costs or expedite project completion in a manner that is not achievable through the design-bid-build method. Notwithstanding any other law, for projects utilizing the Construction Manager/General Contractor method provided by this chapter, the department shall advertise, award, and administer the Construction Manager/General Contractor contract. The department shall not delegate the contracting authority.

(b) The department may use the Construction Manager/General Contractor method on no more than six projects, at least five of which shall have construction costs greater than ten million dollars ($10,000,000).

(c) On at least four of the projects utilizing the Construction Manager/General Contractor method provided by this chapter, the department shall use department employees or consultants under contract with the department to perform all project design and engineering services related to design required for Construction Manager/General Contractor project delivery consistent with Article XXII of the California Constitution. On all six projects, the department shall use department employees or consultants under contract with the department to perform all construction inspection services required for Construction Manager/General Contractor project delivery consistent with Article XXII of the California Constitution. Department resources, including personnel requirements, necessary to perform all services described in this subdivision shall be included in the department s capital outlay support program for workload purposes in the annual Budget Act.

(d) (1) The department shall prepare and submit to the Legislature, no later than July 1 of each year during which any project using the Construction Manager/General Contractor method is ongoing, a report that describes each project and provides relevant data, including, but not limited to, the stage of completion, district, cost, description, status, and estimated time to completion.

(2) The department shall prepare and submit to the Legislature, no later than July 1 of the year after any project using the Construction Manager/General Contractor method has been completed, a report that includes, in addition to the data in paragraph (1), all of the following:

(A) Data on initial cost estimates, actual cost upon completion, and the reasons for any difference.

(B) Estimated time for completion, actual time of completion, and the reasons for any difference.

(C) The number and dollar value of any change orders for all projects completed using the Construction Manager/General Contractor method.

(e) (1) A report to be submitted pursuant to subdivision (d) shall be submitted in compliance with Section 9795 of the Government Code.

(2) Notwithstanding Section 10231.5 of the Government Code, the requirement for submitting a report imposed under subdivision (d) is inoperative on July 1 of the year following the submission of the final report upon completion of the fourth project of the department that uses the Construction Manager/General Contractor method.

(Added by Stats. 2012, Ch. 752, Sec. 1. Effective January 1, 2013.)



6702

As used in this chapter, the following terms have the following meanings:

(a) Construction manager means a partnership, corporation, or other legal entity that is able to provide appropriately licensed contracting and engineering services as needed pursuant to a Construction Manager/General Contractor method contract.

(b) Construction Manager/General Contractor method means a project delivery method in which a construction manager is procured to provide preconstruction services during the design phase of the project and construction services during the construction phase of the project. The contract for construction services may be entered into at the same time as the contract for preconstruction services, or at a later time. The execution of the design and the construction of the project may be in sequential phases or concurrent phases.

(c) Department means the Department of Transportation as established under Part 5 (commencing with Section 14000) of Division 3 of the Government Code.

(d) Preconstruction services means advice during the design phase including, but not limited to, scheduling, pricing, and phasing to assist the department to design a more constructible project.

(e) Project means the construction of a highway, bridge, or tunnel.

(Added by Stats. 2012, Ch. 752, Sec. 1. Effective January 1, 2013.)



6703

Construction Manager/General Contractor method projects shall progress as follows:

(a) (1) The department shall establish a procedure for the evaluation and selection of a construction manager through a request for qualifications (RFQ). The RFQ shall include, but not be limited to, the following:

(A) If the entity is a partnership, limited partnership, or other association, a list of all of the partners, general partners, or association members known at the time of the bid submission who will participate in the Construction Manager/General Contractor method contract, including, but not limited to, subcontractors.

(B) Evidence that the members of the entity have completed, or demonstrated the experience, competency, capability, and capacity to complete projects of similar size, scope, or complexity, and that proposed key personnel have sufficient experience and training to competently manage and complete the construction of the project, as well as a financial statement that assures the department that the entity has the capacity to complete the project, construction expertise, and an acceptable safety record.

(C) The licenses, registration, and credentials required to construct the project, including information on the revocation or suspension of any license, registration, or credential.

(D) Evidence that establishes that the entity has the capacity to obtain all required payment and performance bonding, liability insurance, and errors and omissions insurance.

(E) Any prior serious or willful violation of the California Occupational Safety and Health Act of 1973, contained in Part 1 (commencing with Section 6300) of Division 5 of the Labor Code, or the federal Occupational Safety and Health Act of 1970 (Public Law 91-596), settled against any member of the entity, and information concerning workers compensation experience history and worker safety program.

(F) Information concerning any debarment, disqualification, or removal from a federal, state, or local government public works project. Any instance in which an entity, its owners, officers, or managing employees submitted a bid on a public works project and were found to be nonresponsive, or were found by an awarding body not to be a responsible bidder.

(G) Any instance in which the entity, or its owners, officers, or managing employees, defaulted on a construction contract.

(H) Any violations of the Contractors State License Law (Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code), excluding alleged violations of federal or state law including the payment of wages, benefits, apprenticeship requirements, or personal income tax withholding, or of the Federal Insurance Contributions Act (26 U.S.C. Sec. 3101, et seq.) withholding requirements settled against any member of the entity.

(I) Information concerning the bankruptcy or receivership of any member of the entity, including information concerning any work completed by a surety.

(J) Information concerning all settled adverse claims, disputes, or lawsuits between the owner of a public works project and any member of the entity during the five years preceding submission of a bid pursuant to this section, in which the claim, settlement, or judgment exceeds fifty thousand dollars ($50,000). Information shall also be provided concerning any work completed by a surety during this period.

(K) In the case of a partnership or other association that is not a legal entity, a copy of the agreement creating the partnership or association and specifying that all partners or association members agree to be fully liable for the performance under the contract.

(L) For the purposes of this paragraph, a construction manager s safety record shall be deemed acceptable if his or her experience modification rate for the most recent three-year period is an average of 1.00 or less, and his or her average total recordable injury/illness rate and average lost work rate for the most recent three-year period does not exceed the applicable statistical standards for its business category or if he or she is a party to an alternative dispute resolution system as provided for in Section 3201.5 of the Labor Code.

(2) The information required pursuant to this subdivision shall be verified under oath by the entity and its members in the manner in which civil pleadings in civil actions are verified. Information that is not a public record pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) shall not be open to public inspection.

(b) For each RFQ, the department shall generate a final list of qualified persons or firms that participated in the RFQ prior to entering into negotiations on the contract or contracts to which the RFQ applies.

(c) (1) For each contract included in the RFQ, the department shall enter into separate negotiations for the contract with the highest qualified person or firm on the final list for that contract. However, if the RFQ is for multiple contracts and specifies that all of the multiple contracts will be awarded to a single construction manager, there may be a single negotiation for all of the multiple contracts. The negotiations shall include consideration of compensation and other contract terms that the department determines to be fair and reasonable to the department. In making this decision, the department shall take into account the estimated value, the scope, the complexity, and the nature of the professional services or construction services to be rendered. If the department is not able to negotiate a satisfactory contract with the highest qualified person or firm on the final list, regarding compensation and on other contract terms the department determines to be fair and reasonable, the department shall formally terminate negotiations with that person or firm. The department may undertake negotiations with the next most qualified person or firm on the final list in sequence until an agreement is reached or a determination is made to reject all persons or firms on the final list.

(2) If a contract for construction services is entered into pursuant to this chapter and includes preconstruction services by the construction manager, the department shall enter into a written contract with the construction manager for preconstruction services under which contract the department shall pay the construction manager a fee for preconstruction services in an amount agreed upon by the department and the construction manager. The preconstruction services contract may include fees for services to be performed during the contract period provided, however, the department shall not request or obtain a fixed price or a guaranteed maximum price for the construction contract from the construction manager or enter into a construction contract with the construction manager until after the department has entered into a services contract. A preconstruction services contract shall provide for the subsequent negotiation for construction of all or any discreet phase or phases of the project.

(3) A contract for construction services shall be awarded after the plans have been sufficiently developed and either a fixed price or a guaranteed maximum price has been successfully negotiated. In the event that a fixed price or a guaranteed maximum price is not negotiated, the department shall not award the contract for construction services.

(4) The department is not required to award the construction services contract.

(5) Construction shall not commence on any phase, package, or element until the department and construction manager agree in writing on either a fixed price that the department will pay for the construction to be commenced or a guaranteed maximum price for the construction to be commenced and construction schedule for the project. The construction manager shall perform not less than 30 percent of the work covered by the fixed price or guaranteed maximum price agreement reached. Work that is not performed directly by the construction manager shall be bid to subcontractors pursuant to Section 6705.

(Added by Stats. 2012, Ch. 752, Sec. 1. Effective January 1, 2013.)



6704

(a) Any construction manager that is selected to construct a project pursuant to this chapter shall possess or obtain sufficient bonding to cover the contract amount for construction services and risk and liability insurance as the department may require.

(b) Any payment or performance bond written for the purposes of this chapter shall be written using a bond form developed by the department.

(Added by Stats. 2012, Ch. 752, Sec. 1. Effective January 1, 2013.)



6705

All subcontractors bidding on contracts pursuant to this chapter shall be afforded the protections contained in Chapter 4 (commencing with Section 4100) of Part 1. The construction manager shall do all of the following:

(a) Provide public notice of the availability of work to be subcontracted in accordance with the publication requirements applicable to the competitive bidding process of the department.

(b) Provide a fixed date and time on which the subcontracted work will be awarded in accordance with the procedure established pursuant to this chapter

(c) Comply with any subcontracting procedures adopted by the department that were included in the department s RFQ. If the department has adopted procedures to prequalify public works contractors, the construction manager may use the procedures to prequalify subcontractors.

(Added by Stats. 2012, Ch. 752, Sec. 1. Effective January 1, 2013.)



6706

The department may retain the services of a design professional or construction project manager, or both, throughout the course of the project in order to ensure compliance with this chapter.

(Added by Stats. 2012, Ch. 752, Sec. 1. Effective January 1, 2013.)



6707

Contracts awarded pursuant to this chapter shall be valid until the project is completed.

(Added by Stats. 2012, Ch. 752, Sec. 1. Effective January 1, 2013.)



6708

Nothing in this chapter is intended to affect, expand, alter, or limit any rights or remedies otherwise available at law.

(Added by Stats. 2012, Ch. 752, Sec. 1. Effective January 1, 2013.)






CHAPTER 6.5. Transportation Design-Build Program

6820

For purposes of this chapter, the following definitions apply:

(a) Best value means a value determined by objective criteria, including, but not limited to, price, features, functions, life-cycle costs, and other criteria deemed appropriate by the transportation entity.

(b) Commission means the California Transportation Commission.

(c) Design-build means a procurement process in which both the design and construction of a project are procured from a single entity.

(d) Design-build entity means a partnership, corporation, or other legal entity that is able to provide appropriately licensed contracting, architectural, and engineering services as needed pursuant to a design-build contract.

(e) Design-build team means the design-build entity itself and the individuals and other entities identified by the design-build entity as members of its team.

(f) Department means the Department of Transportation as established under Part 5 (commencing with Section 14000) of Division 3 of Title 2 of the Government Code.

(g) Expressway means expressway as defined in Section 257 of the Streets and Highways Code.

(h) Interfacing with the state highway system means work performed within the state highway right-of-way, including airspace over or under that property, or work performed upon property acquired by the department for construction of a state highway, including airspace over or under that property.

(i) Regional transportation agency means any of the following:

(1) A transportation planning agency described in Section 29532 or 29532.1 of the Government Code.

(2) A county transportation commission established under Section 130050, 130050.1, or 130050.2 of the Public Utilities Code.

(3) Any other local or regional transportation entity that is designated by statute as a regional transportation agency.

(4) A joint exercise of powers authority established pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code, with the consent of a transportation planning agency or a county transportation commission for the jurisdiction in which the transportation project will be developed.

(5) A local transportation authority designated pursuant to Division 12.5 (commencing with Section 131000) or Division 19 (commencing with Section 180000) of the Public Utilities Code.

(6) The Santa Clara Valley Transportation Authority established pursuant to Part 12 (commencing with Section 100000) of Division 10 of the Public Utilities Code.

(j) Transportation entity means the department or a regional transportation agency.

(Added by Stats. 2013, Ch. 586, Sec. 3. Effective January 1, 2014. Repealed conditionally on or before January 1, 2024, pursuant to Section 6829.)



6821

(a) The department may utilize the design-build method of procurement for up to 10 projects on the state highway system, based on either best value or lowest responsible bid.

(b) A regional transportation agency may utilize the design-build method of procurement to design and construct projects on or adjacent to the state highway system, including related nonhighway portions of the project, based on either best value or lowest responsible bid. A regional transportation agency and the department shall enter into a cooperative agreement reflecting the roles and responsibilities assigned by law for a project on or interfacing with the state highway system authorized under this subdivision. The cooperative agreement shall also include the requirement to develop a mutually agreed upon issue resolution process with a primary objective to ensure the project stays on schedule and issues between the parties are resolved in a timely manner.

(c) (1) A regional transportation agency may utilize the design-build method of procurement, based on either best value or lowest responsible bid, to design and construct projects on expressways that are not on the state highway system if the projects are developed in accordance with an expenditure plan approved by voters as of January 1, 2014.

(2) The entity responsible for the maintenance of the local streets and roads within the jurisdiction of the expressway shall be responsible for the maintenance of the expressway.

(d) A city, county, or city and county shall not utilize the design-build method of procurement under this chapter. A regional transportation agency shall not utilize the design-build method of procurement on behalf of a city, county, or city and county.

(e) The design-build authorization in subdivisions (a) and (b) shall not include the authority to perform construction inspection services for projects on or interfacing with the state highway system, which shall be performed by the department consistent with Section 91.2 of the Streets and Highway Code.

(f) (1) Not later than the first day of July that occurs two years after a design-build contract is awarded, and each July 1 thereafter until a project is completed, the department or the regional transportation agency shall submit a report on the progress of the project and compliance with this section to the legislative policy committees having jurisdiction over transportation matters.

(2) The requirement of submitting a report imposed under paragraph (1) is inoperative on the first day of July four years after the first report was submitted, pursuant to Section 10231.5 of the Government Code.

(3) A report to be submitted pursuant to paragraph (1) shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2013, Ch. 586, Sec. 3. Effective January 1, 2014. Repealed conditionally on or before January 1, 2024, pursuant to Section 6829.)



6822

The commission shall use the guidelines developed pursuant to subdivision (e) of Section 6803, as it read on December 31, 2013, to provide a standard organizational conflict-of-interest policy, consistent with applicable law, regarding the ability of a person or entity, that performs services for the transportation entity relating to the solicitation of a design-build project, to submit a proposal as a design-build entity, or to join a design-build team. This conflict-of-interest policy shall apply to the transportation entity entering into design-build contracts authorized under this chapter.

(Added by Stats. 2013, Ch. 586, Sec. 3. Effective January 1, 2014. Repealed conditionally on or before January 1, 2024, pursuant to Section 6829.)



6823

(a) For contracts for public works projects awarded prior January 1, 2012, a transportation entity authorized to use the design-build method of procurement shall establish and enforce a labor compliance program containing the requirements outlined in Section 1771.5 of the Labor Code or shall contract with a third party to operate a labor compliance program containing the requirements outlined in Section 1771.5 of the Labor Code. This requirement shall not apply to projects where the transportation entity or design-build entity has entered into any collective bargaining agreement that binds all of the contractors performing work on the projects.

(b) For contracts for public works projects awarded on or after January 1, 2012, the project shall be subject to the requirements of Section 1771.4 of the Labor Code.

(Repealed and added by Stats. 2014, Ch. 28, Sec. 76. Effective June 20, 2014.)



6824

The procurement process for the design-build project shall progress as follows:

(a) A transportation entity shall prepare a set of documents setting forth the scope and estimated price of a project. The documents may include, but need not be limited to, the size, type, and desired design character of the project, performance specifications covering the quality of materials, equipment, workmanship, preliminary plans, and any other information deemed necessary to describe adequately the transportation entity s needs. The performance specifications and any plans shall be prepared by a design professional who is duly licensed and registered in California.

(b) Based on the documents prepared as described in subdivision (a), the transportation entity shall prepare a request for proposals that invites interested parties to submit competitive sealed proposals in the manner prescribed by the transportation entity. The request for proposals shall include, but need not be limited to, the following elements:

(1) Identification of the basic scope and needs of the project or contract, the estimated cost of the project, the methodology that will be used by the transportation entity to evaluate proposals, whether the contract will be awarded on the basis of the lowest responsible bid or on best value, and any other information deemed necessary by the transportation entity to inform interested parties of the contracting opportunity.

(2) Significant factors that the transportation entity reasonably expects to consider in evaluating proposals, including, but not limited to, cost or price and all nonprice-related factors.

(3) The relative importance or the weight assigned to each of the factors identified in the request for proposals.

(4) For transportation entities authorized to utilize best value as a selection method, the transportation entity reserves the right to request proposal revisions and hold discussions and negotiations with responsive bidders and shall so specify in the request for proposals and shall publish separately or incorporate into the request for proposals applicable rules and procedures to be observed by the transportation entity to ensure that any discussions or negotiations are conducted in good faith.

(c) Based on the documents prepared under subdivision (a), the transportation entity shall prepare and issue a request for qualifications in order to prequalify or short-list the design-build entities whose proposals shall be evaluated for final selection. The request for qualifications shall include, but need not be limited to, the following elements:

(1) Identification of the basic scope and needs of the project or contract, the expected cost range, the methodology that will be used by the transportation entity to evaluate proposals, the procedure for final selection of the design-build entity, and any other information deemed necessary by the transportation entity to inform interested parties of the contracting opportunity.

(2) (A) Significant factors that the transportation entity reasonably expects to consider in evaluating qualifications, including technical design and construction expertise, skilled labor force availability, and all other nonprice-related factors.

(B) For purposes of subparagraph (A), skilled labor force availability shall be determined by the existence of an agreement with a registered apprenticeship program, approved by the California Apprenticeship Council, that has graduated at least one apprentice in each of the preceding five years. This graduation requirement shall not apply to programs providing apprenticeship training for any craft that was first deemed by the Department of Labor and the Department of Industrial Relations to be an apprenticeable craft within the five years prior to the effective date of this article.

(3) A standard form request for statements of qualifications prepared by the transportation entity. In preparing the standard form, the transportation entity may consult with the construction industry, the building trades and surety industry, and other public agencies interested in using the authorization provided by this chapter. The standard form shall require information including, but not limited to, all of the following:

(A) If the design-build entity is a partnership, limited partnership, joint venture, or other association, a listing of all of the partners, general partners, or association members known at the time of statement of qualification submission who will participate in the design-build contract.

(B) Evidence that the members of the design-build entity have completed, or demonstrated the experience, competency, capability, and capacity to complete projects of similar size, scope, or complexity, and that proposed key personnel have sufficient experience and training to competently manage and complete the design and construction of the project, and a financial statement that assures the transportation entity that the design-build entity has the capacity to complete the project.

(C) The licenses, registration, and credentials required to design and construct the project, including, but not limited to, information on the revocation or suspension of any license, credential, or registration.

(D) Evidence that establishes that the design-build entity has the capacity to obtain all required payment and performance bonding, liability insurance, and errors and omissions insurance.

(E) Information concerning workers compensation experience history and a worker safety program.

(F) A full disclosure regarding all of the following that are applicable:

(i) Any serious or willful violation of Part 1 (commencing with Section 6300) of Division 5 of the Labor Code or the federal Occupational Safety and Health Act of 1970 (Public Law 91-596), settled against any member of the design-build entity.

(ii) Any debarment, disqualification, or removal from a federal, state, or local government public works project.

(iii) Any instance where the design-build entity, or its owners, officers, or managing employees submitted a bid on a public works project and were found to be nonresponsive or were found by an awarding body not to be a responsible bidder.

(iv) Any instance where the design-build entity, or its owners, officers, or managing employees defaulted on a construction contract.

(v) Any violations of the Contractors State License Law, as described in Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code, including alleged violations of federal or state law regarding the payment of wages, benefits, apprenticeship requirements, or personal income tax withholding, or Federal Insurance Contribution Act (FICA) withholding requirements settled against any member of the design-build entity.

(vi) Any bankruptcy or receivership of any member of the design-build entity, including, but not limited to, information concerning any work completed by a surety.

(vii) Any settled adverse claims, disputes, or lawsuits between the owner of a public works project and any member of the design-build entity during the five years preceding submission of a bid under this article, in which the claim, settlement, or judgment exceeds fifty thousand dollars ($50,000). Information shall also be provided concerning any work completed by a surety during this five-year period.

(G) If the proposed design-build entity is a partnership, limited partnership, joint-venture, or other association, a copy of the organizational documents or agreement committing to form the organization, and a statement that all general partners, joint venture members, or other association members agree to be fully liable for the performance under the design-build contract.

(H) An acceptable safety record. A bidder s safety record shall be deemed acceptable if its experience modification rate for the most recent three-year period is an average of 1.00 or less, and its average total recordable injury/illness rate and average lost work rate for the most recent three-year period does not exceed the applicable statistical standards for its business category or if the bidder is a party to an alternative dispute resolution system as provided for in Section 3201.5 of the Labor Code.

(4) The information required under this subdivision shall be verified under oath by the design-build entity and its members in the manner in which civil pleadings in civil actions are verified. Information required under this subdivision that is not a public record under the California Public Records Act, as described in Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, shall not be open to public inspection.

(d) For those projects utilizing low bid as the final selection method, the competitive bidding process shall result in lump-sum bids by the prequalified or short-listed design-build entities. Awards shall be made to the lowest responsible bidder.

(e) For those projects utilizing best value as a selection method, the design-build competition shall progress as follows:

(1) Competitive proposals shall be evaluated by using only the criteria and selection procedures specifically identified in the request for proposals. However, the following minimum factors shall be weighted as deemed appropriate by the contracting transportation entity:

(A) Price.

(B) Technical design and construction expertise.

(C) Life-cycle costs over 15 years or more.

(2) Pursuant to subdivision (b), the transportation entity may hold discussions or negotiations with responsive bidders using the process articulated in the transportation entity s request for proposals.

(3) When the evaluation is complete, the top three responsive bidders shall be ranked sequentially based on a determination of value provided.

(4) The award of the contract shall be made to the responsible bidder whose proposal is determined by the transportation entity to have offered the best value to the public.

(5) Notwithstanding any other provision of this code, upon issuance of a contract award, the transportation entity shall publicly announce its award, identifying the contractor to whom the award is made, along with a written decision supporting its contract award and stating the basis of the award. The notice of award shall also include the transportation entity s second- and third-ranked design-build entities.

(6) The written decision supporting the transportation entity s contract award, described in paragraph (5), and the contract file shall provide sufficient information to satisfy an external audit.

(Added by Stats. 2013, Ch. 586, Sec. 3. Effective January 1, 2014. Repealed conditionally on or before January 1, 2024, pursuant to Section 6829.)



6825

(a) The design-build entity shall provide payment and performance bonds for the project in the form and in the amount required by the transportation entity, and issued by a California admitted surety. In no case shall the amount of the payment bond be less than the amount of the performance bond.

(b) The design-build contract shall require errors and omissions insurance coverage for the design elements of the project.

(Added by Stats. 2013, Ch. 586, Sec. 3. Effective January 1, 2014. Repealed conditionally on or before January 1, 2024, pursuant to Section 6829.)



6826

(a) The transportation entity, in each design-build request for proposals, may identify specific types of subcontractors that must be included in the design-build entity statement of qualifications and proposal. All construction subcontractors that are identified in the proposal shall be afforded all the protections of Chapter 4 (commencing with Section 4100) of Part 1 of Division 2.

(b) In awarding subcontracts not listed in the request for proposals, the design-build entity shall do all of the following:

(1) Provide public notice of availability of work to be subcontracted in accordance with the publication requirements applicable to the competitive bidding process of the transportation entity.

(2) Provide a fixed date and time on which the subcontracted work will be awarded.

(3) Establish reasonable qualification criteria and standards.

(4) Provide that the subcontracted construction work shall be awarded either on a best value basis or to the lowest responsible bidder. For construction work awarded on a best value basis, the design-build entity shall evaluate all bids utilizing the factors described in paragraph (1) of subdivision (e) of Section 6824, and shall award the contract to the bidder determined by the design-build entity to have offered the best value.

(c) Subcontractors awarded subcontracts under this chapter shall be afforded all the protections of Chapter 4 (commencing with Section 4100) of Part 1 of Division 2.

(Added by Stats. 2013, Ch. 586, Sec. 3. Effective January 1, 2014. Repealed conditionally on or before January 1, 2024, pursuant to Section 6829.)



6827

Nothing in this chapter affects, expands, alters, or limits any rights or remedies otherwise available at law.

(Added by Stats. 2013, Ch. 586, Sec. 3. Effective January 1, 2014. Repealed conditionally on or before January 1, 2024, pursuant to Section 6829.)



6828

The provisions of this chapter are severable. If any provision of this chapter or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2013, Ch. 586, Sec. 3. Effective January 1, 2014. Repealed conditionally on or before January 1, 2024, pursuant to Section 6829.)



6829

(a) This chapter shall remain in effect only until January 1, 2024, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2024, deletes or extends that date.

(b) Notwithstanding subdivision (a), if any provision or application of Section 91.2 of the Streets and Highways Code is held invalid by a court of competent jurisdiction, this chapter shall be repealed one year from the date in which the department posts on its Internet Web site that Section 91.2 of the Streets and Highways Code has been held invalid.

(c) The repeal of this chapter shall not affect an executed design-build contract or cooperative agreement entered into pursuant to this chapter prior to the date of its repeal, regardless of the stage of the project at the time of repeal.

(Added by Stats. 2013, Ch. 586, Sec. 3. Effective January 1, 2014. Repealed conditionally on or before January 1, 2024, by its own provisions. Note: Repeal affects Chapter 6.5, commencing with Section 6820.)






CHAPTER 6.6. Alternative Project Delivery Program: Construction Manager/General Contractor Authority

6950

The Legislature finds and declares all of the following:

(a) The alternative public works project delivery methods authorized under this chapter should be evaluated for the purposes of exploring whether the potential exists for reduced project costs, expedited project completion, or design features that are not achievable through the traditional project delivery methods.

(b) The design sequencing and Construction Manager/General Contractor project delivery methods rely on existing design-bid-build and design-build procurement methods respectively and have been successfully used by both public and private sector entities in California and other states for over a decade on projects that require a quick startup as they allow construction to begin before the design plans are complete for the entire project.

(c) Both methods also have the benefit of allowing for earlier collaboration between the project owner and construction contractor.

(d) This chapter shall not be deemed to provide a preference for these project delivery methods over other delivery methodologies.

(Added by Stats. 2012, Ch. 767, Sec. 1. Effective January 1, 2013.)



6951

For purposes of this chapter, the following definitions apply:

(a) Alternative project delivery method means either Construction Manager/General Contractor method or design sequencing.

(b) Construction Manager/General Contractor method or CMGC means a project delivery method using a best value procurement process in which a construction manager is procured to provide preconstruction services during the design phase of the project and construction services during the construction phase of the project. The execution of the design and the construction of the project may be in sequential phases or concurrent phases.

(c) Construction manager means a partnership, corporation, or other legal entity that is able to provide appropriately licensed contracting and engineering services as needed pursuant to a CMGC contract.

(d) Design sequencing means a method of project delivery that enables the sequencing of design activities to permit each construction phase to commence when the design for that phase is complete, instead of requiring design for the entire project to be completed before commencing construction.

(e) Department means the Department of Transportation as established under Part 5 (commencing with Section 14000) of Division 3 of the Government Code.

(f) San Diego Association of Governments means the consolidated agency created pursuant to Chapter 3 (commencing with Section 132350) of Division 12.7 of the Public Utilities Code.

(Added by Stats. 2012, Ch. 767, Sec. 1. Effective January 1, 2013.)



6952

(a) Subject to the limitations of this chapter, the San Diego Association of Governments may utilize the alternative project delivery methods for public transit projects within the jurisdiction of the San Diego Association of Governments.

(b) The San Diego Association of Governments may enter into an alternative project delivery method contract pursuant to this chapter if, after evaluation of the traditional design-bid-build process of construction and of the alternative project delivery method in a public meeting, the San Diego Association of Governments makes a written finding that use of the alternative project delivery method on the specific project under consideration will accomplish one or more of the following objectives: reduce project costs, expedite the project s completion, or provide features not achievable through the design-bid-build method. This finding must be made prior to the San Diego Association of Governments entering into an alternative project delivery method contract. In the alternative project delivery method proposal, the written findings shall be included as part of any application for state funds pursuant to this chapter.

(Added by Stats. 2012, Ch. 767, Sec. 1. Effective January 1, 2013.)



6953

Any public works project that is contracted for pursuant to this chapter shall be subject to the requirements of Section 1771.4 of the Labor Code.

(Repealed and added by Stats. 2014, Ch. 28, Sec. 77. Effective June 20, 2014.)



6954

(a) If a contract for CMGC services is entered into pursuant to this chapter and includes preconstruction services by the construction manager, the San Diego Association of Governments shall enter into a written contract with the construction manager for preconstruction services, under which the San Diego Association of Governments shall pay the construction manager a fee for preconstruction services in an amount agreed upon by the San Diego Association of Governments and the construction manager. The preconstruction services contract may include fees for services to be performed during the contract period; provided, however, the San Diego Association of Governments shall not request or obtain a fixed price or a guaranteed maximum price for the construction contract from the construction manager or enter into a construction contract with the construction manager until after the San Diego Association of Governments has entered into a services contract. A preconstruction services contract shall provide for the subsequent negotiation for construction of all or any discrete phase or phases of the project and shall provide for the San Diego Association of Governments to own the design plans and other preconstruction services work product.

(b) A contract for construction services will be awarded after the plans have been sufficiently developed and either a fixed price or a guaranteed maximum price has been successfully negotiated. In the event that a fixed price or a guaranteed maximum price is not negotiated, the San Diego Association of Governments may award the contract for construction services utilizing any other procurement method authorized by law.

(c) The construction manager shall perform not less than 30 percent of the work covered by the fixed price or guaranteed maximum price agreement reached. Work that is not performed directly by the construction manager shall be bid to subcontractors pursuant to Section 6955.

(Added by Stats. 2012, Ch. 767, Sec. 1. Effective January 1, 2013.)



6955

All subcontractors bidding on contracts pursuant to this chapter shall be afforded the protections contained in Chapter 4 (commencing with Section 4100).

(Added by Stats. 2012, Ch. 767, Sec. 1. Effective January 1, 2013.)



6956

Nothing in this chapter affects, expands, alters, or limits any rights or remedies otherwise available at law.

(Added by Stats. 2012, Ch. 767, Sec. 1. Effective January 1, 2013.)



6957

(a) Upon completion of a project using an alternative project delivery method, the San Diego Association of Governments shall prepare a progress report to its governing body. The progress report shall include, but shall not be limited to, all of the following information:

(1) A description of the project.

(2) The entity that was awarded the project.

(3) The estimated and actual costs of the project.

(4) The estimated and actual schedule for project completion.

(5) A description of any written protests concerning any aspect of the solicitation, bid, proposal, or award of the project, including, but not limited to, the resolution of the protests.

(6) An assessment of the prequalification process and criteria utilized under this chapter if the CMGC procurement method is used.

(7) A description of the method used to evaluate the bid or proposal, including the weighting of each factor and an assessment of the impact of this requirement on a project.

(8) A description of any challenges or unexpected problems that arose during the construction of the project and a description of the solutions that were considered and ultimately implemented to address those challenges and problems.

(9) Recommendations to improve the alternative project delivery methods authorized under this chapter.

(b) The progress report shall be made available on the San Diego Association of Governments Internet Web site.

(Added by Stats. 2012, Ch. 767, Sec. 1. Effective January 1, 2013.)



6958

(a) The provisions of this chapter are severable. If any provision of this chapter or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(b) Contracts awarded pursuant to this section shall be valid until the project is completed.

(Added by Stats. 2012, Ch. 767, Sec. 1. Effective January 1, 2013.)






CHAPTER 7. Contract Clauses

7100

Provisions in public works contracts with public entities which provide that acceptance of a payment otherwise due a contractor is a waiver of all claims against the public entity arising out of the work performed under the contract or which condition the right to payment upon submission of a release by the contractor of all claims against the public entity arising out of performance of the public work are against public policy and null and void. This section shall not prohibit a public entity from placing in a public works contract and enforcing a contract provision which provides that payment of undisputed contract amounts is contingent upon the contractor furnishing the public entity with a release of all claims against the public entity arising by virtue of the public works contract related to those amounts. Disputed contract claims in stated amounts may be specifically excluded by the contractor from the operation of the release.

(Added by Stats. 1982, Ch. 1120, Sec. 4.)



7101

The state or any other public entity in any public works contract awarded to the lowest bidder, may provide for the payment of extra compensation to the contractor for the cost reduction changes in the plans and specifications for the project made pursuant to a proposal submitted by the contractor. The extra compensation to the contractor shall be 50 percent of the net savings in construction costs as determined by the public entity. For projects under the supervision of the Department of Transportation or local or regional transportation entities, the extra compensation to the contractor shall be 60 percent of the net savings, if the cost reduction changes significantly reduce or avoid traffic congestion during construction of the project, in the opinion of the public entity. The contractor may not be required to perform the changes contained in an eligible change proposal submitted in compliance with the provisions of the contract unless the proposal was accepted by the public entity.

(Amended by Stats. 2001, Ch. 166, Sec. 1. Effective January 1, 2002.)



7102

Contract provisions in construction contracts of public agencies and subcontracts thereunder which limit the contractee s liability to an extension of time for delay for which the contractee is responsible and which delay is unreasonable under the circumstances involved, and not within the contemplation of the parties, shall not be construed to preclude the recovery of damages by the contractor or subcontractor.

No public agency may require the waiver, alteration, or limitation of the applicability of this section. Any such waiver, alteration, or limitation is void. This section shall not be construed to void any provision in a construction contract which requires notice of delays, provides for arbitration or other procedure for settlement, or provides for liquidated damages.

(Amended by Stats. 1987, Ch. 98, Sec. 1.)



7103

(a) (1) Every original contractor that is awarded a contract by a state entity, as defined in subdivision (d), involving an expenditure in excess of twenty-five thousand dollars ($25,000) for any public work shall, before entering upon the performance of the work, file a payment bond with and approved by the officer or state entity that awarded the contract. The bond shall be in a sum not less than 100 percent of the total amount payable by the terms of the contract.

(2) The state entity shall state in its call for bids for any contract that a payment bond is required in the case of such an expenditure.

(b) A payment bond filed and approved in accordance with this section shall be sufficient to enter upon the performance of work under a duly authorized contract that supplements the contract for which the payment bond was filed if the requirement of a new bond is waived by the state entity.

(c) For purposes of this section, providers of architectural, engineering, and land surveying services pursuant to a contract with a state entity for a public work shall not be deemed an original contractor and shall not be required to post or file the payment bond required in subdivisions (a) and (b).

(d) For purposes of this section, state entity means every state office, department, division, bureau, board, or commission, but does not include the Legislature, the courts, any agency in the judicial branch of government, or the University of California. All other public entities shall be governed by Section 9550 of the Civil Code.

(e) For purposes of this section, public work includes the erection, construction, alteration, repair, or improvement of any state structure, building, road, or other state improvement of any kind.

(Amended by Stats. 2010, Ch. 697, Sec. 44. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



7103.5

(a) As used in this section:

(1) Public works contract means a contract awarded through competitive bids by the state or any of its political subdivisions or public agencies, on whose behalf the Attorney General may bring an action pursuant to subdivision (c) of Section 16750 of the Business and Professions Code, for the erection, construction, alteration, repair, or improvement of any structure, building, road, or other improvement of any kind.

(2) Awarding body means the state or the subdivision or agency awarding a public works contract.

(b) In entering into a public works contract or a subcontract to supply goods, services, or materials pursuant to a public works contract, the contractor or subcontractor offers and agrees to assign to the awarding body all rights, title, and interest in and to all causes of action it may have under Section 4 of the Clayton Act (15 U.S.C. Sec. 15) or under the Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), arising from purchases of goods, services, or materials pursuant to the public works contract or the subcontract. This assignment shall be made and become effective at the time the awarding body tenders final payment to the contractor, without further acknowledgment by the parties.

(c) Subdivision (b) shall be included in full in the specifications for the public works contract or in the general provisions incorporated therein and shall be included in full in the public works contract or in the general provisions incorporated therein.

(Added by renumbering Section 7103 (as added by Stats. 1990, Ch. 694) by Stats. 1991, Ch. 1091, Sec. 121.)



7104

Any public works contract of a local public entity which involves digging trenches or other excavations that extend deeper than four feet below the surface shall contain a clause which provides the following:

(a) That the contractor shall promptly, and before the following conditions are disturbed, notify the local public entity, in writing, of any:

(1) Material that the contractor believes may be material that is hazardous waste, as defined in Section 25117 of the Health and Safety Code, that is required to be removed to a Class I, Class II, or Class III disposal site in accordance with provisions of existing law.

(2) Subsurface or latent physical conditions at the site differing from those indicated by information about the site made available to bidders prior to the deadline for submitting bids.

(3) Unknown physical conditions at the site of any unusual nature, different materially from those ordinarily encountered and generally recognized as inherent in work of the character provided for in the contract.

(b) That the local public entity shall promptly investigate the conditions, and if it finds that the conditions do materially so differ, or do involve hazardous waste, and cause a decrease or increase in the contractor s cost of, or the time required for, performance of any part of the work shall issue a change order under the procedures described in the contract.

(c) That, in the event that a dispute arises between the local public entity and the contractor whether the conditions materially differ, or involve hazardous waste, or cause a decrease or increase in the contractor s cost of, or time required for, performance of any part of the work, the contractor shall not be excused from any scheduled completion date provided for by the contract, but shall proceed with all work to be performed under the contract. The contractor shall retain any and all rights provided either by contract or by law which pertain to the resolution of disputes and protests between the contracting parties.

(Amended by Stats. 2006, Ch. 183, Sec. 1. Effective January 1, 2007.)



7105

(a) Construction contracts of public agencies shall not require the contractor to be responsible for the cost of repairing or restoring damage to the work, which damage is determined to have been proximately caused by an act of God, in excess of 5 percent of the contracted amount, provided, that the work damaged is built in accordance with accepted and applicable building standards and the plans and specifications of the awarding authority. However, contracts may include provisions for terminating the contract. The requirements of this section shall not be mandatory as to construction contracts financed by revenue bonds. This section shall not prohibit a public agency from requiring that a contractor obtain insurance to indemnify the public agency for any damage to the work caused by an act of God if the insurance premium is a separate bid item. If insurance is required, requests for bids issued by public agencies shall set forth the amount of the work to be covered and the contract resulting from the requests for bids shall require that the contractor furnish evidence of satisfactory insurance coverage to the public agency prior to execution of the contract.

(b) For the purposes of this section:

(1) Public agency shall include the state, the Regents of the University of California, a city, county, district, public authority, public agency, municipal utility, and any other political subdivision or public corporation of the state.

(2) Acts of God shall include only the following occurrences or conditions and effects: earthquakes in excess of a magnitude of 3.5 on the Richter Scale and tidal waves.

(c) Public agencies may make changes in construction contracts for public improvements in the course of construction to bring the completed improvements into compliance with environmental requirements or standards established by state and federal statutes and regulations enacted after the contract has been awarded or entered into. The contractor shall be paid for the changes in accordance with the provisions of the contract governing payment for changes in the work or, if no provisions are set forth in the contract, payment shall be as agreed to by the parties.

(d) (1) Where authority to contract is vested in any public agency, excluding the state, the authority shall include the power, by mutual consent of the contracting parties, to terminate, amend, or modify any contract within the scope of such authority.

(2) Paragraph (1) shall not apply to contracts entered into pursuant to any statute expressly requiring that contracts be let or awarded on the basis of competitive bids. Contracts of public agencies, excluding the state, required to be let or awarded on the basis of competitive bids pursuant to any statute may be terminated, amended, or modified only if the termination, amendment, or modification is so provided in the contract or is authorized under provision of law other than this subdivision. The compensation payable, if any, for amendments and modifications shall be determined as provided in the contract. The compensation payable, if any, in the event the contract is so terminated shall be determined as provided in the contract or applicable statutory provision providing for the termination.

(3) Contracts of public agencies may include provisions for termination for environmental considerations at the discretion of the public agencies.

(Added by renumbering Section 7104 (as added by Stats. 1990, Ch. 694) by Stats. 1991, Ch. 1091, Sec. 122.)



7106

Every bid on every public works contract of a public entity shall include a declaration under penalty of perjury under the laws of the State of California, in the following form:

NONCOLLUSION DECLARATION TO BE EXECUTED BY
BIDDER AND SUBMITTED WITH BID

The undersigned declares:

I am the ____ of ____, the party making the foregoing bid.

The bid is not made in the interest of, or on behalf of, any undisclosed person, partnership, company, association, organization, or corporation. The bid is genuine and not collusive or sham. The bidder has not directly or indirectly induced or solicited any other bidder to put in a false or sham bid. The bidder has not directly or indirectly colluded, conspired, connived, or agreed with any bidder or anyone else to put in a sham bid, or to refrain from bidding. The bidder has not in any manner, directly or indirectly, sought by agreement, communication, or conference with anyone to fix the bid price of the bidder or any other bidder, or to fix any overhead, profit, or cost element of the bid price, or of that of any other bidder. All statements contained in the bid are true. The bidder has not, directly or indirectly, submitted his or her bid price or any breakdown thereof, or the contents thereof, or divulged information or data relative thereto, to any corporation, partnership, company, association, organization, bid depository, or to any member or agent thereof, to effectuate a collusive or sham bid, and has not paid, and will not pay, any person or entity for such purpose.

Any person executing this declaration on behalf of a bidder that is a corporation, partnership, joint venture, limited liability company, limited liability partnership, or any other entity, hereby represents that he or she has full power to execute, and does execute, this declaration on behalf of the bidder.

I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct and that this declaration is executed on ___[date], at ___[city], ___[state].

(Amended by Stats. 2011, Ch. 432, Sec. 37. Effective January 1, 2012.)



7107

(a) This section is applicable with respect to all contracts entered into on or after January 1, 1993, relating to the construction of any public work of improvement.

(b) The retention proceeds withheld from any payment by the public entity from the original contractor, or by the original contractor from any subcontractor, shall be subject to this section.

(c) Within 60 days after the date of completion of the work of improvement, the retention withheld by the public entity shall be released. In the event of a dispute between the public entity and the original contractor, the public entity may withhold from the final payment an amount not to exceed 150 percent of the disputed amount. For purposes of this subdivision, completion means any of the following:

(1) The occupation, beneficial use, and enjoyment of a work of improvement, excluding any operation only for testing, startup, or commissioning, by the public agency, or its agent, accompanied by cessation of labor on the work of improvement.

(2) The acceptance by the public agency, or its agent, of the work of improvement.

(3) After the commencement of a work of improvement, a cessation of labor on the work of improvement for a continuous period of 100 days or more, due to factors beyond the control of the contractor.

(4) After the commencement of a work of improvement, a cessation of labor on the work of improvement for a continuous period of 30 days or more, if the public agency files for record a notice of cessation or a notice of completion.

(d) Subject to subdivision (e), within seven days from the time that all or any portion of the retention proceeds are received by the original contractor, the original contractor shall pay each of its subcontractors from whom retention has been withheld, each subcontractor s share of the retention received. However, if a retention payment received by the original contractor is specifically designated for a particular subcontractor, payment of the retention shall be made to the designated subcontractor, if the payment is consistent with the terms of the subcontract.

(e) The original contractor may withhold from a subcontractor its portion of the retention proceeds if a bona fide dispute exists between the subcontractor and the original contractor. The amount withheld from the retention payment shall not exceed 150 percent of the estimated value of the disputed amount.

(f) In the event that retention payments are not made within the time periods required by this section, the public entity or original contractor withholding the unpaid amounts shall be subject to a charge of 2 percent per month on the improperly withheld amount, in lieu of any interest otherwise due. Additionally, in any action for the collection of funds wrongfully withheld, the prevailing party shall be entitled to attorney s fees and costs.

(g) If a state agency retains an amount greater than 125 percent of the estimated value of the work yet to be completed pursuant to Section 10261, the state agency shall distribute undisputed retention proceeds in accordance with subdivision (c). However, notwithstanding subdivision (c), if a state agency retains an amount equal to or less than 125 percent of the estimated value of the work yet to be completed, the state agency shall have 90 days in which to release undisputed retentions.

(h)Any attempted waiver of the provisions of this section shall be void as against the public policy of this state.

(Amended by Stats. 1998, Ch. 857, Sec. 3. Effective January 1, 1999.)



7108

Any contract of a public entity to provide train service shall require compliance with the personnel requirements of Chapter 2 (commencing with Section 6900) of Part 2 of Division 5 of the Labor Code.

(Added by Stats. 1994, Ch. 976, Sec. 2. Effective January 1, 1995.)



7109

(a) For purposes of this section:

(1) Antigraffiti technology means landscaping, paint, or other covering resistant to graffiti, or other procedures to deter graffiti.

(2) Graffiti means any unauthorized inscription, work, figure, or design that is marked, etched, scratched, drawn, or painted on any structural component of any building, structure, or other facility regardless of its content or nature and regardless of the nature of the material of the structural component.

(3) Project means the erection, construction, alteration, repair, or improvement of any public structure, building, road, or other public improvement of any kind.

(b) If a public entity determines that a project may be vulnerable to graffiti and the public entity will be awarding a public works contract after January 1, 1996, for that project, it is the intent of the Legislature that the public entity may do one or more of the following:

(1) Include a provision in the public works contract that specifies requirements for antigraffiti technology in the plans and specifications for the project.

(2) Establish a method to finance a graffiti abatement program.

(3) Establish a program to deter graffiti.

(Added by Stats. 1994, Ch. 504, Sec. 1. Effective January 1, 1995.)



7110

(a) It is the policy of this state that anyone who enters into a contract with a state agency shall recognize the importance of child and family support obligations and shall fully comply with all applicable state and federal laws relating to child and family support enforcement, including, but not limited to, disclosure of information and compliance with earnings assignment orders, as provided in Chapter 8 (commencing with Section 5200) of Part 5 of Division 9 of the Family Code.

(b) Every written contract in excess of one hundred thousand dollars ($100,000) executed between a contractor and a state agency shall contain the following:

(1) An acknowledgment by the contractor of the policy of the state set forth in subdivision (a).

(2) An acknowledgment by the contractor that to the best of its knowledge it is fully complying with the earnings assignment orders of all employees and is providing the names of all new employees to the New Hire Registry maintained by the Employment Development Department.

(Added by Stats. 1998, Ch. 899, Sec. 3. Effective January 1, 1999.)



7200

(a) (1) This section shall apply with respect to all contracts entered into on or after January 1, 1999, between a public entity and an original contractor, between an original contractor and a subcontractor, and between all subcontractors thereunder, relating to the construction of any public work of improvement.

(2) For purposes of this section, public entity means the state, including every state agency, office, department, division, bureau, board, or commission, a city, county, city and county, including chartered cities and chartered counties, district, special district, public authority, political subdivision, public corporation, or nonprofit transit corporation wholly owned by a public agency and formed to carry out the purposes of the public agency.

(b) In a contract between the original contractor and a subcontractor, and in a contract between a subcontractor and any subcontractor thereunder, the percentage of the retention proceeds withheld may not exceed the percentage specified in the contract between the public entity and the original contractor.

(c) When a performance and payment bond is required in the solicitation for bids, subdivision (b) shall not apply to either of the following:

(1) The original contractor, if the subcontractor fails or refuses to provide a performance and payment bond, issued by an admitted surety insurer, to the original contractor.

(2) The subcontractor, if a subcontractor thereunder fails or refuses to provide a performance and payment bond, issued by an admitted surety insurer, to the subcontractor.

(d) No party identified in subdivision (b) shall require any other party to waive any provision of this section.

(e) In the event that the contractor elects to substitute securities in lieu of retentions, the contractor may withhold from his or her subcontractors, who have not elected to substitute securities in lieu of retentions, the amount of retentions that would have otherwise been withheld.

(Added by Stats. 1998, Ch. 857, Sec. 4. Effective January 1, 1999.)



7201

(a) (1) This section shall apply with respect to all contracts entered into on or after January 1, 2012, between a public entity and an original contractor, between an original contractor and a subcontractor, and between all subcontractors thereunder, relating to the construction of any public work of improvement.

(2) Under no circumstances shall any provision of this section be construed to limit the ability of any public entity to withhold 150 percent of the value of any disputed amount of work from the final payment, as provided for in subdivision (c) of Section 7107. In the event of a good faith dispute, nothing in this section shall be construed to require a public entity to pay for work that is not approved or accepted in accordance with the proper plans or specifications.

(3) For purposes of this section, public entity means the state, including every state agency, office, department, division, bureau, board, or commission, the California State University, the University of California, a city, county, city and county, including charter cities and charter counties, district, special district, public authority, political subdivision, public corporation, or nonprofit transit corporation wholly owned by a public agency and formed to carry out the purposes of the public agency.

(b) (1) The retention proceeds withheld from any payment by a public entity from the original contractor, by the original contractor from any subcontractor, and by a subcontractor from any subcontractor thereunder shall not exceed 5 percent of the payment. In no event shall the total retention proceeds withheld exceed 5 percent of the contract price. In a contract between the original contractor and a subcontractor, and in a contract between a subcontractor and any subcontractor thereunder, the percentage of the retention proceeds withheld shall not exceed the percentage specified in the contract between the public entity and the original contractor.

(2) This subdivision shall not apply if the contractor provides written notice to the subcontractor, pursuant to subdivision (c) of Section 4108, prior to, or at, the time that the bid is requested, that bonds shall be required, and the subcontractor subsequently is unable or refuses to furnish to the contractor a performance and payment bond issued by an admitted surety insurer.

(3) Notwithstanding any other provision of this subdivision, the retention proceeds withheld from any payment by an awarding entity set forth in paragraphs (1) to (5), inclusive, of subdivision (a) of Section 10106, from the original contractor, by the original contractor from any subcontractor, and by a subcontractor from any subcontractor thereunder, may exceed 5 percent on specific projects where the director of the department has made a finding prior to the bid that the project is substantially complex and therefore requires a higher retention amount than 5 percent and the department includes both this finding and the actual retention amount in the bid documents. In a contract between the original contractor and a subcontractor, and in a contract between a subcontractor and any subcontractor thereunder, the percentage of the retention proceeds withheld shall not exceed the percentage specified in the contract between the department and the original contractor.

(4) Notwithstanding any other provision of this subdivision, the retention proceeds withheld from any payment by the awarding entity of a city, county, city and county, including charter cities and charter counties, district, special district, public authority, political subdivision, public corporation, or nonprofit transit corporation wholly owned by a public agency and formed to carry out the purposes of the public agency, from the original contractor, by the original contractor from any subcontractor, and by a subcontractor from any subcontractor thereunder, may exceed 5 percent on specific projects where the governing body of the public entity or designee, including, but not limited to, a general manager or other director of an appropriate department, has approved a finding during a properly noticed and normally scheduled public hearing and prior to bid that the project is substantially complex and therefore requires a higher retention amount than 5 percent and the awarding entity includes both this finding and the actual retention amount in the bid documents. In a contract between the original contractor and a subcontractor, and in a contract between a subcontractor and any subcontractor thereunder, the percentage of the retention proceeds withheld shall not exceed the percentage specified in the contract between the department and the original contractor.

(c) A party identified in subdivision (a) shall not require any other party to waive any provision of this section.

(d) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Added by Stats. 2011, Ch. 700, Sec. 5. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions.)



7202

(a) The Department of Transportation is prohibited from withholding retention proceeds when making progress payments to a contractor for work performed on a transportation project.

(b) Nothing in this section shall alter, amend, or impair the rights, duties, and obligations of an original contractor, its subcontractors, and all subcontractors thereunder, relating to the construction of any public work of improvement as set forth in Section 7200 of the Public Contract Code.

(c) The department shall promptly notify the appropriate policy committees of the Legislature if the state s best interests are compromised because retention was not withheld on a transportation project.

(d) This section shall become inoperative and shall be repealed on January 1, 2020.

(Amended by Stats. 2012, Ch. 290, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2020, by its own provisions.)






CHAPTER 9. Claims and Disputes

9201

(a) A public entity shall have full authority to compromise or otherwise settle any claim relating to a contract at any time.

(b) The public entity shall include provisions in a public works contract for timely notification of the contractor of the receipt of any third-party claim, relating to the contract.

(c) The public entity shall be entitled to recover its reasonable costs incurred in providing the notification required by subdivision (b).

(Amended by Stats. 2002, Ch. 315, Sec. 1. Effective January 1, 2003.)



9203

(a) Payment on any contract with a local agency for the creation, construction, alteration, repair, or improvement of any public structure, building, road, or other improvement, of any kind which will exceed in cost a total of five thousand dollars ($5,000), shall be made as the legislative body prescribes upon estimates approved by the legislative body, but progress payments shall not be made in excess of 95 percent of the percentage of actual work completed plus a like percentage of the value of material delivered on the ground or stored subject to, or under the control of, the local agency, and unused. The local agency shall withhold not less than 5 percent of the contract price until final completion and acceptance of the project. However, at any time after 50 percent of the work has been completed, if the legislative body finds that satisfactory progress is being made, it may make any of the remaining progress payments in full for actual work completed.

(b) Notwithstanding the dollar limit specified in subdivision (a), a county water authority shall be subject to a twenty-five thousand dollar ($25,000) limit for purposes of subdivision (a).

(Amended by Stats. 2000, Ch. 126, Sec. 1. Effective January 1, 2001.)









PART 2. CONTRACTING BY STATE AGENCIES

CHAPTER 1. State Contract Act

ARTICLE 1. Scope of Chapter and General Provisions

10100

This chapter may be cited as the State Contract Act.

(Amended by Stats. 2010, Ch. 328, Sec. 184. Effective January 1, 2011.)



10101

(a) Contracts for the purchase of supplies or materials, which are purchased pursuant to Chapter 2 (commencing with Section 10290), are not subject to this chapter, even though the seller is required to perform some incidental work or service in connection with the delivery of the material or supplies.

(b) Contracts for which emergency work or remedial measures are required are not subject to this chapter if the work or remedial measures are necessary to immediately avert, alleviate, repair, or mitigate destruction of property caused by the accidental or unplanned release of toxic substances and are necessary to protect the health, safety, and welfare of the general public.

(Amended by Stats. 2010, Ch. 328, Sec. 185. Effective January 1, 2011.)



10102

Improvements on the property of the state on the waterfront of the City and County of San Francisco under the jurisdiction of the San Francisco Port Commission are not subject to this chapter.

(Amended by Stats. 2010, Ch. 328, Sec. 186. Effective January 1, 2011.)



10103

Work done directly by any public utility company pursuant to order of the Public Utilities Commission or other public authority is not subject to this chapter, whether or not done under public supervision or paid for in whole or part out of public funds.

(Amended by Stats. 2010, Ch. 328, Sec. 187. Effective January 1, 2011.)



10103.5

Work performed by prisoners pursuant to an order by the Secretary of the Department of Corrections and Rehabilitation or by the Prison Industry Authority is not subject to this chapter, provided that the total cost of a project for the construction of new, previously unoccupied prison facilities or additions to an existing facility shall not exceed fifty thousand dollars ($50,000) unless it is first approved by the State Public Works Board.

(Amended by Stats. 2010, Ch. 328, Sec. 188. Effective January 1, 2011.)



10104

As used in this chapter, mobilization includes preparatory work and operations, including, but not limited to, those necessary for the movement of personnel, equipment, supplies and incidentals to the project site, for the establishment of all offices, buildings and other facilities necessary for work on the project, and for all other work and operations which must be performed or costs incurred prior to beginning work on the various items on the project site.

(Amended by Stats. 2010, Ch. 328, Sec. 189. Effective January 1, 2011.)



10105

(a) As used in this chapter, project includes the erection, construction, alteration, repair, or improvement of any state structure, building, road, or other state improvement of any kind that will exceed a total cost calculated pursuant to subdivision (b).

(b) The total cost limit for calendar year 2010 shall be two hundred fifty thousand dollars ($250,000), and at two year intervals thereafter, the total cost limit shall be adjusted upward or downward by the Director of Finance to reflect the percentage change in the annual California Construction Index as used by the Department of General Services. The amount shall be rounded off to the nearest one-thousand-dollar ($1,000) figure.

(Amended by Stats. 2010, Ch. 328, Sec. 190. Effective January 1, 2011.)



10106

For purposes of this chapter:

(a) Department means any of the following:

(1) The Department of Water Resources as to any project under the jurisdiction of that department.

(2) The Department of Transportation as to any project under the jurisdiction of that department.

(3) The Department of Boating and Waterways as to any project under the jurisdiction of that department pursuant to Article 2.5 (commencing with Section 65) of Chapter 2 of Division 1 of the Harbors and Navigation Code.

(4) The Department of Corrections and Rehabilitation with respect to any project under its jurisdiction pursuant to Chapter 11 (commencing with Section 7000) of Title 7 of Part 3 of the Penal Code.

(5) The Military Department as to any project under the jurisdiction of that department.

(6) The Department of General Services as to all other projects.

(b) Director means the director of each department as defined herein respectively.

(Amended by Stats. 2010, Ch. 252, Sec. 1. Effective January 1, 2011.)



10107

Whenever provision is made by law for any project that is not under the jurisdiction of the Department of Water Resources, the Department of Boating and Waterways pursuant to Article 2.5 (commencing with Section 65) of Chapter 2 of Division 1 of the Harbors and Navigation Code, the Department of Corrections and Rehabilitation pursuant to Chapter 11 (commencing with Section 7000) of Title 7 of Part 3 of the Penal Code, the Department of Transportation, or the Military Department, the project shall be under the sole charge and direct control of the Department of General Services.

(Amended by Stats. 2010, Ch. 252, Sec. 2. Effective January 1, 2011.)



10108

Where the nature of the work in the opinion of the department is such that its services in connection therewith are not required, it may authorize the carrying out of the project directly by the state agency concerned therewith if the estimated cost does not exceed six hundred thousand dollars ($600,000), except that the six hundred thousand dollar ($600,000) limitation shall not apply to a project of a district agricultural association or a project of the State Lands Commission. Any capital outlay project with a total value that does not exceed six hundred thousand dollars ($600,000) may be budgeted as a minor capital outlay project. This limit shall be adjusted pursuant to subdivision (b) of Section 10105.

If the estimated total cost of any construction project or work carried out under this section exceeds twenty-five thousand dollars ($25,000), the district or agency shall solicit bids in writing and shall award the work to the lowest responsible bidder or reject all bids. However, the director may authorize the district or agency to carry out work in excess of twenty-five thousand dollars ($25,000) under the provisions of this section by day labor if he or she deems that the award of a contract, the acceptance of bids, or the acceptance of further bids is not in the best interests of the state. In no event shall the amount of work performed by day labor under this section exceed the sum of fifty thousand dollars ($50,000) in the case of district agricultural association fair projects, or thirty-five thousand dollars ($35,000) in other cases.

(Amended by Stats. 2010, Ch. 252, Sec. 3. Effective January 1, 2011.)



10108.5

(a) When the nature of the work by departments, boards, commissions, or conservancies within the Resources Agency, in the opinion of the Department of General Services, is such that its services in connection therewith are not required, it may authorize the carrying out of the project directly by the department within the Resources Agency concerned therewith if the estimated cost does not exceed five hundred thousand dollars ($500,000). This limit shall be adjusted pursuant to subdivision (b) of Section 10105.

(b) If the estimated total cost of any construction project or work carried out under this section exceeds fifty thousand dollars ($50,000), the Department of Forestry and Fire Protection shall solicit bids in writing and shall award the work to the lowest responsible bidder or reject all bids. However, the Director of General Services may authorize the Department of Forestry and Fire Protection to carry out work in excess of fifty thousand dollars ($50,000) under this section by day labor if he or she deems that the award of a contract, the acceptance of bids, or the acceptance of further bids is not in the best interests of the state. However, in no event shall the amount of work performed by day labor under this section exceed the sum of one hundred thousand dollars ($100,000). This limit shall be adjusted pursuant to subdivision (b) of Section 10105.

(c) Notwithstanding the cost limitation of subdivision (a), the State Coastal Conservancy may, if authorized by the Department of General Services as described in subdivision (a), directly carry out a public works project involving habitat or wetlands restoration and related pedestrian or cycling access improvements, not including buildings or other nonaccess related structures on the following state-owned lands: Bel Marin Keys Unit V in Marin County, Eden Landing Ecological Reserve (a part of the South Bay Salt Pond Restoration Project) in Alameda County, Bair Island Ecological Reserve in San Mateo County, Napa Sonoma Marshes State Wildlife Area in Napa, Solano, and Sonoma Counties, Ballona Wetlands Ecological Reserve in Los Angeles County, Buena Vista Lagoon Ecological Reserve in San Diego County, Los Pe asquitos Marsh in Torrey Pines State Natural Reserve in San Diego County, and Tijuana Estuary State Park in San Diego County. In carrying out a public works project pursuant to this subdivision, the State Coastal Conservancy shall comply with the provisions of, and regulations adopted pursuant to, this chapter.

(Amended by Stats. 2008, Ch. 444, Sec. 1. Effective January 1, 2009.)



10108.7

(a) The Department of Corrections shall provide in the general conditions under which bids will be received, that any person making a bid or offer to perform a contract shall, in his or her bid or offer, set forth the following information:

(1) The name and the location of the place of business of each subcontractor certified as a minority, women, or disabled veteran business enterprise who will perform work or labor or render service to the prime contractor in connection with the performance of the contract and who will be used by the prime contractor to fulfill minority, women, and disabled veteran business enterprise participation goals.

(2) The portion of work that will be done by each subcontractor under paragraph (1). The prime contractor shall list only one subcontractor for each portion of work as is defined by the prime contractor in his or her bid or offer.

(b) The Subletting and Subcontracting Fair Practices Act (Chapter 4 (commencing with Section 4100) of Part 1 shall apply to the information required by subdivision (a) relating to subcontractors certified as minority, women, or disabled veteran business enterprises.

(c) For purposes of this section, subcontractor and prime contractor shall have the same meaning as those terms are defined in Section 4113.

(d) As used in this section, contract does not include a contract negotiated pursuant to Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code.

(Added by Stats. 1993, Ch. 1032, Sec. 5. Effective January 1, 1994.)



10108.8

The Department of Corrections, where feasible, shall enter into two or more procurement contracts for the purchase and development of the Business Information System (BIS) Project. The BIS project shall be developed to allow integration with other relevant statewide financial and personnel systems.

(Added by Stats. 2004, Ch. 227, Sec. 91. Effective August 16, 2004.)



10109

Any notice inviting bids on a project which specifies locations of possible materials, such as a borrow pit or gravel bed, for use in the proposed project which would be subject to Section 1602 of the Fish and Game Code shall include any conditions or modifications established pursuant to Section 1603.

(Amended by Stats. 2005, Ch. 383, Sec. 8. Effective January 1, 2006.)



10110

Where the nature of the work is historic restoration for the state park system, as determined jointly by the director and the Director of Parks and Recreation, the department may authorize the carrying out of the project directly by the Department of Parks and Recreation.

If the estimated total cost of any construction project or work carried out under this section exceeds twenty-five thousand dollars ($25,000), the Department of Parks and Recreation shall solicit bids in writing and shall award the work to the lowest responsible bidder or reject all bids. However, the director may authorize the Department of Parks and Recreation to carry out work in excess of twenty-five thousand dollars ($25,000) under the provisions of this section by day labor if the director determines, in consultation with the Director of Parks and Recreation, that the award of a contract, the acceptance of bids, or the acceptance of further bids is not in the best interests of the state. The Department of Parks and Recreation shall establish, by regulation, criteria to be considered by the Department of Parks and Recreation in requesting authorization from the director to perform all or part of a project by day labor.

(Added by Stats. 1982, Ch. 466, Sec. 86.)



10111

Commencing January 1, 2007, the department shall make available a report on contracting activity containing the following information:

(a) A listing of consulting services contracts that the state has entered into during the previous fiscal year. The listing shall include the following:

(1) The name and identification number of each contractor.

(2) The type of bidding entered into, the number of bidders, whether the low bidder was accepted, and if the low bidder was not accepted, an explanation of why another contractor was selected.

(3) The amount of the contract price.

(4) Whether the contract was a noncompetitive bid contract, and why the contract was a noncompetitive bid contract.

(5) Justification for entering into each consulting services contract.

(6) The purpose of the contract and the potential beneficiaries.

(7) The date when the initial contract was signed, and the date when the work began and was completed.

(b) The report shall also include a separate listing of consultant contracts completed during that fiscal year, with the same information specified in subdivision (a).

(c) The information specified in subdivisions (a) and (b) shall also include a list of any contracts underway during that fiscal year on which a change was made regarding the following:

(1) The completion date of the contract.

(2) The amount of money to be received by the contractor, if it exceeds 3 percent of the original contract price.

(3) The purpose of the contract or duties of the contractor. A brief explanation shall be given if the change in purpose is significant.

(d) The level of participation, by agency, of disabled veteran business enterprises in statewide contracting and shall include dollar values of contract award for the following categories:

(1) Construction.

(2) Architectural, engineering, and other professional services.

(3) Procurement of materials, supplies, and equipment.

(4) Information technology procurements.

Additionally, the report shall include a statistical summary detailing each awarding department s goal achievement and a statewide total of those goals.

(e) The level of participation by small business in state contracting including:

(1) Upon request, an up-to-date list of eligible small business bidders by general procurement and construction contract categories, noting company names and addresses and also noting which small businesses also qualify as microbusinesses.

(2) By general procurement and construction contract categories, statistics comparing the small business and microbusiness contract participation dollars to the total state contract participation dollars.

(3) By awarding department and general procurement and construction categories, statistics comparing the small business and microbusiness contract participation dollars to the total state contract participation dollars.

(4) Any recommendations for changes in statutes or state policies to improve opportunities for small businesses and microbusinesses.

(5) A statistical summary of small businesses and microbusinesses certified for state contracting by the number of employees at the business for each of the following categories: 0 5, 26 50, 51 75, and 76 100.

(6) To the extent feasible, beginning in the year 2008, the number of contracts awarded by the department in the categories specified in paragraph (5).

(7) The number of contracts and dollar amounts awarded annually pursuant to Section 14838.5 of the Government Code to small businesses, microbusinesses, and disabled veteran business enterprises.

(f) The level of participation of business enterprises, by race, ethnicity, and gender of the owner, in contracts to the extent that the information has been voluntarily reported to the department. In addition, the report shall contain the levels of participation of business enterprises, by race, ethnicity, and gender of the owner, and whether the business is a lesbian, gay, bisexual, or transgender owned business for the following categories of contracts, to the extent that the information has been voluntarily reported to the department:

(1) Construction.

(2) Purchases of materials, supplies, or equipment.

(3) Professional services.

(g) In the years 2011 and 2012, any errors reported to the department by an awarding agency as required by Sections 10302, 10344, and 12104.5, in the previous fiscal year.

(h) The amendments made to this section by the act adding this subdivision shall apply on and after January 1, 2013.

(Amended by Stats. 2012, Ch. 861, Sec. 1. Effective January 1, 2013.)



10111.2

A department shall, upon request from a contractor plan room service, provide an electronic copy of a project s contract documents at no charge to the contractor plan room.

(Added by Stats. 2010, Ch. 371, Sec. 1. Effective January 1, 2011.)






ARTICLE 1.5. Minority and Women Business Participation Goals for State Contracts

10115

(a) The Legislature finds and declares all of the following:

(1) The essence of the American economic system of private enterprise is free competition. Only through full and free competition can free markets, reasonable and just prices, free entry into business, and opportunities for the expression and growth of personal initiative and individual judgment be assured. The preservation and expansion of that competition is basic to the economic well-being of this state and that well-being cannot be realized unless the actual and potential capacity of minority, women, and disabled veteran business enterprises is encouraged and developed. Therefore, it is the declared policy of the state to aid the interests of minority, women, and disabled veteran business enterprises in order to preserve reasonable and just prices and a free competitive enterprise, to ensure that a fair proportion of the total number of contracts or subcontracts for commodities, supplies, technology, property, and services are awarded to minority, women, and disabled veteran business enterprises, and to maintain and strengthen the overall economy of the state.

(2) The opportunity for full participation in our free enterprise system by minority, women, and disabled veteran business enterprises is essential if this state is to attain social and economic equality for those businesses and improve the functioning of the state economy.

(3) State agencies which have established short- and long-range minority, women, and disabled veteran participation goals are awarding 23 percent or more of their contracts to these business enterprises.

(4) It is in the state s interest to expeditiously improve the economically disadvantaged position of minority, women, and disabled veteran business enterprises.

(5) The economic position of these businesses can be improved by providing long-range substantial goals for procurement by state agencies of commodities, professional services, and construction work from minority, women, and disabled veteran businesses.

(6) Procurement by state agencies of goods and services from these businesses also benefits the state agencies and the citizens of the state by encouraging the expansion of the number of vendors for procurements, thereby encouraging competition among the vendors and promoting economic efficiency in the process.

(b) It is the purpose of this article to do all of the following:

(1) Encourage greater economic opportunity for minority, women, and disabled veteran business enterprises.

(2) Promote competition among state agencies in order to enhance long-term economic efficiency in the procurement of construction, commodities, and professional services contracts.

(3) Clarify and expand the program for the procurement by state agencies of commodities, professional services, and construction work from minority, women, and disabled veteran business enterprises.

(c) Notwithstanding any other provision of law, contracts awarded by any state agency, department, officer, or other state governmental entity for construction, professional services (except those subject to Chapter 6 (commencing with Section 16850) of Part 3 of Division 4 of Title 2 of the Government Code), materials, supplies, equipment, alteration, repair, or improvement shall have statewide participation goals of not less than 15 percent for minority business enterprises, not less than 5 percent for women business enterprises and 3 percent for disabled veteran business enterprises. These goals apply to the overall dollar amount expended each year by the awarding department, as defined by Section 10115.1, pursuant to this article.

(Amended by Stats. 1992, Ch. 1330, Sec. 6. Effective January 1, 1993.)



10115.1

As used in this article, the following definitions apply:

(a) Awarding department means any state agency, department, governmental entity, or other officer or entity empowered by law to enter into contracts on behalf of the State of California.

(b) Contract includes any agreement or joint development agreement to provide labor, services, material, supplies, or equipment in the performance of a contract, franchise, concession, or lease granted, let, or awarded for and on behalf of the State of California.

(c) Contractor means any person or persons, regardless of race, color, sex, ethnic origin or ancestry, or any firm, partnership, corporation, or combination thereof, whether or not a minority or women business enterprise, who submits a bid and enters into a contract with a representative of a state agency, department, governmental entity, or other officer empowered by law to enter into contracts on behalf of the State of California.

(d) Minority, for purposes of this section, means a citizen or lawful permanent resident of the United States who is an ethnic person of color and who is: Black (a person having origins in any of the Black racial groups of Africa); Hispanic (a person of Mexican, Puerto Rican, Cuban, Central or South American, or other Spanish or Portuguese culture or origin regardless of race); Native American (an American Indian, Eskimo, Aleut, or Native Hawaiian); Pacific-Asian (a person whose origins are from Japan, China, Taiwan, Korea, Vietnam, Laos, Cambodia, the Philippines, Samoa, Guam, or the United States Trust Territories of the Pacific including the Northern Marianas); Asian-Indian (a person whose origins are from India, Pakistan, or Bangladesh); or any other group of natural persons identified as minorities in the respective project specifications of an awarding department or participating local agency.

(e) Minority business enterprise means a business concern that meets all of the following criteria:

(1) The business is an individual proprietorship, partnership, corporation, or joint venture at least 51 percent owned by one or more minorities or, in the case of any business whose stock is publicly held, at least 51 percent of the stock is owned by one or more minorities.

(2) A business whose management and daily operations are controlled by one or more minorities who own the business.

(3) A business concern with its home office located in the United States which is not a branch or subsidiary of a foreign corporation, firm, or other business.

(f) Women business enterprise means a business concern that meets all of the following criteria:

(1) The business is an individual proprietorship, partnership, corporation, or joint venture at least 51 percent owned by one or more women or, in the case of any business whose stock is publicly held, at least 51 percent of the stock is owned by one or more women.

(2) A business whose management and daily operations are controlled by one or more women who own the business.

(3) A business concern with its home office located in the United States which is not a branch or subsidiary of a foreign corporation, firm, or other business.

(g) Goal means a numerically expressed objective that awarding departments and contractors are required to make efforts to achieve.

(Amended by Stats. 1994, Ch. 846, Sec. 2. Effective January 1, 1995.)



10115.2

In awarding contracts to the lowest responsible bidder, the awarding department shall consider the efforts of a bidder to meet minority business enterprise, women business enterprise, and disabled veteran business enterprise goals set forth in this article. The awarding department shall award the contract to the lowest responsible bidder meeting these goals.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 19, Sec. 1. Effective July 28, 2009.)



10115.3

(a) The awarding department shall establish a method of monitoring adherence to the goals specified in this article.

(b) The awarding department shall adopt rules and regulations for the purpose of implementing this article. Emergency regulations consistent with this section may be adopted.

(Added by Stats. 1988, Ch. 61, Sec. 3.)



10115.4

In implementing this article, the awarding department shall utilize existing resources such as the Office of Small and Minority Business, the Minority Business Development Agency, and the Small Business Administration.

(Added by Stats. 1988, Ch. 61, Sec. 3.)



10115.6

Notwithstanding any other provision of this article, the failure of an awarding department to meet the goals established under this article shall not affect the validity or enforceability of any contract or any bonds, notes, or other obligations issued by the awarding department to provide for the payment of any contract subject to this article.

(Added by Stats. 1988, Ch. 61, Sec. 3.)



10115.7

(a) Nothing in this article shall be construed to authorize any awarding department to discriminate in the awarding of any contract on the basis of ancestry or any characteristic listed or defined in Section 11135 of the Government Code.

(b) Nothing in this article shall be construed to authorize any contractor to discriminate in the solicitation or acceptance of bids for subcontracting, or for materials or equipment, on the basis of ancestry or any characteristic listed or defined in Section 11135 of the Government Code.

(Amended by Stats. 2007, Ch. 568, Sec. 40. Effective January 1, 2008.)



10115.8

If any provision of this article or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.

(Added by Stats. 1989, Ch. 1229, Sec. 9.)



10115.9

A limited liability company may be certified as a disabled veteran business enterprise pursuant to this article if the limited liability company is wholly owned by one or more disabled veterans.

(Added by Stats. 2003, Ch. 632, Sec. 5. Effective January 1, 2004.)



10115.10

(a) It shall be unlawful for a person or firm to:

(1) Knowingly and with intent to defraud, fraudulently obtain, retain, attempt to obtain or retain, or aid another in fraudulently obtaining or retaining or attempting to obtain or retain, acceptance or certification as a minority, women, or disabled veteran business enterprise, for the purposes of this article.

(2) Willfully and knowingly make a false statement with the intent to defraud, whether by affidavit, report, or other representation, to a state official or employee for the purpose of influencing the acceptance or certification or denial of acceptance or certification of any entity as a minority, women, or disabled veteran business enterprise.

(3) Willfully and knowingly obstruct, impede, or attempt to obstruct or impede, any state official or employee who is investigating the qualifications of a business entity which has requested acceptance or certification as a minority, women, or disabled veteran business enterprise.

(4) Knowingly and with intent to defraud, fraudulently obtain, attempt to obtain, or aid another person or firm in fraudulently obtaining or attempting to obtain, public moneys to which the person is not entitled under this article.

(5) Establish, or cooperate in the establishment of, or exercise control over, a firm found to have violated any of paragraphs (1) to (4), inclusive. Any person or firm who violates this paragraph is guilty of a misdemeanor and shall be liable for a civil penalty not to exceed fifty thousand dollars ($50,000) for the first violation, and a civil penalty not to exceed two hundred thousand dollars ($200,000) for each additional, or subsequent violation.

(6) This section shall not apply to minority and women business enterprise programs conducted by public utility companies pursuant to the California Public Utilities Commission s General Order 156.

(b) Any person who violates paragraphs (1) to (4), inclusive, of subdivision (a) is guilty of a misdemeanor and shall be liable for a civil penalty not to exceed five thousand dollars ($5,000) for the first violation, and a civil penalty not to exceed twenty thousand dollars ($20,000) for each additional or subsequent violation.

(c) Any person or firm that violates subdivision (a) shall, in addition to the penalties provided for in subdivision (b), be suspended from bidding on, or participating as either a contractor, subcontractor, or supplier in, any state contract or project for a period of not less than 30 days nor more than one year. However, for an additional or subsequent violation the period of suspension shall be extended for a period of up to three years. Any person or firm that fails to satisfy the penalties imposed pursuant to subdivisions (b) and (c) shall be prohibited from further contracting with the state until the penalties are satisfied.

(d) The awarding department shall report all alleged violations of this section to the Office of Small and Minority Business. The office shall subsequently report all alleged violations to the Attorney General who shall determine whether to bring a civil action against any person or firm for violation of this section.

(e) The office shall monitor the status of all reported violations and shall maintain and make available to all state departments a central listing of all firms and persons who have been determined to have committed violations resulting in suspension.

(f) No awarding department shall enter into any contract with any person or firm suspended for violating this section during the period of the person s or firm s suspension. No awarding department shall award a contract to any contractor utilizing the services of any person or firm as a subcontractor suspended for violating this section during the period of the person s or firm s suspension.

(g) The awarding department shall check the central listing provided by the office to verify that the person, firm, or contractor to whom the contract is being awarded, or any person or firm being utilized as a subcontractor by that person, firm, or contractor, is not under suspension for violating this section.

(Amended by Stats. 1993, Ch. 1032, Sec. 6. Effective January 1, 1994.)



10115.11

(a) Notwithstanding any other provision of this article, statewide participation goals for contracts let by the Department of Corrections shall be exclusive of inmate day labor contracts.

(b) The goals established in this article shall also apply to the overall dollar amount expended each year on contracts let by the California Department of Corrections for the purposes of services, maintenance, and supplies excluding contracts for services for inmate medical needs.

(Added by renumbering Section 10108.6 by Stats. 1992, Ch. 1330, Sec. 5. Effective January 1, 1993.)



10115.12

(a) Any awarding department taking bids in connection with the award of any contract shall provide in the general conditions under which bids will be received, that any person making a bid or offer to perform a contract shall, in his or her bid or offer, set forth the following information:

(1) The name and the location of the place of business of each subcontractor certified as a minority, women, or disabled veteran business enterprise who will perform work or labor or render service to the prime contractor in connection with the performance of the contract and who will be used by the prime contractor to fulfill minority, women, and disabled veteran business enterprise participation goals.

(2) The portion of work that will be done by each subcontractor under paragraph (1). Except in cases of emergency where a contract is necessary for the immediate preservation of the public health, welfare, or safety, or protection of state property, the prime contractor shall list only one subcontractor for each portion of work as is defined by the prime contractor in his or her bid or offer.

(b) The Subletting and Subcontracting Fair Practices Act (Chapter 4 (commencing with Section 4100) of Part 1 shall apply to the information required by subdivision (a) relating to subcontractors certified as minority, women, or disabled veteran business enterprises.

(c) For purposes of this section, subcontractor and prime contractor shall have the same meaning as those terms are defined in Section 4113.

(d) As used in this section, contract does not include a contract negotiated pursuant to Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code.

(Added by Stats. 1993, Ch. 1032, Sec. 7. Effective January 1, 1994.)



10115.13

Notwithstanding any other provision of law, contracts awarded by any state agency, department, officer, or other state governmental entity for the purchase of general public advertisements shall have statewide participation goals of not less than 15 percent for minority business enterprises, not less than five percent for women business enterprises, and three percent for disabled veteran business enterprises. These goals apply to the overall dollar amount expended each year by the awarding state agency, department, offices, or other state governmental entity.

(Added by Stats. 1993, Ch. 1034, Sec. 2. Effective January 1, 1994.)



10115.15

(a) Notwithstanding Section 10115.2, when awarding contracts for materials, supplies, or equipment, including electronic data processing goods and services, an awarding department shall accept the submission by a bidder of a minority, women, and disabled veteran business enterprise utilization plan that has been approved prior to the solicitation due date by the Department of General Services. A business utilization plan shall be considered approved by the Department of General Services as of the date submitted to the department so long as the plan meets the minimum criteria established in paragraphs (1) to (12), inclusive, and shall be valid for a period of one year, unless the department has audited the utilization plan, as authorized under subdivision (b), and disapproves it for reasons specified under subdivision (c). The decision of whether to establish a minority, women, and disabled veteran business enterprise utilization plan shall be at the option of the vendor. If a bidder cites an approved utilization plan in response to the minority, women, and disabled veteran business enterprise participation requirements of a solicitation that calls for 15 percent minority-owned, 5 percent women-owned, and 3 percent disabled veteran-owned business participation, then that utilization plan shall be considered responsive to the participation goals of the solicitation document. If a solicitation specifies higher participation goals than those in the bidder s utilization plan, the bidder shall meet the goals in the solicitation. At a minimum, the utilization plan shall include the following information:

(1) A statement of the vendor s minority, women, and disabled veteran business enterprise utilization plan, including the primary objectives of the utilization plan.

(2) An explanation showing sufficient business reasons why the vendor did not meet minority, women, and disabled veteran business enterprise participation goals set forth in the vendor s minority, women, and disabled veteran business utilization plan submitted to, and approved by, the Department of General Services in the previous year, if applicable. Further, if the vendor did not meet the minority, women, and disabled veteran business participation goals in the previous year, the vendor shall also identify remedial steps it will take to meet the goals in the current utilization plan.

(3) A statement of the vendor s minority, women, and disabled veteran business utilization goals for the succeeding year. At a minimum, these utilization goals shall be equal to the statewide participation goals set forth in subdivision (c) of Section 10115.

(4) Estimated total dollars to be subcontracted by the vendor for sales within the United States for the succeeding year.

(5) Estimated total dollars to be subcontracted by the vendor for sales within the State of California for the succeeding year.

(6) Total dollars expressed as a percentage of the amount estimated pursuant to paragraph (4), intended to be subcontracted with each of the following:

(A) Minority business enterprises.

(B) Women business enterprises.

(7) Total dollars, expressed as a percentage of the amount estimated pursuant to paragraph (5), intended to be subcontracted with disabled veteran-owned business enterprises.

(8) A representative listing of the products and services that the vendor anticipates subcontracting, including an identification of the types of subcontracting planned for minority, women, and disabled veteran business enterprises.

(9) The name of the individual employed by the vendor who will administer the vendor s utilization plan, including a description of the duties of the individual.

(10) A description of the efforts that the vendor will undertake to ensure that minority, women, and disabled veteran business enterprises will have an equitable opportunity to compete for contracts.

(11) A listing of the records and reports that the vendor will maintain to demonstrate the practices and procedures that have been adopted to comply with the requirements and goals of the utilization plan.

(12) Affirmation that the vendor met the statewide minority, women, and disabled veteran business enterprise utilization goals for the previous year, if applicable.

(b) The Department of General Services shall conduct random audits of the submitted utilization plans to determine compliance with this article, and shall retain on file all submitted utilization plans for auditing purposes. During any audit of a submitted utilization plan, the Department of General Services may ask a vendor to submit a list of all the minority, women, and disabled veteran business enterprises included as subcontractors in the vendor s plan for the previous year. This information shall remain confidential. Nothing in this section shall be construed to require the Department of General Services to audit all of the minority, women, and disabled veteran business enterprise utilization plans submitted by individual vendors. The Department of General Services may establish appropriate fees to cover the actual costs of conducting random audits and retaining on file all submitted plans.

(c) (1) At any time, the Department of General Services may disapprove a vendor s minority, women, and disabled veteran business enterprise utilization plan for any of the following reasons:

(A) The utilization plan fails to evidence a vendor s intention to comply fully with the statewide minority, women, and disabled veteran business enterprise goals for the succeeding year, as indicated by failure of the utilization plan to contain the information specified in subdivision (a).

(B) The utilization plan fails to evidence sufficient business reasons for failure to achieve the minority, women, and disabled veteran business enterprise goals set forth in a utilization plan submitted in the previous year, if applicable.

(C) The utilization plan fails to evidence sufficient remedial steps the vendor will take if the vendor did not meet the minority, women, and disabled veteran business participation goals in the previous year, if applicable.

(2) If a vendor s utilization plan is disapproved, the vendor may not submit a new utilization plan to the department for a period of one year from the date of disapproval. Prior to disapproval of a vendor s utilization plan, the vendor shall be entitled to a public hearing and to five days notice of the time and place thereof. The notice shall state the reasons for the hearing.

(3) A vendor that submits a minority, women, and disabled veteran business utilization plan that is approved by the Department of General Services, and that is subsequently awarded a contract to which the vendor would not otherwise have been entitled, and who fails to evidence intention to fully comply with the minority, women, and disabled veteran business enterprise goals in the utilization plan, or fails to evidence sufficient business reasons for failing to achieve the minority, women, and disabled veteran business enterprise goals set forth in the utilization plan, shall:

(A) Pay to the state any difference between the contract amount and what the state s cost would have been if the contract had been properly awarded.

(B) In addition to the amount specified in subparagraph (A), be assessed a penalty in an amount of not more than 10 percent of the amount of the contract involved.

(C) Be ineligible to transact any business with the state for a period of not less than three months and not more than 24 months.

Prior to imposition of any sanction under this chapter, the contractor or vendor shall be entitled to a public hearing and to five days notice of the time and place thereof. The notice shall state the reasons for the hearing.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 19, Sec. 2. Effective July 28, 2009.)






ARTICLE 2. Plans and Specifications

10120

Before entering into any contract for a project, the department shall prepare full, complete, and accurate plans and specifications and estimates of cost, giving such directions as will enable any competent mechanic or other builder to carry them out.

(Enacted by Stats. 1981, Ch. 306.)



10121

The original draft or a certified copy of the plans, specifications, and estimates of cost shall be filed permanently in the office of the department before further action is taken.

(Amended by Stats. 1998, Ch. 857, Sec. 5. Effective January 1, 1999.)



10122

Work on all projects shall be done under contract awarded to the lowest responsible bidder pursuant to this part, except that it may be done by day s labor under the direction of the department, by contract upon informal bids, or by a combination thereof:

(a) In case of emergency due to the failure or threat of failure of any bridge or other highway structure.

(b) In case of emergency due to the failure or threat of failure of any dam, reservoir, aqueduct, or other water facility or facility appurtenant thereto.

(c) In case of emergency due to damage to a state-owned building or any other state-owned real property or improvements located thereon, by an act of God, including but not limited to damage by storm, flood, fire or earthquake, for work and remedial measures which are required immediately.

(d) At any time after the approval of plans, specifications and estimates of cost, if the director deems the advertising or award of a contract, the acceptance of any bid, or the acceptance of any further bids after the rejection of all submitted bids, is not in the best interests of the state.

(Enacted by Stats. 1981, Ch. 306. Note: This text was suspended from Jan. 1, 1985, until Jan. 1, 1991, during operation of the temporary amendment by Stats. 1984, Ch. 758.)



10122.5

For the purposes of Section 10122, all day labor utilized by the Department of Corrections and Rehabilitation shall be performed by individuals who are represented by a duly authorized employee representative unless individuals with that qualification are not reasonably available.

(Amended by Stats. 2008, Ch. 116, Sec. 3. Effective January 1, 2009.)



10122.6

Notwithstanding the project cost limit provided in Section 10105, work in excess of twenty-five thousand dollars ($25,000) which would otherwise constitute a project, shall not be done by day s labor unless the requirements of Section 10122 are met.

(Added by Stats. 1985, Ch. 615, Sec. 2.)



10123

Contracts upon informal bids authorized under Section 10122 shall be let only to a holder of a valid state contractor s license unless such work is exempt from such licensing requirement by any other provision of law.

(Enacted by Stats. 1981, Ch. 306.)



10124

Bids may be received and contracts awarded on a unit basis, that is, the bids compared upon the basis of estimates of the quantities of the work to be done.

(Enacted by Stats. 1981, Ch. 306.)



10125

Except in unit basis contracts, contracts shall not be made exceeding in amount the estimates of costs approved by the director and plans and specifications and estimates of costs including expense of advertising and inspection, shall not be approved by the director requiring a greater expenditure of money than is appropriated for the specific purpose in the law authorizing the expenditure.

(Enacted by Stats. 1981, Ch. 306.)



10126

Notwithstanding the provisions of Section 10125, the estimate of cost may be approved by the director, which includes alternates contemplating additions to, or deletions from, the base bid, provided that all of the following requirements are met:

(a) Estimates are made for each contingency and, in the aggregate, the alternates do not exceed 10 percent of the estimated cost for the project.

(b) The available funds are at least sufficient to cover the filed estimate for the base project.

(c) Whenever additive or deductive items are included in a bid, the bid solicitation shall specify which one of the following methods will be used to determine the lowest bid. In the absence of such a specification, only the method provided by paragraph (1) will be used:

(1) The lowest bid shall be the lowest bid price on the base contract without consideration of the prices on the additive or deductive items.

(2) The lowest bid shall be the lowest total of the bid prices on the base contract and those additive or deductive items that were specifically identified in the bid solicitation as being used for the purpose of determining the lowest bid price.

(3) The lowest bid shall be the lowest total of the bid prices on the base contract and those additive or deductive items that, when taken in order from a specifically identified list of those items in the solicitation, and added to, or subtracted from, the base contract, are less than, or equal to, a funding amount publicly disclosed by the department before the first bid is opened.

(4) The lowest bid shall be determined in a manner that prevents any information that would identify any of the bidders or proposed subcontractors or suppliers from being revealed to the public entity before the ranking of all bidders from lowest to highest has been determined.

(d) The contract is awarded to the lowest bidder, as determined by the method prescribed in subdivision (c).

(e) A responsible bidder who submitted the lowest bid as determined by this section shall be awarded the contract, if it is awarded. This section does not preclude the department from adding to or deducting from the contract any of the additive or deductive items after the lowest responsible bidder has been determined.

(f) Nothing in this section shall preclude the prequalification of subcontractors.

(Amended by Stats. 2002, Ch. 455, Sec. 1. Effective January 1, 2003.)



10127

The department may, with the approval of the State Public Works Board, receive bids for the construction of several public works projects as a single project. Where more than one appropriation has been made for the several projects united as a single project under the provisions of this section, payments for the single project shall be made from the separate appropriations on the proportional basis that may be determined by the department and approved by the Department of Finance. In the case of several projects united as a single project pursuant to this section, those projects shall be within 100 miles of one another.

(Amended by Stats. 1998, Ch. 857, Sec. 6. Effective January 1, 1999.)



10128

All contracts awarded under this part shall comply with the applicable provisions of Chapter 1 (commencing with Section 1720) of Part 7 of Division 2 of the Labor Code relating to public works contracts and shall contain all the contract provisions required therein.

(Enacted by Stats. 1981, Ch. 306.)



10129

(a) Notwithstanding Section 3400, no agency of the state charged with the letting of contracts for the construction, alteration, or repair of public works may draft or cause to be drafted specifications for bids, in connection with the construction, alteration, or repair of public works, (1) in a manner that limits the bidding, directly or indirectly, to any one specific concern, or (2) calling for a designated material, product, thing, or service by specific brand or trade name unless the specification is followed by the words or equal so that bidders may furnish any equal material, product, thing, or service. In applying this section, the awarding authority shall, if aware of an equal product manufactured in this state, name that product in the specification. Specifications shall provide a period of time prior to or after, or prior to and after, the award of the contract for submission of data substantiating a request for a substitution of an equal item. If no time period is specified, data may be submitted any time within 35 days after the award of the contract.

(b) Subdivision (a) is not applicable if the awarding authority, or its designee, makes a finding that is described in the invitation for bids or request for proposals that a particular material, product, thing, or service is designated by specific brand or trade name for any of the following purposes:

(1) In order that a field test or experiment may be made to determine the product s suitability for future use.

(2) In order to match other products in use on a particular public improvement either completed or in the course of completion.

(3) In order to obtain a necessary item that is only available from one source.

(4) In order to respond to an emergency declared by the state, a state agency, or political subdivision of the state, but only if the facts setting forth the reasons for the finding of the emergency are contained in the public records of the authority issuing the invitation for bid or request for proposals.

(Amended by Stats. 2003, Ch. 233, Sec. 2. Effective January 1, 2004.)






ARTICLE 3. Advertisements for Bids

10140

(a) Public notice of a project shall be given by publication once a week for at least two consecutive weeks or once a week for more than two consecutive weeks if the longer period of advertising is deemed necessary by the department, as follows:

(1) In a newspaper of general circulation published in the county in which the project is located, or if located in more than one county, in such a newspaper in a county in which a major portion of the work is to be done.

(2) In a trade paper of general circulation published in San Francisco for projects located in County Group No. 1, as defined in Section 187 of the Streets and Highways Code, or in Los Angeles for projects located in County Group No. 2, as defined in said Section 187, devoted primarily to the dissemination of contract and building news among contracting and building materials supply firms.

(b) The department may publish the notice to bidders for a project in additional trade papers or newspapers of general circulation that it deems advisable.

(c) In the case of the Department of Transportation, in lieu of the public notice described in subdivision (a), the public notice requirement of this section may instead be met by publishing the notice electronically on that department s Internet Web site.

(Amended by Stats. 2012, Ch. 22, Sec. 1. Effective June 27, 2012.)



10141

The notice shall state the time and place for the receiving and opening of sealed bids, describing in general terms the work to be done and that the bids will be required for the entire project and for the performance of separate designated parts of the entire project, when the department determines that segregation is advisable.

(Enacted by Stats. 1981, Ch. 306.)






ARTICLE 4. Bids and Bidders

10160

The department may require from prospective bidders answers to questions contained in a standard form of questionnaire and financial statement including a complete statement of the prospective bidder s financial ability and experience in performing public works. When completed, the questionnaire and financial statement shall be verified under oath by the bidder in the manner in which pleadings in civil actions are verified.

Whenever prequalification is required of any bidder on a contract, it shall be required for all prospective bidders to that contract.

(Amended by Stats. 1993, Ch. 471, Sec. 1. Effective January 1, 1994.)



10161

The department may also require from prospective bidders the completion, under penalty of perjury, of a standard form of questionnaire concerning the past safety record of each prospective bidder, any officer of such bidder, and any managing employee of such bidder. The department may refuse to prequalify any prospective bidder who fails to submit a completed questionnaire when required, or for the reason that the information contained in the submitted questionnaire or otherwise known to the department indicates a continuing unsatisfactory safety record.

The director of the department shall prescribe guidelines listing criteria which will be utilized administratively in determining an unsatisfactory safety record. A refusal by the department to prequalify a prospective bidder shall be issued only after the department has granted such bidder a hearing.

This section shall in no way abridge or restrict the right of the department to later determine whether the low bidder on a particular project is the lowest responsible bidder for purposes of award of the contract, including the holding of hearings thereon.

The Director of Industrial Relations shall approve the standard form of questionnaire and the guidelines listing criteria which will be utilized administratively by the department in determining an unsatisfactory safety record prior to their use by the department.

(Enacted by Stats. 1981, Ch. 306.)



10162

The department shall require from all prospective bidders the completion, under penalty of perjury, of a standard form of questionnaire inquiring whether such prospective bidder, any officer of such bidder, or any employee of such bidder who has a proprietary interest in such bidder, has ever been disqualified, removed, or otherwise prevented from bidding on, or completing a federal, state, or local government project because of a violation of law or a safety regulation, and if so to explain the circumstances.

A bid may be rejected on the basis of a bidder, any officer of such bidder, or any employee of such bidder who has a proprietary interest in such bidder, having been disqualified, removed, or otherwise prevented from bidding on, or completing a federal, state, or local project because of a violation of law or a safety regulation.

(Enacted by Stats. 1981, Ch. 306.)



10163

The department shall adopt and apply a uniform system of rating bidders, on the basis of the standard questionnaires and financial statements, in respect to the size of the contracts upon which each bidder is qualified to bid. When bids for more than one project are to be received at the same bid opening, the department may permit a bidder to submit bids for each project within such bidder s prequalification rating, even though such rating is insufficient to permit the bidder to be awarded the contract for each project bid upon.

In no event shall any bidder be awarded a contract if such contract award would result in the bidder having under contract work for which prequalification is required in excess of that authorized by his prequalification rating. In determining whether an award of a contract would result in a bidder having under contract work in excess of that authorized by his prequalification rating, the department may use its estimated cost of such contract rather than the amount of the bidder s bid. If the department determines that a bidder would be awarded the contract for two or more projects but cannot be awarded the contract for all such projects because of the inadequacy of his prequalification rating, the department shall determine which of the bids of such bidder are to be accepted and the contract awarded thereon and which of the bids of such bidder are to be disregarded. In making its decision the department shall be guided by the combination of contract awards which will result in the lowest total cost for the projects involved.

(Enacted by Stats. 1981, Ch. 306.)



10164

In all state projects where federal funds are involved, no bid submitted shall be invalidated by the failure of the bidder to be licensed in accordance with the laws of this state. However, at the time the contract is awarded, the contractor shall be properly licensed in accordance with the laws of this state. The contract shall not be awarded unless the state agency has verified that the contractor has a valid license in the appropriate classification for the work performed. Any bidder or contractor not so licensed shall be subject to all legal penalties imposed by law, including, but not limited to, any appropriate disciplinary action by the Contractors State License Board. The department shall include a statement to that effect in the standard form of prequalification questionnaire and financial statement. Failure of the bidder to obtain proper and adequate licensing for an award of a contract shall constitute a failure to execute the contract as provided in Section 10181 and shall result in the forfeiture of the security of the bidder.

(Amended by Stats. 1994, Ch. 432, Sec. 1. Effective January 1, 1995.)



10165

The questionnaires and financial statements are not public records and are not open to public inspection.

(Enacted by Stats. 1981, Ch. 306.)



10166

The department shall furnish to each bidder a standard proposal form, which, when filled out and executed may be submitted as his bid. Bids not presented on forms so furnished shall be disregarded. The department shall not furnish proposal forms to any person who is required to submit and has not submitted a questionnaire and financial statement for prequalification at least five days prior to the date fixed for publicly opening sealed bids and been prequalified for at least one day prior to that date.

(Enacted by Stats. 1981, Ch. 306.)



10167

(a) All bids shall be presented under sealed cover and accompanied by one of the following forms of bidder s security:

(1) An electronic bidder s bond by an admitted surety insurer submitted using an electronic registry service approved by the department advertising the contract.

(2) A signed bidder s bond by an admitted surety insurer received by the department advertising the contract.

(3) Cash, a cashier s check, or certified check received by, and made payable to, the director of the department advertising the contract.

(b) The required bidder s security shall be in an amount equal to at least 10 percent of the amount bid. A bid shall not be considered unless one of the forms of bidder s security is enclosed with it.

(c) All bids submitted pursuant to this section shall also comply with the provisions of Section 1601 of the Public Contract Code.

(Amended by Stats. 2012, Ch. 290, Sec. 3. Effective January 1, 2013.)



10168

Whether or not bids are opened exactly at the time fixed in the public notice for opening bids, a bid shall not be received after that time.

(Enacted by Stats. 1981, Ch. 306.)



10169

Any bid may be withdrawn at any time prior to the time fixed in the public notice for the opening of bids only by written request for the withdrawal of the bid filed with the director of the department or the chief of the division under which the work is to be performed. The request shall be executed by the bidder or his duly authorized representative. The withdrawal of a bid does not prejudice the right of the bidder to file a new bid.

This section does not authorize the withdrawal of any bid after the time fixed in the public notice for the opening of bids.

(Enacted by Stats. 1981, Ch. 306.)






ARTICLE 5. Award of Contracts

10180

On the day named in the public notice, the department shall publicly open the sealed bids and award the contracts to the lowest responsible bidders.

In the case of bids opened by a district director, pursuant to Section 10141, he shall report the contents thereof to the director. In all other respects, the contracts shall be awarded as are other contracts.

(Enacted by Stats. 1981, Ch. 306.)



10181

If the successful bidder fails to execute the contract, his bidder s security shall be forfeited to the state. The cash or proceeds shall be deposited in the fund out of which the expenses of preparation and printing of the plans and specifications, estimates of cost, and publication of notice are paid.

(Enacted by Stats. 1981, Ch. 306.)



10182

If the director deems it is for the best interests of the state, he may, on the refusal or failure of the successful bidder to execute the contract, award it to the second lowest responsible bidder.

If the second lowest responsible bidder fails or refuses to execute the contract, the director may likewise award it to the third lowest responsible bidder.

On the failure or refusal of the second or third lowest bidder, to whom a contract is so awarded, to execute it, his bidder s security shall be likewise forfeited to the state.

(Enacted by Stats. 1981, Ch. 306.)



10183

The failure of the successful bidder to furnish any bond required of him by law, within the time fixed for his execution of the contract, constitutes a failure to execute the contract.

(Enacted by Stats. 1981, Ch. 306.)



10184

The bidders security of the second and third lowest responsible bidders may be withheld until the contract has been finally executed. The cash, cashier s checks and certified checks submitted by all other unsuccessful bidders shall be returned to them within 10 days after the contract is awarded, and their bidders bonds shall be of no further effect.

(Enacted by Stats. 1981, Ch. 306.)



10185

If the director deems the acceptance of the lowest responsible bid or bids is not for the best interests of the state, after stating his or her reasons for rejecting the bid or bids, the director may reject all bids and proceed by day s labor or advertise for other bids in the manner required by this part.

(Amended by Stats. 1985, Ch. 410, Sec. 1.)






ARTICLE 7. Contract Requirements

10220

Every contract awarded under this part shall be submitted to the Attorney General or the attorney appointed according to law and authorized to represent the department under which it is to be performed. Such a contract is not binding on the state until the appropriate attorney finds it to be in accordance with the requirements of this chapter, and endorses such finding thereon.

A certified copy of each contract shall be filed with the Controller, but the failure so to file does not invalidate it.

(Enacted by Stats. 1981, Ch. 306.)



10221

Every contract shall provide for the filing of separate performance and payment bonds by the contractor in the form of bonds executed by an admitted surety insurer and not deposits in lieu of bond, subject to the approval of the department.

(Amended by Stats. 1982, Ch. 517, Sec. 348.4.)



10222

(a) Each bond shall equal at least one-half of the contract price, except as otherwise provided in Section 9554 of the Civil Code, in the California Toll Bridge Authority Act (Chapter 1 (commencing with Section 30000) of Division 7 of the Streets and Highways Code), or in subdivision (b).

(b) Notwithstanding subdivision (a), for projects with a contract price greater than two hundred fifty million dollars ($250,000,000), the Department of Transportation shall have the discretion to specify that the payment bond shall equal not less than one-half of the contract price or five hundred million dollars ($500,000,000), whichever is less.

(Amended by Stats. 2010, Ch. 697, Sec. 45. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



10223

The payment bond shall secure the payment of the claims of laborers, mechanics or materialmen employed on the work under the contract and shall contain all other provisions required by law.

(Enacted by Stats. 1981, Ch. 306.)



10224

The performance bond shall guarantee the faithful performance of the contract by the contractor.

(Enacted by Stats. 1981, Ch. 306.)



10225

No payment shall be made upon the contract to the contractor or any assignee of the contractor until any order by the director that a sufficient surety be substituted on the bond or that a new, additional, or supplemental bond be given, is satisfied. No cancellation of or withdrawal of a surety from a bond is effective unless approved by the director.

(Amended by Stats. 1982, Ch. 517, Sec. 348.5.)



10226

Every contract shall contain a provision in regard to the time when the whole or any specified portion of the work contemplated shall be completed, and shall provide that for each day completion is delayed beyond the specified time, the contractor shall forfeit and pay to the state a specified sum of money, to be deducted from any payments due or to become due to the contractor. The sum so specified is valid as liquidated damages unless manifestly unreasonable under the circumstances existing at the time the contract was made. A contract for a road project, flood control project, or project involving facilities of the State Water Resources Development System may also provide for the payment of extra compensation to the contractor, as a bonus for completion prior to the specified time, the provision, if used, to be included in the specifications and to clearly set forth the basis for the payment.

(Amended by Stats. 1990, Ch. 1044, Sec. 1.5. Effective September 19, 1990.)



10227

Every contract shall provide that the department may make changes in the plans and specifications pursuant to this part.

(Enacted by Stats. 1981, Ch. 306.)



10231

Every contract subject to this part shall contain a provision requiring each contractor to comply with all air pollution control rules, regulations, ordinances, and statutes which apply to any work performed pursuant to the contract, including any air pollution control rules, regulations, ordinances, and statutes specified in Section 11017 of the Government Code.

(Enacted by Stats. 1981, Ch. 306.)



10232

Every contract shall contain a statement by which the contractor swears under penalty of perjury that no more than one final, unappealable finding of contempt of court by a federal court has been issued against the contractor within the immediately preceding two-year period because of the contractor s failure to comply with an order of a federal court which orders the contractor to comply with an order of the National Labor Relations Board. For purposes of this section, a finding of contempt does not include any finding which has been vacated, dismissed, or otherwise removed by the court because the contractor has complied with the order which was the basis for the finding. The state may rescind any contract in which the contractor falsely swears to the truth of the statement required by this section.

(Added by Stats. 1982, Ch. 466, Sec. 89.)






ARTICLE 7.1. Resolution of Contract Claims

10240

The remedy for the resolution of claims arising under contracts made under the provisions of this chapter shall be arbitration pursuant to this chapter.

(Added by Stats. 1982, Ch. 466, Sec. 90.)



10240.1

The claimant may initiate arbitration not later than 90 days after the date of service in person or by mail on the claimant of the final written decision by the department on the claim. This limitation shall not apply to any claim founded on any cost audit, latent defect, warranty, or guarantee under the contract.

(Amended by Stats. 1998, Ch. 857, Sec. 8. Effective January 1, 1999.)



10240.2

A failure by the claimant to pursue diligently and exhaust, as to the claim, the required administrative procedures set forth in the contract under which the claim arose shall be a bar to arbitration hereunder until there has been compliance therewith. Subject to the preceding sentence, if more than 240 days have elapsed since acceptance of the work by the department, the claimant is entitled to arbitration, even though the procedures are not concluded.

(Added by Stats. 1982, Ch. 466, Sec. 90.)



10240.3

Unless otherwise agreed by the parties, the arbitration shall be conducted by a single arbitrator selected by the parties from the certified list created by the Public Works Contract Arbitration Committee. If the parties cannot agree on the arbitrator, either party may petition the superior court to appoint one from the panel of arbitrators certified by the Public Works Contract Arbitration Committee.

(Added by Stats. 1982, Ch. 466, Sec. 90.)



10240.4

No decision made by a department shall be conclusive on any issue in the arbitration.

(Added by Stats. 1982, Ch. 466, Sec. 90.)



10240.5

(a) The Departments of General Services, Transportation, and Water Resources shall jointly adopt and may, from time to time, modify, revise, or repeal uniform regulations to implement this article, which regulations shall be consistent with this article and Article 7.2 (commencing with Section 10245). The regulations may include, but need not be limited to:

(1) The method of initiating arbitration.

(2) The place of hearing based upon the convenience of the parties.

(3) Procedures for the selection of a neutral arbitrator.

(4) The form and content of any pleading.

(5) Procedure for conducting hearings.

(6) The providing of experts to assist the arbitrator in the event the assistance is needed.

(7) The content of the award.

(8) Simplified procedures for claims of fifty thousand dollars ($50,000) or less.

(b) Pending adoption of the initial uniform regulations under this section, the arbitration rules set forth in Subchapter 3 (commencing with Section 301) of Chapter 2 of Title 1 of the California Code of Regulations, shall govern the conduct of arbitrations under this chapter.

(Amended by Stats. 2006, Ch. 538, Sec. 536. Effective January 1, 2007.)



10240.6

As used in this article, claim means a demand for monetary compensation or damages, arising under or relating to the performance of a contract awarded under this chapter.

(Added by Stats. 1982, Ch. 466, Sec. 90.)



10240.7

As used in this article, Public Works Contract Arbitration Committee means the committee created by Article 7.2 (commencing with Section 10245).

(Added by Stats. 1982, Ch. 466, Sec. 90.)



10240.8

Unless the parties to the contract otherwise agree, the arbitration decision shall be decided under and in accordance with the law of this state, supported by substantial evidence and, in writing, contain the basis for the decision, findings of fact, and conclusions of law.

(Added by Stats. 1982, Ch. 466, Sec. 90.)



10240.9

A party to the contract may join in the arbitration as a party, any supplier, subcontractor, design professional, surety, or other person who has so agreed and if the joinder is necessary to prevent a substantial risk of the party otherwise being subjected to inconsistent obligations or decisions.

(Added by Stats. 1982, Ch. 466, Sec. 90.)



10240.10

Nothing in this article shall be construed as preventing the parties to the contract, after the claim has arisen, from mutually agreeing in writing to waive the provisions of this article and to have the claim litigated in a court of competent jurisdiction.

(Added by Stats. 1982, Ch. 466, Sec. 90.)



10240.11

Except as provided in this article and in the regulations adopted pursuant to Section 10240.5, the procedure governing the arbitrations shall be as set forth in Title 9 (commencing with Section 1280) of Part 3 of the Code of Civil Procedure. All provisions of Section 1283.05 of the Code of Civil Procedure, except subdivision (e) thereof, apply to the conduct of discovery for any arbitration hereunder.

(Added by Stats. 1982, Ch. 466, Sec. 90.)



10240.12

A party may, within the applicable time periods and upon the grounds specified in this section and in Article 1 (commencing with Section 1285) of Chapter 4 of Title 9 of Part 3 of the Code of Civil Procedure, petition the court to confirm, correct, or vacate the award rendered by the arbitrator. However, no department may petition to vacate an award without the prior written authorization of its agency secretary. Except where the parties agree not to have the arbitration decision rendered in accordance with the provisions of Section 10240.8, a court shall vacate the award, or part thereof, if it determines either that the award, or part thereof, is not supported by substantial evidence or that it is not decided under or in accordance with the laws of this state. If the award, or part thereof, is vacated on the grounds set forth in the preceding sentence or in subdivision (d) or (e) of Section 1286.2 of the Code of Civil Procedure or if the court determines that the award does not include a determination of all submitted questions necessary to determine the controversy, the court may order a rehearing before the original arbitrator or remand to the original arbitrator that portion of the dispute which the court concludes the arbitrator failed to determine.

(Added by Stats. 1982, Ch. 466, Sec. 90.)



10240.13

The cost of conducting the arbitration shall be borne equally by the parties. The filing fee, witness fees, costs of discovery, or any other cost necessarily incurred by one party shall not be shared by any other party, except that the arbitrator may allow the prevailing party to recover its costs and necessary disbursements, other than attorney s fees, on the same basis as is allowed in civil actions. These costs shall be taxed as in civil actions.

Interest may be recovered as part of the award as in a civil action. The arbitrator has the same authority as a court in awarding interest and the commencement of the arbitration is equivalent to the filing of an action under subdivision (b) of Section 3287 of the Civil Code for the purpose of an award of interest.

If a party has made an offer of settlement and the award is less favorable than the offer, then the party who has received the offer shall not recover any interest accruing from and after the date on which the offer was made, nor costs of suit.

Reasonable attorney fees may be recovered according to any of the following:

(a) By a party who has made an offer under the circumstances set forth in the preceding sentence but only as to those fees incurred from and after the time of making the offer.

(b) Against a party when substantial evidence establishes that the party has acted frivolously or in bad faith in its demand for, or participation in, the arbitration.

(Added by Stats. 1982, Ch. 466, Sec. 90.)






ARTICLE 7.2. Public Works Contract Arbitration Committee

10245

There is hereby established the Public Works Contract Arbitration Committee, which shall consist of seven members, as follows:

(a) Three public members, who shall be appointed by the Governor, each of whom shall have at least ten years experience with a general contracting firm engaged, during that period, in public works construction in California.

(b) The directors of the Departments of General Services, Transportation, and Water Resources shall each appoint a member, who shall be a state officer or employee within their respective departments. Each member shall serve at the pleasure of the director who appointed the member.

(c) The Director of the Office of Administrative Hearings shall be a nonvoting member of the Public Works Contract Arbitration Committee.

(Added by Stats. 1982, Ch. 466, Sec. 91.)



10245.1

Each member appointed by the Governor shall serve for a term of four years, but shall continue in office until the successor to the member is appointed. Each member shall serve without compensation, but shall be reimbursed for travel and other expenses necessarily incurred in the performance of the member s duties.

(Added by Stats. 1982, Ch. 466, Sec. 91.)



10245.2

The committee may make recommendations to the departments respecting the arbitration practice and procedure provided by Article 7.1 (commencing with Section 10240). The departments shall consult and confer with the committee respecting the content of the uniform regulations governing the conduct of arbitrations under Article 7.1 (commencing with Section 10240) and shall consider the recommendations in adopting uniform regulations pursuant to Section 10240.5.

(Added by Stats. 1982, Ch. 466, Sec. 91.)



10245.3

The committee may establish standards and qualifications for the certification of arbitrators and certify as arbitrators persons meeting such standards and qualifications. The committee may remove persons from its list of certified arbitrators.

(Added by Stats. 1982, Ch. 466, Sec. 91.)



10245.4

The Office of Administrative Hearings shall provide administrative services, facilities, and fiscal support to implement this article and Article 7.1 (commencing with Section 10240). The cost thereof shall be recovered through filing fees imposed for each arbitration.

(Added by Stats. 1982, Ch. 466, Sec. 91.)






ARTICLE 8. Modifications; Performance; Payment

10250

The department may increase or decrease quantities of work to be done under a unit basis contract during the progress of the work.

(Enacted by Stats. 1981, Ch. 306.)



10251

The department may cause the insertion of provisions in any contract for the performance of such extra work and the furnishing of materials therefor by the contractor as the department requires for the proper completion or construction of the whole work contemplated, if the bidders have equal opportunity of knowing the proposed terms for the extra work.

(Enacted by Stats. 1981, Ch. 306.)



10252

The director may grant such extensions of time for completion as he deems for the best interests of the state.

(Enacted by Stats. 1981, Ch. 306.)



10253

If the director deems that a contractor has failed to supply an adequate working force, or material of proper quality, or has failed to comply with Section 10262, or has failed in any other respect to prosecute the work with the diligence and force specified by the contract, the director may:

(a) After written notice of at least five days to the contractor, specifying the defaults to be remedied, provide any such labor or materials and deduct the cost from any money due or to become due to the contractor under the contract; or

(b) If he considers that the failure is sufficient ground for such action, he may give written notice of at least five days to the contractor and the contractor s sureties, that if the defaults are not remedied the contractor s control over the work will be terminated.

(Enacted by Stats. 1981, Ch. 306.)



10254

If the defaults are not remedied within the time specified in the notice, the contractor s control shall terminate as of the expiration of that time.

(Enacted by Stats. 1981, Ch. 306.)



10255

Upon such termination, the director may take possession of and use all or any part of the contractor s materials, tools, equipment, and appliances upon the premises to complete the contract. Thereupon, he may permit the surety to complete or cause the contract work to be completed, or he may direct that all or any part of the work be completed by day s labor or by employment of other contractors on informal contracts, or both.

(Enacted by Stats. 1981, Ch. 306.)



10256

Such informal contracts may be awarded only after a proposal form has been prepared, a copy is served upon the contractor whose control has been terminated, and upon his surety, and three days allowed thereafter so that he may cause others to bid. Any person who is prequalified therefor under Article 4 may bid on informal contracts.

(Enacted by Stats. 1981, Ch. 306.)



10257

The provisions of this part, except as to prequalification, are not applicable to the award of informal contracts.

(Enacted by Stats. 1981, Ch. 306.)



10258

If the control of a contractor is terminated or he abandons the work, and the work is performed by day s labor or informal contract as provided in Section 10255, he is not entitled to receive any portion of the amount to be paid under the contract until it is fully completed. After completion, if the unpaid balance exceeds the sum of the amount expended by the state in finishing the work, plus all damages sustained or to be sustained by the state, the excess not otherwise required by law to be retained shall be paid to the contractor, but if such sum exceeds the unpaid balance, the contractor and his surety are liable to the state for the excess. If the surety completes the contract work, as provided in Section 10255, such surety shall be subrogated to money due under the contract and to money which shall become due in the course of completion by the surety, to the extent provided by law.

(Enacted by Stats. 1981, Ch. 306.)



10259

On the completion of the contract, the original contractor is entitled to the return of all his unused materials, and his equipment, tools, and appliances, except that he shall have no claim on account of usual and ordinary depreciation, loss, and wear and tear.

(Enacted by Stats. 1981, Ch. 306.)



10260

The notices required by this article may be served on the contractor or on his agent having charge of the work, personally, or by registered mail addressed to the contractor or his agent, or, if neither can be located or their addresses are unknown, by posting in a conspicuous place upon the premises of the project.

(Enacted by Stats. 1981, Ch. 306.)



10261

(a) Payments upon contracts shall be made as the department prescribes upon estimates made and approved by the department, but progress payments shall not be made in excess of 100 percent of the percentage of actual work completed plus a like percentage of the value of material delivered on the ground or stored subject to or under the control of the state, and unused, except as otherwise provided in this section. The department shall withhold not more than 5 percent of the contract price until final completion and acceptance of the project. However, at any time after 95 percent of the work has been completed, the department may reduce the funds withheld to an amount not less than 125 percent of the estimated value of the work yet to be completed, as determined by the department, if the reduction has been approved, in writing, by the surety on the performance bond and by the surety on the payment bond. The Controller shall draw his or her warrants upon estimates so made and approved by the department and the Treasurer shall pay them. The funds may be released by electronic transfer if that procedure is requested by the contractor, in writing, and if the public entity has, in place at the time of the request, the mechanism for the transfer.

(b) Notwithstanding this section, when the director of the department has made a finding prior to the bid that a specified project is substantially complex and therefore requires a higher retention amount than 5 percent, and the department includes both this finding and the actual retention amount in the bid documents, then payments upon contracts by the department shall be made as the department prescribes upon estimates made and approved by the department. However, progress payments shall not be made in excess of 95 percent of the percentage of actual work completed, plus a like percentage of the value of material delivered on the ground or stored, subject to, or under the control of the state, and unused, except as otherwise provided in this section. At any time after 95 percent of the work has been completed, the department may reduce the funds withheld to an amount not less than 125 percent of the estimated value of the work yet to be completed, as determined by the department, if the reduction has been approved, in writing, by the surety on the performance bond and by the surety on the payment bond. The Controller shall draw his or her warrants upon estimates so made and approved by the department and the Treasurer shall pay them with funds appropriated therefor. The funds may be released by electronic transfer if that procedure is requested by the contractor, in writing, and if the public entity has, in place at the time of the request, the mechanism for the transfer.

(c) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2011, Ch. 700, Sec. 6. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 7 of Ch. 700.)



10261

(a) On and after January 1, 2016, payments upon contracts shall be made as the department prescribes upon estimates made and approved by the department, but progress payments shall not be made in excess of 95 percent of the percentage of actual work completed plus a like percentage of the value of material delivered on the ground or stored subject to or under the control of the state, and unused, except as otherwise provided in this section. The department shall withhold not less than 5 percent of the contract price until final completion and acceptance of the project. However, at any time after 95 percent of the work has been completed, the department may reduce the funds withheld to an amount not less than 125 percent of the estimated value of the work yet to be completed, as determined by the department, if the reduction has been approved, in writing, by the surety on the performance bond and by the surety on the payment bond. The Controller shall draw his or her warrants upon estimates so made and approved by the department and the Treasurer shall pay them. The funds may be released by electronic transfer if that procedure is requested by the contractor, in writing, and if the public entity has, in place at the time of the request, the mechanism for the transfer.

(b) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 6) and added by Stats. 2011, Ch. 700, Sec. 7. Effective January 1, 2012. Section operative January 1, 2016, by its own provisions.)



10261.5

(a) Any state agency which fails to make any progress payment within 30 days after receipt of the payment request from a contractor on a construction contract for an undisputed payment request, which was properly submitted by the contractor to the agency, shall pay interest to the contractor equivalent to the legal rate set forth in subdivision (a) of Section 685.010 of the Code of Civil Procedure. Any state agency which independently calculates the amount due on a progress payment and which fails to make a progress payment within 30 days of the first submittal of the estimate for each contract by the engineer, shall pay interest to the contractor equivalent to the legal rate set forth in subdivision (a) of Section 685.010 of the Code of Civil Procedure. In the event that the payment is not made within 30 days of receipt of the contractor s request or the first submittal by the engineer, and the Controller has processed the payment within 14 days of receipt of the request or submittal, the contracting state agency shall pay interest to the contractor equivalent to the legal rate set forth in subdivision (a) of Section 685.010 of the Code of Civil Procedure. In the event that the payment is not made within 30 days of receipt of the contractor s request or the first submittal by the engineer, and the contracting state agency has processed the payment within 16 days after receipt of the request or submittal, the Controller shall pay interest as provided in Section 685.010 of the Code of Civil Procedure.

For purposes of this section, a payment request shall be considered properly executed if funds are available for payment of the payment request, and payment is not delayed due to an audit inquiry by the Controller.

(b) Upon receipt of a payment request, each agency shall require:

(1) That each payment request be reviewed as soon as practicable after receipt for the purpose of determining that a payment request is a proper payment request.

(2) Any payment request determined not to be a proper payment request suitable for payment shall be returned as soon as practicable, but not later than seven days, after receipt, specifying the reasons that the payment request is not a proper payment request.

(3) The number of days available to a state agency to make a timely payment of payment request without incurring interest shall be reduced by the number of days by which an agency exceeds the requirements of paragraph (2).

(Added by Stats. 1990, Ch. 1253, Sec. 1.)



10262

The contractor shall pay to his or her subcontractors, within seven days of receipt of each progress payment, the respective amounts allowed the contractor on account of the work performed by his or her subcontractors, to the extent of each subcontractor s interest therein. The payments to subcontractors shall be based on estimates made pursuant to Section 10261. Any diversion by the contractor of payments received for prosecution of a contract, or failure to reasonably account for the application or use of the payments constitutes ground for actions prescribed in Section 10253, in addition to disciplinary action by the Contractors State License Board. The subcontractor shall notify, in writing, the Contractors State License Board and the department of any payment less than the amount or percentage approved for the class or item of work as set forth in Section 10261.

(Amended by Stats. 2011, Ch. 700, Sec. 8. Effective January 1, 2012.)



10262.3

To facilitate enforcement of Section 10262, the Department of General Services shall publish in the California State Contracts Register notice of progress payments made to prime contractors.

(Added by Stats. 1991, Ch. 374, Sec. 1.)



10262.5

(a) Notwithstanding any other law, a prime contractor or subcontractor shall pay to any subcontractor, not later than seven days after receipt of each progress payment, the respective amounts allowed the contractor on account of the work performed by the subcontractors, to the extent of each subcontractor s interest therein. In the event that there is a good faith dispute over all or any portion of the amount due on a progress payment from the prime contractor or subcontractor to a subcontractor, then the prime contractor or subcontractor may withhold no more than 150 percent of the disputed amount.

Any contractor who violates this section shall pay to the subcontractor a penalty of 2 percent of the amount due per month for every month that payment is not made. In any action for the collection of funds wrongfully withheld, the prevailing party shall be entitled to his or her attorney s fees and costs.

(b) This section shall not be construed to limit or impair any contractual, administrative, or judicial remedies otherwise available to a contractor or a subcontractor in the event of a dispute involving late payment or nonpayment by a contractor or deficient subcontract performance or nonperformance by a subcontractor.

(c) On or before September 1 of each year, the head of each state agency shall submit to the Legislature a report on the number and dollar volume of written complaints received from subcontractors and prime contractors on contracts in excess of three hundred thousand dollars ($300,000), relating to violations of this section.

(Amended by Stats. 2011, Ch. 700, Sec. 9. Effective January 1, 2012.)



10263

(a) Provisions shall be included in any invitation for bid and in any contract documents to permit the substitution of securities for any moneys withheld by a public agency to ensure performance under a contract. At the request and expense of the contractor, securities equivalent to the amount withheld shall be deposited with the State Treasurer or, a state or federally chartered bank in this state, as the escrow agent, who shall then pay the moneys to the contractor. Upon satisfactory completion of the contract, the securities shall be returned to the contractor.

(b) Alternatively, the contractor may request and the owner shall make payment of retentions earned directly to the escrow agent. The contractor may direct the investment of the payments into securities and the contractor shall receive the interest earned on the investments upon the same terms provided for in this section for securities deposited by the contractor. Upon satisfactory completion of the contract, the contractor shall receive from the escrow agent all securities, interest, and payments received by the escrow agent from the owner, pursuant to the terms of this section.

(c) Alternatively, and subject to the approval and at the sole discretion of the public agency, the payment of retentions earned may be deposited directly with a person licensed under Division 6 (commencing with Section 17000) of the Financial Code as the escrow agent. Upon written request of an escrow agent who has not been approved by the public agency under this subdivision, the public agency shall provide written notice to that escrow agent within 10 business days of receipt of the request indicating the reason or reasons for not approving that escrow agent. An escrow agent that has been disapproved by the public agency may not maintain any cause of action of any nature against the state or any public agency, officer, agent, or employee of any public agency, in connection with the disapproval of that escrow agent. The payments shall be deposited in a trust account with a federally chartered bank or savings association within 24 hours of receipt by the escrow agent. The contractor shall not place any retentions with the escrow agent in excess of the coverage provided to that escrow agent pursuant to subdivision (b) of Section 17314 of the Financial Code. In all respects not inconsistent with this subdivision, the remaining provisions of this section shall apply to escrow agents acting pursuant to this subdivision. In addition, an escrow agent subject to this subdivision shall maintain insurance to cover negligent acts and omissions of the escrow agent in connection with the handling of retentions under this section in an amount not less than one hundred thousand dollars ($100,000) per contract, executed by an admitted insurer and in a form satisfactory to the public agency.

(d) Securities eligible for investment under this section shall include those listed in Section 16430 of the Government Code, bank or savings and loan certificates of deposit, interest-bearing demand deposit accounts, standby letters of credit, or any other security mutually agreed to by the contractor and the public agency.

The contractor shall be the beneficial owner of any securities substituted for moneys withheld and shall receive any interest thereon.

Failure to include the provisions prescribed by this section in bid and contract documents shall void any provisions for performance retentions in a public agency contract.

(e) (1) Any contractor who elects to receive interest on moneys withheld in retention by a public agency shall, at the request of any subcontractor, make that option available to the subcontractor regarding any moneys withheld in retention by the contractor from the subcontractor. If the contractor elects to receive interest on any moneys withheld in retention by a public agency, then the subcontractor shall receive the identical rate of interest received by the contractor on any retention moneys withheld from the subcontractor by the contractor, less any actual pro rata costs associated with administering and calculating that interest. In the event that the interest rate is a fluctuating rate, the rate for the subcontractor shall be determined by calculating the interest rate paid during the time that retentions were withheld from the subcontractor. If the contractor elects to substitute securities in lieu of retention, then, by mutual consent of the contractor and subcontractor, the subcontractor may substitute securities in exchange for the release of moneys held in retention by the contractor.

(2) This subdivision shall apply only to those subcontractors performing more than five percent of the contractor s total bid.

(3) No contractor shall require any subcontractor to waive any provision of this section.

(f) The Legislature hereby finds and declares that the provisions of this section are of statewide concern and are necessary to encourage full participation by contractors and subcontractors in public contract procedures.

(g) An escrow agreement used pursuant to this section shall be null, void, and unenforceable unless it is substantially similar to the following form:

ESCROW AGREEMENT FOR
SECURITY DEPOSITS IN LIEU OF RETENTION

This Escrow Agreement is made and entered into by and be tween

whose address is
hereinafter called owner,
whose address is
hereinafter called contractor, and
whose address is
hereinafter called escrow agent.

For the consideration hereinafter set forth, the owner, contractor, and escrow agent agree as follows:

(1) Pursuant to Section 10263 of the Public Contract Code of the State of California, the contractor has the option to deposit securities with the escrow agent as a substitute for retention earnings required to be withheld by the owner pursuant to the construction contract entered into between the owner and contractor for ____ in the amount of ____ dated ____ (hereafter referred to as the contract ). Alternatively, on written request of the contractor, the owner shall make payments of the retention earnings directly to the escrow agent. When the contractor deposits the securities as a substitute for the contract earnings, the escrow agent shall notify the owner within 10 days of the deposit. The market value of the securities at the time of the substitution shall be at least equal to the cash amount then required to be withheld as retention under the terms of the contract between the owner and contractor. Securities shall be held in the name of the ____, and shall designate the contractor as the beneficial owner.

(2) The owner shall make progress payments to the contractor for those funds which otherwise would be withheld from progress payments pursuant to the contract provision, provided that the escrow agent holds securities in the form and amount specified above.

(3) When the owner makes payment of retentions earned directly to the escrow agent, the escrow agent shall hold them for the benefit of the contractor until such time as the escrow created under this contract is terminated. The contractor may direct the investment of the payments into securities. All terms and conditions of this agreement and the rights and responsibilities of the parties shall be equally applicable and binding when the owner pays the escrow agent directly.

(4) The contractor shall be responsible for paying all fees for the expenses incurred by the escrow agent in administering the escrow account. These expenses and payment terms shall be determined by the contractor and escrow agent.

(5) The interest earned on the securities or the money market accounts held in escrow and all interest earned on the interest shall be for the sole account of contractor and shall be subject to withdrawal by contractor at any time and from time to time without notice to the owner.

(6) The contractor shall have the right to withdraw all or any part of the principal in the escrow account only by written notice to the escrow agent accompanied by written authorization from the owner to the escrow agent that the owner consents to the withdrawal of the amount sought to be withdrawn by contractor.

(7) The owner shall have a right to draw upon the securities in the event of default by the contractor. Upon seven days written notice to the escrow agent from the owner of the default, the escrow agent shall immediately convert the securities to cash and shall distribute the cash as instructed by the owner.

(8) Upon receipt of written notification from the owner certifying that the contract is final and complete, and that the contractor has complied with all requirements and procedures applicable to the contract, the escrow agent shall release to the contractor all securities and interest on deposit less escrow fees and charges of the escrow account. The escrow shall be closed immediately upon disbursement of all moneys and securities on deposit and payments of fees and charges.

(9) The escrow agent shall rely on the written notifications from the owner and the contractor pursuant to Sections (1) to (8), inclusive, of this agreement and the owner and contractor shall hold the escrow agent harmless from the escrow agent s release, conversion, and disbursement of the securities and interest as set forth above.

(10) The names of the persons who are authorized to give written notice or to receive written notice on behalf of the owner and on behalf of the contractor in connection with the foregoing, and exemplars of their respective signatures are as follows:

On behalf of the owner:

On behalf of the contractor:

Title

Title

Name

Name

Signature

Signature

Address

Address

On behalf of the escrow agent:

_____

Title

_____

Name

_____

Signature

_____

Address

_____

At the time the escrow account is opened, the owner and contractor shall deliver to the escrow agent a fully executed counterpart of this Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement by their proper officers on the date first set forth above.

Owner

Contractor

Title

Title

Name

Name

Signature

Signature

(Amended by Stats. 1998, Ch. 857, Sec. 12. Effective January 1, 1999.)



10264

(a) With the exception of projects over water requiring marine access, and which have a contract amount greater than twenty-five million dollars ($25,000,000), in addition to the provisions for partial payment made in Section 10261, the department may make partial payments for the mobilization costs of a contract subject to this chapter, not to exceed the following:

(1) When 5 percent of the original contract amount is earned, 50 percent of the amount bid for mobilization, or 5 percent of the original contract amount, whichever is lesser, may be paid.

(2) When 10 percent of the original contract amount is earned, 75 percent of the amount bid for mobilization or 7.5 percent of the original contract amount, whichever is lesser, may be paid.

(3) When 20 percent of the original contract amount is earned, 95 percent of the amount bid for mobilization, or 9.5 percent of the original contract amount, whichever is lesser, may be paid.

(4) When 50 percent of the original contract amount is earned, 100 percent of the amount bid for mobilization, or 10 percent of the original contract amount, whichever is lesser, may be paid.

(5) Upon completion of all work on the project, payment of any amount bid for mobilization in excess of 10 percent of the original contract amount will be paid.

(b) For projects over water requiring marine access, and with a contract amount greater than twenty-five million dollars ($25,000,000), in addition to the provisions for partial payment made in Section 10261, the department may make partial payments for the mobilization costs of a contract subject to this chapter, not to exceed the following:

(1) When 1 percent of the original contract amount is earned, 50 percent of the amount bid for mobilization, or 1 percent of the original contract amount, whichever is lesser, may be paid.

(2) When 2.5 percent of the original contract amount is earned, 60 percent of the amount bid for mobilization, or 2.5 percent of the original contract amount, whichever is lesser, may be paid.

(3) When 5 percent of the original contract amount is earned, 75 percent of the amount bid for mobilization, or 5 percent of the original contract amount, whichever is lesser, may be paid.

(4) When 15 percent of the original contract amount is earned, 95 percent of the amount bid for mobilization, or 10 percent of the original contract amount, whichever is lesser, may be paid.

(5) When 40 percent of the original contract amount is earned, 100 percent of the amount bid for mobilization, or 15 percent of the original contract amount, whichever is lesser, may be paid.

(6) Upon completion of all work on the project, payment of any amount bid for mobilization in excess of 15 percent of the original contract amount shall be paid.

This subdivision shall apply only to contracts that are advertised subsequent to the date that the act adding this subdivision becomes effective.

(Amended by Stats. 2002, Ch. 965, Sec. 2. Effective September 27, 2002.)



10265

A claim pursuant to Part 3 (commencing with Section 900) of Division 3.6 of Title 1 of the Government Code is not required, but legal action on any claim shall be commenced within the time period specified in Section 10240.1. The department may compromise or otherwise settle any claims arising from the contract at any time.

(Amended by Stats. 2002, Ch. 438, Sec. 7. Effective January 1, 2003.)






ARTICLE 9. Offenses

10280

Any officer or employee of the department who corruptly performs any official act to the injury of the state, is guilty of a felony.

(Enacted by Stats. 1981, Ch. 306.)



10281

Any contractor or his agent or employee who corruptly permits the violation of any contract awarded under this part to the injury of the state, is guilty of a felony.

(Enacted by Stats. 1981, Ch. 306.)



10282

Any subcontractor or agent or employee of any contractor or subcontractor, who has knowledge of any work being done in violation of any contract under this part and does not immediately notify the department or the inspector or resident engineer upon the project of the violation, is guilty of a felony.

(Enacted by Stats. 1981, Ch. 306.)



10283

Such felonies are punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(Amended by Stats. 2011, Ch. 15, Sec. 555. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



10284

Such persons are also liable to the state for double the amount the state may have lost, or be liable to lose by reason of the acts made crimes by this article.

(Enacted by Stats. 1981, Ch. 306.)






ARTICLE 10. Ineligibility to Contract

10285

The term person, as used in this article, means any individual, partnership, joint venture, or association or any other organization or any combination thereof.

(Added by Stats. 1985, Ch. 376, Sec. 1.)



10285.1

Any state agency may suspend, for a period of up to three years from the date of conviction, any person from bidding upon, or being awarded, a public works or services contract with the agency under this part or from being a subcontractor at any tier upon the contract, if that person, or any partner, member, officer, director, responsible managing officer, or responsible managing employee thereof, has been convicted by a court of competent jurisdiction of any charge of fraud, bribery, collusion, conspiracy, or any other act in violation of any state or federal antitrust law in connection with the bidding upon, award of, or performance of, any public works contract, as defined in Section 1101, with any public entity, as defined in Section 1100, including, for the purposes of this article, the Regents of the University of California or the Trustees of the California State University. A state agency may determine the eligibility of any person to enter into a contract under this article by requiring the person to submit a statement under penalty of perjury declaring that neither the person nor any subcontractor to be engaged by the person has been convicted of any of the offenses referred to in this section within the preceding three years.

(Added by Stats. 1985, Ch. 376, Sec. 1.)



10285.2

Before suspending any person under this article, the state agency shall provide a hearing upon reasonable notice. In determining whether to suspend, and the duration of any suspension, the state agency shall consider, in addition to any other relevant factors, both of the following:

(a) The degree to which the person cooperated with the state or federal authorities in the criminal proceeding.

(b) The degree to which the person has agreed to restitution for any damages incurred by the public entity as a result of the acts upon which the conviction was based.

(Added by Stats. 1985, Ch. 376, Sec. 1.)



10285.3

In the event that any state agency has suspended any person under this article, any other state agency shall adopt the terms of that suspension without further notice or hearing.

(Added by Stats. 1985, Ch. 376, Sec. 1.)



10285.4

In the event that any state agency has suspended any person under this article, that agency may terminate the suspension if it determines that termination is in the best interest of the agency. In the event of termination, any suspension by adoption pursuant to Section 10285.3 also shall be terminated.

(Added by Stats. 1985, Ch. 376, Sec. 1.)



10285.5

Nothing in this article shall require any state agency to contract with, or to permit the employment of a person as a subcontractor, or any person on any project funded in whole or part by federal funds, if the person has been suspended or debarred by the federal agency providing the funds.

(Added by Stats. 1985, Ch. 376, Sec. 1.)









CHAPTER 1.5. California Taxpayer and Shareholder Protection Act of 2003

10286

This chapter shall be known and may be cited as the California Taxpayer and Shareholder Protection Act of 2003.

(Added by Stats. 2003, Ch. 657, Sec. 2. Effective January 1, 2004.)



10286.1

(a) For purposes of this part, except as otherwise provided in subdivisions (b) and (c), a state agency shall not enter into any contract with an expatriate corporation or its subsidiaries.

(b) (1) For purposes of this chapter, an expatriate corporation means a foreign incorporated entity that is publicly traded in the United States to which all of the following apply:

(A) The United States is the principal market for the public trading of the foreign incorporated entity.

(B) The foreign incorporated entity has no substantial business activities in the place of incorporation.

(C) Either clause (i) or clause (ii) applies:

(i) The foreign entity was established in connection with a transaction or series of related transactions pursuant to which (I) the foreign entity directly or indirectly acquired substantially all of the properties held by a domestic corporation or all of the properties constituting a trade or business of a domestic partnership or related foreign partnership, and (II) immediately after the acquisition, more than 50 percent of the publicly traded stock, by vote or value, of the foreign entity is held by former shareholders of the domestic corporation or by former partners of the domestic partnership or related foreign partnership. For purposes of subclause (II), any stock sold in a public offering related to the transaction or a series of transactions is disregarded.

(ii) The foreign entity was established in connection with a transaction or series of related transactions pursuant to which (I) the foreign entity directly or indirectly acquired substantially all of the properties held by a domestic corporation or all of the properties constituting a trade or business of a domestic partnership or related foreign partnership, and (II) the acquiring foreign entity is more than 50 percent owned, by vote or value, by domestic shareholders or partners.

(iii) For purposes of this subparagraph, indirect acquisition of property includes the acquisition of a stock share, or any portion thereof, of the owner of that property.

(2) For purposes of this chapter, neither of the following are an expatriate corporation :

(A) A foreign incorporated entity that is publicly traded in the United States if all of the following are true:

(i) The foreign incorporated entity, or any predecessor entity, was originally established in connection with a transaction or series of related transactions between unrelated publicly traded corporations.

(ii) Immediately after the transaction or series of related transactions, not more than 70 percent of the publicly traded stock, by vote or value, of the foreign incorporated entity is held in the manner described in clause (i) of subparagraph (C) of paragraph (1).

(iii) The transaction or series of related transactions that originally established the foreign incorporated entity, or any predecessor entity, was a taxable transaction for any United States shareholders of any domestic corporation that was a party to such transaction.

(iv) The foreign incorporated entity is both of the following:

(I) Created or organized under the laws of a foreign country with which the United States has a comprehensive income tax treaty.

(II) Considered a resident of that foreign country for purposes of that treaty, or any successor treaty with that foreign country meeting the requirements of this paragraph.

(B) Any successor corporation that meets the requirements of clause (iv) of subparagraph (A) that is a successor corporation resulting from a corporate reorganization as defined in Section 368 of the Internal Revenue Code or from a transaction satisfying the requirements of Section 351 of the Internal Revenue Code.

(3) Notwithstanding subdivision (a), a state agency may contract with an expatriate corporation, or its subsidiary, if it was an expatriate corporation before January 1, 2004, to which both of the following apply:

(A) The foreign entity provides, by operation of law, by provisions of its governing documents, by resolution of its board of directors, or in any other manner, at least the following shareholders rights:

(i) Shareholders of the entity have the right to inspect, at a principal place of business in the United States, copies of the entity s books and records, including, but not limited to, shareholder names, addresses, and shareholdings in accordance with the corporation law, as amended from time to time and as that law is interpreted by the courts, of the United States jurisdiction in which the entity was previously incorporated, or, if the entity was not previously incorporated, in accordance with the terms set forth in the Model Business Corporation Act, as that act may be amended from time to time, provided that, if the corporate law of the United States jurisdiction in which the entity was previously incorporated or the Model Business Corporation Act does not provide access to the shareholder names, addresses, and shareholdings, these books and records are available for inspection by shareholders for purposes properly related to their status as shareholders of the entity.

(ii) The entity permits its shareholders to bring derivative proceedings on behalf of the entity, provided that these derivative proceedings are brought on a basis and under the terms applicable under the law, as amended from time to time and as interpreted by, or required by, the courts of the United States jurisdiction in which the entity was previously incorporated, or, if the entity was not previously incorporated, on a basis and under the terms set forth in the Model Business Corporations Act as that act may be amended from time to time and as it is interpreted by, or required by, the courts.

(iii) Entity transactions in which any director is interested are approved in accordance with the applicable law, as amended from time to time and as interpreted by the courts, of the United States jurisdiction in which the entity was previously incorporated, or, if the entity was not previously incorporated, in accordance with the terms set forth in the Model Business Corporations Act, as may be amended from time to time and as interpreted by the courts.

(iv) The entity has consented to the jurisdiction, for any otherwise available cause of action by or on behalf of the entity s shareholders, including any pendent state causes of action, of all of the following courts:

(I) The state courts of one or more states.

(II) The United States federal courts in any state in which the entity consents to the jurisdiction of that state s courts pursuant to subclause (I).

(v) The entity has appointed an agent for service of process in the state or states in which the entity has consented to jurisdiction, as described in clause (iv), and the entity meets at least one of the following conditions:

(I) The entity has unencumbered assets in the United States, which assets may include equity or debt investments in United States companies, with a book value in excess of fifty million dollars ($50,000,000), and the entity delivers to the Secretary of State an opinion of an attorney licensed in the United States that judgments rendered against the entity may be satisfied by using these assets.

(II) The entity posts a bond or similar security in an amount of at least fifty million dollars ($50,000,000).

(III) The entity has directors and officers insurance in an amount of at least fifty million dollars ($50,000,000).

(vi) The entity agrees that, in connection with any lawsuit brought against it by its shareholders in any court in which the entity has consented to jurisdiction as described in clause (iv), the entity will provide to the court notice of the manner in which the entity complied with clause (v) and, if the entity complied with that clause in the manner specified in subclause (I) of clause (v), a copy of the opinion described in that subclause.

(vii) Shareholder approval is required for any sale of all or substantially all of the entity s assets in accordance with the law, as amended from time to time and as it is interpreted by the courts, of the United States jurisdiction in which it was previously incorporated, or, if it was not previously incorporated, in accordance with the terms set forth in the Model Business Corporations Act, as it may be amended from time to time.

(viii) The directors and officers of the entity occupy a fiduciary relationship with the entity and its shareholders and these directors and officers, in performing their duties, act in good faith in a manner that a director or officer believes to be in the best interests of the entity and its shareholders, as that standard of care is interpreted by the courts.

(ix) The entity agrees to hold no more than one of every four annual shareholder meetings in a location outside the United States and, in the event that the entity holds an annual meeting outside the United States, the entity agrees to provide access to that meeting through a Web cast or other technology that allows the entity s shareholders to do both of the following:

(I) Listen to the meeting, watch the meeting, or both.

(II) Send questions that will be addressed at the meeting.

(x) The entity provides a description of the shareholder rights described in clauses (i) to (ix), inclusive, and any subsequent changes to these rights, on the entity s Web site or in its 10K filings with the United States Securities and Exchange Commission.

(B) The entity uses worldwide combined reporting to calculate the income on which it pays taxes to the state.

(c) The chief executive officer of a state agency or his or her designee may waive the prohibition specified in subdivision (a) if the executive officer or his or her designee has made a written finding that the contract is necessary to meet a compelling public interest. For purposes of this section, a compelling public interest includes, but is not limited to, ensuring the provision of essential services, ensuring the public health and safety, or an emergency as defined in Section 1102. If a waiver is granted to a vendor pursuant to this subdivision, the requirement to submit a declaration of compliance, as set forth in paragraph (1) of subdivision (d), does not apply to that vendor.

(d) (1) For purposes of this chapter, state agency means every state office, department, division, bureau, board, commission, and the California State University, but does not include the University of California, the Legislature, the courts, or any agency in the judicial branch of government.

(2) On or after January 1, 2004, all state agencies shall, as a condition of the contract, require any vendor that is offered a contract to do business with the state to submit a declaration stating that the vendor is eligible to contract with the state pursuant to this section.

(3) A vendor that declares as true any material matter in a declaration described in this subdivision that he or she knows to be false is guilty of a misdemeanor.

(e) (1) Except as provided in paragraph (2) and subdivision (f), this section applies to contracts that are entered into on or after January 1, 2004.

(2) With respect to an entity that was an expatriate corporation, as defined in paragraph (1) of subdivision (b), before January 1, 2004, this section applies to contracts that are entered into on or after April 1, 2004.

(f) (1) The declaration requirement set forth in subdivision (d) does not apply to a credit card purchase of goods of two thousand five hundred dollars ($2,500) or less.

(2) The total amount of exemption authorized herein shall not exceed seven thousand five hundred dollars ($7,500) per year for each company from which a state agency is purchasing goods by credit card. It shall be the responsibility of each state agency to monitor the use of this exemption and adhere to these restrictions on these purchases.

(Amended by Stats. 2010, Ch. 349, Sec. 2. Effective January 1, 2011.)






CHAPTER 2. State Acquisition of Goods and Services

ARTICLE 1. Definitions

10290

As used in this chapter:

(a) Department means the Department of General Services.

(b) Director means the Director of General Services.

(c) Centralized purchasing means the purchase for state agencies of materials, supplies, and equipment by the Office of Procurement.

(d) Goods means all types of tangible personal property, including materials, supplies, and equipment.

(e) Office means the Office of Procurement in the Department of General Services.

(f) Price schedule means an agreement between the Office of Procurement and a supplier under which the supplier agrees to accept orders from the office or a state agency for specified goods at set prices for a specified period of time but which does not obligate the office or state agencies to contract for the specified goods from the supplier.

(g) Regional contract means a contract of the same type as a statewide contract but applicable only to specified contracting in a particular area or region of the state.

(h) Statewide contract means a contract awarded by the Office of Procurement to one or more suppliers for the acquisition of specified goods for a period of time, at a price, and in an amount set forth in the contract.

(i) Multiple award means a contract of indefinite quantity for one or more similar goods, information technology, or services to more than one supplier.

(j) Multiple award schedule (MAS) is an agreement established between the General Services Administration of the United States and certain suppliers to do business under specific prices, terms, and conditions for specified goods, information technology, or services.

(Amended by Stats. 2000, Ch. 918, Sec. 1. Effective January 1, 2001.)



10290.1

(a) Notwithstanding any other provision of law, in exercising their delegation of contracting authority from the department, state agencies may contract for goods, information technology, or services with suppliers who have multiple award schedules with the General Services Administration of the United States if the supplier is willing to extend those terms, conditions, and prices. The department may also develop multiple award schedules or agreements for use by state agencies in the same manner.

(b) The department shall determine the delegation contracting authority for agencies wishing to contract with suppliers who have multiple award schedules. The department shall seek input from both customer departments and agencies and private sector suppliers.

(Amended by Stats. 2000, Ch. 918, Sec. 2. Effective January 1, 2001.)



10290.3

(a) Notwithstanding the bidding provisions of this chapter, reverse auctions may be utilized for the acquisition of goods and services. The reverse auction process shall include a specification of an opening date and time when real-time electronic bids may be accepted, and provide that the procedure shall remain open until the designated closing date and time.

(b) All bids on reverse auctions shall be posted electronically on the Internet, updated on a real-time basis, and shall allow registered bidders to lower the price of their bid below the lowest bid posted on the Internet.

(c) The Department of General Services shall require vendors to register before the reverse auction opening date and time, and as part of the registration, agree to any terms and conditions and other requirements of the solicitation. The Department of General Services may require vendors to be prequalified prior to placing bids in a reverse auction.

(d) For purposes of this section, reverse auction means a competitive online solicitation process for fungible goods or services in which vendors compete against each other online in real time in an open and interactive environment.

(e) The reverse auction process may not be used for bidding on any construction contract that is subject to Chapter 1 (commencing with Section 10100).

(Added by Stats. 2003, Ch. 266, Sec. 1. Effective January 1, 2004.)






ARTICLE 2. Approval of Contracts

10295

(a) All contracts entered into by any state agency for (1) the acquisition of goods or elementary school textbooks, (2) services, whether or not the services involve the furnishing or use of goods or are performed by an independent contractor, (3) the construction, alteration, improvement, repair, or maintenance of property, real or personal, or (4) the performance of work or services by the state agency for or in cooperation with any person, or public body, are void unless and until approved by the department. Every contract shall be transmitted with all papers, estimates, and recommendations concerning it to the department and, if approved by the department, shall be effective from the date of the approval.

(b) This section applies to any state agency that by general or specific statute is expressly or impliedly authorized to enter into transactions referred to in this section.

(c) This section does not apply to the following:

(1) Any transaction entered into by the Trustees of the California State University, by the Board of Governors of the California Community Colleges, or by a department under the State Contract Act or the California State University Contract Law.

(2) Any contract of a type specifically mentioned and authorized to be entered into by the Department of Transportation under Section 14035 or 14035.5 of the Government Code, Sections 99316 to 99319, inclusive, of the Public Utilities Code, or the Streets and Highways Code.

(3) Any contract entered into by the Department of Transportation that is not funded by money derived by state tax sources but, rather, is funded by money derived from federal or local tax sources.

(4) Any contract entered into by the Department of Human Resources for state employee benefits, occupational health and safety, training services, or combination thereof.

(5) Any contract let by the Legislature.

(6) Any contract entered into under the authority of Chapter 4 (commencing with Section 11770) of Part 3 of Division 2 of the Insurance Code.

(Amended by Stats. 2012, Ch. 665, Sec. 184. Effective January 1, 2013.)



10295.1

(a) A state department or agency shall not contract for the purchase of tangible personal property from a vendor, contractor, or an affiliate of a vendor or contractor, unless that vendor, contractor, and all of its affiliates that make sales for delivery into California are holders of a California seller s permit issued pursuant to Article 2 (commencing with Section 6066) of Chapter 2 of Part 1 of Division 2 of the Revenue and Taxation Code, or are holders of a certificate of registration issued pursuant to Section 6226 of the Revenue and Taxation Code. A vendor or contractor that sells tangible personal property to a state department or agency, and each affiliate of that vendor or contractor that makes sales for delivery into California, shall be regarded as a retailer engaged in business in this state, and shall be required to collect the California sales or use tax on all its sales into the state in accordance with Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code.

(b) Beginning on and after January 1, 2004, each vendor, contractor, or affiliate of a vendor or contractor that is offered a contract to do business with a state department or state agency shall submit to that state department or agency a copy, as applicable, of that retailer s seller s permit or certificate of registration, and a copy of each of the retailer s applicable affiliate s seller s permit or certificate of registration, as described in subdivision (a). This subdivision does not apply to a credit card purchase of goods of two thousand five hundred dollars ($2,500) or less. The total amount of exemption authorized herein shall not exceed seven thousand five hundred dollars ($7,500) per year for each company from which a state agency is purchasing goods by credit card. It shall be the responsibility of each state agency to monitor the use of this exemption and adhere to these restrictions on these purchases.

(c) A state department or state agency is exempted from the provisions of subdivision (a) if the executive director of that state department or agency, or his or her designee, makes a written finding that the contract is necessary to meet a compelling state interest.

(d) For the purposes of this section:

(1) Affiliate of the vendor or contractor means any person or entity that is controlled by, or is under common control of, a vendor or contractor through stock ownership or any other affiliation.

(2) Compelling state interest includes, but is not necessarily limited to, the following:

(A) Ensuring the provision of essential services.

(B) Ensuring the public health, safety, and welfare.

(C) Responding to an emergency, as defined in Section 1102.

(3) State department or agency means every state office, department, division, bureau, board, and commission, but does not include the University of California, the California State University, the Legislature, the courts, and any agency in the judicial branch of government.

(Amended by Stats. 2006, Ch. 453, Sec. 1. Effective January 1, 2007.)



10295.2

(a) No vehicle acquisition request, vehicle purchase order, or new contract shall be approved by the Department of General Services for the purchase of new vehicles that would result in the expenditure of funds unless a certification is received in writing and signed by the secretary or director of an agency or a department, respectively, or his or her designee, that has requested the acquisition of the new vehicles, verifying that the purchase is vital and mission critical for the agency or department.

(b) The certification shall include the date, title, and the signature of the person authorizing the purchase.

(Amended by Stats. 2011, Ch. 296, Sec. 250. Effective January 1, 2012.)



10295.3

(a) (1) Notwithstanding any other provision of law, no state agency may enter into any contract for the acquisition of goods or services in the amount of one hundred thousand dollars ($100,000) or more with a contractor who, in the provision of benefits, discriminates between employees with spouses and employees with domestic partners, or discriminates between employees with spouses or domestic partners of a different sex and employees with spouses or domestic partners of the same sex, or discriminates between same-sex and different-sex domestic partners of employees or between same-sex and different-sex spouses of employees.

(2) For purposes of this section, contract includes contracts with a cumulative amount of one hundred thousand dollars ($100,000) or more per contractor in each fiscal year.

(3) For purposes of this section, domestic partner means one of two persons who has filed a declaration of domestic partnership with the Secretary of State pursuant to Division 2.5 (commencing with Section 297) of the Family Code.

(4) (A) Subject to subparagraph (B), this section does not apply to any contracts executed or amended prior to January 1, 2007, or to bid packages advertised and made available to the public, or any competitive or sealed bids received by the state, prior to January 1, 2007, unless and until those contracts or property contracts are amended after December 31, 2006, and would otherwise be subject to this section.

(B) If a duration of a contract executed or amended prior to January 1, 2007, is for more than one year going beyond January 1, 2008, this section shall apply to the contract on January 1, 2008.

(5) The requirements of this section shall apply only to those portions of a contractor s operations that occur under any of the following conditions:

(A) Within the state.

(B) On real property outside the state if the property is owned by the state or if the state has a right to occupy the property, and if the contractor s presence at that location is connected to a contract with the state.

(C) Elsewhere in the United States where work related to a state contract is being performed.

(b) Contractors shall treat as confidential to the maximum extent allowed by law or by the requirement of the contractor s insurance provider, any request by an employee or applicant for employment for domestic partner or spousal benefits or any documentation of eligibility for domestic partner or spousal benefits submitted by an employee or applicant for employment.

(c) After taking all reasonable measures to find a contractor that complies with this section, as determined by the state agency, the requirements of this section may be waived under any of the following circumstances:

(1) Whenever there is only one prospective contractor willing to enter into a specific contract with the state agency.

(2) If the contract is necessary to respond to an emergency, as determined by the state agency, that endangers the public health, welfare, or safety, or the contract is necessary for the provision of essential services, and no entity that complies with the requirements of this section capable of responding to the emergency is immediately available.

(3) Where the requirements of this section violate, or are inconsistent with, the terms or conditions of a grant, subvention, or agreement, provided that a good faith attempt has been made by the agency to change the terms or conditions of any grant, subvention, or agreement to authorize application of this section.

(4) Where the contractor is providing wholesale or bulk water, power, or natural gas, the conveyance or transmission of the same, or ancillary services, as required for assuring reliable services in accordance with good utility practice, provided that the purchase of the same may not practically be accomplished through the standard competitive bidding procedures, and further provided that this exemption does not apply to contractors providing direct retail services to end users.

(d) (1) If there is a difference in the cost to provide a certain benefit to a domestic partner or spouse, the contractor is not deemed to be in violation of this section so long as the contractor permits the employee to pay any excess costs.

(2) The contractor is not deemed to discriminate in the provision of benefits if the contractor, in providing the benefits, pays the actual costs incurred in obtaining the benefit.

(3) In the event a contractor is unable to provide a certain benefit, despite taking reasonable measures to do so, the contractor may not be deemed to discriminate in the provision of benefits.

(4) For any contracts executed or amended on or after July 1, 2004, and prior to January 1, 2007, and to bid packages advertised and made available to the public, or any competitive or sealed bids received by the state, on or after July 1, 2004, and prior to January 1, 2007, unless and until those contracts or bid packages are amended after June 30, 2004, but prior to January 1, 2007, and would otherwise be subject to this section, a contractor may require an employee to pay the costs of providing additional benefits that are offered to comply with this section if an employee elects to have the additional benefits. This paragraph shall not be construed to permit a contractor to require an employee to cover the costs of providing any benefits, which have otherwise been provided to all employees regardless of marital or domestic partner status.

(e) A contractor is not deemed to be in violation of this section if the contractor does any of the following:

(1) Offers the same benefits to employees with domestic partners and employees with spouses and offers the same benefits to domestic partners and spouses of employees.

(2) Elects to provide the same benefits to individuals that are provided to employees spouses and employees domestic partners.

(3) Elects to provide benefits on a basis unrelated to an employee s marital status or domestic partnership status, including, but not limited to, allowing each employee to designate a legally domiciled member of the employee s household as being eligible for benefits.

(4) Elects not to provide benefits to employees based on their marital status or domestic partnership status, or elects not to provide benefits to employees spouses and to employees domestic partners.

(f) (1) Every contract subject to this chapter shall contain a statement by which the contractor certifies that the contractor is in compliance with this section.

(2) The department or other contracting agency shall enforce this section pursuant to its existing enforcement powers.

(3) (A) If a contractor falsely certifies that it is in compliance with this section, the contract with that contractor shall be subject to Article 9 (commencing with Section 10420), unless, within a time period specified by the department or other contracting agency, the contractor provides to the department or agency proof that it has complied, or is in the process of complying, with this section.

(B) The application of the remedies or penalties contained in Article 9 (commencing with Section 10420) to a contract subject to this chapter shall not preclude the application of any existing remedies otherwise available to the department or other contracting agency under its existing enforcement powers.

(g) Nothing in this section is intended to regulate the contracting practices of any local jurisdiction.

(h) This section shall be construed so as not to conflict with applicable federal laws, rules, or regulations. In the event that a court or agency of competent jurisdiction holds that federal law, rule, or regulation invalidates any clause, sentence, paragraph, or section of this code or the application thereof to any person or circumstances, it is the intent of the state that the court or agency sever that clause, sentence, paragraph, or section so that the remainder of this section shall remain in effect.

(Amended by Stats. 2011, Ch. 231, Sec. 1. Effective January 1, 2012.)



10295.4

(a) Notwithstanding any other law, a state agency shall not enter into any contract for the acquisition of goods or services with a contractor whose name appears on either list of the 500 largest tax delinquencies pursuant to Section 7063 or 19195 of the Revenue and Taxation Code. Any contract entered into in violation of this subdivision is void and unenforceable.

(b) This section shall apply to any contract executed on or after July 1, 2012.

(Added by Stats. 2011, Ch. 455, Sec. 5. Effective January 1, 2012.)



10295.5

(a) Notwithstanding any other law, a state agency shall not acquire or utilize sand, gravel, aggregates, or other minerals produced from a surface mining operation subject to the Surface Mining and Reclamation Act of 1975 (Chapter 9 (commencing with Section 2710) of Division 2 of the Public Resources Code), unless the operation is identified in the list published pursuant to subdivision (b) of Section 2717 of the Public Resources Code.

(b) Notwithstanding any other law, a state agency shall not contract with a person who is not a surface mining operator, but who is supplying or utilizing sand, gravel, aggregates, or other minerals, to perform work for, or supply materials to, a state agency, unless the operation is identified in the list published pursuant to subdivision (b) of Section 2717 of the Public Resources Code.

(c) For purposes of this section, minerals means any naturally occurring chemical element or compound, or groups of elements and compounds, formed from inorganic processes and organic substances, including, but not limited to, coal, peat, and bituminous rock, but excluding geothermal resources, natural gas, and petroleum.

(d) The requirements of this section shall apply to mining operations on federal lands or Indian lands that are subject to the Surface Mining and Reclamation Act of 1975 (Chapter 9 (commencing with Section 2710) of Division 2 of the Public Resources Code) pursuant to a memorandum of understanding between the Department of Conservation and the federal agency having jurisdiction over the lands.

(Amended by Stats. 2013, Ch. 417, Sec. 1. Effective January 1, 2014.)



10295.6

Sections 10295 and 10297 do not apply to any contract entered into by the Department of Water Resources under Part 3 (commencing with Section 11100) of Division 6 or Chapter 8 (commencing with Section 12930) of Part 6 of Division 6 of the Water Code for the acquisition, sale, or transmission of power, or for services to facilitate those activities.

(Amended by Stats. 2013, Ch. 76, Sec. 168. Effective January 1, 2014.)



10296

(a) Every contract entered into by any state agency for any purpose specified in subdivisions (a) to (d), inclusive, of Section 10295, or in Section 10295.6, shall contain a statement by which the contractor swears under penalty of perjury that no more than one final, unappealable finding of contempt of court by a federal court has been issued against the contractor within the immediately preceding two-year period because of the contractor s failure to comply with an order of a federal court which orders the contractor to comply with an order of the National Labor Relations Board. For purposes of this section, a finding of contempt does not include any finding that has been vacated, dismissed, or otherwise removed by the court because the contractor has complied with the order which was the basis for the finding. The state may rescind any contract in which the contractor falsely swears to the truth of the statement required by this section.

(b) (1) This section does not apply to a credit card purchase of goods of two thousand five hundred dollars ($2,500) or less.

(2) The total amount of exemption authorized herein shall not exceed seven thousand five hundred dollars ($7,500) per year for each company from which a state agency is purchasing goods by credit card. It shall be the responsibility of each state agency to monitor the use of this exemption and adhere to these restrictions on these purchases.

(Amended by Stats. 2011, Ch. 587, Sec. 2. Effective January 1, 2012.)



10297

The provisions of Section 10295 shall apply both to contracts awarded through competitive bidding and those not subject to competitive bidding. The department shall deny its approval of a contract awarded through competitive bidding if it finds that the contract does not meet the specifications or other conditions of the bidding process, or if any applicable statutes or regulations regarding competitive bidding have been violated. With regard to any contract not awarded through competitive bidding, the department shall ascertain whether the contract is subject to competitive bidding requirements, and if it finds that is the case, the department shall deny its approval.

In making its determination on any contract, the department shall consider all other relevant factors, such as clarity of language and legality, and shall utilize its legal staff as necessary to facilitate the approval process.

(Added by Stats. 1983, Ch. 1231, Sec. 4. Effective September 30, 1983.)



10298

(a) The director may consolidate the needs of multiple state agencies for goods, information technology, and services, and, pursuant to the procedures established in Chapter 3 (commencing with Section 12100), establish contracts, master agreements, multiple award schedules, cooperative agreements, including agreements with entities outside the state, and other types of agreements that leverage the state s buying power, for acquisitions authorized under Chapter 2 (commencing with Section 10290), Chapter 3 (commencing with Section 12100), and Chapter 3.6 (commencing with Section 12125). State and local agencies may contract with suppliers awarded those contracts without further competitive bidding.

(b) The director may make the services of the department available, upon the terms and conditions agreed to, to any city, county, city and county, district, or other local governmental body or corporation empowered to expend public funds for the acquisition of goods, information technology, or services for assisting the agency in acquisitions conducted pursuant to Chapter 2 (commencing with Section 10290), Chapter 3 (commencing with Section 12100), and Chapter 3.6 (commencing with Section 12125). The state shall not incur financial responsibility in connection with contracting for local agencies under this section.

(Repealed and added by Stats. 2000, Ch. 918, Sec. 4. Effective January 1, 2001.)



10299

(a) Notwithstanding any other provision of law, the director may consolidate the needs of multiple state agencies for information technology, goods and services, and, pursuant to the procedures established in Chapter 3 (commencing with Section 12100), establish contracts, master agreements, multiple award schedules, cooperative agreements, including agreements with entities outside the state, and other types of agreements that leverage the state s buying power, for acquisitions authorized under Chapter 2 (commencing with Section 10290), Chapter 3 (commencing with Section 12100), and Chapter 3.6 (commencing with Section 12125). State agencies and local agencies may contract with suppliers awarded the contracts without further competitive bidding.

(b) The director may make the services of the department available, upon the terms and conditions agreed upon, to any school district empowered to expend public funds. These school districts may, without further competitive bidding, utilize contracts, master agreements, multiple award schedules, cooperative agreements, or other types of agreements established by the department for use by school districts for the acquisition of information technology, goods, and services. The state shall incur no financial responsibility in connection with the contracting of local agencies under this section.

(Added by Stats. 2000, Ch. 71, Sec. 33. Effective July 5, 2000. See similar section added by Stats. 2000, Ch. 127.)



10299

(a) Notwithstanding any other provision of law, the director may consolidate the needs of multiple state agencies for information technology goods and services, and, pursuant to the procedures established in Chapter 3 (commencing with Section 12100), establish contracts, master agreements, multiple award schedules, cooperative agreements, including agreements with entities outside the state, and other types of agreements that leverage the state s buying power, for acquisitions authorized under Chapter 2 (commencing with Section 10290), Chapter 3 (commencing with Section 12100), and Chapter 3.6 (commencing with Section 12125). State agencies and local agencies may contract with suppliers awarded the contracts without further competitive bidding.

(b) The director may make the services of the department available, upon the terms and conditions agreed upon, to any school district empowered to expend public funds. These school districts may, without further competitive bidding, utilize contracts, master agreements, multiple award schedules, cooperative agreements, or other types of agreements established by the department for use by school districts for the acquisition of information technology, goods, and services. The state shall incur no financial responsibility in connection with the contracting of local agencies under this section.

(Added by Stats. 2000, Ch. 127, Sec. 30. Effective July 10, 2000.)



10299.1

(a) Notwithstanding any other law, the director shall operate the Natural Gas Services Program to consolidate and address the needs of multiple state agencies for the procurement of natural gas and related services.

(b) Procurement of natural gas and related services is vital to public sector facilities in California and, due to the volumes and costs involved, this section authorizes the following:

(1) The director shall make the services of the department with respect to the acquisition of natural gas and related services available, under agreed upon terms and conditions, to any city, county, city and county, district, or other local governmental body, and to any nonprofit hospital or educational institution that expends public funds.

(2) The department is authorized to enter into interagency agreements with the entities listed in paragraph (1) for the acquisition of natural gas and related services. The department may enter into contracts, master agreements, multiple award schedules, cooperative agreements, agreements with entities outside the state, and other types of agreements that leverage the state s buying power through the use of a competitive bidding process. The state shall not incur financial responsibility in connection with the contracting of nonstate agencies under this section.

(3) The department may buy, sell, exchange, transfer, or otherwise dispose of natural gas acquired by the department pursuant to this section, and may recover the department s acquisition and other costs to operate the program through customer charges or fees.

(4) The department may enter into gas purchase transactions for a term longer than five years, if specifically approved by the director.

(5) The program shall adjust to changes in customer requirements and market conditions and create and manage an ongoing pool of gas suppliers.

(6) The department is authorized to provide additional services to customers related to the environmental aspects of energy use and the requirements related to greenhouse gas regulations, renewable energy requirements, and similar programs and requirements.

(c) Agencies that are in the executive branch of the state government, except the Department of Water Resources, shall use the department s Natural Gas Services Program for noncore gas purchases of natural gas to ensure maximum participation resulting in the best discounts and prices for the commodity. The director may allow exemptions to this requirement.

(d) For purposes of this section, natural gas includes, but is not limited to, natural gas, methane, biomethane, compressed natural gas, liquefied natural gas, and other energy commodity that is similar to natural gas, and related services, including, but not limited to, gas storage, gas transportation, and forward purchases of natural gas.

(e) During any period in which a Budget Act has not been approved, the department shall continue to receive payment transfers from agencies that are not in the executive branch of the state government and agencies that are in the executive branch of state government that are able to pay because they operate with funds that are continuously appropriated.

(f) The department is authorized to charge, collect, and hold funds from a customer that voluntarily requests prepaid long-term natural gas supplies, for a period not to exceed 20 years.

(g) The Department of General Services Natural Gas Services Program Fund is hereby established in the State Treasury. Notwithstanding Section 13340 of the Government Code, the fund is hereby continuously appropriated to the department without regard to fiscal year, for the purposes of operating the Natural Gas Services Program.

(1) All revenues payable to the department for natural gas and related services shall be deposited in this fund. Any payments from this fund shall only be made for those purposes described in and consistent with this section.

(2) The Natural Gas Services Program s customer fee revenues cannot be shifted or borrowed from the fund.

(3) If at the end of any fiscal year, there are unexpended revenues, those revenues shall be retained in the fund and reserved for future Natural Gas Services Program expenses.

(h) Funding for the costs incurred by the department in administering this section shall be provided for in the annual Budget Act.

(Added by Stats. 2013, Ch. 615, Sec. 1. Effective January 1, 2014.)






ARTICLE 3. Competitive Bidding and Other Acquisition Procedures

10300

(a) A Customer and Supplier Advocate shall be established in the department as a resource to state agencies and departments, and suppliers seeking information regarding the state process, procedures, and regulations for bidding on state contracts, and as a resource to bidders seeking to file a protest on award in accordance with this chapter. The advocate shall, at a minimum, provide the following services to the protesting bidder:

(1) Assistance to customer departments and agencies regarding contracting rules and regulations, and acquisition resource options.

(2) Assistance to the bidder in assessing the validity of the bidder s proposed grounds of filing the protest in accordance with the terms of the solicitation, as well as statutory or regulatory guidelines governing the solicitation in question.

(3) Provision of information to the protesting bidder regarding avenues and options available to the bidder to proceed with a formal protest of the award.

(b) The advocate shall make services, as specified in this section, available on a timely basis to the protesting bidder.

(c) Notification to bidders regarding the availability of services by the advocate shall be included in the solicitation. This notification shall also outline procedures and timelines for bidders who may wish to engage the services of the advocate.

(Amended by Stats. 2000, Ch. 776, Sec. 10. Effective September 27, 2000.)



10301

Except in cases when the agency and the department agree that an article of a specified brand or trade name is the only article that will properly meet the needs of the agency, or in cases where the State Board of Control has made a determination pursuant to Section 10308, all contracts for the acquisition or lease of goods in an amount of twenty-five thousand dollars ($25,000), or a higher amount as established by the director, shall be made or entered into with the lowest responsible bidder meeting specifications.

For purposes of determining the lowest bid, the amount of sales tax shall be excluded from the total amount of the bid.

(Amended by Stats. 2000, Ch. 918, Sec. 5. Effective January 1, 2001.)



10302

(a) Except in cases of emergency where immediate purchase of goods without bid is necessary for the protection of the public health, welfare, or safety, whenever the department contracts for goods in excess of twenty-five thousand dollars ($25,000), or a higher amount as established by the director, the department shall advertise in the California State Contracts Register the availability of its solicitation, and interested suppliers, upon request, shall be furnished with copies of the solicitation. In addition to advertising in the California State Contracts Register, the department shall post in a public place a copy of the solicitation, which shall remain posted until seven days after an award has been made. Whenever a contract in excess of twenty-five thousand dollars ($25,000), or a higher amount as established by the director, is made pursuant to this section or Section 10301 without the taking of bids, the department shall prepare a written document stating the fact of the contract together with the facts requiring the contract of the goods without the taking of bids. This document shall be maintained by the department and shall be available as a public record.

(b) (1) Every solicitation shall contain the following statement:

It is unlawful for any person engaged in business within this state to sell or use any article or product as a loss leader as defined in Section 17030 of the Business and Professions Code.

(2) On and after March 31, 2010, and until December 31, 2011, if a solicitation does not contain the statement required by paragraph (1), the awarding agency shall report this error to the department within 30 days of the date the awarding agency discovers this error.

(3) The department shall post in the State Contracting Manual instructions for including the statement required by paragraph (1) in all affected contracts.

(4) The statement required by paragraph (1) shall be deemed to be part of a solicitation even if the statement is inadvertently omitted from the solicitation.

(Amended by Stats. 2009, Ch. 490, Sec. 4. Effective January 1, 2010.)



10302.5

All product specifications that the department or any other state agency prepares for goods for any contract entered into by any state agency for the acquisition of goods under Section 10295 are not subject to the review and adoption procedure under Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2000, Ch. 776, Sec. 11. Effective September 27, 2000.)



10302.6

Product specifications as prepared by the department or any other state agency shall not be written with the intent of excluding goods manufactured, produced, grown, or otherwise originating in California.

(Amended by Stats. 2000, Ch. 776, Sec. 12. Effective September 27, 2000.)



10303

The department shall adopt, publish and apply uniform standards of rating bidders, on the basis of questionnaires and required statements, with respect to contracts upon which each bidder is qualified to bid. The department may adopt and publish lists of qualified bidders. No list so adopted and published shall preclude a qualified bidder not on the list from submitting a bid or bids and from being awarded a contract or contracts as the successful bidder.

The department may remove a bidder who has demonstrated a lack of reliability in complying with and completing previously awarded contracts with the state, based upon his or her performance on contracts previously been awarded by the state. The department may remove the bidder from any list of qualified bidders prepared by the department for a period of not less than six months but not to exceed 36 months.

Any bidder temporarily removed under this section shall be returned to the list of qualified bidders at any time after the initial six months, upon demonstrating to the department s satisfaction that the problems that resulted in the bidder s previously demonstrated unreliability in complying with and completing state contracts have been corrected.

(Amended by Stats. 2004, Ch. 277, Sec. 6. Effective January 1, 2005.)



10304

All bids shall be sealed and shall be publicly opened and read at the time set forth in the solicitation, provided any person present desires the bids to be so read. No bids shall be considered which have not been received in the office of the department prior to the closing time for bids set forth in the invitations to bids. The department shall maintain confidentiality regarding each bid until the public opening and reading takes place.

(Amended by Stats. 2000, Ch. 776, Sec. 13. Effective September 27, 2000.)



10304.1

Notwithstanding Sections 10301, 10302, and 10304, the Department of Water Resources may award contracts for the acquisition of specialized equipment for facilities of the State Water Resources Development System, as defined in Section 12931 of the Water Code. Prior to exercising the authority granted by this section, the Department of Water Resources, in collaboration with the department, shall establish the conditions under which any contract in excess of twenty-five thousand dollars ($25,000) is awarded without the competitive bidding process. The conditions shall be developed to expedite operations and maintenance work to reduce the risk of the loss of water or power to the State Water Resources Development System, and shall require the Department of Water Resources to prepare a written document declaring that the contract meets those conditions. Consistent with its authority under Section 10297, the department shall review those contracts for consistency with the conditions established pursuant to this section.

(Added by Stats. 2011, Ch. 587, Sec. 3. Effective January 1, 2012.)



10305

After being opened the bids shall be available for public inspection and tabulations shall be completed within seven days.

(Added by Stats. 1983, Ch. 1231, Sec. 4. Effective September 30, 1983.)



10306

Whenever a contract or purchase order under this article is not to be awarded to the lowest bidder, the bidder shall be notified 24 hours prior to awarding the contract or purchase order to another bidder. Upon written request by any bidder who has submitted a bid, notice of the proposed award shall be posted in a public place in the offices of the department at least 24 hours prior to awarding the contract or purchase order. If prior to making the award, any bidder who has submitted a bid files a protest with the department against the awarding of the contract or purchase order on the ground that he or she is the lowest responsible bidder meeting specifications, the contract or purchase order shall not be awarded until either the protest has been withdrawn or the State Board of Control has made a final decision as to the action to be taken relative to the protest. In computing the 24-hour periods provided for in this section, Saturdays, Sundays, and legal holidays shall be excluded.

Within 10 days after filing a protest, the protesting bidder shall file with the State Board of Control a full and complete written statement specifying in detail the ground of the protest and the facts in support thereof.

(Amended by Stats. 2000, Ch. 918, Sec. 7. Effective January 1, 2001.)



10307

The director shall establish statewide acquisition standards, the purpose of which shall be to ensure the necessary quality of goods acquired by or under the supervision of the department and to permit the consolidation of acquisitions in order to effect greater economies in state contracting.

(Amended by Stats. 2000, Ch. 776, Sec. 14. Effective September 27, 2000.)



10308

Except as provided otherwise in this chapter, every acquisition of goods in excess of one hundred dollars ($100) for any state agency shall be made by or under the supervision of the department. However, the state agency may specify the quality of the goods to be acquired. If the department determines that the quality specified by the agency is inconsistent with the statewide standards established by the director under Section 10307, it shall change the request to make it consistent with the standards, and it shall notify the state agency, within a reasonable time, before a contract is issued. If the agency is of the opinion the interests of the state would not be served by the acquisition of goods of a lesser quality or different than that specified by the agency, the agency may request a hearing before the State Board of Control and the board shall determine which goods will best serve the interests of the state, whereupon the department shall issue a contract for the goods specified by the State Board of Control.

(Amended by Stats. 2000, Ch. 776, Sec. 15. Effective September 27, 2000.)



10309

Except as provided in Sections 10332 and 10333, no state agency may acquire goods in the open market, unless permission has been given by the department, upon a showing of the necessity therefor.

(Amended by Stats. 2000, Ch. 776, Sec. 17. Effective September 27, 2000.)



10310

Upon the request of the department, every state agency that is authorized by law to acquire goods shall designate some person in the agency whose duty it shall be to make reports to the department at times and in a manner as it may require.

(Amended by Stats. 2000, Ch. 776, Sec. 18. Effective September 27, 2000.)



10311

(a) An estimate or requisition approved by the state agency in control of the appropriation or fund against which an acquisition is to be charged, is full authority for any contract for goods of the quality specified by the agency or determined by the State Board of Control as provided in this article made pursuant thereto by the department.

(b) The department shall issue a call for bids within 30 days after receiving a requisition for any goods that are regularly acquired within this state. The period of closing time designated in the invitations for bids shall be exclusive of holidays and shall be extended to the next working day after a holiday.

(c) Except as provided in subdivision (d), after the closing date for receiving any bids within or without this state, the contract shall be awarded or the bids shall be rejected within 45 days unless a protest is filed as provided in Section 10306.

(d) After the 45-day time period prescribed by subdivision (c), the department may in its sound discretion either award the contract to the lowest responsible bidder meeting specifications who remains willing to accept the award or else reject all bids.

(e) The amendments made to this section at the 1987 88 Regular Session of the Legislature do not constitute a change in, but are declaratory of, existing law.

(Amended by Stats. 2000, Ch. 776, Sec. 19. Effective September 27, 2000.)



10312

Immediately upon the rendition of services or the delivery of goods, the disbursing officer shall transmit the invoice or demand for payment together with his or her sworn statement to the Controller. The sworn statement shall show that the services have been rendered and the goods delivered to the state agency in accordance with the contract and law.

(Amended by Stats. 2000, Ch. 776, Sec. 20. Effective September 27, 2000.)



10313

The director may make the services of the department under this article available, upon those terms and conditions as he or she may deem satisfactory, to any tax-supported public agency in the state, including a school district.

(Amended by Stats. 2003, Ch. 402, Sec. 1. Effective January 1, 2004.)



10314

Any contract for goods to be manufactured by the contractor specially for the state and not suitable for sale to others in the ordinary course of the contractor s business may provide, on such terms and conditions as the department deems necessary to protect the state s interests, for progress payments for work performed and costs incurred at the contractor s shop or plant, provided that not less than 10 percent of the contract price is required to be withheld until final delivery and acceptance of the goods, and provided further, that the contractor is required to submit a faithful performance bond, acceptable to the department, in a sum not less than one-half of the total amount payable under the contract securing the faithful performance of the contract by the contractor.

(Amended by Stats. 2000, Ch. 776, Sec. 22. Effective September 27, 2000.)



10315

The department may rent, lease, construct, and maintain warehouses and make the rules and regulations that are necessary for the proper and economical making of state acquisitions.

(Amended by Stats. 2000, Ch. 776, Sec. 23. Effective September 27, 2000.)



10316

The department may insure in the name of the state any goods or merchandise belonging to the state which are stored in any warehouse or storage depot not under exclusive state control, in an amount sufficient to indemnify the state against loss or damage by fire. Premiums for such insurance shall be paid out of the Service Revolving Fund and prorated and added to the price of the goods or merchandise.

(Added by Stats. 1983, Ch. 1231, Sec. 4. Effective September 30, 1983.)



10317

Each person in the department who has personal supervision and control of any warehouse or storage depot wherein merchandise or goods belonging to the state are stored, shall execute to the people of the state a bond in the penal sum of five thousand dollars ($5,000). Premiums on the bonds shall be paid by the state as are the premiums upon the bonds of state officers.

(Added by Stats. 1983, Ch. 1231, Sec. 4. Effective September 30, 1983.)



10318

No state agency or employee thereof shall draft or cause to be drafted, any specifications for bids, in connection with the acquisition or contemplated acquisition of any goods or textbooks for use in the day and evening elementary schools of the state, in such a manner as to limit the bidding directly or indirectly, to any one bidder.

Bidders may be required to furnish a bond or other indemnification to the state against claims or liability for patent infringement.

(Amended by Stats. 2000, Ch. 776, Sec. 24. Effective September 27, 2000.)



10319

To meet an emergency, goods of a perishable nature, in an amount not exceeding one hundred dollars ($100) in value, may be acquired by a state agency without the permission of the department.

(Amended by Stats. 2000, Ch. 776, Sec. 25. Effective September 27, 2000.)



10320

(a) The department shall annually prepare a delegation program for district agricultural associations to be administered by the Department of Food and Agriculture and the department pursuant to the following criteria:

(1) The department shall annually review acquisitions to be included in the program and the amount of delegation for each type of acquisition.

(2) The department shall annually review with the Department of Food and Agriculture the aggregate limit for the delegation program.

(3) The department shall annually communicate with each fair eligible for the delegation program, information relating to the procedure to be followed for using the delegation, including, but not limited to, the things included in the delegation program.

(b) The Division of Fairs and Expositions in the Department of Food and Agriculture shall include, as part of its annual expenditure review and approval process presented to the Joint Committee on Fairs Allocation and Classification, a section describing the purchasing delegation authority granted to all district agricultural associations pursuant to subdivision (a). This information shall include, but need not be limited to, the annual amount of purchasing delegation authority requested by, and delegated to, each district agricultural association.

(Amended by Stats. 2000, Ch. 776, Sec. 26. Effective September 27, 2000.)



10320.5

(a) Commencing January 1, 1992, all state agencies subject to this chapter that enter into installment purchase or lease-purchase contracts shall make periodic payments, which shall include interest computed from a date no later than the acceptance date of the goods purchased pursuant to the contract. However, if the contract requires an acceptance test, interest shall be computed from a date no later than the first day of the successful acceptance test period. Unless otherwise provided for in the contract, periodic payments shall commence upon acceptance of the goods or, if the contract requires an acceptance test, as of the first day of the successful acceptance test period. Late charges shall accrue for any periodic payment not made to the contractor or its assigns from either the payment date provided in the contract or 60 days following the receipt of a valid invoice for the periodic payment, whichever is later. However, in the event any invoice is received prior to the acceptance date, the receipt date of the invoice shall be construed to be the acceptance date. Late charges under this section shall be assessed using the interest rate as specified in Section 927.6 of the Government Code.

(b) The department is authorized to refinance installment purchase contracts when, in the determination of the department, it is financially beneficial to the state to do so.

(Amended by Stats. 2000, Ch. 776, Sec. 27. Effective September 27, 2000.)



10321

(a) (1) The Legislature finds and declares that fairs are a valuable community resource and recognizes that local businesses and local communities make valuable contributions to fairs that include direct and indirect support of fair programs. The Legislature further finds and declares that local businesses often provide opportunity purchases to local fairs that, for similar things available through the state purchasing program, may be purchased locally at a price equivalent to or less than that available through the state purchasing program.

(2) Notwithstanding any other provision of law, the Department of Food and Agriculture shall develop criteria to be applied for opportunity purchases that are made by district agricultural associations, county and citrus fruit fairs, and the California Exposition and State Fair, individually or cooperatively.

(3) As used in this subdivision, opportunity purchases means purchases made locally, either individually or cooperatively, at a price equal to or less than the price available through the state purchasing program on or off state contract.

(b) (1) The Legislature finds and declares that district agricultural associations and county and citrus fruit fairs often do not have large, full-time staffs, and consequently the generally applicable expenditure reporting requirements contained in the State Administrative Manual (SAM) can represent an unreasonable paperwork burden upon those associations and fairs.

(2) Notwithstanding any other provision of law, the Secretary of Food and Agriculture may develop, in consultation with the Department of General Services, an alternative expenditure reporting procedure from the State Administrative Manual applicable to district agricultural associations and county and citrus fruit fairs with annual reportable expenditures of not more than one million dollars ($1,000,000). This procedure, at a minimum, shall maintain an audit trail and protect the ability of state auditors to confirm the proper use of state funds.

(Amended by Stats. 2000, Ch. 938, Sec. 1. Effective January 1, 2001.)



10322

Any person who supplies any state agency with livestock products derived from any of the animals enumerated in Section 19501 of the Food and Agricultural Code shall file with the department a sworn statement that the animals were slaughtered by methods defined in that section and in Sections 19502 and 19503 of the Food and Agricultural Code.

(Added by Stats. 1983, Ch. 1231, Sec. 4. Effective September 30, 1983.)



10323

To assist the department and other state agencies in the enforcement of the provisions of Section 19501 of the Food and Agricultural Code, the Department of Food and Agriculture shall provide, through cooperation with the United States Department of Agriculture in the enforcement of Public Law 85-765 and by means of appropriate regulations, suitable methods of identifying the carcasses of animals inspected and passed under Chapter 4 (commencing with Section 18651) of Part 3 of Division 9 of the Food and Agricultural Code that have been slaughtered by methods prescribed by Sections 19501, 19502, and 19503 of that code.

(Added by Stats. 1983, Ch. 1231, Sec. 4. Effective September 30, 1983.)



10325

Each quarter, the department shall, upon request, provide each city, county, city and county, district, local government body, or public corporation empowered to expend public funds for the acquisition of consumable goods and other interested parties with a list of those items available for acquisition under Section 10324. The department may supplement the quarterly lists with a monthly supplement of changes, additions and deletions. Terms, conditions, and specifications shall be provided upon request.

(Amended by Stats. 2000, Ch. 776, Sec. 29. Effective September 27, 2000.)



10326

In establishing bid specifications for the acquisition of motor vehicles and in determining the lowest responsible bidder, consideration may be given by the state to the probable resale value of the vehicles as determined by recognized published used car marketing guides and other established historical evidence of future used motor vehicle value or, in lieu thereof, by contractual guarantee of the apparent low bidder that the resale value of the vehicle will be no less in proportion to bid price than any other comparable vehicle complying with specifications for which a bid was received.

(Amended by Stats. 2000, Ch. 776, Sec. 30. Effective September 27, 2000.)



10326.1

(a) A campus or a facility of a California Community College or a campus or a facility of the California State University, that owns, leases, or otherwise has possession or control of a 15-passenger van, may not, on or after January 1, 2005, authorize the operation of that van for the purpose of transporting passengers unless the person driving or otherwise operating that van has both of the following:

(1) A valid class B driver s license, as provided in Division 6 (commencing with Section 12500) of the Vehicle Code, issued by the Department of Motor Vehicles.

(2) An endorsement for operating a passenger transportation vehicle, as provided in Article 6 (commencing with Section 15275) of Chapter 7 of Division 6 of the Vehicle Code, issued by the Department of Motor Vehicles.

(b) (1) Except as provided in paragraph (2), for purposes of this section, a 15-passenger van means any van manufactured to accommodate 15 passengers, including the driver, regardless of whether that van has been altered to accommodate fewer than 15 passengers.

(2) For purposes of this section, a 15-passenger van does not mean a 15-passenger van with dual rear wheels that has a gross weight rating equal to, or greater than, 11,500 pounds.

(c) The Legislature recommends that the Regents of the University of California adopt rules and regulations similar to the provisions contained in this section.

(Added by Stats. 2003, Ch. 559, Sec. 3. Effective January 1, 2004.)



10327

Except for motor vehicles described in Section 43805 of the Health and Safety Code, the provisions of Article 1 (commencing with Section 43800) of Chapter 4 of Part 5 of Division 26 of the Health and Safety Code shall govern the acquisition of all motor vehicles by the state to the extent that the department determines that these low-emission vehicles are reasonable to meet state needs pursuant to Section 43804 of the Health and Safety Code.

(Amended by Stats. 2000, Ch. 776, Sec. 31. Effective September 27, 2000.)



10328

The bid requirements prescribed in this article are not applicable to contracts for the acquisition of the following:

(a) Fluid milk and fluid cream, the price of which is established in accordance with Section 61871 of the Food and Agricultural Code.

(b) Fruits and vegetables procured under contract with growers for the use of canneries maintained and operated by state agencies, if these canneries are maintained and operated so that their canned products will meet the standards prescribed for similar commercially packed canned products under federal law.

(c) Agricultural surpluses that are available to the state or its agencies by any governmental agency.

(Amended by Stats. 2000, Ch. 776, Sec. 32. Effective September 27, 2000.)



10329

No person shall willfully split a single transaction into a series of transactions for the purpose of evading the bidding requirements of this article.

(Amended by Stats. 2006, Ch. 538, Sec. 537. Effective January 1, 2007.)



10330

On July 1 of each year, the department shall establish the minimum dollar level below which authority to acquire goods shall be delegated to state agencies that meet the requirements of Section 10333. The level established at eight hundred dollars ($800) on January 1, 1983, and adjusted on July 1, 1983, pursuant to former Section 14792.1 of the Government Code, shall be retained and adjusted each July 1 thereafter to reflect, at a minimum, the percentage change from April 1 of the prior year to April 1 of the current year in the California Consumer Price Index for all items, as determined by the California Department of Industrial Relations.

(Amended by Stats. 2000, Ch. 776, Sec. 33. Effective September 27, 2000.)



10331

The department shall establish a program for delegating authority to acquire goods to state agencies that meet the requirements of Section 10333. Each delegation shall be subject to annual review by the department. Delegated authority may be withdrawn at any time the department finds that the state agency to which authority has been delegated is not in compliance with the requirements of Section 10333.

(Amended by Stats. 2000, Ch. 776, Sec. 34. Effective September 27, 2000.)



10332

Any state agency that receives delegated authority to acquire goods shall be authorized, at a minimum, to make the following types of acquisitions:

(a) Acquisitions not exceeding the dollar value established pursuant to Section 10330.

(b) Acquisitions in any amount of goods available under an unexpired statewide or regional contract. Acquisitions of goods for which a valid statewide or regional contract is in effect may not be made, without the approval of the office, from a supplier other than the supplier with whom the state has a valid contract.

(c) Acquisitions in any amount of goods that state agencies are required, by Section 2807 of the Penal Code, to acquire from the Prison Industry Authority.

(d) Acquisitions not exceeding the dollar amount, established pursuant to Section 10330, of goods designated in price schedules that the office has established with suppliers. Acquisitions not exceeding the dollar amount, established pursuant to Section 10330, of goods designated in price schedules may be made from a supplier other than the supplier specified on a price schedule if another supplier offers the same or equivalent goods at a price lower than the price established in the price schedule. The agency shall notify the office prior to making the acquisition. The acquisition may be made 48 hours after receipt of the notice by the office unless the office advises the agency that the goods to be acquired are not the same or equivalent to the goods specified on a price schedule.

(e) Acquisitions not exceeding the dollar value, established pursuant to Section 10330, of goods that are available from the state warehouses but which the state agency can acquire from another supplier at a price lower than the price charged by the department. The agency shall notify the office prior to making the acquisition. The acquisition may be made 48 hours after receipt of the notice by the office unless the office advises the agency that the goods to be acquired are not the same or equivalent to the goods available from the state warehouses.

(Amended by Stats. 2002, Ch. 951, Sec. 6. Effective January 1, 2003.)



10333

(a) The department shall delegate purchasing authority, as specified in Section 10332, to any state agency that does all of the following:

(1) Designates an agency officer as responsible and directly accountable for the agency s purchasing program.

(2) Establishes written policies and procedures, including procedures for ensuring and documenting competitive purchasing, complying with purchasing standards established pursuant to Section 10307, inspecting acquired products for compliance with specifications, reporting contractor failures to deliver products as specified in contracts, ensuring that agency contracting personnel are free from conflict of interest, and complying with other provisions of law as the department may require.

(3) Establishes procedures for complying with the provisions of the Small Business Procurement and Contract Act. The procedures shall include procedures for meeting the goals for the extent of participation of small businesses in state contracting as established by the department pursuant to subdivision (a) of Section 14838 of the Government Code.

(4) Establishes policies for training personnel in purchasing law and procedures, controlling and reviewing purchasing practices, auditing purchasing activities, and delegating purchasing authority within the agency.

(5) Reports the data to the office that the department may require.

(b) The department shall conduct an audit of each state agency to which purchasing authority has been delegated at least once in each three-year period. The authority to acquire goods may be withdrawn by the department at any time that the department finds that the state agency to which authority has been delegated is not in compliance with the requirements of this section.

(Amended by Stats. 2000, Ch. 776, Sec. 36. Effective September 27, 2000.)



10334

(a) No state employee shall acquire any goods from the state, unless the goods are offered to the general public in the regular course of the state s business on the same terms and conditions as those applicable to the employee. State employee, as used in this section, means any employee of the state included within Section 82009 of the Government Code, and all officers and employees included within Section 4 of Article VII of the California Constitution, except those persons excluded from the definition of designated employee under the last paragraph of Section 82019 of the Government Code.

(b) Notwithstanding subdivision (a), any peace officer as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, employed by the State of California for a period of more than 120 months who has been duly retired through a service retirement or a peace officer retiring from a job-incurred disability not related to a mental or emotional disorder and who has been granted the legal right to carry a concealed firearm pursuant to Article 2 (commencing with Section 25450) of Chapter 2 of Division 5 of Title 4 of Part 6 of the Penal Code may be authorized by the person s department head to purchase his or her state-issued handgun. Disability retired peace officers need not meet the 120-month employment requirement. The cost of the handgun shall be the fair market value as listed in the annual Blue Book of Gun Values or replacement cost, whichever is less, of the handgun issued as determined by the appointing power, plus a charge for the cost of handling. The retiring officer shall request to purchase his or her handgun in writing to the department within 30 calendar days of his or her retirement date.

(c) Notwithstanding subdivision (a), any peace officer described in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code employed by the State of California who is authorized to carry firearms may purchase his or her state-issued service firearm if the person s department head directs the department to change its state-issued service weapon system. The cost of the service firearm shall be the fair market value as listed in the annual Blue Book of Gun Values or replacement cost, whichever is less, of the firearm issued as determined by the department head, plus a charge for the cost of handling. The requesting officer shall request to purchase his or her firearm in writing to the department within 10 calendar days of receiving the new state-issued weapon.

(d) Notwithstanding subdivision (a), the spouse or domestic partner of a peace officer as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code who was employed by the State of California and who died in the line of duty, may be authorized by his or her spouse s or domestic partner s department head to purchase his or her state-issued handgun. The cost of the handgun shall be the fair market value of the handgun as listed in the annual Blue Book of Gun Values or replacement cost, whichever is less, as determined by the appointing power, plus a charge for the cost of handling. The spouse or domestic partner shall request to purchase the handgun in writing to the department within 30 calendar days of his or her spouse s or domestic partner s death. A sale of a firearm pursuant to this subdivision shall be made pursuant to Chapter 5 (commencing with Section 28050) of Division 6 of Title 4 of Part 6 of the Penal Code, as required by Section 27545 of the Penal Code.

(Amended by Stats. 2013, Ch. 16, Sec. 2. Effective January 1, 2014.)






ARTICLE 4. Contracts for Services

10335

(a) This article shall apply to all contracts, including amendments, entered into by any state agency for services to be rendered to the state, whether or not the services involve the furnishing or use of equipment, materials, or supplies or are performed by an independent contractor. Except as provided in Sections 10295.6 and 10351, and paragraphs (8) and (9) of subdivision (b) of Section 10340, all contracts subject to this article are of no effect unless and until approved by the department. Each contract shall be transmitted with all papers, estimates, and recommendations concerning it to the department and, if approved by the department, shall be effective from the date of approval. This article shall apply to any state agency that by general or specific statute is expressly or impliedly authorized to enter into the transactions referred to in this section. This article shall not apply to contracts for the construction, alteration, improvement, repair, or maintenance of real or personal property, contracts for services subject to Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code, to contracts that are listed as exceptions in Section 10295, contracts of less than five thousand dollars ($5,000) in amount, contracts of less than five thousand dollars ($5,000) where only per diem or travel expenses, or a combination thereof, are to be paid, contracts between state agencies, or contracts between a state agency and local agency or federal agency.

(b) In exercising its authority under this article with respect to contracts for the services of legal counsel, other than the Attorney General, entered into by any state agency that is subject to Section 11042 or Section 11043 of the Government Code, the department, as a condition of approval of the contract, shall require the state agency to demonstrate that the consent of the Attorney General to the employment of the other counsel has been granted pursuant to Section 11040 of the Government Code. This consent shall not be construed in a manner that would authorize the Attorney General to establish a separate program for reviewing and approving contracts in the place of, or in addition to, the program administered by the department pursuant to this article.

(c) Until January 1, 2001, the department shall maintain a list of contracts approved pursuant to subdivision (b). This list shall be filed quarterly with the Senate Committee on Budget and Fiscal Review and the Assembly Committee on Budget. The list shall be limited to contracts with a consideration in excess of twenty thousand dollars ($20,000) during the life of the contract and shall include sufficient information to identify the provider of legal services, the length of each contract, applicable hourly rates, and the need for the services. The department shall add a contract that meets these conditions to the list within 10 days after approval. A copy of the list shall be made available to any requester. The department may charge a fee to cover the cost of supplying the list as provided in Section 6253 of the Government Code.

(d) Contracts subject to the approval of the department shall also have the department s approval for a modification or amendment thereto, with the following exceptions:

(1) An amendment to a contract that only extends the original time for completion of performance for a period of one year or less is exempt. If the original contract was subject to approval by the department, one fully executed copy including transmittal document, explaining the reason for the extension, shall be sent to the legal office of the department. A contract may only be amended once under this exemption.

(2) Contracts let or awarded on the basis of a law requiring competitive bidding may be modified or amended only if the contract so provides or if authorized by the law requiring competitive bidding.

(3) If an amendment to a contract has the effect of giving the contract as amended an increase in monetary amount, or an agreement by the state to indemnify or save harmless any person, the amendment shall be approved by the department.

(Amended by Stats. 2011, Ch. 587, Sec. 4. Effective January 1, 2012.)



10335.5

(a) Consulting services contract, as used in this article, means services that do all of the following:

(1) Are of an advisory nature.

(2) Provide a recommended course of action or personal expertise.

(3) Have an end product that is basically a transmittal of information either written or verbal and that is related to the governmental functions of state agency administration and management and program management or innovation.

(4) Are obtained by awarding a contract, a grant, or any other payment of funds for services of the above type.

The product may include anything from answers to specific questions to design of a system or plan, and includes workshops, seminars, retreats, and conferences for which paid expertise is retained by contract.

(b) Consulting services contract does not include any of the following:

(1) Contracts between a state agency and the federal government.

(2) Contracts with local agencies, as defined in Section 2211 of the Revenue and Taxation Code, to subvene federal funds for which no matching state funds are required.

(c) The following consulting services contracts are exempt from the advertising and bidding requirements of this article:

(1) Contracts that are temporary or time-limited appointments to a nontesting civil service classification for the purpose of meeting a time-limited employment need. Selection and compensation for these appointments shall be made in accordance with state civil service requirements. Payment under a consulting service contract may be on the basis of each hour or day devoted to the task or in one lump sum for the end product.

(2) Contracts that can only be performed by a public entity as defined in subdivision (b) of Section 605 of the Unemployment Insurance Code.

(3) Contracts solely for the purpose of obtaining expert witnesses for litigation.

(4) Contracts for legal defense, legal advice, or legal services.

(5) Contracts in an amount of less than five thousand dollars ($5,000).

(6) Contracts entered into pursuant to Section 14838.5 of the Government Code.

(Added by Stats. 2000, Ch. 759, Sec. 3. Effective January 1, 2001.)



10335.7

State agency, as used in this article, means every state office, department, division, bureau, board, or commission, but does not include the Legislature, the courts, or any agency in the judicial branch of government.

(Added by renumbering Section 10357 by Stats. 2000, Ch. 759, Sec. 21. Effective January 1, 2001.)



10336

The Department of Finance may establish those controls over approval of contracts by the department as are necessary to assure that approval is consistent with program and budgetary determinations of the Department of Finance. The controls established under this section shall not be constructed in a fashion or be construed in a manner which would authorize the Department of Finance to establish a separate program for reviewing and approving contracts in the place of, or in addition to, the program administered by the department pursuant to this article. The Department of Finance, when it has reason to believe that a proposed contract is not in compliance with its program and budgetary determinations, may direct a state agency to transmit the contract to it for review. It is the intent of the Legislature, however, that any review of this type shall be restricted to individual contracts and shall occur only if no alternative course of action satisfactory to the Department of Finance is available.

(Amended by Stats. 2000, Ch. 759, Sec. 4. Effective January 1, 2001.)



10337

(a) The State Personnel Board may establish such standards and controls over approval of contracts by the Department of General Services as are necessary to assure that the approval is consistent with the merit employment principles and requirements contained in Article VII of the California Constitution. The substantive provisions of the standards shall be established at the discretion of the State Personnel Board. The specific procedures for contract review pursuant to such standards shall be established jointly by the board and the department.

It is the intent of the Legislature that except as provided in this section, the standards and controls established under this subdivision shall not be constructed in such a fashion or construed in such a manner as to authorize the State Personnel Board to establish a separate program for reviewing and approving each and every contract in the place of, or in addition to, the program administered by the Department of General Services pursuant to this article. The State Personnel Board may, when it has reason to believe that a proposed contract is not in compliance with the provisions of Section 19130 of the Government Code, and shall, when requested to do so by an employee organization representing state employees, direct a state agency to transmit the contract to it for review.

(b) The State Personnel Board shall direct any state agency to transmit to it for review any contract proposed or executed pursuant to subdivision (a) of Section 19130 of the Government Code, if the review has been requested by an employee organization notified pursuant to Section 19131 of the Government Code. The review shall occur prior to any review conducted by the Department of General Services. The board shall restrict its review to the question as to whether the contract complies with the provisions of subdivision (a) of Section 19130 of the Government Code and any additional standards and controls established pursuant to subdivision (a) of this section. The board may disapprove the contract only if it determines that the contract does not comply.

The board shall delegate the review of such a contract to the executive officer of the board. Within 15 days of its receipt, the executive officer shall notify the employee organization which requested the review whether he or she intends to approve or disapprove it. If the employee organization requests it, the executive officer shall grant the employee organization the opportunity to present its case against the contract and the reasons why the contract should be referred to the board for a hearing. Upon a showing of good cause by the employee organization, the executive officer shall schedule the disputed contract for a hearing before the board for the purpose of receiving evidence and hearing arguments concerning the propriety of the disputed contract. In any case, the executive officer shall approve or disapprove the contract or refer it to the board for a hearing within 30 days of its receipt. The reasons for a decision by the executive officer, or the board, approving or disapproving the contract shall be stated in writing.

(c) A contract proposed or executed pursuant to subdivision (b) of Section 19130 of the Government Code shall be reviewed by the State Personnel Board if the board receives a request to conduct such a review from an employee organization representing state employees. Any such review shall be restricted to the question as to whether the contract complies with the provisions of subdivision (b) of Section 19130 of the Government Code. The board shall delegate the review of such a contract to the executive officer of the board. If the employee organization requests it, the executive officer shall grant the employee organization the opportunity to present its case against the contract and the reasons why the contract should be referred to the board for a hearing. Upon a showing of good cause by the employee organization, the executive officer shall schedule the disputed contract for a hearing before the board for the purpose of receiving evidence and hearing arguments concerning the propriety of the disputed contract. The executive officer shall approve or disapprove the contract or refer it to the board for a hearing within 30 days of its receipt. The reasons for the decision by the executive officer, or the board, approving or disapproving the contract shall be stated in writing.

(d) Contracts subject to State Personnel Board review under this section shall not become effective unless and until approval is granted.

(Added by Stats. 1983, Ch. 1231, Sec. 4. Effective September 30, 1983.)



10339

(a) Subject to the provisions of Section 10348, no state agency shall draft, or cause to be drafted, any invitation to bid or request for proposal, in connection with the awarding of a contract, in a manner that limits the bidding directly or indirectly to any one bidder.

(b) Any contract awarded in violation of subdivision (a) shall be void.

(Amended by Stats. 2000, Ch. 759, Sec. 5. Effective January 1, 2001.)



10340

(a) Except as provided by subdivision (b), state agencies shall secure at least three competitive bids or proposals for each contract.

(b) Three competitive bids or proposals are not required in any of the following cases:

(1) In cases of emergency where a contract is necessary for the immediate preservation of the public health, welfare, or safety, or protection of state property.

(2) When the agency awarding the contract has advertised the contract in the California State Contracts Register and has solicited all potential contractors known to the agency, but has received less than three bids or proposals.

(3) The contract is with another state agency, a local governmental entity, an auxiliary organization of the California State University, an auxiliary organization of a California community college, a foundation organized to support the Board of Governors of the California Community Colleges, or an auxiliary organization of the Student Aid Commission established pursuant to Section 69522 of the Education Code. These contracts, however, may not be used to circumvent the competitive bidding requirements of this article.

(4) The contract meets the conditions prescribed by the department pursuant to subdivision (a) of Section 10348.

(5) The contract has been awarded without advertising and calling for bids pursuant to Section 19404 of the Welfare and Institutions Code.

(6) Contracts entered into pursuant to Section 14838.5 of the Government Code.

(7) Contracts for the development, maintenance, administration, or use of licensing or proficiency testing examinations.

(8) The contract is for services for the operation, maintenance, repair, or replacement of specialized equipment at facilities of the State Water Resources Development System, as defined in Section 12931 of the Water Code, and meets the conditions established by the Department of Water Resources for those contracts.

(9) The contract meets the conditions prescribed by the Department of Water Resources for contracts subject to Section 10295.6.

(c) Any agency which has received less than three bids or proposals on a contract shall document, in a manner prescribed by the department, the names and addresses of the firms or individuals it solicited for bids or proposals.

(Amended by Stats. 2011, Ch. 587, Sec. 5. Effective January 1, 2012.)



10341

Whenever a contract subject to the provisions of this article is awarded under a procedure which provides for competitive bidding, the bids shall be publicly opened at the time stated in the invitation for bids and the dollar amount of each bid shall be read. No bids shall be considered which have not been received at the place, and prior to the closing time for bids, stated in the invitation for bids.

(Added by Stats. 1983, Ch. 1231, Sec. 4. Effective September 30, 1983.)



10342

After opening, all bids shall be available for public inspection.

(Added by Stats. 1983, Ch. 1231, Sec. 4. Effective September 30, 1983.)



10344

(a) Contracts subject to the provisions of this article may be awarded under a procedure that makes use of a request for proposal. State agencies that use this procedure shall include in the request for proposal a clear, precise description of the work to be performed or services to be provided, a description of the format that proposals shall follow and the elements they shall contain, the standards the agency will use in evaluating proposals, the date on which proposals are due and the timetable the agency will follow in reviewing and evaluating them.

State agencies that use a procedure that makes use of a request for proposal shall evaluate proposals and award contracts in accordance with the provisions of subdivision (b) or (c). No proposals shall be considered that have not been received at the place, and prior to the closing time, stated in the request for proposal.

(b) State agencies that use the evaluation and selection procedure in this subdivision shall include in the request for proposal, in addition to the information required by subdivision (a), a requirement that bidders submit their proposals with the bid price and all cost information in a separate, sealed envelope.

Proposals shall be evaluated and the contract awarded in the following manner:

(1) All proposals received shall be reviewed to determine those that meet the format requirements and the standards specified in the request for proposal.

(2) The sealed envelopes containing the bid price and cost information for those proposals that meet the format requirements and standards shall then be publicly opened and read.

(3) The contract shall be awarded to the lowest responsible bidder meeting the standards.

(c) State agencies that use the evaluation and selection procedure in this subdivision shall include in the request for proposal, in addition to the information required by subdivision (a), a description of the methods that will be used in evaluating and scoring the proposals. Any evaluation and scoring method shall ensure that substantial weight in relationship to all other criteria utilized shall be given to the contract price proposed by the bidder.

Proposals shall be evaluated and the contract awarded in the following manner:

(1) All proposals shall be reviewed to determine which meet the format requirements specified in the request for proposal.

(2) All proposals meeting the formal requirements shall then be submitted to an agency evaluation committee which shall evaluate and score the proposals using the methods specified in the request for proposal. All proposals and all evaluation and scoring sheets shall be available for public inspection at the conclusion of the committee scoring process.

(3) The contract shall be awarded to the bidder whose proposal is given the highest score by the evaluation committee.

(d) Nothing in this section shall require the awarding of the contract if no proposals are received containing bids offering a contract price that in the opinion of the state agency is a reasonable price.

(e) (1) In addition to the information required by subdivision (a), a request for proposal for a contract that involves the furnishing of equipment, materials, or supplies shall contain the following statement:

It is unlawful for any person engaged in business within this state to sell or use any article or product as a loss leader as defined in Section 17030 of the Business and Professions Code.

(2) On and after March 31, 2010, and until December 31, 2011, if a request for proposal does not contain the statement required by paragraph (1), the awarding agency shall report this error to the department within 30 days of the date the awarding agency discovers this error.

(3) The department shall post in the State Contracting Manual instructions for including the statement required by paragraph (1) in all affected contracts.

(4) The statement required by paragraph (1) shall be deemed to be part of a request for proposal even if the statement is inadvertently omitted from the request for proposal.

(Amended by Stats. 2009, Ch. 490, Sec. 5. Effective January 1, 2010.)



10344.1

The Department of Human Resources, with respect to contracts it enters into for state employees for employee benefits, occupational health and safety, training services, or any combination thereof, shall provide all qualified bidders with a fair opportunity to enter the bidding process, therefore stimulating competition in a manner conducive to sound fiscal practices. The Department of Human Resources shall make available to any member of the public its guidelines for awarding these contracts, and to the extent feasible, implement the objectives set forth in Section 10351.

(Amended by Stats. 2012, Ch. 665, Sec. 185. Effective January 1, 2013.)



10345

(a) Whenever a contract is awarded under a procedure providing for competitive bidding, but the contract is not to be awarded to the low bidder, the low bidder shall be given notice five working days prior to the award of the contract by telegram, electronic facsimile transmission, overnight courier, Internet transmission, or personal delivery.

(1) Upon written request by any bidder who has submitted a bid, notice of the proposed award shall be posted in a place accessible by the general public, including any Internet site identified in the invitation for bids at least five working days prior to awarding the contract.

(2) If, prior to the award, any bidder files a protest with the awarding state agency and the department protesting the award of the contract on the grounds that he or she is the lowest responsible bidder meeting the specifications for the contract, the contract shall not be awarded until either the protest has been withdrawn or the department has decided the matter.

(3) Within five days after filing the protest, the protesting bidder shall file with the department and the awarding state agency a full and complete written statement specifying the grounds for the protest.

(b) Contracts awarded under the provisions of Section 10344 shall be awarded only after a notice of the proposed award has been posted in a place accessible by the general public, including any Internet site identified in the request for proposal, for five working days.

(1) If, prior to the award, any bidder files a protest with the awarding state agency and the department against the awarding of the contract, the contract shall not be awarded until either the protest has been withdrawn or the department has decided the matter.

(2) Within five days after filing the protest, the protesting bidder shall file with the department and awarding state agency a full and complete written statement specifying the grounds for the protest. Protests shall be limited to the following grounds:

(A) The state agency failed to follow the procedures specified in either subdivision (b) or (c) of Section 10344.

(B) The state agency failed to apply correctly the standards for reviewing the format requirements or evaluating the proposals as specified in the request for proposal.

(C) The state agency used the evaluation and selection procedure in subdivision (b) of Section 10344, but is proposing to award the contract to a bidder other than the lowest responsible bidder.

(D) The state agency used the evaluation and selection procedure in subdivision (c) of Section 10344, but failed to follow the methods for evaluating and scoring the proposals specified in the request for proposal.

(E) The state agency used the evaluation and selection procedure in subdivision (c) of Section 10344, but is proposing to award the contract to a bidder other than the bidder given the highest score by the state agency evaluation committee.

(c) The department shall establish written procedures for deciding protests under this section.

(Amended by Stats. 2000, Ch. 759, Sec. 11. Effective January 1, 2001.)



10346

Contracts may provide for progress payments to contractors for work performed or costs incurred in the performance of the contract. Not less than 10 percent of the contract amount shall be withheld pending final completion of the contract. However, if the contract consists of the performance of separate and distinct tasks, then any funds so withheld with regard to a particular task may be paid upon completion of that task.

No state agency shall make progress payments on a contract unless it first has established procedures, approved by the department, which will ensure that the work or services contracted are being delivered in accordance with the contract.

(Amended by Stats. 2000, Ch. 759, Sec. 12. Effective January 1, 2001.)



10348

The department shall prescribe the following:

(a) The conditions under which a contract may be awarded without competition, and the methods and criteria which shall be used in determining the reasonableness of contract costs when a contract is awarded without competition.

(b) Any special requirements for evaluating multiple-year contracts which the department deems necessary to protect the financial interest of the state.

(c) For contracts of less than twenty thousand dollars ($20,000), the conditions under which some or all of the provisions of this article may be waived in order to assist agencies in obtaining services and consultant services in an efficient and timely manner.

(Amended by Stats. 2000, Ch. 759, Sec. 13. Effective January 1, 2001.)



10348.5

Each state agency shall designate at least one currently existing person or position within the state agency as a contract manager. Every contract manager shall have knowledge of legal contractual arrangements.

(Added by Stats. 2000, Ch. 759, Sec. 14. Effective January 1, 2001.)



10349

The Department of Human Resources shall establish a program for training state agency contracting personnel in contract administration and contract management. The cost of training state agency contracting personnel shall be paid by state agencies out of their appropriations for personnel training. The Department of Human Resources shall, prior to establishing the training program required by this section, consult with the department concerning the training curriculum and the development of a training manual on contract administration.

(Amended by Stats. 2012, Ch. 665, Sec. 186. Effective January 1, 2013.)



10351

(a) The department shall exempt from its approval contracts under one hundred fifty thousand dollars ($150,000) that any state agency awards if the state agency does all of the following:

(1) Designates an agency officer as responsible and directly accountable for the agency s contracting program.

(2) Establishes written policies and procedures and a management system that will ensure the state agency s contracting activities comply with applicable provisions of law and regulations and that it has demonstrated the ability to carry out these policies and procedures and to implement the management system.

(3) Establishes a plan for ensuring that contracting personnel are adequately trained in contract administration and contract management.

(4) Conducts an audit every two years of the contracting program and reports to the department as it may require.

(5) Establishes procedures for reporting to the department and the Legislature on such contracts as the Legislature may require in the Budget Act.

(b) Any state agency may request the department to exempt from its approval classes or types of contracts under this section. When the department receives a request but refuses to grant the exemption, it shall state in writing the reasons for the refusal. It is the intent of the Legislature that the department shall actively implement the provisions of this section and shall exempt from its approval as wide a range of classes or types of contracts as is consistent with proper administrative controls and the best interests of the state.

(Amended by Stats. 2013, Ch. 28, Sec. 50. Effective June 27, 2013.)



10352

(a) The department shall conduct a quality control review of the audit of the contracting program required by Section 10351.

(b) The exemption provided by Section 10351 may be withdrawn by the department at any time that the department finds that the state agency to which the exemption has been granted is out of compliance with the requirements of Section 10351. In any case where the exemption is withdrawn, the department shall state in writing, the reasons for the withdrawal and shall specify the actions the state agency is required to take before the exemption again may be requested.

(Amended by Stats. 1990, Ch. 1044, Sec. 4. Effective September 19, 1990.)



10353

A contract in an amount in excess of two hundred thousand dollars ($200,000) that is governed by the provisions of this part shall contain a provision requiring the contractor to give priority consideration in filling vacancies in positions funded by the contract to qualified recipients of aid under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code, in accordance with Article 3.9 (commencing with Section 11349) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code.

This section and Article 3.9 (commencing with Section 11349) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code shall not be applicable to any contracts for a project as defined in Section 10105.

This section and Article 3.9 (commencing with Section 11349) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code shall not be construed so as to do any of the following:

(a) Interfere with or create a violation of the terms of valid collective bargaining agreements.

(b) Require the contractor to hire an unqualified recipient of aid.

(c) Interfere with, or create a violation of, any federal affirmative action obligation of a contractor for hiring disabled veterans or veterans of the Vietnam era.

(d) Interfere with, or create a violation of, the requirements of Section 12990 of the Government Code.

If waivers are deemed necessary to implement this section and Article 3.9 (commencing with Section 11349) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code, and if the State Department of Social Services has not obtained these waivers from the federal government by March 1, 1985, the department shall report on the barriers to the waivers and the expected date of waiver approval.

This section is not applicable to consulting services contracts.

(Amended by Stats. 2000, Ch. 759, Sec. 17. Effective January 1, 2001.)



10353.5

(a) Any contract for legal services shall contain the following provisions:

(1) The contractor shall agree to adhere to legal cost and billing guidelines designated by the state agency.

(2) The contractor shall adhere to litigation plans designated by the state agency.

(3) The contractor shall adhere to case phasing of activities designated by the state agency.

(4) The contractor shall submit and adhere to legal budgets as designated by the state agency.

(5) The contractor shall maintain legal malpractice insurance in an amount not less than the amount designated by the state agency.

(6) The contractor shall submit to legal bill audits and law firm audits if requested by the state agency. The audits may be conducted by employees or designees of the state agency or by any legal cost control providers retained by the state agency for that purpose.

(b) A contractor may be required to submit to a legal cost and utilization review, as determined by the state agency.

(c) As used in this section, the following definitions apply:

(1) Legal bill audits, means an evaluation and analysis of the reasonableness of particular legal bills submitted to a state agency for reimbursement.

(2) Law firm audit, means a review of law firm files applicable to legal services provided to a state agency for a particular time period.

(3) Legal cost and utilization review, means a review performed by the state agency or its legal cost provider of the utilization and billing practices of a contractor for the purpose of developing or revising guidelines to be followed prospectively by the contractor in representing the state agency.

(4) Contract for legal service, shall include any contract between a state agency and any law firm, professional corporation, law firm partnership, or individual attorney to perform legal work on behalf of the state agency.

(5) Legal cost control provider, means any corporation, professional corporation, partnership, or sole proprietorship which possesses the following qualifications:

(A) Maintains an office in the state.

(B)Is authorized to do business in the state.

(C) Has existed as a legal cost control provider for at least two complete, successive years, as evidenced by filings of tax returns.

(D) All legal cost control services are provided by attorneys.

(E) All attorneys providing the legal cost control services are admitted to practice in this state.

(F) All attorneys have been admitted to practice in this state for a minimum of five years prior to the performance of any legal cost control services for any state agency.

(G) Any legal cost control provider shall maintain professional liability insurance in the amount designated by the state agency.

(Added by Stats. 1992, Ch. 734, Sec. 1. Effective January 1, 1993.)



10365.5

(a) No person, firm, or subsidiary thereof who has been awarded a consulting services contract may submit a bid for, nor be awarded a contract for, the provision of services, procurement of goods or supplies, or any other related action which is required, suggested, or otherwise deemed appropriate in the end product of the consulting services contract.

(b) Subdivision (a) does not apply to any person, firm, or subsidiary thereof who is awarded a subcontract of a consulting services contract which amounts to no more than 10 percent of the total monetary value of the consulting services contract.

(c) Subdivisions (a) and (b) do not apply to consulting services contracts subject to Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code.

(Amended by Stats. 1991, Ch. 1091, Sec. 123.)



10367

(a) Each contractor shall be advised in writing on the standard contract form that his or her performance, or the firm s performance under the contract will be evaluated.

(b) The department shall use standardized evaluation forms and make them available to every state agency. Each state agency shall use post-evaluation forms to evaluate all consulting services contracts totaling five thousand dollars ($5,000) or more.

The department shall devise standards and criteria for the post-evaluation forms. These standardized post-evaluation forms shall consist of a form for assessing the need and value of the consulting services contract to the state, and a form for assessing the usability and utility of the completed consulting services contract.

(Amended by Stats. 2000, Ch. 759, Sec. 30. Effective January 1, 2001.)



10369

(a) Each state agency shall conduct a post-evaluation, by completing the post-evaluation form, of each consulting services contract totaling five thousand dollars ($5,000) or more that it executes.

(b) The agency shall evaluate the performance of the contractor in doing the work or delivering the services for which the contract was awarded. The agency shall report on all of the following:

(1) Whether the contracted work or services were completed as specified in the contract, and reasons for and amount of any cost overruns or delayed completions.

(2) Whether the contracted work or services met the quality standards specified in the contract.

(3) Whether the contractor fulfilled all the requirements of the contract and if not, in what ways the contractor did not fulfill the contract.

(4) Factors outside the control of the contractor that caused difficulties in contractor performance.

(5) Other information the department may require.

(6) How the contract results and findings will be utilized to meet the agency goals.

(c) If the contractor s performance was judged unsatisfactory on any of the factors specified in subdivision (b) and was not mitigated by circumstances specified in paragraph (4) of subdivision (b), the evaluation shall be considered unsatisfactory for the purposes of subdivisions (e) and (f).

(d) The post-evaluation shall be prepared within 60 days of the completion of the contract.

(e) Post-evaluations shall remain on file at the offices of the awarding state agency for a period of 36 months following contract completion. If the contractor did not satisfactorily perform the work or service specified in the contract, the state agency conducting the evaluation shall place one copy of the evaluation form in the state agency s contract file and send one copy of the form to the department within five working days of the completion of the evaluation.

(f) Upon filing an unsatisfactory evaluation with the department, the state agency shall notify and send a copy of the evaluation to the contractor within 15 days. The contractor shall have the right, within 30 days after receipt, to submit to the awarding state agency and the department, a written response statement that shall be filed with the evaluation in the state agency s contract file and in the department.

(Amended by Stats. 2000, Ch. 759, Sec. 31. Effective January 1, 2001.)



10370

The evaluations and contractor responses on file with the state agencies and the department shall not be public records. The department shall act as a central depository for all state agencies making evaluation or desiring information on a contractor s record with the state and shall send a copy of any post-evaluation report and response to the contracting manager or contracting officer of any state agency upon request. The post-evaluations and contractor responses shall remain on file for a period of 36 months only.

Failure by the awarding state agency to send a negative post-evaluation to the department may be grounds for rejection of future contracts or modification of exemptions.

(Amended by Stats. 2000, Ch. 759, Sec. 32. Effective January 1, 2001.)



10371

The following provisions shall apply to all consulting services contracts:

(a) Each state agency shall, regardless of the fiscal amount involved, use available private resources only when the quality of work of private resources is of at least equal quality compared with the state agency operated resources.

(b) Any state agency that enters into or expects to enter into more than one consulting services contract with the same individual, business firm, or corporation within a 12-month period for an aggregate amount of twelve thousand five hundred dollars ($12,500) or more, shall notify, in writing, the department and shall have each contract that exceeds an aggregate amount of twelve thousand five hundred dollars ($12,500) approved by the department.

(c) Each state agency shall, prior to signing a consulting services contract totaling five thousand dollars ($5,000) or more, prepare detailed criteria and a mandatory progress schedule for the performance of the contract and shall require each selected contractor to provide a detailed analysis of the costs of performing the contract.

(d) Except in an emergency, no consulting services contract shall be commenced prior to formal approval by the department or, if the department s approval is not otherwise required, by the director of the state agency. No payments for any consulting services contract shall be made prior to this approval of the award.

For the purpose of this subdivision an emergency means an instance, as determined by the department, where the use of contracted services appeared to be reasonably necessary but time did not permit the obtaining of prior formal approval of the contract.

(e) No consulting services contractor shall be awarded a contract totaling five thousand dollars ($5,000), or more, unless all of the following apply:

(1) The state agency has reviewed any contractor evaluation form on file with the department in accordance with Section 10369.

(2) Each state agency shall require that a completed resum for each contract participant who will exercise a major administrative role or major policy or consultant role, as identified by the contractor, be attached to the contract for public record and is made a part of the contract.

(3) The department shall notify a state agency seeking approval of a proposed contract within 10 working days if it has a negative evaluation in its files on a previous contract or contracts awarded to this contractor.

(f) The department may require special evaluation procedures for multiyear contracts or for contracts calling for special evaluation procedures beyond the post-evaluation.

(g) Any contract for consulting services awarded without competition shall be listed in the California State Contracts Register. The information contained in the listing shall include the contract recipient, amount, and services covered. The requirement of this subdivision shall not apply to any contract awarded without competition executed with an expert witness for purposes of civil litigation in a pending case.

(h) The department shall have the duty to restrict or terminate the authority of a state agency to enter into consultant contracts if the state agency has consistently avoided the proper preparation, retention, or submission of post-evaluation forms, as required by this article.

(Amended by Stats. 2000, Ch. 759, Sec. 33. Effective January 1, 2001.)



10381

(a) The department shall ensure that all state agencies are kept fully informed of the department s plans and procedures for implementing the provisions of this article. The department shall make information available on implementation procedures to all interested parties.

(b) The department shall ensure that every consultant services contract contains standard language that fully informs the contractor of his or her duties, obligations, and rights under this article, and any additional contractor rights and obligations which the department determines should be included.

(c) Each consulting services contract shall have a provision for settlement of contract disputes.

(Amended by Stats. 2000, Ch. 759, Sec. 43. Effective January 1, 2001.)






ARTICLE 5.5. Federal Surplus Personal Property

10383

The Department of General Services is hereby designated as the agency for the State of California responsible for distribution of federal surplus personal property, excepting food commodities, in accordance with subdivision (j) of Section 203 of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. Sec. 484), as amended, and succeeds to and is vested with the duties, purposes, responsibilities, and jurisdiction heretofore exercised by the State Department of Education with respect to the distribution of federal surplus personal property, excepting the duties, purposes, responsibilities, and jurisdiction exercised by the State Department of Education with respect to the distribution of federal surplus food commodities.

(Added by Stats. 1984, Ch. 196, Sec. 8. Effective June 13, 1984. Operative July 1, 1984, by Sec. 8.5 of Ch. 196.)



10383.1

The department shall cooperate with the federal government and its agencies in securing the expeditious and equitable distribution of surplus personal property of the federal government, excepting food commodities, to eligible institutions in California, assist those institutions in securing that property, and do all things necessary to the execution of its powers and duties as the state agency for the distribution of federal personal surplus property, excepting food commodities, in accordance with subdivision (j) of Section 203 of the Federal Property and Administrative Services Act of 1949, as amended.

(Added by Stats. 1984, Ch. 196, Sec. 8. Effective June 13, 1984. Operative July 1, 1984, by Sec. 8.5 of Ch. 196.)



10383.2

The department may enter into cooperative agreements with, and may provide for utilization by, federal agencies, with or without payment or reimbursement, of the property, facilities, personnel, and services of the department in carrying out the purposes of this article.

(Added by Stats. 1984, Ch. 196, Sec. 8. Effective June 13, 1984. Operative July 1, 1984, by Sec. 8.5 of Ch. 196.)



10383.3

The Director of General Services may create a committee to serve as an advisory body to the department to ensure that distribution of federal surplus personal property to eligible recipients will be accomplished fairly and equitably. In the event that such a committee is created, the membership shall be representative of a cross section of those institutions that are eligible recipients, and the members shall serve without compensation but shall be reimbursed for any actual and necessary expenses incurred in connection with the performance of their advisory function.

(Added by Stats. 1984, Ch. 196, Sec. 8. Effective June 13, 1984. Operative July 1, 1984, by Sec. 8.5 of Ch. 196.)



10383.4

The department shall develop a detailed state plan of operation in accordance with subdivision (j) of Section 203 of the Federal Property and Administrative Services Act of 1949, as amended, and the Governor shall certify and submit the plan to the Administrator of the Federal General Services Administration.

(Added by Stats. 1984, Ch. 196, Sec. 8. Effective June 13, 1984. Operative July 1, 1984, by Sec. 8.5 of Ch. 196.)



10383.5

The cash resources of the Surplus Property - Hardware Program from surplus-personal property transferred to this state in accordance with the Federal Property and Administrative Services Act of 1949 (40 U.S.C. Sec. 484(j)) shall be deposited in the Service Revolving Fund in the State Treasury, created pursuant to Section 16420 of the Government Code. All costs of the Department of General Services attributable to the distribution of surplus personal property pursuant to this article shall be paid from the Service Revolving Fund.

(Amended by Stats. 1988, Ch. 207, Sec. 2.)



10383.6

The Department of General Services shall have the possession and control of all records, papers, offices, equipment, supplies, moneys, funds, appropriations, land, and other property real or personal held for the benefit or use of the State Department of Education in the performance of the duties, powers, purposes, responsibilities, and jurisdiction pertaining to surplus personal property, excepting food commodities, that on the operative date of this section are vested in the Department of General Services.

(Added by Stats. 1984, Ch. 196, Sec. 8. Effective June 13, 1984. Operative July 1, 1984, by Sec. 8.5 of Ch. 196.)



10383.7

All officers and employees of the State Department of Education as mutually agreed by the Department of General Services to be on the operative date of this section serving in the state civil service, other than as temporary employees, and engaged in the performance of the function vested in the Department of General Services by this article shall be transferred to the Department of General Services. The status, position, and rights of such persons shall not be affected by the transfer and shall be retained by them as officers and employees of the Department of General Services pursuant to the State Civil Service Act, except as to positions exempt from civil service.

(Added by Stats. 1984, Ch. 196, Sec. 8. Effective June 13, 1984. Operative July 1, 1984, by Sec. 8.5 of Ch. 196.)



10383.8

The department may make all rules and regulations consistent with the law for the purpose of carrying into effect the provisions of this article. Those rules and regulations shall be adopted, amended, or repealed in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1984, Ch. 196, Sec. 8. Effective June 13, 1984. Operative July 1, 1984, by Sec. 8.5 of Ch. 196.)






ARTICLE 6. Purchase of Federal Surplus Property

10385

The department may purchase, lease or otherwise acquire from the federal government or any agency thereof for use of state agencies, surplus real property, including buildings, fixtures, and equipment situated thereon, whenever in the department s judgment the purchase or acquisition and the terms and conditions thereof are in the best interests of the state.

(Added by Stats. 1983, Ch. 1231, Sec. 4. Effective September 30, 1983.)



10386

Any and all negotiations with the federal government or its agencies for or in connection with the purchase or acquisition of such property, and all activities, functions and responsibilities pertaining thereto, are hereby vested in and shall be assumed and conducted exclusively by the department. No other state officer or agency shall, except on the authorization of the department, negotiate with the federal government or its agencies for or in connection with the purchase or acquisition of such property. Any state agency may inspect such property to determine whether the same would be useful in the performance of its duties and may make recommendations to the department concerning the same.

(Added by Stats. 1983, Ch. 1231, Sec. 4. Effective September 30, 1983.)



10387

The department shall do all of the following:

(1) Keep in constant touch with federal agencies charged with the sale or disposition of federal property and secure from them full details as to the nature and availability of the property and the terms and conditions under which it can be purchased or acquired.

(2) Transmit information thus secured to all state agencies in order that they may possess complete and up-to-date information as to the nature and selling price of available property.

(3) Prescribe procedures consistent with this article to be followed by state agencies in requisitioning and paying for the property and inform them of the procedures.

(Added by Stats. 1983, Ch. 1231, Sec. 4. Effective September 30, 1983.)



10388

Unless otherwise prescribed by the department, state agencies desiring to purchase or acquire federal property shall submit their estimates or requisitions therefor to the department, and shall pay for the property, in accordance with existing laws governing state purchases.

(Added by Stats. 1983, Ch. 1231, Sec. 4. Effective September 30, 1983.)



10389

This article shall not apply to the Trustees of the California State University.

(Amended by Stats. 1986, Ch. 843, Sec. 8.)






ARTICLE 6.5. State Surplus Personal Property

10389.1

The Department of General Services, if feasible and consistent with existing law, shall first offer appropriate state surplus personal property to school districts prior to offering that property to the public, except for property more appropriately suited for public safety uses. The department may offer school districts state surplus personal property at less than fair market value, if it is determined by the Director of General Services to be in the best interests of the state. The department shall develop policies and procedures for the implementation of this article.

(Added by Stats. 1998, Ch. 731, Sec. 1.2. Effective January 1, 1999.)



10389.2

(a) The department s policies and procedures regarding the disposition of state surplus computers, laptops, monitors, and related computer equipment shall do all of the following:

(1) Facilitate the disposition of state surplus computers to further the state policy of bridging the digital divide, as described in subdivision (d) of Section 709 of the Public Utilities Code.

(2) Authorize nonprofit entities that, in partnership with a school district, operate a public computer center to further the state policy of bridging the digital divide, as described in subdivision (d) of Section 709 of the Public Utilities Code, to be eligible for receipt of state surplus computers under Section 10389.1 and through approved disposition directly from a state agency.

(3) Include a procedure enabling state agencies with surplus computers to ascertain whether the nonprofit entities described in paragraph (2) are interested in receiving those surplus computers. The procedure shall include a preference for nonprofit entities within the same geographic region as the state agency in order to minimize transportation and disposition costs.

(4) Require that state agency documentation of the disposition of surplus computers include a certification that all confidential, sensitive, and personal information was removed from the computers prior to disposition.

(5) Require any nonprofit organization that obtains a computer from the department, pursuant to this article, to use the computer only for operating a public computer center and to prohibit the resale of that computer.

(b) The department, in collaboration with the California Technology Agency, shall promote increased awareness among state agency officials of the requirement to remove from all state surplus computers all confidential, sensitive, and personal information prior to any disposition of those computers.

(Added by Stats. 2011, Ch. 251, Sec. 1. Effective September 6, 2011.)






ARTICLE 7.6. Recycled Oil Markets

10405

The following definitions govern the construction of this article:

(a) Department means the State Department of Health Services.

(b) Industrial oil means any compressor, turbine, or bearing oil, hydraulic oil, metal-working oil, or refrigeration oil.

(c) Lubricating oil means any oil intended for use in an internal combustion crankcase, transmission, gearbox, or differential or an automobile, bus, truck, vessel, plane, train, heavy equipment, or machinery powered by an internal combustion engine.

(d) Procuring agency means any state agency or any person contracting with that agency with respect to work performed under a contract for lubricating oil or industrial oil.

(e) Recycled oil means recycled oil, as defined in subdivision (c) of Section 25250.1 of the Health and Safety Code.

(f) Used oil means used oil, as defined in subdivision (a) of Section 25250.1 of the Health and Safety Code.

(g) Virgin oil means oil which has been refined from crude oil and which has not been used or contaminated with impurities.

(Added by Stats. 1989, Ch. 1226, Sec. 3. Note: See changes set forth in Governor's Reorg. Plan 1 of 1991.)



10406

Every procuring agency shall continuously review and revise its procedures and specifications for the purchase of lubricating oil and industrial oil to eliminate any exclusion of recycled oils and any requirement that oils be manufactured from virgin materials. This section does not prohibit a local agency from purchasing virgin oil products for exclusive use in vehicles whose warranties expressly prohibit the use of products containing recycled oil.

(Amended by Stats. 2002, Ch. 408, Sec. 1. Effective January 1, 2003.)



10407

Every procuring agency shall require that purchases of lubricating oil and industrial oil be made from the seller whose oil product contains the greater percentage of recycled oil, unless the procuring agency certifies that a specific oil product containing recycled oil is any of the following:

(1) Not reasonably available within a reasonable period of time.

(2) Unable to meet the reasonable performance standards of the procuring agency, including any warranty requirement.

(3) Available only at a cost greater than the cost of available virgin oil products.

(Added by Stats. 1989, Ch. 1226, Sec. 3.)



10408

(a) Every procuring agency shall establish and maintain an affirmative program for procuring oils containing the maximum content of recycled oil.

(b) An affirmative program shall include, but not be limited to, all of the following:

(1) The placement of descriptions of the preference for recycled oil products in publications used to solicit bids from suppliers.

(2) Description of the recycled oil procurement program at bidders conferences.

(3) Discussion of the preference program in lubricating oil and industrial oil procurement solicitations or invitations to bid.

(4) Efforts to inform industry trade associations about the preference program.

(Added by Stats. 1989, Ch. 1226, Sec. 3.)



10409

Every local agency, as defined in Section 17518 of the Government Code, shall purchase lubricating oil and industrial oil from the seller whose oil product contains the greater percentage of recycled oil, if the availability, fitness, quality, and price of the recycled oil product is otherwise equal to, or better than, virgin oil products. This section shall not prohibit a local agency from purchasing virgin oil products for exclusive use in vehicles whose warranties expressly prohibit the use of products containing recycled oil.

(Amended by Stats. 1992, Ch. 1101, Sec. 2. Effective September 29, 1992.)






ARTICLE 8. Conflict of Interest

10410

No officer or employee in the state civil service or other appointed state official shall engage in any employment, activity, or enterprise from which the officer or employee receives compensation or in which the officer or employee has a financial interest and which is sponsored or funded, or sponsored and funded, by any state agency or department through or by a state contract unless the employment, activity, or enterprise is required as a condition of the officer s or employee s regular state employment. No officer or employee in the state civil service shall contract on his or her own individual behalf as an independent contractor with any state agency to provide services or goods.

(Amended by Stats. 1984, Ch. 154, Sec. 12.)



10411

(a) No retired, dismissed, separated, or formerly employed person of any state agency or department employed under the state civil service or otherwise appointed to serve in state government may enter into a contract in which he or she engaged in any of the negotiations, transactions, planning, arrangements, or any part of the decisionmaking process relevant to the contract while employed in any capacity by any state agency or department. The prohibition of this subdivision shall apply to a person only during the two-year period beginning on the date the person left state employment.

(b) For a period of 12 months following the date of his or her retirement, dismissal, or separation from state service, no person employed under state civil service or otherwise appointed to serve in state government may enter into a contract with any state agency, if he or she was employed by that state agency in a policymaking position in the same general subject area as the proposed contract within the 12-month period prior to his or her retirement, dismissal, or separation. The prohibition of this subdivision shall not apply to a contract requiring the person s services as an expert witness in a civil case or to a contract for the continuation of an attorney s services on a matter with which he or she was involved prior to leaving state service.

(Amended by Stats. 2005, Ch. 22, Sec. 156. Effective January 1, 2006.)



10412

Each contractor who enters into a state contract with the state for ten thousand dollars ($10,000) or more, shall be assigned an identification number by the department. Each contractor who has been assigned a number, shall list it on each contract he or she enters into with the state, regardless of the amount of the contract. In the case of a corporation or firm, the president s assigned number shall be used exclusively on each contract. The assigned number shall remain unchanged regardless of future name changes.

(Added by Stats. 1983, Ch. 1231, Sec. 4. Effective September 30, 1983.)






ARTICLE 9. Remedies and Penalties

10420

Every contract or other transaction entered in violation of any provision of this chapter is void, unless the violation is technical or nonsubstantive.

(Added by Stats. 1983, Ch. 1231, Sec. 4. Effective September 30, 1983.)



10421

The state, or any person acting on behalf of the state, may bring a civil action seeking a determination by the Superior Court that a contract or other transaction has been entered in violation of any provision of this chapter. If the court finds substantial evidence of such a violation, it may issue a temporary injunction to prevent any further dealings upon the contract or other transaction, pending a final determination on the merits of the case. If the action results in a final determination that the contract or other transaction has been entered in violation of this chapter, it shall be void, and the state or person bringing the action shall be awarded costs and attorney s fees. This section shall not be construed to permit an award of costs and attorney fees to the person or entity contracting or otherwise transacting with the state.

(Added by Stats. 1983, Ch. 1231, Sec. 4. Effective September 30, 1983.)



10422

Any officer or employee of the department who corruptly performs any official act under this chapter to the injury of the state is guilty of a felony.

(Added by Stats. 1983, Ch. 1231, Sec. 4. Effective September 30, 1983.)



10423

Any person contracting with the state by oral or written contract who corruptly permits the violation of any contract made under this chapter is guilty of a felony.

(Added by Stats. 1983, Ch. 1231, Sec. 4. Effective September 30, 1983.)



10424

Persons convicted under Section 10422 or 10423 are also liable to the state for double the amount the state may have lost, or be liable to lose by reason of the acts made crimes by this article.

(Added by Stats. 1983, Ch. 1231, Sec. 4. Effective September 30, 1983.)



10425

Willful violation of any other provision of this chapter shall constitute a misdemeanor.

(Added by Stats. 1983, Ch. 1231, Sec. 4. Effective September 30, 1983.)



10426

(a) It shall be unlawful for a person to intentionally disclose proprietary information obtained in the negotiation, execution, or performance of a consulting services contract, as defined in Section 10335.5, or an information technology contract, as defined in Section 11702 of the Government Code, with a state agency when the contracting party knew or should have known that the disclosure was likely to cause harm.

(b) A violation of this section shall be punishable as a misdemeanor and may be prosecuted by the Attorney General or by a local district attorney in the district in which the disclosure took place.

(c) (1) For the purposes of this section proprietary information shall include any information agreed by the contracting parties to be proprietary or any information that is designated by a contracting state agency to be proprietary. A contracting state agency shall specifically identify in the contract any information that is considered to be proprietary. The state agency shall make this designation only in cases where the state agency has reason to believe that the release of this information poses an immediate threat to the health, safety, or welfare of the public or the state agency has reason to believe that the contracting party intends to sell the information. If the state agency makes a designation of proprietary information subsequent to the execution of the contract, the state agency shall make a good faith effort to amend the contract to incorporate the subsequent designation of proprietary information. A contracting state agency shall provide written notification to a contracting party of any information that, subsequent to the execution of the contract, is identified to be proprietary. A contracting party is not in violation of this section if that party discloses information prior to the receipt of the written notification.

(2) Any information that is required to be released or disclosed by a contracting party pursuant to a legal requirement, including an order of a court or regulatory agency, shall not be considered a violation of this section.

(Added by Stats. 2002, Ch. 1097, Sec. 1. Effective January 1, 2003.)






ARTICLE 10. Exemptions

10430

This chapter does not apply to any of the following:

(a) The Regents of the University of California and the Trustees of the California State University, except that Article 9 (commencing with Section 10420) shall apply to the Trustees of the California State University.

(b) (1) Transactions covered under Chapter 3 (commencing with Section 12100), except that Sections 10365.5, 10410, and 10411 shall apply to all transactions under that chapter.

(2) Notwithstanding paragraph (1), Section 10365.5 shall not apply to incidental advice or suggestions made outside of the scope of a consulting services contract.

(3) (A) Notwithstanding paragraph (1), Section 10365.5 shall not apply to a contract that is part of a single competitive procurement conducted in more than one stage for information technology goods or services, when the Director of the Department of General Services and the Chief Information Officer determine that there is no conflict of interest under Section 10365.5 and that it is in the best interest of the state to utilize this procurement method. Nothing in this section shall preclude the applicability of Section 12112 to this procurement method.

(B) The Department of General Services shall annually submit a report on its Internet Web site describing each determination granted pursuant to subparagraph (A), listing the basis for the determination, and disclosing the total amount of money paid or to be paid to the contractor under the contract that was the subject of the determination. The department shall provide notice to the Joint Legislative Budget Committee within 30 days of the posting of the report.

(C) For purposes of this paragraph, information technology means information technology goods or services, or both, as appropriate.

(c) Except as otherwise provided in this chapter, any entity exempted from Section 10295. However, the Board of Governors of the California Community Colleges shall be governed by this chapter, except as provided in Sections 10295, 10335, and 10389. The Department of Water Resources shall be governed by this chapter, except as provided in Sections 10295.6, 10304.1, 10335, and 10340.

(d) Transactions covered under Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code.

(e) Except as provided for in subdivision (c), members of boards or commissions who receive no payment other than payment for each meeting of the board or commission, payment for preparatory time, and payment for per diem.

(f) The emergency purchase of protective vests for correctional peace officers whose duties require routine contact with state prison inmates. This subdivision shall remain operative only until January 1, 1987.

(g) Spouses of state officers or employees and individuals and entities that employ spouses of state officers and employees, that are vendored to provide services to regional center clients pursuant to Section 4648 of the Welfare and Institutions Code if the vendor of services, in that capacity, does not receive any material financial benefit, distinguishable from the benefit to the public generally, from any governmental decision made by the state officer or employee.

(Amended by Stats. 2011, Ch. 587, Sec. 6. Effective January 1, 2012.)






ARTICLE 12. Minority Business Participation

10470

As used in this article, the following definitions shall apply:

(a) Awarding department means any state agency, department, governmental entity, or other officer of an entity empowered by law to enter into contracts on behalf of the State of California.

(b) Contract includes any agreement or joint development agreement to provide labor, services, materials, supplies, or equipment in the performance of a contract, franchise, concession, or lease granted, let, or awarded for and on behalf of the State of California.

(c) Contractor means any person or persons, firm, partnership, corporation, or combination thereof which submits a bid and enters into a contract with a representative of a state agency, department, governmental entity, or other officer empowered by law to enter into contracts on behalf of the State of California.

(d) Goal means a numerically expressed objective which awarding departments and contractors are required to make efforts to achieve.

(e) Minority business enterprise means a business concern which is all of the following:

(1) At least 51 percent owned by one or more minorities, or in the case of a publicly owned business, at least 51 percent of the stock of which is owned by one or more minorities.

(2) Managed by, and the daily business operations are controlled by, one or more minorities.

(3) A domestic corporation with its home office located in the United States.

(f) Women business enterprise means a business concern which is all of the following:

(1) At least 51 percent owned by a woman or, in the case of a publicly owned business, at least 51 percent of the stock of which is owned by one or more women.

(2) Managed by, and the daily business operations are controlled by, one or more women.

(3) A domestic corporation with its home office located in the United States.

(Added by Stats. 1987, Ch. 1450, Sec. 8.5.)



10471

Notwithstanding any other provision of law, all contracts awarded pursuant to Section 2910 of the Penal Code or Section 1753.3 of the Welfare and Institutions Code by any state agency, department, officer, or governmental entity for construction, professional services, materials, supplies, equipment, alteration, repair, or improvement shall have statewide participation goals of not less than 15 percent for minority business enterprises, and not less than 5 percent for women business enterprises. These goals are also applicable to the overall dollar amount expended each year by the awarding department designated for those purposes.

(Added by Stats. 1987, Ch. 1450, Sec. 8.5.)



10472

In awarding contracts to the lowest responsible bidder, the awarding department shall consider the responsiveness of a bidder to minority business enterprise and women business enterprise goals set forth in Section 10471.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 19, Sec. 4. Effective July 28, 2009.)



10473

(a) Each awarding department shall establish a method for monitoring compliance with the minority business enterprise and women business enterprise goals required in this article.

(b) Each awarding department shall adopt rules and regulations for purposes of implementing this article. Emergency regulations consistent with the requirements of this article may be adopted without the review and approval of the Office of Administrative Law if they are adopted within 90 days of the effective date of this article.

(c) In implementing the requirements of this article, the awarding department shall utilize existing resources such as the Office of Small and Minority Business, the Minority Business Development Agency, and the federal Small Business Administration.

(Added by Stats. 1987, Ch. 1450, Sec. 8.5.)



10474

Commencing on January 1, 1989, and on January 1st of each year thereafter, each awarding department shall submit a report to the Legislature and the Governor on the level of participation by minority or women business enterprises in contracts identified in this article. If the established goals are not being met, the awarding department shall report the reasons for its inability to achieve these goals and shall identify remedial steps to be undertaken.

(Added by Stats. 1987, Ch. 1450, Sec. 8.5.)






ARTICLE 13. Darfur Contracting Act of 2008

10475

The Legislature hereby finds and declares all of the following:

(a) On September 21, 2004, in addressing the United Nations General Assembly, President George W. Bush affirmed the Secretary of State s finding and stated, At this hour, the world is witnessing terrible suffering and horrible crimes in the Darfur region of Sudan, crimes my government has concluded are genocide.

(b) The federal government has imposed sanctions against the Government of Sudan since 1997. These sanctions are monitored through the United States Treasury Department s Office of Foreign Assets Control (OFAC).

(c) Since 1993, the United States Secretary of State has determined Sudan is a country whose government has repeatedly provided support for acts of international terrorism, thereby restricting United States assistance, defense exports and sales, and financial and other transactions with the Government of Sudan.

(d) On December 31, 2007, President George W. Bush signed the Sudan Accountability and Divestment Act (Public Law 110-174). The legislation passed the Senate and the House of Representatives unanimously. That act authorizes state and local governments to adopt policies to divest from, and prohibit, contracts with problematic companies operating in Sudan s oil, power, mineral, and military sectors. That act also prohibits the federal government from contracting with these companies.

(e) On September 25, 2006, Governor Arnold Schwarzenegger stated, Divesting will show our defiance of a government that murders when signing Assembly Bill 2941 into law enabling the nation s two largest pension funds to divest from investments in Sudan.

(Added by Stats. 2008, Ch. 272, Sec. 1. Effective January 1, 2009. Note: Section 10480 suggests conditions for future repeal action.)



10476

As used in this article, the following definition applies:

Scrutinized company means a company in Sudan that is involved in power production activities, mineral extraction activities, oil-related activities, or the production of military equipment, but excludes a company that can demonstrate any of the following:

(a) Its business operations are conducted under contract directly and exclusively with the regional government of southern Sudan.

(b) Its business operations are conducted under a license from the Office of Foreign Assets Control, or are expressly exempted under federal law from the requirement to be conducted under such a license.

(c) Its business operations consist of providing goods or services to marginalized populations of Sudan.

(d) Its business operations exclusively consist of providing goods or services to an internationally recognized peacekeeping force or humanitarian organization.

(e) Its business operations consist of providing goods or services that are used only to promote health or education.

(f) Its business operations with the Government of Sudan will be voluntarily suspended for the entire duration of the contract for goods or services for which they have bid on, or submitted a proposal for, a contract with a state agency.

(g) It has adopted, publicized, and is implementing a formal plan to cease business operations within one year and to refrain from conducting any new business operations.

(Added by Stats. 2008, Ch. 272, Sec. 1. Effective January 1, 2009. Note: Section 10480 suggests conditions for future repeal action.)



10477

(a) A scrutinized company is ineligible to, and shall not, bid on or submit a proposal for a contract with a state agency for goods or services.

(b) (1) Notwithstanding subdivision (a), the Director of General Services may permit a scrutinized company, on a case-by-case basis, to bid on or submit a proposal for a contract with a state agency for goods or services, if it is in the best interests of the state to permit the scrutinized company to bid on or submit a proposal for one or more contracts with a state agency for goods or services.

(2) In making this determination, the Director of General Services may utilize the following resources:

(A) Verification by an independent third party or nonprofit organization that a company is doing either of the following:

(i) Undertaking significant humanitarian efforts in conjunction with an international organization, the Government of Sudan, the regional government of southern Sudan, or a nonprofit organization to benefit one or more marginalized populations of Sudan. The party or organization providing the verification or an independent third party must evaluate and certify that the significant humanitarian efforts are substantial in relation to the company s Sudan business operations.

(ii) Through engagement with the Government of Sudan, materially improving conditions for the genocidally victimized population in Darfur.

(B) Consideration of a National Interest Waiver issued by the President of the United States excluding a company from the federal contract prohibitions provisions of the Sudan Accountability and Divestment Act (Public Law 110-174).

(Added by Stats. 2008, Ch. 272, Sec. 1. Effective January 1, 2009. Note: Section 10480 suggests conditions for future repeal action.)



10478

(a) A state agency shall require a company that submits a bid or proposal with respect to a contract for goods or services, that currently or within the previous three years has had business activities or other operations outside of the United States, to certify that the company is not a scrutinized company.

(b) A state agency shall not require a company that submits a bid or proposal with respect to a contract for goods or services, and that currently or within the previous three years has had business activities or other operations outside of the United States, to certify that the company is not a scrutinized company, if the company has obtained permission to bid on or submit a proposal for a contract with a state agency for goods or services pursuant to subdivision (b) of Section 10477.

(Added by Stats. 2008, Ch. 272, Sec. 1. Effective January 1, 2009. Note: Section 10480 suggests conditions for future repeal action.)



10479

(a) If the Department of General Services determines that a company has submitted a false certification under Section 10478, the company shall be subject to all of the following:

(1) The company is liable for a civil penalty in an amount that is equal to the greater of two hundred fifty thousand dollars ($250,000) or twice the amount of the contract for which a bid or proposal was submitted.

(2) The state agency or the Department of General Services may terminate the contract with the company.

(3) The company is ineligible to, and shall not, bid on a state contract for a period of not less than three years from the date the state agency determines that the company submitted the false certification.

(b) The Department of General Services shall report to the Attorney General the name of the company that the Department of General Services determined had submitted a false certification under Section 10478, together with its information as to the false certification, and the Attorney General shall determine whether to bring a civil action against the company. The company shall pay all costs and fees the plaintiff incurred in a civil action, including costs incurred by the state agency and the Department of General Services for investigations that led to the finding of the false certification and all costs and fees incurred by the Attorney General.

(Added by Stats. 2008, Ch. 272, Sec. 1. Effective January 1, 2009. Note: Section 10480 suggests conditions for future repeal action.)



10480

This act shall be repealed upon affirmative action of the Legislature. Provided, that in determining whether to repeal this act, by way of suggestion and guidance only and without binding or in any way inhibiting the discretion of future sessions of the Legislature, it is submitted that the occurrence of any of the following should be construed and deemed to be a basis for repealing this act:

(a) The Congress or President of the United States declares the Darfur genocide has been halted for at least 12 months.

(b) The United States revokes all sanctions imposed against the Government of Sudan.

(c) The President of the United States has certified to Congress that the Government of Sudan has honored its commitments to do all of the following:

(1) Abide by United Nations Security Council Resolution 1769 (2007).

(2) Cease attacks on civilians.

(3) Demobilize and demilitarize the Janjaweed and associated militias.

(4) Grant free and unfettered access for delivery of humanitarian assistance.

(5) Allow for the safe and voluntary return of refugees and internally displaced persons.

(d) The Congress or President of the United States, through legislation or executive order, declares the contract prohibition of the type provided for in this act interferes with the conduct of United States foreign policy.

(e) Such other circumstances as the Legislature determines to warrant the discontinuance of the provisions of this article.

(Added by Stats. 2008, Ch. 272, Sec. 1. Effective January 1, 2009. Note: This section suggests conditions for future action repealing Article 13, commencing with Section 10475.)



10481

(a) If any one or more provision, section, subsection, sentence, clause, phrase, or word of this act or the application thereof to any person or circumstance is found to be invalid, illegal, unenforceable, or unconstitutional, the same is hereby declared to be severable and the balance of this act shall remain effective and functional notwithstanding such invalidity, illegality, unenforceability, or unconstitutionality.

(b) The Legislature hereby declares it would have passed this act, and each provision, section, subsection, sentence, clause, phrase or word thereof, irrespective of the fact that any one or more provision, section, subsection, sentence, clause, phrase, or word be declared invalid, illegal, unenforceable, or unconstitutional.

(Added by Stats. 2008, Ch. 272, Sec. 1. Effective January 1, 2009. Note: Section 10480 suggests conditions for future repeal action.)



10490

(a) A scrutinized company is ineligible to, and shall not, bid on or submit a proposal for a contract with a state agency for goods or services related to products or services that are the reason the company must comply with Section 13(p) of the federal Securities Exchange Act of 1934.

(b) For purposes of this section, a scrutinized company is a person that has been found to be in violation of Section 13(p) of the federal Securities Exchange Act of 1934 by final judgment or settlement entered in a civil or administrative action brought by the United States Securities and Exchange Commission and the person has not remedied or cured the violation in a manner accepted by the commission on or before final judgment or settlement.

(c) A person shall cease to be regarded as a scrutinized company when the person is no longer deemed to be in violation of Section 13(p) of the federal Securities Exchange Act of 1934, or upon filing by such person of an amended or corrective filing under Section 13(p) of the federal Securities Exchange Act of 1934, which filing corrects the violations described in subdivision (b), or after three years from the date of final judgment or settlement, whichever is earlier.

(d) The Department of General Services shall establish in the State Administrative Manual or the State Contracting Manual policies and procedures for all state agencies, departments, boards, and commissions to implement the contract prohibition of this section.

(e) For purposes of this section, goods or services includes goods and services subject to this chapter (commencing with Section 10290), information technology goods and services subject to Chapter 3 (commencing with Section 12100), and telecommunication goods and services subject to Chapter 3.5 (commencing with Section 12120).

(Amended by Stats. 2012, Ch. 162, Sec. 141. Effective January 1, 2013. Stats. 2011, Ch. 715, Sec. 2, which added this section, becomes inoperative on the date prescribed by Sec. 3 of Ch. 715.)









CHAPTER 2.1. University of California Competitive Bidding

ARTICLE 1. Construction

10500

As used in this article, project includes the erection, construction, alteration, repair, or improvement of any University of California structure, building, road, or other improvement that will exceed in cost, including labor and materials, a total of fifty thousand dollars ($50,000).

(Amended by Stats. 1997, Ch. 563, Sec. 1. Effective January 1, 1998.)



10500.5

It is the intent of the Legislature to facilitate the participation of small businesses, particularly small disadvantaged or minority business enterprises, women business enterprises, and disabled veteran business enterprises, in business contracting with the University of California. The Legislature intends that the Regents of the University of California adopt policies and procedures to ensure that a fair proportion of university contracts be placed with small business enterprises, particularly small disadvantaged, women, and disabled veteran business enterprises, in areas of commodity purchases, services, and construction contracts. It is further the intent of the Legislature that the regents adopt, by January 1, 1985, with respect to small business enterprises, particularly small disadvantaged and women business enterprises, and by January 1, 1992, with respect to disabled veteran business enterprises, policies and procedures that include, but are not limited to, all of the following:

(a) Annual targets for utilization of small businesses, particularly disadvantaged business enterprises, women business enterprises, and disabled veteran business enterprises, including subcontracts for construction.

(b) Annual statistical reports on the participation of small businesses, particularly disadvantaged business enterprises, women business enterprises, and disabled veteran business enterprises, as general contractors and subcontractors in each project.

(c) Outreach programs.

(d) Directories of disadvantaged business enterprises, women business enterprises, and disabled veteran business enterprises.

(e) Monitoring by the regents of progress with respect to the utilization of disadvantaged business enterprises, women business enterprises, and disabled veteran business enterprises.

It is also the intent of the Legislature that the Regents of the University of California report annually to the Legislature, on or before each July 1, on the participation of small disadvantaged business enterprises, women business enterprises, and disabled veteran business enterprises in university business contracting.

(Amended by Stats. 1990, Ch. 516, Sec. 2.)



10501

Except as otherwise provided in this article, the Regents of the University of California shall let any contract for a project to the lowest responsible bidder or else reject all bids. However, if one or more of the bids is substantially equal to the lowest bid, and at least one of those bidders is a disadvantaged business enterprise, a women business enterprise, or a disabled veteran business enterprise, the regents may award the contract in accordance with the policies and procedures adopted pursuant to Section 10500.5. If the regents deem it to be for the best interest of the university, the regents may, on the refusal or failure of the successful bidder for a project to execute a tendered contract, award it to the second lowest responsible bidder. If the second lowest bidder fails or refuses to execute the contract, the regents may likewise award it to the third lowest responsible bidder.

(Amended by Stats. 1990, Ch. 516, Sec. 3.)



10502

The Regents of the University of California shall give public notice of a project to bidders by publication twice within the 60-day period preceding the day set for the receiving of bids as follows:

(a) Either in one newspaper of general circulation published in the county in which the major portion of the project is located and in one such trade paper circulated in the county in which the major portion of the work is to be done or electronically on the Internet Web site of the university.

(b) The notices shall state the time and place for the receiving and opening of sealed bids, describe in general terms the work to be done, and describe the bidding mode by which the lowest responsible bidder will be selected.

(Amended by Stats. 2014, Ch. 687, Sec. 12. Effective September 27, 2014.)



10503

Before entering into any contract for a project, the Regents of the University of California shall cause to be prepared estimates and either:

(a) Complete plans and specifications setting forth such directions as will enable a competent mechanic or other builder to carry them out.

(b) Documents for the solicitation of bids on a design-and-build basis, including: (1) a program setting forth the scope of the project, the size, type, and desired design character of the buildings and the site, (2) a set of performance specifications covering the quality of materials, equipment, and workmanship, (3) a maximum acceptance cost, and (4) a method and grading system for evaluating contractor proposals on the basis of a preliminary design, outline specifications, a price, and the financial condition and relevant experience of the contractor and the contractor s architect.

(c) Documents for the solicitation of bids for construction manager mode of contracting including prequalification standards, schematic plans, and outline specifications indicating the general scope of the project and the designation of those fees and other fixed commitments upon which prequalified contractors will be invited to submit competitive bids which will serve as the basis for selection.

(d) Documents for the solicitation of bids on a cost-plus fee mode of contracting, including prequalification standards, outline specifications, and schematic drawings generally describing the scope of the work, a definition of reimbursable and nonreimbursable costs, and the designation of fees and other fixed costs upon which prequalified contractors will be invited to submit quotations which will provide the basis for selection.

(e) Documents for the solicitation of bids under such other contracting mode as the regents determine to be in the best interest of the university, provided that such proposals be compared on a uniform basis and that award be made as determined by the published selection standards.

(Added by Stats. 1984, Ch. 1128, Sec. 3.)



10504

Except as otherwise provided in Section 10504.5 or 10506, work on all projects shall be performed under contract awarded in accordance with Section 10501, except that it may be done on a time and materials basis, by contract upon informal bids, by University of California employees, by day labor under the direction of the regents, or by a combination thereof, in case of emergency due to an act of God, earthquake, flood, storm, fire, landslide, public disturbance, vandalism, or failure that causes damage to a university-owned building or structure, university-owned real property, or any improvements thereon, when that work or those remedial measures are required immediately and are necessary to protect the public health, safety, and welfare.

(Amended by Stats. 1997, Ch. 563, Sec. 2. Effective January 1, 1998.)



10504.5

Where the nature of the work, in the opinion of the regents, is such that the application of all of the provisions of this chapter in connection with that work is not required, and the cost of the project does not exceed one hundred thousand dollars ($100,000), the regents shall solicit bids in writing and shall award the work to the lowest responsible bidder or reject all bids.

(Added by Stats. 1997, Ch. 563, Sec. 3. Effective January 1, 1998.)



10505

(a) The Regents of the University of California may perform projects with university employees if the regents deem that the award of a contract, the acceptance of bids, or the acceptance of further bids is not in the best interests of the university, under either of the following circumstances:

(1) The value of the project to be so performed shall not exceed fifty thousand dollars ($50,000).

(2) The project is for the erection, construction, alteration, repair, or improvement of experimental, diagnostic, or specialized research equipment.

(b) This section does not apply to the painting or repainting of a structure, building, road, or improvement of any kind if the value of the painting or repainting project exceeds twenty-five thousand dollars ($25,000).

(Amended by Stats. 1997, Ch. 563, Sec. 4. Effective January 1, 1998.)



10506

The requirements of Sections 10501, 10502, and 10503 shall not be applicable to (1) any project of which the Regents of the University of California is only part owner, or (2) any project funded by a federal agency to the extent that requirements of Sections 10501, 10502, and 10503 are in conflict with mandatory requirements of such federal agency, or (3) projects performed pursuant to Section 10505.

(Added by Stats. 1984, Ch. 1128, Sec. 3.)






ARTICLE 1.5. Best Value Construction Contracting Pilot Program

10506.4

(a) This article provides for a pilot program for the Regents of the University of California for projects over one million dollars ($1,000,000).

(b) The Regents of the University of California shall let any contract for a project pursuant to this article to the lowest responsible bidder or else reject all bids.

(c) The lowest responsible bidder may be selected on the basis of the best value to the university, as defined in Section 10506.5. In order to implement this method of selection, the Regents of the University of California shall adopt and publish procedures and required guidelines for evaluating the qualifications of the bidders that ensure that best value selections by the university are conducted in a fair and impartial manner. These procedures and guidelines shall conform to the requirements of Sections 10506.6 and 10506.7 and shall be mandatory for the university when using best value selection.

(d) If one or more of the bids is substantially equal to the lowest bid, and at least one of those bidders is a disadvantaged business enterprise, a women business enterprise, or a disabled veteran business enterprise, the regents may award the contract in accordance with the policies and procedures adopted pursuant to Section 10500.5.

(e) If the regents deem it to be for the best interest of the university, the regents may, on the refusal or failure of the successful bidder for a project to execute a tendered contract, award it to the second lowest responsible bidder. If the second lowest bidder fails or refuses to execute the contract, the regents may likewise award it to the third lowest responsible bidder.

(Amended by Stats. 2011, Ch. 636, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, pursuant to Section 10506.9.)



10506.5

For purposes of this article, the following definitions apply:

(a) Best value means a procurement process whereby the lowest responsible bidder may be selected on the basis of objective criteria for evaluating the qualifications of bidders with the resulting selection representing the best combination of price and qualifications.

(b) Best value contract means a contract entered into pursuant to the provisions of this article.

(c) Best value contractor means a properly licensed person, firm, or corporation that submits a bid for, or is awarded, a best value contract.

(d) Demonstrated management competency means the experience, competency, capability, and capacity of the proposed management staffing to complete projects of similar size, scope, or complexity.

(e) Financial condition means the financial resources needed to perform the contract. The criteria used to evaluate a bidder s financial condition shall include, at a minimum, capacity to obtain all required payment bonds, performance bonds, and liability insurance.

(f) Labor compliance means the ability to comply with, and past performance with, contract and statutory requirements for the payment of wages and qualifications of the workforce. The criteria used to evaluate a bidder s labor compliance shall include, as a minimum, the bidder s ability to comply with the apprenticeship requirements of the California Apprenticeship Council and the Department of Industrial Relations, its past conformance with such requirements, and its past conformance with requirements to pay prevailing wages on public works projects.

(g) Qualifications means financial condition, relevant experience, demonstrated management competency, labor compliance, the safety record of the bidder, and, if required by the bidding documents, some or all of the preceding qualifications as they pertain to subcontractors proposed to be used by the bidder for designated portions of the work.

(h) Relevant experience means the experience, competency, capability, and capacity to complete projects of similar size, scope, or complexity.

(i) Safety record means the prior history concerning the safe performance of construction contracts. The criteria used to evaluate a bidder s safety record shall include, as a minimum, its experience modification rate for the most recent three-year period, and its average total recordable injury or illness rate and average lost work rate for the most recent three-year period.

(j) University means all campuses of the University of California, including the medical centers.

(Amended by Stats. 2011, Ch. 636, Sec. 2. Effective January 1, 2012. Repealed as of January 1, 2017, pursuant to Section 10506.9.)



10506.6

The university shall proceed in accordance with the following when awarding best value contracts under this article.

(a) The university shall prepare a solicitation for bids and give notice pursuant to Section 10502.

(b) The university shall establish a procedure to prequalify bidders. The information required pursuant to this section shall be verified under oath by the bidder in the manner in which civil pleadings in civil actions are verified. Information submitted by the bidder as part of the evaluation process shall not be open to public inspection to the extent that information is exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(c) Each solicitation for bids shall do all of the following:

(1) Invite prequalified bidders to submit sealed bids in the manner prescribed by this article.

(2) Include a section identifying and describing the following:

(A) Criteria that the university will consider in evaluating the qualifications of the bidders.

(B) The methodology and rating or weighting system that will be used by the university in evaluating bids.

(C) The relative importance or weight assigned to the criteria for evaluating the qualifications of bidders identified in the request for bids.

(d) Final evaluation of the best value contractor shall be done in a manner that prevents cost or price information from being revealed to the committee evaluating the qualifications of the bidders prior to completion and announcement of that committee s decision.

(Amended by Stats. 2011, Ch. 636, Sec. 3. Effective January 1, 2012. Repealed as of January 1, 2017, pursuant to Section 10506.9.)



10506.7

Selection of the best value contractor shall be made as follows:

(a) The university shall evaluate the qualifications of the bidders based solely upon the criteria set forth in the solicitation documents, and shall assign a qualifications score to each bid.

(b) The award of the contract shall be made to the bidder whose bid is determined, by the university in writing, to be the best value to the university. To determine the best value contractor, the university shall divide each bidder s price by its qualifications score. The lowest resulting cost per quality point will represent the best value bid.

(c) The university shall issue a written decision of its contract award.

(d) Upon issuance of a contract award, the university shall publicly announce its award identifying the best value contractor to which the award is made, the project, the project price, and the selected best value contractor s score based on the qualifications criteria for evaluating the bidders listed in the request for bids. The notice of award shall be made public and include the score of the selected best value contractor in relation to all other responsive bidders and their respective prices. The contract file shall include documentation sufficient to support the decision to award.

(Amended by Stats. 2011, Ch. 636, Sec. 4. Effective January 1, 2012. Repealed as of January 1, 2017, pursuant to Section 10506.9.)



10506.8

On or before January 1, 2016, the Regents of the University of California shall submit a report to the appropriate policy committees of the Legislature and the Joint Legislative Budget Committee. The report shall include, but is not limited to, the following information:

(a) A description of the projects awarded using the best value procedures.

(b) The contract award amounts.

(c) The best value contractors awarded the projects.

(d) A description of any written protests concerning any aspect of the solicitation, bid, or award of the best value contracts, including the resolution of the protests.

(e) A description of the prequalification process.

(f) The criteria used to evaluate the bids, including the weighting of the criteria and an assessment of the effectiveness of the methodology.

(g) If a project awarded under this article has been completed, an assessment of the project performance, to include a summary of any delays or cost increases.

(Amended by Stats. 2011, Ch. 636, Sec. 5. Effective January 1, 2012. Repealed as of January 1, 2017, pursuant to Section 10506.9.)



10506.9

This article shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2011, Ch. 636, Sec. 6. Effective January 1, 2012. Repealed as of January 1, 2017, by its own provisions. Note: Repeal affects Article 1.5, comprising Sections 10506.4 to 10506.10.)



10506.10

Except as otherwise provided in this article, this article is not intended to change in any manner any guideline, criteria, procedure, or requirement of the Regents of the University of California to let any contract for a project to the lowest responsible bidder or else reject all bids.

(Added by Stats. 2011, Ch. 636, Sec. 7. Effective January 1, 2012. Repealed as of January 1, 2017, pursuant to Section 10506.9.)






ARTICLE 2. Materials, Goods, and Services

10507.5

It is the intent of the Legislature to encourage the procurement of recycled paper products by the University of California by developing guidelines to encourage the procurement of recycled paper products where suitable for the uses intended and where the quality is equal and the price is equal or less than nonrecycled paper products. It is also the intent of the Legislature that the regents report annually to the Legislature, the Governor, and the California Integrated Waste Management Board commencing January 1, 1991, on the percentage of the total dollar amount of recycled paper products purchased or procured under this article.

(Amended (as added by Stats. 1989, Ch. 1094) by Stats. 1990, Ch. 586, Sec. 3. Effective September 5, 1990.)



10507.7

Except as provided for in this article, the Regents of the University of California shall let all contracts involving an expenditure of more than one hundred thousand dollars ($100,000) annually for goods and materials to be sold to the University of California to the lowest responsible bidder meeting specifications, or else reject all bids. Contracts for services to be performed, other than personal or professional services, involving an expenditure of one hundred thousand dollars ($100,000) or more annually shall be made or entered into with the lowest responsible bidder meeting specifications, or else all bids shall be rejected. If the regents deem it to be for the best interest of the university, the regents may, on the refusal or failure of the successful bidder for materials, goods, or services to execute a tendered contract, award it to the second lowest responsible bidder meeting specifications. If the second lowest responsible bidder fails or refuses to execute the contract, the regents may likewise award it to the third lowest responsible bidder meeting specifications.

(Amended by Stats. 2010, Ch. 638, Sec. 1. Effective January 1, 2011.)



10507.8

(a) As provided for in this article, when the University of California determines that it can expect long-term savings through the use of life-cycle cost methodology, the use of more sustainable goods and materials, and reduced administrative costs, the lowest responsible bidder may be selected on the basis of the best value to the university. In order to implement this method of selection, the Regents of the University of California shall adopt and publish policies and guidelines for evaluating bidders that ensure that best value selections by the university are conducted in a fair and impartial manner. These policies and guidelines shall conform to the requirements of subdivisions (c) and (d) and shall be applicable to the university when using best value as the bid evaluation methodology.

(b) For the purposes of this section, the following definitions apply:

(1) Best value means the most advantageous balance of price, quality, service, performance, and other elements, as defined by the university, achieved through methods in accordance with this section and determined by objective performance criteria that may include price, features, long-term functionality, life-cycle costs, overall sustainability, and required services.

(2) Best value agreement means an agreement entered into pursuant to the provisions of this section.

(3) Best value awardee means the lowest responsible bidder or bidders that are awarded an agreement for goods, materials, or services that was awarded through the use of best value for the bid evaluation methodology.

(4) Best value criteria means those criteria set forth in subdivision (d).

(5) University means all current campuses and locations of the University of California, including the medical centers, the national laboratories, and any future University of California campuses and locations.

(c) (1) The university shall consider all of the following when adopting policies and guidelines pursuant to subdivision (a):

(A) Price and service proposals that reduce the university s overall operating costs.

(B) Supply and material standards that support the university s strategic sourcing initiatives.

(C) A procedure for bid protest and resolution.

(2) The university shall award a best value agreement as follows:

(A) The university shall evaluate bidders based solely upon the best value criteria set forth in the solicitation documents. Solicitation for bids shall describe the best value criteria that the university will consider in evaluating the bidders by overall category and by specific attributes.

(B) The university shall award the agreement to the lowest responsible bidder or bidders whose bid or bids are determined by the university to be the best value in terms of price, quality, service, and performance, and that meet the university s requirements.

(C) Bid participants that are not awarded a best value agreement shall be notified in writing at the end of the agreement award process.

(d) For the purposes of this section, the university may take into consideration any of the following best value criteria when awarding a best value agreement for goods, materials, and services:

(1) The total cost to the university of its use or consumption of goods, materials, and services.

(2) The operational cost or benefit incurred by the university as a result of a contract award.

(3) The added value to the university, as defined in the request for proposal, of vendor-added services.

(4) The quality and effectiveness of goods, materials, and services.

(5) The use of more sustainable goods and materials in the manufacturing of the goods and materials and the packaging of these products.

(6) The reliability and timeliness of delivery and installation.

(7) The terms and conditions of product warranties, maintenance, and vendor guarantees.

(8) The vendor s quality assurance, continuous improvement, and business resumption programs and their benefit to the university.

(9) The vendor s experience with the timely provision of goods, materials, and services.

(10) The consistency of quality and availability of the vendor s proposed supplies, materials, and services with the university s overall procurement program.

(11) The economic benefits to the local community, including, but not limited to, job creation or retention and the support of small and local businesses.

(e) The university shall ensure that all businesses have a fair and equitable opportunity to compete for, and participate in, the university best value bids and shall also ensure that discrimination in the award and performance of the agreement does not occur on the basis of gender, marital status, ancestry, medical condition, or any characteristic listed or defined in Section 11135 of the Government Code, or retaliation for having filed a discrimination complaint or protest in the performance of university contractual obligations.

(f) (1) On or before July 1, 2016, the University of California shall provide the Legislative Analyst s Office with a list of the policies and procedures adopted pursuant to subdivision (a). In addition, the university shall also collect and provide the following information to the Legislative Analyst s Office for each contract involving an expenditure of more than one hundred thousand dollars ($100,000) for goods, materials, or services that was entered into on or after the effective date of this section:

(A) Whether the contract was awarded to the lowest responsible bidder or using best value.

(B) A description of the products, commodities, or services as defined in the bid solicitation.

(C) The names of the awardee or awardees of the agreement or agreements.

(D) The actual volume resulting from the agreements, or estimated volume if the agreements are less than one year old, of all purchases.

(E) A description of any written bid protest or protests concerning an aspect of the solicitation, bid, or award of the agreement, including the resolution of the protest.

(F) For each contract awarded using best value, the criteria used to evaluate the bids, as well as a summary of the rationale for awarding the contract.

(G) For each contract awarded using best value, a summary of any additional economic benefit other than the price of the contract, including an explanation of whether those benefits were realized as expected.

(H) For each contract awarded using best value, the university shall identify one or more comparable contracts awarded using the traditional lowest responsible bidder method, including, but not limited to, contracts awarded prior to the adoption of the best value acquisition policies.

(2) On or before February 1, 2017, the Legislative Analyst shall report to the Legislature on the use of best value procurement by the University of California. The Legislative Analyst shall use the information provided by the university to report all of the following:

(A) An assessment of any benefits or disadvantages of best value acquisition as compared to bids awarded to the lowest responsible bidder.

(B) An assessment of whether the use of best value procurement has led to a difference in the number of disputes as compared to contracts awarded using the traditional lowest responsible bidder method.

(C) An assessment of the policies adopted by the university pursuant to subdivision (a), as well as an assessment of the performance criteria used by the university to evaluate the bids and the effectiveness of the methodology.

(D) A comparison of the overall cost of contracts let under best value acquisition pursuant to this section to similar contracts let under traditional low bid procurement practices.

(E) Recommendations as to whether the best value at lowest cost acquisition procurement authority should be continued.

(g) This section applies solely to the procurement of goods, materials, or services and shall not apply to construction contracts.

(h) This section shall remain in effect only until January 1, 2018, and as of that date is repealed.

(i) Except as otherwise provided in this article, this article is not intended to change in any manner any guideline, criteria, procedure, or requirement of the Regents of the University of California to let any contract for goods, materials, or services to the lowest responsible bidder meeting certain specifications or to reject all bids.

(Added by Stats. 2012, Ch. 708, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions.)



10508

The requirements of this article shall not be applicable when the regents determine that a brand or trade name article, thing, or product or proprietary service is the only one which will properly meet the needs of the University of California because the item or service is unique, available only from a sole source, or is designated to match others, used in, or furnished to, a particular installation, facility, or location. Contracts for unique products or services, or personal or professional services, shall not be made unless the regents determine that the proposed price therefor is reasonable.

(Added by Stats. 1984, Ch. 1128, Sec. 3.)



10508.5

(a) Notwithstanding any other law, including, but not limited to, the advertising, bidding, and protest provisions of Chapter 2.1 (commencing with Section 10500), the University of California may award a contract for the acquisition of goods, services, or information technology that has an estimated value of greater than one hundred thousand dollars ($100,000), but less than two hundred fifty thousand dollars ($250,000), to a certified small business, including a microbusiness, or to a disabled veteran business enterprise, if the University of California obtains price quotations from two or more certified small businesses, including microbusinesses, or from two or more disabled veteran business enterprises.

(b) In carrying out subdivision (a), the University of California shall consider a responsive offer timely received from a responsible certified small business, including a microbusiness, or from a disabled veteran business enterprise.

(c) No provision of this section shall apply to the University of California except to the extent that the Regents of the University of California, by appropriate resolution, make that provision applicable.

(Added by Stats. 2013, Ch. 262, Sec. 2. Effective January 1, 2014.)



10509

The Regents of the University of California shall prescribe methods of procurement for goods, materials, and services to be purchased, including:

(a) Requirements for public advertisement where feasible and practicable or for solicitation from at least three sources in other cases.

(b) Bidder prequalification and evaluation standards.

(c) Guidelines for negotiating contracts for unique products or proprietary services.

(d) Procedures for solicitation of vendor and service contractor interest.

(e) Dissemination of award information.

(f) Such other matters as may encourage the receipt of the most favorable price and conditions of purchase by the university.

(Added by Stats. 1984, Ch. 1128, Sec. 3.)



10510

The requirements of this article shall not be applicable to the procurement of goods, materials, or services funded exclusively by federal agencies to the extent that the requirements of this article are in conflict with mandatory requirements of such federal agency.

(Added by Stats. 1984, Ch. 1128, Sec. 3.)






ARTICLE 2.5. Contracts with Private Architects, Engineering, Environmental, Land Surveying, and Construction Project Management Firms

10510.4

For purposes of this article, the following definitions apply:

(a) Firm means any individual, firm, partnership, corporation, association, or other legal entity permitted by law to practice the profession of architecture, landscape architecture, engineering, environmental services, land surveying, or construction project management.

(b) Architectural, landscape architectural, engineering, environmental, and land surveying services include those professional services of an architectural, landscape architectural, engineering, environmental, or land surveying nature as well as incidental services that members of these professions and their employees may logically or justifiably perform.

(c) Construction project management means those services provided by a licensed architect, registered engineer, or licensed general contractor that meet the requirements of Section 10510.9 for management and supervision of work performed on university construction projects.

(d) Environmental services means those services performed in connection with project development and permit processing in order to comply with federal and state environmental laws. Environmental services also includes the processing and awarding of claims pursuant to Chapter 6.75 (commencing with Section 25299.10) of Division 20 of the Health and Safety Code.

(e) Real property development services means those services undertaken by a real estate developer in connection with the development of a developer-owned project on land owned or controlled by the university, including, but not limited to, environmental analysis, landscape planning, site design, market and financial feasibility, and other incidental services that a real estate developer may perform for the project.

(Added by Stats. 2003, Ch. 699, Sec. 2. Effective January 1, 2004.)



10510.5

(a) Selection by the University of California for professional services of private architectural, landscape architectural, engineering, environmental, land surveying, real property development services, or construction project management firms shall be on the basis of demonstrated competence and on the professional qualifications necessary for the satisfactory performance of the services required. In order to implement this method of selection, the university shall adopt procedures that assure that these services are engaged on the basis of demonstrated competence and qualifications for the types of services to be performed and at fair and reasonable prices to the university. Furthermore, these procedures shall assure maximum participation of small business firms, as defined by the Director of General Services pursuant to Section 14837 of the Government Code.

(b) These procedures shall specifically prohibit practices that might result in unlawful activity including, but not limited to, rebates, kickbacks, or other unlawful consideration, and shall specifically prohibit university employees from participating in the selection process when those employees have a relationship with a person or business entity seeking a contract under this section.

(Added by Stats. 2003, Ch. 699, Sec. 2. Effective January 1, 2004.)



10510.6

(a) The University of California shall follow this section in negotiating fees and executing a contract for professional consulting services of a private architectural, landscape architectural, engineering, land surveying, environmental, real property development services, or construction project management firm.

(b) After providing notification to the successful firm of its selection, the university shall provide written instructions for the negotiations that are to follow. These instructions shall provide the private consulting firm with necessary information that shall allow the negotiations to proceed in an orderly fashion. Negotiations shall begin within 14 days after the successful firm has been notified of its selection or upon receipt of the cost proposal. The contractor should be notified if additional time is necessary to begin negotiations.

(c) Upon the completion of negotiations, the university and the private firm shall proceed to execute a contract that the university shall complete within 45 days. The contractor should be notified if additional time is necessary to complete the contract. The university and private firm shall work together to ensure the successful delivery of the requested services in a timely fashion.

(d) In the event an impasse is reached in negotiations, the university may terminate negotiations and enter into negotiations with the next qualified firm, in the same manner as prescribed in Section 10510.8 with respect to management services contracts.

(Added by Stats. 2003, Ch. 699, Sec. 2. Effective January 1, 2004.)



10510.7

(a) In the procurement of architectural, landscape architectural, engineering, environmental, land surveying, real property development services, and construction project management services, the university shall encourage firms engaged in the lawful practice of their profession to submit annually a statement of qualifications and performance data.

(b) (1) Statewide announcement of all projects requiring architectural, landscape architectural, engineering, environmental, land surveying, real property development services, or construction project management services shall be made by the university through advertisements placed in the California State Contracts Register and in publications of the respective professional societies and organizations of persons that perform those services. Alternatively, the university may develop policies to provide for electronic statewide notice of the required announcements to ensure notification through, at a minimum, appropriate professional societies and organizations and the California State Contracts Register, to those persons that perform the services sought to be procured.

(2) The university, for each proposed project, shall evaluate current statements of qualifications and performance data on file with the university, together with those that may be submitted by other firms regarding the proposed project.

(3) (A) The university, for each proposed project, shall conduct discussions with no less than three firms regarding anticipated concepts and the relative utility of alternative methods of approach for furnishing the required services.

(B) The university shall select, from the firms with which it conducted discussions in order of preference, based upon criteria established and published by the university, no less than three of the firms deemed to be the most highly qualified to provide the services required.

(C) If a project announcement results in submissions from fewer than three qualified firms, the university may then select from the available qualified firms and shall document its efforts to receive submissions from additional firms.

(D) These procedures shall specifically prohibit practices that might result in unlawful activity including, but not limited to, rebates, kickbacks, or other unlawful consideration, and shall specifically prohibit university employees from participating in the selection process when those employees have a relationship with a person or business entity seeking a contract under this section.

(4) This subdivision does not apply to a contract for the services described in Section 10510.4 with a total contract cost of one hundred thousand dollars ($100,000) or less, provided that the type of project for which the contract is awarded is identified by the university in an annual announcement, made in accordance with the provisions of paragraph (1), that identifies the project needs of the university that are projected to have a total contract price of one hundred thousand dollars ($100,000) or less.

(Added by Stats. 2003, Ch. 699, Sec. 2. Effective January 1, 2004.)



10510.8

(a) The university shall negotiate a contract with the best qualified firm for architectural, landscape architectural, engineering, environmental, land surveying, real property development services, and construction project management services at compensation that the university determines is fair and reasonable to the University of California.

(b) Should the university be unable to negotiate a satisfactory contract with the firm considered to be the most qualified, at a price the university determines to be fair and reasonable to the University of California, negotiations with that firm shall be formally terminated. The university shall then undertake negotiations with the second most qualified firm. Failing accord with the second most qualified firm, the university shall terminate negotiations. The university shall then undertake negotiations with the third most qualified firm.

(c) Should the university be unable to negotiate a satisfactory contract with any of the selected firms, the university shall select additional firms in order of their competence and qualification and continue negotiations in accordance with this article until an agreement is reached.

(Added by Stats. 2003, Ch. 699, Sec. 2. Effective January 1, 2004.)



10510.9

Any individual or firm proposing to provide construction project management services pursuant to this article shall provide evidence that the individual or firm and its personnel carrying out onsite responsibilities have expertise and experience in construction project design review and evaluation, construction mobilization and supervision, bid evaluation, project scheduling, cost-benefit analysis, claims review and negotiation, and general management and administration of a construction project.

(Added by Stats. 2003, Ch. 699, Sec. 2. Effective January 1, 2004.)






ARTICLE 3. Real Property

10511

(a) (1) The Regents of the University of California shall give public notice to bidders of the sale of University of California real property situated in California if the estimated value of the real property to be sold exceeds the amount specified in paragraph (2).

(2) Paragraph (1) shall apply to real property whose estimated value exceeds five hundred thousand dollars ($500,000) net to the seller.

(b) Notice of the sale of real property shall be by publication a minimum of six times, between 2 and 12 weeks preceding the day set for receiving bids, as follows:

(1) A minimum of three times in at least one newspaper of general circulation in the county in which the property is situated.

(2) At least three times in a newspaper of general circulation in the City of Los Angeles, the City of San Diego, the City of San Francisco, or the City of Sacramento, whichever is deemed most appropriate by the regents.

(3) The published notices shall specify the general description of the property, the source for bid materials and information, and the date and place for the receiving of sealed bids.

(Amended by Stats. 1997, Ch. 576, Sec. 1. Effective January 1, 1998.)



10512

(a) On the date designated in the public notice, the sealed bids shall be publicly opened.

(b) (1) The regents shall accept in public the bid that offers the combination of price and terms which it deems to be in the best interest of the university, or reject all bids.

(2) If a successful bidder fails to perform in the manner specified, the regents may, at their sole option and without further notice, accept, from those remaining bids submitted and opened in public pursuant to subdivision (a), the bid that offers the combination of price and terms that the regents deem to be in the best interest of the university.

(Amended by Stats. 1997, Ch. 576, Sec. 2. Effective January 1, 1998.)



10513

The publication and award procedures set forth in this article shall not be applicable to any of the following:

(a) The sale of an undivided or fractional ownership interest in real property.

(b) A sale of a right of use in real property that is less than fee ownership.

(c) A sale of real property subject to title conditions or restrictions on the university s ownership deriving from the origin of that ownership by gift, devise, or otherwise, if that sale would be inconsistent with those title conditions or restrictions.

(d) The disposition of real property acquired through exercise of a power of sale pursuant to a deed of trust, or held as an asset in the university s investment portfolio.

(e) A sale of public lands under the direction of the federal land agent.

(f) A sale to a person or entity who will dedicate the real property to public use.

(g) A sale of real property acquired after January 1, 1985, through eminent domain proceedings initiated by the Regents of the University of California. In those cases, the person from whom the property was acquired shall be notified and be accorded an exclusive opportunity for 90 days to purchase the property at its fair market value. If the person fails to undertake proceedings to purchase the property within 90 days, the procedures specified in Sections 10511 and 10512 shall then be followed in the sale of the property.

(h) An exchange to acquire real property of another person or entity for university purposes. Any exchange shall be upon terms and conditions agreed to by the exchanging parties.

(Amended by Stats. 1997, Ch. 576, Sec. 3. Effective January 1, 1998.)






ARTICLE 4. Conflict of Interest

10515

(a) No person, firm, or subsidiary thereof who has been awarded a consulting services contract may submit a bid for, nor be awarded a contract on or after July 1, 2003, for the provision of services, procurement of goods or supplies, or any other related action that is required, suggested, or otherwise deemed appropriate in the end product of the consulting services contract.

(b) Subdivision (a) does not apply to either of the following:

(1) Any person, firm, or subsidiary thereof who is awarded a subcontract of a consulting services contract that amounts to no more than 10 percent of the total monetary value of the consulting services contract.

(2) Consulting services contracts that comply with Article 2.5 (commencing with Section 10510.4).

(c) (1) Subdivision (a) does not apply to any person, firm, or subsidiary awarded a consulting services contract by a University of California medical center when the provision of service, procurement of goods or supplies, or any other related action required, suggested, or otherwise deemed appropriate in the end product of the consulting services contract, is necessary to avoid a competitive disadvantage in the hospital industry, improve patient care, protect the privacy of patient information, or avoid significant delay and additional expense.

(2) The University of California shall report within 30 days on any exemption granted under paragraph (1) to the Joint Legislative Budget Committee and the Department of Finance. The report shall include a description of the circumstances that warranted the exemption, the effects of the exemption on patient care or patient privacy, and a calculation of the projected costs savings to the institution as a result of the exemption.

(Amended by Stats. 2003, Ch. 699, Sec. 3. Effective January 1, 2004.)



10516

No officer or employee of the University of California shall engage in any employment, activity, or enterprise from which the officer or employee receives compensation or in which the officer or employee has a financial interest if that employment, activity, or enterprise is sponsored or funded, or sponsored and funded, by any university department through or by a university contract unless the employment, activity, or enterprise is within the course and scope of the officer s or employee s regular university employment. No officer or employee in the university shall contract on his or her own individual behalf as an independent contractor with any university department to provide services or goods. This section shall not apply to officers or employees of the university with teaching or research responsibilities, nor shall it apply to student employees for payment for additional campus activities or engagements outside of the scope of their primary university employment.

(Amended by Stats. 2010, Ch. 638, Sec. 2. Effective January 1, 2011.)



10517

(a) No retired, dismissed, separated, or formerly employed person of the University of California employed with the university or otherwise appointed to serve in the university may enter into a contract in which he or she engaged in any of the negotiations, transactions, planning, arrangements, or any part of the decisionmaking process relevant to the contract while employed in any capacity by any university department. The prohibition of this subdivision shall apply to a person only during the two-year period beginning on the date the person left university employment.

(b) For a period of 12 months following the date of his or her retirement, dismissal, or separation from the University of California, no person employed in the university or otherwise appointed to serve in the university may enter into a contract with any university department, if he or she was employed by that department in a policymaking position in the same general subject area as the proposed contract within the 12-month period prior to his or her retirement, dismissal, or separation. The prohibition of this subdivision shall not apply to a contract requiring the person s services as an expert witness in a civil case or to a contract for the continuation of an attorney s services on a matter he or she was involved with prior to leaving the university.

(c) This section does not prohibit the rehire or reappointment of University of California employees after retirement, consistent with university administrative policies, nor does it apply to inventors and authors of intellectual property licensed under technology transfer agreements.

(Added by Stats. 2002, Ch. 1122, Sec. 2. Effective January 1, 2003. Operative July 1, 2003, by Sec. 5 of Ch. 1122.)



10518

(a) Except as otherwise provided in subdivision (b), each contractor who enters into a contract with a University of California campus for ten thousand dollars ($10,000) or more shall be assigned an identification number by the chancellor of that university campus. Each contractor who has been assigned a number shall list it on each contract the contractor enters into with the university campus, regardless of the amount of the contract. In the case of a corporation or firm, the chancellor s assigned number shall be used exclusively on each contract with that particular chancellor s campus. The assigned number shall remain unchanged regardless of future name changes.

(b) If the identification numbers cannot be tracked centrally by the Regents of the University of California, then the regents, and not the chancellors, shall assign the identification numbers.

(Amended by Stats. 2003, Ch. 699, Sec. 4. Effective January 1, 2004.)






ARTICLE 5. Remedies and Penalties

10520

Every contract or other transaction entered in violation of any provision of this chapter is void, unless the violation is technical or nonsubstantive.

(Added by Stats. 2002, Ch. 1122, Sec. 3. Effective January 1, 2003. Operative July 1, 2003, by Sec. 5 of Ch. 1122.)



10521

The University of California, or any person acting on behalf of the university, may bring a civil action seeking a determination by the superior court that a contract or other transaction has been entered in violation of any provision of this chapter. If the court finds substantial evidence of a violation, it may issue a temporary injunction to prevent any further dealings upon the contract or other transaction, pending a final determination on the merits of the case. If the action results in a final determination that the contract or other transaction has been entered in violation of this chapter, it shall be void, and the state or person bringing the action shall be awarded costs and attorney s fees. This section shall not be construed to permit an award of costs and attorney fees to the person or entity contracting or otherwise transacting with the university.

(Added by Stats. 2002, Ch. 1122, Sec. 3. Effective January 1, 2003. Operative July 1, 2003, by Sec. 5 of Ch. 1122.)



10522

Any officer or employee of the University of California who corruptly performs any official act under this chapter to the injury of the university is guilty of a felony.

(Added by Stats. 2002, Ch. 1122, Sec. 3. Effective January 1, 2003. Operative July 1, 2003, by Sec. 5 of Ch. 1122.)



10523

Any person contracting with the University of California by oral or written contract who corruptly permits the violation of any contract made under this chapter is guilty of a felony.

(Added by Stats. 2002, Ch. 1122, Sec. 3. Effective January 1, 2003. Operative July 1, 2003, by Sec. 5 of Ch. 1122.)



10524

Persons convicted under Section 10522 or 10523 are also liable to the University of California for double the amount the university may have lost or be liable to lose by reason of the acts made crimes by this article.

(Amended by Stats. 2003, Ch. 62, Sec. 242.5. Effective January 1, 2004.)



10525

Willful violation of any other provision of this chapter shall constitute a misdemeanor.

(Added by Stats. 2002, Ch. 1122, Sec. 3. Effective January 1, 2003. Operative July 1, 2003, by Sec. 5 of Ch. 1122.)



10526

Sections 10522, 10523, 10524, and 10525 of this article do not apply to violations of Article 2.5 (commencing with Section 10510.4) of this chapter.

(Added by Stats. 2003, Ch. 699, Sec. 5. Effective January 1, 2004.)









CHAPTER 2.5. California State University Contract Law

ARTICLE 1. General Provisions

10700

This chapter may be cited as the California State University Contract Law.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10701

As used in this chapter:

(a) Project includes the erection, construction, alteration, painting, repair, or improvement of any state structure, building, road, or other state improvement of any kind. Project includes a project located on California State University property and performed pursuant to a contract entered into or awarded by an auxiliary organization, as defined in Section 89901 of the Education Code, and funded in whole or in part by public funds.

(b) Service contract means any contract for services in connection with a project other than a project contract, and includes, but is not limited to, contracts for architectural, engineering, planning, testing, general studies, or feasibility services.

(c) Trustees means the Trustees of the California State University and their designees.

(Amended by Stats. 2006, Ch. 346, Sec. 2. Effective January 1, 2007.)



10702

Contracts for the purchase of supplies or materials, which are purchased through the Department of General Services, are not subject to this chapter, even though the seller is required to perform some incidental work or service in connection with the delivery of the material or supplies.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10703

Work done directly by any public utility company pursuant to order of the Public Utilities Commission or other public authority, is not subject to this chapter, whether or not done under public supervision or paid for in whole or part out of public funds.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10704

The project shall be under the sole and direct control of the trustees, pursuant to the powers and responsibilities invested in them by Chapter 8 (commencing with Section 66600) of Part 40 of Division 5 of Title 3 of the Education Code. For the purposes of this chapter, a project located on California State University property and performed pursuant to a contract entered into or awarded by an auxiliary organization, as defined in Section 89901 of the Education Code, and funded in whole or in part by public funds, shall be deemed to be under the sole and direct control of the trustees.

(Amended by Stats. 2006, Ch. 346, Sec. 3. Effective January 1, 2007.)



10705

(a) When, in the opinion of the trustees, the work does not require the application of all of the provisions of this chapter in connection therewith, the trustees may carry out the project pursuant to this section if the estimated cost does not exceed the value of a minor capital outlay project for which, pursuant to Section 10108, the services of the Department of General Services are not required and a state agency or department is authorized to carry out its own project.

(b) If the estimated total cost of any construction project or work carried out under this section exceeds five thousand dollars ($5,000), the trustees shall solicit bids in writing and shall award the work to the lowest responsible bidder or reject all bids. The trustees may carry out work in excess of five thousand dollars ($5,000) under this section by day labor if the trustees deem that the award of a contract, the acceptance of bids, or the acceptance of further bids is not in the best interests of the state, but the amount of work performed by day labor under this section shall not exceed the sum of twenty thousand dollars ($20,000).

(Amended by Stats. 2001, Ch. 219, Sec. 7. Effective January 1, 2002.)



10706

The trustees and the Department of General Services may enter into an agreement under which the Department of General Services will carry out any of the functions of the trustees under this chapter, upon such terms as are mutually agreed upon.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10706.5

The trustees may enter into an agreement with an auxiliary organization, as defined in Section 89901 of the Education Code, under which the auxiliary organization may carry out any of the functions of the trustees under this chapter, upon terms that are mutually agreed upon.

(Added by Stats. 2006, Ch. 346, Sec. 4. Effective January 1, 2007.)



10707

The trustees may enter into service contracts. Such contracts shall be subject only to Section 10820 and to such other provisions of this chapter, if any, as the trustees may from time to time designate as applicable.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10708

(a) When, in the opinion of the trustees, the best interests of the California State University dictate, the trustees may enter into an agreement with a contractor to provide all or significant portions of the design services and construction of a project under this chapter. The contractor shall design the project pursuant to the scope of services set forth in the request for proposals, build the project, and present the completed project to the trustees for their approval and acceptance.

(b) Work under this section shall be carried out by a contractor chosen by a competitive bidding process that employs selection criteria in addition to cost. Any design work performed pursuant to this section shall be prepared and signed by an architect certificated pursuant to Chapter 3 (commencing with Section 5500) of Division 3 of the Business and Professions Code.

(c) When the design of portions of the project permits the selection of subcontractors, the contractor shall competitively bid those portions. The contractor shall provide to the trustees a list of subcontractors whose work is in excess of one-half of 1 percent of the total project cost as soon as the subcontractors are identified. Once listed, the subcontractors shall have the rights provided in the Subletting and Subcontracting Fair Practices Act (Chapter 4 (commencing with Section 4100) of Part 1).

(Amended by Stats. 2005, Ch. 318, Sec. 13. Effective January 1, 2006.)



10709

Notwithstanding any provision of the California State University Contract Law and any other provision of law to the contrary, the trustees may enter into an energy conservation construction contract, on the terms it determines are in the best interests of the California State University if they find that the anticipated cost for the alterations effected by the energy conservation construction contract will be less than the anticipated marginal cost to the California State University of energy that would have been consumed by the California State University in the absence of those alterations. The letting of contracts pursuant to this section shall be conducted through competitive means.

(Added by Stats. 1995, Ch. 522, Sec. 3. Effective January 1, 1996.)



10710

(a) Notwithstanding any other provisions of this chapter, the trustees may award annual contracts that do not exceed three million dollars ($3,000,000) for repair or other repetitive work, or renovation or modification, to be done according to unit prices. The contracts shall be awarded to the lowest responsible bidder, and shall be based primarily on plans and specifications for typical work. No project shall be performed under a contract of this type except by order of the trustees. No annual contracts may be awarded under these provisions for capital outlay projects, where the total cost of the project exceeds the value of a minor capital outlay project for which, pursuant to Section 10108, the services of the Department of General Services are not required and a state agency or department is authorized to carry out its own project.

(b) For purposes of this section, unit price means the amount paid for a single unit of an item of work, and typical work means a work description applicable universally or applicable to a large number of individual projects, as distinguished from work specifically described with respect to an individual project.

(Amended by Stats. 2001, Ch. 219, Sec. 8. Effective January 1, 2002.)






ARTICLE 2. Plans and Specifications

10720

Before entering into any contract for a project, the trustees, pursuant to the powers invested in them by Chapter 8 (commencing with Section 66600) of Part 40 of Division 5 of Title 3 of the Education Code, shall cause to be prepared full, complete, and accurate plans and specifications and estimates of cost, giving such directions as will enable any competent mechanic or other builder to carry them out.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10721

The plans, specifications, and estimates of cost shall be approved by the trustees, and the original draft or a certified copy filed permanently in the office of the trustees before further action is taken.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10722

Work on all projects shall be done under contract awarded to the lowest responsible bidder pursuant to this chapter, except that it may be done by day s labor under the direction of the trustees, by contract upon informal bids, or by a combination thereof:

(a) When the trustees determine that an emergency exists due to an act of God, earthquake, flood, storm, fire, landslide, public disturbance, vandalism, or other unexpected cause which results in damage to a state-owned building, state-owned real property, or any improvements thereon, for work and remedial measures which are required immediately and which are necessary to protect the public health, safety, and welfare.

The trustees shall annually, on or before December 31, report to the Department of Finance and the Joint Legislative Budget Committee the instances in which an exemption from the bidding process was allowed due to unexpected causes.

(b) At any time after the approval of plans, specifications, and estimates of cost, if the trustees deem the advertising or award of a contract, the acceptance of any bid, or the acceptance of any further bids after the rejection of all submitted bids, is not in the best interests of the state.

(Amended by Stats. 1985, Ch. 689, Sec. 1.)



10723

Upon the approval of the trustees the authorized employees of the trustees may, when proceeding upon the basis of day s labor, let any subdivision or unit of the work by contract upon informal bids; but such work shall be let only to a holder of a valid state contractor s license unless such work is exempt from such licensing requirement by any other provision of law.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10724

Bids may be received and contracts awarded on a unit basis, that is, the bids compared upon the basis of estimates of the quantities of the work to be done.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10725

Except in unit basis contracts, contracts shall not be made exceeding in amount the estimates of costs approved by the trustees. Plans and specifications and estimates of costs, including expense of advertising and inspection, shall not be approved by the trustees requiring a greater expenditure of money than is appropriated for the specific purpose in the law authorizing the expenditure.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10726

The trustees may receive bids for the construction of several public works projects at the California State University as a single project. Where more than one appropriation has been made for the several projects united as a single project under the provisions of this section, payments for the single project shall be made from the separate appropriations on such proportional basis as may be determined by the trustees and approved by the Department of Finance.

(Amended by Stats. 2014, Ch. 34, Sec. 37. Effective June 20, 2014.)






ARTICLE 3. Advertisement for Bids

10740

When it appears from the estimates of cost that the estimated contract price of any project will not exceed fifteen thousand dollars ($15,000), the trustees may direct that public notice to bidders be given as follows:

(a) By publication for two consecutive insertions in a weekly trade paper of general circulation, published either in Los Angeles or San Francisco, devoted primarily to the dissemination of contract news among contracting firms; and

(b) Once a week for two consecutive weeks in a newspaper of general circulation in the county in which the project is located, or, if located in more than one county in such a newspaper in a county in which a major portion of the work is to be done.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10741

The notices shall state the time and place for the receiving and opening of sealed bids and describe in general terms the work to be done.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10742

If it appears that the estimated contract price will exceed fifteen thousand dollars ($15,000), public notice to bidders shall be given by publication once a week for at least two consecutive weeks, or once a week for more than two consecutive weeks if such longer period of advertising is deemed necessary by the trustees, next preceding the day set for the receiving of bids:

(a) In two trade papers of general circulation, one published in Los Angeles and one in San Francisco, devoted primarily to the dissemination of contract and building news among contracting and building material supply firms; or

(b) In one newspaper of general circulation published in the county in which the major portion of the project is located, and in one such trade paper published in the county group, as defined in Section 187 of the Streets and Highways Code, in which the work is to be done; or

(c) Electronically on the California State University s Internet Web site.

(Amended by Stats. 2014, Ch. 34, Sec. 38. Effective June 20, 2014.)



10743

The notices shall state the time and place for the receiving and opening of sealed bids and that the bids will be required for the entire project and for the performance of segregate designated parts of the entire project, when the trustees determine that segregation is advisable.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)






ARTICLE 4. Bids and Bidders

10760

The trustees may require, and on contracts the estimated cost of which exceeds the value of a minor capital outlay project for which, pursuant to the first paragraph of Section 10108, the services of the Department of General Services are not required and a state agency or department is authorized to carry out its own project, the trustees shall require, from prospective bidders, answers to questions contained in a standard form of questionnaire and financial statement including a complete statement of the prospective bidder s financial ability and experience in performing public works projects. When completed, the questionnaire and financial statement shall be verified under oath by the bidder in the manner in which pleadings in civil actions are verified.

(Amended by Stats. 2004, Ch. 417, Sec. 4. Effective January 1, 2005.)



10761

The trustees shall adopt and apply a uniform system of rating bidders, on the basis of the standard questionnaires and financial statements, in respect to the size of the contracts upon which each bidder is qualified to bid.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10762

In all projects for road, street, and bridge work where federal funds are involved and where a bidder is required to be and has been prequalified pursuant to Sections 10760 and 10761, no bid submitted or contract thereafter awarded shall be invalidated by the failure of the bidder or contractor to be properly licensed in accordance with the laws of this state, nor shall any such contractor be denied payment under any such contract because of such failure; provided, however, that the first payment for work or material under such contract shall not be made by the Controller unless and until the Registrar of Contractors certifies to him that the records of the Contractors State License Board indicate that such contractor was or became properly licensed between the time of bid opening and the making of the certification. Any bidder or contractor not so licensed shall be subject to all legal penalties imposed by such laws, including, but not limited to, any appropriate disciplinary action by the Contractors State License Board, and the trustees shall include a statement to that effect in the standard form of prequalification questionnaire and financial statement.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10763

The questionnaires and financial statements are not public records and are not open to public inspection.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10764

The trustees shall furnish to each bidder a standard proposal form, which, when filled out and executed, may be submitted as the bid. Bids not presented on forms so furnished shall be disregarded. The trustees shall not furnish proposal forms to any person who is required to submit and has not submitted a questionnaire and financial statement for prequalification at least five days prior to the date fixed for publicly opening sealed bids and been prequalified for at least one day prior to that date.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10765

(a) All bids shall be presented under sealed cover and accompanied by one of the following forms of bidder s security: cash, a cashier s check, certified check, or a bidder s bond executed by an admitted surety insurer, made payable to the trustees. The security shall be in an amount equal to at least 10 percent of the amount bid. A bid shall not be considered unless one of the forms of bidder s security is enclosed with it.

(b) A bid described in subdivision (a) may be submitted electronically in accordance with Section 1601, but only if the bidder submits the bidder s security required by subdivision (a) within 24 hours after the opening of bids.

(Amended by Stats. 2007, Ch. 427, Sec. 2. Effective January 1, 2008.)



10766

Whether or not bids are opened exactly at the time fixed in the public notice for opening bids, a bid shall not be received after that time.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10767

Any bid may be withdrawn at any time prior to the time fixed in the public notice for the opening of bids only by written request for the withdrawal of the bid filed with the trustees. The request shall be executed by the bidder or his or her duly authorized representative. The withdrawal of a bid does not prejudice the right of the bidder to file a new bid.

This section does not authorize the withdrawal of any bid after the time fixed in the public notice for the opening of bids.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)






ARTICLE 5. Award of Contracts

10780

On the day named in the public notice the trustees shall publicly open the sealed bids and award the contracts to the lowest responsible bidders.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10780.5

The trustees may require a bid for a public works contract to include prices for items that may be added to, or deducted from, the scope of work in the contract for which the bid is being submitted. Whenever additive or deductive items are included in a bid, the bid solicitation shall specify which one of the following methods will be used to determine the lowest bid. In the absence of such a specification, only the method provided by subdivision (a) will be used:

(a) The lowest bid shall be the lowest bid price on the base contract without consideration of the prices on the additive or deductive items.

(b) The lowest bid shall be the lowest total of the bid prices on the base contract and those additive or deductive items that were specifically identified in the bid solicitation as being used for the purpose of determining the lowest bid price.

(c) The lowest bid shall be the lowest total of the bid prices on the base contract and those additive or deductive items that, when taken in order from a specifically identified list of those items in the solicitation, and added to, or subtracted from, the base contract, are less than, or equal to, a funding amount publicly disclosed by the trustees before the first bid is opened.

(d) The lowest bid shall be determined in a manner that prevents any information that would identify any of the bidders or proposed subcontractors or suppliers from being revealed to the public entity before the ranking of all bidders from lowest to highest has been determined.

A responsible bidder who submitted the lowest bid as determined by this section shall be awarded the contract, if it is awarded. This section does not preclude the trustees from adding to or deducting from the contract any of the additive or deductive items after the lowest responsible bidder has been determined.

(e) Nothing in this section shall preclude the prequalification of subcontractors.

(Amended by Stats. 2002, Ch. 455, Sec. 2. Effective January 1, 2003.)



10781

If the successful bidder fails to execute the contract, the bidder s security shall be forfeited to the state. The cash or proceeds shall be deposited in the fund out of which the expenses of preparation and printing of the plans and specifications, estimates of cost, and publication of notice are paid.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10782

If the trustees deem it is for the best interest of the state, they may, on the refusal or failure of the successful bidder to execute the contract, award it to the second lowest responsible bidder.

If the second lowest responsible bidder fails or refuses to execute the contract, the trustees may likewise award it to the third lowest responsible bidder.

On the failure or refusal of the second or third lowest bidder, to whom a contract is so awarded, to execute it, the bidder s security shall be likewise forfeited to the state.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10783

The failure of the successful bidder to furnish any bond required by law, within the time fixed for execution of the contract, constitutes a failure to execute the contract.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10784

The bidder s security of the second and third lowest responsible bidders may be withheld until the contract has been finally executed. The cash, cashier s checks, and certified checks submitted by all other unsuccessful bidders shall be returned to them within 10 days after the contract is awarded, and their bidders bonds shall be of no further effect.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10785

If the trustees deem the acceptance of the lowest responsible bid or bids is not for the best interests of the state, they may reject all bids and proceed by day s labor or advertise for other bids in the manner required by this chapter.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)






ARTICLE 7. Contract Requirements

10820

Every contract awarded under this chapter shall be submitted to the Attorney General or the attorney appointed according to law and authorized to represent the trustees. Such a contract is not binding on the state until the appropriate attorney finds it to be in accordance with the requirements of this chapter, and endorses such finding thereon.

A certified copy of each contract shall be filed with the Controller, but the failure to so file does not invalidate it.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10821

Every contract shall provide for the filing of separate performance and payment bonds by the contractor executed by an admitted surety insurer, subject to the approval of the trustees.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10822

Each bond shall be in a sum equal to at least one-half of the contract price, except as otherwise provided in Section 9554 of the Civil Code.

(Amended by Stats. 2010, Ch. 697, Sec. 46. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



10823

The payment bond shall secure the payment of the claims of laborers, mechanics, or materialmen employed on the work under the contract and shall contain all other provisions required by law.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10824

The performance bond shall guarantee the faithful performance of the contract by the contractor.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10825

No payment shall be made upon the contract to the contractor or any assignee of the contractor until an order by the trustees that a sufficient surety be substituted on the bond, or that a new, additional, or supplemental bond be given, is satisfied.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10826

Every contract shall contain a provision in regard to the time when the whole or any specified portion of the work contemplated shall be completed, and shall provide that for each day completion is delayed beyond the specified time, the contractor shall forfeit and pay to the state a specified sum of money, to be deducted from any payments due or to become due to the contractor. The sum so specified is valid as liquidated damages unless manifestly unreasonable under the circumstances existing at the time the contract was made. A contract for a road project may also provide for the payment of extra compensation to the contractor, as a bonus for completion prior to the specified time, such provision, if used, to be included in the specifications and to clearly set forth the basis for such payment.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10827

Every contract shall provide that the trustees may make changes in the plans and specifications pursuant to this chapter.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)






ARTICLE 7.8. Conflict of Interest

10830

(a) No person, firm, or subsidiary thereof who has been awarded a consulting services contract may submit a bid or be awarded a contract on or after July 1, 2003, for the provision of services, the procurement of goods or supplies, or any other related action that is required, suggested, or otherwise deemed appropriate in the end product of the consulting services contract.

(b) This section does not apply to any person, firm, or subsidiary thereof who is awarded a subcontract of a consulting services contract that amounts to no more than 10 percent of the total monetary value of the consulting services contract.

(c) This section does not apply to consulting services contracts subject to Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code.

(Added by Stats. 2003, Ch. 699, Sec. 6. Effective January 1, 2004.)



10831

No officer or employee of the California State University shall engage in any employment, activity, or enterprise for which the officer or employee receives compensation or in which the officer or employee has a financial interest if that employment, activity, or enterprise is sponsored or funded, or sponsored and funded, by any California State University department through or by a California State University contract unless the employment, activity, or enterprise is within the course and scope of the officer s or employee s regular California State University employment. No officer or employee in the California State University shall contract on his or her own individual behalf as an independent contractor with any California State University department to provide services or goods. This section shall not apply to officers or employees of the California State University with teaching or research responsibilities.

(Added by Stats. 2003, Ch. 699, Sec. 6. Effective January 1, 2004.)



10832

(a) No retired, dismissed, separated, or formerly employed person of the California State University employed with the California State University or otherwise appointed to serve in the California State University may enter into a contract in which he or she engaged in any of the negotiations, transactions, planning, arrangements, or any part of the decisionmaking process relevant to the contract while employed in any capacity by any California State University department. The prohibition of this subdivision shall apply to a person only during the two-year period beginning on the date the person left California State University employment.

(b) For a period of 12 months following the date of his or her retirement, dismissal, or separation from the California State University, no person employed in the California State University or otherwise appointed to serve in the California State University may enter into a contract with any California State University department, if he or she was employed by that department in a policymaking position in the same general subject area as the proposed contract within the 12-month period prior to his or her retirement, dismissal, or separation. The prohibition of this subdivision shall not apply to a contract requiring the person s services as an expert witness in a civil case or to a contract for the continuation of an attorney s services on a matter he or she was involved with prior to leaving the California State University.

(c) This section does not prohibit the rehire or reappointment of California State University employees after retirement, consistent with California State University administrative policies, nor does it apply to inventors and authors of intellectual property licensed under technology transfer agreements.

(Added by Stats. 2003, Ch. 699, Sec. 6. Effective January 1, 2004.)



10833

(a) Except as otherwise provided in subdivision (b), each contractor who enters into a contract with a California State University campus for ten thousand dollars ($10,000) or more shall be assigned an identification number by the president of that California State University campus. Each contractor who has been assigned a number shall list it on each contract the contractor enters into with the California State University campus, regardless of the amount of the contract. In the case of a corporation or firm, the president s assigned number shall be used exclusively on each contract with that president s campus. The assigned number shall remain unchanged regardless of future name changes.

(b) If the identification numbers cannot be tracked centrally by the Trustees of the California State University, then the trustees, and not the presidents, shall assign the identification numbers.

(Added by Stats. 2003, Ch. 699, Sec. 6. Effective January 1, 2004.)






ARTICLE 8. Modifications; Performance; Payment

10840

The trustees may increase or decrease quantities of work to be done under a unit basis contract during the progress of the work.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10841

The trustees may cause the insertion of provisions in any contract for the performance of such extra work and the furnishing of materials therefor by the contractor as the trustees require for the proper completion or construction of the whole work contemplated, if the bidders have equal opportunity of knowing the proposed terms for the extra work.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10842

The trustees may grant such extensions of time for completion as they deem for the best interests of the state.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10843

If the trustees deem that a contractor has failed to supply an adequate working force, or material of proper quality, or has failed in any other respect to prosecute the work with the diligence and force specified by the contract, the trustees may:

(a) After written notice of at least five days to the contractor, specifying the defaults to be remedied, provide any such labor or materials and deduct the cost from any money due or to become due to the contractor under the contract; or

(b) If the trustees consider that the failure is sufficient ground for such action, they may give written notice of at least five days to the contractor and the contractor s sureties, that if the defaults are not remedied the contractor s control over the work will be terminated.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10844

If the defaults are not remedied within the time specified in the notice, the contractor s control shall terminate as of the expiration of that time.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10845

Upon such termination, the trustees may take possession of and use all or any part of the contractor s materials, tools, equipment, and appliances upon the premises to complete the contract. Thereupon, the trustees may permit the surety to complete or cause the contract work to be completed, or they may direct that all or any part of the work be completed by day s labor or by employment of other contractors on informal contracts, or both.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10846

Such informal contracts may be awarded only after a proposal form has been prepared, a copy is served upon the contractor whose control has been terminated, and upon his or her surety, and three days allowed thereafter so that he or she may cause others to bid. Any person who is prequalified therefor under Article 4 (commencing with Section 10760) of this chapter may bid on informal contracts.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10847

The provisions of this chapter, except as to prequalifications, are not applicable to the award of informal contracts.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10848

If the control of a contractor is terminated or he or she abandons the work, and the work is performed by day s labor or informal contract as provided in Section 10845, he or she is not entitled to receive any portion of the amount to be paid under the contract until it is fully completed. After completion, if the unpaid balance exceeds the sum of the amount expended by the state in finishing the work, plus all damages sustained or to be sustained by the state, the excess not otherwise required by law to be retained shall be paid to the contractor, but if such sum exceeds the unpaid balance, the contractor and his or her surety are liable to the state for the excess. If the surety completes the contract work, as provided in Section 10845, such surety shall be subrogated to money due under the contract and to money which shall become due in the course of completion by the surety, to the extent provided by law.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10849

On the completion of the contract, the original contractor is entitled to the return of all his or her unused materials, and his or her equipment, tools, and appliances, except that he or she shall have no claim on account of usual and ordinary depreciation, loss, and wear and tear.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10850

The notices required by this article may be served on the contractor or on his or her agent having charge of the work, personally, or by registered mail addressed to the contractor or his or her agent, or, if neither can be located or their addresses are unknown, by posting in a conspicuous place upon the premises of the project.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10851

Payments upon contracts shall be made as the trustees prescribe upon estimates made and approved by the trustees, but progress payments shall not be made in excess of 95 percent of the percentage of actual work completed plus a like percentage of the value of material delivered on the ground or stored subject to or under the control of the state, and unused. The trustees shall withhold not less than 5 percent of the contract price until final completion and acceptance of the project. The Controller shall draw warrants upon estimates so made and approved by the trustees and the Treasurer shall pay them.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10852

At the request and expense of the contractor, and with the approval of the trustees, any amount withheld pursuant to Section 10851 may be deposited with the Treasurer as the escrow agent, who shall pay such moneys to the contractor upon the placing of securities eligible for the investment of state funds under Section 16430 of the Government Code or bank certificates of deposit into such escrow account by the contractor.

Approval of the trustees, as used in this section, means that the trustees may, in their discretion, allow or deny the request of the contractor to avail itself of the provisions of this section and that the trustees may, in their discretion, allow the request of the contractor upon the satisfaction of conditions which may be specified by the trustees.

The contractor shall be beneficial owner of any securities in an escrow account pursuant to this section and shall receive any interest thereon.

Any escrow agreement entered into pursuant to this section shall contain as a minimum, the following provisions:

(a) The amount of securities to be deposited; such amount shall not be less than the amount which would otherwise be withheld pursuant to Section 10851;

(b) The terms and conditions of conversion to cash in case of the default of the contractor; and

(c) The termination of the escrow upon completion of the contract.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10853

(a) If the trustees fail to make a progress payment on a contract within 39 days after receipt of an undisputed and properly submitted payment request from a contractor on a construction contract, the trustees shall pay interest to the contractor equivalent to the legal rate set forth in subdivision (a) of Section 685.010 of the Code of Civil Procedure. If the payment is not made within 39 days of receipt of the contractor s request, and the Controller has processed the payment within 14 days of the receipt of the request, the trustees shall pay interest to the contractor equivalent to the legal rate as provided in subdivision (a) of Section 685.010 of the Code of Civil Procedure. If the payment is not made within 39 days of receipt of the contractor s request, and the trustees have processed the payment within 25 days after the receipt of the request, the Controller shall pay interest equivalent to the legal rate as provided in subdivision (a) of Section 685.010 of the Code of Civil Procedure.

(b) Upon receipt of a payment request, the trustees shall act in accordance with the following:

(1) Each payment request shall be reviewed by the trustees as soon as practicable after receipt for the purpose of determining that the payment request is a proper payment request.

(2) Any payment request determined not to be a proper request suitable for payment shall be returned to the contractor as soon as practicable, but not later than seven days after receipt. A request returned pursuant to this paragraph shall be accompanied by a document setting forth in writing the reasons why the payment request is not proper.

(3) Upon request from the trustees, the Controller may elect to expedite each payment request and may charge the trustees an appropriate amount, as determined by the Controller, for costs incurred in expediting the payment request.

(c) The number of days available to the trustees to make a payment without incurring interest shall be reduced by the number of days by which the trustees exceed the seven-day return requirement set forth in paragraph (2) of subdivision (b).

(d) A properly submitted payment request shall be defined as the date upon which the trustees receive a payment request, certified in accordance with the contract, at the address identified in the contract.

(e) For purposes of this section:

(1) A progress payment includes all payments due contractors, except that portion of the final payment withheld pursuant to Section 10851.

(2) A payment request shall be considered properly executed if funds are available for payment of the payment request and payment is not delayed due to an audit inquiry by the Controller.

(Added by Stats. 1992, Ch. 799, Sec. 1. Effective January 1, 1993.)






ARTICLE 9. Offenses

10870

Any officer or employee of the trustees who corruptly performs any official act to the injury of the state, is guilty of a felony.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10871

Any contractor or his or her agent or employee who corruptly permits the violation of any contract awarded under this chapter to the injury of the state is guilty of a felony.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10872

Any subcontractor or agent or employee of any contractor or subcontractor, who has knowledge of any work being done in violation of any contract under this chapter and does not immediately notify the trustees or the inspector or resident engineer upon the project of the violation, is guilty of a felony.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)



10873

Such felonies are punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(Amended by Stats. 2011, Ch. 15, Sec. 556. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



10874

Such persons are also liable to the state for double the amount the state may have lost, or be liable to lose by reason of the acts made crimes by this article.

(Added by Stats. 1984, Ch. 1128, Sec. 4.)









CHAPTER 3. Acquisition of Information Technology Goods and Services

12100

(a) The Legislature finds that the unique aspects of information technology projects, as defined in Chapter 4800 of the State Administrative Manual and not delegated under subdivision (e) of Section 12102.2, and their importance to state programs warrant a separate acquisition authority. The Legislature further finds that this separate authority should enable the timely acquisition of information technology goods and services to meet the state s needs in the most value-effective manner.

(b) (1) All contracts for the acquisition of information technology projects, reportable under Chapter 4800 of the State Administrative Manual and not delegated under subdivision (e) of Section 12102.2, shall be made by or under the supervision of the Department of Technology consistent with the requirements of this chapter.

(2) The Department of Technology shall have the authority necessary for the acquisition of information technology projects as prescribed in this chapter.

(c) The Department of Technology shall have the final authority in the determination of information technology procurement policy.

(d) The Department of Technology shall have the final authority in the determination of information technology procurement procedures applicable to acquisitions of information technology projects reportable under Chapter 4800 of the State Administrative Manual and not delegated under subdivision (e) of Section 12102.2 and telecommunications procurements made pursuant to Section 12120.

(e) The Department of Technology shall have the final authority in the determination of procurement policy in telecommunications procurements made pursuant to Section 12120.

(f) Unless otherwise expressly provided, all contracts for the acquisition of information technology goods or services, whether by lease or purchase, shall be made by or under the supervision of the Department of General Services.

(g) Unless otherwise expressly provided, the Department of General Services shall have the final authority in the determination of information technology procurement procedures.

(Amended by Stats. 2013, Ch. 28, Sec. 51. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



12100.5

The Regents of the University of California, the Trustees of the California State University, and the Board of Governors of the California Community Colleges shall not be subject to this chapter except that the trustees shall develop policies and procedures maintained in its state university administrative manual and the board shall adopt policies and procedures maintained in its administrative manual that further the legislative policies for contracting expressed in this chapter but without the involvement of the Director of Finance, the Director of General Services, the Department of Finance, the Department of General Services, the Director of Technology, or the Department of Technology.

(Amended by Stats. 2013, Ch. 28, Sec. 52. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



12100.6

The Trustees of the California State University are subject to Article 1.5 (commencing with Section 10115) of Chapter 1. The contents of any report that the trustees are required to submit to the Governor and the Legislature pursuant to that article shall be organized so that, whenever applicable, each campus is individually featured.

(Added by Stats. 1993, Ch. 1097, Sec. 6. Effective January 1, 1994.)



12100.7

As used in this chapter:

(a) Multiple award schedule (MAS) is an agreement established between the General Services Administration of the United States and certain suppliers to do business under specific prices, terms, and conditions for specified goods, information technology, and services.

(b) Multiple award means a contract of indefinite quantity for one or more similar goods, information technology, or services to more than one supplier.

(c) Procedures means the rules, methods, and practices to be followed in conducting information technology procurements.

(d) Policies means determining what information technology goods or services are to be purchased and by whom.

(e) For purposes of this chapter, value-effective acquisition may be defined to include, but not be limited to, the following:

(1) The operational cost that the state would incur if the bid or proposal is accepted.

(2) Quality of the product or service, or its technical competency.

(3) Reliability of delivery and implementation schedules.

(4) The maximum facilitation of data exchange and systems integration.

(5) Warranties, guarantees, and return policy.

(6) Supplier financial stability.

(7) Consistency of the proposed solution with the state s planning documents and announced strategic program direction.

(8) Quality and effectiveness of business solution and approach.

(9) Industry and program experience.

(10) Prior record of supplier performance.

(11) Supplier expertise with engagements of similar scope and complexity.

(12) Extent and quality of the proposed participation and acceptance by all user groups.

(13) Proven development methodologies and tools.

(14) Innovative use of current technologies and quality results.

(Amended by Stats. 2013, Ch. 28, Sec. 53. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



12101

It is the intent of the Legislature that policies and procedures developed by the Department of Technology and the Department of General Services in accordance with this chapter provide for the following:

(a) The expeditious and value-effective acquisition of information technology goods and services to satisfy state requirements.

(b) The acquisition of information technology goods and services within a competitive framework.

(c) The delegation of authority by the Department of General Services to each state agency that has demonstrated to the department s satisfaction the ability to conduct value-effective information technology goods and services acquisitions.

(d) The exclusion from state bid processes, at the state s option, of any supplier having failed to meet prior contractual requirements related to information technology goods and services.

(e) The review and resolution of protests submitted by any bidders with respect to any information technology goods and services acquisitions.

(Amended by Stats. 2013, Ch. 28, Sec. 54. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



12101.2

The Department of General Services shall prenegotiate the repetitively used terms and conditions in the state s model contract with each interested vendor who bids or proposes on electronic data processing or telecommunications procurements. The contract language shall be kept on file, as a matter of public record, and shall remain operational until either the state or the vendor provides 30 days notice to the other party that new negotiations are deemed appropriate.

If, for a particular procurement, the state seeks to make any further changes to either the negotiated or the standard contract language, or both, it shall identify those changes to each bidder or proposer prior to the due date for the bid or proposal. If for a particular procurement, a bidder or proposer seeks to propose a negotiated change or standard contract language change, it shall make this identification within the timeframe identified in the solicitation document.

(Amended by Stats. 2013, Ch. 28, Sec. 55. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



12101.5

(a) It is the intent of the Legislature that agencies of the state use an acquisition method that is compatible with their short- and long-term fiscal needs in contracts relating to commodities and information technology goods and services. State agencies should be able to specify their anticipated life cycle requirements that would become one of the criteria for contractor selection. These agencies should be given the choice of suppliers to meet statewide standardization needs, unique service requirements, application requirements, and long-term satisfaction criteria. There is a need for the state to enter into long-term contracts with annual cancellation and fund-out clauses, as required, to protect the state s interests as well as provide the option for multiyear renewals to encourage suppliers to develop higher levels of service and support throughout the contracts.

(b) The state may utilize multiple awards, including federal General Service Administration Multiple Awards Schedules and master agreements or contracts for goods, information technology, services, or consulting services. For purposes of this subdivision, a multiple award is an award of an indefinite quantity contract for one or more similar goods, information technology, or services to more than one supplier. Except for possible multiple awards as permitted by this subdivision, and except as described in subdivision (d), all the requirements of this chapter pertaining to other types of information technology acquisitions shall be followed. The Department of General Services shall administer this section and ensure that multiple award schedules are in compliance with all other applicable statutes.

(c) Notwithstanding any other provision of law, state agencies, in exercising their contracting authority delegated by the Department of General Services, may contract with suppliers who have multiple award schedules with the General Services Administration of the United States on the same terms, conditions, and prices if the supplier is willing to do so. The Department of General Services may also develop multiple award schedules or agreements for use by state agencies in the same manner. The Department of General Services shall determine the delegation contracting authority for agencies wishing to use multiple award schedules.

(d) For contracts related to information technology integration or development projects that generate revenues or achieve savings over a quantifiable baseline of existing costs, state agencies shall consider and may incorporate performance-based or share-in-savings contract terms to manage risks and create incentives for successful contract performance. Performance-based or share-in-savings contracts may have the following characteristics, among others:

(1) Contract terms that specify business outcomes to be achieved, not the solution to be provided.

(2) Contract terms that structure the contract to maintain maximum vendor commitment to project success and minimize risk to the state by sharing risk with the private sector.

(3) Utilization of best value evaluation methods, which means to select the solution that will achieve the best result based on business performance measures, not necessarily the lowest price.

(4) Contract terms that base payments to the vendor primarily on achieving predefined performance measures.

(Amended by Stats. 2013, Ch. 28, Sec. 56. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



12101.7

(a) Notwithstanding the sealed bidding provisions of this chapter, reverse auctions may be utilized for the acquisition of information technology, in accordance with the procedures set forth in Section 10290.3.

(b) For purposes of this section, reverse auction means a competitive online solicitation process for fungible information technology in which vendors compete against each other online in real time in an open and interactive environment.

(Added by Stats. 2003, Ch. 266, Sec. 2. Effective January 1, 2004.)



12102

(a) The Department of General Services shall maintain, in the State Administrative Manual, all policies and procedures governing the acquisition and disposal of information technology goods and services, including, but not limited to, the policies and procedures that the Department of Technology is authorized to establish for the acquisition of information technology projects. The Department of Technology shall provide a link to information technology policies and procedures in the State Administrative Manual on the homepage of the Internet Web site.

(b) Except as specified in Section 12102.1, acquisition of information technology goods and services shall be conducted through competitive means, except when the Director of General Services determines that (1) the goods and services proposed for acquisition are the only goods and services which can meet the state s need, or (2) the goods and services are needed in cases of emergency where immediate acquisition is necessary for the protection of the public health, welfare, or safety. The acquisition mode to be used and the procedure to be followed shall be approved by the Director of General Services. The Department of General Services shall maintain, in the State Administrative Manual, appropriate criteria and procedures to ensure compliance with the intent of this chapter. These criteria and procedures shall include acquisition and contracting guidelines to be followed by state agencies with respect to the acquisition of information technology goods and services. These guidelines may be in the form of standard formats or model formats.

(Amended by Stats. 2013, Ch. 28, Sec. 57. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



12102.1

(a) The Department of Technology shall establish in the State Administrative Manual all of the following:

(1) Policies governing the acquisition of information technology projects.

(2) Procedures governing the acquisition of information technology projects reportable under Chapter 4800 of the State Administrative Manual and not delegated under subdivision (e) of Section 12102.2.

(3) Policies and procedures governing the acquisition of telecommunications goods and services, as authorized under Section 12120.

(b) Acquisition of information technology goods and services that are subject to subdivision (a) shall be conducted through competitive means, except when the Director of Technology determines that (1) the goods and services proposed for acquisition are the only goods and services that can meet the state s need, or (2) the goods and services are needed for an emergency and immediate acquisition and are necessary for the protection of the public health, welfare, or safety. The acquisition mode to be used and the procedure to be followed shall be approved by the Director of Technology. The Department of Technology shall establish, in the State Administrative Manual, appropriate criteria and procedures to ensure compliance with the intent of this chapter. These criteria and procedures shall include acquisition and contracting guidelines to be followed by state agencies with respect to the acquisition of information technology projects that are reportable under State Administrative Manual Section 4800 et seq. These guidelines may be in the form of standard formats or model formats.

(Added by Stats. 2013, Ch. 28, Sec. 58. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



12102.2

(a) Contract awards for all large-scale systems integration projects shall be based on the proposal that provides the most value-effective solution to the state s requirements, as determined by the evaluation criteria contained in the solicitation document. Evaluation criteria for the acquisition of information technology goods and services, including systems integration, shall provide for the selection of a contractor on an objective basis not limited to cost alone.

(1) The Department of Technology shall invite active participation, review, advice, comment, and assistance from the private sector and state agencies in developing procedures to streamline and to make the acquisition process more efficient, including, but not limited to, consideration of comprehensive statements in the request for proposals of the business needs and governmental functions, access to studies, planning documents, feasibility study reports and draft requests for proposals applicable to solicitations, minimizing the time and cost of the proposal submittal and selection process, and development of a procedure for submission and evaluation of a single proposal rather than multiple proposals.

(2) Solicitations for acquisitions based on evaluation criteria other than cost alone shall provide that sealed cost proposals shall be submitted and that they shall be opened at a time and place designated in the solicitation for bids and proposals. Evaluation of all criteria, other than cost, shall be completed prior to the time designated for public opening of cost proposals, and the results of the completed evaluation shall be published immediately before the opening of cost proposals. The state s contact person for administration of the solicitation shall be identified in the solicitation for bids and proposals, and that person shall execute a certificate under penalty of perjury, which shall be made a permanent part of the official contract file, that all cost proposals received by the state have been maintained sealed and under lock and key until the time cost proposals are opened.

(b) The acquisition of hardware acquired independently of a system integration project may be made on the basis of lowest cost meeting all other specifications.

(c) The 5 percent small business preference provided for in Chapter 6.5 (commencing with Section 14835) of Part 5.5 of Division 3 of Title 2 of the Government Code and the regulations implementing that chapter shall be accorded to all qualifying small businesses.

(d) For all transactions formally advertised, evaluation of bidders proposals for the purpose of determining contract award for information technology goods shall provide for consideration of a bidder s best financing alternatives, including lease or purchase alternatives, if any bidder so requests, not less than 30 days prior to the date of final bid submission, unless the acquiring agency can prove to the satisfaction of the Department of General Services that a particular financing alternative should not be so considered.

(e) Acquisition authority may be delegated by the Director of General Services to any state agency that has been determined by the Department of General Services to be capable of effective use of that authority. This authority may be limited by the Department of General Services. Acquisitions conducted under delegated authority shall be reviewed by the Department of General Services on a selective basis.

(f) To the extent practical, the solicitation documents shall provide for a contract to be written to enable acquisition of additional items to avoid essentially redundant acquisition processes when it can be determined that it is economical to do so.

(g) Protest procedures shall be developed to provide bidders an opportunity to protest any formal, competitive acquisition conducted in accordance with this chapter. The procedures shall provide that protests must be filed no later than five working days after the issuance of an intent to award. Authority to protest may be limited to participating bidders. The Director of Technology, or a person designated by the director, may consider and decide on initial protests of bids for information technology projects conducted by the Department of Technology and telecommunications procurement made pursuant to Section 12120. The Director of the Department of General Services, or a person designated by the director, may consider and decide on initial protests of all other information technology acquisitions. A decision regarding an initial protest shall be final. If prior to the last day to protest, any bidder who has submitted an offer files a protest with the department against the awarding of the contract on the ground that his or her bid or proposal should have been selected in accordance with the selection criteria in the solicitation document, the contract shall not be awarded until either the protest has been withdrawn or the California Victim Compensation and Government Claims Board has made a final decision as to the action to be taken relating to the protest. Within 10 calendar days after filing a protest, the protesting bidder shall file with the Victim Compensation and Government Claims Board a full and complete written statement specifying in detail the grounds of the protest and the facts in support thereof.

(h) Consistent with the procedures established and administered by the Department of General Services, information technology goods that have been determined to be surplus to state needs shall be disposed of in a manner that will best serve the interests of the state. Procedures governing the disposal of surplus goods may include auction or transfer to local governmental entities.

(i) A supplier may be excluded from bid processes if the supplier s performance with respect to a previously awarded contract has been unsatisfactory, as determined by the state in accordance with established procedures that shall be maintained in the State Administrative Manual. This exclusion may not exceed 36 months for any one determination of unsatisfactory performance. Any supplier excluded in accordance with this section shall be reinstated as a qualified supplier at any time during this 36-month period, upon demonstrating to the Department of General Services satisfaction that the problems that resulted in the supplier s exclusion have been corrected.

(Added by Stats. 2013, Ch. 28, Sec. 59. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



12103

In addition to the mandatory requirements enumerated in Sections 12102, 12102.1, and 12102.2, the acquisition policies and procedures developed by the Department of Technology and the Department of General Services in accordance with this chapter may provide for the following:

(a) Price negotiation with respect to contracts entered into in accordance with this chapter.

(b) System or equipment component performance, or availability standards, including an assessment of the added cost to the state to receive contractual guarantee of a level of performance.

(c) Requirement of a bond or assessment of a cost penalty with respect to a contract or consideration of a contract offered by a supplier whose performance has been determined unsatisfactory in accordance with established procedures maintained in the State Administrative Manual as required by Section 12102.

(Amended by Stats. 2013, Ch. 28, Sec. 60. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



12103.5

For those information technology purchases for which the Department of General Services or the Department of Technology determines that a request for proposal (RFP) is appropriate, the controlling department, as specified under Section 12100, shall identify and document the following, with respect to information technology procurements, prior to releasing the RFP:

(a) Identify the legislative mandate, state business, or operational reason for the information technology procurement.

(b) Identify the existing business processes currently used to accomplish the legislative mandate, state business, or operational reason.

(c) Identify the most important priorities for the information technology project to accomplish.

(d) Identify what current technology is being used and how it is being used.

(e) If the data used in a proposed information technology system comes from multiple sources, identify the existing business processes or technical systems that produce and maintain the source data to ensure interoperability.

(f) Identify how the new information technology project leverages existing technology investments while accomplishing its business objectives.

(Amended by Stats. 2013, Ch. 28, Sec. 61. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



12104

(a) (1) The State Contracting Manual shall set forth all procedures and methods that shall be used by the state when seeking to obtain bids for the acquisition of information technology.

(2) Revisions to the manual must be publicly announced, including, but not limited to, postings on the Internet Web site homepage of the Department of General Services. The Department of Technology shall provide a link to the State Contracting Manual on its Internet Web site homepage.

(b) The Department of General Services and the Department of Technology in accordance with this chapter shall develop, implement, and maintain standardized methods for the development of all information technology requests for proposals.

(c) All information technology requests for proposals shall be reviewed by the Department of Technology prior to release to the public.

(Amended by Stats. 2013, Ch. 28, Sec. 62. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



12104.5

(a) All rules and requirements governing an information technology acquisition, for which the Department of General Services or the Department of Technology determines that a request for proposal (RFP) is appropriate, shall be communicated in writing to all vendors that have expressed an intent to bid and shall be posted in a public location. Any changes to the rules and requirements governing that RFP shall be communicated in writing to all vendors that have expressed an intent to bid and shall be posted in a public location. Requirements other than those provided by law or outside of the published RFP and posted addendums shall not be used to score bids.

(b) (1) All requests for proposals shall contain the following statement:

It is unlawful for any person engaged in business within this state to sell or use any article or product as a loss leader as defined in Section 17030 of the Business and Professions Code.

(2) The Department of General Services shall post in the State Contracting Manual instructions for including the statement required by paragraph (1) in all affected contracts.

(3) The statement required by paragraph (1) shall be deemed to be part of a request for proposal even if the statement is inadvertently omitted from the request for proposal.

(c) The requirements of this section shall be in addition to any other requirement provided by law.

(Amended by Stats. 2013, Ch. 28, Sec. 63. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



12105

The Department of General Services and the Department of Technology shall coordinate in the development of policies and procedures that implement the intent of this chapter.

(Amended by Stats. 2013, Ch. 28, Sec. 64. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



12106

The Department of General Services and the Department of Technology may, in addition to fulfilling the mandatory requirements enumerated in Sections 12102, 12102.1, and 12102.2, adopt such rules and regulations as are necessary for the purposes of this chapter.

(Amended by Stats. 2013, Ch. 28, Sec. 65. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



12108

Until the time that the Department of General Services and the Department of Technology have published in the State Administrative Manual the procedures required in accordance with Section 12102, acquisitions of information technology goods and services shall be accomplished in accordance with either existing State Administrative Manual procedures for the acquisition of information technology goods and services, or Article 2 (commencing with Section 14790) of Chapter 6 of Part 5.5 of Division 3 of Title 2 of the Government Code, as determined by the Department of General Services.

(Amended by Stats. 2013, Ch. 28, Sec. 66. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



12109

The Director of General Services and the Director of Technology may make the services of their respective departments under this chapter available, upon the terms and conditions that may be deemed satisfactory, to any tax-supported public agency in the state, including a school district, for assisting the agency in the acquisition of information technology goods or services.

(Amended by Stats. 2013, Ch. 28, Sec. 67. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



12112

(a) Any contract for information technology goods or services, to be manufactured or performed by the contractor especially for the state and not suitable for sale to others in the ordinary course of the contractor s business may provide, on the terms and conditions that the controlling department, as specified in Section 12100, deems necessary to protect the state s interests, for progress payments for work performed and costs incurred at the contractor s shop or plant, provided that not less than 10 percent of the contract price is required to be withheld until final delivery and acceptance of the goods or services. Notwithstanding this subdivision, if the department determines that lesser withholding levels are appropriate based upon an evaluation of risk determined under subdivision (b) and the contract price is ten million dollars ($10,000,000) or more, the department shall withhold no less than 5 percent of the contract price until final delivery and acceptance of the goods or services. If the department determines that lesser withholding levels are appropriate based on an evaluation of risk determined under subdivision (b) and the contract price is less than ten million dollars ($10,000,000), the department shall withhold no less than 3 percent of the contract price until final delivery and acceptance of the goods or services.

(b) The Department of General Services, in consultation with the Department of Finance, shall develop and maintain criteria for the evaluation of risk to the state that results from the acquisition of information technology. This risk analysis shall determine the need for financial protection that is in the best interest of the state, including, but not limited to, any of the following:

(1) An acceptable performance bond as described in Chapter 2 (commencing with Section 995.010) of Title 14 of Part 2 of the Code of Civil Procedure.

(2) Any surety as defined in Section 2787 of the Civil Code.

(3) A letter of credit as described in Division 5 (commencing with Section 5101) of the Commercial Code.

(4) Protection in the form of contract terms.

(5) Any other form of security or guaranty of performance in an amount sufficient to protect the state in the case of default by the contractor providing information technology, or any other breach or malfunction of the goods or services, or both.

(c) For purposes of this section, information technology means information technology goods or services, or both, as appropriate.

(Amended by Stats. 2013, Ch. 28, Sec. 68. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



12113

(a) Notwithstanding any other provision of law, state and local agencies may enter into agreements to pay for telecommunications services to be utilized beyond the current fiscal year. Telecommunications services for purposes of this section shall include, but not be limited to, central office-based leased communications systems equipped with primary station lines, capable of receiving in-dialed voice and data communications and capable of out-dialing voice and data communications and any customer premised equipment, software and installation costs necessary for utilization by the state or local agency.

(b) State and local agencies may enter into financing agreements for the acquisition of telecommunications services whenever the state or local agency may derive monetary benefit and greater services as a result of its ability to acquire capital at lower interest cost than the supplier of those services can provide directly to the agency or whenever the state or local agency may obtain a reduced cost of service based on length of agreement if offered by the supplier of telecommunications service.

(c) Acquisition requirements for financing of telecommunications goods and services shall be considered to have been met whenever the financing is within the scope of public sector requests for proposals or whenever the financing is offered by a sole source provider or that provider s assignee.

(d) The provisions of this section shall not be construed to alter or circumvent any existing acquisition procedure or requirement, nor to alter or circumvent the acquisition authority of any state or local agency.

(Amended by Stats. 2000, Ch. 776, Sec. 49. Effective September 27, 2000.)






CHAPTER 3.5. Acquisition of Telecommunications Goods and Services

12120

The Legislature finds and declares that, with the advent of deregulation in the telecommunications industry, substantial cost savings can be realized by the state through the specialized evaluation and acquisition of alternative telecommunications systems. Any contract for the acquisition of telecommunications services and any contract for the acquisition of telecommunications goods, whether by lease or purchase, shall be made by, or under the supervision of, the Department of Technology. Any acquisition shall be accomplished in accordance with Chapter 3 (commencing with Section 12100), relating to the acquisition of information technology goods and services, except to the extent any directive or provision is uniquely applicable to information technology acquisitions. The Department of Technology shall have responsibility for the establishment of policy and procedures for telecommunications. The Trustees of the California State University and the Board of Governors of the California Community Colleges shall assume the functions of the agency with regard to acquisition of telecommunications goods and services by the California State University and the California Community Colleges, respectively. The trustees and the board shall each grant to the agency an opportunity to bid whenever the university or the college system solicits bids for telecommunications goods and services.

(Amended by Stats. 2013, Ch. 28, Sec. 69. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)






CHAPTER 3.6. The Alternative Protest Pilot Project

12125

There is hereby established the Alternative Protest Process to be administered by the Department of General Services and the Department of Technology in accordance with Chapter 3 (commencing with Section 12100) of Part 2 of Division 2 and this chapter.

(Amended by Stats. 2013, Ch. 28, Sec. 71. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



12126

(a) Notwithstanding any other law, any department or agency may use the solicitation and alternative protest procedures outlined in this chapter for solicitations authorized under Chapter 2 (commencing with Section 10290) or Chapter 3 (commencing with Section 12100). The Department of General Services shall develop procedures and guidelines for the implementation of this alternative protest process.

(b) To be eligible for this alternative protest process, the contracting department shall agree to participate in the Alternative Protest Process and the Department of General Services or the Department of Technology, as appropriate, shall indicate that the proposed solicitation shall be conducted as part of the Alternative Protest Process prior to release of the solicitation. Submission of a bid constitutes consent for participation in the Alternative Protest Process. Any protests filed in relation to the proposed contract award shall be conducted under the procedures set forth by the Department of General Services for the Alternative Protest Process.

(c) Notwithstanding any other law to the contrary, any bid protest conducted under this chapter shall include one or more of the following alternative procedures:

(1) The Alternative Protest Process shall not prevent the commencement of work in accordance with the terms of any other contract awarded pursuant to this chapter. A contract may be entered into pending a final decision on the protest.

(2) The Department of General Services, in bid protests for procurements it conducts or supervises, shall review the protest within seven days of the filing date to determine if the protest is frivolous. If determined to be frivolous, the protest shall not proceed under this chapter until the bidder posts a protest bond in an amount not less than 10 percent of the estimated contract value, as determined by the Department of General Services in the solicitation.

(3) The Department of Technology, in bid protests for procurements it conducts or supervises pursuant to paragraph (1) of subdivision (b) of Section 12100 and telecommunications procurements made pursuant to Section 12120, shall review the protest within seven days of the filing date to determine if the protest is frivolous. If determined to be frivolous, the protest shall not proceed under this chapter until the bidder posts a protest bond in an amount not less than 10 percent of the estimated contract value, as determined by the Department of Technology in the solicitation.

(4) The Director of General Services or the Director of Technology, as appropriate under paragraphs (2) and (3), shall issue a decision within a period not to exceed 45 days from the date the protest is filed.

(5) Arbitration, as defined and established by the Department of General Services, shall be the resolution tool.

(d) Authority to protest under this chapter shall be limited to participating bidders.

(1) Grounds for major information technology acquisition protests shall be limited to violations of the solicitation procedures and that the protestant should have been selected.

(2) Any other acquisition protest filed pursuant to this chapter shall be based on the ground that the bid or proposal should have been selected in accordance with selection criteria in the solicitation document.

(Amended by Stats. 2013, Ch. 28, Sec. 72. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



12127

Major information technology acquisitions subject to this chapter shall meet the following criteria:

(a) The agency or department has stated its business needs and not detailed specification in the solicitation.

(b) The agency or department has stated the criteria and the weight to be given to each criterion by which it will evaluate all proposals.

(c) The contract shall be awarded based on value effective acquisition, as that term is defined in Section 12100.7, competitive negotiation, an alternative procurement, or performance-based solicitations.

(Added by Stats. 1997, Ch. 762, Sec. 1. Effective January 1, 1998.)



12127.5

All other procurements subject to this chapter shall meet one or more of the following criteria:

(a) The agency or department has stated its business needs and not detailed specification in the solicitation.

(b) The agency or department has stated the criteria and the weight to be given to each criterion by which it will evaluate all proposals.

(c) The contract shall be awarded based on value effective acquisition, as that term is defined in Section 12100.7, competitive negotiation, an alternative procurement, performance-based solicitations, or other methodologies as established by the Department of General Services.

(Added by Stats. 1997, Ch. 762, Sec. 1. Effective January 1, 1998.)



12128

The Department of General Services and the Department of Technology in accordance with Chapter 3 (commencing with Section 12100) of Part 2 of Division 2 and this chapter shall apply this chapter to the following categories:

(a) Information technology and ancillary services.

(b) Material, supplies, equipment, and ancillary services.

(Amended by Stats. 2013, Ch. 28, Sec. 73. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



12129

The Department of General Services shall electronically submit a report and recommendations to the Legislature regarding the Alternative Protest Process on or before January 1, 2007, and on or before January 1, 2010. The report shall include the following:

(a) The percentage of bids with values under five hundred thousand dollars ($500,000), under one million dollars ($1,000,000), and over one million dollars ($1,000,000) or more that were not subject to the Alternative Protest Process that were protested.

(b) The percentage of bids with values under five hundred thousand dollars ($500,000), under one million dollars ($1,000,000), and over one million dollars ($1,000,000) that were subject to the Alternative Protest Process that were protested.

(c) The number of protests determined to be frivolous by the Department of General Services, subject to this chapter, with corresponding data for solicitations issued pursuant to existing procedures.

(d) The percentage of contracts awarded under the Alternative Protest Process that were subsequently challenged in a court of law with corresponding data for solicitations issued pursuant to existing procedures.

(e) The length of time to resolve protests pursuant to this chapter and the corresponding data for solicitations issued pursuant to existing procedures.

(Amended by Stats. 2005, Ch. 272, Sec. 5. Effective January 1, 2006.)






CHAPTER 3.7. Prohibition of the Offshoring of State Public Benefits Contracts

12140

(a) Notwithstanding any other law, any state agency authorized to enter into contracts relating to public benefit programs shall only contract for services provided by a call center that directly serves applicants for, recipients of, or enrollees in, those public benefit programs with a contractor that certifies in its bid for the contract that the services provided under the contract and any subcontract performed under that contract, to applicants for, recipients of, or enrollees in, those public benefit programs, will be performed solely with workers employed in California. Any contractor that knowingly provides false information in the certification required by this subdivision shall be subject to a civil penalty in an amount of up to ten thousand dollars ($10,000), in addition to any other remedies available to the state agency. An action for a civil penalty under this subdivision may be brought by any public prosecutor in the name of the people of the State of California.

(b) For purposes of this section:

(1) Call center means a building, facility, or operation where customer or client services or assistance is provided by telephone, fax, email, text, or Web-based interaction.

(2) Public benefit programs means California Work Opportunity and Responsibility to Kids (CalWORKs), CalFresh, Medi-Cal, Healthy Families, and the California Healthcare Eligibility, Enrollment, and Retention System.

(c) (1) The contract shall provide that in the event a contractor or subcontractor performs the contract or the subcontract for call center services with workers not employed in California during the life of the contract, the state has the right to terminate the contract for noncompliance and the contractor or subcontractor shall pay a penalty to the state agency in an amount equal to the amount paid by the state agency for the percentage of work that was performed with workers not employed in California.

(2) The penalty authorized in paragraph (1) shall be in addition to any other applicable penalty, including, but not limited to, the penalty provided in subdivision (a).

(d) (1) Notwithstanding subdivision (a), a state agency may conduct a solicitation without applying this section if the California Health and Human Services Agency or the board of the California Health Benefit Exchange makes any of the following determinations:

(A) A prior solicitation was conducted and the bids received were priced unreasonably high as a result of including these provisions.

(B) A prior solicitation was conducted and fewer than two bids were received as a result of including these provisions.

(C) The services are needed in cases of emergency where immediate acquisition is necessary for the protection of the public health, welfare or safety.

(2) If the agency or board makes a determination described in paragraph (1), that entity shall submit a report to the Assembly Committee on Jobs, Economic Development and the Economy and to the Senate Committee on Labor and Industrial Relations on or before the last day of the quarter following the quarter in which the determination was made. The report shall include the reason for making the determination.

(e) This section shall not apply to the following:

(1) A contract or subcontract, if implementation would violate the specific terms of the Agreement on Government Procurement of the World Trade Organization or any other bilateral or regional free trade agreement to which the State of California has consented.

(2) A contract or subcontract, including extensions of that contract or subcontract, that results from a request for proposal or bid that occurred prior to the effective date of the act that adds this chapter.

(3) A contract for a public benefit program between a state agency and a health care service plan or a specialized health care service plan regulated by the Department of Managed Health Care, and any subcontract performed under that contract, or a disability insurer or specialized health insurer regulated by the Department of Insurance, and any subcontract performed under that contract.

(f) This section shall be construed so as to not conflict with, and be applied consistent with, federal law.

(Added by Stats. 2012, Ch. 824, Sec. 2. Effective January 1, 2013.)






CHAPTER 4. State Agency Buy Recycled Campaign

ARTICLE 1. General Provisions

12153

The Legislature finds and declares all of the following:

(a) It is the policy of the state to conserve and protect resources for future citizens as well as the current population of the state.

(b) It is in the best interest of the people of the state that the state alter its perception of solid waste to instead look upon this waste as resources that can be recovered and reused.

(c) It is in the best interest of reducing the increasing burden on communities disposing of the state s solid waste for the state to take a role in developing an integrated state solid waste management policy, which includes source reduction, recycling, composting, market development, incineration, and landfills. Since recycling is a necessary component of this policy, the state shall encourage the use of recycled products to ensure that the state s industries have sufficient and adequate markets for products regeneratively utilizing the state s solid waste as recycled resources.

(d) It is the policy of the state to encourage the expansion of businesses located in California and, to whatever extent possible, to look favorably on California businesses in the recycling industry, which include, but are not limited to, those California businesses that manufacture, distribute, or act as brokers for, recycled products.

(e) Market development is the key to moving beyond the uneven collection of recyclable materials to stable resource recovery and reuse. Because of existing local collection programs, significant quantities of recycled resources such as the following are today available for purchase: fine grades of paper, high-quality paper products, plastics, retreaded automobile tires, rerefined lubricating oil, reused automotive parts, reclaimed solvents, recycled asphalt, recycled concrete, carpet or geotextiles composed of recycled plastics, compost and co-compost products, and steel products.

(f) In making these findings, the Legislature declares that the policy and intent of this chapter is to set an example for the state and nation to encourage the purchase of products utilizing recycled resources.

(g) It is the intent of the Legislature, whenever economically feasible and as markets allow, to continually expand the policies of the state to utilize recycled resources in the daily operations of the state. This includes, but is not limited to, the procurement and purchase of recycled materials, the use of recycled resources in the performance of a service or project for the state, and the purchase of equipment used for the collection and sale of waste materials generated by the state.

(h) It is the intent of the Legislature that the Department of General Services work with all state departments, agencies, the Legislature, the California Integrated Waste Management Board, and the Department of Conservation to draft, establish, and implement policies that ensure the procurement and use of recycled resources.

(i) It is also the intent of the Legislature to encourage local public agencies and private companies to adopt policies to maximize the use of recycled resources.

(Amended by Stats. 1995, Ch. 427, Sec. 1. Effective January 1, 1996.)



12156

(a) Except as provided in subdivision (b), no state agency shall purchase any printer or duplication cartridge for which the manufacturer, wholesaler, distributor, retailer, or remanufacturer places restrictions on the recycling or remanufacturing of that cartridge by any other person. For purposes of this section, these restrictions include, but are not limited to, all of the following:

(1) Reducing the price of the cartridge in exchange for any agreement not to remanufacture the cartridge.

(2) A licensing agreement on the cartridge that forbids remanufacturing.

(3) Any contract that forbids the remanufacturing or recycling of the cartridge.

(b) Notwithstanding subdivision (a), a manufacturer, wholesaler, distributor, retailer, or remanufacturer who establishes a recycling or remanufacturing program that is available to its customers may enter into signed agreements with those customers consenting to the return of the used cartridge to the manufacturer, wholesaler, distributor, retailer, or remanufacturer, only for either of the following purposes:

(1) Recycling and remanufacturing, for purposes of making the remanufactured cartridge available for purchase.

(2) Recycling.

(c) Each state agency shall print a statement on the cover of its printer or duplicator cartridge bid packages, or in some other noticeable place in the bid packet, notifying all bidders that it is unlawful to prohibit a printer or duplication cartridge that is sold to the state from being recycled or remanufactured, except as specified in subdivision (b).

(d) This section does not authorize any violation of the Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code) or the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code).

(e) As used in this section, the following terms mean:

(1) Printer or duplication cartridge means a cartridge, including, but not limited to, a toner or ink cartridge, used in printer or duplication equipment for business or personal use.

(2) Recycled means a printer or duplication cartridge that would otherwise become solid waste, but which has undergone a process of collecting, sorting, cleansing, treating, or reconstituting, and which has been returned for the manufacture of new products or the remanufacture of used cartridges.

(3) Remanufactured means a printer or duplication cartridge that has served its intended end use, but, rather than being discarded or disposed of, has instead been restored, renovated, repaired, or recharged, without substantial alteration of its form.

(Added by Stats. 1999, Ch. 910, Sec. 1. Effective January 1, 2000.)






ARTICLE 2. Recycled Paper Products

12164.5

(a) It is the intent of the Legislature that for the current state waste paper collection program, the California Integrated Waste Management Board shall provide participating locations with public information awareness and training to state and legislative employees. Additionally, the California Integrated Waste Management Board shall provide training for personnel, including but not limited to, state and buildings and grounds personnel, responsible for the collection of waste materials. This training shall include, but is not limited to, educating and training the personnel concerning the separation and collection of recyclable materials.

(b) It is also the intent of the Legislature that the California Integrated Waste Management Board continue the current state waste paper collection program and use this program as a model to develop a plan for other waste materials generated by state and legislative employees.

(c) It is also the intent of the Legislature that the department, in consultation with the California Integrated Waste Management Board, shall submit a new recycling plan, which includes but is not limited to, the collection and sale of waste materials generated by state and legislative employees. This plan shall be submitted to the appropriate legislative policy committees on or before August 31, 1990. The plan may be phased in utilizing those office facilities and collecting those waste materials most conducive to operation of a source separation program, but shall be fully implemented by June 1, 1991.

(Amended by Stats. 1991, Ch. 1012, Sec. 1.)



12165

(a) After implementing a recycling plan pursuant to subdivision (c) of Section 12164.5, the California Integrated Waste Management Board shall establish, implement, and maintain a recycling plan for the Legislature, which may include all legislative offices and individual members district offices; all state offices whether in state-owned buildings or leased facilities in Sacramento, Los Angeles, and San Francisco Counties; and in any other areas that the board determines to be feasible. The plan shall include the provisions for the recycling of office paper, corrugated cardboard, newsprint, beverage containers (as defined in Section 14503 of the Public Resources Code), waste oil, and any other material at the discretion of the board.

(b) The collection program for each product and each location shall be reevaluated by the board on or before January 1, 1994. Subsequently, the board, upon the determination that inclusion of any particular material type would result in a net revenue loss to the state, shall have the discretion to exclude that material from the program, and shall report its conclusions and recommendations to the Legislature. In determining the net revenue loss for the collection of a specified waste material, the board shall include the avoided cost to dispose of the waste material. The plan shall provide either for the collection and sale of materials to private brokers, recycling plants, or nonprofit organizations, or the operation of these entities by the state, or a combination thereof. The plan shall be implemented at the earliest possible date.

(c) The board shall provide participating locations with public awareness information and training to state and legislative employees, including, but not limited to, the proper separation and disposal of recyclable resources. Additionally, the board shall provide training for personnel, including, but not limited to, state buildings and grounds personnel, responsible for the collection of waste materials. This training shall include, but is not limited to, educating and training the personnel concerning the separation and collection of recyclable materials.

(d) No individual, group of individuals, state office, agency, or its employees shall establish a similar collection program or enter into agreement for a similar program unless approved by the board.

(Amended by Stats. 1991, Ch. 1012, Sec. 2.)



12166

The California Integrated Waste Management Board may contract as necessary for the recycling of products which have been returned pursuant to Section 12165.

(Amended by Stats. 1991, Ch. 1012, Sec. 3.)



12167

Revenues received from this plan or any other activity involving the collection and sale of recyclable materials in state and legislative offices located in state-owned and state-leased buildings, such as the sale of waste materials through recycling programs operated by the California Integrated Waste Management Board or in agreement with the board, shall be deposited in the Integrated Waste Management Account in the Integrated Waste Management Fund and are hereby continuously appropriated to the board, without regard to fiscal years, until June 30, 1994, for the purposes of offsetting recycling program costs. On and after July 1, 1994, the funds in the Integrated Waste Management Account may be expended by the board, only upon appropriation by the Legislature, for the purpose of offsetting recycling program costs.

(Amended by Stats. 1992, Ch. 1116, Sec. 1. Effective January 1, 1993.)



12167.1

Notwithstanding Section 12167, upon approval by the California Integrated Waste Management Board, revenues derived from the sale of recyclable materials by state agencies and institutions that do not exceed two thousand dollars ($2,000) annually are hereby continuously appropriated, without regard to fiscal years, for expenditure by those state agencies and institutions for the purposes of offsetting recycling program costs. Revenues that exceed two thousand dollars ($2,000) annually shall be available for expenditure by those state agencies and institutions when appropriated by the Legislature. Information on the quantities of recyclable materials collected for recycling shall be provided to the board on an annual basis according to a schedule determined by the board and participating agencies.

(Amended by Stats. 1992, Ch. 1116, Sec. 2. Effective January 1, 1993.)






ARTICLE 3. Compost and Co-compost Products

12180

The Legislature hereby finds and declares that it is the policy of the state to encourage the use of marketable end products which are produced as a result of superior waste management by counties, cities, and local agencies.

The Legislature further finds and declares that it is in the public interest to provide special consideration for the state purchase of co-compost and compost products because these products substantially reduce the need for solid waste disposal facilities, such as landfills, and will assist the state in providing new alternatives for the alarming decrease in available solid waste disposal facilities, such as landfills.

(Added by Stats. 1989, Ch. 1094, Sec. 10.)



12183

(a) All state departments and agencies, including, but not limited to, the Department of Transportation, the Department of Water Resources, the Department of Forestry and Fire Protection, and the Department of Parks and Recreation, shall give purchase preference to compost and cocompost products when they can be substituted for, and cost no more than, the cost of regular fertilizer or soil amendment products, or both, if the cocompost products meet all applicable state standards and regulations, as determined by appropriate testing. The product preference shall include, but not be limited to, the construction of noise attenuation barriers and safety walls, highway planting projects, and recultivation and erosion control programs.

(Amended by Stats. 2006, Ch. 538, Sec. 538. Effective January 1, 2007.)



12184

It is the intent of the Legislature, in enacting this article, that the revenues derived from the state purchase of co-compost products will be used by counties, cities, and local agencies to offset the costs of construction, operation, and maintenance of co-compost waste disposal facilities.

(Added by Stats. 1989, Ch. 1094, Sec. 10.)






ARTICLE 4. Recycled Materials, Goods, and Supplies

12200

For the purpose of this article, the following definitions shall apply:

(a) Board means the California Integrated Waste Management Board, as defined pursuant to Section 40110 of the Public Resources Code.

(b) Business includes bidders, contractors, and other interested parties that provide services to, or sell products to, the state.

(c) Department means the Department of General Services.

(d) Director means the Director of General Services.

(e) Postconsumer material means a finished material that would have been disposed of as a solid waste, having completed its life cycle as a consumer item, and does not include manufacturing wastes.

(f) Product categories include paper products, printing, and writing papers, compost, cocompost, or mulch, glass, oil, plastic, paint, tires, tire-derived products, antifreeze, and metal.

(g) Purchase means any contractual agreement that state agencies use to obtain goods or materials.

(h) Recycled products mean goods or materials that meet the requirements identified in Section 12209, including any good or material that has been reused or refurbished without substantial alteration of its original form.

(i) Reportable purchase means the purchase of any goods or materials, with recycled content or not, that may be reported or categorized or classified within one of the product categories identified in Section 12207.

(j) Reportable recycled product purchase means the purchase of any goods or materials that meet the requirements identified in Section 12209, that may be reported or categorized or classified within one of the product categories identified in Section 12207, including any good or material that has been reused or refurbished without substantial alteration of its original form.

(k) SABRC means the State Agency Buy Recycled Campaign.

(l) Secondary material means fragments of finished products or finished products of a manufacturing process, that has converted a resource into a commodity of real economic value, but does not include excess virgin resources of the manufacturing process, such as fibers recovered from wastewater, trimmings of paper machine rolls, mill broke, plastic, or metal trimmings, or shavings, or other residue from a manufacturing process. Secondary material does not include postconsumer material, so that the secondary material plus the postconsumer material plus the virgin material adds up to 100 percent of the product.

(m) State agency means each entity identified in Section 11000 of the Government Code, and includes the California State University.

(Amended by Stats. 2005, Ch. 590, Sec. 25. Effective January 1, 2006.)



12201

(a) The Legislature finds and declares that it is the policy of the state to conserve and protect its resources. The Legislature further finds and declares that the use of recycled products produced as the result of the superior waste management efforts by the state and local governmental entities will help conserve resources.

(b) It is the intent of the Legislature that the state pursue all feasible measures to improve markets for recycled products including, but not limited to, bid evaluation preferences for purchases made by the state.

(c) If fitness and quality are equal, each state agency shall purchase recycled products instead of nonrecycled products whenever recycled products are available at the same or a lesser total cost than nonrecycled products.

(Added by Stats. 2005, Ch. 590, Sec. 26. Effective January 1, 2006.)



12203

Each state agency shall ensure each of the following:

(a) At least 50 percent of reportable purchases are recycled products.

(b) The requirements specified in this article apply to all reportable purchases of state agencies for product categories listed in this article.

(c) The reportable purchases of state agencies shall meet each requirement for, and be applied to the total dollar amount of, each specified product category as defined in this article. The purchase of a recycled product from one category may not be applied toward the requirements for, or the total dollar amount of, any other category listed in this article.

(d) Each state agency shall require the businesses with whom it contracts to use, to the maximum extent economically feasible in the performance of the contract work, recycled products.

(Added by Stats. 2005, Ch. 590, Sec. 27. Effective January 1, 2006.)



12205

(a) (1) All state agencies shall require all businesses to certify in writing the minimum percentage, if not the exact percentage, of postconsumer material in the products, materials, goods, or supplies offered or sold to the state regardless of whether the product meets the requirements of Section 12209. The certification shall be furnished under penalty of perjury. The certification shall be provided regardless of content, even if the product contains no recycled material.

(2) With respect to printer or duplication cartridges that comply with the requirements of subdivision (e) of Section 12156, the certification required by this subdivision shall specify that the cartridges so comply.

(3) A state agency may waive the certification requirement if the percentage of postconsumer material in the products, materials, goods, or supplies can be verified in a written advertisement, including, but not limited to, a product label, a catalog, or a manufacturer or vendor Internet Web site.

(b) (1) All businesses shall certify in writing to the contracting officer or his or her representative the minimum percentage, if not the exact percentage, of postconsumer material in the products, materials, goods, or supplies being offered or sold to the state regardless of whether the product meets the requirements of Section 12209. The certification shall be furnished under penalty of perjury. The certification shall be provided regardless of content, even if the product contains no recycled material.

(2) With respect to printer or duplication cartridges that comply with the requirements of subdivision (e) of Section 12156, the certification required by this subdivision shall specify that the cartridges so comply.

(3) A state agency may waive the certification requirement if the percentage of postconsumer material in the products, materials, goods, or supplies can be verified in a written advertisement, including, but not limited to, a product label, a catalog, or a manufacturer or vendor Internet Web site.

(Repealed and added by Stats. 2005, Ch. 590, Sec. 29. Effective January 1, 2006.)



12207

This article applies to the purchase of goods and materials from the following product categories:

(a) Paper products, including, but not limited to, paper janitorial supplies, cartons, wrapping, packaging, file folders, and hanging files, building insulation and panels, corrugated boxes, tissue, and toweling.

(b) Printing and writing papers including, but not limited to, copy, xerographic, watermark, cotton fiber, offset, forms, computer printout paper, white wove envelopes, manila envelopes, book paper, note pads, writing tablets, newsprint, and other uncoated writing papers, posters, index cards, calendars, brochures, reports, magazines, and publications.

(c) Mulch, compost, and cocompost products including soil amendments, erosion controls, soil toppings, ground covers, weed suppressants, and organic materials used for water conservation.

(1) Compost means a product that meets the following requirements:

(A) It results from the controlled biological decomposition of organic materials, including, but not limited to, yard trimmings and wood byproducts that are separated from the municipal solid waste stream at the source of generation or at a centralized facility, or other source of organic materials.

(B) It is produced by a public or private supplier that is in compliance with the board s composting operations regulatory requirements.

(2) Cocompost means a product that meets the following requirements:

(A) It results from the controlled biological decomposition of a blend of organic materials, including, but not limited to, yard trimmings and wood byproducts that are separated from the municipal solid waste stream at the source of generation or at a centralized facility, and also including, but not limited to, biosolids or other comparable substitutes such as livestock, horse, or other animal manure, food residues, or fish processing byproducts.

(B) It is produced by a public or private supplier that is in compliance with the board s composting operations regulatory requirements.

(3) Mulch means a product that meets the following requirements:

(A) It results from the mechanical breakdown (chipping and grinding) of materials, including, but not limited to, yard trimmings and wood byproducts that are separated from the municipal solid waste stream at the source of generation or at a centralized facility.

(B) It is produced by a public or private supplier that is in compliance with the board s composting operations regulatory requirements.

(d) Glass products including, but not limited to, windows, test tubes, beakers, laboratory or hospital supplies, fiberglass (insulation), reflective beads, tiles, construction blocks, desktop accessories, flat glass sheets, loose-grain abrasives, deburring media, liquid filter media, and containers.

(e) Lubricating oils including, but not limited to, any oil intended for use in a crankcase, transmission, engine, power steering, gearbox, differential chainsaw, transformer dielectric fluid, cutting, hydraulic, industrial, or automobile, bus, truck, vessel, plane, train, heavy equipment, or machinery powered by an internal combustion engine.

(f) (1) Plastic products including, but not limited to, printer or duplication cartridges, diskette, carpet, office products, plastic lumber, buckets, wastebaskets, containers, benches, tables, fencing, clothing, mats, packaging, signs, posts, binders, sheet, buckets, building products, garden hose, and trays.

(2) For purposes of this subdivision, printer or duplication cartridges has the same meaning as described in paragraph (2) of subdivision (f) of Section 12209.

(g) Paint, including, but not limited to, water-based paint, graffiti abatement, interior and exterior, and maintenance.

(h) Antifreeze, including recycled antifreeze, and antifreeze containing a bittering agent or made from polypropylene or other similar nontoxic substance.

(i) Tires including, but not limited to, truck and bus tires, and those used on fleet vehicles and passenger cars.

(j) Tire-derived products including, but not limited to, flooring, mats, wheelchair ramps, playground cover, parking bumpers, bullet traps, hoses, bumpers, truck bedliners, pads, walkways, tree ties, road surfacing, wheel chocks, rollers, traffic control products, mudflaps, and posts.

(k) Metal including, but not limited to, staplers, paper clips, steel furniture, desks, pedestals, scissors, jacks, rebar, pipe, plumbing fixtures, chairs, ladders, file cabinets, shelving, containers, lockers, sheet metal, girders, building and construction products, bridges, braces, nails, and screws.

(Added by Stats. 2005, Ch. 590, Sec. 30. Effective January 1, 2006.)



12209

For purposes of this article, the following minimum content requirements apply:

(a) Recycled paper products shall consist of at least 30 percent, by fiber weight, postconsumer fiber.

(b) (1) Recycled printing and writing paper shall consist of at least 30 percent, by fiber weight, postconsumer fiber.

(2) Printed newspapers that meet the requirements of Chapter 15 (commencing with Section 42750) of Part 3 of Division 30 of the Public Resources Code shall be considered in compliance with the requirements of this section.

(c) For recycled compost, cocompost, and mulch, at least 80 percent of the product shall consist of materials, including, but not limited to, the materials listed in subdivision (c) of Section 12207, that would otherwise be normally disposed of in landfills.

(d) For recycled glass, the total weight shall consist of at least 10 percent postconsumer material.

(e) Rerefined lubricating oil shall have a base oil content consisting of at least 70 percent rerefined oil.

(f) (1) For recycled plastic products, other than printer or duplication cartridges, the total weight shall consist of at least 10 percent postconsumer material.

(2) Recycled printer or duplication cartridges shall comply with either the requirements set forth in subdivision (e) of Section 12156 or the general requirement for recycled plastic products set forth in paragraph (1).

(g) Recycled paint shall have a recycled content consisting of at least 50 percent postconsumer paint. Preconsumer or secondary paint does not qualify as recycled paint pursuant to this subdivision. If paint containing 50 percent postconsumer content is unavailable, or is restricted by a local air quality management district, a state agency may substitute paint with at least 10 percent postconsumer content.

(h) Recycled antifreeze fluid shall have a recycled content of at least 70 percent postconsumer materials.

(i) Retreaded tires must use an existing casing that has undergone an approved or accepted recapping or retreading process, in accordance with Chapter 7 (commencing with Section 42400) of Part 3 of Division 30 of the Public Resources Code.

(j) For tire-derived products, the total content shall consist of at least 50 percent recycled used tires.

(k) For recycled metal products, the total weight shall consist of at least 10 percent postconsumer material.

(l) For reused or refurbished products, there is no minimum content requirement.

(Added by Stats. 2005, Ch. 590, Sec. 31. Effective January 1, 2006.)



12211

(a) (1) Except as provided in paragraph (2), a state agency shall report annually to the board its progress in meeting the recycled product purchasing requirements using the SABRC report format provided by the Department of Resources Recycling and Recovery.

(2) The reporting requirement in paragraph (1) does not apply to the Department of Forestry and Fire Protection.

(b) On or before October 31 of each year, the department shall provide to the Department of Resources Recycling and Recovery the following information:

(1) A list, by category, of individual reportable recycled products, materials, goods, and supplies that were available for purchase by state agencies from a statewide-use contract, agreement, or schedule during the previous fiscal year.

(2) A list, by category, of all reportable products, materials, goods, and supplies that were available for purchase by state agencies from a statewide-use contract, agreement, or schedule, including contract, agreement, or schedule tracking numbers, during the previous fiscal year.

(Amended by Stats. 2013, Ch. 356, Sec. 9. Effective September 26, 2013.)



12215

Each state agency may, at the discretion of the individual agency director or his or her designee, print a statement on recycled products selected by the agency director. This statement shall be determined by the department, in consultation with the board, and shall be similar to the following: Contains at least ____ percent postconsumer material.

(Added by Stats. 2005, Ch. 590, Sec. 35. Effective January 1, 2006.)



12217

(a) If at any time a requirement has not been met, the department, in consultation with the board, shall review purchasing policies and shall make recommendations for immediate revisions to ensure that the recycled product purchasing requirements are met.

(b) In determining purchasing specifications, with the exception of any specifications that have been established to preserve the public health and safety, all state purchasing specifications shall be established in a manner that results in the maximum state purchase of recycled products.

(c) If a recycled product, as defined in subdivision (h) of Section 12200, costs more than the same product made with virgin material, the state agency shall, if feasible, purchase fewer of those more costly products or apply the cost savings, if any, gained from buying other recycled products towards the purchase of those more costly products to meet the solid waste diversion goals of Section 41780.

(d) Each state agency shall establish purchasing practices that ensure the purchase of goods and materials that may be recycled or reused. Each state agency shall continue activities for the collection, separation, and recycling of recyclable materials and may appoint a recycling coordinator to assist in implementing this section.

(e) To assist the state in meeting the requirements of this article, each state agency, and the department, in consultation with the board, may also establish recycled product-only bids, cooperative purchasing arrangements, or other mechanisms to meet the requirements for recycled products and to encourage the maximum state purchase of recycled products.

(f) The department, in consultation with the board, shall review and revise the purchasing specifications used by state agencies in order to eliminate restrictive specifications and discrimination against the purchase of recycled products and to ensure that they are drafted in a manner that results in the maximum state purchase of recycled products. All contract provisions impeding the consideration of recycled products shall be deleted in favor of performance standards.

(g) Any state agency that is required to submit an SABRC report to the board, pursuant to Section 12211, is subject to a review conducted by the board or its designee.

(Added by Stats. 2005, Ch. 590, Sec. 36. Effective January 1, 2006.)









CHAPTER 5. Recycled Product Procurement by the Legislature

ARTICLE 1. General Provisions

12300

Unless otherwise provided, this chapter shall apply to all purchases made on behalf of the Legislature, whether made by the Senate Committee on Rules, the Assembly Committee on Rules, the Joint Rules Committee, or any other agency of the Legislature.

(Added by Stats. 1989, Ch. 1094, Sec. 11.)



12301

The following definitions govern the interpretation of this chapter:

(a) Department means the Department of General Services.

(b) Board means the California Integrated Waste Management Board, as defined pursuant to Section 40110 of the Public Resources Code.

(c) Recycled paper product means all paper and woodpulp products containing postconsumer and secondary materials. Postconsumer material means a finished material that would normally be disposed of as a solid waste, having completed its life cycle as a consumer item. Secondary material means fragments of finished products or finished products of a manufacturing process, which has converted a virgin resource into a commodity of real economic value, and includes postconsumer material, but does not include fibrous waste generated during the manufacturing process such as fibers recovered from wastewater or trimmings of paper machine rolls (mill broke), wood slabs, chips, sawdust, or other wood residue from a manufacturing process. Recycled paper product means a paper product with not less than 50 percent, by fiber weight, consisting of secondary and postconsumer material with not less than 10 percent of fiber weight consisting of postconsumer material.

For high speed copier paper, offset paper, forms bond, computer printout paper, carbonless paper, file folders, white wove envelopes, and for other uncoated printing and writing papers, such as writing and office paper, book paper, cotton fiber paper containing 25 to 75 percent cotton fiber, and cover stock, the minimum content standard shall be no less than 20 percent of fiber weight of postconsumer materials beginning December 31, 1994. The minimum content standard shall be increased to 30 percent of fiber weight of postconsumer materials beginning on December 31, 1998.

(d) (1) Except as provided in paragraph (2), recycled product means all materials, goods, and supplies, excluding paper products, no less than 50 percent of the total weight of which consists of secondary and postconsumer material with not less than 10 percent of its total weight consisting of postconsumer material. A recycled product shall include any product that could have been disposed of as solid waste having completed its life cycle as a consumer item, but otherwise is refurbished for reuse without substantial alteration of its form. Postconsumer material means a finished material that would have been disposed of as a solid waste, having completed its life cycle as a consumer item, and does not include manufacturing wastes. Secondary material means fragments of finished products or finished products of a manufacturing process, which has converted a resource into a commodity of real economic value, and includes postconsumer material, but does not include excess virgin resources of the manufacturing process.

(2) Recycled product also means other flat rolled steel products no less than 25 percent of the total weight of which consists of secondary and postconsumer material, with not less than 10 percent of total weight consisting of postconsumer material. Products made with flat rolled steel meeting these content percentages include, but are not limited to, automobiles, cans, appliances, and office furniture and supplies.

(Amended by Stats. 1996, Ch. 319, Sec. 4. Effective January 1, 1997.)



12305

This chapter applies to the procurement and purchase of the following materials, goods, and supplies, or products containing the following recycled resources, and meeting the specified content requirements pursuant to either subdivision (c) or (d) of Section 12301, whichever is applicable:

(a) Paper products, that include, but are not limited to, fine grades of paper, corrugated boxes, newsprint, tissue, and toweling.

(b) Glass.

(c) Oil.

(d) Plastic.

(e) Solvents and paint, including water-based paint.

(f) Tires.

(g) Steel.

(h) Antifreeze.

(Amended by Stats. 2002, Ch. 363, Sec. 2. Effective January 1, 2003.)



12305.5

If a recycled product costs more than the same product made with virgin material, the Legislature shall purchase fewer of those more costly products or apply cost savings, if any, gained from buying other recycled products towards the purchase of those more costly products.

(Amended by Stats. 1999, Ch. 816, Sec. 3. Effective January 1, 2000.)



12306

This chapter does not apply to the procurement and purchase of asphalt concrete and portland cement concrete pavement.

(Added by Stats. 1989, Ch. 1094, Sec. 11.)






ARTICLE 2. Recycled Paper Products

12310

(a) On and after January 1, 1997, at least 50 percent of the total dollar amount of paper products purchased or procured by the Legislature shall be purchased as a recycled paper product, as defined in Section 12301. In addition, at least 25 percent of the total fine writing and printing paper purchased by the Legislature shall be recycled paper products, as defined in Section 12301.

If at any time the requirement for recycled products has not been met, the Legislature and the department, in consultation with the board, shall review the procurement policies of the Legislature and shall make recommendations for immediate revisions to ensure that each requirement is met. Revisions include, but are not limited to, raising the purchasing preference and altering the requirements for each or all recycled products. The department, in consultation with the board, shall present its conclusions and recommendations on these revisions of procurement policies to the Legislature in the department s biennial report pursuant to Section 12225.

(b) When contracting with the Legislature for the sale of recycled paper products, the contractor shall certify in writing to the contracting officer or his or her representative, that the recycled paper products offered contain the minimum percentage of waste materials required by subdivision (c) of Section 12301. The contractor shall specify the minimum, if not the exact, percentage of recycled product in the paper product, including both the secondary and postconsumer material content. This certification shall be furnished under penalty of perjury.

(c) The Legislature may, in consultation with the board, print a symbol on paper products selected by the Legislature. The symbol shall be similar to the following:

Printed on recycled paper. This symbol shall be printed only on paper products meeting the definition of recycled paper products in Section 12301.

(d) This section shall not prevent the Legislature from using existing stocks of paper products.

(Amended by Stats. 1999, Ch. 816, Sec. 4. Effective January 1, 2000.)






ARTICLE 3. Recycled Materials, Goods, and Supplies

12320

(a) The Legislature shall require contractors to certify in writing to the contracting officer, or his or her representative, whether the materials, goods, or supplies offered contain the minimum percentage of recycled product required by subdivision (d) of Section 12301. The contractor shall specify the minimum, if not exact, percentage of recycled product in the product, both the secondary and postconsumer material content. This certification shall be furnished under penalty of perjury.

(b) The Legislature, in consultation with the department and the board, shall review and revise the procurement specifications used by the Legislature in order to eliminate discrimination against the procurement or purchase of recycled products whenever quality of a recycled product is reasonably equal to the same product manufactured with virgin resources. In determining procurement specifications, with the exception of any specifications that have been established to preserve the public health and safety, all legislative procurement and purchasing specifications shall be established in a manner that results in the maximum legislative procurement and purchase of recycled products.

(c) The Legislature, in consultation with the board, shall establish purchasing practices that ensure, to the maximum extent feasible, the purchase of materials, goods, and supplies that may be recycled or reused when discarded.

(d) The Legislature shall give purchase preference to recycled products when all of the following apply:

(1) The product meets applicable standards.

(2) The product can be substituted for a comparable nonrecycled product.

(3) The product costs no more than a comparable nonrecycled product.

(e) To encourage the use of postconsumer waste, the Legislature s specifications shall require recycled product contracts to be awarded to the bidder whose product contains the greater percentage of postconsumer material if the fitness and quality and price meet the requirements in subdivision (d) of Section 12301 and Section 12310.

(f) The Legislature shall set the following goals for purchases made by the Legislature or any individual or group of individuals purchasing on behalf of the Legislature:

(1) By January 1, 1991, at least 10 percent of legislative purchases are of recycled products.

(2) By January 1, 1993, at least 20 percent of legislative purchases are of recycled products.

(3) By January 1, 1995, at least 40 percent of legislative purchases are of recycled products.

(4) The goals specified in this subdivision shall be applied to the purchase by the Legislature of products described in subdivisions (b), (c), (d), (e), (f), and (g) of Section 12305 and shall be applied to the total dollar amount of the combined purchases of those products.

Each specified goal shall be met for each product listed pursuant to Section 12305. If at any time a goal has not been met, the Legislature and the department, in consultation with the board, shall review procurement policies of the Legislature and shall make recommendations for immediate revisions to ensure that each goal is met. Revisions include, but are not limited to, raising the purchasing preference and altering the goals for all or each recycled product. The department, in consultation with the board, shall present its conclusions and recommendations on these revisions of procurement policies to the Legislature in the department s annual report pursuant to Section 12225.

(Amended by Stats. 1995, Ch. 427, Sec. 7. Effective January 1, 1996.)









CHAPTER 6. Environmentally Preferable Purchasing

12400

For purposes of this chapter, environmentally preferable purchasing means the procurement or acquisition of goods and services that have a lesser or reduced effect on human health and the environment when compared with competing goods or services that serve the same purpose. This comparison shall take into consideration, to the extent feasible, raw materials acquisition, production, manufacturing, packaging, distribution, reuse, operation, maintenance, disposal, energy efficiency, product performance, durability, safety, the needs of the purchaser, and cost.

(Added by Stats. 2002, Ch. 575, Sec. 2. Effective January 1, 2003.)



12401

The Department of General Services, in consultation with the California Environmental Protection Agency, members of the public, industry, and public health and environmental organizations, shall provide state agencies with information and assistance regarding environmentally preferable purchasing including, but not limited to, the following:

(a) The promotion of environmentally preferable purchasing.

(b) The development and implementation of a strategy to increase environmentally preferable purchasing. This may include the development of statewide policies, guidelines, programs, and regulations.

(c) The coordination with other state and federal agencies, task forces, workgroups, regulatory efforts, research and data collection efforts, and other programs and services relating to environmentally preferable purchasing.

(d) The development and implementation, to the extent fiscally feasible, of training programs designed to instill the importance and value of environmentally preferable purchasing.

(e) The development, to the extent fiscally feasible, of an environmentally preferable purchasing best practices manual for state purchasing employees.

(Added by Stats. 2002, Ch. 575, Sec. 2. Effective January 1, 2003.)



12401.5

Within existing resources, the Department of General Services shall designate a single point of contact for state agencies, suppliers, and other interested parties to contact regarding environmentally preferable purchasing issues.

(Added by Stats. 2002, Ch. 575, Sec. 2. Effective January 1, 2003.)



12402

Nothing contained in this chapter shall prohibit, limit, or supersede recycled content requirements pursuant to any other provision of law.

(Added by Stats. 2002, Ch. 575, Sec. 2. Effective January 1, 2003.)



12403

Nothing contained in any policy regarding environmentally preferable purchasing may be construed as requiring the acquisition of goods or services that do not perform adequately for their intended use, exclude adequate competition, or are not available at a reasonable price in a reasonable period of time.

(Added by Stats. 2002, Ch. 575, Sec. 2. Effective January 1, 2003.)



12404

Manufacturers, vendors, or other nongovernmental entities contracting with the Department of General Services shall certify in writing that any environmental attribute claims they make concerning their products and services are consistent with the Federal Trade Commission s Guidelines for the Use of Environmental Marketing Terms.

(Added by Stats. 2002, Ch. 575, Sec. 2. Effective January 1, 2003.)






CHAPTER 7. The Federal Laboratory Contracting Act

12500

This chapter shall be known and may be cited as the Federal Laboratory Contracting Act.

(Added by Stats. 2006, Ch. 256, Sec. 1. Effective September 14, 2006.)



12501

The Legislature finds and declares all of the following:

(a) Technological advances are an important part of California s economy and, therefore, it would be wise for state agencies to contract, in a facile and efficient manner, with federally funded Department of Energy (DOE) and National Aeronautics and Space Administration (NASA) research and development centers and NASA field centers located in California that are often at the forefront of science and technology.

(b) As the major funding agency and owner of several research and development centers located in California, DOE allows outside parties to contract with the centers but requires the centers, when initiating and finalizing any contracts with outside parties, to adhere to rigorous policies and procedures specified by federal laws and regulations. NASA adheres to similar federal laws and regulations when initiating and finalizing contracts between its research and development centers or field centers in California and outside parties. The State of California has its own laws, regulations, and procedures governing state contracts. The research and development centers and field centers owned or owned and operated by DOE and NASA have attempted to contract with state agencies and departments in California but have had minimal success. Conflicting provisions in federal and state laws, regulations, and policies, and seemingly unachievable compromises appear to be the major limiting factors in the successful negotiation of contracts between the federally funded centers and California state agencies and departments.

(Added by Stats. 2006, Ch. 256, Sec. 1. Effective September 14, 2006.)



12501.5

(a) The Governor shall designate the Secretary of State and Consumer Services as the state s representative for purposes of communicating and negotiating with representatives of the United States Department of Energy, National Aeronautics and Space Administration, federally funded DOE and NASA research and development centers in California, and NASA field centers in California regarding any issue that may affect a contractual relationship between the state and these federal entities. The Secretary of State and Consumer Services may delegate this responsibility to the Director of the Department of General Services if the secretary views such delegation as necessary to advance the successful negotiation of contracts between the state and one or more of those federal entities.

(b) The Secretary of State and Consumer Services or his or her designee shall develop policies and procedures to encourage and enable the contracting process with federally funded DOE and NASA research and development centers and NASA field centers and shall develop model contract language that is available for use by any state agency or department in negotiating a contract with one of these centers. The Regents of the University of California shall not be considered a state agency for the purposes of this chapter, and specifically shall not be covered as prime contractor with the DOE for management of DOE laboratories.

(Added by Stats. 2006, Ch. 256, Sec. 1. Effective September 14, 2006.)



12502

(a) Notwithstanding any other law, a state agency that enters into a prime contract with a federally funded DOE or NASA research and development center or NASA field center, or that enters into a prime contract with another entity that, in turn, issues a subcontract to a federally funded DOE or NASA research and development center or a NASA field center located in California may, if requested by the contracting party, make contract payments to the center for contracted services in advance.

(b) Notwithstanding any other law, a state agency that enters into a prime contract with a federally funded DOE or NASA research and development center or NASA field center, or that enters into a prime contract with another entity that, in turn, issues a subcontract to a federally funded DOE or NASA research and development center or NASA field center located in the state may not indemnify the center with respect to products liability, intellectual property, and general liability claims arising out of the activities to be carried out by the center pursuant to the contract.

(c) Notwithstanding any other law, a state agency shall not audit the records of any federally funded DOE or NASA research and development center or NASA field center, but the state agency may rely on the services of any cognizant federal audit agency, including the Defense Contract Audit Agency, the United States Government Accountability Office, the DOE Office of Inspector General, and the NASA Office of Inspector General, to satisfy auditing requirements.

(d) For purposes of this chapter:

(1) Federally funded research and development center means a federally funded research and development center as defined in Subpart 2.1 of Part 2 of Subchapter A of Chapter 1 of Title 48 of the Code of Federal Regulations.

(2) NASA field center means a field center identified as such by NASA and authorized by Title III of the Space Act of 1958.

(Added by Stats. 2006, Ch. 256, Sec. 1. Effective September 14, 2006.)






CHAPTER 10. Claims and Disputes

19100

(a) Presentation of a claim pursuant to Part 3 (commencing with Section 900) of Division 3.6 of Title 1 of the Government Code is not required to commence a legal action or arbitration proceeding for money or damages on a contract with the state, but any action or proceeding shall be commenced not later than six months after either of the following:

(1) The contracting agency s final written decision under contract claim provisions.

(2) The accrual of the cause of action, if there are no contract claim provisions.

(b) This section shall not apply to a claim that is subject to the provisions of Section 10240.1.

(Amended by Stats. 2002, Ch. 438, Sec. 8. Effective January 1, 2003.)



19102

(a) (1) The second lowest bidder, and any person, firm, association, trust, partnership, labor organization, corporation, or other legal entity which has, prior to the letting of the bids on the public works project in question, entered into a contract with the second lowest bidder, may bring an action in superior court if that entity suffers damages as a result of the bid of the second lowest bidder for any contract subject to this part not being accepted due to the successful bidder s violation, as evidenced by the conviction of the successful bidder therefor, of any provision of Division 4 (commencing with Section 3200) of the Labor Code or of the Unemployment Insurance Code, or of both.

(2) There shall be a rebuttable presumption that a successful bidder who has been convicted of a violation of any provision of Division 4 (commencing with Section 3200) of the Labor Code or of the Unemployment Insurance Code, or of both, was awarded the bid because that successful bidder was able to lower the bid due to this violation or these violations occurring on the contract for public work awarded by the public agency.

(b) In an action brought pursuant to this section, the court may award costs and reasonable attorney s fees, in an amount to be determined in the court s discretion, to the prevailing party.

(c) For purposes of an action brought pursuant to this section:

(1) Employee status shall be determined pursuant to Division 4 (commencing with Section 3200) of the Labor Code with respect to alleged violations of that division, pursuant to the Unemployment Insurance Code with respect to alleged violations of that code, or pursuant to Section 2750. 5 of the Labor Code with respect to alleged violations of either Division 4 (commencing with Section 3200) or of the Unemployment Insurance Code, or of both.

(2) Second lowest bidder means the second lowest qualified bidder deemed responsive by the public agency awarding the contract for public work.

(3) The second lowest bidder and the successful bidder may include any person, firm, association, corporation, or other legal entity.

(d) A second lowest bidder who has been convicted of a violation of any provision of Division 4 (commencing with Section 3200) of the Labor Code or of the Unemployment Insurance Code, or both, within one year prior to filing the bid for public work, and who has failed to take affirmative steps to correct that violation or those violations, is prohibited from taking any action authorized by this section.

(Added by Stats. 1991, Ch. 906, Sec. 2.)









PART 2.5. CONTRACTING BY JUDICIAL BRANCH ENTITIES

19201

This part may be cited as the California Judicial Branch Contract Law.

(Added by Stats. 2011, Ch. 10, Sec. 21. Effective March 24, 2011.)



19202

The Legislature finds and declares that placing all public contract provisions for judicial branch entities in one part will make that law clearer and easier to find. Further, it is the intent of the Legislature in enacting this part to achieve the objectives as set forth in Sections 100, 101, and 102.

(Added by Stats. 2011, Ch. 10, Sec. 21. Effective March 24, 2011.)



19203

This part shall apply to all contracts initially entered into or amended by judicial branch entities on or after October 1, 2011.

(Added by Stats. 2011, Ch. 10, Sec. 21. Effective March 24, 2011.)



19204

(a) All judicial branch entities shall comply with the provisions of this code that are applicable to state agencies and departments related to the procurement of goods and services, including information technology goods and services. All contracts with total cost estimated at more than one million dollars ($1,000,000), except contracts covered by Section 68511.9 of the Government Code, shall be subject to the review and recommendations of the Bureau of State Audits to ensure compliance with this part. All judicial branch entities shall notify the State Auditor, in writing, of the existence of any such contracts within 10 business days of entering the contract. In addition, all administrative and infrastructure information technology projects of the Judicial Council or the courts with total costs estimated at more than five million dollars ($5,000,000) shall be subject to the reviews and recommendations of the California Technology Agency, as specified in Section 68511.9 of the Government Code.

(b) Except as provided in subdivision (c), procurement and contracting for the planning, design, construction, rehabilitation, renovation, replacement, lease, or acquisition of court facilities shall be conducted by judicial branch entities consistent with the relevant provisions of this code applicable to state agencies.

(c) Notwithstanding any other provision of law, this part does not apply to procurement and contracting by judicial branch entities that are related to trial court construction, including, but not limited to, the planning, design, construction, rehabilitation, renovation, replacement, lease, or acquisition of trial court facilities. However, this part shall apply to contracts for maintenance of all judicial branch facilities that are not under the operation and management of the Department of General Services.

(d) Only until the Judicial Council adopts the Judicial Branch Contracting Manual required pursuant to Section 19206, judicial branch entities shall instead be governed by applicable policies and procedures in the State Administrative Manual and the State Contracting Manual, or policies and procedures as otherwise required by law to be adopted by the Department of General Services applicable to state agencies.

(Amended by Stats. 2011, Ch. 36, Sec. 71. Effective June 30, 2011. Operative July 27, 2011, pursuant to Sec. 83 of Ch. 36, as amended by Stats. 2011, Ch. 136, Sec. 32.)



19205

(a) As used in this part, judicial branch entity means any superior court, court of appeal, the California Supreme Court, the Judicial Council, the Habeas Corpus Resource Center, or the Administrative Office of the Courts.

(b) Where there is a reference in this code to an officer or employee of a state agency, for purposes of this part, these terms shall refer to a member, judicial officer, officer, employee, or other person of a judicial branch entity, as applicable.

(Added by Stats. 2011, Ch. 10, Sec. 21. Effective March 24, 2011.)



19206

The Judicial Council shall adopt and publish no later than January 1, 2012, a Judicial Branch Contracting Manual incorporating procurement and contracting policies and procedures that must be followed by all judicial branch entities subject to this part. The policies and procedures shall include a requirement that each judicial branch entity shall adopt a local contracting manual for procurement and contracting for goods or services by that judicial branch entity. The policies and procedures in the manuals shall be consistent with this code and substantially similar to the provisions contained in the State Administrative Manual and the State Contracting Manual.

(Added by Stats. 2011, Ch. 10, Sec. 21. Effective March 24, 2011.)



19207

Except as provided in subdivision (a) of Section 19204 or as otherwise specifically required by law applicable to any judicial branch entity, nothing in this part is intended, nor shall it be construed, to require the approval, review, or involvement of any other state entity, including, but not limited to, the Department of General Services or the Secretary of California Technology, in the procurement of any judicial branch goods or services, including information technology goods or services.

(Added by Stats. 2011, Ch. 10, Sec. 21. Effective March 24, 2011.)



19208

Nothing in this part is intended, nor shall it be construed to permit, the application of provisions of this code that do not apply to state agencies and departments.

(Added by Stats. 2011, Ch. 10, Sec. 21. Effective March 24, 2011.)



19209

(a) Notwithstanding Section 10231.5 of the Government Code, beginning in 2012, twice each year, the Judicial Council shall provide a report to the Joint Legislative Budget Committee and the State Auditor that provides information related to procurement of contracts for the judicial branch. One report shall be provided no later than February 1 of each year, covering the period from July 1 through December 31 of the prior year, and the second report shall be provided no later than August 1 of each year, covering the period from January 1 through June 30 of the same year.

(b) Each of the two annual reports shall include a list of all vendors or contractors receiving payments from any judicial branch entities. For each vendor or contractor receiving any payment during the reporting period, the report shall provide a separate listing for each distinct contract between that vendor or contractor and a judicial branch entity. For every vendor or contractor listed in the report, including for each distinct contract for those contractors or vendors with more than one payment during the period, the report shall further identify the amount of payment to the contractor or vendor, the type of service or good provided, and the judicial branch entity or entities with which the vendor or contractor was contracted to provide that service or good.

(c) Each of the two annual reports shall include a list of all contract amendments made during the report period. For each amendment, the report shall identify the vendor or contractor, the type of service or good provided under the contract, the nature of the amendment, the duration of the amendment, and the cost of the amendment.

(Amended by Stats. 2011, Ch. 36, Sec. 72. Effective June 30, 2011. Operative July 27, 2011, by Sec. 83 of Ch. 36, as amended by Stats. 2011, Ch. 136, Sec. 32.)



19210

(a) The State Auditor shall do the following:

(1) On or before March 15, 2014, and biennially thereafter, identify five judicial branch entities, excluding the Administrative Office of the Courts, for audit to assess the implementation of this part by the judicial branch entity based upon risk factors that include, but are not limited to, all of the following:

(A) Significant changes in legal or other requirements that have occurred that impact compliance with this part.

(B) The amount of time since the last audit performed of the identified judicial branch entity to assess its implementation and compliance with this part.

(C) Previous audit results or known deficiencies.

(D) Significant or unusual changes in management or high employee turnover.

(E) The complexity and size of the judicial branch entity.

(F) The level of sophistication and complexity of existing contracting practices and procedures.

(G) The total volume and type of procurement made by the judicial branch entity compared with overall judicial branch procurement.

(H) Substantial changes in total procurements, including, but not limited to, number and allotted amount, from one year to the next.

(2) On or before March 15 of the year in which the judicial branch entities are identified pursuant to paragraph (1), notify the Joint Legislative Budget Committee and the Joint Legislative Audit Committee of the five judicial branch entities identified and the estimated cost to conduct an audit of each judicial branch entity.

(3) On or before July 1 of the year in which the judicial branch entities are identified, commence an audit of each identified judicial branch entity, subject to an appropriation for this audit whereby moneys are allocated in the annual Budget Act to one or more funds that are available for use by judicial branch entities. Upon completion of the final audit report, as identified in paragraph (4), the Administrative Office of the Courts shall reimburse the California State Auditor for the actual costs of the work performed.

(4) Provide the judicial branch entity with a reasonable opportunity to respond to the findings of the audit. An audit report shall not be considered final until this opportunity is provided and any response is included or incorporated into the audit report.

(5) On or before January 15 of the fiscal year for which the appropriation for the audit was made, report the judicial branch entity audit findings, including any response by the judicial branch entity, to the judicial branch entity, the Legislature, the Judicial Council, and the Department of Finance.

(6) Annually provide updates to the Legislature on the status of the judicial branch entity implementation of an audit recommendation.

(b) If, on or before March 15 of the year in which the judicial branch entities are identified pursuant to subdivision (a), the California State Auditor identifies, on the basis of the risk factors described in subdivision (a), judicial branch entities for audit in addition to the five identified pursuant to subdivision (a) and notifies the Joint Legislative Budget Committee and the Joint Legislative Audit Committee of these additional entities, along with the estimated cost of each audit, and an appropriation is made for this purpose in the same manner as described in paragraph (3) of subdivision (a), the California State Auditor shall then audit the additional judicial branch entities and provide a final audit report as described in paragraphs (4) and (5) of subdivision (a).

(c) On or before July 1, 2015, and biennially thereafter, the California State Auditor shall commence an audit of the Administrative Office of the Courts, to assess the implementation of, and compliance with, this part, subject to an appropriation by the Legislature to the Judicial Council for transfer to the State Audit Fund for this purpose, and provide a final audit report in the manner described in paragraphs (4) and (5) of subdivision (a).

(d) The California State Auditor may follow up on a prior audit finding at any time.

(e) The California State Auditor shall conduct an audit pursuant to this section in accordance with Chapter 6.5 (commencing with Section 8543) of Division 1 of Title 2 of the Government Code. Pursuant to Section 8546.2 of the Government Code, the California State Auditor shall request updates from an audited judicial branch entity regarding its progress in implementing audit recommendations made pursuant to this section. The audited judicial branch entity shall provide these updates at intervals prescribed by the California State Auditor so that the California State Auditor may conduct appropriate followup activities.

(f) Moneys that have been transferred to the State Audit Fund pursuant to this section to audit a specific judicial branch entity, but have not been expended by the California State Auditor at the time the California State Auditor provides its final audit report for that judicial branch entity, shall revert back to the fund from which the moneys were transferred.

(g) A report submitted pursuant to this section shall be submitted in compliance with Section 9795 of the Government Code.

(h) If the California State Auditor is selected as the auditing entity pursuant to subdivision (j) of Section 77206 of the Government Code, then the California State Auditor may combine the results of an audit of a trial court conducted pursuant to that section with an audit of the same trial court conducted pursuant to this section. The California State Auditor may also combine the results of an audit of the Administrative Office of the Courts pursuant to Section 77206 of the Government Code with the results of an audit of the Administrative Office of the Courts pursuant to this section.

(i) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 24) and added by Stats. 2013, Ch. 31, Sec. 25. Effective June 27, 2013. Section operative January 1, 2014, by its own provisions.)






PART 3. CONTRACTING BY LOCAL AGENCIES

CHAPTER 1. Local Agency Public Construction Act

ARTICLE 1. Title

20100

This chapter may be cited as the Local Agency Public Construction Act.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20101

(a) Except as provided in Section 20111.5, a public entity subject to this part may require that each prospective bidder for a contract complete and submit to the entity a standardized questionnaire and financial statement in a form specified by the entity, including a complete statement of the prospective bidder s experience in performing public works. The standardized questionnaire may not require prospective bidders to disclose any violations of Chapter 1 (commencing with Section 1720) of Part 7 of Division 2 of the Labor Code committed prior to January 1, 1998, if a violation was based on a subcontractor s failure to comply with these provisions and the bidder had no knowledge of the subcontractor s violations. The Department of Industrial Relations, in collaboration with affected agencies and interested parties, shall develop model guidelines for rating bidders, and draft the standardized questionnaire, that may be used by public entities for the purposes of this part. The Department of Industrial Relations, in developing the standardized questionnaire, shall consult with affected public agencies, cities and counties, the construction industry, the surety industry, and other interested parties. The questionnaire and financial statement shall be verified under oath by the bidder in the manner in which civil pleadings in civil actions are verified. The questionnaires and financial statements shall not be public records and shall not be open to public inspection; however, records of the names of contractors applying for prequalification status shall be public records subject to disclosure under Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(b) Any public entity requiring prospective bidders to complete and submit questionnaires and financial statements, as described in subdivision (a), shall adopt and apply a uniform system of rating bidders on the basis of the completed questionnaires and financial statements, in order to determine both the minimum requirements permitted for qualification to bid, and the type and size of the contracts upon which each bidder shall be deemed qualified to bid. The uniform system of rating prospective bidders shall be based on objective criteria.

(c) A public entity may establish a process for prequalifying prospective bidders pursuant to this section on a quarterly basis and a prequalification pursuant to this process shall be valid for one calendar year following the date of initial prequalification.

(d) Any public entity requiring prospective bidders on a public works project to prequalify pursuant to this section shall establish a process that will allow prospective bidders to dispute their proposed prequalification rating prior to the closing time for receipt of bids. The appeal process shall include the following:

(1) Upon request of the prospective bidder, the public entity shall provide notification to the prospective bidder in writing of the basis for the prospective bidder s disqualification and any supporting evidence that has been received from others or adduced as a result of an investigation by the public entity.

(2) The prospective bidder shall be given the opportunity to rebut any evidence used as a basis for disqualification and to present evidence to the public entity as to why the prospective bidder should be found qualified.

(3) If the prospective bidder chooses not to avail itself of this process, the proposed prequalification rating may be adopted without further proceedings.

(e) For the purposes of subdivision (a), a financial statement shall not be required from a contractor who has qualified as a Small Business Administration entity pursuant to paragraph (1) of subdivision (d) of Section 14837 of the Government Code, when the bid is no more than 25 percent of the qualifying amount provided in paragraph (1) of subdivision (d) of Section 14837 of the Government Code.

(f) Nothing in this section shall preclude an awarding agency from prequalifying or disqualifying a subcontractor. The disqualification of a subcontractor by an awarding agency does not disqualify an otherwise prequalified contractor.

(Added by Stats. 1999, Ch. 972, Sec. 4. Effective January 1, 2000.)



20102

Notwithstanding any other provision of this part to the contrary, where plans and specifications have been prepared by a public agency, whose activities are subject to this part, in order for a public project to be put out for formal or informal bid, and, subsequently, the public agency elects to perform the work by day s labor, the public agency shall perform the work in strict accordance with these same plans and specifications.

Revisions of the plans and specifications may be made once a justification detailing the specific reasons for the change or changes has been approved by the public agency or its project director and a copy of the change and its justification is placed in the project file.

(Amended by Stats. 1990, Ch. 694, Sec. 9.)



20103.5

In all contracts subject to this part where federal funds are involved, no bid submitted shall be invalidated by the failure of the bidder to be licensed in accordance with the laws of this state. However, at the time the contract is awarded, the contractor shall be properly licensed in accordance with the laws of this state. The first payment for work or material under any contract shall not be made unless and until the Registrar of Contractors verifies to the agency that the records of the Contractors State License Board indicate that the contractor was properly licensed at the time the contract was awarded. Any bidder or contractor not so licensed shall be subject to all legal penalties imposed by law, including, but not limited to, any appropriate disciplinary action by the Contractors State License Board. The agency shall include a statement to that effect in the standard form of prequalification questionnaire and financial statement. Failure of the bidder to obtain proper and adequate licensing for an award of a contract shall constitute a failure to execute the contract and shall result in the forfeiture of the security of the bidder.

(Added by renumbering Section 20104 by Stats. 1990, Ch. 1414, Sec. 1.)



20103.6

(a) (1) Any local agency subject to this chapter shall, in the procurement of architectural design services requiring an expenditure in excess of ten thousand dollars ($10,000), include in any request for proposals for those services or invitations to bid from a prequalified list for a specific project a disclosure of any contract provision that would require the contracting architect to indemnify and hold harmless the local agency against any and all liability, whether or not caused by the activity of the contracting architect.

(2) The disclosure statement shall be prominently set forth in bold type.

(b) In the event a local agency fails to comply with paragraph (1) of subdivision (a), that local agency shall (1) be precluded from requiring the selected architect to agree to any contract provision requiring the selected architect to indemnify or hold harmless the local agency against any and all liability not caused by the activity of the selected architect, (2) cease discussions with the selected architect and reopen the request for proposals or invitations to bid from a qualification list, or (3) mutually agree to an indemnity clause acceptable to both parties.

(c) This section shall become operative on July 1, 1998.

(Added by Stats. 1997, Ch. 722, Sec. 1. Effective January 1, 1998. Section operative July 1, 1998, by its own provisions.)



20103.7

A local agency subject to this chapter taking bids for the construction of a public work or improvement shall, upon request from a contractor plan room service, provide an electronic copy of a project s contract documents at no charge to the contractor plan room.

(Added by Stats. 2010, Ch. 371, Sec. 2. Effective January 1, 2011.)






ARTICLE 1.3. Award of Contracts

20103.8

A local agency may require a bid for a public works contract to include prices for items that may be added to, or deducted from, the scope of work in the contract for which the bid is being submitted. Whenever additive or deductive items are included in a bid, the bid solicitation shall specify which one of the following methods will be used to determine the lowest bid. In the absence of a specification, only the method provided by subdivision (a) will be used:

(a) The lowest bid shall be the lowest bid price on the base contract without consideration of the prices on the additive or deductive items.

(b) The lowest bid shall be the lowest total of the bid prices on the base contract and those additive or deductive items that were specifically identified in the bid solicitation as being used for the purpose of determining the lowest bid price.

(c) The lowest bid shall be the lowest total of the bid prices on the base contract and those additive or deductive items that when taken in order from a specifically identified list of those items in the solicitation, and added to, or subtracted from, the base contract, are less than, or equal to, a funding amount publicly disclosed by the local agency before the first bid is opened.

(d) The lowest bid shall be determined in a manner that prevents any information that would identify any of the bidders or proposed subcontractors or suppliers from being revealed to the public entity before the ranking of all bidders from lowest to highest has been determined.

A responsible bidder who submitted the lowest bid as determined by this section shall be awarded the contract, if it is awarded. This section does not preclude the local agency from adding to or deducting from the contract any of the additive or deductive items after the lowest responsible bidder has been determined.

(e) Nothing in this section shall preclude the prequalification of subcontractors.

(Amended by Stats. 2003, Ch. 62, Sec. 243. Effective January 1, 2004.)






ARTICLE 1.5. Resolution of Construction Claims

20104

(a) (1) This article applies to all public works claims of three hundred seventy-five thousand dollars ($375,000) or less which arise between a contractor and a local agency.

(2) This article shall not apply to any claims resulting from a contract between a contractor and a public agency when the public agency has elected to resolve any disputes pursuant to Article 7.1 (commencing with Section 10240) of Chapter 1 of Part 2.

(b) (1) Public work means public works contract as defined in Section 1101 but does not include any work or improvement contracted for by the state or the Regents of the University of California.

(2) Claim means a separate demand by the contractor for (A) a time extension, (B) payment of money or damages arising from work done by, or on behalf of, the contractor pursuant to the contract for a public work and payment of which is not otherwise expressly provided for or the claimant is not otherwise entitled to, or (C) an amount the payment of which is disputed by the local agency.

(c) The provisions of this article or a summary thereof shall be set forth in the plans or specifications for any work which may give rise to a claim under this article.

(d) This article applies only to contracts entered into on or after January 1, 1991.

(Amended by Stats. 2010, Ch. 697, Sec. 47. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



20104.2

For any claim subject to this article, the following requirements apply:

(a) The claim shall be in writing and include the documents necessary to substantiate the claim. Claims must be filed on or before the date of final payment. Nothing in this subdivision is intended to extend the time limit or supersede notice requirements otherwise provided by contract for the filing of claims.

(b) (1) For claims of less than fifty thousand dollars ($50,000), the local agency shall respond in writing to any written claim within 45 days of receipt of the claim, or may request, in writing, within 30 days of receipt of the claim, any additional documentation supporting the claim or relating to defenses to the claim the local agency may have against the claimant.

(2) If additional information is thereafter required, it shall be requested and provided pursuant to this subdivision, upon mutual agreement of the local agency and the claimant.

(3) The local agency s written response to the claim, as further documented, shall be submitted to the claimant within 15 days after receipt of the further documentation or within a period of time no greater than that taken by the claimant in producing the additional information, whichever is greater.

(c) (1) For claims of over fifty thousand dollars ($50,000) and less than or equal to three hundred seventy-five thousand dollars ($375,000), the local agency shall respond in writing to all written claims within 60 days of receipt of the claim, or may request, in writing, within 30 days of receipt of the claim, any additional documentation supporting the claim or relating to defenses to the claim the local agency may have against the claimant.

(2) If additional information is thereafter required, it shall be requested and provided pursuant to this subdivision, upon mutual agreement of the local agency and the claimant.

(3) The local agency s written response to the claim, as further documented, shall be submitted to the claimant within 30 days after receipt of the further documentation, or within a period of time no greater than that taken by the claimant in producing the additional information or requested documentation, whichever is greater.

(d) If the claimant disputes the local agency s written response, or the local agency fails to respond within the time prescribed, the claimant may so notify the local agency, in writing, either within 15 days of receipt of the local agency s response or within 15 days of the local agency s failure to respond within the time prescribed, respectively, and demand an informal conference to meet and confer for settlement of the issues in dispute. Upon a demand, the local agency shall schedule a meet and confer conference within 30 days for settlement of the dispute.

(e) Following the meet and confer conference, if the claim or any portion remains in dispute, the claimant may file a claim as provided in Chapter 1 (commencing with Section 900) and Chapter 2 (commencing with Section 910) of Part 3 of Division 3.6 of Title 1 of the Government Code. For purposes of those provisions, the running of the period of time within which a claim must be filed shall be tolled from the time the claimant submits his or her written claim pursuant to subdivision (a) until the time that claim is denied as a result of the meet and confer process, including any period of time utilized by the meet and confer process.

(f) This article does not apply to tort claims and nothing in this article is intended nor shall be construed to change the time periods for filing tort claims or actions specified by Chapter 1 (commencing with Section 900) and Chapter 2 (commencing with Section 910) of Part 3 of Division 3.6 of Title 1 of the Government Code.

(Added by Stats. 1994, Ch. 726, Sec. 22. Effective September 22, 1994.)



20104.4

The following procedures are established for all civil actions filed to resolve claims subject to this article:

(a) Within 60 days, but no earlier than 30 days, following the filing or responsive pleadings, the court shall submit the matter to nonbinding mediation unless waived by mutual stipulation of both parties. The mediation process shall provide for the selection within 15 days by both parties of a disinterested third person as mediator, shall be commenced within 30 days of the submittal, and shall be concluded within 15 days from the commencement of the mediation unless a time requirement is extended upon a good cause showing to the court or by stipulation of both parties. If the parties fail to select a mediator within the 15-day period, any party may petition the court to appoint the mediator.

(b) (1) If the matter remains in dispute, the case shall be submitted to judicial arbitration pursuant to Chapter 2.5 (commencing with Section 1141.10) of Title 3 of Part 3 of the Code of Civil Procedure, notwithstanding Section 1141.11 of that code. The Civil Discovery Act (Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure) shall apply to any proceeding brought under this subdivision consistent with the rules pertaining to judicial arbitration.

(2) Notwithstanding any other provision of law, upon stipulation of the parties, arbitrators appointed for purposes of this article shall be experienced in construction law, and, upon stipulation of the parties, mediators and arbitrators shall be paid necessary and reasonable hourly rates of pay not to exceed their customary rate, and such fees and expenses shall be paid equally by the parties, except in the case of arbitration where the arbitrator, for good cause, determines a different division. In no event shall these fees or expenses be paid by state or county funds.

(3) In addition to Chapter 2.5 (commencing with Section 1141.10) of Title 3 of Part 3 of the Code of Civil Procedure, any party who after receiving an arbitration award requests a trial de novo but does not obtain a more favorable judgment shall, in addition to payment of costs and fees under that chapter, pay the attorney s fees of the other party arising out of the trial de novo.

(c) The court may, upon request by any party, order any witnesses to participate in the mediation or arbitration process.

(Amended by Stats. 2004, Ch. 182, Sec. 54. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



20104.6

(a) No local agency shall fail to pay money as to any portion of a claim which is undisputed except as otherwise provided in the contract.

(b) In any suit filed under Section 20104.4, the local agency shall pay interest at the legal rate on any arbitration award or judgment. The interest shall begin to accrue on the date the suit is filed in a court of law.

(Added by Stats. 1994, Ch. 726, Sec. 22. Effective September 22, 1994.)






ARTICLE 1.7. Modifications; Performance; Payment

20104.50

(a) (1) It is the intent of the Legislature in enacting this section to require all local governments to pay their contractors on time so that these contractors can meet their own obligations. In requiring prompt payment by all local governments, the Legislature hereby finds and declares that the prompt payment of outstanding receipts is not merely a municipal affair, but is, instead, a matter of statewide concern.

(2) It is the intent of the Legislature in enacting this article to fully occupy the field of public policy relating to the prompt payment of local governments outstanding receipts. The Legislature finds and declares that all government officials, including those in local government, must set a standard of prompt payment that any business in the private sector which may contract for services should look towards for guidance.

(b) Any local agency which fails to make any progress payment within 30 days after receipt of an undisputed and properly submitted payment request from a contractor on a construction contract shall pay interest to the contractor equivalent to the legal rate set forth in subdivision (a) of Section 685.010 of the Code of Civil Procedure.

(c) Upon receipt of a payment request, each local agency shall act in accordance with both of the following:

(1) Each payment request shall be reviewed by the local agency as soon as practicable after receipt for the purpose of determining that the payment request is a proper payment request.

(2) Any payment request determined not to be a proper payment request suitable for payment shall be returned to the contractor as soon as practicable, but not later than seven days, after receipt. A request returned pursuant to this paragraph shall be accompanied by a document setting forth in writing the reasons why the payment request is not proper.

(d) The number of days available to a local agency to make a payment without incurring interest pursuant to this section shall be reduced by the number of days by which a local agency exceeds the seven-day return requirement set forth in paragraph (2) of subdivision (c).

(e) For purposes of this article:

(1) A local agency includes, but is not limited to, a city, including a charter city, a county, and a city and county, and is any public entity subject to this part.

(2) A progress payment includes all payments due contractors, except that portion of the final payment designated by the contract as retention earnings.

(3) A payment request shall be considered properly executed if funds are available for payment of the payment request, and payment is not delayed due to an audit inquiry by the financial officer of the local agency.

(f) Each local agency shall require that this article, or a summary thereof, be set forth in the terms of any contract subject to this article.

(Added by Stats. 1992, Ch. 799, Sec. 2. Effective January 1, 1993.)






ARTICLE 1.8. Damages Related to Competitive Bidding

20104.70

(a) (1) The second lowest bidder, and any person, firm, association, trust, partnership, labor organization, corporation, or other legal entity which has, prior to the letting of the bids on the public works project in question, entered into a contract with the second lowest bidder, may bring an action in superior court if that entity suffers damages as a result of the bid of the second lowest bidder for any contract subject to this part not being accepted due to the successful bidder s violation, as evidenced by the conviction of the successful bidder therefor, of any provision of Division 4 (commencing with Section 3200) of the Labor Code or of the Unemployment Insurance Code, or of both.

(2) There shall be a rebuttable presumption that a successful bidder who has been convicted of a violation of any provision of Division 4 (commencing with Section 3200) of the Labor Code or of the Unemployment Insurance Code, or of both, was awarded the bid because that successful bidder was able to lower the bid due to this violation or these violations occurring on the contract for public work awarded by the public agency.

(b) In an action brought pursuant to this section, the court may award costs and reasonable attorney s fees, in an amount to be determined in the court s discretion, to the prevailing party.

(c) For purposes of an action brought pursuant to this section:

(1) Employee status shall be determined pursuant to Division 4 (commencing with Section 3200) of the Labor Code with respect to alleged violations of that division, pursuant to the Unemployment Insurance Code with respect to alleged violations of that code, or pursuant to Section 2750.5 of the Labor Code with respect to alleged violations of either Division 4 (commencing with Section 3200) or of the Unemployment Insurance Code, or of both.

(2) Second lowest bidder means the second lowest qualified bidder deemed responsive by the public agency awarding the contract for public work.

(3) The second lowest bidder and the successful bidder may include any person, firm, association, corporation, or other legal entity.

(d) A second lowest bidder who has been convicted of a violation of any provision of Division 4 (commencing with Section 3200) of the Labor Code or of the Unemployment Insurance Code, or both, within one year prior to filing the bid for public work, and who has failed to take affirmative steps to correct that violation or those violations, is prohibited from taking any action authorized by this section.

(Added by Stats. 1991, Ch. 906, Sec. 3.)






ARTICLE 2. Schools—State School Building Aid Law of 1949

20105

This article shall apply to contracts subject to the State School Building Aid Law of 1949 provided for in Chapter 4 (commencing with Section 15700) of Part 10 of the Education Code.

(Amended by Stats. 2006, Ch. 538, Sec. 539. Effective January 1, 2007.)



20106

A school district shall not expend money apportioned under the State School Building Aid Law unless the contracts under which the funds are expended have been let after competitive bids pursuant to the Education Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20107

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the school district.

(c) A certified check made payable to the school district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the school district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the school district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 1.)






ARTICLE 3. School Districts

20110

The provisions of this part shall apply to contracts awarded by school districts subject to Part 21 (commencing with Section 35000) of Division 3 of Title 2 of the Education Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20111

(a) The governing board of any school district, in accordance with any requirement established by that governing board pursuant to subdivision (a) of Section 2000, shall let any contracts involving an expenditure of more than fifty thousand dollars ($50,000) for any of the following:

(1) The purchase of equipment, materials, or supplies to be furnished, sold, or leased to the district.

(2) Services, except construction services.

(3) Repairs, including maintenance as defined in Section 20115, that are not a public project as defined in subdivision (c) of Section 22002.

The contract shall be let to the lowest responsible bidder who shall give security as the board requires, or else reject all bids.

(b) The governing board shall let any contract for a public project, as defined in subdivision (c) of Section 22002, involving an expenditure of fifteen thousand dollars ($15,000) or more, to the lowest responsible bidder who shall give security as the board requires, or else reject all bids. All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(1) Cash.

(2) A cashier s check made payable to the school district.

(3) A certified check made payable to the school district.

(4) A bidder s bond executed by an admitted surety insurer, made payable to the school district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the school district beyond 60 days from the time the award is made.

(c) This section applies to all equipment, materials, or supplies, whether patented or otherwise, and to contracts awarded pursuant to subdivision (a) of Section 2000. This section shall not apply to professional services or advice, insurance services, or any other purchase or service otherwise exempt from this section, or to any work done by day labor or by force account pursuant to Section 20114.

(d) Commencing January 1, 1997, the Superintendent of Public Instruction shall annually adjust the dollar amounts specified in subdivision (a) to reflect the percentage change in the annual average value of the Implicit Price Deflator for State and Local Government Purchases of Goods and Services for the United States, as published by the United States Department of Commerce for the 12-month period ending in the prior fiscal year. The annual adjustments shall be rounded to the nearest one hundred dollars ($100).

(Amended by Stats. 1995, Ch. 897, Sec. 1. Effective January 1, 1996.)



20111.5

(a) The governing board of the district may require that each prospective bidder for a contract, as described under Section 20111, complete and submit to the district a standardized questionnaire and financial statement in a form specified by the district, including a complete statement of the prospective bidder s financial ability and experience in performing public works. The questionnaire and financial statement shall be verified under oath by the bidder in the manner in which civil pleadings in civil actions are verified. The questionnaires and financial statements shall not be public records and shall not be open to public inspection.

(b) Any school district requiring prospective bidders to complete and submit questionnaires and financial statements, as described in subdivision (a), shall adopt and apply a uniform system of rating bidders on the basis of the completed questionnaires and financial statements, in order to determine the size of the contracts upon which each bidder shall be deemed qualified to bid.

(c) Each prospective bidder on any contract described under Section 20111 shall be furnished by the school district letting the contract with a standardized proposal form that, when completed and executed, shall be submitted as his or her bid. Bids not presented on the forms so furnished shall be disregarded.

(d) A proposal form required pursuant to subdivision (c) shall not be accepted from any person or other entity who is required to submit a completed questionnaire and financial statement for prequalification pursuant to subdivision (a), but has not done so at least five days prior to the date fixed for the public opening of sealed bids or has not been prequalified, pursuant to subdivision (b), for at least one day prior to that date.

(e) Notwithstanding subdivision (d), any school district may establish a process for prequalifying prospective bidders pursuant to this section on a quarterly basis and may authorize that prequalification to be considered valid for up to one calendar year following the date of initial prequalification.

(Amended by Stats. 1997, Ch. 390, Sec. 5. Effective August 27, 1997.)



20111.6

(a) This section shall apply only to public projects, as defined in subdivision (c) of Section 22002, for which the governing board of the district uses funds received pursuant to the Leroy F. Greene School Facilities Act of 1998 (Chapter 12.5 (commencing with Section 17070.10) of Part 10 of Division 1 of Title 1 of the Education Code) or any funds from any future state school bond for a public project that involves a projected expenditure of one million dollars ($1,000,000) or more.

(b) If the governing board of the district enters into a contract meeting the criteria of subdivision (a), then the governing board of the district shall require that prospective bidders for a construction contract complete and submit to the board of the district a standardized prequalification questionnaire and financial statement. The questionnaire and financial statement shall be verified under oath by the bidder in the manner in which civil pleadings in civil actions are verified. The questionnaires and financial statements shall not be public records and shall not be open to public inspection.

(c) The board of the district shall adopt and apply a uniform system of rating bidders on the basis of the completed questionnaires and financial statements.

(d) The questionnaire and financial statement described in subdivision (b), and the uniform system of rating bidders described in subdivision (c), shall cover, at a minimum, the issues covered by the standardized questionnaire and model guidelines for rating bidders developed by the Department of Industrial Relations pursuant to subdivision (a) of Section 20101.

(e) Each prospective bidder shall be furnished by the school district letting the contract with a standardized proposal form that, when completed and executed, shall be submitted as his or her bid. Bids not presented on the forms so furnished shall be disregarded.

(f) A proposal form required pursuant to subdivision (e) shall not be accepted from any person or other entity that is required to submit a completed questionnaire and financial statement for prequalification pursuant to subdivision (b) or from any person or other entity that uses a subcontractor that is required to submit a completed questionnaire and financial statement for prequalification pursuant to subdivision (b), but has not done so at least 10 business days prior to the date fixed for the public opening of sealed bids or has not been prequalified for at least five business days prior to that date.

(g) The board of the district may establish a process for prequalifying prospective bidders pursuant to this section on a quarterly or annual basis and a prequalification pursuant to this process shall be valid for one calendar year following the date of initial prequalification.

(h) This section shall not preclude the governing board of the district from prequalifying or disqualifying a subcontractor.

(i) For purposes of this section, bidders shall include the general contractor and, if utilized, all electrical, mechanical, and plumbing subcontractors.

(j) If a public project covered by this section includes electrical, mechanical, or plumbing components that will be performed by electrical, mechanical, or plumbing contractors, a list of prequalified general contractors and electrical, mechanical, and plumbing subcontractors shall be made available by the school district to all bidders at least five business days prior to the dates fixed for the public opening of sealed bids.

(k) For purposes of this section, electrical, mechanical, and plumbing subcontractors are contractors licensed pursuant to Section 7058 of the Business and Professions Code, specifically contractors holding C-4, C-7, C-10, C-16, C-20, C-34, C-36, C-38, C-42, C-43, and C-46 licenses, pursuant to regulations of the Contractors State License Board.

(l) This section shall not apply to a school district with an average daily attendance of less than 2,500.

(m) This section shall apply only to contracts awarded on or after January 1, 2014.

(n) (1) On or before January 1, 2018, the Director of Industrial Relations shall (A) submit a report to the Legislature evaluating whether, during the years this section has applied to contracts, violations of the Labor Code on school district projects have decreased as compared to the same number of years immediately preceding the enactment of this section, and (B) recommend improvements to the system for prequalifying contractors and subcontractors on school district projects.

(2) A report to be submitted pursuant to this subdivision shall be submitted in compliance with Section 9795 of the Government Code.

(o) This section shall become inoperative on January 1, 2019, and, as of July 1, 2019, is repealed.

(Added by Stats. 2012, Ch. 808, Sec. 1. Effective January 1, 2013. Inoperative January 1, 2019. Repealed as of July 1, 2019, by its own provisions.)



20112

For the purpose of securing bids the governing board of a school district shall publish at least once a week for two weeks in some newspaper of general circulation published in the district, or if there is no such paper, then in some newspaper of general circulation, circulated in the county, and may post on the district s Web site or through an electronic portal, a notice calling for bids, stating the work to be done or materials or supplies to be furnished and the time when and the place and the Web site where bids will be opened. Whether or not bids are opened exactly at the time fixed in the public notice for opening bids, a bid shall not be received after that time. The governing board of the district may accept a bid that was submitted either electronically or on paper.

(Amended by Stats. 2004, Ch. 739, Sec. 1. Effective January 1, 2005.)



20113

(a) In an emergency when any repairs, alterations, work, or improvement is necessary to any facility of public schools to permit the continuance of existing school classes, or to avoid danger to life or property, the board may, by unanimous vote, with the approval of the county superintendent of schools, do either of the following:

(1) Make a contract in writing or otherwise on behalf of the district for the performance of labor and furnishing of materials or supplies for the purpose without advertising for or inviting bids.

(2) Notwithstanding Section 20114, authorize the use of day labor or force account for the purpose.

(b) Nothing in this section shall eliminate the need for any bonds or security otherwise required by law.

(Amended by Stats. 1995, Ch. 897, Sec. 2. Effective January 1, 1996.)



20114

(a) In each school district, the governing board may make repairs, alterations, additions, or painting, repainting, or decorating upon school buildings, repair or build apparatus or equipment, make improvements on the school grounds, erect new buildings, and perform maintenance as defined in Section 20115 by day labor, or by force account, whenever the total number of hours on the job does not exceed 350 hours. Moreover, in any school district having an average daily attendance of 35,000 or greater, the governing board may, in addition, make repairs to school buildings, grounds, apparatus, or equipment, including painting or repainting, and perform maintenance, as defined in Section 20115, by day labor or by force account whenever the total number of hours on the job does not exceed 750 hours, or when the cost of material does not exceed twenty-one thousand dollars ($21,000).

(b) For purposes of this section, day labor shall include the use of maintenance personnel employed on a permanent or temporary basis.

(Amended by Stats. 1995, Ch. 897, Sec. 3. Effective January 1, 1996.)



20115

For purposes of Section 20114, maintenance means routine, recurring, and usual work for the preservation, protection, and keeping of any publicly owned or publicly operated facility for its intended purposes in a safe and continually usable condition for which it was designed, improved, constructed, altered, or repaired. Facility means any plant, building, structure, ground facility, utility system, or real property.

This definition of maintenance expressly includes, but is not limited to: carpentry, electrical, plumbing, glazing, and other craftwork designed consistent with the definition set forth above to preserve the facility in a safe, efficient, and continually usable condition for which it was intended, including repairs, cleaning, and other operations on machinery and other equipment permanently attached to the building or realty as fixtures.

This definition does not include, among other types of work, janitorial or custodial services and protection of the sort provided by guards or other security forces.

It is the intent of the Legislature that this definition does not include painting, repainting, or decorating other than touchup, but instead it is the intent of the Legislature that such activities be controlled directly by the provisions of Section 20114.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20116

It shall be unlawful to split or separate into smaller work orders or projects any work, project, service, or purchase for the purpose of evading the provisions of this article requiring contracting after competitive bidding.

The district shall maintain job orders or similar records indicating the total cost expended on each project in accordance with the procedures established in the most recent edition of the California School Accounting Manual for a period of not less than three years after completion of the project.

Informal bidding may be used on work, projects, services, or purchases that cost up to the limits set forth in this article. For the purpose of securing informal bids, the board shall publish annually in a newspaper of general circulation published in the district, or if there is no such newspaper, then in some newspaper in general circulation in the county, a notice inviting contractors to register to be notified of future informal bidding projects. All contractors included on the informal bidding list shall be given notice of all informal bid projects in any manner as the district deems appropriate.

(Amended by Stats. 1995, Ch. 897, Sec. 4. Effective January 1, 1996.)



20117

Notwithstanding any other provision of law, in the event there are two or more identical lowest or highest bids, as the case may be, submitted to a school district for the purchase, sale, or lease of real property, supplies, materials, equipment, services, bonds, or the awarding of any contract, pursuant to a provision requiring competitive bidding, the governing board of any school district may determine by lot which bid shall be accepted.

(Added by Stats. 1987, Ch. 1452, Sec. 527.)



20118

Notwithstanding Sections 20111 and 20112, the governing board of any school district, without advertising for bids, if the board has determined it to be in the best interests of the district, may authorize by contract, lease, requisition, or purchase order, any public corporation or agency, including any county, city, town, or district, to lease data-processing equipment, purchase materials, supplies, equipment, automotive vehicles, tractors, and other personal property for the district in the manner in which the public corporation or agency is authorized by law to make the leases or purchases from a vendor. Upon receipt of the personal property, if the property complies with the specifications set forth in the contract, lease, requisition, or purchase order, the school district may draw a warrant in favor of the public corporation or agency for the amount of the approved invoice, including the reasonable costs to the public corporation or agency for furnishing the services incidental to the lease or purchase of the personal property, or the school district may make payment directly to the vendor. Alternatively, if there is an existing contract between a public corporation or agency and a vendor for the lease or purchase of the personal property, a school district may authorize the lease or purchase of personal property directly from the vendor by contract, lease, requisition, or purchase order and make payment to the vendor under the same terms that are available to the public corporation or agency under the contract.

(Amended by Stats. 2006, Ch. 730, Sec. 19.75. Effective January 1, 2007.)



20118.1

The governing board of any school district may contract with an acceptable party who is one of the three lowest responsible bidders for the procurement or maintenance, or both, of electronic data-processing systems and supporting software in any manner the board deems appropriate.

(Added by Stats. 1987, Ch. 1452, Sec. 529.)



20118.2

(a) Due to the highly specialized and unique nature of technology, telecommunications, related equipment, software, and services, because products and materials of that nature are undergoing rapid technological changes, and in order to allow for the introduction of new technological changes into the operations of the school district, it is in the public s best interest to allow a school district to consider, in addition to price, factors such as vendor financing, performance reliability, standardization, life-cycle costs, delivery timetables, support logistics, the broadest possible range of competing products and materials available, fitness of purchase, manufacturer s warranties, and similar factors in the award of contracts for technology, telecommunications, related equipment, software, and services.

(b) This section applies only to a school district s procurement of computers, software, telecommunications equipment, microwave equipment, and other related electronic equipment and apparatus. This section does not apply to contracts for construction or for the procurement of any product that is available in substantial quantities to the general public.

(c) Notwithstanding Section 20118.1, a school district may, after a finding is made by the governing board that a particular procurement qualifies under subdivision (b), authorize the procurement of the product through competitive negotiation as described in subdivision (d).

(d) For purposes of this section, competitive negotiation includes, but is not limited to, all of the following requirements:

(1) A request for proposals shall be prepared and submitted to an adequate number of qualified sources, as determined by the school district, to permit reasonable competition consistent with the nature and requirement of the procurement.

(2) Notice of the request for proposals shall be published at least twice in a newspaper of general circulation, at least 10 days before the date for receipt of the proposals.

(3) The school district shall make every effort to generate the maximum feasible number of proposals from qualified sources and shall make a finding to that effect before proceeding to negotiate if only a single response to the request for proposals is received.

(4) The request for proposals shall identify all significant evaluation factors, including price, and their relative importance.

(5) The school district shall provide reasonable procedures for the technical evaluation of the proposals received, the identification of qualified sources, and the selection for the award of the contract.

(6) Award shall be made to the qualified bidder whose proposal meets the evaluation standards and will be most advantageous to the school district with price and all other factors considered.

(7) If award is not made to the bidder whose proposal contains the lowest price, the school district shall make a finding setting forth the basis for the award.

(e) The school district, at its discretion, may reject all proposals and request new proposals.

(f) Provisions in any contract concerning utilization of small business enterprises, that are in accordance with the request for proposals, shall not be subject to negotiation with the successful proposer.

(Added by Stats. 2005, Ch. 509, Sec. 1. Effective January 1, 2006.)



20118.3

The governing board of any school district may purchase supplementary textbooks, library books, educational films, audiovisual materials, test materials, workbooks, instructional computer software packages, or periodicals in any amount needed for the operation of the schools of the district without taking estimates or advertising for bids.

This section shall become operative January 1, 1989, and is declaratory of existing law and practice.

(Amended by Stats. 1990, Ch. 439, Sec. 1.)



20118.4

(a) If any change or alteration of a contract governed by Article 3 (commencing with Section 17595) of Chapter 5 of Part 10.5 of the Education Code is ordered by the governing board of the district, the change or alteration shall be specified in writing and the cost agreed upon between the governing board and the contractor. The board may authorize the contractor to proceed with performance of the change or alteration, without the formality of securing bids, if the cost so agreed upon does not exceed the greater of the following:

(1) The amount specified in Section 20111 or 20114, whichever is applicable to the original contract.

(2) Ten percent of the original contract price.

(b) The governing board of any school district, or of two or more school districts governed by governing boards of identical personnel, having an average daily attendance of 400,000 or more as shown by the annual report of the county superintendent of schools for the preceding year, may also authorize any change or alteration of a contract for reconstruction or rehabilitation work, other than for the construction of new buildings or other new structures, if the cost of the change or alteration is in excess of the limitations in paragraphs (1) and (2) of subdivision (a) but does not exceed 25 percent of the original contract price, without the formality of securing bids, and the change or alteration is a necessary and integral part of the work under the contract and the taking of bids would delay the completion of the contract. Changes exceeding 15 percent of the original contract price shall be approved by an affirmative vote of not less than 75 percent of the members of the governing board.

(Amended by Stats. 2006, Ch. 538, Sec. 540. Effective January 1, 2007.)






ARTICLE 3.5. Counties

20120

This article applies to public works contracts awarded by counties subject to Title 3 (commencing with Section 23000) of the Government Code. For purposes of this article, the population of a county shall be the most recent estimate determined by the Population Research Unit of the Department of Finance.

(Amended by Stats. 1990, Ch. 164, Sec. 2.)



20121

Whenever the estimated cost of construction of any wharf, chute, or other shipping facility, or of any hospital, almshouse, courthouse, jail, historical museum, aquarium, county free library building, branch library building, art gallery, art institute, exposition building, stadium, coliseum, sports arena or sports pavilion or other building for holding sports events, athletic contests, contests of skill, exhibitions, spectacles and other public meetings, or other public building or the cost of any painting, or repairs thereto exceeds the sum of four thousand dollars ($4,000), inclusive of the estimated costs of materials or supplies to be furnished pursuant to Section 20131, the work shall be done by contract. Any such contract not let pursuant to this article is void.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20121.1

Notwithstanding Section 20121, a county board of supervisors need not contract for grading, drainage, pipe laying, fencing, landscaping, instrument installation, and similar construction and repair work necessary to maintain day-to-day landfill operations.

(Added by Stats. 1990, Ch. 907, Sec. 1.)



20122

In counties containing a population of 500,000 or over, the work referred to in Section 20121 need not be done by contract if the estimated cost thereof is less than six thousand five hundred dollars ($6,500), exclusive of the estimated cost of materials or supplies to be furnished pursuant to Section 20133.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20123

In counties containing a population of 2,000,000 or over, as determined by the last federal or special census or subsequent estimate validated by the Population Research Unit of the Department of Finance, Sections 20121 and 20122 do not apply to alteration or repair work upon county-owned buildings, if the cost of the work is under fifty thousand dollars ($50,000).

(Amended by Stats. 1988, Ch. 336, Sec. 1.)



20123.5

In any county, it is unlawful to split or separate into smaller work orders or projects any public work project for the purpose of evading the provisions of this article requiring public work to be done by contract after competitive bidding. Every person who willfully violates the provisions of this section is guilty of a misdemeanor.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20124

The board of supervisors shall adopt plans, specifications, strain sheets, and working details for the work.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20125

The board shall cause an advertisement for bids for the performance of the work to be published pursuant to Section 6062 of the Government Code in a daily newspaper, or pursuant to Section 6066 of the Government Code in a weekly newspaper, of general circulation published in the county. If there is no such newspaper published in the county, the notice shall be given by posting in three public places for at least two weeks.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20126

Any notice inviting bids which specifies locations of possible materials, such as a borrow pit or gravel bed, for use in the proposed construction project which would be subject to Section 1602 of the Fish and Game Code shall include any conditions or modifications established pursuant to Section 1603 of the Fish and Game Code.

(Amended by Stats. 2005, Ch. 383, Sec. 9. Effective January 1, 2006.)



20127

All bidders shall be afforded opportunity to examine the plans, specifications, strain sheets, and working details.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20128

The board shall award the contract to the lowest responsible bidder, and the person to whom the contract is awarded shall perform the work in accordance with the plans, specifications, strain sheets, and working details, unless the contract is modified by a four-fifths vote of the board.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20128.5

Notwithstanding any other provisions of this article, the board of supervisors may award individual annual contracts, none of which shall exceed three million dollars ($3,000,000), adjusted annually to reflect the percentage change in the California Consumer Price Index, for repair, remodeling, or other repetitive work to be done according to unit prices. No annual contracts may be awarded for any new construction. The contracts shall be awarded to the lowest responsible bidder and shall be based on plans and specifications for typical work. No project shall be performed under the contract except by order of the board of supervisors, or an officer acting pursuant to Section 20145.

For purposes of this section, unit price means the amount paid for a single unit of an item of work, and typical work means a work description applicable universally or applicable to a large number of individual projects, as distinguished from work specifically described with respect to an individual project.

For purposes of this section, repair, remodeling, or other repetitive work to be done according to unit prices shall not include design or contract drawings.

(Amended by Stats. 1997, Ch. 431, Sec. 1. Effective January 1, 1998.)



20129

(a) All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(1) Cash.

(2) A cashier s check made payable to the county.

(3) A certified check made payable to the county.

(4) A bidder s bond executed by an admitted surety insurer, made payable to the county.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the county beyond 60 days from the time the award is made.

(b) The person to whom the contract is awarded shall execute a bond to be approved by the board for the faithful performance of the contract.

(Amended by Stats. 1990, Ch. 808, Sec. 5.)



20130

If the board of supervisors is advised by the county surveyor or engineer that any wharf, chute, or other shipping facility can be constructed or repaired for a sum less than the lowest responsible bid, it may reject all bids and order the work done by day s work under the supervision and direction of the surveyor or engineer.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20131

Counties which employ purchasing agents may:

(a) Authorize the agent to employ state-licensed independent contractors and purchase materials, furnishings, and supplies used in the construction or repair of public works estimated as costing not more than six thousand five hundred dollars ($6,500) without the formality of obtaining bids, letting contracts, preparing specifications, and the other things required by this article.

(b) In counties containing a population of 500,000 or more, authorize the agent to purchase materials and supplies used in the construction or repair of public works estimated as costing not more than three thousand five hundred dollars ($3,500) without the formality of obtaining bids, letting contracts, preparing specifications, and the other things required by this article.

(c) Authorize the agent to purchase or contract for medical or surgical equipment or supplies, or for professional services, for a county hospital without competitive bidding, so long as an appropriation for the costs of those purchases or contracts is included in the county budget.

As used in this subdivision, medical or surgical equipment or supplies means only equipment or supplies commonly, necessarily, and directly used by or under the direction of a physician and surgeon in caring for or treating a patient in a hospital.

(Added by Stats. 1993, Ch. 1195, Sec. 22.5. Effective January 1, 1994.)



20132

The board of supervisors of any county may delegate to the county administrative officer or the county executive officer in an equivalent position, the power to enter into and execute on behalf of the county any contracts, which do not involve the expenditure of more than five thousand dollars ($5,000), which relate to purposes previously approved and budgeted by the board of supervisors, subject to ratification of such approval and execution by the board of supervisors. This section shall not apply to:

(a) Matters within the purview of Section 20131.

(b) Contracts for the construction of public improvements.

(c) Contracts which must be awarded after public notice and competitive bidding.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20133

(a) A county, with approval of the board of supervisors, may utilize an alternative procedure for bidding on construction projects in the county in excess of two million five hundred thousand dollars ($2,500,000) and may award the project using either the lowest responsible bidder or by best value.

(b) (1) It is the intent of the Legislature to enable counties to utilize design-build for buildings and county sanitation wastewater treatment facilities. It is not the intent of the Legislature to authorize this procedure for other infrastructure, including, but not limited to, streets and highways, public rail transit, or water resources facilities and infrastructures.

(2) The Legislature also finds and declares that utilizing a design-build contract requires a clear understanding of the roles and responsibilities of each participant in the design-build process.

(3) (A) For contracts for public works projects awarded prior to January 1, 2012, if the board of supervisors elects to proceed under this section, the board of supervisors shall establish and enforce a labor compliance program containing the requirements outlined in Section 1771.5 of the Labor Code, or it shall contract with a third party to operate a labor compliance program containing the requirements outlined in Section 1771.5 of the Labor Code. This requirement shall not apply to any projects where the county or the design-build entity has entered into a collective bargaining agreement that binds all of the contractors performing work on the projects.

(B) For contracts for public works projects awarded on or after January 1, 2012, the project shall be subject to the requirements of Section 1771.4 of the Labor Code.

(c) As used in this section:

(1) Best value means a value determined by objective criteria related to price, features, functions, and life-cycle costs.

(2) Design-build means a procurement process in which both the design and construction of a project are procured from a single entity.

(3) Design-build entity means a partnership, corporation, or other legal entity that is able to provide appropriately licensed contracting, architectural, and engineering services as needed pursuant to a design-build contract.

(4) Project means the construction of a building and improvements directly related to the construction of a building, and county sanitation wastewater treatment facilities, but does not include the construction of other infrastructure, including, but not limited to, streets and highways, public rail transit, or water resources facilities and infrastructure.

(d) Design-build projects shall progress in a four-step process, as follows:

(1) (A) The county shall prepare a set of documents setting forth the scope of the project. The documents may include, but are not limited to, the size, type, and desired design character of the public improvement, performance specifications covering the quality of materials, equipment, and workmanship, preliminary plans or building layouts, or any other information deemed necessary to describe adequately the county s needs. The performance specifications and any plans shall be prepared by a design professional who is duly licensed and registered in California.

(B) Any architect or engineer retained by the county to assist in the development of the project-specific documents shall not be eligible to participate in the preparation of a bid with any design-build entity for that project.

(2) (A) Based on the documents prepared in paragraph (1), the county shall prepare a request for proposals that invites interested parties to submit competitive sealed proposals in the manner prescribed by the county. The request for proposals shall include, but is not limited to, the following elements:

(i) Identification of the basic scope and needs of the project or contract, the expected cost range, and other information deemed necessary by the county to inform interested parties of the contracting opportunity, to include the methodology that will be used by the county to evaluate proposals and specifically if the contract will be awarded to the lowest responsible bidder.

(ii) Significant objective factors that the county reasonably expects to consider in evaluating proposals, including cost or price and all nonprice-related factors.

(iii) The relative importance of weight assigned to each of the factors identified in the request for proposals.

(B) With respect to clause (iii) of subparagraph (A), if a nonweighted system is used, the agency shall specifically disclose whether all evaluation factors other than cost or price when combined are:

(i) Significantly more important than cost or price.

(ii) Approximately equal in importance to cost or price.

(iii) Significantly less important than cost or price.

(C) If the county chooses to reserve the right to hold discussions or negotiations with responsive bidders, it shall so specify in the request for proposal and shall publish separately or incorporate into the request for proposal applicable rules and procedures to be observed by the county to ensure that any discussions or negotiations are conducted in good faith.

(3) (A) The county shall establish a procedure to prequalify design-build entities using a standard questionnaire developed by the county. In preparing the questionnaire, the county shall consult with the construction industry, including representatives of the building trades and surety industry. This questionnaire shall require information, including, but not limited to, all of the following:

(i) If the design-build entity is a partnership, limited partnership, or other association, a listing of all of the partners, general partners, or association members known at the time of bid submission who will participate in the design-build contract, including, but not limited to, mechanical subcontractors.

(ii) Evidence that the members of the design-build entity have completed, or demonstrated the experience, competency, capability, and capacity to complete, projects of similar size, scope, or complexity, and that proposed key personnel have sufficient experience and training to competently manage and complete the design and construction of the project, as well as a financial statement that assures the county that the design-build entity has the capacity to complete the project.

(iii) The licenses, registration, and credentials required to design and construct the project, including information on the revocation or suspension of any license, credential, or registration.

(iv) Evidence that establishes that the design-build entity has the capacity to obtain all required payment and performance bonding, liability insurance, and errors and omissions insurance.

(v) Any prior serious or willful violation of the California Occupational Safety and Health Act of 1973, contained in Part 1 (commencing with Section 6300) of Division 5 of the Labor Code, or the federal Occupational Safety and Health Act of 1970 (Public Law 91-596), settled against any member of the design-build entity, and information concerning workers compensation experience history and worker safety program.

(vi) Information concerning any debarment, disqualification, or removal from a federal, state, or local government public works project. Any instance in which an entity, its owners, officers, or managing employees submitted a bid on a public works project and were found to be nonresponsive, or were found by an awarding body not to be a responsible bidder.

(vii) Any instance in which the entity, or its owners, officers, or managing employees, defaulted on a construction contract.

(viii) Any violations of the Contractors State License Law (Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code), excluding alleged violations of federal or state law including the payment of wages, benefits, apprenticeship requirements, or personal income tax withholding, or of Federal Insurance Contributions Act (FICA; 26 U.S.C. Sec. 3101 et seq.) withholding requirements settled against any member of the design-build entity.

(ix) Information concerning the bankruptcy or receivership of any member of the design-build entity, including information concerning any work completed by a surety.

(x) Information concerning all settled adverse claims, disputes, or lawsuits between the owner of a public works project and any member of the design-build entity during the five years preceding submission of a bid pursuant to this section, in which the claim, settlement, or judgment exceeds fifty thousand dollars ($50,000). Information shall also be provided concerning any work completed by a surety during this period.

(xi) In the case of a partnership or an association that is not a legal entity, a copy of the agreement creating the partnership or association and specifying that all partners or association members agree to be fully liable for the performance under the design-build contract.

(xii) (I) Any instance in which the entity, or any of its members, owners, officers, or managing employees was, during the five years preceding submission of a bid pursuant to this section, determined by a court of competent jurisdiction to have submitted, or legally admitted for purposes of a criminal plea to have submitted either of the following:

(ia) Any claim to any public agency or official in violation of the federal False Claims Act (31 U.S.C. Sec. 3729 et seq.).

(ib) Any claim to any public official in violation of the California False Claims Act (Article 9 (commencing with Section 12650) of Chapter 6 of Part 2 of Division 3 of Title 2 of the Government Code).

(II) Information provided pursuant to this subdivision shall include the name and number of any case filed, the court in which it was filed, and the date on which it was filed. The entity may also provide further information regarding any such instance, including any mitigating or extenuating circumstances that the entity wishes the county to consider.

(B) The information required pursuant to this subdivision shall be verified under oath by the entity and its members in the manner in which civil pleadings in civil actions are verified. Information that is not a public record pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) shall not be open to public inspection.

(4) The county shall establish a procedure for final selection of the design-build entity. Selection shall be based on either of the following criteria:

(A) A competitive bidding process resulting in lump-sum bids by the prequalified design-build entities. Awards shall be made to the lowest responsible bidder.

(B) A county may use a design-build competition based upon best value and other criteria set forth in paragraph (2). The design-build competition shall include the following elements:

(i) Competitive proposals shall be evaluated by using only the criteria and selection procedures specifically identified in the request for proposal. However, the following minimum factors shall each represent at least 10 percent of the total weight of consideration given to all criteria factors: price, technical design, and construction expertise, life-cycle costs over 15 years or more, skilled labor force availability, and acceptable safety record.

(ii) Once the evaluation is complete, the top three responsive bidders shall be ranked sequentially from the most advantageous to the least.

(iii) The award of the contract shall be made to the responsible bidder whose proposal is determined, in writing, to be the most advantageous.

(iv) Notwithstanding any provision of this code, upon issuance of a contract award, the county shall publicly announce its award, identifying the contractor to whom the award is made, along with a written decision supporting its contract award and stating the basis of the award. The notice of award shall also include the county s second and third ranked design-build entities.

(v) For purposes of this paragraph, skilled labor force availability shall be determined by the existence of an agreement with a registered apprenticeship program, approved by the California Apprenticeship Council, which has graduated apprentices in each of the preceding five years. This graduation requirement shall not apply to programs providing apprenticeship training for any craft that has been deemed by the Department of Labor and the Department of Industrial Relations to be an apprenticeable craft in the five years prior to enactment of this act.

(vi) For purposes of this paragraph, a bidder s safety record shall be deemed acceptable if its experience modification rate for the most recent three-year period is an average of 1.00 or less, and its average total recordable injury/illness rate and average lost work rate for the most recent three-year period does not exceed the applicable statistical standards for its business category or if the bidder is a party to an alternative dispute resolution system as provided for in Section 3201.5 of the Labor Code.

(e) (1) Any design-build entity that is selected to design and build a project pursuant to this section shall possess or obtain sufficient bonding to cover the contract amount for nondesign services, and errors and omission insurance coverage sufficient to cover all design and architectural services provided in the contract. This section does not prohibit a general or engineering contractor from being designated the lead entity on a design-build entity for the purposes of purchasing necessary bonding to cover the activities of the design-build entity.

(2) Any payment or performance bond written for the purposes of this section shall be written using a bond form developed by the county.

(f) All subcontractors that were not listed by the design-build entity in accordance with clause (i) of subparagraph (A) of paragraph (3) of subdivision (d) shall be awarded by the design-build entity in accordance with the design-build process set forth by the county in the design-build package. All subcontractors bidding on contracts pursuant to this section shall be afforded the protections contained in Chapter 4 (commencing with Section 4100) of Part 1. The design-build entity shall do both of the following:

(1) Provide public notice of the availability of work to be subcontracted in accordance with the publication requirements applicable to the competitive bidding process of the county.

(2) Provide a fixed date and time on which the subcontracted work will be awarded in accordance with the procedure established pursuant to this section.

(g) Lists of subcontractors, bidders, and bid awards relating to the project shall be submitted by the design-build entity to the awarding body within 14 days of the award. These documents are deemed to be public records and shall be available for public inspection pursuant to this chapter and Article 1 (commencing with Section 6250) of Chapter 3.5 of Division 7 of Title 1 of the Government Code.

(h) The minimum performance criteria and design standards established pursuant to paragraph (1) of subdivision (d) shall be adhered to by the design-build entity. Any deviations from those standards may only be allowed by written consent of the county.

(i) The county may retain the services of a design professional or construction project manager, or both, throughout the course of the project in order to ensure compliance with this section.

(j) Contracts awarded pursuant to this section shall be valid until the project is completed.

(k) Nothing in this section is intended to affect, expand, alter, or limit any rights or remedies otherwise available at law.

(l) (1) If the county elects to award a project pursuant to this section, retention proceeds withheld by the county from the design-build entity shall not exceed 5 percent if a performance and payment bond, issued by an admitted surety insurer, is required in the solicitation of bids.

(2) In a contract between the design-build entity and the subcontractor, and in a contract between a subcontractor and any subcontractor thereunder, the percentage of the retention proceeds withheld may not exceed the percentage specified in the contract between the county and the design-build entity. If the design-build entity provides written notice to any subcontractor who is not a member of the design-build entity, prior to or at the time the bid is requested, that a bond may be required and the subcontractor subsequently is unable or refuses to furnish a bond to the design-build entity, then the design-build entity may withhold retention proceeds in excess of the percentage specified in the contract between the county and the design-build entity from any payment made by the design-build entity to the subcontractor.

(m) Each county that elects to proceed under this section and uses the design-build method on a public works project shall submit to the Legislative Analyst s Office before September 1, 2013, a report containing a description of each public works project procured through the design-build process and completed after November 1, 2009, and before August 1, 2013. The report shall include, but shall not be limited to, all of the following information:

(1) The type of project.

(2) The gross square footage of the project.

(3) The design-build entity that was awarded the project.

(4) The estimated and actual length of time to complete the project.

(5) The estimated and actual project costs.

(6) Whether the project was met or altered.

(7) The number and amount of project change orders.

(8) A description of any written protests concerning any aspect of the solicitation, bid, proposal, or award of the design-build project, including the resolution of the protests.

(9) An assessment of the prequalification process and criteria.

(10) An assessment of the effect of retaining 5-percent retention on the project.

(11) A description of the Labor Force Compliance Program and an assessment of the project impact, where required.

(12) A description of the method used to award the contract. If best value was the method, the report shall describe the factors used to evaluate the bid, including the weighting of each factor and an assessment of the effectiveness of the methodology.

(13) An assessment of the project impact of skilled labor force availability.

(14) An assessment of the design-build dollar limits on county projects. This assessment shall include projects where the county wanted to use design-build and was precluded by the dollar limitation. This assessment shall also include projects where the best value method was not used due to dollar limitations.

(15) An assessment of the most appropriate uses for the design-build approach.

(n) Any county that elects not to use the authority granted by this section may submit a report to the Legislative Analyst s Office explaining why the county elected not to use the design-build method.

(o) On or before January 1, 2014, the Legislative Analyst shall report to the Legislature on the use of the design-build method by counties pursuant to this section, including the information listed in subdivisions (m) and (p). The report may include recommendations for modifying or extending this section.

(p) The Legislative Analyst shall complete a fact-based analysis of the use of the design-build method by counties pursuant to this section, utilizing the information provided pursuant to subdivision (m) and any independent information provided by the public or interested parties. The Legislative Analyst shall select a representative sample of projects under this section and review available public records and reports, media reports, and related information in its analysis. The Legislative Analyst shall compile the information required to be analyzed pursuant to this subdivision into a report, which shall be provided to the Legislature. The report shall include conclusions describing the actual cost of projects procured pursuant to this section, whether the project schedule was met or altered, and whether projects needed or used project change orders.

(q) Except as provided in this section, this act shall not be construed to affect the application of any other law.

(r) This section shall remain in effect only until July 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before July 1, 2016, deletes or extends that date.

(Amended by Stats. 2014, Ch. 28, Sec. 78. Effective June 20, 2014. Repealed as of July 1, 2016, by its own provisions.)



20134

(a) In cases of emergency, when repair or replacements are necessary to permit the continued conduct of county operations or services, the board of supervisors, by majority consent, may proceed at once to replace or repair any and all structures without adopting the plans, specifications, strain sheets, or working details or, subject to Chapter 2.5 (commencing with Section 22050), giving notice for bids to let contracts. If notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). The work may be done by day labor under the direction of the board, by contract, or by a combination of the two. If the work is done wholly or in part by contract, the contractor shall be paid the actual cost of the use of machinery and tools and of material, and labor and of workers compensation insurance expended by him or her in doing the work, plus not more than 15 percent to cover all profits and administration. No more than the lowest current market prices shall be paid for materials whenever possible.

(b) In a county of the first, second, third, or fourth class, which is under court order to relieve jail overcrowding or in which the sheriff certifies that the inmate capacity of the county jail system is exceeded by more than 20 percent and that the overpopulation is likely to continue and poses a threat to public safety, health, and welfare, the board of supervisors may contract for the construction or expansion of jail facilities without the formality of obtaining bids, adopting plans and specifications, or complying with other requirements of this article, except as required by this subdivision. The person to whom the contract is awarded shall execute a bond for faithful performance in accordance with Section 20129. Any plans and specifications adopted by the board may only be altered or changed in accordance with Section 20135 and all contracts awarded pursuant to this subdivision may only be altered or changed in accordance with Sections 20136, 20137, and 20138. The award of the contract shall be made after a public hearing on the basis of a request for proposals advertised in accordance with Section 6062 or 6062a of the Government Code. The contract may be awarded only to a contractor who has responded to the request for proposals and who is licensed to do the work in accordance with Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code. The contract shall be upon terms which the board determines are necessary for the expeditious completion of the work. A contract shall not be entered into unless at least three proposals to do the work have been evaluated by a competitive process established by the board. If the board does not select the lowest bid, it shall make a finding stating the reasons that the lowest bid was not selected.

(c) In any county that has agreed to permit the transfer of prisoners or parole violators under Section 2910 or 2910.5 of the Penal Code or of wards under Section 1753.3 of the Welfare and Institutions Code, the board of supervisors may contract for the construction or expansion of the facilities to be used for that purpose without the formality of obtaining bids, adopting plans and specifications, or complying with other requirements of this article, except as required by this subdivision. The person to whom the contract is awarded shall execute a bond for faithful performance in accordance with Section 20129. Any plans and specifications adopted by the board may only be altered or changed in accordance with Section 20135 and all contracts awarded pursuant to this subdivision may only be altered or changed in accordance with Sections 20136, 20137, and 20138. The award of the contract shall be made after a public hearing on the basis of a request for proposals advertised in accordance with Section 6062 or 6062a of the Government Code. The contract may be awarded only to a contractor who has responded to the request for proposals and who is licensed to do the work in accordance with Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code. The contract shall be upon terms which the board determines are necessary for the expeditious completion of the work. A contract shall not be entered into unless at least three proposals to do the work have been evaluated by a competitive process established by the board and the lowest bid is selected.

(d) Proposed construction or expansion of jail or return-to-custody facilities as authorized under subdivision (b) or (c) shall not commence in a county of the third class without the affirmative vote of a majority of the city council of the incorporated city within which the construction or expansion is proposed.

(e) The board of supervisors may waive the requirements of Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code for work performed pursuant to subdivision (b) or (c).

(f) If any county that is under court order to relieve overcrowding in a county juvenile facility, as defined by subdivision (c) of Section 4481 of the Penal Code or in which the chief probation officer certifies that the juvenile detention capacity of the county juvenile facilities is exceeded by more than 20 percent and that the overpopulation is likely to continue and poses a threat to public safety, health, and welfare, the board of supervisors may contract for the construction or expansion of county juvenile facilities without the formality of obtaining bids, adopting plans and specifications, or complying with other requirements of this article, except as required by this subdivision. The person to whom the contract is awarded shall execute a bond for faithful performance in accordance with Section 20129. Any plans and specifications adopted by the board may only be altered or changed in accordance with Section 20135 and all contracts awarded pursuant to this subdivision may only be altered or changed in accordance with Sections 20136, 20137, and 20138. The award of the contract shall be made after a public hearing on the basis of a request for proposals advertised in accordance with Section 6062 or 6062a of the Government Code. The contract may be awarded only to a contractor who has responded to the request for proposals and who is licensed to do the work in accordance with Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code. The contract shall be upon terms which the board determines are necessary for the expeditious completion of the work. A contract shall not be entered into unless at least three proposals to do the work have been evaluated by a competitive process established by the board. If the board does not select the lowest bidder, it shall make a finding stating the reasons that the lowest bidder was not selected.

(g) In a county of the third class in which there are no available courtrooms to accommodate all authorized judicial positions or in which the board of supervisors certifies that there is a significant need to expeditiously construct new court and court support facilities, the board of supervisors may contract for the construction or expansion of court and court support facilities without the formality of obtaining bids, adopting plans and specifications, or complying with other requirements of this article, except as required by this subdivision. The person to whom the contract is awarded shall execute a bond for faithful performance in accordance with Section 20129. Any plans and specifications adopted by the board may only be altered or changed in accordance with Section 20135 and all contracts awarded pursuant to this subdivision may only be altered or changed in accordance with Sections 20136, 20137, and 20138. The award of the contract shall be made after a public hearing on the basis of a request for proposals advertised in accordance with Section 6062 or 6062a of the Government Code. The contract may be awarded only to a contractor who has responded to the request for proposals and who is licensed to do the work in accordance with Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code. The contract shall be upon terms which the board determines are necessary for the expeditious completion of the work. A contract shall not be entered into unless at least three proposals to do the work have been evaluated by a competitive process established by the board and the lowest bid is selected. This subdivision shall remain in effect until December 31, 1994.

(Amended by Stats. 2010, Ch. 697, Sec. 48. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



20135

The plans and specifications adopted by the board for the erection, alteration, construction, or repair of any public building or other public structure shall not be altered or changed in any manner which increases its cost, except by a vote of two-thirds of the members of the board of supervisors.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20136

Whenever the board enters into a contract for the erection, construction, alteration, or repair of any public building or other structure, the contract shall not be altered or changed in any manner, except:

(a) As provided in Section 20142.

(b) As provided for in the contract itself, or specifications.

(c) By order adopted by a vote of two-thirds of the board, and the consent of the contractor.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20137

If any change or alteration of the contract is ordered, it shall be specified in writing by a duly authorized officer of the county. The cost of such change or alteration must be agreed upon between the board and the contractor unless the contract includes a provision to determine a fair and equitable price for the change or alteration. Such a provision may provide for any method of determining the price common in commercial transactions, including, but not limited to, arbitration or cost plus a fixed fee. If the cost so agreed upon:

(a) Does not exceed the amounts specified in Sections 20121 and 21031, or

(b) Does not exceed 10 percent of the original contract price, the board may authorize the contractor to proceed with the change or alteration without the formality of obtaining bids therefor.

No change or alteration shall be authorized the amount of which is within the limitation specified in subdivision (b) and in excess of the limitation specified in subdivision (a) except by four-fifths vote of the board.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20138

If the cost of the work is reduced by reason of any modification of the contract, compensation shall be made to the county therefor.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20139

The board shall not pay or become liable for any extra work done on, or extra material furnished for, any building or structure in the course of performance of a contract let pursuant to this article except in accordance with Section 20142, unless the contract specifically provides for such payment or the contract is changed or modified in the manner provided for in this article.

(Amended by Stats. 1986, Ch. 1019, Sec. 36.)



20140

The method of payment for construction contracts shall be determined by the board, including progress payments for completed portions of the work and for materials delivered on the ground or stored subject to the control of the board and unused.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20141

The provisions of this article shall not apply to the construction of any public building used for facilities of juvenile forestry camps or juvenile homes, ranches or camps established under Article 15 (commencing with Section 880) of Chapter 2 of Part 1 of Division 2 of the Welfare and Institutions Code, if a major portion of the construction work is to be performed by wards of the juvenile court assigned to such camps, ranches, or homes.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20142

(a) The board of supervisors may, by ordinance, resolution, or board order, authorize the county engineer, or other county officer, to order changes or additions in the work being performed under construction contracts. When so authorized, any change or addition in the work shall be ordered in writing by the county engineer, or other designated officer, and the extra cost to the county for any change or addition to the work so ordered shall not exceed five thousand dollars ($5,000) when the total amount of the original contract does not exceed fifty thousand dollars ($50,000), nor 10 percent of the amount of any original contract that exceeds fifty thousand dollars ($50,000), but does not exceed two hundred fifty thousand dollars ($250,000).

(b) For contracts whose original cost exceeds two hundred fifty thousand dollars ($250,000), the extra cost for any change or addition to the work so ordered shall not exceed twenty-five thousand dollars ($25,000), plus 5 percent of the amount of the original contract cost in excess of two hundred fifty thousand dollars ($250,000). In no event shall any such change or alteration exceed two hundred ten thousand dollars ($210,000).

(Amended by Stats. 2010, Ch. 699, Sec. 31. Effective January 1, 2011.)



20143

The board may cause the insertion of provisions in any contract for the erection, construction, alteration, or repair of any public building or structure, or in the specifications therefor, for the performance of such extra work and the furnishing of materials therefor by the contractor as the board, county engineer, or other duly authorized officer requires for the proper completion or construction of the whole work contemplated.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20144

The provisions of this article do not apply to any contract which is entered into between Napa County and the State of California or any agency of the executive department of the State of California, for the alteration or repair of the structure located in Napa County and known as the Old Bale Mill.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20145

In counties containing a population of 6,000,000 or over, the board of supervisors may by ordinance authorize such county officer as is deemed appropriate to take or perform any or all acts or actions permitted or required of the board by this article, including the authority to adopt and advertise plans and specifications, award contracts, approve bonds, or order the change or alteration of contracts, with respect to original contracts which do not exceed the total amount of seventy-five thousand dollars ($75,000), or with respect to changes or alterations to original contracts entered into by the board where the changes or alterations do not exceed 10 percent of the amount of the original contract or seventy-five thousand dollars ($75,000), whichever is less. The aggregate total amount of such changes or alterations to an original contract may not exceed 25 percent of the amount of the original contract. Any authorization pursuant to this section shall include detailed procedures governing the county officer in the exercise of such authority.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20146

(a) A county, with approval of the board of supervisors, may utilize construction manager at-risk construction contracts for the erection, construction, alteration, repair, or improvement of any building owned or leased by the county. A construction manager at-risk construction contract may be used only for projects in the county in excess of one million dollars ($1,000,000) and may be awarded using either the lowest responsible bidder or best value method to a construction manager at-risk entity that possesses or that obtains sufficient bonding to cover the contract amount for construction services and risk and liability insurance as may be required by the county. Any payment or performance bond written for the purposes of this section shall be written using a bond form developed by the county.

(b) For purposes of this section, the following definitions apply:

(1) Best value means a value determined by objective criteria related to the experience of the entity and project personnel, project plan, financial strength of the entity, safety record of the entity, and price.

(2) Construction manager at-risk contract means a competitively procured contract by a county with an individual, partnership, joint venture, corporation, or other recognized legal entity, that is appropriately licensed in this state, including a contractor s license issued by the Contractors State License Board, and that guarantees the cost of a project and furnishes construction management services, including, but not limited to, preparation and coordination of bid packages, scheduling, cost control, value engineering, evaluation, preconstruction services, and construction administration.

(c) Subcontractors that were not listed by a construction manager at-risk entity as partners, general partners, or association members in a partnership, limited partnership, or association in the entity s construction manager at-risk bid submission shall be awarded by the construction manager at-risk entity in accordance with the process set forth by the county. All subcontractors bidding on contracts pursuant to this section shall be afforded the protections contained in Chapter 4 (commencing with Section 4100) of Part 1. The construction manager at-risk entity shall do both of the following:

(1) Provide public notice of the availability of work to be subcontracted in accordance with the publication requirements applicable to the competitive bidding process of the county.

(2) Provide a fixed date and time on which the subcontracted work will be awarded in accordance with the procedure established pursuant to this section.

(d) A county that elects to proceed under this section and uses a construction manager at-risk contract for a building project shall make a copy of the contract available for public inspection on its Internet Web site and notify the appropriate policy committees of the Legislature with instructions on finding and accessing the stored contract.

(e) (1) If the county elects to award a project pursuant to this section, retention proceeds withheld by the county from the construction manager at-risk entity shall not exceed 5 percent if a performance and payment bond issued by an admitted surety insurer is required in the solicitation of bids.

(2) In a contract between the construction manager at-risk entity and any subcontractor, and in a contract between a subcontractor and any subcontractor thereunder, the percentage of the retention proceeds withheld may not exceed the percentage specified in the contract between the county and the construction manager at-risk entity. If the construction manager at-risk entity provides written notice to any subcontractor that is not a member of the construction manager at-risk entity, prior to or at the time the bid is requested, that a bond may be required and the subcontractor subsequently is unable or refuses to furnish a bond to the construction manager at-risk entity, then the construction manager at-risk entity may withhold retention proceeds in excess of the percentage specified in the contract between the county and the construction manager at-risk entity from any payment made by the construction manager at-risk entity to the subcontractor.

(f) If the county elects to award a project pursuant to this section, the contract between the county and construction manager at-risk entity shall be subject to the provisions of subdivision (b) of Section 2782 of the Civil Code. Any contract between the construction manager at-risk entity and a contractor or subcontractor shall be subject to provisions of Section 2782.05 of the Civil Code.

(g) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2013, Ch. 517, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)






ARTICLE 3.6. Counties of 500,000 or Less Population

20150

The provisions of this article shall apply to contracts by counties of 500,000 or less population as provided for in Part 2 (commencing with Section 25000) of Division 2 of Title 3 of the Government Code.

(Added by Stats. 1983, Ch. 256, Sec. 82.)



20150.1

(a) Notwithstanding any other provision of law, except as provided in subdivision (b), every county, whether general law or charter, containing a population of less than 500,000 shall employ bidding procedures on public projects as provided in this article. This article shall be liberally construed to effect its purposes. In the event of conflict with any other provision of law relative to bidding procedures, the provisions of this article shall apply.

(b) Every county, whether general law or charter, containing a population of less than 500,000 is authorized to participate in the Uniform Public Construction Cost Accounting Act under Chapter 2 (commencing with Section 22000) of Part 3 of Division 2.

(Amended by Stats. 2007, Ch. 26, Sec. 1. Effective July 2, 2007.)



20150.2

As used in this article, public project means:

(a) A project for the erection, improvement, and repair of public buildings and works.

(b) Work in or about streams, bays, waterfronts, embankments, or other work for protection against overflow, except maintenance, repair, or reconstruction work.

(c) Supplies and materials used in maintenance, repair, or reconstruction work in or about streams, bays, waterfronts, embankments; or other maintenance, repair, or reconstruction work for protection against overflow.

The provisions of this article shall not change existing law regarding inclusion or exclusion of labor or materials used for completion of the project.

Except for the erection, improvement and repair of public buildings, the construction of dams, reservoirs, powerplants and electrical transmission lines of 230,000 volts and higher, nothing in this article shall apply to a publicly owned water, power or waste disposal system.

(Added by Stats. 1983, Ch. 256, Sec. 82.)



20150.3

Expenditures for public projects shall not include the costs of:

(a) Equipment, supplies and materials acquired by a public agency to enable the timely completion of a public project as defined in subdivision (c) of Section 20150.2 let to a contractor.

(b) Plans, specifications, engineering and advertising required for public projects.

(Added by Stats. 1983, Ch. 256, Sec. 82.)



20150.4

Public projects between four thousand dollars ($4,000) and ten thousand dollars ($10,000) shall be let to contract by informal or formal bidding procedures.

Public projects of ten thousand dollars ($10,000) and more shall, in all instances, be let to contract by formal bidding procedure.

(Added by Stats. 1983, Ch. 256, Sec. 82.)



20150.5

Each county shall adopt ordinances or regulations providing for formal and informal bidding procedures as required by this article for public projects conducted by such county.

(Added by Stats. 1983, Ch. 256, Sec. 82.)



20150.6

Ordinances or regulations establishing informal bidding procedures shall provide that the county shall, as soon as is practicable after the time for the renewal of contractors licenses, notify each contractor of the county of the opportunity to register with the county to be subsequently notified of informal bidding proceedings. The list of such contractors shall be a public record.

(Added by Stats. 1983, Ch. 256, Sec. 82.)



20150.7

The notice inviting informal bids shall be by published notice and may, in addition, be supplemented by mailed notice to contractors registered pursuant to Section 20150.6. The county may cause the notice to be printed as display advertising in such form and style as it deems appropriate. The notice shall describe in general terms the project to be done and state a closing date for submission of such informal bids. Publication of notice pursuant to this section shall be in a newspaper of general circulation printed and published within the jurisdiction of the county, or, if there is no such newspaper within the jurisdiction of the county, publication shall be made in a newspaper of general circulation which is circulated in the jurisdiction of the county, or, if there is no such publication, the notice shall be posted in at least three public places within the jurisdiction of the county as have been designated by ordinance or regulation of such county as places for the posting of its notices. Notice shall be published in accordance with Section 6061 of the Government Code and shall be completed at least 24 hours before the time scheduled for opening of the bids.

In addition to notice published in a newspaper of general circulation, mailed, or posted, pursuant to this section, the county may also publish notice inviting bids in a trade publication.

(Added by Stats. 1983, Ch. 256, Sec. 82.)



20150.8

The notices inviting formal bids shall state the time and place for the receiving and opening of sealed bids and distinctly state the project to be done. The first publication or posting of the notice shall be at least 10 days before the date of opening the bids. Notice shall be published at least twice, not less than five days apart, in a newspaper of general circulation, printed and published in the jurisdiction of the county, or, if there is no such newspaper within the jurisdiction of the county, publication shall be made in a newspaper of general circulation which is circulated in the jurisdiction of the county, or, if there is no such publication, the notice shall be posted in at least three public places within the jurisdiction of the county as have been designated by ordinance or regulation of such county as places for the posting of its notices.

In addition to notice published in a newspaper of general circulation, mailed, or posted, pursuant to this section, the county may also publish notice inviting bids in a trade publication.

(Added by Stats. 1983, Ch. 256, Sec. 82.)



20150.9

In its discretion, the county may reject any bids presented. If, after the first invitation for bids, all bids are rejected, after reevaluating its cost estimates of the project, the county shall abandon the project or shall readvertise for bids in the manner prescribed by this article. If after readvertising, the county rejects all bids presented, the county may proceed with the project by use of county personnel or may readvertise. If two or more bids are the same and the lowest, the county may accept the one it chooses. If no bids are received, the county may have the project done without further complying with this article.

(Added by Stats. 1983, Ch. 256, Sec. 82.)



20150.10

Notwithstanding the provisions of Section 20150.9, on any project which is less than seventy-five thousand dollars ($75,000), if, after the first invitation for bids, all bids are rejected, the county may, after reevaluating its cost estimates of the project, pass a resolution by a four-fifths vote of its board of supervisors declaring that the project can be performed more economically by county personnel, or that in its opinion a contract to perform the project can be negotiated with the original bidders at a lower price than that in any of the bids, or the materials or supplies furnished at a lower price in the open market. Upon adoption of the resolution, it may have the project done in the manner stated without further complying with this article.

(Amended by Stats. 1990, Ch. 694, Sec. 12.)



20150.11

It shall be unlawful to split or separate into smaller work orders or projects any public project for the purpose of evading the provisions of this article requiring public projects to be done by contract after bidding. Every person who willfully violates this provision of this section is guilty of a misdemeanor.

(Added by Stats. 1983, Ch. 256, Sec. 82.)



20150.12

The board of supervisors of the county shall adopt plans, specifications, and working details for all public projects the expenditure for which exceeds ten thousand dollars ($10,000).

(Added by Stats. 1983, Ch. 256, Sec. 82.)



20150.13

All bidders on public projects which exceed ten thousand dollars ($10,000) in cost, shall be afforded the opportunity to examine the plans, specifications, and working details for the project.

(Added by Stats. 1983, Ch. 256, Sec. 82.)



20150.14

The provisions of this article shall not apply to the construction of any public building used for facilities of juvenile forestry camps or juvenile homes, ranches, or camps established under Article 15 (commencing with Section 880) of Chapter 2, Part 1, Division 2 of the Welfare and Institutions Code, if a major portion of the construction work is to be performed by wards of the juvenile court assigned to such camps, ranches, or homes; or to public projects employing prisoners pursuant to Section 25359 of the Government Code and public projects involving persons engaged in federal, state, or county job or work training programs.

(Added by Stats. 1983, Ch. 256, Sec. 82.)






ARTICLE 4. Cities

20160

The provisions of this article shall apply to contracts awarded by cities subject to Title 4 (commencing with Section 34000) of the Government Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20161

As used in this chapter, public project means:

(a) A project for the erection, improvement, painting, or repair of public buildings and works.

(b) Work in or about streams, bays, waterfronts, embankments, or other work for protection against overflow.

(c) Street or sewer work except maintenance or repair.

(d) Furnishing supplies or materials for any such project, including maintenance or repair of streets or sewers.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20162

When the expenditure required for a public project exceeds five thousand dollars ($5,000), it shall be contracted for and let to the lowest responsible bidder after notice.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20163

It shall be unlawful to split or separate into smaller work orders or projects any public work project for the purpose of evading the provisions of this article requiring public work to be done by contract after competitive bidding. Every person who willfully violates this provision of this section is guilty of a misdemeanor.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20164

The notice inviting bids shall set a date for the opening of bids. The first publication or posting of the notice shall be at least 10 days before the date of opening the bids. Notice shall be published at least twice, not less than five days apart, in a newspaper of general circulation, printed and published in the city, or if there is none, it shall be posted in at least three public places in the city that have been designated by ordinance as the places for posting public notices. The notice shall distinctly state the project to be done.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20165

Any notice inviting bids, which specifies locations of possible materials, such as a borrow pit or gravel bed, for use in the proposed construction project which would be subject to Section 1602 of the Fish and Game Code, shall include any conditions or modifications established pursuant to Section 1603 of the Fish and Game Code.

(Amended by Stats. 2005, Ch. 383, Sec. 10. Effective January 1, 2006.)



20166

In its discretion, the legislative body may reject any bids presented and readvertise. If two or more bids are the same and the lowest, the legislative body may accept the one it chooses. If no bids are received, the legislative body may have the project done without further complying with this chapter.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20167

After rejecting bids, the legislative body may pass a resolution by a four-fifths vote of its members declaring that the project can be performed more economically by day labor, or the materials or supplies furnished at a lower price in the open market. Upon adoption of the resolution, it may have the project done in the manner stated without further complying with this chapter.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20168

In case of an emergency, the legislative body may pass a resolution by a four-fifths vote of its members declaring that the public interest and necessity demand the immediate expenditure of public money to safeguard life, health, or property. Upon adoption of the resolution, it may expend any sum required in the emergency without complying with this chapter. If notice for bids to let contracts will not be given, the legislative body shall comply with Chapter 2.5 (commencing with Section 22050).

(Amended by Stats. 1994, Ch. 803, Sec. 1.2. Effective January 1, 1995.)



20168.5

In any city that has agreed to permit the transfer of prisoners or parole violators under Section 2910 or 2910.5 of the Penal Code, or of wards under Section 1753.3 of the Welfare and Institutions Code, the city council may contract for the construction or expansion of facilities to be used for that purpose without the formality of obtaining bids, adopting plans and specifications, or complying with other requirements of this article, except as required by this section. The person to whom the contract is awarded shall execute a bond for faithful performance. The award of the contract shall be made after a public hearing on the basis of a request for proposals advertised in accordance with Section 6062 or 6062a of the Government Code. The contract may be awarded only to a contractor who has responded to the request for proposals and who is licensed to do the work in accordance with Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code. The contract shall be upon terms which the city council determines are necessary for the expeditious completion of the work. A contract shall not be entered into unless at least three proposals to do the work have been evaluated by a competitive process established by the city council and the lowest bid is selected.

(Added by Stats. 1987, Ch. 1450, Sec. 10.)



20169

Annually before the beginning of the fiscal year, in cities where there is more than one newspaper of general circulation printed and published, the legislative body shall publish a notice inviting bids and contract for the publication of legal notices required to be published in such a newspaper. The contract shall include the printing and publishing of all such legal notices during the fiscal year.

If there is only one such newspaper, the legislative body may contract with it without advertising for bids.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20170

All bids shall be presented under sealed cover and accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) Cashier s check made payable to the city.

(c) A certified check made payable to the city.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the city.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20171

The security shall be in an amount equal to at least 10 percent of the amount bid. A bid shall not be considered unless one of the forms of bidder s security is enclosed with it.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20172

If the successful bidder fails to execute the contract, the amount of the bidder s security shall be forfeited to the city except as hereinafter provided.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20173

The cash or proceeds shall be deposited in the fund out of which the expenses of preparation and printing of the plans and specifications, estimates of cost, and publication of notice are paid.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20174

The city council may, on refusal or failure of the successful bidder to execute the contract, award it to the next lowest responsible bidder. If the legislative body awards the contract to the second lowest bidder, the amount of the lowest bidder s security shall be applied by the city to the difference between the low bid and the second lowest bid, and the surplus, if any, shall be returned to the lowest bidder if cash or a check is used, or to the surety on the bidder s bond if a bond is used.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20175.2

(a) (1) A city, with approval of the appropriate city council, may utilize an alternative procedure for bidding on building construction projects in the city in excess of one million dollars ($1,000,000), except as provided in subdivision (p).

(2) Cities may award the project using either the lowest responsible bidder or by best value.

(b) (1) It is the intent of the Legislature to enable cities to utilize cost-effective options for building and modernizing public facilities. The Legislature also recognizes the national trend, including authorization in California, to allow public entities to utilize design-build contracts as a project delivery method. It is not the intent of the Legislature to authorize this procedure for transportation facilities, including, but not limited to, roads and bridges.

(2) The Legislature also finds and declares that utilizing a design-build contract requires a clear understanding of the roles and responsibilities of each participant in the design-build process. The Legislature also finds that the cost-effective benefits to cities are achieved by shifting the liability and risk for cost containment and project completion to the design-build entity.

(3) It is the intent of the Legislature to provide an alternative and optional procedure for bidding and building construction projects for cities.

(4) The design-build approach may be used, but is not limited to use, when it is anticipated that it will: reduce project cost, expedite project completion, or provide design features not achievable through the design-bid-build method.

(5) (A) For contracts for public works projects awarded prior to January 1, 2012, if a city council elects to proceed under this section, the city council shall establish and enforce a labor compliance program containing the requirements outlined in Section 1771.5 of the Labor Code, or it shall contract with a third party to operate a labor compliance program containing the requirements outlined in Section 1771.5 of the Labor Code. This requirement shall not apply to any project where the city or the design-build entity has entered into a collective bargaining agreement or agreements that bind all of the contractors performing work on the projects.

(B) For contracts for public works projects awarded on or after January 1, 2012, the project shall be subject to the requirements of Section 1771.4 of the Labor Code.

(c) As used in this section:

(1) Best value means a value determined by objectives relative to price, features, functions, and life-cycle costs.

(2) Design-build means a procurement process in which both the design and construction of a project are procured from a single entity.

(3) Design-build entity means a partnership, corporation, or other legal entity that is able to provide appropriately licensed contracting, architectural, and engineering services, as needed, pursuant to a design-build contract.

(4) Project means the construction of a building and improvements directly related to the construction of a building, but does not include streets and highways, public rail transit, or water resource facilities and infrastructure.

(d) Design-build projects shall progress in a four-step process, as follows:

(1) (A) The city shall prepare a set of documents setting forth the scope of the project. The documents may include, but are not limited to, the size, type, and desired design character of the buildings and site, performance specifications covering the quality of materials, equipment, and workmanship, preliminary plans or building layouts, or any other information deemed necessary to describe adequately the city s needs. The performance specifications and any plans shall be prepared by a design professional who is duly licensed and registered in California.

(B) Any architect or engineer retained by the city to assist in the development of the project-specific documents shall not be eligible to participate in the preparation of a bid with any design-build entity for that project.

(2) (A) Based on the documents prepared in paragraph (1), the city shall prepare a request for proposals that invites interested parties to submit competitive sealed proposals in the manner prescribed by the city. The request for proposals shall include, but is not limited to, the following elements:

(i) Identification of the basic scope and needs of the project or contract, the expected cost range, and other information deemed necessary by the city to inform interested parties of the contracting opportunity, to include the methodology that will be used by the city to evaluate proposals, and specifically if the contract will be awarded to the lowest responsible bidder.

(ii) Significant objective factors which the city reasonably expects to consider in evaluating proposals, including cost or price and all nonprice-related factors.

(iii) The relative importance or weight assigned to each of the factors identified in the request for proposals.

(B) With respect to clause (iii) of subparagraph (A), if a nonweighted system is used, the agency shall specifically disclose whether all evaluation factors, other than cost or price, when combined are:

(i) Significantly more important than cost or price.

(ii) Approximately equal in importance to cost or price.

(iii) Significantly less important than cost or price.

(C) If the city chooses to reserve the right to hold discussions or negotiations with responsive bidders, it shall so specify in the request for proposal and shall publish separately, or incorporate into the request for proposal, applicable rules and procedures to be observed by the city to ensure that any discussions or negotiations are conducted in good faith.

(3) (A) The city shall establish a procedure to prequalify design-build entities using a standard questionnaire developed by the city. In preparing the questionnaire, the city shall consult with the construction industry, including representatives of the building trades and surety industry. This questionnaire shall require information including, but not limited to, all of the following:

(i) If the design-build entity is a partnership, limited partnership, or other association, a listing of all of the partners, general partners, or association members known at the time of bid submission who will participate in the design-build contract, including, but not limited to, mechanical subcontractors.

(ii) Evidence that the members of the design-build entity have completed, or demonstrated the experience, competency, capability, and capacity to complete projects of similar size, scope, or complexity, and that proposed key personnel have sufficient experience and training to competently manage and complete the design and construction of the project, as well as a financial statement that assures the city that the design-build entity has the capacity to complete the project.

(iii) The licenses, registration, and credentials required to design and construct the project, including information on the revocation or suspension of any license, credential, or registration.

(iv) Evidence that establishes that the design-build entity has the capacity to obtain all required payment and performance bonding, liability insurance, and errors and omissions insurance.

(v) Any prior serious or willful violation of the California Occupational Safety and Health Act of 1973, contained in Part 1 (commencing with Section 6300) of Division 5 of the Labor Code or the federal Occupational Safety and Health Act of 1970 (Public Law 91-596) settled against any member of the design-build entity, and information concerning workers compensation experience history and worker safety program.

(vi) Information concerning any debarment, disqualification, or removal from a federal, state, or local government public works project. Any instance where an entity, its owners, officers, or managing employees submitted a bid on a public works project and were found to be nonresponsive, or were found by an awarding body not to be a responsible bidder.

(vii) Any instance where the entity, its owners, officers, or managing employees defaulted on a construction contract.

(viii) Any violations of the Contractors State License Law (Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code), excluding alleged violations of federal or state law including the payment of wages, benefits, apprenticeship requirements, or personal income tax withholding, or of Federal Insurance Contribution Act (FICA; 26 U.S.C. Sec. 3101 et seq.) withholding requirements settled against any member of the design-build entity.

(ix) Information concerning the bankruptcy or receivership of any member of the design-build entity, including information concerning any work completed by a surety.

(x) Information concerning all settled adverse claims, disputes, or lawsuits between the owner of a public works project and any member of the design-build entity during the five years preceding submission of a bid pursuant to this section, in which the claim, settlement, or judgment exceeds fifty thousand dollars ($50,000). Information shall also be provided concerning any work completed by a surety during this period.

(xi) In the case of a partnership or an association that is not a legal entity, a copy of the agreement creating the partnership or association and specifying that all partners or association members agree to be fully liable for the performance under the design-build contract.

(xii) (I) Any instance in which the entity, or any of its members, owners, officers, or managing employees was, during the five years preceding submission of a bid pursuant to this section, determined by a court of competent jurisdiction to have submitted, or legally admitted for purposes of a criminal plea to have submitted either of the following:

(ia) Any claim to any public agency or official in violation of the federal False Claims Act (31 U.S.C. Sec. 3729 et seq.).

(ib) Any claim to any public official in violation of the California False Claims Act (Article 9 (commencing with Section 12650) of Chapter 6 of Part 2 of Division 3 of Title 2 of the Government Code).

(II) Information provided pursuant to this subdivision shall include the name and number of any case filed, the court in which it was filed, and the date on which it was filed. The entity may also provide further information regarding any such instance, including any mitigating or extenuating circumstances that the entity wishes the city to consider.

(B) The information required pursuant to this subdivision shall be verified under oath by the entity and its members in the manner in which civil pleadings in civil actions are verified. Information that is not a public record pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) shall not be open to public inspection.

(4) The city shall establish a procedure for final selection of the design-build entity. Selection shall be based on either of the following criteria:

(A) A competitive bidding process resulting in lump-sum bids by the prequalified design-build entities. Awards shall be made to the lowest responsible bidder.

(B) The city may use a design-build competition based upon best value and other criteria set forth in paragraph (2) of subdivision (d). The design-build competition shall include the following elements:

(i) Competitive proposals shall be evaluated by using only the criteria and selection procedures specifically identified in the request for proposal. However, the following minimum factors shall each represent at least 10 percent of the total weight of consideration given to all criteria factors: price, technical design and construction expertise, life-cycle costs over 15 years or more, skilled labor force availability, and acceptable safety record.

(ii) Once the evaluation is complete, the top three responsive bidders shall be ranked sequentially from the most advantageous to the least.

(iii) The award of the contract shall be made to the responsible bidder whose proposal is determined, in writing, to be the most advantageous.

(iv) Notwithstanding any provision of this code, upon issuance of a contract award, the city shall publicly announce its award, identifying the contractor to whom the award is made, along with a written decision supporting its contract award and stating the basis of the award. The notice of award shall also include the city s second and third ranked design-build entities.

(v) For purposes of this paragraph, skilled labor force availability shall be determined by the existence of an agreement with a registered apprenticeship program, approved by the California Apprenticeship Council, which has graduated apprentices in each of the preceding five years. This graduation requirement shall not apply to programs providing apprenticeship training for any craft that has been deemed by the Department of Labor and the Department of Industrial Relations to be an apprenticeable craft in the five years prior to enactment of this act.

(vi) For purposes of this paragraph, a bidder s safety record shall be deemed acceptable if its experience modification rate for the most recent three-year period is an average of 1.00 or less, and its average total recordable injury/illness rate and average lost work rate for the most recent three-year period does not exceed the applicable statistical standards for its business category, or if the bidder is a party to an alternative dispute resolution system, as provided for in Section 3201.5 of the Labor Code.

(e) (1) Any design-build entity that is selected to design and build a project pursuant to this section shall possess or obtain sufficient bonding to cover the contract amount for nondesign services and errors and omissions insurance coverage sufficient to cover all design and architectural services provided in the contract. This section does not prohibit a general or engineering contractor from being designated the lead entity on a design-build entity for the purposes of purchasing necessary bonding to cover the activities of the design-build entity.

(2) Any payment or performance bond written for the purposes of this section shall be written using a bond form developed by the city.

(f) All subcontractors that were not listed by the design-build entity in accordance with clause (i) of subparagraph (A) of paragraph (3) of subdivision (d) shall be awarded by the design-build entity in accordance with the design-build process set forth by the city in the design-build package. All subcontractors bidding on contracts pursuant to this section shall be afforded the protections contained in Chapter 4 (commencing with Section 4100) of Part 1. The design-build entity shall do both of the following:

(1) Provide public notice of the availability of work to be subcontracted in accordance with the publication requirements applicable to the competitive bidding process of the city.

(2) Provide a fixed date and time on which the subcontracted work will be awarded in accordance with the procedure established pursuant to this section.

(g) Lists of subcontractors, bidders, and bid awards relating to the project shall be submitted by the design-build entity to the awarding body within 14 days of the award. These documents are deemed to be public records and shall be available for public inspection pursuant to this chapter and Article 1 (commencing with Section 6250) of Chapter 3.5 of Division 7 of Title 1 of the Government Code.

(h) The minimum performance criteria and design standards established pursuant to paragraph (1) of subdivision (d) shall be adhered to by the design-build entity. Any deviations from those standards may only be allowed by written consent of the city.

(i) The city may retain the services of a design professional or construction project manager, or both, throughout the course of the project in order to ensure compliance with this section.

(j) Contracts awarded pursuant to this section shall be valid until the project is completed.

(k) Nothing in this section is intended to affect, expand, alter, or limit any rights or remedies otherwise available at law.

(l) (1) If the city elects to award a project pursuant to this section, retention proceeds withheld by the city from the design-build entity shall not exceed 5 percent if a performance and payment bond, issued by an admitted surety insurer, is required in the solicitation of bids.

(2) In a contract between the design-build entity and the subcontractor, and in a contract between a subcontractor and any subcontractor thereunder, the percentage of the retention proceeds withheld may not exceed the percentage specified in the contract between the city and the design-build entity. If the design-build entity provides written notice to any subcontractor who is not a member of the design-build entity, prior to or at the time the bid is requested, that a bond may be required and the subcontractor subsequently is unable or refuses to furnish a bond to the design-build entity, then the design-build entity may withhold retention proceeds in excess of the percentage specified in the contract between the city and the design-build entity from any payment made by the design-build entity to the subcontractor.

(m) Each city that elects to proceed under this section and uses the design-build method on a public works project shall submit to the Legislative Analyst s Office before December 1, 2014, a report containing a description of each public works project procured through the design-build process that is completed after January 1, 2011, and before November 1, 2014. The report shall include, but shall not be limited to, all of the following information:

(1) The type of project.

(2) The gross square footage of the project.

(3) The design-build entity that was awarded the project.

(4) The estimated and actual project costs.

(5) The estimated and actual length of time to complete the project.

(6) A description of any written protests concerning any aspect of the solicitation, bid, proposal, or award of the design-build project, including the resolution of the protests.

(7) An assessment of the prequalification process and criteria.

(8) An assessment of the effect of retaining 5-percent retention on the project.

(9) A description of the Labor Force Compliance Program and an assessment of the project impact, where required.

(10) A description of the method used to award the contract. If the best value method was used, the report shall describe the factors used to evaluate the bid, including the weighting of each factor and an assessment of the effectiveness of the methodology.

(11) An assessment of the project impact of skilled labor force availability.

(12) An assessment of the most appropriate uses for the design-build approach.

(n) Any city that elects not to use the authority granted by this section may submit a report to the Legislative Analyst s Office explaining why the city elected not to use the design-build method.

(o) On or before January 1, 2015, the Legislative Analyst s Office shall report to the Legislature on the use of the design-build method by cities pursuant to this section, including the information listed in subdivision (m). The report may include recommendations for modifying or extending this section.

(p) Except as provided in this section, nothing in this act shall be construed to affect the application of any other law.

(q) Before January 1, 2011, the project limitation of one million dollars ($1,000,000), as set forth in subdivision (a), shall not apply to any city in the Counties of Solano and Yolo, or to the Cities of Stanton and Victorville.

(r) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2014, Ch. 28, Sec. 79. Effective June 20, 2014. Repealed as of January 1, 2016, by its own provisions.)






ARTICLE 4.5. Local Agencies—Earthquake Relief

20185

The provisions of this article shall apply to contracts awarded by local agencies for earthquake relief subject to Article 5 (commencing with Section 54125) of Chapter 5 of Part 1 of Division 2 of the Government Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20186

Any resolution authorizing bonds may provide that the bonds may recite that it is issued pursuant to this chapter and bonds containing such recital are conclusively deemed valid and issued in conformity with this chapter.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20187

Reference on the face of bonds to the resolution by its date of adoption incorporates the resolution and of this chapter the bonds and their coupons.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20188

Each taker and subsequent holder of the bonds and attached or detached coupons has recourse to all of the provisions of the resolution and of this chapter and is bound by their terms.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20189

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the local agency.

(c) A certified check made payable to the local agency.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the local agency.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the local agency beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 6.)






ARTICLE 5. Municipal Utility Districts

20190

The provisions of this article shall apply to contracts subject to the Municipal Utility District Act provided for in Division 6 (commencing with Section 11501) of the Public Utilities Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20191

Any district operating utility works may accept, without limitation by any other provisions of this division requiring approval of indebtedness, loans from any person, firm, or corporation for the purpose of financing the construction of office buildings, warehouses, and garages for the district, and the acquisition of sites therefor, with appurtenances necessary or convenient thereto. The evidence of the district s indebtedness shall constitute a negotiable instrument.

As used in this section, construction includes the meaning of reconstruction, repair, improve, remodeling, rehabilitation, and completion.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20192

(a) Whenever the cost of construction of any office building, warehouse, or garage of the district constructed under Section 20191 exceeds the sum of two thousand dollars ($2,000), the district shall adopt plans and specifications and working details, as may be proper, and shall advertise for bids for the work in accordance with the plans and specifications so adopted. All bidders shall be afforded an opportunity to examine the plans and specifications and the district shall award the contract to the lowest responsible bidder.

(b) All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(1) Cash.

(2) A cashier s check made payable to the district.

(3) A certified check made payable to the district.

(4) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(c) The person or corporation to whom the contract is awarded shall be required to execute a bond for the faithful performance of the contract. The form of the bond shall be approved by the board of directors. In cases of great emergency and when necessary to protect life and property, the board of directors, by unanimous vote of all members present, may without advertising for bids therefor, have the work done by day labor.

(Amended by Stats. 1990, Ch. 808, Sec. 7.)






ARTICLE 5.5. Waste and Recycling Facilities

20193

(a) (1) Notwithstanding any other law and subject to the limitations of this article, a qualified entity, with approval of its governing body, may utilize an alternative procedure on bidding on projects in excess of two million five hundred thousand dollars ($2,500,000).

(2) Only 20 design-build projects shall be authorized under this article.

(3) A qualified entity may award a project using either the lowest responsible bidder or by best value.

(4) For purposes of this article, qualified entity means an entity that meets both of the following:

(A) The entity is any of the following:

(i) A city.

(ii) A county.

(iii) A city and county.

(iv) A special district.

(B) The entity operates wastewater facilities, solid waste management facilities, or water recycling facilities.

(b) (1) For contracts for public works projects awarded prior to January 1, 2012, if a qualified entity elects to proceed under this section, the qualified entity shall establish and enforce a labor compliance program containing the requirements outlined in Section 1771.5 of the Labor Code, or it shall contract with a third party to operate a labor compliance program containing the requirements outlined in Section 1771.5 of the Labor Code. This requirement shall not apply to projects where the qualified entity or the design-build entity has entered into a collective bargaining agreement or agreements that bind all of the contractors performing work on the projects.

(2) For contracts for public works projects awarded on or after January 1, 2012, the project shall be subject to the requirements of Section 1771.4 of the Labor Code.

(c) As used in this section:

(1) Best value means a value determined by objective criteria related to price, features, functions, small business contracting plans, past performance, and life-cycle costs.

(2) Design-build means a procurement process in which both the design and construction of a project are procured from a single entity.

(3) Design-build entity means a partnership, corporation, or other legal entity that is able to provide appropriately licensed contracting, architectural, and engineering services as needed pursuant to a design-build contract.

(4) Project means the construction of regional and local wastewater treatment facilities, regional and local solid waste facilities, or regional and local water recycling facilities.

(d) Design-build projects shall progress in a four-step process, as follows:

(1) (A) The qualified entity shall prepare a set of documents setting forth the scope of the project. The documents may include, but are not limited to, the size, type, and desired design character of the project and site, performance specifications covering the quality of materials, equipment, and workmanship, preliminary plans or project layouts, or any other information deemed necessary to describe adequately the qualified entity s needs. The performance specifications and any plans shall be prepared by a design professional who is duly licensed and registered in California.

(B) Any architect or engineer retained by the qualified entity to assist in the development of the project specific documents shall not be eligible to participate in the preparation of a bid with any design-build entity for that project.

(2) (A) Based on the documents prepared in paragraph (1), the qualified entity shall prepare a request for proposals that invites interested parties to submit competitive sealed proposals in the manner prescribed by the qualified entity. The request for proposals shall include, but is not limited to, the following elements:

(i) Identification of the basic scope and needs of the project or contract, the expected cost range, and other information deemed necessary by the qualified entity to inform interested parties of the contracting opportunity, to include the methodology that will be used by the qualified entity to evaluate proposals and specifically if the contract will be awarded to the lowest responsible bidder.

(ii) Significant factors that the qualified entity reasonably expects to consider in evaluating proposals, including cost or price and all nonprice-related factors.

(iii) The relative importance of weight assigned to each of the factors identified in the request for proposals.

(B) With respect to clause (iii) of subparagraph (A), if a nonweighted system is used, the qualified entity shall specifically disclose whether all evaluation factors other than cost or price when combined are:

(i) Significantly more important than cost or price.

(ii) Approximately equal in importance to cost or price.

(iii) Significantly less important than cost or price.

(C) If the qualified entity chooses to reserve the right to hold discussions or negotiations with responsive bidders, it shall so specify in the request for proposal and shall publish separately or incorporate into the request for proposal applicable rules and procedures to be observed by the qualified entity to ensure that any discussions or negotiations are conducted in good faith.

(3) (A) The qualified entity shall establish a procedure to prequalify design-build entities using a standard questionnaire developed by the qualified entity. In preparing the questionnaire, the qualified entity shall consult with the construction industry, including representatives of the building trades and surety industry. This questionnaire shall require information including, but not limited to, all of the following:

(i) If the design-build entity is a partnership, limited partnership, or other association, a listing of all of the partners, general partners, or association members known at the time of bid submission who will participate in the design-build contract, including, but not limited to, mechanical subcontractors.

(ii) Evidence that the members of the design-build entity have completed, or demonstrated the experience, competency, capability, and capacity to complete projects of similar size, scope, or complexity, and that proposed key personnel have sufficient experience and training to competently manage and complete the design and construction of the project, as well as a financial statement that assures the special district that the design-build entity has the capacity to complete the project.

(iii) The licenses, registration, and credentials required to design and construct the project, including information on the revocation or suspension of any license, credential, or registration.

(iv) Evidence that establishes that the design-build entity has the capacity to obtain all required payment and performance bonding, liability insurance, and errors and omissions insurance.

(v) Any prior serious or willful violation of the California Occupational Safety and Health Act of 1973, contained in Part 1 (commencing with Section 6300) of Division 5 of the Labor Code or the federal Occupational Safety and Health Act of 1970 (Public Law 91-596), settled against any member of the design-build entity, and information concerning workers compensation experience history and worker safety program.

(vi) Information concerning any debarment, disqualification, or removal from a federal, state, or local government public works project. Any instance where an entity, its owners, officers, or managing employees submitted a bid on a public works project and were found to be nonresponsive, or were found by an awarding body not to be a responsible bidder.

(vii) Any instance where the entity, its owner, officers, or managing employees defaulted on a construction contract.

(viii) Any violations of the Contractors State License Law (Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code), excluding alleged violations of federal or state law including the payment of wages, benefits, apprenticeship requirements, or personal income tax withholding, or of Federal Insurance Contribution Act (FICA; 26 U.S.C. Sec. 3101 et seq.) withholding requirements settled against any member of the design-build entity.

(ix) Information concerning the bankruptcy or receivership of any member of the design-build entity, including information concerning any work completed by a surety.

(x) Information concerning all settled adverse claims, disputes, or lawsuits between the owner of a public works project and any member of the design-build entity during the five years preceding submission of a bid pursuant to this section, in which the claim, settlement, or judgment exceeds fifty thousand dollars ($50,000). Information shall also be provided concerning any work completed by a surety during this period.

(xi) In the case of a partnership or other association, that is not a legal entity, a copy of the agreement creating the partnership or association and specifying that all partners or association members agree to be fully liable for the performance under the design-build contract.

(B) The information required pursuant to this subdivision shall be verified under oath by the entity and its members in the manner in which civil pleadings in civil actions are verified. Information that is not a public record pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) shall not be open to public inspection.

(4) The qualified entity shall establish a procedure for final selection of the design-build entity. Selection shall be based on either of the following criteria:

(A) A competitive bidding process resulting in lump-sum bids by the prequalified design-build entities. Awards shall be made to the lowest responsible bidder.

(B) A qualified entity may use a design-build competition based upon best value and other criteria set forth in paragraph (2) of subdivision (d). The design-build competition shall include the following elements:

(i) Competitive proposals shall be evaluated by using only the criteria and selection procedures specifically identified in the request for proposal. However, the following minimum factors shall each represent at least 10 percent of the total weight of consideration given to all criteria factors; price, technical design and construction expertise, life-cycle costs over 15 years or more, skilled labor force availability, and acceptable safety record.

(ii) Once the evaluation is complete, the top three responsive bidders shall be ranked sequentially from the most advantageous to the least.

(iii) The award of the contract shall be made to the responsible bidder whose proposal is determined, in writing, to be the most advantageous.

(iv) Notwithstanding any provision of this code, upon issuance of a contract award, the qualified entity shall publicly announce its award, identifying the contractor to which the award is made, along with a written decision supporting its contract award and stating the basis of the award. The notice of award shall also include the qualified entity s second and third ranked design-build entities.

(v) For purposes of this paragraph, skilled labor force availability shall be determined by the existence of an agreement with a registered apprenticeship program, approved by the California Apprenticeship Council, which has graduated apprentices in each of the preceding five years. This graduation requirement shall not apply to programs providing apprenticeship training for any craft that has been deemed by the Department of Labor and the Department of Industrial Relations to be an apprenticeable craft in the five years prior to enactment of this act.

(vi) For purposes of this paragraph, a bidder s safety record shall be deemed acceptable if their experience modification rate for the most recent three-year period is an average of 1.00 or less, and their average total recordable injury/illness rate and average lost work rate for the most recent three-year period does not exceed the applicable statistical standards for its business category, or if the bidder is a party to an alternative dispute resolution system as provided for in Section 3201.5 of the Labor Code.

(e) (1) Any design-build entity that is selected to design and build a project pursuant to this section shall possess or obtain sufficient bonding to cover the contract amount for nondesign services, and errors and omissions insurance coverage sufficient to cover all design and architectural services provided in the contract. This section does not prohibit a general or engineering contractor from being designated the lead entity on a design-build entity for the purposes of purchasing necessary bonding to cover the activities of the design-build entity.

(2) Any payment or performance bond written for the purposes of this section shall be written using a bond form developed by the qualified entity.

(f) All subcontractors that were not listed by the design-build entity in accordance with clause (i) of subparagraph (A) of paragraph (3) of subdivision (d) shall be awarded by the design-build entity in accordance with the design-build process set forth by the qualified entity in the design-build package. All subcontractors bidding on contracts pursuant to this section shall be afforded the protections contained in Chapter 4 (commencing with Section 4100) of Part 1. The design-build entity shall do both of the following:

(1) Provide public notice of the availability of work to be subcontracted in accordance with the publication requirements applicable to the competitive bidding process of the qualified entity.

(2) Provide a fixed date and time on which the subcontracted work will be awarded in accordance with the procedure established pursuant to this section.

(g) The minimum performance criteria and design standards established pursuant to paragraph (1) of subdivision (d) shall be adhered to by the design-build entity. Any deviations from those standards may only be allowed by written consent of the qualified entity.

(h) The qualified entity may retain the services of a design professional or construction project manager, or both, throughout the course of the project in order to ensure compliance with this section.

(i) Contracts awarded pursuant to this section shall be valid until the project is completed.

(j) Nothing in this section is intended to affect, expand, alter, or limit any rights or remedies otherwise available at law.

(k) (1) If the qualified entity elects to award a project pursuant to this section, retention proceeds withheld by the qualified entity from the design-build entity shall not exceed 5 percent if a performance and payment bond, issued by an admitted surety insurer, is required in the solicitation of bids.

(2) In a contract between the design-build entity and the subcontractor, and in a contract between a subcontractor and any subcontractor thereunder, the percentage of the retention proceeds withheld may not exceed the percentage specified in the contract between the qualified entity and the design-build entity. If the design-build entity provides written notice to any subcontractor who is not a member of the design-build entity, prior to or at the time the bid is requested, that a bond may be required and the subcontractor subsequently is unable or refuses to furnish a bond to the design-build entity, then the design-build entity may withhold retention proceeds in excess of the percentage specified in the contract between the qualified entity and the design-build entity from any payment made by the design-build entity to the subcontractor.

(l) Each qualified entity that elects to proceed under this section and uses the design-build method on a public works project shall do both of the following:

(1) Notify the Legislative Analyst s Office upon initiation of the project and upon completion of the project.

(2) Submit to the Legislative Analyst s Office, upon completion of the project, a report containing a description of the public works project procured through the design-build process pursuant to this section and completed after January 1, 2009. The report shall include, but shall not be limited to, all of the following information:

(A) The type of project.

(B) The gross square footage of the project.

(C) The design-build entity that was awarded the project.

(D) The estimated and actual project costs.

(E) A description of any written protests concerning any aspect of the solicitation, bid, proposal, or award of the design-build project, including the resolution of the protests.

(F) An assessment of the prequalification process and criteria.

(G) An assessment of the effect of retaining 5-percent retention on the project.

(H) A description of the Labor Force Compliance Program and an assessment of the project impact, where required.

(I) A description of the method used to award the contract. If best value was the method, the report shall describe the factors used to evaluate the bid, including the weighting of each factor and an assessment of the effectiveness of the methodology.

(J) An assessment of the project impact of skilled labor force availability.

(K) An assessment of the most appropriate uses for the design-build approach.

(m) Any qualified entity that elects not to use the authority granted by this section may submit a report to the Legislative Analyst s Office explaining why the qualified entity elected to not use the design-build method.

(n) (1) In order to comply with paragraph (2) of subdivision (a), the Office of Planning and Research is required to maintain the list of entities that have applied and are eligible to be qualified for this authority.

(2) Each entity that is interested in proceeding under the authority in this section must apply to the Office of Planning and Research.

(A) The application to proceed must be in writing.

(B) An entity must have complied with the California Environmental Quality Act review process pursuant to Division 13 (commencing with Section 21000) of the Public Resources Code prior to its application, and must include its approved notice of determination or notice of completion in its application.

(3) The Office of Planning and Research must approve or deny an application, in writing, within 30 days. The authority to deny an application shall only be exercised if the conditions set forth in either or both paragraph (2) of subdivision (a) and subparagraph (B) of paragraph (2) of this subdivision have not been satisfied.

(4) An entity utilizing this section must, after it determines it no longer is interested in using this authority, notify the Office of Planning and Research in writing within 30 days of its determination. Upon notification, the Office of Planning and Research may contact any previous applicants, denied pursuant to paragraph (2) of subdivision (a), to inform them of the availability to proceed under this section.

(o) The Legislative Analyst shall report to the Legislature on the use of the design-build method by qualified entities pursuant to this section, including the information listed in subdivision (l). The report may include recommendations for modifying or extending this section, and shall be submitted on either of the following dates, whichever occurs first:

(1) Within one year of the completion of the 20 projects, if the projects are completed prior to January 1, 2019.

(2) No later than January 1, 2020.

(Amended by Stats. 2014, Ch. 28, Sec. 80. Effective June 20, 2014. Repealed on or before January 1, 2020, pursuant to Section 20195.)



20194

(a) The authority for design-build projects contained in this article is a new and independent authorization and shall not supersede, limit, or restrict any other statutory design-build authorization.

(b) It is the intent of the Legislature in enacting this article to establish a pilot project for cities, counties, cities and counties, and special districts to utilize the design-build procurement method for regional or local water or wastewater treatment facilities, regional or local solid waste facilities, and regional and local water recycling facilities, and to assess the effectiveness of the use of the design-build procurement method. It is not the intent of the Legislature by enacting this measure to authorize the design-build procurement method for other infrastructure, including, but not limited to, streets and highways, public rail transit, or other types of water resource facilities.

(c) Nothing in this article shall be construed to change the authority of a state department, agency, board, or commission.

(d) A qualified entity may use state funds for projects utilizing the design-build procedure.

(e) Except as provided in this section, nothing in this act shall be construed to affect the application of any other law.

(Added by Stats. 2008, Ch. 314, Sec. 2. Effective January 1, 2009. Repealed on or before January 1, 2020, pursuant to Section 20195.)



20195

This article shall remain in effect until January 1, 2020, or until the date upon which the Legislative Analyst has submitted the report required pursuant to this article to the Legislature, whichever occurs first, and as of the date is repealed, unless a later enacted statute, that is enacted before either of the dates specified in this section, deletes or extends those dates.

(Added by Stats. 2008, Ch. 314, Sec. 2. Effective January 1, 2009. Repealed on or before January 1, 2020, by its own provisions. Note: Repeal affects Article 5.5, commencing with Section 20193.)






ARTICLE 6. Public Utility Districts

20200

The provisions of this article shall apply to contracts subject to the Public Utility District Act provided for in Division 7 (commencing with Section 16051) of the Public Utilities Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20201

Every complete project for new construction or project for any alteration, maintenance, or repair, if the costs of materials, supplies and labor exceed fifteen thousand dollars ($15,000), shall be let to the lowest responsible bidder. The board shall adopt plans and specifications, strain sheets, and working details and shall advertise for bids for the project in accordance with the plans and specifications so adopted. Notice inviting bids for all projects shall be published in a newspaper in the district at least one week prior to the time specified for receiving bids.

(Amended by Stats. 1998, Ch. 142, Sec. 1. Effective January 1, 1999.)



20201.5

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 8.)






ARTICLE 6.5. Public Utility Districts

20202.1

The provisions of this article shall apply to contracts by public utility districts as provided for in the Public Utility District Act pursuant to Division 7 (commencing with Section 15501) of the Public Utilities Code.

(Added by Stats. 1983, Ch. 256, Sec. 83.)



20202.2

A district may make contracts, employ labor, and do all acts necessary and convenient for the full exercise of its powers.

(Added by Stats. 1983, Ch. 256, Sec. 83.)



20204.1

All bidders shall be afforded an opportunity to examine such plans and specifications, and the board shall award the contract to the lowest responsible bidder. The plans and specifications adopted shall be attached to and become part of the contract.

(Added by Stats. 1983, Ch. 256, Sec. 83.)



20204.2

The person or corporation to whom the contract is awarded shall execute a bond, to be approved by the board, for the faithful performance of the contract.

(Added by Stats. 1983, Ch. 256, Sec. 83.)



20204.3

All bids for construction work submitted pursuant to this article shall be presented under sealed cover and shall be accompanied by one of the following forms of security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 9.)



20205.1

In case of an emergency, the board shall respond to the emergency pursuant to Chapter 2.5 (commencing with Section 22050) if notice for bids to let contracts will not be given.

(Repealed and added by Stats. 1994, Ch. 803, Sec. 1.4. Effective January 1, 1995.)



20205.2

Nothing in this article prohibits the board from doing or causing to be done directly by the district, and without any contract, any or all work necessary or proper in or about the making of all current and ordinary repairs or in or about current and ordinary upkeep or maintenance.

(Added by Stats. 1983, Ch. 256, Sec. 83.)



20206.1

Upon the determination of the board by an affirmative vote of two-thirds of its members that all bids submitted are unsatisfactory or are excessive, the district may do any necessary and proper work and make any necessary and proper expenditures in lieu of contracting for the performance of such proposed work.

(Added by Stats. 1983, Ch. 256, Sec. 83.)



20206.2

Plans and specifications when once adopted shall not be altered or changed in any manner whereby the cost of the proposed work is increased, except by a majority vote of the board.

(Amended by Stats. 1991, Ch. 1226, Sec. 16.)



20206.3

A contract made under this article shall not be altered or changed in any manner, except when first ordered by a vote of two-thirds of the board, and with the consent of the contractor. The particular change or alteration shall be specified in writing and its cost agreed upon between the board and the contractor. In no case shall the board pay or become liable to pay for any extra work done or extra material furnished.

(Added by Stats. 1983, Ch. 256, Sec. 83.)



20206.4

Except as otherwise provided in this article, the board may annually advertise for sealed bids for furnishing the district with goods, merchandise, stores, subsistence, printing, materials, and all other supplies, and advertising. The advertisement shall be published pursuant to Section 6062 of the Government Code in the county in which the greater part of the district is situated.

(Amended by Stats. 1998, Ch. 142, Sec. 2. Effective January 1, 1999.)



20206.5

All bids shall be upon a schedule prepared by the clerk, showing all articles needed by the district and its several offices and stating separately the price of each article to be furnished. Any person may bid upon any article separately.

(Added by Stats. 1983, Ch. 256, Sec. 83.)



20206.6

Notices of proposals for furnishing articles shall mention the articles in general and shall state that the conditions and schedule may be found in the office of the clerk of the district and that the articles are to be delivered at such times, in such quantities, and in such manner as the board may designate.

(Added by Stats. 1983, Ch. 256, Sec. 83.)



20206.9

The clerk shall furnish printed blanks for all proposals and contracts.

(Amended by Stats. 1993, Ch. 1195, Sec. 25. Effective January 1, 1994.)



20207.1

In considering bids the board may accept or reject all or any of them, or may accept or reject part of a bid, preference being given to the lowest responsible bidder. The award as to each article shall in all cases be made to the lowest bidder for such article.

(Added by Stats. 1983, Ch. 256, Sec. 83.)



20207.2

All supplies furnished the district or its officers shall be furnished at a price no greater than is specified in the bid accepted by the board.

(Added by Stats. 1983, Ch. 256, Sec. 83.)



20207.3

All bids shall be opened by the board at an hour and place to be stated in the advertisements for proposals, in the presence of all bidders who attend, and the bidders may inspect the bids.

(Added by Stats. 1983, Ch. 256, Sec. 83.)



20207.4

All contracts shall be made with the lowest responsible bidder. Bidders for construction contracts shall give bonds for the faithful performance of the construction contract.

(Amended by Stats. 1991, Ch. 1226, Sec. 17.)



20207.5

Advertising means the advertising and publication of all official reports, orders, ordinances, resolutions, notices inviting proposals, and all notices of every nature relating to work or business of the district. Advertising shall not be classified. No part or kind of advertising shall be charged or contracted for at a higher rate than any other part or kind is charged or contracted for, except in the case of the delinquent tax list. The advertising of the delinquent tax list shall be let to the lowest responsible bidder on a separate bidding from all other advertising. A square of advertising shall be 234 ems nonpareil.

(Added by Stats. 1983, Ch. 256, Sec. 83.)



20207.6

No officer or employee of the district shall order any article or make any publication which is not expressly authorized by this division or by the board.

(Added by Stats. 1983, Ch. 256, Sec. 83.)



20207.7

Unless the amount involved in the purchase at any one time of any articles for which no contract has been entered into exceeds ten thousand dollars ($10,000), the board may purchase the articles without the necessity of advertising or letting contracts. Where the cost of any articles for which no contract has been entered into exceeds ten thousand dollars ($10,000), the board shall advertise for sealed bids for furnishing the district the articles. In the matter of advertising, opening and accepting bids, and the letting of contracts, the board shall proceed in all respects in the manner and form provided in the case of contracts for annual supplies.

(Amended by Stats. 1990, Ch. 1414, Sec. 3.)






ARTICLE 6.7. Transit Districts

20209

Notwithstanding any other provision of law, any transit district may negotiate the purchase from, or the sale to, any federal, state, or local public agency of any real or personal property upon terms and conditions agreed to by the district and the public agency.

(Added by Stats. 1984, Ch. 1198, Sec. 1.)






ARTICLE 6.8. Transit Design-Build Contracts

20209.5

As used in this article, the following terms have the following meanings:

(a) Best value means a value determined by objective criteria and may include, but is not limited to, price, features, functions, life-cycle costs, and other criteria deemed appropriate by the transit district.

(b) Design-build means a procurement process in which both the design and construction of a project are procured from a single entity.

(c) Design-build entity means a partnership, corporation, or other legal entity that is able to provide appropriately licensed contracting, architectural, and engineering services as needed pursuant to a design-build contract.

(d) RFP means request for proposal.

(e) Transit operator means any transit district, included transit district, municipal operator, included municipal operator, or transit development board, as defined in Section 99210 of the Public Utilities Code, or a consolidated agency as defined in Section 132353.1 of the Public Utilities Code, or any joint powers authority formed to provide transit service.

(Amended by Stats. 2006, Ch. 262, Sec. 1. Effective January 1, 2007. Repealed as of January 1, 2015, pursuant to Section 20209.14.)



20209.6

When it is in the best interest of the transit operator, the transit operator may enter into a design-build contract for both the design and construction of a project under this article. After evaluation of the traditional design, bid, and build process of transit construction and of the design-build process in a public meeting, the transit operator shall make written findings that use of the design-build process on the specific project under consideration will accomplish one of the following objectives: reduce project costs, expedite the project s completion, provide design features not achievable through the design-bid-build method, prior to entering into a design-build contract. In the design-build project proposal, the written findings shall be included as part of any application for state funds pursuant to this chapter.

(Added by Stats. 2000, Ch. 541, Sec. 2. Effective January 1, 2001. Repealed as of January 1, 2015, pursuant to Section 20209.14.)



20209.7

Design-build projects shall progress in a three-step process, as follows:

(a) The transit operator shall prepare a set of documents setting forth the scope of the project. The documents shall include, but are not limited to, the size, type, and desired design character of the buildings, transit facilities, and site, performance specifications covering the quality of materials, equipment, and workmanship, preliminary plans or building layouts, or any other information deemed necessary to describe adequately the transit operator s needs. The performance specifications and any plans shall be prepared by a design professional duly licensed or registered in California.

(b) Any architectural or engineering firm or individual retained by the transit operator to assist in the development criteria or preparation of the request for proposal (RFP) is not eligible to participate in the competition for the design-build entity.

(c) (1) For contracts for public works projects awarded prior to January 1, 2012, the transit operator shall establish and enforce a labor compliance program containing the requirements outlined in Section 1771.5 of the Labor Code or shall contract with a third party to operate this labor compliance program containing the requirements outlined in Section 1771.5 of the Labor Code. This requirement shall not apply to projects where the transit operator or the design-build entity has entered into a collective bargaining agreement that binds all of the contractors performing work on the project, or to any other project of the transit operator that is not design-build.

(2) For contracts for public works projects awarded on or after January 1, 2012, the project shall be subject to the requirements of Section 1771.4 of the Labor Code.

(d) (1) Each RFP shall identify the basic scope and needs of the project or contract, the expected cost range, and other information deemed necessary by the contracting agency to inform interested parties of the contracting opportunity.

(2) Each RFP shall invite interested parties to submit competitive sealed proposals in the manner prescribed by the contracting agency.

(3) Each RFP shall include a section identifying and describing:

(A) All significant factors that the agency reasonably expects to consider in evaluating proposals, including cost or price and all nonprice-related factors.

(B) The methodology and rating or weighting process that will be used by the agency in evaluating competitive proposals and specifically whether proposals will be rated according to numeric or qualitative values.

(C) The relative importance or weight assigned to each of the factors identified in the RFP. If a nonweighted system is used, the agency shall specifically disclose whether all evaluation factors other than cost or price, when combined, are any of the following:

(i) Significantly more important than cost or price.

(ii) Approximately equal in importance to cost or price.

(iii) Significantly less important than cost or price.

(D) If the contracting agency wishes to reserve the right to hold discussions or negotiations with offerors, it shall specify the same in the RFP and shall publish separately or incorporate into the RFP applicable rules and procedures to be observed by the agency to ensure that any discussions or negotiations are conducted in a fair and impartial manner.

(e) (1) The transit operator shall establish a procedure to prequalify design-build entities using a standard questionnaire developed by the Director of Industrial Relations. The standardized questionnaire shall not require prospective bidders to disclose any violations of Chapter 1 (commencing with Section 1720) of Part 7 of Division 2 of the Labor Code committed prior to January 1, 1998, if the violation was based on a subcontractor s failure to comply with these provisions and the bidder had no knowledge of the subcontractor s violations and the bidder complied with the conditions set forth in subdivision (b) of Section 1775 of the Labor Code. In preparing the questionnaire, the director shall consult with the construction industry, building trades, transit operators, and other affected parties. This questionnaire shall require information relevant to the architecture or engineering firm that will be the lead on the design-build project. The questionnaire shall include, but is not limited to, all of the following:

(A) A listing of all the contractors that are part of the design-build entity.

(B) Evidence that the members of the design-build entity have completed, or demonstrated the experience, competency, capability, and capacity to complete, projects of similar size, scope, or complexity, and that proposed key personnel have sufficient experience and training to competently manage and complete the design and construction of the project.

(C) The licenses, registrations, and credentials required to design and construct the project, including information on the revocation or suspension of any license, credential, or registration.

(D) Evidence that establishes that the design-build entity has the capacity to obtain all required payment and performance bonding, liability insurance, and errors and omissions insurance, as well as a financial statement that assures the transit operator that the design-build entity has the capacity to complete the project.

(E) Any prior serious or willful violation of the California Occupational Safety and Health Act of 1973, contained in Part 1 (commencing with Section 6300) of Division 5 of the Labor Code or the federal Occupational Safety and Health Act of 1970 (Public Law 91-596), settled against any member of the design-build entity, and information concerning a contractor member s workers compensation experience history and worker safety program.

(F) Information concerning any debarment, disqualification, or removal from a federal, state, or local government public works project. Any instance where an entity, its owners, officers, or managing employees submitted a bid on a public works project and were found by an awarding body not to be a responsible bidder.

(G) Any instance where the entity, its owner, officers, or managing employees defaulted on a construction contract.

(H) Any violations of the Contractors State License Law (Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code), excluding alleged violations of federal or state law, including the payment of wages, benefits, apprenticeship requirements, or personal income tax withholding, or of Federal Insurance Contribution Act (FICA; 26 U.S.C. Sec. 3101 et seq.) withholding requirements settled against any member of the design-build entity.

(I) Information concerning the bankruptcy or receivership of any member of the entity, and information concerning all legal claims, disputes, or lawsuits arising from any construction project of any member of the entity during the past three years, including information concerning any work completed by a surety.

(J) If the design-build entity is a partnership, limited partnership, or other association, a listing of all of the partners, general partners, or association members who will participate as subcontractors in the design-build contract.

(K) Information concerning all settled adverse claims, disputes, or lawsuits between the owner of a public works project and any member of the design-build entity during the five-year period immediately preceding submission of a bid pursuant to this section, in which the claim, settlement, or judgment exceeds fifty thousand dollars ($50,000). Information shall also be provided concerning any work completed by a surety during this period.

(L) In the case of a partnership or other association that is not a legal entity, a copy of the agreement creating the partnership or association and specifying that all partners or association members agree to be liable for full performance under the design-build contract.

(2) The information required pursuant to this subdivision shall be verified under oath by the entity and its members in the manner in which civil pleadings in civil actions are verified. Information that is not a public record pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) shall not be open to public inspection.

(f) The transit operator shall establish a procedure for final selection of the design-build entity. Selection shall be subject to the following conditions:

(1) In no case shall the transit operator award a contract to a design-build entity pursuant to this article for a capital maintenance or capacity-enhancing rail project unless that project exceeds twenty-five million dollars ($25,000,000) in cost.

(2) For nonrail transit projects that exceed two million five hundred thousand dollars ($2,500,000), the transit operator may award the project to the lowest responsible bidder or by using the best value method.

(3) For the acquisition and installation of technology applications or surveillance equipment designed to enhance safety, disaster preparedness, and homeland security efforts, there shall be no cost threshold and the transit operator may award the contract to the lowest responsible bidder or by using the best value method.

(g) Except as provided in this section, nothing in this act shall be construed to affect the application of any other law.

(Amended by Stats. 2014, Ch. 28, Sec. 81. Effective June 20, 2014. Repealed as of January 1, 2015, pursuant to Section 20209.14.)



20209.8

Criteria used in the evaluation of proposals may include, but need not be limited to, the proposed design approach, life-cycle costs, project features, and project functions.

(a) Competitive proposals shall be evaluated by using only the criteria and source selection procedures specifically identified in the RFP. Once the evaluation is complete, all responsive bidders shall be ranked from most advantageous to least advantageous to the awarding agency.

(b) Any architectural or engineering firm or individual retained by the governing body to assist in the development criteria or preparation of the solicitation shall not be eligible to participate in the competition with any design-build entity.

(c) The award of the contract shall be made to the responsible bidder whose proposals are determined, in writing, to be the best value to the awarding body.

(d) Proposals shall be evaluated and scored solely on the basis of the factors and source selection procedures identified in the RFPs. However, the following minimum factors shall collectively represent at least 50 percent of the total weight or consideration given to all criteria factors: price, technical expertise, life cycle costs over 15 years or more, skilled labor force availability, and acceptable safety record.

(e) The contracting agency shall issue a written decision supporting its contract award and stating in detail the basis of the award. The decision and the contract file shall be sufficient to satisfy an external audit.

(f) Notwithstanding any provision of the Public Contract Code, upon issuance of a contract award, the contracting agency shall publicly announce its award, identifying the contractor to whom the award is made, the winning contractor s price proposal, and its overall combined rating on the RFP evaluation factors. The notice of award shall also include the agency s ranking of all other offerors and their respective price proposals and a summary of the agency s rationale for the contract award.

(g) For the purposes of this section, skilled labor force availability shall be determined by the existence of an agreement with a registered apprenticeship program, approved by the California Apprenticeship Council, which has graduated apprentices in each of the preceding five years. This graduation requirement shall not apply to programs providing apprenticeship training for any craft that has not been deemed by the Department of Labor and the Department of Industrial Relations to be an apprenticeable craft in the five years prior to enactment of this act.

(h) For the purposes of this section, a bidder s safety record shall be deemed acceptable if his or her experience modification rate for the most recent three-year period is an average of 1.0 or less and his or her average total recordable injury/illness rate and average lost work rate for the most recent three-year period does not exceed the applicable statistical standards for its business category or if the bidder is a party to an alternative dispute resolution system as provided for in Section 3201.5 of the Labor Code.

(Added by Stats. 2000, Ch. 541, Sec. 2. Effective January 1, 2001. Repealed as of January 1, 2015, pursuant to Section 20209.14.)



20209.9

If the governing body of a transit operator elects to award a transit capital project through the design-build selection process pursuant to this article, all of the following apply:

(a) The retention proceeds withheld by the transit operator from the design-build entity listed at the time of bid shall not exceed 5 percent.

(b) The transit operator shall not withhold retention from payments to the design-build entity for actual costs incurred and billed for design services, construction management services, or where applicable, for completed operations and maintenance services.

(c) In a contract between the design-build entity and a subcontractor, and in a contract between a subcontractor and any subcontractor thereunder, the percentage of the retention proceeds withheld may not exceed the percentage specified in the contract between the transit operator and the design-build entity. If the design-build entity provides written notice to any subcontractor who is not a member of the design-build entity, prior to or at the time that the bid is requested, that a bond may be required and the subcontractor subsequently is unable or refuses to furnish a bond to the design-build entity, then the design-build entity may withhold retention proceeds in excess of the percentage specified in the contract between the transit operator and the design-build entity from any payment made by the design-build entity to the subcontractor.

(d) In accordance with the provisions of applicable state law, the design-build entity may be permitted to substitute securities in lieu of the withholding from progress payments specified in subdivision (b). Substitutions shall be made in accordance with Section 22300 of the Public Contract Code.

(e) Upon request, the transit operator shall provide a list of parties who have requested a bid package.

(Added by Stats. 2000, Ch. 541, Sec. 2. Effective January 1, 2001. Repealed as of January 1, 2015, pursuant to Section 20209.14.)



20209.10

(a) Any design-build entity that is selected to design and build a project pursuant to this article shall possess or obtain sufficient bonding and errors and omissions insurance coverage sufficient to cover all design and architectural services provided in the contract consistent with this article. Nothing in this article prohibits a general or engineering contractor from being designated the lead entity on a design-build entity for the purposes of purchasing necessary bonding to cover the activities of the design-build entity.

(b) Any payment or performance bond written for the purposes of this article shall be written using a bond form developed by the Department of General Services pursuant to subdivision (i) of Section 14661 of the Government Code. The purpose of this subdivision is to promote uniformity of bond forms to be used on transit operator design-build projects throughout the state.

(c) All subcontracts that were not listed by the design-build entity in accordance with Section 20209.6 shall be awarded by the design-build entity. The design-build entity shall do both of the following:

(1) Provide public notice of the availability of work to be subcontracted in accordance with the publication requirements applicable to the competitive bidding process of the public entity.

(2) Provide a fixed date and time on which the subcontracted work will be awarded.

(d) Subcontractors bidding on contracts pursuant to this article shall be afforded the protections contained in Chapter 4 (commencing with Section 4100) of Part 1 of Division 2 of the Public Contract Code.

(Added by Stats. 2000, Ch. 541, Sec. 2. Effective January 1, 2001. Repealed as of January 1, 2015, pursuant to Section 20209.14.)



20209.11

(a) The minimum performance criteria and design standards established pursuant to this article by a transit operator for quality, durability, longevity, life-cycle costs, and other criteria deemed appropriate by the transit operator shall be adhered to by the design-build entity. Any deviations from those standards may only be allowed by written consent of the transit operator. The transit operator may retain the services of a design professional through the course of the project in order to ensure compliance with this article.

(b) The total price of the project shall be subject to the conditions established in subdivision (f) of Section 20209.7.

(Amended by Stats. 2009, Ch. 229, Sec. 2. Effective January 1, 2010. Repealed as of January 1, 2015, pursuant to Section 20209.14.)



20209.12

Each transit operator that elects to proceed under this article and use the design-build method on a public works project shall prepare and deliver to the Legislative Analyst s Office within 120 days of the design-build project being put into operation or by December 1, 2015, whichever occurs first, a report containing a description of each public works project financed with public funds, procured through the design-build process, and completed on or before November 1, 2015. However, if a project has been commenced, but not completed on or before November 1, 2015, the transit operator shall complete a report no later than 120 days after completion of the project. The report shall include, but not be limited to, all of the following information:

(a) The type of facility.

(b) The gross square footage of the facility.

(c) The company or contractor who was awarded the project.

(d) The estimated and actual length of time to complete the project.

(e) The findings established pursuant to Section 20133.

(f) Any Labor Code violations discovered during the course of construction or following completion of the project, as well as any fines or penalties assessed.

(g) The estimated and actual project cost.

(h) A description of any written protests concerning any aspect of the solicitation, bid, proposal, or award of the design-build project, including the resolution of the protest.

(i) An assessment of the prequalification process and criteria.

(j) An assessment of the impact of retaining 5 percent retention on the project.

(k) A description of the labor force compliance program and an assessment of the project impact, where required.

(l) A description of the method used to award the contract. If best value was the method, the factors used to evaluate the bid shall be described, including the weighting of each factor and an assessment of the effectiveness of the methodology.

(m) An assessment of the project impact of skilled labor force availability.

(n) An assessment of the design-build dollar limits on transit projects. This shall include projects where the transit operator wanted to use design-build and was precluded by the dollar limitation. It shall also include projects where the best value method of awarding contracts was not used, due to dollar limitations.

(o) An assessment of the most appropriate uses for the design-build approach.

(p) Any transit operator that elects not to use the authority granted may also submit a report to the entities named in accordance with the schedule in this section. This report may include an analysis of why the authority granted was not used by the operator.

(Amended by Stats. 2009, Ch. 466, Sec. 1. Effective January 1, 2010. Repealed as of January 1, 2015, pursuant to Section 20209.14.)



20209.13

(a) Unless expressly set forth in this article, nothing in this article is intended to affect, expand, alter, or limit any rights or remedies otherwise available at law.

(b) This article applies only to transit projects. Transit projects for the purposes of this article does not include state highway construction or local street and road projects.

(Amended by Stats. 2004, Ch. 196, Sec. 3. Effective January 1, 2005. Repealed as of January 1, 2015, pursuant to Section 20209.14.)



20209.14

This article shall remain in effect only until January 1, 2015, and as of that date is repealed.

(Amended by Stats. 2009, Ch. 466, Sec. 2. Effective January 1, 2010. Repealed as of January 1, 2015, by its own provisions. Note: Repeal affects Article 6.8, commencing with Section 20209.5.)






ARTICLE 7. Transit Districts—Alameda and Contra Costa Counties

20210

The provisions of this article shall apply to contracts by transit districts in the counties of Alameda or Contra Costa, as provided for in Part 1 (commencing with Section 24501) of Division 10 of the Public Utilities Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20211

(a) The purchase of all supplies, equipment, and materials, when the expenditure required exceeds one hundred thousand dollars ($100,000), shall be by contract let to the lowest responsible bidder, or, in the district s discretion, to the responsible bidder who submitted a proposal that provides the best value to the district on the basis of the factors identified in the solicitation. Best value means the overall combination of quality, price, and other elements of a proposal that, when considered together, provide the greatest overall benefit in response to the requirements described in the solicitation documents.

(b) To the extent practicable, the district shall obtain a minimum of three quotations, either written or oral, that permit prices and terms to be compared whenever the expected expenditure required for the purchase of supplies, equipment, or materials exceeds two thousand five hundred dollars ($2,500), but does not exceed one hundred thousand dollars ($100,000).

(c) The construction of facilities and works, when the expenditure exceeds ten thousand dollars ($10,000), shall be by contract let to the lowest responsible bidder.

(d) Notice requesting bids shall be published at least once in a newspaper of general circulation and on the district s procurement Internet Web site, which publication shall be made at least 10 days before bids are received. The board may reject any and all bids and readvertise in its discretion.

(Amended by Stats. 2009, Ch. 408, Sec. 1. Effective January 1, 2010.)



20212

If after rejecting bids the board determines and declares by a four-fifths vote of all its members that in its opinion the supplies, equipment and materials may be purchased at a lower price in the open market, the board may proceed to purchase the supplies, equipment and materials in the open market without further observance of the provisions requiring contracts, bids, or notice.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20213

In case of an emergency, the board may, by resolution passed by a four-fifths vote of all its members, declare and determine that public interest and necessity demand the immediate expenditure of public money to safeguard life, health, or property, and thereupon proceed to expend or enter into a contract involving the expenditure of any sum needed in the emergency without observance of the provisions requiring contracts, bids, or notice. If notice for bids to let contracts will not be given, the board shall also comply with Chapter 2.5 (commencing with Section 22050).

(Amended by Stats. 1994, Ch. 803, Sec. 1.7. Effective January 1, 1995.)



20214

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 10.)






ARTICLE 7.5. Transportation Agencies

20216

(a) Notwithstanding any other provision of law, any contract by the San Francisco Bay Area Rapid Transit District, the Southern California Rapid Transit District, the Golden Gate Bridge, Highway and Transportation District, the Sonoma-Marin Area Rail Transit District, the San Diego Metropolitan Transit Development Board, the North San Diego County Transit Development Board, a county transportation commission that is subject to the competitive negotiation provisions of Section 20229.1, 20231.5, or 20916.3 of this code, or Section 120224.4, 125228, or 130238 of the Public Utilities Code, a transit district, city, county, city and county, or transportation agency, that is subject to the competitive negotiation provisions of Section 20217, and any other transportation agency that is authorized to use comparable competitive negotiation provisions after July 1, 1992, shall comply with the requirements of this section.

(b) Other than proprietary information, the content of any request for proposal, any proposal received, and any other communications between a transportation agency and a potential bidder on a contract that is subject to subdivision (a) shall be made available to the public no later than the same time that a recommendation for awarding a contract is made to the governing board or persons responsible for approving the award of a contract to a bidder, except that the price proposed in any bidder s initial proposal shall be available upon the opening of the bid by the agency requesting the proposal.

(c) No person may participate in the evaluation of any proposal for the award of a contract that is subject to subdivision (a) if any of the following conditions apply:

(1) The person has a financial interest in the outcome of the evaluation or the contract.

(2) The person has received a gift of over two hundred fifty dollars ($250) during the previous 12 months from a bidder directly, or indirectly through an intermediary, if it is known to the person that the gift was in whole or in part funded by the bidder.

(d) The agency board or any person responsible for awarding a contract under this article shall not have any ex parte communication with a bidder or any representative of the bidder except in writing and if the communication is made public.

(e) A contract may not be awarded until 15 days after the staff recommendation has been made available to the public.

(f) An agency using the competitive negotiation process shall maintain in writing, and make available upon request, a complete description of the process and the policies and procedures used by the agency in doing so, including all standards, criteria, public protest procedures, and method of contract award. The agency shall also keep a complete record of its actions on each procurement.

(g) For purposes of this section and Sections 20217, 20229.1, 20231.5, and 20916.3 of this code and Sections 120224.4 and 130238 of the Public Utilities Code, competitive negotiation means a procurement process used by an agency in lieu of a competitive sealed bid process when conditions are not appropriate for the use of sealed bids, and that permits the consideration of price, technical experience, past performance, management, or other factors in selecting the most cost-effective proposal for the manufacture and delivery of specified goods, transit vehicles, or equipment. The process includes negotiations with manufacturers or providers after the receipt of initial proposals during which performance or technical standards and other criteria may be revised in order to secure proposals most advantageous to the purchasing agency or to cure any deficiencies contained in the original proposals.

(Amended by Stats. 2002, Ch. 341, Sec. 2. Effective January 1, 2003.)



20217

(a) The Legislature finds and declares that the award of purchase contracts by transit agencies under competitive bid procedures may not be feasible for products and materials that are undergoing rapid technological changes or for the introduction of new technologies into agency operations, and that in these circumstances it is in the public interest to consider the broadest possible range of competing products and materials available, fitness of purpose, manufacturer s warranty, vendor financing, performance reliability, standardization, life cycle costs, delivery timetables, support logistics, and other similar factors in addition to price in the award of these contracts.

(b) Notwithstanding any other provision of law, the governing board of a transit district, city, county, city and county, or transportation agency may direct the purchase of (1) computers, telecommunications equipment, fare collection equipment, radio and microwave equipment, and other related electronic equipment and apparatus used in transit operations ; (2) specialized rail transit equipment, including, but not limited to, railcars; (3) buses; and (4) passenger ferries, by competitive negotiation upon a finding by two-thirds vote of all members of the board that the purchase of those products or materials in compliance with provisions of this code generally applicable to the purchase does not constitute a method of procurement adequate for the agency s needs. This section does not apply to contracts for construction or for the procurement of any product available in substantial quantities to the general public.

(c) Competitive negotiation, for the purposes of this section includes, but is not limited to, all of the following requirements:

(1) A request for proposals shall be prepared and submitted to an adequate number of qualified sources, as determined by the agency in its discretion, to permit reasonable competition consistent with the nature and requirements of the procurement. In addition, a notice of the request for proposals shall be published at least once in a newspaper of general circulation, which shall be made at least 10 days before the date for receipt of the proposals. The agency shall make reasonable efforts to generate the maximum feasible number of proposals from qualified sources, and shall make a finding to that effect before proceeding to negotiate if only a single response to the request for proposal is received.

(2) The request for proposals shall identify all significant evaluation factors, including price, and their relative importance.

(3) The agency shall provide reasonable procedures for technical evaluation of the proposals received, identification of qualified sources, and selection for contract award.

(4) Prior to making an award, the agency shall prepare a price analysis and shall find that the final negotiated price is fair and reasonable based upon comparable procurement in the marketplace.

(5) The award shall be made to the qualified proposer whose proposal will be most advantageous to the agency with price and other factors considered. If the award is not made to the proposer whose proposal contains the lowest price, the agency shall make a finding setting forth the basis for the award.

(d) The agency may reject any and all proposals and issue a new request for proposals at its discretion.

(e) Upon making an award to a qualified proposer, the agency, upon request, shall make available to all other proposers and to the public, an analysis of the award that provides the basis for the selection of that particular qualified proposal.

(f) A person who submits, or who plans to submit, a proposal, may protest any acquisition conducted in accordance with this section pursuant to protest procedures established by the board as follows:

(1) Protests based on the content of the request for proposals shall be filed with the agency within 10 calendar days after the request for proposals is first advertised in accordance with subdivision (c). The agency shall issue a written decision on the protest prior to opening of proposals. A protest may be renewed by refiling the protest with the agency within 15 calendar days after the staff recommendation for award has been made available to the public as required by subdivision (e) of Section 20216.

(2) Any bidder may protest the recommended award on any ground not based upon the content of the request for proposals by filing a protest with the agency within 15 calendar days after the staff recommendation for award has been made available to the public as required by subdivision (e) of Section 20216.

(3) Any protest shall contain a full and complete written statement specifying in detail the grounds of the protest and the facts supporting the protest. Protesters shall have an opportunity to appear and be heard before the agency prior to the opening of proposals in the case of protests based on the content of the request for proposals, or prior to final award in the case of protests based on other grounds or the renewal of protests based on the content of the request for proposals.

(g) Provisions in any contract concerning women and minority business enterprises, which are in accordance with the request for proposals, shall not be subject to negotiation with the successful bidder.

(h) As used in this section, agency includes a transit district, city, county, city and county, or transportation agency when engaged in transit operations.

(Added by Stats. 1999, Ch. 101, Sec. 2. Effective January 1, 2000.)






ARTICLE 8. San Francisco Bay Area Rapid Transit District

20220

The provisions of this article shall apply to contracts by the San Francisco Bay Area Rapid Transit District, as provided for in Part 2 (commencing with Section 28500) of Division 10 of the Public Utilities Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20221

(a) The purchase of all supplies, equipment, and materials when the expenditure required exceeds one hundred thousand dollars ($100,000) shall be by contract let to the lowest responsible bidder or, in the district s discretion, to the responsible bidder who submitted a proposal that provides the best value to the district on the basis of the factors identified in the solicitation. Best value means the overall combination of quality, price, and other elements of a proposal that, when considered together, provide the greatest overall benefit in response to requirements described in the solicitation documents. The construction of facilities and works when the expenditure required exceeds ten thousand dollars ($10,000) shall be by contract let to the lowest responsible bidder. Notice requesting bids shall be published at least once in a newspaper of general circulation. This publication shall be made at least 10 days before the bids are received. The board may reject any and all bids and readvertise in its discretion.

(b) Whenever the expected procurement required exceeds two thousand five hundred dollars ($2,500) and, in the case of the construction of facilities and works, does not exceed ten thousand dollars ($10,000) or, in the case of the purchase of supplies, equipment, or materials, does not exceed one hundred thousand dollars ($100,000), the district shall obtain a minimum of three quotations, either written or oral, that permit prices and terms to be compared.

(c) Where the expenditure required by the bid price is less than one hundred thousand dollars ($100,000), the general manager may act for the board. When acting pursuant to this subdivision, the general manager shall, in each instance, promptly notify the board of the action taken.

(Amended by Stats. 2007, Ch. 116, Sec. 1. Effective January 1, 2008.)



20221.1

Notwithstanding any other provision of law, the governing board of the San Francisco Bay Area Rapid Transit District may, at its discretion, elect to design and construct all or any part of the extension of the district s transit facilities to the San Francisco International Airport. If the board elects to design and construct the project, it shall comply with all of the following procurement procedures:

(a) A request for qualifications shall be prepared and submitted to an adequate number of sources, as determined by the district, in its discretion, to permit reasonable competition consistent with the nature and requirements of that portion of the extension the district has elected to design and construct in accordance with this section. In addition, notice of the request for qualifications shall be published at least once in a newspaper of general circulation, which publication shall be at least 10 days before responses to the request for qualifications are received. The request for qualifications shall identify the minimum standards that the district has determined, in its discretion, shall be met or exceeded by a contractor to successfully design and construct the project described in this section. Those standards may include, but are not limited to, technical experience and capability, financial condition and capacity, organization, and personnel.

(b) All respondents determined by the district to meet or exceed the minimum standards set forth in the request for qualifications shall be considered prequalified. The district may, in its discretion, repeat the prequalification process described in subdivision (a). If the district has prequalified at least three respondents, it may invite those prequalified to submit sealed bids for the project based upon plans and specifications prepared by the district. Only those who have been prequalified are eligible for award of a contract. Award shall be made to the prequalified bidder submitting the lowest responsive bid.

(c) The board may reject any and all bids and request new bids.

(Added by Stats. 1994, Ch. 988, Sec. 1. Effective September 29, 1994.)



20222

If after rejecting bids the board determines and declares by a two-thirds vote of all its members that in its opinion the supplies, equipment and materials may be purchased at a lower price in the open market, the board may proceed to purchase the supplies, equipment and materials in the open market without further observance of the provisions requiring contracts, bids, or notice.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20223

In case of an emergency, the board may, by resolution passed by a two-thirds vote of all its members, declare and determine that public interest and necessity demand the immediate expenditure of public money to safeguard life, health, or property, and thereupon proceed to expend or enter into a contract involving the expenditure of any sum needed in the emergency without observance of the provisions requiring contracts, bids, or notice. If notice for bids to let contracts will not be given, the board shall also comply with Chapter 2.5 (commencing with Section 22050).

(Amended by Stats. 1994, Ch. 803, Sec. 1.8. Effective January 1, 1995.)



20224

Upon determining that immediate remedial measures to avert or alleviate damage to property, or to repair or restore damaged or destroyed property, of the district are necessary in order to insure that the facilities of the district are available to serve the transportation needs of the general public, and upon determining that available remedial measures, including procurement in compliance with Sections 20221, 20222, and 20223, are inadequate, the general manager may authorize the expenditure of money previously appropriated specifically by the board for the direct purchases of goods and services, without observance of the provisions of those sections.

The general manager shall, after any such expenditure, submit to the board a full report explaining the necessity for the action.

(Added by Stats. 1983, Ch. 1131, Sec. 2.)



20224.5

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 11.)



20225

The general manager may establish districtwide purchasing standards, the purpose of which is to insure the necessary quality of supplies and equipment purchased by, or under the supervision of, the district and to permit the consolidation of purchases in order to effect greater economy in district purchasing.

(Added by Stats. 1983, Ch. 1131, Sec. 3.)



20226

Notwithstanding Section 20221, and upon a finding by two-thirds of all members of the board that the proposed purchase in compliance with Sections 20221 and 20222 does not constitute a method of procurement adequate for the operation of district facilities or equipment, the board may direct the procurement of prototype equipment or modifications in an amount sufficient to conduct and evaluate operational testing without further observance of any provisions requiring contracts, bids, or notice.

(Added by Stats. 1983, Ch. 1131, Sec. 4.)



20227

Notwithstanding Section 20221, the board may direct the purchase of any supply, equipment, or material without observance of any provision requiring contracts, bids, or notice upon a finding by two-thirds of all members of the board that there is only a single source of procurement therefor and that the purchase is for the sole purpose of duplicating or replacing supply, equipment, or material, as the case may be, in use.

(Added by Stats. 1983, Ch. 1131, Sec. 5.)



20228

(a) Notwithstanding Section 20221, work on the Oakland Wye complex to the MacArthur Station project and on the Daly City turnback and storage facilities project may be performed by district personnel during periods of operation of the transit system when interconnection work is to be performed within 12 feet of the centerline of the existing track.

(b) Notwithstanding Section 20221, interconnection work required for the Dublin-Pleasanton Extension, Warm Springs Extension, Pittsburg-Antioch Extension, Colma-San Francisco Airport Extensions, and work required by Department of Transportation retrofit or replacement projects may be performed by district personnel when the work is to be performed within 12 feet of the centerline of existing track or where the tie-in or startup of the work could affect operating train control, traction power, electrical control, or communications systems and the district has determined that there is a clear risk to safety of personnel or to passenger service which requires that district personnel perform the work.

(c) Notwithstanding subdivisions (a) and (b), it shall continue to be the policy of the district to perform all interconnection work by competitive bidding.

(Amended by Stats. 1991, Ch. 168, Sec. 1.)



20229

In order to facilitate the participation of minority-owned and women-owned businesses in nonfederally funded contracts consistent with federally funded contracts, the district may establish for nonfederally funded contracts percentage goals for participation of those businesses in subcontracts and subsupply contracts in accordance with the provisions of Part 23 (commencing with Section 23.1) of Title 49 of the Code of Federal Regulations in effect on January 1, 1983.

(Added by Stats. 1983, Ch. 731, Sec. 1.)



20229.1

(a) Notwithstanding any other provision of law, the governing board of the San Francisco Bay Area Rapid Transit District may direct the purchase of (1) electronic equipment, including, but not limited to, computers, telecommunications equipment, fare collection equipment, and microwave equipment and (2) specialized rail transit equipment, including, but not limited to, rail cars, and contracts for work that include, at a minimum, conversion of the rail car motive power system to alternating current or the complete replacement of existing rail car motive power units that utilize direct current, by competitive negotiation upon a finding by two-thirds of all members of the board that the purchase of that equipment in compliance with provisions of this code generally applicable to the purchase does not constitute a method of procurement adequate for the district s needs.

(b) Competitive negotiation, for the purposes of this section, shall include, as a minimum, all of the following elements:

(1) A request for proposal shall be prepared and submitted to an adequate number of qualified sources, as determined by the district in its discretion, to permit reasonable competition consistent with the nature and requirements of the procurement. In addition, notice of the request for proposal shall be published at least once in a newspaper of general circulation, which publication shall be made at least 10 days before the proposals are received. The district shall make every effort to generate the maximum feasible number of proposals from qualified sources and shall make a finding to that effect before proceeding to negotiate if only a single response to the request for proposal is received.

(2) The request for proposal shall identify significant evaluation factors, including price, and their relative importance.

(3) The district shall provide reasonable procedures for technical evaluation of the proposals received, identification of qualified sources, and selection for contract award.

(4) Award shall be made to the qualified bidder whose proposal will be most advantageous to the district with price and other factors considered. If award is not made to the bidder whose proposal contains the lowest price, the board shall make a finding setting forth the basis for the award.

(c) The board may reject any and all proposals and request new proposals at its discretion.

(d) A person who submits, or who plans to submit, a proposal may protest any acquisition conducted in accordance with this section as follows:

(1) Protests based on the content of the request for proposal shall be filed with the district within 10 calendar days after the request for proposal is first advertised in accordance with subdivision (b). The district shall issue a written decision on the protest prior to opening of proposals. A protest may be renewed by refiling the protest with the district within 15 calendar days after the mailing of the notice of the recommended award.

(2) Any bidder may protest the recommended award on any ground not based upon the content of the request for proposals by filing a protest with the district within 15 calendar days after the mailing of the notice of the recommended award.

(3) Any protest shall contain a full and complete written statement specifying in detail the grounds of the protest and the facts supporting the protest. Protestors shall have an opportunity to appear and be heard before the board prior to the opening of proposals in the case of protests based on the content of the request for proposals, prior to final award in the case of protests based on other grounds or the renewal of protests based on the content of the request for proposals.

(e) Where the district, through competitive negotiation, has entered into lease agreements for equipment of the type specified in subdivision (a) subsequent to December 1, 1980, the district may purchase the equipment directly from the lessor upon a finding by two-thirds of all members of the board that the purchase of that equipment in compliance with provisions of this code generally applicable to the purchase does not constitute a method of procurement adequate for the district s needs.

(f) Provisions in any contract concerning women and minority business enterprises, which provisions are in accordance with the request for proposals, shall not be subject to negotiation with the successful bidder.

(Amended by Stats. 1992, Ch. 1178, Sec. 2. Effective January 1, 1993.)






ARTICLE 9. Southern California Rapid Transit District

20230

The provisions of this article shall apply to contracts by the Southern California Rapid Transit District, as provided for in Part 3 (commencing with Section 30000) of Division 10 of the Public Utilities Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20231.5

(a) The Legislature finds and declares that the award of purchase contracts by the Southern California Rapid Transit District under competitive bid procedures may not be feasible for products and materials which are undergoing rapid technological changes or for the introduction of new technologies into district operations, and that in these circumstances it is in the public interest to consider the broadest possible range of competing products and materials available, fitness of purpose, manufacturer s warranty, and other similar factors in addition to price in the award of these contracts.

(b) This section applies only to the purchase by the district of computers, telecommunications equipment, fare collection equipment, microwave equipment, and other related electronic equipment and apparatus, and of rail cars. This section does not apply to contracts for construction or for the procurement of any product available in substantial quantities to the general public.

(c) The board may, after a finding by a two-thirds vote that a particular procurement qualifies under subdivision (b), direct that the procurement be conducted through competitive negotiation under this section. For purposes of this section, competitive negotiation includes, but is not limited to, all of the following requirements:

(1) The request for proposals shall be prepared and submitted to an adequate number of qualified sources, as determined by the board, to permit reasonable competition consistent with the nature and requirements of the procurement. In addition, notice of the request for proposals shall be published at least twice in a newspaper of general circulation, at least 10 days before the date for receipt of the proposals. The board shall make every effort to generate the maximum feasible number of proposals from qualified sources and shall make a finding to that effect before proceeding to negotiate if only a single response to the request for proposals is received.

(2) The request for proposals shall identify all significant evaluation factors, including price, and their relative importance.

(3) The board shall provide reasonable procedures for technical evaluation of the proposals received, identification of qualified sources, and selection for contract award.

(4) Award shall be made to the qualified proposer whose proposal will be most advantageous to the district, with price and all other factors considered. If award is not made to the bidder whose proposal contains the lowest price, the board shall make a finding setting forth the basis for the award.

(d) The board may reject any and all proposals and request new proposals, at its discretion.

(e) Upon making an award to a qualified proposer, the board, upon request, shall make available to all other proposers and to the public, an analysis of the award which provides the basis for the selection of that particular qualified proposal.

(f) A person who submits, or who plans to submit, a proposal may protest any acquisition conducted in accordance with this section as follows:

(1) Protests based on the content of the request for proposals shall be filed with the district within 10 calendar days after the request for proposals is first advertised in accordance with subdivision (c). The district shall issue a written decision on the protest prior to the opening of proposals. A protest may be renewed by refiling the protest with the district within 15 calendar days after the mailing of the notice of the recommended award.

(2) Any bidder may protest the recommended award on any ground not based upon the content of the request for proposals by filing a protest with the district within 15 calendar days after the mailing of the notice of the recommended award.

(3) Any protest shall contain a full and complete written statement specifying in detail the grounds of the protest and the facts supporting the protest. Protestors shall have an opportunity to appear and be heard before the board prior to the opening of proposals in the case of protests based on the content of the request for proposals, or prior to final award in the case of protests based on other grounds or the renewal of protests based on the content of the request for proposals.

(g) Provisions in any contract concerning women and minority business enterprises, which provisions are in accordance with the request for proposals, shall not be subject to negotiation with the successful bidder.

(Amended by Stats. 1990, Ch. 591, Sec. 1.)



20232

If, after rejecting bids, the board determines and declares by a vote of two-thirds of all its members that in its opinion the supplies, equipment and materials may be purchased at a lower price in the open market, the board may proceed to purchase the supplies, equipment and materials in the open market without further observance of the provisions requiring contracts, bids, or notice.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20233

In case of an emergency, the board may, by resolution passed by a vote of two-thirds of all its members, declare and determine that public interest and necessity demand the immediate expenditure of public money to safeguard life, health, property, or the public welfare, and thereupon proceed to expend or enter into a contract involving the expenditure of any sum needed to respond to the emergency without observance of the provisions requiring contracts, bids, or notice. If notice for bids to let contracts will not be given, the board shall also comply with Chapter 2.5 (commencing with Section 22050).

(Amended by Stats. 1994, Ch. 803, Sec. 2. Effective January 1, 1995.)



20234

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 12.)






ARTICLE 10. Orange County Transit District

20240

The provisions of this article shall apply to contracts by the Orange County Transit District, as provided for in Part 4 (commencing with Section 40000) of Division 10 of the Public Utilities Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20241

The purchase of all services, supplies, equipment, and materials, and construction of facilities and works, shall be done in the same manner, procedure and subject to the same limitations applicable to the County of Orange by the state law, now or as may hereafter be amended.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20242

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 13.)






ARTICLE 11. San Joaquin Regional Transit District

20250

This article applies to contracts by the San Joaquin Regional Transit District, as provided for in Part 5 (commencing with Section 50000) of Division 10 of the Public Utilities Code.

(Amended by Stats. 1994, Ch. 704, Sec. 7. Effective January 1, 1995.)



20251

(a) The purchase of all supplies, equipment, and materials, when the expenditure required exceeds fifty thousand dollars ($50,000), shall be by contract let to the lowest responsible bidder.

(b) The construction of facilities and works, when the expenditure required exceeds three thousand dollars ($3,000), shall be by contract let to the lowest responsible bidder. Notwithstanding the preceding sentence, the district may elect to have this construction be governed by Article 3 (commencing with Section 22030) of Chapter 2.

(c) Notice requesting bids shall be published at least once in a newspaper of general circulation, which publication shall be made at least 10 days before bids are received. The board may reject any and all bids and readvertise in its discretion.

(Amended by Stats. 2004, Ch. 651, Sec. 1. Effective January 1, 2005.)



20251.5

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 14.)



20252

If after rejecting bids the board determines and declares by a four-fifths vote of all its members that in its opinion the supplies, equipment and materials may be purchased at a lower price in the open market, the board may proceed to purchase the supplies, equipment and materials in the open market without further observance of the provisions requiring contracts, bids or notice.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20253

In case of an emergency, the board may, by resolution passed by a four-fifths vote of all its members, declare and determine that public interest and necessity demand the immediate expenditure of public money to safeguard life, health, or property, and thereupon proceed to expend or enter into a contract involving the expenditure of any sum needed in the emergency without observance of the provisions requiring contracts, bids, or notice. If notice for bids to let contracts will not be given, the board shall also comply with Chapter 2.5 (commencing with Section 22050).

(Amended by Stats. 1994, Ch. 803, Sec. 2.1. Effective January 1, 1995.)






ARTICLE 12. Marin County Transit District

20260

The provisions of this article shall apply to contracts by the Marin County Transit District, as provided for in Part 7 (commencing with Section 70000) of Division 10 of the Public Utilities Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20261

The purchase of all supplies, equipment and materials, and construction of facilities and works, shall be done in the same manner, procedure and subject to the same limitations applicable to the County of Marin by state law and by county ordinance, and as the same may hereafter be amended.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20262

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 15.)






ARTICLE 13. San Diego County Transit District

20270

The provisions of this article shall apply to contracts by the San Diego County Transit District, as provided for in Part 8 (commencing with Section 90000) of Division 10 of the Public Utilities Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20271

The purchase of all supplies, equipment and materials, and the construction of facilities and works, when the expenditure required exceeds five thousand dollars ($5,000), shall be by contract let to the lowest responsible bidder. Notice requesting bids shall be published at least once in a newspaper of general circulation, which publication shall be made at least 10 days before bids are received. The board may reject any and all bids and readvertise in its discretion.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20272

If after rejecting bids the board determines and declares by a two-thirds vote of all its members that in its opinion the supplies, equipment and materials may be purchased at a lower price in the open market, the board may proceed to purchase the supplies, equipment and materials in the open market without further observance of the provisions requiring contracts, bids, or notice.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20273

In case of an emergency, the board may, by resolution passed by a two-thirds vote of all its members, declare and determine that the public interest and necessity demand the immediate expenditure of public money to safeguard life, health, or property, and thereupon proceed to expend or enter into a contract involving the expenditure of any sum needed in the emergency without observance of the provisions requiring contracts, bids, or notice. If notice for bids to let contracts will not be given, the board shall also comply with Chapter 2.5 (commencing with Section 22050).

(Amended by Stats. 1994, Ch. 803, Sec. 2.2. Effective January 1, 1995.)



20274

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 16.)






ARTICLE 14. Santa Barbara Metropolitan Transit District

20280

The provisions of this article shall apply to contracts by the Santa Barbara Metropolitan Transit District, as provided for in Part 9 (commencing with Section 95000) of Division 10 of the Public Utilities Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20281

The purchase of all supplies, equipment and materials, when the expenditure required exceeds twenty-five thousand dollars ($25,000), and the construction of facilities and works, when the expenditure exceeds three thousand dollars ($3,000), shall be by contract let to the lowest responsible bidder. Notice requesting bids shall be published at least once in a newspaper of general circulation, which publication shall be made at least 10 days before bids are received. The board may reject any and all bids and readvertise in its discretion.

(Amended by Stats. 1997, Ch. 945, Sec. 6. Effective January 1, 1998.)



20282

If after rejecting bids the board determines and declares by a four-fifths vote of all its members that in its opinion the supplies, equipment and materials may be purchased at a lower price in the open market, the board may proceed to purchase the supplies, equipment and materials in the open market without further observance of the provisions requiring contracts, bids or notice.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20283

In case of an emergency, the board may, by resolution passed by a four-fifths vote of all its members, declare and determine that public interest and necessity demand the immediate expenditure of public money to safeguard life, health, or property and thereupon proceed to expend or enter into a contract involving the expenditure of any sum needed in the emergency without observance of the provisions requiring contracts, bids, or notice. If notice for bids to let contracts will not be given, the board shall also comply with Chapter 2.5 (commencing with Section 22050).

(Amended by Stats. 1994, Ch. 803, Sec. 2.3. Effective January 1, 1995.)



20284

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 17.)






ARTICLE 15. Santa Cruz Metropolitan Transit District

20290

The provisions of this article shall apply to contracts by the Santa Cruz Metropolitan Transit District, as provided for in Part 10 (commencing with Section 98000) of Division 10 of the Public Utilities Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20291

The purchase of all supplies, equipment and materials, when the expenditure required exceeds twenty-five thousand dollars ($25,000), and construction of facilities and works, when the expenditure required exceeds ten thousand dollars ($10,000), shall be by contract let to the lowest responsible bidder. Notice requesting bids shall be published at least once in a newspaper of general circulation, which publication shall be made at least 10 days before bids are received. The board may reject any and all bids and readvertise in its discretion.

(Amended by Stats. 1997, Ch. 945, Sec. 7. Effective January 1, 1998.)



20292

If after rejecting bids the board determines and declares a four-fifths vote of all its members that in its opinion the supplies, equipment and materials may be purchased at a lower price in the open market, the board may proceed to purchase the supplies, equipment and materials in the open market without further observance of the provisions requiring contracts, bids or notice.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20293

In case of an emergency, the board may, by resolution passed by a majority vote of all its members, declare and determine that public interest and necessity demand the immediate expenditure of public money to safeguard life, health, or property and thereupon proceed to expend or enter into a contract involving the expenditure of any sum needed in the emergency without observance of the provisions requiring contracts, bids, or notice. If notice for bids to let contracts will not be given, the board shall also comply with Chapter 2.5 (commencing with Section 22050).

(Amended by Stats. 1994, Ch. 803, Sec. 2.4. Effective January 1, 1995.)



20294

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 18.)






ARTICLE 16. Santa Clara Valley Transportation Authority

20300

The provisions of this article apply to contracts by the Santa Clara Valley Transportation Authority, as provided for in Part 12 (commencing with Section 100000) of Division 10 of the Public Utilities Code.

(Amended by Stats. 1999, Ch. 724, Sec. 4. Effective January 1, 2000.)



20301

(a) The purchase of all supplies, equipment, and materials, when the expenditure required exceeds one hundred thousand dollars ($100,000), shall be by contract let to the lowest responsible bidder, or, in the authority s discretion, to the responsible bidder who submitted a proposal that provides the best value to the authority on the basis of the factors identified in the solicitation. Best value means the overall combination of quality, price, and other elements of a proposal that, when considered together, provide the greatest overall benefit in response to the requirements described in the solicitation documents.

(b) To the extent practicable, the authority shall obtain a minimum of three quotations, either written or oral, that permit prices and terms to be compared whenever the expected expenditure required for the purchase of supplies, equipment, or materials exceeds two thousand five hundred dollars ($2,500), but does not exceed one hundred thousand dollars ($100,000).

(c) Notice requesting bids shall be published at least once in a newspaper of general circulation and on the authority s procurement Internet Web site, which publication shall be made at least 10 days before the bids are received. The board may reject any and all bids and readvertise at its discretion.

(d) This section applies solely to the procurement of supplies, equipment, and materials, and shall not apply to construction contracts.

(Amended by Stats. 2009, Ch. 408, Sec. 2. Effective January 1, 2010.)



20301.5

(a) Notwithstanding Section 20301, the district may let a design-and-build contract for any project for a transit center or station, transit park-and-ride lot, bus and light rail maintenance facility, or administrative office building, or any combination of those, upon approval by the board of directors. The district also may let a design-and-build contract for the Fremont-South Bay Commuter Rail Project contained in Santa Clara County s 1996 Measure B Transportation Improvement Program, upon approval by the board of directors.

(b) (1) If the board of directors elects to proceed under subdivision (a), before entering into any contract that requires advertising for bids for a project, the board shall cause to be prepared estimates, and shall prepare documents, for the solicitation of bids on a design-and-build basis.

(2) For the purposes of this section, design and build means a method of procuring design and construction from a single source. The selection of the single source shall occur before the development of complete plans and specifications.

(c) The request for submission of bids shall include all of the following:

(1) A clear, precise description of the services to be provided and work to be performed.

(2) A description of the format that submittals shall follow and the elements they shall contain, including the qualifications and relevant experience of the design professional and the contractor, and the criteria that shall be used in evaluating the submittal, including the bid price.

(3) A requirement that bidders submit their proposals with the construction bid price and all cost information in a separate sealed envelope.

(4) The date on which the submittals are due, and the timetable that will be used in reviewing and evaluating the submittals.

(d) All submittals received prior to the closing time stated in the request for submittal shall be reviewed to determine those that meet the format requirements and the standards specified in the request for submittal.

(e) The contract shall be awarded to the lowest responsible bidder meeting the standards of the request for submittal.

(f) For the purposes of this section, selections of design professionals shall meet the standards set forth in Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code.

(g) This section shall apply only to a project that is under the supervision of a licensed general building contractor, as defined in Section 7057 of the Business and Professions Code.

(Amended by Stats. 2000, Ch. 596, Sec. 2. Effective January 1, 2001.)



20302

If after rejecting bids the board determines and declares by two-thirds vote of all its members that in its opinion, the supplies, equipment, and materials may be purchased at a lower price in the open market, the board may proceed to purchase the supplies, equipment, and materials in the open market, if the open market purchase price is lower than the rejected bid, without further observance of the provisions requiring contracts, bids, or notice.

(Added by Stats. 1996, Ch. 685, Sec. 4. Effective January 1, 1997.)



20303

In case of an emergency, as defined under Section 1102, the board, upon adopting a resolution passed by a four-fifths vote of all its members, declaring and determining that public interest and necessity demand the immediate expenditure of public money to safeguard life, health, or property, may expend, or enter into a contract involving the expenditure of, any sum needed in the emergency without observing the provisions requiring contracts, bids, or notice. If notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(Amended by Stats. 1997, Ch. 373, Sec. 1. Effective January 1, 1998.)



20304

Notwithstanding Section 20301, the board may direct the purchase of any supply, equipment, or material without observance of any provision requiring contracts, bids, or notice upon a finding by a vote of two-thirds of all its members of the board that there is only a single source of procurement therefor and that the purchase is for the sole purpose of duplicating or replacing supply, equipment, or material, as the case may be, in use.

(Added by Stats. 1996, Ch. 685, Sec. 6. Effective January 1, 1997.)



20305

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the authority.

(c) A certified check made payable to the authority.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the authority.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the authority beyond 60 days from the time the award is made.

(Added by renumbering Section 20302 by Stats. 1996, Ch. 685, Sec. 3. Effective January 1, 1997.)



20306

(a) The Legislature finds and declares that the award of purchase contracts by the district under competitive bid procedures may not be feasible for products and materials that are undergoing rapid technological changes or for the introduction of new technologies into district operations, and that in these circumstances it is in the public interest to consider the broadest possible range of competing products and materials available, fitness of purpose, manufacturer s warranty, vendor financing, performance reliability, standardization, life-cycle costs, delivery timetables, support logistics, and other similar factors in addition to price in the award of these contracts.

(b) (1) Notwithstanding any other provision of law, the board may direct the purchase the following:

(A) Computers, telecommunications equipment, fare collection equipment, radio and microwave equipment, and other related electronic equipment and apparatus.

(B) Specialized rail transit equipment, including, but not limited to, railcars or tunnel boring machines, by competitive negotiation upon a finding by two-thirds vote of all members of the board that the purchase of those products or materials in compliance with provisions of this code generally applicable to the purchase does not constitute a method of procurement adequate for the district s needs.

(2) This section does not apply to contracts for construction or for the procurement of any product available in substantial quantities to the general public.

(c) Competitive negotiation, for the purposes of this section includes, but is not limited to, all of the following requirements:

(1) A request for proposals shall be prepared and submitted to an adequate number of qualified sources, as determined by the district in its discretion, to permit reasonable competition consistent with the nature and requirements of the procurement. In addition, a notice of the request for proposals shall be published at least once in a newspaper of general circulation, which shall be made at least 10 days before the date for receipt of the proposals. The district shall make reasonable efforts to generate the maximum feasible number of proposals from qualified sources, and shall make a finding to that effect before proceeding to negotiate if only a single response to the request for proposal is received.

(2) The request for proposals shall identify all significant evaluation factors, including price, and their relative importance.

(3) The district shall provide reasonable procedures for technical evaluation of the proposals received, identification of qualified sources, and selection for contract award.

(4) Prior to making an award, the district shall prepare a price analysis and shall find that the final negotiated price is fair and reasonable based upon comparable procurements in the marketplace.

(5) Award shall be made to the qualified proposer whose proposal will be most advantageous to the district with price and other factors considered. If award is not made to the proposer whose proposal contains the lowest price, the district shall make a finding setting forth the basis for the award.

(d) The district may reject any and all proposals and issue a new request for proposals at its discretion.

(e) Upon making an award to a qualified proposer, the district, upon request, shall make available to all other proposers and to the public, an analysis of the award that provides the basis for the selection of that particular qualified proposal.

(f) A person who submits, or who plans to submit, a proposal may protest any acquisition conducted in accordance with this section pursuant to protest procedures established by the board as follows:

(1) Protests based on the content of the request for proposals shall be filed with the district within 10 calendar days after the request for proposals is first advertised in accordance with subdivision (c). The district shall issue a written decision on the protest prior to opening of proposals. A protest may be renewed by refiling the protest with the district within 15 calendar days after the staff recommendation for award has been made available to the public as required by subdivision (e) of Section 20216.

(2) A bidder may protest the recommended award on any ground not based upon the content of the request for proposals by filing a protest with the district within 15 calendar days after the staff recommendation for award has been made available to the public as required by subdivision (e) of Section 20216.

(3) A protest shall contain a full and complete written statement specifying in detail the grounds of the protest and the facts supporting the protest. Protesters shall have an opportunity to appear and be heard before the district prior to the opening of proposals in the case of protests based on the content of the request for proposals, or prior to final award in the case of protests based on other grounds or the renewal of protests based on the content of the request for proposals.

(g) Provisions in a contract concerning women and minority business enterprises, that are in accordance with the request for proposals, shall not be subject to negotiation with the successful bidder.

(Amended by Stats. 2006, Ch. 574, Sec. 1. Effective January 1, 2007.)






ARTICLE 17. Golden Empire Transit District

20310

The provisions of this article shall apply to contracts by the Golden Empire Transit District, as provided for in Part 13 (commencing with Section 101000) of the Public Utilities Code.

(Amended by Stats. 1984, Ch. 155, Sec. 2.)



20311

(a) (1) The construction of facilities and works, when the expenditure required exceeds ten thousand dollars ($10,000), shall be by contract let to the lowest responsible bidder.

(2) Notice requesting bids shall be published at least once in a newspaper of general circulation, which publication shall be made at least 10 days before bids are received. The board may reject any and all bids and readvertise in its discretion.

(3) When the expected procurement required exceeds one thousand dollars ($1,000), the board shall seek a minimum of three quotations, either written or oral, which permit prices and other terms to be compared.

(b) (1) The purchase of all supplies, equipment, and materials, when the expenditure required exceeds one hundred thousand dollars ($100,000), shall be by contract let to the lowest responsible bidder or, in the district s discretion, to the responsible bidder that submitted a proposal that provides the best value, as defined in paragraph (2), to the district on the basis of the factors identified in the solicitation.

(2) For the purposes of this section, best value means the overall combination of quality, price, and other elements of a proposal that, when considered together, provide the greatest overall benefit in response to the requirements described in the solicitation documents.

(3) Notice requesting bids shall be published at least once in a newspaper of general circulation and on the district s procurement Internet Web site, which publication shall be made at least 10 days before bids are received. The board may reject any and all bids and readvertise in its discretion.

(4) To the extent practicable, when the expected procurement required exceeds two thousand five hundred dollars ($2,500) but does not exceed one hundred thousand dollars ($100,000), the board shall seek a minimum of three quotations, either written or oral, which permit prices and other terms to be compared.

(5) This subdivision applies solely to the procurement of supplies, equipment, and materials and shall not apply to construction contracts.

(Amended by Stats. 2012, Ch. 220, Sec. 1. Effective January 1, 2013.)



20312

If, after rejecting bids, the board determines and declares by a four-fifths vote of all its members that, in its opinion, the supplies, equipment, and materials may be purchased at a lower price in the open market, the board may proceed to purchase the supplies, equipment, and materials in the open market without further observance of the provisions requiring contracts, bids, or notice.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20313

In case of an emergency, the board may, by resolution passed by a four-fifths vote of all its members, declare and determine that public interest and necessity demand the immediate expenditure of public money to safeguard life, health, or property, and thereupon proceed to expend, or enter into a contract involving the expenditure of, any sum needed in the emergency without observance of the provisions requiring contracts, bids, or notice. If notice for bids to let contracts will not be given, the board shall also comply with Chapter 2.5 (commencing with Section 22050).

(Amended by Stats. 1994, Ch. 803, Sec. 2.5. Effective January 1, 1995.)



20314

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 20.)






ARTICLE 18. Sacramento Regional Transit District

20320

The provisions of this article shall apply to contracts by the Sacramento Regional Transit District, as provided for in Part 14 (commencing with Section 102000) of Division 10 of the Public Utilities Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20321

Contracts for the construction of transit works or transit facilities in excess of five thousand dollars ($5,000) shall be awarded to the lowest responsible bidder after competitive bidding, except in emergency declared by four-fifths vote of the board of the district.

(Amended by Stats. 2009, Ch. 536, Sec. 1. Effective January 1, 2010.)



20322

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 21.)



20323

(a) The Legislature finds and declares that the award of purchase contracts by the Sacramento Regional Transit District under competitive bid procedures may not be feasible for products and materials which are undergoing rapid technological changes or for the introduction of new technologies into district operations, and that in these circumstances it is in the public interest to consider the broadest possible range of competing products and materials available, fitness of purpose, manufacturer s warranty, vendor financing, performance reliability, standardization, life-cycle costs, delivery timetables, support logistics, and other similar factors in addition to price in the award of these contracts.

(b) Notwithstanding any other provision of law, the Board of Directors of the Sacramento Regional Transit District may direct the purchase of (1) computers, telecommunications equipment, fare collection equipment, microwave equipment, and other related electronic equipment and apparatus; (2) specialized rail transit equipment, including, but not limited to, rail cars; and (3) electric powered transit vehicles, by competitive negotiation upon a finding by two-thirds vote of all members of the board of the district that the purchase of that equipment in compliance with provisions of this code generally applicable to the purchase does not constitute a method of procurement adequate for the district s needs. Competitive negotiations may also be used for the purchase of replacement radio equipment, if the initial purchase of the radio equipment was done by competitive bidding. This section does not apply to contracts for construction or for the procurement of any product available in substantial quantities to the general public.

(c) Competitive negotiation, for the purposes of this section includes, but is not limited to, all of the following requirements:

(1) A request for proposal shall be prepared and submitted to an adequate number of qualified sources, as determined by the district in its discretion, to permit reasonable competition consistent with the nature and requirements of the procurement. In addition, notice of the request for proposal shall be published at least once in a newspaper of general circulation, which publication shall be made at least 10 days before the date for receipt of the proposals. The district shall make every effort to generate the maximum feasible number of proposals from qualified sources and shall make a finding to that effect before proceeding to negotiate if only a single response to the request for proposal is received.

(2) The request for proposal shall identify all significant evaluation factors, including price, and their relative importance.

(3) The district shall provide reasonable procedures for technical evaluation of the proposals received, identification of qualified sources, and selection for contract award.

(4) Prior to making an award, the district shall prepare a price analysis and shall find that the final negotiated price is fair and reasonable based upon comparable procurements in the marketplace.

(5) Award shall be made to the qualified proposer whose proposal will be most advantageous to the district with price and other factors considered. If award is not made to the proposer whose proposal contains the lowest price, the board shall make a finding setting forth the basis for the award.

(d) The district may reject any and all proposals and issue a new request for proposals at its discretion.

(e) Upon making an award to a qualified proposer, the district, upon request, shall make available to all other proposers and to the public, an analysis of the award which provides the basis for the selection of that particular qualified proposal.

(f) A person who submits, or who plans to submit, a proposal may protest any acquisition conducted in accordance with this section as follows:

(1) Protests based on the content of the request for proposals shall be filed with the district within 10 calendar days after the request for proposals is first advertised in accordance with subdivision (c). The district shall issue a written decision on the protest prior to opening of proposals. A protest may be renewed by refiling the protest with the district within 15 calendar days after the mailing of the notice of the recommended award.

(2) Any bidder may protest the recommended award on any ground not based upon the content of the request for proposals by filing a protest with the district within 15 calendar days after the mailing of the notice of the recommended award.

(3) Any protest shall contain a full and complete written statement specifying in detail the grounds of the protest and the facts supporting the protest. Protesters shall have an opportunity to appear and be heard before the board prior to the opening of proposals in the case of protests based on the content of the request for proposals, or prior to final award in the case of protests based on other grounds or the renewal of protests based on the content of the request for proposals.

(g) Provisions in any contract concerning women and minority business enterprises, which provisions are in accordance with the request for proposals, shall not be subject to negotiation with the successful bidder.

(Amended by Stats. 1993, Ch. 250, Sec. 1. Effective January 1, 1994.)



20324

Notwithstanding Section 20321, the Board of Directors of the Sacramento Regional Transit District may construct all or any part of the Folsom Corridor Light Rail Extension and Double Tracking Project using a design and construct approach. If the board elects to design and construct the project, it shall comply with all of the following procedures:

(a) A request for qualifications shall be prepared and submitted to an adequate number of sources, as determined by the district, to permit reasonable competition consistent with the nature and requirements of that portion of the extension the district elects to design and construct. In addition, notice of the request for qualifications shall be published at least once in a newspaper of general circulation, at least 10 days before the last date on which responses to the request for qualifications may be received. The request for qualifications shall identify the minimum standards that the district has determined shall be met or exceeded by a contractor to successfully design and construct the project described in this section. Those standards may include, but are not limited to, technical experience and capability, financial condition and capacity, organization, and personnel.

(b) All respondents determined by the district to meet or exceed the minimum standards set forth in the request for qualifications shall be considered prequalified. The district may repeat the prequalification process described in subdivision (a). If the district has prequalified at least three respondents, it may invite those prequalified to submit sealed bids for the project based upon plans and specifications previously prepared by the district. Only those who have been prequalified are eligible for award of a contract. Award shall be made to the prequalified bidder submitting the lowest responsible bid.

(c) The board may reject any and all bids and request new bids.

(d) The board shall not give any special preference in the design and construct bidding process authorized by this section to any contractor or consortium of contractors that worked on the initial designs of the Folsom Corridor Light Rail Extension and Double Tracking Project.

(Added by Stats. 1998, Ch. 52, Sec. 1. Effective January 1, 1999.)






ARTICLE 19. San Mateo County Transit District

20330

The provisions of this article shall apply to contracts by the San Mateo County Transit District, as provided for in Part 15 (commencing with Section 103000) of Division 10 of the Public Utilities Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20331

Contracts for the construction of transit works or transit facilities in excess of ten thousand dollars ($10,000) shall be awarded to the lowest responsible bidder after competitive bidding, except in emergency declared by the vote of seven members of the board. In the case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(Amended by Stats. 1994, Ch. 803, Sec. 2.6. Effective January 1, 1995.)



20332

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 22.)






ARTICLE 20. Transit Development Boards

20340

The provisions of this article shall apply to contracts by the San Diego Metropolitan Transit Development Board, as provided for in Division 11 (commencing with Section 120000) of the Public Utilities Code.

(Amended by Stats. 2005, Ch. 557, Sec. 1. Effective October 5, 2005.)



20341

(a) Contracts for construction in excess of fifty thousand dollars ($50,000) shall be awarded to the lowest responsible bidder submitting a responsive bid after competitive bidding, except in emergency declared by the vote of two-thirds of the membership of the board. If the expected construction contract exceeds one thousand dollars ($1,000) and does not exceed fifty thousand dollars ($50,000), the board shall seek a minimum of three quotations, either written or oral, that permit prices and other terms to be compared, and the board shall award the contract to the bidder who submitted the lowest quotation.

(b) If no bids are received, the project may be performed by a negotiated contract.

(Amended by Stats. 2009, Ch. 536, Sec. 2. Effective January 1, 2010.)



20342

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the board.

(c) A certified check made payable to the board.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the board.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the board beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 23.)






ARTICLE 21. North San Diego County Transit Development Board

20350

The provisions of this article shall apply to contracts by the North San Diego County Transit Development Board, as provided for in Division 11.5 (commencing with Section 125000) of the Public Utilities Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20351

Contracts for the construction in excess of ten thousand dollars ($10,000) shall be awarded to the lowest responsible bidder after competitive bidding, except in an emergency declared by the vote of two-thirds of the membership of the board.

(Amended by Stats. 2003, Ch. 594, Sec. 2. Effective January 1, 2004.)



20352

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the board.

(c) A certified check made payable to the board.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the board.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the board beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 24.)






ARTICLE 21.5. Sonoma-Marin Area Rail Transit District

20355

The provisions of this article shall apply to contracts by the Sonoma-Marin Area Rail Transit District, as provided for in Part 16 (commencing with Section 105000) of Division 10 of the Public Utilities Code.

(Added by Stats. 2002, Ch. 341, Sec. 3. Effective January 1, 2003.)



20355.1

The purchase of all supplies, equipment, and materials when the expenditure required exceeds forty thousand dollars ($40,000), and the construction of facilities and works when the expenditure required exceeds ten thousand dollars ($10,000), shall be by contract let to the lowest responsible bidder. Notice requesting bids shall be published at least once in a newspaper of general circulation. This publication shall be made at least 10 days before the bids are received. The district may reject any and all bids and readvertise in its discretion.

(Added by Stats. 2002, Ch. 341, Sec. 3. Effective January 1, 2003.)



20355.2

If after rejecting bids the district determines that the supplies, equipment, and materials may be purchased at a lower price in the open market, the district may proceed to purchase the supplies, equipment, and materials in the open market without further observance of the provisions requiring contracts, bids, or notice.

(Added by Stats. 2002, Ch. 341, Sec. 3. Effective January 1, 2003.)



20355.3

In case of an emergency, the board may, by resolution passed by a two-thirds vote of all its members, declare and determine that public interest and necessity demand the immediate expenditure of public money to safeguard life, health, or property, and thereupon proceed to expend or enter into a contract involving the expenditure of any sum needed in the emergency without observance of the provisions requiring contracts, bids, or notice. If notice for bids to let contracts will not be given, the board shall also comply with Chapter 2.5 (commencing with Section 22050).

(Added by Stats. 2002, Ch. 341, Sec. 3. Effective January 1, 2003.)



20355.4

(a) Upon determining that immediate remedial measures are necessary to avert or alleviate damage to property of the district or to repair or restore damaged or destroyed property of the district in order to ensure that the facilities of the district are available to serve the transportation needs of the general public, and upon determining that available remedial measures, including procurement in compliance with Sections 20355, 20355.1, 20355.2, and 20355.3 are inadequate, the general manager may authorize the expenditure of money previously appropriated specifically by the board for the direct purchases of goods and services, without observance of the provisions of those sections.

(b) The general manager shall, after any such expenditure, submit to the board a full report explaining the necessity for the action.

(Added by Stats. 2002, Ch. 341, Sec. 3. Effective January 1, 2003.)



20355.5

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Added by Stats. 2002, Ch. 341, Sec. 3. Effective January 1, 2003.)



20355.6

Notwithstanding Section 20355.1, and upon a finding by two-thirds of all members of the board that the proposed purchase in compliance with Sections 20355.1 and 20355.2 does not constitute a method of procurement adequate for the operation of district facilities or equipment, the board may direct the procurement of prototype equipment or modifications in an amount sufficient to conduct and evaluate operational testing without further observance of any provisions requiring contracts, bids, or notice.

(Added by Stats. 2002, Ch. 341, Sec. 3. Effective January 1, 2003.)



20355.7

(a) Notwithstanding any other provision of law, the governing board of the Sonoma-Marin Area Rail Transit District may direct the purchase of (1) electronic equipment, including, but not limited to, computers, telecommunications equipment, fare collection equipment, radio and microwave equipment, and other related electronic equipment and apparatus used in rail transit operations; and (2) specialized rail transit equipment, including, but not limited to, rail cars, by competitive negotiation upon a finding by two-thirds of all members of the board that the purchase of that equipment in compliance with provisions of this code generally applicable to the purchase does not constitute a method of procurement adequate for the district s needs. This section does not apply to contracts for construction or for the procurement of any product available in substantial quantities to the general public.

(b) Competitive negotiation, for the purposes of this section, shall include, as a minimum, all of the following elements:

(1) A request for proposal shall be prepared and submitted to an adequate number of qualified sources, as determined by the district in its discretion, to permit reasonable competition consistent with the nature and requirements of the procurement. In addition, notice of the request for proposal shall be published at least once in a newspaper of general circulation, which publication shall be made at least 10 days before the proposals are received. The district shall make reasonable efforts to generate the maximum feasible number of proposals from qualified sources and shall make a finding to that effect before proceeding to negotiate if only a single response to the request for proposal is received.

(2) The request for proposal shall identify significant evaluation factors, including price, and their relative importance.

(3) The district shall provide reasonable procedures for technical evaluation of the proposals received, identification of qualified sources, and selection for contract award.

(4) The award shall be made to the qualified bidder whose proposal will be most advantageous to the district with price and other factors considered. If the award is not made to the bidder whose proposal contains the lowest price, the board shall make a finding setting forth the basis for the award.

(c) The board may reject any and all proposals and request new proposals at its discretion.

(d) A person who submits, or who plans to submit, a proposal may protest any acquisition conducted in accordance with this section as follows:

(1) Protests based on the content of the request for proposal shall be filed with the district within 10 calendar days after the request for proposal is first advertised in accordance with subdivision (b). The district shall issue a written decision on the protest prior to the opening of proposals. A protest may be renewed by refiling the protest with the district within 15 calendar days after the mailing of the notice of the recommended award.

(2) Any bidder may protest the recommended award on any ground not based upon the content of the request for proposals by filing a protest with the district within 15 calendar days after the mailing of the notice of the recommended award.

(3) Any protest shall contain a full and complete written statement specifying in detail the grounds of the protest and the facts supporting the protest. Protestors shall have an opportunity to appear and be heard before the board prior to the opening of proposals in the case of protests based on the content of the request for proposals, prior to final award in the case of protests based on other grounds or the renewal of protests based on the content of the request for proposals.

(e) Provisions in any contract concerning women and minority business enterprises, which provisions are in accordance with the request for proposals, shall not be subject to negotiation with the successful bidder.

(Added by Stats. 2002, Ch. 341, Sec. 3. Effective January 1, 2003.)






ARTICLE 22. Los Angeles County Transportation Commission

20360

This article applies to contracts by the Los Angeles County Transportation Commission for rail transit facilities.

(Added by Stats. 1991, Ch. 860, Sec. 2.)



20361

As used in this article, the following terms have the definitions provided:

(a) Commission means the Los Angeles County Transportation Commission.

(b) Department means the Department of Transportation.

(c) Protection from competition means any contractual provision that is necessary to protect the project revenues required to repay the costs to study, plan, design, build, acquire, install, operate, and maintain rail transit systems and related facilities, and which will not unreasonably inhibit or prohibit the development of additional public transportation systems and facilities.

(Added by Stats. 1991, Ch. 860, Sec. 2.)



20362

(a) Notwithstanding any other provision of law, the commission may solicit proposals from, and negotiate and enter into agreements with, private entities for the study, planning, design, development, acquisition, installation, construction, leasing, and warranty of rail transit systems that implement advanced rail transit technology and related works of improvements, including passenger loading or intermodal facilities.

(b) A procurement pursuant to this article, or a procurement for the purposes specified in this article commenced prior to January 1, 1992, is valid if all of the following requirements are met:

(1) The commission shall make a finding by a two-thirds vote of all of its members that a specific procurement is in the best interests of the public.

(2) A request for proposals shall identify all significant evaluation factors.

(3) The commission shall establish reasonable procedures for technical evaluation of the proposals received and selection of proposals for the purposes of negotiations and entering into an agreement.

(4) The commission may negotiate and enter into agreements with proposers whose projects the commission determines meet the objectives of the requests for proposals. The decisions of the commission shall be discretionary, shall be based on a finding that the decisions made are in the best interest of the public, and shall be final.

(5) The commission shall conduct noticed public hearings, as follows:

(A) Prior to selecting a proposal or proposals for negotiation, hear public comments on and objections to the proposals received. Following consideration of those public comments and objections, the commission and shall accept, reject, or accept with conditions a proposal or proposals for negotiation of a proposed agreement; and

(B) Subsequent to selecting a proposal or proposals and prior to entering into an agreement, hear public comments on and objections to the terms and conditions of the proposed agreement. Following consideration of those public comments and objections, the commission shall approve, disapprove, or approve with conditions the proposed agreement or agreements.

(c) The commission shall make every effort to encourage the production in the Los Angeles area of rail transit equipment and materials procured pursuant to this article, unless federal funds are used for development of the rail transit system, in which case the commission shall encourage that local production to the extent allowed by federal law.

(Added by Stats. 1991, Ch. 860, Sec. 2.)



20363

For purposes of facilitating these projects, the agreements may include provisions for the lease of facilities, rights-of-way, and airspace, exercise of the power of eminent domain to facilitate the purposes of the agreements, the granting of development rights and opportunities, the granting of necessary easements and rights of access, the issuance of permits and other authorizations, protection from competition, the sharing of costs and liabilities, remedies in the event of default of either of the parties, granting of other contractual and real property rights, and other provisions determined necessary to ensure the financing, development, and operation of feasible facilities.

(Added by Stats. 1991, Ch. 860, Sec. 2.)



20364

(a) The commission may exercise any power it possesses to facilitate the implementation of rail transit systems and related facilities pursuant to this article.

(b) Any agreement for the operation of rail transit systems constructed pursuant to this article shall be consistent with applicable law.

(Added by Stats. 1991, Ch. 860, Sec. 2.)



20365

(a) The commission and the department may enter into agreements with each other that define the responsibilities of each party in implementing the program pursuant to this article. The department may exercise any power it possesses to facilitate the implementation of, and use of rights-of-way for, rail transit systems and related facilities pursuant to this article.

(b) At the request of the commission, the department shall lease to the commission for up to 99 years, pursuant to subdivision (c), and the commission may sublease to third parties in accordance with this article, the use of areas above or below that portion of existing state highways and any portion other than the traveled portion of the right-of-way of state highways, to be directly used for rail transit systems, intermodal facilities, and related commercial development, so long as the improvements are feasible from an engineering standpoint, in conformity with established safety design standards, not in conflict with improvements to the affected state highway the department reasonably contemplated at the time of the lease, consistent with good ecological and environmental planning, and not in conflict with the zoning regulations of the local government concerned.

(c) The commission shall pay to the department one dollar ($1) per year for 35 years in consideration for the lease. Thereafter, the commission shall pay to the department an amount equal to 50 percent of the fair market value of the remainder of the lease.

(d) The revenues the commission receives from any sublease shall reflect a fair market return over the term of the sublease, giving consideration to the improvements, dedications, fees, and other contributions the sublessee agrees to make for the rail transit system, intermodal facilities and other public facilities, and shall be deposited in a special fund, kept separate and apart from other funds, and used solely to pay or reimburse the commission for all costs it has incurred or will incur in connection with the development, operation, and maintenance of the rail transit system to which the sublease is related. However, if revenues exceed those costs and an adequate reserve for anticipated future costs, the department shall be entitled to the excess revenues.

(Added by Stats. 1991, Ch. 860, Sec. 2.)



20366

Projects authorized by this article shall do all of the following:

(a) Provide an opportunity to utilize advanced rail transit technology.

(b) Retain for the commission the authority to establish fare rates.

(c) Require no funding from the transactions and use tax revenues of the commission or from state funds directly for construction of rail transit systems and related facilities during the construction period of the rail transit system. However, nothing in this subdivision precludes the use or commitment of funds in connection with any guaranty, insurance policy, letter of credit agreement, or other credit enhancement or liquidity arrangement issued by the commission for the payment of interest, principal, and premiums on any loan, lease, bond, certificate of participation or other obligation, or evidence of indebtedness incurred in connection with the construction of the rail transit system and related facilities.

(d) In the County of Los Angeles, include a system linking the Los Angeles International Airport with the Palmdale Regional Airport.

(e) Provide new service to commuters and an economic benefit to the public.

(Amended by Stats. 1994, Ch. 1220, Sec. 18. Effective September 30, 1994.)



20367

All contracts entered into pursuant to this article shall include a requirement that the contractor exercise good faith efforts to achieve the disadvantaged business enterprise participation goals to be established for each contract by the commission in accordance with that agency s disadvantaged business enterprise program. The overall participation goal for the total dollar value of contracts awarded pursuant to this article shall be not less than 20 percent for disadvantaged business enterprises.

(Added by Stats. 1991, Ch. 860, Sec. 2.)



20368

A project constructed pursuant to this article is a public works project for purposes of Section 1720 of the Labor Code.

(Added by Stats. 1991, Ch. 860, Sec. 2.)



20369

Construction or operation of a project may require the relocation, replacement, or alteration of facilities of another public agency or private owner. The costs of that relocation, replacement, or alteration shall be borne by the commission and the facility owner in the same manner and proportion as they would be borne by the department and a facility owner with respect to state highways pursuant to Sections 680 and 700 to 711, inclusive, of the Streets and Highways Code.

(Added by Stats. 1991, Ch. 860, Sec. 2.)






ARTICLE 23. Fresno Metropolitan Transit District

20370

The provisions of this article shall apply to contracts by the Fresno Metropolitan Transit District, as provided for in Chapter 1932 of the Statutes of 1961.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20371

The purchase of all supplies, equipment and materials, and the construction of facilities and works, when the expenditure required exceeds three thousand dollars ($3,000), shall be by contract let to the lowest responsible bidder. Notice requesting bids shall be published at least once in a newspaper of general circulation, which publication shall be made at least 10 days before bids are received. The board may reject any and all bids and readvertise in its discretion.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20372

If after rejecting bids the board determines and declares by a four-fifths vote of all its members that in its opinion the supplies, equipment and materials may be purchased at a lower price in the open market, the board may proceed to purchase the supplies, equipment and materials in the open market without further observance of the provisions requiring contracts, bids, or notice.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20373

In case of any great public calamity, such as an extraordinary fire, flood, storm, epidemic, or other disaster, the board may, by resolution passed by a four-fifths vote of all its members declare and determine that public interest and necessity demand the immediate expenditure of public money to safeguard life, health, or property, and thereupon proceed to expend or enter into a contract involving the expenditure of any sum needed in such emergency without observance of the provisions requiring contracts, bids, or notice.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20374

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 25.)






ARTICLE 24. West Bay Rapid Transit Authority

20380

The provisions of this article shall apply to contracts by the West Bay Rapid Transit Authority, as provided for in Chapter 104 of the Statutes of 1964, First Extraordinary Session.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20381

The authority may construct the system or any part thereof, and acquire all property necessary therefor on terms and conditions that it deems advisable.

The authority, without awarding a contract for the construction of the system, or any part thereof, may do the work directly and may purchase materials, hire labor, and do all other things necessary for the doing of the work. When any part of the work is to be done or performed by any public body or by the United States jointly or in conjunction with the authority, the portion of the cost thereof to be borne by the authority may be turned over to the government of the United States or to any other public body to be expended by it in the acquisition, construction or completion of the system or any part thereof.

Construction contracts entered into by the authority are not subject to the State Contract Act pursuant to Chapter 11 (commencing with Section 10100) and shall be governed solely by this act, except that Chapter 3 (commencing with Section 4200) of Division 5 of Title 1 of the Government Code is hereby expressly made applicable to the system, or any part thereof, under this act. Construction contracts may be entered into in the manner and upon terms that the authority deems advisable.

(Amended by Stats. 1986, Ch. 195, Sec. 50.)






ARTICLE 25. Boards of Supervisors—County Highways

20390

The provisions of this article shall apply to contracts by boards of supervisors for the construction, repair, or maintenance of a county highway, as provided for in Chapter 4 (commencing with Section 1070) of Division 2 of the Streets and Highways Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20391

Whenever the board of supervisors finds that the estimated expense of any necessary work upon any county highway exceeds the sum of twenty thousand dollars ($20,000), the board shall order definite surveys of the proposed work to be made and shall direct the preparation of profiles, cross sections, plans, and specifications.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20392

Upon receipt of such profiles, cross sections, plans, and specifications, the board shall publish a notice calling for sealed bids for the performance of the work specified. The notice shall refer to said profiles, cross sections, plans, and specifications, and shall set a time at which bids will be opened. The board shall cause this notice to be published for at least 10 consecutive times, prior to the date set for opening bids, in a daily newspaper of general circulation printed and published in the county and designated by the board, or for at least two consecutive times prior to such date in a weekly newspaper printed and published in the county and designated by the board.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20392.5

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the county.

(c) A certified check made payable to the county.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the county.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the county beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 26.)



20393

At the time specified in the notice, the board shall publicly open all bids received and shall award the contract for the work to the lowest responsible bidder, unless the board finds that the bids are too high, and that the work can be done more cheaply by day labor. In such case, the board shall reject the bids and order the work to be done by the road commissioners in whose districts the work is situated. In any case, the board may reject all bids and advertise for new bids in the manner specified in this article. The board may provide, by resolution, that the bids be opened, examined, and declared by an officer designated in the resolution. Any such resolution shall require that the bids be opened at a public meeting called by the officer and that the results of the bidding be reported to the board at a subsequent regular board meeting. The notice inviting bids shall state the time and place of the public meeting and the name of the designated officer.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20394

Whenever the board finds that the estimated expense of any work to be done upon any county highway is twenty-five thousand dollars ($25,000) or less, the board or the purchasing agent may let a contract covering both work and material, or purchase the material and let a contract for doing the work, or purchase the materials and do the work by day labor, without calling for bids.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20394.5

Notwithstanding any other provision of this article, whenever the board of supervisors finds that the estimated expense of any work to be done upon any county highway is fifty thousand dollars ($50,000) or less, the board or the purchasing agent may have the work done by contract upon notice describing the work in general terms and stating a closing date for submission of bids.

Notice shall be published in a newspaper of general circulation printed and published within the jurisdiction of the county. Notice shall be published in accordance with Section 6066 of the Government Code and shall be completed at least 48 hours before the time scheduled for opening of the bids. Notice inviting bids may also be published in a trade publication.

The successful bidder shall give a bond in the amount the board requires, conditioned on the faithful performance of the contract, and on the payment of all labor employed and material used in the work.

The board may delegate its authority under this section to the county road commissioner.

(Amended by Stats. 1985, Ch. 365, Sec. 1.)



20395

In any county that has appointed a road commissioner pursuant to Section 2006 of the Streets and Highways Code, or in any county that has abolished the office of road commissioner and complied with Section 2006.1 of the Streets and Highways Code, the board may authorize the road commissioner, or a registered civil engineer under the direction of the county director of transportation, to have any work upon county highways done under his or her supervision and direction. The work may be done in any of the following ways:

(a) By letting a contract covering both work and material. In that event, the contract shall be let to the lowest responsible bidder as provided in this article.

(b) By purchasing the material and letting a contract for the performance of the work. In that event, the material shall be bought at the lowest possible cost and the contract let to the lowest responsible bidder as provided in this article.

(c) By purchasing the material and having the work done by day labor, in which case advertising for bids is not required.

(d) (1) By authorizing the county road commissioner or a registered civil engineer under the direction of the county director of transportation to execute changes or additions to the work for any contract pursuant to this section in an amount not to exceed five thousand dollars ($5,000) for contracts of fifty thousand dollars ($50,000) or less, or 10 percent for contracts over fifty thousand dollars ($50,000) but not to exceed two hundred fifty thousand dollars ($250,000). In no event shall any change or addition to the work exceed a net total addition of twenty-five thousand dollars ($25,000).

(2) For contracts whose original cost exceeds two hundred fifty thousand dollars ($250,000), the extra cost for any change or addition to the work so ordered shall not exceed twenty-five thousand dollars ($25,000), plus 5 percent of the amount of the original contract cost in excess of two hundred fifty thousand dollars ($250,000). In no event shall any change or alteration exceed two hundred ten thousand dollars ($210,000).

(e) By purchasing the material and letting a contract for the work or by letting a contract covering both work and material without advertising for bids when the estimated cost of emergency work necessitated by the imminence or occurrence of a landslide, flood, storm damage, or other emergency exceeds twenty-five thousand dollars ($25,000) and the public interest and necessity demand immediate action to safeguard life, health, or property.

(Amended by Stats. 2011, Ch. 382, Sec. 11. Effective January 1, 2012.)



20396

Notwithstanding any other provision of law, in any county employing a competent engineer as road commissioner, the board of supervisors may elect to perform work or projects or let contracts for the performance of work or projects under the provisions of the State Contract Act pursuant to Chapter 1 (commencing with Section 10100) of Part 2 of Division 2 of the Public Contract Code; and when such election is made, references in said act to state shall mean county, and references to any state agency shall mean county board of supervisors, or such county agency as the board of supervisors may designate, and the provisions of said act shall be fully applicable to work or projects so to be performed by the county.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20397

In counties containing a population of two million or over and employing a registered engineer as road commissioner, the board of supervisors may authorize the moving, relocation, or reestablishment of detention camps by force account or day labor where such camps are used in connection with county highway construction or maintenance work, if the board determines that such work of moving, relocation, or reestablishment can be done more economically and satisfactorily by force account or day labor than by contract, and that the total estimated cost of new or additional building structural materials necessary to be purchased in order to perform such work does not exceed five thousand dollars ($5,000).

(Added by Stats. 1982, Ch. 465, Sec. 11.)






ARTICLE 26. Boards of Supervisors—County Bridges or Subways

20400

The provisions of this article shall apply to contracts by boards of supervisors for the construction, maintenance and repair of a county bridge or subway, as provided for in Chapter 5 (commencing with Section 1300) of Division 2 of the Streets and Highways Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20402

Except as provided in Sections 20406 to 20408, inclusive, whenever the cost of construction or repair of any bridge will exceed the sum of two thousand dollars ($2,000), such construction or repair shall be done by contract.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20403

Whenever the board of supervisors finds that the estimated expense of any work to be done on any county bridge is ten thousand dollars ($10,000) or less, the board or the purchasing agent may let a contract covering both work and material, or purchase the materials and let a contract for doing the work, without calling for bids.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20404

The board of supervisors shall adopt plans, specifications, and working details for such construction or repair and shall cause a notice, calling for bids therefor, to be published in a newspaper of general circulation published in the county. Such notice shall be published for at least 10 consecutive times in a daily newspaper of general circulation published in the county or for at least two consecutive times in a weekly newspaper published in the county. If there is no newspaper published in the county, such notice shall be given by posting in three public places in the county for at least two weeks.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20405

(a) The board shall afford all bidders an opportunity to examine the plans, specifications, and working details, and shall award the contract to the lowest responsible bidder. The board may provide by resolution that the bids be opened, examined, and declared by an officer designated in the resolution. The resolution shall require that the bids be opened at a public meeting called by the officer and that the results of the bidding be reported to the board at a subsequent regular board meeting. The notice inviting bids shall state the time and place of the public meeting and the name of the designated officer.

(b) All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(1) Cash.

(2) A cashier s check made payable to the county.

(3) A certified check made payable to the county.

(4) A bidder s bond executed by an admitted surety insurer, made payable to the county.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the county beyond 60 days from the time the award is made.

(c) The person to whom the contract is awarded shall execute a bond, approved by the board, for the faithful performance of the contract. The person shall perform the work in accordance with the plans, specifications, and working details, unless all or any of them are modified by a four-fifths vote of the members of the board. In that case, if the cost of the work is reduced by reason of the modification, the person to whom the contract is awarded shall make an allowance on the contract price to the extent of the reduction.

(d) In any county that has appointed a road commissioner pursuant to Section 2006 of the Streets and Highways Code, or in any county that has abolished the office of road commissioner and complied with Section 2006.1 of the Streets and Highways Code, the board may authorize the road commissioner, or a registered civil engineer under the direction of the county director of transportation, to execute changes or additions to the work for any contract made pursuant to this article in an amount not to exceed:

(1) For contracts whose original cost is less than fifty thousand dollars ($50,000), the amount of the change or addition shall not exceed five thousand dollars ($5,000).

(2) For contracts whose original cost is fifty thousand dollars ($50,000), but less than two hundred fifty thousand dollars ($250,000), the amount of the change or addition shall not exceed 10 percent of the amount of the cost of the original contract.

(3) For contracts whose original cost is two hundred fifty thousand dollars ($250,000) or more, the amount of the change or addition shall not exceed twenty-five thousand dollars ($25,000), plus 5 percent of the amount of the cost of the original contract that is in excess of two hundred fifty thousand dollars ($250,000). In no event shall any change or addition exceed two hundred ten thousand dollars ($210,000).

(Amended by Stats. 2010, Ch. 699, Sec. 32. Effective January 1, 2011.)



20406

If the board of supervisors is advised by the county surveyor or, in a county not having a county surveyor, by the officer having similar duties and authority, that the work can be done for a sum less than the lowest responsible bid, the board may reject all bids and order the work done by day labor, under the supervision and direction of the county surveyor or officer having similar duties and authority. In such case, the road commissioners in their respective districts shall employ all labor required, and direct the conduct of the work.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20407

In the event of great emergency, including, but not limited to, states of disaster defined in Section 8558 of the Government Code, upon the majority vote of the board, the board may proceed at once to replace or repair any and all bridges without adopting plans, specifications, strain sheets, or working details and without letting contracts or calling for bids. The work may be done by day labor under the direction of the board or by contract, or by a combination of the two. If done wholly or in part by contract, the contractor shall be paid the actual cost of the use of machinery and tools and of material and labor expended by him or her in doing the work, plus not more than 15 percent to cover all profits, supervision, and any other expense. No more than the lowest current market prices shall be paid for materials.

(Amended by Stats. 2006, Ch. 538, Sec. 542. Effective January 1, 2007.)



20409

The board of supervisors may authorize such road commissioner to employ such workmen and purchase such materials, equipment, tools, and appliances and cause such work to be done as is necessary to construct or maintain such bridges and to keep them in repair without adopting plans and specifications, or working details and without advertising for bids as required in Sections 20402, 20403, and 20404. The cost of such construction, maintenance or repair shall be paid out of the county road funds or out of the county general fund.

(Added by Stats. 1982, Ch. 465, Sec. 11.)






ARTICLE 27. Legislative Bodies—Improvement Act of 1911

20410

The provisions of this article shall apply to contracts by legislative bodies for the doing of work or the furnishing of materials, supplies and equipment, as provided for in the Improvement Act of 1911, Division 7 (commencing with Section 5000) of the Streets and Highways Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20411

Before the legislative body awards any contract for doing any work or for furnishing materials, supplies and equipment or any portion thereof, authorized by this division, the legislative body shall pass a resolution ordering the work.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20412

Notice shall be posted inviting sealed proposals or bids for doing such work, or for furnishing materials, supplies and equipment or any portion thereof. Notice inviting such proposals, and referring to the specifications on file, shall be published, but if there is no newspaper published in the city, then it shall only be posted. The time fixed for the opening of the bids shall be not less than 10 days from the time of the first publication or posting of the notice.

Said notices shall state the estimated cost of any acquisition, which estimated cost is required to be advanced as a part of the incidental expenses referred to in Section 5256 of the Streets and Highways Code, at the time of entering into the contract.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20413

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the city.

(c) A certified check made payable to the city.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the city.

The security shall be in an amount equal to at least 10 percent of the amount of the bid. No bid shall be considered unless one of the forms of bidder s security is enclosed with it.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the city beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 28.)



20414

The proposals or bids shall be delivered to the clerk, or any other officer designated by the legislative body, and the legislative body shall, in open session publicly open, examine and declare the same. If the legislative body by resolution so provides the proposals or bids may be opened, examined and declared by an officer designated in the resolution. Any such resolution shall require that the proposals or bids be opened at a public meeting called by the officer designated who shall report the results of the bidding to the legislative body at the next regular meeting after the opening of the bids. In the event of such resolution the notice inviting bids shall state the time and place of said public meeting and the officer so designated. No proposal or bid shall be considered unless accompanied by the check or bond satisfactory to the legislative body.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20415

The legislative body may reject any and all proposals or bids should it deem this for the public good, and also the bid of any party who has been delinquent or unfaithful in any former contract with the city, and shall reject all proposals or bids other than the lowest regular proposal or bid of any responsible bidder, and may award the contract for said work or improvement to the lowest responsible bidder at the prices named in his bid. If the bids are rejected the legislative body shall thereupon return to each bidder the check or bond which accompanied his bid.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20416

Whenever the total amount bid by the lowest responsible bidder plus the estimated amount of incidental costs would result in assessments under this division which exceed by more than 15 percent the engineer s estimate of cost of the proposed work to be assessed, as stated in the Notice of Improvement referred to in Section 5193 of the Streets and Highways Code, the legislative body shall direct the clerk to give notice by mail of such increase over the estimated cost.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20417

If the bids are rejected or no bids are received the legislative body may readvertise for proposals or bids for the performance of the work as in the first instance, without further proceedings, and thereafter proceed in the manner provided in this chapter.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20418

The check or bond accompanying any proposal or bid which is accepted shall be held by the clerk until the contract for doing the work has been entered into, either by the lowest bidder or by the owners of three-fourths part of the frontage, whereupon the certified check or bond shall be returned to the bidder. If the bidder fails, neglects or refuses to enter into the contract to perform the work, the certified check accompanying his bid and the amount therein mentioned, shall be declared to be forfeited to the city and shall be collected by it and paid into the general fund, and any bond forfeited may be prosecuted, and the amount due thereon collected and paid into the general fund.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20419

If any local, state or national agency or authority contributes the labor, or labor and any portion of the materials, supplies or equipment necessary for the construction of any improvement authorized under this division, the contract shall be for only those items which are not contributed by any such agency or authority. If proposals or bids are invited only for the furnishing of materials, supplies and equipment or any portion thereof not furnished by such agency or authority, the notice shall contain a statement to the effect that the legislative body may cancel the order for any undelivered materials, supplies or equipment by giving the successful bidder 24 hours notice of the cancellation, in which event the successful bidder will be entitled to compensation for only so much of the material, supplies and equipment as has been used prior to the giving of such notice of cancellation at the prescribed unit rates stated in the contract, and that the contractor shall agree to accept the return of any and all materials and supplies not used prior to the giving of such notice.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20420

Notice of the award of the contract shall be published by the clerk.

The clerk shall, upon payment of the statutory fee prescribed therefor, record a notice of the award of contract in the office of the county recorder. Said recordation shall constitute notice to all persons that all property within the boundaries of the proposed assessment district shall be assessed at the time of the confirmation of the assessment under Chapter 16 (commencing at Section 5360) of Part 3 of Division 7 of the Streets and Highways Code to pay the costs of the improvement in proportion to the benefits which the property receives from the improvement, notwithstanding the acquisition of the property by the state or any of its agencies, or by any county, city, municipality or other public or municipal corporation. Said notice shall be substantially as follows:

NOTICE OF AWARD OF CONTRACT IN
PROPOSED ASSESSMENT DISTRICT

Pursuant to the requirements of Section 5248 of the Streets
and Highways Code, notice is hereby given that a contract has
been awarded by

(Legislative body)

to

(Contractor)

for

(Nature of improvement)

in

District No.

(Improvement or assessment)

and relating to the following described real property:

(The real property in the assessment district may be described by:

a. Stating its exterior boundaries; or

b. Giving a description thereof according to any official or recorded map; or

c. Referring to a plat or map filed with the clerk of the legislative body, which shall indicate by a boundary line the extent of the territory included in the assessment district, and shall govern for all details as to the extent of the assessment district.)

This shall constitute notice to all persons that all property within the boundaries of the proposed assessment district shall be assessed at the time of the confirmation of the assessment under Chapter 16 (commencing at Section 5360) of Part 3 of Division 7 of the Streets and Highways Code to pay the costs of the improvement in proportion to the benefits which said property receives from the improvement, notwithstanding the acquisition of any such property by the state or any of its agencies, or by any county, city, municipality or other public or municipal corporation.

Reference is made to the minutes of the action taken

by

(Legislative body)

on file in my office for full particulars.

Dated:

(Clerk of )

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20421

The owners of three-fourths of the area of lands liable to be assessed, or their agents (who shall make oath that they are the owners or agents) are not required to present sealed proposals or bids, but may within 10 days after the first publication, or first posting if there is no publication, of the notice of the award of the contract, elect to take the work and enter into a written contract to do the whole work at the price at which the contract has been awarded. All work done under the written contract is subject to regulations which may be prescribed by ordinance of the legislative body.

(Amended by Stats. 1986, Ch. 195, Sec. 53.)



20422

If the owners fail to elect to take the work, and to enter into a written contract therefor within 10 days, or to commence the work within 15 days after the date of the written contract, and to prosecute the work with diligence to completion, the superintendent of streets shall enter into a contract with the original bidder to whom the contract was awarded, and at the prices specified in his or her bid.

(Amended by Stats. 1986, Ch. 195, Sec. 54.)



20423

If the original bidder neglects, fails or refuses, for 25 days after the first publication of the notice of the award of the contract, to enter into the contract, the legislative body, without further proceedings, shall again advertise for and receive proposals or bids, as in the first instance, and award the contract for the work to the then lowest regular bidder.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20424

If no bids are received in response to this second call for bids, the legislative body may again advertise for and receive bids under the same proceedings at any time and let the contract to the then lowest bidder, and such delay shall in no way affect the validity of any of the proceedings or assessments levied thereunder.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20425

The bids of all persons and the election of all owners who have previously failed to enter into the contract shall be rejected in any bidding or election subsequent to the first for the same work.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20426

All contractors, contracting owners included, shall, at the time of executing any contract for the work, execute a bond to the satisfaction and approval of the superintendent of streets and payable to the city, in a sum not less than 25 percent of the amount of the contract, conditioned upon the faithful performance of the contract.

(Amended by Stats. 1983, Ch. 18, Sec. 32. Effective April 21, 1983.)



20427

At any time prior to publication and posting notice inviting bids, the legislative body by resolution, may determine that in the event that the contractor, contracting owners included, does not complete the work within the time limit specified in the contract or within such further time as the legislative body shall have authorized, the contractor or contracting owners, as the case may be, shall pay to the city liquidated damages in the amount fixed by the legislative body in said resolution. The amount so fixed is valid as liquidated damages unless manifestly unreasonable under the circumstances existing at the time the contract was made. If such determination is made, the plans or specifications and the contract shall contain provisions in accordance therewith.

Any moneys received by the city on account of such liquidated damages shall be applied as follows:

(1) If received prior to confirmation of the assessment, such moneys shall be applied as a contribution against the assessment.

(2) If received after the confirmation of the assessment, such moneys shall be applied in the manner provided in Section 5132.1 of the Streets and Highways Code for the disposition of excess acquisition funds.

(3) If a contribution has theretofore been made or ordered by any agency, the legislative body may order a refund to the contributing agency in the proportion which said contribution bears to the total costs and expenses of the work.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20428

If the owner or contractor who may have taken any contract does not complete the work within the time limited in the contract, or within such further time as the legislative body may give him, or abandons or fails to proceed with the work, the legislative body may declare him in default and may either relet all or any portion of the work, or it may complete the work by direct purchase of labor and materials, and the owner or contractor shall pay to the city the entire cost of completing the work before the warrant is delivered to the owner or contractor.

Notice of the declaration of default shall be given by the clerk of the legislative body to the owner or contractor by personal service or by mail. Upon receipt of such notice, the owner or contractor shall forthwith quit the work, and shall receive no payment for any work performed thereafter, unless ordered by the legislative body to resume the work.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20429

Before being entitled to a contract, the bidder to whom the award was made, or the owners who have elected to take the contract, must advance to the superintendent of streets, for payment by him, the cost of publication of the notices, resolutions, orders and matters required under the proceedings prescribed in this division, and of such other notice as may be deemed requisite by the legislative body, together with all other incidental expenses incurred up to the time of entering into the contract, including the estimated cost of any acquisition which the legislative body may determine to be payable at said time, but limited to the amount specified in the notice inviting bids pursuant to Section 5241 of the Streets and Highways Code. All other acquisition costs shall be payable at the time of the delivery to the contractor, or his agent, or assigns, of the warrant, assessment and diagram as provided in Section 5375 of the Streets and Highways Code. The legislative body may waive the payment in advance of all or any part of the incidental expenses and acquisition costs by resolution adopted not later than the time of ordering the work. The waiver must appear in the notice inviting bids.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20430

If the work is abandoned by the city before work is actually started or before any materials, supplies or equipment have been furnished or used, the incidental expenses incurred previous to such abandonment shall be paid out of the city treasury, but such expense for which the city is liable and which shall have been paid by it may be charged as incidental expenses against the district benefited in any new proceeding had or taken for any work which includes substantially the same work as that which was included in the abandoned proceedings.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20431

At any time within 10 days from the date of the first publication of the notice of award of the contract, any owner of, or other persons having any interest in, any lot or land liable to assessment, who claims that any of the previous acts or proceedings relating to the work are irregular, defective, erroneous or faulty, may file with the clerk a written notice specifying in what respect the said acts and proceedings are irregular, defective, erroneous or faulty. The notice shall state that it is made pursuant to this section.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20432

All objections to any act or proceeding occurring prior to the time within which such objections are permitted to be filed in relation to the work, not made in writing and in the manner and at the time specified, shall be waived, if the resolution of intention to do the work has been actually published, as provided in this division.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20433

If in the opinion of the legislative body the public interest will not be served by allowing the property owners to take the contract it may so provide in the resolution of intention.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20434

An action to determine the validity of proceedings relating to the work and the validity of any contract entered or to be entered into pursuant thereto may be brought by the legislative body or by the contractor pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure. For such purpose proceedings shall be deemed to be in existence upon the award of the contract. An action may be commenced and concluded by the legislative body before the publication of the notice inviting bids, and for such purpose the proceedings shall be deemed to be in existence upon the adoption of the resolution ordering the work.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20435

In such action, all findings, conclusions and determinations of the legislative body which conducted the proceedings shall be conclusive in the absence of actual fraud.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20436

If an action is commenced under the provisions of this chapter to determine the validity of any contract or proposed contract, and the contract has not been signed, the contractor shall not be obligated to sign the same until a judgment sustaining the validity of the proceedings and the proposed contract has become final. If the contractor has signed and executed the contract, he shall not be obligated to begin work until a judgment sustaining the validity of the proceedings and the contract has become final. If a judgment is entered holding the contract invalid, the contractor shall be discharged and relieved of all obligation under the contract, and he and his sureties shall be discharged and relieved of all obligation upon any bond required by law in connection with such contract.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20436.5

Notwithstanding any other provisions of law, the action authorized by this chapter shall not be brought by any person other than the legislative body or the contractor, nor shall the action be brought after the date fixed for the beginning of work.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20437

The superintendent of streets is hereby authorized in his official capacity to make all written contracts, and to receive all bonds authorized by this division and to do any other act, either expressly or impliedly required by this division, that pertains to the street department.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20438

He shall fix the time for the commencement, which shall not be more than 45 days from the date of the contract, and for the completion of the work under each contract entered into by him. The work shall be prosecuted with diligence from day to day thereafter to completion.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20439

He may extend the time fixed for completion of the work from time to time, under the direction of the legislative body. All applications for extensions of time, if in writing, must be filed in the office of the clerk before the expiration of the original time fixed in the contract, or of the time granted by extension, as the case may be. An extension of time may be granted by the legislative body after the expiration of the time originally fixed in the contract or as previously extended, and the extension so granted shall be deemed to commence and be effective from the date of such expiration. Any extension of time shall not release the sureties upon any bond required under this division.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20440

The work, in all cases, shall be done under the direction and to the satisfaction of the superintendent of streets and the materials used shall comply with the specifications and be to the satisfaction of the superintendent of streets and all contracts made therefor shall contain a provision to that effect unless the legislative body by resolution adopted within 10 days after the passage of the resolution ordering the work directs that the work shall be done under the direction of the engineer and the materials used shall comply with the specifications and be to the satisfaction of the engineer, instead of the superintendent of streets, and in such case the contract shall contain a provision to that effect.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20441

The legislative body also may by resolution adopted within 10 days after the passage of the resolution ordering the work provide and direct that the assessment thereafter to be made in the proceeding shall be made and signed by the engineer instead of by the superintendent of streets.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20442

The contract shall contain express notice that, in no case, except where it is otherwise provided by law or by charter will the city, or any officer thereof, be liable for any portion of the expense, nor for any delinquency of persons or property assessed.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20443

The legislative body may, by ordinance, prescribe general rules directing the superintendent of streets or the engineer, as the case may be, and the contractor as to the materials to be used, and the mode of executing the work, under all contracts thereafter made. The assessment and apportionment of the expenses of all such work shall be made by the superintendent of streets or the engineer, as the case may be, in the mode provided by this division.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20444

If any fiscal agent of the United States government contributes any money or materials to be used in the construction of any work provided for in this division, the requirements of the agency contributing such money or materials may be incorporated in the contract.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20445

If a contribution of labor or of labor and any portion of materials, supplies or equipment is to be made by any local, state or national agency or authority, the contract shall contain a provision that the legislative body may cancel the order for any undelivered materials, supplies or equipment by giving the contractor 24 hours notice of said cancellation, and require the contractor to accept the return of the unused materials and supplies, in which event the contractor will be entitled to compensation for only so much of the materials, supplies and equipment as has been used prior to the giving of such notice. The contract shall also contain a provision that no materials, supplies or equipment shall be delivered until a delivery permit signed by the superintendent of streets has been received by the contractor.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20446

Changes as used in this chapter shall include corrections, alterations, modifications, additions, omissions, increases or decreases.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20447

Unless the power to proceed shall have ceased at the conclusion of the hearing on the resolution of intention because of a majority protest, at any time before the confirmation of the assessment the legislative body may make changes in, to or from the boundaries of the proposed assessment district, the work proposed to be done, or any act, determination or provision made, or permitted to be made, by the legislative body under and pursuant to this division, which act, determination or provision does not affect the jurisdiction of the legislative body to order the work or improvement; provided, that after the award of the contract no such changes shall be made without the written consent of the contractor or the bidder to whom the contract shall have been awarded. The legislative body shall not change the boundaries to include any territory which will not, in its judgment, be benefited by the work.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20448

At the hearing on the resolution of intention, the legislative body, without further notice and hearing, may order any changes, as defined in Sections 20446 and 20447, except changes to include additional territory in the assessment district. Any changes to include additional territory and all changes after the hearing on the resolution of intention shall be ordered only as provided in this chapter.

(Amended by Stats. 2006, Ch. 538, Sec. 543. Effective January 1, 2007.)



20449

Before ordering any changes made, the legislative body shall adopt a resolution briefly describing the changes proposed to be made, stating the amount of the estimated increase or decrease in the cost of the work by reason of the proposed changes and giving notice of a time and place when and where any interested person having any objection to the changes proposed to be made may appear before the legislative body and show cause why the changes should not be ordered. The resolution shall also contain the name and telephone number of a local department or agency designated by the legislative body to answer inquiries regarding the hearing proceedings. Such notice shall be omitted if the hearing of objections is not required as provided hereunder. The resolution may describe the changes by referring to maps, plats, plans, profiles, detailed drawings, or specifications on file in the office of the clerk or engineer, which shall indicate the changes proposed to be made and which shall govern for all details thereof. The resolution shall be published pursuant to Section 6061 of the Government Code, at least 10 days prior to the date of the hearing.

The hearing of objections shall not be required if the legislative body, when considering passage of the resolution, finds and determines by a four-fifth s vote of all members thereof, that all of the owners of lots or lands liable to be assessed, or their agents, who shall make oath that they are such agents, have signed and filed a petition waiving the hearing, with the clerk, on or before the fifth day prior to the day that the resolution is considered for passage, declaring that they do not have any objections to the proposed changes and requesting that the hearing of objections shall not be required.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20450

If a resolution required under Section 20449 proposes to include additional territory in the assessment district, at least 15 days prior to the hearing fixed therein, the clerk shall mail a copy of the resolution to all persons owning real property within the additional territory whose names and addresses appear on the last equalized assessment roll or as known to the clerk. This section shall not apply if the hearing of objections is not required pursuant to Section 20449.

(Amended by Stats. 2006, Ch. 538, Sec. 544. Effective January 1, 2007.)



20451

Written objections to the proposed changes may be filed with the clerk by any interested person at any time not later than the time set for the hearing. The legislative body shall hear and pass upon the objections at the time appointed, or at any time to which the hearing thereof may be adjourned, and its decision thereon shall be final and conclusive. If no written objections to the changes have been delivered to the clerk up to the hour set for hearing thereon, or if the objections have been heard and found by the legislative body to be insufficient or have been overruled or denied, immediately thereupon the legislative body by an affirmative vote of four-fifths of its members shall acquire jurisdiction to order the changes made. If the hearing of objections is not required, pursuant to Section 20449, immediately upon passage of the resolution the legislative body shall acquire jurisdiction to order the changes made. The decisions and determinations of the legislative body ordering the changes shall be final and conclusive upon all persons entitled to appeal thereupon to the legislative body.

(Amended by Stats. 2006, Ch. 538, Sec. 545. Effective January 1, 2007.)



20452

(a) No changes, except as provided in Section 20453, shall be made pursuant to this chapter that will increase the estimated assessable cost by more than 20 percent of the total estimated cost of the work as determined from either of the following:

(1) The engineer s estimate, if the change is ordered prior to the award of the contract.

(2) The successful bid, if the change is ordered after the award of the contract.

(b) Any changes made pursuant to subdivision (a) shall also be subject to the limitations, if any, contained in any law applicable to the proceedings that imposes limitations upon the amount by which the estimated cost of the work or improvement may be increased by reason of those changes.

(Amended by Stats. 2006, Ch. 538, Sec. 546. Effective January 1, 2007.)



20453

Changes may exceed the 20-percent limitation in cost when the legislative body orders such changes. That portion of the added cost which exceeds the 20-percent limitation shall be paid by the city.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20454

Any changes made pursuant to this chapter shall not release or discharge the sureties upon any bond required under this division.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20455

(a) After construction has begun, the legislative body, or the superintendent of streets if authorized by the legislative body, may order changes in the work without the necessity of a hearing. The order shall be in writing, and the amount of any change ordered shall not exceed five thousand dollars ($5,000) when the total amount of the original contract does not exceed fifty thousand dollars ($50,000), nor 10 percent of the amount of any original contract that exceeds fifty thousand dollars ($50,000), but does not exceed two hundred fifty thousand dollars ($250,000).

(b) For contracts whose original cost exceeds two hundred fifty thousand dollars ($250,000), the extra cost for any change or addition to the work so ordered shall not exceed twenty-five thousand dollars ($25,000), plus 5 percent of the amount of the original contract costs in excess of two hundred fifty thousand dollars ($250,000). In no event shall any such change or alteration exceed one hundred fifty thousand dollars ($150,000).

(c) The limitations on the cost of changes permitted by this section shall not apply where (1) the change is requested in writing by the owner of property subject to assessment for the improvement under construction and the nature of the change requested is such that the cost thereof will be assessed exclusively against the property of the person requesting the change, or (2) the change in the work will not adversely affect the benefiting property and any increase in the cost resulting from the changes will be paid by the city and will not be assessed against the property within the assessment district.

(Amended by Stats. 1997, Ch. 215, Sec. 3. Effective January 1, 1998.)



20456

Subject to the limitations of Section 20455, the contract may include a provision to determine a fair and equitable price for changes in the work, including, but not limited to, arbitration or cost plus a fixed fee.

(Amended by Stats. 2006, Ch. 538, Sec. 547. Effective January 1, 2007.)



20457

Every contractor, to whom is awarded any contract for street work under this division, shall at the time of signing and executing the contract, file with the superintendent of streets a good and sufficient bond, approved by the street superintendent in a sum not less than one-half of the total amount payable by the terms of the contract.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20458

The bond shall provide that the contractor or subcontractor shall pay for any materials, provisions, provender, or other supplies or use of implements or machinery used in, upon, for or about the performance of the work contracted to be done, or for any work or labor done thereon of any kind.

(Amended by Stats. 1983, Ch. 18, Sec. 33. Effective April 21, 1983.)



20459

Any person furnishing materials, provisions, provender or other supplies used in, upon, for or about the performance of the work contracted to be executed or performed, or any person renting or hiring teams or implements, or machinery for, or contributing to, the work to be done, or any person who performs work or labor upon the same, or any person who supplies both work and materials and whose claim has not been paid by the contractor or by the subcontractors of the contractor may, at any time within 30 days from the date of the recordation of the assessment file with the superintendent of streets a verified statement of his claim, together with a statement that the same, or some part thereof, has not been paid.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20460

Each person whose claim has not been paid by the contractor or his subcontractors, shall have a first lien upon and against the assessment, any partial assessment, any reassessment and any bonds which may be issued to represent any assessment or reassessment, which lien may be enforced by action brought within three months after the date of the filing of the verified statement in the superior court of the county in which such work is done.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20461

No assignment by the contractor of the whole or any part of the money, assessment, partial assessment, any reassessment and any bonds which may be issued to represent any assessment or reassessment, due or to be due under the contract, or for extras in connection therewith, whether made before or after a verified claim is filed pursuant to this chapter, shall take priority over the claims, and the assignment shall have no binding force insofar as the rights of the claimants, or their assigns, are concerned. None of the provisions of Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code shall be applicable to any assessment, partial assessment, reassessment, bonds, moneys or funds payable to the contractor or assignee under this division or to any matter contained in this chapter.

(Amended by Stats. 2010, Ch. 697, Sec. 49. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



20462

If any contractor disputes the correctness or validity of any claim filed pursuant to this chapter, the city or superintendent of streets may permit the contractor to deliver to the city or superintendent of streets a bond satisfactory to said city or superintendent of streets executed by the contractor and some corporation authorized to issue surety bonds in a penal sum equal to one and one-fourth times the amount of the claim.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20463

The bond shall guarantee the payment of any sum which the claimant may recover on the claim together with his costs of suit in the action, if he shall recover therein. If such bond is filed, the city, any officer thereof, or superintendent of streets shall not withhold any moneys or funds, assessment, partial assessment, any reassessment and any bonds which may be issued to represent any assessment or reassessment from the contractor on account of the claim. The sureties upon the bond shall be jointly and severally liable to the claimant with the sureties upon the contractor s original labor and material bond posted by the contractor.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20464

Suit against the sureties on the bond of the contractor filed pursuant to this chapter may be brought by any claimant, or his assigns, at any time after the claimant has ceased to perform labor or furnish materials or both and until the expiration of six months after the period in which verified claims may be filed. The filing of a verified claim shall not be a condition precedent to the maintenance of such action against the sureties on the bond and an action on the bond may be maintained separately from and without the filing of an action against the city or officer by whom the contract was awarded. Upon the trial of the action, the court shall award to the prevailing party a reasonable attorney s fee, to be taxed as costs, and to be included in the judgment therein rendered.

(Added by Stats. 1982, Ch. 465, Sec. 11.)






ARTICLE 28. Separation of Grade Districts

20470

The provisions of this article shall apply to contracts by Separation of Grade Districts, as provided for in Part 2 (commencing with Section 8100) of Division 9 of the Streets and Highways Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20471

The commission shall, pursuant to an order entered in the minutes, advertise for bids for the construction of the project either as a whole or in sections, as it may deem fit, in accordance with the plan theretofore adopted and filed, by publishing a notice calling for bids at least once each week for two successive weeks in a newspaper of general circulation published within the district. The notice shall refer to the order and plan for further particulars. If the commission elects to receive separate bids for the construction of sections of the project, the order shall describe the sections for which separate bids are desired. The commission may advertise at the same time and in the same notice both for bids for the construction of the project as a whole and for bids for the construction of separate sections.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20471.5

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidders security:

(a) Cash.

(b) A cashier s check made payable to the commission.

(c) A certified check made payable to the commission.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the commission.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the commission beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 29.)



20472

Every contract for the construction of the project or for any section, if it is to be constructed in sections, shall be let, after advertisement, to the lowest responsible bidder, or the commission may reject all bids for the construction of the project or for any section, and may readvertise for bids for doing the work in the same manner and for the same length of time as provided for a notice calling for bids for construction.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20473

Before the making of any contract the bidder shall give a bond to the district for the faithful performance of his contract, which shall be signed by the bidder and sureties satisfactory to the commission, in an amount equal to at least 50 percent of the amount of the contract price and shall give another bond conditioned upon the payment of claims for labor and material in connection with the performance of his contract containing the terms and conditions set forth in Chapter 3 of Division 5 of Title 1 of the Government Code and subject to the provisions of that chapter.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20474

The contract shall be executed on behalf of the district by the commission, subject to approval or rejection by the electors of the district, expressed at an election called for the purpose of issuing bonds or authorizing the tax levy for the payment of the contract. If the electors fail to approve the bond issue, or fail to authorize the tax levy, the contract shall be null and void without notice and the commission shall immediately return the bonds to the contractor.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20475

The commission may do any or all maintenance or repair work upon the project, either with or without contract, and with or without advertising for bids for contracts, unless the cost of the work exceeds one thousand dollars ($1,000), in which event it shall be done only under contract after advertising for bids in the same manner and for the same length of time as provided for advertising for bids and letting contracts for construction work.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20476

The commission may hire all necessary engineers, inspectors and superintendents to supervise the performance of contracts entered into by the commission, or to have charge of doing all work done without contract.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20477

As to any project involving a state highway where the plans have been approved by the Department of Transportation, Division of Highways, the commission and the department may enter into and carry out contracts pursuant to Section 130 of the Streets and Highways Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)






ARTICLE 29. Public Entities—Municipal Improvement Act of 1913

20480

The provisions of this article shall apply to contracts by cities, cities and counties, or counties, or other entities, public corporations, or agencies authorized to operate under the Municipal Improvement Act of 1913, as provided for in Division 12 (commencing with Section 10000) of the Streets and Highways Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20481

At any time after the preliminary approval of the report provided for in Section 10300 of the Streets and Highways Code, the legislative body may let the contract or contracts for all or any part of the improvement and authorize such acts and proceedings as are necessary to acquire works or appliances already installed, or other property, as authorized by this division.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20482

Each contract shall be let to the lowest responsible bidder after notice inviting sealed proposals is published pursuant to Section 6066 of the Government Code in a newspaper published in the municipality, and designated by the legislative body for that purpose, or if there is no such newspaper by such posting as the legislative body may provide. The time fixed for the opening of the bids shall not be less than 14 days after the first publication or posting of the notice.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20483

(a)All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security which amounts to 10 percent of the bid:

(1) Cash.

(2) A cashier s check made payable to the legislative body.

(3) A certified check made payable to the legislative body.

(4) A bidder s bond executed by an admitted surety insurer, made payable to the legislative body.

The amount so posted shall be forfeited to the municipality if the bidder does not, within 15 days after written notice that the contract has been awarded to the bidder, enter into a contract with the municipality for the work. Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the legislative body beyond 60 days from the time the award is made.

(b) The faithful performance of the contract shall be secured by an undertaking in that penal sum as the legislative body requires, but not less than 25 percent of the contract price, satisfactory to the legislative body. When the proceedings include the acquisition or construction of works, appliances, or improvements to be owned, managed or controlled by a public agency other than the municipality making the acquisitions or ordering the work done, the legislative body of the municipality may require that the undertaking also inure to the benefit of the public agency to the extent of its interest in the entire project. The contractor shall also furnish a labor and material bond as required by law in a sum not less than 50 percent of the contract price.

(Amended by Stats. 1990, Ch. 808, Sec. 30.)



20484

Notice of award of the contract shall be published by the clerk of the legislative body once in the newspaper in which the notice of improvement was published.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20485

The owners of three-fourths of the area of lands assessed or liable to be assessed, or their agents (who shall make oath that they are such owners or agents), shall not be required to present sealed proposals or bids, but may, within 10 days after the publication of the notice of the award of the contract, elect to take the work and enter into a written contract to do the whole work at prices not exceeding the prices specified in the bid of the bidder to whom the contract was awarded, and all work done under such contract shall be subject to such regulations as may be prescribed by the legislative body.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20486

If the owners fail to elect to take the work and to enter into a written contract therefor within 10 days, or to commence the work within 15 days after the date of the written contract, and to prosecute the same with diligence to completion, a contract shall be entered into with the original bidder to whom the contract was awarded at the prices specified in his bid.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20487

If, in the opinion of the legislative body, the public interest will not be served by allowing the property owners to take a contract, it may so provide in the resolution of intention. In that event, no notice of award of contract need be published pursuant to Section 20484.

(Amended by Stats. 2006, Ch. 538, Sec. 548. Effective January 1, 2007.)



20488

The contract shall provide that the work shall be done strictly in accordance with the plans and specifications contained in the report provided for in Sections 10200, 10201, 10202, 10203, 10204, and 10300 of the Streets and Highways Code. The work shall be done under the supervision of the board officer, or person by whom the report was made, and no work or portion of the work shall be paid for until it is approved for payment by that board officer, or person, but this shall not prevent approval of and payment for completed portions of the work as it progresses. Payment made for completed portions of the work shall not constitute final acceptance of these portions or of the completed project.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20489

The provisions of the Improvement Act of 1911 relating to liquidated damages are incorporated in this division.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20490

If the contractor abandons the work, or fails to proceed with the work as rapidly as required by his contract, the legislative body may declare him in default and relet the work in the manner set forth in this chapter for letting the original contract, or it may complete the work by direct purchase of labor and materials, and retain out of any funds due or to become due the contractor the amount of the cost of the work and any expense incidental to reletting the contract or performing the work, and also hold the contractor and his sureties responsible for such cost and expense, and for any damages resulting from the abandonment or failure upon his bond.

Notice of the declaration of default shall be given by the clerk of the legislative body by personal service or by mail. Upon receipt of such notice, the contractor shall forthwith quit the work, and shall receive no payment for any work performed thereafter unless ordered to resume the work by the legislative body.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20491

At any time within 10 days after the award of any contract pursuant to this chapter, or if no bids are received, at any time within 10 days after the time fixed for the opening of bids by resolution adopted by a vote of two-thirds of all its members, the legislative body may order that the proposed contract be not made, and that the municipality itself execute the work in accordance with the plans and specifications adopted for the work.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20492

If the work is abandoned by the city before work is actually started or before any materials, supplies or equipment have been furnished or used, the incidental expenses incurred previous to such abandonment, unless provision has otherwise been made therefor, shall be paid out of the city treasury, but such expense for which the city is liable and which shall have been paid by it may be charged as incidental expenses against the district benefited in any new proceeding had or taken for any work which includes substantially the same work as that which was included in the abandoned proceedings.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20496

The provisions of Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code are hereby expressly made applicable to the construction of works and improvements under this article.

(Amended by Stats. 2010, Ch. 697, Sec. 50. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



20497

If in the opinion of the legislative body the public interest will not be served by allowing the property owners to take the contract it may so provide in the resolution of intention.

(Added by Stats. 1982, Ch. 465, Sec. 11.)






ARTICLE 30. City Councils—Street Lighting Act of 1919

20500

The provisions of this article shall apply to contracts by a city council, as provided in the Street Lighting Act of 1919, Part 1 (commencing with Section 18000) of Division 14 of the Streets and Highways Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20501

(a) The city council shall, within 10 days after the establishment of the district, invite bids for the making of the improvement by ordering a notice of the invitation to be published by two successive insertions in a daily or weekly newspaper published or circulated in the city and designated by the city council for that purpose. However, if the city council determines that there is only one contractor practically capable of serving the street lighting system to be improved in the manner provided in the plans and specifications contained in the report provided for in Chapter 3 (commencing with Section 18040) of Part 1 of Division 14 of the Streets and Highways Code and that the contractor is subject to the jurisdiction of the Public Utilities Commission of the State of California, the city council may, in its discretion, without competitive bidding, order the improvement to be carried out by the contractor in accordance with rates and rules filed by it from time to time with the Public Utilities Commission.

(b) All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security which amounts to 10 percent of the bid:

(1) Cash.

(2) A cashier s check made payable to the city.

(3) A certified check made payable to the city.

(4) A bidder s bond executed by an admitted surety insurer, made payable to the city.

The security shall be forfeited to the city in case the bidder depositing it does not, within 15 days after the notice that the contract has been awarded to him or her, enter into a contract with the city for making the improvement, the faithful performance of which shall be secured by an undertaking in those penal sums as the city council shall require, with sureties satisfactory to that body. In any case where competitive bidding is required, the contract shall be awarded to the lowest responsible bidder. Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the city beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 31.)



20502

The contract shall require that the improvement be made, and the improvement shall be made, strictly in accordance with the plans and specifications contained in the report provided for in Chapter 3 of Part 1 of Division 14 of the Streets and Highways Code.

The contract for service shall be for a period not less than three years from and after the date electric energy and service is first delivered to the lighting district pursuant to such contract and shall be extended automatically thereafter for successive terms of one year each; provided, that the agreement may be terminated by either party upon not less than 60 days written notice prior to the expiration date of the original term or any extended term; and provided further, that the contract for service may be for a period of less than three years by mutual consent of the city council and the contractor.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20503

The improvement shall be made under the supervision of the board, officer or person designated by the city council, and no portion shall be paid for until it has been accepted by that board, officer or person.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20504

If the contractor abandons the making of the improvement, or fails to proceed with it as rapidly as required by his contract, the city council may relet the contract in the same manner as in the case of the first letting thereof and retain the amount of the cost of the portion relet, and of any expenses incidental to the reletting, out of any funds due or to become due to the contractor. The city council may also hold the contractor and his sureties responsible upon his bond for such cost and expense, and for any damages resulting from such abandonment or failure.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20505

The city council may, at any time within 20 days after the opening of bids, or, if no bids are received, at any time within 20 days after the time fixed for the opening of bids, order by resolution adopted by a vote of two-thirds of all of its members, that the city itself execute the work of the improvement, or any part thereof, in accordance with the plans and specifications adopted for such work, or for such part thereof, and employ the labor and provide the materials, appliances, supplies or illuminating agent necessary therefor. The cost and expenses of such work, or of such part thereof, shall be paid out of the special fund collected to pay for the improvement. If the city council orders that only a part of the work of the improvement be executed by the city then the city council may reject all bids, if any, received for such part of the work and may proceed with the award of the contract for the remaining part of the work.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20506

If the work of the improvement, or any part thereof, is executed by the city, then the amount appropriated and used from the special fund to pay the costs and expenses of the work or part thereof executed by the city shall not exceed the amount of the respective lowest valid bid received for such work or for such part thereof, or, if no bids have been received and the work of the improvement is executed by the city the amount appropriated and used from the special fund to pay the costs and expenses of such work shall not exceed the amount of the respective estimate thereof provided for in Section 18041 of the Streets and Highways Code. If such costs and expenses exceed the amount of the said bid, or of the said estimate in case no bids are received, then such excess cost and expense shall be paid out of any moneys in the general fund in the city treasury.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20507

At any time after the funds for the proposed improvement, or any part thereof, are in the hands of the city treasurer, the city council may, without calling for bids, order by resolution, adopted by a vote of two-thirds of all its members, that the city itself execute the work of such improvement, or any part thereof, in accordance with the plans and specifications adopted for such work or for such part thereof, and employ the labor, and provide the materials, appliances, supplies or illuminating agent necessary therefor. In such case the costs and expenses of such work, or of such part thereof, shall be paid out of the aforesaid funds, except that if such costs and expenses exceed the amount of the respective estimates provided for in Section 18041 of the Streets and Highways Code, then such excess shall be paid out of the moneys in the general fund in the city treasury.

(Added by Stats. 1982, Ch. 465, Sec. 11.)






ARTICLE 31. City Councils—Street Lighting Act of 1931

20510

The provisions of this article shall apply to contracts by a city council, as provided in the Street Lighting Act of 1931, Part 2 (commencing with Section 18300) of Division 14 of the Streets and Highways Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20511

At any time after the installment assessment becomes delinquent, the superintendent of streets may call for bids for such improvement and may fix a date, not less than 20 nor more than 30 days after the publication of a notice inviting bids for such improvement, for the receipt of such bids at his office at an hour not later than 10 a.m. on such date. Such notice shall be published once in a daily or weekly newspaper published and circulated in the city and designated by the city council for that purpose.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20512

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security which amounts to 10 percent of the bid:

(a) Cash.

(b) A cashier s check made payable to the city.

(c) A certified check made payable to the city.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the city.

The check or bond shall be forfeited to the city if the bidder depositing it does not within 10 days after the publication of a notice of award of the contract to him or her, enter into the necessary contract with the city. Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the city beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 32.)



20513

The contract shall specify a date certain when the improvement shall be started, the date to be not more than 30 days after the execution thereof, and that the contract shall continue in force for a period of one year from the effective date of the contract.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20514

The city council may, by resolution passed prior to the notice inviting bids, impose such other reasonable conditions, including faithful performance bonds and materialmen s bonds, as may in its discretion appear to be necessary and proper.

(Added by Stats. 1982, Ch. 465, Sec. 11.)






ARTICLE 32. City Councils—Municipal Lighting Maintenance District Act of 1927

20520

The provisions of this article shall apply to contracts by a city council, as provided in the Municipal Lighting Maintenance District Act of 1927, Part 3 (commencing with Section 18600) of Division 14 of the Streets and Highways Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20521

The city council shall make all contracts and all necessary provisions for the furnishing of the maintenance and operation finally determined upon for the lighting systems which are to be maintained and operated from funds of the district. Such contracts shall be made in the same manner and after the same notice and by the same persons as other city contracts for such items of maintenance and operation are made unless such contracts of the city are not required to be made after competitive bidding. In that case the contracts for the district shall be let only after competitive bidding and the officer whose duty it is to let contracts for such items for the city shall give or cause to be given a notice inviting sealed bids on the items to be purchased and fix a time and place at which the bids will be opened and declared in public. The contract shall be awarded to the lowest responsible bidder, or if necessary for the public good any and all bids may be rejected and in such case readvertisement shall be had in the same manner as before. The notice inviting bids shall be published at least twice and the first publication shall be at least 10 days before the time set for opening the sealed bids.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20522

(a) All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(1) Cash.

(2) A cashier s check made payable to the district.

(3) A certified check made payable to the district.

(4) A bidder s bond executed by an admitted surety insurer, made payable to the district.

(b) Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 2006, Ch. 538, Sec. 549. Effective January 1, 2007.)






ARTICLE 33. Joint Highway Districts

20530

The provisions of this article shall apply to contracts by a joint highway district, as provided in the Joint Highway District Act, Part 1 (commencing with Section 25000) of Division 16 of the Streets and Highways Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20531

All construction work shall be done by contract awarded to the lowest responsible bidder after advertising for bids in a newspaper of general circulation published and circulated within the district which has been designated by the secretary or the board of directors for that purpose. The advertising shall be done by means of two publications of the notice inviting bids the first of which shall be not less than 10 days prior to the time fixed for receiving the bids.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20532

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 34.)



20533

All bids shall be delivered to the secretary of the board of directors not later than the hour fixed for receiving bids and shall thereafter be publicly opened by the secretary in the presence of the board of directors assembled in public session.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20534

The board of directors shall award the contract to the lowest responsible bidder. However, before awarding the contract the board may:

(a) Reject all bids should it deem this necessary for the good of the district.

(b) Reject the bid of any bidder who has been delinquent or unfaithful in any former contract with either the district, or any county composing the district, or with the state.

(c) Reject the bid of any bidder who is unable to satisfy the board of directors of his ability, financially or otherwise, to perform the contract for the proposed work.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20535

If all bids have been rejected because it appears that they are too high and that the work can be done more cheaply by day labor, the board may, in lieu of readvertising for bids, order the work done by day labor under the supervision of the district engineer.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20536

The bidder to whom any contract is awarded shall, within 20 days after the date of the award by the board of directors, execute a contract to perform the work. The contract shall be in a form approved by an attorney employed by the board of directors.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20537

Before the contract is executed, the person to whom it is awarded shall execute bonds for the faithful performance of the contract and for the payment of all claims for labor and material thereunder in the manner provided by law and in the form approved by an attorney employed by the board of directors.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20538

All of the bonds shall be executed by the bidder and by a corporate surety duly authorized to do business as such under the laws of the State of California. Each bond shall be in an amount not less than 50 percent of the aggregate contract price. The contract shall not be executed on behalf of the district until all the contract bonds are approved by the president of the board of directors and the district engineer.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20539

The president or vice president and secretary or assistant secretary shall sign and attest all construction contracts on behalf of the district.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20540

All construction contracts shall provide that a maximum of eight hours shall constitute a day s labor and that three dollars ($3) shall be the minimum amount paid for a day s labor performed upon any construction work covered by the contract.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20541

If any bidder to whom a contract is awarded fails to enter into the contract and execute the required bonds, the board of directors shall declare the check accompanying the bid of such bidder to be forfeited. Upon cashing the check the proceeds shall be placed to the credit of the construction fund of the district. The board of directors may thereupon award the contract to the next lowest responsible and acceptable bidder, or may call for new bids.

(Added by Stats. 1982, Ch. 465, Sec. 11.)






ARTICLE 34. Boulevard Districts

20550

The provisions of this article shall apply to contracts by a boulevard district, as provided for in Part 2 (commencing with Section 26000) of Division 16 of the Streets and Highways Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20551

The commission shall, pursuant to an order entered in its minutes, advertise for bids for the construction of the boulevard, either as a whole or in sections as it may see fit, in accordance with the plan theretofore adopted and filed, by publishing a notice calling for bids at least once a week for two successive weeks in a weekly newspaper published within the district if there is such a newspaper published therein, otherwise in a newspaper published at the county seat of the county in which the district is located. The notice shall refer to the order and plan for further particulars. If the commission elects to receive separate bids for the construction of sections of the boulevard, the order shall describe the sections for which separate bids are desired.

The commission may advertise at the same time and in the same notice both for bids for the construction of the boulevard as a whole and for bids for the construction of separate sections.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20551.5

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 35.)



20552

Every contract for the construction of the boulevard or for any section, if it is to be constructed in sections, shall be let, after advertisement, to the lowest responsible bidder, or the commission shall reject all bids for the construction of the boulevard or for any section and may readvertise for bids for doing the work in the same manner and for the same time as bids were originally called for.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20553

Before the making of any contract the bidder shall give a bond to the district for the faithful performance of his contract, which shall be signed by the bidder and sureties satisfactory to the commission in an amount equal to at least 50 percent of the amount of the contract price.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20554

The contract shall be executed on behalf of the district by the commission, subject to approval or rejection by the electors of the district, expressed at an election called for the purpose of issuing bonds for the payment of the contract. If the electors fail to approve the bond issue, the contract shall be void and the commission shall immediately return the bond to the contractor.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20555

If the cost of any construction work on the boulevard does not exceed one thousand dollars ($1,000) the commission may make contracts therefor without advertisement or it may do the work without letting any contract.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20556

The commission may do any or all maintenance or repair work upon the boulevard, either with or without contract, and with or without advertising for bids for contracts unless the cost of the work exceeds one thousand dollars ($1,000), in which event it shall only be done under contract after advertising for bids in the same manner as provided for advertising for bids and letting contracts for construction work.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20557

The commission may hire all necessary engineers, inspectors and superintendents to supervise the performance of contracts entered into by the commission, or to have charge of doing all work done without contract.

(Added by Stats. 1982, Ch. 465, Sec. 11.)






ARTICLE 35. Irrigation Districts

20560

The provisions of this article shall apply to contracts by irrigation districts, as provided for in the Irrigation District Law, Division 11 (commencing with Section 20500) of the Water Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20561

As used in this article works is limited to any works to be paid for with the proceeds of the sale of bonds or a limited assessment.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20562

Contracts for the construction of any works shall be made pursuant to the provisions of this article except when the board, with the approval of the commission, elects to proceed to construct the works or any part thereof under its own superintendence.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20563

The board shall give notice by publication once a week for three successive weeks in a newspaper published in the county in which the principal office of a district is kept, or if no newspaper is published in that county, in a newspaper the board deems advisable, calling for bids for the construction of the works or of any portion of them.

(Amended by Stats. 2006, Ch. 538, Sec. 550. Effective January 1, 2007.)



20564

The notice calling for bids shall contain:

(a) A statement that the plans and specifications of the works to be constructed may be seen at the district office.

(b) A particular description of the portion of the works advertised if less than the whole works are advertised.

(c) A statement that the board will receive sealed bids for the construction of the works advertised or any portion of them designated by the board.

(d) A statement that the contract or contracts for the works advertised will be awarded to the lowest responsible bidder or bidders, but that any or all bids may be rejected.

(e) A statement of the time and place for opening the bids.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20564.5

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 36.)



20565

At the time and place appointed the bids shall be opened in public.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20566

After opening the bids and as convenient the board shall award the contract or contracts for the works either in portions or as a whole to the lowest responsible bidder or bidders, but the board may reject any or all bids and readvertise for proposals or may proceed to construct the works or any part thereof under its own superintendence.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20567

In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(Repealed and added by Stats. 1994, Ch. 803, Sec. 1.6. Effective January 1, 1995.)



20568

Contracts for the purchase of material to be furnished or used by the district in the works shall be awarded to the lowest responsible bidder or bidders after such notice as the board deems proper.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20569

Any person to whom a contract may be awarded pursuant to this article shall provide a bond approved by the board, payable to the district for at least 25 percent of the estimated contract price, conditioned upon the faithful performance of the contract.

(Amended by Stats. 1983, Ch. 18, Sec. 35. Effective April 21, 1983.)



20570

The works shall be constructed under the direction and to the satisfaction of the engineer of the district and be subject to the approval of the board.

(Added by Stats. 1982, Ch. 465, Sec. 11.)






ARTICLE 36. Water Storage Districts

20580

The provisions of this article shall apply to contracts by water storage districts, as provided for in the California Water Storage District Law, Division 14 (commencing with Section 39000) of the Water Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20581

Before making any contract for the construction or improvement of works in carrying out any project totaling twenty-five thousand dollars ($25,000) or more, the board shall advertise for bids.

(Amended by Stats. 1998, Ch. 142, Sec. 3. Effective January 1, 1999.)



20582

When work is to be done, the board shall give notice calling for bids by publication in the county in which the principal office of a district is kept once a week for four consecutive weeks.

(Amended by Stats. 2006, Ch. 538, Sec. 551. Effective January 1, 2007.)



20583

If less than the whole work provided for in the plans and specifications is to be done, the portion to be done must be particularly described in the notice.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20584

The notice shall set forth that:

(a) Plans and specifications of the work to be done can be seen at the office of the board.

(b) The board will receive sealed bids.

(c) The contract will be let to the lowest responsible bidder.

(d) The bids will be opened in public at a given time and place.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20584.5

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 37.)



20585

The board may either:

(a) Let the work to the lowest responsible bidder.

(b) Reject any or all bids and readvertise for proposals.

(c) Proceed to construct the work under its own superintendence.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20586

In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(Repealed and added by Stats. 1994, Ch. 803, Sec. 4. Effective January 1, 1995.)



20587

Contracts for the purchase of materials only shall be awarded to the lowest responsible bidder, except that the board may reject any or all bids for the furnishing of materials only and thereafter either readvertise for bids or solicit offers from not less than three responsible persons to furnish materials.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20588

Upon receipt of an offer for a less price than that specified in the lowest rejected bid, the board may enter into a contract for the furnishing of the materials with the person who has offered them at the lowest price.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20589

Any person to whom a contract is awarded shall enter into a bond, to be approved by the board, payable to the district for its use, for 25 percent of the amount of the contract price, conditioned for the full and faithful performance of the contract. The work shall be done under the direction and to the satisfaction of, and be approved by, the board.

(Amended by Stats. 1983, Ch. 18, Sec. 36. Effective April 21, 1983.)



20590

All contracts and other documents executed by the board shall be signed by the president and by the secretary.

(Added by Stats. 1982, Ch. 465, Sec. 11.)






ARTICLE 37. County Waterworks Districts

20600

The provisions of this article shall apply to contracts by county waterworks districts, as provided for in the County Waterworks District Law, Division 16 (commencing with Section 55000) of the Water Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20601

All contracts for construction of a work of improvement for the district in excess of three thousand five hundred dollars ($3,500) shall be let to the lowest responsible bidder, except that contracts under seven thousand five hundred dollars ($7,500) may be let pursuant to informal bidding procedures established by the board, and except that county waterworks districts may contract with each other, with the county, or, where the district is a subsidiary district of a city, with the city, for furnishing labor, materials, or supplies required for any improvement mentioned in this division upon such terms and conditions as their boards may elect. With the approval of the board of supervisors and the board of directors of the district, if any, or, where the district is a subsidiary district of a city, with the approval of the city council, and upon the terms and conditions they may determine, all contracts for construction of a work of improvement for the district, including those under three thousand five hundred dollars ($3,500), may be let by the county or city purchasing agent, as applicable.

(Amended by Stats. 2009, Ch. 332, Sec. 78.1. Effective January 1, 2010.)



20602

The district shall advertise in the county pursuant to Section 6061 of the Government Code, inviting sealed proposals for furnishing labor, materials and supplies for the proposed improvement before any contract for construction of a work of improvement for the district shall be made.

(Amended by Stats. 2009, Ch. 332, Sec. 78.2. Effective January 1, 2010.)



20602.5

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 38.)



20603

The district shall have the right to require such bonds as it may deem best from the successful bidder, to insure the faithful performance of the contract, and shall also have the right to reject any and all bids.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20604

In case of an emergency, if notice for bids to let contracts will not be given, the district shall comply with Chapter 2.5 (commencing with Section 22050).

(Repealed and added by Stats. 1994, Ch. 803, Sec. 6. Effective January 1, 1995.)



20605

When the board of supervisors and the board of directors of the district, if any, determine that any work of repairing, improving, renewing or extending district facilities can be done more economically and satisfactorily by day labor without letting contracts to the lowest bidder as provided in Section 20601, the governing body of the district may cause the work to be done by day labor.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20606

Nothing contained in this chapter shall be construed as prohibiting the county when ordered by the board of supervisors, or the city when ordered by the city council where the district is a subsidiary district of the city, to make the proposed improvement without a contractor therefor, and to purchase the materials and supplies, and employ the labor necessary for the purpose.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20607

The board of supervisors may, except in incorporated cities or towns, order and contract for any of the work, and the acquisition of any of the property contemplated, to be done or authorized to be acquired under this division, and to provide, if ordered by four-fifths of the members of the board of supervisors, that the cost shall be borne by a district.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20608

Any improvement for which bonds are voted under the provisions of this division, shall be made in conformity with the general description of the proposed improvement as provided for in the proceedings authorizing issuance of the bonds.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20609

Whenever for any reason water system facilities are proposed to be installed in a district by someone other than the district itself, or the installation cost is proposed to be paid by someone other than the district itself, and the facilities are to be thereafter dedicated to the district for public use, and the board determines that it is necessary and convenient to the purposes of the district that the acceptance of said dedication be conditional upon the water system facilities being adequate to serve land other than and in addition to land proposed by the installer to be served thereby, the board may by contract agree to reimburse and may reimburse the installer for the proportionate part of the total cost of such water system facilities which will serve and benefit other land, upon such terms as may be agreed upon.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20610

The reimbursement contract may provide that the reimbursement will be made in periodic payments over an agreed period of time not to exceed 10 years, exclusively out of charges imposed upon land and collected from persons owning the land other than the land proposed by the installer to be served by the water system facilities. The other land that may connect to and be served by the water system facilities shall be specified in the contract.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20611

Under no circumstances shall the total amount of all reimbursement payments made or agreed to be made exceed the amount, specified in said contract, for the total cost of the water system facilities exclusive of the costs attributable to the land of the installer. An amount attributable to interest may also be included in the contract, at a rate not to exceed 4 percent per annum from the date of installation to the date of connection of other land to the facilities.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20612

Whenever a district has contracted to reimburse an installer for the installation of water system facilities, it may impose upon land and collect from any person owning the land, other than the land designated in the contract as proposed by the installer to be served therefrom, which may connect to and receive water service from or through said water system facilities, a reasonable charge representing the proportionate share of the estimated cost of replacement or the proportionate share of the total installation cost of said water system facilities which is fairly attributable to the land which may receive water service. An amount attributable to interest may be included in the charge at a rate not to exceed 4 percent per annum from the date of installation to the date of connection of other land to the facilities.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20613

All charges collected under Section 20612 shall be paid into the treasury of the district and treated in the same manner as other water revenues, except as otherwise provided in this chapter and the reimbursement contract.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20614

The board of supervisors and the board of directors of the district, if any, may, by ordinance, resolution, or board order, authorize the general manager or other district officer to order changes or additions in the work being performed under contracts made pursuant to this article in an amount not to exceed:

(a) For contracts whose original cost is less than fifty thousand dollars ($50,000), the amount of the change or addition shall not exceed five thousand dollars ($5,000).

(b) For contracts whose original cost is fifty thousand dollars ($50,000), but less than two hundred fifty thousand dollars ($250,000), the amount of the change or addition shall not exceed 10 percent of the amount of the cost of the original contract.

(c) For contracts whose original cost is two hundred fifty thousand dollars ($250,000) or more, the amount of the change or addition shall not exceed twenty-five thousand dollars ($25,000), plus 5 percent of the amount of the cost of the original contract that is in excess of two hundred fifty thousand dollars ($250,000). In no event shall any change or addition exceed two hundred ten thousand dollars ($210,000).

(Added by Stats. 2010, Ch. 699, Sec. 33. Effective January 1, 2011.)



20615

(a) Contracts by the district for private architectural, landscape architectural, professional engineering, environmental, land surveying, and construction project management services may be let by the board or any officer authorized by the board pursuant to Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code.

(b) Contracts by the district for special services, as provided in Section 31000 of the Government Code, may be let by the board or any officer authorized by the board pursuant to Section 31000 of the Government Code.

(Added by Stats. 2009, Ch. 332, Sec. 78.3. Effective January 1, 2010.)






ARTICLE 38. County Drainage Districts

20620

The provisions of this article shall apply to contracts by county drainage districts, as provided for in the County Drainage District Act, Division 17 (commencing with Section 56000) of the Water Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20621

Upon completion of the precise plans and specifications, the work or any portion of it may be done in any of the following ways as ordered by the district board:

(a) By purchasing the material and doing the work by day labor.

(b) By purchasing the material and letting a contract for the doing of the work.

(c) By purchasing only a portion or none of the material and letting a contract for furnishing the balance or all of the material and the doing of the work.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20622

Any contract for the doing of the work and furnishing any or all of the material shall be let to the lowest responsible bidder submitting a sealed bid in response to a notice calling for bids.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20623

The notice shall be published once a week for at least two successive weeks in a newspaper circulated in the county and shall refer to precise plans and specifications covering the work to be done and materials, if any, to be furnished. If the material to be purchased costs over one thousand dollars ($1,000), and there is no purchasing agent, the material shall be purchased from the lowest responsible bidder.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20624

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 39.)






ARTICLE 39. Levee Districts

20630

The provisions of this article shall apply to contracts by levee districts, as provided for in the Levee District Law of 1959, Division 19 (commencing with Section 70000) of the Water Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20631

Contracts in excess of two thousand five hundred dollars ($2,500) for the construction or repair of any levees or associated works, unless the construction or repair is done under its own superintendence, shall be made pursuant to this chapter.

(Amended by Stats. 1998, Ch. 142, Sec. 4. Effective January 1, 1999.)



20632

The board shall give notice by publication, pursuant to Section 6063 of the Government Code, in calling for bids for the construction or repair of any of the levees or associated works of the district.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20633

The notice calling for bids shall contain:

(a) A statement that the plans and specifications of the construction or repairs may be seen at the district office.

(b) A particular description of the construction or repair advertised if less than the whole construction or repair is advertised.

(c) A statement that the board will receive sealed bids for the construction or repairs advertised or any portion of them designated by the board.

(d) A statement that the contract or contracts for the construction or repair advertised will be awarded to the lowest responsible bidder or bidders, but that any and all bids may be rejected.

(e) A statement of the time and place for opening the bids.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20633.5

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 40.)



20634

After opening the bids, and as convenient, the board shall award the contract or contracts for the construction or repair in portions, or as a whole, to the lowest responsible bidder or bidders, but the board may reject any and all bids and readvertise for proposals or may proceed to construct the works or any part thereof under its own superintendence.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20635

In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(Repealed and added by Stats. 1994, Ch. 803, Sec. 8. Effective January 1, 1995.)






ARTICLE 40. Municipal Water Districts

20640

The provisions of this article shall apply to contracts by municipal water districts, as provided for in the Municipal Water District Law of 1911, Division 20 (commencing with Section 71000) of the Water Code.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20641

A district may prescribe methods for the construction of works and for the letting of contracts for any of the following purposes:

(a) The construction of works, structures or equipment.

(b) The performance or furnishing of labor, materials, or supplies, necessary or convenient for carrying out any of the purposes of this division.

(c) The acquisition or disposal of any real or personal property.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20642

When work is not to be done by the district itself by force account, and the amount involved is thirty-five thousand dollars ($35,000), or more, any contract for the doing of the work shall be let to the lowest responsible bidder, after publication, in the manner prescribed by the board, of notices inviting bids therefor. However, the board may reject any and all proposals.

(Amended by Stats. 1998, Ch. 142, Sec. 5. Effective January 1, 1999.)



20642.5

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 41.)



20643

Notwithstanding Section 20642, contracts, in writing or otherwise, for the acquisition or disposal of any real or personal property may be let without calling for competitive bids.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20644

The board may, from time to time, establish the manner of calling for bids and letting contracts, but except as such procedure so established by the board otherwise requires, all contracts may be entered into upon such terms and in such manner as the board may authorize.

(Added by Stats. 1982, Ch. 465, Sec. 11.)



20645

In the case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(Repealed and added by Stats. 1994, Ch. 803, Sec. 8.6. Effective January 1, 1995.)






ARTICLE 41. Community College Districts

20650

The provisions of this article shall apply to contracts by community college districts as provided for in Part 49 (commencing with Section 81000) of the Education Code.

(Added by Stats. 1983, Ch. 256, Sec. 84.)



20651

(a) The governing board of any community college district shall let any contracts involving an expenditure of more than fifty thousand dollars ($50,000) for any of the following:

(1) The purchase of equipment, materials, or supplies to be furnished, sold, or leased to the district.

(2) Services, except construction services.

(3) Repairs, including maintenance as defined in Section 20656, that are not a public project as defined in subdivision (c) of Section 22002.

The contract shall be let to the lowest responsible bidder who shall give security as the board requires, or else reject all bids.

(b) The governing board shall let any contract for a public project, as defined in subdivision (c) of Section 22002, involving an expenditure of fifteen thousand dollars ($15,000) or more to the lowest responsible bidder who shall give security as the board requires, or else reject all bids. All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(1) Cash.

(2) A cashier s check made payable to the community college district.

(3) A certified check made payable to the community college district.

(4) A bidder s bond executed by an admitted surety insurer, made payable to the community college district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(c) This section applies to all equipment, materials, or supplies, whether patented or otherwise. This section shall not apply to professional services or advice, insurance services, or any other purchase or service otherwise exempt from this section, or to any works done by day labor or by force account pursuant to Section 20655.

(d) Commencing January 1, 1997, the Board of Governors of the California Community Colleges shall annually adjust the dollar amounts specified in subdivision (a) to reflect the percentage change in the annual average value of the Implicit Price Deflator for State and Local Government Purchases of Goods and Services for the United States, as published by the United States Department of Commerce for the 12-month period ending in the prior fiscal year. The annual adjustments shall be rounded to the nearest one hundred dollars ($100).

(Amended by Stats. 1995, Ch. 897, Sec. 5. Effective January 1, 1996.)



20651.2

(a) Notwithstanding any other law, including, but not limited to, the advertising, bidding, and protest provisions of this article and Division 7 (commencing with Section 70900) of Title 3 of the Education Code, but subject to Section 88003.1, the governing board of a community college district may award a contract for the acquisition of goods, services, or information technology that has an estimated value of greater than five thousand dollars ($5,000), but less than two hundred fifty thousand dollars ($250,000), to a certified small business, including a microbusiness, or to a disabled veteran business enterprise, if the community college district obtains price quotations from two or more certified small businesses, including microbusinesses, or from two or more disabled veteran business enterprises.

(b) In carrying out subdivision (a), a community college district shall consider a responsive offer timely received from a responsible certified small business, including a microbusiness, or from a disabled veteran business enterprise.

(c) The definitions set forth in Section 14837 of the Government Code apply to this section.

(Added by Stats. 2013, Ch. 262, Sec. 3. Effective January 1, 2014.)



20651.5

(a) The governing board of any community college district may require each prospective bidder for a contract, as described under Section 20651, to complete and submit to the district a standardized questionnaire and financial statement in a form specified by the district, including a complete statement of the prospective bidder s financial ability and experience in performing public works. The questionnaire and financial statement shall be verified under oath by the bidder in the manner in which civil pleadings in civil actions are verified. The questionnaire responses of prospective bidders and their financial statements shall not be deemed public records and shall not be open to public inspection.

(b) Any community college district requiring prospective bidders to complete and submit questionnaires and financial statements, as described in subdivision (a), shall adopt and apply a uniform system of rating bidders on the basis of the completed questionnaires and financial statements, in order to determine the size of the contracts upon which each bidder shall be deemed financially qualified to bid. The prequalification of a prospective bidder shall neither limit nor preclude a district s subsequent consideration of a prequalified bidder s responsibility on factors other than the prospective bidder s financial qualifications.

(c) Each prospective bidder on any contract described under Section 20651 that is subject to this section shall be furnished, by the community college district letting the contract, with a standardized proposal form that, when completed and executed, shall be submitted as his or her bid. Bids not presented on the forms so furnished shall be deemed nonresponsive and shall be rejected. A proposal form shall not be accepted from any person who, or other entity which, is required to submit a completed questionnaire and financial statement for prequalification pursuant to subdivision (a), but who or which has not done so at least five days prior to the date fixed for the public opening of sealed bids and has not been prequalified, pursuant to subdivision (b), at least one day prior to that date.

(Added by Stats. 1998, Ch. 657, Sec. 5. Effective January 1, 1999.)



20651.7

(a) For the purposes of bid evaluation and selection pursuant to subdivision (a) of Section 20651, when a community college district determines that it can expect long-term savings through the use of life-cycle cost methodology, the use of more sustainable goods and materials, and reduced administrative costs, the community college district may provide for the selection of the lowest responsible bidder on the basis of best value pursuant to policies and procedures adopted by the governing board in accordance with this section.

(b) For purposes of this section, best value means the most advantageous balance of price, quality, service, performance, and other elements, as defined by the governing board, achieved through methods in accordance with this section and determined by objective performance criteria that may include price, features, long-term functionality, life-cycle costs, overall sustainability, and required services.

(c) A community college district shall consider all of the following when adopting best value policies pursuant to subdivision (a):

(1) Price and service level proposals that reduce the district s overall operating costs, including end-of-life expenditures and impact.

(2) Equipment, services, supplies, and materials standards that support the community college district s strategic acquisition and management program direction.

(3) A procedure for protest and resolution.

(d) A community college district may consider any of the following factors if adopting policies and procedures pursuant to subdivision (c):

(1) The total cost to the community college district of its purchase, use, and consumption of equipment, supplies, and materials.

(2) The operational cost or benefit incurred by the community college district as a result of a contract award.

(3) The added value to the community college district, as defined in the request for proposal, of vendor-added services.

(4) The quality and effectiveness of equipment, supplies, materials, and services.

(5) The reliability of delivery and installation schedules.

(6) The terms and conditions of product warranties and vendor guarantees.

(7) The financial stability of the vendor.

(8) The vendor s quality assurance program.

(9) The vendor s experience with the provisions of equipment, supplies, materials, and services within the institutional marketplace.

(10) The consistency of the vendor s proposed equipment, supplies, materials, and services with the district s overall supplies and materials procurement program.

(11) The economic benefits to the local community, including, but not limited to, job creation and retention.

(12) The environmental benefits to the local community.

(e) A community college district awarding a contract under this section shall award a contract to the lowest responsible bidder whose proposal is determined, in writing by the community college district, to be the best value to the community college district based solely on the criteria set forth in the request for proposal.

(f) The governing board of a community college district shall issue a written notice of intent to award supporting its contract award and stating in detail the basis of the award. The notice of the intent to award and the contract file must be sufficient to satisfy an external audit.

(g) The governing board of a community college district shall publicly announce its award, identifying the bidder to which the award is made, the price proposal of the contractor awarded the contract, and the overall combined rating on the request for proposal evaluation factors. The announcement shall also include the ranking of the contractor awarded the contract in relation to all other responsive bidders and their respective price proposals and summary of the rationale for the contract award.

(h) The community college district shall ensure that all businesses have a fair and equitable opportunity to compete for, and participate in, district contracts and shall also ensure that discrimination, as described in subdivision (e) of Section 12751.3 of the Public Utilities Code, in the award and performance of contracts does not occur.

(i) (1) If a community college district elects to purchase equipment, materials, supplies, and services by contract, let in accordance with this section, the community college district shall submit the following information to the Chancellor of the California Community Colleges on or before January 1, 2016:

(A) The community college district s policies adopted pursuant to subdivision (a).

(B) An annual list of district procurements for contracts with a brief description of the contract, the winning bid, the cost, and if the contract was done under best value acquisition policies.

(C) For a contract awarded under the best value acquisition policies, the bid announcement announcing the bidder to which the award was made, including that bidder s scoring rating compared to other bidders, the winning contractor s price proposal, the overall combined rating on the request for proposal evaluation factors, a description of the products, commodities, or services sought, and a summary of the rationale for the contract award.

(D) For each contract awarded using the best value acquisition policies at least one bid award announcement for a comparably priced contract using the traditional lowest responsible bidder process that specifies the bidder to which the contract was awarded, the amount of the award, and the request for bid for that contract that includes a description of the products, commodities, or services sought for at least one comparably sized contract, to the best value contract being let, awarded pursuant to the traditional lowest responsible bidder process including contracts awarded by the district in the three years prior to the adoption of best value acquisition policies by the district.

(E) For contracts awarded using best value, a summary of any additional economic benefit other than the price of the contract obtained, including an explanation of whether these benefits were realized as expected.

(F) The total number of bid protests or protests concerning an aspect of the solicitation, bid, or award of the agreement since the district adopted policies pursuant to subdivision (a) and the number of those protests that occurred under best value.

(G) A description of any written bid protest or protests concerning an aspect of the solicitation, bid, or award of the agreement including the resolution of the protest for any contract submitted pursuant to this section.

(2) The Legislative Analyst shall request the chancellor to provide the information specified in paragraph (1) to the Legislative Analyst on or before July 1, 2016. On or before February 1, 2017, the Legislative Analyst shall report to the Legislature on the use of competitive means for obtaining best value procurement by community college districts. The Legislative Analyst shall use the information provided by the chancellor to report all of the following:

(A) A summary of the overall benefits of best value acquisition.

(B) A comparison of the overall cost of contracts let under best value acquisition pursuant to this section to similar contracts let under traditional low bid procurement practices.

(C) An assessment of any benefits or disadvantages of best value procurement practices as compared to bids awarded to the lowest responsible bidder.

(D) An assessment of whether the use of best value procurement has led to a difference in the number of disputes as compared to contracts awarded using the traditional lowest responsible bidder method.

(E) An assessment of the policies adopted by the community college districts pursuant to subdivision (a) as well as an assessment of the overall performance criteria used to evaluate the bids and the effectiveness of the methodology.

(F) Recommendations as to whether the best value at lowest cost acquisition procurement authority should be continued.

(j) This section shall remain in effect only until January 1, 2018, and as of that date is repealed.

(Amended by Stats. 2013, Ch. 76, Sec. 169. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)



20652

Notwithstanding any other provisions of Sections 81640 to 81654, inclusive, of the Education Code, or of Sections 20651 to 20659, inclusive, of this code, the governing board of any community college district without advertising for bids, and when that board has determined it to be in the best interests of the district, may authorize by contract, lease, requisition, or purchase order, any public corporation or agency, including any county, city, town, or district, to lease data-processing equipment, purchase materials, supplies, equipment, automotive vehicles, tractors, and other personal property for the district in the manner in which the public corporation or agency is authorized by law to make the leases or purchases. Upon receipt of any such personal property, provided the property complies with the specifications set forth in the contract, lease, requisition, or purchase order, the community college district may draw a warrant in favor of the public corporation or agency for the amount of the approved invoice, including the reasonable costs to the public corporation or agency for furnishing the services incidental to the lease or purchase of the personal property. Alternatively, if there is an existing contract between a public corporation or agency and a vendor for the lease or purchase of the personal property, a community college district may authorize the lease or purchase of the personal property directly from the vendor by contract, lease, requisition, or purchase order and make payment to the vendor under the same terms that are available to the public corporation or agency under the contract.

(Amended by Stats. 2013, Ch. 726, Sec. 1. Effective January 1, 2014.)



20653

Nothing in this code shall preclude the governing board of any community college district from purchasing materials, equipment or supplies through the Department of General Services pursuant to Section 14814 of the Government Code.

(Added by Stats. 1983, Ch. 256, Sec. 84.)



20654

(a) In an emergency when any repairs, alterations, work, or improvement is necessary to any facility of the college, or to permit the continuance of existing college classes, or to avoid danger to life or property, the board may by unanimous vote, with the approval of the county superintendent of schools, do either of the following:

(1) Make a contract in writing or otherwise on behalf of the district for the performance of labor and furnishing of materials or supplies for the purpose without advertising for or inviting bids.

(2) Notwithstanding Section 20655, authorize the use of day labor or force account for the purpose.

(b) Nothing in this section shall eliminate the need for any bonds or security otherwise required by law.

(Amended by Stats. 1995, Ch. 897, Sec. 7. Effective January 1, 1996.)



20655

(a) In each community college district, the governing board may make repairs, alterations, additions, or painting, repainting, or decorating upon school buildings, repair or build apparatus or equipment, make improvements on the school grounds, erect new buildings, and perform maintenance as defined in Section 20656 by day labor, or by force account, whenever the total number of hours on the job does not exceed 350 hours. Moreover, in any district whose number of full-time equivalent students is 15,000 or greater, the governing board may, in addition, make repairs to school buildings, grounds, apparatus, or equipment, including painting or repainting, and perform maintenance, as defined in Section 20656, by day labor or by force account whenever the total number of hours on the job does not exceed 750 hours, or when the cost of materials does not exceed twenty-one thousand dollars ($21,000).

(b) For purposes of this section, day labor shall include the use of maintenance personnel employed on a permanent or temporary basis.

(Amended by Stats. 1995, Ch. 897, Sec. 8. Effective January 1, 1996.)



20656

For purposes of Section 20655, maintenance means routine, recurring, and usual work for the preservation, protection and keeping of any publicly owned or publicly operated facility for its intended purposes in a safe and continually usable condition for which it was designed, improved, constructed, altered or repaired. Facility means any plant, building, structure, ground facility, utility system, or real property.

This definition of maintenance expressly includes, but is not limited to: carpentry, electrical, plumbing, glazing, and other craft work designed consistent with the definition set forth above to preserve the facility in a safe, efficient, and continually usable condition for which it was intended, including repairs, cleaning, and other operations on machinery and other equipment permanently attached to the building or realty as fixtures.

This definition does not include, among other types of work, janitorial or custodial services and protection of the sort provided by guards or other security forces.

It is the intent of the Legislature that this definition does not include painting, repainting, or decorating other than touchup, but instead it is the intent of the Legislature that such activities be controlled directly by the provisions of Section 20655.

(Added by Stats. 1983, Ch. 256, Sec. 84.)



20657

It shall be unlawful to split or separate into smaller work orders or projects any work, project, service, or purchase for the purpose of evading the provisions of this article requiring contracting after competitive bidding.

The district shall maintain job orders or similar records indicating the total cost expended on each project in accordance with the procedures established in the most recent edition of the California Community College Budget and Accounting Manual for a period of not less than three years after completion of the project.

Informal bidding may be used on work, projects, services, or purchases that cost up to the limits set forth in this article. For the purpose of securing informal bids, the board shall publish annually in a newspaper of general circulation published in the district, or if there is no such newspaper, then in some newspaper in general circulation in the county, a notice inviting contractors to register to be notified of future informal bidding projects. All contractors included on the informal bidding list shall be given notice of all informal bid projects, in any manner as the district deems appropriate.

(Amended by Stats. 1995, Ch. 897, Sec. 9. Effective January 1, 1996.)



20658

The governing board of any community college district may by majority vote authorize its district superintendent, or such person as he or she may designate, to expend up to two hundred fifty dollars ($250) per transaction for work done, compensation for employees or consultants, and purchases of equipment, supplies, or materials. Ratification by the governing board shall not be required with respect to transactions entered into pursuant to this section. In the event of malfeasance in office, the district official invested by the governing board with authority to act under this section shall be personally liable for any and all moneys of the district paid out as a result of such malfeasance.

(Added by Stats. 1983, Ch. 256, Sec. 84.)



20659

If any change or alteration of a contract governed by the provisions of this article is ordered by the governing board of the community college district, such change or alteration shall be specified in writing and the cost agreed upon between the governing board and the contractor. The board may authorize the contractor to proceed with performance of the change or alteration without the formality of securing bids, if the cost so agreed upon does not exceed the greater of:

(a) The amount specified in Section 20651 or 20655, whichever is applicable to the original contract; or

(b) Ten percent of the original contract price.

(Added by Stats. 1983, Ch. 256, Sec. 84.)



20660

Perishable food stuffs and seasonal commodities needed in the operation of cafeterias and food services may be purchased by a community college district in accordance with rules and regulations for the purchase adopted by the governing board of that district, notwithstanding any provisions of this code in conflict with the rules and regulations.

(Added by Stats. 1990, Ch. 1372, Sec. 707.)



20661

(a) The Chancellor of the California Community Colleges is authorized to enter into a contract on behalf of one or more community college districts, subject to the following restrictions:

(1) No district may be required to participate in any contract entered into pursuant to this section.

(2) The cost to each district that is a party to or a beneficiary of a contract entered into pursuant to this section must be lower than the cost the district could obtain through its standard contracting procedures. No contract for the procurement of goods or services may be made when a bid has been received by a participating district for the procurement of the same goods or services unless the contract would result in a lower price for the goods or services upon the same terms, conditions, and specifications.

(3) The state shall not incur any financial responsibility in connection with a contract entered into pursuant to this section.

(b) The Chancellor of the California Community Colleges is authorized to charge a fee, commission, or other charge to either or both of the following:

(1) Each provider of goods or services under a contract entered into pursuant to this section.

(2) Each community college district that the chancellor enters into a contract on behalf of pursuant to this section.

(c) On or before January 1, 2001, the Chancellor of the California Community Colleges shall report to the Legislature and the Governor on contracts entered into pursuant to this section and any resultant cost savings.

(d) The Board of Governors of the California Community Colleges shall adopt regulations to implement this section.

(Added by Stats. 1998, Ch. 1023, Sec. 6. Effective January 1, 1999.)



20662

The Chancellor of the California Community Colleges is authorized to enter into a contract or other agreement with the governing board of any community college district whereby the district performs services or acts as a fiscal agent on behalf of the California Community colleges. This section shall apply only when the funds for the contract or agreement are in satisfaction of the state obligation to provide funding pursuant to Section 8 of Article XVI of the California Constitution.

(Added by Stats. 1998, Ch. 1023, Sec. 7. Effective January 1, 1999.)






ARTICLE 42. Public Entities—Public Work and Public Purchases

20670

The provisions of this article shall apply to contracts by public entities as provided for in Division 5 (commencing with Section 4000) of the Government Code.

(Added by Stats. 1983, Ch. 256, Sec. 85.)



20671

As used in this chapter:

(a) Public leaseback means any lease by a public entity, as lessee, of buildings, structures, or other facilities which are permanently attached to land, where the lease is between the public entity and a public leaseback corporation, as lessor, and the lease is executed before the buildings, structures, or facilities have been built.

(b) Public entity means any city, charter city, city and county, county, district, public corporation, or political subdivision of the state.

(c) Public leaseback corporation means any corporation or nonprofit corporation organized or controlled by a public entity which constructs or arranges for the construction of buildings, structures, or other facilities which are permanently attached to land for public leaseback.

(d) Public projects means the construction of buildings, structures, or other facilities which are permanently attached to land.

(Added by Stats. 1983, Ch. 256, Sec. 85.)



20672

Any public project by a public leaseback corporation in excess of three thousand dollars ($3,000) shall be constructed under contract awarded to the lowest responsible bidder, and such contract shall require the payment of prevailing wages as determined by the public leaseback corporation in the manner and form provided in Article 2 (commencing with Section 1770) of Chapter 1 of Part 7 of Division 2 of the Labor Code.

(Added by Stats. 1983, Ch. 256, Sec. 85.)



20673

For the purpose of securing bids, the public leaseback corporation shall give notice of the time and place for opening bids to prospective bidders by publication once a week for two consecutive weeks in a newspaper of general circulation printed and published in the jurisdiction in which the land is located, or if located in more than one jurisdiction, in such a newspaper in a jurisdiction in which a major portion of the project is to be done. If there is no such newspaper, then publication shall be in a newspaper of general circulation circulating in the jurisdiction.

(Added by Stats. 1983, Ch. 256, Sec. 85.)



20674

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the public entity.

(c) A certified check made payable to the public entity.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the public entity.

Any bid may be withdrawn at any time prior to the time fixed in the public notice for the opening of bids by written request for the withdrawal of the bid filed with the public leaseback corporation. The request shall be executed by the bidder or the bidder s duly authorized representative. The withdrawal of a bid does not prejudice the right of the bidder to submit a new bid. Whether or not bids are opened exactly at the time fixed in the public notice for opening bids, a bid shall not be received after that time.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the public entity beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 43.)



20675

If the public leaseback corporation deems the acceptance of the lowest responsible bid is not in the best interests of the public entity the public leaseback corporation may reject all bids and advertise for other bids in the manner required by this chapter.

(Added by Stats. 1983, Ch. 256, Sec. 85.)



20676

A contractor or a mining operator shall not sell any sand, gravel, or other minerals, as defined in subdivision (c) of Section 10295.5, to a local agency, unless the operation is not subject to the Surface Mining and Reclamation Act of 1975 (Chapter 9 (commencing with Section 2710) of Division 2 of the Public Resources Code), or unless the contractor or mining operator certifies, under penalty of perjury, that the minerals are from a mining operation identified in the list published pursuant to subdivision (b) of Section 2717 of the Public Resources Code.

(Repealed and added by Stats. 2006, Ch. 869, Sec. 7. Effective January 1, 2007.)






ARTICLE 43. Community Services Districts

20680

The provisions of this article shall apply to contracts by community services districts as provided for in the Community Services District Law pursuant to Division 3 (commencing with Section 61000) of the Government Code.

(Added by Stats. 1983, Ch. 256, Sec. 86.)



20682

(a) A district may purchase materials and supplies for the construction or completion of any building, structure, or improvements in the open market when the cost does not exceed twenty-five thousand dollars ($25,000).

(b) Contracts for materials and supplies for the construction or completion of any building, structure, or improvement, when the cost exceeds twenty-five thousand dollars ($25,000), shall be contracted for and let to the lowest responsible bidder after notice. If two or more bids are the same and the lowest, the district board may accept the one it chooses.

(c) The district shall publish a notice inviting bids for any contract for which competitive bidding is required at least one time in a newspaper of general circulation in the district at least one week before the time specified for receiving bids. The notice inviting bids shall set a date for opening the bids and distinctly state the materials and supplies to be purchased.

(d) If the general manager recommends and the board of directors determines that the publication of advertisements of the notice in trade journals and papers in lieu of publication pursuant to subdivision (c) will increase the number of business enterprises receiving that notice, the board of directors may by resolution declare that those notices shall be published in trade journals and papers at least 10 days prior to the time specified for receiving bids.

(e) At its discretion, the board of directors may reject any bids presented and readvertise.

(f) In the case of an emergency, the board of directors may act pursuant to Chapter 2.5 (commencing with Section 22050).

(g) As an alternate to the procedures required by this section, a district may rely on the Uniform Public Construction Cost Accounting Act, Chapter 2 (commencing with Section 22000) of Part 3 of Division 2.

(Repealed and added by Stats. 2005, Ch. 249, Sec. 5. Effective January 1, 2006.)



20682.5

(a) A district may construct or complete any building, structure, or improvement with its own forces or by contract without bidding when the cost does not exceed twenty-five thousand dollars ($25,000).

(b) All contracts for the construction or completion of any building, structure, or improvement, when the cost exceeds twenty-five thousand dollars ($25,000), shall be contracted for and let to the lowest responsible bidder after notice. If two or more bids are the same and the lowest, the district board may accept the one it chooses.

(c) The district shall publish a notice inviting bids for any contract for which competitive bidding is required at least one time in a newspaper of general circulation in the district at least 10 days before the time specified for receiving bids. The notice inviting bids shall set a date for opening the bids and distinctly state the work to be done.

(d) If the general manager recommends and the board of directors determines that the publication of advertisements of the notice in trade journals and papers in lieu of publication pursuant to subdivision (c) will increase the number of business enterprises receiving that notice, the board of directors may by resolution declare that those notices shall be published in trade journals and papers at least 10 days prior to the time specified for receiving bids.

(e) If plans and specifications are prepared describing the work, all bidders shall be afforded an opportunity to examine the plans and specifications, and the plans and specifications shall be attached to and become part of the contract, if one is awarded.

(f) At its discretion, the board of directors may reject any bids presented and readvertise.

(g) In the case of an emergency, the board of directors may act pursuant to Chapter 2.5 (commencing with Section 22050).

(h) The board of directors may, subject to Chapter 5 (commencing with Section 9550) of Title 3 of Part 6 of Division 4 of the Civil Code, require the posting of those bonds it deems desirable as a condition to the filing of a bid or the letting of a contract.

(i) The district shall keep cost records of the work in the manner provided in Chapter 1 (commencing with Section 4000) of Division 5 of Title 1 of the Government Code.

(j) As an alternate to the procedures required by this section, a district may rely on the Uniform Public Construction Cost Accounting Act, Chapter 2 (commencing with Section 22000) of Part 3 of Division 2.

(Amended by Stats. 2010, Ch. 697, Sec. 51. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



20683

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Added by renumbering Section 20685.5 by Stats. 2005, Ch. 249, Sec. 8. Effective January 1, 2006.)






ARTICLE 43.1. Redevelopment Agencies

20688.1

The provisions of this article shall apply to contracts awarded by entities as provided in Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code.

(Added by Stats. 1984, Ch. 1128, Sec. 51.5.)



20688.2

Any work of grading, clearing, demolition, or construction undertaken by the agency shall be done by contract after competitive bids if the cost of that work exceeds the amount specified in Section 20162, as that section presently exists or may be hereafter amended. With respect to work of grading, clearing, demolition, or construction that is not in excess of that amount, the agency may contract the work without competitive bids, and in contracting the work may give priority to the residents of the redevelopment project areas and to persons displaced from those areas as a result of redevelopment activities.

(Amended by Stats. 2006, Ch. 538, Sec. 552. Effective January 1, 2007.)



20688.25

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the local agency.

(c) A certified check made payable to the local agency.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the agency.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the local agency beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 45.)



20688.3

(a) To the greatest extent feasible, opportunities for training and employment arising from any contract for work to be performed in connection with any redevelopment project shall be given to the lower income residents of the project area.

(b) An agency with a resident population of less than 1,000 persons in its territorial jurisdiction, and with a secured assessed valuation of not more than thirty million dollars ($30,000,000) as shown on the 1978 79 assessment roll, may, by contract, obligate lessees and purchasers of real property acquired in a redevelopment project and owners of property improved as part of a redevelopment project to give preference to training and employment, in businesses to be conducted on the property, to residents of the project area upon such terms and conditions as may be mutually agreed upon. In the event that there is an agreement between the employer and a labor organization which restricts the employer s ability to employ project area residents, then such labor organization shall give preference as to entry into the particular labor organization, and with respect to employment in a business on the property, to residents of the project area otherwise qualified.

(Added by Stats. 1984, Ch. 1128, Sec. 51.5.)



20688.4

An agency shall require each successful bidder to file with it good and sufficient bonds, to be approved by it. The bonds shall be conditioned upon the faithful performance of the contract and upon the payment of all claims for labor and material in connection with the contract. The bonds shall contain the terms and conditions set forth in Chapter 5 (commencing with Section 9550) of Title 3 of Part 6 of Division 4 of the Civil Code and are subject to the provisions of that chapter.

(Amended by Stats. 2010, Ch. 697, Sec. 52. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



20688.6

(a) (1) Notwithstanding any other law, an agency, with approval of its duly constituted board in a public hearing, may utilize an alternative procedure for bidding on projects in the community in excess of one million dollars ($1,000,000) and may award the project using either the lowest responsible bidder or by best value.

(2) Only 10 design-build projects shall be authorized under this section.

(b) (1) It is the intent of the Legislature to enable entities as provided in Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code to utilize design-build for those infrastructure improvements authorized in Sections 33421, 33445, and 33445.1 of the Health and Safety Code and subject to the limitations on that authority described in Section 33421.1 of the Health and Safety Code.

(2) The Legislature also finds and declares that utilizing a design-build contract requires a clear understanding of the roles and responsibilities of each participant in the design-build process.

(3) (A) For contracts for public works projects awarded prior to January 1, 2012, if the board elects to proceed under this section, the board shall establish and enforce a labor compliance program containing the requirements outlined in Section 1771.5 of the Labor Code, or it shall contract with a third party to operate a labor compliance program containing the requirements outlined in Section 1771.5 of the Labor Code. This requirement shall not apply to projects where the agency or the design-build entity has entered into a collective bargaining agreement or agreements that bind all of the contractors performing work on the projects.

(B) For contracts for public works projects awarded on or after January 1, 2012, the project shall be subject to the requirements of Section 1771.4 of the Labor Code.

(c) As used in this section:

(1) Best value means a value determined by objective criteria related to price, features, functions, and life-cycle costs.

(2) Design-build means a procurement process in which both the design and construction of a project are procured from a single entity.

(3) Design-build entity means a partnership, corporation, or other legal entity that is able to provide appropriately licensed contracting, architectural, and engineering services as needed pursuant to a design-build contract.

(4) Project means those infrastructure improvements authorized in Sections 33421, 33445, and 33445.1 of the Health and Safety Code and subject to the limitations and conditions on that authority described in Article 10 (commencing with Section 33420) and Article 11 (commencing with Section 33430) of Chapter 4 of Part 1 of Division 24 of the Health and Safety Code.

(d) Design-build projects shall progress in a four-step process, as follows:

(1) (A) The agency shall prepare a set of documents setting forth the scope of the project. The documents may include, but are not limited to, the size, type, and desired design character of the public improvement, performance specifications covering the quality of materials, equipment, and workmanship, preliminary plans or building layouts, or any other information deemed necessary to describe adequately the agency s needs. The performance specifications and any plans shall be prepared by a design professional who is duly licensed and registered in California.

(B) Any architect or engineer retained by the agency to assist in the development of the project specific documents shall not be eligible to participate in the preparation of a bid with any design-build entity for that project.

(2) (A) Based on the documents prepared as described in paragraph (1), the agency shall prepare a request for proposals that invites interested parties to submit competitive sealed proposals in the manner prescribed by the agency. The request for proposals shall include, but is not limited to, the following elements:

(i) Identification of the basic scope and needs of the project or contract, the expected cost range, and other information deemed necessary by the agency to inform interested parties of the contracting opportunity, to include the methodology that will be used by the agency to evaluate proposals and specifically if the contract will be awarded to the lowest responsible bidder.

(ii) Significant factors that the agency reasonably expects to consider in evaluating proposals, including cost or price and all nonprice-related factors.

(iii) The relative importance of the weight assigned to each of the factors identified in the request for proposals.

(B) With respect to clause (iii) of subparagraph (A), if a nonweighted system is used, the agency shall specifically disclose whether all evaluation factors other than cost or price when combined are:

(i) Significantly more important than cost or price.

(ii) Approximately equal in importance to cost or price.

(iii) Significantly less important than cost or price.

(C) If the agency chooses to reserve the right to hold discussions or negotiations with responsive bidders, it shall so specify in the request for proposal and shall publish separately or incorporate into the request for proposal applicable rules and procedures to be observed by the agency to ensure that any discussions or negotiations are conducted in good faith.

(3) (A) The agency shall establish a procedure to prequalify design-build entities using a standard questionnaire developed by the agency. In preparing the questionnaire, the agency shall consult with the construction industry, including representatives of the building trades and surety industry. This questionnaire shall require information including, but not limited to, all of the following:

(i) If the design-build entity is a partnership, limited partnership, or other association, a listing of all of the partners, general partners, or association members known at the time of bid submission who will participate in the design-build contract, including, but not limited to, mechanical subcontractors.

(ii) Evidence that the members of the design-build entity have completed, or demonstrated the experience, competency, capability, and capacity to complete, projects of similar size, scope, or complexity, and that proposed key personnel have sufficient experience and training to competently manage and complete the design and construction of the project, as well as a financial statement that assures the agency that the design-build entity has the capacity to complete the project.

(iii) The licenses, registration, and credentials required to design and construct the project, including information on the revocation or suspension of any license, credential, or registration.

(iv) Evidence that establishes that the design-build entity has the capacity to obtain all required payment and performance bonding, liability insurance, and errors and omissions insurance.

(v) Any prior serious or willful violation of the California Occupational Safety and Health Act of 1973, contained in Part 1 (commencing with Section 6300) of Division 5 of the Labor Code, or the federal Occupational Safety and Health Act of 1970 (Public Law 91-596), settled against any member of the design-build entity, and information concerning workers compensation experience history and worker safety program.

(vi) Information concerning any debarment, disqualification, or removal from a federal, state, or local government public works project. Any instance in which an entity, its owners, officers, or managing employees submitted a bid on a public works project and were found to be nonresponsive, or were found by an awarding body not to be a responsible bidder.

(vii) Any instance in which the entity, or its owners, officers, or managing employees, defaulted on a construction contract.

(viii) Any violations of the Contractors State License Law (Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code), including alleged violations of federal or state law including the payment of wages, benefits, apprenticeship requirements, or personal income tax withholding, or of Federal Insurance Contributions Act (FICA; 26 U.S.C. Sec. 3101 et seq.) withholding requirements settled against any member of the design-build entity.

(ix) Information concerning the bankruptcy or receivership of any member of the design-build entity, including information concerning any work completed by a surety.

(x) Information concerning all settled adverse claims, disputes, or lawsuits between the owner of a public works project and any member of the design-build entity during the five years preceding submission of a bid pursuant to this section, in which the claim, settlement, or judgment exceeds fifty thousand dollars ($50,000). Information shall also be provided concerning any work completed by a surety during this period.

(xi) In the case of a partnership, joint venture, or an association that is not a legal entity, a copy of the agreement creating the partnership or association and specifying that all general partners, joint venturers, or association members agree to be fully liable for the performance under the design-build contract.

(B) The information required pursuant to this subdivision shall be verified under oath by the entity and its members in the manner in which civil pleadings in civil actions are verified. Information that is not a public record pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) shall not be open to public inspection.

(4) The agency shall establish a procedure for final selection of the design-build entity. Selection shall be based on either of the following criteria:

(A) A competitive bidding process resulting in lump-sum bids by the prequalified design-build entities. Awards shall be made to the lowest responsible bidder.

(B) An agency may use a design-build competition based upon best value and other criteria set forth in paragraph (2). The design-build competition shall include the following elements:

(i) Competitive proposals shall be evaluated by using only the criteria and selection procedures specifically identified in the request for proposal. However, the following minimum factors shall each represent at least 10 percent of the total weight of consideration given to all criteria factors: price, technical design and construction expertise, life-cycle costs over 15 years or more, skilled labor force availability, and acceptable safety record.

(ii) Once the evaluation is complete, the top three responsive bidders shall be ranked sequentially from the most advantageous to the least.

(iii) The award of the contract shall be made to the responsible bidder whose proposal is determined, in writing, to be the most advantageous.

(iv) Notwithstanding any provision of this code, upon issuance of a contract award, the agency shall publicly announce its award, identifying the contractor to whom the award is made, along with a written decision supporting its contract award and stating the basis of the award. The notice of award shall also include the agency s second- and third-ranked design-build entities.

(v) For purposes of this paragraph, skilled labor force availability shall be determined by the existence of an agreement with a registered apprenticeship program, approved by the California Apprenticeship Council, which has graduated apprentices in each of the preceding five years. This graduation requirement shall not apply to programs providing apprenticeship training for any craft that has been deemed by the Department of Labor and the Department of Industrial Relations to be an apprenticeable craft in the five years prior to enactment of this act.

(vi) For purposes of this paragraph, a bidder s safety record shall be deemed acceptable if its experience modification rate for the most recent three-year period is an average of 1.00 or less, and its average total recordable injury/illness rate and average lost work rate for the most recent three-year period does not exceed the applicable statistical standards for its business category or if the bidder is a party to an alternative dispute resolution system as provided for in Section 3201.5 of the Labor Code.

(e) (1) Any design-build entity that is selected to design and build a project pursuant to this section shall possess or obtain sufficient bonding to cover the contract amount for nondesign services, and errors and omission insurance coverage sufficient to cover all design and architectural services provided in the contract. This section does not prohibit a general or engineering contractor from being designated the lead entity on a design-build entity for the purposes of purchasing necessary bonding to cover the activities of the design-build entity.

(2) Any payment or performance bond written for the purposes of this section shall be written using a bond form developed by the agency.

(f) All subcontractors that were not listed by the design-build entity in accordance with clause (i) of subparagraph (A) of paragraph (3) of subdivision (d) shall be awarded by the design-build entity in accordance with the design-build process set forth by the agency in the design-build package. All subcontractors bidding on contracts pursuant to this section shall be afforded the protections contained in Chapter 4 (commencing with Section 4100) of Part 1. The design-build entity shall do both of the following:

(1) Provide public notice of the availability of work to be subcontracted in accordance with the publication requirements applicable to the competitive bidding process of the agency.

(2) Provide a fixed date and time on which the subcontracted work will be awarded in accordance with the procedure established pursuant to this section.

(g) The minimum performance criteria and design standards established pursuant to paragraph (1) of subdivision (d) shall be adhered to by the design-build entity. Any deviations from those standards may only be allowed by written consent of the agency.

(h) The agency may retain the services of a design professional or construction project manager, or both, throughout the course of the project in order to ensure compliance with this section.

(i) Contracts awarded pursuant to this section shall be valid until the project is completed.

(j) Nothing in this section is intended to affect, expand, alter, or limit any rights or remedies otherwise available at law.

(k) (1) If the agency elects to award a project pursuant to this section, retention proceeds withheld by the agency from the design-build entity shall not exceed 5 percent if a performance and payment bond, issued by an admitted surety insurer, is required in the solicitation of bids.

(2) In a contract between the design-build entity and the subcontractor, and in a contract between a subcontractor and any subcontractor thereunder, the percentage of the retention proceeds withheld shall not exceed the percentage specified in the contract between the agency and the design-build entity. If the design-build entity provides written notice to any subcontractor who is not a member of the design-build entity, prior to or at the time the bid is requested, that a bond may be required and the subcontractor subsequently is unable or refuses to furnish a bond to the design-build entity, then the design-build entity may withhold retention proceeds in excess of the percentage specified in the contract between the agency and the design-build entity from any payment made by the design-build entity to the subcontractor.

(l) Each agency that elects to proceed under this section and uses the design-build method on a public works project shall submit to the Legislative Analyst s Office before December 1, 2014, a report containing a description of each public works project procured through the design-build process after January 1, 2010, and before November 1, 2014. The report shall include, but shall not be limited to, all of the following information:

(1) The type of project.

(2) The gross square footage of the project.

(3) The design-build entity that was awarded the project.

(4) Where appropriate, the estimated and actual length of time to complete the project.

(5) The estimated and actual project costs.

(6) A description of any written protests concerning any aspect of the solicitation, bid, proposal, or award of the design-build project, including the resolution of the protests.

(7) An assessment of the prequalification process and criteria.

(8) An assessment of the effect of retaining 5-percent retention on the project.

(9) A description of the labor force compliance program and an assessment of the project impact, where required.

(10) A description of the method used to award the contract. If best value was the method, the report shall describe the factors used to evaluate the bid, including the weighting of each factor and an assessment of the effectiveness of the methodology.

(11) An assessment of the project impact of skilled labor force availability.

(12) An assessment of the design-build dollar limits on agency projects. This assessment shall include projects where the agency wanted to use design-build and was precluded by the dollar limitation. This assessment shall also include projects where the best value method was not used due to dollar limitations.

(13) An assessment of the most appropriate uses for the design-build approach.

(m) (1) In order to comply with paragraph (2) of subdivision (a), the State Public Works Board is required to maintain the list of agencies that have applied and are eligible to be qualified for this authority.

(2) Each agency that is interested in proceeding under the authority in this section must apply to the State Public Works Board. The application to proceed shall be in writing and contain such information that the State Public Works Board may require.

(3) The State Public Works Board shall approve or deny an application, in writing, within 90 days of the submission of a complete application. The authority to deny an application shall only be exercised if the condition set forth in paragraph (2) of subdivision (a) has been satisfied.

(4) An agency that has applied for this authorization shall, after it determines it no longer is interested in using this authority, notify the State Public Works Board in writing within 30 days of its determination. Upon notification, the State Public Works Board may contact any previous applicants, denied pursuant to paragraph (2) of subdivision (a), to inform them of the availability to proceed under this section.

(5) The State Public Works Board may authorize no more than 10 projects. The board shall not authorize or approve more than two projects for any one eligible redevelopment agency that submits a completed application.

(6) The State Public Works Board shall notify the Legislative Analyst s Office when 10 projects have been approved.

(n) On or before January 1, 2015, the Legislative Analyst shall report to the Legislature on the use of the design-build method by agencies pursuant to this section, including the information listed in subdivision (l). The report may include recommendations for modifying or extending this section.

(o) Except as provided in this section, nothing in this act shall be construed to affect the application of any other law.

(p) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2014, Ch. 28, Sec. 82. Effective June 20, 2014. Repealed as of January 1, 2016, by its own provisions.)






ARTICLE 44. County Harbor Commissions

20690

The provisions of this article shall apply to contracts by county harbor commissions as provided for in Division 7 (commencing with Section 4000) of the Harbors and Navigation Code.

(Added by Stats. 1983, Ch. 256, Sec. 87.)



20693

The commission may do all the work of improvement, development, or protection under one contract, or it may segregate it into separate parts or divisions, and let contracts for any one or more separate parts or divisions.

(Added by Stats. 1983, Ch. 256, Sec. 87.)



20694

Each contract for doing any part of the work shall be let after advertisement for bids by publishing notice for at least 10 days in one or more daily newspapers published in the county. If there is no daily paper published in the county, notice shall be given by three publications in a weekly paper published therein.

(Added by Stats. 1983, Ch. 256, Sec. 87.)



20694.5

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the commission.

(c) A certified check made payable to the commission.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the commission.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the commission beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 46.)



20695

Each contract shall be let to the lowest responsible bidder, who shall give such security as the commission requires for the full and faithful performance of the contract. The amount and kind of security required shall be stated in the advertisement for bids.

The board may authorize the commission to make contracts without advertising for bids for any part of the work, the cost of which does not exceed five hundred dollars ($500).

The commission may reject any and all bids, and readvertise for bids for doing the whole or any part of the work, or the commission may, with the approval of the board, purchase material, hire or purchase machinery, apparatus or appliances and employ labor and do the work or any part thereof without readvertising for bids.

(Added by Stats. 1983, Ch. 256, Sec. 87.)



20696

All improvement, development or protection of any harbor done under this article shall be of a substantial and permanent character.

(Added by Stats. 1983, Ch. 256, Sec. 87.)






ARTICLE 45. Harbor Improvement Districts

20710

The provisions of this article shall apply to contracts by harbor improvement districts as provided for in Part 2 (commencing with Section 5800) of Division 8 of the Harbors and Navigation Code.

(Added by Stats. 1983, Ch. 256, Sec. 88.)






ARTICLE 46. Harbor Districts

20720

The provisions of this article shall apply to contracts by harbor districts as provided for in Part 3 (commencing with Section 6000) of Division 8 of the Harbors and Navigation Code.

(Added by Stats. 1983, Ch. 256, Sec. 89.)



20723

All work authorized to be done under this article, exceeding in cost the sum of five thousand dollars ($5,000) shall be awarded upon competitive bidding, except that work consisting solely of new construction is required to be awarded upon competitive bidding only if it exceeds in cost the sum of ten thousand dollars ($10,000). Notice of the proposed letting of such a contract shall be given by advertisement for a period of two weeks or published pursuant to Section 6066 of the Government Code, in a newspaper of general circulation, published, printed, and circulated, in the district. The board may authorize additional publication in other newspapers of general circulation in the district when it deems that such publication would best serve the public interest. The contract shall be awarded to the lowest responsible bidder.

The board may, without advertising for bids, negotiate with the government of the United States for the purpose of assisting the board in the performance of any of the work authorized by this article, and the board may contribute to the United States all or any portion of the estimated cost of any work authorized by this part which is to be done by or under contract with the United States.

(Added by Stats. 1983, Ch. 256, Sec. 89.)



20724

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 47.)






ARTICLE 47. Small Craft Harbor Districts

20730

The provisions of this article shall apply to contracts by small craft harbor districts as provided for in the Small Craft Harbor District Law pursuant to Part 7 (commencing with Section 7000) of Division 8 of the Harbors and Navigation Code.

(Added by Stats. 1983, Ch. 256, Sec. 90.)



20736

(a) All construction authorized under this article that exceeds two thousand five hundred dollars ($2,500) shall be awarded upon competitive bidding. Notice of the proposed letting of such a contract shall be published pursuant to Section 6066 of the Government Code in a newspaper of general circulation in the district or, if there is none, of general circulation in the county, the first publication to be at least two weeks prior to the opening of bids. The notice inviting bids shall set a date for the opening of bids. The contract shall be awarded to the lowest responsible bidder. In its discretion, the board may reject any bids presented and readvertise. If two or more bids are the same and the lowest, the board may accept the one it chooses. If no bids are received, the board may have the work done directly by purchasing the materials and hiring the labor.

(b) If all bids are rejected, the board may adopt a resolution, by four-fifths vote, declaring that the work can be performed more economically by hiring day labor, or that the materials or supplies can be furnished at a lower price in the open market, and may have the work done in the manner stated in the resolution in order to take advantage of this lower cost.

(c) If there is an emergency, the board may, by four-fifths vote adopt a resolution declaring that the public interest and necessity demand the immediate expenditure of public money to safeguard life, health, or property, and expend any sum required in the emergency without submitting the expenditure to the bidding procedure set forth. If notice for bid to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(d) The board may negotiate with the government of the United States or any department or agency thereof, the state or any department or agency thereof, or any local public agency for the purpose of assisting the district in the performance of any of the work authorized by this article and, without advertising for bids, may cause the district to contribute to the United States, the State of California, or any local public agency all or any portion of the estimated cost of any work authorized by this article which is to be done by or under contract with the United States, the State of California, or any local public agency.

(Amended by Stats. 2006, Ch. 643, Sec. 27. Effective January 1, 2007.)



20737

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 48.)






ARTICLE 48. Port Districts

20750

The provisions of this article shall apply to contracts by port districts as provided in Part 4 (commencing with Section 6200) of Division 8 of the Harbors and Navigation Code.

(Added by Stats. 1983, Ch. 256, Sec. 91.)



20751

Contracts for the doing of new construction work, the cost of which exceeds ten thousand dollars ($10,000), or the purchasing of supplies, the cost of which exceeds twenty-five thousand dollars ($25,000), or projects involving maintenance of buildings and improvements, the cost of which exceeds ten thousand dollars ($10,000), shall be let by the board upon competitive bidding.

Notice of the proposed letting of contract shall be given by publication pursuant to Section 6061 of the Government Code in the county in which the district is located, at least five days before the time fixed for opening bids. Bidding shall be by sealed proposals filed with the district, upon forms furnished by it, and under such rules and regulations as the board may prescribe. All bids shall be publicly opened and declared under procedures established by the board, and the award of the contract shall be made in open session of the board to the lowest and best responsible bidder.

(Amended by Stats. 1984, Ch. 1128, Sec. 56.5.)



20751.1

In case of an emergency, the board may, by resolution passed by a four-fifths vote of all of its members, declare and determine that public interest and necessity demand the immediate expenditure of public money to safeguard life, health, or property, and thereupon proceed to expend any sum or enter into a contract involving the expenditure of any sum needed in the emergency without observance of the provisions requiring contracts, bids, or notice. If notice for bid to let contracts will not be given, the board shall also comply with Chapter 2.5 (commencing with Section 22050).

(Amended by Stats. 1994, Ch. 803, Sec. 11. Effective January 1, 1995.)



20751.2

Notwithstanding Section 20751, the board of the Ventura Port District may award a contract for the performance of dredging work within the district s boundaries without competitive bidding, provided that both of the following apply:

(a) The dredging contractor was selected through a federal competitive bidding process for a federal dredging project then underway in the County of Ventura.

(b) The board makes written findings, based on substantial evidence in the record, that the contract awarded pursuant to this section is likely to cost less than a contract awarded pursuant to Section 20751.

(Added by Stats. 2012, Ch. 51, Sec. 1. Effective January 1, 2013.)



20752.2

Notwithstanding Section 20751, all bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 49.)



20753

The board may delegate to its officers the execution of contracts in which the amount involved is less than twenty-five thousand dollars ($25,000).

(Amended by Stats. 1984, Ch. 8, Sec. 4. Effective February 8, 1984.)






ARTICLE 49. River Port Districts

20760

The provisions of this article shall apply to contracts by river port districts as provided for in Part 6 (commencing with Section 6800) of Division 8 of the Harbors and Navigation Code.

(Added by Stats. 1983, Ch. 256, Sec. 92.)



20761

Contracts for the doing of new construction work, the cost of which exceeds ten thousand dollars ($10,000), or the purchasing of supplies, the cost of which exceeds twenty-five thousand dollars ($25,000), or projects involving maintenance of buildings and improvements, the cost of which exceeds ten thousand dollars ($10,000), shall be let by the board upon competitive bidding.

Notice of the proposed letting of a contract shall be given by publication pursuant to Section 6061 of the Government Code in the county in which the district is located, at least five days before the time fixed for opening bids. Bidding shall be by sealed proposals filed with the district upon forms furnished by it, and under such rules and regulations as the board may prescribe. All bids shall be publicly opened and declared under procedures established by the board, and the award of the contracts shall be made in open session of the board to the lowest and best responsible bidder. The board may reject any and all bids and readvertise in its discretion.

(Amended by Stats. 1984, Ch. 1128, Sec. 57.5.)



20761.5

Notwithstanding Section 20761, all bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 50.)



20762

In case of an emergency such as a fire, flood, storm, or other disaster, the board may, by resolution passed by the vote of four-fifths of all members, declaring that the public interest and necessity demand the immediate expenditure of district money to safeguard life, health, or property expend such sums as may be necessary in the emergency.

(Added by Stats. 1983, Ch. 256, Sec. 92.)



20764

The board may delegate to its officers the execution of contracts, in which the amount involved is less than twenty-five thousand dollars ($25,000).

(Amended by Stats. 1984, Ch. 8, Sec. 6. Effective February 8, 1984.)






ARTICLE 50. Sanitation Districts

20780

The provisions of this article shall apply to contracts by sanitation districts as provided for in the County Sanitation District Act pursuant to Division 5 (commencing with Section 4700) of the Health and Safety Code.

(Added by Stats. 1983, Ch. 256, Sec. 93.)



20782

A district may make and perform any agreement with any public or private corporation of any kind or any person for the joint construction, acquisition, disposition, or operation of any property or works of a kind which might be constructed, acquired, disposed of, or operated by the district.

(Added by Stats. 1983, Ch. 256, Sec. 93.)



20783

When work is done by the district itself by force account, the amount shall not exceed five thousand dollars ($5,000). When the expenditure required for the work exceeds thirty-five thousand dollars ($35,000), it shall be contracted for and let to the lowest responsible bidder after notice. The notice inviting bids shall set a date for the opening of bids. The first publication or posting of the notice shall be at least 10 days before the date of opening the bids. Notice shall be published at least twice, not less than five days apart, in a newspaper of general circulation, printed and published in the district, or if there is none, it shall be posted in at least three public places in the district that have been designated by the district board as the places for posting this notice. The notice shall distinctly state the work to be done.

In its discretion, the district board may reject any bids presented and readvertise. If two or more bids are the same and the lowest, the district board may accept the one it chooses. If no bids are received, the district board may have the work done without further bid.

If all bids are rejected, the district board, on a resolution adopted by a four-fifths vote, may declare that the work can be performed more economically by day labor, or the materials or supplies furnished at a lower price in the open market and may have the work done in a manner stated in the resolution in order to take advantage of this lower cost.

If there is a present or anticipated great public calamity, including an extraordinary fire, flood, storm, or other disaster the district board may, by resolution adopted by a four-fifths vote declaring that the public interest and necessity demand immediate expenditure of public money to safeguard life, health, or property, expend any sum required in the emergency without submitting the expenditure to bid.

Cost records of the work shall be kept in the manner provided in Sections 4000 to 4007, inclusive, of the Government Code.

This section shall not apply to sewerage maintenance, repair work, or to any uncompleted works under construction by district forces prior to the enactment of this section, and shall not be construed to exempt any work from Part 7 (commencing with Section 1720) of Division 2 of the Labor Code.

(Amended by Stats. 1998, Ch. 142, Sec. 7. Effective January 1, 1999.)



20784

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 51.)






ARTICLE 51. Sewer Maintenance Districts

20790

The provisions of this article shall apply to contracts by sewer maintenance districts as provided for in the Sewer Maintenance District Act pursuant to Chapter 4 (commencing with Section 4860) of Part 3 of Division 5 of the Health and Safety Code.

(Added by Stats. 1983, Ch. 256, Sec. 94.)



20791

Maintenance of sewers as used in this chapter includes the extension and enlargement of sewers, within a district.

(Added by Stats. 1983, Ch. 256, Sec. 94.)



20793

The district may contract with the federal government of the United States or any branch thereof, or with any county, city and county, municipal corporation, district or other public corporation or with any person, firm or corporation, for the joint acquisition or construction or use of any sewer or sewers or other works or facilities for the handling, treatment, or disposal of sewage or industrial waste from the district and such other area as may be designated in said contract, when, in the judgment of the legislative body of said district, it is for the best interests of the district so to do. Any such contract may provide for the construction and maintenance of such sewer or sewers, or such other works or facilities, and for the payment by or for the parties thereto of such proportionate part of the cost of the acquisition, construction or maintenance of such sewer or sewers or other works or facilities as may be stated in said contract, the payments to be made at such times and in such amounts as may be provided by said contract. Any such contract may provide for the joint use of any sewer or sewers, works or facilities for the handling, treatment or disposal of sewage or industrial waste upon such terms and conditions as may be agreed upon by the parties thereto, and for the flowage, treatment or disposal of sewage or industrial waste from such area for each of the parties thereto as may be described in the contract.

Any district which has acquired or constructed or which proposes to acquire or construct, any sewer or sewers, or works or other facilities for the handling, treatment or disposal of sewage or industrial waste, may contract with the federal government of the United States or any branch thereof, or with any county, city and county, municipal corporation, district or other public corporation or with any person, firm or corporation for the use of any such sewer or sewers, works or facilities by any such county, city and county, municipal corporation, district or other public corporation, or for the flowage, treatment or disposal of sewage or industrial waste from any area designated by such person, firm or corporation so contracting, upon such terms and conditions as may be provided in said contract.

(Added by Stats. 1983, Ch. 256, Sec. 94.)






ARTICLE 52. Sanitary Districts

20800

The provisions of this article shall apply to contracts by sanitary districts as provided in the Sanitary District Act of 1923 pursuant to Division 6 (commencing with Section 6400) of the Health and Safety Code.

(Added by Stats. 1983, Ch. 256, Sec. 95.)



20801

District project, as used in this article, means any construction, reconstruction, alteration, enlargement, renewal, or replacement of sewer facilities which the district is authorized to do, including, but not limited to, the furnishing of supplies or materials for any such work.

(Added by Stats. 1983, Ch. 256, Sec. 95.)



20803

When the expenditure required for a district project exceeds fifteen thousand dollars ($15,000), it shall be contracted for and let to the lowest responsible bidder after notice, subject to Section 20805.

(Amended by Stats. 1998, Ch. 142, Sec. 8. Effective January 1, 1999.)



20804

The notice inviting bids shall set a date for the opening of bids. The first publication or posting of the notice shall be at least 10 days before the date of opening the bids. Notice shall be published at least twice, not less than five days apart, in a newspaper of general circulation, circulated within the district, or if there is none, it shall be posted in at least three public places in the district that have been designated by resolution as the places for posting public notices. The notice shall distinctly state the project to be done.

(Added by Stats. 1983, Ch. 256, Sec. 95.)



20804.5

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 52.)



20805

In its discretion, the district board may reject any bids presented and readvertise. If two or more bids are the same and the lowest, the district board may accept the one it chooses. If no bids are received the district board may have the project done without further complying with this article.

(Added by Stats. 1983, Ch. 256, Sec. 95.)



20806

If there is an emergency, or if it is necessary to do emergency work to prepare for national or local defense, the district board may pass a resolution by a four-fifths vote of its members declaring that the public interest and necessity demand the immediate expenditure of district funds to safeguard life, health, or property. Upon adoption of the resolution, it may expend any sum required in the emergency without complying with this article. If notice for bids to let contracts will not be given, the board shall also comply with Chapter 2.5 (commencing with Section 22050).

(Amended by Stats. 1994, Ch. 803, Sec. 12. Effective January 1, 1995.)






ARTICLE 53. Fire Protection Districts

20810

The provisions of this article shall apply to contracts by fire protection districts as provided for in the Fire Protection District Law pursuant to Division 12 (commencing with Section 13000) of the Health and Safety Code.

(Added by Stats. 1983, Ch. 256, Sec. 96.)



20811

When a district board determines that it is in the public interest, a district may contract with any other public agency for fire protection services, rescue services, emergency medical services, hazardous material emergency response services, ambulance services, and any other emergency services for the protection of lives and property.

(Added by Stats. 1987, Ch. 1013, Sec. 12.)



20812

(a) A district board may contract for special services. These contracts shall be with persons specially trained, experienced, expert, and competent to perform the special services. The special services shall be limited to the fields of accounting, administration, ambulance, architecture, custodial, economics, engineering, finance, insurance, labor relations, law, maintenance, mechanics, medicine, planning, science, technology, and other services which are incidental to the operation of the district.

(b) In the case of a district which has a final budget in excess of one million dollars ($1,000,000), the district shall follow the contracting and purchasing procedures which apply to the county government of its principal county or the procedures in subdivision (c).

(c) In the case of a district which has a final budget less than one million dollars ($1,000,000), the district shall follow the procedures of this subdivision.

(1) When the expenditure required for the service contract exceeds twenty-five thousand dollars ($25,000), it shall be contracted for and let to the lowest responsible bidder. If two or more bids are the same and the lowest, the district board may accept the one it chooses.

(2) The notice inviting bids shall set a date for the opening of bids. The first publication or posting of the notice shall be at least 10 days before the date of opening the bids. Notice shall be published at least twice, at least five days apart, in a newspaper of general circulation in the district, or if there is none, it shall be posted in at least three public places in the district. The notice shall distinctly state the service to be performed.

(3) The district board may reject any bids. If the district board rejects all bids, it may either readvertise or adopt a resolution, by two-thirds vote, declaring that the service can be performed more economically by the district s employees or obtained at a lower price in the open market. Upon adoption of the resolution, the district board may undertake the service contract without further complying with this section.

(4) If no bids are received, the district board may undertake the service contract without further complying with this section.

(5) In the case of an emergency, the district board shall respond to the emergency pursuant to Chapter 2.5 (commencing with Section 22050) if notice for bids to let contracts will not be given.

(Amended by Stats. 2006, Ch. 261, Sec. 1. Effective January 1, 2007.)



20813

(a) All contracts for the construction or completion of any building, structure, or improvement, when the expenditure required for the work exceeds ten thousand dollars ($10,000), shall be contracted for and let to the lowest responsible bidder after notice. If two or more bids are the same and the lowest, the district board may accept the one it chooses.

(b) The notice inviting bids shall set a date for the opening of bids. The first publication or posting of the notice shall be at least 10 days before the date of opening the bids. Notice shall be published at least twice, not less than five days apart, in a newspaper of general circulation in the district, or if there is none, it shall be posted in at least three public places in the district. The notice shall distinctly state the work to be done.

(c) In its discretion, the district board may reject any bids presented and readvertise.

(d) In the case of an emergency, the district board may act pursuant to Chapter 2.5 (commencing with Section 22050).

(e) The district board may, subject to the provisions of Chapter 5 (commencing with Section 9550) of Title 3 of Part 6 of Division 4 of the Civil Code, require the posting of those bonds it deems desirable as a condition to the filing of a bid or the letting of a contract.

(f) Cost records of the work shall be kept in the manner provided in Chapter 1 (commencing with Section 4000) of Division 5 of Title 1 of the Government Code.

(Amended by Stats. 2010, Ch. 697, Sec. 53. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 53.5. Recreation and Park Districts

20815

The provisions of this article shall apply to contracts by recreation and park districts as provided in the Recreation and Park District Law, Chapter 4 (commencing with Section 5780) of Division 5 of the Public Resources Code.

(Added by Stats. 2001, Ch. 15, Sec. 2. Effective January 1, 2002.)



20815.1

(a) All contracts for new construction estimated to cost in excess of twenty-five thousand dollars ($25,000) shall be let to the lowest responsible bidder after competitive bidding.

(b) All contracts for alterations, maintenance, or repairs estimated to cost in excess of twenty-five thousand dollars ($25,000) shall be let to the lowest responsible bidder after competitive bidding.

(c) All contracts for materials and supplies not related to new construction, alterations, maintenance, or repairs estimated to cost in excess of twenty-five thousand dollars ($25,000) shall be let to the lowest responsible bidder after competitive bidding.

(d) A district may purchase in the open market without calling for bids, materials and supplies estimated to cost less than twenty-five thousand dollars ($25,000) for use in the work either under contract or by force account.

(Added by Stats. 2001, Ch. 15, Sec. 2. Effective January 1, 2002.)



20815.3

(a) A district shall publish notice inviting bids for any contract for which competitive bidding is required at least one time in a newspaper of general circulation in the district at least one week before the time specified for receiving bids. The notice shall distinctly state the work to be done.

(b) In its discretion, the board of directors may do any of the following:

(1) Reject all bids and readvertise.

(2) By a four-fifths vote, elect to purchase the materials or supplies in the open market.

(3) By a four-fifths vote, elect to construct the building, structure, or improvement by force account.

(c) In the case of an emergency, the board of directors may act pursuant to Chapter 2.5 (commencing with Section 22050).

(d) The board of directors may, subject to the provisions of Chapter 5 (commencing with Section 9550) of Title 3 of Part 6 of Division 4 of the Civil Code, require the posting of those bonds it deems as a condition to the filing of a bid or the letting of a contract.

(e) The district shall keep cost records of the work pursuant to Chapter 1 (commencing with Section 4000) of Division 5 of Title 1 of the Government Code.

(Amended by Stats. 2010, Ch. 697, Sec. 54. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



20815.5

Notwithstanding Sections 20815.1 and 20815.3, a district may use the provisions of the Uniform Public Construction Cost Accounting Act, Chapter 2 (commencing with Section 22000).

(Added by Stats. 2001, Ch. 15, Sec. 2. Effective January 1, 2002.)






ARTICLE 54. Public Entities—Community Facilities Law of 1911

20820

The provisions of this article shall apply to contracts by public entities as provided for in the Community Facilities Law of 1911 pursuant to Chapter 1 (commencing with Section 4600) of Part 3 of Division 5 of the Health and Safety Code.

(Added by Stats. 1983, Ch. 256, Sec. 97.)



20823

Any contract for the construction of any improvement may be let and entered into as other contracts for similar work are let and entered into by the city. If the improvement includes the acquisition of any property, the city may acquire such property by purchase, gift, eminent domain, or otherwise.

(Added by Stats. 1983, Ch. 256, Sec. 97.)



20824

Instead of letting contracts for the improvement, the city may itself construct or complete the improvement, and buy the necessary materials, and employ the necessary labor.

(Added by Stats. 1983, Ch. 256, Sec. 97.)



20826

The city may contract with the federal government of the United States or any branch of it, or with any county, city and county, municipal corporation, district, or other public corporation, or with any person, firm, or corporation, for the joint acquisition or construction or use of any improvement to serve the district and such other area as may be designated in the contract, when, in the judgment of the governing body of the city, it is for the best interests of the district so to do. Any such contract may provide for the acquisition, construction, or maintenance of such improvement and for the payment by or for the parties to the contract of such proportionate part of the cost of such acquisition, construction, or maintenance as may be stated in the contract. The payments shall be made at such times and in such amounts as may be provided by said contract. Any such contract may provide for the joint use of any improvement upon such terms and conditions as may be agreed upon by the parties to the contract, and for the flowage, treatment, or disposal of sewage, industrial waste, surface water, or storm water from such area for each of the parties to the contract as may be described in the contract.

Any city which has acquired or constructed, or which proposes to acquire or construct, any improvement for the benefit of a district may contract with the federal government of the United States or any branch of it, or with any county, city and county, municipal corporation, district, or other public corporation, or with any person, firm, or corporation for the use of any such improvement by any such county, city and county, municipal corporation, district, or other public corporation, or for the flowage, treatment or disposal of sewage, industrial waste, surface water, or storm water from any area designated by such person, firm, or corporation so contracting, upon such terms and conditions as may be provided in the contract.

(Added by Stats. 1983, Ch. 256, Sec. 97.)






ARTICLE 55. Highway Lighting Districts

20830

The provisions of this article shall apply to contracts by highway lighting districts as provided for in the Highway Lighting District Act pursuant to Part 4 (commencing with Section 19000) of Division 14 of the Streets and Highways Code.

(Added by Stats. 1983, Ch. 256, Sec. 98.)



20832

Within 10 days after the establishment of the district, the governing body shall advertise for bids for installing and maintaining the system and for servicing the same. The contract shall be awarded to the lowest responsible bidder. However, the rates to be paid shall not exceed the lawful rates applicable for the particular class of service and when necessary shall be those authorized by the Public Utilities Commission of the State of California. The contract for service shall be for a period not less than three years from and after the date electric energy and service is first delivered to the lighting district pursuant to such contract and shall be extended automatically thereafter for successive terms of one year each; provided, that the agreement may be terminated by either party upon not less than sixty (60) days written notice prior to the expiration date of the original term or any extended term. The governing body shall reserve the right to abrogate the contract whenever service is offered to be supplied at two-thirds of the fixed contract price.

No advertising for bids or awarding of the contract based thereon shall be required when the proposed contract includes the furnishing of electric energy, and the entire area of the district is served, or will be so served, by a single public utility whose rates are subject to regulation by the Public Utilities Commission.

(Added by Stats. 1983, Ch. 256, Sec. 98.)



20832.5

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 53.)






ARTICLE 56. Maintenance Districts—Improvement Act of 1911

20840

The provisions of this article shall apply to contracts by maintenance districts as provided for in the Improvement Act of 1911 pursuant to Division 7 (commencing with Section 5000) of the Streets and Highways Code.

(Added by Stats. 1983, Ch. 256, Sec. 99.)



20842

All contracts shall be let to the lowest responsible bidder. The board shall advertise for two or more days in a newspaper of general circulation published in the county, inviting bids for furnishing labor, material or supplies before any contract is made therefor. The board may require such bonds as it may deem adequate from the successful bidder to secure the faithful performance of the contract and the payment of all claims for labor and materials, and may reject any and all bids. In an emergency, work found by a four-fifths vote of the board to be necessary to protect life or property from impending flood damage may be done by negotiated contract without advertising for bids therefor.

(Added by Stats. 1983, Ch. 256, Sec. 99.)



20843

A contract for installing, maintaining and servicing a system of lights in any maintenance district shall be awarded to the lowest responsible bidder. However, the rates to be paid shall not exceed the lawful rates applicable for the particular class of service and when necessary shall be those authorized by the Public Utilities Commission of the State of California. The contract for service shall be for a period not less than three years from and after the date electric energy and service is first delivered to the maintenance district pursuant to such contract and shall be extended automatically thereafter for successive terms of one year each; provided, that the agreement may be terminated by either party upon not less than 60 days written notice prior to the expiration date of the original term or any extended term. The board of supervisors shall reserve the right to abrogate the contract whenever service is offered to be supplied at two-thirds of the fixed contract price.

(Added by Stats. 1983, Ch. 256, Sec. 99.)



20843.5

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 54.)






ARTICLE 57. Public Entities—Improvement Act of 1911

20850

The provisions of this article shall apply to contracts by public entities as provided for in the Improvement Act of 1911 pursuant to Division 7 (commencing with Section 5000) of the Streets and Highways Code.

(Added by Stats. 1983, Ch. 256, Sec. 100.)



20852

The superintendent of streets shall advertise for bids for the improvement of the roadbed pursuant to Section 6764 of the Streets and Highways Code. The legislative body shall award the contract for the making of the improvements to the lowest regular responsible bidder. The bidding and awarding of contracts shall be made in the manner provided in Part 3 (commencing with Section 5100) of Division 7 of the Streets and Highways Code for the awarding of contracts for improvements except that no notice of award shall be published.

(Amended by Stats. 1986, Ch. 195, Sec. 113.)



20853

Immediately upon the award of the contract, the superintendent of streets shall enter into a contract with the person to whom the contract was awarded for making the improvements upon the portions of the streets described in the notice inviting bids, and at the price stated in the bid. The contractor shall execute bonds in the manner required by Section 20426.

(Amended by Stats. 2006, Ch. 538, Sec. 553. Effective January 1, 2007.)



20854

Upon the completion of the work and its acceptance, the street superintendent shall make a certificate of completion, together with a statement of the amount due under the terms of the contract for the performance of the work. The certificate shall be countersigned by the mayor and shall be recorded in the office of the superintendent of streets. The contractor thereupon shall be entitled to payment of the full amount of the contract price, and the recording of such certificate shall be sufficient notice to the owner of such track or tracks that the contract price is due and payable.

(Added by Stats. 1983, Ch. 256, Sec. 100.)



20855

If the contract price is not paid within 30 days from the date of the recording of the certificate, the contractor may file a sworn statement to that effect with the superintendent of streets, who shall record the same in his or her office in the book in which the certificate of acceptance has been recorded. The contractor shall thereupon have a cause of action against the person owning the tracks for the amount of the contract, together with a reasonable attorney s fee, and shall also have as security for the recovery of such amount, a first lien upon that portion of the track and franchises of the railroad, between whose rails or tracks the work has been performed, which is contained within the corporate limits of the city.

(Added by Stats. 1983, Ch. 256, Sec. 100.)



20856

In the action, the certificate of completion shall be and constitute prima facie evidence of the regularity of all proceedings and of the right of the contractor to recover judgment against the person owning the tracks. Execution may be taken out upon the entry of judgment, and levied upon any property of that person which is subject to execution.

(Added by Stats. 1983, Ch. 256, Sec. 100.)



20857

If the person files a written election to enter upon the direct performance of the work at its own cost and expense, no further proceedings shall be taken in the matter unless such person neglects or fails for 30 days, or for such further time as the legislative body may grant, to make the improvement. If the improvement of the portions of the street required to be improved by such person is not made with diligence or in all respects similar to the improvement of the rest of the street, or with the same materials or under the same specifications, and to the satisfaction of the superintendent of streets, the legislative body may, by resolution entered in its minutes, prescribe such terms and conditions as to it may seem fit and proper before permitting the said person to continue with the work.

(Added by Stats. 1983, Ch. 256, Sec. 100.)



20858

If the person shall, after three days notice of the adoption of the resolution, fail to comply with the terms and conditions so prescribed, the legislative body may declare that person to have forfeited its privilege of performing such work under its own direction. Whereupon the street superintendent shall advertise for bids for the performance of the work, or such portion thereof as may remain uncompleted, and the contract therefor shall be awarded and entered into in the manner provided for in this article for the awarding and execution of contracts where the person owning the track has not elected to make the improvements under its own direction.

(Added by Stats. 1983, Ch. 256, Sec. 100.)



20859

Upon the completion of the improvement, the contractor to whom the contract has been awarded, or his or her assigns, shall be entitled to a certificate of completion from the street superintendent, and shall have the right to collect from the person by suit, the amount specified in the certificate in all respects the same as provided in this article where the contract is let for such work in the first instance.

(Added by Stats. 1983, Ch. 256, Sec. 100.)



20867

The legislative body shall award the contract for doing the work to the lowest responsible bidder. All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the public entity.

(c) A certified check made payable to the public entity.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the public entity.

The bids shall be delivered, opened, and award of contract made, all as provided by Chapter 9 (commencing with Section 5240) of Part 3 of Division 7 of the Streets and Highways Code, except that no notice of award shall be published. Upon the award being made, the superintendent of streets shall enter into a contract with the person to whom the contract was awarded for doing the work described in the notice inviting bids, and at the price stated in the bid. The contractor shall execute a bond in the manner required by Section 5254 of the Streets and Highways Code.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the public entity beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 55.)



20868

Upon the completion of the work and its acceptance, the street superintendent shall make a certificate of completion, together with a statement of the amount due under the terms of the contract for the performance of the work. The certificate shall be countersigned by the mayor, and shall be recorded in the office of the superintendent of streets.

(Added by Stats. 1983, Ch. 256, Sec. 100.)



20869

When the certificate of completion has been recorded the contractor shall be entitled to payment for the full amount of the contract price, and the recording of the certificate shall be sufficient notice to the owner of such track or tracks that such amount is due and payable.

(Added by Stats. 1983, Ch. 256, Sec. 100.)



20870

If the contract price is not paid within 30 days from the date of the recording of the certificate of completion, the contractor may file a sworn statement to that effect with the superintendent of streets, who shall record the same in his or her office in the book in which the certificate of completion has been recorded. The contractor shall thereupon have a cause of action against the person owning the tracks for the amount of the contract, together with a reasonable attorney s fee, to be fixed by the court, and shall also have as security for the recovery of such amount, a first lien upon that portion of the track and franchises of that railroad which is contained within the corporate limits of the city.

(Added by Stats. 1983, Ch. 256, Sec. 100.)



20871

In the action, the certificate of completion shall be prima facie evidence of the regularity of all proceedings, and of the right of the contractor to recover judgment against the person. Execution may be taken out upon the entry of judgment, and levied upon any property of that person which is subject to execution.

(Added by Stats. 1983, Ch. 256, Sec. 100.)



20872

If the person files a written election to enter upon the direct performance of such work at its own cost and expense, no further proceedings shall be taken in the matter unless such person neglects or fails for 30 days, or for such further time as the legislative body may, by resolution, grant, to make and complete the work.

(Added by Stats. 1983, Ch. 256, Sec. 100.)



20873

If the work is not done with diligence as in this article provided, the legislative body may, by resolution entered upon its minutes, prescribe such terms and conditions as it may see fit and proper before permitting the person to continue with the work. If the person shall, after three days notice of the adoption of the resolution, fail to comply with the terms and conditions so prescribed, the legislative body may, at any time thereafter, declare the person to have forfeited its privilege of performing such work under its own direction. Whereupon the street superintendent shall advertise for bids for the performance of the work, or such portion thereof as may remain uncompleted, and the contract therefor shall be awarded and entered into in the manner provided for in this article for the awarding and execution of contracts where the person has not elected to make the improvements under its own direction.

(Added by Stats. 1983, Ch. 256, Sec. 100.)



20874

Upon the completion of the improvement, the contractor to whom the contract has been awarded, or his or her assigns, shall be entitled to a certificate of completion from the street superintendent, and shall have the right to collect from the person by suit the amount specified in the certificate in all respects the same as provided in this chapter where the contract is let for such work in the first instance.

(Added by Stats. 1983, Ch. 256, Sec. 100.)






ARTICLE 58. Public Entities—Improvement Act of 1911

20880

The provisions of this article shall apply to contracts by public entities as provided for in the Improvement Act of 1911 pursuant to Division 7 (commencing with Section 5000) of the Streets and Highways Code.

(Added by Stats. 1983, Ch. 256, Sec. 101.)



20886

Nothing in this chapter shall be deemed to relieve any city or public agency, if the work or improvement is to be performed by the city or public agency, from any competitive bidding requirements imposed, as to work performed by the city or public agency, by any charter or statutory provision applicable to it.

(Added by Stats. 1983, Ch. 256, Sec. 101.)






ARTICLE 59. Public Entities—Tree Planting Act of 1931

20890

The provisions of this article shall apply to contracts by public entities as provided for in the Tree Planting Act of 1931 pursuant to Part 1 (commencing with Section 22000) of Division 15 of the Streets and Highways Code.

(Added by Stats. 1983, Ch. 256, Sec. 102.)



20893

The board may direct the city forester to let contracts for all or any part of any improvement ordered by the city council. The city forester shall let the said contracts to the lowest responsible bidder, after notice by publication in two successive issues of any daily, or in one issue of any weekly, newspaper published and circulated in the city, or if there is no such newspaper, by posting for five days at three public places in the city. The work so contracted for shall be done under the supervision of the city forester.

(Added by Stats. 1983, Ch. 256, Sec. 102.)



20893.5

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the local agency.

(c) A certified check made payable to the local agency.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the local agency.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the local agency beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 56.)



20894

If the contractor abandons the work, or fails to proceed with it as rapidly as required by the contract, the city forester may relet the work in the same manner as in the first letting, or complete or cause it to be completed in any other manner he or she deems advisable. The city forester may retain the amount of any expense incidental to the reletting, out of any funds due or to become due to the contractor, and may also hold the contractor and the sureties upon the contractor s bond responsible for any additional expenses and for any damages resulting from the abandonment or failure to complete the contract.

(Amended by Stats. 2006, Ch. 538, Sec. 554. Effective January 1, 2007.)



20895

The legislative body, by contract or otherwise, shall provide for the performance of all work ordered by it pursuant to this article, including the construction and installation of any improvements and the furnishing of maintenance or service for any improvements.

(Added by Stats. 1983, Ch. 256, Sec. 102.)



20896

All or any part of the improvements may be constructed, installed, or owned and all or any part of the maintenance and servicing of any of the improvements may be provided by one or any combination of any of the following:

(a) The local agency conducting proceedings.

(b) Any other public agency.

(c) Any public utility.

(Added by Stats. 1983, Ch. 256, Sec. 102.)



20897

The local agency, by contract made with another public agency or with a public utility, may provide for the construction, installation, or ownership of any improvements or for the furnishing of maintenance or service for any improvements. Any contract with another public agency shall be made in compliance with all laws applicable to the other public agency and to the local agency. Any contract with a public utility shall be made in compliance with and subject to all tariffs, rules, and rate schedules of the public utility on file with and approved by the Public Utilities Commission. Except as otherwise provided in this section, a contract may contain such provisions as may be agreed upon by the local agency and the other public agency or the public utility, as the case may be.

(Added by Stats. 1983, Ch. 256, Sec. 102.)



20898

Except for any work provided for by contract made pursuant to Section 20897, the legislative body shall provide for the construction or installation of all improvements and for the furnishing of maintenance and service for any improvements in accordance with and subject to all laws applicable to the local agency, including any laws requiring the letting of contracts after competitive bidding.

(Added by Stats. 1983, Ch. 256, Sec. 102.)






ARTICLE 60. Bridge and Highway Districts

20910

The provisions of this article shall apply to contracts by bridge and highway districts as provided for in the Bridge and Highway District Act pursuant to Part 3 (commencing with Section 27000) of Division 15 of the Streets and Highways Code.

(Added by Stats. 1983, Ch. 256, Sec. 103.)



20914

(a) The district shall advertise, pursuant to Section 6066 of the Government Code, for contracts for all vessel repair, maintenance, and alteration work whenever the estimated expenditure exceeds twenty thousand dollars ($20,000), and for all other construction, repair, maintenance, and alteration work and all similar work, and for all insurance purchased by the district for any reason, except physical damage insurance, employee benefit insurance, liability insurance, or worker s compensation insurance, whenever the estimated expenditure exceeds five thousand dollars ($5,000), as follows:

(1) In at least one newspaper and not more than three newspapers designated by the general manager, which are published in any one county or portion of a county within the district.

(2) By publication for two consecutive insertions in a trade paper of general circulation, published no more than one week apart either in the City of Los Angeles or the City and County of San Francisco, devoted primarily to the dissemination of contract news among contracting firms. The district shall publicly open the bids and award the contract to the lowest responsible bidder.

(b) In case of emergency, work may be contracted without advertising or competitive bidding.

(c) If notice for bids to let contracts will not be given, the district shall comply with Chapter 2.5 (commencing with Section 22050).

(Amended by Stats. 1994, Ch. 803, Sec. 14. Effective January 1, 1995.)



20915

It shall be unlawful to employ any means to evade the provisions of this article requiring contracts to be awarded after advertising and competitive bidding, including the splitting of projects into smaller work orders, the amendment of existing contracts, or the approval of a subcontract or subcontracts let under existing contracts. Every person who willfully violates this section shall be guilty of a misdemeanor.

(Added by Stats. 1983, Ch. 256, Sec. 103.)



20916

All contracts in excess of twenty thousand dollars ($20,000) entered into by the district for the hiring or purchase of equipment, supplies, or materials, are of no effect unless the district shall advertise pursuant to Section 6066 of the Government Code for bids for such contracts in at least one newspaper and not more than three newspapers designated by the general manager, which are published in any one county or portion of a county within the district, and unless the district shall award the contract to the lowest responsible bidder.

(Added by Stats. 1983, Ch. 256, Sec. 103.)



20916.1

Notwithstanding Section 20916, the purchase of all supplies, equipment, and materials by the Golden Gate Bridge, Highway and Transportation District shall be subject to the following:

(a) When the expenditure required exceeds one hundred thousand dollars ($100,000), the purchase shall be by contract let to the lowest responsible bidder, or, in the district s discretion, to the responsible bidder who submitted a proposal that provides the best value to the district on the basis of the factors identified in the solicitation. Best value means the overall combination of quality, price, and other elements of a proposal that, when considered together, provide the greatest overall benefit in response to the requirements described in the solicitation documents.

(b) To the extent practicable, the district shall obtain a minimum of three quotations, either written or oral, that permit prices and terms to be compared whenever the expected expenditure required for the purchase of supplies, equipment, or materials exceeds two thousand five hundred dollars ($2,500), but does not exceed one hundred thousand dollars ($100,000).

(c) Notice requesting bids shall be published at least once in a newspaper of general circulation and on the district s procurement Internet Web site, which publication shall be made at least 10 days before the bids are received. The board may reject any and all bids and readvertise at its discretion.

(d) This section applies solely to the procurement of supplies, equipment, and materials, and shall not apply to construction contracts.

(Added by Stats. 2009, Ch. 408, Sec. 3. Effective January 1, 2010.)



20916.3

(a) The Legislature finds and declares that the award of purchase contracts by the Golden Gate Bridge, Highway and Transportation District under competitive bid procedures may not be feasible for products and materials which are undergoing rapid technological changes or for the introduction of new technologies into district operations. Under these circumstances, it is in the public interest to consider the broadest possible range of competing products and materials available, fitness of purpose, manufacturer s warranty, performance reliability, delivery timetables, vendor financing, support logistics, and other similar factors in addition to price in the award of these contracts.

(b) Notwithstanding any other provision of law, the board may direct the purchase of the specialized equipment specified in subdivision (g) by competitive negotiation upon a finding, by a two-thirds vote of the membership of the board, that the purchase of that equipment pursuant to laws otherwise applicable to the purchase is not feasible or in the public interest.

(c) Competitive negotiation, for the purposes of this section, includes, but is not limited to, all of the following requirements:

(1) A request for proposals shall be prepared and submitted to an adequate number of qualified sources, as determined by the board, to permit reasonable competition consistent with the nature and requirements of the procurement. In addition, notice of the request for proposals shall be published at least twice in a newspaper of general circulation, at least 10 days before the date for receipt of the proposals. The board shall make every effort to generate the maximum feasible number of proposals from qualified sources and shall make a finding to that effect before proceeding to negotiate if only a single response to the request for proposals is received.

(2) A request for proposals shall identify all significant evaluation factors, including price, and their relative importance.

(3) The board shall provide reasonable procedures for technical evaluation of the proposals received, identification of qualified sources, and selection for contract award.

(4) Award shall be made to the qualified proposer whose proposal will be most advantageous to the district, with price and all other factors considered. If award is not made to the bidder whose proposal contains the lowest price, the board shall make a finding setting forth the basis for the award.

(d) The board may reject any and all proposals and request new proposals, at its discretion.

(e) Upon making an award to a qualified proposer, the board, upon request, shall make available to all other proposers and to the public, an analysis of the award which provides the basis for the selection of that particular qualified proposal.

(f) A person who submits, or who plans to submit, a proposal may protest any acquisition conducted in accordance with this section as follows:

(1) Protests based on the content of the request for proposals shall be filed with the board within 10 calendar days after the request for proposals is first advertised in accordance with subdivision (b). The board shall issue a written decision on the protest prior to the opening of proposals. A protest may be renewed by refiling the protest with the board within 15 calendar days after the mailing of the notice of the recommended award.

(2) Any bidder may protest the recommended award on any ground not based upon the content of the request for proposals by filing a protest with the board within 15 calendar days after the mailing of the notice of the recommended award.

(3) Any protest shall contain a full and complete written statement specifying in detail the grounds of the protest and the facts supporting the protest. Protestors shall have an opportunity to appear and be heard before the board prior to the opening of proposals in the case of protests based on the content of the request for proposals, or prior to final award in the case of protests based on other grounds or the renewal of protests based on the content of the request for proposals.

(g) This section applies only to the purchase by the district of computers, telecommunications equipment, automated toll and fare collection equipment, microwave equipment, and other related electronic equipment and apparatus. This section does not apply to contracts for construction or for the procurement of any product available in substantial quantities to the general public.

(h) Provisions in any contract concerning women and minority business enterprises, which provisions are in accordance with the request for proposals, shall not be subject to negotiation with the successful bidder.

(Added by Stats. 1990, Ch. 591, Sec. 2.)



20916.5

All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the district.

(c) A certified check made payable to the district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Amended by Stats. 1990, Ch. 808, Sec. 57.)



20917

If, after rejecting bids received under Section 20916, the board determines and declares by a two-thirds vote of all of its members that, in its opinion, the equipment, supplies, or materials may be purchased at a lower price in the open market, the board may proceed to purchase the equipment, supplies, or materials in the open market without further observance of the provisions requiring contracts, bids, or advertisement.

(Added by Stats. 1983, Ch. 256, Sec. 103.)



20918

In case of an emergency, the board may, by resolution passed by a two-thirds vote of all of its members, declare and determine that public interest and necessity demand the immediate expenditure of public money to safeguard life, health, or property, and thereupon proceed to expend or enter into a contract involving the expenditure of any sum needed in such emergency without observance of the provisions requiring contracts, bids, or advertisement. If notice for bid to let contracts will not be given, the board shall also comply with Chapter 2.5 (commencing with Section 22050).

(Amended by Stats. 1994, Ch. 803, Sec. 15. Effective January 1, 1995.)






ARTICLE 60.3. Job Order Contracting

20919

The Legislature finds and declares all of the following:

(a) It is the intent of the Legislature, in enacting this article, to demonstrate an alternative and optional procedure for bidding of public works projects that is applicable only to the Los Angeles Unified School District.

(b) The Los Angeles Unified School District should be able to utilize cost-effective options for the delivery of public works projects, in accordance with the national trend, which include authorizations in California, to allow public entities to utilize job order contracts as a project delivery method.

(c) The benefits of a job order contract project delivery system include accelerated completion of the projects, cost savings, and reduction of construction contracting complexity for the unified school district.

(d) The job order contracting approach should be used for the purposes of reducing project cost and expediting project completion.

(e) The Legislature is uncertain of the benefits and advantages of job order contracting for California school districts and therefore looks forward to the reports required by Section 20919.12 in order to fully and competently assess any further exemptions to the school contracting process.

(f) The availability of job order contracting as a project delivery method will not preclude the use of traditional methods of project delivery if a traditional method results in higher cost savings.

(g) It is the intent of the Legislature that job order contracts be competitively bid and awarded to the bidder providing the most qualified responsive bid. It is further the intent of the Legislature that nothing in the job order contract process or its implementation be used to disenfranchise any bidder or class of bidders that otherwise would meet the requirements of this article.

(Amended by Stats. 2012, Ch. 825, Sec. 1. Effective January 1, 2013. Repealed as of December 31, 2020, pursuant to Section 20919.15.)



20919.1

As used in this chapter:

(a) Adjustment factor means the job order contractor s competitively bid adjustment to the unified school district s prices as published in the catalog of construction tasks.

(b) Catalog of construction tasks means a book containing specific construction tasks and the unit prices to install or demolish that construction. The listed tasks shall be based on generally accepted industry standards and information, where available, for various items of work to be performed by the job order contractor. The prices shall include the cost of materials, labor, and equipment for performing the items of work. The prices shall not include overhead and profit. All unit prices shall be developed using local prevailing wages.

(c) Indefinite quantity means one or more of the construction tasks listed in the catalog of construction tasks.

(d) Job order means a firm, fixed priced, lump-sum order issued by the unified school district to a job order contractor for a definite project scope of work as compiled from the catalog of construction tasks to be performed pursuant to a job order contract. No single job order may exceed one million dollars ($1,000,000) in value.

(e) Job order contract means a contract, awarded to the most qualified bidder as described in paragraph (1) of subdivision (b) of Section 20919.4, between the unified school district and a licensed, bonded, and general liability insured contractor in which the contractor agrees to a fixed period, fixed unit price, and indefinite quantity contract that provides for the use of job orders for public works or maintenance projects.

(f) Job order contract technical specifications means a book, published by the unified school district, detailing the technical specifications with regard to quality of materials and workmanship to be used by the job order contractor in accomplishing the tasks listed in the catalog of construction tasks.

(g) Job order contractor means a licensed, bonded, and general liability insured contractor awarded a job order contract.

(h) Offer to perform work means the job order contractor s proposal for a specific job order.

(i) Plans and specifications means the catalog of construction tasks and the job order contract technical specifications. The scope of work to be performed with a job order contract is potentially, but not necessarily, all the tasks published in the catalog of construction tasks.

(j) Project means the specific requirements and work to be accomplished by the job order contractor in connection with an individual job order.

(k) Project scope of work means the document and related drawings, specifications, and writings referenced therein which together set forth the specific requirements and work to be accomplished by the job order contractor in connection with an individual job order.

(l) Proposal means the job order contractor prepared document quoting those construction tasks listed in the catalog of construction tasks that the job order contractor requires to complete the project scope of work, together with the appropriate quantities of each task. The pricing of each task shall be accomplished by multiplying the construction task unit price by the proposed quantity and the contractor s competitively bid adjustment factor. The proposal shall also contain a schedule for the completion of a specific project scope of work as requested by the unified school district. The proposal may also contain approved drawings, work schedule, permits, or other documentation as the unified school district may require for a specific job order.

(m) Public works project has the same meaning as public project, as defined in Section 22002.

(n) Subcontractor means any person, firm, or corporation, other than the employees of the job order contractor, who is bonded and general liability insured and who contracts to furnish labor, or labor and materials, at the worksite or in connection with a job order, whether directly or indirectly on behalf of the job order contractor.

(o) Unified school district means the Los Angeles Unified School District.

(Amended by Stats. 2012, Ch. 825, Sec. 2. Effective January 1, 2013. Repealed as of December 31, 2020, pursuant to Section 20919.15.)



20919.2

Nothing in this article or in this code shall prohibit the unified school district from utilizing job order contracting, as an alternative to any contracting procedures that the unified school district is otherwise authorized or required by law to use.

(Added by Stats. 2003, Ch. 889, Sec. 1. Effective January 1, 2004. Repealed as of December 31, 2020, pursuant to Section 20919.15.)



20919.3

(a) (1) For contracts for public works projects awarded prior to January 1, 2012, the unified school district shall establish and enforce for job order contracts a labor compliance program containing the requirements outlined in Section 1771.5 of the Labor Code, or it shall contract with a third party to operate a labor compliance program containing the requirements outlined in that provision. This requirement does not apply to any project where the unified school district or the job order contractor has entered into a collective bargaining agreement or agreements that bind all of the contractors performing work on the projects.

(2) For contracts for public works projects awarded on or after January 1, 2012, the project shall be subject to the requirements of Section 1771.4 of the Labor Code.

(b) The unified school district shall prepare an execution plan for all modernization projects that may be eligible for job order contracting pursuant to this article. The unified school district shall select from that plan a sufficient number of projects to be initiated as job order contracts during each calendar year and shall determine for each selected project that job order contracting will reduce the total cost of that project. Job order contracting shall not be used if the unified school district finds that it will increase the total cost of the project.

(c) No later than June 30, 2017, the unified school district shall submit an interim report on all job order contract projects completed by December 31, 2016, to the Office of Public School Construction in the Department of General Services and the Senate Committee on Business, Professions and Economic Development and the Assembly Committee on Business, Professions and Consumer Protection and the Senate and Assembly Committees on Education. The interim report shall be prepared by an independent third party and the unified school district shall pay for the cost of the report. The report shall include the information specified in subdivisions (a) through (h) of Section 20919.12.

(Amended by Stats. 2014, Ch. 28, Sec. 83. Effective June 20, 2014. Repealed as of December 31, 2020, pursuant to Section 20919.15.)



20919.4

Bidding for job order contracts shall progress as follows:

(a) (1) The unified school district shall prepare a set of documents for each job order contract. The documents shall include a catalog of construction tasks and preestablished unit prices, job order contract technical specifications, and any other information deemed necessary to describe adequately the unified school district s needs.

(2) Any architect, engineer, or consultant retained by the unified school district to assist in the development of the job order contract documents shall not be eligible to participate in the preparation of a bid with any job order contractor.

(b) Based on the documents prepared under subdivision (a), the unified school district shall prepare a request for bid that invites prequalified job order contractors to submit competitive sealed bids in the manner prescribed by the unified school district.

(1) (A) The prequalified job order contractors shall, as determined by the unified school district, bid one or more adjustment factors to the unit prices listed in the catalog of construction tasks based on the job order contract technical specifications. Awards shall be made to the prequalified bidder that the unified school district determines to be the most qualified based upon preestablished criteria made by the unified school district. The prequalified bidder must be in compliance with the unified school district s project stabilization agreement.

(B) Compliance shall constitute no more than three major violations on any unified school district projects within the last three years. If a contractor has more than three violations within a three-year period of time, the unified school district shall seek administrative review of the violations. Violations will include, but are not limited to, the following:

(i) Failure to register core workers with the appropriate building trade union.

(ii) Failure to assign apprentices in accordance with Section 1777.5 of the Labor Code.

(iii) Failure to comply with the requirements of subdivision (c) of Section 20919.5.

(iv) Incorrect assignment of work in accordance with the unified school district project stabilization agreement.

(2) The unified school district may award multiple job order contracts. Each job order contract shall be awarded to the most qualified prequalified bidder described in paragraph (1).

(3) The request for bids may encourage the participation of local construction firms and the use of local subcontractors.

(c) (1) The unified school district shall establish a procedure to prequalify job order contractors using a standard questionnaire that includes, at a minimum, the issues covered by the standardized questionnaire and model guidelines for rating bidders developed by the Department of Industrial Relations pursuant to subdivision (a) of Section 20101. This questionnaire shall require information including, but not limited to, all of the following:

(A) If the job order contractor is a partnership, limited partnership, or other association, a listing of all of the partners or association members known at the time of bid submission who will participate in the job order contract.

(B) Evidence that the members of the job order contractor have the capacity to complete projects of similar size, scope, or complexity, and that proposed key personnel have sufficient experience and training to competently manage the construction of the project, as well as a financial statement that assures the unified school district that the job order contractor has the capacity to complete the project.

(C) The licenses, registration, and credentials required to perform construction, including, but not limited to, information on the revocation or suspension of any license, credential, or registration.

(D) Evidence that establishes that the job order contractor has the capacity to obtain all required payment and performance bonding and liability insurance.

(E) Information concerning workers compensation experience history, worker safety programs, and apprenticeship programs.

(i) An acceptable safety record as determined by the unified school district. In its determination, the unified school district shall consider, but is not required to find, a contractor s safety record as acceptable if its experience modification rate for the most recent three-year period is an average of 1.00 or less, and its average total recordable injury/illness rate and average lost work rate for the most recent three-year period do not exceed the applicable statistical standards for its business category or if the contractor is a party to an alternative dispute resolution system as provided for in Section 3201.5 of the Labor Code.

(ii) Skilled labor force availability as determined by the existence of an agreement with a registered apprenticeship program, approved by the California Apprenticeship Council, that has graduated apprentices in each of the preceding five years. This graduation training for any craft that was first deemed by the Department of Labor and the Department of Industrial Relations to be an apprenticeable craft within the five years prior to the effective date of this article.

(F) A full disclosure regarding all of the following that are applicable:

(i) Any serious or willful violation of Part 1 (commencing with Section 6300) of Division 5 of the Labor Code or the federal Occupational Safety and Health Act of 1970 (Public Law 91-596), settled against any member of the job order contractor.

(ii) Any debarment, disqualification, or removal from a federal, state, or local government public works project.

(iii) Any instance where the job order contractor, or its owners, officers, or managing employees submitted a bid on a public works project and were found to be nonresponsive, or were found by an awarding body not to be a responsible bidder.

(iv) Any instance where the job order contractor, or its owners, officers, or managing employees defaulted on a construction contract.

(v) Any violations of the Contractors State License Law (Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code), excluding alleged violations of federal or state law regarding the payment of wages, benefits, apprenticeship requirements, or personal income tax withholding, or of Federal Insurance Contribution Act (FICA) withholding requirements settled against any member of the job order contractor.

(vi) Any bankruptcy or receivership of any member of the job order contractor, including, but not limited to, information concerning any work completed by a surety.

(vii) Any settled adverse claims, disputes, or lawsuits between the owner of a public works project and any member of the job order contractor during the five years preceding submission of a bid under this article, in which the claim, settlement, or judgment exceeds fifty thousand dollars ($50,000). Information shall also be provided concerning any work completed by a surety during this period.

(G) In the case of a partnership or any association that is not a legal entity, a copy of the agreement creating the partnership or association and specifying that all partners or association members agree to be fully liable for the performance under the job order contract.

(2) The information required under this subdivision shall be verified under oath by the entity and its members in the manner in which civil pleadings in civil actions are verified. Information that is not a public record under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) shall not be open to public inspection.

(Amended by Stats. 2012, Ch. 825, Sec. 4. Effective January 1, 2013. Repealed as of December 31, 2020, pursuant to Section 20919.15.)



20919.5

(a) The maximum total dollar amount that may be awarded under a single job order contract shall not exceed five million dollars ($5,000,000) in the first term of the job order contract and, if extended or renewed, ten million dollars ($10,000,000) over the maximum two terms of the job order contract adjusted annually to reflect the percentage change in the California Consumer Price Index.

(b) Job order contracts may be executed for an initial contract term of no more than 12 months, with the option of extending or renewing the job order contract for two 12-month periods. The term of the job order contract shall be for the contract term or whenever the maximum value of the contract is achieved, whichever is less. All extensions or renewals shall be priced as provided in the request for bids. The extension or renewal shall be mutually agreed to by the unified school district and the job order contractor.

(c) The unified school district may issue job orders to the job order contractor that has been awarded the job order contract. The job order issued to the job order contractor shall not commence for seven days from the time the job order was issued and the job order contractor shall provide a minimum of seven days notice for the addition of any subcontractor or substitution of any subcontractor as described in subdivision (e) of Section 20919.6. The job order shall be based on a project scope of work prepared by the unified school district as well as a proposal from the job order contractor who is awarded the job order contract. No single job order may exceed one million dollars ($1,000,000).

(d) It is unlawful to split or separate into smaller job orders any project for the purpose of evading the cost limitation provisions of this chapter.

(e) All work performed under the job order contract shall be covered by a project stabilization agreement.

(f) Any change or alteration to a job order shall be in compliance with Section 20118.4.

(Amended by Stats. 2012, Ch. 825, Sec. 5. Effective January 1, 2013. Repealed as of December 31, 2020, pursuant to Section 20919.15.)



20919.6

(a) All work bid under the job order shall comply with Chapter 4 (commencing with Section 4100) of Part 1 and is subject to all of the penalties and provisions set forth in that chapter.

(b) For purposes of Article 60.3, if the primary job order contractor chooses to use subcontractors, the primary job order contractor is required to verify that the subcontractors possess the appropriate licenses and credentials required to perform construction.

(c) Notwithstanding subdivision (a), the primary job order contractor may use subcontractors that are not listed at the time the job order is issued if the work to be performed under that job order is less than ten thousand dollars ($10,000).

(d) If the primary job order contractor chooses to use a subcontractor that is not listed at the time of bid to perform work on a job order, both of the following apply:

(1) The primary job order contractor shall provide public notice of the availability of work to be subcontracted by trade. The public notice shall include the scope of work; the project location; the name, address, and the telephone number of the primary job order contractor; and the closing date, time, and location for sealed bids to be submitted.

(2) The primary job order contractor shall take sealed bids from the subcontractors solicited for the proposal. These bids shall be publicly opened at a prescribed time and place by the primary job order contractor. After the bids are opened, the job order contractor shall notify the unified school district which subcontractor was selected.

(3) The notification shall include every subcontractor for all tiers and must establish the authorized subcontractor list for the job order. Work shall not commence prior to seven days notice of the established subcontractor list and the subsequent addition of any subcontractor to the job order.

(4) The notification shall identify the scope of the work to be performed by each subcontractor to the job order, broken down by craft. If a subcontractor performs multiple crafts, the job order contractor shall identify the work of each craft to be performed.

(e) If the primary job order contractor chooses to make a substitution to the subcontractor list, the primary job order contractor shall provide a minimum of seven days notice to the unified school district along with justification as to the need for the substitution. The unified school district may request a hearing to evaluate the substitution request, which shall be in accordance with Chapter 4 (commencing with Section 4100) of Part 1.

(f) If the unified school district determines that there has been a violation of Chapter 4 (commencing with Section 4100) of Part 1, including bid shopping by the primary job order contractor, the unified school district may terminate the job order or the contractor may lose authorization to proceed with awarded work subject to the unified school district s administrative due process review, established pursuant to the project stabilization agreement. If the unified school district determines that a job order contractor has violated any provision set forth in Chapter 4 (commencing with Section 4100) of Part 1, the unified school district may declare the contractor ineligible for future job orders and may result in a loss of prequalification status for a period of time to be determined by the unified school district.

(Amended by Stats. 2012, Ch. 825, Sec. 6. Effective January 1, 2013. Repealed as of December 31, 2020, pursuant to Section 20919.15.)



20919.7

(a) A job order contract shall set forth in the general conditions of the job order contract the party or parties responsible for seeing that the provisions of Article 2 (commencing with Section 1770) of Chapter 1 of Part 7 of Division 2 of the Labor Code are complied with.

(b) For purposes of job order contracting, prevailing wages when required to be paid shall apply to all work ordered under the job order contract regardless of thresholds set forth in Section 1771.5 of the Labor Code.

(c) The job order contractor shall pay the prevailing wage in effect at the time the job order is issued by the unified school district and all increases as published by the Department of Industrial Relations for the term of the job order contract, including all overtime, holiday, and shift provisions published by the Department of Industrial Relations.

(d) The unified school district shall designate one individual within its labor compliance office to act as a monitor to inspect job sites for labor compliance violations at the request of the designated labor representative.

(Added by Stats. 2003, Ch. 889, Sec. 1. Effective January 1, 2004. Repealed as of December 31, 2020, pursuant to Section 20919.15.)



20919.8

A willful violation of Section 20919.6 occurs when the job order contractor or subcontractor knew or reasonably should have known of his or her obligations under the public works law and deliberately fails or refuses to comply with its provisions. The unified school district using job order contracting shall publish and distribute to the Labor Commission a list of all job order contractors or subcontractors who violate this provision and the unified school district shall not award a job order contract or any future job orders under an existing job order contract to any contractor or subcontractor who violates this provision during the effective period of debarment of the contractor or subcontractor.

(Added by Stats. 2003, Ch. 889, Sec. 1. Effective January 1, 2004. Repealed as of December 31, 2020, pursuant to Section 20919.15.)



20919.9

For purposes of employment of apprentices on job order contracts, when the individual job order involves more than thirty thousand dollars ($30,000) or 20 working days, all general contractors or subcontractors shall at all times be in compliance with Section 1777.5 of the Labor Code and shall comply with the following:

(a) Prior to commencing work on an individual job order, every contractor shall submit job order award information to an applicable apprenticeship program that can supply apprentices to the site of the job order. The information submitted shall include an estimate of the journeyman hours to be performed under the contract, the number of apprenticeships proposed to be employed, and the approximate dates the apprentices would be employed. A copy of this information shall also be submitted to the awarding agency if requested by the awarding agency.

(b) The ratio of work performed by apprentices to journeymen employed in a particular craft or trade on the job order may be no higher than the ratio stipulated in the apprenticeship standard under which the apprenticeship program operates where the job order contractor agrees to be bound by those standards but, except as otherwise provided in Section 1777.5 of the Labor Code, in no case shall the ratio be less than one hour of apprenticeship work for every five hours of journeyman work.

(c) Every apprentice employed under the job order contract shall be paid the prevailing rate of per diem wages for apprentices in the trade to which he or she is registered and shall be employed only at the work of the craft or trade to which he or she is registered.

(d) Every apprentice employed under the job order contract shall be hired from the local joint labor management apprenticeship committee that has jurisdiction in the geographic area of the project.

(Amended by Stats. 2012, Ch. 825, Sec. 7. Effective January 1, 2013. Repealed as of December 31, 2020, pursuant to Section 20919.15.)



20919.10

A job order contractor or subcontractor that knowingly violates the provisions involving employment of apprentices shall forfeit as a civil penalty an amount not exceeding one hundred dollars ($100) for each full calendar day of noncompliance. The amount of this penalty shall be based on consideration of whether the violation was a good faith mistake due to inadvertence. A contractor or subcontractor that knowingly commits a second or subsequent violation of the provisions involving employment of apprentices within a three-year period where the noncompliance results in apprenticeship training not being provided as required, shall forfeit as a civil penalty a sum of not more than three hundred dollars ($300) for each full calendar day of noncompliance and shall not be awarded any further job orders under the job order contract and shall be precluded for a period of one year from bidding on any future job order contracts.

(Added by Stats. 2003, Ch. 889, Sec. 1. Effective January 1, 2004. Repealed as of December 31, 2020, pursuant to Section 20919.15.)



20919.11

In order to prevent fraud, waste, and abuse, the unified school district adopting job order contracting shall do all of the following:

(a) Prepare for each individual job order developed under a job order contract an independent unified school district estimate. The estimate will be prepared prior to the receipt of the contractor s offer to perform work and will be compared to the contractor s proposed price to determine the reasonableness of that price before issuance of any job order. The basis for any adjustments to the unified school district estimate is to be documented. In the event that the contractor s proposal for a given job order is found to be unreasonable, not cost effective, or undesirable, the unified school district is under no obligation to issue the job order to the job order contractor, and may instead utilize any other available procurement procedures.

(b) The unified school district may not issue a job order until the job order has been reviewed and approved by at least two levels of management.

(c) Once a job order has been issued, all documents pertaining to preparation and approval of the job order, including the independent unified school district estimate, shall be available for public review.

(Added by Stats. 2003, Ch. 889, Sec. 1. Effective January 1, 2004. Repealed as of December 31, 2020, pursuant to Section 20919.15.)



20919.12

If the unified school district adopts the job order contracting process, the unified school district shall submit to the Office of Public School Construction in the Department of General Services, the Senate Committee on Business, Professions and Economic Development and Assembly Committee on Business, Professions and Consumer Protection, the Senate and Assembly Committees on Education, and the Joint Legislative Budget Committee before December 31, 2019, a report containing a description of each job order contract procured, and the work under each contract completed on or before June 30, 2019. The report shall be prepared by an independent third party and the unified school district shall pay for the cost of the report. The report shall include, but not be limited to, all of the following information:

(a) A listing of all projects completed under each job order contract.

(b) The job order contractor that was awarded each contract.

(c) The estimated and actual project costs.

(d) The estimated procurement time savings.

(e) A description of any written protests concerning any aspect of the solicitation, bid, proposal, or award of the job order contract, including, but not limited to, the resolution of the protests.

(f) An assessment of the prequalification process and criteria.

(g) A description of the labor force compliance program required under Section 20919.4, and an assessment of the impact on a project where compliance with that program is required.

(h) Recommendations regarding the most appropriate uses for the job order contract process.

(Amended by Stats. 2012, Ch. 825, Sec. 8. Effective January 1, 2013. Repealed as of December 31, 2020, pursuant to Section 20919.15.)



20919.13

If, after 30 days from receipt of the invoice, a contract has not been paid, the contractor shall contact the designated unified school district employee to resolve payment. If the contact with the unified school district s designee does not provide full payment within three business days, the contractor may request a special convening of the payment resolution committee.

(a) The payment resolution committee shall be composed of a representative of the contractor, a representative from labor, a representative designated by the director of facilities within the unified school district, and a representative designated by the director of facilities support services within the unified school district.

(b) After convening, the committee shall make its recommendation of payment within three business days.

(Added by Stats. 2003, Ch. 889, Sec. 1. Effective January 1, 2004. Repealed as of December 31, 2020, pursuant to Section 20919.15.)



20919.14

It is the intent of the Legislature that a moratorium be placed on the enactment of any additional legislation authorizing school districts to use job order contracting until the Legislature has received the reports required by Section 20919.12.

(Added by Stats. 2003, Ch. 889, Sec. 1. Effective January 1, 2004. Repealed as of December 31, 2020, pursuant to Section 20919.15.)



20919.15

This article shall remain in effect only until December 31, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before December 31, 2020, deletes or extends that date.

(Amended by Stats. 2012, Ch. 825, Sec. 9. Effective January 1, 2013. Repealed as of December 31, 2020, by its own provisions. Note: Repeal affects Article 60.3, commencing with Section 20919.)






ARTICLE 60.5. Reclamation Districts

20920

This article applies to contracts by reclamation districts formed under special acts of the Legislature or under Division 15 (commencing with Section 50000) of the Water Code or any district which is otherwise authorized to act under that division.

(Added by Stats. 1988, Ch. 1042, Sec. 1.)



20921

All contracts for any improvement or unit of work, or for materials or supplies, in excess of twenty-five thousand dollars ($25,000) shall be let to the lowest responsive, responsible bidder, except as otherwise provided in this article.

(Added by Stats. 1988, Ch. 1042, Sec. 1.)



20922

It is unlawful to split or separate into smaller work orders or projects for the purpose of evading the provisions of this article requiring work to be done by contract after competitive bidding.

(Added by Stats. 1988, Ch. 1042, Sec. 1.)



20923

The board shall advertise for bids by at least two insertions, not less than five days apart, in a newspaper of general circulation circulated within the district, or if there is none, shall post notice at least 10 days before the date of opening of bids in at least three public places in the district that have been designated by resolution of the district as the places for posting public notices. The notice inviting sealed bids shall state the proposed improvement or work and shall set a date for opening of bids.

(Added by Stats. 1988, Ch. 1042, Sec. 1.)



20924

Notwithstanding any other provision of law, whenever a district participates in any federal or state assistance program, the district shall comply with the procurement requirements of that program to the extent that the requirements are more restrictive than those set forth in this article.

(Added by Stats. 1988, Ch. 1042, Sec. 1.)



20925

The board shall have the right to reject any and all bids not suitable to the best interests of the district. In its discretion, the board may readvertise for new bids or negotiate an offered bid, if it is the sole bid received and the negotiated price does not exceed the offered bid for the work as advertised. If two or more bids are the same and are the lowest, the district board may accept the one it chooses. If no bids are received, the district board may proceed to complete the project by force account or contract without further compliance with this article.

(Added by Stats. 1988, Ch. 1042, Sec. 1.)



20926

(a) In the event of any emergency, the board may negotiate and award a contract for construction of work to prevent damage or repair damaged works without advertising for bids and expend any sum reasonably required in the emergency. If notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(b) Notwithstanding any other provision of this section, the board or any trustee authorizing or contracting for work in an emergency shall, if practicable, informally solicit bids or requests for proposals to seek to obtain the best terms possible, including the lowest price term, given the urgent circumstances of the emergency, and, promptly after the emergency ends, shall document the circumstances of the emergency and the bid or proposal accepted.

(c) Work to further reconstruct or rehabilitate damaged works after the emergency ends shall be subject to the requirements of this article.

(Amended by Stats. 1994, Ch. 803, Sec. 16. Effective January 1, 1995.)



20927

The limitations set forth in Section 20921 may be exceeded to a maximum of fifty thousand dollars ($50,000) for projects and purchases of materials for projects for which no assistance from federal, state, or other local governmental agencies is requested, if that approval is secured from the landowners of the district representing at least two-thirds of the assessment valuation of the district, or if no assessment has been collected within the prior year, by the landowners representing at least two-thirds of the acreage within the district. The approval may be obtained either through a special election held for that purpose or by written consent of the approving landowners. The special election may be conducted by mail ballot.

(Added by Stats. 1988, Ch. 1042, Sec. 1.)






ARTICLE 60.7. Water District Contract Bids

20929

All bids for construction work requested by an agency or district covered by this chapter shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(a) Cash.

(b) A cashier s check made payable to the agency or district.

(c) A certified check made payable to the agency or district.

(d) A bidder s bond executed by an admitted surety insurer, made payable to the agency or district.

Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the agency or district beyond 60 days from the time the award is made.

(Added by renumbering Section 20920 (as amended by Stats. 1990, Ch. 808) by Stats. 1991, Ch. 1091, Sec. 125.)









CHAPTER 1.5. Water District Acts

ARTICLE 61. Levee District No. 1 of Sutter County

20930

The provisions of this article shall apply to contracts by Levee District No. 1 of Sutter County, as provided for in Chapter 349 of the Statutes of 1873 74.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



20931

(a) The board shall annually have prepared, and shall adopt, plans and specifications of all necessary repairs to the levees of the district and of any new levees to be constructed and all other works of improvement for the benefit of the district, and shall divide the work into convenient sections. The plans and specifications shall be filed in the office of the board not later than the first day of July of each year and shall be subject to inspection by any interested person for at least two weeks prior to the letting of any contract for work in accordance with those plans and specifications. If the cost of repair or construction in any one of the sections will exceed five hundred dollars ($500) the board must, not later than the first day of July in each year, give notice by publication at least once a week for two consecutive weeks in one or more newspapers printed and published in Sutter County, that sealed proposals will be received and opened at the office of the board, at a time specified in the notice, for the construction of repairs, new levees, and other works of improvement in each separate section of work, and for the whole work, in accordance with the plans and specifications. At the time and place specified in the notice the board shall publicly open the bids and let the contract or contracts to the lowest responsible bidder or bidders; provided, however, that the board may reject any bid. If any or all bids are rejected the board shall immediately readvertise for bids, as in the first instance, for work that has not been let and upon the opening and consideration of those new bids the board shall have the right to reject any of them and have the work done by day labor. Every person, firm or corporation to whom a contract is awarded shall enter into a bond with sufficient sureties, to be approved by the board, equal to one-half of the contract price, conditioned for the faithful performance of the contract in accordance with the plans and specifications.

(b) In cases of emergency, the board may, by unanimous consent of all the members, proceed at once to replace or repair any and all levees in the district without notice. If notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(c) In case of vacancy in the office of any director or directors of the district by reason of death, resignation, or other cause (whether the same shall occur before or after the effective date of this act), the board of supervisors of Sutter County shall have power to fill the same by appointment. A person so appointed to fill such a vacancy shall hold office until the first Monday in March following the next election in the district at which directors are to be elected and until his or her successor has been elected.

(Amended by Stats. 1994, Ch. 803, Sec. 17. Effective January 1, 1995.)






ARTICLE 62. Protection Districts

20940

The provisions of this article shall apply to contracts by protection districts as provided for in Chapter 201 of the Statutes of 1895.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



20941

(a) All work done in any district shall be ordered by the board of supervisors of the county in which the district is located and shall be under the direction of the county surveyor or county engineer. All work which exceeds an estimated cost of one thousand dollars ($1,000) shall be advertised and let to the lowest bidder; provided, however, that at the time of an emergency the board of supervisors may order emergency work done without advertising for bids. If notice for bids to let contracts will not be given, the board of supervisors shall comply with Chapter 2.5 (commencing with Section 22050).

(b) As soon as the district is formed, the board shall cause a survey of the contemplated improvements to be made, or adopt a survey already made, and shall also cause a map of the survey, and plans and specifications showing the improvements in detail, to be prepared, and they shall adopt those surveys, maps, plans, and specifications, and thereafter all improvements shall be made in accordance with the surveys, maps, plans, and specifications so adopted; provided, that at any time after the adoption of said surveys, maps, plans, and specifications, and before the commissioner s report of assessment of benefits and award of damages has been finally adopted and confirmed by the board, the board may rescind their action in adopting those surveys, maps, plans, and specifications, and may modify the same or adopt others in their place, in which case a new assessment shall be made, or may, by a four-fifths vote of the members, abandon the contemplated improvement and dissolve the protection district, in which case the expenses already incurred on behalf of the district shall be a county charge.

(Amended by Stats. 1994, Ch. 803, Sec. 18. Effective January 1, 1995.)



20942

The board of supervisors shall determine the amount of work to be done in each year and the place where such work is to be done, and may let a contract for any portion of such work that they may think proper. When the work is let by contract, either as a whole work or for a portion thereof, the board shall give notice, by publication thereof, not less than 10 days, in a newspaper published in such county, calling for bids for the construction of such work, or of any portion thereof; if less than the whole work is advertised, then the portion so advertised must be particularly described in such notice. Said notice shall set forth that plans and specifications can be seen at the office of the board, and that the board will receive sealed proposals therefor, and that the contract will be let to the lowest responsible bidder, stating the time and place for opening said proposal, and how such sealed proposals shall be addressed, which, at the time and place appointed, shall be opened, and, as soon thereafter as convenient, the board shall let said work, either in portions or as a whole, to the lowest responsible bidder; or they may reject any and all bids and readvertise for proposals. Any person or persons to whom a contract may be awarded shall enter into a bond, with good and sufficient sureties, to be approved by the board, payable to said county for the use of such protection district, for double the amount of the contract price, conditioned for the faithful performance of said contract. The work shall be done under the direction and to the satisfaction of the board of supervisors.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)






ARTICLE 63. Drainage Districts

20950

The provisions of this article shall apply to contracts by drainage districts, as provided for in Chapter 238 of the Statutes of 1903.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



20951

After adopting a plan for such conduits, drains, pumping plants, watergates, and other works which are provided for in this act, the board of directors shall give notice by publication thereof not less than 10 days as required in Section 6062a of the Government Code, in one newspaper published in each of the counties composing the district (provided, a newspaper is published therein) and in such other newspapers as they may deem advisable, calling for bids for the construction of such work, or of any portion thereof; if less than the whole work is advertised, then the portion so advertised must be particularly described in such notice. Said notice shall set forth that plans and specifications can be seen at the office of the board, and that the board will receive sealed proposals therefor, and that the contract will be let to the lowest responsible bidder, stating the time and place for opening said proposals, which, at the time and place appointed shall be opened in public; and as soon as convenient thereafter the board shall let said work, whether in portions or as a whole, to the lowest responsible bidder; or they may reject any or all bids and readvertise for proposals, or may proceed to construct the work under their own superintendence. Contracts for the purchase of material shall be awarded, or the board may reject any or all bids, and may readvertise for proposals. Any person or persons to whom a contract may be awarded shall enter into a bond, with good and sufficient sureties, to be approved by the board, payable to said district for its use for 50 percent of the amount of the contract price, conditioned for the faithful performance of the contract. The work shall be done under the direction and to the satisfaction of the engineer, and be approved by the board.

Contracts under this section calling for an expenditure of less than three thousand five hundred dollars ($3,500) may be let without bid.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



20952

The district may enter into contracts or agreements with the State of California or other public districts for the joint construction of and for the joint use and maintenance of evaporation ponds or other works for the disposal of saline drainage waters and for the disposal of salts and other residues developed from the operation of such works.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)






ARTICLE 64. Levee Districts

20960

The provisions of this article shall apply to contracts by levee districts as provided for in Chapter 310 of the Statutes of 1905.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



20961

No levees, dikes, or other works for the benefit of the district may be constructed or repaired except on the order of the board of trustees of the district and when the repair or construction will exceed five hundred dollars ($500) the work may be performed only under a contract let, after reasonable notice given by the board of trustees by publishing the notice at least once a week for two weeks in a newspaper published and circulated in the county and designated by the board of trustees. All bids shall be sealed and shall be opened at the time specified in the notice, and the contract shall be awarded to the lowest responsible bidder. The board may, however, reject any and all bids. The contract and bond for its performance must be entered into and approved by the board of trustees, except, however, in cases of emergency, by the unanimous consent of the whole board of trustees they may proceed at once to replace or repair levees, dikes, or other works without notice. In case of emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). Prior to the publication of the notice of the letting of any contract for the erection or repair of dikes, levees, or other works, the board of trustees shall have prepared by a competent engineer, plans and specifications and working details of the work, that shall be adopted by the board of trustees and filed in the office of the board and shall be subject to inspection by any person for at least two weeks prior to the date of the letting of the contract. The board of trustees shall appoint an engineer to supervise the construction, repair, or other works to be done under the plans and specifications and no claim shall be allowed for any work done under any contract let under those plans and specifications without a certificate being first filed in the office of the board of trustees and in the office of the clerk of the board of supervisors of the county signed by the engineer, certifying that the work has been completed and constructed according to the plans and specifications and the terms of the contract. The engineer shall be paid the compensation agreed upon by the board of trustees and the compensation shall be paid in the same manner as other claims against the district.

(Amended by Stats. 1994, Ch. 803, Sec. 19. Effective January 1, 1995.)






ARTICLE 65. Protection Districts

20970

The provisions of this article shall apply to contracts by protection districts as provided for in Chapter 25 of the Statutes of 1907.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



20971

After the adoption of a plan of works and providing funds for the construction of the same, and securing the necessary rights of way as in this act provided, the board of directors shall give notice by publication thereof not less than 20 days in one newspaper published in each of the counties composing the district (provided, a newspaper is published therein) and in such other newspapers as they may deem advisable, calling for bids for the construction of such work, or of any portion thereof; if less than the whole work is advertised, then the portion so advertised must be particularly described in such notice. Said notice shall set forth that plans and specifications can be seen at the office of the board, and that the board will receive sealed proposals therefor, and that the contract will be let to the lowest responsible bidder, stating the time and place for opening said proposals, which, at the time and place appointed shall be opened in public; and as soon as convenient thereafter the board shall let said work, whether in portions or as a whole, to the lowest responsible bidder; or they may reject any and all bids and readvertise for proposals, or may proceed to construct the work under their own superintendence. Contracts for the purchase of material shall be awarded to the lowest responsible bidder. Any person or persons to whom a contract may be awarded shall enter into a bond, with good and sufficient sureties, to be approved by the board, payable to said district for its use for 50 percent of the amount of the contract price, conditioned for the faithful performance of said contract. The work shall be done under the direction and to the satisfaction of the engineer, and be approved by the board.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)






ARTICLE 66. Storm Water Districts

20980

The provisions of this article shall apply to contracts by storm water districts as provided for in Chapter 222 of the Statutes of 1909.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



20981

All work of construction, repair, or maintenance, the cost whereof exceeds one thousand five hundred dollars ($1,500), shall be done by contract; and all contracts shall be let by the board to the lowest responsible bidder, who will give bond for the faithful performance thereof satisfactory to the board, after advertisement for bids published by their clerk pursuant to Section 6062 of the Government Code in some newspaper of general circulation, designated by the board and published in the county in which the district or some part thereof is situated, specifying the time and place for the opening of bids, and the particular work to be bid for; provided, however, that the board may reject all bids and readvertise, and may by unanimous action in cases of great emergency, the nature of which shall be entered on their minutes, proceed at once to replace or repair any of the works or improvements of the district without advertisement.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)






ARTICLE 67. Los Angeles County Flood Control District

20990

The provisions of this article shall apply to contracts by the Los Angeles County Flood Control District as provided for in Chapter 755 of the Statutes of 1915.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



20991

All contracts for any improvement or unit of work, except as provided in this article, estimated to cost in excess of twenty-five thousand dollars ($25,000), shall be let to the lowest responsible bidder in the manner provided in this article. The board of supervisors of the district shall advertise by five or more insertions in a daily newspaper of general circulation, or by two or more insertions in a weekly newspaper of general circulation, printed and published in the district, inviting sealed proposals for the construction of the improvement or work. The board shall require the successful bidder or bidders to file with the board good and sufficient bonds, to be approved by the board, conditioned upon the faithful performance of the contract and upon the payment of all claims for labor and material. The bonds shall contain the terms and conditions set forth in Chapter 5 (commencing with Section 9550) of Title 3 of Part 6 of Division 4 of the Civil Code and shall be subject to the provisions of that chapter. The board shall have the right to reject any bid not suitable to the best interests of the district. In the event all proposals are rejected or no proposals are received pursuant to advertisement, or the estimated cost of the work does not exceed ten thousand dollars ($10,000), or the work consists of channel protection, dam protection, temporary work, maintenance work, or emergency work, the board of supervisors may, without advertising for bids, have the work done by force account. Emergency work may also be done by negotiated contract without advertising for bids. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(Amended by Stats. 2010, Ch. 697, Sec. 55. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



20992

It shall be the duty of the purchasing agent of Los Angeles County, and the ex officio purchasing agent of Los Angeles County Flood Control District, unless otherwise ordered by the board of supervisors, to purchase for the district all materials, supplies, equipment, and other personal property necessary to carry out the purposes of this act, except emergency purchases, and to engage independent contractors to perform sundry services for the district, where the aggregate cost of such work, exclusive of materials to be furnished by the district, does not exceed twenty-five thousand dollars ($25,000). The purchasing agent shall make all such purchases and contracts upon proper requisition therefor, signed by the chief engineer of the district.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



20993

Any improvement for which bonds are voted under the provisions of this act shall be made in conformity with the report, plans, specifications, and map theretofore adopted, as above specified, unless the doing of any such work described in the report shall be prohibited by law, or be rendered contrary to the best interests of the district by some change of conditions in relation thereto, in which event the board of supervisors may, by vote of four-fifths of all the members thereof, order necessary changes made in such proposed work or improvements, and may cause new plans and specifications to be made and adopted therefor.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



20994

Any work or improvement provided for in this act may be located, constructed, and maintained in, along, or across any public road or highway in the County of Los Angeles, in such manner as to afford security for life and property, but the board of supervisors of the district shall restore or cause to be restored such road or highway to its former state as near as may be, so as not to impair its usefulness.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



20995

The plans and specifications for any work proposed to be done, or improvements to be made, under this act, in any municipality in the district shall first be approved by the legislative body of such municipality before the commencement of such work or improvements, and before any contract shall be let therefor; provided, that in the event such legislative body shall refuse or neglect to approve the said plans and specifications for such work or improvement within 30 days after being requested by the board of supervisors so to do, then the board of supervisors shall omit the doing of such work or making of such improvements within such municipality, and such omission shall not affect the validity of its proceedings under this act, and the funds which were to be expended for such proposed work or improvement in the municipality may be expended elsewhere by the board of supervisors for carrying out the purposes of this act.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



20996

The governing body of the district may, upon receiving request therefor, cause to be designed and inserted in the specifications and contract for any flood control channel or storm drain, as to any portion thereof planned to be constructed under this act as an open channel, provision for the construction in conjunction therewith of facilities for the covering or crossing over of any such portion, or a part of such portion if, in the judgment of the governing body, such crossing or covering will not impair the usefulness of the flood control channel or storm drain and will not be otherwise adverse to the best interests of the district; provided, however, that as to any such requested covering or crossing facilities the costs of design and construction are to be fully borne by the requesting party or parties.

The governing body of the district may expend funds of the district for the construction of facilities for the covering or crossing over of any portion of existing flood control channels or storm drains of the district whenever it determines such expenditures to be in the best interests of the district. The district may also expend for such purpose any funds provided it by any local agency within the district for the construction of facilities for the covering or crossing over of any portion of existing flood control channels or storm drains of the district.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



20997

The governing body of the district shall have full authority to cause to be inserted in specifications and contracts for any flood control work financed or paid for in whole or in part out of moneys obtained from the United States of America or any department or agency thereof as a loan, grant, or appropriation, the provisions or terms as may be prescribed by the United States of America or such department or agency as a condition upon which the federal funds are loaned, granted, or appropriated.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



20998

The board of supervisors of the district may, by ordinance, resolution, or board order, authorize the chief engineer or other district officer to order changes or additions in the work being performed under contracts made pursuant to this article in an amount not to exceed:

(a) For contracts whose original cost is less than fifty thousand dollars ($50,000), the amount of the change or addition shall not exceed five thousand dollars ($5,000).

(b) For contracts whose original cost is fifty thousand dollars ($50,000), but less than two hundred fifty thousand dollars ($250,000), the amount of the change or addition shall not exceed 10 percent of the amount of the cost of the original contract.

(c) For contracts whose original cost is two hundred fifty thousand dollars ($250,000) or more, the amount of the change or addition shall not exceed twenty-five thousand dollars ($25,000), plus 5 percent of the amount of the cost of the original contract that is in excess of two hundred fifty thousand dollars ($250,000). In no event shall any change or addition exceed two hundred ten thousand dollars ($210,000).

(Added by Stats. 2010, Ch. 699, Sec. 35. Effective January 1, 2011.)






ARTICLE 68. Drainage Districts

21000

The provisions of this article shall apply to contracts by drainage districts as provided for in Chapter 354 of the Statutes of 1919.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21001

By resolution or resolutions the board of supervisors may order the work to be done, and if it does so it shall fix a time for receiving proposals or bids for doing the work, and shall direct the clerk to give notice, inviting sealed proposals or bids. Such notice shall include a statement that the work is to be done under the provisions of the Drainage District Improvement Act of 1919 and according to the plans and specifications on file, except insofar as such plans and specifications were changed by the board of supervisors in conclusion of the hearing on the resolution of intention in said act provided; to which said act, to the resolution of intention and all proceedings had thereunder the attention of bidders is hereby directed, and which are by this reference made part of said notice.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21002

The notice inviting sealed proposals or bids shall be published by at least two insertions in the newspaper or newspapers designated in the resolution of intention, and (though it need not be simultaneously) a copy or copies of the same shall be posted and kept posted for five days, at or near the chamber door of the board of supervisors. All proposals or bids shall be accompanied by a check, payable to the county, certified by a responsible bank in an amount not less than 10 percent of the aggregate of the proposal or bid, or by a bond in such amount running to the county, signed by the bidder, with two sureties qualifying before an officer competent to administer oaths, each in said amount over and above all statutory exemptions, or executed by some bonding company acceptable to said board of supervisors. Said proposals or bids shall be delivered to the clerk of said board.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21003

The board shall, in open session, open and examine and declare the same. No proposal or bid shall be considered unless accompanied by such check or such bond in terms satisfactory to the board. The board may reject any and all proposals or bids should it deem it for the public good, and shall reject all proposals or bids other than the lowest regular proposal or bid of any responsible bidder, and may award the contract for said work to the lowest responsible bidder at the price named in his or her bid.

A notice of such award, attested by the clerk of the board of supervisors shall be transmitted to the successful bidder by mail by the clerk of the board of supervisors, and shall also be published and posted in a manner herein provided as to the notice inviting proposals or bids.

The check or bond accompanying such accepted proposal or bid shall be kept by the clerk of said board until the contract for doing said work, as hereinafter provided, has been entered into. Checks or bonds of unsuccessful bidders shall be returned by the clerk of said board. If said successful bidder fails, neglects or refuses for 15 days after being awarded the contract to execute the same, the certified check accompanying his bid, and the amount thereof shall be declared forfeited to the county, and may be collected by it and paid into the interest and sinking fund of the district, and any bond forfeited may be prosecuted, and the amount thereof collected and paid into said fund.

Before being entitled to a contract the bidder to whom the award thereof has been made must advance and pay to the clerk of the board of supervisors, the costs and expenses of publishing and posting the resolutions, notices and orders required under this act to be made, which have been made, given, posted, or published in the proceeding.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21004

Any person interested in the said proceeding may at any time within 10 days from the first publication of the notice of award file with the clerk of the board of supervisors a statement in writing specifying any particulars in which he or she may be aggrieved by the said proposed work and any and all objections he or she may have to the regularity or legality of the proceedings theretofore had or taken. The failure to file such written statement shall constitute and be a complete waiving of each and every objection to the proceedings theretofore had or taken and an estoppel and bar to any and all claims that the same or any portion thereof have been or are irregular, illegal, defective, erroneous, or faulty; provided, that the resolution of intention provided for in Section 6 of Chapter 354 of the Statutes of 1919 has been adopted and published.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21005

If for 20 days after the first publication of the notice of award, the awardee fails, neglects, or refuses to execute a contract for the same, the board of supervisors may direct the clerk of the board to give notice as in the first instance, inviting sealed proposals or bids, and thereupon after receiving bids shall award the contract as in the first instance; and the said board shall proceed in the same manner in the case of the default of a second or subsequent awardee.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21006

The chairman of the board of supervisors is hereby authorized, in the name of the county to execute the contract with the awardee thereof, and to receive and approve all bonds required by this act on the part of the awardee, and shall, by the terms of said contract, fix the time for the beginning of the work, which shall not be more than 20 days from the date thereof. The contract shall provide that the work shall be prosecuted with diligence until completed, and shall fix a time for such completion. Such time of completion may be extended from time to time by the board of supervisors, in its discretion, and by resolution, entered by the clerk in the minutes of said board, a copy of which shall by said clerk be endorsed upon or annexed to the contract.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21007

Before the execution of such contract, a bond shall be executed and filed, running to the county, in an amount not less than one-half of the contract price of the work, signed by the contractor and two or more sureties, who, unless surety companies, shall qualify before an officer entitled to administer the oath, in a sum aggregately equal to the amount of the bond, each surety in the amount for which he or she becomes surety. Such bond shall be conditioned for the faithful execution of the contract by the contractor, and for the payment by him or her for all labor and materials furnished for or in the doing of the work. The form and sufficiency of said bond shall be passed upon by some member of the board of supervisors, and such bond shall inure as well to the benefit of any and all persons furnishing labor or materials for the work as to that of the county.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21008

By said contract the county shall undertake that the board of supervisors will, upon the fulfillment and performance of the contract on the part of the contractor, and under the provisions of the Drainage District Improvement Act of 1919 take all steps, in or by said act authorized to be taken, to effect the issuing by the county treasurer of the bonds in said act authorized to be issued, and provide a fund for their payment, as in or by said act prescribed. The contract shall state that in no case shall the county be liable thereunder, nor any officer thereof be beholden thereunder except for the discharge of official duty under the law.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21009

If the contractor shall fail to begin in good faith the work provided for in said contract within the time in said contract set forth, or shall fail thereafter to prosecute said work in a workmanlike and diligent manner, or shall fail in any other respect to carry out the terms of said contract, then the board of supervisors shall cause written notice to be served upon said contractor, specifying the particular areas in which he or she is not fulfilling the requirements of said contract, and if for a period of three days thereafter said contractor shall fail to remedy the defects set forth in said notice, and to prosecute said work thereafter with diligence and in a workmanlike manner, then the board of supervisors shall either take over said contract and complete said work, or shall relet said contract, without the necessity of advertising for bids, and cause the work to be completed, and shall declare the bond given by said contractor forfeited and order suit brought thereon, and all moneys collected therefrom shall be paid into the interest and sinking fund of the district.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21010

If the contractor fails to pay for any labor or material furnished for or in the doing of said work by any person, such person may within 90 days after the making of the final order hereinafter referred to, file with the county treasurer a verified statement of such facts, and such person may thereafter, within six months after the filing of such statement, bring an action on said bond in his or her own name, or if the person has assigned his or her claim, the action may be brought in the name of the assignee; provided, however, that the right of the county to recover on said bond shall be superior to the rights of any such person to recover thereon; provided, moreover, that if such statement shall be filed before the expiration of 20 days from the making of such final order, then the county treasurer shall be authorized to withhold from the contractor sufficient of the bonds, issued as herein provided, to satisfy said claim, and costs, which can reasonably be anticipated.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21011

(a) As soon as in good faith may be done, there shall be filed with the clerk of the board of supervisors a declaration that the work has been completed according to the contract, together with an itemized statement of all the incidental costs and expenses of the work and the cost of the proceedings inclusive of the estimated cost of publishing the notice of final hearing hereinafter provided. The aggregate amount of such items shall be stated, and also the amount due under the contract; and also the gross sum for a bond issue representing the entire amount thereof, as claimed by the contractor. The said declaration and statements shall be signed and verified by the engineer of construction and by the contractor or by some person cognizant of the facts signing on his or her behalf and stating why he or she, instead of the contractor, so signs and verifies. Either signer may except from his or her signature and verification any amount or item to which he or she does not assent. The chairman of the board of supervisors shall fix a time for a hearing, to be known as the final hearing, for the purpose of determining whether the work shall be accepted as completed according to the contract, and for determining the aggregate amount for which bonds shall be issued representing the total costs of the work and the incidental costs and expenses of the work and the proceedings, all of which have been charged to and are payable by the contractor. Notice of such hearing shall be given and may, in form, and shall, in substance be as follows (filling the blanks):

NOTICE OF FINAL HEARING.

In the matter of Drainage District Improvement No. ____.
Notice is hereby given that a final hearing in the above named matter will be had at the hour of ____m. on the ____ day of ____, 19__, at the chamber of the Board of Supervisors of the County of ____, State of California, for the purpose of determining whether the work done under the contract with

under Resolution of Intention No. ____ in Drainage Improvement District No. ____ of the County of ____ shall be accepted as being performed according to the contract, and for determining the aggregate amount for which bonds shall issue representing the cost of such work, including the incidental costs and expenses of the work and the proceedings, of which a statement has been filed with the Clerk of said Board of Supervisors of the County of ____ to which statement the attention of all persons interested is hereby directed.

of the Board of Supervisors of the County

of ________

Attest:

Clerk of said Board of Supervisors

(b) Such notice shall be signed by the chairman of the board of supervisors and attested by the clerk of the board of supervisors and published by at least two insertions in the newspaper or newspapers designated in the resolution of intention, and a copy or copies thereof posted and kept posted for two days at or near the chamber door of the board of supervisors, the first day of such publication and that of such posting (they need not be simultaneous) to be not less than five days before the day in said notice specified for the hearing. Proof of such publication shall be made by affidavit or affidavits, and the same shall be filed. If a quorum is not present at the time specified in the notice of the hearing, the members of the board then present may continue the hearing; and at all stages the hearing may, by resolution entered in the minutes, be continued from time to time. At any time before the day in said notice specified for the hearing any property owner may file written objection to the acceptance of the work on the ground that the work has not been completed or done according to the contract, specifying in ordinary language the particulars in which the work has not been so completed or done. Any person interested in the proceeding, as of the interest of the contractor, shall be presumed to take issue with such objection and shall be heard accordingly. Questions as to the incidental costs or expenses of the work or the proceedings may be raised orally by any property owner within the district. Evidence may be adduced as to any of the matters to be determined, and in such order as the board may direct. If, when the matter has been fully heard, whether under, or in the absence of, objections, the board of supervisors is of the opinion that the work has not been completed or done according to the contract, it shall in writing specify what must be done in order to complete the work, and shall, by an order or resolution to be entered in its minutes, continue the further hearing of the whole matter to a specified day, expressly stating that such continuance is for the purpose of enabling the contractor to complete his or her contract. On said continued hearing, the objections to the work filed before the day of the first hearing shall continue in force, and evidence shall be received, if offered, as to what has been done by way of completing the contract in the particulars specified in the order of the board on the said continuance of the hearing. If, upon such continued hearing, the board is of the opinion that the work is still uncompleted in the particulars as to which it was ordered to be completed, it shall be discretional with said board to order or refuse a second continuance of the hearing. If the board does order such second continuance, it shall be ordered in the same manner, with like effect as upon the first continuance, and likewise as to a second and any other or further continuance. Objections to any item of incidental costs and expenses shall pend and be heard on said day, or at any continued hearing had as above in this section provided. Every continuance of said hearing for the purpose of enabling the contractor to complete his or her contract or the work shall continue or revive such powers in the proceeding as the board of supervisors had under the provisions of this act, at the time of the filing of the contractor s declaration that the work was completed, as above provided, and also operate to extend the time for the completion of said contract in such manner that its completion within the time to which the hearing is continued, shall be as valid performance of such contract as if completed at the time of filing such declaration.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21012

Whenever upon the hearing in Section 21011 provided, whether original or continued, the board shall be of the opinion that the work has been completed and done according to the contract, said board shall by resolution to be entered upon its minutes so declare, and shall in said resolution declare that the work is accepted and the amount of the contract price for doing the work and the amount of the incidental costs and expenses of the work and proceedings and the aggregate amount for which bonds are to be issued and shall make final order that bonds be issued therefor as hereinafter provided. The decision and determination of said board at the hearing provided for in Section 21011 shall, as to all matters determined at said hearing and as to all errors, informalities, irregularities, or omissions which said board might have avoided or remedied during the progress of the proceedings, or which it can at that time remedy, be final and conclusive upon all persons entitled to be heard before said board on said matters, and no assessment or tax levied for the payment of the bonds, and the interest thereon, to be issued for said work and expenses, shall be held invalid by any court for any error, informality, omission, or other defect in the proceedings where the resolution of intention has been actually published as in this act provided, before the said board shall have ordered the work to be done.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21013

(a) Whenever any court of competent jurisdiction shall determine that any contract purporting to have been made, or any proceedings, steps or actions purporting to have been taken, or any bond or bonds issued under this act, is or are void, invalid or unenforceable, or shall for any cause enjoin the issuance of any bonds proposed to be issued under this act, or shall enjoin the performance of the work or improvement or the making of an assessment upon the lands within the district, or shall quiet title of any lot or parcel of land against the lien of any such bonds or assessments, said court shall also determine whether any work has been done or improvements have been made in good faith by any contractor under said invalid contract or proceeding or under any contract pursuant to which bonds were issued, or are proposed to be issued, and if so what part, if any, of said work or improvement was of such kind as might have been ordered under the provisions of this act. If the court shall find that any work or improvement of such kind as might have been ordered under this act has been done or performed in good faith by any contractor under or in pursuance to a contract purporting to have been made under the provisions of this act, then the said court shall direct the board of supervisors, who conducted the proceeding, to take proceedings as in this section provided for the issuing of new bonds to cover the reasonable value of said work or improvement. The board of supervisors may also without any decree of court, upon written application of a contractor, who may have done or performed in good faith any work or improvement pursuant to a contract purporting to have been made under this act, or of the assignee of such contractor, after the work or improvement shall have been accepted, determine that the proceeding authorizing said work or improvement or the acceptance thereof are for any reason invalid, and direct that new proceedings be initiated as provided in this section for the issuance of bonds to cover the reasonable value of so much of said work or improvement as is of a kind which might have been ordered and performed under this act.

(b) It is hereby declared to be the true intent and meaning of this section to make the cost and expenses of all work or improvements made or to be made through an attempted compliance with the provisions of this act payable by the lands benefited or to be benefited by such work or improvement, by the issuance of new bonds to defray the expenses thereof, but that all payments of principal or interest on void or unenforceable assessments or bonds shall be credited to the property against which they were assessed or attempted to be assessed.

(c) Upon a decree of court or an order of the board of supervisors having been made as above provided, said board shall cause to be made by the county surveyor, or some other county officer or by some other competent person appointed by it for that purpose, a report for a proposed new bond issue. Said report shall set forth a description of the work or improvement done or performed by said contractor or his or her assignee pursuant to the contract referred to in said decree of court or order of the board, which work or improvement has been found by said court or said board to be of such kind as might have been ordered under this act, and shall state the reasonable value of said work or improvement (which shall not exceed the aggregate of the original contract price for said work or improvement, together with the incidental expenses of the original proceedings for said work or improvement, and if the work or improvement has been accepted it shall also include interest upon said total from the date of the original acceptance of said work or improvement by the board of supervisors at the same rate proposed for the new bond issue). Said report shall contain a description of the district benefited by said improvement. In the event that the original proceedings contemplated an assessment upon lands within the district in accordance with the provisions of Section 12 of Chapter 354 of the Statutes of 1919 of this act then said report shall contain a proposed assessment of each separate parcel of land within the district benefited by said improvement, which assessment shall conform as nearly as may be with the report required by Section 12 of Chapter 354 of the Statutes of 1919 hereof, and shall be accompanied by a map or plat as therein provided.

(d) In the event any payments have been made on the principal or interest of any bonds previously issued, which have been declared invalid, by the payment of any special assessment taxes, by the owners of land within the assessment district, the amounts of such payments shall be ascertained and deducted from the amount for which new bonds are to be issued under this section and said report shall set forth the amount of the payments made and state that a credit or offset is to be made for said amount in the issuance of such new bonds.

(e) Upon the filing of said report the board of supervisors shall fix a day, hour, and place, for a hearing thereon, which time shall not be less than 20 days after the time of filing said report, and shall direct the clerk of the board to give notice of the filing of the report and of the hearing. The clerk shall thereupon cause notice of the time and place of such hearing to be given by publication in the newspaper designated in the resolution of intention by at least two insertions therein not more than eight days apart. When, before the day of hearing specified in said notice, 20 days, including Sundays and holidays, have elapsed since the first publication of said notice the board of supervisors shall have acquired power to proceed with such hearing. Said notice shall state the fact of the filing of said report and shall contain (a) a general description of the location and extent of the work or improvement sufficient to identify the same; (b) a description of the district benefited by said work or improvement as contained in said report; (c) either a statement that said report contains an assessment proposed to be levied on each separate parcel of land within said district to retire the bonds proposed to be issued and to pay the interest thereon for each year during which said assessment shall continue, or a description of the zones, if any, into which such district is to be divided, and a statement of the percentage to be raised from the land in each of such zones each year for the payment of the installments of principal and interest on the bonds proposed to be issued; (d) a statement of the reasonable value of the work or improvement together with the incidental expenses of the original proceedings and the amount of interest, if any, upon said total; (e) the amount of the payments of principal or interest made upon the bonds previously issued, if any, and the credit or offset to be deducted in the issuance of such new bonds; (f) the total amount of the proposed new bond issue and a description of the bonds proposed to be issued, which bonds shall be as nearly as possible the same as to maturity, rate of interest, and other particulars as the bonds described in the original proceedings for said work or improvement, correcting any errors or irregularities, that may have existed in the bonds in said original proceedings.

(f) Said notice shall advise all persons interested that at the time fixed for the hearing of the report or at the time to which the hearing may be continued any person may appear and be heard upon any of the matters set forth in the report. The board of supervisors shall have power to confirm said report and to revise, correct, or modify the same in respect to any of the matters therein contained either as to the amount or character of the work or improvement done or the reasonable value thereof, the extent of the district to be benefited thereby, the amount of assessment levied upon any particular parcel of land within such district, the zones, if any, into which said district is divided, the percentages to be raised in each or any of said zones, the amount of deductions or offsets by reason of payments of principal or interest upon previously issued bonds, the amount of the bonds proposed to be issued, the maturity or rate of the interest thereon, or as to any other matter set forth in said report.

(g) At the conclusion of the hearing the board of supervisors shall adopt a resolution declaring its findings and determinations in the matter, which shall be final and conclusive upon all persons in all proceedings as to all matters so found and determined. If no changes are made in the matters set forth in said report it shall be sufficient in said resolution to declare that said report is confirmed and that bonds shall be issued as therein provided, but if any changes are made such changes shall be set forth and it may be declared that said report is confirmed as so modified by the changes set forth. The clerk of the board of supervisors shall transmit an attested copy of said resolution to the treasurer and upon receipt of the same the treasurer shall immediately proceed to issue the bonds as therein ordered, which said bonds shall be dated as of the date of the adoption of said resolution. Said bonds shall be issued and signed in all respects by the same officers and in the same manner and form as if issued pursuant to the provisions of Section 16 of Chapter 354 of the Statutes of 1919. Said bonds by their issuance shall be conclusive evidence of the regularity of all proceedings prior thereto under this act and after the same are issued no assessment or tax levied or collected for the purpose of paying the principal or interest on said bonds shall be held illegal or set aside or refunded by reason of any error, informality, irregularity, omission, or defect in any of the proceedings prior to the issuance of said bonds, nor shall any action or proceedings be thereafter commenced or maintained to cancel or set aside said bonds or prevent the payment thereof or the levy, collection or enforcement of any assessment or taxes for such payment.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)






ARTICLE 69. Orange County Flood Control District

21020

The provisions of this article shall apply to contracts by the Orange County Flood Control District, as provided for in Chapter 723 of the Statutes of 1927.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21020.2

All contracts for any improvement or unit of work, except as provided in this article, estimated to cost in excess of ten thousand dollars ($10,000), shall be let to the lowest responsible bidder in the manner provided in this article. The board of supervisors of the district shall advertise by five or more insertions in a daily newspaper of general circulation, or by two or more insertions in a weekly newspaper of general circulation, printed and published in the district, inviting sealed proposals for the construction or work of the proposed improvement or work and may let by contract separately, any part of the work or improvement. The board shall have the right to reject any bids not suitable to the best interests of the district. In the event all proposals are rejected, or no proposals are received pursuant to advertising, or the estimated cost of the work does not exceed ten thousand dollars ($10,000), or the work consists of channel protection, maintenance work, or emergency work, the board of supervisors may, without advertising for bids, have the work done by force account. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). The district shall have power to purchase in the open market, without advertising for bids, materials and supplies for use in any work being done by it either under contract or by force account whenever the estimated costs of the materials or supplies do not exceed five thousand dollars ($5,000); and provided further, that in case of emergency work, the district shall have the power to purchase in the open market, without advertising for bids therefor, materials and supplies for use in any work, even though the cost thereof should exceed five thousand dollars ($5,000).

(Amended by Stats. 1994, Ch. 803, Sec. 21. Effective January 1, 1995.)



21020.5

Any improvement for which bonds are voted under the provisions of the act shall be made in conformity with the report, plans, specifications, and map theretofore adopted, as above specified, unless the doing of any of the work described in the report shall be prohibited by law, or be rendered contrary to the best interests of the district by some change of conditions in relation thereto, in which event the board of supervisors may, by a vote of four-fifths of all the members thereof, order necessary changes made in the proposed work or improvements, and may cause new plans and specifications to be made and adopted therefor.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21020.8

Any work or improvements provided for in the act may be located, constructed, and maintained in, along, or across any public road or highway in the County of Orange, in the manner as to afford security for life and property, but the board of supervisors of the district shall restore or cause to be restored any public road or highway to its former state as near as may be, so as not to impair its usefulness.

(Amended by Stats. 2006, Ch. 538, Sec. 555. Effective January 1, 2007.)



21020.9

The plans and specifications for any work proposed to be done, or improvements to be made, under the act, in any municipality in the district shall first be approved by the legislative body of the municipality before the commencement of the work or improvements, and before any contract shall be let therefor; provided, that in the event the legislative body shall refuse or neglect to approve the plans and specifications for the work or improvement within 30 days after being requested by the board of supervisors so to do, then the board of supervisors shall omit the doing of the work or making of the improvements within the municipality, and the omission shall not affect the validity of its proceedings under the act, and the funds which were to be expended for the proposed work or improvement in the municipality may be expended elsewhere by the board of supervisors for carrying out the purposes of the act.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21021

Every contract entered into by the district for construction or improvements shall be subject to the provisions of Chapter 303 of the Statutes of 1919, as amended; and the board of supervisors of the district shall require the contractor to file with it good and sufficient bonds conditioned upon the faithful performance of the contract and upon the payment of all claims for labor and material in connection therewith in accordance with the provisions of that act.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21022

The contract shall be entered into by the engineer, and the assessment and warrant, when confirmed, shall be recorded in the office of the engineer.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21023

The governing body of said district shall have full authority to cause to be inserted in specifications and contracts for any flood control work financed or paid for in whole or in part out of moneys obtained from the United States, or any department or agency thereof, as a loan, grant or appropriation, such provisions or terms as may be prescribed by the United States, or such department or agency, as a condition upon which such federal funds are loaned, granted, or appropriated.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21024

Emergency work, found by the board of supervisors to be necessary, may be done by negotiated contract without advertising for bids. If notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(Amended by Stats. 1994, Ch. 803, Sec. 22. Effective January 1, 1995.)






ARTICLE 70. American River Flood Control District

21030

The provisions of this article shall apply to contracts by the American River Flood Control District, as provided for in Chapter 808 of the Statutes of 1927.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21031

(a) In all work of improvement or repair of any of the works or property of the district and in the furnishing of materials or supplies therefor, when the expenditures required exceed twenty-five thousand dollars ($25,000), the work shall be done by contract, and shall be let to the lowest responsible bidder, after notice by publication in a newspaper of general circulation published in the district for at least two insertions in a weekly newspaper or at least 10 insertions in a daily newspaper; the notices shall state the work contemplated or the materials or supplies required, or both. The board of trustees may reject any bid presented and readvertise in their discretion. The board may declare and determine that in its opinion the work in question can be performed more economically by day labor or the materials or supplies can be furnished at a lower price in the open market, and they may proceed to have the work done or the materials purchased without further observance of the foregoing provisions of this section.

(b) In case of an emergency, the board of trustees may declare a state of great public emergency and proceed to have all necessary work done and materials and supplies furnished without further observance of the foregoing provisions of this section. If notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(c) None of the foregoing provisions of this section apply to work done by contract with the United States, the State of California, or any political subdivision, or public agency thereof. Any work of improvement or repair provided for in this article may be located, constructed and maintained in, along, or across any railroad, public road, or highway in the County of Sacramento, in a manner that ensures security for life and property. The board of trustees shall restore or cause to be restored the road or highway to its former state as near as possible to preserve its usefulness.

(Amended by Stats. 1998, Ch. 142, Sec. 9. Effective January 1, 1999.)






ARTICLE 71. Orange County Water District

21040

This article shall apply to contracts by the Orange County Water District, as provided for in Chapter 924 of the Statutes of 1933.

(Amended by Stats. 2006, Ch. 538, Sec. 556. Effective January 1, 2007.)



21041

The district shall not be bound by any contract except as hereinafter provided unless the same shall be made in writing approved by resolution of the board of directors and properly executed by its officers who have been so authorized to do by the district. The approval of the form of all contracts shall be endorsed thereon by an attorney for the district.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21042

The district may prescribe methods for the construction of works and for the letting of contracts for any of the following purposes:

(a) The construction of works, structures, or equipment.

(b) The performance or furnishing of labor, materials, or supplies, necessary or convenient for carrying out any of the purposes of this act.

(c) The acquisition or disposal of any real or personal property.

When work is not to be done by the district itself by force account, and the amount involved is forty thousand dollars ($40,000), or more, any contract for the doing of the works shall be made by the district with the lowest and best bidder after the publication pursuant to Section 6061 of the Government Code in a newspaper of general circulation published within the district, of a notice calling for bids and fixing a period during which bids will be received, which shall be not less than 10 days after the publication of the notice. The district may reject any and all of the bids presented and may readvertise in its discretion. After rejecting bids, or if no bids are received, the district may determine and declare that in its opinion, based on estimates submitted by the engineer for the district, any work may be performed better or more economically by the district with its own employees, or after hiring additional employees. After the adoption of a resolution to this effect by at least seven affirmative votes of the directors of the district, the district may proceed to have that work done in the manner stated and without further observance of the provisions of this section.

(Amended by Stats. 1998, Ch. 142, Sec. 10. Effective January 1, 1999.)



21043

(a) Contracts may be let or work undertaken without advertising for bids in an emergency.

(b) In case of an emergency, if notice for bids to let contracts will not be given, the board of directors shall comply with Chapter 2.5 (commencing with Section 22050).

(Amended by Stats. 1995, Ch. 29, Sec. 1. Effective June 28, 1995.)



21044

Contracts, in writing or otherwise, for the acquisition or disposal of any real property, for the acquisition or leasing of personal property, the purchase of water to replenish the groundwater supplies of the district, the repair of district equipment or structures, and for legal, engineering, and other professional services may be let without calling for competitive bids.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21045

(a) The district shall require a person to whom the district awards a contract as a result of advertising for bids to enter into a bond, with good and sufficient sureties, to be approved by the board, payable to the district for its use, for at least 25 percent of the amount of the estimated contract price, conditioned for the faithful performance of the contract.

(b) The general manager of the district may require a person to whom the district awards a contract without advertising for bids to enter into a bond in accordance with subdivision (a).

(c) The work shall be done under the direction and to the satisfaction of the district engineer, and be subject to approval by the board.

(Amended by Stats. 1995, Ch. 29, Sec. 2. Effective June 28, 1995.)






ARTICLE 72. Municipal Water Districts

21050

The provisions of this article shall apply to contracts by municipal water districts, as provided for in Chapter 78 of the Statutes of 1935.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21051

All contracts for the construction or extension of any waterworks, water system or water distribution system, or for furnishing labor, materials or supplies therefor as herein provided, shall be let to the lowest responsible bidder. The legislative body of such city shall advertise for two or more days in a newspaper of general circulation printed and published in such city, inviting sealed proposals for furnishing labor, materials and supplies for the proposed waterworks, water system or water distribution system before any contract shall be made therefor. The said legislative body shall have the right to require such bonds as it may deem best from the successful bidder to insure the faithful performance of the contract, and shall also have the right to reject any and all bids; provided, however, that nothing herein contained shall be construed as prohibiting the municipality itself from constructing or extending such waterworks, water system, or water distribution system and employing the labor necessary therefor, without a contractor; and provided further, that in municipalities operating under a charter heretofore or hereafter framed under the provisions of the Constitution of the State of California, all acts required to be performed subsequent to the sale of such bonds by this act, shall be done and performed by the proper body, board, officer, or commission of such municipality, as is required or authorized by such charter to perform such acts, and in case such charter also prescribes the manner of letting and entering into contracts for the furnishing of labor, materials, or supplies for the constructing or extending of such waterworks, water system, or water distribution system, the contracts therefor shall be let and entered into in conformity with such charter.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)






ARTICLE 73. San Bernardino County Flood Control District

21060

The provisions of this article shall apply to contracts by the San Bernardino County Flood Control District, as provided for in Chapter 73 of the Statutes of 1939.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21061

(a) All contracts for any improvement or unit of work, except as provided in this article, estimated to cost in excess of twenty-five thousand dollars ($25,000), shall be let to the lowest responsible bidder in the manner provided in this article.

(b) The board of supervisors of the district shall advertise by five or more insertions in a daily newspaper of general circulation, or by two or more insertions in a weekly newspaper of general circulation, printed and published in the district, inviting sealed proposals for the construction of the improvement or work. The board shall require the successful bidder or bidders to file with the board good and sufficient bonds, to be approved by the board, conditioned upon the faithful performance of the contract and upon the payment of all claims for labor and material, the bonds to contain the terms and conditions set forth in Chapter 5 (commencing with Section 9550) of Title 3 of Part 6 of Division 4 of the Civil Code and to be subject to that chapter.

(c) The board may also reject any bid not suitable to the best interests of the district. If all proposals are rejected or no proposals are received pursuant to advertisement therefor, or the work consists of channel protection, dam protection, temporary work, maintenance work, or of emergency work, the board of supervisors may, without advertising for bids, have the work done by force account. Emergency work may also be done by negotiated contract without advertising for bids or requiring bonds. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(d) The board of supervisors, acting as the board of the district, may, by ordinance, resolution, or board order, authorize the flood control engineer or other county officer to order changes or additions in work being performed under a construction contract. When so authorized, any change or addition in the work shall be ordered in writing by the flood control engineer, or other designated officer, and the extra cost for any change or addition to the work so ordered shall not exceed five thousand dollars ($5,000) when the total amount of the original contract does not exceed fifty thousand dollars ($50,000), nor 10 percent of the amount of any original contract that exceeds fifty thousand dollars ($50,000), but does not exceed two hundred fifty thousand dollars ($250,000). For contracts whose original cost exceeds two hundred fifty thousand dollars ($250,000), the extra cost for any change or addition to the work so ordered shall not exceed twenty-five thousand dollars ($25,000), plus 5 percent of the amount of the original contract costs in excess of two hundred fifty thousand dollars ($250,000). In no event shall any such change or alteration exceed one hundred fifty thousand dollars ($150,000).

(Amended by Stats. 2010, Ch. 697, Sec. 56. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 74. Ventura County Watershed Protection District

21070

The provisions of this article shall apply to contracts by the Ventura County Watershed Protection District, as provided for in Chapter 44 of the Statutes of the 1944 Fourth Extraordinary Session.

(Amended by Stats. 2006, Ch. 67, Sec. 2. Effective January 1, 2007.)



21071

(a) All contracts for any improvement or unit of work except as provided in this article estimated to cost in excess of ten thousand dollars ($10,000) shall be let to the lowest responsible bidder in the manner provided in this article. The board of supervisors of the district shall advertise by three insertions in a daily newspaper of general circulation or two insertions in a weekly newspaper of general circulation printed and published in the district inviting sealed proposals for the construction of, the improvement or work before any contract shall be made for the improvement or work, and may let by contract separately any part of the work or improvement. The board shall require the successful bidder to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material in connection with the contract. The bonds shall contain the terms and conditions set forth in Chapter 5 (commencing with Section 9550) of Title 3 of Part 6 of Division 4 of the Civil Code and be subject to the provisions of that chapter. The board shall also have the right to reject any and all bids. If all proposals are rejected or no proposals are received pursuant to the advertisement, the estimated cost of the work does not exceed the sum of ten thousand dollars ($10,000), or the work consists of channel protection, maintenance work, or emergency work when necessary in order to protect life and property from impending flood damage, the board of supervisors may, without advertising for bids, have the work done by force account or negotiated contract.

(b) The district shall have the power to purchase in the open market without advertising for bids, materials, supplies, equipment, and other personal property for use in any work either under contract or by force account if the costs do not exceed ten thousand dollars ($10,000). It shall be the duty of the purchasing agent of Ventura County, as the ex officio purchasing agent of the Ventura County Watershed Protection District, unless otherwise ordered by the board of supervisors, to purchase for the district all materials, supplies, equipment, and other personal property necessary to carry out the purposes of this article, and to engage independent contractors to perform sundry services for the district, if the aggregate cost of such work, exclusive of materials to be furnished by the district, does not exceed ten thousand dollars ($10,000).

(c) The purchasing agent shall make all purchases and contracts upon proper requisition, signed by the engineer-manager of the district, or his or her authorized representative.

(d) If the work consists of the maintenance or alteration of existing facilities, including electrical, painting, and roofing if the cost of labor and materials for the work according to the engineer s estimate will exceed five thousand dollars ($5,000), and if the work is not of the type of work referred to in this section, the maintenance and alteration work shall be performed under a contract or contracts that shall be let to the lowest responsible bidder or bidders in the manner described in this section.

(Amended by Stats. 2010, Ch. 697, Sec. 57. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



21072

(a) Emergency work may be done by negotiated contract without advertising for bids or requiring bonds.

(b) In case of an emergency, if notice for bids to let contracts will not be given, the board of supervisors shall comply with Chapter 2.5 (commencing with Section 22050).

(Amended by Stats. 2006, Ch. 67, Sec. 4. Effective January 1, 2007.)






ARTICLE 75. Humboldt County Flood Control District

21080

The provisions of this article shall apply to contracts by the Humboldt County Flood Control District, as provided for in Chapter 939 of the Statutes of 1945.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21081

All contracts for any improvement or unit of work, when the cost, according to the estimate of the engineer, will exceed five thousand dollars ($5,000), shall be let to the lowest responsible bidder or bidders in the manner provided in this article. The board shall first determine whether the contract shall be let as a single unit for the whole of the work, or shall be divided into severable parts, or both, according to the best interests of the district. The board shall call for bids and advertise the call by three insertions in a daily newspaper of general circulation or by two insertions in a weekly newspaper of general circulation printed and published in the district inviting sealed proposals for the construction or performance of the improvement or work before any contract is made. The call for bids shall state whether the work is to be performed as a unit or divided into severable specific parts, or both, as stated in the call. The board may let the work by single contract for the whole or it may divide such work into severable parts by separate contracts, as stated in such call, according to the best interests of the district. The board shall require the successful bidder or bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material, the bonds to contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code and to be subject to the provisions of that title. The board shall also have the right to reject any bid. In the event all proposals are rejected or no proposals are received pursuant to advertisement, or the estimated cost of such work does not exceed five thousand dollars ($5,000), or the work consists of channel protection, maintenance work, or emergency work, the board of supervisors may, without advertising for bids, have the work done by force account. The district may purchase in the open market, without advertising for bids, materials and supplies for use in any work either under contract or by force account.

(Amended by Stats. 2010, Ch. 697, Sec. 58. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 76. Riverside County Flood Control and Water Conservation District

21090

The provisions of this article shall apply to contracts by the Riverside County Flood Control and Water Conservation District, as provided for in Chapter 1122 of the Statutes of 1945.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21091

All contracts for any improvement or unit of work, except as otherwise provided in this act, estimated to cost in excess of fifteen thousand dollars ($15,000) shall be let to the lowest responsible bidder in the manner provided in this article. The board of supervisors of the district shall advertise by three insertions in a daily newspaper of general circulation or two insertions in a weekly newspaper of general circulation printed and published in the district inviting sealed proposals for the construction of the improvement or work before any contract is made, and may let by contract separately any part of the work or improvement. The board shall require the successful bidder to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material. The bonds shall contain the terms and conditions set forth in Sections 10223 and 10224, and Section 9554 of the Civil Code and be subject to those sections. The board shall also have the right to reject any bid. If all proposals are rejected or no proposals are received pursuant to advertisement, or where the estimated cost of the work does not exceed fifteen thousand dollars ($15,000), or the work consists of channel protection, maintenance work, or emergency work, the board of supervisors may, without advertising for bids, have the work done by force account. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). The district may purchase in the open market, without advertising for bids, materials and supplies for use in any improvement or unit of work either under contract or by force account.

(Amended by Stats. 2010, Ch. 697, Sec. 59. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 77. San Luis Obispo County Flood Control and Water Conservation District

21100

The provisions of this article shall apply to contracts by the San Luis Obispo County Flood Control and Water Conservation District, as provided for in Chapter 1294 of the Statutes of 1945.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21101

All contracts for any improvement or unit of work, when the cost, according to the estimate of the engineer, will exceed five thousand dollars ($5,000), shall be let to the lowest responsible bidder or bidders in the manner provided in this article. The board shall first determine whether the contract shall be let as a single unit for the whole of the work, or shall be divided into parts, or both, according to the best interests of the district. The board shall call for bids and advertise the call by three insertions in a daily newspaper of general circulation or two insertions in a weekly newspaper of general circulation printed and published in the district inviting sealed proposals for the construction or performance of the improvement or work before any contract shall be made. The call for bids shall state whether the work is to be performed as a unit or is to be divided into severable specific parts, or both, as stated in the call. The board may let the work by single contract for the whole as a unit or it may divide the work into severable parts by separate contracts, as stated in the call, according to the best interests of the district. The board shall require the successful bidder or bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material, the bonds to contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code and to be subject to the provisions of that title. The board shall also have the right to reject any bid. In the event all proposals are rejected or no proposals are received pursuant to advertisement, or the estimated cost of the work does not exceed five thousand dollars ($5,000), or the work consists of channel protection, maintenance work, or emergency work, the board of supervisors may, without advertising for bids, have the work done by force account. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). The district shall have the power to purchase in the open market without advertising for bids, materials and supplies for use in any work either under contract or by force account.

(Amended by Stats. 2010, Ch. 697, Sec. 60. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



21102

The board shall have full authority to cause to be inserted in specifications and contracts for any flood control or other work financed or paid for in whole or in part out of moneys obtained from the United States, or any department or agency thereof, as a loan, grant, or appropriation, such provisions or terms as may be prescribed by the United States, or such department or agency, as a condition upon which such federal funds are loaned, granted, or appropriated.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)






ARTICLE 78. Santa Barbara County Water Agency

21110

The provisions of this article shall apply to contracts by the Santa Barbara County Water Agency, as provided for in Chapter 1501 of the Statutes of 1945.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21111

(a) All contracts for the construction of any unit of work, except as provided in this article, estimated to cost in excess of ten thousand dollars ($10,000) shall be let to the lowest responsible bidder in the manner provided in this article. The board of directors of the agency shall advertise by three insertions in a daily newspaper of general circulation or two insertions in a weekly newspaper of general circulation published in the agency s jurisdiction inviting sealed proposals for the construction of the work before any contract shall be made, and may let by contract separately any part of the work. The board shall require the successful bidder to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of the claims for labor and material. The faithful performance bond shall contain terms and conditions as the board may specify, and the payment bond shall be subject to the provisions of, and shall contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code, as applicable. The board shall also have the right to reject any bid, in which case the board may advertise for new bids. In the event no proposals are received pursuant to advertisement, or where the estimated cost of the work does not exceed ten thousand dollars ($10,000), or the work consists of emergency work, the board of directors by unanimous vote of all members present may, without advertising for bids, have the work done by force account. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). The agency may purchase in the open market, and may authorize the Purchasing Agent of the County of Santa Barbara to purchase, without advertisement for bids, materials and supplies for use in any work either under contract or by force account.

(b) If the work to be performed by or on behalf of the agency does not involve an expenditure of ten thousand dollars ($10,000) or more, or if the work consists of emergency work, the agency may require a faithful performance bond. The agency may require a payment bond on work performed on behalf of the agency which does not involve an expenditure of more than ten thousand dollars ($10,000).

(Amended by Stats. 2010, Ch. 697, Sec. 61. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



21112

The provisions of this article shall have no application to a contract entered into with the United States under the authority of Section 6 of Chapter 1501 of the Statutes of 1945, or to a contract authorized by a vote of the electorate of the agency.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)






ARTICLE 79. Monterey County Flood Control and Water Conservation District

21120

The provisions of this article shall apply to contracts by the Monterey County Water Resources Agency, as provided for in the Monterey County Water Resources Agency Act.

(Amended by Stats. 1990, Ch. 1159, Sec. 1.)



21121

(a) All contracts for any improvement or unit of work, if the cost according to the estimate of the engineer, exceeds five thousand dollars ($5,000), shall be let to the lowest responsible bidder or bidders.

(b) The board shall first determine whether the contract shall be let as a single unit for the whole of the work, or shall be divided into severable parts, or both, according to the best interests of the agency.

(c) The board shall call for bids and advertise the call by three insertions in a daily newspaper of general circulation or by two insertions in a weekly newspaper of general circulation printed and published in the territory of the agency inviting sealed proposals for the construction or performance of the improvement or work before any contract is entered into. The call for bids shall state whether the work is to be performed as a unit or shall be divided into severable specific parts, or both, as stated in the call. The board may let the work by single contract or it may divide the work into severable parts by separate contracts, as stated in the call, according to the best interests of the agency.

(d) The board shall require the successful bidder or bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material in connection with the contract. The bonds shall contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code and are subject to the provisions of that title.

(e) The board may reject any bid. The board of supervisors may, without advertising for bids, have the work done by force account if any of the following requirements are met:

(1) All the projects are rejected.

(2) No proposals are received in response to the advertisement.

(3) The estimated cost of the work does not exceed five thousand dollars ($5,000).

(4) The work consists of channel protection, maintenance work, or emergency work. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(f) The agency may purchase in the open market, without advertising for bids, materials and supplies for use in any work either under contract or by force account.

(g) The Monterey County Board of Supervisors may grant to the board of directors, appointed pursuant to Section 49 of the Monterey County Water Resources Agency Act (Chapter 1159 of the Statutes of 1990), any of the powers or duties granted to the Monterey County Board of Supervisors by this section.

(Amended by Stats. 2010, Ch. 697, Sec. 62. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 80. Sonoma County Flood Control and Water Conservation District

21130

The provisions of this article shall apply to contracts by the Sonoma County Flood Control and Water Conservation District, as provided for in Chapter 994 of the Statutes of 1949.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21131

(a) All contracts for the construction of any unit of work, except as provided in this article, estimated to cost in excess of two thousand five hundred dollars ($2,500) shall be let to the lowest responsible bidder in the manner provided in this article. The board shall advertise by three placements in a daily newspaper of general circulation or two insertions in a weekly newspaper of general circulation published in the district inviting sealed proposals for the construction of the work before any contract is made, and may let by contract separately any part of the work. The board shall require the successful bidder to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of the claims for labor and material in connection therewith, the bonds to contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code, and to be subject to the provisions of that title. The board may reject any bid, in which case the board may advertise for new bids.

(b) In the event no proposals are received pursuant to advertisement therefor, or where the work consists of emergency work, the board of directors, by unanimous vote of all members present, may, without advertising for bids, have the work done by force account. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(c) The district may purchase in the open market without advertisement for bids, materials and supplies for use in any work either under contract or by force account; provided, however, that materials and supplies for use in any new construction work or improvement, except work authorized and required under circumstances referred to in subdivision (b), may not be purchased if the cost exceeds two thousand five hundred dollars ($2,500), without advertising for bids and awarding the contract to the lowest responsible bidder.

(d) This section does not apply to a contract entered into with the United States or the State of California or other governmental agency under the authority of Section 3 of Chapter 2126 of the Statutes of 1959, or to a contract authorized by a vote of the electorate of the district.

(e) The district may rent or otherwise contract for equipment with or without an operator and use it on works of the district, if the contract is approved by the board.

(Amended by Stats. 2010, Ch. 697, Sec. 63. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 81. Mendocino County Flood Control and Water Conservation District

21140

The provisions of this article shall apply to contracts by the Mendocino County Flood Control and Water Conservation District, as provided for in Chapter 995 of the Statutes of 1949.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21141

(a) All contracts for the construction of any unit of work, except as provided in this article, estimated to cost in excess of two thousand dollars ($2,000) shall be let to the lowest responsible bidder in the manner provided in this article. The board shall advertise by three insertions in a daily newspaper of general circulation or two insertions in a weekly newspaper of general circulation published in the district inviting sealed proposals for the construction of the work before any contract shall be made, and may let by contract separately any part of the work. The board shall require the successful bidder to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of the claims for labor and material, the bonds to contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code, and to be subject to the provisions of that title. The board shall also have the right to reject any bid, in which case the board may advertise for new bids.

(b) In the event no proposals are received pursuant to advertisement, where the estimated cost of the work does not exceed the sum of two thousand dollars ($2,000), or where the work consists of emergency work, the board of directors, by unanimous vote of all members present, may, without advertising for bids, have the work done by force account. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(c) The district may purchase in the open market, without advertisement for bids, materials and supplies for use in any work either under contract or by force account; provided, however, that materials and supplies for use in any new construction work or improvement, except work referred to in subdivision (b), may not be purchased if the cost exceeds two thousand five hundred dollars ($2,500), without advertising for bids and awarding the contract therefor to the lowest responsible bidder.

(d) The provisions of this section have no application to a contract entered into with the United States under the authority of Section 3, or to a contract authorized by a vote of the electorate of the district.

(Amended by Stats. 2010, Ch. 697, Sec. 64. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 82. Alameda County Flood Control and Water Conservation District

21150

The provisions of this article shall apply to contracts by the Alameda County Flood Control and Water Conservation District, as provided for in Chapter 1275 of the Statutes of 1949.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21151

All contracts for any improvement or unit of work when the cost according to the estimate of the engineer will exceed twenty-five thousand dollars ($25,000), with or without the furnishing of materials or supplies, shall be let to the lowest responsible bidder or bidders in the manner provided in this article. Construction of improvements or works shall not be staged to avoid the bidding process. The board shall first determine whether the contract shall be let as a single unit for the whole of the work, or shall be divided into severable parts, or both, according to the best interests of the district. The board shall call for bids and advertise the call by inviting sealed proposals for the construction or performance of the improvement or work before any contract is made. The board shall invite the bids by publishing a notice of the call for bids pursuant to Section 6062 or 6066 of the Government Code in a newspaper of general circulation in the county. The call for bids shall state whether the work is to be performed as a unit or shall be divided into severable specific parts, or both, as stated in the call. The board may let the work by single contract or it may divide the work into severable parts by separate contracts, as stated in the call, according to the best interests of the district. The board shall require the successful bidder or bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material, the bonds to contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code and to be subject to the provisions of that title. The board shall also have the right to reject any bid. In the event the engineer s estimate is twenty-five thousand dollars ($25,000) or less, or in the event no proposals are received pursuant to advertisement therefor, or in the event the work consists of channel protection or maintenance work, or emergency work, the board of supervisors may, without advertising for bids, have the work done by day labor under the direction of the board, by contract, or by a combination of the two. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). The district may acquire in the open market without advertising for bids, materials, equipment, and supplies for use in any work or for any other purpose.

(Amended by Stats. 2010, Ch. 697, Sec. 65. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



21152

If any change or addition in the work being performed under a construction contract pursuant to this section is deemed necessary, the board may authorize the contractor to proceed with the change or addition without the formality of obtaining bids therefor, provided that the extra cost to the district shall not exceed five thousand dollars ($5,000) when the total amount of the original contract does not exceed fifty thousand dollars ($50,000), nor 10 percent of the amount of any original contract which exceeds fifty thousand dollars ($50,000). The board may, by board order, authorize the Director of Public Works or other district officer to order such changes or additions in the work being performed, provided that the above conditions are satisfied and that the cost of the change or addition does not exceed twenty-five thousand dollars ($25,000). The authorization to the Director of Public Works or other district officer shall include the authority to grant any contract time extensions necessary in connection with the changes or additions. All changes or additions to the work shall be ordered in writing. If a change or addition in a contract awarded under the provisions of this section is requested by any person, firm, corporation, or public agency, other than the district, which person, firm, corporation, or public agency agrees to pay all of the cost of the change or addition, the board may, by board order, authorize the Director of Public Works or other district officer to direct the contractor to proceed with the change or addition without the formality of obtaining bids therefor, provided that the cost of the change or addition does not exceed 15 percent of the original contract price.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)






ARTICLE 83. Santa Clara Valley Water District

21160

The provisions of this article shall apply to contracts by the Santa Clara Valley Water District, as provided for in Chapter 1405 of the Statutes of 1951.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21161

(a) Any improvement or unit of work not performed by district personnel and estimated by the engineer to cost in excess of twenty-five thousand dollars ($25,000) shall be done by contract. All contracts shall be let to the lowest responsible bidder or bidders in the manner provided in this article. The board shall first determine whether the contract shall be let as a single unit for the whole of the work, or shall be divided into severable parts, or both, according to the best interests of the district. The board shall call for bids and advertise the call by three insertions in a daily newspaper of general circulation or by two insertions in a weekly newspaper of general circulation printed and published in the district inviting sealed proposals for the construction or performance of the improvement or work before any contract is made. The call for bids shall state whether the work is to be performed as a unit for the whole thereof or shall be divided into severable specific parts, or both, as stated in the call. The board may let the work by single contract or it may divide the work into severable parts by separate contracts, as stated in the call, according to the best interests of the district. The board shall require the successful bidder or bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material, the bonds to contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code and to be subject to the provisions of that title. The board shall also have the right to reject any bid. In the event all proposals are rejected or no proposals are received pursuant to advertisement, or the estimated cost of the work does not exceed five thousand dollars ($5,000), or the work consists of channel protection, maintenance work, or emergency work, the board may, without advertising for bids, have the work done by force account. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). The district may purchase in the open market, without advertising for bids, materials and supplies for use in any work either under contract or by force account.

(b) The provisions of this section requiring competitive bidding and the award of contracts to the lowest responsible bidder are inapplicable to the extent the improvement or unit of work is to be performed on its own facilities by a public utility subject to the jurisdiction of the California Public Utilities Commission.

(Amended by Stats. 2010, Ch. 697, Sec. 66. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



21162

Notwithstanding any other provision of law, upon the approval of the board of directors, and without the approval of the board of supervisors, the district may use, for building construction contracts, the procedures described in Section 20133, as that section reads on January 1, 2002 or as it may be amended after that date.

(Added by Stats. 2001, Ch. 847, Sec. 2. Effective January 1, 2002.)






ARTICLE 84. Napa County Flood Control and Water Conservation District

21170

The provisions of this article shall apply to contracts by the Napa County Flood Control and Water Conservation District, as provided for in Chapter 1449 of the Statutes of 1951.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21171

(a) All contracts for any improvement or unit of work when the cost, according to the estimate of the engineer, will exceed two thousand dollars ($2,000), shall be let to the lowest responsible bidder or bidders in the manner provided in this article. The board shall first determine whether the contract shall be let as a single unit for the whole of the work, or shall be divided into severable parts, or both, according to the best interests of the district. The board shall call for bids and advertise the call by three insertions in a daily newspaper of general circulation or by two insertions in a weekly newspaper of general circulation printed and published in the district inviting sealed proposals for the construction or performance of the improvement or work before any contract is made. The call for bids shall state whether the work is to be performed as a unit for the whole thereof or shall be divided into severable specific parts, or both, as stated in the call. The board may let the work by single contract as a unit or it may divide the work into severable parts by separate contracts, as stated in the call, according to the best interests of the district. The board shall require the successful bidder or bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material, the bonds to contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code and to be subject to the provisions of that title. The board shall also have the right to reject any bid.

(b) In the event all proposals are rejected or no proposals are received pursuant to advertisement, or the estimated cost of the work does not exceed two thousand dollars ($2,000), or the work consists of channel protection, maintenance work, or emergency work, the board of supervisors may, without advertising for bids, have the work done by force account. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(c) The district may purchase in the open market, without advertising for bids, materials and supplies for use in any work either under contract or by force account; provided, however, that materials and supplies for use in any new construction work or improvements, except work referred to in subdivision (b), may not be purchased if the cost exceeds two thousand five hundred dollars ($2,500), without advertising for bids and awarding the contract to the lowest responsible bidder.

(Amended by Stats. 2010, Ch. 697, Sec. 67. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 85. Lake County Flood Control and Water Conservation District

21180

The provisions of this article shall apply to contracts by the Lake County Flood Control and Water Conservation District, as provided for in Chapter 1544 of the Statutes of 1951.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21181

(a) All contracts for any improvement or unit of work when the cost according to the estimate of the engineer, will exceed four thousand dollars ($4,000), shall be let to the lowest responsible bidder or bidders in the manner provided in this article. The board shall first determine whether the contract shall be let as a single unit or shall be divided into severable parts, or both, according to the best interests of the district. The board shall call for bids and advertise the call in the district pursuant to Section 6066 of the Government Code inviting sealed proposals for the construction or performance of the improvement or before any contract is made. The call for bids shall state whether the work is to be performed as a unit or shall be divided into severable specific parts, or both, as stated in the call. The board may let the work by single contract or it may divide the work into severable parts by separate contracts, as stated in the call, according to the best interests of the district. The board shall require the successful bidder or bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material, the bonds to contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code and to be subject to the provisions of that title. The board shall also have the right to reject any bid.

(b) In the event no proposals are received pursuant to advertisement or the estimated cost of the work does not exceed four thousand dollars ($4,000), or the work consists of channel protection, maintenance work, or emergency work, the board of supervisors may, without advertising for bids, have the work done by day labor, under the direction of the board, by contract, or by the combination of the two. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(c) The district may acquire in the open market, without advertising for bids, materials, equipment, and supplies for use in any work or for any other purpose; provided, however, that materials and supplies for use in any new construction work or improvement, except work referred to in subdivision (b), may not be purchased if the cost exceeds two thousand five hundred dollars ($2,500), without advertising for bids and awarding the contract to the lowest responsible bidder.

(Amended by Stats. 2010, Ch. 697, Sec. 68. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



21182

In case of an emergency, the board of supervisors shall respond to the emergency pursuant to Chapter 2.5 (commencing with Section 22050) if notice for bids to let contracts will not be given.

(Added by Stats. 1994, Ch. 803, first Sec. 65 (following Sec. 37). Effective January 1, 1995.)






ARTICLE 86. Contra Costa County Flood Control and Water Conservation District

21190

The provisions of this article shall apply to contracts by the Contra Costa County Flood Control and Water Conservation District, as provided for in Chapter 1617 of the Statutes of 1951.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21191

(a) All contracts for any improvement or unit of work when the cost, according to the estimate of the engineer, will exceed ten thousand dollars ($10,000), shall be let to the lowest responsible bidder or bidders in the manner provided in this article. The board shall first determine whether the contract shall be let as a single unit or shall be divided into severable parts, or both, according to the best interests of the district. The board shall call for bids and advertise the call by three insertions in a daily newspaper of general circulation or by two insertions in a weekly newspaper of general circulation printed and published in the district inviting sealed proposals for the construction or performance of the improvement or work before any contract is made. The call for bids shall state whether the work is to be performed as a unit or shall be divided into severable specific parts, or both, as stated in the call. The board may let the work by single contract or it may divide the work into severable parts by separate contracts, as stated in the call, according to the best interests of the district. The board shall require the successful bidder or bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material, the bonds to contain the terms and conditions set forth in Chapter 7 (commencing with Section 3247) of Title 15 of Part 4 of Division 3 of the Civil Code and to be subject to the provisions of that chapter. The board shall also have the right to reject any bid.

(b) In the event no proposals are received pursuant to advertisement, or the estimated cost of the work does not exceed ten thousand dollars ($10,000), or the work consists of channel protection, maintenance work, or emergency work, the board of supervisors may, without advertising for bids, have the work done by day labor, under the direction of the board, by contract, or by a combination of the two. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(c) The district may acquire in the open market, without advertising for bids, materials, equipment, and supplies for use in any work or for any other purpose; provided, however, that materials and supplies for use in any new construction work or improvement, except work referred to in subdivision (b), may not be purchased if the cost exceeds five thousand dollars ($5,000), without advertising for bids and awarding the contract to the lowest responsible bidder.

(Amended by Stats. 1994, Ch. 803, first Sec. 66 (preceding Sec. 39). Effective January 1, 1995.)






ARTICLE 86.5. Solano County Water Agency

21195

The provisions of this article shall apply to contracts by the Solano County Water Agency, as provided for in Chapter 573 of the Statutes of 1989.

(Amended by Stats. 1993, Ch. 906, Sec. 14.4. Effective October 8, 1993. Operative January 1, 1994, by Sec. 24 of Ch. 906.)



21196

(a) All contracts for the construction of any unit of work, except as provided in this article, estimated to cost in excess of two thousand five hundred dollars ($2,500) shall be let to the lowest responsible bidder in the manner provided in this article. The board of directors of the district shall call for bids and advertise the call by three insertions in a daily newspaper of general circulation or two insertions in a weekly newspaper of general circulation published in the district inviting sealed proposals for the construction of the work before any contract is made, and may let by contract separately any part of the work. The board shall require the successful bidder to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of the claims for labor and material, the bonds to contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code and to be subject to the provisions of that title. The board shall also have the right to reject any bid, in which case the board may advertise for new bids.

(b) In the event no proposals are received pursuant to advertisement, or where the estimated cost of the work does not exceed two thousand five hundred dollars ($2,500), or the work consists of emergency work, the board of directors by unanimous vote of all members present, may, without advertising for bids, have the work done by force account. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). The district may purchase in the open market, without advertisement for bids, materials and supplies for use in any work either under contract or by force account.

(c) The provisions of this section have no application to a contract entered into with the United States under the authority of the Solano County Flood Control and Water Conservation District Act, or to a contract authorized by a vote of the electorate of the district.

(Amended by Stats. 2010, Ch. 697, Sec. 69. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 87. Yolo County Flood Control and Water Conservation District

21200

The provisions of this article shall apply to contracts by the Yolo County Flood Control and Water Conservation District, as provided for in Chapter 1657 of the Statutes of 1951.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21201

All contracts for the construction of any unit of work, except as provided, estimated to cost in excess of ten thousand dollars ($10,000) shall be let to the lowest responsible bidder in the manner as provided.

(Amended by Stats. 1998, Ch. 142, Sec. 12. Effective January 1, 1999.)



21202

The board shall advertise by three insertions in a daily newspaper of general circulation or two insertions in a weekly newspaper of general circulation published in the district inviting sealed proposals for the construction of the work before any contract shall be made therefor, and may let by contract separately any part of the work. The board shall require the successful bidder to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of the claims for labor and material in connection therewith. The board may reject any and all bids.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21203

If all proposals are rejected or no proposals are received pursuant to advertisement, or where the estimated cost of the work does not exceed five thousand dollars ($5,000), or where the work consists of channel protection, maintenance work, or emergency work, the board, by unanimous vote of all members present, may, without advertising for bids, have the work done by force account. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). The district may purchase in the open market, without advertising for bids, materials and supplies for use in any work either under contract or by force account.

(Amended by Stats. 1994, Ch. 803, Sec. 40. Effective January 1, 1995.)



21204

The provisions of this section have no application to a contract entered into with the United States under the authority of Section 3 of this act, or to a contract authorized by a vote of the electorate of the district or zone.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)






ARTICLE 88. Sacramento County Water Agency

21210

The provisions of this article shall apply to contracts by the Sacramento County Water Agency, as provided for in Chapter 10 of the Statutes of the 1952 First Extraordinary Session.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21211

The agency shall have the power to make contracts, employ labor and to do all acts necessary for the full exercise of its purposes and powers. The board of directors of the agency may cause construction or other work to be performed or carried out by contracts or by the agency under its own superintendents as hereinafter provided.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21212

(a) All contracts for the construction of any unit of work, except as provided in this article, estimated to cost in excess of three thousand dollars ($3,000), shall be let to the lowest responsible bidder in the manner provided in this article. The board of directors of the agency shall advertise pursuant to Section 6066 of the Government Code in a newspaper of general circulation published in the agency s jurisdiction inviting sealed proposals for the construction of the work before any contract is made, and may let by contract separately any part of the work. The board shall require the successful bidder to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of any claims for labor and material and containing the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code and to be subject to the provisions of that title. The board shall also have the right to reject any bid, in which case the board may advertise for new bids.

(b) In the event no proposals are received pursuant to advertisement, or where the estimated cost of the work does not exceed three thousand dollars ($3,000), or the work consists of emergency work, the board of directors, by unanimous vote of all members present, may, without advertising for bids, have the work done by force account. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(c) The agency may purchase in the open market without advertisement for bids, materials and supplies for use in any work either under contract or by force account.

(d) The provisions of this section have no application to a contract entered into with the United States under the authority of Section 6 of Chapter 10 of the Statutes of the 1952 First Extraordinary Session, or to a contract authorized by a vote of the electorate of the agency.

(Amended by Stats. 2010, Ch. 697, Sec. 70. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 89. Vallejo Sanitation and Flood Control District

21220

The provisions of this article shall apply to contracts by the Vallejo Sanitation and Flood Control District, as provided for in Chapter 17 of the Statutes of the 1952 First Extraordinary Session.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21221

(a) In all work of improvement or repair of any of the works or property of the district and in the furnishing of materials or supplies, when the expenditures exceed four thousand dollars ($4,000), the work shall be done by contract, and shall be let to the lowest responsible bidder, after notice by publication in the district pursuant to Section 6066 of the Government Code and by posting the notice for at least five days at or near the door of the meeting place of the board of trustees prior to the date set for opening bids; the notices shall distinctly state the work contemplated or the materials or supplies required; provided the board of trustees may reject any bid presented and readvertise and post in their discretion, and provided further, that the board may declare and determine that in its opinion the work in question can be performed more economically by day labor or the materials or supplies can be furnished at a lower price in the open market, and they may proceed to have the work done or the materials purchased without further observance of the provisions of this section.

(b) In case of an emergency, the board of trustees may declare a state of great public emergency and proceed to have all necessary work done and materials and supplies furnished without regard to this section. Any work or improvement provided for in this act may be located, constructed, and maintained in, along, or across any public road or highway in the County of Solano, in a manner that ensures security for life and property, but the board of trustees shall restore, or cause to be restored, the road or highway to its former state as near as possible, to preserve its usefulness. If notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(Amended by Stats. 1994, Ch. 803, Sec. 42. Effective January 1, 1995.)






ARTICLE 90. Marin County Flood Control and Water Conservation District

21230

The provisions of this article shall apply to contracts by the Marin County Flood Control and Water Conservation District, as provided for in Chapter 666 of the Statutes of 1953.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21231

Any improvement or unit of work when the cost, according to the estimate of the engineer, will exceed five thousand dollars ($5,000), shall be done by contract let to the lowest responsible bidder or bidders in the manner provided in this article. The board shall first determine whether the contract will be let as a single unit, or will be divided into severable parts, or both, according to the best interests of the district. The board shall call for bids and advertise the call pursuant to Section 6066 of the Government Code in the district, inviting sealed proposals for the construction or performance of the improvement or before any contract is made. The call for bids shall state whether the work is to be performed as a unit or shall be divided into separate specific parts, or both, as stated in the call. The board may let the work by single contract or it may divide the work into severable parts by separate contracts, as stated in the call, according to the best interests of the district. The board shall require the successful bidder or bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material, the bonds to contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code and to be subject to the provisions of that title. The board shall also have the right to reject any bid. In the event no proposals are received pursuant to advertisement, or the estimated cost of the work does not exceed five thousand dollars ($5,000), or the work consists of channel protection, maintenance work, or emergency work, the board of supervisors may, without advertising for bids, have the work done by day labor, under the direction of the board, by contract, or by a combination of the two. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). The district may acquire in the open market without advertising for bids, materials, equipment, and supplies for use in any work or for any other purpose; provided, however, that materials and supplies for use in any new construction work or improvement, except work referred to in the preceding sentence, may not be purchased if the cost exceeds five thousand dollars ($5,000), without advertising for bids and awarding the contract to the lowest responsible bidder.

(Amended by Stats. 2010, Ch. 697, Sec. 71. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 91. Contra Costa County Storm Drainage District

21240

The provisions of this article shall apply to contracts by the Contra Costa County Storm Drainage District, as provided for in Chapter 1532 of the Statutes of 1953.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21241

All contracts for any improvement or unit of work when the cost, according to the estimate of the engineer, will exceed two thousand dollars ($2,000), shall be let to the lowest responsible bidder or bidders in the manner provided in this article. The board shall first determine whether the contract shall be let as a single unit or shall be divided into severable parts, or both, according to the best interests of the zone. The board shall call for bids and advertise the call pursuant to Section 6066 of the Government Code in the district inviting sealed proposals for the construction or performance of the improvement or work before any contract is made. The call for bids shall state whether the work is to be performed as a unit or shall be divided into severable specific parts, or both, as stated in the call. The board may let the work by single contract or it may divide the work into severable parts by separate contracts, as stated in the call, according to the best interests of the district. The board shall require the successful bidder or bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material, the bonds to contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code and to be subject to the provisions of that title. The board shall also have the right to reject any bid. In the event no proposals are received pursuant to advertisement, or the estimated cost of the work does not exceed two thousand dollars ($2,000), or the work consists of emergency work, the board of supervisors may, without advertising for bids, have the work done by day labor, under the direction of the board, by contract, or by a combination of the two. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). The board may acquire in the open market, without advertising for bids, materials, equipment, and supplies for use in any work or for any other purpose; provided, however, that materials and supplies for use in any new construction work or improvement, except work referred to in the preceding sentence, may not be purchased if the cost exceeds two thousand five hundred dollars ($2,500), without advertising for bids and awarding the contract to the lowest responsible bidder.

(Amended by Stats. 2010, Ch. 697, Sec. 72. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 92. San Benito County Water Conservation and Flood Control District

21250

The provisions of this article shall apply to contracts by the San Benito County Water Conservation and Flood Control District, as provided for in Chapter 1598 of the Statutes of 1953.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21251

(a) (1) All contracts for any improvement or unit of work, if the cost according to the estimate of the engineer will exceed thirty thousand dollars ($30,000), shall be let to the lowest responsible bidder or bidders as provided in this article. The board shall first determine whether the contract shall be let as a single unit or divided into severable parts, or both.

(2) All contracts for any improvement or unit of work, if the cost according to the estimate of the engineer is thirty thousand dollars ($30,000) or less, may be let without advertising for bids in accordance with procedures adopted by the board.

(b) The board shall call for bids and advertise the call pursuant to Section 6063 of the Government Code in the district, inviting sealed proposals for the construction or performance of the improvement or work before any contract is made. The call for bids shall state whether the work is to be performed as one unit or divided into severable specific parts.

(c) The work may be let under a single contract or several contracts, or both, as stated in the call. The board shall require the successful bidder or bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material. The bonds shall comply with Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code. The board may reject any bid.

(d) If all proposals are rejected or no proposals are received, or the estimated cost of the work does not exceed five thousand dollars ($5,000), or the work consists of channel protection, maintenance work, or emergency work, the board may have the work done by force account without advertising for bids. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(e) The district may purchase in the open market, without advertising for bids, materials and supplies for use in any work either under contract or by force account.

(Amended by Stats. 2010, Ch. 697, Sec. 73. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 93. Del Norte County Flood Control District

21260

The provisions of this article shall apply to contracts by the Del Norte County Flood Control District, as provided for in Chapter 166 of the Statutes of 1955.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21261

All contracts for any improvement or unit of work when the cost, according to the estimate of the engineer, will exceed two thousand dollars ($2,000), shall be let to the lowest responsible bidder or bidders in the manner provided in this article. The board shall first determine whether the contract shall be let as a single unit for the work, or shall be divided into severable parts, or both, according to the best interests of the district. The board shall call for bids and advertise the call pursuant to Section 6066 of the Government Code in the district inviting sealed proposals for the construction or performance of the improvement or work before any contract is made. The call for bids shall state whether the work is to be performed as a unit or shall be divided into severable specific parts, or both, as stated in the call. The board may let the work by single contract or it may divide the work into severable parts by separate contracts, as stated in the call, according to the best interests of the district. The board shall require the successful bidder or bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material, the bonds to contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code and to be subject to the provisions of that title. The board shall also have the right to reject any bid. In the event all proposals are rejected or no proposals are received pursuant to advertisement, or the estimated cost of the work does not exceed two thousand dollars ($2,000), or the work consists of channel protection, maintenance work, or emergency work, the board of supervisors may, without advertising for bids, have the work done by force account. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). The district may purchase in the open market, without advertising for bids, materials and supplies for use in any work either under contract or by force account.

(Amended by Stats. 2010, Ch. 697, Sec. 74. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 94. Santa Barbara County Flood Control and Water Conservation Districts

21270

The provisions of this article shall apply to contracts by the Santa Barbara County Flood Control and Water Conservation Districts, as provided for in Chapter 1057 of the Statutes of 1955.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21271

All improvement and units of work to be performed by or for the district shall be performed in accordance with the following procedures and requirements:

(a) If the work consists of the protection or maintenance of channels, storm drains, dams or other flood control works, or emergency work, the board of directors may, without advertising for bids therefor, have the work done by day labor under the direction of the board, by contract, or by a combination of the two. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(b) If the work consists of the construction of new flood control channels, storm drains, dams, or other unit or units of work, and if the cost of the work, according to the estimate of the engineer, will exceed ten thousand dollars ($10,000), and if the work is not the type of work referred to in subdivision (a) or (c) of this section, the new construction shall be performed under a contract or contracts which shall be let to the lowest responsible bidder or bidders in the manner provided in subdivision (d) of this section.

(c) If the work consists of the maintenance or alteration of existing facilities, including electrical, painting, and roofing work, and if the cost of labor and materials for the work according to the engineer s estimate, will exceed three thousand five hundred dollars ($3,500), and if the work is not the type of work referred to in subdivision (a) or (b) of this section, the maintenance and alteration work shall be performed under a contract or contracts which shall be let to the lowest responsible bidder or bidders in the manner provided in subdivision (d) of this section.

(d) The board shall first determine whether the work shall be let as a single unit or shall be divided into severable parts, or both, according to the best interests of the district. The board shall call for bids and advertise the call pursuant to Section 6066 of the Government Code in the district inviting sealed proposals for the construction or performance of the work before any contract is made. The call for bids shall state whether the work is to be performed as a unit or shall be divided into severable, specific parts, or both, as stated in the call. The board may let the work by single contract or it may divide the work into severable parts by separate contracts, as stated in the call, according to the best interests of the district. The board shall require the successful bidder or bidders to file with the board good and sufficient bond to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of the claims for labor and material. The faithful performance bond shall contain the terms and conditions as the board may specify, and the payment bond shall contain the terms and conditions set forth in, and shall be subject to, the provisions of Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code. If the work to be performed on behalf of the district does not involve an expenditure of fifteen thousand dollars ($15,000) or more, the district may require a faithful performance bond or a payment bond. The board shall also have the right to reject any bid.

(e) If no proposals are received pursuant to advertisement, or if the estimated cost of work of the type referred to in subdivision (b) of this section does not exceed ten thousand dollars ($10,000), or if the estimated cost of work of the type referred to in subdivision (c) of this section does not exceed three thousand five hundred dollars ($3,500), the board of directors may, without advertising for bids, have the work done by day labor, under the direction of the board, by contract, or by combination of the two. If any change or alteration in a contract awarded under the provisions of this section for work of the type referred to in subdivision (b) or (c) is deemed necessary and the cost does not exceed 10 percent of the original contract price, the board may authorize the contractor to proceed with the change or alteration without the formality of obtaining bids.

(f) Notwithstanding the foregoing provisions, the district shall have the power to acquire in the open market, and may authorize the Purchasing Agents of the County of Santa Barbara to acquire in the open market, without advertising for bids, materials, equipment, and supplies for use in any work or for any other purpose; provided, however, that materials and supplies for use in any new construction work or improvement, except work referred to in subdivision (a) of this section, may not be purchased without advertising for bids and awarding the contract to the lowest responsible bidder if the cost exceeds two thousand five hundred dollars ($2,500), unless the purchase is made by the county purchasing agent at the request of the district, in which case the cost shall not exceed six thousand five hundred dollars ($6,500).

(Amended by Stats. 2010, Ch. 697, Sec. 75. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 95. Santa Cruz County Flood Control and Water Conservation District

21280

The provisions of this article shall apply to contracts by the Santa Cruz County Flood Control and Water Conservation District, as provided for in Chapter 1489 of the Statutes of 1955.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21281

All contracts for the construction of any unit of work, except as provided in Sections 21292 and 21298, estimated to cost in excess of five thousand dollars ($5,000) shall be let to the lowest responsible bidder in the manner hereinafter provided.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21282

Materials and supplies for use in any new construction work or improvement, may not be purchased if the cost thereof exceeds five thousand dollars ($5,000), without advertising for bids and awarding the contract therefor to the lowest responsible bidder.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21283

The board shall adopt plans, specifications, strain sheets, and working details for the work.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21284

The board shall cause an advertisement for bids for the performance of the work on the purchase of materials to be published in the county pursuant to Section 6061 of the Government Code, at least 10 days before the day set for opening bids.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21285

All bidders shall be afforded opportunity to examine the plans, specifications, strain sheets and working details.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21286

All proposals or bids offered shall be accompanied by a cashier s or certified check payable to the district, for an amount which shall not be less than 10 percent of the aggregate of the proposal, or by a bond for that amount and so payable, signed by the bidder and two sureties, who shall justify, in double that amount, before any officer competent to administer an oath, and over and above all statutory exemptions, or by a corporate surety bond, to the satisfaction and approval of the district.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21287

The board shall award the contract to the lowest responsible bidder, and the person to whom the contract is awarded shall perform the work in accordance with the plans, specifications, strain sheets, and working details, unless the contract is modified by a four-fifths vote of the board.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21288

The person to whom the contract is awarded shall execute a bond to be approved by the board for the faithful performance of the contract.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21289

If the board is advised by its engineer, or by the county surveyor or engineer, that any facility can be constructed or repaired for a sum less than the lowest responsible bid, it may reject all bids and order the work done by day s work under the supervision and direction of the county surveyor or engineer or its engineer as determined by the board.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21290

(a) By the unanimous consent of the whole board in cases of emergency, except for compliance with subdivision (b), the board may proceed at once to replace or repair any and all structures without adopting the plans, specifications, strain sheets, or working details or giving notice for bids to let contracts. The work may be done by day labor under the direction of the board, by contract, or by a combination of the two. If the work is done wholly or in part by contract, the contractor shall be paid the actual cost of material and labor expended by him or her in doing the work, plus not more than 15 percent to cover all profits, supervisions, use of machinery and tools, and other expenses. No more than the lowest current market prices shall be paid for materials.

(b) In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(Repealed and added by Stats. 1994, Ch. 803, Sec. 49. Effective January 1, 1995.)



21291

The plans and specifications adopted by the board for the erection, alteration, construction, or repair of any public building or other public structure shall not be altered or changed in any manner which increases its cost, except by a vote of two-thirds of the members of the board.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21292

Whenever the board enters into a contract for the erection, construction, alteration, or repair of any public building or other structure, the contract shall not be altered or changed in any manner, except by order adopted by a vote of two-thirds of the board, and the consent of the contractor.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21293

If any change or alteration of the contract is ordered, it shall be specified in writing and the cost agreed upon between the board and the contractor. If the cost so agreed upon:

(a) Does not exceed the amount specified in Section 113, or

(b) Does not exceed 10 percent of the original contract price,
the board may authorize the contractor to proceed with the change or alteration without the formality of obtaining bids therefor.

No change or alteration shall be authorized the amount of which is within the limitation specified in subdivision (b) and in excess of the limitation specified in subdivision (a) except by four-fifths vote of the board.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21294

If the cost of the works is reduced by reason of any modification of the contract an adjustment shall be made with the district therefor.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21295

Personal property may be purchased in the manner provided therefor for the county.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21296

The provisions of this article do not apply to work to be performed by others pursuant to Section 21297.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21297

(a) It may make and enter into contracts with the United States, the State of California, any political subdivision, county, municipality, district, agency, or mandatory of the State of California or of the United States and any department, board, bureau, or commission of the State of California or the United States, or any person, firm, association, or corporation, jointly or severally, for the acquisition of property or rights or the construction, maintenance, and operation in whole or in part of any or all works and improvements provided for in this act.

(b) It may lease or rent to or from any of the parties named in subdivision (a) any property or rights necessary, in the opinion of the board, to accomplish or carry out any of the work or improvement or the maintenance thereof herein provided and under such terms and conditions as may be agreed upon between the parties.

(c) It may receive and accept any and all contributions in labor, material, or money from any of the parties named in subdivision (a), to be applied to the work or improvement herein provided for.

(d) It may cooperate and contract with the United States under the Federal Reclamation Act of June 17, 1902, and all acts amendatory thereof or supplementary thereto or any other act of Congress heretofore or hereafter enacted permitting cooperation or contract for the purposes of construction of works, whether for irrigation, drainage, or flood control, or for the acquisition, purchase, extension, operation, or maintenance of such works, or for a water supply for any purposes, or for the assumption as principal or guarantor of indebtedness to the United States, or for carrying out any of the purposes of the district, and to carry out and perform the terms of any contract so made.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)






ARTICLE 96. San Joaquin County Flood Control and Water Conservation District

21310

The provisions of this article shall apply to contracts by the San Joaquin County Flood Control and Water Conservation District, as provided for in Chapter 46 of the Statutes of 1956.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21311

(a) All contracts for any improvement or unit of work when the cost, according to the estimate of the engineer, will exceed two thousand dollars ($2,000), shall be let to the lowest responsible bidder or bidders in the manner provided in this article. The board shall first determine whether the contract shall be let as a single unit, or shall be divided into severable parts, or both, according to the best interests of the district. The board shall call for bids and advertise the call by three insertions in a daily newspaper of general circulation or by two insertions in a weekly newspaper of general circulation printed and published in the district inviting sealed proposals for the construction or performance of the improvement or work before any contract is made. The call for bids shall state whether the work is to be performed as a unit or shall be divided into severable specific parts, or both, as stated in the call. The board may let the work by single contract for the whole as a unit or it may divide the work into severable parts by separate contracts, as stated in the call, according to the best interests of the district. The board shall require the successful bidder or bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material, the bonds to contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code and to be subject to the provisions of that title. The board shall also have the right to reject any bid.

(b) In the event no proposals are received pursuant to advertisement, or the estimated cost of the work does not exceed two thousand dollars ($2,000), or the work consists of channel protection, maintenance work, or emergency work, the board of supervisors may, without advertising for bids, have the work done by day labor, under the direction of the board, by contract, or by a combination of the two. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(c) The district may acquire in the open market, without advertising for bids, materials, equipment, and supplies for use in any work or for any other purpose; provided, however, that materials and supplies for use in any new construction work or improvement, except work referred to in subdivision (b), shall not be purchased if the cost exceeds two thousand five hundred dollars ($2,500), without advertising for bids and awarding the contract to the lowest responsible bidder.

(Amended by Stats. 2010, Ch. 697, Sec. 76. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 97. Placer County Water Agency

21320

The provisions of this article shall apply to contracts by the Placer County Water Agency, as provided for in Chapter 1234 of the Statutes of 1957.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21321

(a) All contracts for any improvement or unit of work, when the cost according to the estimate of the engineer will exceed thirty thousand dollars ($30,000), shall be let to the lowest responsible bidder or bidders as provided in this article. The board shall first determine whether the contract shall be let as a single unit, or divided into severable parts. The board shall advertise for bids by three insertions in a daily newspaper of general circulation or by two insertions in a weekly newspaper of general circulation printed and published in the agency s jurisdiction, inviting sealed proposals for the construction or performance of the improvement or work. The call for bids shall state whether the work shall be performed in one unit or divided into parts. The work may be let under a single contract or several contracts, as stated in the call.

The board shall require the successful bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material. The bonds shall comply with Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code.

(b) The board may reject any bid. In the event all proposals are rejected or no proposals are received, or the estimated cost of the work does not exceed five thousand dollars ($5,000), or the work consists of channel protection, maintenance, or emergency work, the board may have the work done by force account without advertising for bids. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). In the event that no proposals are received, or if only one responsive proposal is received, the board may negotiate a contract for construction or performance of the work or improvement or substantially similar work or improvement. However, if only one responsive proposal is received, the contract must be negotiated with the bidder.

(c) The agency may purchase in the open market without advertising for bids, materials and supplies for use in any work, either under contract or by force account.

(d) Sections 4300 to 4305, inclusive, of the Government Code do not apply to the agency s Middle Fork American River Project.

(e) This section applies to all proposals or contracts whether or not received or entered into prior to the effective date of the amendment of this provision made at the 1963 Regular Session of the Legislature.

(Amended by Stats. 2010, Ch. 697, Sec. 77. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



21322

Notwithstanding the provisions of Section 21321, contracts may be let for work without advertising in cases of significant emergency as determined by the board. Cases of significant emergency include, but are not limited to:

(1) States of emergency as specified in Section 8558 of the Government Code.

(2) When emergency repair or replacement is necessary to permit the continued operation or service of the agency.

(3) When the emergency work is necessary to avoid danger to life or property.

Any action taken under this section must be authorized by a unanimous vote of the board members present. Additionally, the board must find, based on substantial evidence set forth in the minutes of its meeting, that the emergency work is necessary for the stated reasons.

(Added by Stats. 1993, Ch. 687, Sec. 1. Effective October 4, 1993.)






ARTICLE 98. Tehama County Flood Control and Water Conservation District

21330

The provisions of this article shall apply to contracts by the Tehama County Flood Control and Water Conservation District, as provided for in Chapter 1280 of the Statutes of 1957.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21331

(a) All contracts for the construction of any unit of work, except as provided in this article, estimated to cost in excess of three thousand five hundred dollars ($3,500) shall be let to the lowest responsible bidder in the manner provided in this article. The board shall advertise by three insertions in a daily newspaper of general circulation or two insertions in a weekly newspaper of general circulation published in the district inviting sealed proposals for the construction of the work before any contract shall be made, and may let by contract separately any part of the work. The board shall require the successful bidder to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of all claims for labor and material, the bonds to contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code, and to be subject to the provisions of that title. The board shall also have the right to reject any bid, in which case the board may advertise for new bids.

(b) In the event no proposals are received pursuant to advertisement, where the estimated cost of the work does not exceed five thousand dollars ($5,000), or where the work consists of emergency work, the board of directors, by unanimous vote of all members present, may, without advertising for bids, have the work done by force account. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(c) The district may purchase in the open market, without advertisement for bids, materials and supplies for use in any work either under contract or by force account; provided, however, that materials and supplies for use in any new construction work or improvement, except work referred to in subdivision (b), may not be purchased if the cost exceeds five thousand dollars ($5,000), without advertising for bids and awarding the contract to the lowest responsible bidder.

(d) The provisions of this section have no application to a contract entered into with the United States under the authority of Section 3 of Chapter 1280 of the Statutes of 1957, or to a contract authorized by a vote of the electorate of the district.

(Amended by Stats. 2010, Ch. 697, Sec. 78. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 99. Shasta County Water Agency

21340

The provisions of this article shall apply to contracts by the Shasta County Water Agency, as provided for in Chapter 1512 of the Statutes of 1957.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21341

(a) All contracts for the construction of any unit of work, except as provided in this article, estimated to cost in excess of five thousand dollars ($5,000) shall be let to the lowest responsible bidder. The board shall advertise by three insertions in a daily newspaper of general circulation or two insertions in a weekly newspaper of general circulation published by the agency inviting sealed proposals for the construction of the work before any contract is made, and may let by contract separately any part of the work. The board shall require the successful bidder to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of the claims for labor and material, the bonds to contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code, and to be subject to the provisions of that title. The board shall also have the right to reject any bid, in which case the board may advertise for new bids. In the event no proposals are received pursuant to advertisement or where the estimated cost of the work does not exceed five thousand dollars ($5,000), or where the work consists of emergency work, the board, by unanimous vote of all members present, may, without advertising for bids, have the work done by force account. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). The agency may purchase in the open market, without advertisement for bids, materials and supplies for use in any work either under contract or by force account.

(b) The provisions of this section have no application to a contract entered into with the United States under the authority of Section 59 of Chapter 1512 of the Statutes of 1957, or to a contract authorized by a vote of the electorate of the agency.

(Amended by Stats. 2010, Ch. 697, Sec. 79. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 100. Yuba County Water Agency

21350

The provisions of this article shall apply to contracts by the Yuba County Water Agency, as provided for in Chapter 788 of the Statutes of 1959.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21351

All contracts for any improvement or unit of work, when the cost according to the estimate of the engineer will exceed five thousand dollars ($5,000), shall be let to the lowest responsible bidder or bidders as provided in this article. The board shall first determine whether the contract shall be let as a single unit, or divided into severable parts. The board shall advertise for bids by three insertions in a daily newspaper of general circulation or by two insertions in a weekly newspaper of general circulation printed and published by the agency, inviting sealed proposals for the construction or performance of the improvement or work. The call for bids shall state whether the work shall be performed in one unit or divided into parts. The work may be let under a single contract or several contracts, as stated in the call. The board shall require the successful bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material. The bonds shall comply with Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code. The board may reject any bid. In the event all proposals are rejected or no proposals are received, or the estimated cost of the work does not exceed five thousand dollars ($5,000), or the work consists of channel protection, maintenance work, or emergency work, the board may have the work done by force account without advertising for bids. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). The board may purchase in the open market without advertising for bids, materials and supplies for use in any work, either under contract or by force account. In awarding any contract or authorizing any work, the board shall comply with the provisions of Article 2 (commencing with Section 1770) of Chapter 1 of Part 7 of Division 2 of the Labor Code.

(Amended by Stats. 2010, Ch. 697, Sec. 80. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 101. Mariposa County Water Agency

21360

The provisions of this article shall apply to contracts by the Mariposa County Water Agency, as provided for in Chapter 2036 of the Statutes of 1959.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21361

All contracts for any improvement or unit of work, when the cost according to the estimate of the engineer will exceed five thousand dollars ($5,000), shall be let to the lowest responsible bidder or bidders as provided in this article. The board shall first determine whether the contract shall be let as a single unit, or divided into severable parts. The board shall advertise for bids by three insertions in a daily newspaper of general circulation or by two insertions in a weekly newspaper of general circulation printed and published in the agency s jurisdiction, inviting sealed proposals for the construction or performance of the improvement or work. The call for bids shall state whether the work shall be performed in one unit or divided into parts. The work may be let under a single contract or several contracts, as stated in the call. The board shall require the successful bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material. The bonds shall comply with Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code. The board may reject any bid. In the event all proposals are rejected or no proposals are received, or the estimated cost of the work does not exceed five thousand dollars ($5,000), or the work consists of channel protection, maintenance work, or emergency work, the board of supervisors may have the work done by force account without advertising for bids. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). The district may purchase in the open market without advertising for bids, materials and supplies for use in any work, either under contract or by force account.

(Amended by Stats. 2010, Ch. 697, Sec. 81. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 102. Sutter County Water Agency

21370

The provisions of this article shall apply to contracts by the Sutter County Water Agency, as provided for in Chapter 2088 of the Statutes of 1959.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21371

All contracts for any improvement or unit of work, when the cost according to the estimate of the engineer will exceed five thousand dollars ($5,000), shall be let to the lowest responsible bidder or bidders as provided in this article. The board shall first determine whether the contract shall be let as a single unit, or divided into severable parts. The board shall advertise for bids by three insertions in a daily newspaper of general circulation or by two insertions in a weekly newspaper of general circulation printed and published in the agency s jurisdiction, inviting sealed proposals for the construction or performance of the improvement or work. The call for bids shall state whether the work shall be performed in one unit or divided into parts. The work may be let under a single contract or several contracts, as stated in the call. The board shall require the successful bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material. The bonds shall comply with Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code. The board may reject any bid. In the event all proposals are rejected or no proposals are received, or the estimated cost of the work does not exceed five thousand dollars ($5,000), or the work consists of emergency work, the board may have the work done by force account without advertising for bids. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). The district may purchase in the open market without advertising for bids, materials and supplies for use in any work, either under contract or by force account.

(Amended by Stats. 2010, Ch. 697, Sec. 82. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 103. San Mateo County Flood Control District

21380

The provisions of this article shall apply to contracts by the San Mateo County Flood Control District, as provided for in Chapter 2108 of the Statutes of 1959.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21381

All contracts for any improvement or unit of work, except as provided in this article, estimated to cost in excess of five thousand dollars ($5,000) shall be let to the lowest responsible bidder in the manner provided in this article. The board of supervisors of the district shall advertise by three insertions in a daily newspaper of general circulation or two insertions in a weekly newspaper of general circulation printed and published in the district inviting sealed proposals for the construction of the improvement or work before any contract shall be made, and may let by contract separately any part of said work or improvement. The board shall require the successful bidder to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material, the bonds to contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code and to be subject to the provisions of that part. The board shall also have the right to reject any bid. In the event all proposals are rejected or no proposals are received pursuant to advertisement, or where the estimated cost of the work does not exceed five thousand dollars ($5,000), or the work consists of channel protection, maintenance work, or emergency work, the board of supervisors may, without advertising for bids, have the work done by force account. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). The district may purchase in the open market without advertising for bids, materials and supplies for use in any work either under contract or by force account.

(Amended by Stats. 2010, Ch. 697, Sec. 83. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 104. Plumas County Flood Control and Water Conservation District

21390

The provisions of this article shall apply to contracts by the Plumas County Flood Control and Water Conservation District, as provided for in Chapter 2114 of the Statutes of 1959.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21391

(a) All contracts for the construction of any unit of work, except as provided in this article, estimated to cost in excess of two thousand dollars ($2,000) shall be let to the lowest responsible bidder in the manner provided in this article. The board shall advertise by three insertions in a daily newspaper of general circulation or two insertions in a weekly newspaper of general circulation published in the district, inviting sealed proposals for the construction of the work before any contract shall be made, and may let by contract separately any part of the work. The board shall require the successful bidder to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of all claims for labor and material, the bonds to contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code, and to be subject to the provisions of that title. The board shall also have the right to reject any and all bids, in which case the board may advertise for new bids.

(b) In the event no proposals are received pursuant to advertisement therefor, where the estimated cost of the work does not exceed two thousand dollars ($2,000), or where the work consists of emergency work necessary in order to protect life and property, the board of directors, by unanimous vote of all members present, may, without advertising for bids, have the work done by force account. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(c) The district may purchase in the open market without advertisement for bids, materials and supplies for use in any work either under contract or by force account; provided, however, that materials and supplies for use in any new construction work or improvement, except work referred to in subdivision (b), may not be purchased if the cost exceeds two thousand five hundred dollars ($2,500), without advertising for bids and awarding the contract to the lowest responsible bidder.

(d) The provisions of this section have no application to a contract entered into with the United States under the authority of Section 3 of Chapter 2114 of the Statutes of 1959, or to a contract authorized by a vote of the electorate of the district.

(Amended by Stats. 2010, Ch. 697, Sec. 84. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 105. Siskiyou County Flood Control and Water Conservation District

21400

The provisons of this article shall apply to contracts by the Siskiyou County Flood Control and Water Conservation District, as provided for in Chapter 2121 of the Statutes of 1959.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21401

(a) All contracts for the construction of any unit of work, except as provided in this article, estimated to cost in excess of two thousand dollars ($2,000) shall be let to the lowest responsible bidder in the manner provided in this article. The board shall advertise by three insertions in a daily newspaper of general circulation or two insertions in a weekly newspaper of general circulation published in the district inviting sealed proposals for the construction of the work before any contract shall be made, and may let by contract separately any part of the work. The board shall require the successful bidder to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of all claims for labor and material, the bonds to contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code, and to be subject to the provisions of that title. The board shall also have the right to reject any bids, in which case the board may advertise for new bids.

(b) In the event no proposals are received pursuant to advertisement, where the estimated cost of the work does not exceed two thousand dollars ($2,000), or where work consists of emergency work, the board of directors, by unanimous vote of all members present, may, without advertising for bids, have the work done by force account. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(c) The district may purchase in the open market without advertisement for bids, materials and supplies for use in any work either under contract or by force account; provided, however, that materials and supplies for use in any new construction work or improvement, except work referred to in subdivision (b), may not be purchased if the cost exceeds two thousand five hundred dollars ($2,500), without advertising for bids and awarding the contract to the lowest responsible bidder.

(d) The provisions of this section have no application to a contract entered into with the United States under the authority of Section 3 of Chapter 2121 of the Statutes of 1959, or to a contract authorized by a vote of the electorate of the district.

(Amended by Stats. 2010, Ch. 697, Sec. 85. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 106. Nevada County Water Agency

21410

The provisions of this article shall apply to contracts by the Nevada County Water Agency, as provided for in Chapter 2122 of the Statutes of 1959.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21411

All contracts for any improvement or unit of work, when the cost according to the estimate of the engineer will exceed five thousand dollars ($5,000) shall be let to the lowest responsible bidder or bidders as provided in this article. The board shall first determine whether the contract shall be let as a single unit, or divided into severable parts. The board shall advertise for bids by three insertions in a daily newspaper of general circulation or by two insertions in a weekly newspaper of general circulation printed and published in the agency s jurisdiction, inviting sealed proposals for the construction or performance of the improvement or work. The call for bids shall state whether the work shall be performed in one unit or divided into parts. The work may be let under a single contract or several contracts, as stated in the call. The board shall require the successful bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material. The bonds shall comply with Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code. The board may reject any bid. In the event all proposals are rejected or no proposals are received, or the estimated cost of the work does not exceed five thousand dollars ($5,000), or the work consists of channel protection, maintenance work, or emergency work, the board may have the work done by force account without advertising for bids. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). In that event a majority vote of all board members shall be required. The board may purchase in the open market, without advertising for bids, materials and supplies for use in any work, either under contract or by force account.

(Amended by Stats. 2010, Ch. 697, Sec. 86. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 107. Sierra County Flood Control and Water Conservation District

21420

The provisions of this article shall apply to contracts by the Sierra County Flood Control and Water Conservation District, as provided for in Chapter 2123 of the Statutes of 1959.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21421

(a) All contracts for the construction of any unit of work, except as provided in this article, estimated to cost in excess of two thousand dollars ($2,000), shall be let to the lowest responsible bidder in the manner provided in this article. The board shall advertise by three insertions in a daily newspaper of general circulation or two insertions in a weekly newspaper of general circulation published in the district inviting sealed proposals for the construction of the work before any contract shall be made, and may let by contract separately any part of the work. The board shall require the successful bidder to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of all claims for labor and material, the bonds to contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code, and to be subject to the provisions of that title. The board shall also have the right to reject any bid, in which case the board may advertise for new bids.

(b) In the event no proposals are received pursuant to advertisement, where the estimated cost of the work does not exceed two thousand dollars ($2,000), or where the work consists of emergency work, the board of directors, by unanimous vote of all members present, may, without advertising for bids, have the work done by force account. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(c) The district may purchase in the open market without advertisement for bids, materials and supplies for use in any work either under contract or by force account; provided, however, that materials and supplies for use in any new construction work or improvement, except work referred to in subdivision (b), may not be purchased if the cost exceeds two thousand five hundred dollars ($2,500), without advertising for bids and awarding the contract to the lowest responsible bidder.

(d) The provisions of this section have no application to a contract entered into with the United States under the authority of Section 3 of Chapter 2123 of the Statutes of 1959, or to a contract authorized by a vote of the electorate of the district.

(Amended by Stats. 2010, Ch. 697, Sec. 87. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 108. Lassen-Modoc County Flood Control and Water Conservation District

21430

The provisions of this article shall apply to contracts by the Lassen-Modoc County Flood Control and Water Conservation District, as provided for in Chapter 2127 of the Statutes of 1959.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21431

(a) All contracts for the construction of any unit of work, except as provided in this article, estimated to cost in excess of two thousand dollars ($2,000), shall be let to the lowest responsible bidder in the manner provided in this article. The board shall advertise by three insertions in a daily newspaper of general circulation or two insertions in a weekly newspaper of general circulation published in the district inviting sealed proposals for the construction of the work before any contract shall be made, and may let by contract separately any part of the work. The board shall require the successful bidder to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of all claims for labor and material, the bonds to contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code, and to be subject to the provisions of that title. The board shall also have the right to reject any bid, in which case the board may advertise for new bids.

(b) In the event no proposals are received pursuant to advertisement, where the estimated cost of the work does not exceed two thousand dollars ($2,000), the board of directors, by unanimous vote of all members present, may without advertising for bids, have the work done by force account. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(c) The district may purchase in the open market without advertisement for bids, materials and supplies for use in any work either under contract or by force account; provided, however, that materials and supplies for use in any new construction work or improvement, except work referred to in subdivision (b), may not be purchased if the cost exceeds two thousand five hundred dollars ($2,500), without advertising for bids and awarding the contract to the lowest responsible bidder.

(d) The provisions of this section have no application to a contract entered into with the United States under the authority of Section 3 of Chapter 2127 of the Statutes of 1959, or to a contract authorized by a vote of the electorate of the district.

(Amended by Stats. 2010, Ch. 697, Sec. 88. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 109. Yuba-Bear River Basin Authority

21440

The provisions of this article shall apply to contracts by the Yuba-Bear River Basin Authority, as provided for in Chapter 2131 of the Statutes of 1959.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21441

(a) All contracts for any improvement or unit of work, when the cost according to the estimate of the engineer will exceed five thousand dollars ($5,000) shall be let to the lowest responsible bidder or bidders as provided in this article. The board shall first determine whether the contract shall be let as a single unit, or divided into severable parts. The board shall advertise for bids by three insertions in a daily newspaper of general circulation or by two insertions in a weekly newspaper of general circulation printed and published in the authority, inviting sealed proposals for the construction or performance of the improvement work. The call for bids shall state whether the work shall be performed in one unit or divided into parts. The work may be let under a single contract or several contracts, as stated in the call. The board shall require the successful bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material. The bonds shall comply with Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code. The board may reject any bid. In the event all proposals are rejected or no proposals are received, or the estimated cost of the work does not exceed five thousand dollars ($5,000), or the work consists of channel protection, maintenance work, or emergency work, the board may have the work done by force account without advertising for bids.

(b) In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). The authority may purchase in the open market without advertising for bids, materials, and supplies for use in any work, either under contract or by force account.

(Amended by Stats. 2010, Ch. 697, Sec. 89. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 110. Amador County Water Agency

21450

The provisions of this article shall apply to contracts by the Amador County Water Agency, as provided for in Chapter 2137 of the Statutes of 1959.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21451

All contracts for any improvement or unit of work, when the cost according to the estimate of the engineer will exceed twelve thousand five hundred dollars ($12,500), shall be let to the lowest responsible bidder or bidders as provided in this article. The board shall first determine whether the contract shall be let as a single unit or divided into severable parts. The board shall advertise for bids by three insertions in a daily newspaper of general circulation or by two insertions in a weekly newspaper of general circulation printed and published in the agency, inviting sealed proposals for the construction or performance of the improvement or work. The call for bids shall state whether the work shall be performed in one unit or divided into parts. The work may be let under a single contract or several contracts, as stated in the call. The board shall require the successful bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material. The payment bonds shall comply with Chapter 5 (commencing with Section 9550) of Title 3 of Part 6 of Division 4 of the Civil Code. The board may reject any bid. If all proposals are rejected or no proposals are received, or the estimated cost of the work does not exceed twelve thousand five hundred dollars ($12,500), or the work consists of channel protection, maintenance work, or emergency work, the board may have the work done by force account without advertising for bids. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). The agency may purchase in the open market without advertising for bids, materials and supplies for use in any work, either under contract or by force account.

(Amended by Stats. 2010, Ch. 697, Sec. 90. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 111. El Dorado County Water Agency

21460

The provisions of this article shall apply to contracts by the El Dorado County Water Agency, as provided for in Chapter 2139 of the Statutes of 1959.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21461

All contracts for any improvement or unit of work, when the cost according to the estimate of the engineer will exceed five thousand dollars ($5,000), shall be let to the lowest responsible bidder or bidders as provided in this article. The board shall first determine whether the contract shall be let as a single unit, or divided into severable parts. The board shall advertise for bids by three insertions in a daily newspaper of general circulation or by two insertions in a weekly newspaper of general circulation printed and published in the agency, inviting sealed proposals for the construction or performance of the improvement or work. The call for bids shall state whether the work shall be performed in one unit or divided into parts. The work may be let under a single contract or several contracts, as stated in such call. The board shall require the successful bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon payment of their claims for labor and material. The bonds shall comply with Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code. The board may reject any and all bids. In the event all proposals are rejected or no proposals are received, or the estimated cost of the work does not exceed five thousand dollars ($5,000), or the work consists of channel protection, maintenance work, or emergency work, the board of supervisors may have the work done by force account without advertising for bids. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). The district may purchase in the open market without advertising for bids, materials and supplies for use in any work, either under contract or by force account.

(Amended by Stats. 2010, Ch. 697, Sec. 91. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 112. Mojave Water Agency

21470

The provisions of this article shall apply to contracts by the Mojave Water Agency, as provided for in Chapter 2146 of the Statutes of 1959.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21471

Subject to the limitations in Section 14 of Chapter 166 of the Statutes of 1967, the agency may join with one or more public agencies, private corporations, or other persons for the purpose of carrying out any of the powers of the agency, and for that purpose to contract with the other public agencies, private corporations, or persons for the purpose of financing the acquisitions, constructions, and operations. The contract may provide for contributions to be made by each party to the contract, the division and apportionment of the expenses of acquisitions and operations, and the division and apportionment of the benefits and the services and products therefrom, may provide for any agency to effect the acquisitions and to carry on those operations, and shall provide, in the powers and methods of procedure for the agency, the method by which the agency may contract. The contracts with other public agencies, private corporations, or persons may contain any other and further covenants and agreements that may be necessary or convenient to accomplish the purposes of the contracts. As used in this section, public agency shall be deemed to mean and include the United States or any department or agency thereof, the State of California or any department or agency thereof, or a county, city, public corporation, or other public district of this state. As used in this section, private corporation shall be deemed to mean and include any private corporation organized under the laws of the United States or of this or any other state. Contracts mentioned in this section include those made with the United States, under the Federal Reclamation Act of June 17, 1902, and all acts amendatory thereof or supplementary thereto, or any other act of Congress heretofore or hereafter enacted permitting cooperation. Any such contract with the United States or any department or agency thereof, or with any private corporation organized under the laws of the United States, by which the Mojave Water Agency, or any improvement district thereof, incurs an indebtedness or liability exceeding in any year the income and revenue for that year shall not be executed without the assent of two-thirds of the qualified electors of the agency, or an improvement district thereof, voting at a special election to be held for that purpose. The special election shall be called and held, so far as practicable, in the same manner as bond elections for the agency. The exact form of the contract need not be available at the time of the special election, but all of the following shall be known and included in the proposition or measure submitted to the qualified electors of the agency, or an improvement district thereof, at the special election:

(a) Purpose of the contract.

(b) Maximum amount of the indebtedness created by the contract.

(c) Maximum term of repayment.

(d) Maximum interest rate on the indebtedness created by the contract.

(Amended by Stats. 2006, Ch. 538, Sec. 558. Effective January 1, 2007.)



21472

In case of an emergency, if notice for bids to let contracts will not be given, the agency shall respond to the emergency pursuant to Chapter 2.5 (commencing with Section 22050).

(Added by Stats. 1994, Ch. 803, second Sec. 65. Effective January 1, 1995.)






ARTICLE 113. Antelope Valley-East Kern Water Agency

21480

The provisions of this article shall apply to contracts by the Antelope Valley-East Kern Water Agency, as provided for in Chapter 2146 of the Statutes of 1959.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21481

The Antelope Valley-East Kern Water Agency shall have the power to join with one or more public agencies, private corporations, or other persons for the purpose of carrying out any of the powers of the agency, and for that purpose to contract with such other public agencies or private corporations or persons for the purpose of financing such acquisitions, constructions, and operations. Such contracts may provide for contributions to be made by each party thereto and for the division and apportionment of the expenses of such acquisitions and operations, and the division and apportionment of the benefits, the services and products therefrom, and may provide for any agency to effect such acquisitions and to carry on such operations, and shall provide in the powers and methods of procedure for such agency the method by which such agency may contract. Such contracts with other public agencies or private corporations or persons may contain such other and further covenants and agreements as may be necessary or convenient to accomplish the purposes thereof. The term public agency, as used in this paragraph, shall be deemed to mean and include the United States or any department or agency thereof, the State of California or any department or agency thereof, a county, city, public corporation, the Metropolitan Water District of Southern California, or public district of this state. The term private corporation, as used in this paragraph, shall be deemed to mean and include any private corporation organized under the laws of the United States or of this or any other state thereof. Contracts mentioned herein include those made with the United States, under the Federal Reclamation Act of June 17, 1902, and all acts amendatory thereof or supplementary thereto or any other act of Congress heretofore or hereafter enacted permitting cooperation. Any such contract with the United States or any department or agency thereof, or with any private corporation organized under the laws of the United States, by which the Antelope Valley-East Kern Water Agency incurs an indebtedness or liability exceeding in any year the income and revenue for such year shall not be executed without the assent of two-thirds of the qualified electors of the agency voting at a special election to be held for that purpose, such election to be called and held, so far as practicable, in the same manner as bond elections for the agency.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21482

In case of an emergency, if notice for bids to let contracts will not be given, the agency shall comply with Chapter 2.5 (commencing with Section 22050).

(Added by Stats. 1994, Ch. 803, second Sec. 66. Effective January 1, 1995.)






ARTICLE 114. Kern County Water Agency

21490

The provisions of this article shall apply to contracts by the Kern County Water Agency, as provided for in Chapter 1003 of the Statutes of 1961.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21491

(a) All contracts for any improvement or unit of work, when the cost according to the estimate of the engineer will exceed ten thousand dollars ($10,000), shall be let to the lowest responsible bidder or bidders as provided in this article. The board shall first determine whether the contract shall be let as a single unit, or divided into severable parts. The board shall advertise for bids by three insertions in a daily newspaper of general circulation or by two insertions in a weekly newspaper of general circulation printed and published in the agency, inviting sealed proposals for the construction or performance of the improvement or work. The call for bids shall state whether the work shall be performed in one unit or divided into parts. The work may be let under a single contract or several contracts, as stated in such call. The board shall require the successful bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material. The bonds shall comply with Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code. The board may reject any bid.

(b) In the event all proposals are rejected or no proposals are received, or the estimated cost of the work does not exceed ten thousand dollars ($10,000), or the work consists of channel protection, maintenance work, or emergency work, the board may have the work done by force account without advertising for bids. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(c) The agency may purchase in the open market without advertising for bids, materials and supplies for use in any work, either under contract or by force account; provided, however, that materials and supplies for use in any new construction work or improvement, except work referred to in subdivision (b), may not be purchased if the cost exceeds ten thousand dollars ($10,000), without advertising for bids and awarding the contract to the lowest responsible bidder.

(Amended by Stats. 2010, Ch. 697, Sec. 92. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



21492

In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(Added by Stats. 1994, Ch. 803, Sec. 68. Effective January 1, 1995.)






ARTICLE 115. Desert Water Agency

21500

The provisions of this article shall apply to contracts by the Desert Water Agency, as provided for in Chapter 1069 of the Statutes of 1961.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21501

(a) All contracts for any improvement or unit of work, when the cost according to the estimate of the engineer will exceed fifteen thousand dollars ($15,000), shall be let to the lowest responsible bidder or bidders as provided in this article. The board shall first determine whether the contract shall be let as a single unit, or divided into severable parts. The board shall advertise for bids by three insertions in a daily newspaper of general circulation or by two insertions in a weekly newspaper of general circulation printed and published in the agency, inviting sealed proposals for the construction or performance of the improvement or work. The call for bids shall state whether the work shall be performed in one unit or divided into parts. The work may be let under a single contract or several contracts, as stated in such call. The board shall require the successful bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material. The bonds shall comply with Chapter 5 (commencing with Section 9550) of Title 3 of Part 6 of Division 4 of the Civil Code. The board may reject any and all bids.

(b) The board may have work done by force account without advertising for bids or by informal bidding procedures in any of the following situations:

(1) All proposals are rejected.

(2) No proposals are received.

(3) The estimated cost of the work does not exceed fifteen thousand dollars ($15,000) until January 1, 1989. After January 1, 1989, the estimated cost of the work shall not exceed ten thousand dollars ($10,000).

(4) The work consists of channel protection.

(5) The work consists of maintenance work, except that informal bidding procedures may be used only where the estimated cost does not exceed twenty-five thousand dollars ($25,000).

(6) The work consists of emergency work. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(c) The agency may purchase in the open market without advertising for bids, materials and supplies for use in any work, either under contract or by force account, except that, materials and supplies for use in any new construction work or improvement, except work referred to in subdivision (b), may not be purchased, if the cost exceeds fifteen thousand dollars ($15,000), without advertising for bids and awarding the contract to the lowest responsible bidder.

(d) As used in this section, informal bidding procedures means that the board shall, at a minimum, award a contract to the lowest responsible bidder after publishing a notice which generally describes the work to be performed and invites written bids in a newspaper of general circulation in the agency once a week for two successive weeks. The board shall obtain a minimum of three written bids.

(Amended by Stats. 2010, Ch. 697, Sec. 93. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 116. San Gorgonio Pass Water Agency

21510

The provisions of this article shall apply to contracts by the San Gorgonio Pass Water Agency, as provided for in Chapter 1435 of the Statutes of 1961.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21511

(a) All contracts for any improvement or unit of work, when the cost according to the estimate of the engineer will exceed fifty thousand dollars ($50,000), shall be let to the lowest responsible bidder or bidders as provided in this article. The board shall first determine whether the contract shall be let as a single unit or divided into severable parts. The board shall advertise for bids by three insertions in a daily newspaper of general circulation or by two insertions in a weekly newspaper of general circulation printed and published in the agency, inviting sealed proposals for the construction or performance of the improvement or work. The call for bids shall state whether the work shall be performed in one unit or divided into parts. The work may be let under a single contract or several contracts, as stated in the call. The board shall require the successful bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material. The bonds shall comply with Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code. The board may reject any and all bids.

(b) In the event all proposals are rejected or no proposals are received, or the estimated cost of the work does not exceed ten thousand dollars ($10,000), or the work consists of channel protection, maintenance work, or emergency work, the board may have the work done by force account without advertising for bids. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(c) The agency may purchase in the open market without advertising for bids, materials and supplies for use in any work, either under contract or by force account. However, materials and supplies for use in any new construction work or improvement, except work referred to in subdivision (b), may not be purchased, if the cost exceeds fifty thousand dollars ($50,000), without advertising for bids and awarding the contract to the lowest responsible bidder.

(Amended by Stats. 2010, Ch. 697, Sec. 94. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 117. Alpine County Water Agency

21520

The provisions of this article shall apply to contracts by the Alpine County Water Agency, as provided for in Chapter 1896 of the Statutes of 1961.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21521

All contracts for any improvement or unit of work, when the cost according to the estimate of the engineer will exceed five thousand dollars ($5,000) shall be let to the lowest responsible bidder or bidders as provided in this article. The board shall first determine whether the contract shall be let as a single unit, or divided into severable parts. The board shall advertise for bids by three insertions in a daily newspaper of general circulation or by two insertions in a weekly newspaper of general circulation printed and published in the agency, inviting sealed proposals for the construction or performance of the improvement or work. The call for bids shall state whether the work shall be performed in one unit or divided into parts. The work may be let under a single contract or several contracts, as stated in the call. The board shall require the successful bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material. The bonds shall comply with Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code. The board may reject any bid. In the event all proposals are rejected or no proposals are received, or the estimated cost of the work does not exceed five thousand dollars ($5,000), or the work consists of channel protection, maintenance work, or emergency work, the board may have the work done by force account without advertising for bids. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). In that event a majority vote of all board members shall be required. The board may purchase in the open market without advertising for bids, materials and supplies for use in any work, either under contract or by force account.

(Amended by Stats. 2010, Ch. 697, Sec. 95. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 118. Castaic Lake Water Agency

21530

The provisions of this article shall apply to contracts by the Castaic Lake Water Agency, as provided for in Chapter 28 of the Statutes of the 1962 First Extraordinary Session.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21531

(a) The Castaic Lake Water Agency shall have power to prescribe methods for the construction of works and for the letting of contracts for the construction of works, structures, or equipment, or the performance or furnishing of labor, materials, or supplies, necessary or convenient for carrying out any of the purposes of this act or for the acquisition or disposal of any real or personal property; provided, that all contracts for any improvement or unit of work, when the cost according to the estimate of the engineer will exceed five thousand dollars ($5,000), shall be let to the lowest responsible bidder or bidders as provided in this article. The board shall first determine whether the contract shall be let as a single unit or divided into severable parts. The board shall advertise for bids by three insertions in a daily newspaper of general circulation published in the agency or by two insertions in a nondaily newspaper of general circulation published in the agency or, if no newspaper is published in the agency, in any newspaper of general circulation distributed in the agency, inviting sealed proposals for the construction or performance of the improvement or work. The call for bids shall state whether the work shall be performed in one unit or divided into parts. The work may be let under a single contract or several contracts, as stated in the call. The board shall require the successful bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material. The bonds shall comply with Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code. The board may reject any bid.

(b) In the event all proposals are rejected or no proposals are received, or the estimated cost of the work does not exceed five thousand dollars ($5,000), or the work consists of channel protection, maintenance work, or emergency work, the board may have the work done by force account without advertising for bids. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(c) The agency may purchase in the open market without advertising for bids, materials and supplies for use in any work, either under contract or by force account; provided, however, that materials and supplies for use in any new construction work or improvement, except work referred to in subdivision (b), may not be purchased if the cost exceeds five thousand dollars ($5,000), without advertising for bids and awarding the contract to the lowest responsible bidder.

(Amended by Stats. 2010, Ch. 697, Sec. 96. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 119. Crestline-Lake Arrowhead Water Agency

21540

The provisions of this article shall apply to contracts by the Crestline-Lake Arrowhead Water Agency, as provided for in Chapter 40 of the Statutes of the 1962 First Extraordinary Session.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21541

(a) The Crestline-Lake Arrowhead Water Agency shall have power to prescribe methods for the construction of works and for the letting of contracts for the construction of works, structures, or equipment, or the performance or furnishing of labor, materials, or supplies, necessary or convenient for carrying out any of the purposes of this act or for the acquisition or disposal of any real or personal property. However, all contracts for the construction of any improvement or unit of work, when the cost, according to the estimate of the engineer, will exceed twenty-five thousand dollars ($25,000), shall be let to the lowest responsible bidder or bidders as provided in this article. The board shall first determine whether the contract shall be let as a single unit or divided into severable parts. The board shall advertise for bids by three insertions in a daily newspaper of general circulation or by two insertions in a weekly newspaper of general circulation printed and published in the agency, inviting sealed proposals for the construction or performance of the improvement or work. The call for bids shall state whether the work shall be performed in one unit or divided into parts. The work may be let under a single contract or several contracts, as stated in the call.

The board shall require the successful bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material. The bonds shall comply with Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code. The board may reject any bid.

(b) In the event all proposals are rejected or no proposals are received, or the estimated cost of the work does not exceed five thousand dollars ($5,000), or the work consists of channel protection, maintenance work, or emergency work, the board may have the work done by force account without advertising for bids. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(c) The agency may purchase in the open market without advertising for bids, materials and supplies for use in any work, either under contract or by force account. However, materials and supplies for use in any new construction work or improvement, except work referred to in subdivision (b), may not be purchased if the cost exceeds twenty-five thousand dollars ($25,000), without advertising for bids and awarding the contract to the lowest responsible bidder.

(Amended by Stats. 2010, Ch. 697, Sec. 97. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 120. San Diego County Flood Control District

21550

The provisions of this article shall apply to contracts by the San Diego County Flood Control District, as provided for in Chapter 55 of the Statutes of the 1966 First Extraordinary Session.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21551

(a) All contracts for the construction of any unit of work estimated to cost over ten thousand dollars ($10,000) shall be let to the lowest responsible bidder in accordance with Article 3.5 (commencing with Section 20120) of Chapter 1.5. If cost of the project or service will not exceed ten thousand dollars ($10,000), the district may have the work done by force account. The district may purchase in the open market, without advertising for bid, materials and supplies for use in any work either under contract or by force account.

(b) The board of directors may, by ordinance, resolution, or board order, authorize the county engineer or other county officer to order changes or additions in work being performed under construction contract. When so authorized, any change or addition in the work shall be ordered in writing by the county engineer, or other designated officer, and the extra cost for any change or addition to the work so ordered shall not exceed five thousand dollars ($5,000) when the total amount of the original contract does not exceed fifty thousand dollars ($50,000), nor 10 percent of the amount of any original contract that exceeds fifty thousand dollars ($50,000), but does not exceed two hundred fifty thousand dollars ($250,000).

(c) For contracts whose original cost exceeds two hundred fifty thousand dollars ($250,000), the extra cost for any change or addition to the work so ordered shall not exceed twenty-five thousand dollars ($25,000), plus 5 percent of the amount of the original contract costs in excess of two hundred fifty thousand dollars ($250,000). In no event shall any such change or alteration exceed one hundred fifty thousand dollars ($150,000).

(Amended by Stats. 1997, Ch. 215, Sec. 4. Effective January 1, 1998.)



21552

In case of an emergency, if notice for bids to let contracts will not be given, the district shall comply with Chapter 2.5 (commencing with Section 22050).

(Added by Stats. 1994, Ch. 803, Sec. 74. Effective January 1, 1995.)






ARTICLE 121. Metropolitan Water District

21560

The provisions of this article shall apply to contracts by a Metropolitan Water District, as provided for in Chapter 209 of the Statutes of 1969.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21561

As used in this article, public corporation means and includes the United States or any other public agency thereof or this or any other state or any political district or subdivision thereof.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21562

A district may join with one or more other public or private corporations (within or without this state) for the purpose of carrying out any of its powers, and for that purpose may contract with any such other public or private corporation to finance acquisitions, constructions, and operations.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21563

Any contract with any other public or private corporation pursuant to Section 21562 may provide for contributions to be made by each party and for the division and apportionment of the expenses of such acquisitions and operations, and the division and apportionment of the benefits, services, and products from the contract. Any such contract may provide for an agency to effect such acquisitions and carry on such operations, and shall provide in the powers and methods of procedure for such agency the method by which such agency may contract. Any such contract may contain such other and further covenants and agreements as may be necessary and convenient to accomplish such purposes.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21564

The board may prescribe methods for the construction of works and for the letting of contracts for the construction of works, structures, or equipment, or for the performance or furnishing of labor, materials, or supplies required for the carrying out of any of the purposes of this act.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21565

Whenever any work is not to be done by the district itself by force account, and the amount involved shall be twenty-five thousand dollars ($25,000) or more, the board shall provide for the letting of contracts to the lowest responsible bidder, after publication of notices inviting bids, but subject to the right of the board to reject any and all proposals.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21566

The board, in advertising for bids and in letting contracts as provided in Section 21565, may require that all articles furnished to the district pursuant to such contracts be manufactured, produced, or fabricated in the United States or its territories, and may prohibit the use in, or employment in connection with, the carrying out of such contracts by the contractor or any subcontractor, of all machinery or materials except those which have been manufactured, produced, or fabricated in the United States or its territories, if they are determined by the board to be available.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21567

(a) Notwithstanding the requirements of Section 21566, contracts, in writing or otherwise, may be let without advertising for, or inviting bids, when any repairs, alterations, or other work, or the purchase of materials, supplies, equipment, or other property is deemed by the board to be for an emergency.

(b) In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(Repealed and added by Stats. 1994, Ch. 803, Sec. 76. Effective January 1, 1995.)






ARTICLE 122. Madera County Flood Control and Water Conservation Agency

21570

The provisions of this article shall apply to contracts by the Madera County Flood Control and Water Conservation Agency, as provided for in Chapter 916 of the Statutes of 1969.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21571

The agency shall have the power to make contracts, employ labor, and do all acts necessary for the full exercise of its purpose and powers. Those contracts determined by the board to be let for bid shall be in accordance with rules and regulations adopted by the board for the letting of contracts for such agency. The board may determine to have any work or services performed by contract, or employees of the agency, or in any combination thereof which is economical and expedient for the purpose of the agency.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21572

Any improvement or unit of work, except as provided in this article, estimated to cost in excess of five thousand dollars ($5,000), shall be done by contract and let to the lowest responsible bidder in the manner provided in this article. The board of directors of the agency shall advertise by three insertions in a daily newspaper of general circulation or two insertions in a weekly newspaper of general circulation published in the agency, inviting sealed proposals for the construction of the work before any contract shall be made, and may let by contract separately any part of the work. The board shall require the successful bidder to file with the board good and sufficient bonds to be approved by the board, conditioned upon the faithful performance of the contract, and upon the payment of the claims for labor and material, the bonds to contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code, and to be subject to the provisions of that title. The board shall also have the right to reject any and all bids, and readvertise for new bids, or by a two-thirds vote may elect to undertake the work by force account. In the event no proposals are received pursuant to advertisement, or where the estimated cost of such work does not exceed five thousand dollars ($5,000), the board of directors by unanimous vote of all members present may without advertising for bids have the work done by force account. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). The agency may purchase in the open market without advertisement for bids, materials and supplies for use in any work either under contract or by force account.

(Amended by Stats. 2010, Ch. 697, Sec. 98. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 123. Tulare County Flood Control District

21580

The provisions of this article shall apply to contracts by the Tulare County Flood Control District, as provided for in Chapter 1149 of the Statutes of 1969.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21581

(a) Any improvement or unit of work when the cost according to the estimate of the engineer will exceed five thousand dollars ($5,000), shall be done by contract and shall be let to the lowest responsible bidder or bidders in the manner provided in this article. The board shall first determine whether the contract shall be let as a single unit or shall be divided into severable parts, or both, according to the best interests of the district. The board shall call for bids and advertise the call by three insertions in a daily newspaper of general circulation or by two insertions in a weekly newspaper of general circulation printed in the district inviting sealed proposals for the construction or performance of the improvement or work before any contract is made. The call for bids shall state whether the work is to be performed as a unit or shall be divided into severable specific parts, or both, as stated in the call. The board may let the work by single contract for the whole or it may divide the work into severable parts by separate contracts, as stated in the call, according to the best interests of the district. The board shall require the successful bidder or bidders to file with the board a good and sufficient bond to be approved by the board conditioned upon the payment of their claims for labor and material, the bond to contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code and to be subject to the provisions of that title. The board shall also have the right to reject any and all bids and readvertise for new bids, or by a two-thirds vote may elect to undertake the work by force account.

(b) In the event no proposals are received pursuant to advertisement, or the estimated cost of the work does not exceed five thousand dollars ($5,000), or the work consists of channel protection, maintenance work, or emergency work, the board of supervisors may, without advertising for bids, have the work done by employees of the district, by day labor, under the direction of the board, by contract, or by any combination of those methods. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(c) The district may acquire in the open market without advertising for bids, materials, equipment, and supplies for use in any work or for any other purpose; provided, however, that materials and supplies for use in any new construction work or improvement, except work referred to in subdivision (b), may not be purchased if the cost exceeds five thousand dollars ($5,000), without advertising for bids and awarding the contract to the lowest responsible bidder.

(Amended by Stats. 2010, Ch. 697, Sec. 99. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 124. Bighorn Mountains Water Agency

21590

The provisions of this article shall apply to contracts by the Bighorn Mountains Water Agency, as provided for in Chapter 1175 of the Statutes of 1969.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21591

(a) Any improvement or unit of work, when the cost, according to the estimate of the engineer, will exceed twenty-five thousand dollars ($25,000), shall be done by contract and shall be let to the lowest responsible bidder or bidders as provided in this article. The board shall first determine whether the contract shall be let as a single unit or divided into severable parts. The board shall advertise for bids by three insertions in a daily newspaper of general circulation or by two insertions in a weekly newspaper of general circulation printed and published in the agency, if there is a newspaper printed and published in the agency, inviting sealed proposals for the construction or performance of the improvement or work. The call for bids shall state whether the work shall be performed in one unit or divided into parts. The work may be let under a single contract or several contracts, as stated in the call. The board shall require the successful bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material. The bonds shall comply with Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code. The board may reject any and all bids and readvertise, or by a two-thirds vote may elect to undertake work by force account.

(b) If no proposals are received, or the estimated cost of the work does not exceed twenty-five thousand dollars ($25,000), or the work consists of channel protection, maintenance work, or emergency work, the board may have the work done by force account without advertising for bids. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(c) The agency may purchase in the open market without advertising for bids, materials and supplies for use in any work, either under contract or by force account; provided, however, that materials and supplies for use in any new construction work or improvement, except work referred to in subdivision (b), may not be purchased if the cost exceeds twenty-five thousand dollars ($25,000), without advertising for bids and awarding the contract to the lowest responsible bidder.

(Amended by Stats. 2010, Ch. 697, Sec. 100. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 125. Tuolumne County Water Agency

21600

The provisions of this article shall apply to contracts by the Tuolumne County Water Agency, as provided for in Chapter 1236 of the Statutes of 1969.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21601

Any improvement or unit of work, when the cost, according to the estimate of the engineer, will exceed five thousand dollars ($5,000), shall be done by contract and let to the lowest responsible bidder or bidders as provided in this article. The board shall first determine whether the contract shall be let as a single unit or divided into severable parts. The board shall advertise for bids by three insertions in a daily newspaper of general circulation, or by two insertions in a weekly newspaper of general circulation, printed and published in the agency, inviting sealed proposals for the construction or performance of the improvement or work. The call for bids shall state whether the work shall be performed in one unit or divided into parts. The work may be let under a single contract or several contracts, as stated in the call. The board shall require the successful bidders to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon payment of their claims for labor and material. The bonds shall comply with Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code. The board may reject any and all bids and readvertise, or, by a two-thirds vote, may elect to undertake the work by force account. If no proposals are received, the estimated cost of the work does not exceed five thousand dollars ($5,000), or the work consists of channel protection, maintenance work, or emergency work, the board of supervisors may have the work done by force account without advertising for bids. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). The district may purchase in the open market without advertising for bids, materials, and supplies for use in any work, either under contract or by force account.

(Amended by Stats. 2010, Ch. 697, Sec. 101. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 126. Tahoe-Truckee Sanitation Agency

21610

The provisions of this article shall apply to contracts by the Tahoe-Truckee Sanitation Agency, as provided for in Chapter 1560 of the Statutes of 1971.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21611

As used in this article:

(a) Public entity means and includes the United States, the state and any county, city, public corporation, or public district of the state, and any department, entity, agency, or authority of any thereof.

(b) Private corporation means and includes any private corporation organized under the laws of the United States or of any state.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21612

The agency may join with one or more public entities, private corporations, or other persons for the purpose of carrying out any of the powers of the agency, and for that purpose may contract with any such other public entity, private corporation, or person to finance acquisitions, constructions, and operations.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21613

Any contract with any other public entity, private corporation, or person may provide for contributions to be made by each party thereto, for the division and apportionment of the benefits, services, and products thereof. Any such contract may also provide that the agency will effect any acquisition or carry on any operations, and may contain such other and further covenants and agreements as may be necessary or convenient to accomplish the purposes thereof.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21614

The agency may prescribe methods for construction of works and for the letting of contracts for any of the following purposes:

(a) The construction of works, structures, or equipment;

(b) The performance or furnishing of labor, materials, or supplies necessary or convenient for carrying out any of the purposes of this act; or

(c) The acquisition or disposal of any real or personal property.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21615

When any agency expenditure exceeds five thousand dollars ($5,000), it shall be contracted for and let to the lowest responsible bidder after notice.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21616

The board may establish the manner of calling for bids and letting contracts, and all contracts shall be entered into upon such terms and in such manner as the board may authorize.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21617

If no bids are received upon any call for bids, the board may let the contract without further complying with Section 159 of Chapter 1560 of the Statutes of 1971.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21618

In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(Added by Stats. 1994, Ch. 803, Sec. 81. Effective January 1, 1995.)






ARTICLE 127. Monterey Peninsula Water Management District

21620

The provisions of this article shall apply to contracts by the Monterey Peninsula Water Management District, as provided for in Chapter 527 of the Statutes of 1977.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21621

Any improvement or unit of work, when the cost, according to the estimate of the engineer, will exceed ten thousand dollars ($10,000), shall be done by contract and shall be let to the lowest responsible bidder or bidders in the manner provided in this article. The board shall first determine whether the contract shall be let as a single unit or shall be divided into severable parts, according to the best interests of the district. The board shall call for bids and advertise the call by publication pursuant to Section 6061.3 of the Government Code in a newspaper of general circulation published or circulated in the district, inviting sealed proposals for the construction or performance of the improvement or work before any contract is made. The call for bids shall state whether the work is to be performed as a unit or is to be divided into parts, as stated in the call. The board may let the work by single contract or it may divide the work into parts by separate contracts, as stated in the call.

(Amended by Stats. 1998, Ch. 142, Sec. 16. Effective January 1, 1999.)



21622

The board shall require the successful bidder or bidders to file with the board, good and sufficient bonds, to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of their claims for labor and material in connection therewith. Such contracts shall be subject to the provisions of Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code.

(Amended by Stats. 2010, Ch. 697, Sec. 102. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



21623

The board shall also have the right to reject any and all bids and readvertise for new bids, or by a two-thirds vote may elect to undertake such work by force account. When no proposals are received pursuant to advertisement therefor, or when the estimated cost of such work does not exceed the sum of five thousand dollars ($5,000), or when the work consists of channel protection, maintenance work, or emergency work necessary in order to protect life and property from impending damage, the board may, without advertising for bids therefor, have such work done by employees of the district by day labor under the direction of the board, by contract, or by a combination thereof. The district shall have the power to acquire in the open market without advertising for bids therefor, materials, equipment, and supplies for use in any work or for any other purpose; provided, however, that materials and supplies for use in any new construction work or improvement, except work referred to in the preceding sentence, may not be purchased if the cost thereof exceeds five thousand dollars ($5,000) without advertising for bids and awarding the contract therefor to the lowest responsible bidder.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21624

In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(Added by Stats. 1994, Ch. 803, Sec. 83. Effective January 1, 1995.)






ARTICLE 128. Merced County Flood Control District

21630

The provisions of this article shall apply to contracts by the Merced County Flood Control District, as provided for in Chapter 1311 of the Statutes of 1982.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21631

(a) Any improvement or unit of work when the cost, according to the estimate of the engineer, will exceed six thousand five hundred dollars ($6,500), shall be done by contract and shall be let to the lowest responsible bidder or bidders in the manner provided in this article. The board shall first determine whether the contract shall be let as a single unit, or shall be divided into severable parts, or both, according to the best interests of the district. The board shall call for bids and advertise the call by three insertions in a daily newspaper of general circulation or by two insertions in a weekly newspaper of general circulation printed in the district inviting sealed proposals for the construction or performance of the improvement or work before any contract is made. The call for bids shall state whether the work is to be performed as a unit or shall be divided into severable parts, or both, as stated in the call. The board may let the work by single contract or it may divide the work into severable parts by separate contracts, as stated in the call, according to the best interests of the district. The board shall require the successful bidder or bidders to file with the board a good and sufficient bond, to be approved by the board, conditioned upon the payment of their claims for labor and material. The bond shall contain the terms and conditions set forth in Title 3 (commencing with Section 9000) of Part 6 of Division 4 of the Civil Code and be subject to the provisions of that title. The board may reject any and all bids and readvertise for new bids, or by a two-thirds vote may elect to undertake the work by force account.

(b) If no proposals are received pursuant to advertisement or the estimated cost of the work does not exceed six thousand five hundred dollars ($6,500), or the work consists of channel protection, maintenance work, or emergency work, the board of supervisors may, without advertising for bids, have the work done by employees of the district, by day labor, under the direction of the board, by contract, or by a combination of those methods. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050).

(c) The district may acquire in the open market, without advertising for bids, materials, equipment, and supplies for use in any work or for any other purpose; provided, however, that materials and supplies for use in any new construction work or improvement, except that work referred to in subdivision (b), may not be purchased if the cost exceeds six thousand five hundred dollars ($6,500), without advertising for bids and awarding the contract to the lowest responsible bidder.

(Amended by Stats. 2010, Ch. 697, Sec. 103. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)






ARTICLE 129. Colusa County Flood Control and Water Conservation District

21640

The provisions of this article shall apply to contracts by the Colusa County Flood Control and Water Conservation District, as provided for in Chapter 926 of the Statutes of 1983.

(Added by Stats. 1984, Ch. 1128, Sec. 69.)



21641

(a) All contracts for the construction of any unit of work, except as provided, estimated to cost in excess of twenty-five thousand dollars ($25,000) shall be let to the lowest responsible bidder in the manner provided in this article.

(b) The board shall advertise by three insertions in a daily newspaper of general circulation or two insertions in a weekly newspaper of general circulation published in the district inviting sealed proposals for the construction of the work before any contract shall be made, and may let by contract separately any part of the work. The board shall require the successful bidder to file with the board good and sufficient bonds to be approved by the board conditioned upon the faithful performance of the contract and upon the payment of the claims for labor and material. The board may reject any bid.

(c) If all proposals are rejected or no proposals are received pursuant to advertisement, or where the estimated cost of the work does not exceed twenty-five thousand dollars ($25,000), or where the work consists of channel protection, maintenance work, or emergency work, the board, by unanimous vote of all members present, may, without advertising for bids, have the work done by force account. In case of an emergency, if notice for bids to let contracts will not be given, the board shall comply with Chapter 2.5 (commencing with Section 22050). The district may purchase in the open market, without advertising for bids, materials and supplies for use in any work either under contract or by force account.

(d) The provisions of this section have no application to a contract entered into with the United States or to a contract authorized by a vote of the eligible voters of the district or a zone.

(Amended by Stats. 1994, Ch. 803, Sec. 85. Effective January 1, 1995.)









CHAPTER 2. Bidding on Public Contracts

ARTICLE 1. Legislative Intent and Definitions

22000

This chapter shall be known and may be cited as the Uniform Public Construction Cost Accounting Act.

(Added by renumbering Section 21000 (as added by Stats. 1983, Ch. 1054) by Stats. 1986, Ch. 1019, Sec. 37.)



22001

The Legislature finds and declares that there is a statewide need to promote uniformity of the cost accounting standards and bidding procedures on construction work performed or contracted by public entities in the state. This chapter provides for the development of cost accounting standards and an alternative method for the bidding of public works projects by public entities.

(Added by renumbering Section 21001 (as added by Stats. 1983, Ch. 1054) by Stats. 1986, Ch. 1019, Sec. 38.)



22001.5

On or before January 1, 2009, the Controller shall send a notice to all public agencies describing the provisions of this chapter and the benefits of using its provisions. This notice shall also be included in any notification issued by the Controller pursuant to Section 22020.

(Added by Stats. 2007, Ch. 144, Sec. 1. Effective January 1, 2008.)



22002

(a) Public agency, for purposes of this chapter, means a city, county, city and county, including chartered cities and chartered counties, any special district, and any other agency of the state for the local performance of governmental or proprietary functions within limited boundaries. Public agency also includes a nonprofit transit corporation wholly owned by a public agency and formed to carry out the purposes of the public agency.

(b) Representatives of the construction industry for purposes of this chapter, means a general contractor, subcontractor, or labor representative with experience in the field of public works construction.

(c) Public project means any of the following:

(1) Construction, reconstruction, erection, alteration, renovation, improvement, demolition, and repair work involving any publicly owned, leased, or operated facility.

(2) Painting or repainting of any publicly owned, leased, or operated facility.

(3) In the case of a publicly owned utility system, public project shall include only the construction, erection, improvement, or repair of dams, reservoirs, powerplants, and electrical transmission lines of 230,000 volts and higher.

(d) Public project does not include maintenance work. For purposes of this section, maintenance work includes all of the following:

(1) Routine, recurring, and usual work for the preservation or protection of any publicly owned or publicly operated facility for its intended purposes.

(2) Minor repainting.

(3) Resurfacing of streets and highways at less than one inch.

(4) Landscape maintenance, including mowing, watering, trimming, pruning, planting, replacement of plants, and servicing of irrigation and sprinkler systems.

(5) Work performed to keep, operate, and maintain publicly owned water, power, or waste disposal systems, including, but not limited to, dams, reservoirs, powerplants, and electrical transmission lines of 230,000 volts and higher.

(e) For purposes of this chapter, facility means any plant, building, structure, ground facility, utility system, subject to the limitation found in paragraph (3) of subdivision (c), real property, streets and highways, or other public work improvement.

(Amended by Stats. 1989, Ch. 733, Sec. 1.)



22003

A public agency which has, by resolution, elected to become subject to the uniform construction cost accounting procedures set forth in Article 2 (commencing with Section 22010), may utilize the bidding procedures set forth in Article 3 (commencing with Section 22030) when contracting for maintenance work, as defined in Section 22002, or when contracting for any other work which does not fall within the definition of public project, as defined in Section 22002.

(Added by Stats. 1989, Ch. 241, Sec. 1.)






ARTICLE 2. California Uniform Construction Cost Accounting Commission

22010

There is hereby created the California Uniform Construction Cost Accounting Commission. The commission is comprised of 14 members.

(a) Thirteen of the members shall be appointed by the Controller as follows:

(1) Two members who shall each have at least 10 years of experience with, or providing professional services to, a general contracting firm engaged, during that period, in public works construction in California.

(2) Two members who shall each have at least 10 years of experience with, or providing professional services to, a firm or firms engaged, during that period, in subcontracting for public works construction in California.

(3) Two members who shall each be a member in good standing of, or have provided professional services to, an organized labor union with at least 10 years of experience in public works construction in California.

(4) Seven members who shall each be experienced in, and knowledgeable of, public works construction under contracts let by public agencies; two each representing cities, counties, respectively, and two representing school districts (one with an average daily attendance over 25,000 and one with an average daily attendance under 25,000), and one member representing a special district. At least one of the two county representatives shall be a county auditor or his or her designee.

(b) The member of the Contractors State License Board who is a general engineering contractor as that term is defined in Section 7056 of the Business and Professions Code shall serve as an ex officio voting member.

(Amended by Stats. 2003, Ch. 296, Sec. 26. Effective January 1, 2004.)



22011

The Controller, in an effort to select highly qualified commission members, shall solicit from organized representatives of the construction industry and public agencies recommendations for appointments to the commission.

(Added by renumbering Section 21101 (as added by Stats. 1983, Ch. 1054) by Stats. 1986, Ch. 1019, Sec. 41.)



22012

At least one commission member of the seven representing the construction industry and at least one of the seven representing public agencies shall have previous accounting experience.

(Amended by Stats. 2003, Ch. 296, Sec. 27. Effective January 1, 2004.)



22013

The commission members shall select a chairperson from among its membership. The chairperson shall serve as chair for a term of two years from the date of selection. In no event shall two consecutive chairpersons be appointees representing either the construction industry or public agencies.

(Amended by Stats. 2011, Ch. 110, Sec. 1. Effective January 1, 2012.)



22014

(a) The members of the commission shall hold office for terms of three years, and until their successors are appointed, except as otherwise provided for in this section.

(b) In the case of members initially appointed by the Controller, two representing the construction industry and two representing public agencies shall be appointed to serve until July 1, 1985; two representing the construction industry and two representing public agencies shall be appointed to serve until July 1, 1986; and three representing the construction industry and three representing public agencies shall be appointed to serve until July 1, 1987.

(c) Members may be reappointed for subsequent terms of three years.

(d) The Controller shall, within 90 days after the expiration of any term, appoint a replacement to fill the vacancy on the commission.

(Amended by Stats. 2011, Ch. 110, Sec. 2. Effective January 1, 2012.)



22015

(a) The Controller shall make available for the conduct of the commission s business, such staff and other support as does not conflict with the accomplishment of the other business of the office of the Controller.

(b) Each member of the commission shall serve without compensation, but shall be reimbursed for travel and other expenses necessarily incurred in the performance of the member s duties.

(c) The commission may accept grants from federal, state, or local public agencies, or from private foundations or individuals, in order to assist it in carrying out its duties, functions, and powers under this chapter.

(Added by renumbering Section 21105 by Stats. 1986, Ch. 1019, Sec. 45.)



22016

The commission shall meet not less than once each year, at a time and place chosen by its membership.

(Added by renumbering Section 21106 by Stats. 1986, Ch. 1019, Sec. 46.)



22017

The commission shall do all of the following:

(a) After due deliberation and study, recommend for adoption by the Controller, uniform construction cost accounting procedures for implementation by public agencies in the performance of, or in contracting for, construction on public projects. The procedures shall, to the extent deemed feasible and practicable by the commission, incorporate, or be consistent with construction cost accounting procedures and reporting requirements utilized by state and federal agencies on public projects, and be uniformly applicable to all public agencies which elect to utilize the uniform procedures. As part of its deliberations and review, the commission shall take into consideration relevant provisions of Office of Management and Budget Circular A-76.

(b) After due deliberation and study, recommend for adoption by the Controller cost accounting procedures designed especially for implementation by California cities with a population of less than 75,000. The procedures shall incorporate cost accounting and reporting requirements deemed practicable and applicable to all cities under 75,000 population which elect to utilize the uniform procedures. For purposes of these cost accounting procedures, the following shall apply:

(1) Cities with a population of less than 75,000 shall assume an overhead rate equal to 20 percent of the total costs of a public project, including the costs of material, equipment, and labor.

(2) Cities with a population of more than 75,000 may either calculate an actual overhead rate or assume an overhead rate equal to 30 percent of the total costs of a public project, including the costs of material, equipment, and labor.

(c) Recommend for adoption by the Controller, procedures and standards for the periodic evaluation and adjustment, as necessary, of the monetary limits specified in Section 22032.

(d) The commission shall make an annual report to the Legislature with respect to its activities and operations, together with those recommendations as it deems necessary.

(Amended by Stats. 2003, Ch. 296, Sec. 28. Effective January 1, 2004.)



22018

The Controller shall, upon receipt of the commission s recommendations, review and evaluate the recommended procedures and either formally adopt or reject the recommended procedures within 90 days of submission by the commission.

(Added by renumbering Section 21108 by Stats. 1986, Ch. 1019, Sec. 48.)



22019

Upon determining that the recommended uniform construction cost accounting procedures will serve the best interests of the state and public agencies, and upon formal adoption by the Controller, the Controller shall promulgate the uniform procedure for all public agencies electing to participate, together with instructions for their adoption and implementation by any public agency.

(Added by renumbering Section 21109 by Stats. 1986, Ch. 1019, Sec. 49.)



22020

In accordance with procedures and standards adopted pursuant to Section 22017, every five years the commission shall consider whether there have been material changes in public construction costs and make recommendations to the Controller regarding adjustments in the monetary limits prescribed by Section 22032, but in no case shall the amount, as adjusted, be less than fifteen thousand dollars ($15,000). Any adjustment shall be effective beginning with the fiscal year which commences not less than 60 days following the Controller s notification to all public agencies of the adjustment. That notification shall also describe the provisions of this chapter and the benefits of using its provisions.

(Amended by Stats. 2007, Ch. 144, Sec. 2. Effective January 1, 2008.)






ARTICLE 3. Public Projects: Alternative Procedure

22030

This article applies only to a public agency whose governing board has by resolution elected to become subject to the uniform construction cost accounting procedures set forth in Article 2 (commencing with Section 22010) and which has notified the Controller of that election. In the event of a conflict with any other provision of law relative to bidding procedures, this article shall apply to any public agency which has adopted a resolution and so notified the Controller.

(Added by renumbering Section 21200 (as added by Stats. 1983, Ch. 1054) by Stats. 1986, Ch. 1019, Sec. 51.)



22032

(a) Public projects of forty-five thousand dollars ($45,000) or less may be performed by the employees of a public agency by force account, by negotiated contract, or by purchase order.

(b) Public projects of one hundred seventy-five thousand dollars ($175,000) or less may be let to contract by informal procedures as set forth in this article.

(c) Public projects of more than one hundred seventy-five thousand dollars ($175,000) shall, except as otherwise provided in this article, be let to contract by formal bidding procedure.

(Amended by Stats. 2011, Ch. 683, Sec. 2. Effective January 1, 2012.)



22033

It shall be unlawful to split or separate into smaller work orders or projects any project for the purpose of evading the provisions of this article requiring work to be done by contract after competitive bidding.

(Added by renumbering Section 21203 (as added by Stats. 1983, Ch. 1054) by Stats. 1986, Ch. 1019, Sec. 54.)



22034

Each public agency that elects to become subject to the uniform construction accounting procedures set forth in Article 2 (commencing with Section 22010) shall enact an informal bidding ordinance to govern the selection of contractors to perform public projects pursuant to subdivision (b) of Section 22032. The ordinance shall include all of the following:

(a) The public agency shall maintain a list of qualified contractors, identified according to categories of work. Minimum criteria for development and maintenance of the contractors list shall be determined by the commission.

(b) All contractors on the list for the category of work being bid or all construction trade journals specified in Section 22036, or both all contractors on the list for the category of work being bid and all construction trade journals specified in Section 22036, shall be mailed a notice inviting informal bids unless the product or service is proprietary.

(c) All mailing of notices to contractors and construction trade journals pursuant to subdivision (b) shall be completed not less than 10 calendar days before bids are due.

(d) The notice inviting informal bids shall describe the project in general terms and how to obtain more detailed information about the project, and state the time and place for the submission of bids.

(e) The governing body of the public agency may delegate the authority to award informal contracts to the public works director, general manager, purchasing agent, or other appropriate person.

(f) If all bids received are in excess of one hundred seventy-five thousand dollars ($175,000), the governing body of the public agency may, by adoption of a resolution by a four-fifths vote, award the contract, at one hundred eighty-seven thousand five hundred dollars ($187,500) or less, to the lowest responsible bidder, if it determines the cost estimate of the public agency was reasonable.

(Amended by Stats. 2011, Ch. 683, Sec. 3. Effective January 1, 2012.)



22035

(a) In cases of emergency when repair or replacements are necessary, the governing body may proceed at once to replace or repair any public facility without adopting plans, specifications, strain sheets, or working details, or giving notice for bids to let contracts. The work may be done by day labor under the direction of the governing body, by contractor, or by a combination of the two.

(b) In case of an emergency, if notice for bids to let contracts will not be given, the public agency shall comply with Chapter 2.5 (commencing with Section 22050).

(Repealed and added by Stats. 1994, Ch. 803, Sec. 87. Effective January 1, 1995.)



22035.5

In counties that are under court order to relieve justice facility overcrowding, the procedures and restrictions specified in Section 20134 shall apply to all contracts issued under this chapter.

(Added by Stats. 1991, Ch. 993, Sec. 1.)



22036

The commission shall determine, on a county-by-county basis, the appropriate construction trade journals which shall receive mailed notice of all informal and formal construction contracts being bid for work within the specified county.

(Added by renumbering Section 21206 by Stats. 1986, Ch. 1019, Sec. 57.)



22037

Notice inviting formal bids shall state the time and place for the receiving and opening of sealed bids and distinctly describe the project. The notice shall be published at least 14 calendar days before the date of opening the bids in a newspaper of general circulation, printed and published in the jurisdiction of the public agency; or, if there is no newspaper printed and published within the jurisdiction of the public agency, in a newspaper of general circulation which is circulated within the jurisdiction of the public agency, or, if there is no newspaper which is circulated within the jurisdiction of the public agency, publication shall be by posting the notice in at least three places within the jurisdiction of the public agency as have been designated by ordinance or regulation of the public agency as places for the posting of its notices. The notice inviting formal bids shall also be sent electronically, if available, by either facsimile or electronic mail and mailed to all construction trade journals specified in Section 22036. The notice shall be sent at least 15 calendar days before the date of opening the bids. In addition to notice required by this section, the public agency may give such other notice as it deems proper.

(Amended by Stats. 2010, Ch. 62, Sec. 1. Effective January 1, 2011.)



22038

(a) In its discretion, the public agency may reject any bids presented, if the agency, prior to rejecting all bids and declaring that the project can be more economically performed by employees of the agency, furnishes a written notice to an apparent low bidder. The notice shall inform the bidder of the agency s intention to reject the bid and shall be mailed at least two business days prior to the hearing at which the agency intends to reject the bid. If after the first invitation of bids all bids are rejected, after reevaluating its cost estimates of the project, the public agency shall have the option of either of the following:

(1) Abandoning the project or readvertising for bids in the manner described by this article.

(2) By passage of a resolution by a four-fifths vote of its governing body declaring that the project can be performed more economically by the employees of the public agency, may have the project done by force account without further complying with this article.

(b) If a contract is awarded, it shall be awarded to the lowest responsible bidder. If two or more bids are the same and the lowest, the public agency may accept the one it chooses.

(c) If no bids are received through the formal or informal procedure, the project may be performed by the employees of the public agency by force account, or negotiated contract without further complying with this article.

(Amended by Stats. 2003, Ch. 296, Sec. 29. Effective January 1, 2004.)



22039

The governing body of the public agency shall adopt plans, specifications, and working details for all public projects exceeding the amount specified in subdivision (c) of Section 22032.

(Amended by Stats. 1990, Ch. 694, Sec. 14.)



22040

Any person may examine the plans, specifications, or working details, or all of these, adopted by the public agency for any project.

(Added by renumbering Section 21210 (as added by Stats. 1983, Ch. 1054) by Stats. 1986, Ch. 1019, Sec. 62.)



22041

This article does not apply to the construction of any public building used for facilities of juvenile forestry camps or juvenile homes, ranches, or camps established under Article 15 (commencing with Section 880) of Chapter 2 of Part 1 of Division 2 of the Welfare and Institutions Code, if a major portion of the construction work is to be performed by wards of the juvenile court assigned to those camps, ranches, or homes.

(Added by renumbering Section 21211 (as added by Stats. 1983, Ch. 1054) by Stats. 1986, Ch. 1019, Sec. 63.)



22042

The commission shall review the accounting procedures of any participating public agency where an interested party presents evidence that the work undertaken by the public agency falls within any of the following categories:

(a) Is to be performed by a public agency after rejection of all bids, claiming work can be done less expensively by the public agency.

(b) Exceeded the force account limits.

(c) Has been improperly classified as maintenance.

(Added by renumbering Section 21212 (as added by Stats. 1983, Ch. 1054) by Stats. 1986, Ch. 1019, Sec. 64.)



22043

(a) In those circumstances set forth in subdivision (a) of Section 22042, a request for commission review shall be in writing, sent by certified or registered mail received by the commission postmarked not later than eight business days from the date the public agency has rejected all bids.

(b) In those circumstances set forth in subdivision (b) or (c) of Section 22042, a request for commission review shall be by letter received by the commission not later than eight days from the date an interested party formally complains to the public agency.

(c) The commission review shall commence immediately and conclude within the following number of days from the receipt of the request for commission review:

(1) Forty-five days for a review that falls within subdivision (a) of Section 22042.

(2) Ninety days for a review that falls within subdivision (b) or (c) of Section 22042.

(d) During the review of a project that falls within subdivision (a) of Section 22042, the agency shall not proceed on the project until a final decision is received by the commission.

(Amended by Stats. 2010, Ch. 310, Sec. 1. Effective January 1, 2011.)



22044

The commission shall prepare written findings. Should the commission find that the provisions of this chapter or of the uniform cost accounting procedures provided for in this chapter were not complied with by the public agency, the following steps shall be implemented by that agency:

(a) On those projects set forth in subdivision (a) of Section 22042, the public agency has the option of either (1) abandoning the project, or (2) awarding the project to the lowest responsible bidder.

(b) On those projects set forth in subdivision (b) or (c) of Section 22042, the public agency shall present the commission s findings to its governing body and that governing body shall conduct a public hearing with regard to the commission s findings within 30 days of receipt of the findings.

(Added by renumbering Section 21214 by Stats. 1986, Ch. 1019, Sec. 66.)



22044.5

If the commission makes a finding, in accordance with Section 22043, on three separate occasions within a 10-year period, that the work undertaken by a public agency falls within any of the categories described in Section 22042, the commission shall notify the public agency of that finding in writing by certified mail and the public agency shall not use the bidding procedures provided by this article for five years from the date of the commission s findings.

(Added by Stats. 2006, Ch. 192, Sec. 1. Effective January 1, 2007.)



22045

(a) No later than January 1, 1985, the commission shall recommend, for adoption by the Controller, written procedures implementing the accounting procedures review provided for in this article.

(b) The Controller shall, upon receipt of the commission s recommendation, review and evaluate the recommended procedures and either formally adopt or reject the recommended procedures within 90 days of submission of the commission.

(Added by renumbering Section 21215 by Stats. 1986, Ch. 1019, Sec. 67.)









CHAPTER 2.5. Emergency Contracting Procedures

22050

(a) (1) In the case of an emergency, a public agency, pursuant to a four-fifths vote of its governing body, may repair or replace a public facility, take any directly related and immediate action required by that emergency, and procure the necessary equipment, services, and supplies for those purposes, without giving notice for bids to let contracts.

(2) Before a governing body takes any action pursuant to paragraph (1), it shall make a finding, based on substantial evidence set forth in the minutes of its meeting, that the emergency will not permit a delay resulting from a competitive solicitation for bids, and that the action is necessary to respond to the emergency.

(b) (1) The governing body, by a four-fifths vote, may delegate, by resolution or ordinance, to the appropriate county administrative officer, city manager, chief engineer, or other nonelected agency officer, the authority to order any action pursuant to paragraph (1) of subdivision (a).

(2) If the public agency has no county administrative officer, city manager, chief engineer, or other nonelected agency officer, the governing body, by a four-fifths vote, may delegate to an elected officer the authority to order any action specified in paragraph (1) of subdivision (a).

(3) If a person with authority delegated pursuant to paragraph (1) or (2) orders any action specified in paragraph (1) of subdivision (a), that person shall report to the governing body, at its next meeting required pursuant to this section, the reasons justifying why the emergency will not permit a delay resulting from a competitive solicitation for bids and why the action is necessary to respond to the emergency.

(c) (1) If the governing body orders any action specified in subdivision (a), the governing body shall review the emergency action at its next regularly scheduled meeting and, except as specified below, at every regularly scheduled meeting thereafter until the action is terminated, to determine, by a four-fifths vote, that there is a need to continue the action. If the governing body meets weekly, it may review the emergency action in accordance with this paragraph every 14 days.

(2) If a person with authority delegated pursuant to subdivision (b) orders any action specified in paragraph (1) of subdivision (a), the governing body shall initially review the emergency action not later than seven days after the action, or at its next regularly scheduled meeting if that meeting will occur not later than 14 days after the action, and at least at every regularly scheduled meeting thereafter until the action is terminated, to determine, by a four-fifths vote, that there is a need to continue the action, unless a person with authority delegated pursuant to subdivision (b) has terminated that action prior to the governing body reviewing the emergency action and making a determination pursuant to this subdivision. If the governing body meets weekly, it may, after the initial review, review the emergency action in accordance with this paragraph every 14 days.

(3) When the governing body reviews the emergency action pursuant to paragraph (1) or (2), it shall terminate the action at the earliest possible date that conditions warrant so that the remainder of the emergency action may be completed by giving notice for bids to let contracts.

(d) As used in this section, public agency has the same meaning as defined in Section 22002.

(e) A three-member governing body may take actions pursuant to subdivision (a), (b), or (c) by a two-thirds vote.

(f) This section applies only to emergency action taken pursuant to Sections 20133, 20134, 20168, 20193, 20205.1, 20213, 20223, 20233, 20253, 20273, 20283, 20293, 20303, 20313, 20331, 20567, 20586, 20604, 20635, 20645, 20685, 20736, 20751.1, 20806, 20812, 20914, 20918, 20926, 20931, 20941, 20961, 20991, 21020.2, 21024, 21031, 21043, 21061, 21072, 21081, 21091, 21101, 21111, 21121, 21131, 21141, 21151, 21161, 21171, 21181, 21191, 21196, 21203, 21212, 21221, 21231, 21241, 21251, 21261, 21271, 21290, 21311, 21321, 21331, 21341, 21351, 21361, 21371, 21381, 21391, 21401, 21411, 21421, 21431, 21441, 21451, 21461, 21472, 21482, 21491, 21501, 21511, 21521, 21531, 21541, 21552, 21567, 21572, 21581, 21591, 21601, 21618, 21624, 21631, 21641, and 22035.

(Amended by Stats. 1998, Ch. 485, Sec. 137. Effective January 1, 1999.)






CHAPTER 3. Acquisition of Electronic Data Processing

22101

The Legislature has found that electronic data-processing equipment, goods, and services are unique, and of such importance to state programs as to warrant a separate acquisition authority therefor. The Legislature finds that the Southern California Rapid Transit District has needs similar to the state with respect to acquisition of electronic data-processing goods and services.

(Added by Stats. 1983, Ch. 586, Sec. 1.)



22102

For purposes of this chapter, district means the Southern California Rapid Transit District.

(Added by Stats. 1983, Ch. 586, Sec. 1.)



22103

(a) Acquisition of electronic data-processing goods and services by the district shall be conducted through competitive means, except when the district determines one of the following:

(1) The goods and services proposed for acquisition are the only goods and services which can meet the district s needs.

(2) The goods and services are needed in case of an emergency where immediate acquisition is necessary for the efficient operation and preservation of the district s services.

(b) The mode of acquisition to be used and the procedure to be followed shall be approved by the district which shall adopt appropriate criteria and procedures to ensure compliance with the intent of this chapter. However, the procedure shall provide for issuance by the district of a solicitation document to, and for the submission of proposals by, prospective contractors.

(Added by Stats. 1983, Ch. 586, Sec. 1.)



22104

(a) Contract awards shall be based on the proposal which provides the most cost-effective solution to the district s requirements, as determined by the evaluation criteria contained in the solicitation document. The evaluation procedures may provide for the selection of a vendor on a basis other than cost alone.

(b) Evaluation of proposals for the purpose of determining contract award shall provide for consideration of a proposer s best financing alternative unless the district determines that a particular financing alternative should not be considered.

(c) A vendor may be excluded from proposal processes, if the vendor s performance with respect to a previously awarded contract has been determined unsatisfactory by the district, provided that the exclusion shall not exceed one year for any one determination of unsatisfactory performance and provided further that any excluded vendor may at any time during the exclusion be reinstated upon demonstration to the district s satisfaction that the problems which resulted in his or her exclusion have been corrected.

(d) To the extent practical, the solicitation documents shall provide for a contract to be written to enable acquisition of additional items to avoid essentially redundant acquisition processes when it can be determined that it is economical to do so.

(Added by Stats. 1983, Ch. 586, Sec. 1.)



22105

Protest procedures shall be provided to allow proposers an opportunity to formally protest any acquisition conducted in accordance with this chapter. Authority to protest may be limited to participating proposers. The procuring officer of the district, or the person designated by the procuring officer, is authorized to consider and decide on initial protests. A decision regarding an initial protest shall be final. If, prior to making an award, any proposer who submitted an offer files a protest with the district against awarding the contract or purchase order on the ground that his or her bid or proposal should have been selected in accordance with the selection criteria in the selection document, the contract or purchase order shall not be awarded until either the protest has been withdrawn or the district has made a final decision as to the action to be taken on the protest. A protestor, within 10 calendar days of filing a protest, shall file with the district a full and complete written statement specifying in detail the grounds of the protest and the facts in support thereof.

(Added by Stats. 1983, Ch. 586, Sec. 1.)



22106

Electronic data-processing goods which are determined to be surplus to the district s needs shall be disposed of in a manner best serving the interests of the district, which may include auction, sale, or transfer to other governmental entities.

(Added by Stats. 1983, Ch. 586, Sec. 1.)



22107

The district may establish policies and procedures for all of the following:

(a) Price negotiation with respect to all acquisitions conducted under this chapter.

(b) System or equipment component performance or availability standards, including an assessment of the added cost to the district to receive contractual guarantee of a level of performance.

(c) Requirement of a bond or assessment of a cost penalty with respect to a contract or consideration of a contract offered by a vendor whose performance has been determined unsatisfactory by the district.

(Added by Stats. 1983, Ch. 586, Sec. 1.)



22108

The district may adopt additional rules and regulations consistent with the provisions of this chapter.

(Added by Stats. 1983, Ch. 586, Sec. 1.)



22109

Any contract for electronic data-processing goods and services, to be manufactured or performed by the contractor especially for the district and not suitable for sale to others in the ordinary course of the contractor s business, may provide for such terms and conditions as the district deems necessary to protect its interests including, but not limited to, progress payments as the work is performed, provided that at least 10 percent of the contract price is required to be withheld until final delivery and acceptance of the goods or services, and that the contractor is required to submit a performance bond of at least one-half the total payable under the contract.

(Added by Stats. 1983, Ch. 586, Sec. 1.)






CHAPTER 3.5. Recycled Product Procurement Mandates Pertaining to Local Governments

22150

(a) If fitness and quality are equal, each local public entity shall purchase recycled products, as defined in Section 12200, instead of nonrecycled products whenever recycled products are available at the same or a lesser total cost than nonrecycled items.

(b) A local public entity may give preference to suppliers of recycled products.

(c) A local public entity may define the amount of this preference.

(Added by Stats. 2005, Ch. 590, Sec. 39. Effective January 1, 2006.)



22151

In bids in which the local government has reserved the right to make multiple awards, the recycled product preference cost shall be applied, to the extent possible, so as to maximize the dollar participation of firms offering recycled products in the contract award.

(Added by Stats. 2005, Ch. 590, Sec. 39. Effective January 1, 2006.)



22152

(a) All local public entities shall require all business, as defined in Section 12200, to certify in writing the minimum, if not exact, percentage of postconsumer materials in the products, materials, goods, or supplies, offered or sold. All contract provisions impeding the consideration of recycled products shall be deleted in favor of performance standards.

(b) With respect to printer or duplication cartridges that comply with the requirements of subdivision (e) of Section 12156, the certification required by this subdivision shall specify that the cartridges so comply.

(Added by Stats. 2005, Ch. 590, Sec. 39. Effective January 1, 2006.)



22153

All printing contracts made by any local public entity shall provide that the paper used shall meet the recycled content requirements of Section 12209.

(Added by Stats. 2005, Ch. 590, Sec. 39. Effective January 1, 2006.)



22154

(a) All businesses shall certify in writing to the contracting officer, or his or her representative, the minimum, if not exact, percentage of postconsumer material in the products, materials, goods, or supplies being offered or sold to any local public entity.

(b) With respect to printer or duplication cartridges that comply with the requirements of subdivision (e) of Section 12156, the certification required by this section shall specify that the cartridges so comply.

(c) A local public entity may waive the certification requirement if the percentage of postconsumer material in the products, materials, goods, or supplies can be verified in a written advertisement, including, but not limited to, a product label, a catalog, or a manufacturer or vendor Internet Web site.

(Amended by Stats. 2007, Ch. 130, Sec. 198. Effective January 1, 2008.)









PART 4. ARBITRATION OF PUBLIC WORKS CONTRACT CLAIMS

22200

As used in this part:

(a) Public works contract means, except for a contract awarded pursuant to the State Contract Act (Part 2 (commencing with Section 10100)), a contract awarded through competitive bids or otherwise by the state, any of its political subdivisions or public agencies for the erection, construction, alteration, repair, or improvement of any kind upon real property.

(b) Claim means a demand for monetary compensation or damages, arising under or relating to the performance of any public works contract.

(Added by Stats. 1988, Ch. 1408, Sec. 10.)



22201

Unless otherwise prohibited by law, the terms of any public works contract may include at the time of bidding and of award a provision for arbitration of any claim pursuant to Article 7.1 (commencing with Section 10240) of Chapter 1 of Part 2.

(Added by Stats. 1988, Ch. 1408, Sec. 10.)






PART 5. WITHHELD CONTRACT FUNDS

22300

(a) Provisions shall be included in any invitation for bid and in any contract documents to permit the substitution of securities for any moneys withheld by a public agency to ensure performance under a contract; however, substitution of securities provisions shall not be required in contracts in which there will be financing provided by the Farmers Home Administration of the United States Department of Agriculture pursuant to the Consolidated Farm and Rural Development Act (7 U.S.C. Sec. 1921 et seq.), and where federal regulations or policies, or both, do not allow the substitution of securities. At the request and expense of the contractor, securities equivalent to the amount withheld shall be deposited with the public agency, or with a state or federally chartered bank in this state as the escrow agent, who shall then pay those moneys to the contractor. Upon satisfactory completion of the contract, the securities shall be returned to the contractor.

(b) Alternatively, the contractor may request and the owner shall make payment of retentions earned directly to the escrow agent at the expense of the contractor. At the expense of the contractor, the contractor may direct the investment of the payments into securities and the contractor shall receive the interest earned on the investments upon the same terms provided for in this section for securities deposited by the contractor. Upon satisfactory completion of the contract, the contractor shall receive from the escrow agent all securities, interest, and payments received by the escrow agent from the owner, pursuant to the terms of this section.

(c) Securities eligible for investment under this section shall include those listed in Section 16430 of the Government Code, bank or savings and loan certificates of deposit, interest-bearing demand deposit accounts, standby letters of credit, or any other security mutually agreed to by the contractor and the public agency.

The contractor shall be the beneficial owner of any securities substituted for moneys withheld and shall receive any interest thereon.

Failure to include these provisions in bid and contract documents shall void any provisions for performance retentions in a public agency contract.

For purposes of this section, the term public agency shall include, but shall not be limited to, chartered cities.

(d) (1) Any contractor who elects to receive interest on moneys withheld in retention by a public agency shall, at the request of any subcontractor, make that option available to the subcontractor regarding any moneys withheld in retention by the contractor from the subcontractor. If the contractor elects to receive interest on any moneys withheld in retention by a public agency, then the subcontractor shall receive the identical rate of interest received by the contractor on any retention moneys withheld from the subcontractor by the contractor, less any actual pro rata costs associated with administering and calculating that interest. In the event that the interest rate is a fluctuating rate, the rate for the subcontractor shall be determined by calculating the interest rate paid during the time that retentions were withheld from the subcontractor. If the contractor elects to substitute securities in lieu of retention, then, by mutual consent of the contractor and subcontractor, the subcontractor may substitute securities in exchange for the release of moneys held in retention by the contractor.

(2) This subdivision shall apply only to those subcontractors performing more than five percent of the contractor s total bid.

(3) No contractor shall require any subcontractor to waive any provision of this section.

(e) The Legislature hereby declares that the provisions of this section are of statewide concern and are necessary to encourage full participation by contractors and subcontractors in public contract procedures.

(f) The escrow agreement used hereunder shall be null, void, and unenforceable unless it is substantially similar to the following form:

ESCROW AGREEMENT FOR
SECURITY DEPOSITS IN LIEU OF RETENTION

This Escrow Agreement is made and entered into by and be tween

whose address is

hereinafter called Owner,

whose address is

hereinafter called Contractor and

whose address is

hereinafter called Escrow Agent.

For the consideration hereinafter set forth, the Owner, Contractor, and Escrow Agent agree as follows:

(1) Pursuant to Section 22300 of the Public Contract Code of the State of California, Contractor has the option to deposit securities with Escrow Agent as a substitute for retention earnings required to be withheld by Owner pursuant to the Construction Contract entered into between the Owner and Contractor for ____ in the amount of ____ dated ____ (hereinafter referred to as the Contract ). Alternatively, on written request of the Contractor, the Owner shall make payments of the retention earnings directly to the Escrow Agent. When the Contractor deposits the securities as a substitute for Contract earnings, the Escrow Agent shall notify the Owner within 10 days of the deposit. The market value of the securities at the time of the substitution shall be at least equal to the cash amount then required to be withheld as retention under the terms of the Contract between the Owner and Contractor. Securities shall be held in the name of ____, and shall designate the Contractor as the beneficial owner.

(2) The Owner shall make progress payments to the Contractor for those funds which otherwise would be withheld from progress payments pursuant to the Contract provisions, provided that the Escrow Agent holds securities in the form and amount specified above.

(3) When the Owner makes payment of retentions earned directly to the Escrow Agent, the Escrow Agent shall hold them for the benefit of the Contractor until the time that the escrow created under this contract is terminated. The Contractor may direct the investment of the payments into securities. All terms and conditions of this agreement and the rights and responsibilities of the parties shall be equally applicable and binding when the Owner pays the Escrow Agent directly.

(4) Contractor shall be responsible for paying all fees for the expenses incurred by Escrow Agent in administering the Escrow Account and all expenses of the Owner. These expenses and payment terms shall be determined by the Owner, Contractor, and Escrow Agent.

(5) The interest earned on the securities or the money market accounts held in escrow and all interest earned on that interest shall be for the sole account of Contractor and shall be subject to withdrawal by Contractor at any time and from time to time without notice to the Owner.

(6) Contractor shall have the right to withdraw all or any part of the principal in the Escrow Account only by written notice to Escrow Agent accompanied by written authorization from the Owner to the Escrow Agent that Owner consents to the withdrawal of the amount sought to be withdrawn by Contractor.

(7) The Owner shall have a right to draw upon the securities in the event of default by the Contractor. Upon seven days written notice to the Escrow Agent from the owner of the default, the Escrow Agent shall immediately convert the securities to cash and shall distribute the cash as instructed by the Owner.

(8) Upon receipt of written notification from the Owner certifying that the Contract is final and complete, and that the Contractor has complied with all requirements and procedures applicable to the Contract, Escrow Agent shall release to Contractor all securities and interest on deposit less escrow fees and charges of the Escrow Account. The escrow shall be closed immediately upon disbursement of all moneys and securities on deposit and payments of fees and charges.

(9) Escrow Agent shall rely on the written notifications from the Owner and the Contractor pursuant to Sections (5) to (8), inclusive, of this Agreement and the Owner and Contractor shall hold Escrow Agent harmless from Escrow Agent s release and disbursement of the securities and interest as set forth above.

(10) The names of the persons who are authorized to give written notice or to receive written notice on behalf of the Owner and on behalf of Contractor in connection with the foregoing, and exemplars of their respective signatures are as follows:

On behalf of Owner:

On behalf of Contractor:

Title

Title

Name

Name

Signature

Signature

Address

Address

On behalf of Escrow Agent:

Title

Name

Signature

Address

At the time the Escrow Account is opened, the Owner and Contractor shall deliver to the Escrow Agent a fully executed counterpart of this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement by their proper officers on the date first set forth above.

Owner

Contractor

Title

Title

Name

Name

Signature

Signature

(Amended by Stats. 1998, Ch. 857, Sec. 13. Effective January 1, 1999.)






PART 5.5. THE YEAR 2000 PROBLEM VENDOR COMPLIANCE AND INFORMATION PRACTICES POLICY

22350

This part shall be known and may be cited as the Year 2000 Problem Vendor Compliance and Information Practices Policy.

(Added by Stats. 1999, Ch. 784, Sec. 21. Effective October 10, 1999.)



22351

For purposes of this part, the following definitions apply:

(a) Contractor means any individual, corporation, partnership, business entity, joint venture or association, or any other organization or any combination thereof, that has entered into a contractual relationship with any public entity.

(b) Person means any individual, corporation, partnership, business entity, joint venture, or association, or any other organization or any combination thereof.

(c) Year 2000 Problem has the same meaning as that set forth in subdivision (a) of Section 3269 of the Civil Code.

(Added by Stats. 1999, Ch. 784, Sec. 21. Effective October 10, 1999.)



22352

It is the policy of this state to do business solely with those persons and contractors that, subsequent to entering into any contract with a public entity, recognize the importance and urgency of the Year 2000 Problem, respond to inquiries from public entities regarding Year 2000 Problem compliance for all goods or services provided to the state, and participate in the disclosure of information to public entities regarding Year 2000 Problem compliance for all goods and services provided to the state.

(Added by Stats. 1999, Ch. 784, Sec. 21. Effective October 10, 1999.)



22353

(a) Any public entity may submit a written request for information regarding the Year 2000 Problem to any contractor who is under contract to provide, or was at any time under contract to provide, any project, materials, supplies, equipment, services, or real property, as described in Part 2 (commencing with Section 10100).

(b) Each request made pursuant to subdivision (a) shall include all of the following information:

(1) A direct citation of the authority to make a request pursuant to this part.

(2) Notification of the policy of the state regarding the Year 2000 Problem, as set forth in Section 22352.

(3) Notification of the responsible bidder provisions that exist under the State Contract Act (Part 2 (commencing with Section 10100)).

(Added by Stats. 1999, Ch. 784, Sec. 21. Effective October 10, 1999.)



22355

Nothing in this part shall be construed to require any person or contractor to disclose any information that qualifies for protection as a trade secret, as defined in subdivision (d) of Section 3426.1 of the Civil Code.

(Added by Stats. 1999, Ch. 784, Sec. 21. Effective October 10, 1999.)












Public Resources Code - PRC

GENERAL PROVISIONS

1

This act shall be known as the Public Resources Code.

(Enacted By Stats. 1939, Ch. 93.)



2

The provisions of this code, in so far as they are substantially the same as existing provisions relating to the same subject matter, shall be construed as restatements and continuations thereof and not as new enactments.

(Enacted by Stats. 1939, Ch. 93.)



3

All persons who, at the time this code goes into effect, hold office under any of the acts repealed by this code, which offices are continued by this code, continue to hold the same according to the former tenure thereof.

(Enacted by Stats. 1939, Ch. 93.)



4

No action or proceeding commenced before this code takes effect, and no right accrued, is affected by the provisions of this code, but all procedure thereafter taken therein shall conform to the provisions of this code so far as possible.

(Enacted by Stats. 1939, Ch. 93.)



5

Unless the context otherwise requires, the general provisions hereinafter set forth shall govern the construction of this code.

(Enacted by Stats. 1939, Ch. 93.)



6

Division, part, chapter, article, and section headings contained herein shall not be deemed to govern, limit, modify or in any manner affect the scope, meaning, or intent of the provisions of any division, part, chapter, article, or section hereof.

(Enacted by Stats. 1939, Ch. 93.)



7

Whenever, by the provisions of this code, an administrative power is granted to a public officer or a duty imposed upon such an officer, the power may be exercised or the duty performed by a deputy of the officer or by a person authorized pursuant to law.

(Enacted by Stats. 1939, Ch. 93.)



8

Writing includes any form of recorded message capable of comprehension by ordinary visual means. Whenever any notice, report, statement or record is required by this code, it shall be made in writing in the English language.

(Enacted by Stats. 1939, Ch. 93.)



9

Whenever any reference is made to any portion of this code or of any other law of this State, such reference shall apply to all amendments and additions thereto now or hereafter made.

(Enacted by Stats. 1939, Ch. 93.)



10

Section means a section of this code unless some other statute is specifically mentioned.

(Enacted by Stats. 1939, Ch. 93.)



11

The present tense includes the past and future tenses; and the future the present.

(Enacted by Stats. 1939, Ch. 93.)



12

The masculine gender includes the feminine and neuter.

(Enacted by Stats. 1939, Ch. 93.)



13

The singular number includes the plural, and the plural the singular.

(Enacted by Stats. 1939, Ch. 93.)



14

County includes city and county.

(Enacted by Stats. 1939, Ch. 93.)



15

Shall is mandatory and may is permissive.

(Enacted by Stats. 1939, Ch. 93.)



16

Oath includes affirmation.

(Enacted by Stats. 1939, Ch. 93.)



17

Signature or subscription includes mark when the signer or subscriber can not write, such signer s or subscriber s name being written near the mark by a witness who writes his own name near the signer s or subscriber s name; but a signature or subscription by mark can be acknowledged or can serve as a signature or subscription to a sworn statement only when two witnesses so sign their own names thereto.

(Enacted by Stats. 1939, Ch. 93.)



18

If any provison of this code, or the application thereof to any person or circumstances, is held invalid the remainder of the code, and the application of its provisions to other persons or circumstances, shall not be affected thereby.

(Enacted by Stats. 1939, Ch. 93.)






DIVISION 1. ADMINISTRATION

CHAPTER 1. Department of Parks and Recreation

ARTICLE 1. Organization and General Powers

500

As used in this chapter, department means the Department of Parks and Recreation and director means the Director of Parks and Recreation.

(Added by Stats. 1965, Ch. 1144.)



501

There is in the Resources Agency, the Department of Parks and Recreation. The department shall be conducted under the control of an executive officer known as the Director of Parks and Recreation. The director shall be appointed by and hold office at the pleasure of the Governor and shall receive an annual salary as provided in Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code. The appointment of the director shall be subject to confirmation by the Senate.

(Repealed and added by Stats. 1965, Ch. 1144.)



503

The department succeeds to and is vested with all of the duties, powers, purposes, responsibilities, and jurisdiction vested in the Department of Natural Resources or the Director of Natural Resources and exercised by the following divisions of the Department of Natural Resources: Beaches and Parks and Recreation.

Wherever any reference is made to the Department of Natural Resources or to the Director of Natural Resources pertaining to a duty, power, purpose, responsibility or jurisdiction transferred to the Department of Parks and Recreation by this section, it shall be deemed to be a reference to, and to mean, the Department of Parks and Recreation or to the Director of Parks and Recreation, as the case may be.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 61.)



504

The department may expend the money in any appropriation or in any special fund in the State Treasury made available by law for the administration of the statutes the administration of which is committed to the department, or for the use, support, or maintenance of any board, bureau, commission, department, office or officer whose duties, powers, and functions have been transferred to and conferred upon the department. Such expenditures by the department shall be made in accordance with law in carrying out the purposes for which the appropriations were made or the special funds created.

(Added by Stats. 1965, Ch. 1144.)



505

The department shall have possession and control of all records, books, papers, offices, equipment, supplies, moneys, funds, appropriations, land and other property, real or personal, held for the benefit or use of all bodies, offices, and officers whose duties, powers, and functions have been transferred to and conferred upon the department.

(Repealed and added by Stats. 1965, Ch. 1144.)



506

The provisions of Chapter 2 (commencing with Section 11150), Part 1, Division 3, Title 2 of the Government Code apply to the director. The director may appoint, in accordance with civil service, such deputies, officers, and other employees as may be necessary.

(Repealed and added by Stats. 1965, Ch. 1144.)



507

There shall be one Deputy Director of Parks and Recreation who shall be a civil executive officer and shall be appointed by the Governor and serve at the pleasure of the Governor. The compensation of the deputy director shall be fixed by the director pursuant to law. The deputy director shall have such duties as shall be assigned, from time to time, by the director, and he shall be responsible to the director for the performance thereof.

(Amended by Stats. 1967, Ch. 1179.)



507.1

For the purpose of administration, the director shall organize the department with the approval of the Governor in the manner he deems necessary to segregate and conduct the work of the department properly. With the approval of the Governor, the director may create such divisions and subdivisions as may be necessary and change or abolish them from time to time. The Division of Beaches and Parks and the Division of Recreation are hereby abolished and whenever any reference in any code or statute is made to the Division of Beaches and Parks or the Division of Recreation pertaining to a duty, power, purpose, responsibility or jurisdiction of the Division of Beaches and Parks or the Division of Recreation it shall be deemed to be a reference to and to mean the Department of Parks and Recreation.

(Added by Stats. 1967, Ch. 1179.)



508

The director, with approval of the Director of Finance, may accept on behalf of the department federal grants for the purposes for which the department is established. Such grants shall be deposited in the Special Deposit Fund in the State Treasury provided for by Section 16370 of the Government Code, and may be expended under such terms and conditions as may be required by the federal government.

(Amended by Stats. 1967, Ch. 1179.)



508.5

Notwithstanding Section 14, or any other provision of law, the City and County of San Francisco shall be considered both a city and a county by the Department of Parks and Recreation for purposes of the allocation of funds pursuant to any provision of this code.

(Added by Stats. 1990, Ch. 1286, Sec. 1.)



509

Whenever the department has received and deposited any money in the State Treasury to the credit of the General Fund in an excessive amount or in error, or whenever a refund of all or a portion of such money is due any person, firm, or corporation because of the termination of an agreement or other lawful reason, payment of such refund shall be made upon the filing of a claim by the director with the State Controller. The State Controller shall draw his warrant for payment of the refund from any appropriation made for that purpose.

(Repealed and added by Stats. 1965, Ch. 1144.)



510

The department may adopt, alter, change or amend any state master plan of shoreline development.

(Repealed and added by Stats. 1965, Ch. 1144.)



511

The department, with the approval of the Department of General Services, may procure insurance on vessels owned or operated by the department against the usual hazards in addition to the special hazards occasioned by the existence of a state of war.

(Repealed and added by Stats. 1965, Ch. 1144.)



512

For the purpose of disseminating information relating to its activities, powers, duties, or functions, the department may issue publications, construct and maintain exhibits, and perform such acts and carry on such functions as in the opinion of the director will best tend to disseminate such information.

Such publications may be distributed free of charge to public libraries and to other state departments and state officers. The department may exchange copies with contemporary publications.

All money received by the department from the sale of publications shall be paid into the State Treasury to the credit of the General Fund.

(Amended by Stats. 1967, Ch. 1179.)



513

(a) The department, as a means of furthering the interpretive and educational functions of the state park system, may enter into an agreement to act cooperatively with a nonprofit cooperating association engaged in educational or interpretive work in a state park system unit, as the director may designate, whereby the cooperating association would furnish educational and interpretive materials, or educational and interpretive services, or educational and interpretative materials and services, for sale to the public.

(b) Pursuant to Article 1 (commencing with Section 5080.02) of Chapter 1.2 of Division 5, a concession may provide materials and services that are intended to add to the convenience, enjoyment, and safety of state park system visitors. A concession may also provide, pursuant to this section, educational and interpretive materials and services, as described in paragraphs (2) and (3) of subdivision (d), with the approval of the department.

(c) A cooperating association may provide, pursuant to this section, noneducational and noninterpretive materials and services, as described in paragraph (4) of subdivision (d), as part of its cooperating association program with the approval of the department, if the department is unable to obtain, through a good faith effort, a concessionaire to provide those materials and services.

(d) For purposes of this section, the following definitions apply:

(1) Cooperating association means a corporation that meets all of the following criteria:

(A) The corporation is a nonprofit public benefit corporation, organized pursuant to Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code.

(B) The articles of incorporation of the corporation state that the specific purpose of the corporation is to provide support for educational and interpretive programs of the state park system, or portions of the programs.

(C) The corporation has a cooperating association program contract with the department.

(D) The corporation is in compliance with the department s policies and guidelines regarding cooperating associations and has obtained the department s approval for its educational and interpretive materials and services.

(2) Educational and interpretive materials include items that promote visitor appreciation, understanding, and knowledge of natural, cultural, and historic resources of the state park system, including educational and interpretive gifts and souvenirs.

(3) Educational and interpretive services include those activities and programs that focus on natural, cultural, and historic resources of the state park system and are not generally offered by the department.

(4) Educational and interpretive materials and services do not include lodging, food service, horse and equipment rentals, camping supplies, gifts and souvenirs, other than those described in paragraph (2), transportation, except for equipment owned by the department, recreational lessons, and the operation of specialized facilities within a state park unit such as the theater at Hearst San Simeon State Historic Monument and Old Town San Diego State Historic Park, golf courses, and marinas.

(e) The department, at its discretion, may provide the services of department personnel and shall provide space, if available, for the sale of cooperating association materials, services, or both, within a state park unit.

(f) Subject to rules and regulations that the director shall adopt, all moneys collected by the cooperating association or received by the department from the sale of cooperating association materials, services, or both, provided by a cooperating association shall be retained by or returned to the cooperating association for use in the interpretive and educational programs of the state park system unit that the cooperating association has been designated to serve.

(Amended by Stats. 2008, Ch. 141, Sec. 1. Effective January 1, 2009.)



513.1

The department may provide space and facilities for schools to use for environmental education purposes within units of the state park system.

(Added by Stats. 1972, Ch. 939.)



514

Notwithstanding any other provision of this code or of law and except as provided in the State Building Standards Law, Part 2.5 (commencing with Section 18901) of Division 13 of the Health and Safety Code, on and after January 1, 1980, the department or the director shall not adopt nor publish a building standard as defined in Section 18909 of the Health and Safety Code unless the provisions of Sections 18930, 18933, 18938, 18940, 18943, 18944, and 18945 of the Health and Safety Code are expressly excepted in the statute under which the authority to adopt rules, regulations, or orders is delegated. Any building standard adopted in violation of this section shall have no force or effect. Any building standard adopted before January 1, 1980, pursuant to this code and not expressly excepted by statute from such provisions of the State Building Standards Law shall remain in effect only until January 1, 1985, or until adopted, amended, or superseded by provisions published in the State Building Standards Code, whichever occurs sooner.

(Added by Stats. 1979, Ch. 1152.)






ARTICLE 2. State Park and Recreation Commission

530

(a) There is in the department the State Park and Recreation Commission. The members shall be selected as follows:

(1) Nine members, as follows, shall be appointed by the Governor, subject to confirmation by the Senate.

(A) Three members shall represent the public.

(B) One member shall have demonstrated expertise in cultural or historic resources management.

(C) One member shall have background as a parks professional with experience in local, regional, or national parks or may be a retired state parks employee from the department.

(D) One member shall represent nonprofit or other organizations with statewide policy expertise with the state park system or in operating one or more state parks through operating agreements or other arrangements.

(E) One member shall represent a statewide conservation organization with expertise in the administration or programs of the department.

(F) One member shall have a background in the recreational industry.

(G) One member shall represent a local business community that has significant and beneficial relationships with one or more state parks.

(2) The Speaker of the Assembly and the Senate Committee on Rules shall each appoint one ex officio legislative member.

(b) As appointments are made to the commission after the effective date of the act that amended this section during the 2011 12 Regular Session, the Governor shall ensure that appointments are made in conformance with this section.

(c) If a reference is made to the State Park Commission or Recreation Commission pertaining to a duty, power, purpose, responsibility, or jurisdiction of the State Park Commission or the Recreation Commission, it shall be deemed to be a reference to and to mean the State Park and Recreation Commission.

(d) The commission chair may appoint committees composed of commission members and the duties of the committees shall include, but not be limited to, those duties set forth in Sections 539 and 540. Findings and recommendations of the committees shall be presented to the commission for consideration and action.

(Amended by Stats. 2012, Ch. 530, Sec. 2. Effective September 25, 2012.)



531

The members of the commission shall be selected from areas distributed throughout the state and because of their interest in park, recreation, conservation, and boating and waterways matters and, except for initial members of the commission, shall serve for terms of four years or until their successors are appointed and qualified.

(Amended by Stats. 2012, Ch. 136, Sec. 3. Effective January 1, 2013. Operative July 1, 2013, by Sec. 5 of Ch. 136.)



533

In case of any vacancy, the appointment shall be for the remainder of the unexpired term. All appointments of members made when the Legislature is not in session shall be subject to confirmation by the Senate at the next regular or special session of the Legislature.

(Amended by Stats. 1967, Ch. 1179.)



534

The commission shall elect a chair from its number who shall serve as chair for one year and until a successor is elected.

(Amended by Stats. 2010, Ch. 213, Sec. 2. Effective January 1, 2011.)



534.5

The Director of the Department of Parks and Recreation shall act as secretary of the commission and shall appoint such assistants as are necessary to carry out this function. Such assistants shall be appointed from among the employees of the department.

(Added by Stats. 1967, Ch. 1179.)



535

The commission shall report annually to the Governor, through the director, on existing and operating recreational facilities, programs and activities of the state park system, and on the needs of the state and the local subdivisions thereof for recreational facilities, programs, and activities, and shall make recommendations for programs and activities to meet future needs of the state for parks and recreation.

(Repealed and added by Stats. 1967, Ch. 1179.)



535.5

(a) The commission shall evaluate and assess the department s deferred maintenance obligations. After public notice and at a public hearing, following a presentation by the relevant district superintendent, it may consider the nature and extent, and establish the relative priority, of prospective deferred maintenance projects of the department.

(b) The commission may provide advice to the Governor, the Legislature, and the department on policies, projects, and other matters pertaining to parks, recreation, and public access affecting the state park system.

(c) The commission may conduct an annual workshop or series of workshops to review the department s annual operating budget and proposed capital improvement projects.

(d) The commission may make recommendations to improve visitor services and visitor satisfaction in parks, assess the progress and challenges with regard to the protection of natural, cultural, and historical resources within the state park system, and enhance revenue opportunities across the state park system.

(e) The commission may assist in promoting the state park system and parks and recreational facilities and programs.

(f) The sum of one hundred twenty thousands dollars ($120,000) annually in the 2012 13 and 2013 14 fiscal years is hereby appropriated from the State Parks and Recreation Fund to the State Park and Recreation Commission for the purpose of funding those activities authorized under this section.

(Added by Stats. 2012, Ch. 530, Sec. 3. Effective September 25, 2012.)



536

The members of the commission may receive a salary for their services in an amount of fifty dollars ($50) for each day, up to a maximum salary of one hundred dollars ($100) per month. A member of the commission may also be reimbursed for the actual and necessary expenses which are incurred in the performance of the member s duties.

Notwithstanding any other provision of law, any member of the commission who is also a member of, and is entitled to receive the benefits from, the Legislators Retirement System may elect to forego the compensation provided by this section and, if the compensation is foregone, the member shall not have his or her retirement benefits reduced and shall not be required to be reinstated into the retirement system.

(Amended by Stats. 1985, Ch. 942, Sec. 2.)



538

The commission may designate, delete, or modify state marine reserves, state marine parks, state marine conservation areas, state marine cultural preservation areas, and state marine recreational management areas, as delineated in subdivision (b) of Section 36725. The commission may not designate, delete, or modify a state marine reserve, state marine park, or state marine conservation area without the concurrence of the Fish and Game Commission on any proposed restrictions upon, or change in, the use of living marine resources.

(Amended by Stats. 2003, Ch. 610, Sec. 14. Effective January 1, 2004.)



539

The commission shall establish general policies for the guidance of the director in the administration, protection and development of the state park system.

(Amended by Stats. 1967, Ch. 1179.)



540

(a) The commission shall cause to be studied and shall consider the whole problem of recreation of the people of the State of California as it affects and may affect the welfare of the people and especially the children and youth.

(b) The commission shall formulate, in cooperation with other state agencies, interested organizations and citizens, and shall recommend to the director, for adoption by him, a comprehensive recreational policy for the State of California.

(Added by Stats. 1967, Ch. 1179.)



541

In accordance with the general policies established by the commission, and as requested by the director, the Department of Parks and Recreation shall:

(a) Assist the commission in the performance of its functions under Sections 539 and 540 of this code.

(b) Investigate and report to the director and the commission upon the facilities and services which are needed or which exist in the public recreational areas within the state and by consultation with the authorities in charge, assist in the coordination and development of recreational programs; provided, that surveys of the recreational facilities and programs of local agencies shall be made only upon their request.

(c) Advise and cooperate with and encourage community recreation agencies interested in the use of or the development of recreational facilities and programs for public benefit.

(d) Advise the administrative officers of all state agencies, authorized by law to perform recreational services, of regular meetings of the commission and of such special meetings as may consider matters relating to their specific responsibilities, and invite such officers to attend and participate in deliberations of the commission without the authority to vote.

(e) Make studies and surveys and long range plans of recreational facilities and programs necessary to meet recreation needs throughout the state, and participate with other federal, state, and local governmental agencies in advance planning with respect to the development and coordination of recreational facilities and programs.

(Added by Stats. 1967, Ch. 1179.)



541.5

(a) The department shall not close, or propose to close, a state park in the 2012 13 or 2013 14 fiscal year. The commission and the department shall recommend all necessary steps to establish a sustainable funding strategy for the department to the Legislature on or before January 1, 2015.

(b) There is hereby appropriated twenty million five hundred thousand dollars ($20,500,000) to the department from the State Parks and Recreation Fund, which shall be available for encumbrance until June 30, 2016, and for liquidation until June 30, 2018, to be expended as follows:

(1) Ten million dollars ($10,000,000) shall be available to provide for matching funds pursuant to subdivision (c).

(2) Ten million dollars ($10,000,000) shall be available for the department to direct funds to parks that remain at risk of closure or that will keep parks open during the 2012 13 to 2015 16 fiscal years, inclusive. Priority may be given to parks subject to a donor or operating agreement or other contractual arrangement with the department.

(3) Up to five hundred thousand dollars ($500,000) shall be available for the department to pay for ongoing audits and investigations as directed by the Joint Legislative Audit Committee, the office of the Attorney General, the Department of Finance, or other state agency.

(c) The department shall match on a dollar-for-dollar basis all financial contributions contributed by a donor pursuant to an agreement for the 2012 13 fiscal year for which the department received funds as of July 31, 2013, and for agreements entered into in the 2013 14 fiscal year. These matching funds shall be used exclusively in the park unit subject to those agreements.

(d) The department shall notify the Joint Legislative Budget Committee in writing not less than 30 days before the expenditure of funds under this section of the funding that shall be expended, the manner of the expenditure, and the recipient of the expenditure.

(e) The prohibition on the closure or proposed closure of a state park in the 2012 13 or 2013 14 fiscal year, pursuant to paragraph (a), does not limit or affect the department s authority to enter into an operating agreement, pursuant to Section 5080.42, during the 2012 13 or 2013 14 fiscal year, for purposes of the operation of the entirety of a state park during the 2012 13 or 2013 14 fiscal year.

(Amended by Stats. 2014, Ch. 35, Sec. 128. Effective June 20, 2014.)



541.6

(a) There is hereby appropriated ten million dollars ($10,000,000) from the Safe Drinking Water, Water Quality and Water Supply, Flood Control, River and Coastal Protection Bond Act of 2006 (Division 43 (commencing with Section 75001)) to be expended as follows:

(1) The amount appropriated in this item is available for expenditures for capital outlay and support for capital outlay projects of a state park.

(2) No commitment of funds from this item shall be authorized prior to 30 days after the Department of Parks and Recreation notifies the Joint Legislative Budget Committee and the Department of Finance of the projects to be funded from this section. No funds shall be expended for capital outlay projects without prior approval of the State Public Works Board.

(3) The amount appropriated in this section shall be available for expenditure until June 30, 2015.

(Added by Stats. 2012, Ch. 530, Sec. 5. Effective September 25, 2012.)



542

The department may encourage and render assistance in the promotion of training programs for volunteer and professional recreation leaders in cooperation with other agencies, organizations and institutions, and may encourage the establishment of standards for recreation personnel.

(Added by Stats. 1967, Ch. 1179.)



543

The department may assist every department, commission, board, agency and officer of the state in rendering recreational services in conformity with their respective authorized powers and duties and encourage and assist in the coordination of federal, state and local recreational activities.

(Added by Stats. 1967, Ch. 1179.)



546

The director may authorize any employee of the department to exercise any power granted to, or to perform any duty imposed upon, the director.

(Amended by Stats. 1967, Ch. 1179.)






ARTICLE 3. City of Pismo Beach Seawall Repair

560

The department may participate or contract with the United States Army Corps of Engineers, the County of San Luis Obispo, or the City of Pismo Beach, or any or all of them, in repairing and improving the concrete seawall at Pismo State Beach adjacent to the Pacific Ocean in the City of Pismo Beach, including access ways, safety railing, utilities, repaving, and restroom.

(Added by Stats. 1980, Ch. 1199, Sec. 1. Effective September 29, 1980.)



561

The department shall permit the United States, if it agrees to accomplish all or part of the work, to use the necessary real property, or any interest therein, for the work to be performed pursuant to this article. The department may hold and save the federal government free from damages for all time due to the construction, operation, and maintenance of the seawall, including access ways, safety railing, utilities, repaving, and restroom, and may provide directly or by agreement with the City of Pismo Beach items of local cooperation as may be required for federal participation in this project. Items of local cooperation provided by the department shall be subject to the approval of the Director of Finance.

(Added by Stats. 1980, Ch. 1199, Sec. 1. Effective September 29, 1980.)



562

The department, with the approval of the Director of Finance and on terms satisfactory to the department, may advance moneys appropriated for purposes of this article to the United States Army Corps of Engineers, the County of San Luis Obispo, or the City of Pismo Beach, or any or all of them, for the repair, replacement, or improvement of the facilities described in Section 561.

(Added by Stats. 1980, Ch. 1199, Sec. 1. Effective September 29, 1980.)



563

Notwithstanding Article 2.5 (commencing with Section 65) of Chapter 2 of Division 1 of the Harbors and Navigation Code and Part 6 (commencing with Section 12570) of Division 6 of the Water Code, the department shall perform the duties imposed on it pursuant to this article.

(Added by Stats. 1980, Ch. 1199, Sec. 1. Effective September 29, 1980.)









CHAPTER 2. Department of Conservation

ARTICLE 1. Organization and General Powers

600

As used in this chapter, department means the Department of Conservation and director means the Director of Conservation.

(Added by Stats. 1965, Ch. 1144.)



601

There is in the Resources Agency the Department of Conservation. The department shall be conducted under the control of an executive officer known as the Director of Conservation. The director shall be appointed by and hold office at the pleasure of the Governor and shall receive an annual salary as provided in Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code. The appointment of the director shall be subject to confirmation by the Senate.

(Added by Stats. 1965, Ch. 1144.)



603

The department succeeds to and is vested with all of the duties, powers, purposes, responsibilities, and jurisdiction vested in the Department of Natural Resources or the Director of Natural Resources and exercised by the following divisions of the Department of Natural Resources: Forestry; Mines and Geology; Oil and Gas; and Soil Conservation.

Wherever any reference is made to the Department of Natural Resources or to the Director of Natural Resources pertaining to a duty, power, purpose, responsibility, or jurisdiction transferred to the Department of Conservation by this section, it shall be deemed to be a reference to, and to mean, the Department of Conservation or to the Director of Conservation, as the case may be.

(Added by Stats. 1965, Ch. 1144.)



603.1

The director is hereby vested with all the duties, powers, purposes, responsibilities, and jurisdiction of the State Geologist as Chief of the California Geological Survey of the department. The director may appoint an assistant or deputy director to exercise any powers and duties in the administration of the California Geological Survey that the director may delegate to that person.

(Amended by Stats. 2006, Ch. 869, Sec. 8. Effective January 1, 2007.)



604

The department may expend the money in any appropriation or in any special fund in the State Treasury made available by law for the administration of the statutes the administration of which is committed to the department, or for the use, support, or maintenance of any board, bureau, commission, department, office or officer whose duties, powers, and functions have been transferred to and conferred upon the department. Such expenditures by the department shall be made in accordance with law in carrying out the purposes for which the appropriations were made or the special funds created.

(Added by Stats. 1965, Ch. 1144.)



605

The department shall have possession and control of all records, books, papers, offices, equipment, supplies, moneys, funds, appropriations, land and other property, real or personal, held for the benefit or use of all bodies, offices, and officers whose duties, powers, and functions have been transferred to and conferred upon the department.

(Added by Stats. 1965, Ch. 1144.)



606

The provisions of Chapter 2 (commencing with Section 11150), Part 1, Division 3, Title 2 of the Government Code apply to the director. The director may appoint, in accordance with civil service, such deputies, officers, and other employees as may be necessary.

(Added by Stats. 1965, Ch. 1144.)



607

The work of the department shall be divided into at least the following:

(a) California Geological Survey.

(b) Division of Oil, Gas, and Geothermal Resources.

(c) Division of Land Resource Protection.

(d) Office of Mine Reclamation.

(Amended by Stats. 2013, Ch. 472, Sec. 3. Effective January 1, 2014.)



608

The director, with approval of the Director of Finance, may accept on behalf of the various divisions of the department federal grants for the purposes for which the department is established. Such grants shall be deposited in the Special Deposit Fund in the State Treasury provided for by Section 16370 of the Government Code, and may be expended under such terms and conditions as may be required by the federal government.

(Added by Stats. 1965, Ch. 1144.)



609

Whenever the department has received and deposited any money in the State Treasury to the credit of the General Fund in an excessive amount or in error, or whenever a refund of all or a portion of such money is due any person, firm, or corporation because of the termination of an agreement or other lawful reason, payment of such refund shall be made upon the filing of a claim by the director with the State Controller. The State Controller shall draw his warrant for payment of the refund from any appropriation made for that purpose.

(Added by Stats. 1965, Ch. 1144.)



610

For the purpose of disseminating information relating to its activities, powers, duties, or functions, the department may issue publications, construct and maintain exhibits, and perform acts and carry on functions, as in the opinion of the director, will best tend to disseminate the information.

These publications may be distributed free of charge to public libraries and to other state departments and state officers. The department may exchange copies with contemporary publications.

All money received by the department from the sale of publications, exclusive of money received by any separate division of the department from the sale of publications, shall be paid into the State Treasury to the credit of the General Fund.

(Amended by Stats. 1988, Ch. 259, Sec. 2.)



611

Notwithstanding any other provision of this code or of law and except as provided in the State Building Standards Law, Part 2.5 (commencing with Section 18901) of Division 13 of the Health and Safety Code, on and after January 1, 1980, the department, director, the State Geologist, the State Mining and Geology Board, or the California Geological Survey shall not adopt nor publish a building standard as defined in Section 18909 of the Health and Safety Code unless the provisions of Sections 18930, 18933, 18938, 18940, 18943, 18944, and 18945 of the Health and Safety Code are expressly excepted in the statute under which the authority to adopt rules, regulations, or orders is delegated. Any building standard adopted in violation of this section shall have no force or effect. Any building standard adopted before January 1, 1980, pursuant to this code and not expressly excepted by statute from such provisions of the State Building Standards Law shall remain in effect only until January 1, 1985, or until adopted, amended, or superseded by provisions published in the State Building Standards Code, whichever occurs sooner.

(Amended by Stats. 2006, Ch. 869, Sec. 10. Effective January 1, 2007.)



612

The department shall prepare, update, and maintain Important Farmland Series maps as defined in paragraph (1) of subdivision (b) of Section 65570 of the Government Code and other soils and land capability information, and prepare and maintain an automated map and data base system to record and report changes in the use of agricultural lands.

(Added by Stats. 1982, Ch. 13, Sec. 2.)



612.5

(a) The Legislature hereby finds and declares all of the following:

(1) It is in the state s public interest to have an accurate inventory of the state s soil resources.

(2) In California, the United States Soil Conservation Service has been responsible for undertaking soil surveys and soils information for many of California s agricultural counties is outdated or unavailable.

(3) Information on soils is needed for agricultural management, water and soil conservation activities, engineering and land use planning, and state and local policy decisions. Completion of the California Farmland Mapping and Monitoring Program is contingent upon availability of accurate, modern soil surveys.

(4) State funding of soil surveys has been limited to soil vegetation surveys on wildlands and no state contributions have been made toward the completion of modern soil surveys in California on cropland. In recent years, every state with incomplete soil surveys on farmland, except California, has cost-shared with the United States Soil Conservation Service to complete those surveys.

(5) Federal funding for the soil survey program of the United States Soil Conservation Service has been declining in real dollars in the past several years and is projected to be further reduced under the requirements of the Gramm-Rudman-Hollings Deficit Reduction Act.

(6) Therefore, it is in California s interest to authorize the department to assist the United States Soil Conservation Service with the completion of soil surveys.

(b) The department shall provide financial assistance to the United States Soil Conservation Service to undertake or complete soil surveys in areas of this state where the surveys have not been completed, including, but not limited to, portions of the Counties of San Joaquin, Yuba, Colusa, Butte, Fresno, Kern, Tulare, Stanislaus, and Lassen. Financial assistance shall be applied to field work that includes onsite soils mapping, report writing, manuscript preparation, and final correlation of soils data.

(c) In allocating funds for completion of soil surveys in the United States Soil Conservation Service soil survey areas in California, the department shall consider criteria that include, but are not limited to, all of the following:

(1) Voids in important farmland maps.

(2) Rate and type of land use changes.

(3) Extent of erosion, alkalinity, and other soil resource problems.

(4) Farm-gate value of agricultural production.

(5) Specific soil-related problems.

(6) Status of ongoing soil surveys.

(7) Extent of cropland in each county.

(8) Availability of local funding or other support.

(Amended by Stats. 2004, Ch. 193, Sec. 159. Effective January 1, 2005.)



613

The department, through the California Resources Information System and as budgetary resources permit, may provide informational assistance to local agencies in the development of geobased natural resource information systems. In addition, the department may assist local agencies in securing geobased natural resource information from state agencies.

Local agencies requesting assistance shall reimburse the department for identifiable costs incurred by the department pursuant to this section.

(Added by Stats. 1982, Ch. 221, Sec. 1.)



614

(a) In order to implement the soil conservation plan which is adopted by the soil conservation committee, the department shall conduct a study and propose an implementation strategy to meet the intent of the plan. The study shall include, but not be limited to, all of the following:

(1) An assessment of the structural and policy changes needed in the department to carry out the soil conservation plan.

(2) A review of the provisions of Division 9 (commencing with Section 9000) for the purposes of providing a framework for soil conservation administration at the state and local levels.

(3) Recommendations on how the department can best deliver soil conservation services.

The department shall report the results of this study to the Legislature on or before December 1, 1988.

(b) The department shall conduct a study of resource conservation districts in California. The study shall include, but not be limited to, all of the following:

(1) A review of the provisions of Division 9 (commencing with Section 9000) to determine the changes in policy and structure necessary to enable resource conservation districts to better provide soil conservation assistance.

(2) Recommendations on the consolidation and reorganization of resource conservation districts.

The department shall report the result of this study to the Legislature on or before December 1, 1989.

(c) The department shall provide soil conservation advisory services to local governments, land owners, farmers and ranchers, resource conservation districts, and the general public. The services shall include, but not be limited to, all of the following:

(1) State level liaison with the resource conservation districts.

(2) Review of environmental impact reports as required under the California Environmental Quality Act (Division 13 (commencing with Section 21000)).

(3) Provision of information on the soil conservation components of the 1985 Food Security Act.

(4) Assistance to local governments on the development of soil conservation guidelines for general plans.

(5) Responding to inquiries from the general public.

From funds appropriated for purposes of this section, an amount, not to exceed fifty thousand dollars ($50,000), shall be utilized for the purposes of this subdivision.

(Added by Stats. 1987, Ch. 1308, Sec. 4.)



615

Grants awarded by the department, including, but not limited to, those awarded pursuant to Division 9 (commencing with Section 9000), Division 10.2 (commencing with Section 10200), and Division 12.1 (commencing with Section 14500), are not subject to the State Contract Act (Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code) or Article 6 (commencing with Section 999) of Chapter 6 of Division 4 of the Military and Veterans Code.

(Amended by Stats. 2002, Ch. 664, Sec. 180. Effective January 1, 2003.)






ARTICLE 2. State Mining and Geology Board

660

There is in the department a State Mining and Geology Board consisting of nine members appointed by the Governor, subject to confirmation by the Senate.

(Amended by Stats. 1988, Ch. 257, Sec. 1.)



661

As used in this article, board means the State Mining and Geology Board and division means the California Geological Survey of the department.

(Amended by Stats. 2006, Ch. 869, Sec. 11. Effective January 1, 2007.)



662

(a) One member of the board shall be a professional geologist with background and experience in mining geology; one member shall be a mining engineer with background and experience in mining minerals in California; one member shall have background and experience in groundwater hydrology, water quality, and rock chemistry; one member shall be a representative of local government with background and experience in urban planning; one member shall have background and experience in the field of environmental protection or the study of ecosystems; one member shall be a professional geologist, registered geophysicist, registered civil engineer, or registered structural engineer with background and experience in seismology; one member shall be a landscape architect with background and experience in soil conservation or revegetation of disturbed soils; one member shall have background and experience in mineral resource conservation, development, and utilization; and one member shall not be required to have specialized experience.

(b) All members of the board shall represent the general public interest, but not more than one-third of the members at any one time may be currently employed by, or receive more than 25 percent of their annual income, not to exceed $25,000 a year per member, from an entity that owns or operates a mine in California. The representative of local government shall not be considered an employee of an entity that owns or operates a mine if the lead agency employing the representative owns or operates a mine. For purposes of this section, retirement or other benefits paid by a mining entity to an individual who is no longer employed by that entity are not considered to be compensation, if those benefits were earned prior to the date the individual terminated his or her employment with the entity.

(c) If a member of the board determines that he or she has a conflict of interest on a particular matter before the board pursuant to subdivision (b) or Section 663, he or she shall provide the clerk of the board with a brief written explanation of the basis for the conflict of interest, which shall become a part of the public record of the board. The written explanation shall be delivered prior to the time the matter to which it pertains is voted on by the board. This disclosure requirement is in addition to any other conflict-of-interest disclosure requirement imposed by law.

(Amended by Stats. 2004, Ch. 865, Sec. 37. Effective January 1, 2005.)



663

(a) No member of the board shall participate in any action of the board or attempt to influence any decision of the board that involves himself or herself, or any person with whom he or she is connected, as a director, officer, paid consultant, or full-time or part-time employee, or in which he or she has a financial interest within the meaning of Section 87103 of the Government Code.

(b) No board member shall participate in any proceeding before any state or local agency as a consultant or in any other capacity on behalf of any person who engages in surface mining operations.

(c) Upon request of any person, or on his or her own initiative, the Attorney General may file a complaint in the superior court for the county in which the board has its principal office alleging that a board member has knowingly violated this section, alleging the facts upon which the allegation is based, and asking that the member be removed from office. Further proceedings shall be in accordance as nearly as practicable with rules governing civil actions. If after trial the court finds that the board member has knowingly violated this section it shall order the member removed from office.

(Amended by Stats. 1993, Ch. 278, Sec. 2. Effective August 2, 1993.)



663.1

(a) For the purposes of this section, ex parte communication means any oral or written communication between a member of the board and an interested person about a matter within the board s jurisdiction that does not occur in a public hearing, workshop, or other official proceeding, or on the official record of the proceeding on the matter.

(b) For purposes of this section, a matter within the board s jurisdiction means any action on a reclamation plan or financial assurance appealed pursuant to subdivision (e) of Section 2770, any review of an order setting administrative penalties pursuant to Section 2774.2, or any review of an appeal pursuant to Section 2775.

(c) A board member or any person, other than a staff member of the board, department, or any other state agency, who is acting in his or her official capacity and who intends to influence the decision of the board on a matter within the board s jurisdiction, shall not conduct an ex parte communication, unless the board member or the person who engages in the communication with the board member discloses that communication in one of the following ways:

(1) The board member or the person fully discloses the communication and makes public the ex parte communication by providing a full report of the communication to the executive officer or, if the communication occurs within seven days of the next board hearing, to the board on the record of the proceeding of that hearing.

(2) When two or more board members receive substantially the same written communication or receive the same oral communication from the same party on the same matter, one of the board members fully discloses the communication on behalf of the other board member or members who received the communication and requests in writing that it be placed in the board s official record of the proceeding.

(d) (1) The board shall adopt standard disclosure forms for reporting ex parte communications which shall include, but not be limited to, all of the following information:

(A) The date, time, and location of the communication.

(B) The identity of the person or persons initiating and the person or persons receiving the communication.

(C) A complete description of the content of the communication, including the complete text of any written material that was part of the communication.

(2) The executive officer shall place in the public record any report of an ex parte communication.

(e) Communications shall cease to be ex parte communications when fully disclosed and placed in the board s official record.

(f) In addition to any other applicable penalty, a board member who knowingly violates this section is subject to a civil fine, not to exceed seven thousand five hundred dollars ($7,500). Notwithstanding any law to the contrary, the court may award attorneys fees and costs to the prevailing party.

(g) Notwithstanding Section 11425.10 of the Government Code, the ex parte communications provisions of the Administrative Procedure Act (Article 7 (commencing with Section 11430.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code) do not apply to proceedings of the board under this code.

(Amended by Stats. 1995, Ch. 938, Sec. 81. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



663.2

(a) No board member shall make, participate in making, or in any other way attempt to use his or her official position to influence a board decision about which the member has knowingly had an ex parte communication that has not been reported pursuant to Section 663.1.

(b) In addition to any other applicable penalty, including a civil fine imposed pursuant to subdivision (f) of Section 663.1, a board member who knowingly violates this section shall be subject to a civil fine, not to exceed seven thousand five hundred dollars ($7,500). Notwithstanding any law to the contrary, the court may award attorneys fees and costs to the prevailing party.

(Added by Stats. 1993, Ch. 278, Sec. 4. Effective August 2, 1993.)



664

Each member of the board shall hold office for four years. Vacancies shall be immediately filled by the Governor.

(Amended by Stats. 1988, Ch. 257, Sec. 2.)



667

Each member of the board shall receive one hundred dollars ($100) for each day during which the member is engaged in the performance of official duties. The compensation of each member, except the compensation of the chair, shall not, however, exceed in any one fiscal year the sum of four thousand dollars ($4,000). The chair of the board may receive compensation not to exceed five thousand dollars ($5,000) in any one fiscal year for the performance of official duties. In addition to the compensation, each member shall be reimbursed for necessary traveling and other expenses incurred in the performance of official duties.

(Amended by Stats. 2011, Ch. 296, Sec. 254. Effective January 1, 2012.)



668

The board shall maintain its headquarters in Sacramento and shall hold meetings at such times and at such places as shall be determined by it. Five members of the board shall constitute a quorum for the purpose of transacting any business of the board. A majority affirmative vote of the total authorized membership of the board shall be necessary to adopt, amend, or repeal state policy for the reclamation of mined lands adopted pursuant to Article 4 (commencing with Section 2755) of Chapter 9 of Division 2. All meetings of the board shall be open to the public.

(Added by Stats. 1975, Ch. 1131.)



669

The Governor shall designate the chair of the board from among the members of the board. The person designated as the chair shall hold the office at the pleasure of the Governor. The board shall annually elect a vice chair from among its members.

(Amended by Stats. 2010, Ch. 213, Sec. 4. Effective January 1, 2011.)



670

The board may appoint an executive officer who shall be exempt from civil service pursuant to subdivision (e) of Section 4 of Article XXIV of the California Constitution. The board may also employ such clerical assistance as may be necessary for the proper discharge of its duties. Neither the board nor its employees shall have or be given any powers in relation to the administration of the division.

(Added by Stats. 1975, Ch. 1131.)



671

The director shall have no power to amend or repeal any order, ruling, or directive of the board.

(Added by Stats. 1975, Ch. 1131.)



672

The board shall represent the state s interest in the development, utilization, and conservation of the mineral resources of the state and the reclamation of mined lands, as provided by law, and federal matters pertaining to mining, and shall determine, establish, and maintain an adequate surface mining and reclamation policy. The board shall also represent the state s interest in the development of geological information necessary to the understanding and utilization of the state s terrain, and seismological and geological information pertaining to earthquake and other geological hazards. General policies for the division shall be determined by the board.

(Amended by Stats. 1976, Ch. 1243.)



673

The board shall also serve as a policy and appeals board for the purposes of Chapter 7.5 (commencing with Section 2621) of Division 2.

(Added by Stats. 1975, Ch. 1131.)



675

The board may provide for a statewide program of research regarding the technical phases of reclaiming mined lands which may be delegated to it by law and may accept funds from the United States or from any person to aid in carrying out the provisions of this section. The board may conduct such a program independently or by contract or in cooperation with any person, public or private organization, federal agency, or state agency, including any political subdivision of the state.

(Added by Stats. 1975, Ch. 1131.)



676

The board shall provide for a public information program on matters involving the state s terrain, mineral resources, mining, the reclamation of mined lands, and the seismological and geological aspects of earthquakes and other geological hazards.

(Amended by Stats. 1976, Ch. 1243.)



677

The board shall nominate, and the director shall appoint, the State Geologist, who shall either be registered in compliance with the Geologist and Geophysicist Act (Chapter 12.5 (commencing with Section 7800) of Division 3 of the Business and Professions Code) at least one year from the date of appointment, or the Board for Professional Engineers and Land Surveyors may, upon the review of academic and professional experience, grant registration. The State Geologist shall possess general knowledge of mineral resources, structural geology, seismology, engineering geology, and related disciplines in science and engineering, and the reclamation of mined lands and waters. The State Geologist shall advise the director regarding technical, scientific, and engineering issues, including the scientific quality of the division's products and activities.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 18, Sec. 68. Effective October 23, 2009.)



678

The director may authorize the State Geologist to exercise his power to appoint employees of the division in accordance with the State Civil Service Act. The director may authorize the State Geologist, or any employee of the division, to exercise any power granted to, or perform any duty imposed upon, the director by the State Civil Service Act.

(Added by Stats. 1975, Ch. 1131.)






ARTICLE 3. Division of Oil and Gas

690

The Division of Oil, Gas, and Geothermal Resources shall be in charge of a chief, known as the State Oil and Gas Supervisor.

(Amended by Stats. 1992, Ch. 999, Sec. 4. Effective January 1, 1993.)









CHAPTER 2.5. Department of Forestry and Fire Protection

ARTICLE 1. Organization and General Powers

700

As used in this chapter:

(a) Board means the State Board of Forestry and Fire Protection.

(b) Department means the Department of Forestry and Fire Protection.

(c) Director means the Director of Forestry and Fire Protection.

(Amended by Stats. 1998, Ch. 972, Sec. 11. Effective January 1, 1999.)



701

(a) There is in the Resources Agency the Department of Forestry and Fire Protection, which is under the control of an executive officer known as the Director of Forestry and Fire Protection. The director is appointed by the Governor and holds office at the pleasure of the Governor. The appointment of the director is subject to confirmation by the Senate at the next regular or special session of the Legislature, and the refusal or failure of the Senate to confirm the appointment shall create a vacancy in the office. The director shall receive an annual salary as provided by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) There shall be one Deputy Director of Forestry and Fire Protection appointed by the director who shall be exempt from civil service.

(c) There shall be one Deputy Director of Forestry and Fire Protection appointed by the director in accordance with the State Civil Service Act who shall be a registered professional forester.

(d) The deputy directors shall have duties as assigned, from time to time, by the director, and they shall be responsible to the director for the performance of those duties.

(Amended by Stats. 1988, Ch. 160, Sec. 148.)



701.5

Notwithstanding Section 701, Section 12805 of the Government Code, or any other provision of law, on and after January 1, 1987, the Department of Forestry shall be the Department of Forestry and Fire Protection.

On and after that date, any reference to the Department of Forestry is deemed to be to the Department of Forestry and Fire Protection and any reference to the Director of Forestry is deemed to be to the Director of Forestry and Fire Protection.

No existing supplies, forms, insignias, signs, or logos shall be destroyed or changed as a result of this name change, and they shall continue to be used until exhausted or unserviceable.

(Added by Stats. 1986, Ch. 421, Sec. 1.)



701.6

(a) Notwithstanding any other provision of law, on and after January 1, 2007, the Department of Forestry and Fire Protection may be referred to, where appropriate and as determined by the director, as CAL-FIRE.

(b) No existing supplies, forms, insignias, signs, or logos shall be destroyed or changed as a result of the authorization to use CAL-FIRE where appropriate to refer to the department, and they shall continue to be used until exhausted or unserviceable.

(Added by Stats. 2006, Ch. 265, Sec. 1. Effective January 1, 2007.)



702

(a) Pursuant to Section 13100 of the Health and Safety Code, there is within the department the Office of the State Fire Marshal.

(b) There shall be a Chief Deputy Director of Forestry and Fire Protection who shall administer the Office of the State Fire Marshal and who shall be known as the State Fire Marshal. The State Fire Marshal shall be appointed pursuant to Section 13101 of the Health and Safety Code.

(c) The State Fire Marshal may, with the approval of the director, appoint assistant or deputy state fire marshals and employ office and field assistants and other employees pursuant to Sections 12551, 13102, and 13103 of the Health and Safety Code.

(d) There is within the Office of the State Fire Marshal the State Board of Fire Services, established pursuant to Section 13140 of the Health and Safety Code. The State Board of Fire Services shall advise the State Fire Marshal as provided by law.

(Added by Stats. 1996, Ch. 332, Sec. 34. Effective January 1, 1997.)



705

The department may expend the money in any appropriation or in any special fund in the State Treasury made available by law for the administration of the statutes the administration of which is committed to the department, or for the use, support, or maintenance of any board, bureau, commission, department, office, or officer whose duties, powers, and functions have been transferred to, and conferred upon, the department. Such expenditures by the department shall be made in accordance with law in carrying out the purposes for which the appropriations were made or the special funds created.

(Added by Stats. 1976, Ch. 1300.)



706

The department shall have possession and control of all records, books, papers, offices, equipment, supplies, moneys, funds, appropriations, land, and other property, real or personal, held for the benefit or use of all bodies, offices, and officers whose duties, powers, and functions have been transferred to, and conferred upon, the department.

(Added by Stats. 1976, Ch. 1300.)



707

Whenever the department has received and deposited any money in the State Treasury to the credit of the General Fund in an excessive amount or in error, or whenever a refund of all or a portion of such money is due any person, firm, or corporation because of the termination of an agreement or other lawful reason, payment of such refund shall be made upon the filing of a claim by the director with the State Controller. The State Controller shall draw his warrant for payment of the refund from any appropriation made for that purpose.

(Added by Stats. 1976, Ch. 1300.)



708

For the purpose of disseminating information relating to its activities, powers, duties, or functions, the department, with the approval of the Department of General Services, may issue publications, construct and maintain exhibits, and perform such acts and carry on such functions as in the opinion of the director will best tend to disseminate such information.

Such publications may be distributed free of charge to public libraries and to other state departments and state officers. The department may exchange copies with contemporary publications.

All money received by the department from the sale of publications shall be paid into the State Treasury to the credit of the General Fund.

(Added by Stats. 1976, Ch. 1300.)



709

The provisions of Chapter 2 (commencing with Section 11150) of Part 1 of Division 6 of Title 2 of the Government Code apply to the director. The director may appoint, in accordance with the State Civil Service Act, such deputies, officers, and other employees as may be necessary. The director shall assure an adequate number of employees who, by reason of their education or professional qualifications, are equipped to perform the duties required under the Z'berg-Nejedly Forest Practice Act of 1973, including, but not limited to, the review of timber harvesting plans and performing the necessary inspections of timber operations. The director may authorize any employee of the department, to exercise any power granted to, or perform any duty imposed upon, the director by the State Civil Service Act.

(Added by Stats. 1976, Ch. 1300.)



710

The director shall have no power to amend or repeal any order, regulation, ruling, or directive of the board.

(Added by Stats. 1976, Ch. 1300.)



711

The director, with approval of the Director of Finance, may accept on behalf of the department federal grants for the purposes for which the department is established. Such grants shall be deposited in the Special Deposit Fund in the State Treasury provided for by Section 16370 of the Government Code, and may be expended under such terms and conditions as may be required by the federal government.

(Added by Stats. 1976, Ch. 1300.)



712

Notwithstanding any other provision of this code or of law, and except as provided in the State Building Standards Law, Part 2.5 (commencing with Section 18901) of Division 13 of the Health and Safety Code, on and after January 1, 1980, the Director of Forestry and Fire Protection, the Department of Forestry and Fire Protection, or the State Board of Forestry and Fire Protection shall not adopt nor publish a building standard as defined in Section 18909 of the Health and Safety Code unless the provisions of Sections 18930, 18933, 18938, 18940, 18943, 18944, and 18945 of the Health and Safety Code are expressly excepted in the statute under which the authority to adopt rules, regulations, or orders is delegated. Any building standard adopted in violation of this section shall have no force or effect. Any building standard adopted before January 1, 1980, pursuant to this code and not expressly excepted by statute from the provisions of the State Building Standards Law shall remain in effect only until January 1, 1985, or until adopted, amended, or superseded by provisions published in the State Building Standards Code, whichever occurs sooner.

(Amended by Stats. 1998, Ch. 972, Sec. 12. Effective January 1, 1999.)



713

The department is responsible for the fire protection, fire prevention, maintenance, and enhancement of the state s forest, range, and brushland resources, contract fire protection, associated emergency services, and assistance in civil disasters and other nonfire emergencies. Department programs, as made specific in Division 4 (commencing with Section 4001), are closely related and interdependent. The department shall coordinate programs of fire protection, fire prevention, pest control, and forest and range maintenance and enhancement.

(Added by Stats. 1987, Ch. 411, Sec. 3.)



714

The department is responsible for all of the following:

(a) Providing fire protection, fire prevention, pest control, and forest and range protection and enhancement implements and apparatus as necessary.

(b) Maintaining an integrated staff to accomplish fire protection, fire prevention, pest control, and forest and range protection and enhancement activities as needed.

(c) Establishing and maintaining facilities for the performance of fire protection, fire prevention, pest control, and forest and range protection and enhancement activities.

(d) Enforcing forest and fire laws, the Z berg-Nejedly Forest Practice Act of 1973 (Chapter 8 (commencing with Section 4511), Part 2, Division 4), and other laws specified in Division 4 (commencing with Section 4001).

(Added by Stats. 1987, Ch. 411, Sec. 4.)



715

The Department of Forestry and Fire Protection, in cooperation with the Office of Emergency Services, shall develop a program to certify active duty military pilots to engage in firefighting in the state.

(Amended by Stats. 2013, Ch. 352, Sec. 473. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



716

(a) Notwithstanding any other provision of law, the Department of Finance may delegate to the department the right to exercise the same authority granted to the Division of the State Architect and the Real Estate Services Division in the Department of General Services, to plan, design, construct, and administer contracts and professional services for, legislatively approved capital outlay projects.

(b) Any right afforded to the department pursuant to subdivision (a) to exercise project planning, design, construction, and administration of contracts and professional services may be revoked, in whole or in part, by the Department of Finance at any time.

(Added by Stats. 2007, Ch. 178, Sec. 10. Effective August 24, 2007.)






ARTICLE 2. State Board of Forestry and Fire Protection

730

(a) There is in the department a State Board of Forestry and Fire Protection consisting of nine members appointed by the Governor, subject to confirmation by the Senate.

(b) (1) On and after January 1, 1998, wherever any reference is made in any law to the State Board of Forestry in the department, the reference shall be deemed to be a reference to, and to mean, the State Board of Forestry and Fire Protection.

(2) No existing supplies, forms, signs, or logos shall be destroyed or changed to reflect the name change, and they shall continue to be used until exhausted or unserviceable.

(Amended by Stats. 1998, Ch. 972, Sec. 14. Effective January 1, 1999.)



731

All members of the board shall be appointed and shall be selected and approved for appointment on the basis of their educational and professional qualifications and their general knowledge of, interest in, and experience with, problems relating to watershed management (including hydrology and soil science), forest management practices, fish and wildlife, range management, forest economics, or land use planning. Five members shall be selected from the general public, three members shall be selected from the forest products industry, and one member shall be selected from the range livestock industry. At no time shall a majority of the members, nor any of the members selected from the general public, be persons with a direct personal financial interest, within the meaning of Section 1120 of the Government Code, in timberlands. All members of the board shall represent the general public interest.

(Added by Stats. 1976, Ch. 1300.)



731.1

The Legislature declares that some individuals appointed as members of the State Board of Forestry and Fire Protection are required to be chosen from backgrounds in the forest products and range livestock industries in order to represent and further the interests of those industries and that this representation and furtherance serves the general public interest, as specified in Section 731. Accordingly, the Legislature finds that, for purposes of persons who hold that office, the forest products and the range livestock industries are tantamount to and constitute the public generally within the meaning of Section 87103 of the Government Code in those decisions affecting the forest products or range livestock industries, unless the results of their actions taken as board members have a material financial effect on them distinguishable from their effect on other members of their respective industries generally.

(Amended by Stats. 1998, Ch. 972, Sec. 15. Effective January 1, 1999.)



732

Each member of the board shall hold office for four years from the expiration of the term of his or her predecessor. Vacancies shall be immediately filled by the Governor.

(Amended by Stats. 1988, Ch. 257, Sec. 5.)



735

Each member of the board shall receive compensation for each day during which the member engaged in the performance of official duties, except that the total number of days for which a member, other than the chairperson, may be compensated shall not exceed 80 days in any one fiscal year. The chairperson of the board may receive compensation for not more than 100 days in any one fiscal year. In addition to the compensation, each member shall be reimbursed for necessary traveling and other expenses incurred in the performance of official duties.

(Amended by Stats. 1987, Ch. 796, Sec. 2. Effective September 18, 1987.)



736

The board shall maintain its headquarters in Sacramento and shall hold meetings at such times and at such places as shall be determined by it. Five members of the board shall constitute a quorum for the purpose of transacting any business of the board. A majority affirmative vote of the total authorized membership of the board shall be necessary to adopt, amend, or repeal rules and regulations of the board adopted pursuant to Article 4 (commencing with Section 4551) of Chapter 8 of Part 2 of Division 4. All meetings of the board shall be open to the public.

(Added by Stats. 1976, Ch. 1300.)



737

(a) No member of the board shall participate in any board action pursuant to Article 8 (commencing with Section 4601) or Article 9 (commencing with Section 4621) of Chapter 8 of Part 2 of Division 4 which involves himself or any person with which he is connected as a director, officer, or employee, or in which he has a direct personal financial interest within the meaning of Section 1120 of the Government Code.

(b) Upon request of any person or on his own initiative, the Attorney General may file a complaint in the superior court for the county in which the board has its principal office alleging that a board member has knowingly violated this section and the facts upon which the allegation is based and asking that the member be removed from office. Further proceedings shall be in accordance as near as may be with rules governing civil actions. If after trial the court finds that the board member has knowingly violated this section it shall pronounce judgment that the member be removed from office.

(Added by Stats. 1976, Ch. 1300.)



738

The Governor shall designate the chair of the board from among the members of the board. The person designated as the chair shall hold the office at the pleasure of the Governor. The board shall annually elect a vice chair from among its members.

(Amended by Stats. 2010, Ch. 213, Sec. 5. Effective January 1, 2011.)



739

The board may appoint an executive officer who shall be exempt from civil service pursuant to subdivision (e) of Section 4 of Article VII of the California Constitution.

(Amended by Stats. 1986, Ch. 248, Sec. 204.)



740

The board shall represent the state s interest in the acquisition and management of state forests as provided by law and in federal land matters pertaining to forestry, and the protection of the state s interests in forest resources on private lands, and shall determine, establish, and maintain an adequate forest policy. General policies for guidance of the department shall be determined by the board.

(Added by Stats. 1976, Ch. 1300.)



741

(a) The board shall appoint a Range Management Advisory Committee and shall consult with the advisory committee on rangeland resource issues under consideration by the board.

(b) The advisory committee shall consist of 11 members, who shall be selected as follows:

(1) Two members of the general public, who have an interest and background in the conservation of range resources or special knowledge in the protection of range and brushland soils and watersheds.

(2) One member nominated by the Watershed Fire Council of Southern California.

(3) One member nominated by the California Association of Resource Conservation Districts.

(4) Seven members nominated by organizations representing owners of range and brushlands.

(c) Members of the advisory committee shall serve without compensation.

(d) The Secretary of the Resources Agency, the Secretary for Environmental Protection, and the Secretary of Food and Agriculture shall notify the advisory committee of, and are encouraged to consult with the advisory committee on, rangeland resource issues that are under consideration by the Resources Agency, the California Environmental Protection Agency, and the Department of Food and Agriculture, respectively.

(Amended by Stats. 1996, Ch. 297, Sec. 1. Effective January 1, 1997.)



743

State agencies shall submit to the board plans for, and the results of, all investigations that relate to, or have an effect upon, forest resource utilization for review and comment. The board may, at its expense, contract with any state or local agency to investigate and report on any technical factors involved in forest management; provided, that the burden, including costs, of such reports shall bear a reasonable relationship to the needs for the reports and the benefits to be obtained from such reports.

(Added by Stats. 1976, Ch. 1300.)



745

The board shall implement a public information program on matters involving forest management and shall maintain an information file on forest management research and other pertinent matters.

(Added by Stats. 1976, Ch. 1300.)






ARTICLE 3. Professional Foresters

750

This article may be known and cited as the Professional Foresters Law.

(Added by Stats. 1976, Ch. 1300.)



751

The purpose of this article is to declare the existence of a public interest in the management and treatment of the forest resources and timberlands of this state and to provide for the regulation of persons who practice the profession of forestry and whose activities have an impact upon the ecology of forested landscapes and the quality of the forest environment, and through that regulation to enhance the control of air and water pollution, the preservation of scenic beauty, the protection of watersheds by flood and soil erosion control, the production and increased yield of natural resources, including timber, forage, wildlife, and water, and outdoor recreation, to meet the needs of the people.

(Amended by Stats. 1993, Ch. 784, Sec. 1. Effective January 1, 1994.)



752

(a) Professional forester, as used in this article, means a person who, by reason of his or her knowledge of the natural sciences, mathematics, and the principles of forestry, acquired by forestry education and experience, performs services, including, but not limited to, consultation, investigation, evaluation, planning, or responsible supervision of forestry activities when those professional services require the application of forestry principles and techniques.

(b) A professional forester is licensed to perform forestry services only in those areas of expertise in which the person is fully competent as a result of training or experience. In order for a professional forester to fulfill all of his or her responsibilities with regard to a particular activity on a site, if the expertise that is prudently required exceeds the expertise possessed by the professional forester in that regard, the professional forester may need to utilize the services of other qualified experts, including, but not limited to, archaeologists, botanists, civil engineers, ecologists, fisheries biologists, geologists, hydrologists, land surveyors, landscape architects, range scientists, soil scientists, or wildlife biologists. Nothing in this article shall preclude those other environmental professionals from the application of their knowledge in their field of expertise outside the practice of forestry, as defined in Section 753.

(Amended by Stats. 1993, Ch. 784, Sec. 2. Effective January 1, 1994.)



753

Forestry, as used in this article, refers to the science and practice of managing forested landscapes and the treatment of the forest cover in general, and includes, among other things, the application of scientific knowledge and forestry principles in the fields of fuels management and forest protection, timber growing and utilization, forest inventories, forest economics, forest valuation and finance, and the evaluation and mitigation of impacts from forestry activities on watershed and scenic values, to achieve the purposes of this article. The practice of forestry applies only to those activities undertaken on forested landscapes. The professions specified in Section 772 are not practicing forestry when mitigating or recommending mitigation of impacts from previous forestry activities on related watershed or ecological values within their area of professional expertise or when recommending those mitigations for proposed timber operations. However, public and private foresters are required to be licensed pursuant to this article when making evaluations and determinations of the appropriate overall combination of mitigations of impacts from forestry activities necessary to protect all forest resources.

(Repealed and added by Stats. 1993, Ch. 784, Sec. 4. Effective January 1, 1994.)



754

Forested landscapes means those tree dominated landscapes and their associated vegetation types on which there is growing a significant stand of tree species, or which are naturally capable of growing a significant stand of native trees in perpetuity, and is not otherwise devoted to nonforestry commercial, urban, or farming uses.

(Repealed and added by Stats. 1993, Ch. 784, Sec. 6. Effective January 1, 1994.)



755

Person as used in this article means any natural person.

(Added by Stats. 1976, Ch. 1300.)



756

Nothing in this article prohibits any person from engaging in those activities otherwise restricted to professional foresters, certified specialists, or qualified but exempt certificants, provided a registrant is in charge of the professional practice or work of that person and all professional work or documents are done by or under the supervision of the registrant.

(Amended by Stats. 1991, Ch. 748, Sec. 3.)



757

The provisions of this article do not apply to any landowner who is a natural person and who personally performs services of a professional forester, when such services are personally performed on lands owned by him.

(Added by Stats. 1976, Ch. 1300.)



758

This article shall not be construed to authorize a registered professional forester to practice civil engineering as defined in Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code or to practice land surveying as defined in Chapter 15 (commencing with Section 8700) of Division 3 of the Business and Professions Code or to practice landscape architecture, as defined in Chapter 3.5 (commencing with Section 5615) of Division 3 of the Business and Professions Code.

(Amended by Stats. 1991, Ch. 748, Sec. 4.)



759

The board may by regulation adopt such rules and regulations pursuant to Chapter 4.5 (commencing with Section 11371) of Part 1 of Division 3 of Title 2 of the Government Code, as it determines are reasonably necessary to enable it to carry into effect the provisions of this article.

(Added by Stats. 1976, Ch. 1300.)



760

The board shall consider matters pertaining to the registration of professional foresters at least once every six months at regular meetings and may, as necessary, meet solely for the purpose of considering matters to carry out the provisions of this article.

(Added by Stats. 1976, Ch. 1300.)



760.5

The board may hire the clerical and secretarial employees, technical personnel, and other staff who are necessary and budgeted to properly assist the work of the board in carrying out the purposes of this article. This staff personnel shall be subject to the relevant system and procedures of the state civil service. The provisions of the State Civil Service Act contained in Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code shall apply to that personnel. The executive officer shall be an employee exempt from civil service.

(Amended by Stats. 1991, Ch. 748, Sec. 5.)



761

The board shall keep a complete record of all applications for registration and certification and the board s action thereon.

(Added by Stats. 1976, Ch. 1300.)



762

The board may by regulation provide for the issuance of certificates of specialization in such fields of specialization as the board may by regulation establish.

(Added by Stats. 1976, Ch. 1300.)



763

(a) The board shall establish an examining committee of at least seven members composed of the following, who shall be appointed by the board and serve at its pleasure:

(1) Two public members with one selected from the membership of the board.

(2) At least four professional foresters in good standing representing a broad cross section of employment and expertise.

(3) At least one certified specialist registered pursuant to Section 772 in good standing. If a certified specialist is not available to serve on the committee, this position shall be replaced by an additional professional forester in good standing.

(b) The examining committee shall do all of the following:

(1) Examine all applicants for registration as professional foresters and for specialty certificates.

(2) Recommend to the board applicants for the license of professional forester and applicants for specialty certificates who fulfill the requirements of this article.

(3) Review complaints, which review may include independent investigations or expert witness evaluations, and make disciplinary recommendations to the board.

(4) Establish ad hoc committees as needed with representatives of certified specialists.

(5) Recommend to the board whether an independent certification program qualifies for recognition under Section 754.

(6) Recommend adoption of the rules and regulations or changes in rules and regulations which may be needed to effect this article.

(Amended by Stats. 1993, Ch. 784, Sec. 7. Effective January 1, 1994.)



764

Any person appointed to serve upon the examining committee shall receive, if requested, one hundred dollars ($100) for each day during which he or she is engaged in the performance of his or her official duties, except that the compensation of each member shall not exceed in any one fiscal year the sum of one thousand dollars ($1,000). In addition, each member shall be reimbursed for necessary expenses incurred in the performance of his or her duties, including travel, at state rates.

(Amended by Stats. 1991, Ch. 748, Sec. 7.)



765

The examining committee shall adhere to the rules and regulations of the board. Any applicant for a license pursuant to this article who contends that he has been aggrieved by any action taken by the examining committee with respect to his qualifications may appeal to the board in accordance with rules or regulations prescribed by the board. The board on such appeal may administer an oral or written examination to the applicant as an aid in determining whether the applicant is qualified under the terms of this article.

(Added by Stats. 1976, Ch. 1300.)



766

On and after July 1, 1973, it shall be unlawful for any person to act in the capacity of, or to use the title of, a professional forester without being registered pursuant to this article, unless exempted from the provisions thereof.

(Added by Stats. 1976, Ch. 1300.)



767

An applicant for a license pursuant to this article shall apply to the board. Such application shall be accompanied by the payment of a fee in an amount fixed by the provisions of this article.

(Added by Stats. 1976, Ch. 1300.)



768

The board shall require an applicant to demonstrate such degree of experience and such general knowledge of the profession of forestry as the board deems necessary for the protection of the public.

(Added by Stats. 1976, Ch. 1300.)



769

An applicant shall meet all of the following qualifications:

(a) Be of good moral character and have a good reputation for honesty and integrity.

(b) Furnish evidence of having completed seven years of experience in forestry work.

Possession of a degree of bachelor of science, or equivalent degree as determined by the board, with a major in forestry, shall be deemed equivalent to four years of experience in the actual practice of forestry work.

At least three of the seven years of experience shall include having charge of forestry work, or forestry work under the supervision of a person registered, or qualified for, but exempt from, registration under the provision of this article. Work completed prior to July 1, 1973, shall qualify if it was under the supervision of a qualified forester, as defined in Section 754. The award of a master of forestry degree shall be acceptable as evidence of one year of such qualifying experience.

(c) Has successfully completed such examination or examinations as are prescribed by the board.

(Added by Stats. 1976, Ch. 1300.)



770

(a) Examinations shall be given by the board as often as it is deemed necessary, but at least every six months.

(b) The examination may consist of both written and oral portions. A grade of 75 percent shall be necessary for successful completion of the examination.

(Added by Stats. 1976, Ch. 1300.)



771

An applicant failing in an examination may be examined again upon filing a new application and paying the application fee.

(Added by Stats. 1976, Ch. 1300.)



772

Instead of being registered as a professional forester, an applicant may request to be registered as a certified specialist in one or more fields of forestry. Nothing in this article shall authorize the board to certify or otherwise license wildlife biologists, fisheries biologists, botanists, ecological restorationists, stream restorationists, hydrologists, or geologists. Registration in a specialty area does not prohibit a professional forester from providing services within that professional forester s area of expertise. Any public agency or professional society may submit for board recognition its independent certification program as full qualification without examination for the board s certificate of specialization. That certification as a specialist shall be granted provided the board determines the program fully protects the public interest in that area of practice encompassed by the program. Those certificants are subject to board registration and discipline with review by that specialty.

(Amended by Stats. 1993, Ch. 784, Sec. 8. Effective January 1, 1994.)



773

Licenses and specialty certificates issued pursuant to this article shall be valid for two years and shall expire on July 1 of each alternating year.

(Amended by Stats. 1993, Ch. 784, Sec. 9. Effective January 1, 1994.)



774

(a) Issuance of a license may be denied if sufficient evidence is received by the board of the commission or doing by the applicant of any act which, if committed or done by a licensee, would be grounds for the suspension or revocation of his license.

(b) In any decision denying an application, the board may provide that it will accept no future application from the applicant until he complies with specified conditions. No condition may be required by the board that is not just and reasonable.

(Amended by Stats. 1981, Ch. 382, Sec. 1.)



775

The board may upon its own motion, and shall upon the verified complaint in writing of any person, cause investigation to be made of the actions of any person licensed pursuant to this article, and may temporarily suspend or permanently revoke the license of any person who is guilty of or commits any one or more of the acts or omissions constituting cause for disciplinary action.

(Added by Stats. 1976, Ch. 1300.)



776

Any accusation against a registrant or a certificant shall be filed within five years after the act or omission alleged as the ground for disciplinary action. The proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code and the board has all the powers granted in that chapter.

(Amended by Stats. 1984, Ch. 1297, Sec. 1.)



777

If the board finds against the registrant, the board, in its decision, may terminate all operations of the registrant during the period fixed by the decision, except those operations the board determines that the person may complete. The board may impose upon the registrant compliance with specific conditions as may be just in connection with his or her operations, and may further provide that, until the conditions are complied with, no application for restoration of the suspended or revoked registration shall be accepted by the board.

The board shall provide public notice of the suspension or revocation pursuant to this section.

The board may issue a private reprimand when a registrant commits a failure of responsibility which warrants a lesser level of discipline than suspension. The issuance of a private reprimand does not prohibit the board from using the subject of the private reprimand in an accusation, within the statute of limitations, seeking suspension or revocation resulting from a subsequent complaint, to establish a pattern of lesser failures of professional responsibility. If the evidence is insufficient to support a private reprimand or an accusation, the executive officer for registration may send a letter expressing the examining committee s concerns.

(Amended by Stats. 1991, Ch. 748, Sec. 9.)



778

A registrant or certificant is subject to disciplinary action who:

(a) Has been convicted of a felony substantially related to the qualifications, functions, or duties of a registered professional forester. A conviction within the meaning of this section means a plea or verdict of guilty or a conviction following a plea of nolo contendere. Any action which the board is permitted to take following the establishment of a conviction may be taken when the time for appeal has elapsed or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under Section 1203.4 of the Penal Code.

(b) Has been found guilty by the board of any deceit, misrepresentation, fraud, material misstatement of fact, incompetence, or gross negligence in his or her practice.

(c) Has been guilty of any fraud or deceit in obtaining his or her registration or certification.

(d) Aids or abets any person in the violation of any provision of this article.

(e) Fails in any material respect to comply with the provisions of this article.

(Amended by Stats. 1984, Ch. 1297, Sec. 3.)



778.5

The board shall develop criteria to determine whether a felony is substantially related to the qualifications, functions, or duties of a registered professional forester in order to aid it when considering the denial, suspension, or revocation of a license.

(Added by Stats. 1981, Ch. 382, Sec. 3.)



779

Any person who violates any of the provisions of this article is guilty of a misdemeanor.

(Added by Stats. 1976, Ch. 1300.)



780

The fees received pursuant to this article shall be deposited in the Professional Forester Registration Fund in the State Treasury, which fund is hereby created.

(Added by Stats. 1976, Ch. 1300.)



781

All fees received pursuant to the provisions of this article shall be available, when appropriated by the Legislature, for the administration of this article; provided, that in the event that moneys need to be expended from the Professional Forester Registration Fund for emergencies for which no appropriation, or an insufficient appropriation, has been made by law, and which in the judgment of the Director of Finance constitutes a case of actual necessity, but limited to purposes of administration of this article which have been specifically approved by the Legislature in budget acts or other legislation, the Director of Finance may authorize an emergency expenditure in an amount determined by him from such fund; provided, further, that the Director of Finance shall file with the Joint Legislative Budget Committee within 10 days after approval of such emergency expenditure, copies of all executive orders, expenditure authorizations, and allotments made pursuant to this section, and stating the reasons for, and the amount of, such expenditures.

(Added by Stats. 1976, Ch. 1300.)



782

The board shall establish by regulation the amount of fees within the following ranges, and based on a determination by the board of the amount of revenues reasonably necessary to carry out this article:

(a) The application fee for registration or for each certificate of specialization shall be not less than fifty dollars ($50) and not more than two hundred dollars ($200).

(b) The registration fee and certificate of specialization fees and renewal fees shall be not less than twenty-five dollars ($25) and not more than two hundred fifty dollars ($250) per year. Every licensed person shall, on or before July 1 of the year of expiration, pay the renewal fee.

(c) The fee for the issuance of a duplicate display registration document or certificate of specialization shall be not less than five dollars ($5) and not more than twenty-five dollars ($25).

(d) The penalty fee for failure to apply for a renewal shall be not less than ten dollars ($10) and not more than twenty-five dollars ($25) for each month of delinquency. In return for the payment of the renewal fee and any applicable late fees, a renewal registration card shall be issued.

(e) A registrant or certificant may, upon written notice to the board, be granted a withdrawal period without penalty not to exceed five years. A reinstatement application shall be accompanied with a fee of not less than fifteen dollars ($15) and not more than fifty dollars ($50), for registration or each certificate of specialization.

(Amended by Stats. 1993, Ch. 784, Sec. 10. Effective January 1, 1994.)



783

In case any person defaults in payment of the renewal fee, his or her registration may be revoked by the board on 60 days notice in writing from the board, unless within this time the fee is paid, together with penalty, not exceeding the amount fixed by this article. Upon payment of the fee and penalty within one year, the board shall reinstate the person s registration.

(Amended by Stats. 1991, Ch. 748, Sec. 11.)









CHAPTER 3. Powerplant Siting

800

It is the policy of the State of California that the location and operation of thermal electric powerplants shall enhance public benefits and protect against or minimize adverse effects on the public, the ecology of the land and its wildlife, and the ecology of state waters and their aquatic life, and that the public s opportunity to enjoy the material, physical and aesthetic benefits of its resources shall be preserved to the greatest extent feasible.

The Legislature declares that it is also the policy of the state to encourage the use of nuclear energy, geothermal resources, and such other energy sources as are currently under development, wherever feasible, recognizing that such use has the potential of providing direct economic benefit to the public, while helping to conserve limited fossil fuel resources and promoting air cleanliness.

The Legislature further declares that it is the policy of the state to encourage planning by the state s electric utilities toward the above-stated objectives and to assist the utilities in their evaluations of the effects on the environment of proposed thermal powerplant sites and to that end a State Powerplant Siting Committee has been established to effect such coordination with the utilities and to carry out specific responsibilities as may be defined in the Public Utilities Code and the Public Resources Code.

The Legislature finds that the state should conduct research relating to the conservation, enhancement and prudent use of its resources, including those associated with the siting of thermal powerplants.

The Legislature finds that the state should also stimulate, sponsor and conduct appropriate research and study on new methods of powerplant siting which offer potential for enhanced public benefits in location, operation, and protection of the environment with such investigations including underground and underocean sites, manmade islands, powerplant parks, the desirability of locations on or near tidal lagoons, and other concepts which may appear attractive in minimizing the impact on the environment of the large projected increase in California electric generating capacity.

(Added by Stats. 1970, Ch. 1299.)



801

In accordance with state policy, it shall be the responsibility of the Resources Agency to establish a program of research on improved methods of powerplant siting. Recognizing the very considerable experience, knowledge and effort of the state s electric utilities in this field, the Resources Agency shall coordinate its research programs with the electric utilities to insure minimum duplication and maximum interchange of information with the results of the state s research program being published and made available as public information.

In accord with recommendation No. 3 made in the Resources Agency s report to the Legislature on Siting Thermal Powerplants in California, dated February 15, 1970, and concurred in by the Utilities Ad Hoc Committee, the Resources Agency is specifically authorized to undertake a study of the siting of underground powerplants.

(Added by Stats. 1970, Ch. 1299.)






CHAPTER 4. Aquaculture Development

825

This chapter shall be known and may be cited as the California Aquaculture Development Act.

(Added by Stats. 1979, Ch. 187.)



826

The Legislature finds and declares that it is in the interest of the people of the state that the practice of aquaculture be encouraged in order to augment food supplies, expand employment, promote economic activity, increase native fish stocks, enhance commercial and recreational fishing, and protect and better use the land and water resources of the state.

(Added by Stats. 1979, Ch. 187.)



827

The purpose of this chapter is to establish a policy and program toward improving the science and practice of aquaculture as a means of expanding aquaculture industry and related economic activity in the state.

(Added by Stats. 1979, Ch. 187.)



828

As used in this chapter, aquaculture means the culture and husbandry of aquatic organisms, including, but not limited to, fish, shellfish, mollusks, crustaceans, kelp, and algae. Aquaculture shall not mean the culture and husbandry of commercially utilized inland crops, including, but not limited to, rice, watercress, and bean sprouts.

(Added by Stats. 1979, Ch. 187.)



829

As used in this chapter, director means the Director of the Department of Fish and Game.

(Added by Stats. 1979, Ch. 187.)



830

As used in this chapter, department means the Department of Fish and Game.

(Added by Stats. 1979, Ch. 187.)









DIVISION 2. GEOLOGY, MINES AND MINING

CHAPTER 1. Definitions

2001

Unless the context otherwise requires, the definitions hereinafter set forth shall govern the construction of Division II of this code.

(Enacted by Stats. 1939, Ch. 93.)



2002

Department, in reference to the government of this state, means the Department of Conservation.

(Amended by Stats. 1965, Ch. 1144.)



2002.5

Director means the Director of Conservation.

(Added by Stats. 1992, Ch. 1019, Sec. 1. Effective January 1, 1993.)



2003

Division, in reference to the government of this state, means the California Geological Survey in the Department of Conservation.

Wherever any reference is made to the Division of Mines and Geology in the Department of Conservation pertaining to a duty, power, purpose, responsibility, or jurisdiction of that division, it shall be deemed to be a reference to, and to mean a duty, power, purpose, responsibility, or jurisdiction of, the California Geological Survey of the Department of Conservation.

(Amended by Stats. 2006, Ch. 869, Sec. 12. Effective January 1, 2007.)



2004

Person includes any individual, firm, association, corporation, organization, limited liability company, or partnership, or any city, county, district, or the state or any department or agency thereof.

(Amended by Stats. 1994, Ch. 1010, Sec. 203. Effective January 1, 1995.)



2005

Minerals means any naturally occurring chemical element or compound, or groups of elements and compounds, formed from inorganic processes and organic substances, including, but not limited to, coal, peat, and bituminous rock, but excluding geothermal resources, natural gas, and petroleum.

(Added by Stats. 1975, Ch. 1131.)



2006

State Geologist means the individual holding the office created by Section 677.

(Added by Stats. 1975, Ch. 1131.)



2007

Exploration or prospecting means the search for minerals by geological, geophysical, geochemical or other techniques, including, but not limited to, sampling, assaying, drilling, or any surface or underground works needed to determine the type, extent, or quantity of minerals present.

(Added by Stats. 1975, Ch. 1131.)



2008

Board means the State Mining and Geology Board.

(Added by Stats. 1975, Ch. 1131.)



2009

Geologic hazard means a geologic condition that is a potential danger to life and property. Geologic hazards include, but are not limited to, earthquake shaking, landslide, erosion, expansive soil, fault displacement, and volcanic eruption.

(Added by Stats. 1988, Ch. 259, Sec. 3.)



2010

Director means the Director of Conservation.

(Added by Stats. 1992, Ch. 999, Sec. 5. Effective January 1, 1993.)






CHAPTER 2. The Division of Mines and Geology

2200

For the purposes of this chapter, mine includes all mineral bearing properties of whatever kind or character, whether underground, or in a quarry or pit, or any other source from which any mineral substance is or may be obtained.

(Amended by Stats. 1975, Ch. 1131.)



2200.5

For the purposes of this chapter, lead agency means the city, county, San Francisco Bay Conservation and Development Commission, or the board that has the principal responsibility for approving a surface mining operation or reclamation plan pursuant to Chapter 9 (commencing with Section 2710).

(Added by Stats. 2003, Ch. 240, Sec. 4. Effective August 13, 2003.)



2201

The division shall carry out programs, in cooperation with federal, state, and local government agencies, that will reduce the loss of life and property, and protect the environment, by mitigating geologic hazards. Specific activities to be carried out by the division include, but are not limited to, all of the following:

(a) Hazard assessment, including identification and mapping of geologic hazards and estimates of their potential consequences to life, property, and the environment, and likelihood of occurrence.

(b) Information and advisory services, including the maintenance of a geologic library, a public education program, maintenance of a geologic data base, review functions, and expert consulting to federal, state, and local government agencies.

(c) Emergency response to geologic hazards, including, but not limited to, those related to natural disasters, including monitoring and assessment of anomalous geologic activity, and operation of a clearinghouse for postevent earth science investigations.

(d) Development and application of mitigation methods, including identifying state research needs, facilitating needed research, and expediting the application of new research results to public policy and all division activities related to geologic hazards.

(Amended by Stats. 2007, Ch. 254, Sec. 1. Effective September 26, 2007.)



2202

The director may do any of the following:

(a) (1) Make a collection of typical geological and mineralogical specimens, especially those of economic and commercial importance, and of models, drawings, and descriptions of the mechanical appliances used in mining and metallurgical processes and geology, that collection constituting the museum of the division, which shall be known as the California State Mining and Mineral Museum.

(2) For the purpose of ensuring financial support and oversight of the museum, the department, museum staff, and the California State Mining and Mineral Museum Association may take all appropriate measures to encourage donations for support of the museum by individuals, companies, and organizations. These donations shall be collected by the department and deposited in the California State Mining and Mineral Museum Fund, which is hereby created in the State Treasury. Notwithstanding Section 13340 of the Government Code, the money in the fund is hereby continuously appropriated to the department for expenditure for the following activities, in the following order of priority:

(A) Payment of curation, interpretation services, and administrative costs.

(B) Payment of management and visitation enhancement services.

(C) Operational costs of the museum.

(b) Provide a library of books, reports, and drawings bearing upon the mineral industries, the sciences of mineralogy and geology, and the arts of mining and metallurgy.

(c) Preserve and maintain that collection and library as to make them available for reference and examination, and open to public inspection at reasonable hours.

(d) Maintain a bureau of information concerning the mineral industries of this state, to consist of that collection and library, and arrange, classify, catalog, and index the data therein contained in a manner that makes the information available to those desiring it.

(Added by Stats. 1992, Ch. 1019, Sec. 2. Effective January 1, 1993.)



2203

The State Geologist shall provide all requested and recommended information to the director who shall prepare a report for transmission to the Governor on or before the 15th day of September of each year. The report shall include a section reviewing the status of measures taken in the state to counter geologic hazards and a section reviewing the economic utilization and conservation of the state s mineral resources and problems related thereto pursuant to Chapter 7.6 (commencing with Section 2650).

(Amended by Stats. 1992, Ch. 999, Sec. 6. Effective January 1, 1993.)



2204

The director may receive on behalf of this state, for the use and benefit of the division, gifts, bequests, devises, and legacies of real or other property and may use the same in accordance with the wishes of the donors. If no instructions are given by the donors, the director shall manage, use, and dispose of the gifts, bequests, and legacies for the best interests of the division and in such manner as the director may determine to be proper.

(Amended by Stats. 1992, Ch. 999, Sec. 7. Effective January 1, 1993.)



2205

(a) The State Geologist may do all of the following:

(1) Make, facilitate, and encourage special studies of the mineral resources, mineral industries, and geology of the state.

(2) Collect statistics concerning the occurrence and production of the economically important minerals and the methods pursued in making their valuable constituents available for commercial use.

(3) Conduct, with governmental and nongovernmental entities, geological investigations, studies, and other activities for purposes, including, but not limited to, the timely identification, delineation, and assessment of geological hazards and their potential consequences.

(4) Identify and delineate deposits of mineral raw materials in order to prevent their loss to urban encroachment and to assist in their ultimate utilization; and enter into, as the need arises, cooperative agreements, for geological or mineral industry investigations, with cities, cities and counties, counties, federal agencies, and universities that may provide for cost-sharing or cooperative funding.

(5) Maintain a laboratory to provide support to the division staff and to conduct other investigations in the line of physical and chemical testing and analysis and mineral identification as may be required in the execution of the plans and operations of the division under this chapter.

(6) Issue from time to time reports and maps concerning the geology of the state and the statistics and technology of the mineral industries of the state, including results of investigations in mineral resources conservation practices, the use and recycling of scrap mineral products, the control, disposal, reclamation, and utilization of mining and mineral processing waste products, and the reclamation of mined lands.

(7) Conduct, with cities or counties, other state agencies, universities, federal agencies, or private industry, investigations in mining and metallurgy, including the use and recycling of scrap mineral products, and land use practices as these apply to mineral resources conservation, and enter into, as the need arises, cooperative or contractual agreements for those investigations that may provide for cost-sharing or cooperative funding.

(8) Conduct, with cities and counties, other state agencies, universities, federal agencies, or private industry, investigations in the study and development of methods for the control, disposal, reclamation, and utilization of mining and mineral processing waste products and the reclamation of mined lands, and enter into, as the need arises, cooperative or contractual agreements for those investigations that may provide for cost-sharing or cooperative funding.

(9) Enter into, as the need arises, agreements including, but not limited to, contracts, grant agreements, and cooperative agreements, with governmental and nongovernmental entities that may provide funding for activities of the California Geological Survey and for the activities of the department that are directly related to the activities of the California Geological Survey. Activities that may be funded include, but are not limited to, technical, analytic, and research services related to geologic hazards and resources that the California Geological Survey may provide directly to those entities.

(b) For purposes of this section, the following definitions shall apply:

(1) Governmental entities include, but are not limited to, cities, counties, special districts, school districts, state agencies, federal agencies, public hospitals, colleges, and universities.

(2) Nongovernmental entities include, but are not limited to, private academic institutions, nonprofit organizations, and private hospitals.

(Amended by Stats. 2010, Ch. 271, Sec. 1. Effective January 1, 2011.)



2205.1

None of the provisions of Division 1 (commencing with Section 501) or this division shall be construed as abridging the authorized geologic functions of other state agencies.

(Added by Stats. 1965, Ch. 1143.)



2206

The State Geologist may prepare a special collection of ores and minerals of California to be sent to or used at any world s fair or exposition in order to display the mineral wealth of the State.

(Amended by Stats. 1961, Ch. 371.)



2206.1

Notwithstanding Section 14670 of the Government Code, subject to the approval of the Director of General Services, the State Geologist may lease, for a period not to exceed 20 years, collections of ores and minerals of California for the public benefit.

(Added by Stats. 1984, Ch. 1042, Sec. 2. Effective September 12, 1984.)



2207

(a) The owner or the operator of a mining operation within the state shall forward to the director annually, not later than a date established by the director, upon forms approved by the board from time to time, a report that identifies all of the following:

(1) The name, address, and telephone number of the person, company, or other owner of the mining operation.

(2) The name, address, and telephone number of a designated agent who resides in this state, and who will receive and accept service of all orders, notices, and processes of the lead agency, board, director, or court.

(3) The location of the mining operation, its name, its mine number as issued by the Bureau of Mines or the director, its section, township, range, latitude, longitude, and approximate boundaries of the mining operation marked on a United States Geological Survey 7
1/2
-minute or 15-minute quadrangle map.

(4) The lead agency.

(5) The approval date of the mining operation s reclamation plan.

(6) The mining operation s status as active, idle, reclaimed, or in the process of being reclaimed.

(7) The commodities produced by the mine and the type of mining operation.

(8) Proof of annual inspection by the lead agency.

(9) Proof of financial assurances.

(10) Ownership of the property, including government agencies, if applicable, by the assessor s parcel number, and total assessed value of the mining operation.

(11) The approximate permitted size of the mining operation subject to Chapter 9 (commencing with Section 2710), in acres.

(12) The approximate total acreage of land newly disturbed by the mining operation during the previous calendar year.

(13) The approximate total of disturbed acreage reclaimed during the previous calendar year.

(14) The approximate total unreclaimed disturbed acreage remaining as of the end of the calendar year.

(15) The total production for each mineral commodity produced during the previous year.

(16) A copy of any approved reclamation plan and any amendments or conditions of approval to any existing reclamation plan approved by the lead agency.

(b) (1) Every year, not later than the date established by the director, the person submitting the report pursuant to subdivision (a) shall forward to the lead agency, upon forms furnished by the board, a report that provides all of the information specified in paragraphs (1) to (16), inclusive, of subdivision (a).

(2) The owner or operator of a mining operation shall allow access to the property to any governmental agency or the agent of any company providing financial assurances in connection with the reclamation plan, in order that the reclamation can be carried out by the entity or company, in accordance with the provisions of the reclamation plan.

(c) Subsequent reports shall include only changes in the information submitted for the items described in subdivision (a), except that, instead of the approved reclamation plan, the reports shall include any reclamation plan amendments approved during the previous year. The reports shall state whether review of a reclamation plan, financial assurances, or an interim management plan is pending under subdivision (b), (c), (d), or (h) of Section 2770, or whether an appeal before the board or lead agency governing body is pending under subdivision (e) or (h) of Section 2770. The director shall notify the person submitting the report and the owner s designated agent in writing that the report and the fee required pursuant to subdivision (d) have been received, specify the mining operation s mine number if one has not been issued by the Bureau of Mines, and notify the person and agent of any deficiencies in the report within 90 days of receipt. That person or agent shall have 30 days from receipt of the notification to correct the noted deficiencies and forward the revised reports to the director and the lead agency. Any person who fails to comply with this section, or knowingly provides incorrect or false information in reports required by this section, may be subject to an administrative penalty as provided in subdivision (c) of Section 2774.1.

(d) (1) The board shall impose, by regulation, pursuant to paragraph (2), an annual reporting fee on, and method for collecting annual fees from, each active or idle mining operation. The maximum fee for any single mining operation may not exceed four thousand dollars ($4,000) annually and may not be less than one hundred dollars ($100) annually, as adjusted for the cost of living as measured by the California Consumer Price Index for all urban consumers, calendar year averages, using the percentage change in the previous year, beginning with the 2005 06 fiscal year and annually thereafter.

(2) (A) The board shall adopt, by regulation, a schedule of fees authorized under paragraph (1) to cover the department s cost in carrying out this section and Chapter 9 (commencing with Section 2710), as reflected in the Governor s Budget, and may adopt those regulations as emergency regulations. In establishing the schedule of fees to be paid by each active and idle mining operation, the fees shall be calculated on an equitable basis reflecting the size and type of operation. The board shall also consider the total assessed value of the mining operation, the acreage disturbed by mining activities, and the acreage subject to the reclamation plan.

(B) Regulations adopted pursuant to this subdivision shall be adopted by the board in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The adoption of any emergency regulations pursuant to this subdivision shall be considered necessary to address an emergency and shall be considered by the Office of Administrative Law to be necessary for the immediate preservation of the public peace, health, safety, and general welfare.

(3) The total revenue generated by the reporting fees may not exceed, and may be less than, the amount of three million five hundred thousand dollars ($3,500,000), as adjusted for the cost of living as measured by the California Consumer Price Index for all urban consumers, calendar year averages, using the percentage change in the previous year, beginning with the 2005 06 fiscal year and annually thereafter. If the director determines that the revenue collected during the preceding fiscal year was greater or less than the cost to operate the program, the board shall adjust the fees to compensate for the overcollection or undercollection of revenues.

(4) (A) The reporting fees established pursuant to this subdivision shall be deposited in the Mine Reclamation Account, which is hereby created. Any fees, penalties, interest, fines, or charges collected by the director or board pursuant to this chapter or Chapter 9 (commencing with Section 2710) shall be deposited in the Mine Reclamation Account. The money in the account shall be available to the department and board, upon appropriation by the Legislature, for the purpose of carrying out this section and complying with Chapter 9 (commencing with Section 2710), which includes, but is not limited to, classification and designation of areas with mineral resources of statewide or regional significance, reclamation plan and financial assurance review, mine inspection, and enforcement.

(B) (i) In addition to reporting fees, the board shall collect five dollars ($5) per ounce of gold and ten cents ($0.10) per ounce of silver mined within the state and shall deposit the fees collected in the Abandoned Mine Reclamation and Minerals Fund Subaccount, which is hereby created in the Mine Reclamation Account. The department may expend the moneys in the subaccount, upon appropriation by the Legislature, for only the purposes of Section 2796.5 and as authorized herein for the remediation of abandoned mines.

(ii) Notwithstanding subdivision (j) of Section 2796.5, fees collected pursuant to clause (i) may also be used to remediate features of historic abandoned mines and lands that they impact. For the purposes of this section, historic abandoned mines are mines for which operations have been conducted before January 1, 1976, and include, but are not limited to, historic gold and silver mines.

(5) In case of late payment of the reporting fee, a penalty of not less than one hundred dollars ($100) or 10 percent of the amount due, whichever is greater, plus interest at the rate of 1
1/2
percent per month, computed from the delinquent date of the assessment until and including the date of payment, shall be assessed. New mining operations that have not submitted a report shall submit a report prior to commencement of operations. The new operation shall submit its fee according to the reasonable fee schedule adopted by the board, and the month that the report is received shall become that operation s anniversary month.

(e) The lead agency, or the board when acting as the lead agency, may impose a fee upon each mining operation to cover the reasonable costs incurred in implementing this chapter and Chapter 9 (commencing with Section 2710).

(f) For purposes of this section, mining operation means a mining operation of any kind or character whatever in this state, including, but not limited to, a mining operation that is classified as a surface mining operation as defined in Section 2735, unless excepted by Section 2714. For the purposes of fee collections only, mining operation may include one or more mines operated by a single operator or mining company on one or more sites, if the total annual combined mineral production for all sites is less than 100 troy ounces for precious metals, if precious metals are the primary mineral commodity produced, or less than 100,000 short tons if the primary mineral commodity produced is not precious metals.

(g) Any information in reports submitted pursuant to subdivision (a) that includes or otherwise indicates the total mineral production, reserves, or rate of depletion of any mining operation may not be disclosed to any member of the public, as defined in subdivision (b) of Section 6252 of the Government Code. Other portions of the reports are public records unless excepted by statute. Statistical bulletins based on these reports and published under Section 2205 shall be compiled to show, for the state as a whole and separately for each lead agency, the total of each mineral produced therein. In order not to disclose the production, reserves, or rate of depletion from any identifiable mining operation, no production figure shall be published or otherwise disclosed unless that figure is the aggregated production of not less than three mining operations. If the production figure for any lead agency would disclose the production, reserves, or rate of depletion of less than three mining operations or otherwise permit the reasonable inference of the production, reserves, or rate of depletion of any identifiable mining operation, that figure shall be combined with the same figure of not less than two other lead agencies without regard to the location of the lead agencies. The bulletin shall be published annually by June 30 or as soon thereafter as practicable.

(h) The approval of a form by the board pursuant to this section is not the adoption of a regulation for purposes of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code and is not subject to that chapter.

(Amended by Stats. 2006, Ch. 869, Sec. 13. Effective January 1, 2007.)



2207.1

A manufacturer or processor, at his option, may upon request report to the State Geologist data on consumption or utilization of mineral materials. Such reports shall be confidential. Publications issued as commodity or marketing studies under the provisions of Section 2205 of this code may contain figures from such reports, provided that these figures are presented so as not to disclose the consumption or utilization of minerals by any user.

(Amended by Stats. 1965, Ch. 70.)



2208

The director or a qualified assistant may at any time enter or examine any and all mines, quarries, wells, mills, reduction works, refining works, and other mineral properties or working plants in this state in order to gather data to comply with the provisions of this chapter.

(Amended by Stats. 1992, Ch. 999, Sec. 8. Effective January 1, 1993.)



2209

The director may fix a price upon and dispose of to the public all publications of the division, including reports, bulletins, maps, registers, or other publications. The price shall approximate the cost of publication and distribution. The director may also furnish the publications of the division to public libraries without cost and may exchange publications with geological surveys, scientific societies, and other like bodies.

(Amended by Stats. 1992, Ch. 999, Sec. 9. Effective January 1, 1993.)



2210

All money received by the division from sales of publications issued by the division shall be deposited at least once each month in the State treasury to the credit of the General Fund.

(Amended by Stats. 1945, Ch. 425.)



2211

The department is the primary state agency responsible for geologic hazard review and investigation, including, but not limited to, investigation of geologic hazards that may occur in relation to natural disasters. In that capacity, the department is responsible for the seismological, geological, and strong motion aspects of earthquake and other geological hazards investigations.

(Amended by Stats. 2007, Ch. 254, Sec. 3. Effective September 26, 2007.)






CHAPTER 7.5. Earthquake Fault Zoning

2621

This chapter shall be known, and may be cited, as the Alquist-Priolo Earthquake Fault Zoning Act.

(Amended by Stats. 1993, Ch. 197, Sec. 2. Effective January 1, 1994.)



2621.5

(a) It is the purpose of this chapter to provide for the adoption and administration of zoning laws, ordinances, rules, and regulations by cities and counties in implementation of the general plan that is in effect in any city or county. The Legislature declares that this chapter is intended to provide policies and criteria to assist cities, counties, and state agencies in the exercise of their responsibility to prohibit the location of developments and structures for human occupancy across the trace of active faults. Further, it is the intent of this chapter to provide the citizens of the state with increased safety and to minimize the loss of life during and immediately following earthquakes by facilitating seismic retrofitting to strengthen buildings, including historical buildings, against ground shaking.

(b) This chapter is applicable to any project, as defined in Section 2621.6, which is located within a delineated earthquake fault zone, upon issuance of the official earthquake fault zones maps to affected local jurisdictions, except as provided in Section 2621.7.

(c) The implementation of this chapter shall be pursuant to policies and criteria established and adopted by the board.

(Amended by Stats. 1993, Ch. 916, Sec. 1. Effective January 1, 1994.)



2621.6

(a) As used in this chapter, project means either of the following:

(1) Any subdivision of land which is subject to the Subdivision Map Act (Division 2 (commencing with Section 66410) of Title 7 of the Government Code), and which contemplates the eventual construction of structures for human occupancy.

(2) Structures for human occupancy, with the exception of either of the following:

(A) Single-family wood-frame or steel-frame dwellings to be built on parcels of land for which geologic reports have been approved pursuant to paragraph (1).

(B) A single-family wood-frame or steel-frame dwelling not exceeding two stories when that dwelling is not part of a development of four or more dwellings.

(b) For the purposes of this chapter, a mobilehome whose body width exceeds eight feet shall be considered to be a single-family wood-frame dwelling not exceeding two stories.

(Amended by Stats. 1992, Ch. 506, Sec. 2. Effective August 17, 1992.)



2621.7

This chapter, except Section 2621.9, shall not apply to any of the following:

(a) The conversion of an existing apartment complex into a condominium.

(b) Any development or structure in existence prior to May 4, 1975, except for an alteration or addition to a structure that exceeds the value limit specified in subdivision (c).

(c) An alteration or addition to any structure if the value of the alteration or addition does not exceed 50 percent of the value of the structure.

(d) (1) Any structure located within the jurisdiction of the City of Berkeley or the City of Oakland which was damaged by fire between October 20, 1991, and October 23, 1991, if granted an exemption pursuant to this subdivision.

(2) The city may apply to the State Geologist for an exemption and the State Geologist shall grant the exemption only if the structure located within the earthquake fault zone is not situated upon a trace of an active fault line, as delineated in the official earthquake fault zone map or in more recent geologic data, as determined by the State Geologist.

(3) When requesting an exemption, the city shall submit to the State Geologist all of the following information:

(A) Maps noting the parcel numbers of proposed building sites that are at least 50 feet from an identified fault and a statement that there is not any more recent information to indicate a geologic hazard.

(B) Identification of any sites that are within 50 feet of an identified fault.

(C) Proof that the property owner has been notified that the granting of an exemption is not any guarantee that a geologic hazard does not exist.

(4) The granting of the exemption does not relieve a seller of real property or an agent for the seller of the obligation to disclose to a prospective purchaser that the property is located within a delineated earthquake fault zone, as required by Section 2621.9.

(e) (1) Alterations that include seismic retrofitting, as defined in Section 8894.2 of the Government Code, to any of the following listed types of buildings in existence prior to May 4, 1975:

(A) Unreinforced masonry buildings, as described in subdivision (a) of Section 8875 of the Government Code.

(B) Concrete tilt-up buildings, as described in Section 8893 of the Government Code.

(C) Reinforced concrete moment resisting frame buildings as described in Applied Technology Council Report 21 (FEMA Report 154).

(2) The exemption granted by paragraph (1) shall not apply unless a city or county acts in accordance with all of the following:

(A) The building permit issued by the city or county for the alterations authorizes no greater human occupancy load, regardless of proposed use, than that authorized for the existing use permitted at the time the city or county grants the exemption. This may be accomplished by the city or county making a human occupancy load determination that is based on, and no greater than, the existing authorized use, and including that determination on the building permit application as well as a statement substantially as follows: Under subparagraph (A) of paragraph (2) of subdivision (e) of Section 2621.7 of the Public Resources Code, the occupancy load is limited to the occupancy load for the last lawful use authorized or existing prior to the issuance of this building permit, as determined by the city or county.

(B) The city or county requires seismic retrofitting, as defined in Section 8894.2 of the Government Code, which is necessary to strengthen the entire structure and provide increased resistance to ground shaking from earthquakes.

(C) Exemptions granted pursuant to paragraph (1) are reported in writing to the State Geologist within 30 days of the building permit issuance date.

(3) Any structure with human occupancy restrictions under subparagraph (A) of paragraph (2) shall not be granted a new building permit that allows an increase in human occupancy unless a geologic report, prepared pursuant to subdivision (d) of Section 3603 of Title 14 of the California Code of Regulations in effect on January 1, 1994, demonstrates that the structure is not on the trace of an active fault, or the requirement of a geologic report has been waived pursuant to Section 2623.

(4) A qualified historical building within an earthquake fault zone that is exempt pursuant to this subdivision may be repaired or seismically retrofitted using the State Historical Building Code, except that, notwithstanding any provision of that building code and its implementing regulations, paragraph (2) shall apply.

(Amended by Stats. 2010, Ch. 251, Sec. 1. Effective January 1, 2011.)



2621.8

Notwithstanding Section 818.2 of the Government Code, a city or county which knowingly issues a permit that grants an exemption pursuant to subdivision (e) of Section 2621.7 that does not adhere to the requirements of paragraph (2) of subdivision (e) of Section 2621.7, may be liable for earthquake-related injuries or deaths caused by its failure to so adhere.

(Repealed and added by Stats. 1993, Ch. 916, Sec. 4. Effective January 1, 1994.)



2621.9

(a) A person who is acting as an agent for a transferor of real property that is located within a delineated earthquake fault zone, or the transferor, if he or she is acting without an agent, shall disclose to any prospective transferee the fact that the property is located within a delineated earthquake fault zone.

(b) Disclosure is required pursuant to this section only when one of the following conditions is met:

(1) The transferor, or the transferor s agent, has actual knowledge that the property is within a delineated earthquake fault zone.

(2) A map that includes the property has been provided to the city or county pursuant to Section 2622, and a notice has been posted at the offices of the county recorder, county assessor, and county planning agency that identifies the location of the map and any information regarding changes to the map received by the county.

(c) In all transactions that are subject to Section 1103 of the Civil Code, the disclosure required by subdivision (a) of this section shall be provided by either of the following means:

(1) The Local Option Real Estate Transfer Disclosure Statement as provided in Section 1102.6a of the Civil Code.

(2) The Natural Hazard Disclosure Statement as provided in Section 1103.2 of the Civil Code.

(d) If the map or accompanying information is not of sufficient accuracy or scale that a reasonable person can determine if the subject real property is included in a delineated earthquake fault hazard zone, the agent shall mark Yes on the Natural Hazard Disclosure Statement. The agent may mark No on the Natural Hazard Disclosure Statement if he or she attaches a report prepared pursuant to subdivision (c) of Section 1103.4 of the Civil Code that verifies the property is not in the hazard zone. Nothing in this subdivision is intended to limit or abridge any existing duty of the transferor or the transferor s agents to exercise reasonable care in making a determination under this subdivision.

(e) For purposes of the disclosures required by this section, the following persons shall not be deemed agents of the transferor:

(1) Persons specified in Section 1103.11 of the Civil Code.

(2) Persons acting under a power of sale regulated by Section 2924 of the Civil Code.

(f) For purposes of this section, Section 1103.13 of the Civil Code shall apply.

(g) The specification of items for disclosure in this section does not limit or abridge any obligation for disclosure created by any other provision of law or that may exist in order to avoid fraud, misrepresentation, or deceit in the transfer transaction.

(Amended by Stats. 1999, Ch. 876, Sec. 8. Effective January 1, 2000.)



2622

(a) In order to assist cities and counties in their planning, zoning, and building-regulation functions, the State Geologist shall delineate, by December 31, 1973, appropriately wide earthquake fault zones to encompass all potentially and recently active traces of the San Andreas, Calaveras, Hayward, and San Jacinto Faults, and such other faults, or segments thereof, as the State Geologist determines to be sufficiently active and well-defined as to constitute a potential hazard to structures from surface faulting or fault creep. The earthquake fault zones shall ordinarily be one-quarter mile or less in width, except in circumstances which may require the State Geologist to designate a wider zone.

(b) Pursuant to this section, the State Geologist shall compile maps delineating the earthquake fault zones and shall submit those maps to all affected cities, counties, and state agencies, not later than December 31, 1973, for review and comment. Concerned jurisdictions and agencies shall submit all comments to the State Mining and Geology Board for review and consideration within 90 days. Within 90 days of that review, the State Geologist shall provide copies of the official maps to concerned state agencies and to each city or county having jurisdiction over lands lying within that zone.

(c) The State Geologist shall continually review new geologic and seismic data and shall revise the earthquake fault zones or delineate additional earthquake fault zones when warranted by new information. The State Geologist shall submit all revised maps and additional maps to all affected cities, counties, and state agencies for their review and comment. Concerned jurisdictions and agencies shall submit all comments to the State Mining and Geology Board for review and consideration within 90 days. Within 90 days of that review, the State Geologist shall provide copies of the revised and additional official maps to concerned state agencies and to each city or county having jurisdiction over lands lying within the earthquake fault zone.

(d) In order to ensure that sellers of real property and their agents are adequately informed, any county that receives an official map pursuant to this section shall post a notice within five days of receipt of the map at the offices of the county recorder, county assessor, and county planning commission, identifying the location of the map and the effective date of the notice.

(Amended by Stats. 1993, Ch. 197, Sec. 7. Effective January 1, 1994.)



2623

(a) The approval of a project by a city or county shall be in accordance with policies and criteria established by the State Mining and Geology Board and the findings of the State Geologist. In the development of those policies and criteria, the State Mining and Geology Board shall seek the comment and advice of affected cities, counties, and state agencies. Cities and counties shall require, prior to the approval of a project, a geologic report defining and delineating any hazard of surface fault rupture. If the city or county finds that no undue hazard of that kind exists, the geologic report on the hazard may be waived, with the approval of the State Geologist.

(b) After a report has been approved or a waiver granted, subsequent geologic reports shall not be required, provided that new geologic data warranting further investigations is not recorded.

(c) The preparation of geologic reports that are required pursuant to this section for multiple projects may be undertaken by a geologic hazard abatement district.

(Amended by Stats. 1993, Ch. 916, Sec. 5. Effective January 1, 1994.)



2624

Notwithstanding any provision of this chapter, cities and counties may do any of the following:

(1) Establish policies and criteria which are stricter than those established by this chapter.

(2) Impose and collect fees in addition to those required under this chapter.

(3) Determine not to grant exemptions authorized under this chapter.

(Amended by Stats. 1993, Ch. 916, Sec. 6. Effective January 1, 1994.)



2625

(a) Each applicant for approval of a project may be charged a reasonable fee by the city or county having jurisdiction over the project.

(b) Such fees shall be set in an amount sufficient to meet, but not to exceed, the costs to the city or county of administering and complying with the provisions of this chapter.

(c) The geologic report required by Section 2623 shall be in sufficient detail to meet the criteria and policies established by the State Mining and Geology Board for individual parcels of land.

(Amended by Stats. 1975, Ch. 61.)



2630

In carrying out the provisions of this chapter, the State Geologist and the board shall be advised by the Seismic Safety Commission.

(Amended by Stats. 1976, Ch. 1243.)






CHAPTER 7.6. State Mining and Minerals Policy

2650

(a) It is the continuing policy of the State of California, in the interest of the needs of society for the wise use of mineral resources and for other sound conservation practices, to foster and encourage private enterprise in all of the following activities:

(1) The development within the state of economically sound and beneficial mineral industries and metal and mineral product reclamation industries.

(2) The orderly and economic exploration, development, and utilization of the state s mineral resources and reclamation of metal and mineral products.

(3) Mining, mineral, and metallurgical research to promote the wise and efficient use of natural and reclaimable mineral resources.

(4) The study and development of methods for the control, disposal, reclamation, and utilization of mining and mineral processing waste products and the reclamation of mined lands so as to minimize any adverse effects of mineral extraction and processing upon the physical environment.

(b) The director shall carry out the policy set forth in this section.

(Amended by Stats. 1992, Ch. 999, Sec. 10. Effective January 1, 1993.)






CHAPTER 7.8. Seismic Hazards Mapping

2690

This chapter shall be known and may be cited as the Seismic Hazards Mapping Act.

(Added by Stats. 1990, Ch. 1168, Sec. 3. Section operative April 1, 1991, pursuant to Section 2599.6 (later renumbered as 2699.6).)



2691

The Legislature finds and declares all of the following:

(a) The effects of strong ground shaking, liquefaction, landslides, or other ground failure account for approximately 95 percent of economic losses caused by an earthquake.

(b) Areas subject to these processes during an earthquake have not been identified or mapped statewide, despite the fact that scientific techniques are available to do so.

(c) It is necessary to identify and map seismic hazard zones in order for cities and counties to adequately prepare the safety element of their general plans and to encourage land use management policies and regulations to reduce and mitigate those hazards to protect public health and safety.

(Amended by Stats. 1991, Ch. 550, Sec. 3.)



2692

(a) It is the intent of the Legislature to provide for a statewide seismic hazard mapping and technical advisory program to assist cities and counties in fulfilling their responsibilities for protecting the public health and safety from the effects of strong ground shaking, liquefaction, landslides, or other ground failure and other seismic hazards caused by earthquakes.

(b) It is further the intent of the Legislature that maps and accompanying information provided pursuant to this chapter be made available to local governments for planning and development purposes.

(c) It is further the intent of the Legislature that the California Geological Survey, in implementing this chapter, shall, to the extent possible, coordinate its activities with, and use existing information generated from, the earthquake fault zones mapping program pursuant to Chapter 7.5 (commencing with Section 2621), and the inundation maps prepared pursuant to Section 8589.5 of the Government Code.

(Amended by Stats. 2006, Ch. 869, Sec. 14. Effective January 1, 2007.)



2692.1

The State Geologist may include in maps compiled pursuant to this chapter information on the potential effects of tsunami and seiche when information becomes available from other sources and the State Geologist determines the information is appropriate for use by local government. The State Geologist shall not be required to provide this information unless additional funding is provided both to make the determination and to distribute the tsunami and seiche information.

(Added by Stats. 1991, Ch. 550, Sec. 5.)



2693

As used in this chapter:

(a) City and county includes the City and County of San Francisco.

(b) Geotechnical report means a report prepared by a certified engineering geologist or a civil engineer practicing within the area of his or her competence, which identifies seismic hazards and recommends mitigation measures to reduce the risk of seismic hazard to acceptable levels.

(c) Mitigation means those measures that are consistent with established practice and that will reduce seismic risk to acceptable levels.

(d) Project has the same meaning as in Chapter 7.5 (commencing with Section 2621), except as follows:

(1) A single-family dwelling otherwise qualifying as a project may be exempted by the city or county having jurisdiction of the project.

(2) Project does not include alterations or additions to any structure within a seismic hazard zone which do not exceed either 50 percent of the value of the structure or 50 percent of the existing floor area of the structure.

(e) Commission means the Seismic Safety Commission.

(f) Board means the State Mining and Geology Board.

(Amended by Stats. 1991, Ch. 550, Sec. 6.)



2694

(a) A person who is acting as an agent for a transferor of real property that is located within a seismic hazard zone, as designated under this chapter, or the transferor, if he or she is acting without an agent, shall disclose to any prospective transferee the fact that the property is located within a seismic hazard zone.

(b) Disclosure is required pursuant to this section only when one of the following conditions is met:

(1) The transferor, or transferor s agent, has actual knowledge that the property is within a seismic hazard zone.

(2) A map that includes the property has been provided to the city or county pursuant to Section 2622, and a notice has been posted at the offices of the county recorder, county assessor, and county planning agency that identifies the location of the map and any information regarding changes to the map received by the county.

(c) In all transactions that are subject to Section 1103 of the Civil Code, the disclosure required by subdivision (a) of this section shall be provided by either of the following means:

(1) The Local Option Real Estate Transfer Disclosure Statement as provided in Section 1102.6a of the Civil Code.

(2) The Natural Hazard Disclosure Statement as provided in Section 1103.2 of the Civil Code.

(d) If the map or accompanying information is not of sufficient accuracy or scale that a reasonable person can determine if the subject real property is included in a seismic hazard zone, the agent shall mark Yes on the Natural Hazard Disclosure Statement. The agent may mark No on the Natural Hazard Disclosure Statement if he or she attaches a report prepared pursuant to subdivision (c) of Section 1103.4 of the Civil Code that verifies the property is not in the hazard zone. Nothing in this subdivision is intended to limit or abridge any existing duty of the transferor or the transferor s agents to exercise reasonable care in making a determination under this subdivision.

(e) For purposes of the disclosures required by this section, the following persons shall not be deemed agents of the transferor:

(1) Persons specified in Section 1103.11 of the Civil Code.

(2) Persons acting under a power of sale regulated by Section 2924 of the Civil Code.

(f) For purposes of this section, Section 1103.13 of the Civil Code applies.

(g) The specification of items for disclosure in this section does not limit or abridge any obligation for disclosure created by any other provision of law or that may exist in order to avoid fraud, misrepresentation, or deceit in the transfer transaction.

(Amended by Stats. 1999, Ch. 876, Sec. 9. Effective January 1, 2000.)



2695

(a) On or before January 1, 1992, the board, in consultation with the director and the commission, shall develop all of the following:

(1) Guidelines for the preparation of maps of seismic hazard zones in the state.

(2) Priorities for mapping of seismic hazard zones. In setting priorities, the board shall take into account the following factors:

(A) The population affected by the seismic hazard in the event of an earthquake.

(B) The probability that the seismic hazard would threaten public health and safety in the event of an earthquake.

(C) The willingness of lead agencies and other public agencies to share the cost of mapping within their jurisdiction.

(D) The availability of existing information.

(3) Policies and criteria regarding the responsibilities of cities, counties, and state agencies pursuant to this chapter. The policies and criteria shall address, but not be limited to, the following:

(A) Criteria for approval of a project within a seismic hazard zone, including mitigation measures.

(B) The contents of the geotechnical report.

(C) Evaluation of the geotechnical report by the lead agency.

(4) Guidelines for evaluating seismic hazards and recommending mitigation measures.

(5) Any necessary procedures, including, but not limited to, processing of waivers pursuant to Section 2697, to facilitate the implementation of this chapter.

(b) In developing the policies and criteria pursuant to subdivision (a), the board shall consult with and consider the recommendations of an advisory committee, appointed by the board in consultation with the commission, composed of the following members:

(1) An engineering geologist registered in the state.

(2) A seismologist.

(3) A civil engineer registered in the state.

(4) A structural engineer registered in the state.

(5) A representative of city government, selected from a list submitted by the League of California Cities.

(6) A representative of county government, selected from a list submitted by the County Supervisors Association of California.

(7) A representative of regional government, selected from a list submitted by the Council of Governments.

(8) A representative of the insurance industry.

(9) The Insurance Commissioner.

All of the members of the advisory committee shall have expertise in the field of seismic hazards or seismic safety.

(c) At least 90 days prior to adopting measures pursuant to this section, the board shall transmit or cause to be transmitted a draft of those measures to affected cities, counties, and state agencies for review and comment.

(Amended by Stats. 1992, Ch. 999, Sec. 11. Effective January 1, 1993.)



2696

(a) The State Geologist shall compile maps identifying seismic hazard zones, consistent with the requirements of Section 2695. The maps shall be compiled in accordance with a time schedule developed by the director and based upon the provisions of Section 2695 and the level of funding available to implement this chapter.

(b) The State Geologist shall, upon completion, submit seismic hazard maps compiled pursuant to subdivision (a) to the board and all affected cities, counties, and state agencies for review and comment. Concerned jurisdictions and agencies shall submit all comments to the board for review and consideration within 90 days. Within 90 days of board review, the State Geologist shall revise the maps, as appropriate, and shall provide copies of the official maps to each state agency, city, or county, including the county recorder, having jurisdiction over lands containing an area of seismic hazard. The county recorder shall record all information transmitted as part of the public record.

(c) In order to ensure that sellers of real property and their agents are adequately informed, any county that receives an official map pursuant to this section shall post a notice within five days of receipt of the map at the office of the county recorder, county assessor, and county planning agency, identifying the location of the map, any information regarding changes to the map, and the effective date of the notice.

(Amended (as amended by Stats. 1992, Ch. 999) by Stats. 1998, Ch. 65, Sec. 14. Effective June 9, 1998. Applicable from June 1, 1998, by Sec. 18 of Ch. 65. Note: Ch. 65 (pursuant to Sec. 20) supersedes, and precludes operation of, Stats. 1997, 1st Ex. Sess., Ch. 7.)



2697

(a) Cities and counties shall require, prior to the approval of a project located in a seismic hazard zone, a geotechnical report defining and delineating any seismic hazard. If the city or county finds that no undue hazard of this kind exists, based on information resulting from studies conducted on sites in the immediate vicinity of the project and of similar soil composition to the project site, the geotechnical report may be waived. After a report has been approved or a waiver granted, subsequent geotechnical reports shall not be required, provided that new geologic datum, or data, warranting further investigation is not recorded. Each city and county shall submit one copy of each approved geotechnical report, including the mitigation measures, if any, that are to be taken, to the State Geologist within 30 days of its approval of the report.

(b) In meeting the requirements of this section, cities and counties shall consider the policies and criteria established pursuant to this chapter. If a project s approval is not in accordance with the policies and criteria, the city or county shall explain the reasons for the differences in writing to the State Geologist, within 30 days of the project s approval.

(Added by Stats. 1990, Ch. 1168, Sec. 3. Section operative April 1, 1991, pursuant to Section 2599.6 (later renumbered as 2699.6).)



2698

Nothing in this chapter is intended to prevent cities and counties from establishing policies and criteria which are more strict than those established by the board.

(Added by Stats. 1990, Ch. 1168, Sec. 3. Section operative April 1, 1991, pursuant to Section 2599.6 (later renumbered as 2699.6).)



2699

Each city and county, in preparing the safety element to its general plan pursuant to subdivision (g) of Section 65302 of the Government Code, and in adopting or revising land use planning and permitting ordinances, shall take into account the information provided in available seismic hazard maps.

(Added by Stats. 1990, Ch. 1168, Sec. 3. Section operative April 1, 1991, pursuant to Section 2599.6 (later renumbered as 2699.6).)



2699.5

(a) There is hereby created the Seismic Hazards Identification Fund, as a special fund in the State Treasury.

(b) Upon appropriation by the Legislature, the moneys in the Strong-Motion Instrumentation and Seismic Hazards Mapping Fund shall be allocated to the division for purposes of this chapter and Chapter 8 (commencing with Section 2700).

(c) On and after July 1, 2004, the Seismic Hazards Identification Fund shall be known as the Strong-Motion Instrumentation and Seismic Hazards Mapping Fund.

(Amended by Stats. 2003, Ch. 240, Sec. 5. Effective August 13, 2003.)



2699.6

This chapter shall become operative on April 1, 1991.

(Added by renumbering Section 2599.6 by Stats. 1991, Ch. 1091, Sec. 126. Note: This section, as formerly numbered 2599.6, prescribed a delayed operative date (April 1, 1991) for Chapter 7.8, commencing with Section 2690.)






CHAPTER 8. Strong-Motion Instrumentation Program

2700

There is hereby established in the State of California a strong-motion instrumentation program for the purpose of administering the program and of acquiring strong-motion instruments and installing and maintaining such instruments as needed in representative geologic environments and structures throughout the state.

(Added by Stats. 1971, Ch. 1152.)



2701

The division shall organize and monitor the program with the advice of the Seismic Safety Commission.

(Amended by Stats. 1976, Ch. 1243.)



2702

The division shall purchase, install, and maintain instruments in representative structures and geologic environments throughout the state, and shall process the data obtained from such instruments resulting from periodic earthquakes, as deemed necessary and desirable by the Seismic Safety Commission.

(Amended by Stats. 1976, Ch. 1243.)



2703

The division shall maintain and service the strong-motion instruments installed, shall collect and interpret all records from the instruments, and shall make the records, record interpretations, and technical assistance available to the construction industry.

(Amended by Stats. 1987, Ch. 783, Sec. 2.)



2704

It is the intent of the Legislature in enacting this chapter to provide adequate instrumentation throughout California.

(Added by Stats. 1971, Ch. 1152.)



2705

(a) A city, county, and city and county shall collect a fee from each applicant for a building permit. Each fee shall be equal to a specific amount of the proposed building construction for which the building permit is issued as determined by the local building officials. The fee amount shall be assessed in the following way:

(1) Group R occupancies, as defined in the California Building Code (Part 2 of Title 24 of the California Code of Regulations), one to three stories in height, except hotels and motels, shall be assessed at the rate of thirteen dollars ($13) per one hundred thousand dollars ($100,000), with appropriate fractions thereof.

(2) All other buildings shall be assessed at the rate of twenty-eight dollars ($28) per one hundred thousand dollars ($100,000), with appropriate fractions thereof.

(3) The fee shall be the amount assessed under paragraph (1) or (2), depending on building type, or fifty cents ($0.50), whichever is the higher.

(b) (1) In lieu of the requirements of subdivision (a), a city, county, and city and county may elect to include a rate of thirteen dollars ($13) per one hundred thousand dollars ($100,000), with appropriate fractions thereof, in its basic building permit fee for any Group R occupancy defined in paragraph (1) of subdivision (a), and a rate of twenty-eight dollars ($28) per one hundred thousand dollars ($100,000), with appropriate fractions thereof, for all other building types. A city, county, and city and county electing to collect the fee pursuant to this subdivision need not segregate the fees in a fund separate from any fund into which basic building permit fees are deposited.

(2) Building, for the purpose of this chapter, is any structure built for the support, shelter, or enclosure of persons, animals, chattels, or property of any kind.

(c) (1) A city, county, and city and county may retain up to 5 percent of the total amount it collects under subdivision (a) or (b) for data utilization, for seismic education incorporating data interpretations from data of the strong-motion instrumentation program and the seismic hazards mapping program, and, in accordance with paragraph (2), for improving the preparation for damage assessment after strong seismic motion events.

(2) A city, county, and city and county may use any funds retained pursuant to this subdivision to improve the preparation for damage assessment in its jurisdiction only after it provides the Department of Conservation with information indicating to the department that data utilization and seismic education activities have been adequately funded.

(d) Funds collected pursuant to subdivisions (a) and (b), less the amount retained pursuant to subdivision (c), shall be deposited in the Strong-Motion Instrumentation and Seismic Hazards Mapping Fund, as created by Section 2699.5 to be used exclusively for purposes of this chapter, Chapter 7.5 (commencing with Section 2621), and Chapter 7.8 (commencing with Section 2690).

(Amended by Stats. 2014, Ch. 35, Sec. 129. Effective June 20, 2014.)



2705.5

The California Geological Survey shall advise counties and cities as to that portion of the total fees allocated to the Strong-Motion Instrumentation and Seismic Hazards Mapping Fund, so that this information may be provided to building permit applicants.

(Amended by Stats. 2006, Ch. 869, Sec. 15. Effective January 1, 2007.)



2707

The division, upon advice of the Seismic Safety Commission, whenever it determines that an adequate instrumentation program has been achieved, may reduce the fee levied against building permits as provided in Section 2705 to a level sufficient to maintain the program established pursuant to this chapter.

(Amended by Stats. 1976, Ch. 1243.)



2709

Any city or county that has been exempted from the provisions of Section 2705 by Section 2708 may participate in the state strong-motion instrumentation program by a written request to the State Geologist by the governing body of such city or county that its exemption be rescinded.

(Added by Stats. 1975, Ch. 47.)



2709.1

(a) No strong-motion instrumentation shall be installed pursuant to this chapter in the structural types identified in subdivision (b) unless funds proportionate to the construction value as called for under Section 2705 are received from organizations or entities representing these structural types, or the instrumentation is specifically called for by the Seismic Safety Commission in urgency situations.

(b) The structural types subject to this section include all of the following:

(1) Hospitals.

(2) Dams.

(3) Bridges.

(4) Schools.

(5) Powerplants.

(c) The Strong-Motion Instrumentation and Seismic Hazards Mapping Fund may accept funds from sources other than the permit fees identified in this chapter. The priority of installations performed under this chapter shall be determined by the Seismic Safety Commission.

(Amended by Stats. 2003, Ch. 240, Sec. 9. Effective August 13, 2003. Operative July 1, 2004, by Sec. 43 of Ch. 240.)






CHAPTER 9. Surface Mining and Reclamation Act of 1975

ARTICLE 1. General Provisions

2710

This chapter shall be known and may be cited as the Surface Mining and Reclamation Act of 1975.

(Added by Stats. 1975, Ch. 1131.)



2711

(a) The Legislature hereby finds and declares that the extraction of minerals is essential to the continued economic well-being of the state and to the needs of the society, and that the reclamation of mined lands is necessary to prevent or minimize adverse effects on the environment and to protect the public health and safety.

(b) The Legislature further finds that the reclamation of mined lands as provided in this chapter will permit the continued mining of minerals and will provide for the protection and subsequent beneficial use of the mined and reclaimed land.

(c) The Legislature further finds that surface mining takes place in diverse areas where the geologic, topographic, climatic, biological, and social conditions are significantly different and that reclamation operations and the specifications therefor may vary accordingly.

(d) The Legislature further finds that the production and development of local mineral resources that help maintain a strong economy and that are necessary to build the state s infrastructure are vital to reducing transportation emissions that result from the distribution of hundreds of millions of tons of construction aggregates that are used annually in building and maintaining the state.

(e) The Legislature further finds and recognizes the need of the state to provide local governments, metropolitan planning organizations, and other relevant planning agencies with the information necessary to identify and protect mineral resources within general plans.

(f) The Legislature further finds that the state s mineral resources are vital, finite, and important natural resources and the responsible protection and development of these mineral resources is vital to a sustainable California.

(Amended by Stats. 2011, Ch. 218, Sec. 1. Effective January 1, 2012.)



2712

It is the intent of the Legislature to create and maintain an effective and comprehensive surface mining and reclamation policy with regulation of surface mining operations so as to assure that:

(a) Adverse environmental effects are prevented or minimized and that mined lands are reclaimed to a usable condition which is readily adaptable for alternative land uses.

(b) The production and conservation of minerals are encouraged, while giving consideration to values relating to recreation, watershed, wildlife, range and forage, and aesthetic enjoyment.

(c) Residual hazards to the public health and safety are eliminated.

(Added by Stats. 1975, Ch. 1131.)



2713

It is not the intent of the Legislature by the enactment of this chapter to take private property for public use without payment of just compensation in violation of the California and United States Constitutions.

(Added by Stats. 1975, Ch. 1131.)



2714

This chapter does not apply to any of the following activities:

(a) Excavations or grading of lands conducted for farming.

(b) Onsite excavation and onsite earthmoving activities that are an integral and necessary part of a construction project and that are undertaken to prepare a site for construction of structures, landscaping, or other land improvements associated with those structures, including the related excavation, grading, compaction, or the creation of fills, road cuts, and embankments, whether or not surplus materials are exported from the site, subject to all of the following conditions:

(1) All required permits for the construction, landscaping, or related land improvements have been approved by a public agency in accordance with applicable provisions of state law and locally adopted plans and ordinances, including, but not limited to, Division 13 (commencing with Section 21000).

(2) The lead agency s approval of the construction project included consideration of the onsite excavation and onsite earthmoving activities pursuant to Division 13 (commencing with Section 21000).

(3) The approved construction project is consistent with the general plan or zoning of the site.

(4) Surplus materials shall not be exported from the site unless and until actual construction work has commenced and shall cease if it is determined that construction activities have terminated, have been indefinitely suspended, or are no longer being actively pursued.

(c) Operation of a plant site used for mineral processing, including associated onsite structures, equipment, machines, tools, or other materials, including the onsite stockpiling and onsite recovery of mined materials, subject to all of the following conditions:

(1) The plant site is located on lands designated for industrial or commercial uses in the applicable county or city general plan.

(2) The plant site is located on lands zoned industrial or commercial, or are contained within a zoning category intended exclusively for industrial activities by the applicable city or county.

(3) None of the minerals being processed are being extracted onsite.

(4) All reclamation work has been completed pursuant to the approved reclamation plan for any mineral extraction activities that occurred onsite after January 1, 1976.

(d) Prospecting for, or the extraction of, minerals for commercial purposes where the removal of overburden or mineral product totals less than 1,000 cubic yards in any one location, and the total surface area disturbed is less than one acre.

(e) Surface mining operations that are required by federal law in order to protect a mining claim, if those operations are conducted solely for that purpose.

(f) Any other surface mining operations that the board, as defined by Section 2008, determines to be of an infrequent nature and that involve only minor surface disturbances.

(g) The solar evaporation of sea water or bay water for the production of salt and related minerals.

(h) Emergency excavations or grading conducted by the Department of Water Resources or the Reclamation Board for the purpose of averting, alleviating, repairing, or restoring damage to property due to imminent or recent floods, disasters, or other emergencies.

(i) (1) Surface mining operations conducted on lands owned or leased, or upon which easements or rights-of-way have been obtained, by the Department of Water Resources for the purpose of the State Water Resources Development System or flood control, and surface mining operations on lands owned or leased, or upon which easements or rights-of-way have been obtained, by the Reclamation Board for the purpose of flood control, if the Department of Water Resources adopts, after submission to and consultation with, the Department of Conservation, a reclamation plan for lands affected by these activities, and those lands are reclaimed in conformance with the standards specified in regulations of the board adopted pursuant to this chapter. The Department of Water Resources shall provide an annual report to the Department of Conservation by the date specified by the Department of Conservation on these mining activities.

(2) Nothing in this subdivision shall require the Department of Water Resources or the Reclamation Board to obtain a permit or secure approval of a reclamation plan from any city or county in order to conduct surface mining operations specified in paragraph (1). Nothing in this subdivision shall preclude the bringing of an enforcement action pursuant to Section 2774.1, if it is determined that a surface mine operator, acting under contract with the Department of Water Resources or the Reclamation Board on lands other than those owned or leased, or upon which easements or rights-of-way have been obtained, by the Department of Water Resources or the Reclamation Board, is otherwise not in compliance with this chapter.

(j) (1) Excavations or grading for the exclusive purpose of obtaining materials for roadbed construction and maintenance conducted in connection with timber operations or forest management on land owned by the same person or entity. This exemption is limited to excavation and grading that is conducted adjacent to timber operation or forest management roads and shall not apply to onsite excavation or grading that occurs within 100 feet of a Class One watercourse or 75 feet of a Class Two watercourse, or to excavation for materials that are, or have been, sold for commercial purposes.

(2) This exemption shall be available only if slope stability and erosion are controlled in accordance with subdivision (f) of Section 3704 and subdivision (d) of Section 3706 of Title 14 of the California Code of Regulations and, upon closure of the site, the person closing the site implements, where necessary, revegetation measures and postclosure uses in consultation with the Department of Forestry and Fire Protection.

(k) Excavations, grading, or other earthmoving activities in an oil or gas field that are integral to, and necessary for, ongoing operations for the extraction of oil or gas that comply with all of the following conditions:

(1) The operations are being conducted in accordance with Division 3 (commencing with Section 3000).

(2) The operations are consistent with any general plan or zoning applicable to the site.

(3) The earthmoving activities are within oil or gas field properties under a common owner or operator.

(4) No excavated materials are sold for commercial purposes.

(l) (1) The immediate excavation or grading of lands affected by a natural disaster for the purpose of restoring those lands to their prior condition.

(2) The immediate removal of material deposited by a flood onto lands being farmed for the purpose of restoring those lands to their prior condition.

(Amended by Stats. 2012, Ch. 177, Sec. 1. Effective January 1, 2013.)



2715

No provision of this chapter or any ruling, requirement, or policy of the board is a limitation on any of the following:

(a) On the police power of any city or county or on the power of any city or county to declare, prohibit, and abate nuisances.

(b) On the power of the Attorney General, at the request of the board, or upon his own motion, to bring an action in the name of the people of the State of California to enjoin any pollution or nuisance.

(c) On the power of any state agency in the enforcement or administration of any provision of law which it is specifically authorized or required to enforce or administer.

(d) On the right of any person to maintain at any time any appropriate action for relief against any private nuisance as defined in Part 3 (commencing with Section 3479) of Division 4 of the Civil Code or for any other private relief.

(e) On the power of any lead agency to adopt policies, standards, or regulations imposing additional requirements on any person if the requirements do not prevent the person from complying with the provisions of this chapter.

(f) On the power of any city or county to regulate the use of buildings, structures, and land as between industry, business, residences, open space (including agriculture, recreation, the enjoyment of scenic beauty, and the use of natural resources), and other purposes.

(Amended by Stats. 1980, Ch. 800, Sec. 1. Effective July 28, 1980.)



2715.5

(a) The Cache Creek Resource Management Plan, in conjunction with a site specific plan deemed consistent by the lead agency with the Cache Creek Resource Management Plan, until December 31, 2017, shall be considered to be a functional equivalent of a reclamation plan for the purposes of this chapter. No other reclamation plan shall be required to be reviewed and approved for any excavation project subject to the Cache Creek Resource Management Plan that is conducted in conformance with an approved site specific plan that is consistent with the Cache Creek Resource Management Plan, and the standards specified in that plan governing erosion control, channel stabilization, habitat restoration, flood control, or infrastructure maintenance, if that plan is reviewed and approved by a lead agency pursuant to this chapter.

(b) For purposes of this section, the board of supervisors of the county in which the Cache Creek Resource Management Plan is to be implemented shall prepare and file the annual report required to be prepared pursuant to Section 2207.

(c) Nothing in this section precludes an enforcement action by the board or the department brought pursuant to this chapter or Section 2207 if the lead agency or the director determines that a surface mining operator, acting under the authority of the Cache Creek Resource Management Plan, is not in compliance with the requirements of this chapter or Section 2207.

(d) Site specific plan, for the purposes of this section, means an individual project plan approved by the lead agency that is consistent with the Cache Creek Resource Management Plan. Site specific plans prepared in conformance with the Cache Creek Resource Management Plan shall, at a minimum, include the information required pursuant to subdivision (c) of Section 2772, shall comply with the requirements of Article 9 (commencing with Section 3700) of Subchapter 1 of Chapter 8 of Division 2 of Title 14 of the California Code of Regulations, and shall be provided along with a financial assurance estimate to the department for review and comment pursuant to Section 2774. Notwithstanding the number of days authorized by paragraph (1) of subdivision (d) of Section 2774, the department shall review the site specific plan and the financial assurance estimate and prepare any written comments within 15 days from the date of receipt of the plan and the estimate.

(e) Prior to engaging in an excavation activity in conformance with the Cache Creek Resource Management Plan, a surface mining operation shall be required to obtain financial assurances that meet the requirements of Section 2773.1.

(f) This section shall remain in effect only until December 31, 2017, and as of that date is repealed, unless a later enacted statute that is enacted before December 31, 2017, deletes or extends that date.

(Amended by Stats. 2011, Ch. 145, Sec. 1. Effective January 1, 2012. Repealed as of December 31, 2017, by its own provisions.)



2716

(a) Any interested person may commence an action on his or her own behalf against the board, the lead agency, the State Geologist, or the director for a writ of mandate pursuant to Chapter 2 (commencing with Section 1084) of Title 1 of Part 3 of the Code of Civil Procedure to compel the board, the State Geologist, or the director to carry out any duty imposed upon them pursuant to this chapter.

(b) For purposes of this section, person means an individual, firm, association, corporation, organization, or partnership, or a city, county, district, or the state or any department or agency of the state.

(Amended by Stats. 2006, Ch. 869, Sec. 17. Effective January 1, 2007.)



2717

(a) Notwithstanding Section 10231.5 of the Government Code, the board shall submit to the Legislature on December 1 of each year a report on the actions taken pursuant to this chapter during the preceding fiscal year. The report shall include a statement of the actions, including legislative recommendations, that are necessary to carry out more completely the purposes and requirements of this chapter.

(b) For purposes of ensuring compliance with Sections 10295.5 and 20676 of the Public Contract Code, the department shall, at a minimum, quarterly publish in the California Regulatory Notice Register, or otherwise make available upon request to the Department of General Services or any other state or local agency, a list identifying all of the following:

(1) Surface mining operations for which a report is required and has been submitted pursuant to Section 2207 that indicates all of the following:

(A) The reclamation plan and financial assurances have been approved pursuant to this chapter.

(B) Compliance with state reclamation standards developed pursuant to Section 2773.

(C) Compliance with the financial assurance guidelines developed pursuant to Section 2773.1.

(D) The annual reporting fee has been submitted to the Department of Conservation.

(2) Surface mining operations for which an appeal is pending before the board pursuant to subdivision (e) of Section 2770, if the appeal was not pending before the board for more than 180 days.

(3) Surface mining operations for which an inspection is required and for which an inspection notice has been submitted by the lead agency pursuant to Section 2774 that indicates both compliance with the approved reclamation plan and that sufficient financial assurances, pursuant to Section 2773.1, have been approved and secured.

(4) Surface mining operations that meet all of the following:

(A) The reclamation plan has been approved and is in compliance with this chapter.

(B) The mining operation is in compliance with either of the following:

(i) The approved reclamation plan.

(ii) An order to comply issued prior to January 1, 2019, pursuant to this chapter and that is being complied with by the operator. An order to comply may be stipulated to as follows:

(I) By the department, lead agency, and operator if the enforcement action was initiated by the director.

(II) By the lead agency and the operator, with notice of the stipulation provided to the director if the enforcement action was initiated by the lead agency.

(C) In accordance with Section 2773.1 and Article 11 (commencing with Section 3800) of Title 14 of the California Code of Regulations, as amended, the surface mining operation has an approved financial assurance in place that is adequate for reclamation pursuant to the approved reclamation plan.

(c) Between July 1, 2017, and January 1, 2018, the department shall submit to the Legislature a report on the activities of lead agencies and surface mining operations. This report shall include, but is not limited to, all of the following:

(1) Number of financial assurance cost estimates reviewed and approved each year by each lead agency.

(2) Number of annual mine inspections performed by each lead agency.

(3) Information on idle mines and interim management plans approved by each lead agency.

(4) Number and location of mining operations that are no longer in operation with no intent to resume and are in the process of reclamation and how many years each of these mining operations has claimed that status.

(5) Information on approved mineral resources management plans across the state from the board.

(6) Number and location of mines with reclamation plans approved prior to the adoption of the 1993 reclamation standards.

(7) Percentage of mining operations on the list published pursuant to subdivision (b) and the number and location of mining operations that have been placed on the list pursuant to clause (ii) of subparagraph (B) of paragraph (4) of subdivision (b).

(8) Number of historic abandoned mines remediated by the department and locations of known remaining hazards.

(9) Number, types, and status of notices of violations and orders to comply issued by the department organized by location.

(10) Number of administrative penalties issued by the department and amounts, as well as information on the amounts actually collected by the department organized by location.

(d) A report submitted pursuant to subdivision (a) or (c) shall be submitted in compliance with Section 9795 of the Government Code.

(e) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2013, Ch. 417, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2019, by its own provisions. See later operative version added by Sec. 3 of Ch. 417.)



2717

(a) Notwithstanding Section 10231.5 of the Government Code, the board shall submit to the Legislature on December 1 of each year a report on the actions taken pursuant to this chapter during the preceding fiscal year. The report shall include a statement of the actions, including legislative recommendations, that are necessary to carry out more completely the purposes and requirements of this chapter.

(b) For purposes of ensuring compliance with Sections 10295.5 and 20676 of the Public Contract Code, the department shall, at a minimum, quarterly publish in the California Regulatory Notice Register, or otherwise make available upon request to the Department of General Services or any other state or local agency, a list identifying all of the following:

(1) Surface mining operations for which a report is required and has been submitted pursuant to Section 2207 that indicates all of the following:

(A) The reclamation plan and financial assurances have been approved pursuant to this chapter.

(B) Compliance with state reclamation standards developed pursuant to Section 2773.

(C) Compliance with the financial assurance guidelines developed pursuant to Section 2773.1.

(D) The annual reporting fee has been submitted to the Department of Conservation.

(2) Surface mining operations for which an appeal is pending before the board pursuant to subdivision (e) of Section 2770, if the appeal was not pending before the board for more than 180 days.

(3) Surface mining operations for which an inspection is required and for which an inspection notice has been submitted by the lead agency pursuant to Section 2774 that indicates both compliance with the approved reclamation plan and that sufficient financial assurances, pursuant to Section 2773.1, have been approved and secured.

(4) Surface mining operations to which an order to comply was issued pursuant to this chapter prior to January 1, 2019, and that is being complied with. An order to comply may have been stipulated to as follows:

(A) By the department, lead agency, and operator if the enforcement action was initiated by the director.

(B) By the lead agency and the operator, with notice of the stipulation provided to the director if the enforcement action was initiated by the lead agency.

(c) A report submitted pursuant to subdivision (a) shall be submitted in compliance with Section 9795 of the Government Code.

(d) This section shall become operative January 1, 2019.

(Repealed (in Sec. 2) and added by Stats. 2013, Ch. 417, Sec. 3. Effective January 1, 2014. Section operative January 1, 2019, by its own provisions.)



2718

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1975, Ch. 1131.)



2719

Notwithstanding any other provision of law, neither the state nor any county, city, district, or other political subdivision shall be exempt from any fee imposed upon a mining operation pursuant to subdivision (d) of Section 2207.

(Added by Stats. 1992, Ch. 1066, Sec. 1. Effective January 1, 1993.)






ARTICLE 2. Definitions

2725

Unless the context otherwise requires, the definitions set forth in this article shall govern the construction of this chapter.

(Added by Stats. 1975, Ch. 1131.)



2726

Area of regional significance means an area designated by the board pursuant to Section 2790 which is known to contain a deposit of minerals, the extraction of which is judged to be of prime importance in meeting future needs for minerals in a particular region of the state within which the minerals are located and which, if prematurely developed for alternate incompatible land uses, could result in the permanent loss of minerals that are of more than local significance.

(Added by Stats. 1975, Ch. 1131.)



2727

Area of statewide significance means an area designated by the board pursuant to Section 2790 which is known to contain a deposit of minerals, the extraction of which is judged to be of prime importance in meeting future needs for minerals in the state and which, if prematurely developed for alternate incompatible land uses, could result in the permanent loss of minerals that are of more than local or regional significance.

(Added by Stats. 1975, Ch. 1131.)



2727.1

Idle means that an operator of a surface mining operation has curtailed production at the surface mining operation, with the intent to resume the surface mining operation at a future date, for a period of one year or more by more than 90 percent of its maximum annual mineral production within any of the last five years during which an interim management plan has not been approved.

(Amended by Stats. 2011, Ch. 491, Sec. 1. Effective January 1, 2012.)



2728

Lead agency means the city, county, San Francisco Bay Conservation and Development Commission, or the board which has the principal responsibility for approving a reclamation plan pursuant to this chapter.

(Amended by Stats. 2006, Ch. 869, Sec. 18. Effective January 1, 2007.)



2729

Mined lands includes the surface, subsurface, and ground water of an area in which surface mining operations will be, are being, or have been conducted, including private ways and roads appurtenant to any such area, land excavations, workings, mining waste, and areas in which structures, facilities, equipment, machines, tools, or other materials or property which result from, or are used in, surface mining operations are located.

(Added by Stats. 1975, Ch. 1131.)



2730

Mining waste includes the residual of soil, rock, mineral, liquid, vegetation, equipment, machines, tools, or other materials or property directly resulting from, or displaced by, surface mining operations.

(Added by Stats. 1975, Ch. 1131.)



2731

Operator means any person who is engaged in surface mining operations, himself, or who contracts with others to conduct operations on his behalf, except a person who is engaged in surface mining operations as an employee with wages as his sole compensation.

(Added by Stats. 1975, Ch. 1131.)



2732

Overburden means soil, rock, or other materials that lie above a natural mineral deposit or in between mineral deposits, before or after their removal by surface mining operations.

(Added by Stats. 1975, Ch. 1131.)



2732.5

Permit means any authorization from, or approval by, a lead agency, the absence of which would preclude surface mining operations.

(Added by Stats. 1975, Ch. 1131.)



2733

Reclamation means the combined process of land treatment that minimizes water degradation, air pollution, damage to aquatic or wildlife habitat, flooding, erosion, and other adverse effects from surface mining operations, including adverse surface effects incidental to underground mines, so that mined lands are reclaimed to a usable condition which is readily adaptable for alternate land uses and create no danger to public health or safety. The process may extend to affected lands surrounding mined lands, and may require backfilling, grading, resoiling, revegetation, soil compaction, stabilization, or other measures.

(Added by Stats. 1975, Ch. 1131.)



2734

State policy means the regulations adopted by the board pursuant to Section 2755.

(Amended by Stats. 1980, Ch. 800, Sec. 2.2. Effective July 28, 1980.)



2735

Surface mining operations means all, or any part of, the process involved in the mining of minerals on mined lands by removing overburden and mining directly from the mineral deposits, open-pit mining of minerals naturally exposed, mining by the auger method, dredging and quarrying, or surface work incident to an underground mine. Surface mining operations shall include, but are not limited to:

(a) Inplace distillation or retorting or leaching.

(b) The production and disposal of mining waste.

(c) Prospecting and exploratory activities.

(Added by Stats. 1975, Ch. 1131.)






ARTICLE 3. District Committees

2740

In carrying out the provisions of this chapter, the board may establish districts and appoint one or more district technical advisory committees to advise the board. In establishing districts for these committees, the board shall take into account physical characteristics, including, but not limited to, climate, topography, geology, type of overburden, and principal mineral commodities. Members of the committees shall be selected and appointed on the basis of their professional qualifications and training in mineral resource conservation, development and utilization, land use planning, mineral economics, or the reclamation of mined lands.

(Added by Stats. 1975, Ch. 1131.)



2741

The members of the committee shall receive no compensation for their services, but shall be entitled to their actual and necessary expenses incurred in the performance of their duties.

(Added by Stats. 1975, Ch. 1131.)






ARTICLE 4. State Policy for the Reclamation of Mined Lands

2755

The board shall adopt regulations that establish state policy for the reclamation of mined lands in accordance with Article 1 (commencing with Section 2710) of this chapter and pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2004, Ch. 183, Sec. 285. Effective January 1, 2005.)



2756

State policy shall apply to the conduct of surface mining operations and shall include, but shall not be limited to, measures to be employed by lead agencies in specifying grading, backfilling, resoiling, revegetation, soil compaction, and other reclamation requirements, and for soil erosion control, water quality and watershed control, waste disposal, and flood control.

(Amended by Stats. 1980, Ch. 800, Sec. 3. Effective July 28, 1980.)



2757

The state policy adopted by the board shall be based upon a study of the factors that significantly affect the present and future condition of mined lands, and shall be used as standards by lead agencies in preparing specific and general plans, including the conservation and land use elements of the general plan and zoning ordinances. The state policy shall not include aspects of regulating surface mining operations which are solely of local concern, and not of statewide or regional concern, as determined by the board, such as, but not limited to, hours of operation, noise, dust, fencing, and purely aesthetic considerations.

(Amended by Stats. 1980, Ch. 800, Sec. 4. Effective July 28, 1980.)



2758

Such policy shall include objectives and criteria for all of the following:

(a) Determining the lead agency pursuant to the provisions of Section 2771.

(b) The orderly evaluation of reclamation plans.

(c) Determining the circumstances, if any, under which the approval of a proposed surface mining operation by a lead agency need not be conditioned on a guarantee assuring reclamation of the mined lands.

(Added by Stats. 1975, Ch. 1131.)



2759

The state policy shall be continuously reviewed and may be revised. During the formulation or revision of the policy, the board shall consult with, and carefully evaluate the recommendations of, the director, any district technical advisory committees, concerned federal, state, and local agencies, educational institutions, civic and public interest organizations, and private organizations and individuals.

(Amended by Stats. 1992, Ch. 1077, Sec. 5. Effective January 1, 1993.)



2760

The board shall not adopt or revise the state policy, unless a public hearing is first held respecting its adoption or revision. At least 30 days prior to the hearing, the board shall give notice of the hearing by publication pursuant to Section 6061 of the Government Code.

(Amended by Stats. 1981, Ch. 714, Sec. 344.)



2761

(a) On or before January 1, 1977, and, at a minimum, after the completion of each decennial census, the Office of Planning and Research shall identify portions of the following areas within the state that are urbanized or are subject to urban expansion or other irreversible land uses that would preclude mineral extraction:

(1) Standard metropolitan statistical areas and other areas for which information is readily available.

(2) Other areas as may be requested by the board.

(b) In accordance with a time schedule, and based upon guidelines adopted by the board, the State Geologist shall classify, on the basis solely of geologic factors, and without regard to existing land use and land ownership, the areas identified by the Office of Planning and Research, any area for which classification has been requested by a petition that has been accepted by the board, or any other areas as may be specified by the board, as one of the following:

(1) An area that contains mineral deposits and is not of regional or statewide significance.

(2) An area that contains mineral deposits and is of regional or statewide significance.

(3) An area that contains mineral deposits, the significance of which requires further evaluation.

(c) The State Geologist shall require the petitioner to pay the reasonable costs of classifying an area for which classification has been requested by the petitioner.

(d) The State Geologist shall transmit the information to the board for incorporation into the state policy and for transmittal to lead agencies.

(e) The board shall transmit mineral resource information on areas classified by the State Geologist pursuant to paragraph (2) of subdivision (b), or on applicable areas designated by the board pursuant to Section 2790, or both, to a lead agency or a metropolitan planning organization within 30 days of receiving a request for the mineral resource information identified within the jurisdiction of the lead agency or the metropolitan planning organization.

(Amended by Stats. 2011, Ch. 218, Sec. 2. Effective January 1, 2012.)



2762

(a) Within 12 months of receiving the mineral information described in Section 2761, and also within 12 months of the designation of an area of statewide or regional significance within its jurisdiction, a lead agency shall, in accordance with state policy, establish mineral resource management policies to be incorporated in its general plan that will:

(1) Recognize mineral information classified by the State Geologist and transmitted by the board.

(2) Assist in the management of land use that affects access to areas of statewide and regional significance.

(3) Emphasize the conservation and development of identified mineral deposits.

(b) A lead agency shall submit proposed mineral resource management policies to the board for review and comment prior to adoption.

(c) A subsequent amendment of the mineral resource management policy previously reviewed by the board shall also require review and comment by the board.

(d) (1) If an area is classified by the State Geologist as an area described in paragraph (2) of subdivision (b) of Section 2761 and the lead agency either has designated that area in its general plan as having important minerals to be protected pursuant to subdivision (a), or otherwise has not yet acted pursuant to subdivision (a), then prior to permitting a use that would threaten the potential to extract minerals in that area, the lead agency shall prepare, in conjunction with preparing, if required, an environmental document required by Division 13 (commencing with Section 21000), a statement specifying its reasons for permitting the proposed use, and shall forward a copy to the State Geologist and the board for review.

(2) If the proposed use is subject to the requirements of Division 13 (commencing with Section 21000), the lead agency shall comply with the public review requirements of that division. Otherwise, the lead agency shall provide public notice of the availability of its statement by all of the following:

(A) Publishing the notice at least one time in a newspaper of general circulation in the area affected by the proposed use.

(B) Directly mailing the notice to owners of property within one-half mile of the parcel or parcels on which the proposed use is located as those owners are shown on the latest equalized assessment roll.

(3) The public review period shall not be less than 60 days from the date of the notice and shall include at least one public hearing. The lead agency shall evaluate comments received and shall prepare a written response. The written response shall describe the disposition of the major issues raised. In particular, if the lead agency s position on the proposed use is at variance with recommendations and objections raised in the comments, the written response shall address in detail why specific comments and suggestions were not accepted.

(e) Prior to permitting a use that would threaten the potential to extract minerals in an area classified by the State Geologist as an area described in paragraph (3) of subdivision (b) of Section 2761, the lead agency may cause to be prepared an evaluation of the area in order to ascertain the significance of the mineral deposit located in the area. The results of the evaluation shall be transmitted to the State Geologist and the board.

(Amended by Stats. 2012, Ch. 162, Sec. 142. Effective January 1, 2013.)



2763

(a) If an area is designated by the board as an area of regional significance, and the lead agency either has designated that area in its general plan as having important minerals to be protected pursuant to subdivision (a) of Section 2762, or otherwise has not yet acted pursuant to subdivision (a) of Section 2762, then prior to permitting a use which would threaten the potential to extract minerals in that area, the lead agency shall prepare a statement specifying its reasons for permitting the proposed use, in accordance with the requirements set forth in subdivision (d) of Section 2762. Lead agency land use decisions involving areas designated as being of regional significance shall be in accordance with the lead agency s mineral resource management policies and shall also, in balancing mineral values against alternative land uses, consider the importance of these minerals to their market region as a whole and not just their importance to the lead agency s area of jurisdiction.

(b) If an area is designated by the board as an area of statewide significance, and the lead agency either has designated that area in its general plan as having important minerals to be protected pursuant to subdivision (a) of Section 2762, or otherwise has not yet acted pursuant to subdivision (a) of Section 2762, then prior to permitting a use which would threaten the potential to extract minerals in that area, the lead agency shall prepare a statement specifying its reasons for permitting the proposed use, in accordance with the requirements set forth in subdivision (d) of Section 2762. Lead agency land use decisions involving areas designated as being of statewide significance shall be in accordance with the lead agency s mineral resource management policies and shall also, in balancing mineral values against alternative land uses, consider the importance of the mineral resources to the state and nation as a whole.

(Amended by Stats. 1990, Ch. 1097, Sec. 6.)



2764

(a) Upon the request of an operator or other interested person and payment by the requesting person of the estimated cost of processing the request, the lead agency having jurisdiction shall amend its general plan, or prepare a new specific plan or amend any applicable specific plan, that shall, with respect to the continuation of the existing surface mining operation for which the request is made, plan for future land uses in the vicinity of, and access routes serving, the surface mining operation in light of the importance of the minerals to their market region as a whole, and not just their importance to the lead agency s area of jurisdiction.

(b) In adopting amendments to the general plan, or adopting or amending a specific plan, the lead agency shall make written legislative findings as to whether the future land uses and particular access routes will be compatible or incompatible with the continuation of the surface mining operation, and if they are found to be incompatible, the findings shall include a statement of the reasons why they are to be provided for, notwithstanding the importance of the minerals to their market region as a whole or their previous designation by the board, as the case may be.

(c) Any evaluation of a mineral deposit prepared by a lead agency for the purpose of carrying out this section shall be transmitted to the State Geologist and the board.

(d) The procedure provided for in this section shall not be undertaken in any area that has been designated pursuant to Article 6 (commencing with Section 2790) if mineral resource management policies have been established and incorporated in the lead agency s general plan in conformance with Article 4 (commencing with Section 2755).

(Added by Stats. 1986, Ch. 82, Sec. 1.)






ARTICLE 5. Reclamation Plans and the Conduct of Surface Mining Operations

2770

(a) Except as provided in this section, a person shall not conduct surface mining operations unless a permit is obtained from, a reclamation plan has been submitted to and approved by, and financial assurances for reclamation have been approved by, the lead agency for the operation pursuant to this article.

(b) A person with an existing surface mining operation who has vested rights pursuant to Section 2776 and who does not have an approved reclamation plan shall submit a reclamation plan to the lead agency not later than March 31, 1988. If a reclamation plan application is not on file by March 31, 1988, the continuation of the surface mining operation is prohibited until a reclamation plan is submitted to the lead agency. For purposes of this subdivision, a reclamation plan may consist of all or the appropriate sections of any plans or written agreements previously approved by the lead agency or another agency, together with any additional documents needed to substantially meet the requirements of Sections 2772 and 2773 and the lead agency surface mining ordinance adopted pursuant to subdivision (a) of Section 2774, provided that all documents which together were proposed to serve as the reclamation plan are submitted for approval to the lead agency in accordance with this chapter.

(c) If a person with an existing surface mining operation has received lead agency approval of its financial assurances for reclamation prior to January 1, 1991, the lead agency shall administratively review those existing financial assurances in accordance with subdivision (d) prior to January 1, 1992. The review of existing financial assurances shall not be considered a project for purposes of Division 13 (commencing with Section 21000). A person with an existing surface mining operation that does not have financial assurances that received lead agency approval prior to January 1, 1991, shall submit financial assurances for reclamation for review in accordance with subdivision (d).

(d) The lead agency s review of a reclamation plan submitted pursuant to subdivision (b) or of financial assurances pursuant to subdivision (c) is limited to whether the plan or the financial assurances substantially meet the applicable requirements of Sections 2772, 2773, and 2773.1, and the lead agency surface mining ordinance adopted pursuant to subdivision (a) of Section 2774, but, in any event, the lead agency shall require that financial assurances for reclamation be sufficient to perform reclamation of lands remaining disturbed. Reclamation plans or financial assurances determined to substantially meet these requirements shall be approved by the lead agency for purposes of this chapter. Reclamation plans or financial assurances determined not to substantially meet these requirements shall be returned to the operator within 60 days. The operator has 60 days to revise the plan or financial assurances to address identified deficiencies, at which time the revised plan or financial assurances shall be returned to the lead agency for review and approval. Except as specified in subdivision (e) or (i), unless the operator has filed on or before July 1, 1990, an appeal pursuant to subdivision (e) with regard to nonapproval of the reclamation plan, or has filed on or before January 1, 1994, an appeal pursuant to subdivision (e) with regard to nonapproval of financial assurances, and that appeal is pending before the board, the continuation of the surface mining operation is prohibited until a reclamation plan and financial assurances for reclamation are approved by the lead agency.

(e) A person who, based on the evidence of the record, can substantiate that a lead agency has either (1) failed to act according to due process or has relied on considerations not related to the specific applicable requirements of Sections 2772, 2773, and 2773.1, and the lead agency surface mining ordinance adopted pursuant to subdivision (a) of Section 2774, in reaching a decision to deny approval of a reclamation plan or financial assurances for reclamation, (2) failed to act within a reasonable time of receipt of a completed application, or (3) failed to review and approve reclamation plans or financial assurances as required by subdivisions (c) and (d), may appeal that action or inaction to the board.

(f) The board may decline to hear an appeal if it determines that the appeal raises no substantial issues related to the lead agency s review pursuant to this section.

(g) Appeals that the board does not decline to hear shall be scheduled and heard at a public hearing within 45 days of the filing of the appeal, or a longer period as may be mutually agreed upon by the board and the person filing the appeal. In hearing an appeal, the board shall only determine whether the reclamation plan or the financial assurances substantially meet the applicable requirements of Sections 2772, 2773, and 2773.1, and the lead agency surface mining ordinance adopted pursuant to subdivision (a) of Section 2774. A reclamation plan or financial assurances determined to meet these requirements shall be approved. A reclamation plan or financial assurances determined not to meet these requirements shall be returned to the person filing the appeal with a notice of deficiencies, who shall be granted, once only, a period of 30 days, or a longer period mutually agreed upon by the operator and the board, to correct the noted deficiencies and submit the revised reclamation plan or the revised financial assurances to the lead agency for review and approval.

(h) (1) Within 90 days of a surface mining operation becoming idle, as defined in Section 2727.1, the operator shall submit to the lead agency for review and approval, an interim management plan. The review and approval of an interim management plan shall not be considered a project for purposes of Division 13 (commencing with Section 21000). The approved interim management plan shall be considered an amendment to the surface mining operation s approved reclamation plan, for purposes of this chapter. The interim management plan shall provide measures the operator will implement to maintain the site in compliance with this chapter, including, but not limited to, all permit conditions.

(2) The interim management plan may remain in effect for a period not to exceed five years, at which time the lead agency shall do one of the following:

(A) Renew the interim management plan for an additional period not to exceed five years, which may be renewed for one additional five-year renewal period at the expiration of the first five-year renewal period, if the lead agency finds that the surface mining operator has complied fully with the interim management plan.

(B) Require the surface mining operator to commence reclamation in accordance with its approved reclamation plan.

(3) The financial assurances required by Section 2773.1 shall remain in effect during the period that the surface mining operation is idle. If the surface mining operation is still idle after the expiration of its interim management plan, the surface mining operation shall commence reclamation in accordance with its approved reclamation plan.

(4) Within 60 days of the receipt of the interim management plan, or a longer period mutually agreed upon by the lead agency and the operator, the lead agency shall review and approve the plan in accordance with its ordinance adopted pursuant to subdivision (a) of Section 2774, so long as the plan satisfies the requirements of this subdivision, and so notify the operator in writing. Otherwise, the lead agency shall notify the operator in writing of any deficiencies in the plan. The operator shall have 30 days, or a longer period mutually agreed upon by the operator and the lead agency, to submit a revised plan.

(5) The lead agency shall approve or deny approval of the revised interim management plan within 60 days of receipt. If the lead agency denies approval of the revised interim management plan, the operator may appeal that action to the lead agency s governing body, which shall schedule a public hearing within 45 days of the filing of the appeal, or a longer period mutually agreed upon by the operator and the governing body.

(6) Unless review of an interim management plan is pending before the lead agency, or an appeal is pending before the lead agency s governing body, a surface mining operation that remains idle for over one year after becoming idle as defined in Section 2727.1 without obtaining approval of an interim management plan shall be considered abandoned and the operator shall commence and complete reclamation in accordance with the approved reclamation plan.

(i) An enforcement action that may be brought against a surface mining operation for operating without an approved reclamation plan, financial assurance, or interim management plan shall be held in abeyance pending review pursuant to subdivision (b), (c), (d), or (h), or the resolution of an appeal filed with the board pursuant to subdivision (e), or with a lead agency governing body pursuant to subdivision (h).

(Amended by Stats. 2012, Ch. 324, Sec. 1. Effective January 1, 2013.)



2770.5

Whenever surface mining operations are proposed in the 100-year flood plain for any stream, as shown in Zone A of Flood Insurance Rate Maps issued by the Federal Emergency Management Agency, and within one mile, upstream or downstream, of any state highway bridge, the lead agency receiving the application for the issuance or renewal of a permit to conduct the surface mining operations shall notify the Department of Transportation that the application has been received. The Department of Transportation shall have a period of not more than 45 days to review and comment on the proposed surface mining operations with respect to any potential damage to the state highway bridge from the proposed surface mining operations. The lead agency shall not issue or renew the permit until the Department of Transportation has submitted its comments or until 45 days from the date the application for the permit was submitted, whichever occurs first.

(Added by Stats. 1984, Ch. 254, Sec. 1.)



2770.6

(a) Whenever surface mining operations are proposed within the boundaries of the San Gabriel Basin Water Quality Authority that may penetrate the groundwater, and whenever proposed reclamation activities may impact groundwater quality, the lead agency reviewing an application to conduct surface mining operations, or reviewing an application for the approval of a reclamation plan, shall notify and provide copies of the subject application to the appropriate California regional water quality control board, and any watermaster for the groundwater recharge basin. Notwithstanding any other provision of law, the appropriate California regional water quality control board may impose an administrative fee on the applicant to cover its costs associated with the review of, and preparation of, comments on the subject application, as required pursuant to this section.

(b) Each agency shall have 60 days to review and comment on the proposed surface mining operation described in subdivision (a) and the adoption of any reclamation plan therefor. Each agency shall comment on the existing groundwater quality and the potential impacts to water quality that may result from the mining operations and the proposed reclamation plan, and shall recommend methods and procedures to protect groundwater quality and prevent groundwater degradation. Each agency shall also comment on the proposed mining activities, including the conduct of excavation and backfilling operations in contact with groundwater, and the impact of any proposed alternative land uses on groundwater quality. When the proposed surface mining operations or reclamation plan will impact the groundwater, the lead agency shall not approve the reclamation plan without requiring actions to ensure the reasonable protection of the beneficial uses of groundwater and the prevention of nuisance. Each agency shall have 60 days to review and comment or until 60 days from the date of application, whichever occurs first.

(c) This section applies to activities otherwise subject to this chapter conducted within the boundaries of the San Gabriel Basin Water Quality Authority. To the extent of any conflict between this section and any other provision of this chapter, this section shall prevail.

(Added by Stats. 2000, Ch. 515, Sec. 1. Effective January 1, 2001.)



2771

Whenever a proposed or existing surface mining operation is within the jurisdiction of two or more public agencies, is a permitted use within the agencies, and is not separated by a natural or manmade barrier coinciding with the boundary of the agencies, the evaluation of the proposed or existing operation shall be made by the lead agency in accordance with the procedures adopted by the lead agency pursuant to Section 2774. If a question arises as to which public agency is the lead agency, any affected public agency, or the affected operator, may submit the matter to the board. The board shall notify in writing all affected public agencies and operators that the matter has been submitted, specifying a date for a public hearing. The board shall designate the public agency which shall serve as the lead agency, giving due consideration to the capability of the agency to fulfill adequately the requirements of this chapter and to an examination of which of the public agencies has principal permit responsibility.

(Repealed and added by Stats. 1990, Ch. 1097, Sec. 10.)



2772

(a) The reclamation plan shall be filed with the lead agency, on a form provided by the lead agency, by any person who owns, leases, or otherwise controls or operates on all, or any portion of any, mined lands, and who plans to conduct surface mining operations on the lands.

(b) All documentation for the reclamation plan shall be submitted by the lead agency to the department at one time.

(c) The reclamation plan shall include all of the following information and documents:

(1) The name and address of the surface mining operator and the names and addresses of any persons designated by the operator as an agent for the service of process.

(2) The anticipated quantity and type of minerals for which the surface mining operation is to be conducted.

(3) The proposed dates for the initiation and termination of surface mining operation.

(4) The maximum anticipated depth of the surface mining operation.

(5) The size and legal description of the lands that will be affected by the surface mining operation, a map that includes the boundaries and topographic details of the lands, a description of the general geology of the area, a detailed description of the geology of the area in which surface mining is to be conducted, the location of all streams, roads, railroads, and utility facilities within, or adjacent to, the lands, the location of all proposed access roads to be constructed in conducting the surface mining operation, and the names and addresses of the owners of all surface interests and mineral interests in the lands.

(6) A description of, and a plan for, the type of surface mining to be employed, and a time schedule that will provide for the completion of surface mining on each segment of the mined lands so that reclamation can be initiated at the earliest possible time on those portions of the mined lands that will not be subject to further disturbance by the surface mining operation.

(7) A description of the proposed use or potential uses of the mined lands after reclamation and evidence that all owners of a possessory interest in the land have been notified of the proposed use or potential uses.

(8) A description of the manner in which reclamation, adequate for the proposed use or potential uses will be accomplished, including both of the following:

(A) A description of the manner in which contaminants will be controlled, and mining waste will be disposed.

(B) A description of the manner in which affected streambed channels and streambanks will be rehabilitated to a condition minimizing erosion and sedimentation will occur.

(9) An assessment of the effect of implementation of the reclamation plan on future mining in the area.

(10) A statement that the person submitting the reclamation plan accepts responsibility for reclaiming the mined lands in accordance with the reclamation plan.

(11) Any other information which the lead agency may require by ordinance.

(d) An item of information or a document required pursuant to subdivision (c) that has already been prepared as part of a permit application for the surface mining operation, or as part of an environmental document prepared for the project pursuant to Division 13 (commencing with Section 21000), may be included in the reclamation plan by reference, if that item of information or that document is attached to the reclamation plan when the lead agency submits the reclamation plan to the director for review. To the extent that the information or document referenced in the reclamation plan is used to meet the requirements of subdivision (c), the information or document shall become part of the reclamation plan and shall be subject to all other requirements of this article.

(e) Nothing in this section is intended to limit or expand the department s authority or responsibility to review a document in accordance with Division 13 (commencing with Section 21000).

(Amended by Stats. 1995, Ch. 529, Sec. 18. Effective October 4, 1995.)



2772.5

(a) A reclamation plan by any person who owns, leases, or otherwise controls or operates on all, or any portion of any, mined lands within the boundaries of the San Gabriel Basin Water Quality Authority, and who plans to conduct surface mining operations on those lands, in addition to the information required pursuant to subdivision (c) of Section 2772, shall include a description of any programs necessary to monitor the effects of mining and reclamation operations on air, water, and soil quality, on the surrounding area, backfill characteristics, geologic conditions, and slope stability, similar to the California Environmental Quality Act document for the reclamation project.

(b) This section applies to activities otherwise subject to this chapter conducted within the boundaries of the San Gabriel Basin Water Quality Authority. To the extent of any conflict between this section and any other provision of this chapter, this section shall prevail.

(Added by Stats. 2000, Ch. 515, Sec. 2. Effective January 1, 2001.)



2772.6

(a) In addition to meeting the requirements of Section 2773.1, the amount of financial assurances required of a surface mining operation within the boundaries of the San Gabriel/Basin Water Quality Authority for any one year shall be in an amount not less than that required to ensure reclamation of the disturbed areas is completed in accordance with the approved reclamation plan.

(b) This section applies to activities otherwise subject to this chapter conducted within the boundaries of the San Gabriel Basin Water Quality Authority. To the extent of any conflict between this section and any other provision of this chapter, this section shall prevail.

(Added by Stats. 2000, Ch. 515, Sec. 3. Effective January 1, 2001.)



2772.7

(a) A lead agency, upon approval of a reclamation plan or an amendment to a reclamation plan, shall record a Notice of Reclamation Plan Approval with the county recorder. The notice shall read: Mining operations conducted on the hereinafter described real property are subject to a reclamation plan approved by the ____ (lead agency), a copy of which is on file with the ____.

(b) In addition to the information required by subdivision (a), the notice shall also include the name of the owner of record of the mine operation, the name of the lead agency, and the acknowledged signature of the lead agency representative.

(Amended by Stats. 2009, Ch. 208, Sec. 3. Effective January 1, 2010.)



2773

(a) The reclamation plan shall be applicable to a specific piece of property or properties, shall be based upon the character of the surrounding area and such characteristics of the property as type of overburden, soil stability, topography, geology, climate, stream characteristics, and principal mineral commodities, and shall establish site-specific criteria for evaluating compliance with the approved reclamation plan, including topography, revegetation and sediment, and erosion control.

(b) By January 1, 1992, the board shall adopt regulations specifying minimum, verifiable statewide reclamation standards. Subjects for which standards shall be set include, but shall not be limited to, the following:

(1) Wildlife habitat.

(2) Backfilling, regrading, slope stability, and recontouring.

(3) Revegetation.

(4) Drainage, diversion structures, waterways, and erosion control.

(5) Prime and other agricultural land reclamation.

(6) Building, structure, and equipment removal.

(7) Stream protection.

(8) Topsoil salvage, maintenance, and redistribution.

(9) Tailing and mine waste management.

These standards shall apply to each mining operation, but only to the extent that they are consistent with the planned or actual subsequent use or uses of the mining site.

(Amended by Stats. 1990, Ch. 1097, Sec. 11.)



2773.1

(a) Lead agencies shall require financial assurances of each surface mining operation to ensure reclamation is performed in accordance with the surface mining operation s approved reclamation plan, as follows:

(1) Financial assurances may take the form of surety bonds executed by an admitted surety insurer, as defined in subdivision (a) of Section 995.120 of the Code of Civil Procedure, irrevocable letters of credit, trust funds, or other forms of financial assurances specified by the board pursuant to subdivision (e), which the lead agency reasonably determines are adequate to perform reclamation in accordance with the surface mining operation s approved reclamation plan.

(2) The financial assurances shall remain in effect for the duration of the surface mining operation and any additional period until reclamation is completed.

(3) The amount of financial assurances required of a surface mining operation for any one year shall be adjusted annually to account for new lands disturbed by surface mining operations, inflation, and reclamation of lands accomplished in accordance with the approved reclamation plan.

(4) The financial assurances shall be made payable to the lead agency and the department. Financial assurances that were approved by the lead agency prior to January 1, 1993, and were made payable to the State Geologist shall be considered payable to the department for purposes of this chapter. However, if a surface mining operation has received approval of its financial assurances from a public agency other than the lead agency, the lead agency shall deem those financial assurances adequate for purposes of this section, or shall credit them toward fulfillment of the financial assurances required by this section, if they are made payable to the public agency, the lead agency, and the department and otherwise meet the requirements of this section. In any event, if a lead agency and one or more public agencies exercise jurisdiction over a surface mining operation, the total amount of financial assurances required by the lead agency and the public agencies for any one year shall not exceed that amount which is necessary to perform reclamation of lands remaining disturbed. For purposes of this paragraph, a public agency may include a federal agency.

(b) If the lead agency or the board, following a public hearing, determines that the operator is financially incapable of performing reclamation in accordance with its approved reclamation plan, or has abandoned its surface mining operation without commencing reclamation, either the lead agency or the director shall do all of the following:

(1) Notify the operator by personal service or certified mail that the lead agency or the director intends to take appropriate action to forfeit the financial assurances and specify the reasons for so doing.

(2) Allow the operator 60 days to commence or cause the commencement of reclamation in accordance with its approved reclamation plan and require that reclamation be completed within the time limits specified in the approved reclamation plan or some other time period mutually agreed upon by the lead agency or the director and the operator.

(3) Proceed to take appropriate action to require forfeiture of the financial assurances if the operator does not substantially comply with paragraph (2).

(4) Use the proceeds from the forfeited financial assurances to conduct and complete reclamation in accordance with the approved reclamation plan. In no event shall the financial assurances be used for any other purpose. The operator is responsible for the costs of conducting and completing reclamation in accordance with the approved reclamation plan which are in excess of the proceeds from the forfeited financial assurances.

(c) Financial assurances shall no longer be required of a surface mining operation, and shall be released, upon written notification by the lead agency, which shall be forwarded to the operator and the director, that reclamation has been completed in accordance with the approved reclamation plan. If a mining operation is sold or ownership is transferred to another person, the existing financial assurances shall remain in force and shall not be released by the lead agency until new financial assurances are secured from the new owner and have been approved by the lead agency in accordance with Section 2770.

(d) The lead agency shall have primary responsibility to seek forfeiture of financial assurances and to reclaim mine sites under subdivision (b). However, in cases where the board is not the lead agency pursuant to Section 2774.4, the director may act to seek forfeiture of financial assurances and reclaim mine sites pursuant to subdivision (b) only if both of the following occurs:

(1) The financial incapability of the operator or the abandonment of the mining operation has come to the attention of the director.

(2) The lead agency has been notified in writing by the director of the financial incapability of the operator or the abandonment of the mining operation for at least 15 days, and has not taken appropriate measures to seek forfeiture of the financial assurances and reclaim the mine site; and one of the following has occurred:

(A) The lead agency has been notified in writing by the director that failure to take appropriate measures to seek forfeiture of the financial assurances or to reclaim the mine site shall result in actions being taken against the lead agency under Section 2774.4.

(B) The director determines that there is a violation that amounts to an imminent and substantial endangerment to the public health, safety, or to the environment.

(C) The lead agency notifies the director in writing that its good faith attempts to seek forfeiture of the financial assurances have not been successful.

The director shall comply with subdivision (b) in seeking forfeiture of financial assurances and reclaiming mine sites.

(e) The board may adopt regulations specifying financial assurance mechanisms other than surety bonds, irrevocable letters of credit, and trust funds, which the board determines are reasonably available and adequate to ensure reclamation pursuant to this chapter, but these mechanisms may not include financial tests, or surety bonds executed by one or more personal sureties. These mechanisms may include reclamation bond pool programs.

(f) On or before March 1, 1993, the board shall adopt guidelines to implement this section. The guidelines are exempt from the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and are not subject to review by the Office of Administrative Law.

(Amended by Stats. 1998, Ch. 643, Sec. 1. Effective January 1, 1999.)



2773.15

Notwithstanding Section 2773.1, a surety bond that was executed by any personal surety that was approved by the lead agency prior to February 13, 1998, to ensure that reclamation is performed in accordance with a reclamation plan approved by a lead agency prior to that date, may be utilized to satisfy the requirements of this chapter, if the amount of the financial assurance required to perform the approved reclamation plan, as amended or updated from time to time, does not change from the amount approved prior to February 13, 1998.

(Added by Stats. 1998, Ch. 643, Sec. 2. Effective January 1, 1999.)



2773.2

The mineral owner and owner of the surface estate, if legally entitled to do so, shall allow access to the property on which the mining operation is located to any governmental agency or the agent of any company providing financial assurances in connection with the reclamation plan and expending those financial assurances for reclamation, in order that reclamation may be carried out by the governmental agency or company, in accordance with the reclamation plan.

(Added by Stats. 2006, Ch. 869, Sec. 22. Effective January 1, 2007.)



2773.3

(a) In addition to other reclamation plan requirements of this chapter and regulations adopted by the board pursuant to this chapter, a lead agency may not approve a reclamation plan for a surface mining operation for gold, silver, copper, or other metallic minerals or financial assurances for the operation, if the operation is located on, or within one mile of, any Native American sacred site and is located in an area of special concern, unless both of the following criteria are met:

(1) The reclamation plan requires that all excavations be backfilled and graded to do both of the following:

(A) Achieve the approximate original contours of the mined lands prior to mining.

(B) Grade all mined materials that are in excess of the materials that can be placed back into excavated areas, including, but not limited to, all overburden, spoil piles, and heap leach piles, over the project site to achieve the approximate original contours of the mined lands prior to mining.

(2) The financial assurances are sufficient in amount to provide for the backfilling and grading required by paragraph (1).

(b) For purposes of this section, the following terms have the following meaning:

(1) Native American sacred site means a specific area that is identified by a federally recognized Indian Tribe, Rancheria or Mission Band of Indians, or by the Native American Heritage Commission, as sacred by virtue of its established historical or cultural significance to, or ceremonial use by, a Native American group, including, but not limited to, any area containing a prayer circle, shrine, petroglyph, or spirit break, or a path or area linking the circle, shrine, petroglyph, or spirit break with another circle, shrine, petroglyph, or spirit break.

(2) Area of special concern means any area in the California desert that is designated as Class C or Class L lands or as an Area of Critical Environmental Concern under the California Desert Conservation Area Plan of 1980, as amended, by the United States Department of the Interior, Bureau of Land Management, pursuant to Section 1781 of Title 43 of the United States Code.

(Added by Stats. 2002, Ch. 1154, Sec. 1. Effective January 1, 2003. Operative April 7, 2003, pursuant to Stats. 2003, Ch. 3, Secs. 2 and 3.)



2773.5

Section 2773.3 does not apply to either of the following:

(a) Any surface mining operation in existence on January 1, 2003, for which the lead agency has issued final approval of a reclamation plan and the financial assurances prior to September 1, 2002.

(b) Any amended reclamation plan or financial assurances that are necessary for the continued operation or expansion of a surface mining operation in existence on January 1, 2003, that otherwise satisfies the requirements of subdivision (a).

(Added by Stats. 2002, Ch. 1154, Sec. 2. Effective January 1, 2003. Operative April 7, 2003, pursuant to Stats. 2003, Ch. 3, Secs. 2 and 3.)



2774

(a) Every lead agency shall adopt ordinances in accordance with state policy that establish procedures for the review and approval of reclamation plans and financial assurances and the issuance of a permit to conduct surface mining operations, except that any lead agency without an active surface mining operation in its jurisdiction may defer adopting an implementing ordinance until the filing of a permit application. The ordinances shall establish procedures requiring at least one public hearing and shall be periodically reviewed by the lead agency and revised, as necessary, to ensure that the ordinances continue to be in accordance with state policy.

(b) The lead agency shall conduct an inspection of a surface mining operation within six months of receipt by the lead agency of the surface mining operation s report submitted pursuant to Section 2207, solely to determine whether the surface mining operation is in compliance with this chapter. In no event shall a lead agency inspect a surface mining operation less than once in any calendar year. The lead agency may cause an inspection to be conducted by a state licensed geologist, state licensed civil engineer, state licensed landscape architect, or state licensed forester, who is experienced in land reclamation and who has not been employed by a surface mining operation within the jurisdiction of the lead agency in any capacity during the previous 12 months. All inspections shall be conducted using a form developed by the department and approved by the board that shall include the professional licensing and disciplinary information of the person who conducted the inspection. The operator shall be solely responsible for the reasonable cost of the inspection. The lead agency shall notify the director within 30 days of the date of completion of the inspection that the inspection has been conducted. The notice shall contain a statement regarding the surface mining operation s compliance with this chapter, shall include a copy of the completed inspection form, and shall specify which aspects of the surface mining operations, if any, are inconsistent with this chapter. If the surface mining operation has a review of its reclamation plan, financial assurances, or an interim management plan pending under subdivision (b), (c), (d), or (h) of Section 2770, or an appeal pending before the board or lead agency governing body under subdivision (e) or (h) of Section 2770, the notice shall so indicate. The lead agency shall forward to the operator a copy of the notice, a copy of the completed inspection form, and any supporting documentation, including, but not limited to, any inspection report prepared by the geologist, civil engineer, landscape architect, or forester, who conducted the inspection.

(c) Before approving a surface mining operation s reclamation plan, financial assurances, including existing financial assurances reviewed by the lead agency pursuant to subdivision (c) of Section 2770, or any amendments, the lead agency shall submit the plan, assurances, or amendments to the director for review. All documentation for that submission shall be submitted to the director at one time. When the lead agency submits a reclamation plan or plan amendments to the director for review, the lead agency shall also submit to the director, for use in reviewing the reclamation plan or plan amendments, information from any related document prepared, adopted, or certified pursuant to Division 13 (commencing with Section 21000), and shall submit any other pertinent information. The lead agency shall certify to the director that the reclamation plan is in compliance with the applicable requirements of this chapter and Article 1 (commencing with Section 3500) of Chapter 8 of Division 2 of Title 14 of the California Code of Regulations and the lead agency s mining ordinance in effect at the time that the reclamation plan is submitted to the director for review.

(d) (1) The director shall have 30 days from the date of receipt of a reclamation plan or plan amendments submitted pursuant to subdivision (c), and 45 days from the date of receipt of financial assurances submitted pursuant to subdivision (c), to prepare written comments, if the director so chooses. The lead agency shall evaluate written comments received from the director relating to the reclamation plan, plan amendments, or financial assurances within a reasonable amount of time.

(2) The lead agency shall prepare a written response to the director s comments describing the disposition of the major issues raised by the director s comments, and submit the lead agency s proposed response to the director at least 30 days prior to approval of the reclamation plan, plan amendment, or financial assurance. The lead agency s response to the director s comments shall describe whether the lead agency proposes to adopt the director s comments to the reclamation plan, plan amendment, or financial assurance. If the lead agency does not propose to adopt the director s comments, the lead agency shall specify, in detail, why the lead agency proposes not to adopt the comments. Copies of any written comments received and responses prepared by the lead agency shall be forwarded to the operator. The lead agency shall also give the director at least 30 days notice of the time, place, and date of the hearing before the lead agency at which time the reclamation plan, plan amendment, or financial assurance is scheduled to be approved by the lead agency. If no hearing is required by this chapter, or by the local ordinance, or other state law, then the lead agency shall provide 30 days notice to the director that it intends to approve the reclamation plan, plan amendment, or financial assurance. The lead agency shall send to the director its final response to the director s comments within 30 days following its approval of the reclamation plan, plan amendment, or financial assurance during which period the department retains all powers, duties, and authorities of this chapter.

(3) To the extent that there is a conflict between the comments of a trustee agency or a responsible agency that are based on the agency s statutory or regulatory authority and the comments of other commenting agencies which are received by the lead agency pursuant to Division 13 (commencing with Section 21000) regarding a reclamation plan or plan amendments, the lead agency shall consider only the comments of the trustee agency or responsible agency.

(e) A lead agency shall notify the director of the filing of an application for a permit to conduct surface mining operations within 30 days of an application being filed with the lead agency. By July 1, 1991, each lead agency shall submit to the director for every active or idle mining operation within its jurisdiction, a copy of the mining permit required pursuant to Section 2774, and any conditions or amendments to those permits. By July 1 of each subsequent year, the lead agency shall submit to the director for each active or idle mining operation a copy of any permit or reclamation plan amendments, as applicable, or a statement that there have been no changes during the previous year. Failure to file with the director the information required under this section shall be cause for action under Section 2774.4.

(Amended by Stats. 2013, Ch. 472, Sec. 4. Effective January 1, 2014.)



2774.1

(a) Except as provided in subdivision (i) of Section 2770, if the lead agency or the director determines, based upon an annual inspection pursuant to Section 2774, or otherwise confirmed by an inspection of the mining operation, that a surface mining operation is not in compliance with this chapter, the lead agency or the director may notify the operator of that violation by personal service or certified mail. If the violation extends beyond 30 days after the date of the lead agency s or the director s notification, the lead agency or the director may issue an order by personal service or certified mail requiring the operator to comply with this chapter or, if the operator does not have an approved reclamation plan or financial assurances, cease all further mining activities.

(b) An order issued under subdivision (a) shall not take effect until the operator has been provided a hearing before the lead agency for orders issued by the lead agency, or board for orders issued by the director, concerning the alleged violation. An order issued under subdivision (a) shall specify which aspects of the surface mine s activities or operations are inconsistent with this chapter, shall specify a time for compliance that the lead agency or director determines is reasonable, taking into account the seriousness of the violation and any good faith efforts to comply with applicable requirements, and shall set a date for the hearing, which shall not be sooner than 30 days after the date of the order.

(c) An operator who violates or fails to comply with an order issued under subdivision (a) after the order s effective date, as provided in subdivision (b), or who fails to submit a report to the director or lead agency as required by Section 2207, shall be subject to an order by the lead agency or the director imposing an administrative penalty of not more than five thousand dollars ($5,000) per day, assessed from the original date of noncompliance with this chapter or Section 2207. The penalty may be imposed administratively by the lead agency or the director. In determining the amount of the administrative penalty, the lead agency or the director shall take into consideration the nature, circumstances, extent, and gravity of the violation or violations, any prior history of violations, the degree of culpability, economic savings, if any, resulting from the violation, and any other matters justice may require. Orders setting administrative penalties shall become effective upon issuance of the order and payment shall be made to the lead agency or the director within 30 days, unless the operator petitions the legislative body of the lead agency, the board, or the superior court for review as provided in Section 2774.2. An order shall be served by personal service or by certified mail upon the operator. Penalties collected by the director shall not be used for purposes other than to cover the reasonable costs incurred by the director in implementing this chapter or Section 2207.

(d) If the lead agency or the director determines that the surface mine is not in compliance with this chapter, so that the surface mine presents an imminent and substantial endangerment to the public health or the environment, the lead agency or the Attorney General, on behalf of the director, may seek an order from a court of competent jurisdiction enjoining that operation.

(e) Upon a complaint by the director, the department, or the board, the Attorney General may bring an action to recover administrative penalties under this section, and penalties under Section 2207, in any court of competent jurisdiction in this state against any person violating any provision of this chapter or Section 2207, or any regulation adopted pursuant to this chapter or Section 2207. The Attorney General may bring this action on his or her own initiative if, after examining the complaint and the evidence, he or she believes a violation has occurred. The Attorney General may also seek an order from a court of competent jurisdiction compelling the operator to comply with this chapter and Section 2207.

(f) (1) The lead agency has primary responsibility for enforcing this chapter and Section 2207. In cases where the board is not the lead agency pursuant to Section 2774.4, enforcement actions may be initiated by the director pursuant to this section only after the violation has come to the attention of the director and either of the following occurs:

(A) The lead agency has been notified by the director in writing of the violation for at least 30 days, and has not taken appropriate enforcement action, which may include failing to issue an order to comply within a reasonable time after issuing a notice of violation.

(B) The director determines that there is a violation that amounts to an imminent and substantial endangerment to the public health or safety, or to the environment.

(2) The director shall comply with this section in initiating enforcement actions.

(g) Remedies under this section are in addition to, and do not supersede or limit, any and all other remedies, civil or criminal.

(Amended by Stats. 2013, Ch. 417, Sec. 4. Effective January 1, 2014.)



2774.2

(a) Within 30 days of the issuance of an order setting administrative penalties under subdivision (c) of Section 2774.1, the operator may petition that legislative body of the lead agency, if the lead agency has issued the order, or the board for orders issued by the director, for review of the order. If the operator does not petition for review within the time limits set by this subdivision, the order setting administrative penalties shall not be subject to review by any court or agency.

(b) The legislative body of the lead agency or the board shall notify the operator by personal service or certified mail whether it will review the order setting administrative penalties. In reviewing an order pursuant to this section, the record shall consist of the record before the lead agency or the director, and any other relevant evidence which, in the judgment of the legislative body or the board, should be considered to effectuate and implement the policies of this chapter.

(c) The legislative body or the board may affirm, modify, or set aside, in whole or in part, by its own order, any order of the lead agency or the director setting administrative penalties reviewed by the legislative body or the board pursuant to this section.

(d) Any order of the legislative body or the board issued under subdivision (c) shall become effective upon issuance thereof, unless the operator petitions the superior court for review as provided in subdivision (e). Any order shall be served by personal service or by certified mail upon the operator. Payment of any administrative penalty which is specified in an order issued under subdivision (c), shall be made to the lead agency or the director within 30 days of service of the order; however, the payment shall be held in an interest bearing impound account pending the resolution of a petition for review filed pursuant to subdivision (e).

(e) Any operator aggrieved by an order of the legislative body or the board issued under subdivision (c) may obtain review of the order by filing in the superior court a petition for writ of mandate within 30 days following the issuance of the order. Any operator aggrieved by an order of a lead agency or the director setting administrative penalties under subdivision (c) of Section 2774.1, for which the legislative body or board denies review, may obtain review of the order in the superior court by filing in the court a petition for writ of mandate within 30 days following the denial of review. The provisions of Section 1094.5 of the Code of Civil Procedure shall govern judicial proceedings pursuant to this subdivision, except that in every case the court shall exercise its independent judgment. If the operator does not petition for a writ of mandate within the time limits set by this subdivision, an order of the board or the legislative body shall not be subject to review by any court or agency.

(Amended by Stats. 1992, Ch. 1077, Sec. 9. Effective January 1, 1993.)



2774.3

The board shall review lead agency ordinances which establish permit and reclamation procedures to determine whether each ordinance is in accordance with state policy, and shall certify the ordinance as being in accordance with state policy if it adequately meets, or imposes requirements more stringent than, the California surface mining and reclamation policies and procedures established by the board pursuant to this chapter.

(Amended by Stats. 1987, Ch. 975, Sec. 3.)



2774.4

(a) If the board finds that a lead agency either has (1) approved reclamation plans or financial assurances which are not consistent with this chapter, (2) failed to inspect or cause the inspection of surface mining operations as required by this chapter, (3) failed to seek forfeiture of financial assurances and to carry out reclamation of surface mining operations as required by this chapter, (4) failed to take appropriate enforcement actions as required by this chapter, (5) intentionally misrepresented the results of inspections required under this chapter, or (6) failed to submit information to the department as required by this chapter, the board shall exercise any of the powers of that lead agency under this chapter, except for permitting authority.

(b) If, no sooner than three years after the board has taken action pursuant to subdivision (a), the board finds, after a public hearing, that a lead agency has corrected its deficiencies in implementing and enforcing this chapter, and the rules and regulations adopted pursuant to this chapter, the board shall restore to the lead agency the powers assumed by the board pursuant to subdivision (a).

(c) Before taking any action pursuant to subdivision (a), the board shall first notify the lead agency of the identified deficiencies, and allow the lead agency 45 days to correct the deficiencies to the satisfaction of the board. If the lead agency has not corrected the deficiencies to the satisfaction of the board within the 45-day period, the board shall hold a public hearing within the lead agency s area of jurisdiction, upon a 45-day written notice given to the public in at least one newspaper of general circulation within the city or county, and directly mailed to the lead agency and to all surface mining operators within the lead agency s jurisdiction who have submitted reports as required by Section 2207.

(d) Affected surface mining operators and interested persons have the right, at the public hearing, to present oral and written evidence on the matter being considered. The board may, at the public hearing, place reasonable limits on the right of affected surface mining operators and interested persons to question and solicit testimony.

(e) If, after conducting the public hearing required by subdivision (c), the board decides to take action pursuant to subdivision (a), the board shall, based on the record of the public hearing, adopt written findings which explain all of the following:

(1) The action to be taken by the board.

(2) Why the board decided to take the action.

(3) Why the action is authorized by, and meets the requirements of, subdivision (a).

In addition, the findings shall address the significant issues raised, or written evidence presented, by affected surface mining operators, interested persons, or the lead agency. The transcript of testimony and exhibits, together with all papers and requests filed in the proceedings, shall constitute the exclusive record for decision by the board.

(f) The lead agency, any affected surface mining operator, or any interested person who has presented oral or written evidence at the public hearing before the board pursuant to subdivision (d) may obtain review of the board s action taken pursuant to subdivision (a) by filing in the superior court a petition for writ of mandate within 30 days following the issuance of the board s decision. Section 1094.5 of the Code of Civil Procedure governs judicial proceedings pursuant to this subdivision, except that in every case the court shall exercise its independent judgment. If a petition for a writ of mandate is not filed within the time limits set by this subdivision, the board s action under subdivision (a) shall not be subject to review by any court or agency.

(Amended by Stats. 1992, Ch. 1077, Sec. 10. Effective January 1, 1993.)



2774.5

(a) If, upon review of an ordinance, the board finds that it is not in accordance with state policy, the board shall communicate the ordinance s deficiencies in writing to the lead agency. Upon receipt of the written communication, the lead agency shall have 90 days to submit a revised ordinance to the board for certification as being in accordance with state policy. The board shall review the lead agency s revised ordinance for certification within 60 days of its receipt. If the lead agency does not submit a revised ordinance within 90 days, the board shall assume full authority for reviewing and approving reclamation plans submitted to the lead agency until the time the lead agency s ordinances are revised in accordance with state policy.

(b) If, upon review of a lead agency s revised ordinance, the board finds the ordinance is still not in accordance with state policy, the board shall again communicate the ordinance s deficiencies in writing to the lead agency. The lead agency shall have a second 90-day period in which to revise the ordinance and submit it to the board for review. If the board again finds that the revised ordinance is not in accordance with state policy or if no revision is submitted, the board shall assume full authority for reviewing and approving reclamation plans submitted to the lead agency until the time the lead agency s ordinances are revised in accordance with state policy.

(c) In any jurisdiction in which the lead agency does not have a certified ordinance, no person shall initiate a surface mining operation unless a reclamation plan has been submitted to, and approved by, the board. Any reclamation plan, approved by a lead agency under the lead agency s ordinance which was not in accordance with state policy at the time of approval, shall be subject to amendment by the board or under the ordinance certified by the board as being in accordance with state policy.

(d) Reclamation plans approved by the board pursuant to this section shall not be subject to modification by the lead agency at a future date but may be amended by the board. Reclamation plans approved by the board shall be remanded to the lead agency upon certification of the lead agency s ordinance, and the lead agency shall approve the reclamation plan as approved by the board, except that a subsequent amendment as may be agreed upon between the operator and the lead agency may be made according to this chapter. No additional public hearing shall be required prior to the lead agency s approval. Nothing in this section shall be construed as authorizing the board to issue a permit for the conduct of mining operations.

(Amended by Stats. 1987, Ch. 975, Sec. 4.)



2775

(a) An applicant whose request for a permit to conduct surface mining operations in an area of statewide or regional significance has been denied by a lead agency, or any person who is aggrieved by the granting of a permit to conduct surface mining operations in an area of statewide or regional significance, may, within 15 days of exhausting his rights to appeal in accordance with the procedures of the lead agency, appeal to the board.

(b) The board may, by regulation, establish procedures for declining to hear appeals that it determines raise no substantial issues.

(c) Appeals that the board does not decline to hear shall be scheduled and heard at a public hearing held within the jurisdiction of the lead agency which processed the original application within 30 days of the filing of the appeal, or such longer period as may be mutually agreed upon by the board and the person filing the appeal. In any such action, the board shall not exercise its independent judgment on the evidence but shall only determine whether the decision of the lead agency is supported by substantial evidence in the light of the whole record. If the board determines the decision of the lead agency is not supported by substantial evidence in the light of the whole record it shall remand the appeal to the lead agency and the lead agency shall schedule a public hearing to reconsider its action.

(Added by Stats. 1975, Ch. 1131.)



2776

(a) No person who has obtained a vested right to conduct surface mining operations prior to January 1, 1976, shall be required to secure a permit pursuant to this chapter as long as the vested right continues and as long as no substantial changes are made in the operation except in accordance with this chapter. A person shall be deemed to have vested rights if, prior to January 1, 1976, the person has, in good faith and in reliance upon a permit or other authorization, if the permit or other authorization was required, diligently commenced surface mining operations and incurred substantial liabilities for work and materials necessary for the surface mining operations. Expenses incurred in obtaining the enactment of an ordinance in relation to a particular operation or the issuance of a permit shall not be deemed liabilities for work or materials.

(b) The reclamation plan required to be filed under subdivision (b) of Section 2770, shall apply to operations conducted after January 1, 1976, or to be conducted.

(c) Nothing in this chapter shall be construed as requiring the filing of a reclamation plan for, or the reclamation of, mined lands on which surface mining operations were conducted prior to January 1, 1976.

(Amended by Stats. 2006, Ch. 538, Sec. 560. Effective January 1, 2007.)



2777

Amendments to an approved reclamation plan may be submitted detailing proposed changes from the original plan. Substantial deviations from the original plan shall not be undertaken until such amendment has been filed with, and approved by, the lead agency.

(Added by Stats. 1975, Ch. 1131.)



2777.5

(a) A mine operator who has failed to properly report a mine s mineral production or mine status in any previous year, pursuant to the annual reporting requirement in Section 2207, prior to January 1, 2012, may attach corrected annual reports to the 2012 annual report so long as the corrected annual reports are submitted on or before July 1, 2013, and if the lead agency confirms in writing to the department all of the following:

(1) The operator has provided written notification to the lead agency and the director of their intention to continue surface mining operations.

(2) The operator has an existing, valid permit or a vested right to conduct surface mining operations pursuant to Section 2776.

(3) (A) The operator s reclamation plan has been approved and is in compliance with this chapter, the mining operation is in compliance with the approved reclamation plan or applicable compliance order issued pursuant to this chapter, the mining operation has an approved financial assurance in place that the lead agency determines is adequate for reclamation pursuant to the approved reclamation plan, and the mining operation has been inspected by the lead agency as provided by Section 2774.

(B) The Office of Mine Reclamation may enter any mine site for which a mine operator has requested a correction of mine status or a return to idle status pursuant to this section in order to conduct an inspection.

(4) The operator has demonstrated that there are commercially useful mineral reserves remaining at the surface mining operation.

(5) Unpaid fees for years during which the operation s status was not properly reported have been paid to the department.

(6) The operator provides evidence to support any modified production reported on corrected annual reports.

(b) A mining operation that became idle, as defined in Section 2727.1, that failed to prepare and have approved an interim management plan and was thus considered abandoned pursuant to paragraph (6) of subdivision (h) of Section 2770 prior to January 1, 2013, may, without prejudice, be returned to idle status at the request of the operator if an interim management plan is approved by July 1, 2013, and upon lead agency verification of compliance with subdivision (a).

(c) The mine operator shall be responsible for the reasonable costs of an inspection conducted by the Office of Mine Reclamation pursuant to subparagraph (B) of paragraph (3) of subdivision (a).

(Added by Stats. 2011, Ch. 491, Sec. 3. Effective January 1, 2012.)



2778

(a) Reclamation plans, reports, applications, and other documents submitted pursuant to this chapter are public records, unless it can be demonstrated to the satisfaction of the lead agency that the release of that information, or part thereof, would reveal production, reserves, or rate of depletion entitled to protection as proprietary information. The lead agency shall identify such proprietary information as a separate part of the application. Proprietary information shall be made available only to the director and to persons authorized in writing by the operator and by the owner.

(b) A copy of all reclamation plans, reports, applications, and other documents submitted pursuant to this chapter shall be furnished to the director by lead agencies on request.

(Amended by Stats. 1992, Ch. 1077, Sec. 11. Effective January 1, 1993.)



2779

Whenever one operator succeeds to the interest of another in any incompleted surface mining operation by sale, assignment, transfer, conveyance, exchange, or other means, the successor shall be bound by the provisions of the approved reclamation plan and the provisions of this chapter.

(Added by Stats. 1975, Ch. 1131.)






ARTICLE 6. Areas of Statewide or Regional Significance

2790

After receipt of mineral information from the State Geologist pursuant to subdivision (d) of Section 2761, the board may, by regulation adopted after a public hearing, designate specific geographic areas of the state as areas of statewide or regional significance and specify the boundaries of the geographic areas. The designation shall be included as a part of the state policy and shall indicate the reason for which the particular area designated is of significance to the state or region, the adverse effects that might result from premature development of incompatible land uses, the advantages that might be achieved from extraction of the minerals of the area, and the specific goals and policies to protect against the premature incompatible development of the area.

(Amended by Stats. 2013, Ch. 472, Sec. 5. Effective January 1, 2014.)



2791

The board shall seek the recommendations of concerned federal, state, and local agencies, educational institutions, civic and public interest organizations, and private organizations and individuals in the identification of areas of statewide and regional significance.

(Added by Stats. 1975, Ch. 1131.)



2792

Neither the designation of an area of regional or statewide significance nor the adoption of any regulations for such an area shall in any way limit or modify the rights of any person to complete any development that has been authorized pursuant to Part 2 (commencing with Section 11000) of Division 4 of the Business and Professions Code, pursuant to the Subdivision Map Act (Division 2 (commencing with Section 66410) of Title 7 of the Government Code), or by a building permit or other authorization to commence development, upon which such person relies and has changed his position to his substantial detriment, and, which permit or authorization was issued prior to the designation of such area pursuant to Section 2790. If a developer has by his actions taken in reliance upon prior regulations obtained vested or other legal rights that in law would have prevented a local public agency from changing such regulations in a way adverse to his interests, nothing in this chapter authorizes any governmental agency to abridge those rights.

(Added by Stats. 1975, Ch. 1131.)



2793

The board may, by regulation adopted after a public hearing, terminate, partially or wholly, the designation of any area of statewide or regional significance on a finding that the direct involvement of the board is no longer required.

(Added by Stats. 1975, Ch. 1131.)






ARTICLE 7. Fiscal Provisions

2795

(a) Notwithstanding any other provision of law, the first two million dollars ($2,000,000) of moneys from mining activities on federal lands disbursed by the United States each fiscal year to this state pursuant to Section 35 of the Mineral Lands Leasing Act, as amended (30 U.S.C. Sec. 191), shall be deposited in the Surface Mining and Reclamation Account in the General Fund, which account is hereby created, and may be expended, upon appropriation by the Legislature, for purposes of this chapter.

(b) Proposed expenditures from the account shall be included in a separate item in the Budget Bill for each fiscal year for consideration by the Legislature. Each appropriation from the account shall be subject to all of the limitations contained in the Budget Act and to all other fiscal procedures prescribed by law with respect to the expenditure of state funds.

(Amended by Stats. 2005, Ch. 81, Sec. 4. Effective July 19, 2005.)



2796.5

(a) The director, with the consultation of appropriate state and local agencies, may remediate or complete reclamation of abandoned mined lands that meet all of the following requirements:

(1) No operator having both the responsibility and the financial ability to remediate or reclaim the mined lands can be found within the state.

(2) No reclamation plan is in effect for the mined lands.

(3) No financial assurances exist for the mined lands.

(4) The mined lands are abandoned, as that term is used in paragraph (6) of subdivision (h) of Section 2770.

(b) In deciding whether to act pursuant to subdivision (a), the director shall consider whether the action would accomplish one of the following:

(1) The protection of the public health and safety or the environment from the adverse effects of past surface mining operations.

(2) The protection of property that is in danger as a result of past surface mining operations.

(3) The restoration of land and water resources previously degraded by the adverse effects of surface mining operations.

(c) The director may also consider the potential liability to the state in deciding whether to act under this section. Neither the director, the department, nor the state, or its appointees, employees, or agents, in conducting remediation or reclamation under this section, shall be liable under applicable state law, and it is the intent of the Legislature that those persons and entities not be liable for those actions under federal laws.

(d) (1) The remediation or reclamation work performed under this section includes, but is not limited to, supervision of remediation or reclamation activities that, in the director s judgment, is required by the magnitude of the endeavor or the urgency for prompt action needed to protect the public health and safety or the environment. The action may be taken in default of, or in addition to, remedial work by any other person or governmental agency, and regardless of whether injunctive relief is being sought.

(2) The director may authorize the work to be performed through department staff, with the cooperation of any other governmental agency, or through contracts, and may use rented tools or equipment, either with or without operators furnished.

(3) In cases of emergency where quick action is necessary, notwithstanding any other provision of law, the director may enter into oral contracts for the work, and the contracts, whether written or oral, may include provisions for the rental of tools or equipment and in addition the furnishing of labor and materials necessary to accomplish the work. These emergency contracts are exempt from approval by the Department of General Services pursuant to Section 10295 of the Public Contract Code.

(4) The director shall be permitted reasonable access to the abandoned mined lands as necessary to perform any remediation or reclamation work. The access shall be obtained with the consent of the owner or possessor of the property or, if the consent is withheld or otherwise unobtainable, with a warrant duly issued pursuant to the procedure described in Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure. However, in the event of an emergency affecting the public health or safety, the director may enter the property without consent or the issuance of a warrant.

(e) For any remediation or reclamation work accomplished, or other necessary remedial action taken by any governmental agency, the operator, landowner, and the person or persons who allowed or caused any pollution or nuisance are liable to that governmental agency to the extent of the reasonable costs actually incurred in remediating, reclaiming, or taking other remedial action. The amount of the costs is recoverable in a civil action by, and paid to, the governmental agency and the director to the extent of the director s contribution to the costs of the remediation, reclamation, cleanup, and abatement or other corrective action.

(f) (1) The amount of the costs constitutes a lien on the affected property upon service of a copy of the notice of lien on the owner and upon the recordation of a notice of lien, which identifies the property on which the remediation or reclamation was accomplished, the amount of the lien, and the owner of record of the property, in the office of the county recorder of the county in which the property is located. Upon recordation, the lien has the same force, effect, and priority as a judgment lien, except that it attaches only to the property posted and described in the lien. The lien shall continue for 10 years from the time of the recording of the notice of the lien unless sooner released or otherwise discharged, and may be renewed.

(2) Not later than 45 days after receiving a notice of lien, the owner may petition the court for an order releasing the property from the lien or reducing the amount of the lien. In this court action, the governmental agency that incurred the costs shall establish that the costs were reasonable and necessary. The lien may be foreclosed by an action brought by the director, for a money judgment. Money recovered by a judgment in favor of the director shall be used for the purposes of this chapter.

(g) If the operation has been idle for more than one year without obtaining an approved interim management plan, an application for the review of an interim management plan filed for the purpose of preventing the director from undertaking remediation or reclamation of abandoned mined lands under this section shall be voidable by the lead agency or the board upon notice and hearing by the lead agency or the board. In the event of conflicting determinations, the decision of the board shall prevail.

(h) Remediate, for the purposes of this section, means to improve conditions so that threat to or damage to public health and safety or the environment are lessened or ameliorated, including the cleanup and abatement of pollution or nuisance or threatened pollution or nuisance.

(i) Threaten, for the purposes of this section, means a condition creating a probability of harm, when the probability and potential extent of harm make it reasonably necessary to take action to prevent, reduce, or mitigate damages to persons, property, or the environment.

(j) This section shall apply to abandoned mined lands on which the mining operations were conducted after January 1, 1976.

(k) The director may act under this section only upon the appropriation of funds by the Legislature for the purposes of carrying out this section.

(l) Nothing in this section limits the authority of any state agency under any other law or regulation to enforce or administer any cleanup or abatement activity.

(Amended by Stats. 2006, Ch. 869, Sec. 24. Effective January 1, 2007.)









CHAPTER 10. Earthquakes

2800

The Legislature finds and declares all of the following:

(a) The state s major metropolitan areas are subject to potentially devastating large magnitude earthquakes and earth scientists estimate that there is a high probability that one or more large earthquakes will occur in California between now and the end of the century.

(b) Loss of life and property damage resulting from a damaging earthquake could be substantially reduced if there existed a reliable short-term earthquake prediction system capable of providing public warning of the size and location of a damaging earthquake within a timeframe of a few weeks to a few hours.

(c) While earth scientists are not in full agreement about the feasibility of short-term earthquake prediction, there is increasing interest in the possibility that precursory geochemical and geophysical phenomena can be identified within short timeframes and that these precursory events can become the basis for timely and reliable warnings of damaging earthquakes.

(d) California currently has a unique opportunity to assess the feasibility of short-term earthquake prediction by joining the United States Geological Survey in a study of the Parkfield section of the San Andreas fault in Monterey County. This section has, between 1857 and 1966, produced almost identical earthquakes of about 5.6 magnitude on the average of every 22 years. Another earthquake probably will occur in January of 1988, plus or minus four years. If adequate instrumentation is in place by the time the earthquake occurs, it may be possible to identify specific precursory phenomena. However, at present, the instrumentation is not considered adequate to fully monitor precursory events and, because of anticipated federal budget cuts, additional instrumentation is unlikely to be installed unless the state is able to participate in the Parkfield study. State participation would also allow the United States Geological Survey to share its data from Parkfield and permit the state to independently analyze and evaluate this data specifically for earthquake prediction and response purposes.

(e) If precursory earthquake phenomena are identified as a result of the Parkfield study, there is a need to assess the feasibility of establishing a statewide earthquake prediction system and to develop a short-term response plan which, among other things, would include development of procedures for verifying the predicted event and guidelines for taking state action in response to anomalous precursory phenomena.

(Added by Stats. 1985, Ch. 1198, Sec. 1. Effective September 29, 1985.)



2801

As used in this chapter:

(a) Long-term prediction means a prediction of an earthquake that is expected to occur within a few years up to a few decades.

(b) Intermediate-term prediction means a prediction of an earthquake that is expected to occur within a period of a few weeks to a few years.

(c) Short-term prediction means a prediction of an earthquake that is expected to occur within a few hours to a few weeks.

(d) Parkfield prototype earthquake prediction system means a dense cluster of instruments along the Parkfield section of the San Andreas fault which monitors earthquake activity, local distortion of the Earth s crust, strain levels, creep adjustments along the fault, and other phenomena which may be useful in making a short-term earthquake prediction.

(e) Parkfield characteristic earthquake means an earthquake that has, among other qualities, a magnitude between 5.5 and 6.0 on the Richter scale, and occurs on a location somewhere along the 15-mile section of the San Andreas fault that is centered in the City of Parkfield.

(Added by Stats. 1985, Ch. 1198, Sec. 1. Effective September 29, 1985.)



2802

(a) The department shall develop jointly with the United States Geological Survey a prototype earthquake prediction system along the central San Andreas fault near the City of Parkfield.

(b) The system shall include a dense cluster of seismic and crustal deformation instrumentation capable of monitoring geophysical and geochemical phenomena associated with earthquakes in the region. These data shall be analyzed continuously to determine if precursory anomalies can be identified with sufficient certainty to make a short-term prediction. The department shall not duplicate any of the ongoing efforts of the United States Geological Survey or any public or private college or university in the development of this system.

(c) In meeting its obligations under this chapter, the department shall develop, in cooperation with the United States Geological Survey, a plan for completion of the Parkfield instrumentation network. The plan shall provide for all of the following:

(1) Augmentation of monitoring instruments with the goal of detecting precursors of the Parkfield characteristic earthquake.

(2) Operation by the department of a remote data review station in Sacramento which will provide state scientists with data from the Parkfield prototype earthquake prediction system and other data, as required, to advise the Office of Emergency Services of the occurrence of precursors and verification of the predicted event.

(3) Advising the United States Geological Survey, the Office of Emergency Services, the Seismic Safety Commission, and the California Earthquake Prediction Evaluation Council, regarding the department s review of Parkfield data.

(d) On January 1, 1987, the department shall issue a progress report to the Governor, the Legislature, and the Seismic Safety Commission. An annual progress report shall be made each year thereafter. The project shall terminate on January 1, 1992, unless extended by statute.

(Amended by Stats. 2013, Ch. 352, Sec. 474. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



2803

(a) Concurrently with the development of the Parkfield prototype earthquake prediction system, the Office of Emergency Services, in consultation with the California Earthquake Prediction Evaluation Council, shall develop a comprehensive emergency response plan for short-term earthquake predictions. The plan shall include all of the following:

(1) A method of peer review involving the California Earthquake Prediction Evaluation Council to evaluate the validity of short-term earthquake predictions and to develop guidelines for initiating state action in response to anomalous geochemical and geophysical phenomena.

(2) A means of rapidly activating governmental response to a predicted event.

(3) Plans for mitigating earthquake losses to vulnerable populations, including, but not limited to, drawdown of impoundment levels behind dams, positioning of emergency equipment in safe areas, and mobilization of firefighting, law enforcement, rescue, and medical personnel.

(4) A public warning system.

(5) Strategies for dealing with earthquake predictions that fail to occur (false alarms) and the failure of an earthquake prediction system to forecast a damaging event.

(b) The Office of Emergency Services shall consult with the department, the Seismic Safety Commission, the United States Geological Survey, and the Federal Emergency Management Agency in the development of the plan.

(Amended by Stats. 2013, Ch. 352, Sec. 475. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



2804

The department and the Seismic Safety Commission may solicit and receive gifts and grants from other public and private agencies for the state s share of costs under this chapter.

(Added by Stats. 1985, Ch. 1198, Sec. 1. Effective September 29, 1985.)






CHAPTER 11. Earthquake Education

2805

This chapter shall be known and may be cited as the California Earthquake Education Act of 1984.

(Added by Stats. 1984, Ch. 1558, Sec. 1.)



2806

The Legislature hereby finds and declares as follows:

(a) California has recently experienced and will continue to experience in the foreseeable future damaging earthquakes of moderate to great magnitude. Efforts have been needed to increase the awareness of earthquake hazards through education so that future losses of life, injuries, loss of property, and social disruption will be minimized when those events occur.

(b) Because of a lack of any state or local earthquake safety education program, it has been necessary for the state to assume leadership through the policy and guidance of the Seismic Safety Commission to develop and test earthquake safety programs which provide informational material to schools and the general public for minimizing potential disruption and loss of life.

(c) Since the pilot earthquake safety education and preparedness programs developed under the California Earthquake Education Act of 1981 have been tested, their effectiveness analyzed, and they have been deemed successful by the Seismic Safety Commission, the Legislature believes that it is appropriate, as stated by the Earthquake Education Act of 1981, that those programs be distributed and implemented throughout the earthquake-prone areas of the state.

(d) It is necessary that funds be appropriated to the Seismic Safety Commission from the General Fund for the purpose of expanding the earthquake safety program for statewide implementation over the next three years which, when completed, will constitute for the first time in history, a comprehensive, statewide self-supporting earthquake safety education program.

(Added by Stats. 1984, Ch. 1558, Sec. 1.)



2807

(a) There is hereby established a project for the implementation of a statewide program of earthquake safety education and preparedness entitled the California Earthquake Education Project (CALEEP). The Seismic Safety Commission may contract with the University of California to carry out the project. The project shall focus on identifying state and local leadership interested in using the CALEEP materials, disseminating those materials, and utilizing the materials.

(b) The project shall develop a relationship with the State Department of Education, interested teacher s education computer centers statewide, and interested counties and school districts.

(Added by Stats. 1984, Ch. 1558, Sec. 1.)



2808

The objectives of the project are all of the following:

(a) Developing public awareness regarding the causes of earthquakes, the forces and effects of earthquakes, and the need for school and community action in coping with earthquake hazards.

(b) Promoting understanding of the impact of earthquakes on natural features and man-made structures.

(c) Motivating the public to establish measures prior, during, and after earthquakes to ensure their public safety.

(d) Disseminating, as widely as possible throughout the state, the program and project materials.

(Added by Stats. 1984, Ch. 1558, Sec. 1.)






CHAPTER 12. Earthquake Preparedness

2810

The Legislature finds and declares all of the following:

(a) Most of the state s major metropolitan areas are subject to potentially devastating, large magnitude earthquakes.

(b) Earth scientists estimate that there is greater than a 50 percent probability that one or more damaging earthquakes will occur in these metropolitan areas between now and the end of the century.

(c) The commission, in conjunction with other local, state, and federal agencies, has initiated programs to prepare the state for responding to the threat of major earthquakes. The first program, the Southern California Earthquake Preparedness Project, is administered by the office. The commission has since initiated a similar effort in northern California, the Bay Area Regional Earthquake Preparedness Project.

(d) Through the work of the Southern California Earthquake Preparedness Project and the Bay Area Regional Earthquake Preparedness Project, earthquake mitigation and preparedness plans, procedures, and educational materials have been developed and used to encourage and support local jurisdictions preparedness activities in both southern and northern California.

(e) Since July 1, 1984, the commission and the office have jointly carried out a comprehensive earthquake preparedness program by providing planning and technical assistance as follows:

(1) To local jurisdictions, volunteer agencies and associations, and private-sector organizations, to develop and implement hazard mitigation and prevention programs to reduce earthquake vulnerability.

(2) To improve regionwide preparedness and response capabilities.

(3) To stimulate and promote innovative preparedness planning activities by local jurisdictions.

(f) The activities of the Southern California Earthquake Preparedness Project and the Bay Area Regional Earthquake Preparedness Project have successfully encouraged and supported local programs that reduce potential earthquake hazards and increase preparedness capabilities of participating jurisdictions and raise the level of citizens awareness of, and preparedness for, earthquakes.

(Added by Stats. 1986, Ch. 1115, Sec. 2.)



2811

As used in this chapter:

(a) Agency or office means the Office of Emergency Services.

(b) Commission means the Seismic Safety Commission.

(c) Local jurisdiction means a city, county, or district.

(d) Preparedness means long-term preearthquake hazard mitigation, reconstruction, and recovery planning and preparation for emergency response.

(Amended by Stats. 2013, Ch. 352, Sec. 476. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



2812

(a) The projects authorized by this chapter shall promote voluntary actions by local jurisdictions, volunteer agencies and associations, and private organizations which address all aspects of seismic safety, including, but not limited to, mitigation, public information and education, response, and recovery planning.

(b) The projects may do all of the following:

(1) Provide planning and technical assistance for developing and implementing earthquake hazard mitigation and loss prevention programs that reduce earthquake vulnerability.

(2) Provide planning and technical assistance to improve regional, local, community, corporate, and public and private school preparedness.

(3) Provide planning and technical assistance to local jurisdictions to improve regional and local agencies response capabilities for predicted and unpredicted earthquakes.

(4) Participate with local, regional, state, and federal agencies, councils of government, and private organizations in providing education and training workshops and conferences on comprehensive earthquake preparedness.

(5) Promote innovative approaches by local jurisdictions in the areas of public education and individual, community, and private-sector preparedness.

(Added by Stats. 1986, Ch. 1115, Sec. 2.)



2814

The earthquake preparedness activities established under this chapter shall be carried out by the Office of Emergency Services. The commission and Office of Emergency Services shall work together and use appropriate scientific information and recommendations provided by the division. Other arrangements to coordinate the activities established by this chapter shall be made, through mutual agreement, by the commission and the Office of Emergency Services. A local advisory board shall be established to provide advice and guidance on project activities in the Counties of San Diego, Imperial, and Santa Barbara.

(Amended by Stats. 2013, Ch. 352, Sec. 477. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



2815

The Office of Emergency Services may enter into agreements with local, regional, and federal agencies, councils of government, and private organizations and contractors, and may receive and expend funds provided by those entities in support of comprehensive earthquake preparedness programs authorized by this chapter. The commission and Office of Emergency Services shall seek assistance from appropriate federal agencies.

(Amended by Stats. 2013, Ch. 352, Sec. 478. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)









DIVISION 3. OIL AND GAS

CHAPTER 1. Oil and Gas Conservation

ARTICLE 1. Definitions and General Provisions

3000

Unless the context otherwise requires, the definitions hereinafter set forth shall govern the construction of this division.

(Amended by Stats. 1955, Ch. 1670.)



3001

Department, in reference to the government of this state, means the Department of Conservation.

(Amended by Stats. 1965, Ch. 1144.)



3002

Division, in reference to the government of this state, means the Division of Oil, Gas, and Geothermal Resources in the Department of Conservation; otherwise division means Division 3 (commencing with Section 3000) of the Public Resources Code.

(Amended by Stats. 1992, Ch. 999, Sec. 13. Effective January 1, 1993.)



3003

Director means the Director of Conservation.

(Amended by Stats. 1965, Ch. 1144.)



3004

Supervisor means the State Oil and Gas Supervisor.

(Enacted by Stats. 1939, Ch. 93.)



3005

Person includes any individual, firm, association, corporation, or any other group or combination acting as a unit.

(Enacted by Stats. 1939, Ch. 93.)



3006

Oil includes petroleum, and petroleum includes oil.

(Enacted by Stats. 1939, Ch. 93.)



3007

Gas means any natural hydrocarbon gas coming from the earth.

(Amended by Stats. 1957, Ch. 405.)



3008

(a) Well means any oil or gas well or well for the discovery of oil or gas; any well on lands producing or reasonably presumed to contain oil or gas; any well drilled for the purpose of injecting fluids or gas for stimulating oil or gas recovery, repressuring or pressure maintenance of oil or gas reservoirs, or disposing of waste fluids from an oil or gas field; any well used to inject or withdraw gas from an underground storage facility; or any well drilled within or adjacent to an oil or gas pool for the purpose of obtaining water to be used in production stimulation or repressuring operations.

(b) Prospect well or exploratory well means any well drilled to extend a field or explore a new, potentially productive reservoir.

(c) Active observation well means a well being used for the sole purpose of gathering reservoir data, such as pressure or temperature in a reservoir being currently produced or injected by the operator, and the data is gathered at least once every three years.

(d) Idle well means any well that has not produced oil or natural gas or has not been used for injection for six consecutive months of continuous operation during the last five or more years. An idle well does not include an active observation well.

(e) Long-term idle well means any well that has not produced oil or natural gas or has not been used for injection for six consecutive months of continuous operation during the last 10 or more years. A long-term idle well does not include an active observation well.

(Amended by Stats. 1998, Ch. 1068, Sec. 1. Effective January 1, 1999.)



3009

Operator means a person who, by virtue of ownership, or under the authority of a lease or any other agreement, has the right to drill, operate, maintain, or control a well or production facility.

(Amended by Stats. 2008, Ch. 562, Sec. 3. Effective January 1, 2009.)



3010

Production facility means any equipment attendant to oil and gas production or injection operations including, but not limited to, tanks, flowlines, headers, gathering lines, wellheads, heater treaters, pumps, valves, compressors, injection equipment, and pipelines that are not under the jurisdiction of the State Fire Marshal pursuant to Section 51010 of the Government Code.

(Added by Stats. 2008, Ch. 562, Sec. 4. Effective January 1, 2009.)



3012

The provisions of this division apply to any land or well situated within the boundaries of an incorporated city in which the drilling of oil wells is now or may hereafter be prohibited, until all wells therein have been abandoned as provided in this chapter.

(Amended by Stats. 1972, Ch. 898.)



3013

This division shall be liberally construed to meet its purposes, and the director and the supervisor, acting with the approval of the director, shall have all powers, including the authority to adopt rules and regulations, which may be necessary to carry out the purposes of this division.

(Amended by Stats. 1992, Ch. 999, Sec. 14. Effective January 1, 1993.)



3014

District means an oil and gas district as provided for in Section 3100.

(Added by renumbering Section 3015 by Stats. 1974, Ch. 765.)



3015

For the purpose of implementing Section 503 of the Natural Gas Policy Act of 1978, the supervisor may make the determinations entrusted to state agencies having regulatory jurisdiction with respect to the production of natural gas. Such determinations shall be made pursuant to procedures prescribed in guidelines adopted by the supervisor.

(Added by Stats. 1979, Ch. 725.)






ARTICLE 2. Administration

3100

For the purposes of this chapter, the state is divided into six districts, the boundaries of which shall be fixed by the director.

(Added by Stats. 1974, Ch. 765.)



3101

The supervisor shall appoint one chief deputy and at least one district deputy for each of the districts provided for in this chapter, and shall prescribe their duties.

(Amended by Stats. 1972, Ch. 898.)



3103

The chief deputy shall be a competent engineer or geologist, registered in the state, and experienced in the development and production of oil and gas.

(Amended by Stats. 1972, Ch. 898.)



3104

Each district deputy shall be a competent engineer or geologist, preferably registered in the state, and experienced in the development and production of oil and gas.

(Amended by Stats. 1983, Ch. 237, Sec. 1.)



3105

An office under the supervision of a district deputy may be maintained in each district. The office shall be conveniently accessible to the oil and gas operators in the district.

(Amended by Stats. 1988, Ch. 1077, Sec. 1.)



3106

(a) The supervisor shall so supervise the drilling, operation, maintenance, and abandonment of wells and the operation, maintenance, and removal or abandonment of tanks and facilities attendant to oil and gas production, including pipelines not subject to regulation pursuant to Chapter 5.5 (commencing with Section 51010) of Part 1 of Division 1 of Title 5 of the Government Code that are within an oil and gas field, so as to prevent, as far as possible, damage to life, health, property, and natural resources; damage to underground oil and gas deposits from infiltrating water and other causes; loss of oil, gas, or reservoir energy, and damage to underground and surface waters suitable for irrigation or domestic purposes by the infiltration of, or the addition of, detrimental substances.

(b) The supervisor shall also supervise the drilling, operation, maintenance, and abandonment of wells so as to permit the owners or operators of the wells to utilize all methods and practices known to the oil industry for the purpose of increasing the ultimate recovery of underground hydrocarbons and which, in the opinion of the supervisor, are suitable for this purpose in each proposed case. To further the elimination of waste by increasing the recovery of underground hydrocarbons, it is hereby declared as a policy of this state that the grant in an oil and gas lease or contract to a lessee or operator of the right or power, in substance, to explore for and remove all hydrocarbons from any lands in the state, in the absence of an express provision to the contrary contained in the lease or contract, is deemed to allow the lessee or contractor, or the lessee s or contractor s successors or assigns, to do what a prudent operator using reasonable diligence would do, having in mind the best interests of the lessor, lessee, and the state in producing and removing hydrocarbons, including, but not limited to, the injection of air, gas, water, or other fluids into the productive strata, the application of pressure heat or other means for the reduction of viscosity of the hydrocarbons, the supplying of additional motive force, or the creating of enlarged or new channels for the underground movement of hydrocarbons into production wells, when these methods or processes employed have been approved by the supervisor, except that nothing contained in this section imposes a legal duty upon the lessee or contractor, or the lessee s or contractor s successors or assigns, to conduct these operations.

(c) The supervisor may require an operator to implement a monitoring program, designed to detect releases to the soil and water, including both groundwater and surface water, for aboveground oil production tanks and facilities.

(d) To best meet oil and gas needs in this state, the supervisor shall administer this division so as to encourage the wise development of oil and gas resources.

(Amended by Stats. 1994, Ch. 523, Sec. 3. Effective January 1, 1995.)



3106.5

Acting with the approval of the director, the supervisor may annually expend, from the amount appropriated to the division, up to ten thousand dollars ($10,000) to support activities at the West Kern Oil Museum.

(Added by Stats. 1994, Ch. 731, Sec. 2. Effective January 1, 1995.)



3107

A district deputy in each district, designated by the supervisor, shall collect all necessary information regarding the oil and gas wells in the district, with a view to determining the presence of oil and gas sands and the location and extent of strata bearing water suitable for irrigation or domestic purposes that might be affected. The district deputy shall prepare maps and other accessories necessary to determine the presence of oil and gas sands and the location and extent of strata bearing water suitable for irrigation or domestic purposes or surface water suitable for those purposes. This work shall be done with the view to advising the operators as to the best means of protecting the oil and gas sands and the water-bearing strata and surface water, and with a view to aiding the supervisor in ordering tests or repair work at wells. All this data shall be kept on file in the office of the district deputy of the respective district.

(Amended by Stats. 1984, Ch. 278, Sec. 2.)



3108

On or before the first day of October of each year the supervisor shall make public, for the benefit of all interested persons, a report in writing showing:

(a) The total amounts of oil and gas produced in each county in the state during the previous calendar year.

(b) The total cost of the division for the previous fiscal year.

(c) The total amount delinquent and uncollected from any assessments or charges levied pursuant to this chapter.

The report shall also include such other information as the supervisor deems advisable.

(Amended by Stats. 1975, Ch. 1049.)



3109

The supervisor may publish any publications, reports, maps, or other printed matter relating to oil and gas, for which there may be public demand. If these publications, reports, maps, or other printed matter are sold, they shall be sold at cost, and the proceeds shall be deposited to the credit of the Oil, Gas, and Geothermal Administrative Fund.

(Amended by Stats. 2003, Ch. 240, Sec. 10. Effective August 13, 2003.)



3110

All money paid to the Treasurer pursuant to Article 7 (commencing with Section 3400) shall be deposited to the credit of the Oil, Gas, and Geothermal Administrative Fund, which is hereby established in the State Treasury, for expenditure as provided in Section 3401.

(Amended by Stats. 2003, Ch. 240, Sec. 11. Effective August 13, 2003.)



3111

(a) All money received in repayment of repair work done as provided in this chapter shall be returned and credited to the Oil, Gas, and Geothermal Administrative Fund for expenditure as provided in Section 3401.

(b) All miscellaneous revenues from oil and gas wells and from real and personal property acquired by the supervisor in the course of carrying out this chapter shall be credited to the Oil, Gas, and Geothermal Administrative Fund for expenditure as provided in Section 3401.

(Amended by Stats. 2003, Ch. 240, Sec. 12. Effective August 13, 2003.)



3112

Notwithstanding any other provision of this code or of law and except as provided in the State Building Standards Law, Part 2.5 (commencing with Section 18901) of Division 13 of the Health and Safety Code, on and after January 1, 1980, the supervisor or the Division of Oil and Gas shall not adopt nor publish a building standard as defined in Section 18909 of the Health and Safety Code unless the provisions of Sections 18930, 18933, 18938, 18940, 18943, 18944, and 18945 of the Health and Safety Code are expressly excepted in the statute under which the authority to adopt rules, regulations, or orders is delegated. Any building standard adopted in violation of this section shall have no force or effect. Any building standard adopted before January 1, 1980, pursuant to this code and not expressly excepted by statute from such provisions of the State Building Standards Law shall remain in effect only until January 1, 1985, or until adopted, amended, or superseded by provisions published in the State Building Standards Code, whichever occurs sooner.

(Added by Stats. 1979, Ch. 1152.)






ARTICLE 3. Well Stimulation

3150

Additive means a substance or combination of substances added to a base fluid for purposes of preparing well stimulation treatment fluid which includes, but is not limited to, an acid stimulation treatment fluid or a hydraulic fracturing fluid. An additive may, but is not required to, serve additional purposes beyond the transmission of hydraulic pressure to the geologic formation. An additive may be of any phase and includes proppants.

(Added by Stats. 2013, Ch. 313, Sec. 2. Effective January 1, 2014.)



3151

Base fluid means the continuous phase fluid used in the makeup of a well stimulation treatment fluid, including, but not limited to, an acid stimulation treatment fluid or a hydraulic fracturing fluid. The continuous phase fluid may include, but is not limited to, water, and may be a liquid or a hydrocarbon or nonhydrocarbon gas. A well stimulation treatment may use more than one base fluid.

(Added by Stats. 2013, Ch. 313, Sec. 2. Effective January 1, 2014.)



3152

Hydraulic fracturing means a well stimulation treatment that, in whole or in part, includes the pressurized injection of hydraulic fracturing fluid or fluids into an underground geologic formation in order to fracture or with the intent to fracture the formation, thereby causing or enhancing, for the purposes of this division, the production of oil or gas from a well.

(Added by Stats. 2013, Ch. 313, Sec. 2. Effective January 1, 2014.)



3153

Well stimulation treatment fluid means a base fluid mixed with physical and chemical additives, which may include acid, for the purpose of a well stimulation treatment. A well stimulation treatment may include more than one well stimulation treatment fluid. Well stimulation treatment fluids include, but are not limited to, hydraulic fracturing fluids and acid stimulation treatment fluids.

(Added by Stats. 2013, Ch. 313, Sec. 2. Effective January 1, 2014.)



3154

Proppants means materials inserted or injected into the underground geologic formation that are intended to prevent fractures from closing.

(Added by Stats. 2013, Ch. 313, Sec. 2. Effective January 1, 2014.)



3155

Supplier means an entity performing a well stimulation treatment or an entity supplying an additive or proppant directly to the operator for use in a well stimulation treatment.

(Added by Stats. 2013, Ch. 313, Sec. 2. Effective January 1, 2014.)



3156

Surface property owner means the owner of real property as shown on the latest equalized assessment roll or, if more recent information than the information contained on the assessment roll is available, the owner of record according to the county assessor or tax collector.

(Added by Stats. 2013, Ch. 313, Sec. 2. Effective January 1, 2014.)



3157

(a) For purposes of this article, well stimulation treatment means any treatment of a well designed to enhance oil and gas production or recovery by increasing the permeability of the formation. Well stimulation treatments include, but are not limited to, hydraulic fracturing treatments and acid well stimulation treatments.

(b) Well stimulation treatments do not include steam flooding, water flooding, or cyclic steaming and do not include routine well cleanout work, routine well maintenance, routine removal of formation damage due to drilling, bottom hole pressure surveys, or routine activities that do not affect the integrity of the well or the formation.

(Added by Stats. 2013, Ch. 313, Sec. 2. Effective January 1, 2014.)



3158

Acid well stimulation treatment means a well stimulation treatment that uses, in whole or in part, the application of one or more acids to the well or underground geologic formation. The acid well stimulation treatment may be at any applied pressure and may be used in combination with hydraulic fracturing treatments or other well stimulation treatments. Acid well stimulation treatments include acid matrix stimulation treatments and acid fracturing treatments. Acid matrix stimulation treatments are acid treatments conducted at pressures lower than the applied pressure necessary to fracture the underground geologic formation.

(Added by Stats. 2013, Ch. 313, Sec. 2. Effective January 1, 2014.)



3159

Flowback fluid means the fluid recovered from the treated well before the commencement of oil and gas production from that well following a well stimulation treatment. The flowback fluid may include materials of any phase.

(Added by Stats. 2013, Ch. 313, Sec. 2. Effective January 1, 2014.)



3160

(a) On or before January 1, 2015, the Secretary of the Natural Resources Agency shall cause to be conducted, and completed, an independent scientific study on well stimulation treatments, including, but not limited to, hydraulic fracturing and acid well stimulation treatments. The scientific study shall evaluate the hazards and risks and potential hazards and risks that well stimulation treatments pose to natural resources and public, occupational, and environmental health and safety. The scientific study shall do all of the following:

(1) Follow the well-established standard protocols of the scientific profession, including, but not limited to, the use of recognized experts, peer review, and publication.

(2) Identify areas with existing and potential conventional and unconventional oil and gas reserves where well stimulation treatments are likely to spur or enable oil and gas exploration and production.

(3) (A) Evaluate all aspects and effects of well stimulation treatments, including, but not limited to, the well stimulation treatment, additive and water transportation to and from the well site, mixing and handling of the well stimulation treatment fluids and additives onsite, the use and potential for use of nontoxic additives and the use or reuse of treated or produced water in well stimulation treatment fluids, and flowback fluids and the handling, treatment, and disposal of flowback fluids and other materials, if any, generated by the treatment. Specifically, the potential for the use of recycled water in well stimulation treatments, including appropriate water quality requirements and available treatment technologies, shall be evaluated. Well stimulation treatments include, but are not limited to, hydraulic fracturing and acid well stimulation treatments.

(B) Review and evaluate acid matrix stimulation treatments, including the range of acid volumes applied per treated foot and total acid volumes used in treatments, types of acids, acid concentration, and other chemicals used in the treatments.

(4) Consider, at a minimum, atmospheric emissions, including potential greenhouse gas emissions, the potential degradation of air quality, potential impacts on wildlife, native plants, and habitat, including habitat fragmentation, potential water and surface contamination, potential noise pollution, induced seismicity, and the ultimate disposition, transport, transformation, and toxicology of well stimulation treatments, including acid well stimulation fluids, hydraulic fracturing fluids, and waste hydraulic fracturing fluids and acid well stimulation in the environment.

(5) Identify and evaluate the geologic features present in the vicinity of a well, including the well bore, that should be taken into consideration in the design of a proposed well stimulation treatment.

(6) Include a hazard assessment and risk analysis addressing occupational and environmental exposures to well stimulation treatments, including hydraulic fracturing treatments, hydraulic fracturing treatment-related processes, acid well stimulation treatments, acid well stimulation treatment-related processes, and the corresponding impacts on public health and safety with the participation of the Office of Environmental Health Hazard Assessment.

(7) Clearly identify where additional information is necessary to inform and improve the analyses.

(b) (1) (A) On or before January 1, 2015, the division, in consultation with the Department of Toxic Substances Control, the State Air Resources Board, the State Water Resources Control Board, the Department of Resources Recycling and Recovery, and any local air districts and regional water quality control boards in areas where well stimulation treatments, including acid well stimulation treatments and hydraulic fracturing treatments, may occur, shall adopt rules and regulations specific to well stimulation treatments. The rules and regulations shall include, but are not limited to, revisions, as needed, to the rules and regulations governing construction of wells and well casings to ensure integrity of wells, well casings, and the geologic and hydrologic isolation of the oil and gas formation during and following well stimulation treatments, and full disclosure of the composition and disposition of well stimulation fluids, including, but not limited to, hydraulic fracturing fluids, acid well stimulation fluids, and flowback fluids.

(B) The rules and regulations shall additionally include provisions for an independent entity or person to perform the notification requirements pursuant to paragraph (6) of subdivision (d), for the operator to provide for baseline and followup water testing upon request as specified in paragraph (7) of subdivision (d).

(C) (i) In order to identify the acid matrix stimulation treatments that are subject to this section, the rules and regulations shall establish threshold values for acid volume applied per treated foot of any individual stage of the well or for total acid volume of the treatment, or both, based upon a quantitative assessment of the risks posed by acid matrix stimulation treatments that exceed the specified threshold value or values in order to prevent, as far as possible, damage to life, health, property, and natural resources pursuant to Section 3106.

(ii) On or before January 1, 2020, the division shall review and evaluate the threshold values for acid volume applied per treated foot and total acid volume of the treatment, based upon data collected in the state, for acid matrix stimulation treatments. The division shall revise the values through the regulatory process, if necessary, based upon the best available scientific information, including the results of the independent scientific study pursuant to subparagraph (B) of paragraph (3) of subdivision (a).

(2) Full disclosure of the composition and disposition of well stimulation fluids, including, but not limited to, hydraulic fracturing fluids and acid stimulation treatment fluids, shall, at a minimum, include:

(A) The date of the well stimulation treatment.

(B) A complete list of the names, Chemical Abstract Service (CAS) numbers, and maximum concentration, in percent by mass, of each and every chemical constituent of the well stimulation treatment fluids used. If a CAS number does not exist for a chemical constituent, the well owner or operator may provide another unique identifier, if available.

(C) The trade name, the supplier, concentration, and a brief description of the intended purpose of each additive contained in the well stimulation treatment fluid.

(D) The total volume of base fluid used during the well stimulation treatment, and the identification of whether the base fluid is water suitable for irrigation or domestic purposes, water not suitable for irrigation or domestic purposes, or a fluid other than water.

(E) The source, volume, and specific composition and disposition of all water, including, but not limited to, all water used as base fluid during the well stimulation treatment and recovered from the well following the well stimulation treatment that is not otherwise reported as produced water pursuant to Section 3227. Any repeated reuse of treated or untreated water for well stimulation treatments and well stimulation treatment-related activities shall be identified.

(F) The specific composition and disposition of all well stimulation treatment fluids, including waste fluids, other than water.

(G) Any radiological components or tracers injected into the well as part of, or in order to evaluate, the well stimulation treatment, a description of the recovery method, if any, for those components or tracers, the recovery rate, and specific disposal information for recovered components or tracers.

(H) The radioactivity of the recovered well stimulation fluids.

(I) The location of the portion of the well subject to the well stimulation treatment and the extent of the fracturing or other modification, if any, surrounding the well induced by the treatment.

(c) (1) Through the consultation process described in paragraph (1) of subdivision (b), the division shall collaboratively identify and delineate the existing statutory authority and regulatory responsibility relating to well stimulation treatments and well stimulation treatment-related activities of the Department of Toxic Substances Control, the State Air Resources Board, any local air districts, the State Water Resources Control Board, the Department of Resources Recycling and Recovery, any regional water quality control board, and other public entities, as applicable. This shall specify how the respective authority, responsibility, and notification and reporting requirements associated with well stimulation treatments and well stimulation treatment-related activities are divided among each public entity.

(2) On or before January 1, 2015, the division shall enter into formal agreements with the Department of Toxic Substances Control, the State Air Resources Board, any local air districts where well stimulation treatments may occur, the State Water Resources Control Board, the Department of Resources Recycling and Recovery, and any regional water quality control board where well stimulation treatments may occur, clearly delineating respective authority, responsibility, and notification and reporting requirements associated with well stimulation treatments and well stimulation treatment-related activities, including air and water quality monitoring, in order to promote regulatory transparency and accountability.

(3) The agreements under paragraph (2) shall specify the appropriate public entity responsible for air and water quality monitoring and the safe and lawful disposal of materials in landfills, include trade secret handling protocols, if necessary, and provide for ready public access to information related to well stimulation treatments and related activities.

(4) Regulations, if necessary, shall be revised appropriately to incorporate the agreements under paragraph (2).

(d) (1) Notwithstanding any other law or regulation, prior to performing a well stimulation treatment on a well, the operator shall apply for a permit to perform a well stimulation treatment with the supervisor or district deputy. The well stimulation treatment permit application shall contain the pertinent data the supervisor requires on printed forms supplied by the division or on other forms acceptable to the supervisor. The information provided in the well stimulation treatment permit application shall include, but is not limited to, the following:

(A) The well identification number and location.

(B) The time period during which the well stimulation treatment is planned to occur.

(C) A water management plan that shall include all of the following:

(i) An estimate of the amount of water to be used in the treatment. Estimates of water to be recycled following the well stimulation treatment may be included.

(ii) The anticipated source of the water to be used in the treatment.

(iii) The disposal method identified for the recovered water in the flowback fluid from the treatment that is not produced water included in the statement pursuant to Section 3227.

(D) A complete list of the names, Chemical Abstract Service (CAS) numbers, and estimated concentrations, in percent by mass, of each and every chemical constituent of the well stimulation fluids anticipated to be used in the treatment. If a CAS number does not exist for a chemical constituent, the well owner or operator may provide another unique identifier, if available.

(E) The planned location of the well stimulation treatment on the well bore, the estimated length, height, and direction of the induced fractures or other planned modification, if any, and the location of existing wells, including plugged and abandoned wells, that may be impacted by these fractures and modifications.

(F) A groundwater monitoring plan. Required groundwater monitoring in the vicinity of the well subject to the well stimulation treatment shall be satisfied by one of the following:

(i) The well is located within the boundaries of an existing oil or gas field-specific or regional monitoring program developed pursuant to Section 10783 of the Water Code.

(ii) The well is located within the boundaries of an existing oil or gas field-specific or regional monitoring program developed and implemented by the well owner or operator meeting the model criteria established pursuant to Section 10783 of the Water Code.

(iii) Through a well-specific monitoring plan implemented by the owner or operator meeting the model criteria established pursuant to Section 10783 of the Water Code, and submitted to the appropriate regional water board for review.

(G) The estimated amount of treatment-generated waste materials that are not reported in subparagraph (C) and an identified disposal method for the waste materials.

(2) (A) At the supervisor s discretion, and if applied for concurrently, the well stimulation treatment permit described in this section may be combined with the well drilling and related operation notice of intent required pursuant to Section 3203 into a single combined authorization. The portion of the combined authorization applicable to well stimulation shall meet all of the requirements of a well stimulation treatment permit pursuant to this section.

(B) The time period available for approval of the combined authorization applicable to well stimulation is subject to the terms of this section, and not Section 3203.

(3) (A) The supervisor or district deputy shall review the well stimulation treatment permit application and may approve the permit if the application is complete. An incomplete application shall not be approved.

(B) A well stimulation treatment or repeat well stimulation treatment shall not be performed on any well without a valid permit that the supervisor or district deputy has approved.

(C) In considering the permit application, the supervisor shall evaluate the quantifiable risk of the well stimulation treatment.

(D) In the absence of state implementation of a regional groundwater monitoring program pursuant to paragraph (1) of subdivision (h) of Section 10783 of the Water Code, the supervisor or district deputy may approve a permit application for well stimulation treatment pursuant to subparagraph (A) prior to the approval by the State Water Resources Control Board or a regional water quality control board of an area-specific groundwater monitoring program developed by an owner or operator pursuant to paragraph (2) of subdivision (h) of Section 10783 of the Water Code, but the well stimulation treatment shall not commence until the state board or the regional board approves the area-specific groundwater monitoring program.

(4) The well stimulation treatment permit shall expire one year from the date that the permit is issued.

(5) Within five business days of issuing a permit to perform a well stimulation treatment, the division shall provide a copy of the permit to the appropriate regional water quality control board or boards and to the local planning entity where the well, including its subsurface portion, is located. The division shall also post the permit on the publicly accessible portion of its Internet Web site within five business days of issuing a permit.

(6) (A) It is the policy of the state that a copy of the approved well stimulation treatment permit and information on the available water sampling and testing be provided to every tenant of the surface property and every surface property owner or authorized agent of that owner whose property line location is one of the following:

(i) Within a 1,500 foot radius of the wellhead.

(ii) Within 500 feet from the horizontal projection of all subsurface portions of the designated well to the surface.

(B) (i) The well owner or operator shall identify the area requiring notification and shall contract with an independent entity or person who is responsible for, and shall perform, the notification required pursuant to subparagraph (A).

(ii) The independent entity or person shall identify the individuals notified, the method of notification, the date of the notification, a list of those notified, and shall provide a list of this information to the division.

(iii) The performance of the independent entity or persons shall be subject to review and audit by the division.

(C) A well stimulation treatment shall not commence before 30 calendar days after the permit copies pursuant to subparagraph (A) are provided.

(7) (A) A property owner notified pursuant to paragraph (6) may request water quality sampling and testing from a designated qualified contractor on any water well suitable for drinking or irrigation purposes and on any surface water suitable for drinking or irrigation purposes as follows:

(i) Baseline measurements prior to the commencement of the well stimulation treatment.

(ii) Followup measurements after the well stimulation treatment on the same schedule as the pressure testing of the well casing of the treated well.

(B) The State Water Resources Control Board shall designate one or more qualified independent third-party contractor or contractors that adhere to board-specified standards and protocols to perform the water sampling and testing. The well owner or operator shall pay for the sampling and testing. The sampling and testing performed shall be subject to audit and review by the State Water Resources Control Board or applicable regional water quality control board, as appropriate.

(C) The results of the water testing shall be provided to the division, appropriate regional water board, and the property owner or authorized agent. A tenant notified pursuant to paragraph (6) shall receive information on the results of the water testing to the extent authorized by his or her lease and, where the tenant has lawful use of the ground or surface water identified in subparagraph (A), the tenant may independently contract for similar groundwater or surface water testing.

(8) The division shall retain a list of the entities and property owners notified pursuant to paragraphs (5) and (6).

(9) The operator shall provide notice to the division at least 72 hours prior to the actual start of the well stimulation treatment in order for the division to witness the treatment.

(e) The Secretary of the Natural Resources Agency shall notify the Joint Legislative Budget Committee and the chairs of the Assembly Natural Resources, Senate Environmental Quality, and Senate Natural Resources and Water Committees on the progress of the independent scientific study on well stimulation and related activities. The first progress report shall be provided to the committees on or before April 1, 2014, and progress reports shall continue every four months thereafter until the independent study is completed, including a peer review of the study by independent scientific experts.

(f) If a well stimulation treatment is performed on a well, a supplier that performs any part of the stimulation or provides additives directly to the operator for a well stimulation treatment shall furnish the operator with information suitable for public disclosure needed for the operator to comply with subdivision (g). This information shall be provided as soon as possible but no later than 30 days following the conclusion of the well stimulation treatment.

(g) (1) Within 60 days following cessation of a well stimulation treatment on a well, the operator shall post or cause to have posted to an Internet Web site designated or maintained by the division and accessible to the public, all of the well stimulation fluid composition and disposition information required to be collected pursuant to rules and regulations adopted under subdivision (b), including well identification number and location. This shall include the collected water quality data, which the operator shall report electronically to the State Water Resources Control Board.

(2) (A) The division shall commence the process to develop an Internet Web site for operators to report the information required under this section. The Internet Web site shall be capable of organizing the reported information in a format, such as a spreadsheet, that allows the public to easily search and aggregate, to the extent practicable, each type of information required to be collected pursuant to subdivision (b) using search functions on that Internet Web site. The Internet Web site shall be functional within two years of the Department of Technology s approval of a Feasibility Study Report or appropriation authority to fund the development of the Internet Web site, whichever occurs latest, but no later than January 1, 2016.

(B) The division may direct reporting to an alternative Internet Web site developed by the Ground Water Protection Council and the Interstate Oil and Gas Compact Commission in the interim until such time as approval or appropriation authority pursuant to subparagraph (A) occur. Prior to the implementation of the division s Internet Web site, the division shall obtain the data reported by operators to the alternative Internet Web site and make it available in an organized electronic format to the public no later than 15 days after it is reported to the alternative Internet Web site.

(h) The operator is responsible for compliance with this section.

(i) (1) All geologic features within a distance reflecting an appropriate safety factor of the fracture zone for well stimulation treatments that fracture the formation and that have the potential to either limit or facilitate the migration of fluids outside of the fracture zone shall be identified and added to the well history. Geologic features include seismic faults identified by the California Geologic Survey.

(2) For the purposes of this section, the fracture zone is defined as the volume surrounding the well bore where fractures were created or enhanced by the well stimulation treatment. The safety factor shall be at least five and may vary depending upon geologic knowledge.

(3) The division shall review the geologic features important to assessing well stimulation treatments identified in the independent study pursuant to paragraph (5) of subdivision (a). Upon completion of the review, the division shall revise the regulations governing the reporting of geologic features pursuant to this subdivision accordingly.

(j) (1) Public disclosure of well stimulation treatment fluid information claimed to contain trade secrets is governed by Section 1060 of the Evidence Code, or the Uniform Trade Secrets Act (Title 5 (commencing with Section 3426) of Part 1 of Division 4 of the Civil Code), and the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(2) Notwithstanding any other law or regulation, none of the following information shall be protected as a trade secret:

(A) The identities of the chemical constituents of additives, including CAS identification numbers.

(B) The concentrations of the additives in the well stimulation treatment fluids.

(C) Any air or other pollution monitoring data.

(D) Health and safety data associated with well stimulation treatment fluids.

(E) The chemical composition of the flowback fluid.

(3) If a trade secret claim is invalid or invalidated, the division shall release the information to the public by revising the information released pursuant to subdivision (g). The supplier shall notify the division of any change in status within 30 days.

(4) (A) If a supplier believes that information regarding a chemical constituent of a well stimulation fluid is a trade secret, the supplier shall nevertheless disclose the information to the division in conjunction with a well stimulation treatment permit application, if not previously disclosed, within 30 days following cessation of a well stimulation on a well, and shall notify the division in writing of that belief.

(B) A trade secret claim shall not be made after initial disclosure of the information to the division.

(C) To comply with the public disclosure requirements of this section, the supplier shall indicate where trade secret information has been withheld and provide substitute information for public disclosure. The substitute information shall be a list, in any order, of the chemical constituents of the additive, including CAS identification numbers. The division shall review and approve the supplied substitute information.

(D) This subdivision does not permit a supplier to refuse to disclose the information required pursuant to this section to the division.

(5) In order to substantiate the trade secret claim, the supplier shall provide information to the division that shows all of the following:

(A) The extent to which the trade secret information is known by the supplier s employees and others involved in the supplier s business and outside the supplier s business.

(B) The measures taken by the supplier to guard the secrecy of the trade secret information.

(C) The value of the trade secret information to the supplier and its competitors.

(D) The amount of effort or money the supplier expended developing the trade secret information and the ease or difficulty with which the trade secret information could be acquired or duplicated by others.

(6) If the division determines that the information provided in support of a request for trade secret protection pursuant to paragraph (5) is incomplete, the division shall notify the supplier and the supplier shall have 30 days to complete the submission. An incomplete submission does not meet the substantive criteria for trade secret designation.

(7) If the division determines that the information provided in support of a request for trade secret protection does not meet the substantive criteria for trade secret designation, the department shall notify the supplier by certified mail of its determination. The division shall release the information to the public, but not earlier than 60 days after the date of mailing the determination, unless, prior to the expiration of the 60-day period, the supplier obtains an action in an appropriate court for a declaratory judgment that the information is subject to protection or for a preliminary injunction prohibiting disclosure of the information to the public and provides notice to the division of the court order.

(8) The supplier is not required to disclose trade secret information to the operator.

(9) Upon receipt of a request for the release of trade secret information to the public, the following procedure applies:

(A) The division shall notify the supplier of the request in writing by certified mail, return receipt requested.

(B) The division shall release the information to the public, but not earlier than 60 days after the date of mailing the notice of the request for information, unless, prior to the expiration of the 60-day period, the supplier obtains an action in an appropriate court for a declaratory judgment that the information is subject to protection or for a preliminary injunction prohibiting disclosure of the information to the public and provides notice to the division of that action.

(10) The division shall develop a timely procedure to provide trade secret information in the following circumstances:

(A) To an officer or employee of the division, the state, local governments, including, but not limited to, local air districts, or the United States, in connection with the official duties of that officer or employee, to a health professional under any law for the protection of health, or to contractors with the division or other government entities and their employees if, in the opinion of the division, disclosure is necessary and required for the satisfactory performance of a contract, for performance of work, or to protect health and safety.

(B) To a health professional in the event of an emergency or to diagnose or treat a patient.

(C) In order to protect public health, to any health professional, toxicologist, or epidemiologist who is employed in the field of public health and who provides a written statement of need. The written statement of need shall include the public health purposes of the disclosure and shall explain the reason the disclosure of the specific chemical and its concentration is required.

(D) A health professional may share trade secret information with other persons as may be professionally necessary, in order to diagnose or treat a patient, including, but not limited to, the patient and other health professionals, subject to state and federal laws restricting disclosure of medical records including, but not limited to, Chapter 2 (commencing with Section 56.10) of Part 2.6 of Division 1 of the Civil Code.

(E) For purposes of this paragraph, health professional means any person licensed or certified pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code, the Osteopathic Initiative Act, the Chiropractic Initiative Act, or the Emergency Medical Services System and the Prehospital Emergency Medical Care Personnel Act (Division 2.5 (commencing with Section 1797) of the Health and Safety Code).

(F) A person in possession of, or access to, confidential trade secret information pursuant to the provisions of this subdivision may disclose this information to any person who is authorized to receive it. A written confidentiality agreement shall not be required.

(k) A well granted confidential status pursuant to Section 3234 shall not be required to disclose well stimulation treatment fluid information pursuant to subdivision (g) until the confidential status of the well ceases. Notwithstanding the confidential status of a well, it is public information that a well will be or has been subject to a well stimulation treatment.

(l) The division shall perform random periodic spot check inspections to ensure that the information provided on well stimulation treatments is accurately reported, including that the estimates provided prior to the commencement of the well stimulation treatment are reasonably consistent with the well history.

(m) Where the division shares jurisdiction over a well or the well stimulation treatment on a well with a federal entity, the division s rules and regulations shall apply in addition to all applicable federal laws and regulations.

(n) This article does not relieve the division or any other agency from complying with any other provision of existing laws, regulations, and orders.

(o) Well stimulation treatments used for routine maintenance of wells associated with underground storage facilities where natural gas is injected into and withdrawn from depleted or partially depleted oil or gas reservoirs pursuant to subdivision (a) of Section 3403.5 are not subject to this section.

(Amended by Stats. 2014, Ch. 35, Sec. 130. Effective June 20, 2014.)



3161

(a) The division shall finalize the regulations governing this article on or before January 1, 2015. Notwithstanding any other laws, the regulations shall become effective on July 1, 2015.

(b) The division shall allow, until regulations specified in subdivision (b) of Section 3160 are finalized and implemented, and upon written notification by an operator, all of the activities defined in Section 3157, provided all of the following conditions are met:

(1) The owner or operator certifies compliance with paragraph (2) of subdivision (b) of, paragraphs (1), (6), and (7) of subdivision (d) of, and paragraph (1) of subdivision (g) of, Section 3160.

(2) The owner or operator shall provide a complete well history, incorporating the information required by Section 3160, to the division on or before March 1, 2015.

(3) (A) The division commences the preparation of an environmental impact report (EIR) pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000)), to provide the public with detailed information regarding any potential environmental impacts of well stimulation in the state.

(B) Any environmental review conducted by the division shall fully comply with both of the following requirements:

(i) The EIR shall be certified by the division as the lead agency, no later than July 1, 2015.

(ii) The EIR shall address the issue of activities that may be conducted as defined in Section 3157 and that may occur at oil wells in the state existing prior to, and after, January 1, 2014.

(C) This paragraph does not prohibit a local lead agency from conducting its own EIR.

(4) The division ensures that all activities pursuant to this section fully conform with this article and other applicable provisions of law on or before December 31, 2015, through a permitting process.

(c) The division has the emergency regulatory authority to implement the purposes of this section. Notwithstanding Section 11349.6 of the Government Code or other laws, an emergency regulation adopted pursuant to this subdivision implementing subdivision (b) shall be filed with, but shall not be disapproved by, the Office of Administrative Law, and shall remain in effect until revised by the director or July 1, 2015, whichever is earlier.

(d) This section does not limit the authority of the division to take appropriate action pursuant to subdivision (a) of Section 3106.

(Amended by Stats. 2014, Ch. 35, Sec. 131. Effective June 20, 2014.)






ARTICLE 4. Regulation of Operations

3200

An owner or operator of a well or production facility shall designate an agent, giving his or her address, who resides in this state, to receive and accept service of all orders, notices, and processes of the supervisor or a court of law. Every person so appointing an agent shall, within five days after the termination of the agency, notify the supervisor, in writing, of the termination, and unless operations are discontinued, shall appoint a new agent.

(Amended by Stats. 2008, Ch. 562, Sec. 5. Effective January 1, 2009.)



3201

The operator of a well or production facility shall notify the supervisor or the district deputy, in writing, in such form as the supervisor or the district deputy may direct, of the sale, assignment, transfer, conveyance, exchange, or other disposition of the well or production facility by the operator of the well or production facility as soon as is reasonably possible, but in no event later than the date that the sale, assignment, transfer, conveyance, exchange, or other disposition becomes final. The operator shall not be relieved of responsibility for the well or production facility until the supervisor or the district deputy acknowledges the sale, assignment, transfer, conveyance, exchange, or other disposition, in writing, and the person acquiring the well or production facility is in compliance with Section 3202. The operator s notice shall contain all of the following:

(a) The name and address of the person to whom the well or production facility was or will be sold, assigned, transferred, conveyed, exchanged, or otherwise disposed.

(b) The name and location of the well or production facility, and a description of the land upon which the well or production facility is situated.

(c) The date that the sale, assignment, transfer, conveyance, exchange, or other disposition becomes final.

(d) The date when possession was or will be relinquished by the operator as a result of that disposition.

(Amended by Stats. 2008, Ch. 562, Sec. 6. Effective January 1, 2009.)



3202

A person who acquires the right to operate a well or production facility, whether by purchase, transfer, assignment, conveyance, exchange, or other disposition, shall, as soon as it is reasonably possible, but not later than the date when the acquisition of the well or production facility becomes final, notify the supervisor or the district deputy, in writing, of the person s operation. The acquisition of a well or production facility shall not be recognized as complete by the supervisor or the district deputy until the new operator provides all of the following material:

(a) The name and address of the person from whom the well or production facility was acquired.

(b) The name and location of the well or production facility, and a description of the land upon which the well or production facility is situated.

(c) The date when the acquisition becomes final.

(d) The date when possession was or will be acquired.

(e) An indemnity bond for each idle well. The bond shall be in an amount as provided in Section 3204 or 3205. The conditions of the bond shall be the same as the conditions stated in Section 3204. An operator that has provided an individual bond required by this subdivision in an amount as provided in Section 3204 shall not be required additionally to comply with the requirements of Section 3206. An operator who has provided a blanket indemnity bond in the minimum amount required in subdivision (a) or (b) of Section 3205 shall additionally comply with Section 3206 for any idle wells not covered by a bond provided under Section 3204.

(Amended by Stats. 2008, Ch. 562, Sec. 7. Effective January 1, 2009.)



3203

(a) The operator of any well, before commencing the work of drilling the well, shall file with the supervisor or the district deputy a written notice of intention to commence drilling. Drilling shall not commence until approval is given by the supervisor or the district deputy. If the supervisor or the district deputy fails to give the operator written response to the notice within 10 working days from the date of receipt, that failure shall be considered as an approval of the notice and the notice, for the purposes and intents of this chapter, shall be deemed a written report of the supervisor. If operations have not commenced within one year of receipt of the notice, the notice shall be deemed canceled. The notice shall contain the pertinent data the supervisor requires on printed forms supplied by the division or on other forms acceptable to the supervisor. The supervisor may require other pertinent information to supplement the notice.

(b) After the completion of any well, this section also applies as far as may be, to the deepening or redrilling of the well, any operation involving the plugging of the well, or any operations permanently altering in any manner the casing of the well. The number or designation of any well, and the number or designation specified for any well in a notice filed as required by this section, shall not be changed without first obtaining a written consent of the supervisor.

(c) If an operator has failed to comply with an order of the supervisor, the supervisor may deny approval of proposed well operations until the operator brings its existing well operations into compliance with the order. If an operator has failed to pay a civil penalty, remedy a violation that it is required to remedy to the satisfaction of the supervisor pursuant to an order issued under Section 3236.5, or to pay any charges assessed under Article 7 (commencing with Section 3400), the supervisor may deny approval to the operator s proposed well operations until the operator pays the civil penalty, remedies the violation to the satisfaction of the supervisor, or pays the charges assessed under Article 7 (commencing with Section 3400).

(Amended by Stats. 2000, Ch. 737, Sec. 1. Effective January 1, 2001.)



3204

(a) An operator who, on or after January 1, 2014, engages in the drilling, redrilling, deepening, or in any operation permanently altering the casing, of a well shall file with the supervisor an individual indemnity bond for each well so drilled, redrilled, deepened, or permanently altered, in the following amount:

(1) Twenty-five thousand dollars ($25,000) for each well that is less than 10,000 feet deep.

(2) Forty thousand dollars ($40,000) for each well that is 10,000 or more feet deep.

(b) The bond shall be filed with the supervisor at the time of the filing of the notice of intention to perform work on the well, as provided in Section 3203. The bond shall be executed by the operator, as principal, and by an authorized surety company, as surety, on the condition that the principal named in the bond shall faithfully comply with all the provisions of this chapter, in drilling, redrilling, deepening, or permanently altering the casing in any well or wells covered by the bond, and shall secure the state against all losses, charges, and expenses incurred by it to obtain the compliance by the principal named in the bond.

(c) The conditions of the bond shall be stated in substantially the following language: If the ____, the above bounden principal, shall well and truly comply with all the provisions of Division 3 (commencing with Section 3000) of the Public Resources Code and shall obey all lawful orders of the State Oil and Gas Supervisor or the district deputy or deputies, subject to subsequent appeal as provided in that division, and shall pay all charges, costs, and expenses incurred by the supervisor or the district deputy or deputies in respect of the well or wells or the property or properties of the principal, or assessed against the well or wells or the property or properties of the principal, in pursuance of the provisions of that division, then this obligation shall be void; otherwise, it shall remain in full force and effect.

(Amended by Stats. 2013, Ch. 315, Sec. 1. Effective January 1, 2014.)



3205

(a) An operator who engages in the drilling, redrilling, deepening, or in any operation permanently altering the casing, of 20 or more wells at any time, may file with the supervisor one blanket indemnity bond to cover all the operations in any of its wells in the state in lieu of an individual indemnity bond for each operation as required by Section 3204. The bond shall be executed by the operator, as principal, and by an authorized surety company, as surety, and shall be in substantially the same language and upon the same conditions as provided in Section 3204, except as to the difference in the amount. The bond shall be provided in one of the following amounts, as applicable:

(1) The sum of four hundred thousand dollars ($400,000), which does not include the bond or fee required in Section 3206.

(2) The sum of two hundred thousand dollars ($200,000), which does not include the bond or fee required in Section 3206, for any operator having 50 or fewer wells in the state, exclusive of properly abandoned wells.

(3) The sum of two million dollars ($2,000,000), which does include the bond or fee required in Section 3206.

(b) A blanket cash bond or blanket surety bond provided prior to January 1, 2014, shall be increased to comply with this section on or before January 1, 2016.

(Amended by Stats. 2013, Ch. 315, Sec. 2. Effective January 1, 2014.)



3205.1

(a) Notwithstanding Sections 3204 and 3205, a person who engages in the drilling, redrilling, deepening, or in any operation permanently altering the casing, of one or more wells located on submerged lands under ocean waters within the jurisdiction of this state, shall file with the supervisor a blanket indemnity bond for one million dollars ($1,000,000) to cover all his or her operations in drilling, redrilling, deepening, or permanently altering the casing in any of his or her wells located on those submerged lands. The bond shall be executed by the person, as principal, and by an authorized surety company, as surety, and the conditions of the bond shall be the same as the conditions stated in Section 3204, except for the difference in the amount.

(b) In addition to providing the bond required by subdivision (a), a person who operates one or more wells that are located on tide or submerged lands within the jurisdiction of this state shall provide an additional amount of security acceptable to the supervisor, covering the full costs of plugging and abandoning all of the operator s wells. The supervisor shall determine the amount of the security required of each operator, based on his or her determination of the reasonable costs of that plugging and abandonment. The supervisor may not adjust the amount of security required of each operator more frequently than once every three years, to reflect changes in those costs. An operator may self-insure this security obligation if the supervisor, at his or her discretion, determines that the operator has sufficient financial resources to plug and abandon the wells for which the operator is responsible. The security shall remain in effect until all wells are plugged and abandoned in accordance with Section 3208, but the supervisor shall reduce the amount of the security required of an operator to reflect reduced obligations as wells are plugged and abandoned.

(c) If the state lease or other agreement that sets forth obligations or performance requirements under the lease provides security that is equal to, or greater than, the total of the additional security required pursuant to subdivision (b), plus all other liabilities under the lease or other agreement, the supervisor shall not require the additional security.

(Amended by Stats. 2013, Ch. 315, Sec. 3. Effective January 1, 2014.)



3205.2

(a) Notwithstanding Section 3204, any person who engages in the operation of a class II commercial wastewater disposal well, as defined in subdivision (d), shall file an indemnity bond with the supervisor for one hundred thousand dollars ($100,000) for each well so used. The bond shall cover all operations of drilling, redrilling, deepening, altering casing, maintaining, or abandoning the well and attendant facilities. The bond shall be executed by the person as the principal, and by an authorized surety company as the surety, and, except for differences in the amount, shall be in substantially the same language and upon the same conditions as provided in Section 3204.

(b) A blanket bond submitted under subdivision (a) of Section 3205 may be used in lieu of the bond required in subdivision (a), except that the termination and cancellation shall be in accordance with subdivision (c) of this section.

(c) Notwithstanding Section 3207, any bond issued in compliance with this section may be terminated and canceled and the surety relieved of all obligations thereunder when the well is properly abandoned or another valid bond has been substituted therefor.

(d) A class II commercial wastewater disposal well is a well that is used to dispose of oilfield wastewater for a fee and that is regulated by the division pursuant to this chapter and Subpart F (commencing with Section 147.250) of Part 147 of Title 40 of the Code of Federal Regulations.

(Amended by Stats. 2013, Ch. 315, Sec. 4. Effective January 1, 2014.)



3205.5

In lieu of the indemnity bond required by Sections 3204, 3205, 3205.1, 3205.2, and 3206, a deposit may, with the written approval of the supervisor, be given pursuant to Article 7 (commencing with Section 995.710) of Chapter 2 of Title 14 of Part 2 of the Code of Civil Procedure, other than a deposit of money or bearer bonds or bearer notes.

(Amended by Stats. 1998, Ch. 1068, Sec. 5. Effective January 1, 1999.)



3206

(a) The operator of any idle well not covered by an indemnity bond provided under Section 3204, subdivision (c) of Section 3205, or subdivision (a) of Section 3205.2 shall do one of the following:

(1) File with the supervisor an annual fee for each idle well equal to the sum of the following amounts:

(A) One hundred dollars ($100) for each idle well that has been idle for less than 10 years.

(B) Two hundred fifty dollars ($250) for each idle well that has been idle for 10 years or longer, but less than 15 years.

(C) Five hundred dollars ($500) for each idle well that has been idle for 15 years or longer.

(2) Provide an escrow account in a federally insured bank that does business in, and has an office in, the State of California, by depositing the amount of five thousand dollars ($5,000) for each idle well, in the following manner:

(A) The escrow account shall be accessible only by the supervisor and the money shall be retained in the escrow account exclusively for use by the supervisor for plugging and abandoning the operator s idle wells that become deserted pursuant to Section 3237.

(B) The money in the escrow account may be released only by the supervisor and only in amounts covering any idle well that has properly been plugged and abandoned, returned to production or injection or converted to an active observation well, if that money remaining in the escrow account is sufficient to fully fund the required deposits for all of the operator s remaining idle wells.

(C) The required deposit for each idle well shall be funded completely within 10 years of the date the well becomes idle, or 10 years from January 1, 1999, for any well that is idle as of January 1, 1999.

(D) The operator shall fund the escrow account at the rate of at least five hundred dollars ($500) per well per year.

(E) Failure of an operator in any year to provide the minimum funding for any idle well shall result in the institution of the annual fees required by paragraph (1) for that idle well, and all money already on deposit for that idle well shall be treated as previously paid annual fees and shall be deposited into the Hazardous and Idle-Deserted Well Abatement Fund specified in subdivision (b) for expenditure pursuant to that subdivision.

(3) File with the supervisor an indemnity bond that provides the sum of five thousand dollars ($5,000) for each idle well. The bond shall be subject to the conditions provided in Section 3204.

(4) On or before July 1, 1999, file a plan with the supervisor to provide for the management and elimination of all long-term idle wells not covered under paragraph (1), (2), or (3).

(A) For the purposes of the plan required by this paragraph, elimination of an idle well shall be accomplished when the well meets the requirements of Section 3208.

(B) A plan filed pursuant to this paragraph shall meet all of the following requirements and conditions:

(i) The plan shall cover a time period of no more than 10 years and may be renewed annually thereafter, subject to approval by the supervisor.

(ii) The plan shall be reviewed for performance annually by the supervisor, and be subject to amendment with the approval of the supervisor.

(iii) The required rate of long-term idle well elimination shall be based upon the number of idle wells under the control of an operator on January 1 of each year, as specified in clause IV. The supervisor may require additional well testing requirements as part of the plan.

(iv) The plan shall require that operators with 10 or fewer idle wells eliminate at least one long-term idle well every two years; operators with 11 to 20, inclusive, idle wells eliminate at least one long-term idle well each year; operators with 21 to 50, inclusive, idle wells eliminate at least two long-term idle wells each year; operators with 51 to 100, inclusive, idle wells eliminate at least five long-term idle wells each year; operators with 101 to 250, inclusive, idle wells eliminate at least 10 long-term wells each year; and operators with more than 250 idle wells eliminate at least 4 percent of their long-term idle wells each year.

(v) An operator who complies with the plan is exempt from any increased idle well bond or fee requirements.

(vi) An operator who fails to comply with the plan, as determined by the supervisor after the annual performance review, is not eligible to use the requirements of this paragraph, for purposes of compliance with this section, for any of its idle wells. That operator shall immediately provide one of the alternatives in paragraph (1), (2), or (3) for its idle wells and may not propose a new idle well plan for the next five years. An operator may appeal to the director pursuant to Article 6 (commencing with Section 3350) regarding the supervisor s rejection of a plan and plan amendments and the supervisor s determinations of the operator s failure to comply with a plan.

(b) All fees received under this section shall be deposited in the Hazardous and Idle-Deserted Well Abatement Fund, which is hereby created in the State Treasury. Notwithstanding Section 13340 of the Government Code, the moneys in the Hazardous and Idle-Deserted Well Abatement Fund are hereby continuously appropriated to the department for expenditure without regard to fiscal year, to mitigate a hazardous or potentially hazardous condition by well plugging and abandonment.

(c) Failure to file, for any well, the bond or fee required under this section shall be conclusive evidence of desertion of the well, permitting the supervisor to order the well abandoned.

(d) Nothing in this section prohibits a local agency from collecting a fee for regulation of wells.

(Amended by Stats. 2000, Ch. 737, Sec. 3. Effective January 1, 2001.)



3206.5

(a) Any city or county may request from the supervisor a list of those wells within its jurisdiction which have not continuously produced oil or natural gas, or have not been utilized continuously for injection purposes for a six-month period during any consecutive 10-year period prior to or after January 1, 1991.

(b) After receiving the list from the supervisor, the city or county may identify idle wells within its jurisdiction which it has determined, based on a competent, professional evaluation, have no reasonable expectation of being reactivated, and formally request the supervisor to make a determination whether the wells should be plugged and abandoned.

(c) Upon receiving the written request of a city or county, as specified in subdivision (b):

(1) The supervisor may, within 60 days of receiving a written request from a city or county, require the operator or operators to file a statement for each well outlining those reasons why the wells should not be plugged and abandoned.

(2) The supervisor shall, within 120 days of receiving a written request, make a determination as to whether any of these wells should be plugged and abandoned, pursuant to the criteria contained in this chapter.

(d) Failure of the operator to file, for any well, the statement required under this section shall be conclusive evidence of desertion of the well, thereby permitting the supervisor to order the well abandoned.

(Added by Stats. 1990, Ch. 1604, Sec. 2.)



3207

Any individual or blanket indemnity bond issued in compliance with this chapter may be terminated and canceled and the surety be relieved of all obligations thereunder when the well or wells covered by such bond have been properly completed or abandoned or another valid bond has been substituted therefor. Should the person who has filed a blanket bond properly complete or abandon a portion of his wells covered by the bond, the bond may be terminated and canceled and the surety be relieved of all obligations thereunder upon the filing by such person of an individual bond for each well which is still not producing or which he is still engaged in drilling, redrilling, deepening, or permanently altering the casing. Liability as to individual wells that have been completed or drilled and abandoned under a blanket bond may also be terminated.

(Added by Stats. 1977, Ch. 112.)



3208

For the purposes of Section 3207, a well is properly completed when it has been shown, to the satisfaction of the supervisor, that the manner of producing oil or gas or injecting fluids into the well is satisfactory and that the well has maintained production of oil or gas or injection for a continuous six-month period. A well is properly abandoned when it has been shown, to the satisfaction of the supervisor, that all proper steps have been taken to isolate all oil-bearing or gas-bearing strata encountered in the well, and to protect underground or surface water suitable for irrigation or farm or domestic purposes from the infiltration or addition of any detrimental substance and to prevent subsequent damage to life, health, property, and other resources.

(Amended by Stats. 1988, Ch. 1077, Sec. 5.)



3208.1

(a) To prevent, as far as possible, damage to life, health, and property, the supervisor or district deputy may order the reabandonment of any previously abandoned well if the supervisor or the district deputy has reason to question the integrity of the previous abandonment.

The operator responsible for plugging and abandoning deserted wells under Section 3237 shall be responsible for the reabandonment except in the following situations:

(1) The supervisor finds that the operator plugged and abandoned the well in conformity with the requirements of this division in effect at the time of the plugging and abandonment and that the well in its current condition presents no immediate danger to life, health, and property but requires additional work solely because the owner of the property on which the well is located proposes construction on the property that would prevent or impede access to the well for purposes of remedying a currently perceived future problem. In this situation, the owner of the property on which the well is located shall be responsible for the reabandonment.

(2) The supervisor finds that the operator plugged and abandoned the well in conformity with the requirements of this division in effect at the time of the plugging and abandonment and that construction over or near the well preventing or impeding access to it was begun on or after January 1, 1988, and the property owner, developer, or local agency permitting the construction failed either to obtain an opinion from the supervisor or district deputy as to whether the previously abandoned well is required to be reabandoned or to follow the advice of the supervisor or district deputy not to undertake the construction. In this situation, the owner of the property on which the well is located shall be responsible for the reabandonment.

(3) The supervisor finds that the operator plugged and abandoned the well in conformity with the requirements of this division in effect at the time of the plugging and abandonment and after that time someone other than the operator or an affiliate of the operator disturbed the integrity of the abandonment in the course of developing the property, and the supervisor is able to determine based on credible evidence, including circumstantial evidence, the party or parties responsible for disturbing the integrity of the abandonment. In this situation, the party or parties responsible for disturbing the integrity of the abandonment shall be responsible for the reabandonment.

(b) Except for the situations listed in paragraphs (1), (2), and (3) of subdivision (a), nothing in this section precludes the application of Article 4.2 (commencing with Section 3250) when its application would be appropriate.

(Amended by Stats. 2000, Ch. 737, Sec. 4. Effective January 1, 2001.)



3209

The provisions of Section 3207 as to termination and cancellation shall also apply to all bonds which have been heretofore filed with the supervisor as then provided by law.

(Amended by Stats. 1976, Ch. 794.)



3210

The owner or operator of any well shall keep, or cause to be kept, a careful and accurate log, core record, and history of the drilling of the well.

(Enacted by Stats. 1939, Ch. 93.)



3211

The log shall show the character and depth of the formation passed through or encountered in the drilling of the well. The log shall show completely the amounts, kinds, and size of casing used, the depth at which oil-bearing or gas-bearing strata are encountered, the depth and character of the strata, and whether all water overlying and underlying the oil-bearing or gas-bearing strata was successfully and permanently shut off so as to prevent the percolation or penetration of water into the oil-bearing or gas-bearing strata; and whether strata bearing water that might be suitable for irrigation or domestic purposes are properly protected from the infiltration or addition of detrimental substances from the well.

(Amended by Stats. 1984, Ch. 278, Sec. 6.)



3212

The core record shall show the depth, character, and fluid content of cores obtained, so far as determined.

(Enacted by Stats. 1939, Ch. 93.)



3213

The history shall show the location and amount of sidetracked casings, tools, or other material, the depth and quantity of cement in cement plugs, the shots of dynamite or other explosives, acid treatment data, and the results of production and other tests during drilling operations. All data on well stimulation treatments pursuant to Section 3160 shall be recorded in the history.

(Amended by Stats. 2013, Ch. 313, Sec. 3. Effective January 1, 2014.)



3214

The log shall be kept in the local office of the owner or operator, and, together with the tour reports of the owner or operator, shall be subject, during business hours, to the inspection of the supervisor, the district deputy, or the director.

(Amended by Stats. 1976, Ch. 1073.)



3215

(a) Within 60 days after the date of cessation of drilling, rework, well stimulation treatment, or abandonment operations, or the date of suspension of operations, the operator shall file with the district deputy, in a form approved by the supervisor, true copies of the log, core record, and history of work performed, and, if made, true and reproducible copies of all electrical, physical, or chemical logs, tests, or surveys. Upon a showing of hardship, the supervisor may extend the time within which to comply with this section for a period not to exceed 60 additional days.

(b) The supervisor shall include information or electronic links to information provided pursuant to subdivision (g) of Section 3160 on existing publicly accessible maps on the division s Internet Web site, and make the information available such that well stimulation treatment and related information are associated with each specific well. If data is reported on an Internet Web site not maintained by the division pursuant to paragraph (2) of subdivision (g) of Section 3160, the division shall provide electronic links to that Internet Web site. The public shall be able to search and sort the hydraulic well stimulation and related information by at least the following criteria:

(1) Geographic area.

(2) Additive.

(3) Chemical constituent.

(4) Chemical Abstract Service number.

(5) Time period.

(6) Operator.

(c) Notwithstanding Section 10231.5 of the Government Code, on or before January 1, 2016, and annually thereafter, the supervisor shall, in compliance with Section 9795 of the Government Code, prepare and transmit to the Legislature a comprehensive report on well stimulation treatments in the exploration and production of oil and gas resources in California. The report shall include aggregated data of all of the information required to be reported pursuant to Section 3160 reported by the district, county, and operator. The report also shall include relevant additional information, as necessary, including, but not limited to, all of the following:

(1) Aggregated data detailing the disposition of any produced water from wells that have undergone well stimulation treatments.

(2) Aggregated data describing the formations where wells have received well stimulation treatments including the range of safety factors used and fracture zone lengths.

(3) The number of emergency responses to a spill or release associated with a well stimulation treatment.

(4) Aggregated data detailing the number of times trade secret information was not provided to the public, by county and by each company, in the preceding year.

(5) Data detailing the loss of well and well casing integrity in the preceding year for wells that have undergone well stimulation treatment. For comparative purposes, data detailing the loss of well and well casing integrity in the preceding year for all wells shall also be provided. The cause of each well and well casing failure, if known, shall also be provided.

(6) The number of spot check inspections conducted pursuant to subdivision (l) of Section 3160, including the number of inspections where the composition of well stimulation fluids were verified and the results of those inspections.

(7) The number of well stimulation treatments witnessed by the division.

(8) The number of enforcement actions associated with well stimulation treatments, including, but not limited to, notices of deficiency, notices of violation, civil or criminal enforcement actions, and any penalties assessed.

(d) The report shall be made publicly available and an electronic version shall be available on the division s Internet Web site.

(Amended by Stats. 2013, Ch. 313, Sec. 4. Effective January 1, 2014.)



3216

The owner or operator of any well, or his local agent, shall file with the supervisor a copy of the log, history, and core record, or any portion thereof, at any time after the commencement of the work of drilling any well upon written request of the supervisor, or the district deputy. The request shall be signed by the supervisor, or the district deputy, and served either personally, or by mailing a copy of the request, by registered mail, to the last known post office address of the owner or operator, or his agent.

(Amended by Stats. 1976, Ch. 1073.)



3219

Any person engaged in operating any oil or gas well wherein high pressure gas is known to exist, and any person drilling for oil or gas in any district where the pressure of oil or gas is unknown shall equip the well with casings of sufficient strength, and with such other safety devices as may be necessary, in accordance with methods approved by the supervisor, and shall use every effort and endeavor effectually to prevent blowouts, explosions, and fires.

(Enacted by Stats. 1939, Ch. 93.)



3219.5

(a) On or before July 1, 2001, the Department of Conservation shall report to the Governor and the Legislature on options for ensuring the existence of blowout insurance for persons engaged in drilling or redrilling exploratory oil and gas wells in areas where abnormally high or unknown subsurface pressure gradients exist. The report shall consider all of the following:

(1) Types of insurance policies, which include control of well policies and policies that cover personal injury and property damage resulting from a catastrophic well blowout occurrence.

(2) Methods of setting insurance policy amounts.

(3) Forms of insurance, including third-party insurance, provision of an operator s proof of ability to respond in damages, a combination thereof, or other options.

(4) Areas of the state where abnormally high pressure gradients exist, or where insufficient data exists to draw conclusions regarding the subsurface pressure gradient.

(5) Any other factors the department deems appropriate to include in the report.

(b) The Department of Conservation shall consult with representatives of the oil industry and insurers in developing the report s recommendations.

(Added by Stats. 2000, Ch. 737, Sec. 5. Effective January 1, 2001.)



3220

The owner or operator of any well on lands producing or reasonably presumed to contain oil or gas shall properly case it with water-tight and adequate casing, in accordance with methods approved by the supervisor or the district deputy, and shall, under his direction, shut off all water overlying and underlying oil-bearing or gas-bearing strata and prevent any water from penetrating such strata. The owner or operator shall also use every effort and endeavor to prevent damage to life, health, property, and natural resources; to shut out detrimental substances from strata containing water suitable for irrigation or domestic purposes and from surface water suitable for such purposes; and to prevent the infiltration of detrimental substances into such strata and into such surface water.

(Amended by Stats. 1976, Ch. 795.)



3222

The owner or operator of any well shall, at the request of the supervisor, demonstrate that water from any well is not penetrating oil-bearing or gas-bearing strata or that detrimental substances are not infiltrating into underground or surface water suitable for irrigation or domestic purposes. The owner or operator shall give the district deputy adequate notice of the time at which he will demonstrate the test for shutoff in the well.

(Amended by Stats. 1976, Ch. 795.)



3223

The district deputy or an inspector designated by the supervisor may be present at the test for shutoff. If the test is personally witnessed by the district deputy or an inspector at the site of the well, such district deputy or inspector shall make a report in writing of the result to the supervisor. A duplicate of the report shall be delivered to the owner.

If any test is unsatisfactory to the supervisor, he shall so notify the owner or operator and shall within five days after the completion of the test, order any additional work and tests necessary to properly shut off the well. In the order the supervisor shall designate a day upon which the owner or operator shall again test for shutoff, which day may, upon the application of the owner or operator, be changed from time to time at the discretion of the district deputy.

(Amended by Stats. 1976, Ch. 795.)



3224

The supervisor shall order such tests or remedial work as in his judgment are necessary to prevent damage to life, health, property, and natural resources; to protect oil and gas deposits from damage by underground water; or to prevent the escape of water into underground formations, or to prevent the infiltration of detrimental substances into underground or surface water suitable for irrigation or domestic purposes, to the best interests of the neighboring property owners and the public. The order shall be in writing, signed by the supervisor. It shall be served upon the owner of the well, or his local agent, either personally or by mailing a copy of the order to the post office address given at the time the local agent is designated. If no local agent has been designated, the order shall be served by mailing a copy to the last known post office address of the owner, or if the owner is unknown, by posting a copy in a conspicuous place upon the property, and publishing it once a week for two successive weeks in some newspaper of general circulation throughout the county in which the well is located. The order shall specify the conditions sought to be remedied and the work necessary to protect such deposits from damage from underground water.

(Amended by Stats. 1970, Ch. 799.)



3225

(a) An order of the supervisor or a district deputy issued pursuant to this chapter shall provide a clear and concise recitation of the acts or omissions with which the operator is charged. The order shall state all penalties and requirements imposed on the operator in connection with the acts or omissions charged and the order shall provide references to the provisions of this code and the regulations that support the imposition of the penalties and requirements.

(b) An order requiring an operator to cease and desist operations pursuant to Section 3270.3 shall specify the operations that the operator is required to cease and desist and shall provide a detailed explanation of the steps that the operator shall take before the supervisor will permit the operations to resume.

(c) An order of the supervisor or a district deputy shall be in writing and shall be served on the operator by personal service or by certified mail.

(d) When the supervisor or a district deputy issues a written order concerning an operation, an appeal may be made from the order pursuant to the procedures contained in Article 6 (commencing with Section 3350). The order shall inform the operator of its right to appeal the order.

(Amended by Stats. 2010, Ch. 264, Sec. 1. Effective January 1, 2011.)



3226

Within 30 days after service of an order pursuant to Sections 3224 and 3225, or Section 3237, or if there has been an appeal from the order to the director, within 30 days after service of the decision of the director, or if a review has been taken of the order of the director, within 10 days after affirmance of the order, the owner or operator shall commence in good faith the work ordered and continue it until completion. If the work has not been commenced and continued to completion, the supervisor may appoint necessary agents to enter the premises and perform the work. An accurate account of the expenditures shall be kept. Any amount so expended shall constitute a lien against real or personal property of the operator pursuant to the provisions of Section 3423.

Notwithstanding any other provisions of Section 3224, 3225, or 3237, if the supervisor determines that an emergency exists, the supervisor may order or undertake the actions he or she deems necessary to protect life, health, property, or natural resources.

(Amended by Stats. 2000, Ch. 737, Sec. 6. Effective January 1, 2001.)



3227

The owner of any well shall file with the supervisor, on or before the last day of each month, for the last preceding calendar month, a statement, in the form designated by the supervisor, showing all of the following:

(a) The amount of oil and gas produced from each well during the period indicated, together with the gravity of the oil, the amount of water produced from each well, estimated in accordance with methods approved by the supervisor, and the number of days during which fluid was produced from each well.

(b) The number of wells drilling, producing, injecting, or idle, that are owned or operated by the person.

(c) What disposition was made of the gas produced from each field, including the names of persons, if any, to whom the gas was delivered, and any other information regarding the gas and its disposition that the supervisor may require.

(d) What disposition was made of the water produced from each field, and the amount of fluid or gas injected into each well used for enhanced recovery, underground storage of hydrocarbons, or waste water disposal and any other information regarding those wells that the supervisor may require.

Any operator that produces oil by the application of mining or other unconventional techniques shall file a report with the supervisor, on or before March 1 of each year, showing the amount of oil produced by those techniques in the preceding calendar year.

Upon request and making a satisfactory showing therefor, a longer filing period may be established by the supervisor for any particular owner or operator.

(Amended by Stats. 1984, Ch. 278, Sec. 7.)



3227.5

The supervisor shall compile from statements filed pursuant to Section 3227 and publish monthly statistics, within 90 days of the end of each calendar month, showing the amount of oil and gas produced in the state by field and pool, together with the number of wells producing or idle, all separately stated as to field and pool, with any other information that the supervisor deems proper.

(Added by Stats. 1981, Ch. 741, Sec. 8.)



3227.6

As used in Sections 3227 and 3227.5, the following terms have the following meaning:

(a) Field means the same general surface area which is underlain, or reasonably appears to be underlain, by one or more pools.

(b) Pool means an underground reservoir containing, or appearing at the time of determination to contain, a common accumulation of crude petroleum oil or natural gas or both. Each zone of a general structure which is separated from any other zone in the structure is a separate pool.

(Added by Stats. 1981, Ch. 741, Sec. 9.)



3228

Before abandoning any well in accordance with methods approved by the supervisor or the district deputy, and under his or her direction, the owner or operator shall isolate all oil-bearing or gas-bearing strata encountered in the well and shall use every effort and endeavor to protect any underground or surface water suitable for irrigation or domestic purposes from the infiltration or addition of any detrimental substances.

(Amended by Stats. 1984, Ch. 278, Sec. 8.)



3229

Before commencing any work to abandon any well, the owner or operator shall file with the supervisor or the district deputy a written notice of intention to abandon the well. Abandonment shall not proceed until approval is given by the supervisor or the district deputy. If the supervisor or the district deputy does not give the owner or operator a written response to the notice of intention within 10 working days, the proposed abandonment shall be deemed to have been approved and the notice of intention shall for the purposes of this chapter be deemed a written report of the supervisor. If abandonment operations have not commenced within one year of receipt of the notice of intention, the notice of intention shall be deemed canceled.

(Repealed and added by Stats. 1973, Ch. 743.)



3230

The notice of intention to abandon shall contain the following information:

(a) The total depth of the well to be abandoned.

(b) The complete casing record of the well, including plugs.

(c) Such other pertinent data as the supervisor may require on printed forms supplied by the division or on other forms acceptable to the supervisor.

(Repealed and added by Stats. 1973, Ch. 743.)



3232

The supervisor or the district deputy shall, within 10 days after the receipt of a written report of abandonment, furnish the owner or operator with a written final approval of abandonment, or a written disapproval of abandonment, setting forth the conditions upon which the disapproval is based.

Failure to abandon in accordance with the approved method of abandonment, or failure to notify the supervisor or the district deputy of any test required by the final approval of abandonment to be witnessed by the supervisor, the district deputy, or his or her inspector, or failure to furnish the supervisor or the district deputy, at his or her request, with any information regarding the condition of the well, shall constitute sufficient grounds for disapproval of the abandonment.

(Amended by Stats. 1988, Ch. 1077, Sec. 8.)



3233

(a) The division may develop field rules which establish volumetric thresholds for emergency reporting by the operator of oil discharges to land associated with onshore drilling, exploration, or production operations, where the oil discharges, because of the circumstances established pursuant to paragraph (1) of subdivision (c), cannot pass into or threaten the waters of the state. The division may not adopt field rules under this section, unless the State Water Resources Control Board and the Department of Fish and Game first concur with the volumetric reporting thresholds contained in the proposed field rules. Subchapter 1 (commencing with Section 1710) of Chapter 4 of Division 2 of Title 14 of the California Code of Regulations shall apply to the adoption and implementation of field rules authorized by this section.

(b) The authority granted to the division pursuant to subdivision (a) shall apply solely to oil fields located in the San Joaquin Valley, as designated by the division. The division shall adopt the field rules not later than January 1, 1998.

(c) For purposes of implementing this section, the division, the State Water Resources Control Board, and the Department of Fish and Game shall enter into an agreement that defines the process for establishing both of the following:

(1) The circumstances, such as engineered containment, under which oil discharges cannot pass into or threaten the waters of this state.

(2) The volumetric reporting thresholds that are applicable under the circumstances established pursuant to paragraph (1).

(d) In no case shall a reporting threshold established in the field rules, where the oil discharge cannot pass into or threaten the waters of this state, be less than one barrel (42 gallons), unless otherwise established by federal law or regulation. Until field rules are adopted, emergency reporting of oil discharges shall continue as required by existing statute and regulations.

(e) An operator who discharges oil in amounts less than the volumetric thresholds adopted by the division pursuant to this section is exempt from all applicable state and local reporting requirements. Discharges of oil in amounts equal to, or greater than, the volumetric thresholds adopted by the division pursuant to this section shall be immediately reported to the Office of Emergency Services which shall inform the division and other local or state agencies as required by Section 8589.7 of the Government Code. Reporting to the Office of Emergency Services shall be deemed to be in compliance with all applicable state and local reporting requirements.

(f) Oil discharges below the reporting thresholds established in the field rules shall be exempt from the emergency notification or reporting requirements, and any penalties provided for nonreporting, established under paragraph (1) of subdivision (a) of Section 13260 of the Water Code, subdivisions (a), (c), and (e) of Section 13272 of the Water Code, Section 25507 of the Health and Safety Code, Sections 8670.25.5 and 51018 of the Government Code, and subdivision (h) of Section 1722 of Title 14 of the California Code of Regulations. Oil discharge reporting requirements under Section 51018 of the Government Code shall be applicable if a spill involves a fire or explosion.

(g) This section shall not affect existing reporting or notification requirements under federal law.

(h) Nothing in this section shall be construed to relieve any party of any responsibility established by statute, regulation, or order, to clean up or remediate any oil discharge, whether reportable or exempt pursuant to this section.

(i) Reporting provided pursuant to this section is not intended to prohibit any department or agency from seeking and obtaining any supplemental postreporting information to which the department or agency might otherwise be entitled.

(j) For purposes of this section, oil means naturally occurring crude oil.

(Amended by Stats. 2013, Ch. 352, Sec. 479. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



3234

(a) (1) Except as otherwise provided in this section, all the well records, including production reports, of any owner or operator which are filed pursuant to this chapter are public records for purposes of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(2) Those records are public records when filed with the division unless the owner or operator requests, in writing, that the division maintain the well records of onshore exploratory wells or offshore exploratory wells as confidential information. The records of other wells may be maintained as confidential information if, based upon information in a written request of the owner or operator, the supervisor determines there are extenuating circumstances. For onshore wells, the confidential period shall not exceed two years from the cessation of drilling operations as defined in subdivision (e). For offshore wells, the confidential period shall not exceed five years from the cessation of drilling operations as specified in subdivision (e).

(3) Well records maintained as confidential information by the division shall be open to inspection by those persons who are authorized by the owner or operator in writing. Confidential status shall not apply to state officers charged with regulating well operations, the director, or as provided in subdivision (c).

(4) On receipt by the supervisor of a written request documenting extenuating circumstances relating to a particular well, including a well on an expired or terminated lease, the supervisor may extend the period of confidentiality for six months. For onshore wells, the total period of confidentiality, including all extensions, shall not exceed four years from the cessation of drilling operations as specified in subdivision (e), and for offshore wells the total period of confidentiality, including all extensions, shall not exceed seven years from the cessation of drilling operations as specified in subdivision (e), unless the director approves a longer period after a 30-day public notice and comment period. The director shall initiate and conduct a public hearing on receipt of a written complaint.

(b) Notwithstanding the provisions of subdivision (a) regarding the period of confidentiality, the well records for onshore and offshore wells shall become public records when the supervisor is notified that the lease has expired or terminated.

(c) Production reports filed pursuant to Section 3227 shall be open to inspection by the State Board of Equalization or its duly appointed representatives when making a survey pursuant to Section 1815 of the Revenue and Taxation Code or when valuing state-assessed property pursuant to Section 755 of the Revenue and Taxation Code, and by the assessor of the county in which a well referred to in Section 3227 is located.

(d) For the purposes of this section, well records does not include either experimental logs and tests or interpretive data not generally available to all operators, as defined by the supervisor by regulation.

(e) The cessation of drilling operations occurs on the date of removal of drilling machinery from the well site.

(Amended by Stats. 1993, Ch. 1179, Sec. 3. Effective January 1, 1994.)



3235

The supervisor may upon his own initiative or shall upon receipt of a written complaint from a person owning land or operating wells within a radius of one mile of any well or group of wells complained against make an investigation of the well or wells involved. The supervisor shall make a written report and order, stating the work required to repair the damage complained of, or stating that no work is required.

A copy of the order shall be delivered to the complainant, or if more than one, to each complainant, and, if the supervisor orders the damage repaired, a copy of the order shall be delivered to each of the owners, operators, or agents having in charge the well or wells upon which the work is to be done.

The order shall contain a statement of the conditions sought to be remedied or repaired and a statement of the work required by the supervisor to repair the condition. Service shall be made by mailing copies to such persons at the post office address given.

(Amended by Stats. 1976, Ch. 813.)



3236

Any owner or operator, or employee thereof, who refuses to permit the supervisor or the district deputy, or his inspector, to inspect a well, or who willfully hinders or delays the enforcement of the provisions of this chapter, and every person, whether as principal, agent, servant, employee, or otherwise, who violates, fails, neglects, or refuses to comply with any of the provisions of this chapter, or who fails or neglects or refuses to furnish any report or record which may be required pursuant to the provisions of this chapter, or who willfully renders a false or fraudulent report, is guilty of a misdemeanor, punishable by a fine of not less than one hundred dollars ($100), nor more than one thousand dollars ($1,000), or by imprisonment for not exceeding six months, or by both such fine and imprisonment, for each such offense.

(Amended by Stats. 1983, Ch. 1092, Sec. 336. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



3236.5

(a) A person who violates this chapter or a regulation implementing this chapter is subject to a civil penalty not to exceed twenty-five thousand dollars ($25,000) for each violation. A person who commits a violation of Article 3 (commencing with Section 3150) is subject to a civil penalty of not less than ten thousand dollars ($10,000) and not to exceed twenty-five thousand dollars ($25,000) per day per violation. An act of God and an act of vandalism beyond the reasonable control of the operator shall not be considered a violation. The civil penalty shall be imposed by an order of the supervisor pursuant to Section 3225 upon a determination that a violation has been committed by the person charged. The imposition of a civil penalty under this section shall be in addition to any other penalty provided by law for the violation. When establishing the amount of the civil penalty pursuant to this section, the supervisor shall consider, in addition to other relevant circumstances, all of the following:

(1) The extent of harm caused by the violation.

(2) The persistence of the violation.

(3) The pervasiveness of the violation.

(4) The number of prior violations by the same violator.

(b) An order of the supervisor imposing a civil penalty shall be reviewable pursuant to Article 6 (commencing with Section 3350). When the order of the supervisor has become final and the penalty has not been paid, the supervisor may apply to the appropriate superior court for an order directing payment of the civil penalty. The supervisor may also seek from the court an order directing that production from the well or use of the production facility that is the subject of the civil penalty order be discontinued until the violation has been remedied to the satisfaction of the supervisor and the civil penalty has been paid.

(c) Any amount collected under this section shall be deposited in the Oil, Gas, and Geothermal Administrative Fund.

(Amended by Stats. 2013, Ch. 313, Sec. 5. Effective January 1, 2014.)



3237

(a) (1) The supervisor or district deputy may order the plugging and abandonment of a well that has been deserted whether or not any damage is occurring or threatened by reason of that deserted well. The supervisor or district deputy shall determine from credible evidence whether a well is deserted.

(2) For purposes of paragraph (1), credible evidence includes, but is not limited to, the operational history of the well, the response or lack of response of the operator to inquiries and requests from the supervisor or district deputy, the extent of compliance by the operator with the requirements of this chapter, and other actions of the operator with regard to the well.

(3) A rebuttable presumption of desertion arises in any of the following situations:

(A) If a well has not been completed to production or injection and drilling machinery have been removed from the well site for at least six months.

(B) If a well s production or injection equipment has been removed from the well site for at least two years.

(C) If an operator has failed to comply with an order of the supervisor within the time provided by the order or has failed to challenge the order on a timely basis.

(D) If an operator fails to designate an agent as required by Section 3200.

(E) If a person who is to acquire a well that is subject to a purchase, transfer, assignment, conveyance, exchange, or other disposition fails to comply with Section 3202.

(F) If an operator has failed to maintain the access road to a well site passable to oilfield and emergency vehicles.

(4) The operator may rebut the presumptions of desertion set forth in paragraph (3) by demonstrating with credible evidence compliance with this division and that the well has the potential for commercial production, including specific and detailed plans for future operations, and by providing a reasonable timetable for putting those plans into effect. The operator may rebut the presumption set forth in subparagraph (F) of paragraph (3) by repairing the access road.

(b) An order to plug and abandon a deserted well may be appealed to the director pursuant to the procedures specified in Article 6 (commencing with Section 3350).

(c) (1) The current operator, as determined by the records of the supervisor, of a deserted well that produced oil, gas, or other hydrocarbons or was used for injection is responsible for the proper plugging and abandonment of the well. If the supervisor determines that the current operator does not have the financial resources to fully cover the cost of plugging and abandoning the well, the immediately preceding operator shall be responsible for the cost of plugging and abandoning the well.

(2) The supervisor may continue to look seriatim to previous operators until an operator is found that the supervisor determines has the financial resources to cover the cost of plugging and abandoning the well. However, the supervisor may not hold an operator responsible that made a valid transfer of ownership of the well prior to January 1, 1996.

(3) For purposes of this subdivision, operator includes a mineral interest owner who shall be held jointly liable for the well if the mineral interest owner has or had leased or otherwise conveyed the working interest in the well to another person, if in the lease or other conveyance, the mineral interest owner retained a right to control the well operations that exceeds the scope of an interest customarily reserved in a lease or other conveyance in the event of a default.

(4) No prior operator is liable for any of the costs of plugging and abandoning a well by a subsequent operator if those costs are necessitated by the subsequent operator s illegal operation of a well.

(5) If the supervisor is unable to determine that an operator that acquired ownership of a well after January 1, 1996, has the financial resources to fully cover the costs of plugging and abandonment, the supervisor may undertake plugging and abandonment pursuant to Article 4.2 (commencing with Section 3250).

(d) (1) Notwithstanding any other provision of this chapter, the supervisor or district deputy, at his or her sole discretion, may determine that a well that has been idle for 25 years or more and that fails to meet either of the following conditions is conclusive evidence of desertion, and may order the well abandoned:

(A) The operator is operating in compliance with a valid idle well management plan that is on file with the supervisor pursuant to paragraph (4) of subdivision (a) of Section 3206 or is covered by an indemnity bond provided under Section 3204, subdivision (c) of Section 3205, or subdivision (a) of Section 3205.2.

(B) The well meets the relevant testing standards required by the district s Idle Well Planning and Testing Program and Section 1723.9 of Title 14 of the California Code of Regulations.

(2) The supervisor or district deputy shall provide the operator a 90-day notice of warning once a determination has been reached pursuant to this subdivision that a well has been deserted. An operator may rebut the determination, made pursuant to paragraph (1), of the supervisor or district deputy by demonstrating compliance with subparagraphs (A) and (B) of paragraph (1).

(3) An order to plug and abandon a deserted well under this section due to the supervisor s or district deputy s determination of an operator s noncompliance with either subparagraph (A) or (B) of paragraph (1) may be appealed to the director pursuant to the procedures specified in Article 6 (commencing with Section 3350).

(Amended by Stats. 2004, Ch. 433, Sec. 1. Effective January 1, 2005.)



3238

(a) For oil and gas produced in this state from a well that qualifies under Section 3251 or which has been inactive for a period of at least the preceding five consecutive years, the rate of the charges imposed pursuant to Sections 3402 and 3403 shall be reduced to zero for a period of 10 years. The supervisor or district deputy shall not permit an operator to undertake any work on wells qualifying under Section 3251 unless the mineral rights owner consents, in writing, to the work plan.

(b) An operator who undertakes any work on a well qualifying under Section 3251 shall have up to 90 days from the date the operator receives written consent from the supervisor to evaluate the well. On or before the 90 day evaluation period ends, the operator shall file with the supervisor a bond or deposit in an amount specified in Section 3204, 3205, or 3205.1, in accordance with the requirements of whichever of those sections is applicable to the well, if the well operations are to continue for a period in excess of the 90-day evaluation period. The conditions of the bond shall be the same as the conditions stated in Section 3204.

(Added by Stats. 1996, Ch. 537, Sec. 8. Effective January 1, 1997.)






ARTICLE 4.1. Abandoned Wells

3240

The supervisor, in cooperation with appropriate state and local agencies, shall conduct a study of abandoned oil and gas wells located in those areas of the state with substantial potential for methane and other hazardous gas accumulations in order to determine the location, the extent of methane gas and other hazardous gas accumulations, and potential hazards from the abandoned wells.

(Added by Stats. 1985, Ch. 924, Sec. 1. Effective September 24, 1985.)



3241

The supervisor, in cooperation with appropriate state and local agencies, shall develop a strategy for extracting existing accumulations of methane gas and other hazardous gas from abandoned oil and gas wells in high-risk areas identified by the supervisor in order to protect the health and safety of the public. The strategy shall also provide plans for the management of methane gas and other hazardous gas from wells in high-risk areas where no accumulations are discovered in order to prevent future accumulations of methane gas and other hazardous gas.

(Added by Stats. 1985, Ch. 924, Sec. 1. Effective September 24, 1985.)






ARTICLE 4.2. Hazardous Wells

3250

The Legislature hereby finds and declares that hazardous and certain idle-deserted oil and gas wells, as defined in this article, are public nuisances and that it is essential, in order to protect life, health, and natural resources that such oil and gas wells be abandoned, reabandoned, produced, or otherwise remedied to mitigate, minimize, or eliminate their danger to life, health, and natural resources.

The Legislature further finds and declares that, although the abatement of such public nuisances could be accomplished by means of an exercise of the regulatory power of the state, such regulatory abatement would result in unfairness and financial hardship for certain landowners, while also resulting in benefits to the public. The Legislature, therefore, finds and declares that the expenditure of funds to abate such nuisances as provided in this article is for a public purpose and finds and declares it to be the policy of this state that the cost of carrying out such abatement be charged to this state s producers of oil and gas as provided in Article 7 (commencing with Section 3400).

(Amended by Stats. 1981, Ch. 741, Sec. 11.)



3251

For the purposes of this article, an oil or gas well is a hazardous well if the supervisor determines that the well is a potential danger to life, health, or natural resources and there is no operator determined by the supervisor to be responsible for plugging and abandoning the well under subdivision (c) of Section 3237. Also, for the purposes of this article, an oil or gas well is an idle-deserted well if the supervisor determines that the well is deserted under Section 3237 and there is no operator responsible for its plugging and abandonment under Section 3237.

(Amended by Stats. 1996, Ch. 537, Sec. 9. Effective January 1, 1997.)



3251.5

(a) Notwithstanding Section 3251, a well shall be deemed a hazardous well if it has been determined by the supervisor to pose a present danger to life, health, or natural resources and has been abandoned in accordance with the requirements of the division in effect at the time of the abandonment 15 or more years before the date of the supervisor s determination that it poses such a danger.

(b) Reabandonment initiated by the supervisor shall not be affected by the timeline established in this section.

(Added by Stats. 1987, Ch. 1322, Sec. 2.)



3252

As used in this article, natural resources includes land, water, air, minerals, vegetation, wildlife, historical or aesthetic sites, or any other natural resource which, irrespective of ownership, contributes to the health, safety, welfare, or enjoyment of a substantial number of persons, or to the substantial balance of an ecological community.

(Added by Stats. 1976, Ch. 1090.)



3253

If any provisions of this article or the application thereof in any circumstances or to any person or public agency is held invalid, the remainder of this article or the application thereof in other circumstances or to other persons or public agencies shall not be affected thereby.

(Added by Stats. 1976, Ch. 1090.)



3254

This article shall be liberally construed and applied to promote its purposes.

(Added by Stats. 1976, Ch. 1090.)



3255

(a) Notwithstanding any other provision of this division, the supervisor may order that any of the following operations be carried out on any property in the vicinity of which, or on which, is located any well that the supervisor determines to be either a hazardous or an idle-deserted well:

(1) Any inspection or tests necessary to determine what action, if any, would be appropriate to effectuate the purpose of this article.

(2) The abandonment of such a well.

(3) The reabandonment of such a well.

(4) The redrilling and production of an existing well for purposes of remedying, mitigating, minimizing, or eliminating danger to life, health, and natural resources.

(5) The drilling and production of a well for purposes of remedying, mitigating, minimizing, or eliminating danger to life, health, and natural resources.

(6) Any other remedy or oilfield operation calculated to effectuate the purpose of this article.

(b) If, pursuant to this article, the supervisor orders that any operation be carried out with respect to a hazardous or idle-deserted well and such operation will, by virtue of the physical occupation or destruction of all or any part of the property or the extraction of oil or gas from such property, substantially interfere with the enjoyment of the property, the supervisor shall acquire, as provided in Section 3256, such minimal interest in the property as is necessary to carry out such operation. No such acquisition may be made pursuant to this subdivision unless the supervisor finds and determines that the public benefits to be derived therefrom in remedying, mitigating, minimizing, or eliminating danger to life, health, and natural resources will exceed the cost of such acquisition, irrespective of the manner in which such acquisition is to be funded.

(c) An order of the supervisor to carry out any of the operations listed in subdivision (a) may be appealed by the owner of the property pursuant to Article 6 (commencing with Section 3350), except that in the case of an emergency no stay of the supervisor s order shall accompany the appeal.

(Amended by Stats. 1981, Ch. 741, Sec. 13.)



3256

(a) The division is hereby authorized to accept, and hold for and in the name of the state, by gift, exchange, purchase, negotiation, or eminent domain proceedings, any and all property or appurtenances of every kind and description thereto, including land, leases, easements, rights-of-way, oil, gas, or other mineral rights as the supervisor determines to be required and necessary to carry out operations to effect the purpose of this article.

(b) When the division cannot acquire any such necessary property or interest therein by agreement with the owner, any such property or interest therein authorized to be acquired under this article shall be acquired pursuant to provisions of the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code); except that, notwithstanding any provision thereof, the division, in the name of and for the state, may take immediate possession and use of any property required to carry out operations to effect the purpose of this article after eminent domain proceedings are first commenced according to law in a court of competent jurisdiction, and thereupon giving such security as the court in which the proceedings are pending directs to secure to the owner of the property sought to be taken immediate compensation for the taking and any damage incident thereto, including damages sustained by reason of an adjudication that there is no necessity for taking the property.

(Added by Stats. 1976, Ch. 1090.)



3257

To effect the purpose of this article, the division is authorized to enter into agreements with any person, public agency, corporation, or other entity for the management or operation of property acquired or for the conduct of any operation ordered pursuant to this article.

(Added by Stats. 1976, Ch. 1090.)



3258

(a) The division shall not make expenditures pursuant to this article that exceed the following sum in any one fiscal year:

(1) Two million dollars ($2,000,000) commencing on July 1, 2008, for the 2008 09 fiscal year, and continuing for six fiscal years thereafter.

(2) One million dollars ($1,000,000), commencing with the 2015 16 fiscal year.

(b) On October 1, 2011, the department shall report to the Legislature on the number of orphan wells remaining, the estimated costs of abandoning those orphan wells, and a timeline for future orphan well abandonment with a specific schedule of goals.

(Amended by Stats. 2012, Ch. 39, Sec. 87. Effective June 27, 2012.)






ARTICLE 4.3. Acute Orphan Wells

3260

For purposes of this article, the following definitions apply:

(a) Account means the Acute Orphan Well Account established under Section 3261.

(b) Acute orphan well means a well that the supervisor determines could pose an immediate danger to life, health, or natural resources and there is no operator determined by the supervisor to be responsible for plugging and abandoning the well pursuant to subdivision (c) of Section 3237 or who is able to respond.

(Added by Stats. 2005, Ch. 336, Sec. 1. Effective January 1, 2006.)



3261

(a) Notwithstanding any other provision of this chapter, including the expenditure limitations of Section 3258, the division shall administer and manage the Acute Orphan Well Account, which is hereby established in the Oil, Gas, and Geothermal Administrative Fund.

(b) Except as expressly provided in Section 3264, the account shall only be used, upon appropriation, to plug, abandon, and further secure an acute orphan well. Use of the account is limited to the minimum work necessary to eliminate any immediate risk to life, health, or natural resources.

(Added by Stats. 2005, Ch. 336, Sec. 1. Effective January 1, 2006.)



3262

(a) The Conservation Committee of the California Oil and Gas Producers shall act as an advisory committee, for the purposes of this article only, to assist the division in adopting criteria for determining whether a well is acute, and the level of surface or subsurface work necessary to plug and abandon and secure the well to eliminate the immediate risk to life, health, or natural resources. The division shall give substantial deference to these recommendations.

(b) If a recommendation of the committee is not followed, the division shall provide a written justification, approved by the supervisor, for not following the recommendation.

(c) The supervisor shall periodically consult with the Conservation Committee of the California Oil and Gas Producers to determine if the criteria developed pursuant to this section are being applied consistently, or if the criteria require revision to reflect changing circumstances.

(Added by Stats. 2005, Ch. 336, Sec. 1. Effective January 1, 2006.)



3263

(a) The division shall establish the following fees, up to a maximum of one million dollars ($1,000,000) annually, and payable to the division, for the sole purpose of carrying out the activities described in Section 3261:

(1) There shall be imposed annually upon the person operating each oil and gas well in this state, or owning royalty or other interests in respect to the production from the well, a charge that shall be payable to the division and that shall be computed at a uniform rate per barrel of oil and at a uniform rate per 10,000 cubic feet of natural gas produced from the well for the preceding calendar year, other than gas that is used for recycling or otherwise in oil-producing operations, not to exceed an aggregate total of up to five hundred thousand dollars ($500,000) annually from all operating wells in the state. The fees to be paid shall be apportioned among all of those persons in fractional amounts proportionate to their respective fractional interests in respect to the production of the well, but the whole of the discharge shall be payable by the operator, who shall withhold their respective proportionate shares of the charge from the amounts otherwise payable or deliverable to the owners of royalty or other interests.

(2) There shall be imposed annually upon the person operating each idle well in this state, as defined in subdivision (d) of Section 3008, a charge that shall be payable to the division. The maximum aggregate charge to be collected by the division shall not exceed five hundred thousand dollars ($500,000) annually. The amount of the charge to be assessed shall be determined by equally dividing the maximum aggregate annual charge to be collected by the total number of idle wells as of December 31 of the preceding year.

(b) The fee collections shall commence on March 1, 2006, based on production and idle well statistics as of December 31, 2005. The fee collections for 2007 shall be calculated based on production and idle well statistics as of December 31, 2006.

(c) Unless authorized by the Legislature, on or after January 1, 2008, the division shall not collect the fees established pursuant to subdivision (a).

(Added by Stats. 2005, Ch. 336, Sec. 1. Effective January 1, 2006.)



3264

Notwithstanding the limitations contained in Section 3261 upon appropriation, a maximum of 5 percent of the total annual fees deposited in the account may be used by the division to administer the account, and to reimburse the division for any costs associated with developing the criteria required under Section 3262 and any costs incurred for the development of regulations authorized under Section 3266.

(Added by Stats. 2005, Ch. 336, Sec. 1. Effective January 1, 2006.)



3265

If the balance in the account exceeds one million five hundred thousand dollars ($1,500,000) at the start of the fiscal year, the collection of all fees set forth in Section 3263 shall be suspended for that year.

(Added by Stats. 2005, Ch. 336, Sec. 1. Effective January 1, 2006.)



3266

The division may adopt regulations to implement this article.

(Added by Stats. 2005, Ch. 336, Sec. 1. Effective January 1, 2006.)






ARTICLE 4.4. Regulation of Production Facilities

3270

(a) The division shall, by regulation, prescribe minimum facility maintenance standards for all production facilities in the state. The regulations shall include, but are not limited to, standards for all of the following:

(1) Leak detection.

(2) Corrosion prevention and testing.

(3) Tank inspection and cleaning.

(4) Valve and gauge maintenance, and secondary containment maintenance.

(5) Other facility or equipment maintenance that the supervisor deems important for the proper operation of production facilities and that the supervisor determines are necessary to prevent damage to life, health, property, and natural resources; damage to underground oil and gas deposits from infiltrating water and other causes; loss of oil, gas, or reservoir energy; and damage to underground and surface waters suitable for irrigation or domestic purposes by the infiltration of, or the addition of, detrimental substances.

(b) An operator who constructs, acquires, maintains, or alters an oil well or a production facility shall comply with the standards prescribed pursuant to subdivision (a).

(c) In a form and at a time prescribed by the division in regulation, an operator shall notify the supervisor of the construction, alteration, or decommissioning of a production facility.

(d) An operator shall maintain at the production facility s local office records of maintenance and repair operations, tests, and inspections, and shall provide the supervisor with access to these records at all times during normal business hours and with copies of the records immediately, upon request.

(Added by Stats. 2008, Ch. 562, Sec. 9. Effective January 1, 2009.)



3270.1

Within three months of its acquisition of a production facility or at the time of the initial production at its production facility, the facility operator shall file with the division a spill contingency plan.

(Added by Stats. 2008, Ch. 562, Sec. 9. Effective January 1, 2009.)



3270.2

The division shall inspect production facilities to ensure compliance with the standards prescribed in the regulations promulgated pursuant to subdivision (a) of Section 3270.

(Added by Stats. 2008, Ch. 562, Sec. 9. Effective January 1, 2009.)



3270.3

In addition to any other remedy provided by law, the supervisor, upon his or her determination or that of the district deputy that a production facility is being operated in violation of the standards prescribed in subdivision (a) of Section 3270, may issue a cease and desist order to a production facility operator requiring the operator to cease operation until the operator demonstrates, to the satisfaction of the supervisor, that the violation has been corrected.

(Added by Stats. 2008, Ch. 562, Sec. 9. Effective January 1, 2009.)



3270.4

(a) In addition to the bonding requirements under Article 4 (commencing with Section 3200), for an operator with a history of violating this chapter or that has outstanding liabilities to the state associated with a well or production facility, the supervisor may require a life-of-well or life-of-production facility bond in an amount adequate to ensure all of the following:

(1) The proper plugging and abandonment of each well.

(2) The safe decommissioning of each production facility.

(3) The financing of spill response and incident cleanup.

(b) Upon the failure of an operator to properly plug and abandon a well, decommission a production facility, or perform the appropriate spill response and incident cleanup, the supervisor may levy on the bond to obtain money to pay the cost of the work.

(c) The supervisor may release a life-of-production facility bond upon the satisfactory decommissioning of a production facility, or when an operator has provided another valid life-of-production facility bond.

(d) The supervisor may release a life-of-well bond upon the satisfactory plugging and abandonment of all wells covered by the bond or when an operator has provided another valid life-of-well bond.

(e) Whenever an operator sells, assigns, transfers, conveys, exchanges, or otherwise disposes to another operator a well or production facility that is covered by a life-of-well bond or a life-of-production facility bond, the new operator shall replace the life-of-well or life-of-production bond, as applicable, and maintain the new bond for five years before it may be released by the supervisor.

(f) In lieu of the indemnity bond required by this section, the supervisor may accept a deposit given pursuant to Article 7 (commencing with Section 995.710) of Chapter 2 of Title 14 of Part 2 of the Code of Civil Procedure, excluding a deposit of money, bearer bonds, or bearer notes.

(g) The supervisor shall adopt regulations specifying the content, including the conditions, of the bond or other security instrument required by this section.

(Added by Stats. 2008, Ch. 562, Sec. 9. Effective January 1, 2009.)






ARTICLE 4.5. Interstate Cooperation in Oil and Gas Conservation

3275

The Legislature of the State of California hereby ratifies and approves The Interstate Compact to Conserve Oil and Gas, and the amendment, extension, and renewal thereof, as set forth in Section 3276. The provisions of the compact shall become the law of this state upon the compact becoming operative as provided in Article VIII of the compact.

(Added by Stats. 1974, Ch. 1335.)



3276

The provisions of the interstate compact referred to in Section 3275 are as follows:

?An Agreement to Amend, Extend and Renew the Interstate Compact to Conserve Oil and Gas

Whereas, On the 16th day of February 1935, in the City of Dallas, Texas, there was executed An Interstate Compact to Conserve Oil and Gas which was thereafter formally ratified and approved by the States of Oklahoma, Texas, New Mexico, Illinois, Colorado and Kansas, the original of which is now on deposit with the Department of State of the United States;

Whereas, Effective as of September 1, 1971, the several compacting states deem it advisable to amend said compact so as to provide that upon the giving of congressional consent thereto in its amended form, said compact will remain in effect until Congress withdraws such consent;

Whereas, The original of said compact as so amended will, upon execution thereof, be deposited promptly with the Department of State of the United States, a true copy of which follows:

?An Interstate Compact to Conserve Oil and Gas

Article I

This agreement may become effective within any compacting state at any time as prescribed by that state, and shall become effective within those states ratifying it whenever any three of the States of Texas, Oklahoma, California, Kansas, and New Mexico have ratified and Congress has given its consent. Any oil-producing state may become a party hereto as hereinafter provided.

?Article II

The purpose of this compact is to conserve oil and gas by the prevention of physical waste thereof from any cause.

?Article III

Each state bound hereby agrees that within a reasonable time it will enact laws, or if the laws have been enacted, then it agrees to continue the same in force, to accomplish within reasonable limits the prevention of:

(a) The operation of any oil well with an inefficient gas-oil ratio.

(b) The drowning with water of any stratum capable of producing oil or gas, or both oil and gas, in paying quantities.

(c) The avoidable escape into the open air or the wasteful burning of gas from a natural gas well.

(d) The creation of unnecessary fire hazards.

(e) The drilling, equipping, locating, spacing or operating of a well or wells so as to bring about physical waste of oil or gas or loss in the ultimate recovery thereof.

(f) The inefficient, excessive or improper use of the reservoir energy in producing any well.

The enumeration of the foregoing subjects shall not limit the scope of the authority of any state.

?Article IV

Each state bound hereby agrees that it will, within a reasonable time, enact statutes, or if such statutes have been enacted then that it will continue the same in force, providing in effect that oil produced in violation of its valid oil and/or gas conservation statutes or any valid rule, order or regulation promulgated thereunder, shall be denied access to commerce; and providing for stringent penalties for the waste of either oil or gas.

?Article V

It is not the purpose of this compact to authorize the states joining herein to limit the production of oil or gas for the purpose of stabilizing or fixing the price thereof, or create or perpetuate monopoly, or to promote regimentation, but is limited to the purpose of conserving oil and gas and preventing the avoidable waste thereof within reasonable limitations.

?Article VI

Each state joining herein shall appoint one representative to a commission hereby constituted and designated as The Interstate Oil Compact Commission, the duty of which said Commission shall be to make inquiry and ascertain from time to time such methods, practices, circumstances, and conditions as may be disclosed for bringing about conservation and the prevention of physical waste of oil and gas, and at such intervals as said Commission deems beneficial it shall report its findings and recommendations to the several states for adoption or rejection.

The Commission shall have power to recommend the coordination of the exercise of the police powers of the several states within their several jurisdictions to promote the maximum ultimate recovery from the petroleum reserves of said states, and to recommend measures for the maximum ultimate recovery of oil and gas. Said Commission shall organize and adopt suitable rules and regulations for the conduct of its business.

No action shall be taken by the Commission except: (1) By the affirmative votes of the majority of the whole number of the compacting states represented at any meeting, and (2) by a concurring vote of a majority in interest of the compacting states at said meeting, such interest to be determined as follows: Such vote of each state shall be in the decimal proportion fixed by the ratio of its daily average production during the preceding calendar half-year to the daily average production of the compacting states during said period.

?Article VII

No state by joining herein shall become financially obligated to any other state, nor shall the breach of the terms hereof by any state subject such state to financial responsibility to the other states joining herein.

?Article VIII

This compact shall continue in effect until Congress withdraws its consent. But any state joining herein may, upon sixty (60) days notice, withdraw herefrom.

The representatives of the signatory states have signed this agreement in a single original which shall be deposited in the archives of the Department of State of the United States, and a duly certified copy shall be forwarded to the Governor of each of the signatory states.

This compact shall become effective when ratified and approved as provided in Article I. Any oil-producing state may become a party thereto by affixing its signature to a counterpart to be similarly deposited, certified, and ratified.

Done in the City of Dallas, Texas, this sixteenth day of February, 1935.

Whereas, The said Interstate Compact to Conserve Oil and Gas in its initial form has heretofore been duly renewed and extended with the consent of the Congress to September 1, 1971; and

Whereas, It is desired to amend said Interstate Compact to Conserve Oil and Gas effective September 1, 1971, and to renew and extend said compact as so amended:

Now, therefore, this writing witnesseth:

It is hereby agreed that effective September 1, 1971, the Compact entitled An Interstate Compact to Conserve Oil and Gas executed within the City of Dallas, Texas, on the 16th day of February, 1935, and now on deposit with the Department of State of the United States, be and the same is hereby amended by amending the first paragraph of Article VII thereof to read as follows:

This compact shall continue in effect until Congress withdraws its consent. But any state joining herein may, upon sixty (60) days notice, withdraw herefrom.

and that said compact as so amended be, and the same is hereby renewed and extended. This agreement shall become effective when executed, ratified, and approved as provided in Article I of said compact as so amended.

The signatory States have executed this agreement in a single original which shall be deposited in the archives of the Department of State of the United States and a duly certified copy thereof shall be forwarded to the Governor of each of the signatory States. Any oil-producing State may become a party hereto by executing a counterpart of this agreement to be similarly deposited, certified, and ratified.

Executed by the several undersigned States, at their several State capitols, through their proper officials on the dates as shown, as duly authorized by statutes and resolutions, subject to the limitations and qualifications of the acts of the respective State Legislatures.

(Added by Stats. 1974, Ch. 1335.)



3277

The Governor is hereby designated as the official representative of the State of California on the Interstate Oil Compact Commission provided for in the compact ratified by this article. The Governor shall exercise and perform for the State of California all the powers and duties imposed by the compact upon the representative to the Interstate Oil Compact Commission. The Director of Conservation is hereby designated to be the assistant representative and he or she shall act as the official representative of the State of California on the Interstate Oil Compact Commission when the authority to so act is delegated to him or her by the Governor. In his or her absence, the State Oil and Gas Supervisor is hereby designated to be the assistant representative. The Executive Officer of the State Lands Commission is hereby designated to be the associate representative. In addition, both the assistant representative and the associate representative shall perform such other duties as the Governor may designate which are necessary to enable the State of California to cooperate fully in accomplishing the objectives of the compact.

(Amended by Stats. 1991, Ch. 701, Sec. 2.)






ARTICLE 5. Unreasonable Waste of Gas

3300

The unreasonable waste of natural gas by the act, omission, sufferance, or insistence of the lessor, lessee or operator of any land containing oil or gas, or both, whether before or after the removal of gasoline from the gas, is opposed to the public interest and is unlawful. The blowing, release, or escape of gas into the air shall be prima facie evidence of unreasonable waste.

(Enacted by Stats. 1939, Ch. 93.)



3301

Whenever the supervisor finds that it is in the interest of the protection of oil or gas from unreasonable waste, the lessors, lessees, operators or other persons owning or controlling royalty or other interests in the separate properties of the same producing or prospective oil or gas field, may, with the approval of the supervisor, enter into agreements for the purpose of bringing about the cooperative development and operation of all or a part or parts of the field, or for the purpose of bringing about the development or operation of all or a part or parts of such field as a unit, or for the purpose of fixing the time, location, and manner of drilling and operating of wells for the production of oil or gas, or providing for the return of gas into the sub-surface of the earth for the purpose of storage or the repressuring of an oil or gas field. Any such agreement shall bind the successors and assigns of the parties thereto in the land affected thereby and shall be enforceable in an action for specific performance.

(Enacted by Stats. 1939, Ch. 93.)



3302

Upon complaint being made to the director by any person operating in any oil field that there is occurring or threatened an unreasonable waste of gas in any field or fields, and when a petition is filed with the director requesting that a hearing be held to consider whether such waste is occurring or threatened, if it appears to the director that there is probable cause for such complaint, he shall order the supervisor to hold such a hearing and to fix a time and place therefor. A hearing may also be ordered by the director on the application of the supervisor.

(Enacted by Stats. 1939, Ch. 93.)



3303

Notice of the time and place of the hearing shall be given by publication in a newspaper printed and published in the county in which the unreasonable waste of gas is alleged to be taking place or to be threatened. The notice shall specify the commonly accepted name or a general description of the field or locality. Publication shall be daily for five days prior to the time of the hearing. The supervisor shall also send notice by mail to each lessor, lessee, or operator, known to him, of any well in the field. Failure to send such written notice shall not affect the validity of the proceeding.

(Enacted by Stats. 1939, Ch. 93.)



3304

The place of hearing shall be in the county or in any of the counties in which the unreasonable waste of gas is alleged to be taking place or to be threatened.

(Enacted by Stats. 1939, Ch. 93.)



3305

At the hearing all persons interested are entitled to be heard and may present testimony either oral or written. All witnesses shall be sworn, and a transcript of the proceedings shall be kept by a stenographic reporter. All the provisions of this chapter in reference to the subpoenaing of witnesses and the taking of depositions are applicable to the hearing before the supervisor. On the request of the supervisor, a hearing officer in the Office of Administrative Hearings may assist and rule upon legal matters, but such officer shall not make the determination specified in Section 3306.

(Amended by Stats. 2004, Ch. 183, Sec. 287. Effective January 1, 2005.)



3306

Upon the conclusion of the hearing, the supervisor shall determine whether or not there is an unreasonable waste of gas in the field, in existence or threatened, and shall also determine the extent to which the waste of gas, occurring or threatened, is unreasonable.

(Enacted by Stats. 1939, Ch. 93.)



3307

If it appears that gas is being produced from any oil well or wells in quantities exceeding a reasonable proportion to the amount of oil produced from the same well or wells, even though it is shown that such excess gas is being used in the generation of light, heat, power, or any other industrial purpose, the supervisor shall hold that such excess production of gas is unreasonable waste.

(Amended by Stats. 1955, Ch. 1670.)



3308

If the waste of gas is found to be unreasonable, an order shall be made by the supervisor directing that the unreasonable waste of gas be discontinued or refrained from to the extent stated in the order. The sale or delivery of gas to another by a lessor, lessee, or operator shall be no defense, excuse, or reason for any lessor, lessee, or operator disobeying an order of the supervisor directing the discontinuance or curtailment of the production of the well or wells from which gas is being produced.

(Amended by Stats. 1955, Ch. 1670.)



3309

A copy of the supervisor s order shall be posted in a conspicuous place upon the property affected, and the order shall become final 10 days after posting, unless it is appealed from as provided in Section 3350.

(Amended by Stats. 1981, Ch. 741, Sec. 15.)



3310

When the decision of the supervisor that there is an unreasonable waste of gas occurring or threatened has become final, a certified copy thereof shall be filed with the director. The director, unless the order is complied with voluntarily, shall have proceedings instituted in the name of the people of the State of California to enjoin the unreasonable waste of gas.

Such proceedings shall be instituted in the superior court of the county in which is situated the property, or any part thereof, where the wastage is occurring or is threatened. Any number of defendants may be joined in the same proceeding, although their properties and interests may be severally owned and their actual or threatened unreasonable wastage of gas may be separate and distinct, if the actual or threatened unreasonable waste by all of the defendants is in, or with reference to, the same producing or prospective oil or gas field.

(Amended by Stats. 1974, Ch. 765.)



3311

In those suits, a restraining order shall not be issued ex parte, and a temporary or permanent injunction issued in the proceedings shall not be refused or dissolved or stayed pending appeal upon the giving of any bond or undertaking or otherwise, but otherwise the procedure, including the procedure on appeal, shall be conformable with the provisions of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure.

In the proceedings, the findings of the supervisor, unless set aside, or except to the extent modified, by the director, shall constitute prima facie evidence of the unreasonable wastage of gas therein found to be occurring or threatened.

(Amended by Stats. 1981, Ch. 714, Sec. 345.)



3312

Whenever it appears to the director that the owners, lessors, lessees, or operators of any well or wells producing oil and gas or oil or gas are causing or permitting an unreasonable waste of gas, he may institute, or have proceedings instituted, in the name of the people of the State of California, to enjoin the unreasonable waste of gas regardless of whether proceedings have or have not been instituted under sections 3302 to 3305, and regardless of whether an order has or has not been made therein.

Such proceedings shall be instituted in the superior court of the county in which is situated the well or wells, or any thereof, from which the unreasonable waste of gas is occurring. The owners, lessors, lessees, or operators causing or permitting an unreasonable waste of gas in the same oil or gas field may be made parties to the action, although their properties and interests may be separately owned and their unreasonable waste separate and distinct.

(Enacted by Stats. 1939, Ch. 93.)



3313

In such suits a restraining order shall not be issued ex parte, and a temporary or permanent injunction issued in such proceedings shall not be refused or dissolved or stayed pending appeal upon the giving of any bond or undertaking or otherwise, but otherwise the procedure shall be governed by the provisions of Chapter III of Title VII of Part 2 of the Code of Civil Procedure.

(Enacted by Stats. 1939, Ch. 93.)



3314

Proceedings to enjoin waste as contemplated by this chapter shall be special proceedings restricted to the single issue whether gas is being produced or is threatened to be produced in unreasonably wasteful quantities and the extent to which such production should be enjoined on behalf of the State of California.

(Added by Stats. 1955, Ch. 1670.)






ARTICLE 5.5. Subsidence

3315

It is hereby found and determined:

(a) That the people of the State of California have a direct and primary interest in arresting and ameliorating the subsidence and compaction of land in those areas overlying or immediately adjacent to producing oil or gas pools within the State where valuable buildings, harbor installations and other improvements are being injured or imperiled or where subsidence is interfering or may interfere with commerce, navigation and fishery, or where substantial portions of such areas may be inundated if subsidence continues, thereby endangering life, health, safety, public peace, welfare and property;

(b) That in certain of such areas of the State land already has subsided to a great extent and is continuing to subside at an alarming rate, resulting in injury to surface and underground improvements through land movement or the threat of inundation from the sea, necessitating extensive filling and construction of levees and dikes; and requiring the raising, repair and reconstruction of highways, bridges, buildings, utility and transportation facilities, vital national defense installations and other improvements;

(c) That the results of studies by qualified engineers, which have been conducted in certain of such affected areas, indicate that the only feasible method that can be expected to arrest or ameliorate subsidence in such areas is by repressuring subsurface oil and gas formations thereunder and that such repressuring operations, in addition thereto, should increase the amount of oil ultimately recoverable from the formations underlying such areas and protect the oil or gas in such lands from unreasonable waste;

(d) That unit or co-operative operation of such pool or pools in such areas is necessary in order to repressure or maintain pressure in said pool or pools in order to arrest or ameliorate subsidence;

(e) That, in view of the special characteristics of the subsidence problem in such areas, it is necessary, therefore, that the State of California, through authority vested in the State Oil and Gas Supervisor, exercise its power and jurisdiction to require the carrying on of repressuring operations which will tend to arrest or ameliorate subsidence by maintaining or replenishing underground pressures in formations underlying such areas, thereby safeguarding life, health, property, and the public welfare, and to require such co-operative or unit plan or plans as may be necessary for repressuring which tend to arrest or ameliorate subsidence subject to the limitations on the authority of the supervisor contained in this article;

(f) That it is also desirable to encourage the carrying on of voluntary repressuring operations pursuant to voluntary unit or co-operative agreements in order to arrest or ameliorate subsidence, and as a means to that end it is necessary that the power of eminent domain be exercised to acquire the properties of nonconsenting owners of interests in oil and gas under the circumstances and subject to the limitations set forth in this article.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3316

Unless the context otherwise requires, the general provisions and definitions contained in this chapter govern the construction of this article.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3316.1

As used in this article, person means any natural person, corporation, association, partnership, limited liability company, joint venture, receiver, trustee, executor, administrator, guardian, fiduciary or other representative of any kind and includes the state and any city, county, city and county, district or any department, agency or instrumentality of the state or of any governmental subdivision whatsoever.

(Amended by Stats. 1994, Ch. 1010, Sec. 204. Effective January 1, 1995.)



3316.2

Pool means an underground reservoir containing, or appearing at the time of determination to contain, a common accumulation of crude petroleum oil or natural gas or both. Each zone of a general structure which is separated from any other zone in the structure is a separate pool.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3316.3

Field means the same general surface area which is underlaid or reasonably appears to be underlaid by one or more pools.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3316.4

Repressuring operations means gas injection operations, water injection operations, water flooding operations, or any combination thereof, or any other operations intended primarily to arrest or ameliorate subsidence, or to restore or increase the pressure in a pool, or to avoid or minimize a reduction of pressure within a pool.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3316.5

Subsidence means sinking, lowering, collapsing, compaction or other movement of the land whether covered by water or not.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3316.6

Unit area means all or part of a pool or pools included within the area embraced by a unit created pursuant to an order of the supervisor as provided in Section 3322, or created by a unit agreement voluntarily entered into.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3316.7

Unit production means all oil, gas and other hydrocarbon substances produced from a unit area from the effective date of the order of the supervisor creating the unit, or from the effective date of a unit agreement approved by the supervisor.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3316.8

Fieldwide repressuring plan means a plan based upon a competent engineering study or studies, prepared by a petroleum engineer licensed by the State, of all the pools in a field, designed so as to provide for a program of pressure restoration or maintenance as to most effectively arrest or ameliorate subsidence with respect to those land areas referred to in Section 3315.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3316.9

Unit agreement means and includes, in addition to the unit agreement, any unit operating agreement, consent agreement and other agreement entered into in connection with and supplemental to such unit agreement, but shall not include any preliminary agreement confined to effectuating any exchange of interests in tracts of land which the parties to such preliminary agreement may desire.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3316.10

Increased production means that portion of the oil or gas produced from all wells bottomed within a unit area, or within any other area where the supervisor finds repressuring operations feasible, during any year over and above the oil or gas that would have been produced from all wells bottomed within the same area during the identical year at the projected rate of decline for the wells in the absence of repressuring operations conducted pursuant to this article.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3316.11

Working interest means an interest held in lands by virtue of fee title, including lands held in trust, a lease, operating agreement or otherwise, under which the owner of such interest has the right to drill for, develop and produce oil and gas. A working interest shall be deemed vested in the owner thereof even though his right to drill or produce may be delegated to an operator under a drilling and operating agreement, unit agreement, or other type of operating agreement.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3316.12

Working interest owner means a person owning a working interest.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3316.13

Royalty interest means a right to or interest in oil and gas produced from any lands or in the proceeds of the first sale thereof other than a working interest.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3316.14

Royalty interest owner means a person owning a royalty interest.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3316.15

Unit operator means the person or persons designated by the unit agreement or in accordance with subdivisions (g) and (j) of Section 3322 as operator or operators of the unitized area.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3316.16

Land means both surface and mineral rights.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3317

This article applies only to lands, referred to in Section 3315, overlying or immediately adjacent to a producing pool or pools, when such lands are subsiding, portions of which lands are subject to threat of inundation from the sea and which subsidence is endangering the life, health and safety of persons or which is damaging or is threatening to cause damage to, any surface or underground improvements located on such lands overlying or immediately adjacent to such pool or pools. The area within the exterior boundaries established pursuant to Section 3336 shall be known as a subsidence area.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3318

An order of the supervisor which involves tide or submerged lands which may have been granted to any city, county, or city and county, or district, shall prohibit any impairment of the public trust for commerce, navigation, or fisheries to which the granted lands are subject. The Legislature hereby finds and declares that compliance with any such order containing such prohibition will not impair the public trust for commerce, navigation, or fisheries to which the granted lands are subject, and that any acts or things done pursuant to the terms thereof or resulting therefrom are consistent with and not in violation of the terms and conditions of any such grant or of any trusts, restrictions, or conditions of appertaining thereto. No such order shall effect or result in, or be construed to effect or result in a revocation of or change in any trust pertaining to the granted lands, or in any grant, conveyance, alienation, or transfer of the granted lands, or any part thereof, to any other individual, firm, or corporation, even though such order provides for the pooling of oil, gas, or other hydrocarbon substances produced from the granted lands with oil, gas, or other hydrocarbon substances produced from other lands, or results in the migration of any oil, gas or other hydrocarbon substances between the granted lands and other lands. If any of the granted lands are contained in any unit created or approved by an order of the supervisor, and, when applicable, the State Lands Commission, then any trust, restrictions, or conditions pertaining to any production from the granted lands included within such a unit, or to any proceeds from such production, shall apply only to that part of the production or that part of the proceeds therefrom which is allocated to such city, county, or city and county or district on account of the granted lands under any such order, and shall not apply to any other production or the proceeds therefrom, whether or not the same may have been produced from the granted lands or other lands.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3319

(a) The supervisor, upon the supervisor s own motion, may, or shall, upon the application of any city, county, or city and county, any part of which is in a subsidence area, or any contractor or lessee for the production of oil or gas therefor, or any person having a working interest therein, who has submitted therewith an engineering report and plan for fieldwide repressuring operations in the pool or pools in a field in order to arrest or ameliorate subsidence therein, prepared by a petroleum engineer licensed by the state, hold a public hearing. The public hearing shall, at a minimum, consider the need for repressuring operations in all of the pool or pools in order to arrest or ameliorate subsidence. The supervisor may order applications relating to the same field to be consolidated for the public hearing thereon.

(b) Before any application shall be considered, each applicant shall pay to the supervisor for deposit in the General Fund a sum of money estimated by the supervisor to be equivalent to the amount of costs necessary to publish and mail notices, to employ stenographic reporters, to prepare a daily transcript of such hearing for use by the supervisor, to pay any rental that may be necessary to provide quarters for the hearing and to reimburse the Department of Conservation for any charges imposed upon it for the services of a hearing officer or members of the Attorney General s staff in conjunction with the hearing. If more than one application is filed, the costs shall be equally charged and assessed to and paid by the respective applicants. The costs, when finally determined, if in excess of the amount theretofore deposited shall be paid equally by the applicant or applicants. Any money remaining on deposit after final determination and payment of costs shall be refunded to the applicant or applicants equally. If, after a public hearing and from the evidence adduced therefrom, and from such engineering studies as the supervisor may have ordered made and which have been presented and considered at the hearing, the supervisor finds that repressuring operations of the pool or pools will tend to arrest or ameliorate subsidence, the supervisor shall by order adopt a fieldwide repressuring plan and specifications of the work to be done thereunder, if, in the judgment of the supervisor, the fieldwide plan and specifications are necessary, and will not substantially reduce the maximum economic quantity of oil or gas ultimately recoverable from the pool or pools under prudent and proper operations.

(c) Any fieldwide repressuring plan and general specifications shall be based upon a competent engineering study of all the pools in the field and shall provide for repressuring operations designed to most effectively arrest or ameliorate subsidence with respect to those land areas overlying or immediately adjacent to a producing pool or pools. The plan and specifications may provide that they may be carried out by one or more units made up of the pool, groups of pools, or portions thereof, or by individual persons, or by cooperative agreements between two or more persons or by any combinations of the foregoing which in the judgment of the supervisor shall be feasible. The study may be reviewed from time to time by the supervisor, and if it be determined, from an analysis of the collected data, that consideration should be given to the alteration or modification of the plan and specifications, the supervisor shall order the holding of the requisite hearing for the purpose of determining whether the change should be incorporated into the plan and specifications by an amended order. The supervisor may amend a fieldwide repressuring plan and general specifications of the work to be done in the same manner as herein provided for the initial adoption of the plan and specifications.

(Amended by Stats. 1992, Ch. 999, Sec. 16. Effective January 1, 1993.)



3319.1

Prior to the adoption of a fieldwide repressuring plan and general specifications of the work to be done thereunder, as provided in Section 3319, the supervisor, upon the application of any city, county, city and county, any part of which is in a subsidence area, or any contractor or lessee for the production of oil or gas therefor, or any person having a working interest therein, who has submitted therewith an engineering report and plan for pressure restoration or pressure maintenance of a particular pool or pools, or portion thereof underlying a certain described area or portion of such field, designed for the purpose of arresting or ameliorating subsidence therein, prepared by a petroleum engineer licensed by the State, shall hold a public hearing to consider the need for repressuring operations in such pool or pools, or portion thereof, in order to arrest or ameliorate subsidence. Applications relating generally to the same described area or portions of such field may be ordered consolidated by the supervisor for such public hearing thereon.

The procedure and method prescribed in Section 3319, with reference to the determination of amount, assessment, payment and refunding of costs, in conjunction with the holding of the hearing therein provided, are hereby incorporated with reference to the determination of amount, assessment, payment and refunding of costs as a condition precedent to the holding of the hearing herein provided.

If, after a public hearing and from the evidence adduced therefrom, and from such engineering studies as he may have ordered made and which have been presented and considered at such hearing, the supervisor finds that repressuring operations of such pool or pools or portions thereof will tend to arrest or ameliorate subsidence, he shall by order adopt a repressuring plan and specifications of the work to be done thereunder in such pool or pools or portions thereof, if in his judgment such plan and specifications are necessary and will not substantially reduce the maximum economic quantity of oil or gas ultimately recoverable from such pool or pools under prudent and proper operations.

Any such repressuring plan and specifications adopted in furtherance thereof shall be designed to most effectively arrest or ameliorate subsidence with respect to those affected land areas overlying or immediately adjacent to such pool or pools, or portions thereof. The supervisor may amend such repressuring plan and specifications in the same manner as herein provided for the initial adoption of said repressuring plan and specifications.

Any order of the supervisor adopting a repressuring plan and specifications of the work to be done thereunder with respect to a particular pool, or pools, or portions thereof, shall be expressly conditioned so as to provide that such plan and specifications shall be subject to amendment or modification if, after the holding of a public hearing thereon, it be determined that such amendment or modification is necessary in order to conform such plan and specifications with the subsequently adopted fieldwide repressuring plan and general specifications as provided for in Section 3319.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3320

(a) The policy of conducting voluntary repressuring operations in a pool or pools, or portions thereof, in order to arrest or ameliorate subsidence, or for any other lawful purpose, whether individually or by unit or co-operative agreement, shall be encouraged by the supervisor. Nothing contained in this article shall be deemed to prohibit the supervisor from approving voluntary repressuring operations in any pool or pools, or part thereof, pursuant to this article or any other provision of Division 3 (commencing at Section 3000) of the Public Resources Code prior to adoption of a repressuring plan and specifications under Section 3319 or 3319.1, if in his judgment such repressuring operations are not detrimental to the intent and purposes of this article to arrest or ameliorate subsidence, or are not otherwise unlawful. At any time after the adoption of a repressuring plan and specifications therefor, as provided in Section 3319.1, or the adoption of the fieldwide repressuring plan and specifications therefor, as provided in Section 3319, and prior to the issuance of a unit order, the supervisor shall, upon request being made therefor, analyze any such currently conducted repressuring operations, and any proposed plan of repressuring operations to determine whether such operations are or would be in conformity, or could be made to conform, with either of the foregoing adopted repressuring plans and specifications. If the supervisor determines that such existing or proposed repressuring operations do conform, or if he determines that such operations can be made to conform, and the respective party or parties thereto agree to the recommended modifications, he shall approve such voluntary repressuring operations. Upon such approval by the supervisor, the party or parties thereto shall be entitled to continue or proceed with such repressuring operations without specific direction or order from the supervisor, except as provided in subdivision (c) hereof.

The provisions of Section 6879 shall apply to any such voluntary or co-operative agreement which includes tide and submerged lands of the State which have been granted to a city, county, city and county or district by a grant which does not except and reserve to the State all deposits of minerals, including oil and gas, in said lands.

(b) In the event any proposed plan of repressuring operations is not commenced or any proposed unit or co-operative agreement which has been approved by the supervisor, is not executed and operations commenced thereunder by the respective parties thereto within the time specified in the order of the supervisor approving the same, or within any extension thereof granted by the supervisor, for good cause shown, but in no event longer than 90 days from the expiration date specified in the order of approval, the order of the supervisor shall be deemed automatically revoked, without further action, and the supervisor shall take such appropriate action as authorized by this article.

(c) The supervisor shall, at all times, have access to and may inspect all repressuring operations referred to in subdivision (a) hereof for the purpose of determining that performance is being conducted in accordance with the repressuring plan or plans and specifications of work to be done thereunder adopted pursuant to Section 3319 or 3319.1, or in accordance with the orders of the supervisor approving repressuring operations, and shall have power to require such operations to conform to the said repressuring plan or plans and specifications of work to be done thereunder adopted by, or orders theretofore made by the supervisor, and to otherwise enforce compliance with this article.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3320.1

(a) An agreement for the management, development and operation of two or more tracts in a pool or pools, or portions thereof, in a field as a unit without regard to separate ownerships for the production of oil and gas, including repressuring operations therein, and for the allocation of benefits and costs on a basis set forth in the agreement, shall be valid and binding upon those who consent thereto and may be filed with the supervisor for approval.

Any agreement for the cooperative management, development and operation of two or more tracts in a pool or pools, or portions thereof, in a field for the production of oil or gas, including repressuring operations therein, shall be valid and binding upon those who consent thereto and may be filed with the supervisor for approval.

If in the judgment of the supervisor a unit agreement or cooperative agreement filed for approval is not detrimental to the intent and purposes of this article to arrest or ameliorate subsidence, or otherwise unlawful, the supervisor may approve the agreement. No such agreement approved by the supervisor hereunder or heretofore approved pursuant to applicable law prior to the enactment of this article shall be held to violate any of the statutes of this state prohibiting monopolies or acts, arrangements, agreements, contracts, combinations or conspiracies in restraint of trade or commerce.

(b) In the event that at the time of the approval by the supervisor of a unit or cooperative agreement under subdivision (a), the supervisor makes written findings of all of the following:

(1) A primary purpose of the unit or cooperative agreement is the initiation and conduct of repressuring operations in the area covered thereby for the purpose of arresting or ameliorating subsidence.

(2) The initiation and conduct of repressuring operations in the area covered by the unit or cooperative agreement are feasible and compatible with the purposes of this article.

(3) The persons who are entitled to 75 percent of the proceeds of production of oil and gas within the area covered by the unit or cooperative agreement (measured by the production of oil and gas therein in the last calendar year preceding the date of such approval) have become parties to such agreement by signing or ratifying it.

(4) It is necessary, in order to initiate and conduct repressuring operations, that the properties of nonconsenting persons who own working interests or royalty interests in lands within the area covered by the unit or cooperative agreement become subject to the agreement.

(5) The agreement is fair and reasonable, and contains appropriate provisions to protect and safeguard the rights of all persons having an interest in oil and gas production in the area covered thereby.

Then the supervisor shall make and enter an order which shall provide that unless the nonconsenting persons, within 30 days after service upon those persons of the order in the manner specified by the supervisor, become parties to the agreement by signing or ratifying the agreement, the right of eminent domain may be exercised as provided in subdivision (c) for the purpose of acquiring the properties of the nonconsenting persons which are found by the supervisor to be necessary for the initiation and conduct of the repressuring operations.

If the supervisor makes findings in accordance with the foregoing, the findings shall be prima facie evidence of all of the following:

(A) Of the public necessity of the development and operation of the properties in accordance with the unit or cooperative agreement and of the repressuring operations to be initiated and conducted pursuant to the agreement.

(B) That the acquisition of the properties of the nonconsenting persons which are designated by the supervisor is necessary therefor.

(C) That the repressuring and other operations to be initiated and conducted pursuant to the agreement, and the improvements to be made in connection therewith are planned or located in the manner which will be most compatible with the greatest public good and the least private injury.

The acquisition and use of land, including oil and gas rights therein, and personal property used in the production of oil and gas within a subsidence area for the purposes and by the persons mentioned in this section under the circumstances herein specified, are public uses on behalf of which the right of eminent domain may be exercised.

(c) Subject to the provisions of subdivision (b), the right of eminent domain for the purposes therein mentioned may be exercised by any city, county, or city and county, which has agreed to commit the properties to be acquired to such unit or cooperative agreement, or which has agreed to convey all or a portion of said properties upon acquisition, for a price not less than the cost of acquiring the same, to working interest owners who are parties to such unit or cooperative agreement and who have agreed to commit such properties to said agreement.

Except as otherwise provided in subdivisions (b) and (c), any condemnation action brought hereunder shall be governed by Title 7 (commencing with Section 1230. 010) of Part 3 of the Code of Civil Procedure.

If a condemnation action or actions to acquire the properties of the nonconsenting persons are promptly commenced and diligently prosecuted to final judgment by which the properties are acquired, no compulsory unit order affecting the area covered by the agreement shall be made by the supervisor under Section 3321 with respect to that area.

(Amended by Stats. 1984, Ch. 193, Sec. 100.)



3320.2

If the supervisor determines that sufficient of the working interest owners and royalty interest owners to make repressuring operations feasible in any pool or pools, or portions thereof, for which a repressuring plan and specifications have been adopted by the supervisor, have not prior thereto, or within the time designated in the order of the supervisor adopting such plan and specifications, entered into a unit agreement or co-operative agreement, or have not taken individual action under which the repressuring operations contemplated by such plan will be satisfactorily initiated and conducted, the supervisor shall have power to compel the unitization of all interests in such pool or pools, or portions thereof, in the manner and subject to the limitations set forth in this article.

If the supervisor shall compel the unitization of the interests in any pool or pools, or portions thereof, in a field as provided in Section 3321, the supervisor shall have power to order repressuring operations to be initiated and conducted in the unit area in accordance with the applicable repressuring plan and specifications previously adopted by the supervisor; provided, however, that no order compelling unitization or order requiring the initiation and conduct of repressuring operations in the unit area shall be made unless the supervisor shall find:

(1) That the initiation and conduct of such repressuring operations will not substantially reduce the maximum economic quantity of oil or gas ultimately recoverable from the unit area as a whole under prudent and proper operations.

(2) That the estimated cost of initiating and carrying out such repressuring operations within the unit area as a whole, including both capital and operating costs, will not exceed the estimated value of the increased production resulting therefrom.

The supervisor shall have continuing jurisdiction to review the results of repressuring operations previously ordered by the supervisor and to make such further orders as may be necessary or desirable under the provisions of this article.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3320.3

In determining, as required by Section 3320.2, whether the estimated cost of initiating and conducting such repressuring operations will exceed the estimated value of the increased production resulting from such operations, the supervisor shall exclude from consideration that portion of the cost of initiating and conducting such repressuring operations which any interested person or persons agree to bear, in addition to the portion of the cost of such operations which such person or persons would otherwise be obligated to bear pursuant to the provisions of subdivision (e) of Section 3322 under arrangements for the conditional repayment of such excess portion from increased production as follows:

(a) Each person bearing a part of such excess portion of the cost of initiating and conducting such repressuring operations shall recover the amount so borne, plus interest on the unpaid balance thereof at the rate of 3
1/2
percent per annum compounded semiannually by receiving, until fully repaid, his pro rata share, based upon his proportionate contribution from an amount not less than 60 percent or more than 90 percent, which, in the judgment of the supervisor, shall from time to time be determined to be fair and reasonable to all persons concerned, of that proportion of the increased production thereafter produced that the said excess portion of the cost of initiating and conducting such repressuring operations bears to the total cost of initiating and conducting such repressuring operations.

(b) If the supervisor shall find the offer of such person or persons to bear the excess portion of the cost of initiating and conducting such repressuring operations to be feasible, fair and reasonable, any order for repressuring operations made by the supervisor, in addition to its other provisions, shall set forth the time, manner and terms upon which such excess portion of the cost of initiating and conducting repressuring operations shall be borne by such person or persons until repaid to such person or persons from increased production as above provided.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3320.4

In order to encourage the initiation and conduct of repressuring operations with the greatest possible speed in a subsidence area, the State, or any city, or county, city and county, or other political subdivision, deriving revenues from oil or gas produced from tide or submerged lands may expend such revenues for the purpose of bearing that portion of the cost of initiating and conducting repressuring operations in such subsidence area:

(1) In excess of that share of such costs which would otherwise be borne by such person pursuant to subdivision (e) of Section 3322 as a participant in a unit created by order of the supervisor pursuant to Section 3322 under arrangements for conditional repayment as above provided, or

(2) In excess of that share of such costs which would otherwise be borne by such person as a participant in a unit under a unit agreement voluntarily entered into under arrangements for conditional repayment satisfactory to such person and the other working interest owners interested in said unit.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3320.5

No working or royalty interest owner shall be liable for any loss or damage resulting from repressuring or other operations connected with the production of oil and gas which are conducted, without negligence, pursuant to and in accordance with a co-operative or unit agreement ordered or approved by the supervisor pursuant to this article.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3321

(a) Subject to the limitations specified in this article, the supervisor shall have the power to issue a compulsory unit order upon the petition of a city, county, city and county, any part of which is in a subsidence area, or any contractor or lessee for the production of oil or gas therefor, or any person or persons owning working interests in the area affected by such order. The supervisor shall, prior to the issuance of each compulsory unit order, schedule a public hearing thereon. Such hearing may embrace all or a portion of those land areas, and the pool or pools, or portions thereof, underlying such areas, which have been theretofore included in one of the repressuring plans referred to in Section 3319 or 3319.1, except those areas, and the pool or pools, or portions lying thereunder, which are currently devoted to repressuring operations pursuant to an approved repressuring plan in accordance with the procedure prescribed in subdivision (a) of Section 3320. Such hearing shall be set not later than 60 days from the date of the filing of such petition.

(b) If, after such public hearing and from the evidence adduced therefrom, and from such engineering studies as he may have ordered made and which have been presented and considered at such hearing, or at any prior hearing held for the purpose of considering a repressuring plan, the supervisor finds:

1. That repressuring operations of such pool or pools, or portions thereof, will tend to arrest or ameliorate subsidence; and

2. That compulsory repressuring operations are required by reason of the failure, refusal or inability of the respective parties within the affected area to agree upon and initiate approved repressuring operations; and

3. That subsidence of land overlying or immediately adjacent to such pool or pools is injuring or imperiling valuable buildings, or other improvements, or harbor installations or is interfering with commerce, navigation and fishery, or substantial portions of such lands may be inundated if subsidence continues, thereby endangering life, health, safety, peace, welfare and property; and

4. That unit operation of such pool or pools, or portions thereof, is reasonably necessary to carry out repressuring operations in accordance with the theretofore adopted pressuring plan; and

5. That the creation of the unit is feasible, necessary and justifiable under all conditions affecting the unit at the time of its creation or which can be reasonably anticipated by the supervisor at such time;

then the supervisor shall issue an order requiring unit operation of such pool or pools, or portions thereof, on such terms and conditions as may be determined from the evidence to be fair, reasonable, equitable and in conformance with said repressuring plan.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3322

An order of the supervisor requiring unit operation, pursuant to Section 3321, may include lands owned by any person as defined in Section 3316.1, and shall contain such provisions as may be necessary or proper to protect, safeguard, and adjust the respective rights and obligations of the persons affected, including but not limited to lessees, operators, independent contractors, lien claimants, owners of mineral rights, royalties, working interests, production payments, mortgages, or deeds of trust. The order shall include:

(a) A description of the area embraced, termed the unit area ;

(b) A general statement of the nature of the applicable repressuring plan and the specifications therefor adopted by the supervisor to arrest or ameliorate subsidence to be prescribed in a separate order of the supervisor requiring repressuring operations;

(c) That as a condition to the continued production by the owners or operators of oil or gas from such pool or pools, they shall initiate and conduct such repressuring operations as shall be prescribed in a separate order or orders of the supervisor;

(d) A formula for the apportionment and allocation of the unit production among and to the several separately owned tracts within the unit area such as reasonably will permit persons otherwise entitled to share in or benefit by the production from such separately owned tracts to produce or receive, in lieu thereof, their fair, equitable and reasonable share of the unit production or other benefits thereof. A separately owned tract s fair, equitable, and reasonable share of the unit production shall be measured by the value of each such tract for oil and gas purposes and its contributing value to the unit in relation to like values of other tracts in the unit, taking into account acreage, the quantity and quality of oil and gas recoverable therefrom, location on structure, its probable productivity of oil and gas in the absence of unit operations, the burden of operation to which the tract will or is likely to be subjected, or so many of such factors, and such other pertinent engineering geological, or operating factors as may be reasonably susceptible of determination;

Pending the adoption of a final formula for apportionment and allocation of unit production as above provided (which final formula must be adopted not later than 18 months from the effective date of the order of the supervisor requiring unit operation), an interim formula may be adopted based upon the gross oil production in the unit area during the calendar year preceding the date of such order of the supervisor, which shall be effective until the adoption of the final formula as above provided. The final formula, when adopted, shall be retroactive to the effective date of the order requiring unit operation and adjustment shall be made in the apportionment and allocation of production during such interim period in accordance with the final formula so adopted.

(e) Provisions for financing the unit and the further development and operation of the unit area and the basis, terms, and conditions on which the cost and expense thereof shall be apportioned among and assessed against the tracts and all interests therein, including a detailed accounting procedure governing all charges and credits incident to all operations within the unit. The expense of unit operation shall be chargeable to the separately owned tracts in the same proportion that such tracts share in the unit production, and the expenses chargeable to a tract shall be paid by the person who in the absence of unit operation would be responsible for the expense of developing and operating such tract. Subject to such terms and conditions as to time and rate of interest as may be fair to all concerned, reasonable provisions shall be made in the order for carrying or otherwise financing persons who are unable promptly to meet their financial obligations in connection with the unit repressuring operations, and upon application made prior to the entry of the order, for carrying a nonassenting working interest owner affected by a final order of the supervisor under Section 3321;

(f) A provision for the credits and charges to be made in the adjustment among the owners or operators of tracts within the unit area for their respective investments in wells, tanks, pumps, machinery, materials, and equipment contributed to the unit operation by the respective owners or operators. The net amount chargeable against the owner or operator of a separately owned tract shall be considered expenses of unit operation chargeable against such tract;

(g) A provision appointing an operating committee to have general overall management and control of the unit, including voting procedures, the conduct of its business and affairs and the operations to be carried on by it for the primary purpose of ameliorating or arresting subsidence, subject to the applicable repressuring plan, the specifications therefor and the unit order adopted by the supervisor. Such operating committee shall be composed of the persons primarily liable for the payment of the expenses of unit operation, or their representatives, which committee shall, within the time specified in the order, appoint a person to be known as the unit operator, who shall, under the direction and supervision of the operating committee, be responsible for the management and conduct of the unit operation;

(h) A provision specifying the method of voting upon any motion before the operating committee and the majority in number of votes necessary in order to carry a motion;

(i) That each vote upon a motion by the operating committee shall have a value corresponding to the percentage of the expense of unit operation borne by the person voting or his principal pursuant to the provisions of subdivision (e) of this section;

(j) If the operating committee fails to appoint the unit operator within the time specified in an order issued pursuant to this article, the supervisor shall appoint the unit operator;

(k) The time the unit operation shall commence, and the manner in which and the circumstances under which the unit operation shall terminate;

(l) Such additional provisions not inconsistent with this article which the supervisor deems appropriate for the accomplishment of the proposed plan of repressuring operations for the purpose of arresting or ameliorating subsidence within the unit area and the protection of all interested parties.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3322.1

No order of the supervisor creating a unit and prescribing the plan of unitization applicable thereto shall become effective unless and until the plan of unitization has been signed, or in writing ratified or approved, by working interest owners who are entitled to 65 percent of the proceeds of production of oil and gas, prior to the payment of royalties, within the proposed unit area, measured by the production from such area in the calendar year preceding the date of the order of the supervisor creating such unit, and the supervisor has made a finding either in the order creating the unit or in a supplemental order that the plan of unitization has been so signed, ratified or approved by persons owning the required percentage interest in and to the unit area. Where the plan of unitization has not been so signed, ratified or approved by persons owning the required percentage interest in and to the unit area at the time the order creating the unit is made, the supervisor shall, upon petition and notice, hold such additional and supplemental hearings as may be requested or required to determine if and when the plan of unitization has been so signed, ratified or approved by persons owning the required percentage interest in and to such unit area and shall, in respect to such hearings, make and enter a finding of his determination in such regard. In the event persons owning the required percentage interest in and to the unit area have not so signed, ratified or approved the plan of unitization within a period of six months from and after the date on which the order creating the unit is made, the order creating the unit shall cease to be of further force and effect and shall be revoked by the supervisor.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3323

Notice of the time and place of any hearing to be held by the supervisor shall be given by publication in a newspaper of general circulation printed and published in the county in which the subsidence is alleged to be taking place, and notice thereof sent, in the manner prescribed by Section 3303 to the persons mentioned in such section within the area which will be the subject of his order.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3324

At hearings all persons interested are entitled to be heard and present evidence, both oral and written. All such persons shall be sworn, and a transcript of the proceedings shall be kept. The procedure to be followed by the supervisor with respect to the administering of oaths, applying for subpoenas for witnesses and for the production of books, records, well logs, production records, and other documents, the taking of depositions, and the penalties attaching for failure to comply with any order of the supervisor or subpoena issued, shall be in the manner as in this division provided. On the request of the supervisor, a hearing officer in the Office of Administrative Hearings may be assigned to assist in conducting the proceedings as provided in Section 11370.3 of the Government Code. The officer, however, shall not make the determination specified in Section 3321.

The provisions of Section 3234 prohibiting the giving of testimony as to the contents of records on file shall not apply to this article. All of these records shall be available and may be received in evidence in any public hearing or in any judicial proceeding herein provided for.

(Amended by Stats. 2004, Ch. 183, Sec. 288. Effective January 1, 2005.)



3325

The supervisor shall make and enforce all rules and regulations necessary or proper to accomplish the purposes of this article or to administer or enforce any order issued pursuant thereto. Such rules and regulations shall be adopted in accordance with the provisions of Chapter 4 (commencing at Section 11370), Part 1, Division 3, Title 2 of the Government Code.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3326

An order requiring unit operation may be amended for good cause by a subsequent order entered by the supervisor, except that no such order or amendment shall change the percentage of oil and gas allocated to a separately owned tract by the original order except with the consent of all persons who might be adversely affected thereby. Before issuing any such order, he shall make similar findings as are required for an original order, and such new order shall be subject to the same requirements and restrictions that are applicable to an original order. The provisions of this section shall not prohibit the establishment of an interim formula for the apportionment and allocation of unit production pursuant to subdivision (d) of Section 3322.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3327

Subject to the limitations in this article governing the creation of the unit previously established, the supervisor, by entry of a new order after a public hearing, may require unit operation in a pool, or a portion thereof, which embraces a unit area established by a previous order. Such new order, in providing for allocation of unit production from the enlarged unit area, shall first treat the unit area previously established as a single tract, and the portion of unit production so allocated thereto shall then be allocated among the separately owned tracts included in such previously established unit area in the same proportions as those specified therefor in the previous order.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3328

(a) The portion of unit production allocated to a separately owned tract shall be deemed, for all purposes, to have been actually produced from such tract, and operations conducted pursuant to the order of the supervisor shall be deemed for all purposes, to be the conduct of operations for the production of oil and gas from each separately owned tract in the unit area in the fulfillment of all the express or implied obligations, trust or otherwise, of the owner or any person interested in such tract under a lease, or any contract, or any trust or trust obligations applicable to such tract, insofar as they relate to the pool, or pools, or portions thereof, covered by such order.

(b) Such unit production shall be distributed among or the proceeds thereof paid to the several persons entitled to share in the production from such separately owned tract in the same manner, in the same proportions, and upon the same conditions that they would have participated and shared in the production or proceeds thereof from such separately owned tract had not said unit been organized. The share of the unit production allocated to each separately owned tract shall be delivered in kind to the persons entitled thereto by virtue of ownership of oil and gas rights therein or by purchase from such owners, subject to the right of the unit operator to a lien thereon for payment of unit expenses pursuant to the order of unitization.

(c) Operations carried on under and in accordance with the order of unitization shall be regarded and considered as a fulfillment of and compliance with all of the provisions, covenants, and conditions, express or implied, of the several oil and gas leases, contracts, other agreements or trusts pertaining to the development of lands included within the unit area. Wells drilled or operated on any part of the unit area no matter where located shall, for all purposes, be regarded as wells drilled on each separately owned tract within such unit area.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3329

The unit operator shall be authorized on behalf of and for the account of all the respective owners or possessors of the mineral rights within the unit area to supervise, manage and conduct the further development and operations for the production of oil, gas and other hydrocarbon substances from the unit area pursuant to the powers conferred, and subject to the limitations imposed by the provisions of this article and by the order of unitization.

The obligation or liability of the lessee or other owners of the mineral rights in the several separately owned tracts for the payment of unit expense shall at all times be several and not joint or collective and in no event shall a lessee or other owner of the mineral rights in the separately owned tract be chargeable with, be obligated or liable, directly or indirectly, for more than the amount apportioned, assessed or otherwise charged to his interest in such separately owned tract pursuant to the order of unitization and then only to the extent of the lien provided for in this section.

Subject to the provisions in the order of unitization, the unit operator shall have a lien upon all drilling and production equipment in and to each separately owned tract, and upon the portion of the unit production allocated to the working interest therein, to secure the payment of the amount of the unit expense chargeable to and assessed against such separately owned tract. Such lien may be enforced by the unit operator, as the agent of the respective owners or possessors of the mineral rights within the unit area, as against noncarried working interest owners, in the manner set forth in Section 3330. The interest of the lessee or other person who by lease, contract or otherwise is obligated or responsible for the costs and expenses of developing and operating a separately owned tract for the production of oil, gas and other hydrocarbon substances in the absence of unitization shall be solely responsible for and chargeable with any assessment for unit expense made against such tract.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3330

When unit expenses incurred by a unit operator on behalf of the unit have not been paid, the unit operator may, in order to secure payment of the amount due the unit operator, fix a lien upon the interest of the debtor in all drilling and production equipment of the debtor on the premises and upon his allocated portion of the unit production as and when produced from the unit area, by filing for record, with the recorder of the county where the property or a portion thereof involved is located, an affidavit setting forth (1) in general terms the kind of materials, tools, equipment or supplies furnished, labor or services performed, or expenditure incurred, and (2) a description of the land involved, the name of the debtor and his interest in the production from the unit area, and (3) the amount which is still due and unpaid, and (4) a statement that at least 20 days prior to the date of the affidavit the unit operator gave written notice to the debtor by registered mail at his last known address, setting forth the information required under subdivisions (1), (2) and (3) above. Any such affidavit shall be filed for record not later than 90 days after the delivery of the property or the completion of the labor or the incurring of the expenditure. The lien shall not be construed as constituting a lien upon real property as such, except as to the recoverable oil and gas lying thereunder, but otherwise shall be of the same nature and subject to foreclosure in the same manner and within the same time as mechanics liens. In any case where a unit operator is in possession of the production which is subject to the lien, he may sell such production or so much thereof as may be necessary to satisfy said lien; provided, that he shall hold or arrange for the holding of the proceeds of such sale for appropriate distribution upon the determination of the controversy.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3331

Any order issued by the supervisor pursuant to this article, from its effective date, shall be binding upon each person owning or claiming any legal or equitable interest in the area which is the subject of such order or in the oil and gas produced or to be produced therefrom or a right to participate in a share of the proceeds thereof. From the effective date of such an order it shall be unlawful for a person to drill, redrill, operate, work on or produce any well within such area otherwise than in conformity with the order.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3332

Within 30 days after the written notice of the entry of a final order of the supervisor, or within such further time as the supervisor may grant for good cause shown, but in no event shall such time be extended more than 60 days from the written notice of entry of such final order, any person affected thereby may file with the supervisor an application for a rehearing in respect to any matter determined by such order, setting forth the particulars in which such order is considered to be objectionable. The supervisor shall grant or deny any such application in whole or in part within 30 days from the date of the filing thereof, and failure to act thereon within such period shall constitute a denial of such application. In the event that a rehearing is granted, notice to such effect shall be given to all persons affected by such order, advising them of the date of such rehearing and of their right to appear and be heard thereon. The date set for any such rehearing shall be not less than 30 days nor more than 60 days from the date the application for rehearing is granted, unless, upon good cause shown, the time is extended by the supervisor, but in no event shall such time be extended more than 90 days from the date such application for rehearing is granted. The supervisor may enter an amended order or a new order after the rehearing as may be required under the circumstances. The provision of Article 6 (commencing with Section 3350) of Chapter 1 of Division 3 relating to appeals and review shall not apply to this article.

(Amended by Stats. 1974, Ch. 765.)



3333

(a) A final order of the supervisor shall be subject to judicial review by filing a petition for a writ of mandate in accordance with the provisions of Chapter 2 (commencing at Section 1084) of Title 1 of Part 3 of the Code of Civil Procedure in the superior court of any county in which all or any part of the area affected is located, except that any such proceedings shall be instituted within 30 days from the date that a certified copy of the transcript of the proceedings before the supervisor has been delivered to the applicant; otherwise, the findings and determination of the supervisor shall be deemed final and conclusive. Any action so filed shall incorporate therein a certified copy of the transcript of the proceedings before the supervisor.

(b) Notice of intention to petition the superior court for judicial review shall be filed by the applicant or applicants with the supervisor within 60 days after the entry of the final order complained of or within 60 days following the final disposition of any application for rehearing. The notice must identify the order and state the grounds of objection thereto. Immediately upon the filing of such notice the supervisor shall certify to the applicant or applicants the estimated cost of preparing the transcript of the proceedings before the supervisor. The amount of the estimated cost shall be deposited with the supervisor within 10 days after the mailing of the certification of such cost to the applicant or applicants. Upon the deposit of the cost the supervisor shall order the preparation of the transcript. A certified copy of the transcript shall be delivered to the applicant or applicants within 60 days from the date of the filing of said notice of intention unless such time is extended for good cause by the supervisor, but in no event later than 90 days from the date of filing of such notice.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3334

The pendency of actions before the superior court or proceedings for review before any other court of competent jurisdiction of itself shall not stay or suspend the operation of any order; however, the superior court or such other court in its discretion, upon its own motion or upon proper application of any party thereto, may, for good cause, stay or suspend, in whole or in part, the operation of any order pending consideration or review thereof.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3335

If an action for judicial review has not been commenced within the time prescribed for such action, or, if filed, the time within which to process an appeal by the petitioner from any judgment or order rendered therein has expired, or if such an appeal has been timely perfected and there has been an affirmance of such judgment or order, the supervisor may order that the production by noncomplying owners or operators of oil or gas from any pool or pools or portions thereof cease or be curtailed until such noncomplying owners or operators comply with said unit order.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3336

The supervisor upon his own motion may, or shall upon the application of any interested person, hold a public hearing for the purpose of determining and establishing the exterior boundaries encompassing the lands referred to in Section 3317. If, after a public hearing and from the evidence adduced therefrom, the supervisor determines that the lands, or a portion thereof, come within the category of those lands referred to in Section 3317, he shall adopt an order fixing and establishing the exterior boundaries thereof. The supervisor shall retain jurisdiction in this regard, and shall, if it be made to appear necessary, hold further hearings for the purpose of determining whether the boundaries previously established should be enlarged or otherwise altered. Any such change or alteration in said boundaries shall be made by order of the supervisor.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3337

The division shall exercise surveillance over all repressuring operations in the state.

(Repealed and added by Stats. 1975, Ch. 1049.)



3341

At the termination of oil and gas production from a unit area established or approved pursuant to this article and the abandonment of attempts to obtain production therefrom, any interested municipal corporation or other public agency may acquire by eminent domain, in the manner provided by law for the condemnation of property for public use by the state, municipal corporation or other public agency, such oil production properties or facilities within the unit area as such municipal corporation or other public agency may deem necessary or essential to the maintenance of such pressures as will continue to arrest or ameliorate subsidence.

(Amended by Stats. 1975, Ch. 1240.)



3342

To the extent necessary to conform to the provisions and requirements of this article, and to any order of unitization or other order, rule or regulation of the supervisor, made and adopted pursuant hereto, all leases, contracts, and all other rights and obligations shall be regarded as modified and amended, but otherwise to remain in full force and effect. Nothing contained in this article shall be construed to extend the term of any lease or other agreement.

Nothing contained in this article shall be construed to require a transfer to or vesting in the unit operator, or in persons other than those owning the same at the time of the creation of the unit, of title to the separately owned tracts or to any leases or other drilling and operating agreements thereon within the unit area, other than the right to use and operate the same to the extent set out in the order of unitization; nor shall the unit operator or the working interest owners jointly be regarded as owning the unit production. Each respective share of the unit production and the proceeds from the sale thereof shall be severally owned by the persons to whom the same is allocated pursuant to the order of unitization. All property, whether real or personal, which the unit operator may in any way acquire, hold or possess, the cost of which is chargeable to the working interest owners, shall not be acquired, held or possessed for the unit operator for his own account but shall be so acquired, held and possessed by the unit operator for the account of and as agent for each of the several working interest owners and shall be the property of each of such persons as their respective interests may appear under the order of unitization, subject, however, to the right of the unit operator to the possession, management, use or disposal of the same in the proper conduct of the affairs of the unit, and subject to any lien the unit operator may have thereon to secure the payment of unit expense.

No unit order made by the supervisor shall be construed to have the effect of, result in, or in any manner require or provide for the alienation, transfer, conveyance or change of any title or ownership, whether legal or equitable, of any person in or to any separately owned tract of land included in the said order, or to the mineral rights therein, to any other person owning or possessing a separately owned tract of land which may likewise be included in said unit order.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3343

(a) Any person who willfully violates any provision of this article or any rule, regulation or order of the supervisor, shall be subject to a penalty of one thousand dollars ($1,000) for each act of violation and for each day that the violation continues.

(b) The penalty provided in this section shall be recoverable by suit filed by the Attorney General in the name and on behalf of the supervisor in the superior court of the State of California for the county in which the defendant resides, or in which any defendant resides, if there is more than one defendant, or in the superior court of any county in which the violation occurred. The payment of the penalty shall not operate to relieve a person on whom the penalty is imposed from liability to any other person for damages arising out of the violation. The penalty, when recovered, shall be paid to the State Treasurer and shall be deposited to the credit of the Oil, Gas, and Geothermal Administrative Fund.

(c) Any person knowingly aiding or abetting any other person in the violation of any provision of this article, or any rule, regulation or order of the supervisor shall be subject to the same penalty as that prescribed by this section for the violation by the other person.

(Amended by Stats. 2003, Ch. 240, Sec. 14. Effective August 13, 2003.)



3344

(a) Whenever it appears that any person is violating or threatening to violate any provision of this article, or any rule, regulation or order of the supervisor, the supervisor may bring suit against the person in the superior court of any county where the violation occurs or is threatened, to restrain the person from continuing the violation or from carrying out the threat of violation. Upon the filing of the suit, summons issued to the person may be directed to the sheriff or his or her deputies. In the suit, the court has jurisdiction to grant to the supervisor such prohibitory and mandatory injunctions either preliminary or final as the facts may warrant.

(b) If the supervisor fails to bring suit to enjoin a violation or threatened violation of any provision of this article, or any rule, regulation or order of the supervisor within 10 days after receipt of written request to do so by any person who is or will be adversely affected by the violation, the person making the request may bring suit in the person s own behalf to restrain the violation or threatened violation in any court in which the supervisor might have brought suit. If in the suit, the court should hold that injunctive relief should be granted, then the supervisor shall be made a party and shall be substituted for the person who brought the suit, and the injunction shall be issued as if the supervisor had at all times been the plaintiff.

(c) No civil action for damages shall lie against any person for the violation of this article or any rule, regulation or order of the supervisor, except against an owner of the working interest, and particularly no such suit or action shall lie against any lessor, royalty owner, contractor or purchaser of the oil and gas, and no such suit or action shall lie against an owner of the working interest, except suits or actions for damages occurring subsequent to the entry of an order or decision of the supervisor which result from a failure to comply with the order or decision.

(d) If the supervisor brings a suit or action pursuant to this article, no defendant or intervenor shall be permitted to cross-complain or otherwise bring an action in the same proceeding against any other person for damages or for any other purpose.

(Amended by Stats. 1982, Ch. 517, Sec. 350.)



3345

No finding or determination made by the supervisor under the provisions of this article or by any court in proceedings involving the enforcement or review of the orders of the supervisor shall be received in evidence or be binding upon any person in any other proceeding not directly related to the making, enforcement or review of the orders of the supervisor under this article.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3346

The provisions of this article shall supersede any conflicting provisions contained in any legislative grant of tide and submerged lands, or in any law amendatory or supplemental thereto, or any other laws affecting such granted lands.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)



3347

If any section, subsection, subdivision, sentence or clause of this article is adjudged to be unconstitutional or invalid, such adjudication shall not affect the validity of the remaining portion of this article. It is hereby declared that this article would have been passed, and each division, section, subsection, subdivision, sentence or clause thereof, irrespective of the fact that any one or more sections, subsections, subdivisions, sentences or clauses might be adjudged to be unconstitutional, or for any other reason invalid.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 73.)






ARTICLE 6. Appeals and Review

3350

(a) The operator of a well or a production facility to whom the supervisor or district deputy has issued an order pursuant to this chapter may file a notice of appeal to the director from that order. The notice of appeal shall be in writing and shall be filed with the supervisor or with the district deputy who issued the order. The operator shall file the appeal within 10 days of the service of the order, or within 10 days of the posting of a copy of an order made pursuant to Section 3308. Failure of the operator to file an appeal from the order within the 10-day period shall be a waiver by the operator of its rights to challenge the order. If the order, other than an order made pursuant to Section 3308, is served by mail, the time for responding shall be determined as provided in Section 1013 of the Code of Civil Procedure.

(b) (1) The filing of a written notice of appeal shall operate as a stay of the order, except when an order for remedial work or an order to cease and desist operations is issued as an emergency order pursuant to Section 3226. If the order is an emergency order, the operator shall immediately cease and desist the specified operations and shall perform whatever work is required by the order to alleviate the emergency or shall permit the agents appointed by the supervisor to perform that work.

(2) If the emergency order is set aside or modified on appeal, the supervisor shall refund the reasonable costs incurred by the operator for whatever work is not required by the set-aside or modified order or shall not impose costs for work performed by the supervisor or the supervisor s agents if the work is excluded from the modified order or the order is set aside.

(3) (A)?The costs to be refunded pursuant to paragraph (2) by the supervisor shall be determined in a hearing before the director after the exhaustion of appeals. The operator shall have the burden of proving the amount of costs to be refunded.

(B) A determination by the director as to the amount of costs to be refunded pursuant to paragraph (2) may be appealed by the operator pursuant to subdivision (a) of Section 3354.

(4) If the operator believes that it will be irretrievably injured by the performance of the work required to alleviate the emergency pending the outcome of the appeal, the operator may seek an order from the appropriate superior court restraining the enforcement of the order pending the outcome of the appeal.

(Repealed and added by Stats. 2010, Ch. 264, Sec. 4. Effective January 1, 2011.)



3351

(a) A hearing shall be provided in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code only in an appeal from an order in the following circumstances:

(1) Issued pursuant to a Section 3237 finding that the operator s wells are deserted and should be plugged and abandoned.

(2) Imposing civil penalties totaling more than ten thousand dollars ($10,000).

(3) Rescinding an injection project approval for a project that has already commenced.

(4) Imposing a life-of-well bond or a life-of-production facility bond.

(b) An order issued pursuant to Section 3225 shall satisfy the requirement of Section 11503 of the Government Code that an accusation be filed.

(c) For an appeal of an order that is not described in subdivision (a), a hearing shall be conducted by the director in accordance with Sections 3352 and 3353.

(d) For an appeal of an order that is described in subdivision (a) and is also an emergency order for remedial work or to cease and desist operations, a hearing shall be conducted by the director in accordance with Sections 3352 and 3353 for the limited purpose of considering the emergency order for remedial work or to cease and desist operations. All other penalties and requirements imposed by the order shall be considered at a hearing provided in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Repealed and added by Stats. 2010, Ch. 264, Sec. 6. Effective January 1, 2011.)



3352

(a) A hearing conducted by the director shall adhere to the following:

(1) When an order is not issued as an emergency order, within 30 days from the date of the service of the notice of appeal, the director shall provide to the operator notice of the time and place of the hearing. The hearing shall take place within 30 days after the date of the director s notice. The notice shall inform the operator that the director may extend the date of the hearing for up to 60 days for good cause upon application of the operator or the supervisor.

(2) When an order has been issued as an emergency order, within 10 days from the date of the service of the notice of appeal, the director shall provide to the operator notice of the time and place of the hearing. The hearing shall take place within 20 days after the date of the director s notice. The notice shall inform the operator that the director may extend the date of the hearing for up to 30 days for good cause upon application of the operator or the supervisor.

(b) The director shall conduct the hearing within the district where the majority of the wells or production facilities that are the subject of the order are located, or the hearing may be conducted at a location outside of that district upon application of the operator. The hearing shall be reported by a stenographic reporter and may, in addition, be electronically recorded by either party.

(c) The notice of hearing shall inform the operator of its right to file a written answer to the charges no later than 10 days before the date of the hearing. The notice also shall inform the operator that it has the right to present oral and documentary evidence at the hearing.

(d) Upon a verified and timely petition of the operator, the director may order the testimony of a witness at the hearing. The petition shall be served upon the director and the other party within five days after the filing of an appeal and shall set forth the name and address of the witness whose testimony is requested, to the extent known; a showing of the materiality of the testimony; and a showing that the witness cannot be compelled to testify absent an order of the director. The supervisor may file an opposition to the petition within five days after the petition is served. The director shall either deny or grant the petition within 10 days after receipt of the petition and receiving any opposition to the petition. Upon granting a petition, the director shall issue a subpoena pursuant to Section 3357 compelling the testimony of the witness at the hearing.

(e) The director may convert a hearing pursuant to this section to a formal hearing conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code in any of the following circumstances:

(1) The operator makes a showing satisfactory to the director that the order being appealed is likely to result in termination of an established oil or gas producing or injection operation.

(2) It appears to the director that the hearing will involve complex evidentiary or procedural issues that will cause more than minimal delay or burdens.

(3) The operator and the supervisor agree and stipulate to convert the hearing to a formal hearing.

(f) The conversion of a hearing pursuant to this section to a formal hearing shall be conducted in accordance with Article 15 (commencing with Section 11470.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(Repealed and added by Stats. 2010, Ch. 264, Sec. 8. Effective January 1, 2011.)



3353

(a) Within 30 days after the close of a hearing conducted by the director, the director shall issue a written decision affirming, setting aside, or modifying the order from which the appeal was taken. The director s written decision shall be based upon the preponderance of the evidence and shall set forth the director s factual findings, legal conclusions, and rationale for the result. The director may extend the 30-day period for issuing the written decision if the extension is agreed to by the operator.

(b) The director shall file the written decision with the supervisor and serve it on the operator as soon as the decision is complete, at which time the decision shall be deemed final. The director s decision shall supersede the order of the supervisor from which the appeal was made. If the director affirms or modifies the order, the director shall retain jurisdiction until the operator completes the work required to be performed by the order.

(Repealed and added by Stats. 2010, Ch. 264, Sec. 10. Effective January 1, 2011.)



3354

(a) Following a hearing conducted by the director pursuant to Sections 3352 and 3353 or subdivision (b) of Section 3350, the operator may obtain judicial review of the decision of the director by filing a petition for writ of administrative mandamus in the superior court of the county where the division s district office from which the order was issued is located. The operator shall file the petition within 30 days after the date the operator was served with the decision.

(b) Following a hearing conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, the operator may obtain judicial review of the decision pursuant to Section 11523 of the Government Code.

(Repealed and added by Stats. 2010, Ch. 264, Sec. 12. Effective January 1, 2011.)



3355

When an operator seeks judicial review of a decision of the director, including a decision following a hearing conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, the court shall hear the cause on the record before the director or an administrative law judge. New or additional evidence shall not be introduced in court. The court s inquiry shall extend to whether the director acted without or in excess of jurisdiction, whether there was a fair hearing, and whether there is any prejudicial abuse of discretion. Abuse of discretion is established if the administrative proceeding has not been conducted in the manner required by law, the decision is not supported by the findings, or the findings are not supported by substantial evidence in light of the whole record.

(Repealed and added by Stats. 2010, Ch. 264, Sec. 14. Effective January 1, 2011.)



3356

If the operator does not appeal an order, if the operator does not timely seek judicial review of a decision affirming or modifying an order within the time provided in Section 3354, or if the operator has timely sought and obtained judicial review and the court has affirmed the decision, then any charge, including penalty and interest, that the decision permits the supervisor to impose on the operator for work performed by the supervisor or the supervisor s agents shall constitute a state tax lien against the real and personal property of the operator pursuant to Section 3423.

(Repealed and added by Stats. 2010, Ch. 264, Sec. 16. Effective January 1, 2011.)



3357

In any proceeding before the director, and in any proceeding instituted by the supervisor for the purpose of enforcing or carrying out the provisions of this division, or for the purpose of holding an investigation to ascertain the condition of any well or wells complained of, or which in the opinion of the supervisor may reasonably be presumed to be improperly located, drilled, operated, maintained, or conducted, the supervisor and the director shall have the power to administer oaths and may apply to a judge of the superior court of the county in which the proceeding or investigation is pending for a subpoena for witnesses to attend the proceeding or investigation. Upon the application of the supervisor or the director, the judge of the superior court shall issue a subpoena directing the witness to attend the proceeding or investigation, and such person shall be required to produce, when directed, all records, surveys, documents, books, or accounts in the witness custody or under the witness control; except that no person shall be required to attend upon such proceeding unless the person resides within the same county or within 100 miles of the place of attendance. The supervisor or the director may in such case cause the depositions of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil actions in superior courts of this state under Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure, and may, upon application to a judge of the superior court of the county within which the proceeding or investigation is pending, obtain a subpoena compelling the attendance of witnesses and the production of records, surveys, documents, books, or accounts at such places as the judge may designate within the limits prescribed in this section.

(Amended by Stats. 2004, Ch. 182, Sec. 55. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



3358

Witnesses shall be entitled to receive the fees and mileage fixed by law in civil causes, payable from the Oil, Gas, and Geothermal Administrative Fund.

(Amended by Stats. 2003, Ch. 240, Sec. 15. Effective August 13, 2003.)



3359

In case of the failure or neglect on the part of any person to comply with any order of the supervisor or the director, or any subpoena, or upon the refusal of any witness to testify to any matter regarding which he may lawfully be interrogated, or upon refusal or neglect to appear and attend at any proceeding or hearing on the day specified, after having received a written notice of not less than 10 days prior to such proceeding or hearing, or upon his failure, refusal, or neglect to produce books, papers, or documents as demanded in the order or subpoena upon such day, such failure, refusal, or neglect shall constitute a misdemeanor. Each day s further failure, refusal, or neglect is a separate and distinct offense.

The district attorney of the county in which the proceeding, hearing, or investigation is to be held, shall prosecute any person guilty of violating this section by continuous prosecution until the person appears or attends or produces such books, papers, or documents, or complies with the subpoena or order of the supervisor or the director.

(Amended by Stats. 1974, Ch. 765.)






ARTICLE 7. Assessment and Collection of Charges

3400

The charges directed to be levied by this article are necessary in the exercise of the police power of the State and to provide a means by which to supervise and protect deposits of oil and gas within the State, in which deposits the people of the State have a primary and supreme interest.

(Enacted by Stats. 1939, Ch. 93.)



3401

(a) The proceeds of charges levied, assessed, and collected pursuant to this article upon the properties of every person operating or owning an interest in the production of a well shall be used exclusively for the support and maintenance of the department charged with the supervision of oil and gas operations.

(b) Notwithstanding subdivision (a), the proceeds of charges levied, assessed, and collected pursuant to this article upon the properties of every person operating or owning an interest in the production of a well undergoing a well stimulation treatment, may be used by public entities, subject to appropriation by the Legislature, for all costs associated with both of the following:

(1) Well stimulation treatments, including rulemaking and scientific studies required to evaluate the treatment, inspections, any air and water quality sampling, monitoring, and testing performed by public entities.

(2) The costs of the State Water Resources Control Board and the regional water quality control boards in carrying out their responsibilities pursuant to Section 3160 and Section 10783 of the Water Code.

(Amended by Stats. 2013, Ch. 313, Sec. 6. Effective January 1, 2014.)



3402

There shall annually be imposed upon the person operating each oil well in this state, or owning royalty or other interests in respect to the production from the well, a charge which shall be payable to the Treasurer and which shall be computed at a uniform rate per barrel of oil produced from the well for the preceding calendar year. The charge shall be apportioned among all of those persons in fractional amounts proportionate to their respective fractional interests in respect to the production of the well, but the whole of the charge shall be payable by the operator, who shall withhold their respective proportionate shares of the charge from the amounts otherwise payable or deliverable to the owners of royalty or other interests. In the case of a penalty for late payment as provided in Section 3420, no apportionment shall be made.

(Amended by Stats. 1988, Ch. 1077, Sec. 9.)



3402.3

(a) Any increase by the department in the charge imposed pursuant to Section 3402 for deposit into the Oil, Gas, and Geothermal Administrative Fund for the purpose of completing workload requested in the 2010 Budget Act related to the acceleration of the remediation of orphaned oil facilities shall only be made for a period of four years.

(b) This section shall remain in effect only until July 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before July 1, 2015, deletes or extends that date.

(Added by Stats. 2010, Ch. 718, Sec. 7. Effective October 19, 2010. Repealed as of July 1, 2015, by its own provisions.)



3403

There shall annually be imposed upon the person operating each gas well in this state, or owning royalty or other interests with respect to the production from the well, a charge, which shall be payable to the Treasurer, based upon the amount of gas produced in the preceding calendar year, other than gas which is used for recycling or otherwise in oil-producing operations, and which shall be computed at a uniform rate per ten thousand cubic feet. The charge shall be apportioned among all of those persons in fractional amounts proportionate to their respective fractional interests with respect to the production of the well, but the whole of the charge shall be payable by the operator, who shall withhold the respective proportionate shares of the charge from the amounts otherwise payable or deliverable to the owners of royalty or other interests. In the case of a penalty for a late payment as provided in Section 3420, no apportionment shall be made.

(Amended by Stats. 1988, Ch. 1077, Sec. 10.)



3403.5

(a) The Legislature finds that there are underground storage facilities for gas that utilize depleted or partially depleted oil or gas reservoirs. Purchased gas, usually from out of state, is injected for storage and withdrawn during peak load periods. The supervisor is required to maintain surveillance over these facilities to insure that the original reserves are not lost, that drilling of new wells is conducted properly, and that no damage occurs to the environment by reason of injection and withdrawal of gas.

(b) In order to help support the regulatory effort of the supervisor, there shall be imposed an annual charge computed at a uniform rate based on the number of wells used to inject and withdraw gas from an underground storage facility during the preceding calendar year. The charge shall defray the costs incurred by the state in conducting the activities described in this section.

(Amended by Stats. 1984, Ch. 278, Sec. 9.)



3404

The charges authorized by this article are in addition to any and all charges, taxes, assessments, or licenses of any kind or nature paid by or upon the properties assessed hereunder.

(Enacted by Stats. 1939, Ch. 93.)



3405

The department shall prescribe the form and contents of all reports for making the charge or for other purposes to carry out the intent and provisions of this article, which form shall be mailed in duplicate to the person assessed under this article.

(Enacted by Stats. 1939, Ch. 93.)



3406

Every person chargeable under this article, shall on or before March 15th of each year, file a report with the department. The report shall show all items of information demanded by the report, which are necessary to carry out this article. The report shall be verified by such person or officer as the department may designate.

(Amended by Stats. 1967, Ch. 529.)



3407

The department may, for good cause shown, by order entered upon its records, extend for not exceeding thirty days, the time for filing any report required by this article.

(Enacted by Stats. 1939, Ch. 93.)



3407.5

If the person filing the report required under Section 3406, by error or otherwise fails to include the full amount of oil or gas production in the report, the department shall make an estimate of the deficit, based on the monthly production reports filed by such person under Section 3227, and add it to the report. The department shall make a reasonable effort to reconcile the yearly report filed under Section 3406 with the data filed on the regular monthly production reports, before proceeding to change the report, but failure to do so shall not invalidate the assessment.

(Amended by Stats. 1992, Ch. 999, Sec. 17. Effective January 1, 1993.)



3408

(a) If any person chargeable under this article fails or refuses to file with the department, within the time prescribed in this article, the verified report provided for in Section 3406, the department shall note failure or refusal as provided for in Section 3418.

(b) The department shall estimate the amount of oil and gas produced by the person and shall assess the person an assessment based upon the estimated production. A penalty assessment shall be added to the charge pursuant to Section 3420.

(Amended by Stats. 1992, Ch. 999, Sec. 18. Effective January 1, 1993.)



3410

The department shall, on or before June 15th of each year, acting in conjunction with the Department of Finance, make an estimate of the amount of money which will be required to carry out the provisions of this chapter, including any adjustments for savings or increased expenditures in the current and prior fiscal years.

(Amended by Stats. 1977, Ch. 112.)



3412

On or before the 15th of June of each year, the department shall determine the rate or rates which will produce the sums necessary to be raised as provided in Section 3410. Within the same time, the department shall extend into the proper column of the record of assessments the amount of charges due from each person.

(Amended by Stats. 1977, Ch. 112.)



3413

Between the first of March and the 15th of June in each year, the department shall assess and levy the charges as provided in this article. The assessment shall be made against the person operating the property subject to assessment on the first Monday in March, except that, where the actual operation of any well has changed hands during the period for which the charge is imposed, the charge shall be apportioned to each operator upon the basis of the oil or gas produced during the period, and the lien provided for in Section 3423 shall be a lien against the property of each operator. If the name of the owner is unknown to the department the assessment shall be made against unknown owners.

Clerical errors occurring or appearing in the name of any person whose property is properly assessed and charged, or in the making or extension of any assessment or charge upon the records, which do not affect the substantial rights of the payer, shall not invalidate the assessment or charge.

(Amended by Stats. 1967, Ch. 529.)



3417

The notice shall state:

(a) That the assessment of property and levy of charges under this article has been completed.

(b) That the records of assessments containing the charges due will be delivered to the State Controller on the first Monday in July.

(c) That if any person is dissatisfied with the assessment made or charge fixed by the department he may, at any time before the first Monday in July, apply to the Controller to have the assessment or charge corrected in any particular.

The omission to publish notice shall not affect the validity of any assessment levied pursuant to this article.

(Amended by Stats. 1975, Ch. 1049.)



3418

The department shall prepare each year a record called the Record of Assessments and Charges in which shall be entered each assessment and levy or charge made by it upon the property assessed and charged under this article, describing the property assessed. The assessments may be classified and entered in such separate parts of the record as the department may prescribe. If such charges and assessments become delinquent as provided in Section 3420 of this code, in addition to the information contained in the Record of Assessments and Charges as herein provided, the department shall furnish to the State Controller upon his request the name and address of any owner of property assessed as such name and address last appears in the office of the tax assessor for county in which such land or a major portion thereof is situate.

(Amended by Stats. 1975, Ch. 1049.)



3419

On or before the first of July the department shall deliver to the State Controller the record of assessments and charges, certified to by the director, which certificate shall be substantially as follows: I, ____, Director of Conservation, do hereby certify that between the first of March and the first of July, 20__, I made diligent inquiry and examination to ascertain all property and persons, firms, corporations and associations subject to assessment as required by the provisions of this chapter, providing for the assessment and collection of charges; that I have faithfully complied with all the duties imposed upon me by law; that I have not imposed any unjust or double assessment through malice or ill will or otherwise; nor allowed any person, firm, corporation, or association, or property to escape a just assessment or charge through favor or regard or otherwise. Failure to subscribe the certificate to the record of assessments and charges, or any certificate, shall not affect the validity of any assessment or charge.

(Amended by Stats. 2008, Ch. 562, Sec. 11. Effective January 1, 2009.)



3420

(a) (1) No charges shall be levied for assessments on oil and gas production of less than ten dollars ($10).

(2) The charges are due and payable on the first of July in each year for assessments of more than ten dollars ($10), but less than five hundred dollars ($500). The charges shall be delinquent if not paid on or before August 15th of each year.

(3) The charges are due and payable on the first of July in each year for assessments of five hundred dollars ($500) or more. One-half of the charges shall be delinquent if not paid on or before August 15th of each year. The remaining one-half of the charges shall be delinquent if not paid on or before the first of February of the following year.

(b) Any person who fails to pay any charge within the time required shall pay a penalty of 10 percent of the amount due, plus interest at the rate of 1
1/2
percent per month, or fraction thereof, computed from the delinquent date of the assessment until and including the date of payment.

(Amended by Stats. 1988, Ch. 351, Sec. 1.)



3421

Every payment on a delinquent charge shall be applied as follows:

(a) First, to any interest due on the charge.

(b) Second, to any penalty imposed by this part.

(c) The balance, if any, to the charge itself.

(Added by Stats. 1990, Ch. 987, Sec. 3.)



3423

(a) If any person fails to pay any charge or penalty imposed under this chapter at the time that it becomes due and payable, the amount thereof, including penalties and interest, together with any costs in addition thereto, shall thereupon be a perfected and enforceable state tax lien. Such a lien is subject to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code.

(b) For the purpose of this section only, due and payable means the date the charges required to be paid pursuant to Section 3420 are assessed under this chapter.

(Amended by Stats. 1980, Ch. 600, Sec. 8.)



3423.2

A warrant may be issued by the Controller or his or her duly authorized representative for the collection of any charges, interest and penalties and for the enforcement of any such lien directed to the sheriff and shall have the same effect as a writ of execution. It may and shall be levied and sale made pursuant to it in the manner and with the same effect as a levy of and a sale pursuant to a writ of execution.

(Amended by Stats. 1996, Ch. 872, Sec. 127. Effective January 1, 1997.)



3423.3

Notwithstanding any provisions of law to the contrary, the owner of said land may redeem from any execution sale within a period of three years upon payment of interest, penalties and charges as provided in the case of other sales of real property under execution.

(Added by Stats. 1979, Ch. 322.)



3423.4

The sheriff shall receive, upon the completion of his or her services pursuant to a warrant, and the Controller is authorized to pay to him or her the same fees and commissions and expenses in connection with services pursuant to the warrant as are provided by law for similar services pursuant to a writ of execution; provided, that fees for publication in a newspaper shall be subject to approval by the Controller rather than by the court; the fees, commissions, and expenses shall be an obligation of the person or persons liable for the payment of the charges and may be collected from the person or persons by virtue of the warrant or in any other manner provided in this article for the collection of those charges.

(Amended by Stats. 1996, Ch. 872, Sec. 128. Effective January 1, 1997.)



3423.6

In the event that the lien of the charges, penalties or interest attaches to real property from which the oil or gas is extracted and more than one parcel of property is included within the lien, the Controller may release by certificate pursuant to Section 7174 of the Government Code from the lien of said charges, interest, penalties, and costs, upon payment by the owner of any parcel or parcels of property of his proportionate share of the assessment of the oil or gas extracted from all land included within said lien owned by him.

(Amended by Stats. 1980, Ch. 600, Sec. 9.)



3423.9

It is expressly provided that the remedies provided herein of the state shall be cumulative and that no action by the Controller shall be construed to be an election on the part of the state, or of any of its officers, to pursue any remedy hereunder to the exclusion of any other remedy for which provision is made in this article.

(Added by Stats. 1979, Ch. 322.)



3424

All charges assessed and levied shall be paid to the State Treasurer upon the order of the Controller. The Controller shall record the payment of any charge.

(Amended by Stats. 1967, Ch. 529.)



3425

Errors appearing upon the face of any assessment on the record of assessments, or overcharges may be corrected by the Controller, with the consent of the Department of Finance, in such manner as the Controller and the Department of Finance agree upon.

(Enacted by Stats. 1939, Ch. 93.)



3426

The Controller shall, on or before the thirtieth day of May next following the delinquency of any charge, bring an action in the name of the people of the State, in the county in which the property assessed is situated, to collect any delinquent charges or assessments, together with any penalties or costs, which have not been paid and which are shown as delinquent upon the record of assessments and charges.

(Amended by Stats. 1977, Ch. 579.)



3427

The Attorney General, as provided in section 3102, shall commence and prosecute any such action to final judgment.

(Enacted by Stats. 1939, Ch. 93.)



3428

In such actions the record of assessments and charges, or a copy of so much thereof as is applicable, duly certified by the Controller, showing unpaid charges against any person assessed by the department, is prima facie evidence of the assessment, the delinquency, the amount of charges, penalties, and costs due and unpaid, that the person is indebted to the people of the State of California in the amount of charges and penalties therein appearing unpaid, and that all forms of law in relation to the assessment of the charges have been complied with.

The provisions of the Code of Civil Procedure relating to service of summons, pleadings, proofs, trials, and appeals are applicable to the proceedings.

(Amended by Stats. 1977, Ch. 579.)



3429

Payment of the penalties and charges, or the amount of the judgment recovered in the action, shall be made to the State Treasurer.

(Enacted by Stats. 1939, Ch. 93.)



3430

Any person claiming and protesting that the assessment made or charges assessed against him are void, in whole or in part, may bring an action against the State Treasurer for the recovery of the whole or any part of the charges, penalties, or costs paid on such assessment, upon the grounds stated in his protest. No action may be brought later than the third Monday in February next following the day upon which the charges were due, and unless the person has filed with the State Controller, at the time of payment of the charges, a written protest stating whether the whole assessment or charge is claimed to be void, or if a part only, what part, and the grounds upon which the claim is founded. When so paid under protest the payment shall not be regarded as voluntary.

(Enacted by Stats. 1939, Ch. 93.)



3431

Whenever an action is commenced under the provisions of Section 3430, a copy of the complaint and of the summons shall be served upon the treasurer or his deputy and upon the supervisor or his deputy and upon the Attorney General or his deputy. At the time the treasurer demurs or answers, he may demand that the action be tried in the Superior Court of the County of Sacramento, which demand shall be granted.

(Amended by Stats. 1955, Ch. 1670.)



3432

The Attorney General, as provided in section 3102, shall defend the action.

The provisions of the Code of Civil Procedure relating to pleadings, proofs, trials, and appeals are applicable to these proceedings.

(Enacted by Stats. 1939, Ch. 93.)



3433

Failure to begin the action within the time specified in section 3430 is a bar to recovery of the charges. In any such action the court may render judgment for the plaintiff for any part or portion of the charge, penalties, or costs found to be void and paid by plaintiff upon the assessment.

(Enacted by Stats. 1939, Ch. 93.)






ARTICLE 8. Recommendation of Maximum Efficient Rates of Production

3450

The Legislature takes notice of the existence of the Conservation Committee of California Oil Producers and of the fact that said committee for a number of years last past, in the interest of the conservation of oil and gas, has made recommendations of maximum efficient rates of production and for the intrapool distribution of such maximum efficient rates of production with respect to oil pools, capacity production from which pools would result in a loss of ultimate production. The Legislature declares that recommendations for such purpose are in the interest of the conservation of the oil and gas resources of this State and that it is lawful for said committee or any other committee of oil producers to issue such recommendations as to any such oil pool and for producers of oil to comply therewith or to agree to comply therewith, provided:

(a) Copies of all such recommendations shall be currently delivered to the supervisor and shall be open to public inspection in the office of the supervisor; and

(b) Any such committee shall make available to the supervisor its records, files, minutes, reports and other data pertaining to such recommendations.

The supervisor in his discretion may join in any such recommendations or may express his disapproval thereof.

The supervisor, in the absence of such recommendations by a committee of oil producers with respect to any of such pools, or if the supervisor deems any such recommendations to be insufficient or incorrect, may issue recommendations with respect to any such pools on said subject matter, and it shall be lawful for producers to comply therewith or to agree to comply therewith. Neither a disapproval by the supervisor nor a recommendation by him shall constitute a basis for implying any obligation for producers of oil to comply with such a disapproval or recommendation.

Nothing herein contained shall be deemed to permit the production of gas in violation of Articles 5 and 6 of Chapter 1 and Chapter 2 of this division.

(Added by Stats. 1955, Ch. 258.)



3451

Maximum Efficient Rate, commonly referred to as MER, is defined as the highest daily rate of production which can be sustained economically from a particular pool, from existing wells and facilities, for a reasonable period without loss of economically recoverable ultimate production of oil from such pool.

(Added by Stats. 1957, Ch. 437.)






ARTICLE 9. Used Oil Recycling Act

3460

(a) As used in this article:

(1) Used oil has the same meaning as defined in subdivision (a) of Section 25250.1 of the Health and Safety Code.

(2) Recycle means to prepare used oil for reuse as a petroleum product by refining, reclaiming, reprocessing, or other means, in order to attain the standards specified by paragraph (3) of subdivision (a) of Section 25250.1 of the Health and Safety Code. Recycle does not include the application of used oil to roads for the purpose of dust control or to the ground for the purpose of weed abatement. Recycle does not include incineration or burning of used oil as a fuel.

(3) Board means the California Integrated Waste Management Board.

(4) Person means any individual, private or public corporation, partnership, limited liability company, cooperative, association, estate, municipality, political or jurisdictional subdivision, or government agency or instrumentality.

(b) The amendments made to this section by Chapter 1123 of the Statutes of 1987 do not affect the validity of any existing regulations of the Department of Toxic Substances Control relating to the management of used oil blended or diluted with virgin oil or any partially refined oil product as a hazardous waste, and do not affect the authority of the Department of Toxic Substances Control to prohibit blending or diluting used oil with an uncontaminated product to achieve the standards for recycled oil, as specified in paragraph (3) of subdivision (a) of Section 25250.1 of the Health and Safety Code.

(Amended by Stats. 2000, Ch. 343, Sec. 21. Effective January 1, 2001.)



3462

The Legislature finds that almost 100 million gallons of used automotive and industrial oil are generated each year in the state; that used oil is a valuable petroleum resource which can be recycled; and that, in spite of this potential for recycling, significant quantities of used oil are wastefully disposed of or improperly used by means which pollute the water, land, and air and endanger the public health and welfare.

(Added by Stats. 1977, Ch. 1158.)



3463

It is the intent of the Legislature in enacting this article that used oil shall be collected and recycled to the maximum extent possible, by means which are economically feasible and environmentally sound, in order to conserve irreplaceable petroleum resources, preserve and enhance the quality of natural and human environments, and protect public health and welfare.

(Added by Stats. 1977, Ch. 1158.)



3465

The board shall conduct a public education program to inform the public of the needs for and benefits of collecting and recycling used oil in order to conserve resources and preserve the environment. As part of this program, the board shall:

(a) Adopt rules, in accordance with subdivision (a) of Section 3470, requiring any person who sells to a consumer more than 500 gallons of lubricating or other oil annually in containers for use off the premises to inform purchasers by posting at or near the point of purchase the locations of conveniently located collection facilities.

Such rules shall provide that in a county wherein 5 percent or more of the population, as determined in accordance with the latest Bureau of the Census information, speak a specific primary language other than English, the signs shall be in such other language, as well as English.

(b) Establish, maintain, and publicize a used oil information center that shall explain local, state, and federal laws and regulations governing used oil and inform holders of quantities of used oil on how and where used oil may be properly disposed.

(c) Encourage the establishment of voluntary used oil collection and recycling programs and provide technical assistance and, whenever possible, financial assistance, to persons organizing such programs.

(d) Encourage the procurement of rerefined automotive and industrial oils for all state and local uses, whenever such rerefined oils are available at prices competitive with those of new oil produced for the same purpose.

(Added by Stats. 1977, Ch. 1158.)



3466

(a) The board shall prescribe guidelines for providing safe and conveniently located facilities for the deposit of used oil by persons possessing not more than five gallons at one time at no cost to those persons.

(b) The improper disposal of used oil pursuant to Section 25250.5 of the Health and Safety Code is prohibited and is subject to penalties pursuant to Article 8 (commencing with Section 25180) of Chapter 6.5 of Division 20 of the Health and Safety Code.

(Repealed and added by Stats. 1986, Ch. 871, Sec. 4.5.)



3469

The board, and every state officer and employee, shall encourage the purchase of recycled oil products represented as substantially equivalent to products made from new oil in accordance with Section 3471.

(Added by Stats. 1977, Ch. 1158.)



3470

(a) All rules and regulations of the board shall be adopted, amended, and repealed in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) The board shall coordinate activities and functions with all other state agencies, including, but not limited to, the Department of Toxic Substances Control, the Department of Water Resources, and the State Water Resources Control Board, in order to avoid duplication in reporting and information gathering.

(Amended by Stats. 2000, Ch. 343, Sec. 22. Effective January 1, 2001.)



3473

If any provision of this article or the application of it to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of this article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.

(Added by Stats. 1977, Ch. 1158.)









CHAPTER 1.5. Used Oil Collection Demonstration Program

ARTICLE 1. Short Title and Definitions

3475

This chapter shall be known and may be cited as the Used Oil Collection Demonstration Grant Program Act of 1990.

(Added by Stats. 1990, Ch. 1657, Sec. 2.)



3476

The definitions in this article govern the construction of this chapter.

(Added by Stats. 1990, Ch. 1657, Sec. 2.)



3477

Administrative costs means those costs directly associated with regulation of the implementation of a used oil collection project.

(Added by Stats. 1990, Ch. 1657, Sec. 2.)



3477.1

Board means the California Integrated Waste Management Board.

(Added by Stats. 1990, Ch. 1657, Sec. 2.)



3477.5

Capital outlay means those costs directly associated with the purchase of equipment necessary to implement a used oil collection project. The costs may include, but are not limited to, the cost of material and labor associated with the installation of that equipment. Capital outlay does not include land acquisition costs.

(Added by Stats. 1990, Ch. 1657, Sec. 2.)



3478

Local agency means a city, county, or city and county.

(Added by Stats. 1990, Ch. 1657, Sec. 2.)



3479

Used oil collection project means a project undertaken by a local agency to encourage the collection, recycling, and proper disposal of used oil generated at households. Used oil collection project includes, but is not limited to, integration of used oil collection into existing curbside collection programs, retrofitting of solid waste collection equipment to promote curbside collection programs, and a public education and awareness program to promote opportunities for, and to educate the public as to the benefits from, the recycling of used oil.

(Added by Stats. 1990, Ch. 1657, Sec. 2.)






ARTICLE 2. Grants for Used Oil Collection Demonstration Projects

3480

(a) The board shall develop and administer a used oil grant program. The board shall adopt regulations for the administration of this chapter and make grant applications available.

(b) The board shall adopt emergency regulations for the administration of this chapter in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The regulations shall be deemed to be emergency regulations, and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of public peace, health and safety, or general welfare.

(Amended by Stats. 1991, Ch. 586, Sec. 1. Effective October 7, 1991.)



3481

The purpose of the used oil collection demonstration grant program is to encourage the establishment of public used oil collection projects and to provide capital outlay and other costs to provide households with the capability of collection used oil generated in those households and to encourage the collection, recycling, and proper disposal of used oil.

(Added by Stats. 1990, Ch. 1657, Sec. 2.)



3482

(a) A local agency shall not use more than 5 percent of any grant for administrative costs.

(b) The board shall not use more than 10 percent of funds made available for the grant program under this chapter for administrative costs.

(Added by Stats. 1990, Ch. 1657, Sec. 2.)



3483

The board shall establish criteria for the granting of funds for used oil collection projects conducted by local agencies, including, but not limited to, information relating to proposed project costs and capital outlay.

(Added by Stats. 1990, Ch. 1657, Sec. 2.)



3484

(a) Local agencies which have established public used oil curbside collection projects on or before January 1, 1991, are eligible for grants under this article to expand and upgrade those projects. Grant funds shall not be utilized to replace current funding sources.

(b) The grant to any local government shall not exceed seventy-five thousand dollars ($75,000) per grant. Local agencies may pool their grant funds to implement coordinated or complementary used oil collection projects.

(Added by Stats. 1990, Ch. 1657, Sec. 2.)



3485

Grant funds shall be made available on a competitive basis to local agencies if requests for grants exceed available funds.

(Added by Stats. 1990, Ch. 1657, Sec. 2.)



3485.5

The following criteria shall be used to evaluate grant applications:

(a) The need for a used oil collection project within a jurisdiction.

(b) The commitment of local agency funds to the used oil collection project.

(c) The commitment of the local agency to continue the used oil collection project after state funding has expired.

(d) The consideration given to a curbside used oil collection program.

(Added by Stats. 1990, Ch. 1657, Sec. 2.)



3486

The board shall determine the contents of grant applications and the methods for evaluating the applications.

(Added by Stats. 1990, Ch. 1657, Sec. 2.)



3487

The board shall evaluate each grant application for its potential to satisfy the requirements of this chapter and shall award the grant based on the evaluation. The board shall notify the applicant of the approval or denial of the grant application on or before January 1, 1992.

(Added by renumbering Section 3787 by Stats. 1991, Ch. 1091, Sec. 127.)



3489

A local agency that establishes or otherwise expends grant funds provided pursuant to this chapter shall:

(a) Comply with the requirements in the regulations concerning notification and reporting.

(b) Provide adequate containment capacity for the containers or tanks used to store used oil in the case of a leak or spill.

(c) Provide sufficient security for centers to minimize vandalism and improper disposal of hazardous substances into used oil containers.

(Amended by Stats. 1991, Ch. 586, Sec. 2. Effective October 7, 1991.)



3490

Storage containers, such as drums and tanks, used to store used oil shall be in good condition and shall meet any applicable design and construction standards.

(Added by Stats. 1990, Ch. 1657, Sec. 2.)






ARTICLE 3. Financing

3491

There is hereby created in the State Treasury the Used Oil Collection Demonstration Grant Fund. Notwithstanding Section 13340 of the Government Code, the money in the Used Oil Collection Demonstration Grant Fund is continuously appropriated to the board for the purposes of this chapter.

(Added by Stats. 1990, Ch. 1657, Sec. 2.)



3492

(a) Notwithstanding Sections 13340 and 16361 of the Government Code, and to the extent permitted by federal law, the sum of one million dollars ($1,000,000) of money in the Federal Trust Fund, created pursuant to Section 16360 of the Government Code, received by the state from federal oil overcharge funds in the Petroleum Violation Escrow Account, is hereby transferred to the Used Oil Collection Demonstration Grant Fund.

(b) No grant shall be made by the board from funds appropriated pursuant to subdivision (a) unless an amount equal to 50 percent of the costs of the project is made available to the applicant from other public or private sources for the project.

(Added by Stats. 1990, Ch. 1657, Sec. 2.)



3494

Funds transferred from the Petroleum Violation Escrow Account by this article shall be transferred by the Controller, subject to approval by the Director of Finance as to which court judgment or federal agency order is the proper source of those funds.

(Added by Stats. 1990, Ch. 1657, Sec. 2.)









CHAPTER 2. Wasting of Natural Gas

3500

All persons, firms, corporations, and associations are prohibited from wilfully permitting natural gas wastefully to escape into the atmosphere.

(Enacted by Stats. 1939, Ch. 93.)



3501

Any person, firm, corporation, or association who digs, drills, excavates, constructs, or owns, or controls a well from which natural gas flows shall, upon the abandonment of the well, cap or otherwise close the mouth of or entrance to the well in such a manner as to prevent the unnecessary or wasteful escape of natural gas into the atmosphere.

No person, firm, corporation, or association who owns or controls land in which such a well is situated shall wilfully permit natural gas flowing from the well wastefully or unnecessarily to escape into the atmosphere.

(Enacted by Stats. 1939, Ch. 93.)



3502

Any person, firm, corporation, or association who wilfully violates any of the provisions of this chapter is guilty of a misdemeanor, punishable by a fine of not more than one thousand dollars or by imprisonment in the county jail for not more than one year, or by both such fine and imprisonment.

(Enacted by Stats. 1939, Ch. 93.)



3503

Each day during which natural gas is wilfully allowed wastefully or unnecessarily to escape into the atmosphere is a separate and distinct violation of this chapter.

(Enacted by Stats. 1939, Ch. 93.)






CHAPTER 3. Spacing of Wells and Community Leases

3600

Except as otherwise provided in this chapter, any well hereafter drilled for oil or gas, or hereafter drilled and permitted to produce oil or gas, which is located within 100 feet of an outer boundary of the parcel of land on which the well is situated, or within 100 feet of a public street or road or highway dedicated prior to the commencement of drilling of the well, or within 150 feet of either a well being drilled or a well theretofore drilled which is producing oil or gas or a well which has been drilled and is not producing but which is capable of producing oil or gas, is a public nuisance.

(Repealed and added by Stats. 1947, Ch. 1559.)



3601

Where several contiguous parcels of land in one or different ownerships are operated as a single oil or gas lease or operating unit, the term outer boundary line means the outer boundary line of the lands included in the lease or unit. In determining the contiguity of any such parcels of land, no street, road or alley lying within the lease or unit shall be deemed to interrupt such contiguity.

(Repealed and added by Stats. 1947, Ch. 1559.)



3602

Where a parcel of land contains one acre or more, but is less than 250 feet in width, there may be drilled on the parcel of land not more than one well to each acre of the area if the surface location of any well or wells is so placed as to be as far from the lateral boundary lines of the parcel of land as the configuration of the surface and the existing improvements thereon will permit.

(Amended by Stats. 1955, Ch. 1218.)



3602.1

Where a parcel of land contains one acre or more and the hydrocarbons to be developed are too heavy or viscous to produce by normal means, and the supervisor so determines, the supervisor may approve proposals to drill wells at whatever locations he deems advisable for the purpose of the proper development of such hydrocarbons by the application of pressure, heat or other means for the reduction of oil viscosity, and such wells shall not be classed as public nuisances after approval by the supervisor.

(Added by Stats. 1955, Ch. 1218.)



3602.2

In determining the area of parcels of land for the purposes of this chapter, the area of the oil and gas mineral estate shall be used exclusively.

(Added by Stats. 1957, Ch. 405.)



3603

For the purposes of this chapter, an alley which intersects or lies within any block or other subdivision unit is not a public street or road.

(Repealed and added by Stats. 1947, Ch. 1559.)



3604

Each day in which the drilling of any well is carried on, or on which it is permitted to produce oil or gas in violation of this chapter is a separate nuisance.

(Repealed and added by Stats. 1947, Ch. 1559.)



3605

The provisions of this chapter do not apply to any field producing oil or gas on August 14, 1931.

(Repealed and added by Stats. 1947, Ch. 1559.)



3606

Notwithstanding any other provisions of this chapter, where a parcel of land contains one acre or more and where all or substantially all of the surface of such parcel of land is unavailable for the surface location of oil or gas wells, there may be drilled or produced not more than one well into each acre of such parcel of land, and the surface location of such well may be located upon property which may or may not contain one acre or more of surface area, and the property upon the surface of which the surface location of such well may be located may or may not be contiguous to such parcel of land; provided:

1. No operator shall construct or maintain any derrick within 150 feet of any other derrick, then standing, of such operator unless approved in advance by the supervisor who may, in granting such approval, attach such conditions as are reasonably necessary to carry out the purposes of this chapter.

2. The surface location of such well, as measured from the center of the hole, shall be not less than 25 feet from an outer boundary of the surface of the property upon which such well is located, and shall be not less than 25 feet from any dedicated public street, road or highway which is so dedicated and in such public use at the time of the commencement of drilling of such well.

3. The producing interval of such well shall be not less than 75 feet from an outer boundary of the parcel of land into which such producing interval is drilled, and the producing interval of such well shall be not less than 150 feet, as measured horizontally in the same zone, from the producing interval of any other well which is producing or capable of producing oil or gas. If the parcel of land qualified to be drilled under this section is less than 150 feet in width, the producing interval of such well shall be as far from the lateral boundary lines of the property as is practicable.

To enforce the provisions of this section, the supervisor may require, at the time supervisor gives approval of notice of intention to drill, redrill or deepen, that a subsurface directional survey be made for such well, and that a plat of said directional survey be filed with the supervisor within fifteen (15) days of completion.

(Amended by Stats. 1959, Ch. 1514.)



3606.1

The 150-foot restriction in Sections 3600 and elsewhere in this chapter shall apply only to wells drilled and producing from the same zone or pool; provided, however, that the well density shall not exceed one well per acre unless the supervisor shall determine that more than one zone or pool underlies the property and that it is not practical to produce from all of such zones or pools from a single well per acre and that such other zones or pools are being drained by offset wells. In such cases only, a maximum density of two wells per acre may be approved. These exceptions to the general spacing rule shall apply also to properties qualifying under Sections 3602 and 3606.

(Added by Stats. 1955, Ch. 925.)



3607

The prohibition set forth in Section 3600 against drilling within 100 feet of any public street or highway shall not apply in the case of any street or highway which is opened through a field in which drilling was commenced prior to the opening of the street or highway.

(Repealed and added by Stats. 1947, Ch. 1559.)



3608

Where land aggregating less than one acre is surrounded by other lands, which other lands are subject to an oil and gas lease aggregating one acre or more, and if, under the provisions of Sections 3600 to 3607, inclusive, of the Public Resources Code, the drilling or producing of a well on said land is declared to be a public nuisance, said land shall, for oil and gas development purposes and to prevent waste and to protect the oil and gas rights of landowners, be deemed included in said oil and gas lease on said other lands, and shall be subject to all the terms and provisions thereof, when the State Oil and Gas Supervisor has caused to be recorded with the county recorder of the county in which said land aggregating less than one acre is located a declaration as hereinafter provided. A request for inclusion of surrounded land aggregating less than one acre may be filed with the supervisor at any time by either the lessee of such other lands or by the owner or lessee of such surrounded land or the supervisor may act upon his own motion. Before filing such request the lessee of such other lands shall make a reasonable effort to include each parcel of surrounded land, within the oil and gas lease upon such other lands.

There shall be attached to such request a statement which shall set forth the name or names of the record owner or record owners of said land aggregating less than one acre which is to be included in said oil and gas lease on said other lands, the legal description of said land aggregating less than one acre, name of the lessee of the oil and gas lease in which such land is to be included, and a reference to the book and page of the official records of the county recorder where such oil and gas lease is recorded or a reference to the document number and date of recordation of such oil and gas lease. Within 20 days following receipt of such request and attached statement, the supervisor shall cause to be recorded with the county recorder of the county in which said land aggregating less than one acre is located, a declaration, signed by him or his assistant or deputy, that said land is deemed by the provisions of this section to be included in said oil and gas lease on said other lands. Such declaration shall set forth the same information required to be set forth in the statement attached to the request, and a copy thereof shall be mailed or otherwise delivered by the supervisor to the lessee. The county recorder shall accept such declaration for recordation and shall index such declaration in the names of all persons or corporations mentioned therein. From the time of recording thereof in the office of the county recorder such notice shall impart constructive notice of the contents thereof to all persons dealing with the land therein described.

The owners of the oil and gas mineral rights in said land so deemed included in said oil and gas lease on said other lands, as herein provided, shall thereafter receive in money, based upon the production of oil and gas from the leasehold including said land or lands unitized or pooled therewith, a pro rata share of the landowners royalty determined in accordance with the provisions of said oil and gas lease in the proportion that the area of said land bears to the aggregate of the total area covered by said oil and gas lease including the area of said land or as otherwise provided in said lease; provided further, that said owners of said oil and gas mineral rights in said land shall in no case receive less than their pro rata share determined, as herein provided, of the value of one-eighth part of the oil and gas produced, saved and sold from or allocated to the operating unit comprising said leasehold on said other lands and said land, computed in accordance with the provisions of said oil and gas lease with respect to the computation of landowners royalty; provided further that upon recordation of the statement by the supervisor, the owners of such oil and gas mineral rights in such land shall also receive a pro rata share of any other benefits thereafter accruing to the owners of the oil and gas mineral rights under the terms of the oil and gas lease on such other lands; and provided further, that without the consent of said owners of said land the lessee or operator of said oil and gas leasehold shall have no right to use the surface of said land nor to use the subsurface thereof down to a depth of 200 feet below the surface thereof.

Where said land aggregating less than one acre is surrounded by lands which are not subject to a single oil and gas lease but is surrounded by lands which are subject to two or more separate oil and gas leases, one or more of which oil or gas leases aggregates one acre or more, then in such event the said land aggregating less than one acre shall, as herein provided, be included within and be joined to that oil and gas lease aggregating one acre or more as to which said parcel of land aggregating less than one acre has the longest common boundary. If there is no longest common boundary, the request shall designate the lease, aggregating one acre or more, into which the parcel aggregating less than one acre shall be included by the declaration of the supervisor; otherwise the supervisor shall make such designation.

In determining the contiguity of any parcels of land for the purposes hereof, no road, street or alley shall be deemed to interrupt such contiguity.

(Amended by Stats. 1961, Ch. 2074.)



3608.1

The owner or operator of any leasehold, into which land has been included under the provisions of Section 3608, shall cause to be recorded an appropriate quitclaim to such land in the proper county recorder s office when such leasehold has been terminated.

(Added by Stats. 1957, Ch. 405.)



3609

Notwithstanding any other provisions of this chapter, if the supervisor determines, pursuant to rules and regulations and after a public hearing, that the development of a pool discovered after the effective date of this section for the production of oil and gas, or either, requires the adoption of a well-spacing pattern other than that specified in Sections 3600 to 3608.1, inclusive, in order to prevent waste and to increase the ultimate economic recovery of oil or gas, he may adopt a well-spacing plan to apply to the surface and subsurface of a designated pool. Such plan shall be applicable to all wells thereafter drilled or redrilled into such pool. Such plan may include a requirement that, as a prerequisite to approval to drill or redrill a well, all or certain specified parcels of land shall be included in a pooling or unit agreement. The supervisor may provide in the rules and regulations for mandatory pooling agreements in connection with the well-spacing order.

(Added by Stats. 1973, Ch. 864.)






CHAPTER 3.5. Unit Operation

ARTICLE 1. Declaration of Policy

3630

The Legislature hereby finds and declares that the management, development, and operation of lands as a unit for the production of oil and gas aids in preventing waste, increases the ultimate recovery of oil and gas, and facilitates increased concurrent use of surface lands for other beneficial purposes.

(Added by Stats. 1971, Ch. 1673.)



3631

Nothing in this chapter shall be construed in such a manner as to conflict with the provisions of Article 2 (commencing with Section 6826) of Chapter 3 of Part 2 of Division 6.

(Added by Stats. 1971, Ch. 1673.)






ARTICLE 2. Definitions

3635

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1971, Ch. 1673.)



3635.1

Person means any natural person, corporation, association, partnership, limited liability company, joint venture, receiver, trustee, executor, administrator, guardian, fiduciary, or other representative of any kind and includes the state and any city, county, city and county, district or any department, agency, or instrumentality of the state or of any governmental subdivision whatsoever.

(Amended by Stats. 1994, Ch. 1010, Sec. 206. Effective January 1, 1995.)



3635.2

Land means both surface and mineral rights.

(Added by Stats. 1971, Ch. 1673.)



3635.3

Pool means an underground reservoir containing, or appearing at the time of determination to contain, a common accumulation of crude petroleum oil or natural gas or both. Each zone of a general structure which is separated from any other zone in the structure is a separate pool.

(Added by Stats. 1971, Ch. 1673.)



3635.4

Field means the same general surface area which is underlaid or reasonably appears to be underlaid by one or more pools.

(Added by Stats. 1971, Ch. 1673.)



3635.5

Tracts of land means land areas under separate ownership which are all of the following:

(a) Contiguous either on the surface or in the subsurface.

(b) Located within a field which has been producing for more than 20 years.

(c) Located within a field over 75 percent of which lies within incorporated areas.

(Added by Stats. 1971, Ch. 1673.)



3636

Unit agreement means and includes, in addition to the unit agreement entered into pursuant to the provisions of Article 3 (commencing with Section 3640) of this chapter, any consent agreement or other agreement entered into in connection with, and supplemental to, such unit agreement, but does not include a unit operating agreement or any preliminary agreement confined to effectuating any exchange of interests in land which the parties to such preliminary agreement may desire. Unit operating agreement means an agreement, entered into by the working interest owners only, governing all operations performed by the unit operator pursuant to the unit agreement and the unit operating agreement for the production of unitized substances.

(Added by Stats. 1971, Ch. 1673.)



3636.1

Unit area means all lands included within an area subject to a unit agreement entered into pursuant to the provisions of Article 3 (commencing with Section 3640) of this chapter.

(Added by Stats. 1971, Ch. 1673.)



3636.2

Unit production means all oil, gas, and other hydrocarbon substances produced from a unit area from the effective date of a unit agreement approved by the supervisor pursuant to Section 3643.

(Added by Stats. 1971, Ch. 1673.)



3636.3

Unit operator means the person or persons designated by the working interest owners as operator or operators of the unit area.

(Added by Stats. 1971, Ch. 1673.)



3637

Working interest means an interest held in lands by virtue of fee title, including lands held in trust, a lease, operating agreement, or otherwise, under which the owner of such interest has the right to drill for, develop, and produce oil and gas. A working interest shall be deemed vested in the owner thereof even though his right to drill or produce may be delegated to an operator under a drilling and operating agreement, unit agreement, or other type of operating agreement.

(Added by Stats. 1971, Ch. 1673.)



3637.1

Working interest owner means a person owning a working interest.

(Added by Stats. 1971, Ch. 1673.)



3637.2

Royalty interest means a right to or interest in oil and gas produced from any lands or in the proceeds of the first sale thereof other than a working interest.

(Added by Stats. 1971, Ch. 1673.)



3637.3

Royalty interest owner means a person owning a royalty interest.

(Added by Stats. 1971, Ch. 1673.)






ARTICLE 3. Unit Agreements

3640

Tracts of land may be unitized as provided in this article to provide for the management, development, and operation thereof as a unit to prevent, or to assist in preventing, waste and to increase the ultimate recovery of oil and gas.

(Added by Stats. 1971, Ch. 1673.)



3641

An agreement for the management, development, and operation of two or more tracts of land in the same field or in the same producing or prospective pool as a unit without regard to separate ownerships, and for the allocation of benefits and costs on a basis set forth in such agreement, shall be valid and binding upon those who consent thereto and may be filed with the supervisor for approval. However, unless and until the agreement qualifies for approval, and is approved, by the supervisor persons who do not consent thereto shall not be bound thereby, nor shall their rights be affected thereby.

(Added by Stats. 1971, Ch. 1673.)



3642

Any proposed agreement for unit operation of tracts of land which has been consented to by persons who own title to working interests which aggregate at least an undivided three-fourths of the total working interests in the area proposed to be unitized, and by persons who own title to the royalty interest which aggregates at least an undivided three-fourths of the total royalty interest in the area proposed to be unitized, may be filed with the supervisor by the owner of any such working interest in conjunction with a petition requesting approval thereof.

(Amended by Stats. 1975, Ch. 644.)



3643

The unit agreement shall be approved, if, after a public hearing, the supervisor finds all of the following:

(a) The unit area of the proposed agreement for unit operation takes in all tracts which, consistent with good oilfield practice, should be considered a part of and related to the field or pool or pools, or portions thereof, proposed for unit operation but does not include tracts which, consistent with good oilfield practice, should not be considered a part of or related to the field or pool or pools, or portions thereof, proposed for unit operation.

(b) As of the date of filing of the petition, the proposed unit agreement was consented to by persons owning at least three-fourths of the working interests and three-fourths of the lessors royalty interests as described in Section 3642.

(c) The unitized management and operation of the pool or pools, or portions thereof, proposed to be unitized is reasonably necessary in order to carry on pressure maintenance or pressure replenishment operations, cycling or recycling operations, gas injection operations, water flooding operations, reduction of oil viscosity operations, or any combination thereof, or any other form of joint effort calculated to increase the ultimate recovery of oil and gas from the proposed unit area.

(d) The value of the estimated recovery of additional oil or gas, or the increased present worth value due to accelerated recovery of oil or gas, as a result of the unit operations will exceed the estimated additional cost incident to conducting such operations.

(e) The proposed unit agreement provides for an allocation of the unit production among and to the separately owned tracts in the area proposed to be unitized such as will reasonably permit persons otherwise entitled to share in or benefit by the production from such separately owned tracts to produce or receive, in lieu thereof, their fair, equitable, and reasonable pro rata share of the unit production or other benefits thereof.

(f) The proposed unit agreement provides, to the full extent practical, for the organization and consolidation of surface facilities, including oil production, storage, treatment, and transportation facilities, in such a manner as will eliminate wasteful and excessive use of land surface areas, freeing such areas for other productive use and development, and provides a fair procedure for the waiver, from time to time, of the working interest owners right of entry on surface areas which in the future become unneeded for the conduct of unit operations.

(g) The proposed unit agreement is fair and reasonable under all the circumstances in other material respects.

(h) If state-owned lands under the jurisdiction of the State Lands Commission are included in the proposed unit agreement, such agreement has been reviewed and approved by the commission as to such lands.

(Amended by Stats. 1975, Ch. 644.)



3644

A tract of land s fair, equitable, and reasonable share of the unit production shall be measured by the value of such tract for oil and gas purposes and its contributing value to the unit in relation to like values of other tracts in the unit area, taking into account, among other things, the following:

(a) The primary tract value based upon the projected future value of hydrocarbon substances that would be produced by primary means from such tract after the date of unitization, if no secondary recovery operation were undertaken.

(b) The secondary tract value based upon consideration of the following factors:

(1) The volume in acre-feet of porous, permeable sand originally saturated with hydrocarbon substances within a zone to be unitized, and underlying such tract.

(2) The hydrocarbon substances per acre-foot of such zone recoverable by means of secondary recovery operations.

(3) The value of the hydrocarbon substances so recoverable from such tract from such zones to be unitized.

(4) In the event the necessary data is not available as listed in paragraphs (1), (2), and (3), the value may be assigned using a prudent engineering method, depending on the data available.

(c) All other factors which significantly bear upon the value of the committed properties for primary and secondary recovery.

(Added by Stats. 1971, Ch. 1673.)



3645

Upon giving his approval to the unit agreement pursuant to Section 3643, the supervisor shall issue an order directing unit operations of the unit area in accordance with the unit agreement, directing the recordation of such agreement in the office of the county recorder in each county in which any part of the unit area is situated, and requiring that the interests of all persons in the unit area be thereafter subject to the unit agreement the same as if all such persons had expressly consented to the unit agreement. An order of the supervisor issued pursuant to this section shall become effective on the date provided for in the order, except that no such order shall become effective until all interests in the unit area for which timely offers of sale have been made pursuant to Section 3647 have been purchased as provided in that section, or until the termination of such offers of sale.

(Amended by Stats. 1973, Ch. 1129.)



3646

The supervisor s order shall include fair and reasonable provisions for all of the following:

(a) The date when all tracts of land not theretofore committed to the unit shall be subject to unit operation, which date shall not be earlier than the first day of the month following the effective date of the supervisor s order.

(b) Provision for the carrying or otherwise financing of any persons who request the same and who the supervisor determines are unable to meet their financial obligations in connection with the unit operation, allowing a reasonable interest charge to those who carry or finance such obligations.

(c) Such additional provisions which the supervisor determines to be appropriate for bringing into the unit area on a fair and reasonable basis tracts of land and interests not theretofore committed to the unit agreement.

(Added by Stats. 1971, Ch. 1673.)



3647

The owner of any working interest or royalty interest in a tract which is the subject of a unit agreement who did not consent to the proposed unit agreement shall, 60 days following the date upon which the supervisor issues his order under the provisions of Section 3645, be entitled to offer his interest for sale pursuant to this section. All working interest owners who consented to the proposed unit agreement shall be entitled to participate in purchasing such interest in proportion to their respective shares of unit production. Unless one or more working interest owners purchase such interest, the order of the supervisor shall not become effective.

If a disagreement arises with respect to the price at which such an interest shall be purchased, then either party may request the supervisor to authorize the creation of an arbitration committee consisting of three members, one member appointed by the seller, one member appointed by the purchaser or purchasers and a third member selected by the other two members, to make an independent appraisal of the value of the interest as of the date the supervisor issued his order under Section 3645. Such committee shall consider all relevant data and information submitted by interested parties and may seek and consider such other information as it deems relevant. The arbitration committee shall determine the fair market value of the interest as of the date the supervisor issued his order under Section 3645 and fix the price at which the sale shall be consummated, and its determination shall be binding on the parties; except that, within 30 days after the determination of the arbitration committee has been mailed to the parties concerned, the seller or the purchaser or any one or more of the purchasers may have such price judicially determined by filing suit for a declaratory judgment as to the fair market value in the superior court for the county in which the tract involved, or the greater portion of it, lies. The compensation and expenses of the arbitration committee shall be subject to approval in amount by the supervisor and, if the unit becomes effective, shall be paid by the working interest owners who elected to participate in purchasing such interest in the proportion they share unit expenses. If the unit does not become effective within the time provided for in the order of the supervisor issued under Section 3645, the working interest owners who have consented to the unit agreement and have requested the independent appraisal shall pay such compensation and expenses in proportion to what would have been their share of unit expenses.

(Amended by Stats. 1975, Ch. 644.)



3648

Any unit agreement approved by the supervisor shall contain a provision under which a party whose surface land is being utilized for the benefit of the unit area shall be entitled to compensation for the reasonable value of the use of such surface.

(Added by Stats. 1971, Ch. 1673.)



3649

Any proposed modification of an approved unit agreement shall be submitted by the unit operator to the supervisor for his review and approval. No modification shall alter or change the basis for allocating production to tracts of land theretofore committed to the unit area without the express written consent of all persons who might be adversely affected thereby. The supervisor shall approve the proposed modification if, after a public hearing, he finds that the proposed unit agreement modification is consented to by persons who own title to working interests which aggregate at least an undivided three-fourths of the total working interests within the unit area and by persons who own title to the royalty interest which aggregate at least an undivided three-fourths of the total royalty interest in the unit area, that the proposed modification is in conformity with other provisions of the unit agreement, that it is consistent with the purpose of this chapter, and is fair and reasonable under all the circumstances. Upon approval, the unit agreement modification shall be recorded in the office of the county recorder in each county in which any part of the unit area is situated and thereafter shall be binding upon all persons having any interest in the pool or pools, or portions thereof, subject to the unit agreement the same as if all such persons had expressly agreed to the modification.

Nothing in this section shall be construed as applying to any modification of a unit operating agreement entered into exclusively by the working interest owners.

(Amended by Stats. 1975, Ch. 644.)



3650

If at any time after the entry of an order of unitization issued pursuant to Section 3645, it develops that all or a portion of a further tract or tracts of land should be included within the unit area, persons who own any working interest in the pool or pools, or portions thereof, may file a petition with the supervisor requesting the addition of such tract or tracts of land to the unit area, insofar as they contain the pool or pools, or portions thereof. Upon the filing of such a petition, the supervisor shall hold a public hearing.

(Amended by Stats. 1975, Ch. 644.)



3651

The supervisor shall issue his order that such further tract or tracts of land insofar as they contain the pool or pools, or portions thereof, and the interests of all persons therein, upon recordation of such order in the office of the county recorder in each county in which any part of the original unit area or such additional tracts are situated, shall thereafter be subject to unit operations if he finds all of the following:

(a) All or a portion of such further tract or tracts of land do contain the pool or pools, or portions thereof, previously ordered unitized by the supervisor.

(b) The unit agreement has been consented to by persons who own title to working interests which aggregate at least an undivided three-fourths of the working interests in the total area proposed to be unitized, and by persons who own title to the royalty interest which aggregates at least an undivided three-fourths of the royalty interest in the total area proposed to be unitized.

(c) The addition of such further tract or tracts of land insofar as they contain the pool or pools to the unit operations is reasonably necessary in order to prevent waste or to increase the ultimate recovery of oil and gas.

(Amended by Stats. 1975, Ch. 644.)



3652

The supervisor s order issued pursuant to Section 3651 shall contain a fair basis for allocating production to such further tract or tracts of land and make fair and reasonable provisions under the circumstances in other respects for bringing into the unit operation such tract or tracts of land. In providing for the allocation of unit production from the enlarged unit area, the order shall, however, first treat the unit area previously established as a single tract, and the portion of unit production so allocated thereto shall then be allocated among the separately owned tracts of land included in such previously established unit area in the same proportion as specified therefor in the previous order. The supervisor shall allocate production from the enlarged unit area between the previously established unit area and the additional tract or tracts of land, and if there be more than one such additional tract of land, shall allocate the production allotted the additional tracts of land as between such additional tracts of land, in such a manner as will reasonably permit persons otherwise entitled to share in or benefit by the production from such tracts of land to produce or receive, in lieu thereof, their fair, equitable, and reasonable pro rata share of the unit production or other benefits thereof. A tract s fair, equitable, and reasonable share of the unit production shall be measured by the value of each such tract of land for oil and gas purposes and its contributing value to the unit operation in relation to like values of other tracts in the unit, taking into account, among other things, the following:

(a) The primary tract value based upon the projected future value of hydrocarbon substances that would be produced by primary means from such tract after the date of unitization, if no secondary recovery operation were undertaken.

(b) The secondary tract value based upon consideration of the following factors:

(1) The volume in acre-feet of porous, permeable sand originally saturated with hydrocarbon substances within a zone to be unitized, and underlying such tract.

(2) The hydrocarbon substances per acre-foot of such zone recoverable by means of secondary recovery operations.

(3) The value of the hydrocarbon substances so recoverable from such tract from such zones to be unitized.

(4) In the event the necessary data is not available as listed in paragraphs (1), (2), and (3), the value may be assigned using a prudent engineering method, depending on the data available.

(c) All other factors which significantly bear upon the value of the committed properties for primary and secondary recovery.

(Added by Stats. 1971, Ch. 1673.)



3653

Any disagreement with respect to the unit operation between persons owning any interest in the pool or pools, or portions thereof, subject to the unit agreement may be submitted to the supervisor for his review and decision.

(Amended by Stats. 1975, Ch. 644.)



3653.5

A petition requesting approval of a unit agreement and each copy thereof shall contain or have attached to it:

(a) A request that the supervisor approve the unit agreement.

(b) A copy of the unit agreement.

(c) A report with appropriate engineering, reservoir, and geologic data and maps outlining in detail how the unit agreement qualifies for approval pursuant to this chapter.

(d) Evidence that the required number of working interest owners and royalty interest owners have consented to the unit agreement. Generally, such evidence shall consist of a certificate of the petitioner or unit operator that the requisite number of working interest owners and royalty interest owners have consented to the unit agreement; provided, however, that if the accuracy of the certificate is challenged by any person, additional evidence will be required. Additional evidence may be supplied by the petitioner or requested by the supervisor.

(Added by Stats. 1975, Ch. 644.)



3654

Any and all decisions or determinations made by the supervisor under the provisions of this chapter shall be appealable to any court of competent jurisdiction by any person whose interests are affected by any such decision or determination. Except as otherwise provided in this article, such appeal must be made within 60 days from the date of such decision or determination.

(Added by Stats. 1971, Ch. 1673.)



3655

The three-fourths interests referred to in Sections 3642, 3649, and 3651 shall be determined as follows:

(a) A total value, composed of the combined value of all of the primary tract assignment and secondary tract assignment, shall be assigned to all of the tracts of land which are the subject of the unit agreement or the proposed unit agreement.

(b) The pro rata interest of each working interest owner shall be equal to a fraction, the numerator of which shall be the total value of the primary tract assignment and secondary tract assignment of the tract or tracts in which he has a working interest, in accordance with his fractional share of such interest, if any, and the denominator of which shall be the value determined under subdivision (a).

(c) The pro rata interest of each royalty interest owner shall be equal to a fraction, the numerator of which shall be the total value of the primary tract assignment and secondary tract assignment of the tract or tracts in which he has a royalty interest, in accordance with his fractional share of such interest, if any, and the denominator of which shall be the value determined under subdivision (a).

If there are no royalties outstanding with respect to a tract or tracts of land included within or proposed to be included within a unit area, then for the purpose of determining the three-fourths of royalty interests the working interest owners in any such tract of land shall be deemed to be the owners of a royalty with respect to such tract in the same proportion as their ownership of the working interest therein.

(Added by Stats. 1971, Ch. 1673.)



3656

No unit agreement approved by the supervisor pursuant to the provisions of this chapter shall effect or result in, or be construed to effect or result in, the alienation, transfer, or change of any title or ownership, legal or equitable, of any person or party in or to any tract of land or the mineral rights therein to any other person or party.

(Added by Stats. 1971, Ch. 1673.)



3657

Operations incident to the drilling, producing, or operating of a well or wells on any portion of a unit area under a unit agreement approved by the supervisor pursuant to the provisions of this chapter shall be deemed, for the purposes of determining compliance with lease and other contractual obligations, the conduct of such operations on each separately owned tract in the unit area by the several working interest owners thereof. That portion of the production allocated to each tract of land included in the unit area, when produced, shall be deemed for all purposes to have been produced from such tract by a well or wells drilled therein.

(Added by Stats. 1971, Ch. 1673.)



3658

Any order of the supervisor issued pursuant to this article shall, from and after its effective date, be effective as to, and be binding upon, each person owning an interest in the unit area covered thereby, or in the oil and gas produced therefrom, or the proceeds thereof. Each such person shall have the right to enforce the provisions of the unit agreement, including, but not limited to, the provisions for determining rates of production, whether or not such person expressly consented to the unit agreement.

(Added by Stats. 1971, Ch. 1673.)



3659

Prior to any public hearing held by the supervisor pursuant to this chapter, the supervisor shall give reasonable written notice of the hearing to all persons shown by the records of the tax assessor to have an interest in the land proposed for unit operation, and shall give written notice to any city within which the land lies and, with respect to land which lies in an unincorporated area, to the county in which the land lies. Such city or county or any other interested person may, on any matter relevant to the proposed agreement for operation, submit testimony and evidence for the consideration of the supervisor.

(Added by Stats. 1971, Ch. 1673.)






ARTICLE 4. Liens

3680

A person to whom another is indebted for expenses incurred in carrying on unit operations may, in order to secure payment of the amount due, fix a lien upon the interest of the debtor in the unit production as and when produced from the unit area by filing for record with the recorder of the county where the property or a portion thereof involved is located, an affidavit setting forth all of the following:

(a) In general terms the kind of materials, tools, equipment, or supplies furnished or labor or services performed.

(b) A description of the land involved, the name of the debtor, and his interest in the production from the unit area.

(c) The amount which is still due and unpaid.

(d) A statement that at least 20 days prior to the date of the affidavit such person gave written notice to the debtor by registered mail at his last known address, setting forth the information required under subdivisions (a), (b), and (c) of this section.

Any such affidavit shall be filed for record not later than 90 days after the delivery of the property or the completion of the labor.

(Added by Stats. 1971, Ch. 1673.)



3681

The lien shall be a first lien on the production and otherwise shall be of the same nature and subject to foreclosure in the same manner and within the same time as mechanics liens. In any case where the lien claimant is in possession of the production which is subject to the lien, the supervisor may authorize the lien claimant to sell such production or so much thereof as may be necessary to satisfy such lien, provided that the supervisor shall hold or arrange for the holding of the proceeds of such sale for appropriate distribution upon a determination of the controversy.

(Added by Stats. 1971, Ch. 1673.)






ARTICLE 5. Regulations

3685

Within three months after the effective date of this chapter, the supervisor shall, after one or more public hearings, adopt regulations governing the submittal of proposed unit agreements, modifications thereof, additions thereto, and disagreements with respect to unit operations. The regulations shall include, but not be limited to, requirements for filing fees sufficient to cover the costs of administration, and submittal of policies of title insurance. The regulations may be amended from time to time by the supervisor with the approval of the director.

(Added by Stats. 1971, Ch. 1673.)






ARTICLE 6. Preemption

3690

This chapter shall not be deemed a preemption by the state of any existing right of cities and counties to enact and enforce laws and regulations regulating the conduct and location of oil production activities, including, but not limited to, zoning, fire prevention, public safety, nuisance, appearance, noise, fencing, hours of operation, abandonment, and inspection.

(Added by Stats. 1971, Ch. 1673.)









CHAPTER 4. Geothermal Resources

3700

It is hereby found and determined that the people of the State of California have a direct and primary interest in the development of geothermal resources, and that the State of California, through the authority vested in the State Oil and Gas Supervisor, should exercise its power and jurisdiction to require that wells for the discovery and production of geothermal resources be drilled, operated, maintained and abandoned in such manner as to safeguard life, health, property, and the public welfare, and to encourage maximum economic recovery.

(Amended by Stats. 1967, Ch. 1398.)



3701

For the purposes of this chapter, geothermal resources shall mean geothermal resources as defined in Section 6903 of this code.

(Amended by Stats. 1967, Ch. 1398.)



3702

For the purposes of this chapter, geothermal resources area means the same general surface area which is underlaid, or reasonably appears to be underlaid, by geothermal resources.

(Amended by Stats. 1971, Ch. 1213.)



3703

Well means any well for the discovery of geothermal resources or any well on lands producing geothermal resources or reasonably presumed to contain geothermal resources, or any special well, converted producing well or reactivated or converted abandoned well employed for reinjecting geothermal resources or the residue thereof.

(Amended by Stats. 1967, Ch. 1398.)



3703.1

Low-temperature geothermal resources are fluids that have value by virtue of the heat contained therein and have a temperature that is not more than the boiling point of water at the altitude of occurrence.

(Amended by Stats. 1988, Ch. 1077, Sec. 11.)



3704

Department , in reference to the government of this state, means the Department of Conservation.

(Added by Stats. 1965, Ch. 1483.)



3705

Division, in reference to the government of this state, means the Division of Oil, Gas, and Geothermal Resources in the Department of Conservation.

(Amended by Stats. 1992, Ch. 999, Sec. 19. Effective January 1, 1993.)



3706

Director means the Director of Conservation.

(Added by Stats. 1965, Ch. 1483.)



3707

Supervisor means the State Oil and Gas Supervisor.

(Added by Stats. 1965, Ch. 1483.)



3708

Person includes any individual, firm, association, corporation, or any other group or combination acting as a unit.

(Added by Stats. 1965, Ch. 1483.)



3709

Operator means any person drilling, maintaining, operating, pumping, or in control of any well.

(Added by Stats. 1965, Ch. 1483.)



3710

Owner includes operator when any well is operated or has been operated or is about to be operated by any person other than the owner.

(Added by Stats. 1965, Ch. 1483.)



3711

Operator includes owner when any well is or has been or is about to be operated by or under the direction of the owner.

(Added by Stats. 1965, Ch. 1483.)



3712

This chapter shall be liberally construed to meet its purposes, and the director and the supervisor, acting with the approval of the director, shall have all powers which may be necessary to carry out the purposes of this chapter, including the authority to adopt rules and regulations.

(Amended by Stats. 1992, Ch. 999, Sec. 20. Effective January 1, 1993.)



3714

The State Oil and Gas Supervisor shall so supervise the drilling, operation, maintenance and abandonment of geothermal resources wells as to encourage the greatest ultimate economic recovery of geothermal resources, to prevent damage to life, health, property, and natural resources, and to prevent damage to, and waste from, the underground geothermal deposits, and to prevent damage to underground and surface waters suitable for irrigation or domestic purposes by reason of the drilling, operation, maintenance, and abandonment of geothermal resources wells.

(Amended by Stats. 1970, Ch. 117.)



3714.5

The supervisor, pursuant to regulation, shall designate geothermal resources areas and may exclude from the operation of this chapter certain wells within such geothermal resources areas when there is no probability of encountering geothermal resources.

(Added by Stats. 1972, Ch. 1102.)



3715

The supervisor shall also supervise the drilling, operation, maintenance, and abandonment of wells so as to permit the owners or operators of such wells to utilize all methods and practices known to the industry for the purpose of increasing the ultimate recovery of geothermal resources and which, in the opinion of the supervisor, are suitable for such purpose in each proposed case. In order to further the elimination of waste by increasing the recovery of geothermal resources it is hereby declared as a policy of this state that the grant in a geothermal resources lease or contract to a lessee or operator of the right or power, in substance, to explore for and remove all geothermal resources from any lands in the State of California, in the absence of an express provision to the contrary contained in such lease or contract, is deemed to allow the lessee or contractor or his successors or assigns, to do what a prudent operator using reasonable diligence would do, having in mind the best interest of the lessor, lessee and the state, in producing and removing geothermal resources; provided, however, nothing contained in this section imposes a legal duty upon such lessee or contractor, his successors or assigns, to conduct such operations.

(Amended by Stats. 1967, Ch. 1398.)



3715.5

For the purposes of the California Environmental Quality Act (commencing with Section 21000), the division shall be the lead agency as defined in Section 21067 for all geothermal exploratory projects as defined in Section 21065.5. The division shall complete all its responsibilities pursuant to the California Environmental Quality Act, including public and agency review and approval or disapproval of the project, within 135 days of the receipt of the application for such project. The division may delegate its lead agency responsibility under this section to a county which has adopted a geothermal element, as defined in Section 25133, for its general plan. Any such delegation shall provide that the county complete its lead agency responsibility under this section within 135 days of the receipt of the application for such project. The provisions of this section shall not apply to geothermal exploratory projects as defined in Section 21065.5 where, prior to January 1, 1979, preparation of an environmental impact report for such project has begun or an application for such project which will require preparation of an environmental impact report has been filed.

(Added by Stats. 1978, Ch. 1271.)



3716

The district deputy in each district shall collect all information regarding the wells in the district necessary for the proper supervision of the wells. The district deputy shall prepare maps and other accessories necessary to determine the underground conditions in a geothermal area and the location and extent of strata bearing water suitable for irrigation or domestic purposes or surface water suitable for those purposes. This work shall be done with the view to advising the operators as to the best means of protecting the geothermal resource deposits and the water-bearing strata and surface water, and with a view to aiding the supervisor in ordering tests or repair work at wells. All the data shall be kept on file in the office of the district deputy of the respective district, and copies thereof shall be available, upon request, to the Director of Water Resources, the State Geologist, and the appropriate California regional water quality control board located in the area involved, subject to Section 3752.

(Amended by Stats. 1988, Ch. 1077, Sec. 12.)



3717

Upon request, the supervisor shall notify the Department of Fish and Game and the California regional water quality control board in the area affected of the location and abandonment of geothermal wells.

(Amended by Stats. 1988, Ch. 1077, Sec. 13.)



3718

Nothing in this chapter shall be construed as superseding any of the provisions of Division 7 (commencing with Section 13000) of the Water Code or Division 6 (commencing with Section 5650) of the Fish and Game Code.

(Added by Stats. 1965, Ch. 1483.)



3719

The supervisor shall publish any publications, reports, maps, statistical data or other printed matter relating to geothermal resources, for which there may be public demand. If these publications, reports, maps, statistical data or other printed matter are sold, they shall be sold at cost, and the proceeds shall be deposited in the Oil, Gas, and Geothermal Administrative Fund.

(Amended by Stats. 2003, Ch. 240, Sec. 16. Effective August 13, 2003.)



3720

For the purposes of this chapter, the state may be divided into one or more districts, the boundaries of which shall be fixed by the director.

(Amended by Stats. 1971, Ch. 1213.)



3721

Every owner or operator of any well shall designate an agent, giving his or her address, who resides in this state, to receive and accept all orders, notices, and processes of the supervisor or any court of law. Every person so appointing an agent shall, within five days after the termination of the agency, notify the supervisor, in writing, of such termination, and unless operations are discontinued, shall appoint a new agent.

(Amended by Stats. 1984, Ch. 278, Sec. 11.)



3722

The owner or operator of any well shall notify the supervisor or the district deputy, in writing, in such form as the supervisor or the district deputy may direct, of the sale, assignment, transfer, conveyance, or exchange by the owner or operator of such well, and the land, owned or leased, upon which the well is located, within 30 days after such sale assignment, transfer, conveyance, or exchange. The notice shall contain the following:

(a) The name and address of the person to whom such well was sold, assigned, transferred, conveyed, or exchanged.

(b) The name and location of the well.

(c) The date of the sale, assignment, transfer, conveyance or exchange.

(d) The date when possession was relinquished by the owner or operator.

(e) A description of the land upon which the well is situated.

(Amended by Stats. 1976, Ch. 813.)



3723

Every person who acquires the ownership or operation of any well, whether by purchase, transfer, assignment, conveyance, exchange, or otherwise, shall, within 30 days after acquiring the well and the land, owned or leased, upon which it is located, notify the supervisor or the district deputy, in writing, of his ownership or operation. The notice shall contain the following:

(a) The name and address of the person from whom the well was acquired.

(b) The name and location of the well.

(c) The date of acquisition.

(d) The date when possession was acquired.

(e) A description of the land upon which the well is situated.

(Amended by Stats. 1976, Ch. 813.)



3723.5

Any person who acquires the ownership or operation of any well or wells, whether by purchase, transfer, assignment, conveyance, exchange, or otherwise, shall, within 30 days after acquiring the well or wells, file with the supervisor an individual indemnity bond in the sum of twenty-five thousand dollars ($25,000) for each well acquired, or a blanket indemnity bond in the sum of one hundred thousand dollars ($100,000) for any number of wells acquired. The bond shall be stated in substantially the language set forth in Section 3725.

(Amended by Stats. 1977, Ch. 112.)



3724

The owner or operator of any well, before commencing the original drilling of a well or the redrilling of an abandoned well, shall file with the supervisor or the district deputy a written notice of intention to commence drilling, accompanied by the prescribed fee. Drilling shall not commence until approval is given by the supervisor or the district deputy. If the supervisor or the district deputy fails to give the owner or operator written response to the notice within 10 working days, such failure shall be considered as an approval of the notice and the notice shall, for the purposes and intents of this chapter, be deemed a written report of the supervisor. The notice shall contain the following:

(a) The location and elevation of the floor of the proposed derrick.

(b) The number or other designation by which the well shall be known. Such number or designation shall be subject to the approval of the supervisor.

(c) The owner s or operator s estimate of the depths between which production will be attempted.

(d) Such other pertinent data as the supervisor may require.

After the completion of any well, the provisions of this section, other than the requirement of the payment of the fee, shall also apply, as far as may be, to the deepening or redrilling of the well, or any operation involving the plugging of the well, or any operations permanently altering in any manner the casing of the well. The number or designation by which any well heretofore drilled has been known, and the number or designation specified for any well in a notice filed as required by this section, shall not be changed without first obtaining a written consent of the supervisor.

As set forth by regulation, the appropriate fee to be filed for the drilling of a new well or the redrilling of an abandoned well, shall be twenty-five dollars ($25), two hundred dollars ($200), five hundred dollars ($500), or one thousand dollars ($1,000).

The fee shall be paid as provided in Section 3724.6.

(Amended by Stats. 1983, Ch. 375, Sec. 1.)



3724.1

An owner or operator may submit to the supervisor for approval a written program to drill a shallow well or wells for temperature-gradient monitoring purposes. In order to qualify under this section, a program shall contain not more than 25 wells and the maximum total depth of each of these wells shall not exceed 250 feet. Each program submitted for approval shall include:

(a) Well numbers.

(b) Well locations and elevations.

(c) Geologic interpretation of the area under investigation, including any known or inferred temperature data.

(d) Such other data as may be required by the supervisor.

The fee required to be filed for the drilling of these shallow wells shall be twenty-five dollars ($25) per well or two hundred dollars ($200) per program, whichever is the lesser.

The fee shall be paid as provided in Section 3724.6.

(Amended by Stats. 1988, Ch. 1077, Sec. 14.)



3724.2

If, after study by the supervisor, it is determined that one or all of the wells proposed pursuant to Section 3724.1 require additional supervision, the supervisor may require that a proposal for such well or wells be submitted in compliance with all the provisions of Section 3724.

(Added by Stats. 1971, Ch. 1213.)



3724.3

Drilling of program wells, as described in Section 3724.1, shall not commence until approval is given by the supervisor or the district deputy. If the supervisor or the district deputy fails to give the owner or operator written response to the program within 10 working days, such failure shall be considered as an approval of the program and the program shall, for the purposes and intents of this chapter, be deemed a written report of the supervisor.

(Added by Stats. 1971, Ch. 1213.)



3724.32

When an operator fails to pay a civil penalty imposed pursuant to Section 3754.5, comply with an order of the supervisor issued pursuant to this chapter, or pay a charge assessed under Section 3724.5, the supervisor may deny approval of the operator s proposed well operations until the operator pays the civil penalty, complies with the order of the supervisor, or pays the charge assessed under Section 3724.5.

(Added by Stats. 2009, Ch. 597, Sec. 1. Effective January 1, 2010.)



3724.35

The supervisor may adopt regulations governing intermediate and deep wells drilled for temperature-gradient monitoring purposes. The regulations may specify the content of any written program for the wells drilled for that purpose to be submitted to the supervisor for approval, the amount of the fee, if any, to be filed for each intermediate or deep well drilled or for each program, and any other matter deemed necessary by the supervisor.

(Amended by Stats. 1988, Ch. 1077, Sec. 15.)



3724.4

The proposal, and all other data submitted as required by Sections 3724.1, 3724.2, and 3724.3, shall be maintained in a confidential status as provided for in Section 3752.

(Added by Stats. 1971, Ch. 1213.)



3724.5

To provide funds for the supervision of geothermal resource wells, the supervisor shall establish an annual well fee, and penalties for late payment, to be applied on an equal basis to all wells as provided under this section.

The annual well fee shall be imposed upon each producing, service, and idle well that existed at any time during the calendar year preceding the statewide fee-assessment date. However, the annual well fee shall not be imposed on any temperature-gradient or observation well, irrespective of its depth, and any low-temperature well, including any well drilled for the purpose of filling a hot water spa or pool intended for human immersion, or any well for which the supervisor has approved suspension.

The annual well fee shall be established so that the sum of the annual well fees plus the estimated sum of those well permit fees provided in Sections 3724 and 3724.1 and pursuant to any regulation adopted under Section 3724.35 are equal to the appropriation for the supervision of geothermal resource wells as provided in the Governor s Budget. The establishment of the annual well fee shall take into account any budget adjustments for actual expenditures in the current and prior fiscal years. Any budget change proposal for support of the provisions of this chapter shall be submitted by the supervisor to geothermal operators for review and comment. A system for determining the fee and penalties and administering the fee and penalty collection shall be adopted by the supervisor by regulation after public hearing.

(Amended by Stats. 1988, Ch. 1077, Sec. 16.)



3724.6

The permit application fees established in Sections 3724 and 3724.1 shall be made payable by the operator to the Department of Conservation, and the annual well fee established in accordance with Section 3724.5 shall be made payable to the Treasurer. The proceeds from the permit applications and the annual well fees shall be deposited in the Oil, Gas, and Geothermal Administrative Fund, and shall be available for appropriation exclusively for the supervision of geothermal resource wells.

(Amended by Stats. 2003, Ch. 240, Sec. 17. Effective August 13, 2003.)



3725

Every person who engages in the drilling, redrilling, deepening, maintaining, or abandoning of any well, except a low-temperature geothermal well, shall file with the supervisor an individual indemnity bond in the sum of twenty-five thousand dollars ($25,000) for each well drilled, redrilled, deepened, maintained, or abandoned. The bond shall be filed with the supervisor at the time of the filing of the notice of intention to drill, redrill, deepen, maintain, or abandon, as provided in Section 3724 or 3724.1. The bond shall be executed by the person, as principal, and by an authorized surety company, as surety, conditioned that the principal named in the bond shall faithfully comply with all the provisions of this chapter, in drilling, redrilling, deepening, maintaining, or abandoning any well or wells covered by the bond, and shall secure the state against all losses, charges, and expenses incurred by it to obtain such compliance by the principal named in the bond.

The conditions of the bond shall be stated in substantially the following language:

If ____, the above bounden principal, shall well and truly comply with all the provisions of Chapter 4 (commencing with Section 3700) of Division 3 of the Public Resources Code and shall obey all lawful orders of the State Oil and Gas Supervisor, or his or her district deputy or deputies, if not appealed as provided in that chapter, or upon affirmance thereof by the Director of Conservation, if appealed thereto, and shall pay all charges, costs, and expenses incurred by the supervisor or his or her district deputy or deputies in respect of the well or wells or the property or properties of the principal, or assessed against the well or wells or the property or properties of the principal, in pursuance of the provisions of that chapter, then this obligation shall be void; otherwise, it shall remain in full force and effect.

(Amended by Stats. 1984, Ch. 278, Sec. 12.)



3725.5

Any person who engages in the drilling, redrilling, deepening, maintaining, or abandoning of any low-temperature well, as defined in Section 3703.1, shall file with the supervisor an individual indemnity bond in the sum of two thousand dollars ($2,000) for each well less than 2,000 feet deep, ten thousand dollars ($10,000) for each well 2,000 feet deep or deeper, but less than 5,000 feet deep, fifteen thousand dollars ($15,000) for each well 5,000 but less than 10,000 feet deep, or twenty-five thousand dollars ($25,000) for each well 10,000 or more feet deep. The bond shall be filed with the supervisor at the time of the filing of the notice of intention to drill, redrill, deepen, maintain, or abandon, as provided in Section 3724 or 3724.1. The bond shall be executed by such person, as principal, and by an authorized surety company, as surety, and shall be in substantially the same language and upon the same conditions as provided in Section 3725, except as to the difference in the amount.

(Amended by Stats. 1978, Ch. 1270.)



3726

Any person who engages in the drilling, redrilling, deepening, maintaining, or abandoning of one or more wells at any time, may file with the supervisor one bond for one hundred thousand dollars ($100,000) to cover all his operations in drilling, redrilling, deepening, maintaining, or abandoning of any of his wells in this state in lieu of an individual indemnity bond for each such operation as required by Section 3725 or 3725.5. The bond shall be executed by such person, as principal, and by an authorized surety company, as surety, and shall be in substantially the same language and upon the same conditions as provided in Section 3725, except as to the difference in the amount.

(Amended by Stats. 1977, Ch. 112.)



3728

Any individual or blanket indemnity bond issued in compliance with this chapter may, with the consent of the supervisor, be terminated and canceled and the surety be relieved of all obligations thereunder when the well or wells covered by such bond have been properly abandoned or another valid bond has been substituted therefor. Should the person who has filed a blanket bond properly abandon a portion of his wells covered by the bond, the bond may, with the consent of the supervisor, be terminated and canceled and the surety be relieved of all obligations thereunder upon the filing by such person of an individual bond for e ch well which he is still engaged in drilling, redrilling, deepening, maintaining, or abandoning. Liability as to individual wells that have been drilled and abandoned under a blanket bond may also be terminated with the consent of the supervisor.

(Amended by Stats. 1976, Ch. 794.)



3728.5

In lieu of the bond required by Sections 3723.5, 3725, 3725.5, and 3726, a deposit may, with the written approval of the supervisor, be given pursuant to Article 7 (commencing with Section 995.710) of Chapter 2 of Title 14 of Part 2 of the Code of Civil Procedure, other than a deposit of money or bearer bonds or bearer notes.

(Amended by Stats. 1982, Ch. 517, Sec. 351.)



3729

For the purposes of Section 3728, a well is properly abandoned when it has been shown to the satisfaction of the supervisor that all proper steps have been taken to protect underground or surface water suitable for irrigation or farm or domestic purposes from the infiltration or addition of any detrimental substance, and to prevent the escape of all fluids to the surface.

(Amended by Stats. 1976, Ch. 794.)



3730

The owner or operator of any well shall keep, or cause to be kept, a careful and accurate log, core record, and history of the drilling of the well.

(Added by Stats. 1965, Ch. 1483.)



3731

The log shall show the character and depth of the formation passed through or encountered in the drilling of the well, the amount, size and weight of casing used, and particularly the location, depth and temperature of waterbearing strata, together with the temperature, chemical composition, and other chemical and physical characteristics of fluid encountered from time to time, so far as ascertained.

(Amended by Stats. 1967, Ch. 1398.)



3732

The core record shall show the depth, character, and fluid content of cores obtained, so far as determined.

(Added by Stats. 1965, Ch. 1483.)



3733

The history shall show the location and amount of sidetracked casings, tools, or other material, the depth and quantity of cement in cement plugs, the shots of dynamite or other explosives, the results of production and other tests during drilling operations, and completion data.

(Added by Stats. 1965, Ch. 1483.)



3734

The log shall be kept in the local office of the owner or operator and, together with the tour reports of the owner or operator, shall be subject, during business hours, to the inspection of the board, the supervisor, or the district deputy.

(Amended by Stats. 1976, Ch. 1073.)



3735

Upon the completion or abandonment of any well or upon the suspension of operations upon any well, true copies of the log, core record, history, and, if made, true copies of all electrical, physical, or chemical logs, tests, or surveys, in duplicate and in such form as the supervisor may direct, shall be filed with the district deputy within 60 days after such completion or abandonment. Like copies shall be filed upon the recompletion of any well.

(Amended by Stats. 1971, Ch. 1213.)



3736

The owner or operator of any well, or his local agent, shall file with the supervisor a copy of the log, history, and core record, or any portion thereof, at any time after the commencement of the work of drilling any well upon written request of the supervisor, or the district deputy. The request shall be signed by the supervisor, or the district deputy, and served either personally, or by mailing a copy of the request, by registered mail, to the last known post office address of the owner or operator, or his agent.

(Amended by Stats. 1976, Ch. 1073.)



3737

A well is completed, for the purposes of this chapter, 30 days after it has commenced to produce a geothermal resource unless drilling operations are resumed before the end of the 30-day period.

(Amended by Stats. 1971, Ch. 1213.)



3739

Any person engaged in operating any wells wherein high pressures are known to exist, and any person drilling for geothermal resources in any district where the pressures are unknown shall equip the well with casings of sufficient strength, and with such other safety devices as may be necessary, in accordance with methods approved by the supervisor, and shall use every reasonable effort and endeavor effectually to prevent blowouts, explosions, and fires.

(Amended by Stats. 1967, Ch. 1398.)



3740

The owner or operator of any well on lands producing or reasonably presumed to contain geothermal resources shall properly case it with watertight and adequate casing, in accordance with methods approved by the supervisor or the district deputy. The owner or operator shall also use every reasonable effort and endeavor to prevent damage to life, health, property, and natural resources, to shut out detrimental substances from strata containing water suitable for irrigation or domestic purposes and from surface water suitable for such purposes, and to prevent the infiltration of detrimental substances into such strata and into such surface water.

(Amended by Stats. 1970, Ch. 117.)



3741

The supervisor shall require such tests or remedial work as in his judgment are necessary to prevent damage to life, health, property, and natural resources, to protect geothermal resources deposits from damage, or to prevent the infiltration of detrimental substances into underground or surface water suitable for irrigation or domestic purposes, to the best interests of the neighboring property owners and the public.

(Amended by Stats. 1970, Ch. 117.)



3742.2

Any person having drilled a well or wells on state, federal or private lands which are producing or, according to the supervisor, are capable of producing geothermal resources, may, at any time, apply to the supervisor for a certificate of primary purpose. When the supervisor determines that such well or wells are primarily for the purpose of producing geothermal resources and not for the purpose of producing water usable for domestic and irrigation purposes, the supervisor shall issue a certificate of primary purpose to such person. Such certificate shall establish a rebuttable presumption that such person has absolute title to the geothermal resources reduced to his possession from such well or wells. Such presumption may be rebutted only upon a showing that the water content of the geothermal resources is useful for domestic or irrigation purposes without further treatment thereof, but not by virtue of any production of such water as a by-product incident to the production of the geothermal resources.

(Amended by Stats. 1983, Ch. 369, Sec. 6.)



3743

(a) An order of the supervisor or a district deputy issued pursuant to this chapter shall provide a clear and concise recitation of the acts or omissions with which the operator is charged. The order shall state all penalties and requirements imposed on the operator in connection with the acts or omissions charged and the order shall provide citations to the provisions of this code and the regulations that support the imposition of the penalties and requirements.

(b) An order of the supervisor or a district deputy shall be in writing and shall be served on the operator by personal service or by certified mail.

(c) When the supervisor or a district deputy makes or gives any written direction concerning the drilling, testing, or other operations in any well drilled, in process of drilling, or being abandoned, and the operator, owner, or representative of either, serves written notice, either personally or by mail, addressed to the supervisor, or to the district deputy at his or her office in the district, requesting that a definite order be made upon the subject, the supervisor or the district deputy shall, within five days after receipt of the notice, deliver a final written order on the subject matter.

(d) When the supervisor or a district deputy issues any written order concerning an operation, an appeal may be made from the order pursuant to Sections 3762 to 3768, inclusive. The order shall inform the operator of its right to appeal the order.

(Amended by Stats. 2010, Ch. 264, Sec. 17. Effective January 1, 2011.)



3744

(a) Within 30 days from the date of service of an order made pursuant to Section 3743, or if there has been an appeal from the order to the director, within 30 days after service of the decision of the director, or if a review has been taken of the order of the director, within 10 days after the affirmance of the order, the operator shall commence in good faith the work ordered and continue it until completion. If the work has not been commenced and continued to completion, the supervisor may appoint necessary agents to enter the premises and perform the work. An accurate account of the expenditures shall be kept. Any amount so expended constitutes a lien against the real or personal property of the operator upon which the work is done and the lien has the force, effect, and priority of a judgment lien pursuant to Section 3772.

(b) Notwithstanding Section 3741, 3743, or 3755, if the supervisor determines that an emergency exists, the supervisor may make formal or emergency orders or undertake any other action that the supervisor determines to be necessary for the protection of life, health, property, or natural resources.

(Amended by Stats. 2010, Ch. 264, Sec. 18. Effective January 1, 2011.)



3745

The owner of any well producing geothermal resources or injecting fluids associated with geothermal operations shall file with the supervisor, on or before the 30th day of each month, for the last preceding calendar month, a statement of production and injection in the form as the supervisor may designate.

(Amended by Stats. 1988, Ch. 1077, Sec. 17.)



3746

Before abandoning any well in accordance with methods approved by the supervisor or the district deputy, and under his direction, the owner or operator shall use every reasonable effort and endeavor to protect any underground or surface water suitable for irrigation or domestic purposes from the infiltration or addition of any detrimental substances.

(Added by Stats. 1965, Ch. 1483.)



3747

Before any work is commenced to abandon any well, the owner or operator shall give written notice to the supervisor or the district deputy of the owner s or operator s intention to abandon the well and the date upon which the work of abandonment will begin.

The notice shall be given at least 10 days before the proposed abandonment, and it shall show the condition of the well and the proposed method of abandonment.

The owner or operator shall furnish the supervisor or the district deputy any additional information that the supervisor or the district deputy may request regarding the condition of the well and the proposed method of abandonment, at any time between the filing of the notice of intention to abandon the well and the completion of abandonment.

(Amended by Stats. 1988, Ch. 1077, Sec. 18.)



3748

The supervisor, or the district deputy, shall before the proposed date of commencing work to abandon such well, furnish to the owner or operator either:

(a) A written report of approval of the proposal.

(b) A written report stating what work or tests will be necessary before approval of abandonment will be given.

(c) A written request stating what information will be necessary for the owner or operator to furnish the supervisor or the district deputy before approval to commence work to abandon or before approval of abandonment will be given.

(Added by Stats. 1965, Ch. 1483.)



3749

If the supervisor or the district deputy fails to give the owner or operator a written report or request within the specified time, such failure shall be considered as an approval of the proposal to abandon the well, and the proposal shall, for the purposes and intents of this chapter, be deemed a written report of the supervisor or the district deputy.

(Added by Stats. 1965, Ch. 1483.)



3750

Within 60 days after the completion of abandonment of any well, the owner or operator of the well shall make, in such form as the supervisor or the district deputy may direct, a written report of all work done in connection with the abandonment. The supervisor or the district deputy shall, within 10 days after the receipt of a written report of completion, furnish the owner or operator with a written final approval of abandonment, or a written disapproval of abandonment, setting forth the conditions upon which the disapproval is based.

Failure to abandon in accordance with the approved method of abandonment, or failure to notify the supervisor or the district deputy of any test required by the final approval of abandonment to be witnessed by the supervisor, the district deputy or his inspector, or failure to furnish the supervisor or the district deputy, at his request, with any information regarding the condition of the well, shall constitute sufficient grounds for disapproval of the abandonment.

(Amended by Stats. 1981, Ch. 741, Sec. 22.)



3751

No person, whether as principal, agent, servant, employee, or otherwise, shall remove the casing or any portion thereof, from any well without first giving written notice to the supervisor or the district deputy of the person s intention to remove the casing from the well. The notice shall be given at least 10 days before the proposed removal.

The supervisor or the district deputy shall, before the proposed date of removal, furnish the person with a written report of approval of the person s proposal, or a written report stating what work shall be done before the approval will be given.

If the supervisor or the district deputy fails to give the person a written report within the specified time, that failure shall be considered an approval of the proposal to remove the casing, and the proposal shall, for the purposes and intents of this chapter, be deemed a written report of the supervisor or the district deputy.

Within five days after the completion of the removal, the person shall make, in the form as the supervisor or district deputy may direct, a written report, in duplicate, of all work done in connection with the removal.

(Amended by Stats. 1988, Ch. 1077, Sec. 19.)



3752

(a) (1) Except as otherwise provided in this section, all the well records, including production records, of an owner or operator that are filed pursuant to this chapter are public records for purposes of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(2) Those records are public records when filed with the division, unless the owner or operator requests, in writing, that the division maintain the well records as confidential information. The confidential period shall not exceed five years from the cessation of drilling operations as specified in subdivision (e).

(3) Well records that are maintained as confidential information by the division shall be open to inspection by those persons whom the owner or operator authorizes in writing. Confidential status shall not apply to state officers charged with regulating well operations, the director, or as provided in subdivision (c).

(4) On receipt by the supervisor of a written request documenting extenuating circumstances relating to a particular well, including a well on an expired or terminated lease, the supervisor may extend the period of confidentiality for six months. The total period of confidentiality, including all extensions, shall not exceed seven years from the cessation of drilling operations as specified in subdivision (e), unless the director approves a longer period after a 30-day public notice and comment period. The director shall initiate and conduct a public hearing on receipt of a written complaint.

(b) Notwithstanding subdivision (a), the well records shall become public records when the supervisor is notified that the lease has expired or terminated.

(c) Production reports filed pursuant to Section 3745 shall be open to inspection by the State Board of Equalization or its duly appointed representative when making a survey pursuant to Section 1815 of the Revenue and Taxation Code or when valuing state-assessed property pursuant to Section 755 of the Revenue and Taxation Code, and by the assessor of the county in which a well referred to in Section 3745 is located.

(d) For the purposes of this section, well records does not include either experimental logs and tests or interpretive data not generally available to all operators, as defined by the supervisor by regulation.

(e) For purposes of this section, the cessation of drilling operations occurs on the date of removal of drilling machinery from the well site.

(Amended by Stats. 2007, Ch. 254, Sec. 4. Effective September 26, 2007.)



3753

Upon receipt by the supervisor or by a district deputy of a written complaint, alleging a condition in violation of this chapter, specifically setting forth the condition complained against, signed by the complainant, the supervisor shall make an investigation of the well or wells and make a written report and order, stating the work required to repair the damage complained of, or stating that no work is required.

A copy of the order shall be delivered to the complainant, or if more than one, to each complainant, and, if the supervisor orders the damage repaired a copy of the order shall be delivered to each of the owners, operators, or agents having in charge the well or wells upon which the work is to be done.

The order shall contain a statement of the conditions sought to be remedied or repaired and a statement of the work required by the supervisor to repair the condition. Service shall be made by mailing copies to such persons at the post office address given.

(Amended by Stats. 1983, Ch. 369, Sec. 9.)



3754

Any owner or operator, or employee thereof, who refuses to permit the supervisor or the district deputy, or his or her inspector, to inspect a well or appurtenant facilities, or who willfully hinders or delays the enforcement of this chapter, and every person, whether as principal, agent, servant, employee, or otherwise, who violates, fails, neglects, or refuses to comply with this chapter, or who fails or neglects or refuses to furnish any report or record which may be required pursuant to this chapter, or who willfully renders a false or fraudulent report, is guilty of a misdemeanor, punishable by a fine of not less than one hundred dollars ($100), nor more than one thousand dollars ($1,000), or by imprisonment for not exceeding six months, or by both the fine and imprisonment, for each offense.

(Amended by Stats. 1988, Ch. 1077, Sec. 20.)



3754.5

(a) Any person who violates this chapter or any regulation implementing this chapter is subject to a civil penalty not to exceed five thousand dollars ($5,000) for each violation. Acts of God, and acts of vandalism beyond the reasonable control of the operator, shall not be considered a violation. The civil penalty shall be imposed by an order of the supervisor upon a determination that a violation has been committed by the person charged, following notice to the person and an opportunity to be heard. The imposition of a civil penalty under this section shall be in addition to any other penalty provided by law for the violation. When establishing the amount of civil liability pursuant to this section, the supervisor shall consider, in addition to other relevant circumstances, (1) the extent of harm caused by the violation, (2) the persistence of the violation, and (3) the number of prior violations by the same violator.

(b) An order of the supervisor imposing a civil penalty shall be reviewable pursuant to Sections 3762 to 3771, inclusive. When the order of the supervisor has become final or has been upheld following exhaustion of the applicable review procedures, the supervisor may apply to the appropriate superior court for an order directing payment of the civil penalty.

(c) Any amount collected under this section shall be deposited in the Oil, Gas, and Geothermal Administrative Fund.

(Amended by Stats. 2003, Ch. 240, Sec. 18. Effective August 13, 2003.)



3755

The supervisor or his deputy may order the abandonment of any well that has been deserted whether or not any damage is occurring or threatened by reason of said well. Suspension of drilling operations and removal of drilling machinery is prima facie evidence of desertion after the elapse of six months unless a request for an extension of time for a period not to exceed an additional six months is theretofore filed. At any time the supervisor may for good cause shown extend this period.

(Added by Stats. 1965, Ch. 1483.)



3756

Whenever the supervisor finds that it is in the interest of the protection of geothermal resources from unreasonable waste, the lessors, lessees, operators, or other persons owning or controlling royalty or other interests in the separate properties of the same producing or prospective geothermal resources area, may, with the approval of the supervisor, enter into agreements for the purpose of bringing about the cooperative development and operation of all or a part or parts of the area, or for the purpose of bringing about the development or operation of all or a part or parts of such area as a unit, or for the purpose of fixing the time, location, and manner of drilling and operating of wells for the production of geothermal resources. Any such agreement shall bind the successors and assigns of the parties thereto in land affected thereby and shall be enforceable in an action for specific performance. No such agreement when approved by the supervisor hereunder shall be held to violate any of the statutes of this state prohibiting monopolies or acts, arrangements, agreements, contracts, combinations, or conspiracies in restraint of trade or commerce.

(Amended by Stats. 1983, Ch. 369, Sec. 10.)



3757

Any well hereafter drilled for the discovery and production of geothermal resources, which is located within 100 feet of an outer boundary of the parcel of land on which the well is situated, or within 100 feet of a public road or street or highway dedicated prior to the commencement of drilling of the well, is a public nuisance.

(Amended by Stats. 1967, Ch. 1398.)



3757.1

Notwithstanding any other provisions of this chapter, where a parcel of land contains one acre or more and all or substantially all of the surface is unavailable for the location of a geothermal well and directional drilling is found by the supervisor to be necessary, the supervisor may approve proposals to drill wells at whatever locations the supervisor determines to be advisable for the purpose of properly developing the geothermal resources except, that no well shall be drilled or permitted to produce which is located within 25 feet of the outer boundary of the parcel of land on which the well is situated or within 25 feet of a public road, street, or highway dedicated prior to the commencement of drilling. The supervisor may require, at the time the supervisor gives approval of the notice of intention to drill, redrill, or deepen such well, that a subsurface directional survey be made, and that the survey be filed with the supervisor within 15 days of cessation of drilling operations.

(Amended by Stats. 1988, Ch. 1077, Sec. 21.)



3757.2

For the purpose of developing low-temperature geothermal resources, the supervisor may approve the exemption of any low-temperature geothermal well from Sections 3721, 3722, 3723, 3723.5, 3725.5, and 3745, if the resource is used domestically or in a noncommercial manner. The supervisor may also approve the drilling of low-temperature geothermal wells at whatever locations he deems advisable, if no well is drilled or permitted to produce which is located within 15 feet of the outer boundary of the parcel of land on which the well is situated or within 15 feet of a public road, street, or highway dedicated prior to the commencement of drilling.

(Amended by Stats. 1984, Ch. 393, Sec. 3. Effective July 11, 1984.)



3758

Where several contiguous parcels of land in one or different ownerships are operated as a single geothermal resources lease or operating unit, the term outer boundary line means the outer boundary line of the lands included in the lease or unit. In determining the contiguity of any such parcels of land, no street, road or alley lying within the lease or unit shall be deemed to interrupt such contiguity.

(Amended by Stats. 1967, Ch. 1398.)



3759

For the purpose of this chapter, an alley which intersects or lies within any block or other subdivision unit is not a public street or road.

(Added by Stats. 1965, Ch. 1483.)



3760

Each day in which the drilling of any well is carried on, or on which it is permitted to produce geothermal resources in violation of this chapter is a separate nuisance.

(Amended by Stats. 1967, Ch. 1398.)



3761

The provisions regarding the location of geothermal resources wells do not apply to any wells producing geothermal resources on the effective date of this act.

(Amended by Stats. 1967, Ch. 1398.)



3762

(a) The operator of a well to whom the supervisor or district deputy has issued an order pursuant to this chapter may file a notice of appeal to the director from that order. The notice of appeal shall be in writing and shall be filed with the supervisor or with the district deputy who issued the order. The operator shall file the appeal within 10 days of the service of the order. Failure of the operator to file an appeal from the order within the 10-day period shall be a waiver by the operator of its rights to challenge the order. If the order is served by mail, the time for responding shall be determined as provided in Section 1013 of the Code of Civil Procedure.

(b) (1) The filing of a written notice of appeal shall operate as a stay of the order, except when an order for remedial work is issued as an emergency order pursuant to Section 3744. If the order is an emergency order, the operator shall immediately perform whatever work is required by the order to alleviate the emergency or shall permit the agents appointed by the supervisor to perform that work.

(2) If the emergency order is set aside or modified on appeal, the supervisor shall refund the reasonable costs incurred by the operator for whatever work is not required by the set-aside or modified order or shall not impose costs for work performed by the supervisor or the supervisor s agents if the work is excluded from the modified order or the order is set aside.

(3) (A) The costs to be refunded pursuant to paragraph (2) by the supervisor shall be determined in a hearing before the director after the exhaustion of appeals. The operator shall have the burden of proving the amount of costs to be refunded.

(B) A determination by the director as to the amount of costs to be refunded pursuant to paragraph (2) may be appealed by the operator pursuant to subdivision (a) of Section 3354.

(4) If the operator believes that it will be irretrievably injured by the performance of the work required to alleviate the emergency pending the outcome of the appeal, the operator may seek an order from the appropriate superior court restraining the enforcement of the order pending the outcome of the appeal.

(Repealed and added by Stats. 2010, Ch. 264, Sec. 20. Effective January 1, 2011.)



3763

(a) A hearing shall be provided in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code only in an appeal from an order in the following circumstances:

(1) Issued pursuant to a Section 3755 finding that the operator s wells are deserted and should be plugged and abandoned.

(2) Rescinding an injection project approval for a project that has already commenced.

(b) An order issued pursuant to Section 3743 shall satisfy the requirement of Section 11503 of the Government Code that an accusation be filed.

(c) For an appeal of an order that is not described in subdivision (a), a hearing shall be conducted by the director in accordance with Sections 3764 and 3765.

(d) For an appeal of an order that is described in subdivision (a) and is also an emergency order for remedial work, a hearing shall be conducted by the director in accordance with Sections 3764 and 3765 for the limited purpose of considering the emergency order for remedial work. All other penalties and requirements imposed by the order shall be considered at a hearing provided in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2010, Ch. 264, Sec. 21. Effective January 1, 2011.)



3764

(a) A hearing conducted by the director shall adhere to the following:

(1) When an order is not issued as an emergency order, within 30 days from the date of the service of the notice of appeal, the director shall provide to the operator notice of the time and place of the hearing. The hearing shall take place within 30 days after the date of the director s notice. The notice shall inform the operator that the director may extend the date of the hearing for up to 60 days for good cause upon application of the operator or the supervisor.

(2) When an order has been issued as an emergency order, within 10 days from the date of the service of the notice of appeal, the director shall provide to the operator notice of the time and place of the hearing. The hearing shall take place within 20 days after the date of the director s notice. The notice shall inform the operator that the director may extend the date of the hearing for up to 30 days for good cause upon application of the operator or the supervisor.

(b) The director shall conduct the hearing within the district where the majority of the wells that are the subject of the order are located, or the hearing may be conducted at a location outside of that district upon application of the operator. The hearing shall be reported by a stenographic reporter and may, in addition, be electronically recorded by either party.

(c) The notice of hearing shall inform the operator of its right to file a written answer to the charges no later than 10 days before the date of the hearing. The notice also shall inform the operator that it has the right to present oral and documentary evidence at the hearing.

(d) Upon a verified and timely petition of the operator, the director may order the testimony of a witness at the hearing. The petition shall be served upon the director and the other party within five days after the filing of an appeal and shall set forth the name and address of the witness whose testimony is requested, to the extent known; a showing of the materiality of the testimony; and a showing that the witness cannot be compelled to testify absent an order of the director. The supervisor may file an opposition to the petition within five days after the petition is served. The director shall either deny or grant the petition within 10 days after receipt of the petition and receiving any opposition to the petition. Upon granting a petition, the director shall issue a subpoena pursuant to Section 3357 compelling the testimony of the witness at the hearing.

(e) The director may convert a hearing pursuant to this section to a formal hearing conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code in any of the following circumstances:

(1) The operator makes a showing satisfactory to the director that the order being appealed is likely to result in termination of an established oil or gas producing or injection operation.

(2) It appears to the director that the hearing will involve complex evidentiary or procedural issues that will cause more than minimal delay or burdens.

(3) The operator and the supervisor agree and stipulate to convert the hearing to a formal hearing.

(f) The conversion of a hearing pursuant to this section to a formal hearing shall be conducted in accordance with Article 15 (commencing with Section 11470.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(Repealed and added by Stats. 2010, Ch. 264, Sec. 23. Effective January 1, 2011.)



3765

(a) Within 30 days after the close of a hearing conducted by the director, the director shall issue a written decision affirming, setting aside, or modifying the order from which the appeal was taken. The director s written decision shall be based upon the preponderance of the evidence and shall set forth the director s factual findings, legal conclusions, and rationale for the result. The director may extend the 30-day period for issuing the written decision if the extension is agreed to by the operator.

(b) The director shall file the written decision with the supervisor and serve it on the operator as soon as the decision is complete, at which time the decision shall be deemed final. The director s decision shall supersede the order of the supervisor from which the appeal was made. If the director affirms or modifies the order, the director shall retain jurisdiction until the operator completes the work required to be performed by the order.

(Repealed and added by Stats. 2010, Ch. 264, Sec. 25. Effective January 1, 2011.)



3766

(a) Following a hearing conducted by the director pursuant to Sections 3764 and 3765 or subdivision (b) of Section 3762, the operator may obtain judicial review of the decision of the director by filing a petition for writ of administrative mandamus in the superior court of the county where the division s district office from which the order was issued is located. The operator shall file the petition within 30 days after the date the operator was served with the decision.

(b) Following a hearing conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, the operator may obtain judicial review of the decision pursuant to Section 11523 of the Government Code.

(Repealed and added by Stats. 2010, Ch. 264, Sec. 27. Effective January 1, 2011.)



3767

When an operator seeks judicial review of a decision of the director, including a decision following a hearing conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, the court shall hear the cause on the record before the director or an administrative law judge. New or additional evidence shall not be introduced in court. The court s inquiry shall extend to whether the director acted without or in excess of jurisdiction, whether there was a fair hearing, and whether there is any prejudicial abuse of discretion. Abuse of discretion is established if the administrative proceeding has not been conducted in the manner required by law, the decision is not supported by the findings, or the findings are not supported by substantial evidence in light of the whole record.

(Repealed and added by Stats. 2010, Ch. 264, Sec. 29. Effective January 1, 2011.)



3768

If the operator does not appeal an order, if the operator does not timely seek judicial review of a decision affirming or modifying an order within the time provided in Section 3766, or if the operator has timely sought and obtained judicial review and the court has affirmed the decision, then any charge, including penalty and interest, that the decision permits the supervisor to impose on the operator for work performed by the supervisor or the supervisor s agents shall constitute a state tax lien against the real and personal property of the operator pursuant to Section 3772.

(Repealed and added by Stats. 2010, Ch. 264, Sec. 31. Effective January 1, 2011.)



3769

In any proceeding instituted by the supervisor for the purpose of enforcing or carrying out the provisions of this chapter, or for the purpose of holding an investigation to ascertain the condition of any well or wells complained of, or which in the opinion of the supervisor may reasonably be presumed to be improperly located, drilled, operated, maintained, or conducted, the supervisor shall have the power to administer oaths and may apply to a judge of the superior court of the county in which the proceeding or investigation is pending, for a subpoena for witnesses to attend the proceeding or investigation. Upon the application of the supervisor, the judge of the superior court shall issue a subpoena directing the witness to attend the proceeding or investigation, and such person shall be required to produce, when directed, all records, surveys, documents, books, or accounts in the witness custody or under the witness control; except that no person shall be required to attend upon such proceeding, unless the person resides within the same county or within 100 miles of the place of attendance.

The supervisor may in such case cause the depositions of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil actions in superior courts of this state under Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure, and may, upon application to a judge of the superior court of the county within which the proceeding or investigation is pending, obtain a subpoena compelling the attendance of witnesses and the production of records, surveys, documents, books, or accounts at such places as the judge may designate within the limits prescribed in this section.

(Amended by Stats. 2004, Ch. 182, Sec. 56. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



3770

Witnesses shall be entitled to receive the fees and mileage fixed by law in civil causes, payable from the Oil, Gas, and Geothermal Administrative Fund.

(Amended by Stats. 2003, Ch. 240, Sec. 19. Effective August 13, 2003.)



3771

In case of the failure or neglect on the part of any person to comply with any order of the supervisor or the director, or any subpoena, or upon the refusal of any witness to testify to any matter regarding which the person may lawfully be interrogated, or upon refusal or neglect to appear and attend at any proceeding or hearing on the day specified, after having received a written notice of not less than 10 days prior to the proceeding or hearing, or upon the person s failure, refusal or neglect to produce books, papers, or documents as demanded in the order or subpoena upon that day, that failure, refusal or neglect constitutes a misdemeanor. Each day s further failure, refusal, or neglect is a separate and distinct offense.

The district attorney of the county in which the proceeding, hearing, or investigation is to be held, shall prosecute any person guilty of violating this section by continuous prosecution until the person appears or attends or produces the books, papers, or documents, or complies with the subpoena or order of the supervisor or the director.

(Amended by Stats. 1984, Ch. 278, Sec. 13.)



3772

(a) If any person fails to pay any charge or penalty imposed under this chapter at the time that it becomes due and payable, the amount thereof, including penalties and interest, together with any costs in addition thereto, shall thereupon be a perfected and enforceable state tax lien. Such a lien is subject to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code.

(b) For the purpose of this section only, due and payable means the date a return is required to be filed, without regard to any extension of time, without payment of the amount due or the date a determination or assessment made under this chapter becomes final, whichever is applicable.

(Amended by Stats. 1980, Ch. 600, Sec. 12.)



3772.2

A warrant may be issued by the Controller or his or her duly authorized representative for the collection of any charges, interests and penalty and for the enforcement of any such lien directed to the sheriff and shall have the same effect as a writ of execution. It may and shall be levied and sale made pursuant to it in the same manner and with the same effect as a levy of and a sale pursuant to a writ of execution.

(Amended by Stats. 1996, Ch. 872, Sec. 129. Effective January 1, 1997.)



3772.4

The sheriff shall receive, upon the completion of his or her services pursuant to a warrant, and the Controller is authorized to pay to him or her the same fees and commissions and expenses in connection with services pursuant to the warrant as are provided by law for similar services pursuant to a writ of execution; provided, that fees for publication in a newspaper shall be subject to approval by the Controller rather than by the court; the fees, commissions and expenses shall be an obligation of the person or persons liable for the payment of those charges and may be collected from such person or persons by virtue of the warrant or in any other manner provided in this chapter for the collection of those charges.

(Amended by Stats. 1996, Ch. 872, Sec. 130. Effective January 1, 1997.)



3772.6

In the event that the lien of the charges, penalties or interest attaches to real property from which geothermal energy is extracted and more than one parcel of property is included within the lien, the Controller may release by certificate pursuant to Section 7174 of the Government Code from the lien of such charges, interest, and penalties and costs, upon payment by the owner of any parcel or parcels of property of his proportionate share of the charges.

(Amended by Stats. 1980, Ch. 600, Sec. 13.)



3773

The Controller shall, on or before the 90th day following the delinquency of any charge, bring an action in the name of the people of the state, in the county in which the property involved in the order is situated, to collect any delinquent charges, together with any penalties or costs, which have not been paid.

(Added by Stats. 1965, Ch. 1483.)



3774

The Attorney General, as provided in Section 3102 of the Public Resources Code, shall commence and prosecute any such action to final judgment.

(Added by Stats. 1965, Ch. 1483.)



3775

In such actions the record of charges, or a copy of so much thereof as is applicable, duly certified by the Controller, showing unpaid charges against any person, is prima facie evidence of the charges, the delinquency, the amount of charges, penalties, and costs due and unpaid, that the person is indebted to the people of the State of California in the amount of charges and penalties therein appearing unpaid, and that all forms of law in relation to the charges have been complied with.

The provisions of the Code of Civil Procedure relating to service of summons, pleadings, proofs, trials, and appeals are applicable to the proceedings.

(Amended by Stats. 1977, Ch. 579.)



3776

Payment of the penalties and charges, or the amount of the judgment recovered in the action, shall be made to the State Treasurer, and shall be returned and credited to the Oil, Gas, and Geothermal Administrative Fund.

(Amended by Stats. 2003, Ch. 240, Sec. 20. Effective August 13, 2003.)






CHAPTER 5. Oil Sumps

3780

As used in this chapter, an oil sump is any open depression or basin in the ground, whether manmade or natural, which contains oil or a combination of oil and water.

(Added by Stats. 1973, Ch. 1076.)



3781

The Legislature hereby finds and declares that it is essential in order to protect the wildlife resources of California that all hazardous exposed oil sumps in this state be either screened or eliminated.

(Amended by Stats. 1974, Ch. 772.)



3782

The supervisor shall promulgate rules and regulations for the adequate screening of oil sumps to protect wildlife and shall order the closure of any oil and gas production operation maintaining an exposed or inadequately screened oil sump in violation of such rules and regulations.

(Added by Stats. 1973, Ch. 1076.)



3783

Whenever the supervisor receives notification from the Department of Fish and Game pursuant to subdivision (a) of Section 1016 of the Fish and Game Code that an oil sump is hazardous to wildlife, he shall forthwith given written notice of such hazardous condition to the owner, lessee, operator, or person responsible for the existence of the condition and set forth the hazardous conditions as specified by the Department of Fish and Game. The owner, lessee, operator, or person responsible shall, within 30 days from the date of such notification, or such longer period as may be mutually agreed upon by the supervisor, the Department of Fish and Game, and the owner, lessee, operator, or person responsible, clean up or abate the condition to the satisfaction of the supervisor and the Department of Fish and Game. If the owner, lessee, operator, or person responsible does not clean up or abate the condition to the satisfaction of the supervisor and the Department of Fish and Game within the required period of time, the supervisor shall forthwith order the closure of the oil and gas production operation maintaining the oil sump.

(Amended by Stats. 1974, Ch. 772.)



3784

Whenever the supervisor receives notification from the Department of Fish and Game pursuant to subdivision (b) of Section 1016 of the Fish and Game Code that an oil sump constitutes an immediate and grave danger to wildlife, he shall forthwith give written notice of such immediately dangerous condition to the owner, lessee, operator, or person responsible for the existence of the condition and set forth the immediately dangerous condition as specified by the Department of Fish and Game. The owner, lessee, operator, or person responsible shall, within 10 days from the date of such notification, or such longer period as may be mutally agreed upon pursuant to Section 3784.5 by the supervisor, the Department of Fish and Game, and the owner, lessee, operator, or person responsible, clean up or abate the condition to the satisfaction of the supervisor and the Department of Fish and Game. If the owner, lessee, operator, or person responsible does not clean up or abate the condition to the satisfaction of the supervisor and the Department of Fish and Game within the required period of time, the supervisor shall forthwith order the closure of the oil and gas production operation maintaining the oil sump.

(Amended by Stats. 1974, Ch. 772.)



3784.5

Extension of the 10-day period specified in Section 3784 may be granted only in cases where the supervisor and the Department of Fish and Game have determined that screening or elimination of the oil sump cannot be reasonably accomplished within 10 days.

(Added by Stats. 1973, Ch. 1076.)



3785

The supervisor and the Department of Fish and Game shall develop a joint program to coordinate their respective responsibilities under this chapter and Section 1016 of the Fish and Game Code to protect the wildlife resources of the state from the hazards of exposed oil sumps.

(Added by Stats. 1973, Ch. 1076.)



3787

No provision of this chapter shall be construed as a limitation on the authority and responsibilities of the supervisor with respect to the enforcement or administration of any provision of state law which he is authorized or required to enforce or administer.

(Added by Stats. 1973, Ch. 1076.)






CHAPTER 6. Disposition of Geothermal Revenues

ARTICLE 1. Purpose

3800

The purpose of this chapter is to provide for the allocation of revenues distributed to the state pursuant to Section 35 of the Mineral Lands Leasing Act of 1920, as amended (30 U.S.C. Sec. 191), with respect to activities of the United States Bureau of Land Management, the United States Forest Service, and other federal agencies undertaken pursuant to the Geothermal Steam Act of 1970 (Chapter 23 (commencing with Section 1001) of Title 30 of the United States Code) in order to accomplish the following general objectives:

(a) Reduction of dependence on fossil fuels and stimulation of the state s economy through development of geothermal resources.

(b) Mitigation of the adverse social, economic, and environmental impacts caused by geothermal development.

(c) Financial assistance to cities, counties, and districts to offset the costs of providing public services and facilities necessitated by the development of geothermal resources within their jurisdictions.

(d) Maintenance of the productivity of renewable resources through the investment of the proceeds of a depleting resource.

(Amended by Stats. 1984, Ch. 1066, Sec. 1.)






ARTICLE 2. Definitions

3805

The definitions set forth in this article shall govern the construction of this chapter.

(Added by Stats. 1980, Ch. 139, Sec. 1. Effective May 30, 1980.)



3805.5

Commission means the State Energy Resources Conservation and Development Commission.

(Added by Stats. 1994, Ch. 553, Sec. 1. Effective January 1, 1995.)



3806

County of origin means any county in which the United States has leased lands for geothermal development.

(Amended by Stats. 1980, Ch. 800, Sec. 15. Effective July 28, 1980.)



3807

Local jurisdiction means any unit of Indian government, any city, county, or district, including, but not limited to, a regional planning agency and a public utility district, or any combination thereof formed for the joint exercise of any power, except that public utility district does not include any public utility district which generates for sale more than 50 megawatts gross of electricity.

(Amended by Stats. 1984, Ch. 1066, Sec. 2.)



3808

Geothermal resources means geothermal resources designated by the United States Geological Survey or the Department of Conservation, or by both.

The department shall periodically review, and revise as necessary, its designation of geothermal resource areas and shall transmit any changes to the State Energy Resources Conservation and Development Commission.

(Added by Stats. 1980, Ch. 139, Sec. 1. Effective May 30, 1980.)



3809

Private entity means any individual or organization engaged in the exploration and development of geothermal energy for profit.

(Added by Stats. 1990, Ch. 644, Sec. 1.)



3810

(a) (1) Award repayment or program reimbursement agreement, including a royalty agreement, as specified in subdivision (b), means a method used at the discretion of the commission to determine and establish the terms of replenishment of program funds, including, at a minimum, repayment of the award to provide for further awards under this chapter. The award repayment or program reimbursement agreement may provide that payments be made to the commission when the award recipient, affiliate of the award recipient, or third party receives, through any kind of transaction, an economic benefit from the project, invention, or product developed, made possible, or derived, in whole or in part, as a result of the award.

(2) An award repayment or program reimbursement agreement shall specify the method to be used by the commission to determine and establish the terms of repayment and reimbursement of the award.

(3) The commission may require due diligence of the award recipient and may take any action that is necessary to bring the project, invention, or product to market.

(4) Subject to the confidentiality requirements of Section 2505 of Title 20 of the California Code of Regulations, the commission may require access to financial, sales, and production information, and to other agreements involving transactions of the award recipient, affiliates of the award recipient, and third parties, as necessary, to ascertain the royalties or other payments due the commission.

(b) A royalty agreement is an award repayment or program reimbursement agreement and is subject to all of the following conditions:

(1) The royalty rate shall be determined by the commission and shall not exceed 5 percent of the gross revenue derived from the project, invention, or product.

(2) The royalty agreement shall specify the method to be used by the commission to determine and establish the terms of payment of the royalty rate.

(3) The commission shall determine the duration of the royalty agreement and may negotiate a collection schedule.

(4) The commission, for separate consideration, may negotiate and receive payments to provide for an early termination of the royalty agreement.

(c) (1) The commission may require that the intellectual property developed, made possible, or derived, in whole or in part, as a result of the award repayment or program reimbursement agreement, revert to the state upon a default in the terms of the award repayment or program reimbursement agreement or royalty agreement.

(2) The commission may require advance notice of any transaction involving intellectual property rights.

(Added by Stats. 1994, Ch. 553, Sec. 2. Effective January 1, 1995.)






ARTICLE 3. Allocation and Use of Revenues

3820

(a) The Geothermal Resources Development Account is hereby created in the General Fund.

(b) All revenues received by the state pursuant to Section 35 of the Mineral Lands Leasing Act of 1920, as amended (30 U.S.C. Sec. 191), with respect to activities undertaken pursuant to the Geothermal Steam Act of 1970 (Chapter 23 (commencing with Section 1001) of Title 30 of the United States Code) shall be deposited in the Geothermal Resources Development Account immediately upon receipt, and are hereby continuously appropriated from the account for expenditure or transfer in the manner and at the times specified in this article.

(c) Commencing with the 1980 81 fiscal year, two million dollars ($2,000,000), or so much thereof as may be necessary, of the revenues received by the state pursuant to Section 35 of the Mineral Lands Leasing Act of 1920, as amended (30 U. S.C. Sec. 191), from sources other than activities undertaken pursuant to the Geothermal Steam Act of 1970 (Chapter 23 (commencing with Section 1001) of Title 30 of the United States Code) shall be deposited each fiscal year in the account until a total amount is deposited which is equal to the revenues that were received by the state on and after January 1, 1976, from activities undertaken pursuant to the Geothermal Steam Act of 1970, but which were not deposited in the account pursuant to subdivision (b). The revenues so deposited are hereby continuously appropriated from the account for expenditure or transfer in the manner and at the times specified in this article. The deposit of revenues required by this subdivision are in addition to the deposit of revenues required by subdivision (b).

(Amended by Stats. 1980, Ch. 800, Sec. 16. Effective July 28, 1980.)



3821

(a) Upon receipt and deposit of revenues in the Geothermal Resources Development Account, 40 percent of the revenues derived from the sale of a lease, and any bonus paid in connection therewith, shall be immediately disbursed by the State Controller to the county of origin; and 40 percent of the revenues consisting of royalties and rents shall be immediately disbursed to all counties of origin in proportion to the amounts of the revenues derived from existing leases within each county of origin. If a lease includes land in more than one county, each county s share shall be computed on the basis of the ratio that the acreage within each county bears to the total acreage in the lease.

(b) Each county of origin shall establish for deposit of such revenues an account or fund separate from the other accounts and funds of the county, and may expend such revenues only for the purposes specified in this chapter.

(Added by Stats. 1980, Ch. 139, Sec. 1. Effective May 30, 1980.)



3822

(a) Thirty percent of the revenues received and deposited in the Geothermal Resources Development Account shall be available for expenditure by the commission as grants or loans to local jurisdictions or private entities without regard to fiscal years. These revenues shall be held by the commission in the Local Government Geothermal Resources Revolving Subaccount, which is hereby created in the Geothermal Resources Development Account. Loan repayments shall be deposited in the subaccount and shall be used for making additional grants and loans pursuant to Section 3823.

(b) No local jurisdiction shall be eligible to apply for a grant or loan pursuant to this section unless its governing body approves the application by resolution.

(c) Each recipient of a grant or loan made pursuant to this section shall establish, for the deposit of the revenues, an account or fund that is separate from the other accounts and funds of the recipient, and may expend the revenues only for the purposes specified in this chapter.

(d) The commission shall make grants and loans pursuant to this section irrespective of whether a local jurisdiction is a county of origin.

(e) Any of the revenues that are not disbursed as grants or loans pursuant to this section during the fiscal year received shall be retained in the subaccount and may be disbursed as grants or loans pursuant to this section in succeeding fiscal years.

(f) (1) Any loan made under this section shall:

(A) Not exceed 80 percent of the local jurisdiction s costs.

(B) Be repaid together with interest within 20 years from receipt of the loan funds.

(2) Notwithstanding any other provision of law, the commission shall, unless it determines that the purposes of this chapter would be better served by establishing an alternative interest rate schedule, periodically set interest rates on the loans based on surveys of existing financial markets and at rates not lower than the Pooled Money Investment Account.

(g) Any loan or grant made to a private entity under this section shall (1) be matched with at least an equal investment by the recipient, (2) provide tangible benefits, as determined by the commission, to a local jurisdiction, and (3) be approved by the city, county, or Indian reservation within which the project is to be located.

(h) The commission may require an award repayment or program reimbursement agreement of any recipient of a grant or loan made pursuant to this section.

(Amended by Stats. 1994, Ch. 553, Sec. 3. Effective January 1, 1995.)



3822.1

Notwithstanding any other provision of law, commencing with the 1984 85 fiscal year and in each fiscal year thereafter, any revenues not granted pursuant to Section 3822 remaining in the Geothermal Resources Development Account and any revenues expected to be received and disbursed during the 1984 85 fiscal year and in each fiscal year thereafter shall be made a part of the Governor s Budget. Projects approved by the State Energy Resources Conservation and Development Commission under this chapter shall be submitted for review and comment to the Department of Finance, the Legislative Analyst, and the Joint Legislative Budget Committee when the Legislature is in session. After a 30-day period, the commission shall execute the funding agreements. The commission shall submit to the Legislature by April 1 of each year, a list of projects, in priority order, selected and approved during the previous year.

(Repealed and added by Stats. 1991, Ch. 520, Sec. 3.)



3822.2

(a) Notwithstanding any other provision of law, the State Energy Resources Conservation and Development Commission may expend funds, from that portion of the Geothermal Resources Development Account used by the commission for grants and loans, to provide direct technical assistance to local jurisdictions which are eligible for grants and loans pursuant to Section 3822.

(b) The total of all amounts expended pursuant to this section shall not exceed 5 percent of all funds available under Section 3822 or one hundred thousand dollars ($100,000), whichever amount is less.

(c) In making expenditures under this section, the commission shall consider, but not be limited to a consideration of, all of the following:

(1) The availability of energy resource and technology opportunities.

(2) The project definition and likelihood of success.

(3) Local needs and potential project benefits.

(Amended by Stats. 1984, Ch. 1066, Sec. 4.)



3823

Revenues disbursed to counties of origin pursuant to Section 3821 and grants or loans made to local jurisdictions or private entities pursuant to Section 3822 shall be expended by the recipient for the following purposes:

(a) Undertaking research and development projects relating to geothermal resource assessment and exploration, and direct-use and electric generation technology.

(b) Local and regional planning and policy development and implementation necessary for compliance with programs required by local, state, or federal laws and regulations.

(c) Identification of feasible measures that will mitigate the adverse impacts of the development of geothermal resources and the adoption of ordinances, regulations, and guidelines to implement those measures.

(d) Collecting baseline data and conducting environmental monitoring.

(e) Preparation or revision of geothermal resource elements, or geothermal components of energy elements, for inclusion in the local general plan, zoning and other ordinances, and related planning and environmental documents.

(f) Administrative costs incurred by the local jurisdiction that are attributable to the development or production of geothermal resources.

(g) Monitoring and inspecting geothermal facilities and related activities to assure compliance with applicable laws, regulations, and ordinances.

(h) Identifying, researching, and implementing feasible measures that will mitigate the adverse impacts of that development or production.

(i) Planning, constructing, providing, operating, and maintaining those public services and facilities that are necessitated by and result from the development or production.

(j) Undertaking projects demonstrating the technical and economic feasibility of geothermal direct heat and electrical generation applications.

(k) Undertaking projects for the enhancement, restoration, or preservation of natural resources, including, but not limited to, water development, water quality improvement, fisheries enhancement, and park and recreation facilities and areas.

(Amended by Stats. 1991, Ch. 520, Sec. 4.)



3824

Subject to the requirements of Section 3824.5, revenues disbursed to counties of origin pursuant to Section 3821 may be expended for the repair and maintenance of capital assets, including roads, bridges, aviation facilities, buildings, and parking areas. These revenues, including unencumbered revenues already accumulated, may also be expended for the construction of jail facilities.

(Amended by Stats. 1986, Ch. 400, Sec. 1. Effective July 17, 1986.)



3824.5

Revenues disbursed to counties of origin pursuant to Section 3821 may be expended for purposes unrelated to geothermal development only in counties where there is no new geothermal development and substantial planning, maintenance, and environmental mitigation of geothermal development have been achieved.

(Amended by Stats. 1987, Ch. 56, Sec. 149.)



3825

Thirty percent of the revenues received and deposited in the Geothermal Resources Development Account shall, upon receipt by the Controller, be transferred to the Renewable Resources Investment Fund and shall be available, upon appropriation by the Legislature, for expenditure for the purposes of Section 34000.

(Amended by Stats. 1983, Ch. 323, Sec. 64. Effective July 1, 1983.)



3826

For all lands of the United States which are received by the State Lands Commission as indemnity lands pursuant to Section 851 of Title 43 of the United States Code after July 1, 1980, the revenue received by the state from the leasing of these lands for geothermal development shall be distributed as follows:

(a) Fifty percent of all revenues shall be deposited in the Geothermal Resources Development Account and disbursed pursuant to this chapter.

(b) Fifty percent of all revenues shall be deposited in the Teachers Retirement Fund and shall be expended pursuant to Section 24702 of the Education Code.

(Amended by Stats. 1984, Ch. 1070, Sec. 1. Effective September 12, 1984.)



3827

If federal geothermal lease lands are transferred to the state for any reason, the lease revenues shall continue to be deposited into the accounts specified pursuant to Section 3826.

(Added by Stats. 1991, Ch. 520, Sec. 5.)









CHAPTER 7. Methane Gas Hazards Reduction

ARTICLE 1. General Provisions

3850

This chapter shall be known and may be cited as the Methane Gas Hazards Reduction Act.

(Added by Stats. 1987, Ch. 1322, Sec. 3.)



3851

The Legislature finds and declares that methane gas hazards, as identified in the study conducted pursuant to Chapter 4.1 (commencing with Section 3240) of Chapter 1, are a clear and present threat to public health and safety.

(Added by Stats. 1987, Ch. 1322, Sec. 3.)



3852

The Legislature further finds and declares that, due to the cost and complexity of methane hazard mitigations, property owners and local governments are often unable to mitigate these hazards.

(Added by Stats. 1987, Ch. 1322, Sec. 3.)



3853

The Legislature further finds and declares, therefore, that it is essential that the state, in cooperation with local governments, provide funds to mitigate many of the state s methane gas hazards.

(Added by Stats. 1987, Ch. 1322, Sec. 3.)






ARTICLE 2. Definitions

3855

As used in this chapter:

(a) Methane gas hazards means collections of biogenic or thermogenic gases identified as hazards in the study conducted by the supervisor pursuant to Article 4.1 (commencing with Section 3240) of Chapter 1.

(b) Eligible jurisdictions means counties and cities identified as having methane gas hazards in the study conducted by the supervisor pursuant to Article 4.1 (commencing with Section 3240) of Chapter 1.

(Added by Stats. 1987, Ch. 1322, Sec. 3.)






ARTICLE 3. Methane Gas Hazards Reduction Assistance

3860

The director may award grants to eligible jurisdictions for purposes of planning, equipment purchases, installation, and other measures related to the mitigation of methane gas hazards. Ongoing maintenance and monitoring activities shall not be financed by grants pursuant to this chapter.

(Added by Stats. 1987, Ch. 1322, Sec. 3.)



3861

Prior to receiving grants under this chapter, each eligible jurisdiction shall submit a report to the director describing how the funds are to be expended. Before submitting the report, each eligible jurisdiction shall provide opportunities for the public to review and comment on the report, and shall hold at least one public hearing on the report.

(Added by Stats. 1987, Ch. 1322, Sec. 3.)



3862

Prior to receiving any grants pursuant to this chapter, an eligible jurisdiction shall do all of the following:

(a) Implement a zoning ordinance for areas containing methane gas hazards that establishes a methane gas hazard overlay and provides mandatory studies and mitigations for new construction within the overlay zones.

(b) Revise the safety element of the city or county general plan to illustrate the methane gas hazard areas and establish mitigative policies.

(c) Prepare a methane gas hazard mitigation plan, which provides strategies and mitigations for reducing existing methane gas hazards and for avoiding further hazards due to new construction. The plans shall be consistent with the grant report, the zoning ordinance, and the general plan safety element.

(Added by Stats. 1987, Ch. 1322, Sec. 3.)



3863

The department shall adopt rules and regulations implementing the grant program authorized by this chapter.

(Added by Stats. 1987, Ch. 1322, Sec. 3.)






ARTICLE 4. Methane Gas Hazard Reduction Account

3865

The Methane Gas Hazard Reduction Account in the General Fund is hereby created. The moneys in the account shall be available for purposes of this chapter upon appropriation therefor by the Legislature.

(Added by Stats. 1987, Ch. 1322, Sec. 3.)












DIVISION 3.5. MINES AND MINING

CHAPTER 1. Manner of Locating Mining Claims, Tunnel Rights, and Millsites

3900

Any person, who is a citizen of the United States or who has declared his or her intention to become a citizen, and who discovers a vein or lode of quartz, or other rock in place, bearing gold, silver, cinnabar, lead, tin, copper, or any other valuable deposit, may locate a claim upon the vein or lode, by defining the boundaries of the claim, in the manner specified in this chapter, by erecting at the point of discovery a monument as defined in Section 3915, and by posting in or on the monument a notice of the location. The notice shall contain all of the following:

(a) The name of the lode or claim.

(b) The name, current mailing address or current residence address, of the locator.

(c) The number of linear feet claimed in length along the course of the vein, each way from the point of discovery, with the width on each side of the center of the claim, and the general course of the vein or lode, as near as may be.

(d) The date of location, which shall be the date of posting the notice.

(e) A description of the type of monuments used for the discovery and corner monuments.

(f) A description of the claim by reference to some natural object, or permanent monument, as will identify the claim located.

(Amended by Stats. 1991, Ch. 494, Sec. 1.)



3901

The locator of any lode mining claim shall define the boundaries of the claim so that they may be readily traced, but in no case shall the claim extend more than 1,500 feet along the course of the vein or lode, or more than 300 feet on either side thereof as measured from the centerline of the vein at the surface. Within 60 days after the date of location of any lode mining claim located, the locator shall erect at each corner of the claim, a monument as defined in Section 3915. Each corner monument so erected shall bear or contain markings sufficient to appropriately designate the corner of the mining claim and the name of the claim to which it pertains.

(Amended by Stats. 1991, Ch. 494, Sec. 2.)



3902

The location of a placer claim shall be made in the following manner:

(a) By erecting at the point of discovery thereon a conspicuous and substantial monument, and by posting in or on the monument a notice of location containing all of the following:

(1) The name of the claim.

(2) The name, current mailing address or current residence address, of the locator.

(3) The date of the location, which shall be the date of posting the notice.

(4) The number of feet or acreage claimed.

(5) A description of the claim by reference to some natural object or permanent monument as will identify the claim located.

(b) By marking the boundaries so that they may be readily traced and by erecting at each corner of the claim, or at the nearest accessible points thereto, a conspicuous and substantial monument. Each corner monument shall bear or contain markings sufficient to appropriately designate the corner of the mining claim to which it pertains and the name of the claim.

Where the United States survey has been extended over the land embraced in the location, the claim may be taken by legal subdivisions and no other reference than those of the survey shall be required, and the boundaries of a claim so located and described need not be staked or monumented. The description by legal subdivisions shall be deemed the equivalent of marking.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3903

The relocation of any lode or placer mining location which is subject to relocation shall be made as an original location is required to be made.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3904

As to any placer mining claim which has been otherwise validly located or relocated since July 20, 1935, and as to which claim the locator or relocator has not performed the work thereon required by former Sections 1426da and 1426dc of the Civil Code for the reason that literal compliance therewith was not feasible, the locator or relocator may perfect his or her claim by excavating an open cut thereon and removing from the cut not less than seven cubic yards of material if the work is completed not later than December 14, 1935.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3905

The failure or neglect of the locator or locators to comply with the requirements of Section 3900, 3901, or 3903 shall render the location null and void, unless the failure or neglect is curable under Section 3908, in which event the location shall be voidable.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3906

The locator of a tunnel right or location shall locate his or her tunnel right or location by erecting at the face or point of commencement of the tunnel a conspicuous and substantial monument in or on which there shall be posted a notice of location, which notice shall contain all of the following:

(a) The name, current mailing address or current residence address, of the locator.

(b) The date of location, which shall be the date of posting the notice.

(c) The proposed course or direction of the tunnel.

(d) A description of the tunnel by reference to some natural object or permanent monument as will identify the claim or tunnel right.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3907

The boundary lines of the tunnel shall be established by conspicuous and substantial monuments placed along the lines on the surface at an interval of not more than 600 feet from the face or point of commencement of the tunnel to the terminus of 3,000 feet therefrom.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3908

If at any time the locator of any mining claim, or his or her assigns, apprehends that his or her original location notice was defective, erroneous, or that the requirements of the law had not been complied with before filing, or in case the original notice was made prior to April 28, 1939, and he or she is desirous of securing the benefit of this chapter, the locator, or his or her assigns, may file an amended notice, subject to this chapter, if the amended location notice does not interfere with the existing rights of others at the time of posting and filing the amended location notice. No amended location notice or the record thereof precludes the claimant from proving any title as he or she may have held under previous locations.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3909

Where a locator, or his or her assigns, has the boundaries and corners of his or her claim established by a United States deputy mineral surveyor, or a licensed surveyor of this state, and the claim connected with the corner of the public or minor surveys of an established initial point, and incorporates into the record of the claim the field notes of the survey, and attaches to and files with the location notice a certificate of the surveyor setting forth all of the following:

(a) The survey was actually made by him or her, giving the date thereof.

(b) The name of the claim surveyed and the location thereof.

(c) The description incorporated in the declaratory statement is sufficient to identify the claim.

The survey and certificate becomes a part of the record, and the record is prima facie evidence of the facts contained therein.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3910

The proprietor of a vein or lode claim or mine, the proprietor of a placer claim, or the owner of a quartz mill or reduction works, or any person qualified by the laws of the United States may locate not more than five acres of nonmineral land as a millsite.

The location shall be made and the claim boundaries marked in the same manner as required by Section 3902 for locating placer claims, except that the monument in or on which the notice of location is posted may be erected anywhere within the claim, and location work is not required.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3911

Within 90 days after the posting of his or her notice of location upon a lode mining claim, placer claim, tunnel right or location, or millsite claim or location, the locator shall record, in the office of the county recorder of the county in which the claim is situated, a true copy of the notice together with a statement by the locator of the markings of the boundaries as required by this chapter and the character of the markings, which statement also shall include the section or sections, township, range, and meridian of the United States survey within which all, or any part, of the claim is located.

Any person who willfully makes a false statement with respect to any mining claim on the posted location notice or on the recorded notice, or accompanying statement, is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than two hundred dollars ($200) or by imprisonment in the county jail for not more than six months, or by both that fine and imprisonment.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3912

The amount of work done, improvements made, or maintenance fee paid to the Bureau of Land Management in the United States Department of Interior during each year to hold possession of a mining claim shall be that prescribed by the laws of the United States.

(Amended by Stats. 1995, Ch. 527, Sec. 3. Effective January 1, 1996.)



3913

(a) Whenever labor is performed, improvements are made, or a maintenance fee is paid as required by law upon any mining claim, the person on whose behalf the labor was performed, improvements made, or a maintenance fee was paid, or someone in his or her behalf, shall, within 30 days after the time required by law for performing the labor, making the improvements, or paying the maintenance fee, make and have recorded by the county recorder, in the county in which the mining claim is situated, an affidavit setting forth all of the following:

(1) The name of the claim and the serial number, if any, assigned to the claim by the Bureau of Land Management in the United States Department of Interior.

(2) A reference by book and page or document number to the public record of the notice of location of the claim and, if amended, of the last recorded amendment thereof.

(3) The section or sections, township, range, and meridian of the United States survey within which all or any part of the claim is located.

(4) A description of the labor performed or improvements made upon or for the benefit of the claim for which the proof is made, the value of each item, and the dates on which, or the period of time within which, the labor was performed or the improvement was made, or a statement that a maintenance fee in the amount prescribed by the laws of the United States has been or will be paid, the amount of the maintenance fee, and the date of payment or anticipated payment.

(5) The name, current mailing address, and current residence address of the person who makes the proof and of the owner of the claim, as known to the affiant.

(6) A statement that the claim is held and claimed by the owner, or the person making the proof if he or she is entitled to possession thereof, for the valuable mineral contained therein.

(7) The name and address of the person who performed or made the work and improvements described in the affidavit, as known to the affiant, if applicable.

(8) A statement that all monuments required by law to have been erected upon the claim and all notices required by law to have been posted on the claim or copies thereof were in place at a date within the assessment year for which the affidavit is made and a statement of the date.

(9) A statement that, at that date, each corner monument bore or contained a marking sufficient to appropriately designate the corner of the mining claim to which it pertains and the name of the claim.

(b) An affidavit recorded as required by subdivision (a), or a copy thereof duly certified by the county recorder, shall be prima facie evidence of the performance of the labor, the making of the improvements, or the payment of the maintenance fee as stated in the affidavit.

(c) The neglect or failure of the owner of any mining claim to record, or cause to be recorded, within the time allowed by this section an affidavit containing the statements required by subdivision (a) creates a prima facie presumption of the act and intent of the owner to abandon the claim at the end of the assessment year within which the labor should have been performed, the improvements should have been made, or the maintenance fee should have been paid under the laws of the United States, and imposes the burden of proof upon the owner of the claim to show that the labor has been performed, that the improvements have been made, or that the maintenance fee has been paid in any contest, suit, or proceeding touching the title to the claim. However, if the affidavit is executed and recorded by anyone other than an owner within the 30-day period, and the owner apprehends that there are deficiencies in the recorded affidavit, he or she may supplement the recorded affidavit by further affidavit to comply with the section and may record the supplemental affidavit within 30 days following the last day of the 30-day period after the time required by law for performance of the work, making of improvements, or payment of the maintenance fee, and thereby obtain the prima facie evidence of the performance of labor, the making of improvements, or the payment of the maintenance fee, and avoid the prima facie presumption of abandonment and the burden of proving the performance of labor, the making of improvements, or the payment of the maintenance fee required by law.

(d) Any person who willfully makes a false statement with respect to any mining claim on the affidavit required by subdivision (a), or on the supplementary affidavit permitted by subdivision (c), is guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than two hundred dollars ($200) or by imprisonment in the county jail for not more than six months, or by both the fine and imprisonment.

(Amended by Stats. 1995, Ch. 527, Sec. 3.5. Effective January 1, 1996.)



3914

The board of supervisors, may require, by resolution, that any person filing an affidavit pursuant to Section 3913 or any person filing a notice of intent to hold, demonstrate proof of payment of any unsecured tax levied against the mining claim on which the affidavit or notice of intent to hold is filed, along with any delinquent unsecured taxes levied against the person filing the affidavit or notice of intent to hold, prior to the recordation of the affidavit or notice of intent to hold.

If a resolution is adopted by the board of supervisors pursuant to this section, it may include the following provisions, and any other provisions determined by the board as necessary to carry out the intent of this section:

(a) A provision prohibiting the county recorder from accepting the affidavit or notice of intent to hold for recordation without the tax collector s certification that the taxes have been paid.

(b) A provision requiring the following:

(1) That, when taxes are paid, the tax collector issue a receipt or certificate of payment for use in certification of the affidavit or notice of intent to hold.

(2) That the county recorder forward the affidavit or notice of intent to hold to the tax collector if the county recorder receives an affidavit for recording by mail and the affidavit or notice of intent to hold does not contain the tax collector s certification that the taxes have been paid.

(3) That, if applicable, the tax collector then certify that the taxes have been paid on the face of the affidavit or notice of intent to hold and return the document to the county recorder for recording.

(4) That, if the taxes have not been paid, the tax collector return the affidavit unrecorded to the filer.

(Amended by Stats. 1990, Ch. 992, Sec. 1.)



3915

(a) The following are the only monuments which may be used pursuant to this chapter:

(1) A wooden post not less than 1
1/2
inches in diameter projecting at least two feet above the ground.

(2) A mound of stone projecting at least two feet above the ground.

(3) A nonperforated, capped metal post or solid metal rod, not less than one inch in diameter and projecting at least two feet above the ground.

(b) Where, by reason of precipitous ground, it is impractical or dangerous to place a monument in its true position, a witness monument may be erected as near thereto as the nature of the ground will permit and marked so as to identify the true position.

(c) Where, by reason of working the claim, it is impractical or dangerous to maintain a monument in its true position, a witness monument shall be erected as near thereto as the nature of the ground will permit and marked so as to identify the true position.

(d) Any person using on January 1, 1992, or who has previously erected, any monument or object other than those defined in this section for the purposes of this chapter shall have until January 1, 1995, to comply with this section or remove those monuments which are not in compliance.

(e) Within 180 days of abandonment, relinquishment, or loss of a claim, in effect on January 1, 1992, all monuments pertaining to that claim shall be permanently removed by the locator. A person who violates this subdivision shall be subject to a fine of not more than fifty dollars ($50) for each monument which is not removed and additionally liable for any cost incurred by the federal, state, or county government agency which removes any monument or has it removed.

(Amended by Stats. 1991, Ch. 494, Sec. 3.)



3916

Any person who takes down, removes, alters, or destroys any stake, post, monument, or notice of location upon any mining claim which is required by law to be upon the mining claim, without the consent of the owner thereof, shall be deemed guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than two hundred dollars ($200) or by imprisonment in the county jail for not more than six months, or by both the fine and imprisonment.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3917

Whenever a coowner or coowners of a mining claim give to a delinquent coowner or coowners the notice in writing or notice by publication provided for in Section 2324 of the Revised Statutes of the United States, an affidavit of the person giving the notice, stating the time, place, manner of service, and by whom and upon whom service was made, shall be attached to a true copy of the notice.

The notice and affidavit shall be recorded in the office of the county recorder, in books kept for that purpose, in the county in which the claim is situated, within 90 days, after the giving of the notice. For recording the notice and affidavit, the recorder shall receive the same fees as are allowed by law for recording deeds.

If the notice is given by publication in a newspaper, there shall be attached to a printed copy of the notice an affidavit of the printer or his or her foreman, or principal clerk of the newspaper, stating the date of the first, last, and each insertion of the notice therein, and where the newspaper was published during that time, and the name of the newspaper. The affidavit and notice shall be recorded within 180 days after the first publication thereof.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3918

The original of the notice and affidavit, or a duly certified copy of the record thereof, shall be prima facie evidence that the delinquent mentioned in Section 2324 of the Revised Statutes of the United States has failed or refused to contribute his or her proportion of the expenditure required by that section, and of the service of publication of the notice, unless the writing or affidavit specified in Section 3919 is of record.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3919

If the delinquent, within the 90 days required by Section 2324 of the Revised Statutes of the United States, contributes to his or her coowner or coowners his or her proportion of the expenditures and also all costs of service of the notice required by Section 3917, whether incurred for publication charges or otherwise, the coowner or coowners shall sign and deliver to the delinquent or delinquents a writing, stating that the delinquent or delinquents by name has, within the time required by that Section 2324, contributed his or her share for the year ____, upon the ____ mine, and further stating therein the district, county, and state wherein the claim is situated, and the book and page where the location notice is recorded, if the claim was located under this chapter. The writing shall be recorded in the office of the county recorder of the county, for which he or she shall receive the same fees as are allowed by law for recording deeds.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3920

If the coowner fails to sign and deliver the writing to the delinquent within 20 days after the contribution, the coowner so failing is liable to the delinquent for a penalty of one hundred dollars ($100) to be recovered by the delinquent in any court of competent jurisdiction. If the coowner fails to deliver the writing within 20 days after the contribution, the delinquent, with two disinterested persons having personal knowledge of the contribution, may make an affidavit setting forth in what manner, the amount of, to whom, and upon what claim, the contribution was made. The affidavit, or a record thereof in the office of the county recorder of the county in which the claim is situated, is prima facie evidence of the contribution.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3921

The record of any location of a mining claim, millsite, or tunnel right in the office of the county recorder, as provided in this chapter, shall be received in evidence and have the same force and effect in the courts of the state as the original notice.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3922

Copies of the records of all instruments required to be recorded by this chapter, duly certified by the recorder in whose custody the records are, may be read in evidence under the same circumstances and rules as are provided by law for using copies of instruments relating to real estate, duly executed or acknowledged or proved and recorded.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3923

This chapter does not in any manner affect or abolish any mining district or the rules and regulations thereof within the state.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3924

Whenever any mining district in this state, organized or created under the laws of the United States, is dissolved, the officers or custodians of the records of the mining district shall deposit with the county recorder of the county, in which the district is located, all records of location notices or other documents affecting titles to mining claims in the mining district, shown by the records of the district.

County recorders of the counties shall accept any location notices and other documents affecting title to mining claims of dissolved mining districts. Thereafter all notices and documents shall be open for public inspection.

(Added by Stats. 1988, Ch. 259, Sec. 11.)






CHAPTER 2. Mining Partnerships

3940

A mining partnership exists when two or more persons who own or acquire a mining claim for the purpose of working it and extracting the mineral therefrom actually engage in working the claim. To the extent not inconsistent with this chapter, mining partnerships shall be governed in the same manner as other general partnerships would be governed pursuant to Section 16111 of the Corporations Code, by the Uniform Partnership Act (Chapter 1 (commencing with Section 15001) of Title 2 of the Corporations Code), or the Uniform Partnership Act of 1994 (Chapter 5 (commencing with Section 16100) of Title 2 of the Corporations Code).

(Amended by Stats. 1996, Ch. 1003, Sec. 3. Effective January 1, 1997.)



3941

An express agreement to become partners or to share the profits and losses of mining is not necessary to the formation or existence of a mining partnership. The relation arises from the ownership of shares or interests in a mine and working it for the purpose of extracting the minerals therefrom.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3942

A member of a mining partnership shares in the profits and losses thereof in the proportion which the interest or share he or she owns in the mine bears to the whole partnership capital or whole number of shares.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3943

Each member of a mining partnership has a lien on the partnership property for the debts due the creditors thereof, and for money advanced by him or her for its use. This lien exists notwithstanding that there is an agreement among the partners that it shall not.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3944

The mining-ground owned and worked by partners in mining, whether purchased with partnership funds or not, is partnership property.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3945

One of the partners in a mining partnership may convey his or her interest in the mine and business without dissolving the partnership. The purchaser, from the date of his or her purchase, becomes a member of the partnership.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3946

A purchaser of an interest in the mining-ground of a mining partnership takes it subject to the liens existing in favor of the partners for debts due all creditors thereof, or advances made for the benefit of the partnership, unless he or she purchased in good faith, for a valuable consideration, without notice of that lien.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3947

A purchaser of the interest of a partner in a mine when the partnership is engaged in working it, takes with notice of all liens resulting from the relation of the partners to each other and to the creditors of the partnership.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3948

No member of a mining partnership or other agent or manager thereof can, by a contract in writing, bind the partnership, except by express authority derived from the members thereof.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3949

The decision of the members owning a majority of the shares or interests in a mining partnership binds it in the conduct of its business.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3950

This chapter does not apply to any operations for the extraction of oil, gas, and other hydrocarbons.

(Added by Stats. 1988, Ch. 259, Sec. 11.)






CHAPTER 3. Placer Mining Water Pollution

3960

This chapter does not apply to any placer mine operator who holds a permit to operate from the California Debris Commission.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3961

Any person, firm, or corporation who engages in the operation of a placer mine on any stream or on the watershed of any stream tributary directly or indirectly to the Sacramento River or the San Joaquin River shall record a verified statement in the office of the county recorder of the county in which his or her mine is situated, within 30 days after the commencement of operations.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3962

The verified statement shall be verified by the operator or by someone in his or her behalf and shall contain all of the following information:

(a) A description of the ground proposed to be mined by placer mining methods, described by United States government subdivisions if possible.

(b) The names and addresses of the owners of the ground.

(c) The names and addresses of the operators of the mine.

(d) The proposed means or method of placer mining operation.

(e) The means which the operator proposes to use to prevent the pollution of any stream by the effluent from the operations.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3963

Within 10 days after an owner or operator changes his or her address, or transfers the ownership or changes the operator of any mining property, a notice setting forth the names and addresses of the new owners or operators shall be filed in the office of the county recorder.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3964

No placer mining operator shall mine by the placer process on any stream or on the watershed of any stream tributary directly or indirectly to the Sacramento River or the San Joaquin River without taking both of the following precautions to prevent pollution of the stream by the effluent from his or her operations:

(a) Constructing a settling pond or ponds of sufficient size to permit the clarification of water used in the mining processes before the water is discharged into the stream.

(b) Mixing with the effluent from mining operations aluminum sulphate and lime, or an equivalent clarifying substance which will cause the solid material in the effluent to coagulate and thus avoid rendering the water in the stream unfit for domestic water supply purposes.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3965

Notwithstanding subdivision (b) of Section 3964, any placer miner who is operating by dredging process, and who desires to transport his or her dredger across a stream, may conduct the dredger across the stream without constructing a settling pond, if he or she is of the opinion that the expense of constructing settling ponds in the stream would be unduly heavy.

Before transporting the dredger, the operator shall use the following procedure:

(a) He or she shall give a notice of the intent to cross a stream to the clerk or the secretary of each city or district owning or operating a domestic water supply whose clarity is likely to be affected by the crossing operation.

(b) The notice shall be given at least seven days in advance of the date that he or she expects to cross the stream with the dredger.

(c) Upon the expiration of the notice, the operator may, during the following 48 hours, conduct the dredger across the stream even though some turbidity may be caused by the crossing operation.

(d) After crossing the stream, the operator shall comply with subdivision (b) of Section 3964.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3966

Any person, firm, or corporation who violates this chapter is guilty of a misdemeanor.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3967

The operation of any placer mine on ground not covered by a permit issued to the operator from the California Debris Commission, without compliance with this chapter, is declared to be a public nuisance which may be enjoined upon suit brought by the district attorney of the county in which the operation has been conducted, or by any city or district whose domestic water supply is rendered unfit or dangerous for human consumption by the acts, or failure to act, of the operator.

The superior court of the county in which the operation is conducted has jurisdiction to hear and determine the action and to award relief as may be proper.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3968

Nothing in this chapter deprives the state, any city, county, district, person, firm, or corporation of any right to maintain any action or proceeding, in any jurisdiction, which it was entitled to maintain prior to April 8, 1953, or to receive or obtain in the action any remedy accorded to it under existing law.

(Added by Stats. 1988, Ch. 259, Sec. 11.)






CHAPTER 4. Miscellaneous Provisions

3980

Sluice boxes, flumes, hose, pipes, railway tracks, cars, blacksmith shops, mills, and all other machinery or tools used in working or developing a mine, are deemed affixed to the mine.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3981

The business of hydraulic mining may be carried on within the state wherever and whenever it can be carried on without material injury to navigable streams or the lands adjacent thereto.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3982

Hydraulic mining, as used in Section 3981, is mining by means of the application of water, under pressure, through a nozzle, against a natural bank.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3983

Any corporation organized in this state for the purpose of mining or carrying on mining operations in or outside this state, may establish and maintain agencies in other states, for the transfer and issuing of its shares. A transfer or issue of the shares of the corporation at any of its transfer agencies, in accordance with its bylaws, is valid and binding as fully and effectually for all purposes as if made upon the books of the corporation at its principal office within this state. The transfer agencies shall be governed by the bylaws and the directors of the corporation.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3984

Any shareholder of a corporation formed under the laws of this state for the purpose of mining, may visit, accompanied by his or her expert, and examine the mines owned by the corporation, and every part thereof, at any time he or she may see fit.

When the shareholder applies to the president of the corporation, the president shall immediately cause the secretary thereof to issue and deliver to the shareholder an order, under the seal of the corporation, directed to the superintendent, commanding him or her to show and exhibit parts of the mines that the shareholder named in the order may desire to visit and examine. The superintendent, on receiving the order, shall furnish the shareholder every facility for making a full and complete inspection of the mines, and of the workings therein, and shall either accompany the shareholder in person or furnish some person familiar with the mines to accompany the shareholder in the visit to and through the mines and every part thereof.

If the superintendent fails to obey the order, the shareholder may recover, in any court of competent jurisdiction, against the corporation, the sum of one thousand dollars ($1,000) and traveling expenses to and from the mine, as liquidated damages, together with costs of suit. In case of a refusal, the directors of the corporation shall immediately remove the officer so refusing, and thereafter he or she shall not be employed directly or indirectly by the corporation and shall not be paid any salary.

(Added by Stats. 1988, Ch. 259, Sec. 11.)



3985

All grubstake contracts and prospecting agreements entered into after September 19, 1939, and which may in any way affect the title of mining locations, or other locations under the mining laws of this state, shall be void and of no effect unless the instrument has first been recorded in the office of the county recorder of the county in which the instrument is made. The instrument shall be duly acknowledged before a notary public or other person competent to take acknowledgments. Grubstake contracts and prospecting agreements, duly acknowledged and recorded as provided for in this section, shall be prima facie evidence in all courts in this state in all cases where the title to mining locations and other locations under the mining laws of this state are in dispute.

(Added by Stats. 1988, Ch. 259, Sec. 11.)









DIVISION 4. FORESTS, FORESTRY AND RANGE AND FORAGE LANDS

PART 1. DEFINITIONS AND GENERAL PROVISIONS

CHAPTER 1. Definitions

4001

Unless the context otherwise requires, the definitions in this chapter govern the construction of this division.

(Added by Stats. 1965, Ch. 1144.)



4002

Board means the State Board of Forestry and Fire Protection.

(Amended by Stats. 1998, Ch. 972, Sec. 16. Effective January 1, 1999.)



4003

Department means the Department of Forestry and Fire Protection.

(Amended by Stats. 1988, Ch. 160, Sec. 150.)



4004

Director means the Director of Forestry and Fire Protection.

(Amended by Stats. 1988, Ch. 160, Sec. 151.)






CHAPTER 2. General Provisions

ARTICLE 1. Penalties

4021

Except as otherwise provided, the willful or negligent commission of any of the acts prohibited or the omission of any of the acts required by Chapter 2 (commencing with Section 4251) to Chapter 6 (commencing with Section 4411), inclusive, of Part 2 of this division is a misdemeanor.

(Amended by Stats. 1972, Ch. 618.)



4022

(a) The titles of ranger, park ranger, and forest ranger, and derivations thereof, may only be used by persons who are peace officers under Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, employees of the Department of Forestry and Fire Protection, or employees of the Department of Parks and Recreation classified as State Park Ranger (Permanent Intermittent). Any person, other than a peace officer or employee of the Department of Parks and Recreation, as described in this section, or employee of the Department of Forestry and Fire Protection, who willfully wears, exhibits, or uses any authorized badge, insignia, emblem, device, label, title, or card of a ranger, park ranger, forest ranger, or a derivation thereof, to identify the person as a ranger, park ranger, or forest ranger, or who willfully wears, exhibits, or uses any badge, insignia, emblem, device, label, title, or card of a ranger, park ranger, or forest ranger, which so resembles the authorized version that it would deceive an ordinary, reasonable person into believing that it is authorized for the use of a ranger, park ranger, or forest ranger, is guilty of a infraction.

(b) Subdivision (a) does not apply to positions and titles of agencies of the United States government or to any local agency which is officially using any title specified in subdivision (a) as of January 1, 1990.

(Added by Stats. 1989, Ch. 351, Sec. 1.)






ARTICLE 2. Purchase of Land

4031

(a) The department may, with the approval of the Department of General Services, enter into agreements, easements, licenses, or permits to acquire real property rights for the purposes of establishing fire protection, fire prevention, fire suppression, demonstration state forests, pest control, forest and range protection, and enhancement activities and related uses in accordance with subdivisions (b) and (c).

(b) All agreements, easements, licenses, or permits entered into pursuant to subdivision (a) shall be for no more than fair market value.

(c) The Department of General Services shall sign all applicable certificates of acceptance entered into pursuant to subdivision (a) in accordance with Section 27281 of the Government Code.

(d) This section does not allow the department to purchase land for lookout sites or other administrative purposes.

(Amended by Stats. 2012, Ch. 306, Sec. 1. Effective January 1, 2013.)



4032

(a) The department may lease, for any use, all or any portion of any parcel of real property acquired for forestry and fire protection purposes if the director finds that the use would be compatible with the department s use.

(b) Rent shall be based on the fair market value of the property when used for the purpose for which it is leased.

(c) The lease term shall not exceed 5 years. All leases entered into pursuant to this section shall be subject to the approval of the Department of General Services.

(d) No lease shall be entered into that extends beyond the 5-year period unless the Legislature has reviewed and approved the proposed lease as part of the annual budget process, or the Public Works Board has determined that the proposed lease could not have been presented to the Legislature for review and approval in the course of its consideration of the Budget Bill and that it would be adverse to the interests of the public to defer that review and approval to a time when the Legislature next considers a Budget Bill. Upon making that determination, the board may review and approve the proposed lease after giving at least 20 days written notice to the Chairperson of the Joint Legislative Budget Committee and to the chairperson of the fiscal and appropriate policy committees of its intended action. All actions taken by the board pursuant to this subdivision shall be reported to the Legislature in the next Governor s Budget.

(Added by Stats. 2012, Ch. 306, Sec. 2. Effective January 1, 2013.)



4033

(a) The department may provide permits for temporary means of ingress to, egress from, and movement across all property under the jurisdiction of the department in order to provide ready access for the purposes of harvesting timber, conducting studies, and passing and placing equipment upon the department s lands.

(b) The department may grant a permit for a right-of-way across the department s lands over that route and subject to those conditions and construction and maintenance specifications as the department may determine that will cause minimum alteration to the physical features of the department s lands and minimum interference with the use of the forests by the public.

(c) The permittee shall, at his or her own expense, construct and maintain the means of ingress and egress, in accordance with the terms and conditions set forth in the permit, noncompliance with which in any part shall be due cause for revocation of that permit.

(d) The department may require a permittee or permittees to allow the use of those temporary means of ingress and egress by any other applicant whose lands are similarly situated.

(e) The department may, at its discretion, charge a reasonable fee for access to its lands.

(f) (1) A permit granted for passage pursuant to this section is temporary and does not imply consent to a permanent easement, and the permit shall include language stating this.

(2) The permits are and shall be revocable at any time.

(Added by Stats. 2012, Ch. 306, Sec. 3. Effective January 1, 2013.)



4034

The department, with the consent of the Department of General Services, may lease any real or personal property that the department deems necessary for temporary use of fire station facilities, modular facilities, storage, warehouse, or office purposes when existing departmental facilities are inadequate. This section does not apply when the Department of General Services leases land for the use of the department under Section 14669 of the Government Code.

(Added by Stats. 2012, Ch. 306, Sec. 4. Effective January 1, 2013.)












PART 2. PROTECTION OF FOREST, RANGE AND FORAGE LANDS

CHAPTER 1. Prevention and Control of Forest Fires

ARTICLE 1. Definitions

4101

Person includes any agency of the state, county, city, district, or other local public agency, and any individual, firm, association, partnership, business trust, corporation, limited liability company, or company.

(Amended by Stats. 1994, Ch. 1010, Sec. 207. Effective January 1, 1995.)



4102

State responsibility areas means areas of the state in which the financial responsibility of preventing and suppressing fires has been determined by the board pursuant to Section 4125, to be primarily the responsibility of the state.

(Repealed and added by Stats. 1965, Ch. 1144.)



4103

Forest fire means a fire burning uncontrolled on lands covered wholly or in part by timber, brush, grass, grain, or other flammable vegetation.

(Repealed and added by Stats. 1965, Ch. 1144.)



4103.4

Open fire means any fire, controlled or uncontrolled, including a campfire, burning outside of any structure, mobilehome, or living accommodation mounted on a motor vehicle. Open fire does not include portable lanterns designed to emit light resulting from a combustion process.

(Added by Stats. 1988, Ch. 270, Sec. 1.)



4103.5

Campfire means a fire which is used for cooking, personal warmth, lighting, ceremonial, or aesthetic purposes, including fires contained within outdoor fireplaces and enclosed stoves with flues or chimneys, stoves using jellied, liquid, solid, or gaseous fuels, portable barbecue pits and braziers, or space heating devices which are used outside any structure, mobilehome, or living accommodation mounted on a motor vehicle. Campfire does not include portable lanterns designed to emit light resulting from a combustion process.

(Amended by Stats. 1988, Ch. 270, Sec. 2.)



4104

The term uncontrolled fire, as used in this division, means any fire which threatens to destroy life, property, or resources and either: (1) is unattended by any person; (2) is attended by persons unable to prevent its unrestricted spread; or (3) is burning with such velocity or intensity that it could not be readily controlled with those ordinary tools available to private persons at the fire scene.

(Amended by Stats. 1980, Ch. 525, Sec. 2. Operative July 1, 1981, by Sec. 13 of Ch. 525.)






ARTICLE 2. General Provisions

4111

The board shall make and enforce such regulations as are necessary and proper for the organization, maintenance, government, and direction of the fire protective system for the prevention and suppression of forest fires which is provided for in this article.

(Added by Stats. 1965, Ch. 1144.)



4112

The department shall divide the state into a suitable and convenient number of administrative districts and shall appoint a supervising forest officer for each district.

(Amended by Stats. 1976, Ch. 1300.)



4113

The supervising forest officers shall, under the direction of the director, have charge of the firefighting system and men in such districts, and are charged with the duty of preventing and extinguishing forest fires and with the performance of such other duties as may be required by the director.

(Amended by Stats. 1976, Ch. 1300.)



4114

(a) The department, in accordance with a plan approved by the board, shall do all of the following:

(1) Provide fire prevention and firefighting implements and apparatus.

(2) Organize fire crews and patrols.

(3) Establish observation stations and other necessary structures.

(4) Employ people to effect the plan.

(5) Construct and maintain telephone lines and provide other means of communication as necessary to prevent and extinguish forest fires.

(b) The department may provide, when available and to the extent that it does not require additional funds, rescue, first aid, and other emergency services to the public in state responsibility areas. Any emergency medical services shall be in accordance with Division 2.5 (commencing with Section 1797) of the Health and Safety Code and any rules and regulations adopted pursuant to that division.

(Amended by Stats. 1987, Ch. 194, Sec. 1. Effective July 23, 1987.)



4114.5

(a) Any contract entered into by the department to retain the services of pilots to fly firefighting aircraft shall expressly provide that, if the pilot dies while performing the duties specified in the contract, eligible survivors, if any, of the pilot shall be paid a one-time death benefit equal to the sum of the following:

(1) The amount of the one-time benefit that the eligible survivors of the pilot would receive if the pilot were subject to the federal Public Safety Officers Death Benefits Act (42 U.S.C. Sec. 3796 et seq.). This paragraph shall not be applicable if, at the time of the pilot s death, the eligible survivors of the pilot are entitled to benefits under that act.

(2) An amount, as determined by the department, that would be commensurate with the death benefit payable to a mid-career firefighter employed by the department who died in the line of duty.

(b) The benefits payable pursuant to any contract subject to this section shall be paid to eligible survivors in a lump sum as follows:

(1) If there is no eligible child, to the surviving spouse.

(2) If there is an eligible child or children and a surviving spouse, one-half to the child or to the children in equal shares and one-half to the surviving spouse.

(3) If there is no surviving spouse and there is an eligible child or children, to the eligible child or in equal shares to the eligible children.

(4) If there is no surviving spouse nor any eligible child or children, to the surviving parent or in equal shares to the surviving parents.

(c) If there are no eligible survivors, no benefit shall be payable and a pilot may not otherwise designate a beneficiary to receive the benefits under the contract.

(d) (1) As used in this section, an eligible survivor means the surviving spouse, eligible children, or surviving parents of the deceased pilot.

(2) Surviving spouse means a husband or wife who was married to the pilot at the time of the pilot s death.

(3) Eligible child means an unmarried, natural child of the deceased pilot who (A) was born before or after the death of the pilot or is an adopted child or stepchild of the pilot, and (B) is 18 years of age or younger at the time of the pilot s death, or over the age of 18 years and incapable of self-support due to a physical or mental disability, or between the age of 18 and 22 years and pursuing a full-time course of study or training, if the child has not already completed four years of education beyond high school.

(e) This section shall be applicable irrespective of whether the department contracts directly with the pilot or contracts with a third party that employs or contracts with pilots.

(f) Nothing in this section relieves the pilot s employer from the obligation to secure coverage for workers compensation; eliminates or reduces any workers compensation benefits otherwise available; or affects, alters, or eliminates any other remedy otherwise available at law.

(Amended by Stats. 2003, Ch. 62, Sec. 244. Effective January 1, 2004.)



4115

In providing communications, telecommunications, and necessary powerlines in connection with the prevention and extinguishment of forest fires, the department, with the approval of the Department of General Services, may enter into contracts with the owners of real property for the use of their lands or facilities in locations where no other state tenant exists or to install portable or single use remote telecommunications facilities. Provision may be made for indemnification and holding harmless of the owners of those facilities which are so used by reason of that use. Insurance may be purchased by the Department of General Services, upon request of the department, to protect the state against loss or expense arising out of a contract entered into pursuant to this section.

(Amended by Stats. 2012, Ch. 306, Sec. 5. Effective January 1, 2013.)



4116

Any claim for damages arising against the state under Section 4114 or 4115 shall be presented to the California Victim Compensation and Government Claims Board in accordance with Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code and, if not covered by insurance, shall be payable only out of funds appropriated by the Legislature for that purpose. If the state has elected to acquire liability insurance, the California Victim Compensation and Government Claims Board may automatically deny this claim.

(Amended by Stats. 2006, Ch. 538, Sec. 561. Effective January 1, 2007.)



4117

Any county, city, or district may adopt ordinances, rules, or regulations to provide fire prevention restrictions or regulations that are necessary to meet local conditions of weather, vegetation, or other fire hazards. Such ordinances, rules, or regulations may be more restrictive than state statutes in order to meet local fire hazard conditions.

(Added by Stats. 1965, Ch. 1144.)



4118

The burning of growing, dead, or downed vegetation is for a public purpose if the department has determined that the burning of such vegetation is necessary for the prevention or suppression of forest fires.

(Amended by Stats. 1976, Ch. 1300.)



4119

The department, or its duly authorized agent, shall enforce the state forest and fire laws. The department may inspect all properties, except the interior of dwellings, subject to the state forest and fire laws, for the purpose of ascertaining compliance with such laws.

(Amended by Stats. 1976, Ch. 1300.)



4120

Notwithstanding any other provision of this code or of law and except as provided in the State Building Standards Law, Part 2.5 (commencing with Section 18901) of Division 13 of the Health and Safety Code, on and after January 1, 1980, the director, the department, or the State Forester shall not adopt nor publish a building standard as defined in Section 18909 of the Health and Safety Code unless the provisions of Sections 18930, 18933, 18938, 18940, 18943, 18944, and 18945 of the Health and Safety Code are expressly excepted in the statute under which the authority to adopt rules, regulations, or orders is delegated. Any building standard adopted in violation of this section shall have no force or effect. Any building standard adopted before January 1, 1980, pursuant to this code and not expressly excepted by statute from such provisions of the State Building Standards Law shall remain in effect only until January 1, 1985, or until adopted, amended, or superseded by provisions published in the State Building Standards Code, whichever occurs sooner.

(Added by Stats. 1979, Ch. 1152.)



4123

(a) The director of the department shall establish a working group that consists of the following members:

(1) Four representatives from either state or local government, or both.

(2) Three representatives of industries with experience in state forestry and fire suppression policy.

(3) Three representatives of environmental groups with experience in state forestry and fire suppression policy.

(4) Two representatives with experience in state forestry and fire suppression policy from sectors of the public that are not otherwise represented in the working group.

(b) The working group established pursuant to subdivision (a) shall do both of the following:

(1) Identify potential incentives for landowners to implement prefire activities in state responsibility areas and urban wildland interface communities.

(2) Identify all federal, state, or local programs, private programs, and any other programs requiring a cost share that involves prefire activities.

(c) The department shall report the findings of the working group to the Legislature on or before January 1, 2004. The department shall include in the report any recommendations identified by the working group to provide potential incentives for consideration by the Legislature.

(d) For the purposes of this section, the following terms mean:

(1) Prefire activities means those lawful activities that reduce the risk of wildfire, including precommercial thinning, selective harvesting, shaded fuel breaks, brush treatments, grazing, and prescribed burns.

(2) Urban wildland interface community means an area that is identified by the United States Department of Agriculture and the United States Department of the Interior as an urban wildland interface community at high risk from wildfire and listed in the List of fire threatened communities in California, Appendix A, issued by the Department of Forestry and Fire Protection.

(Amended by Stats. 2003, Ch. 62, Sec. 245. Effective January 1, 2004.)






ARTICLE 3. Responsibility for Fire Protection

4125

(a) The board shall classify all lands within the state, without regard to any classification of lands made by or for any federal agency or purpose, for the purpose of determining areas in which the financial responsibility of preventing and suppressing fires is primarily the responsibility of the state. The prevention and suppression of fires in all areas that are not so classified is primarily the responsibility of local or federal agencies, as the case may be.

(b) On or before July 1, 1991, and every 5th year thereafter, the department shall provide copies of maps identifying the boundaries of lands classified as state responsibility pursuant to subdivision (a) to the county assessor for every county containing any of those lands. The department shall also notify county assessors of any changes to state responsibility areas within the county resulting from periodic boundary modifications approved by the board.

(c) A notice shall be posted at the offices of the county recorder, county assessor, and county planning agency that identifies the location of the map, and of any information received by the county subsequent to the receipt of the map regarding changes to state responsibility areas within the county.

(Amended (as amended by Stats. 1989, Ch. 380) by Stats. 1998, Ch. 65, Sec. 15. Effective June 9, 1998. Applicable from June 1, 1998, by Sec. 18 of Ch. 65. Note: Ch. 65 (pursuant to Sec. 20) supersedes, and precludes operation of, Stats. 1997, 1st Ex. Sess., Ch. 7.)



4126

The board shall include within state responsibility areas all of the following lands:

(a) Lands covered wholly or in part by forests or by trees producing or capable of producing forest products.

(b) Lands covered wholly or in part by timber, brush, undergrowth, or grass, whether of commercial value or not, which protect the soil from excessive erosion, retard runoff of water or accelerate water percolation, if such lands are sources of water which is available for irrigation or for domestic or industrial use.

(c) Lands in areas which are principally used or useful for range or forage purposes, which are contiguous to the lands described in subdivisions (a) and (b).

(Repealed and added by Stats. 1965, Ch. 1144.)



4127

The board shall not include within state responsibility areas any of the following lands:

(a) Lands owned or controlled by the federal government or any agency of the federal government.

(b) Lands within the exterior boundaries of any city, except a city and county with a population of less than 25,000 if, at the time the city and county government is established, the county contains no municipal corporations.

(c) Any other lands within the state which do not come within any of the classes which are described in Section 4126.

(Amended by Stats. 1991, Ch. 653, Sec. 1.)



4128

In establishing boundaries of state responsibility areas, the board may, for purposes of administrative convenience, designate roads, pipelines, streams, or other recognizable landmarks as arbitrary boundaries.

(Repealed and added by Stats. 1965, Ch. 1144.)



4129

The board of supervisors of any county may provide by ordinance that the county elects to assume responsibility for the prevention and suppression of all fires on all land in the county, including lands within state responsibility areas when the Director of Forestry and Fire Protection concurs in accordance with criteria adopted by the State Board of Forestry and Fire Protection, but not including lands owned or controlled by the federal government or any agency of the federal government or lands within the exterior boundaries of any city. After the effective date of the contract referred to in Section 4133, the county shall exercise for the duration of the contract all the duty, power, authority, and responsibility for the prevention and suppression of all fires on all land in the county for which the county is authorized by this section to elect to assume responsibility.

(Amended by Stats. 1998, Ch. 972, Sec. 17. Effective January 1, 1999.)



4129.1

When the incorporation of a city removes land from a state responsibility area and the county continues to provide residential fire service for the newly incorporated city and remains under contract to provide fire service for the state responsibility area, the county shall, during the three years subsequent to incorporation, contract with the city to continue to provide fire service to the area removed from the state responsibility area under the same terms and conditions as under the state contract. The county may bill the newly incorporated city for actual revenue lost under the state contract because of removal of land from the state responsibility area during that period, but may not, during the three-year period, require the city to pay an amount greater than that apportioned for the affected area under the state contract.

If the budget of the department is revised to reflect the removal of the affected lands from a state responsibility area and payments to the county are accordingly reduced, the county may bill the newly incorporated city for the allocable decrease, or if the amount cannot be readily ascertained, the county may, after the effective date of the new budget, charge the city an amount equal to the total payment to the county divided by the total acres of the state responsibility area times the removed acres which are annexed to the city.

This section does not change any power, duty, or responsibility of the department. This section does not require the department to base its budget on per acre costs and does not impose any requirement that the department implement or design any formula or budget.

This section applies only in counties with a population greater than 8,000,000.

(Added by Stats. 1987, Ch. 340, Sec. 1.)



4130

The board shall classify all lands within state responsibility areas into types of land based on cover, beneficial use of water from watersheds, probable damage from erosion, and fire risks and hazards, and shall determine the intensity of protection to be given to each such type of land. A plan for adequate statewide fire protection of state responsibility areas shall be prepared by the board in which all land of each type shall be assigned the same intensity of protection, and the estimated cost of such intensity of protection shall be determined.

(Added by Stats. 1965, Ch. 1144.)



4131

In the preparation of budgets for fire protection, the total funds available or estimated to be available shall be allocated to the areas to be protected in conformance to such fire protection plan. If the funds available are less than the estimated adequate cost of such plan the board shall determine whether the intensities of fire protection shall be reduced or withdrawn, maintaining uniform consideration for all lands in each type.

(Added by Stats. 1965, Ch. 1144.)



4132

In those counties assuming responsibility pursuant to Section 4129 for fire protection and suppression in the lands thus classified within the respective counties, there shall be budgeted sums to be allocated to those counties at least equal to the direct cost of fire protection which is determined pursuant to Section 4130 and which shall include the salaries and wages of suppression crews and lookouts and maintenance of firefighting facilities.

(Added by Stats. 1965, Ch. 1144.)



4133

The department shall, with the approval of the Department of General Services, for periods not to exceed three years, enter into a contract with any county which enacts an ordinance as provided in Section 4129. The budgeted sums in Section 4132 are subject to annual review in the budget process.

(Amended by Stats. 1987, Ch. 194, Sec. 2. Effective July 23, 1987.)



4134

Any such contract shall provide for payment to such county, as compensation for the assumption of the duty, power, authority and responsibility for fire protection and suppression as provided in Section 4129 of such sum as may be specifically allocated in the appropriation made by the Legislature for that purpose or, if no specific appropriation is made for it, the sum allocated for expenditure in such county pursuant to Sections 4131 and 4132.

(Added by Stats. 1965, Ch. 1144.)



4135

Sections 4129 to 4135, inclusive, do not deprive the department of the power and duty to require that the money paid by the department under the contract to a county shall be expended by the county for fire prevention and suppression in that area the protection of which is assumed by the county pursuant to Section 4129.

(Added by Stats. 1965, Ch. 1144.)



4136

(a) A transferor of real property that is located within a state responsibility area determined by the board, pursuant to Section 4125, shall disclose to any prospective transferee the fact that the property is located within a wildland area that may contain substantial forest fire risks and hazards and is subject to the requirements of Section 4291.

(b) Except for property located within a county that has assumed responsibility for prevention and suppression of all fires pursuant to Section 4129, the transferor shall also disclose to any prospective transferee that it is not the state s responsibility to provide fire protection services to any building or structure located within the wildlands unless the department has entered into a cooperative agreement with a local agency for those purposes pursuant to Section 4142.

(c) Disclosure is required pursuant to this section only when one of the following conditions is met:

(1) The transferor, or the transferor s agent, has actual knowledge that the property is within a wildland fire zone.

(2) A map that includes the property has been provided to the city or county pursuant to Section 4125, and a notice has been posted at the offices of the county recorder, county assessor, and county planning agency that identifies the location of the map and any information regarding changes to the map received by the county.

(d) In all transactions that are subject to Section 1103 of the Civil Code, the disclosures required by this section shall be provided by either of the following means:

(1) The Local Option Real Estate Disclosure Statement as provided in Section 1102.6a of the Civil Code.

(2) The Natural Hazard Disclosure Statement as provided in Section 1103.2 of the Civil Code.

(e) If the map or accompanying information is not of sufficient accuracy or scale that a reasonable person can determine if the subject real property is included in a wildland fire zone, the agent shall mark Yes on the Natural Hazard Disclosure Statement. The agent may mark No on the Natural Hazard Disclosure Statement if he or she attaches a report prepared pursuant to subdivision (c) of Section 1103.4 of the Civil Code that verifies the property is not in the hazard zone. Nothing in this subdivision is intended to limit or abridge any existing duty of the transferor or the transferor s agents to exercise reasonable care in making a determination under this subdivision.

(f) For purposes of this section, Section 1103.13 of the Civil Code applies.

(g) The specification of items for disclosure in this section does not limit or abridge any obligation for disclosure created by any other provision of law or that may exist in order to avoid fraud, misrepresentation, or deceit in the transfer transaction.

(Amended by Stats. 1999, Ch. 876, Sec. 10. Effective January 1, 2000.)



4137

(a) For purposes of this section, fire prevention activities include, but are not limited to, all of the following:

(1) Fire prevention education.

(2) Hazardous fuel reduction and vegetation management.

(3) Fire investigation.

(4) Civil cost recovery.

(5) Forest and fire law enforcement.

(6) Fire prevention engineering.

(7) Prefire planning.

(8) Risk analysis.

(9) Volunteer programs and partnerships.

(b) It is the intent of the Legislature that the year-round staffing and the extension of the workweek that has been provided to the department pursuant to memorandums of understanding with the state will result in significant increases in the department s current level of fire prevention activities. It is also the intent of the Legislature that the budgetary augmentations for year-round staffing not reduce the reimbursements that the department receives from contracts with local governments for the department to provide local fire protection and emergency services pursuant to Section 4144, commonly referred to as Amador agreements.

(c) On or before January 10 of each year, the department shall provide a report to the Legislature, including the budget and fiscal committees of the Assembly and the Senate, in accordance with Section 9795 of the Government Code, detailing the department s fire prevention activities, including the increased activities described in subdivision (b). The report shall display the fire prevention activities of the previous fiscal year, as well as the information from previous reports for purposes of a comparison of data. The report shall include all of the following:

(1) Fire prevention activities performed by the department on lands designated as state responsibility areas, and by counties, where, pursuant to a contract with the department, a county has agreed to provide fire protection services in state responsibility areas within county boundaries on behalf of the department. The fire prevention activities included in the report pursuant to this paragraph shall include, but not be limited to, all of the following:

(A) The number of hours of fire prevention education performed.

(B) The number of defensible space inspections conducted, including statewide totals and totals for each region.

(C) The number of citations issued for noncompliance with Section 4291.

(D) The number of acres treated by mechanical fuel reduction.

(E) The number of acres treated by prescribed burns.

(F) Any other data or qualitative information deemed necessary by the department in order to provide the Legislature with a clear and accurate accounting of fire prevention activities, particularly with regard to variations from one year to the next.

(2) The fire prevention performance measures described in subparagraphs (A) to (F), inclusive, of paragraph (1) shall be reported for each region annually, including activities performed from December 15 to April 15, inclusive.

(3) Projected fire prevention activities for the following fiscal year.

(4) Information on each of the Amador contracts described in subdivision (b), including an annual update on the number of those contracts and reimbursements received from the contracts that are in effect.

(Amended by Stats. 2012, Ch. 728, Sec. 136. Effective January 1, 2013.)






ARTICLE 4. Cooperative Agreements

4141

(a) The department may, for the prevention and suppression of forest fires, enter into cooperative agreements with any person, firm, association, or corporation that owns or controls any forest, brush, grass, or grain lands, under such terms as the department deems advisable, and may renew, revise, or terminate these agreements.

(b) The department also may, for the purpose of maintaining a fire patrol system, including staffing and facilities for the prevention and suppression of forest fires in any timber, brush, grass, or other flammable vegetation or material, enter into cooperative agreements and special use permits with the federal government, under those terms as it deems advisable, and may renew, revise, or terminate these agreements.

(c) The expenses incurred under the agreements or permits entered into pursuant to this section shall be paid from appropriations or funds available for forest fire protection.

(Amended by Stats. 2012, Ch. 306, Sec. 6. Effective January 1, 2013.)



4142

(a) The department, with the approval of the Department of General Services, may enter into a cooperative agreement upon the terms and under the conditions as it deems wise, for the purpose of preventing and suppressing forest fires or other fires in any lands within a county, city, or district that makes an appropriation for that purpose.

(b) Within 30 days of the final approval of a new or renewed cooperative agreement, as described in this section, valued at five million dollars ($5,000,000) or more, the department shall submit to the relevant fiscal and policy committees of each house of the Legislature, in accordance with Section 9795 of the Government Code, a copy of the final agreement and a brief summary of the agreement for purposes of highlighting information relevant to the Legislature s fiscal oversight of the agreement. The summary shall include, but is not limited to, all of the following:

(1) The value of the agreement.

(2) The number of positions associated with the agreement.

(3) Whether the agreement is new or a renewal.

(4) Whether the agreement expands upon an existing agreement.

(5) A brief discussion of the manner in which the agreement scored on the department s evaluation criteria, and the degree to which the agreement aligns with the department s base mission, as described in Sections 713 and 714.

(6) A brief discussion of any subjective factors that influenced the director s decision.

(c) When the state assumes personnel from a county, city, or district, an actuarially determined benefit factor shall be included as a cost in the cooperative agreement, including renewals of the agreement, for a county, city, or district that elects to allow the completed years an employee worked at that county, city, or district, or a lesser number of completed years specified by the local agency, to be credited towards the vesting period for state postretirement health benefits. The department shall certify the completed years of county, city, or district service to be credited to an employee to the Board of Administration Public Employees Retirement System at the time of separation for retirement. The actuarially determined benefit factor shall be accepted as sufficient by the Department of Forestry and Fire Protection, upon review by the Department of Finance, to fully compensate the state for the postretirement health benefit costs of those employees. The postretirement health benefit costs charged under this subdivision may be paid in periodic installments at the discretion of the department. If the costs are paid in installments, the payment of the postretirement health benefit costs for years credited for nonstate service shall be a continuing obligation of a county, city, or district that made that election, regardless of whether or not the cooperative agreement continues or is renewed, and regardless of whether or not the employees continue in state service.

(Amended by Stats. 2010, Ch. 718, Sec. 10. Effective October 19, 2010.)



4142.1

Whenever a county, city, or district considers entering into a cooperative agreement pursuant to subdivision (a) of Section 4142 under which the state would assume personnel from the county, city, or district, the county, city or district shall, prior to the execution of the cooperative agreement, give written notice to each affected employee of how the transfer of functions would affect his or her health benefits upon his or her retirement.

(Added by Stats. 1994, Ch. 1087, Sec. 2. Effective January 1, 1995.)



4143

The Legislature hereby finds and declares that the maintenance of the economic well-being of the state and the public health and safety require that the state, through the department, obtain full utilization of all equipment, personnel, and buildings under the jurisdiction of the director. In order to obtain these benefits, the director, in accordance with policy determined by the board, may provide personnel for and operate those fire stations, statewide, as the director deems necessary to provide the best possible fire prevention and suppression. Personnel or equipment shall not be assigned to any location or assigned pursuant to Section 4144 if that assignment would not meet policy and standards established by the board. The policy and standards shall be designed to ensure all of the following:

(a) The striking force and efficiency of the department in its primary mission of wild land fire protection, as well as response to major fires or other natural disasters will not be reduced or impaired.

(b) The department will not need any additional funds to operate its program.

(c) Personnel and equipment assigned pursuant to Section 4144 will not replicate services provided under an agreement made pursuant to Section 4142.

The normal assignment of fire resources of the department throughout California during periods of critical fire weather conditions or during major wild land fires shall not be impaired and shall receive priority over agreements made with counties pursuant to Section 4144.

(Amended by Stats. 2005, Ch. 408, Sec. 1. Effective January 1, 2006.)



4144

(a) Notwithstanding Section 4142, the director may, with the approval of the Department of General Services, enter into a cooperative agreement, for the purpose of preventing and suppressing fires, with a city, county, special district, or other political subdivision of the state or person, firm, association, or corporation that requests an agreement, under those terms and conditions that the director deems wise.

(b) The director shall not enter into or renew a cooperative agreement pursuant to this section under any of the following circumstances:

(1) With any county that has assumed responsibility pursuant to Section 4129.

(2) If the land to be protected is not in proximity to, nor within lands classified by the board pursuant to Section 4125 as, a state responsibility area. For the purposes of this paragraph, proximity means within a distance from an existing facility that results in a response time established by the board that is not longer than that used by the department in meeting its state wild land fire protection mission.

(3) The director determines that the agreement would significantly reduce existing fire prevention and suppression service levels.

(4) The director determines, pursuant to the policy and standards adopted by the board under Section 4143, that the agreement would replicate services provided under an agreement made pursuant to Section 4142.

(5) The director determines that the service area of a particular station under the agreement is more appropriately served under an agreement made pursuant to Section 4142.

(c) The cooperative agreement shall provide all of the following:

(1) The department shall ensure that a staffing level, mutually agreeable to the parties to the agreement, is maintained on all fire prevention and suppression vehicles.

(2) The personnel, equipment, and buildings utilized shall be limited to those used to protect state responsibility areas. Whenever the cooperative agreement provides for the employment of personnel during the nonfire season who would be in addition to the personnel required for the necessary operation and maintenance of equipment and buildings under the jurisdiction of the director, the full salaries and all benefits of the additional personnel shall be apportioned, as costs to the city, county, special district, or other political subdivision of the state, or person, firm, association, or corporation that contracts with the department pursuant to the cooperative agreement for fire protection.

(3) A cost apportionment between the state and the city, county, special district, or other political subdivision of the state, or person, firm, association, or corporation that contracts with the state for fire protection that reasonably reflects cost apportionments made pursuant to Section 4141 or 4142, except that the contracting city, county, special district, other political subdivision of the state, or contracting person, firm, association, or corporation shall be apportioned the additional cost for extended staff availability for 24-hour emergency response, for state personnel assigned to staff fire engines at a rate determined annually by the director, plus staff benefit costs attributable to the apportionment, and total unplanned overtime pay. The department shall recover its actual additional costs.

(Amended by Stats. 2006, Ch. 538, Sec. 562. Effective January 1, 2007.)



4145

(a) It is the intent of the Legislature that cooperative agreements that are entered into between the department and a local government shall provide for the equitable sharing of costs associated with capital outlay projects that enlarge, enhance, or replace facilities for the purposes of benefiting the cooperating local government.

(b) The department shall prescribe those terms and conditions for those cooperative agreements that would result in an equitable sharing of those costs in proportion to the benefits derived, including any in-kind, lump-sum, or installment payments. Any installment payment made in connection with a cooperative agreement entered into pursuant to this section shall be made over a period of time not exceeding a maximum of 20 years at the same rate of interest as the rate for the state s Pooled Money Investment Account. Any money that is received for reimbursements for facility improvement costs, under a cooperative agreement, shall be deposited in the General Fund.

(Added by Stats. 1996, Ch. 202, Sec. 3. Effective July 22, 1996.)






ARTICLE 4.5. Rapid Disaster Response Act of 2005

4147

This article shall be known, and may be cited, as the Rapid Disaster Response Act of 2005.

(Added by Stats. 2005, Ch. 290, Sec. 2. Effective January 1, 2006.)



4148

The director shall draw upon eligible federal funds to augment any state funds appropriated by the Legislature for the purpose of replacing the department s aging helicopter fleet.

(Added by Stats. 2005, Ch. 290, Sec. 2. Effective January 1, 2006.)






ARTICLE 5. Firewardens and Firefighting Personnel

4151

The director shall appoint, in such number and localities as he deems wise, public-spirited citizens to act as voluntary firewardens, who may receive payment for their services from the counties or from private sources. They shall promptly report all fires and take immediate and active steps toward their extinguishment, report any violation of forest fire laws, assist in apprehending and convicting offenders, and perform such other duties as the director may direct. Any United States Forest Service employee within this state, if he accepts the duties and responsibilities of a firewarden, may be appointed a voluntary firewarden, and shall have all the powers given to firewardens by this article.

Such firewardens do not have authority to obligate the state for the payment of any money, unless specifically so authorized by the director.

(Amended by Stats. 1976, Ch. 1300.)



4152

If a fire patrol for the prevention and suppression of forest fires is maintained by owners of land or by any organization, the director may designate each patrolman as a voluntary firewarden and, for the protection of lands patrolled by him or adjacent to such lands, may give him all the rights and powers of a voluntary firewarden. Voluntary firewardens shall be paid by such owners or organizations or as provided for by Section 4151. Such firewardens do not have authority to obligate the state for the payment of any money, unless specifically so authorized by the director.

(Amended by Stats. 1976, Ch. 1300.)



4153

The department or its duly authorized agent may summon any able-bodied person to assist in suppressing any forest fire and may authorize any officer of the state, who is charged with the prevention and suppression of fire or the enforcement of the state fire laws, to summon any able-bodied person to assist in suppressing any forest fire within their respective jurisdictions. An able-bodied person who is engaged in the harvest of perishable agricultural crops shall not, however, be summoned to assist in suppressing any forest fire until all other available workpower has been exhausted within the respective jurisdiction of the officer issuing such summons. No member in good standing of any regularly organized fire department shall be summoned if he is available and subject to call for duty with a firefighting unit.

(Amended by Stats. 1976, Ch. 1300.)



4154

Any person who fails to obey a summons which is authorized by Section 4153 is guilty of a violation of this article.

(Repealed and added by Stats. 1965, Ch. 1144.)



4155

Every person who in obedience to such summons assists in extinguishing any forest fire shall be compensated at the same wage rate, excluding fringe benefits, as state employees performing like services.

(Amended by Stats. 1969, Ch. 500.)



4156

(a) The director and employees or classes of employees of the department designated by the director have the powers conferred by law upon peace officers listed in Section 830.2 of the Penal Code, and voluntary firewardens designated by the director have the powers conferred by law upon peace officers listed in Section 830.37 of the Penal Code; provided, however, that the primary duty of the peace officer shall be the enforcement of forest laws and regulations, state and county fire laws and regulations, and the laws relating to explosives as set forth in Part 1 (commencing with Section 12000) of Division 11 of the Health and Safety Code, other than laws the enforcement of which is primarily the responsibility of the State Fire Marshal. Officers, employees, and voluntary firewardens, upon request pursuant to Section 8597 of the Government Code, shall have the full powers and duties of peace officers for all purposes as provided by the Penal Code and are not liable to civil action for trespass committed in the discharge of their duties.

(b) Any peace officer may enforce federal fire laws to the extent that he or she is authorized to do so.

(Amended by Stats. 1989, Ch. 1165, Sec. 43.)



4157

Whenever the director or any of the employees or voluntary firewardens who are designated as peace officers pursuant to Section 4156 arrests any person for a violation of this article or for a violation of any law relating to forest or fire protection which is not a felony, he may immediately release the arrested person from his custody in the manner and under the conditions that are set forth in Section 853.6 of the Penal Code.

(Amended by Stats. 1983, Ch. 333, Sec. 1.)






ARTICLE 6. Violations

4165

Every person is guilty of a misdemeanor who, at a forest fire, does any of the following:

(a) Disobeys the lawful orders of any public officer or fireman.

(b) Offers any resistance to, or interference with, the lawful efforts of any fireman or company of firemen to extinguish the fire.

(c) Engages in any disorderly conduct which is calculated to prevent the fire from being extinguished.

(d) Forbids, prevents, or dissuades others from assisting to extinguish the fire.

(e) Rides, drives, or propels any vehicle or conveyance upon, over, or across any firehose or chemical hose which is used by, or in charge of, any public officer or fireman, or injures or damages in any manner any such hose or apparatus of any kind which is in use by, or in charge of, any public officer or fireman.

(Repealed and added by Stats. 1965, Ch. 1144.)



4166

Every person who violates this article is guilty of a misdemeanor, which is punishable by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000). If the defendant refuses, on conviction, to pay the fine, he shall be confined in the county jail of the county in which conviction is had for a period not to exceed one day for every five dollars ($5) of the fine imposed, or may be subject to both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 338. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



4170

Any uncontrolled fire burning on any lands covered wholly or in part by timber, brush, grass, grain or any other flammable material, without proper precaution being taken to prevent its spread notwithstanding the origin of such fire, is a public nuisance by reason of its menace to life and property.

(Added by Stats. 1968, Ch. 489.)



4170.5

The department or any other duly established fire protection agency may summarily abate an uncontrolled fire as a public nuisance by controlling and extinguishing the fire.

(Amended by Stats. 1976, Ch. 1300.)






ARTICLE 7. Public Nuisances

4171

Any condition endangering public safety by creating a fire hazard and which exists upon any property which is included within any state reponsibility area is a public nuisance.

(Added by Stats. 1965, Ch. 1144.)



4172

Whenever the director determines that a public nuisance, as defined in Section 4171, exists, he shall notify the owner of the property to abate the public nuisance. If the owner is unknown, a copy of the notice shall be posted upon the property.

(Amended by Stats. 1976, Ch. 1300.)



4173

The board shall establish standards, based upon its determination of conditions which create an unreasonable hazard to life or property from fire, for what constitutes a hazardous condition in those instances not covered by state law. Such standards shall be established for each of the department s administrative districts after public hearing for which ample publicity is given.

(Amended by Stats. 1976, Ch. 1300.)



4174

The notice shall be in writing and shall do all of the following:

(a) Describe the public nuisance.

(b) Specify the time within which the property owner is required to abate the public nuisance.

(c) State that, unless the public nuisance is abated within the time specified in the notice, the department may abate the public nuisance and the costs of the abatement will be assessed against the property.

(d) State that the property owner may, within 15 days after the receipt or posting of the notice, request a hearing before the director upon whether or not a public nuisance actually exists.

(Amended by Stats. 1976, Ch. 1300.)



4175

If a property owner requests a hearing, the director shall fix a time and a place for the hearing and notify the property owner. At the time and place of the hearing, the property owner may appear and be heard upon the question of whether or not a public nuisance actually exists upon property which he owns. The hearing shall be conducted in accordance with the provisions of Chapter 2 (commencing with Section 11180), Part 1, Division 3, Title 2 of the Government Code.

(Amended by Stats. 1976, Ch. 1300.)



4176

If the director determines, at the conclusion of the hearing, that a public nuisance actually exists upon property owned by the property owner, he shall order the property owner to abate the public nuisance within a specified time.

(Amended by Stats. 1976, Ch. 1300.)



4177

If the public nuisance is not abated within the time specified in the notice to the property owner pursuant to Section 4172 or, if a hearing is not requested by the property owner, within the time specified in the order made by the director pursuant to Section 4176, the department may abate the public nuisance.

(Amended by Stats. 1976, Ch. 1300.)



4178

Any costs which are incurred by the department in abating any public nuisance pursuant to this article are a lien upon the property upon which the public nuisance existed when notice of the lien is filed and recorded as provided in Section 4179.

(Amended by Stats. 1976, Ch. 1300.)



4179

Notice of the lien, particularly identifying the property on which the nuisance was abated and the amount of such lien, and naming the owner of record of such property, shall be recorded by the department in the office of the county recorder of the county in which the property is situated within one year after the first item of expenditures by the department or within 90 days after the completion of the work, whichever first occurs. Upon such recordation of the notice of lien, the lien shall have the same force, effect, and priority as a judgment lien, except that it shall attach only to the property described in such notice, and shall continue for 10 years from the time of recording of such notice unless sooner released or otherwise discharged.

(Amended by Stats. 1976, Ch. 1300.)



4179.5

The Attorney General may at any time release all or any portion of the property subject to a lien imposed pursuant to Sections 4178 and 4179 from the lien or subordinate such a lien to other liens and encumbrances if he determines that the amount owed is sufficiently secured by a lien on other property or that the release or subordination of such lien will not jeopardize the collection of such amount owed. A certificate by the Attorney General to the effect that any property has been released from such lien or that such lien has been subordinated to other liens and encumbrances shall be conclusive evidence that the property has been released or that the lien has been subordinated as provided in such certificate.

(Added by Stats. 1970, Ch. 1462.)



4180

An action to foreclose the lien shall be commenced by the Attorney General in the name of the people of the State of California within six months after the lien is filed and recorded.

(Added by Stats. 1965, Ch. 1144.)



4181

When the property is sold, enough of the proceeds to satisfy the lien and the costs of the foreclosure shall be paid to the state. The surplus, if any, shall be paid to the owner of the property, if known, or if he is not known, shall be paid into the court in which the lien was foreclosed for the use of the owner when he is ascertained.

(Added by Stats. 1965, Ch. 1144.)






ARTICLE 8. Clarke-McNary Act

4185

The State of California hereby accepts the provisions of the Clarke-McNary Act (Ch. 348, 43 Stat. 653), as amended, passed by the Congress of the United States, and entitled An act to provide for the protection of forest lands, for the reforestation of denuded areas, for the extension of national forests, and for other purposes, in order to promote the continuous production of timber on lands chiefly suitable therefor, and will observe and comply with the requirements of that act of Congress.

The department is the agent of this state for the purposes of the Clarke-McNary Act. The department shall have full power to cooperate with all the authorities of the United States which have powers and duties under the act to do and perform all things necessary to secure to this state the benefits of the act.

(Amended by Stats. 1976, Ch. 1300.)



4186

All moneys that are received by the state pursuant to the federal Clarke-McNary Act and that are regularly allotted by the federal government according to an annual formula shall be paid into the General Fund. Any supplemental money received from the federal government pursuant to the federal Clarke-McNary Act for use by the department for specially designated projects shall be authorized by the Director of Finance for augmentation of the subitem captioned Reimbursements of the principal item of appropriation from the General Fund for the support of the department contained in the Budget Act for the fiscal year during which the supplemental money is received. However, the Director of Finance shall not authorize the augmentation sooner than 30 days after notification in writing of the necessity for the augmentation to the chairperson of the committee in each house that considers appropriations and to the Chairperson of the Joint Legislative Budget Committee or sooner than whatever lesser time which the chairperson of that committee, or the chairperson s designee, may in each instance determine.

(Amended by Stats. 2011, Ch. 296, Sec. 255. Effective January 1, 2012.)



4187

A county which enacts an ordinance, as provided in Section 4129, is entitled to any allocation of moneys received by the state pursuant to the Clarke-McNary Act. Such reimbursement may be provided for by any statute of this state.

(Added by Stats. 1965, Ch. 1144.)






ARTICLE 9. Fire Hazard Severity Zones

4201

The purpose of this article is to provide for the classification of lands within state responsibility areas in accordance with the severity of fire hazard present for the purpose of identifying measures to be taken to retard the rate of spreading and to reduce the potential intensity of uncontrolled fires that threaten to destroy resources, life, or property.

(Added by Stats. 1982, Ch. 806, Sec. 3.)



4202

The director shall classify lands within state responsibility areas into fire hazard severity zones. Each zone shall embrace relatively homogeneous lands and shall be based on fuel loading, slope, fire weather, and other relevant factors present, including areas where winds have been identified by the department as a major cause of wildfire spread.

(Amended by Stats. 2008, Ch. 366, Sec. 7. Effective January 1, 2009.)



4203

(a) The director shall, by regulation, designate fire hazard severity zones and assign to each zone a rating reflecting the degree of severity of fire hazard that is expected to prevail in the zone.

(b) No designation of a zone and assignment of a rating shall be adopted by the director until the proposed regulation has been transmitted to the board of supervisors of the county in which the zone is located at least 45 days prior to the adoption of the proposed regulation and a public hearing has been held in that county during that 45-day period.

(Added by Stats. 1982, Ch. 806, Sec. 3.)



4204

The director shall periodically review zones designated and rated pursuant to this article and, as necessary, shall revise zones or their ratings or repeal the designation of zones. Any revision of a zone or its rating or any repeal of a zone shall conform to the requirements of Section 4203. In addition, the revision or repeal of a zone may be petitioned pursuant to Sections 11340.6 and 11340.7 of the Government Code.

(Amended by Stats. 1995, Ch. 938, Sec. 82. Effective January 1, 1996.)









CHAPTER 1.5. State Responsibility Area Fire Prevention Fees

ARTICLE 1. General Provisions

4210

The Legislature finds and declares all of the following:

(a) Fire protection of the public trust resources on lands in the state responsibility areas remains a vital interest to California. Lands that are covered in whole or in part by a diverse plant community prevent excessive erosion, retard runoff, reduce sedimentation, and accelerate water percolation to assist in the maintenance of critical sources of water for environmental, irrigation, domestic, or industrial uses.

(b) The presence of structures within state responsibility areas can pose an increased risk of fire ignition and an increased potential for fire damage within the state s wildlands and watersheds. The presence of structures within state responsibility areas can also impair wild land firefighting techniques and could result in greater damage to state lands caused by wildfires.

(c) The costs of fire prevention activities aimed at reducing the effects of structures in state responsibility areas should be borne by the owners of these structures.

(d) Individual owners of structures within state responsibility areas receive a disproportionately larger benefit from fire prevention activities than that realized by the state s citizens generally.

(e) It is the intent of the Legislature that the economic burden of fire prevention activities that are associated with structures in state responsibility areas shall be equitably distributed among the citizens of the state who generally benefit from those activities and those owners of structures in the state responsibility areas who receive a specific benefit other than that general benefit.

(f) It is necessary to impose a fire prevention fee to pay for fire prevention activities in the state responsibility areas that specifically benefit owners of structures in the state responsibility areas.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 8, Sec. 1. Effective July 8, 2011.)



4211

For the purposes of this chapter, the following terms shall have the following meanings:

(a) Structure means a building used or intended to be used for human habitation. For purposes of this subdivision, a building includes, but is not limited to, a mobilehome or manufactured home. The board shall exclude from this definition building types that require no structural fire protection services beyond those provided to otherwise unimproved lands.

(b) State responsibility area means state responsibility area as defined in Section 4102.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 8, Sec. 1. Effective July 8, 2011.)



4212

(a) (1) By September 1, 2011, the board shall adopt emergency regulations to establish a fire prevention fee for the purposes of this chapter in an amount not to exceed one hundred fifty dollars ($150) to be charged on each structure on a parcel that is within a state responsibility area.

(2) The Legislature finds and declares that a fire prevention fee of not more than one hundred fifty dollars ($150) is a reasonable amount for the necessary fire prevention activities of the state that benefit the owner of a structure within a state responsibility area.

(b) On July 1, 2013, and annually thereafter, the board shall adjust the fire prevention fees imposed pursuant to this chapter to reflect the percentage of change in the average annual value of the Implicit Price Deflator for State and Local Government Purchases of Goods and Services for the United States, as calculated by the United States Department of Commerce for the 12-month period in the third quarter of the prior calendar year, as reported by the Department of Finance.

(c) Emergency regulations adopted pursuant to subdivision (a) shall be adopted in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The adoption of emergency regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, and safety, or general welfare.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 8, Sec. 1. Effective July 8, 2011.)



4213

(a) (1) Commencing with the 2011 12 fiscal year, the fire prevention fee imposed pursuant to Section 4212 shall be collected annually by the State Board of Equalization in accordance with the Fee Collection Procedures Law (Part 30 (commencing with Section 55001) of Division 2 of the Revenue and Taxation Code).

(2) Notwithstanding the appeal provisions in the Fee Collection Procedures Law, a determination by the department that a person is required to pay a fire prevention fee, or a determination by the department regarding the amount of that fee, is subject to review under Article 2 (commencing with Section 4220) and is not subject to a petition for redetermination by the State Board of Equalization.

(3) (A) Notwithstanding the refund provisions in the Fee Collection Procedures Law, the State Board of Equalization shall not accept any claim for refund that is based on the assertion that a determination by the department improperly or erroneously calculated the amount of the fire prevention fee, or incorrectly determined that the person is subject to that fee, unless that determination has been set aside by the department or a court reviewing the determination of the department.

(B) If it is determined by the department or a reviewing court that a person is entitled to a refund of all or part of the fire prevention fee, the person shall make a claim to the State Board of Equalization pursuant to Chapter 5 (commencing with Section 55221) of Part 30 of Division 2 of the Revenue and Taxation Code.

(b) The annual fire prevention fee shall be due and payable 30 days from the date of assessment by the State Board of Equalization.

(c) Within 30 days of the effective date of this chapter, the department shall transmit to the State Board of Equalization, and each January 1 thereafter, the appropriate name and address of each person who is liable for the fire prevention fee and the amount of the fee to be assessed, as authorized by this article, and at the same time the department shall provide to the State Board of Equalization a contact telephone number for the board to be printed on the bill to respond to questions about the fee.

(d) Commencing with the 2012 13 fiscal year, if in any given fiscal year there are sufficient amounts of money in the State Responsibility Area Fire Prevention Fund created pursuant to Section 4214 to finance the costs of the programs under subdivision (d) of Section 4214 for that fiscal year, the fee may not be collected that fiscal year.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 8, Sec. 1. Effective July 8, 2011.)



4214

(a) Fire prevention fees collected pursuant to this chapter shall be expended, upon appropriation by the Legislature, as follows:

(1) The State Board of Equalization shall retain moneys necessary for the payment of refunds pursuant to Section 4228 and reimbursement of the State Board of Equalization for expenses incurred in the collection of the fee.

(2) The moneys collected, other than that retained by the State Board of Equalization pursuant to paragraph (1), shall be deposited into the State Responsibility Area Fire Prevention Fund, which is hereby created in the State Treasury, and shall be available to the board and the department to expend for fire prevention activities specified in subdivision (d) that benefit the owners of structures within a state responsibility area who are required to pay the fire prevention fee. The amount expended to benefit the owners of structures within a state responsibility area shall be commensurate with the amount collected from the owners within that state responsibility area. All moneys in excess of the costs of administration of the board and the department shall be expended only for fire prevention activities in counties with state responsibility areas.

(b) (1) The fund may also be used to cover the costs of administering this chapter.

(2) The fund shall cover all startup costs incurred over a period not to exceed two years.

(c) It is the intent of the Legislature that the moneys in this fund be fully appropriated to the board and the department each year in order to effectuate the purposes of this chapter.

(d) Moneys in the fund shall be used only for the following fire prevention activities, which shall benefit owners of structures within the state responsibility areas who are required to pay the annual fire prevention fee pursuant to this chapter:

(1) Local assistance grants pursuant to subdivision (e).

(2) Grants to Fire Safe Councils, the California Conservation Corps, or certified local conservation corps for fire prevention projects and activities in the state responsibility areas.

(3) Grants to a qualified nonprofit organization with a demonstrated ability to satisfactorily plan, implement, and complete a fire prevention project applicable to the state responsibility areas. The department may establish other qualifying criteria.

(4) Inspections by the department for compliance with defensible space requirements around structures in state responsibility areas as required by Section 4291.

(5) Public education to reduce fire risk in the state responsibility areas.

(6) Fire severity and fire hazard mapping by the department in the state responsibility areas.

(7) Other fire prevention projects in the state responsibility areas, authorized by the board.

(e) (1) The board shall establish a local assistance grant program for fire prevention activities designed to benefit structures within state responsibility areas, including public education, that are provided by counties and other local agencies, including special districts, with state responsibility areas within their jurisdictions.

(2) In order to ensure an equitable distribution of funds, the amount of each grant shall be based on the number of structures in state responsibility areas for which the applicant is legally responsible and the amount of moneys made available in the annual Budget Act for this local assistance grant program.

(f) By January 1, 2013, and annually thereafter, the board shall submit to the Legislature a written report on the status and uses of the fund pursuant to this chapter. The written report shall also include an evaluation of the benefits received by counties based on the number of structures in state responsibility areas within their jurisdictions, the effectiveness of the board s grant programs, the number of defensible space inspections in the reporting period, the degree of compliance with defensible space requirements, measures to increase compliance, if any, and any recommendations to the Legislature.

(g) (1) The requirement for submitting a report imposed under subdivision (f) is inoperative on January 1, 2017, pursuant to Section 10231.5 of the Government Code.

(2) A report to be submitted pursuant to subdivision (f) shall be submitted in compliance with Section 9795 of the Government Code.

(h) It is essential that this article be implemented without delay. To permit timely implementation, the department may contract for services related to the establishment of the fire prevention fee collection process. For this purpose only, and for a period not to exceed 24 months, the provisions of the Public Contract Code or any other provision of law related to public contracting shall not apply.

(Amended by Stats. 2012, Ch. 162, Sec. 143. Effective January 1, 2013.)






ARTICLE 2. Appeals Process

4220

A person from whom the fire prevention fee is determined to be due under this chapter may petition for a redetermination of whether this chapter applies to that person within 30 days after service upon him or her of a notice of the determination. If a petition for redetermination is not filed within the 30-day period, the amount determined to be due becomes final at the expiration of the 30-day period.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 8, Sec. 1. Effective July 8, 2011.)



4221

Each petition for redetermination of the application of this chapter shall be in writing and be sent to the department, the board, and the State Board of Equalization. The petition shall state the specific grounds upon which the petition is founded and include supporting documentation. The petition may be amended to state additional grounds or provide additional documentation at any time prior to the date that the department issues its order or decision with regard to the petition for redetermination.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 8, Sec. 1. Effective July 8, 2011.)



4222

If a petition for redetermination of the application of this chapter is filed within the 30-day period, the department shall reconsider whether the fee is due and make a determination in writing. The department may eliminate the fee based on a determination that this chapter does not apply to the person who filed the petition.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 8, Sec. 1. Effective July 8, 2011.)



4222.5

If a timely petition for redetermination has been filed pursuant to Section 4220, all legal action to collect the fire prevention fee shall be stayed pending the final determination of the department pursuant to Section 4224.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 8, Sec. 1. Effective July 8, 2011.)



4223

Notice of the determination of the department pursuant to Section 4222 shall be served, on the same date, to the board, the State Board of Equalization, and the person who filed the petition.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 8, Sec. 1. Effective July 8, 2011.)



4224

The order or decision of the department upon a petition for redetermination of the fire prevention fee shall become final 30 days after service upon the petitioner of notice of the determination.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 8, Sec. 1. Effective July 8, 2011.)



4225

The fire prevention fee determined to be due by the department under this article is due and payable at the time it becomes final, and if it is not paid when due and payable, notwithstanding the penalty imposed pursuant to Section 55042 of the Revenue and Taxation Code, a penalty of 20 percent of the fee determined to be due shall be added to the amount due and payable for each 30-day period in which the fee remains unpaid.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 8, Sec. 1. Effective July 8, 2011.)



4226

Written notice required by this article shall be served as follows:

(a) The notice shall be placed in a sealed envelope, with postage paid, addressed to the petitioner at his or her address as it appears in the records of the department. The giving of notice shall be deemed complete at the time of the deposit of the notice in a United States Post Office, or a mailbox, subpost office, substation, mail chute, or other facility regularly maintained or provided by the United States Postal Service without extension of time for any reason.

(b) In lieu of mailing, a notice may be served personally by delivering it to the person to be served and service shall be deemed complete at the time of delivery. Personal service to a corporation may be made by delivery of a notice to any person designated in the Code of Civil Procedure to be served for the corporation with summons and complaint in a civil action.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 8, Sec. 1. Effective July 8, 2011.)



4227

A dispute regarding the fire prevention fee imposed by this chapter shall be resolved pursuant to this article only.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 8, Sec. 1. Effective July 8, 2011.)



4228

If the department determines that a person is entitled to a refund of all or part of the fire prevention fee paid pursuant to this chapter, the person shall make a claim to the State Board of Equalization pursuant to Chapter 5 (commencing with Section 55221) of Part 30 of Division 2 of the Revenue and Taxation Code.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 8, Sec. 1. Effective July 8, 2011.)









CHAPTER 2. Hazardous Fire Areas

4251

As used in this chapter:

Hazardous fire area means any area which is designated as a hazardous fire area by the board or the director pursuant to Section 4252 or 4253.

(Amended by Stats. 1976, Ch. 1300.)



4252

Upon the written petition of the owners or authorized agents of more than 50 percent of the land, including public land, within the exterior boundaries of any area of not less than 10,000 acres in size, upon which a fire hazard exists due to the presence of flammable material or cover, the board may designate such area as a hazardous fire area, and shall declare the period of time during which the area shall be so designated.

(Added by Stats. 1965, Ch. 1144.)



4253

Whenever the director determines that a fire hazard exists in any other area due to the presence of flammable material or cover, he may by regulation designate such area to be a hazardous fire area. The regulation shall declare the period of time during which the area shall be so designated.

(Amended by Stats. 1976, Ch. 1300.)



4254

Notice of the designation of each hazardous fire area designated pursuant to Section 4252 shall be given by the posting of notices at intervals of not greater than one mile along the exterior boundaries of the area or along roads and trails passing through the area.

(Amended by Stats. 1981, Ch. 1073, Sec. 1.)



4255

(a) Except as provided in this section, a person shall not smoke or build a campfire or other open fire within a hazardous fire area.

(b) The board may designate by regulation campgrounds or campsites within hazardous fire areas where smoking and the building of campfires are allowed. However, no campground or campsite shall be designated without the consent of the owner, or his authorized agent, of the land upon which it is located.

(Amended by Stats. 1981, Ch. 1073, Sec. 2.)



4256

Whenever it is necessary in the interest of public peace or safety, the director, with the consent of the owner of any lands designated as a hazardous fire area, may declare such lands closed to entry by any person. Any public highway traversing such a hazardous fire area, shall, however, be excluded from the order of closure, and the closure to entry does not prohibit or curtail the entry or use of the lands by the owner of the lands or his agent, nor the entry by any federal, state or county officer upon the closed area in the performance of his official duties. All state and county law enforcement officers shall enforce the order of closure.

(Added by Stats. 1965, Ch. 1144.)



4257

Any order which is issued pursuant to Section 4256 shall be published twice in at least one newspaper of general circulation in any county that is affected by the order. The publication shall be separated by a period of not less than one week and not more than two weeks. The order shall also be posted in such public places in each county as the director may direct, and along roads and trails which pass through the areas declared to be closed to camping or entry.

(Added by Stats. 1965, Ch. 1144.)



4258

Whenever the director determines that a fire hazard exists in any area within a state responsibility area due to the presence of flammable material or cover, the director, by regulation, may designate that area as a hazardous fire area for the purpose of prohibiting the use or possession of fireworks therein. The hazardous fire area shall include only those areas that are critical and hazardous due to the threat of wildfire to life, property, and natural resources posed by the fireworks. The hazardous fire area shall not include areas that are the responsibility of a county which is contracting for fire protection to the director.

The regulation may designate areas where specified types of fireworks, not otherwise prohibited, are allowed for industrial, commercial, or agricultural use, for ceremonies, or for emergency signaling.

(Added by Stats. 1981, Ch. 1073, Sec. 3.)



4259

(a) The use or possession of fireworks is prohibited within any hazardous fire area designated pursuant to Section 4252 or 4258. However, the use of fireworks within any hazardous fire area may be allowed, if the use is determined by the director not to present a fire hazard.

(b) Notwithstanding subdivision (a), fireworks may be possessed in a vehicle on any public highway traversing a hazardous fire area when not otherwise prohibited.

(Added by Stats. 1981, Ch. 1073, Sec. 4.)



4260

No regulation adopted pursuant to this article shall prohibit or curtail the complete possession and use of any area by the owner of the area or the owner s agent, except that the use or possession of fireworks shall not be allowed in a hazardous fire area designated pursuant to Section 4258, other than as designated for their use or possession pursuant to that section.

(Added by Stats. 1981, Ch. 1073, Sec. 4.5.)



4290

(a) The board shall adopt regulations implementing minimum fire safety standards related to defensible space which are applicable to state responsibility area lands under the authority of the department. These regulations apply to the perimeters and access to all residential, commercial, and industrial building construction within state responsibility areas approved after January 1, 1991. The board may not adopt building standards, as defined in Section 18909 of the Health and Safety Code, under the authority of this section. As an integral part of fire safety standards, the State Fire Marshal has the authority to adopt regulations for roof coverings and openings into the attic areas of buildings specified in Section 13108.5 of the Health and Safety Code. The regulations apply to the placement of mobile homes as defined by National Fire Protection Association standards. These regulations do not apply where an application for a building permit was filed prior to January 1, 1991, or to parcel or tentative maps or other developments approved prior to January 1, 1991, if the final map for the tentative map is approved within the time prescribed by the local ordinance. The regulations shall include all of the following:

(1) Road standards for fire equipment access.

(2) Standards for signs identifying streets, roads, and buildings.

(3) Minimum private water supply reserves for emergency fire use.

(4) Fuel breaks and greenbelts.

(b) These regulations do not supersede local regulations which equal or exceed minimum regulations adopted by the state.

(Amended by Stats. 1989, Ch. 60, Sec. 1. Effective June 28, 1989.)






CHAPTER 3. Mountainous, Forest-, Brush- and Grass-Covered Lands

4291

(a) A person who owns, leases, controls, operates, or maintains a building or structure in, upon, or adjoining a mountainous area, forest-covered lands, brush-covered lands, grass-covered lands, or land that is covered with flammable material, shall at all times do all of the following:

(1) Maintain defensible space of 100 feet from each side and from the front and rear of the structure, but not beyond the property line except as provided in paragraph (2). The amount of fuel modification necessary shall take into account the flammability of the structure as affected by building material, building standards, location, and type of vegetation. Fuels shall be maintained in a condition so that a wildfire burning under average weather conditions would be unlikely to ignite the structure. This paragraph does not apply to single specimens of trees or other vegetation that are well-pruned and maintained so as to effectively manage fuels and not form a means of rapidly transmitting fire from other nearby vegetation to a structure or from a structure to other nearby vegetation. The intensity of fuels management may vary within the 100-foot perimeter of the structure, the most intense being within the first 30 feet around the structure. Consistent with fuels management objectives, steps should be taken to minimize erosion. For the purposes of this paragraph, fuel means any combustible material, including petroleum-based products and wildland fuels.

(2) A greater distance than that required under paragraph (1) may be required by state law, local ordinance, rule, or regulation. Clearance beyond the property line may only be required if the state law, local ordinance, rule, or regulation includes findings that the clearing is necessary to significantly reduce the risk of transmission of flame or heat sufficient to ignite the structure, and there is no other feasible mitigation measure possible to reduce the risk of ignition or spread of wildfire to the structure. Clearance on adjacent property shall only be conducted following written consent by the adjacent landowner.

(3) An insurance company that insures an occupied dwelling or occupied structure may require a greater distance than that required under paragraph (1) if a fire expert, designated by the director, provides findings that the clearing is necessary to significantly reduce the risk of transmission of flame or heat sufficient to ignite the structure, and there is no other feasible mitigation measure possible to reduce the risk of ignition or spread of wildfire to the structure. The greater distance may not be beyond the property line unless allowed by state law, local ordinance, rule, or regulation.

(4) Remove that portion of a tree that extends within 10 feet of the outlet of a chimney or stovepipe.

(5) Maintain a tree, shrub, or other plant adjacent to or overhanging a building free of dead or dying wood.

(6) Maintain the roof of a structure free of leaves, needles, or other vegetative materials.

(7) Prior to constructing a new building or structure or rebuilding a building or structure damaged by a fire in an area subject to this section, the construction or rebuilding of which requires a building permit, the owner shall obtain a certification from the local building official that the dwelling or structure, as proposed to be built, complies with all applicable state and local building standards, including those described in subdivision (b) of Section 51189 of the Government Code, and shall provide a copy of the certification, upon request, to the insurer providing course of construction insurance coverage for the building or structure. Upon completion of the construction or rebuilding, the owner shall obtain from the local building official, a copy of the final inspection report that demonstrates that the dwelling or structure was constructed in compliance with all applicable state and local building standards, including those described in subdivision (b) of Section 51189 of the Government Code, and shall provide a copy of the report, upon request, to the property insurance carrier that insures the dwelling or structure.

(b) A person is not required under this section to manage fuels on land if that person does not have the legal right to manage fuels, nor is a person required to enter upon or to alter property that is owned by any other person without the consent of the owner of the property.

(c) (1) Except as provided in Section 18930 of the Health and Safety Code, the director may adopt regulations exempting a structure with an exterior constructed entirely of nonflammable materials, or, conditioned upon the contents and composition of the structure, the director may vary the requirements respecting the removing or clearing away of flammable vegetation or other combustible growth with respect to the area surrounding those structures.

(2) An exemption or variance under paragraph (1) shall not apply unless and until the occupant of the structure, or if there is not an occupant, the owner of the structure, files with the department, in a form as the director shall prescribe, a written consent to the inspection of the interior and contents of the structure to ascertain whether this section and the regulations adopted under this section are complied with at all times.

(d) The director may authorize the removal of vegetation that is not consistent with the standards of this section. The director may prescribe a procedure for the removal of that vegetation and make the expense a lien upon the building, structure, or grounds, in the same manner that is applicable to a legislative body under Section 51186 of the Government Code.

(e) The Department of Forestry and Fire Protection shall develop, periodically update, and post on its Internet Web site a guidance document on fuels management pursuant to this chapter. Guidance shall include, but not be limited to, regionally appropriate vegetation management suggestions that preserve and restore native species, minimize erosion, minimize water consumption, and permit trees near homes for shade, aesthetics, and habitat; and suggestions to minimize or eliminate the risk of flammability of nonvegetative sources of combustion such as woodpiles, propane tanks, decks, and outdoor lawn furniture.

(f) As used in this section, person means a private individual, organization, partnership, limited liability company, or corporation.

(Amended by Stats. 2009, Ch. 208, Sec. 4. Effective January 1, 2010.)



4291.1

(a) Notwithstanding Section 4021, a violation of Section 4291 is an infraction punishable by a fine of not less than one hundred dollars ($100), nor more than five hundred dollars ($500). If a person is convicted of a second violation of Section 4291 within five years, that person shall be punished by a fine of not less than two hundred fifty dollars ($250), nor more than five hundred dollars ($500). If a person is convicted of a third violation of Section 4291 within five years, that person is guilty of a misdemeanor and shall be punished by a fine of not less than five hundred dollars ($500). If a person is convicted of a third violation of Section 4291 within five years, the department may perform or contract for the performance of work necessary to comply with Section 4291 and may bill the person convicted for the costs incurred, in which case the person convicted, upon payment of those costs, shall not be required to pay the fine. If a person convicted of a violation of Section 4291 is granted probation, the court shall impose as a term or condition of probation, in addition to any other term or condition of probation, that the person pay at least the minimum fine prescribed in this section.

(b) If a person convicted of a violation of Section 4291 produces in court verification prior to imposition of a fine by the court, that the condition resulting in the citation no longer exists, the court may reduce the fine imposed for the violation of Section 4291 to fifty dollars ($50).

(Amended by Stats. 1990, Ch. 773, Sec. 1.)



4291.3

Subject to any other applicable provision of law, a state or local fire official, at his or her discretion, may authorize an owner of property, or his or her agent, to construct a firebreak, or implement appropriate vegetation management techniques, to ensure that defensible space is adequate for the protection of a hospital, adult residential care facility, school, aboveground storage tank, hazardous materials facility, or similar facility on the property. The firebreak may be for a radius of up to 300 feet from the facility, or to the property line, whichever distance is shorter.

(Added by Stats. 2006, Ch. 21, Sec. 1. Effective January 1, 2007.)



4292

Except as otherwise provided in Section 4296, any person that owns, controls, operates, or maintains any electrical transmission or distribution line upon any mountainous land, or forest-covered land, brush-covered land, or grass-covered land shall, during such times and in such areas as are determined to be necessary by the director or the agency which has primary responsibility for fire protection of such areas, maintain around and adjacent to any pole or tower which supports a switch, fuse, transformer, lightning arrester, line junction, or dead end or corner pole, a firebreak which consists of a clearing of not less than 10 feet in each direction from the outer circumference of such pole or tower. This section does not, however, apply to any line which is used exclusively as telephone, telegraph, telephone or telegraph messenger call, fire or alarm line, or other line which is classed as a communication circuit by the Public Utilities Commission. The director or the agency which has primary fire protection responsibility for the protection of such areas may permit exceptions from the requirements of this section which are based upon the specific circumstances involved.

(Amended by Stats. 1976, Ch. 1300.)



4293

Except as otherwise provided in Sections 4294 to 4296, inclusive, any person that owns, controls, operates, or maintains any electrical transmission or distribution line upon any mountainous land, or in forest-covered land, brush-covered land, or grass-covered land shall, during such times and in such areas as are determined to be necessary by the director or the agency which has primary responsibility for the fire protection of such areas, maintain a clearance of the respective distances which are specified in this section in all directions between all vegetation and all conductors which are carrying electric current:

(a) For any line which is operating at 2,400 or more volts, but less than 72,000 volts, four feet.

(b) For any line which is operating at 72,000 or more volts, but less than 110,000 volts, six feet.

(c) For any line which is operating at 110,000 or more volts, 10 feet.

In every case, such distance shall be sufficiently great to furnish the required clearance at any position of the wire, or conductor when the adjacent air temperature is 120 degrees Fahrenheit, or less. Dead trees, old decadent or rotten trees, trees weakened by decay or disease and trees or portions thereof that are leaning toward the line which may contact the line from the side or may fall on the line shall be felled, cut, or trimmed so as to remove such hazard. The director or the agency which has primary responsibility for the fire protection of such areas may permit exceptions from the requirements of this section which are based upon the specific circumstances involved.

(Amended by Stats. 1976, Ch. 1300.)



4294

A clearing to obtain line clearance is not required if self-supporting aerial cable is used. Forked trees, leaning trees, and any other growth which may fall across the line and break it shall, however, be removed.

(Added by Stats. 1965, Ch. 1144.)



4295

A person is not required by Section 4292 or 4293 to maintain any clearing on any land if such person does not have the legal right to maintain such clearing, nor do such sections require any person to enter upon or to damage property which is owned by any other person without the consent of the owner of the property.

(Added by Stats. 1965, Ch. 1144.)



4296

Sections 4292 and 4293 do not apply if the transmission or distribution line voltage is 750 volts or less.

(Added by Stats. 1965, Ch. 1144.)



4296.5

(a) Any person or corporation operating a railroad on forest, brush, or grass-covered land shall, if ordered by the director or the agency having primary responsibility for fire protection of the area, destroy, remove, or modify so as not to be flammable any vegetation or other flammable material defined by regulation of the director to be a fire hazard on the railroad right-of-way. The director shall adopt regulations establishing fire prevention hazard reduction standards for broad geographic areas by fuel type, slope, and potential for ignition from hot or flaming exhaust, carbon particles, hot metal, burning signal devices, burning tobacco, and other similar potential sources of ignition.

(b) The order to destroy, remove, or modify vegetation or other flammable material shall specify the location of the hazard to be destroyed, removed, or modified within the right-of-way, the width of the hazard which shall not exceed the width of the right-of-way, and the time within which compliance with the order is required.

(c) The director or the agency having primary responsibility for fire protection of the area shall allow a reasonable period of time for compliance with an order to destroy, remove, or modify vegetation or other flammable material.

(Added by Stats. 1978, Ch. 698.)



4297

Upon the showing of the director that the unrestricted use of any grass-covered land, grain-covered land, brush-covered land, or forest-covered land is, in the judgment of the director, a menace to life or property due to conditions tending to cause or allow the rapid spread of fires which may occur on such lands or because of the inaccessible character of such lands, the Governor through the director, may, by a proclamation, which declares such condition and designates the area to which, and the period during which the proclamation shall apply, require that such area be closed to hunting and fishing and to entry by any person except a person that is within one of the following classes:

(a) Owners and lessees of land in the area.

(b) Bona fide residents in the area.

(c) Persons engaged in some bona fide business, trade, occupation, or calling in the area and persons employed by them in connection with such business, trade, occupation, or calling.

(d) Authorized agents or employees of a public utility entering such area for the purpose of operating or maintaining public utility works or equipment within the area.

(e) Members of any organized firefighting force.

(f) Any federal, state or local officer in the performance of his duties.

(g) Persons traveling on public roads or highways through the area.

(Amended by Stats. 1976, Ch. 1300.)



4298

The proclamation by the Governor shall be released to the wire news services in the state, and shall be published at least once in a newspaper of general circulation in each county which contains any lands covered by the proclamation. Notice of closure shall also be posted on trails or roads entering the area covered by the proclamation. The closure shall be effective upon issuance of the proclamation by the Governor. Each notice shall clearly set forth the area to be subject to closure and the effective date of such closure. The closure shall remain in full force and effect until the Governor shall by order terminate it. The notice of such termination shall follow the same procedure by which such closure was effected. The order of termination shall be effected upon issuance.

(Added by Stats. 1965, Ch. 1144.)



4299

A person who violates Section 4297 or 4298 is guilty of a misdemeanor and shall be punished by a fine of not less than one hundred dollars ($100) nor more than two thousand dollars ($2,000) or by imprisonment in the county jail for not less than 10 days nor more than 90 days or both the fine and imprisonment. All state and county law enforcement officers shall enforce orders of closure.

(Amended by Stats. 2004, Ch. 90, Sec. 1. Effective January 1, 2005.)






CHAPTER 4. Restricted Areas

4331

Except at the places or during the period of time designated by regulations adopted pursuant to the authority of the Secretary of Agriculture of the United States, a person shall not smoke or build a campfire upon any national forest land unless he has a written permit to do so issued by an authorized agent of the Secretary of Agriculture and possesses the firefighting tools which are required by such permit.

(Added by Stats. 1965, Ch. 1144.)



4332

Whenever it is necessary in the interests of public peace or safety, the director, with the consent of the Governor, may order closed to camping, hunting, trapping, or the use of firearms, any area in any state park or state forest. The director shall post and enforce such closure order in such area.

(Added by Stats. 1965, Ch. 1144.)



4333

Any order which is issued pursuant to Section 4332 shall be published twice in at least one newspaper of general circulation in any county that is affected by the order. The publication shall be separated by a period of not less than one week and not more than two weeks. The order shall also be posted in such public places in each county as the director may direct, and along roads and trails which pass through such areas declared to be closed to camping or entry.

(Added by Stats. 1965, Ch. 1144.)






CHAPTER 5. Rubbish Dumps

4371

The definitions in this section govern the construction of this chapter.

(a) Fire protection agency means the Department of Forestry and Fire Protection on all lands designated as state responsibility areas pursuant to Section 4125, and it means the applicable fire protection district, service district, county fire department, or federal agency on all other lands.

(b) Solid waste means solid waste as defined in Section 40191.

(c) Solid waste facility means a solid waste facility as defined in Section 40194.

(d) Flammable material does not include any structure or building maintained as an integral part of any solid waste facility.

(Amended by Stats. 1992, Ch. 427, Sec. 137. Effective January 1, 1993.)



4372

A person shall maintain any solid waste facility outside of the exterior boundaries of any city in strict accordance with the terms and conditions prescribed by Sections 4373 and 4374.

(Amended by Stats. 1982, Ch. 1333, Sec. 5.)



4373

Any solid waste facility, for which a permit is required pursuant to Section 66796.30 of the Government Code, shall be maintained with a clearance of flammable material for a minimum distance of 45.7 meters (150 feet) from the periphery of any exposed flammable solid waste.

(a) Any structure, building, or part of any structure or building located within 45.7 meters (150 feet) of the periphery of any exposed flammable solid waste shall also be maintained with a clearance of flammable material for a minimum of 45.7 meters (150 feet) from the periphery of the structure or building.

(b) Sound and living trees may be left standing within the areas required to be cleared of flammable material, provided the following requirements are met:

(1) Wildfire cannot travel into the canopy of any tree left standing.

(2) Any tree left standing does not pose a fire safety threat or prevent fire equipment access to and near the exposed flammable solid waste.

(3) All dead limbs, and all limbs within 3 meters (10 feet) of the ground are removed from any tree left standing.

(c) Selected and isolated shrubs may remain within the areas required to be cleared of flammable material if all dead material is removed and each shrub is trimmed up so that fire cannot travel through the shrub canopy or pose a fire safety threat.

(Repealed and added by Stats. 1982, Ch. 1333, Sec. 7.)



4374

Any solid waste facility, for which a permit is not required pursuant to Section 66796.31 of the Government Code, shall be maintained with a clearance of flammable material for a minimum distance of 9.45 meters (30 feet) from the periphery of any exposed flammable solid waste.

(a) Any structure, building, or part of a structure or building which is located within 9.45 meters (30 feet) of the periphery of any exposed flammable solid waste shall also be maintained with a clearance of flammable material for a minimum distance of 9.45 meters (30 feet) from the periphery of the structure or building.

(b) The fire protection agency may, in writing, require additional minimum flammable clearance provisions not to exceed any of the minimum clearance provisions of Section 4373. A reasonable time for compliance with the additional clearance provisions shall be specified in the written notice.

(Repealed and added by Stats. 1982, Ch. 1333, Sec. 9.)



4376

A person who maintains a solid waste facility in violation of this chapter is guilty of a misdemeanor, and shall be punished for a first conviction by a fine not to exceed five hundred dollars ($500), and, for a second or subsequent conviction within five years of a prior conviction of a violation of this chapter, by a fine not less than five hundred dollars ($500) or more than two thousand dollars ($2,000) or imprisonment in the county jail for a period not to exceed 30 days, or both that fine and imprisonment. Each and every day of violation is a separate and distinct offense.

(Amended by Stats. 2004, Ch. 90, Sec. 2. Effective January 1, 2005.)






CHAPTER 6. Prohibited Activities

ARTICLE 1. Definitions and General Provisions

4411

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1965, Ch. 1144.)



4412

Incinerator means any device constructed of nonflammable materials for the purpose of burning therein trash, debris, and other flammable materials, excluding those devices regulated by Section 4438 of this code.

(Added by Stats. 1965, Ch. 1144.)



4412.5

Campfire has the same meaning as defined in Section 4103.5.

(Added by Stats. 1988, Ch. 270, Sec. 3.)



4413

Zone A includes Mono, Inyo, San Bernardino, Santa Barbara, Ventura, Los Angeles, Orange, Riverside, San Diego, and Imperial Counties.

(Amended by Stats. 1984, Ch. 633, Sec. 1.)



4414

Zone B includes any county and portion of any county which is not included in Zone A.

(Added by Stats. 1965, Ch. 1144.)



4414.5

Residue means flammable wood fiber byproducts or waste, including, but not limited to, sawdust, bark, chips, slabs, trimmings, and hogged particles from a sawmill or plant engaged in processing or converting forest products into lumber, shook, ties, poles, posts, veneer, shakes, shingles, and planed or milled products.

(Added by Stats. 1982, Ch. 1333, Sec. 12.)



4415

This chapter does not apply to the setting of fire on lands within any municipal corporation.

(Added by Stats. 1965, Ch. 1144.)



4416

This chapter does not authorize any county firewarden, fireman, or county officer to obligate the state for the payment of any money.

(Added by Stats. 1965, Ch. 1144.)



4417

(a) Except as provided in subdivision (b) or (c), a reward of up to ten thousand dollars ($10,000) shall be paid out of any state funds which are made available to the department for fire protection to any person, other than a regularly paid firefighter, peace officer, or agent or employee of the department, whose information leads to the arrest and conviction, or commitment to a public facility, of any person who willfully and maliciously sets fire to, or who attempts to willfully and maliciously set fire to, any property which is included within any state responsibility area as established under Article 3 (commencing with Section 4125) of Chapter 1.

(b) If the fire, or attempt to set a fire, results in death or great bodily injury to anyone, including fire protection personnel, a reward of up to twenty-five thousand dollars ($25,000) shall be paid.

(c) If the fire causes substantial structural damage, an enhanced reward of up to twenty-five thousand dollars ($25,000) shall be paid.

(d) The reward may be paid on the initiative of the department or upon application by any person qualifying therefor. One reward of up to ten thousand dollars ($10,000) shall be paid under subdivision (a), or twenty-five thousand dollars ($25,000) under subdivision (b), or twenty-five thousand dollars ($25,000) under subdivision (c), as the case may be, with respect to the same event or series of events involving the same defendant or defendants. If the department determines that more than one person is eligible for a reward arising out of information relating to the same event or series of events, the reward shall be divided among those persons, as determined by the department, taking into consideration the significance of the information contributed by each of those persons. The department may establish a program to preserve the anonymity of any person providing information and may pay a reward under that program.

(e) Rewards paid under this section shall be considered an emergency fire suppression and detection expenditure for budgeting purposes.

(Amended by Stats. 1993, Ch. 15, Sec. 1. Effective May 21, 1993.)



4417.5

(a) For the purpose of obtaining information leading to the arrest and conviction of persons who willfully and maliciously set fire to, or who attempt to willfully and maliciously set fire to, any property which is included within a state responsibility area, as defined in Section 4102, including a hazardous fire area designated by the board pursuant to Section 4252 or by the director pursuant to Section 4253, the department shall, during the fire season, make a toll-free 800 telephone number available for, and establish, a program to protect the anonymity of persons providing that information and to facilitate the identification of persons who are eligible for the payment of rewards authorized pursuant to Section 1547 of the Penal Code and Section 4417.

(b) The department may cooperate, and enter into interagency agreements, with other state agencies in carrying out this section, including, but not limited to, the Cal-TIP program of the Department of Fish and Game.

(Added by Stats. 1994, Ch. 243, Sec. 2. Effective July 21, 1994.)



4418

Peace officers designated by the director may expend funds the director deems necessary to purchase evidence and to employ operators to obtain evidence in cases of arson to any property within a state responsibility area as established under Article 3 (commencing with Section 4125) of Chapter 1.

Funds expended pursuant to this section shall be repaid to the peace officer making the expenditure upon claims approved by the director and subject to post audit by the Department of Finance. Claims, when approved, shall be paid out of funds appropriated for the support or use of the department.

(Added by Stats. 1984, Ch. 1090, Sec. 1.)






ARTICLE 2. Prohibited Activities

4421

A person shall not set fire or cause fire to be set to any forest, brush, or other flammable material which is on any land that is not his own, or under his legal control, without the permission of the owner, lessee, or agent of the owner or lessee of the land.

(Repealed and added by Stats. 1965, Ch. 1144.)



4422

A person shall not do any of the following:

(a) Willfully or knowingly allow fire to burn uncontrolled on land which he owns or controls, or to escape to the lands of any person other than that of the owner.

(b) Allow any fire kindled or attended by him to escape from his control or to spread to the land of any person other than from the land from which the fire originated.

(Added by Stats. 1965, Ch. 1144.)



4423

A person shall not burn any brush, stumps, logs, fallen timber, fallows, slash, grass-covered land, brush-covered land, forest-covered land, or other flammable material, in any state responsibility area, area receiving fire protection by the department by contract, or upon federal lands administered by the United States Department of Agriculture or Department of the Interior, unless the person has a written permit from the department or its duly authorized representative or the authorized federal officer on federal lands administered by the United States Department of Agriculture or of the Interior and in strict accordance with the terms of the permit:

(a) At any time in Zone A.

(b) At any time in Zone B between May 1st and the date the director declares, by proclamation, that the hazardous fire conditions have abated for that year, or at any other time in Zone B during any year when the director has declared, by proclamation, that unusual fire hazard conditions exist in the area.

The issuing agency may require the permittee to contact the agency to determine permit suspension status prior to burning.

(Amended by Stats. 1988, Ch. 270, Sec. 4.)



4423.1

Burning under permit by any person on public or private lands, except within incorporated cities, may be suspended, restricted, or otherwise prohibited by proclamation. Any of the following public officers may issue a proclamation, which shall be applicable within their respective jurisdictions:

(a) The director or his or her designee.

(b) Any county fire warden with the approval of the director.

(c) The federal officers directing activities within California of the United States Bureau of Land Management, the National Park Service, and the United States Forest Service.

The proclamation may be issued when, in the judgment of the issuing public official, the menace of destruction by fire to life, improved property, or natural resources is, or is forecast to become, extreme due to critical fire weather, fire suppression forces being heavily committed to control fires already burning, acute dryness of the vegetation, or other factors that may cause the rapid spread of fire. A proclamation is effective on issuance or at a time specified therein and shall remain in effect until a proclamation removing the suspension, restriction, or prohibition is issued. The proclamation may be effective for a single day or longer. The proclamation shall declare the conditions that necessitate its issuance, designate the geographic area to which it applies, require that all or specified burning under permit be suspended, restricted, or prohibited until the conditions necessitating the proclamation abate, and identify the public official issuing the proclamation. The proclamation may be in the form of a verbal or audio recorded telephone message, a press release, or a posted order.

The proclamation may be issued without complying with Chapter 3.5 (commencing with Section 11340) and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2009, Ch. 88, Sec. 75. Effective January 1, 2010.)



4423.2

(a) Whenever the burning under permit has been suspended , restricted, or prohibited by proclamation pursuant to Section 4423.1, the officer having jurisdiction may issue a restricted temporary burning permit in instances in which the continuation of burning may be essential for reasons of public health, safety, or welfare. The permit may stipulate any special precautions that are required to be followed to reduce the risk of uncontrolled fire originating from the operation.

(b) Violation of the terms of a restricted temporary burning permit is a misdemeanor, and any person upon conviction thereof shall be punished by a fine of not less than two hundred fifty dollars ($250). No part of the fine shall be suspended. The court may permit the fine prescribed by this section to be paid in installments if the court determines that the defendant is unable to pay the fine in one lump sum.

(Amended by Stats. 1988, Ch. 270, Sec. 6.)



4423.3

The use of a campfire is not restricted or prohibited by a proclamation issued pursuant to Section 4423.1, unless specifically restricted or prohibited in that or a subsequent proclamation. If restricted by proclamation, campfires shall be confined to facilities constructed for that purpose within the confines of a campground established, maintained, and open for public use, whether publicly or privately owned.

(Amended by Stats. 1988, Ch. 270, Sec. 7.)



4423.4

Outdoor smoking is not restricted or prohibited by a proclamation issued pursuant to Section 4423.1, unless specifically restricted or prohibited in that or a subsequent proclamation. If restricted by proclamation, smoking shall be confined to the following:

(a) Within motor vehicles while operating or parked on established roads, rest stops, or parking areas cleared of flammable vegetation.

(b) Within established campgrounds open to the public.

(c) Within an area that is at least three feet or approximately one meter in diameter which has been cleared to mineral soil by removal of all flammable vegetation and duff.

The exempted locations may be included within the smoking ban if specifically noticed in the proclamation.

(Amended by Stats. 1988, Ch. 270, Sec. 8.)



4423.5

Use of open fire or burning under permit within an area closed by proclamation pursuant to the provisions of Section 4423.1, except as provided in Sections 4423.2, 4423.3, and 4423.4, is a misdemeanor and any person upon conviction thereof shall be punished by a fine of not less than one hundred dollars ($100). No part of such fine shall be suspended. The court may permit the fine prescribed by this section to be paid in installments if the court determines that the defendant is unable to pay the fine in one lump sum.

(Added by Stats. 1976, Ch. 1074.)



4425

Any violation of the terms of a burning permit issued pursuant to Section 4423, a restricted temporary burning permit issued pursuant to Section 4423.2, or a campfire permit issued pursuant to Section 4433 renders the permit null and void.

(Amended by Stats. 1976, Ch. 1074.)



4426

A person shall not set a backfire, or cause a backfire to be set, except under the direct supervision or permission of a state or federal forest officer, unless it can be established that the setting of such backfire was necessary for the purpose of saving life or valuable property.

(Repealed and added by Stats. 1965, Ch. 1144.)



4427

During any time of the year when burning permits are required in an area pursuant to this article, no person shall use or operate any motor, engine, boiler, stationary equipment, welding equipment, cutting torches, tarpots, or grinding devices from which a spark, fire, or flame may originate, which is located on or near any forest-covered land, brush-covered land, or grass-covered land, without doing both of the following:

(a) First clearing away all flammable material, including snags, from the area around such operation for a distance of 10 feet.

(b) Maintain one serviceable round point shovel with an overall length of not less than forty-six (46) inches and one backpack pump water-type fire extinguisher fully equipped and ready for use at the immediate area during the operation.

This section does not apply to portable powersaws and other portable tools powered by a gasoline-fueled internal combustion engine.

(Amended by Stats. 1968, Ch. 900.)



4428

No person, except any member of an emergency crew or except the driver or owner of any service vehicle owned or operated by or for, or operated under contract with, a publicly or privately owned utility, which is used in the construction, operation, removal, or repair of the property or facilities of such utility when engaged in emergency operations, shall use or operate any vehicle, machine, tool or equipment powered by an internal combustion engine operated on hydrocarbon fuels, in any industrial operation located on or near any forest, brush, or grass-covered land between April 1 and December 1 of any year, or at any other time when ground litter and vegetation will sustain combustion permitting the spread of fire, without providing and maintaining, for firefighting purposes only, suitable and serviceable tools in the amounts, manner and location prescribed in this section.

(a) On any such operation a sealed box of tools shall be located, within the operating area, at a point accessible in the event of fire. This fire toolbox shall contain: one backpack pump-type fire extinguisher filled with water, two axes, two McLeod fire tools, and a sufficient number of shovels so that each employee at the operation can be equipped to fight fire.

(b) One or more serviceable chainsaws of three and one-half or more horsepower with a cutting bar 20 inches in length or longer shall be immediately available within the operating area, or, in the alternative, a full set of timber-felling tools shall be located in the fire toolbox, including one crosscut falling saw six feet in length, one double-bit ax with a 36-inch handle, one sledge hammer or maul with a head weight of six, or more, pounds and handle length of 32 inches, or more, and not less than two falling wedges.

(c) Each rail speeder and passenger vehicle, used on such operation shall be equipped with one shovel and one ax, and any other vehicle used on the operation shall be equipped with one shovel. Each tractor used in such operation shall be equipped with one shovel.

(d) As used in this section:

(1) Vehicle means a device by which any person or property may be propelled, moved, or drawn over any land surface, excepting a device moved by human power or used exclusively upon stationary rails or tracks.

(2) Passenger vehicle means a vehicle which is self-propelled and which is designed for carrying not more than 10 persons including the driver, and which is used or maintained for the transportation of persons, but does not include any motortruck or truck tractor.

(Repealed and added by Stats. 1971, Ch. 445.)



4429

During any time of the year when burning permits are required in an area pursuant to this article, at any camp maintained in such area for the residence of employees, or at any local headquarters in such area of any industrial, agricultural, or other operations on or near any forest-covered land or brush-covered land, there shall be provided and maintained at all times, in a specific location, for firefighting purposes only, a sufficient supply of serviceable tools to equip 50 percent of the able-bodied, personnel, resident of such camp, or working out of such headquarters, for fighting fires. Among these tools shall be included shovels, axes, saws, backpack pumps, and scraping tools. With such tools there shall also be one serviceable headlight adaptable for attachment to at least one-half of the tractor-bulldozers used on the operation, and a sufficient number of canteens and flashlights to equip a third of the able-bodied personnel.

(Amended by Stats. 1976, Ch. 1171.)



4430

During any time of the year when burning permits are required in an area pursuant to this article, a person, copartnership, firm, corporation or company, shall not use or operate in such area any steam-operated engine, machine equipment, mill or industrial plant, located on or near forest-covered land or brush-covered land, without providing one adequate force pump or water under pressure equivalent to a pump, and not less than 200 feet of hose not less than one inch in diameter for each steam-operated engine or equipment. The pump or water pressure required in this section shall be capable of applying a minimum of 40 pounds pressure at the nozzle on 200 feet of hose, such nozzle to be one-fourth inch or larger in diameter. If two steam-operated engines or steam equipment are customarily operated within 100 feet of each other, only one engine or piece of equipment need be equipped with pump and hose.

This section does not apply to any internal combustion engine or to any steam or other locomotive which is being used in the business of a common carrier by railroad.

(Repealed and added by Stats. 1965, Ch. 1144.)



4431

During any time of the year when burning permits are required in an area pursuant to this article, no person shall use or operate or cause to be operated in the area any portable saw, auger, drill, tamper, or other portable tool powered by a gasoline-fueled internal combustion engine on or near any forest-covered land, brush-covered land, or grass-covered land, within 25 feet of any flammable material, without providing and maintaining at the immediate locations of use or operation of the saw or tool, for firefighting purposes one serviceable round point shovel, with an overall length of not less than 46 inches, or one serviceable fire extinguisher. The Director of Forestry and Fire Protection shall by administrative regulation specify the type and size of fire extinguisher necessary to provide at least minimum assurance of controlling fire caused by use of portable power tools under various climatic and fuel conditions.

The required fire tools shall at no time be farther from the point of operation of the power saw or tool than 25 feet with unrestricted access for the operator from the point of operation.

(Amended by Stats. 1992, Ch. 427, Sec. 138. Effective January 1, 1993.)



4432

A person shall not leave a campfire, kindled or attended by him, burning or unextinguished unless one of the following requirements is satisfied:

(a) He leaves some person in attendance.

(b) The fire is enclosed within a stove, oven, drum, or other nonflammable container, in such manner that the fire cannot escape from the container.

No person shall allow a campfire, kindled or attended by him, to spread after it is built.

(Amended by Stats. 1978, Ch. 698.)



4433

A person shall not light, maintain, or use a campfire upon any brush-covered land, grass-covered land, or forest-covered land which is the property of another person unless he first obtains a written permit from the owner, lessee, or agent of the owner or lessee of the property.

If, however, campsites and special areas have been established by the property owner and posted as areas for camping, a permit is not necessary.

A written campfire permit duly issued by or under the authority of the United States Forest Service is necessary for use on land under the jurisdiction and control of the United States Forest Service.

(Added by Stats. 1965, Ch. 1144.)



4434

The escape of any campfire from the control of any person who is maintaining the campfire is prima facie evidence that such person was negligent in maintaining the campfire.

(Added by Stats. 1965, Ch. 1144.)



4435

If any fire originates from the operation or use of any engine, machine, barbecue, incinerator, railroad rolling stock, chimney, or any other device which may kindle a fire, the occurrence of the fire is prima facie evidence of negligence in the maintenance, operation, or use of such engine, machine, barbecue, incinerator, railroad rolling stock, chimney, or other device. If such fire escapes from the place where it originated and it can be determined which person s negligence caused such fire, such person is guilty of a misdemeanor.

(Added by Stats. 1965, Ch. 1144.)



4436

A person shall not refuse or fail to render assistance in combating a forest, brush, or grass fire at the summons of the department, or its authorized agent who is charged with the prevention or suppression of fire or the enforcement of the state fire laws, or any county firewarden, fireman, or county officer who is charged with the duty of preventing or combating forest, brush, or grass fires, or any officer of a county fire protection district, unless prevented from so doing by sickness or physical disability.

(Amended by Stats. 1976, Ch. 1300.)



4437

(a) Outside the exterior boundaries of cities, every processor of forest products shall exercise due diligence in the disposal of flammable material incident to the processing, so that the material does not cause the inception or spread of uncontrolled fire.

(b) Every person, copartnership, firm, corporation, or company that operates a sawmill or plant engaged in the processing or converting of forest products into lumber, shook, ties, poles, posts, veneer, shakes, shingles, and planed or milled products, shall dispose of flammable material incident to that operation. If such flammable material is not to be used as fuel, or as a byproduct, within the operation, it shall be disposed of by burning or by other alternative methods which effectively prevent the flammable material from constituting a fire hazard. The disposal or storage of flammable waste material or residue shall be made in any of the ways which are prescribed in Section 4438, 4439, or 4440.

(c) The director may establish regulations for the storage, disposal, or use of forest product waste or residue on land as a soil amendment or soil protection measure or for its disposal by fire. Regulations shall be adopted by the director in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code for the purpose of eliminating the potential of fire resulting from spontaneous combustion, other ignition sources, or wildfire escaping the forest product waste or residue storage, use, or disposal areas.

(Amended by Stats. 1982, Ch. 1333, Sec. 13.)



4438

Flammable forest product waste material may be disposed of by means of fire in an enclosed device effective in preventing the spread of sparks or fire, situated in an area cleared of grass, grain, brush, slash, litter, and snags for a distance of 30.5 meters (100 feet) surrounding the device or by landfill or other methods which meet applicable state and local fire safety, air, and water quality standards.

A burning permit shall be obtained for the use of the device pursuant to Section 4423 and all other provisions of law.

(Amended by Stats. 1982, Ch. 1333, Sec. 14.)



4439

(a) Flammable forest product waste material may be disposed of by means of fire in an area which is cleared of grass, grain, brush, slash, litter, snags and forest cover for a distance of 121.9 meters (400 feet) from the periphery of the fire and for any greater distance necessary to provide 30.5 meters (100 feet) of cleared area around any lumber pile or structure which may be situated within 121.9 meters (400 feet) of the fire.

(b) Sound and living trees beyond 30.5 meters (100 feet) from the periphery of the fire may be left standing within the area required to be cleared, provided the following requirements are met:

(1) Wildfire cannot travel into the canopy of any tree left standing.

(2) Any tree left standing does not pose a fire safety threat or prevent fire equipment access to and near the flammable forest waste material.

(3) All dead limbs, and all limbs within 3 meters (10 feet) of the ground are removed from any tree left standing.

(c) The disposal by fire in the cleared area is the responsibility of the operator or landowner, or of the operator and landowner, jointly, and shall be in conformance with Section 4423 and all other provisions of law.

(Amended by Stats. 1982, Ch. 1333, Sec. 15.)



4440

(a) Flammable forest product residue may be accumulated in piles, within any state responsibility area, within any area receiving fire protection by the director by contract, or upon federal lands administered by the United States Department of Agriculture or the Department of Interior, when the area surrounding the piles is cleared and kept clear of all flammable vegetation and debris, including trees, snags, brush, grass, slash, and litter in accordance with one of the following procedures:

(1) Clearing to a distance of 45.7 meters (150 feet) from the periphery of the piles of flammable residue and all structures and lumber piles which are situated within 15.2 meters (50 feet) of the residue piles.

(2) Clearing to a distance of 30.5 meters (100 feet) from the periphery of the piles of flammable residue and all structures and lumber piles which are situated within 15.2 meters (50 feet) of the residue piles, and maintaining at all times a firebreak three meters (10 feet) or more in width cleared of all flammable material and constructed in a continuous line surrounding the accumulation at a distance of not less than 15.2 meters (50 feet) nor more than 91.4 meters (300 feet) from the periphery of the clearing surrounding the accumulation. All snags and dead trees between the firebreak and the periphery of the clearing shall be felled.

(3) Sound and living trees may be left standing within the areas required to be cleared of flammable residue, provided the following requirements are met:

(A) Wildfire cannot travel into the canopy of any tree left standing.

(B) Any tree left standing does not pose a fire safety threat or prevent fire equipment access to and near the flammable forest waste material.

(C) All dead limbs, and all limbs within 3 meters (10 feet) of the ground are removed from any tree left standing.

(D) Diseased or dead trees are removed entirely.

(b) Disposal by fire, if contemplated, is a responsibility of the operator or landowner or the operator and landowner, jointly, and shall be accomplished in conformance with Section 4423 and all other applicable provisions of law.

(Amended by Stats. 1982, Ch. 1333, Sec. 16.)



4441

Any person who permits or allows accumulation of waste material or residue in violation of the provisions of Sections 4437 to 4440, inclusive, is guilty of a misdemeanor and shall be punished for a first conviction, by a fine not to exceed two hundred fifty dollars ($250), and, for a second or subsequent conviction within five years of a prior conviction of a violation of one of those provisions, by a fine not less than two hundred fifty dollars ($250) or more than one thousand dollars ($1,000) or imprisonment in the county jail for a period not to exceed 30 days, or both that fine and imprisonment. Each and every day of violation is a separate and distinct offense.

(Amended by Stats. 1982, Ch. 1333, Sec. 17.)



4442

(a) Except as otherwise provided in this section, no person shall use, operate, or allow to be used or operated, any internal combustion engine which uses hydrocarbon fuels on any forest-covered land, brush-covered land, or grass-covered land unless the engine is equipped with a spark arrester, as defined in subdivision (c), maintained in effective working order or the engine is constructed, equipped, and maintained for the prevention of fire pursuant to Section 4443.

(b) Spark arresters affixed to the exhaust system of engines or vehicles subject to this section shall not be placed or mounted in such a manner as to allow flames or heat from the exhaust system to ignite any flammable material.

(c) A spark arrester is a device constructed of nonflammable materials specifically for the purpose of removing and retaining carbon and other flammable particles over 0.0232 of an inch in size from the exhaust flow of an internal combustion engine that uses hydrocarbon fuels or which is qualified and rated by the United States Forest Service.

(d) Engines used to provide motive power for trucks, truck tractors, buses, and passenger vehicles, except motorcycles, are not subject to this section if the exhaust system is equipped with a muffler as defined in the Vehicle Code.

(e) Turbocharged engines are not subject to this section if all exhausted gases pass through the rotating turbine wheel, there is no exhaust bypass to the atmosphere, and the turbocharger is in effective mechanical condition.

(f) Motor vehicles when being operated in an organized racing or competitive event upon a closed course are not subject to this section if the event is conducted under the auspices of a recognized sanctioning body and by permit issued by the fire protection authority having jurisdiction.

(Amended by Stats. 1982, Ch. 1333, Sec. 18.)



4442.5

No person shall sell, offer for sale, lease, or rent to any person any internal combustion engine subject to Section 4442 or 4443, and not subject to Section 13005 of the Health and Safety Code, unless the person provides a written notice to the purchaser or bailee, at the time of sale or at the time of entering into the lease or rental contract, stating that it is a violation of Section 4442 or 4443 to use or operate the engine on any forest-covered, brush-covered, or grass-covered land unless the engine is equipped with a spark arrester, as defined in Section 4442, maintained in effective working order or the engine is constructed, equipped, and maintained for the prevention of fire pursuant to Section 4443.

(Amended by Stats. 1982, Ch. 1333, Sec. 19.)



4442.6

(a) A person shall not sell, offer for sale, lease, or rent to a person any equipment that is powered by an internal combustion engine subject to Section 4442 or 4443, and not subject to Section 13005 of the Health and Safety Code, unless that equipment has a permanent warning label attached that is in plain view to the operator that states, WARNING Operation of This Equipment May Create Sparks That Can Start Fires Around Dry Vegetation. A Spark Arrestor May be Required. The Operator Should Contact Local Fire Agencies For Laws or Regulations Relating to Fire Prevention Requirements.

(b) A person who manufacturers equipment that is powered by an internal combustion engine described in subdivision (a) shall attach to that equipment a permanent warning label that is in plain view to the operator and that complies with subdivision (a).

(c) Notwithstanding Section 4021, a violation of subdivision (a) or (b) is an infraction punishable by a fine of not more than one hundred dollars ($100).

(Added by Stats. 2005, Ch. 278, Sec. 1. Effective January 1, 2006.)



4443

No person shall use, operate, or cause to be operated on any forest-covered land, brush-covered land, or grass-covered land any handheld portable, multiposition, internal-combustion engine manufactured after June 30, 1978, which is operated on hydrocarbon fuels, unless it is constructed and equipped and maintained for the prevention of fire.

The board shall, by regulation, specify standards for construction, equipment, and maintenance of such engines for the prevention of fire and shall specify a uniform method of testing to be used by engine and equipment manufacturers, governmental agencies, and equipment users. The regulations shall include specification of exhaust system standards for carbon particle retention or destruction, exposed surface temperature, gas temperature, flammable debris accumulation, durability, and serviceability.

Portable power saw and other portable equipment described in this section which were manufactured prior to July 1, 1978, shall be subject to fire safety design specifications as prescribed by the board.

(Added by Stats. 1977, Ch. 949.)



4445

A person shall not fire or cause to be fired from any rifle or other device capable of discharging ammunition, any bullet, projectile, or other ammunition which contains the components of thermite, magnesium, or aluminum, or any other component capable of causing a fire and commonly known as tracer or incendiary ammunition within any forest-covered area, brush-covered area, grass-covered area or grain-covered area.

(Repealed and added by Stats. 1965, Ch. 1144.)



4446

Every person shall exercise reasonable care in the disposal of flammable material so that the material does not cause the inception of or spread of uncontrolled fire. A person shall not burn any flammable material in any incinerator within any state responsibility area, within any area receiving fire protection by the director by contract, or upon federal lands administered by the United States Department of Agriculture or Department of the Interior, unless all of the following minimum requirements are complied with:

(a) The area within 10 feet of the exterior of the incinerator is maintained free and clear of all flammable material and vegetation.

(b) A screen constructed of a nonflammable material, with no greater than
1/4
-inch mesh, or metal doors, close or cover each opening in the exterior of an incinerator to prevent the escape of flames, sparks, ashes, or other burning material which might cause an uncontrolled fire.

(c) A permit is obtained prior to burning for the use of the incinerator pursuant to Section 4423 and all other applicable provisions of law.

This section does not apply to the disposal of flammable material incident to the processing of forest products.

(Amended by Stats. 1981, Ch. 714, Sec. 352.)









CHAPTER 7. Burning of Lands

ARTICLE 1. Experimental Program for Wildland Fire Protection and Resources Management

4461

This article shall be known and may be cited as the Wildland Fire Protection and Resources Management Act of 1978.

(Added by Stats. 1978, Ch. 1118.)



4462

The Legislature hereby finds and declares as follows:

(a) There has been an increase in the number of uncontrolled fires on the wildlands of this state, resulting in destruction of valuable timber and other vegetation, loss of recreational opportunities and wildlife habitat, erosion and damage to streamflow and watersheds, extremely adverse effects on water quality through sedimentation, destruction of soil and loss of nutrients, degradation of air quality, invasions into burned areas of less desirable plant species, and an unacceptable level of hazards to public safety. Further, the increased cost of fire suppression implies the need for alternative methods of fire prevention.

(b) The prevention of high-intensity wildland fires may be achieved partly through the reduction of the volume and continuity of flammable vegetation in wildlands by a program of fuel management.

(c) Wildland resources management planning and the provision of prescribed burn crews pursuant to this article serves a public purpose and will benefit all the citizens of the state.

(Amended by Stats. 1980, Ch. 525, Sec. 3. Operative July 1, 1981, by Sec. 13 of Ch. 525.)



4464

Unless the context clearly requires otherwise, the following definitions govern the construction of this chapter:

(a) Hazardous fuel reduction means the application of practices to wild lands, the primary impact of which to the vegetation is generally limited to the reduction of surface and ladder wild land fuels. These practices include, but are not limited to, prescribed fire, piling by machine or by hand in preparation for burning, thinning, pruning, or grazing. Treatments that reduce crown densities shall be prescribed only for the purpose of impacting fire behavior, and if it can be reasonably concluded, based on the proposed treatment, that the likelihood for the formation of crown fires is reduced.

(b) Nonprofit organization means any California corporation organized under Section 501(c)(3) or 501(c)(4) of the federal Internal Revenue Code.

(c) Person means any natural person, firm, association, partnership, business trust, corporation, limited liability company, company, nonprofit organization, or a combination of those, or any public agency other than an agency of the federal government.

(d) Prescribed burn crew means personnel and firefighting equipment of the department that are prepared to contain fire set in a prescribed burning operation and to suppress any fire that escapes during a prescribed burning operation.

(e) Prescribed burning or prescribed burning operation means the planned application and confinement of fire to wild land fuels on lands selected in advance of that application to achieve any of the following objectives:

(1) Prevention of high-intensity wild land fires through reduction of the volume and continuity of wild land fuels.

(2) Watershed management.

(3) Range improvement.

(4) Vegetation management.

(5) Forest improvement.

(6) Wildlife habitat improvement.

(7) Air quality maintenance.

(f) Wild land means any land that is classified as a state responsibility area pursuant to Article 3 (commencing with Section 4125) of Chapter 1 and includes any land having a flammable plant cover. Wild land also means any land not classified as a state responsibility area where the geographic location of these lands and accumulation of wild land fuel is such that a wild land fire occurring on these lands would pose a threat to a state responsibility area.

(g) Wild land fire means any uncontrolled fire burning on wild land.

(h) Wild land fuel means any timber, brush, grass, or other flammable vegetation, living or dead, standing or down.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 11, Sec. 4. Effective July 28, 2009.)



4464.5

The Legislature finds that, due to the absence of significant forest resources, lands in the Sutter Buttes in the County of Sutter are not likely to become eligible for classification as a state responsibility area under existing statutory criteria, but that those lands possess all other characteristics set forth in Section 4475, and substantial public benefits can be derived from prescribed burning operations on those lands. Accordingly, notwithstanding subdivision (a) of Section 4464, lands in the Sutter Buttes that have substantial accumulations of wildland fuel, the burning of which in a prescribed burning operation will achieve a combination of the purposes set forth in Section 4475, other than forest improvement, shall be deemed wildland for the purposes of Article 2 (commencing with Section 4475).

(Added by Stats. 1982, Ch. 987, Sec. 2. Effective September 13, 1982.)



4465

The department shall conduct an experimental program of wildland resources management through prescribed burning and other methods in two areas of wildlands.

(Added by Stats. 1978, Ch. 1118.)



4466

(a) The department shall prepare two model plans for the initial development and implementation of a program for wildland resources management through prescribed burning and other methods, one of which is appropriate for an area of wildlands in northern California, and one, in southern California. All state agencies, including the Departments of Fish and Game and Conservation and the State Water Resources Control Board, shall cooperate with the department in the creation of the plans, to the end that administrative and environmental considerations are carefully and effectively considered and included in the program.

(b) Upon completion of each plan, the director shall submit the plan to the board for its review and approval as to its conformity with the requirements set forth in Section 4467.

(c) The department shall apply for funding from nonstate sources for the purpose of carrying out its planning responsibilities pursuant to this article. The department may not commence such planning until such funding is available in an amount sufficient to meet the costs of one model plan.

(d) Neither plan may be implemented or used after January 1, 1983.

(Added by Stats. 1978, Ch. 1118.)



4467

(a) Each plan shall include, but shall not be limited to, elements regarding wildland fuel management and reduction, air and water quality, water conservation and watershed improvement, soil conservation, wildlife habitat improvement and protection, range and forage improvement, and timberland improvement and protection.

(b) The plan shall be prepared in accordance with the California Environmental Quality Act (commencing with Section 21000) and, when approved, shall constitute the environmental impact report for the implementation of the plan for each area of wildlands designated by the board.

(c) The department shall coordinate the development of each plan with the general plan of each county in which the experimental program is conducted and shall, to the maximum extent feasible, conform the plan to the land-use plans and objectives of state and local government.

(d) Copies of each plan shall be made available to each county, resource conservation district, and person owning land in the area in which the experimental program is conducted.

(Added by Stats. 1978, Ch. 1118.)



4468

During the prescribed burning season, the department shall maintain at least two prescribed burn crews, one each in northern and southern California, for the purpose of providing prescribed burn back-up in the event of an emergency during prescribed burning operations. The department shall prepare a schedule for each prescribed burning season so that the crews will be available to all persons or groups of persons participating in the program during that season. Crews may also be used for other firefighting operations engaged in by the department when not in use in connection with such prescribed burning operations.

(Added by Stats. 1978, Ch. 1118.)



4470

The department shall furnish a prescribed burn crew, and assume all costs thereof, to any person or group of persons who own or control land in a wildland area for which a plan has been approved pursuant to this article if such a person or group of persons obtains a brush-burning permit and agrees as a condition of issuance of the permit to comply with the plan in all aspects and to comply with the requirements of Article 3 (commencing with Section 4491) of this chapter, including the assumption of all liability for damage to the property of others.

(Added by Stats. 1978, Ch. 1118.)



4471

No person applying for a brush-burning permit pursuant to Article 3 (commencing with Section 4491) of this chapter, applying for a slash-burning permit pursuant to Section 4423, or conducting timber operations pursuant to the Z'berg-Nejedly Forest Practice Act of 1973 (commencing with Section 4511) shall be required to comply with the provisions of this article as a condition to the issuance of a permit or other entitlement pursuant to such provisions.

(Added by Stats. 1978, Ch. 1118.)






ARTICLE 2. Department of Forestry Burning Contracts

4475

(a) The director may enter into an agreement, including a grant agreement, for prescribed burning or other hazardous fuel reduction that is consistent with this chapter and the regulations of the board with either the owner or any other person who has legal control of any property, any public agency with regulatory or natural resource management authority over any property that is included within any wildland, or any nonprofit organization for any of the following purposes, or any combination of those purposes:

(1) Prevention of high-intensity wildland fires through reduction of the volume and continuity of wildland fuels.

(2) Watershed management.

(3) Range improvement.

(4) Vegetation management.

(5) Forest improvement.

(6) Wildlife habitat improvement.

(7) Air quality maintenance.

(b) An agreement shall not be entered into pursuant to this section unless the director determines that the public benefits estimated to be derived from the prescribed burning or other hazardous fuel reduction pursuant to the agreement will be equal to or greater than the foreseeable damage that could result from the prescribed burning or other hazardous fuel reduction.

(Amended by Stats. 2014, Ch. 36, Sec. 10. Effective June 20, 2014.)



4475.1

The director, with the approval of the Director of General Services, may enter into a master agreement with federal land management agencies to conduct joint prescribed burning operations on wild lands and federal lands where these operations serve the public interest and are beneficial to the state. This master agreement shall be known as the Multiagency Agreement for Cooperative Use of Prescribed Fire and shall establish guidelines for the cooperative management of joint prescribed burning operations. The master agreement shall require the completion of a project agreement for each individual prescribed burn which shall include the following:

(a) A list of all participants.

(b) A joint prescribed burn plan.

(c) A display of the project costs to be assumed by each participant.

(d) A summary of the benefits to be received by each participant.

(e) An apportionment of suppression cost to each participant in the event a wildfire escapes from the project.

Project costs to be assumed by each agency or cooperator shall be based on the benefits received by each participant. The apportionment of suppression cost shall be based on the following:

(1) The benefits received by each participant.

(2) The amount at risk of each participant.

(3) The cost to produce the desired benefits received by each participant.

(4) The total acreage included by each participant.

(Amended by Stats. 2005, Ch. 278, Sec. 4. Effective January 1, 2006.)



4475.5

(a) The state may assume a proportionate share of the costs of site preparation and prescribed burning or other hazardous fuel reduction conducted pursuant to this article on wild lands other than wild lands under the jurisdiction of the federal government. The state s share of those costs shall bear the same ratio to the total costs of the operation as the public benefits bear to all public and private benefits to be derived from the prescribed burning operation or other hazardous fuel reduction, as estimated and determined by the director. The state s share of the costs may exceed 90 percent of the total costs of the operation only if the director determines that no direct private economic benefits will accrue or will be utilized by a person that owns or controls any property under contract pursuant to Section 4475.

(b) The board shall adopt regulations establishing standards to be used by the director in determining the state s share of these costs and in determining whether, pursuant to Section 4475, the public benefits of a prescribed burning operation or other hazardous fuel reduction will equal or exceed the foreseeable damage therefrom.

(c) The determination of public and private benefits pursuant to this section shall reflect any substantial benefit to be derived from accomplishing any of the purposes specified in Section 4475 and the prevention of degradation of air quality.

(d) All or part of these costs to be borne by the person contracting with the department may be met by the value of materials, services, or equipment furnished by that person directly, or furnished by that person pursuant to an agreement with a private consultant or contractor, or furnished by a combination of both means, that are determined by the department to be suitable for the preparation for, and the conduct of, the prescribed burning operation or other hazardous fuel reduction.

(e) The director may accept grants and donations of equipment, materials, or funds from any source for the purpose of supporting or facilitating the prescribed burning or other hazardous fuels reduction work undertaken pursuant to this chapter. The director may waive the cost sharing requirements of this chapter if the funding source prohibits cost sharing requirements.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 11, Sec. 6. Effective July 28, 2009.)



4476

Any contract which is entered into pursuant to this article shall do all of the following:

(a) Vest in the director the final authority to determine the time during which wild land fuel and structural fire hazards may be burned to minimize the risk of escape of a fire set in a prescribed burning operation and to facilitate maintenance of air quality.

(b) Clearly state the obligation of each party to the contract to provide, maintain, and repair equipment and indicate the number of each type of equipment to be provided and the duration of its availability.

(c) Designate an officer of the department as the fire boss with final authority to approve and amend the plan and formula applicable to a prescribed burning operation, to determine that the site has been prepared and the crew and equipment are ready to commence the operation, and to supervise the work assignments of departmental employees and all personnel furnished by the person contracting with the department until the prescribed burning is completed and all fire is declared to be out.

(d) Specify the duties of, and the precautions taken by, the person contracting with the department and any personnel furnished by that person.

(e) Provide that any personnel furnished by a person contracting with the department to assist in any aspect of site preparation or prescribed burning or other hazardous fuel reduction shall be an agent of that person for all purposes of workers compensation. However, any volunteer recruited or used by the department to suppress a wild land fire originating or spreading from a prescribed burning operation is an employee of the department for all purposes of workers compensation.

(f) Specify the value assigned to the materials, services, or equipment furnished by the person contracting with the department in lieu of payment of all or part of that person s share of the actual costs.

(g) Specify the total costs of the prescribed burning operation or other hazardous fuel reduction and the pro rata share thereof for each party to the contract. Any person contracting with the department shall, prior to the commencement of any work by the department, place on deposit in an interest-bearing escrow or trust account with a California-licensed financial institution an amount equal to that person s pro rata share of the costs, less the value of materials, services, or equipment specified pursuant to subdivision (e). Interest earned on the account shall accrue to the depositor and may be separately disbursed from the principal amount upon request of the depositor. Disbursement of funds on deposit in the trust or escrow account shall be authorized by the depositor within 15 days after completion, to the depositor s satisfaction, of all work specified in the contract to be done by the department.

(h) Provide that the department may, in its discretion, purchase a third-party liability policy of insurance that provides coverage against loss resulting from a wild land fire sustained by any person or public agency, including the federal government. The amount of the policy, if purchased, shall be determined by the director. The policy shall name the person contracting with the department and the department as joint policyholders. The premium shall be included as a cost prorated as provided in subdivision (g). A certificate of insurance, if purchased, covering each policy shall be attached to or become a part of the contract. If the department elects not to purchase insurance, the department shall agree to indemnify and hold harmless the person or public agency contracting with the department with respect to liability arising out of performance of the contract.

(Amended by Stats. 2005, Ch. 278, Sec. 6. Effective January 1, 2006.)



4477

If the amount of moneys due the state are not paid as provided in subdivision (e) of Section 4476, such amount shall become a lien upon the property.

(a) Notice of the lien shall be recorded by the department in the office of the county recorder of the county in which the property is situated within one year.

(b) An action to foreclose the lien shall be commenced by the Attorney General in the name of the people of the State of California within six months after the lien is filed and recorded.

(c) When the property is sold, enough of the proceeds to satisfy the lien and the costs of the foreclosure shall be paid to the state and the surplus, if any, shall be paid to the owner of the property.

(Amended by Stats. 1976, Ch. 1300.)



4478

All moneys received by the department pursuant to this article shall be credited to the department s current support appropriation as a reimbursement.

(Repealed and added by Stats. 1980, Ch. 525, Sec. 9. Operative July 1, 1981, by Sec. 13 of Ch. 525.)



4479

Liability for any costs incurred by the department in suppressing any wildland fire originating or spreading from a prescribed burning operation conducted pursuant to a contract entered into pursuant to this article shall be governed by subdivision (b) of Section 13009 of the Health and Safety Code.

(Added by Stats. 1981, Ch. 976, Sec. 6. Effective September 29, 1981.)



4480

In any area of the state where there are substantially more requests for prescribed burning operations or other hazardous fuel reduction pursuant to this article than can be conducted directly by the department in a single fiscal year, the director may, with the approval of the Director of Finance, enter into an agreement with private consultants or contractors or with other public agencies for furnishing all or a part of the state s share of the responsibility for planning the operation, preparing the site, and conducting the prescribed burning or other hazardous fuel reduction. The private consultant or contractor or other public agency, and the work assignments of its employees, shall be supervised by the fire boss when conducting prescribed burning operations, or designated officer of the department when conducting other hazardous fuel reduction, as provided in subdivision (c) of Section 4476. No agreement may be entered into pursuant to this section unless the director determines that it will enable the prescribed burning operation to be conducted at a cost equal to, or less than, the cost that would otherwise be incurred by the state.

(Amended by Stats. 2005, Ch. 278, Sec. 7. Effective January 1, 2006.)






ARTICLE 3. Private Burning of Brush-Covered Lands Under Permit

4491

Cooperation by the department, as provided in this article, with any person desiring to use prescribed burning as a means of converting brush-covered lands into forage lands, which has as its objective prevention of high intensity wildland fires, watershed management, range improvement, vegetation management, forest improvement, wildlife habitat improvement, and maintenance of air quality, or any combination thereof, is declared to be for a public purpose.

This article shall be administered by the director or, if responsibility therefor is delegated by the director, by the chief of a county fire department in a county contracting with the department pursuant to the provisions of Section 4129.

In furtherance of the provisions of this article, the department shall provide advisory service to applicants for permits as to precautions to be taken by the applicant to prevent damage to the property of others by reason of the prescribed burning, and shall provide standby fire protection, to such extent as personnel, fire crews, and firefighting equipment are available.

(Amended by Stats. 1982, Ch. 987, Sec. 5. Effective September 13, 1982.)



4492

Any person, firm, or corporation, or any group or combination of persons, firms, corporations or groups, that owns or controls brush-covered land within a state responsibility area may apply to the department for permission to burn the brush from such lands. The application shall be on a form prescribed by the department and shall contain a description of the lands and such other pertinent information as the department may require.

(Amended by Stats. 1976, Ch. 1300.)



4493

Upon receipt of an application, the department shall inspect such land in company with the applicant to determine whether a permit shall be granted, shall prescribe the manner in which the site for the prescribed burning shall be prepared, and shall require such precautions to be taken by the applicant as may be considered reasonable to prevent damage to the property of others by reason of such burning. The precautions shall, if deemed necessary, include the advance preparation of firebreaks and the firefighting equipment and personnel desirable to conduct the prescribed burning.

(Amended by Stats. 1980, Ch. 525, Sec. 11. Operative July 1, 1981, by Sec. 13 of Ch. 525.)



4494

Upon the conclusion of the examination provided for in Section 4493, the department may issue to the applicant a burning permit which shall specify the site preparation requirements and required precautions to be exercised prior to and during the burning. The issuance of a permit by the department does not relieve the holder of the permit from the duty of exercising due diligence to avoid damage to property of others in conducting the burning of vegetation as authorized by the permit.

(Amended by Stats. 1980, Ch. 525, Sec. 12. Operative July 1, 1981, by Sec. 13 of Ch. 525.)









CHAPTER 8. Z'berg-Nejedly Forest Practice Act of 1973

ARTICLE 1. General Provisions

4511

This chapter shall be known as the Z'berg-Nejedly Forest Practice Act of 1973.

(Added by Stats. 1973, Ch. 880.)



4512

(a) The Legislature hereby finds and declares that the forest resources and timberlands of the state are among the most valuable of the natural resources of the state and that there is great concern throughout the state relating to their utilization, restoration, and protection.

(b) The Legislature further finds and declares that the forest resources and timberlands of the state furnish high-quality timber, recreational opportunities, and aesthetic enjoyment while providing watershed protection and maintaining fisheries and wildlife.

(c) The Legislature thus declares that it is the policy of this state to encourage prudent and responsible forest resource management calculated to serve the public s need for timber and other forest products, while giving consideration to the public s need for watershed protection, fisheries and wildlife, sequestration of carbon dioxide, and recreational opportunities alike in this and future generations.

(d) It is not the intent of the Legislature by the enactment of this chapter to take private property for public use without payment of just compensation in violation of the California and United States Constitutions.

(Amended by Stats. 2010, Ch. 534, Sec. 1. Effective January 1, 2011.)



4512.5

The Legislature finds and declares all of the following:

(a) State forests play a critical and unique role in the state s carbon balance by sequestering carbon dioxide from the atmosphere and storing it long term as carbon.

(b) According to the scoping plan adopted by the State Air Resources Board pursuant to the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code), the state s forests currently are an annual net sequester of five million metric tons of carbon dioxide (5MMTCO2). In fact, the forest sector is the only sector included in the scoping plan that provides a net sequestration of greenhouse gas emissions.

(c) The scoping plan proposes to maintain the current 5MMTCO2 annual sequestration rate through 2020 by implementing sustainable management practices, which include potential changes to existing forest practices and land use regulations.

(d) There is increasing evidence that climate change has and will continue to stress forest ecosystems, which underscores the importance of proactively managing forests so that they can adapt to these stressors and remain a net sequester of carbon dioxide.

(e) The board, the department, and the State Air Resources Board should strive to go beyond the status quo sequestration rate and ensure that their policies and regulations reflect the unique role forests play in combating climate change.

(Amended by Stats. 2011, Ch. 296, Sec. 256. Effective January 1, 2012.)



4513

It is the intent of the Legislature to create and maintain an effective and comprehensive system of regulation and use of all timberlands so as to ensure both of the following:

(a) Where feasible, the productivity of timberlands is restored, enhanced, and maintained.

(b) The goal of maximum sustained production of high-quality timber products is achieved while giving consideration to values relating to sequestration of carbon dioxide, recreation, watershed, wildlife, range and forage, fisheries, regional economic vitality, employment, and aesthetic enjoyment.

(Amended by Stats. 2010, Ch. 534, Sec. 3. Effective January 1, 2011.)



4514

This chapter or a ruling, requirement, or policy of the board is not a limitation on the following:

(a) On the power of a city or county or city and county to declare, prohibit, and abate nuisances.

(b) On the power of the Attorney General, at the request of the board, or upon his or her own motion, to bring an action in the name of the people of the State of California to enjoin pollution or nuisance.

(c) On the power of a state agency in the enforcement or administration of the law that it is specifically authorized or required to enforce or administer.

(d) On the right of a person to maintain at any time an appropriate action for relief against a private nuisance as defined in Part 3 (commencing with Section 3479) of Division 4 of the Civil Code or for any other private relief.

(Amended by Stats. 2011, Ch. 584, Sec. 1. Effective January 1, 2012.)



4514.3

(a) Timber operations conducted pursuant to this chapter are exempt from the waste discharge requirements of Article 4 (commencing with Section 13260) of Chapter 4 of Division 7 of the Water Code as long as both the federal Environmental Protection Agency and the State Water Resources Control Board certify after January 1, 2003, that the provisions of this chapter constitute best management practices for silviculture pursuant to Section 208 of the Federal Water Pollution Control Act.

(b) The exemption contained in subdivision (a) does not apply when any of the following occurs:

(1) The board requests issuance of waste discharge requirements.

(2) There has been a finding by the State Water Resources Control Board that the board has failed to maintain a water quality regulatory process consistent with the certification required under subdivision (a).

(3) After monitoring the water quality impacts from timber operations conducted in compliance with this chapter, there has been a finding by the State Water Resources Control Board that compliance with best management practices would result in less water quality protection than required in water quality control plans approved pursuant to Section 13245 of the Water Code.

(Amended by Stats. 2003, Ch. 900, Sec. 1. Effective January 1, 2004.)



4514.5

A person may commence an action on his or her own behalf against the board or the department for a writ of mandate pursuant to Chapter 2 (commencing with Section 1084) of Title 1 of Part 3 of the Code of Civil Procedure to compel the board or the department to carry out a duty imposed upon them pursuant to this chapter.

(Amended by Stats. 2012, Ch. 162, Sec. 144. Effective January 1, 2013.)



4516

Notwithstanding any provision of this chapter, the California Tahoe Regional Planning Agency shall have the right, within the reasonable exercise of its powers, to adopt rules and regulations by ordinance or resolution which are stricter than those provided under this chapter and regulations adopted pursuant to this chapter. The agency s rules and regulations may include, but are not limited to, matters relating to soil erosion control, protection of stream character and water quality, flood control, stand density control, reforestation methods, mass soil movements, submission of timber harvesting plans, location and grade of roads and skid trails, excavation and fill requirements, slash and debris disposal, haul routes and schedules, hours and dates of logging, and performance bond requirements.

Whenever state funds are not expended for the support of the California Tahoe Regional Planning Agency, as provided in Section 67131 of the Government Code, the Tahoe Regional Planning Agency shall have the right to adopt rules and regulations pursuant to this section.

(Amended by Stats. 1982, Ch. 1561, Sec. 2.)



4516.5

(a) Individual counties may recommend that the board adopt additional rules and regulations for the content of timber harvesting plans and the conduct of timber operations to take account of local needs. For purposes of this section, timber operations includes, but is not limited to, soil erosion control, protection of stream character and water quality, water distribution systems, flood control, stand density control, reforestation methods, mass soil movements, location and grade of roads and skid trails, excavation and fill requirements, slash and debris disposal, haul routes and schedules, hours and dates of logging, and performance bond or other reasonable surety requirements for onsite timber operations and for protection of publicly and privately owned roads that are part of the haul route. Where a bond or other surety has been required, the director shall not issue a work completion report without first ascertaining whether the county in which the timber operations were conducted has knowledge of any claims intended to be made on the bond or surety.

(b) The board shall, in conformance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code and within 180 days after receiving recommended rules and regulations from a county, adopt rules and regulations for the content of timber harvesting plans and the conduct of timber operations consistent with the recommended rules and regulations, subject to Section 4551.5, if the board finds the recommended rules and regulations are both of the following:

(1) Consistent with the intent and purposes of this chapter.

(2) Necessary to protect needs and conditions of the county recommending them.

(c) The rules and regulations, if adopted by the board, shall apply only to the conduct of timber operations within the recommending county and shall be enforced and implemented by the department in the same manner as other rules and regulations adopted by the board.

(d) Except as provided in subdivision (e), individual counties shall not otherwise regulate the conduct of timber operations, as defined by this chapter, or require the issuance of any permit or license for those operations.

(e) The board may delegate to individual counties its authority to require performance bonds or other surety for the protection of roads, in which case, the procedures and forms shall be the same as those used in similar circumstances in the county. The board may establish reasonable limits on the amount of performance bonds or other surety which may be required for any timber operation and criteria for the requirement, payment, and release of those bonds or other surety. If the county fails to inform the director of the claims within 30 days after the completion report has been filed, the bond or surety shall be released.

(f) This section does not apply to timber operations on any land area of less than three acres and which is not zoned timberland production.

(Amended by Stats. 1984, Ch. 1446, Sec. 1.)



4516.6

(a) To provide for adequate public review and comment, notwithstanding Section 4582.7, the director shall not approve a timber harvesting plan in any county for which rules and regulations have been adopted pursuant to Section 4516.5 or 4516.8 until 35 days from the date of filing of the plan, and timber operations shall not commence until five days from the date of approval of the plan. The board may provide, by regulation, for those periods to be waived or shortened by the department upon a determination, pursuant to criteria and procedures established by the board, that the proposed timber operations will cause no significant environmental damage or threat to public health and safety or to the environment, or that the timber operations are necessary to reduce that threat. If the chairperson of the board of supervisors of the county in which the proposed timber operations are located notifies the director and the plan submitter that the county intends to appeal the approval of the plan and that the county meets the requirements for filing an appeal, no timber operations shall occur until the final determination of the appeal. If the board of supervisors determines not to appeal the approval of the plan, it shall immediately notify the director and the plan submitter in writing of that determination, and timber operations pursuant to the plan may commence immediately.

(b) (1) The board of supervisors of the county for which rules and regulations have been adopted pursuant to Section 4516.5 or 4516.8 may, not later than 10 days after approval of the plan by the director, appeal that approval to the board, if the county has both participated in the initial inspection of the plan area with the director and participated in a multidisciplinary review of the plan.

(2) The board may establish procedures for filing the appeal and may specify findings that the board of supervisors is required to make in filing the appeal to demonstrate that a substantial issue is raised with respect to public health and safety or the environment.

(c) The board shall grant to a county that meets the requirements for filing an appeal an initial hearing to consider the county s request for an appeal at the next regularly scheduled board meeting following the receipt of the request.

(d) The board shall grant a public hearing on the appeal if it determines at an initial hearing pursuant to subdivision (c) that the appeal raises substantial issues with respect to public health and safety or the environment.

(e) (1) The board shall hold a public hearing on the appeal granted pursuant to subdivision (d) within 30 days from the date of granting the hearing or at the next regularly scheduled board meeting, whichever occurs first, or within a longer period of time that is mutually agreed upon by the board, the county, and the plan submitter. Upon conclusion of the hearing, the board shall approve or deny the plan. The basis of the board s decision shall be conformance with this section and the rules and regulations of the board, including any rules or regulations enacted with respect to the county pursuant to Section 4516.5 or 4516.8, and this chapter. In denying a plan, the board may make findings that set forth conditions under which it believes that the plan would have been approved.

(2) The board may delegate conduct of the hearing and the decision to a committee of three members to be appointed for that hearing by the chairperson of the board. The committee shall consist of at least two general public members of the board. The chairperson of the board or the chairperson s designee shall conduct the hearing. The decision of the committee shall have the full force and effect of a decision of the full board.

(f) This section does not apply to timber operations on any land area of less than three acres and that is not zoned for timberland production.

(Amended by Stats. 2006, Ch. 538, Sec. 563. Effective January 1, 2007.)



4516.8

In addition to the authority provided in Section 4516.5, the Counties of Marin, Monterey, San Mateo, Santa Clara, and Santa Cruz may recommend that the board adopt additional rules and regulations for the content of timber harvesting plans and the conduct of timber operations which provide a requirement that each timber harvesting plan contain a description of all log hauling routes, a statement of whether an encroachment permit is required by any public agency, and a requirement that no timber harvesting plan be approved by the director without the condition that the timber operator secure all required encroachment permits prior to commencement of timber operations.

(Added by Stats. 1986, Ch. 1157, Sec. 2.)



4517

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1973, Ch. 880.)






ARTICLE 2. Definitions

4521

Unless the context otherwise requires, the definitions set forth in this article shall govern the construction of this chapter.

(Repealed and added by Stats. 1973, Ch. 880.)



4521.3

Board means the State Board of Forestry and Fire Protection.

(Amended by Stats. 1998, Ch. 972, Sec. 18. Effective January 1, 1999.)



4523

District means a forest district.

(Repealed and added by Stats. 1973, Ch. 880.)



4524

License means a license to engage in timber operations, issued pursuant to Article 6 (commencing with Section 4571) of this chapter.

(Amended by Stats. 1975, Ch. 372.)



4525

Person includes any private individual, organization, partnership, corporation, limited liability company, city, county, district, or the state or any department or agency thereof.

(Amended by Stats. 1994, Ch. 1010, Sec. 209. Effective January 1, 1995.)



4525.3

Resource conservation standards means the minimum acceptable condition resulting from timber operations.

(Added by Stats. 1973, Ch. 880.)



4525.5

Rules means the district forest practice rules adopted by the board.

(Added by Stats. 1973, Ch. 880.)



4525.7

Slash means branches or limbs less than four inches in diameter, and bark and split products debris left on the ground as a result of timber operations.

(Added by Stats. 1973, Ch. 880.)



4526

Timberland means land, other than land owned by the federal government and land designated by the board as experimental forest land, which is available for, and capable of, growing a crop of trees of a commercial species used to produce lumber and other forest products, including Christmas trees. Commercial species shall be determined by the board on a district basis.

(Amended by Stats. 2011, Ch. 584, Sec. 5. Effective January 1, 2012.)



4526.5

Timber operator means a person who is engaged in timber operations or who contracts with others to conduct the operations on his or her behalf, except a person who is engaged in timber operations as an employee with wages as his or her sole compensation.

(Amended by Stats. 2011, Ch. 584, Sec. 6. Effective January 1, 2012.)



4527

(a) (1) Timber operations means the cutting or removal, or both, of timber or other solid wood forest products, including Christmas trees, from timberlands for commercial purposes, together with all the incidental work, including, but not limited to, construction and maintenance of roads, fuelbreaks, firebreaks, stream crossings, landings, skid trails, and beds for the falling of trees, fire hazard abatement, and site preparation that involves disturbance of soil or burning of vegetation following timber harvesting activities, but excluding preparatory work such as treemarking, surveying, or roadflagging.

(2) Commercial purposes includes (A) the cutting or removal of trees that are processed into logs, lumber, or other wood products and offered for sale, barter, exchange, or trade, or (B) the cutting or removal of trees or other forest products during the conversion of timberlands to land uses other than the growing of timber that are subject to Section 4621, including, but not limited to, residential or commercial developments, production of other agricultural crops, recreational developments, ski developments, water development projects, and transportation projects.

(b) For purposes of this section, the removal of trees less than 16 inches in diameter at breast height from a firebreak or fuelbreak does not constitute timber operations if the removal meets all of the following criteria:

(1) It is located within 500 feet of the boundary of an urban wildland interface community at high risk of wildfire, as defined in pages 751 to 776, inclusive, of Volume 66 of the Federal Register (66 FR 751-02), as that definition may be amended from time to time. For purposes of this paragraph, urban wildland interface community at high risk of wildfire means an area having one or more structures for every five acres.

(2) It is part of a community wildfire protection plan approved by the department or part of a department fire plan.

(3) The trees to be removed will not be processed into logs or lumber.

(4) The work to be conducted is under a firebreak or fuelbreak project that has been subject to a project-based review pursuant to a negative declaration, mitigated negative declaration, or environmental impact report in compliance with the California Environmental Quality Act (Division 13 (commencing with Section 21000)). For projects to be conducted on forested landscapes, as defined in Section 754, the project and the project-based review shall be prepared by or in consultation with a registered professional forester.

(5) The removal of surface and ladder fuels is consistent with paragraph (9) of subdivision (j) of Section 4584.

(Amended by Stats. 2012, Ch. 162, Sec. 145. Effective January 1, 2013.)



4527.5

Timber owner means a person who owns commercial timber, timberland, or timber rights, including Christmas tree rights, on lands of another except a federal agency.

(Amended by Stats. 2011, Ch. 584, Sec. 8. Effective January 1, 2012.)



4528

As used in this chapter:

(a) Basal area per acre means the sum of the cross-sectional areas at breast height of the tree stems of commercial species per acre.

(b) Countable tree means a tree that can be used in calculating the degree of stocking under the following criteria:

(1) The tree must be in place at least two growing seasons.

(2) The tree must be live and healthy.

(3) The tree must have at least one-third of its length in live crown, except in pure stands of Douglas fir the tree must have at least one-fourth of its length in live crown.

(4) The tree must be a commercial species from a local seed source or a seed source which the registered professional forester determines will produce commercial trees physiologically suited for the area involved.

(c) Stocking means a measure of the degree to which space is occupied by well-distributed countable trees.

(d) Site classification means the classification of productive potential of timberland into one of five classes by board regulation, consistent with normally accepted forestry practices. Site I shall denote sites of highest productivity, site II and site III shall denote sites of intermediate productivity potential, and site IV and site V shall denote sites of lowest productivity potential.

(e) Fuel break means a strip of modified fuel to provide a line from which to work in the control of fire.

(f) Stream means a natural watercourse as designated by a solid line or dash and three dots symbol shown on the largest scale United States Geological Survey map most recently published.

(Amended by Stats. 1978, Ch. 1181.)



4528.5

This chapter does not apply to a person who engages in activities regulated by this chapter, as an employee, with wages as his or her sole compensation.

(Amended by Stats. 2011, Ch. 584, Sec. 9. Effective January 1, 2012.)



4529

The penalties and remedies which are prescribed in this chapter are concurrent and alternative to any other civil, criminal, or administrative rights, remedies, or penalties which are provided or allowed by law with respect to such violation.

(Repealed and added by Stats. 1973, Ch. 880.)



4529.5

Service of documents where required under this chapter may be made by registered or certified mail addressed to the respondent s latest address registered on file with the department. Where other forms of service are prescribed, personal service is not precluded.

(Amended by Stats. 1976, Ch. 1300.)






ARTICLE 3. Districts

4531

The board shall divide the state into not less than three districts. In establishing these districts, the board shall take into account differing physical characteristics, including, but not limited to, climate, soil type, and principal forest crops. Insofar as possible, the board shall group together lands that have substantially similar characteristics and that will best be served by substantially similar regulations. Boundaries of such districts may be altered from time to time as the board determines is necessary.

(Amended by Stats. 1975, Ch. 372.)






ARTICLE 4. Rules and Regulations

4551

(a) The board shall adopt district forest practice rules and regulations for each district in accordance with the policies set forth in Article 1 (commencing with Section 4511) of this chapter and pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code to ensure the continuous growing and harvesting of commercial forest tree species and to protect the soil, air, fish, wildlife, and water resources, including, but not limited to, streams, lakes, and estuaries.

(b) (1) The board shall ensure that its rules and regulations that govern the harvesting of commercial tree species, where applicable, consider the capacity of forest resources, including above ground and below ground biomass and soil, to sequester carbon dioxide emissions sufficient to meet or exceed the state s greenhouse gas reduction requirements for the forestry sector, consistent with the scoping plan adopted by the State Air Resources Board pursuant to the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code).

(2) The costs of the contracts for research studies or technical analyses initiated by the board or the department to comply with paragraph (1) shall be funded, upon appropriation by the Legislature, from fee revenues collected pursuant to Section 38597 of the Health and Safety Code.

(Amended by Stats. 2010, Ch. 534, Sec. 4. Effective January 1, 2011.)



4551.3

(a) A sustained yield plan that is prepared and approved in accordance with rules and regulations adopted by the board pursuant to Section 4551, including Article 6.75 (commencing with Section 1091.1) of Subchapter 7 of Chapter 4 of Division 1.5 of Title 14 of the California Code of Regulations, shall be effective for a period of no more than 10 years.

(b) As part of the continuing monitoring process for an approved sustained yield plan, as described in subdivision (a), the department shall hold a public hearing on the plan if requested by an interested party who submits, in writing, a request based on substantial evidence of potential noncompliance with any of the following:

(1) The terms and conditions of the original sustained yield plan approval.

(2) The applicable provisions of the rules or regulations adopted by the board that were in effect on the date the sustained yield plan was originally approved.

(3) Other requirements that have been imposed on the sustained yield plan by operation of law.

(c) The request shall identify specific issues in the plan to be addressed at the public hearing. To be considered, a request shall be made to the department within six months after the midpoint of the effective term of a sustained yield plan described in subdivision (a). The department shall hold the public hearing within 120 days after the date of the close of the six-month request period. A sustained yield plan shall be effective for the remainder of its term unless the director makes written findings, based on a preponderance of evidence, that implementation of the sustained yield plan is not in compliance with any material provision of paragraph (1), (2), or (3) of subdivision (b) .

(d) If a public hearing is required, the director shall provide at least 30 days notice to the plan submitter and the public and shall provide for a record of the hearing, pursuant to regulations adopted by the board.

(Amended by Stats. 1996, Ch. 124, Sec. 87. Effective January 1, 1997.)



4551.5

Rules and regulations shall apply to the conduct of timber operations and shall include, but shall not be limited to, measures for fire prevention and control, for soil erosion control, for site preparation that involves disturbance of soil or burning of vegetation following timber harvesting activities, for water quality and watershed control, for flood control, for stocking, for protection against timber operations that unnecessarily destroy young timber growth or timber productivity of the soil, for prevention and control of damage by forest insects, pests, and disease, for the protection of natural and scenic qualities in special treatment areas identified pursuant to subdivision (b) of Section 30417, and for the preparation of timber harvesting plans. In developing these rules, the board shall solicit and consider recommendations from the department, recommendations from the Department of Fish and Game relating to the protection of fish and wildlife, recommendations from the State Water Resources Control Board and the California regional water quality control boards relating to water quality, recommendations from the State Air Resources Board and local air pollution control districts relating to air pollution control, and recommendations of the California Coastal Commission relating to the protection of natural and scenic coastal zone resources in special treatment areas.

(Amended by Stats. 2012, Ch. 162, Sec. 146. Effective January 1, 2013.)



4551.7

The board shall, on or before November 1, 1988, adopt regulations pertaining to site preparation that involves disturbance of soil or burning of vegetation following timber harvesting activities conducted after January 1, 1988.

(Added by Stats. 1987, Ch. 987, Sec. 3.)



4551.9

(a) On or before January 1, 2005, the board shall adopt regulations to require that a timber harvesting plan include a map or maps, depicting the location and boundaries of past, present, and reasonably foreseeable probable future projects, as defined in Section 21065 and Section 895.1 of Title 14 of the California Code of Regulations, on land owned or controlled by the applicant in the planning watershed. The board may not require an applicant to furnish maps of projects completed more than 10 years prior to the submission of the timber harvesting plan. Maps shall include silvicultural prescription. The scale and format of maps provided pursuant to this subdivision shall be determined by the board. This subdivision may not be construed to require disclosure of proprietary information to the public.

(b) The board shall consider the impact of the regulations on smaller landowners, and avoid excessive burdens or costs on those landowners.

(Added by Stats. 2003, Ch. 816, Sec. 1. Effective January 1, 2004.)



4552

The rules and regulations adopted by the board shall be based upon a study of the factors that significantly affect the present and future condition of timberlands and shall be used as standards by persons preparing timber harvesting plans. In those instances in which the board intends the director to exercise professional judgment in applying any rule, regulation, or provision of this chapter, the board shall include in its rules standards to guide the actions of the director, and the director shall conform to such standards, consistent with Section 710.

(Amended by Stats. 1977, Ch. 930.)



4553

The rules and regulations shall be continuously reviewed and may be revised. During the formulation or revision of the rules and regulations, the board shall consult with, and carefully evaluate the recommendations of, the department, concerned federal, state, and local agencies, educational institutions, civic and public interest organizations, and private organizations and individuals.

(Amended by Stats. 2011, Ch. 584, Sec. 20. Effective January 1, 2012.)



4554

Except for emergency regulations or orders of repeal adopted pursuant to Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code, the board shall not adopt or revise rules, regulations, or resource conservation standards unless a public hearing is first held respecting their adoption or revision. At least 30 days prior to the hearing, the board shall give notice of the hearing by publication pursuant to Section 6061 of the Government Code.

(Amended by Stats. 1981, Ch. 714, Sec. 355.)



4554.5

(a) Notwithstanding Section 11343.4 of the Government Code, except as specified in subdivision (b), rules and regulations adopted or revised pursuant to this chapter shall become effective on the next January 1 that is not less than 30 days from the date of approval of those rules or regulations by the Office of Administrative Law.

(b) Notwithstanding subdivision (a), if the board adopts emergency regulations pursuant to Section 4555, and subsequently adopts those emergency regulations as nonemergency rules or regulations pursuant to this chapter, the rules or regulations shall become effective 30 days from the date of approval of the rules or regulations by the Office of Administrative Law.

(c) This section shall become operative on January 1, 2001.

(Repealed (in Sec. 1) and added by Stats. 1999, Ch. 582, Sec. 1.5. Effective January 1, 2000. Section operative January 1, 2001, by its own provisions.)



4555

If the director determines that a substantial question exists concerning whether the intent of this chapter is currently provided for by the rules and regulations of the board, and that approval of a timber harvesting plan which has been filed could result in immediate, significant, and long-term harm to the natural resources of the state, the director may withhold decision on a timber harvesting plan. However, within five days of that action, the director shall notify the board of that action. Within 30 days of the receipt of the notice, the board shall, after a public hearing, make a determination as to whether or not the intent of this chapter has been provided for in the rules and regulations of the board. The determination shall be conclusive.

If the board finds that the intent of this chapter has not been provided for in the rules and regulations, the board shall act to amend the rules by emergency regulation in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The director shall act upon the plan within 15 days of the board s action. Emergency regulations adopted pursuant to this section shall be effective for not more than 120 days. The regulations may be made permanent if the board acts to adopt or revise its rules and regulations pursuant to procedures established in this article for the adoption of other than emergency regulations.

(Amended by Stats. 1984, Ch. 738, Sec. 1.)






ARTICLE 5. Resource Conservation Standards

4561

It is the purpose of this section to set forth resource conservation standards for timber operations, and to ensure that a cover of trees of commercial species, sufficient to utilize adequately the suitable and available growing space, is maintained or established after timber operations.

To that end, the following resource conservation standards define minimum acceptable stocking, and an area covered by a timber harvesting plan shall be classified as acceptably stocked if either of the following conditions exist within five years after completion of timber operations:

(a) The area contains an average point count of 300 per acre, except that in areas that the registered professional forester who prepares the timber harvesting plan has determined are site IV classification or lower, the minimum average point count shall be 150 per acre. Point count shall be computed as follows:

(1) A countable tree that is not more than four inches in diameter at breast height to count as one.

(2) A countable tree over 4 inches and not more than 12 inches in diameter at breast height to count as three.

(3) A countable tree over 12 inches in diameter at breast height to count as six.

(b) (1) The average residual basal area, measured in stems one inch or larger in diameter is at least 85 square feet per acre, except that in areas that the registered professional forester who prepares the timber harvesting plan has determined are site II classification or lower, the minimum average residual basal area shall be 50 square feet per acre.

(2) The board, on a finding that it is in furtherance of the purposes of this chapter, may encourage selection, shelterwood, or other types of management of timber if consistent with the biological requirements of the tree species and may regulate the size and shape of areas in which even-age management of timber is utilized.

(3) Rock outcroppings and other areas not normally bearing timber shall not be considered as requiring stocking and are exempt from the stocking provisions.

(Amended by Stats. 2012, Ch. 162, Sec. 147. Effective January 1, 2013.)



4561.1

The resource conservation standards relating to stocking enumerated in Section 4561 shall constitute minimum requirements, and these shall be the standards to which all timber harvesting plans shall conform unless the board adopts higher stocking standards for each district. The board shall adopt standards for each district, after a public hearing, which are equal to or stricter than the standards of this chapter and shall report such standards to the Legislature.

It is not the intent of the Legislature in designating minimum standards that such standards shall be deemed to be preferred as the standards to be adopted by the board. The board may, by a majority vote as provided in Section 736, adopt higher minimum standards of stocking if, in the opinion of the board, growing conditions, tree species, site quality, or other factors justify such stricter standards and if such action is consistent with the purposes of this article.

(Amended by Stats. 1976, Ch. 1300.)



4561.5

The board may from time to time, after a public hearing, amend permanent stocking standards applicable to commercial timberland where the growing timber does not meet the acceptable stocking standards as enumerated in Section 4561.

(Amended by Stats. 2005, Ch. 383, Sec. 17. Effective January 1, 2006.)



4561.7

(a) The site designated for testing purposes by subdivision (b) is exempt from any stocking requirements.

(b) Testing may be permitted only on a 35-acre area located in the Pudding Creek drainage of Mendocino County in Sections 19 and 30, T19N, R16W, M.D.B. & M.

(Added by Stats. 1985, Ch. 1270 [Sec. 2]. Effective September 30, 1985.)



4562

In order to reduce the incidence and spread of fire on timberlands, the board shall adopt rules in the fire protection zone as such zone is defined by the board, including, but not limited to, land along either side of the rights-of-way along public roads in widths to be determined by rule by the board in various areas, and in such other areas as the board deems necessary, to govern the disposal of solid nonforest wastes and slash created by timber operations.

(Repealed and added by Stats. 1973, Ch. 880.)



4562.5

It is the purpose of this section to insure that soil erosion associated with timber operations is adequately controlled to protect soil resources, forest productivity, and water quality. The prevention, retardation, and control of accelerated erosion are the principal goals of this section. The board shall promulgate regulations for each district to govern timber operations that may cause significant soil disturbance.

(Amended by Stats. 2004, Ch. 193, Sec. 164. Effective January 1, 2005.)



4562.7

The purpose of this section is to ensure the protection of beneficial uses that are derived from the physical form, water quality, and biological capability of streams. To these ends, in addition to the rules provided for in Section 4551.5, the board shall adopt rules for control of timber operations that will result or threaten to result in unreasonable effects on the beneficial uses of the waters of the state. The rules shall include rules for:

(a) The disposal of petroleum products, sanitary wastes, refuse, and cleaning agents in proper dumps or waste treatment facilities to prevent them from entering streams.

(b) Construction of logging road and tractor trail stream crossings to assure substantially unimpaired flow of water and to assure free passage of fish both upstream and downstream.

(c) Minimizing damage to unmerchantable streamside vegetation, particularly hardwood trees.

(d) Minimizing damage to streambeds or banks resulting from skidding or hauling logs through, across, or into streams, by operating tractors or other heavy equipment in or near streambeds, or by construction of log landings or logging roads in or near the channels of streams.

(e) Control of slash, debris, fill, and side cast earth, resulting from timber operations, which may be carried into streams.

(f) Minimizing the effects of erosion on watercourses and lakes by both of the following:

(1) Installation and maintenance of drainage facilities and soil stabilization treatments as required on timber operations.

(2) Planned abandonment of roads and landings.

(Amended by Stats. 2011, Ch. 584, Sec. 24. Effective January 1, 2012.)



4562.9

The board shall adopt regulations requiring maintenance of installed drainage facilities and soil stabilization treatments on skid trails, roads, and landings for a period of at least one year, but not to exceed three years, after filing of the work completion report, if the report is approved.

(Amended by Stats. 2004, Ch. 153, Sec. 2. Effective January 1, 2005.)






ARTICLE 6. Licenses

4570

For purposes of this article, real person in interest means an individual who is one of the following:

(a) The sole proprietor, principal owner, or principal officer of an entity that is applying for a license or the renewal of a license under this article.

(b) The on-site supervisor responsible for the conduct of timber operations pursuant to the license, including the authority to hire and fire persons conducting those timber operations.

(Added by Stats. 1996, Ch. 740, Sec. 1. Effective January 1, 1997.)



4571

(a) No person shall engage in timber operations until that person has obtained a license from the board.

(b) The board may issue a limited timber operator license for the commercial cutting or removal of Christmas trees, tanbark, fuelwood, root crown burls, posts, or split products.

(Amended by Stats. 1996, Ch. 740, Sec. 2. Effective January 1, 1997.)



4572

(a) The board shall, by regulation, prescribe the form and content of an application for a timber operator license or license renewal, establish procedures for filing the application, and require a reasonable filing fee. The amount of the filing fee shall not exceed the amount necessary to administer licensing under this article.

(b) First-time applicants for a timber operator license shall furnish to the board proof that the real person in interest has complied with both of the following requirements:

(1) Completion, within the preceding 12 months, of an education program approved by the director that covers the statutes and regulations governing timber operations in this state.

(2) (A) Except as specified in subparagraph (B) and subdivision (d), completion of 3000 hours of work experience in two or more areas of employment in timber operations.

(B) An applicant shall be exempt from this paragraph if the applicant furnishes proof to the board that the applicant is sole proprietor of, principal owner of, or principal officer of an entity that owns, the land on which all timber operations under the license will be conducted, and the applicant will supervise those timber operations.

(c) (1) Except as specified in paragraph (2) and subdivision (d), all applicants shall file with the director written evidence of timber operation insurance coverage under an insurance policy issued by an insurer eligible to do business in this state that includes both of the following:

(A) Commercial general liability insurance for not less than one million dollars ($1,000,000) per occurrence for bodily injury and property damage combined, including within that limit, or in a separate limit, loggers third party property damage liability.

(B) A provision requiring the insurer to provide to the director a certificate of insurance and notice of any amendment to, or cancellation of, the policy within 30 days from the date of policy amendment or cancellation.

(2) This subdivision does not apply to an applicant who owns the land upon which the timber operations are to be conducted pursuant to the license.

(d) Subparagraph (A) of paragraph (2) of subdivision (b) and paragraph (1) of subdivision (c) do not apply to an applicant for a limited timber operator license.

(Amended by Stats. 1996, Ch. 740, Sec. 3. Effective January 1, 1997.)



4573

The board may deny a timber operator license for any of the following reasons:

(a) The applicant is not the real person in interest.

(b) Material misrepresentation or false statement in the application.

(c) Conviction within one year of the application of unlawfully operating without a license.

(d) The failure or refusal of the applicant to comply with this chapter or the rules and regulations adopted by the board pursuant to this chapter, within three years prior to the date of application.

(e) The failure or refusal of the applicant to pay a judgment assessed or awarded by a court of competent jurisdiction that is the result of a violation of this chapter or the rules and regulations adopted by the board pursuant to this chapter.

(f) The failure or refusal of the applicant to keep current the insurance required by subdivision (c) of Section 4572.

(g) The failure or refusal of the applicant to reimburse the department for costs incurred by the department as the result of an action to correct a violation conducted in accordance with Article 8 (commencing with Section 4601).

(Amended by Stats. 1996, Ch. 740, Sec. 4. Effective January 1, 1997.)



4574

(a) Timber operator licenses shall be valid for a period not to exceed two calendar years, as prescribed by the board.

(b) (1) The board may deny an application for license renewal until any violations by the applicant that exist on the date of submission of the renewal application, of which the applicant has been notified and given reasonable opportunity to correct, are corrected in accordance with any reasonable terms and conditions required by the board.

(2) The board may issue a temporary license to permit the applicant to perform those timber operations that are necessary to correct any violation that has resulted in a denial of license renewal.

(c) For a license first issued on or after January 1, 1997, the board may deny an application for license renewal if the real person in interest has not completed both an education program approved by the director that covers the statutes and regulations governing timber operations in this state, and 3,000 hours of work experience in two or more areas of employment in timber operations.

(Amended by Stats. 1996, Ch. 740, Sec. 5. Effective January 1, 1997.)



4575

A license is subject to future legislation and is not transferable.

(Amended by Stats. 1975, Ch. 372.)



4576

A license may be suspended or revoked by the director pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code for any of the reasons specified by Section 4573, for refusal to allow inspections, or for violations of any of the rules and regulations of the board.

(Amended by Stats. 1975, Ch. 372.)



4576.1

During the period for which a timber operator license has been suspended, revoked, or denied pursuant to Section 4573 or 4576, the real person in interest, as defined in Section 4570, may not have any ownership, possessory, security, or other pecuniary interest in, or any responsibility for the conduct of, the timber operations of any person licensed pursuant to this article. This provision does not preclude ownership of publicly traded stock in any corporation.

(Amended by Stats. 2002, Ch. 171, Sec. 1. Effective January 1, 2003.)



4577

The board may delegate its authority under this article to the director.

(Amended by Stats. 1975, Ch. 372.)



4578

Timber operations, timber harvesting, and any other activities pursuant to a timber harvest plan or a federal or state timber sales contract are exempt from the provisions of Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code, and no license shall be required for the conduct of timber operations on private or public lands, other than as provided in Section 4571.

(Added by Stats. 1983, Ch. 710, Sec. 1.)






ARTICLE 7. Timber Harvesting

4581

No person shall conduct timber operations unless a timber harvesting plan prepared by a registered professional forester has been submitted for such operations to the department pursuant to this article. Such plan shall be required in addition to the license required in Section 4571.

(Amended by Stats. 1976, Ch. 1300.)



4582

The timber harvesting plan shall be filed with the department in writing by a person who owns, leases, or otherwise controls or operates on all or any portion of any timberland and who plans to harvest the timber thereon. If the person who files the plan is not the owner of the timberland, the person filing the plan shall notify the timberland owner by certified mail that the plan has been submitted and shall certify that mailing to the department. The plan shall be a public record and shall include all of the following information:

(a) The name and address of the timber owner.

(b) The name and address of the timber operator if known at the time of filing. If the timber operator is not known at the time of filing, the plan submitter shall notify the department as soon as the timber operator is known, but in any case before timber operations begin.

(c) A description of the land on which the work is proposed to be done, including a United States Geological Survey quadrangle map or equivalent indicating the location of all streams, the location of all proposed and existing logging truck roads, and indicating boundaries of all site I classification timberlands to be stocked in accordance with subdivision (b) of Section 4561 and any other site classifications if the board establishes specific minimum stocking standards for other site classifications.

(d) A description of the silvicultural methods to be applied, including the type of logging equipment to be used.

(e) An outline of the methods to be used to avoid excessive accelerated erosion from timber operations to be conducted within the proximity of a stream.

(f) Special provisions, if any, to protect any unique area within the area of timber operations.

(g) The expected dates of commencement and completion of timber operations.

(h) A certification by the registered professional forester preparing the plan that he or she or a designee has personally inspected the plan area.

(i) Any other information the board provides by regulation to meet its rules and the standards of this chapter.

(j) This section shall become operative on January 1, 1996.

(Repealed (in Sec. 2) and added by Stats. 1992, Ch. 756, Sec. 3. Effective January 1, 1993. Section operative January 1, 1996, by its own provisions.)



4582.3

The board shall, on or before May 1, 1985, adopt regulations regarding notice of intent to harvest timber, to be given within two working days following submission of a timber harvesting plan, which it determines to be appropriate and which are consistent with law and Horn v. County of Ventura, 24 Cal. 3d 605. In adopting the regulations, the board shall take account of the extent of the administrative burden involved in giving the notice. The method of notice shall include, but not be limited to, mailed notice. The regulations may require the person submitting the timber harvesting plan to provide to the department a list of the names and addresses of persons to whom the notice was mailed and a written declaration that the mailing has been completed.

(Added by Stats. 1984, Ch. 1508, Sec. 1.)



4582.4

Notice of the filing of timber harvesting plans shall be made by the department to any person who requests, in writing, such notification.

(Amended by Stats. 1976, Ch. 1300.)



4582.5

Timber harvesting plans shall be applicable to a specific piece of property or properties and shall be based upon such characteristics of the property as vegetation type, soil stability, topography, geology, climate, and stream characteristics.

(Added by Stats. 1973, Ch. 880.)



4582.6

(a) Upon receipt of the timber harvesting plan, the department shall place it, or a true copy thereof, in a file available for public inspection in the county in which timber operations are proposed under the plan, and, for the purpose of interdisciplinary review, shall transmit a copy to the Department of Fish and Game, the appropriate California regional water quality control board, the county planning agency, and, if the area is within its jurisdiction, the Tahoe Regional Planning Agency, as the case may be. The department shall invite, consider, and respond in writing to comments received from public agencies to which the plan has been transmitted and shall consult with those agencies at their request.

(b) Within the public comment period, any responsible agency, as defined in Section 21069, shall provide the department with specific comments or recommendations, or both, on any significant environmental issues and proposed mitigation measures raised by the timber harvesting plan. The responsible agency shall also identify its statutory authority for any requests for mitigation measures that it may determine to be necessary. If the responsible agency fails to respond by the end of the public comment period, the department may assume that the responsible agency has no comments or recommendations concerning the timber harvesting plan, but the failure of the responsible agency to make comments or recommendations shall not be used as the basis for a determination or presumption that the timber harvesting plan will have no significant effect on the environment. The department shall consider all comments and recommendations received from responsible agencies and from the public during the public comment period. If a responsible agency fails to respond within the public comment period, it may request additional time to respond. The director may grant an extension of the time to respond of up to 14 calendar days if he or she determines, after consultation with the person submitting the timber harvesting plan, that an extension is necessary.

(c) To ensure that all public comments and concerns are considered by the department, each responsible agency shall maintain a list of written information it disseminates on the timber harvesting plan under review prior to the close of the public comment period.

(d) On and after July 1, 1983, the board of supervisors or planning commission of any county for which rules have been adopted pursuant to Section 4516.5 may request a public hearing on any timber harvesting plan submitted for lands within the county, and the department shall hold a hearing for the purpose of public comment, if requested, prior to taking any action on the timber harvesting plan pursuant to Section 4582.7. The hearing shall be held in the county in which the proposed harvest is located at a time and place convenient to the public. The hearing shall be held in county offices if made available by the county for that purpose. The chairperson of the hearing shall be a representative of the department, shall receive both oral and written testimony from members of the public, local government officials, persons submitting the plans, and others, and shall provide for the hearing to be electronically recorded. The department shall prepare and make available written responses to significant issues raised at the hearing. The requirements of this subdivision shall not be construed as extending the time within which any action is required to be taken pursuant to Section 4582.7.

(Amended by Stats. 1995, Ch. 612, Sec. 2. Effective January 1, 1996.)



4582.7

(a) The director shall have 30 days from the date that the initial inspection is completed (10 of these days shall follow the date of final interagency review) or, if the director determines that the inspection need not be made, 15 days from the date of filing, as specified in Section 4604, or a longer period mutually agreed upon by the director and the person submitting the timber harvesting plan, to review the plan and take public comments. After the final review and public comment period has ended, the director shall have up to 15 working days, or a longer period mutually agreed upon by the director and the person submitting the plan, to review the public input, to consider recommendations and mitigation measures of other agencies, to respond in writing to the issues raised, and to determine if the plan is in conformance with the rules and regulations of the board and with this chapter.

(b) If the director determines that the timber harvesting plan is not in conformance with the rules and regulations of the board or with this chapter, the director shall return the plan, stating his or her reasons in writing, and advising the person submitting the plan of the person s right to a hearing before the board, and timber operations may not commence.

(c) A person to whom a timber harvesting plan is returned may, within 10 days from the date of receipt of the plan, request of the board a public hearing before the board. The board shall schedule a public hearing to review the plan to determine if the plan is in conformance with the rules and regulations of the board and with this chapter. Timber operations shall await board approval of the plan. Board action shall occur within 30 days from the date of the filing of the appeal, or a longer period mutually agreed upon by the board and the person filing the appeal.

(d) If the timber harvesting plan is not approved on appeal to the board, the plan may be found to be in conformance by the director within 10 days from the date of the board action, provided that the plan is brought into full conformance with the rules and regulations of the board and with this chapter. If the director does not act within 25 days or a longer period mutually agreed upon by the director and the person submitting the plan, timber operations may commence pursuant to the plan, and all provisions of the plan shall be followed as provided in this chapter.

(e) Upon the request of a responsible agency, the director shall consult with that agency, pursuant to this chapter, but the director, or his or her designee within the department, shall have the final authority to determine whether a timber harvesting plan is in conformance with the rules and regulations of the board and with this chapter for purposes of approval by the department.

(Amended by Stats. 2003, Ch. 900, Sec. 2. Effective January 1, 2004.)



4582.71

(a) A timber harvesting plan may not be approved if the appropriate regional water quality control board finds, based on substantial evidence, that the timber operations proposed in the plan will result in a discharge into a watercourse that has been classified as impaired due to sediment pursuant to subsection (d) of Section 303 of the Federal Water Pollution Control Act, that causes or contributes, to a violation of the regional water quality control plan.

(b) The exercise of a regional water quality control board s authority pursuant to subdivision (a) may be delegated to the executive officer of that regional water quality control board as long as the executive officer s determination is subject to review by that regional water quality control board upon request of the person that has submitted the timber harvesting plan or upon motion of that regional water quality control board.

(c) If the appropriate regional water quality control board makes a finding pursuant to subdivision (a), the executive officer of that regional water quality control board shall, before the close of the public comment period under Section 4582.7, notify the director in writing of the finding and advise the director that the plan may not be approved. If the issues that lead to a regional water quality control board s finding pursuant to subdivision (a) cannot be resolved during the director s determination period under Section 4582.7 or a longer period that is mutually agreeable to the director and the person that submitted the timber harvesting plan, the director shall deny the timber harvesting plan and return the plan to the person that submitted it. The director shall advise the person that submitted the timber harvesting plan of the reasons why the plan is being returned.

(Added by Stats. 2003, Ch. 900, Sec. 3. Effective January 1, 2004.)



4582.75

The rules adopted by the board and the provisions of this chapter shall be the only criteria employed by the director when reviewing timber harvesting plans pursuant to Section 4582.7.

(Amended by Stats. 2003, Ch. 900, Sec. 4. Effective January 1, 2004.)



4582.8

Within 10 days from the date that a timber harvesting plan is determined to be in conformance under Section 4582.7, or within 10 days from the date of receipt of a notice of timber operations, a nonindustrial timber harvest notice, a notice of exemption to convert less than three acres to a nontimber use pursuant to Section 4584, or an emergency notice filed pursuant to Section 4592, the director shall transmit copies thereof to the State Board of Equalization. Any notice of exemption or notice of emergency transmitted to the State Board of Equalization pursuant to this section shall include, among other things, an estimate of the timber owner as to whether the timber to be harvested pursuant to the notice will or will not be exempt from timber yield tax pursuant to Section 38116 of the Revenue and Taxation Code as interpreted and implemented by the State Board of Equalization.

(Amended by Stats. 1998, Ch. 591, Sec. 2. Effective January 1, 1999.)



4582.9

(a) Notwithstanding any other provision of this chapter, the Director of Fish and Game or the State Water Resources Control Board may, not later than 10 days after approval of a plan by the director, appeal the approval to the board. At the time of filing of an appeal with the board, the person shall notify the director and the plan submitter of the appeal, and no further timber operations shall occur under the plan until the final determination of the appeal by the board.

(b) The Director of Fish and Game or the State Water Resources Control Board may appeal the approval of a plan by the director only if the Department of Fish and Game or the State Water Resources Control Board or a California regional water quality control board has (1) participated in an onsite inspection of the plan with the department and (2) participated in a multidisciplinary review of the plan. The board may establish procedures for filing an appeal and may, in order to demonstrate that a substantial issue is raised with respect to the environment or public safety, specify findings which are required to be made in filing an appeal.

(c) The board shall grant a hearing if it determines that the appeal under this section raises substantial issues with respect to the environment or to public safety. The board, by regulation, may delegate this determination to its chairperson.

(d) The board shall hold a public hearing within 30 days after the filing of an appeal, or a longer period mutually agreed upon by the board, the appellant, and the plan submitter. Witnesses may appear either at the request of a party having standing or at a request of a majority of the board or board committee holding the hearing. Within 10 days after the conclusion of the hearing, the board shall approve or deny the plan. The basis for the board s decision shall be all applicable provisions of California law, including, but not limited to, the California Timberland Productivity Act of 1982 (Chapter 6.7 (commencing with Section 51100) of Division 1 of Title 5 of the Government Code) and subdivision (d) of Section 4512. In denying a plan, the board may make findings that set forth conditions under which it believes the plan would have been approved. The board may delegate conduct of the hearing and the decision to a committee of three members to be appointed for that hearing by the chairperson of the board. The committee shall consist of one general public member, one industry member, and the chairperson or the chairperson s designee. The chairperson of the board or the chairperson s designee shall conduct the hearing. The decision of the committee shall have the full force of a decision of the full board. At any time prior to a decision on an appeal conducted by a committee, any member of the committee may file a declaration of importance with the executive officer of the board and that appeal shall be immediately transferred to the full board for decision.

(Added by Stats. 1989, Ch. 400, Sec. 2.)



4583

A timber harvesting plan shall conform to all standards and rules which are in effect at the time the plan becomes effective. Except for stocking standards in effect at the time of commencement of timber operations under a timber harvesting plan, which shall remain in effect for any timberland harvested under such plan, all timber operations shall conform to any changes or modifications of standards and rules made thereafter unless prior to the adoption of such changes or modifications, substantial liabilities for timber operations have been incurred in good faith and in reliance upon the standards in effect at the time the plan became effective and the adherence to such new rules or modifications would cause unreasonable additional expense to the owner or operator.

(Added by Stats. 1973, Ch. 880.)



4583.2

The registered professional forester who prepared the timber harvesting plan and or any other registered professional forester who is employed by the owner or operator, shall report to the owner and operator if there are deviations of any sort from the plan that in the forester s judgment threaten the attainment of the resource conservation standards or other regulations promulgated pursuant to this chapter.

(Amended by Stats. 2011, Ch. 584, Sec. 25. Effective January 1, 2012.)



4583.5

If the board finds that the registered professional forester has made a material misstatement in the filing of a timber harvesting plan or report pursuant to this chapter, it shall take disciplinary action against the forester as provided under Section 775.

(Amended by Stats. 2011, Ch. 584, Sec. 26. Effective January 1, 2012.)



4584

Upon determining that the exemption is consistent with the purposes of this chapter, the board may exempt from this chapter, or portions of this chapter, a person engaged in forest management whose activities are limited to any of the following:

(a) The cutting or removal of trees for the purpose of constructing or maintaining a right-of-way for utility lines.

(b) The planting, growing, nurturing, shaping, shearing, removal, or harvest of immature trees for Christmas trees or other ornamental purposes or minor forest products, including fuelwood.

(c) The cutting or removal of dead, dying, or diseased trees of any size.

(d) Site preparation.

(e) Maintenance of drainage facilities and soil stabilization treatments.

(f) Timber operations on land managed by the Department of Parks and Recreation.

(g) (1) The one-time conversion of less than three acres to a nontimber use. A person, whether acting as an individual or as a member of a partnership, or as an officer or employee of a corporation or other legal entity, shall not obtain more than one exemption pursuant to this subdivision in a five-year period. If a partnership has as a member, or if a corporation or other legal entity has as an officer or employee, a person who has received this exemption within the past five years, whether as an individual or as a member of a partnership, or as an officer or employee of a corporation or other legal entity, then that partnership, corporation, or other legal entity is not eligible for this exemption. Person, for purposes of this subdivision, means an individual, partnership, corporation, or other legal entity.

(2) (A) Notwithstanding Section 4554.5, the board shall adopt regulations that do all of the following:

(i) Identify the required documentation of a bona fide intent to complete the conversion that an applicant will need to submit in order to be eligible for the exemption in paragraph (1).

(ii) Authorize the department to inspect the sites approved in conversion applications that have been approved on or after January 1, 2002, in order to determine that the conversion was completed within the two-year period described in subparagraph (B) of paragraph (2) of subdivision (a) of Section 1104.1 of Title 14 of the California Code of Regulations.

(iii) Require the exemption pursuant to this subdivision to expire if there is a change in timberland ownership. The person who originally submitted an application for an exemption pursuant to this subdivision shall notify the department of a change in timberland ownership on or before five calendar days after a change in ownership.

(iv) The board may adopt regulations allowing a waiver of the five-year limitation described in paragraph (1) upon finding that the imposition of the five-year limitation would impose an undue hardship on the applicant for the exemption. The board may adopt a process for an appeal of a denial of a waiver.

(B) The application form for the exemption pursuant to paragraph (1) shall prominently advise the public that a violation of the conversion exemption, including a conversion applied for in the name of someone other than the person or entity implementing the conversion in bona fide good faith, is a violation of this chapter and penalties may accrue up to ten thousand dollars ($10,000) for each violation pursuant to Article 8 (commencing with Section 4601).

(h) Easements granted by a right-of-way construction agreement administered by the federal government if timber sales and operations within or affecting these areas are reviewed and conducted pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. Sec. 4321 et seq.).

(i) (1) The cutting or removal of trees in compliance with Sections 4290 and 4291 that eliminates the vertical continuity of vegetative fuels and the horizontal continuity of tree crowns for the purpose of reducing flammable materials and maintaining a fuel break for a distance of not more than 150 feet on each side from an approved and legally permitted structure that complies with the California Building Standards Code, when that cutting or removal is conducted in compliance with this subdivision. For purposes of this subdivision, an approved and legally permitted structure includes only structures that are designed for human occupancy and garages, barns, stables, and structures used to enclose fuel tanks.

(2) (A) The cutting or removal of trees pursuant to this subdivision is limited to cutting or removal that will result in a reduction in the rate of fire spread, fire duration and intensity, fuel ignitability, or ignition of the tree crowns and shall be in accordance with any regulations adopted by the board pursuant to this section.

(B) Trees shall not be cut or removed pursuant to this subdivision by the clearcutting regeneration method, by the seed tree removal step of the seed tree regeneration method, or by the shelterwood removal step of the shelterwood regeneration method.

(3) (A) Surface fuels, including logging slash and debris, low brush, and deadwood, that could promote the spread of wildfire shall be chipped, burned, or otherwise removed from all areas of timber operations within 45 days from the date of commencement of timber operations pursuant to this subdivision.

(B) (i) All surface fuels that are not chipped, burned, or otherwise removed from all areas of timber operations within 45 days from the date of commencement of timber operations may be determined to be a nuisance and subject to abatement by the department or the city or county having jurisdiction.

(ii) The costs incurred by the department, city, or county, as the case may be, to abate the nuisance upon a parcel of land subject to the timber operations, including, but not limited to, investigation, boundary determination, measurement, and other related costs, may be recovered by special assessment and lien against the parcel of land by the department, city, or county. The assessment may be collected at the same time and in the same manner as ordinary ad valorem taxes, and shall be subject to the same penalties and the same procedure and sale in case of delinquency as is provided for ad valorem taxes.

(4) All timber operations conducted pursuant to this subdivision shall conform to applicable city or county general plans, city or county implementing ordinances, and city or county zoning ordinances. This paragraph does not authorize the cutting, removal, or sale of timber or other solid wood forest products within an area where timber harvesting is prohibited or otherwise restricted pursuant to the rules or regulations adopted by the board.

(5) (A) The board shall adopt regulations, initially as emergency regulations in accordance with subparagraph (B), that the board considers necessary to implement and to obtain compliance with this subdivision.

(B) The emergency regulations adopted pursuant to subparagraph (A) shall be adopted in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The adoption of emergency regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, and safety, or general welfare.

(j) (1) The harvesting of trees, limited to those trees that eliminate the vertical continuity of vegetative fuels and the horizontal continuity of tree crowns, for the purpose of reducing the rate of fire spread, duration and intensity, fuel ignitability, or ignition of tree crowns.

(2) The board may authorize an exemption pursuant to paragraph (1) only if the tree harvesting will decrease fuel continuity and increase the quadratic mean diameter of the stand, and the tree harvesting area will not exceed 300 acres.

(3) Except as provided in paragraph (11), the notice of exemption, which shall be known as the Forest Fire Prevention Exemption, may be authorized only if all of the conditions specified in paragraphs (4) to (10), inclusive, are met.

(4) A registered professional forester shall prepare the notice of exemption and submit it to the director, and include a map of the area of timber operations that complies with the requirements of paragraphs (1), (3), (4), and (7) to (12), inclusive, of subdivision (x) of Section 1034 of Title 14 of the California Code of Regulations.

(5) (A) The registered professional forester who submits the notice of exemption shall include a description of the preharvest stand structure and a statement of the postharvest stand stocking levels.

(B) The level of residual stocking shall be consistent with maximum sustained production of high-quality timber products. The residual stand shall consist primarily of healthy and vigorous dominant and codominant trees from the preharvest stand. Stocking shall not be reduced below the standards required by any of the following provisions that apply to the exemption at issue:

(i) Clauses 1 to 4, inclusive, of subparagraph (A) of paragraph (1) of subdivision (a) of Section 913.3 of Title 14 of the California Code of Regulations.

(ii) Clauses 1 to 4, inclusive, of subparagraph (A) of paragraph (1) of subdivision (a) of Section 933.3 of Title 14 of the California Code of Regulations.

(iii) Clauses 1 to 4, inclusive, of subparagraph (A) of paragraph (1) of subdivision (a) of Section 953.3 of Title 14 of the California Code of Regulations.

(C) If the preharvest dominant and codominant crown canopy is occupied by trees less than 14 inches in diameter at breast height, a minimum of 100 trees over four inches in diameter at breast height shall be retained per acre for Site I, II, and III lands, and a minimum of 75 trees over four inches in diameter at breast height shall be retained per acre for Site IV and V lands.

(6) (A) The registered professional forester who submits the notice shall include selection criteria for the trees to be harvested or the trees to be retained. In the development of fuel reduction prescriptions, the registered professional forester should consider retaining habitat elements, where feasible, including, but not limited to, ground level cover necessary for the long-term management of local wildlife populations.

(B) All trees that are harvested or all trees that are retained shall be marked or sample marked by or under the supervision of a registered professional forester before felling operations begin. The board shall adopt regulations for sample marking for this section in Title 14 of the California Code of Regulations. Sample marking shall be limited to homogenous forest stand conditions typical of plantations.

(7) (A) The registered professional forester submitting the notice, upon submission of the notice, shall provide a confidential archaeology letter that includes all the information required by any of the following provisions that apply to the exemption at issue:

(i) Paragraphs (2) and (7) to (11), inclusive, of subdivision (c) of Section 929.1 of Title 14 of the California Code of Regulations, and include site records if required pursuant to subdivision (g) of that section or pursuant to Section 929.5 of Title 14 of the California Code of Regulations.

(ii) Paragraphs (2) and (7) to (11), inclusive, of subdivision (c) of Section 949.1 of Title 14 of the California Code of Regulations, and include site records if required pursuant to subdivision (g) of that section or pursuant to Section 949.5 of Title 14 of the California Code of Regulations.

(iii) Paragraphs (2) and (7) to (11), inclusive, of subdivision (c) of Section 969.1 of Title 14 of the California Code of Regulations, and include site records if required pursuant to subdivision (g) of that section or pursuant to Section 969.5 of Title 14 of the California Code of Regulations.

(B) The director shall submit a complete copy of the confidential archaeological letter and two copies of all required archaeological or historical site records to the appropriate Information Center of the California Historical Resource Information System within 30 days from the date of notice submittal to the director. Before submitting the notice to the director, the registered professional forester shall send a copy of the notice to Native Americans, as defined in Section 895.1 of Title 14 of the California Code of Regulations.

(8) Only trees less than 18 inches in stump diameter, measured at eight inches above ground level, may be removed. However, within 500 feet of a legally permitted structure, or in an area prioritized as a shaded fuel break in a community wildfire protection plan approved by a public fire agency, if the goal of fuel reduction cannot be achieved by removing trees less than 18 inches in stump diameter, trees less than 24 inches in stump diameter may be removed if that removal complies with this section and is necessary to achieve the goal of fuel reduction. A fuel reduction effort shall not violate the canopy closure regulations adopted by the board on June 10, 2004, and as those regulations may be amended.

(9) (A) This subparagraph applies to areas within 500 feet of a legally permitted structure and in areas prioritized as a shaded fuel break in a community wildfire protection plan approved by a public fire agency. The board shall adopt regulations for the treatment of surface and ladder fuels in the harvest area, including logging slash and debris, low brush, small trees, and deadwood, that could promote the spread of wildfire. The regulations adopted by the board shall be consistent with the standards in the board s General Guidelines for Creating Defensible Space described in Section 1299.03 of Title 14 of the California Code of Regulations. Postharvest standards shall include vertical spacing between fuels, horizontal spacing between fuels, maximum depth of dead ground surface fuels, and treatment of standing dead fuels, as follows:

(i) Ladder and surface fuels shall be spaced to achieve a vertical clearance distance of eight feet or three times the height of the postharvest fuels, whichever is the greater distance, measured from the base of the live crown of the postharvest dominant and codominant trees to the top of the surface fuels.

(ii) Horizontal spacing shall achieve a minimum separation of two to six times the height of the postharvest fuels, increasing spacing with increasing slope, measured from the outside branch edges of the fuels.

(iii) Dead surface fuel depth shall be less than nine inches.

(iv) Standing dead or dying trees and brush generally shall be removed. That material, along with live vegetation associated with the dead vegetation, may be retained for wildlife habitat when isolated from other vegetation.

(B) This subparagraph applies to all areas not described in subparagraph (A).

(i) The postharvest stand shall not contain more than 200 trees over three inches in diameter per acre.

(ii) Vertical spacing shall be achieved by treating dead fuels to a minimum clearance distance of eight feet measured from the base of the live crown of the postharvest dominant and codominant trees to the top of the dead surface fuels.

(iii) All logging slash created by the timber operations shall be treated to achieve a maximum postharvest depth of nine inches above the ground.

(C) The standards required by subparagraphs (A) and (B) shall be achieved on approximately 80 percent of the treated area. The treatment shall include chipping, removing, or other methods necessary to achieve the standards. Ladder and surface fuel treatments, for any portion of the exemption area where timber operations have occurred, shall be done within 120 days from the start of timber operations on that portion of the exemption area or by April 1 of the year following surface fuel creation on that portion of the exemption area if the surface fuels are burned.

(10) Timber operations shall comply with the requirements of paragraphs (1) to (10), inclusive, of subdivision (b) of Section 1038 of Title 14 of the California Code of Regulations. Timber operations in the Lake Tahoe region shall comply instead with the requirements of paragraphs (1) to (16), inclusive, of subdivision (f) of Section 1038 of Title 14 of the California Code of Regulations.

(11) A notice of exemption, which shall be known as the Forest Fire Prevention Pilot Project Exemption, may be authorized if all of the following conditions are met:

(A) The conditions specified in paragraphs (2), (4), (6), (7), and (10) are met.

(B) Only trees less than 24 inches in stump diameter, measured at eight inches above ground level, may be removed. A fuel reduction effort shall not violate the canopy closure regulations adopted by the board on June 10, 2004, and as those regulations may be amended.

(C) (i) The registered professional forester who submits the notice of exemption shall include a description of the preharvest stand structure and a statement of the postharvest stand stocking levels.

(ii) The level of residual stocking shall be consistent with maximum sustained production of high-quality timber products. The residual stand shall consist primarily of healthy and vigorous dominant and codominant trees from the preharvest stand. Where present prior to operations, the overstory canopy closure for trees greater than 12 inches in diameter at breast height shall not be reduced below 50 percent. Stocking shall be met with the largest trees available prior to harvest and shall not be reduced below the standards required by any of the following provisions that apply to the exemption at issue:

(I) Clauses 1 to 4, inclusive, of subparagraph (A) of paragraph (1) of subdivision (a) of Section 913.3 of Title 14 of the California Code of Regulations.

(II) Clauses 1 to 4, inclusive, of subparagraph (A) of paragraph (1) of subdivision (a) of Section 933.3 of Title 14 of the California Code of Regulations.

(III) Clauses 1 to 4, inclusive, of subparagraph (A) of paragraph (1) of subdivision (a) of Section 953.3 of Title 14 of the California Code of Regulations.

(iii) If the preharvest dominant and codominant crown canopy is occupied by trees less than 14 inches in diameter at breast height, a minimum of 100 trees over four inches in diameter at breast height shall be retained per acre for Site I, II, and III lands, and a minimum of 75 trees over four inches in diameter at breast height shall be retained per acre for Site IV and V lands. The retained trees shall be the largest trees available prior to harvest.

(D) The activities conducted pursuant to this paragraph occur in the Sierra Nevada Region as defined in subdivision (f) of Section 33302, in Modoc, Siskiyou, or Trinity Counties, or in any combination of these areas.

(E) All activities conducted pursuant to this paragraph occur within the most recent version of the department s Fire Hazard Severity Zone Map in the moderate, high, and very high fire threat zones.

(F) The department shall maintain records regarding the use of the exemption granted in this paragraph in order to evaluate the impact of the exemption on fuel reduction and natural resources in areas where the exemption has been used.

(G) This paragraph shall become inoperative three years after the effective date of regulations adopted by the board implementing this paragraph.

(12) After the timber operations are complete, the department shall conduct an onsite inspection to determine compliance with this subdivision and whether appropriate enforcement action should be initiated.

(Amended by Stats. 2013, Ch. 647, Sec. 2. Effective January 1, 2014.)



4584.1

(a) In addition to the areas listed in subparagraph (D) of paragraph (11) of subdivision (j) of Section 4584, the Forest Fire Prevention Pilot Project Exemption may be authorized for activities conducted in the County of Del Norte, Humboldt, Mendocino, or Sonoma, or in any combination of these areas or the areas listed in subparagraph (D) of paragraph (11) of subdivision (j) of Section 4584, if all other conditions for a Forest Fire Prevention Pilot Project Exemption are met.

(b) The board may adopt emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code for the purposes of implementing this section.

(Added by Stats. 2014, Ch. 307, Sec. 1. Effective September 9, 2014.)



4584.5

Nothing in Section 4584 shall exempt the owner of any timber harvested from registering with the State Board of Equalization or from the payment of any applicable timber yield taxes imposed pursuant to Section 38115 of the Revenue and Taxation Code.

(Added by Stats. 1994, Ch. 746, Sec. 3. Effective September 22, 1994.)



4585

(a) Within one month after completion of the work described in the timber harvesting plan or nonindustrial timber harvest notice, excluding work for stocking, site preparation, or maintenance of drainage facilities and soil stabilization treatments on skid trails, roads, and landings after the plan period, a report shall be filed by the timber owner or the owner s agent with the department that all work, except stocking, site preparation, or maintenance of drainage facilities and soil stabilization treatments, has been completed.

(b) If all of the work described in the plan has not been completed, a report may be filed annually with respect to a portion of the area covered by the plan which has been completed. The portion completed shall be adequately identified on a map submitted with the report.

(Amended (as added by Stats. 1989, Ch. 1290, Sec. 3) by Stats. 1993, Ch. 706, Sec. 1. Effective January 1, 1994.)



4586

Within six months of the receipt of the work completion report specified in Section 4585, the director shall determine, by inspection, whether the work described in the report has been properly completed in conformity with the rules and regulations of the board and the standards of this chapter. If the work has been so completed, the director shall issue a report of satisfactory completion of the work. If not, the director shall take such corrective action as he or she determines to be appropriate in accordance with Article 8 (commencing with Section 4601).

(Amended (as amended by Stats. 1989, Ch. 915) by Stats. 1993, Ch. 706, Sec. 3. Effective January 1, 1994.)



4587

(a) Within five years after completion of timber operations on an area identified in a report submitted pursuant to Section 4585 or nonindustrial timber harvest notice, a report of stocking with respect to that area shall be filed by the timber owner or the owner s agent with the department. A separate report of stocking may be filed with the work completion report for those areas which meet stocking requirements upon completion of timber operations. The board, by regulation, shall establish one or more statistically valid standardized sampling procedures designed to measure the number of trees and their dispersion.

(b) Notwithstanding subdivision (a), the board shall adopt regulations which specify the conditions and manner in which the necessity of employing sampling procedures may be waived. The regulations shall provide that, in addition to any other possible conditions which may be required by the board, the standard sampling procedures may be waived only if the director or the director s representative and the timber owner, or a registered professional forester acting as the owner s agent, agree that the area is adequately stocked to meet the standards of this chapter and any applicable rules or regulations of the board. The regulations shall require that, if the director or the director s representative does not agree that the area is so stocked, a standardized sample shall be required.

(Amended (as added by Stats. 1989, Ch. 1290, Sec. 7) by Stats. 1993, Ch. 706, Sec. 5. Effective January 1, 1994.)



4588

Within six months of the receipt of the stocking report, the director shall determine, by inspection, whether the stocking has been properly completed. If so, he shall issue a report of satisfactory completion of stocking. If not, he shall take such corrective action as he deems appropriate in accordance with the provisions of Article 8 (commencing with Section 4601) of this chapter.

(Amended by Stats. 1976, Ch. 1300.)



4590

(a) (1) A timber harvesting plan approved on or after July 1, 2012, is effective for a period of not more than five years, unless extended pursuant to paragraph (2).

(2) A timber harvesting plan, on which timber operations have commenced but not been completed, may be extended by amendment for a two-year period in order to complete the timber operations, if both of the following occur:

(A) Good cause is shown.

(B) All timber operations are in conformance with the plan, this chapter, and all applicable rules and regulations, upon the filing of the notice of extension as required by this section.

(b) The extension shall apply to any area covered by the plan for which a report has not been submitted under Section 4585. The notice of extension shall be provided to the department not sooner than 30 days, but at least 10 days, prior to the expiration date of the plan. The notice shall include the circumstances that prevented a timely completion of the timber operations under the plan and, consistent with Section 4583, an agreement to comply with this chapter and the rules and regulations of the board as these exist on the date the extension notice is filed.

(c) Stocking work may continue for more than the effective period of the plan under subdivision (a), but shall be completed within five years after the conclusion of other work.

(d) (1) A timber harvesting plan that is approved on or after January 1, 2010, to August 31, 2012, inclusive, may be extended by amendment for a two-year period in order to complete the timber operations, up to a maximum of two 2-year extensions, if the plan complies with subparagraphs (A) and (B) of paragraph (2) of subdivision (a) and the notice of extension, pursuant to subdivision (b), includes written certification by a registered professional forester that neither of the conditions in subdivision (e) has occurred.

(2) Notwithstanding the notice provision of subdivision (b), for the purposes of this subdivision, the notice of extension shall be provided to the department not sooner than 140 days, but at least 10 days, prior to the expiration date of the plan.

(e) The department shall not approve an extension pursuant to subdivision (a) or (d) if either of the following has occurred:

(1) Listed species, as defined in Article 1 (commencing with Section 2050) of Chapter 1.5 of Division 3 of the Fish and Game Code or the federal Endangered Species Act (16 U.S.C. Sec. 1531 et seq.), have been discovered in the logging area of the plan since approval of the timber harvesting plan.

(2) Significant physical changes to the harvest area or adjacent areas have occurred since the timber harvesting plan s cumulative impacts were originally assessed.

(f) An extension of a timber harvesting plan on which either of the conditions in subdivision (e) has occurred may be obtained only pursuant to Section 1039 of Title 14 of the California Code of Regulations.

(Amended by Stats. 2012, Ch. 289, Sec. 2. Effective September 11, 2012.)



4591

Amendments to the original timber harvesting plan may be submitted detailing proposed changes from the original plan. Substantial deviations from the original plan shall not be undertaken until the amendment has been filed with, and acted upon, by the department in accordance with Sections 4582.7 and 4583. An amendment may not extend the effective period of the plan, except as provided in Section 4590.

(Amended (as amended by Stats. 1989, Ch. 915) by Stats. 1993, Ch. 706, Sec. 9. Effective January 1, 1994.)



4591.1

The board shall specify by regulation those deviations which may be undertaken by an operator without submission of an amended plan but which must subsequently be reported to the department, and provide for the manner of so reporting.

(Amended by Stats. 1976, Ch. 1300.)



4592

Notwithstanding any other provisions of this chapter, a registered professional forester may in an emergency, on behalf of a timber owner or operator, file an emergency notice with the department that shall allow immediate commencement of timber operations. The emergency notice shall include a declaration, under penalty of perjury, that a bona fide emergency exists which requires immediate harvest activities, and that any applicable timber yield taxes will be paid pursuant to Section 38115 of the Revenue and Taxation Code. Those emergencies shall be defined by the board and may include, but are not limited to, the necessity to harvest to remove fire-killed or damaged timber or insect or disease-infested timber, or to undertake emergency repairs to roads.

(Amended by Stats. 1994, Ch. 746, Sec. 4. Effective September 22, 1994.)






ARTICLE 7.5. Nonindustrial Timber Management Plan

4593

(a) The Legislature finds and declares that a substantial acreage of timberlands of the state are held by private nonindustrial owners and that it is the policy of the state to increase the productivity of these timberlands under prudent management plans to serve the public s need for timber and other forest products.

(b) The Legislature further finds and declares that minimal environmental harm is caused by prudent management of nonindustrial timberlands because low volume production and dispersion around the state of these small tracts reduces damage to aesthetics, air quality, watersheds, and wildlife.

(c) The Legislature further finds and declares that it is the policy of the state to encourage prudent and responsible forest resource management of nonindustrial timberlands by approving nonindustrial timber management plans in advance and withdrawing governmental discretion to disapprove nonindustrial timber harvest notices submitted pursuant to the approved nonindustrial timber management plans.

(d) It is not the intent of the Legislature by the enactment of this article to limit the penalties and enforcement provisions of this chapter.

(Added by Stats. 1989, Ch. 1290, Sec. 9. Operative January 1, 1991, or sooner, by Sec. 18 of Ch. 1290.)



4593.2

Notwithstanding Section 4521, unless the context otherwise requires, the following definitions govern construction of this article:

(a) Nonindustrial timberlands means timberland owned by a nonindustrial tree farmer.

(b) Nonindustrial tree farmer means an owner of timberland with less than 2,500 acres who has an approved nonindustrial management plan and is not primarily engaged in the manufacture of forest products.

(c) Uneven aged management means the management of a specific forest, with the goal of establishing a well stocked stand of various age classes and which permits the periodic harvest of individual or small groups of trees to realize the yield and continually establish a new crop.

(d) Sustained yield means the yield of commercial wood that an area of commercial timberland can produce continuously at a given intensity of management consistent with required environmental protection and which is professionally planned to achieve over time a balance between growth and removal.

(e) Nonindustrial timber management plan means a management plan for nonindustrial timberlands with an objective of an uneven aged managed timber stand and sustained yield for each parcel or group of contiguous parcels meeting the requirements of Section 4593.3.

(f) Nonindustrial timber harvest notice means notice of timber harvest operations pursuant to an approved nonindustrial timber management plan and meeting the requirements of Section 4594.

(Added by Stats. 1989, Ch. 1290, Sec. 9. Operative January 1, 1991, or sooner, by Sec. 18 of Ch. 1290.)



4593.3

A nonindustrial timber management plan may be filed with the department in writing by a person who intends to become a nonindustrial tree farmer with the long-term objective of an uneven aged timber stand and sustained yield through the implementation of a nonindustrial timber management plan. The management plan shall be prepared by a registered professional forester. It shall be a public record and shall include all of the following information:

(a) The name and address of the timberland owner.

(b) A description of the land on which the plan is proposed to be implemented, including a United States Geological Survey quadrangle map or equivalent indicating the location of all streams, the location of all proposed and existing logging truck roads, and indicating boundaries of all site I classification timberlands to be stocked in accordance with subdivision (b) of Section 4561 and any other site classifications if the board establishes specific minimum stocking standards for other site classifications.

(c) A description of the silviculture methods to be applied and the type of yarding equipment to be used.

(d) An outline of the methods to be used to avoid excessive accelerated erosion from timber operations to be conducted within the proximity of a stream.

(e) Special provisions, if any, to protect any unique area within the boundaries of the proposed nonindustrial timber management plan.

(f) A description of the existing stand, its current projected growth, alterations required to achieve the management objectives, the projected timber volumes and tree sizes to be available for harvest, and projected frequencies of harvest.

(g) A certification by the registered professional forester preparing the plan that he or she or a designee has personally inspected the plan area.

(h) Any other information the board provides by regulation to meet its rules and the standards of this chapter.

(i) This section shall become operative on January 1, 1996.

(Repealed (in Sec. 5) and added by Stats. 1992, Ch. 756, Sec. 6. Effective January 1, 1993. Section operative January 1, 1996, by its own provisions.)



4593.4

The board shall adopt regulations regarding the notice of receipt of the proposed nonindustrial timber management plan. The notice shall be given within two working days following submission of the proposed management plan and shall be consistent with Horn v. County of Ventura, 24 Cal. 3d 605, and all applicable laws. In adopting the regulations, the board shall take account of the extent of the administrative burden involved in giving the notice. The method of notice shall include, but not be limited to, mailed notice. The regulations may require the person submitting the nonindustrial timber management plan to provide to the department a list of the names and addresses of persons to whom the notice is to be mailed.

(Added by Stats. 1989, Ch. 1290, Sec. 9. Operative January 1, 1991, or sooner, by Sec. 18 of Ch. 1290.)



4593.5

The department shall provide notice of the filing of nonindustrial timber management plans to any person who requests, in writing, that notification.

(Added by Stats. 1989, Ch. 1290, Sec. 9. Operative January 1, 1991, or sooner, by Sec. 18 of Ch. 1290.)



4593.6

Upon receipt of the nonindustrial timber management plan, the department shall place it, or a true copy thereof, in a file available for public inspection in the county in which timber operations are proposed under the plan, and, for the purpose of interdisciplinary review, shall transmit a copy to the Department of Fish and Game, the appropriate California regional water quality control board, the county planning agency, and all other agencies having jurisdiction by law over natural resources affected by the plan. The department shall invite, consider, and respond in writing to comments received from public agencies to which the plan has been transmitted and shall consult with those agencies at their request.

(Added by Stats. 1989, Ch. 1290, Sec. 9. Operative January 1, 1991, or sooner, by Sec. 18 of Ch. 1290.)



4593.7

(a) The director has 45 days from the date the initial inspection is completed as provided in Section 4604, or a longer period mutually agreed upon by the director and the person submitting the nonindustrial timber management plan, to review the plan to determine if the plan is in conformance with the rules and regulations of the board and this chapter. If the director determines that the plan is not in conformance with the rules and regulations of the board or this chapter, the director shall return the plan, stating his or her reasons and advising the person submitting the plan of the person s right to a hearing before the board.

(b) If the director does not act within the time periods provided in subdivision (a), a longer period shall be negotiated and mutually agreed upon by the director and the person submitting the nonindustrial timber management plan. If a longer period cannot be mutually agreed upon, the nonindustrial timber management plan shall be deemed denied and returned to the person submitting the plan.

(c) A person to whom a plan is returned may, within 10 days from the receipt of the plan, request the board for a public hearing before the board. The board shall schedule a public hearing to review the plan to determine if the plan is in conformance with the rules and regulations of the board and this chapter. Board action shall take place within 30 days from the filing of the appeal, or a longer period mutually agreed upon by the board and the person filing the appeal. If the plan is not approved on appeal to the board, the director, within 10 days of board action, may determine that the plan is in conformance if the plan is revised to bring it into full conformance with the rules and regulations of the board and this chapter.

(Added by Stats. 1989, Ch. 1290, Sec. 9. Operative January 1, 1991, or sooner, by Sec. 18 of Ch. 1290.)



4593.8

The nonindustrial tree farmer may submit a proposed amendment to the approved plan and may not take any action which substantially deviates, as defined by the board, from the approved plan until the amendment has been filed with the director and the director has determined that the amendment is in compliance with the rules and regulations of the board and the provisions of this chapter which were in effect at the time the nonindustrial timber management plan was approved, in accordance with the same procedures specified in Section 4593.7.

(Added by Stats. 1989, Ch. 1290, Sec. 9. Operative January 1, 1991, or sooner, by Sec. 18 of Ch. 1290.)



4593.9

The nonindustrial tree farmer may take actions which do not substantially deviate from the approved plan without the submittal of an amendment, but those actions shall be subsequently reported to the department. The board shall specify, by regulation, those nonsubstantial deviations which may be taken. The board shall specify the requirements for reporting those deviations.

(Added by Stats. 1989, Ch. 1290, Sec. 9. Operative January 1, 1991, or sooner, by Sec. 18 of Ch. 1290.)



4593.10

In the event of a change of ownership of the land described in the nonindustrial timber management plan, the plan shall expire 180 days from the date of change of ownership unless the new timberland owner notifies the department in writing of the change of ownership and his or her assumption of the plan.

(Added by Stats. 1989, Ch. 1290, Sec. 9. Operative January 1, 1991, or sooner, by Sec. 18 of Ch. 1290.)



4593.11

The nonindustrial tree farmer may cancel the nonindustrial timber management plan by submitting a written notice to the department. Once timber operations have commenced pursuant to a nonindustrial timber harvest notice, cancellation is not effective on land covered by the notice until a report of satisfactory completion has been issued pursuant to Sections 4585, 4586, and 4587.

(Added by Stats. 1989, Ch. 1290, Sec. 9. Operative January 1, 1991, or sooner, by Sec. 18 of Ch. 1290.)



4594

The nonindustrial tree farmer who owns, leases, or otherwise controls or operates on all or any portion of any timberland within the boundaries of an approved nonindustrial timber management plan, and who plans to harvest any of the timber thereon during a given year, shall file a nonindustrial timber harvest notice with the department in writing. A notice shall be filed prior to the harvesting of any timber and shall be effective for a maximum of one year from the date of filing. If the person who files the notice is not the owner of the timberland, the person filing the notice shall notify the timberland owner by certified mail that the notice has been submitted, and shall certify that mailing to the department. The notice shall be a public record and shall include all of the following information:

(a) The name and address of the timber owner.

(b) The name and address of the timber operator.

(c) The name and address of the registered professional forester preparing the nonindustrial timber harvest notice.

(d) A description of the land on which the work is proposed to be done.

(e) A statement that no archeological sites have been discovered in the harvest area since the approval of the nonindustrial timber management plan.

(f) A statement that no rare, threatened, or endangered plant or animal species has been discovered in the harvest area since the approval of the nonindustrial timber management plan.

(g) A statement that there have been no physical environmental changes in the harvest area that are so significant as to require any amendment of the nonindustrial timber management plan.

(h) A certification by the registered professional forester that the notice as carried out will implement best management practices for protection of the beneficial uses of water, soil stability, forest productivity, and wildlife as required by the current rules of the board, or a certification that practices consistent with the original plan will not result in any significant degradation to the beneficial uses of water, soil stability, forest productivity, or wildlife.

(i) Special provisions, if any, to protect any unique area within the area of timber operations.

(j) The expected dates of commencement and completion of timber operations during the year.

(k) A statement that the harvesting notice conforms to the provisions of the approved management plan.

(l) Any other information the board provides by regulation to meet its rules and the standards of this chapter.

(m) This section shall become operative on January 1, 1996.

(Repealed (in Sec. 7) and added by Stats. 1992, Ch. 756, Sec. 8. Effective January 1, 1993. Section operative January 1, 1996, by its own provisions.)



4594.2

The registered professional forester who prepares the nonindustrial timber management plan or prepares the notice, or any other registered professional forester who is employed by the owner or operator, shall report to the owner or operator if there are deviations from the plan which, in his or her judgment, threaten the attainment of the resource conservation standards of the plan.

(Added by Stats. 1989, Ch. 1290, Sec. 9. Operative January 1, 1991, or sooner, by Sec. 18 of Ch. 1290.)



4594.4

If the board finds that a registered professional forester has made any material misstatement in any nonindustrial timber harvesting notice, nonindustrial timber management plan, or report under this chapter, the board shall take disciplinary action against him or her as provided under Section 775.

(Added by Stats. 1989, Ch. 1290, Sec. 9. Operative January 1, 1991, or sooner, by Sec. 18 of Ch. 1290.)



4594.6

Notwithstanding any other provisions of this chapter, if a registered professional forester certifies by written declaration, on behalf of the timber owner or operator, that the nonindustrial timber harvesting notice conforms to, and meets the requirements of, the approved nonindustrial timber management plan under which it is filed, timber operations may commence immediately unless the notice has been filed by mailing, in which case operations may commence three days after the notice has been mailed.

(Added by Stats. 1989, Ch. 1290, Sec. 9. Operative January 1, 1991, or sooner, by Sec. 18 of Ch. 1290.)



4594.7

If it is determined that the objectives of uneven aged management and sustained yield are not being met by a nonindustrial tree farmer, or there are other persistent violations detected that are not being corrected, a previously approved nonindustrial timber management plan shall be canceled by the department and any further timber operations under the plan shall be terminated.

(Added by Stats. 1989, Ch. 1290, Sec. 9. Operative January 1, 1991, or sooner, by Sec. 18 of Ch. 1290.)






ARTICLE 7.7. Working Forest Management Plan

4597

(a) The Legislature finds and declares all of the following:

(1) The nonindustrial timber management plan established pursuant to Article 7.5 (commencing with Section 4593) has been successful in meeting the intent of this chapter by encouraging prudent and responsible forest management and discouraging accelerated timberland conversion by private nonindustrial forest landowners.

(2) There have been 763 nonindustrial timber management plans approved by the department covering a combined area of 315,000 acres.

(3) Building upon the model provided by the nonindustrial timber management plan, it is the policy of the state to encourage long-term planning, increased productivity of timberland, and the conservation of open space on a greater number of nonindustrial working forest ownerships and acreages.

(4) It is the policy of the state to encourage prudent and responsible forest resource management of nonindustrial timberlands by approving working forest management plans in advance and authorizing working forest timber harvest notices to be filed ministerially.

(5) To ensure long-term benefits such as added carbon sequestration, local and regional employment and economic activity, sustainable production of timber and other forest products, aesthetics, and the maintenance of ecosystem processes and services, the working forest management plan shall comply with rigorous timber inventory standards that are subject to periodic review and verification.

(b) This article shall be implemented in a manner that complies with the applicable provisions of this chapter and other laws, including, but not limited to, the Timberland Productivity Act of 1982 (Chapter 6.7 (commencing with Section 51100) of Division 1 of Title 5 of the Government Code), the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), the Porter Cologne Water Quality Control Act (Division 7 (commencing with Section 13000) of the Water Code), and the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of the Fish and Game Code).

(Added by Stats. 2013, Ch. 648, Sec. 1. Effective January 1, 2014.)



4597.1

Notwithstanding Section 4521, unless the context otherwise requires, the following definitions govern construction of this article:

(a) Long-term sustained yield means the average annual growth sustainable by the inventory predicted at the end of a 100-year planning horizon, or a shorter planning horizon if the forest encompassed by the working forest management plan has reached a balance between growth and yield.

(b) Major stand type means a stand that occupies an area equal to or greater than 25 percent of a working forest management plan.

(c) Management unit means a geographically identifiable area delineated for silviculture or management purposes. A management unit is intended to reflect an area scheduled for harvest under the plan in any given year, but may also be designated to address specific resource sensitivities.

(d) Stand means a geographically identifiable group of trees sufficiently uniform in age-class distribution, composition, and structure and growing on a site of sufficiently uniform quality to be a distinguishable unit.

(e) Strata means a grouping of similar stands defined for silvicultural or management purposes, usually according to similarities in stand composition, structure, and age.

(f) Sustained yield means the yield of commercial wood that an area of commercial timberland can produce continuously at a given intensity of management consistent with required environmental protection and that is professionally planned to achieve over time a balance between growth and removal. Sustained yield management implies continuous production planned so as to achieve, at the earliest practical time, a balance between growth and harvest.

(g) Uneven aged management means forest management with the goal of establishing a well-stocked stand of various age classes, which permits the periodic harvest of individual or small groups of trees to achieve sustained yield objectives of the working forest management plan, and provide for regeneration of trees and maintenance of age class structure.

(h) Working forest harvest notice means notice of timber harvest operations, pursuant to an approved working forest management plan, which meets the requirements of Section 4597.11.

(i) Working forest landowner means an owner of timberland with less than 15,000 acres who has an approved working forest management plan and is not primarily engaged in the manufacture of forest products.

(j) Working forest management plan means a management plan for working forest timberlands, with objectives of maintaining, restoring, or creating uneven aged managed timber stand conditions, achieving sustained yield, and promoting forestland stewardship that protects watersheds, fisheries and wildlife habitats, and other important values.

(k) Working forest timberlands means timberland owned by a working forest landowner.

(Added by Stats. 2013, Ch. 648, Sec. 1. Effective January 1, 2014.)



4597.2

A working forest management plan may be filed with the department in writing by a person who intends to become a working forest landowner with the long-term objective of an uneven aged timber stand and sustained yield through the implementation of a working forest management plan. The management plan shall be prepared by a registered professional forester. It shall be public record and shall include all of the following information:

(a) The name and address of the timberland owner.

(b) A description of the land on which the plan is proposed to be implemented, including a United States Geological Survey quadrangle map or equivalent indicating the location of all streams, the location of all proposed and existing logging truck roads, and the boundaries of all site I classification timberlands to be stocked in accordance with subdivision (b) of Section 4561 and any other site classifications if the board establishes specific minimum stocking standards for other site classifications.

(c) A description by the registered professional forester of the inventory design and timber stand stratification criteria that demonstrates that the inventory supporting the growth and yield calculations used to determine long-term sustained yield for the working forest management plans meets the following minimum standards:

(1) For major stand or strata, the inventory estimate shall be within 15 percent of the mean at one standard error.

(2) For stand or strata that make up greater than 10 percent and less than 25 percent of the working forest management plan area, the estimate shall be no greater than 25 percent of the mean at one standard error.

(3) Inventory estimates and growth and yield shall be projected for the purposes of determining long-term sustained yield and volumes available for harvest by stand or strata and aggregated for the area covered by the working forest management plan to develop the long-term sustained yield estimate. Long-term sustained yield estimates shall reasonably reflect constraints applicable to the working forest timberlands on forest management activities.

(d) A description and discussion of the methods to be used to avoid significant sediment discharge to watercourses from timber operations. This shall include disclosure of active erosion sites from roads, skid trails, crossings, or any other structures or sites that have the potential to discharge sediment attributable to timber operations into waters of the state in an amount deleterious to the beneficial uses of water, an erosion control implementation plan, and a schedule to implement erosion controls that prioritizes major sources of erosion. This subdivision shall not apply to the extent that the registered professional forester provides documentation to the department that the working forest management plan is in compliance with similar requirements of other applicable provisions of law.

(e) Special provisions to protect unique areas, if any, within the boundaries of the proposed working forest management plan.

(f) A description of the property and planned activities including acres and projected growth, existing stand types, major stand types or strata, its current projected growth by strata, silvicultural applications to be applied to strata to achieve long-term sustained yield, projected timber volumes and tree sizes to be available for harvest, and projected frequencies of harvest.

(g) (1) A description of late succession forest stands in the plan area and how the total acreage of this type of habitat will be maintained across the plan area under a constraint of no net loss. Nothing in this requirement shall be interpreted to preclude active management on any given acre of an approved plan if the management is conducted in a manner that maintains or enhances the overall acreage of late succession forest stands that existed in the plan area upon initial plan approval. An exception to the no net loss constraint may be granted in the event of a catastrophic loss due to emergency factors such as wildfire, insect, and disease activity. The description shall include the following:

(A) Retention measures for existing biological legacies such as snags, trees with cavities or basal hollows, and down logs, and address how those legacies shall be managed over time appropriate with the forest type, climate, and landowner s forest fire fuels and wildlife management objectives.

(B) Hardwood tree species and how they will be managed over time.

(2) Late succession forest stand types or strata shall be mapped.

(3) Notwithstanding the definition of late succession forest stands in Section 895.1 of Title 14 of the California Code of Regulations, and for the sole purpose of this article, late succession forest stands means stands of dominant and predominant trees that meet the criteria of the California Wildlife Habitat Relationships System class 5D, 5M, or 6 with an open, moderate, or dense canopy closure classification, often with multiple canopy layers, and are at least 10 acres in size. Functional characteristics of late succession forest stands include large decadent trees, snags, and large down logs.

(h) Disclosure of state or federally listed threatened, candidate, endangered, or rare plant or animal species located within the biological assessment area, their status and habitats, take avoidance methodologies, enforceable protection measures for species and habitats, and how forest management will maintain these over time.

(i) (1) A description of the following for each management unit:

(A) Acres by stand or strata and estimated growth and yield for each planned harvest entry covering the period of time the long-term sustained yield plan establishes as necessary to meet growth and yield objectives. The growth and yield estimates may be based on weighted average of yield for the stand types or strata within the area included in the management unit.

(B) Yarding methods to be used.

(C) Management units shall be mapped.

(2) (A) For long-term sustained yield projections, pursuant to subdivision (c), that project a reduction in quadratic mean diameter of trees greater than 12 inches in diameter or a reduced level of inventory for a major stand type or for a stand or strata that make up greater than 10 percent and less than 25 percent of the working forest management plan area, an assessment shall be included that does all of the following:

(i) Addresses candidate, threatened, endangered, and sensitive species, and other fish and wildlife species that timber operations could adversely impact by potential changes to habitat.

(ii) Addresses species habitat needs utilizing the WHR system described in A Guide to Wildlife Habitats in California, California Department of Fish and Wildlife, 1988, or comparable typing system.

(iii) Addresses constraints to timber management, the impact of the availability and distribution of habitats on the ownership and within the cumulative impacts assessment area identified in the plan in relation to the harvest schedule, and the impacts of the planned management activities utilizing the existing habitat as the baseline for comparison.

(iv) Discusses and includes feasible measures planned to avoid or mitigate potentially significant adverse impacts on fish or wildlife, which can include, but is not limited to, recruitment or retention of large down logs greater than 16 inches in diameter and 20 feet in length, retention of trees with structural features such as basal hollows, cavities, large limbs, or broken tops, retention of hardwoods, and retention or recruitment of snags greater than 24 inches in diameter and 16 feet in height.

(j) A certification by the registered professional forester preparing the plan that the forester or a designee has personally inspected the plan area.

(k) A certification by the registered professional forester preparing the plan that the forester or a designee has clearly explained to the working forest landowner that the plan is a long-term commitment that may require ongoing investments, including inventory sampling and road maintenance, for the purpose of managing the plan.

(l) Any other information the board requires by regulation to meet its rules and the standards of this chapter.

(Added by Stats. 2013, Ch. 648, Sec. 1. Effective January 1, 2014.)



4597.3

The board shall adopt regulations regarding the notice of receipt of the proposed working forest management plan. The notice shall be given within two working days following receipt of the proposed management plan and shall be consistent with all applicable laws. The method of notice shall include, but not be limited to, mailed notice and Internet-based notice. The regulations may require the person submitting the working forest management plan to provide to the department a list of the names and addresses of persons to whom the notice is to be mailed.

(Added by Stats. 2013, Ch. 648, Sec. 1. Effective January 1, 2014.)



4597.4

The department shall provide notice of the filing of working forest management plans, the proposed plans, and working forest harvest notices on its Internet Web site, and to any person who requests, in writing, that notification.

(Added by Stats. 2013, Ch. 648, Sec. 1. Effective January 1, 2014.)



4597.5

Upon receipt of the proposed working forest management plan, the department shall place the proposed plan, or a true copy of the proposed plan, in a location or on an Internet Web site available for public inspection in the county in which timber operations are proposed under the plan. For the purpose of interdisciplinary review, the department shall also transmit a copy to the Department of Conservation, the Department of Fish and Wildlife, the appropriate California regional water quality control board, the county planning agency, and all other agencies having jurisdiction by law over natural resources affected by the plan. The department shall invite, consider, and respond in writing to comments received from public agencies to which the plan has been transmitted and shall consult with those agencies at their request.

(Added by Stats. 2013, Ch. 648, Sec. 1. Effective January 1, 2014.)



4597.6

(a) The department shall provide a time period for public comment, starting from the date of the receipt of a working forest management plan, as follows:

(1) Ninety days for a working forest management plan for less than 5,000 acres.

(2) One hundred ten days for a working forest management plan for between 5,000 and 9,999 acres.

(3) One hundred thirty days for a working forest management plan for between 10,000 and 14,999 acres.

(b) Before a working forest management plan may be approved, all of the following requirements shall be met:

(1) Within 30 working days of the receipt of a working forest management plan, or within 40 working days of the receipt of a plan to which a road management plan is appended, the department shall determine if the plan is accurate, complete, and in proper order, and if so, the plan shall be filed. An unfiled plan shall be returned to the applicant with an explanation that includes provisions for resubmitting the plan.

(2) The initial inspection shall be initiated within 20 working days from the date of filing of the working forest management plan, and completed no more than 30 working days from the date of filing.

(3) Upon completion of the initial inspection, the department shall have up to 45 working days to conduct the final interagency review of the plan.

(4) The public comment period shall end 20 working days after the completion of the final interagency review of the plan or until the requirement in subdivision (a) is met, whichever is greater.

(5) After the final interagency review and public comment period has ended, the department shall have up to 30 working days to review the public input, to consider recommendations and mitigation measures of other agencies, to respond in writing to the issues raised, and to determine if the plan is in conformance with the applicable rules adopted by the board and other applicable provisions of law.

(c) If after final interagency review the director determines that the plan is not in conformance with the rules and regulations of the board or this chapter, the director shall deny and return the plan, stating the reasons for the denial and advising the person submitting the plan of the person s right to a hearing before the board.

(d) If the director does not act within the time periods provided in paragraphs (1) through (5) in subdivision (b), the director and the working forest landowner submitting the working forest management plan shall negotiate and mutually agree upon a longer period for the director to review the plan. If a longer period cannot be mutually agreed upon, the working forest management plan shall be deemed denied and returned to the working forest landowner submitting the plan.

(e) (1) A working forest landowner to whom a plan is denied pursuant to subdivision (c) or (d) may request, within 30 working days from the receipt of the plan, a public hearing before the board. The board shall schedule a public hearing to review the plan to determine if the plan is in conformance with the rules and regulations of the board and this chapter.

(2) Board action shall take place within 30 working days from the filing of the appeal, or a longer period mutually agreed upon by the board and the person filing the appeal.

(3) If the director s decision to deny the plan is overturned by the board, the board shall prepare findings and its rationale for overturning the decision, and return the plan to the department for approval by the director.

(4) If the plan is not approved on appeal to the board, the director, within 10 working days of board action, shall advise the plan submitter regarding changes needed that would achieve compliance with this chapter and other applicable provisions of the law. The plan submitter shall have 45 working days from the date of the notification letter, or longer, if mutually agreeable to the department and the plan submitter to revise the plan to bring it into full conformance with the rules and regulations of the board and this chapter. Upon receipt of the information requested of the plan submitter, the department shall recirculate the plan and reopen the public comment period for 30 working days. Prior to determining whether to approve the proposed revised plan, the director shall have 30 working days to review public input and consider recommendations and mitigation measures of other agencies, and to respond in writing to issues raised.

(Added by Stats. 2013, Ch. 648, Sec. 1. Effective January 1, 2014.)



4597.7

The working forest landowner may submit a proposed amendment to the approved plan and shall not take any action that substantially deviates, as defined by the board, from the approved plan until the amendment has been filed with the director and the director has determined, after completion of the interagency review and public comment period, either of the following:

(a) The amendment is in compliance with the current rules and regulations of the board and the provisions of this chapter.

(b) The amendment is in compliance with the rules and regulations of the board and the provisions of this chapter that were in effect at the time the working forest management plan was approved. The director may only make this determination if the registered professional forester explains, justifies, and certifies both of the following:

(1) The adherence to new or modified rules and regulations of the board would cause unreasonable additional expense to the working forest landowner.

(2) Compliance with the rules and regulations of the board and the provisions of this chapter that were in effect at the time the working forest management plan was approved will not result in any significant degradation to the beneficial uses of water, soil stability, forest productivity, or wildlife.

(c) Review timelines for substantial deviations of working forest management plans shall conform to the direction provided in Section 4582.7, except for amendments that add acreage covered by the original working forest management plan that exceeds 10 percent or 500 acres, whichever is greater. Amendments that add acreage in excess of 10 percent or 500 acres shall be reviewed pursuant to the procedures specified in Section 4597.6.

(Added by Stats. 2013, Ch. 648, Sec. 1. Effective January 1, 2014.)



4597.8

The working forest landowner may take actions that do not substantially deviate from the approved plan without the submission of an amendment, but those actions shall be subsequently reported to the department. The board shall specify, by regulation, those nonsubstantial deviations that may be taken. The board shall specify the requirements for reporting those deviations.

(Added by Stats. 2013, Ch. 648, Sec. 1. Effective January 1, 2014.)



4597.9

In the event of a change of ownership of the land described in the working forest management plan, the working forest landowner shall notify the new landowner of the existence of the plan and the need to notify the department of the new landowner s intent regarding assumption of the plan. Notification shall be in writing with a copy to the department of the new landowner s intent regarding assumption of the plan. The new landowner shall have one year from the date of the receipt of the notification by the department to notify the department in writing of his or her assumption of the plan. If the department does not receive notification within this period, the plan shall expire one year from the date the new landowner is advised by the department of the necessity to assume the plan.

(Added by Stats. 2013, Ch. 648, Sec. 1. Effective January 1, 2014.)



4597.10

The working forest landowner may cancel the working forest management plan by submitting a written notice to the department. Once timber operations have commenced pursuant to a working forest harvest notice, cancellation is not effective on land covered by the notice until a report of satisfactory completion has been issued pursuant to Sections 4585, 4586, and 4587.

(Added by Stats. 2013, Ch. 648, Sec. 1. Effective January 1, 2014.)



4597.11

The working forest landowner who owns, leases, or otherwise controls or operates on all or any portion of any timberland within the boundaries of an approved working forest management plan, and who plans to harvest any of the timber during a given year, shall file a working forest harvest notice with the department in writing. A notice shall be filed prior to the harvesting of any timber and shall be effective for a maximum of one year from the date of filing. If the person who files the notice is not the owner of the timberland, the person filing the notice shall notify the timberland owner by certified mail that the notice has been submitted and shall certify that mailing to the department. The notice shall be a public record and shall include all of the following information:

(a) The name and address of the timber owner.

(b) The name and address of the timber operator.

(c) The name and address of the registered professional forester preparing the working forest management plan.

(d) A description of the land on which the work is proposed to be done.

(e) A statement that no archaeological sites have been discovered in the harvest area since the approval of the working forest management plan.

(f) A statement that state or federally listed rare, threatened, candidate, or endangered plant or animal species have not been discovered in the harvest area since the approval of the working forest management plan. Prior to submitting the notice, a review of the California Natural Diversity Database or other public databases for any species listed as threatened, endangered, candidate, or rare, or species that meet the criteria of endangered or rare as provided in Section 15380 of Title 14 of the California Code of Regulations, shall be conducted after the initial year after the plan is approved. When a notice of operations is filed after the initial year the plan is approved, it shall comply with the following:

(1) Documented occurrences obtained from a review of public and readily available sources of species state or federally listed as threatened, endangered, candidate, or rare within the biological assessment area and outside the area identified in the working forest harvest notice not addressed in the approved plan shall be submitted to the director as a minor deviation concurrently with the filing of a working forest harvest notice.

(2) Occurrences of species that are state or federally listed as threatened, endangered, candidate, or rare discovered inside the area identified in the working forest harvest notice not addressed in the approved plan shall be submitted to the director as an amendment to the plan prior to filing a working forest harvest notice. The amendment shall contain take avoidance and mitigation measures if no such information is currently contained within the approved plan.

(g) A statement that there are no physical environmental changes in the harvest area that are so significant as to require any amendment of the working forest management plan.

(h) A certification by the registered professional forester that states either of the following:

(1) The notice as carried out will protect the beneficial uses of water, soil stability, forest productivity, and wildlife as provided by the rules and regulations of the board and other applicable provisions of law.

(2) Compliance with the rules and regulations of the board and the provisions of this chapter that were in effect at the time the working forest management plan was approved will not result in any significant degradation to the beneficial uses of water, soil stability, forest productivity, or wildlife. This paragraph shall only apply if the forester certifies that adherence to current or modified rules and regulations of the board would cause unreasonable additional expense to the working forest landowner.

(i) Special provisions to protect unique areas, if any, within the area of timber operations.

(j) The expected dates of commencement and completion of timber operations during the year.

(k) A statement that the harvesting notice conforms to the provisions of the approved management plan. If any aspects of the proposed operation are less protective than the current forest practices rules, an explanation of the deviation and how resource values will be adequately protected.

(l) An update on erosion control mitigation measures for the harvest area and any appurtenant roads if conditions have changed since the working forest management plan was approved and a certification from the registered professional forester that no additional listings of water bodies to the Section 303(d) of the Clean Water Act (33 U.S.C. Sec. 1313(d)) list have occurred on the lands of the plan.

(m) Any other information the board provides by regulation to meet its rules and the standards of this chapter and other applicable provisions of law.

(Added by Stats. 2013, Ch. 648, Sec. 1. Effective January 1, 2014.)



4597.12

(a) For an approved working forest management plan, the director shall convene a meeting with the interdisciplinary review team, as that term is used in subdivision (a) of Section 1037.5 of Title 14 of the California Code of Regulations, every five years to review the plan s administrative record, information obtained pursuant to subdivision (b), and any other information relevant to verify that operations have been conducted in accordance with the plan and applicable laws and regulations. Participation by review team agencies shall be at the discretion of each agency. If at this meeting a member of the review team determines that a field inspection is necessary to verify that operations have been conducted in accordance with the plan and applicable laws and regulations, then a field inspection may be conducted.

(b) For the purposes of subdivision (a), the board, in consultation with the review team agencies, shall adopt regulations that require the department to develop a plan summary before each five-year review that allows the review team to analyze information including, but not limited to, the number of notices of timber operations, the acreage operated under each notice, the violations received, and the volume harvested in relation to projections of harvest in the plan. If the department or a review team agency does not have direct access to information needed for the plan summary, the department may require the landowner to provide this information.

(c) For the purpose of allowing the public to monitor a working forest management plan, the department shall provide the public, in writing or on its Internet Web site, notice of each five-year review and a copy of the plan summary. The public may submit to the review team additional information relevant to the purpose of the five-year review and the review team may consider this information when conducting its review.

(d) This section does not authorize the public disclosure of proprietary information without first obtaining the landowner s consent.

(Added by Stats. 2013, Ch. 648, Sec. 1. Effective January 1, 2014.)



4597.13

The registered professional forester who prepares the working forest management plan or prepares the notice of harvest, or any other registered professional forester who is employed by the owner or operator, shall report to the owner or operator if there are deviations from the plan that, in the forester s judgment, threaten the attainment of the resource conservation standards of the plan.

(Added by Stats. 2013, Ch. 648, Sec. 1. Effective January 1, 2014.)



4597.14

If the board finds that a registered professional forester has made any material misstatement in a working forest harvest notice, working forest management plan, or report pursuant to this chapter, the board shall take disciplinary action against the forester as provided pursuant to Section 775.

(Added by Stats. 2013, Ch. 648, Sec. 1. Effective January 1, 2014.)



4597.15

Notwithstanding any other provisions of this chapter, if a registered professional forester certifies by written declaration, on behalf of the timber owner or operator, that the working forest harvest notice conforms to and meets the requirements of the approved working forest management plan under which it is filed, timber operations may commence immediately. If the notice has been filed by mailing, operations may commence three days after the notice has been mailed. Cancellation of the plan may be appealed by the plan submitter or landowner utilizing the process prescribed in paragraph (1) of subdivision (e) of Section 4597.6.

(Added by Stats. 2013, Ch. 648, Sec. 1. Effective January 1, 2014.)



4597.16

If the department determines that the objectives of uneven aged management and sustained yield are not being met by a working forest landowner, or there are other persistent violations detected that are not being corrected, the department shall cancel a previously approved working forest management plan and any further timber operations under the plan shall be terminated. In making a determination to cancel a plan, the department may cite the findings of a review conducted pursuant to Section 4597.12.

(Added by Stats. 2013, Ch. 648, Sec. 1. Effective January 1, 2014.)



4597.17

If a landowner with a nonindustrial timber management plan or a working forest management plan with less than 2,500 acres expands his or her total timberland ownership to 2,500 or more acres, the landowner may transition into a working forest management plan for more than 2,500 acres through an amendment to the plan. The board shall adopt regulations that establish this amendment process.

(Added by Stats. 2013, Ch. 648, Sec. 1. Effective January 1, 2014.)



4597.18

A participating landowner, in conjunction with the preparation of an application for a working forest management plan filed with the department, may also seek approval of a safe harbor agreement from the Department of Fish and Wildlife, pursuant to Article 3.7 (commencing with Section 2089.2) of Chapter 1.5 of Division 3 of the Fish and Game Code. All review costs associated with the safe harbor agreement approval process incurred by the Department of Fish and Wildlife pursuant to this section shall be paid from the fund created in Section 4629.3.

(Added by Stats. 2013, Ch. 648, Sec. 1. Effective January 1, 2014.)



4597.19

Notwithstanding any other law, if a person with a working forest management plan or a nonindustrial timber management plan applies for state restoration grant funding for a restoration project that has a significant public benefit, the application shall not be summarily denied on the basis that the project is a required condition of the harvesting plan.

(Added by Stats. 2013, Ch. 648, Sec. 1. Effective January 1, 2014.)



4597.20

The board shall adopt the regulations needed to implement this article by January 1, 2016.

(Added by Stats. 2013, Ch. 648, Sec. 1. Effective January 1, 2014.)



4597.21

This article does not affect the applicability of county rules adopted pursuant to Section 4516.5 nor any court decision made by a court of competent jurisdiction.

(Added by Stats. 2013, Ch. 648, Sec. 1. Effective January 1, 2014.)



4597.22

This article shall not apply to the Southern Subdistrict of the Coast Forest District, as defined in Section 845.1 of Title 14 of the California Code of Regulations.

(Added by Stats. 2013, Ch. 648, Sec. 1. Effective January 1, 2014.)






ARTICLE 7.8. Program Timberland Environmental Impact Report for Carbon Sequestration and Fuel Reduction Program

4598

The Legislature finds and declares all of the following:

(a) In order to meet the goals of the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code), it is necessary to increase the carbon sequestration potential of California s timberlands and to decrease carbon emissions from wildland fires.

(b) Over one-half of the privately owned, commercial timberland in the state is owned by nonindustrial landowners. These lands will be increasingly important in the state s efforts to meet the goals of the California Global Warming Solutions Act of 2006. The owners of these lands often lack the forestry expertise, economic incentive, or capital needed to make investments to decrease present and future greenhouse gas emissions from their lands and the potential for wildland fires that release greenhouse gases.

(c) Long-term uneven-aged management of private timberlands within the state and the retention of large, old trees can increase the ability of timberlands to sequester carbon through increased growth and inventory and to convert carbon into oxygen through photosynthesis.

(d) Prudent management of timberlands can decrease the potential for large wildland fires, that release greenhouse gases, by creating forests that are less susceptible to ignition and that reduce the intensity of wildland fires, thereby allowing for more successful fire suppression efforts.

(e) Recent projects have demonstrated the benefits of pursuing program timberland environmental impact reports (PTEIRs), which provide better long-term management guidance for forests than single-project timber harvest plans.

(f) The state has an interest in securing the carbon sequestration and fire protection benefits of prudent long-term management of timberlands owned by nonindustrial landowners.

(Added by Stats. 2014, Ch. 36, Sec. 11. Effective June 20, 2014.)



4598.1

(a) The purpose of this article is to encourage private investments in, and improved long-term management of, timberlands and resources within the state to promote carbon sequestration through increased timber growth and inventory, reduced carbon emissions from wildland fires by creating fire resiliency on private timberlands, and the protection, maintenance, and enhancement of a productive and stable forest resource system for the benefit of present and future generations.

(b) The primary emphasis of the program established by this article shall be upon increasing carbon sequestration in timberlands and reducing carbon emissions from wildland fires; provided that, consistent with this primary emphasis, the program shall also be managed to maintain or improve all forest resources, such as fish and wildlife habitat and soil resources, so that the overall effect of the program is to improve the total forest resource system.

(Added by Stats. 2014, Ch. 36, Sec. 11. Effective June 20, 2014.)



4598.2

(a) In furtherance of the purposes of this article, the department may enter into agreements and make grants and take other actions necessary to carry out the purposes of this article.

(b) (1) The PTEIR for carbon sequestration and fuel reduction program conducted by the department shall encourage forest resource improvements and otherwise facilitate good timberland management through a program of financial and technical assistance to smaller nonindustrial landowners and coalitions of smaller nonindustrial landowners for the development of watershed-specific PTEIRs for watersheds where the primary focus of the contemplated work is reduction of greenhouse gases.

(2) The purpose of this program shall be to work cooperatively with public and private landowners, particularly smaller nonindustrial landowners, to upgrade the long-term management of their lands and, thereby improve the ability of their lands to both sequester carbon and to resist wildland fires that cause emissions of carbon.

(Added by Stats. 2014, Ch. 36, Sec. 11. Effective June 20, 2014.)



4598.3

As used in this article, the following terms shall have the following meanings:

(a) Eligible landowner means any person who meets the conditions set forth in Sections 4598.6 and 4598.8. Where ownership of timberland and timber are not held by the same person, landowner means either the person or persons owning the land or the person or persons owning the timber.

(b) Timberland has the same meaning as defined in Section 4526.

(c) PTEIR means a program timberland environmental impact report prepared pursuant to this article and Article 6.8 (commencing with Section 1092) of Title 14 of the California Code of Regulations.

(d) Smaller nonindustrial landowner means an owner of 5,000 acres or less of timberland within the state.

(Added by Stats. 2014, Ch. 36, Sec. 11. Effective June 20, 2014.)



4598.4

Agreements may be entered into and grants may be made by the director pursuant to this article for the purpose of preparing PTEIRs for projects that demonstrate potential to increase carbon sequestration, decrease atmospheric carbon levels, and reduce the potential for large wildland fires.

(Added by Stats. 2014, Ch. 36, Sec. 11. Effective June 20, 2014.)



4598.5

(a) The director may enter into agreements, on behalf of eligible landowners, pursuant to which the department will undertake the preparation of PTEIRs. The department may enter into agreements with the Department of General Services or third-party consultants to assist in the preparation of PTEIRs.

(b) The department may provide grant funds to eligible landowners in amounts not to exceed the direct costs to the eligible landowners of preparing PTEIRs pursuant to this article.

(c) The department shall pay the costs of preparing the PTEIRs, or provide grant funds to eligible landowners, from funds appropriated to the department from the Greenhouse Gas Reduction Fund, pursuant to Section 39718 of the Health and Safety Code.

(d) All expenditures made by the department pursuant to this article shall be in a manner consistent with the criteria expressed in Section 39712 of the Health and Safety Code and with the investment plan developed by the Department of Finance pursuant to Section 39716 of the Health and Safety Code.

(Added by Stats. 2014, Ch. 36, Sec. 11. Effective June 20, 2014.)



4598.6

To be eligible for participation in an agreement or grant pursuant to Section 4598.5, the following conditions shall be met:

(a) The application requirements established by the board are satisfied.

(b) The landowner is a smaller nonindustrial landowner, as defined in Section 4598.3. Where the timberland is owned jointly by more than one individual, group, association, or corporation, as joint tenants, tenants in common, tenants by the entirety, or otherwise, the joint owners shall be considered, for the purposes of this article, as one landowner.

(c) The parcel or parcels of timberland to which the PTEIR shall apply is either:

(1) Within a timber preserve zone established pursuant to Article 6.7 (commencing with Section 51100) of Part 1 of Division 1 of Title 5 of the Government Code; provided, that the parcel of timberland is not the subject of an application for rezoning or immediate rezoning pursuant to Section 51120 or 51130 of the Government Code.

(2) Subject to a contract signed by the landowner providing that the landowner agrees not to develop the parcel of timberland for uses incompatible with the PTEIR within 20 years following the execution of an agreement or the making of a grant pursuant to Section 4598.5. The director shall record the contract in the office of the county recorder in the county in which the parcel of timberland is located and, upon recordation, the contract shall be binding upon any person to whom the parcel of timberland is sold, assigned, devised, or otherwise transferred by agreement or operation of law.

(Added by Stats. 2014, Ch. 36, Sec. 11. Effective June 20, 2014.)



4598.7

Payments or grants pursuant to this article may be made for work that is also the subject of payments or other assistance provided pursuant to federal law; provided, that payments or grants shall not be made pursuant to this article to satisfy landowner cost share requirements of, or repay loans received pursuant to, federal law; and provided, further, that the combined state and federal payments or other assistance do not together exceed the amount of the actual cost of the PTEIR to the landowner.

(Added by Stats. 2014, Ch. 36, Sec. 11. Effective June 20, 2014.)



4598.8

In addition to the requirements of Section 4598.6, to be eligible to participate in agreements or receive grants pursuant to Section 4598.5, the landowner shall do all of the following:

(a) Submit a proposal to the department detailing the long-term forest and land management plans for approval by the director. The proposal shall set forth an analysis of timberland conditions and capabilities relative to carbon sequestration and fire resiliency. The proposal shall describe the management objectives and shall provide for all of the following:

(1) Increased direct carbon sequestration through increased growth and inventory and long-term uneven-aged management of the timberlands.

(2) Improved resistance to wildland fire.

(3) Maintenance of large old trees across the watershed.

(4) Optimized timber growth potential of the timberland consistent with maintaining carbon additionally over the baseline.

(5) Measurable metrics demonstrating greenhouse gas reductions achieved by the long-term management to be analyzed in the PTEIR.

(b) Submit a project application in the form prescribed by the director containing information the board deems necessary to evaluate the PTEIR.

(c) Agree to comply with state or federal laws applicable to the work carried out pursuant to any program timber harvesting plan developed pursuant to a PTEIR.

(d) Agree to provide to the department, upon completion of each program timber harvesting plan undertaken pursuant to a PTEIR, a report detailing greenhouse gas reductions achieved by the plan.

(e) Agree to provide to the department any data or metrics on greenhouse gas reductions as required by law.

(Added by Stats. 2014, Ch. 36, Sec. 11. Effective June 20, 2014.)



4598.9

To carry out this article and to facilitate participation in the program authorized by this article, the board may promulgate regulations, guidelines, or publications the board deems appropriate. Regulations promulgated by the board may be adopted as emergency regulations. Regulations or emergency regulations adopted pursuant to this section shall be adopted in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The adoption of emergency regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, and safety, or general welfare. The regulations, guidelines, or publications shall be submitted to the board for review or approval. Regulations, guidelines, or publications shall specify all of the following:

(a) Criteria to determine timberlands that have demonstrated potential for increased carbon sequestration and fire protection benefits and, therefore, the landowners of those lands may be eligible to enter into agreements or receive grant funds under Section 4598.5.

(b) Guidelines further specifying the scope of projects for which agreements may be entered into or grants made pursuant to this article.

(c) Factors to be considered and information to be included in proposals submitted pursuant to Section 4598.8.

(d) A standard application form for proposals submitted pursuant to Section 4598.8.

(e) Guidelines for evaluation and approval of proposals to enter into agreements or receive grant funds under Section 4598.5.

(f) Metrics for evaluating the greenhouse gas reductions to be achieved by the long-term management of the timberlands pursuant to the PTEIR.

(g) The form and content of reports detailing greenhouse gas reductions as required by Section 4598.8.

(h) Any other matters as the board deems necessary for the effective administration of this article.

(Added by Stats. 2014, Ch. 36, Sec. 11. Effective June 20, 2014.)






ARTICLE 8. Penalties and Enforcement

4601

Any person who willfully violates any provision of this chapter or rule or regulation of the board is guilty of a misdemeanor and shall be punishable by a fine of not more than one thousand dollars ($1,000) or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment. The person is guilty of a separate misdemeanor offense under this section for each day in which an order for corrective action issued pursuant to Section 4605 or 4608 is violated.

(Amended by Stats. 1983, Ch. 1092, Sec. 340. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



4601.1

(a) (1) In addition to any other penalty, any person who intentionally, knowingly, or negligently violates this chapter or a rule or regulation adopted by the board pursuant to this chapter is subject to a civil penalty imposed by a court in an amount not to exceed ten thousand dollars ($10,000) for each violation. For purposes of this section, damage that occurs over multiple days that results from a single action shall not be considered a continuing violation. For purposes of this section, each specific act that results in a violation of this chapter or a rule or regulation adopted pursuant to this chapter, including an act that is repeated on separate days, shall be considered a separate violation.

(2) The Attorney General or district attorney, upon request of the director, shall petition the superior court to impose, assess, and recover a civil penalty pursuant to this subdivision. In determining the appropriate amount, the court shall consider all relevant circumstances, including, but not limited to, persistence, circumstances, extent and gravity of the violation, the length of the time over which the violation occurred, whether any substantial damage caused by the violation is susceptible to corrective action, whether the violation was willful or caused by negligence, and, with respect to the violator, the ability of the violator to pay any fines or penalties, the effect on the ability to continue in business, the corrective action, if any, taken by the violator, whether the violator has any prior history of violations, the degree of culpability, economic savings, if any, resulting from the violation, and such other matters as justice may require.

(b) A civil penalty may also be administratively imposed by the department in accordance with Section 4601.2 on any person who intentionally, knowingly, or negligently violates this chapter or a rule or regulation adopted by the board pursuant to this chapter in an amount not to exceed ten thousand dollars ($10,000) for each violation of a separate provision. For purposes of this section, damage that occurs over multiple days that results from a single action shall not be considered a continuing violation. For purposes of this section, each specific act that results in a violation of this chapter or a rule or regulation adopted pursuant to this chapter, including an act that is repeated on separate days, shall be considered a separate violation.

(c) No person is subject to both a civil penalty imposed by the superior court under subdivision (a) and a civil penalty administratively imposed under subdivision (b) for the same act or failure to act.

(d) Any money recovered by the department pursuant to this section shall be deposited in the General Fund.

(Amended by Stats. 2002, Ch. 762, Sec. 1. Effective January 1, 2003.)



4601.2

(a) The director may issue a complaint and proposed order to any person on whom an administrative penalty may be imposed pursuant to subdivision (b) of Section 4601.1. The complaint and order shall allege the act or failure to act that constitutes a violation, include a citation to the provisions authorizing the civil penalty to be imposed, and include the proposed civil penalty.

(b) In determining the amount of any administrative civil penalty, the department shall consider all relevant circumstances, including, but not limited to, the extent of harm caused by the violation, the nature, persistence, circumstances, extent and gravity of the violation, the length of time over which the violation occurred, whether any substantial damage caused by the violation is susceptible to corrective action, whether the violation was willful or caused by negligence, and, with respect to the violator, the ability of the violator to pay any fines or penalties, the effect on ability to continue in business, the corrective action, if any, taken by the violator, whether the violator has any prior history of violations, the degree of culpability, economic savings, if any, resulting from the violation, and such other matters as justice may require.

(c) The complaint shall be served by personal notice or certified mail, and shall inform the party so served that, upon the request of the party made within 10 days of such service, a hearing shall be conducted before the board or an administrative law judge within 180 days from the date that the party is served. The chairperson of the board may delegate the conduct of the hearing to a committee of the board, which shall be composed of at least three members of the board, or elect to utilize an administrative law judge assigned in accordance with Section 11370.3 of the Government Code. If the chairperson delegates the matter to a committee of the board, a majority of the committee members shall not have a financial interest in the forest products or range industry. The committee may exercise any power the board may exercise.

(d) The party charged with a violation may waive a right to a hearing, in which case the board shall not conduct a hearing, and the order of the director shall become final.

(e) After a hearing, the board or an administrative law judge may adopt, with or without revision, the proposed order of the director.

(f) An order setting an administrative civil penalty shall become effective and final upon its adoption pursuant to subdivision (e), and any payment shall be made within the time period provided by subdivision (b) of Section 4601.3. Copies of the order shall be served by personal service or by registered mail upon the party served with the complaint and upon other persons who appeared at the hearing and requested a copy.

(Added by Stats. 1999, Ch. 582, Sec. 3. Effective January 1, 2000.)



4601.3

(a) Any party who is aggrieved by a final order issued by the board or an administrative law judge under Section 4601.2 may obtain review of the order in the superior court in the county in which the violation occurred by filing a petition for a writ of mandate with the court within 30 days from the date of service of the order on the party. If the aggrieved party does not petition for a writ of mandate within that 30-day period, the order of the board or an administrative law judge is not thereafter subject to review by any court.

(b) After the time for judicial review has expired, or where the party has not requested a review of the order, the administrative penalty shall be due and payable to the department within 20 days. The department may apply to the clerk of the appropriate court in the county in which the civil penalty was imposed for a judgment to collect the penalty. The application, which shall include a certified copy of the action by the board or the administrative law judge, constitutes a sufficient showing to warrant issuance of the judgment to collect the penalty. The court clerk shall enter the judgment in conformity with the application. Any judgment so entered by the court clerk shall have the same force and effect as, and is subject to the laws relating to, a judgment in a civil action, and may be enforced in the same manner as any other judgment of the court in which it is entered.

(Added by Stats. 1999, Ch. 582, Sec. 4. Effective January 1, 2000.)



4601.4

(a) The violation of any rule or regulation adopted by the board pursuant to this chapter prescribing any procedural requirement that does not result in, or cause, any environmental damage, and is not a violation of Section 4571 or 4581, is an infraction punishable pursuant to Section 4601.5.

(b) The board shall designate those rules and regulations by section number that prescribe procedural requirements, the violation of which does not result in, or cause, environmental damage.

(Added by Stats. 1999, Ch. 582, Sec. 5. Effective January 1, 2000.)



4601.5

(a) Any person who violates a rule or regulation of the board, the violation of which is an infraction as described in Section 4601.4, shall, upon conviction of the infraction, pay a fine in accordance with the following schedule:

(1) A fine of one hundred dollars ($100) shall be imposed for the first conviction of an infraction.

(2) A fine of two hundred fifty dollars ($250) shall be imposed for a second or subsequent conviction for the same violation within a three-year period.

(b) The board may provide, by regulation, that certain violations of a rule or regulation that would constitute an infraction, if prosecuted, are correctable and not subject to prosecution, if the violation is corrected within 10 working days from the date of the violation.

(Added by Stats. 1999, Ch. 582, Sec. 6. Effective January 1, 2000.)



4602.5

(a) This section provides an administrative procedure to suspend timber operations temporarily while judicial remedies are pursued pursuant to this article.

(b) An inspecting forest officer may issue a written timber operations stop order if, upon reasonable cause, the officer determines that a timber operation is being conducted or is about to be conducted in violation of this chapter or of forest practice rules adopted by the board pursuant to this chapter and that the violation or threatened violation would result in imminent and substantial harm to soil, water, or timber resources, or to fish and wildlife habitat. A stop order shall apply only to those acts or omissions that are the proximate cause of the violation or threatened violation. The stop order shall be effective immediately and throughout the next day.

(c) A supervising forest officer may, after an onsite investigation, extend a stop order issued pursuant to subdivision (b) for up to five days, excluding Saturday and Sunday, provided that he or she finds that the original stop order was issued upon reasonable cause. A stop order shall not be issued or extended for the same act or omission more than one time.

(d) Each stop order shall identify the specific act or omission that constitutes the violation or threatened violation, any timber operation that is to be stopped, and any corrective or mitigative actions that may be required.

The department may terminate the stop order if the responsible parties enter into a written agreement with the department assuring that the parties will resume operations in compliance with this chapter and the rules adopted by the board and will correct the violations. The department may require a reasonable cash deposit or bond payable to the department as a condition of compliance with the agreement.

(e) Notice of the issuance of a stop order or an extension of a stop order shall be deemed to have been made to all persons working on a timber operation when a copy of the written order is delivered to the person in charge of operations at the time the order is issued or, if no persons are present at that time, then by posting a copy of the order conspicuously on the yarder or log loading equipment at a currently active landing on the timber operations. If no persons are present at the site of the timber operation when the order is issued, the issuing officer shall deliver a copy of the order to the timber operator either in person or to the operator s address of record prior to the commencement of the next working day.

(f) As used in this section, forest officer means a registered professional forester employed by the department in a civil service classification of forester II or higher grade.

(g) Failure of the timber operator or an employee of the timber operator, after receiving notice, to comply with a stop order is a violation of this chapter and is punishable as provided in Section 4601; provided, however, that in all cases the timber operator, and not another person or the employee, shall be charged with this violation.

In determining the penalty for any timber operator found guilty of violating a validly issued stop order, the court shall take into consideration all relevant circumstances, including, but not limited to, the following:

(1) The extent of harm to soil, water, or timber resources or to fish and wildlife habitat.

(2) Corrective action, if any, taken by the defendant.

Each day or portion thereof that the violation continues shall constitute a new and separate offense.

(h) Nothing in this section shall prevent a timber operator from seeking an alternative writ as prescribed in Chapter 2 (commencing with Section 1084) of Title 1 of Part 3 of the Code of Civil Procedure, or as provided by any other provision of law.

(Added by Stats. 1982, Ch. 1489, Sec. 31.)



4602.6

(a) If a timber operator believes that a forest officer lacked reasonable cause to issue or extend a stop order pursuant to Section 4602.5, the timber operator may present a claim to the California Victim Compensation and Government Claims Board pursuant to Part 3 (commencing with Section 900) of Division 3.6 of Title 1 of the Government Code for compensation and damages resulting from the stopping of timber operations.

(b) If the board finds that the forest officer lacked reasonable cause to issue or extend the stop order, the board shall award a sum of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) per day for each day the order was in effect.

(Amended by Stats. 2006, Ch. 538, Sec. 564. Effective January 1, 2007.)



4603

The Attorney General may, on his or her own motion or at the request of the board, bring an action to enforce compliance with the rules and regulations of the board and this chapter.

(Amended by Stats. 2011, Ch. 584, Sec. 28. Effective January 1, 2012.)



4604

(a) The department shall provide an initial inspection of the area in which timber operations are to be conducted within 10 days from the date of filing of the timber harvesting plan or nonindustrial timber management plan, or a longer period as may be mutually agreed upon by the department and the person submitting the plan, except that the inspection need not be made pursuant to the filing of a timber harvesting plan if the department determines that the inspection would not add substantive information that is necessary to enforce this chapter. The department shall provide for inspections, as needed, as follows:

(1) During the period of commencement of timber operations.

(2) When timber operations are well under way.

(3) Following completion of timber operations.

(4) At any other times as determined to be necessary to enforce this chapter.

(b) (1) The Department of Fish and Game, the California regional water quality control boards, or the State Water Resources Control Board, if accompanied by Department of Forestry and Fire Protection personnel and after 24-hour advance notification is given to the landowner, may enter and inspect land during normal business hours at any time after commencement of timber harvest plan activities on the land and before the director issues a report of satisfactory completion of stocking pursuant to Section 4588 or at any time before the end of the first winter period following the filing of a work completion report pursuant to Section 4585, whichever is later. Any member of the inspection party may utilize whatever measurement and evaluation devices, including, but not limited to, photographic equipment and temperature measurement devices, that are determined to be necessary, when participating in an inspection of an area pursuant to subdivision (a) or after commencement of timber harvesting plan activities pursuant to this subdivision.

(2) Photographs taken during inspections shall be clearly labeled as to time, date, and location and shall be the property of the department and part of the inspection record. The inspection record shall be subject to all provisions of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(3) This subdivision is not a limitation upon the authority of any agency to inspect pursuant to any other provision of law.

(c) This section shall become operative on January 1, 1991, or on the effective date of the rules and regulations adopted by the State Board of Forestry and Fire Protection pursuant to Senate Bill 1566, whichever date occurs first.

(Amended by Stats. 1998, Ch. 972, Sec. 19. Effective January 1, 1999.)



4605

The department may bring an action to enjoin the violation, or threatened violation, of any provision of this chapter or the rules and regulations of the board. Any such proceedings shall be in accordance with the provisions of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure. If in such a proceeding it shall appear from facts shown by affidavit or verified complaint that any such violation has occurred or is threatened, the court may issue a temporary restraining order restraining and ordering the immediate discontinuance of any timber operation in which such violation has occurred or is threatened pending a hearing on the matter.

The court may, upon a finding that immediate and irreparable harm is threatened to soil resources or the water of the state by virtue of erosion, pollution, or contamination, order the defendant to take appropriate emergency corrective action, authorize the department to order the defendant to take such action, or authorize the department to take emergency action to correct a violation of this chapter. Any expenses incurred by the department in taking action in conformity with such order shall be a lien upon the property upon which such action was taken when notice of the lien is recorded. Such lien shall be subject to the provisons of Section 4608.

(Amended by Stats. 1976, Ch. 1300.)



4606

If upon a hearing to show cause why a preliminary injunction should not be issued, or upon a hearing of any motion for a preliminary injunction, or if the court should find in any such action that any such defendant is violating, threatens to violate, or has violated, any provision of this chapter or rules and regulations of the board, the court may not only order the discontinuance of any timber operations in which the violation has occurred, is threatening to occur, or is occurring, but may also enjoin any further timber operations by the defendant in this state until the violations complained of have been corrected or until satisfactory provisions have been approved by the court for the violations to be corrected at a specified date. Any defendant in such proceedings may enter into a written agreement with the department assuring that such defendant will resume operations in compliance with the provisions of this chapter or the rules and regulations of the board and correct the violations on such reasonable terms and conditions as the department may require. Upon approval by the court, any temporary restraining order, preliminary injunction, or permanent injunction may include or be amended to include an order that any defendant entering into such an agreement comply with the terms of the agreement as a condition for engaging in any timber operations enjoined by the temporary restraining order, preliminary injunction, or permanent injunction. The court may require a bond payable to the department in such amount as the court deems proper to insure correction of any such violation in accordance with the agreement or any other provisions required by the court. The court may make any other orders reasonable and necessary to carry out the intent of this article.

(Amended by Stats. 1982, Ch. 517, Sec. 352.)



4607

The department may take such appropriate steps as are necessary and incur expenses to correct any violation.

(Amended by Stats. 1976, Ch. 1300.)



4608

Prior to taking any corrective action, other than under Section 4605, the department shall serve a written notice upon the person responsible for the violation. The notice shall include a statement of the corrective action to be taken, a date not less than 30 days from the date of service of the notice by which such corrective action is to be taken, and a statement that if such corrective action is not taken on or before the date specified the department may take corrective action and charge such person for the costs thereof pursuant to Section 4610. The notice shall also include a statement that if such person disagrees for any reason with the proposed corrective action or with the charging of such person with the costs thereof, he may, within 10 days from the service of the notice, request of the board a public hearing before the board.

The department may record such notice in each county wherein the land in violation is situated, together with a statement that any and all expenses incurred by the department in taking corrective action pursuant to the provisions of this article shall be a lien against the land. Upon satisfactory proof that corrective action has been completed, the department shall record a notice to that effect.

Any expenses incurred by the department in taking such corrective action shall be a lien upon the real property upon which such action was taken when notice of the lien is recorded. Notice of the lien, particularly identifying the real property upon which such action was taken and the amount of such lien and naming the owner of such property, shall be recorded by the department, in the office of the county recorder of each county in which such property is situated within one year after the first item of expenditures by the department or within 90 days after the completion of such action, whichever first occurs. Upon such recordation, the lien shall have the same force, effect, and priority as a judgment lien, except that it shall attach only to the real property described in such notice and shall continue for 10 years from the time of the recording of such notice, unless sooner released or otherwise discharged. The lien may, within 10 years of the time of such recording, or within 10 years from the date of the last extension of the lien in the manner herein provided, be extended by recording a new notice in the office of the county recorder where the original notice is recorded, and from the time of such recordation the lien shall be extended as to such real property for 10 years, unless sooner released or otherwise discharged. The department may at any time release all or any portion of the real property subject to such lien from the lien or subordinate it to other liens and encumbrances, if it determines that the amount owed is sufficiently secured by a lien on other property or that the release or subordination of such lien will not jeopardize the collection of such amount owed. A certificate by the department to the effect that any real property has been released from such lien or that such lien has been subordinated to other liens and encumbrances shall be conclusive evidence that the real property has been released or that the lien has been subordinated as provided in such certificate.

(Amended by Stats. 1976, Ch. 1300.)



4609

If the corrective action is not taken on or before the date specified in the notice served pursuant to Section 4608, the department may take, or contract for the taking of, such corrective action and recover the expenses of the corrective action as provided in Section 4610. Where the person responsible makes a request for public hearing, the board, after at least 15 days written notice, shall hold a public hearing to hear the objections to the proposed action. The board may, but need not, conduct the hearing in accordance with the applicable provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. At the conclusion of the hearing, the board may make an order specifying the action to be taken by the person responsible to correct the violation, setting the time limits for such action, and authorizing the taking of such action by the department if the person responsible does not do so within the specified time.

(Amended by Stats. 1976, Ch. 1300.)



4610

The expenses incurred by the department in taking any corrective action pursuant to this article shall be increased by two hundred fifty dollars ($250) or 10 percent, whichever sum is higher, as administrative costs and shall constitute a debt of the person responsible, and, if not paid within 10 days after written demand therefor, may be recovered by the department in a civil action.

(Amended by Stats. 1976, Ch. 1300.)



4611

Neither the board, the department, nor any person authorized by the board or the department to enter upon any lands for the purpose of taking any corrective action pursuant to this article is liable to civil action for trespass for any acts which are necessary to carry out the provisions of this article.

(Amended by Stats. 1976, Ch. 1300.)






ARTICLE 9. Conversion

4621

(a) Any person who owns timberlands which are to be devoted to uses other than the growing of timber shall file an application for conversion with the board. The board shall, by regulation, prescribe the procedures for, form, and content of, the application. An application for a timberland conversion permit shall be accompanied by an application fee, payable to the department, in an amount determined by the board pursuant to subdivision (b).

(b) The board shall establish, by regulation, a system of graduated timberland conversion permit fees to finance the cost of administering this article.

(Amended by Stats. 1990, Ch. 1237, Sec. 2.)



4621.2

(a) If the timberlands which are to be devoted to uses other than the growing of timber are zoned as timberland production zones under Section 51112 or 51113 of the Government Code, the application shall specify the proposed alternate use and shall include information the board determines necessary to evaluate the proposed alternate use. The board shall approve the application for conversion only if the board makes written findings that all of the following exist:

(1) The conversion would be in the public interest.

(2) The conversion would not have a substantial and unmitigated adverse effect upon the continued timber-growing use or open-space use of other land zoned as timberland preserve and situated within one mile of the exterior boundary of the land upon which immediate rezoning is proposed.

(3) The soils, slopes, and watershed conditions would be suitable for the uses proposed if the conversion were approved.

(b) The existence of an opportunity for an alternative use of the land shall not alone be sufficient reason for conditionally approving an application for conversion. Conversion shall be considered only if there is no proximate and suitable land which is not zoned as timberland production for the alternate use not permitted within a timberland production zone.

(c) The uneconomic character of the existing use shall not be sufficient reason for the conditional approval of conversion. The uneconomic character of the existing use may be considered only if there is no other reasonable or comparable timber-growing use to which the land may be put.

(d) In the event that the board delegates its responsibilities under this section to the director pursuant to Section 4627, the director shall make the written findings required by subdivision (a). In the event that the director denies a conversion, the applicant may request a hearing before the board within 15 days of the denial. The hearing shall be scheduled within 60 days from the filing of the appeal.

(Amended by Stats. 1990, Ch. 1237, Sec. 3.)



4622

Approval of an application for conversion shall be conditioned upon the granting of the necessary rezoning or use permit if rezoning or a use permit is required. Except as provided in Section 4584, all timber shall be cut pursuant to an approved conversion pursuant to Section 4581, excluding requirements for stocking and methods of silviculture, except that the timber harvesting plan required by that section need not be prepared by a registered professional forester, and no timber operations shall commence until the granting of such rezoning or use permit as may be required and until the timberland conversion permit is recorded in the county recorder s office in each county wherein the timberland to be converted is located.

(Amended by Stats. 1989, Ch. 1161, Sec. 3.)



4623

The application shall be accompanied by an affidavit by the applicant that the applicant has a present bona fide intent to convert the land to a use other than timber growing. The board may require such additional proof of intent to convert as it deems necessary.

(Added by Stats. 1973, Ch. 880.)



4624

The board shall deny a timberland conversion permit for any of the following reasons:

(a) The applicant is not the real person in interest.

(b) Material misrepresentation or false statement in the application.

(c) The applicant does not have a bona fide intention to convert the land.

(d) The failure or refusal of the applicant to comply with the rules and regulations of the board and the provisions of this chapter.

(e) The failure of the proposed alternate use in the application to meet the findings required in subdivision (a) of Section 4621.2 and other provisions of that section.

(Amended by Stats. 1976, Ch. 176.)



4624.5

A person whose application for a timberland conversion permit has been denied shall be entitled to a hearing before the board pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1973, Ch. 880.)



4625

If the board finds the applicant does have a bona fide intention to convert the land, it shall approve the application, authorizing the applicant to cut and remove any and all trees, provided that he otherwise complies with this chapter.

(Added by Stats. 1973, Ch. 880.)



4626

If at any time the board finds that the applicant has failed to conform to the intent to convert, as set forth in the application and proof, the board may revoke the permit and require full compliance with this chapter. Any permit revocation shall be recorded in the same manner as the original permit.

(Added by Stats. 1973, Ch. 880.)



4627

The board may, by regulation, delegate its authority and responsibilities under this article to the director if it determines that the director can more efficiently exercise such authority and carry out such responsibilities.

(Amended by Stats. 1976, Ch. 1300.)



4628

(a) Notwithstanding any provision of this article or of Section 4581, no public agency shall be required to submit a timber harvesting plan or file an application for conversion with the board where the purpose of its timber operations is to construct or maintain a right-of-way on its own or on any other public property.

(b) Removal of trees for subdivision development, except on lands zoned as a timberland production zone pursuant to Section 51112 or 51113 of, and as defined in subdivision (g) of Section 51104, of the Government Code, where the subdivision has had a tentative subdivision map approved and a subdivision use permit granted by the city or county having jurisdiction, may be exempted by regulation from the provisions of this article, if the exemption is consistent with the purposes of this chapter.

(Amended by Stats. 1984, Ch. 636, Sec. 1.)






ARTICLE 9.5. Timber Regulation and Forest Restoration Fund

4629

The Legislature finds and declares all of the following:

(a) A thriving in-state forest products sector provides public benefits, including employment opportunities in both rural and urban areas, and economic development for rural communities.

(b) Enabling continued economically viable production of forest products can help to protect the state s forest lands from conversion to other uses.

(c) The state s forest practice regulations provide for environmental protection of the state s air, water, habitat, and soil resources.

(d) Consumers of wood products in the state currently do not directly pay for the state s forest practice program and the costs of protecting the state s natural resources.

(e) Current in-state producers of wood products already bear a significant cost of conforming with the state s environmental laws, which economically disadvantages those producers relative to out-of-state production.

(f) Conforming with the state s environmental laws ensures that wildlife, habitat, clean air, forest, and water quality receive some protection.

(Added by Stats. 2012, Ch. 289, Sec. 3. Effective September 11, 2012.)



4629.1

The Legislature further finds that the state s forest practice regulatory program needs to develop adequate performance measures to provide transparency for both the regulated community and other stakeholders.

(Added by Stats. 2012, Ch. 289, Sec. 3. Effective September 11, 2012.)



4629.2

In enacting this article, it is the intent of the Legislature to accomplish all of the following:

(a) Promote and encourage sustainable forest practices consistent with provisions of this chapter in a manner consistent with other laws, including, but not limited to, the Timberland Productivity Act of 1982 (Article 1 (commencing with Section 51100) of Chapter 6.7 of Part 1 of Division 1 of Title 5 of the Government Code), the California Environmental Quality Act (Division 13 (commencing with Section 21000)), the Porter-Cologne Water Quality Act (Chapter 1 (commencing with Section 13000) of Division 7 of the Water Code), and the California Endangered Species Act (Article 3 (commencing with Section 2080) of Chapter 1.5 of Division 3 of the Fish and Game Code).

(b) Ensure continued sustainable funding for the state s forest practice program to protect the state s forest resources, and replace the current piecemeal funding structure with a single funding source.

(c) Support in-state production of timber within the state s environmental standards, and promote and encourage retention of forests and forested landscapes.

(d) Create a funding source for the restoration of the state s forested lands and promote restoration of fisheries and wildlife habitat and improvement in water quality.

(e) Promote restoration and management of forested landscapes consistent with the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code).

(f) Promote transparency in regulatory costs and programs through the creation of performance measures and accountability for the state s forest practice regulatory program and simplify the collection and use of critical data to ensure consistency with other pertinent laws and regulations.

(g) Identify and implement efficiencies in the regulation of timber harvesting between state agencies.

(h) Modify current regulatory programs to incorporate, and provide incentives for best practices, and develop standards or strategies, where appropriate, to protect natural resources, including the development of plans that address road management and riparian function on an ownershipwide, watershedwide, or districtwide scale.

(Added by Stats. 2012, Ch. 289, Sec. 3. Effective September 11, 2012.)



4629.3

(a) ? The Timber Regulation and Forest Restoration Fund is hereby created in the State Treasury. All revenues received from the assessments imposed pursuant to Section 4629.5, less amounts deducted for refunds and reimbursements, shall be deposited into the fund.

(b) Unless the context requires otherwise, the following definitions shall apply to this article:

(1) Board means the State Board of Forestry and Fire Protection.

(2) Department means the Department of Forestry and Fire Protection.

(3) Engineered wood product means a building product, including, but not limited to, veneer-based sheeting material, plywood, laminated veneer lumber (LVL), parallel-laminated veneer (PLV), laminated beams, I-joists, edge-glued material, or composite material such as cellulosic fiberboard, hardboard, decking, particleboard, waferboard, flakeboard, oriented strand board (OSB), or any other panel or composite product where wood is a component part, that is identified in regulations adopted by the board pursuant to Section 4629.4. For purpose of this paragraph, an engineered wood product shall only include products that consist of at least 10 percent wood.

(4) Fund means the Timber Regulation and Forest Restoration Fund.

(5) Lumber product means a product in which wood or wood fiber is a principal component part, including, but not limited to, a solid wood product, or an engineered wood product, that is identified in regulations adopted by the board pursuant to Section 4629.4. Lumber product does not include furniture, paper products, indoor flooring products such as hardwood or laminated flooring, bark or cork products, firewood, or other products not typically regarded as lumber products.

(6) Principal component part means 10 percent of the total content by volume.

(7) Qualified nonprofit organization means any nonprofit public benefit corporation formed pursuant to the Nonprofit Corporation Law (Division 2 (commencing with Section 5000) of Title 1 of the Corporations Code) qualified to do business in California and qualified for exempt status under Section 501(c)(3), 501(c)(4), or 501(c)(5) of the Internal Revenue Code.

(8) Recognized tribe means those entities recognized as eligible to receive service from the United States Bureau of Indian Affairs, as listed in the Federal Register, and those tribes designated in the list of nonrecognized tribes for California by the Native American Heritage Commission.

(9) State responsibility area means those areas for which the state has primary fire protection responsibility, as designated by the board in accordance with Section 4125.

(Added by Stats. 2012, Ch. 289, Sec. 3. Effective September 11, 2012.)



4629.4

(a) ? On or before October 1, 2012, the board shall adopt a regulation that interprets and makes specific the lumber products and engineered wood products that the board determines shall be subject to the lumber products assessment imposed pursuant to Section 4629.5. The board shall annually update the regulation. The lumber products identified in the annually updated regulation that is adopted shall become subject to the assessment imposed pursuant to Section 4629.5 on the first day of the calender quarter commencing more than 60 days after adoption of the updated regulation.

(b) The board shall adopt any regulations or emergency regulations necessary to implement the provisions of this article in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of title 2 of the Government Code). The board may readopt any emergency regulation authorized by this section that is the same as or substantially equivalent to an emergency regulation previously adopted under this section. The initial adoption of emergency regulations and the one readoption of emergency regulations authorized by this subdivision shall be deemed an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. The initial emergency regulation and the one readoption of an emergency regulation authorized by this section shall be exempt from review by the Office of Administrative Law. The initial emergency regulation and the one readoption of an emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each shall remain in effect for no more than 180 days, by which time final regulations may be adopted. The lumber products and engineered wood products identified in the regulation adopted shall become subject to the assessment imposed pursuant to Section 4629.5, commencing January 1, 2013.

(Added by Stats. 2012, Ch. 289, Sec. 3. Effective September 11, 2012.)



4629.5

(a) (1) There is hereby imposed an assessment on a person who purchases a lumber product or an engineered wood product for the storage, use, or other consumption in this state, at the rate of 1 percent of the sales price.

(2) A retailer shall charge the person the amount of the assessment as a charge that is separate from, and not included in, any other fee, charge, or other amount paid by the purchaser.

(3) The retailer shall collect the assessment from the person at the time of sale, and may retain reimbursement pursuant to Sections 2000 and 2001 of Title 18 of the California Code of Regulations, as approved by the State Board of Equalization at its September 10, 2013, meeting, for startup costs associated with the collection of the assessment, to be taken on the first return or next consecutive returns until the entire reimbursement amount is retained.

(b) The retailer shall separately state the amount of the assessment imposed under this section on the sales receipt given by the retailer to the person at the time of sale.

(c) The State Board of Equalization shall administer and collect the assessment imposed by this section pursuant to the Fee Collection Procedures Law (Part 30 (commencing with Section 55001) of Division 2 of the Revenue and Taxation Code) with those changes as may be necessary to conform to this article. For purposes of this section, the references in the Fee Collection Procedures Law to fee shall include the assessment imposed by this section.

(d) (1) The assessment is required to be collected by a retailer and any amount unreturned to the person who paid an amount in excess of the assessment, but was collected from the person under the representation by the retailer that it was owed as an assessment, constitutes debts owed by the retailer to this state.

(2) A person who purchases a lumber product or an engineered wood product for storage, use, or other consumption in this state is liable for the assessment until it has been paid to this state, except that payment to a retailer relieves the person from further liability for the assessment. Any assessment collected from a person that has not been remitted to the State Board of Equalization shall be a debt owed to the state by the retailer required to collect and remit the assessment. This part does not impose any obligation upon a retailer to take any legal action to enforce the collection of the assessment imposed by this section.

(e) Except as provided in paragraph (3) of subdivision (a), the State Board of Equalization may prescribe, adopt, and enforce regulations relating to the administration and enforcement of this section, including, but not limited to, collections, reporting, refunds, and appeals.

(f) (1) The assessment imposed by this section is due and payable to the State Board of Equalization quarterly on or before the last day of the month next succeeding each quarterly period.

(2) On or before the last day of the month following each quarterly period, a return for the preceding quarterly period shall be filed with the State Board of Equalization using electronic media, in the form prescribed by the State Board of Equalization. Returns shall be authenticated in a form or pursuant to methods, as prescribed by the State Board of Equalization.

(g) For purposes of this section, all of the following shall apply:

(1) Purchase has the same meaning as that term is defined in Section 6010 of the Revenue and Taxation Code.

(2) Retailer has the same meaning as that term is defined in Section 6015 of the Revenue and Taxation Code.

(3) Sales price has the same meaning as that term is defined in Section 6011 of the Revenue and Taxation Code.

(4) Storage has the same meaning as that term is defined in Section 6008 of the Revenue and Taxation Code.

(5) Use has the same meaning as that term is defined in Section 6009 of the Revenue and Taxation Code.

(h) (1) A person required to pay the assessment imposed under this article shall register with the State Board of Equalization. Every application for registration shall be made in a form prescribed by the State Board of Equalization and shall set forth the name under which the applicant transacts or intends to transact business, the location of the person s place or places of business, and any other information that the State Board of Equalization may require. An application for registration shall be authenticated in a form or pursuant to methods as may be prescribed by the State Board of Equalization.

(2) An application for registration filed pursuant to this section may be filed using electronic media as prescribed by the State Board of Equalization.

(3) Electronic media includes, but is not limited to, computer modem, magnetic media, optical disc, facsimile machine, or telephone.

(Amended by Stats. 2014, Ch. 35, Sec. 132. Effective June 20, 2014.)



4629.6

Moneys deposited in the fund shall, upon appropriation by the Legislature, only be expended for the following purposes:

(a) To reimburse the State Board of Equalization for its administrative costs associated with the administration, collection, audit, and issuance of refunds related to the lumber products and engineered wood assessment established pursuant to Section 4629.5.

(b) To pay refunds issued pursuant to Part 30 (commencing with Section 55001) of Division 2 of the Revenue and Taxation Code.

(c) To support the activities and costs of the department, the Department of Conservation, the Department of Fish and Wildlife, the State Water Resources Control Board, and regional water quality control boards associated with the review of projects or permits necessary to conduct timber operations. On or after July 1, 2013, except for fees applicable for fire prevention or protection within state responsibility area classified lands or timber yield assessments, no currently authorized or required fees shall be charged by the agencies listed in this subdivision for activities or costs associated with the review of a project, inspection and oversight of projects, and permits necessary to conduct timber operations of those departments and boards.

(d) For transfer to the department s Forest Improvement Program, upon appropriation by the Legislature, for forest resources improvement grants and projects administered by the department pursuant to Chapter 1 (commencing with Section 4790) and Chapter 2 (commencing with Section 4799.06) of Part 2 of Division 4.

(e) To fund existing restoration grant programs, with priority given to the Fisheries Restoration Grant Program administered by the Department of Fish and Wildlife and grant programs administered by state conservancies.

(f) (1) As a loan to the Department of Fish and Wildlife for activities to address environmental damage occurring on forest lands resulting from marijuana cultivation. Not more than five hundred thousand dollars ($500,000) may be loaned from the fund in a fiscal year pursuant to this paragraph. This paragraph shall become inoperative on July 1, 2017.

(2) Any funds deposited into the Timber Regulation and Forest Restoration Fund pursuant to subdivision (d) or (f) of Section 12025 of the Fish and Game Code shall be credited toward loan repayment.

(3) Moneys from the General Fund shall not be used to repay a loan authorized pursuant to this subdivision.

(g) To the department, upon appropriation by the Legislature, for fuel treatment grants and projects pursuant to authorities under the Wildland Fire Protection and Resources Management Act of 1978 (Article 1 (commencing with Section 4461) of Chapter 7 of Part 2 of Division 4).

(h) To the department, upon appropriation by the Legislature, to provide grants to local agencies responsible for fire protection, qualified nonprofits, recognized tribes, local and state governments, and resources conservation districts, undertaken on a state responsibility area (SRA) or on wildlands not in an SRA that pose a threat to the SRA, to reduce the costs of wildland fire suppression, reduce greenhouse gas emissions, promote adaptation of forested landscapes to changing climate, improve forest health, and protect homes and communities.

(Amended by Stats. 2014, Ch. 35, Sec. 133. Effective June 20, 2014.)



4629.7

All grants made pursuant to subdivisions (g) and (h) of Section 4629.6 shall fund activities that do any of the following, in order of priority:

(a) Improve forest health.

(b) Promote climate mitigation strategies included in the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code) scoping plan for the forest sector, as adopted by the State Air Resources Control Board, or as amended through subsequent actions of that board.

(c) Promote climate change adaptation strategies for the forest sector, as adopted by the Natural Resources Agency in the California Climate Adaptation Strategy.

(Amended by Stats. 2014, Ch. 35, Sec. 134. Effective June 20, 2014.)



4629.8

(a) Funds deposited in the Timber Regulation and Forest Restoration Fund shall be appropriated in accordance with the following priorities:

(1) First priority shall be for funding associated with the administration and delivery of responsibilities identified in subdivisions (a) to (c), inclusive, of Section 4629.6.

(2) Only after paragraph (1) is funded, the second priority shall be, if deposits are sufficient in future years to maintain the fund, by 2016, at a minimum reserve of four million dollars ($4,000,000), for use and appropriation by the Legislature in years during which revenues to the account are projected to fall short of the ongoing budget allocations for support of the activities identified in paragraph (1).

(3) Only after paragraphs (1) and (2) are funded, the third priority shall be in support of activities designated in subdivisions (d), (e), and (f) of Section 4629.6.

(4) Only after paragraphs (1), (2), and (3) are funded, the fourth priority shall be to support the activities designated in subdivisions (g) and (h) of Section 4629.6.

(b) Funds shall not be used to pay for or reimburse any requirements, including mitigation of a project proponent or applicant, as a condition of any permit.

(Amended by Stats. 2014, Ch. 35, Sec. 135. Effective June 20, 2014.)



4629.9

(a) On or before January 10, 2013, and on each January 10 thereafter in conjunction with the 2014 15 Governor s Budget and each Governor s Budget thereafter, the Secretary of the Natural Resources Agency, in consultation with the Secretary for Environmental Protection, shall submit to the Joint Legislative Budget Committee a report on the activities of all state departments, agencies, and boards relating to forest and timberland regulation. This report shall include, at a minimum, all of the following:

(1) A listing, by organization, of the proposed total costs associated with the review, approval, and inspection of timber harvest plans and associated permits.

(2) The number of timber harvest plans, and acreage covered by the plans, reviewed in the 2011 12 fiscal year, or the most recent fiscal year.

(3) To the extent feasible, a listing of activities, personnel, and funding, by department, for the forest practice program for 2012 13, or the most recent fiscal year, and the preceding 10 fiscal years.

(4) The number of staff in each organization dedicated fully or partially to (A) review of timber harvest plans, and (B) other forestry-related activities, by geographical location in the state.

(5) The costs of other forestry-related activities undertaken.

(6) A summary of any process improvements identified by the administration as part of ongoing review of the timber harvest process, including data and technology improvement needs.

(7) Workload analysis for the forest practice program in each organization.

(8) In order to assess efficiencies in the program and the effectiveness of spending, a set of measures for, and a plan for collection of data on, the program, including, but not limited to:

(A) The number of timber harvest plans reviewed.

(B) Average time for plan review.

(C) Number of field inspections per inspector.

(D) Number of acres under active plans.

(E) Number of violations.

(F) Evaluating ecological performance.

(b) A report required to be submitted pursuant to subdivision (a) shall be submitted in compliance with Section 9795 of the Government Code.

(Amended by Stats. 2013, Ch. 76, Sec. 171. Effective January 1, 2014.)



4629.10

(a) ? No later than March 1, 2014, as part of the 2014 15 budget process, the Secretary of the Natural Resources Agency, in conjunction with the Secretary for Environmental Protection, shall submit a report to the Joint Legislative Budget Committee and to the relevant legislative policy committees, including a review of the report required to be submitted to the Joint Legislative Budget Committee pursuant to Section 4629.9. This review shall include recommendations to the budget committees on the future funding of the program, the adequacy of the current regulatory programs, and suggestions for policy recommendations that will improve this chapter and its implementing regulations, and other aspects of the laws governing timber harvesting in the state.

(b) (1) A report required to be submitted pursuant to subdivision (a) shall be submitted in compliance with Section 9795 of the Government Code.

(2) Pursuant to Section 10231.5 of the Government Code, this section is repealed as of January 1, 2018.

(Added by Stats. 2012, Ch. 289, Sec. 3. Effective September 11, 2012. Repealed as of January 1, 2018, by its own provisions.)



4629.11

(a) ? Notwithstanding any other law, the revenues in any fiscal year may be accounted for on an accrued basis. The department may borrow against anticipated revenues to the fund to meet cashflow needs.

(b) Notwithstanding any other law, a loan obtained pursuant to subdivision (a) shall be interest free. The department shall repay the loan in a timely manner from reserves received into the fund.

(Added by Stats. 2012, Ch. 289, Sec. 3. Effective September 11, 2012.)



4629.12

(a) ? The Director of Finance shall authorize a loan, from the General Fund to the fund, to implement the activities described in Section 4629.6.

(b) Any loan made pursuant to this section shall be repaid, with interest at the pooled money investment rate, from revenues from the assessment imposed pursuant to Section 4629.5.

(Added by Stats. 2012, Ch. 289, Sec. 3. Effective September 11, 2012.)



4629.13

Notwithstanding any other law, the Controller may use the moneys in the fund for cashflow loans to the General Fund, as provided in Sections 16310 and 16381 of the Government Code. Any such loan shall be exempt from paragraph (2) of subdivision (b) of Section 16310 of the Government Code. Interest shall be paid on all moneys loaned to the General Fund and shall be computed at a rate determined by the Pooled Money Investment Board to be the current earning rate of the fund from which the money is loaned. This section does not authorize any transfer that would interfere with the carrying out of the object for which these funds were created.

(Added by Stats. 2012, Ch. 289, Sec. 3. Effective September 11, 2012.)









CHAPTER 9. State Forest

ARTICLE 1. Purposes and Policies

4631

It is hereby declared to be in the interest of the welfare of the people of this state and their industries and other activities involving the use of wood, lumber, poles, piling, and other forest products, that desirable cutover forest lands, including those having young and old timber growth, be made fully productive and that the holding and reforestation of such lands is a necessary measure predicated on waning supplies of original old growth timber. It is further declared to be the policy of the state to acquire by purchase, exchange, lease, or grant all of the following:

(a) Such cutover lands, the reforestation of which is not assured under private ownership, to reforest such lands during periods of unemployment and at other times.

(b) Liquidating forest lands primarily suitable for timber production which may be acquired under precutting agreements.

(c) Demonstration forests of 2,000 acres or less adapted to furnish local needs of investigation, demonstration, and education in those timber counties where the ownership pattern is such that management of small areas is an important problem.

(d) One area, not to exceed approximately 40,000 acres, in each of the following forest districts, Coast Range Pine and Fir District, North Sierra Pine District and the South Sierra Pine District, for the purpose of demonstration of economical forest management. These areas shall not include virgin timber except that which is incidental to areas previously harvested.

(Added by Stats. 1965, Ch. 1144.)



4631.5

It is further declared to be in the interest of the welfare of the people of this state that the state do all of the following:

(a) Retain the existing land base of state forests in timber production for research and demonstration purposes.

(b) Cooperate with local governments in mitigating the impacts on school enrollment of geothermal development which occurs in proximity to state-owned forest lands.

(Added by Stats. 1982, Ch. 19, Sec. 1. Effective February 6, 1982.)






ARTICLE 2. Definitions

4635

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1965, Ch. 1144.)



4636

Continuous production means such management as will approach a balance between depletion and growth.

(Added by Stats. 1965, Ch. 1144.)



4637

Forest land means lands primarily suited to growing timber and other forest products.

(Added by Stats. 1965, Ch. 1144.)



4638

Forest products includes sawlogs, pilings, poles, split products, pulpwood, bolts, bark and other products.

(Added by Stats. 1965, Ch. 1144.)



4639

Management means the handling of forest crop and forest soil so as to achieve maximum sustained production of high quality forest products while giving consideration to values relating to recreation, watershed, wildlife, range and forage, fisheries, and aesthetic enjoyment.

(Amended by Stats. 1974, Ch. 386.)



4640

Protection means protection of forest trees against damage by fire, insects, disease, and trespass.

(Added by Stats. 1965, Ch. 1144.)



4641

Purchase area means an area of forest land within which forest lands of sufficient acreage may be available and can be consolidated to make state forest units.

(Added by Stats. 1965, Ch. 1144.)



4642

Reforestation includes reforestation by natural means from seed and artificially by seeding or planting.

(Added by Stats. 1965, Ch. 1144.)



4643

State forest means forest land owned or to be owned by the state.

(Added by Stats. 1965, Ch. 1144.)






ARTICLE 3. State Forests

4645

The department, in accordance with plans approved by the board, may engage in the management, protection, and reforestation of state forests.

(Amended by Stats. 1976, Ch. 1300.)



4646

The director, acting in accordance with policies adopted by the board, shall administer this chapter. He may exercise all powers necessary to accomplish its purposes and intent.

(Amended by Stats. 1976, Ch. 1300.)



4647

The department shall prepare a map setting forth the boundaries of purchase areas, and it shall prepare data relating to the forest conditions within these areas. In the preparation of the map and data the department shall be guided by, but not limited to, a report prepared and submitted to the Legislature by the California Forestry Study Committee provided for in Chapter 1086, Statutes of 1943. The department shall make the necessary surveys, examinations, appraisals, inventories, and title searches and obtain other pertinent data and information bearing on tracts of forest land offered for sale for state forest purposes.

(Amended by Stats. 1976, Ch. 1300.)



4648

Acquisition of forest land pursuant to this chapter shall be made only upon the approval of the director. Approval by the director shall be based on satisfactory evidence presented to him by the board as to the suitability and desirability of lands under consideration for purchase for state forest purposes. This suitability and desirability shall be predicated on, but not limited to, the following factors:

(a) That the lands are suited primarily to timber growing.

(b) That the lands represent growing capacities not below the average for the timber region.

(c) That they are favorably situated for multiple use and economical administration, management, and utilization.

The director shall not approve the acquisition of any lands pursuant to this chapter unless he receives a resolution recommending such action adopted by the board of supervisors of the county in which such lands are situated following a public hearing held by the board of supervisors on the proposed acquisition. Notice of the hearing shall be published pursuant to Section 6066 of the Government Code. The holding of a hearing shall be optional to the board of supervisors for areas of 2,000 acres or less. Upon approval of a purchase by the director, the department may negotiate for and consummate the purchase of the lands.

(Amended by Stats. 1976, Ch. 1300.)



4649

Whenever it is deemed advisable and advantageous, the board may enter into an agreement with the Department of Corrections, or the Youth Authority for employment of inmates of these institutions in work on state forests.

(Added by Stats. 1965, Ch. 1144.)



4650

(a) With the approval of the Director of General Services, the director may make sales of forest products from state forests that do not exceed ten thousand dollars ($10,000) in value without advertising for bids. With the approval of the Director of General Services, the director may also make sales that do not exceed 100,000 board feet of dead, dying, downed, diseased, or defective trees, trees harvested in connection therewith for thinning purposes or other forest improvement work, or any combination thereof, without advertising for bids.

(b) Any sale of forest products in excess of ten thousand dollars ($10,000) in value, or in excess of 100,000 board feet with respect to dead, dying, downed, diseased, or defective trees, trees harvested in connection therewith for thinning purposes or other forest improvement work, or any combination thereof, shall be upon competitive bids. Advertising for bids shall be the same as is generally in use for the sale of state property.

(Amended by Stats. 1981, Ch. 59, Sec. 1. Effective June 10, 1981.)



4650.1

(a) Notwithstanding any other provision of law, timber from state forests shall not be sold to any California division of a primary manufacturer, or to any person for resale to a primary manufacturer, who does either of the following:

(1) Uses that timber at any plant not located within the United States unless it is sawn on four sides to dimensions not greater than 4 inches by 12 inches.

(2) Within one year prior to the bid date and one year after the termination of the contract, sells unprocessed timber, which is harvested from private timberlands and is exported into foreign commerce from this state.

(b) Any purchaser of timber from state forests who makes use of timber in violation of paragraph (1) of subdivision (a) is prohibited from purchasing state forest timber for a period of five years and may have his or her license suspended for a period of up to one year.

(c) The department may adopt appropriate regulations to prevent the substitution of timber from state forests for timber exported from private timberlands.

(d) For purposes of this section, unprocessed timber means trees or portions of trees or other roundwood not processed to standards and specifications suitable for end product use, but does not include timber processed into any of the following:

(1) Lumber or construction timbers, except Western Red Cedar, meeting current American Lumber Standards Grades or Pacific Lumber Inspection Bureau Export R or N list grades, sawn on four sides, not intended for remanufacture.

(2) Lumber, construction timbers, or cants for remanufacture, except Western Red Cedar, meeting current American Lumber Standards Grades or Pacific Lumber Inspection Bureau Export R or N list clear grades, sawn on four sides, not to exceed 12 inches in thickness.

(3) Lumber, construction timbers, or cants for remanufacture, except Western Red Cedar, that do not meet the grades referred to in paragraph (2) and are sawn on four sides, with wane less than
1/4
of any face, not exceeding 8
3/4
inches in thickness.

(4) Chips, pulp, or pulp products.

(5) Veneer or plywood.

(6) Poles, posts, or piling cut or treated with preservatives for use as such.

(7) Shakes or shingles.

(8) Aspen or other pulpwood bolts, not exceeding 100 inches in length, exported for processing into pulp.

(9) Pulp logs or cull logs processed at domestic pulp mills, domestic chip plants, or other domestic operations for the purpose of conversion of the logs into chips.

(Amended by Stats. 1993, Ch. 964, Sec. 1. Effective January 1, 1994.)



4651

The management of state forests and the cutting and sale of timber and other forest products from state forests shall conform to regulations prepared by the director and approved by the board. These regulations shall be in conformity with forest management practices designed to achieve maximum sustained production of high-quality forest products while giving consideration to values relating to recreation, watershed, wildlife, range and forage, fisheries, and aesthetic enjoyment. The sale of timber and other forest products is limited to raw materials only.

(Amended by Stats. 1976, Ch. 1300.)



4652

(a) The department may collect recreational user fees for overnight camping and reserved group activities in a demonstration state forest. The department shall not charge a fee that exceeds the amount necessary to reimburse the department s costs for maintenance and improvement of campground facilities, associated recreational facilities, natural environment, and access thereto.

(b) All recreational user fees received by the department during each fiscal year shall be deposited into the Forest Resources Improvement Fund and shall be used, upon appropriation by the Legislature, to reimburse the department s cost of maintaining and improving the campground facilities, associated recreational facilities, natural environment, and access thereto.

(c) Receipts from the sales of forest products and recreational user fees shall be deposited monthly with the State Treasurer in the Forest Resources Improvement Fund. The Controller shall keep a record of accounts of such receipts separately.

(Amended by Stats. 2010, Ch. 598, Sec. 1. Effective January 1, 2011.)



4653

State-owned lands classified by the department and approved by the board as not suited to the growing of forest products, or necessary to the management of the forest, shall be sold according to state laws.

(Amended by Stats. 1976, Ch. 1300.)



4654

There shall be paid to each county in which lands acquired for state forest purposes are situated, out of funds hereafter made available for such purpose, an amount equivalent to taxes levied by the county on similar land similarly situated in the county in the same manner as provided in the Revenue and Taxation Code for secured property tax payments as long as the state continues to own the land. Such payments shall be based only upon the value of the forest lands used for purposes of continuous commercial forest production and not upon value of such forest land used for any other purposes, including any improvements on such lands. Determination of what constitutes similar land similarly situated shall be made by a committee consisting of the county assessor of the county in which the land is located, a representative of the State Board of Equalization and a representative of the department.

The money received by any county pursuant to this section may be expended by it for any proper state purpose not prohibited by the State Constitution.

(Amended by Stats. 1976, Ch. 1300.)



4655

Tax-deeded lands classified as forest lands, pursuant to Chapter 4.3 (commencing with Section 3534), Part 6, Division 1 of the Revenue and Taxation Code, may be acquired for the state forest purposes through the usual procedure governing the sale of tax-deeded lands.

(Added by Stats. 1965, Ch. 1144.)



4656

This chapter does not interfere with the reasonable use of state forests for hunting, fishing, recreation and camping, except as otherwise provided by law.

The use of state forest lands for grazing and mining purposes shall be permitted pursuant to regulations established by the board in accordance with Chapter 3. 5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The use and development of water facilities for irrigation and power shall be permitted as provided by law.

(Amended by Stats. 1981, Ch. 714, Sec. 359.)



4656.1

The board may establish rules and regulations, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, for the preservation, protection, and use of state forests and for the promotion and protection of public health and safety within state forests.

(Amended by Stats. 1981, Ch. 714, Sec. 360.)



4656.2

The department shall protect the state forests from damage and preserve the peace therein.

(Amended by Stats. 1976, Ch. 1300.)



4656.3

Any person who violates the rules and regulations pertaining to the state forests established by the board is guilty of a misdemeanor and upon conviction shall be punished by a fine not exceeding one thousand dollars ($1,000).

(Amended by Stats. 1983, Ch. 1092, Sec. 341. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



4657

Insofar as the provisions of this chapter may be in conflict with any other provision of this division, the provision of this chapter shall control.

(Added by Stats. 1965, Ch. 1144.)



4658

The Mountain Home Tract Forest in Tulare County shall be developed and maintained, pursuant to this chapter, as a multiple-use forest, primarily for public hunting, fishing, and recreation. In future acquisitions and exchanges of land, as provided by law, the acreage in state ownership shall not be reduced below 4,000 acres.

(Added by Stats. 1965, Ch. 1144.)



4659

(a) For purpose of this section, the following definitions shall apply:

(1) City means the City of Fort Bragg.

(2) County means the County of Mendocino.

(3) Entity acquiring title means either the city or the county, whichever exercises the option specified in subdivision (c) to take title to the property.

(4) Property means the certain real property described as the easterly 17 acres, more or less, of that portion of Mendocino County Assessor s Parcel Number 019-150-05 which is north of State Highway 20, located in a portion of the Jackson Demonstration State Forest.

(5) Solid waste transfer station has the same meaning as transfer station, as defined in Section 40200.

(b) Notwithstanding any other law, the Director of General Services, subject to the approval of the Department of Forestry and Fire Protection, may grant an option to the city or to the county, for either entity to acquire title to the property for the purpose of developing a solid waste transfer station.

(c) The option agreement shall have a term of five years, from the date of execution, for the city or county to exercise the option and take title to the site.

(d) Following the transfer of title, the entity acquiring title shall complete the development of, and open, a solid waste transfer station no later than 10 years from the date of recordation of the transfer document or the title to the property shall revert back to the Department of Forestry and Fire Protection and the entity shall reimburse the state for the administrative costs incurred by the state to process the reversionary documents.

(e) If the entity acquiring title to the property is successful in opening a solid waste transfer station on the site, all delivery and acceptance of solid waste shall cease at the existing Caspar Landfill property, also known as Mendocino County Assessor s Parcel Numbers 118-500-10 and 118-500-11.

(f) The Department of Forestry and Fire Protection, on behalf of the state, may be compensated for loss of up to 17 acres of the Jackson Demonstration State Forest by transfer from the Department of Parks and Recreation, on behalf of the state, of 12.6 acres in Russian Gulch State Park, which is separated from the remainder of the state park by a county road.

(g) The Department of Parks and Recreation, on behalf of the state, may be compensated, in turn, for loss of the 12.6 acres in Russian Gulch State Park specified in subdivision (f) by the grant of a restrictive covenant on 60 acres of city and county property on the northern boundary of the state park, which is currently a closed landfill and small volume transfer station, and by an option to buy 35 acres of the city and county property.

(h) If the city or county exercises the option to take title to the property pursuant to this section, the Department of Parks and Recreation, with the approval of the Director of General Services, may transfer to the Department of Forestry and Fire Protection jurisdiction over that portion of Russian Gulch State Park northeast of Mendocino County Road 409, being 12.6 acres, more or less, and being a portion of Mendocino County Assessor s Parcel Number 118-520-02, to be included as a part of the Jackson Demonstration State Forest under the direction of the Department of Forestry and Fire Protection.

(i) If the option to acquire the property is exercised, the entity acquiring title to the property shall execute and record in favor of the Department of Parks and Recreation both of the following:

(1) A covenant restricting the uses and activities at the Caspar Landfill property to prevent any significant nuisance impacts on Russian Gulch State Park. The form of this restrictive covenant shall be approved, prior to recordation, by the Department of Parks and Recreation.

(2) An option with a term of 99 years and a price of one dollar ($1) to purchase the westernmost 35 acres of the Caspar Landfill property, described in subdivision (e), with road access to that property.

(j) The entity acquiring title to the property shall reimburse the state for the difference in the appraised value of the assets that are to be exchanged, if the state is found to be receiving less value, and for reasonable administrative costs incurred to complete the transfer of title.

(k) The entity acquiring title of the property shall be solely responsible for compliance with the California Environmental Quality Act (Division 13 (commencing with Section 21000) in connection with the transfer of property ownership and development of the solid waste transfer station.

(l) The exchange of lands carried out pursuant to this section shall be based on current fair market value and subject to the terms and conditions, and with the reservations, restrictions, and exceptions that the Director of General Services determines are in the best interests of the state, including the condition that the exchange shall result in no net cost or loss to the state.

(m) (1) If the state exercises the option to purchase the westernmost 35 acres of the Caspar Landfill property, pursuant to paragraph (2) of subdivision (i), the city or county shall indemnify the state against any liability that arises from any injury caused by, or any remediation required by, any contamination on the Caspar Landfill property that is transferred to the state.

(2) The Department of Parks and Recreation shall authorize access to the property described in paragraph (1) to the county in order for the county to perform monitoring, including monitoring of groundwater to ensure that there is no leakage or contamination from the landfill.

(Added by Stats. 2011, Ch. 173, Sec. 2. Effective January 1, 2012.)






ARTICLE 4. Soquel Demonstration State Forest

4660

It is hereby declared to be the policy of the state to establish and preserve an intensively managed, multifaceted research forest which is representative of forest activities as a living forest in Santa Cruz County within northern California s coastal redwood belt. The coast redwoods, as the dominant tree species in this area, are a valuable natural resource and are unique in North America for their beauty, abundance, diversity, and public accessibility, and their extreme beauty and economic value requires special measures for their protection for the use, enjoyment, and education of the public.

It is the intent of the Legislature, in establishing the Soquel Demonstration State Forest, to provide an environment that will do all of the following:

(a) Provide watershed protection for local communities and base-line monitoring and studies of the hazards, risks, and benefits of forest operations and watersheds to urban areas.

(b) Provide public education and examples illustrating compatible rural land uses, including sustained yield timber production, as well as the historic development of timbering and forestry machinery, within the context of local community protection and nearby pressures.

(c) Provide a resource for the public, environmental groups, elected officials, environmental planners, the educational community, and the media as an open environment for the inspection and study of environmental education, forestry practices, and effects thereof.

(d) Protect old growth redwood trees.

(Added by Stats. 1987, Ch. 1338, Sec. 1.)



4661

The department may permit a limited amount of commercial timber operations on the property within the Soquel Demonstration State Forest in order to provide funds for the maintenance and operation of the state forest and to allow fulfillment of the objectives of Section 4660. Income from the state forest property shall sustain all costs of operation and provide income for research and educational purposes.

(Added by Stats. 1987, Ch. 1338, Sec. 1.)



4662

The department is responsible for the establishment and development of the Soquel Demonstration State Forest and for ongoing maintenance and operations. The director shall appoint an advisory committee to assist the department in planning future management of the forest. The advisory committee shall include representatives of the Santa Cruz County Board of Supervisors, the Department of Parks and Recreation, the State Board of Forestry and Fire Protection, the Forest of Nisene Marks Advisory Committee, and the Department of Fish and Game.

(Amended by Stats. 1998, Ch. 972, Sec. 20. Effective January 1, 1999.)



4663

The department, in coordination with the advisory committee, shall adopt a general plan for the state forest which reflects the long-range development and management plans to provide for the optimum use and enjoyment of the living forest, as provided in Section 4660, as well as the protection of its quality and the watershed within the Santa Cruz area. The advisory committee shall approve the general plan prior to adoption by the department.

(Amended by Stats. 2004, Ch. 153, Sec. 4. Effective January 1, 2005.)



4664

The duties and authority of the department pursuant to this article shall only arise if the state acquires the property comprising the Soquel Demonstration State Forest.

(Added by Stats. 1987, Ch. 1338, Sec. 1.)









CHAPTER 10. Protection of Forest and Lands

ARTICLE 1. Cooperative Agreements

4671

The department may, in accordance with the policy of the board, engage in and demonstrate methods of developing, using, and protecting the forest and wild land resources of the state. To accomplish such purpose, it may, with the approval of the Department of Finance, enter into agreements with any agency of government, including the federal government, and with any person, firm, or corporation and may make expenditures for such purpose.

(Amended by Stats. 1976, Ch. 1300.)



4672

The department may, in accordance with the policy of the board, engage in surveys of soil, vegetation, and forest products on the forest, range, and watershed lands of the state. The department may, with the approval of the Department of Finance, enter into agreements with any agency of government, including the University of California and the federal government, and with any person, firm or corporation, for the purpose of engaging in cooperative soil, vegetation, and forest surveys and may make expenditures for such purposes.

(Amended by Stats. 1976, Ch. 1300.)



4673

The department, with the approval of the Director of General Services, may enter into an agreement with any federal agency for the purpose of investigating the effect of forest cover in the conservation of water and the prevention of erosion on watershed areas.

(Amended by Stats. 1976, Ch. 1300.)



4674

The department may, with the approval of the Department of General Services, enter into a cooperative agreement, upon such terms and under such conditions as he deems wise, for any of the following purposes, with any county, city, or district which makes an appropriation for any such purpose:

(a) The protection and forest management of any lands over which the county, city, or district has jurisdiction.

(b) The reforestation or afforestation on lands within the county, city, or district.

(Amended by Stats. 1976, Ch. 1300.)



4675

It is in the public interest and to the benefit of the state that watershed lands are rehabilitated to conserve water and soil and to prevent destructive floods.

In furtherance of this policy, the department may conduct surveys and studies, formulate plans, and perform all acts incidental to establishing and maintaining vegetative cover on watershed lands and maintaining watercourse channels free of natural impediments or destructive materials during peak flood flows, including any work necessary to accomplish these purposes.

With the approval of the Director of General Services, the department may enter into contracts with any federal agency or any person, as defined in Section 4101, for any purpose authorized by this section.

The department, or any federal agency or person which has entered into a contract with the department for any purpose authorized by this section, may, in accomplishing the purpose, enter upon, perform required work upon, and inspect any lands.

(Repealed and added by Stats. 1985, Ch. 350, Sec. 2.)



4676

(a) The director may authorize any work for any purpose authorized by Section 4675 as an exercise of the director s emergency powers and may request the assistance of any federal agency or person in connection with that work if any of the following conditions exist:

(1) Natural vegetative cover has been denuded to the extent that precipitation may create floods and serious soil depletion and erosion.

(2) The denuded area is of a size, and the topography and soil characteristics of such a nature, that soil loss and floods will have a significant effect upon watershed values and the public health, safety, or welfare.

(3) Vegetative cover will not be restored by natural means in time to effectively prevent undue erosion and flood runoff.

(4) Woody plants and debris within or adjacent to the watercourse channels in or directly downstream from the denuded areas will significantly impede flood runoff or accelerate channel scour. Prior to commencing any work in response to this condition, the director shall advise the Director of Fish and Game of the proposed work.

(b) The expenditure of state funds for emergency work authorized under subdivision (a) shall be limited to lands classified as a state responsibility area pursuant to Article 3 (commencing with Section 4125) of Chapter 1. Any contract for emergency work affecting both a state responsibility area and nonclassified lands shall require that the cost of the work be shared proportionately between the department and the other responsible federal agency or person, as defined in Section 4101.

(Amended by Stats. 1985, Ch. 350, Sec. 3.)






ARTICLE 2. State Nurseries

4681

State nurseries shall be maintained under the management of the department for all of the following purposes:

(a) Operation of a state seed bank to provide facilities for the processing and storage of adequate supplies of high-quality seed necessary to protect the genetic integrity and diversity of forest tree and plant species, giving emphasis to those native species threatened with extinction.

(b) Reforestation of public and private lands, giving preference to forest land which has been substantially damaged by fire, flood, insects, disease, or other natural causes.

(c) Production for sale of tree seedlings planted for purposes of meeting resource conservation standards required pursuant to Section 4561 and the rules and regulations of the board. For this purpose, the department shall take whatever steps are necessary to ensure to the maximum degree feasible that the seedlings are adapted to the planting site, and represent an appropriate diversity of forest species.

(d) Propagation and distribution of tree seedlings of the species Taxus brevifolia (Pacific yew) for research related to taxol in the treatment of cancer.

(Amended by Stats. 1992, Ch. 756, Sec. 10. Effective January 1, 1993.)



4682

The department shall construct and maintain such buildings, improvements, and equipment, and shall employ and fix the compensation of such employees as may be necessary to carry out this article.

(Amended by Stats. 1976, Ch. 1300.)



4683

The department may purchase nursery stock and seed, and may distribute stock or seed for the following purposes:

(a) Public planting or reforestation of public lands, giving emphasis to forest and watershed land which has been substantially damaged by fire, flood, insects, disease, or other natural causes.

(b) Restoration of native tree and plant species threatened with extinction.

(c) Establishment of experimental plantations of Taxus brevifolia (Pacific yew) for the purpose of research related to taxol in the treatment of cancer.

(d) Soil erosion control, watershed protection, or farm windbreaks.

(e) The production of forest products and farm woodlot products on private lands.

(Amended by Stats. 1992, Ch. 756, Sec. 11. Effective January 1, 1993.)



4684

Trees, plants, nursery stock, and seeds which are sold pursuant to this article shall be sold at prices that are established by the department and approved by the board.

(Amended by Stats. 1976, Ch. 1300.)



4684.5

Notwithstanding Section 4684, the director may give such forest seedlings or native plants for the purposes of reforestation or soil erosion control at the end of each season s sales as are, in his determination, surplus, to private persons or nonprofit organizations for planting on state, federal, or other public property. Any person or nonprofit organization requesting such surplus forest seedlings or native plants shall provide such information as the director determines is necessary to insure that the forest seedlings or native plants will be planted on public property and that they are sufficiently compatible with the proposed planting area to have a reasonable chance for survival.

(Amended by Stats. 1976, Ch. 1300.)



4685

The Governor, on behalf of the state, may receive all conveyances or donations of real or personal property necessary to vest in the state the title to any site for a state nursery and to any equipment and supplies that are donated for a state nursery.

(Added by Stats. 1965, Ch. 1144.)






ARTICLE 3. Reforestation Studies and Plans

4691

It is hereby declared to be in the interest of the welfare of the people of this state that the need for wood, lumber, poles, piling, wood pulp and other forest products, augmented by the growth of population, requires all forest lands to be kept in a fully productive condition. It is further declared that there are within the state more than two million acres of burned and cutover lands not now contributing adequately to the growth of forest crops nor to the economy of the state. It is further declared to be in the interest of the people of California that the state determine feasible means and methods for reforesting nonproducing forest lands to the end that all forest lands will be eventually brought up to their maximum growth capacity.

(Added by Stats. 1965, Ch. 1144.)



4692

The department may make surveys and prepare maps setting forth the areas of nonrestocking forest lands.

(Amended by Stats. 1976, Ch. 1300.)



4693

The department may undertake experiments and studies, on lands owned by the state or made available by private owners through cooperative agreements pertinent to determining costs and feasible methods of reforestation by planting, seeding, release of natural seedlings from competing brush, or other procedure deemed promising of the desired results, and involving also brush removal and control, soil preparation and control of rodents or other destructive organisms.

(Amended by Stats. 1976, Ch. 1300.)



4694

Experimentation and studies shall be conducted with the advice and cooperation of the University of California School of Forestry.

(Amended by Stats. 1993, Ch. 56, Sec. 34. Effective January 1, 1994.)



4695

The department may collect the additional seed required, increase the capacity of state nurseries, purchase the necessary equipment and employ the necessary personnel to effectuate the purposes of this article.

(Amended by Stats. 1976, Ch. 1300.)






ARTICLE 4. Gifts of Land and Contributions

4701

The director, upon the recommendation of the board, may accept on behalf of the state gifts of land suitable for forestry purposes or suitable for the purposes of reforestation or afforestation, and may receive contributions from any source for the purchase, or the care and maintenance, of such land. The recommendation of the board shall be made by resolution duly adopted at a regular meeting.

(Repealed and added by Stats. 1965, Ch. 1144.)



4702

The acceptance of the land or contributions shall be subject to such conditions or restrictions as the board deems advisable. Any conditions or restrictions required by the board shall be clearly set forth in the resolution of the board which recommends acceptance of the land or contributions and in the instruments of conveyance.

(Repealed and added by Stats. 1965, Ch. 1144.)



4703

Before accepting conveyance of the land, the director shall have the title examined. He shall not accept title unless a good and merchantable title free and clear of all taxes, liens or other financial encumbrances is shown to be vested in the grantor or donor. The title shall be passed upon and approved by the Attorney General.

(Repealed and added by Stats. 1965, Ch. 1144.)






ARTICLE 5. Forest Insect and Plant Disease Control

4712

As used in this article:

(a) Owner includes any individual, partnership, corporation, or association.

(b) Timberland means any land which has enough timber, standing or down, to constitute, in the judgment of the board, an insect or pine beetle infestation breeding ground or plant disease hazard of a nature to constitute a menace, injurious and dangerous to timber or forest growth.

(Added by Stats. 1965, Ch. 1144.)



4713

Pine beetles and other insect pests or plant diseases which are harmful, detrimental and injurious to timber and forest growth are a public nuisance.

(Added by Stats. 1965, Ch. 1144.)



4714

Every owner of timber or timberlands shall control or eradicate such insect pests or plant diseases on lands owned by him or under his control. If he does not do so the work may be performed as provided in this article.

(Added by Stats. 1965, Ch. 1144.)



4714.5

The movement of eucalyptus wood containing live Eucalyptus Longhorn Borers or their larvae in trucks or trailers is prohibited. A violation of this section is a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000), or by imprisonment in a county jail for not more than six months, or by both that fine and imprisonment.

(Added by Stats. 1988, Ch. 225, Sec. 2.)



4715

The department, in accordance with policy established by the board, may enter into agreements with any owner and with any agency of government, including the federal government, for the purpose of controlling or eradicating forest insects or plant diseases damaging or threatening destruction to timber or forest growth, and it may make expenditures for that purpose.

(Amended by Stats. 1991, Ch. 408, Sec. 1.)



4716

(a) Whenever the director determines that there exists an area that is infested or infected with insect pests or plant diseases injurious to timber or forest growth and that the infestation or infection is of such a character as to be a menace to the timber or timberlands of adjacent owners, the director, with the approval of the board, may declare the existence of a zone of infestation or infection, and describe and fix its boundaries.

(b) If the director declares the existence of a zone of infestation or infection pursuant to subdivision (a), the department or its agents may go upon state and private lands within the zone of infestation or infection and shall cause the infestation or infection to be eradicated or controlled in a manner that is approved by the board.

(c) (1) Within a zone of infestation or infection, the department may remove live vegetation directly adjacent to dead or dying vegetation that is substantially at risk of infestation or infection.

(2) The department may also remove soil that harbors or could reasonably harbor insects or pathogens injurious to timber or forest growth, and that have the potential to facilitate the spread of insects or pathogens to live trees or could substantially increase the risk of subsequent infestations or infections.

(Amended by Stats. 2008, Ch. 365, Sec. 2. Effective January 1, 2009.)



4717

The department may make the necessary surveys and appraisals to obtain pertinent data and information on insect infestations and disease infections. The department may make expenditures for that purpose.

(Amended by Stats. 1976, Ch. 1300.)



4718

Whenever the director determines that insect or disease control work within the designated zone of infestation or infection is no longer necessary or feasible he shall, with the approval of the board, dissolve the zone.

(Amended by Stats. 1976, Ch. 1300.)






ARTICLE 6. Preservation of Big Trees

4721

It is the policy of the state to preserve as far as possible the species Sequoia gigantea in the interest of conservation, both of soil and of the species itself, and for the benefit of present and future generations.

(Added by Stats. 1965, Ch. 1144.)



4722

Upon the finding of the Department of Parks and Recreation or the director, or both, that any Sequoia gigantea grove is suitably situated and is of a size and character which justifies its preservation by and for the public, it is the policy of the state to acquire the grove for preservation and conservation purposes.

(Amended by Stats. 1976, Ch. 1300.)



4723

Pursuant to Sections 4721 and 4722, the Department of Parks and Recreation, or the department, on favorable recommendation of the board, may acquire any forested lands on which are found growing trees of the species Sequoia gigantea when, in the opinion of the commission or the board, the acquisition of such forested lands is necessary to the preservation of the Sequoia trees and to the public welfare.

(Amended by Stats. 1976, Ch. 1300.)



4725

Nothing in this article shall be construed as establishing a policy to acquire any such Sequoia gigantea groves for preservation and conservation out of any money appropriated for acquisition of land for park purposes by Chapter 1422, Statutes of 1945.

(Added by Stats. 1965, Ch. 1144.)



4726

Any person who willfully cuts down, strips of its bark, or destroys by fire, any tree over 16 feet in diameter, in the groves of big trees situated in the Counties of Fresno, Tulare, or Kern, is guilty of a misdemeanor, and is punishable by fine of not less than one hundred dollars ($100) nor more than six hundred dollars ($600), or by imprisonment in the county jail not less than 25 days nor more than 150 days, or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 342. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



4727

Upon the arrest and conviction of any person for violation of Section 4726, the party informing is entitled to one-half of the fines collected.

(Added by Stats. 1965, Ch. 1144.)






ARTICLE 7. Protection and Development Corporations

4731

Corporations may be formed under the general corporation laws of this state for the protection and development of forest and other renewable natural resources, except as the provisions of such laws are modified or extended by the provisions of this article.

(Added by Stats. 1965, Ch. 1144.)



4732

All shares of stock issued by the corporation shall have a par value, and, in addition to other requirements prescribed by law, the articles of incorporation shall set forth all of the following:

(a) That one of the purposes for which the corporation is formed is the protection and development of forest and other renewable natural resources.

(b) The par value of all shares of capital stock of the corporation.

(c) All projects for the protection and development of forests or other renewable natural resources undertaken by the corporation shall, at all times, be subject to the supervision and regulation of the state through the board or other appropriate state authority and subject to the provisions of this article.

(Added by Stats. 1965, Ch. 1144.)



4733

No shareholder of any corporation formed pursuant to this article shall receive or accept from the corporation in repayment of his investment in its shares any sum in excess of the par value of the shares together with current dividends of not to exceed 7 percent per annum of the par value and any cumulative dividends to which the shareholder may be entitled.

(Added by Stats. 1965, Ch. 1144.)



4734

Any corporation formed pursuant to this article may, if so authorized by the Commissioner of Corporations, borrow money from or sell, pledge, or discount its securities to any corporation or agency established under the authority of the federal government.

(Added by Stats. 1965, Ch. 1144.)



4735

Any corporation operating in or upon forests or forest lands of this state which borrows money from any corporation or agency established under the authority of the federal government for the purpose of conducting lumber operations shall thereupon automatically become subject to this article.

(Added by Stats. 1965, Ch. 1144.)



4736

No operation of a corporation operating pursuant to this article, involving the cutting of timber or other work upon forest lands shall be commenced without the approval of the board. For the purpose of regulating the conduct of such corporations the board shall establish reasonable regulations regarding adequate fire protection, protection of timber against infestation of forest insects, protection against tree disease epidemics, and provision for natural or artificial reforestation of the areas cut over. The board may make such other reasonable regulations regarding the operation of such corporations as in its opinion is necessary for the proper preservation or protection of the forests and forest lands.

(Added by Stats. 1965, Ch. 1144.)



4737

The board shall make regular examination of the properties of such corporations during the operating season at intervals of not more than two months apart. Following such examination a report shall be submitted to the public agency from which loans have been made to the corporation. The cost of such examination shall be charged to and paid by the corporation whose property is examined. If in the opinion of the board the plan of forest management is not being adhered to, the board shall notify the lumber operators and the lender of this fact.

(Added by Stats. 1965, Ch. 1144.)



4738

The operation of any corporation formed pursuant to this article shall, in addition to the requirements of this article, be subject to any stipulations or provisions contained in any contract which may be entered into between the corporation and the corporation or agency established under the authority of the federal government which may have loaned or advanced funds for the operations of the corporation.

(Added by Stats. 1965, Ch. 1144.)






ARTICLE 8. Wildland Fire Prevention and Vegetation Management

4740

The Legislature hereby finds and declares:

(a) The department has extensive technical expertise in wildland fire prevention and vegetation management on forest, range, and watershed lands. When appropriately applied, this expertise can have significant public resource benefits by decreasing wildland fire hazards, increasing rangeland production, improving watershed yields, and increasing wildlife habitat.

(b) Because of limited fiscal resources, local government needs assistance in preventing future problems resulting from inadequate fire prevention planning and vegetation management.

(c) The state s taxpayers will benefit if existing state expertise is made available to local governments, thereby eliminating the need for duplicating such services at the local level.

(Added by Stats. 1980, Ch. 368, Sec. 1.)



4741

In accordance with policies established by the board, the department shall assist local governments in preventing future wildland fire and vegetation managment problems by making its wildland fire prevention and vegetation management expertise available to local governments to the extent possible within the department s budgetary limitations. Department recommendations shall be advisory in nature and local governments shall not be required to follow such recommendations.

Nothing in this section shall alter the existing obligations of any local government or affect the existing liability of any local government.

(Added by Stats. 1980, Ch. 368, Sec. 1.)






ARTICLE 9. Sudden Oak Death Management Act of 2002

4750

This article shall be known and may be cited as the Sudden Oak Death Management Act of 2002.

(Added by Stats. 2002, Ch. 854, Sec. 1. Effective September 25, 2002.)



4750.1

The Legislature finds and declares all of the following:

(a) The need for expanding the current efforts to slow the spread of sudden oak death grows more urgent with the discovery of each new plant host and the spread of the disease to an increasing number of counties.

(b) The cause of sudden oak death, a fungus known as Phytophthora ramorum, has only recently been discovered. There is currently no known cure for trees and other plant species infected with this fungus, leaving removal as the only current option. Although costly, infected trees and other plant species can be removed.

(c) Ten counties have now confirmed the presence of sudden oak death in several trees and other plant species. The counties are Marin, Sonoma, Monterey, Mendocino, Napa, San Mateo, Santa Cruz, Santa Clara, Solano, and Alameda. Trees and other plant species in several other counties are potentially affected with sudden oak death, but are not yet confirmed.

(d) In addition to the tens of thousands of tanoaks (Lithocarpus densiflorus), coast live oaks (Quercus agrifolia), and black oaks (Quercus kelloggii) that are currently dying of Phytophthora ramorum, the fungus has also been confirmed in Shreve s oak (Quercus parvula, var. shrevei), rhododendron (Rhododendron species, except azaleas), California bay laurel (Umbellularia californica), madrone (Arbutus menziesii), huckleberry (Vaccinium ovatum), arrowwood (Viburnum x bodnantense), bigleaf maple (Acer macrophyllum), California buckeye (Aesculus californica), California coffeeberry (Rhamnus californica), a honeysuckle (Lonicera hispidula), manzanita (Arctostaphylos manzanita), and Toyon or Christmas berry (Heteromeles arbutifolia). Several more species are suspected of infestation.

(e) Research is urgently needed to determine the range of host trees and other plants that may be infected, to help develop sufficient control strategies.

(f) There is now a significant danger that sudden oak death may spread to other regions of California, other states, or countries. Currently, federal agencies, California, Oregon, Canada, and South Korea have imposed quarantines in an attempt to halt the spread of the fungus.

(g) The effect of the spread of this devastating disease is potentially disastrous: massive die-offs of oak trees covering thousands of acres; a serious increase in fire threats in areas that include densely populated areas; a dramatic change in forest cover and ecosystems with a devastating effect on California s wildlife; and severe consequences to California s economy, including threats to tourism and the continued sale of nursery stock and forest products.

(h) Therefore, it is the intent of the Legislature to provide continuing funding to the Resources Agency for its program to combat sudden oak death. Funding is necessary to address this situation quickly and adequately, and to ensure that necessary actions are taken to protect the public safety and the environment. It is the intent of the Legislature that the Department of Forestry and Fire Protection, with recommendations from the California Oak Mortality Task Force, administer this program.

(Added by Stats. 2002, Ch. 854, Sec. 1. Effective September 25, 2002.)



4750.2

As used in this article, task force means the California Oak Mortality Task Force.

(Added by Stats. 2002, Ch. 854, Sec. 1. Effective September 25, 2002.)



4750.3

It is hereby declared to be the policy of the state, to the extent feasible, to stop the spread of sudden oak death and conserve oak trees and other plant species affected by the disease. The purpose of this article is to accomplish all of the following:

(a) Prevent the introduction and spread within this state of sudden oak death caused by Phytophthora ramorum.

(b) Reduce or eliminate the loss of oak trees and other plant species infected with Phytophthora ramorum.

(c) Encourage the coordination of efforts between federal, state, and local agencies and organizations to effectively allocate resources to manage Phytophthora ramorum.

(Added by Stats. 2002, Ch. 854, Sec. 1. Effective September 25, 2002.)



4750.4

(a) (1) The department shall implement a program to detect, remove, and treat, if possible, trees infected with Phytophthora ramorum. This program shall encourage tree management and replanting in urban and other infected areas and assist counties in seeking innovative solutions to problems caused by Phytophthora ramorum.

(2) The department is primarily responsible for carrying out the intent of this article in cooperation with the task force and other private and public entities or persons and appropriate local, state, and federal agencies.

(b) (1) The department shall cooperate with those agencies of the federal government that have powers and duties concerning forestry, and shall perform all actions necessary to secure for this state the benefits of federal forestry programs.

(2) To facilitate the implementation of this article, the director may enter into agreements and contracts with any public or private entity, including any local agency, that has forestry related jurisdictional responsibilities. The director may consult with those entities and agencies when carrying out the objectives of this article.

(c) The director shall take all necessary steps to prevent or retard the introduction, establishment, and spread of Phytophthora ramorum.

(d) The department and the Department of Food and Agriculture shall cooperate in setting quarantine boundary lines, if necessary, and in enforcing the provisions relating to plant quarantine and pest control in Division 4 (commencing with Section 5001) of the Food and Agricultural Code if a quarantine is established with regard to Phytophthora ramorum.

(Added by Stats. 2002, Ch. 854, Sec. 1. Effective September 25, 2002.)



4750.5

(a) The department shall provide information and technical assistance to cities, counties, districts, regional entities, homeowner neighborhood groups, and nonprofit organizations on Phytophthora ramorum.

(b) The department and any other state agency may assist local tree maintenance programs by loaning surplus equipment for regional and local urban forestry. Eligible programs shall include, but are not limited to, urban tree care by nonprofit organizations.

(Added by Stats. 2002, Ch. 854, Sec. 1. Effective September 25, 2002.)



4750.6

The director, with advice from the task force, may enter into contracts to provide assistance for project costs associated with the implementation of this article. Eligible projects shall include all of the following:

(a) Infected tree detection, including coordination of local agency efforts and citizen involvement.

(b) Funding for seedlings, tree stock, and replanting.

(c) Other categories of projects recommended by the task force and approved by the director.

(Added by Stats. 2002, Ch. 854, Sec. 1. Effective September 25, 2002.)



4750.7

(a) (1) The Department of Forestry and Fire Protection shall expend funds, subject to appropriation in the Budget Act, on sudden oak death management activities pursuant to this section. The department shall take into account the recommendations of the task force for the expenditure of the funds.

(2) The department shall expend the funds appropriated pursuant to this subdivision to take various actions to control the spread of Phytophthora ramorum, to find effective treatments to prevent or eliminate sudden oak death, and to assist state and local agencies and private property owners to perform, identify, remove, and appropriately dispose of trees and plants that have become infected or expired due to sudden oak death.

(3) (A) Of the amount to be expended pursuant to this subdivision, the department shall expend the amount of funds it deems necessary on sudden oak death monitoring including, but not limited to, open-space surveys, roadside surveys, aerial surveys, monitoring technique workshops, development of baseline information on the distribution, condition, and mortality rates of oaks in California, and maintaining an up-to-date geographic information system database.

(B) (i) Except as provided in clause (ii), of the amount to be expended pursuant to this subdivision, the department shall expend not less than 35 percent on sudden oak death management activities pursuant to contracts with counties, which may include, but need not be limited to, hazard tree assessment, contracts with counties for hazard tree removal pursuant to the process established by clause (iii), biomass utilization, assessment and management of restoration and mitigation options, establishment and operation of demonstration projects, including green waste treatment facilities, and grants to counties for oak tree restoration pursuant to the process established by clause (iv). The department shall first endeavor to contract directly with the affected county. If the county declines to enter into a contract, or if the county has not commenced the process established by clause (iii) within 60 days of notification by the department of the need for a contract with the affected county, the department may enter into one or more contracts with one or more other appropriate entities at the local level.

(ii) Of the amount of funds appropriated in the Budget Act of 2002 that is expended under this subdivision, the department shall expend not less than seven hundred thousand dollars ($700,000) pursuant to clause (i).

(iii) The department shall utilize a portion of the funds to be expended pursuant to this subparagraph to contract with affected counties for the removal of trees that have died or are dying as a result of sudden oak death. An affected county may apply to the department for a contract, and shall provide the department with an action plan for the removal and disposition of affected trees within its jurisdiction. The department shall approve or deny an affected county s action plan in a timely manner. If the department approves the action plan of an affected county, the department may enter into a contract with that county. The department shall consider the recommendation of the task force prior to approving or denying a county action plan and prior to entering into a contract under this clause. An action plan approved by the board prior to January 1, 2003, is deemed sufficient to comply with this section.

(iv) The department shall utilize a portion of the funds to be expended pursuant to this subparagraph to contract with affected counties for activities designed to restore oak trees in areas that have been affected by sudden oak death. An affected county may apply to the department for these funds, and provide the department with an action plan for the restoration of affected trees within its jurisdiction. The department shall approve or deny an affected county s action plan in a timely manner. If the department approves the action plan of an affected county, the department may enter into a contract with that county. The department shall consider the recommendations of the task force prior to approving or denying a county action plan and prior to entering into a contract under this clause. The department may reallocate to other sudden oak death management activities authorized under this section any amount allocated under this subdivision and not expended within one year after the date it was originally allocated.

(C) Of the amount to be expended pursuant to this subdivision, the department may expend the amount of funds it deems necessary on research activities, including, but not limited to, research on forest pathology and Phytophthora ecology, forest insects associated with oak decline, urban forestry and arboriculture, forest ecology, fire management and silviculture, genetic resistance, ecosystem impacts, and landscape ecology, epidemiology, and monitoring techniques.

(D) Of the amount to be expended pursuant to this subdivision, the department may expend the amount of funds it deems necessary on education activities, including, but not limited to, support for two regional education project coordinators, one public information officer, Internet Web site design and maintenance training, and development and distribution of educational materials on sudden oak death for homeowners, arborists, urban foresters, park managers, public works personnel, utility crews, recreationists, nursery workers, landscapers, naturalists, and firefighting personnel.

(E) Of the amount to be expended pursuant to this subdivision, the department may expend the amount of funds it deems necessary on fire protection and prevention activities, including, but not limited to, assessing fire risk in heavily impacted areas, inspecting property to encourage increased clearing of vegetation in heavily infested areas and to mitigate the fire risk, producing and distributing safety information for firefighters working in areas affected by sudden oak death, and treating vegetation to prevent fire.

(F) Of the amount to be expended pursuant to this subdivision, the department may expend the amount of funds it deems necessary to fund administrative activities necessary to oversee the activities listed in subparagraphs (A) to (E), inclusive, including, but not limited to, an overall statewide task force coordinator, miscellaneous expenses associated with the operation of the task force, and staff of the department to carry out contract preparation, administration, and fiscal audits of contract expenditures.

(b) Of the amount to be expended under this section, the department may allocate funds to the Department of Food and Agriculture for regulatory activities, including, but not limited to, nursery surveys and other regulatory enforcement activities performed by agricultural commissioners, diagnostic services, and public agency coordination efforts. Of the amount allocated to be expended under this subdivision, the department may expend the amount of funds it deems necessary to fund administrative activities necessary to oversee the activities listed in this subdivision.

(Amended by Stats. 2004, Ch. 224, Sec. 4. Effective January 1, 2005.)









CHAPTER 11. Range and Forage Lands

ARTICLE 2. Land Protection and Improvement

4781

The people of the state have a direct interest in the protection and improvement of public and private lands which are principally used or useful for range or forage purposes for domestic livestock and wildlife. This article is enacted in furtherance of that interest to provide not only for controlled land clearance and revegetation of such lands but also having as its objective fire prevention and protection, watershed protection and conservation, and the prevention of soil erosion.

(Added by Stats. 1965, Ch. 1144.)



4782

This article shall be administered by the department.

(Amended by Stats. 1976, Ch. 1300.)



4783

The department may enter into contracts or cooperative agreements with any person, firm, public or private corporation, district, or municipal corporation, or other political subdivision of the state, or any group or combination of them, that owns or controls brush-covered land within any state responsibility area for the purpose of engaging in controlled land clearance and revegetation, including the burning of brush from such lands, or portions of such lands, under the supervision of the department or by the department.

(Amended by Stats. 1976, Ch. 1300.)



4784

In furtherance of such contracts and agreements, and also independently of them, the department shall engage in experimental land clearance and revegetation of such lands in the interests of protection and improvement of range and forage lands and shall also engage in such research in connection with it as will enable it to determine the value of such methods in relation to the several purposes and interests of the people of the state as set forth in this article.

(Amended by Stats. 1976, Ch. 1300.)



4785

The department shall from time to time prepare reports setting forth data as to experiments conducted and the department s findings and conclusions with reference to those experiments and submit these reports to the board for its guidance and assistance in determining the policy to be followed by the board with reference to range and forage lands.

(Amended by Stats. 2013, Ch. 356, Sec. 12. Effective September 26, 2013.)



4786

In making such experiments and in conducting or supervising land clearance pursuant to the agreements or contracts contemplated by this article, the department shall have available such fire crews and firefighting equipment as it deems reasonably necessary to prevent the spread of any fire from the area proposed to be cleared, if such equipment and fire crews are not needed for the control of wildfire.

(Amended by Stats. 1976, Ch. 1300.)



4787

The department, with the approval of the board, may make such regulations as are necessary to effectuate the purposes of this article.

(Amended by Stats. 1976, Ch. 1300.)



4788

The department may accept contributions of money from any private source to carry out the powers and duties imposed upon it by this article.

(Amended by Stats. 1976, Ch. 1300.)









CHAPTER 12. Forest and Rangeland Resources Assessment and Policy Act of 1977

4789

This chapter shall be known and may be cited as the Forest and Rangeland Resources Assessment and Policy Act of 1977.

(Amended by Stats. 1984, Ch. 835, Sec. 2.)



4789.1

The Legislature finds and declares as follows:

(a) The forest resources of California provide vitally important economic and environmental benefits to the people of California.

(b) Demands on forest resources in California are expected to increase significantly in the next decades.

(c) Forest resources in California are limited.

(d) Better use of forest resources can result where there is good information as to anticipated needs and constraints and the potentials for meeting such needs consistent with Section 4513.

(e) The necessary information is not now available and should be developed.

(f) It is the intent of the Legislature to provide for the assessment of California s forest resources in order to develop and implement forest resources policies for the state.

(Added by renumbering Section 4801 by Stats. 1980, Ch. 676, Sec. 268.)



4789.2

As used in this chapter:

(a) Board means the State Board of Forestry and Fire Protection.

(b) Resources Planning Act means the Forest and Rangelands Renewable Resources Planning Act of 1974 (16 U.S.C. Secs. 1601 to 1610, incl.).

(c) Assessment means the forest resource assessment and analysis developed pursuant to Section 4789.3.

(d) Director means the Director of Forestry and Fire Protection.

(e) Forest and rangeland resources means those uses and values associated with, attainable from, or closely tied to, forest and rangelands, including fish, range, recreation, timber, watershed, wilderness, and wildlife.

(f) Forest land means timberland defined pursuant to subdivision (g), and other lands that have been withdrawn from timber production, such as units of the state park system, national parks, and wilderness areas.

(g) Timberland means land on which is growing a significant stand of trees of commercial species, or potential commercial species, either in public or private ownership or that is generally capable of maintaining a stand of trees in perpetuity and not withdrawn or otherwise devoted to uses other than timber production.

(h) Timber means wood fiber of commercial or potential commercial species growing on timberland as defined in subdivision (g).

(i) Rangeland means land on which the existing vegetation, whether growing naturally or through management, is suitable for grazing or browsing of domestic livestock for at least a portion of the year. Rangeland includes any natural grasslands, savannas, shrublands (including chaparral), deserts, wetlands, and woodlands (including Eastside ponderosa pine, pinyon, juniper, and oak) which support a vegetative cover of native grasses, grasslike plants, forbs, shrubs, or naturalized species.

(Amended by Stats. 1998, Ch. 972, Sec. 21. Effective January 1, 1999.)



4789.3

(a) Under policy guidance from the board and in consultation with the Secretary of the Resources Agency, the director shall prepare and submit to the board and the Secretary of the Resources Agency, a preliminary forest and rangeland resource assessment and analysis not later than July 1, 1979, and shall present a full and updated assessment by January 1, 1987, and by January 1 of each fifth year thereafter. The assessment and analysis shall recognize distinct differences in ownership and management of forest and rangeland resources in California between the various public and the various private owners and shall include, but not be limited to, the following:

(1) An assessment and analysis of the supply and availability of the various present and potential forest and rangeland resources of the state, including limits to those supplies imposed by natural site conditions, such as slope stability and erosion hazard, or by governmental restriction, such as special zoning. Among resource potentials to be evaluated are opportunities to accomplish any of the following:

(A) Improve and rehabilitate the understocked timberland in California and to more fully utilize the productive potential for growing and harvesting timber.

(B) Improve wood fiber utilization and wood product recycling.

(C) Salvage trees infested with insects and diseases on timberland.

(D) Improve the management of forest wildlife and wildlife habitat within the state.

(E) Increase the quantity and quality of recreation available in the state.

(F) Improve and rehabilitate rangeland areas within the state.

(G) Increase the potential to use wood fiber from timberland as an economically viable source of fuel for energy production.

(H) Improve the potential for rangeland forage for domestic livestock production.

(2) An assessment and critique of federal policies with respect to rangeland and timberland. The assessment and critique shall include (A) as to timberlands, a review of the federal government s national forest revenue sharing program administered pursuant to Section 500 of Title 16 of the United States Code, and (B) as to rangelands, a review of grazing fee charges and revenue sharing policies affecting national forest lands administered by the United States Department of Agriculture, Forest Service. The timber sale revenue sharing and grazing fee policies of the Department of the Interior shall also be reviewed. In conducting the review, the director shall consult with the State Board of Equalization, and with local governments and school districts affected by the federal government s revenue sharing programs.

(3) An analysis of present and anticipated demand for various forest and rangeland resources in the state.

(4) A description and evaluation of current state programs and responsibilities in cooperative state-federal forest and rangeland resource programs, and management of state and local public forest, range, and related lands.

(5) A discussion of important policy considerations, laws, regulations, management responsibilities, and other factors expected to influence and significantly affect the use, ownership, and management of forest and rangeland resources.

(6) When assessing various resource potentials which could be obtained from forest lands and rangeland, the director shall include an evaluation of probable direct and indirect economic and environmental benefits and costs, including opportunity costs, associated with realizing those potentials.

(b) In preparing the assessment, the director, under policy guidance of the board, shall solicit the cooperation of, and information collected by, public and private organizations, federal forest and rangeland resource agencies, state agencies concerned with forest and rangeland resources, county planning and taxation agencies, and state-supported forest and rangeland resource research agencies.

(c) For the purpose of assisting the director and the board in preparing the assessment and its revisions, the board may appoint advisory committees it deems necessary. The committees shall consist of individuals with expertise in forest and rangeland resource fields, with particular emphasis on survey and program analysis, and shall include representatives of state agencies concerned with the use of forest and rangeland resources.

(d) In preparation of the assessment, the director shall do all of the following:

(1) Analyze the need to develop and maintain an effective system for the collection, analysis, and display of that data in forms that contribute to the achievement of the purposes of this chapter.

(2) Identify high-priority needs for completing the data base and analytical framework essential to improving the quality of future assessments.

(3) Evaluate the accuracy and completeness of existing data and of steps needed to improve the accuracy and completeness of data for future assessments.

(Amended by Stats. 1985, Ch. 352, Sec. 1.)



4789.4

(a) Based on a review of the assessment prepared pursuant to Section 4789.3, and consistent with Sections 740 and 4513, the board shall prepare a forest resource policy statement.

(b) Such policy statement shall recognize distinct differences between the various public and various private owners of forest resources in the state and should include, insofar as is possible, the following:

(1) A delineation of specific needs and opportunities for promoting both public and private forest resource management programs in California.

(2) A discussion of priorities for accomplishment of program opportunities, with specified costs, results, and possible constraints on implementation.

(3) An analysis of the relation of the alternative forest resource policies to employment opportunities in California.

(Added by renumbering Section 4804 by Stats. 1980, Ch. 676, Sec. 271.)



4789.5

The board shall hold public hearings on the assessment and the proposed policy statement prepared pursuant to Sections 4789.3 and 4789.4.

(Added by renumbering Section 4805 by Stats. 1980, Ch. 676, Sec. 272.)



4789.6

(a) The board, assisted by the director, shall biennially determine state needs for forest management research and recommend the conduct of needed projects to the Governor and the Legislature.

(b) To facilitate reporting and updating the assessment pursuant to Section 4789.3, the director, under guidance by the board, may prepare and implement a forest resource management information storage and retrieval program regarding forest land conditions in the state. Such program shall be coordinated and integrated to the maximum extent practicable with data storage and retrieval programs of other state and federal agencies and institutions. The director shall review existing forest resource management storage, retrieval, and analysis systems in the institutions of higher learning in this state, and insofar as the board deems desirable, may utilize such systems as a model for the state program established pursuant to this section.

(c) The director shall, as budgetary resources permit, develop a cost-effective and statistically valid system to periodically monitor the extent to which timberland is, or is becoming, less available for the growing and harvesting of timber due to zoning, onsite development, adjacent land uses, ownership patterns, parcel size, or any other factors.

(Amended by Stats. 1982, Ch. 1489, Sec. 33.)



4789.7

(a) The director shall convey the assessment and its updates to federal agencies charged with managing public land within the state.

(b) To assure the availability and compatibility of data and scientific information needed for development and implementation of the assessment, the board and the director shall cooperate with the United States Department of Agriculture in conducting surveys and analyses as provided for in the Resources Planning Act and with other federal agencies as provided by federal law.

(Added by renumbering Section 4807 by Stats. 1980, Ch. 676, Sec. 274.)









PART 2.5. FOREST RESOURCES

CHAPTER 1. Forest Resources Improvement

4790

The Legislature finds and declares that:

(a) Forest lands, while often managed to produce wood fiber for building materials and paper manufacture, also provide public benefits, including employment opportunities in both rural and urban areas, renewable energy, protection and enhancement of air, water, and soil resources, fish and wildlife habitat, and opportunities for aesthetic and recreational enjoyment.

(b) Historically, substantial areas of forest land were not reforested or otherwise managed for optimum production of forest resources following harvest operations, wildfires, unsuccessful attempts to clear the land for other uses, or damage by insects, disease, or other natural catastrophes. As a result, an estimated five million acres of public and private forest land in the state are producing substantially less forest resources than their potential. These areas are inadequately stocked with trees or are occupied by damaged or diseased trees or species of less value for sawtimber and other forest products. Some lands also have suffered from or are threatened with depletion by soil erosion. Water quality and quantity has suffered and fish habitats have also been adversely affected. In areas where forest regeneration has occurred, the present forest stand would often produce significantly greater timber supplies if thinning or other forest improvement investments were made.

(c) Future demand for timber supplies and other demands for forest resources are likely to rise substantially. Future supplies of these renewable resources are presently estimated to decline for a period and then to recover, but at a rate significantly slower than the rate of increase in demand.

(d) Wood waste products and tree or shrub species not normally utilized to produce building materials can provide opportunities for an alternative means to generate electrical energy or could be converted to solid, gaseous, or liquid fuels for transport or industrial use. Future supplies of wood products not usable for building materials, and, therefore potentially available for energy production, will be increased if forest resource improvements are made.

(e) The forest efficiently captures and stores solar energy. Wood products can be produced with a significantly lower energy cost than most competing substitutes. This disparity is likely to increase in the future.

(f) A relatively small amount of forest land is currently being reforested, other than pursuant to the stocking requirements of the Z berg-Nejedly Forest Practice Act of 1973 (Chapter 8 (commencing with Section 4511) of Part 2) applicable following timber harvesting. Obstacles to private investments in reforesting or improving forest lands include: the extraordinarily long time required for such investments to produce income; the risk of loss due to fire, insect, or disease; lack of necessary forestry expertise or knowledge of the potential benefits of improved forest resource management; the difficulty of transferring capital invested in forest resource improvements to other investment opportunities or otherwise using the funds for other needs once the initial investment has been made; and the fact that some forest resource investments, including erosion control measures, may not produce any income recognizable to the landowner.

(g) Over one-half of the privately owned, commercial forest land in the state is owned by nonindustrial landowners. Forest resources that can be provided by these lands will be increasingly important in the future. Yet the owners of these lands often lack forestry expertise, economic incentive, or capital needed to make investments to increase present and future availability of forest resource benefits from their lands.

(h) Investments in public and private forest land are essential if adequate future timber supplies are to be available and if the forest resource system of soil, air, water, and vegetative and animal life is to be maintained in a productive condition for the future. These investments will also lessen fire hazards and improve watershed protection following catastrophic destruction of forests and other vegetative cover by fire, wind, flood, insects, disease, and other causes.

(i) Failure to make the necessary investments will lead to higher prices for increasingly scarce forest products, lower rural and urban employment in the forest products and related industries and businesses, and the loss or diminished value of soils and other forest resources.

(j) Forest resource improvements made pursuant to this chapter serve a public purpose and will promote the health, welfare, and economic security of the citizens of the state.

(Amended by Stats. 2000, Ch. 409, Sec. 1. Effective January 1, 2001.)



4790.5

The Legislature further declares that, except as specifically provided in this chapter the state shall not claim any right, title, or interest in the land, trees, or other vegetation which are the subject of a forest resource improvement project undertaken pursuant to this chapter. When carrying out this chapter, the director shall encourage the use of goods and services available through private forest nurseries, reforestation contractors, private forest consultants, or others in the business of undertaking forest resource improvement work.

(Added by Stats. 1978, Ch. 1181.)



4791

The purpose of this chapter is to encourage private and public investments in, and an improved management of, forest lands and resources within the state to ensure adequate future high quality timber supplies, related employment and other economic benefits, and the protection, maintenance, and enhancement of a productive and stable forest resource system for the benefit of present and future generations.

The primary emphasis of the program established by this chapter shall be upon improving the timber productivity of forest lands in the state; provided, that consistent with this primary goal, the program shall also be managed to improve all forest resources, such as fish and wildlife habitat and soil resources, so that the overall effect of the program is to improve the total forest resource system.

(Amended by Stats. 1980, Ch. 676, Sec. 266.)



4792

In furtherance of the purposes of this chapter, the department is authorized to enter into agreements and make loans and otherwise carry out the purposes of this chapter. The forestry assistance program conducted by the department shall encourage forest resource improvements and otherwise facilitate good forest land management through a program of financial, technical, and educational assistance, as well as through applied research. The purpose of this program shall be to work cooperatively with private landowners, particularly smaller nonindustrial landowners, to upgrade the management of their lands, and, therefore, improve both the productivity of the land and the degree of protection and enhancement of the forest resource system as a whole. The department is further authorized to encourage and cooperate with efforts by the forestry industry and federal government to improve the management of forest lands within the state, particularly lands owned by nonindustrial owners, through advisory services or other actions. The director shall work cooperatively with other private and public entities and persons, including tree nursery operators, when carrying out this part.

(Amended by Stats. 2000, Ch. 409, Sec. 2. Effective January 1, 2001.)



4793

As used in this chapter:

(a) A county with high unemployment means a county with an annual unemployment rate, as reported by the Employment Development Department, higher than the mean annual unemployment rate of rate adjustment counties as defined pursuant to the Timber Yield Tax Law (Part 18.5 (commencing with Section 38101) of Division 2 of the Revenue and Taxation Code).

(b) Eligible landowner means any person who meets the conditions set forth in Sections 4797 and 4799. Where ownership of forest land and timber is not held by the same person, landowner means either the person or persons owning the land or the person or persons owning the timber.

(c) Fish and wildlife habitat improvements means measures designed to protect, maintain, or enhance fish and wildlife habitat including, but not limited to, stream clearance, reestablishment of desirable vegetation along stream channels and elsewhere, measures to encourage habitat diversity, restoration of anadromous fisheries, and forest road repair and upgrading that protect, maintain, or enhance fish and wildlife habitat.

(d) Followup work means forest resource improvement work necessary to promote the survival of seed or seedlings planted, or protection or enhancement of other work undertaken, as part of a prior forest resource improvement project pursuant to this chapter.

(e) Forest land means land at least 10 percent occupied by trees of any size that are native to California, including native oaks, or formerly having had that tree cover and not currently zoned for uses incompatible with forest resource management.

(f) Forest land conservation measures means measures designed to protect, maintain, or enhance the forest resource system, including soil and watershed values, diversity of forest species, and protection of a forest stand from fire. These measures include thinning, shaded fuel breaks, and other land treatments or forest resource improvement projects consistent with Section 4794.

(g) Forest land with demonstrated potential for improved forest resource management means forest land that could produce significantly greater forest resource benefits if forest resource improvement work was carried out and that is not managed for uses incompatible with forest resource management.

(h) Forest resources means those uses and values associated with forest land, including fish, forage, recreation and aesthetics, soils, timber, watershed, wilderness, and wildlife.

(i) Forest resource system means the interdependent system of air, water, solar energy, and forest resources, as defined by subdivision (h).

(j) Forest resource improvement work means the forest resource improvement measures enumerated in Section 4794 for which assistance is authorized pursuant to this chapter.

(k) Forest resource improvement project means a project undertaken pursuant to Section 4795 or a loan made pursuant to Section 4796.

(l) Management plan means a long-term forest and land management plan submitted to the director pursuant to Section 4799.

(m) Person includes:

(1) Any private individual, organization, partnership, limited liability company, or corporation.

(2) Except for the purposes of Section 4795 and subdivision (a) of Section 4796, any city, county, or district.

(n) Prevailing rate means the average annual rate earned by the state on moneys deposited in the Pooled Money Investment Account in the General Fund.

(o) Reforestation means planting of tree seedlings, cuttings, or seed.

(p) Restocked means stocking to the degree required by the Z berg-Nejedly Forest Practice Act of 1973, Chapter 8 (commencing with Section 4511) of Part 2.

(q) Small business entity means a business enterprise, including a landowner, with five hundred thousand dollars ($500,000) or less annual gross revenue.

(r) Smaller nonindustrial landowners means owners of 5,000 acres or less of forest land.

(s) Uses incompatible with forest resource management means uses not listed in subdivision (h) of Section 51104 or Section 51111 of the Government Code by the city or county in which the parcel subject to a forest resource improvement project lies.

(t) Young growth stand improvement means precommercial thinning or weeding of young growth stands to provide more growing space and release of young trees from competing vegetation.

(Amended by Stats. 2000, Ch. 409, Sec. 3. Effective January 1, 2001.)



4794

(a) Agreements may be entered into and loans may be made by the director pursuant to this chapter for all of the following purposes:

(1) Preparation of management plans for forest land.

(2) Site preparation.

(3) Planting and costs of seeds and seedlings.

(4) Young growth stand improvement.

(5) Forest land conservation measures.

(6) Fish and wildlife habitat improvement.

(7) Followup work.

Consistent with this section, the director shall prepare, and submit to the board for its review and approval, guidelines further specifying the scope of forest resource improvement work for which agreements may be entered into or loans made pursuant to this chapter.

(b) Proposed forest resource improvement projects may combine work described in paragraphs (1) to (7), inclusive, of subdivision (a). Projects shall include work described in paragraphs (1) to (7), inclusive, of subdivision (a) to be eligible for a cost-sharing agreement signed pursuant to Section 4795 or a loan made pursuant to Section 4796.

(c) Projects for forest resource improvement subsequent to harvesting subject to the Z berg-Nejedly Forest Practice Act of 1973, Chapter 8 (commencing with Section 4511) of Part 2, shall not be eligible for agreements executed pursuant to Section 4795 or loans made pursuant to Section 4796 of this chapter unless either of the following occur:

(1) The land has been restocked and the established forest growth has subsequently been adversely affected by fire, wind, flood, insects, disease, or other natural causes.

(2) The work to be undertaken is not otherwise required to be carried out pursuant to the Z berg-Nejedly Forest Practice Act of 1973, Chapter 8 (commencing with Section 4511) of Part 2.

(Amended by Stats. 2000, Ch. 409, Sec. 4. Effective January 1, 2001.)



4795

(a) The director may enter into agreements with eligible landowners pursuant to which the landowner will undertake forest resource improvement work in return for an agreement by the director to share the cost of carrying out such work. The director is authorized to share up to 90 percent of the lesser of either:

(1) The landowner s actual cost per acre to accomplish the work.

(2) The prevailing per acre cost as determined by the director pursuant to Section 4799.02.

(b) The director shall prepare a schedule of cost share percentages applicable to agreements undertaken pursuant to this section. Required landowner cost share contributions may be made in the form of materials, services, or equipment as well as funds. The cost share percentage schedule shall set forth the percentage of required landowner s project cost share for various categories of forest resource improvement projects. The percentage of cost sharing required of the landowner may be decreased if the ownership contains less than 500 acres.

(c) The percentage of cost sharing required of the landowner may also be decreased to the extent that:

(1) The project or other actions of the landowner would increase recreational opportunities for the public.

(2) The project would provide relatively more employment opportunities than other proposed projects.

(3) Forest land conservation measures or fish or wildlife habitat improvements are included in the project.

(d) Consistent with the criteria set forth in subdivisions (b) and (c), the director shall submit a schedule further specifying cost share percentages to the board for its review. The schedule shall apply to all agreements made pursuant to this section unless the board acts to change the schedule within 75 days of its submission by the director.

(Added by Stats. 1978, Ch. 1181.)



4795.5

A forest landowner who has entered into an undue hardship agreement with the Controller for the payment of inheritance taxes pursuant to Section 14143.5 of the Revenue and Taxation Code may apply annually to the director for a grant in the amount of 50 percent of the interest due on the annual installment paid in the current calendar year. To be eligible for such a grant the forest landowner must show that his or her forest land is subject to either:

(a) The provisions of a timberland production zone, pursuant to Chapter 6.7 (commencing with Section 51100) of Part 1 of Division 1 of Title 5 of the Government Code; provided, that no petition is under consideration while the grant is being administered for rezoning pursuant to Section 51120 of the Government Code or immediate rezoning pursuant to Section 51130 of the Government Code.

(b) A contract pursuant to paragraph (2) of subdivision (e) of Section 4797.

The annual installment must be paid on or before the anniversary date of the first installment payment, or the eligible landowner shall be disqualified from receiving a grant pursuant to this section. The eligible landowner shall apply to the director subsequent to the current calendar year, in such form as the director may prescribe, and shall include proof of agreement with the Controller pursuant to Section 14143.5 of the Revenue and Taxation Code, proof of payment of the current calendar year s annual installment of inheritance taxes, and the amount of the installment payment which constituted interest. An eligible landowner who meets the requirements of this subdivision shall be deemed as having submitted an approved application. Within 60 days after receipt of an approved application, the director shall send to the eligible landowner by certified mail a check in the appropriate amount.

(Amended by Stats. 1982, Ch. 1489, Sec. 34.)



4796

The director may make the following types of loans relating to forest resource improvement projects:

(a) The director may make loans for forest resource improvement work to cover all or part of the landowner s cost share payment required pursuant to Section 4795. Any loan made pursuant to this subdivision may be made for a term not exceeding 20 years and shall bear interest at the prevailing rate. In order to secure repayment of the loan, such forest resource improvement loans shall be secured by a mortgage or deed of trust upon the parcel of land to which the forest improvement project applies. The director shall record the mortgage or deed of trust in the office of the county recorder in the county in which the real property subject to such resource improvement loan is located.

(b) The director may make loans for forest resource improvement work to landowners eligible pursuant to the provisions of subdivision (d) of Section 4797 for up to 100 percent of the lesser of either:

(1) The landowner s actual cost per acre to accomplish the work.

(2) The prevailing cost per acre as determined by the director pursuant to Section 4799.02.

Any loan made pursuant to this subdivision may be made for a term not exceeding 20 years and shall bear interest at the prevailing rate. In order to secure repayment of the loan, such forest resource improvement loans shall be secured by a mortgage or deed of trust upon the parcel of land to which the forest improvement project applies. The director shall record the mortgage or deed of trust in the office of the county recorder in the county in which the real property subject to such resource improvement loan is located.

(c) Any loan made pursuant to this section may be paid prior to the maturity date set forth in the loan agreement without an interest penalty being charged to the landowner.

(d) Payment of all or part of the principal and interest due under loans made pursuant to this chapter shall not be required upon a finding by the board that the parcel to which a forest resource improvement project applies, and which is subject to a loan:

(1) Has been substantially damaged by fire, flood, insects, disease or other natural causes; and

(2) The damage was not caused by the negligence or willful act of the landowner.

(Added by Stats. 1978, Ch. 1181.)



4797

To be eligible for participation in an agreement pursuant to Section 4795 or loan pursuant to Section 4796, the following conditions must be met:

(a) The application requirements of Section 4799 are satisfied.

(b) The landowner is a person owning forest land. Where the land is owned jointly by more than one individual, group, association, or corporation, as joint tenants, tenants in common, tenants by the entirety, or otherwise, the joint owners shall be considered, for the purposes of this chapter, as one eligible landowner.

(c) With respect to cost-sharing agreements made pursuant to Section 4795 or loans made pursuant to subdivision (a) of Section 4796, the amount of forest land in the state within the ownership of the landowner is 5,000 acres or less.

(d) With respect to loans made pursuant to subdivision (b) of Section 4796, the acreage of the parcel to which the proposed forest resource improvement project applies, together with the acreage included in any other such project subject to an agreement or loan executed or made pursuant to this chapter during the same fiscal year, does not exceed 500 acres; provided, that this limit shall not apply to forest resource improvement projects on lands that have been substantially damaged by fire, flood, insects, disease, or other natural causes within 36 months of submission of an application pursuant to this chapter.

(e) The parcel of forest land to which the forest resource improvement project applies is either:

(1) Within a timber preserve zone established pursuant to the provisions of Chapter 6.7 (commencing with Section 51100) of Part 1 of Division 1 of Title 5 of the Government Code; provided, that the parcel of forest land is not the subject of an application for rezoning or immediate rezoning pursuant to Section 51120 or 51130 of the Government Code.

(2) Subject to a contract signed by the landowner providing that the owner agrees not to develop the land for uses incompatible with forest resource management within 10 years following execution of an agreement pursuant to Section 4795 or the making of a loan pursuant to Section 4796. The director shall record the contract in the office of the county recorder in the county in which such parcel of land is located and, upon recordation, the contract shall be binding upon any person to whom such parcel of land is sold, assigned, devised, or otherwise transferred by agreement or operation of law.

(Added by Stats. 1978, Ch. 1181.)



4797.5

(a) Any cost share payments advanced pursuant to Section 4795 shall be refunded to the director in the event of either:

(1) The filing of an application for rezoning or immediate rezoning pursuant to Section 51120 or 51130 of the Government Code within 10 years of the date an agreement was signed pursuant to Section 4795.

(2) A violation of the contract entered into pursuant to subdivision (e) of Section 4797.

The refund shall bear interest at the prevailing rate from the time of the violation as specified in clause (1) or (2) of this subdivision.

(b) Any loan made pursuant to Section 4796 shall immediately become due and payable in the event of either:

(1) The filing of an application for rezoning or immediate rezoning pursuant to Section 51120 or 51130 of the Government Code within 10 years of the making of a loan pursuant to Section 4796.

(2) A violation of the contract entered into pursuant to subdivision (f) of Section 4797.

The refund shall bear interest at the prevailing rate from the time of the violation as specified in clause (1) or (2) of this subdivision.

(c) Upon failure by the landowner to refund such payments or loans, the director may place a lien upon the parcel of property to which a forest resource improvement project applied. The director shall record such lien at the appropriate county office.

(Added by Stats. 1978, Ch. 1181.)



4798

Cost share payments or loans pursuant to this chapter may be made for forest resource improvement work which is also the subject of payments or other assistance provided pursuant to federal law; provided, that payments or loans may not be made pursuant to this chapter to satisfy landowner cost share requirements of, or repay loans received pursuant to federal law; and provided, further, that the combined state and federal payments, and any required landowner cost share payments, do not together exceed the amount of the actual cost to the landowner or the prevailing cost per acre as determined by the director pursuant to Section 4801, whichever is less.

(Added by Stats. 1978, Ch. 1181.)



4799

In addition to the requirements of Section 4797, to be eligible to participate in agreements pursuant to Section 4795, or receive loans pursuant to Section 4796, the landowner shall do all of the following:

(a) Submit a long-term forest and land management plan for approval by the director. In the event that the proposed project includes preparation of the management plan, the plan need not be completed at the time of application; provided, that no other forest resource improvement project on forest lands within the same ownership not covered by a management plan may be approved by the director until the management plan has been approved pursuant to this subdivision. The plan shall cover all forest lands within the same ownership which include or are contiguous to the parcel to which a proposed forest resource improvement project applies. The plan shall set forth an analysis of forest land conditions and capabilities, including its original forest type if determinable. The plan shall describe the landowner s management objectives and shall provide for the eventual harvest of sawtimber within a reasonable period of time, as determined by the preparer of the plan. The plan shall also describe the forest resource improvement work and other measures necessary to do all of the following:

(1) Protect, maintain, and enhance the forest resource system.

(2) Prevent or mitigate erosion, deterioration of soil resources, and pollution by natural and manmade causes.

(3) Optimize the timber growth potential of the land consistent with maintaining the productivity of related forest resources now and in the future.

The plan shall be prepared or approved as to content by a registered professional forester. Such a plan, when approved by the director, shall fulfill the requirements of paragraph (2) of subdivision (c) of Section 51113 of the Government Code. Consistent with this section, the director shall prepare, and submit to the board for its review and approval, guidelines specifying the factors to be considered and information which should be included in management plans submitted pursuant to this section.

(b) Submit a project application in the form prescribed by the director containing such information as the director deems necessary to evaluate the proposed forest resource improvement project.

(c) Agree to comply with state or federal laws applicable to the work carried out pursuant to the proposed forest resource improvement project.

(d) Agree to comply with such forest land conservation measures and fish and wildlife habitat protection guidelines as may be set forth as part of the cost-sharing agreement or loan agreement executed pursuant to Section 4795 or 4796. Such measures shall be designed to insure that work carried out pursuant to such agreements is conducted in a manner to protect, enhance, and maintain the forest resource system to the greatest degree feasible. In the event that required land conservation measures or fish and wildlife habitat protection guidelines are not followed and significant damage to the forest resources occurs as a result, the director may take corrective action in accordance with the procedures of Sections 4607, 4608, 4609, 4610, and 4611.

(Added by Stats. 1978, Ch. 1181.)



4799.01

(a) When allocating available funds among projects proposed pursuant to this chapter, the director shall select those projects that, in the judgment of the director, produce the greatest public benefit, giving consideration to both of the following factors:

(1) The need for and potential benefits of forest resource establishment or improvement were the project to be undertaken.

(2) The need for and potential benefits to long-term production, maintenance, and enhancement of the forest resource system resulting from forest land conservation measures, fish and wildlife habitat improvements, or other work.

(b) The director shall give increased preference to projects to the extent that the project applies to forest land that has been substantially damaged by fire, flood, insects, disease, or other natural causes within 36 months of submission of an application pursuant to this chapter.

(c) The director shall also give preference to projects to the extent that each of the following factors are present:

(1) The project involves a substantial amount of followup work.

(2) The project or other actions of the landowner would increase recreational opportunities for the public.

(3) The forest land to which the project applies is equivalent to site quality III or better.

(4) The project would provide relatively more employment opportunities than other proposed projects.

(5) The project is located in a county with high unemployment.

(6) A small business entity will carry out the proposed project.

(d) Consistent with the criteria set forth in subdivisions (a), (b), and (c), the director shall prepare and submit to the board proposed guidelines further specifying the criteria for evaluation and approval of forest resource improvement projects. The board shall review, approve, or amend the guidelines that the director shall follow when carrying out this chapter.

(e) The director shall establish, in consultation with interested persons or agencies and with the review and approval of the board, procedures for the review of proposed forest resource improvement projects. Those procedures shall insure that department specialists and other specialists in the areas of water quality, erosion control, and fish and wildlife protection are integrated into the review of proposed forest resource improvement projects.

(f) No allocation of funds pursuant to this chapter shall, in any fiscal year, exceed the total amount expended during the 1999 2000 fiscal year until the completion, review, and final approval by the board of an updated management plan for the Jackson Demonstration State Forest that complies with applicable state and federal law.

(Amended by Stats. 2000, Ch. 409, Sec. 5. Effective January 1, 2001.)



4799.02

To carry out the provisions of this chapter and to facilitate participation in the program authorized by this chapter, the director may promulgate such regulations, guidelines, or publications as the director deems appropriate. Such regulations, guidelines, or publications shall be submitted to the board for review or approval when required by this chapter and, even if not required, when deemed appropriate by the director for his or her guidance. Regulations, guidelines, or publications shall specify:

(a) The scope of forest resource improvement work, as described by Section 4794, for which agreements may be entered into or loans made pursuant to Section 4795 or 4796.

(b) The prevailing cost of performing various types and methods of forest resource improvement work under various site conditions throughout the forest land of the state, as required by Sections 4795 and 4796.

(c) Cost share percentage schedules as required by Section 4795.

(d) Procedures to be followed in the event of a violation of a cost-sharing or loan agreement pursuant to Section 4795 or 4796 or default of payment of loan principal or interest pursuant to Section 4796.

(e) Consistent with subdivision (g) of Section 4793, criteria to determine forest lands which have demonstrated potential for improved forest resource management and may, therefore, be eligible for forest resource improvement projects under the provisions of paragraph (2) of subdivision (e) of Section 4797.

(f) Factors to be considered and information which should be included in management plans submitted pursuant to Section 4799.

(g) A standard application form for forest resource improvement projects submitted under Section 4795 or 4796.

(h) Forest land conservation measures and fish and wildlife habitat protection guidelines to be followed in the performance of forest resource improvement projects work as provided by Section 4799.

(i) Guidelines for evaluation and approval of proposed forest resource improvement projects as required by subdivision (d) of Section 4799.01.

(j) Procedures for the review by the director and interested persons or agencies of proposed forest resource improvement projects pursuant to subdivision (e) of Section 4799.01.

(k) Such other matters as the director deems necessary for the effective administration of the provisions of this chapter.

(Added by Stats. 1978, Ch. 1181.)



4799.03

(a) The director shall work cooperatively with other public agencies of local, state, and federal government to encourage such agencies to undertake forest resource improvement work and otherwise accomplish the purposes of this chapter. The director is authorized to enter into contracts or cooperative agreements with such agencies to provide:

(1) Technical assistance.

(2) Necessary supervisorial personnel.

(3) Tree seed, tree cuttings, or seedlings.

(4) Necessary equipment.

(5) Such other assistance as may be necessary and appropriate to accomplish the purposes of this chapter.

(b) In carrying out the provisions of this chapter, the director shall cooperate with the Employment Development Department, the California Conservation Corps, the Cooperative Extension, resource conservation districts, industry, and other interested agencies or persons for the purpose of training needed workers and facilitating wherever feasible the creation of forest resources improvement work opportunities. The department or other state agencies are authorized to utilize state lands for the purposes of carrying out needed training pursuant to this subdivision.

(c) The director shall also endeavor to work cooperatively with other persons and public agencies to provide opportunities for voluntary, unpaid forest resources improvement work by persons who may be interested in volunteering for such work.

(Added by Stats. 1978, Ch. 1181.)



4799.04

To effectuate the purposes of this chapter, the department is authorized to:

(a) Collect or contract for adequate supplies of high-quality seed and take whatever steps are necessary to insure to the maximum degree feasible that seeds or seedlings planted as part of forest resource improvement projects undertaken pursuant to this chapter are adapted to the planting site and measures are taken to assure appropriate diversity of forest species.

(b) Contract for seedling production and, in cooperation with other state, local, and federal agencies, encourage the production of seedlings needed to accomplish reforestation in the state by small business entities in or near areas where planting will be carried out.

(c) Provide technical assistance to private seedling nurseries and conduct a program for certification of the quality and adaptability of seeds and tree seedlings supplied for forest resource improvement projects undertaken pursuant to this chapter.

(d) Increase availability of genetically improved seed and planting stock by expansion of seed orchards or other recognized tree improvement techniques.

(e) In cooperation with other public and private entities or persons:

(1) Conduct necessary research and take other appropriate measures to protect the genetic integrity and diversity of forest tree species, including, but not limited to, a seed depository.

(2) Conduct research and make grants or enter into contracts or cooperative agreements with public and private entities or persons concerning measures to increase the contribution of trees to improve the natural environment and economy of the state and measures to otherwise accomplish the purposes of this chapter.

(f) Purchase necessary equipment or materials and, in accordance with the State Civil Service Act (commencing with Section 18570 of the Government Code), appoint such deputies, officers, and other employees as may be necessary.

(g) In cooperation with other public and private entities and persons, establish such training and educational programs as may be appropriate to increase the number of workers with necessary skills to carry out seed collection, seedling production, and forest resource improvement projects.

(h) To accept grants and donations of equipment, seedlings, materials, or funds from any source for the purpose of supporting or facilitating forest resource improvement work undertaken pursuant to the provisions of this chapter. Any funds received shall be deposited by the director in the Forest Resource Improvement Fund established pursuant to Chapter 3 (commencing with Section 4799.13) of this part. No federal funds received as part of the American Recovery and Reinvestment Act (Public Law 111- 5) shall be deposited into the Forest Resources Improvement Fund.

(i) Waive the landowner cost sharing requirements of this chapter if the funding source for the authorized forest improvement work prohibits cost sharing requirements.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 11, Sec. 7. Effective July 28, 2009.)






CHAPTER 2. Urban Forestry

4799.06

This chapter shall be known and may be cited as the California Urban Forestry Act of 1978.

(Added by Stats. 1978, Ch. 1181.)



4799.07

The Legislature finds and declares that:

(a) Trees are a vital resource in the urban environment and as an important psychological link with nature for the urban dweller.

(b) Trees are a valuable economic asset in our cities. They help maintain or increase property values and attract business and new residents in urban areas.

(c) Trees play an important role in energy conservation by modifying temperature extremes with shade and humidity, and by influencing wind direction and velocity. This role is particularly important in reducing the amount of energy consumed in heating and cooling buildings and homes, and potentially in producing a local fuel and energy source.

(d) Trees directly reduce air pollution by removing airborne particulates from the atmosphere and helping to purify the air.

(e) Trees also help reduce noise, provide habitat for songbirds and other wildlife, reduce surface runoff and protect urban water resources, and enhance the aesthetic quality of life in urban communities.

(f) Trees planted in urban settings play a significant role in meeting the state s greenhouse gas emission reduction targets by sequestering carbon as well as reducing energy consumption.

(g) Maximizing the benefits of trees through multiple-objective projects that provide environmental services can provide cost-effective solutions to the needs of urban communities and local agencies, including, but not limited to, increased water supply, clean air and water, reduced energy use, flood and stormwater management, recreation, and urban revitalization.

(h) Growing conditions in urban areas for trees and associated plants have worsened so that many of California s urban communities are now losing more trees than are replaced.

(Amended by Stats. 2008, Ch. 438, Sec. 1. Effective January 1, 2009.)



4799.08

The purpose of this chapter is to:

(a) Promote the use of urban forest resources for purposes of increasing integrated projects with multiple benefits in urban communities.

(b) Arrest the decline of our urban forest resources, facilitate the planting of trees in urban communities, and improve the quality of the environment in urban areas through the establishment and improved management of urban forest resources.

(c) Facilitate the creation of permanent jobs in tree maintenance and related urban forestry activities in neighborhood, local, and regional urban areas.

(d) Optimize the potential of tree and vegetative cover in reducing energy consumption and producing fuel and other products.

(e) Encourage the coordination of state and local agency activities in urban forestry and related programs and encourage maximum citizen participation in their development and implementation.

(f) Prevent the introduction and spread within this state of known and potentially damaging or devastating pests and diseases, including, but not limited to, Dutch elm disease, pine pitch canker, sudden oak death disease, the Asian long-horned beetle, and mistletoe.

(g) Reduce or eliminate tree loss resulting from these diseases and others that are identified.

(Amended by Stats. 2008, Ch. 438, Sec. 2. Effective January 1, 2009.)



4799.09

As used in this chapter the following terms have the following meanings:

(a) Disadvantaged community means a community with a median household income less than 80 percent of the statewide average.

(b) Severely disadvantaged community means a community with a median household income less than 60 percent of the statewide average.

(c) Urban forestry means the cultivation and management of native or introduced trees and related vegetation in urban areas for their present and potential contribution to the economic, physiological, sociological, and ecological well-being of urban society.

(d) Urban forest means those native or introduced trees and related vegetation in the urban and near-urban areas, including, but not limited to, urban watersheds, soils and related habitats, street trees, park trees, residential trees, natural riparian habitats, and trees on other private and public properties.

(e) Urban area means an urban place, as that term is defined by the United States Department of Commerce, of 2,500 or more persons.

(Amended by Stats. 2010, Ch. 271, Sec. 3. Effective January 1, 2011.)



4799.10

(a) (1) The department may implement a program in urban forestry to encourage better tree management and planting in urban areas to increase integrated, multibenefit projects by assisting urban areas with innovative solutions to problems, including greenhouse gas emissions, public health impacts of poor air and water quality, urban heat island effect, stormwater management, water shortages, lack of green space, lack of urban parks that are accessible to pedestrians, vandalism, and insufficient tree maintenance, and to otherwise accomplish the purposes of this chapter.

(2) The department shall encourage demonstration projects that maximize the benefits of urban forests in conjunction with state and local agency programs to improve water conservation, energy conservation, stormwater capture and reuse, urban parks and river parkways, school construction and improvements, school greening or sun-safe schoolyards, air quality, water quality, flood management, urban revitalization, solid waste prevention, and other projects.

(3) The department shall assume the primary responsibility in carrying out the intent of this chapter in cooperation with statewide and regional urban forestry organizations or associations and arboricultural organizations or associations, other private and public entities or persons, and appropriate local, state, and federal agencies, including the Department of Water Resources, the California Environmental Protection Agency, the Department of Fish and Game, regional water quality control boards, regional and local air districts, the University of California Cooperative Extension, the Department of Parks and Recreation, the Department of Transportation, resource conservation districts, and the United States Forest Service.

(b) (1) The department shall be the agent of the state and shall have full power to cooperate with those agencies of the federal government that have powers and duties concerning urban forestry and shall perform all things necessary to secure the benefits of federal urban forestry programs.

(2) To facilitate implementation of this chapter, the director may enter into agreements and contracts with a public or private organization including a local agency that has urban forestry-related jurisdictional responsibilities and an established and operating urban forestry program. The director shall consult with those agencies when carrying out this chapter in their respective areas.

(c) The director shall take all feasible steps to prevent or retard the introduction, establishment, and spread of known or potentially damaging or devastating pests and diseases. Any agreement shall ensure that the department will not need additional funds to participate in the program.

(d) The department and the Department of Food and Agriculture shall cooperate in setting quarantine boundary lines and in enforcing the provisions relating to quarantine and pest abatement contained in Division 4 (commencing with Section 5001) of the Food and Agricultural Code when a quarantine is established to prevent the spread of introduced pests and diseases affecting the state s urban forests.

(e) Whenever it is feasible to do so, the department may utilize inmates and wards assigned to conservation camps or the California Conservation Corps or certified Community Conservation Corps in implementing this chapter.

(f) The department may utilize available recipients of the Aid to Families with Dependent Children or General Assistance Program, who are participating in state or county work experience programs for carrying out the purposes of this chapter. The participation of registrants for the welfare-to-work program under the CalWORKs program, under Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code, shall be consistent with their participant contract requirements. A person being utilized by the department pursuant to this subdivision shall not be placed in the same crew as persons utilized pursuant to subdivision (e).

(Amended by Stats. 2008, Ch. 438, Sec. 4. Effective January 1, 2009.)



4799.11

(a) The department shall provide technical assistance to urban areas with respect to all of the following:

(1) Planning for regional, county, and local land use analysis projects related to urban forestry.

(2) Preparation of urban tree plans and the selection of trees in large-scale landscaping and reforestation efforts.

(3) Development and coordination of training programs for neighborhood and local agency tree planting and maintenance crews.

(4) Advice to cities, counties, districts, and regional entities, homeowner neighborhood groups, and nonprofit organizations on tree disease, insect problems, tree planting, and maintenance.

(5) The role of forest ecology in planning for the future of urban areas, including climate change and greenhouse gas emission reductions, air quality, watershed problems, and energy conservation.

(6) Retention of native trees and riparian habitats.

(7) Any other matter relating to the purposes of this chapter.

(b) The department and other state agencies are also authorized to assist local tree maintenance and green waste utilization programs by making equipment available on loan where feasible and not detrimental to department or other state agency operations. That equipment may be used only to support regional or local urban forestry efforts consistent with this chapter, including by nonprofit organizations involved in urban tree care or urban green waste utilization efforts.

(Amended by Stats. 2010, Ch. 271, Sec. 4. Effective January 1, 2011.)



4799.12

The director, with advice from other appropriate state agencies and interested parties, may make grants to provide assistance of 25 to 90 percent of costs for projects meeting guidelines established by the board upon recommendation by the director. The director may waive the cost sharing requirement for projects that are in disadvantaged and severely disadvantaged communities. Grants may be made to cities, counties, districts, and nonprofit organizations. The director may also waive the cost sharing requirement if the funding source for a grant prohibits cost sharing requirements. Contributions required as a condition of grants made pursuant to this section may be made in the form of material, services, or equipment, or funds. Authorized assistance may include, but is not limited to, any of the following needs:

(a) Funding for development of urban tree plans that include coordination of local agency efforts and citizen involvement.

(b) Funding for development of urban tree plans that include coordination of multiple jurisdictions, multiple agency efforts, and citizen involvement.

(c) Funding for development of urban forest master plans or similar plans designed to provide comprehensive protection, maintenance, and management of the urban forest.

(d) Provision of seedling and tree stock.

(e) Tree planting projects.

(f) Funding and other assistance to local agencies and nonprofit organizations for partnerships as follows:

(1) Energy saving urban forest programs similar to the Los Angeles Department of Water and Power s Trees for Green LA program and the Sacramento Municipal Utility District s Sacramento Shade Tree program.

(2) Developing projects or programs that use urban forests for water conservation, improving water quality, or stormwater capture.

(3) Developing projects or programs that use urban forests for air quality improvement, reduction in greenhouse gas emissions, or reduction of urban heat island effect.

(4) Developing community education and engagement programs on the benefits and proper care of trees.

(g) Funding for the development of training and educational materials on the benefits of the urban forest.

(h) Funding for the development of training and educational materials on proper care and maintenance of trees and the urban forest, including young and mature tree care.

(i) Funding and other assistance, based on criteria developed by the department, for management of urban forests to ensure their survival and ability to optimize the benefits that urban forests provide the community and the environment.

(j) Funding and other assistance for demonstration projects in urban forestry with special attention given to projects or programs assisting the state in meeting the requirements of the Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code), improving energy and water conservation, capturing and filtering urban stormwater, improving water quality, reducing the urban heat island effect, improving air quality, and wood and fiber utilization projects, including, but not limited to, biofuel and bioenergy.

(k) Other categories of projects recommended by the director and approved by the board.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 11, Sec. 8. Effective July 28, 2009.)






CHAPTER 3. Forest Resources Improvement Fund

4799.13

(a) There is hereby created in the State Treasury, the Forest Resources Improvement Fund. The money in the Forest Resources Improvement Fund may only be expended, upon appropriation by the Legislature, for the cost of operations associated with management of lands held in trust by the state and operated as demonstration state forests by the department pursuant to Section 4646, including restoration activities, and to reimburse the department s cost of maintaining and improving the campground facilities, associated recreational facilities, natural environment, and access thereto, pursuant to subdivision (b) of Section 4652.

(b) The Forest Resources Improvement Fund shall be the depository for all revenue derived from the repayment of loans made or interest received pursuant to Chapter 1 (commencing with Section 4790), the receipts from the sale of forest products, as defined in Section 4638, from the state forests to support the operations described in subdivision (a), and revenue received from recreational user fees, pursuant to subdivision (a) of Section 4652. Money in the fund in excess of the amount needed to support those operations shall be deposited in the General Fund.

(c) The director may accept grants and donations of equipment, seedlings, labor, materials, or funds from any source for the purpose of supporting or facilitating activities undertaken pursuant to this part. Any funds received shall be deposited by the director in the Forest Resources Improvement Fund.

(d) Each proposed expenditure by the department of money from the Forest Resources Improvement Fund shall be included as a separate item and scheduled individually in the Budget Bill for each fiscal year for consideration by the Legislature. These appropriations shall be subject to all of the limitations contained in the Budget Bill and to all other fiscal procedures prescribed by law with respect to the expenditure of state funds.

(Amended by Stats. 2010, Ch. 598, Sec. 2. Effective January 1, 2011.)






CHAPTER 4. Energy Production

4799.14

The department is authorized to conduct surveys, studies, and research concerning the economic and environmental costs, benefits, and feasibility of utilizing wood wastes and forest growth for thermal processes, including, but not limited to, the generation of electrical energy or conversion to solid, gaseous, or liquid fuels for transport or industrial use. Such studies shall include research concerning the cost of gathering and transporting logging wastes and other materials from timber management operations to potential markets and the identification of locations for conversion facilities and forest management operations with high potential for utilization of wood for energy production.

(Added by Stats. 1978, Ch. 1181.)



4799.15

The department is further authorized to provide technical and other assistance to public and private agencies and persons with respect to forest management, species selection, and other matters as to which the department has special expertise, in order to encourage and facilitate utilization of wood for energy production.

(Added by Stats. 1978, Ch. 1181.)



4799.16

The department shall coordinate its activities and cooperate with the State Energy Resources Conservation and Development Commission in the development of surveys, studies, and research concerning the utilization of wood waste and forest growth for energy. The department shall also coordinate its activities with other public and private agencies to insure that the activities of the department and such other agencies are not duplicative and the maximum benefit occurs from actions taken by the department to carry out its responsibilities pursuant to this chapter.

(Added by Stats. 1978, Ch. 1181.)






CHAPTER 5. Timberland Wildlife Study

4800

It is the intent of the Legislature, in enacting this chapter, to do all of the following:

(a) To provide coordination on wildlife and timberland issues within the Resources Agency.

(b) To improve and coordinate the state data bases for use in analyzing the cumulative impacts of timber harvesting pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000)).

(c) To improve the technical basis upon which the Department of Fish and Game predicates recommendations for mitigating site-specific and cumulative effects on wildlife from timber harvesting activities.

(d) To provide recommendations to the board concerning creation of a list of species of special concern for which additional forest practices rules may be needed.

(e) To provide recommendations to the Fish and Game Commission concerning additions to its list of species that are threatened or endangered.

(f) To provide authority to the state to work cooperatively with the United States Forest Service, including the ability to provide and receive funding for wildlife studies.

(Added by Stats. 1989, Ch. 1241, Sec. 1. Effective October 1, 1989.)



4805

(a) The director shall establish a schedule of user fees for persons using the department s data base developed pursuant to Section 4802, which does not exceed the reasonable costs for developing, updating, and maintaining the data base.

(b) The department shall utilize its data base for the review of timber harvesting plans as appropriate, and shall permit the use of its data base by timber harvesting plan applicants for the preparation of timber harvesting plans and by other persons, upon request.

(c) Commencing on January 1, 1992, the department shall charge a fee to users of the data base pursuant to this section.

(Added by Stats. 1989, Ch. 1241, Sec. 1. Effective October 1, 1989.)









PART 3. LUMBER, LOGS AND TIMBER

CHAPTER 1. Floating Lumber

4851

As used in this article, lumber means all timber, whether in logs, boards, planks, or beams, and whether in rafts or otherwise. It does not include the sort of wood commonly called driftwood.

(Repealed and added by Stats. 1965, Ch. 1144.)



4852

Whenever any lumber drifts upon any island in any of the waters of this state, or upon the bank of any such waters, the owner of the lumber may remove it on payment or tendering to the owner or occupant of the land the amount of the damages which the owner or occupant of the land has sustained by reason of the drifting of the lumber upon such land, and which may accrue in its removal.

(Repealed and added by Stats. 1965, Ch. 1144.)



4853

If the owner of the lumber does not, within three months from the time it was so drifted, take the lumber away, the owner or occupant of the land shall deliver a bill of his charges, together with the lumber, to the sheriff of the county. The sheriff shall dispose of the lumber in the manner required by Articles 1 (commencing with Section 510) and 2 (commencing with Section 530) of Chapter 3, Division 3 of the Harbors and Navigation Code with regard to wrecked perishable property.

(Repealed and added by Stats. 1965, Ch. 1144.)



4854

When sold, the proceeds of the lumber shall be applied first to the payment of the charges of sale and in liquidation of the expenses and damages awarded to the claimant. The residue shall be paid to the county treasurer, to be by him paid over to the former owner of the lumber, or his representatives, or assigns, on the production of proof of his former ownership satisfactory to the judge of the superior court of the county, and on his order therefor, made within one year after its receipt.

(Repealed and added by Stats. 1965, Ch. 1144.)



4855

The rejection by the judge of any claimant s right to such proceeds is conclusive, unless within six months thereafter he commences action to obtain such proceeds. If no claim is made or sustained to the proceeds, the county treasurer shall place the proceeds in the county unapportioned elementary school fund.

(Repealed and added by Stats. 1965, Ch. 1144.)






CHAPTER 2. Marking Logs and Timber

4875

In all cases where two or more persons, firms, or corporations are engaged in or intend to engage in putting or placing logs or timber into any navigable water in this state for the purpose of rafting or floating such logs or timber to any place within this state for manufacture or sale and where such logs are to be rafted or floated a distance of one mile or more, such person, firm or corporation may have some mark of his or its selection and authenticated as provided in this chapter impressed in a conspicuous place on the end or surface of each such log or piece of timber.

(Repealed and added by Stats. 1965, Ch. 1144.)



4877

Any log or timber which has any such recorded mark impressed on it shall be presumed to belong to the person, firm, or corporation in whose name the mark has been recorded.

(Repealed and added by Stats. 1965, Ch. 1144.)



4878

Every person, firm, or corporation that neglects to have his or its mark or marks recorded, as provided by Section 4875, is debarred from all benefits arising from the recordings of the mark or marks, and the vendee or assignee of any such logs or timber is subject to the same regulations and restrictions.

(Repealed and added by Stats. 1965, Ch. 1144.)



4879

It is unlawful for any person, firm, or corporation, except boom companies which may be required or compelled to catch and hold logs or timber, to take up or have in their possession, or to sell, dispose of, or convert or appropriate to their own use, without the written consent of the owner or his agent, any marked log, timber, pole, pile, tie, shingle bolt, boom stick, or lumber of value, not the property of such person, firm or corporation, found on the bank or banks of, or adrift, or strayed in, any harbor, river, lake, bay, slough, bayou, creek, pond, stream, ditch or other waters situated wholly or partly within the boundaries of this state, if the person or company claiming such mark has had a description and diagram of it recorded in any of the counties of this state through which such property was to be floated for manufacture or sale. Knowledge of the ownership of all such logs, timber, or lumber for the purpose of this chapter shall be conclusively presumed upon proof that the logs, timber or lumber were marked and that the description and diagram had been theretofore recorded. Any person violating the provisions of this section shall be punished by a fine not exceeding six hundred dollars ($600), or by imprisonment for not more than one year.

(Amended by Stats. 1983, Ch. 1092, Sec. 343. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)









PART 4. CONSERVATION AND TRAINING PROGRAM

CHAPTER 1. California Conservation Camp Program

4951

In enacting this chapter, it is the purpose of the Legislature to declare the existence of a California Conservation Camp program to provide for the training and use of the inmates and wards assigned to conservation camps in the furtherance of public conservation.

It is the policy of this state to require the inmates and wards assigned to such camps to perform public conservation projects including, but not limited to, forest fire prevention and control, forest and watershed management, recreation, fish and game management, soil conservation and forest and watershed revegetation.

In order to effect the maximum possible conservation and development of natural resources for the benefit of the people of this state, whenever reasonably possible, conservation projects of a multiple purpose nature shall be undertaken by the California Conservation Camps. The various agencies concerned with conservation projects shall consult and advise with each other to promote these multiple-purpose conservation projects and in order to achieve this goal may enter into such contracts as may be necessary.

(Repealed and added by Stats. 1965, Ch. 1144.)



4952

As used in this chapter California Conservation Camps or camps means any camps now or hereafter established, as provided by law, for the purpose of receiving prisoners committed to the custody of the Director of Corrections and wards committed to the Director of the Youth Authority, and in which the work projects performed by the inmates or wards are supervised by employees of the department.

(Amended by Stats. 1976, Ch. 1300.)



4953

(a) The department shall utilize inmates and wards assigned to conservation camps in performing fire prevention, fire control, and other work of the department. At times it deems proper and on terms it deems wise, the department may enter into contracts or cooperative agreements with a public agency, local, state, or federal, or with a qualified nonprofit organization that has a demonstrated ability to plan, implement, and complete a conservation project and meets other criteria, as determined by the department, for the performance of other conservation projects that are appropriate for those public agencies or that nonprofit organization under policies that shall be established by the Prison Industry Authority. The charge for the service shall be determined by the director. All these contracts are subject to the approval of the director and the Director of General Services.

(b) For the purposes of this section, nonprofit organization means any California corporation exempt from taxation under Section 501(c)(3), 501(c)(4), or 501(c)(5) of the federal Internal Revenue Code.

(Amended by Stats. 2008, Ch. 259, Sec. 2. Effective January 1, 2009.)



4956

The conditions of work to be performed under such contracts or agreements shall be consistent with the requirements, as determined by the Director of Corrections and the Director of the Youth Authority, for maintaining control of inmates or wards committed to their respective custody.

(Repealed and added by Stats. 1965, Ch. 1144.)



4957

Conservation camp inmates and wards may be utilized in the rescue of lost or injured persons, the saving of life, and the protection of property. The department may cooperate with local agencies of government to accomplish these purposes.

The department may also, upon the request of the appropriate local agency, utilize conservation camp inmates and wards in the performance of watershed revegetation and related work necessary to prevent flood damage to land resulting from the destruction of vegetation by fire.

(Amended by Stats. 1982, Ch. 1277, Sec. 6.)



4958

Conservation camp inmates and wards may, upon the request of the appropriate public agency, be utilized in the performance of preventive maintenance or reconstruction of levees or of any other work necessary to prevent flood damage to land resulting from levee breaks or overflows.

(Added by Stats. 1983, Ch. 732, Sec. 2.)












DIVISION 5. PARKS AND MONUMENTS

CHAPTER 1. State Parks and Monuments

ARTICLE 1. State Park System

5001

The Department of Parks and Recreation has control of the state park system.

(Amended by Stats. 1967, Ch. 1179.)



5001.1

As used in this division, department means the Department of Parks and Recreation and director means the Director of Parks and Recreation.

(Added by Stats. 1965, Ch. 1144.)



5001.4

The department may manage state marine reserves, state marine parks, state marine conservation areas, state marine cultural preservation areas, state marine recreational management areas and, if requested by the State Water Resources Control Board, state water quality protection areas. Department authority over units within the state park system shall extend to units of the state MMAs system that are managed by the department.

(Amended by Stats. 2003, Ch. 610, Sec. 15. Effective January 1, 2004.)



5001.5

Whenever any reference is made to the state park system with respect to a duty, power, purpose, responsibility, or jurisdiction that can be exercised or carried out within the state vehicular recreation areas, it shall be deemed to be also a reference to, and to mean, the state vehicular recreation areas.

(Amended by Stats. 2004, Ch. 908, Sec. 1. Effective January 1, 2005.)



5001.6

(a) Notwithstanding Section 5001.95, units of the state park system may be located within, and be a part of, a state seashore. However, the unit shall be managed in accordance with its classification as provided in Section 5019.62.

(b) The following state seashores are hereby established consisting of appropriate coastal lands described in this subdivision together with any other lands that may, from time to time, be acquired by the state as an addition to these state seashores:

(1) Del Norte State Seashore, consisting of lands lying between Pyramid Point and Point Saint George, particularly lands to assure public access to, and scenic protection of, Pyramid Point; beach and dune lands, water-bottom and shoreline lands at Lake Earl, including Lake Talawa, all within Del Norte County.

(2) Clem Miller State Seashore, consisting of lands extending from the mouth of the Eel River to Pudding Creek at Fort Bragg, and including lands at Bear Harbor, Usal Creek, Cottoneva Creek, shore and upland additions to Westport-Union Landing State Beach, DeHaven Creek uplands, Ten Mile River estuary, and MacKerricher State Park, all within Humboldt and Mendocino Counties.

(3) Mendocino Coast State Seashore, consisting of lands extending from Jughandle Creek to the Gualala River, and including the Pygmy Forest Ecological Staircase, Russian Gulch State Park, Mendocino Headlands State Park, Van Damme State Park, Greenwood Creek Beach, Bowling Ball Beach and the Gualala River shoreline and estuary, all within Mendocino County.

(4) Sonoma Coast State Seashore, consisting of lands extending from the Gualala River to Bodega Head, and including the Kruse Rhododendron State Reserve, Salt Point State Park, Fort Ross State Historic Park, and Sonoma Coast State Beach, all within Sonoma County.

(5) A o Nuevo State Seashore, consisting of lands extending from Pillar Point to the City of Santa Cruz, and including the San Mateo Coast State Beaches, A o Nuevo State Reserve, Big Basin Redwoods State Park, and Natural Bridges State Beach, all within San Mateo and Santa Cruz Counties.

(6) (A) Monterey Bay State Seashore, consisting of lands extending from Natural Bridges State Beach south to Point Joe, including Lighthouse Fields, Twin Lakes, New Brighton State Beach, Seacliff, Manresa, Sunset, Zmudowski, Moss Landing, Salinas River, Marina, Monterey, and Asilomar, all within Santa Cruz and Monterey Counties.

(B) The department may establish a recreational trail system within the boundaries of the Monterey Bay State Seashore that is to be dedicated as the Sam Farr Recreational Trail System.

(7) San Luis Obispo State Seashore, consisting of lands extending from Cayucos to Lion s Head and including Cayucos State Beach, Morro Strand State Beach, Atascadero State Beach, Morro Bay State Park, Montana de Oro State Park, Avila State Beach, Pismo State Beach, Pismo Dunes State Vehicular Recreation Area and Point Sal State Beach, all within San Luis Obispo and Santa Barbara Counties.

(8) Santa Barbara Coast State Seashore, consisting of lands extending from Gaviota to Las Llagas Canyon, and including Gaviota State Park, Refugio State Beach, and El Capitan State Beach, all within Santa Barbara County.

(9) Point Mugu State Seashore, consisting of lands extending from Ormond Beach to San Nicholas Canyon, and including Mugu Lagoon, Point Mugu State Park, and Leo Carrillo State Beach, all within Ventura and Los Angeles Counties.

(10) Capistrano Coast State Seashore, consisting of lands extending from Newport Beach to San Mateo Point, and including Corona Del Mar State Beach, Irvine Coast, Doheny State Beach, and San Clemente State Beach, all within Orange County.

(11) (A) San Diego Coast State Seashore, consisting of lands extending from San Onofre State Beach to La Jolla, and including San Onofre State Beach, Carlsbad State Beach, Robert C. Frazee State Beach, South Carlsbad State Beach, Leucadia State Beach, Moonlight State Beach, San Elijo State Beach, Cardiff State Beach, Torrey Pines State Beach, and Torrey Pines State Reserve, all within San Diego County.

(B) That section of Carlsbad State Beach within the San Diego Coast State Seashore that is located north of Agua-Hedionda Lagoon is hereby renamed Robert C. Frazee State Beach.

(c) The department shall determine the precise boundaries of each state seashore, may revise those boundaries from time to time, and shall identify additional lands appropriate for inclusion in state seashores.

(d) Section 5019.62 does not apply to lands lying within the boundaries of state seashores established pursuant to this section until those lands have been acquired by the state and designated as state park system lands that are a part of a state seashore.

(Amended by Stats. 2002, Ch. 953, Sec. 3. Effective January 1, 2003.)



5001.65

Commercial exploitation of resources in units of the state park system is prohibited. However, slant or directional drilling for oil or gas with the intent of extracting deposits underlying the Tule Elk State Reserve in Kern County is permissible in accordance with Section 6854. Commercial fishing is permissible, unless otherwise restricted, in state marine conservation areas, state marine cultural preservation areas, and state marine recreational management areas.

Qualified institutions and individuals shall be encouraged to conduct nondestructive forms of scientific investigation within state park system units, upon receiving prior approval of the director.

The taking of mineral specimens for recreational purposes from state beaches, state recreation areas, or state vehicular recreation areas is permitted upon receiving prior approval of the director.

(Amended by Stats. 2003, Ch. 610, Sec. 16. Effective January 1, 2004.)



5001.7

The landing of aircraft in units of the state park system is subject to the following limitations:

(a) Airport facilities and services may be allowed in a unit of the state park system, other than a state wilderness, state reserve, natural preserve, or cultural preserve, if the department determines that it is desirable to expand visitor use of the unit and that the location of such facilities and services is compatible with the management of the unit in relation to its primary usage.

(b) Airport facilities and services shall be excluded from state wilderness, state reserves, natural preserves, and cultural preserves, and shall be excluded from any other unit of the state park system where the department determines that the primary resource value of the unit would be impaired by such facilities and services or that a landing strip or flight patterns would not be compatible with the recreation experience of other visitors.

(Amended by Stats. 1978, Ch. 615.)



5001.8

(a) The use of motor vehicles in units of the state park system is subject to the following limitations:

(1) In state wildernesses, natural preserves, and cultural preserves, use is prohibited.

(2) In state parks, state reserves, state beaches, wayside campgrounds, and historical units, use is confined to paved areas and other areas specifically designated and maintained for normal ingress, egress, and parking.

(3) In state recreation areas, use is confined to specifically designated and maintained roads and trails.

(b) The use of motor vehicles on lands in the state vehicular recreation areas is confined to areas and routes designated for that purpose.

(Amended by Stats. 2004, Ch. 908, Sec. 2. Effective January 1, 2005.)



5001.9

(a) Any improvement existing within the state park system as of January 1, 1979, which fails to comply with the provisions of former Section 5001.5 as they read immediately prior to January 1, 1979, or Article 1.7 (commencing with Section 5019.50) of this chapter shall not be expanded.

(b) No new facility may be developed in any unit of the state park system unless it is compatible with the classification of the unit.

(Amended by Stats. 1980, Ch. 781, Sec. 1.)



5001.95

No state park system unit, other than a state wilderness, a natural preserve, or a cultural preserve, shall be located within the boundaries of another state park system unit.

(Amended by Stats. 1978, Ch. 615.)



5001.96

Attendance at state park system units shall be held within limits established by carrying capacity determined in accordance with Section 5019.5.

(Added by Stats. 1971, Ch. 1722.)



5002

All parks, public camp grounds, monument sites, landmark sites, and sites of historical interest established or acquired by the State, or which are under its control, constitute the State Park System except the sites and grounds known as the State Fair Grounds in the City of Sacramento, and Balboa Park in the City of San Diego.

(Amended by Stats. 1947, Ch. 1054.)



5002.1

Prior to the classification or reclassification of a unit of the state park system into any of the categories specified in Article 1.7 (commencing with Section 5019.50) of this chapter, the department shall prepare an inventory of the unit s scenic, natural, and cultural features, including, but not limited to, ecological, archaeological, historical, and geological features. The inventory shall be submitted by the department to the State Park and Recreation Commission for its consideration when classifying or reclassifying a unit.

(Amended by Stats. 1978, Ch. 615.)



5002.2

(a) Following classification or reclassification of a unit by the State Park and Recreation Commission, and prior to the development of any new facilities in any previously classified unit, the department shall prepare a general plan or revise any existing plan, as the case may be, for the unit.

The general plan shall consist of elements that will evaluate and define the proposed land uses, facilities, concessions, operation of the unit, any environmental impacts, and the management of resources, and shall serve as a guide for the future development, management, and operation of the unit.

The general plan constitutes a report on a project for the purposes of Section 21100. The general plan for a unit shall be submitted by the department to the State Park and Recreation Commission for approval.

(b) The resource element of the general plan shall evaluate the unit as a constituent of an ecological region and as a distinct ecological entity, based upon historical and ecological research of plant-animal and soil-geological relationships and shall contain a declaration of purpose, setting forth specific long-range management objectives for the unit consistent with the unit s classification pursuant to Article 1.7 (commencing with Section 5019.50), and a declaration of resource management policy, setting forth the precise actions and limitations required for the achievement of the objectives established in the declaration of purpose.

(c) Notwithstanding the requirements of subdivision (a), the department is not required to prepare a general plan for a unit that has no general plan or to revise an existing plan, as the case may be, if the only development contemplated by the department consists of the repair, replacement, or rehabilitation of an existing facility; the construction of a temporary facility, so long as such construction does not result in the permanent commitment of a resource of the unit; any undertaking necessary for the protection of public health or safety; or any emergency measure necessary for the immediate protection of natural or cultural resources; or any combination thereof at a single unit. Any development is subject to the requirements of the California Environmental Quality Act (Division 13 (commencing with Section 21000)).

(d) Any general plan approved prior to July 1, 1972, may be used as the basis for development if the director finds that there has been no significant change in the resources of the unit since approval of the plan and that the plan is compatible with current policies governing development of the unit and the classification of the unit.

(e) Consistent with good planning and sound resource management, the department shall, in discharging its responsibilities under this section, attempt to make units of the state park system accessible and usable by the general public at the earliest opportunity.

(f) The department may prepare a general plan which includes more than one unit of the state park system for units which are in close proximity to one another and which have similar resources and recreational opportunities if that action will facilitate the protection of public resources and public access to units of the state park system.

(Amended by Stats. 1990, Ch. 342, Sec. 1.)



5002.3

A public hearing shall be scheduled by the State Park and Recreation Commission to consider each matter of classification or reclassification of a unit and of approval of the department s general plan for a unit. Notice of the hearing shall be posted in plain sight at one or more places within the affected unit, published in one or more newspapers of general circulation in each county within which the affected unit is located, and mailed to every person who has filed a request for notice of the hearing with the commission. If the notice of hearing is published in a weekly newspaper, it shall appear therein on at least two different days of publication; and if in a newspaper published more often, there shall be at least five days from the first to the last day of publication, both days included. The content of the notice of hearing shall substantially comply with the requirements of Section 11346.5 of the Government Code.

Copies of the department s inventory of features, in the case of a hearing on classification or reclassification, or copies of the department s general plan, in the case of a hearing on approval of the plans, shall be made available to the public at the department s appropriate regional and district offices on the last date of publication of the notice.

The hearing shall be held by the commission in, or within a radius of 100 miles of, the City of San Diego, Los Angeles, San Francisco, San Bernardino, Eureka, Redding, Fresno, Ukiah, Monterey, San Luis Obispo, Santa Barbara, or Sacramento, whichever is closest to the unit affected, not less than 30 days, nor more than 60 days, after the last date of publication of the notice. The hearing shall be conducted in the manner specified in Section 11346.8 of the Government Code. The vote of each individual member of the commission on each matter of classification or reclassification and of approval of the department s general plan shall be recorded when the final decision of the commission is announced.

(Amended by Stats. 1990, Ch. 1027, Sec. 1. Effective September 19, 1990.)



5002.4

The department shall furnish a copy of the general plan for any unit of the state park system for which a plan has been prepared to any Member of the Legislature, upon request.

(Repealed and added by Stats. 1983, Ch. 439, Sec. 8.)



5002.45

(a) Notwithstanding any other provision of this article, upon completion of the land transfer authorized in Section 6 of Chapter 1234 of the Statutes of 1980, the department shall prepare a general plan or revise any existing general plan, as the case may be, for the Sinkyone Wilderness State Park. The plan shall also include the leased property described in paragraph (2) of subdivision (c) of Section 6 of that chapter.

(b) The general plan shall be as provided in Section 5002.2 and shall also include all of the following:

(1) Provision for a system of recreational trails connected one to another and to other recreational trails in the region.

(2) Provision for a system of nonmotorized transportation, at least for those unable to hike long distances because of age or disability. The department may contract for a privately owned and operated system of horse-drawn carriages to be operated at no cost to the state in order to provide this nonmotorized transportation.

(3) Provision for parking of motor vehicles at Usal and Low Gap or elsewhere at the perimeter of or near the Sinkyone Wilderness State Park. This may include patrolled parking areas on the perimeter of or near the park or parking lots in nearby communities with shuttle buses to the wilderness area, or both; in any case, the department may charge fees not to exceed its actual costs.

(4) Provision for sportfishing. In addition, notwithstanding any other provision of law, the commission may consider and authorize as a part of the plan continuation of and regulation of hunting on the limited basis traditional to the area, to the extent it does not endanger human health or safety.

(5) Provision for the continuation and renewal of road easements which existed on January 1, 1980, across the park, to the extent that the roads are necessary to provide access to neighboring property.

(6) Provision for the maintenance and use of the existing structure known as Needle Rock House as a visitor-serving or interpretive facility or another use compatible with the preservation of the wilderness environment.

(7) Provision for any restrictions on the use of existing county roads within the park, which restrictions may be necessary to protect human health or safety, natural resources, or wilderness values of the park; and provision for posting of signs on those roads to notify persons of road conditions.

(c) The department, in preparing or revising the general plan, shall hold at least one public hearing in each of Mendocino and Humboldt Counties.

(d) The State Park and Recreation Commission shall conduct at least one public hearing at a location within a 100-mile radius of the park to consider approval of the department s general plan. Notice of the hearing, the availability of copies of the department s general plan, and the conduct of the hearing shall be in accordance with Section 5002.3.

(e) The State Park and Recreation Commission shall evaluate the compatibility of continued use of existing roads with the proposed uses of the park in the general plan adopted by the commission pursuant to this section. However, no county road shall be closed except with the concurrence of the board of supervisors of the county in which it is located.

(Amended by Stats. 1984, Ch. 37, Sec. 1. Effective March 14, 1984.)



5002.5

The department may accept a gift of title to the Chinese Taoist Temple in Hanford, Kings County, for the state park system in the event such gift of title is offered to the department. Before title to the Chinese Taoist Temple is offered and accepted pursuant to this section, the department shall enter into an agreement with either a local governmental entity or with a nonprofit organization for the operation of the Chinese Taoist Temple as a unit of the state park system and such agreement shall provide that all operating and maintenance costs associated with the Chinese Taoist Temple shall be at no cost to the state.

(Added by Stats. 1974, Ch. 268.)



5002.6

(a) Notwithstanding any other provision of law, and upon the adoption of a resolution of acceptance pursuant to subdivision (h), the director shall grant to the County of Los Angeles, at no cost to the county, in trust for the people of the State of California, and subject to the conditions set forth in this section, all of the rights, title, and interest of the State of California in lands, and improvements thereon, generally described as follows, and more particularly described in the deed:

(1) Parcel 1.Approximately 3.83 acres of unimproved land, known as Las Tunas State Beach.

(2) Parcel 2.Approximately 31.21 acres of improved land, known as Topanga State Beach.

(3) Parcel 3.Approximately 46.34 acres of improved land, being a portion of Manhattan State Beach.

(4) Parcel 4.Approximately 26.03 acres of improved land, known as Redondo State Beach.

(5) Parcel 5.Approximately 18.07 acres of improved land, known as Royal Palms State Beach.

(6) Parcel 6.Approximately 30.64 acres of improved land, being a portion of Point Dume State Beach.

(7) Parcel 7.Approximately 15.12 acres of unimproved land, known as Dan Blocker State Beach, and that includes Latigo Shores.

(8) Parcel 8.Approximately 10.50 acres of improved land, being a portion of Malibu Lagoon State Beach, known as Surf Rider Beach.

(b) (1) The grant in trust for the people of the State of California made pursuant to subdivision (a) shall be made upon the express condition that the County of Los Angeles shall use, operate, and maintain the granted lands and improvements thereon for public recreation and beach purposes in perpetuity, and shall comply with all restrictions specified in each deed and prescribed in subdivision (e). The county shall not make or permit any other use of the granted lands and improvements. Any violation of this prohibition or any violation of subdivision (e) shall constitute a breach of conditions for purposes of paragraph (2) of this subdivision.

(2) Upon a material breach of any condition of a grant made pursuant to this section which is determined by a court of competent jurisdiction to have been made intentionally, the State of California shall terminate the interest of the County of Los Angeles in the granted lands and improvements pursuant to Chapter 5 (commencing with Section 885.010) of Title 5 of Part 2 of Division 2 of the Civil Code. Upon exercise of the state s power of termination in accordance with Section 885.050 of the Civil Code, all rights, title, and interest of the County of Los Angeles in the granted lands and improvements shall terminate and revert to, and rest in, the state, and the county shall, within 30 days from the date of that judgment, pay to the state an amount equal to funds received by the county annually from the appropriation under schedule (a) of Item 3680-105-516 of the Budget Act of 1995 or from any subsequent appropriation received from the state specifically for the operation or maintenance of the granted lands and improvements. However, in no event shall that payment exceed the sum of one million five hundred thousand dollars ($1,500,000). The returned funds shall be deposited in the State Parks and Recreation Fund.

(3) Notwithstanding Section 885.030 of the Civil Code, the state s power of termination pursuant to paragraph (2) shall remain in effect in perpetuity.

(c) Any operating agreement between the State of California and the County of Los Angeles pertaining to any of the real property described in subdivision (a), in existence at the time of the grant, shall be terminated by operation of law upon the conveyance of the real property to the County of Los Angeles.

(d) There is hereby excepted and reserved to the State of California from the grants made pursuant to subdivision (a) all mineral deposits, as defined in Section 6407, which lie below a depth of 500 feet, without surface rights of entry.

(e) The transfer of all rights, title, and interest in the lands and improvements described in subdivision (a) shall be subject to the following restrictions, which shall be specified in each deed:

(1) (A) No new or expanded commercial development shall be allowed on the granted real property.

(B) Any project for new or expanded noncommercial development on the granted real property shall not exceed an estimated cost limitation for each project of two hundred fifty thousand dollars ($250,000), as adjusted annually to reflect the California Construction Index utilized by the Department of General Services. Any authorization for new and expanded noncommercial development shall be limited to projects that provide for the safety and convenience of the general public in the use and enjoyment of, and enhancement of, recreational and educational experiences, and shall be consistent with the use, operation, and maintenance of the granted lands and improvements as required pursuant to subdivision (b). The expenditure of public funds for shoreline protective works shall only be permitted for those protective works that the County of Los Angeles determines are necessary for the protection of public infrastructure or a public facility. For purposes of this subparagraph, project means the whole of an action that constitutes the entirety of the particular type of new construction, alteration, or extension or betterment of an existing structure.

(C) Notwithstanding subparagraph (B), the deed for the conveyance of Royal Palms State Beach shall contain a provision that allows for the implementation of the state-approved local assistance grant (project number SL-19-003) to the County of Los Angeles already approved in the Budget Act of 1988 for noncommercial development to rehabilitate the existing park infrastructure at that state beach.

(D) The estimated cost limitation specified in subparagraph (B) shall not apply to the noncommercial projects necessary to bring public accessways and public facilities into compliance with the Americans with Disabilities Act of 1990, as amended (42 U.S.C. Sec. 12101 et seq.). The limitation described in this subparagraph shall not affect the restriction described in subparagraph (A) of paragraph (1) of subdivision (e).

(2) The granted lands and improvements may not be subsequently sold, transferred, or encumbered. For purposes of this section, encumber includes, but is not limited to, mortgaging the property, pledging the property as collateral, or any other transaction under which the property would serve as security for borrowed funds. Any lease of the granted lands or improvements shall only be consistent with the public recreation and beach purposes of this section.

(f) As an alternative to the exercise of the power of termination for a material breach of conditions, each condition set forth in this section shall be enforceable as a covenant and equitable servitude through injunction for specific performance issued by a court of competent jurisdiction.

(g) On and after June 30, 1998, it is the intent of the Legislature that any application by the County of Los Angeles Fire Department to secure state funding support for boating safety and enforcement on waters within the County of Los Angeles shall be given priority consideration by the Legislature, unless an alternative source of funding is secured prior to that date which serves the same or similar purposes.

(h) This section shall become operative only if the Board of Supervisors of the County of Los Angeles adopts a resolution accepting the fee title grants, in trust for the people of the State of California, in accordance with this section, of the lands and improvements described in subdivision (a).

(Amended by Stats. 2000, Ch. 782, Sec. 1. Effective September 27, 2000. Section conditionally operative as provided in subd. (h).)



5002.7

(a) The beach bicycle path in the County of Los Angeles, which runs 22.3 miles from its northern end at the Will Rogers State Beach to its southern end in the City of Torrance, shall be named the Marvin Braude Bikeway in honor of Marvin Braude, a former member of the City Council of the City of Los Angeles.

(b) Signage for the Marvin Braude Bikeway shall be placed at appropriate locations to commemorate the many conservation accomplishments of Marvin Braude, who tirelessly led efforts on behalf of the Santa Monica Mountains Conservancy, helped create the Venice Beach bikeway, and championed many other efforts to create and preserve open space and parks. Costs for the signage shall be funded by agreements made by the managing local governments and private sources.

(Added by Stats. 2006, Ch. 177, Sec. 1. Effective January 1, 2007.)



5003

The department shall administer, protect, develop, and interpret the property under its jurisdiction for the use and enjoyment of the public. Except as provided in Section 18930 of the Health and Safety Code, the department may establish rules and regulations not inconsistent with law for the government and administration of the property under its jurisdiction. The department may expend all moneys of the department, from whatever source derived, for the care, protection, supervision, extension, and improvement or development of the property under its jurisdiction.

(Amended by Stats. 1983, Ch. 897, Sec. 2. Effective September 19, 1983.)



5003.01

The Legislature hereby finds and declares that the East Bay Regional Park District is contemplating the development of extensive new marina facilities at the Robert W. Crown Memorial State Beach and that the 20-year term authorized by law would be insufficient to enable any concessionaire to amortize the type and scale of improvements that the district would require the concessionaire to make at the marina.

Accordingly, pursuant to subdivision (a) of Section 5080.18, the term of a concession contract entered into by the East Bay Regional Park District for the development and operation of a new marina at the Robert W. Crown Memorial State Beach may be for a period not exceeding 50 years ; provided, that the contract shall provide that the rental rates be reviewed and adjusted every five years to reflect market rates and conditions prevailing in the area in which the concession is located.

(Added by Stats. 1983, Ch. 457, Sec. 1.)



5003.02.1

(a) The Legislature hereby finds and declares that the department and the City of Grover Beach, in a joint project, are in the process of entering into an operating agreement for the purpose of negotiating a concession contract for the development of extensive new facilities at Pismo Beach State Park, and that the standard, 20-year term is insufficient to enable the concessionaire to amortize the type and scale of improvements that the department and the city will require the concessionaire to make.

(b) The Legislature further finds and declares that approval of commercial development at Pismo Beach State Park does not provide precedent for commercial development in other units of the state park system and is a one-time exception to Sections 5019.53 and 5080.03 by reason of the following circumstances:

(1) The general plan for the state park provides for the project.

(2) The site is located on the perimeter of the state park and adjacent to State Route 1.

(3) The development will not impact the resources or the public s use of the state park.

(4) The land proposed to be developed is suitable for commercial development.

(c) Pursuant to subdivision (a) of Section 5080.18, the term of the concession contract entered into by the department and the City of Grover Beach with a concessionaire for the development of new facilities at Pismo Beach State Park may be for a period not to exceed 50 years if the contract also provides that the rent be reviewed and adjusted at least every five years to reflect market rates and economic conditions prevailing in the area in which the concession is located.

(d) No contract subject to this section may be advertised for bid, negotiated, renegotiated, or amended in any material respect unless the Legislature reviews and approves the proposed contract in the annual Budget Act.

(Added by Stats. 1994, Ch. 70, Sec. 1. Effective January 1, 1995.)



5003.03

(a) It is the intent of the Legislature, in enacting this section, to provide for the acquisition, planning, and operation of a state park project located on the east shore of the San Francisco Bay. The state park project shall consist of a contiguous shoreline park and bay trail along the east shore of the San Francisco Bay from the Bay Bridge to the Marina Bay Trail in Richmond, serving as a recreational facility within its natural setting developed in concert with a public planning process agreeable to the state and the East Bay Regional Park District.

(b) For purposes of this section, the following terms have the following meanings:

(1) Department means the Department of Parks and Recreation.

(2) District means the East Bay Regional Park District.

(3) Shoreline park means a state park project as described in subdivision (a).

(c) For the purpose of the acquisition, planning, and development of the shoreline park, the district shall act as agent for the state and, as the state s agent, shall have the authority to exercise all of the district s powers for the purposes of acquiring, planning, and developing the shoreline park. The district shall be reimbursed by the state for any direct costs that the district incurs in carrying out these activities, upon appropriation therefor by the Legislature. By appointing the district as agent for the state, it is the intent of the Legislature to direct the state and the district to act in an expeditious manner towards the acquisition, planning, and development of the shoreline park.

(d) The department and the district shall negotiate, in good faith, an agreement specifying the activities necessary to accomplish the acquisition, planning, and development of the shoreline park. The agreement shall set forth the roles and responsibilities of the district and the department. Upon execution of the agreement, the remainder of the funds in Items 3790-490-742(2) and 3790-490-721(0.5) of Section 2.00 of the Budget Act of 1992 shall be encumbered for the purposes set forth in the agreement.

(e) All property interests acquired pursuant to this section shall be held as a unit of the state park system.

(f) All costs associated with the appraisal and acquisition process, including any costs necessary to test for the presence of toxic wastes, hazardous wastes, or hazardous substances, shall come from bond funds which have been designated for the shoreline park project acquisition.

(g) The district shall not assume any responsibility or liability or costs associated with the necessary cleanup of any pollution or remediation of other environmental problems that exist as of January 1, 1993, or that may thereafter arise, on any property acquired for the shoreline park using state funds.

(h) The district, in consultation with the affected cities and their citizens, shall develop, in accordance with its master plan process, a land use development plan for the shoreline park, which, upon completion, shall be submitted to the department for approval. The land use development plan shall be consistent with the general plans of the affected cities. The district and the department shall utilize the 1982 Feasibility Study as the initial planning document for the shoreline park, recognizing that the park shall be a recreational facility harmonious with its natural setting.

(i) When a parcel of land is determined to be available for acquisition for the shoreline park, the district shall notify the department and the department shall expeditiously pursue through the appropriate state process the release of the necessary funding for the acquisition, including all related costs, from funds available pursuant to subparagraph (I) of paragraph (1) of subdivision (b) of Section 5907.

(j) Upon completion of the acquisition and planning process, the full remediation of any and all environmental problems, and provision of funding for the development and operation and maintenance of the park, the department and the district shall negotiate , in good faith, a mutually acceptable agreement for the management and operation of the shoreline park.

(Added by Stats. 1992, Ch. 1254, Sec. 1. Effective January 1, 1993.)



5003.05

Rules and regulations adopted pursuant to Section 5003 shall also apply on any granted or ungranted tidelands or submerged lands abutting property of the department and used for recreational purposes by members of the general public in conjunction with their use of the department s property between the boundary of the lands under the jurisdiction of the department and a line running parallel to and 1,000 feet waterward of the ordinary high water mark, so long as the rule or regulation being applied is not inconsistent with any rule or regulation of any other public agency which is applicable to those tide or submerged lands.

(Amended by Stats. 1984, Ch. 679, Sec. 1.)



5003.06

(a) Notwithstanding any other provision of law, the director may grant, in trust, and subject to the conditions set forth in this section, all of the rights, title, and interest of the State of California in all lands located within the boundaries of Durham Ferry State Park, including any improvements on those lands, to the San Joaquin County Office of Education.

(b) The San Joaquin County Office of Education shall use and maintain any lands, and any improvements thereon, that are granted to the office pursuant to subdivision (a) only for park, recreational, or educational purposes.

(Added by Stats. 1997, Ch. 374, Sec. 1. Effective January 1, 1998.)



5003.1

The Legislature finds and declares that it is in the public interest to permit hunting, fishing, swimming, trails, camping, campsites, and rental vacation cabins in certain state recreation areas, or portions thereof, when it is found by the State Park and Recreation Commission that multiple use of state recreation areas would not threaten the safety and welfare of other state recreation area users. Hunting shall not be permitted in any unit now in the state park system and officially opened to the public on or before June 1, 1961, or in any unit hereafter acquired and designated by the commission as a state park, state marine reserve, state marine park, state reserve, state marine conservation area, or state marine cultural preservation area, and may only be permitted in new recreational areas and state marine recreational management areas that are developed for that use.

Whenever hunting or fishing is permitted in a state recreation area or state marine recreational management area, and whenever fishing is permitted in a state park, state marine park, state marine cultural preservation area, or state marine conservation area, the Department of Fish and Game shall enforce hunting and fishing laws and regulations as it does elsewhere in the state.

(Amended by Stats. 2003, Ch. 610, Sec. 17. Effective January 1, 2004.)



5003.2

Without limiting any statutory powers of the Department of Parks and Recreation, real property which is in the control and possession and under the jurisdiction of the Department of Parks and Recreation shall be subject to the provisions of Division 3 (commencing with Section 11000), Title 2 of the Government Code that relate to the disposition of state-owned real property.

Every transaction entered into pursuant to Division 3 (commencing with Section 11000), Title 2 of the Government Code affecting such real property, shall be subject to the approval of the Department of Parks and Recreation.

(Added by Stats. 1965, Ch. 964.)



5003.3

The State Park and Recreation Commission shall allow, in accordance with Section 5003.1, waterfowl hunting annually from the opening day of hunting season for ducks or geese, whichever is earlier, to and including the closing day of this season, whichever is later, as established by the Fish and Game Commission, in all of Franks Tract State Recreation Area, except within 200 feet of or on the 330 acre island known as the Little Franks Tract, which is bounded on the south and west by Piper Slough, on the north by False River, and on the east by the open water portion of Franks Tract State Recreation Area. A map of the portions of Franks Tract State Recreation Area open to hunting shall be available at the delta area office at Brannan Island State Recreation Area for examination.

(Added by Stats. 1982, Ch. 753, Sec. 1. Effective September 8, 1982.)



5003.35

Notwithstanding Section 5003.1, waterfowl hunting shall be allowed at the Lake Earl and Lake Talawa project in accordance with the existing interagency agreement with the Department of Fish and Game and with regulations of the Fish and Game Commission governing waterfowl hunting at the project. The agreement shall be extended until such time as the project is classified as a unit of the state park system.

(Added by Stats. 1984, Ch. 1256, Sec. 2. Effective September 19, 1984.)



5003.4

There shall be provided in each state park in which camping is permitted those parking facilities for recreational vehicles, as defined by Section 18010 of the Health and Safety Code, that can be accommodated within the park consistent with the objective of providing camping facilities for the public in these parks. In addition, the Department of Parks and Recreation may install or permit the installation of camping cabins, as defined by Section 18862.5 of the Health and Safety Code, within the units of the state park system if installation of camping cabins is consistent with the general plan of the unit.

(Amended by Stats. 2001, Ch. 434, Sec. 40. Effective January 1, 2002. Operative January 1, 2004, by Sec. 44 of Ch. 434, as amended by Stats. 2002, Ch. 1038.)



5003.5

The department is authorized to provide means of ingress to and egress from all state parks in order to provide ready access thereto by the public and to provide means of ingress and egress to highways and roads across state parks from lands separated from such highways and roads by state parks, and for that purpose may enter into contracts or agreements with cities, counties, and other political subdivisions of the State and with other state agencies or with persons, firms or corporations for the acquisition, construction, and maintenance of suitable roads, trails, and pathways.

When application is received by the department, other than under Section 5012, from any person, firm or corporation for right-of-way across a state park for ingress and egress to a highway or road from their lands separated from such highway or road by the state park, the department shall determine whether any reasonable access exists outside the boundaries of the park, or could be economically constructed. Where reasonable access does not exist or cannot be economically constructed outside the boundaries of the park, the department shall grant a permit for right-of-way across the park over such route and subject to such conditions and construction and maintenance specifications as the department may determine which will cause minimum alteration to the physical features of the park and minimum interference with the use of the park by the public. The permittee shall at his own expense construct and maintain the means of ingress and egress in accordance with the terms and conditions set forth in the permit, noncompliance with which in any part shall be due cause for revocation of such permit. The department may require a permittee or permittees to allow the use of such means of ingress and egress by any other applicant whose lands are similarly situated. The department shall grant a permit for such use under terms and conditions imposed upon existing users, upon payment of a reasonable compensation for construction and maintenance of the road, by the applicant to the existing permittee, or permittees.

(Amended by Stats. 1959, Ch. 2164.)



5003.6

The planning, design, and construction of a boating facility within the state park system shall be the responsibility of the Department of Boating and Waterways pursuant to subdivision (c) of Section 50 of the Harbors and Navigation Code.

(Amended by Stats. 1992, Ch. 427, Sec. 139. Effective January 1, 1993.)



5003.7

(a) For due, owing, and unpaid charges or fees for water, sewage, gas, electricity, garbage, or other utility services furnished by the Department of Parks and Recreation or the Department of General Services to real property, the department shall have a lien on that real property upon filing a notice of lien with the county recorder.

(b) The notice of lien shall contain all of the following:

(1) A description of the subject real property.

(2) The total amount of the lien.

(3) The type of service furnished.

(4) The period during which service was furnished, the amount owing for the period of service, and the date upon which the amount became due.

(5) A verified statement that notice of the delinquent charges or fees was mailed, postage prepaid, to the owner of record, to any other known owner, and to the person in possession of the subject real property at their last known address at least 30 days prior to the filing of the notice of lien with the county recorder.

(c) The lien shall not extend to delinquent charges or fees incurred more than four years prior to the filing of the notice of lien. The lien shall, except as provided in subdivision (e), continue in effect for four years after the filing of the notice of lien, unless sooner extinguished by payment, satisfaction, or merger in judgment of foreclosure.

(d) Within four years after the notice of lien is filed of record, an action to foreclose the lien may, notwithstanding any other provision of law, be brought in the name of the people in any court having jurisdiction to hear and dispose of actions to foreclose mechanics liens for like amounts. If the action is commenced in a court of competent jurisdiction in Sacramento County, the court is the proper court for trial, without regard to the residence of the defendants.

(e) Upon recording of lis pendens, the notice of lien shall continue in effect until the recording of the abstract of judgment thereon, unless the lien be otherwise extinguished, but not in any event in excess of 10 years from the date of recording of the notice of lien. The lien of abstract shall take priority from the date of recordation of the notice of lien.

(f) The Director of Parks and Recreation or the Director of General Services, as the case may be, or the Attorney General may execute and file those notices, releases, and satisfaction, as may be necessary or convenient in carrying out this section.

(Amended by Stats. 1981, Ch. 714, Sec. 361.)



5003.8

Notwithstanding any other provision of this code or of law and except as provided in the State Building Standards Law (Part 2.5 (commencing with Section 18901) of Division 13 of the Health and Safety Code), the director, the department, or the State Park and Recreation Commission shall not adopt nor publish a building standard, as defined in Section 18909 of the Health and Safety Code, unless Sections 18930, 18933, 18938, 18940, 18943, 18944, and 18945 of the Health and Safety Code are expressly excepted in the statute under which the authority to adopt rules, regulations, or orders is delegated. Any building standard adopted in violation of this section has no force or effect. Any building standard adopted before January 1, 1980, pursuant to this code and not expressly excepted by statute from those provisions of the State Building Standards Law shall remain in effect only until January 1, 1985, or until adopted, amended, or superseded by provisions published in the State Building Standards Code, whichever occurs sooner.

(Added by renumbering Section 5003.2 (as added by Stats. 1979, Ch. 1152) by Stats. 1984, Ch. 144, Sec. 166.)



5003.10

(a) The department may convey, in trust for the development, improvement, operation, and maintenance of trails, to the County of San Mateo, for administration through its parks and recreation department, all rights, title, and interest held or owned by the state, including easements and rights-of-way, in real property located in the County of San Mateo between La Honda Road (Route 84) and Route 280, consisting of seven segments of land within the California Hiking and Riding Trail, as follows:

(1) Tract #4, book 3890, page 616, file #7250-T, recorded 11/15/60.

(2) Tract #9, book 1903, page 486, file #73287-I, recorded 7/21/50.

(3) Tract #10, book 2648, page 547, file #85234-L, recorded 9/13/54.

(4) Tract #11, book 1969, page 55, file #96904-I, recorded 11/02/50.

(5) Tract #11A, book 2495, page 463, file #17524-L, recorded 11/05/53.

(6) Tract #12, book 1995, page 5, file #6416-J, recorded 12/19/50.

(7) Tract #14, book 1904, page 667, file #73783-I, recorded 7/22/50.

(8) Tract #15, book 2023, page 658, file #17905-J, recorded 2/16/51.

(9) Tract #38, including a section of the trail that crosses Skyline Boulevard and proceeds adjacent to the eastern right-of-way line to Westborough Boulevard, where it again crosses Skyline Boulevard and extends west to Malagra Ridge, and that was acquired pursuant to a letter of permission issued by the State of California that was secured on 2/11/60.

(b) The County of San Mateo may develop, improve, operate, and maintain the real property conveyed pursuant to subdivision (a) as a part of the county s trail system.

(Added by Stats. 1997, Ch. 374, Sec. 2. Effective January 1, 1998.)



5003.11

(a) Notwithstanding the provisions of Division 3 (commencing with Section 11000) of Title 2 of the Government Code that relate to the disposition of state-owned real property, the director may grant to the City of Malibu, subject to the conditions set forth in this section, all of the rights, title, and interest of the state in an approximately 10.81-acre portion of the Malibu Bluffs unit of Malibu Lagoon State Beach, known as Malibu Bluffs Community Park, in the County of Los Angeles.

(b) The grant is subject to all of the following conditions:

(1) The real property conveyed shall be operated, maintained, and improved by the City of Malibu for park purposes in perpetuity, consistent with any covenants, conditions, and restrictions in the deed transferring the property.

(2) The City of Malibu shall pay the department fair market value for the real property conveyed and as restricted by paragraph (1). The fair market value shall be determined by an appraisal that is reviewed and approved by the Department of General Services.

(3) The net proceeds from the transfer shall be deposited pursuant to Section 5003.15, with Attorney General review and approval.

(c) The Legislature finds and declares that the transfer to the City of Malibu of the real property described in subdivision (a) and subject to the conditions specified in subdivision (b) is excepted from the provisions of Section 5096.516 in accordance with paragraph (3) of subdivision (c) of Section 5096.516.

(Added by Stats. 2006, Ch. 77, Sec. 47. Effective July 18, 2006.)



5003.12

The department may convey, in trust for the development, improvement, operation, and maintenance of trails, to the Midpeninsula Regional Open Space District all rights, title, and interest held or owned by the state, including easements and rights-of-way, in real property located in the County of San Mateo to the west of, and parallel to, Skyline Boulevard (Route 35) between Allen Road and Spanish Creek Road, south of La Honda Road (Route 84), consisting of five segments of land within the California Hiking and Riding Trail, as follows:

(a) Tract #17B, book 2518, page 221, file #27499, recorded 12/05/53.

(b) Tract #18A, book 2509, page 42, file #23256-L, recorded 12/07/53.

(c) Tract #19, book 2507, page 118, file #22328-L, recorded 12/02/53.

(d) Tract #19A, book 3064, page 526, file #73082-H, recorded 7/24/56.

(e) Tract #19B, book 2495, page 466, file #17525-L, recorded 11/05/53.

(Added by Stats. 1997, Ch. 374, Sec. 3. Effective January 1, 1998.)



5003.13

(a) The director may grant, in trust, an easement, subject to an agreement reached between the department and the County of Santa Cruz, of 420 feet of Aptos Creek Road as it extends northward from Soquel Drive to the County of Santa Cruz for county road purposes, if those uses include access for beach, park, and recreational purposes.

(b) The County of Santa Cruz shall use and maintain any lands, and any improvements thereon, that are granted to the county pursuant to subdivision (a).

(Added by Stats. 2005, Ch. 383, Sec. 19. Effective January 1, 2006.)



5003.14

(a) Notwithstanding any other provision of law, the director may grant, in trust and subject to the conditions set forth in this section, all of the rights, title, and interest of the State of California in all lands located within the boundaries of the Oxnard State Beach to the City of Oxnard in Ventura County.

(b)(1) The grant made pursuant to subdivision (a) shall not affect the use or preservation of the beach lands, including the preservation of the primary dune system within the boundaries of the beach lands.

(2) The grant shall be made upon the following express conditions:

(A) The City of Oxnard shall use and maintain the beach lands, and any improvements thereon, that are conveyed in the deed, for public beach purposes.

(B) Any improvements that are constructed or placed on the beach lands after the date that the grant is made shall conform to the Oxnard State Beach General Plan that was adopted pursuant to Section 5002.2.

(3) Upon a breach by the City of Oxnard, or its successors or assigns, of any of the conditions upon which the grant is made, as set forth in paragraph (2), all of the rights, title, and interest of the City of Oxnard in the beach lands and improvements thereon shall be terminated pursuant to the procedures prescribed in Chapter 5 (commencing with Section 885.010) of Title 5 of Part 2 of Division 2 of the Civil Code, and all rights, title, and interest in the beach lands and improvements thereon shall revert to, and rest in, the state.

(Added by Stats. 1995, Ch. 741, Sec. 1. Effective January 1, 1996.)



5003.15

The net proceeds of any sale made on behalf of the department pursuant to Section 11011 of the Government Code of any real property originally acquired for state park purposes, regardless of whether that real property is under the jurisdiction of the department, shall be deposited in the fund which was the original source for the acquisition of the property and shall be available for appropriation for the further extension, improvement, or development of the state park system in accordance with the law governing that fund. If the fund of origin is not in existence, or if the original source for the acquisition was funds from the federal government for park purposes or a donation of real property, the net proceeds shall be deposited in the State Parks and Recreation Fund and shall be available for appropriation for the further extension, improvement, or development of the state park system. If the real property was originally acquired with moneys appropriated from the General Fund, the net proceeds shall be deposited in the unappropriated surplus of the General Fund.

This section does not apply to the sale of any real property in the state vehicular recreation areas.

(Amended by Stats. 2004, Ch. 908, Sec. 3. Effective January 1, 2005.)



5003.16

(a) Subject to subdivisions (b) to (f), inclusive, and notwithstanding the provisions of Division 3 (commencing with Section 11000) of Title 2 of the Government Code that relate to the disposition of state-owned real property, with the approval of the Director of General Services, the director may exchange with or sell to the City of Sacramento for fair market value all or part of the following described property located in Old Sacramento State Historic Park that is part of the Old Sacramento Historic District in the City of Sacramento:

(1) PARCEL 1: APN 009-0012-048 (Docks).

(2) PARCEL 2: APN 009-0012-058 (Docks).

(3) PARCEL 3: APN 009-0012-059 (Docks).

(4) PARCEL 4: APN 002-0010-023 (Railyards Riverfront).

(b) For the purpose of complying with the fair market value requirement of subdivision (a), the City of Sacramento shall be credited for any financial participation it contributes either toward a purchase by the state of a real property interest that benefits Old Sacramento State Historic Park, or in a development project by the state that benefits Old Sacramento State Historic Park, or both. For the purpose of this subdivision, any purchase by the state shall be made at fair market value, and any development by the state shall be valued at fair market value.

(c) The transfer authorized in subdivision (a) shall require that the fair market value include consideration for any toxic remediation that needs to be performed on the parcels.

(d) Proceeds from the transfer authorized in subdivision (a) shall be used to finance the department s costs for negotiating the transfer and transferring the property.

(e) Any net proceeds from the transfer authorized in subdivision (a) shall be deposited into the State Park Contingent Fund to be used for development or construction within Old Sacramento State Historic Park.

(f) Before authorizing an exchange, sale, or transfer, the director shall secure an independent market valuation of the property authorized for transfer.

(Added by Stats. 2008, Ch. 761, Sec. 2. Effective September 30, 2008.)



5003.17

(a) The department may lease, for any use, all or any portion of any parcel of real property acquired for state park system purposes, if the director finds that the use would be compatible with the use of the real property as a unit or part of a unit and with the sound management and conservation of resources within the unit.

(b) Rent shall be based on the fair market value of the property when used for the purpose for which it is leased. All rent shall be deposited pursuant to Section 5010.

(c) The lease term shall not exceed 10 years. All leases are subject to the approval of the Department of General Services.

(d) No lease shall be entered into that extends beyond the 10-year period unless the Legislature has reviewed and approved the proposed lease as part of the annual budget process, or the Public Works Board has determined that the proposed lease could not have been presented to the Legislature for review and approval in the course of its consideration of the Budget Bill and that it would be adverse to the interests of the public to defer that review and approval to a time when the Legislature next considers a Budget Bill. Upon making that determination, the board may review and approve the proposed lease after giving at least 20 days written notice to the Chairperson of the Joint Legislative Budget Committee and to the chairperson of the fiscal and appropriate policy committees of its intended action. All actions taken by the board pursuant to this subdivision shall be reported to the Legislature in the next Governor s Budget.

(Amended by Stats. 1998, Ch. 344, Sec. 5. Effective January 1, 1999.)



5003.18

(a) The director may lease to the City of Los Angeles a parcel, not to exceed 20 acres of unimproved real property situated in the City of Los Angeles, that parcel being a portion of the property owned by the department and commonly known as Taylor Yard.

(b) Notwithstanding subdivisions (b) and (c) of Section 5003.17, the term of the lease shall be for a period not to exceed 25 years and shall be without monetary consideration for use of the property, except that the city shall fund the development and operation of the park. The terms of the lease shall specify the nature of the city s control of, and responsibility for the operation of, the parcel.

(c) The purpose of the lease shall be for the development and operation by the city of a local park with regional benefits containing and providing organized sports facilities that will primarily serve the youth of the Los Angeles region.

(d) If the department determines that the city has failed to develop a local park with regional benefits containing and providing organized sports facilities within five years of execution of the lease, the state shall have the right to terminate the lease.

(e) Notwithstanding subdivision (d) of Section 5003.17, the Public Works Board shall review and approve the lease, and shall report any action taken to the Legislature and the Governor.

(f) Upon one year s written notice from the city and upon the state s written consent as granted pursuant to the state s sole discretion, the lease may be extended for an additional 25 years commencing on the first calendar day after the date set for expiration of the lease. In exercising its discretion to extend the term of the lease, the state may modify, add, or delete terms and conditions of the lease, including a requirement for monetary consideration for use of the property, as the state may determine to be in the best interest of the state. Pursuant to subdivision (d) of Section 5003.17, the Legislature shall review and approve any extension of the lease.

(g) The lease, and any extension of the lease, pursuant to this section shall require the city to comply with applicable stormwater waste discharge requirements issued by the Los Angeles Regional Water Quality Control Board and the State Water Resources Control Board.

(h) The City of Los Angeles may not use the lease as its match when applying for grant funds under the Roberti-Z Berg-Harris Urban Open-Space and Recreation Program Act (Chapter 3.2 (commencing with Section 5620)), or any other state grant funds, to develop Taylor Yard.

(Added by Stats. 2003, Ch. 677, Sec. 2. Effective January 1, 2004.)



5003.19

(a) Notwithstanding the provisions of Division 3 (commencing with Section 11000) of Title 2 of the Government Code that relate to the disposition of state-owned real property, the director may grant to the City of Santa Cruz, subject to the conditions set forth in this section, all of the rights, title, and interest of the state in approximately 37.6 acres, known as Lighthouse Field State Beach, in the County of Santa Cruz.

(b) The grant is subject to all of the following conditions:

(1) The real property conveyed shall be operated, maintained, and improved by the City of Santa Cruz for park purposes in perpetuity, consistent with any covenants, conditions, and restrictions in the deed transferring the property.

(2) The City of Santa Cruz shall pay the department fair market value, in accordance with mutually agreed upon terms, for the real property conveyed and as restricted by paragraph (1). The fair market value shall be determined by an appraisal that is reviewed and approved by the Department of General Services.

(3) The net proceeds from the transfer shall be deposited pursuant to Section 5003.15, with Attorney General review and approval.

(c) The Legislature finds and declares that the transfer to the City of Santa Cruz of the real property described in subdivision (a) and subject to the conditions specified in subdivision (b) is excepted from the provisions of Section 5096.516 in accordance with paragraph (3) of subdivision (c) of Section 5096.516.

(Added by Stats. 2007, Ch. 178, Sec. 11. Effective August 24, 2007.)



5004

The department shall gather, digest, and summarize, in its annual reports to the Governor, information concerning the State Park System and the relation to it of other available means for conserving, developing, and utilizing the scenic and recreational resources of the State.

(Amended by Stats. 1959, Ch. 2164.)



5004.5

(a) The California Youth Soccer and Recreation Development Program is hereby created in the department. The department shall administer the program, which is intended to provide assistance to local agencies and community-based organizations with regard to funding, and fostering the development of, new youth soccer, baseball, softball, and basketball recreation opportunities in the state.

(b) The California Youth Soccer and Recreation Development Fund is hereby created in the State Treasury, to be used as a repository of funds derived from federal, state, and private sources to be used for the program.

(c) The department shall award grants, on a competitive basis, to local agencies and community-based organizations for the purposes of the program, subject to an appropriation therefor. The department shall also develop eligibility guidelines for the award of grants that give preference to those communities that provide matching funds for grants, and that are heavily populated, low-income urban areas with a high youth crime and unemployment rate. The guidelines shall also require that preference be given to those inner city properties that may be leased for periods of at least five years or more for recreational purposes. The department shall conduct public hearings throughout the state prior to final adoption of eligibility guidelines.

(d) Any regulation, guideline, or procedural guide adopted or developed pursuant to this section is not subject to the review or approval of the Office of Administrative Law or to any other requirement of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(e) For purposes of this section, the following terms have the following meanings:

(1) Community-based organization means an organization that enters into a cooperative agreement with the department pursuant to Section 513, a nonprofit group or organization, or a friends of parks group or organization of a city, county, city and county, and regional park. All community-based organizations shall have a current tax-exempt status as a nonprofit organization under Section 501(c)(3) of the federal Internal Revenue Code.

(2) Local agency means a city, county, city and county, park and recreation district, open-space district, or school district.

(f) This section shall be implemented only upon appropriation of sufficient funds to the department for that purpose.

(g) All funds received by the department pursuant to this section shall be encumbered within three years of the date of the appropriation and expended within eight years from the date of the appropriation.

(h) Nothing in this section is intended to prohibit community-based organizations from acting in partnership with organizations that do not have tax-exempt status as a nonprofit organization under Section 501(c)(3) of the federal Internal Revenue Code.

(Amended by Stats. 2012, Ch. 728, Sec. 139. Effective January 1, 2013.)



5005

(a) The department may receive and accept in the name of the people of the state any gift, dedication, devise, grant, or other conveyance of title to or any interest in real property, including water rights, roads, trails, and rights-of-way, to be added to or used in connection with the park system. It may receive and accept gifts, donations, contributions, or bequests of money to be used in acquiring title to or any interest in real property, or in improving it as a part of or in connection with the State Park System, or to be used for any of the purposes for which the department is created. It may also receive and accept personal property for any purpose connected with the park system.

(b) Subdivision (a) is subject to the requirements and exceptions set forth in Section 11005 of the Government Code.

(Amended by Stats. 1987, Ch. 784, Sec. 2.)



5005.01

(a) The Department of Parks and Recreation shall, after consultation with appropriate Native American groups, receive and accept a donation of Indian artifacts found in the vicinity of the Los Encinos State Historic Park. The donation shall consist of a representative sample of artifacts determined by the department to be of historic or cultural interest to the residents of the San Fernando Valley.

(b) The department shall, after consultation with appropriate Native American groups, house and display the donated artifacts at the Los Encinos State Historic Park.

(c) Artifacts not received and accepted pursuant to subdivision (a) may be donated to colleges, universities, museums, appropriate Native American groups, or nonprofit organizations in California.

(Added by Stats. 1986, Ch. 168, Sec. 1. Effective June 18, 1986.)



5005.1

The Department of Parks and Recreation may with approval of the Department of General Services transfer, sell or otherwise dispose of personal property under its jurisdiction and may contract with other public agencies for its custody.

(Amended by Stats. 1969, Ch. 54.)



5005.3

The department shall identify a site on its lands at the head of Bodega Bay, which shall be mutually agreed upon by the department and the Board of Directors of the Pacific Coast Federation of Fishermen s Association, for the Bodega Bay Fisherman s Memorial. The memorial shall be constructed and maintained solely through private contributions of funds, materials, and labor. The department shall be responsible for the interpretation, in consultation with the Pacific Coast Federation of Fishermen s Association, of the memorial after its completion.

(Added by Stats. 1989, Ch. 669, Sec. 1.)



5005.6

The department has exclusive jurisdiction with respect to property salvage and recovery operations in and upon the lands of the state park system. The department may grant the privilege of conducting salvage and recovery operations in and upon those lands by the issuance of permits. The director may adopt rules and regulations in connection with applications for the permits and the operations to be conducted thereunder, as he or she deems necessary to protect the state park system and the interests of the public in the recovered property. The regulations may include, but may not be limited to, regulations on the percentage of recovered property to be retained by the state, authorization for retention by the state of any items of historical, cultural, or other value, authorized methods, and recordkeeping requirements for conduct of salvage operations.

The terms and conditions of any permit issued pursuant to this section shall be subject to the approval of the Director of Finance.

(Amended by Stats. 2002, Ch. 953, Sec. 4. Effective January 1, 2003.)



5006

(a) The department, with the consent of the Department of Finance, and subject to Section 15853 of the Government Code, may acquire title to or any interest in real property, including personal property incidental to the purchase of real property and options to purchase property, which the department deems necessary or proper for the extension, improvement, or development of the state park system. All real and personal property acquired by the department for the state park system shall be under the jurisdiction of the department immediately upon transfer of title to the state.

(b) (1) The department, pursuant to paragraph (1) of subdivision (d) of Section 15853 of the Government Code, may appraise and select real property for the purpose of acquiring an option to purchase the real property for the state park system. The department may utilize the services of the Real Estate Services Division of the Department of General Services or may contract with independent appraisers appropriately certified by the Office of Real Estate Appraisers, to assist in appraising property.

(2) The department, pursuant to paragraph (1) of subdivision (d) of Section 15853 of the Government Code, may appraise and select real property for potential acquisition of, and addition to, the state park system. The department may utilize the services of the Real Estate Services Division of the Department of General Services or may contract with independent appraisers appropriately certified by the Office of Real Estate Appraisers, to assist in appraising the property. Prior to appraising the property, the Department of Parks and Recreation shall notify the owners of the real property that the department is considering the real property for acquisition, and may have it appraised. The department shall determine the form and manner of giving the notice.

(3) The department, pursuant to paragraph (1) of subdivision (d) of Section 15853 of the Government Code, may select real property it has appraised and submit purchase offers and negotiate a purchase agreement with the owner or owners of the property. The department shall be responsible for implementing and processing the purchase agreement and conveyance of title to the state. The department may utilize the services of the Real Estate Services Division of the Department of General Services, or may contract with other state agencies with real estate and right-of-way acquisition programs, to assist in negotiating purchase agreements and conveyance of title.

(c) Upon acquisition of real property for the state park system, the department shall be responsible for providing relocation assistance to displaced persons as provided under Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 of the Government Code. The department may utilize the services of the Real Estate Services Division of the Department of General Services, or may contract with other state agencies or private consultants with real estate and right-of-way acquisition programs, to assist in relocation planning and implementation.

(d) (1) Requests for funding to administer the department s acquisition program shall be submitted by the department for inclusion in the Governor s Budget for each fiscal year.

(2) Requests for funding to acquire options to purchase real and personal property for the state park system shall be submitted by the department for inclusion in the Governor s Budget for each fiscal year based upon its estimate of the amount needed for that purpose. If an option to purchase real property for the state park system has been acquired, the funding proposed by the department shall be the appraised value of the property less the sum expended for the purchase of the option. The expenditure of the moneys shall be subject to the limitation specified in paragraph (1) of subdivision (d) of Section 15853 of the Government Code unless otherwise provided by the Legislature.

(3) Requests for funding to acquire real property or any interest in real property shall be submitted by the department for inclusion in the Governor s Budget for each fiscal year. The projects shall have been selected and appraised by the department pursuant to subdivision (b) prior to inclusion. The Governor s Budget shall contain a separate description of each project, or acquisition program and its appraised value, or funding allocation.

(e) The requirements imposed by subdivision (d) are in addition to any other provisions of law requiring the inclusion of state park system acquisition projects in the Governor s Budget.

(f) The department shall not enter into any purchase agreements for the acquisition of real property if the consideration to be paid by the department is in excess of five hundred thousand dollars ($500,000), unless Section 5006.1 has been complied with.

(g) Notwithstanding any other provision of law, all appraisals conducted by the department pursuant to this section shall be reviewed and approved by the Department of General Services or, at the discretion of the Department of General Services, a competent professional appraiser approved by the Department of General Services. Real property shall be appraised and appraisal review completed before commencement of purchasing negotiations. All contracts related to the acquisition of real property shall be reviewed and approved by the Department of General Services pursuant to Section 11005 of the Government Code.

(Amended by Stats. 1998, Ch. 344, Sec. 6. Effective January 1, 1999.)



5006.1

(a) (1) Prior to submitting a proposal pursuant to subdivision (f) of Section 5006, for an appropriation for the acquisition of real property in excess of five million dollars ($5,000,000) in value for any state park system project, the department shall hold a public hearing within the county in which the proposed project is located at which interested members of the public may comment on the proposed project. Notice of the hearing shall be published at least twice in a newspaper of general circulation within that county.

(2) (A) The department shall provide written notice of its intent to acquire the real property to the city or county, or both, having jurisdiction over the property, to the members of the Legislature who are the chair and vice chair of the joint legislative budget committee, the chair of the budget subcommittee in each house having jurisdiction over resources, the chair in each house of the appropriate legislative policy committee, and the legislators within whose district the property proposed for acquisition is located, as early as possible in the acquisition process, but not less than 90 days from the date of acquisition. Within 30 days of receiving written notice of the proposed acquisition, a member of the city council or board of supervisors of the respective city or county, or a Member of the Legislature who has been notified pursuant to this subparagraph, may request that the department hold a public hearing regarding the acquisition of the property, if the acquisition is between five hundred thousand dollars ($500,000) and five million dollars ($5,000,000).

(B) The written notice of intent shall describe any potential impact that the acquisition may have on the department s efforts to provide park and recreational opportunities.

(b) With respect to real property in excess of five million dollars ($5,000,000) that is not proposed to be acquired pursuant to subdivision (f) of Section 5006, the department shall hold a public hearing within the county in which the real property is located, at which interested members of the public may comment on the proposed acquisition. Notice of the hearing shall be published at least twice in a newspaper of general circulation within the county. The department shall provide written notice of its intent to acquire the real property to the city or county, or both, having jurisdiction over the property, as early as possible in the acquisition process.

(c) This section does not apply to any real property to be acquired by grant, gift, devise, or bequest.

(Amended by Stats. 2003, Ch. 240, Sec. 21. Effective August 13, 2003.)



5006.10

(a) The department shall notify the State Parks and Recreation Commission of any proposed development that may substantially impact the historical, cultural, or recreational significance of the Colonel Allensworth State Historic Park. Upon receipt of this notification, the commission shall hold a duly noticed public hearing to receive public input regarding the potential impacts of the proposed development of the park. Following the public hearing, the commission shall submit, in writing, to the department a summary of its conclusions on potential park impacts that may be caused by the proposed development for transmission by the department to the appropriate local government entities.

(b) The department, in consultation with the State Office of Historic Preservation, shall study the feasibility of recommending that Colonel Allensworth State Historic Park be considered for designation as a National Historic Landmark.

(Added by Stats. 2011, Ch. 582, Sec. 2. Effective January 1, 2012.)



5006.15

The department may acquire real property by donation or purchase that is subject to a conservation easement, deed restriction, or other limitation, if the director determines that the conservation easement, deed restriction, or other limitation is consistent with and promotes the purposes for which the property is to be acquired.

(Added by Stats. 2007, Ch. 647, Sec. 1. Effective January 1, 2008.)



5006.2

The Director of Parks and Recreation with the consent of the Director of Finance may acquire by gift, purchase or condemnation any interest, including options, in those properties known as Aptos Forest, Santa Cruz County, more particularly described in that deed from Agnes K. Marks, et al., to the Nature Conservancy, a nonprofit corporation of District of Columbia, recorded August 3, 1962 in Book 1487, page 11, Official Records of Santa Cruz County, upon such terms and conditions he may see fit for proper development, use and control of the area as a state park.

When such properties are so acquired, they shall be included in the state park system under the exclusive control of the officers administering the state park system, provided that the Director of Parks and Recreation shall have no authority, under other provisions of law except by permission of the Legislature, to grant, give, or suffer easements, permits, leases, rights, or rights-of-way therein other than those necessary for the orderly development, use, and control of the park. Where under other provisions of law park property may be taken by eminent domain, it shall not be deemed to include any part or interest in the above-described property except by specific permission of the Legislature.

Because of the uniqueness of the proposed park and the very generous gifts of the grantor in establishing this large state park to be preserved for posterity and notwithstanding restrictions hereinabove enumerated the Director of Parks and Recreation, with the consent of the Director of Finance, may within the Hinkley Basin Unit, some 2,500 acres, more or less, more particularly described as those lands deeded by the Santa Cruz County Title Company, a corporation, and Alzoe K. Marks, wife of Andrew P. Marks, to Agnes K. Marks, Herman H. Marks, and Andrew P. Marks, recorded June 13, 1951, Volume 827, page 66, in the Offical Records of the County of Santa Cruz, lease to the grantor his heirs and assigns the right to explore for, extract, and remove oil and gas and hydrocarbons including the right to disturb the surface under such terms and conditions as he may prescribe. He may with the consent of the Director of Finance issue permits for access to any drill site as may be selected including easements for power, telephone, water, and pipe lines which are to be used exclusively by lessee in his exploration and extraction for oil, gas, and hydrocarbons and by the State as suits their needs for park purposes.

(Added by Stats. 1963, Ch. 1418.)



5006.25

The Director of Parks and Recreation is authorized to convey and grant to the County of Santa Cruz, for a site for a dam and reservoir in Aptos Creek, that portion hereinafter described of those properties known as Aptos Forest, Santa Cruz County, more particularly described in that deed from Agnes K. Marks, et al., to the State of California recorded November 14, 1963 in Book 1579, page 60, Official Records of Santa Cruz County and those properties known as Timothy-Hopkins, Santa Cruz County, more particularly described in that deed from Agnes K. Marks, et al., to the State of California recorded November 14, 1963 in Book 1579, page 35, Official Records of Santa Cruz County, upon such terms and conditions he may determine are in the best interest of the state; provided, however, that there be no restriction at the time of such conveyance and grant that the properties described herein known as Aptos Forest and Timothy-Hopkins, or any part thereof, which will cause a reversion of such properties to the former owners or heirs.

The property authorized to be conveyed or granted is described as follows:

Beginning at the intersection of the Mt. Diablo Meridian and the Southerly line of Township 10 South as shown on the United States Geological Survey Map (USGS) entitled Laurel, California, 1955 ; thence from the said point of beginning South 46 00 East 1050 feet; thence North 2 30 East 4100 feet; thence North 35 30 West 780 feet; thence North 89 15 East 630 feet; thence North 24 00 East 3530 feet; thence North 5 00 West 800 feet; thence North 85 00 East 130 feet; thence South 24 45 East 970 feet; thence North 79 00 East 1540 feet; thence South 11 00 East 400 feet; thence South 73 00 West 1320 feet; thence South 23 30 West 2750 feet; thence South 86 00 East 500 feet; thence South 31 45 West 1175 feet; thence South 57 00 East 420 feet; thence South 33 15 West 920 feet; thence South 38 15 East 770 feet; thence South 36 15 West 900 feet; thence South 14 45 East 1340 feet; thence South 85 15 East 490 feet; thence South 35 00 West 1610 feet to a point on the Southerly Grant Boundary as shown on said map; thence along said Grant Boundary North 72 00 West 1600 feet thence leaving said Grant Boundary North 31 00 West 1620 feet; thence North 64 00 East 380 feet; thence South 46 00 East 270 feet to the point of beginning containing approximately 306 acres of land.

(Added by Stats. 1975, Ch. 1703.)



5006.3

The department shall acquire sites for wayside campgrounds adjacent to the Westside Freeway, State Highway Route 5. The following general vicinities shall be given first consideration:

(a) Kern River.

(b) South of Kettleman City.

(c) Mercy Springs Road.

(d) Orestimba Creek.

(e) San Joaquin River near Mossdale.

(Amended by Stats. 1968, Ch. 721.)



5006.4

(a) The department may acquire, on behalf of the state, a fee or lesser interest in real and personal property located near Hollister in San Benito County for the state park system. If the property is leased, the lease shall be for such term and for such consideration as is mutually agreed upon by and between the director and the lessor, and with the rental to be paid by the department. Any interest acquired pursuant to this section shall be subject to the provisions of the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code). With respect to lands subject to the grantor s reservation of oil and gas and mineral rights, the proviso contained in Section 5019 shall not apply.

(b) The department shall carry out a program in that unit of development, maintenance, administration, and conservation of trails and areas for the recreational use of off-highway vehicles and for other related state park system purposes. Areas for the recreational use of off-highway vehicles shall be administered pursuant to Chapter 1.25 (commencing with Section 5090.01).

Any fees, rentals, or other returns collected by the department in its administration of the unit shall be paid into the State Treasury to the credit of the Off-Highway Vehicle Fund.

(Amended by Stats. 1982, Ch. 994, Sec. 2.)



5006.41

The department may enter into agreements with the Department of Water Resources and the Department of Fish and Game to plan, develop, and administer real and personal property located in the vicinity of Oroville. The department shall carry out a program in that unit of development, maintenance, administration, and conservation of trails and areas for the recreational use of off-highway vehicles. Areas for the recreational use of off-highway vehicles shall be administered pursuant to Chapter 1.25 (commencing with Section 5090.01).

Any fees, rentals, or other returns collected by the department in its administration of the unit shall be paid into the State Treasury to the credit of the Off-Highway Vehicle Fund.

(Amended by Stats. 1982, Ch. 994, Sec. 3.)



5006.42

(a) On or before February 1, 2002, the director shall establish the Cornfield State Park Advisory Committee, which shall be responsible for assisting the department, in an advisory capacity, to plan for interim and permanent land uses and facilities through the general planning process for the Cornfield site. The director shall terminate the advisory committee after the adoption of a general plan for the state park.

(b) The director shall convene and appoint the advisory committee. The members of the committee shall be selected by the director, who shall include, in the advisory committee, representatives from entities, including, but not limited to, local, state, and federal agencies, environmental, historic preservation, and cultural organizations, museums, educational institutions and organizations, individuals and private sector entities, and community-based organizations, including Asian-Pacific Americans, Chinese Americans, Latino community organizations, and other interested ethnic groups.

(c) The department shall take all of the following actions with respect to the development of a state park at the Cornfield site:

(1) Coordinate the implementation of the Cornfield rail yards project, considering recommendations for uses and development from the advisory committee.

(2) Survey statewide and community preferences in a range of park services appropriate for urban state park settings, as assisted by the advisory committee.

(3) Seek input and cooperate with local, state, and federal agencies, environmental, recreational, historic preservation and cultural organizations, museums, educational institutions and organizations, individuals and private sector entities, and community-based organizations, as appropriate, that are interested in the use or development of park and recreational facilities and programs for public benefit at the state park proposed to be located at the Cornfield rail yards, including the special needs of children, youths, senior citizens, and persons with disabilities.

(d) The advisory committee shall identify and recommend to the director, not later than 12 months after the date of acquisition of a fee title to the Cornfield site, priorities for long-range plans for the site that meet the needs of Californians and the general public, including park and recreational facilities and programs serving residents within communities surrounding the Cornfield rail yards in central Los Angeles.

(Added by Stats. 2001, Ch. 379, Sec. 3. Effective January 1, 2002.)



5006.45

(a) Notwithstanding any other provision of law, the Director of General Services may acquire, on behalf of the state, a fee or lesser interest in such real and personal property located in the vicinity of Ocotillo Wells in San Diego County as is designated in writing to the Director of General Services by the Director of Parks and Recreation. If the property is leased, the lease shall be for such term and for such consideration as is mutually agreed upon by and between the Director of General Services and the lessor, and with the rental to be paid by the Department of Parks and Recreation.

(b) Prior to making any acquisition:

(1) The Director of Parks and Recreation shall recommend to the State Park and Recreation Commission his designation of lands presently owned by the department to be included in the vehicular recreation area provided in subdivision (d), and no acquisition may be made unless and until the commission has concurred in that designation.

(2) The director shall conduct at least one public hearing in San Diego County regarding the designation of lands presently owned by the department to be included in the vehicular recreation area. The director shall consider and be guided by testimony presented at the hearing.

(c) Any interest acquired pursuant to this section shall be subject to the provisions of the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code). The proviso in Section 5019 shall not apply to any property acquired pursuant to this section that is subject to a reservation of oil and mineral rights if the Director of Parks and Recreation finds that the proposed prospecting or extraction of oil and minerals will not unreasonably interfere with the use of the property or adjoining property for recreation and if the grantor or lessor of the surface of the property, if other than the state or the holder of such a reservation, consents to the proposed prospecting or extraction.

(d) Upon acquisition of the interest, the Director of General Services shall forthwith transfer the interest to the jurisdiction of the department, which shall administer the property as a unit of the state park system. The department shall carry out a program in that unit of development, maintenance, administration, and conservation of trails and areas for the recreational use of off-highway vehicles and for other related state park system purposes. Areas for the recreational use of off-highway vehicles shall be administered pursuant to Chapter 1.25 (commencing with Section 5090.01).

(e) Any fees, rentals, or other returns collected by the department in its administration of the unit shall be paid into the State Treasury to the credit of the Off-Highway Vehicle Fund.

(f) The Director of Parks and Recreation shall review, and report annually to the State Park and Recreation Commission regarding, the development, maintenance, administration, and public usage of the vehicular recreation area and its success, effects on the environment, and appropriateness as a unit of the state park system.

(Amended by Stats. 1982, Ch. 994, Sec. 4.)



5006.47

(a) Notwithstanding any other provision of law, the Director of General Services may acquire, on behalf of the state, a fee or lesser right or interest in such real and personal property in the Counties of Los Angeles and Ventura located in the vicinity of Gorman and commonly known as Hungry Valley as is designated in writing by the Director of Parks and Recreation to the Director of General Services. If the property is leased, the lease shall be for such term and for such consideration as is mutually agreed upon by and between the Director of General Services and the lessor, and consented to by the Director of Parks and Recreation, and with rent to be paid by the Department of Parks and Recreation.

(b) Any interest in property acquired pursuant to this section shall be subject to the provisions of the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code). The proviso in Section 5019 shall not apply to any property acquired pursuant to this section that is subject to a reservation of oil and mineral rights if the Director of Parks and Recreation finds that the proposed prospecting or extraction of oil and minerals will not unreasonably interfere with the use of the property or adjoining property for recreation and if the grantor or lessor of the surface of the property, if other than the state or the holder of such a reservation, consents to the proposed prospecting or extraction.

(c) Upon acquisition of the property, the Director of General Services shall transfer jurisdiction over the property to the Department of Parks and Recreation, which shall administer the property as a unit of the state park system. The 51st District Agricultural Association may propose a name for the unit. The department shall carry out a program in that unit of planning, development, construction, maintenance, administration, and conservation of trails and areas for the recreational use of off-highway vehicles and for other related purposes of the state park system. Areas for the recreational use of off-highway vehicles shall be administered pursuant to Chapter 1.25 (commencing with Section 5090.01). The 51st District Agricultural Association may use the land and facilities within the unit for a fair oriented to off-highway vehicles for not more than 10 days each year if the Director of Parks and Recreation approves that use. The director may impose such terms and conditions upon such use as the director deems necessary and proper. The dates of that use shall be selected each year prior to January 1 and shall be subject to the approval of the Director of Parks and Recreation.

(d) If the Director of General Services determines that it is necessary, in order to purchase the property, to offer to the person from whom it is being purchased an option to lease back all or part of the property, the director may make such an offer if the Director of Parks and Recreation determines at the time of the purchase that the property is not then needed for the purposes of the state park system and will not be needed for the term of the lease thus offered. At any time after the option expires, the Director of General Services may offer, under competitive bidding procedures, all or part of the property for lease if the Director of Parks and Recreation determines at that time it is not then needed for the purposes of the state park system and will not be needed for the term of the lease to be offered. Any lease entered into pursuant to this section shall be subject to Section 15862 of the Government Code. Notwithstanding the provisions of Section 15863 of the Government Code, all rent accruing from any such lease after jurisdiction over the property is transferred to the Department of Parks and Recreation pursuant to subdivision (c) shall be paid into the State Treasury to the credit of the Off-Highway Vehicle Fund and shall be available for expenditure only for the purposes specified in subdivision (b) of Section 5090.61.

(e) Any fees or other returns collected by the department in its administration of the unit shall be paid into the State Treasury to the credit of the Off-Highway Vehicle Fund and shall be available for expenditure only for the purposes specified in subdivision (b) of Section 5090.61.

(Amended by Stats. 1982, Ch. 994, Sec. 5.)



5006.48

(a) Notwithstanding any other provision of law, the Director of General Services may acquire, on behalf of the state, a fee or lesser right or interest in real and personal property in the Counties of Alameda and San Joaquin located approximately 10 miles east of the City of Livermore and commonly known as the Carnegie Cycle Park. If the property is leased, the lease shall be for the term and for the consideration that is mutually agreed upon by and between the Director of General Services and the lessor, and consented to by the Director of Parks and Recreation, and with rent to be paid by the Department of Parks and Recreation.

(b) Any interest in property acquired pursuant to this section shall be subject to the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code).

(c) Upon acquisition of the property, the Director of General Services shall transfer jurisdiction over the property to the Department of Parks and Recreation, which shall administer the property as a unit of the state park system. The Department of Parks and Recreation shall carry out a program in that unit of planning, development, construction, maintenance, administration, and conservation of trails and areas for the recreational use of off-highway vehicles and for other related purposes of the state park system. Areas for the recreational use of off-highway vehicles shall be administered pursuant to Chapter 1.25 (commencing with Section 5090.01).

(d) The Director of General Services may offer, under competitive bidding procedures, all or part of the property for lease if the Director of Parks and Recreation determines at that time it is not then needed for the purposes of the state park system and will not be needed for the term of the lease to be offered. Any lease entered into pursuant to this section shall be subject to Section 15862 of the Government Code. Notwithstanding Section 15863 of the Government Code, all rent accruing from that lease after jurisdiction over the property is transferred to the Department of Parks and Recreation pursuant to subdivision (c) shall be paid into the State Treasury to the credit of the Off-Highway Vehicle Fund and shall be available for expenditure only for the purposes specified in subdivision (b) of Section 5090.61.

(e) Any fees or other returns collected by the Department of Parks and Recreation in its administration of the unit referred to in subdivision (c) shall be paid into the State Treasury to the credit of the Off-Highway Vehicle Fund and shall be available for expenditure only for the purposes specified in subdivision (b) of Section 5090.61.

(Amended by Stats. 2006, Ch. 538, Sec. 565. Effective January 1, 2007.)



5006.49

Notwithstanding any other provision of law, the California State Mining and Mineral Museum located in the City of Mariposa, including all assets, exhibits, and materials, shall be transferred from the Department of Conservation to the Department of Parks and Recreation for ownership and operation in accordance with the Department of Parks and Recreation s rules, regulations, and guidelines regarding ownership of state parks. All proceeds from the operation of the museum shall accrue to the Department of Parks and Recreation.

(Added by Stats. 1999, Ch. 66, Sec. 7. Effective July 6, 1999.)



5006.5

The department, with the consent of the Department of General Services, may lease any interest in real or personal property which the department deems necessary or proper for the extension, improvement, or development of the state park system. No payment from state money in excess of one thousand dollars ($1,000) a year shall be made pursuant to any such lease unless and until money equal to or exceeding one-half of the excess over one thousand dollars ($1,000) shall have been made available for expenditure by the state for the purpose by some person, corporation, public district, municipality or political subdivision other than the state, or by the United States or an agency thereof. No lease shall be executed under this section until the department has first consulted with the planning commission of the county in which the department proposes to lease lands for park or recreational purposes. The provisions of this section shall not apply when the Department of General Services leases land for the use of the Department of Parks and Recreation under Section 14669 of the Government Code.

(Amended by Stats. 1967, Ch. 1389.)



5006.6

The department, with the approval of the Administrator of the Resources Agency and the Department of Finance, is authorized to cooperate and participate with the federal government pursuant to Public Law 89-161 in the development of recreation facilities, or with the approval of the Department of Fish and Game, fish and wildlife enhancement facilities, or both, at Auburn Dam and Reservoir, Folsom Dam and Reservoir, Nimbus Dam and Lake Natomas, and County Line Dam and Reservoir, and stream areas in the immediate vicinity of these facilities.

The department, with the approval of the Administrator of the Resources Agency and the Department of Finance, is authorized to administer unit land and water areas for recreation or fish and wildlife enhancement, or both, and to contract with the federal government for the operation, maintenance, and replacement of unit facilities, to assume all costs of such operation, maintenance, and replacement, and to accept transfer of unit lands or facilities by lease or exchange upon such terms and conditions as will best promote the development and operation of such lands or facilities in the public interest for recreation or fish and wildlife enhancement purposes, or both. Any such contract entered into by the department which affects the operation, maintenance or replacement of fish and wildlife enhancement features is subject to approval by the Department of Fish and Game.

The State of California, acting by and through the department, with the approval of the Administrator of the Resources Agency and the Department of Finance, is authorized to enter into a contract or contracts with the federal government to pay or repay one-half of the separable capital costs involved in the development of the recreation or fish and wildlife enhancement features, or both, at the Auburn Dam and Reservoir, Folsom Dam and Reservoir, Nimbus Dam and Lake Natomas, and County Line Dam and Reservoir, and stream areas in the immediate vicinity of these facilities, pursuant to the provisions of Public Law 89-161. The agreement for the payment or repayment of the separable capital costs shall be limited to those recreation or fish and wildlife enhancement facilities, or both, specified in the contract. Such payments or repayments may be made by any or all of the following methods: by legislative appropriation; by provision of lands, interests therein, or facilities for the unit; or by a contract or contracts for repayment, with interest, within 50 years of first use of unit recreation or fish and wildlife enhancement facilities specified in the contract or contracts. The source of repayment may be limited to entrance and user fees or charges collected at the unit by the department if such fees or charges dedicated to repayment are established on a basis calculated to achieve repayment and are made subject to review and renegotiation at intervals of not more than five years. If the source of repayment is so limited, revenues derived from such fees or charges shall be deposited in a special account in the Special Deposit Fund in the State Treasury and used for the purpose of such repayment. If not so limited, the source of repayment shall be such appropriations of funds as may from time to time be made for such purpose by the Legislature.

The department shall cooperate with any local public body authorized to contract with the federal government pursuant to Public Law 89-161, including, but not limited to, the Counties of El Dorado, Placer, and Sacramento, in planning of any proposed participation with the federal government. The state may contract with any or all of such counties or other local public bodies for the operation, maintenance, and replacement of unit facilities, or any portion thereof, if requested by any or all such counties or other local public bodies.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 66.)



5006.7

Pursuant to the provisions of Chapter 1.5 (commencing with Section 5094) of this division, the Administrator of the Resources Agency may indicate in writing the state s intent to agree to administer the project land and water areas at the Marysville Dam and Reservoir Project on the Yuba River for recreation or fish and wildlife enhancement, or both of these purposes, as provided in Public Law 89-72.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 66.)



5007

(a) It is the intent of the Legislature that the department consistently operate the state park system to preserve public access and provide protection of natural, cultural, and historic resources. If budget reductions necessitate changes to the continued operation of state park units, it is the intent of the Legislature that the department achieve required budget reductions by implementing efficiencies and increasing revenue collection, or reducing services at selected units of the state park system, and that full park closures only be considered as a last option to address required budget reductions after all other feasible alternatives, including, but not limited to, entering into operating agreements with qualified nonprofit entities and local governments have been explored.

(b) For any park unit proposed for closure on or after July 1, 2014, the department shall document and publicly disclose the methodology, rationale, and scoring system used to evaluate and select park units proposed for closure, and shall select any units proposed to be closed based on consideration of all of the following factors:

(1) The relative statewide significance of each park unit, preserving to the extent possible, parks identified in the department s documents including Outstanding and Representative Parks, the California State History Plan, and the California State Parks Survey of 1928.

(2) The rate of visitation to each unit, to minimize impacts to visitation in the state park system. Visitation shall be measured not only based on the raw number of visitations to the unit, but also to the extent that the total capacity of the unit is used.

(3) (A) The estimated net savings from closing each unit, to maximize savings to the state park system.

(B) For purposes of this subdivision, net savings means the estimated costs of operation for the unit less the unit s projected revenues and less the costs of maintaining the unit after it is closed.

(4) The feasibility of physically closing each unit.

(5) The existence of, or potential for, partnerships that can help support each unit, including public and nonprofit partners and concessions.

(6) Significant operational efficiencies to be gained by closing a unit.

(7) Significant and costly infrastructure deficiencies affecting key systems at each unit so that continued operation of the unit is less cost effective relative to other units.

(8) Recent or funded infrastructure investments at a unit.

(9) Necessary but unfunded capital investments at a unit.

(10) Deed restrictions and grant requirements applicable to each unit.

(11) The extent to which there are substantial dedicated funds for the support of the unit that are not appropriated from the General Fund.

(12) The extent to which the closure of a park unit would disproportionately impact one community or region of the state over another, based on existing information readily available to the department. Nothing in this paragraph is intended to require the department to prepare, or contract for the preparation of, new studies or research to obtain information or analysis not already readily available to the department with existing resources.

(13) The extent to which the closure of a park unit would limit availability of facilities within state parks that are compliant with the Americans with Disabilities Act of 1990 and subsequent amendments to the act.

(14) The extent to which closure of a park unit would impair firefighter access to water resources or otherwise increase fire risk.

(15) The extent to which closure of a park unit would increase public safety hazards or impair the state s ability to protect iconic natural and historical resources.

(c) The commission shall hold a public hearing on any park unit closures that are proposed by the department on or after July 1, 2014, and information gathered at the hearing shall be considered by the department before any final decision regarding the proposed closure of a park unit.

(d) Notwithstanding Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, a public entity or a public employee is not liable for injury or damage caused by a condition of public property located in, or injury or damage otherwise occurring in, or arising out of an activity in, a state park system unit that is designated as closed by the department pursuant to subdivision (a), except for conduct that constitutes gross negligence or is wanton or reckless. This immunity shall apply notwithstanding the fact that the public has access, whether invited or uninvited, to the state park system unit, and notwithstanding that the department may take actions such as patrols, inspections, maintenance, and repairs necessary to protect the state park system unit facilities and resources from deterioration, damage, or destruction. This immunity shall apply only to units of the state park system that are designated as closed pursuant to subdivision (a) and shall not apply to units that are partially closed or subject to service reductions but not closure. The closed units shall be maintained in a list by the department and the list shall be made publicly available and posted on the department s Internet Web site. The list shall include the date the unit is considered closed. The immunity provided by this subdivision does not limit any other immunity or immunities available to a public entity or a public employee. The governmental immunity provided in this section does not apply to a third party or entity that has reopened a park listed as closed pursuant to subdivision (a). The immunity shall continue to apply to the state.

(Amended by Stats. 2013, Ch. 407, Sec. 2. Effective September 28, 2013.)



5007.1

(a) Lands purchased or otherwise acquired by the department at the Pan Pacific project, which are to be operated and maintained by other public agencies under agreements entered into pursuant to Section 5080.30, shall not be subject to Section 5002.1, 5002.2, 5002.3, or 5002.4, or Article 1.7 (commencing with Section 5019.50), during the term of those agreements. Any facility to be developed on those lands shall only be constructed in accordance with a development plan approved by the director.

(b) The Legislature hereby finds and declares that public use facilities are being contemplated as one of the alternatives for the Pan Pacific project in the aftermath of the recent fire, and that the standard 20-year term authorized by law is insufficient to enable any concessionaire to amortize the type and scale of improvements that may be constructed. Accordingly, pursuant to subdivision (a) of Section 5080.18, the term of any concession contract may be for a period not to exceed 66 years if the contract provides that the rent shall be reviewed and adjusted at least every 10 years, but not more often than every five years, to reflect market rates and conditions prevailing in the area in which the concession is located.

(Amended by Stats. 1989, Ch. 620, Sec. 2.5.)



5007.2

Notwithstanding any other provision of law, a contract for services under the amount of fifty thousand dollars ($50,000) to restore artifacts at the Hearst San Simeon State Historical Monument is exempt from Part 2 (commencing with Section 10100) of the Public Contract Code.

(Added by Stats. 2000, Ch. 173, Sec. 2. Effective January 1, 2001.)



5007.3

(a) In planning, developing, managing, and operating lands acquired for the Citrus Heritage Park at Mockingbird Canyon, the department and the State Park and Recreation Commission shall adhere to the following requirements:

(1) Vehicular and other public access shall be restricted to Dufferin Avenue between Van Buren Boulevard and Jackson Street.

(2) Interior roads, pathways, and attractions within the park shall be located so as to minimize opportunities for trespass onto adjoining nonpark properties, and fencing shall be installed in areas subject to high visitor usage.

(3) Lands within the park that are upstream of Mockingbird Reservoir shall be managed as wildlife habitat and open space, and no facilities for the use of the general public shall be constructed on those lands.

(4) A program of pest management shall be immediately undertaken in citrus groves, as they are acquired by the state, to prevent the spread of pests to nonstate property, and the citrus groves shall be managed so as to preserve them in a healthy and productive state.

(b) For the purposes of rationalizing the boundaries of the Citrus Heritage Park, the City of Riverside shall offer for sale, at fair market value, all of Parcel No. 238-050-003-5 to an adjoining property owner. If no adjoining property owner purchases that parcel, the city shall transfer title to that parcel to the state, as provided in proviso (6) of Item 3790-301-721 of the Budget Act of 1982 (Chapter 326, Statutes 1982).

(Added by Stats. 1982, Ch. 879, Sec. 1. Effective September 10, 1982.)



5007.4

Consistent with the general plan for the unit, the department may enter into an operating agreement, at no cost to the state, with a qualified nonprofit organization for the California Citrus State Historic Park for purposes to include, but not be limited to, the following:

(a) Managing and maintaining agricultural production.

(b) Leasing individual groves for the purpose of managing and maintaining agricultural production.

(c) Selling citrus fruit and fruit products at the park.

(d) Using the proceeds of those sales for financing facilities and programs at the park.

(e) Accepting and spending donations of money for facilities and programs.

(Added by Stats. 1989, Ch. 620, Sec. 3.)



5007.5

Notwithstanding any other provision of law, the department shall have the right to remove and dispose of all floating logs, timber, lumber, and other debris deposited on public beaches, waterways or lands within the state park system, when such deposits create a hazard or impediment to the public safety, enjoyment, and use of the public beach, waterway or land.

Logs, timber or lumber which are capable of being identified as the property of another shall be held by the department for a period of three months from the time of their removal from any public beach, waterway or land.

The owner of such property may remove it on payment or tendering to the department the amount of the damages which the department has sustained by reason of the drifting of the property upon the public beaches, waterways or lands within the state park system and which may accrue in removal of the property.

If the property remains unclaimed after the three months period the department may dispose of such logs, timber or lumber by destruction, sale or use.

(Added by renumbering Section 5007.1 by Stats. 1979, Ch. 1065.)



5008

(a) The department shall protect the state park system and the state vehicular recreation area and trail system from damage and preserve the peace therein.

(b) The director may designate any officer or employee of the department as a peace officer. The primary duties of the peace officer shall be the enforcement of this division, Sections 4442 and 4442.5, the rules and regulations of the department, Chapter 5 (commencing with Section 650) of Division 3 of the Harbors and Navigation Code, the rules and regulations of the Department of Boating and Waterways, Chapter 2 (commencing with Section 9850) of Division 3.5 of the Vehicle Code, and Division 16.5 (commencing with Section 38000) of the Vehicle Code and to arrest persons for the commission of public offenses within the property under its jurisdiction. The authority and powers of the peace officer shall be limited to those conferred by law upon peace officers listed in Section 830.2 of the Penal Code.

(c) The department shall protect property included in the California recreational trail system and the property included in the recreational trail system under Section 6 of Chapter 1234 of the Statutes of 1980 from damage and preserve the peace therein. The primary duties of any officer or employee designated a peace officer under this section shall include enforcement of the rules and regulations established by the department under subdivision (l) of Section 6 of Chapter 1234 of the Statutes of 1980 and the arrest of persons for the commission of public offenses within the property included in the recreational trail system under Section 6 of Chapter 1234 of the Statutes of 1980.

(d) Any person who violates the rules and regulations established by the department is guilty of a misdemeanor and upon conviction shall be punished by imprisonment in the county jail not exceeding 90 days, or by a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment, except that at the time a particular action is commenced, the judge may, considering the recommendation of the prosecuting attorney, reduce the charged offense from a misdemeanor to an infraction. Any person convicted of the offense after such a reduction shall be punished by a fine of not less than ten dollars ($10) nor more than one thousand dollars ($1,000).

(Amended by Stats. 1987, Ch. 1027, Sec. 1.)



5008.1

(a) When it is determined by the director to be in the public interest, and subject to the fees, rules, and regulations of the department, visitors to units of the state park system may bring animals into those units.

(b) Any animal brought into a state park system unit pursuant to subdivision (a) shall be under the immediate control of the visitor or shall be confined, and under no circumstance shall the animal be permitted to do any of the following:

(1) Pose a threat to public safety and welfare.

(2) Create a public nuisance.

(3) Pose a threat to the natural or cultural resources of the unit or to the improvements at the unit.

(c) The department may require a person bringing an animal into a state park system unit pursuant to subdivision (a) to provide proof of appropriate immunizations and valid licenses.

(d) This section does not apply to dogs used to lawfully pursue game in season at units of the state park system where hunting is allowed.

(Added by Stats. 1982, Ch. 750, Sec. 1.)



5008.2

(a) Peace officers and other designated employees of the department may capture any animal (1) which is not confined or under the immediate control of a person visiting the unit, (2) which poses a threat to public safety and welfare, to the natural or cultural resources of the unit, or to the improvements at the unit, or (3) which is a public nuisance.

(b) Peace officers may dispatch any animal which poses an immediate or continuing threat (1) to public safety and welfare or (2) to wildlife at the unit.

(c) Owners of animals with identification that have been captured or dispatched pursuant to this section shall be notified within 72 hours after capture or dispatch.

(d) This section does not apply to dogs used to lawfully pursue game in season at units of the State Park System where hunting is permitted.

(e) The authority conferred by this section on peace officers or designated employees of the department may only be exercised on or about property owned, operated, controlled, or administered by the department.

(Added by Stats. 1982, Ch. 750, Sec. 2.)



5008.4

Moneys deposited in the State Parks and Recreation Fund pursuant to Section 1463.02 of the Penal Code are available, when appropriated by the Legislature, only for the following purposes:

(a) The payment of refunds of fines and forfeitures determined by the Controller to have been erroneously deposited in the fund.

(b) The training of department employees in the Ranger/Lifeguard classification, including, but not limited to, resource management and protection, law enforcement, interpretation, first aid, cardiopulmonary resuscitation and medical technical training, subject to all of the following:

(1) Reimbursement for training under the section shall not exceed the reimbursement rates of the Commission on Peace Officer Standards and Training, but reimbursements for salaries may be up to 100 percent of actual costs.

(2) Reimbursements for salaries shall be allocated to the assigned work locations of the employees receiving training to be used for salary or overtime payments for rangers and lifeguards assigned to those work locations.

(3) Expenditures under this subdivision in any fiscal year shall not exceed 90 percent of the moneys on deposit on June 30 of the preceding fiscal year.

(Amended by Stats. 1996, Ch. 320, Sec. 33. Effective January 1, 1997.)



5008.5

In any prosecution charging a violation within any unit of the state park system of the rules and regulations of the department, Section 655.2 or Chapter 5 (commencing with Section 650) of Division 3 of the Harbors and Navigation Code, or the rules and regulations of the Department of Boating and Waterways, proof by the people of the State of California that the vehicle or vessel described in the complaint was parked or placed in violation of any provision of these statutes or rules and regulations together with proof that the defendant named in the complaint was, at the time of the parking or placing, the registered owner of the vehicle or vessel, shall constitute prima facie evidence that the registered owner of the vehicle or vessel was the person who parked or placed the vehicle or vessel at the point where, and for the time during which, the violation occurred, but the proof that a person is the registered owner of a vehicle or vessel is not prima facie evidence that the person has violated any other provision of law. The above provisions shall apply only when there has been compliance with the procedure required by Article 3 (commencing with Section 40200) of Chapter 1 of Division 17 of the Vehicle Code. Proof of a written lease of, or rental agreement for, a particular vehicle or vessel described in the complaint, on the date and time of the violation, which lease or rental agreement includes the name and address of the person to whom the vehicle or vessel is leased or rented, shall rebut the prima facie evidence that the registered owner was the person who parked or placed the vehicle at the time and place where the violation occurred.

Any charge under this section shall be dismissed when the person charged has made a bona fide sale or transfer of the vehicle or vessel and has delivered possession thereof to the purchaser and has complied with the requirements of subdivision (a) or (b) of Section 5602 of the Vehicle Code or with Section 710 of the Harbors and Navigation Code prior to the date of the alleged violation and has advised the court of the name and address of the purchaser.

(Amended by Stats. 1989, Ch. 1360, Sec. 127.)



5008.6

Notwithstanding any other provision of law, the judge before whom any person is tried for a violation of any provision of this code within the jurisdiction of the department, or regulation adopted pursuant thereto, may, upon the conviction of the accused, order the forfeiture of any device or apparatus which is designed to and capable of injuring or killing any person or animal or capturing any animal and which was used in committing the offense charged. The department shall either sell or destroy any device or apparatus so forfeited. The proceeds from all sales shall be paid into the State Parks and Recreation Fund, segregated with the money deposited pursuant to Section 5008.4, and available only for the purposes of Section 5008.4. For purposes of this section, forfeiture of bail is a conviction.

(Added by Stats. 1987, Ch. 761, Sec. 3.)



5008.7

Every person convicted of a violation of any rule or regulation adopted by the department pursuant to this division prohibiting the leaving, depositing, dropping, or scattering of bottles, broken glass, ashes, wastepaper, cans, or other rubbish in any unit of the state park system shall be punished by a mandatory fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) upon a first conviction, by a mandatory fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) upon a second conviction, and by a mandatory fine of not less than seven hundred fifty dollars ($750) nor more than one thousand dollars ($1,000) upon a third or subsequent conviction.

The court may, in addition to the fine imposed upon a conviction, require as a condition of probation, in addition to any other condition of probation, that any person convicted of a violation of this section pick up litter at a time and place within the jurisdiction of the court for not less than eight hours.

(Amended by Stats. 1987, Ch. 133, Sec. 5.)



5008.8

After January 1, 1989, every peace officer authorized pursuant to Section 5008, shall have satisfactorily completed, prior to the date he or she is first designated a peace officer, the basic training course established by the Commission on Peace Officer Standards and Training.

(Added by Stats. 1988, Ch. 523, Sec. 1.)



5009

The State Park Contingent Fund is continued in existence. All moneys collected or received from contractual agreements, donations, gifts, bequests, or local government appropriations for improvements or additions to the state park system, shall be deposited in the State Treasury to the credit of the contingent fund. All moneys deposited shall be used for the improvement, maintenance, operation, or administration of state parks, or the acquisition of additional lands and properties for the state park system, in accordance with the terms of the agreement, donation, gift, bequest, or local government appropriation from which the moneys are derived.

(Amended by Stats. 2014, Ch. 35, Sec. 136. Effective June 20, 2014.)



5009.1

(a) The department may enter into an agreement to accept funds from any person, corporation or other business entity, or organization for the maintenance or operation, on a nonprofit basis, of a designated state park system unit or facility. Any funds so received shall be deposited in a separate account in the State Park Contingent Fund. The funds received shall supplement existing resources for the purpose of enhancing the maintenance or operation of the unit or facility, with priority given to preventing closure or reduced hours of service to the public. The department and the sponsoring person, entity, or organization shall specify in the agreement the level of service which is to be performed.

(b) The department may enter into an agreement to accept services from any person, corporation or other business entity, or organization for the cleanup, repair, or enhancement of any designated state park system unit or facility. Under the direction of the department, these services shall supplement existing staff resources for the purpose of enhancing the maintenance and operation of the unit or facility.

(c) The director may authorize the erection of an appropriate sign in recognition of the sponsorship, consistent with existing law and with the rules and regulations of the department regarding signs in units of the state park system.

(Added by Stats. 1993, Ch. 1196, Sec. 2. Effective January 1, 1994.)



5009.2

(a) The department may enter into an agreement to accept funds from any person, business entity, or organization for the maintenance or operation of a state beach, any other unit of the state park system that encompasses a beach, or any area or facility of the state beach or other unit. Any funds so received shall be deposited in a separate account in the State Park Contingent Fund. The funds received shall supplement existing resources for the purposes of enhancing the maintenance or operation of the state beach, other unit of the state park system that encompasses a beach, or area or facility of the state beach or other unit. The department and the sponsoring person, business entity, or organization may specify in the agreement the level of maintenance or operation that will be performed.

(b) The department may also enter into an agreement to accept services from any person, business entity, or organization for the operation, maintenance, or enhancement of a state beach, other unit of the state park system that encompasses a beach, or area or facility of the state beach or other unit, on a nonprofit basis. Under the direction of the department, those services shall supplement existing staff resources for the purposes of operation, maintenance, or enhancement of the state beach, area, or facility.

(c) The director may authorize the erection of an appropriate sign in recognition of that sponsorship, in accordance with department rules and regulations regarding signs in the state park system.

(d) The activities authorized by this section shall be implemented as part of the department s Adopt-A-Beach program.

(Added by Stats. 1993, Ch. 1173, Sec. 2. Effective January 1, 1994.)



5009.3

Notwithstanding any other provision of law, the department may enter into an agreement or agreements with private, nonprofit public benefit corporations or other private entities, as may be appropriate, to assist the department in its efforts to secure long-term private funding sources for any and all units of the state park system and to ensure that they are preserved and open for public use and enjoyment. The authority to enter into those agreements shall include, but not be limited to, securing donations, memberships, corporate and individual sponsorships, and marketing and licensing agreements.

(Added by Stats. 1995, Ch. 472, Sec. 2. Effective September 15, 1995.)



5010

(a) The department may collect fees, rents, and other returns for the use of any state park system area, the amounts to be determined by the department. The department may accept a credit card as a method of payment for fees collected through the department s reservation system. Any contract executed by the department with credit card issuers or draft purchasers shall be consistent with Section 6159 of the Government Code. Notwithstanding Title 1.3 (commencing with Section 1747) of Part 4 of Division 3 of the Civil Code, the department may impose a surcharge in an amount to cover the cost of providing the reservation service, including reimbursement for any fee or discount charged by the credit card issuer.

(b) All revenues received by the department during each fiscal year shall be paid into the State Treasury to the credit of the State Parks and Recreation Fund, which is hereby created.

(c) Notwithstanding subdivision (b), all revenues received by the department from the state vehicular recreation areas shall be paid into the State Treasury to the credit of the Off-Highway Vehicle Trust Fund, as required by Section 38225 of the Vehicle Code.

(d) All revenues received by the department for the entry or launching of boats shall be paid into the State Treasury to the credit of the State Parks and Recreation Fund and shall be used for boating safety, enforcement, operation, and maintenance programs of the department.

(e) On July 1, 1980, all existing balances, including unappropriated balances and encumbered and unencumbered balances, of the following funds and accounts shall be transferred to the State Parks and Recreation Fund:

(1) Park and Recreation Revolving Account (Section 5098, Public Resources Code, as added by Chapter 1222, Statutes of 1972).

(2) The Resources Protection Account (Section 8600, Public Resources Code, as added by Chapter 1052, Statutes of 1969).

(3) Collier Park Preservation Fund (Section 5010, Public Resources Code, as added by Chapter 1502, Statutes of 1974).

(4) San Francisco Maritime State Historic Park Account (Section 2, Chapter 1764, Statutes of 1971).

(5) State Park Highway Account, Bagley Conservation Fund (Section 2107.7, Streets and Highways Code, as added by Chapter 1032, Statutes of 1973).

(6) All funds received by the department pursuant to Division 21 (commencing with Section 31000).

(7) Hostel Facilities Use Fees Account (Section 2, Chapter 265, Statutes of 1974).

(8) All funds, other than expended funds, previously appropriated to the department from the Bagley Conservation Fund.

(f) On and after July 1, 1980, all funds, other than those specified in subdivisions (g) and (h), in the State Parks and Recreation Fund shall be available for expenditure for state park planning, acquisition, and development projects, operation of the state park system, and resource and property management and protection, when appropriated by the Legislature.

(g) All funds in the State Parks and Recreation Fund which had previously been appropriated and have become encumbered, may be used, without further appropriation, for liquidation of those encumbrances, upon the same terms and conditions as made by those previous appropriations.

(h) The balance of any unencumbered funds in the State Park Highway Account in the Bagley Conservation Fund shall be transferred to the State Parks and Recreation Fund and shall be available for expenditure as provided in subdivisions (b) and (c) of Section 2107.7 of the Streets and Highways Code.

(i) All funds received by the Department of Parks and Recreation from the auction sales conducted pursuant to Section 2080.6 of the Civil Code shall be paid into the State Treasury to the credit of the State Parks and Recreation Fund and shall be used for training department employees in the Ranger/Lifeguard classification, including, but not limited to, resource management and protection, law enforcement, interpretation, first aid, cardiopulmonary resuscitation, and medical technical training.

(Amended by Stats. 2004, Ch. 908, Sec. 4. Effective January 1, 2005.)



5010.1

(a) All fees, rents, and other returns for the use of any state park system area are the property of the state or the public agency operating a state park system area pursuant to an agreement entered into pursuant to Article 2 (commencing with Section 5080.30) of Chapter 1.2. However, whenever significant savings can be achieved by the department or the operating public agency, the department or the public agency may enter into a contract with a concessionaire, lessee, or other natural person, corporation, partnership, or association for the collection of fees, rents, or other returns on behalf of the state or the public agency. The contract may provide for the retention of a portion of any fee, rent, or other return as reimbursement for the cost of collection.

(b) Whenever significant savings can be achieved, the department may enter into a contract with any natural person, corporation, partnership, or association for the operation of a reservation system for the state park system and for the collection of state park fees in connection therewith. The contract may provide for the retention of a portion of every fee or the imposition of a surcharge as reimbursement for the cost of providing that service.

(Repealed and added by Stats. 1982, Ch. 1487, Sec. 5. Effective September 28, 1982.)



5010.2

The department shall not collect from any group of pupils in kindergarten or grades 1 to 12, inclusive, or their escorts, including, but not limited to, teachers, other supervisory personnel, and busdrivers, any fee, rental or other return for the use of any unit in the state park system, except Hearst San Simeon State Historic Monument, which would otherwise be collectible pursuant to Section 5010, when the group is visiting the area pursuant to a school outing or field trip under the direction of school personnel and has made prior arrangements with the department either through reservation or contact with the department s historical unit manager.

This section shall apply to both public and private schools located in the state.

It is the intent of the Legislature that this section applies to the day use of units in the state park system unless the Director of Parks and Recreation authorizes overnight camping by those groups designated in this section.

(Added by Stats. 1971, Ch. 1206.)



5010.5

The director may authorize the refund of moneys received or collected by himself or by the department illegally, or by mistake, inadvertence, or error. Claims authorized by the director shall be filed with the State Controller and the Controller shall draw his warrant against the General Fund in payment of such refund from any appropriation made for that purpose.

(Amended by Stats. 1969, Ch. 54.)



5010.6

(a) For purposes of this section, subaccount means the State Parks Revenue Incentive Subaccount created pursuant to this section.

(b) The State Parks Revenue Incentive Subaccount is hereby created within the State Parks and Recreation Fund and the Controller shall annually transfer four million three hundred forty thousand dollars ($4,340,000) from the State Parks and Recreation Fund to the subaccount.

(c) Notwithstanding Section 13340 of the Government Code, the funds in the subaccount are hereby continuously appropriated to the department for activities, programs, and projects, including, but not limited to, capital outlay projects, that are consistent with the mission of the department and that increase the department s capacity to generate revenue and to implement the revenue generation program developed pursuant to Section 5010.7. Expenditures from the subaccount may include expenditures for staffing entry points, including department employees, seasonal employees, state and local conservation corps, individuals qualified pursuant to Chapter 0908 of the Department Operations Manual, and employees of organizations with agreements with state parks pursuant to Sections 513, 5009.1, 5009.3, and 5080. Activities, programs, and projects funded by the subaccount shall each include all of the following:

(1) A clear description of the proposed use of funds.

(2) A timeframe for implementation of the activity, program, or project.

(3) A projection of revenues, including annual income, fees, and projected usage rates.

(4) A projection of costs, including design, planning, construction, operation, staff, maintenance, marketing, and information technology.

(5) A market analysis demonstrating demand for the activity, project, or program.

(6) A projected rate of return on the investment.

(d) The Office of State Audits and Evaluations shall review the activities, programs, and projects funded from the subaccount pursuant to subdivision (c) to ensure appropriate internal controls are in place. The department shall reimburse the Office of State Audits and Evaluations from the subaccount for any costs related to the review.

(e) The revenue generated from activities, programs, and projects funded by the subaccount are continuously appropriated for expenditure by the department pursuant to subdivisions (c) and (d) of Section 5010.7.

(f) The funds in the subaccount shall be available for encumbrance and expenditure until June 30, 2019, and for liquidation until June 30, 2021.

(g) This section shall become inoperative on June 30, 2021, and, as of January 1, 2022, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2022, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 35, Sec. 137. Effective June 20, 2014. Inoperative June 30, 2021. Repealed as of January 1, 2022, by its own provisions.)



5010.6.5

On July 1, 2021, the Controller shall transfer any unexpended funds remaining in the State Parks Revenue Incentive Subaccount created pursuant to Section 5010.6 to the State Parks and Recreation Fund.

(Amended by Stats. 2014, Ch. 35, Sec. 138. Effective June 20, 2014.)



5010.7

(a) The department shall develop a revenue generation program as an essential component of a long-term sustainable park funding strategy. On or before July 1, 2014, and annually thereafter, the department shall assign a revenue generation target to each district under the control of the department. The department shall develop guidelines for districts to report the use of funds generated by the revenue generation program, and shall post information and copies of the reports on its Internet Web site.

(b) The California State Park Enterprise Fund is hereby created in the State Treasury as a working capital fund, and the revenue shall be available to the department upon appropriation by the Legislature for capital outlay or support expenditures for revenue generating investments in state parks. These investments may include, but are not limited to, planning and implementation of a statewide electronic fee collection system that includes installation of modern fee collection equipment and technologies to enhance collection of state park users fees and that will enable park users to pay fees with commonly used forms of electronic fund transfers, including, but not limited to, credit and debit card transactions, and other park revenue generating projects, and shall be available for encumbrance and expenditure until June 30, 2019, and for liquidation until June 30, 2021.

(1) The department shall prepare guidelines for districts to apply for funds for capital projects that are consistent with this subdivision.

(2) The guidelines prepared pursuant to this paragraph shall require all of the following:

(A) A clear description of the proposed use of funds.

(B) A timeframe of implementation of the capital project.

(C) A projection of revenue, including annual income, fees, and projected usage rates.

(D) A projection of costs, including design, planning, construction, operation, staff, maintenance, marketing, and information technology.

(E) A market analysis demonstrating demand for the project.

(F) A projected rate of return on the investment.

(c) The revenue generated by the revenue generation program developed pursuant to subdivision (a) shall be deposited into the State Parks and Recreation Fund. Revenue identified as being in excess of the revenue targets shall be transferred to the State Parks Revenue Incentive Subaccount, established pursuant to Section 5010.6, on or before June 1, annually.

(d) Moneys transferred to the State Parks Revenue Incentive Subaccount pursuant to subdivision (c) shall be expended as follows:

(1) (A) The department shall allocate 50 percent of the total amount of revenues deposited into the State Parks Revenue Incentive Subaccount pursuant to subdivision (c), generated by a park district to that district if the amount of revenues generated exceeds the targeted revenue amount prescribed in the revenue generation program. The revenues to be allocated to a park district that fails to achieve the revenue target shall remain in the subaccount.

(B) With the approval of the director, each district shall use the funds it receives pursuant to this section to improve the parks in that district through revenue generation programs and projects and other activities that will assist in the district s revenue generation activities, and the programs, projects, and other activities shall be consistent with the mission and purpose of each unit and with the plan developed for the unit pursuant to subdivision (a) of Section 5002.2.

(C) The department shall report to the Legislature, commencing on July 1, 2014, and annually on or before each July 1 thereafter, on the revenue distributed to each district pursuant to this section.

(2) The department shall use 50 percent of the funds deposited into the State Parks Revenue Incentive Subaccount pursuant to subdivision (c) for the following purposes:

(A) To fund the capital costs of construction and installation of new revenue and fee collection equipment and technologies and other physical upgrades to existing state park system lands and facilities.

(B) For costs of restoration, rehabilitation, and improvement of the state park system and its natural, historical, and visitor-serving resources that enhance visitation and are designed to create opportunities to increase revenues.

(C) For costs to the department to implement the action plan required to be developed by the department pursuant to Section 5019.92 of the Public Resources Code.

(D) Pursuant to subdivision (c) of Section 5010.6, for expenditures to support revenue generation projects that include, but are not limited to, staffing kiosks, campgrounds, and parking lots.

(e) The funds generated by the revenue generation program shall not be used by the department to expand the park system, unless there is significant revenue generation potential from such an expansion.

(f) Notwithstanding Section 5009, moneys received by the department from private contributions and other public funding sources may also be deposited into the California State Park Enterprise Fund and the State Parks Revenue Incentive Subaccount for use for the purposes of subdivision (c) and subdivision (d).

(g) The department shall provide all relevant information on its Internet Web site concerning how funds in the State Parks and Recreation Revenue Incentive Subaccount and the California State Park Enterprise Fund are spent.

(h) The department may recoup its costs for implementing and administering the working capital from the fund.

(Amended by Stats. 2014, Ch. 35, Sec. 139. Effective June 20, 2014.)



5011

Any person receiving aid to the aged, blind, or disabled under Chapter 3 (commencing with Section 12000) of Part 3 of Division 9 of the Welfare and Institutions Code, any person receiving aid to families with dependent children under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code, or any person over 62 years of age whose total monthly income from all sources, including any old age assistance payments, does not exceed the amount specified in subdivision (c) of Section 12200 of the Welfare and Institutions Code for a single person, or in subdivision (d) of that section for married persons, as adjusted pursuant to Section 12201 of that code, upon application therefor and payment of ($5) to the Department of Parks and Recreation, shall be issued a Golden Bear Pass which is valid for the specified year and which entitles the bearer and spouse to free use on any day of the day-use facilities in units of the state park system, except Hearst San Simeon State Historical Monument, Sutter s Fort State Historic Park, and the California State Railroad Museum, under limitations as may be determined by departmental regulation regarding peak hours and contractual arrangements with vendors. The pass shall entitle the bearer and spouse to have access only to day-use facilities and not to the use of any other facilities.

The department shall not grant half price privileges or offer any discount for the use of state park system facilities on the basis of the pass authorized by this section.

Notwithstanding the preceding paragraph, the department shall develop and implement, on or before January 1, 1986, a senior discount program for the use of state park system facilities. The program may be modified after January 1, 1991, to include a Golden Bear Senior Pass available to any person over 62 years of age for an annual fee fixed by the department, valid for the specified year, and entitling the bearer and spouse to the use of day and camping facilities as specified by the department. The department shall set the fee for the Golden Bear Senior Pass and shall specify the facilities and times for which the pass is valid so as to minimize any loss in total annual park revenues to the department.

(Amended by Stats. 1990, Ch. 91, Sec. 1.)



5011.5

(a) A veteran of a war in which the United States has been, or may be engaged, who is a resident of this state, upon presentation to the department of proof of disability, proof of being held captive as a prisoner of war, or proof of being a recipient of a Congressional Medal of Honor, and proof of an honorable discharge from service, upon application therefor, shall be issued a pass entitling the bearer to the use of all facilities, including boat launching facilities, in units of the state park system.

(b) As used in this section:

(1) Veteran means a former member of the Armed Forces of the United States who has a 50 percent or greater service-connected disability, or who was held as a prisoner of war by forces hostile to the United States, as certified by the United States Department of Veterans Affairs, and who was honorably discharged from service.

(2) War means that period of time commencing when Congress declares war or when the Armed Forces of the United States are engaged in active military operations against a foreign power, whether or not war has been formally declared, and ending upon the termination of hostilities as proclaimed by the President of the United States.

(Amended by Stats. 2007, Ch. 129, Sec. 1. Effective January 1, 2008.)



5011.6

The department may offer a reduced fee or free day use of any unit of the state park that is operated by the state and accessible with a vehicle day use annual pass, as those parks are listed on the department s Internet Web site, to a veteran, as defined in Section 980 of the Military and Veterans Code, or active duty or reserve military personnel for the United States Armed Forces or the National Guard of any state, on Memorial Day and Veterans Day if the veteran can provide proof of current military identification, or proof of discharge under conditions other than dishonorable or bad conduct, or the active duty or reserve military personnel of the Armed Forces or the National Guard can provide current military identification.

(Added by Stats. 2013, Ch. 688, Sec. 1. Effective January 1, 2014.)



5011.7

(a) The Legislature finds and declares that the use of conservation easements can assist the department in protecting the natural resources of the state park system and prevent incompatible uses on property at a low cost, while maintaining land in private ownership and productive use.

(b) For the purposes of this section, the following terms have the following meaning:

(1) Conservation easement means a limitation in a recorded instrument that contains an easement, restriction, covenant, condition, or offer to dedicate, that has been executed by or on behalf of the owner of the land subject to that limitation and is binding upon successive owners of the land, and the purpose of which is to retain land predominantly in its natural, scenic, historical, agricultural, forested, or open-space condition. Conservation easement includes a conservation easement as defined in Section 815.1 of the Civil Code, an open-space easement as defined in Section 51075 of the Government Code, and an agricultural conservation easement as defined in Section 10211.

(2) Local government means a city, county, or district.

(3) Nonprofit land trust organization means a nonprofit organization described in Section 501(c)(3) of the Internal Revenue Code (26 U.S.C. Sec. 501(c)(3)), that is exempt from taxation under Section 501(a) of that code (26 U.S.C. Sec. 501(a)), and that has among its purposes the conservation of natural or cultural resources.

(c) The department may acquire a conservation easement on real property, pursuant to the requirements of Section 5006, if the department determines that the conservation easement is necessary to protect a unit of the state park system from an incompatible use or to preserve and enhance the natural resource, cultural, or historic value of the unit of the state park system.

(d) (1) For the purposes of this section, the department may make grants to a state or local government agency or a nonprofit land trust organization to purchase and hold a conservation easement, using funds appropriated to the department through the annual Budget Act that have been authorized for encumbrance for either capital outlay or local assistance.

(2) The director shall not disburse grant funds to a state or local government agency or a nonprofit land trust organization to purchase and hold the easement until the grantee agrees that the easement acquired will be used only for the purpose for which the grant was requested.

(3) The director shall find that the disposition of the easement is consistent with, and in furtherance of, the purposes of this division and that the holder of the easement is qualified to monitor and enforce the easement.

(4) If the state or local government agency or nonprofit land trust organization holding the easement is dissolved, the easement shall be transferred to a state or local government agency or nonprofit land trust organization that is qualified to monitor and enforce the easement. The transfer of the easement shall go into effect after a subsequently recorded document reflecting that transfer is recorded.

(5) The easement or its terms may be amended with the consent of the property owner and the state or local government agency or nonprofit land trust organization holding the easement and upon approval by the department if the department determines that the amendment is consistent with this section. An amendment to the conservation easement shall go into effect once a subsequently recorded document setting forth the amendment is recorded.

(6) The director shall not disburse any grant funds unless the recipient agrees to restrict the use of the land in perpetuity.

(e) On or before July 1, 2009, the department shall adopt written policies regarding conservation easement purchases. At a minimum, these policies shall include procedures to monitor and enforce the provisions of the conservation easement. The policies shall be made available on the department s Internet Web site.

(Added by Stats. 2008, Ch. 135, Sec. 1. Effective January 1, 2009.)



5012

The department may, upon application by the proper authorities, grant permits and easements for the following purposes and upon such terms as the department may prescribe:

(a) To a public agency for public roads.

(b) To a public agency for utility lines.

(c) For electric, gas, water, sewer, telephone, telegraph and utility lines, and pipelines and structures incidental thereto, to perform a public service or oil or gas pipelines.

(d) To a public agency for channels or facilities for the development of small craft harbors and recreational areas.

(e) To any oil and gas lessee of the State for pipeline right of way purposes.

No permit, easement, or right of way for oil or gas pipelines shall be granted pursuant to this section as to any land acquired by the State for beach or park purposes by condemnation after September 18, 1959, unless and until a period of 12 calendar months has elapsed following the date of acquisition of such land.

(Amended by Stats. 1959, Ch. 2165.)



5012.1

In any lease, easement, right-of-way, license, or permit entered into whereby the department leases real property, obtains a license, permit, or a grant of easement or right-of-way to enter upon the property, the department may agree to indemnify and hold harmless the grantor, lessor, licensor, or permittor by reason of the uses or entry authorized by such lease, easement, right-of-way, license, or permit, and may agree to pay for any damages caused by such authorized use or entry. Insurance may be purchased by the Department of General Services, upon request of the department, to protect the department against loss or expense arising out of such a lease, license, permit, easement or right-of-way.

(Added by Stats. 1967, Ch. 1277.)



5012.2

(a) Notwithstanding any other provision of law, subsequent to the creation of an easement for a roadway connecting to Mulholland Drive through the Mulholland Scenic Corridor and Topanga State Park or other state-owned parkland, the department may impose conditions and restrictions on the development of the roadway thereon and upon contiguous portions of Mulholland Drive if the director finds that geologic or other circumstances exist which cause or may cause substantial damage to state-owned park resources.

(b) Notwithstanding any other provision of law, these conditions and restrictions, including the imposition of, and compliance with, these conditions and restrictions, shall not constitute a new project or otherwise affect the validity of recorded tract maps or other entitlements, shall supersede, preempt, and replace any conditions, restrictions, or other requirements imposed on, or in connection with those tract maps and other entitlements to the extent inconsistent with these conditions and restrictions, and shall not in any way jeopardize previously approved projects or cause a reopening of a previously completed environmental review process. This subdivision shall not be of any legal effect, for the purpose of superseding and preempting any locally imposed conditions, unless the owner of the property subject to locally imposed conditions shall pay the amount of the estimated cost savings as a result of superseding the locally imposed conditions to the Los Angeles County Transportation Commission for traffic mitigation within the San Fernando Valley Statistical Area, as defined in Section 11093 of the Government Code, on or before December 31, 1991.

(Added by Stats. 1991, Ch. 875, Sec. 1.)



5013

The department may acquire, purchase, and obtain objects of historical interest, and it may purchase sites for and establish and maintain museums for such objects.

(Added by Stats. 1939, Ch. 94.)



5014

The Director of Parks and Recreation shall convey to the Hussey Ranch Corporation, upon such terms and conditions as he determines are in the best interests of the State, all of the right, title, and interest of the State of California in and to the right-of-way for a term of 100 years from September 11, 1905, acquired by the State by deed dated June 1, 1943, recorded in Book 61 of Deeds, page 147, Records of Del Norte County, California, and described in a conveyance by Frank Hussey to the Del Norte Company, a corporation, by deed dated September 11, 1905, recorded in Book B of Agreements, page 156, Records of Del Norte County, California, to be * * * a right of way 30 feet in width on the lands of said Hussey bordering the edge of the timber sold by said Hussey to said Del Norte Company * * * solely for the purpose of removing the logs and other timber from the tract of land belonging to the said Del Norte Company and such other lands adjoining as it may hereafter acquire and for the purpose of doing such other things as may be necessary or convenient in the removing of said timber of various sorts and shapes.

(Added by Stats. 1963, Ch. 421.)



5015

(a) In recognition of the late Robert H. Meyer s many contributions to the growth and improvement of the state park system, the El Matador, El Pescador, and La Piedra State Beaches are hereby designated and shall be known collectively as the Robert H. Meyer Memorial State Beaches.

(b) Not later than January 15, 1984, the department shall erect appropriate signs at, and in the vicinity of, the state beaches to reflect the designation made by this section. Thereafter, the department shall cause all directories and other publications concerning the state park system to reflect that designation as the publications are periodically revised.

(Amended by Stats. 1983, Ch. 449, Sec. 1.)



5015.5

The Baldwin Hills State Recreation Area is hereby designated and shall be known as the Kenneth Hahn State Recreation Area.

The department shall erect appropriate signs to reflect the designation made by this section and shall cause all directories and other publications concerning the state park system to reflect the designation as the publications are periodically revised.

(Amended by Stats. 1989, Ch. 1360, Sec. 128.)



5015.6

In recognition of the late Ed Z berg s many contributions to the growth and improvement of the state park system, Sugar Pine Point State Park is hereby designated and shall be known as the Ed Z berg Sugar Pine Point State Park.

(Added by Stats. 2003, Ch. 240, Sec. 22. Effective August 13, 2003.)



5016

In order to eliminate or acquire privately owned lands situated within the exterior boundaries of the Anza-Borrego Desert State Park, the department is authorized to exchange for such lands other lands of approximately equal value which have been or may hereafter be patented to the state for park purposes by the federal government. In making the exchanges the department may comply with all rules prescribed by the Secretary of the Interior relating thereto.

(Amended by Stats. 1967, Ch. 1431.)



5016.1

In order to exchange certain lands patented to the State of California for park purposes situated outside and within 10 miles of the exterior boundaries of the Anza-Borrego Desert State Park for the purpose of acquisition of other public domain lands needed for park purposes still within these boundaries as well as elsewhere in the state, the department is authorized to exchange such lands for lands of approximate equal value which may be made available for park purposes by the federal government. In making the exchanges the department may comply with all rules prescribed by the Secretary of Interior relating thereto.

(Amended by Stats. 1967, Ch. 1431.)



5016.2

(a) Notwithstanding any other law, the Department of Parks and Recreation may enter into an agreement for the acquisition of the Freeman Property, as identified in subdivision (d). The acquisition of the Freeman Property pursuant to this authorization and identified in this map is exempt from the California Environmental Quality Act (CEQA) (Division 13 (commencing with Section 21000)).

(b) The exemption under subdivision (a) does not apply to any general plan that is required for the management of the Freeman Property, or any portion thereof, pursuant to Section 5002.2, or to any subsequent project approved for the Freeman Property, or any portion thereof.

(c) The acquisition of the Freeman Property by the department is subject to all of the following conditions:

(1) The boundary between the Anza-Borrego Desert State Park and the Ocotillo Wells State Vehicular Recreation Area shall be in substantial conformance to the dividing line among Sections 8, 9, 10, 11, 19, and 20, of Township 10 South, Range 09 East, S.B.B.M., as identified on the map.

(2) Sections 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 17, 18, 19, and 20, of Township 10 South, Range 09 East, S.B.B.M., as identified on the map above the dividing line, shall be annexed to the Anza-Borrego Desert State Park upon completion of transfer of title to the department.

(3) Sections 9, 10, 11, 14, 15, 16, 19, 20, 21, 22, 23, 26, 27, 28, 29, 30, 31, 32, 33, 34, and 35, of Township 10 South, Range 09 East, S.B.B.M., as identified on the map below the dividing line, shall be annexed to the Ocotillo Wells State Vehicular Recreation Area upon completion of transfer of title to the department.

(d) The following map describes the Freeman Property.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: The Freeman Property map
appears in the hard-copy publication of the chaptered bill.
See Sec. 11 of Chapter 718, Statutes of 2010.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

NOTICE TO PRINTER: Insert Map from p. 27 of Ch. 718, Stats. 2010.

(Added by Stats. 2010, Ch. 718, Sec. 11. Effective October 19, 2010. Note: For depiction of the Freeman Property, see map on page 27 of Ch. 718.)



5018

Whenever, after the receipt of a report submitted pursuant to Section 5017 with respect to a state beach or park or recreational area, the Legislature appropriates money for the acquisition, development, or construction of such state beach or park or recreational area, the department shall forthwith commence with such acquisition, development, or construction.

(Added by Stats. 1959, Ch. 2164.)



5018.1

(a) Notwithstanding any other law, the Department of Finance may delegate to the department the right to exercise the same authority granted to the Division of the State Architect and the Real Estate Services Division in the Department of General Services, to plan, design, construct, and administer contracts and professional services for legislatively approved capital outlay projects.

(b) Any right afforded to the department pursuant to subdivision (a) to exercise project planning, design, construction, and administration of contracts and professional services may be revoked, in whole or in part, by the Department of Finance at any time prior to January 1, 2019.

(c) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2013, Ch. 356, Sec. 13. Effective September 26, 2013. Repealed as of January 1, 2019, by its own provisions.)



5019

When property is deeded to the State for park or beach purposes, oil and mineral rights in such property may be reserved in such deeds by the grantor; provided, that any prospecting or extracting of oil and minerals shall in no manner disturb the surface of such property or any improvements placed in or upon the property in pursuit of its use for recreation.

(Added by Stats. 1947, Ch. 441.)



5019.5

Before any park or recreational area developmental plan is made, the department shall cause to be made a land carrying capacity survey of the proposed park or recreational area, including in such survey such factors as soil, moisture, and natural cover.

(Amended by Stats. 1959, Ch. 2164.)






ARTICLE 1.5. The Parks Project Revolving Fund

5019.10

(a) The Parks Project Revolving Fund is hereby established in the State Treasury. Except as otherwise specified in this section, upon approval of the Department of Finance there shall be transferred to, or deposited in, the fund all money appropriated, contributed, or made available from any source, including sources other than state appropriations, for expenditure on work within the powers and duties of the department with respect to the construction, alteration, repair, and improvement of state park facilities, including, but not limited to, services, new construction, major construction and equipment, minor construction, maintenance, improvements, and equipment, and other building and improvement projects for which an appropriation is made or, as to funds from sources other than state appropriations, as may be authorized by written agreement between the contributor or contributors of funds and the department and approved by the Department of Finance.

(b) Money from state sources transferred to, or deposited in, the fund for major construction shall be limited to the amount necessary based on receipt of competitive bids. Money transferred for this purpose shall be upon the approval of the Department of Finance. Any amount available, in the state appropriation, that is in excess of the amount necessary based on receipt of competitive bids, shall be immediately transferred to the credit of the fund from which the appropriation was made. Money in the fund also may be expended, upon approval of the Department of Finance, to finance the cost of a construction project within the powers and duties of the department for which the federal government will contribute a partial cost thereof, if written evidence has been received from a federal agency indicating that money has been appropriated by Congress and the federal government, and that the federal government will pay to the state the amount specified upon the completion of construction of the project. The director may approve plans, specifications, and estimates of cost, and advertise for and receive bids on, those projects in anticipation of the receipt of the written evidence. Money transferred or deposited for the purposes of this subdivision is continuously appropriated to, and available for expenditure by, the department for the purposes for which it is appropriated, contributed, or made available, without regard to fiscal years and irrespective of the provisions of Section 13340 of the Government Code.

(c) As used in this article, fund means the Parks Project Revolving Fund.

(Added by Stats. 2014, Ch. 35, Sec. 140. Effective June 20, 2014. Inoperative on date prescribed in Section 5019.15. Repealed on January 1 after inoperative date, pursuant to Section 5019.15.)



5019.11

The department shall file against the fund all claims covering expenditures incurred in connection with services, new construction, major construction and equipment, minor construction, maintenance, improvements, and equipment, and other building and improvement projects, and the Controller shall draw his or her warrant therefor against that fund.

(Added by Stats. 2014, Ch. 35, Sec. 140. Effective June 20, 2014. Inoperative on date prescribed in Section 5019.15. Repealed on January 1 after inoperative date, pursuant to Section 5019.15.)



5019.12

The department shall keep a record of all expenditures chargeable against each specific portion of the fund. Any unencumbered balance in any portion of the fund, either within three months after completion of the project for which the portion was transferred or within three years from the time the portion was transferred or deposited therein, whichever is earlier, shall be withdrawn from the fund and transferred to the credit of the fund from which the appropriation was made. As to funds from other than state appropriations, they shall be paid out or refunded as provided in the agreement relating to the contributions. The Department of Finance may approve an extension of the time of withdrawal. For the purpose of this section, an estimate, prepared by the department upon receipt of bids, of the amount required for supervision, engineering, and other items, if any, necessary for the completion of a project, on which a construction contract has been awarded, shall be deemed a valid encumbrance and shall be included with any other valid encumbrances in determining the amount of an unencumbered balance.

(Added by Stats. 2014, Ch. 35, Sec. 140. Effective June 20, 2014. Inoperative on date prescribed in Section 5019.15. Repealed on January 1 after inoperative date, pursuant to Section 5019.15.)



5019.13

At any time, the department, without furnishing a voucher or itemized statement, may withdraw from the fund a sum not to exceed five hundred thousand dollars ($500,000). Any sum withdrawn pursuant to this section shall be used as a revolving fund when payments of compensation earned or cash advances are necessary with respect to the construction, alteration, repair, or improvement of state park facilities.

(Added by Stats. 2014, Ch. 35, Sec. 140. Effective June 20, 2014. Inoperative on date prescribed in Section 5019.15. Repealed on January 1 after inoperative date, pursuant to Section 5019.15.)



5019.14

The department shall annually submit to the Department of Finance a report that reconciles, by project, all of the following:

(a) Amounts transferred to the fund.

(b) Amounts expended from the fund.

(c) In cases of project savings or completion, or both, unexpended amounts withdrawn from the fund and transferred to the credit of the fund, paid out, or refunded, as provided in Section 5019.12.

(Added by Stats. 2014, Ch. 35, Sec. 140. Effective June 20, 2014. Inoperative on date prescribed in Section 5019.15. Repealed on January 1 after inoperative date, pursuant to Section 5019.15.)



5019.15

This article shall become inoperative on the date that is three years after the date that Section 5018.1 is repealed, and, as of January 1 immediately following that inoperative date, is repealed, unless a later enacted statute that is enacted before that January 1 deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2014, Ch. 35, Sec. 140. Effective June 20, 2014. Repealed on January 1 after inoperative date, by its own provisions. Note: Termination clause affects Article 1.5, commencing with Section 5019.10.)






ARTICLE 1.7. Classification of Units of the State Park System

5019.50

All units that are or shall become a part of the state park system, except those units or parts of units designated by the Legislature as wilderness areas pursuant to Chapter 1.3 (commencing with Section 5093.30), or where subject to any other provision of law, including Section 5019.80 and Article 1 (commencing with Section 36600) of Chapter 7 of Division 27, shall be classified by the State Park and Recreation Commission into one of the categories specified in this article. Classification of state marine reserves, state marine parks, and state marine conservation areas, requires the concurrence of the Fish and Game Commission for restrictions to be placed upon the use of living marine resources.

(Amended by Stats. 2003, Ch. 610, Sec. 18. Effective January 1, 2004.)



5019.53

State parks consist of relatively spacious areas of outstanding scenic or natural character, oftentimes also containing significant historical, archaeological, ecological, geological, or other similar values. The purpose of state parks shall be to preserve outstanding natural, scenic, and cultural values, indigenous aquatic and terrestrial fauna and flora, and the most significant examples of ecological regions of California, such as the Sierra Nevada, northeast volcanic, great valley, coastal strip, Klamath-Siskiyou Mountains, southwest mountains and valleys, redwoods, foothills and low coastal mountains, and desert and desert mountains.

Each state park shall be managed as a composite whole in order to restore, protect, and maintain its native environmental complexes to the extent compatible with the primary purpose for which the park was established.

Improvements undertaken within state parks shall be for the purpose of making the areas available for public enjoyment and education in a manner consistent with the preservation of natural, scenic, cultural, and ecological values for present and future generations. Improvements may be undertaken to provide for recreational activities including, but not limited to, camping, picnicking, sightseeing, nature study, hiking, and horseback riding, so long as those improvements involve no major modification of lands, forests, or waters. Improvements that do not directly enhance the public s enjoyment of the natural, scenic, cultural, or ecological values of the resource, which are attractions in themselves, or which are otherwise available to the public within a reasonable distance outside the park, shall not be undertaken within state parks.

State parks may be established in the terrestrial or nonmarine aquatic (lake or stream) environments of the state.

(Amended by Stats. 2000, Ch. 385, Sec. 14. Effective January 1, 2001.)



5019.56

State recreation units consist of areas selected, developed, and operated to provide outdoor recreational opportunities. The units shall be designated by the commission by naming, in accordance with Article 1 (commencing with Section 5001) and this article relating to classification.

In the planning of improvements to be undertaken within state recreation units, consideration shall be given to compatibility of design with the surrounding scenic and environmental characteristics.

State recreation units may be established in the terrestrial or nonmarine aquatic (lake or stream) environments of the state and shall be further classified as one of the following types:

(a) State recreation areas, consisting of areas selected and developed to provide multiple recreational opportunities to meet other than purely local needs. The areas shall be selected for their having terrain capable of withstanding extensive human impact and for their proximity to large population centers, major routes of travel, or proven recreational resources such as manmade or natural bodies of water. Areas containing ecological, geological, scenic, or cultural resources of significant value shall be preserved within state wildernesses, state reserves, state parks, or natural or cultural preserves, or, for those areas situated seaward of the mean high tide line, shall be designated state marine reserves, state marine parks, state marine conservation areas, or state marine cultural preservation areas.

Improvements may be undertaken to provide for recreational activities, including, but not limited to, camping, picnicking, swimming, hiking, bicycling, horseback riding, boating, waterskiing, diving, winter sports, fishing, and hunting.

Improvements to provide for urban or indoor formalized recreational activities shall not be undertaken within state recreation areas.

(b) Underwater recreation areas, consisting of areas in the nonmarine aquatic (lake or stream) environment selected and developed to provide surface and subsurface water-oriented recreational opportunities, while preserving basic resource values for present and future generations.

(c) State beaches, consisting of areas with frontage on the ocean, or bays designed to provide swimming, boating, fishing, and other beach-oriented recreational activities. Coastal areas containing ecological, geological, scenic, or cultural resources of significant value shall be preserved within state wildernesses, state reserves, state parks, or natural or cultural preserves, or, for those areas situated seaward of the mean high tide line, shall be designated state marine reserves, state marine parks, state marine conservation areas, or state marine cultural preservation areas.

(d) Wayside campgrounds, consisting of relatively small areas suitable for overnight camping and offering convenient access to major highways.

(Amended by Stats. 2003, Ch. 610, Sec. 19. Effective January 1, 2004.)



5019.59

Historical units, to be named appropriately and individually, consist of nonmarine areas established primarily to preserve objects of historical, archaeological, and scientific interest, and archaeological sites and places commemorating important persons or historic events. The areas should be of sufficient size, where possible, to encompass a significant proportion of the landscape associated with the historical objects. The only facilities that may be provided are those required for the safety, comfort, and enjoyment of the visitors, such as access, parking, water, sanitation, interpretation, and picnicking. Upon approval by the commission, lands outside the primary historic zone may be selected or acquired, developed, or operated to provide camping facilities within appropriate historical units. Upon approval by the State Park and Recreation Commission, an area outside the primary historic zone may be designated as a recreation zone to provide limited recreational opportunities that will supplement the public s enjoyment of the unit. Certain agricultural, mercantile, or other commercial activities may be permitted if those activities are a part of the history of the individual unit and any developments retain or restore historical authenticity. Historical units shall be named to perpetuate the primary historical theme of the individual units.

(Amended by Stats. 2000, Ch. 385, Sec. 16. Effective January 1, 2001.)



5019.62

State seashores consist of relatively spacious coastline areas with frontage on the ocean, or on bays open to the ocean, including water areas landward of the mean high tide line and seasonally connected to the ocean, possessing outstanding scenic or natural character and significant recreational, historical, archaeological, or geological values.

The purpose of state seashores shall be to preserve outstanding natural, scenic, cultural, ecological, and recreational values of the California coastline as an ecological region and to make possible the enjoyment of coastline and related recreational activities which are consistent with the preservation of the principal values and which contribute to the public enjoyment, appreciation, and understanding of those values.

Improvements undertaken within state seashores shall be for the purpose of making the areas available for public enjoyment, recreation, and education in a manner consistent with the perpetuation of their natural, scenic, cultural, ecological, and recreational value. Improvements which do not directly enhance the public enjoyment of the natural, scenic, cultural, ecological, or recreational values of the seashore, or which are attractions in themselves, shall not be undertaken.

(Amended by Stats. 2000, Ch. 385, Sec. 17. Effective January 1, 2001.)



5019.65

State reserves consist of areas embracing outstanding natural or scenic characteristics or areas containing outstanding cultural resources of statewide significance. State reserve units may be established in the terrestrial or nonmarine aquatic (lake or stream) environments of the state and shall be further classified as one of the following types:

(a) State natural reserves, consisting of areas selected and managed for the purpose of preserving their native ecological associations, unique faunal or floral characteristics, geological features, and scenic qualities in a condition of undisturbed integrity. Resource manipulation shall be restricted to the minimum required to negate the deleterious influence of man.

Improvements undertaken shall be for the purpose of making the areas available, on a day use basis, for public enjoyment and education in a manner consistent with the preservation of their natural features. Living and nonliving resources contained within state natural reserves shall not be disturbed or removed for other than scientific or management purposes.

(b) State cultural reserves, consisting of areas selected and managed for the purpose of preserving and protecting the integrity of places that contain historic or prehistoric structures, villages, or settlements, archaeological features, ruins, artifacts, inscriptions made by humans, burial grounds, landscapes, hunting or gathering sites, or similar evidence of past human lives or cultures. These areas may also be places of spiritual significance to California Native Americans. Within state cultural reserves, the highest level of resource protection shall be sought. Improvements may be undertaken for the purpose of providing public access, enjoyment, and education, and for cultural resource protection. Improvements made for the purpose of cultural resource protection shall take into account the possible need for access to the site for ceremonial or spiritual purposes. Living and nonliving resources contained within state cultural reserves may be used for ceremonial or spiritual purposes, consistent with other laws, and if the use is not harmful to threatened or endangered species or to the cultural resources intended for protection by this designation. Management actions shall be consistent with the preservation of cultural resources and with federal and state laws.

(Amended by Stats. 2003, Ch. 517, Sec. 2. Effective January 1, 2004.)



5019.68

State wildernesses, in contrast with those areas where man and his own works dominate the landscape, are hereby recognized as areas where the earth and its community of life are untrammeled by man and where man himself is a visitor who does not remain. A state wilderness is further defined to mean an area of relatively undeveloped state-owned or leased land which has retained its primeval character and influence or has been substantially restored to a near-natural appearance, without permanent improvements or human habitation, other than semi-improved campgrounds, or structures which existed at the time of classification of the area as a state wilderness and which the State Park and Recreation Commission has determined may be maintained and used in a manner compatible with the preservation of the wilderness environment, or primitive latrines, which is protected and managed so as to preserve its natural conditions, and which:

(a) Appears generally to have been affected primarily by the forces of nature, with the imprint of man s work substantially unnoticeable.

(b) Has outstanding opportunities for solitude or a primitive and unconfined type of recreation.

(c) Consists of at least 5,000 acres of land, either by itself or in combination with contiguous areas possessing wilderness characteristics, or is of sufficient size as to make practicable its preservation and use in an unimpaired condition.

(d) May also contain ecological, geological, or other features of scientific, educational, scenic, or historical value.

State wildernesses may be established within the boundaries of other state park system units.

(Amended by Stats. 1980, Ch. 1234, Sec. 3. Effective September 29, 1980.)



5019.71

Natural preserves consist of distinct nonmarine areas of outstanding natural or scientific significance established within the boundaries of other state park system units. The purpose of natural preserves shall be to preserve such features as rare or endangered plant and animal species and their supporting ecosystems, representative examples of plant or animal communities existing in California prior to the impact of civilization, geological features illustrative of geological processes, significant fossil occurrences or geological features of cultural or economic interest, or topographic features illustrative of representative or unique biogeographical patterns. Areas set aside as natural preserves shall be of sufficient size to allow, where possible, the natural dynamics of ecological interaction to continue without interference, and to provide, in all cases, a practicable management unit. Habitat manipulation shall be permitted only in those areas found by scientific analysis to require manipulation to preserve the species or associations that constitute the basis for the establishment of the natural preserve.

(Amended by Stats. 2000, Ch. 385, Sec. 19. Effective January 1, 2001.)



5019.74

Cultural preserves consist of distinct nonmarine areas of outstanding cultural interest established within the boundaries of other state park system units for the purpose of protecting such features as sites, buildings, or zones which represent significant places or events in the flow of human experience in California. Areas set aside as cultural preserves shall be large enough to provide for the effective protection of the prime cultural resources from potentially damaging influences, and to permit the effective management and interpretation of the resources. Within cultural preserves, complete integrity of the cultural resources shall be sought, and no structures or improvements that conflict with that integrity shall be permitted.

(Amended by Stats. 2000, Ch. 385, Sec. 20. Effective January 1, 2001.)



5019.80

(a) The Marine Managed Areas Improvement Act (Chapter 7 (commencing with Section 36600) of Division 27) establishes a uniform classification system for state marine managed areas and is incorporated herein by reference. Any proposals for marine managed areas made after January 1, 2002, shall follow the guidelines set forth in that act. Pursuant to Section 36750, existing marine or estuarine areas within units of the state park system that have not been reclassified in accordance with the Marine Life Protection Act (Chapter 10.5 (commencing with Section 2850) of Division 3 of the Fish and Game Code) on January 1, 2002, shall be reclassified by the State Interagency Coordinating Committee into one of the following classifications:

(1) State marine reserve.

(2) State marine park.

(3) State marine conservation area.

(4) State marine cultural preservation area.

(5) State marine recreational management area.

(b) The process for establishing, deleting, or modifying state marine reserves, state marine parks, state marine conservation areas, state marine cultural preservation areas, and state marine recreational management areas shall be established pursuant to that act. The restrictions and allowable uses applicable to those areas are as set forth in that act.

(Amended by Stats. 2003, Ch. 610, Sec. 20. Effective January 1, 2004.)






ARTICLE 1.8. California State Park Stewardship Act of 2012

5019.90

This article shall be known, and may be cited, as the California State Park Stewardship Act of 2012.

(Added by Stats. 2012, Ch. 533, Sec. 1. Effective January 1, 2013.)



5019.91

The Legislature finds and declares all of the following:

(a) California s state parks are an essential part of California s unique heritage, and protect important natural, cultural, and historical resources of great value to all Californians.

(b) The mission of the California State Park system is to provide for the health, inspiration, and education of the people of California by helping to preserve the state s extraordinary biological diversity, protecting its most valued natural and cultural resources, and creating opportunities for high-quality outdoor recreation. State parks are set aside to protect their natural, historical, cultural, and recreational values in perpetuity for the people of the state.

(c) California state parks are vital to the quality of life in California and are a major draw for tourism in the state, generating billions of dollars in annual economic activity in communities near state parks and in park-related expenditures. The economic activity generated by state parks helps sustain small businesses and jobs in local communities near state parks and generates significant tax revenue for the state.

(d) The budget for state parks has not kept pace with population growth and growing demand. The annual budget for state parks has been significantly below the amount necessary to maintain state parks in their current condition. State General Fund revenue for state parks declined by over 37 percent between fiscal years 2007 08 and 2012 13, inclusive. The ongoing shortfall has resulted in a deferred maintenance backlog of over one billion three hundred million dollars ($1,300,000,000) by 2010, inadequate staff to protect park resources and maintain public access and safety, and partial closures of many state parks. The state park system cannot sustain further cuts in funding and remain viable.

(e) After additional budget cuts were proposed by the Governor and approved by the Legislature in the 2011 12 fiscal year, the Governor s administration announced its intent to close up to 70 state parks by July 2012.

(f) It is imperative that the state commit to a long-term goal of adequately and sustainably funding and maintaining California s state park system to protect these irreplaceable resources and to preserve California s legacy for the benefit of all Californians. To this end, it is necessary that the state identify new revenue strategies that will move the state toward that goal, and affirm a state policy that park closures are to occur only as a last resort, and only after all reasonable alternatives have been pursued.

(g) To fully realize the potential of nonprofit, philanthropic, and other public and nongovernmental partnerships that can help sustain a world class state park system in California, it is imperative that the Legislature and the Governor ensure an adequate level of state funding for state parks is maintained in the future and that new revenues received from private sector donors are used to supplement, and not to supplant, existing state funding.

(h) It is therefore the policy of the Legislature that a master plan for state parks be formed that will do all of the following:

(1) Ensure long-term adequate funding and maintenance of California s state park system by, among other things, ensuring accurate and transparent accounting and disclosure of all state special funds available for support of state parks, identifying new revenues and fundraising strategies to sustain state parks, and ensuring that those new sources are not used to supplant existing state support for state parks or to justify further reductions in General Fund support that would leave the park system unsustainable.

(2) Ensure that any new revenues received from private donors for the support of state parks are used to supplement, and not to supplant, existing state funding for state parks and are used only for the purposes for which they are given.

(3) Ensure greater efficiency in the management of state parks, including enhancing the collection of existing fees and other revenue generating potential at state parks, while maintaining public access for all Californians.

(4) Minimize the number of parks subject to closure in future years and encourage creative partnerships to assist the state with park operations and management.

(i) It is further the policy of the Legislature to promote formation of a multidisciplinary advisory council, including, but not limited to, members of the public, persons with park management expertise, representatives of nonprofit park organizations, and representatives of the private philanthropic community, to conduct an independent assessment and make recommendations to the Legislature and the Governor on future management, planning, and funding proposals that will ensure the long-term sustainability of the state park system.

(Added by Stats. 2012, Ch. 533, Sec. 1. Effective January 1, 2013.)



5019.92

(a) The department shall develop a prioritized action plan to increase revenues and collection of user fees at state parks. The plan shall include strategies for generating new revenues and fee collection methodologies at state parks and may include, but is not necessarily limited to, all of the following:

(1) Installation of modern fee collection technologies and equipment at state parks such as kiosks that accept credit cards and automatic entrance gates, where appropriate.

(2) Implementation of peak demand pricing at popular campgrounds and other high-demand park facilities.

(3) Assessment of appropriate fees at all state park units.

(4) Offering of additional mission-appropriate fee-for-service amenities with revenue generating potential at select parks where consistent with park unit general plans. Those amenities may include, but are not limited to, installation of additional recreational vehicle spaces to expand campground capacity at heavily used parks where natural resource needs and space availability allow, installation of upgraded overnight options such as cabins, where feasible, and rental of park facilities for special events.

(5) Promotion and marketing of an adopt a park or systemwide state park sponsorship program to encourage private donations in support of state parks, with appropriate recognition to be given to donors consistent with state park policies and mission.

(6) Design, promotion, and marketing of a new state park annual access pass system with incentives to encourage increased voluntary purchases of state park access passes, including, but not necessarily limited to, all of the following:

(A) Offering of different regional and seasonal options for annual passes.

(B) Providing multiple opportunities for the purchase of annual passes, including at state park entrances and through partnerships with retail outlets, and on state tax returns.

(C) Offering of incentives such as free midweek off-peak season camping passes with the purchase of an annual pass if purchased during the first three months of the year.

(D) Offering of opportunities for purchasers to make a voluntary additional contribution that would be dedicated to support of a particular category of state parks, such as the state s iconic redwood parks and historical parks that require funding over and above that generated by user fees to sustain the parks in good condition.

(b) The department shall report to the Legislature and the Governor on the prioritized action plan required to be developed pursuant to subdivision (a) by July 1, 2013.

(Added by Stats. 2012, Ch. 533, Sec. 1. Effective January 1, 2013.)






ARTICLE 2. Historical Resources

5020

The Historical Landmarks Advisory Committee is continued in existence as the State Historical Resources Commission. Any reference in any law to the Historical Landmarks Advisory Committee shall be deemed to refer to the State Historical Resources Commission.

(Repealed and added by Stats. 1974, Ch. 1156.)



5020.1

As used in this article:

(a) California Register means the California Register of Historical Resources.

(b) Certified local government means a local government that has been certified by the National Park Service to carry out the purposes of the National Historic Preservation Act of 1966 (16 U.S.C. Sec. 470 et seq.) as amended, pursuant to Section 101?(c) of that act and the regulations adopted under the act which are set forth in Part 61 (commencing with Section 61.1) of Title 36 of the Code of Federal Regulations.

(c) Commission means the State Historical Resources Commission.

(d) Department means the Department of Parks and Recreation.

(e) Director means the Director of Parks and Recreation.

(f) DPR Form 523 means the Department of Parks and Recreation Historic Resources Inventory Form.

(g) Folklife means traditional expressive culture shared within familial, ethnic, occupational, or regional groups and includes, but is not limited to, technical skill, language, music, oral history, ritual, pageantry, and handicraft traditions which are learned orally, by imitation, or in performance, and are generally maintained without benefit of formal instruction or institutional direction. However, folklife does not include an area or a site solely on the basis that those activities took place in that area or on that site.

(h) Historic district means a definable unified geographic entity that possesses a significant concentration, linkage, or continuity of sites, buildings, structures, or objects united historically or aesthetically by plan or physical development.

(i) Historical landmark means any historical resource which is registered as a state historical landmark pursuant to Section 5021.

(j) Historical resource includes, but is not limited to, any object, building, structure, site, area, place, record, or manuscript which is historically or archaeologically significant, or is significant in the architectural, engineering, scientific, economic, agricultural, educational, social, political, military, or cultural annals of California.

(k) Local register of historical resources means a list of properties officially designated or recognized as historically significant by a local government pursuant to a local ordinance or resolution.

(l) National Register of Historic Places means the official federal list of districts, sites, buildings, structures, and objects significant in American history, architecture, archaeology, engineering, and culture as authorized by the National Historic Preservation Act of 1966 (16 U.S.C. Sec. 470 et seq.).

(m) Office means the State Office of Historic Preservation.

(n) Officer means the State Historic Preservation Officer.

(o) Point of historical interest means any historical resource which is registered as a point of historical interest pursuant to Section 5021.

(p) State Historic Resources Inventory means the compilation of all identified, evaluated, and determined historical resources maintained by the office and specifically those resources evaluated in historical resource surveys conducted in accordance with criteria established by the office, formally determined eligible for, or listed in, the National Register of Historic Places, or designated as historical landmarks or points of historical interest.

(q) Substantial adverse change means demolition, destruction, relocation, or alteration such that the significance of an historical resource would be impaired.

(Amended by Stats. 1992, Ch. 1075, Sec. 1. Effective January 1, 1993.)



5020.2

(a) The commission consists of nine members appointed by the Governor. The director, in consultation with the State Historic Preservation Officer, shall submit to the Governor a list of persons to be considered for vacant positions on the commission.

(b) (1) Five members shall be recognized professionals in one of each of the following disciplines: history, prehistoric archaeology, historic archaeology, architectural history, and architecture. However, one individual may represent both disciplines of architecture and architectural history and one individual may represent both disciplines of prehistoric archaeology and historic archaeology.

(2) One member shall be knowledgeable in ethnic history.

(3) One member shall be knowledgeable in folklife.

(4) Two members shall represent the public or possess expertise in fields of expertise the Governor deems necessary or desirable to enable the commission to carry out its responsibilities.

(c) Members shall hold office for a term of four years.

(d) Members of the commission on January 1, 1985, shall not be disqualified from serving the remainder of their existing term by reason of the requirements of subdivision (b). However, appointments made to the commission on and after January 1, 1985, shall be made so that the requirements of paragraph (1) of subdivision (b) are satisfied at the earliest possible time.

(Amended by Stats. 1984, Ch. 1289, Sec. 2.)



5020.3

(a) The commission shall meet at least four times per year in places it deems necessary to fulfill its responsibilities. Five members of the commission constitute a quorum.

(b) The commission shall elect annually from its members a chairperson and vice chairperson.

(c) The members of the commission may receive a salary for their services in an amount of fifty dollars ($50) for each day, up to a maximum salary of one hundred dollars ($100) per month. A member of the commission may also be reimbursed for the actual and necessary expenses which are incurred in the performance of the member s duties.

Notwithstanding any other provision of law, any member of the commission who is also a member of, and is entitled to receive the benefits from, the Legislators Retirement System may elect to forego the compensation provided by this section and, if the compensation is foregone, the member shall not have his or her retirement benefits reduced and shall not be required to be reinstated into the retirement system.

(Amended by Stats. 1985, Ch. 942, Sec. 3.)



5020.4

(a) The commission shall do all of the following:

(1) Receive and evaluate applications for, and make recommendations with respect to entries on, the National Register of Historic Places to the officer.

(2) Conduct a statewide inventory and maintain comprehensive records of historical resources pursuant to federal and state law, including, but not limited to, historical landmarks and points of historical interest.

(3) Establish criteria for the recording and preservation of historical resources, and for deletions from historical registers warranted by destruction or damage of a historical resource or other change in conditions.

(4) Develop and adopt criteria for the rehabilitation of historic structures.

(5) Establish policies and guidelines in compliance with state and federal requirements for a comprehensive statewide historical resources plan which includes, but is not limited to, architecture, history, archaeology, and folklife.

(6) Develop and update annually, based upon public hearings and active public participation, the statewide historical resources plan.

(7) Make recommendations to the department, based upon the statewide historical resources plan, including the listing of historical resource projects on a priority basis.

(8) Oversee the administration of the California Register, receive and evaluate nominations to, and cause qualified resources to be listed in, the California Register, and adopt, as necessary, timely revisions of the California Register criteria and procedures as may be advisable.

(9) Recommend to the department the criteria and standards for acceptance of historical buildings, structures, sites, or places for registration as historical landmarks or points of historical interest.

(10) Receive and evaluate applications for registration of structures, sites, or places as historical landmarks or points of historical interest. The commission shall select and designate historical landmarks and points of historical interest that it determines meet the criteria in subdivision (a) of Section 5031. The commission shall maintain a register which identifies historical landmarks and points of historical interest by number and description.

(11) Make recommendations to the office with respect to a standard design and detail for the marker or plaque which may be erected or raised at registered historical landmarks or historical resources, and with respect to the use of the marker or plaque. The commission shall consult with cities and counties in developing design and placement standards. These standards shall not prevent a city or county from implementing its own standards if they meet the minimum criteria established by the commission.

(12) Recommend to the department the type of directional sign to be erected in connection with the registration of a point of historical interest. The commission shall consult with cities and counties in developing design and placement standards. These standards shall not prevent a city or county from implementing its own standards if they meet the minimum criteria established by the commission.

(13) Submit an annual report in January to the director and the Legislature giving an account of its activities, identifying unattained goals of historical resources plans and programs, and recommending needed legislation for the support of those programs. The director shall advise the commission of new and continuing plans, policy, and programs concerning statewide historical resources and shall receive and consider the views of the commission.

(14) Consult with, and consider the recommendation of, public agencies, civic groups, and citizens interested in historic preservation.

(15) Develop criteria and procedures based upon public hearings and active public participation for the selection of projects to be funded through the National Historic Preservation Fund, the California Heritage Fund, and other federal and state programs that have as their primary purpose the preservation and enhancement of historical resources.

(16) Prepare, or cause to be prepared, and recommend to the director, a budget with respect to those duties and responsibilities of the commission contained in this section.

(b) The commission may adopt guidelines for the review of applications for excavation and salvage permits submitted pursuant to Section 6313 and make recommendations thereon to the State Lands Commission.

(Amended by Stats. 1993, Ch. 749, Sec. 1. Effective January 1, 1994.)



5020.5

(a) The commission shall develop criteria and methods for determining the significance of archaeological sites, for selecting the most important archaeological sites, and for determining whether the most significant archaeological sites should be preserved intact or excavated and interpreted.

(b) The commission shall develop guidelines for the reasonable and feasible collection, storage, and display of archaeological specimens.

(Added by Stats. 1975, Ch. 859.)



5020.6

(a) The Governor shall appoint the State Historic Preservation Officer. The director, in consultation with the commission, shall submit to the Governor a list of persons to be considered for the position. The person appointed shall be knowledgeable about historical resources.

(b) The officer shall serve as the executive secretary of the commission and shall be the chief administrative officer of the Office of Historic Preservation in the department.

(c) The officer shall have no responsibilities other than those provided by statute, executive order, and regulation, as well as any other duties the director assigns for the preservation and enhancement of the state s historical resources.

(d) The officer, or the officer s alternate, shall serve as an ex officio member of the Historic State Capitol Commission.

(Amended by Stats. 1986, Ch. 876, Sec. 2.)



5020.7

The Legislature recognizes that the long-term preservation and enhancement of historical resources is dependent, to a large extent, on the good will and cooperation of the general public and of the public and private owners of those resources.

Therefore, it is the intent of the Legislature that public agencies, including the commission and the office, shall endeavor to carry out their responsibilities under this article in a manner designed to elicit the cooperation of the owners of both identified and unidentified resources, to encourage the owners to perceive these resources as assets rather than liabilities, and to encourage the support of the general public for the preservation and enhancement of historical resources.

(Added by Stats. 1992, Ch. 1075, Sec. 3. Effective January 1, 1993.)



5021

The department shall consider all recommendations for registration made by the commission, and shall register, as state historical landmarks, those buildings, structures, sites, or places which the department deems to be important historical resources and shall register, as points of historical interest, those buildings, structures, sites, or places which the department deems to be historical resources of sufficient historical interest to qualify for the placement of signs pursuant to Section 5022.5. The commission shall maintain a register which shall identify by number and description such historical landmarks and points of historical interest.

The department may publish results of office and field archaeological investigation annually and shall issue additional publications, such as detailed site reports and area resource reports, as necessary, to inform the public and educational institutions.

(Amended by Stats. 1974, Ch. 1156.)



5022

The department may contract with or cooperate with public or private agencies for suitable plaques, markers, and directional signs at the site of, or on the approaches to, registered historical landmarks or points of historical interest, including signs on highways and roads.

(Amended by Stats. 1974, Ch. 1156.)



5022.5

There shall be two categories of places of historical significance: the registered historical landmark and the registered point of historical interest. The location of the point of historical interest shall be designated by a sign indicating Point of Historical Interest with an appropriate direction, which sign shall be erected and maintained by the Department of Transportation, as to state highways, or the county authorities or city authorities, as to streets or highways under their jurisdictions. A local historical group or organization may raise a marker or plaque at a registered point of historical interest. Nothing herein shall require the signing of such points where parking is not available or where such signing would cause a traffic safety hazard or would interfere with the normal flow of traffic.

(Amended by Stats. 1974, Ch. 545.)



5022.6

The department shall adopt standard design and detail for the marker and for the plaque which may be erected or raised at registered historical landmarks. The use of such marker or plaque shall be prescribed by rule adopted by the department. Any person who maliciously or for commercial purposes, or contrary to such rule, uses or allows to be used any reproduction or facsimile of such standard marker or plaque in any manner whatsoever is guilty of a misdemeanor.

(Added by Stats. 1973, Ch. 791.)



5023

(a) It shall be the duty of the Department of Transportation to keep in repair all objects or markers adjacent to a state highway which have been erected to mark registered historical places and to keep such monuments or markers free from vegetation which may obscure them from view.

(b) It shall be the duty of the county authorities, in charge of county highways, and all city authorities, with respect to streets and highways under their respective jurisdictions, to keep in repair or cause to be kept in repair all objects or markers adjacent to a public highway which have been erected to mark registered historical places and to keep such markers and monuments free from all vegetation which may obscure them from view.

(c) It shall be the duty of the department to keep in repair or cause to be kept in repair all objects, markers and monuments designating any registered historical places in respect to which no obligation in respect thereto is imposed on other governmental agencies by this section, and the department shall keep such markers and monuments free from all vegetation which may obscure them from view.

(Amended by Stats. 1974, Ch. 545.)



5024

(a) On or before January 1, 1982, each state agency shall formulate policies to preserve and maintain, when prudent and feasible, all state-owned historical resources under its jurisdiction listed in or potentially eligible for inclusion in the National Register of Historic Places or registered or eligible for registration as a state historical landmark pursuant to Section 5021. The State Historic Preservation Officer shall provide such agencies with advice and assistance as needed.

(b) On or before July 1, 1983, each state agency shall submit to the State Historic Preservation Officer an inventory of all state-owned structures over 50 years of age under its jurisdiction listed in or which may be eligible for inclusion in the National Register of Historic Places or registered or which may be eligible for registration as a state historical landmark. State-owned structures in freeway rights-of-way shall be inventoried before approval of any undertaking which would alter their original or significant features or fabric, or transfer, relocate or demolish those structures.

(c) The State Historic Preservation Officer, with the advice of the State Historical Resources Commission, shall establish standards, after consultation with agencies to be affected, for the submittal of inventories and development of policies for the review of historical resources identified pursuant to this section. These review procedures shall permit the State Historic Preservation Officer to determine which historical resources identified in inventories meet National Register of Historic Places and state historical landmark criteria and shall be placed in the master list of historical resources.

(d) The State Historic Preservation Officer shall maintain a master list comprised of all inventoried structures submitted and determined significant pursuant to this section and all state-owned historical resources currently listed in the National Register of Historic Places or registered as a state historical landmark under state agency jurisdiction. The State Historic Preservation Officer shall inform agencies with historical resources on the master list of current sources of funding for preservation activities, including rehabilitation and restoration.

(e) On or before July 1, 1984, and annually thereafter, each state agency shall submit inventory updates to the State Historic Preservation Officer and a statement of its year s preservation activities.

(f) Each state agency shall submit to the State Historic Preservation Officer for comment documentation for any project having the potential to affect historical resources listed in or potentially eligible for inclusion in the National Register of Historic Places or registered as or eligible for registration as a state historical landmark.

(g) As used in this section and Section 5024.5, state agency means any agency, department, division, commission, board, bureau, officer, or other authority of the State of California.

(h) As used in this section and Section 5024.5, structure means an immovable work constructed by man having interrelated parts in a definite pattern of organization and used to shelter or promote a form of human activity and which constitutes an historical resource.

(Added by Stats. 1980, Ch. 1101, Sec. 1.)



5024.1

(a) A California Register of Historical Resources is hereby established. The California Register is an authoritative guide in California to be used by state and local agencies, private groups, and citizens to identify the state s historical resources and to indicate what properties are to be protected, to the extent prudent and feasible, from substantial adverse change. The commission shall oversee the administration of the California Register.

(b) The California Register shall include historical resources determined by the commission, according to procedures adopted by the commission, to be significant and to meet the criteria in subdivision (c).

(c) A resource may be listed as an historical resource in the California Register if it meets any of the following National Register of Historic Places criteria:

(1) Is associated with events that have made a significant contribution to the broad patterns of California s history and cultural heritage.

(2) Is associated with the lives of persons important in our past.

(3) Embodies the distinctive characteristics of a type, period, region, or method of construction, or represents the work of an important creative individual, or possesses high artistic values.

(4) Has yielded, or may be likely to yield, information important in prehistory or history.

(d) The California Register shall include the following:

(1) California properties formally determined eligible for, or listed in, the National Register of Historic Places.

(2) State Historical Landmark No. 770 and all consecutively numbered state historical landmarks following No. 770. For state historical landmarks preceding No. 770, the office shall review their eligibility for the California Register in accordance with procedures to be adopted by the commission.

(3) Points of historical interest which have been reviewed by the office and recommended for listing by the commission for inclusion in the California Register in accordance with criteria adopted by the commission.

(e) If nominated for listing in accordance with subdivision (f), and determined to be significant by the commission, the California Register may include the following:

(1) Individual historical resources.

(2) Historical resources contributing to the significance of an historic district under criteria adopted by the commission.

(3) Historical resources identified as significant in historical resources surveys, if the survey meets the criteria listed in subdivision (g).

(4) Historical resources and historic districts designated or listed as city or county landmarks or historic properties or districts pursuant to any city or county ordinance, if the criteria for designation or listing under the ordinance have been determined by the office to be consistent with California Register criteria adopted by the commission.

(5) Local landmarks or historic properties designated under any municipal or county ordinance.

(f) A resource may be nominated for listing as an historical resource in the California Register in accordance with nomination procedures adopted by the commission, subject to all of the following:

(1) If the applicant is not the local government in whose jurisdiction the resource is located, a notice of nomination in the form prescribed by the commission shall first be submitted by the applicant to the clerk of the local government. The notice shall request the local government to join in the nomination, to provide comments on the nomination, or if the local government declines to join in the nomination or fails to act upon the notice of nomination within 90 days, the nomination may be submitted to the office and shall include any comments of the local government.

(2) Prior to acting on the nomination of a survey, an individual resource, an historic district, or other resource to be added to the California Register, the commission shall notify property owners, the local government in which the resource is located, local agencies, other interested persons, and members of the general public of the nomination and provide not less than 60 calendar days for comment on the nomination. The commission shall consider those comments in determining whether to list the resource as an historical resource in the California Register.

(3) If the local government objects to the nomination, the commission shall give full and careful consideration to the objection before acting upon the nomination. Where an objection has been raised, the commission shall adopt written findings to support its determination concerning the nomination. At a minimum, the findings shall identify the historical or cultural significance of the resource, and, if applicable, the overriding significance of the resource that has resulted in the resource being listed in the California Register over the objections of the local government.

(4) If the owner of a private property or the majority of owners for an historic district or single property with multiple owners object to the nomination, the commission shall not list the property as an historical resource in the California Register until the objection is withdrawn. Objections shall be submitted to the commission by the owner of the private property in the form of a notarized statement certifying that the party is the sole or partial owner of the property, and that the party objects to the listing.

(5) If private property cannot be presently listed in the California Register solely because of owner objection, the commission shall nevertheless designate the property as eligible for listing.

(g) A resource identified as significant in an historical resource survey may be listed in the California Register if the survey meets all of the following criteria:

(1) The survey has been or will be included in the State Historic Resources Inventory.

(2) The survey and the survey documentation were prepared in accordance with office procedures and requirements.

(3) The resource is evaluated and determined by the office to have a significance rating of Category 1 to 5 on DPR Form 523.

(4) If the survey is five or more years old at the time of its nomination for inclusion in the California Register, the survey is updated to identify historical resources which have become eligible or ineligible due to changed circumstances or further documentation and those which have been demolished or altered in a manner that substantially diminishes the significance of the resource.

(h) Upon listing an historical resource or determining that a property is an historical resource that is eligible for listing, in the California Register, the commission shall notify any owner of the historical resource and also the county and city in which the historical resource is located in accordance with procedures adopted by the commission.

(i) The commission shall adopt procedures for the delisting of historical resources which become ineligible for listing in the California Register.

(Added by Stats. 1992, Ch. 1075, Sec. 4. Effective January 1, 1993.)



5024.5

(a) No state agency shall alter the original or significant historical features or fabric, or transfer, relocate, or demolish historical resources on the master list maintained pursuant to subdivision (d) of Section 5024 without, early in the planning processes, first giving notice and a summary of the proposed action to the officer who shall have 30 days after receipt of the notice and summary for review and comment.

(b) If the officer determines that a proposed action will have an adverse effect on a listed historical resource, the head of the state agency having jurisdiction over the historical resource and the officer shall adopt prudent and feasible measures that will eliminate or mitigate the adverse effects. The officer shall consult the State Historical Building Safety Board for advice when appropriate.

(c) Each state agency shall maintain written documentation of the officer s concurrence with proposed actions which would have an effect on an historical resource on the master list.

(d) The officer shall report to the Office of Planning and Research for mediation instances of state agency refusal to propose, to consider, or to adopt prudent and feasible alternatives to eliminate or mitigate adverse effects on historical resources on the master list as specified in subdivision (f) of Section 5024.

(e) The officer may monitor the implementation of proposed actions of any state agency.

(f) Until such time as a structure is evaluated for possible inclusion in the inventory pursuant to subdivisions (b) and (c) of Section 5024, state agencies shall assure that any structure which might qualify for listing is not inadvertently transferred or unnecessarily altered.

(g) The officer may provide local governments with information on methods to preserve their historical resources.

(Amended by Stats. 1992, Ch. 1075, Sec. 5. Effective January 1, 1993.)



5024.6

There is in the department the State Office of Historic Preservation, which is under the direction of the officer. The office shall do all of the following:

(a) Serve as the staff of the commission in carrying out its responsibilities, and as the staff of the officer in carrying out the responsibilities of that position.

(b) Recommend properties of historical significance for nomination by the commission for the National Register of Historic Places, for registration as historical landmarks and points of historical interest, and for listing in the California Register.

(c) Administer state and federal incentive programs for the preservation of historical resources, including the California Register.

(d) Provide information on federal and state benefits for preservation projects and enhancement of historical resources.

(e) Administer grant and loan programs to survey historical resources and assist the development and enhancement of these resources.

(f) Assist other state agencies by providing information and education on the economic and social benefits of utilizing historical resources.

(g) Provide public education and information on the preservation and enhancement of historical resources.

(h) Provide information and technical assistance to local, state, and national organizations to promote preservation and enhancement of historical resources by developing model ordinances, financial mechanisms, educational programs, conferences, workshops, and other materials.

(i) Cooperate with cultural and ethnic commissions, such as the Native American Heritage Commission, or other organizations or representatives when projects involve these groups concerns.

(j) Review and comment on the impact on historical resources of publicly funded projects and programs undertaken by other governmental agencies.

(k) Review applications for excavation and salvage permits for salvage in state waters.

(l) Assist the State Lands Commission in administering Section 6313.

(m) Administer the California Register in accordance with procedures adopted by the commission.

(n) Administer and maintain the State Historic Resources Inventory in accordance with procedures developed by the office and adopted by the commission.

(o) Administer the California Heritage Fund created pursuant to Section 5079.10.

(p) Educate the public on the process required to nominate a resource for listing as a historical resource in the California Register pursuant to subdivision (f) of Section 5024.1, with particular emphasis on educating the public regarding nominating resources associated with the labor movement, the civil rights movement, and the state s modern history by providing information in its quarterly newsletter or other appropriate publications, and on the State Office of Historic Preservation s Internet Web site.

(q) By January 1, 2015, identify publicly owned resources that may be appropriate for potential listing as historical resources, historical landmarks, or points of historical interest for their association with the labor movement, the civil rights movement, or the state s modern history. The State Office of Historic Preservation shall report its findings to the commission.

(r) For the purposes of this section, modern history means history on and after 1940.

(Amended by Stats. 2013, Ch. 641, Sec. 2. Effective January 1, 2014.)



5025

(a) The Legislature hereby finds and declares that there is a need for state repositories dedicated to the preservation and restoration of historic artifacts relating to the science, art, and practice of aviation in this state and the nation.

(b) The California City Museum and Restoration Facility is hereby designated a state aviation museum.

(c) The department may extend technical assistance and other nonfinancial support to the California City Museum and Restoration Facility. The California City Museum and Restoration Facility shall reimburse the department for all costs incurred pursuant to this subdivision.

(d) The California City Museum and Restoration Facility may serve as a repository for the purpose of collecting, preserving, restoring, and displaying artifacts and memorabilia of the significant role that the state has played in the development of aviation, and may also store and display national and international memorabilia of the aviation industry and its pioneers and practitioners.

(e) Prior to the acceptance of any aircraft, any aircraft-related artifacts, tools, or supplies, or any other materials for display in the aviation museum, it is the intent of the Legislature that the California City Museum and Restoration Facility execute an agreement with any donor of those materials that provides for the disposition of the materials if the museum closes or otherwise becomes inaccessible to the public.

(Added by Stats. 1994, Ch. 299, Sec. 2. Effective January 1, 1995.)



5025.11

The department shall, with the advice of the Historical Landmarks Advisory Committee, or, as to certifications on or after January 1, 1975, with the advice of the commission, certify the route followed by Colonel John Charles Fremont and party from the Nevada state line through Mono, Inyo, Alpine, Amador, and El Dorado Counties to Sutter s Fort in Sacramento County in the winter of 1843, and the Donner Party Trail, from the Nevada state line to the junction of Verdi Canyon to Alder Creek Camp of the Donner Party, thence to the Donner Monument at Donner Memorial State Park. The department may certify and mark, with the advice of the commission, other historic routes of travel within the state.

(Amended by Stats. 1974, Ch. 1156.)



5025.12

The department is authorized to place suitable markers along these certified routes at intervals and at each intersection with a state highway or county road.

(Amended by Stats. 1967, Ch. 304.)



5025.2

It shall be the duty of the department to keep in repair, or cause to be kept in repair, all markers of such historical routes.

(Amended by Stats. 1959, Ch. 2164.)



5025.3

The Governor s Mansion, located at 1526 H Street, Sacramento, shall be under the control and management of the department and shall be named the Old Governor s Mansion State Historic Park, subject to the approval of the State Park and Recreation Commission. The Director of General Services shall transfer jurisdiction over the property and all its contents to the Department of Parks and Recreation, which shall administer the property as a unit of the state park system.

(Amended by Stats. 1990, Ch. 1245, Sec. 1.)



5026

Upon receipt of an application for an entry on the National Register of Historic Places and prior to making any evaluation and recommendation with respect to such application, the commission shall first submit the application to the appropriate city council or county board of supervisors for comment. The city council or county board of supervisors shall have 45 days from the date of receipt in which to transmit written comments to the commission. Each member of the commission shall be provided by staff with a copy of such comments not less than 15 days prior to the hearing on the application by the commission.

(Added by Stats. 1979, Ch. 624.)



5027

Any building or structure that is listed on the National Register of Historic Places and is transferred from state ownership to another public agency shall not be demolished, destroyed, or significantly altered, except for restoration to preserve or enhance its historical values, without the prior approval of the Legislature by statute. This section applies to any building or structure transferred from state ownership to another public agency after January 1, 1987.

(Added by Stats. 1987, Ch. 1358, Sec. 2.3.)



5027.1

(a) As required by Section 5027, the Legislature hereby approves demolition of the Transbay Terminal building at First and Mission Streets in the City and County of San Francisco, including its associated vehicle ramps, for construction of a new terminal at the same location, designed to serve Caltrain in addition to local, regional, and intercity buslines, and designed to accommodate high-speed passenger rail service. The Transbay Joint Powers Authority shall have primary jurisdiction with respect to all matters concerning the financing, design, development, construction, and operation of the new terminal.

(b) Notwithstanding any other law, any redevelopment plan adopted to finance, in whole or in part, the demolition of the Transbay Terminal building and the construction of a new terminal, including its associated vehicle ramps, shall ensure that at least 25 percent of all dwelling units developed within the project area shall be available at affordable housing cost to, and occupied by, persons and families whose incomes do not exceed 60 percent of the area median income, and that at least an additional 10 percent of all dwelling units developed within the project area shall be available at affordable housing cost to, and occupied by, persons and families whose incomes do not exceed 120 percent of the area median income. The redevelopment agency shall ensure that dwelling units made affordable pursuant to this subdivision remain available at affordable housing cost to, and occupied by, persons and families of the respective income categories consistent with the time requirements contained in subdivision (f) of Section 33334.3 of, and subparagraph (C) of paragraph (2) of subdivision (b) of Section 33413 of, the Health and Safety Code.

(Added by Stats. 2003, Ch. 99, Sec. 1. Effective January 1, 2004.)



5028

(a) No structure that is listed on the National Register of Historic Places, on the California Register of Historic Places, or on any local public register of historic places, and that has been damaged due to a natural disaster, including, but not limited to, an earthquake, fire, or flood, may be demolished, destroyed, or significantly altered, except for restoration to preserve or enhance its historical values, unless the structure presents an imminent threat to the public of bodily harm or of damage to adjacent property, or unless the State Office of Historic Preservation determines, pursuant to subdivision (b), that the structure may be demolished, destroyed, or significantly altered.

(b) Any local government may apply to the State Office of Historic Preservation for its determination as to whether a structure meeting the description set forth in subdivision (a) shall be demolished, destroyed, or significantly altered. That determination shall be based upon the extent of damage to the structure, the cost of rehabilitating or reconstructing the structure, the structure s historical significance, and any other factor deemed by the State Office of Historic Preservation to be relevant. In making that determination, the State Office of Historic Preservation shall consider the recommendation made by a team selected by the State Office of Historic Preservation, composed of three residents with historic preservation expertise who reside in the affected county. The determination of the State Office of Historic Preservation shall be issued no later than 30 days after the structure was damaged, or 30 days after the receipt of the application, whichever occurred later.

(Added by Stats. 1989, 1st Ex. Sess., Ch. 3, Sec. 6. Effective November 7, 1989.)



5029

(a) The commission shall, within 90 days after the approval by the director of the issuance by the commission of an historical resources designation for an individual property, submit to the county recorder for recordation, and the county recorder shall record, a certified resolution establishing the historical resources designation. For historical resources designations approved prior to March 15, 1993, the commission may submit for recordation, and the county recorder shall record, a certified resolution of historical resources designation.

(b) Any local agency, or unit thereof, shall, within 90 days of an historical resources designation by the local agency or unit for an individual property, submit to the county recorder for recordation, and the county recorder shall record, a certified resolution establishing the historical resources designation. For historical resources designations made prior to March 15, 1993, the local agency, or unit thereof, may submit for recordation, and the county recorder shall record, a certified resolution of historical resources designation.

(c) The resolution shall include the name of the current property owner, the designating entity, the specific historical resources designation, and a legal description of the property.

(d) The recorder shall index the recorded resolutions of the commission or local agency, or unit thereof, listing the respective agency as the grantor and the current owner as the grantee for that purpose.

(e) For the purpose of this section, the term historical resources designation means the California Register of Historical Resources and any local historical resources designation resulting in restrictions on demolitions or alterations.

(f) This section shall have no effect on the right, title, or interest in the property identified after March 15, 1993, which is acquired by a bona fide purchaser for value between the time of designation of the property as a historical resource and time that the designation is recorded unless the purchaser had actual knowledge of the designation.

(g) This section shall have no effect upon the title to any property that is subject to this section.

(Amended by Stats. 1994, Ch. 146, Sec. 173. Effective January 1, 1995.)



5029.5

(a) Notwithstanding any other provision of law, fifty percent (50%) of the revenue collected by the Department of Transportation, in each fiscal year, from rental receipts from a federally designated historic property, or from property listed as a state historical resource pursuant to Section 5024, that is owned by the Department of Transportation and located in a freeway right-of-way corridor, less any amount transmitted in lieu of property tax to a city, county, or city and county, as required by law, shall be deposited in the Historic Property Maintenance Fund, which is hereby created in the Treasury.

(b) Moneys in the fund may be expended by the Department of Transportation, upon appropriation by the Legislature, to pay for costs associated with the maintenance and operation of the historic property described in subdivision (a). Any moneys deposited into the fund are in addition to, and are not intended to supplant or replace, any existing funds that are currently available to any state agency for the operation and maintenance of historical resources.

(Added by Stats. 1999, Ch. 759, Sec. 1. Effective January 1, 2000.)



5029.6

Notwithstanding the nomination process established pursuant to Section 5021, the land known as Nuestra Se ora Reina de La Paz, which includes the home and burial site of the late Cesar Chavez, shall be registered as a state historical landmark.

(Added by Stats. 2013, Ch. 641, Sec. 3. Effective January 1, 2014.)






ARTICLE 3. Qualified Historical Property

5031

Qualified historical property means privately owned property which is not exempt from property taxation, is visually accessible to the public, and which is:

(a) All landmark registrations up to and including Register No. 769, which were approved without the benefit of criteria, shall be approved only if the landmark site conforms to the existing criteria as determined by the California Historical Landmarks Advisory Committee or as to approvals on or after January 1, 1975, by the State Historical Resources Commission. Any other registered California historical landmark under Article 2 (commencing with Section 5020) of this chapter, except points of historical interest, and which satisfies any of the following requirements:

(1) The property is the first, last, only, or most significant historical property of its type in the region;

(2) The property is associated with an individual or group having a profound influence on the history of California; or

(3) The property is a prototype of, or an outstanding example of, a period, style, architectural movement, or construction, or if it is one of the more notable works, or the best surviving work, in a region of a pioneer architect, designer, or master builder; or

(b) A property which is listed on the national register described in Section 470A of Title 16 of the United States Code; or

(c) A property which is listed on a city or county register or inventory of historical or architecturally significant sites, places or landmarks, provided, that such property satisfies any of the requirements set forth in paragraph 1, 2 or 3 under subdivision (a).

(Amended by Stats. 1977, Ch. 1040.)



5032

(a) Qualified historical property pursuant to Section 5031 includes:

(1) Individual sites having structures.

(2) Fa ades or portions of entire sites.

(3) Historic districts.

(b) Qualified historical property does not include individual sites without structures.

(c) Commercial operation in itself does not necessarily disqualify a landmark s registration. However, should a commercial enterprise by its physical development plans, or its proximity, impact, excessive use, or management philosophy so dilute or erode the significance of or quality of the landmark s integrity, then an adverse effect shall have occurred and its registration may be withdrawn.

(Added by Stats. 1972, Ch. 1442.)



5033

The department shall adopt all rules and regulations relating to standards for qualifying as a historical property. In adopting such rules and regulations, the department shall consider all recommendations of the State Historical Resources Commission.

(Amended by Stats. 1974, Ch. 1156.)






ARTICLE 3.4. El Pueblo de Los Angeles State Historic Park

5038

(a) It is hereby declared to be the policy of the State of California to establish and preserve, as a unique historical and cultural resource for the people of the state, the Mexican and early California cultural and interpretive traditions and heritage of El Pueblo de Los Angeles, as well as to promote the restoration and preservation of the landmarks and buildings of the El Pueblo de Los Angeles State Historic Park. This policy is to be guided by the general plan for the park and implemented in accordance with the historical structures reports on the park approved by the state.

(b) The Legislature recognizes that the existing concessionaires of Olvera Street have made historically significant contributions and that they represent a unique human and cultural resource as stipulated in the park s general plan. Therefore, it is the purpose of this article to develop a procedure which takes into consideration the need for competition in granting concessions as well as the long-term contributions on the part of, and the benefits that may be received in the future by retaining, existing concessionaires.

(Repealed and added by Stats. 1985, Ch. 1049, Sec. 2.)



5038.1

The parties to the joint powers agreement of April 1, 1974, and to subsequent amendments to the agreement regarding the El Pueblo de Los Angeles State Historic Park, being the City of Los Angeles, the County of Los Angeles, and the state through the Department of Parks and Recreation, shall jointly develop a viable procedure and enter into an agreement for the awarding of concessions which would preserve and further the cultural continuity and physical integrity of the Olvera Street portion of the park. In developing the procedure, the parties shall take into consideration the need for competition in granting concessions with the long-term contributions on the part of, and the benefits to be received in the future by retaining, existing concessionaires.

(Added by Stats. 1985, Ch. 1049, Sec. 2.)



5038.2

(a) Notwithstanding any other provision of this chapter or any other provision of law, the length of the term of any concession contract or approval within the El Pueblo de Los Angeles State Historic Park in effect on the effective date of this section shall, at the request of the concessionaire, be extended by the department or its designee until January 1, 1989. Any contract extended pursuant to this subdivision shall be renegotiated, if necessary, to ensure that the rental rates in the contract on January 1, 1988, accurately reflect current commercial rental market rates.

(b) The Director of Parks and Recreation shall prepare a progress report on the status of the negotiations with the City of Los Angeles to arrange for a long-term administration of the El Pueblo de Los Angeles State Historic Park by either the City of Los Angeles or the state, and the administration of a concession operation therein by a master concessionaire, and shall submit the report to the Legislature on or before July 1, 1988.

(c) Notwithstanding any provision of this chapter or any provision of law except subdivisions (b), (c), and (d) of Section 5080.20, if applicable, any concession contract or approval extended or renegotiated pursuant to subdivision (a) or (b) may be superseded by the agreement to implement the procedure specified in Section 5038.1, when that agreement is executed and approved by the state.

(Amended by Stats. 1987, Ch. 1408, Sec. 1. Effective September 30, 1987.)



5038.3

Concession, as used in this article, does not include those premises at El Pueblo de Los Angeles State Historic Park which are primarily rented and used for offices, banking, or storage.

(Added by Stats. 1985, Ch. 1049, Sec. 2.)






ARTICLE 3.5. Columbia Historic State Park

5040

It is hereby declared to be the policy of the State of California to establish and preserve as a historical monument representative of the early gold mining days of this State that portion of the old town of Columbia in Tuolumne County whose acquisition was initiated under the provisions of Chapter 1387 of the Statutes of 1945.

(Added by Stats. 1955, Ch. 71.)



5041

To assure the accomplishment of this policy it is directed that:

(a) The department shall make a survey based on historical research to determine the type and materials of construction, location, and uses of the structures which existed on the acquired area of the town of Columbia during those early days ; and based on the data so obtained shall prepare a master plan of restorational development to which all work of preservation and restoration shall substantially conform. Thereafter such master plan may be modified by the department acting upon additional authentic information. Pending completion of such master plan work of preservation and repair of existing structures which have existed since early days and the restoration and erection of such structures the authenticity of whose plans and construction may be satisfactorily determined may be accomplished by the department to the extent of availability of appropriated funds or of other funds donated to the department for such purposes.

(b) Leases of buildings within the area may be made by the department on such terms and conditions as determined by the department for occupancy, including such lawful use which is found to be the same or similar use which held in the early days or which as determined by the department is not inconsistent with the objective of this article.

(c) A building or buildings shall be used for the establishment of a museum to shelter and display exhibits of appliances used in mining or other activities of the vicinity, articles formerly possessed or used by early days inhabitants of the town, and items of historic interest or suitable for inclusion as approved by the department, whether loaned, donated or otherwise acquired.

(d) Any structures whose preservation or restoration is assured by suitable contribution, when approved by the department, may be named in honor of or as a memorial to the donor or as designated by the donor.

(Amended by Stats. 1959, Ch. 2164.)



5042

The Columbia Historic Park Association, a nonprofit corporation, is designated as a committee advisory to the department in the research incident to and adoption of the master plan for development and upon policies of preservation, restoration and management of Columbia Historic State Park.

(Amended by Stats. 1959, Ch. 2164.)



5043

Columbia Historic State Park is a unit of the State Park System and shall be administered in accordance with the laws applying thereto subject to the provisions of this article.

(Added by Stats. 1955, Ch. 71.)



5044

Notwithstanding any other provision of this chapter or any other provision of law, the term of any concession contract within Columbia Historic State Park in effect on the effective date of this section which expires before January 1, 1984, shall, at the request of the concessionaire, be extended by the department until January 1, 1984.

(Added by Stats. 1982, Ch. 1421, Sec. 7. Effective September 27, 1982.)






ARTICLE 3.6. Mono Lake Tufa State Reserve

5045

(a) The tufa and associated sand structures at Mono Lake are a valuable geologic and scientific natural resource and are unique in North America for their beauty, abundance, diversity, and public accessibility. Their extreme fragility requires special measures for their protection and preservation for the enjoyment and education of the public.

(b) The Mono Lake Tufa State Reserve is hereby established as a unit of the state park system and shall consist of the state-owned portions of the Mono Lake bed lying at or below the elevation of 6,417 feet above sea level. As soon as practicable after January 1, 1982, the State Lands Commission shall issue a permit for occupancy to the department pursuant to Section 6221.

(c) (1) The reserve shall include, and the department shall manage, all resources within the reserve s boundaries, including, but not limited to, the waters of Mono Lake.

(2) Notwithstanding the provisions of paragraph (1), nothing in this subdivision grants the department authority over any of the following:

(A) The instream flow requirements of the tributaries to Mono Lake.

(B) The water surface elevation of Mono Lake.

(C) The water production, diversion, storage, and conveyance activities of the City of Los Angeles.

(D) The determination of water quality standards for Mono Lake.

(d) As soon as practicable after January 1, 1982, the State Lands Commission shall issue a permit for occupancy to the department pursuant to Section 6221.

(Amended by Stats. 2004, Ch. 702, Sec. 10. Effective September 23, 2004.)



5046

(a) The reserve shall be managed primarily for the purpose of protecting the tufa and associated sand structures and providing for their interpretation. The department shall designate public accessways to Mono Lake for recreational and other purposes that are not in conflict with the preservation of the tufa and associated sand structures.

(b) The department may enter into agreements with any other public agency to provide for the joint management of the reserve and the provision of visitor and interpretive services and facilities in connection therewith. For purposes of administrative support, departmental personnel may be assigned to any other unit of the state park system in the vicinity of the reserve.

(c) The department shall commence managing the reserve, including all resources within the reserve s boundaries which includes the waters of Mono Lake, as soon as practicable after January 1, 1982, and, to this end, the reserve is exempt from the requirements of subdivision (a) of Section 5002.2 because the only improvements contemplated at the reserve are temporary facilities within the meaning of subdivision (c) of Section 5002.2.

(Amended by Stats. 2004, Ch. 230, Sec. 12. Effective August 16, 2004.)



5047

(a) No provision of this article shall be construed to interfere with any reasonable use of land or other activity existing or occurring on or before January 1, 1981, within the boundary of the reserve that does not conflict with the purposes for which the reserve is established. Accordingly, any such use of land or other activity is not subject to Section 5001.65.

(b) No provision of this article or Section 5019.65 is intended, nor shall be construed, to interfere in any way with the City of Los Angeles diversion of water from streams tributary to Mono Lake pursuant to state water rights licenses numbered 10191 and 10192.

(c) No provision of this article shall be construed to affirm or deny the legal right of the City of Los Angeles to divert water from the Mono Basin.

(d) No provision of this article shall be construed for the purpose of establishing, or interfering with the establishment of, the ownership of relicted lands in the current litigation between California and the United States.

(Added by Stats. 1981, Ch. 670, Sec. 1.)



5048

Any disturbance, defacement, displacement, or other interference with any tufa or associated sand structure by any person or instrumentality is a misdemeanor, punishable by a fine of not more than five hundred dollars ($500) or imprisonment in the county jail for not more than six months or by both such fine and imprisonment.

This section shall apply to all tufa and associated sand structures within the Mono Lake basin, regardless of their location on public or private lands or within or without the boundaries of the reserve. The department shall provide for the enforcement of, and any other peace officer within the Mono Basin shall enforce, this section.

(Added by Stats. 1981, Ch. 670, Sec. 1.)



5049

Natural or artificially caused accretion or reliction of the waters of Mono Lake shall not be deemed contrary to the purposes of this article.

(Added by Stats. 1981, Ch. 670, Sec. 1.)






ARTICLE 4. Hostel Facilities

5050

This article shall be known and may be cited as the Collier-Keene State Hostel Facilities Act.

(Added by Stats. 1974, Ch. 265.)



5051

The Legislature finds that a substantial number of Californians bicycle and walk for recreational enjoyment and that, given safer routes and more suitable accommodations, would choose such travel means to reach and enjoy scenic areas and recreation facilities throughout the state. The Legislature finds that it is in the public interest to provide means for bicyclists and hikers to reach safely, and utilize conveniently, units of the state park system and local and regional parks and recreation areas. The Legislature specifically finds that the existing mix of motor vehicles and bicycles on the highways of the state creates hazards to motorists and cyclists alike and demands immediate remedial action.

(Amended by Stats. 1976, Ch. 1440.)



5052

As used in this article, unless the context clearly requires a different meaning:

(a) Hostel facility means a supervised overnight lodging or sleeping accommodation provided primarily for use by persons, including bicyclists and hikers, arriving at state park system units and local and regional parks and recreation areas. Hostel facilities shall include sleeping areas for individuals or groups, water, washrooms, sanitary facilities, and means by which the users of hostel facilities may prepare their own meals.

(b) Recreational trail means a pathway situated and constructed so as to provide safe and convenient means for persons, including bicyclists, hikers, and horsemen, to travel to and between state park system units other than by motor vehicle.

(Amended by Stats. 1976, Ch. 1440.)



5053

(a) The department may provide hostel facilities in any unit of the state park system where consistent with the general development plan for such unit, and may provide for hostel facilities in the general plan for any unit; provided, however, that no hostel facility may be provided in any unit classified as a state wilderness, natural preserve, or state reserve.

(b) The department may also provide hostel facilities at any park or recreation area under the jurisdiction of any local or regional public agency if such agency enters into an agreement with the department for the care, maintenance, and control of such facilities at the agency s expense.

(Amended by Stats. 1976, Ch. 1440.)



5054

The department may acquire land for, develop, and maintain recreational trails to and between units of the state park system.

(Added by Stats. 1974, Ch. 265.)



5055

Except as provided in Section 18930 of the Health and Safety Code, the director shall adopt such rules and regulations as are necessary to administer the provisions of this article.

(Amended by Stats. 1979, Ch. 1152.)






ARTICLE 5. Lease Contracts for Park and Recreational Areas

5060

The department may enter into contracts with individuals or with other governmental agencies or departments for the lease, for park and recreational purposes and for the development and expansion of park and recreational areas, of lands which in the judgment of the department are desirable for these purposes, on such terms and subject to such conditions as the department may determine.

(Amended by Stats. 1959, Ch. 2164.)



5061

The term of such a lease shall not exceed twenty years nor be less than two years.

(Added by Stats. 1939, Ch. 94.)



5062

Any such lease contract shall contain an option permitting the State to purchase the lands under lease. The lease contract shall include provisions:

(a) That all payments made by the State as rental thereunder shall be applied on the purchase price of the lands.

(b) That at the end of each two-year period, if the State so elects, the lessor will convey to the State, without additional consideration, a designated area of the lands under lease, as described therein, which area shall be such proportion of the total area as the amount of rental paid by the State for such period bears to the total amount of rental to be paid under the lease.

(c) That the State may terminate the rental contract at its option at the end of any two-year period.

(d) That the total rental to be paid under any such lease contract shall not be in excess of the appraised value of the lands.

(Added by Stats. 1939, Ch. 94.)



5063

Before entering into any such lease contract, the lands proposed to be leased shall be appraised by the Department of General Services to determine the fair market value of the lands. The total amount of rental to be paid for the entire term under any lease contract shall not be in excess of the fair market value of the lands, as determined by the Department of General Services. The Director of General Services shall deliver one copy of the appraisal to the Department of Parks and Recreation.

(Amended by Stats. 1967, Ch. 1054.)



5064

The department for a consideration may assign such options to other governmental agencies or departments. The department may accept gifts of money or lands from individuals and from other governmental agencies for the purpose of acquiring, by purchase or exchange, the lands under option.

(Amended by Stats. 1959, Ch. 2164.)



5065

Lands leased shall be administered as a part of the California State park system, subject to existing laws affecting the operation and administration of State parks.

(Added by Stats. 1939, Ch. 94.)



5066

Notwithstanding any other provision of law, the State Department of Parks and Recreation shall extend until December 31, 1979 the existing concession agreement, dated May 6, 1948, as amended March 21, 1958, between the State of California and the Girl Scout Council of San Diego County, Incorporated, relating to the Stonewall Group Organizational Area and premises in Cuyamaca Rancho State Park, San Diego County, California. Thereafter, there shall be no such agreement in force or effect other than an agreement consummated pursuant to Article 1.5 (commencing with Section 5019.10) of this chapter.

(Added by Stats. 1965, Ch. 387.)



5067

The department may enter into, for a period not less than 20 years and not to exceed 25 years, an agreement with the Desert Pacific Council of the Boy Scouts of America for the use of a portion of Cuyamaca Rancho State Park. Any agreement so entered into shall be subject to approval by the Director of General Services pursuant to Section 11005.2 of the Government Code.

(Amended by Stats. 1996, Ch. 315, Sec. 1. Effective January 1, 1997.)






ARTICLE 5.5. Agricultural Leasing

5069

The Legislature finds and declares that agricultural lands are necessary to the conservation of the state s economic resources and necessary to the maintenance of the economy of the state, and that the preservation of agricultural lands in productivity is necessary for the protection of the public interest and, in appropriate instances, is desirable for the enhancement of the use and enjoyment of units of the state park system.

(Amended by Stats. 1983, Ch. 439, Sec. 12.)



5069.1

Any portion of any parcel of real property acquired for state park system purposes, which had been farmed or grazed, or otherwise used for agricultural purposes, within the 24 months immediately preceding acquisition, may be made available for lease for agricultural purposes by the department if the director makes written findings that use of the real property for agricultural purposes would be compatible with the ultimate use of the real property as a unit, or part of a unit, of the state park system and with the sound management and conservation of resources within the unit.

(Amended by Stats. 1985, Ch. 1087, Sec. 2.1.)



5069.2

Following approval of the general plan for a unit of the state park system pursuant to Section 5002.2, all real property which has been designated in the general plan for retention in agricultural use indefinitely as a feature of that unit shall be made available for leasing by the department for agricultural purposes. In addition, any real property which will not be improved pursuant to the general plan for at least three years from the date of approval of the general plan, and which was being leased for agricultural purposes immediately prior to approval of the general plan, may continue to be available for leasing for agricultural purposes if the director makes written findings that use would be compatible with the general plan or until the commencement of improvements thereon.

(Amended by Stats. 1985, Ch. 1087, Sec. 2.3.)



5069.3

(a) The rent for any real property leased for agricultural purposes shall be based upon the fair market value of the real property when used for agricultural purposes. All rents shall be deposited pursuant to Section 5010.

(b) A lease term may not exceed 10 years. Leases may be renewed for additional terms.

(c) Every lease entered into pursuant to this article shall be subject to approval by the Department of General Services. Every lease shall require the lessee to pay the taxes on the lessee s interest in the real property which become due, owing, or unpaid on the interest created by the lease.

(Amended by Stats. 1985, Ch. 1087, Sec. 2.5.)



5069.4

For the purposes of this article, agricultural purposes means the growing and harvesting of plant or animal products in a manner not inconsistent with the long-term natural qualities and recreational potentials of the land. Agricultural purposes does not include any activity related to the harvesting and production of timber.

(Added by Stats. 1980, Ch. 1027, Sec. 1.)






ARTICLE 6. California Recreational Trails

5070

This article shall be known and may be cited as the California Recreational Trails Act.

(Repealed and added by Stats. 1974, Ch. 1461.)



5070.3

Unless the context otherwise requires, the following definitions shall govern construction of this article:

(a) Affirmative access area means an area of already existing disability access improvements along a heritage corridor.

(b) Committee means the California Recreational Trails Committee.

(c) Heritage corridor means a regional, state, or nationwide alignment of historical, natural, or conservation education significance, with roads, state and other parks, greenways, or parallel recreational trails, intended to have guidebooks, signs, and other features to enable self-guiding tourism, and environmental conservation education along most of its length and of all or some of the facilities open to the public along its length, with an emphasis on facilities whose physical and interpretive accessibility meet whole-access goals.

(d) Heritage corridors access map means a 1:500,000 publicly distributed map combining listings and locations of parks, trails, museums, and roadside historical and natural access points, including disability and interpretive access data, along designated heritage corridors.

(e) Plan means the California Recreational Trails System Plan.

(f) System means the California Recreational Trails System.

(g) Whole-access means a general level of trail and human accessibility that includes not only disabled persons but all others making up the easy-access majority of the public. This level of accessibility may also benefit from amplified concepts of natural terrain accessibility and cooperation with volunteer and nonprofit accessibility groups.

(Amended by Stats. 1990, Ch. 1495, Sec. 1.)



5070.5

The Legislature hereby declares that it is the policy of the state to:

(a) Increase accessibility and enhance the use, enjoyment, and understanding of California s scenic, natural, historic, and cultural resources.

(b) Encourage hiking, horseback riding, and bicycling as important contributions to the health and welfare of the state s population.

(c) Provide for the use of recreational trails by physically disabled persons, the elderly, and others in need of graduated trails with special safety features, particularly in conjunction with heritage corridors.

(d) Increase opportunities for recreational boating on designated waterways.

(e) Increase opportunities for use of recreational vehicles in designated areas and trail corridors pursuant to Chapter 1.25 (commencing with Section 5090.01).

(f) Provide for the development and maintenance of a statewide system of recreational and interpretive trails, including heritage corridors.

(g) Increase the recreational and educational use of public roads by developing guides, maps, and other interpretive materials concerning significant historical, agricultural, scenic, and other resource areas.

(h) Encourage the development by cities, counties, districts, and private groups of recreational and interpretive trails, including heritage corridors.

(Amended by Stats. 1982, Ch. 994, Sec. 8.)



5070.7

The director shall cause to be prepared, and continuously maintained, a comprehensive plan for the development and operation of a statewide system of recreation trails. The plan, which shall be titled the California Recreational Trails System Plan, shall:

(a) Assess the present and future demand for trail-oriented recreation uses.

(b) Recommend an integrated and interconnecting system of trail routes designed to provide a wide range of recreational opportunities and to assure access and linkage to scenic, natural, historic, and recreational areas of statewide significance.

(Added by Stats. 1974, Ch. 1461.)



5071

The plan shall contain, but shall not be limited to, the following elements:

(a) Pedestrian trails.

(b) Bikeways.

(c) Equestrian trails.

(d) Boating trails.

(e) Trails and areas suitable for use by physically disabled persons, the elderly, and others in need of graduated trails, especially along designated heritage corridors.

(f) Cross-country skiing trails.

(g) Heritage corridors.

(Amended by Stats. 1982, Ch. 994, Sec. 9.)



5071.3

For each of the elements specified in Section 5071, the plan shall:

(a) Set forth the role of state government in providing increased opportunities associated with that particular recreational use.

(b) Describe specific policies, standards, and criteria to be followed by the department and other participating public agencies in acquiring, developing, operating, and maintaining land and water trails and areas as part of the system.

(c) Specify standards and criteria to be followed by the department and other participating public agencies in providing facilities such as overnight camps, hostels, rest areas, access points, corrals, launching ramps, staging areas, and parking areas to complement trail routes and areas.

(d) Identify, on a statewide basis, the general location and extent of trail routes, areas, and complementary facilities to be included within the system.

(e) Describe new and revised state policies, programs, and other actions of the executive and legislative branches required to assure orderly development of the system.

(f) Recommend to federal, regional, and local agencies and to the private sector actions which will assist and complement state efforts to implement the system.

(Added by Stats. 1974, Ch. 1461.)



5071.5

In the preparation of the plan, the director shall actively seek participation of other units of state government and of appropriate federal, regional, and local agencies.

(Added by Stats. 1974, Ch. 1461.)



5071.7

(a) (1) In planning the system, the director shall consult with and seek the assistance of the Department of Transportation. The Department of Transportation shall plan and design those trail routes that are in need of construction contiguous to state highways and serve both a transportation and a recreational need.

(2) The Department of Transportation shall install or supervise the installation of signs along heritage corridors consistent with the plan element developed pursuant to this section and Section 5073.1; provided, however, that it shall neither install nor supervise the installation of those signs until it determines that it has available to it adequate volunteers or funds, or a combination thereof, to install or supervise the installation of the signs, or until the Legislature appropriates sufficient funds for the installation or supervision of installation, whichever occurs first.

(b) The element of the plan relating to boating trails and other segments of the system which are oriented to waterways shall be prepared and maintained by the Department of Boating and Waterways pursuant to Article 2.6 (commencing with Section 68) of Chapter 2 of Division 1 of the Harbors and Navigation Code. Those segments shall be integrated with the California Protected Waterways Plan developed pursuant to Chapter 1273 of the Statutes of 1968, and shall be planned so as to be consistent with the preservation of rivers of the California Wild and Scenic Rivers System, as provided in Chapter 1.4 (commencing with Section 5093.50) of this division.

(c) Any element of the plan relating to trails and areas for the use of off/highway motor vehicles shall be prepared and maintained by the Division of Off/Highway Motor Vehicle Recreation pursuant to Chapter 1.25 (commencing with Section 5090.01).

(d) In planning the system, the director shall consult with and seek the assistance of the Department of Rehabilitation, representatives of its California Access Network volunteers, and nonprofit disability access groups to assure that adequate provision is made for publicizing the potential use of recreational trails, including heritage corridors by physically disabled persons.

(Amended by Stats. 1990, Ch. 1495, Sec. 2.)



5072

Upon preparation of a proposed plan, the director shall hold at least four public hearings in different geographical regions of the state to solicit views of the public and interested private groups and governmental agencies on the goals, policies, and proposals of the plan.

(Repealed and added by Stats. 1974, Ch. 1461.)



5072.5

The director shall consider any advice offered by the Legislature, and, after considering such advice and making such modifications in the proposed plan as the director deems appropriate, shall complete and formally transmit the plan to appropriate federal and state agencies, and to concerned cities, counties, and districts throughout the state.

(Repealed and added by Stats. 1974, Ch. 1461.)



5072.7

Following completion of the plan as provided in Section 5072.5, all state agencies and departments whose operations are affected by, or related to, the goals, policies, and proposals of the plan shall utilize the plan as a guide in their operations.

(Added by Stats. 1974, Ch. 1461.)



5072.8

(a) The Recreational Trails Fund is hereby created. Moneys in the Recreational Trails Fund shall be available, upon appropriation by the Legislature, to the department for competitive grants to cities, counties, districts, state and federal agencies, and nonprofit organizations with management responsibilities over public lands to acquire and develop recreational trails.

(b) The Controller shall promptly transfer all money received by the state from the federal government as allocations from the National Recreational Trails Trust Fund pursuant to the Steve Symms National Recreational Trails Fund Act of 1991 (P.L. 102-240) and deposited in the Federal Trust Fund, to the Recreational Trails Fund. The money in the Recreational Trails Fund shall be available to the department for expenditure, upon appropriation by the Legislature, for grants pursuant to subdivision (a), in accordance with the Steve Symms National Recreational Trails Fund Act of 1991. Seventy percent of the money received by the state from the federal government and transferred to the Recreational Trails Fund pursuant to this subdivision shall be available only for nonmotorized recreational trails with at least one-half of that amount available only for grants to cities, counties, districts, and nonprofit organizations for the acquisition and development of new nonmotorized recreational trails and the reconstruction or relocation of existing nonmotorized recreational trails.

(c) The department shall prepare and adopt criteria and procedures for evaluating applications for grants, which, at a minimum, shall include certification that the project is consistent with the applicant s general plan or the equivalent planning document, complies with the California Environmental Quality Act (Division 13 (commencing with Section 21000)) and other environmental protection laws and regulations, and is not required as a mitigation measure as a condition for a permit or other entitlement. The department shall forward to the Director of Finance for inclusion in the Governor s Budget of each fiscal year all projects that are recommended for funding and those projects shall be contained in the Budget Bill for that fiscal year.

(d) No grant shall be made from the Recreational Trails Fund to an applicant unless the applicant agrees to both of the following conditions:

(1) To maintain and operate the property acquired, developed, rehabilitated, or restored with the funds in perpetuity. With the approval of the department, the applicant or its successors in interest in the property may transfer the responsibility to maintain and operate the property in accordance with this section. In the case of lands not held in fee by the applicant (limited tenure projects), perpetuity shall be in accordance with the tenure or for the length of time sufficient to provide public benefits commensurate with the type and duration of interest in land held by the applicant.

(2) To use the property only for the purposes of the grant and to make no other use, sale, or other disposition or conversion of the property except as authorized by a specific act of the Legislature and the property shall be replaced with property of equivalent value and usefulness as determined by the department. The property acquired or developed may be transferred to another public agency if the successor agency assumes the obligations imposed under this chapter.

(e) All applicants for a grant pursuant to this section shall submit an application to the department for approval. Each application shall include in writing the conditions specified in paragraphs (1) and (2) of subdivision (d).

(Amended by Stats. 2006, Ch. 574, Sec. 2. Effective January 1, 2007.)



5073

The plan shall be continuously reviewed, revised, and updated by the director. Every two years following completion of the plan pursuant to Section 5072.5, the director shall submit a report to the Legislature describing progress in carrying out the plan and recommending additional routes or other modifications in the system as he determines are necessary or desirable.

(Repealed and added by Stats. 1974, Ch. 1461.)



5074.1

The director shall be responsible for planning and for the orderly development and operation of the system. The director shall encourage other public agencies to acquire, develop, and manage segments of the system which are outside of the exterior boundaries of state park system units, and other areas under state jurisdiction. The director may enter into contractual agreements under which responsibility for state trail development and operation may be carried out by other public agencies.

(Added by Stats. 1974, Ch. 1461.)



5074.3

(a) The right of eminent domain may not be exercised to acquire property, any interest in property, or use of any property for the trails contemplated pursuant to this article.

(b) Notwithstanding the provisions of subdivision (a) of this section, the director may, pursuant to Section 5006, replace property or interests in property through the exercise of eminent domain whenever a trail, or a portion thereof, has been acquired through the exercise of eminent domain by another public entity; provided, that the property to be acquired is in the immediate vicinity of the property being replaced, and the director may, pursuant to Section 5006, acquire property or interests in property through the exercise of eminent domain for trails established pursuant to this article in hardship cases as determined by the department. Acquisitions pursuant to this section shall be funded by moneys appropriated as provided in Section 5075.

(Added by Stats. 1974, Ch. 1461.)



5074.5

The location of a route or complementary facility of the system across lands under the jurisdiction of a federal agency shall be by contractual agreement between the director and the appropriate federal agency. The director may enter into such agreements, and, subject to the provisions of Section 5075, may expend funds in order to participate with federal agencies in the development and operation of state trail routes across federal lands. The director may exercise similar authority with respect to segments of the system which cross other public lands.

(Added by Stats. 1974, Ch. 1461.)



5074.7

If lands included in the system are outside the boundaries of areas administered by public agencies, the director may enter into agreements with private landowners in order to develop and manage such lands as part of the system. The director may accept fee title, easements, or an appropriate lesser interest in private lands for purposes of the development and maintenance of trails designated as part of the system.

(Added by Stats. 1974, Ch. 1461.)



5075

Following review of the plan by the Legislature as provided in Section 5072.3, the director shall prepare a list of recommended priority system projects for the system. Projects recommended for funding during each fiscal year shall be submitted to the Governor for consideration for inclusion in the Budget Bill. When acquisition of private lands for state trail purposes is proposed, the director shall provide information supporting the necessity for such acquisition, including verification that there is no feasible alternative to the proposed acquisition, and that the proposed acquisition would be an essential part of the system, to the Governor and to any standing committee of the Legislature that requests such information. No funds, whether derived from gift, donation, grant-in-aid, or other source, shall be utilized by the director for state acquisition of private property in connection with the system unless appropriated by the Budget Bill.

(Repealed and added by Stats. 1974, Ch. 1461.)



5075.3

In specifying criteria and standards for the design and construction of trail routes and complementary facilities as provided in subdivisions (b) and (c) of Section 5071.3, the director shall include the following:

(a) The following routes shall be given priority in the allocation of funds:

(1) Routes which are in proximity or accessible to major urban areas of the state.

(2) Routes which are located on lands in public ownership.

(3) Routes which provide linkage or access to natural, scenic, historic, or recreational areas of clear statewide significance.

(4) Routes which are, or may be, the subject of agreements providing for participation of other public agencies, cooperating volunteer trail associations, or any combination of those entities, in state trail acquisition, development, or maintenance.

(b) Where feasible, trail uses may be combined on routes within the system; however, where trail use by motor vehicles is incompatible with other trail uses, separate areas and facilities should be provided.

(c) Trails should be located and managed so as to restrict trail users to established routes and to aid in effective law enforcement.

(d) Trails should be located so as to avoid severance of private property and to minimize impact on adjacent landowners and operations. The location of any trail authorized by this article shall, if the property owner so requests, be placed as nearly as physically practicable to the boundary lines of the property traversed by the trail, as such boundary lines existed as of January 1, 1975.

(e) Insofar as possible, trails should be designed and maintained to harmonize with, and complement, established forest, agricultural, and resource management plans. No trail, or property acquisition therefor, shall interfere with a landowner s water rights or his right to access to the place of exercise of such water rights.

(f) Trails should be planned as a system and each trail segment should be part of the overall system plan.

(g) Trails should be appropriately signed to provide identification, direction, and information.

(h) Rest areas, shelters, sanitary facilities, or other conveniences should be designed and located to meet the needs of trail users, including physically handicapped persons, and to prevent intrusion into surrounding areas.

(i) The department shall erect fences along any trail when requested to do so by the owner of adjacent land, or with the consent of the owner of such land when the department determines it will be in the best interests of the users of the trail and adjoining property owners, and shall place gates in such fences when necessary to afford proper access and at each point of intersection with existing roads, trails, or at used points of access to or across such trail. The department shall maintain such fences and gates in good condition.

(j) A landowner s right to conduct agricultural, timber harvesting, or mining activities on private lands adjacent to, or in the vicinity of, a trail shall not be restricted because of the presence of the trail.

(Amended by Stats. 1982, Ch. 903, Sec. 3. Effective September 13, 1982.)



5075.4

No adjoining property owner is liable for any actions of any type resulting from, or caused by, trail users trespassing on adjoining property, and no adjoining property owner is liable for any actions of any type started on, or taking place within, the boundaries of the trail arising out of the activities of other parties.

(Added by Stats. 1974, Ch. 1461.)



5075.5

The director shall prepare a guidebook or guidebooks, including trail maps, describing the system. The guidebook, or guidebooks, shall include information regarding the responsibility of trail users and shall specify rules and regulations for trail use, including measures designed to prevent trespass and damage to public and private property. The director may prepare a combined heritage corridors and accessible trails guidebook. However, the director shall prepare no guidebook or guidebooks of heritage corridors until such time as he determines that the department has available to it adequate volunteers, funds, or a combination thereof, to prepare such guidebook or guidebooks, or until such time as the Legislature appropriates funds sufficient to prepare the guidebook or guidebooks, whichever occurs first.

(Amended by Stats. 1979, Ch. 844.)



5075.7

Each study of potential trail routes for inclusion in the system shall include an evaluation of the impact of the proposed trail route on adjacent landowners. In conducting studies of potential trail routes for inclusion in the system, the director shall give priority to the following:

(a) A trail route linking state parks, federal recreation areas, and other areas of statewide or national significance located in coastal areas.

(b) A trail route through the Sacramento-San Joaquin Delta linking scenic and recreation areas of the San Francisco Bay area with state and federal recreation areas in the Lake Tahoe Basin.

(c) East-west trail routes for nonmotorized use linking the state coastal trail route with the existing Pacific Crest Trail.

(d) Trail routes designed principally for boaters along the following waterways:

(1) Eel River in Humboldt, Mendocino, and Trinity Counties.

(2) Smith River in Del Norte County.

(3) Russian River in Sonoma and Mendocino Counties.

(4) Big River in Mendocino County.

(5) Albion River in Mendocino County.

(6) Navarro River in Mendocino County.

(7) Feather River from Thermalito Afterbay to mouth.

(8) Sacramento River from Keswick Dam to mouth.

(9) American River from Folsom Dam to mouth.

(10) South Fork of American River from Coloma to Folsom Lake.

(11) Tuolumne River from O Shaughnessy Dam to New Don Pedro Reservoir.

(12) Stanislaus River from the Stanislaus Power House to Melones Reservoir.

(13) Colorado River from Needles to the international boundary.

(e) A hiking, bicycling, and horseback riding trail route along the San Joaquin River from Friant Dam to State Highway Route 99.

(Amended by Stats. 1988, Ch. 221, Sec. 1.)



5075.8

(a) The department may convene a planning task force in order to facilitate the development of a comprehensive plan for the San Joaquin River Parkway.

The task force shall include, but not be limited to, a representative of the following entities:

(1) State Lands Commission.

(2) Department of Parks and Recreation.

(3) Department of Fish and Game.

(4) State Reclamation Board.

(5) County of Fresno.

(6) County of Madera.

(7) City of Fresno.

(8) Fresno County and City Chamber of Commerce.

(9) Fresno Sand and Gravel Producers.

(10) San Joaquin River Property Owners Association.

(11) Upper San Joaquin River Association.

(12) San Joaquin River Parkway and Conservation Trust.

(13) San Joaquin River Committee.

(b) The plan shall be submitted to the Legislature not later than June 1, 1991.

(Amended by Stats. 2013, Ch. 352, Sec. 480. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



5076

In developing the open-space element of a general plan as specified in subdivision (e) of Section 65302 of the Government Code, every city and county shall consider demands for trail-oriented recreational use and shall consider such demands in developing specific open-space programs. Further, every city, county, and district shall consider the feasibility of integrating its trail routes with appropriate segments of the state system.

(Repealed and added by Stats. 1974, Ch. 1461.)



5077.2

In addition to utilizing criteria and standards for the design, interpretation, and implementation of heritage corridor routes and complementary facilities, as provided in subdivisions (b) and (c) of Section 5071.3 and paragraphs (1), (2), (3), and (4) of subdivision (a) of Section 5075.3, the director shall include in the plan required by Section 5070.7 the following routes which shall be given priority for designation as heritage corridors:

(a) Routes which connect urban areas with the cross-section of landscape provided in parks and recreation and outdoor resource areas in California.

(b) Routes incorporating existing and planned facilities for ready accessibility for physically disabled persons utilizing coordinated accessibility to several areas and experiences such as trails, water, visitor centers, campsites, parking, and rest rooms.

(c) Existing and planned scenic highways.

(d) Looping routes radiating out of centers of population to allow optimum use.

(e) Routes nominated by local governmental jurisdictions and local volunteer groups.

(f) Routes providing access to the maximum number of recreational trails and other recreational facilities.

(g) Routes intended to direct the public away from areas where trespass or damage to public or private property or natural resources is likely.

(Added by Stats. 1979, Ch. 844.)



5077.5

(a) Because of California s unique potential to encourage initial stages of a nationwide heritage network, the following northern California portions of an eventual nationwide heritage network are hereby designated as heritage corridors:

(1) The California Pioneer and Goldrush Heritage Corridor as the western end of the Transcontinental Historic Heritage Corridor, from San Francisco Bay via the North Lincoln Highway, Highway 40, and present Interstate 80 to Sacramento, Truckee, and the Nevada border.

(2) The Tahoe Pacific/Farms & Forests State Heritage Corridor, as the alternate western end of the Transcontinental Scenic Heritage Corridor, to extend from Fort Bragg to the Pacific Crest along Highway 20, Interstate 80, and south along Highway 89 to South Lake Tahoe and the Nevada border.

(3) The North Central California Coast Heritage Corridor from the San Mateo County Line to Patrick s Point State Park in Humboldt County.

(b) In order to assist establishment and public involvement with the heritage corridors established in subdivision (a), the director and affected state agencies shall work with nonprofit disability access groups in producing a heritage corridors access map, as defined in Section 5070.3, to be called the North Central California Heritage Corridor Trails and Disability Access Map.

(Repealed and added by Stats. 1990, Ch. 1495, Sec. 5.)



5077.6

Because of its clear function as the interpretive highway of the Gold Rush, and because of outstanding efforts of public agencies and the private sector to increase accessibility to physically disabled persons along parts of its route, State Highway Route 49 is hereby designated as a heritage corridor, including all sections which link the Counties of Sierra, Nevada, Placer, El Dorado, Amador, Calaveras, Tuolumne, Mariposa, and Madera, known collectively as California s Gold Country, and shall be recognized by the Department of Transportation and officially known as the Golden Chain Highway.

(Amended by Stats. 1992, Ch. 1318, Sec. 1. Effective January 1, 1993.)



5077.7

Because of the unique beauty and natural resources of the northern California coast, the desire of many Californians to visit the area, the heavy dependence of the area on the recreation and tourism economy, the recent improvements in access for disabled persons by state and local agencies and nonprofit groups in the area, and the recent increase in available information on access for disabled persons in the area, State Highway Route 1 from the Golden Gate Bridge to Route 101 near Leggett and State Highway Route 101 from that point to the Oregon state line is hereby designated as the Coast Highway Heritage Corridor.

(Added by Stats. 1982, Ch. 903, Sec. 5. Effective September 13, 1982.)



5077.8

In order to promote disability access along the heritage corridors, the director shall recognize the South Yuba Independence Trail South Yuba Project as one of California s primary wheelchair wilderness and backpacking trails.

(Added by Stats. 1990, Ch. 1495, Sec. 6.)









CHAPTER 1.1. State Heritage Networks

5078

As used in this chapter:

(a) Department means the Department of Parks and Recreation.

(b) Fund means the Heritage Network Decal Fund created pursuant to Section 5066 of the Vehicle Code.

(c) Heritage corridor has the same meaning as set forth in subdivision (c) of Section 5070.3.

(d) Program means the State Heritage Network Plan and Grants Program.

(e) Trust means a State Heritage Network Trust organized pursuant to subdivision (c) of Section 5078.1.

(Added by Stats. 1992, Ch. 1318, Sec. 2. Effective January 1, 1993.)



5078.1

(a) There is in the department the State Heritage Network Plan and Grants Program.

(b) The program shall enhance the protection, preservation, and interpretation of, and access to, natural, agricultural, archaeological, and historical resources within heritage corridors within the state heritage network, and as a component of any state byways system.

(c) The program shall be developed in consultation with interested public and private entities, including any nonprofit State Heritage Network Trust organized to further the purposes of heritage corridors within the state heritage network. A primary purpose of any such trust shall be to assist the department in implementing the program by providing volunteer services.

(Added by Stats. 1992, Ch. 1318, Sec. 2. Effective January 1, 1993.)



5078.2

The money in the fund shall be available to the department, upon appropriation by the Legislature, solely for purposes of paying administrative costs incurred in carrying out the program, for the acquisition, development, use, and enhancement of heritage corridor sites within the state heritage network both within and without the state park system, and, in regard to sites not within the state park system, for matching grants, not to exceed 60 percent state funding, to local agencies, other state agencies, federal agencies, and nonprofit organizations.

(Added by Stats. 1992, Ch. 1318, Sec. 2. Effective January 1, 1993.)



5078.3

No single grant under the program shall exceed the sum of fifty thousand dollars ($50,000). Not more than 50 percent of the total money available from the fund each year may be expended by the department for purposes of the state park system. At least 25 percent of the total money available from the fund each year shall be available for grants to nonprofit organizations, including state park cooperating associations. Money available from the fund each year for the development of heritage corridors within the state heritage network shall be utilized, as equally as practicable, for the following purposes.

(a) Disability access projects.

(b) Interpretive facilities, including heritage corridor highway signs.

(c) Interpretive and heritage education programs and interpretive publications, including California Heritage Corridors Access Maps.

(d) Historical preservation and restoration projects.

(e) Trail acquisition and development, except that any acquisition shall be from willing sellers only.

(f) The purchase of land and easements for purposes other than trail or trail corridors from willing sellers.

(Added by Stats. 1992, Ch. 1318, Sec. 2. Effective January 1, 1993.)



5078.4

(a) The department shall develop criteria for the evaluation and selection of heritage corridors.

(b) The following heritage corridors are given provisional status to allow their inclusion in the North Central California Heritage Corridors Access Map:

(1) East California Mountains and Deserts: Mount Lassen to Anza Borrego, including Highways 89 and 395 to Bishop.

(2) Yosemite Pacific: Monterey and San Jose to Mono Lake via Yosemite National Park.

(3) Missions and Adobes: Sonoma to San Diego via El Camino Real.

(4) Great Valley Rivers: Mt. Shasta to Porterville, utilizing scenic alternates to Highway 99 wherever possible.

(c) The following additional candidate heritage corridors are proposed for study and timely adoption:

(1) Redwoods and Cascades: Redwood National Park to Mt. Lassen and Mt. Shasta.

(2) California Contrast: Morro Bay to Death Valley.

(3) Palm and Pine: San Juan Capistrano to Joshua Tree.

(4) Rim of the World: Santa Monica Mountains to Mt. Laguna via the San Gabriel Mountains, San Bernardino Mountains, San Jacinto Mountains, and Mount Palomar.

(5) Southern Borderlands: San Diego to Yuma, Arizona.

(Added by Stats. 1992, Ch. 1318, Sec. 2. Effective January 1, 1993.)



5078.5

Grant proposals shall be submitted annually to the department for evaluation in accordance with procedures and criteria prescribed by the department. The department shall evaluate annually, with the assistance of the trust, if organized pursuant to subdivision (c) of Section 5078.1, any proposals submitted to it and shall prepare an annual list of recommended projects for submission to the Legislature for funding.

(Added by Stats. 1992, Ch. 1318, Sec. 2. Effective January 1, 1993.)



5078.6

(a) The department may undertake with cooperating heritage corridor groups the design and distribution of a twenty-dollar ($20) window decal to allow participation in the heritage network program by residents and nonresidents of the state.

(b) Revenues derived from the sale of the decal, after deduction for administrative costs, shall be deposited in the Heritage Network Decal Fund, created pursuant to Section 5066 of the Vehicle Code.

(Added by Stats. 1992, Ch. 1318, Sec. 2. Effective January 1, 1993.)






CHAPTER 1.1.5. California Heritage Fund

ARTICLE 1. General Provisions

5079

The Legislature hereby finds and declares all of the following:

(a) The preservation of California s historical resources is a responsibility of all citizens, and deserving of continued support through private contributions and efforts and through the use of public funds.

(b) Peoples of many cultures, backgrounds, and abilities have contributed to the economic and social diversity of the state.

(c) Increasing pressures for development, increasing public use, and deterioration through age and exposure continue to place California s historical resources at risk.

(d) Preservation of historical resources stimulates the economy, promotes energy conservation, contributes to the tourism industry, and enhances the quality of life in California.

(e) The stewardship of historical resources will further educational goals, deepen cultural and historical awareness, and advance the public s understanding of the existing human environment and institutions.

(f) Therefore, it is the policy of the state to encourage the stewardship and preservation of California s historical resources.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)



5079.01

As used in this chapter, the following terms have the following meanings:

(a) California Register means the California Register of Historic Resources.

(b) Commission means the State Historical Resources Commission.

(c) Fund means the California Heritage Fund created pursuant to Section 5079.10.

(d) Historical landmark and historical resource have the same meaning as set forth in subdivision (i) and subdivision (j), respectively, of Section 5020.1.

(e) Historical resource preservation project is a product, facility, or project designed to preserve an historical resource that is listed, or formally determined eligible for listing, in the National Register of Historic Places or the California Register, or designated as a historical landmark or point of historical interest.

(f) National Register of Historic Places means the official federal list of districts, sites, buildings, structures, and objects significant in American history, architecture, archaeology, engineering, and culture as authorized by the National Historic Preservation Act of 1966 (16 U.S.C. Sec. 470 et seq.).

(g) Nonprofit organization means any private, nonprofit organization, existing under Section 501(c)(3) of the United States Internal Revenue Code, that has, among its principal charitable purposes, the preservation of historic resources for cultural, scientific, historic, educational, recreational, agricultural, or scenic opportunities.

(h) Office means the State Office of Historic Preservation.

(i) Point of historical interest has the same meaning as set forth in subdivision (o) of Section 5020.1.

(j) Preservation means identification, evaluation, recordation, documentation, curation, acquisition, protection, management, rehabilitation, restoration, stabilization, maintenance, and reconstruction, or any combination of those activities.

(k) Public agency means a federal agency, state agency, city, county, district, association of governments, joint powers agency, or tribal organization.

(l) Stewardship means the development and implementation of programs for the proper care, interpretation, and repose of items of historic and cultural value.

(Amended by Stats. 1994, Ch. 146, Sec. 175. Effective January 1, 1995.)






ARTICLE 2. California Heritage Fund

5079.10

The California Heritage Fund is hereby created in the State Treasury and shall be administered by the office. Money in the fund shall be available, upon appropriation by the Legislature, to implement laws providing for historical resource preservation, including, but not limited to, Section 5028 and Executive Order W-26-92, under criteria developed by the office and adopted by the commission. The actual costs incurred by the office in connection with administering and implementing the services and functions authorized in this chapter shall be paid from the fund.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)



5079.11

Unless otherwise provided by law, all funds received by the office for the purposes of historical resource preservation shall be deposited in the fund. The office and the Controller may establish separate accounts in the fund for the purpose of separating deposits according to their origin or intended purpose.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)



5079.12

In addition to any public funds appropriated expressly for the purposes of this chapter, the office may apply for and accept grants, and accept gifts, donations, subventions, rents, royalties, and other financial support, or real or personal property, from private sources. All money received from private sources shall be deposited in a separate account established pursuant to Section 5079.11 and, notwithstanding Section 5079.10, is hereby continuously appropriated to the office for expenditure for historical resources preservation projects pursuant to this chapter after notification to, and project approval by, the Department of Finance.

(Amended by Stats. 1994, Ch. 146, Sec. 176. Effective January 1, 1995.)



5079.13

The office shall deposit the proceeds from any lease, rental, sale, exchange, or transfer of real property, or any interest therein or option thereon, made pursuant to Section 5079.23, in the fund, together with any other reimbursements, repayments, and income received by the office, unless otherwise provided by law.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)



5079.14

When a lease of real property is made to a private individual, group, or entity, the office shall annually transfer an amount not to exceed 25 percent of the gross income from the lease to the city or, if in an unincorporated area, the county in which the real property is located. Fifty percent of the funds received by the city or county shall be used for historical preservation projects, as approved by the office.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)



5079.15

The office may apply for and receive emergency financial support for projects and areas identified under federal and state emergency and disaster guidelines. These funds shall be available for expenditure for the purposes of this chapter and Article 2 (commencing with Section 5020) of Chapter 1 under criteria developed by the office and adopted by the commission.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)






ARTICLE 3. Functions of the State Office of Historic Preservation

5079.20

(a) Pursuant to the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code), the State Public Works Board may acquire, on behalf of the office, fee title, or any lesser interest, in any real property whose preservation is required to meet the policies and objectives of the California Register, including any interest required to provide public access to cultural or historical resources.

(b) The office may accept gifts or dedications of real property in order to meet the purposes of this chapter.

(c) The office may enter into an option to purchase real property in order to meet the purposes of this chapter.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)



5079.21

The office may acquire and hold historical resources, artifacts, or objects, or any interest therein, that are required to provide public access to cultural or historical resources. These items may be acquired by purchase, option to purchase, gift, exchange, dedication, or any combination thereof.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)



5079.22

The office may, in order to carry out historic preservation projects for purposes of Article 2 (commencing with Section 5020) of Chapter 1 and Article 2 (commencing with Section 5079.10) of this chapter, initiate, negotiate, and participate in agreements for the preservation and management of historical resources under its control with public agencies, nonprofit organizations, private entities, or individuals, and enter into any other agreements authorized by state law.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)



5079.23

Notwithstanding any other provision of law, the Director of General Services, when so requested by the office, may lease, rent, sell, exchange, or otherwise transfer any real property, or interest therein or option to purchase, acquired under this chapter, provided that the Director of General Services determines that the action is in the best interests of the state. The Department of General Services shall be reimbursed for any services rendered pursuant to this section.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)



5079.24

The commission shall adopt, and the office shall implement, appropriate procedures to ensure that real property transactions undertaken pursuant to this chapter are carried out in the public interest and with proper notice to the public.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)



5079.25

Money in the fund shall be available, upon appropriation by the Legislature, for loans and grants to public agencies and nonprofit organizations to carry out the purposes of this chapter. No loan or grant shall be made except pursuant to an agreement with the office, and subject to terms and conditions approved by the commission, that ensure that the loan or grant carries out the purposes of this chapter.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)



5079.26

(a) The office shall encourage and support historical resource preservation through education activities, including publications and training, that further the policies set forth in Section 5079.

(b) The office may enter into contracts with public agencies, nonprofit organizations, or private entities for this purpose and may make grants to public agencies and nonprofit organizations to carry out these activities.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)



5079.27

The office may select and contract with other state agencies and with private entities and individuals to provide services necessary to carry out the purposes of this chapter and Section 5020.4.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)



5079.28

Criteria for the selection of projects shall include, but not be limited to, all of the following:

(a) The project is representative of the concerns and needs of a broad range of constituencies or an underrepresented constituency.

(b) The proposal considers aspects of the broad political, social, and economic issues of the present and their implications for the future preservation of historical resources.

(c) The project effectively links historical resources preservation issues and concerns with other public policy areas.

(d) The project strengthens and fosters the role of local communities in historical resources preservation issues.

(e) The project supports and enhances the capacity of public policy planning processes to accommodate historical resources preservation issues and concerns.

(f) The project enhances the historic preservation program of certified local governments, as defined in subdivision (b) of Section 5020.1, and is consistent with the support of the office of certified local government programs.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)






ARTICLE 4. Acquisition of Historical Properties or Objects

5079.35

(a) The office may acquire any interest in real property pursuant to Section 5079.20, or personal property pursuant to Section 5079.21, with historical, including archaeological, significance, or necessary for the preservation or management of any such property, in order to prevent the loss of historic integrity or imminent destruction or to otherwise secure the preservation of the historical resource.

(b) The office may undertake conservation or preservation activities for historical resources acquired under this chapter.

(c) The office shall encourage, to the greatest extent feasible, the acquisition of historical resources by other qualified purchasers, and the acquisition of the property shall only occur with the office acting as the buyer of last resort.

(d) The office shall take all feasible action to return or transfer title to the historical resources to a nonprofit organization, public agency, private entity, or individual, for all properties acquired for historical resources preservation under this chapter.

(e) Prior to taking any action towards the acquisition of any historical property, the office shall consult as needed with the appropriate city or county in order to better assess the historical significance of the historical property.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)






ARTICLE 5. Historical Resources Preservation Projects

5079.40

The office shall award grants on a competitive basis to public agencies and nonprofit organizations for the preservation of historical resources. A grant made pursuant to this article may not exceed the lesser of one million dollars ($1,000,000) or 50 percent of the cost of the project. A grant may be awarded on a noncompetitive basis for emergency purposes only.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)



5079.41

The office shall adopt guidelines, subject to the approval of the commission, for determination of the amount of matching funds required, if any, for a grant.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)



5079.42

A public agency may enter into an agreement with a nonprofit organization for the purpose of carrying out a historical resource preservation project funded by a grant made pursuant to this article.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)



5079.43

After completion of the historical resource preservation project, the grant recipient shall return to the office the amount of the grant that exceeds the eligible project costs.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)



5079.44

The office shall consult as needed with the appropriate city or county in order to assess the historical significance of historical resources in connection with an historical resource preservation project proposed pursuant to this article by a nonprofit organization.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)






ARTICLE 6. Historical Resource Management Projects

5079.50

The office shall award grants to public agencies and nonprofit organizations to improve the management of California s historical resources that, because of natural events or human activities, have suffered impairment or loss of historic integrity. Grants made pursuant to this section shall not be available to acquire public facilities, except to the extent the acquisition is incidental to the historical resource management project.

(Amended by Stats. 2004, Ch. 183, Sec. 289. Effective January 1, 2005.)



5079.51

After the approval of a proposed historical resource management project, the office may expend funds to prepare a plan for the protection and enhancement of the historical resource.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)



5079.52

The office shall consult as needed with the appropriate city or county in order to assess the historical significance of historical resources in connection with an historical resource management project proposed pursuant to this article by a nonprofit organization.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)






ARTICLE 7. Preservation of Significant Archaeological Resource Areas and Associated Artifacts

5079.60

The Legislature hereby finds and declares that California s archaeological resources are endangered by urban development and population growth and by natural forces. The Legislature further finds and declares that these resources need to be preserved in order to illuminate and increase public knowledge concerning the historic and prehistoric past of California.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)



5079.61

The office may award grants to public agencies and nonprofit organizations for historical resource preservation projects that include the acquisition of significant archaeological resource areas and artifacts associated with those sites.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)



5079.62

(a) The amount of the grant shall not exceed the cost of the project.

(b) The amount of the grant and the amount of matching funds required, if any, shall be determined by the office, based on the financial resources available to the grant applicant, the urgency of the project relative to other archaeological projects, the extent to which the project furthers program objectives, and other factors identified by the office and approved by the commission that further the purposes of this chapter.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)



5079.63

The office may loan funds to a nonprofit organization for the temporary acquisition of an archaeological resource that will be subsequently acquired by a public agency.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)



5079.64

Not more than 25 percent of any grant made pursuant to the article may be expended for archaeological survey and reports, special salvage excavation, and artifact preservation activities in conformance with accepted curation standards. No funds shall be expended for the survey or excavation of any site that the owner intends to resell for commercial gain.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)



5079.65

The office shall consult as needed with the appropriate city or county in order to assess the historical significance of historical resources in connection with an historical resource preservation project proposed pursuant to this article by a nonprofit organization.

(Added by Stats. 1993, Ch. 749, Sec. 3. Effective January 1, 1994.)






ARTICLE 8. The California Main Street Program

5079.70

There is hereby created within the office the California Main Street Program to provide technical assistance and training for small cities government, business organizations, merchants, and property owners to accomplish community and economic revitalization and development of older central and historic business districts and neighborhoods.

(Added by Stats. 2004, Ch. 230, Sec. 13. Effective August 16, 2004.)



5079.72

There is hereby established in the State Treasury the California Main Street Program Fund. All private contributions, federal funds, and fees for services, if levied, shall be deposited into the fund for the operation of the program. The moneys in the fund shall be available, upon appropriation by the Legislature, for the purposes of this article.

(Added by Stats. 2004, Ch. 230, Sec. 13. Effective August 16, 2004.)



5079.74

The office shall incur costs to implement this article only to the extent that funding adequate to cover those costs has been deposited in, and appropriated from, the California Main Street Program Fund.

(Added by Stats. 2004, Ch. 230, Sec. 13. Effective August 16, 2004.)









CHAPTER 1.2. Operation and Management of State Park System Properties

ARTICLE 1. Concessions

5080.02

As used in this article, the following terms shall have the following meanings:

(a) Board means the State Public Works Board.

(b) Commission means the State Park and Recreation Commission.

(c) Contract means a contract for the construction, maintenance, and operation of a concession.

(Added by Stats. 1982, Ch. 1487, Sec. 7. Effective September 28, 1982.)



5080.03

(a) The department may enter into contracts with natural persons, corporations, partnerships, and associations for the construction, maintenance, and operation of concessions within units of the state park system for the safety and convenience of the general public in the use and enjoyment of, and the enhancement of recreational and educational experiences at, units of the state park system.

(b) Concessions shall not be entered into solely for their revenue producing potential.

(c) With respect to any unit of the state park system for which a general development plan has been approved by the commission, any proposed concession at that unit shall be compatible with that plan.

(Added by Stats. 1982, Ch. 1487, Sec. 7. Effective September 28, 1982.)



5080.05

Except as provided in Section 5080.16, all contracts authorizing occupancy of any portion of the state park system for a period of more than two years shall be awarded to the best responsible bidder. Best responsible bidder means the bidder, as determined by specific standards established by the department, which, as determined by the department, will operate the concession (1) consistent with the contract, (2) in a manner fully compatible with, and complimentary to, the characteristics, features, and theme of the unit in which the concession will be operated, and (3) in the best interests of the state and public.

(Added by Stats. 1982, Ch. 1487, Sec. 7. Effective September 28, 1982.)



5080.06

For any contract authorizing occupancy by the concessionaire for a period of more than two years of any portion of the state park system, the department shall prepare an invitation to bid, which shall include a summary of the terms and conditions of the concession sufficient to enable persons to bid solely on the basis of rates to be paid to the state. The invitation to bid shall specify the minimum acceptable rent, except in instances in which a minimum acceptable rent cannot be ascertained because of the novelty or uniqueness of the service or facility to be provided or in instances in which the department has determined that a better return to the state can be secured by not specifying a minimum acceptable rent. Bids shall be made only on the basis of the invitation to bid.

(Amended by Stats. 2006, Ch. 538, Sec. 566. Effective January 1, 2007.)



5080.07

(a) Notwithstanding the provisions of Sections 11080 and 11081 of the Government Code, public notice to bidders shall be given of all proposed contracts authorizing the occupancy of property in the state park system for a period of more than two years, as follows:

(1) The department shall advertise the notice through appropriate public media to the extent that the department determines is sufficient to provide adequate coverage.

(2) The department shall publish an advertisement for bid at least once a week for two consecutive weeks in a newspaper of general circulation in the county in which the concession is to operate and in a major daily newspaper in the closest metropolitan area.

(3) If the director determines that, in view of the type of concession involved, the public interest would be best served by the solicitation of bids from out-of-state bidders, he or she shall give such additional notice as he or she finds is best suited to attract bids from out-of-state bidders.

(b) The published notice shall state where bid forms may be obtained, the time and place for the receiving and opening of sealed bids, and shall describe, in general terms, the concession to be operated.

(Added by Stats. 1982, Ch. 1487, Sec. 7. Effective September 28, 1982.)



5080.08

(a) The department shall require from prospective bidders answers to questions contained in a standard form of questionnaire and financial statement, including a complete statement of the prospective bidder s financial ability and experience in maintaining and operating similar or related concessions or business activities. When completed, the questionnaire and financial statement shall be verified under oath by the bidder.

(b) The questionnaires and financial statements are confidential and are not open to public inspection. However, this subdivision shall not be construed to prevent reference thereto or use thereof in a civil action or a criminal prosecution by the state for a false statement contained therein.

(Added by Stats. 1982, Ch. 1487, Sec. 7. Effective September 28, 1982.)



5080.09

All bids shall be presented under sealed cover.

(Added by Stats. 1982, Ch. 1487, Sec. 7. Effective September 28, 1982.)



5080.10

Whether or not bids are opened exactly at the time fixed in the public notice for opening bids, a bid shall not be received after that time.

(Added by Stats. 1982, Ch. 1487, Sec. 7. Effective September 28, 1982.)



5080.11

Any bid may be withdrawn at any time prior to the time fixed in the public notice for the opening of bids, but only by written request of the withdrawal of the bid filed with the director. The request shall be signed by the bidder or by an authorized representative. The withdrawal of a bid does not prejudice the right of a bidder to file a new bid prior to the date and time set for the opening of bids.

This section does not authorize the withdrawal of any bid after the time fixed in the public notice for the opening of bids.

(Added by Stats. 1982, Ch. 1487, Sec. 7. Effective September 28, 1982.)



5080.12

On the day named in the public notice, the department shall publicly open the sealed bids. The department shall carefully study and analyze all bids and, on or after the 15th day after the bids are opened, may award the concession to the bidder then determined to be the best responsible bidder.

(Added by Stats. 1982, Ch. 1487, Sec. 7. Effective September 28, 1982.)



5080.13

If the successful bidder does not sign and deliver the contract within 30 days of receipt thereof and does not provide the state with a bond or other surety and evidence of insurance required thereunder, and on the time limit presented, the department may elect to treat that omission as a refusal to execute the contract. If the director deems it is for the best interests of the state, he or she may, on the refusal or failure of the successful bidder to execute the contract, award it to the second best responsible bidder.

If the second best responsible bidder fails or refuses to execute the contract, the director may likewise award it to the third best responsible bidder.

(Added by Stats. 1982, Ch. 1487, Sec. 7. Effective September 28, 1982.)



5080.14

If the director deems that the acceptance of any bid is not for the best interests of the state, he or she may reject all bids.

(Added by Stats. 1982, Ch. 1487, Sec. 7. Effective September 28, 1982.)



5080.15

A bidder shall not be relieved of his or her bid and no change shall be made in his or her bid because of mistakes.

(Added by Stats. 1982, Ch. 1487, Sec. 7. Effective September 28, 1982.)



5080.16

If the director determines that it is for the best interests of the state, the director, upon giving notice to the State Park and Recreation Commission, may negotiate or renegotiate a contract, including terms and conditions, when one or more of the following conditions exist:

(a) The bid process as prescribed in this article has failed to produce a best responsible bidder.

(b) The negotiation or renegotiation would constitute an extension of an existing contract obtained through the process required by this article and the extended contract would provide for substantial and additional concession facilities, which would be constructed at the sole expense of the concessionaire and which are set forth in the general plan for the unit and are needed to accommodate existing or projected increased public usage.

(c) Lands in the state park system administered by the department and lands under the legal control of the prospective concessionaire are so situated that the concession is dependent upon the use of those public and private lands for the physical or economic success, or both, of the concession.

(d) Whenever a concession is desired for particular interpretive purposes in a unit of the state park system and the prospective concessionaire possesses special knowledge, experience, skills, or ability appropriate to the particular interpretive purposes.

(e) Whenever the concession has been severely and adversely impacted through no fault of the concessionaire by an unanticipated calamity, park closure, major construction, or other harmful event or action.

(f) Whenever the estimated administrative costs for the bid process exceed the projected annual net rental revenue to the state.

(Amended by Stats. 1998, Ch. 344, Sec. 7. Effective January 1, 1999.)



5080.17

(a) Every contract awarded pursuant to the bidding requirements of this article, pursuant to the request for proposal process specified in Section 5080.23, or negotiated or renegotiated pursuant to Section 5080.16, shall be submitted to the Attorney General for approval for legal sufficiency and to the Director of General Services for approval pursuant to Section 11005.2 of the Government Code, the requirements of which are the only requirements applicable to the approval of contracts entered into pursuant to this article. The concession contract is not binding on the state until approved by the Attorney General and the Director of General Services.

(b) Notwithstanding Section 11005.2 of the Government Code and subdivision (a) of this section, the approval of a concession contract by the Director of General Services shall not be required unless the concession contract authorizes occupancy of a unit of the state park system for a period of more than one year.

(Amended by Stats. 1994, Ch. 1067, Sec. 2. Effective September 29, 1994.)



5080.18

All concession contracts entered into pursuant to this article shall contain, but are not limited to, all of the following provisions:

(a) (1) The maximum term shall be 10 years, except that a term of more than 10 years may be provided if the director determines that the longer term is necessary to allow the concessionaire to amortize improvements made by the concessionaire, to facilitate the full utilization of a structure that is scheduled by the department for replacement or redevelopment, or to serve the best interests of the state. The term shall not exceed 20 years without specific authorization by statute.

(2) The maximum term shall be 50 years if the concession contract is for the construction, development, and operation of multiple-unit lodging facilities equipped with full amenities, including plumbing and electrical, that is anticipated to exceed an initial cost of one million five hundred thousand dollars ($1,500,000) in capital improvements in order to begin operation. The term for a concession contract described in this paragraph shall not exceed 50 years without specific authorization by statute.

(3) Notwithstanding paragraph (1), a concession agreement at Will Rogers State Beach executed prior to December 31, 1997, including, but not limited to, an agreement signed pursuant to Section 25907 of the Government Code, may be extended to exceed 20 years in total length without specific authorization by statute, upon approval by the director and pursuant to a determination by the director that the longer term is necessary to allow the concessionaire to amortize improvements made by the concessionaire that are anticipated to exceed one million five hundred thousand dollars ($1,500,000) in capital improvements. Any extensions granted pursuant to this paragraph shall not be for more than 15 years.

(b) Every concessionaire shall submit to the department all sales and use tax returns.

(c) Every concession shall be subject to audit by the department.

(d) A performance bond shall be obtained and maintained by the concessionaire. In lieu of a bond, the concessionaire may substitute a deposit of funds acceptable to the department. Interest on the deposit shall accrue to the concessionaire.

(e) The concessionaire shall obtain and maintain in force at all times a policy of liability insurance in an amount adequate for the nature and extent of public usage of the concession and naming the state as an additional insured.

(f) Any discrimination by the concessionaire or his or her agents or employees against any person because of the marital status or ancestry of that person or any characteristic listed or defined in Section 11135 of the Government Code is prohibited.

(g) To be effective, any modification of the concession contract shall be evidenced in writing.

(h) Whenever a concession contract is terminated for substantial breach, there shall be no obligation on the part of the state to purchase any improvements made by the concessionaire.

(Amended by Stats. 2013, Ch. 356, Sec. 14. Effective September 26, 2013.)



5080.19

(a) In order to assure the best possible return from concessions, the department shall periodically survey, and obtain advice and information from professional property managers regarding, the commercial rental market for public and private properties in areas where concessions exist or are expected to be authorized and compile information therefrom, and shall use that information for the purposes of Section 5080.06 and subdivision (b) of this section.

(b) Rent and other returns received from concessions shall reflect current commercial rental market conditions, except in instances when the director has determined that a particular service or facility needs to be furnished to the public and that service or facility cannot be furnished except at less than a fair market value rate of return to the state.

(c) Rental terms of concessions that operate seasonally shall reflect the seasonal characteristics of those concessions.

(d) Rent shall be paid on the basis of the higher of a flat monthly amount or a percentage of gross sales, except in those instances in which part of the compensation paid by a concessionaire consists of the value assigned to services performed by the concessionaire on behalf of the department and those services are of a type normally performed by departmental personnel.

(Amended by Stats. 1992, Ch. 1057, Sec. 2. Effective January 1, 1993.)



5080.20

A contract, including a contract entered into on lands operated pursuant to an agreement entered into under Article 2 (commencing with Section 5080.30), that is expected to involve a total investment or estimated annual gross sales in excess of five hundred thousand dollars ($500,000), shall not be advertised for bid, negotiated, renegotiated, or amended in any material respect unless and until all of the following requirements have been complied with:

(a) The commission has reviewed the proposed services, facilities, and location of the concession and determined that they meet the requirements of Sections 5001.9 and 5080.03 and are compatible with the classification of the unit in which the concession will be operated.

(b) The Legislature has reviewed and approved the proposed concession as part of the annual budget process or the requirements of subdivision (c) have been complied with. A proposed concession shall not be submitted for review by the Legislature until the commission has made its determination pursuant to subdivision (a), unless deferring review by the Legislature would be adverse to the interests of the public, in which case the Legislature s review may precede the commission s determination.

(c) Following enactment of the Budget Bill, the board has determined that the proposed concession could not have been presented to the Legislature for review and approval in the course of its consideration of the Budget Bill, or the proposed concession was reviewed and approved but it is necessary to revise the terms of the invitation to bid or the contract in a material respect, and that it would be adverse to the interests of the public to defer that review and approval to a time when the Legislature next considers a Budget Bill. Upon making that determination, the board may review and approve the proposed concession, or any revision thereof, after giving at least 20 days written notice to the Chair of the Joint Legislative Budget Committee and to the chair of the fiscal and appropriate policy committees of its intended action. All actions taken by the board pursuant to this subdivision shall be reported to the Legislature in the next Governor s Budget.

(d) The proposed concession is accompanied with documentation sufficient to enable the Legislature, the commission, and the board, as the case may be, to ascertain whether the concession will conform to the requirements of this article and, as to the Legislature and the board, to evaluate fully all terms on which the concession is proposed to be let, including the rent and other returns anticipated to be received.

(Amended by Stats. 2010, Ch. 213, Sec. 8. Effective January 1, 2011.)



5080.21

The department shall include in its annual statement on the concessions program a section setting forth all new concessions entered into during the preceding fiscal year, the terms of each contract, and the terms on which each concession was advertised for bid.

(Added by Stats. 1982, Ch. 1487, Sec. 7. Effective September 28, 1982.)



5080.23

(a) Notwithstanding any other provision of this article, with respect to concession contracts entered into on and after October 1, 1994, if the director determines that it is in the best interests of the state, the director may, upon giving notice to the State Parks and Recreation Commission, in lieu of the process for awarding contracts otherwise prescribed in this article, award contracts authorizing occupancy of any portion of the state park system for a period of more than two years to the best responsible person or entity submitting a proposal for a concession contract.

(b) For any concession contract authorizing occupancy by the concessionaire for a period of more than two years of any portion of the state park system that is entered into pursuant to this section, the department shall prepare a request for proposal, which shall include the terms and conditions of the concession sufficient to enable a person or entity to submit a proposal for the operation of the concession on the basis of the best benefit to the state. Proposals shall be completed only on the basis of the request for proposal.

(c) Any concession contract entered into pursuant to this section that is expected to involve a total investment or gross sales in excess of five hundred thousand dollars ($500,000) shall comply with the requirements for entry into contract that are set forth in Section 5080.20.

(d) For purposes of this section, best responsible person or entity submitting a proposal means the person or entity submitting a proposal, as determined by specific standards established by the department, that will operate the concession in the best interests of the state and the public.

(Amended by Stats. 2000, Ch. 993, Sec. 1. Effective September 30, 2000.)



5080.24

(a) The department may enter into an interim agreement with the Pacific Grove-Asilomar Operating Corporation on the same basis as the cancelled contract, except that it shall be modified as specified by subdivisions (b) to (e), inclusive, until the department awards a contract pursuant to Section 5080.25.

(b) Any interim agreement pursuant to subdivision (a) shall provide that the amount of compensation received by the general manager of the Pacific Grove-Asilomar Operating Corporation shall be subject to determination by the Legislature in the annual Budget Act.

(c) Any interim agreement pursuant to subdivision (a) shall require the Pacific Grove-Asilomar Operating Corporation to continue to set rates and to take reservations for dates beyond the date for which the interim agreement is operative.

(d) Any interim agreement pursuant to subdivision (a) shall provide that the meetings of the board of directors of the Pacific Grove-Asilomar Operating Corporation shall be conducted in accordance with the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code) and the board of directors shall be considered a state body under subdivision (b) of Section 11121 of the Government Code.

(e) Any interim agreement pursuant to subdivision (a) shall provide that all business and financial records of the Pacific Grove-Asilomar Operating Corporation, including existing records, but not including records that would be personal information under Section 1798.3 of the Civil Code if maintained by an agency, shall be treated as public records subject to disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code). The term employment contract as used in Section 6254.8 of the Government Code shall be deemed to mean an employment contract between the Pacific Grove-Asilomar Operating Corporation and its employee.

(Amended by Stats. 2001, Ch. 243, Sec. 12. Effective January 1, 2002.)



5080.25

(a) The department shall enter into a contract for the construction, maintenance, and operation of concessions at the Asilomar Conference Grounds. The contract shall be awarded pursuant to this article, except this section shall prevail in case of conflict between this section and this article.

(b) The contract shall not be advertised for bid, negotiated, renegotiated, or amended in any material respect unless it has been submitted to the Legislature for review.

(c) The contract shall require the concessionaire to pay for administrative costs, capital expenditures, and department staff necessary for the operation of, and improvements to, the Asilomar State Beach and Conference Center, including restoration projects.

(d) The contract shall require all capital improvements to the Asilomar State Beach and Conference Center to be solely the property of the state.

(e) The contract shall require the concessionaire to honor all rates and reservations made by the Pacific Grove-Asilomar Operating Corporation under the interim agreement described in Section 5080.24.

(f) The contract shall require the concessionaire to give preference to the employees of the Pacific Grove-Asilomar Operating Corporation when staffing the operation of the concessionaire.

(g) The contract shall emphasize the importance of protecting the natural and cultural values of the Asilomar State Beach and Conference Center.

(h) In awarding the contract, the department shall consider bids or proposals from both nonprofit and for-profit entities.

(i) If the contract is awarded to a concessionaire governed by a board of directors, the contract shall require the department to be present at meetings of the board of directors relating to the construction, maintenance, finances, or operation of concessions at the Asilomar Conference Grounds, and shall require those meetings to be conducted in accordance with the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code). If the contract is awarded to a concessionaire that is not governed by a board of directors, the contract shall require the concessionaire to hold quarterly meetings at the Asilomar Conference Grounds, relating to the construction, maintenance, finances, or operation of concessions at the Asilomar Conference Grounds, at which the department shall be present, that shall be conducted in accordance with the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(j) The contract shall provide that all business and financial records of the concessionaire relating to the construction, maintenance, or operation of concessions at the Asilomar Conference Grounds, including existing records, but not including records that would be personal information under Section 1798.3 of the Civil Code if maintained by an agency, shall be treated as public records subject to disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code). The term employment contract as used in Section 6254.8 of the Government Code shall be deemed to mean an employment contract between the concessionaire and its employee.

(k) In awarding the contract, the department shall consider without prejudice any bid or proposal submitted by the Pacific Grove-Asilomar Operating Corporation.

(l) The department shall, for the purpose of ensuring that all bidders are afforded an equal opportunity to compete for the contract, consider the estimated amount of fees or taxes that might be paid to the state or to a local government by a bidder as a result of the contract among those factors to be used to evaluate the bidder s bid or proposal for the contract. The department shall consult with the Department of Finance and the Board of Equalization to obtain information necessary to estimate the amount of fees or taxes that might be paid by a bidder as a result of the contract.

(m) Any revenues received by the department pursuant to the contract that are identified by the department as funds in excess of the approved operating budget and the approved capital improvement budget for the Asilomar Conference Grounds shall be deposited in the State Parks and Recreation Fund.

(n) On or before January 1, 1995, the department shall submit a request for proposal for the contract to the Assembly Water, Parks, and Wildlife Committee, the Senate Natural Resources Committee, the Assembly Ways and Means Committee, and the Senate Budget and Fiscal Review Committee for review.

(Added by Stats. 1994, Ch. 798, Sec. 2. Effective September 27, 1994.)



5080.26

(a) Notwithstanding Sections 11080 and 11081 of the Government Code, public notice of a request for proposal shall be given to persons or entities for the purpose of soliciting proposals for any concession contract authorizing the occupancy of property in the state park system for a period of more than two years that is entered into pursuant to Section 5080.23, as follows:

(1) The department shall advertise the notice through appropriate public media to the extent that the department determines is sufficient to provide adequate coverage.

(2) The department shall publish an advertisement for a proposal at least once a week for two consecutive weeks in a newspaper of general circulation in the county in which the concession is to operate and in a major daily newspaper in the closest metropolitan area.

(3) If the director determines that, in view of the type of concession involved, the public interest would be best served by the solicitation of proposals from out-of-state persons or entities, the director shall give such additional notice as the director finds is best suited to attract proposals from out-of-state persons or entities.

(b) The published notice shall state where forms for proposals may be obtained, the time and place for the receipt and review of proposals, and shall describe, in general terms, the concession to be operated.

(Added by Stats. 1994, Ch. 1067, first Sec. 4. Effective September 29, 1994.)



5080.28

Notwithstanding any other provision of law, the department may negotiate an agreement of up to two years duration to extend the hotel concession contract in existence on January 1, 1999, for the Columbia State Park. Upon termination of the extension agreement, the concession shall be put out to bid in accordance with the bidding requirements of this article.

(Added by Stats. 1999, Ch. 66, Sec. 9. Effective July 6, 1999.)



5080.29

Notwithstanding any other provision of law, including subdivision (a) of Section 5080.18, the department may enter into concession contracts for the development, operation, and maintenance of marinas, for a term of up to 30 years, if the director determines that the term authorized under this section is necessary to allow for amortization of the loan, or to serve the best interests of the state.

(Added by Stats. 2004, Ch. 109, Sec. 1. Effective January 1, 2005.)






ARTICLE 2. Operating Agreements with Other Agencies and Organizations

5080.30

Agreements may be entered into between the department and any agency of the United States, any city, county, district, or other public agency, or any combination thereof, for the care, maintenance, administration, and control by any party to the agreement, of lands under the jurisdiction of any party to the agreement for the purpose of the state park system. The expenses of the care, maintenance, administration, and control may be paid from the general fund of the city, county, district, or other public agency, from the funds of the department, from any funds available to the agency of the United States for these purposes, as the case may be, or from revenues generated on the lands subject to the agreement.

(Added by Stats. 1982, Ch. 1487, Sec. 7. Effective September 28, 1982.)



5080.31

(a) The general plan for a unit of the state park system that is the subject of an agreement entered into pursuant to this article shall, in addition to the requirements set forth in Section 5002.2, specifically evaluate and define the manner in which the unit is proposed to be operated. The general plan shall be reviewed by the commission for a determination that the unit will be operated in a manner that generally meets the standards followed by the department in its operation of similar units, that enhances the general public use and enjoyment of, and recreational and educational experiences at, the unit, and that provides for the satisfactory management of park resources.

(b) The general plan for a unit that is the subject of an agreement entered into pursuant to this article may be prepared either by the department or by the public agency that is to operate the unit pursuant to the agreement.

(Added by Stats. 1982, Ch. 1487, Sec. 7. Effective September 28, 1982.)



5080.32

(a) Except as provided in subdivision (b), revenues received from lands subject to an operating agreement entered into pursuant to this article shall be available to the department only for the care, maintenance, operation, administration, improvement, or development of the unit of the state park system in which the lands from which the revenues were derived are located and any recreational trail providing access to those lands.

(b) (1) As to operating agreements that are in force on September 30, 1994, if a local agency operates more than one unit of the state park system under the operating agreement, revenues received in excess of the care, maintenance, operation, administration, improvement, or development of one unit may be utilized for those purposes at other units of the state park system operated by the local agency.

(2) As to operating agreements entered into, renewed, or renegotiated on and after October 1, 1994, revenues received from lands subject to an operating agreement in excess of the cost, maintenance, operation, administration, improvement, or development of those lands, as determined by the department, shall be available to the department, upon appropriation by the Legislature in the Budget Act, for expenditure for support of the department.

(Amended by Stats. 1994, Ch. 1067, second Sec. 4. Effective September 29, 1994.)



5080.33

A concession may be authorized on lands subject to an agreement entered into pursuant to this article, so long as the public agency complies with public bidding procedures that provide for at least the same degree of participation and competition as the procedures established by Article 1 (commencing with Section 5080.01). No concession may be advertised for bid unless and until the director has approved in writing the terms on which the concession is proposed to be let.

(Added by Stats. 1982, Ch. 1487, Sec. 7. Effective September 28, 1982.)



5080.34

Every agreement entered into pursuant to this article and every contract for a concession on lands that are subject to an agreement entered into pursuant to this article shall expressly prohibit discrimination against any person because of the marital status or ancestry of that person or any characteristic listed or defined in Section 11135 of the Government Code.

(Amended by Stats. 2007, Ch. 568, Sec. 42. Effective January 1, 2008.)



5080.35

Whenever the department intends to enter into an operating agreement pursuant to this article with respect to a unit of the state park system, the department shall notify each Member of the Legislature in whose district that unit is located of its intention.

(Added by Stats. 1982, Ch. 1487, Sec. 7. Effective September 28, 1982.)



5080.36

(a) Notwithstanding any provision of this article, the department may enter into an operating agreement with a qualified nonprofit organization for the development, improvement, restoration, care, maintenance, administration, and control of El Presidio de Santa Barbara State Historic Park. The agreement shall include, but is not limited to, the following:

(1) The district superintendent for the department shall provide liaison with the department, the nonprofit organization, and the public.

(2) The nonprofit organization shall annually submit a written report to the department regarding its operating activities during the prior year and shall make copies of the report available to the public upon request. The report shall include a full accounting of all revenues and expenditures for El Presidio de Santa Barbara State Historic Park.

(3) All revenues received from El Presidio de Santa Barbara State Historic Park shall be expended only for the care, maintenance, operation, administration, improvement, or development of the unit.

(b) The district superintendent for the department shall, following submittal of the annual report under subdivision (a), hold a public meeting for discussion of the report and any operating policies or procedures. Any recommendation resulting from the annual public meeting shall be submitted by the district superintendent to the director for review and approval.

(c) The general plan for El Presidio de Santa Barbara State Historic Park shall, in addition to the requirements set forth in Section 5002.2, specifically evaluate and define the manner in which the unit is proposed to be operated. The general plan shall be reviewed by the State Park and Recreation Commission for a determination that the unit will be operated in a manner that generally meets the standards followed by the department in its operation of similar units, that enhances the general public use and enjoyment of, and recreational and educational experiences at, the unit, and that provides for the satisfactory management of park resources.

(d) Whenever the department intends to enter into an operating agreement with respect to El Presidio de Santa Barbara State Historic Park, the department shall notify each Member of the Legislature in whose district the unit is located of that intention.

(Amended by Stats. 2006, Ch. 538, Sec. 567. Effective January 1, 2007.)



5080.36.1

(a) The Legislature hereby finds and declares that the department and the City of Malibu are in the process of entering into an operating agreement for the purpose of negotiating a concession contract that would require the City of Malibu to repair and refurbish, and operate, the Malibu Pier, and that the standard 20-year term is insufficient to enable the City of Malibu to amortize the type and scale of repairs and improvements that the department will require the City of Malibu to make.

(b) The department and the City of Malibu may enter into an operating agreement for the repair, refurbishment, and operation of the Malibu Pier for a period not to exceed 30 years if the operating agreement also requires the rent to be reviewed and adjusted at least every five years to reflect economic conditions in the area in which the pier is located.

(Added by Stats. 1996, Ch. 246, Sec. 1. Effective July 22, 1996.)



5080.36.2

(a) Notwithstanding any other provision of this article, the department may enter into a restoration agreement with Save Mount Diablo, a nonprofit organization, for the purpose of restoring the Mount Diablo Beacon on top of the Summit Building in Mount Diablo State Park. The agreement shall include, but is not limited to, all of the following:

(1) A requirement that the restoration agreement shall follow the United States Secretary of the Interior s Standards for the Treatment of Historic Properties guidelines and the guidelines set forth by the American Institute for Conservation of Historic and Artistic Works.

(2) A requirement that the restoration agreement shall also comply with any applicable code of ethics or guidelines for practice governing the rehabilitation and preservation of historical sites and buildings. All plans for the work, the work in process, and the finished work shall be audited by a conservator company pursuant to a contract with the company.

(3) All costs of the restoration of the Mount Diablo Beacon shall be incurred under the authority of, and be the responsibility of, Save Mount Diablo.

(b) The restoration agreement that the department is authorized to enter into with Save Mount Diablo pursuant to subdivision (a) is intended to cover restoration work performed primarily by volunteers. However, nothing in this section shall preclude Save Mount Diablo from contracting for work performed by an individual or entity on a paid or for-profit basis.

(Added by Stats. 2012, Ch. 141, Sec. 2. Effective July 17, 2012.)



5080.37

(a) The Legislature hereby finds and declares that revenues generated at Santa Monica State Beach may be expected to exceed the total costs incurred by the City of Santa Monica in caring for, maintaining, operating, administering, improving, and developing the unit and that a portion of those revenues may appropriately be made available to provide for the safety and convenience of the general public in the use and enjoyment of, and the enhancement of recreational experiences at, the Santa Monica City pier and other related shorefront facilities owned and operated by the City of Santa Monica.

(b) Accordingly, notwithstanding Section 5080.32, whenever revenues generated from all sources at Santa Monica State Beach exceed the actual costs incurred by the City of Santa Monica in caring for, maintaining, operating, administering, improving, and developing that unit and exceed any foreseeable needs for the further improvement and development of that unit, the surplus shall be available for appropriation in the Budget Act to the city, as a local assistance grant, in the succeeding fiscal year for the repair of the Santa Monica pier and the improvement and development of parking facilities providing access to the pier until that repair, improvement, and development is complete. After the repair, improvement, and development is completed, 25 percent of the excess revenues shall be available for appropriation in the Budget Act to the city as a local assistance grant for the further improvement and development of the pier and other shorefront facilities owned and operated by the City of Santa Monica that adjoin the state beach.

(c) The amount of any surplus shall be determined by the director, and the department may perform audits as may be necessary to determine this amount.

(Added by Stats. 1987, Ch. 1358, Sec. 2.5.)



5080.38

Notwithstanding any provision of this article, if title in fee, to the so-called Marconi property, near the community of Marshall in the County of Marin, is acquired at no cost to the state, the department may enter into an operating agreement with a qualified nonprofit organization for the development, improvement, restoration, care, maintenance, administration, and control of the Marconi Conference Center.

(Added by Stats. 1988, Ch. 1614, Sec. 8.)



5080.39

The department and other appropriate state and local agencies, and federal agencies to the extent permitted by federal law, with jurisdiction over inland waters are encouraged to cooperate with private groups and associations in order to do fish habitat and restoration work to implement the Adopt a Lake Program pursuant to Section 2003.5 of the Fish and Game Code.

(Added by Stats. 1988, Ch. 850, Sec. 3.)



5080.40

(a) No operating lease or agreement shall be entered into, or amended, pursuant to this article unless one of the following has occurred:

(1) The Legislature has reviewed the lease or agreement, or amendment, as part of the annual budget process or the requirements of paragraph (2) have been met.

(2) Following enactment of the annual Budget Act, the State Public Works Board determines that the proposed lease or agreement or amendment could not have been presented to the Legislature for review during the annual budget process, or that the proposed lease or agreement or amendment was reviewed during the annual budget process but it is necessary to revise the terms of the lease or agreement or amendment in a material respect, and the State Public Works Board determines that it is adverse to the interests of the public to defer that review to the next annual budget process. Upon making its determination, the State Public Works Board may review and approve the proposed lease or agreement or amendment, or any revision thereof, not sooner than 20 days after the board has provided written notification to the Chairperson of the Joint Legislative Budget Committee, the Chairperson of the Assembly Ways and Means Committee, and the Chairperson of the Senate Budget and Fiscal Review Committee of the intended action. All actions taken by the State Public Works Board pursuant to this paragraph shall be reported to the Legislature in the next Governor s Budget.

(b) The department shall include with the proposed lease or agreement or amendment sufficient documentation to enable the Legislature or the State Public Works Board, as the case may be, to evaluate fully the estimated operating costs and revenues and all terms upon which the lease or agreement or amendment is proposed to be entered into. Specifically, the documentation shall identify both of the following:

(1) Any anticipated costs to the state for operation or development under the lease or agreement or amendment and the anticipated state share of total operation and development costs.

(2) The anticipated annual revenues, net of operation costs, for the unit and the state s share of these revenues.

(c) Leases or agreements shall be exempt from subdivisions (a) and (b) when all of the following conditions exist:

(1) The lease or agreement involves operation of only a portion of a unit of the state park system.

(2) The term of the lease or agreement is for a period of 20 years or less.

(3) The lease s or agreement s impact to the unit, including concessions revenue, will not exceed five hundred thousand dollars ($500,000) in annual gross revenue generated on the property.

(4) The lease or agreement involves no significant change in state operational funding or staffing levels, and does not include present or future state expenditures for development of the unit.

(d) Amendments to existing leases or agreements shall be exempt from subdivisions (a) and (b) when all of the following conditions exist:

(1) The amendment involves operation of only a portion of a unit of the state park system.

(2) The amendment s impact to the unit will not exceed five hundred thousand dollars ($500,000) in annual gross revenue generated on the property.

(3) The amendment involves no significant change in state operational funding or staffing levels, and does not include present or future state expenditures for development of the unit.

(Amended by Stats. 1992, Ch. 1057, Sec. 4. Effective January 1, 1993.)



5080.41

(a) Notwithstanding any other provision of this article, until January 1, 2014, the department may enter into an operating agreement with a qualified nonprofit organization for the development, improvement, restoration, care, maintenance, administration, and control of a children s museum in Old Sacramento State Historic Park in the City of Sacramento. The agreement shall include, but is not limited to, the following:

(1) The district superintendent for the department shall provide liaison with the department, the nonprofit organization, and the public.

(2) The operating agreement shall specify the manner in which the children s museum is proposed to be operated.

(3) All revenues received from the operation of the children s museum shall be expended only for the care, maintenance, operation, administration, improvement, or development of the museum.

(4) In constructing the children s museum, the nonprofit organization shall incorporate historical architectural features consistent with buildings existing in Sacramento in the mid-1800s.

(b) Whenever the department intends to enter into an operating agreement with respect to a children s museum in Old Sacramento State Historic Park in the City of Sacramento, the department shall notify each Member of the Legislature in whose district the unit is located of that intention.

(c) This section does not authorize the demolition of any state building.

(Added by Stats. 2008, Ch. 761, Sec. 3. Effective September 30, 2008.)



5080.42

(a) Notwithstanding any other provision of this article, the department may enter into an operating agreement with a qualified nonprofit organization for the development, improvement, restoration, care, maintenance, administration, or operation of a unit or units, or portion of a unit, of the state park system, as agreed to by the director. If the department enters into an operating agreement that involves the operation of the entirety of a park unit, that agreement may be entered into pursuant to this section only to the extent that the agreement would enable the department to avoid closure of a unit or units of the state park system that may otherwise be subject to closure. The prohibition on park closures, pursuant to subdivision (a) of Section 541.5, does not limit the department s authority to enter into an operating agreement pursuant to this section, as provided in subdivision (e) of Section 541.5. The department may only enter into an operating agreement that involves the operation of the entirety of a park unit for no more than 20 park units. An operating agreement with a qualified nonprofit organization shall include, but shall not be limited to, the following conditions:

(1) The district superintendent for the department shall provide liaison with the department, the nonprofit organization, and the public.

(2) The nonprofit organization shall annually submit a written report to the department regarding its operating activities during the prior year and shall make copies of the report available to the public upon request. The report shall be available on the Internet Web sites of both the department and the nonprofit organization. The report shall include a full accounting of all revenues and expenditures for each unit of the state park system that the nonprofit organization operates pursuant to an operating agreement.

(3) (A) Except as provided in subparagraph (B), all revenues that the qualified nonprofit organization receives from a unit shall be expended only for the care, maintenance, operation, administration, improvement, or development of the unit. The qualified nonprofit organization may additionally contribute in-kind services and funds raised from outside entities for the care, maintenance, operation, administration, improvement, or development of the unit.

(B) If the qualified nonprofit organization determines that the revenues it has received from a unit are in excess of the revenues that are needed for the care, maintenance, operation, administration, improvement, or development of that unit, and that these funds are not already specified for or committed to specific purposes pursuant to an existing agreement or contract restricting the use of those funds, the qualified nonprofit organization may dedicate those excess revenues to another state park unit for that unit s care, maintenance, operation, administration, improvement, or development.

(4) General Fund moneys shall not be provided to a nonprofit organization to subsidize the operation or maintenance of a park unit. This paragraph applies to state parks, the full operation of which are turned over to a nonprofit organization, but does not apply to or preclude the department from entering into agreements with nonprofit organizations to operate a portion of a state park unit, or from entering into comanagement agreements with nonprofit organizations that involve the sharing of operational and financial responsibilities for the park unit and that have the effect of reducing state costs. This paragraph does not apply to park entrance fees, concession revenues, or any other revenues generated within a park operated by a nonprofit organization pursuant to this section.

(b) An operating agreement entered into pursuant to subdivision (a) shall honor the existing term of a current concession contract for the state park unit subject to the operating agreement.

(c) An operating agreement entered into pursuant to subdivision (a) shall specify the duties that the nonprofit organization shall be responsible for carrying out relative to management and protection of natural, historical, and cultural resources, and shall identify those management duties that shall continue to be conducted by the department, so that all core operations of the park are delineated. Scientific, architectural, and engineering functions that require special expertise or professional training shall only be conducted by or under the supervision of qualified persons with applicable expertise or training and subject to oversight by the department.

(d) This section does not supersede the requirements of Section 5019.53 regarding the protection of natural, scenic, cultural, and ecological values.

(e) The nonprofit organization and the district superintendent for the department shall, following submittal of the annual report pursuant to subdivision (a), hold a joint public meeting for discussion of the report.

(f) If the department intends to enter into an operating agreement for the development, improvement, restoration, care, maintenance, administration, or operation of a unit or units, or a portion of a unit, the department shall notify the Member of the Legislature in whose district the unit is located, the Chair of the Senate Committee on Natural Resources and Water, the Chair of the Assembly Committee on Water, Parks and Wildlife, and the chairs of the Assembly and Senate budget committees of that intention. The notification shall include estimated operating costs and revenues and core duties and responsibilities that are likely to be assigned to the nonprofit organization and the department.

(g) For purposes of this section, a qualified nonprofit organization is an organization that is all of the following:

(1) An organization that is exempt from taxation pursuant to Section 501(c)(3) of the Internal Revenue Code.

(2) An organization that has as its principal purpose and activity to provide visitor services in state parks, facilitate public access to park resources, improve park facilities, provide interpretive and educational services, or provide direct protection or stewardship of natural, cultural, or historical lands, or resources.

(3) An organization that is in compliance with the Supervision of Trustees and Fundraisers for Charitable Purposes Act, Article 7 (commencing with Section 12580) of Chapter 6 of Part 2 of Division 3 of Title 2 of the Government Code.

(h) (1) Notwithstanding Section 10231.5 of the Government Code, the department shall provide a report to the Legislature, on a biennial basis, of the status of operating agreements it has entered into pursuant to this section. The report shall include a list of units of the state park system with operating agreements, discussion of the management and operations of each unit subject to an operating agreement, an accounting of the revenues and expenditures incurred under each operating agreement, and an assessment of the benefit to the state from operating agreements entered into pursuant to this section.

(2) A report submitted pursuant to paragraph (1) shall be submitted in compliance with Section 9795 of the Government Code.

(i) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2013, Ch. 407, Sec. 5. Effective September 28, 2013. Repealed as of January 1, 2019, by its own provisions.)



5080.43

(a) Notwithstanding any other provision of this article or Article 3 (commencing with Section 5080.50), the department may enter into a restoration agreement with the Leland Stanford Mansion Foundation, a nonprofit organization, for the purpose of restoring the front staircase at the Leland Stanford Mansion State Historical Park. The agreement shall include, but shall not be limited to, all of the following:

(1) A requirement that the restoration shall follow the United States Secretary of the Interior s Standards for the Treatment of Historic Properties guidelines and the guidelines set forth by the American Institute for Conservation of Historic and Artistic Works.

(2) A requirement that the restoration also shall comply with any applicable code of ethics or guidelines for practice governing the rehabilitation and preservation of historical sites and buildings. All plans for the work, the work in process, and the finished work shall be audited by the department.

(3) All costs of the restoration of the front staircase at the Leland Stanford Mansion State Historical Park shall be incurred under the authority of, and be the responsibility of, the Leland Stanford Mansion Foundation.

(b) Nothing in this section shall preclude the Leland Stanford Mansion Foundation from contracting for work performed by an individual or entity on a paid or for-profit basis.

(Added by Stats. 2014, Ch. 664, Sec. 4. Effective September 27, 2014.)






ARTICLE 3. Leland Stanford Mansion State Historical Park Construction

5080.50

Notwithstanding any provision of law to the contrary, the Director of Parks and Recreation may contract for construction for the preservation and restoration of the Leland Stanford Mansion State Historical Park and related facilities using the design-build process set forth in Section 14661 of the Government Code.

(Added by Stats. 1999, Ch. 733, Sec. 1. Effective January 1, 2000.)



5080.51

The director is authorized to use the method for selection of the design-build entity set forth in clause (i) of subparagraph (A) of paragraph (3) of subdivision (d) of Section 14661 of the Government Code, notwithstanding that the approved project budget may not be ten million dollars ($10,000,000) or more.

(Added by Stats. 1999, Ch. 733, Sec. 1. Effective January 1, 2000.)



5080.52

In addition to the requirements set forth in paragraph (1) of subdivision (d) of Section 14661 of the Government Code, the program required by this article may include, but is not limited to, the following:

(a) The size, type, and desired or required historic and other design character and features of the buildings and site.

(b) Performance specifications covering the historic or other nature and quality of materials, equipment, and workmanship.

(c) A project cost estimate, including a factor for contingencies.

(d) A proposed design and construction schedule showing the critical path of work for both working drawings and construction and all state approvals.

(e) Any other information deemed necessary to describe adequately the state s needs.

The project cost estimate and the proposed design and construction schedule shall be prepared by a design professional duly licensed and registered in this state.

(Added by Stats. 1999, Ch. 733, Sec. 1. Effective January 1, 2000.)



5080.53

The director may accept donations of services, including architectural, engineering, construction management, or other professional services, construction labor and materials, or any other donations, in addition to donations of funds to be integrated into the project on terms and conditions that, in the discretion of the department, will contribute to the successful prosecution and completion of the restoration and preservation project. The director may, in addition to any other criteria authorized by Section 14661 of the Government Code, include the donation of goods and services as a basis for selection for the design-build entity.

(Added by Stats. 1999, Ch. 733, Sec. 1. Effective January 1, 2000.)



5080.54

In addition to the approvals required by Section 13332.19 of the Government Code, prior to advertising for design-build proposals, the director shall submit to the State Public Works Board the program required by paragraph (1) of subdivision (d) of Section 14661 of the Government Code and Section 5080.52 of this code and shall obtain from the board approval of the scope and cost for the project.

(Added by Stats. 1999, Ch. 733, Sec. 1. Effective January 1, 2000.)



5080.56

Notwithstanding Section 10 of Chapter 66 of the Statutes of 1999, the director shall contract with the Department of General Services or a mutually agreeable private contractor to provide assistance with project management and oversight of the project. Independent professional services contracts may be entered into for inspection services, construction management services, or any other services necessary for proper administration of the project.

(Added by Stats. 1999, Ch. 733, Sec. 1. Effective January 1, 2000.)









CHAPTER 1.25. Off-Highway Motor Vehicle Recreation

ARTICLE 1. General Provisions

5090.01

This chapter shall be known and may be cited as the Off-Highway Motor Vehicle Recreation Act of 2003.

(Amended by Stats. 2002, Ch. 563, Sec. 2. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.02

(a) The Legislature finds all of the following:

(1) Off-highway motor vehicles are enjoying an ever-increasing popularity in California.

(2) Off-highway recreation includes both motorized recreation and motorized off-highway access to nonmotorized recreation activities.

(3) The indiscriminate and uncontrolled use of those vehicles may have a deleterious impact on the environment, wildlife habitats, native wildlife, and native flora.

(b) The Legislature hereby declares that effectively managed areas and adequate facilities for the use of off-highway vehicles and conservation and enforcement are essential for ecologically balanced recreation.

(c) Accordingly, it is the intent of the Legislature that:

(1) Existing off-highway motor vehicle recreational areas, facilities, and opportunities should be expanded and managed in a manner consistent with this chapter, in particular to maintain sustained long-term use.

(2) New off-highway motor vehicle recreational areas, facilities, and opportunities should be provided and managed pursuant to this chapter in a manner that will sustain long-term use.

(3) The department should support both motorized recreation and motorized off-highway access to nonmotorized recreation.

(4) When areas or trails or portions thereof cannot be maintained to appropriate established standards for sustained long-term use, they should be closed to use and repaired, to prevent accelerated erosion. Those areas should remain closed until they can be managed within the soil conservation standard or should be closed and restored.

(5) Prompt and effective implementation of the Off-Highway Motor Vehicle Recreation Program by the department and the Division of Off-Highway Motor Vehicle Recreation should have an equal priority among other programs in the department.

(6) Off-highway motor vehicle recreation should be managed in accordance with this chapter through financial assistance to local governments and joint undertakings with agencies of the United States and with federally recognized Native American tribes.

(Amended by Stats. 2007, Ch. 541, Sec. 1. Effective January 1, 2008. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.03

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1982, Ch. 994, Sec. 11. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.04

Commission means the Off-Highway Motor Vehicle Recreation Commission.

(Added by Stats. 1982, Ch. 994, Sec. 11. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.05

Division means the Division of Off-Highway Motor Vehicle Recreation of the Department of Parks and Recreation.

(Added by Stats. 1982, Ch. 994, Sec. 11. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.06

Fund means the Off-Highway Vehicle Trust Fund created by subdivision (c) of Section 38225 of the Vehicle Code.

(Amended by Stats. 2002, Ch. 563, Sec. 3. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.07

Off-highway motor vehicle means an off-highway motor vehicle as defined in Section 38006 of the Vehicle Code.

(Added by Stats. 1982, Ch. 994, Sec. 11. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.08

Program means the Off-Highway Motor Vehicle Recreation Program.

(Added by Stats. 1982, Ch. 994, Sec. 11. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.09

System means the state vehicular recreation areas, the California Statewide Motorized Trail, areas and trails within the state park system, and areas supported by the grant program.

(Amended by Stats. 2005, Ch. 270, Sec. 4. Effective January 1, 2006. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.10

Conservation means activities, practices, and programs that sustain soils, plants, wildlife, and their habitat in accordance with the standards adopted pursuant to Section 5090.35.

(Added by Stats. 1987, Ch. 1027, Sec. 4. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.11

Restoration means, upon closure of the unit or any portion thereof, the restoration of land to the contours, the plant communities, and the plant covers comparable to those on surrounding lands or at least those that existed prior to off-highway motor vehicle use.

(Amended by Stats. 2002, Ch. 563, Sec. 4. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.12

Grant program means the local assistance grant program and the cooperative agreement program.

(Repealed (by Sec. 6) and added by Stats. 2002, Ch. 563, Sec. 5. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 5090.70.)






ARTICLE 2. Off-Highway Motor Vehicle Recreation Commission

5090.15

(a) There is in the department the Off-Highway Motor Vehicle Recreation Commission, consisting of nine members, five of whom shall be appointed by the Governor and subject to Senate confirmation, two of whom shall be appointed by the Senate Committee on Rules, and two of whom shall be appointed by the Speaker of the Assembly.

(b) In order to be appointed to the commission, a nominee shall represent one or more of the following groups:

(1) Off-highway vehicle recreation interests.

(2) Biological or soil scientists.

(3) Groups or associations of predominantly rural landowners.

(4) Law enforcement.

(5) Environmental protection organizations.

(6) Nonmotorized recreation interests.

It is the intent of the Legislature that appointees to the commission represent all of the groups delineated in paragraphs (1) to (6), inclusive, to the extent possible.

(c) Whenever a reference is made to the State Park and Recreation Commission pertaining to a duty, power, purpose, responsibility, or jurisdiction of the State Park and Recreation Commission with respect to the state vehicular recreation areas, as established by this chapter, it is a reference to, and means, the Off-Highway Motor Vehicle Recreation Commission.

(Amended by Stats. 2007, Ch. 541, Sec. 2. Effective January 1, 2008. Repealed as of January 1, 2008, by its own provisions. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.16

In making appointments to the commission, the Governor, Senate Committee on Rules, and Speaker of the Assembly shall consider the places of residence of the members of the commission in order to ensure statewide representation.

(Amended by Stats. 1987, Ch. 1027, Sec. 6. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.17

(a) The terms of the members of the commission shall be four years.

(b) Appointments to the commission shall comply with the qualifications for membership specified in Sections 5090.15 and 5090.16.

(Amended by Stats. 2002, Ch. 563, Sec. 9. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.18

In case of any vacancy in the membership of the commission, the appointing authority of the vacating member shall appoint a successor member for the unexpired portion of the term.

(Added by Stats. 1982, Ch. 994, Sec. 11. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.19

The members of the commission shall elect a chairperson from their number who shall serve as chairperson for one year and until his or her successor is elected.

(Amended by Stats. 2002, Ch. 563, Sec. 10. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.20

The director is the secretary of the commission.

(Added by Stats. 1982, Ch. 994, Sec. 11. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.21

Members of the commission may receive a salary for their services in an amount of fifty dollars ($50) for each day, up to a maximum salary of one hundred dollars ($100) per month. A member of the commission may also be reimbursed for the actual and necessary expenses which are incurred in the performance of the member s duties.

Notwithstanding any other provision of law, any member of the commission who is also a member of, and is entitled to receive the benefits from, the Legislators Retirement System may elect to forego the compensation provided by this section and, if the compensation is foregone, the member shall not have his or her retirement benefits reduced and shall not be required to be reinstated into the retirement system.

(Amended by Stats. 1985, Ch. 942, Sec. 4. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.22

The chairperson of the commission may appoint committees composed of members of the commission and prescribe the jurisdiction of each.

(Amended by Stats. 2002, Ch. 563, Sec. 11. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.24

The commission has the following particular duties and responsibilities:

(a) Be fully informed regarding all governmental activities affecting the program.

(b) Meet at least four times per year at various locations throughout the state to receive comments on the implementation of the program. Establish an annual calendar of proposed meetings at the beginning of each calendar year. The meetings shall include a public meeting, before the beginning of each grant program cycle, to collect public input concerning the program, recommendations for program improvements, and specific project needs for the system.

(c) Hold a public hearing to receive public comment regarding any proposed substantial acquisition or development project at a location in close geographic proximity to the project, unless a hearing consistent with federal law or regulation has already been held regarding the project.

(d) Consider, upon the request of any owner or tenant, whose property is in the vicinity of any land in the system, any alleged adverse impacts occurring on that person s property from the operation of off-highway motor vehicles and recommend to the division suitable measures for the prevention of any adverse impact determined by the commission to be occurring, and suitable measures for the restoration of adversely impacted property.

(e) Review and comment annually to the director on the proposed budget of expenditures from the fund.

(f) Review all plans for new and expanded local and regional vehicle recreation areas that have applied for grant funds.

(g) Review and comment on the strategic plan developed by the division pursuant to Section 5090.32.

(h) Prepare and submit a program report to the Governor, the Assembly Water, Parks, and Wildlife Committee, the Senate Committee on Natural Resources and Water, and the Committee on Appropriations of each house on or before January 1, 2011, and every three years thereafter. The report shall be adopted by the commission after discussing the contents during two or more public meetings. The report shall address the status of the program and off-highway motor vehicle recreation, including all of the following:

(1) The results of the strategic planning process completed pursuant to subdivision (l) of Section 5090.32.

(2) The condition of natural and cultural resources of areas and trails receiving state off-highway motor vehicle funds and the resolution of conflicts of use in those areas and trails.

(3) The status and accomplishments of funds appropriated for restoration pursuant to paragraph (2) of subdivision (b) of Section 5090.50.

(4) A summary of resource monitoring data compiled and restoration work completed.

(5) Actions taken by the division and department since the last program report to discourage and decrease trespass of off-highway motor vehicles on private property.

(6) Other relevant program-related environmental issues that have arisen since the last program report.

(Amended by Stats. 2007, Ch. 541, Sec. 4. Effective January 1, 2008. Repealed as of January 1, 2018, pursuant to Section 5090.70.)






ARTICLE 3. Division of Off-Highway Motor Vehicle Recreation

5090.30

There is in the department the Division of Off-Highway Motor Vehicle Recreation. Whenever any reference is made to the Office of Off-Highway Motor Vehicle Recreation, it shall be deemed to be a reference to, and to mean, the division. Section 507.1 does not apply to the division.

(Added by Stats. 1982, Ch. 994, Sec. 11. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.31

The division shall be under the direction of a deputy director appointed by the director. The deputy director shall have no responsibilities other than directing and managing the division and the program.

(Added by Stats. 1982, Ch. 994, Sec. 11. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.32

The division has the following duties and responsibilities:

(a) Planning, acquisition, development, conservation, and restoration of lands in the state vehicular recreation areas.

(b) Direct management, maintenance, administration, and operation of lands in the state vehicular recreation areas.

(c) Provide for law enforcement and appropriate public safety activities.

(d) Implementation of all aspects of the program.

(e) Ensure program compliance with the California Environmental Quality Act (Division 13 (commencing with Section 21000)) in state vehicular recreation areas.

(f) Provide staff assistance to the commission.

(g) Prepare and implement plans for lands in, or proposed to be included in, state vehicular recreation areas, including new state vehicular recreation areas. However, a plan shall not be prepared in any instance specified in subdivision (c) of Section 5002.2.

(h) Conduct, or cause to be conducted, surveys, and prepare, or cause to be prepared, studies that are necessary or desirable for implementing the program.

(i) Recruit and utilize volunteers to further the objectives of the program.

(j) Prepare and coordinate safety and education programs.

(k) Provide for the enforcement of Division 16.5 (commencing with Section 38000) of the Vehicle Code and other laws regulating the use or equipment of off-highway motor vehicles in all areas acquired, maintained, or operated by funds from the fund; however, the Department of the California Highway Patrol shall have responsibility for enforcement on highways.

(l) Complete by January 1, 2009, a strategic planning process that will identify future off-highway motor vehicle recreational needs, including, but not limited to, potential off-highway motor vehicle parks in urban areas to properly direct vehicle operators away from illegal or environmentally sensitive areas. This strategic planning process shall take into consideration, at a minimum, environmental constraints, infrastructure requirements, demographic limitations, and local, state, and federal land use planning processes. The strategic plan shall be reviewed by the commission and updated periodically.

(Amended by Stats. 2007, Ch. 541, Sec. 5. Effective January 1, 2008. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.34

(a) In cooperation with the commission, the division shall make available on the division s Internet Web site information regarding off-highway motor vehicle recreation opportunities, pertinent laws and regulations, and responsible use of the system. At a minimum, the Web site shall include the following:

(1) The text of laws and regulations relating to the program and operation of off-highway vehicles.

(2) A statewide map and regional maps of federal, state, and local off-highway vehicle recreation areas and facilities in the state, including links to maps of federal off-highway vehicle routes resulting from the route designation process.

(3) Information concerning safety, education, and trail etiquette.

(4) Information to prevent trespass, damage to public and private property, and damage to natural resources, including penalties and liability associated with trespass and damage caused.

(b) The division shall create a guidebook of federal, state, and local off-highway vehicle recreation opportunities that includes contact information where current specific maps and information for each facility can be located. Contact information may include Web site addresses, telephone numbers, and addresses of offices where maps can be accessed. The guidebook shall also include the address of the Web site where the information in subdivision (a) may be found.

(c) The division shall work with retailers of off-highway motor vehicles and off-highway recreation associations to distribute the guidebook developed under subdivision (b) and to increase awareness of the resources available on the division s Internet Web site.

(Repealed and added by Stats. 2007, Ch. 541, Sec. 7. Effective January 1, 2008. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.35

(a) The protection of public safety, the appropriate utilization of lands, and the conservation of land resources are of the highest priority in the management of the state vehicular recreation areas; and, accordingly, the division shall promptly repair and continuously maintain areas and trails, anticipate and prevent accelerated and unnatural erosion, and restore lands damaged by erosion to the extent possible.

(b) (1) The division, in consultation with the United States Natural Resource Conservation Service, the United States Geological Survey, the United States Forest Service, the United States Bureau of Land Management, and the California Department of Conservation shall update the 1991 Soil Conservation Guidelines and Standards to establish a generic and measurable soil conservation standard by March 1, 2006, at least sufficient to allow restoration of off-highway motor vehicle areas and trails. The 1991 Soil Conservation Guidelines and Standards shall remain in effect until they are updated pursuant to this subdivision.

(2) Upon a determination that the soil conservation standards and habitat protection plans are not being met in any portion of any state vehicular recreation area the division shall temporarily close the noncompliant portion to repair and prevent accelerated erosion, until the soil conservation standards are met.

(3) Upon a determination that the soil conservation standards cannot be met in any portion of any state vehicular recreation area the division shall close and restore the noncompliant portion pursuant to Section 5090.11.

(c) (1) The division shall make an inventory of wildlife populations and their habitats in each state vehicular recreation area and shall prepare a wildlife habitat protection program to sustain a viable species composition specific to each state vehicular recreation area by July 1, 1989.

(2) If the division determines that the habitat protection program is not being met in any portion of any state vehicular recreation area, the division shall close the noncompliant portion temporarily until the habitat protection program is met.

(3) If the division determines that the habitat protection program cannot be met in any portion of any state vehicular recreation area, the division shall close and restore that noncompliant portion pursuant to Section 5090.11.

(d) The division shall monitor the condition of soils and wildlife habitat in each state vehicular recreation area each year in order to determine whether the soil conservation standards and habitat protection programs are being met.

(e) The division shall not fund trail construction unless the trail is capable of complying with the conservation specifications prescribed in subdivisions (b) and (c). The division shall not fund trail construction where conservation is not feasible.

(f) The division shall monitor and protect cultural and archaeological resources within the state vehicular recreation areas.

(Amended by Stats. 2005, Ch. 270, Sec. 5. Effective January 1, 2006. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.36

The division may enter into contracts with concessionaires and grants or cooperative agreements with other public agencies, pursuant to laws and procedures specified in this division, for the care and maintenance of lands in the system, including law enforcement services with public agencies having law enforcement authority.

(Amended by Stats. 2002, Ch. 563, Sec. 19. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.37

Eminent domain shall not be exercised to acquire any interest in property for a state vehicular recreation area, the California Statewide Motorized Trail, or any grant program area or trail by the division or any public agency that has entered into a grant or cooperative agreement with the division.

(Amended by Stats. 2003, Ch. 62, Sec. 246. Effective January 1, 2004. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.38

No owner or other person having legal control of property in the vicinity of any lands in the system is liable for any actions of any type resulting from, or caused by, the user of an off-highway motor vehicle who is trespassing on property outside the system; and no owner or other person having legal control of property in the vicinity of any lands in the system is liable for any one s actions of any type commenced on, or taking place within, the boundaries of lands in the system.

(Added by renumbering Section 5090.46 by Stats. 2004, Ch. 908, Sec. 10. Effective January 1, 2005. Repealed as of January 1, 2018, pursuant to Section 5090.70.)






ARTICLE 4. State Vehicular Recreation Areas

5090.41

The following lands within the Hollister Hills State Vehicular Area shall be managed, as follows:

(a) The division shall designate and set aside 280 acres for nature study, which shall be closed to the operation of off-highway motor vehicles. The division shall, in carrying out this subdivision, protect the natural and cultural values of the designated lands by taking appropriate measures, which may include the erection of physical barriers to off-highway vehicle use.

(b) The division shall identify approximately 395 acres as a Buffer Zone on the Record of Survey filed by the State of California with the County Recorder of San Benito County, California, on April 2, 1990, in the Book of Maps, Number 10, Page Number 79, plus the three southernmost areas, consisting of approximately 196 acres identified on Figure I-2, Page 5, Appendix, Environmental Impact Report for Acquisition of Additional Land at Hollister Hills SVRA, State Clearinghouse Number 88051716, which shall be closed to the operation of off-highway motor vehicles.

(Added by Stats. 1994, Ch. 798, Sec. 3. Effective September 27, 1994. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.43

(a) State vehicular recreation areas shall be established on lands where there are quality recreational opportunities for off-highway motor vehicles and in accordance with the requirements of Section 5090.35. Areas shall be developed, managed, and operated for the purpose of making the fullest public use of the outdoor recreational opportunities present. The natural and cultural elements of the environment may be managed or modified to enhance the recreational experience consistent with the requirements of Section 5090.35.

(b) Lands for state vehicular recreation areas shall be selected for acquisition so as to minimize the need for establishing sensitive areas.

(c) After January 1, 1988, no new cultural or natural preserves or state wildernesses shall be established within state vehicular recreation areas. To protect natural and cultural values, sensitive areas within state vehicular recreation areas may be designated by the division if the Off-Highway Motor Vehicle Recreation Commission holds a public hearing and makes a recommendation therefor. These sensitive areas shall be managed by the division in accordance with Sections 5019.71 and 5019.74, which define the purpose and management of natural and cultural preserves.

If off-highway motor vehicle use results in damage to any natural or cultural values, appropriate measures shall be taken to protect these lands from any further damage. These measures may include the erection of physical barriers and shall include the restoration of natural resources and the repair of damage to cultural resources.

(Amended by Stats. 2002, Ch. 563, Sec. 21. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 5090.70.)






ARTICLE 4.5. California Statewide Motorized Trail

5090.44

The division shall assist in the designation of corridors for a California Statewide Motorized Trail. The California Statewide Motorized Trail shall consist of corridors that are designated and maintained for recreational travel by off-highway motor vehicles, as defined in Section 38006 of the Vehicle Code, and that are designated for off-highway motor vehicle travel by the owner of, or other person or public entity having control over, the property traversed by the corridor. Portions of the California Statewide Motorized Trail may include lands designated and maintained as trailheads. The California Statewide Motorized Trail shall be selected and managed in accordance with this chapter. Trails designated pursuant to this section may be known as the California Statewide Motorized Trail.

(Amended by Stats. 2002, Ch. 563, Sec. 23. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 5090.70.)






ARTICLE 5. Local Assistance Grants, Grants to Nonprofit Organizations and Educational Institutions, and Cooperative Agreements with Federal Agencies

5090.50

(a) The division shall develop and implement a grant and cooperative agreement program to support the planning, acquisition, development, maintenance, administration, operation, enforcement, restoration, and conservation of trails, trailheads, areas, and other facilities associated with the use of off-highway motor vehicles, and programs involving off-highway motor vehicle safety or education.

(b) When appropriated by the Legislature for grants and cooperative agreements, available funds shall be awarded in accordance with the following categories:

(1) Operation and maintenance.

(A) Fifty percent of the funds appropriated by the Legislature pursuant to subdivision (a) of Section 5090.61 shall be expended solely for grants and cooperative agreements for the acquisition, maintenance, operation, planning, development, or conservation of trails and facilities associated with the use of off-highway motor vehicles for recreation or motorized access to nonmotorized recreation.

(B) Guidelines developed to implement this paragraph, pursuant to subdivision (d), shall at a minimum:

(i) Give preference to applications that sustain existing off-highway motor vehicle recreation opportunities.

(ii) Give additional consideration to applications that improve facilities that provide motorized access to nonmotorized recreation opportunities.

(C) Applications that would affect lands identified as inventoried roadless areas by the Forest Service of the United States Department of Agriculture are eligible for cooperative agreements under paragraph (1) if the application is for a project that does any of the following:

(i) Realigns a forest system road or trail to prevent irreparable resource damage that arises from the design, location, use, or deterioration of a classified route and that cannot be mitigated by route maintenance.

(ii) Reconstructs a national forest system road or trail to implement a route safety improvement project on a classified route determined to be hazardous on the basis of accident experience or accident potential on that route.

(iii) Maintains a road or trail that is included in the National Forest Road and Trail System on or before January 1, 2009.

(D) Any unencumbered funds under this paragraph shall only be used in future grant cycles for purposes consistent with this paragraph.

(2) Restoration.

(A) Twenty-five percent of the funds appropriated by the Legislature pursuant to subdivision (a) of Section 5090.61 shall be expended solely for grants and cooperative agreements for projects that provide ecological restoration or repair to habitat damaged by either legal or illegal off-highway motor vehicle use.

(B) The division shall develop and implement, in consultation with the Wildlife Conservation Board, a competitive grant and cooperative agreement program which shall be administered in accordance with this paragraph.

(C) Funds identified in this paragraph shall be available for grants and cooperative agreements for projects that provide ecological restoration or repair to habitat damaged by both legal and illegal off-highway motor vehicle use.

(D) Eligible projects include:

(i) Removal of a road or trail or restoration of an area associated with the rerouting and subsequent closure of a designated road or trail.

(ii) Removal of roads or trails and the restoration of damaged habitats in any area that is not designated for motorized vehicle use.

(iii) The removal of closed roads or trails, or a portion of a closed road or trail, that will help to prevent off-highway motor vehicle access to closed areas.

(iv) Scientific and cultural studies regarding the impact of off-highway motor vehicle recreation not otherwise required by state or federal laws.

(v) Planning to identify appropriate restoration techniques, strategies, and project implementation, including planning associated with environmental review.

(vi) Restoration projects that generally improve and restore the function of natural resource systems damaged by motorized activities.

(E) Eligible applicants include local, state, and federal entities, Native American tribes, educational institutions, and eligible nonprofit organizations.

(F) Guidelines developed to implement this paragraph shall at a minimum do all of the following:

(i) Give additional consideration to applications for projects that will restore areas that have the potential for the most significant environmental damage.

(ii) Guarantee that no grant will be used for the development or maintenance of trails for motorized use.

(G) Any unencumbered funds under this paragraph shall be used only in future grant cycles for purposes consistent with this paragraph.

(3) Law enforcement.

(A) Twenty percent of the funds appropriated by the Legislature pursuant to subdivision (a) of Section 5090.61 shall be available for law enforcement grants and cooperative agreements and shall be allocated to local and federal law enforcement entities for personnel and related equipment. The amount of the grant or cooperative agreement shall be proportionate to the off-highway motor vehicle enforcement needs under each entity s jurisdiction.

(B) The division shall develop a method to determine the law enforcement needs for each applicant. Forty percent of law enforcement grants and cooperative agreements shall be given to local law enforcement entities, 30 percent to units of the United States Bureau of Land Management, and 30 percent to units of the United States Forest Service.

(C) The division shall develop eligibility guidelines for law enforcement projects. The guidelines, at a minimum, shall require the applicant to do all of the following:

(i) Specify formal and informal cooperation with other appropriate law enforcement entities, including any applicable federal entities.

(ii) Establish a policy on how violations of off-highway motor vehicle laws and regulations will be enforced on federal land, if the applicant is a local law enforcement entity.

(iii) Identify areas with high priority law enforcement needs because of public safety, cultural resources, and sensitive environmental habitats, including wilderness areas and areas of critical environmental concern.

(iv) Explain whether the applicant is recovering a portion of law enforcement costs directly associated with privately sponsored events where sponsors have obtained a local permit.

(v) Establish a public education program that includes information regarding safety programs offered in the area and how to report off-highway motor vehicle operation violations.

(vi) Specify how personnel is trained and educated regarding off-highway motor vehicle safety and resource and cultural protection.

(D) Notwithstanding subdivision (h), law enforcement entities that receive funds allocated pursuant to this paragraph shall be subject to a financial and performance audit at least once every five years. The audits may be conducted in a random order. As part of the audit, the department shall consider whether the law enforcement entity has spent the grant money in accordance with its application.

(4) Education and safety. Five percent of the funds appropriated by the Legislature pursuant to subdivision (a) of Section 5090.61 shall be available for grants and cooperative agreements that either provide comprehensive education that teaches off-highway motor vehicle safety, environmental responsibility, and respect for private property, or provide safety programs associated with off-highway motor vehicle recreation.

(c) Eligible grant and cooperative agreement applicants include:

(1) Cities, counties, and districts that have approval to apply for grant funds, in the form of a resolution from their governing body.

(2) State agencies for projects under paragraph (2) of subdivision (b).

(3) Agencies of the United States.

(4) Federally recognized Native American tribes.

(5) Education and nonprofit organizations for eligible projects described in subdivision (f).

(d) Guidelines developed to implement this program shall at a minimum do all of the following:

(1) Distribute grants and cooperative agreements on a competitive basis, except for law enforcement grants allocated in accordance with paragraph (3) of subdivision (b).

(2) Be developed with public input, including focus groups.

(3) Require applications to be in accordance with local or federal plans and the strategic plan for off-highway motor vehicle recreation prepared by the division.

(4) Require grant applicants to comply with the California Environmental Quality Act (Division 13 (commencing with Section 21000)). Applicants for cooperative agreements shall complete environmental review procedures that are at least comparable to those of the California Environmental Quality Act (Division 13 (commencing with Section 21000)).

(5) Require the applicant to agree to provide matching funds or the equivalent value of services or material used, in an amount not less than 25 percent of the total project cost.

(6) Require the applicant, if it is a city or county, to disclose how fees collected pursuant to Section 38230 of the Vehicle Code are being used and whether the use of these fees complements the applicant s project.

(7) Fund all eligible applications to the extent feasible.

(e) All grants and cooperative agreements involving ground disturbing activities shall be subject to the uniform application of soil and wildlife habitat protection standards specified in Section 5090.53.

(f) Grants may be awarded to educational institutions and nonprofit organizations. Eligible projects shall be limited to scientific research, natural resource conservation activities, trail and facility maintenance, restoration, and programs involving off-highway motor vehicle safety or education. If the application for grant funds involves activities on any public lands, all of the following shall apply:

(1) The applicant shall include a work plan for the project.

(2) The applicant shall provide written permission from the appropriate land manager to conduct a project, including a description of how the project fits with the land management goals of the area.

(3) The applicant shall provide matching funds or the equivalent value of volunteer services or material used, in an amount not less than 25 percent of the total project cost.

(4) The applicant shall be fiscally responsible for adhering to the terms and conditions of the grants.

(g) The deputy director of the division shall not participate in the scoring of grants or cooperative agreements.

(h) The department shall conduct an annual financial audit of the grants and cooperative agreements program. During each year, the department shall also conduct, or cause to be conducted, an audit of the performance of a minimum of 20 percent of grant and cooperative agreement recipients.

(i) The division shall establish an administrative appeal process as part of the grants and cooperative agreements program. At a minimum, this process shall do all of the following:

(1) Give applicants the right to appeal on the following grounds:

(A) The division failed to follow regulations established for the award of grants and cooperative agreements.

(B) The division lacked sufficient factual evidence to support or deny the award of a grant or cooperative agreement.

(2) Require the applicant to first appeal to the deputy director of the division. If that appeal is denied, the applicant may then appeal to the director of the division, or the director s appointee.

(3) Require applicants to file their first appeal within 30 calendar days following the notice of award or denial of a grant or cooperative agreement. Notice of the decision or the rejection of the appeal shall be issued within 60 days following the filing of an appeal.

(4) Require applicants to exhaust these appeal rights prior to seeking other legal remedies through the courts.

(j) A grant shall not be made, nor a cooperative agreement entered into, pursuant to this section without the approval of the director.

(Repealed and added by Stats. 2007, Ch. 541, Sec. 9. Effective January 1, 2008. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.53

No funds may be granted or expended pursuant to Section 5090.50, unless all of the following conditions are met:

(a) If the project involves a ground disturbing activity, the recipient has completed wildlife habitat and soil surveys and has prepared a wildlife habitat protection program to sustain a viable species composition for the project area.

(b) If the project involves a ground disturbing activity, the recipient agrees to monitor the condition of soils and wildlife in the project area each year in order to determine whether the soil conservation standards adopted pursuant to Section 5090.35 and the wildlife habitat protection program prepared pursuant to subdivision (a) are being met.

(c) If the project involves a ground disturbing activity, the recipient agrees that, whenever the soil conservation standards adopted pursuant to Section 5090.35 are not being met in any portion of a project area, the recipient shall close temporarily that noncompliant portion, to repair and prevent accelerated erosion, until the same soil conservation standards adopted pursuant to Section 5090.35 are met.

(d) If the project involves a ground disturbing activity, the recipient agrees that, whenever the wildlife habitat protection program prepared pursuant to subdivision (a) is not being met in any portion of a project area, the recipient shall close temporarily that noncompliant portion until the same wildlife habitat protection program prepared pursuant to subdivision (a) is met.

(e) The recipient agrees to enforce the registration of off-highway motor vehicles and the other provisions of Division 16.5 (commencing with Section 38000) of the Vehicle Code and to enforce the other applicable laws regarding the operation of off-highway motor vehicles.

(f) The recipient agrees to cooperate with appropriate law enforcement entities to provide proper law enforcement at and around the facility.

(g) The recipient has identified the potential for the facility to reduce illegal and unauthorized off-highway motor vehicle recreation activities in the surrounding areas.

(h) The recipient has included in its application a description of how it is meeting the operations and maintenance needs of any existing off-highway motor vehicle recreation facility under its jurisdiction.

(Amended by Stats. 2007, Ch. 541, Sec. 11. Effective January 1, 2008. Repealed as of January 1, 2018, pursuant to Section 5090.70.)






ARTICLE 6. Fiscal Management

5090.60

The fund consists of deposits from the following sources:

(a) Revenues transferred from the Motor Vehicle Fuel Account in the Transportation Tax Fund.

(b) Fees paid pursuant to subdivision (b) of Section 38225 of the Vehicle Code.

(c) Unexpended service fees.

(d) Fees and other proceeds collected at state vehicular recreation areas, as provided in subdivision (c) of Section 5010.

(e) Reimbursements.

(f) Revenues and income from any other source required by law to be deposited in the fund.

(Amended by Stats. 2002, Ch. 563, Sec. 32. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.61

Moneys in the fund shall be available, upon appropriation by the Legislature, as follows:

(a) An amount, not to exceed 50 percent of the annual revenues to the fund, shall be available for grants and cooperative agreements pursuant to Article 5 (commencing with Section 5090.50).

(b) (1) The remainder of the annual revenues to the fund shall be available for the support of the division in implementing the off-highway motor vehicle recreation program and for the planning, acquisition, development, construction, maintenance, administration, operation, restoration, and conservation of lands in the system.

(2) As used in this subdivision, support of the division includes functions performed outside of the division by others on behalf of the division, including costs incurred on behalf of the division for personnel management and training, accounting, and fiscal analysis, records, purchasing, public information activities, consultation of professional scientists and reclamation experts for the purposes of Section 5090.35, and legal services. Support of the division does not include costs incurred by, or attributable to, the director or the director s immediate staff, or their salaries.

(Repealed and added by Stats. 2007, Ch. 541, Sec. 13. Effective January 1, 2008. Repealed as of January 1, 2018, pursuant to Section 5090.70.)



5090.65

Money in the fund shall be used to pay for the repair of any boundary fence that segregates off-highway vehicle use from adjoining landowners and is adjacent to an off-highway vehicle site that is funded by the fund, when the fence has become broken or damaged by off-highway vehicle users.

(Added by renumbering Section 5090.47 by Stats. 2002, Ch. 563, Sec. 25. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 5090.70.)






ARTICLE 7. Termination

5090.70

This chapter shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2007, Ch. 541, Sec. 16. Effective January 1, 2008. Repealed as of January 1, 2018, by its own provisions. Note: Repeal affects Chapter 1.25, commencing with Section 5090.01.)









CHAPTER 1.27. California Sno-Park Permit Program

ARTICLE 1. General Provisions

5091.01

(a) The Legislature finds that as the popularity of winter recreation has steadily grown, so too has the problem of insufficient parking areas for participants.

(b) The Legislature hereby declares that adequate parking facilities for winter recreation are essential to ensure safety and well-being of the states winter recreationists.

(c) Accordingly, in furtherance of the California Outdoor Recreation Plan, it is the intent of the Legislature to establish the California SNO-PARK Permit Program, whereby winter recreationists may purchase a windshield sticker that will allow them to park in any of the roadside parking areas to be established and plowed for this purpose.

(Added by Stats. 1984, Ch. 1560, Sec. 2. Effective September 30, 1984.)



5091.02

Unless the context otherwise requires, the definitions in this section govern the construction of this chapter.

(a) Authorized vendor means a retail commercial enterprise, authorized by the department to sell SNO-PARK permits established by this chapter.

(b) Department means the Department of Parks and Recreation.

(c) Fund means the Winter Recreation Fund.

(d) Designated parking area means an area located, constructed, maintained, and signed pursuant to this chapter.

(e) Winter recreation means any recreational activity principally dependent upon snow-covered ground, including, but not limited to, cross-country skiing, snowshoeing, sledding, ice fishing, snow camping, dogsledding, and snowmobiling.

(Added by Stats. 1984, Ch. 1560, Sec. 2. Effective September 30, 1984.)






ARTICLE 2. Designation of Parking Areas

5091.10

(a) The State Park and Recreation Commission shall hold at least two public hearings, one in the northern portion of the state and one in the southern portion of the state, to seek proposals from individuals, winter recreation user groups, the department, and other public agencies for parking areas to be designated under this chapter.

(b) The director shall appoint a committee, which shall be known as the Winter Recreation Committee, to advise the director on the location of designated parking areas.

(c) The department shall, after consultation with the State Park and Recreation Commission, the Department of Transportation, the Department of the California Highway Patrol, the appropriate boards of supervisors, and any local public or private persons owning lands adjacent to each site, designate winter recreation parking locations throughout the state and include the sites as an element of the California outdoor recreation plan. The department may enter into long-range agreements for the utilization of private and public lands for the programs. The location and design of any proposed site adjacent to, or directly impacting on, a state highway shall be reviewed and approved by the Department of Transportation. The location and design of any proposed site adjacent to, or directly impacting on, a county road shall be reviewed and approved by the appropriate board of supervisors.

(d) Using funds appropriated from the Winter Recreation Fund and allocated pursuant to paragraph (1) of subdivision (b) of Section 5091.25, the Department of Transportation shall provide for the removal of snow accumulating on designated parking areas according to priorities established by the Department of Transportation in consultation with the department. The removal of snow from the roadway of state highways shall always take precedence over the removal of snow from designated parking areas.

(e) Using funds appropriated from the Winter Recreation Fund and allocated pursuant to paragraph (3) of subdivision (b) of Section 5091.25, the department may make grants to counties for the removal of snow accumulating on designated parking areas. The department may contract with the appropriate public and private entities for snow removal, provision of sanitary facilities, signage, trash removal, parking lot repairs, and other services. In no event shall the removal of snow on designated parking areas become a county responsibility, except by agreement with the appropriate board of supervisors.

(Amended by Stats. 2001, Ch. 278, Sec. 1. Effective January 1, 2002.)






ARTICLE 3. SNO-PARK Permit Program

5091.15

(a) Except as provided in this section, no person shall, from November 1 of any year to May 30 of the next year or for a shorter time as determined by the department, park a vehicle in a designated parking area unless the vehicle displays a parking permit issued by the department. Overnight camping in a vehicle parked in a designated parking area may be authorized by the department when it determines that the use is for a recreational activity, is safe and prudent, and is of limited duration.

(b) No parking permit shall be required under this section for a vehicle owned and operated by the United States, another state or political subdivision thereof, or by this state or by a city, county, district, or political subdivision thereof.

(c) The fee for the issuance of a parking permit under this chapter shall be determined by the department. The department shall hold at least one public hearing and notify the Legislature at least 30 days prior to any proposal to change the fees.

(d) A person who violates this section is guilty of an infraction punishable by a fine of seventy-five dollars ($75). Unless the peace officer issuing the citation witnesses the parking of the vehicle, a rebuttable presumption exists that a vehicle parked in violation of this section was parked by the registered owner of the vehicle. If the parking of the vehicle is witnessed by the peace officer, the operator of the vehicle is in violation of this section.

(e) The department may negotiate reciprocity agreements with other states having similar programs if the agreements are in the best interests of the California SNO-PARK program.

(f) The department may contract with appropriate agencies for law enforcement, including, but not limited to, the Department of the California Highway Patrol, the county sheriffs, and the United States Department of Agriculture Forest Service. Enforcement activities may be funded with moneys appropriated from the Winter Recreation Fund.

(Amended by Stats. 2007, Ch. 541, Sec. 17. Effective January 1, 2008.)






ARTICLE 4. Permits

5091.20

(a) The department shall print the permits required by this chapter and shall supervise the sale of the permits throughout the state.

(b) The department shall either distribute and sell the permits directly or contract with vendors according to rules and regulations adopted by the department. The authorized vendors shall be bonded in accordance with the rules and regulations and shall receive a stipulated commission for each permit sold.

(c) In situations where the department elects to contract with a vendor pursuant to subdivision (b), the department shall provide the permits to the vendor at no cost. The vendor may deduct his or her commission from the proceeds acquired from permit sales prior to remitting those proceeds to the department.

(Amended by Stats. 2002, Ch. 292, Sec. 1. Effective January 1, 2003.)






ARTICLE 5. Revenues

5091.25

(a) Proceeds from the sale of SNO-PARK parking permits shall be paid to the State Treasury to the credit of the Winter Recreation Fund, which is hereby created.

(b) The moneys in the Winter Recreation Fund shall be allocated, when appropriated, as follows:

(1) An amount equal to the actual and necessary costs incurred in the removal of snow from designated parking areas shall be paid to the Department of Transportation.

(2) The balance of the funds shall be expended for the acquisition, lease, development, and maintenance of additional designated parking areas, for sanitation facilities, trailhead markings, and other facilities designed to promote the safety and well-being of persons engaged in winter recreation, and for grants to counties for the actual and necessary costs incurred in the removal of snow from designated parking areas, and to inform and educate the public about the program.

(Amended by Stats. 2007, Ch. 541, Sec. 18. Effective January 1, 2008.)



5091.26

Eminent domain shall not be exercised to acquire any interest in property for a designated parking area.

(Added by Stats. 1984, Ch. 1560, Sec. 2. Effective September 30, 1984.)



5091.27

The department may adopt rules and regulations necessary to implement and enforce this chapter.

(Added by Stats. 1984, Ch. 1560, Sec. 2. Effective September 30, 1984.)









CHAPTER 1.3. California Wilderness Preservation System

5093.30

This chapter shall be known and may be cited as the California Wilderness Act.

(Added by Stats. 1974, Ch. 1196.)



5093.31

In order to assure that an increasing population, accompanied by expanding settlement and growing mechanization, does not occupy and modify all areas on state-owned lands within California, leaving no areas designated for preservation and protection in their natural condition, it is hereby declared to be the policy of the State of California to secure for present and future generations the benefits of an enduring resource of wilderness.

(Added by Stats. 1974, Ch. 1196.)



5093.32

As used in this chapter:

(a) Minimum management requirements means the minimum wilderness management actions that are necessary to administer a wilderness area for the purpose of this chapter.

(b) Minimum tool means the least intrusive tool, equipment, device, regulation, action, or practice that will achieve the minimum management requirements.

(c) Roadless area means a reasonably compact area of undeveloped land that possesses the general characteristics of a wilderness, as described in subdivision (c) of Section 5093.33, and within which there is no improved road that is suitable for public travel by motorized vehicles intended primarily for highway use.

(d) Secretary means the Secretary of the Resources Agency.

(e) System means the California wilderness preservation system.

(f) Wilderness areas means component areas of the system as described in Section 5093.33, 5093.34, or 5093.345.

(Amended by Stats. 2008, Ch. 689, Sec. 1. Effective January 1, 2009.)



5093.33

(a) There is hereby established a California wilderness preservation system to be composed of state-owned areas designated by the Legislature as wilderness areas and units of the state park system classified as state wildernesses by the State Park and Recreation Commission pursuant to Article 1.7 (commencing with Section 5019.50) of Chapter 1, and these shall be administered for the use and enjoyment of the people in such manner as will leave them unimpaired for future use and enjoyment as wilderness, provide for the protection of such areas, preserve their wilderness character, and provide for the gathering and dissemination of information regarding their use and enjoyment as wilderness. No state-owned areas shall be designated as wilderness areas except as provided for in this chapter or by subsequent legislative enactment.

(b) Notwithstanding the inclusion of an area within the system, a wilderness area shall continue to be subject to the jurisdiction of the state agency or agencies having jurisdiction thereover immediately prior to its inclusion in the system. The secretary shall adopt guidelines for the management of wilderness areas. Each state agency or agencies having jurisdiction over a wilderness area shall adopt regulations for the management of such areas consistent with the guidelines adopted by the secretary and the objectives of this chapter. Such regulations shall include provisions to protect endangered or rare native plant and animal species.

(c) A wilderness area, in contrast to those areas where man and his own works dominate the landscape, is hereby recognized as an area where the earth and its community of life are untrammeled by man, where man himself is a visitor who does not remain. A wilderness area is further defined to mean an area of relatively undeveloped state-owned land which has retained its primeval character and influence or has been substantially restored to a near natural appearance, without permanent improvements or human habitation, other than semi-improved campgrounds and primitive latrines, and which is protected and managed so as to preserve its natural conditions and which:

(1) Appears generally to have been affected primarily by the forces of nature, with the imprint of man s work substantially unnoticeable.

(2) Has outstanding opportunities for solitude or a primitive and unconfined type of recreation.

(3) Has at least 5,000 acres of land, either by itself or in combination with contiguous areas possessing wilderness characteristics, or is of sufficient size as to make practicable its preservation and use in an unimpaired condition.

(4) May also contain ecological, geological, or other features of scientific, educational, scenic, or historical value.

(Amended by Stats. 1980, Ch. 676, Sec. 275.)



5093.34

(a) The following areas are hereby designated as components of the system:

(1) Santa Rosa Mountains State Wilderness, consisting of that portion of Anza-Borrego Desert State Park in San Diego County within the area encompassed by Townships 9 and 10 South and Ranges 4, 5, 6, 7, and 8 East, San Bernardino Base and Meridian, except that the State Park and Recreation Commission shall establish the precise boundary.

(2) Mount San Jacinto State Wilderness in Mount San Jacinto State Park in Riverside County consisting of approximately 9,800 acres and including all of Sections 15, 16, 17, 18, 19, 20, 21, 22, 25, 26, 27, 28, 29, 30, and 31, Township 4 South, Range 3 East, and all of Section 6, Township 5 South, Range 3 East, except the SW
1/4
NW
1/4
, NW
1/4
SW
1/4
, NE
1/4
SW
1/4
, SW
1/4
SW
1/4
, and SE
1/4
SE
1/4
, San Bernardino Base and Meridian.

(3) The land in the Sinkyone Wilderness State Park after the exchanges of land provided for in Section 6 of the act amending this section at the 1979 80 Regular Session of the Legislature, effective upon approval of a general plan for the area by the State Park and Recreation Commission, as required by Section 5002.45.

(b) The following state school lands, currently under the jurisdiction of the State Lands Commission, shall become components of the system on January 1, 1977, unless exchanged with the federal government for other lands pursuant to existing law prior to that date:

(1) Approximately 640 acres in Monterey County within the Ventana Wilderness, consisting of Section 16, Township 19 South, Range 2 East, Mount Diablo Base and Meridian.

(2) Approximately 40 acres in Monterey County within the Ventana Wilderness, consisting of the NE
1/4
NE
1/4
of Section 36, Township 19 South, Range 3 East, Mount Diablo Base and Meridian.

(3) Approximately 80 acres in Monterey County within the Ventana Wilderness, consisting of the SE
1/4
NW
1/4
and the SW
1/4
NE
1/4
of Section 36, Township 19 South, Range 2 East, Mount Diablo Base and Meridian.

(4) Approximately 40 acres in Santa Barbara County within the San Rafael Wilderness, consisting of the SE
1/4
NW
1/4
of Section 16, Township 7 North, Range 27 West, San Bernardino Base and Meridian.

(5) Approximately 80 acres in Siskiyou County within the Marble Mountain Wilderness, consisting of the E
1/2
and the NW
1/4
of Section 16, Township 41 North, Range 12 West, Mount Diablo Base and Meridian.

(6) Approximately 640 acres in Tehama County within the Yolla Bolla Middle Eel Wilderness, consisting of Section 36, Township 27 North, Range 10 West, Mount Diablo Base and Meridian.

Nothing herein shall preclude the State Lands Commission from effecting exchanges of any such land described in subdivision (b) with the federal government on or after January 1, 1977, for the purpose of including the exchanged land in the national wilderness preservation system. Upon completion of any such exchange, any such land described in subdivision (b) shall no longer be part of the system.

(Amended by Stats. 1980, Ch. 1234, Sec. 4. Effective September 29, 1980.)



5093.345

(a) Limekiln State Wilderness, comprised of approximately 413 acres of Limekiln State Park as generally depicted on a map entitled Limekiln State Park Wilderness dated August 29, 2008, and filed with the Secretary of State and transmitted to the secretary, is hereby designated as a component of the system. The department may take measures to control fire, diseases, and insects as provided in subdivision (c) of Section 5093.36.

(b) Notwithstanding any other provision of this chapter, the California Coastal Trail, as specified in Section 31408, may be located, designed, constructed, or operated within the Limekiln State Wilderness.

(Added by Stats. 2008, Ch. 689, Sec. 2. Effective January 1, 2009.)



5093.35

(a) The secretary, in cooperation with each department within the Resources Agency, shall review state-owned roadless areas under his or her jurisdiction as of January 1, 1975, including, but not limited to, lands within the state park system, state forests, and fish and game refuges, reserves, sanctuaries, and other areas designated for the protection of wildlife, but not including tide and submerged lands lying below the mean high tide line, and shall report to the Legislature his or her recommendations as to the suitability or nonsuitability of each area for preservation as state wilderness.

(b) The State Lands Commission shall review state-owned roadless areas under its jurisdiction that have been identified as possessing significant environmental values pursuant to Section 6370.2, and shall report to the Legislature its recommendations as to the suitability or nonsuitability of each area for preservation as wilderness.

(c) Additional reviews and reports as to suitability or nonsuitability for preservation as wilderness shall be made by the secretary and the State Lands Commission for the following areas:

(1) State-owned roadless areas under their respective jurisdictions and within or contiguous to federal wilderness areas designated by the Congress after January 1, 1975, within one year after the designation.

(2) State-owned roadless areas under their respective jurisdictions that are acquired after January 1, 1975, within three years of the acquisition.

(d) The secretary and the State Lands Commission, prior to submitting recommendations with respect to the suitability of an area for preservation as a wilderness area, shall:

(1) Give public notice of the proposed action as deemed appropriate, including publication in one or more newspapers of general circulation in each county within which the affected area is located, and mailed to every person who has filed a request for notice of hearing. If the notice of hearing is published in a weekly newspaper, it must appear therein on at least two different days of publication, and, if in a newspaper published more often, there must be at least five days from the first to the last day of publication, both days included. The content of the notice of hearing shall substantially comply with the requirements of Section 11346.5 of the Government Code.

(2) Hold a public hearing or hearings in the City of San Diego, City of Los Angeles, City and County of San Francisco, or City of Sacramento, whichever is closest to the area affected, not less than 30 days, nor more than 60 days, after the last date of publication of the notice. The hearing shall be conducted in the manner specified in Section 11346.8 of the Government Code.

(3) Advise, at least 30 days before the date of a hearing, the board of supervisors of each county where the lands are located, and federal, state, and local agencies concerned, and invite those officials and agencies to submit their views on the proposed action at the hearing or within a specified period thereafter.

(e) A view submitted under the provisions of subdivision (d) with respect to an area shall be included with recommendations to the Legislature with respect to that area.

(f) A modification or adjustment of boundaries of a wilderness area designated by the Legislature shall be recommended to the Legislature by the secretary or the State Lands Commission after public notice of the proposal and public hearing or hearings as provided in subdivision (d).

(g) Nothing contained in this section shall be construed to lessen the present statutory authority of a state agency with respect to the maintenance of roadless areas.

(h) Privately owned areas within or contiguous to state-owned areas shall not preclude the review of the state-owned areas as provided in this section.

(Amended by Stats. 2006, Ch. 68, Sec. 1. Effective January 1, 2007.)



5093.36

(a) Except as otherwise provided in this chapter, a state agency with jurisdiction over an area designated as a wilderness area shall be responsible for preserving the wilderness character of the wilderness area and shall administer the area for the purposes for which it has been established and to preserve its wilderness character. Except as otherwise provided in this chapter, wilderness areas shall be devoted to the public purposes of recreational, scenic, scientific, educational, conservation, and historical use.

(b) Except as specifically provided in this chapter, and subject to private rights existing as of January 1, 1975, there shall be no commercial enterprise and no permanent road within any wilderness area. There shall be no temporary road, no use of motor vehicles, motorized equipment, or motorboats, no landing or hovering of aircraft, no flying of aircraft lower than 2,000 feet above the ground, no other form of mechanical transport, and no structure or installation within any wilderness area, except under either of the following circumstances:

(1) It is necessary in an emergency involving the health and safety of persons within the wilderness area.

(2) It is the minimum tool necessary to meet the minimum management requirements.

(c) The following special provisions are hereby made:

(1) Within a wilderness area, measures may be taken as may be necessary for the control of fire, insects, and diseases, subject to conditions that the state agency with jurisdiction over the wilderness area may deem desirable.

(2) Nothing in this chapter shall prevent any activity by any public agency within a wilderness area, including prospecting, for the purpose of gathering information about mineral or other resources that the state agency with jurisdiction over the wilderness area has determined will be carried on in a manner compatible with the preservation of the wilderness environment.

(3) A state agency with jurisdiction over a wilderness area may authorize the collection of hydrometeorological data and the conduct of weather modification activities, including both atmospheric and surface activities and environmental research, which are within, over, or may affect wilderness areas and for those purposes may permit access, installation, and use of equipment which is specifically justified and unobtrusively located. Maximum practical application of miniaturization, telemetry, and camouflage shall be employed in conducting weather modification activities. In granting permission for the conduct of data collection and weather modification activities, the appropriate state agency may prescribe operating and monitoring conditions that it deems necessary to minimize or avoid long-term and intensive local impact on the wilderness character of the wilderness areas affected.

(4) Within a wilderness area, the grazing of livestock, where established prior to January 1, 1975, may be permitted to be continued by the present lessee or permittee subject to limitation by the terms and regulations that are deemed necessary by the state agency with jurisdiction over the wilderness areas.

(5) This chapter does not apply to the aerial stocking of fish or to the conduct of aerial surveys of wildlife species.

(6) A state agency with jurisdiction over a wilderness area may authorize measures that address environmental damage or degradation affecting wilderness character and resources if those measures are consistent with the minimum management requirements and only the minimum tools are used.

(7) Guidelines for the determination of the minimum management requirements and the minimum tool shall be adopted by regulation.

(Amended by Stats. 2008, Ch. 689, Sec. 3. Effective January 1, 2009.)



5093.37

(a) In any case where privately owned land is completely surrounded by wilderness areas, the private owner may acquire from the state a reasonable means of ingress and egress across wilderness areas from highways and roads to such land and from such land to highways and roads.

(b) Application from such a private owner for ingress and egress shall be made to the administering state agency. When application for ingress and egress is received, the administering state agency shall determine whether any reasonable access exists outside the boundaries of the wilderness area or could be economically constructed.

(c) Where reasonable access does not exist or cannot be economically constructed outside the boundaries of the wilderness area, the administering state agency shall grant a permit for right-of-way across the wilderness area over such route, and subject to such conditions and construction and maintenance specifications, as the administering state agency may determine will cause minimum alteration to the physical features of the wilderness area and minimum interference with the use of the wilderness area by the public.

(d) The permittee shall, at his own expense, construct and maintain the means of ingress and egress in accordance with the terms and conditions set forth in the permit, noncompliance with which in any part shall be due cause for revocation of the permit.

(e) The administering state agency may require a permittee to allow the use of such means of ingress and egress by other applicants whose lands are similarly situated. The administering state agency shall grant a permit for such use under terms and conditions imposed upon existing users, upon payment of a reasonable compensation for construction and maintenance of the road, by the applicant to the existing permittee.

(f) Subject to the appropriation of funds by the Legislature, the state agency or agencies having jurisdiction over such wilderness areas may acquire privately owned land within the perimeter of any area designated by this chapter as a wilderness area.

(g) The state agency or agencies having jurisdiction over such wilderness areas may accept gifts or bequests of land within or contiguous to wilderness areas. Regulations with regard to any such land may be in accordance with such agreements, consistent with the policy of this chapter, as are made at the time of such gift, or such conditions, consistent with such policy, as may be included in, and accepted with, such bequest.

(Added by Stats. 1974, Ch. 1196.)



5093.38

Nothing in this chapter shall affect the jurisdiction or responsibility of the state with regard to fish and wildlife. Hunting and fishing may be permitted on lands and waters administered as parts of the system under applicable state or federal laws and regulations.

(Added by Stats. 1974, Ch. 1196.)



5093.39

The secretary shall, no later than December 1, 1975, and on or before December 1st of each year thereafter, report to the Governor and to the Legislature on the status of the system, including a list and descriptions of the wilderness areas within the system, guidelines and regulations in effect, and recommendations for additions to the system.

(Added by Stats. 1974, Ch. 1196.)



5093.40

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1974, Ch. 1196.)






CHAPTER 1.4. California Wild and Scenic Rivers Act

5093.50

It is the policy of the State of California that certain rivers which possess extraordinary scenic, recreational, fishery, or wildlife values shall be preserved in their free-flowing state, together with their immediate environments, for the benefit and enjoyment of the people of the state. The Legislature declares that such use of these rivers is the highest and most beneficial use and is a reasonable and beneficial use of water within the meaning of Section 2 of Article X of the California Constitution. It is the purpose of this chapter to create a California Wild and Scenic Rivers System to be administered in accordance with the provisions of this chapter.

(Amended by Stats. 1982, Ch. 1481, Sec. 1.)



5093.51

This chapter shall be known as the California Wild and Scenic Rivers Act.

(Added by Stats. 1972, Ch. 1259.)



5093.52

As used in this chapter, the following terms have the following meaning:

(a) Secretary means the Secretary of the Resources Agency.

(b) Resources Agency means the Secretary of the Resources Agency and any constituent units of the Resources Agency that the secretary determines to be necessary to accomplish the purposes of this chapter.

(c) River means the water, bed, and shoreline of rivers, streams, channels, lakes, bays, estuaries, marshes, wetlands, and lagoons, up to the first line of permanently established riparian vegetation.

(d) Free-flowing means existing or flowing without artificial impoundment, diversion, or other modification of the river. The presence of low dams, diversion works, and other minor structures does not automatically bar a river s inclusion within the system. However, this subdivision does not authorize or encourage future construction of those structures on any component of the system.

(e) System means the California Wild and Scenic Rivers System.

(f) Land use regulation means the regulation by any state or local governmental entity, agency, or official of any activities that take place other than directly on the waters of the segments of the rivers designated in Section 5093.54.

(g) Director means the Director of Fish and Game.

(h) Immediate environments means the land immediately adjacent to the segments of the rivers designated in Section 5093.54.

(i) Special treatment areas means, for purposes of this chapter, those areas defined as special treatment areas in Section 895.1 of Title 14 of the California Code of Regulations, as in effect on January 1, 2004, as that definition applies to wild and scenic river segments designated from time to time in Section 5093.54, and also includes areas within 200 feet of the watercourse transition line of a state-designated recreational river segment designated in Section 5093.54 that may be at risk during timber operations.

(j) Board means the State Board of Forestry and Fire Protection.

(Amended by Stats. 2004, Ch. 545, Sec. 1. Effective January 1, 2005.)



5093.53

Those rivers or segments of rivers included in the system shall be classified as one of the following:

(a) Wild rivers, which are those rivers or segments of rivers that are free of impoundments and generally inaccessible except by trail, with watersheds or shorelines essentially primitive and waters unpolluted.

(b) Scenic rivers, which are those rivers or segments of rivers that are free of impoundments, with shorelines or watersheds still largely primitive and shorelines largely undeveloped, but accessible in places by roads.

(c) Recreational rivers, which are those rivers or segments of rivers that are readily accessible by road or railroad, that may have some development along their shorelines, and that may have undergone some impoundment or diversion in the past.

(Amended by Stats. 1982, Ch. 1481, Sec. 3.)



5093.54

The following rivers and segments thereof are designated as components of the system:

(a) Klamath River. The main stem from 100 yards below Iron Gate Dam to the Pacific Ocean; the Scott River from the mouth of Shackleford Creek west of Fort Jones to the river mouth near Hamburg; the Salmon River from Cecilville Bridge to the river mouth near Somesbar; the North Fork of the Salmon River from the intersection of the river with the south boundary of the Marble Mountain Wilderness Area to the river mouth; Wooley Creek from the western boundary of the Marble Mountain Wilderness Area to its confluence with the Salmon River.

(b) Trinity River. The main stem from 100 yards below Lewiston Dam to the river mouth at Weitchpec; the North Fork of the Trinity from the intersection of the river with the southern boundary of the Salmon-Trinity Primitive Area downstream to the river mouth at Helena; New River from the intersection of the river with the southern boundary of the Salmon-Trinity Primitive Area downstream to the river mouth near Burnt Ranch; South Fork of the Trinity from the junction of the river with State Highway Route 36 to the river mouth near Salver.

(c) Smith River. The main stem from the confluence of the Middle and South Forks to its mouth at the Pacific Ocean; the Middle Fork from its source about three miles south of Sanger Lake as depicted on 1956 USGS 15 Preston Peak topographic map to the middle of Section 7 T17N R5E; the Middle Fork from the middle of Section 7 T17N R5E to the middle of Section 6 T17N R5E; the Middle Fork from the middle of Section 6 T17N R5E to one-half mile upstream from the confluence with Knopki Creek; the Middle Fork from one-half mile upstream from the confluence with Knopki Creek to the confluence with the South Fork; Myrtle Creek from its source in Section 9 T17N R1E as depicted on 1952 USGS 15 Crescent City topographic map to the middle of Section 28 T17N R1E; Myrtle Creek, from the middle of Section 28 T17N R1E to the confluence with the Middle Fork; Shelly Creek from its source in Section 1 T18N R3E as depicted on 1951 USGS 15 Gasquet topographic map to the confluence with Patrick Creek; Kelly Creek from its source in Section 32 T17N R3E as depicted on 1951 USGS 15 Gasquet topographic map to the confluence with the Middle Fork; Packsaddle Creek from its source about 0.8 miles southwest of Broken Rib Mountain as depicted on 1956 USGS 15 Preston Peak topographic map to the eastern boundary of Section 3 T17N R1E; Packsaddle Creek from the eastern boundary of Section 3 T17N R4E to the northern boundary of Section 3 T17N R4E; Packsaddle Creek from the northern boundary of Section 3 T17N R4E to the confluence with the Middle Fork; East Fork Patrick Creek from its source in Section 10 T18N R3E as depicted on 1951 USGS 15 Gasquet topographic map to the confluence with West Fork Patrick Creek; West Fork Patrick Creek from its source in Section 18 T18N R3E as depicted on 1951 15 Gasquet topographic map to the confluence with East Fork Patrick Creek; Griffin Creek from its source about 0.2 miles southwest of Hazel View Summit as depicted on 1956 USGS 15 Preston Peak topographic map to the confluence with the Middle Fork; Knopki Creek from its source about 0.4 miles west of Sanger Peak as depicted on 1956 USGS 15 Preston Peak topographic map to the confluence with Middle Fork; Monkey Creek from its source in the northeast quadrant of Section 12 T18N R3E as depicted on 1951 USGS 15 Gasquet topographic map to the northern boundary of Section 26 T18N R3E; Monkey Creek from the northern boundary of Section 26 T18N R3E to the confluence with the Middle Fork; Patrick Creek from the junction of the East and West Forks of Patrick Creek to the confluence with Middle Fork; the North Fork from the California-Oregon boundary to the confluence with an unnamed tributary in the northern quarter Section 5 T18N R2E as depicted on 1951 USGS 15 Gasquet topographic map; the North Fork from the confluence with an unnamed tributary in northern quarter of Section 5 T18N R2E to the southernmost intersection of eastern boundary Section 5 T18N R2E as depicted on 1951 USGS 15 Gasquet topographic map; the North Fork from the southern-most intersection of the eastern boundary Section 5 T18N R2E as depicted on 1951 USGS 15 Gasquet topographic map to the confluence with Stony Creek; the North Fork from the confluence with Stony Creek to the confluence with the Middle Fork; Diamond Creek from the California-Oregon state boundary to the confluence with High Plateau Creek; Diamond Creek from the confluence with High Plateau Creek to the confluence with the North Fork; Bear Creek from its source in Section 24 T18N R2E as depicted on 1951 USGS 15 Gasquet topographic map to the confluence with Diamond Creek; Still Creek from its source in Section 11 T18N R1E as depicted on 1952 USGS 15 Crescent City topographic map to the confluence with the North Fork Smith River; North Fork Diamond Creek from the California-Oregon state boundary to the confluence with Diamond Creek; High Plateau Creek from its source in Section 26 T18N R2E as depicted on 1951 USGS 15 Gasquet topographic map to northern boundary Section 23 T18N R2E; High Plateau Creek from the northern boundary Section 23 T18N R2E to the confluence with Diamond Creek; the Siskiyou Fork from its source about 0.7 miles southeast of Broken Rib Mountain as depicted on 1956 USGS 15 Preston Peak topographic map to the confluence with the South Siskiyou Fork; the Siskiyou Fork from its confluence with the South Siskiyou Fork to the confluence with the Middle Fork; the South Siskiyou Fork from its source about 0.6 miles southwest of Buck Lake as depicted on 1956 USGS 15 Preston Peak topographic map to the confluence with the Siskiyou Fork; the South Fork from its source about 0.5 miles southwest of Bear Mountain as depicted on 1956 USGS 15 Preston Peak topographic map to Blackhawk Bar; the South Fork from Blackhawk Bar to the confluence with the Middle Fork; Williams Creek from its source in Section 31 T14N R4E as depicted on 1952 USGS 15 Ship Mountain topographic map to the confluence with Eight Mile Creek; Eight Mile Creek from its source in Section 29 T14N R4E as depicted on 1955 USGS 15 Dillon Mountain topographic map to the confluence with the South Fork; the Prescott Fork from its source about 0.5 miles southeast of Island Lake as depicted on 1955 USGS 15 Dillon Mountain topographic map to the confluence with the South Fork; Quartz Creek from its source in Section 31 T16N R4E as depicted on 1952 USGS 15 Ship Mountain topographic map to the confluence with the South Fork; Jones Creek from its source in Section 36 T16N R3E as depicted on 1952 USGS 15 Ship Mountain topographic map to the middle of Section 5 T15N R3E; Jones Creek from the middle of Section 5 T15N R3E to the confluence with the South Fork; Hurdygurdy Creek from its source about 0.4 miles southwest of Bear Basin Butte as depicted on 1956 USGS 15 Preston Peak topographic map to the confluence with the South Fork; Gordon Creek from its source in Section 18 T16N R3E as depicted on 1951 USGS 15 Gasquet topographic map to the confluence with the South Fork; Coon Creek from the junction of the two-source tributaries in the southwest quadrant of Section 31 T17N R3E as depicted on 1951 USGS 15 Gasquet topographic map to the western boundary Section 14 T16N R2E; Coon Creek from the western boundary Section 14 T16N R2E to the confluence with the South Fork; Craigs Creek from its source in Section 36 T17N R2E as depicted on 1951 USGS 15 Gasquet topographic map to the confluence with the South Fork; Buck Creek from its source at Cedar Camp Spring as depicted on 1952 USGS 15 Ship Mountain topographic map to the confluence with the South Fork; Muzzleloader Creek from its source in Section 2 T15N R3E as depicted on 1952 USGS 15 Ship Mountain topographic map to the confluence with Jones Creek; Canthook Creek from its source in Section 2 T15N R2E as depicted on 1952 USGS 15 Ship Mountain topographic map to the confluence with South Fork.

(d) Eel River. The main stem from 100 yards below Van Arsdale Dam to the Pacific Ocean; the South Fork of the Eel from the mouth of Section Four Creek near Branscomb to the river mouth below Weott; Middle Fork of the Eel from the intersection of the river with the southern boundary of the Middle Eel-Yolla Bolly Wilderness Area to the river mouth at Dos Rios; North Fork of the Eel from the Old Gilman Ranch downstream to the river mouth near Ramsey; Van Duzen River from Dinsmores Bridge downstream to the river mouth near Fortuna.

(e) American River. The North Fork from its source to the Iowa Hill Bridge; the Lower American from Nimbus Dam to its junction with the Sacramento River.

(f) (1) West Walker River. The main stem from its source to the confluence with Rock Creek near the town of Walker; Leavitt Creek from Leavitt Falls to the confluence with the main stem of the West Walker River.

(2) Carson River. The East Fork from the Hangman s Bridge crossing of State Highway Route 89 to the California-Nevada border.

(3) The Legislature finds and declares that, because the East Fork Carson River and West Walker River are interstate streams, and a source of agricultural water and domestic water for communities within the counties of Alpine and Mono where they originate, it is necessary that the following special provisions apply:

(A) Nothing in this subdivision shall be construed to prohibit the replacement of diversions or changes in the purpose of use, place of use, or point of diversion under existing water rights, except that (i) no replacement or change shall operate to increase the adverse effect, if any, of the preexisting diversion facility or place or purpose of use, upon the free-flowing condition and natural character of the stream, and (ii) after January 1, 1990, no new diversion shall be constructed unless and until the secretary determines that the facility is needed to supply domestic water to the residents of any county through which the river or segment flows and that the facility will not adversely affect the free-flowing condition and natural character of the stream.

(B) Nothing in this chapter shall be construed as quantifying or otherwise affecting any equitable apportionment, or as establishing any upper limit, between the State of California and the State of Nevada of the waters of these streams.

(g) (1) The South Yuba River: From Lang Crossing to its confluence with Kentucky Creek below Bridgeport.

(2) Nothing in this subdivision shall prejudice, alter, delay, interfere with, or affect in any way, the existing rights of the Placer County Water Agency, the implementation of those rights; any historic water use practices; the replacement, maintenance, repair, operation, or future expansion of existing diversions, storage, powerhouses, or conveyance facilities or other works by the Placer County Water Agency; or changes in the purpose of use, places of use, points of diversion, or ownership of those existing water rights; nor shall anything in this subdivision preclude the issuance of any governmental authorization needed for utilization of those rights, except that no changes shall operate to increase the adverse effect, if any, of the preexisting facilities or places, or the purposes of use upon the free-flowing and natural character of the river segment designated herein.

(3) This subdivision shall become operative on January 1, 2001.

(h) Albion River. The Albion River from one-fourth mile upstream of its confluence with Deadman Gulch downstream to its mouth at the Pacific Ocean.

(i) Gualala River. The main stem Gualala River from the confluence of the North and South Forks to the Pacific Ocean.

(j) (1) Cache Creek from one-fourth mile below Cache Creek Dam to Camp Haswell.

(2) North Fork Cache Creek from the Highway 20 bridge to the confluence with the mainstem.

(3) The designation of Cache Creek under paragraphs (1) and (2) shall not prejudice, alter, delay, interfere with, or affect in any way, the existing water rights of the Yolo County Flood Control and Water Conservation District, or public water agencies within the Cache Creek watershed lying in the County of Lake, including the range of operations permitted under these existing water rights; any historic water use practices within existing water rights; or the replacement, maintenance, repair, or future expansion within existing water rights of existing diversion, storage, powerhouse, or conveyance facilities or other works by the Yolo County Flood Control and Water Conservation District or public water agencies within the Cache Creek watershed lying in the County of Lake.

(4) The designation of Cache Creek under paragraphs (1) and (2) shall not prejudice, alter, delay, interfere with, or affect any changes to the existing water rights of the Yolo County Flood Control and Water Conservation District, including changes to the purpose of use, place of use, points of diversion, quantity of water diverted, or ownership, or applications by the district for new water rights; provided, that the changes or applications do not involve the construction of a dam, reservoir, diversion, or other water impoundment facility within the segments of Cache Creek designated in paragraphs (1) and (2). Any such change or application shall be subject to all applicable constitutional, statutory, and judicial requirements, including the public trust doctrine.

(5) As the waters of the Cache Creek watershed are the sole source of supply within that watershed for the County of Lake, the designation of Cache Creek under paragraphs (1) and (2) shall not prejudice, alter, delay, interfere with, or affect any changes to the existing water rights of the public water agencies within the Cache Creek watershed lying in the County of Lake, including changes to the purpose of use, place of use, points of diversion, quantity of water diverted, or ownership, or applications by these agencies for new water rights; provided, that the changes or applications do not involve the construction of a dam, reservoir, diversion, or other water impoundment facility within the segments of Cache Creek designated in paragraphs (1) and (2). Any such change or application shall be subject to all applicable constitutional, statutory, and judicial requirements, including the public trust doctrine.

(6) (A) The designation of Cache Creek under paragraphs (1) and (2) shall not impair or affect in any way activities to manage or remove invasive or nonnative plants and animal species.

(B) The designation of Cache Creek under paragraphs (1) and (2) shall not impair or affect in any way activities to remediate mercury pollution; provided, that this activity does not involve the construction of a dam, reservoir, diversion, or other water impoundment facility within the segments of Cache Creek designated in paragraphs (1) and (2).

(7) (A) Neither the Governor nor an employee of a state agency or department shall apply to a secretary, department, agency, or other entity of the federal government for the designation of any portion of Cache Creek as a component of the national wild and scenic rivers system under the federal Wild and Scenic Rivers Act (16 U.S.C. Sec. 1271 et seq.).

(B) Neither the Governor nor an employee of a state agency or department shall expend funds preparing, filing, or otherwise submitting an application to a secretary, department, or other entity of the federal government for the designation of any portion of Cache Creek as a component of the national wild and scenic rivers system under the federal Wild and Scenic Rivers Act (16 U.S.C. Sec. 1271 et seq.).

(8) To the extent that this subdivision conflicts with other provisions of this chapter, this subdivision shall control.

(k) Other rivers which qualify for inclusion in the system may be recommended to the Legislature by the secretary.

(Amended by Stats. 2005, Ch. 576, Sec. 2. Effective January 1, 2006.)



5093.541

(a) Notwithstanding the fact that the tributaries of the Smith River specified in this subdivision are not included in the system, no dam, reservoir, diversion, or other water impoundment facility shall be constructed on any of the following tributaries of the Smith River:

(1) Dominie Creek.

(2) Rowdy Creek.

(3) South Fork Rowdy Creek.

(4) Savoy Creek.

(5) Little Mill Creek.

(6) Bummer Lake Creek.

(7) East Fork Mill Creek.

(8) West Branch Mill Creek.

(9) Rock Creek.

(10) Goose Creek.

(11) East Fork Goose Creek.

(12) Mill Creek.

(b) All state agencies exercising powers under any other provision of law with respect to the protection and restoration of fishery resources shall continue to exercise those powers in a manner to protect and restore fishery resources in the tributaries specified in subdivision (a). In carrying out the provisions of this subdivision, any exercise of powers shall be consistent with the provisions of Section 5093.58.

(Added by Stats. 1982, Ch. 1481, Sec. 5.)



5093.542

The Legislature finds and declares that the McCloud River possesses extraordinary resources in that it supports one of the finest wild trout fisheries in the state. Portions of the river have been appropriately designated by the Fish and Game Commission, pursuant to Chapter 7.2 (commencing with Section 1725) of Division 2 of the Fish and Game Code, as wild trout waters, with restrictions on the taking, or method of taking, of fish. The Legislature has determined, based upon a review of comprehensive technical data evaluating resources and potential beneficial uses, that potential beneficial uses must be balanced, in order to achieve protection of the unique fishery resources of the McCloud River, as follows:

(a) The continued management of river resources in their existing natural condition represents the best way to protect the unique fishery of the McCloud River. The Legislature further finds and declares that maintaining the McCloud River in its free-flowing condition to protect its fishery is the highest and most beneficial use of the waters of the McCloud River within the segments designated in subdivision (b), and is a reasonable use of water within the meaning of Section 2 of Article X of the California Constitution.

(b) No dam, reservoir, diversion, or other water impoundment facility shall be constructed on the McCloud River from Algoma to the confluence with Huckleberry Creek, and 0.25 mile downstream from the McCloud Dam to the McCloud River Bridge; nor shall any such facility be constructed on Squaw Valley Creek from the confluence with Cabin Creek to the confluence with the McCloud River.

(c) Except for participation by the Department of Water Resources in studies involving the technical and economic feasibility of enlargement of Shasta Dam, no department or agency of the state shall assist or cooperate with, whether by loan, grant, license, or otherwise, any agency of the federal, state, or local government in the planning or construction of any dam, reservoir, diversion, or other water impoundment facility that could have an adverse effect on the free-flowing condition of the McCloud River, or on its wild trout fishery.

(d) All state agencies exercising powers under any other provision of law with respect to the protection and restoration of fishery resources shall continue to exercise those powers in a manner to protect and enhance the fishery of those segments designated in subdivision (b). In carrying out this subdivision, any exercise of powers shall be consistent with Section 5093.58.

(e) Nothing in this section shall prejudice, alter, affect in any way, or interfere with the construction, maintenance, repair, or operation by the Pacific Gas and Electric Company of the existing McCloud-Pit development (FERC 2106) under its license, or prevent Pacific Gas and Electric from constructing a hydroelectric generating facility by retrofitting the existing McCloud Dam if the operation of the facility does not alter the existing flow regime below the dam.

(Added by Stats. 1989, Ch. 215, Sec. 2.)



5093.545

The classifications heretofore established by the secretary for the rivers or segments of rivers included in the system are revised and adopted as follows:

Rivers

Classification

(a)

Klamath River: The Klamath River from the

FERC Project 2082 downstream boundary
in Section 17 T47N R5W as shown on
Exhibit K-7 sheet 1 dated May 25, 1962, to
the river mouth at the Pacific Ocean

Recreational

(b)

Scott River:

(1)

The Scott River from Shackleford Creek to
McCarthy Creek

Recreational

(2)

The Scott River from McCarthy Creek to
Scott Bar

Scenic

(3)

The Scott River from Scott Bar to the
confluence with the Klamath River

Recreational

(c)

Salmon River:

(1)

The Salmon River from the Forks of
Salmon to the Lewis Creek confluence

Recreational

(2)

The Salmon River from the Lewis Creek
confluence to the Wooley Creek confluence

Scenic

(3)

The Salmon River from the Wooley Creek
confluence to the confluence with the
Klamath River

Recreational

(4)

The South Fork of the Salmon River from
Cecilville to St. Claire Creek confluence

Recreational

(5)

The South Fork from St. Claire Creek
confluence to the Matthews Creek
confluence

Scenic

(6)

The South Fork from Matthews Creek
confluence to the Forks of Salmon

Recreational

(7)

The North Fork of the Salmon River from
Marble Mountain Wilderness boundary to
Mule Bridge Campground in Section 35
T12N R11W and Section 12 T11N R11W

Wild

(8)

The North Fork from Mule Bridge
Campground to the Forks of Salmon

Recreational

(9)

Wooley Creek from the Marble Mountain
Wilderness Area boundary to
1/2
mile
upstream of the confluence with Salmon
River

Wild

(10)

Wooley Creek downstream
1/2
mile above
the confluence with the Salmon River

Recreational

(d)

Trinity River:

(1)

The Trinity River from 100 yards below
Lewiston Dam to Cedar Flat Creek
confluence

Recreational

(2)

The Trinity River from Cedar Flat Creek
confluence to Gray Falls

Scenic

(3)

The Trinity River from Gray Falls to the
west boundary of Section 2 T8N R4E

Recreational

(4)

The Trinity River from the west boundary
of Section 2 T8N R4E to the confluence
with the Klamath River at Weitchpec

Scenic

(5)

The North Fork of the Trinity River from
the Trinity Alps Primitive Area boundary to
north boundary Section 20 T34N R11W

Wild

(6)

The North Fork from the north boundary
Section 20 T34N R11W to mouth

Recreational

(7)

The South Fork Trinity River from Forest
Glen to Hidden Valley Ranch

Wild

(8)

The South Fork from Hidden Valley Ranch
to the Naufus Creek confluence in Section 8
T1N R7E

Scenic

(9)

The South Fork from the Naufus Creek
confluence in Section 8 T1N R7E to
Johnson Creek confluence near the
boundary of Sections 13 and 14 T2N R6E

Wild

(10)

The South Fork from Johnson Creek
confluence near the boundary of Sections 13
and 14 T2N R6E to the boundary of
Sections 25 and 36 T2N R6E

Scenic

(11)

The South Fork from the boundary of
Sections 25 and 36 T2N R6E to the
footbridge near the mouth of Underwood
Creek in Section 17 T4N R6E Humboldt
Base and Meridian

Recreational

(12)

The South Fork from the footbridge near the
mouth of Underwood Creek in Section 17
T4N R6E to Todd Ranch in Section 18 T5N
R5E

Wild

(13)

The South Fork from Todd Ranch in Section
18 T5N R5E to the confluence with Main
Trinity

Scenic

(14)

New River from the Salmon Trinity
Primitive Area boundary to the junction
with the East Fork New River in Section 23
T7N R7E

Wild

(15)

New River from the junction with the East
Fork New River in Section 23 T7N R7E to
100 yards below Panther Creek
Campground in Section 18 T6N R7E

Recreational

(16)

New River from 100 yards below Panther
Creek Campground in Section 18 T6N R7E
to Dyer Creek confluence in Section 25
T26N R6E

Scenic

(17)

New River from Dyer Creek confluence in
Section 25 T26N R6E to the confluence
with Trinity River

Wild

(e)

Smith River:

(1)

Smith River from the confluence of the
Middle and South Forks to its mouth at the
Pacific Ocean

Recreational

(2)

Middle Fork Smith River from its source
about 3 miles south of Sanger Lake as
depicted on 1956 USGS 15 Preston Peak
topographic map to the middle of Section 7
T17N R5E

Wild

(3)

Middle Fork Smith River from the middle
of Section 7 T17N R5E to the middle of
Section 6 T17N R5E

Scenic

(4)

Middle Fork Smith River from middle of
Section 6 T17N R5E to one-half mile
upstream from the confluence with Knopki
Creek

Wild

(5)

Middle Fork Smith River from one-half
mile upstream from the confluence with
Knopki Creek to the confluence with South
Fork Smith River

Recreational

(6)

Myrtle Creek from its source in Section 9
T17N R1E as depicted on 1952 USGS 15
Crescent City topographic map to the
middle of Section 28 T17N R1E

Recreational

(7)

Myrtle Creek from the middle of Section 28
T17N R1E to the confluence with the
Middle Fork Smith River

Recreational

(8)

Shelly Creek from its source in Section 1
T18N R3E as depicted on 1951 USGS 15
Gasquet topographic map to the
confluence with Patrick Creek

Recreational

(9)

Kelly Creek from its source in Section 32
T17N R3E as depicted on 1951 USGS 15
Gasquet topographic map to the
confluence with the Middle Fork Smith
River

Recreational

(10)

Packsaddle Creek from its source about 0.8
miles southwest of Broken Rib Mountain as
depicted on 1956 USGS 15 Preston Peak
topographic map to the eastern boundary of
Section 3 T17N R1E

Recreational

(11)

Packsaddle Creek from the eastern
boundary of Section 3 T17N R4E to the
northern boundary of Section 3 T17N R4E

Recreational

(12)

Packsaddle Creek from the northern
boundary of Section 3 T17N R4E to the
confluence with the Middle Fork of Smith
River

Recreational

(13)

East Fork Patrick Creek from its source in
Section 10 T18N R3E as depicted on 1951
USGS 15 Gasquet topographic map to
the confluence with the West Fork Patrick
Creek

Recreational

(14)

West Fork Patrick Creek from its source in
Section 18 T18N R3E as depicted on 1951
USGS 15 Gasquet topographic map to
the confluence with the East Fork Patrick
Creek

Recreational

(15)

Griffin Creek from its source about 0.2
miles southwest of Hazel View Summit as
depicted on 1956 USGS 15 Preston Peak
topographic map to the confluence with the
Middle Fork Smith River

Recreational

(16)

Knopki Creek from its source about 0.4
miles west of Sanger Peak as depicted on
1956 USGS 15 Preston Peak topographic
map to the confluence with the Middle Fork
Smith River

Recreational

(17)

Monkey Creek from its source in the
northeast quadrant of Section 12 T18N R3E
as depicted on 1951 USGS 15 Gasquet
topographic map to the northern boundary
of Section 26 T18N R3E

Recreational

(18)

Monkey Creek from the northern boundary
of Section 26 T18N R3E to the confluence
with the Middle Fork of Smith River

Recreational

(19)

Patrick Creek from the junction of East and
West Forks of Patrick Creek to the
confluence with the Middle Fork Smith
River

Recreational

(20)

North Fork Smith River from the
California-Oregon boundary to the
confluence with an unnamed tributary in the
northern quarter Section 5 T18N R2E as
depicted on 1951 USGS 15 Gasquet
topographic map

Wild

(21)

North Fork Smith River from the
confluence with an unnamed tributary in the
northern quarter of Section 5 T18N R2E to
the southernmost intersection of the
eastern boundary of Section 5 T18N R2E
as depicted on 1951 USGS 15 Gasquet
topographic map

Scenic

(22)

North Fork Smith River from the
southernmost intersection of the eastern
boundary Section 5 T18N R2E as depicted
on 1951 USGS 15 Gasquet topographic
map to the confluence with Stony Creek

Wild

(23)

North Fork Smith River from the
confluence with Stony Creek to the
confluence with the Middle Fork of the
Smith River

Recreational

(24)

Diamond Creek from the California-Oregon
state boundary to the confluence with High
Plateau Creek

Recreational

(25)

Diamond Creek from the confluence with
High Plateau Creek to the confluence with
the North Fork Smith River

Recreational

(26)

Bear Creek from its source in Section 24
T18N R2E as depicted on 1951 USGS 15
Gasquet topographic map to the
confluence with Diamond Creek

Recreational

(27)

Still Creek from its source in Section 11
T18N R1E as depicted on 1952 USGS 15
Crescent City topographic map to the
confluence with the North Fork Smith River

Recreational

(28)

North Fork Diamond Creek from the
California-Oregon state boundary to the
confluence with Diamond Creek

Recreational

(29)

High Plateau Creek from its source in
Section 26 T18N R2E as depicted on 1951
USGS 15 Gasquet topographic map to
the northern boundary Section 23 T18N
R2E

Recreational

(30)

High Plateau Creek from the northern
boundary Section 23 T18N R2E to the
confluence with Diamond Creek

Recreational

(31)

Siskiyou Fork of Smith River from its
source about 0.7 miles southeast of Broken
Rib Mountain as depicted on 1956 USGS
15 Preston Peak topographic map to the
confluence with the South Siskiyou Fork of
the Smith River

Wild

(32)

Siskiyou Fork of the Smith River from the
confluence with the South Siskiyou Fork of
the Smith River to the confluence with the
Middle Fork of the Smith River

Recreational

(33)

South Siskiyou Fork of the Smith River
from its source about 0.6 miles southwest of
Buck Lake as depicted on 1956 USGS 15
Preston Peak topographic map to the
confluence with the Siskiyou Fork of the
Smith River

Wild

(34)

South Fork Smith River from its source
about 0.5 miles southwest of Bear Mountain
as depicted on 1956 USGS 15 Preston
Peak topographic map to Blackhawk Bar

Wild

(35)

South Fork Smith River from Blackhawk
Bar to the confluence with the Middle Fork
Smith River

Recreational

(36)

Williams Creek from its source in Section
31 T14N R4E as depicted on 1952 USGS
15 Ship Mountain topographic map to
the confluence with Eight Mile Creek

Recreational

(37)

Eight Mile Creek from its source in Section
29 T14N R4E as depicted on 1955 USGS
15 Dillon Mtn. topographic map to the
confluence with the South Fork Smith River

Recreational

(38)

Prescott Fork of the Smith River from its
source about 0.5 miles southeast of Island
Lake as depicted on 1955 USGS 15
Dillon Mtn. topographic map to the
confluence with the South Fork Smith River

Recreational

(39)

Quartz Creek from its source in Section 31
T16N R4E as depicted on 1952 USGS 15
Ship Mountain topographic map to the
confluence with the South Fork Smith River

Recreational

(40)

Jones Creek from its source in Section 36
T16N R3E as depicted on 1952 USGS 15
Ship Mountain topographic map to the
middle of Section 5 T15N R3E

Recreational

(41)

Jones Creek from the middle of Section 5
T15N R3E to the confluence with the South
Fork of the Smith River

Recreational

(42)

Hurdygurdy Creek from its source about 0.4
miles southwest of Bear Basin Butte as
depicted on 1956 USGS 15 Preston Peak
topographic map to the confluence with the
South Fork Smith River

Recreational

(43)

Gordon Creek from its source in Section 18
T16N R3E as depicted on 1951 USGS 15
Gasquet topographic map to the
confluence with the South Fork Smith River

Recreational

(44)

Coon Creek from the junction of the two
source tributaries in the southwest quadrant
of Section 31 T17N R3E as depicted on
1951 USGS 15 Gasquet topographic
map to the western boundary of Section 14
T16N R2E

Recreational

(45)

Coon Creek from the western boundary of
Section 14 T16N R2E to the confluence
with the South Fork Smith River

Recreational

(46)

Craigs Creek from its source in Section 36
T17N R2E as depicted on 1951 USGS 15
Gasquet topographic map to the
confluence with the South Fork Smith River

Recreational

(47)

Buck Creek from its source at Cedar Camp
Spring as depicted on 1952 USGS 15
Ship Mountain topographic map to the
confluence with the South Fork Smith River

Recreational

(48)

Muzzleloader Creek from its source in
Section 2 T15N R3E as depicted on 1952
USGS 15 Ship Mountain topographic
map to the confluence with Jones Creek

Recreational

(49)

Canthook Creek from its source in Section 2
T15N R2E as depicted on 1952 USGS 15
Ship Mountain topographic map to the
confluence with the South Fork Smith River

Recreational

(f)

Eel River:

(1)

The Eel River from 100 yards below Van
Arsdale Dam to the confluence with Tomki
Creek

Recreational

(2)

The Eel River from the confluence with
Tomki Creek to the middle of Section 22
T19N R12W

Scenic

(3)

The Eel River from the middle of Section
22 T19N R12W to the boundary between
Sections 7 and 8 T19N R12W

Recreational

(4)

The Eel River from the boundary between
Sections 7 and 8 T19N R12W to the
confluence with Outlet Creek

Wild

(5)

The Eel River from the confluence with
Outlet Creek to the mouth at the Pacific
Ocean

Recreational

(6)

The South Fork of the Eel River from the
mouth of Section Four Creek near
Branscomb

Recreational

(7)

The South Fork of the Eel River from
Horseshoe Bend to the middle of Section 29
T23N R16W

Wild

(8)

The South Fork of the Eel River from the
middle of Section 29 T23N R16W to the
confluence with the main Eel near Weott

Recreational

(9)

Middle Fork of the Eel River from the
intersection of the river with the southern
boundary of the Middle Eel-Yolla Bolly
Wilderness Area to the Eel River Ranger
Station

Wild

(10)

The Middle Fork of the Eel River from Eel
River Ranger Station to Williams Creek

Recreational

(11)

The Middle Fork of the Eel River from
Williams Creek to the southern boundary of
the northern quarter of Section 25 T22N
R12W

Scenic

(12)

The Middle Fork of the Eel River from the
southern boundary of the northern quarter of
Section 25 T22N R12W to the boundary
between Sections 4 and 5 T21N R13W

Wild

(13)

The Middle Fork of the Eel River from the
boundary between Sections 4 and 5 T21N
R13W to the confluence with main Eel at
Dos Rios

Recreational

(14)

The North Fork of the Eel River from the
Old Gilman Ranch to the middle of Section
8 T24N R13W

Wild

(15)

The North Fork of the Eel River from the
middle of Section 8 T24N R13W to the
boundary between Sections 12 and 13 T24N
R14W

Recreational

(16)

The North Fork of the Eel River from the
boundary between Sections 12 and 13 T24N
R14W to the confluence with main Eel

Wild

(g)

Van Duzen River:

(1)

The Van Duzen River from the
Dinsmore Bridge to the powerline crossing
above Little Larribee Creek

Scenic

(2)

The Van Duzen River from the powerline
crossing above Little Larribee Creek to the
confluence with Eel River

Recreational

(h)

Lower American River: The Lower Ameri-

can River from Nimbus Dam to its junction
with the Sacramento River

Recreational

(i)

North Fork American River:

(1)

The North Fork from the source of the
North Fork American River to two and
one-half miles above the Forest Hill-Soda
Springs Road

Wild

(2)

The North Fork from two and one-half
miles above the Forest Hill-Soda Springs
Road to one-half mile below the Forest
Hill-Soda Springs Road

Scenic

(3)

The North Fork from one-half mile below
the Forest Hill-Soda Springs Road to
one-quarter mile above the Iowa Hill
Bridge

Wild

(4)

The North Fork from one-quarter mile
above the Iowa Hill Bridge to the Iowa Hill
Bridge

Scenic

(j)

West Walker River:

(1)

West Walker River from Tower Lake to
northern boundary of Section 10 (T5N,
R22E)

Wild

(2)

West Walker River From northern boundary
of Section 10 (T5N, R22E) to the eastern
boundary of Section 23 (T6N, R22E)

Scenic

(3)

West Walker River from the eastern
boundary of Section 23 (T6N, R22E) to the
eastern boundary of Section 24 (T6N,
R22E)

Recreational

(4)

West Walker River from the eastern
boundary of Section 24 (T6N, R22E) to the
confluence with Little Walker River

Scenic

(5)

West Walker River from the confluence
with Little Walker River to the confluence
with Rock Creek

Recreational

(6)

Leavitt Creek from Leavitt Falls to the
confluence with West Walker River

Scenic

(k)

East Fork Carson River: East Fork

Carson River from Hangman s Bridge
crossing of state Highway 89 to the
California-Nevada border

Scenic

(l)

(1) The South Yuba River:

(A)?The South Yuba River from Lang
Crossing to the confluence with
Fall Creek

Scenic

(B)?The South Yuba River from the
confluence with Fall Creek to the
confluence with Jefferson Creek
below the Town of Washington

Recreational

(C)?The South Yuba River from the
confluence with Jefferson Creek
to Edwards Crossing

Scenic

(D)?The South Yuba River from
Edwards Crossing to its
confluence with Kentucky Creek
below Bridgeport

Scenic

(2)

This subdivision shall become operative
January 1, 2001.

(m)

Albion River: The Albion River from one-fourth

mile upstream of its confluence with
Deadman Gulch downstream to its mouth at
the Pacific Ocean

Recreational

(n)

Gualala River: The main stem Gualala

River from the confluence of the North and
South Forks to the Pacific Ocean

Recreational

(o)

Cache Creek:

(1)

North Fork Section:
From Highway 20 two miles downstream to
the confluence of Cache Creek and the North
Fork Cache Creek

Scenic

(2)

Mainstem Section:

(A)?
1/4
mile downstream of Cache Creek
Dam to the confluence with Davis Creek

Wild

(B)?Davis Creek confluence to 1 mile
downstream of Davis Creek confluence

Scenic

(C)?1 mile downstream of Davis Creek
confluence to western boundary of
Section 6 T12N R4W

Wild

(D)?Western boundary of Section 6
to the confluence with Bear Creek

Scenic

(E)?Bear Creek confluence to Camp
Haswell

Recreational

(Amended by Stats. 2005, Ch. 576, Sec. 3. Effective January 1, 2006.)



5093.546

Classification or reclassification of rivers or segments of rivers within the system as wild, scenic, or recreational shall be by statute. The secretary may recommend legislation to classify or reclassify rivers or segments of rivers within the system, and may include specific land use restrictions relative to each particular classification in such recommendations.

(Added by Stats. 1982, Ch. 1481, Sec. 7.)



5093.547

(a) The secretary shall study and submit to the Governor and the Legislature reports on the suitability or nonsuitability for addition to the system of rivers or segments thereof which are designated by the Legislature as potential additions to the system. The secretary shall report to the Legislature his or her recommendations and proposals with respect to the designation of a river or segment.

(b) Each report, including maps and illustrations, shall show, among other things, the area included within the report, the characteristics which do or do not make the area a worthy addition to the system, the current status of land ownership and use in the immediate environment, and the reasonably foreseeable potential uses of the land and water which will be enhanced, foreclosed, or curtailed if the river or river segment were included in the system.

(Amended by Stats. 1995, Ch. 183, Sec. 2. Effective January 1, 1996.)



5093.55

Other than temporary flood storage facilities permitted pursuant to Section 5093.57, no dam, reservoir, diversion, or other water impoundment facility may be constructed on any river and segment thereof designated in Section 5093.54; nor may a water diversion facility be constructed on the river and segment unless and until the secretary determines that the facility is needed to supply domestic water to the residents of the county or counties through which the river and segment flows, and unless and until the secretary determines that the facility will not adversely affect the free-flowing condition and natural character of the river and segment.

(Amended by Stats. 2004, Ch. 545, Sec. 2. Effective January 1, 2005.)



5093.56

No department or agency of the state may assist or cooperate, whether by loan, grant, license, or otherwise, with any department or agency of the federal, state, or local government, in the planning or construction of a dam, reservoir, diversion, or other water impoundment facility that could have an adverse effect on the free-flowing condition and natural character of the river and segments thereof designated in Section 5093.54 as included in the system.

(Amended by Stats. 2004, Ch. 545, Sec. 3. Effective January 1, 2005.)



5093.57

Nothing in this chapter shall be construed to prohibit any measures for flood protection, structural or nonstructural, necessary for the protection of lives and property along the Eel River as described in subdivision (d) of Section 5093.54, except for dams, reservoirs, or other water impoundment structures; provided, however, that such measures for flood protection may include facilities for temporary flood storage or flood storage basins on tributaries of the Eel River.

(Added by Stats. 1972, Ch. 1259.)



5093.58

This chapter neither diminishes the power of the secretary or any other state or local official or agency under any other statute, nor conveys any authority, express or implied, to the secretary or any state or local agency, commission, board, or official to adopt or implement any interim or permanent order, rule, regulation, guideline, or directive concerning land use regulation.

(Repealed and added by Stats. 1982, Ch. 1481, Sec. 11.)



5093.60

The Resources Agency shall be responsible for coordinating the activities of state agencies whose activities affect the rivers in the system with those of other state, local, and federal agencies with jurisdiction over matters which may affect the rivers.

(Repealed and added by Stats. 1982, Ch. 1481, Sec. 14.)



5093.61

All departments and agencies of the state shall exercise their powers granted under any other provision of law in a manner that protects the free-flowing state of each component of the system and the extraordinary values for which each component was included in the system. All local government agencies shall exercise their powers granted under any other provision of law in a manner consistent with the policy and provisions of this chapter.

(Amended by Stats. 2004, Ch. 545, Sec. 4. Effective January 1, 2005.)



5093.62

Nothing in this chapter shall affect the jurisdiction or responsibility of the state with regard to fish, wildlife, or their habitat. Hunting and fishing may be permitted on lands and waters administered as parts of the system under applicable state or federal laws and regulations.

(Amended by Stats. 1982, Ch. 1481, Sec. 16.)



5093.63

Nothing in this chapter shall be construed to permit or require the reservation, use, or taking of private property for scenic, fishery, wildlife, or recreation purposes, for inclusion in the system or for other public use, without just compensation.

(Added by Stats. 1972, Ch. 1259.)



5093.64

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1972, Ch. 1259.)



5093.66

(a) The Legislature hereby finds and declares that the enactment of this section is necessary in order to allow extraction and refinement of strategic metals at a site on Gasquet Mountain within the Smith River watershed.

(b) Notwithstanding subdivision (c) of Section 5093.54 or any other provisions of this chapter, Hardscrabble Creek and all of its tributaries, a tributary of the Smith River, are excluded from the system.

(c) Notwithstanding subdivision (a) of Section 5093.58 or any other provision of this chapter, Copper Creek and all of its tributaries, a tributary to the Smith River, located in Sections 26, 27, 28, 34, and 35 of Township 18 North, Range 1 East, within the County of Del Norte, are classified as recreational.

(d) In order to protect extraordinary scenic, recreational, fishery, or wildlife values within one-quarter mile of the north fork of the Smith River located in the County of Del Norte, no mining activity shall be permitted which would result in a significant adverse effect to these values within one-quarter mile of the north fork of the Smith River.

(e) Nothing in this section or Section 5093.67 is intended to modify or limit the regulatory authority of any state agency under any other provision of law.

(Amended by Stats. 1982, Ch. 1336, Sec. 12.)



5093.67

In order to enhance the recreational qualities of rivers where temporary summer recreational dams have been constructed in the past to improve water oriented recreational opportunities for the public, the secretary may authorize the emplacement of temporary impoundments for recreational purposes on portions of rivers included in the system which are classified as recreational, if the secretary finds all of the following:

(a) There has been a history of impoundments at the location for recreational purposes.

(b) The impoundment will not cause an adverse effect on the fishery values of the river.

(c) The impoundment will be removed before it would interfere with anadromous fisheries.

(d) The impoundment will improve the recreational opportunities for the public.

(e) The impoundment will not adversely affect navigation, scenic qualities, and public access.

(Added by Stats. 1982, Ch. 14, Sec. 2. Effective February 5, 1982.)



5093.68

(a) Within the boundaries of special treatment areas adjacent to wild, scenic, or recreational river segments, all of the following provisions shall apply, in addition to any other applicable provision under this chapter or generally, whether by statute or regulation:

(1) A timber operator, whether licensed or not, is responsible for the actions of his or her employees. The registered professional forester who prepares and signs a timber harvesting plan, a timber management plan, or a notice of timber operations is responsible for its contents, but is not responsible for the implementation or execution of the plan or notice unless employed for that purpose.

(2) A registered professional forester preparing a timber harvesting plan shall certify that he or she or a qualified representative has personally inspected the plan area on the ground.

(b) In order to temporarily suspend timber operations that are being conducted within special treatment areas adjacent to wild, scenic, or recreational rivers designated pursuant to Section 5093.54, while judicial remedies are pursued pursuant to this section, an inspecting forest officer of the Department of Forestry and Fire Protection may issue a written timber operations stop order if, upon reasonable cause, the officer determines that a timber operation is being conducted, or is about to be conducted, in violation of Chapter 8 (commencing with Section 4511) of Part 2 of Division 4, or of rules and regulations adopted pursuant to those provisions, and that the violation or threatened violation would result in imminent and substantial damage to soil, water, or timber resources or to fish and wildlife habitat. A stop order shall apply only to those acts or omissions that are the proximate cause of the violation or that are reasonably foreseen would be the proximate cause of a violation. The stop order shall be effective immediately and throughout the next day.

(c) A supervising forest officer may, after an onsite investigation, extend a stop order issued pursuant to subdivision (b) for up to five days, excluding Saturday and Sunday, if the forest officer finds that the original stop order was issued upon reasonable cause. A stop order shall not be issued or extended for the same act or omission more than one time.

(d) Each stop order shall identify the specific act or omission that constitutes a violation or that, if foreseen, would constitute a violation, the specific timber operation that is to be stopped, and any corrective or mitigative actions that may be required.

(e) The Department of Forestry and Fire Protection may terminate the stop order if the timber operator enters into a written agreement with the department assuring that the timber operator will resume operations in compliance with the provisions of Chapter 8 (commencing with Section 4511) of Part 2 of Division 4, and with the rules and regulations adopted pursuant to those provisions, and will correct any violation. The department may require a reasonable cash deposit or bond payable to the department as a condition of compliance with the agreement.

(f) Notice of the issuance of a stop order or an extension of a stop order shall be deemed to have been made to all persons working on the timber operation when a copy of the written order is delivered to the person in charge of operations at the time that the order is issued or, if no persons are present at that time, by posting a copy of the order conspicuously on the yarder or log loading equipment at a currently active landing on the timber operations site. If no person is present at the site when the order is issued, the issuing forest officer shall deliver a copy of the order to the timber operator either in person or to the operator s address of record prior to the commencement of the next working day.

(g) As used in this section, forest officer means a registered professional forester employed by the Department of Forestry and Fire Protection in a civil service classification of forester II or higher grade.

(h) (1) Failure of the timber operator or an employee of the timber operator, after receiving notice pursuant to this section, to comply with a validly issued stop order is a violation of this section and is a misdemeanor punishable by a fine of not less than five hundred dollars ($500), or by imprisonment for not more than one year in the county jail, or both. The person shall also be subject to civil damages to the state not to exceed ten thousand dollars ($10,000) for each misdemeanor violation. However, in all cases, the timber operator, and not an employee of the operator or any other person, shall be charged with that violation. Each day or portion thereof that the violation continues shall constitute a new and separate offense.

(2) In determining the penalty for a timber operator guilty of violating a validly issued stop order, the court shall take into consideration all relevant circumstances, including, but not limited to, the following:

(A) The extent of harm to soil, water, or timber resources or to fish and wildlife habitat.

(B) Corrective action, if any, taken by the defendant.

(i) Nothing in this section prevents a timber operator from seeking an alternative writ as prescribed in Chapter 2 (commencing with Section 1084) of Title 1 of Part 3 of the Code of Civil Procedure, or as provided by any other provision of law.

(j) (1) If a timber operator believes that a forest officer lacked reasonable cause to issue or extend a stop order pursuant to this section, the timber operator may present a claim to the Victim Compensation and Government Claims Board pursuant to Part 3 (commencing with Section 900) of Division 3.6 of Title 1 of the Government Code for compensation and damages resulting from the stopping of timber operations.

(2) If the Victim Compensation and Government Claims Board finds that the forest officer lacked reasonable cause to issue or extend the stop order, the board shall award a sum of not less than one hundred dollars ($100), nor more than one thousand dollars ($1,000), per day for each day the order was in effect.

(Amended by Stats. 2004, Ch. 722, Sec. 2. Effective January 1, 2005.)



5093.69

(a) The Resources Agency shall conduct studies specifically funded by the Legislature relative to the condition of the system and may make recommendations to the Legislature for protection and enhancement of the system.

(b) The director shall conduct studies specifically funded by the Legislature and shall make recommendations relating to all of the following:

(1) The restoration of salmon and steelhead habitat in the system, including measures that can be taken to increase spawning populations, and provide at least 100 miles of reopened spawning and nursery areas each year until the year 1990.

(2) Enforcement requirements necessary to protect the system from fish or wildlife degradation.

(3) Development of information or statistical data necessary to provide the most beneficial management of the fisheries included within the system.

(4) Legislative action deemed necessary to protect the fishery and wildlife values of the system.

(Added by Stats. 1982, Ch. 1481, Sec. 18.)



5093.70

(a) The Legislature hereby finds and declares all of the following:

(1) Mill Creek and Deer Creek possess extraordinary resources in that they support one of the few remaining viable populations of wild spring-run chinook salmon in the Sacramento-San Joaquin River system. One essential component of the resources provided by these creeks is their exceptional water quality.

(2) Based on a review of comprehensive technical data, the Legislature has determined that potential beneficial uses must be balanced to achieve protection of the unique fishery resources and existing water rights of Mill Creek and Deer Creek in the manner specified in this section. In lieu of including Mill Creek and Deer Creek in the system, the continued management of stream resources in their existing natural condition consistent with the terms of this section represents the best way to protect the unique fishery of Mill Creek and Deer Creek. Maintaining the existing free flowing conditions of Mill Creek and Deer Creek to protect their fisheries is the highest and most beneficial use of the unappropriated waters of Mill Creek and Deer Creek within the segments designated in subdivisions (b) and (c), and is a reasonable use of water within the meaning of Section 2 of Article X of the California Constitution.

(b) No new dam, reservoir, diversion, or other water impoundment facility shall be constructed on Mill Creek from the headwaters of East Sulphur Creek within Section 15 T30N R4E to the United States Geological Survey gauging station in the northeast quarter of the northwest quarter of Section 6 T25N, R1W.

(c) No new dam, reservoir, diversion, or other water impoundment facility shall be constructed on Deer Creek from the headwaters in Section 11 T27N R5E to the United States Geological Survey gauging station in the northwest quarter of the northeast quarter of Section 23 T25N, R1W.

(d) Except for the maintenance of existing flood control facilities and projects by public agencies or private landowners or emergency flood control activities or repairs required due to acts of God, provided that those activities or projects do not interfere with the passage of migrating anadromous fish, no state agency shall assist or cooperate with, whether by loan, grant, license, or otherwise, any agency of the federal, state, or local government in the planning or construction of any dam, reservoir, diversion, or other water impoundment facility that could have an adverse effect on the free-flowing conditions of Mill Creek and Deer Creek, or on their wild runs of spring-run chinook salmon.

(e) All state agencies exercising powers under any other provision of law with respect to the protection and restoration of fishery resources shall continue to exercise those powers in a manner that protects and enhances the fishery of the segments designated in subdivisions (b) and (c). In carrying out this subdivision, any exercise of powers shall be consistent with Section 5093.58.

(f) Nothing in this section shall prejudice, alter, affect in any way, delay, or interfere with the implementation or construction of any fishery restoration or improvement project that is authorized, required, or recommended pursuant to the Central Valley Improvement Act (Public Law 102-575) or the Upper Sacramento River Fisheries and Riparian Habitat Management Plan developed pursuant to Chapter 885 of the Statutes of 1986, or of any other fishery restoration or improvement project.

(g) Nothing in this chapter shall prejudice, alter, affect in any way, delay, or interfere with existing water rights; implementation of those rights; historic water use practices; and replacement, maintenance, repair, or operation of diversions and diversion facilities; or changes in the purposes of use, places of use, points of diversion, or ownership of existing water rights, except that no change shall operate to increase the adverse effect, if any, of the preexisting diversion facility or place or purpose of use upon the free flowing and natural character of the stream.

(Added by Stats. 1995, Ch. 183, Sec. 4. Effective January 1, 1996.)






CHAPTER 1.5. Federal Water Project Recreation Act

5094

It is hereby declared to be in the public interest for the state and local public agencies to participate with the federal government with respect to recreation and fish and wildlife enhancement facilities at federal water projects to the extent that such facilities are deemed necessary and desirable by the state or local public agency participating. The state may participate in any such project to the extent that it is of statewide importance and that local public agencies are unwilling or unable to do so and to the extent the Legislature appropriates funds necessary therefor. The state and local agencies may cooperate and jointly participate in a project where the interests of both will be advantageously served.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 143.)



5094.1

The Secretary of the Resources Agency, with the approval of the Director of Finance and upon specific authorization by the Legislature, may indicate in writing the state s intent to agree to administer any federal multiple-purpose water project land and water areas for recreation or fish and wildlife enhancement, or both of these purposes, as provided in Public Law 89-72. The secretary, as to each proposed state participation, shall submit any proposed indication of intent, together with supporting material, to the Legislature.

The secretary, before requesting legislative authorization, shall determine that the proposed state participation in the project is in compliance with all comprehensive water, recreation, and fish and wildlife plans of the state.

Notwithstanding the provisions of this section, the Department of Fish and Game may review and coordinate the development of fish and wildlife enhancement features at federal water projects with fish and wildlife plans of the state, irrespective of whether the state agrees to administer the project.

(Amended by Stats. 1978, Ch. 380.)



5094.2

With respect to each project as to which a letter of intent has been given, the Resources Agency through the Department of Parks and Recreation and the Department of Fish and Game, in cooperation with affected local public agencies, shall conduct an investigation and study of the project with respect to the areas of interest of each and prepare plans of the proposed state participation therein. The plans shall be submitted, upon request, to each affected local public agency for its review and comments thereon. The comments shall be transmitted to the agency by the affected local public agency within such period as determined by the administrator, which period shall be not less than 30 days nor more than 60 days from the date of submission to the local public agency.

(Amended by Stats. 2001, Ch. 745, Sec. 172. Effective October 12, 2001.)



5094.3

Upon specific authorization of state participation by the Legislature:

(a) The Department of Parks and Recreation and the Department of Fish and Game may cooperate and participate with the federal government pursuant to Public Law 89-72 in the development of recreation and fish and wildlife enhancement at federal water projects. Where both the recreation and fish and wildlife enhancement functions are involved in a project the department having the principal interest as designated by the Administrator of the Resources Agency shall be the contracting agency with the federal government. In such case the contract shall be subject to approval of the other department.

(b) The departments may (1) administer unit land and water areas for recreation or fish and wildlife enhancement, or both, (2) contract with the federal government for the operation, maintenance, and replacement of unit facilities, (3) assume all costs of such operation, maintenance, and replacement, and (4) accept transfer of unit lands or facilities by lease or exchange upon such terms and conditions as will best promote the development and operation of such lands or facilities in the public interest for recreation or fish and wildlife enhancement purposes, or both.

(c) The departments may enter into a contract or contracts with the federal government to pay or repay one-half of the separable capital costs involved in the development of the recreation or fish and wildlife enhancement features, or both, at the project pursuant to the provisions of Public Law 89-72, consistent with the reports provided for in Section 5094.2. The agreement for the payment or repayment of the separable capital costs shall be limited to those recreation or fish and wildlife enhancement facilities, or both, specified in the contract. Such payments or repayments may be made by any or all of the following methods: by legislative appropriation; by provision of lands, interests therein, or facilities for the project; or by a contract or contracts for repayment, with interest, within 50 years of first use of project recreation or fish and wildlife enhancement facilities specified in the contract or contracts. The source of repayment may be limited to entrance and user fees or charges collected at the project by the contracting department if such fees or charges dedicated to repayment are established on a basis calculated to achieve repayment and are made subject to review and renegotiation at intervals of not more than five years. If the source of repayment is so limited, revenues derived from such fees or charges shall be deposited in a special account in the Special Deposit Fund in the State Treasury and used for the purpose of such repayment. If not so limited, the source of repayment shall be such appropriations of funds as may from time to time be made for such purpose by the Legislature.

(Amended by Stats. 1967, Ch. 798.)



5094.4

This chapter shall not apply to the cooperation and participation with the federal government pursuant to Public Law 89-161 in the development of recreation facilities or fish and wildlife enhancement facilities, or both, at Auburn Dam and Reservoir, Folsom Dam and Reservoir, Nimbus Dam and Lake Natomas, and County Line Dam and Reservoir, and stream areas in the immediate vicinity of these facilities.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 143.)



5094.5

This chapter shall be known and may be cited as the Porter-Cobey Federal Water Project Recreation Act.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 143.)






CHAPTER 1.55. State Urban Parks and Healthy Communities Act

5095

This chapter shall be known, and may be cited, as the State Urban Parks and Healthy Communities Act.

(Added by Stats. 2001, Ch. 877, Sec. 3. Effective January 1, 2002.)



5095.1

The Legislature finds and declares all of the following:

(a) Parks and recreation provide opportunities for building strong communities and promote ethnic and cultural harmony.

(b) The state parks system and the network of community and regional parks, along with park professionals, are in a unique position to promote educational, recreational, and community services that foster partnerships with schools, nonprofit organizations, and other government organizations that serve as a foundation for the healthy development of our communities.

(c) California s population is growing increasingly diverse and it is incumbent upon state and local governments, working with local education entities, to develop and integrate programs and educational curriculum that take full advantage of the state s natural environs.

(d) Today, many of our communities are in distress and face increasingly complex problems of poverty, race relations, environmental concerns, crime, and inadequate education facilities. These problems are exacerbated by the lack of communication, collaboration, and services in our inner cities. More and more local agencies, along with nonprofit community-based organizations, are called upon to provide recreation, after school programs, and community services to meet these growing problems.

(e) Most state, community, and regional parks play a role in educating the public about our cultural diversity, historical roots, biological networks, and ecological systems. To do this effectively, these entities need to identify and integrate themes within our state and local parks systems that are relevant to urban communities and, to the extent possible, work with local education agencies to better define those themes and provide increased opportunities for children to access California s park network as a living classroom.

(f) There are numerous examples across the state where collaborative efforts on behalf of state, community, and regional parks working in conjunction with community-based organizations and local education entities have developed programs, providing children with exemplary outdoor educational experiences.

(g) Often, inner city and minority youth populations lack access to recreational opportunities.

(h) Recreational and athletic activities have served to break down color barriers in various communities and allowed individuals such as Tiger Woods and Venus Williams to blaze new cultural and societal trails, serving as positive role models for urbanized youth throughout the nation.

(i) In addition, many urban areas throughout the state lack the financial means or availability of property to acquire and develop parks and recreation areas and facilities, particularly in the neighborhoods that are currently least served in this area.

(j) To promote a greater sense of responsibility toward new parks and recreation areas and facilities, it is vital to encourage community participation in the development of new parks and recreation areas and facilities, which will help keep them clean and safe and enhance community pride and sustain neighborhood vitality.

(k) Recreation, team sports, and games build self-esteem, confidence, social harmony, independent thinking, self-discipline, sportsmanship, and health and help to develop skills in conflict resolution.

(Added by Stats. 2001, Ch. 877, Sec. 3. Effective January 1, 2002.)



5095.2

As used in this chapter, the following terms have the following meanings:

(a) Active recreational purpose means an activity that requires athletic fields, courts, gymnasiums, or other recreational venues for youth soccer, baseball, football, basketball, tennis, or swimming, or any activity the department identifies as meeting this definition.

(b) Department means the Department of Parks and Recreation.

(c) Director means the Director of Parks and Recreation.

(d) Facility includes a place for organized team sports, outdoor recreation, permanent play structures, and multipurpose structures designed to meet the special recreational, educational, vocational, and social needs of youth. Facility also includes the acquisition of properties or development of venues for the furtherance of the purposes of Section 5095.4 where existing state conservancies or state, community, or regional parks are not readily accessible.

(e) Fund means the State Urban Parks and Healthy Communities Fund.

(f) Nonurbanized local agency means any city, county, or district that qualifies as a nonurbanized area as defined in subdivision (e) of Section 5621 and that is eligible for grant funding pursuant to Chapter 3.2 (commencing with Section 5620).

(g) Special district means a regional park district, regional park and open-space district, or regional open-space district formed pursuant to Article 3 (commencing with Section 5500) of Chapter 3, or a recreation and park district formed pursuant to Chapter 4 (commencing with Section 5780).

(h) State agency includes the Department of Parks and Recreation and the state conservancies in existence on the effective date of the act adding this section during the 2001 portion of the 2001 02 Regular Session.

(i) Urbanized or heavily urbanized local agencies include cities, counties, or a city and county, or special districts as determined by the Department of Finance according to the latest verifiable census data pursuant to subdivisions (c) and (d) of Section 5621.

(Amended by Stats. 2002, Ch. 664, Sec. 181. Effective January 1, 2003.)



5095.3

There is hereby created, in the State Treasury, the State Urban Parks and Healthy Communities Fund. The department shall expend moneys from this fund, upon appropriation by the Legislature, to provide grants to state agencies, including state conservancies in existence on January 1, 2002, urbanized or heavily urbanized local agencies, and community-based organizations, in accordance with Sections 5095.4 and 5095.5. Funds necessary to administer this chapter shall be appropriated in the annual Budget Act.

(Amended by Stats. 2002, Ch. 975, Sec. 2. Effective January 1, 2003.)



5095.4

(a) The director, in consultation with the State Department of Education, shall develop a competitive grant program to assist state parks, state conservancies in existence as of January 1, 2003, urbanized and heavily urbanized local agencies, and community-based organizations within those jurisdictions, working in collaboration, to provide outdoor educational opportunities to children.

(1) Applicant entities shall provide a 25-percent matching contribution in community resources. The matching contributions may be in the form of money, including funds from other state or local assistance programs, gifts of real property, equipment, and consumable supplies, volunteer services, free or reduced-cost use of land, facilities, or equipment, and bequests and income from wills, estates, and trusts. The department may establish findings for hardships to waive the matching requirement when an applicant cannot meet the requirement.

(2) The department may give additional consideration to applicant entities collaborating with other entities, including, but not limited to, school districts, faith-based groups and others providing outreach programs to identify and attract urbanized youth most in need of organized, constructive recreational activities.

(b) The department shall make one-third of any funds appropriated for the purposes of this chapter available to give special priority to providing increased access for elementary schoolage children in grades 2 to 8, inclusive, to conservancy or state, community, and regional park properties and, in addition, shall give priority, in awarding a grant pursuant to this section, to all of the following:

(1) Programs that use curriculum tied to the science content standards and science framework adopted by the State Board of Education.

(2) Applicants that serve children with family incomes below the statewide average, based on the most recent figures computed and established by the Department of Finance.

(3) Applicants that provide access to children who are underserved or lack access to parks or other outdoor venues suitable to conduct appropriate environmental education instruction.

(4) Applicants that have developed working collaboratives to develop environmental education partnerships.

(5) Applicants working in collaboration with local educational agencies to identify those children lacking adequate opportunities to access outdoor environmental education curriculum or innovative or alternative recreation programming.

(c) The amount of a grant awarded pursuant to this section may not be less than twenty thousand dollars ($20,000) or more than two hundred thousand dollars ($200,000). A grant may be expended for any of the following purposes:

(1) Staffing that is directly associated with the programming.

(2) Staff training or development directly associated with the programming.

(3) Costs associated with transporting youth between a community or school and the proposed environmental education venue.

(4) Medical insurance for the participants, only if the insurance is a requirement pursuant to the activity.

(5) Operational costs, such as the rental equipment, food, and supplies.

(6) Applicants that can demonstrate that the administrative costs associated with this activity will not exceed more than 7.5 percent of the amount of the grant.

(d) The department may gather information from the applicants as to the effectiveness of these programs in meeting program objectives. The department shall summarize this information and report to the appropriate budget and fiscal committees of both houses of the Legislature as to the number of children served, the educational objectives met, and the level of demand.

(e) Applicant agencies may enter into contracts with other public agencies or entities to provide unique interpretive skills or to present authentic, curriculum-based programs in units of conservancy properties or state, community, or regional park systems for services not otherwise provided. The purpose of this subdivision is to authorize the applicants to provide programming services, equipment, and materials that assist in the curriculum program or provide educational activities that assist in the presentation of cultural traditions.

(Amended by Stats. 2002, Ch. 975, Sec. 3. Effective January 1, 2003.)



5095.5

(a) The department shall allocate two-thirds of any funds appropriated for the purposes of this chapter to provide grants to urbanized or heavily urbanized local agencies or community-based organizations within these jurisdictions for the acquisition and development of properties for active recreational purposes, as defined. Eligible projects shall meet all of the following criteria:

(1) The amount of the grant applied for, together with any matching contribution, shall meet all of the cost of acquiring and developing the project, and when construction of the project is completed, the new urban park or facility shall have a management plan and demonstrate to the satisfaction of the department that the applicant agencies have sufficient means to ensure that the park or facility shall remain open and accessible to the public.

(2) The application includes a commitment for a matching contribution. The matching contributions may be in the form of money, including funds from other state or local assistance programs, gifts of real property, equipment, and consumable supplies, volunteer services, free or reduced-cost use of land, facilities, or equipment, and bequests and income from wills, estates, and trusts. The department may establish findings for hardships to waive the matching requirement when an applicant cannot meet the requirement.

(3) To the extent practicable, the project is a joint-use project between two or more agencies that share responsibility for ownership, development, or maintenance, or both, of the project.

(b) The department shall adopt guidelines to amplify or clarify the criteria specified in Section 5095.4 or this section, and may adopt additional criteria, to supplement those criteria.

(c) The department may develop a procedural guide for the administration of this chapter and the guidance of applicants.

(d) The department shall solicit written comments and hold public hearings at convenient locations throughout the state on any regulations, guidelines, or the procedural guide proposed to be adopted or developed pursuant to this section.

(e) The department shall adopt guidelines to implement this chapter.

(f) Any regulation, guideline, or procedural guide adopted or developed pursuant to this chapter is not subject to the review or approval of the Office of Administrative Law or to any other requirement of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(g) A grant received pursuant to this section may be expended to acquire the fee title or other interest in real property. If an application proposes to acquire less than fee title, the applicant shall demonstrate in the application, to the satisfaction of the department, that the proposed project will provide public benefits that are commensurate with the type and duration of the interest in real property to be acquired.

(h) With the consent of an urbanized or heavily urbanized local agency, any eligible nonprofit organization that is tax exempt pursuant to Section 501(c)(3) of the Internal Revenue Code may apply for a grant on behalf of an entity for the purposes of either Section 5095.4 or this section. The application shall include a copy of any contract between the local agency and the nonprofit organization and the resolution or other authorization of consent. The contract shall specify arrangements for the long-term management and operation of the urban park or recreation area commensurate with the amount of the grant, as determined by the department.

(i) Every applicant for a grant pursuant to this section and the entity that will operate and maintain the property, if that entity is different than the applicant, shall agree to comply with all of the following requirements:

(1) To operate and maintain the property developed pursuant to this chapter so that it is usable by residents of the affected area. With the approval of the department, the grant recipient, or its successor in interest in the property, may transfer its property interest and the responsibility to operate and maintain the property, in accordance with the terms of the grant and any applicable law, to a public agency or nonprofit organization that is able to operate and maintain the property in perpetuity. Any attempt to make a transfer in violation of this subdivision is void.

(2) To use the property only for the purposes for which the grant was made and to make no other use or sale or other disposition of the property, except as authorized by statute. If the use of the property is changed to a use that is not permitted by the terms of the grant, or if the property is sold or otherwise disposed of, the grant recipient shall reimburse the department an amount equal to the amount of the grant, the fair market value of the land and any improvements constructed with the grant, or the proceeds from the sale or other disposition, whichever amount is greater. If the property that is sold or otherwise disposed of is less than the entire interest in the property funded with the grant, the grant recipient shall reimburse the department an amount equal to either the proceeds from the sale or other disposition of the interest or the fair market value of the interest sold or otherwise disposed of, whichever amount is greater.

(3) In lieu of seeking reimbursement pursuant to paragraph (2), the department may impose restrictions on the use of public park property identical to the requirements for the preservation of public parks set forth in the Public Park Preservation Act of 1971 (Chapter 2.5 (commencing with Section 5400)) with respect to any property used, sold, or otherwise disposed of in a manner not permitted by the terms of the grant.

(j) The recipient of a grant pursuant to this chapter may use the grant funds to pay for any portion of the cost of cleaning up, removing, or remediating any toxic materials or hazardous substances, if the amount used for cleanup, removal, or remediation does not exceed 20 percent of the grant allocated to the project.

(k) The amount allocated pursuant to this chapter shall be roughly divided 60 percent to the southern portion of the state (south of the Tehachapi Mountains) and 40 percent to the northern portion.

(l) Recognizing that some rural areas of the state have significant deficiencies of park facilities for active recreational purposes, the department shall consider allocating two hundred fifty thousand dollars ($250,000) pursuant to this section to nonurbanized local agencies. In awarding these grants, the department shall apply the same guidelines as those established for awarding a grant to a nonurbanized area pursuant to subdivision (e) of Section 5621.

(m) After all grants authorized under this chapter have been awarded, the department shall report to the Budget Committee of the Assembly and the Budget and Fiscal Review Committee of the Senate on the number of grant applications received, the total amount of funds sought by applicants, and the number of eligible applications that were not funded.

(n) Nothing in this section is intended to prohibit community-based organizations from acting in partnership with organizations that do not have tax-exempt status as a nonprofit organization under Section 501(c)(3) of the federal Internal Revenue Code.

(Amended by Stats. 2002, Ch. 975, Sec. 4. Effective January 1, 2003.)



5095.6

(a) This chapter shall be implemented only upon appropriation of sufficient funds to the department for that purpose.

(b) Notwithstanding any other provision, all funds that are appropriated to the department pursuant to this chapter shall be encumbered within three years of the date of that appropriation and expended within eight years of the date of that appropriation.

(c) Any grants to state or local agencies or nonprofit organizations or community groups pursuant to this chapter, on or after January 1, 2003, shall be contingent upon a future appropriation in the annual Budget Act.

(Added by Stats. 2002, Ch. 975, Sec. 5. Effective January 1, 2003.)






CHAPTER 1.57. Central Valley Vision

5095.50

For purposes of this chapter, the following definitions apply:

(a) Central Valley means the geographic region extending from approximately the City of Redding in the north to the Tehachapi Mountains in the south, and from the valley floor up to 2,000 feet elevation along the coastal range in the west and the Sierra Nevada range in the east.

(b) Plan means the detailed plan of implementation developed by the department for its Central Valley Vision.

(Added by Stats. 2007, Ch. 546, Sec. 2. Effective January 1, 2008.)



5095.51

The department shall develop a detailed plan of implementation for its Central Valley Vision. The plan shall identify and prioritize specific sites and projects for acquisition and development in the Cental Valley, based on the following objectives:

(a) Expansion of resource protection and access to recreational opportunities at existing state parks and other public lands.

(b) Acquisition of lands with important natural, cultural, and recreational values, focusing on lands that link state parks with other public lands, particularly along water corridors.

(c) Preservation and interpretation of historical and cultural resources.

(d) Expansion of interpretive and recreational programs and opportunities in state park units.

(Added by Stats. 2007, Ch. 546, Sec. 2. Effective January 1, 2008.)



5095.52

To the extent feasible, the plan shall do all of the following:

(a) Identify specific opportunities and priorities for acquisition and development of new and existing parks and recreational opportunities, with priority given to the following:

(1) Areas with significant or threatened natural resource values, as blue oak and sycamore woodlands, riparian and wetland areas, and native grasslands.

(2) Areas along river corridors and other water bodies, and in the Sacramento/San Joaquin Delta.

(3) Areas that can be linked with other state park units or public lands, providing natural corridors and linkages for wildlife and trails.

(4) Areas with unique California cultural and historical values.

(5) Areas with the capacity to support recreational activities for which there is a demonstrated unmet public interest and demand.

(b) Expand opportunities and facilities for multiple and diverse recreational activities, based on identified public interest and demand.

(c) Expand educational and interpretive services and facilities, focusing on the unique cultural and historical resources of the Central Valley.

(Added by Stats. 2007, Ch. 546, Sec. 2. Effective January 1, 2008.)



5095.53

The plan shall include a specific timeline for implementation.

(Amended by Stats. 2012, Ch. 728, Sec. 140. Effective January 1, 2013.)



5095.54

This chapter shall be implemented to the extent that funds are appropriated pursuant to subdivision (a) of Section 75063 or any other source.

(Added by Stats. 2007, Ch. 546, Sec. 2. Effective January 1, 2008.)






CHAPTER 1.6. State Beach, Park, Recreational, and Historical Facilities Bond Act of 1964

5096.1

This chapter may be cited as the Cameron-Unruh Beach, Park, Recreational, and Historical Facilities Bond Act of 1964.

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)



5096.2

The Legislature of the State of California hereby finds and declares that:

(a) It is the responsibility of this State to provide and to encourage the provision of outdoor recreation opportunities for the citizens of California;

(b) When there is proper planning and development, open space lands contribute not only to a healthy physical and moral environment, but also contribute to the economic betterment of the State, and, therefore, it is in the public interest for the State to acquire areas for recreation, conservation, and preservation and to aid local governments of the State in acquiring and developing such areas as will contribute to the realization of the policy declared in this chapter.

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)



5096.3

The Legislature further finds and declares that:

(a) The present public outdoor recreation areas and facilities in the State are inadequate to accommodate the demands made on them at the present time and will become critically inadequate as time progresses.

(b) Land values are increasing at a steady rate and any delay by the State in securing additional lands for park and recreation purposes will result not only in the loss of suitable lands for recreation purposes, but also will reduce the economic ability of the State to acquire such lands.

(c) At the next general election the people of the State of California will vote upon a proposition authorizing a state bond issue in the amount of one hundred fifty million dollars ($150,000,000) to provide the moneys for the acquisition and development of lands needed for recreation purposes.

(d) It is desirable for the people of this State to have prior notice of the proposed disposition and allocation of the proceeds of this bond issue.

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)



5096.4

Bonds in the total amount of one hundred fifty million dollars ($150,000,000), or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed hereinafter. Said bonds shall, when sold, be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California are hereby pledged for the punctual payment of both principal and interest on said bonds as said principal and interest become due and payable.

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)



5096.5

There shall be collected each year and in the same manner and at the same time as other state revenue is collected such sum in addition to the ordinary revenues of the State as shall be required to pay the principal and interest on said bonds maturing in said year, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of said revenue to do and perform each and every act which shall be necessary to collect such additional sum.

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)



5096.6

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this act, such an amount as will equal the following:

(a) Such sum annually as will be necessary to pay the principal and interest on bonds issued and sold pursuant to the provisions of this chapter, as said principal and interest become due and payable.

(b) Such sum as is necessary to carry out the provisions of Section 5096.7, which sum is appropriated without regard to fiscal years.

(Amended by Stats. 1965, Ch. 1027.)



5096.7

For the purposes of carrying out the provisions of this chapter the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the State Beach, Park, Recreational, and Historical Facilities Fund, which fund is hereby created. Any moneys made available under this section shall be returned to the General Fund from moneys received from the sale of bonds sold for the purpose of carrying out the provisions of this chapter.

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)



5096.8

The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the State Beach, Park, Recreational, and Historical Facilities Fund. The money in the fund may be expended only for the purposes specified in this chapter and only pursuant to appropriation by the Legislature in the manner hereinafter prescribed.

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)



5096.9

All proposed appropriations for the program contemplated by this chapter shall be included in a section in the Budget Bill for each fiscal year for consideration by the Legislature, and shall bear the caption State Beach, Park, Recreational, and Historical Facilities Bond Act Program. The section shall contain separate items for each project for which an appropriation is made.

Such appropriations shall be subject to all limitations contained in the Budget Bill and to all fiscal procedures prescribed by law with respect to the expenditure of state funds. The section shall contain proposed appropriations only for the program contemplated by this chapter, and no funds derived from the bonds authorized by this chapter may be expended pursuant to an appropriation not contained in that section of the Budget Act.

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)



5096.10

The bonds authorized by this act shall be prepared, executed, issued, sold, paid and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3, Division 4, Title 2 of the Government Code) and all of the provisions of that law are applicable to the bonds and to this chapter, and are hereby incorporated in this chapter as though set forth in full herein.

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)



5096.11

The State Park and Recreation Finance Committee is hereby created. The committee consists of the Governor, the State Controller, the Director of Finance, the State Treasurer, and the Administrator of the Resources Agency. For the purposes of this chapter the State Park and Recreation Finance Committee shall be the committee as that term is used in the State General Obligation Bond Law. The Administrator of the Resources Agency is hereby designated as the board for the purposes of this chapter and for the purposes of the State General Obligation Bond Law.

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)



5096.13

All money deposited in the State Beach, Park, Recreational and Historical Facilities Fund which is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)



5096.14

As used in this chapter and for the purposes of this chapter as used in the State General Obligation Bond Law, the following words shall have the following meanings:

(a) State grant or state grant moneys means moneys received by the State from the sale of bonds authorized by this chapter which are available for grants to counties for acquisition and development of real property for park and recreation purposes.

(b) Regional project means the acquisition and development of real property for park and recreation purposes by a county, a city, or by two or more counties, a city, district or regional agency engaged in a project with the use of state grant moneys to serve regional recreational needs.

(c) Minimum development means the providing of public access, sanitary and water facilities, and public safety requirements.

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)



5096.15

Except as otherwise provided herein, all money deposited in the State Beach, Park, Recreational, and Historical Facilities Fund shall be available for appropriation as set forth in Section 5096.9 for the purposes set forth below in amounts not to exceed the following except as may be provided hereafter:

(a) ??For the acquisition of real property for the state park system, including public beaches ........................

$85,000,000

(b) ??For minimum development of real property ac quired under subdivision (a) of this section ........................

$20,000,000

(c) ??For the acquisition, development, or acquistion and development, of real property for wildlife management in accordance with the provisions of the Wildlife Conservation Law of 1947 (Chap ter 4 (commencing with Section 1300), Division 2, Fish and Game Code) and in accordance with a master plan drafted as an element of the State Development Plan ........................

$5,000,000

(d) ??For grants to counties, cities, or cities and counties for the acquisition, development, or acquisition and development, of real property for park and beach purposes ........................

$40,000,000

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)



5096.16

The forty million dollars ($40,000,000) authorized by Section 5096.15 for grants shall be allocated to the counties, such allocation to be based upon the estimated population of the counties on July 1, 1975, as that population is shown in the document Provisional Projections of California Areas and Counties to 1980 published by the State Department of Finance and dated February 15, 1963, as follows:

One dollar and twenty-five cents ($1.25) per person per county, plus an additional twenty-five cents ($0.25) per person per county for those counties which participate in an areawide or regional plan, or which assume planning responsibility for an urban area as a whole, in either case sufficient to qualify for federal financial assistance pursuant to the provisions of Title VII of the Federal Housing Act of 1961 (Public Law 87-70), provided however, that each county shall be entitled to receive an allocation of not less than seventy-five thousand dollars ($75,000), and provided further, that any grant made to a city, district, or regional public agency shall be subtracted from the total otherwise allocable under the provisions of this chapter to the county or counties in which the city, district, or regional public agency is located. Any city, district or regional public agency may participate with a county or counties in an application for a state grant under the provisions of this section, provided that a city, district, or regional public agency may apply for a grant only after receiving the approval of the boards of supervisors of the county whose allocation is affected and of the county or counties in which the city proposes to acquire real property.

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)



5096.17

On July 1, 1970, the Resources Agency Administrator shall cause to be totaled the unencumbered balances remaining in the State Beach, Park, Recreational and Historical Facilities Fund. A program shall be submitted in the budget for the 1971 72 fiscal year to appropriate this balance. This program shall consist of projects deemed to be of highest priority from among the purposes expressed in Section 5096.15 (a) through (d), inclusive, and shall not be subject to the maximum amounts allocated to those purposes in Section 5096.15.

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)



5096.18

Projects involving state funds only, pursuant to subdivisions (a) and (b) of Section 5096.15, shall originate by legislative resolution, resolutions, or resolutions of the State Park Commission directing studies of the projects included therein or upon initiative of the Administrator of the Resources Agency directing a study of the projects included therein.

Allocations for the purposes of subdivision (c) of Section 5096.15 that are authorized by the Legislature and approved by the Governor shall be made from the State Beach, Park, Recreational and Historical Facilities Fund and shall be expended in accordance with the provisions of the Wildlife Conservation Law of 1947 (Chapter 4 (commencing with Section 1300), Division 2, Fish and Game Code) and in accordance with a master plan drafted as an element of the State Development Plan.

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)



5096.20

An application for a state grant pursuant to subdivision (d) of Section 5096.15 shall be submitted to the Resources Agency Administrator. The application for the state grant shall be accompanied by a countywide area, or regional master or general plan as set forth in Section 65462 of the Government Code for the county or counties wherein the project lies. This plan shall contain a recreation element, as defined in Section 65465 of the Government Code, and shall have been adopted by the board of supervisors of the county or counties applying for state funds. The Resources Agency Administrator, in co-operation with the State Office of Planning, shall review the material submitted by the county or counties for completeness and conformity with the State Development Plan.

Upon completion of the Resources Agency Administrator s review, approved projects shall be forwarded to the Governor for inclusion in the Budget Bill.

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)



5096.21

Projects proposed pursuant to subdivisions (a), (b) and (c) of Section 5096.15 shall be submitted to the office of the Resources Agency Administrator for review. The Director of the Department of Parks and Recreation shall provide the Resources Agency Administrator with a statement concerning each project originated pursuant to subdivisions (a) and (b) of Section 5096.15, which statement shall include at least the following data:

(a) The demand giving rise to the necessity for the project,

(b) The existing supply of opportunities for meeting such need and the relationship of the proposed project to said supply,

(c) The economic factors associated with the project, and

(d) The nondemand factors, if any, associated with the proposed project, including historical importance, unique scientific or scenic value.

The administrator as part of his review shall refer the projects to the State Office of Planning for the purpose of determining their general compliance with the State Development Plan.

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)



5096.22

The administrator, after completing his review, shall forward those projects recommended by the appropriate board or commission together with his comments thereon to the Governor for inclusion in the Budget Bill.

In submitting the list of projects recommended for inclusion in the annual budget, the administrator shall organize the projects on a priority basis within each of the purposes as set forth in subdivisions (a), (b), and (c) of Section 5096.15. This priority ranking shall take into account and be based upon at least the following factors:

(a) Location with respect to pressures arising from user demand,

(b) Project size and the reason for such size or extent,

(c) The kinds of real property interests to be acquired,

(d) Whether the project is new or an addition to existing state property,

(e) Estimates of direct or indirect capital costs,

(f) Estimates of annual gross and net operating costs for the ensuing five years, and

(g) Compliance with the concept of orderly statewide recreational development consistent with the State Development Plan.

In addition, the statement setting forth the priorities shall include the relationship of each separate project on the priority list to a proposed time schedule for the acquisition and development expenditures associated with the accomplishment of the projects contained in said list. All projects proposed in the Governor s budget of each fiscal year shall be contained in the Budget Bill as provided in Section 5096.9 of this act.

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)



5096.23

Projects authorized for the purposes set forth in subdivisions (a) and (b) of Section 5096.15 shall be subject to augmentation as provided in Section 16352 of the Government Code. The unexpended balance in any appropriation heretofore or hereafter made payable from the State Beach Park, Recreational, and Historical Facilities Fund which the Director of Finance, with the approval of the State Public Works Board, determines not to be required for expenditure pursuant to the appropriation may be transferred on order of the Director of Finance to and in augmentation of the appropriation made in Section 16352 of the Government Code.

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)



5096.24

The Director of the Department of Parks and Recreation may make agreements with respect to any land acquired pursuant to subdivision (a) of Section 5096.15 of this chapter for continued tenancy of the seller of the property for a period of time and under such conditions as mutually agreed upon by the State and the seller so long as the seller promises to pay such taxes on his interest in property as shall become due, owing or unpaid on the interest created by such agreement and so long as the seller conducts his operations on the land according to specifications issued by the Director or the Department of Parks and Recreation to protect the property for the public use for which it was acquired. A copy of such agreement shall be filed with the county clerk in the county in which the property lies. Such arrangement shall be compatible with the operation of the area by the State, as determined by the Director of the Department of Parks and Recreation.

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)



5096.25

Notwithstanding any other provisions of law, for the purposes of this chapter acquisition may include gifts, purchases, leases, easements, eminent domain, the transfer of property for other property of like value, purchases of development rights, and other interests unless the Legislature shall hereafter otherwise provide. Acquisition for the State Park System by purchase or by eminent domain shall be under the Property Acquisition Law, notwithstanding any other provisions of law.

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)



5096.26

All grants, gifts, devises, or bequests to the state, conditional or unconditional, for park, conservation, recreation or other purposes for which land may be acquired and developed pursuant to this chapter, may be accepted and received on behalf of the state by the appropriate department head with the approval of the Director of Finance.

(Amended by Stats. 1972, Ch. 1222.)



5096.27

There shall be an agreement or contract between the State and the applicant in the case of a state grant project which shall contain therein the provisions that the property so acquired shall be used by the grantee only for the purpose for which the state grant funds were requested and that no other use of the area shall be permitted except by specific act of the Legislature.

Notwithstanding any other provision in this chapter, state grant moneys to be used for park acquisition purposes only shall be restricted to those projects contemplating the acquisition of 50 acres or more of real property, or as an addition to an existing park to provide a total park area of 50 acres or more. Such projects shall also be devoted to multiple recreation purposes, as opposed to restrictive, single interest usage.

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)



5096.28

Lands acquired by the State shall consist predominantly of open or natural lands, including lands under water capable of being utilized for multiple recreation purposes. No funds derived from the bonds authorized by this section shall be expended for the construction of any reservoir designated as a part of the State Water Facilities, as defined in subdivision (d) of Section 12934 of the Water Code, but such funds may be expended for the acquisition and development of beaches, parks, recreational facilities and historical monuments at or in the vicinity of any such reservoir.

(Added by Stats. 1963, Ch. 1690. Approved November 3, 1964, by adoption of Proposition 1.)






CHAPTER 1.67. State Beach, Park, Recreational, and Historical Facilities Bond Act of 1974

5096.71

This chapter may be cited as the State Beach, Park, Recreational, and Historical Facilities Bond Act of 1974 or as the Z'berg-Collier Park Bond Act.

(Added by Stats. 1972, Ch. 912. Approved June 4, 1974, by adoption of Proposition 1.)



5096.72

The Legislature of the State of California hereby finds and declares that:

(a) It is the responsibility of this state to provide and to encourage the provision of outdoor recreation opportunities for the citizens of California;

(b) When there is proper planning and development, open-space lands contribute not only to a healthy physical and moral environment, but also contribute to the economic betterment of the state, and, therefore, it is in the public interest for the state to acquire areas for recreation, conservation, and preservation and to aid local governments of the state in acquiring and developing such areas as will contribute to the realization of the policy declared in this chapter.

(Added by Stats. 1972, Ch. 912. Approved June 4, 1974, by adoption of Proposition 1.)



5096.73

The Legislature further finds and declares that:

(a) The present public outdoor recreation areas and facilities in the state are inadequate to accommodate the demands made on them at the present time and will become critically inadequate as time progresses.

(b) Land values are increasing at a steady rate and any delay by the state in securing additional lands for park and recreation purposes will result not only in the loss of suitable lands for recreation purposes, but also will reduce the economic ability of the state to acquire such lands.

(c) At a special election consolidated with the 1974 direct primary election, the people of the State of California will vote upon a proposition authorizing a state bond issue in the amount of two hundred fifty million dollars ($250,000,000) to provide the moneys for the acquisition and development of lands needed for recreation purposes.

(d) It is desirable for the people of this state to have prior notice of the proposed disposition and allocation of the proceeds of this bond issue.

(Added by Stats. 1972, Ch. 912. Approved June 4, 1974, by adoption of Proposition 1.)



5096.74

Bonds in the total amount of two hundred fifty million dollars ($250,000,000), or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed hereinafter, and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. Said bonds shall, when sold, be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California are hereby pledged for the punctual payment of both principal and interest on said bonds as said principal and interest become due and payable.

(Added by Stats. 1972, Ch. 912. Approved June 4, 1974, by adoption of Proposition 1.)



5096.75

There shall be collected each year and in the same manner and at the same time as other state revenue is collected such sum in addition to the ordinary revenues of the state as shall be required to pay the principal and interest on said bonds maturing in said year, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of said revenue to do and perform each and every act which shall be necessary to collect such additional sum.

(Added by Stats. 1972, Ch. 912. Approved June 4, 1974, by adoption of Proposition 1.)



5096.76

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this act, such an amount as will equal the following:

(a) Such sum annually as will be necessary to pay the principal and interest on bonds issued and sold pursuant to the provisions of this chapter, as said principal and interest become due and payable.

(b) Such sum as is necessary to carry out the provisions of Section 5096.77, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1972, Ch. 912. Approved June 4, 1974, by adoption of Proposition 1.)



5096.77

For the purposes of carrying out the provisions of this chapter the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the State Beach, Park, Recreational, and Historical Facilities Fund of 1974 which fund is hereby created. Any moneys made available under this section shall be returned to the General Fund from moneys received from the sale of bonds sold for the purpose of carrying out the provisions of this chapter.

(Added by Stats. 1972, Ch. 912. Approved June 4, 1974, by adoption of Proposition 1.)



5096.78

The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the State Beach, Park, Recreational, and Historical Facilities Fund of 1974. The money in the fund may be expended only for the purposes specified in this chapter and only pursuant to appropriation by the Legislature in the manner hereinafter prescribed.

(Added by Stats. 1972, Ch. 912. Approved June 4, 1974, by adoption of Proposition 1.)



5096.79

All proposed appropriations for the program contemplated by this chapter shall be included in a section in the Budget Bill for each fiscal year for consideration by the Legislature, and shall bear the caption State Beach, Park, Recreational, and Historical Facilities Bond Act of 1974 Program. The section shall contain separate items for each project for which an appropriation is made.

Such appropriations shall be subject to all limitations contained in the Budget Bill and to all fiscal procedures prescribed by law with respect to the expenditure of state funds. The section shall contain proposed appropriations only for the program contemplated by this chapter, and no funds derived from the bonds authorized by this chapter may be expended pursuant to an appropriation not contained in that section of the Budget Act.

(Added by Stats. 1972, Ch. 912. Approved June 4, 1974, by adoption of Proposition 1.)



5096.80

The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3, Division 4, Title 2 of the Government Code) and all of the provisions of that law are applicable to the bonds and to this chapter, and are hereby incorporated in this chapter as though set forth in full herein.

(Added by Stats. 1972, Ch. 912. Approved June 4, 1974, by adoption of Proposition 1.)



5096.81

The State Park and Recreation Finance Committee is hereby created. The committee consists of the Governor, the State Controller, the Director of Finance, the State Treasurer, and the Secretary of the Resources Agency. For the purposes of this chapter the State Park and Recreation Finance Committee shall be the committee as that term is used in the State General Obligation Bond Law. The Secretary of the Resources Agency is hereby designated as the board for the purposes of this chapter and for the purposes of the State General Obligation Bond Law.

(Added by Stats. 1972, Ch. 912. Approved June 4, 1974, by adoption of Proposition 1.)



5096.83

All money deposited in the State Beach, Park, Recreational, and Historical Facilities Fund of 1974 which is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1972, Ch. 912. Approved June 4, 1974, by adoption of Proposition 1.)



5096.84

As used in this chapter and for the purposes of this chapter as used in the State General Obligation Bond Law, the following words shall have the following meanings:

(a) State grant or state grant moneys means moneys received by the state from the sale of bonds authorized by this chapter which are available for grants to counties for acquisition and development of real property for park and recreation purposes.

(Added by Stats. 1972, Ch. 912. Approved June 4, 1974, by adoption of Proposition 1.)



5096.85

Except as otherwise provided herein, all money deposited in the State Beach, Park, Recreational, and Historical Facilities Fund of 1974 shall be available for appropriation as set forth in Section 5096.79 for the purposes set forth below in amounts not to exceed the following except as may be provided hereafter:

(a) ??For grants to counties, cities, or cities and counties for the acquisition, development, or acquisition and development, of real property for park, recreation area, beach, and historical purposes including state administrative costs ........................

$90,000,000

(b) ??For development of real property for the state park system, including costs for planning and interpretation ........................

$45,000,000

(c) ??For development of historical resources for the state park system, including costs for planning and interpretation ........................

$15,000,000

(d) ??For the acquisition, development, or acquisition and development, of real property for wildlife management in accordance with the provisions of the Wildlife Conservation Law of 1947 (Chapter 4 (commencing with Section 1300), Division 2, Fish and Game Code) and in accordance with a master plan drafted as an element of the State Environmental Goals and Policy Report, including costs for planning and interpretation ........................

$10,000,000

(e) ??For the acquisition of real property for the state park system, and the costs of planning and interpretation, of which not less than fifteen million dollars ($15,000,000) shall be expended for acquisition of privately owned lands inside the boundaries of existing units and for additions to existing units ........................

$90,000,000

It is the intent of the Legislature that funds expended pursuant to subdivisions (a) and (e) of this section may be used for the acquisition of open-space lands, development rights, and scenic easements in connection with the state park system or, in the case of counties, cities, or cities and counties, in connection with park and beach purposes. For the purpose of acquiring such open-space lands or scenic easements the state and counties, cities, or cities and counties may exercise the power of eminent domain.

(Amended (as proposed to be added by Stats. 1972, Ch. 912) by Stats. 1973, Ch. 550. Addition of section, in amended form, approved June 4, 1974, by adoption of Proposition 1.)



5096.86

The ninety million dollars ($90,000,000) authorized by Section 5096.85 for grants shall be allocated to the counties, such allocation to be based upon the estimated population of the counties on July 1, 1980, as projected by the Department of Finance.

Each county s apportionment will be in the same ratio as the county s population is to the state s total population; provided, however, that each county shall be entitled to receive an allocation of not less than two hundred thousand dollars ($200,000); and provided, further, that any grant made to a city, district, or regional public agency shall be subtracted from the total otherwise allocable under the provisions of this chapter to the county or counties in which the city, district, or regional public agency is located. Advance grants may be made for development projects. However, 10 percent of the grant funds shall be withheld until the project is audited by the state.

Each county shall consult with all cities and districts within the county which are authorized to provide park and recreation services and shall develop and submit to the state a priority plan for expenditure of the county s allocation, including expenditures for city and district projects, by June 30, 1975. The priority plan for expenditure of the total county allocation shall be approved by at least 50 percent of the cities and districts representing 50 percent of the population of the cities and districts within the county, and by the county board of supervisors. Failure to submit an approved priority plan by June 30, 1975, shall result in a 10-percent annual reduction in the total county allocation until the priority plan is submitted. Any funds not allocated to a county shall remain in the bond fund and shall be expended under the same conditions as set forth in Section 5096.87 in 1980. By June 30, 1977, if agreement on the priority plan for expenditure has not been submitted to the state, the board of supervisors shall petition the Secretary of the Resources Agency to distribute to high-priority projects the remaining 80 percent of the county s total allocation.

Applications for individual projects appearing on the priority plan for expenditure may be submitted directly to the state by the individual jurisdictions. In the event that any particular jurisdiction s project is withdrawn from funding because of circumstances beyond its control, the application for any substitute project by such jurisdiction not originally appearing on the approved priority plan for expenditure shall be approved by the county board of supervisors.

(Amended (as proposed to be added by Stats. 1972, Ch. 912) by Stats. 1973, Ch. 550. Addition of section, in amended form, approved June 4, 1974, by adoption of Proposition 1.)



5096.87

On July 1, 1980, the Secretary of the Resources Agency shall cause to be totaled the unencumbered balances remaining in the State Beach, Park, Recreational, and Historical Facilities Fund of 1974. A program shall be submitted in the budget for the 1981 1982 fiscal year to appropriate this balance. Unencumbered funds under subdivision (a) of Section 5096.85 shall be reappropriated for grants to local jurisdictions only. The remainder of the program shall consist of projects deemed to be of highest priority from among the purposes expressed in subdivisions (b) to (e), inclusive, of Section 5096.85 and shall not be subject to the maximum amounts allocated to those purposes in Section 5096.85.

(Amended (as proposed to be added by Stats. 1972, Ch. 912) by Stats. 1973, Ch. 550. Addition of section, in amended form, approved June 4, 1974, by adoption of Proposition 1.)



5096.88

Projects involving state funds only, pursuant to subdivisions (b), (c), and (e) of Section 5096.85, shall originate by legislative resolution, resolutions, or resolutions of the State Park and Recreation Commission directing studies of the projects included therein or upon initiative of the Secretary of the Resources Agency directing a study of the projects included therein.

The costs of these project studies shall be borne by the State Beach, Park, Recreational, and Historical Facilities Fund of 1974.

Allocations for the purposes of subdivision (d) of Section 5096.85 that are authorized by the Legislature and approved by the Governor shall be made from the State Beach, Park, Recreational, and Historical Facilities Fund of 1974 and shall be expended in accordance with the provisions of the Wildlife Conservation Law of 1947 (Chapter 4 (commencing with Section 1300), Division 2, Fish and Game Code) and in accordance with a master plan drafted as an element of the State Environmental Goals and Policy Report prepared pursuant to Section 65041 of the Government Code. Local and state projects pursuant to subdivisions (a), (b), (c), and (e) of Section 5096.85 shall be in accord with the California Outdoor Recreation Resources Plan.

(Added by Stats. 1972, Ch. 912. Approved June 4, 1974, by adoption of Proposition 1.)



5096.89

An application for a state grant pursuant to subdivision (a) of Section 5096.85 shall be submitted to the Secretary of the Resources Agency. The application for the state grant shall be accompanied by an adopted plan showing park and recreation lands and facilities, existing and proposed, sufficient to enable the state to determine the needs of the general public for recreation lands and facilities in the applicant s jurisdiction and the quality and quantity thereof. The project for which funds are being requested shall appear on the applicant s plan. The applicant shall state that the project is compatible with the land use plans of those jurisdictions immediately surrounding the project. Where the project land or facilities are located outside the political boundaries of the applicant, such project lands or facilities shall appear on the adopted plan of the jurisdiction in which the project is located. Prior to the approval of any project, the applying jurisdiction s park stewardship history will be reviewed for protecting existing park and recreation and open-space resources and operating and maintaining areas to acceptable standards. The Secretary of the Resources Agency, in cooperation with the Office of Planning and Research, shall review the material submitted by the county or counties for completeness and conformity with the State Environmental Goals and Policy Report. All applications shall contain an environmental impact statement in compliance with the Environmental Quality Act of 1970 (commencing with Section 21000 of the Public Resources Code).

Upon completion of the review by the Secretary of the Resources Agency, approved projects shall be forwarded to the Governor for inclusion in the Budget Bill.

(Added by Stats. 1972, Ch. 912. Approved June 4, 1974, by adoption of Proposition 1.)



5096.90

Projects proposed pursuant to subdivisions (b), (c), (d), and (e) of Section 5096.85 shall be submitted to the office of the Secretary of the Resources Agency for review. The Director of Parks and Recreation shall provide the Secretary of the Resources Agency with a statement concerning each project originated pursuant to subdivisions (b), (c), and (e) of Section 5096.85, which statement shall include the priority of the project in regard to the following needs:

(a) Deficiencies in preserving history.

(b) Deficiencies in preserving scenery and landscapes.

(c) Deficiencies in providing recreation.

(Added by Stats. 1972, Ch. 912. Approved June 4, 1974, by adoption of Proposition 1.)



5096.91

The Secretary of the Resources Agency, after completing his review, shall forward those projects recommended by the appropriate board or commission together with his comments thereon to the Governor for inclusion in the Budget Bill.

In submitting the list of projects recommended for inclusion in the annual budget, the secretary shall organize the projects on a priority basis within each of the purposes as set forth in subdivisions (b), (c), (d), and (e) of Section 5096.85. This priority ranking shall take into account and be based upon the needs specified in Section 5096.90.

In addition, the statement setting forth the priorities shall include the relationship of each separate project on the priority list to a proposed time schedule for the acquisition and development expenditures associated with the accomplishment of the projects contained in such list. All projects proposed in the Governor s Budget of each fiscal year shall be contained in the Budget Bill as provided in Section 5096.79.

(Added by Stats. 1972, Ch. 912. Approved June 4, 1974, by adoption of Proposition 1.)



5096.92

Projects authorized for the purposes set forth in subdivisions (b), (c), and (e) of Section 5096.85 shall be subject to augmentation as provided in Section 16352 of the Government Code. The unexpended balance in any appropriation heretofore or hereafter made payable from the State Beach, Park, Recreational, and Historical Facilities Fund of 1974 which the Director of Finance, with the approval of the State Public Works Board, determines not to be required for expenditure pursuant to the appropriation may be transferred on order of the Director of Finance to and in augmentation of the appropriation made in Section 16352 of the Government Code.

(Added by Stats. 1972, Ch. 912. Approved June 4, 1974, by adoption of Proposition 1.)



5096.93

The Director of Parks and Recreation may make agreements with respect to any land acquired pursuant to subdivision (e) of Section 5096.85 of this chapter for continued tenancy of the seller of the property for a period of time and under such conditions as mutually agreed upon by the state and the seller so long as the seller promises to pay such taxes on his interest in property as shall become due, owing or unpaid on the interest created by such agreement and so long as the seller conducts his operations on the land according to specifications issued by the Director of Parks and Recreation to protect the property for the public use for which it was acquired. A copy of such agreement shall be filed with the county clerk in the county in which the property lies. Such arrangement shall be compatible with the operation of the area by the state, as determined by the Director of Parks and Recreation.

(Added by Stats. 1972, Ch. 912. Approved June 4, 1974, by adoption of Proposition 1.)



5096.94

Notwithstanding any other provisions of law, for the purposes of this chapter acquisition may include gifts, purchases, leases, easements, eminent domain, the transfer of property for other property of like value, purchases of development rights, and other interests unless the Legislature shall hereafter otherwise provide. Acquisition for the state park system by purchase or by eminent domain shall be under the Property Acquisition Law (commencing with Section 15850 of the Government Code), notwithstanding any other provisions of law.

(Added by Stats. 1972, Ch. 912. Approved June 4, 1974, by adoption of Proposition 1.)



5096.95

All grants, gifts, devises or bequests to the state, conditional or unconditional, for park, conservation, recreation or other purposes for which land may be acquired and developed pursuant to this chapter, may be accepted and received on behalf of the state by the appropriate department head with the approval of the Director of Finance. Such grants shall be available, when appropriated by the Legislature, for expenditure for the purposes provided for in Section 5096.85 of this chapter.

(Added by Stats. 1972, Ch. 912. Approved June 4, 1974, by adoption of Proposition 1.)



5096.96

There shall be an agreement or contract between the Department of Parks and Recreation and the applicant in the case of a state grant project which shall contain therein the provisions that the property so acquired shall be used by the grantee only for the purpose for which the state grant funds were requested and that no other use of the area shall be permitted except by specific act of the Legislature.

(Added by Stats. 1972, Ch. 912. Approved June 4, 1974, by adoption of Proposition 1.)



5096.97

Lands acquired by the state shall consist predominantly of open or natural lands, including lands under water capable of being utilized for multiple recreation purposes, and lands necessary for historic preservation. No funds derived from the bonds authorized by this section shall be expended for the construction of any reservoir designated as a part of the State Water Facilities, as defined in subdivision (d) of Section 12934 of the Water Code, but such funds may be expended for the acquisition and development of beaches, parks, recreational facilities and historical monuments at or in the vicinity of any such reservoir.

(Added by Stats. 1972, Ch. 912. Approved June 4, 1974, by adoption of Proposition 1.)



5096.98

(a) The appropriation made by Item 379(c) of the Budget Act of 1973 for the acquisition of Century Ranch for the state park system is hereby validated and confirmed; provided, that before any funds are expended for such acquisition, the Century Ranch project shall be recommended by the State Park and Recreation Commission and reviewed by the Secretary of the Resources Agency.

(b) Moneys deposited in the State Beach, Park, Recreational, and Historical Facilities Fund of 1974 shall be used to reimburse the General Fund for any expenditure of moneys for the acquisition of Century Ranch for the state park system made pursuant to the enactment of Senate Bill No. 1194 of the 1973 74 Regular Session of the Legislature; provided, that the Century Ranch project shall have been recommended by the State Park and Recreation Commission and reviewed by the Secretary of the Resources Agency prior to such General Fund expenditure.

(Added by Stats. 1973, Ch. 1174. Approved June 4, 1974, by adoption of Proposition 1.)



5096.99

Moneys deposited in the State Beach, Park, Recreational, and Historical Facilities Fund of 1974 shall be used to reimburse the General Fund for any expenditure of moneys for the acquisition of lands located between Newport Beach and Laguna Beach for the state park system made pursuant to the enactment of Senate Bill No. 1089 of the 1973 74 Regular Session of the Legislature; provided, that such project shall have been recommended by the State Park and Recreation Commission and reviewed by the Secretary of the Resources Agency prior to such General Fund expenditure.

(Added by Stats. 1973, Ch. 1121. Approved June 4, 1974, by adoption of Proposition 1.)



5096.100

The appropriation from the State Beach, Park, Recreational, and Historical Facilities Fund of 1974 made by Section 9.3 of Assembly Bill No. 1944 of the 1973 74 Regular Session shall not be subject to the provisions of Section 5096.79 relating to inclusion of proposed appropriations in a section in the Budget Bill and Budget Act.

(Added by Stats. 1973, Ch. 1064. Approved June 4, 1974, by adoption of Proposition 1.)



5096.101

Notwithstanding Section 5096.87, the first four million four hundred thousand dollars ($4,400,000) that is available in the total unencumbered balance remaining in the State Beach, Park, Recreational, and Historical Facilities Fund of 1974, as provided in Section 5096.87, shall be submitted by the Secretary of the Resources Agency for appropriation, in the budget for the 1981 82 fiscal year, for acquisition and development at the Baldwin Hills Park project.

The Department of Parks and Recreation shall cooperate with the County of Los Angeles, the City of Los Angeles, and the City of Culver City in obtaining federal or state local grants for the Baldwin Hills Park project.

(Amended by Stats. 1982, Ch. 161, Sec. 1. Effective April 14, 1982.)



5096.102

Pursuant to Section 5096.96, the City of Palm Springs may authorize the use, for flood control structures, of the part of Tahquitz Regional Park adjoining Tahquitz Creek, which was acquired with a grant of state funds appropriated in Item 412A (200) of the Budget Act of 1974 (Chapter 1522, Statutes of 1974) and disbursed pursuant to Agreement Number 33-0007, subject to all of the following conditions:

(a) The City of Palm Springs and the Riverside County Flood Control and Water Conservation District shall jointly fund the construction of a storage, curatorial, and interpretive facility within Tahquitz Regional Park. The plans and specifications of the facility shall be agreed upon by the city, the district, and the Agua Caliente Band of Cahuilla Indians, acting through its Tribal Council.

(b) The city shall enter into an agreement with the Agua Caliente Band of Cahuilla Indians, acting through its Tribal Council, that requires the city to transfer title to the remainder of Tahquitz Regional Park to the United States in trust for the Agua Caliente Band of Cahuilla Indians and requires the Tribal Council on behalf of the tribe to maintain and operate, at no cost to the city, except as specified in the agreement, any recreational facilities at the park and the storage, curatorial, and interpretive facilities in perpetuity and for the use and benefit of the general public. This agreement shall be made part of the deed or other instrument transferring title. No consideration shall be paid for the real property consisting of Tahquitz Regional Park and all improvements thereon, but the city shall be reimbursed by the Agua Caliente Band of Cahuilla Indians, acting through its Tribal Council, for all reasonable costs directly incurred in making the transfer, as specified in the agreement.

(c) Prior to entering into the agreements specified in subdivisions (a) and (b), the City Council of Palm Springs shall hold at least one public hearing on using part of Tahquitz Regional Park for flood control structures and on the proposed storage, curatorial, and interpretive facility and any proposed recreational facilities.

(d) The Department of Parks and Recreation shall review and approve the agreement specified in subdivision (b) and the plans and specifications for the proposed storage, curatorial, and interpretive facility, as agreed to pursuant to subdivision (a).

(Added by Stats. 1986, Ch. 1021, Sec. 1.)






CHAPTER 1.68. Nejedly-Hart State, Urban,and Coastal Park Bond Act of 1976

5096.111

This chapter shall be known and may be cited as the Nejedly-Hart State, Urban, and Coastal Park Bond Act of 1976.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.112

The Legislature hereby finds and declares that:

(a) It is the responsibility of this state to provide and to encourage the provision of recreational opportunities for the citizens of California.

(b) It is the policy of the state to preserve, protect, and, where possible, to restore coastal resources which are of significant recreational or environmental importance for the enjoyment of present and future generations of persons of all income levels, all ages, and all social groups.

(c) When there is proper planning and development, parks, beaches, recreation areas and recreational facilities, and historical resources preservation projects contribute not only to a healthy physical and moral environment, but also contribute to the economic betterment of the state, and, therefore, it is in the public interest for the state to acquire, develop, and restore areas for recreation, conservation, and preservation and to aid local governments of the state in acquiring, developing, and restoring such areas as will contribute to the realization of the policy declared in this chapter.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.113

The Legislature further finds and declares that:

(a) The demand for parks, beaches, recreation areas and recreational facilities, and historical resources preservation projects in California is far greater than what is presently available, with the number of people who cannot be accommodated at the area of their choice or any comparable area increasing rapidly.

(b) The demand for parks, beaches, recreation areas and recreational facilities, and historical resources preservation projects in the urban areas of our state are even greater: over 90 percent of the present population of California reside in urban areas; there continues to be approximately a 30 percent deficiency in open space and recreation areas in the metropolitan areas of the state; less urban land is available, costs are escalating, and competition for land is increasing.

(c) There is a high concentration of urban social problems in California s major metropolitan areas which can be partially alleviated by increased recreational opportunities.

(d) California s coast provides a great variety of recreational opportunities not found at inland sites; it is heavily used because the state s major urban areas lie, and 85 percent of the state s population lives, within 30 miles of the Pacific Ocean; a shortage of facilities for almost every popular coastal recreation activity exists; and there will be a continuing high demand for popular coastal activities such as fishing, swimming, sightseeing, general beach use, camping, and day use. Funding for the acquisition of a number of key coastal sites is critical at this time, particularly in metropolitan areas where both the demand for and the deficiency of recreational facilities is greatest. Current development pressures in urbanized areas threaten to preclude public acquisition of these key remaining undeveloped coastal parcels unless these sites are acquired in the near future.

(e) Increasing and often conflicting pressures on limited coastal land and water areas, escalating costs for coastal land, and growing coastal recreational demand requires, as soon as possible, funding for, and the acquisition of, land and water areas needed to meet demands for coastal recreational opportunities and to implement recommendations for acquisitions of the Coastal Plan prepared and adopted in accordance with the requirements of the California Coastal Zone Conservation Act of 1972.

(f) By 1980, the need for local parks, beaches, and recreation areas and recreational facilities will be nearly twice as great as presently required.

(g) By 1980, unless the lands and waters that hold recreation potential today are acquired or reserved for recreation as soon as possible, there will be a marked shortage of recreation lands and waters on a local and regional basis.

(h) Cities, counties, and districts must exercise constant vigilance to see that the parks, beaches, recreation lands and recreational facilities, and historical resources they now have are not lost to other uses; they should acquire additional lands as such lands become available; they should take steps to improve the facilities they now have.

(i) Past and current funding programs have not and cannot meet present deficiencies.

(j) There is a pressing need to provide statutory authority and funding for a coordinated state program designed to provide expanded public access to the coast, to preserve prime coastal agricultural lands, and to restore and enhance natural and man-made coastal environments.

(k) In view of the foregoing, the Legislature declares that an aggressive, coordinated, funded program for meeting existing and projected recreational demands must be implemented without delay.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.114

Bonds in the total amount of two hundred eighty million dollars ($280,000,000), or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed hereinafter, and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. Said bonds shall, when sold, be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California are hereby pledged for the punctual payment of both principal and interest on said bonds as said principal and interest become due and payable.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.115

There shall be collected each year and in the same manner and at the same time as other state revenue is collected such sum in addition to the ordinary revenues of the state as shall be required to pay the principal and interest on said bonds maturing in said year, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of said revenue to do and perform each and every act which shall be necessary to collect such additional sum.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.116

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this act, such an amount as will equal the following:

(a) Such sum annually as will be necessary to pay the principal and interest on bonds issued and sold pursuant to the provisions of this chapter, as said principal and interest become due and payable.

(b) Such sum as is necessary to carry out the provisions of Section 5096.117, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.117

For the purposes of carrying out the provisions of this chapter the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the State, Urban, and Coastal Park Fund or the State Coastal Conservancy, which depositories are hereby created. Any moneys made available under this section shall be returned to the General Fund from moneys received from the sale of bonds sold for the purpose of carrying out the provisions of this chapter.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.1175

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 21.)



5096.118

The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the State, Urban, and Coastal Park Fund or the State Coastal Conservancy. The money in such depositories may be expended only for the purposes specified in this chapter and only pursuant to appropriation by the Legislature in the manner hereinafter prescribed.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.119

All proposed appropriations for the program specified in Section 5096.124 shall be included in a section in the Budget Bill for each fiscal year for consideration by the Legislature, and shall bear the caption Nejedly-Hart State, Urban, and Coastal Park Bond Act Program. The section shall contain separate items for each project for which an appropriation is made.

All proposed appropriations for purposes specified in Section 5096.125 shall be included in a section of the Budget Bill for each fiscal year for consideration by the Legislature, and shall bear the caption State Coastal Conservancy. The section shall contain separate items for each project for which an appropriation is made.

Such appropriations shall be subject to all limitations contained in the Budget Bill and to all fiscal procedures prescribed by law with respect to the expenditure of state funds unless expressly exempted from such laws by a statute enacted by the Legislature. Such sections shall contain proposed appropriations only for the programs contemplated by this chapter, and no funds derived from the bonds authorized by this chapter may be expended pursuant to an appropriation not contained in such sections of the Budget Act.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.120

The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3, Division 4, Title 2 of the Government Code) and all of the provisions of that law are applicable to the bonds and to this chapter, and are hereby incorporated in this chapter as though set forth in full herein.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.121

The State Park and Recreation Finance Committee is hereby created. The committee consists of the Governor, the State Controller, the Director of Finance, the State Treasurer, and the Secretary of the Resources Agency. For the purposes of this chapter the State Park and Recreation Finance Committee shall be the committee as that term is used in the State General Obligation Bond Law. The Secretary of the Resources Agency is hereby designated as the board for the purposes of this chapter and for the purposes of the State General Obligation Bond Law.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.122

All money deposited in the State, Urban, and Coastal Park Fund or the State Coastal Conservancy which is derived from premium and accrued interest on bonds sold shall be reserved in such depositories and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.123

As used in this chapter and for the purposes of this chapter as used in the State General Obligation Bond Law, the following words shall have the following meanings:

(a) State grant or state grant moneys means moneys received by the state from the sale of bonds authorized by this chapter which are available for grants to counties, cities, and districts for acquisition, development, or restoration of real property for park, beach, recreational, and historical resources preservation purposes.

(b) District means any district authorized to provide park and recreation services, except a school district.

(c) Historical resource includes, but is not limited to, any building, structure, site, area, or place which is historically or archaeologically significant, or is significant in the architectural, engineering, scientific, economic, agricultural, educational, social, political, military, or cultural annals of California.

(d) Historical resources preservation project is a project designed to preserve an historical resource which is either listed in the National Register of Historic Places or is registered as either a state historical landmark or point of historical interest pursuant to Section 5021.

(e) Coastal recreational resources means those land and water areas adjacent to or in close proximity to the Pacific Ocean which are suitable for public park, beach, or recreational purposes, including, but not limited to, areas of historical significance and areas of open space that complement park, beach, or recreational areas.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.124

Except as otherwise provided in this section or elsewhere in this chapter, all money deposited in the State, Urban, and Coastal Park Fund shall be available for appropriation as set forth in Section 5096.119 for the purposes set forth below in amounts not to exceed the following:

(a) ??For grants to counties, cities, and districts for the acquisition, development, or restoration of real property for park, beach, recreational, and historical resources preservation purposes, including state administrative costs ........................

$85,000,000

(b) ??For acquisition, development, or restoration of real property for the state park system in accordance with the following schedule ........................

$34,000,0000

Schedule:

(1) Thirteen million dollars ($13,000,000) for acquisition and costs for planning and interpretation.

(2) Twenty-one million dollars ($21,000,000) for development of real property, historical resources, and costs for planning and interpretation.

(c) ??For acquisition of coastal recreational resources, consisting of real property for the state park system and costs of planning and interpretation ........................

$110,000,000

(d) ??For the acquisition or development of real property for wildlife management in accordance with the Wildlife Conservation Law of 1947 (Chapter 4 (commencing with Section 1300), Division 2, Fish and Game Code), including costs for planning and interpretation in accordance with the following schedule ........................

$15,000,000

Schedule:

(1) Ten million dollars ($10,000,000) for coastal projects.

(2) Five million dollars ($5,000,000) for all projects, including coastal projects.

(e) ??For recreational facilities of the State Water Facilities, as defined in paragraphs (1) to (4), inclusive, of subdivision (d) of Section 12934 of the Water Code, for allocation in accordance with the following schedule ........................

$26,000,000

Schedule:

(1) Fifteen million dollars ($15,000,000) to the Department of Parks and Recreation, of which up to six million dollars ($6,000,000) may be used for recreational facilities at Lake Elsinore, whether or not such facilities are a part of the State Water Facilities.

(2) Five million dollars ($5,000,000) to the Department of Water Resources.

(3) Six million dollars ($6,000,000) to the Department of Boating and Waterways.

It is the intent of the Legislature that funds expended pursuant to subdivisions (a) and (b) of this section may be used for the acquisition of parks, beaches, open-space lands, and historical resources, and for development rights and scenic easements in connection with such lands and resources, and, in the case of grants to counties, cities, and districts, also for the development or restoration of such lands or resources and that funds expended pursuant to subdivision (c) of this section be in accordance with the following criteria and priorities:

(1) The first priority for the acquisition of coastal recreational resources is as follows:

(i) Land and water areas best suited to serve the recreational needs of urban populations.

(ii) Land and water areas of significant environmental importance, such as habitat protection.

(iii) Land and water areas in either of the above categories shall be given the highest priority when incompatible uses threaten to destroy or substantially diminish the resource value of such area.

(2) The second priority for the acquisition of coastal recreational resources is as follows:

(i) Land for physical and visual access to the coastline where public access opportunities are inadequate or could be impeded by incompatible uses.

(ii) Remaining areas of high recreational value.

(iii) Areas proposed as a coastal reserve or preserve, including areas that are or include restricted natural communities, such as ecological areas that are scarce, involving only a limited area; rare and endangered wildlife species habitats; rare and endangered plant species ranges; specialized wildlife habitats; outstanding representative natural communities; sites with outstanding educational value; fragile or environmentally sensitive resources; and wilderness or primitive areas. Areas meeting more than one of these criteria may be considered as being especially important.

(iv) Highly scenic areas that are or include landscape preservation projects designated by the Department of Parks and Recreation; open areas identified as being of particular value in providing visual contrast to urbanization, in preserving natural landforms and significant vegetation, in providing attractive transitions between natural and urbanized areas, or as scenic open space; and scenic areas and historical districts designated by cities and counties. All real property acquired pursuant to this chapter shall be acquired in compliance with Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 of the Government Code, and procedures sufficient to ensure compliance shall be prescribed by the Department of Parks and Recreation.

It is the further intent of the Legislature that funds granted pursuant to subdivision (a) of this section may be used by counties, cities, and districts for the acquisition, development, and restoration of public indoor recreational facilities, including enclosed swimming pools, gymnasiums, recreation centers, historical buildings, and museums. For development, the land must be owned by, or subject to a long-term lease to, the applicant county, city, or district. The lease shall be for a period of not less than 25 years from the date an application for a grant is made and shall provide that it may not be revoked at will during that period.

(Amended by Stats. 1992, Ch. 427, Sec. 141. Effective January 1, 1993.)



5096.125

Except as otherwise provided in this section and elsewhere in this chapter, all money deposited in the State Coastal Conservancy shall be available for appropriation, as provided in Section 5096.119, for the purposes set forth in this section, in a total amount not to exceed ten million dollars ($10,000,000):

(a) For restoration and enhancement of degraded coastal lands, especially habitat areas and lands near urban areas, that are suitable for intensive or passive recreational use.

(b) For the selective acquisition of prime coastal agricultural lands proposed for conversion to nonagricultural use, to prevent urban intrusions into agricultural areas and to assemble coastal agricultural lands into parcels of economic size, using appropriate techniques such as purchase and leaseback or resale of lands for productive use.

(c) For the preacquisition of lands for reconveyance to other public agencies for coastal recreational resources preservation purposes.

(d) For the selective acquisition of easements and development rights on lands adjacent to public parks or wildlife preserves on or near the coast, to establish a buffer of privately owned land for use consistent with the purposes of the park or preserve and to minimize the need for future acquisitions around existing parks and wildlife preserves.

(e) For the acquisition or acceptance of lands providing public access to and along the coast.

(f) For the costs of administration and planning.

It is the intent of the Legislature that no funds allocated in this chapter to the State Coastal Conservancy shall be expended unless and until the Legislature has enacted legislation authorizing the administration of the conservancy by an existing state agency or a new state agency and has, in such legislation, set forth the purposes, powers, and duties of such agency. If the Legislature has not assigned such authority to an existing or new state agency by January 1, 1980, the funds allocated in this chapter to the State Coastal Conservancy shall be transferred to the State, Urban, and Coastal Park Fund and shall be allocated for expenditure for the purposes specified in subdivision (c) of Section 5096.124.

It is the further intent of the Legislature that funds expended pursuant to this section may be used for acquisition of fee title to real property or any other interest in real property that is less than the fee.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.126

After the Legislature has authorized the administration of the State Coastal Conservancy by an existing or new state agency, any project involving state funds pursuant to Section 5096.125 shall originate and be processed in the manner to be specified by the Legislature in such authorizing legislation.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.127

(a) All of the funds authorized by subdivision (a) of Section 5096.124 for grants, shall be allocated to the counties, such allocation to be based upon the estimated population of the counties on July 1, 1980, as projected by the Department of Finance.

(b) Each county s apportionment of such funds shall be in the same ratio as the county s population is to the state s total population; provided, however, that each county having a projected 1980 population of 40,000 or fewer persons shall receive an allocation of two hundred thousand dollars ($200,000); and provided, further, that any grant made to a city or district shall be subtracted from the total otherwise allocable under the provisions of this chapter to the county or counties in which the city or district is located.

(c) Each county shall consult with all cities and districts within the county and shall develop and submit to the state for approval a priority plan for expenditure of the county s allocation. The priority plan for expenditure shall consist of an allocation of the county s funds to the eligible recipients specified in subdivision (a) of Section 5096.124. The priority plan for expenditure may include the names of individual projects under each governmental jurisdiction. The priority plan for expenditure shall be submitted to the Director of Parks and Recreation prior to June 30, 1978. The priority plan for expenditure of the total county allocation shall be approved by at least 50 percent of the cities and districts representing 50 percent of the population of the cities and districts within the county, and by the county board of supervisors. Failure to submit an approved priority plan by June 30, 1978, shall result in a 10-percent annual reduction of the total county allocation until the priority plan is submitted. Any funds not allocated to a county shall remain in the State, Urban, and Coastal Park Fund and shall be expended under the same conditions as set forth in Section 5096.128 in 1983. By June 30, 1980, if agreement on the priority plan for expenditure has not been submitted to the Director of Parks and Recreation, the county board of supervisors shall petition the Director of Parks and Recreation to distribute to high-priority projects the remaining 80 percent of the county s allocation.

(d) Applications for individual projects may be submitted directly to the Director of Parks and Recreation by individual jurisdictions.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.128

On July 1, 1983, the Secretary of the Resources Agency shall cause to be totaled the unencumbered balances remaining in the State, Urban, and Coastal Park Fund. A program shall be submitted in the budget for the 1984 1985 fiscal year to appropriate this balance. This program shall consist of projects deemed to be of highest priority from among the purposes expressed in subdivisions (a) to (e), inclusive, of Section 5096.124 and shall not be subject to the maximum amounts allocated to those purposes in Section 5096.124.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.129

Any project involving state funds only, pursuant to subdivisions (b), (c), and (e) of Section 5096.124, shall originate by resolution of the Legislature or of the State Park and Recreation Commission directing a study of the proposed project or by action of the Secretary of the Resources Agency, either on his own initiative, or, with respect to projects to be funded pursuant to subdivision (e) of Section 5096.124, at the request of the Director of Water Resources, directing a study of the proposed project.

The costs of these project studies shall be borne by the State, Urban, and Coastal Park Fund.

Allocations for the purposes of subdivision (d) of Section 5096.124 that are authorized by the Legislature and approved by the Governor shall be made from the State, Urban, and Coastal Park Fund and shall be expended in accordance with the provisions of the Wildlife Conservation Law of 1947 (Chapter 4 (commencing with Section 1300), Division 2, Fish and Game Code).

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.130

(a) An application for a grant pursuant to subdivision (a) of Section 5096.124 shall be submitted to the Director of Parks and Recreation for review. The application shall be accompanied by a certification from the planning agency of the applicant that the project is consistent with the park and recreation plan for the applicant s jurisdiction.

(b) The minimum amount that may be applied for any individual grant project is ten thousand dollars ($10,000). Any application for a state grant shall comply with the provisions of the Environmental Quality Act of 1970 (commencing with Section 21000).

(c) Upon completion of the grant application review by the Director of Parks and Recreation, approved projects shall be forwarded to the Director of Finance for inclusion in the Budget Bill.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.131

Projects proposed pursuant to subdivisions (b), (c), (d), and (e) of Section 5096.124 shall be submitted to the office of the Secretary of the Resources Agency for review. The Director of Parks and Recreation shall provide the Secretary of the Resources Agency with a statement concerning each project originated pursuant to subdivisions (b), (c), and (e) of Section 5096.124, which statement shall include the priority of the project in regard to the need to correct the following deficiencies:

(a) Deficiencies in providing recreation.

(b) Deficiencies in preserving historical resources.

(c) Deficiencies in preserving or protecting natural, scenic, ecological, geological, or other environmental values.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.132

The Secretary of the Resources Agency, after completing his review, shall forward those projects recommended by the appropriate board or commission together with his comments thereon to the Director of Finance for inclusion in the Budget Bill. Projects proposed pursuant to subdivision (d) of Section 5096.124 shall be subject to the favorable recommendation of the Wildlife Conservation Board. Projects proposed for the state park system pursuant to subdivision (b) or (e) of Section 5096.124 shall be subject to the favorable recommendation of the State Park and Recreation Commission.

In submitting the list of projects recommended for inclusion in the annual budget, the secretary shall organize the projects on a priority basis within each of the purposes as set forth in subdivisions (b), (c), (d), and (e) of Section 5096.124. This priority ranking shall be based upon the provisions of Section 5096.124 and the needs specified in Section 5096.131.

In addition, the statement setting forth the priorities shall include the relationship of each separate project on the priority list to a proposed time schedule for the acquisition, development, or restoration expenditures associated with the accomplishment of the projects contained in such list. All projects proposed in the Governor s Budget of each fiscal year shall be contained in the Budget Bill as provided in Section 5096.119.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.133

Projects authorized for the purposes set forth in subdivisions (b), (c), and (e) of Section 5096.124 shall be subject to augmentation as provided in Section 16352 of the Government Code. The unexpended balance in any appropriation heretofore or hereafter made payable from the State, Urban, and Coastal Park Fund which the Director of Finance, with the approval of the State Public Works Board, determines not to be required for expenditure pursuant to the appropriation may be transferred on order of the Director of Finance to, and in augmentation of, the appropriation made in Section 16352 of the Government Code.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.134

The Director of Parks and Recreation may make agreements with respect to any real property acquired pursuant to subdivisions (b) and (c) of Section 5096.124 for continued tenancy of the seller of the property for a period of time and under such conditions as mutually agreed upon by the state and the seller so long as the seller promises to pay such taxes on his interest in the property as shall become due, owing, or unpaid on the interest created by such agreement, and so long as the seller conducts his operations on the land according to specifications issued by the Director of Parks and Recreation to protect the property for the public use for which it was acquired. A copy of such agreement shall be filed with the county clerk in the county in which the property lies. Such arrangement shall be compatible with the operation of the area by the state, as determined by the Director of Parks and Recreation.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.135

Notwithstanding any other provisions of law, for the purposes of this chapter, acquisition may include gifts, purchases, leases, easements, eminent domain, the transfer or exchange of property for other property of like value, and purchases of development rights and other interests, unless the Legislature shall hereafter otherwise provide. Acquisition for the state park system by purchase or by eminent domain shall be under the Property Acquisition Law (commencing with Section 15850 of the Government Code), notwithstanding any other provisions of law.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.136

All grants, gifts, devises, or bequests to the state, conditional or unconditional, for park, conservation, recreation, or other purposes for which real property may be acquired or developed pursuant to this chapter, may be accepted and received on behalf of the state by the appropriate department head with the approval of the Director of Finance. Such grants, gifts, devises, or bequests shall be available, when appropriated by the Legislature, for expenditure for the purposes provided in Sections 5096.124 and 5096.125.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.137

There shall be an agreement or contract between the Department of Parks and Recreation and the applicant in the case of a state grant project which shall contain therein the provisions that the property so acquired or developed shall be used by the applicant only for the purpose for which the state grant funds were requested and that no other use of the area shall be permitted except by specific act of the Legislature. No state grant funds shall be available for expenditure until such agreement has been signed.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.138

Real property acquired by the state shall consist predominantly of open or natural lands, including lands under water capable of being utilized for multiple recreational purposes, and lands necessary for the preservation of historical resources. No funds derived from the bonds authorized by this chapter shall be expended for the construction of any reservoir designated as a part of the State Water Facilities, as defined in subdivision (d) of Section 12934 of the Water Code, but such funds may be expended for the acquisition or development of beaches, parks, recreational facilities, and historical resources at or in the vicinity of any such reservoir.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)



5096.139

(a) The Director of Parks and Recreation may submit to the State Lands Commission any proposal by a state or local public agency for the acquisition of lands pursuant to this chapter, which lands are located on or near tidelands, submerged lands, swamp, overflowed, or other wetlands which are under the jurisdiction of the State Lands Commission, whether or not such lands are state-owned or have been granted in trust to a local public agency; and the State Lands Commission shall, within one year of such submittal, review such proposed acquisition, make a determination as to the state s existing or potential interest in the lands, and report its findings to the Director of Parks and Recreation, who shall forward such report to the Secretary of the Resources Agency.

(b) No provision of this chapter shall be construed as authorizing the condemnation of state lands.

(Added by Stats. 1976, Ch. 259. Approved November 2, 1976, by adoption of Proposition 2.)






CHAPTER 1.69. California Parklands Act of 1980

ARTICLE 1. General Provisions

5096.141

This chapter shall be known and may be cited as the California Parklands Act of 1980.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.142

The Legislature hereby finds and declares that:

(a) It is the responsibility of this state to provide and to encourage the provision of recreational opportunities and facilities for citizens of California.

(b) It is the policy of the state to preserve, protect, and, where possible, restore coastal resources which are of significant recreational or environmental importance for the enjoyment of present and future generations of persons of all income levels, all ages, and all social groups.

(c) When there is proper planning and development, parks, beaches, recreation areas and recreational facilities, and historical resources preservation projects contribute not only to a healthy physical and moral environment, but also contribute to the economic betterment of the state, and, therefore, it is in the public interest for the state to acquire, develop, and restore areas for recreation, conservation, and preservation and to aid local governments of the state in acquiring, developing, and restoring such areas as will contribute to the realization of the policy declared in this chapter.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.143

The Legislature further finds and declares that:

(a) The demand for parks, beaches, recreation areas and recreational facilities, and historical resources preservation projects in California is far greater than what is presently available, with the number of people who cannot be accommodated at the area of their choice or any comparable area increasing rapidly. Further, the development of parks, beaches, recreation areas and recreational facilities, and historical resources preservation projects has not proceeded rapidly enough to provide for their full utilization by the public.

(b) The demand for parks, beaches, recreation areas and recreational facilities, and historical resources preservation projects in the urban areas of our state is even greater since over 90 percent of the present population of California reside in urban areas; there continues to be a serious deficiency in open space and recreation areas in the metropolitan areas of the state; less urban land is available, costs are escalating, and competition for land is increasing.

(c) There is a high concentration of urban social problems in California s major metropolitan areas which can be partially alleviated by increased recreational opportunities.

(d) California s coast provides a great variety of recreational opportunities not found at inland sites; it is heavily used because the state s major urban areas lie, and 85 percent of the state s population lives, within 30 miles of the Pacific Ocean; a shortage of facilities for almost every popular coastal recreational activity exists; and there will be a continuing high demand for popular coastal activities such as fishing, swimming, sightseeing, general beach use, camping, and day use. Funding for the acquisition of a number of key coastal sites is critical at this time, particularly in metropolitan areas where both the demand for and the deficiency of recreational facilities is greatest. Development pressures in urbanized areas threaten to preclude public acquisition of these key remaining undeveloped coastal parcels unless these sites are acquired in the near future.

(e) Increasing and often conflicting pressures on limited coastal land and water areas, escalating costs for coastal land, and growing coastal recreational demand require, as soon as possible, funding for, and the acquisition of, land and water areas needed to meet demands for coastal recreational opportunities, to implement recommendations for acquisitions of the Coastal Plan prepared and adopted in accordance with the requirements of the California Coastal Zone Conservation Act of 1972, and to implement local coastal programs required pursuant to the California Coastal Act of 1976.

(f) There is a pressing need to provide funding for a coordinated state program designed to provide expanded public access to the coast, to preserve prime coastal agricultural lands, and to restore and enhance natural and manmade coastal environments pursuant to activities of the State Coastal Conservancy undertaken pursuant to Division 21 (commencing with Section 31000).

(g) Cities, counties, and districts must exercise constant vigilance to see that the parks, beaches, recreation areas and recreational facilities, and historical resources they now have are not lost to other uses; they should acquire additional lands as such lands become available; they should take steps to improve the facilities they now have.

(h) Past and current funding programs have not and cannot meet present deficiencies. This condition has become more acute as a result of restrictions on local governmental revenues.

(i) In view of the foregoing, the Legislature declares that an aggressive, coordinated, funded program for meeting existing and projected recreational demands must be implemented without delay.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.144

As used in this chapter, the following terms shall have the following meanings:

(a) Coastal resources means those land and water areas within the coastal zone, as defined in subdivisions (a) and (b) of Section 31006, and within the Santa Monica Mountains Zone, as described in Section 33105, which are suitable for public park, beach, or recreational purposes, including, but not limited to, areas of historical significance and areas of open space that complement park, beach, or recreational areas, or which are suitable for the preservation of coastal resource values.

(b) District means any district authorized to provide park, recreation, or open space services, or a combination of such services, except a school district.

(c) Fund means the Parklands Fund of 1980.

(d) Historical resource includes, but is not limited to, any building, structure, site, area, or place which is historically or archaeologically significant, or is significant in the architectural, engineering, scientific, economic, agricultural, educational, social, political, military, or cultural annals of California.

(e) Historical resources preservation project is a project designed to preserve an historical resource which is either listed in the National Register of Historic Places or is registered as either a state historical landmark or point of historical interest pursuant to Section 5021.

(f) Program means the Parklands Acquisition and Development Program established by this chapter.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.145

(a) District, as defined by subdivision (b) of Section 5096.144, includes a district agricultural association or a citrus fruit fair which is authorized to provide park, recreation, or open-space services, or a combination of those services, of a character commonly provided by a recreation and park district, and which provides those services for the general public on a year-round basis.

(b) Park, recreation, or open-space services, or a combination of those services, of a character commonly provided by a county parks and recreation department, that are provided by a county fair for the general public on a year-round basis are eligible for a local assistance grant pursuant to subdivision (a) of Section 5096.151 as a county project.

(c) The Legislature hereby finds and declares the provisions in this section are declaratory of and in accord with existing law.

(Added by Stats. 1981, Ch. 495, Sec. 2.)






ARTICLE 2. Parklands Acquisition and Development Program

5096.151

All money deposited in the Parklands Fund of 1980 shall be available for appropriation in the manner set forth in Section 5096.206 for the purposes set forth below in amounts not to exceed the following:

(a) ??For grants to counties, cities, and districts for the acquisition, development, rehabilitation, or restoration of real property for park, beach, recreational, and historical resources preservation purposes, including state administrative costs ........................

$85,000,000

(b) ??For acquisition, development, rehabilitation, or restoration of real property for the state park system in accordance with the following schedule ........................

$70,000,000

Schedule:

(1) Sixty million dollars ($60,000,000) for acquisition, development, and rehabilitation and for cost of planning and interpretation, of which not less than thirty million dollars ($30,000,000) shall be for development and rehabilitation of structures and facilities in existing units of the state park system.

(2) Ten million dollars ($10,000,000) for acquisition, development, and restoration of historical resources and for historical resources preservation projects and costs of planning and interpretation.

(c) ??For expenditure for coastal resources in accordance with the following schedule ........................

$90,000,000

Schedule:

(1) Sixty million dollars ($60,000,000) for acquisition or development of real property for the state park system and costs of planning.

(2) Thirty million dollars ($30,000,000) for grants to counties, cities, and districts for the acquisition, development, rehabilitation, or restoration of real property, or the acquisition of any interest in real property, necessary for the implementation of local coastal programs; for the implementation of projects in San Francisco Bay, as defined in subdivisions (a) and (b) of Section 31006, and in the Santa Monica Mountains Zone, as described in Section 33105; and for state administrative costs in connection therewith.

(d) ??For expenditure by the State Coastal Conservancy for purposes set forth in Division 21 (commencing with Section 31000), and for state administrative and planning costs in connection therewith ........................

$10,000,000

(e) ??For expenditure by the Department of Parks and Recreation for the purposes of the Roberti-Z berg Urban Open- Space and Recreation Program Act (commencing with Section 5620 of the Public Resources Code) ........................

$30,000,000

provided, however, that notwithstanding the provisions of Section 5627, funds made available pursuant to this category may be expended only for capital outlay purposes.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)






ARTICLE 3. Local Assistance Grants

5096.155

(a) Funds available for appropriation for local assistance grants pursuant to subdivision (a) of Section 5096.151 may be expended for the acquisition of parks, beaches, open-space lands, recreational trails, recreation facilities and areas, and historical resources, and for development rights and scenic easements in connection with such lands and resources.

(b) Funds granted pursuant to subdivision (a) of Section 5096.151 may be expended for development, rehabilitation, or restoration only on lands owned by, or subject to a lease or other interest held by, the applicant city, county, or district. If such lands are not owned by the applicant, the applicant shall first demonstrate to the satisfaction of the Director of Parks and Recreation that the development, rehabilitation, or restoration will provide benefits commensurate with the type and duration of interest in land held by the applicant.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.156

(a) All of the funds authorized in subdivision (a) of Section 5096.151 for local assistance grants shall be allocated among the counties on the basis of their populations as most recently projected by the Department of Finance for 1980.

(b) Each total county allocation of such funds shall be in the same ratio as the county s population is to the state s total population; provided, however, that each county shall be entitled to a minimum allocation of one hundred thousand dollars ($100,000).

(c) Each county shall consult with all cities and districts within the county and shall develop and submit a priority plan for expenditure of the total county allocation to the state for approval. The priority plan shall consist of an apportionment of the total county allocation to the county, cities, and districts. The priority plan may include the names of individual projects under each jurisdiction and shall reflect consideration of deficiencies within the county in the preservation of historical resources and natural landscapes as well as in the provision of recreational areas and facilities. The priority plan shall be approved by at least 50 percent of the cities and districts representing 50 percent of the population of the cities and districts within the county, and by the county board of supervisors. Recognizing the fact that the boundaries of some cities and districts overlap, only the jurisdictions that will actually provide the facilities contemplated in the priority plan may participate in the approval process. In any county in which a regional park or open-space district is wholly or partially located, the priority plan shall reflect regional park or open-space needs as well as community and neighborhood park and recreation needs.

(d) The priority plan shall be submitted prior to January 1, 1982, to the Director of Parks and Recreation for approval. Failure to submit a priority plan by January 1, 1982, shall result in a 10 percent annual reduction of the total county allocation until the priority plan is submitted. By January 1, 1984, if the priority plan has not been submitted to the Director of Parks and Recreation, the county board of supervisors shall petition the Director of Parks and Recreation to distribute to high-priority projects the remaining 80 percent of the total county allocation. Any funds not allocated to a county shall remain in the fund and shall be expended in the manner provided in Section 5096.211. In addition, with the consent of all the cities and districts in the county, the county board of supervisors may reject all or part of the state grant moneys allocated to it pursuant to this section, and such moneys shall be expended in the manner provided in Section 5096.211.

(e) Local assistance grants made pursuant to this article for the acquisition of real property shall be on the basis of 75 percent state grants moneys and 25 percent local matching money for the project. Grants shall be matched only by money or property donated to be part of the acquisition project. The grant recipient shall certify to the Department of Parks and Recreation that there is available, or will become available prior to the commencement of any work on the project for which application for a grant has been made, matching money from a nonstate source. The certification of the source and amount of the funds shall be set forth in the application for a grant submitted to the department. Local matching money shall not be required with respect to a grant recipient that has urgent unmet needs for recreational lands and lacks the financial resources to acquire recreational lands, as determined pursuant to a formula set forth in regulations adopted by the Director of Parks and Recreation after a public hearing.

(f) Applications for individual projects may be submitted directly to the Director of Parks and Recreation by individual jurisdictions.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.157

(a) An application for a local assistance grant pursuant to this article shall be submitted to the Director of Parks and Recreation for review. The application shall be accompanied by certification from the planning agency of the applicant that the project is consistent with the park and recreation plan for the applicant s jurisdiction and would satisfy a demonstrated need.

(b) The minimum amount that may be applied for any individual project is twenty thousand dollars ($20,000).

(c) Every application for a grant shall comply with the provisions of the California Environmental Quality Act (Division 13 (commencing with Section 21000)).

(d) Upon completion of the review of applications submitted pursuant to subdivision (a), approved projects shall be forwarded to the Director of Finance for inclusion in the Budget Bill.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.158

(a) No state grant funds may be disbursed until the applicant agrees that any property acquired or developed with such funds shall be used by the applicant only for the purpose for which the funds were requested and that no other use of the property shall be permitted except by specific act of the Legislature.

(b) No state grant funds may be disbursed unless the applicant agrees to maintain and operate the property acquired or developed pursuant to this article for a period commensurate with the type of project and the proportion of state grant funds and local funds allocated to the capital costs of the project.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.159

Funds appropriated for local assistance grants pursuant to subdivision (a) of Section 5096.151 shall be encumbered by the recipient within three years of the date the appropriation became effective, regardless of the date when each project was approved pursuant to subdivision (d) of Section 5096.157.

(Added by Stats. 1983, Ch. 133, Sec. 1. Effective June 28, 1983.)






ARTICLE 4. State Park System

5096.161

The Legislature recognizes that public financial resources are inadequate to meet all capital outlay needs of the state park system and that the development of recently acquired units of the state park system has proceeded at a rate that has prevented their full potential for public use from being realized. Accordingly, it is declared to be the policy of the state that funds allocated pursuant to subdivision (b) of Section 5096.151 shall be appropriated primarily for projects that accomplish the following:

(a) Serve metropolitan population centers and accommodate day-use and weekend-overnight visits.

(b) Provide for the development of existing units with the minimum facilities necessary for accessibility, use, and interpretation.

(c) Rehabilitate facilities at existing units that will provide for more efficient management and reduced operational costs.

(d) Minimize dependence on motor vehicles and reduce other forms of energy and water consumption through appropriately designed facilities.

(e) Preserve examples of historical resources and natural landscapes that are underrepresented in the state park system.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.162

(a) Any Member of the Legislature, the State Park and Recreation Commission, the California Coastal Commission, or the Secretary of the Resources Agency may nominate any project to be funded under this article for study by the Department of Parks and Recreation. Any of the commissions shall make nominations by vote of its membership.

(b) The Department of Parks and Recreation shall study any project so nominated.

(c) Projects proposed for appropriation for the state park system pursuant to subdivision (b) of Section 5096.151 shall be subject to the favorable recommendation of the State Park and Recreation Commission. Projects recommended by the commission shall be forwarded to the Director of Finance for inclusion in the Budget Bill.

(Amended by Stats. 2012, Ch. 728, Sec. 141. Effective January 1, 2013.)



5096.163

Acquisition for the state park system by purchase or by eminent domain shall be under the Property Acquisition Law (commencing with Section 15850 of the Government Code).

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)






ARTICLE 5. Coastal Resources

5096.171

Funds available pursuant to subdivision (c) of Section 5096.151 shall be expended pursuant to this article.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.172

(a) Any Member of the Legislature, the California Coastal Commission, the State Coastal Conservancy, the San Francisco Bay Conservation and Development Commission, the State Park and Recreation Commission, or the Secretary of the Resources Agency may nominate, for study by the Department of Parks and Recreation, any project within the coastal zone for acquisition with funds made available for the state park system pursuant to category (1) of subdivision (c) of Section 5096.151. Any of the commissions, and the conservancy, shall make nominations by vote of its membership.

(b) The Department of Parks and Recreation shall study any project so nominated. In addition to the procedures required by Section 5006, the Department of Parks and Recreation shall submit to the Legislature annually a report consisting of a prioritized listing and comparative evaluation of all projects nominated for study, in accordance with the following schedule:

(1) March 1, 1981, for projects nominated prior to January 15, 1981.

(2) November 1, 1981, for projects nominated prior to June 30, 1981, and after January 15, 1981.

(3) November 1, 1982, and each November 1 thereafter for projects nominated during the 12 months ending June 30, 1982, and each June 30 thereafter.

(c) In making the prioritized listing and comparative evaluation of potential acquisition sites, the department shall adhere to the following criteria and priorities:

(1) The first priority for the acquisition of coastal resources is as follows:

(A) Land and water areas best suited to serve the recreational needs of urban populations.

(B) Land and water areas of significant environmental importance, such as habitat protection.

(2) The second priority for the acquisition of coastal resources is as follows:

(A) Land for physical and visual access to the coastline where public access opportunities are inadequate or could be impeded by incompatible uses.

(B) Remaining areas of high recreational value.

(C) Areas proposed as a coastal reserve or preserve, including areas that are or include restricted natural communities, including, but not limited to, ecological areas that are scarce, involving only a limited area; rare and endangered wildlife species habitat; rare and endangered plant species range; specialized wildlife habitat; outstanding representative natural communities; sites with outstanding educational value; fragile or environmentally sensitive resources; and wilderness or primitive areas. Areas meeting more than one of these criteria may be considered as especially important.

(D) Highly scenic areas that are or include landscape preservation projects; open areas identified as being of particular value in providing visual contrast to urbanization, in preserving natural landforms and significant vegetation, in providing attractive transitions between natural and urbanized areas, or as scenic open space; and scenic areas or historical districts designated by cities and counties within the coastal zone.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.173

(a) The State Coastal Conservancy and the California Coastal Commission shall prepare and adopt priorities, criteria, and procedures for the disbursement and administration of grants of funds made available pursuant to category (2) of subdivision (c) of Section 5096.151 for the implementation of local coastal programs. The procedures shall include provisions that will serve as an incentive to local governments for timely submittal of their local coastal programs, in accordance with the requirements of the California Coastal Act of 1976 (Division 20 (commencing with Section 30000)).

(b) In consultation with the San Francisco Bay Conservation and Development Commission, the State Coastal Conservancy shall prepare and adopt priorities, criteria, and procedures for the disbursement and administration of grants for the implementation of projects in San Francisco Bay.

(c) In consultation with the Santa Monica Mountains Conservancy, the State Coastal Conservancy shall prepare and adopt priorities, criteria, and procedures for the disbursement and administration of grants for the implementation of projects in the Santa Monica Mountains Zone.

(d) The procedures required by this section shall specify the categories of expenditures eligible for grants and shall include procedures for the submittal, review, and approval of applications and the disbursement of grant funds.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.174

(a) An application for a grant shall be submitted to the State Coastal Conservancy for preliminary evaluation, review of adequacy, and classification as a park, beach, coastal access, or other project necessary to preserve coastal resource values.

(b) The minimum amount that may be applied for any individual project is one thousand dollars ($1,000).

(c) Every application for a grant shall comply with the provisions of the California Environmental Quality Act (Division 13 (commencing with Section 21000)).

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.175

(a) After completing the evaluation, review, and classification of an application, the State Coastal Conservancy shall forward the application to the California Coastal Commission for a determination as to its consistency with the approved land use plan of the applicable local coastal program or to the San Francisco Bay Conservation and Development Commission for a determination as to its consistency with the San Francisco Bay Plan or the Suisun Marsh Protection Plan.

(b) Applications which are determined by the California Coastal Commission to be consistent with the approved land use plan of the applicable local coastal program, or by the San Francisco Bay Conservation and Development Commission to be consistent with the bay or marsh plan, shall be returned to the State Coastal Conservancy for the purpose of disbursing grants consistent with priorities and criteria developed pursuant to Section 5096.173.

(c) Grants for projects in the Santa Monica Mountains Zone shall be disbursed consistent with the provisions of Division 23 (commencing with Section 33000).

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.176

Funds granted pursuant to category (2) of subdivision (c) of Section 5096.151 may be expended for development, rehabilitation, or restoration only on lands owned by, or subject to a lease or other interest held by, the applicant city, county, or district. If such lands are not owned by the applicant, the applicant shall first demonstrate to the satisfaction of the Executive Officer of the State Coastal Conservancy that the development, rehabilitation, or restoration will provide benefits commensurate with the type and duration of interest in land held by the applicant.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.177

No state grant funds may be disbursed until the applicant agrees that any property acquired or developed with such funds shall be used by the applicant only for the purpose for which the funds were requested and that no other use of the property shall be permitted except by specific act of the Legislature.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.178

(a) An amount, not to exceed nine hundred thousand dollars ($900,000) in the aggregate, shall be available for appropriation during the 1980 81, 1981 82, and 1982 83 fiscal years, in amounts to be determined in each annual appropriation, from funds available pursuant to category (2) of subdivision (c) of Section 5096.151, in the manner provided in Section 5096.206, to the State Coastal Conservancy for expenditure for the administration of Sections 5096.173 to 5096.177, inclusive; provided, however, that not more than three hundred fifty thousand dollars ($350,000) may be appropriated in any one such fiscal year.

(b) An amount, not to exceed five million dollars ($5,000,000) in the aggregate shall be available for appropriation commencing with the 1980 81 fiscal year from funds available pursuant to category (2) of subdivision (c) of Section 5096.151, in the manner provided in Section 5096.206, for projects in San Francisco Bay; and an amount, not to exceed five million dollars ($5,000,000) in the aggregate, shall be available, for projects in the Santa Monica Mountains Zone.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)






ARTICLE 6. Miscellaneous Provisions

5096.191

Projects authorized for the purposes set forth in subdivision (b), category (1) of subdivision (c), and subdivision (d) of Section 5096.151 shall be subject to augmentation as provided in Section 16352 of the Government Code, as limited by any provision of the Budget Act. The unexpended balance in any appropriation made payable from the fund which the Director of Finance, with the approval of the State Public Works Board, determines not to be required for expenditure pursuant to the appropriation, may be transferred on order of the Director of Finance to, and in augmentation of, the appropriation made in Section 16352 of the Government Code.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.192

The Director of Parks and Recreation may make agreements with respect to any real property acquired pursuant to subdivision (b) and category (1) of subdivision (c) of Section 5096.151, and the Executive Officer of the State Coastal Conservancy may make agreements with respect to any real property acquired pursuant to subdivision (d) of Section 5096.151 for the continued tenancy of the seller of the property for a period of time and under such conditions as mutually agreed upon by the state and the seller so long as the seller promises to pay such taxes on his interest in the property as shall become due, owing, or unpaid on the interest created by such agreement, and so long as the seller conducts his operations on the land according to specifications issued by the appropriate director or officer to protect the property for the public use for which it was acquired. A copy of such agreement shall be filed with the county clerk in the county in which the property lies. Such arrangement shall be compatible with the operation of the area by the state, as determined by the appropriate director or officer.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.193

All real property acquired pursuant to this chapter shall be acquired in compliance with the provisions of Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 of the Government Code. The Department of Parks and Recreation or the State Coastal Conservancy, as the case may be, shall prescribe procedures sufficient to assure such compliance by local public agencies.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.194

For the purposes of this chapter, acquisition may include gifts, purchases, leases, easements, the exercise of eminent domain if expressly authorized, the transfer or exchange of property for other property of like value, and purchases of development rights and other interests.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.195

All grants, gifts, devises, or bequests to the state, conditional or unconditional, for park, conservation, recreation, or other purposes for which real property may be acquired or developed pursuant to this chapter, may be accepted and received on behalf of the state by the appropriate departmental director with the approval of the Director of Finance. Such grants, gifts, devises, or bequests shall be available, when appropriated by the Legislature, for expenditure for the purposes specified in Section 5096.151.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.196

Real property acquired by the state shall consist predominantly of open or natural lands, including lands under water capable of being utilized for multiple recreational purposes, and lands necessary for the preservation of coastal or historical resources. No funds derived from the bonds authorized by this division shall be expended for the construction of any reservoir designated as a part of the State Water Facilities, as defined in subdivision (d) of Section 12934 of the Water Code, but such funds may be expended for the acquisition or development of beaches, parks, recreational facilities, and historical resources at or in the vicinity of any such reservoir.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.197

(a) Prior to recommending the acquisition of lands that are located on or near tidelands, submerged lands, swamp or overflowed lands, or other wetlands, whether or not such lands have been granted in trust to a local public agency, the Director of Parks and Recreation or, the Executive Officer of the State Coastal Conservancy, or the Executive Director of the San Francisco Bay Conservation and Development Commission, as the case may be, shall submit to the State Lands Commission any proposal by a state or local public agency for the acquisition of such lands pursuant to this chapter. The State Lands Commission shall, within three months of such submittal, review such proposed acquisition, make a determination as to the state s existing or potential interest in the lands, and report its findings to the person making the submittal and to the Department of General Services.

(b) No provision of this chapter shall be construed as authorizing the condemnation of state lands.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)






ARTICLE 7. Fiscal Provisions

5096.201

Bonds in the total amount of two hundred eighty-five million dollars ($285,000,000), or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds shall, when sold, be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest on the bonds as the principal and interest become due and payable.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.202

There shall be collected each year and in the same manner and at the same time as other state revenue is collected such a sum in addition to the ordinary revenues of the state as shall be required to pay the principal and interest on the bonds maturing each year, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which shall be necessary to collect that additional sum.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.203

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this chapter, such an amount as will equal the following:

(a) Such sum annually as will be necessary to pay the principal and interest on bonds issued and sold pursuant to the provisions of this chapter, as principal and interest become due and payable.

(b) Such sum as is necessary to carry out the provisions of Section 5096.205, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.204

The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the Parklands Fund of 1980, which is hereby created. The money in the fund may be expended only for the purposes specified in this chapter and only pursuant to appropriation by the Legislature in the manner prescribed in this chapter.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.205

For the purposes of carrying out the provisions of this article, the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized to be sold for the purpose of carrying out this chapter. Any moneys deposited in the fund for expenditure for the purposes of subdivision (d) of Section 5096.151 shall be transferred to the State Coastal Conservancy upon appropriation by the Legislature in the manner provided in Section 5096.206. Any moneys deposited in the fund for expenditure for the purposes of subdivision (e) of Section 5096.151 shall be appropriated to the Department of Parks and Recreation in the manner provided in Section 5096.206. Any amounts withdrawn shall be deposited in the fund. Any moneys made available under this section shall be returned to the General Fund from moneys received from the sale of bonds for the purpose of carrying out the provisions of this chapter.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.2055

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 22.)



5096.206

All proposed appropriations for the program shall be included in a section in the Budget Bill for the 1980 81 fiscal year and each succeeding fiscal year for consideration by the Legislature and shall bear the caption Parklands Acquisition and Development Program. The section shall contain separate items for each project, each class of projects, or each element of the program for which an appropriation is made.

All appropriations shall be subject to all limitations enacted in the Budget Act and to all fiscal procedures prescribed by law with respect to the expenditure of state funds unless expressly exempted from such laws by a statute enacted by the Legislature. Such section shall contain proposed appropriations only for the program elements and classes of projects contemplated by this chapter, and no funds derived from the bonds authorized by this chapter may be expended pursuant to an appropriation not contained in such section of the Budget Act.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.207

The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3, Division 4, Title 2 of the Government Code), and all of the provisions of that law are applicable to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full herein.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.208

For the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this chapter, the Parklands Program Finance Committee is hereby created. The committee consists of the Governor, the Controller, the Director of Finance, the Treasurer, and the Secretary of the Natural Resources Agency. For the purposes of this chapter, the Parklands Program Finance Committee shall be the committee as that term is used in the State General Obligation Bond Law, and the State Treasurer shall serve as chair of the committee. The Secretary of the Natural Resources Agency is hereby designated as the board for the purposes of the State General Obligation Bond Law.

(Amended by Stats. 2010, Ch. 213, Sec. 9. Effective January 1, 2011.)



5096.209

As used in this chapter, and for the purposes of the State General Obligation Bond Law, state grant or state grant moneys means moneys received by the state from the sale of bonds authorized by this chapter which are available for grants to counties, cities, districts, and public agencies.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.210

All money deposited in the fund which is derived from premium and accrued interest on bonds sold shall be reserved in such depositories and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.211

Commencing with the Budget Bill for the 1990-91 fiscal year, the balance remaining in the fund may be appropriated by the Legislature for expenditure, without regard to the maximum amounts allocated to each element of the program, for any or all elements of the program specified in Section 5096.151, or any class or classes of projects within such elements, that the Legislature deems to be of the highest priority.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.212

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)



5096.213

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end, the provisions of this chapter are severable.

(Added by Stats. 1980, Ch. 250, Sec. 1. Approved November 4, 1980, by adoption of Proposition 1. Operative December 1, 1980.)









CHAPTER 1.691. California Park and Recreational Facilities Act of 1984

ARTICLE 1. General Provisions

5096.225

This chapter shall be known and may be cited as the California Park and Recreational Facilities Act of 1984.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.226

The Legislature hereby finds and declares that:

(a) It is the responsibility of this state to provide and to encourage the provision of recreational opportunities and facilities for citizens of California.

(b) It is the policy of the state to preserve, protect, and, where possible, restore coastal resources which are of significant recreational or environmental importance and, through proper planning and development, to make them available for the enjoyment of present and future generations of persons of all income levels, all ages, and all social groups.

(c) When there is proper planning and development, parks, beaches, recreation areas and recreational facilities, and historical resources preservation projects contribute not only to a healthy physical and moral environment, but also contribute to the economic betterment of the state, and, therefore, it is in the public interest for the state to acquire, develop, or restore areas for recreation, conservation, or preservation and to aid local governments of the state in acquiring, developing, or restoring those areas as will contribute to the realization of the policy declared in this chapter.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.227

The Legislature further finds and declares that:

(a) The demand for parks, beaches, recreation areas and recreational facilities, and historical resources preservation projects in California is far greater than what is presently available, with the number of people who cannot be accommodated at the area of their choice or any comparable area increasing rapidly. Further, the development of parks, beaches, recreation areas and recreational facilities, and historical resources preservation projects has not proceeded rapidly enough to provide for their full utilization by the public.

(b) The demand for parks, beaches, recreation areas and recreational facilities, and historical resources preservation projects in the urban areas of our state is even greater since over 90 percent of the present population of California reside in urban areas; there continues to be a serious deficiency in open space and recreation areas in the metropolitan areas of the state; and less urban land is available, costs are escalating, and competition for land is increasing.

(c) There is a high concentration of urban social problems in California s major metropolitan areas which can be partially alleviated by increased recreational opportunities.

(d) There is a particularly high demand for recreational use at reservoirs and lakes within the state park system and recreational facilities at nonstate water facilities are particularly in need of expansion, rehabilitation, or restoration.

(e) California s coast provides a great variety of recreational opportunities not found at inland sites; it is heavily used because the state s major urban areas lie, and 85 percent of the state s population lives, within 30 miles of the Pacific Ocean; a shortage of facilities for almost every popular coastal recreational activity exists; and there will be a continuing high demand for popular coastal activities such as fishing, swimming, sightseeing, general beach use, camping, and day use. Funding for the development of a number of key coastal sites is critical at this time, particularly in metropolitan areas where both the demand for and the deficiency of recreational facilities is greatest.

(f) Cities, counties, and districts must exercise constant vigilance to see that the parks, beaches, recreation areas and recreational facilities, and historical resources they now have are not lost to other uses; they should acquire additional lands as those lands become available; they should take steps to improve the facilities they now have; and they should adequately operate and maintain their existing and proposed systems for the enjoyment of present and future generations of persons of all income levels, all ages, and all social groups.

(g) Past and current funding programs have not and cannot meet present deficiencies. This condition has become more acute as a result of restrictions on local governmental revenues. There is a need to give priority to further recreational development that can serve expanding recreational needs, produce operating revenues, and in some cases stimulate private sector jobs. In view of the present revenue shortages, and the increasing recreational demands, such a priority is most important at this time.

(h) In view of the foregoing, the Legislature declares that an aggressive, coordinated, funded program for meeting existing and projected recreational demands must be implemented without delay.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.228

As used in this chapter, the following terms shall have the following meanings:

(a) Coastal resources means those land and water areas within the coastal zone, as defined in subdivisions (a) and (b) of Section 31006, and within the Santa Monica Mountains Zone, as described in Section 33105, which are suitable for public park, beach, or recreational purposes, including, but not limited to, areas of historical significance and areas of open space that complement park, beach, or recreational areas, or which are suitable for the preservation of coastal resource values.

(b) District means any district authorized to provide park, recreational, or open-space services, or a combination of those services, except a school district.

(c) Fund means the Parklands Fund of 1984.

(d) Historical resource includes, but is not limited to, any building, structure, site, area, or place which is historically or archaeologically significant, or is significant in the architectural, engineering, scientific, economic, agricultural, educational, social, political, military, or cultural annals of California.

(e) Historical resources preservation project is a project designed to preserve an historical resource which is either listed in the National Register of Historic Places or is registered as either a state historical landmark or point of historical interest pursuant to Section 5021.

(f) Inland resources means those land and water areas not included in the definition of coastal resources.

(g) Program means the Parklands Acquisition and Development Program of 1984 established by this chapter.

(h) Stewardship means the development and implementation of major programs for the protection, rehabilitation, restoration, and enhancement of the basic natural systems and outstanding scenic features of the state park system. It does not mean the maintenance or alteration of facilities, developments, or of any physical installations whose original purpose was not the protection of natural and scenic resources.

(i) Sacramento-San Joaquin Delta means those land and water areas defined in Section 12200 of the Water Code.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.229

(a) District, as defined by subdivision (b) of Section 5096.228, includes a district agricultural association or a citrus fruit fair which is authorized to provide park, recreational, or open-space services, or a combination of those services, of a character commonly provided by a recreation and park district, and which provides those services for the general public on a year-round basis.

(b) Park, recreational, or open-space services, or a combination of those services, of a character commonly provided by a county parks and recreation department, which are provided by a county fair for the general public on a year-round basis, are eligible for a local assistance grant pursuant to subdivision (a) of Section 5096.231 as a county project.

(c) The Legislature hereby finds and declares that the provisions of this section are declaratory of and in accord with existing law.

(Added by Stats. 1985, Ch. 827, Sec. 1.)






ARTICLE 2. Parklands Acquisition and Development Program

5096.231

All money deposited in the Parklands Fund of 1984 shall be available for appropriation in the manner set forth in Section 5096.260 for the purposes set forth below in amounts not to exceed the following:

(a)

For grants to counties, cities, and districts for the acquisition, development, rehabilitation, or restoration of real property for park, beach, recreational, or historical resources preservation purposes, including an amount not to exceed $1,500,000 for state administrative costs directly incurred in connection therewith, and further including the amount of $1,500,000 for grants to nonprofit organizations as provided in category (5), in accordance with the following schedule: ........................

$150,000,000

Schedule:

(1) ??Seventy-eight million five hundred thousand dollars ($78,500,000) for the development, rehabilitation, or restoration of real property for park, beach, and recreational purposes; provided, however, that each county shall be entitled to receive not less than two hundred thousand dollars ($200,000).

(2) ??Fifteen million dollars ($15,000,000) for the development, rehabilitation, or restoration of real property consisting of locally and regionally operated lakes, reservoirs and waterways.

(3) ??Forty-five million dollars ($45,000,000) for expenditure by the Department of Parks and Recreation for the purposes of the Roberti-Z berg Urban Open-spaces and Recreation Program Act (commencing with Section 5620 of the Public Resources Code); provided however, that notwithstanding Section 5627, funds made available pursuant to this category may be expended only for capital outlay purposes.

(4) ??Ten million dollars ($10,000,000) for acquisition, development, rehabilita tion, or restoration of historical re sources and for historical resources preservation projects and costs of planning and interpretation.

(5) ??One million five hundred thousand dollars ($1,500,000) for the acquisi tion, development, rehabilitation, or restoration of real property for park and recreational purposes by non profit organizations.

(b)

For acquisition, development, rehabilita tion, or restoration of real property for the state park system in accordance with the following schedule: ........................

$145,000,000

Schedule:

(1) ??Forty-five million dollars ($45,000,000) for acquisition of real property inside the boundaries of existing proj ects or units or as additions to existing projects or units; provided, however, that not more than ten million dollars ($10,000,000) shall be expended on any one project or unit of the state park system.

(2) ??Forty million five hundred thousand dollars ($40,500,000) for develop ment, rehabilitation, or restoration of coastal resources, other than coastal resources in or on San Francisco Bay, in accordance with the following schedule:

Schedule:

(A) Twenty-eight million five hundred thousand dollars ($28,500,000) within San Diego County through Santa Barbara County.

(B) Seven million five hundred thousand dollars ($7,500,000) within San Luis Obispo County through the City and County of San Francisco.

(C) Four million five hundred thousand dollars ($4,500,000) within Marin County through Del Norte County.

(3) ??Fourteen million five hundred thou sand dollars ($14,500,000) for devel opment, rehabilitation, or restoration of resources in or on San Francisco Bay.

(4) ??Fifteen million dollars ($15,000,000) for development, rehabilitation, or restoration of inland resources.

(5) ??Fifteen million dollars ($15,000,000) for development, rehabilitation, or restoration at lakes, reservoirs, and waterways, including state water fa cilities, as defined in paragraphs (1) to (4), inclusive, of subdivision (d) of Section 12934 of the Water Code.

(6) ??Five million dollars ($5,000,000) for the repair of storm damage and construction to prevent future storm damage.

(7) ??Three million dollars ($3,000,000) for planning, development, rehabilita tion, restoration, or interpretive faci lities in support of volunteer commu nity action projects for the state park system.

(8) ??Five million dollars ($5,000,000) for the increased stewardship of the public investment in the protection of the most critical natural and scenic features of the existing state park system.

(9) ??Two million dollars ($2,000,000) for development, rehabilitation, or restoration of real property for the state park system within the Sacramento-San Joaquin Delta.

(c)

For the acquisition, development, or restoration of real property for wildlife management in accordance with the provisions of the Wildlife Conservation Law of 1947 (Chapter 4 (commencing with Section 1300) of Division 2 of the Fish and Game Code), including costs for planning and interpretation in accordance with the following schedule: ........................

$25,000,000

Schedule:

(1) ??Fifteen million dollars ($15,000,000) for the acquisition, development, rehabilitation, or restoration of real property for wildlife management.

(2) ??Ten million dollars ($10,000,000) for the acquisition, rehabilitation, or restoration of habitat for any bird, mammal, fish, amphibia or reptile declared rare or endangered pursuant to the Federal Endangered Species Act of 1973 (Title 16, United States Code Sec. 1531 et seq.) and subsequent amendments or designated by state statute as fully protected.

(d)

(1) ??This subdivision shall become opera tive only if Senate Bill 512 of the 1983-84 Regular Session of the Legis lature is approved by the voters, in which case, subdivision (c) of this sec tion shall not be operative.

(2) ??Ten million dollars ($10,000,000) to the Santa Monica Mountains Conser vancy for the purposes set forth in Di vision 23 (commencing with Section 33000), and for administrative costs directly incurred in connection therewith.

(3) ??Five million dollars ($5,000,000) for expenditure by the Wildlife Con servation Board pursuant to the Wild life Conservation Law of 1947 (Chap ter 4 (commencing with Section 1300) of Division 2 of the Fish and Game Code in accordance with the following schedule:

Schedule:

(A) Three million dollars ($3,000,000) for development, rehabilitation, or restoration of real property for coastal fishing piers.

(B) Two million dollars ($2,000,000) for acquisition, develop ment, rehabilitation, or resto ration of real property for wild life-oriented public use proj ects.

(4) ??Ten million dollars ($10,000,000) for development, rehabilitation, or resto ration of real property for the state park system in accordance with the following schedule:

Schedule:

(A) Five million dollars ($5,000,000) in augmentation of subdivision (b) for develop ment and restoration of histori cal resources and for historical resources preservation proj ects and costs of planning and interpretation.

(B) Three million dollars ($3,000,000) in augmentation of cate gory (4) of subdivision (b).

(C) Two million dollars ($2,000,000) in augmentation of cate gory (2) of subdivision (b).

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.232

All money deposited in the State Coastal Conservancy Fund of 1984, not to exceed fifty million dollars ($50,000,000), shall be available for appropriation in the manner set forth in Section 5096.260 for the purposes set forth below in amounts not to exceed the following:

(a) ??Fifteen million dollars ($15,000,000) for the purposes set forth in Division 21 (commencing with Section 31000), and for state administrative costs directly incurred in connection therewith.

(b) ??Fifteen million dollars ($15,000,000) for grants to local public agencies or nonprofit organizations for projects in the San Francisco Bay and the Suisun Marsh of which not less than five million dollars ($5,000,000) shall be allocated to urban waterfront projects, and for state administrative costs directly incurred in connection therewith.

(c) ??Twenty million dollars ($20,000,000) for grants to local public agencies or nonprofit organizations to acquire, develop, or restore real property that consist of projects provided for in local coastal programs pursuant to Division 20 (commencing with Section 30000), and for state administrative costs directly incurred in connection therewith.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)






ARTICLE 3. Local Assistance Grants

5096.233

(a) All of the funds authorized in categories (1) and (2) of subdivision (a) of Section 5096.231 shall be available for grants on a competitive basis for projects which will fulfill one or more of the following objectives: rehabilitation or restoration of existing facilities, development of facilities to serve urban populations, development of facilities which increase the grant recipient s revenues by expanding public recreation services, or stimulation of new jobs. After at least two public hearings, the Director of Parks and Recreation shall prepare and the Secretary of the Resources Agency shall adopt criteria and procedures for evaluating those competitive grants.

(b) The funds authorized in category (1) of subdivision (a) of Section 5096.231 shall be available for appropriation of not more than twenty-eight million five hundred thousand dollars ($28,500,000) in the 1985 86 fiscal year and for appropriation of not more than twenty-five million dollars ($25,000,000) in each of the 1986 87 and 1987 88 fiscal years and shall be allocated among cities, counties, and districts located within the following regions in accordance with the following schedule, reduced pro rata by the amount of state administrative costs directly incurred under that category:

1986 87

1985 86

and 1987 88

Schedule:

fiscal year

fiscal years

(1) Del Norte, Humboldt, Mendo cino, and Lake Counties ........................

$ ?300,000

$ ?250,000

(2) Siskiyou, Modoc, Trinity, Shas ta, Lassen, Tehama, Plumas, Glenn, Butte, and Colusa Counties ........................

$? 700,000

$? 650,000

(3) Sierra, Sutter, Yuba, Nevada, Yolo, Placer, Sacramento, and El Dorado Counties ........................

$1,511,000

$1,300,000

(4) Sonoma, Napa, Solano, Marin, Contra Costa, San Mateo, Ala meda, and Santa Clara Coun ties and the City and County of San Francisco ........................

$6,203,000

$5,385,000

(5) Amador, Alpine, San Joaquin, Calaveras, Tuolumne, Stanis laus, and Merced Counties ........................

$ ?995,000

$? 850,000

(6) Mariposa, Madera, Fresno, Kings, Tulare, and Kern Coun ties ........................

$1,580,000

$1,360,000

(7) Santa Cruz, San Benito, Mon terey, San Luis Obispo, and Santa Barbara Counties ........................

$1,119,000

$1,000,000

(8) Ventura, Los Angeles, San Bernardino, Orange, River side, and Imperial Counties ........................

$ 13,795,000

$ 12,100,000

(9) San Diego County ........................

$2,147,000

$1,980,000

(10) Mono and Inyo Counties ........................

$ ?150,000

$ ?125,000

(c) Notwithstanding the schedule in subdivision (b), each county together with the cities and districts within that county shall be entitled to compete for not less than two hundred thousand dollars ($200,000) in grants under category (1) of subdivision (a) of Section 5096.231.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.234

Funds appropriated for local assistance grants pursuant to subdivision (a) of Section 5096.231 shall be encumbered by the recipient within three years of the date when the appropriation became effective, regardless of the date when each project was approved pursuant to subdivision (d) of Section 5096.236.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.235

(a) Funds available for appropriation for local assistance grants pursuant to category (3) of subdivision (a) of Section 5096.231 may be expended for the acquisition, development, rehabilitation, or restoration of parks, beaches, open-space lands, recreational trails, or recreational facilities and areas, and for development rights or scenic easements in connection with those acquisitions.

(b) The funds authorized in category (4) of subdivision (a) of Section 5096.231 shall be available as grants on a competitive basis to cities, counties, and districts and shall be encumbered by the recipient within three years of the date when the appropriation became effective, regardless of the date when each project was approved pursuant to subdivision (d) of Section 5096.236. The Director of Parks and Recreation, through the Office of Historic Preservation, shall prepare and the Secretary of the Resources Agency shall adopt criteria and procedures for evaluating those competitive grants. An individual jurisdiction may enter into an agreement with a nonprofit organization for the purpose of carrying out a grant, subject to the requirements of subdivision (c).

(c) Funds granted pursuant to subdivision (a) of Section 5096.231 may be expended for development, rehabilitation, or restoration only on lands owned by, or subject to a lease or other interest held by, the applicant city, county, or district. If those lands are not owned by the applicant, the applicant shall first demonstrate to the satisfaction of the Director of Parks and Recreation that the development, rehabilitation, or restoration will provide benefits commensurate with the type and duration of interest in land held by the applicant.

(d) The funds authorized in category (5) of subdivision (a) of Section 5096.231 shall be available as grants on a competitive basis to nonprofit organizations that provide park, recreation, or open space services or facilities to the general public. The Director of Parks and Recreation shall prepare, and the Secretary of the Resources Agency shall adopt, criteria and procedures for evaluating those competitive grants.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.236

(a) An application for a local assistance grant pursuant to this article shall be submitted to the Director of Parks and Recreation for review. Except for an application for a grant under category (4) or (5) of subdivision (a) of Section 5096.231, the application shall be accompanied by certification from the planning agency of the applicant that the project is consistent with the park and recreation plan for the applicant s jurisdiction and would satisfy a demonstrated need.

(b) The minimum amount that may be applied for any individual project is ten thousand dollars ($10,000).

(c) Every application for a grant shall comply with the provisions of the California Environmental Quality Act (Division 13 (commencing with Section 21000)).

(d) Upon completion of the review of applications submitted pursuant to subdivision (a), approved projects shall be forwarded to the Director of Finance for inclusion in the Budget Bill.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.237

(a) No state grant funds authorized under Section 5096.231 may be disbursed until the applicant agrees that any property acquired, developed, rehabilitated, or restored with the funds shall be used by the applicant only for the purpose for which the funds were requested and that no other use, sale, or other disposition of the property shall be permitted except by specific act of the Legislature. If the use of the property is changed to one other than permitted under the category in subdivision (a) of Section 5096.231 from which the funds were appropriated, or the property is sold or otherwise disposed of, an amount equal to the amount of the grant or equal to the fair market value of the real property, or portion thereof, acquired, developed, rehabilitated, or restored with the grant, whichever is greater, shall be used by the city, county, or district for a purpose authorized in that category or shall be reimbursed to the fund for a use authorized in that category.

(b) No state grant funds authorized under Section 5096.231 may be disbursed unless the applicant agrees to maintain and operate the property acquired, developed, rehabilitated, or restored pursuant to this article for a period commensurate with the type of project and the proportion of state grant funds and local funds allocated to the capital costs of the project.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)






ARTICLE 4. State Park System

5096.241

The Legislature recognizes that public financial resources are inadequate to meet all capital outlay needs of the state park system and that the development of recently acquired units of the state park system has proceeded at a rate that has prevented their full potential for public use from being realized. Accordingly, it is declared to be the policy of the state that funds allocated pursuant to subdivision (b) of Section 5096.231 shall be appropriated primarily for projects that accomplish the following:

(a) Serve metropolitan population centers and accommodate day-use and weekend-overnight visits.

(b) Provide for the development of existing units with the minimum facilities necessary for accessibility, use, and interpretation.

(c) Rehabilitate facilities at existing units that will provide for more efficient management and reduced operational costs.

(d) Minimize dependence on motor vehicles and reduce other forms of energy and water consumption through appropriately designed facilities.

(e) Acquire those lands which will lead to the completion of ongoing projects.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.242

(a) Any Member of the Legislature, the State Park and Recreation Commission, the California Coastal Commission, or the Secretary of the Resources Agency may nominate any project to be funded under this article for study by the Department of Parks and Recreation. The State Park and Recreation Commission shall nominate projects after holding at least one public hearing to seek project proposals from individuals, citizen groups, the Department of Parks and Recreation, and other public agencies. Any of the commissions shall make nominations by vote of its membership.

(b) The Department of Parks and Recreation shall study any project so nominated.

(c) Nominated projects shall be approved by the Secretary of the Resources Agency and forwarded by the secretary to the Director of Finance for inclusion in the Budget Bill.

(Amended by Stats. 2012, Ch. 728, Sec. 142. Effective January 1, 2013.)



5096.243

(a) Acquisition for the state park system by purchase or by eminent domain shall be under the Property Acquisition Law (commencing with Section 15850 of the Government Code).

(b) Work efforts for stewardship purposes may include, but are not limited to, such objectives as the control of major erosion and geologic hazards, the restoration and improvement of critical plant and animal habitat, the control and elimination of exotic species encroachment, the stabilization of coastal dunes and bluffs, and the planning necessary to implement those activities. Those efforts may not include activities which merely supplement normal park system operations or which are usually funded from other sources.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)






ARTICLE 5. State Coastal Conservancy

5096.244

(a) The State Coastal Conservancy shall prepare and adopt priorities, criteria, and procedures for the making of grants to local public agencies or nonprofit organizations pursuant to Section 5096.232.

The procedures shall specify the categories of expenditures for grants, and shall include procedures for the submittal, review, and approval of applications, disbursements, and, where appropriate, repayment of grant funds.

(b) An application for a grant pursuant to this article shall be submitted to the State Coastal Conservancy for evaluation, review of adequacy, and classification as a park, beach, coastal access, or other project necessary to protect coastal resource values.

(c) The minimum amount that may be applied for any individual project is one thousand dollars ($1,000).

(d) Every application for a grant shall comply with the provisions of the California Environmental Quality Act (Division 13 (commencing with Section 21000)).

(e) Funds granted pursuant to Section 5096.232 may be expended for development, rehabilitation, or restoration only on lands owned by, or subject to a lease or other interest held by, the applicant. If those lands are not owned by the applicant, the applicant shall first demonstrate to the satisfaction of the State Coastal Conservancy that the development, rehabilitation, or restoration will provide benefits commensurate with the type and duration of interest in land held by the applicant.

(f) No state grant funds authorized under Section 5096.232 may be disbursed until the applicant agrees that any property acquired or developed with the funds shall be used by the applicant only for the purpose for which the funds were requested and that no other use, sale, or other disposition of the property shall be permitted except by specific act of the Legislature. If the use of the property is changed to one other than permitted under the category in Section 5096.232 from which the funds were appropriated, or the property is sold or otherwise disposed of, an amount equal to the amount of the grant or equal to the fair market value of the real property, or portion thereof, acquired or developed with the grant, whichever is greater, shall be used by the local public agency or the nonprofit organization for a purpose authorized in that category or shall be reimbursed to the State Coastal Conservancy Fund of 1984 for a use authorized in that category.

(g) No state grant funds authorized under Section 5096.232 may be disbursed unless the applicant agrees to maintain and operate the property acquired or developed pursuant to this article for a period commensurate with the type of project and the proportion of state grant funds and local funds allocated to the capital costs of the project.

(Amended by Stats. 2001, Ch. 745, Sec. 173. Effective October 12, 2001.)






ARTICLE 6. Miscellaneous Provisions

5096.245

Projects authorized for the purposes set forth in subdivisions (b) and (c) of Section 5096.231 shall be subject to augmentation as provided in Section 16352 of the Government Code, as limited by any provision of the Budget Act. The unexpended balance in any appropriation made payable from the fund which the Director of Finance, with the approval of the State Public Works Board, determines not to be required for expenditure pursuant to the appropriation, may be transferred on order of the Director of Finance to, and in augmentation of, the appropriation made in Section 16352 of the Government Code.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.246

The Department of General Services, if the Director of Parks and Recreation finds that the use would be compatible with the ultimate use of the real property as a unit, or part of a unit, of the state park system and with the sound management and conservation of resources within the unit, may make agreements with respect to any real property acquired pursuant to subdivision (b) of Section 5096.231, and the Executive Officer of the State Coastal Conservancy may make agreements with respect to any real property acquired pursuant to Section 5096.232, for the continued tenancy of the seller of the property for a period of time and under such conditions as mutually agreed upon by the state and the seller so long as the seller promises to pay such taxes on his or her interest in the property as shall become due, owing, or unpaid on the interest created by the agreement, and so long as the seller conducts any operations on the land according to specifications issued by the appropriate director or officer to protect the property for the public use for which it was acquired. A copy of the agreement shall be filed with the county clerk in the county in which the property lies. The arrangement shall be compatible with the operation of the area by the state, as determined by the appropriate director or officer.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.247

All real property acquired pursuant to this chapter shall be acquired in compliance with the provisions of Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 of the Government Code. The Department of Parks and Recreation shall prescribe procedures sufficient to assure compliance by local public agencies which receive funds under Section 5096.231 and the State Coastal Conservancy shall prescribe procedures sufficient to assure compliance by local public agencies which receive funds under Section 5096.232.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.248

For the purposes of this chapter, acquisition may include gifts, purchases, leases, easements, the exercise of eminent domain if expressly authorized, the transfer or exchange of property for other property of like value, and purchases of development rights and other interests.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.249

All grants, gifts, devises, or bequests to the state, conditional or unconditional, for park, conservation, recreation, or other purposes for which real property may be acquired or developed pursuant to this chapter, may be accepted and received on behalf of the state by the appropriate departmental director with the approval of the Director of Finance. The grants, gifts, devises, or bequests shall be available, when appropriated by the Legislature, for expenditure for the purposes specified in Sections 5096.231 and 5096.232.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.250

Real property acquired by the state shall consist predominantly of open or natural lands, including lands under water capable of being utilized for multiple recreational purposes, and lands necessary for the preservation of coastal or historical resources. No funds derived from the bonds authorized by this division shall be expended for the construction of any reservoir designated as a part of the State Water Facilities, as defined in subdivision (d) of Section 12934 of the Water Code.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.251

(a) Prior to recommending the acquisition of lands that are located on or near tidelands, submerged lands, swamp or overflowed lands, or other wetlands, whether or not those lands have been granted in trust to a local public agency, the Director of Parks and Recreation or the Executive Officer of the State Coastal Conservancy, as appropriate, shall submit to the State Lands Commission any proposal by a state or local public agency for the acquisition of those lands pursuant to this chapter. The State Lands Commission shall, within three months of submittal, review the proposed acquisition, make a determination as to the state s existing or potential interest in the lands, and report its findings to the person making the submittal and to the Department of General Services.

(b) No provision of this chapter shall be construed as authorizing the condemnation of state lands.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)






ARTICLE 7. Fiscal Provisions

5096.255

Bonds in the total amount of three hundred sixty-eight million nine hundred thousand dollars ($368,900,000), or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds shall, when sold, be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest on the bonds as the principal and interest become due and payable.

(Amended by Stats. 2012, Ch. 39, Sec. 92. Effective June 27, 2012. Note: Addition of this section was approved on June 5, 1984, by adoption of Prop. 18.)



5096.256

There shall be collected each year and in the same manner and at the same time as other state revenue is collected such a sum in addition to the ordinary revenues of the state as shall be required to pay the principal and interest on the bonds maturing each year, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which shall be necessary to collect that additional sum.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.257

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this chapter, such an amount as will equal the following:

(a) Such sum annually as will be necessary to pay the principal and interest on bonds issued and sold pursuant to the provisions of this chapter, as principal and interest become due and payable.

(b) Such sum as is necessary to carry out the provisions of Section 5096.259, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.258

The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the Parklands Fund of 1984 or the State Coastal Conservancy Fund of 1984, which are hereby created. The money in the Parklands Fund of 1984 may be expended only for the purposes specified in this chapter and only pursuant to appropriation by the Legislature in the manner prescribed in this chapter. The money in the State Coastal Conservancy Fund of 1984 may be expended only for the purposes specified in Section 5096.232 and only pursuant to appropriation by the Legislature in the manner prescribed in this chapter.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.259

For the purposes of carrying out the provisions of this article, the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized to be sold for the purpose of carrying out this chapter. Any moneys deposited in the fund for expenditure for the purposes of subdivision (c) of Section 5096.231 shall be appropriated to the Department of Parks and Recreation in the manner provided in Section 5096.260. Any amounts withdrawn shall be deposited in the fund. Any moneys made available under this section shall be returned to the General Fund from moneys received from the sale of bonds for the purpose of carrying out the provisions of this chapter.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.2595

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 23.)



5096.260

(a) Except for proposed appropriations under Section 5096.232, proposed appropriations for the program shall be included in a section in the Budget Bill for the 1984 85 fiscal year and each succeeding fiscal year for consideration by the Legislature and shall bear the caption Parklands Acquisition and Development Program of 1984. The section shall contain separate items for each project, each class of projects, or each element of the program for which an appropriation is made.

(b) All proposed appropriations for the program under Section 5096.232 shall be included in a section in the Budget Bill for the 1984 85 fiscal year and each succeeding fiscal year for consideration by the Legislature and shall bear the caption State Coastal Conservancy. The section shall contain separate items for each project, each class of projects, or each element of the program for which an appropriation is made.

(c) All appropriations shall be subject to all limitations enacted in the Budget Act and to all fiscal procedures prescribed by law with respect to the expenditure of state funds unless expressly exempted from those laws by a statute enacted by the Legislature. Those sections shall contain proposed appropriations only for the program elements and classes of projects contemplated by this chapter, and no funds derived from the bonds authorized by this chapter may be expended pursuant to an appropriation not contained in those sections of the Budget Act.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.261

The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law are applicable to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full herein.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.262

For the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this chapter, the Parklands Program Finance Committee is hereby created. The committee consists of the Governor, the Controller, the Director of Finance, the Treasurer, and the Secretary of the Natural Resources Agency. For the purposes of this chapter, the Parklands Program Finance Committee shall be the committee as that term is used in the State General Obligation Bond Law, and the Treasurer shall serve as chair of the committee. The Secretary of the Natural Resources Agency is hereby designated as the board for the purposes of the State General Obligation Bond Law.

(Amended by Stats. 2010, Ch. 213, Sec. 10. Effective January 1, 2011.)



5096.263

As used in this chapter, and for the purposes of the State General Obligation Bond Law, state grant or state grant moneys means moneys received by the state from the sale of bonds authorized by this chapter which are available for grants to counties, cities, districts, local public agencies, and nonprofit organizations.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.264

All money deposited in the fund or the State Coastal Conservancy Fund of 1984 which is derived from premium and accrued interest on bonds sold shall be reserved in those depositories and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.265

Commencing with the Budget Bill for the 1993 94 fiscal year, the balances remaining in the fund and the State Coastal Conservancy Fund of 1984 may be appropriated by the Legislature for expenditure, without regard to the maximum amounts allocated to each element of the program, for any or all elements of the program specified in Sections 5096.231 and 5096.232, or any class or classes of projects within those elements, that the Legislature deems to be of the highest priority.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.266

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)



5096.267

If any provision of this chapter or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end, the provisions of this chapter are severable.

(Added by Stats. 1984, Ch. 5, Sec. 1. Approved June 5, 1984, by adoption of Proposition 18.)









CHAPTER 1.692. Safe Neighborhood Parks, Clean Water, Clean Air, and Coastal Protection Bond Act of 2000 (The Villaraigosa-Keeley Act)

ARTICLE 1. General Provisions

5096.300

This chapter shall be known, and may be cited, as the Safe Neighborhood Parks, Clean Water, Clean Air, and Coastal Protection Bond Act of 2000 (the Villaraigosa-Keeley Act).

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.301

Responding to the recreational and open-space needs of a growing population and expanding urban communities, this act will revive state stewardship of natural resources by investing in neighborhood parks and state parks, clean water protection, and coastal beaches and scenic areas.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.302

The Legislature finds and declares all of the following:

(a) Historically, California s local and neighborhood parks often serve as the recreational, social, and cultural centers for cities and communities, providing venues for youth enrichment, senior activities, and family recreation.

(b) Neighborhood and state parks provide safe places to play in the urban neighborhoods, splendid scenic landscapes, exceptional experiences, and world-recognized recreational opportunities, and in so doing, are vital to California s quality of life and economy.

(c) For over a decade, the state s commitment to parks and natural resources has dwindled. California has not kept pace with the needed funding to adequately manage and maintain its multibillion dollar investment in neighborhood, urban, and state parks and natural areas resulting in disrepair and overcrowding of many park facilities and the degradation of wild lands.

(d) The magnificent Pacific Coast, outstanding mountain ranges, and unique scenic regions are the source of tremendous economic opportunity and contribute enormously to the quality of life of Californians.

(e) Continued economic success and enjoyment derived from California s natural resources depends on maintaining clean water, healthy ecosystems, and expanding public access for a growing state.

(f) The backlog of needs for repair and maintenance of local and urban parks exceeds two billion five hundred million dollars and the need for maintenance of state parks exceeds one billion dollars. The state s conservancies and wildlife agencies report a need for habitat acquisition and restoration exceeding $1.8 billion.

(g) This act will begin to address these critical neighborhood park and natural resources needs.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.303

The Legislature further finds and declares all of the following:

(a) Air pollution continues to be a major problem in California which harms the health of our residents, costs our economy billions of dollars related to health care costs, reduced agricultural productivity, and damage to our infrastructure, and otherwise decreases the quality of life in our state.

(b) Forests and trees improve air quality by removing carbon dioxide, particulates, and other pollutants from the air, and by producing oxygen.

(c) Park, open-space, and tree planting projects also improve air quality and decrease congestion by reducing sprawl, improving the quality of life in areas that are already developed by helping local agencies implement sound land use plans that promote energy efficiency, and by providing incentives to reduce development in inappropriate areas.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.306

It is the intent of the Legislature to strongly encourage every state or local government agency receiving the bond funds allocated pursuant to this chapter for an activity to give full and proper consideration to the use of recycled and reusable products whenever possible with regard to carrying out that activity.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.307

(a) Every proposed activity to be funded pursuant to this chapter shall be in compliance with the California Environmental Quality Act (Division 13 (commencing with Section 21000)).

(b) Lands acquired with funds allocated pursuant to this chapter shall be acquired from a willing seller of the land.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.3075

Upon a finding by the administering entity that a particular project for which funds have been allocated cannot be completed, or that the funds are in excess of the total needed, the Legislature may reallocate those funds for other high priority needs consistent with this act.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.308

As used in this chapter, the following terms have the following meanings:

(a) Acquisition means the acquisition from a willing seller of a fee interest or any other interest, including easements and development rights, in real property from a willing seller.

(b) Board means the Secretary of the Resources Agency designated in accordance with subdivision (b) of Section 5096.362.

(c) Certified local community conservation corps programs means programs operated by public or private nonprofit agencies pursuant to Section 14406.

(d) Committee means the Safe Neighborhood Parks, Clean Water, Clean Air, and Coastal Protection (Villaraigosa-Keeley Act) Finance Committee created pursuant to subdivision (a) of Section 5096.362.

(e) District means any regional park district, regional park and open-space district, or regional open-space district formed pursuant to Article 3 (commencing with Section 5500) of Chapter 3, any recreation and park district formed pursuant to Chapter 4 (commencing with Section 5780), or an authority formed pursuant to Division 26 (commencing with Section 35100). With respect to any community or unincorporated region that is not included within a district, and in which no city or county provides parks or recreational areas or facilities, district also means any other district that is authorized by statute to operate and manage parks or recreational areas or facilities, employs a full-time park and recreation director, offers year-round park and recreation services on lands and facilities owned by the district, and allocates a substantial portion of its annual operating budget to parks or recreation areas or facilities

(f) Fund means the Safe Neighborhood Parks, Clean Water, Clean Air, and Coastal Protection (Villaraigosa-Keeley Act) Bond Fund created pursuant to Section 5096.310.

(g) Historical resource includes, but is not limited to, any building, structure, site area, place, artifact, or collection of artifacts that is historically or archaeologically significant in the cultural annals of California.

(h) Program means the Safe Neighborhood Parks, Clean Water, Clean Air, and Coastal Protection (Villaraigosa-Keeley Act) Program established pursuant to this chapter.

(i) Secretary means the Secretary of the Resources Agency.

(j) (1) Stewardship means the development and implementation of projects for the protection, preservation, rehabilitation, restoration, and improvement of natural systems and outstanding features of the state park system and historical and cultural resources. Those efforts may not include activities that merely supplement normal park operations or that are usually funded from other sources.

(2) (A) Cultural resources stewardship may include, but is not limited to, stabilization and protection of historical resources, including archaeological resources, in the state park system. Those resources may include sites, features, ruins, archaeological deposits, historical landscape resources, rock art features, and artifacts making up the physical legacy of California s past.

(B) Cultural resources stewardship does not include the rehabilitation, restoration, reconstruction, interpretation, or mitigation of historical resources typically required as part of a development program.

(3) Natural resources stewardship may include, but is not limited to, such objectives as the control of major erosion and geologic hazards, the restoration and improvement of critical plant and animal habitat, the control and elimination of exotic species encroachment, the stabilization of coastal dunes and bluffs, and the planning necessary to implement those objectives.

(k) Wildlife conservation partnership means a cooperative acquisition, restoration, or management of wildlife habitat for which the Wildlife Conservation Board provides matching funds to leverage other public, private, or nonprofit resources to maximize the conservation benefits to wildlife and wildlife habitat.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.309

Pursuant to guidelines issued by the secretary, all recipients of funding pursuant to this chapter shall post signs acknowledging the source of the funds.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)






ARTICLE 2. Safe Neighborhood Parks, Clean Water, Clean Air, and Coastal Protection (Villaraigosa-Keeley Act) Program

5096.310

The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the Safe Neighborhood Parks, Clean Water, Clean Air, and Coastal Protection (Villaraigosa-Keeley Act) Bond Fund, which is hereby created. Unless otherwise specified and except as provided in subdivision (m), the money in the fund shall be available for appropriation by the Legislature, in the manner set forth in this chapter, only for parks and resources improvement, in accordance with the following schedule:

(a) The sum of five hundred two million seven hundred fifty thousand dollars ($502,750,000) to the department for the following purposes:

(1) To rehabilitate, restore, and improve units of the state park system that will ensure that state park system lands and facilities will remain open and accessible for public use.

(2) To develop, improve, rehabilitate, restore, enhance, and protect facilities and trails at existing units of the state park system that will provide for optimal recreational and educational use, activities, improved access and safety, and the acquisition from a willing seller of inholdings and adjacent lands. Adjacent lands are lands contiguous to, or in the immediate vicinity of, existing state park system lands and that directly benefit an existing state park system unit.

(3) For stewardship of the public investment in the preservation of the critical natural heritage and scenic features, and cultural heritage stewardship projects that will preserve vanishing remnants of California s landscape, and protect and promote a greater understanding of California s past, and the planning necessary to implement those efforts.

(4) For facilities and improvements to enhance volunteer participation in the state park system.

(5) To develop, improve, and expand interpretive facilities at units of the state park system, including educational exhibits and visitor orientation centers.

(6) To rehabilitate and repair aging facilities at winter recreation facilities pursuant to the Sno-Park program, as provided for in Chapter 1.27 (commencing with Section 5091.01), that provide for improved public safety.

(7) For projects that improve air quality related to the state park system, including, but not limited to, the purchase of low-emission or advanced technology vehicles and equipment and clean fuel distribution facilities that will avoid or reduce air emissions at state park facilities.

(b) The sum of eighteen million dollars ($18,000,000) to the department to undertake stewardship projects, including cultural resources stewardship and natural resources stewardship projects, that will restore and protect the natural treasures of the state park system, preserve vanishing remnants of California s landscape, and protect and promote a greater understanding of California s past.

(c) The sum of four million dollars ($4,000,000) to the department for facilities and improvements to enhance volunteer participation in the state park system.

(d) The sum of twenty million dollars ($20,000,000) to the department for grants to local agencies administering units of the state park system under an operating agreement with the department, for the development, improvement, rehabilitation, restoration, enhancement, protection, and interpretation of lands and facilities of, and improved access to, those locally operated units.

(e) The sum of ten million dollars ($10,000,000) to the department for purposes consistent with Section 5079.10, for competitive grants, in accordance with Section 5096.335.

(f) The sum of three hundred eighty-eight million dollars ($388,000,000) to the department for grants, in accordance with Sections 5096.332, 5096.333, and 5096.336, on the basis of population, for the acquisition, development, improvement, rehabilitation, restoration, enhancement, and interpretation of local park and recreational lands and facilities, including renovation of recreational facilities conveyed to local agencies resulting from the downsizing or decommissioning of federal military installations.

(g) The sum of two hundred million dollars ($200,000,000) to the department for grants to cities, counties, and districts for the acquisition, development, rehabilitation, and restoration of park and recreation areas and facilities pursuant to the Roberti-Z berg-Harris Urban Open-Space and Recreational Program Act (Chapter 3.2 (commencing with Section 5620)).

(h) The sum of ten million dollars ($10,000,000) to the department for grants, in accordance with Section 5096.337, for the improvement or acquisition and restoration of riparian habitat, riverine aquatic habitat, and other lands in close proximity to rivers and streams for river and stream trail projects undertaken in accordance with Section 78682.2 of the Water Code, and for purposes of Section 7048 of the Water Code.

(i) The sum of ten million dollars ($10,000,000) to the department for grants, in accordance with Section 5096.337, for the development, improvement, rehabilitation, restoration, enhancement, and interpretation of nonmotorized trails for the purpose of increasing public access to, and enjoyment of, public areas for increased recreational opportunities. Not less than one million five hundred thousand dollars ($1,500,000) of this amount shall be allocated toward the completion of a project that links existing bicycle and pedestrian trail systems to major urban public transportation systems, to promote increased recreational opportunities and nonmotorized commuter usage in the City of Whittier. Of this amount, no less than two hundred seventy-five thousand dollars ($275,000) shall be allocated to the East Bay Regional Park District toward the completion of the Iron Horse Trail. Of this amount, not less than one million dollars ($1,000,000) shall be allocated to a regional park district for the completion of a bike trial in the City of Concord.

(j) The sum of one hundred million dollars ($100,000,000) to the department for grants to public agencies and nonprofit organizations for park, youth center, and environmental enhancement projects that benefit youth in areas that lack safe neighborhood parks, open space, and natural areas, and that have significant poverty.

(k) The sum of two million five hundred thousand dollars ($2,500,000) to the California Conservation Corps to complete capital outlay and resource conservation projects and administrative costs allocable to the bond funded projects.

(l) The sum of eighty-six million five hundred thousand dollars ($86,500,000) to the department for the following purposes:

(1) The sum of seventy-one million five hundred thousand dollars ($71,500,000) for grants, in accordance with Sections 5096.339 and 5096.340, for urban recreational and cultural centers, including, but not limited to, zoos, museums, aquariums, and facilities for wildlife, environmental, or natural science aquatic education or projects that combine curation of archaeological, paleontological, and historic resources with education and basic and applied research, and that emphasize specimens of California s extinct prehistoric plants and animals.

(2) The sum of fifteen million dollars ($15,000,000) for grants for regional youth soccer and baseball facilities operated by nonprofit organizations. Priority shall be given to those grant projects that utilize existing school facilities or recreation facilities and serve disadvantaged youth.

(m) Notwithstanding Section 13340 of the Government Code, the sum of two hundred sixty-five million five hundred thousand dollars ($265,500,000) is, except as provided in Section 5096.350, hereby continuously appropriated to the Wildlife Conservation Board, without regard to fiscal years, in accordance with Section 5096.350.

(n) The sum of fifty million dollars ($50,000,000) to the California Tahoe Conservancy, in accordance with Section 5096.351.

(o) The sum of two hundred twenty million four hundred thousand dollars ($220,400,000) to the State Coastal Conservancy, in accordance with Section 5096.352.

(p) The sum of thirty-five million dollars ($35,000,000) to the Santa Monica Mountains Conservancy, in accordance with Section 5096.353.

(q) The sum of five million dollars ($5,000,000) to the Coachella Valley Mountains Conservancy, in accordance with Section 5096.354.

(r) The sum of fifteen million dollars ($15,000,000) to the San Joaquin River Conservancy, in accordance with Section 5096.355.

(s) The sum of twelve million five hundred thousand dollars ($12,500,000) to the California Conservation Corps for grants for the certified local community conservation corps program to complete capital outlay and resource conservation projects.

(t) The sum of twenty-five million dollars ($25,000,000) to the Department of Conservation in accordance with Section 5096.356.

(u) The sum of ten million dollars ($10,000,000) to the Department of Forestry and Fire Protection for urban forestry programs in accordance with Section 4799.12. The grants made pursuant to this subdivision shall be for costs associated with the purchase and planting of trees, and up to three years of care which ensures the long-term viability of those trees.

(v) Notwithstanding Section 711 of the Fish and Game Code, the sum of twelve million dollars ($12,000,000) to the Department of Fish and Game for the following purposes:

(1) The sum of five million dollars ($5,000,000) for expenditure in accordance with subdivision (a) of Section 5096.357.

(2) The sum of five million dollars ($5,000,000) for expenditure in accordance with subdivision (b) of Section 5096.357.

(3) The sum of two million dollars ($2,000,000) to remove nonnative vegetation harmful to ecological reserves in San Diego County.

(w) The sum of thirty million dollars ($30,000,000) shall be available for purposes of Chapter 4.5 (commencing with Section 31160) of Division 21. Two hundred fifty thousand dollars ($250,000) shall be allocated to Mount Diablo State Park.

(x) The sum of seven million dollars ($7,000,000) to the California Integrated Waste Management Board for grants to local agencies to assist them in meeting state and federal accessibility standards relating to public playgrounds if the local agency guarantees that 50 percent of the grant funds will be used for the improvement or replacement of playground equipment or facilities through the use of recycled materials and that matching funds in an amount equal to not less than 50 percent of the total amount of those grant funds will be provided through either public or private funds or in-kind contributions. The board may reduce this matching fund requirement to not less than 25 percent if it determines that the 50-percent requirement would impose an extreme financial hardship on the local agency applying for the grant. The board may expend the funds allocated pursuant to this subdivision, upon appropriation by the Legislature, for the purposes specified herein.

(y) The sum of fifteen million dollars ($15,000,000) to a city for rehabilitation, restoration, or enhancement to a city park that is over 1,000 acres that serves an urban area of over 750,000 population in northern California and that provides recreational, cultural, and scientific resources.

(z) (1) The sum of six million two hundred fifty thousand dollars ($6,250,000) to the secretary to administer grants to the Sierra Nevada-Cascade Program, in accordance with Section 5096.347.

(2) The sum of thirty-three million five hundred thousand dollars ($33,500,000) to the secretary to administer a river parkway and restoration program to assist local agencies and other districts to plan, create, and conserve river parkways. The secretary shall make funds available in accordance with Sections 7048 and 78682.2 of the Water Code, and any other applicable authority, for the following purposes:

(A) Twenty-five million dollars ($25,000,000) for the acquisition or restoration of public lands within the Los Angeles River Watershed, the San Gabriel River Watershed, and the San Gabriel Mountains and to provide open space, nonmotorized trails, bike paths, and other low-impact recreational uses and wildlife and habitat restoration and protection. Ten million dollars ($10,000,000) shall be allocated for the Los Angeles River Watershed, and fifteen million dollars ($15,000,000) shall be allocated for the San Gabriel River Watershed and the San Gabriel Mountains and lower Los Angeles River.

(B) Two million five hundred thousand dollars ($2,500,000) for river parkway projects along the Kern River between the mouth of the Kern Canyon and I-5.

(C) One million dollars ($1,000,000) for land acquisition in the Santa Clarita Watershed.

(D) Three million dollars ($3,000,000) for watershed, riparian, and wetlands restoration along the Sacramento River in Yolo, Glenn, and Colusa Counties.

(E) Two million dollars ($2,000,000) for the construction of a visitor center at a state recreation area encompassing a body of water along the American River.

(3) The sum of two million dollars ($2,000,000) to the secretary for resource conservation and urban water recycling that addresses multicounty regional recreational needs, provides habitat restoration, and enjoys joint sponsorship by multiple local agencies and nonprofit organizations in the County of Sonoma.

(4) The sum of one million one hundred thousand dollars ($1,100,000) to the secretary, one hundred thousand dollars ($100,000) of which shall be made available to fund a community center in San Benito County, one hundred thousand dollars ($100,000) of which shall be made available to fund a veterans park in San Benito County, five hundred thousand dollars ($500,000) of which shall be made available to fund a community center in the City of Galt, and four hundred thousand dollars ($400,000) of which shall be made available to fund a community center in the City of Gilroy.

(5) The sum of two million dollars ($2,000,000) to the secretary for Camp Arroyo in Alameda County.

(6) The sum of one million dollars ($1,000,000) to the secretary to construct a rehabilitation center for injured endangered and indigenous wild animals at the Wildhaven Center in the San Bernardino Mountains.

(Added by Stats. 1999, Ch. 638, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)






ARTICLE 3. State Park System Program

5096.320

The Legislature hereby recognizes that public financial resources are inadequate to meet all capital outlay needs of the state park system and that the need for the acquisition, development, restoration, rehabilitation, improvement, and protection of state park system lands and facilities has increased to the point that their continued well-being and the realization of their full public benefit is in jeopardy.

Projects approved by the secretary shall be forwarded by the secretary to the Director of Finance for inclusion in the Budget Bill.

(Amended by Stats. 2012, Ch. 728, Sec. 143. Effective January 1, 2013.)



5096.322

(a) No later than November 1, 2001, the director shall determine the amount of funding that is necessary to complete all deferred maintenance projects within each unit of the state park system.

(b) Except as provided in subdivision (c), no proceeds of the bonds issued and sold pursuant to this chapter may be used to acquire improved property for a unit of the state park system until 75 percent of the amount determined pursuant to subdivision (a) has been appropriated, and allocated to complete deferred maintenance projects within that unit from an appropriated funding source other than the proceeds of the bonds issued and sold pursuant to this chapter.

(c) Real property may be acquired under this chapter for a unit of the state park system that does not meet the requirements of subdivision (b) only if the director finds, with respect to that unit, that a unique opportunity is presented to acquire real property that will constitute a significant improvement of the state park system.

(d) As used in this section, deferred maintenance project means any project identified in the department s 2001 Deferred Maintenance Assessment that rehabilitates or repairs a facility to a safe and usable condition for the visiting public.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.323

Fifty million dollars ($50,000,000) of the funds allocated pursuant to subdivision (a) of Section 5096.310 shall be expended for the acquisition of land from willing sellers that are a high priority for both the state parks system and for habitat purposes, with priority given to projects that protect habitat for rare, threatened, or endangered species pursuant to a natural community conservation plan adopted pursuant to Chapter 10 (commencing with Section 2800) of Division 10 of the Fish and Game Code, if the acquisition of the land is conducted in conjunction with a natural community conservation plan approved by the Department of Fish and Game prior to January 1, 1999, or if the acquisition is approved by statute. Notwithstanding paragraph (2) of subdivision (a) of Section 5096.310, those land acquisitions may be for either new or existing units of the state park system.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.324

Funds appropriated to the department pursuant to subdivision (a) of Section 5096.310 shall be made available for the following purposes:

(a) The sum of fifteen million dollars ($15,000,000) to preserve and restore a unit of the state parks system that preserves and restores cultural and historical immigration resources in northern California.

(b) The sum of two million six hundred thousand dollars ($2,600,000) to construct visitor centers in state parks, state recreation areas, and state historic parks. The department shall give priority to projects at Chino Hills State Park and California Citrus State Historic Park.

(c) Up to six hundred fifty thousand dollars ($650,000) for playground equipment upgrades in state recreation areas.

(d) The sum of two hundred fifty thousand dollars ($250,000) for restoration of state reserves that maintain the state flower.

(e) The sum of one million dollars ($1,000,000) for restoration of state beaches.

(f) The sum of five million dollars ($5,000,000) for restoration, study, and curation of paleontological, archaeological, and historical resource site protection. Priority shall be given to projects that combine curation of archaeological, paleontological, and historical resources with education and basic and applied research, and that emphasize specimens of California s extinct prehistoric plants and animals.

(g) The sum of two million seven hundred fifty thousand dollars ($2,750,000), two million five hundred thousand dollars ($2,500,000) of which shall be allocated for capital outlay projects at the Empire Mine State Historic Park, and two hundred fifty thousand dollars ($250,000) of which shall be allocated for Columbia State Historic Park.

(h) The sum of ten million dollars ($10,000,000) for the acquisition of lands from willing sellers of lands that are forested with redwoods or that will enhance the protection or preservation of the redwood forest ecosystem. The department shall give preference to projects where matching contributions in funding from other public agencies, private parties, or nonprofit organizations are available.

(i) Up to five hundred thousand dollars ($500,000) to construct trails, trailheads, and parking, and to provide nonvehicular public access between the Bear and Mendoza Ranch open space and adjacent Henry Coe State Park.

(Added by Stats. 1999, Ch. 638, Sec. 2. Approved March 7, 2000, by adoption of Proposition 12.)






ARTICLE 4. Grant Program

5096.331

The Legislature hereby recognizes that public financial resources are inadequate to meet all of the funding needs of local public park and recreation providers and that there is an urgent need for safe, open, and accessible local park and recreational facilities and for the increased recreational opportunities that provide positive alternatives to social problems. Accordingly, it is declared to be the policy of this state that the funds allocated pursuant to subdivisions (f) and (g) of Section 5096.310 to local agencies shall be appropriated primarily for projects that accomplish all of the following:

(a) Rehabilitate facilities at existing local parks that will provide for more efficient management and reduced operational costs. This may include grants to local agencies for the renovation of recreational facilities conveyed to local agencies resulting from the downsizing and decommissioning of federal military installations.

(b) Develop facilities that promote positive alternatives for youth and that promote cooperation between local park and recreation service providers and youth-serving nonprofit organizations.

(c) Promote family oriented recreation, including art activities.

(d) Provide for open, safe, and accessible local park lands, facilities, and botanical gardens.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.332

(a) Sixty percent of the total funds available for grants pursuant to subdivision (f) of Section 5096.310 shall be allocated to cities and to districts other than a regional park district, regional park and open-space district, or regional open-space district. Each city s and district s allocation shall be in the same ratio as the city s or district s population is to the combined total of the state s population that is included in incorporated areas and unincorporated areas within the district, except that each city or district shall be entitled to a minimum allocation of thirty thousand dollars ($30,000). In any instance in which the boundary of a city overlaps the boundary of such a district, the population in the area of overlapping jurisdictions shall be attributed to each jurisdiction in proportion to the extent to which each operates and manages parks and recreational areas and facilities for that population. In any instance in which the boundary of a city overlaps the boundary of such a district, and in the area of overlap the city does not operate and manage parks and recreational areas and facilities, all grant funds shall be allocated to the district.

(b) Each city and each district subject to subdivision (a) whose boundaries overlap shall develop a specific plan for allocating the grant funds in accordance with the formula specified in subdivision (a). If, by April 1, 2001, the plan has not been agreed to by the city and district and submitted to the department, the director shall determine the allocation of the grant funds among the affected jurisdictions.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.333

(a) Forty percent of the total funds available for grants pursuant to subdivision (f) of Section 5096.310 shall be allocated to counties and regional park districts, regional park and open-space districts, or regional open-space districts formed pursuant to Article 3 (commencing with Section 5500) of Chapter 3.

(b) Each county s allocation under subdivision (a) shall be in the same ratio as the county s population, except that each county shall be entitled to a minimum allocation of one hundred fifty thousand dollars ($150,000).

(c) In any county that embraces all or part of the territory of a regional park district, regional park and open-space district, or regional open-space district, whose board of directors is not the county board of supervisors, the amount allocated to the county shall be apportioned between that district and the county in proportion to the population of the county that is included within the territory of the district and the population of the county that is outside the territory of the district.

(d) In any county that currently embraces all or a part of the territory of a regional open-space district and an authority formed pursuant to Division 26 (commencing with Section 35100), the allocation shall be distributed between the county and these entities as follows:

(1) First, the funds shall be apportioned between the district and the county in proportion to the population of the county that is included within the territory of the district, and the proportion of the population of the county that is outside the district. The amounts resulting from this calculation shall be known as the district s share, and the county s first balance. The district s share shall be allocated to the district. The county s first balance shall be further apportioned as provided in paragraph (2).

(2) The county s first balance, as determined in accordance with paragraph (1), shall be further apportioned between the authority and the county in proportion to the population of the county that is included within the territory of the authority, and the proportion of the population of the county that is outside the authority. The amounts resulting from this calculation shall be known as the authority s share, and the county s second balance.

(3) The authority s share shall be divided equally between the county and the authority. The county shall receive all of the county s second balance.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.334

Notwithstanding Section 5096.331, of the funds allocated on the basis of population pursuant to subdivision (f) of Section 5096.310 within counties with a population of five million persons or more, not less than 75 percent of the total amount shall be available as follows:

(a) Not less than 20 percent for land acquisition, construction, development, and rehabilitation of at-risk youth recreation facilities. As used in this section, at-risk youth means persons who have not attained the age of 21 years and are at high risk of being involved in, or are involved in, one or more of the following: gangs, juvenile delinquency, criminal activity, substance abuse, adolescent pregnancy, or school failure or dropout.

(b) Not less than 40 percent for projects within the most economically disadvantaged areas, which may include projects along river parkways, conservation corridors, and parkways along corridors of economic significance.

(c) Not less than 10 percent for urban reforestation projects.

(d) Not more than 5 percent for projects that convert publicly owned land to a neighborhood park providing open-space, recreational, cultural, and festival opportunities, if the bond proceeds do not exceed 25 percent of the total project cost and there is a 75 percent funding match.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.335

Funds authorized pursuant to subdivision (e) of Section 5096.310 shall be administered by the State Office of Historic Preservation and shall be available as grants, on a competitive basis, to cities, counties, districts, local agencies formed for park purposes pursuant to a joint powers agreement between two or more local entities, and nonprofit organizations for the acquisition, development, rehabilitation, restoration, and interpretation of historical resources.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.336

(a) Of the funds authorized pursuant to subdivision (f) of Section 5096.310, three hundred thirty-eight million dollars ($338,000,000) shall be available for grants to cities, counties, and districts on the basis of their populations, as determined by the department in cooperation with the Department of Finance, on the basis of the most recent verifiable census data and other population data that the department may require to be furnished by the applicant city, county, or district.

(b) Of the funds authorized pursuant to subdivision (f) of Section 5096.310, fifty million dollars ($50,000,000) available for grants pursuant to subdivision (f) of Section 5096.310 shall be allocated to cities and districts in urbanized counties providing park and recreation services within jurisdictions of 200,000 or less in population. For purposes of this subdivision, urbanized counties means a county with a population of 200,000 or greater.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.337

(a) Funds authorized pursuant to subdivisions (h), (i), and (z) of Section 5096.310 shall be available as grants, on a competitive basis, to cities, counties, districts, local agencies formed for park purposes pursuant to a joint powers agreement as defined in subdivision (b), and other districts, as defined in subdivision (c).

(b) For purposes of this section, local agency means any local agency formed for park purposes pursuant to a joint powers agreement between two or more local entities, excluding school districts.

(c) For purposes of this section, other districts include any district authorized to provide park, recreational, or open-space services, or a combination of those services, except a school district.

(Added by Stats. 1999, Ch. 638, Sec. 3. Approved March 7, 2000, by adoption of Proposition 12.)



5096.338

The funds allocated pursuant to subdivision (j) of Section 5096.310 shall, upon appropriation in the annual Budget Act, be available for existing or new entities or programs designated by statute for grants to public agencies and nonprofit organizations, and for related administrative costs. At least 50 percent of the funds shall be available for grants to local public agencies and districts.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.339

(a) Not less than 11 percent of the funds authorized in paragraph (1) of subdivision (l) of Section 5096.310 shall be available as grants administered by the department to cities, counties, and nonprofit organizations for the development, rehabilitation, or restoration of facilities accredited by the American Zoo and Aquarium Association (AZA) and operated by cities, counties, and nonprofit organizations, and to cities, counties, and nonprofit organizations for the development, rehabilitation, or restoration of zoos and aquariums operated by cities, counties, and nonprofit organizations, but not yet accredited by the AZA. This program shall be known, and may be cited, as the Dr. Paul Chaffee Zoological Program. Allocation in awarding grants pursuant to this section shall be in accordance with the following schedule:

(1) Individual grants of up to one million dollars ($1,000,000), or an amount to be determined by dividing 95 percent of the total zoo and aquarium funds available pursuant to this subdivision by the number of AZA accredited institutions at the time of enactment of this section, shall be made available to zoos and aquariums that are AZA accredited.

(2) Not less than 20 percent or two million dollars ($2,000,000), whichever is greater, of the funds available pursuant to this subdivision shall be reserved for institutions with annual operating budgets of less than one million dollars ($1,000,000).

(3) Not more than 5 percent of the total funds available pursuant to this subdivision, shall be made available as grants to zoos and aquariums that have initiated the AZA accreditation process but are not yet accredited at the time of the enactment of this section. Grants awarded under this subdivision shall be dedicated to projects which will enhance the institution s ability to meet standards of AZA accreditation.

(4) Not more than 5 percent of the total funds available pursuant to this subdivision shall be granted for publicly owned or nonprofit zoos and wildlife centers that may not be accredited, but that care for animals that have been injured or abandoned and that cannot be returned to the wild. To be eligible for this portion of those funds, applicants shall demonstrate that they serve a regional area, foster the environmental relationships of animals within that region, and operate outreach and onsite programs communicating those objectives to the public.

(b) At least ten million dollars ($10,000,000) of the funds allocate pursuant to paragraph (1) of subdivision (l) of Section 5096.310 shall be provided to the California Science Center for implementation of the Exposition Master Plan. Three million dollars ($3,000,000) of this amount shall be made available to the California African-American Museum for completion of its education and visitor facility in Exposition Park and seven million dollars ($7,000,000) of this amount shall be made available for the California Science Center School.

(c) Not less than five hundred thousand dollars ($500,000) of the funds allocated pursuant to paragraph (1) of subdivision (l) of Section 5096.310 shall be available as grants for facilities for education programs focused on the National Marine Sanctuaries along California s coast.

(d) Not less than forty-four million seven hundred fifty thousand dollars ($44,750,000) of the funds allocated pursuant to paragraph (1) of subdivision (l) of Section 5096.310 shall be made available for the following purposes:

(1) At least ten million dollars ($10,000,000) shall be provided to the Discovery Science Center in Santa Ana for capital improvement.

(2) At least ten million dollars ($10,000,000) shall be provided to the California Academy of the Sciences for capital improvement projects.

(3) At least two million dollars ($2,000,000) shall be provided toward the creation of the Delta Science Center to carry out significant marine and delta aquatic education and interpretive programs.

(4) At least fifteen million dollars ($15,000,000) shall be provided to the Alliance of Redding Museums for capital improvements for the Turtle Bay-Museums and the Arboretum on the River.

(5) An individual grant of four million two hundred fifty thousand dollars ($4,250,000) shall be made to the California Division of Fairs and Expositions of the Department of Food and Agriculture for capital outlay to assist with an approved contract entered into on or before January 1, 2000, for an exposition or state fair relocation in any county with a population greater than 5,000,000.

(6) The sum of three million five hundred thousand dollars ($3,500,000) to enhance the two-acre historical exhibit at the Kern County Museum.

(Added by Stats. 1999, Ch. 638, Sec. 4. Approved March 7, 2000, by adoption of Proposition 12.)



5096.340

(a) Not less than 11 percent of the funds authorized in paragraph (1) of subdivision (l) of Section 5096.310 shall be available as grants on a competitive basis to cities, counties, and nonprofit organizations for the development or rehabilitation of real property consisting of urban recreational and cultural centers, museums, and facilities for wildlife education or environmental education.

(b) To be eligible for funding, a project shall initially be nominated by a Member of the Legislature for study by the department.

(c) In establishing priorities of projects, the department shall consider any favorable project characteristics, including, but not limited to, all of the following:

(1) The project will interpret one or more important California historical, cultural, economic, or resource themes or an important historical, cultural, economic, technological, or resource theme in a major region of California. Higher priority shall be assigned to projects whose themes are not interpreted in any existing museum or have demonstrable deficiencies in their presentation in an existing museum.

(2) The project is proposed to be operated on lands that are already in public ownership or on lands that will be acquired and used for the project in conjunction with adjoining public lands.

(3) Projects that are closely related geographically to the resources, activity, structure, place, or collection of objects to be interpreted, and are close to population centers and access routes.

(4) Projects that are in, or close to, population centers or are adjacent to, or readily served by, a state highway or other mode of public transportation.

(5) Projects for which there are commitments, or the serious likelihood of commitments, of funds or the donation of land or other property suitable for the project.

(d) The department shall annually forward a list of the highest priority projects to the Department of Finance for inclusion in the Budget Bill.

(e) An application for a grant for a cooperative museum project shall be submitted jointly by the city, county, or other public agency, an institute of higher learning, or a nonprofit organization that cooperatively is operating, or will operate, the project.

(Amended by Stats. 2012, Ch. 728, Sec. 144. Effective January 1, 2013.)



5096.341

(a) The director shall prepare and adopt criteria and procedures for evaluating applications for grants allocated pursuant to subdivisions (f), (g), (h), (i), and (l) of Section 5096.310. Individual applications for funds shall be submitted to the department for approval as to their conformity with the requirements of this chapter. The application shall be accompanied by certification from the planning agency of the applicant that the project for which the grant is requested is consistent with the park and recreation element of the applicable city or county general plan or the district park and recreation plan, as the case may be, and will satisfy a high priority need. To utilize available grant funds as effectively as possible, overlapping or adjoining jurisdictions are encouraged to combine projects and submit a joint application.

(b) Any applicant may allocate all or a portion of its per capita share for a regional or state project.

(c) The director shall annually forward a statement of the total amount to be appropriated in each fiscal year for projects approved for grants pursuant to subdivisions (f), (g), (h), (i), and (l) of Section 5096.310 to the Director of Finance for inclusion in the Budget Bill. A list of eligible jurisdictions and the amount of grant funds to be allocated to each shall also be made available by the department.

(d) (1) Funds appropriated for grants pursuant to subdivisions (f), (g), (h), (i), and (l) of Section 5096.310 shall be encumbered by the recipient within three years from the date that the appropriation became effective. Regardless of the date of encumbrance of the granted funds, the recipient is expected to complete all funded projects within eight years of the effective date of the appropriation.

(2) Commencing with the Budget Bill for the 2009 10 fiscal year, any grant funds appropriated pursuant to subdivisions (f), (g), (h), (i), and (l) of Section 5096.310 that have not been expended by the grantee shall revert to the fund and be available for appropriation by the Legislature for one or more of the categories specified in Section 5096.310 that the Legislature determines to be of the highest priority statewide.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.342

(a) Grant funds appropriated pursuant to subdivisions (f), (g), (h), (i), and (l) of Section 5096.310 may be expended by the grantee only for projects on lands owned by, or subject to a lease or other interest held by, the grantee.

(b) If a grant applicant does not have fee title to the lands, the applicant shall demonstrate to the satisfaction of the department that the proposed project will provide public benefits that are commensurate with the type and duration of the interest in land that is held by the applicant.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.343

(a) Except as provided in subdivision (c), no grant funds authorized pursuant to subdivisions (f), (g), (h), (i), and (l) of Section 5096.310 may be disbursed unless the applicant has agreed, in writing, to both of the following:

(1) To maintain and operate the property funded pursuant to this chapter for a period that is commensurate with the type of project and the proportion of state funds and local matching funds or property allocated to the capital costs of the project. With the approval of the department, the grantee, or the grantee s successor in interest in the property, may transfer the responsibility to maintain and operate the property in accordance with this section.

(2) To use the property only for the purposes for which the grant was made and to make no other use or sale or other disposition of the property, except as authorized by specific act of the Legislature.

(b) The agreements specified in subdivision (a) shall not prevent the transfer of the property from the applicant to a public agency, if the successor public agency assumes the obligations imposed by those agreements.

(c) If the use of the property is changed to a use that is not permitted by the category from which the grant funds were appropriated, or if the property is sold or otherwise disposed of, an amount equal to (1) the amount of the grant, (2) the fair market value of the real property, or (3) the proceeds from the sale or other disposition, whichever is greater, shall be used by the grantee for a purpose authorized by that category, pursuant to agreement with the department as specified in subdivision (a), or shall be reimbursed to the fund and be available for appropriation by the Legislature only for a purpose authorized by that category. If the property sold or otherwise disposed of is less than the entire interest in the property funded with the grant, an amount equal to either the proceeds from the sale or other disposition of the interest or the fair market value of the interest sold or otherwise disposed of, whichever is greater, shall be used by the grantee for a purpose authorized by the category from which the funds were appropriated, pursuant to agreement with the department as specified in subdivision (a), or shall be reimbursed to the fund and be available for appropriation by the Legislature only for a use authorized by that category.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.344

All grants, gifts, devises, or bequests to the state, that are conditioned upon being used for park, conservation, recreational, agricultural, or other such purposes, may be accepted and received on behalf of the state by the appropriate departmental director, with the approval of the Director of Finance, and those grants, gifts, devises, or bequests may be available, upon appropriation by the Legislature, for expenditure for the purposes specified in Section 5096.310.

(Added by Stats. 1999, Ch. 638, Sec. 5. Approved March 7, 2000, by adoption of Proposition 12.)



5096.345

Except for funds continuously appropriated by this chapter, all appropriations of funds pursuant to Section 5096.310 for purposes of the program shall be included in the Budget Bill for the 2001 02 fiscal year, and each succeeding fiscal year, for consideration by the Legislature, and shall bear the label Safe Neighborhood Parks, Clean Water, Clean Air, and Coastal Protection (Villaraigosa-Keeley Act) Fund. The Budget Bill section shall contain separate items for each project, each class of project, or each element of the program for which an appropriation is made.

(Added by Stats. 1999, Ch. 638, Sec. 6. Approved March 7, 2000, by adoption of Proposition 12.)






ARTICLE 4.5. Clean Air Improvement Program

5096.346

(a) In allocating funds pursuant to subdivision (u) of Section 5096.310, the Department of Forestry and Fire Protection shall give preference to the planting of trees that provide greater air quality benefits and to urban forestry projects that provide greater energy conservation benefits.

(b) The Department of Forestry and Fire Protection shall consult with the State Air Resources Board in developing guidelines for the allocation of grant funds pursuant to subdivision (u) of Section 5096.310 that promote air quality benefits.

(c) State and local agencies shall consider potential air quality benefits when allocating funds received pursuant to this chapter.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)






ARTICLE 4.6. Sierra Nevada-Cascade Mountain Region

5096.347

(a) The Legislature hereby finds and declares that the Sierra Nevada and Cascade Mountain Region constitutes a unique and important environmental, anthropological, cultural, scientific, educational, recreational, scenic, water, watershed, and wildlife resource that should be held in trust for the enjoyment of, and appreciated by, present and future generations.

(b) The secretary shall administer grants to the Sierra Nevada-Cascade Program to assist local governments, agencies, districts, and nonprofit organizations working in collaboration with those local governments, agencies, and districts to plan, create, and conserve the Sierra-Cascade natural ecosystem. The secretary shall make funds available on a competitive basis for all of the following activities:

(1) The acquisition and restoration of riparian habitat in accordance with Sections 7048 and 78682.2 of the Water Code to improve water quality, and to protect, restore, or rehabilitate watersheds, streams wetlands, or other aquatic habitat.

(2) Capital improvement projects that provide park and recreational opportunities.

(3) Access to trails and public lands, in accordance with Article 6 (commencing with Section 5070) of Chapter 1 of Division 5.

(4) Acquisition of park lands or recreational facilities.

(c) The secretary shall give priority to fund up to two million dollars ($2,000,000) for Commons Beach improvements on properties owned or administered by local agencies in the Lake Tahoe area, that will provide improved lake access, bicycle and pedestrian trail linkages, and interpretative facilities.

(d) The secretary may provide the following capital outlay grants:

(1) Five hundred thousand dollars ($500,000) for capital outlay to an incorporated city all or part of the territory of which is located within five miles of the boundary line between San Joaquin County and Sacramento County.

(2) Two hundred fifty thousand dollars ($250,000) to the department for the renovation of a state historical point of interest near the intersection of Jack Tone Road and State Highway 88.

(e) For the purposes of this article, the Sierra Nevada-Cascade Mountain Region includes those portions of Fresno County, Kern County, Stanislaus County, and Tulare County, and counties with populations of less than 250,000 as of the 1990 United States Census, that are located in the mountains, the foothills, and the area adjacent to the geologic formations of the Sierra Nevada and Cascade mountain ranges.

(Added by Stats. 1999, Ch. 638, Sec. 7. Approved March 7, 2000, by adoption of Proposition 12.)






ARTICLE 4.7. Murray-Hayden Urban Parks and Youth Service Program

5096.348

(a) Notwithstanding any other provision of this chapter, funds allocated pursuant to subdivision (j) of Section 5096.310 shall be allocated, upon appropriation by the Legislature, for parks, park facilities, or environmental youth service centers that are within the immediate proximity of a neighborhood that has been identified by the department as having a critical lack of park or open-space lands or deteriorated park facilities, that are in an area of significant poverty and unemployment, and that have a shortage of services for youth. Priority shall be given to capital projects that employ neighborhood residents and at-risk youth.

(b) (1) Fifty percent of the funds allocated pursuant to subdivision (j) of Section 5096.310 shall be made available on a competitive basis to heavily urbanized counties and cities or to nonprofit organizations or park districts in those counties and cities, in compliance with subdivision (a) and the matching requirements of the Roberti-Z berg-Harris Urban Open-Space and Recreation Program Act (Chapter 3.2 (commencing with Section 5620).

(2) No more than 10 percent of the amounts made available pursuant to paragraph (1) shall be allocated to fund grants pursuant to Chapter 2.5 (commencing with Section 990) of Part 1 of Division 2 of the Welfare and Institutions Code, at least 50 percent of which shall be granted to youth service organizations eligible for tax-exempt status pursuant to Section 501(c)(3) of the Internal Revenue Code that are chartered by a national youth service organization.

(Added by Stats. 1999, Ch. 638, Sec. 8. Approved March 7, 2000, by adoption of Proposition 12.)






ARTICLE 5. Wildlife Program

5096.350

(a) Funds appropriated pursuant to subdivision (m) of Section 5096.310 shall be available for expenditure by the Wildlife Conservation Board for the acquisition, development, rehabilitation, restoration, and protection of real property benefiting fish and wildlife, for the acquisition, restoration, or protection of habitat that promotes recovery of threatened, endangered, or fully protected species, maintains the genetic integrity of wildlife populations, and serves as corridors linking otherwise separate habitat to prevent habitat fragmentation, and for grants and related state administrative costs pursuant to the Wildlife Conservation Law of 1947 (Chapter 4 (commencing with Section 1300) of Division 2 of the Fish and Game Code), for the following purposes:

(1) Ten million dollars ($10,000,000) for the acquisition or restoration of wetland habitat, as follows:

(A) Five million dollars ($5,000,000) for the acquisition, preservation, restoration, and establishment, or any combination thereof, of habitat for waterfowl or other wetlands-associated wildlife, as provided for in the Central Valley Habitat Joint Venture Component of the North American Waterfowl Management Plan and the Inland Wetlands Conservation Program, notwithstanding Section 711 of the Fish and Game Code. Preference shall be given to projects involving the acquisition of perpetual conservation easements; habitat development projects on lands which will be managed primarily as waterfowl habitat in perpetuity; waterfowl habitat development projects on agricultural lands; the reduction of fishery impacts resulting from supply diversions that have a direct benefit to wetlands and waterfowl habitat; or programs to establish permanent buffer areas, including, but not limited to, agricultural lands that are necessary to preserve the acreage and habitat values of existing wetlands.

(B) Five million dollars ($5,000,000) for the acquisition, development, restoration, and protection of wetlands and adjacent lands, or any combination thereof, located outside the Sacramento-San Joaquin Valley.

(2) Ten million dollars ($10,000,000) for the development, acquisition from a willing seller, or restoration of riparian habitat and watershed conservation programs.

(3) Forty-five million dollars ($45,000,000), upon appropriation by the Legislature, for the restoration, or acquisition from a willing seller, of habitat for threatened and endangered species or for the purpose of promoting the recovery of those species. Five million dollars ($5,000,000) of that amount shall be for the acquisition of property along the central coast containing coastal terrace prairie, federally listed spineflower, state listed San Francisco popcorn flower, and candidates for federal listing including ohlone tiger beetle and opler s longhorned moth. No funds may be expended pursuant to this paragraph for the acquisition of real property or other actions taken pursuant to Chapter 10 (commencing with Section 2800) of the Fish and Game Code.

(4) Thirteen million dollars ($13,000,000) for the acquisition from a willing seller, or restoration of forest lands, including, but not limited to, ancient redwoods and oak woodlands. Not more than five million dollars ($5,000,000) of this amount shall be expended on the federal Legacy Forest Program (16 U.S.C. Sec. 2103) to meet federal matching requirements and not less than five million dollars ($5,000,000) of this amount shall be allocated for the preservation of oak woodlands. Not more than five million dollars ($5,000,000) of this amount shall be expended on the federal Legacy Forest Program (16 U.S.C. Sec. 2103) to meet federal matching requirements and not less than five million dollars ($5,000,000) of this amount shall be allocated for the preservation of oak woodlands.

(5) Eighty-two million five hundred thousand dollars ($82,500,000), upon appropriation by the Legislature, to match funds contributed by federal or local agencies or nonprofit organizations for the acquisition, restoration, or protection of habitat or habitat corridors that promote the recovery of threatened, endangered, or fully protected species. Projects funded pursuant to this paragraph may include restoration projects authorized pursuant to Public Law 105-372, the Salton Sea Reclamation Act of 1998. The board shall require matching contributions of funds, real property, or other resources from other public agencies, private parties, or nonprofit organizations, at a level designed to obtain the maximum conservation benefits to wildlife and wildlife habitat. No funds may be expended pursuant to this paragraph for the acquisition of real property or other actions taken pursuant to Chapter 10 (commencing with Section 2800) of the Fish and Game Code.

(6) One hundred million dollars ($100,000,000), upon appropriation by the Legislature, for the purpose of funding the acquisition of real property subject to a natural community conservation plan adopted pursuant to Chapter 10 (commencing with Section 2800) of the Fish and Game Code, if the acquisition of the real property is conducted in conjunction with a natural community conservation plan approved by the Department of Fish and Game prior to January 1, 1999, or if the acquisition is approved by statute.

(7) Five million dollars ($5,000,000) for environmental restoration projects for the following purposes approved pursuant to the Salton Sea Restoration Project authorized by Public Law 105-372, the Salton Sea Reclamation Act of 1998, and identified in the Final Environmental Impact Statement of the Salton Sea Restoration Project:

(A) Reduce and stabilize the overall salinity of the Salton Sea.

(B) Stabilize the surface elevation of the Salton Sea.

(C) Reclaim, in the long term, healthy fish and wildlife resources and their habitats.

(D) Enhance the potential for recreational uses of the Salton Sea.

(b) Not more than 5 percent of the funds authorized for expenditure by this section may be used for public access and wildlife-oriented public use projects.

(Added by Stats. 1999, Ch. 638, Sec. 9. Approved March 7, 2000, by adoption of Proposition 12.)






ARTICLE 6. Lake Tahoe Program

5096.351

(a) The Legislature has recognized the need to protect and restore the fragile environment at Lake Tahoe; and the Tahoe Regional Planning Agency has prepared an Environmental Improvement Program that outlines a capital outlay approach to help achieve environmental thresholds in the Lake Tahoe Basin, which allocates funding responsibilities over the first 10 years of the program in the amounts of approximately two hundred seventy-four million dollars ($274,000,000) to the State of California, two hundred ninety-seven million dollars ($297,000,000) to the federal government, eighty-two million dollars ($82,000,000) to the State of Nevada, one hundred one million dollars ($101,000,000) to local governments, and one hundred fifty-three million dollars ($153,000,000) to the private sector.

(b) Funds allocated pursuant to subdivision (n) of Section 5096.310 shall be available for expenditure for the development, restoration, acquisition from a willing seller, and enhancement of real property, by the California Tahoe Conservancy within the Lake Tahoe region pursuant to Title 7.42 (commencing with Section 66905) of the Government Code for the following purposes:

(1) Protecting the natural environment through preservation of environmentally sensitive lands, soil erosion control, restoration or enhancement of watershed lands, and restoration or enhancement of streams and other natural areas.

(2) Providing public access and public recreation opportunities.

(3) Enhancing and restoring wildlife areas.

(c) The provision of these funds is to meet applicable state responsibilities pursuant to the Tahoe Regional Planning Agency s Environmental Improvement Program.

(d) The allocation of these funds has been made in the expectation that the federal government, the State of Nevada, local jurisdictions, and the private sector will fulfill their respective obligations pursuant to the Environmental Improvement Program. The secretary shall report annually to the Legislature on the progress of the development and implementation of the Environmental Improvement Program, and the provision of these funds may be restricted in the event that the parties are found to be making inadequate progress or are not making good faith efforts towards fulfilling their respective obligations.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)






ARTICLE 7. Coastal Protection Program

5096.352

Funds allocated pursuant to subdivision (o) of Section 5096.310 shall be available for expenditure by the State Coastal Conservancy pursuant to Division 21 (commencing with Section 31000) for the acquisition from a willing seller, preservation, restoration, and enhancement of real property or an interest in real property in coastal areas and watersheds within its jurisdiction and the development of public use facilities in those areas in accordance with the following schedule:

(a) Twenty-five million dollars ($25,000,000) for projects funded pursuant to the San Francisco Bay Area Conservancy Program established pursuant to Chapter 4.5 (commencing with Section 31160) of Division 21.

(b) (1) Twenty-five million dollars ($25,000,000) shall be made available to the Santa Monica Bay Restoration Project to fund grants to public entities and nonprofit organizations to implement storm water and urban runoff pollution prevention programs, habitat restoration, and other priority actions specified in the Santa Monica Restoration Plan. The Santa Monica Bay Watershed Council shall determine project eligibility and establish grant priority.

(2) The Santa Monica Bay Watershed Council or the State Coastal Conservancy may require the grant recipient to provide a portion of matching funds for any funding received. The council or the state conservancy may use the funds as matching funds for federal or other grant funding.

(c) Sixty-four million two hundred thousand dollars ($64,200,000) of the funds available may be expended by the State Coastal Conservancy directly or as grants to government entities and nonprofit organizations for the purposes of Division 21 (commencing with Section 31000), and for the following and related purposes, including, but not limited to, the acquisition, enhancement, restoration, protection, and development of coastal resources, beaches, waterfronts, and public accessways in accordance with the following schedule:

(1) An amount not to exceed three million dollars ($3,000,000) may be expended on regional approaches to reduce beach erosion. Up to thirteen million dollars ($13,000,000) shall be made available for the restoration and protection of the Upper Newport Bay Ecological Reserve.

(2) At least fifteen million dollars ($15,000,000) shall be expended in coastal areas north of the Gualala River.

(3) At least twenty-five million dollars ($25,000,000) shall be expended within Santa Cruz, Monterey, San Luis Obispo, or Santa Barbara Counties. One million dollars ($1,000,000) shall be allocated to the City of Monterey to fund public access and open space along the waterfront for the Window on the Bay.

(4) At least five million dollars ($5,000,000) shall be expended on completion of the Coastal Trail.

(5) Two million dollars ($2,000,000) shall be dedicated to projects for the Guadalupe River Trail and the San Francisco Bay Ridge Trail.

(d) Twenty-two million dollars ($22,000,000) may be expended by the State Coastal Conservancy directly or as grants to government entities and nonprofit organizations consistent with Division 21 (commencing with Section 31000), and for administrative costs in connection therewith, for the acquisition, development, rehabilitation, restoration, enhancement, and protection of real property, or other actions that benefit fish and wildlife. At least ten million dollars ($10,000,000) of those funds shall be expended in coastal areas north of the Gualala River. Eight hundred thousand dollars ($800,000) shall be spent to restore the arroyo chub, partially armored stickleback, and southern steelhead fisheries to their native creeks of San Mateo Creek, and its tributary Devil Canyon Creek, and San Onofre Creek located in San Diego County.

(e) Twenty-five million dollars ($25,000,000) shall be available, upon appropriation by the Legislature, to the State Coastal Conservancy and the Department of Fish and Game for direct expenditure and for grants to public agencies and nonprofit organizations to protect, restore, acquire, and enhance habitat for salmon. These funds may be used to match federal funding available for those purposes.

(f) Twenty-five million dollars ($25,000,000) of the funds shall be allocated to acquire, protect, and restore wetlands projects that are a minimum of 400 acres in size in any county with a population greater than 5,000,000.

(g) Twelve million five hundred thousand dollars ($12,500,000) shall be allocated to acquire land needed to connect important coastal watershed and scenic areas in the Laguna Coast Wilderness Park.

(Added by Stats. 1999, Ch. 638, Sec. 10. Approved March 7, 2000, by adoption of Proposition 12.)






ARTICLE 8. Mountain Resource Program

5096.353

Funds allocated pursuant to subdivision (p) of Section 5096.310 shall be available to the Santa Monica Mountains Conservancy for capital outlay and grants for the acquisition from a willing seller, enhancement, and restoration of natural lands, improvement of public recreation facilities, and for grants to local agencies and nonprofit organizations to increase access to parks and recreational opportunities for underserved urban communities, in accordance with the following schedule:

Thirty-five million dollars ($35,000,000) to acquire, improve, or restore park, wildlife, or natural areas, including areas near or adjacent to units of the state park system wherever such units may be situated within a local jurisdiction within the Santa Monica Mountains Zone or Rim of the Valley Trail Corridor.

(Added by Stats. 1999, Ch. 638, Sec. 11. Approved March 7, 2000, by adoption of Proposition 12.)



5096.354

Funds allocated pursuant to subdivision (q) of Section 5096.310 shall be available to the Coachella Valley Mountains Conservancy for expenditure for the acquisition, development, enhancement, and protection of land, and for administrative costs incurred in connection therewith, in accordance with Division 23.5 (commencing with Section 33500).

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)






ARTICLE 9. San Joaquin River Program

5096.355

Funds allocated pursuant to subdivision (r) of Section 5096.310 shall be available to the San Joaquin River Conservancy for expenditure of the acquisition, development, enhancement, and protection of land, and for administrative costs incurred in connection therewith, in accordance with Division 22.5 (commencing with Section 32500).

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)






ARTICLE 10. Agriculture Program

5096.356

(a) Funds allocated pursuant to subdivision (t) of Section 5096.310 shall be available to the Department of Conservation for grants, on a competitive basis, to state and local agencies and nonprofit organizations for farmland protection and administration of the Agricultural Land Stewardship Program Act of 1995 (Division 10.2 (commencing with Section 10200)), or its successor program. This purpose shall include, but not be limited to, the placement of improvements and acquisition of agricultural conservation easements and other interests in land pursuant to the Agricultural Land Stewardship Program.

(b) At least 20 percent of the funds allocated pursuant to subdivision (t) of Section 5096.310 shall be available for projects that preserve agricultural lands and protect water quality in the counties that serve the San Pablo Bay.

(Added by Stats. 1999, Ch. 638, Sec. 12. Approved March 7, 2000, by adoption of Proposition 12.)






ARTICLE 11. Fish and Game Program

5096.357

(a) Funds allocated pursuant to paragraph (1) of subdivision (v) of Section 5096.310 shall be available to the Department of Fish and Game for the development, enhancement, restoration, and preservation of land pursuant to Sections 1580 and 10503 of, and subdivision (b) of Section 1525 of, the Fish and Game Code. The provision of these funds shall be in accordance with an expenditure plan developed by the Department of Fish and Game and approved by the Department of Finance.

(b) Funds allocated pursuant to paragraph (2) of subdivision (v) of Section 5096.310 shall be made available to the Department of Fish and Game for the exclusive purpose of acquiring habitat preservation and enhancement agreements on private wetlands pursuant to the California Waterfowl Habitat Program Phase II and administrative costs incurred in connection therewith. Expenditure of those funds shall be consistent with the purposes identified in Section 3702 of the Fish and Game Code.

(Added by Stats. 1999, Ch. 638, Sec. 13. Approved March 7, 2000, by adoption of Proposition 12.)






ARTICLE 12. California Indian Tribe Participation

5096.358

To the extent funds authorized pursuant to this chapter are available for competitive grants to local government entities, federally recognized California Indian tribes may apply for those grants, the tribe s application shall be considered on its merits, and the tribes shall expend any funds received for the purpose authorized by this chapter for which the funds are made available.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)






ARTICLE 13. Fiscal Provisions

5096.360

Bonds in the total amount of two billion one hundred million dollars ($2,100,000,000), not including the amount of any refunding bonds issued in accordance with Section 5096.370, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes set forth in Section 5096.310 and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of the principal of, and interest on, the bonds as the principal and interest become due and payable. Pursuant to this section, the Treasurer shall sell the bonds authorized by the Safe Neighborhood Parks, Clean Water, Clean Air, and Coastal Protection (the Villaraigosa-Keeley Act) Finance Committee created pursuant to subdivision (a) of Section 5096.362 at any different times that are necessary to service expenditures appropriated pursuant to this chapter.

(Added by Stats. 1999, Ch. 638, Sec. 14. Approved March 7, 2000, by adoption of Proposition 12.)



5096.361

The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law apply to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full in this chapter.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.362

(a) Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this chapter, the Safe Neighborhood Parks, Clean Water, Clean Air, and Coastal Protection (Villaraigosa-Keeley Act) Finance Committee is hereby created. For purposes of this chapter, the Safe Neighborhood Parks, Clean Water, Clean Air, and Coastal Protection (Villaraigosa-Keeley Act) Finance Committee is the committee as that term is used in the State General Obligation Bond Law. The committee consists of the Controller, the Director of Finance, and the Treasurer, or their designated representatives. The Treasurer shall serve as chairperson of the committee. A majority of the committee may act for the committee.

(b) For purposes of the State General Obligation Bond Law, the secretary is designated the board.

(Added by Stats. 1999, Ch. 638, Sec. 15. Approved March 7, 2000, by adoption of Proposition 12.)



5096.363

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter to carry out Section 5096.310 and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.364

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds maturing each year. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which is necessary to collect that additional sum.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.365

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum necessary to carry out Section 5096.366, appropriated without regard to fiscal years.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.366

For purposes of carrying out this chapter, the Director of Finance may authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds that have been authorized to be sold for the purpose of carrying out this chapter. Any amount withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund from proceeds received from the sale of bonds for the purpose of carrying out this chapter.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.367

Pursuant to Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code, the cost of bond issuance shall be paid out of the bond proceeds. These costs shall be shared proportionally by each program funded through this bond act.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.367.5

Actual costs incurred in connection with administering programs authorized under the categories specified in Section 5096.310 shall be paid from the funds authorized by this act.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.368

The secretary may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, including other authorized forms of interim financing that include, but are not limited to, commercial paper, in accordance with Section 16312 of the Government Code, for purposes of carrying out this chapter. The amount of the request shall not exceed the amount of the unsold bonds that the committee, by resolution, has authorized to be sold for the purpose of carrying out this chapter. The secretary shall execute any documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 1999, Ch. 638, Sec. 16. Approved March 7, 2000, by adoption of Proposition 12.)



5096.369

All money deposited in the fund that is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.370

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code, which is a part of the State General Obligation Bond Law. Approval by the voters of the state of the issuance of the bonds described in this chapter includes the approval of the issuance of any bonds to refund any bonds originally issued under this chapter or any previously issued refunding bonds.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.371

Notwithstanding any provision of this chapter or the State General Obligation Bond Law, if the Treasurer sells bonds pursuant to this chapter that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes, subject to designated conditions, the Treasurer may maintain separate accounts for the investment of bond proceeds and the investment earnings on those proceeds. The Treasurer may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or to take any other action with respect to the investment and use of bond proceeds required or desirable under federal law to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)



5096.372

(a) The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(b) Funds provided pursuant to this chapter, and any appropriation or transfer of those funds, shall not be deemed to be a transfer of funds for the purposes of Chapter 9 (commencing with Section 2780) of Division 3 of the Fish and Game Code.

(Added by Stats. 1999, Ch. 461, Sec. 1. Approved March 7, 2000, by adoption of Proposition 12.)









CHAPTER 1.693. Camp Pendleton Marine Base

5096.400

To the extent permitted by federal law, if the Camp Pendleton Marine Base in the County of San Diego ceases to be used as a federal facility, it shall be converted to an open-space area or greenbelt that shall be administered by the department.

(Added by Stats. 1999, Ch. 461, Sec. 1.5. Effective September 22, 1999.)






CHAPTER 1.695. Public Review of State Agency Acquisition of Conservation Lands

ARTICLE 1. General Provisions

5096.500

The Legislature finds and declares as follows:

(a) It is vital to ensure public confidence in amounts paid, and procedures used, for the acquisition of property by state agencies that spend taxpayer or bond funds.

(b) It is important to ensure that an acquisition agency act expeditiously to purchase critically needed conservation lands for their preservation and protection.

(c) The purpose of this chapter is to ensure that information on the acquisition of conservation lands by state agencies is made available to the public, while ensuring that these lands continue to be acquired in an efficient and expeditious manner.

(Added by Stats. 2004, Ch. 708, Sec. 1. Effective January 1, 2005.)



5096.501

For purposes of this chapter, the following terms have the following meanings:

(a) Acquisition agency means the Wildlife Conservation Board, the Department of Parks and Recreation, or a state conservancy.

(b) Conservation lands means any land or interest therein to be acquired by an acquisition agency, or that is owned by the state.

(c) Major acquisition means an acquisition for which one or more agencies propose to spend more than fifteen million dollars ($15,000,000) of state funds.

(d) Project partner means a public agency or nonprofit organization that is seeking state funding for itself or for another public agency or nonprofit organization, from an acquisition agency for the acquisition of conservation lands.

(e) Specialty interests means those partial property interests that may exist on a property and that can require specialized knowledge and experience to value, including, but not limited to, timber, water, minerals, or carbon credits.

(Amended by Stats. 2012, Ch. 394, Sec. 1. Effective January 1, 2013.)






ARTICLE 2. Conservation Lands Acquisition Procedures

5096.510

(a) (1) If more than one hundred fifty thousand dollars ($150,000) of state funds are proposed for expenditure or grant by an acquisition agency of conservation lands, the acquisition agency or the project partner shall contract for an independent appraisal of the land in compliance with this section.

(2) The project partner or landowner may contribute to the costs of the appraisal, be identified as an intended user of the appraisal, and be named as the coclient of the appraiser or firm preparing the appraisal. However, on and after January 1, 2015, a landowner shall not be named as a coclient of the appraiser or firm preparing the appraisal.

(b) The appraisal shall meet all of the following requirements:

(1) The appraisal shall meet all applicable requirements of this chapter and any other applicable state laws and policies, and shall conform to Uniform Standards of Professional Appraisal Practice.

(2) The appraisal shall not involve a fee based on a percentage of the property s appraised value or the allowed deduction.

(3) The appraisal shall not be prepared by an appraiser that has a financial interest in the property being appraised, including, but not limited to, being the seller or donor, a party to the seller s acquisition of the property, or employed by or related to any of the above.

(c) The acquisition agency or project partner that contracts for the appraisal shall select an appraiser that is qualified to appraise the specific property based upon verifiable education, experience, and knowledge of appropriate methodologies, techniques, and the real estate market relevant to the specific property. The following requirements shall also apply:

(1) If the project to be appraised is a conservation easement, the appraiser s education shall include advanced-level educational courses or certifications in the valuation of conservation easements.

(2) If the project to be appraised includes more than nominal value for specialty interests, the acquisition agency or project partner that contracts for the appraisal shall include provisions in the contract that effectuate the following, as applicable:

(A) The professional valuing the specialty interest shall comply with the requirements of paragraph (5) of subdivision (a) of Section 5096.517.

(B) The professional valuing the specialty interests shall be qualified to appraise the specific specialty interests based upon verifiable education, experience, and knowledge of appropriate methodologies, techniques, and the markets relevant to the specific specialty interests.

(Added by Stats. 2012, Ch. 394, Sec. 2. Effective January 1, 2013.)



5096.512

(a) In addition to the review by the Department of General Services pursuant to Section 1348.2 of the Fish and Game Code, the appraisal prepared for a major acquisition of land shall be reviewed by a qualified independent appraiser retained by the acquisition agency for this purpose, and who meets the following conditions:

(1) The review appraiser did not conduct the appraisal pursuant to Section 5096.510 and has no financial interest in the major acquisition.

(2) The review appraiser is licensed pursuant to Part 3 (commencing with Section 11300) of Division 4 of the Business and Professions Code.

(b) The review appraiser shall review the appraisal and prepare an appraisal review report, in a narrative format, that does all of the following:

(1) Summarizes the appraisal.

(2) States the basis on which the value of the land was established.

(3) Describes the standards used to prepare the appraisal.

(4) Determines whether or not the appraisal meets the standards established under the Uniform Standards of Professional Appraisal Practice.

(c) The appraisal review report need not include any proprietary information provided by or on behalf of the seller or that is otherwise exempt from public disclosure pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(d) (1) If a major acquisition of conservation lands will be approved by more than one acquisition agency and each acquisition agency complies with paragraph (2), not more than one independent appraisal is required pursuant to Section 5096.510, and not more than one appraisal review report is required pursuant to this section.

(2) Paragraph (1) is applicable if each acquisition agency does all of the following:

(A) Utilizes the independent appraisal and appraisal review report, as required by this chapter.

(B) Makes an independent determination of whether to approve the major acquisition of conservation lands.

(C) Complies with all of the public disclosure and independent review requirements of this chapter.

(e) An acquisition agency shall not utilize property acreage as a categorical threshold to impose an independent review of an appraisal pursuant to this section. However, this prohibition does not prohibit an agency from otherwise considering possible impacts from the acquisition of a large acreage property.

(Amended by Stats. 2012, Ch. 394, Sec. 4. Effective January 1, 2013.)



5096.513

Not less than 30 calendar days prior to holding a public hearing for the purpose of authorizing a major acquisition of conservation lands, an acquisition agency shall make available for public review information, except information that is exempt from being disclosed pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) all of, that includes, but is not limited to, the following:

(a) A copy of the independent appraisal review prepared pursuant to Section 5096.512.

(b) A summary of the basis for the recommendation of approval for the major acquisition of the land made by the acquisition agency.

(c) Any relevant environmental studies, documents, or other information.

(Added by Stats. 2004, Ch. 708, Sec. 1. Effective January 1, 2005.)



5096.514

Not more than 10 working days after the close of escrow for a major acquisition of conservation land by an acquisition agency, the acquisition agency shall make available to the public all of the following information, unless it is exempt from being disclosed pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code):

(a) A copy of the appraisal for the conservation land approved by the Department of General Services, and from which fair market value was determined.

(b) A copy of all other documents relevant to the purchase of the conservation land, including, but not limited to, environmental assessments or other documents not already disclosed pursuant to Section 5096.513.

(Amended by Stats. 2006, Ch. 538, Sec. 568. Effective January 1, 2007.)



5096.515

The procedures and requirements established pursuant to this chapter are in addition to, and do not amend, modify, or supplant, any procedures or requirements established pursuant to the Water Security, Clean Drinking Water, Coastal and Beach Protection Act of 2002 (Division 26.5 (commencing with Section 79500) of the Water Code) or the California Clean Water, Clean Air, Safe Neighborhood Parks, and Coastal Protection Act of 2002 (Chapter 1.696 (commencing with Section 5096.600)), for the acquisition of conservation lands.

(Added by Stats. 2004, Ch. 708, Sec. 1. Effective January 1, 2005.)



5096.516

(a) Except as provided in subdivision (c), conservation lands may not be sold to another owner, or have possession and control transferred to another agency, unless all of the following occur:

(1) The selling or transferring agency prepares and makes available to the public a detailed report that identifies why the conservation lands no longer serve a needed conservation purpose.

(2) The selling or transferring agency holds a duly noticed public hearing to accept public comment on the proposed sale or transfer of conservation lands.

(3) After compliance with paragraphs (1) and (2), the selling or transferring agency finds, based on substantial evidence, that the property no longer serves a needed conservation purpose.

(4) The sale or transfer of the land is authorized or approved as part of the annual Budget Act or pursuant to specific legislation authorizing the sale or transfer.

(b) Proceeds from the sale or transfer of conservation lands shall be used solely for one or more of the following purposes:

(1) The acquisition of conservation lands to achieve the same or equivalent objectives as the original acquisition of the property that was sold or transferred.

(2) To further the purposes of Division 21 (commencing with Section 31000).

(3) The acquisition of wildlife habitat to further the purposes of the Wildlife Conservation Law of 1947 (Chapter 4 (commencing with Section 1300) of Division 2 of the Fish and Game Code).

(4) The acquisition of wildlife habitat to further the purposes of Article 2 (commencing with Section 1410) of Chapter 4.3 of Division 2 of the Fish and Game Code.

(c) This section does not apply to any of the following:

(1) The sale or transfer of conservation lands solely for the purpose of boundary adjustments or consolidation of property ownership.

(2) The sale or transfer of lands subject to a conservation easement to keep lands in agricultural production.

(3) The sale or transfer to other public agencies or nonprofit organizations to improve conservation management, public access, historic preservation, or to protect or enhance the biological value of conservation lands.

(4) The sale or transfer of conservation lands by the State Coastal Conservancy when the sale or transfer of interests in land is provided for, consistent with Division 21 (commencing with Section 31000), at the time of acquisition of real property.

(5) The exchange of conservation lands for land of greater biological value as wildlife habitat.

(6) The sale or transfer of conservation lands that have a fair market value of less than one million dollars ($1,000,000).

(d) The requirements imposed by this section are in addition to any other requirements imposed by law or regulation.

(Added by Stats. 2004, Ch. 708, Sec. 1. Effective January 1, 2005.)



5096.517

(a) In addition to any other requirements or standards prescribed by law, appraisal reports prepared for the acquisition of any land or interest therein by or with funding from an acquisition agency, as defined in subdivision (a) of Section 5096.501, shall include all of the following to be considered for appraisal review by the state:

(1) A collection of descriptive photographs and maps of sufficient quality and detail to clearly depict the subject property and any market data relied upon, including the relationship between the location of the subject property and the market data.

(2) A complete description of the subject property land, site characteristics, and improvements. Valuations based on a property s development potential shall include:

(A) Verifiable data on the development potential of the land.

(B) A description of what would be required for a development project to proceed, such as legal entitlements, and infrastructure needs.

(C) Presentation of evidence that sufficient demand exists, or is likely to exist in the future, to provide market support for the development.

(3) A statement by the appraiser indicating to what extent land title conditions were investigated and considered in the analysis and value conclusion. The appraisal shall also include a preliminary title report when such a report is available.

(4) A discussion of implied dedication, prescriptive rights, or other unrecorded rights as described in Sections 801 to 813, inclusive, and Sections 1006 to 1009, inclusive, of the Civil Code, that may affect value, indicating the extent of investigation and any knowledge or observation of conditions that might indicate evidence of public use. If the appraiser has no knowledge of, or has not observed, those conditions, a statement to that effect shall be included in the appraisal report.

(5) An appraisal report that includes more than nominal value for specialty interests, including, but not limited to, timber, water, minerals, or carbon credits, shall include a separate valuation prepared and signed by a certified or registered professional qualified in the field of specialty interest. This valuation shall be reviewed and approved by a second qualified, certified or registered professional, considered by the appraiser, and appended to the appraisal report.

(b) Each appraisal report shall be prepared by, and include a signature by an appropriately licensed or certified real estate appraiser in good standing pursuant to Part 3 (commencing with Section 11300) of Division 4 of the Business and Professions Code, and its implementing regulations.

(Repealed and added by Stats. 2012, Ch. 394, Sec. 6. Effective January 1, 2013.)



5096.518

For a charitable contribution claimed by a seller that is over five thousand dollars ($5,000) on conservation lands acquired using state funds, in order to substantiate the amount of the charitable contribution deduction claimed by the seller pursuant to Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) of Division 2 of the Revenue and Taxation Code, both of the following requirements shall apply:

(a) The seller shall attach to his or her California income tax return a copy of the appraisal of the charitable contribution relied on by the acquisition agency.

(b) The appraisal attached to the return shall be prepared by an appraiser licensed by the Office of Real Estate Appraisers pursuant to Part 3 (commencing with Section 11300) of Division 4 of the Business and Professions Code and shall comply with the applicable requirements of the Revenue and Taxation Code and the Internal Revenue Code for purposes of substantiating the amount of the contribution for California income and franchise tax purposes and federal income tax purposes.

(Amended by Stats. 2009, Ch. 208, Sec. 5. Effective January 1, 2010.)






ARTICLE 3. Conservation Easement Registry

5096.520

(a) The Secretary of the Resources Agency shall establish a central public registry of all conservation easements held or required by the state, or purchased with state grant funds provided by an agency, department, or division of the state on or after January 1, 2000. In constructing the registry, the Resources Agency shall draw upon the Department of General Services property inventory, and other information held by a state agency, department, division, or other sources.

(b) For the purposes of this section, conservation easement means any limitation in a recorded instrument that contains an easement, restriction, covenant, condition, or offer to dedicate, that has been executed by or on behalf of the owner of the land subject to that limitation and is binding upon successive owners of the land, and the purpose of which is to retain land predominantly in its natural, scenic, historical, agricultural, forested, or open-space condition. Conservation easement includes a conservation easement as defined in Section 815.1 of the Civil Code, an open-space easement as defined in Section 51075 of the Government Code, and an agricultural conservation easement as defined in Section 10211.

(c) The registry shall only include the following information on each conservation easement listed in the registry:

(1) The assessor s parcel numbers for the property covered by the easement.

(2) The purpose of the easement.

(3) The location of the easement, identified by county and nearest city.

(4) The identity of the easementholder.

(5) The size of the easement in acres.

(6) The date the easement transaction was recorded.

(7) The amount of funding provided by the agency, department, or division of the state holding or requiring the easement or providing state grant funds for the easement.

(d) An agency, department, or division of the state with conservation easements that are held or required by the state or purchased with state grant funds shall enter and keep current the information specified in subdivision (c) for those easements in the registry established pursuant to this section.

(e) On or before January 1, 2009, the Secretary of the Resources Agency shall make the registry available for use by the general public. Only the information pertaining to paragraphs (2) to (6), inclusive, of subdivision (c) regarding conservation easements held or required by the state, or purchased with state grant funds provided by an agency, department, or division of the state on or after January 1, 2006, shall be provided by the Secretary of the Resources Agency on the Internet. Personal identifying information shall not be posted on the Internet. The registry shall be updated biennially.

(Amended by Stats. 2007, Ch. 229, Sec. 1. Effective January 1, 2008.)









CHAPTER 1.696. The California Clean Water, Clean Air, Safe Neighborhood Parks, and Coastal Protection Act of 2002

ARTICLE 1. General Provisions

5096.600

This chapter shall be known, and may be cited, as the California Clean Water, Clean Air, Safe Neighborhood Parks, and Coastal Protection Act of 2002.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)



5096.601

The Legislature finds and declares all of the following:

(a) To maintain a high quality of life for California s growing population requires a continuing investment in parks, recreation facilities, and in the protection of the state s natural and historical resources.

(b) Clean air, clean water, clean beaches, and healthy natural ecosystems that can support both human communities and the state s native fish and wildlife are all part of the legacy of California. Each generation has an obligation to be good stewards of these resources in order to pass them on to their children.

(c) California s historical legacy also requires active protection, restoration, and interpretation to preserve and pass on an understanding and appreciation of the diverse cultural influences and extraordinary human achievements that have contributed to the unique development of California.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)



5096.605

As used in this chapter, the following terms have the following meanings:

(a) Acquisition means obtaining the fee title or a lesser interest in real property, including specifically, a conservation easement or development rights.

(b) Department means the Department of Parks and Recreation.

(c) Development includes, but is not limited to, improvement, rehabilitation, restoration, enhancement, preservation, protection, and interpretation.

(d) Director means the Director of the Department of Parks and Recreation.

(e) District means any regional park district, regional park and open-space district, or regional open-space district formed pursuant to Article 3 (commencing with Section 5500) of Chapter 3, any recreation and park district formed pursuant to Chapter 4 (commencing with Section 5780), or an authority formed pursuant to Division 26 (commencing with Section 35100). With respect to any community or unincorporated region that is not included within a district, and in which no city or county provides parks or recreational areas or facilities, district also means any other district that is authorized by statute to operate and manage parks or recreational areas or facilities, employs a full-time park and recreation director, offers year-round park and recreation services on lands and facilities owned by the district, and allocates a substantial portion of its annual operating budget to parks or recreation areas or facilities.

(f) Fund means the California Clean Water, Clean Air, Safe Neighborhood Parks, and Coastal Protection Fund created pursuant to Section 5096.610.

(g) Historical resource includes, but is not limited to, any building, structure, site, area, place, artifact, or collection of artifacts that is historically or archaeologically significant in the cultural annals of California.

(h) Local conservation corps means a program operated by a public agency or nonprofit organization that is certified pursuant to Section 14406.

(i) Nonprofit organization means any nonprofit public benefit corporation formed pursuant to the Nonprofit Corporation Law (commencing with Section 5000 of the Corporations Code), qualified to do business in California, and qualified under Section 501(c)(3) of the Internal Revenue Code.

(j) Preservation means identification, evaluation, recordation, documentation, interpretation, protection, rehabilitation, restoration, stabilization, development, and reconstruction, or any combination of those activities.

(k) Secretary means the Secretary of the Resources Agency.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)



5096.606

Lands or interests in land acquired with funds allocated pursuant to this chapter shall be acquired from a willing seller.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)






ARTICLE 2. The California Clean Water, Clean Air, Safe Neighborhood Parks, and Coastal Protection Act of 2002

5096.610

The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the California Clean Water, Clean Air, Safe Neighborhood Parks, and Coastal Protection Fund, which is hereby created. Except as provided in subdivision (a) of Section 5096.650, the money in the fund shall be available for appropriation by the Legislature, in the manner set forth in this chapter, for acquisition and development projects, in accordance with the following schedule:

(a) The sum of two hundred twenty-five million dollars ($225,000,000) for acquisition and development of the state park system.

(b) The sum of eight hundred thirty-two million five hundred thousand dollars ($832,500,000) for local assistance programs for the acquisition and development of neighborhood, community, and regional parks and recreation areas.

(c) The sum of one billion two hundred seventy-five million dollars ($1,275,000,000) for land, air, and water conservation programs, including acquisition for those purposes.

(d) The sum of two hundred sixty-seven million five hundred thousand dollars ($267,500,000) for the acquisition, restoration, preservation, and interpretation of California s historical and cultural resources.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)






ARTICLE 3. State Parks

5096.615

The two hundred twenty-five million dollars ($225,000,000) allocated pursuant to subdivision (a) of Section 5096.610 shall be available for appropriation by the Legislature to the department for the acquisition and development of the state park system. It is the intent of the Legislature that first priority for funding shall be for development projects to complete and expand visitor facilities and for restoration projects. Not more than 50 percent of the funds provided by this section may be used for acquisition.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)






ARTICLE 4. Local Assistance Programs

5096.620

The eight hundred thirty-two million five hundred thousand dollars ($832,500,000) allocated pursuant to subdivision (b) of Section 5096.610 shall be available for appropriation by the Legislature for local assistance programs, in accordance with the following schedule:

(a) The sum of three hundred fifty million dollars ($350,000,000) to the department for grants, in accordance with Section 5096.621, and on the basis of population, for the acquisition and development of neighborhood, community, and regional parks and recreation lands and facilities in urban and rural areas.

(b) The sum of two hundred million dollars ($200,000,000) to the department for grants, in accordance with the Roberti-Z berg-Harris Urban Open-Space and Recreation Program Act (Chapter 3.2 (commencing with Section 5620)).

(c) The sum of twenty-two million five hundred thousand dollars ($22,500,000) on a per capita basis in accordance with subdivision (g) of Section 5096.621.

(d) The sum of two hundred sixty million dollars ($260,000,000) to the department for grants for urban and special need park programs in accordance with Section 5096.625.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40. Note: See Stats. 2001, Ch. 878, Sec. 1, relating to expenditure of funds allocated pursuant to subd. (d) of this section.)



5096.621

(a) Sixty percent of the total funds available for grants pursuant to subdivision (a) of Section 5096.620 shall be allocated to cities and to districts other than a regional park district, regional park and open-space district, or regional open-space district. Each city s and district s allocation shall be in the same ratio as the city s or district s population is to the combined total of the state s population that is included in incorporated areas and unincorporated areas within the district, except that each city or district shall be entitled to a minimum allocation of two hundred twenty thousand dollars ($220,000). In any instance in which the boundary of a city overlaps the boundary of such a district, the population in the area of overlapping jurisdiction shall be attributed to each jurisdiction in proportion to the extent to which each operate and manage parks and recreational areas and facilities for that population. In any instance in which the boundary of a city overlaps the boundary of such a district, and in the area of overlap the city does not operate and manage parks and recreational areas and facilities, all grant funds shall be allocated to the district.

(b) Each city and each district subject to subdivision (a) whose boundaries overlap shall develop a specific plan for allocating the grant funds in accordance with the formula specified in subdivision (a). If, by April 1, 2003, the plan has not been agreed to by the city and district and submitted to the department, the director shall determine the allocation of the grant funds among the affected jurisdictions.

(c) Forty percent of the total funds available for grants pursuant to subdivision (a) of Section 5096.620 shall be allocated to counties and regional park districts, regional park and open-space districts, or regional open-space districts formed pursuant to Article 3 (commencing with Section 5500) of Chapter 3.

(d) Each county s allocation under subdivision (a) shall be in the same ratio as the county s population, except that each county shall be entitled to a minimum allocation of one million two hundred thousand dollars ($1,200,000).

(e) In any county that embraces all or part of the territory of a regional park district, regional park and open-space district, or regional open-space district, whose board of directors is not the county board of supervisors, the amount allocated to the county shall be apportioned between that district and the county in proportion to the population of the county that is included within the territory of the district and the population of the county that is outside the territory of the district.

(f) For the purpose of making the calculations required by this section, population shall be determined by the department, in cooperation with the Department of Finance, on the basis of the most recent verifiable census data and other verifiable population data that the department may require to be furnished by the applicant city, county, or district.

(g) Of the funds appropriated in subdivision (c) of Section 5096.620, twelve million five hundred thousand dollars ($12,500,000) shall be allocated to a city with an urban population greater than three million five hundred thousand in a county of the first class, and ten million dollars ($10,000,000) shall be allocated to a county of the first class.

(h) The Legislature finds and declares that it intends all recipients of funds pursuant to subdivision (a) of Section 5096.620 to use those funds to supplement local revenues, in existence on the effective date of the act adding this chapter during the 2001 02 Regular Session, that are being used for parks or other projects eligible for funds under this chapter. To receive any allocation pursuant to subdivision (a) of Section 5096.620, the recipient may not reduce the amount of funding otherwise available to be spent on parks or other projects eligible for funds under this chapter in their jurisdiction. One-time allocations that have been expended for parks or other projects, but which are not available on an ongoing basis, may not be considered when calculating a recipient s annual expenditures. For purposes of this subdivision, the Controller may request fiscal data from recipients for the preceding three fiscal years. Each recipient shall furnish the data to the Controller not later than 120 days after receiving the request from the Controller.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)



5096.624

(a) The director shall prepare and adopt criteria and procedures for evaluating applications for grants allocated pursuant to subdivisions (a) to (c), inclusive, of Section 5096.620. Individual applications for funds shall be submitted to the department for approval as to their conformity with the requirements of this chapter. The application shall be accompanied by certification that the project for which the grant is requested is consistent with the park and recreation element of the applicable city or county general plan or the district park and recreation plan, as the case may be, and will satisfy a high priority need.

(b) To utilize available grant funds as effectively as possible, overlapping or adjoining jurisdictions and applicants with similar objectives are encouraged to combine projects and submit a joint application. An applicant may allocate all or a portion of its per capita share for a regional or state project.

(c) The director shall annually forward a statement of the total amount to be appropriated in each fiscal year for projects approved for grants pursuant to this article to the Director of Finance for inclusion in the Budget Bill. A list of eligible jurisdictions and the amount of grant funds to be allocated to each shall also be made available by the department.

(d) Funds appropriated pursuant to this article shall be encumbered by the recipient within three years from the date the appropriation is effective. Regardless of the date of encumbrance of the granted funds, the recipient is expected to complete all funded projects within eight years of the effective date of the appropriation.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)



5096.625

The funds provided in subdivision (d) of Section 5096.620 shall be available as grants for public agencies and nonprofit organizations for the acquisition and development of new parks, botanical gardens, nature centers, and other community facilities in park poor communities. The funds may be expended pursuant to Section 5004.5, and Chapter 1.55 (commencing with Section 5095), if Senate Bill 359 of the 2001 02 Regular Session of the Legislature is enacted on or before January 1, 2003, and Chapter 3.3 (commencing with Section 5640), if Assembly Bill 1481 of the 2001 02 Regular Session of the Legislature is enacted on or before January 1, 2003, or pursuant to any other applicable statutory authorization. Not less than fifty million dollars ($50,000,000) of the funds provided in subdivision (d) of Section 5096.620 shall be expended for competitive grants consistent with the requirements of subdivision (b) of Section 5096.348. Ten million dollars ($10,000,000) of the funds provided in subdivision (d) of Section 5096.620 shall be available for development of Central Park in the City of Rancho Cucamonga. Five million dollars ($5,000,000) of the funds provided in subdivision (d) of Section 5096.620 shall be available for allocation to the City of Los Angeles for park and recreation or community facilities at or adjacent to the Hansen Dam recreation area. Five million dollars ($5,000,000) of the funds provided in subdivision (d) of Section 5096.620 shall be available for allocation to the City of Los Angeles for the Sepulveda Basin recreational parkland.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)



5096.629

In making grants of funds allocated pursuant to subdivision (d) of Section 5096.620, priority shall be assigned to projects that include a commitment for a matching contribution. Contributions may be in the form of money from a nonstate source; gifts of real property, equipment, and consumable supplies; volunteer services; free or reduced-cost use.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)



5096.633

Any grant funds appropriated pursuant to this article that have not been expended by the grant recipient prior to July 1, 2011, shall revert to the fund and be available for appropriation by the Legislature for one or more of the local assistance programs specified in Section 5096.620 that the Legislature determines to be the highest priority statewide.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)






ARTICLE 5. Land, Air, and Water Conservation

5096.650

The one billion two hundred seventy-five million dollars ($1,275,000,000) allocated pursuant to subdivision (c) of Section 5096.610 shall be available for the acquisition and development of land, air, and water resources in accordance with the following schedule:

(a) Notwithstanding Section 13340 of the Government Code, the sum of three hundred million dollars ($300,000,000) is continuously appropriated to the Wildlife Conservation Board for the acquisition, development, rehabilitation, restoration, and protection of habitat that promotes the recovery of threatened and endangered species, that provides corridors linking separate habitat areas to prevent habitat fragmentation, and that protects significant natural landscapes and ecosystems such as old growth redwoods and oak woodlands and other significant habitat areas; and for grants and related state administrative costs pursuant to the Wildlife Conservation Law of 1947 (Chapter 4 (commencing with Section 1300) of Division 2 of the Fish and Game Code). Funds scheduled in this subdivision may be used to prepare management plans for properties acquired in fee by the Wildlife Conservation Board.

(b) The sum of four hundred forty-five million dollars ($445,000,000) to the conservancies in accordance with the particular provisions of the statute creating each conservancy for the acquisition, development, rehabilitation, restoration, and protection of land and water resources; for grants and state administrative costs; and in accordance with the following schedule:

(1)

To the State Coastal Conservancy ........................

?$200,000,000

(2)

To the California Tahoe Conservancy ........................

$ 40,000,000

(3)

To the Santa Monica Mountains Conservancy ........................

$ 40,000,000

(4)

To the Coachella Valley Mountains Conservancy ........................

$ 20,000,000

(5)

To the San Joaquin River Conservancy ........................

$ 25,000,000

(6)

To the San Gabriel and Lower Los Angeles Rivers

and Mountains Conservancy ........................

$ 40,000,000

(7)

To the Baldwin Hills Conservancy ........................

$ 40,000,000

(8)

To the San Francisco Bay Area Conservancy

Program ........................

$ 40,000,000

(c) The sum of three hundred seventy-five million dollars ($375,000,000) shall be available for grants to public agencies and nonprofit organizations for acquisition, development, restoration, and associated planning, permitting, and administrative costs for the protection and restoration of water resources in accordance with the following schedule:

(1) The sum of seventy-five million dollars ($75,000,000) to the secretary for the acquisition and development of river parkways and for protecting urban streams. The secretary shall make funds available in accordance with Sections 7048 and 78682.2 of the Water Code, and pursuant to any other applicable statutory authorization. Not less than five million dollars ($5,000,000) shall be available for grants for the urban streams program, pursuant to Section 7048 of the Water Code.

(2) The sum of three hundred million dollars ($300,000,000) shall be available for the purposes of clean beaches, watershed protection, and water quality projects to protect beaches, coastal waters, rivers, lakes, and streams from contaminants, pollution, and other environmental threats.

(d) (1) The sum of fifty million dollars ($50,000,000) to the State Air Resources Board for grants to air districts pursuant to Chapter 9 (commencing with Section 44275) of Part 5 of Division 26 of the Health and Safety Code for projects that reduce air pollution that affects air quality in state and local park and recreation areas. Eligible projects shall meet the requirements of Section 16727 of the Government Code and shall be consistent with Section 43023.5 of the Health and Safety Code, if Assembly Bill 1390 of the 2001 02 Regular Session of the Legislature is enacted on or before January 1, 2003. Each air district shall be eligible for grants of not less than two hundred thousand dollars ($200,000). Not more than 5 percent of the funds allocated to an air district may be used to cover the costs associated with implementing the grant program.

(2) Allocations of funds pursuant to this subdivision to the Lower-Emission School Bus Program shall be prioritized to retrofit or replace the most polluting schoolbuses in small air districts first and then to medium air districts as defined by the State Air Resources Board. Each allocation for this purpose shall provide enough funding for at least one project to be implemented pursuant to the Lower-Emission School Bus Program adopted by the State Air Resources Board. If a local air district has unspent funds within six months of the expenditure deadline, the air district shall work with the State Air Resources Board to transfer funds to an alternative air district with existing demand.

(e) The sum of twenty million dollars ($20,000,000) to the California Conservation Corps for the acquisition, development, restoration, and rehabilitation of land and water resources, and for grants and state administrative costs in accordance with the following schedule:

(1) The sum of five million dollars ($5,000,000) shall be available for resource conservation activities.

(2) The sum of fifteen million dollars ($15,000,000) shall be available for grants to local conservation corps for acquisition and development of facilities to support local conservation corps programs.

(f) The sum of seventy-five million dollars ($75,000,000) shall be available for grants for the preservation of agricultural lands and grazing lands, including oak woodlands and grasslands.

(g) The sum of ten million dollars ($10,000,000) to the Department of Forestry and Fire Protection for grants for urban forestry programs pursuant to the California Urban Forestry Act of 1978 (Chapter 2 (commencing with Section 4799.06) of Part 2.5 of Division 1).

(Amended by Stats. 2013, Ch. 356, Sec. 15. Effective September 26, 2013. Note: Addition of this section by Stats. 2001, Ch. 875, was approved March 5, 2002, by adoption of Prop. 40.)



5096.651

In making grants pursuant to subdivisions (a) and (b) of Section 5096.650, priority shall be given to projects that include a commitment for a matching contribution. Contributions may be in the form of money, property, or services.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)






ARTICLE 5.5. Historical and Cultural Resources Preservation

5096.652

(a) The two hundred sixty-seven million five hundred thousand dollars ($267,500,000) allocated pursuant to subdivision (d) of Section 5096.610 shall be available for appropriation by the Legislature for the acquisition, development, preservation, and interpretation of buildings, structures, sites, places, and artifacts that preserve and demonstrate culturally significant aspects of California s history and for grants for these purposes. Eligible projects include, but are not limited to, those which preserve and demonstrate the following:

(1) Culturally significant aspects of life during various periods of California history including architecture, economic activities, art, recreation, and transportation.

(2) Unique identifiable ethnic and other communities that have added significant elements to California s culture.

(3) California industrial, commercial, and military history including the industries, technologies, and commercial activities that have characterized California s economic expansion and California s contribution to national defense.

(4) Important paleontologic, oceanographic, and geologic sites and specimens.

(b) Thirty-five million dollars ($35,000,000) of the funds available pursuant to this section shall be allocated to a city for the development, rehabilitation, preservation, restoration, and interpretation of resources at a city park of historical and cultural significance that is over 1,000 acres and that serves an urban area with a population that is greater than 750,000 in northern California.

(c) Two million five hundred thousand dollars ($2,500,000) of the funds available pursuant to this section shall be allocated to the County of Los Angeles for the El Pueblo Cultural and Performing Arts Center.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)






ARTICLE 6. Fiscal Provisions

5096.665

Bonds in the total amount of two billion six hundred million dollars ($2,600,000,000), not including the amount of any refunding bonds issued in accordance with Section 5096.677, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes set forth in Section 5096.610 and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of the principal of, and interest on, the bonds as the principal and interest become due and payable. Pursuant to this section, the Treasurer shall sell the bonds authorized by the California Clean Water, Clean Air, Safe Neighborhood Parks, and Coastal Protection Act Finance Committee created pursuant to subdivision (a) of Section 5096.667 at any different times that are necessary to service expenditures appropriated pursuant to this chapter.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)



5096.666

The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law apply to the bonds and to this chapter and are hereby incorporated in this chapter by this reference as though set forth in full in this chapter.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)



5096.667

(a) Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this chapter, the California Clean Water, Clean Air, Safe Neighborhood Parks, and Coastal Protection Act Finance Committee is hereby created. For purposes of this chapter, the California Clean Water, Clean Air, Safe Neighborhood Parks, and Coastal Protection Act Finance Committee is the committee as that term is used in the State General Obligation Bond Law. The committee consists of the Controller, the Director of Finance, and the Treasurer, or their designated representatives. The Treasurer shall serve as chairperson of the committee. A majority of the committee may act for the committee.

(b) For purposes of the State General Obligation Bond Law, the Secretary of the Resources Agency is designated the board.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)



5096.668

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter to carry out Section 5096.610 and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)



5096.670

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds maturing each year. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act that is necessary to collect that additional sum.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)



5096.671

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum necessary to carry out Section 5096.672, appropriated without regard to fiscal years.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)



5096.672

For purposes of carrying out this chapter, the Director of Finance may authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds that have been authorized to be sold for the purpose of carrying out this chapter. Any amount withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund from proceeds received from the sale of bonds for the purpose of carrying out this chapter.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)



5096.673

Pursuant to Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code, the cost of bond issuance shall be paid out of the bond proceeds. These costs shall be shared proportionally by each program funded through this bond act.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)



5096.674

Actual costs incurred in connection with administering programs authorized under the categories specified in Section 5096.610 shall be paid from the funds authorized by this act.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)



5096.675

The secretary may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, including other authorized forms of interim financing that include, but are not limited to, commercial paper, in accordance with Section 16312 of the Government Code, for purposes of carrying out this chapter. The amount of the request shall not exceed the amount of the unsold bonds that the committee, by resolution, has authorized to be sold for the purpose of carrying out this chapter. The secretary shall execute any documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)



5096.676

All money deposited in the fund that is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)



5096.677

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code, which is a part of the State General Obligation Bond Law. Approval by the voters of the state of the issuance of the bonds described in this chapter includes the approval of the issuance of any bonds to refund any bonds originally issued under this chapter or any previously issued refunding bonds.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)



5096.678

Notwithstanding any provision of this chapter or the State General Obligation Bond Law, if the Treasurer sells bonds pursuant to this chapter that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes, subject to designated conditions, the Treasurer may maintain separate accounts for the investment of bond proceeds and the investment earnings on those proceeds. The Treasurer may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or to take any other action with respect to the investment and use of bond proceeds required or desirable under federal law to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)



5096.679

(a) The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(b) Funds provided pursuant to this chapter, and any appropriation or transfer of those funds, shall not be deemed to be a transfer of funds for the purposes of Chapter 9 (commencing with Section 2780) of Division 3 of the Fish and Game Code.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)



5096.681

Except for funds continuously appropriated by this chapter, all appropriations of funds pursuant to Section 5096.610 for purposes of the program shall be included in the Budget Bill for the 2002 03 fiscal year, and each succeeding fiscal year, for consideration by the Legislature, and shall bear the label California Clean Water, Clean Air, Safe Neighborhood Parks, and Coastal Protection Program Fund. The Budget Bill section shall contain separate items for each project, each class of project, or each element of the program for which an appropriation is made.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)



5096.683

The Secretary shall provide for an annual audit of expenditures from this chapter.

(Added by Stats. 2001, Ch. 875, Sec. 1. Approved March 5, 2002, by adoption of Proposition 40.)









CHAPTER 1.697. Efficient Water Use in Parks and Recreation Areas Act

5096.687

This chapter shall be known and may be cited as the Efficient Water Use in Parks and Recreation Areas Act.

(Added by Stats. 2002, Ch. 322, Sec. 2. Effective September 3, 2002.)



5096.688

It is the intent of the Legislature to promote the conservation and efficient use of water in California s parks and recreational areas.

(Added by Stats. 2002, Ch. 322, Sec. 2. Effective September 3, 2002.)



5096.689

Criteria and procedures adopted by the department for evaluating applications for grants made available pursuant to subdivisions (a), (b), and (c) of Section 5096.620 for the development of neighborhood, community, and regional parks and recreation lands and facilities in urban and rural areas shall include recommendations that grant applicants consider the implementation or installation of water conservation measures as part of their proposed project. The department shall develop those recommendations in consultation with the Department of Water Resources.

(Added by Stats. 2002, Ch. 322, Sec. 2. Effective September 3, 2002.)






CHAPTER 1.699. Disaster Preparedness and Flood Prevention Bond Act of 2006

ARTICLE 1. General Provisions

5096.800

This chapter shall be known and may be cited as the Disaster Preparedness and Flood Prevention Bond Act of 2006.

(Added by Stats. 2006, Ch. 33, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1E.)






ARTICLE 2. Definitions

5096.805

Unless the context otherwise requires, the definitions set forth in this article govern the construction of this chapter.

(a) Board means the Reclamation Board or successor entity.

(b) Committee means the Disaster Preparedness and Flood Prevention Bond Finance Committee, created by Section 5096.957.

(c) Delta means the area of the Sacramento-San Joaquin Delta as defined in Section 12220 of the Water Code.

(d) Department means the Department of Water Resources.

(e) Facilities of the State Plan of Flood Control means the levees, weirs, channels, and other features of the federally and state-authorized flood control facilities located in the Sacramento River and San Joaquin River drainage basin for which the board or the department has given the assurances of nonfederal cooperation to the United States required for the project, and those facilities identified in Section 8361 of the Water Code.

(f) Fund means the Disaster Preparedness and Flood Prevention Bond Fund of 2006, created by Section 5096.806.

(g) Project levees means the levees that are part of the facilities of the State Plan of Flood Control.

(h) Restoration means the improvement of a physical structure or facility and, in the case of natural system and landscape features, includes, but is not limited to, a project for the control of erosion, the control and elimination of exotic species, including prescribed burning, fuel hazard reduction, fencing out threats to existing or restored natural resources, road elimination, and other plant and wildlife habitat improvement to increase the natural system value of the property. A restoration project shall include the planning, monitoring, and reporting necessary to ensure successful implementation of the project objectives.

(i) State General Obligation Bond Law means the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code).

(j) State Plan of Flood Control means the state and federal flood control works, lands, programs, plans, conditions, and mode of maintenance and operations of the Sacramento River Flood Control Project described in Section 8350 of the Water Code, and of flood control projects in the Sacramento River and San Joaquin River watersheds authorized pursuant to Article 2 (commencing with Section 12648) of Chapter 2 of Part 6 of Division 6 of the Water Code for which the board or the department has provided the assurances of nonfederal cooperation to the United States, which shall be updated by the department and compiled into a single document entitled The State Plan of Flood Control.

(k) Urban area means any contiguous area in which more than 10,000 residents are protected by project levees.

(Amended by Stats. 2007, Ch. 130, Sec. 199. Effective January 1, 2008.)






ARTICLE 3. Disaster Preparedness and Flood Prevention Bond Fund of 2006

5096.806

The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the Disaster Preparedness and Flood Prevention Bond Fund of 2006, which is hereby created.

(Added by Stats. 2006, Ch. 33, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1E.)






ARTICLE 4. Disaster Preparedness and Flood Prevention Program

5096.820

(a) The sum of four billion ninety million dollars ($4,090,000,000) shall be available, upon appropriation therefor, for disaster preparedness and flood prevention projects pursuant to this article.

(b) In expending funds pursuant to this article, the Governor shall do all of the following:

(1) Secure the maximum feasible amounts of federal and local matching funds to fund disaster preparedness and flood prevention projects in order to ensure prudent and cost-effective use of these funds to the extent that this does not prohibit timely implementation of this article.

(2) Prioritize project selection and project design to achieve maximum public benefits from the use of these funds.

(3) In connection with the submission of the annual Governor s Budget, submit an annual Bond Expenditure Disaster Preparedness and Flood Prevention Plan that describes in detail the proposed expenditures of bond funds, the amount of federal appropriations and local funding obtained to fund disaster preparedness and flood prevention projects to match those expenditures, and an investment strategy to meet long-term flood protection needs and minimize state taxpayer liabilities from flooding.

(Added by Stats. 2006, Ch. 33, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1E.)



5096.821

Three billion dollars ($3,000,000,000) shall be available, upon appropriation to the department, for the following purposes:

(a) The evaluation, repair, rehabilitation, reconstruction, or replacement of levees, weirs, bypasses, and facilities of the State Plan of Flood Control by all of the following actions:

(1) Repairing erosion sites and removing sediment from channels or bypasses.

(2) Evaluating and repairing levees and any other facilities of the State Plan of Flood Control.

(3) Implementing mitigation measures for a project undertaken pursuant to this subdivision. The department may fund participation in a natural community conservation plan pursuant to Chapter 10 (commencing with Section 2800) of Division 3 of the Fish and Game Code to facilitate projects authorized by this subdivision.

(b) Improving or adding facilities to the State Plan of Flood Control to increase levels of flood prevention for urban areas, including all related costs for mitigation and infrastructure relocation. Funds made available by this subdivision may be expended for state financial participation in federal and state authorized flood control projects, feasibility studies and design of federal flood damage reduction and related projects, and reservoir reoperation and groundwater flood storage projects. Not more than two hundred million dollars ($200,000,000) may be expended on a single project, excluding authorized flood control improvements to Folsom Dam.

(c) (1) To reduce the risk of levee failure in the delta.

(2) The funds made available for the purpose specified in paragraph (1) shall be expended for both of the following purposes:

(A) Local assistance under the delta levee maintenance subventions program under Part 9 (commencing with Section 12980) of Division 6 of the Water Code, as that part may be amended.

(B) Special flood protection projects under Chapter 2 (commencing with Section 12310) of Part 4.8 of Division 6 of the Water Code, as that chapter may be amended.

(Amended by Stats. 2007, Ch. 130, Sec. 200. Effective January 1, 2008.)



5096.824

(a) Five hundred million dollars ($500,000,000) shall be available, upon appropriation to the department, for payment for the state s share of the nonfederal costs, and related costs, of flood control and flood prevention projects authorized under any of the following:

(1) The State Water Resources Law of 1945 (Chapter 1 (commencing with Section 12570) and Chapter 2 (commencing with Section 12639) of Part 6 of Division 6 of the Water Code).

(2) The Flood Control Law of 1946 (Chapter 3 (commencing with Section 12800) of Part 6 of Division 6 of the Water Code).

(3) The California Watershed Protection and Flood Prevention Law (Chapter 4 (commencing with Section 12850) of Part 6 of Division 6 of the Water Code).

(b) The costs described in subdivision (a) include costs incurred in connection with either of the following:

(1) The granting of credits or loans to local agencies, as applicable, pursuant to Sections 12585.3, 12585.4 of, subdivision (d) of Section 12585.5 of, and Sections 12866.3 and 12866.4 of, the Water Code.

(2) The implementation of Chapter 3.5 (commencing with Section 12840) of Part 6 of Division 6 of the Water Code.

(c) The funds made available by this section shall be allocated only to projects that are not part of the State Plan of Flood Control.

(Added by Stats. 2006, Ch. 33, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1E.)



5096.825

Two hundred ninety million dollars ($290,000,000) shall be available, upon appropriation, for the protection, creation, and enhancement of flood protection corridors and bypasses through any of the following actions:

(a) Acquiring easements and other interests in real property to protect or enhance flood protection corridors and bypasses while preserving or enhancing the agricultural use of the real property.

(b) Constructing new levees necessary for the establishment of a flood protection corridor or bypass.

(c) Setting back existing flood control levees, and in conjunction with undertaking those setbacks, strengthening or modifying existing levees and weirs.

(d) Relocating or flood proofing structures necessary for the establishment of a flood protection corridor.

(e) Acquiring interests in, or providing incentives for maintaining agricultural uses of, real property that is located in a flood plain that cannot reasonably be made safe from future flooding.

(f) Acquiring easements and other interests in real property to protect or enhance flood protection corridors while preserving or enhancing the wildlife value of the real property.

(g) Flood plain mapping and related activities, including both of the following:

(1) The development of flood hazard maps, including all necessary studies and surveys.

(2) Alluvial fan flood plain mapping.

(Added by Stats. 2006, Ch. 33, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1E.)



5096.827

Three hundred million dollars ($300,000,000) shall be available, upon appropriation to the department, for grants for stormwater flood management projects that meet all of the following requirements:

(a) Have a nonstate cost share of not less than 50 percent.

(b) Are not part of the State Plan of Flood Control.

(c) Are designed to manage stormwater runoff to reduce flood damage and where feasible, provide other benefits, including groundwater recharge, water quality improvement, and ecosystem restoration.

(d) Comply with applicable regional water quality control plans.

(e) Are consistent with any applicable integrated regional water management plan.

(Added by Stats. 2006, Ch. 33, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1E.)



5096.827.2

(a) The department shall develop project selection and evaluation guidelines to implement Section 5096.827. The State Water Resources Control Board shall advise the department on the water quality portions of the guidelines, relying as appropriate on the stormwater guidelines developed by the State Water Resources Control Board pursuant to Section 75050.2.

(b) The guidelines shall include a provision that gives preference to a project that reduces flood damages for which one or both of the following applies:

(1) The project is not receiving state funding for flood control or flood prevention projects pursuant to Section 5096.824 or Section 75034.

(2) The project provides multiple benefits, including, but not limited to, water quality improvements, ecosystem benefits, reduction of instream erosion and sedimentation, and groundwater recharge.

(Added by Stats. 2007, Ch. 610, Sec. 2. Effective January 1, 2008.)



5096.827.3

Consistent with the requirements of Sections 5096.827 and 5096.827.2, the design and construction of projects for combined municipal sewer and stormwater systems are eligible for financing under Section 5096.827.

(Added by Stats. 2007, Ch. 610, Sec. 3. Effective January 1, 2008.)



5096.828

Funds provided by this article are only available for appropriation until July 1, 2016, and at that time the amount of indebtedness authorized by this chapter shall be reduced by the amount of funds provided by this article that have not been appropriated.

(Added by Stats. 2006, Ch. 33, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1E.)



5096.830

The development or adoption of program guidelines and selection criteria for the purposes of this chapter is not subject to the review or approval of the Office of Administrative Law or to any other requirement of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2007, Ch. 368, Sec. 3. Effective January 1, 2008.)






ARTICLE 16. Program Expenditures

5096.953

The Secretary of the Resources Agency shall provide for an independent audit of expenditures pursuant to this chapter to ensure that all moneys are expended in accordance with the requirements of this chapter. The secretary shall publish a list of all program and project expenditures pursuant to this chapter not less than annually, in written form, and shall post an electronic form of the list on the Resources Agency s Internet Web site.

(Added by Stats. 2006, Ch. 33, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1E.)



5096.954

On or before January 1, 2008, the department shall adopt emergency regulations to implement Section 12585.7 of the Water Code.

(Added by Stats. 2007, Ch. 178, Sec. 13. Effective August 24, 2007.)



5096.955

(a) For the purposes of any levee evaluation activities funded by the department, the department shall not require a local cost-share for the following levee evaluations:

(1) Evaluations of levees that are part of the facilities of the State Plan of Flood Control.

(2) Evaluations of levees located in the Central Valley that are not part of the State Plan of Flood Control, and that protect an urban area, as defined by subdivision (k) of Section 5096.805.

(3) Evaluations of levees chosen to be performed by the department as part of an effort to protect critical water conveyance infrastructure through the Sacramento-San Joaquin Delta.

(b) The department shall identify the levees described in paragraph (2) of subdivision (a) in the Bond Expenditure Disaster Preparedness and Flood Prevention Plan described in Section 5096.821 and notify the Governor and the Legislature of the location of these levees.

(Added by Stats. 2007, Ch. 178, Sec. 14. Effective August 24, 2007. See, in Article 17, the same-numbered section added by Stats. 2006, Ch. 33.)






ARTICLE 17. Fiscal Provisions

5096.955

(a) Bonds in the total amount of four billion ninety million dollars ($4,090,000,000), not including the amount of any refunding bonds issued in accordance with Section 5096.966, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute valid and binding obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal of, and interest on, the bonds as the principal and interest become due and payable.

(b) The Treasurer shall sell the bonds authorized by the committee pursuant to this section. The bonds shall be sold upon the terms and conditions specified in a resolution to be adopted by the committee pursuant to Section 16731 of the Government Code.

(Added by Stats. 2006, Ch. 33, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1E. See, in Article 16, the same-numbered section added by Stats. 2007, Ch. 178.)



5096.956

The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law, and all of the provisions of that law apply to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full in this chapter.

(Added by Stats. 2006, Ch. 33, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1E.)



5096.957

(a) Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this chapter, the Disaster Preparedness and Flood Prevention Bond Finance Committee is hereby created. For the purposes of this chapter, the Disaster Preparedness and Flood Prevention Bond Finance Committee is the committee as that term is used in the State General Obligation Bond Law. The committee consists of the Controller, the Director of Finance, and the Treasurer, or their designated representatives. The Treasurer shall serve as chairperson of the committee. A majority of the committee may act for the committee.

(b) For purposes of the State General Obligation Bond Law, the department is designated the board.

(Added by Stats. 2006, Ch. 33, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1E.)



5096.958

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter to carry out this chapter and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 2006, Ch. 33, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1E.)



5096.959

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year, and it is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which is necessary to collect that additional sum.

(Added by Stats. 2006, Ch. 33, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1E.)



5096.960

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum that is necessary to carry out Section 5096.963, appropriated without regard to fiscal years.

(Added by Stats. 2006, Ch. 33, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1E.)



5096.961

The department may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for the purpose of carrying out this chapter. The amount of the request shall not exceed the amount of the unsold bonds that the committee has, by resolution, authorized to be sold for the purpose of carrying out this chapter. The department shall execute those documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the department in accordance with this chapter.

(Added by Stats. 2006, Ch. 33, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1E.)



5096.962

Notwithstanding any other provision of this chapter, or of the State General Obligation Bond Law, if the Treasurer sells bonds that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and for the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 2006, Ch. 33, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1E.)



5096.963

For the purposes of carrying out this chapter, the Director of Finance may authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds that have been authorized by the committee to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund, with interest at the rate earned by the money in the Pooled Money Investment Account, from proceeds received from the sale of bonds for the purpose of carrying out this chapter.

(Added by Stats. 2006, Ch. 33, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1E.)



5096.964

All money deposited in the fund that is derived from premium and accrued interest on bonds sold pursuant to this chapter shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 2006, Ch. 33, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1E.)



5096.965

Pursuant to Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code, the cost of bond issuance shall be paid out of the bond proceeds. These costs shall be shared proportionally by each program funded through this bond act.

(Added by Stats. 2006, Ch. 33, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1E.)



5096.966

The bonds issued and sold pursuant to this chapter may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code, which is a part of the State General Obligation Bond Law. Approval by the electors of the state for the issuance of the bonds under this chapter shall include approval of the issuance of any bonds issued to refund any bonds originally issued under this chapter or any previously issued refunding bonds.

(Added by Stats. 2006, Ch. 33, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1E.)



5096.967

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 2006, Ch. 33, Sec. 1. Approved November 7, 2006, by adoption of Proposition 1E.)



5096.968

Notwithstanding any other law, one hundred million dollars ($100,000,000) of the unissued bonds authorized for the purposes of this chapter are reallocated to finance the purposes of, and shall be authorized, issued, and appropriated in accordance with, Division 26.7 (commencing with Section 79700) of the Water Code. The funds available for reallocation shall be made on a pro-rata basis from each bond allocation of this chapter.

(Added by Stats. 2014, Ch. 188, Sec. 1. Approved November 4, 2014, by adoption of Proposition 1.)









CHAPTER 1.7. Archaeological, Paleontological, and Historical Sites

5097

As used in this chapter, state lands means lands owned by, or under the jurisdiction of, the state or any state agency. It does not include lands owned by, or under the jurisdiction of a city, county, or district, or fire trails under the jurisdiction of the Division of Forestry in the Department of Conservation.

(Added by Stats. 1965, Ch. 1136.)



5097.1

Prior to the commencement of construction of any major public works project on any state lands, the state agency proposing to construct the project, or on whose behalf the project is to be constructed, may submit to the State Department of Parks and Recreation general plans sufficient to indicate the nature of the project, its location, and the excavations which will be undertaken in connection with the project.

(Added by Stats. 1965, Ch. 1136.)



5097.2

Upon receipt of plans for a proposed construction project upon state lands, the department may conduct an archaeological site survey on the affected state lands in order to determine whether the lands may contain any historic or prehistoric ruins, burial grounds, archaeological or vertebrate paleontological sites, including fossilized footprints, inscriptions made by human agency, rock art, or any other archaeological, paleontological or historical feature. The department shall submit to the state agency, by or on whose behalf the project is to be constructed, its recommendations concerning the preservation, photographing, recording, or excavation for, any archaeological, paleontological, or historical features which may be located upon the lands.

(Amended by Stats. 1992, Ch. 192, Sec. 1. Effective January 1, 1993.)



5097.3

The state agency, by or on whose behalf public works are to be constructed on state lands, may undertake such surveys, excavations, or other operations on the state lands as it determines to be necessary to preserve or record any archaeological, paleontological, or historical features, including rock art, which may be located on the lands, after receiving the recommendations of the department, or the state agency may contract with the department to undertake those operations. The department may carry out the operations.

(Amended by Stats. 1992, Ch. 192, Sec. 2. Effective January 1, 1993.)



5097.4

No archaelogical program conducted by the Department of Parks and Recreation shall impair, impede or delay any state construction project.

(Added by Stats. 1965, Ch. 1136.)



5097.5

(a) A person shall not knowingly and willfully excavate upon, or remove, destroy, injure, or deface, any historic or prehistoric ruins, burial grounds, archaeological or vertebrate paleontological site, including fossilized footprints, inscriptions made by human agency, rock art, or any other archaeological, paleontological or historical feature, situated on public lands, except with the express permission of the public agency having jurisdiction over the lands.

(b) As used in this section, public lands means lands owned by, or under the jurisdiction of, the state, or any city, county, district, authority, or public corporation, or any agency thereof.

(c) A violation of this section is a misdemeanor, punishable by a fine not exceeding ten thousand dollars ($10,000), or by imprisonment in a county jail not to exceed one year, or by both that fine and imprisonment.

(d) (1) Upon conviction, the court shall order restitution, unless the court decides otherwise pursuant to subdivision (c) of Section 1202.4 of the Penal Code, to either of the following:

(A) To the state agency, including any department of the state, a conservancy, or other instrumentality of the state, that has primary management authority over the public lands where the violation occurred, including public lands managed by the state under an agreement with another public entity.

(B) To the city, county, district, or other local agency owning or having jurisdiction over the public lands where the violation occurred.

(2) When determining restitution, the court shall consider evidence from the state or local agency to which restitution will be granted of the commercial and archaeological value of the property as follows:

(A) The commercial value of an archaeological resource involved in a violation shall be its fair market value. If the violation has resulted in damage to the archaeological resource, the state or local agency shall determine the fair market value using the condition of the archaeological resource prior to the violation to the extent that its prior condition can be ascertained. For purposes of this subparagraph, fair market value means the price that a seller is willing to accept and a buyer is willing to pay on the open market.

(B) The archaeological value of an archaeological resource involved in a violation shall be the value of the information associated with the archaeological resource. The state or local agency shall appraise the value in terms of the costs of the retrieval of the scientific information that would have been obtainable prior to the violation.

(C) The costs considered for restitution may include, but are not limited to, the cost of preparing a research design, conducting background research, conducting field work, carrying out laboratory analyses, and preparing reports that would be necessary to realize the information potential of the resource.

(D) The state or local agency shall follow the professional standards for determining commercial and archaeological value, in accordance with those procedures established in the federal Archaeological Resources Protection Act of 1979 (Public Law 96-95), as amended, and in compliance with the Uniform Regulations set forth in Subpart A (commencing with Section 7.1) of Part 7 of Title 43 of the Code of Federal Regulations.

(E) For the purposes of restitution, the court shall consider the cost of restoration and repair of archaeological resources damaged as a result of a violation as well as the costs already incurred for emergency restoration or repair work, plus those costs projected by the state or local agency necessary to complete restoration and repair, that may include, but are not limited to, the costs of any one or more of the following:

(i) Reconstruction of the archaeological resource.

(ii) Stabilization of the archaeological resource.

(iii) Ground contour reconstruction and surface stabilization.

(iv) Research necessary to carry out reconstruction or stabilization.

(v) Physical barriers or other protective devices necessitated by the disturbance of the archaeological resource to protect it from further disturbance.

(vi) Examination and analysis of the archaeological resource, including recording remaining archaeological information where necessitated by disturbance in order to salvage remaining values that cannot be otherwise conserved.

(vii) Reinterment of human remains in accordance with religious customs and federal, state, local, or tribal law, where appropriate.

(e) If human remains that are determined to be Native American are recovered as a result of an action brought pursuant to this section, the requirements of Section 5097.9 shall apply to those remains.

(f) (1) Notwithstanding Section 13340 of the Government Code, the restitution funds received pursuant to subdivision (d) by a state agency, conservancy, or other instrumentality of the state, are hereby continuously appropriated for expenditure by that state agency, conservancy, or other instrumentality only for the costs of restoring and repairing the archaeological resources that are the subject of the violation.

(2) The restitution funds received pursuant to subdivision (d) by a city, county, district, or other local agency may be expended by that city, county, district, or other local agency only for the costs of restoring and repairing the archaeological resources that are the subject of the violation.

(Amended by Stats. 2010, Ch. 635, Sec. 1. Effective January 1, 2011.)



5097.6

Expenditures to carry out the purposes of this chapter shall be made only pursuant to legislative appropriation for these purposes or by contract with other state agencies.

(Added by Stats. 1965, Ch. 1136.)



5097.7

Upon a conviction pursuant to Section 5097.5, the following items are subject to forfeiture in accordance with the following conditions:

(a) The archaeological resource that was the subject of the violation, and that is in the possession of the person, shall be subject to forfeiture.

(b) (1) A vehicle that was used in connection with the violation may be subject to forfeiture, if the vehicle to be forfeited was not merely a means of transportation to the site but was either of the following:

(A) The vehicle was specifically modified or designed to assist in the commission of the crime.

(B) The vehicle was used as part of a pattern or scheme to commit the offense.

(2) A vehicle that is subject to forfeiture shall be released to the legal owner or his or her agent pursuant to the procedures set forth in subdivision (e) of Section 21100.4 of the Vehicle Code. A legal owner or his or her agent that obtains a release of the vehicle shall not release the vehicle to the person convicted of a violation of Section 5097.7.

(3) If there is a community property interest in the vehicle subject to forfeiture, the court shall consider whether there is another vehicle available to the party with that interest before ordering forfeiture of the vehicle.

(c) Equipment used in the violation may be subject to forfeiture.

(Added by Stats. 2010, Ch. 635, Sec. 2. Effective January 1, 2011.)






CHAPTER 1.75. Native American Historical, Cultural, and Sacred Sites

5097.9

No public agency, and no private party using or occupying public property, or operating on public property, under a public license, permit, grant, lease, or contract made on or after July 1, 1977, shall in any manner whatsoever interfere with the free expression or exercise of Native American religion as provided in the United States Constitution and the California Constitution; nor shall any such agency or party cause severe or irreparable damage to any Native American sanctified cemetery, place of worship, religious or ceremonial site, or sacred shrine located on public property, except on a clear and convincing showing that the public interest and necessity so require. The provisions of this chapter shall be enforced by the commission, pursuant to Sections 5097.94 and 5097.97.

The provisions of this chapter shall not be construed to limit the requirements of the Environmental Quality Act of 1970, Division 13 (commencing with Section 21000).

The public property of all cities, counties, and city and county located within the limits of the city, county, and city and county, except for all parklands in excess of 100 acres, shall be exempt from the provisions of this chapter. Nothing in this section shall, however, nullify protections for Indian cemeteries under other statutes.

(Repealed and added by Stats. 1976, Ch. 1332.)



5097.91

There is in state government a Native American Heritage Commission, consisting of nine members appointed by the Governor with the advice and consent of the Senate. For purposes of this chapter, commission means the Native American Heritage Commission.

(Amended by Stats. 2006, Ch. 863, Sec. 2. Effective January 1, 2007.)



5097.92

At least five of the nine members shall be elders, traditional people, or spiritual leaders of California Native American tribes, nominated by Native American organizations, tribes, or groups within the state. The executive secretary of the commission shall be appointed by the Governor.

(Repealed and added by Stats. 1976, Ch. 1332.)



5097.93

The members of the commission shall serve without compensation but shall be reimbursed their actual and necessary expenses.

(Repealed and added by Stats. 1976, Ch. 1332.)



5097.94

The commission shall have the following powers and duties:

(a) To identify and catalog places of special religious or social significance to Native Americans, and known graves and cemeteries of Native Americans on private lands. The identification and cataloguing of known graves and cemeteries shall be completed on or before January 1, 1984. The commission shall notify landowners on whose property such graves and cemeteries are determined to exist, and shall identify the Native American group most likely descended from those Native Americans who may be interred on the property.

(b) To make recommendations relative to Native American sacred places that are located on private lands, are inaccessible to Native Americans, and have cultural significance to Native Americans for acquisition by the state or other public agencies for the purpose of facilitating or assuring access thereto by Native Americans.

(c) To make recommendations to the Legislature relative to procedures which will voluntarily encourage private property owners to preserve and protect sacred places in a natural state and to allow appropriate access to Native American religionists for ceremonial or spiritual activities.

(d) To appoint necessary clerical staff.

(e) To accept grants or donations, real or in kind, to carry out the purposes of this chapter.

(f) To make recommendations to the Director of Parks and Recreation and the California Arts Council relative to the California State Indian Museum and other Indian matters touched upon by department programs.

(g) To bring an action to prevent severe and irreparable damage to, or assure appropriate access for Native Americans to, a Native American sanctified cemetery, place of worship, religious or ceremonial site, or sacred shrine located on public property, pursuant to Section 5097.97. If the court finds that severe and irreparable damage will occur or that appropriate access will be denied, and appropriate mitigation measures are not available, it shall issue an injunction, unless it finds, on clear and convincing evidence, that the public interest and necessity require otherwise. The Attorney General shall represent the commission and the state in litigation concerning affairs of the commission, unless the Attorney General has determined to represent the agency against whom the commission s action is directed, in which case the commission shall be authorized to employ other counsel. In any action to enforce the provisions of this subdivision the commission shall introduce evidence showing that such cemetery, place, site, or shrine has been historically regarded as a sacred or sanctified place by Native American people and represents a place of unique historical and cultural significance to an Indian tribe or community.

(h) To request and utilize the advice and service of all federal, state, local, and regional agencies.

(i) To assist Native Americans in obtaining appropriate access to sacred places that are located on public lands for ceremonial or spiritual activities.

(j) To assist state agencies in any negotiations with agencies of the federal government for the protection of Native American sacred places that are located on federal lands.

(k) To mediate, upon application of either of the parties, disputes arising between landowners and known descendents relating to the treatment and disposition of Native American human burials, skeletal remains, and items associated with Native American burials.

The agreements shall provide protection to Native American human burials and skeletal remains from vandalism and inadvertent destruction and provide for sensitive treatment and disposition of Native American burials, skeletal remains, and associated grave goods consistent with the planned use of, or the approved project on, the land.

(l) To assist interested landowners in developing agreements with appropriate Native American groups for treating or disposing, with appropriate dignity, of the human remains and any items associated with Native American burials.

(Amended by Stats. 1982, Ch. 1492, Sec. 4.)



5097.95

Each state and local agency shall cooperate with the commission in carrying out its duties under this chapter. Such cooperation shall include, but is not limited to, transmitting copies, at the commission s expense, of appropriate sections of all environmental impact reports relating to property identified by the commission as of special religious significance to Native Americans or which is reasonably foreseeable as such property.

(Repealed and added by Stats. 1976, Ch. 1332.)



5097.96

The commission may prepare an inventory of Native American sacred places that are located on public lands and shall review the current administrative and statutory protections accorded to such places. The commission shall submit a report to the Legislature no later than January 1, 1979, in which the commission shall report its findings as a result of these efforts and shall recommend such actions as the commission deems necessary to preserve these sacred places and to protect the free exercise of the Native American religions.

(Repealed and added by Stats. 1976, Ch. 1332.)



5097.97

In the event that any Native American organization, tribe, group, or individual advises the commission that a proposed action by a public agency may cause severe or irreparable damage to a Native American sanctified cemetery, place of worship, religious or ceremonial site, or sacred shrine located on public property, or may bar appropriate access thereto by Native Americans, the commission shall conduct an investigation as to the effect of the proposed action. Where the commission finds, after a public hearing, that the proposed action would result in such damage or interference, the commission may recommend mitigation measures for consideration by the public agency proposing to take such action. If the public agency fails to accept the mitigation measures, and if the commission finds that the proposed action would do severe and irreparable damage to a Native American sanctified cemetery, place of worship, religious or ceremonial site, or sacred shrine located on public property, the commission may ask the Attorney General to take appropriate legal action pursuant to subdivision (g) of Section 5097.94.

(Repealed and added by Stats. 1976, Ch. 1332.)



5097.98

(a) Whenever the commission receives notification of a discovery of Native American human remains from a county coroner pursuant to subdivision (c) of Section 7050.5 of the Health and Safety Code, it shall immediately notify those persons it believes to be most likely descended from the deceased Native American. The descendants may, with the permission of the owner of the land, or his or her authorized representative, inspect the site of the discovery of the Native American human remains and may recommend to the owner or the person responsible for the excavation work means for treatment or disposition, with appropriate dignity, of the human remains and any associated grave goods. The descendants shall complete their inspection and make recommendations or preferences for treatment within 48 hours of being granted access to the site.

(b) Upon the discovery of Native American remains, the landowner shall ensure that the immediate vicinity, according to generally accepted cultural or archaeological standards or practices, where the Native American human remains are located, is not damaged or disturbed by further development activity until the landowner has discussed and conferred, as prescribed in this section, with the most likely descendants regarding their recommendations, if applicable, taking into account the possibility of multiple human remains. The landowner shall discuss and confer with the descendants all reasonable options regarding the descendants preferences for treatment.

(1) The descendants preferences for treatment may include the following:

(A) The nondestructive removal and analysis of human remains and items associated with Native American human remains.

(B) Preservation of Native American human remains and associated items in place.

(C) Relinquishment of Native American human remains and associated items to the descendants for treatment.

(D) Other culturally appropriate treatment.

(2) The parties may also mutually agree to extend discussions, taking into account the possibility that additional or multiple Native American human remains, as defined in this section, are located in the project area, providing a basis for additional treatment measures.

(c) For the purposes of this section, conferral or discuss and confer means the meaningful and timely discussion and careful consideration of the views of each party, in a manner that is cognizant of all parties cultural values, and where feasible, seeking agreement. Each party shall recognize the other s needs and concerns for confidentiality of information provided to the other.

(d) (1) Human remains of a Native American may be an inhumation or cremation, and in any state of decomposition or skeletal completeness.

(2) Any items associated with the human remains that are placed or buried with the Native American human remains are to be treated in the same manner as the remains, but do not by themselves constitute human remains.

(e) Whenever the commission is unable to identify a descendant, or the descendants identified fail to make a recommendation, or the landowner or his or her authorized representative rejects the recommendation of the descendants and the mediation provided for in subdivision (k) of Section 5097.94, if invoked, fails to provide measures acceptable to the landowner, the landowner or his or her authorized representative shall reinter the human remains and items associated with Native American human remains with appropriate dignity on the property in a location not subject to further and future subsurface disturbance. To protect these sites, the landowner shall do one or more of the following:

(1) Record the site with the commission or the appropriate Information Center.

(2) Utilize an open-space or conservation zoning designation or easement.

(3) Record a document with the county in which the property is located. The document shall be titled Notice of Reinterment of Native American Remains and shall include a legal description of the property, the name of the owner of the property, and the owner s acknowledged signature, in addition to any other information required by this section. The document shall be indexed as a notice under the name of the owner.

(f) Upon the discovery of multiple Native American human remains during a ground disturbing land development activity, the landowner may agree that additional conferral with the descendants is necessary to consider culturally appropriate treatment of multiple Native American human remains. Culturally appropriate treatment of the discovery may be ascertained from a review of the site utilizing cultural and archaeological standards. Where the parties are unable to agree on the appropriate treatment measures the human remains and items associated and buried with Native American human remains shall be reinterred with appropriate dignity, pursuant to subdivision (e).

(g) Notwithstanding Section 5097.9, this section, including those actions taken by the landowner or his or her authorized representative to implement this section and any action taken to implement an agreement developed pursuant to subdivision (l) of Section 5097.94, shall be exempt from the requirements of the California Environmental Quality Act (Division 13 (commencing with Section 21000)).

(h) Notwithstanding Section 30244, this section, including those actions taken by the landowner or his or her authorized representative to implement this section and any action taken to implement an agreement developed pursuant to subdivision (l) of Section 5097.94, shall be exempt from the requirements of the California Coastal Act of 1976 (Division 20 (commencing with Section 30000)).

(Amended by Stats. 2009, Ch. 208, Sec. 6. Effective January 1, 2010.)



5097.99

(a) No person shall obtain or possess any Native American artifacts or human remains which are taken from a Native American grave or cairn on or after January 1, 1984, except as otherwise provided by law or in accordance with an agreement reached pursuant to subdivision (l) of Section 5097.94 or pursuant to Section 5097.98.

(b) Any person who knowingly or willfully obtains or possesses any Native American artifacts or human remains which are taken from a Native American grave or cairn after January 1, 1988, except as otherwise provided by law or in accordance with an agreement reached pursuant to subdivision (l) of Section 5097.94 or pursuant to Section 5097.98, is guilty of a felony which is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(c) Any person who removes, without authority of law, any Native American artifacts or human remains from a Native American grave or cairn with an intent to sell or dissect or with malice or wantonness is guilty of a felony which is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(Amended by Stats. 2011, Ch. 15, Sec. 557. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



5097.991

It is the policy of the state that Native American remains and associated grave artifacts shall be repatriated.

(Added by Stats. 1991, Ch. 370, Sec. 2.)






CHAPTER 1.76. Native American Historic Resource Protection Act

5097.993

(a) (1) A person who unlawfully and maliciously excavates upon, removes, destroys, injures, or defaces a Native American historic, cultural, or sacred site, that is listed or may be eligible for listing in the California Register of Historic Resources pursuant to Section 5024.1, including any historic or prehistoric ruins, any burial ground, any archaeological or historic site, any inscriptions made by Native Americans at such a site, any archaeological or historic Native American rock art, or any archaeological or historic feature of a Native American historic, cultural, or sacred site, is guilty of a misdemeanor if the act was committed with specific intent to vandalize, deface, destroy, steal, convert, possess, collect, or sell a Native American historic, cultural, or sacred artifact, art object, inscription, or feature, or site, and the act was committed as follows:

(A) On public land.

(B) On private land, by a person, other than the landowner, as described in subdivision (b).

(2) A violation of this section is punishable by imprisonment in the county jail for up to one year, by a fine not to exceed ten thousand dollars ($10,000), or by both that fine and imprisonment.

(b) This section does not apply to any of the following:

(1) An act taken in accordance with, or pursuant to, an agreement entered into pursuant to subdivision (l) of Section 5097.94.

(2) An action taken pursuant to Section 5097.98.

(3) An act taken in accordance with the California Environmental Quality Act (Division 13 (commencing with Section 21000)).

(4) An act taken in accordance with the National Environmental Policy Act of 1969 (42 U.S.C. Sec. 4321 et seq.).

(5) An act authorized under the Z berg-Nejedly Forest Practice Act of 1973 (Chapter 8 (commencing with Section 4511) of Part 2 of Division 4).

(6) An action taken with respect to a conservation easement in accordance with Chapter 4 (commencing with Section 815) of Division 2 of the Civil Code, or any similar nonperpetual enforceable restriction that has as its purpose the conservation, maintenance, or provision of physical access of Native Americans to one or more Native American historic, cultural, or sacred sites, or pursuant to a contractual agreement for that purpose to which most likely descendents of historic Native American inhabitants are signatories.

(7) An otherwise lawful act undertaken by the owner, or an employee or authorized agent of the owner acting at the direction of the owner, of land on which artifacts, sites, or other Native American resources covered by this section are found, including, but not limited to, farming, ranching, forestry, improvements, investigations into the characteristics of the property conducted in a manner that minimizes adverse impacts unnecessary to that purpose, and the sale, lease, exchange, or financing of real property.

(8) Research conducted under the auspices of an accredited postsecondary educational institution or other legitimate research institution on public land in accordance with applicable permitting requirements or on private land in accordance with otherwise applicable law.

(Added by renumbering Section 5097.995 by Stats. 2004, Ch. 286, Sec. 9. Effective January 1, 2005.)



5097.994

(a) A person who violates subdivision (a) of Section 5097.993 is subject to a civil penalty not to exceed fifty thousand dollars ($50,000) per violation.

(b) A civil penalty may be imposed for each separate violation of subdivision (a) in addition to any other civil penalty imposed for a separate violation of any other provision of law.

(c) In determining the amount of a civil penalty imposed pursuant to this section, the court shall take into account the extent of the damage to the resource. In making the determination of damage, the court may consider the commercial or archaeological value of the resource involved and the cost to restore and repair the resource.

(d) A civil action may be brought pursuant to this section by the district attorney, the city attorney, or the Attorney General, or by the Attorney General upon a complaint by the Native American Heritage Commission.

(e) (1) All moneys collected from civil penalties imposed pursuant to this section as a result of an enforcement action brought by a city or county shall be distributed to the city or county treasurer of the city or county that brought the action. These moneys shall be first utilized to repair or restore the damaged site, and the remaining moneys shall be available to that city or county to offset costs incurred in enforcing this chapter.

(2) All moneys collected from civil penalties imposed pursuant to this section as a result of an enforcement action brought by the Attorney General shall be first distributed to, and utilized by, the Native American Heritage Commission to repair or restore the damaged site, and the remaining moneys shall be available to the Attorney General to offset costs incurred in enforcing this chapter.

(Added by renumbering Section 5097.996 by Stats. 2004, Ch. 286, Sec. 10. Effective January 1, 2005.)






CHAPTER 1.77. California Indian Heritage Center Task Force

5097.997

For the purposes of this chapter, the following terms have the following meanings:

(a) Heritage center means the California Indian Heritage Center.

(b) Task force means the California Indian Heritage Center Task Force as described in Section 5097.998.

(Added by renumbering Section 5097.993 by Stats. 2004, Ch. 286, Sec. 7. Effective January 1, 2005.)



5097.998

(a) The California Indian Heritage Center Task Force is hereby created within the department. The task force shall be convened by the department on or before February 1, 2003.

(b) The task force shall consist of 9 voting members, appointed as follows:

(1) Three members from separate California Indian tribes, appointed by the director. Each member shall reside in California at the time of appointment. The director shall consider geographic and cultural diversity when making the appointments.

(2) Two members from California Indian tribes shall be appointed by the Executive Secretary of the Native American Heritage Commission. In making these appointments, the executive secretary shall select those individuals who have demonstrated an expertise in any of the following areas:

(A) American Indian education.

(B) California Indian arts, culture, and language.

(C) California Indian history.

(3) One member shall be the director or his or her designee. This member shall serve as the executive secretary of the task force and coordinate work product and assistance with the department.

(4) One member shall be the Executive Secretary of the Native American Heritage Commission or his or her designee.

(5) One member shall be the State Librarian or his or her designee.

(6) One member shall be the Secretary of the Resources Agency or his or her designee.

(c) The task force shall elect a chairperson and determine the term of office of the chairperson by majority vote.

(d) Members of the task force may not receive any state compensation for their services or be reimbursed for travel or per diem expenses.

(e) The duties and responsibilities of the task force shall include, but shall not be limited to, all of the following:

(1) Making recommendations to the department on the potential siting of the heritage center. Every effort shall be made to site the heritage center within proximity of other cultural and historical facilities. The siting recommendations shall also take into consideration the public accessibility of the facility. A task force report on the potential sites for the heritage center shall be delivered to the department no later than one year after the task force is convened.

(2) Advising and making recommendations to the department on the cultural concepts and designs of the heritage center.

(3) Establishing and maintaining communication between tribes, museums, and local, state, and federal agencies.

(4) Requesting and utilizing the advice and services of tribes, museums, and local, state, and federal agencies as needed to carry out the objectives of this chapter.

(5) Developing and recommending to the department a governing structure for the ongoing operation of the heritage center.

(6) Preparing and submitting to the Legislature an annual report detailing the task force s activities and progress towards establishing the heritage center.

(f) The task force s responsibilities shall be complete and its duties discharged when the heritage center is completed and the department has adopted a governing structure for the completed heritage center. The director may terminate the task force prior to that time, but only if the director obtains approval from two-thirds of the task force members.

(g) The department shall make every effort to encourage nonstate participation and partnerships in the development and construction of the heritage center.

(Added by renumbering Section 5097.994 by Stats. 2004, Ch. 286, Sec. 8. Effective January 1, 2005.)






CHAPTER 1.8. Federal Grants for Acquisition and Development Projects

5098

As used in this chapter, fund means the State Parks and Recreation Fund. Any reference to the Park and Recreation Revolving Account in the General Fund shall mean the State Parks and Recreation Fund, as created by Section 5010.

(Amended by Stats. 1979, Ch. 1065.)



5098.1

All federal grants which result from the expenditure of state funds for Department of Parks and Recreation acquisition and development projects shall be deposited in the fund.

(Amended by Stats. 1979, Ch. 1065.)



5098.3

Except as provided in Section 5098.1, the management and disbursement of moneys in the fund received pursuant to the Land and Water Conservation Fund Act of 1965 (Public Law 88-578; 78 Stat. 897) are governed by the provisions of Chapter 1.9 (commencing with Section 5099) of this division.

(Amended by Stats. 1979, Ch. 1065.)






CHAPTER 1.9. California Outdoor Recreation Resources Plan Act

ARTICLE 1. Declaration of Policy

5099

It is the purpose of this chapter to provide authority to enable the state and its local governmental agencies and subdivisions to participate in the benefits of the Land and Water Conservation Fund Act of 1965 (Public Law 88-578; 78 Stat. 897).

(Added by Stats. 1967, Ch. 1322.)






ARTICLE 2. Powers and Duties

5099.2

The director shall maintain and keep up to date a comprehensive plan for the development of the outdoor recreation resources of the state. Such plan shall be prepared so that it meets the requirements of the Land and Water Conservation Fund Act of 1965 (Public Law 88-578; 78 Stat. 897) with respect to grants to the states under that act.

(Added by Stats. 1967, Ch. 1322.)



5099.3

The director shall apply to the Department of the Interior of the United States for participation in or the receipt of aid under the Land and Water Conservation Fund Act of 1965. He shall enter into contracts and agreements with the Department of the Interior of the United States, keep financial and other records relating thereto, and furnish to appropriate officials thereof such reports and information as may be reasonably necessary to enable such officials to perform their duties under the act. In connection with obtaining the benefits of the act, the director shall coordinate his activities with, and represent the interests of, all state and local governmental agencies and subdivisions of the state having interests in the planning, development, and maintenance of outdoor recreation resources and facilities. In so doing, the director shall give equal consideration to urban and rural areas in disbursing the fund.

(Added by Stats. 1967, Ch. 1322.)



5099.35

The Legislature recognizes that it is the intended purpose of the Land and Water Conservation Fund Act of 1965, as expressed in such act, that such federal financial assistance as may be provided to the state pursuant to the act shall be in addition to, rather than as a substitute for, state and local outdoor recreation funds.

(Added by Stats. 1972, Ch. 1222.)



5099.4

The director may receive, on behalf of state and local agencies and subdivisions of the state, and disburse any federal funds for outdoor recreation purposes received pursuant to the act. Such funds shall be deposited in the Special Deposit Fund in the State Treasury provided for by Section 16370 of the Government Code, and may be expended under such terms and conditions as may be required by the federal government.

(Added by Stats. 1967, Ch. 1322.)



5099.5

The director shall make no commitment or enter into any agreement pursuant to an exercise of authority under this chapter until he has determined that any money or property required to be furnished as the state s share, if any, of project cost is available for such purpose. It is the legislative intent that, to such extent as may be necessary to assure the proper operation and maintenance of areas and facilities acquired or developed pursuant to the act participated in by this state under authority of this chapter, such areas and facilities shall be publicly maintained for outdoor recreation purposes. The director may enter into and administer agreements with the Department of the Interior of the United States for planning, acquisition, and development projects involving participation in or receipt of aid under the act on behalf of any local governmental agency or subdivision of this state.

(Added by Stats. 1967, Ch. 1322.)



5099.7

The director, after receiving a report from the health officer pursuant to subdivision (c) of Section 115885 of the Health and Safety Code, shall withhold any funds that are received on or after the effective date of this section from any local agency or subdivision of the state in which a public beach is located and that is in violation of the standards established pursuant to Section 115880 of the Health and Safety Code. The director may disburse any of those funds to the local agency or subdivision only when he or she determines the standards established pursuant to Section 115880 of the Health and Safety Code are being complied with.

(Amended by Stats. 1996, Ch. 1023, Sec. 401. Effective September 29, 1996.)






ARTICLE 3. Administration

5099.10

The director shall propose rules and regulations which establish standards governing the disbursement of funds received by him pursuant to this chapter. The director shall hold a public hearing on such proposed rules and regulations, before March 1, 1968, in the following locations: (1) Redding or Red Bluff; (2) Sacramento; (3) Los Angeles; and (4) San Diego. After March 1, 1968, the director may hold hearings as he deems necessary on revisions of the rules and regulations as originally adopted pursuant to this section, and he shall hold hearings on such proposed revisions upon request. Rules and regulations which have been adopted or revised pursuant to this section shall be published in the California Administrative Code.

(Added by Stats. 1967, Ch. 1322.)



5099.11

The director shall transmit a copy of rules and regulations which have been adopted, and shall annually transmit any adopted revisions thereof, to each Member of the Legislature.

(Added by Stats. 1967, Ch. 1322.)



5099.12

Of the annual apportionment of funds received by the director pursuant to this chapter, 60 percent shall be allocated for local governmental agency projects and 40 percent for state agency projects. The state agency share shall be disbursed to the following state agencies in the following percentages: 60 percent to the Department of Parks and Recreation; 35 percent to the Wildlife Conservation Board or the Department of Fish and Game; and 5 percent to the Department of Water Resources. The State Coastal Conservancy established pursuant to Section 31100 is eligible to compete for grants of funds for projects of an outdoor recreational nature from the 6-percent contingency fund established by this section.

If either the state or local governmental agencies are unable to utilize their allocation of funds, the director shall allocate the uncommitted funds to those state or local governmental agencies that are in position to take advantage of the funds during the year in which they are allocated. The 60-percent allocation for local governmental agency projects and the 40-percent allocation to state agency projects shall not be computed until the costs of maintaining and keeping up to date the plan required pursuant to Section 5099.2 and an additional 6 percent for deposit to a contingency fund have been deducted.

(Amended by Stats. 2013, Ch. 352, Sec. 481. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)









CHAPTER 2. Counties and Cities

ARTICLE 1. Monuments

5101

The board of supervisors of any county or the governing body of any city, may receive devises, bequests, donations, and gifts, for the purpose of erecting, within the county, or city, a monument in memory of California pioneers.

(Added by Stats. 1939, Ch. 94.)



5102

When, in the opinion of the board of supervisors or other governing body, the devises, bequests, donations, and gifts received are sufficient for the purpose, it may erect the monument.

(Added by Stats. 1939, Ch. 94.)



5103

The board of supervisors or other governing body may submit to the qualified electors of the county, or the city, the question whether taxes for the erection of a monument to the California pioneers shall be levied on the taxable property of the county or city. The question shall be submitted at a general or other election held in the county or city.

(Added by Stats. 1939, Ch. 94.)



5104

Twenty days notice of the election shall be given by posting in at least three public places in the county, or the city. The notices shall state specifically the amount to be raised and the purpose. If a majority of all the votes cast at the election are in favor of the proposal, the tax provided for in this article is authorized.

(Added by Stats. 1939, Ch. 94.)



5105

There shall be placed on the ballots for such election the words Tax for pioneer monument Yes and Tax for pioneer monument No.

(Added by Stats. 1939, Ch. 94.)



5106

When the tax has been voted in a county, the board of supervisors, in the next annual levy of taxes, shall levy a tax on the property in the county, sufficient to produce the amount voted for the purpose, which tax shall be assessed and collected in the same manner as other taxes are levied and collected.

(Added by Stats. 1939, Ch. 94.)



5107

When the tax has been voted in a city, its governing body, in the next annual levy of taxes, shall levy a tax on the property in the city, sufficient to produce the amount voted for the purpose, which tax shall be assessed and collected in the same manner as other taxes are levied and collected.

(Added by Stats. 1939, Ch. 94.)



5108

When the taxes so raised and collected are available, the board of supervisors, in case of monuments for a county, and the governing body of a city, in case of monuments for a city, shall proceed to carry out the purpose for which the money was voted.

(Added by Stats. 1939, Ch. 94.)



5109

The boards of supervisors in the several counties may appropriate money from the general fund of the county to erect monuments or to place tablets to commemorate historic spots or places within the limits of the county.

(Added by Stats. 1939, Ch. 94.)






ARTICLE 2. County Museums, and Historical Records and Property

5120

The board of supervisors of any county may by ordinance declare its intention to establish and maintain a museum of history, science, art, or similar objects. After the ordinance has taken effect, the board may exercise any or all of the powers provided in this article, directly or by agents under its direction and control. The board may exercise any other power necessary and proper to promote the objects and purposes of a museum devoted to the acquisition, exhibition, and utilization of scientific, artistic, historical, or similar material.

(Added by Stats. 1939, Ch. 94.)



5121

The board may acquire and manage real and personal property necessary properly to house and care for the exhibits and materials placed in the museum.

(Added by Stats. 1939, Ch. 94.)



5122

The board may acquire and maintain a library in furtherance of the objects of the museum.

(Added by Stats. 1939, Ch. 94.)



5123

The board may purchase, collect, trade, exchange, or otherwise acquire exhibition or study material proper or necessary for the use of the museum, and may sell, lend, or exchange material, according to the established custom of museums.

(Added by Stats. 1939, Ch. 94.)



5124

The board may conduct lectures, entertainments and receptions, and hold meetings in furtherance of the interests of the museum for the purpose of acquainting the public with material or exhibitions in the museum, or in order that the educational advantages offered by the museum may be widely distributed.

(Added by Stats. 1939, Ch. 94.)



5125

The board may conduct or assist study, investigation, or research in any department established in the museum.

(Added by Stats. 1939, Ch. 94.)



5126

The board may conduct special or technical schools or institutes for instruction in any of the matters pertaining to or connected with the museum, may issue certificates evidencing completion of the instruction taken to the satisfaction of the board, and may charge fees necessary to defray the cost of instruction.

(Amended by Stats. 1955, Ch. 1504.)



5127

The board may cooperate with other governmental agencies, with universities, colleges, technical schools, societies, or individuals in the advancement of learning in the arts and sciences.

(Added by Stats. 1939, Ch. 94.)



5128

The board may publish documents pertaining to the work of the museum and may sell, exchange, or distribute them without charge.

(Added by Stats. 1939, Ch. 94.)



5129

The board may employ curators, attendants, or other persons necessary to conduct the museum and to carry out the powers granted by this article.

(Added by Stats. 1939, Ch. 94.)



5130

Any county in which a museum has been established and is being maintained under this article may become associated with other governmental agencies, associations, societies, or persons in any society, association, or conference the purpose of which is the promotion of museums and the objects advanced by museums, and its board of supervisors may send a representative to any meeting of any such society, association, or conference.

(Added by Stats. 1939, Ch. 94.)



5131

Under such limitations and restrictions as are prescribed by law, boards of supervisors may permit nonprofit incorporated historical societies to withdraw from the county records for exhibition purposes within the county any original document filed prior to January 1, 1876, when application for withdrawal is made in writing by an authorized agent of the society. A certified copy of the document shall be prepared at the applicant s expense, and filed in place of the original.

(Added by Stats. 1939, Ch. 94.)



5132

Under such limitations and restrictions as are prescribed by law, boards of supervisors may place in the custody and control of the county historical society, or its trustees or other directors, any records, landmarks, or other property, real or personal, of the county having only historical value. The trustees and directors shall at all times be appointed by the historical society with the consent and approval of the board of supervisors and shall not receive compensation from the county. The board of supervisors may prescribe reasonable conditions for the delivering of the property.

(Added by Stats. 1939, Ch. 94.)






ARTICLE 2.5. Local Art Galleries and Museums

5135

Every city and every county may accept title to real property for museum or art gallery purposes, or permit the erection of buildings and improvements for such purposes on lands owned by the city or county.

(Added by Stats. 1941, Ch. 1171.)



5136

Whenever any donation of real property has been made to a city or county for museum or art gallery purposes, or any building or improvements therefor have been erected upon public lands by an individual or corporation without cost to the city or county, the governing body of the city or county may delegate the management, operation, maintenance and regulation thereof to the donor or his successors, or to boards of trustees or directors nominated by the donor and appointed by the governing body of the city or county, upon such terms and conditions as the governing body may prescribe.

(Added by Stats. 1941, Ch. 1171.)



5137

In every instance of such delegation of power the governing body of the city or county shall require:

(a) That all members of the public shall be admitted to the gallery or museum at reasonable times, which times shall be specifically approved by the governing body of the city or county.

(b) That no charges for admission to the gallery or museum shall be made other than such charges as may be determined by the governing body of the city and county to be necessary to defray the cost of operation and maintenance of the gallery or museum; and that all accounts and financial records of the donor or the board of directors or managers nominated by him relating to the operation, management, or maintenance of the gallery or museum shall be subject to such inspection and audit as may be directed by the governing body of the city or county; and

(c) That all questions involving the determination of policy or the exercise of discretion in the management, operation, maintenance, or regulation of the gallery or museum shall be referred to the governing body of the city or county, together with the recommendations of the donor or the board of directors or managers thereon, for determination by the governing body of the city or county.

(Added by Stats. 1941, Ch. 1171.)



5138

The governing body of the city or county may appropriate and expend funds for the improvement, operation, expansion and support of any such art gallery or museum, and shall have, in addition to the powers specified in this article, the same powers in respect thereto that a county board of supervisors has in respect to a county museum under the provisions of Article 2 of this chapter.

(Added by Stats. 1941, Ch. 1171.)






ARTICLE 2.6. County Theatrical Schools and Institutes

5140

In addition to its other powers the board of supervisors of any county with a population of four million or more may:

(a) Acquire land for and construct, lease or otherwise acquire, furnish, refurnish, maintain or repair buildings for special or technical schools or institutes for instruction in the dramatic or theatrical arts, and related facilities, including, without limitation to, public auditoriums or playhouses and offstreet parking places for motor vehicles;

(b) Operate such schools or institutes and other related facilities, and, in the operation thereof, charge such fees as are necessary to defray the cost of instruction, issue certificates evidencing completion of the instruction taken to the satisfaction of the board, present theatrical and other entertainment to the public and charge admission thereto, and exercise any other power the board deems necessary and proper to promote the objects and purposes of such schools or institutes and their related facilities;

(c) Enter into an operating lease or sublease, without advertising for bids therefor, of such buildings, structures and facilities, or any thereof, with any nonprofit association or corporation for their maintenance, operation, and management, or any thereof, for such purposes and for a specified term, not to exceed 40 years, such lease or sublease to include provisions regarding manner of use as required by law and such other terms and conditions as the board sees fit.

(Added by Stats. 1969, Ch. 1348.)



5141.1

A lease or sublease entered into pursuant to subdivision (c) of Section 5140 shall provide that the net revenue, if any, from the operation and use of the facilities, remaining after the payment of any expenses and costs for maintenance, operation, or management, payment of interest and principal upon any loans made to the nonprofit corporation or association for purposes of maintenance, operation, or management, or any other expenses, and after providing maintenance and operation reserves, shall be paid at least annually to the county. Notwithstanding Section 231 of the Revenue and Taxation Code, all buildings, structures, and facilities, together with the land upon which they are situated, and so much of the surrounding land as is required for their use and occupation, operated by a nonprofit association or corporation pursuant to the operating lease or sublease, shall be exempt from taxation within the meaning of charitable purposes in subdivision (b) of Section 4 of Article XIII of the California Constitution. The lease or sublease shall provide that, upon its expiration and after payment or discharge of its indebtedness and liabilities, all of the assets of the nonprofit association or corporation shall be transferred to the county.

(Amended by Stats. 2006, Ch. 538, Sec. 569. Effective January 1, 2007.)






ARTICLE 3. Parks

5150

Any county or city may assist the State in acquiring any park, playground, recreational center, or beach to be used for recreational purposes.

(Added by Stats. 1939, Ch. 94.)



5151

Any county or city may donate, convey, and grant to the State any real property owned by it, or which it may acquire, for a park, playground, recreational center, or beach used for recreational purposes. It may use any part of its funds, including funds received by bequest, gift, donation, and those received in trust for the acquisition of such properties, as may be necessary to assist the State in acquiring any park, playground, recreational center, or beach for recreational purposes, to be cared for, maintained, and controlled under any agreement or arrangement authorized by article one of chapter one of this division.

(Added by Stats. 1939, Ch. 94.)



5152

The board of supervisors or governing body of any county or city within which any park forming a part of the State park system is established, may relinquish any road, highway, or trail, or portion thereof, or right of way therefor, existing within the park, to the authority charged by law with the management and control of the park. Jurisdiction over any such road, highway, or trail shall vest in the park authority, upon the acceptance by it of the road, highway, trail, or right of way.

(Added by Stats. 1939, Ch. 94.)



5153

Relinquishment to the park authority of any road, highway, trail, or right of way shall be by resolution of the board or governing body having jurisdiction, spread upon its minutes, after notice and hearing. A certified copy of the resolution, with the acceptance of the park authority endorsed thereon, may be recorded in the office of the county recorder of the county in which the road, highway, or trail is located, and a certified copy shall be filed with the park authority.

(Added by Stats. 1939, Ch. 94.)



5155

The board of supervisors of any county may, by a unanimous vote, expend any portion of the moneys in any of the funds named in section 5156 for the payment of principal or interest, the redemption or purchase of bonds of the county or of a special assessment district within the county if special assessments have been or are to be levied for such payments, and the proceeds of the bonds have been used for the acquisition of lands or the improvement or maintenance of lands or public parks within the county.

(Added by Stats. 1939, Ch. 94.)



5156

Expenditures authorized by Section 5155, may be made from any one of the following funds:

(a) The general fund of the county.

(b) The proceeds of any county bond issue voted for the purpose of acquiring lands or improving or maintaining them as a public park within the county, or from any other fund available for such purposes.

(Amended by Stats. 1951, Ch. 24.)



5157

Any county may purchase or lease, or obtain by gift, lands located in the county, or in other counties and may hold, improve, and maintain such lands for public parks, public beaches, public recreation areas or public boulevards.

Before land situated in another county may be so acquired and held, improved, and maintained, the consent by resolution of the board of supervisors of that county shall be obtained. Land acquired in conformity with the requirements of this section is subject to the jurisdiction, laws and ordinances of the acquiring county.

(Amended by Stats. 1945, Ch. 922.)



5157.5

Under such limitations and restrictions as are prescribed by law, and in addition to jurisdiction and powers otherwise conferred, boards of supervisors in their respective counties shall have jurisdiction and power to construct within the incorporated as well as the unincorporated area of the county works for the prevention of beach erosion or for the restoration of eroded beaches or both. Such work may be performed along any portion of the ocean front regardless of ownership of the adjacent upland. Before any such work is performed by a county within the incorporated area of any county, the consent of the governing body of such incorporated area shall first be obtained.

(Added by Stats. 1945, Ch. 1088.)



5158

The commissioners of any public park in this State may accept and receive donations and aid from individuals and corporations, and may receive legacies and bequests, and the moneys derived therefrom shall be a portion of the public funds belonging to the park commissioners, and are applicable under the direction of the park commissioners to the purposes of preserving and embellishing the parks under their respective management and control.

(Added by Stats. 1939, Ch. 94.)



5159

If these funds at any time exceed the sums necessary for immediate expenditure on the park grounds, or if it is advisable to invest them and make them productive, the park commissioners may invest them or any portion, in interest-bearing bonds of the government of the United States, or the State of California, and the commissioners may use the interest and income. The commissioners may, if necessary, sell and dispose of the bonds.

(Added by Stats. 1939, Ch. 94.)



5160

The board of supervisors of any county may by a four-fifths vote of the members use or dedicate for county highway purposes any portion of any county public park acquired in whole or in part with county funds or acquired through special assessment district proceedings conducted by such board of supervisors when public funds have been contributed to such district proceedings or for the payment or retirement of bonds or assessments thereof.

(Added by Stats. 1945, Ch. 655.)



5161

Whenever any county, city and county, city or the state owns land within the limits of any area designated as a state historical monument, it may, with the consent of the department, sell such land to, or exchange such land with, any other public, private, or former owner of land within the same area upon a determination by the state or other governmental agency that the sale or exchange of the land will facilitate the development of the historical monument.

(Amended by Stats. 1969, Ch. 54.)



5162

Any beach or seashore recreation area owned, leased, operated, controlled, maintained or managed by a city or county which is open to the use of residents of such city or county shall be open to all members of the public upon the same terms, fees, charges and conditions as are applicable to the residents of such city or county.

(Added by Stats. 1963, Ch. 1594.)



5163

(a) No person shall initially be employed in connection with a park, playground, recreational center, or beach used for recreational purposes by a city or county in a position requiring contact with children, or as a food concessionaire or other licensed concessionaire in that area, unless the person produces or has on file with the city or county a certificate showing that within the last two years the person has been examined and has been found to be free of communicable tuberculosis.

(b) Thereafter, those employees who are skin test negative shall be required to undergo the foregoing examination at least once each four years for so long as the employee remains skin test negative. Once an employee has a documented positive skin test which has been followed by an X-ray, the foregoing examination is no longer required and a referral shall be made within 30 days of the examination to the local health officer to determine the need for followup care.

Certificate means a document signed by the examining physician and surgeon who is licensed under Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, or a notice from a public health agency or unit of the tuberculosis association which indicates freedom from active tuberculosis.

(Amended by Stats. 1986, Ch. 704, Sec. 4.)



5163.1

The examination shall consist of an approved intradermal tuberculosis test, which, if positive, shall be followed by an X-ray of the lungs.

Nothing in Sections 5163 to 5163.2, inclusive, shall prevent the governing body of any city or county, upon recommendation of the local health officer, from establishing a rule requiring a more extensive or more frequent examination than required by Section 5163 and this section.

(Amended by Stats. 1986, Ch. 704, Sec. 5.)



5163.2

The X-ray film may be taken by a competent and qualified X-ray technician if the X-ray film is subsequently interpreted by a licensed physician and surgeon.

(Added by Stats. 1968, Ch. 638.)



5163.3

The city or county shall maintain a file containing an up-to-date certificate for each person covered by Section 5163.

(Added by Stats. 1968, Ch. 638.)



5163.4

Nothing in Sections 5163 to 5163.3, inclusive, shall prevent the city or county from requiring more extensive or more frequent examinations.

(Added by Stats. 1968, Ch. 638.)



5164

(a) (1) A county, city, city and county, or special district shall not hire a person for employment, or hire a volunteer to perform services, at a county, city, city and county, or special district operated park, playground, recreational center, or beach used for recreational purposes, in a position having supervisory or disciplinary authority over a minor, if that person has been convicted of an offense specified in paragraph (2).

(2) (A) A violation or attempted violation of Section 220, 261.5, 262, 273a, 273d, or 273.5 of the Penal Code, or a sex offense listed in Section 290 of the Penal Code, except for the offense specified in subdivision (d) of Section 243.4 of the Penal Code.

(B) A felony or misdemeanor conviction specified in subparagraph (C) within 10 years of the date of the employer s request.

(C) A felony conviction that is over 10 years old, if the subject of the request was incarcerated within 10 years of the employer s request, for a violation or attempted violation of an offense specified in Chapter 3 (commencing with Section 207) of Title 8 of Part 1 of the Penal Code, Section 211 or 215 of the Penal Code, wherein it is charged and proved that the defendant personally used a deadly or dangerous weapon, as provided in subdivision (b) of Section 12022 of the Penal Code, in the commission of that offense, Section 217.1 of the Penal Code, Section 236 of the Penal Code, an offense specified in Chapter 9 (commencing with Section 240) of Title 8 of Part 1 of the Penal Code, or an offense specified in subdivision (c) of Section 667.5 of the Penal Code, provided that a record of a misdemeanor conviction shall not be transmitted to the requester unless the subject of the request has a total of three or more misdemeanor convictions, or a combined total of three or more misdemeanor and felony convictions, for violations listed in this section within the 10-year period immediately preceding the employer s request or has been incarcerated for any of those convictions within the preceding 10 years.

(b) (1) To give effect to this section, a county, city, city and county, or special district shall require each such prospective employee or volunteer to complete an application that inquires as to whether or not that individual has been convicted of an offense specified in subdivision (a). The county, city, city and county, or special district shall screen, pursuant to Section 11105.3 of the Penal Code, any such prospective employee or volunteer, having supervisory or disciplinary authority over a minor, for that person s criminal background.

(2) A local agency request for Department of Justice records pursuant to this subdivision shall include the prospective employee s or volunteer s fingerprints, which may be taken by the local agency, and any other data specified by the Department of Justice. The request shall be made on a form approved by the Department of Justice. A fee shall not be charged to the local agency for requesting the records of a prospective volunteer pursuant to this subdivision.

(3) A county, city, city and county, or special district may charge a prospective employee or volunteer described in subdivision (a) a fee to cover all of the county, city, city and county, or special district s costs attributable to the requirements imposed by this section.

(Amended by Stats. 2010, Ch. 719, Sec. 54. Effective October 19, 2010.)






ARTICLE 4. Municipal Park Control

5181

All lands, parks, highways, and avenues in any city or city and county, which prior to March 14, 1889, were set apart by law for public parks and which have been placed under the management or control of a board of park commissioners, shall remain and continue to be public parks, subject to the management and control of the several boards of park commissioners.

(Added by Stats. 1939, Ch. 94.)



5182

Each board of park commissioners shall consist of three persons, who shall be appointed by the Governor.

They shall hold their offices for four years, respectively, and shall receive no compensation for their services.

(Added by Stats. 1939, Ch. 94.)



5183

In case of a vacancy in the membership of the board, it shall be filled by an appointee of the remaining members of the board, for the unexpired term.

All vacancies caused by the expiration of the term of office of any member or by the failure or neglect to qualify of any person appointed by the Governor, shall be filled by the Governor.

Each member of each board shall be a freeholder and a resident of the city, or city and county, in which the board of which he is a member is to act.

(Added by Stats. 1939, Ch. 94.)



5184

The Governor shall issue a commission to each commissioner appointed by him or her, and each commissioner shall, within 20 days after the receipt thereof, take and subscribe the oath of office prescribed by law.

(Amended by Stats. 1987, Ch. 56, Sec. 151.)



5185

Two members of the board constitute a quorum for the transaction of business; and the concurrent action of two members is sufficient to enable the board to:

(a) Make any contracts pertaining to the park or parks under the control of the board.

(b) Draw and expend any money which has been appropriated or set apart for the support of the park or parks, or which constitutes any portion of the funds applicable to their support.

(Added by Stats. 1939, Ch. 94.)



5186

Each board shall govern, manage, and direct the parks, avenues, and grounds which are placed under its care and charge.

(Added by Stats. 1939, Ch. 94.)



5187

It may employ and appoint superintendents, laborers, clerks or secretaries, attorneys, surveyors, and engineers, and it may engage and employ musicians for service in the park, and other officers and assistants.

(Added by Stats. 1939, Ch. 94.)



5188

It may prescribe and fix the duties, authority, and compensation of its appointees and employees. It shall manage and disburse funds appropriated or provided for the support of the parks and grounds.

(Added by Stats. 1939, Ch. 94.)



5189

Moneys shall not be paid out of the treasury of any city, or city and county, except upon warrants duly signed by a majority of the board of park commissioners and audited by the auditor of the city.

(Added by Stats. 1939, Ch. 94.)



5190

Every park commissioner who is interested, directly or indirectly, in any contract or work of any kind connected with the park or grounds under the control of the board of which he is a member is guilty of a felony.

Every person who knows or is informed of a violation of this section, shall forthwith report it to the Governor, who shall hear the allegations and proofs. If, after the hearing, the Governor is satisfied of the truth of the charge, he shall immediately remove the commissioner who has been guilty of the offense.

(Added by Stats. 1939, Ch. 94.)



5191

Each board shall on the first Monday of July of each year make to the Legislature of the State, and to the legislative body of the city in which the board is acting, a full report of its proceedings and a detailed statement of its receipts and expenditures.

(Added by Stats. 1939, Ch. 94.)



5192

Each board of park commissioners may let or lease any portion of the parks or grounds under its control, not exceeding one acre in extent, to any one person, until the grounds so leased are required for the improvement of such parks, or for public use as a park. The lease shall be unassignable. No portion may be leased to any street or other railroad company for a term exceeding three years.

All money realized from the leases shall be paid into the treasury of the city, or city and county, in which the parks are situated, and added to the funds appropriated or provided for the support of the parks.

(Added by Stats. 1939, Ch. 94.)



5193

Each board may pass and adopt ordinances which are necessary for the regulation, use, and government of the parks and grounds under its supervision, not inconsistent with the laws of the State. These ordinances shall be published for ten days, Sunday excepted, in a daily newspaper to be selected by the board, published in the city or city and county in which the board is acting. Publication shall be commenced within five days after passage of the ordinance.

Every person who violates any published ordinance is guilty of a misdemeanor.

(Added by Stats. 1939, Ch. 94.)



5194

Prisoners over the age of 18 years, who have been sentenced to hard labor in any penal establishment of any city or city and county may, upon the request and requisition of the board of park commissioners, be put to work upon the parks and grounds which are under the control of the board.

(Amended by Stats. 1972, Ch. 579.)



5195

Each board may accept donations and aid from any person or corporation, and legacies and bequests by the last wills of deceased persons, for the aid or improvement of the parks and grounds under the control of the board. All money derived by any board from donations, legacies, and bequests shall, unless otherwise provided by the terms of the gift, legacy, or bequest, be deposited in the treasury of the city or city and county and withdrawn and paid out in the same manner as money legally appropriated for the support and improvement of the parks and grounds.

(Added by Stats. 1939, Ch. 94.)



5196

If the money derived from gifts, bequests, or legacies at any time exceeds the sum necessary for immediate expenditure on the parks and grounds, or if it is advisable to invest all or a part of such funds in an interest-bearing or productive investment, the board may invest such money in interest-bearing bonds of the Government of the United States, or the State of California, or in obligations issued pursuant to the provisions of the Federal Home Loan Bank Act, approved July 22, 1932, as now or hereafter amended, or in obligations issued pursuant to Title 4 of the National Housing Act, approved June 27, 1934, as now or hereafter amended. Thereafter the board may sell and dispose of these securities, or change the form of the investment.

(Amended by Stats. 1943, Ch. 1027.)



5199

A board of park commissioners shall not in any year incur any debt or liability or expend any money beyond the amount legally applicable to the support, preservation, and improvement of the parks and grounds under the control of the board.

(Added by Stats. 1939, Ch. 94.)






ARTICLE 5. Park and Boulevard Bonds

5301

Any city or city and county may acquire and hold land for public parks, or public boulevards, or both, by purchase, or by condemnation.

(Amended by Stats. 1975, Ch. 1240.)



5302

The land may be within the corporate limits of the city or city and county or conveniently adjacent. In either case it shall be subject to the jurisdiction of the municipality acquiring it, and to its laws, ordinances, rules, and regulations.

(Added by Stats. 1939, Ch. 94.)



5303

The legislative body of any city or city and county may, by ordinance, or in such manner as other municipal legislative acts are enacted by it, determine what lands are necessary and proper to be acquired for public parks or boulevards.

(Added by Stats. 1939, Ch. 94.)



5305

The legislative body of the city or city and county may, by ordinance or in such manner as other municipal legislative acts are enacted by it, call an election and submit to the qualified electors of the municipality a proposition to issue bonds of the municipality, to a specified amount, the proceeds to be applied exclusively to the acquisition, maintenance, and improvement of its public parks, or boulevards, or both. The election shall be conducted, and the result determined substantially as are other local municipal elections of the municipality in which it is held.

(Added by Stats. 1939, Ch. 94.)



5306

If at the election two-thirds of the qualified electors who vote assent to the issuance of the bonds, the city or city and county may, by ordinance, or in such manner as other municipal legislative acts are enacted by it, provide for the issuance of, and cause to be issued, its bonds to the amount specified and voted for.

The bonds shall mature and become due and payable at a time not exceeding 20 years, and shall bear interest at a rate not exceeding 8 percent a year, payable annually. Before or at the time of the issuance of the bonds, provision shall be made for the collection of an annual tax sufficient to pay the interest as it falls due, and to constitute a sinking fund to pay the principal at maturity.

(Amended by Stats. 1975, Ch. 130.)



5307

The bonds shall be numbered consecutively from one upwards, and shall be issued in the order of their respective numbers, commencing with number one. There shall be attached coupons for the payment of the annual interest.

The bonds shall be known and designated either as the park and boulevard, or park, or boulevard bonds of the municipality issuing them. Each bond shall not exceed in the amount of its principal one thousand dollars, and may be in any smaller amount.

(Added by Stats. 1939, Ch. 94.)



5308

The bonds or any number issued shall be sold to the highest bidder, after advertised notice for sealed proposals. No bid of less than par value shall be accepted, nor shall any bonds be sold during any one year in excess of the actual expenditures incurred in that year.

(Added by Stats. 1939, Ch. 94.)



5309

The money obtained from the sale of the bonds shall be kept in a separate fund, and shall be used exclusively for the acquisition, or maintenance, or improvement of the public parks or boulevards, or both, of the municipality issuing them, and for no other use or purpose.

(Added by Stats. 1939, Ch. 94.)



5310

Whenever there is in the sinking fund an amount sufficient for the purpose, the legislative body of the municipality issuing the bonds, may, by ordinance or in such manner as other municipal legislative acts are enacted by it, cause notice to be given by advertisement, stating the amount in the sinking fund available for the redemption of the bonds, and inviting sealed proposals for the redemption, surrender, and cancellation of bonds, with interest, to the specified amount in the sinking fund. At the date designated in the notice the bids, if any, shall be opened and the bids offering to surrender bonds for the lowest sum, not more than par value, shall be accepted.

(Added by Stats. 1939, Ch. 94.)



5311

If sufficient bids are not received to consume the money in the sinking fund, and a sum sufficient for the purpose still remains in the sinking fund, notice shall be given by advertisement for not less than thirty days, stating that there is an amount, to be specified in the notice, still remaining in the sinking fund to be applied to the redemption of the bonds with interest, having the highest numbers, specifying the numbers. If those bonds are not presented for redemption, surrender, and cancellation within the time specified in the notice, they shall thereafter cease to draw interest. The amount in the sinking fund shall be kept for their redemption when presented, but no more shall be paid than the amount of principal and interest due at the expiration of the time specified in the notice.

(Added by Stats. 1939, Ch. 94.)



5312

Any city or city and county availing itself of the provisions of this article, may, by ordinance or in such manner as other municipal legislative acts are enacted by it, prescribe further conditions and provisions for the issuance and sale of the bonds and for their redemption which are not inconsistent with the Constitution of this State, or the provisions of this article, or the charter or act of incorporation of the city or city and county.

(Added by Stats. 1939, Ch. 94.)



5313

All notices and advertisements provided for in this article shall be given by publication in a newspaper, if there is one published within the municipality; if there is none, then by posting in at least three public places within the municipality. When no other time is prescribed in this article, the legislative body of the municipality shall fix a reasonable time. Bonds issued pursuant to this article, and sold to purchasers in good faith, shall not be held to be invalid for any defect in any of the notices provided for.

(Added by Stats. 1939, Ch. 94.)






ARTICLE 6. Municipal Park Improvement District Bonds

5350

Any portion of a municipality incorporated under the laws of this State may be formed into a municipal park improvement district for the purpose of creating an indebtedness, to be represented by bonds of the district, the proceeds from the sale of which shall be used for the acquisition or construction of any public park improvement or work which such municipality is authorized by law to acquire or construct, pursuant to this article.

Work or improvement whether used singly or in combination mean and include any work or improvement for public park or recreation purposes together with the acquisition of property necessary and convenient therefor, as well as the construction, reconstruction and repair of all or any part of such work or improvement.

(Added by Stats. 1955, Ch. 1796.)



5351

Whenever a petition, verified by one or more persons and signed by not less than 10 percent of the qualified electors residing in the territory which is proposed to be formed into a municipal park improvement district, setting forth a general description of the improvement or work to be acquired or constructed and a general description of the exterior boundaries of such proposed district, shall have been filed in the office of the clerk of the legislative body of the city, and the genuineness of the signatures shall have been certified to by the city clerk, the legislative body may adopt an ordinance declaring its intention to call an election in the proposed district for the purpose of submitting to the qualified electors of the district the proposition of authorizing the issuance and sale of bonds of the district in the manner and for the purpose set forth in the ordinance of intention. The legislative body shall have power to change or modify the boundaries of the district and the nature, character or extent of the proposed public improvement or work.

(Added by Stats. 1955, Ch. 1796.)



5352

The ordinance of intention shall contain:

(a) An accurate description of the exterior boundaries of the proposed municipal park district;

(b) A general description of the improvement or work proposed to be acquired or constructed;

(c) An estimate of the cost of the proposed improvement or work, and an estimate of the incidental expense in connection therewith;

(d) A statement declaring the intention to call an election to be held in the district for the purpose of submitting to the qualified voters in the district the proposition of incurring indebtedness by the issuance of bonds of the district to pay the cost and expenses of the proposed improvement or work, and stating that a map showing the exterior boundaries of the district with relation to the territory immediately contiguous thereto, and a general description of the proposed improvement are on file in the office of the clerk of the legislative body of the city; which map shall govern for all details as to the extent of the district;

(e) A statement of the date, hour and place fixed for the hearing of protests.

(Added by Stats. 1955, Ch. 1796.)



5353

The ordinance of intention shall be published in the city pursuant to Section 6062 of the Government Code. The ordinance, unless otherwise provided by charter of the municipality, shall take effect upon the completion of publication. In municipalities where no newspaper is published the ordinance shall be posted in three public places, and in case of posting notice the ordinance shall take effect two weeks after date of such posting of notice.

(Amended by Stats. 1957, Ch. 357.)



5354

Any person interested, objecting to the formation of the district, or to the extent of the district, or to the proposed improvement or work, may file a written protest, setting forth such objection, with the clerk of the legislative body at or before the time set for the hearing of the petition. The clerk of the legislative body shall endorse on each protest the date of its reception by him, and, at the time appointed for the hearing above provided for, shall present to the board all protests filed with him. The legislative body shall hear the protests at the time appointed or at any time to which the hearing may be adjourned, and pass upon the same, and its decision thereon shall be final and conclusive.

(Added by Stats. 1955, Ch. 1796.)



5355

If the protest is against the proposed work or improvement and the legislative body finds that the protest is made by the owners of more than one-half of the area of the property to be taxed for the work or improvement, and protests are not withdrawn so as to reduce the same to less than a majority, no further proceedings shall be taken for a period of one year from the date of the decision of the legislative body on the hearing.

(Added by Stats. 1955, Ch. 1796.)



5356

If any protests are against the extent of the district or against the inclusion of property in the district, then the legislative body shall have power to make such changes in the boundaries of the proposed district as it shall find to be proper and advisable, and shall define and establish such boundaries, but such boundaries shall not include any territory which will not be benefited by the improvement or work. The legislative body shall not modify the boundaries except after notice of its intention given in the same manner as publication of the ordinance of intention to call the bond election, describing the proposed modification, and specifying a time for hearing objections to such modification, which time shall be at least 10 days after the publication of the notice, and the objections shall be heard and determined as are objections to the proposed improvement or work.

(Added by Stats. 1955, Ch. 1796.)



5357

If the legislative body has denied all protests, it may call an election to be held within the district described in the ordinance or resolution calling the election, which description shall conform with any changes in boundaries that may have been made under Section 5356, and provide for the submission of the proposition of incurring a debt by the issuance of bonds of the district for the purposes set forth in the ordinance of intention. The ordinance or resolution calling such election, shall also recite the objects and purposes for which the proposed indebtedness is to be incurred, the nature of the improvement or work, the estimated cost, the estimated cost of the incidental expense, the amount of the principal of the indebtedness to be incurred and the rate of interest to be paid on such indebtedness; provided, however, that in its discretion the legislative body may recite in the ordinance or resolution a maximum rate of interest to be paid on such indebtedness not to exceed 8 per centum per annum, which rate when so recited shall not be exceeded in the issuance of bonds for such indebtedness; and said ordinance or resolution shall fix the date on which the election shall be held, the manner of holding the election and the manner of voting for or against the proposition.

(Amended by Stats. 1975, Ch. 130.)



5358

For the purposes of the bond election the legislative body shall establish in the ordinance, or resolution, one or more precincts within the boundaries of the district, designate a polling place and appoint one inspector, one judge and one clerk for each precinct. In all particulars not recited in such ordinance, or resolution, the election shall be held as provided by law for the holding of general municipal elections in such city. The ordinance, or resolution, ordering the holding of the election shall be published in the same manner as was the ordinance of intention.

(Added by Stats. 1955, Ch. 1796.)



5359

If at such election two-thirds of all the voters voting, vote in favor of incurring the bonded indebtedness, then the legislative body shall thereupon be authorized and empowered to issue the bonds of the district for the amount provided for in the ordinance or resolution calling the election.

(Added by Stats. 1955, Ch. 1796.)



5359.1

The legislative body may divide the principal amount of any issue into two or more series and fix different dates for the bonds of each series. The bonds of one series may be made payable at different times from those of any other series. The maturity of each series shall comply with this article.

(Added by Stats. 1972, Ch. 499.)



5360

The legislative body shall, subject to the provisions of this article, prescribe the form of the bonds, and of the interest coupons.

(Added by Stats. 1955, Ch. 1796.)



5361

The legislative body may fix a date, not more than two years from the date of issuance, for the earliest maturity of each issue or series of bonds. Beginning with the date of the earliest maturity of each issue or series, not less than one-fortieth of the indebtedness of such issue or series shall be paid every year; provided, however, the bonds of any issue or series may be made to mature and become payable in approximately equal total annual installments of interest and principal, during the term of the bonds computed from the first year in which any part of the principal shall mature to the date of final maturity, which annual installments may vary one from the other in amounts not exceeding in any year more than 5 percent of the total principal amount of the bonds of such issue or of the series thereof then proposed to be issued. The final maturity date shall not exceed 40 years from the time of incurring the indebtedness evidenced by each issue or series.

The bonds shall be payable at a place to be fixed by the legislative body and designated in the bonds, together with the interest on all sums unpaid on such date, interest to be paid semiannually, except that interest for the first year after the date of the bonds may be made payable at the end of said year, until the whole of the indebtedness shall have been paid. The principal and interest on the bonds shall be paid by the city treasurer in the manner provided by law for the payment of bonds of the city. Such bonds shall not be an obligation of the municipality issuing them but shall be payable from the funds of the district as herein provided and neither the municipality nor any officer thereof shall be holden for payment otherwise of their principal and interest.

(Amended by Stats. 1972, Ch. 499.)



5362

The bonds shall be issued in such denomination as the legislative body may determine, except that no bonds shall be of a less denomination than one hundred dollars ($100), nor of a greater denomination than one thousand dollars ($1,000), and shall be signed by the chief executive of the municipality, or by such other officer thereof as the legislative body of the municipality shall, by resolution adopted by a two-thirds vote of all its members, authorize and designate for that purpose, and also signed by the treasurer thereof, and shall be countersigned by the clerk. The interest coupons on said bonds shall be numbered consecutively and signed by the treasurer of such municipality by his engraved or lithographed signature. In case any such officers whose signatures or countersignatures appear on the bonds or coupons shall cease to be such officer before the delivery of such bonds to the purchaser, the signature or countersignature shall nevertheless be valid and sufficient for all purposes, the same as if such officer had remained in office until the delivery of the bonds.

(Added by Stats. 1955, Ch. 1796.)



5363

The legislative body may issue and sell the bonds at not less than par value, and the proceeds of the sale of the bonds shall be placed in the treasury of the municipality to the credit of the proper district funds and shall be applied exclusively to the purposes and objects mentioned in the ordinance or resolution ordering the holding of the bond election and to the incidental expense in connection therewith.

(Added by Stats. 1955, Ch. 1796.)



5363.1

An action to determine the validity of bonds may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1972, Ch. 499.)



5364

The legislative body of the city shall, at the time of fixing the general tax levy, and in the manner for the general tax levy, levy and collect a tax each year upon the taxable land in the district sufficient to pay the interest on the bonds for that year, and such portion of the principal as is to become due before the time for making the next general tax levy; provided, however, that if the maturity of the indebtedness created by the issue of such bonds be made to begin more than one year after the date of issue, such tax shall be levied and collected, each year sufficient to pay the interest on the indebtedness as it falls due, and also to constitute a sinking fund for the payment of the principal on or before maturity. The tax shall be in addition to all other taxes levied for municipal purposes and when collected shall be paid into the treasury of the city and be used for the payment of the principal and interest on such bonds and for no other purpose.

The legislative body may provide, in the resolution or ordinance calling the election, that the tax to pay principal and interest on the bonds provided for in this section shall be levied and collected upon all taxable property in the district rather than on taxable land. If the proposition submitted pursuant to such resolution or ordinance is approved as provided in Section 5359, the tax shall be levied as provided in such ordinance or resolution.

(Amended by Stats. 1972, Ch. 499.)



5365

All contracts for the construction or completion of any work or improvement, or for furnishing labor, materials or supplies shall be let to the lowest responsible bidder. The legislative body shall advertise in the city pursuant to Section 6062 of the Government Code, inviting sealed proposals for furnishing labor, materials and supplies for the proposed improvement before any contract shall be made; provided, however, that if chartered the city shall follow its charter as to making of contracts. The legislative body shall have the right to require such bonds as it may deem best from the successful bidder to insure the faithful performance of the contract, and shall also have the right to reject any and all bids.

(Amended by Stats. 1957, Ch. 357.)



5366

The State Contract Act (Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code) and Part 7 (commencing with Section 1720) of Division 2 of the Labor Code shall be applicable to this article.

(Amended by Stats. 2006, Ch. 538, Sec. 570. Effective January 1, 2007.)



5367

The municipality shall have full power and authority to expend the proceeds acquired from the sale of bonds for the acquisition or construction of the improvement or work set forth in the ordinance calling the election, and shall also have full power and authority to acquire or construct the improvements or works, and the improvements or works so acquired or constructed shall be the property of the municipality.

(Added by Stats. 1955, Ch. 1796.)



5368

Any district formed under the provisions of this article shall be known as Municipal Park Improvement District No. ____ (insert number) of the City of ____ (inserting the name of the municipality in which the district is located).

(Added by Stats. 1955, Ch. 1796.)



5368.5

Any property in the municipality within which the municipal park improvement district is formed may be annexed to such district in the manner provided in Part 11 (commencing with Section 72670) of Division 20 of the Water Code, applicable to municipal water district improvement districts.

(Added by Stats. 1972, Ch. 499.)



5369

This article shall not affect any other act or acts relating to the same, or a similar subject, but it is intended to provide an alternative method of procedure governing the subject to which it relates. When proceeding under the provisions of this article, its provisions and none other shall apply.

(Added by Stats. 1955, Ch. 1796.)



5370

The provisions of this article shall be liberally construed to effect the purpose thereof and no provision shall be deemed or construed to prohibit the inclusion within the boundaries of any district formed under the provisions of this article, or any other act, of any territory which has or which may be included within any other district formed under the provisions of this article, or any other act.

(Added by Stats. 1955, Ch. 1796.)






ARTICLE 7. Protection of County Parks

5380

The board of supervisors, in order to protect county parks from damage and preserve the peace therein, may confer on the county officer in charge of its parks, and on other uniformed park employees which it may designate, the authority to issue citations in accordance with the provisions of Chapter 5b (commencing with Section 853.1) and Chapter 5c (commencing with Section 853.6), Title 3, Part 2 of the Penal Code, for misdemeanor violations of laws of this state and ordinances of a city or county committed within a county park and within their presence.

(Added by Stats. 1967, Ch. 145.)









CHAPTER 2.5. Preservation of Public Parks

5400

This chapter shall be known as the Public Park Preservation Act of 1971.

(Added by Stats. 1971, Ch. 1642.)



5400.5

As used in this chapter public park includes only a park operated by a public agency.

(Added by Stats. 1971, Ch. 1642.)



5400.6

As used in this chapter operating entity means the entity owning the park land and the facilities thereon.

(Added by Stats. 1971, Ch. 1642.)



5401

(a) No city, city and county, county, public district, or agency of the state, including any division, department or agency of the state government, or public utility, shall acquire (by purchase, exchange, condemnation, or otherwise) any real property, which property is in use as a public park at the time of such acquisition, for the purpose of utilizing such property for any nonpark purpose, unless the acquiring entity pays or transfers to the legislative body of the entity operating the park sufficient compensation or land, or both, as required by the provisions of this chapter to enable the operating entity to replace the park land and the facilities thereon.

(b) Where the operating entity and the acquiring entity are one and the same, the entity is subject to the provisions of this chapter pertaining to both operating and acquiring entities, and the entity is, as acquiring entity, required to make funds or land, or both, available pursuant to Section 5405 or 5407.2, and, as operating entity, required to acquire or improve park lands and facilities pursuant to Sections 5404, 5407, 5407.1, and 5407.2.

(Amended by Stats. 1975, Ch. 433.)



5402

The provisions of this chapter shall not apply to the acquisition of real property or any interest in real property for the construction or maintenance of underground utility services.

(Added by Stats. 1971, Ch. 1642.)



5403

The provisions of this chapter shall not apply to a public utility, whether privately or publicly owned, acquiring real property or an interest in real property for the purpose of providing services to the public park, if it is not feasible to place the utility services or facility underground.

(Added by Stats. 1971, Ch. 1642.)



5403.5

The provisions of this chapter shall not apply to a public utility, whether privately or publicly owned, acquiring real property or any interest in real property as a waterway; provided, that the legislative body of the operating entity determines by a majority vote that such waterway would preserve or enhance the recreational or aesthetic values of the park.

(Added by Stats. 1971, Ch. 1642.)



5404

In the event that the park land and facilities are acquired, the operating entity shall acquire substitute park land and facilities. If, however, less than 10 percent of the park land, but not more than one acre, is acquired, the operating entity may, instead of acquiring substitute park land and facilities, improve the unacquired portion of the park land and facilities, using the funds received for this purpose, after holding a public hearing on the matter and upon a majority vote of its legislative body.

(Added by Stats. 1971, Ch. 1642.)



5405

Unless the provisions of Section 5407.2 are applicable, the amount of compensation or land, or both, required by this chapter for the taking of the park land and facilities shall be equal to one of the following:

(a) The cost of acquiring substitute park land of comparable characteristics and of substantially equal size located in an area which would allow for use of the substitute park land and facilities by generally the same persons who used the existing park land and facilities, and the cost of acquiring substitute facilities of the same type and number, plus the cost of development of such substitute park land, including the placing of such substitute facilities thereon.

(b) Substitute park land of comparable characteristics and of substantially equal size located in an area which would allow for use of the substitute park land by generally the same persons who used the existing park land, and the cost of acquiring substitute facilities of the same type and number, plus the cost of development of such substitute park land, including the placing of such substitute facilities thereon.

(c) Any combination of substitute park land and compensation in an amount sufficient to provide substitute park land of comparable characteristics and of substantially equal size located in an area which would allow for use of the substitute park land and facilities by generally the same persons who used the existing park land and facilities, and to provide substitute facilities of the same type and number, plus the cost of development of such substitute park land, including the placing of such substitute facilities thereon.

(Added by Stats. 1971, Ch. 1642.)



5406

Upon receiving an offer of compensation or land, or both, from the acquiring entity for the acquisition of the park, the legislative body of the operating entity may enter into an agreement with the acquiring entity to the effect that the acquiring entity has complied with the requirements of Section 5405 or Section 5407.2 in determining the amount of compensation or land, or both. Such agreement may be entered into only after a public hearing, except where less than 10 percent of the total area of a state park is acquired, in which case the operating entity shall follow the procedure it adopts for such purposes. Within 45 days of the public hearing, due notice shall be conspicuously posted at the park being acquired, including along its exterior boundaries, at all entrances, and on the recreation building, if any exists. Any resident of the operating entity may bring an action in the superior court of the county in which the park is located for determination of whether such agreement complies with the requirements of Section 5405 or Section 5407.2. If no such agreement has been entered into within six months after the receipt of such offer, either party may submit a proposal for compensation or land, or both, to the superior court of the county in which the park to be acquired is located for the determination of proper compensation. The court may reject any such proposal as not meeting the requirements of Section 5405 or Section 5407.2. The court may approve only one proposal as meeting such requirements.

(Added by Stats. 1971, Ch. 1642.)



5407

Unless improvement of an unacquired portion of the park land and facilities is undertaken pursuant to Section 5404, all funds, or land and funds received by the operating entity shall be used to obtain or provide substitute park land and facilities in accordance with the provisions of Section 5407.1 or Section 5407.2.

(Added by Stats. 1971, Ch. 1642.)



5407.1

Such substitute park land and facilities shall be of comparable characteristics and of substantially equal size located in an area which would allow for use of the substitute park land and facilities by generally the same persons who used the acquired park land and facilities. However, the operating entity, after holding a public hearing, with due notice posted at the park being acquired, and after finding on the basis of evidence submitted at such hearing that there are compelling reasons for acquiring a substitute park of a different character, may, upon the recommendation of the park commission or if none exists, upon the recommendation of the administrative department, unit or agency charged with the responsibility for the maintenance and operation of the park land and facilities, and by a three-fourths vote of its legislative body, provided it is otherwise legally permissible to do so, change the general character of the substitute park land and facilities.

(Added by Stats. 1971, Ch. 1642.)



5407.2

The operating entity, after holding a public hearing, with due notice posted at the park being acquired, and after finding on the basis of evidence submitted at such hearing that there is a lack of need for the park in its present location and that there are compelling reasons for acquiring a substitute park in another general location, may, upon the recommendation of the park commission or if none exists, upon the recommendation of the administrative department, unit or agency charged with the responsibility for the maintenance and operation of the park land and facilities, and by a three-fourths vote of its legislative body, provided it is otherwise legally permissible to do so, change the general location of the substitute park land and facilities.

If the legislative body votes to change the general location of the substitute park land and facilities, the amount of compensation or land, or both, for the taking of the park land and facilities shall be determined on the basis of the fair market value of the property taken, considering all the uses for which it is available and adaptable regardless of its dedication to park purposes, plus the value of any and all improvements constructed thereon.

(Added by Stats. 1971, Ch. 1642.)



5408

Failure of any public entity or public utility to comply with any provision of this chapter shall not affect the validity of an acquisition by such entity or utility.

(Added by Stats. 1971, Ch. 1642.)



5409

Nothing in this chapter shall be construed to authorize the acquisition of public park property by purchase, exchange, condemnation, or otherwise.

(Added by Stats. 1971, Ch. 1642.)






CHAPTER 2.6. Public Playground Equipment

5410

The Legislature hereby finds and declares that playground equipment accessible to and usable by all persons regardless of physical condition is becoming increasingly available. The Legislature further finds and declares that it is a matter of statewide interest and concern that all public agencies providing playgrounds utilize such facilities to the maximum extent possible, and, where feasible, provide playground equipment usable by both able-bodied and physically disabled persons so as to integrate able-bodied and physically disabled persons within such playgrounds.

(Added by Stats. 1978, Ch. 1006.)



5411

All public agencies operating playgrounds, including state agencies, cities, counties, a city and county, school districts and other districts, shall, with respect to new playground equipment purchased on or after January 1, 1979, provide that a portion of the equipment within the playground is accessible and usable by all persons regardless of their physical condition whenever such equipment is available at a quality and cost which is comparable to the quality and cost of standard equipment.

(Added by Stats. 1978, Ch. 1006.)






CHAPTER 3. Districts

ARTICLE 3. Regional Park, Park and Open-Space, and Open-Space Districts

5500

District, as used in this article, means any regional park district, regional park and open-space district, or regional open-space district formed pursuant to this article.

(Amended by Stats. 1975, Ch. 813.)



5501

A district may be created pursuant to, and it may exercise the powers granted by, this article.

(Amended by Stats. 1975, Ch. 813.)



5502

(a) Three or more cities, together with any parcel or parcels of city or county territory, whether in the same or different counties, may organize and incorporate. All the territory in the proposed district shall be contiguous.

(b) Notwithstanding subdivision (a), one or more cities, together with any parcel or parcels of city or county territory, whether in the same or different counties, the territory of all of which when combined has a population of at least 50,000, may organize and incorporate. All the territory in the proposed district shall be contiguous.

(Amended by Stats. 1975, Ch. 813.)



5503

Whenever it is desired to form a district, a petition requesting the creation and maintenance of a district, and describing the exterior boundaries of the proposed district shall be signed by at least 5,000 electors residing within the territory proposed to be included in the district and shall be presented to the board of supervisors of the county containing the largest area within the proposed district.

(Amended by Stats. 1975, Ch. 813.)



5504

A petition may consist of any number of separate instruments, all of which together shall constitute one petition. Each instrument shall contain the affidavit of the person who circulated it, certifying that each signature is the true signature of the person whose name it purports to be. Every elector signing the petition shall write his address opposite his signature. The clerk of the board of supervisors of the county having the largest area within the proposed district, shall check and verify the signatures to the petition and certify the result of the examination to the board of supervisors.

(Added by Stats. 1939, Ch. 94.)



5505

If the petition contains names of electors residing in a county other than the one having the largest area within the proposed district, and does not contain the requisite number of signatures of electors residing in the county having the largest area within the proposed district, a duplicate original of the petition shall be filed with the board of supervisors of the other county, and the clerk of the board of supervisors of the other county shall likewise check and verify the signatures to the petition and certify the result to the board of supervisors of his county, and thereupon copies of the clerk s certificates shall be transmitted to each county affected.

(Added by Stats. 1939, Ch. 94.)



5506

If the petition contains sufficient signatures of electors residing in the county having the largest area within the proposed district, but the petition includes land within another county or other counties, the clerk of the board of supervisors of the county having the largest area within the proposed district shall transmit a certified copy of the petition and of his certificate to the board of supervisors of the other county or counties.

(Added by Stats. 1939, Ch. 94.)



5506.3

(a) (1) The Legislature hereby finds and declares that the population of San Diego County continues to grow at an increasing rate, and already the county is far behind other urban areas in the state in providing adequate park, recreational, and open-space facilities for its residents. Formation of a regional district with boundaries coterminous with those of San Diego County is critical to help address the growing and unmet park and recreational needs in San Diego County.

(2) Proceedings for the formation of a regional park and open-space district or a regional open-space district with boundaries coterminous with those of San Diego County may be initiated by resolution of the Board of Supervisors of the County of San Diego after a hearing noticed in accordance with Section 6064 of the Government Code, in lieu of the petition and proceedings related to the petition specified in this article.

(b) As used in this section and Sections 5538.3 and 5539.3:

(1) Regional district means a district formed pursuant to this section that contains all of the territory within San Diego County, including all incorporated cities.

(2) Capital outlay project means the acquisition or improvement of real property, but, for purposes of subdivision (c), includes the servicing of bonds issued pursuant to Section 5539.3.

(c) The resolution specified in subdivision (a) shall do all of the following:

(1) Name the proposed regional district and state the reasons for forming it.

(2) Specify that the Board of Supervisors of the County of San Diego shall act, ex officio, as the governing body of the regional district. The provisions of this article pertaining to district directors do not apply, and all powers and authority of the regional district shall be vested in the board of supervisors in its capacity as the governing body of the regional district.

(3) Describe the territory to be included in the regional district.

(4) Describe the methods by which the regional district will be financed.

(5) (A) Specify that all revenue generated by the regional district, including the proceeds from the issuance of any bonds, shall be allocated among all affected public agencies within the territory of the district, for expenditure consistent with the purposes of this article, to adequately address the needs specified in subdivision (a) of Section 5539.3.

(B) For the purposes of this paragraph, all affected public agencies means the County of San Diego, all incorporated cities within the county, and any joint powers authority or agency established for the purpose of acquiring land for park, recreational, open-space, and conservation purposes.

(6) (A) Call and give notice of an election to be held in the proposed regional district for the purpose of determining whether the regional district shall be formed.

(B) Notwithstanding Section 5518, the County Counsel of the County of San Diego shall prepare the language in the ballot label. The proposition shall specify the matters set forth in the resolution, except for subparagraph (A). The analysis and review of the measure shall be carried out pursuant to Section 9160 of the Elections Code.

(7) State that, in the first 20 years after the date that an assessment is levied pursuant to Section 5539.3, a minimum of 80 percent of all proceeds of assessments levied by the regional district shall be used for capital outlay projects.

(8) Include an expenditure plan consisting of a list of capital outlay projects, including acquisition areas, and a general description of proposed outlays for operation and maintenance, to be funded, over a 20-year period from the date on which the assessment is first levied, with proceeds of assessments levied by the regional district.

(9) State the proposed rate and method of apportionment to be used in levying annual assessments for all categories of property.

(10) Include any other matters determined to be necessary by the board of supervisors.

(d) (1) The formation of the regional district is not subject to Section 5517.1 or to the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5 of the Government Code).

(2) The regional district shall be formed if a majority of voters voting on the proposition vote in favor of formation of the regional district.

(e) (1) No proceeds from any bonds issued pursuant to Section 5539.3 shall be expended for operation and maintenance. Bond proceeds may be expended to pay all costs incidental to the preparation and issuance of the bonds.

(2) The regional district may use the proceeds from the levy of assessments for the operation and maintenance of capital outlay projects.

(f) The San Diego Association of Governments, serving as the Regional Planning and Growth Management Review Board, should review the expenditure plan for consistency with the open-space element of the Regional Growth Management Strategy.

(Amended by Stats. 2003, Ch. 296, Sec. 30. Effective January 1, 2004.)



5506.4

(a) Proceedings for the formation of a district with boundaries coterminous with those of Napa County may be initiated by resolution of the Board of Supervisors of Napa County adopted after a hearing noticed in accordance with Section 5511, in lieu of a petition.

(b) The resolution shall do all of the following:

(1) Name the proposed district and state the reasons for forming it.

(2) Specify that the proposed district shall be governed by a board of five directors who shall be elected in accordance with this article and that no member of the board of supervisors shall be a director.

(3) State that the territory of the proposed district shall include all of the territory within Napa County, including incorporated cities.

(4) Specify the boundaries of the five wards or subdistricts drawn pursuant to Section 5515.

(5) Specify that the district shall not have, and may not exercise, the power of eminent domain pursuant to Section 5542 or any other provision of law.

(6) Describe the methods by which the proposed district will be financed.

(7) Call an election pursuant to Section 5514.

(8) Include any other matters necessary to the formation of the proposed district.

(Added by Stats. 1992, Ch. 74, Sec. 1. Effective June 3, 1992.)



5506.5

(a) If the exterior boundaries of a proposed district are coterminous with the exterior boundaries of the County of Marin or the County of Sonoma, proceedings for formation of that district may, in lieu of a petition, be initiated by resolution of the board of supervisors of the county.

(b) The resolution may specify that the board of supervisors shall act, ex officio, as the governing body for a district formed in Marin County. For a district formed in Sonoma County, the board of supervisors shall act, ex officio, as the governing body of the district. In those cases, the provisions of this article pertaining to the election of district directors shall not apply and all powers and authority of the district shall be vested in the board of supervisors of the county in its capacity as the governing body of the district.

(c) The resolution adopted by the Board of Supervisors of the County of Sonoma shall do all of the following:

(1) Name the district, and state the reasons for forming it.

(2) Describe the methods by which the district will be financed.

(3) Call, and give notice of, an election to be held in the proposed district for the purpose of determining whether the district shall be created and established. The formation of the district is not subject to the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5 of the Government Code).

(4) Include any other matters necessary to the formation of the district.

(Amended by Stats. 2003, Ch. 296, Sec. 31. Effective January 1, 2004.)



5506.6

The governing body of a district formed pursuant to Section 5506.5 may, by resolution, change the legal name of the district to the Marin County Open Space District or the Sonoma County Agricultural Preservation and Open Space District, as appropriate.

(Amended by Stats. 1990, Ch. 186, Sec. 2. Effective June 29, 1990.)



5506.7

(a) Proceedings for the formation of a district in Riverside County may be initiated by resolution of the Board of Supervisors of the County of Riverside, in lieu of a petition.

(b) The resolution shall do all of the following:

(1) Name the district and state the reasons for forming it.

(2) Specify that the board of supervisors shall act, ex officio, as the governing body of the district. The provisions of this article pertaining to the election of district directors do not apply, and all powers and authority of the district shall be vested in the board of supervisors in its capacity as the governing body of the district.

(3) Describe the territory to be included in the district. Notwithstanding Section 5502, the territory of the district shall consist of at least all unincorporated areas of the county lying west of a north-south line passing through Chiriaco Summit. However, if requested by resolution of the governing body of any city, that city may be included in the district and the description shall reflect its inclusion.

(4) Describe the methods by which the district will be financed.

(5) Call and give notice of an election to be held in the proposed district for the purpose of determining whether the district shall be created and established. The election shall be consolidated with a statewide election or any election conducted throughout Riverside County.

(Added by Stats. 1989, Ch. 789, Sec. 19.)



5506.8

(a) Proceedings for the formation of a regional park and open-space or regional open-space district in San Bernardino County may be initiated by resolution of the Board of Supervisors of the County of San Bernardino adopted after a hearing noticed in accordance with Section 6062a of the Government Code, in lieu of the petition and related proceedings specified in this article.

(b) The resolution shall do all of the following:

(1) Name the regional district and state the reasons for forming it.

(2) Specify that the board of supervisors shall act, ex officio, as the governing body of the regional district. The provisions of this article pertaining to district directors do not apply, and all powers and authority of the regional district shall be vested in the board of supervisors in its capacity as the governing body of the regional district.

(3) Describe the territory to be included in the proposed regional district. Notwithstanding Section 5502, the territory of the regional district need not be contiguous, need not include any city in the county, and need not consist of all unincorporated areas of San Bernardino County. No city or recreation and park district shall be included in the regional district unless requested by resolution of the governing body of the city or recreation and park district desiring to be included in the regional district.

(4) Describe the methods by which the district will be financed.

(5) Call and give notice of an election to be held in the proposed regional district for the purpose of determining whether the proposed regional district shall be created and established. As used in this subdivision, proposed regional district includes the territory of any city or recreation and park district whose requesting resolution was adopted before the date of the hearing required by subdivision (a). Any city or recreation and park district that adopted a requesting resolution shall become a part of the regional district if a majority of the electors of the proposed regional district vote in favor of creating and establishing the regional district.

(Added by Stats. 1990, Ch. 1017, Sec. 1.)



5506.9

(a) Proceedings for the formation of a regional park and open-space or regional open-space district with boundaries coterminous with those of Los Angeles County may be initiated by resolution of the Board of Supervisors of the County of Los Angeles adopted after a hearing noticed in accordance with Section 6064 of the Government Code, in lieu of the petition and proceedings related to the petition as specified in this article.

(b) For purposes of this section and Sections 5538.9 and 5539.9, the regional district means a district that contains all of the territory within Los Angeles County, including all incorporated cities.

(c) The resolution described in subdivision (a) shall do all of the following:

(1) Name the regional district and state the reasons for forming it.

(2) Specify that the Board of Supervisors of the County of Los Angeles shall act, ex officio, as the governing body of the regional district. The provisions of this article pertaining to district directors do not apply, and all powers and authority of the regional district shall be vested in the board of supervisors in its capacity as the governing body of the regional district.

(3) Describe the territory to be included in the proposed regional district.

(4) Describe the methods by which the district will be financed.

(5) Specify that all revenue generated by the regional district, including the proceeds from the issuance of any bonds, shall be allocated among all affected public agencies within the district, for expenditure consistent with the purposes of this article, to adequately address the needs defined in Section 5539.9. For the purposes of this section, all affected public agencies means the County of Los Angeles, all incorporated cities within the county, and any regional state agency established for the purpose of acquiring land for park, recreation, open-space, and conservation purposes.

(6) Call and give notice of an election to be held in the proposed regional district for the purpose of determining whether the proposed regional district shall be created and established.

(7) State that, in each of the first 20 years after the date an assessment is levied pursuant to subdivision (c) of Section 5539.9, a minimum of 80 percent of all proceeds of assessments levied by the regional district shall be used for capital outlay projects, including, but not limited to, acquisition and improvement of real property. For purposes of this subdivision, capital outlay projects include the servicing of bonds issued pursuant to Section 5539.9.

(8) Include an expenditure plan consisting of a list of capital outlay projects including acquisition areas and a general description of proposed outlays for operations and maintenance to be funded over a 20-year period of time from the date on which the assessment is first levied with proceeds of assessments levied by the regional district.

(9) State the proposed rate and method of apportionment to be used in levying annual assessments for all categories of property.

(10) Include any other matters determined to be necessary by the board of supervisors.

(d) The regional district shall be created and established if a majority of voters voting on the proposition vote in favor of creating the district.

(e) No proceeds from any bonds issued pursuant to Section 5539.9 shall be used for any operations, maintenance, or servicing purposes, except that bond proceeds may be used to pay all costs incidental to the preparation and issuance of the bonds.

(f) Any funds generated by the district and used for maintenance and servicing shall be used only to maintain and service capital outlay projects funded pursuant to this section. Funds provided for maintenance and servicing shall be used to supplement existing levels of service and not to fund existing levels of service.

(g) Assessments shall be levied not longer than the last maturity date of any bonds issued pursuant to Section 5539.9 and shall be levied not longer than 30 years from the date on which the assessment is first levied.

(Added by Stats. 1991, Ch. 823, Sec. 1.)



5506.10

(a) (1) The Legislature hereby finds and declares that the population of Sacramento County continues to grow at an increasing rate, and already the county is far behind in providing adequate park, recreational, and open-space facilities for its residents. Formation of a regional district with boundaries coterminous with those of Sacramento County is critical to help address the growing and unmet park and recreational needs in Sacramento County.

(2) Proceedings for the formation of a regional park and open-space district or a regional open-space district with boundaries coterminous with those of Sacramento County may be initiated by resolution of the Board of Supervisors of the County of Sacramento after a hearing noticed in accordance with Section 6064 of the Government Code, in lieu of the petition and proceedings related to the petition specified in this article.

(b) As used in this section:

(1) Regional district means a district formed pursuant to this section that contains all of the territory within Sacramento County, including all incorporated cities.

(2) Capital outlay project means the acquisition or improvement of real property, but, for purposes of subdivision (c) includes the servicing of bonds issued pursuant to Section 5539.10.

(3) Maintenance means both of the following:

(A) Those purposes listed in Section 22531 of the Streets and Highways Code.

(B) Security for park, recreational, and open-space lands and improvements, including, but not limited to, park rangers and park security personnel.

(c) The resolution specified in subdivision (a) shall do all of the following:

(1) Name the proposed regional district and state the reasons for forming it.

(2) Specify that the Board of Supervisors of the County of Sacramento shall act, ex officio, as the governing body of the regional district. The provisions of this article pertaining to district directors do not apply, and all powers and authority of the regional district shall be vested in the board of supervisors in its capacity as the governing body of the regional district.

(3) Describe the territory to be included in the regional district.

(4) Describe the methods by which the regional district will be financed.

(5) (A) Specify that all revenue generated by the regional district, including the proceeds from the issuance of any bonds, shall be allocated among all affected public agencies within the territory of the district, for expenditure consistent with the purposes of this article, to adequately address the needs specified in subdivision (a) of Section 5539.10.

(B) For the purposes of this paragraph, all affected public agencies means the County of Sacramento, all incorporated cities within the county, and any park district or county service area established for the purpose of acquiring, improving, and managing land or improvements for park, recreational, open-space, or conservation purposes which is included within the territory of the district.

(6) (A) Call and give notice of an election to be held in the proposed regional district for the purpose of determining whether the regional district shall be formed.

(B) Notwithstanding Section 5518, the County Counsel of the County of Sacramento shall prepare the language in the ballot label. The proposition shall specify the matters set forth in the resolution, except for subparagraph (A). The analysis and review of the measure shall be carried out pursuant to Section 9160 of the Elections Code.

(7) State that in the first 20 years after the date that an assessment is levied pursuant to Section 5539.10, a minimum of 75 percent of all proceeds of assessments levied by the regional district shall be used for capital outlay projects on a nonannualized basis.

(8) Include an expenditure plan consisting of a list of capital outlay projects, including acquisition areas, and a general description of proposed outlays for operation and maintenance to be funded, over a 20-year period from the date on which the assessment is first levied, with proceeds of assessments levied by the regional district. No funds shall be allocated for capital outlay projects or for the operation and maintenance of any lands or facilities that are not located within the boundaries of the regional district.

(9) State the proposed rate and method of apportionment to be used in levying annual assessments for all categories of property.

(10) Include any other matters determined to be necessary or desirable by the board of supervisors.

(d) (1) The formation of the regional district is not subject to Section 5517.1 or to the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5 of the Government Code).

(2) The regional district shall be formed if a majority of voters voting on the proposition vote in favor of formation of the regional district.

(e) (1) No proceeds from any bonds issued pursuant to Section 5539.10 shall be expended for operation and maintenance. Bond proceeds may be expended to pay all costs incidental to the preparation and issuance of the bonds.

(2) The regional district may use the proceeds from the levy of assessments for the operation and maintenance of capital outlay projects and any lands acquired and improvements made to park, recreational, and open-space lands of the regional district.

(Amended by Stats. 2003, Ch. 296, Sec. 32. Effective January 1, 2004.)



5506.11

(a) A proceeding for the formation of a regional district in Santa Barbara County may be initiated by resolution of the Board of Supervisors of the County of Santa Barbara, adopted after a hearing noticed in accordance with Section 6064 of the Government Code, in lieu of the petition and proceedings related to the petition as specified in this article.

(b) The resolution shall do all of the following:

(1) Name the proposed regional district and state the reasons for forming it.

(2) Specify that the proposed regional district shall be governed by a board of five directors, to be elected in accordance with this article.

(3) Specify the territory to be included in the proposed regional district. The territory of the proposed regional district may include part of the territory within Santa Barbara County, and may include incorporated cities within that territory.

(4) Specify the boundaries of the five wards or subdistricts drawn pursuant to Section 5515.

(5) Specify that the regional district shall not have, and may not exercise, the power of eminent domain pursuant to Section 5542 or any other provision of law.

(6) Describe the methods by which the proposed regional district will be financed.

(7) Call, and give notice of, an election to be held in the proposed regional district pursuant to subdivision (b) of Section 5514.

(8) Prescribe any other matters necessary to the formation of the proposed regional district.

(c) For purposes of this section, regional district means an open-space district formed pursuant to this section that contains part of the territory within Santa Barbara County, including all incorporated cities within that territory.

(Added by Stats. 2000, Ch. 755, Sec. 2. Effective January 1, 2001.)



5506.12

(a) A proceeding for the formation of a regional district in Ventura County may be initiated by resolution of the Board of Supervisors of the County of Ventura, adopted after a hearing noticed in accordance with Section 6064 of the Government Code, in lieu of the petition and related proceedings specified in this article.

(b) The resolution shall do all of the following:

(1) Name the proposed regional district and state the reasons for forming it.

(2) Specify that the proposed regional district shall be governed by a board of five directors who shall be: (A) elected in accordance with this article; (B) appointed by the board of supervisors; or (C) the members of the board of supervisors acting ex officio. The method of selecting directors shall be determined by the terms of the regional district measure placed before the voters.

(3) Specify the territory to be included in the proposed regional district. The territory of the proposed regional district may include all or part of the territory within Ventura County, and may include incorporated cities within that territory.

(4) Specify the boundaries of the five wards or subdistricts drawn pursuant to Section 5515 or according to the boundaries of existing supervisorial districts.

(5) Specify that the regional district shall not have, and may not exercise, the power of eminent domain pursuant to Section 5542 or any other provision of law.

(6) Describe the methods by which the proposed regional district will be financed.

(7) Call, and give notice of, an election to be held in the proposed regional district pursuant to subdivision (b) of Section 5514.

(8) Prescribe any other matters necessary to the formation of the proposed regional district.

(c) For purposes of this section, regional district means an open-space district formed pursuant to this section that contains all or part of the territory within Ventura County, and may include all incorporated cities within that territory.

(Added by Stats. 2002, Ch. 24, Sec. 2. Effective January 1, 2003.)



5507

If the clerk s certificate or certificates indicate that the petition has been properly signed, the board of supervisors of the county or counties not having the largest area within the proposed district shall, by resolution, fix a time and place for a hearing upon the question whether the territory described within the boundaries of its county will be benefited and should be included in the proposed district.

(Amended by Stats. 1975, Ch. 813.)



5508

Notice of the hearing, specifying the time and place, shall be published twice in a newspaper of general circulation in the county conducting the hearing. The first publication shall be at least ten days before the day of the hearing.

(Amended by Stats. 1939, Ch. 94.)



5509

The hearing may be continued from time to time, not exceeding four weeks in all. At the conclusion of the hearing the board of supervisors conducting it shall pass a resolution, either approving in whole or in part the inclusion within the proposed district of the territory within its county described in the petition, or disapproving it. If the board approves it in part only, it shall in the resolution describe the territory in its county the inclusion of which it approves. It shall then cause a certified copy of the resolution to be immediately transmitted to the clerk of the board of supervisors of the county having the largest area within the proposed district.

(Amended by Stats. 1975, Ch. 813.)



5510

The board of supervisors of the county having the largest area within the proposed district shall then, by resolution, fix a time and place for a hearing upon the question whether the petition should be granted and further proceedings taken under this article, and whether the property described in the petition will be benefited and should be included in the proposed district.

(Added by Stats. 1939, Ch. 94.)



5511

Notice of the hearing, specifying the time and place, shall be published twice in a newspaper of general circulation in the county conducting the hearing. The first publication shall be at least ten days before the day of the hearing.

(Added by Stats. 1939, Ch. 94.)



5512

The hearing may be continued from time to time, not exceeding four weeks in all. At the conclusion of the hearing, the board of supervisors conducting it shall pass a resolution, either approving the petition in whole or in part, or denying it. If the board approves it in part only, it shall describe in the resolution the territory proposed to be included in the district. It shall not include in the description any territory, the inclusion of which has not been approved by the board of supervisors of the county in which it is located.

(Added by Stats. 1939, Ch. 94.)



5512.5

(a) Except as provided in Section 5506.6, the question whether the district shall be named a regional park district, regional park and open-space district, or regional open-space district shall be considered at the hearing conducted by the board of supervisors of the county having the largest area within the proposed district. At the conclusion of such hearing, the board of supervisors shall pass a resolution naming the district.

(b) Except as provided in Section 5506.6, after formation of a district, the directors may change the name of the district, at the conclusion of a hearing held for that purpose, by resolution approved by four-fifths of the directors of the district. Notice of the hearing, specifying the time and place, shall be published at least once in a newspaper of general circulation in the district; or if there be none, in the county having the largest population within the district.

(Added by Stats. 1975, Ch. 813.)



5513

Where all the territory described in the petition is located entirely within one county, the board of supervisors of that county shall, after the petition has been checked and certified by the clerk, proceed in the first instance as provided for the county having the largest area within the proposed district.

(Added by Stats. 1939, Ch. 94.)



5514

(a) The board of supervisors of the county having the largest area within the proposed district shall, if the petition, after the hearing, has been approved, in whole or in part, have jurisdiction to proceed further with the calling of an election within the boundaries of the proposed district as described in the resolution passed at the conclusion of the hearing, and shall, either as a part of the same resolution or by a later resolution, call an election within the proposed district for the purpose of determining whether the district shall be created and established and, if necessary, for the purpose of electing the first board of directors therefor in case the district is created.

(b) In a district proposed to be formed pursuant to Section 5506.5, 5506.11, or 5506.12, the resolution calling the election may provide for a single ballot measure or separate ballot measures on the question of formation, establishment of an appropriations limit authorized by Section 4 of Article XIII?B of the California Constitution, the authority to tax pursuant to Section 5566, and the authority to sell bonds pursuant to Section 5568, or any combination of those questions.

(Amended by Stats. 2002, Ch. 24, Sec. 3. Effective January 1, 2003.)



5515

Before calling the election the board of supervisors shall divide the proposed district into five or seven wards or subdistricts, the boundaries of which shall be so drawn that each contains approximately an equal number of electors.

The municipalities and any other territory included in the proposed district may be divided for the purpose of establishing the boundaries of the wards or subdistricts, if no election precinct is divided.

(Amended by Stats. 1963, Ch. 1117.)



5516

Upon establishing the wards the board of supervisors of the county shall give notice of an election to be held within the proposed district for the purpose of determining whether it shall be created and established, and for the purpose of electing directors if established.

The notice shall state the name of the proposed district, and describe its boundaries. It shall also describe the boundaries of the wards or subdistricts provided for the purpose of electing directors.

(Added by Stats. 1939, Ch. 94.)



5517

The notice shall be published once a week for at least three weeks before the day of the election in each municipality in the proposed district. If no newspaper of general circulation is published in any of the municipalities included in the district, the notice shall be posted for at least three weeks in not less than three public places in each of such municipalities. If unincorporated territory is included in the district the notice shall be posted for a like period in at least three public places in the unincorporated territory.

(Added by Stats. 1939, Ch. 94.)



5517.1

Within five days after the district formation election has been called, the legislative body which has called the election shall transmit, by registered mail, a written notification of the election call to the executive officer of the local agency formation commission of the county or principal county in which the territory or major portion of the territory of the proposed district is located. Such written notice shall include the name and a description of the proposed district, and may be in the form of a certified copy of the resolution adopted by the legislative body calling the district formation election.

The executive officer, within five days after being notified that a district formation election has been called, shall submit to the commission, for its approval or modification, an impartial analysis of the proposed district formation.

The impartial analysis shall not exceed 500 words in length and shall include a specific description of the boundaries of the district proposed to be formed.

The local agency formation commission, within five days after the receipt of the executive officer s analysis, shall approve or modify the analysis and submit it to the officials in charge of conducting the district formation election.

(Added by Stats. 1970, Ch. 736.)



5517.2

The board of supervisors or any member or members of the board authorized by the board, or any individual voter or bona fide association of citizens entitled to vote on the district formation proposition, or any combination of such voters and associations of citizens, may file a written argument for or a written argument against the proposed district formation.

Arguments shall not exceed 300 words in length and shall be filed with the officials in charge of conducting the election not less than 54 days prior to the date of the district formation election.

(Added by Stats. 1970, Ch. 736.)



5517.3

If more than one argument for or more than one argument against the proposed district formation is filed with the election officials within the time prescribed, such election officials shall select one of the arguments for printing and distribution to the voters.

In selecting the arguments, the election officials shall give preference and priority in the order named to the arguments of the following:

(a) The board of supervisors or any member or members of the board authorized by the board.

(b) Individual voters or bona fide associations of citizens or a combination of such voters and associations.

(Added by Stats. 1970, Ch. 736.)



5517.4

The elections officials in charge of conducting the election shall cause a ballot pamphlet concerning the district formation proposition to be voted on to be printed and mailed to each voter entitled to vote on the district formation question.

The ballot pamphlet shall contain the following, in the order prescribed:

(a) The complete text of the proposition.

(b) The impartial analysis of the proposition, prepared by the local agency formation commission.

(c) The argument for the proposed district formation.

(d) The argument against the proposed district formation.

The elections officials shall mail a ballot pamphlet to each voter entitled to vote in the district formation election at least 10 days prior to the date of the election. The ballot pamphlet is official matter within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 164. Effective January 1, 1995.)



5518

The ballots for the election shall contain such instructions as are required by law, and in addition the following:

Shall the (giving the name) district be created and established?

YES

NO

The ballots shall also contain the names of the persons nominated in each ward to serve as a member of the board of directors from the ward, showing separately each ward and its nominees. Any person may be nominated for the office of director upon written petition of 50 or more qualified electors of the ward or subdistrict in which the nominee resides.

(Amended by Stats. 1975, Ch. 813.)



5519

The election, including the nomination and election of directors and all matters not otherwise provided for by this article, shall be held and conducted and the result ascertained, determined, and declared in accordance with the general election laws of the State, as nearly as may be. No person is entitled to vote at the election unless he is a qualified elector of the territory included in the proposed district. The election may be held on the same day as and consolidated with any State, county, or city election.

(Added by Stats. 1939, Ch. 94.)



5520

The election returns shall be forwarded to the board of supervisors of the county having the largest area within the proposed district at the conclusion of the canvass, pursuant to Section 15372 of the Elections Code. At the next meeting after the receipt of the election returns, the board shall certify the results of the election. If a majority of those who have voted on the proposition vote in favor of the creation of the district the board of supervisors shall order and declare the district created.

If it appears from the canvass that a majority of the electors voting at the election have voted against the formation of the district, the proceedings fail entirely, and there shall be no similar proceedings instituted within that territory within six months from the date of the election.

(Amended by Stats. 2007, Ch. 423, Sec. 1. Effective January 1, 2008.)



5521

The board of supervisors shall also canvass the returns of the election with respect to the persons voted for as directors, and shall declare the persons receiving the highest number of votes, for each ward, respectively, to be duly elected as directors of the district, if they are residents and electors of the ward of the district as finally determined.

(Added by Stats. 1939, Ch. 94.)



5522

A person is not entitled to serve as a director unless he is a resident and elector of the district as finally determined, and any vacancies on the board of directors caused by the elimination of territory shall be filled by the remaining directors, in which case ward lines may be disregarded in making their appointments.

(Added by Stats. 1939, Ch. 94.)



5523

The directors shall hold their respective offices only until the first Monday after the first day of January next following the first general election held at least 11 months after the election at which the district was formed, and until their successors are elected and qualified.

(Amended by Stats. 1975, Ch. 813.)



5524

The board of supervisors of the county having the largest area within the district shall cause a certified copy of the order declaring the district created and established, declaring the result of the election, and describing the boundaries of the district, to be recorded with the county recorder of each county in which any portion of the district is situated, and a certified copy shall be filed in the office of the Secretary of State. Thereupon the creation and establishment of the district is complete, and the persons elected as directors shall enter immediately upon their official duties after qualifying according to law.

(Added by Stats. 1939, Ch. 94.)



5525

The board of supervisors calling the election shall make all provisions for holding the election throughout the entire proposed district.

The district shall pay the cost of the election, except that if it fails to be created and established, the county shall pay the cost of the election.

(Amended by Stats. 1953, Ch. 1743.)



5526

No informality in any proceeding or in the conduct of the election, not substantially affecting adversely the legal rights of any person, shall be held to invalidate the incorporation of any district, and any proceedings in which the validity of the incorporation is attacked shall be commenced within three months from the date of filing the order described in section 5524 with the Secretary of State; otherwise, incorporation and the legal existence of the district is valid and in every respect legal and incontestable.

(Added by Stats. 1939, Ch. 94.)



5526.1

Any action or proceeding in a district formed pursuant to Section 5506.5, in Sonoma County, in which the validity of the imposition of any tax authorized by this article or the issuance of any bonds under this article or any of the proceedings in relation thereto is contested, questioned, or denied, shall be commenced pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure. Any such action brought pursuant to Section 863 of the Code of Civil Procedure shall be commenced within 180 days of the levy of the contested tax or the authorization of the bond sale. Otherwise, the taxes and bonds and all proceedings in relation thereto, including the adoption and approval of ordinances, shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1990, Ch. 186, Sec. 4. Effective June 29, 1990.)



5527

The government of each district shall be vested in a board of five or seven directors, one from each of the wards or subdistricts, together with the other officers mentioned in this article. Directors shall be residents and electors of the wards or subdistricts from which they are nominated. Directors who are elected at any election which is held after October 1, 1965, shall be elected by ward or subdistrict and the qualified electors in any ward or subdistrict may only vote at a district election at which a director is to be elected to represent such ward or subdistrict and may only vote for one of the persons who is nominated for such office.

(Amended by Stats. 1965, Ch. 1660.)



5527.1

(a) Notwithstanding Section 5527, the local agency formation commission, in approving either a consolidation of districts or the reorganization of two or more districts into a single regional park district may, pursuant to subdivisions (k) and (n) of Section 56886 of the Government Code, increase the number of directors to serve on the board of directors of the consolidated or reorganized district to 7, 9, or 11, who shall be members of the board of directors of the districts to be consolidated or reorganized as of the effective date of the consolidation or reorganization.

(b) Upon the expiration of the terms of the members of the board of directors of the consolidated district, or a district reorganized as described in subdivision (a), whose terms first expire following the effective date of the consolidation or reorganization, the total number of members on the board of directors shall be reduced until the number equals the number of members permitted by the principal act of the consolidated or reorganized district, or any larger number as may be specified by the local agency formation commission in approving the consolidation or reorganization.

(c) In addition to the powers granted under Section 1780 of the Government Code, in the event of a vacancy on the board of directors of the consolidated district or a district reorganized as described in subdivision (a) at which time the total number of directors is greater than five, the board of directors may, by majority vote of the remaining members of the board, choose not to fill the vacancy. In that event, the total membership of the board of directors shall be reduced by one board member. Upon making the determination not to fill a vacancy, the board of directors shall notify the board of supervisors of its decision.

(d) For the purposes of this section: consolidation means consolidation, as defined in Section 56030 of the Government Code; district or special district means district or special district, as defined in Section 56036 of the Government Code; and reorganization means reorganization, as defined in Section 56073 of the Government Code.

(Amended by Stats. 2006, Ch. 172, Sec. 13. Effective January 1, 2007.)



5528

All elections and nominations of candidates for directors subsequent to the first shall be held and conducted in accordance with the general election laws of the State as near as they may be applicable when not in conflict with this article.

(Added by Stats. 1939, Ch. 94.)



5529

At least 10 days before the date fixed for the district election, notice of the election shall be given by publication once in one or more newspapers of general circulation published and circulated in the district. In districts where no newspaper of general circulation is published, notice shall be posted in three public places for two successive weeks. No other notice of an election need be given. The notice shall refer to the wards as previously established by resolution or ordinance of the board of directors.

(Amended by Stats. 1982, Ch. 71, Sec. 1. Effective March 1, 1982.)



5530

The board of directors shall, in the notice, ordinance, or resolution calling an election, consolidate the district election with the election to be held at the same time in the respective counties in which the district is located and shall authorize the respective boards of supervisors to canvass the returns of the district election and certify the result of the canvass to the directors of the district. The board or boards of supervisors shall so consolidate the election, canvass the returns and cause the result to be properly certified to the board of directors of the district.

(Added by Stats. 1939, Ch. 94.)



5531

The election shall be held in all respects as if there were only one election, and only one ticket or ballot shall be used. Nomination papers shall be circulated throughout the ward. A nomination paper containing the name of the candidate to be nominated, with such other information as is required by this article, shall be signed by at least 50 voters residing within the ward.

(Amended by Stats. 1982, Ch. 71, Sec. 1.5. Effective March 1, 1982.)



5532

(a) Except as otherwise provided in this section and Section 5531, Chapter 1 (commencing with Section 8000) of Part 1 of Division 8 of the Elections Code shall substantially govern the manner of appointment of circulators, the form of nomination documents and the securing of signatures to the nomination documents, the filing of the candidate s nomination documents, the payment of filing fees, and all other things necessary to get the name of the candidate upon the ballot.

(b) Circulators may obtain signatures to the nomination paper of any candidate at any time not more than 113 days nor less than 88 days prior to the election, and all nomination documents shall be filed with the secretary of the district not more than 113 days nor less than 88 days before the day of election and shall be examined by him or her.

(c) The election shall be consolidated with the general election as to territory that is the same, and the secretary of the district shall certify the names of all candidates to be placed upon the ballot to the county elections official or officials within the territory affected by the consolidation at least 67 days prior to the date of the election.

(d) Upon the filing of a sufficient nomination paper and declaration of candidacy by any candidate, the name of the candidate shall go upon the ballot at the ensuing general election. Upon receipt of the returns of the canvass by the respective boards of supervisors, the directors of the district shall meet and determine results of the election and declare the candidate or candidates elected.

(e) Notwithstanding any other provision of this section if, by 5 p.m. on the 83rd day prior to the day fixed for the ensuing general election, only one person has been nominated for any elective office to be filled at that election, or no one has been nominated for the office and if a petition signed by 10 percent of the voters or 50 voters, whichever is the smaller number, in the district, or division if elected by division, requesting that the election of directors be held has not been presented to the board of directors, the board of directors shall submit a certificate of these facts to the county elections official or officials and the board of directors, at a regular or special meeting held prior to the last Monday before the last Friday in November in which the election is held, shall appoint to the office or offices the person or persons, if any, who have been nominated. The board of directors shall make the appointments. If no person has been nominated for any office, the board of directors shall appoint any person to the office who is qualified at the first regular or special meeting after the date upon which the election would have been held. The board of directors may permit the candidates running unopposed to have their names appear on the ballot, at the board s option. The person appointed shall qualify and take office and serve exactly as if elected for the office.

(f) The secretary of the district shall issue certificates of election, signed by him or her and duly authenticated, immediately following the determination of the result of the election or the appointment by the directors of the district.

(g) The oath of office shall be taken, subscribed, and filed with the secretary of the district within 30 days after the officer has notice of his or her election or appointment or before the expiration of 15 days before the commencement of his or her term of office. No other filing is required.

(Amended by Stats. 2006, Ch. 588, Sec. 16. Effective January 1, 2007.)



5533

Of the directors elected at the next general state election following the election at which the district is created, those three elected by the highest vote in a five-ward district, or those four elected by the highest vote in a seven-ward district, shall hold office for four years, and the other two in a five-ward district and the other three in a seven-ward district for two years, and until their successors are elected and qualified. Thereafter, at each biennial general election, a number of directors corresponding to the number whose term of office expires shall be elected for terms of four years. The terms shall commence on the first Monday after the first day of January next following the election.

(Amended by Stats. 1963, Ch. 1117.)



5533.5

Notwithstanding the provisions of Section 5533, with respect to any district formed after December 31, 1974, the board of directors shall at its first meeting determine by lot which three wards in a five-ward district or four wards in a seven-ward district, and which two wards in a five-ward district or three wards in a seven-ward district, shall have four- and two-year terms, respectively, at the next general election. Thereafter, at each biennial general election, a number of directors corresponding to the number whose term of office expires shall be elected for terms of four years. The terms shall commence on the first Monday after the first day of January next following the election.

(Added by Stats. 1975, Ch. 813.)



5533.7

(a) Notwithstanding Sections 5533 and 5533.5, with respect to a district formed pursuant to Section 5506.12 where the board of directors of the district is appointed by the board of supervisors of the county in which the district is located, the terms of office of each member of the board of directors is four years, commencing at noon on the first Monday in January, except as provided in subdivision (b).

(b) Within 30 days after the date a district is formed pursuant to this chapter, the board of supervisors of the county in which the district is formed shall appoint five persons to the board of directors of the district. Each person appointed by the board of supervisors to serve on the board of directors of the district shall be a registered voter in the district. The persons appointed to the initial board of directors shall hold their first meeting not later than the first Monday that falls after 45 days after the date of formation of the district. At the first meeting of the board, the directors shall classify themselves by lot into two classes of members. The term of office of the first class with three members shall expire at noon on the first Monday in January that is closest to the fourth year after the appointments made pursuant to this subdivision. The term of office of the class with two members shall expire at noon on the first Monday in January that is closest to the second year after the appointments made pursuant to this subdivision.

(c) Any vacancy in the office of a member of the board of directors of the district appointed pursuant to this section shall be filled by the board of supervisors of the county in which the district is formed. Any person appointed to fill a vacant office shall fill the balance of the unexpired term.

(Added by Stats. 2002, Ch. 24, Sec. 4. Effective January 1, 2003.)



5534

The board of directors may by resolution or ordinance fix the boundaries of the wards or subdistricts for the purpose of electing directors, after the first election creating and establishing the district. The wards shall be established in ample time prior to each biennial general election to permit candidates for the position of directors to circulate nominating papers.

(Added by Stats. 1939, Ch. 94.)



5534.5

Notwithstanding any provision in this article to the contrary, the board may at any time by ordinance alter the existing boundaries of the wards or subdistricts and create new wards or subdistricts for the purpose of increasing the number of the board of directors.

(Added by Stats. 1963, Ch. 1117.)



5535

The board of directors shall choose one of its members president, and another vice president, who shall act for the president during his absence or disability. The board of directors shall either choose one of its members to serve as secretary and another to serve as treasurer or shall employ one or more administrative secretaries or clerks to perform the duties of secretary or treasurer, or both. The board shall provide for the time and place of holding its meetings, which shall be held at least once each month. All legislative sessions of the board, whether regular or special, shall be open to the public. A majority of the board constitutes a quorum for the transaction of business.

(Amended by Stats. 1977, Ch. 630.)



5536

(a) The board shall establish rules for its proceedings.

(b) The board may provide, by ordinance or resolution, that each of its members may receive an amount not to exceed one hundred dollars ($100) per day for each attendance at a meeting of the board. For purposes of this section, a meeting of the board includes, but is not limited to, closed sessions of the board, board field trips, district public hearings, or meetings of a committee of the board. The maximum compensation allowable to a board member on any given day shall be one hundred dollars ($100). Board members shall not receive any other compensation for meetings, and no board member shall receive more than five hundred dollars ($500) compensation under this section in any one calendar month, except that board members of the East Bay Regional Park District may receive compensation for not more than 10 days in any one calendar month. A board member may elect to waive the per diem. In addition, the board may provide, by ordinance or resolution, that each of its members not otherwise eligible for an employer-paid or partially employer-paid group medical or group dental plan, or both, may participate in any of those plans available to permanent employees of the district on the same terms available to those district employees or on terms and conditions as the board may determine. A board member who elects to participate in any plan may also elect to have the premium for the plan charged against his or her per diem and may further elect to waive the balance of the per diem.

(c) All vacancies on the board shall be filled in accordance with the requirements of Section 1780 of the Government Code, except that, in the case of vacancies caused by the creation of new wards or subdistricts, the directors shall, prior to the vacancies being filled, determine by lot, for the purpose of fixing the terms of the first directors to be elected to the wards or subdistricts, which ward or subdistrict shall have a four-year term and which ward or subdistrict shall have a two-year term. The persons who fill the vacancies caused by the establishment of new wards or subdistricts shall hold office until the next general election and until their successors are elected and qualified for the terms previously determined by lot.

(d) For purposes of this section, the determination of whether a director s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 18. Effective January 1, 2006.)



5536.5

Members of the board of directors may be allowed actual necessary traveling and incidental expenses incurred in the performance of official business of the district as approved by the district board. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 19. Effective January 1, 2006.)



5537

The board of directors is the legislative body of the district and shall determine all questions of policy.

(Added by Stats. 1939, Ch. 94.)



5538

The board shall appoint a general manager, who shall be the chief administrative officer of the district, and a controller, and may appoint other subordinate officers, and shall fix their compensation and duties. Such appointees shall hold office at the pleasure of the board. They shall give such bonds and in such amounts as the board may require. The board may consolidate any of such offices in one person. The board may also provide for an assistant to any officer of the district, who, when appointed by the board, may perform any act that his principal may perform, when authorized so to do by the board.

The board may from time to time contract for or employ any professional services required by the district, or by the board, or by any officers of the district.

(Amended by Stats. 1972, Ch. 455.)



5538.3

The officers and employees of the County of San Diego may act, ex officio, as officers and employees of the regional district formed pursuant to Section 5506.3 and may discharge the authority and responsibility specified in this article. The County of San Diego may provide the services and facilities needed to carry out the functions of the regional district. The proceeds of assessments levied pursuant to Section 5539.3 may be expended to reimburse the county for the actual costs of those services and facilities.

(Added by Stats. 1993, Ch. 1155, Sec. 2. Effective January 1, 1994.)



5538.4

If a district is created and established in Napa County, the district may contract with Napa County to furnish the services of the officers and employees of the county to discharge the authority and responsibility specified in this article.

(Added by Stats. 1992, Ch. 74, Sec. 2. Effective June 3, 1992.)



5538.5

If the Board of Supervisors of the County of Marin acts as the governing body of a district pursuant to Section 5506.5, the respective officers of that county shall act, ex officio, as officers and employees of the district and discharge the authority and responsibility specified in this article.

(Amended by Stats. 1996, Ch. 872, Sec. 131. Effective January 1, 1997.)



5538.7

If a district is created and established in Riverside County, officers and employees of the County of Riverside may act, ex officio, as officers and employees of the district and may discharge the authority and responsibility specified in this article.

(Added by Stats. 1989, Ch. 789, Sec. 20.)



5538.8

If a regional district is created and established in San Bernardino County, the regional district may contract with the County of San Bernardino to furnish its officers and employees to discharge the authority and responsibility specified in this article.

(Added by Stats. 1990, Ch. 1017, Sec. 2.)



5538.9

If the regional district is created and established in Los Angeles County, officers and employees of the County of Los Angeles may act, ex officio, as officers and employees of the regional district and may discharge the authority and responsibility specified in this article. The County of Los Angeles may provide the services and facilities needed to carry out the functions of the regional district. Proceeds of assessments levied pursuant to Section 5539.9 may be used to reimburse the county for the actual costs of these services and facilities.

(Added by Stats. 1991, Ch. 823, Sec. 2.)



5538.10

The officers and employees of the County of Sacramento may act, ex officio, as officers and employees of the regional district formed pursuant to Section 5506.10 and may discharge the authority and responsibility specified in this article. The County of Sacramento may provide the services and facilities needed to carry out the functions of the regional district. The proceeds of assessments levied pursuant to Section 5539.10 may be expended to reimburse the county for the actual costs of those services and facilities.

(Added by Stats. 1993, Ch. 1071, Sec. 2. Effective January 1, 1994.)



5539

A district:

(a) Has perpetual succession.

(b) May sue and be sued, except as otherwise provided by law, in all actions and proceedings in all courts or tribunals of competent jurisdiction.

(c) May adopt a seal and alter it at pleasure.

(Added by Stats. 1939, Ch. 94.)



5539.3

(a) (1) The Legislature hereby finds and declares that the land acquisition, improvements, and services provided by the regional district formed pursuant to Section 5506.3 will specifically benefit the properties assessed and the persons paying the assessments authorized in this section in at least the following respects:

(A) Enhanced recreational opportunities and expanded access to recreational facilities for all residents throughout the regional district.

(B) Improved quality of life for all communities in the regional district by protecting, restoring, and improving the regional district s irreplaceable park, wildlife, open-space, and beach lands.

(C) Preservation of canyons, foothills, and mountains and development of public access to these lands throughout the regional district.

(D) Protection of the diverse historical, cultural, and archaeological values of the territory of the regional district.

(E) Increased economic activity and expanded employment opportunities within the regional district.

(F) Increased property values, resulting from the benefits specified in this subdivision.

(G) Provision of benefits to all properties within the regional district, including positive impacts on air and water quality, capacity of roads, transportation and other public infrastructure systems, schools, and public utilities.

(2) The Legislature further finds and declares all of the following:

(A) The expansion, restoration, and improvement of park, recreational, beach, and open-space lands throughout the regional district benefits all residents in the regional district.

(B) Protection, restoration, and improvement of the lands within the regional district are vital to the quality of life for all residents in the regional district.

(C) Increased park and recreational opportunities in the densely populated and heavily urbanized areas of the regional district are vital to the health and well-being of all residents in the regional district, and providing those opportunities is a high priority.

(D) Portions of parcels of land that are in commercial agricultural use do not benefit from park or open-space lands, facilities, or services funded pursuant to this section.

(b) In addition to the authority conferred in Section 5539.5, to the extent not inconsistent with this section, the Landscaping and Lighting Act of 1972 (Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code), is applicable to the regional district, except as follows:

(1) Article 2 (commencing with Section 22605) of Chapter 2 of Part 2 of Division 15 of the Streets and Highways Code does not apply.

(2) No changes shall be made pursuant to Chapter 3 (commencing with Section 22620) of Part 2 of Division 15 of the Streets and Highways Code or Section 5572 of this code with respect to the rate and method of apportionment of assessments, the use of proceeds of assessments, the use of proceeds of bonds, and the territory included within the district, except that the governing body may correct errors in assessments, rule on appeals of assessments against particular parcels, and annually adjust the assessments levied against particular parcels of real property to reflect changes in the uses of those parcels.

(3) No changes shall be made to the rate and method of apportionment of any assessment approved by the voters and levied pursuant to this section.

(4) In addition to the items required by Section 22567 of the Streets and Highways Code, the regional district s annual report shall include all of the following:

(A) Changes in the total number of parcels assessed and changes in the number of parcels with respect to use code.

(B) The amount of revenue expected to be received by the regional district in the next fiscal year.

(C) The proposed allocation of funds for operation and maintenance for the next fiscal year.

(D) The expenditure of funds in the current fiscal year.

(5) Any notice required pursuant to the Landscaping and Lighting Act of 1972, Section 54954.6 of the Government Code, or Section 5511 shall be published pursuant to Section 6064 of the Government Code.

(6) (A) (i) The governing body shall not levy any assessment unless a proposition authorizing the regional district to levy the assessment is first approved by a majority of the voters voting on the proposition. The proposition shall include the matters specified in subdivision (c) of Section 5506.3, except for paragraph (6). The election held pursuant to this paragraph shall satisfy the requirement for any election that may be required under Section 22525.5 of the Streets and Highways Code.

(ii) No additional assessment shall be levied pursuant to this section, including any assessment for time periods beyond those specified in paragraphs (7) and (8) of subdivision (c) of Section 5506.3, unless a proposition, including the provisions specified in paragraphs (5), (8), and (9) of subdivision (c) of Section 5506.3, is approved by a majority of the voters in the regional district voting on the proposition.

(B) Notwithstanding Section 5518, the County Counsel of the County of San Diego shall prepare the language in the ballot label. The analysis and review of the measure shall be carried out pursuant to Section 9160 of the Elections Code.

(C) The Board of Supervisors of San Diego County may consolidate a proposition submitted to the voters pursuant to this paragraph into a single ballot measure with the proposition whether to form the regional district submitted pursuant to paragraph (6) of subdivision (c) of Section 5506.3.

(D) Notwithstanding any other provision of the Landscaping and Lighting Act of 1972, any assessment proposed pursuant to that act shall be deemed levied upon approval of a majority of the voters voting on the proposition.

(7) (A) All proceeds of assessments levied or bonds issued by the regional district shall be allocated in accordance with paragraphs (5) and (8) of subdivision (c) of Section 5506.3.

(B) Any future expenditure plan shall include a division of funds between expenditures for capital outlay projects and expenditures for operation and maintenance, a list of proposed capital outlay projects, and a description of areas proposed for acquisition. No expenditure plan shall contain any provision that may impair the payment of debt service on bonds or other evidence of indebtedness previously issued pursuant to this section. Any assessment levied pursuant to this section may include an annual amount to pay the costs of operation and maintenance and may be collected in annual installments.

(c) Prior to the election required by paragraph (6) of subdivision (b), the Board of Supervisors of San Diego County may undertake proceedings on behalf of the proposed regional district in accordance with Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code to create an assessment district with the same boundaries as the proposed regional district. Hearings required pursuant to Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code may be consolidated with those required pursuant to this article. Those proceedings shall be deemed to be the proceedings required by Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code.

(d) (1) The governing body shall exempt from assessment any uninhabited parcel that is substantially used in agriculture and any parcel enforceably restricted as open-space land during the time that the parcel is so used or restricted, if the governing body determines that the parcel will not benefit from the expenditure of the proceeds of assessments.

(2) For purposes of this subdivision, lands that are enforceably restricted as open-space lands include, but are not limited to, lands restricted under contract pursuant to the Williamson Act (Chapter 7 (commencing with Section 51200) of Part 1 of Division 1 of Title 5 of the Government Code) and lands restricted pursuant to a conservation easement.

(e) Notwithstanding any other provision in the acts specified in Section 5539.5 and in subdivision (b), the net amount to be assessed upon lands within an assessment district may be apportioned by any formula or method that fairly distributes the net amount among all assessable lots or parcels in proportion to the estimated benefits to be received by each lot or parcel from the improvements.

(f) The regional district shall not levy assessments beyond the last maturity date of any bonds issued pursuant to Section 5539.3, nor longer than 30 years from the date on which the assessment is first levied.

(g) The regional district shall not levy an assessment within a city or within the unincorporated territory of the county if the city or the county has adopted an ordinance limiting rents, and that ordinance applies to real property other than mobilehome parks, unless one of the following applies:

(1) Under the ordinance, the owner of the real property is permitted to increase directly without filing requirements, the rent rate owed by a tenant under an existing lease in an amount not less than that tenant s proportional share of one-half of the increased assessment applied to the real property.

(2) An amount not less than a tenant s proportional share of one-half of the increased assessment applied to the real property is added to an annual general adjustment to the rental rate owed by that tenant.

(Amended by Stats. 1994, Ch. 923, Sec. 166. Effective January 1, 1995.)



5539.4

The formation of a district with boundaries coterminous with those of Napa County is not subject to the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5 of the Government Code).

(Amended by Stats. 2003, Ch. 296, Sec. 33. Effective January 1, 2004.)



5539.5

For purposes of open space, parkland acquisition, and development, all provisions of the Improvement Act of 1911 (Division 7 (commencing with Section 5000), Streets and Highways Code), the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500), Streets and Highways Code), and the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000), Streets and Highways Code), are applicable to a district. Whenever the public interest or convenience requires, a district may, at the discretion of the board of directors, use any or all provisions of these acts in order to carry out any purpose of the district.

(Added by Stats. 1986, Ch. 982, Sec. 25.)



5539.7

(a) In addition to the authority conferred in Section 5539.5, all provisions of the Landscaping and Lighting Act of 1972 (Division 15 (commencing with Section 22500) of the Streets and Highways Code) are applicable to a district if created and established in Riverside County.

(b) Notwithstanding any provision of the acts listed in Section 5539.5 and in this section, no assessment shall be levied on real property in the district created and established in Riverside County unless and until it is approved by a majority of the electors of the district. An election called for this purpose may be consolidated with the election for the creation and establishment of the district.

(c) The particular amount of the proposed assessment, or a range within which the governing body may fix the amount of the assessment and thereafter revise it during a specified period of time, shall be specified in the measure submitted to the electors pursuant to subdivision (b). In addition, the measure may contain a provision obligating the district, if created and established in Riverside County, to issue to any person paying the assessment an annual pass or coupons entitling that person to the free use, or use on a reduced-fee basis, of district facilities, of a value not to exceed the amount paid by the person as an assessment.

(Added by Stats. 1989, Ch. 789, Sec. 21.)



5539.8

(a) In addition to the authority conferred in Section 5539.5, all provisions of the Landscaping and Lighting Act of 1972 (Division 15 (commencing with Section 22500) of the Streets and Highways Code) are applicable to a regional district if created and established in San Bernardino County. Whenever the public interest or convenience requires, the regional district may, at the discretion of its governing body, use any or all provisions of that act to carry out any purpose of the regional district.

(b) Notwithstanding any provision of the acts specified in Section 5539.5 and in this section, no assessment shall be levied on real property in a regional district created and established in San Bernardino County unless and until it is approved by a majority of the electors of the regional district. An election called for this purpose may be consolidated with the election for the creation and establishment of the regional district.

(c) The particular amount of the proposed assessment, or a range within which the governing body may fix the amount of the assessment and thereafter revise it during a specified period of time, and whether zones shall be established in the regional district for the purpose of having different assessment amounts, shall be specified in the measure submitted to the electors pursuant to subdivision (b). The governing body may exempt from the assessment any uninhabited parcel substantially used in agriculture and any parcel enforceably restricted as open-space land during the time in which the parcel is so used or restricted. In addition, the measure shall contain a provision obligating the regional district, if created and established, to issue, upon the request of any person paying the assessment, an annual pass or coupon entitling that person to the free use, or use on a reduced fee basis, of regional district lands and facilities, of a value not to exceed the amount of the assessment that is allocated to regional district facilities and lands and all phases of regional district operations and programs conducted on regional district lands. The pass or coupon shall not apply to special events at regional district facilities or lands and any charges payable to a concessionaire or private person or entity authorized to use regional district facilities or lands.

(d) The Legislature hereby finds and declares that the land acquisition, improvements, and services provided by the regional district, if created and established, will specially benefit the properties assessed and the persons paying the assessments authorized in this section in at least the following respects:

(1) Enhanced recreational opportunities and expanded access to recreational facilities.

(2) Protection of views, scenery, wildlife, and other resource values enjoyed by residents of the regional district.

(3) Protection of historical and cultural assets of the region.

(4) Increased economic activity and expanded employment opportunities within the regional district.

(5) Reduced costs of local government in areas of law enforcement, fire prevention, natural disaster response, and public health care.

(6) Enhancement of the productivity of some lands and buffering of other lands from incompatible uses.

(7) Increased property values, resulting from the effects specified in this subdivision.

(Added by Stats. 1990, Ch. 1017, Sec. 3.)



5539.9

(a) In addition to the authority conferred in Section 5539.5, the Landscaping and Lighting Act of 1972 (Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code), except Sections 22605, 22609, and 22610 of, and Chapter 3 (commencing with Section 22620) of Part 2 of Division 15 of, the Streets and Highways Code, is, to the extent not inconsistent with or superseded by this section, applicable to a regional district created and established in Los Angeles County, except as follows:

(1) Article 2 (commencing with Section 22605) of Chapter 2 of Part 2 of Division 15 of the Streets and Highways Code shall not apply.

(2) No changes shall be made pursuant to Chapter 3 of Part 2 of Division 15 of the Streets and Highways Code or Section 5572 of this code with respect to the rate and method of apportionment of assessments, the use of proceeds of assessments, the use of proceeds of bonds, and the territory included within the district, except that the governing body may correct errors in assessments, rule on appeals of assessments against particular parcels, and annually adjust the assessments levied against particular parcels of real property to reflect changes in the uses of those parcels.

(3) No changes shall be made to the rate and method of apportionment of any assessment approved by the voters and levied pursuant to this section.

(4) Article 4 (commencing with Section 22565) of Chapter 1 of Part 2 of Division 15 of the Streets and Highways Code shall apply to a regional district created pursuant to Section 5506.9, and, in addition to the items listed in that article, the annual report shall include all of the following:

(A) Changes in the total number of parcels assessed and changes in the number of parcels with respect to use code.

(B) Amount of funds to be generated by the regional district in the next fiscal year.

(C) The proposed allocation of funds for maintenance and servicing for the next fiscal year.

(D) The disposition of funds generated by the regional district in the current fiscal year. Whenever the public interest or convenience requires, the regional district may, at the discretion of its governing body, use any or all provisions of that act to carry out any purpose of the regional district.

(b) For the purposes of the regional district, any notice required to be published pursuant to the Landscaping and Lighting Act of 1972 (Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code) or pursuant to Section 5511 shall be published pursuant to Section 6064 of the Government Code.

(c) Notwithstanding subdivision (a), the governing body of the regional district shall not levy any assessment pursuant to the Landscaping and Lighting Act of 1972 unless a proposition authorizing the regional district to levy the assessments is first approved by a majority of the voters voting on the proposition. The Board of Supervisors of Los Angeles County may consolidate a proposition submitted to the voters pursuant to this subdivision into a single ballot measure with the proposal to determine whether to create and establish a regional district pursuant to paragraph (6) of subdivision (c) of Section 5506.9. Notwithstanding Section 5518, the County Counsel of the County of Los Angeles shall prepare the language in the ballot label. The proposition shall specify the matters set forth in the resolution adopted pursuant to subdivision (c) of Section 5506.9, except paragraph (6) thereof. Notwithstanding any other provision in the Landscaping and Lighting Act of 1972, any assessments proposed pursuant to that act shall be deemed levied upon approval of a majority of the voters voting on the proposition.

(d) (1) Notwithstanding any other provisions in the Landscaping and Lighting Act of 1972, all proceeds of assessments levied or bonds issued by the regional district shall be allocated in accordance with paragraphs (5) and (8) of subdivision (c) of Section 5506.9.

(2) No levy of any additional assessments pursuant to this section, including any levy of any assessment beyond the maximum time periods for which assessments are authorized pursuant to Section 5506.9, may be authorized unless a proposition, including the provisions specified in paragraphs (5), (8), and (9) of subdivision (c) of Section 5506.9, is approved by a majority of the voters in the regional district voting on the proposition. Any future expenditure plan shall include a division of funds between capital outlay and maintenance and servicing, and a list of capital outlay projects and acquisition areas. No future expenditure plan shall contain any provision that could impair the payment of debt service on bonds or other evidence of indebtedness previously issued pursuant to this section. Notwithstanding any provision of the Landscaping and Lighting Act of 1972, any assessment levied pursuant to this section may include an annual amount to pay the costs of maintenance and servicing of the capital outlay projects funded pursuant to Section 5506.9, and may be collected in annual installments.

(e) Prior to the election required by subdivision (c), the Board of Supervisors of Los Angeles County may undertake proceedings on behalf of the proposed regional district in accordance with Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code to create an assessment district with the same boundaries as the proposed regional district. Hearings required pursuant to Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code may be consolidated with those required pursuant to this division. Those proceedings shall be deemed to be the proceedings required by Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code.

(f) The governing body may exempt from the assessment any uninhabited parcel substantially used in agriculture and any parcel enforceably restricted as open-space land during the time in which the parcel is so used or restricted, if the governing body determines that these parcels will not benefit from the expenditure of the proceeds of assessments.

(g) The formation of a regional district with boundaries coterminous with those of Los Angeles County is not subject to Section 5517.1 or to the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5 of the Government Code).

(h) Notwithstanding any other provision in the acts specified in Section 5539.5 and in subdivision (a), the net amount to be assessed upon lands within an assessment district may be apportioned by any formula or method that fairly distributes the net amount among all assessable lots or parcels in proportion to the estimated benefits to be received by each lot or parcel from the improvements.

(i) Analysis and review of the measure submitted to the voters pursuant to subdivision (c) shall be carried out pursuant to Section 9160 of the Elections Code.

(j) The Legislature hereby finds and declares that the land acquisition, improvements, and services provided by the regional district, if created and established, will specially benefit the properties assessed and the persons paying the assessments authorized in this section in at least the following respects:

(1) Enhanced recreational opportunities and expanded access to recreational facilities for all residents throughout the district.

(2) Improved quality of life for all communities in the district by protecting, restoring, and improving the district s irreplaceable beach, wildlife, park, and open-space land.

(3) Preservation of mountains, foothills, and canyons, and development of public access to these lands throughout the district.

(4) Protection of historical and cultural assets of the region.

(5) Increased economic activity and expanded employment opportunities within the regional district.

(6) Increased property values, resulting from the effects specified in this subdivision.

(7) Provision of benefits to all properties within the county, including positive impacts on air and water quality, capacity of roads, transportation and other public infrastructure systems, schools, and public utilities.

(k) The Legislature also finds and declares the following:

(1) The expansion, restoration, and improvement of park, recreation, beach, and open-space lands throughout Los Angeles County benefits all residents in the county.

(2) Protection, restoration, and improvement of these lands are vital to the quality of life for all residents in Los Angeles County.

(3) Increased park and recreation opportunities in the densely populated and heavily urbanized areas of Los Angeles County are vital to the health and well-being of all residents in the county, and providing these opportunities is a high priority.

(4) The protection and enhancement of the recreational opportunities provided by Los Angeles County s beaches, shoreline, and mountains must be included within the expenditure plan specified in subdivision (c) of Section 5506.9 in order to provide benefits to each resident of the county. The Legislature also finds and declares that, consistent with Division 23 (commencing with Section 33000), the Santa Monica Mountains Conservancy is a unique and valuable environmental, educational, and recreational resource; that as the last large undeveloped area within the greater Los Angeles metropolitan region it provides essential relief from the urban environment; and that the preservation and protection of this resource is in the public interest; and the Legislature further finds and declares that the acquisition of open-space lands by the conservancy provides a necessary benefit to each and every resident of Los Angeles County.

(5) The population of Los Angeles County continues to grow at an increasing rate, and already is far behind other urban areas in the state in providing adequate park, recreation, and open-space facilities for its residents. Creation of a regional park and open-space district with boundaries coterminous with those of Los Angeles County is critical to help address the growing and unmet park and recreation needs in Los Angeles County. It is therefore vital that Los Angeles County act immediately to address these issues.

(Amended by Stats. 2003, Ch. 296, Sec. 34. Effective January 1, 2004.)



5539.10

(a)(1) The Legislature hereby finds and declares that the land acquisition, improvements, and services provided by the regional district formed pursuant to Section 5506.10 will specifically benefit the properties assessed and the persons paying the assessments authorized in this section in at least the following respects:

(A) Enhanced recreational opportunities and expanded access to recreational facilities for all residents throughout the regional district.

(B) Improved quality of life for all communities in the regional district by protecting, restoring, and improving the regional district s irreplaceable beaches, rivers and creeks, wildlife, parks, and open-space land.

(C) Preservation of natural lands, including foothills, and rivers and creeks, and the development of public access to those lands and waters throughout the regional district.

(D) Protection of the historical and cultural values of the territory of the regional district.

(E) Increased economic activity and expanded employment opportunities within the regional district.

(F) Increased property values, resulting from the benefits specified in this subdivision.

(G) Provision of benefits to all properties within the regional district, including positive impacts on air and water quality, capacity of roads, transportation and other public infrastructure systems, schools, and public utilities.

(2) The Legislature further finds and declares all of the following:

(A) The expansion, restoration, improvement, and safety of park, recreational, beach, and open-space lands throughout the regional district benefits all residents in the regional district.

(B) Protection, restoration, and improvement of the lands within the regional district are vital to the quality of life for all residents in the regional district.

(C) Maintaining, improving, and servicing, and providing security for, park, recreational, and open-space lands and improvements is vital to the welfare and to the property values of all residents in the regional district.

(D) Increased park and recreational opportunities in the more densely populated and urbanized areas of the regional district are particularly vital to the health and well-being of residents, and providing those opportunities is a high priority.

(E) The protection and enhancement of the recreational opportunities provided by the rivers, beaches, foothills, parkways, greenways, and other open-space areas in the regional district must be included within the expenditure plan specified in paragraph (8) of subdivision (c) of Section 5506.10 in order to provide benefits to each resident of the county.

(F) Portions of parcels of land that are in commercial agricultural use do not benefit from park or open-space lands, facilities, or services funded pursuant to this section.

(b) In addition to the authority conferred in Section 5539.5, to the extent not inconsistent with this section, all provisions of the Landscaping and Lighting Act of 1972 (Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code) are applicable to the regional district, except as follows:

(1) Article 2 (commencing with Section 22605) of Chapter 2 of Part 2 of Division 15 of the Streets and Highways Code does not apply.

(2) No changes shall be made pursuant to Chapter 3 (commencing with Section 22620) of Part 2 of Division 15 of the Streets and Highways Code or Section 5572 of this code with respect to the rate and method of apportionment of assessments, the use of proceeds of assessments, the use of proceeds of bonds, and the territory included within the district, except that the governing body may correct errors in assessments, rule on appeals of assessments against particular parcels, and annually adjust the assessments levied against particular parcels of real property to reflect changes in the uses of those parcels.

(3) No changes shall be made to the rate and method of apportionment of any assessment approved by the voters and levied pursuant to this section.

(4) In addition to the items required by Section 22567 of the Streets and Highways Code, the regional district s annual report shall include all of the following:

(A) Changes in the total number of parcels assessed and changes in the number of parcels with respect to use code.

(B) The amount of revenue expected to be received by the regional district in the next fiscal year.

(C) The proposed allocation of funds for operation and maintenance for the next fiscal year.

(D) The expenditure of funds in the current fiscal year.

(5) Any notice required pursuant to the Landscaping and Lighting Act of 1972, Section 54954.6 of the Government Code, or Section 5511 shall be published pursuant to Section 6064 of the Government Code.

(6) (A) (i) The governing body shall not levy any assessment unless a proposition authorizing the regional district to levy the assessment is first approved by a majority of the voters voting on the proposition. The proposition shall include the matters specified in subdivision (c) of Section 5506.10, except for paragraph (6) of that subdivision. The election held pursuant to this paragraph shall satisfy the requirement for any election that may be required under Section 22525.5 of the Streets and Highways Code.

(ii) No additional assessment shall be levied pursuant to this section, including any assessment for time periods beyond those specified in paragraphs (7) and (8) of subdivision (c) of Section 5506.10, unless a proposition, including the matters specified in subdivision (c) of Section 5506.10, except for paragraph (6) of that subdivision, is approved by a majority of the voters in the regional district voting on the proposition.

(B) Notwithstanding Section 5518, the County Counsel of the County of Sacramento shall prepare the language in the ballot label.

(C) The Board of Supervisors of Sacramento County may consolidate a proposition submitted to the voters pursuant to this paragraph into a single ballot measure with the proposition whether to form the regional district submitted pursuant to paragraph (6) of subdivision (c) of Section 5506.10.

(7) (A) All proceeds of assessments levied or bonds issued by the regional district shall be allocated in accordance with paragraphs (5) and (8) of subdivision (c) of Section 5506.10.

(B) Any future expenditure plan shall include a division of funds between expenditures for capital outlay projects and expenditures for operation and maintenance, a list of proposed capital outlay projects, and a description of areas proposed for acquisition. No expenditure plan shall contain any provision that may impair the payment of debt service on bonds or other evidence of indebtedness previously issued pursuant to this section. Any assessment levied pursuant to this section may include an annual amount to pay the costs of operation and maintenance and may be collected in annual installments.

(c) Prior to the election required by paragraph (6) of subdivision (b), the Board of Supervisors of Sacramento County may undertake proceedings on behalf of the proposed regional district in accordance with Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code to create an assessment district with the same boundaries as the proposed regional district. Hearings required pursuant to Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code may be consolidated with those required pursuant to this article. Those proceedings shall be deemed to be the proceedings required by Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code.

(d) (1) The governing body shall exempt from assessment any uninhabited parcel that is substantially used in agriculture and any parcel enforceably restricted as open-space land during the time that the parcel is so used or restricted, if the governing body determines that the parcel will not benefit from the expenditure of the proceeds of assessments.

(2) For purposes of this subdivision, lands that are enforceably restricted as open-space lands include, but are not limited to, lands restricted under contract pursuant to the Williamson Act (Chapter 7 (commencing with Section 51200) of Part 1 of Division 1 of Title 5 of the Government Code) and lands restricted pursuant to a conservation easement.

(e) The net amount to be assessed upon lands within an assessment district may be apportioned by any formula or method which fairly distributes the net amount among all assessable lots or parcels in proportion to the estimated benefits to be received by each lot or parcel from the improvements.

(f) The regional district shall not levy assessments beyond the last maturity date of any bonds issued pursuant to Section 5539.10 nor longer than 30 years from the date on which the assessment is first levied.

(Added by Stats. 1993, Ch. 1071, Sec. 3. Effective January 1, 1994.)



5540

A district may take by grant, appropriation, purchase, gift, devise, condemnation, or lease, and may hold, use, enjoy, and lease or dispose of real and personal property of every kind, and rights in real and personal property, within or without the district, necessary to the full exercise of its powers.

Lands subject to the grant of an open-space easement executed and accepted by the district in accordance with this article are enforceably restricted within the meaning of Section 8 of Article XIII of the California Constitution. An easement or other interest in real property may be dedicated for park or open-space purposes, or both, by the adoption of a resolution by the board of directors, and any interest so dedicated may be conveyed only as provided in this section.

A district may not validly convey any interest in any real property actually dedicated and used for park or open-space, or both, purposes without the consent of a majority of the voters of the district voting at a special election called by the board and held for that purpose. Consent need not first be obtained for a lease of any real property for a period not exceeding 25 years; and consent need not first be obtained for a conveyance of any real property if the Legislature, by concurrent resolution, authorizes a conveyance after a resolution of intention has been adopted by at least a two-thirds vote of the board of directors of the district, specifically describing the property to be conveyed.

(Amended by Stats. 1985, Ch. 371, Sec. 1.)



5540.1

Notwithstanding Section 5540, the Midpeninsula Regional Open Space District shall not exercise the power of eminent domain to acquire any real property or any interest in real property in the San Mateo County Coastal Annexation Area, as defined in the Resolution of Application for Annexation Proceedings No. 03-20, which was adopted by the Board of Directors of the Midpeninsula Regional Open Space District on June 6, 2003.

(Added by Stats. 2004, Ch. 27, first Sec. 2. Effective April 1, 2004.)



5540.5

(a) Notwithstanding Section 5540, a district, with the approval by a unanimous vote of the members of its board of directors, may exchange real property, or an interest in real property, dedicated and used for park or open-space purposes, or both park and open-space purposes, for real property, or an interest in real property, that the board of directors determines to be of equal or greater value and is necessary to be acquired for park or open-space purposes, or both park and open-space purposes.

(b) A district shall not in a calendar year exchange more than 10 acres of district-owned real property, or an interest in real property, pursuant to this section for other real property, or an interest in real property, and the real property, or interest in real property, acquired by the district shall be adjacent to other real property owned by the district.

(c) Notwithstanding subdivision (b), the East Bay Regional Park District, the Midpeninsula Regional Open Space District, and the Sonoma County Agricultural Preservation and Open Space District may exchange up to a maximum of 40 acres, of district-owned real property or an interest in real property in a calendar year pursuant to this section, for other real property or an interest in real property, and real property or an interest in real property so acquired by the district shall be adjacent to other real property owned by the district.

(Amended by Stats. 2007, Ch. 28, Sec. 1. Effective January 1, 2008.)



5540.6

Notwithstanding Section 5540, a district may, with the approval by a four-fifths vote of the board of directors, convey to another public agency any real property, or any interest in real property, dedicated and used for park or open-space purposes, or both, provided the public agency undertakes in a recorded written agreement to continue to use the real property, or the interest in the real property, for those purposes and not to convey the real property, or the interest in the real property, without the consent of a majority of the voters of the district at an election called and conducted by the board pursuant to Section 5540.

(Amended by Stats. 2002, Ch. 23, Sec. 2. Effective April 17, 2002.)



5541

A district may plan, adopt, lay out, plant, develop, and otherwise improve, extend, control, operate, and maintain a system of public parks, playgrounds, golf courses, beaches, trails, natural areas, ecological and open space preserves, parkways, scenic drives, boulevards, and other facilities for public recreation, for the use and enjoyment of all the inhabitants of the district, and it may select, designate, and acquire land, or rights in land, within or without the district, to be used and appropriated for such purposes. It may cause such trails, parkways, scenic drives, and boulevards to be opened, altered, widened, extended, graded or regraded, paved or repaved, planted or replanted, repaired, and otherwise improved, may conduct programs and classes in outdoor science education and conservation education, and may do all other things necessary or convenient to carry out the purposes of this article.

The board of directors of a district shall not interfere with control of any of the foregoing or other public property, that are existing, owned or controlled by a municipality or county in the district, except with the consent of the governing body of the municipality, or of the county if the same is in unincorporated territory, and upon such terms as may be mutually agreed upon between the board of directors of the district and the governing body.

(Amended by Stats. 1970, Ch. 857.)



5541.1

The East Bay Regional Park District may plan, adopt, lay out, plant, develop, and otherwise improve, extend, control, operate, and maintain vehicular recreational areas and trails for the use and enjoyment of all the inhabitants of the district, and it may select, designate, and acquire land, or rights in land, within or without the district, to be used and appropriated for such purposes. The East Bay Regional Park District may cause such vehicular recreational areas and trails to be opened, altered, widened, extended, graded or regraded, paved or repaved, planted or replanted, repaired, and otherwise improved.

The Board of Directors of the East Bay Regional Park District shall not interfere with the control of any vehicular recreational area or trail that is existing, owned, or controlled by a municipality or county in the district, except with the consent of the governing body of the municipality, or of the county if the same is in unincorporated territory, and upon such terms as may be mutually agreed upon between the board of directors of the district and the governing body.

(Added by Stats. 1975, Ch. 288.)



5541.2

The Riverside County Regional Park and Open-Space District may plan, acquire, preserve, protect, and otherwise improve, extend, control, operate, and maintain open-space areas, greenbelt areas, wildlife habitat areas, and regional parks for the use and enjoyment of all the inhabitants of the district. The district may select, designate, and acquire land, or rights in land, within or without the district, to be used and appropriated for those purposes.

(Added by Stats. 1993, Ch. 1195, Sec. 25.7. Effective January 1, 1994.)



5541.3

The district may develop, improve, operate, and maintain the real property conveyed pursuant to Section 5003.12 as a part of the Midpeninsula Regional Open Space District trail system.

(Added by Stats. 1997, Ch. 374, Sec. 4. Effective January 1, 1998.)



5542

A district may exercise the right of eminent domain to take any property necessary or convenient to accomplish the purposes of this article.

A district may not acquire by condemnation any of the lands, properties, or facilities of any municipal utility district which are appropriated to public use or are used in or are useful to the operations of the municipal utility district or which are within the watershed of any stream or reservoir which supplies water for domestic use or which the directors of the municipal utility district determine by resolution to be properties which are required for the purposes of the municipal utility district.

(Amended by Stats. 1975, Ch. 582.)



5542.5

(a) Notwithstanding any other provision of law to the contrary, and except as provided in subdivision (b), when property, whether owned in fee or lesser title interest, leased, or operated under a license, management agreement, or otherwise, is appropriated or otherwise acquired for public use as a regional park or regional open space or both operated by a district, there is a rebuttable presumption of its having been appropriated or otherwise acquired for the best and most necessary public use. The presumption established by this subdivision is a presumption affecting the burden of proof.

(b) When such property is sought to be acquired for city or county road, street, or highway purposes, and such property was dedicated to or established for park, recreational, or open-space purposes prior to the initiation of road, street, or highway route location studies, an action for declaratory relief may be brought by the district in the superior court to determine the question of which public use is the best and most necessary public use for such property. Such action for declaratory relief shall be filed and served within 120 days after publication by the city or county, as the case may be, in a newspaper of general circulation pursuant to Section 6061 of the Government Code, and delivery of a written notice to the district by the city or county that a proposed route or site or an adopted route includes such property. Such action for declaratory relief shall have preference over all other civil actions in the matter of setting the same for hearing or trial to the end that any such action shall be quickly heard and determined. If an action for declaratory relief is not filed and served within such 120-day period, the right to bring such action is waived and the provisions of subdivision (a) shall not apply. When a declaratory relief action with respect to such property being sought for city or county road, street, or highway purposes may not be brought pursuant to this section, the provisions of subdivision (a) shall not apply.

(Amended by Stats. 1975, Ch. 813.)



5543

A district may make contracts, employ labor, and do all acts necessary for the full exercise of its powers.

(Added by Stats. 1939, Ch. 94.)



5544

A district may borrow money, incur indebtedness, and issue bonds or other evidences of such indebtedness, but it shall not incur any funded indebtedness except in accordance with the provisions of section 5568 of this article.

(Added by Stats. 1939, Ch. 94.)



5544.1

Notwithstanding any other provisions of this article, the board may borrow money by the issuance of promissory notes or other evidences of indebtedness in an amount, or of a value, not exceeding, in the aggregate at any one time, the greater of 5 percent of the total of the district s general fund and development fund budgets for the year in which the loan is made, or the sum of five hundred thousand dollars ($500,000), to be used for any revenue-producing purpose for which the district may expend funds.

A district shall not exercise the borrowing authority conferred by this section if the district, at any time during the previous two years, has not met the loan repayment requirements of this section and the repayment provisions set forth in the promissory note or other evidence of indebtedness issued for a loan entered into pursuant to this section. A district shall not expend, in any one year, any amount of money in excess of what it collects in property taxes, state and federal subventions, grants, loans, fees, gifts, bequests, or income from other sources.

Indebtedness incurred pursuant to this section shall be repaid during a period not to exceed five years from June 30th of the fiscal year in which it is incurred and shall bear interest at a rate not exceeding 10 percent per annum, or the rate allowed under Section 53531 of the Government Code, if higher, payable annually or semiannually or in part annually and in part semiannually.

Each indebtedness incurred under this section shall be authorized by a resolution of the board unanimously adopted, shall be evidenced by a promissory note or contract signed by the president of the board and attested by the secretary or treasurer, and shall be sold at not less than 95 percent of the principal amount in the manner determined by the board at a discount which equals the underwriter s spread. The board shall determine that the discount reflects an underwriter s spread which is both reasonable and customary under the prevailing market conditions. One of the two signatures may be by facsimile reproduction.

The indebtedness authorized to be incurred by this section shall be in addition to, and the provisions of this section shall not apply to, any bonded indebtedness authorized by vote of the electors.

Nothing in this section limits or restricts the authority of the district to issue promissory notes or deeds of trust in the acquisition of real property or the exercise of its right of eminent domain subject to the limitations in Section 5568.

Nothing in this section limits the authority of the district to borrow pursuant to Section 5544.3.

(Amended by Stats. 1985, Ch. 371, Sec. 2.)



5544.2

(a) A district may acquire all necessary and proper lands and facilities, or any portion thereof, by means of a plan to borrow money or by purchase on contract.

(b) The amount of indebtedness to be incurred shall not exceed an amount equal to the anticipated property tax revenue allocations for the next five-year period derived pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code or the anticipated tax income derived pursuant to Section 50077 of the Government Code, or both. The time period to repay the indebtedness shall not exceed the applicable time period provided in subdivision (c) or (d).

(c) All indebtedness that is incurred on or after July 1, 1982, pursuant to this section shall be repaid during a period not to exceed 20 years from the date on which it is incurred and shall bear interest at the rate allowed pursuant to Section 53531 of the Government Code, payable annually or semiannually or in part annually and in part semiannually. Notwithstanding any other provision of this section, with respect to the East Bay Regional Park District only, all indebtedness incurred pursuant to this section for acquisition of lands and facilities designated in the district s master plan, including the Chabot Ridgelands, shall be repaid during a period not to exceed 30 years and at a rate not exceeding the rate allowed in this section for other districts. All other acquisitions of land and facilities by the East Bay Regional Park District not designated in the master plan are subject to the 20-year repayment period limitation of this section.

(d) Notwithstanding subdivision (c), all indebtedness that is incurred by the Midpeninsula Regional Open Space District, on or after January 1, 2012, pursuant to this section, shall be repaid during a period not to exceed 30 years from the date on which it is incurred and shall bear interest at the rate allowed pursuant to Section 53531 of the Government Code, payable annually or semiannually or in part annually and in part semiannually.

(e) Each indebtedness shall be authorized by a resolution adopted by the affirmative votes of at least two-thirds of the members of the district board, shall be evidenced by a promissory note or contract signed by the president of the board and attested by the secretary or treasurer, and shall be sold at not less than 95 percent of the principal amount in the manner determined by the board at a discount that equals the underwriter s spread. The board shall determine that the discount reflects an underwriter s spread that is both reasonable and customary under the prevailing market conditions. One of the two signatures may be by facsimile reproduction. At the time of making the general tax levy after incurring each indebtedness and annually thereafter until the indebtedness is paid or until there is a sum in the treasury set apart for that purpose sufficient to meet all payments of principal and interest on the indebtedness as they become due, a portion of the taxes levied and collected pursuant to Section 50077 of the Government Code, if any, shall be levied and collected and set aside sufficient to pay the interest on the indebtedness and the part of the principal that will become due before the proceeds of a tax levied at the next general tax levy will be available.

(f) For indebtedness incurred pursuant to subdivision (d), the resolution by the district board required pursuant to subdivision (e) shall specify the revenue pledged by the district to repay the indebtedness. The resolution shall recite in substance that the principal of, and interest on, the indebtedness are payable solely from the revenue pledged to repay the indebtedness and that the district is not obligated to pay the principal or interest except from the pledged revenue, and may provide for the same pledge to all other indebtedness incurred pursuant to this section, including indebtedness incurred prior to January 1, 2012, in order to maintain a parity relationship among all outstanding indebtedness incurred by the district pursuant to this section.

(g) The indebtedness authorized to be incurred by this section shall be in addition to, and this section shall not apply to, any bonded indebtedness authorized by vote of the electors.

(Amended by Stats. 2011, Ch. 104, Sec. 1. Effective January 1, 2012.)



5544.3

The district may, pursuant to Section 5544, borrow not to exceed one hundred thousand dollars ($100,000) to cover operating expenses between the time of formation of the district and the first receipt of revenue under Section 5545.

(Added by Stats. 1972, Ch. 1171.)



5545

It may levy and collect, or cause to be levied and collected, taxes to carry out any of its objects or purposes and to pay the obligations of the district. Taxes levied for any one fiscal year shall not exceed ten cents ($0.10) on each one hundred dollars ($100) of the assessed value of all real and personal property within the district. Any tax provided for in this section shall be exclusive of any tax levied to meet the bonded indebtedness of the district and the interest thereon.

(Amended by Stats. 1970, Ch. 642.)



5545.1

The board may submit a proposition to the electors of the district for an increase in the maximum rate of tax specified by Section 5545. The election shall be called and held in the same manner as a bond election, and approval by a majority of all votes cast shall be required to authorize such an increase.

(Added by Stats. 1970, Ch. 857.)



5545.3

In the event the board of directors proposes to submit a special tax, as provided in Section 50077 of the Government Code, and a bond issue for approval by the voters of the district, or a zone or zones within the district, both the special tax and the bond issue may be consolidated and may appear on the ballot as a single proposition if the special tax and the bond issue are for the same object or purpose.

(Added by Stats. 1981, Ch. 565, Sec. 2. Effective September 19, 1981.)



5545.5

(a) In addition to the tax authorized by Section 5545, the East Bay Regional Park District may, beginning with the fiscal year 1972 1973, levy and collect, or cause to be levied and collected, a tax of five cents ($0.05) on each one hundred dollars ($100) of the assessed value of all real and personal property within the district. The revenue from this tax shall be spent as follows:

(1) The revenue from four cents ($0.04) per one hundred dollars ($100) shall be spent exclusively for acquisition of new park lands.

(2) The revenue from one cent ($0.01) per one hundred dollars ($100) shall be spent exclusively for the development and operation of such park lands.

(b) Beginning with the fiscal year 1974 1975, the East Bay Regional Park District may levy and collect, or cause to be levied and collected, an additional tax of five cents ($0.05) on each one hundred dollars ($100) of the assessed value of all real and personal property within the district. This tax shall be in addition to the tax authorized by subdivision (a) and may be levied only if, prior to the beginning of the 1974 1975 fiscal year, the district has prepared and adopted a master plan which identifies the district s policies and goals with regard to the acquisition of new park lands and lists the general type and quantity of such lands proposed to be acquired and the estimated cost thereof. The revenue from this tax shall be divided in the same ratio, and shall be used for the same purposes, as the revenues from the tax authorized by subdivision (a).

(c) Beginning with the fiscal year 1982 1983, the taxes authorized by subdivisions (a) and (b) may be levied to carry out any of the objects or purposes of the district or to pay the obligations of the district. If the district board finds and determines that the full amount of the taxes authorized by subdivisions (a) and (b) will not be needed to carry out the objects and purposes of the district, it need not levy, or cause to be levied, the full amount of the taxes which would otherwise be authorized by subdivisions (a) and (b). These taxes shall be in addition to those authorized by Section 5545.

(d) Any tax imposed pursuant to this section shall be imposed by ordinance of the district board. In the first fiscal year in which any tax authorized by subdivision (a), (b), or (c) is imposed, the ordinance imposing the tax shall not go into effect until 30 days after its final passage, and, notwithstanding Section 9141 of the Elections Code, the ordinance shall be subject to referendum pursuant to Section 9340 of the Elections Code. If it is lawfully possible, the district board shall consolidate the referendum election with another regular or special election.

(Amended by Stats. 1994, Ch. 923, Sec. 168. Effective January 1, 1995.)



5545.6

Any tax imposed under Section 5545 by a district formed pursuant to Section 5506.5 shall be used exclusively for the acquisition of open-space, park, or recreation lands or for the development, operation, or maintenance of open-space, park, or recreation lands so acquired.

(Added by Stats. 1972, Ch. 762.)



5546

A district may contribute money, in those amounts the board of directors, by resolution, finds to be proper, to the State Park and Recreation Commission or to any municipality, county, or other public corporation, district, or agency, for the purpose of assisting in the acquisition of lands within or outside of the district for the purposes specified in section 5541, or for improving the lands in the manner therein specified, when in the judgment of the board of directors the acquisition or improvement is so located and planned as to be of benefit to the district. A district may grant funds to a private nonprofit entity for the purposes of this section.

(Amended by Stats. 1999, Ch. 321, Sec. 2. Effective January 1, 2000.)



5547

The board of directors shall act only by ordinance, resolution, or a motion duly recorded in the minutes of the meeting. The ayes and noes shall be taken upon the passage of all ordinances or resolutions, and entered upon the journal of the proceedings of the board.

An ordinance, resolution, or motion shall not be passed or become effective without the affirmative votes of at least a majority of all the members of the board.

The enacting clause of all ordinances passed by the board shall be in these words: Be it ordained by the Board of Directors of the (giving the name) District.

All resolutions and ordinances shall be signed by the president of the board and attested by the secretary, administrative secretary, or clerk, and all ordinances shall be published once within 30 days after adoption, in a newspaper of general circulation printed, published, and circulated in the district.

(Amended by Stats. 1980, Ch. 362, Sec. 1.)



5548

The president shall preside over all meetings of the board. He shall sign all contracts and conveyances on behalf of the district after they have been approved by the board, and he shall perform such other duties as may be imposed upon him by the board.

In the absence of the president, or in the event of his inability to act, the vice president shall perform all the powers and duties of the president.

If both the president and vice president are absent or unable to act, the board may select a president pro tempore, who shall perform all the powers and duties of the president.

(Added by Stats. 1939, Ch. 94.)



5549

(a) The general manager has the following administrative and executive functions, powers, and duties. The general manager shall do all of the following:

(1) Enforce this article and all ordinances and regulations of the district.

(2) Appoint and remove subordinates, clerks, and other employees, and exercise supervision and control over all departments and offices of the district, subject to the personnel rules, civil service, or merit system, and policies adopted by the board.

(3) Attend all meetings of the board unless excused by the board.

(4) Submit to the board for adoption any measures, ordinances, and regulations he or she deems necessary or expedient.

(5) Enforce all terms and conditions imposed in favor of the district or its inhabitants in any contract and report any violations to the board or the police department, as appropriate.

(6) Prepare and submit the annual budget to the board and perform all other duties imposed by this article or by the board.

(b) (1) With the approval of the board, the general manager may bind the district, in accordance with board policy, and without advertising, for the payment for supplies, materials, labor, or other valuable consideration for any purpose other than new construction of a building, structure, or improvement in amounts not exceeding ten thousand dollars ($10,000), and for the payment for supplies, materials, or labor for new construction of a building, structure, or improvement in amounts not exceeding twenty-five thousand dollars ($25,000). All expenditures shall be reported to the board of directors at its next regular meeting.

(2) Notwithstanding paragraph (1), with the approval of the board, the general manager of the East Bay Regional Park District, the general manager of the Midpeninsula Regional Open Space District, and the general manager of the Sonoma County Agricultural Preservation and Open Space District may bind those districts, in accordance with board policy, and without advertising, for the payment for supplies, materials, labor, or other valuable consideration for any purpose, including the new construction of any building, structure, or improvement in amounts not exceeding twenty-five thousand dollars ($25,000). All expenditures shall be reported to the board of directors at its next regular meeting.

(Amended by Stats. 2011, Ch. 581, Sec. 1. Effective January 1, 2012.)



5550

(a) The Meyers-Milias-Brown Act, Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code, applies to all districts.

(b) A board of directors may adopt an ordinance establishing an employee relations system that may include, but is not limited to, a civil service system or a merit system.

(c) With the prior permission of the board of supervisors of the principal county, a board of directors may adopt an ordinance that makes the employees of the district subject to the employee relations system of the principal county. The board of directors may adopt an ordinance that withdraws the employees of the district from the employee relations system of the principal county. A district in which the employees of the district are subject to the employee relations system of the principal county shall receive employee relations services at cost from the county.

(Added by Stats. 2011, Ch. 581, Sec. 2. Effective January 1, 2012.)



5551

The secretary of the board, the administrative secretary, or the clerk, as the case may be, shall countersign and affix the seal to all contracts and conveyances on behalf of the district, shall act as secretary to the board and keep a record of its proceedings, and shall perform such other duties as may be imposed upon him by the appointing authority or by this article.

(Amended by Stats. 1980, Ch. 362, Sec. 3.)



5552

The controller is the custodian of the funds of the district and shall make payments by check or by warrant drawn upon the district s depositories for obligations that have been first approved by a majority of the board of directors at a meeting of the board of directors. The board of directors also may, by resolution and under any terms and conditions which it may prescribe in the resolution, authorize the controller to pay demands against the district, without the prior, specific approval of the board, that are for any purpose for which an expenditure has been previously authorized in the district s adopted budget and which do not exceed the amount of expenditure so authorized. Demands so paid shall be presented to the board of directors at the next regular meeting for its review and approval. If the funds of the district are maintained solely in the county treasury, the county auditor shall exercise the powers otherwise conferred by this section on the controller.

The board of directors shall by ordinance or resolution authorize signatories for checks or warrants drawn in payment of obligations and demands against the district. Authorized signatories shall be selected from members of the board of directors of the district, the general manager of the district, the administrative secretary, or any other officers and employees which may be designated by the board.

The controller shall keep an account of all receipts and disbursements, and shall deposit all money received by him or her in a depository or depositories selected by the board of directors.

(Amended by Stats. 1991, Ch. 1226, Sec. 22.)



5552.1

Notwithstanding Section 5552, the boards of directors of the Riverside County Regional Park and Open-Space District and the Sonoma County Agricultural Preservation and Open Space District may, by resolution, eliminate the requirement that demands against that respective district which are paid without the prior, specific approval of the board be presented to the board at the next regular meeting for its review and approval.

(Amended by Stats. 1996, Ch. 872, Sec. 132. Effective January 1, 1997.)



5553

The controller shall install and maintain a system of auditing and accounting, which will at all times show the financial condition of the district, and he shall perform such other duties as may be imposed upon him by this article, the board, or the general manager. Payment of employee salaries and benefits and other recurring claims may be authorized annually by the board.

(Amended by Stats. 1977, Ch. 630.)



5553.5

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)



5555

The directors of the district, before assuming the duties of their office, shall take and subscribe an official oath, and file it in the office of the board. The official oath shall be in the form provided by law for official oaths of county officers.

(Added by Stats. 1939, Ch. 94.)



5556

The board may appoint, employ, or contract for the services of attorneys, consultants, advisers, and such other experts as they deem necessary, and shall authorize the appointment or employment by the general manager of such assistants, deputies, and other appointees and employees as may be deemed necessary by the board to carry out the purposes of this article, and the board shall determine the duties and compensation, or basis of compensation, of all such persons.

(Amended by Stats. 1972, Ch. 455.)



5557

The board shall have a suitable office in the district where its maps, plans, documents, records, and accounts shall be kept, subject at all reasonable times and under reasonable regulations to public inspection.

(Added by Stats. 1939, Ch. 94.)



5557.1

The board may authorize at any time the destruction or disposition of any duplicate record, paper, or document, the original or a permanent photographic reproduction of which is in the files of the district.

(Added by Stats. 1957, Ch. 687.)



5557.2

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Amended by Stats. 2005, Ch. 158, Sec. 28. Effective January 1, 2006.)



5558

(a) The board shall superintend, control, and make available to all of the inhabitants of the district, subject to its ordinances, rules, and regulations, all public parks, playgrounds, beaches, parkways, scenic drives, boulevards, open spaces, and other facilities for public recreation belonging to the district or under its control.

The board shall regulate, restrain, and control the kind of vehicles, and the time and conditions of travel or parking on such public parks, playgrounds, beaches, parkways, scenic drives, boulevards, open spaces, and other facilities for public recreation, and it shall employ a suitable police force and shall adopt all ordinances, rules, and regulations necessary for the administration, government, protection, and use of the property, improvements, and facilities belonging to the district or under its control.

The board shall, in general, do all acts necessary to the proper execution of the powers and duties granted to, and imposed upon, it by this article, and to manage and control the business and affairs of the district.

(b) Notwithstanding any other provision of this section, the board of any district organized pursuant to Sections 5506.5 and 5538.5 may designate and employ officers and employees of the county in which the district is located as the district police force required by this section.

(Amended by Stats. 1981, Ch. 683, Sec. 1.)



5558.1

The Board of Directors of the East Bay Regional Park District shall superintend, control, and make available to all of the inhabitants of the district, subject to its rules and regulations, all vehicular recreational areas and trails belonging to the district or under its control.

The Board of Directors of the East Bay Regional Park District shall regulate, restrain, and control the kind of vehicles, and the time and conditions of travel or parking on such vehicular recreational areas and trails.

(Added by Stats. 1975, Ch. 288.)



5559

The board may adopt regulations, and it shall cause the regulations made by it to be posted upon park or other property of the district to which they apply, and it shall cause them to be published at least once in a newspaper published in the county or counties within which the district is in whole or in part situated, and such posting and publication shall be sufficient notice to all persons.

The affidavit of the general manager or the secretary that the district rules and regulations have been so posted and published is prima facie evidence thereof. A copy of the rules and regulations, attested by any member of the board or by its secretary shall be prima facie evidence that the rules and regulations have been made by the board as provided by law.

(Amended by Stats. 1972, Ch. 455.)



5560

(a) Violation of an ordinance, rule, or regulation adopted pursuant to this article is a misdemeanor punishable by a fine not to exceed one thousand dollars ($1,000) or by imprisonment in the county jail for a period not to exceed six months, or by both that fine and imprisonment, unless the board provides that a violation of an ordinance, rule, or regulation is an infraction, that is punishable by:

(1) A fine not exceeding one hundred dollars ($100) for a first violation.

(2) A fine not exceeding two hundred dollars ($200) for a second violation of the same ordinance, rule, or regulation within one year.

(3) A fine not exceeding five hundred dollars ($500) for each additional violation of the same ordinance, rule, or regulation within one year.

(b) A superior court of a county lying wholly or in part within the district is a proper court for trial of all prosecutions under this article for violations of an ordinance, rule, or regulation adopted by the board.

(Amended by Stats. 2003, Ch. 449, Sec. 36.5. Effective January 1, 2004.)



5560.1

In order to protect property, improvements, and facilities of parks under its management or belonging to the district and to preserve the peace within such parks, the district board may confer, on uniformed park employees which it may designate, the authority to issue citations for misdemeanor and infraction violations of state law, city or county ordinances, or district regulations or ordinances, when the violation is committed within a district park and in the presence of the employee issuing the citation. The citations shall be issued in accordance with Chapter 5C (commencing with Section 853.5) of Title 3 of Part 2 of the Penal Code.

(Added by Stats. 1980, Ch. 335, Sec. 1.)



5560.5

(a) A district may enact in its ordinances clauses which provide that if any person is arrested for a violation of the ordinance, and such person is not immediately taken before a magistrate, the arresting officer shall prepare in duplicate a written notice to appear in court, containing the name and address of such person, the offense charged, and the time and place where and when such person shall appear in court.

(b) The time specified in the notice to appear must be at least five days after such arrest.

(c) The place specified in the notice to appear shall be the court of the magistrate before whom the person would be taken if the requirement of taking an arrested person before a magistrate were complied with, or shall be an officer authorized by such court to receive a deposit of bail.

(d) The officer shall deliver one copy of the notice to appear to the arrested person, and the arrested person in order to secure release must give his written promise so to appear in court by signing the duplicate notice which shall be retained by the officer. Thereupon the arresting officer shall forthwith release the person arrested from custody.

(e) The officer shall, as soon as practicable, file the duplicate notice with the magistrate specified therein. Thereupon the magistrate shall fix the amount of bail which in his judgment, in accordance with the provisions of Section 1275 of the Penal Code, will be reasonable and sufficient for the appearance of the defendant and shall indorse upon the notice a statement signed by him in the form set forth in Section 815a of the Penal Code. The defendant may, prior to the date upon which he promised to appear in court, deposit with the magistrate the amount of bail thus set. Thereafter, at the time when the case is called for arraignment before the magistrate, if the defendant shall not appear, either in person or by counsel, the magistrate may declare the bail forfeited, and may in his discretion order that no further proceedings shall be had in such case.

Upon the making of such order that no further proceedings be had, all sums deposited as bail shall forthwith be paid into the county treasury for distribution pursuant to Section 1463 of the Penal Code.

(f) No warrant shall issue on such charge for the arrest of a person who has given such written promise to appear in court, unless and until he has violated such promise or has failed to deposit bail, to appear for arraignment, trial or judgment, or to comply with the terms and provisions of the judgment, as required by law.

(Amended by Stats. 1975, Ch. 813.)



5560.6

A district may enact in its ordinances clauses which prohibit any person from willfully violating his written promise to appear in court regardless of the disposition of the charge upon which he was orginally arrested.

(Amended by Stats. 1975, Ch. 813.)



5560.7

A district may further provide in its ordinance that when a person signs a written promise to appear at the time and place specified in the written promise to appear and has not posted bail as provided in Section 5560.5, the magistrate shall issue and have delivered for execution a warrant for his arrest within 20 days after his failure to appear as promised, or if such person promises to appear before an officer authorized to accept bail other than a magistrate and fails to do so on or before the date which he promised to appear, then, within 20 days after the delivery of such written promise to appear by the officer to a magistrate having jurisdiction over the offense.

When such person violates his promise to appear before an officer authorized to receive bail other than a magistrate, the officer shall immediately deliver to the magistrate having jurisdiction over the offense charged the written promise to appear and the complaint, if any, filed by the arresting officer.

(Amended by Stats. 1975, Ch. 813.)



5560.8

A district may enact the foregoing as a separate and distinct ordinance which shall apply to all or one or more of its ordinances.

(Amended by Stats. 1975, Ch. 813.)



5561

The police appointed or employed by the board shall have, within the district for which they are appointed or employed, all the powers of police officers of municipal corporations except the power of serving and executing civil process.

(Added by Stats. 1939, Ch. 94.)



5561.5

The board may provide by resolution or regulation for the care, restitution, sale, or destruction of unclaimed property in the possession of the district. Any resolution or regulation adopted pursuant to this section shall provide therein (1) that such unclaimed property shall be held by the district for a period of at least six months, (2) that thereafter such property will be sold at public auction to the highest bidder, and (3) that notice of such sale shall be given by the board at least five days before the time therefor by publication once in a newspaper of general circulation published in the district. The board may dispose of any such property upon which no bid is made at any such sale.

(Added by Stats. 1963, Ch. 1117.)



5561.6

The district shall be primarily responsible for the prevention and suppression of all fires on any lands in its possession or control, excluding all lands of a district located within the exterior boundaries of any municipality or other fire protection district.

For the purposes of the prevention and suppression of fires on such lands, the board may enter into co-operative mutual aid agreements with the federal government, the State, any municipality, county or district, or any person, corporation or association.

(Added by Stats. 1963, Ch. 1117.)



5562

The board may acquire, construct, improve, maintain, and operate golf courses, bathhouses, boathouses, tennis courts, gymnasiums, and other special amusements and forms of recreation, and it may acquire, construct, or complete all buildings, structures, waterways, lakes, equipment, and other necessary or convenient facilities.

It may fix and collect fees for the use by the public of any boats, bathing suits, lockers, golf courses, tennis courts, or other special facilities, services, or equipment.

(Added by Stats. 1939, Ch. 94.)



5563

If, in the opinion of the board, any land or property owned by the district, or any interest therein, becomes unnecessary for the purposes of the district, the board may, subject to the provisions of Section 5540, sell such lands or property, or interest therein. When land or property is temporarily unnecessary for park or open-space purposes, it may be leased for other purposes for a term not exceeding 25 years with an express provision in the lease that should the board by ordinance determine to use the lands for park, open-space, or other district purposes, the lease shall thereby be terminated. The proceeds of any sale or lease of lands or property, or any interest therein, shall be used for and applied to such purposes of the district as the board may, by resolution, determine.

(Amended by Stats. 1975, Ch. 813.)



5563.5

Notwithstanding Sections 5540 and 5563, the Board of Directors of the Midpeninsula Regional Open Space District may, and the Board of Directors of the East Bay Regional Park District with respect to the Alameda Creek Quarries located within the County of Alameda may, without obtaining the consent of the voters, lease real property for a term not exceeding 50 years. A lease entered into pursuant to this section shall be authorized by a resolution adopted by the affirmative votes of at least two-thirds of the members of the board, upon making an express finding that the purpose of the lease is for park or open-space purposes, or for an historic preservation, recreation, or agricultural purpose which is compatible with public use and enjoyment of the real property.

(Amended by Stats. 2004, Ch. 27, Sec. 1. Effective April 1, 2004.)



5563.7

Notwithstanding Sections 5540 and 5563, the Board of Directors of the East Bay Regional Park District may, without obtaining the consent of the voters, lease real property for a term not exceeding 50 years for the San Leandro Bay Restaurant Project. The lease entered into pursuant to this section shall be authorized by a resolution adopted by the affirmative votes of at least two-thirds of the members of the board and shall require the lessee and any successor in interest to construct and maintain facilities, which are in addition to the premises leased for restaurant operations and which will provide for the safety and convenience of the general public in the use and enjoyment of adjacent and nearby property of the district.

(Added by Stats. 1982, Ch. 841, Sec. 1.)



5564

Whenever it is necessary or advisable to acquire or construct any works, structures, or embankments, in order to protect the property of the district from damage by flood or storm waters, the board may acquire or construct such works, structures, or embankments.

If the works, structures, or embankments are necessary or advisable not only to protect the property of the district, but other property not owned by the district as well, the board may enter into contracts with any flood control district or other municipal or public corporation, and may grant rights of way, for such periods of time as it shall determine, over the property of the district to such flood control district or other municipal or public corporation, whereby the flood control district or other municipal or public corporation may be permitted to construct such works, structures, or embankments.

(Added by Stats. 1939, Ch. 94.)



5565

The legal title to all property acquired by the district under the provisions of this article shall immediately and by operation of law vest in the district, and shall be held by the district in trust for, and is dedicated and set apart for, the uses and purposes set forth in this article. The board may hold, use, acquire, manage, occupy, and possess such property, as provided in this article.

The board may take conveyances or other assurances for all property acquired by it under the provisions of this article in the name of the district, to and for the uses and purposes expressed in this article, and it may institute and maintain all actions and proceedings, or suits at law or in equity, necessary or proper in order to carry out the provisions of this article, or to enforce, maintain, protect, or preserve all rights, privileges, and immunities created by or acquired in pursuance of this article. In all courts, actions, suits, or proceedings, the board may sue, appear, and defend, in person or by attorneys and in the name of the district.

(Added by Stats. 1939, Ch. 94.)



5565.5

(a) With the consent of the board of directors of a district, an irrevocable offer of dedication of real property or any interest in real property for any of the purposes authorized by this article may be made to the district pursuant to this section. The offer of dedication shall be executed, acknowledged, and recorded in the same manner as a conveyance of real property. The offer of dedication, when recorded in the office of the county recorder, shall be irrevocable and may be accepted at any time by the board of directors of the district.

(b) An offer of dedication may be terminated, and the right to accept the offer abandoned, by a majority vote of the board of directors of the district and only if the board of directors makes both of the following findings:

(1) The offer of dedication was never accepted and, therefore, termination or abandonment of the offer does not constitute a conveyance of an interest in real property dedicated for park or open-space purposes.

(2) Now, or in the future, the district cannot effectively use the real property, or interest in real property, that would be conveyed by the offer of dedication for park or open-space purposes.

(c) The procedure prescribed by this section is alternative to any other procedure authorized by law.

(Added by Stats. 2010, Ch. 59, Sec. 1. Effective January 1, 2011.)



5566

It is the intent of the Legislature to provide a district with authority to impose special taxes. A district may impose special taxes pursuant to the procedures set forth in Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code. In exercising that authority, a district may establish a zone or zones and a rate of tax for each zone, which is to be applied uniformly to all taxpayers within the zone. All revenue from a tax levied in a zone shall be expended in connection with land and facilities that are located in that zone, including a reasonable amount thereof allocated for general administrative expenses of the district.

(Amended by Stats. 1989, Ch. 205, Sec. 1.)



5567

Every director and every other officer named in this article who is, in any manner interested, directly or indirectly, in any contract awarded, or to be awarded, by the board, or in the profits to be derived from such a contract, is guilty of a misdemeanor, and conviction of a person under this section shall work a forfeiture of his office.

(Added by Stats. 1939, Ch. 94.)



5568

For the purpose of acquiring, constructing, or completing any improvement or improvements authorized by this article, or for the purpose of acquiring any land or other property necessary or useful therefor, the board of directors may incur an indebtedness not to exceed 5 percent of the assessed valuation of the real and personal property situated in the district or in any zone established pursuant to Section 5566 for the purpose of levying a tax to pay all sums coming due to repay the indebtedness. The district may issue bonds for the indebtedness under and in full compliance with the provisions of Article 1 (commencing with Section 43600) of Chapter 4 of Division 4 of Title 4 of the Government Code. The provisions of that chapter, as they may exist from time to time and insofar as they may be applicable, shall govern all district bond issues, and the board of each district is the legislative branch of the district, and authorized to do all acts and things which may be done by the legislative branch of cities, towns, and municipal corporations in the incurring of indebtedness and the issuance and sale of bonds.

Taxes for the payment of the bonds shall be levied and collected in the manner provided in this article.

The bonds issued under this section shall be signed by the president of the board and the treasurer of the district, and countersigned by the secretary. The coupons shall be signed by the treasurer. If any officers whose signatures appear on the bonds or coupons cease to be officers before the delivery of the bonds to the purchaser, those signatures or countersignatures are, nevertheless, valid and sufficient for all purposes, the same as if the officers had remained in office until the delivery of the bonds.

(Amended by Stats. 1981, Ch. 565, Sec. 4. Effective September 19, 1981.)



5569

For the purpose of paying all sums coming due for principal and interest on all bonds of the district, there shall be levied and collected each year a tax sufficient to pay the annual interest on such bonds and, also, that part of the principal which will become due before the time for fixing the next general tax levy. If the maturity of the indebtedness created by the issue of bonds is made to begin more than one year after the date of the issuance of the bonds, the tax shall be levied and collected each year, to pay the interest on the indebtedness as it falls due, and, also, to constitute a sinking fund for the payment of the principal on or before maturity.

The taxes in this section required to be levied and collected, shall be in addition to all other taxes levied for district purposes, and shall be collected at the same time and in the same manner as other district taxes are collected, and shall be used for no purpose other than the payment of said bonds and accruing interest.

(Added by Stats. 1939, Ch. 94.)



5570

On or before the second Monday in August of each year, the county auditor of each county in which any portion of a district is located, shall transmit to the board of directors of the district and to the board of supervisors of each county in which the district is located, a statement in writing showing the total value of all real and personal property within the district and within his respective county, which value shall be ascertained from the assessment books of the county as equalized and corrected by the board of supervisors of the county.

The board of directors of the district shall, on or before the last Tuesday of August of each year, cause to be prepared and submitted to the board of supervisors of each county in which any portion of the district is located, a detailed statement showing separately:

(a) The estimated amount of money that will be required for the payment of principal and interest upon bonds and other indebtedness of the district before the time for fixing the next general tax levy.

(b) The estimated amount of money that will be required for the operation, maintenance, upkeep, and repair of the parks, playgrounds, parkways, scenic drives, boulevards, and property of the district, and to defray the expenses of administering the affairs of the district.

(Added by Stats. 1939, Ch. 94.)



5571

The board of supervisors of each county in which any part of the district is located, shall, at the time of making the general tax levy in each year, levy a tax upon all the real and personal property within the district and within their respective county at a rate sufficient to meet the proportion of taxes necessary to be raised in the county for the purpose of paying the principal and interest of the bonds and other indebtedness of the district and all other requirements of the district as shown by the estimate of the board of directors of the district. The amount of taxes to be raised in each county shall be in the same proportion as the assessed valuation of the taxable property in the district within the county is to the assessed valuation of all property in the district.

Such taxes shall be assessed, levied, and collected at the same time and in the same manner as other county taxes are assessed, levied, and collected, and shall, when collected, be deposited with the treasurer of the district.

(Added by Stats. 1939, Ch. 94.)



5572

The boundaries of any district may be altered and new contiguous territory annexed, incorporated, and included and made a part of the district.

(Amended by Stats. 1965, Ch. 2043.)



5572.1

Where the annexation of territory to a district would otherwise be valid, except that such annexed territory was not within the boundaries of a municipal utility district organized and existing under Chapter 218 of the Statutes of 1921, or the Municipal Utility District Act, such annexation shall be valid. This section shall be applied retroactively to validate the annexation of such territory to a district as of the date that the annexation would otherwise have been valid.

(Amended by Stats. 1975, Ch. 813.)



5590

The bonds of any district issued pursuant to this article, are legal investments for all trust funds, and for the funds of all insurance companies, banks, both commercial and savings, and trust companies, and for the State school funds; and whenever any money or funds may by law be invested in bonds of cities, cities and counties, counties, or school districts in the State of California, such money or funds may be invested in district bonds issued in accordance with the provisions of this article; and whenever bonds of cities, cities and counties, counties, school districts, or municipalities may by law be used as security for the performance of any act, district bonds may be so used.

(Added by Stats. 1939, Ch. 94.)



5591

All bonds issued under the provisions of this article shall have the same force, value, and use as bonds issued by any municipality in this State, and shall be free and exempt from all taxation within this State.

(Added by Stats. 1939, Ch. 94.)



5593

All matters and things necessary for the proper administration of the affairs of districts which are not provided for in this article shall be provided for by the board of directors of the district.

(Added by Stats. 1939, Ch. 94.)



5594

All contracts for furnishing supplies, materials, labor, or other valuable consideration furnished the district, for maintenance projects involving contractor services to preserve, maintain, or repair any existing building, structure, or improvement, or for constructing any new building, structure, or improvement, when the expenditures will exceed the applicable amount specified in Section 5549, shall be let to the lowest responsible bidder, after notice inviting bids, published in a newspaper in the district at least one week before the time of receiving bids. The board of directors may reject all bids and readvertise, or by a five-sevenths vote may elect to purchase the materials or supplies in the open market, or to construct the building, structure, or improvement by force account.

(Amended by Stats. 1983, Ch. 48, Sec. 2.)



5595

This article shall be liberally construed to promote its objects and to carry out its intents and purposes.

(Added by Stats. 1939, Ch. 94.)









CHAPTER 3.1. Puente Hills Landfill Open-Space Dedication

5600

(a) The owner of the disposal site known as the Puente Hills Landfill, located in an unincorporated portion of the County of Los Angeles, shall dedicate as open-space property within the disposal site, pursuant to the terms of condition 14 (a) of Los Angeles County Conditional Use Permit 92 250 (4). This dedication shall include the buffer zone, and Canyon 6, Canyon 7, and Canyon 8 as specified in the conditional use permit.

(b) The owner of the disposal site referred to in subdivision (a) shall enter into an agreement with the Los Angeles County Department of Parks and Recreation for use of the disposal area as a public park when solid waste disposal activities are complete, as referenced in and modified by condition 14 (b) of Los Angeles County Conditional Use Permit 92 250 (4). This agreement shall include the funding for the preparation of a park master plan, and for the full development, operation, and maintenance of the park, in an amount appropriate to the level of development shown on the master plan.

(c) The consultation specified in Part VIII of the monitoring program of Los Angeles Conditional Use Permit 92 250 (4), relating to the Puente Hills Landfill Citizens Advisory Committee, shall include the subject of landscaping of the mitigation berm specified in condition 10 (b), and shall also include any other planning matters that would affect the physical development or future use of the landfill site. The committee shall include members of the Hacienda Heights Improvement Association.

(d) The Joint Powers Authority established pursuant to condition 15 of Los Angeles County Conditional Use Permit 92 250 (4) shall give due consideration to purchasing parcels near the landfill property, specifically those parcels near the Hacienda Heights area.

(Amended by Stats. 1995, Ch. 91, Sec. 141. Effective January 1, 1996.)






CHAPTER 3.2. Roberti-Z'berg-Harris Urban Open-Space and Recreation Program

ARTICLE 1. General Provisions

5620

This chapter shall be known, and may be cited as, the Roberti-Z'berg-Harris Urban Open-Space and Recreation Program Act.

(Amended by Stats. 1984, Ch. 1748, Sec. 1.2.)



5621

As used in this chapter:

(a) City and county both include the City and County of San Francisco; county does not include a county service area, or zone therein, within the County of San Bernardino empowered to provide public park and recreation services pursuant to the County Service Area Law (Chapter 2.5 (commencing with Section 25210) of Part 2 of Division 2 of Title 3 of the Government Code).

(b) Districts means regional park districts formed under Article 3 (commencing with Section 5500) of Chapter 3; recreation and park districts formed under Chapter 4 (commencing with Section 5780); any public utility district formed under Division 7 (commencing with Section 15501) of the Public Utilities Code in a nonurbanized area that employs a full-time park and recreation director and offers year-round park and recreation services on lands and facilities owned by the district; any community services district formed under Division 3 (commencing with Section 61000) of Title 6 of the Government Code in a nonurbanized area which is authorized to provide public recreation as specified in subdivision (e) of Section 61600 of the Government Code; any memorial district formed under Chapter 1 (commencing with Section 1170) of Division 6 of the Military and Veterans Code that employs a full-time park and recreation director and offers year-round park and recreation services on lands and facilities owned by the district; the Malaga County Water District exercising powers authorized under Section 31133 of the Water Code; and any county service area, or zone therein, within the County of San Bernardino which is empowered to provide public park and recreation services pursuant to the County Service Area Law (Chapter 2.5 (commencing with Section 25210) of Part 2 of Division 2 of Title 3 of the Government Code), which is actually providing public park and recreation services, and which was reorganized prior to January 1, 1987, from a park and recreation district to a county service area or zone.

(c) Urbanized area consists of a central city or cities and surrounding closely settled territory, as determined by the Department of Finance on the basis of the most recent verifiable census data. Urbanized county means any county with a population of 200,000 or more, as determined by the Department of Finance on the basis of the most recent verifiable census data.

(d) Heavily urbanized area means a large city with a population of 300,000 or more and a large county or regional park district with a population of 1,000,000 or more, as determined by the Department of Finance on the basis of the most recent verifiable census data.

(e) Nonurbanized area means any city, county, or district which does not qualify as an urbanized area or urbanized county under the definitions in subdivision (c).

(f) Block grant means the allocation of moneys for one or more projects for the acquisition or development of recreational lands and facilities.

(g) Need basis grant means the allocation of moneys for one or more projects for the acquisition or development of recreational lands and facilities on a project-by-project basis, based upon need.

(h) Account means the Roberti-Z berg-Harris Urban Open-Space and Recreation Program Account in the General Fund.

(i) Special major maintenance project means a rehabilitation or refurbishing activity performed on an annual or more infrequent interval, excluding capital improvements and routinized or other regularly scheduled and performed tasks such as grounds mowing, hedge trimming, garbage removal, and watering. Special major maintenance project includes activities which will reduce energy requirements to operate recreational lands or facilities.

(j) Innovative recreation program means specially designed, creative social, cultural, and human service activities which by their nature are intended to respond to the unique and otherwise unmet recreation needs of special urban populations, including, but not limited to, senior citizens, physically or emotionally handicapped, chronic and new poor, single parents, latchkey children, and minorities. The term includes special transportation programs designed to facilitate access of these groups to parks and recreational programs and facilities.

(Amended by Stats. 2008, Ch. 158, Sec. 12. Effective January 1, 2009.)



5622

The Legislature hereby finds and declares:

(a) The demand for recreation areas, facilities, and programs in California is far greater than the present supply, with the number of people who cannot be accommodated at the area of their choice or any comparable area increasing rapidly.

(b) The demand for recreation areas, facilities, and programs in the urban areas of our state are even greater: over 90 percent of the present population of California reside in urban areas; there continues to be approximately a 30-percent deficiency in open-space and recreation areas in the metropolitan areas of the state; less urban land is available, costs are escalating, and competition for land is increasing; and lack of sufficient annual operating funds has resulted in a general deterioration of existing facilities.

(c) There is a high concentration of urban social problems in California s major metropolitan areas which can be partially alleviated by increased recreational opportunities.

(d) Within the urban areas there reside a broad spectrum and heavy concentration of special populations, including senior citizens, physically and emotionally handicapped, chronic and new poor, single parents, latchkey children, and minorities, who typically are unable, because of a variety of limiting circumstances, to avail themselves of use of remote, nonurban state and national parks and open spaces.

(e) The upward spiral in the cost of energy for private automobiles and all forms of public transportation during the recent period has further limited access to remote state and national parks and open spaces, and this provides an additional emphasis to the urgent need for close-to-home urban parks and open spaces.

(f) The need for local recreation areas, facilities, and programs is doubling at 10-year intervals.

(g) Unless the lands and waters that currently have significant recreation potential today are acquired or reserved for recreation as soon as possible, and unless there is a means available to provide a regularized, major rehabilitation program for existing facilities, there will be a marked shortage of recreation lands and waters on a local and regional basis.

(h) Cities, counties, and districts must exercise constant vigilance to see that the recreation lands and facilities they now have are not lost to other uses; they should acquire additional lands as such lands become available; and they should take steps to improve the facilities they now have.

(i) The state recognizes its partnership role with local government agencies and officials, in support of acquisition, development, and major rehabilitation of parks and open spaces in urbanized areas and heavily urbanized areas, as a means of fulfilling state support, and a proper level of response to the overwhelmingly large percentage of state residents whose parks and open-space needs can only be addressed in urban settings.

(j) The state further recognizes that every effort is necessary and appropriate to find and utilize resources, other than those secured exclusively through tax levies, in order to support and maintain this significant urban program.

(k) In view of the foregoing, the Legislature declares that an aggressive, coordinated, funded program for meeting existing and projected local recreation demands must be implemented without delay.

(Amended by Stats. 1984, Ch. 1748, Sec. 2.)



5623

Grants to cities, counties, and districts pursuant to this chapter are intended to supplement and not to supplant local expenditures for park and recreation areas and facilities or to diminish in any way then current efforts for providing parks and recreation services.

(Added by Stats. 1976, Ch. 160.)






ARTICLE 2. Administration

5624

(a) The program established by this chapter shall be administered by the Department of Parks and Recreation.

(b) The Roberti-Z berg-Harris Urban Open-Space and Recreation Program Account is hereby created in the General Fund and the money therein is hereby continuously appropriated, without regard to fiscal years, to the department for the program established by this chapter and funded pursuant to Item 271 of the Budget Act of 1976, Item 227 of the Budget Act of 1977, Item 222 of the Budget Act of 1978, Item 235 of the Budget Act of 1979, and Section 4 of Chapter 1166 of the Statutes of 1979, and pursuant to statutes enacted subsequent thereto that appropriate funds for this program.

(c) The unallocated balance in the General Fund appropriated pursuant to Item 271 of the Budget Act of 1976, Item 227 of the Budget Act of 1977, Item 222 of the Budget Act of 1978, Item 235 of the Budget Act of 1979, and Section 4 of Chapter 1166 of the Statutes of 1979 is hereby transferred to the account.

(Amended by Stats. 1984, Ch. 1748, Sec. 2.5.)



5624.5

An amount equal to one dollar and fifty cents ($1.50) per capita of the state on the January 1 of the fiscal year immediately preceding the fiscal year in which the transfer is made, as specified in the Budget Act, shall be transferred annually to the Roberti-Z'berg-Harris Urban Open-Space and Recreation Program Account from the Special Account for Capital Outlay in the General Fund for the 1986 87 fiscal year and for each fiscal year thereafter. Notwithstanding Section 5624, the funds transferred to the account pursuant to this section shall be available for expenditure only when appropriated by the Legislature in the annual Budget Act. This section shall not preclude the Legislature from augmenting this amount for the Roberti-Z berg-Harris Urban Open-Space and Recreation Program from other fund sources, including tideland oil revenues.

(Added by Stats. 1984, Ch. 1748, Sec. 3.)



5624.6

Notwithstanding any other provision of this chapter, grants from moneys appropriated from the Parklands Fund of 1984 shall be made according to, and are governed by, this chapter as it existed on June 5, 1984. However, Section 5625.3, where applicable, shall be complied with regardless of the source of moneys for the grant.

(Added by Stats. 1984, Ch. 1748, Sec. 3.5.)



5625

(a) Annual grants shall be made to cities, counties, and districts for recreational purposes, open-space purposes, or both, on the basis of population and need, as specified in this chapter. The director shall, by regulation, specify the procedures to be followed in applying for grant funds. The director shall propose criteria for determining priority of need, conduct public hearings on those proposed criteria, and, following the hearings, shall submit the proposed criteria to the Legislature for its approval by statute within 60 days of submission of the criteria. A new, revised, or amended criterion or a criterion to be deleted shall be submitted to the Legislature for its approval by statute. Following legislative approval, the director shall establish the criteria and publish them in the California Code of Regulations. The criteria, and a change thereof, shall be distributed in a convenient form to potential applicants.

(b) The director shall, by regulation, require the recipient of a grant under this chapter to submit periodic reports to the department with respect to its use of the grant, but the reports shall not be required to be submitted more frequently than annually.

(c) All projects and programs for which a grant is received shall be subject to state audit.

(Amended by Stats. 2006, Ch. 68, Sec. 2. Effective January 1, 2007.)



5625.2

Block grants may be made pursuant to this chapter for the rehabilitation of historical structures so long as the structure is located within a park or recreation area and the structure s rehabilitation will complement or enhance the recreational use of the park or recreational area.

(Added by Stats. 1986, Ch. 1474, Sec. 1. Effective September 30, 1986.)



5625.3

In addition to the application procedures specified pursuant to subdivision (a) of Section 5625, prior to submitting an application for a grant for a project involving the acquisition of productive agricultural lands or other lands the acquisition of which may have an adverse economic impact on neighboring agricultural operations, the city, county, or district proposing to make the application shall hold a public hearing within the county in which the proposed project is located at which members of the public may comment on the proposed project. Notice of the hearing shall be published at least twice in a newspaper of general circulation in the county. A summary of comments made at the hearing by members of the public and representatives of the city, county, or district shall accompany the application. Copies of the summary shall also be available for inspection and review by any person.

(Added by Stats. 1984, Ch. 1748, Sec. 5.)



5625.5

Grants made to cities, counties, and districts for each fiscal year pursuant to subdivision (a) of Section 5625 shall be based on the jurisdictional boundaries of recipients as of July 1st.

(Added by Stats. 1979, Ch. 1166.)



5626

(a) The property acquired or developed pursuant to this chapter shall be used by the grant recipient only for the purpose for which the grant moneys were requested and no other use of the area shall be permitted except by the specific act of the Legislature. Any project funded with grant moneys received pursuant to this chapter shall conform to the recreation element of any applicable city or county general plan.

(b) Notwithstanding Item 271 of the Budget Act of 1976, Item 227 of the Budget Act of 1977, Item 222 of the Budget Act of 1978, Section 5627, 5628, 5629, or 5630, or any other provisions of law, jurisdictions eligible to receive need basis or block grant moneys pursuant to this chapter shall have one year from the effective date of each act appropriating grant moneys to apply for such grant moneys. Such moneys that are not applied for during the one-year period shall be allocated by the department pursuant to subdivision (b) of Section 5630 during the succeeding fiscal year as grants to cities and recreation and park districts in urbanized areas on a project-by-project basis and on the basis of need.

(c) (1) Grant moneys shall be encumbered by the recipient of such moneys within three years of the date of approval by the director of the application for such moneys. Any part of grant moneys not encumbered within the three-year period shall revert to the unallocated balance in the account and may be reallocated by the department pursuant to subdivision (b) of Section 5630 not later than the end of the next succeeding fiscal year.

(2) Notwithstanding the provisions of paragraph (1) of this subdivision, grant moneys appropriated by Item 271 of the Budget Act of 1976, Item 227 of the Budget Act of 1977, Item 222 of the Budget Act of 1978, Item 235 of the Budget Act of 1979, and Section 4 of Chapter 1166 of the Statutes of 1979, if the grant application is approved by the director prior to September 17, 1980, may be encumbered within three years of the date of grant approval or by December 31, 1981, whichever date is later.

(d) The legal counsel of the grant recipient shall certify to the department that the grant recipient has met, or will meet, all federal, state, and local environmental, public health, relocation, affirmative action, and clearinghouse requirements and all other appropriate codes, laws, and regulations prior to the expenditure of the grant funds.

(Amended by Stats. 1982, Ch. 500, Sec. 3.)



5626.1

(a) Notwithstanding Sections 5625 and 5626, the Olivehurst Public Utility District may use the Youth Center Building in Olivehurst, which was developed pursuant to a grant made under Section 5625, for youth and adult recreational programs, community service programs, and other public benefit and recreational programs consistent with the jurisdiction of the Olivehurst Public Utility District.

(b) Notwithstanding Sections 5625 and 5626, the Olivehurst Public Utility District may lease or enter into other forms of agreement for the recreational or community service use of the Youth Center Building in Olivehurst by public or private organizations or individuals, under terms and conditions approved by the Board of Directors of the Olivehurst Public Utility District.

(Added by Stats. 1994, Ch. 355, Sec. 1. Effective January 1, 1995.)



5626.3

Notwithstanding Sections 5625 and 5626, the County of Los Angeles may convert to a use not authorized under those provisions not more than 9.67 acres of parkland in El Cariso Park, if the county complies with the Public Park Preservation Act of 1971 (Chapter 2.5 (commencing with Section 5400)), and submits to the department a copy of all documents evidencing the county s interest in the substitute parkland required under the act.

(Added by Stats. 2004, Ch. 499, Sec. 1. Effective September 14, 2004.)



5627

(a) Grant moneys received pursuant to this chapter shall be expended for high priority projects that satisfy the most urgent park and recreation needs, with emphasis on unmet needs in the most heavily populated and most economically disadvantaged areas within each jurisdiction.

(b) Grants received pursuant to this chapter shall be expended only for acquisition, development, or both, except that not more than 30 percent of the amount received by a city, county, or district in an annual period may be utilized for special major maintenance projects, provided the projects are related to land acquired or developed, or both, in whole or in part, with state moneys under this chapter, or for innovative recreation programs, or for both.

(c) Grants to cities, counties, and districts pursuant to this chapter shall be on the basis of 70 percent state money and 30 percent local matching money, not less than one-third of which shall be from private or nonstate sources of funds, for the project. Grants for acquisition shall be matched only by money or property donated to be part of the acquisition project. Grants for development may be matched by monetary contributions or, if nonmonetary contributions, as provided in regulations and standards which shall be established by the director after a public hearing. The component of local matching money consisting of funds from private or nonstate sources may, at the option of the grant recipient, be calculated as a percentage of the total amount granted in that fiscal year to a grant recipient, rather than on a project-by-project basis.

(d) The component of local matching money from private or nonstate sources required by subdivision (c) may be in the form of and include, but is not limited to, the following: cash donations, gifts of real property, equipment, and consumable supplies, volunteer services, free or reduced-cost use of lands, facilities, or equipment, and bequests and earnings from wills, estates, and trusts. Funds from nonstate sources that qualify for the purposes of subdivision (c) are funds from the federal government and local public agencies other than the grant recipient. Real property, cash, or other assets required to be transferred to a public agency pursuant to Section 66477 of the Government Code or any other provision of law may not qualify as funds from a private or nonstate source; however, they shall qualify as the monetary or nonmonetary contribution required to be furnished by the grant recipient pursuant to subdivision (c).

(e) The grant recipient shall certify to the department that there is available, or will become available prior to the encumbrance of any state funds for any work on the project for which application for a grant has been made, matching money from private or nonstate sources. Certification of the source and amount of nonstate funds shall be set forth in the application for a grant submitted to the department. However, in recognition of the fact that raising private funds frequently requires an initial evidence of matching public funds, the certification of the source and amount of the private funds shall be made by the applicant at least 30 days prior to actual release of state funds.

(f) Local matching money may not be required with respect to an applicant that has urgent unmet needs for recreational lands or facilities, and lacks the financial resources to acquire or develop recreational lands or facilities, as determined pursuant to a formula set forth in regulations adopted by the director after a public hearing. In addition, with respect to applications for grants submitted for areas where private financial resources are of limited availability or submitted for projects or programs that are not of a type likely to attract private funds, the director shall, if the project conforms to regulations adopted by the department, waive the requirement that at least one-third of local matching money be from private sources. The regulations shall establish criteria and procedures for the waiver. These criteria may provide for consideration of the average per capita income, unemployment rate, crime rate, and recent history of plant or business closures in the area of the applicant s jurisdiction where the grant will be expended.

(g) Notwithstanding subdivisions (c), (d), (e), and (f), funds from the California Clean Water, Clean Air, Safe Neighborhood Parks, and Coastal Protection Act of 2002 (Chapter 1.696 (commencing with Section 5096.600)) that are or have been appropriated on or before June 30, 2004, for the purposes of this chapter do not require local matching money.

(Amended by Stats. 2003, Ch. 240, Sec. 23. Effective August 13, 2003.)



5628

Sixty-nine percent of the moneys available for grant purposes in any one fiscal year shall be available only for block grants to cities, counties, and districts in urbanized areas for the acquisition or development of, or for special major maintenance of, recreational lands and facilities, or for innovative recreation programs, and shall be apportioned on the basis of population in the following manner:

(a) Sixty percent of the moneys shall be allocated to cities and to districts in urbanized areas in the proportion that the population of the jurisdiction bears to the population of all cities and districts in urbanized areas throughout the state. Recognizing that the boundaries of cities and of districts may overlap, only the population of the jurisdiction which will actually provide and administer the recreational service contemplated shall be counted in the area of overlapping jurisdiction. The population of districts within urbanized areas shall be certified by the board of supervisors of each county.

(b) Forty percent of the moneys shall be allocated to urbanized counties and to regional park districts in urbanized areas in the proportion that the total population of the jurisdiction bears to the total population of all urbanized counties and regional park districts in urbanized areas throughout the state. Recognizing that the boundaries of counties and regional park districts may overlap, only the population of the jurisdiction which will actually provide and administer the recreational service contemplated shall be counted in the area of overlapping jurisdiction.

(Amended by Stats. 1986, Ch. 221, Sec. 2.)



5629

Fourteen percent of the moneys available for grant purposes in any one fiscal year shall be available only for block grants to cities, counties, and regional park districts in heavily urbanized areas for the acquisition or development of, or for special major maintenance of, recreational lands and facilities, or for innovative recreation programs, and shall be apportioned on the basis of population in the following manner:

(a) Sixty percent of the moneys shall be allocated to large cities which constitute heavily urbanized areas in the proportion that the population of the recipient bears to the population of all cities and recreation and park districts in heavily urbanized areas throughout the state.

(b) Forty percent of the moneys shall be allocated to large counties and regional park districts which constitute heavily urbanized areas in the proportion that the total population of the recipient bears to the total population of all large counties and regional park districts which constitute heavily urbanized areas throughout the state. Recognizing that the boundaries of counties and regional park districts may overlap, only the population of the jurisdiction which will actually provide and administer the recreational service contemplated shall be counted in the area of overlapping jurisdiction.

(Amended by Stats. 1984, Ch. 1748, Sec. 8.)



5630

Seventeen percent of the moneys available for grant purposes in any one fiscal year shall be available only for need basis grants to cities, counties, and districts on a project-by-project basis and on the basis of need for the acquisition or development of, or for special major maintenance of, recreational lands and facilities, or for innovative recreation programs, on the following basis:

(a) Eighty-eight percent of the moneys shall be available for grants to cities, counties, and districts in nonurbanized areas on a project-by-project basis and on the basis of need for the acquisition or development of, or for special major maintenance of, recreational lands and facilities, or for innovative recreation programs. The criteria for determining need shall include, but are not limited to, deficiencies in existing park and recreational lands and facilities, the impact of participants from outside the jurisdiction, and the overall merit of the grant proposal.

(b) Twelve percent of the moneys shall be available for grants to cities and recreation and park districts in urbanized areas on a project-by-project basis and on the basis of need for the acquisition or development of, or special major maintenance of, recreational lands and facilities, or for innovative recreation programs. The criteria for determining need shall include, but are not limited to, population density and the inability to complete park and recreation projects due to low total assessed valuation in the jurisdiction. Jurisdictions eligible for funds under subdivision (a) of Section 5629 shall not be eligible for funds under this section.

(Amended by Stats. 1984, Ch. 1748, Sec. 9.)



5630.5

Grants may be made to memorial districts only for indoor and outdoor park and recreation facilities that meet the requirements of this chapter and the criteria adopted pursuant to Section 5625.

(Added by Stats. 1982, Ch. 879, Sec. 4. Effective September 10, 1982.)



5631

The department, in cooperation with the federal government, local public agencies, and appropriate representatives of industry, shall, from time to time as needed but no less frequently than once every five years, coordinate and conduct a statewide needs analysis in relation to the purposes of this chapter. That analysis shall include a full review of the grant program authorized pursuant to this chapter.

(Amended by Stats. 2012, Ch. 728, Sec. 145. Effective January 1, 2013.)









CHAPTER 3.3. The Statewide Park Development and Community Revitalization Act of 2008

5640

This chapter shall be known, and may be cited, as the Statewide Park Development and Community Revitalization Act of 2008.

(Amended by Stats. 2008, Ch. 623, Sec. 3. Effective January 1, 2009.)



5641

The Legislature hereby finds and declares as follows:

(a) The program created by this chapter will finance the acquisition and development of parks and recreation areas and facilities in the communities that are currently least served by park and recreation facilities by emphasizing the creation of park space and recreational opportunities and the expansion of park accessibility to underserved communities. These underserved communities are often the same areas that suffer most from high unemployment and destructive or unlawful conduct by youth.

(b) The program established by this chapter will encourage community participation in, and a greater sense of responsibility toward, new parks and recreation areas and facilities, which will help keep them clean and safe and which will enhance community pride and sustain neighborhood vitality.

(c) New parks and facilities will provide safe recreational opportunities for children, positive outlets, and secure sites for youth, while also meeting the special recreational and social needs of senior citizens and other population groups.

(d) California suffers from an acute shortage of parks throughout the state, particularly in poor communities.

(e) It is therefore the intent of the Legislature that the funds made available through the Statewide Park Development and Community Revitalization Act of 2008 be used to award competitive grants statewide to advance certain goals and policies, including, but not limited to, assisting in the acquisition of park space or the development of park and recreation opportunities to critically underserved communities. It is further the intent of the Legislature that this be accomplished by delivering project funds to neighborhood and regional park projects in areas of highest need, while offering technical assistance to all applicants and potential applicants for grant preparation to encourage full participation in the grant program.

(Amended by Stats. 2008, Ch. 623, Sec. 4. Effective January 1, 2009.)



5642

As used in this chapter, the following terms shall have the following meanings:

(a) City means a city or the City and County of San Francisco.

(b) Critically underserved community means a community that meets either of the following:

(1) Has less than three acres of usable parkland per 1,000 residents.

(2) Is a disadvantaged community, as defined by subdivision (g) of Section 75005, and can demonstrate to the department that the community has insufficient or no park space and recreation facilities.

(c) District means one of the following:

(1) A recreation and park district formed under Chapter 4 (commencing with Section 5780).

(2) A public utility district formed under Division 7 (commencing with Section 15501) of the Public Utilities Code in a nonurbanized area that employs a full-time park and recreation director and offers year-round park and recreation services on lands and facilities owned by that district.

(3) A memorial district formed under Chapter 1 (commencing with Section 1170) of Division 6 of the Military and Veterans Code that employs a full-time park and recreation director and offers year-round park and recreation services on lands and facilities owned by that district.

(4) The Malaga County Water District exercising powers authorized under Section 31133 of the Water Code.

(5) A community service district formed under Division 3 (commencing with Section 61000) of Title 6 of the Government Code in a nonurbanized area that is authorized to provide public recreation as specified in subdivision (e) of Section 61100 of the Government Code.

(6) A county service area or zone in the county service area, within the County of San Bernardino that is empowered to provide public park and recreation services pursuant to Chapter 2.2 (commencing with Section 25210.1) of Part 2 of Division 2 of Title 3 of the Government Code, that is actually providing public park and recreation services that was reorganized prior to January 1, 1987, from a park and recreation district to a county service area or zone.

(7) A regional park district formed pursuant to Article 3 (commencing with Section 5500) of Chapter 3.

(d) Facilities includes, but is not limited to, places for organized team sports, outdoor recreation, and informal turf play; nonmotorized recreational trails; permanent play structures; landscaping; community gardens; places for passive recreation, enjoyment of scenic open space, nature appreciation and study, and outdoor education; multipurpose structures designed to meet the special recreational, educational, vocational, and social needs of youth, senior citizens, and other population groups; recreation areas created by the redesign and retrofit of urban freeways; community swimcenters; regional recreational trails; and infrastructure and other improvements that support these facilities.

(e) Notwithstanding subdivision (k) of Section 75005, nonprofit organization means any nonprofit entity qualified to do business in California, qualified under Section 501(c)(3) of Title 26 of the United States Code, and that has among its primary purposes the preservation, protection, or enhancement of land or water resources in their natural, scenic, historical, agricultural, forested, or open-space condition or use, or the provision of conservation and environmental education and other recreational, vocational, and educational services to youth.

(Amended by Stats. 2008, Ch. 623, Sec. 5. Effective January 1, 2009.)



5643

(a) The Department of Parks and Recreation shall establish a local assistance program to distribute grants to the most critically underserved communities across the state, on a competitive basis, to eligible cities, counties, joint powers authorities, districts, and nonprofit organizations for the acquisition or development, or both, of property for parks and recreation areas and facilities.

(b) The Department of Parks and Recreation shall encourage joint partnership projects, if available, between two or more agencies, including, but not limited to, school districts, nonprofit organizations, and local governmental agencies in order to enhance investment of public resources.

(Amended by Stats. 2008, Ch. 623, Sec. 6. Effective January 1, 2009.)



5643.6

It is the intent of the Legislature that the local assistance program created by this chapter fund both neighborhood parks and regional parks and trails.

(Added by Stats. 2008, Ch. 623, Sec. 7. Effective January 1, 2009.)



5644

Eligible applicants for grants pursuant to this chapter are cities, counties, regional park districts, districts, joint powers authorities, and nonprofit organizations.

(Amended by Stats. 2008, Ch. 623, Sec. 8. Effective January 1, 2009.)



5645

The department may award a grant pursuant to this chapter only for a project that meets all of the following criteria:

(a) The proposed project will create a new park where one currently does not exist, a new recreational facility, or new recreational opportunity.

(b) The applicant demonstrates to the satisfaction of the department that the project is located in a critically underserved community, or in the case of a regional park or trail, the project is within close proximity to one or more critically underserved communities.

(c) The proposed project is designed to provide efficient use of water and other natural resources, which may include, but is not limited to, projects that use climate-appropriate vegetation, reduce stormwater runoff, capture and store stormwater, minimize the use of pesticides and fertilizers, incorporate pervious surfaces into project design, or use construction methods that use recycled materials and minimize construction waste.

(d) The amount of the grant applied for, together with any matching contribution, will meet all the costs of acquiring or developing, or both, the new park or facilities, or new recreational opportunities, and when construction of the project is completed, the new park or facility will be fully usable by the residents of the critically underserved community.

(e) The project applicant or partnering entities will provide for public safety and recreational opportunities following project completion.

(f) Following project completion, the project s weekday and weekend operating hours will accommodate the needs of the community residents. Entrance or membership fees shall not significantly deter use by community residents. Pursuant to receiving these funds, fees cannot be limited to nonresidents of the community in which the park space or recreational opportunity is located.

(Amended by Stats. 2008, Ch. 623, Sec. 9. Effective January 1, 2009.)



5646

In evaluating applications for grants that meet the requirements of Section 5645, the department shall assign higher priority to applications, for each of the following criteria satisfied:

(a) The project will acquire new parks, develop new parks, expand overused parks, or create a new recreational opportunity in a community that has demonstrated insufficient or no park space and recreation facilities. In evaluating the deficiency level of park and recreation facilities in a critically underserved community, the department shall consider the number of acres of usable parkland per 1,000 residents.

(b) The critically underserved community has a significant percent of persons living at or below the poverty level.

(c) The project will enhance workforce development and employment opportunities, utilize members of the California Conservation Corps or certified local conservation corps, if available, or accommodate outdoor learning opportunities for school pupils or at-risk youth in the service area.

(d) The project applicant has actively involved the public and community-based groups in the selection and planning of the project.

(Amended by Stats. 2008, Ch. 623, Sec. 10. Effective January 1, 2009.)



5647

(a) The department shall adopt guidelines to amplify or clarify the criteria specified in this chapter, and may adopt additional criteria, to supplement those criteria, but the scope of the additional criteria shall be limited to providing additional guidance in selecting projects in areas that have the greatest deficiencies in parks and facilities.

(b) The department shall develop a procedural guide for the administration of this chapter and the guidance of applicants.

(c) The department shall solicit written comments and hold public hearings at convenient locations throughout the state on any guideline or procedural guide that is proposed to be adopted or developed pursuant to this section.

(d) The department shall offer technical assistance to all applicants and potential applicants for grant preparation in order to encourage full participation in the grant program.

(e) The department shall allow grantees to spend no more than 25 percent of the grant amount for project planning, design, compliance with the California Environmental Quality Act (Division 13 (commencing with Section 21000)), and other incidental, but directly related, construction or acquisition costs.

(f) The department shall adopt the guidelines or develop the procedural guide on or before April 1, 2009.

(g) Any regulation or procedural guide adopted or developed pursuant to this section shall not be subject to the review or approval of the Office of Administrative Law or to any other requirement of Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2008, Ch. 623, Sec. 11. Effective January 1, 2009.)



5648

(a) The local assistance program created by this chapter is intended to include grants for the acquisition or development, or both, of parcels of property of any size that will serve residents of a critically underserved community and otherwise meet the requirements of this chapter. The department shall not assign an application a lower priority on the basis that the application proposes the acquisition of a city lot or other small parcel.

(b) A grant may be expended to acquire the fee title, a leasehold, or other interest in real property. If an application proposes to acquire less than fee title, the applicant shall demonstrate in the application, to the satisfaction of the department, that the proposed project will provide public benefits that are commensurate with the type and duration of the interest in real property to be acquired.

(Amended by Stats. 2008, Ch. 623, Sec. 12. Effective January 1, 2009.)



5649

(a) An eligible nonprofit organization may apply for a grant on its own behalf or on behalf of an eligible city, county, or district pursuant to a contract with that city, county, or district to acquire and develop the park or recreation area. The application may include a copy of the contract and the resolution or other authorization for the contract. The contract shall specify arrangements for the long-term management and operation of the park or recreation area.

(b) An eligible applicant may apply for a grant to develop state-owned parklands if the applicant manages those lands under a contract with the state without state reimbursement for management costs.

(Amended by Stats. 2008, Ch. 623, Sec. 13. Effective January 1, 2009.)



5650

(a) Every applicant for a grant pursuant to this chapter and the entity that will operate and maintain the property, if that entity is different than the applicant, shall agree to comply with all of the following requirements:

(1) To operate and maintain the property developed pursuant to this chapter so that it is usable by residents of the targeted critically underserved community. With the approval of the department, the grant recipient, or its successor in interest in the property, may transfer its property interest and the responsibility to operate and maintain the property, in accordance with the terms of the grant and any applicable law, to a public agency or nonprofit organization that is able to operate and maintain the property in perpetuity. Any attempt to make a transfer in violation of this subdivision is void.

(2) To use the property only for the purposes for which the grant was made and to make no other use or sale or other disposition of the property, except as authorized by specific act of the Legislature. If the use of the property is changed to a use that is not permitted by the terms of the grant, or if the property is sold or otherwise disposed of, the grant recipient shall reimburse the state an amount equal to the amount of the grant, the fair market value of the land and any improvements constructed with the grant, or the proceeds from the sale or other disposition, whichever amount is greatest. If the property that is sold or otherwise disposed of is less than the entire interest in the property funded with the grant, the grant recipient shall reimburse the state an amount equal to either the proceeds from the sale or other disposition of the interest or the fair market value of the interest sold or otherwise disposed of, whichever amount is greater.

(b) In lieu of seeking reimbursement pursuant to paragraph (2) of subdivision (a), the department may impose restrictions on the use of public park property identical to the requirements for the preservation of public parks set forth in the Public Park Preservation Act of 1971 (Chapter 2.5 (commencing with Section 5400)) with respect to any property used, sold, or otherwise disposed of in a manner not permitted by the terms of the grant.

(Amended by Stats. 2008, Ch. 623, Sec. 14. Effective January 1, 2009.)



5652

A grant recipient shall encumber grant moneys within three years of the date of the approval of the grant.

(Added by Stats. 2001, Ch. 876, Sec. 1. Effective January 1, 2002.)



5652.5

A grant recipient shall encumber grant moneys within three years of the date of the approval of the grant and grant moneys shall be liquidated within eight years from the date of appropriation.

(Added by Stats. 2008, Ch. 623, Sec. 16. Effective January 1, 2009.)



5653

Five business days after awarding a grant pursuant to this chapter, the department shall make information available on the department s Internet Web site regarding the status of the grant and other relevant information, including, but not limited to, a geographic breakdown of awarded grants and the overall amount applied for by all grant applicants, the total amount applied for by awarded grant applicants, each award amount, and a brief description of the funded projects.

(Amended by Stats. 2008, Ch. 623, Sec. 17. Effective January 1, 2009.)



5654

The provisions of this chapter shall be implemented only in a fiscal year for which funding is provided for that purpose in the annual Budget Act.

(Added by Stats. 2001, Ch. 876, Sec. 1. Effective January 1, 2002.)






CHAPTER 3.5. Presley Urban Fishing Program

ARTICLE 1. General Provisions

5670

This chapter shall be known, and may be cited, as the Presley Urban Fishing Program Act.

(Added by Stats. 1982, Ch. 128, Sec. 1. Effective March 25, 1982.)



5671

The Legislature hereby finds and declares as follows:

(a) There is a great, measurable demand for the provision of increased fishing opportunities in the major metropolitan areas of California.

(b) There is a high concentration of urban social and economic problems in California s major metropolitan areas that can be partially alleviated by the increased recreational activities and supplemental food sources afforded by fishing opportunities.

(c) In view of the foregoing, the Legislature declares that an active, cooperative, and funded urban fishing program should be implemented without delay.

(Amended by Stats. 2006, Ch. 538, Sec. 571. Effective January 1, 2007.)






ARTICLE 2. Administration

5675

The program established by this chapter shall be administered jointly by the Department of Parks and Recreation and the Department of Fish and Game and shall be funded by moneys appropriated from the Resources Account in the Energy and Resources Fund to the Department of Parks and Recreation for local assistance grants for urban fishing projects pursuant to category (b) of Item 379-101-190 of the Budget Act of 1981 and pursuant to provisions of any budget acts enacted subsequent thereto that appropriate funds for the program.

(Added by Stats. 1982, Ch. 128, Sec. 1. Effective March 25, 1982.)



5676

The Department of Parks and Recreation shall have principal responsibility for the review and approval of proposals for rehabilitating urban lakes in accordance with the eligibility requirements, evaluative criteria, and procedures specified in this chapter and for the administration of grants made pursuant to this chapter. The Department of Fish and Game shall be responsible for determining the rehabilitative potential of lakes proposed for funding and shall serve primarily in a technical and advisory capacity. The final decision to provide funding for each project shall be based on the cooperative deliberation and mutual determination of both departments.

(Added by Stats. 1982, Ch. 128, Sec. 1. Effective March 25, 1982.)



5677

To be eligible for funding pursuant to this chapter, a project shall satisfy all of the following conditions:

(a) The lake is situated in an urbanized area of a standard metropolitan statistical area.

(b) The lake is close to, and accessible by residents of, an area comprised of economically disadvantaged persons.

(c) The lake is served by public transportation and is readily accessible by a large proportion of the residents of the entire metropolitan area.

(d) There is significant and demonstrated public support and interest in the community for rehabilitating the lake for sportfishing purposes.

(e) The lake currently has, or when rehabilitated will have, a water surface area of not less than three acres.

(f) The lake is located in a public park or recreation area operated and currently staffed by the applicant.

(g) The lake is held in fee by the applicant or is leased by the applicant for a term of not less than 25 years.

(h) The applicant has prepared, and submitted as part of the grant proposal, a plan for rehabilitating the lake that includes evidence of the potential for the lake, when rehabilitated, to support and sustain a fish population through natural reproduction; techniques, procedures, and costs projected for the rehabilitation and future maintenance and operation of the lake; and an assessment of the benefits to be derived from implementing the proposal. The plan shall be suitable for forming the basis of the agreement specified in Section 5680 if the proposal is approved.

(Added by Stats. 1982, Ch. 128, Sec. 1. Effective March 25, 1982.)



5678

With respect to any project proposal that has satisfied all the conditions of Section 5677, the departments shall use all of the following criteria to evaluate the relative desirability and establish a ranking of all proposals:

(a) An assessment of the needs to be satisfied by an urban fishing program at the lake, based on the total population, income levels, age groups, special populations, availability of other recreational facilities in the area, and such other factors or characteristics of the area as the Department of Parks and Recreation deems necessary for a full evaluation of the proposal. Priority shall be assigned to proposals that will serve a higher proportion of economically disadvantaged persons and special populations relative to those to be served under other proposals.

(b) The willingness and ability of the applicant to commence work immediately upon receiving a grant.

(c) The lake, when rehabilitated, will have relatively lower maintenance and operation costs.

(d) The applicant s project completion rate with respect to local assistance grants made pursuant to other programs administered by the Department of Parks and Recreation and the applicant s general stewardship record with respect to its parks and recreation facilities.

(e) The existence of opportunities for alternative and multiple-use recreational activities at the lake and surrounding parkland or open-space areas.

(f) Funding the proposal will further a broad geographical spread of urban fishing programs among metropolitan areas.

(Added by Stats. 1982, Ch. 128, Sec. 1. Effective March 25, 1982.)



5679

Grants may be made to a city, county, or district that provides park, recreation, or open-space facilities and services and will operate and maintain the lake. Grants may be expended only for the rehabilitation and enhancement of lakes, consisting of improvements such as dredging, water aeration, shoreline stabilization and reconditioning, basin reconditioning, fish stocking, and installation of rock shelters, seal coats, and rip-rap.

(Added by Stats. 1982, Ch. 128, Sec. 1. Effective March 25, 1982.)



5680

Disbursement of a grant for an approved proposal shall be contingent on the recipient s completion of both of the following conditions:

(a) The grant recipient shall enter into an agreement with the Department of Parks and Recreation specifying the terms and conditions under which it shall rehabilitate, develop, maintain, and operate the urban fishing lake. The minimum term for the agreement shall be 25 years.

(b) The legal counsel of the grant recipient shall certify to the satisfaction of both departments that the recipient has met, or will meet prior to expenditure of any grant funds, all federal, state, and local environmental, public health, relocation, affirmative action, and clearinghouse requirements and other applicable laws and regulations.

(Added by Stats. 1982, Ch. 128, Sec. 1. Effective March 25, 1982.)



5681

Consistent with the provisions of this chapter, the Department of Parks and Recreation shall specify the procedures to be followed in applying for grants, establish the terms and conditions under which grants shall be made, and administer the disbursement of all grant funds.

(Added by Stats. 1982, Ch. 128, Sec. 1. Effective March 25, 1982.)



5682

Grant funds shall be encumbered by the recipient within two years of disbursement. Any grant funds not encumbered within this period shall revert to the Resources Account in the Energy and Resources Fund.

(Added by Stats. 1982, Ch. 128, Sec. 1. Effective March 25, 1982.)



5683

The grant recipient or any instrumentality of the recipient shall not charge any fee for fishing at any lake the rehabilitation of which is financed, in whole or part, pursuant to this chapter. This prohibition does not extend to any fee charged by the recipient for any facility or service that is unrelated to fishing at a lake.

(Added by Stats. 1982, Ch. 128, Sec. 1. Effective March 25, 1982.)



5684

This chapter is not intended, nor shall it be construed, to authorize either the Department of Parks and Recreation or the Department of Fish and Game to establish any additional personnel positions or create any new administrative section in connection with the program established by this chapter.

(Added by Stats. 1982, Ch. 128, Sec. 1. Effective March 25, 1982.)



5685

In order to facilitate the earliest possible start of the urban fishing program and to gain familiarity with the types of lakes that are most suitable for rehabilitation for sportfishing purposes, the Department of Parks and Recreation shall make grants, on a demonstration basis during the 1981 82 fiscal year only, for the rehabilitation of lakes that satisfy the requirements and criteria set forth in this chapter and are representative of lakes of different size, physical characteristics, and degree of degradation found in major metropolitan areas of the state.

(Added by Stats. 1982, Ch. 128, Sec. 1. Effective March 25, 1982.)



5686

No grant shall be made under this chapter on or after the date on which the Energy and Resources Fund is abolished, unless a later enacted statute which is chaptered before that date changes the requirements of this section.

(Added by Stats. 1982, Ch. 128, Sec. 1. Effective March 25, 1982.)









CHAPTER 3.7. Community Parklands Act of 1986

ARTICLE 1. General Provisions

5700

This chapter shall be known and may be cited as the Community Parklands Act of 1986.

(Added by Stats. 1986, Ch. 5, Sec. 1. Approved June 3, 1986, by adoption of Proposition 43. Operative July 1, 1986.)



5701

The Legislature hereby finds and declares as follows:

(a) It is the responsibility of the state to encourage, and assist in the provision of, better parks and enhanced recreational opportunities for all citizens of California.

(b) Community, neighborhood, and regional parks, beaches, recreational areas, recreational trails, and other recreational facilities, and the preservation of historic sites and structures contribute significantly to a healthy physical and moral environment and also contribute to the economic betterment of the state.

(c) Many older parks and recreational facilities have deteriorated to the point where the original investment in them may become lost, and prompt action is necessary to restore them to usefulness.

(d) Accordingly, it is in the public interest for the state to assist counties, cities, and districts in providing these facilities for the use and enjoyment of citizens they serve.

(Added by Stats. 1986, Ch. 5, Sec. 1. Approved June 3, 1986, by adoption of Proposition 43. Operative July 1, 1986.)



5702

As used in this chapter, the following terms have the following meanings:

(a) District means any regional park district formed pursuant to Article 3 (commencing with Section 5500) of Chapter 3 and any recreation and park district formed pursuant to Chapter 4 (commencing with Section 5780). With respect to any community which is not included within a regional park district or a recreation and park district and in which no city or county provides parks or recreational areas or facilities, district also means any other district which is authorized by statute to operate and manage parks or recreational areas or facilities, employs a full-time park and recreation director and offers year-round park and recreation services on lands and facilities owned by the district, and allocates a substantial portion of its annual operating budget to parks or recreation areas or facilities.

(b) Fund means the Community Parklands Fund.

(c) Program means the Community Parklands Program established by this chapter.

(Added by Stats. 1986, Ch. 5, Sec. 1. Approved June 3, 1986, by adoption of Proposition 43. Operative July 1, 1986.)






ARTICLE 2. Community Parklands Program

5710

(a) The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the Community Parklands Fund, which is hereby created.

(b) All money deposited in the fund shall be available for appropriation in the manner set forth in Section 5735 in an amount not to exceed one hundred million dollars ($100,000,000) for grants to counties, cities, and districts for the acquisition, development, rehabilitation, or restoration of real property for park, beach, recreational, or historical resources preservation purposes.

(Added by Stats. 1986, Ch. 5, Sec. 1. Approved June 3, 1986, by adoption of Proposition 43. Operative July 1, 1986.)



5711

(a) The total amount proposed to be appropriated for the program shall be included in a section in the Budget Bill for the 1987 88 fiscal year and each succeeding fiscal year for consideration by the Legislature and shall bear the caption Community Parklands Program.

(b) Commencing with the Budget Bill for the 1990 91 fiscal year, any grant funds which were not accepted by a recipient or were not encumbered by the recipient within the three-year period specified in Section 5721 or which were restored pursuant to subdivision (c) of Section 5723 shall be available for appropriation for one or more projects of the type specified in Section 5712 that the Legislature deems to be of the highest priority statewide.

(c) All appropriations are subject to all limitations enacted in the Budget Act and to all fiscal procedures prescribed by law with respect to the expenditure of state funds unless expressly exempted from those laws by a statute enacted by the Legislature. The section in the Budget Act shall contain proposed appropriations only for the program contemplated by this chapter, and no funds derived from the bonds authorized by this chapter may be expended pursuant to an appropriation not contained in that section of the Budget Act.

(Added by Stats. 1986, Ch. 5, Sec. 1. Approved June 3, 1986, by adoption of Proposition 43. Operative July 1, 1986.)



5712

The grant funds authorized for the program may be expended by the recipient for any of the following purposes or any combination thereof:

(a) The rehabilitation, improvement, or restoration of deteriorated roads, utilities, and other structures and facilities within existing parks and recreational areas.

(b) Neighborhood, community, and regional parks.

(c) Beaches and public accessways to beaches.

(d) Historical sites and structures.

(e) Recreational areas and facilities.

(f) Hiking, bicycling, and equestrian trails.

(g) Development rights and scenic easements in connection with any acquisition made for any purpose specified in subdivisions (b) to (f), inclusive, so long as the right or easement directly enhances the enjoyment or usefulness of the acquisition.

(Added by Stats. 1986, Ch. 5, Sec. 1. Approved June 3, 1986, by adoption of Proposition 43. Operative July 1, 1986.)






ARTICLE 3. Administration

5720

(a) The grant funds authorized for the program shall be allocated to counties, cities, and districts on the basis of their populations, as determined by the Department of Parks and Recreation in cooperation with the Department of Finance on the basis of the most recent verifiable census data and such other population data as the Department of Parks and Recreation may require to be furnished by any county, city, or district.

(b) Forty percent of the total funds available for grants shall be allocated to counties and regional park, open-space, or park and open-space districts formed pursuant to Chapter 3 (commencing with Section 5500). Each county s allocation shall be in the same ratio as the county s population is to the state s total population, except that each county shall be entitled to a minimum allocation of one hundred thousand dollars ($100,000). In any county that embraces all or part of the territory of a regional park, open-space, or park and open-space district whose board of directors is not the county board of supervisors, the amount allocated to the county shall be apportioned between the county and the regional district in proportion to the population of the county that is included within the territory of the regional district and the population of the county that is outside the territory of the regional district.

(c) (1) Sixty percent of the total funds available for grants shall be allocated to cities and districts, other than regional park, open-space, or park and open-space districts. Each city s and each such district s allocation shall be in the same ratio as the city s or district s population is to the combined total of the state s population that is included in incorporated areas and in unincorporated areas within districts, except that each city or district shall be entitled to a minimum allocation of twenty thousand dollars ($20,000). In any instance in which the boundary of a city overlaps the boundary of a district, the population in the area of overlapping jurisdictions shall be attributed to each jurisdiction in proportion to the extent to which each operates and manages parks and recreational areas and facilities for that population. In any instance in which the boundary of a city overlaps the boundary of a district, and in the area of overlap the city does not operate and manage parks and recreational areas and facilities, all grant funds shall be allocated to the district.

(2) Each city and other district whose boundaries overlap, shall develop a specific plan for allocating the grant funds in accordance with the formula specified in paragraph (1). If, by October 1, 1986, the plan has not been agreed to by the affected jurisdictions and submitted to the Department of Parks and Recreation, the Director of Parks and Recreation shall determine the allocation of the grant funds among the affected jurisdictions.

(Added by Stats. 1986, Ch. 5, Sec. 1. Approved June 3, 1986, by adoption of Proposition 43. Operative July 1, 1986.)



5721

(a) Individual applications for grants shall be submitted to the department for approval as to conformity with the requirements of this chapter. The application shall be accompanied by certification from the planning agency of the applicant that the project for which the grant is applied is consistent with the park and recreation element of the applicable city or county s general plan or the district s park and recreation plan and will satisfy a high priority need. In order to utilize available grant funds as effectively as possible, overlapping or adjoining jurisdictions are encouraged to combine projects and submit a joint application.

(b) The minimum amount that the applicant may request for any individual project is twenty thousand dollars ($20,000).

(c) Every application shall comply with the California Environmental Quality Act (Division 13 (commencing with Section 21000)).

(d) Grants that are wholly or partially for the acquisition of real property shall be made on the basis of 75 percent state funds and 25 percent local matching funds or property donated to be part of the project. The grant recipient shall certify to the department that there is available, or will become available prior to the commencement of any work on the project, matching funds or property in the required amount from a nonstate source. Certification of the source and amount or value shall be set forth in the application.

(e) The director shall annually forward a statement of the total amount to be appropriated in each fiscal year for projects approved for grants to the Director of Finance for inclusion in the Budget Bill. The amount of grant funds to be allocated to each eligible jurisdiction shall be published in the Governor s Budget for the fiscal year in which the appropriation for those grants is to be made and, as soon as possible thereafter, a list of projects for which grants have been approved shall be made available by the department.

(f) Grant funds shall be encumbered by the recipient within three years of the date the appropriation became effective, regardless of the date when the project was approved by the department pursuant to this section.

(Added by Stats. 1986, Ch. 5, Sec. 1. Approved June 3, 1986, by adoption of Proposition 43. Operative July 1, 1986.)



5722

Grant funds may be expended for development, rehabilitation, or restoration only on lands owned by, or subject to a lease or other long-term interest held by, the applicant. If the lands are not owned by the applicant, the applicant shall first demonstrate to the satisfaction of the director that the development, rehabilitation, or restoration will provide benefits commensurate with the type and duration of interest in land held by the applicant. No grant funds may be expended for any purpose that is not directly related to the operation and management of parks and recreational areas and facilities.

(Added by Stats. 1986, Ch. 5, Sec. 1. Approved June 3, 1986, by adoption of Proposition 43. Operative July 1, 1986.)



5723

(a) No grant funds authorized by this chapter shall be disbursed until the applicant agrees that any property acquired or developed with those funds shall be used by the applicant only for the purpose for which the funds were requested and that no other use of the property shall be permitted except by specific act of the Legislature.

(b) No funds shall be disbursed unless the applicant agrees to maintain and operate the property to be acquired or developed for a period commensurate with the type of project and the proportion of state funds and local matching funds or property allocated to the capital costs of the project.

(c) No funds shall be disbursed unless the applicant agrees to make the property to be acquired or developed open to use by the public by a date specified in the agreement. That date shall not be more than three years after the date upon which the project was approved by the department pursuant to Section 5721. The department may grant a postponement of the specified date if the property is not or will not be open to use by the public by the specified date due to circumstances wholly beyond the control of the applicant. If the property is not open to use by the public by the date specified in the agreement, and any postponement thereof granted by the department, the grant funds shall be restored in full to the department and the applicant shall become ineligible to receive any further funds that may become available pursuant to this chapter. Any funds restored pursuant to this section shall be deposited in the fund and shall be available for appropriation pursuant to subdivision (b) of Section 5711.

(Added by Stats. 1986, Ch. 5, Sec. 1. Approved June 3, 1986, by adoption of Proposition 43. Operative July 1, 1986.)



5724

Any grant made pursuant to this chapter, and the performance of the applicant in expending the grant, may be audited at any time by the department.

(Added by Stats. 1986, Ch. 5, Sec. 1. Approved June 3, 1986, by adoption of Proposition 43. Operative July 1, 1986.)



5725

Of the total funds available for appropriation pursuant to this chapter, an amount, not to exceed four hundred thousand dollars ($400,000), may be appropriated for state administrative costs directly incurred in connection with this chapter.

(Added by Stats. 1986, Ch. 5, Sec. 1. Approved June 3, 1986, by adoption of Proposition 43. Operative July 1, 1986.)






ARTICLE 4. Fiscal Provisions

5730

Bonds in the total amount of one hundred million dollars ($100,000,000), or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds shall, when sold, be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal of, and interest on, the bonds as the principal and interest become due and payable.

(Added by Stats. 1986, Ch. 5, Sec. 1. Approved June 3, 1986, by adoption of Proposition 43. Operative July 1, 1986.)



5731

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds maturing each year, and it is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which shall be necessary to collect that additional sum.

(Added by Stats. 1986, Ch. 5, Sec. 1. Approved June 3, 1986, by adoption of Proposition 43. Operative July 1, 1986.)



5732

There is hereby appropriated from the General Fund, for the purpose of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as principal and interest become due and payable.

(b) The sum which is necessary to carry out the provisions of Section 5733, appropriated without regard to fiscal years.

(Added by Stats. 1986, Ch. 5, Sec. 1. Approved June 3, 1986, by adoption of Proposition 43. Operative July 1, 1986.)



5733

For the purposes of carrying out this article, the Director of Finance may, pursuant to appropriate authority in each annual Budget Act, authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund. Any moneys made available under this section shall be returned to the General Fund from moneys received from the sale of bonds for the purpose of carrying out this chapter. The money withdrawn from the General Fund shall be returned to the General Fund with interest at the rate earned by the money in the Pooled Money Investment Account during the time the money was withdrawn from the General Fund pursuant to this section.

(Added by Stats. 1986, Ch. 5, Sec. 1. Approved June 3, 1986, by adoption of Proposition 43. Operative July 1, 1986.)



5733.5

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 24.)



5734

The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law apply to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full in this chapter.

(Added by Stats. 1986, Ch. 5, Sec. 1. Approved June 3, 1986, by adoption of Proposition 43. Operative July 1, 1986.)



5735

Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this chapter, the Community Parklands Program Finance Committee is hereby created. The committee consists of the Controller, the Director of Finance, and the Treasurer. For purposes of this chapter, the Community Parklands Program Finance Committee is the committee as that term is used in the State General Obligation Bond Law, and the Treasurer shall serve as chairperson of the committee.

(Added by Stats. 1986, Ch. 5, Sec. 1. Approved June 3, 1986, by adoption of Proposition 43. Operative July 1, 1986.)



5736

All money deposited in the fund which is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1986, Ch. 5, Sec. 1. Approved June 3, 1986, by adoption of Proposition 43. Operative July 1, 1986.)



5737

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1986, Ch. 5, Sec. 1. Approved June 3, 1986, by adoption of Proposition 43. Operative July 1, 1986.)



5738

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, that invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end, the provisions of this chapter are severable.

(Added by Stats. 1986, Ch. 5, Sec. 1. Approved June 3, 1986, by adoption of Proposition 43. Operative July 1, 1986.)









CHAPTER 3.8. California River Parkways Act of 2004

5750

This chapter shall be known, and may be cited, as the California River Parkways Act of 2004.

(Added by Stats. 2004, Ch. 230, Sec. 14. Effective August 16, 2004.)



5751

The Legislature finds and declares all of the following:

(a) River parkways directly improve the quality of life in California by providing important recreational, open space, wildlife, flood management, water quality, and urban waterfront revitalization benefits to communities in the state.

(b) River parkways provide communities with safe places for recreation including family picnics; bicycling and hiking; areas for river access for swimming, canoeing, and fishing; and many other activities.

(c) River parkways help revitalize deteriorated urban neighborhoods and provide an anchor for economic development by providing important recreational and scenic amenities.

(d) River parkways provide accessible open space that helps remedy the severe shortage of park and open-space areas that plague many urban and suburban communities, small towns, and rural areas.

(e) River parkways provide flood protection benefits for communities by providing wider corridors along our waterways that help store, and provide safe corridors for the passage of, storm waters.

(f) River parkways protect and restore riparian and riverine habitat.

(g) River parkways improve or protect the water quality in our rivers and streams.

(h) River parkways provide the recreational and ecosystem components of integrated regional water management and watershed plans.

(i) California can improve the quality of life in this state by assisting public agencies and nonprofit organizations in establishing, developing, and restoring river parkways.

(Added by Stats. 2004, Ch. 230, Sec. 14. Effective August 16, 2004.)



5752

For purposes of this chapter, the following terms have the following meanings:

(a) Acquisition means obtaining fee title or a lesser interest in real property, including easements, development rights, or water rights.

(b) Development includes, but is not limited to, improvement, rehabilitation, restoration, enhancement, preservation, protection, and interpretation.

(c) Interpretation includes, but is not limited to, visitor-serving amenities that communicate the significance and value of natural, historical, and cultural resources in a way that increases understanding and enjoyment of those resources.

(d) Nonprofit organization means a private, nonprofit organization that qualifies for exempt status under Section 501(c)(3) of the United States Internal Revenue Code.

(e) Parkways program means the California River Parkways Program established pursuant to subdivision (a) of Section 5753.

(f) Secretary means the Secretary of the Resources Agency.

(Added by Stats. 2004, Ch. 230, Sec. 14. Effective August 16, 2004.)



5753

(a) The California River Parkways Program is hereby established in the office of the Secretary of the Resources Agency, to be administered by the secretary.

(b) The secretary shall make grants available to public agencies and nonprofit organizations for river parkway projects from moneys appropriated to the secretary. Those funds may also be used for costs directly related to the delivery of the river parkways program.

(c) Grants may be awarded for the acquisition of land for river parkways or for the restoration, protection, and development of river parkways in accordance with the provisions of this chapter. Not more than 10 percent of the funds appropriated to the secretary for river parkways may be used for urban stream restoration projects pursuant to Section 7048 of the Water Code.

(d) All projects shall comply with the California Environmental Quality Act (Division 13 (commencing with Section 21000)).

(e) All acquisitions shall be from willing sellers.

(f) To be eligible for a grant, a project shall provide public access or be a component of a larger parkway plan that provides public access and, at a minimum, meets two of any of the following conditions:

(1) Provide compatible recreational opportunities including trails for strolling, hiking, bicycling, and equestrian uses along rivers and streams.

(2) Protect, improve, or restore riverine or riparian habitat, including benefits to wildlife habitat and water quality.

(3) Maintain or restore the open-space character of lands along rivers and streams so that they are compatible with periodic flooding as part of a flood management plan or project.

(4) Convert existing developed riverfront land uses into uses consistent with river parkways, as identified in this chapter.

(5) Provide facilities to support or interpret river or stream restoration or other conservation activities.

(Added by Stats. 2004, Ch. 230, Sec. 14. Effective August 16, 2004.)



5754

To the extent funds are available, the secretary shall develop guidelines for the preparation and consideration of river parkway plans for the purpose of Section 5753 and may award grants to assist in development of such plans.

(Added by Stats. 2004, Ch. 230, Sec. 14. Effective August 16, 2004.)



5755

The secretary shall report annually to the Legislature regarding the geographic distribution, types, and benefits of projects funded pursuant to this chapter.

(Added by Stats. 2004, Ch. 230, Sec. 14. Effective August 16, 2004.)



5756

The secretary shall develop regulations, criteria, or procedural guidelines for the implementation of this chapter that shall be consistent with, but not limited to, Section 5753. All regulations, criteria, and procedural guides adopted by the secretary to implement this chapter are exempt from Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2004, Ch. 230, Sec. 14. Effective August 16, 2004.)






CHAPTER 4. Recreation and Park Districts

ARTICLE 1. General Provisions

5780

(a) This chapter shall be known and may be cited as the Recreation and Park District Law.

(b) The Legislature finds and declares that recreation, park, and open-space facilities and services are important to improving and protecting the quality of life for all Californians. The Legislature further finds and declares that the provision of recreation, park, and open-space facilities and services are essential services which are important to the public peace, health, and welfare of California residents. Among the ways in which local communities have provided these facilities and services has been the creation and operation of recreation and park districts. For at least seven decades, state laws have authorized recreation and park districts to provide recreation programs, local parks, and open spaces. Local officials have used this statutory authority to serve the diversity of California s communities and residents. In enacting this chapter, it is the intent of the Legislature to create and continue a broad statutory authority for a class of special districts that provides community recreation, park, and open-space facilities and recreation services within specified boundaries and under local control. It is also the intent of the Legislature that recreation and park districts cooperate with other public agencies and private organizations to deliver those facilities and services. Further, the Legislature encourages local communities and local officials to adapt the powers and procedures provided by this chapter to meet the diversity of their own local circumstances and responsibilities.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5780.1

As used in this chapter:

(a) Board of directors means the board of directors of a district.

(b) City means any city whether general law or charter, including a city and county, and including any city the name of which includes the word town.

(c) Community recreation means recreation facilities and services engaged in under the control of a district.

(d) District means a recreation and park district created pursuant to this chapter or any of its statutory predecessors.

(e) Local agency means a city, county, city and county, special district, school district, community college district, community redevelopment agency, joint powers agency, or any other political subdivision of the state.

(f) Principal county means the county having all or the greater portion of the entire assessed value, as shown on the last equalized assessment roll of the county or counties, of all taxable property within a district.

(g) Recreation means any voluntary activity which contributes to the education, entertainment, or cultural, mental, moral, or physical development of the individual, group, or community that attends, observes, or participates. Recreation includes, but is not limited to, any activity in the fields of art, athletics, drama, habitat conservation, handicrafts, literature, music, nature study, open-space conservation, science, sports, and any formal or informal play that includes these activities.

(h) Recreation facility means an area, place, structure, or other facility under the jurisdiction of a public agency that is used either permanently or temporarily for community recreation, even though it may be used for other purposes. Recreation facility includes, but is not limited to, an arts and crafts room, auditorium, beach, camp, community center, golf course, gymnasium, lake, meeting place, open space, park, parkway, playground, playing court, playing field, recreational reservoir, river, and swimming pool. A recreation facility may be owned or operated jointly by a district and other public agencies.

(i) Voter means a voter as defined by Section 359 of the Elections Code.

(j) Zone means a zone formed pursuant to Article 12 (commencing with Section 5791).

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5780.3

(a) This chapter provides the authority for the organization and powers of recreation and park districts. This chapter succeeds the former Chapter 4 (commencing with Section 5780) as added by Chapter 2165 of the Statutes of 1957, as subsequently amended, and any of its statutory predecessors.

(b) Any recreation and park district organized or reorganized pursuant to the former Chapter 4 or any of its statutory predecessors which was in existence on January 1, 2002, shall remain in existence as if it had been organized pursuant to this part. Any zone of a recreation and park district formed pursuant to the former Article 10 (commencing with Section 5788) of the former Chapter 4 or any of its statutory predecessors which was in existence on January 1, 2002, shall remain in existence as if it had been formed pursuant to this chapter.

(c) Any general obligation bond, special tax, benefit assessment, fee, election, ordinance, resolution, regulation, rule, or any other action of a district taken pursuant to the former Chapter 4 or any of its statutory predecessors which was taken before January 1, 2002, shall not be voided solely because of any error, omission, informality, misnomer, or failure to comply strictly with this chapter.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5780.5

This chapter is necessary for the public health, safety, and welfare, and shall be liberally construed to effectuate its purposes.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5780.7

If any provision of this chapter or the application of any provision of this chapter in any circumstance or to any person, city, county, special district, school district, the state, or any agency or subdivision of the state is held invalid, that invalidity shall not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application of the invalid provision, and to this end the provisions of this chapter are severable.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5780.9

Any action to determine the validity of the organization of or of any action of a district shall be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)






ARTICLE 2. Area and Boundaries

5781

Except as provided in this section, territory, whether incorporated or unincorporated, whether contiguous or noncontiguous, may be included in a district. Territory that is already within a recreation and park district organized pursuant to this chapter shall not be included within another recreation and park district.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5781.1

The Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000, Division 3 (commencing with Section 56000) of Title 5 of the Government Code, shall govern any change of organization or reorganization of a district.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)






ARTICLE 3. Formation

5782

A new district may be formed pursuant to this article.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5782.1

(a) A proposal to form a new district may be made by petition. The petition shall do all of the things required by Section 56700 of the Government Code. In addition, the petition shall do all of the following:

(1) Set forth the methods by which the district will be financed, including, but not limited to, special taxes, benefit assessments, and fees.

(2) Propose a name for the district.

(3) Specify the method of selecting the initial board of directors, as provided in Article 4 (commencing with Section 5783).

(4) Specify whether the district will have the power of eminent domain.

(b) The petitions, the proponents, and the procedures for certifying the sufficiency of the petitions shall comply with Chapter 2 (commencing with Section 56700) of Part 3 of Division 3 of Title 5 of the Government Code. In the case of any conflict between that chapter and this article, the provisions of this article shall prevail.

(c) The petition shall be signed by not less than 25 percent of the registered voters residing in the area to be included in the district, as determined by the local agency formation commission.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5782.3

(a) Before circulating any petition, the proponents shall publish a notice of intention that shall include a written statement not to exceed 500 words in length, setting forth the reasons for forming the district and the methods by which the district will be financed. The notice shall be published pursuant to Section 6061 of the Government Code in one or more newspapers of general circulation within the territory proposed to be included in the district. If the territory proposed to be included in the district is located in more than one county, publication of the notice shall be made in at least one newspaper of general circulation in each of the counties.

(b) The notice shall be signed by a representative of the proponent, and shall be in substantially the following form:

Notice is hereby given of the intention to circulate a petition proposing to form the ______ (name of the district). The reasons for forming the proposed district are: ______. The method(s) by which the proposed district will be financed are ______.

(c) Within five days after the date of publication, the proponent shall file with the executive officer of the local agency formation commission of the principal county a copy of the notice together with an affidavit made by a representative of the newspaper in which the notice was published certifying to the fact of the publication.

(d) After the filing required pursuant to subdivision (c), the petition may be circulated for signatures.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5782.5

(a) A proposal to form a new district may also be made by the adoption of a resolution of application by the legislative body of any county or city that contains the territory proposed to be included in the district. Except for the provisions regarding the signers, signatures, and the proponents, a resolution of application shall contain all of the matters specified for a petition in Section 5782.1.

(b) Before adopting a resolution of application, the legislative body shall hold a public hearing on the resolution. Notice of the hearing shall be published pursuant to Section 6061 of the Government Code in one or more newspapers of general circulation within the county or city. At least 20 days before the hearing, the legislative body shall give mailed notice of its hearing to the executive officer of the local agency formation commission of the principal county. The notice shall generally describe the proposed formation of the district and the territory proposed to be included in the district.

(c) At the hearing, the legislative body shall give any person an opportunity to present his or her views on the resolution.

(d) The clerk of the legislative body shall file a certified copy of the resolution of application with the executive officer of the local agency formation commission of the principal county.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5782.7

(a) Once the proponents have filed a sufficient petition or a legislative body has filed a resolution of application, the local agency formation commission shall proceed pursuant to Part 3 (commencing with Section 56650) and, notwithstanding Section 57007 of the Government Code, pursuant to Part 4 (commencing with Section 57000) of Division 3 of Title 5 of the Government Code.

(b) Notwithstanding any other provision of law, a local agency formation commission shall not approve a proposal that includes the formation of a district unless the commission determines that the proposed district will have sufficient revenues to carry out its purposes.

(c) Notwithstanding subdivision (b), a local agency formation commission may approve a proposal that includes the formation of a district where the commission has determined that the proposed district will not have sufficient revenue provided that the commission conditions its approval on the concurrent approval of special taxes or benefit assessments that will generate those sufficient revenues. The commission shall provide that if the voters or property owners do not approve the special taxes or benefit assessments, the proposed district shall not be formed.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)






ARTICLE 4. Selection of the Initial Board of Directors

5783

The initial board of directors of a district formed on or after January 1, 2002, shall be determined pursuant to this article.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5783.1

In the case of a district that contains only unincorporated territory in a single county, the board of directors may be elected or may be appointed by the county board of supervisors which may appoint itself as the district board.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5783.3

In the case of a district that contains only unincorporated territory in more than one county, the board of directors may be elected or may be appointed by the boards of supervisors of the counties in which the district is located. If the board of directors is appointed by the county boards of supervisors, the boards of supervisors shall appoint directors according to the proportionate share of population of that portion of each county within the district, provided that each board of supervisors shall appoint at least one director.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5783.5

In the case of a district that contains unincorporated territory and the territory of one or more cities:

(a) The board of directors may be elected or appointed by the county board of supervisors and the city councils in which the district is located. If the board of directors is to be appointed, the board of supervisors and the city council or councils shall appoint directors according to the proportionate share of population of that portion of the county and each city within the district, provided that the board of supervisors and each city council shall appoint at least one director. The board of supervisors or city council may appoint one or more of its members to the district board.

(b) Notwithstanding subdivision (a), the county board of supervisors may appoint itself as the board of directors, if the city council of each of the cities consents by resolution.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5783.7

In the case of a district that includes only incorporated territory within a single city, the board of directors may be elected or appointed by the city council which may appoint itself as the board of directors.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5783.9

In the case of a district that includes only incorporated territory in more than one city, the board of directors may be elected or appointed by the city councils in which the district is located. If the board of directors is appointed, the city councils shall appoint directors according to the proportionate share of population of that portion of each city within the district, provided that each city council shall appoint at least one director. The city council may appoint one or more of its own members to the district board.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5783.11

(a) In the case of a district where the initial board of directors is to be elected, the elections and the terms of office shall be determined pursuant to the Uniform District Election Law, Part 4 (commencing with Section 10500) of Division 10 of the Elections Code.

(b) In the case of a district where the initial board of directors is to be elected, the directors may be elected (1) at large, (2) by divisions, or (3) from divisions.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5783.13

In the case of a district where the initial board of directors is to be appointed, the county board of supervisors or the city council that appoints the board of directors shall specify either of the following:

(a) The persons appointed to the board of directors shall serve fixed terms. The directors appointed to the initial board of directors shall classify themselves by lot into two classes, as nearly equal in number as possible, and the terms of office of the class having the greater number shall be four years and the terms of office of the class having the lesser number shall be two years.

(b) The persons appointed to the board of directors shall serve at the pleasure of the county board of supervisors or the city council which made the appointments.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)






ARTICLE 5. Boards of Directors and Officers

5784

(a) A legislative body known as the board of directors shall govern every district. The board of directors shall establish policies for the operation of the district. The board of directors shall provide for the faithful implementation of those policies which is the responsibility of the employees of the district.

(b) Except as provided in this article, the board of directors consists of five members.

(c) No person shall be a candidate for or be appointed to the board of directors unless he or she is a voter of the district or the proposed district.

(d) Service on a municipal advisory council established pursuant to Section 31010 of the Government Code shall not be considered an incompatible office with service as an elected member of a board of directors.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5784.1

Notwithstanding any other provision of law, if on December 31, 2001, a member of the board of directors was elected or appointed as a voter of this state and is an owner of real property within the district, pursuant to the former Section 5783.3, that person may continue to serve on that board of directors for the remainder of the term for which he or she was elected or appointed, and that person may be elected or appointed to that board of directors in the future after that term ends, provided that the person continues to be a voter of this state and an owner of real property within the district.

(Amended by Stats. 2003, Ch. 863, Sec. 1. Effective January 1, 2004.)



5784.2

(a) Notwithstanding any other provision of law, a local agency formation commission, in approving either a consolidation of districts or the reorganization of two or more districts into a single recreation and park district, pursuant to subdivisions (k) and (n) of Section 56886 of the Government Code, may temporarily increase the number of directors to serve on the board of directors of the consolidated or reorganized district to seven or nine, who shall be members of the board of directors of the districts to be consolidated or reorganized as of the effective date of the consolidation or reorganization.

(b) Upon the expiration of the terms of the members of the board of directors of the consolidated or reorganized district, whose terms first expire following the effective date of the consolidation or reorganization, the total number of members on the board of directors shall be reduced until the number equals five members.

(c) In addition to the powers granted under Section 1780 of the Government Code, in the event of a vacancy on the board of directors of the consolidated or reorganized district at which time the total number of directors is greater than five, the board of directors may, by majority vote of the remaining members of the board, choose not to fill the vacancy. In that event, the total membership of the board of directors shall be reduced by one board member.

(d) For the purposes of this section, the following definitions apply:

(1) Consolidation means consolidation as defined in Section 56030 of the Government Code.

(2) District or special district means district or special district as defined in Section 56036 of the Government Code.

(3) Reorganization means reorganization as defined in Section 56073 of the Government Code.

(Added by Stats. 2006, Ch. 643, Sec. 30. Effective January 1, 2007.)



5784.3

(a) The term of office of each member of a board of directors who has been elected or appointed to a fixed term is four years. Directors shall take office at noon on the first Friday in December following their election or their appointment to a fixed term.

(b) Notwithstanding subdivision (a), in the case of a district formed on or after January 1, 2002, the directors shall serve the terms determined pursuant to Section 5783.11.

(c) Any vacancy in the office of a member appointed to a board of directors shall be filled pursuant to Section 1779 of the Government Code.

(d) Any vacancy in the office of a member elected to a board of directors shall be filled pursuant to Section 1780 of the Government Code.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5784.5

If a county board of supervisors or a city council has appointed itself as the board of directors, the board of supervisors or city council may delegate any or all of its powers to a recreation and park commission composed of five commissioners. In the case of a district governed by a board of supervisors, the commissioners may be council members of cities that are located in the district. The board of supervisors or city council shall determine whether the commissioners shall serve at its pleasure or for staggered terms of four years, subject to removal for cause. A commissioner shall be a voter of the district.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5784.7

(a) Within 45 days after their first election and after each general district election or unopposed election, or at the beginning of each new term for members of an appointed board, the board of directors shall meet and elect its officers.

(b) The officers of a board of directors are a chair and vice chair. A board of directors may create additional officers and elect members to those positions, provided that no member of a board of directors shall hold more than one office.

(c) The board of directors may appoint one of its members as secretary. The board of directors may also employ a clerk to perform the duties of the secretary. If the board of directors does not appoint a secretary, the clerk shall perform the duties of the secretary.

(d) In the case of a district that includes only incorporated territory within a single city, the city treasurer shall act as the district treasurer and shall receive no compensation for the receipt and disbursement of money of the district. In all other cases, the county treasurer of the principal county shall act as the district treasurer and shall receive no compensation for the receipt and disbursement of money of the district.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5784.9

(a) Notwithstanding Section 5784.7, a district may establish an alternative depositary pursuant to this section.

(b) The board of directors may adopt a resolution to designate a bank or a savings and loan association as the depositary of any or all of its funds. The board of directors and the board of supervisors of the principal county shall determine a mutually acceptable date for the transfer of the district s funds to that depositary, not to exceed 15 months from the date on which the board of directors adopted its resolution.

(c) If the board of directors does not designate that depositary for all of its funds, the board of directors shall designate what funds are to be deposited in that depositary. The county treasurer shall be the depositary for all funds not so designated.

(d) The charges of any depositary designated pursuant to this section shall be a proper expense of the district.

(e) The board of directors shall appoint a person who shall be known as the finance officer, who shall serve at the pleasure of the board of directors. The finance officer may be a member of the board of directors, the general manager, or the office of finance officer may be consolidated with the office of secretary. The board of directors shall fix the amount of the finance officer s compensation. The board of directors shall fix the amount of and approve the finance officer s bond.

(f) Bond principal and interest and salaries shall be paid when due. Except as provided in subdivision (g), the board of directors shall approve all other claims and demands in an open meeting by a majority of the members of the board of directors.

(g) Warrants drawn in payment of claims and demands approved by the finance officer as conforming to an approved budget need not be approved by the board of directors prior to payment. These claims and demands shall be presented to the board of directors for ratification and approval in the audited comprehensive annual financial report.

(h) The finance officer shall draw the warrants. The warrants shall be signed by either the chair of the board of directors or another member of the board, and by either the secretary or the general manager. The board of directors, by ordinance or resolution, may prescribe an alternative method of drawing and signing warrants, provided that the method adheres to generally accepted accounting principles.

(i) The finance officer shall install and maintain a system of auditing and accounting that shall completely and at all times show the financial condition of the district.

(j) The finance officer shall make annual or more frequent written reports to the board of directors, as the board shall determine, regarding the receipts and disbursements and balances in the accounts that are controlled by the finance officer. The finance officer shall sign the reports and file them with the secretary.

(k) A bank or savings and loan association may act as a depositary, paying agent, or fiscal agent for the holding or handling of the district s funds, notwithstanding the fact that a member of the board of directors whose funds are on deposit in that bank or savings and loan association is an officer, employee, or stockholder of that bank or savings and loan association, or of a holding company that owns any of the stock of that bank or savings and loan company.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5784.11

A board of directors shall meet at least once every three months. Meetings of the board of directors are subject to the provisions of the Ralph M. Brown Act, Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5784.13

(a) A majority of the board of directors shall constitute a quorum for the transaction of business.

(b) The board of directors shall act only by ordinance, resolution, or motion.

(c) Except as otherwise specifically provided to the contrary in this chapter, a recorded majority vote of the total membership of the board of directors is required on each action.

(d) The board of directors shall keep a record of all its acts, including financial transactions.

(e) The board of directors shall adopt rules for its proceedings.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5784.15

(a) The board of directors may provide, by ordinance or resolution, that each of its members may receive compensation in an amount not to exceed one hundred dollars ($100) for attending each meeting of the board. The board of directors, by ordinance adopted pursuant to Chapter 2 (commencing with Section 20200) of Division 10 of the Water Code, may increase the amount of compensation received for attending meetings of the board.

(b) The maximum compensation in any calendar month shall be five hundred dollars ($500).

(c) In addition, members of the board of directors may receive their actual and necessary traveling and incidental expenses incurred while on official business.

(d) A member of the board of directors may waive the compensation.

(e) For the purposes of this section, a meeting of the board of directors includes, but is not limited to, regular meetings, special meetings, closed sessions, emergency meetings, board field trips, district public hearings, or meetings of a committee of the board.

(f) For purposes of this section, the determination of whether a director s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code.

(g) Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 20. Effective January 1, 2006.)






ARTICLE 6. Reorganizing the Board of Directors

5785

(a) In the case of a district with an elected board of directors, the directors may be elected:

(1) At large.

(2) By divisions.

(3) From divisions.

(b) As used in this article:

(1) By divisions means the election of each member of the board of directors by voters of the division alone.

(2) From divisions means the election of members of the board of directors who are residents of the division from which they are elected by the voters of the entire district.

(c) A board of directors may be elected by any one of the methods described in subdivision (a) if a majority of the voters voting upon the question are in favor of the question at a general district or special election.

(d) The board of directors may adopt a resolution placing the question on the ballot. Alternatively, upon receipt of a petition signed by at least 25 percent of the registered voters of the district, the board of directors shall adopt a resolution placing the question on the ballot.

(e) If the question is submitted to the voters at a general district election, the notice required by Section 12112 of the Elections Code shall contain a statement of the question to appear on the ballot. If the question is submitted to the voters at a special election, the notice of election and ballot shall contain a statement of the question.

(f) If the majority of voters voting upon the question approves the election of directors either by divisions or from divisions, the board of directors shall promptly adopt a resolution dividing the district into five divisions. The resolution shall assign a number to each division. Using the last decennial census as a basis, the divisions shall be as nearly equal in population as possible. In establishing the boundaries of the divisions, the district board may give consideration to the following factors:

(1) Topography.

(2) Geography.

(3) Cohesiveness, contiguity, integrity, and compactness of territory.

(4) Community of interests of the divisions.

(g) If the majority of voters voting upon the question approves of the election of directors either by divisions or from divisions, the members of the board of directors shall be elected by divisions or from divisions. Each member elected by division or from division shall be a resident of the election division by which or from which he or she is elected. At the district general election following the approval by the voters of the election of directors either by divisions or from divisions, the board of directors shall assign vacancies on the board of directors created by the expiration of terms to the respective divisions and the vacancies shall be filled either by or from those divisions.

(h) If the majority of voters voting on the question approves of the election of directors at large, the board of directors shall promptly adopt a resolution dissolving the divisions that had existed.

(Amended by Stats. 2006, Ch. 588, Sec. 17. Effective January 1, 2007.)



5785.1

(a) In the case of a board of directors elected by divisions or from divisions, the board of directors shall adjust the boundaries of the divisions before November 1 of the year following the year in which each decennial census is taken. If, at any time between each decennial census, a change of organization or reorganization alters the population of the district, the board of directors shall reexamine the boundaries of its divisions. If the board of directors finds that the population of any division has varied so that the divisions no longer meet the criteria specified in subdivision (f) of Section 5785, the board of directors shall adjust the boundaries of the divisions so that the divisions shall be as nearly equal in population as possible. The board of directors shall make this change within 60 days of the effective date of the change of organization or reorganization.

(b) In the case of a board of directors that has been appointed by more than one county board of supervisors or city council, the board of directors shall adjust the proportionate distribution of the appointments before November 1 of the year following the year in which each decennial census is taken. If at any time between each decennial census, a change of organization or reorganization alters the population of the district, the board of directors shall reexamine the proportionate distribution of appointments. If the board of directors finds that the population of the district has varied so that the distribution of appointments is no longer proportionate, the board of directors shall adjust the proportionate distribution of appointments accordingly. The board of directors shall make this change within 60 days of the effective date of the change of organization or reorganization. The county board of supervisors or city council shall appoint members to the board of directors as vacancies occur.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5785.3

(a) If a majority of the voters voting on the question at a general district or special district election are in favor, a district that has an appointed board of directors shall have an elected board of directors, or a district that has an elected board of directors shall have an appointed board of directors.

(b) The board of directors may adopt a resolution placing the question on the ballot. Alternatively, upon receipt of a petition signed by at least 25 percent of the registered voters of the district, the board of directors shall adopt a resolution placing the question on the ballot.

(c) If the question is submitted to the voters at a general district election, the notice required by Section 12112 of the Elections Code shall contain a statement of the question to appear on the ballot. If the question is submitted to the voters at a special election, the notice of election and ballot shall contain a statement of the question.

(d) If a majority of voters voting upon the question approves of changing from an appointed board of directors to an elected board of directors, the members of the board of directors shall be elected at the next general district election. If a majority of voters voting upon the question approves of changing from an elected board of directors to an appointed board of directors, members shall be appointed to the board of directors as vacancies occur.

(Amended by Stats. 2006, Ch. 588, Sec. 18. Effective January 1, 2007.)



5785.5

(a) Before circulating any petition pursuant to Section 5785 or Section 5785.3, the proponents shall publish a notice of intention that shall include a written statement not to exceed 500 words in length, setting forth the reasons for the proposal. The notice shall be published pursuant to Section 6061 of the Government Code in one or more newspapers of general circulation within the district. If the district is located in more than one county, publication of the notice shall be made in at least one newspaper of general circulation in each county.

(b) The notice shall be signed by at least one, but not more than three, proponents and shall be in substantially the following form:

Notice is hereby given of the intention to circulate a petition affecting the Board of Directors of the ______ (name of the district). The petition proposes that ______ (description of the proposal).

(c) Within five days after the date of publication, the proponents shall file with the secretary of the board of directors a copy of the notice together with an affidavit made by a representative of the newspaper in which the notice was published certifying to the fact of publication.

(d) After the filing required pursuant to subdivision (c), the petition may be circulated for signatures.

(e) Sections 100 and 104 of the Elections Code shall govern the signing of the petition and the format of the petition.

(f) A petition may consist of a single instrument or separate counterparts. The proponents shall file the petition, together with all counterparts, with the secretary of the board of directors. The secretary shall not accept a petition for filing unless the signatures have been secured within six months of the date on which the first signature was obtained and the proponents submitted the petition to the secretary for filing within 60 days after the last signature was obtained.

(g) Within 30 days after the date of filing a petition, the secretary of the board of directors shall cause the petition to be examined by the county elections official, in accordance with Sections 9113 to 9115, inclusive, of the Elections Code, and shall prepare a certificate of sufficiency indicating whether the petition is signed by the requisite number of signers.

(h) If the certificate of the secretary shows the petition to be insufficient, the secretary shall immediately give notice by certified mail of the insufficiency to the proponents. That mailed notice shall state in what amount the petition is insufficient. Within 15 days after the date of the notice of insufficiency, the proponents may file with the secretary a supplemental petition bearing additional signatures.

(i) Within 10 days after the date of filing a supplemental petition, the secretary shall examine the supplemental petition and certify the results in writing of his or her examination.

(j) The secretary shall sign and date a certificate of sufficiency. That certificate shall also state the minimum signature requirements for a sufficient petition and show the results of the secretary s examination. The secretary shall mail a copy of the certificate of sufficiency to the proponents.

(k) Once the proponents have filed a sufficient petition, the board of directors shall take the actions required pursuant to Section 5785 or 5785.3.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)






ARTICLE 7. Powers and Duties

5786

A district may:

(a) Organize, promote, conduct, and advertise programs of community recreation, including, but not limited to, parks and open space, parking, transportation, and other related services that improve the community s quality of life.

(b) Establish systems of recreation and recreation facilities, including, but not limited to, parks and open space.

(c) Acquire, construct, improve, maintain, and operate recreation facilities, including, but not limited to, parks and open space, both inside and beyond the district s boundaries.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5786.1

A district shall have and may exercise all rights and powers, expressed or implied, necessary to carry out the purposes and intent of this chapter, including, but not limited to, the following powers:

(a) To sue and be sued.

(b) To acquire any real or personal property within or outside the district, to hold, manage, occupy, dispose of, convey and encumber the property, and to create a leasehold interest in the property for the benefit of the district.

(c) To acquire any real or personal property by eminent domain within the boundaries of the district, pursuant to Section 5786.5.

(d) To appoint necessary employees, to define their qualifications and duties, and to provide a schedule of compensation for performance of their duties.

(e) To engage counsel and other professional services.

(f) To enter into and perform all necessary contracts pursuant to Article 53.5 (commencing with Section 20815) of Chapter 1 of Part 3 of the Public Contract Code.

(g) To borrow money, give security therefor, and purchase on contract, as provided in this chapter.

(h) To adopt a seal and alter it at pleasure.

(i) To adopt ordinances following the procedures of Article 7 (commencing with Section 25120) of Chapter 1 of Part 2 of Division 2 of Title 3 of the Government Code.

(j) To adopt and enforce rules and regulations for the administration, operation, use, and maintenance of the recreation facilities, programs, and services listed in Section 5786.

(k) To enter joint powers agreements pursuant to the Joint Exercise of Powers Act, Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code.

(l) To provide insurance pursuant to Part 6 (commencing with Section 989) of Division 3.6 of Title 1 of the Government Code.

(m) To perform any acts necessary to carry out the provisions of this chapter.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5786.3

When acquiring, improving, or using any real property, a district shall comply with Article 5 (commencing with Section 53090) of Chapter 1 of Part 1 of Division 2 of Title 5 of the Government Code, and Article 7 (commencing with Section 65400) of Chapter 1 of Division 1 of Title 7 of the Government Code.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5786.5

(a) If a district was formed without the power of eminent domain, the district shall not exercise eminent domain to acquire any real or personal property, except as provided by subdivision (d).

(b) If a district was formed with the power to acquire any real or personal property by eminent domain within the boundaries of the district, the district shall comply with the requirements of the Eminent Domain Law, Title 7 (commencing with Section 1230.010) of Part 3 of the Code of Civil Procedure.

(c) In addition to the requirements imposed by subdivision (b), before a district may exercise the power of eminent domain, it shall first obtain the approval of the city council if the property is located in incorporated territory or the county board of supervisors if the property is located in unincorporated territory. The district shall notify the property owner of the district s request to the city council or county board of supervisors. The district shall mail the notice to the property owner at least 20 days before the date on which the city council or county board of supervisors will act on the district s request.

(d) (1) If a district was formed with the power to acquire real or personal property by the power of eminent domain, it shall not exercise that power if a majority of the voters voting upon the question are in favor of the question at a general district or special election. If a district was formed without the power to acquire real or personal property by the power of eminent domain, it may exercise that power if a majority of the voters voting upon the question are in favor of the question at a general district or special election.

(2) The board of directors may adopt a resolution placing the question on the ballot. Alternatively, upon receipt of a petition signed by at least 25 percent of the registered voters of the district, the board of directors shall adopt a resolution placing the question on the ballot.

(3) If the question is submitted to the voters at a general district election, the notice required by Section 12112 of the Elections Code shall contain a statement of the question to appear on the ballot. If the question is submitted to the voters at a special election, the notice of election and ballot shall contain a statement of the question.

(4) Before circulating any petition pursuant to this subdivision, the proponents shall publish a notice of intention which shall include a written statement not to exceed 500 words in length, setting forth the reasons for the proposal. The notice shall be published pursuant to Section 6061 of the Government Code in one or more newspapers of general circulation within the district. If the district is located in more than one county, publication of the notice shall be made in at least one newspaper of general circulation in each county.

(5) The notice shall be signed by at least one, but not more than three, proponents and shall be in substantially the following form:

Notice is hereby given of the intention to circulate a petition affecting power of eminent domain of the ______ (name of the district). The petition proposes that ______ (description of the proposal).

(6) Within five days after the date of publication, the proponents shall file with the secretary of the board of directors a copy of the notice together with an affidavit made by a representative of the newspaper in which the notice was published certifying to the fact of publication. After the filing, the petition may be circulated for signatures.

(7) Sections 100 and 104 of the Elections Code shall govern the signing of the petition and the format of the petition. A petition may consist of a single instrument or separate counterparts. The proponents shall file the petition, together with all counterparts, with the secretary of the board of directors. The secretary shall not accept a petition for filing unless the signatures have been secured within six months of the date on which the first signature was obtained and the proponents submitted the petition to the secretary for filing within 60 days after the last signature was obtained.

(8) Within 30 days after the date of filing a petition, the secretary of the board of directors shall cause the petition to be examined by the county elections official, in accordance with Sections 9113 to 9115, inclusive, of the Elections Code, and shall prepare a certificate of sufficiency indicating whether the petition is signed by the requisite number of signers.

(9) If the certificate of the secretary shows the petition to be insufficient, the secretary shall immediately give notice by certified mail of the insufficiency to the proponents. That mailed notice shall state in what amount the petition is insufficient. Within 15 days after the date of the notice of insufficiency, the proponents may file with the secretary a supplemental petition bearing additional signatures.

(10) Within 10 days after the date of filing a supplemental petition, the secretary shall examine the supplemental petition and certify the results in writing of his or her examination.

(11) The secretary shall sign and date a certificate of sufficiency. That certificate shall also state the minimum signature requirements for a sufficient petition and show the results of the secretary s examination. The secretary shall mail a copy of the certificate of sufficiency to the proponents.

(12) Once the proponents have filed a sufficient petition, the board of directors shall adopt the resolution required by paragraph (2).

(Amended by Stats. 2006, Ch. 588, Sec. 19. Effective January 1, 2007.)



5786.7

Notwithstanding any other provision of law:

(a) If a majority of the voters voting on the question at a general district or special district election are in favor, the Parker Dam Recreation and Park District may do all of the following:

(1) Purchase or lease electric power from any public agency or private entity for use within the district s boundaries.

(2) Acquire water and water rights and do any act necessary to furnish sufficient water for beneficial use within the district s boundaries.

(3) Sell, dispose of, and distribute water and electric power for use within the district s boundaries.

(4) Provide street lighting facilities and services.

(b) Provided that the authority to exercise these powers is approved by the local agency formation commission and conforms to Article XIII?C of the California Constitution, the Camp Meeker Recreation and Park District may exercise the powers of a county water district pursuant to:

(1) Article 1 (commencing with Section 31000) to Article 9 (commencing with Section 31100), inclusive, of Part 5 of Division 12 of the Water Code.

(2) Part 6 (commencing with Section 31300) of Division 12 of the Water Code.

(3) Part 7 (commencing with Section 31650) of Division 12 of the Water Code.

(c) The Coachella Valley Recreation and Park District and the Hesperia Recreation and Park District may provide street lighting facilities and services.

(d) The Lucerne Recreation and Park District may exercise any of the powers, functions, and duties of a fire protection district pursuant to the Fire Protection District Law of 1987, Part 3 (commencing with Section 13800) of Division 12 of the Health and Safety Code.

(Amended by Stats. 2002, Ch. 454, Sec. 23.7. Effective January 1, 2003.)



5786.9

(a) A district shall have perpetual succession.

(b) A board of directors may, by a four-fifths vote of its total membership, adopt a resolution to change the name of the district. The resolution shall comply with the requirements of Chapter 23 (commencing with Section 7530) of Division 7 of Title 1 of the Government Code. The board of directors shall not change the name of the district to the name of any living individual. Within 10 days of its adoption, the board of directors shall file a copy of its resolution with the Secretary of State, the county clerk, the board of supervisors, and the local agency formation commission of each county in which the district is located.

(c) A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Amended by Stats. 2005, Ch. 158, Sec. 29. Effective January 1, 2006.)



5786.11

(a) A district may cooperate with any city, county, special district, school district, state agency, or federal agency to carry out the purposes and intent of this chapter. To that end, a district may enter into agreements with those other public agencies to do any and all things necessary or convenient in carrying out the purposes and intent of this chapter.

(b) A district may jointly acquire, construct, improve, maintain, and operate recreation facilities and programs of community recreation with any other public agency. Nothing in this chapter shall be construed to prohibit any joint or cooperative action with other public agencies.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5786.13

A district may contract with other public agencies to provide recreation facilities and programs of community recreation within the district s boundaries. A district may contract with other public agencies to provide recreation facilities and programs of community recreation within the boundaries of other public agencies.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5786.15

(a) Each district shall adopt policies and procedures, including bidding regulations, governing the purchase of supplies and equipment. Each district shall adopt these policies and procedures by rule or regulation pursuant to Article 7 (commencing with Section 54201) of Chapter 5 of Division 2 of Title 5 of the Government Code.

(b) A district may request the Department of General Services to make purchases of materials, equipment, or supplies on its behalf pursuant to Section 10324 of the Public Contract Code.

(c) A district may request the purchasing agent of the principal county to make purchases of materials, equipment, or supplies on its behalf, pursuant to Article 7 (commencing with Section 25500) of Chapter 5 of Division 2 of Title 3 of the Government Code.

(d) A district may request the purchasing agent of the principal county to contract with persons to provide recreation facilities and programs of community recreation, pursuant to Article 7 (commencing with Section 25500) of Chapter 5 of Division 2 of Title 3 of the Government Code. The district shall be responsible for and maintain control over those recreational facilities and programs of community recreation.

(e) A district may lease or rent private vehicles or equipment owned by district employees.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5786.17

(a) Violation of any rule, regulation, or ordinance adopted by a board of directors is a misdemeanor punishable pursuant to Section 19 of the Penal Code.

(b) Any citation issued by a district for violation of a rule, regulation, or ordinance adopted by a board of directors may be processed as an infraction pursuant to subdivision (d) of Section 17 of the Penal Code.

(c) To protect property and to preserve the peace at recreation facilities and other property owned or managed by a district, the board of directors may confer on designated uniformed district employees the power to issue citations for misdemeanor and infraction violations of state law, city or county ordinances, or district rules, regulations, or ordinances when the violation is committed within a recreation facility and in the presence of the employee issuing the citation. District employees shall issue citations pursuant to Chapter 5C (commencing with Section 853.5) of Title 3 of Part 2 of the Penal Code.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5786.19

(a) The Meyers-Milias-Brown Act, Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code applies to all districts.

(b) A board of directors may adopt an ordinance establishing an employee relations system which may include, but is not limited to, a civil service system or a merit system.

(c) With the prior permission of the board of supervisors of the principal county, or in the case of a district which contains no unincorporated territory with the prior permission of the city council, a board of directors may adopt an ordinance that makes the employees of the district subject to the employee relations system of the principal county or that city. The board of directors may adopt an ordinance that withdraws the employees of the district from the employee relations system of the principal county or that city. A district in which the employees of the district are subject to the employee relations system of the principal county or that city shall receive employee relations services at cost from the county or city.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5786.21

If a county board of supervisors has appointed itself as the board of directors and the county has by ordinance provided a civil service system:

(a) A county employee holding a classified civil service position for which eligibility has been established by a competitive examination and certification, and which is similar in grade or class to a district position, shall, at the district s request, be certified by the county civil service commission as being eligible to transfer to and hold that position in the district with the same status and without further examination.

(b) A district employee holding a classified civil service position for which eligibility has been established by a competitive examination and certification, and that is similar in grade or class to a county position, shall, at the county s request, be certified by the county civil service commission as being eligible to transfer to and hold that position in the county with the same status and without further examination.

(c) Any person entitled to participate in promotional examinations for classified civil service positions in either the county or the district shall be entitled to participate in promotional examinations for classified civil service positions for both the county and the district, pursuant to the civil service commission s rules, and to be certified for those positions by the county civil service commission or board of supervisors, and to be appointed to those positions.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5786.23

(a) This section shall apply only to a district where all of the following apply:

(1) The county board of supervisors has appointed itself as the board of directors.

(2) The county has by ordinance provided a civil service system.

(3) The county operates under a freeholders charter that requires that in the fixing of salaries or wages for county employees subject to the county s civil service system, the board of supervisors shall provide a salary or wage at least equal to the prevailing salary or wage for the same quality of service rendered to private persons under similar employment, if the prevailing salary or wage can be ascertained.

(b) In fixing the salary or wage for district employees subject to the county s civil service system, the board of directors shall provide a salary or wage equal to the salary or wage paid to county employees for the same quality of service.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5786.25

A board of directors may require any employee or officer to be bonded. The district shall pay the cost of the bonds.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5786.27

A board of directors may provide for any programs for the benefit of its employees and members of the board of directors pursuant to Chapter 2 (commencing with Section 53200) of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5786.29

A district may authorize the members of its board of directors and its employees to attend professional or vocational meetings and pay their actual and necessary traveling and incidental expenses while on official business.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5786.31

Whenever the boundaries of a district or a zone change, the district shall comply with Chapter 8 (commencing with Section 54900) of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 2005, Ch. 158, Sec. 29.1. Effective January 1, 2006.)






ARTICLE 8. Elections

5787

Except as otherwise provided in this chapter, districts are subject to the Uniform District Election Law, Part 4 (commencing with Section 10500) of Division 10 of the Elections Code.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5787.1

A board of directors may require that the election of members to the board of directors shall be held on the same day as the statewide general election pursuant to Section 10404 of the Elections Code.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5787.3

If the proposition on the question of formation fails, the county or counties shall pay the expenses of the election. If the proposition on the question of formation passes, the expense shall be a charge against the district and repaid to the county or counties from the first moneys collected by the district. The expense of all other elections shall be a charge against the district.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)






ARTICLE 9. Finance

5788

On or before July 1 of each year, the board of directors shall adopt a preliminary budget that shall conform to the accounting and budgeting procedures for special districts contained in Subchapter 3 (commencing with Section 1031.1) of, and Article 1 (commencing with Section 1121) of Subchapter 4 of Division 2 of Title 2 of the California Code of Regulations. The board of directors may divide the preliminary budget into categories, including, but not limited to:

(a) Maintenance and operation.

(b) Employee compensation.

(c) Capital outlay.

(d) Interest and redemption for indebtedness.

(e) Restricted reserve for capital outlay.

(f) Restricted reserve for contingencies.

(g) Unallocated general reserve.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5788.1

(a) On or before July 1 of each year, the board of directors shall publish a notice stating all of the following:

(1) That it has adopted a preliminary budget that is available for inspection at a time and place within the district specified in the notice.

(2) The date, time, and place when the board of directors will meet to adopt the final budget and that any person may appear and be heard regarding any item in the budget or regarding the addition of other items.

(b) The board of directors shall publish the notice at least two weeks before the hearing in at least one newspaper of general circulation in the district pursuant to Section 6061 of the Government Code.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5788.3

At the time and place specified for the meeting, any person may appear and be heard regarding any item in the budget or regarding the addition of other items. The hearing on the budget may be continued from time to time.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5788.5

On or before August 30 of each year, after making any changes in the preliminary budget, the board of directors shall adopt a final budget. The board of directors shall forward a copy of the final budget to the auditor of each county in which the district is located.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5788.7

At any regular meeting or properly noticed special meeting after the adoption of its final budget, the board of directors may adopt a resolution amending the budget and ordering the transfer of funds between categories, other than transfers from the restricted reserve for capital outlay and the restricted reserve for contingencies.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5788.9

(a) In its annual budget, the board of directors may establish a restricted reserve for capital outlay and a restricted reserve for contingencies. When the board of directors establishes a restricted reserve, it shall declare the exclusive purposes for which the funds in the reserve may be spent. The funds in the restricted reserve shall be spent only for the exclusive purposes for which the board of directors established the restricted reserve. The reserves shall be maintained according to generally accepted accounting principles.

(b) Any time after the establishment of a restricted reserve, the board of directors may transfer any funds to that restricted reserve.

(c) If the board of directors finds that the funds in a restricted reserve are no longer required for the purpose for which the restricted reserve was established, the board of directors may, by a four-fifths vote of the total membership of the board of directors, discontinue the restricted reserve or transfer any funds that are no longer required from the restricted reserve to the district s general fund.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5788.11

On or before July 1 of each year, the board of directors shall adopt a resolution establishing its appropriations limit and make other necessary determinations for the following fiscal year pursuant to Article XIII B of the California Constitution and Division 9 (commencing with Section 7900) of Title 1 of the Government Code.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5788.13

The auditor of each county in which a district is located shall allocate to the district its share of property tax revenue pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code.

(Repealed and added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5788.15

On or before July 1 of any year, the city council of a city which is located wholly or partially within a district may adopt a resolution ordering the transfer of funds from the city to the district in an amount equal to the entire or partial amount of property tax revenue that would have been allocated to the district from the territory that is located both in the city and the district. The city shall file certified copies of its resolution with the district and the county auditor. Pursuant to Section 96.8 of the Revenue and Taxation Code, the county auditor shall compute and implement an effective tax rate reduction. A city s decision to pay funds to a district in lieu of property tax revenues is effective only for the fiscal year for which it is made.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5788.17

(a) A district may accept any revenue, money, grants, goods, or services from any federal, state, regional, or local agency or from any person for any lawful purpose of the district.

(b) In addition to any other existing authority, a district may borrow money and incur indebtedness pursuant to Article 7 (commencing with Section 53820), Article 7.4 (commencing with Section 53835), Article 7.5 (commencing with Section 53840), Article 7.6 (commencing with Section 53850), and Article 7.7 (commencing with Section 53859) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 2010, Ch. 699, Sec. 35.5. Effective January 1, 2011.)



5788.19

A local agency may loan any of its available funds to a district.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5788.21

(a) A district may acquire any necessary real property by borrowing money or purchasing on contract pursuant to this section. That indebtedness shall be in addition to any bonded indebtedness authorized by the voters.

(b) The amount of indebtedness shall not exceed an amount equal to two times the actual income from property tax revenues received pursuant to Section 5788.13 for the fiscal year preceding the year in which the indebtedness is incurred. Any indebtedness shall be repaid within 10 years from the date on which it is incurred. An indebtedness shall bear interest at a rate which shall not exceed the rate permitted under Article 7 (commencing with Section 53530) of Chapter 3 of Part 1 of Division 2 of Title 5 of the Government Code.

(c) Each indebtedness shall be authorized by a resolution adopted by a four-fifths vote of the total membership of the board of directors and shall be evidenced by a promissory note or contract signed by the chair and the secretary or the clerk of the board of directors.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5788.23

(a) All claims for money or damages against a district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code.

(b) All claims against a district shall be audited, allowed, and paid by the board of directors by warrants drawn on the treasurer.

(c) As an alternative to subdivision (b), the board of directors may instruct the county auditor to audit, allow, and draw his or her warrant on the county treasurer for all legal claims presented to him or her and authorized by the board of directors.

(d) The treasurer shall pay the warrants in the order in which they are presented.

(e) If a warrant is presented for payment and the treasurer cannot pay it for want of funds in the account on which it is drawn, the treasurer shall endorse the warrant, NOT PAID BECAUSE OF INSUFFICIENT FUNDS and sign his or her name and the date and time the warrant was presented. From that time until it is paid, the warrant bears interest at the maximum rate permitted pursuant to Article 7 (commencing with Section 53530) of Chapter 3 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5788.25

(a) The board of directors shall provide for regular audits of the district s accounts and records pursuant to Section 26909 of the Government Code.

(b) The board of directors shall provide for the annual financial reports to the Controller pursuant to Article 9 (commencing with Section 53890) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)






ARTICLE 10. Alternative Revenues

5789

Whenever a board of directors determines that the amount of revenue available to the district or any of its zones is inadequate to meet the costs of providing facilities, programs, and services pursuant to Section 5786, the board of directors may raise revenues pursuant to this article or any other provision of law.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5789.1

A district may levy special taxes pursuant to:

(a) Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code. The special taxes shall be applied uniformly to all taxpayers or all real property within the district, except that unimproved property may be taxed at a lower rate than improved property.

(b) The Mello-Roos Community Facilities Act of 1982, Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5789.3

A district may levy special benefit assessments consistent with the requirements of Article XIII?D of the California Constitution to finance capital improvements, including, but not limited to, special benefit assessments levied pursuant to:

(a) The Improvement Act of 1911, Division 7 (commencing with Section 5000) of the Streets and Highways Code.

(b) The Improvement Bond Act of 1915, Division 15 (commencing with Section 8500) of the Streets and Highways Code.

(c) The Municipal Improvement Act of 1913, Division 12 (commencing with Section 10000) of the Streets and Highways Code.

(d) The Landscaping and Lighting Assessment Act of 1972, Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code.

(e) Any other statutory authorization enacted in the future.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5789.5

(a) A board of directors may charge a fee to cover the cost of any service which the district provides or the cost of enforcing any regulation for which the fee is charged. No fee shall exceed the costs reasonably borne by the district in providing the service or enforcing the regulation for which the fee is charged.

(b) Before imposing or increasing any fee for property-related services, a board of directors shall follow the procedures in Section 6 of Article XIII?D of the California Constitution.

(c) A board of directors may charge residents or taxpayers of the district a fee authorized by this section which is less than the fee which it charges to nonresidents or nontaxpayers of the district.

(d) A board of directors may authorize district employees to waive the payment, in whole or in part, of a fee authorized by this section when the board of directors determines that payment would not be in the public interest. Before authorizing any waiver, a board of directors shall adopt a resolution which specifies the policies and procedures governing waivers.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)






ARTICLE 11. General Obligation Bonds

5790

(a) Whenever a board of directors determines that it is necessary to incur a general obligation bonded indebtedness for the acquisition or improvement of real property or for funding or refunding of any outstanding indebtedness, the board of directors shall adopt a resolution making determinations and calling an election on a proposition to incur indebtedness.

(b) The amount of the bonds to be issued shall not exceed the amount specified in the resolution calling the election.

(c) A district shall not incur bonded indebtedness that exceeds 10 percent of the assessed value of all taxable property in the district at the time the bonds are issued.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5790.1

The resolution shall state:

(a) The purpose for which the proposed debt is to be incurred, which may include expenses for the authorization, issuance, and sale of bonds.

(b) The amount of the debt to be incurred.

(c) The maximum term of the bonds, not to exceed 30 years.

(d) The maximum rate of interest to be paid, not to exceed the maximum rate permitted pursuant to Article 7 (commencing with Section 53530) of Chapter 3 of Part 1 of Division 2 of Title 5 of the Government Code.

(e) The measure to be submitted to the voters.

(f) The date the election will be held.

(g) Any other matters that are required pursuant to Article 1.5 (commencing with Section 53410) of Chapter 3 of Part 1 of Division 2 of Title 5 of the Government Code.

(h) Any other matters that are required pursuant to the Uniform District Election Law, Part 4 (commencing with Section 10500) of Division 10 of the Elections Code.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5790.3

(a) The election shall be conducted pursuant to the Uniform District Election Law, Part 4 (commencing with Section 10500) of Division 10 of the Elections Code.

(b) If two-thirds of the voters voting on the proposition favor incurring the indebtedness and issuing the bonds, the board of directors may incur the indebtedness and issue the bonds.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5790.5

(a) The board of directors may provide for the issuance of bonds in any amounts, in any series, and on any terms, provided that they do not exceed the limits approved by the voters.

(b) The board of directors shall adopt a resolution prescribing the form and denomination of the bonds. The resolution shall specify the dates on which all or any part of the principal shall become due and payable. The payment of the first installment or principal may be deferred for a maximum period not to exceed five years from the date on which the board of directors issues the first bonds or first bonds in each series.

(c) The bonds shall be dated, numbered consecutively, and signed by the chair of the board of directors and the treasurer. Signatures may be facsimiles and may be mechanically reproduced by any means, provided that one of the signatures shall be signed by hand. If the chair of the board of directors or the treasurer whose signature appears on a bond ceases to hold that office before the delivery of the bonds to the purchaser, the signature is nevertheless valid for all purposes connected with that bond.

(d) The board of directors may provide for the call and redemption of bonds before their maturity at times and prices and upon any other terms as it specifies.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5790.7

(a) Before selling the bonds, the board of directors shall give notice inviting sealed bids. At a minimum, the board of directors shall publish notice at least once in a newspaper of general circulation in the district at least 10 days before the deadline for receiving the bids.

(b) The board of directors shall award the sale of the bonds to the highest responsible bidder.

(c) If the board of directors does not receive any bids or if it determines that the bids received are not satisfactory as to price or responsibility of the bidders, the board of directors may reject all bids, if any, and either readvertise or sell the bonds at private sale.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5790.9

Any general obligation bonds issued by a district shall have the same force, value, and use as bonds issued by a city and the bonds and interest on the bonds are exempt from all taxation within the State of California.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5790.11

(a) All premiums and accrued interest received from the sale of the bonds shall be deposited with the treasurer in a special bond service fund to be used for the payment of the principal of and interest on the bonds, and the remainder of the proceeds of the bonds shall be placed to the credit of the proper improvement fund and applied exclusively to the purposes stated in the proposition approved by the voters.

(b) When the purpose has been accomplished, any moneys remaining in the improvement fund shall be transferred to the special bond fund. When the purpose has been accomplished and all principal and interest on the bonds have been paid, any balance of money then remaining shall be transferred to the district s general fund.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5790.13

For any bond approved by the voters on or after January 1, 2001, the treasurer shall file the annual report required pursuant to Article 1.5 (commencing with Section 53410) of Chapter 3 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5790.15

(a) After incurring a general obligation indebtedness, and annually thereafter until the indebtedness is paid or until there is a sum in the district treasury in a special bond service fund set apart for that purpose that is sufficient to meet all payments of principal and interest on that indebtedness as it becomes due, the board of directors shall adopt a resolution directing the county tax collector to levy a tax on behalf of the district.

(b) The tax shall be in addition to all other taxes levied by and for the district and shall be collected in the same manner and at the same time as county taxes. A county may recover its costs as provided in Section 29142 of the Government Code.

(c) The rate of the tax shall be fixed to result in proceeds that are sufficient to pay any principal and interest that will become due before the next proceeds of a tax to be levied will be available.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5790.17

If a district dissolves after incurring a general obligation indebtedness, the property in the territory that constituted the district at the time of its dissolution shall continue to be subject to tax sufficient to pay any principal, interest, and any other amounts owning on account of that obligation, as they become due. Any order of dissolution pursuant to the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000, Part 1 (commencing with Section 56000) of Division 3 of Title 5 of the Government Code shall impose that obligation.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)






ARTICLE 12. Zones

5791

(a) Whenever a board of directors determines that it is in the public interest to provide different services, to provide different levels of service, or to raise additional revenues within specific areas of the district, it may form one or more zones pursuant to this article.

(b) The board of directors shall initiate proceedings for the formation of a new zone by adopting a resolution that does all of the following:

(1) States that the proposal is made pursuant to this article.

(2) Sets forth a description of the boundaries of the territory to be included in the zone.

(3) States the different services, different levels of service, or additional revenues that the zone will provide.

(4) Sets forth the methods by which those services or levels of service will be financed.

(5) States the reasons for forming the zone.

(6) Proposes a name or number for the zone.

(c) A proposal to form a new zone may also be initiated by a petition signed by not less than 10 percent of the registered voters residing within the proposed zone. The petition shall contain all of the matters required by subdivision (b).

(d) Upon the adoption of a resolution or the receipt of a valid petition, the board of directors shall fix the date, time, and place for the public hearing on the formation of the zone. The board of directors shall publish notice of the hearing, including the information required by subdivision (b), pursuant to Section 6061 of the Government Code in one or more newspapers of general circulation in the district. The board of directors shall mail the notice at least 20 days before the date of the hearing to all owners of property within the proposed zone. The board of directors shall post the notice in at least three public places within the territory of the proposed zone.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5791.1

(a) At the hearing, the board of directors shall hear and consider any protests to the formation of the zone. If, at the conclusion of the hearing, the board of directors determines either (1) that more than 50 percent of the total number of voters residing within the proposed zone have filed written objections to the formation or (2) that property owners who own more than 50 percent of the assessed value of all taxable property in the proposed zone have filed written objections to the formation, then the board of directors shall terminate the proceedings. If the board of directors determines that the written objections have been filed by 50 percent or less of those voters or property owners, then the board of directors may proceed to form the zone.

(b) If the resolution or petition proposes that the zone use special taxes, benefit assessments, fees, or general obligation bonds to finance its purposes, the board of directors shall proceed according to law. If the voters or property owners do not approve those funding methods, the zone shall not be formed.

(Amended by Stats. 2002, Ch. 76, Sec. 1. Effective January 1, 2003.)



5791.3

A board of directors may change the boundaries of a zone or dissolve a zone by following the procedures in Sections 5791 and 5791.1.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5791.5

A local agency formation commission shall have no power or duty to review and approve or disapprove a proposal to form a zone, a proposal to change the boundaries of a zone, or a proposal to dissolve a zone.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)



5791.7

(a) As determined by the board of directors, a zone may provide any service at any level within its boundaries that the district may provide.

(b) As determined by the board of directors and pursuant to the requirements of this chapter, a zone may exercise any fiscal powers within its boundaries that the district may exercise.

(c) Any special taxes, benefit assessments, fees, or general obligation bonds that are intended solely for the support of services within a zone shall be levied, assessed, and charged within the boundaries of the zone.

(d) A zone shall not incur a bonded indebtedness that exceeds the limit specified in subdivision (c) of Section 5790. Any bonded indebtedness of the entire district shall be included in computing that limit.

(Added by Stats. 2001, Ch. 15, Sec. 4. Effective January 1, 2002.)









CHAPTER 6. Watershed Lands

5800

As used in this chapter public entity means any county, city, or public district.

(Added by Stats. 1972, Ch. 127.)



5801

Whenever any public entity acquires, or has acquired, land for the purpose of watershed protection, it shall not sell such land without complying with the provisions of this chapter. As used in this section, land does not include easements.

(Added by Stats. 1972, Ch. 127.)



5802

Except as provided in Section 5803, all sales by a public entity of land described in Section 5801 shall first be approved by ordinance which shall state that it is subject to the provisions for referendum applicable to such public entity.

Any ordinance subject to referendum under this section shall be published after adoption as required by law for ordinances of the public entity generally, or, if there be no such requirement applicable to such ordinance, then once, pursuant to the provisions of Section 6040 to 6044, inclusive, of the Government Code, within 15 days after the adoption of such ordinance.

Any petition protesting the adoption of the ordinance shall be filed with the public entity within 30 days from the date of final passage of the ordinance.

(Added by Stats. 1972, Ch. 127.)



5803

This chapter shall not apply to sales or exchanges to adjacent landowners, sales incident to land acquisitions, sales or transfers to other public entities, or sales of parcels of 10 acres or less in size, except that any such sales or transfers shall be approved at a public meeting of the governing body of the public entity.

(Added by Stats. 1972, Ch. 127.)



5804

If a public entity does not have statutory power to enact ordinances, the governing body of such public entity is hereby empowered to introduce and enact the ordinance required by Section 5802 at any regular or adjourned regular meeting.

(Added by Stats. 1972, Ch. 127.)






CHAPTER 6.5. California Watershed Protection and Restoration Act

5808

This chapter shall be known, and may be cited, as the California Watershed Protection and Restoration Act.

(Added by Stats. 2003, Ch. 693, Sec. 1. Effective January 1, 2004.)



5808.1

The Legislature finds and declares the following:

(a) In addition to the statutory and regulatory policies and programs established pursuant to the federal Clean Water Act (33 U.S.C. Sec. 1251 et seq.), Division 20.4 (commencing with Section 30901), and Chapter 1.696 (commencing with Section 5096.600) of Division 5, Division 7 (commencing with Section 13000) and Division 26.5 (commencing with Section 79500) of the Water Code, and other statutes and regulations affecting watershed planning and protection, efforts to conserve, maintain, restore, protect, enhance, and utilize California s rivers and streams for habitat, recreation, water supply, public health, economic development, and other purposes have a greater likelihood of being successful when governments, including federal and tribal governments, work in partnership with citizens in an effort to combine community resources, local initiative, and state agency support.

(b) The Legislature enacted Assembly Bill 2117 of the 1999 2000 Regular Session (Ch. 735, Stats. 2000) to require the California Environmental Protection Agency and the Resources Agency to evaluate how effective voluntary, community-based, collaborative watershed efforts or partnerships are in contributing to the protection and enhancement of California s natural resources, and what the state can do to assist them.

(c) The agencies produced a Report to the Legislature: Addressing the Need to Protect California s Watersheds Working with Local Partnerships, April 2002.

(d) The recommendations of that report form the basis and factual support for promoting and encouraging local partnerships in watershed restoration, protection, and management as one of the nonregulatory means of improving watersheds.

(e) It is the intent of the Legislature that this act will bring more understanding to government agencies of the nature, scope, and complexity of working on a watershed basis at the local and regional level.

(f) To the extent consistent with the federal Clean Water Act (33 U.S.C. Sec. 1251 et seq.), Division 20.4 (commencing with Section 30901) and Chapter 1.696 (commencing with Section 5096.600) of Division 5, Division 7 (commencing with Section 13000) and Division 26.5 (commencing with Section 79500) of the Water Code, and other statutes and regulations affecting watershed planning and protection, the California Environmental Protection Agency and the Resources Agency are encouraged to provide assistance and grants under this chapter in a uniform and predictable manner to those who choose to participate in the important work of watershed restoration and enhancement pursuant to this chapter.

(Added by Stats. 2003, Ch. 693, Sec. 1. Effective January 1, 2004.)



5808.2

(a) In addition to the statutory and regulatory policies and programs established pursuant to the federal Clean Water Act (33 U.S.C. Sec. 1251 et seq.), Division 20.4 (commencing with Section 30901) and Chapter 1.696 (commencing with Section 5096.600) of Division 5, Division 7 (commencing with Section 13000) and Division 26.5 (commencing with Section 79500) of the Water Code, and other statutes and regulations affecting watershed planning and protection, voluntary local collaborative partnerships that assist in improving the condition of the watershed as expeditiously as possible are in the state s interest in terms of effectiveness, citizen involvement, and community responsibility.

(b) The use of local and regional watershed level planning and management can be an efficient and effective mechanism to improve the condition of the watershed.

(c) To the extent consistent with the federal Clean Water Act (33 U.S.C. Sec. 1251 et seq.), Division 20.4 (commencing with Section 30901) and Chapter 1.696 (commencing with Section 5096.600) of Division 5, Division 7 (commencing with Section 13000) and Division 26.5 (commencing with Section 79500) of the Water Code, and other statutes and regulations affecting watershed planning and protection, the memorandum of understanding required under Section 30946, guidelines adopted by state agencies for use by local watershed partnerships shall provide flexible mechanisms to achieve quantifiable, and monitored watershed objectives.

(d) In addition to the statutory and regulatory policies and programs established pursuant to the federal Clean Water Act (33 U.S.C. Sec. 1251 et seq.), Division 20.4 (commencing with Section 30901) and Chapter 1.696 (commencing with Section 5096.600) of Division 5, Division 7 (commencing with Section 13000) and Division 26.5 (commencing with Section 79500) of the Water Code, and other statutes and regulations affecting watershed planning and protection, local governments, special districts, and other interested parties may participate in local watershed partnerships in order to ensure efficient, long-lasting, and effective watershed restoration and management and to improve the watershed.

(e) To the extent funds that are available for the purposes in subdivision (d), state agencies with jurisdiction over watershed planning and protection may provide technical assistance to watershed management partnerships through training, advice, and manuals describing assessments, plans, and monitoring activities that are consistent with watershed protection laws and regulations.

(Added by Stats. 2003, Ch. 693, Sec. 1. Effective January 1, 2004.)






CHAPTER 7. Wetlands Preservation

5810

This chapter shall be known and may be cited as the Keene-Nejedly California Wetlands Preservation Act.

(Added by Stats. 1976, Ch. 462.)



5811

The Legislature hereby finds and declares all of the following:

(a) The remaining wetlands of this state are of increasingly critical economic, aesthetic, and scientific value to the people of California, and that the need exists for an affirmative and sustained public policy and program directed at their preservation, restoration, and enhancement, in order that wetlands shall continue in perpetuity to meet the needs of the people.

(b) Although the state established a specific plan in 1979 for the protection, acquisition, restoration, preservation, and management of wetlands to be implemented through the year 2000, a need to update this plan now exists, and the process should include the identification of priorities for wetland conservation through the year 2020.

(c) California has established a successful program of regional, cooperative efforts to protect, acquire, restore, preserve, and manage wetlands. These programs include, but are not limited to, the Central Valley Habitat Joint Venture, the San Francisco Bay Joint Venture, the Southern California Wetlands Recovery Project, and the Inter-Mountain West Joint Venture. These public-private partnerships, wherever practicable, shall be the primary means of achieving the objectives of this chapter.

(d) Active and voluntary involvement by private landowners in wetlands conservation, restoration, and enhancement contributes significantly to the long-term availability and productivity of wetlands in the state.

(e) With the passage of Propositions 12 and 13 in March 2000, the people of California have provided the state with unprecedented financial resources to acquire, restore, preserve, and manage wetlands. There is a pressing need for state agencies that are responsible for wetlands conservation to develop and disseminate a wetlands conservation strategy for review by the general public, for use by the Legislature in the annual budget process, for use by local public agencies in pursuing local and regional wetlands conservation programs, and for use by state agencies updating existing programs for acquiring, restoring, preserving, and managing wetlands resources.

(Amended by Stats. 2000, Ch. 964, Sec. 1. Effective January 1, 2001.)



5812

As used in this chapter, unless the context clearly requires a different meaning, the following terms mean:

(a) Agency means the Resources Agency.

(b) Departments means the Department of Parks and Recreation, the Department of Fish and Game, and the California Coastal Conservancy.

(Amended by Stats. 2000, Ch. 964, Sec. 2. Effective January 1, 2001.)



5813

(a) Nothing in this chapter abrogates or supersedes any existing local, state, or federal law or policy pertaining to wetlands, or establishes maximum or minimum standards or any other requirement for wetlands fill or mitigation. Additionally, nothing in this chapter shall be construed to create any new legal obligations for private landowners, or for lands owned by the United States Department of Defense, for wetlands inventories, wetlands management requirements, or any other regulatory requirements pertaining to wetlands use or conversion.

(b) Any of the departments may acquire interests in real property less than the fee, including, but not limited to, acquisition of development rights, when it determines that acquisition of the lesser interest will accomplish the purposes of this chapter in furthering the public s interest in the protection, preservation, restoration, and enhancement of wetlands.

(Amended by Stats. 2000, Ch. 964, Sec. 3. Effective January 1, 2001.)



5814

(a) The agency shall update all of the state s existing wetlands inventory resources in order to prepare a study to accomplish the following goals:

(1) To identify the restoration and enhancement opportunities in the state for wetlands in public ownership.

(2) To identify means of protecting and enhancing existing wetlands in public ownership and to identify additional recreational benefits and opportunities that are compatible with the primary goal of maximizing the habitat value of wetlands.

(3) To identify opportunities for voluntary public-private partnerships for wetlands restoration, enhancement, and management on private lands.

(4) To identify those wetlands of particular significance in the state that are not currently in public ownership for which there is believed to be a willing seller.

(5) To identify additional recreational benefits that can be provided on existing, restored, or newly created wetlands in public ownership or for which there is a cooperative agreement for public use by a private landowner and a local, state, or federal agency.

(6) To provide a basis for the inclusion of wetlands data and information in the California Continuing Resources Investment Strategy Project (CCRISP), which was funded in the Budget Act of 2000.

(7) To identify, utilizing existing resources, wetlands on lands owned by federal agencies in California and those wetlands that are protected by existing wetlands management and conservation mandates imposed by federal law.

(8) To identify, in conjunction with the Office of Planning and Research, those instances where lead agencies have adopted mitigation measures pursuant to Division 13 (commencing with Section 21000), or natural community conservation plans prepared pursuant to Chapter 10 (commencing with Section 2800) of the Fish and Game Code, that utilize or reference wetland resources located on lands owned by the United States Department of Defense.

(b) The agency shall consult and cooperate with counties cities, other appropriate state and federal agencies with an interest in wetlands resources, and willing landowners in conducting the study. The study shall be submitted to the Legislature not later than January 1, 2003, and shall set forth, for consideration by the Legislature, a plan for the acquisition, protection, preservation, restoration, and enhancement of wetlands, including funding requirements and the priority status of specific proposed wetlands projects.

(Amended by Stats. 2000, Ch. 964, Sec. 4. Effective January 1, 2001.)



5815

The agency, in preparing the wetlands priority plan and program pursuant to Section 5814, shall give particular recognition to the conservation, recreation, and open-space plans and programs of local agencies, and shall, wherever feasible and appropriate, identify and devise cooperative means for planning and for the protection and preservation of wetlands by local agencies.

(Amended by Stats. 2000, Ch. 964, Sec. 5. Effective January 1, 2001.)



5815.5

In compiling data for the wetlands inventory required by Section 5814, the agency and the departments shall, as a first priority, rely on existing sources of information and data. If the agency determines that ground surveys are needed to supplement or correct aerial and satellite imagery, the agency and the department shall obtain the permission of any private landowner before entering his or her property to gather information to complete the wetlands inventory.

(Added by Stats. 2000, Ch. 964, Sec. 5.5. Effective January 1, 2001.)



5816

The agency shall give particular recognition to opportunities for protecting and preserving wetlands lying within, or adjacent to, existing units of the state park system or other state-owned lands protected and managed primarily as wildlife habitat.

(Amended by Stats. 2000, Ch. 964, Sec. 6. Effective January 1, 2001.)



5817

Any of the departments may enter into operating agreements with cities, counties, and districts for the management and control of wetlands, or interests in wetlands, acquired pursuant to this chapter. However, any agreement shall ensure the protection and preservation of the wetlands and ensure the right of use and enjoyment of the wetlands by the people of the state. Further, any agreement entered into by the Department of Fish and Game pursuant to this section shall provide that public use of lands and waters subject to the agreement shall be in accordance with regulations adopted by the Fish and Game Commission.

(Amended by Stats. 2000, Ch. 964, Sec. 7. Effective January 1, 2001.)



5818

All acquisitions made pursuant to this chapter shall be subject to the Property Acquisition Law (Part 11 (commencing with Section 15850), Division 3, Title 2 of the Government Code).

(Added by Stats. 1976, Ch. 462.)



5818.1

The Coastal Wetlands Fund is hereby established in the State Treasury and shall be an interest-bearing fund administered by the Department of Fish and Game.

(Amended by Stats. 2007, Ch. 178, Sec. 15. Effective August 24, 2007.)



5818.2

(a) (1) The funds in the Coastal Wetlands Fund may be expended by the Department of Fish and Game and the State Coastal Conservancy, upon appropriation by the Legislature, for the maintenance of coastal wetlands property owned by the state, a conservancy of the state, a local government agency, or a nonprofit organization.

(2) The funds in the Coastal Wetlands Fund may be expended by the state pursuant to this section in the form of grants.

(3) An applicant may apply to the State Coastal Conservancy for a grant pursuant to the grant application procedures in Division 21 (commencing with Section 31000) to perform maintenance of coastal wetlands property owned by the state, a conservancy of the state, a local government agency, or a nonprofit organization.

(b) The Department of Fish and Game and the State Coastal Conservancy may accept contributions to the Coastal Wetlands Fund. The sources of contributions that may be accepted include, but are not limited to, private individuals and organizations, nonprofit organizations, and federal, state, and local agencies including special districts. The contributions accepted may include moneys identified pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000)) or the National Environmental Policy Act of 1969 (42 U.S.C. Sec. 4321 et seq.) as acceptable mitigation for development projects. The Department of Fish and Game and the State Coastal Conservancy shall deposit a contribution accepted pursuant to this subdivision in the Coastal Wetlands Fund, subject to the requirements of Section 5818.1.

(Amended by Stats. 2008, Ch. 179, Sec. 184. Effective January 1, 2009.)






CHAPTER 7.5. Sierra Nevada-Cascade Conservation Grant Program

5819

Unless the context requires otherwise, the following definitions govern this chapter:

(a) Acquisition means obtaining fee title or a lesser interest in real property, including an easement, development right, or water right.

(b) Development includes, but is not limited to, improvement, rehabilitation, restoration, enhancement, preservation, protection, and interpretation.

(c) Interpretation includes, but is not limited to, visitor serving amenities that communicate the significance and value of natural, historical, and cultural resources in a manner that increases understanding of those resources.

(d) Nonprofit organization means a private, nonprofit organization that qualifies for exempt status under paragraph (3) of subsection (c) Section 501 of Title 26 of the United States Code.

(e) Program means the Sierra Nevada-Cascade Conservation Grant Program established pursuant to this chapter.

(f) Secretary means the Secretary of the Resources Agency.

(g) Sierra Nevada-Cascade Mountain Region or region has the meaning set forth in subdivision (e) of Section 5096.347.

(Added by Stats. 2004, Ch. 230, Sec. 15. Effective August 16, 2004.)



5819.1

(a) This chapter establishes the Sierra Nevada-Cascade Conservation Grant Program in the Resources Agency.

(b) The secretary shall administer the program.

(c) The program applies only in the Sierra Nevada-Cascade Mountain Region.

(Added by Stats. 2004, Ch. 230, Sec. 15. Effective August 16, 2004.)



5819.2

(a) The secretary shall administer the program consistent with authorized funding, and collaborate and cooperate with local governments and interested parties.

(b) The purposes of the program include all of the following:

(1) Providing increased opportunities for tourism and recreation in the region.

(2) Protecting water quality in the region from degradation.

(3) Reducing the risk of natural disasters, such as fire, in the region.

(4) Protecting, conserving, and restoring the region s physical, cultural, archaeological, and historical resources.

(5) Assisting the region s economy, including providing increased economic opportunities.

(6) Identifying the highest priority projects and initiatives in the region for which funding is needed.

(7) Enhancing public use and enjoyment of land in the region that is owned by the state or a local government.

(8) Supporting efforts that advance, in a complementary manner, environmental preservation of the region and the economic well-being of the region s residents.

(9) Helping to preserve working landscapes in the region.

(10) Supporting local government efforts to develop and implement open space and habitat protection plans, including natural community conservation plans, in the region.

(Added by Stats. 2004, Ch. 230, Sec. 15. Effective August 16, 2004.)



5819.3

(a) The secretary may undertake projects and activities to further the purposes identified in Section 5819.2. Those projects and activities may include providing grants and loans to public agencies and nonprofit organizations for acquisition, restoration, development, and other activities and projects, that are necessary to meet the purposes identified in Section 5819.2. The projects and activities undertaken by the secretary, including the providing of grants and loans, shall be consistent with any restrictions related to the source of moneys that are used to fund those activities and projects.

(b) In administering this chapter, the secretary shall collaborate and cooperate with the city or county in which a grant is proposed to be used or an interest in land is proposed to be acquired.

(Added by Stats. 2004, Ch. 230, Sec. 15. Effective August 16, 2004.)



5819.4

To implement Section 79544 of the Water Code, the secretary may provide grants to local public agencies, local water districts, and nonprofit organizations, for acquisition in the region pursuant to this chapter and consistent with Section 79544 of the Water Code, only for the following purposes:

(a) Acquiring agricultural, forest, or grazing land, or other working landscapes, to prevent conversion of that land to uses that could decrease water quality in the region and degrade habitat values, or to convert that land to uses that could improve water quality in the region and habitat.

(b) Acquiring land adjacent to or affecting rivers, streams, lakes, or wetlands, that, if not protected, could lead to a decrease in water quality in the region.

(c) Purchasing water rights that will protect both water quality and in stream flow, in the region, for resource protection.

(d) Acquiring land that mitigates or prevents current or anticipated management practices that contribute to water quality degradation in the region.

(Added by Stats. 2004, Ch. 230, Sec. 15. Effective August 16, 2004.)



5819.5

The secretary shall require an applicant for a grant for land or water resource acquisition to include in the grant application a proposal for the long-term management of the resource that the applicant proposes to acquire. The applicant shall identify the entity that will hold title to the resource, including any state or federal agency to which title may be transferred after acquisition, and the entity that will be responsible for managing and protecting the water quality value of the resource.

(Added by Stats. 2004, Ch. 230, Sec. 15. Effective August 16, 2004.)



5819.6

An acquisition made pursuant to this chapter shall be from a willing seller.

(Added by Stats. 2004, Ch. 230, Sec. 15. Effective August 16, 2004.)



5819.7

All regulations, criteria, and procedural guides that the secretary adopts to implement this chapter are exempt from Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2004, Ch. 230, Sec. 15. Effective August 16, 2004.)



5819.8

It is the intent of the Legislature to provide in any legislation that establishes a Sierra Nevada Conservancy an appropriate transition from the program established by this chapter within the Resources Agency to the new conservancy.

(Added by Stats. 2004, Ch. 230, Sec. 15. Effective August 16, 2004.)






CHAPTER 8. Mendocino Woodlands Outdoor Center

5820

This chapter shall be known and may be cited as the Mendocino Woodlands Outdoor Center Act.

(Added by Stats. 1976, Ch. 1301.)



5821

The Legislature finds that there is need for a program to enable the children of the state to better comprehend the outdoors, particularly the social and economic importance of the study, conservation, protection, and utilization of natural resources. The Legislature further finds that the location and facilities of the Mendocino Woodlands Outdoor Center are especially well suited to serve primarily as an outdoor education center under the control and management of the Department of Parks and Recreation, as a unit of the state park system.

(Added by Stats. 1976, Ch. 1301.)



5822

The Legislature hereby declares its intent that the Mendocino Woodlands Outdoor Center, consisting of land and facilities deeded to the State of California by the United States of America for public park, recreational, and conservation purposes, shall hereafter be maintained, provided, and operated for the benefit of the people of the state, primarily as an outdoor environmental education facility.

(Added by Stats. 1976, Ch. 1301.)



5823

As used in this chapter, unless the context clearly requires a different meaning:

(a) Department means the Department of Parks and Recreation.

(b) Center means the Mendocino Woodlands Outdoor Center, consisting of 720 acres, more or less, of state-owned land and improvements located within the east half of the Northeast Quarter and the east half of the Southeast Quarter of Section 13 of the east half and southwest quarter of the Northeast Quarter and the east half and southwest quarter of the Southeast Quarter of Section 24 of T. 17 N., R. 17 W., M.D.B.M.; the north half and southwest quarter of the Northwest Quarter and the north half of the Northeast Quarter of Section 18 of, and the west half of the Northwest Quarter of Section 30 of, T. 17 N., R. 16 W., M.D.B.M.

(c) Area means the Mendocino Woodlands Special Treatment Area within the Jackson State Forest, consisting of 2,550 acres, more or less, of state-owned lands lying within the south half of Section 12 of; the Northwest Quarter, the west half of the Northeast Quarter, the west half of the Southeast Quarter, and the Southwest Quarter of Section 13 of, the Northeast, Southeast, and Southwest Quarters of Section 14 of, the northeast quarter of the Northeast Quarter of Section 22 of, the north half of Section 23 of, the Northwest Quarter, the northwest quarter of the Northeast Quarter, and the northeast quarter of the Southwest Quarter of Section 24 of, T. 17 N., R. 17 W., M.D.B.M.; and the Southwest Quarter of Section 7 of the southeast quarter of the Northwest Quarter, the south half of the Northeast Quarter, the northwest, northeast, and southwest quarters of the Southeast Quarter and the Southwest Quarter of Section 18 of, and the Northwest Quarter and the west half of the Southwest Quarter of Section 19 of, T. 17 N., R. 16 W., M.D.B.M.

(Added by Stats. 1976, Ch. 1301.)



5824

Jurisdiction and control of the center, consisting of 720 acres, more or less, and all the improvements thereon as described in subdivision (b) of Section 5823 is hereby transferred to the department from the Department of Conservation, and shall be administered as a unit of the state park system; except that access shall be provided through the center to the area, as described in subdivision (c) of Section 5823, for purposes of cutting timber under the authority of the State Forester exercised pursuant to Article 3 (commencing with Section 4645) of Chapter 9 of Part 2 of Division 4, in a manner acceptable to the State Forester.

It is the intent of the Legislature that title in the aforementioned lands and facilities shall continue to vest in the State of California; and if for any reason their use for the purposes of this chapter be deemed by the department no longer to be in the public interest, then they shall be restored through future legislation to the jurisdiction and control of the Department of Conservation.

(Added by Stats. 1976, Ch. 1301.)



5826

The department shall consult with the Department of Education, and may cooperate with individuals and agencies having jurisdiction or expertise in matters pertaining to the outdoor education programs contemplated in this chapter.

(Added by Stats. 1976, Ch. 1301.)



5827

The department may enter into operating agreements with any qualified, nonprofit entity for the provision of any program or service contemplated in this chapter. Prior to entering into any such agreement, the department shall submit a copy of the proposed agreement to the Legislative Analyst for his review and recommendations, which shall not, however, be binding. Failure of the Legislative Analyst to respond within 30 days after submission of a proposed agreement shall be deemed to constitute approval by the Legislative Analyst of the proposed agreement.

(Added by Stats. 1976, Ch. 1301.)



5828

The department is encouraged to establish an advisory committee of persons interested and knowledgeable in the operation and nature of the center, and in the formulation and conduct of outdoor environmental education programs, to assist it in formulating the plan and actions contemplated in this chapter.

(Added by Stats. 1976, Ch. 1301.)



5829

Prior to authorizing the sale and cutting of timber from the area described in subdivision (c) of Section 5823, the State Forester shall solicit and consider the recommendations of the Department of Parks and Recreation with respect to the prevention of unnecessary or unreasonable interruption or loss of facilities or resources essential to center operations.

(Added by Stats. 1976, Ch. 1301.)






CHAPTER 9. Bushy Lake Preservation

5830

This chapter may be cited as the Bushy Lake Preservation Act.

(Added by Stats. 1976, Ch. 665.)



5831

As used in this chapter, unless the context clearly requires a different meaning:

(a) California Exposition flood plain means that portion of state-owned California Exposition land in the American River flood plain as it exists on January 1, 1977.

(b) Bushy Lake area means that portion of the California Exposition flood plain bounded by the continuous line enclosing Bushy Lake, which line is 100 feet outside the 25-foot elevation contour line as limited on the north side by the waterside toe of the levee and as limited on the west side by a line 100 feet east of State Highway Route 80 as it exists on January 1, 1977.

(c) Bushy Lake means a body of water in the Bushy Lake area with approximately 11 acres of water surface in the summer and approximately 80 acres in the winter.

(d) Lower American River means that portion of the American River between Nimbus Dam and the confluence of the American River with the Sacramento River.

(Added by Stats. 1976, Ch. 665.)



5832

The Legislature finds and declares that:

(a) The lower American River is in the California Wild and Scenic Rivers System as designated in subdivision (e) of Section 5093.54, and has thus been determined by the Legislature as possessing extraordinary scenic, recreational, fishery, and wildlife values.

(b) The County of Sacramento on September 10, 2008, by Resolution No. 2008-0946, and the City of Sacramento on November 6, 2008, by Resolution No. 2008-731, have adopted, and the City of Rancho Cordova on September 15, 2008, by Resolution No. 110-2008, has endorsed, the 2008 American River Parkway Plan with promulgated land use regulations to prevent urban and other incompatible encroachment into the parkway, a 29-mile open-space greenbelt in the lower American River flood plain.

(c) The California Exposition flood plain contains an unprotected block of significant riparian habitat remaining in the lower American River flood plain, and the United States Fish and Wildlife Service has determined that this riparian habitat is of vital importance and an integral part of the American River.

(Amended by Stats. 2009, Ch. 482, Sec. 1. Effective October 11, 2009.)



5833

(a) The California Exposition and State Fair Board of Directors shall preserve, for public day use and enjoyment, the California Exposition flood plain in a manner consistent with the definition of a state park in accordance with Section 5019.53 and consistent with the American River Parkway Plan, an element of the Sacramento County General Plan. Notwithstanding the foregoing, the parking of public and private vehicles may be permitted during the State Fair and only on the flood plain land abutting the riverside toe of the levee as it exists on January 1, 1977, on approximately 11 unsurfaced acres beginning at least 400 feet east of the Bushy Lake area and extending not more than 1,500 feet along the toe of such levee eastward of the Bushy Lake area and extending not more than a distance of 300 feet riverward from such levee.

(b) The California Exposition and State Fair also may utilize the area referenced in subdivision (a) for California Exposition exhibitor parking related to agricultural and equestrian events taking place on the California Exposition land in a livestock pavilion, an equestrian arena, or both, if the livestock pavilion and equestrian arena are sited as they were sited on April 1, 2009. The total number of days that parking may be permitted under this subdivision and subdivision (a) shall not exceed 34 days per year.

(c) In addition to the parking permitted by subdivisions (a) and (b), one acre of the existing unsurfaced 11-acre parking area shall be open to parkway users for public access to include equestrian staging, connection to trails, and a new walk-in boat access point, only if the California Exposition s exclusive use for parking on the entire 11 unsurfaced acres during the State Fair as authorized in subdivision (a) and for exhibitor parking related to agricultural and equestrian events taking place at the California Exposition livestock pavilion and equestrian arena, as authorized by subdivision (b), is not impeded.

(d) The coordination and management of public parkway user access and parking and the California Exposition s periodic exclusive use of the unsurfaced 11-acre area for a period that shall not exceed 34 days per year, as specified in subdivisions (b) and (c), shall be addressed in a management agreement between the American River Parkway Manager and the California Exposition and State Fair. The management agreement shall be consistent with this section.

(Amended by Stats. 2009, Ch. 482, Sec. 2. Effective October 11, 2009.)



5834

The California Exposition and State Fair Board of Directors shall preserve and manage, or provide, pursuant to an agreement with the American River Parkway Manager, for the management of, the Bushy Lake area in accordance with Section 5019.71 and the land use designations and policies of the American River Parkway Plan.

(Amended by Stats. 2009, Ch. 482, Sec. 3. Effective October 11, 2009.)



5835

In enacting this chapter, it is not the intent of the Legislature to require removal, or preclude use, repair, or additional construction of, highways, electric transmission lines, sewage lines, or waterlines through the California Exposition flood plain. Further, it is not the intent of the Legislature to preclude the use of emergency vehicles, maintenance vehicles, or vehicles necessary for the construction of parkway facilities.

(Added by Stats. 1976, Ch. 665.)






CHAPTER 10. Urban American River Parkway Preservation

5840

This chapter shall be known and may be cited as the Urban American River Parkway Preservation Act.

(Added by Stats. 1984, Ch. 10, Sec. 1.)



5841

(a) American River Parkway Plan means the revised, updated management plans for the lower American River adopted by the County of Sacramento on September 10, 2008, by Resolution No. 2008-0946, and by the City of Sacramento on November 6, 2008, by Resolution No. 2008-731, and endorsed by the City of Rancho Cordova on September 15, 2008, by Resolution No. 110-2008.

(b) Lower American River means that portion of the American River between Nimbus Dam and the confluence of the American River with the Sacramento River and the adjacent lands as described in the American River Parkway Plan.

(c) American River Parkway means the area described in the American River Parkway Plan.

(Amended by Stats. 2009, Ch. 482, Sec. 4. Effective October 11, 2009.)



5841.5

(a) The American River Parkway and its environs contribute to the quality of life within the City of Sacramento, the City of Rancho Cordova, and the County of Sacramento, enhance the image of the cities and the county as desirable places to live, provide for the public safety and welfare of the community, and thereby contribute to the economic well-being of the community.

(b) The lower American River serves as a floodway channel, protecting the community from runoff, rainfall, and snowmelt.

(c) The lower American River sustains a myriad of fish populations, including steelhead, king salmon, striped bass, shad, and other fish and wildlife populations, which in turn annually support millions of recreation user-days and commercial, scientific, and educational uses and benefits.

(d) The recreation capacity of the American River Parkway is immense, including such diverse activities as hiking, bicycling, picnicking, birding, horseback riding, canoeing, kayaking, rafting, sailing, and power cruising.

(e) It is essential that the function of the lower American River and its environs, as a regional open-space resource within the center of the City of Sacramento, the City of Rancho Cordova, and County of Sacramento, be supported and maintained.

(f) Actions undertaken by a state agency can drastically affect the American River Parkway and negate planning steps taken by appropriate local agencies.

(g) Adoption of the American River Parkway Plan by the State of California provides necessary recognition so that local planning efforts are eligible to receive planning grants through the Land and Water Conservation Fund, technical staff assistance through the National Park Service, and financial assistance through the Soil Conservation Service s Cooperative River Basin Planning Program.

(Amended by Stats. 2009, Ch. 482, Sec. 5. Effective October 11, 2009.)



5842

(a) The Legislature hereby adopts the American River Parkway Plan so as to provide coordination with local agencies in the protection and management of the diverse and valuable natural land, water, native wildlife, and vegetation of the American River Parkway.

(b) Actions of state and local agencies with regard to land use decisions shall be consistent with the American River Parkway Plan, subject to the following provisions:

(1) This chapter does not impair the authority and responsibilities of state or local public agencies in maintaining and operating the flood channel, levees, and pump stations, except that these operations, as nearly as practicable, shall be consistent with the American River Parkway Plan.

(2) This chapter does not affect the existing authority of the City of Sacramento to conduct or settle litigation involving the validity or application of the American River Parkway Plan.

(3) This chapter does not prohibit the reasonable expansion of the water treatment facility operated by the City of Sacramento.

(4) This chapter does not impair the authority and responsibilities of state agencies in managing the California Exposition flood plain or Bushy Lake area pursuant to Chapter 9 (commencing with Section 5830).

(5) This chapter does not affect the exercise of existing water rights.

(c) Notwithstanding subdivision (a), the Legislature finds and declares that Chapter 10 of the American River Parkway Plan, titled Area Plans, which consists of maps, policies, and narrative, may be amended through a local amendment process. However, Area Plans may be amended only to the extent that they are not inconsistent with the state-adopted Area Plan policies contained in Chapter 2 of the American River Parkway Plan. The Legislature recognizes that amendments to Area Plans shall be carried out by the Sacramento County Board of Supervisors in accordance with the public hearing process described in Chapter 11 of the American River Parkway Plan, titled Implementation, and recognizes the roles and responsibilities of public agencies set forth in the public hearing process including coordination with the city councils of the Cities of Sacramento and Rancho Cordova.

(Amended by Stats. 2010, Ch. 328, Sec. 195. Effective January 1, 2011.)



5843

It is the intent of the Legislature that the duties and responsibilities provided for in this chapter be accomplished by utilizing existing staff resources and that no additional funding be provided other than that which is appropriated by the Legislature in the annual Budget Act.

(Added by Stats. 1984, Ch. 10, Sec. 1.)






CHAPTER 11. San Francisco Bay Area Bikeway System

5850

The Association of Bay Area Governments shall develop and adopt a plan and implementation program, including a financing plan, for a continuous recreational corridor which will extend around the perimeter of San Francisco and San Pablo Bays. The plan shall include a specific route of a bicycling and hiking trail, the relationship of the route to existing park and recreational facilities, and links to existing and proposed public transportation facilities.

The plan shall do all of the following:

(a) Provide that designated environmentally sensitive areas, including wildlife habitats and wetlands, shall not be adversely affected by the trail.

(b) Provide for appropriate buffer zones along those portions of the bikeway system adjacent to designated environmentally sensitive areas.

(c) Provide that the land and funds used for trail construction and planning are not considered mitigation for wetlands losses.

(d) Provide alternative routes to avoid impingement on environmentally sensitive areas.

(e) Provide that no motorized vehicles, except to the extent necessary for emergency services, be allowed on the trail.

The association shall submit the plan to the Legislature not later than January 1, 1989.

(Added by Stats. 1987, Ch. 313, Sec. 1. Effective July 30, 1987.)



5851

The Association of Bay Area Governments shall establish a policy committee, which includes members of appropriate environmental organizations, to oversee development and implementation of the trail.

A cooperative working relationship shall be established with the San Francisco Bay Conservation and Development Commission, the Metropolitan Transportation Commission, state and federal agencies, and all other cities, counties, and districts, including school districts, which are affected by the proposed trail.

The association shall establish an advisory committee representing groups concerned with environmental and ecological protection of the bay and groups representing bicycling and other relevant recreational activities.

(Added by Stats. 1987, Ch. 313, Sec. 1. Effective July 30, 1987.)






CHAPTER 12. The Great California Delta Trail System

5852

Delta means the Sacramento-San Joaquin Delta, as defined in Section 12220 of the Water Code minus the area contained in Alameda County.

(Added by Stats. 2006, Ch. 839, Sec. 2. Effective January 1, 2007.)



5853

Commission means Delta Protection Commission as defined in Section 29721.

(Added by Stats. 2006, Ch. 839, Sec. 2. Effective January 1, 2007.)



5854

(a) In accordance with the requirements of subdivision (c), the commission shall develop and adopt a plan and implementation program, including a finance and maintenance plan, for a continuous regional recreational corridor that will extend around the delta, including, but not limited to, the delta s shorelines in Contra Costa, Solano, San Joaquin, Sacramento, and Yolo Counties. This plan shall link the San Francisco Bay Trail system to the planned Sacramento River trails in Yolo and Sacramento Counties. This plan shall include a specific route of a bicycling and hiking trail, the relationship of the route to existing and proposed park and recreational facilities and land and water trail systems, and links to existing and proposed public transportation and transit. The transportation and transit links may include, but are not limited to, roadside bus stops, transit facilities, and transportation facilities. The continuous regional recreational corridor planned and executed pursuant to this chapter shall be called the Great California Delta Trail. The continuous regional recreational corridor shall include, but not be limited to, bikeway systems, and hiking and bicycling trails.

(b) The Great California Delta Trail plan shall do all of the following:

(1) Provide that designated environmentally sensitive areas, including wildlife habitats and wetlands, shall not be adversely affected by the trail.

(2) Provide for appropriate buffer zones along those portions of the bikeway system adjacent to designated environmentally sensitive areas and areas with private uses, when appropriate.

(3) Provide that the land and funds used for any purposes under this chapter are not considered mitigation for wetlands losses.

(4) Provide alternative routes to avoid impingement on environmentally sensitive areas, traditional hunting and fishing areas, and areas with private uses, when appropriate.

(5) Provide that no motorized vehicles, except to the extent necessary for emergency services, including, but not limited to, medical and structural emergencies, and for handicap access, be allowed on the trail.

(c) The commission may develop and adopt the plan and the implementation program if it receives sufficient funds, from sources other than the General Fund, to finance the full costs of developing and adopting the plan. The commission shall submit the plan and the implementation program to the Legislature and each of the counties within the commission s service area not later than two years after the commission determines that sufficient funds will be available to complete the plan and implementation program.

(d) The commission shall administer the funds used in the planning of the trail.

(Added by Stats. 2006, Ch. 839, Sec. 2. Effective January 1, 2007.)



5855

(a) The commission shall establish a technical advisory committee that shall review the trail s planning, implementation, and funding proposals. The committee shall include members and staff of appropriate regional government associations, local jurisdictions, and districts. Participation in the committee is voluntary and its members are not eligible for reimbursement from the state for costs incurred to participate. The committee may make recommendations, to the commission, on the trail s planning, implementation, and funding. The executive director of the commission shall convene the meetings of the committee.

(b) A cooperative working relationship shall be established with state and federal agencies, and all other cities, counties, districts, including school districts, and regional government associations that are affected by the proposed trail.

(c) The commission shall establish a stakeholder advisory committee representing groups concerned with environmental and ecological protection of the delta, groups representing agricultural, private, and other business uses of the delta s land and water, and groups representing bicycling, walking, boating, horseback riding, and other relevant recreational activities. The stakeholder advisory committee shall advise the commission on the trail s impacts on and uses for committee member constituencies. Participation in the committee is voluntary and its members are not eligible for reimbursement from the state for costs incurred to participate. The committee may make recommendations, to the commission, on the trail s planning, implementation, and funding. The executive director of the commission shall convene the meetings of the stakeholder advisory committee.

(d) The meetings of the committees established in subdivisions (a) and (c) shall be subject to the provisions of the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2006, Ch. 839, Sec. 2. Effective January 1, 2007.)






CHAPTER 13. California Natural Landmarks Program

5860

The Legislature finds and declares all of the following:

(a) The procedures in this chapter set forth the processes and criteria for identifying, evaluating, designating, and monitoring California natural landmarks.

(b) The California Natural Landmarks Program focuses attention on areas of exceptional natural value to the state as a whole rather than to one particular region or locality. The program encourages the owners of California natural landmarks to voluntarily observe preservation precepts.

(c) The California Natural Landmarks Program identifies and preserves natural areas that best illustrate the biological and geological character of the state, enhances the scientific and educational values of preserved areas, strengthens public appreciation of natural history, and fosters a greater concern for the conservation of the state s heritage.

(d) Many of the state s most important biological, ecological, and geological features are found either partly or entirely on privately owned land.

(e) There is a need to recognize and promote private as well as public stewardship of natural resources for the public benefit.

(f) It is the intent of the State of California through the California Natural Landmarks Program to recognize and promote partnerships resulting in the stewardship of natural resources on privately and publicly owned land.

(Added by Stats. 2006, Ch. 827, Sec. 1. Effective January 1, 2007.)



5861

As used in this chapter, the following terms have the following meanings, unless the context clearly requires otherwise:

(a) California natural landmark means property designated by the director as being of state significance to California because it is an outstanding example of major biological and geological features found within the boundaries of the state.

(b) California Registry of Natural Landmarks means the official listing of all designated California natural landmarks.

(c) Department means the Department of Parks and Recreation.

(d) Director means the Director of Parks and Recreation.

(e) Natural region means a distinct physiographic province having similar geologic history, structures, and land forms. The basic physiographic characteristics of a natural region influence its vegetation, climate, soils, and animal life.

(f) (1) Owner means the person, corporation, or partnership that holds fee simple title to real property, or its agent, or the head of the public agency or subordinate employee of the public agency to whom that authority is delegated, who is responsible for administering publicly owned land and who has presented satisfactory evidence of his or her legal right to represent the interests of the subject land.

(2) Owner does not include a person, partnership, corporation, or public agency that holds, in any form, an easement or less than a fee interest, including any leasehold that is not tantamount to fee ownership, or does not have authority to act on behalf of the property.

(3) (A) A Native American tribe that is the beneficial fee simple owner of real property, with the United States as trustee, is an owner of real property for the purposes of this chapter.

(B) A member of a Native American tribe who is the beneficial owner of real property, held in trust by the United States, is an owner of real property for the purposes of this chapter.

(g) Potential California natural landmark means property that, based on a recommendation or initial comparison with other properties within the state or in the same natural region, could merit further study of its qualifications for possible California natural landmark designation.

(h) Prejudicial procedural error means a procedural error that reasonably may be considered to have affected the outcome of the designation process.

(i) Real property for the purposes of this chapter shall not include land owned by the federal government, unless the agency owning the land requests its inclusion, and the director determines that its inclusion is feasible and in the best interests of the program.

(j) Representative means a public or private individual, agency, or organization that is performing actions related to the identification, evaluation, designation, or monitoring of a California natural landmark, on behalf of or in cooperation with the department, either under a contractual agreement or in a volunteer capacity.

(k) Scientist means a person whose combination of academic training and professional field experience in the natural region qualifies him or her to identify and comparatively evaluate a natural area at the regional or state level.

(l) State significance means property that is one of the best examples of a biological community or geological feature within a natural region of the state, including a terrestrial community, land form, geological feature and process, habitat of native plant and animal species, or fossil evidence of the development of life.

(Added by Stats. 2006, Ch. 827, Sec. 1. Effective January 1, 2007.)



5862

(a) Designation of property by the director as a California natural landmark does not change the property s ownership and does not dictate activity.

(b) Designation as a California natural landmark does not require, mandate, or authorize, under state law, any further state or local planning, zoning, or other land-use action or decision.

(c) An owner who agrees to have his or her property designated as a California natural landmark does not give up without his or her consent, under state law, any legal rights and privileges of ownership or use of the property.

(d) The department does not gain a property interest in a California natural landmark by virtue of that designation.

(Added by Stats. 2006, Ch. 827, Sec. 1. Effective January 1, 2007.)



5863

(a) Except as provided in Section 5872, a potential California natural landmark shall be identified only in the following manner:

(1) An owner may request the department to designate his or her property as a California natural landmark. If the designation is proposed to apply to multiple properties, the proposal shall include the written consent of the owners of all included properties.

(2) (A) Upon the owner initiating a request pursuant to paragraph (1), the department shall prepare an estimate of the cost of studies to determine whether the property qualifies as a California natural landmark; the department s costs, including administrative and staffing costs, in determining whether to designate the property as a California natural landmark; and any other costs attributed to making those determinations. The department shall also prepare a list of scientists qualified to do any studies required to determine whether the property should be designated as a California natural landmark. The list shall include both scientists employed by the state and scientists not employed by the state. A qualified scientist shall be familiar with the natural region and its types of biological and geological features.

(B) The revenues collected pursuant to this section shall be deposited in the Natural Landmarks Program Administration Fund, which is hereby created as a special fund in the State Treasury. The department may expend the moneys in the fund, upon appropriation by the Legislature, for the purpose of administering the California Natural Landmarks Program.

(3) (A) An owner who initiates a request to designate his or her property as a California natural landmark is responsible for all costs of determining whether the property qualifies for that designation, as well as any costs of actual designation, including the costs of the department.

(B) (i) If the owner accepts the estimate prepared pursuant to paragraph (2), and wishes to continue with the request for his or her property to be designated as a California natural landmark, he or she shall agree in writing to pay the costs estimated by the department pursuant to paragraph (2) and choose a scientist from the list prepared by the department pursuant to subparagraph (A) of paragraph (2) to do any required studies. The department may require the owner to post security for costs he or she has agreed in writing to pay pursuant to this section.

(ii) The owner may at any time cancel his or her request for California natural landmark designation and any studies being conducted pursuant to that request, and is responsible only for costs incurred in pursuit of that designation prior to the cancellation. If the owner cancels his or her request for California natural landmark designation, or the designation is denied, information already submitted or developed at the expense of the owner shall be returned to him or her.

(b) (1) The department, as well as any scientist performing studies required by the department to make a determination of whether to designate property as a California natural landmark, shall obtain the owner s permission before entering the owner s property for purposes of this chapter, except when the property is publicly owned and open to the public. The owner shall not unreasonably withhold permission.

(2) The department may make a determination regarding the property, required by this chapter, using other information, including information that was previously gathered by other federal or California agencies or gained from other scientific studies. The department shall notify the owner if it makes a determination regarding his or her property from existing information that does not require the department to enter the owner s property.

(Added by Stats. 2006, Ch. 827, Sec. 1. Effective January 1, 2007.)



5864

(a) The department shall use the state significance criteria in Section 5868 to evaluate the potential California natural landmark. The department shall evaluate the potential California natural landmark on a statewide and regional basis, and may compare similar areas that represent a particular type of feature located in the same natural region to identify examples that are among the most illustrative and have the most integrity.

(b) The evaluation required by subdivision (a) shall be performed by the scientist chosen by the owner pursuant to subparagraph (B) of paragraph (3) of subdivision (a) of Section 5863. The scientist shall make a detailed description of the area, and assess its statewide and regional standing using the state significance criteria in Section 5868 and any additional information provided by the department.

(c) At least three peer reviewers, who are scientists familiar with the biological or geological features of the area or natural region, shall review the evaluation completed pursuant to subdivision (b). The peer reviewers shall provide the department with information on the scientific merit and strength of supportive documentation in the evaluation.

(Added by Stats. 2006, Ch. 827, Sec. 1. Effective January 1, 2007.)



5865

(a) On the basis of the evaluation and the findings of the peer reviewers, made pursuant to Section 5864, the department shall determine either that the property does or does not appear to qualify for California natural landmark designation or that it requires additional information before a decision regarding the property s designation as a California natural landmark can be made.

(b) If the department determines that the property does not appear to qualify for California natural landmark designation, the department shall notify the owner in writing of that determination, including reasons therefor.

(c) (1) If the department determines that the property meets the state significance criteria in Section 5868, the department shall notify the owner in writing of that determination. The department shall include in the notice, all of the following:

(A) The procedures that the department follows in making its determination.

(B) The effect of California natural landmark designation, as defined in Section 5861 and as described in Section 5862.

(C) A copy of the evaluation made pursuant to subdivision (b) of Section 5864.

(D) An opportunity for the owner to comment.

(2) (A) The department shall also notify appropriate interested parties of the determination as the director deems appropriate, including all of the following:

(i) The executive of both the city and county in which the property is located.

(ii) The Governor.

(iii) Members of the Legislature who represent the district in which the property is located.

(B) The notice shall include both of the following:

(i) The procedures that the department follows in making its determination.

(ii) The effect of California natural landmark designation, as described in Section 5862.

(3) Notification of and receipt of any comments pursuant to this section are the department s responsibility, and the department shall not delegate that responsibility to a representative.

(Added by Stats. 2006, Ch. 827, Sec. 1. Effective January 1, 2007.)



5866

(a) The department shall review all documentation related to designation of the property as a California natural landmark, including, but not limited to, the evaluation and peer review findings made pursuant to Section 5864 and comments received pursuant to Section 5865, to determine whether the property meets the state significance criteria in Section 5868.

(b) If the department determines that the property does not meet the state significance criteria in Section 5868, the department shall notify the owner in writing, as well as interested parties notified pursuant to subparagraph (A) of paragraph (2) of subdivision (c) of Section 5865, that the property is no longer being considered for California natural landmark designation.

(c) The director shall review the documentation specified in subdivision (a) that demonstrates that the property meets the state significance criteria in Section 5868.

(Added by Stats. 2006, Ch. 827, Sec. 1. Effective January 1, 2007.)



5867

(a) If the director determines that the requirements of this chapter are met for California natural landmark designation, including the consent of the owner to that designation, the director shall designate the property as a California natural landmark.

(1) If the director designates the property as a California natural landmark, the department shall notify the owner, as well as interested parties notified pursuant to subparagraph (A) of paragraph (2) of subdivision (c) of Section 5865, of that designation.

(2) The property shall be added to the California Registry of Natural Landmarks.

(b) (1) If the owner of the property requests it, after the director designates the property as a California natural landmark, the department may provide the owner, at no cost to the owner, with a certificate, signed by the director, that recognizes the owner s interest in protecting and managing the property in a manner that prevents the loss or deterioration of the values on which California natural landmark designation is based.

(2) The department may also provide, at the cost of the owner, a plaque for display in or near the California natural landmark. Upon the owner s request, and to the extent the department s resources permit, the department may help arrange and participate in a presentation ceremony. After presentation of a plaque, the department retains ownership of the plaque. If the California natural landmark designation is rescinded, the department may reclaim the plaque.

(3) By accepting a certificate or plaque, the owner does not give up any of the rights or privileges of ownership or use of the California natural landmark, and the department does not acquire any interest in the California natural landmark.

(Added by Stats. 2006, Ch. 827, Sec. 1. Effective January 1, 2007.)



5868

Property may be considered for designation if its significant features are either of natural origin and remain largely wild and undisturbed, or have the salient characteristics of natural features, including function and appearance, but have been subject to human intervention or use. The department shall use the following criteria to evaluate whether a property is one of state significance:

(a) Primary criteria for a specific type of natural feature is the main basis for selection of property as being of state significance. Primary criteria consist of both of the following:

(1) Illustrative character, which requires the property to exhibit a combination of well-developed components that are recognized in the appropriate scientific literature as characteristic of a particular type of natural feature. Generally, the property should be unusually illustrative, rather than merely statistically representative.

(2) Present conditions, which require that the integrity of the significant features of the property has been maintained, enhanced, or restored.

(b) Secondary criteria may be used to supplement the comparison of two or more similar properties pursuant to the primary criteria specified in subdivision (a). Secondary criteria consist of all of the following:

(1) Diversity, which requires property, in addition to its primary natural feature, to contain high quality examples of other biological or geological features or processes.

(2) Rarity, which requires property, in addition to its primary natural feature, to contain rare geological or paleontological features or natural communities, or to provide high quality habitat for one or more rare, threatened, or endangered species.

(3) Value for science and education, which requires the property to contain known or potential information as a result of its association with a significant scientific discovery, concept, or exceptionally extensive and long-term record of onsite research, with the result that the property offers unusual opportunity for public interpretation of the natural history of the state.

(Added by Stats. 2006, Ch. 827, Sec. 1. Effective January 1, 2007.)



5869

(a) (1) The department may modify California natural landmark boundaries, or revise information about a California natural landmark, if it determines that modification or revision is necessary. Before considering a proposed modification or revision, the department shall consult with the affected owner.

(2) (A) Federal, state, or local agencies, as well as other public and private organizations or individuals, may suggest to the department modifications of California natural landmark boundaries or revisions of information about a California natural landmark.

(B) The department shall determine the validity of a suggestion made pursuant to subparagraph (A) by applying the state significance criteria in Section 5868 or by conducting additional studies.

(b) Before the department expands the boundaries of a California natural landmark, it shall determine that one of the following apply:

(1) There is better documentation of the extent of features of state significance.

(2) There was professional error in the original designation of the California natural landmark.

(3) The owner of the land included in the proposed expansion has requested that their property be included in the California natural landmark.

(c) If the department determines that expansion of a California natural landmark s boundaries is appropriate, the department shall use the designation process outlined in Sections 5864, 5865, and 5866 to expand the boundaries. All of the owners of the property into which the boundaries are expanded, as well as the owner of the previously designated property, are required to agree to the expansion.

(d) Before the department reduces the boundaries of a California natural landmark, it shall determine that one of the following apply:

(1) There has been loss of integrity of the natural features of the California natural landmark, but not to the extent that requires the rescission of the landmark designation.

(2) There was professional error in the original designation of the California natural landmark.

(3) A landowner has requested the reduction or rescission of designation.

(e) If the department determines that reduction of a California natural landmark s boundaries is appropriate, the department shall follow the designation rescission process specified in Section 5870.

(f) (1) If the department determines, with the consent of the owner, that a change in the description of a California natural landmark s values of state significance is appropriate, the department shall prepare the recommended changes.

(2) The director shall review the information and based on that information may approve changes in the description of the California natural landmark s values of state significance.

(g) (1) The director may approve minor technical corrections to the boundaries of a California natural landmark, as well as other administrative changes in landmark documentation not covered in subdivisions (a) to (f), inclusive.

(2) For purposes of paragraph (1), minor technical boundary corrections are those that involve a change in less than 5 percent of the total area of the California natural landmark, and to which the owner of the California natural landmark agrees.

(3) The department shall notify the owner of a California natural landmark for which minor technical boundary corrections or other administrative changes in documentation are being considered. Based on the owner s response to the notification, the department shall determine whether the proposed change is a minor technical correction to landmark documentation that can be made administratively.

(Added by Stats. 2006, Ch. 827, Sec. 1. Effective January 1, 2007.)



5870

(a) The department shall rescind a California natural landmark designation if one or more of the following circumstances apply:

(1) The owner of a California natural landmark requests the department to rescind that designation.

(2) An error in professional judgment was made in such a manner that the site did not meet the criteria for state significance at the time it was designated.

(3) The values that originally qualified the California natural landmark for designation have been significantly degraded, lost, or destroyed, as demonstrated by evidence provided to the director.

(4) Applicable designation procedures were not followed because of prejudicial procedural error.

(b) (1) An owner of a California natural landmark may initiate rescission of the designation by submitting to the director a request for rescission of designation, stating the reason therefor. Upon a determination that the request is complete, the designation shall either be rescinded pursuant to the procedures of this section or, if the landmark has other owners as well, its boundaries shall be amended pursuant to Section 5869 and this section to exclude the owner s land.

(2) Within 60 days of receiving a rescission request, the director shall notify the person who submitted the request of whether the department considers the documentation sufficient to consider rescission of California natural landmark designation, or whether the boundaries will be amended to exclude the owner s land.

(c) The department shall review the information outlining the grounds for rescission of California natural landmark status. When the department determines it is necessary, an onsite evaluation of the area may be made, using the procedure described in Sections 5863 and 5864. Based on all available information, the department shall determine whether the California natural landmark no longer merits that designation.

(d) (1) If the department determines that a California natural landmark no longer merits that designation, the department shall notify the owner and interested parties specified in subparagraph (A) of paragraph (2) of subdivision (c) of Section 5865.

(2) (A) The owner and other interested parties notified pursuant to paragraph (1) may comment within 60 days of the date of the notice.

(B) The director shall consider all comments received pursuant to subdivision (A) in the review and decision to rescind California natural landmark designation.

(e) The director shall review the information about a recommended rescission of the California natural landmark designation and determine whether the procedural requirements of this section have been met. If the director confirms that those requirements have been met and that one or more of the circumstances specified in subdivision (a) apply, he or she shall rescind the designation and remove the property from the California Registry of Natural Landmarks. Any property from which designation as a California natural landmark is rescinded because of prejudicial procedural error described in paragraph (4) of subdivision (a) continues to meet the criteria for state significance.

(f) If a California natural landmark is removed from the California Registry of Natural Landmarks, the department shall notify in writing the owner of the landmark and interested parties specified in subparagraph (A) of paragraph (2) of subdivision (c) of Section 5865. The department may reclaim a California natural landmark plaque when a landmark is removed from the California Registry of Natural Landmarks.

(Added by Stats. 2006, Ch. 827, Sec. 1. Effective January 1, 2007.)



5871

(a) The department may enter into a contract or other type of agreement with another state agency, federal agency, local agency, private organization, owner, Native American tribal government, or other interested individual or group, to assist in administering the California Natural Landmarks Program. The contract or agreement may include, but is not limited to, provisions about identification, evaluation, or monitoring a California natural landmark. However, any contract or agreement shall not authorize an entity, other than the department, to administer the provisions of this act with respect to an individual natural landmark, without the consent of the owner of the property included within the landmark.

(b) The department may conduct educational and scientific activities to disseminate information on California natural landmarks, the California Natural Landmarks Program, and benefits derived from systematic surveys of significant natural features, to the general public, interested local, state, and federal agencies, and private groups. The department may restrict information on ecologically or geologically fragile or sensitive areas, if release of that information may endanger or harm the sensitive resources.

(c) The owner of a designated California natural landmark may disseminate information about the property s status as a natural landmark in educational and other potential materials.

(Added by Stats. 2006, Ch. 827, Sec. 1. Effective January 1, 2007.)



5872

Notwithstanding any other provision of law, in order to facilitate the cost-effective use of the program with respect to interpretive activities for its own lands, the department may develop and adopt streamlined and expedited procedures for designating property that it owns as a California natural landmark.

(Added by Stats. 2006, Ch. 827, Sec. 1. Effective January 1, 2007.)



5873

(a) Designation of an area as a California natural landmark shall not constitute a change in the environment, as defined by Section 21060.5, and designation of an area as a California natural landmark is not a project pursuant to Division 13 (commencing with Section 21000).

(b) An action by the director or the department pursuant to this chapter modifying or rescinding the designation of a California natural landmark shall be exempt from the requirements of Division 13 (commencing with Section 21000).

(c) If the designation of an area as a natural landmark is referenced or referred to in a document prepared pursuant to Division 13 (commencing with Section 21000) for a project in or near a designated area, the designation shall not be considered part of the environment pursuant to Section 21060.5, or in evaluating the significant effect on the environment of that project pursuant to Section 21068.

(Added by Stats. 2006, Ch. 827, Sec. 1. Effective January 1, 2007.)









DIVISION 5.8. CALIFORNIA WILDLIFE, COASTAL, AND PARK LAND CONSERVATION ACT

CHAPTER 1. General Provisions

5900

This division shall be known and may be cited as the California Wildlife, Coastal, and Park Land Conservation Act.

(Added June 7, 1988, by initiative Proposition 70.)



5901

The people of California find and declare all of the following:

(a) Parks, wildlife habitat, beaches, and open-space lands are vital to maintaining the quality of life in California. As the state s population increases, it is of growing importance to provide parks and recreational opportunities to the residents of California.

(b) Preservation of California s unique natural heritage is in the interest of all Californians.

(Added June 7, 1988, by initiative Proposition 70.)



5902

As used in this division, the following terms have the following meanings:

(a) Conservation easement means an interest in real property as defined in Section 815.1 of the Civil Code.

(b) District means any regional park or open-space district formed pursuant to Article 3 (commencing with Section 5500) of Chapter 3 of Division 5 and any recreation and park district formed pursuant to Chapter 4 (commencing with Section 5780) of Division 5. With respect to any community or unincorporated region which is not included within a regional park or open-space district or a recreation and park district and in which no city or county provides parks or recreational areas or facilities, district also means any other district which is authorized by statute to operate and manage parks or recreational areas or facilities, employs a full-time park and recreation director and offers year-round park and recreation services on lands and facilities owned by the district, and allocates a substantial portion of its annual operating budget to parks or recreation areas or facilities.

(c) Fund means the California Wildlife, Coastal, and Park Land Conservation Fund of 1988 created pursuant to Section 5906.

(d) Historical resource includes, but is not limited to, any building, structure, site areas, or place which is historically or archeologically significant, or is significant in the architectural, engineering, scientific, economic, agricultural, educational, social, political, military, or cultural annals of California.

(e) Historical preservation project means a project designed to preserve an historical resource which is either listed in the National Register of Historic Places or is registered as either a state historical landmark or point of historical interest pursuant to Section 5021.

(f) Local coastal program means any program created under Section 30108.6.

(g) Natural lands means an area of relatively undeveloped land which (1) has substantially retained its characteristics as provided by nature or has been substantially restored, or which can be feasibly restored, to a near-natural condition, and which has outstanding wildlife, scenic, open-space, or park resources, or a combination thereof, or (2) meets the definition of open-space land in Section 65560 of the Government Code.

(h) Nonprofit organization means any charitable organization described in Section 501(c)(3) of the federal Internal Revenue Code, which has among its primary purposes the conservation and preservation of wetlands or of lands predominantly in their natural, scenic, historical, agricultural, forested, or open-space condition.

(i) Park means a tract of land with outstanding scenic, natural, open-space, or recreational values, set apart to conserve natural, scenic, cultural, or ecological resources for present and future generations, and to be used by the public as a place for rest, recreation, education, exercise, inspiration, or enjoyment.

(j) Riparian habitat means lands that contain habitat which grows close to and which depends upon soil moisture from a nearby freshwater source.

(k) Stewardship means the development and implementation of major programs for the protection, rehabilitation, restoration, and enhancement of the basic natural systems and outstanding scenic features of the state park system. It does not mean the maintenance or alteration of facilities, developments, or any physical installations whose original purpose was not the protection of natural scenic resources.

(l) Wetlands means lands which may be covered periodically or permanently with shallow water and which include saltwater marshes, freshwater marshes, open or closed brackish water marshes, swamps, mudflats, fens, and vernal pools.

(Added June 7, 1988, by initiative Proposition 70.)



5903

For the purposes of the State General Obligation Bond Law, state grant or state grant moneys means moneys received by the state from the sale of bonds authorized by law for the purposes of this division which are available for grants to counties, cities, cities and counties, districts, and nonprofit organizations.

(Added June 7, 1988, by initiative Proposition 70.)






CHAPTER 2. California Wildlife, Coastal, and Park Land Conservation Program

5905

Wildlife, coastal, and park land conservation is in the public interest and is necessary to keep these lands in open-space, natural, and recreational uses, to provide clean air and water, to protect significant environmental and scenic values of wildlife and plant habitat, riparian and wetland areas, and other open-space lands, and to provide opportunities for the people of California to enjoy, appreciate, and visit natural environments and recreational areas.

It is the intent of the People of California in enacting this division that it be carried out in the most expeditious manner possible, and that all state officials implement this division to the fullest extent of their authority.

(Added June 7, 1988, by initiative Proposition 70.)



5906

The California Wildlife, Coastal, and Park Land Conservation Fund of 1988 is hereby created.

(Added June 7, 1988, by initiative Proposition 70.)



5907

All money deposited in the fund shall be available for expenditure, in accordance with Section 5921, for the purposes set forth below, in amounts not to exceed the following:

(a) One hundred sixty-six million dollars ($166,000,000) to the Department of Parks and Recreation for grants to counties, cities, cities and counties, districts, and nonprofit organizations for acquisition, development, rehabilitation, or restoration of real property for parks, beaches, wildlife habitat, natural lands, recreation, or preservation of historical resources, including an amount not to exceed two million four hundred ninety thousand dollars ($2,490,000) for state administrative costs, in accordance with the following schedule:

(1) One hundred twenty million dollars ($120,000,000) for grants to counties, cities, and districts on a per capita basis for the acquisition, development, rehabilitation, or restoration of real property for parks, beaches, wildlife habitat, natural lands, and recreation, except that each county is entitled to not less than one hundred thousand dollars ($100,000).

(2) Twenty million dollars ($20,000,000) for expenditure by the Department of Parks and Recreation for the purpose of the Roberti-Z berg-Harris Urban Open Space and Recreation Program Act (Chapter 3.2 (commencing with Section 5620) of Division 5 of the Public Resources Code).

(3) Ten million dollars ($10,000,000) for competitive grants for park, beach, and recreational purposes to public agencies which provide significant park and recreational opportunities to the general public and are not eligible for grants pursuant to paragraph (1).

(4) Eleven million dollars ($11,000,000) for competitive grants to public agencies and nonprofit organizations for acquisition, development, rehabilitation, or restoration of historical or archeological resources and for historical and archeological resources preservation projects and costs of planning and interpretation. Not less than one million dollars ($1,000,000) shall be used for archeological resources preservation purposes.

(5) Five million dollars ($5,000,000) for competitive grants to public agencies and nonprofit organizations for acquisition and development of land and rights-of-way for bicycle, horse, hiking, and handicapped access trails.

(b) Three hundred thirty-eight million seven hundred thousand dollars ($338,700,000) to the Department of Parks and Recreation for acquisition of parklands, wildlife habitat, coastal, and natural lands in California, and for grants to local agencies and nonprofit organizations, including an amount not to exceed five million eighty thousand five hundred dollars ($5,080,500) for state administrative costs, in accordance with the following schedule:

(1) Ninety-eight million six hundred thousand dollars ($98,600,000) to the Department of Parks and Recreation for acquisition of real property in accordance with the following schedule:

(A) Twelve million dollars ($12,000,000) for acquisition of land for the California Redwood State Parks, including, but not limited to, Big Basin Redwoods, Butano, Calaveras Big Trees, Forest of Nisene Marks, Hendy Woods, Humboldt Lagoons, Humboldt Redwoods, Jedediah Smith Redwoods, Portola, Prairie Creek Redwoods, Richardson Grove, and Sinkyone Wilderness State Parks; Benbow Lake State Recreation Area, Fort Ross State Historical Park, and Paul M. Dimmick State Wayside Campground; provided that each dollar up to at least ten million dollars ($10,000,000) from the funds to be spent pursuant to this subparagraph shall be matched with an equal amount in money or property from private gifts, city or county appropriations, or alternative sources other than the State of California.

(B) Five million dollars ($5,000,000) for acquisition of land within and adjacent to Anza-Borrego Desert State Park.

(C) Nineteen million dollars ($19,000,000) for acquisition of land in the Palm Canyon and Andreas Canyon region near Palm Springs for a park for the preservation of Indian heritage and of native palms.

(D) Seven million dollars ($7,000,000) for acquisition of lands in accordance with the general plan for the Chino Hills State Park, including the lands north of Highway 142.

(E) Ten million dollars ($10,000,000) for acquisition of land for additions to the Santa Susana Mountain Project to preserve historic and scenic sites, for hiking and equestrian trails, or for wildlife habitat and migration routes; provided that all acquisitions shall be located within the Rim of the Valley Corridor as defined in Section 33105.5 within the Simi Hills or Santa Susana Mountains in Los Angeles and Ventura Counties.

(F) Two million dollars ($2,000,000) for acquisitions within and adjacent to Big Basin Redwoods State Park and Castle Rock State Park in the Santa Cruz Mountains.

(G) Three million dollars ($3,000,000) for acquisition of lands in Santa Clara County within and adjacent to Henry Coe State Park and for lands in Stanislaus County within the park.

(H) One million dollars ($1,000,000) for acquisition of natural lands for expansion of Pescadero Marsh Natural Preserve at Pescadero State Beach.

(I) Twenty-five million dollars ($25,000,000) for acquisition of land for an East Bay Shoreline State Park in the Counties of Alameda or Contra Costa, or both, generally in accordance with the East Bay Shoreline feasibility study.

(J) Four million dollars ($4,000,000) for acquisition of natural lands within and adjacent to Mt. Diablo State Park.

(K) Four million dollars ($4,000,000) for implementation of the Frank s Tract State Recreation Area General Plan with first priority given to the western portion, providing secondary wave protection benefits to adjacent islands.

(L) One million six hundred thousand dollars ($1,600,000) for acquisition of wetlands in and adjacent to the Delta Meadows Project.

(M) Two million dollars ($2,000,000) for acquisition of natural lands within and adjacent to Robert Louis Stevenson State Park.

(N) One million dollars ($1,000,000) for expansion of Anderson Marsh State Historic Park.

(O) Two million dollars ($2,000,000) for expansion of the South Yuba Project along the South Fork of the Yuba River to protect scenic vistas and riparian habitat and to provide for recreational trails.

(2) Fifty-four million seven hundred thousand dollars ($54,700,000) for acquisition, development, rehabilitation, or restoration of real property in the state park system in accordance with the following schedule:

(A) Four million seven hundred thousand dollars ($4,700,000) for acquisitions of real property inside the boundaries of existing projects or units or as additions to existing projects or units.

(B) Fourteen million dollars ($14,000,000) for development, rehabilitation, or restoration of coastal resources, other than coastal resources in or on San Francisco Bay, in accordance with the following schedule:

(i) Eight million dollars ($8,000,000) within San Diego County through Santa Barbara County.

(ii) Four million dollars ($4,000,000) within San Luis Obispo County through the City and County of San Francisco.

(iii) Two million dollars ($2,000,000) within Marin County through Del Norte County.

(C) Three million dollars ($3,000,000) for development, rehabilitation, or restoration of resources in or on San Francisco Bay.

(D) Eight million dollars ($8,000,000) for development, rehabilitation, or restoration of inland resources.

(E) Two million dollars ($2,000,000) for development, rehabilitation, or restoration at lakes, reservoirs, and waterways, including the State Water Facilities, as defined in paragraphs (1) to (4), inclusive, of subdivision (d) of Section 12934 of the Water Code.

(F) One million dollars ($1,000,000) for the repair of storm damage and construction to prevent future storm damage.

(G) Three million dollars ($3,000,000) for planning, development, rehabilitation, restoration, or interpretive facilities in support of volunteer community action projects for the state park system.

(H) Ten million dollars ($10,000,000) for the increased stewardship of the public investment in the protection of the most critical natural and scenic features of the existing state park system.

(I) Five million dollars ($5,000,000) for rehabilitation and restoration of historical resources of the state park system.

(J) Three million dollars ($3,000,000) for development and rehabilitation of trails within the state park system or connecting units of the state park system.

(K) One million dollars ($1,000,000) for acquisition and development of trailheads for the Sno-Park program pursuant to Chapter 1.27 (commencing with Section 5091.01) of Division 5, including access to the Tahoe Rim Trail.

(3) One hundred eighty-five million four hundred thousand dollars ($185,400,000) to the Department of Parks and Recreation for grants to local agencies in accordance with the following schedule:

(A) Thirty million dollars ($30,000,000) for a grant to San Diego County in accordance with the following schedule:

(i) Ten million dollars ($10,000,000) for acquisition of natural lands in the San Dieguito River Valley.

(ii) Ten million dollars ($10,000,000) for acquisition of natural lands in the Tijuana River Valley.

(iii) Ten million dollars ($10,000,000) for acquisition of San Diego County resource conservation areas and urban canyons in accordance with the resource element of the County General Plan.

(B) Ten million dollars ($10,000,000) for a grant to the City of Laguna Beach for acquisition of, and for grants by the city to nonprofit organizations for acquisition of, natural lands within and contiguous to the Laguna Greenbelt as described in the Orange County General Plan.

(C) Four million dollars ($4,000,000) for a grant to the City of Irvine for acquisition of natural lands in the open space spine designated in the City of Irvine General Plan.

(D) Eleven million dollars ($11,000,000) for a grant to the City of Riverside in accordance with the following schedule:

(i) One million dollars ($1,000,000) for acquisition of natural lands in Sycamore Canyon Wilderness Park in accordance with the City of Riverside Specific Plan.

(ii) Ten million dollars ($10,000,000) for acquisition of land in and near the California Citrus State Historic Park located in the Arlington Heights area of Riverside.

(E) Two million four hundred thousand dollars ($2,400,000) for a grant to the County of Riverside in accordance with the following schedule:

(i) Four hundred thousand dollars ($400,000) for acquisition of land to expand Hurkey Creek Park.

(ii) One million dollars ($1,000,000) for acquisition of land for trails in the Santa Ana River Corridor.

(iii) One million dollars ($1,000,000) for acquisition of land for trails suitable for equestrian and hiking uses in Riverside County, including the Temescal Canyon Trail.

(F) Twenty million dollars ($20,000,000) for a grant to the County of San Bernardino for acquisition of land primarily through the use of conservation easements within the Chino Agricultural Preserve.

(G) Twenty-five million dollars ($25,000,000) for a grant to Los Angeles County in accordance with the following schedule:

(i) Ten million dollars ($10,000,000) for acquisition or development of noncommercial visitor use and access facilities, and/or renovation of existing facilities at county, state, or city beaches operated by Los Angeles County.

(ii) Ten million dollars ($10,000,000) for acquisition of land for the Baldwin Hills State Recreation Area in accordance with the general plan for Baldwin Hills State Recreation Area.

(iii) Five million dollars ($5,000,000) for acquisition of natural lands to establish the Brea Heights Regional County Park.

(H) Seven million dollars ($7,000,000) for a grant to the County of Santa Barbara for acquisition of natural lands, wildlife habitat, wetlands, and agricultural land preservation, in incorporated and unincorporated areas, in accordance with the following schedule, except that expenditures for nonagricultural lands shall be limited to acquisition of lands in the Coastal Zone and shall be of sufficient size to be a major natural or low intensity community recreational resource:

(i) Four million eight hundred thousand dollars ($4,800,000) for nonagricultural lands located south of the ridge line of the Santa Ynez Mountain Range.

(ii) One million two hundred thousand dollars ($1,200,000) for nonagricultural lands north of the ridge line of the Santa Ynez Mountain Range.

(iii) One million dollars ($1,000,000) for the preservation of agricultural land in Santa Barbara County as identified for agricultural use in the Santa Barbara County Comprehensive Plan. These funds shall be used primarily for the acquisition of conservation easements.

(I) Four million dollars ($4,000,000) for a grant to the County of Monterey for acquisition of conservation easements in Monterey County on agricultural lands in the Salinas and Pajaro Valleys.

(J) Two million dollars ($2,000,000) for a grant to the Monterey Peninsula Regional Park District to expand the Garland Ranch Regional Park and for acquisition of natural lands and wildlife and riparian habitat in the Bixby Creek watershed.

(K) One million dollars ($1,000,000) for a grant to the County of Santa Cruz for acquisition of conservation easements in Santa Cruz County on commercially viable agricultural lands in the Pajaro Valley and the coastal terrace north of the City of Santa Cruz, consistent with Section 2.3.1 of the Santa Cruz County General Plan.

(L) Fifteen million dollars ($15,000,000) for acquisition of those greenbelt lands known as the Pogonip property located in the City of Santa Cruz and the County of Santa Cruz, as defined in the 1979 City of Santa Cruz Greenbelt Ordinance. This acquisition shall be accomplished through grants to the following entities listed in order of priority: (1) the City of Santa Cruz and (2) a park and open-space district or a park and recreation district formed by the local electorate.

(M) Ten million dollars ($10,000,000) for a grant to the Midpeninsula Regional Open Space District for acquisition in accordance with the following schedule:

(i) One million dollars ($1,000,000) for acquisition of land between property managed by the district and Castle Rock State Park and Portola State Park.

(ii) Nine million dollars ($9,000,000) for expansion of Rancho San Antonio, Sierra Azul, El Sereno, El Corte de Madera Creek, and Windy Hill Open Space Preserves and for acquisition of Teague Hill Open Space Preserve.

(N) Thirteen million dollars ($13,000,000) for a grant to the East Bay Regional Park District in accordance with the following schedule:

(i) Ten million dollars ($10,000,000) for expenditure in accordance with the East Bay Regional Park District Master Plan, for expansion of Morgan Territory Regional Park and Briones Regional Park, acquisitions of natural lands along the Carquinez Straits and on Pleasanton Ridge, and shoreline access and trail acquisitions adjacent to the San Francisco Bay.

(ii) One million five hundred thousand dollars ($1,500,000) for acquisition of lands in the southern portion of Walpert Ridge in Hayward in central Alameda County.

(iii) One million five hundred thousand dollars ($1,500,000) for expansion of the Carquinez Shoreline Park in Port Costa.

(O) Five million dollars ($5,000,000) for a grant to the Marin County Open Space District for acquisition of natural lands on Loma Alta Mountain, Big Rock Ridge, and other wetlands, wildlife habitat, and natural lands in accordance with the Environmental Quality and Open Space Elements of the Marin Countywide Plan.

(P) Fifteen million dollars ($15,000,000) for a grant to the County of Marin for preservation of, and for grants by the county to nonprofit organizations for preservation of agricultural lands in the Marin County coastal zone and inland rural corridor, in accordance with the Marin County Agricultural Land Preservation Program. Funds provided in this subparagraph shall be used primarily to acquire agricultural conservation easements.

(Q) One million six hundred thousand dollars ($1,600,000) for a grant to the City of Mill Valley for acquisition of natural lands on the Northridge and spurs of Mount Tamalpais, in accordance with the Open Space Elements in the Marin Countywide Plan or the Mill Valley General Plan, or both.

(R) One million dollars ($1,000,000) for a grant to the City of Vacaville for acquisition of natural lands along the ridgelands of the Vaca Mountains, Blue Ridge Mountains, and English Hills, including Old Rocky, for a ridgeline park in accordance with the Vacaville City General Plan.

(S) Two million dollars ($2,000,000) for a grant to the City of Davis for acquisition of, or for grants from the city to nonprofit organizations for acquisition of, wildlife and riparian habitat, wetlands, and potential wetlands within the 1987 Davis General Plan Study Area.

(T) Six million dollars ($6,000,000) for a grant to the County of Sacramento, to be shared by the county with the City of Sacramento on a per capita basis, for acquisition of parklands, wetlands, wildlife habitat, and related greenbelt areas in the county along Morrison Creek, Dry Creek, Snodgrass Slough, Cosumnes River, Laguna Creek, Sacramento River, and American River, consistent with the County Park System Master Plan.

(U) Four hundred thousand dollars ($400,000) for a grant to Lake County for acquisition of a county park that provides wildlife habitat, riparian areas, and recreational benefits near Middletown.

(c) Eighty-one million three hundred thousand dollars ($81,300,000) to the Wildlife Conservation Board for programs involving the acquisition of land pursuant to the Wildlife Conservation Law of 1947, subject to Section 2625 of the Fish and Game Code and consistent with the purposes of this division, and for grants to local agencies, including an amount not to exceed one million two hundred nineteen thousand five hundred dollars ($1,219,500) for state administrative costs, in accordance with the following schedule:

(1) Thirty-eight million dollars ($38,000,000) for projects involving the acquisition, preservation, protection, restoration, enhancement, or development of wetlands for wildfowl and other wildlife habitat, in accordance with the following schedule:

(A) Thirteen million dollars ($13,000,000) for acquisition or restoration of wetlands within or adjacent to (1) the areas subject to the jurisdiction of the San Francisco Bay Conservation and Development Commission or (2) the boundaries of historic San Francisco Bay wetlands as designated in the 1985 United States Fish and Wildlife Service National Wetland Inventory Maps for the San Francisco Bay Area or in subsequent updates with not less than eight million dollars ($8,000,000) for acquisition or restoration of wetlands south of the San Mateo Bridge.

(B) Twenty-five million dollars ($25,000,000) for wetlands outside the coastal zone as defined in Section 30103 and other than within the area defined in subparagraph (A).

(2) Two million dollars ($2,000,000) for acquisition of monarch butterfly habitat.

(3) Ten million dollars ($10,000,000) for acquisition of riparian habitat that drains into the Pacific Ocean within the Counties of San Diego, Orange, Los Angeles, and Ventura.

(4) Four million dollars ($4,000,000) for acquisition of land containing Tecate Cypress forest and associated rare species in Coal Canyon in Orange County.

(5) Five million dollars ($5,000,000) for acquisition of wildlife habitat and natural lands along the San Joaquin River between Friant Dam and Highway 99 in the Counties of Fresno and Madera.

(6) Three hundred thousand dollars ($300,000) for acquisition of valley oak riparian forest and wetlands along the Mokelumne River near Galt in San Joaquin County.

(7) Two million dollars ($2,000,000) for acquisition of wetlands, riparian habitat, vernal pools, and immediately adjacent natural uplands in the vicinity of the Stanislaus, Tuolumne, Merced, and San Joaquin Rivers and their tributaries in Stanislaus, San Joaquin, and Merced Counties for open-space, habitat protection, or riparian restoration.

(8) Four million dollars ($4,000,000) for acquisition of riparian habitat along the Sacramento River from Shasta Dam to Collinsville.

(9) One million dollars ($1,000,000) for acquisition of riparian habitat along the Feather River from Oroville to the mouth of the river.

(10) Four million dollars ($4,000,000) for acquisition of inland, San Pablo Bay, and coastal wetlands in Sonoma County, including the Laguna de Santa Rosa.

(11) Two million dollars ($2,000,000) for acquisition within the Napa Marsh and associated wetlands.

(12) One million dollars ($1,000,000) for acquisition of wildlife habitat in northern Napa County as identified by the Department of Fish and Game.

(13) Four million dollars ($4,000,000) for acquisition of sensitive riparian areas, meadows, critical wildlife habitat, and recreation lands in the Hope Valley area just south of Lake Tahoe in Alpine County. Portions of these lands which could provide compatible recreational opportunities may be managed by the Department of Parks and Recreation under an interagency agreement with the Department of Fish and Game.

(14) Four million dollars ($4,000,000) for acquisition of old growth redwoods, mixed forest, and wildlife habitat near the town of Whitethorn in the Mattole River watershed in Humboldt and Mendocino Counties.

(d) Fifty-eight million dollars ($58,000,000) to the State Coastal Conservancy pursuant to Division 21 (commencing with Section 31000), consistent with the purposes of this division, for acquisition, enhancement, or restoration of natural lands and development of public accessways in coastal areas and the San Francisco Bay region; and for preservation of agriculture in coastal areas, and for grants to local agencies and nonprofit organizations, and for related state administrative costs, in accordance with the following schedule:

(1) Thirty-four million dollars ($34,000,000) to the State Coastal Conservancy for acquisition, enhancement, or restoration of natural lands, and development of public accessways in coastal areas and the San Francisco Bay region; and for preservation of agriculture in coastal areas, pursuant to Division 21 (commencing with Section 31000). These funds include the five million eight hundred fifty thousand dollars ($5,850,000) advanced by the Coastal Conservancy to the Santa Monica Mountains Conservancy for the Circle X acquisition in the Santa Monica Mountains. Up to one million five hundred thousand dollars ($1,500,000) of the total funds available pursuant to this paragraph shall be spent on expansion of the Bolsa Chica Linear Park in Orange County or for disbursement to the City of Huntington Beach or other appropriate agencies for this purpose, or for restoration, enhancement, or expansion of the Bolsa Chica wetlands that is not otherwise required for mitigation, or both. Up to four million dollars ($4,000,000) of the total funds available pursuant to this paragraph shall be spent for the purposes of paragraph (2) if the funds allocated in paragraph (2) prove to be insufficient to achieve the purposes of that paragraph.

(2) Ten million dollars ($10,000,000) for acquisition of natural lands to preserve coastal resources in the coastal dunes and wetlands from Mussel Point to Grover City west of Highway 1 in San Luis Obispo and Santa Barbara Counties. Up to seven hundred fifty thousand dollars ($750,000) may be spent for dunes restoration and public access consistent with coastal resources preservation.

(3) One million five hundred thousand dollars ($1,500,000) for acquisition of coastal natural lands and wetlands in Monterey County between Monterey Wharf #2 and the Salinas River.

(4) Eight million dollars ($8,000,000) for acquisition of, and for grants to public agencies or nonprofit organizations for acquisition of, coastal lands within San Mateo County that meet three or more of the following criteria, with preference given to lands meeting the largest number of criteria: (1) ocean frontage, (2) state or county scenic corridor, (3) designated in the County General Plan as agriculture, (4) sensitive habitat areas or wetlands, (5) close proximity to urban areas, or (6) adjacent to other permanently dedicated public or private natural lands. These funds shall not be used for urban waterfronts or for lot consolidation projects as defined in Chapters 5 (commencing with Section 31200) and 7 (commencing with Section 31300) of Division 21.

(5) Four million dollars ($4,000,000) for acquisitions in Sonoma County of coastal natural lands and coastal wetlands south of Stewart Point, and for acquisition of San Pablo Bay wetlands and natural lands.

(6) Five hundred thousand dollars ($500,000) for acquisition of, and for grants to nonprofit organizations for acquisition of, land containing old growth Douglas fir on Mill Creek, a tributary of the Mattole River in Humboldt County, and for public access to the lands acquired.

(e) Eighty-two million dollars ($82,000,000) to the following agencies, and for grants to local agencies and nonprofit organizations, including state administrative costs, for the following purposes:

(1) Seventeen million dollars ($17,000,000) to the Department of Fish and Game, including an amount not to exceed two hundred fifty-five thousand dollars ($255,000) for state administrative costs, in accordance with the following schedule:

(A) Ten million dollars ($10,000,000) for restoration and enhancement of salmon streams in accordance with the recommendations of the Commercial Salmon Stamp Advisory Committee and the Advisory Committee on Salmon and Steelhead Trout.

(B) Six million dollars ($6,000,000) for restoration and enhancement of wild trout and native steelhead habitat; for capital outlay to design, develop, and construct an experimental wild trout and native steelhead propagation facility; for acquisition of land important for the perpetuation of wild trout and native steelhead; and to provide public access to wild trout and native steelhead waters.

(C) One million dollars ($1,000,000) for marine patrol boats and other equipment for enforcement of fish and game regulations to protect fish, marine birds, and marine mammals from Point Conception to Fort Bragg.

(2) Five million dollars ($5,000,000) to the Department of Forestry for urban forestry programs, and for related state administrative costs not to exceed two hundred fifty thousand dollars ($250,000), in accordance with Section 4799.12.

(3) Five million dollars ($5,000,000) to the Department of Water Resources for grants to counties, cities, cities and counties, districts, and nonprofit organizations for the acquisition or restoration of natural lands which contain urban streams, creeks, and riparian areas, and for related state administrative costs not to exceed two hundred fifty thousand dollars ($250,000), in accordance with Section 7048 of the Water Code.

(4) Thirty million dollars ($30,000,000) to the Santa Monica Mountains Conservancy for land acquisition and for grants to nonprofit organizations for land acquisition in the Santa Monica Mountains, and for related state administrative costs, pursuant to Division 23 (commencing with Section 33000) and consistent with the purposes of this division. Five million dollars ($5,000,000) of this amount shall be for grants to nonprofit organizations pursuant to Section 33204.2.

(5) Twenty-five million dollars ($25,000,000) to the County of Monterey to be transferred directly to the 1988 Bond Act Account of the Big Sur Preservation Fund of Monterey County to support implementation of critical viewshed policies of the county s Big Sur Coast Land Use Plan which was certified by the California Coastal Commission on April 9, 1986, as a component of the Big Sur Local Coastal Program.

The intent of this paragraph is to ensure that the exceptional vistas seen from Scenic Highway One along the Big Sur Coast in Monterey County will be preserved in a manner that ensures the continuation of existing state and local jurisdiction over the Big Sur area.

(Amended by Stats. 1993, Ch. 1251, Sec. 1. Effective October 11, 1993. Note: This section was added on June 7, 1988, by initiative Prop. 70.)






CHAPTER 3. Miscellaneous Provisions

5910

(a) The grant funds authorized pursuant to paragraph (1) of subdivision (a) of Section 5907 shall be allocated to counties, cities, cities and counties, and districts on the basis of their populations, as determined by the Department of Parks and Recreation in cooperation with the Department of Finance, on the basis of the most recent verifiable census data and other population data as the Department of Parks and Recreation may require to be furnished by any county, city, city and county, or district.

(b) Forty percent of the total funds available for grants shall be allocated to counties and regional park, open-space, or park and open-space districts formed pursuant to Chapter 3 (commencing with Section 5500). Each county s allocation shall be in the same ratio as the county s population is to the state s total population, except that each county is entitled to a minimum allocation of one hundred thousand dollars ($100,000). In any county that embraces all or part of the territory of a regional park, open-space, or park and open-space district whose board of directors is not the county board of supervisors, the amount allocated to the county shall be apportioned between the regional district and the county in proportion to the population of the county that is included within the territory of the regional district and the population of the county that is outside the territory of the regional district.

(c) (1) Sixty percent of the total funds available for grants shall be allocated to cities and districts, other than regional park, open-space, or park and open-space districts. Each city s and each district s allocation shall be in the same ratio as the city s or district s population is to the combined total of the state s population that is included in incorporated areas and in unincorporated areas within the districts, except that each city or district is entitled to a minimum allocation of twenty thousand dollars ($20,000). In any instance in which the boundary of a city overlaps the boundary of a district, the population in the area of overlapping jurisdictions shall be attributed to each jurisdiction in proportion to the extent to which each operates and manages parks and recreational areas and facilities for that population. In any instance in which the boundary of a city overlaps the boundary of a district, and in the area of overlap the city does not operate and manage parks and recreational areas and facilities, all grant funds shall be allocated to the district.

(2) Each city and district whose boundaries overlap shall develop a specific plan for allocating the grant funds in accordance with the formula specified in paragraph (1). If by October 1, 1990, the plan has not been agreed to by the affected jurisdictions and submitted to the Department of Parks and Recreation, the Director of Parks and Recreation shall determine the allocation of the grant funds among the affected jurisdictions.

(d) Individual application for grants pursuant to subdivision (a) of Section 5907 shall be submitted to the Department of Parks and Recreation for approval as to conformity with the requirements of this division. The application shall be accompanied by certification from the planning agency of the applicant that the project for which the grant is applied is consistent with the park and recreation element of the applicable city or county general plan or the district park and recreation plan and will satisfy a high priority need. In order to utilize available grant funds as effectively as possible, overlapping or adjoining jurisdictions are encouraged to combine projects and submit a joint application.

(e) The minimum amount that the applicant may request for any individual project is twenty thousand dollars ($20,000). Any agency may allocate all or a portion of its per capita share for a regional or state project.

(f) The Director of Parks and Recreation shall annually forward a statement of the total amount to be appropriated in each fiscal year for projects approved for grants pursuant to subdivision (a) of Section 5907 to the Director of Finance for inclusion in the Budget Bill. The amount of grant funds to be allocated to each eligible jurisdiction shall be published in the Governor s Budget for the fiscal year in which the appropriation for those grants is to be made and, as soon as possible thereafter, a list of projects for which grants have been approved shall be made available by the Department of Parks and Recreation.

(g) Funds appropriated for grants pursuant to subdivision (a) of Section 5907 shall be encumbered by the recipient within three years of the date when the appropriation became effective, regardless of the date when each project was approved pursuant to this section. Commencing with the Budget Bill for the 1992 93 fiscal year, any grant funds authorized under paragraphs (1) and (2) of subdivision (a) of Section 5907 that were not accepted by the recipient, or were not encumbered by the recipient within that three-year period, are available for appropriation for one or more of the classes of expenditures specified in Section 5907 that the Legislature deems to be of the highest priority statewide.

(Added June 7, 1988, by initiative Proposition 70.)



5911

Funds authorized in paragraph (3) of subdivision (a) of Section 5907 may be expended for the acquisition, development, rehabilitation, or restoration of parks, beaches, open-space lands, recreational trails, or recreational facilities and areas, and for development rights or scenic easements in connection with those acquisitions. After at least one public hearing, the Director of Parks and Recreation shall prepare and adopt criteria and procedures for evaluating those competitive grants. The minimum amount that the applicant may request for any individual project is twenty thousand dollars ($20,000).

(Added June 7, 1988, by initiative Proposition 70.)



5912

The funds authorized in paragraph (4) of subdivision (a) of Section 5907 shall be available as grants on a competitive basis to cities, counties, cities and counties, districts, and nonprofit organizations and shall be encumbered by the recipient within three years of the date when the appropriation became effective. The Director of Parks and Recreation, through the Office of Historic Preservation, shall prepare and adopt criteria and procedures for evaluating those competitive grants. An individual jurisdiction may enter into an agreement with a nonprofit organization for the purpose of carrying out a grant, subject to the requirements of Section 5917.

(Added June 7, 1988, by initiative Proposition 70.)



5913

The funds authorized in paragraph (5) of subdivision (a) of Section 5907 shall be available as grants on a competitive basis to local units of government, and nonprofit organizations authorized to provide park, recreation, or open-space services or facilities to the general public. The Director of Parks and Recreation shall prepare and adopt criteria and procedures for evaluating those competitive grants for trail development.

(Added June 7, 1988, by initiative Proposition 70.)



5914

An application for a grant pursuant to subdivision (a) or (b) of Section 5907 shall be submitted to the Director of Parks and Recreation for review and approval; an application for a grant pursuant to subdivision (d) of Section 5907 shall be submitted to the Director of the State Coastal Conservancy for review and approval; an application for a grant pursuant to paragraph (1) of subdivision (e) of Section 5907 shall be submitted to the Director of Fish and Game for review and approval; an application for a grant pursuant to paragraph (2) of subdivision (e) of Section 5907 shall be submitted to the Director of Forestry for review and approval; an application for a grant pursuant to paragraph (3) of subdivision (e) of Section 5907 shall be submitted to the Director of Water Resources for review and approval; and an application for a grant pursuant to paragraph (4) of subdivision (e) of Section 5907 shall be submitted to the Director of the Santa Monica Mountains Conservancy for review and approval.

(Added June 7, 1988, by initiative Proposition 70.)



5915

(a) Any member of the Legislature, the State Park and Recreation Commission, the California Coastal Commission, or the Secretary of the Resources Agency may nominate any project to be funded under paragraph (2) of subdivision (b) of Section 5907 for study by the Department of Parks and Recreation. The State Park and Recreation Commission shall nominate projects after holding at least one public hearing to seek project proposals from individuals, citizen groups, the Department of Parks and Recreation, and other public agencies. Any of the commissions shall make nominations by vote of its membership.

(b) The Department of Parks and Recreation shall study any project so nominated. In addition to the procedures required by Section 5006, the Department of Parks and Recreation shall submit to the Legislature and to the Secretary of the Resources Agency a report consisting of a priority listing and comparative evaluation of all projects nominated for study not later than March 1, 1989.

(Added June 7, 1988, by initiative Proposition 70.)



5916

(a) Acquisition of real property for the state park system by purchase or by eminent domain shall be under the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code).

(b) Work efforts for stewardship purposes pursuant to subparagraph (H) of paragraph (2) of subdivision (b) of Section 5907 may include, but are not limited to, objectives such as the control of major erosion and geologic hazards, the restoration and improvement of critical plant and animal habitat, the control and elimination of exotic species encroachment, the stabilization of coastal dunes and bluffs, and the planning necessary to implement those activities. Those efforts may not include activities which merely supplement park system operations or which are usually funded from other sources.

(Added June 7, 1988, by initiative Proposition 70.)



5917

Funds granted pursuant to Section 5907 may be expended for development, rehabilitation, or restoration only on lands owned by, or subject to a lease or other interest, held by the applicant city, county, city and county, district, or nonprofit organization. If those lands are not owned by the applicant, the applicant shall first demonstrate to the satisfaction of the administering agency that the project will provide public benefits commensurate with the type and duration of interest in land held by the applicant.

(Added June 7, 1988, by initiative Proposition 70.)



5918

Every expenditure pursuant to this division shall comply with the California Environmental Quality Act (Division 13 (commencing with Section 21000)).

(Added June 7, 1988, by initiative Proposition 70.)



5919

(a) No state funds authorized under Section 5907 may be disbursed unless the applicant agrees:

(1) To maintain and operate the property acquired, developed, rehabilitated, or restored with the funds in perpetuity. With the approval of the granting agency, the applicant or its successors in interest in the property may transfer the responsibility to maintain and operate the property in accordance with this section.

(2) To use the property only for the purposes of this division and to make no other use, sale, or other disposition of the property except as authorized by specific act of the Legislature.

All applicants for a grant pursuant to paragraph (3) of subdivision (b) and pursuant to subdivisions (c), (d), and (e) of Section 5907 shall submit an application to the administering agency for grant approval. Each application shall include in writing the agreements specified in paragraphs (1) and (2) of this subdivision.

The agreements specified in paragraphs (1) and (2) of this subdivision shall not prevent the transfer of property acquired, developed, rehabilitated, or restored with funds authorized pursuant to Section 5907 from the applicant to a public agency, provided the successor public agency assumes the obligations imposed by those agreements.

(b) If the use of the property acquired through grants pursuant to this division is changed to one other than permitted under the category from which the funds were appropriated, or the property is sold or otherwise disposed of, an amount equal to the (1) amount of the grant, (2) the fair market value of the real property, or (3) the proceeds from the portion thereof, acquired, developed, rehabilitated, or restored with the grant shall be used by the grantee, subject to subdivision (a), for a purpose authorized in that category or shall be reimbursed to the fund and be available for appropriation only for a use authorized in that category.

If the property sold or otherwise disposed of is less than the entire interest in the property originally acquired, developed, rehabilitated, or restored with the grant, an amount equal to the proceeds or the fair market value of the property interest sold or otherwise disposed of, whichever is greater, shall be used by the grantee, subject to subdivision (a) of this section, for a purpose authorized in that category or shall be reimbursed to the fund and be available for appropriation only for a use authorized in that category.

(Added June 7, 1988, by initiative Proposition 70.)



5920

(a) All real property acquired pursuant to this division shall be acquired in compliance with Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 of the Government Code. The administering agency shall prescribe procedures sufficient to assure compliance by local public agencies and nonprofit organizations which receive funds under Section 5907.

(b) For the purposes of this division, acquisition may include gifts, purchases, leases, easements, the exercise of eminent domain if expressly authorized, the transfer or exchange of property for other property of like value, transfers of development rights or credits, and purchases of development rights and other interests.

(c) All grants, gifts, devises, or bequests to the state, conditional or unconditional, for park, conservation, recreational, agricultural, or other purposes for which real property may be acquired or developed pursuant to this division, may be accepted and received on behalf of the state by the appropriate departmental director with the approval of the Director of Finance. The grants, gifts, devises, or bequests are available, when appropriated by the Legislature, for expenditure for the purposes specified in Section 5907.

(Added June 7, 1988, by initiative Proposition 70.)



5921

(a) With respect to Section 5907, all appropriations for the purposes of subdivision (a), paragraph (2) of subdivision (b), paragraph (1) of subdivision (d), and paragraphs (1), (2), (3), and (4) of subdivision (e) for the program shall be included in a section of the Budget Bill for the 1989 90 fiscal year and each succeeding fiscal year for consideration by the Legislature and shall bear the caption California Wildlife, Coastal, and Park Land Conservation Program. The section shall contain separate items for each project, each class of project, or each element of the program for which an appropriation is made.

(b) All appropriations specified in subdivision (a) are subject to all limitations enacted in the Budget Act and to all fiscal procedures prescribed by law with respect to the expenditure of state funds unless expressly exempted from those laws by a statute enacted by the Legislature. The Budget Act shall contain proposed appropriations only for the program elements and classes of projects contemplated by this division, and no funds derived from the bonds authorized by law for the purposes of this division may be expended pursuant to an appropriation not contained in those sections of the Budget Act.

(c) All funds not described in subdivision (a) are appropriated directly to the state or local agency which is to administer them. These funds are not subject to appropriation by the Legislature except as provided in Section 5922.

(Added June 7, 1988, by initiative Proposition 70.)



5922

With respect to Section 5907, if money allocated pursuant to paragraphs (1) and (3) of subdivision (b) [except for subparagraph (A) of paragraph (1) of subdivision (b)]; subdivision (c) [except for paragraph (1)]; paragraphs (2), (3), (4), (5), and (6) of subdivision (d), and paragraphs (1) and (5) of subdivision (e), is not expended prior to July 1, 1998, the agency to which the funds are originally allocated shall submit to the Legislature a plan for expenditure of the funds in accordance with the purposes of this division within a county in which the funds were originally authorized to be expended, and the Legislature may approve the plan by statute, passed in each house by a two-thirds vote. If the reallocated funds are not expended within 10 years after the effective date of that statute, the Legislature may, by statute, passed in each house by a two-thirds vote, reallocate the funds to the Department of Parks and Recreation for expenditure in the area of the state with the greatest need consistent with the purposes of this division.

(Added June 7, 1988, by initiative Proposition 70.)



5923

If some or all of the funds allocated pursuant to subparagraph (E) of paragraph (1) of subdivision (b) of Section 5907 are not expended by the Department of Parks and Recreation by July 1, 1993, the remaining funds shall be allocated to the Santa Monica Mountains Conservancy for the purposes of that subparagraph. The Legislature may at any time allocate all or a portion of these funds to the Santa Monica Mountains Conservancy for the purposes for which the funds were originally allocated.

(Added June 7, 1988, by initiative Proposition 70.)



5924

(a) Any lands acquired pursuant to subparagraph (C) of paragraph (1) of subdivision (b) of Section 5907 or pursuant to other sections of this act for acquisition of other lands of the Agua Caliente Indian Reservation shall be subject to this section. After that acquisition, the state shall convey title to all those lands to the United States in trust for the Agua Caliente Band of Cahuilla Indians as part of the Agua Caliente Indian Reservation on the conditions that (1) the lands be administered by the Agua Caliente Band of Cahuilla Indians as additions to the existing tribal reserves established by Section 3(c) of the act of September 21, 1959 (73 Stat. 603, P.L. 86-339), (2) the lands be open to the public, subject to reasonable restrictions such as those presently in effect for the above existing tribal reserves, and (3) the lands be used for protection of wildlife habitat and other resources, preservation of open space, recreation, preservation of the native palms and other plants and animals native to the area, and the preservation in place or respectful public display, at the option of the Agua Caliente Band of Cahuilla Indians, of the archeological and cultural resources of the lands.

Existing tribal reserve lands shall not be acquired, and acquisition within the reservation shall be limited to the southerly three-fourths of Section 2 and Sections 3, 11, 12, 14, 16, 22, 26, 29, 34, and 36 of Township 5 south; range 4 east, San Bernardino base and meridian, unless otherwise approved by the Agua Caliente Indian Reservation Tribal Council. No acquisition within the boundaries of the Aqua Caliente Indian Reservation shall be made without the approval of the Aqua Caliente Band of Cahuilla Indians Tribal Council.

(b) Lands acquired pursuant to paragraph (5) of subdivision (a) of Section 5907 shall not be acquired through the use of eminent domain.

(c) Reasonable public access to lands acquired in fee with funds made available pursuant to this division shall be provided except where that access may interfere with habitat protection.

(Added June 7, 1988, by initiative Proposition 70.)



5924.5

In addition to the purposes specified in Section 5924, funds appropriated in subparagraph (C) of paragraph (1) of subdivision (b) of Section 5907 for Palm and Andreas Canyons may also be encumbered for interpretative facilities and minimal facilities necessary to facilitate public access if approved by the Tribal Council of the Agua Caliente Band of Cahuilla Indians.

(Added by Stats. 1988, Ch. 1623, Sec. 1. Effective September 30, 1988.)



5925

With respect to funds allocated pursuant to subparagraph (L) of paragraph (3) of subdivision (b) of Section 5907, if it is not possible to acquire the entire Pogonip property, the funds shall be distributed to the entities listed in the priority established in subparagraph (L) of paragraph (3) of subdivision (b) of Section 5907 for the acquisition of portions of the Pogonip property and the balance, if any, for other greenbelt lands located in the City of Santa Cruz and the County of Santa Cruz as defined in the 1979 City of Santa Cruz Greenbelt Ordinance. If any of these entities fails to accomplish the acquisition of all or portions of the Pogonip property by January 1, 1991, the Department of Parks and Recreation shall acquire all or a portion of the Pogonip property as an addition to Henry Cowell Redwoods State Park. Acquisition shall be deemed to have occurred if a binding contract is entered into on or before January 1, 1991, notwithstanding the fact that a transfer of title shall occur subsequent to that date.

(Added June 7, 1988, by initiative Proposition 70.)



5926

None of the funds allocated pursuant to subparagraph (G) of paragraph (3) of subdivision (b) of Section 5907 for acquisition of land for the Baldwin Hills State Recreation Area or paragraph (1) of subdivision (d) of Section 5907 for expansion of Bolsa Chica Linear Park shall be used to acquire lands from which oil or gas is presently being extracted or from which oil or gas is capable of being extracted.

(Added June 7, 1988, by initiative Proposition 70.)



5927

The qualification for or allocation of a grant or grants to a local agency under one subdivision, paragraph, or subparagraph of Section 5907 shall not preclude eligibility for an additional allocation of grant funds to the same local agency pursuant to another subdivision, paragraph, or subparagraph of Section 5907 or pursuant to Section 2720 of the Fish and Game Code.

(Added June 7, 1988, by initiative Proposition 70.)



5928

(a) Funds available pursuant to paragraph (5) of subdivision (e) of Section 5907 shall be used solely for Monterey County s acquisition, as specified in subdivision (b) of Section 5920, of critical viewshed properties along the Big Sur Coast, and shall be expended in strict compliance with the policies of the 1988 Bond Act Account, which was established by resolution by the County of Monterey on March 17, 1987. The policies of the 1988 Bond Act Account shall not be modified or amended. Monterey County shall make an annual report to the Director of Finance on the disbursement of these funds. The Director of Finance shall assure that the County of Monterey expends the funds in accordance with this division.

(b) All lands acquired with these funds shall remain as natural lands in their present state in perpetuity and shall not be developed in any manner by any person or entity, public or private, except that this subdivision shall not apply to California Department of Transportation projects which are essential to maintain Highway One in its existing use as a rural, two lane, Scenic Highway.

(Added June 7, 1988, by initiative Proposition 70.)



5929

(a) Prior to recommending the acquisition of lands that are located on or near tidelands, submerged lands, swamp or overflowed lands, or other wetlands, whether or not those lands have been granted in trust to a local public agency, any state or local agency or nonprofit agency receiving funds under this division shall submit to the State Lands Commission any proposal for the acquisition of those lands pursuant to this division. The State Lands Commission shall, within three months of submittal, review the proposed acquisition, make a determination as to the state s existing or potential interest in the lands, and report its findings to the entity making the submittal and to the Department of General Services.

(b) No wetlands or riparian habitat acquired pursuant to paragraph (7) of subdivision (c) of Section 5907 shall be used as a dredge spoil area or shall be subject to revetment which damages the quality of the habitat for which the property was acquired.

(c) No provision of this division shall be construed as authorizing the condemnation of state lands.

(Added June 7, 1988, by initiative Proposition 70.)






CHAPTER 4. Fiscal Provisions

5930

Bonds in the total amount of seven hundred sixty-eight million six hundred seventy thousand dollars ($768,670,000), or so much thereof as is necessary, may be issued and sold to be used for carrying out the purposes expressed in this division and in Chapter 7.5 (commencing with Section 2700) of Division 3 of the Fish and Game Code and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. A sum, not to exceed seven hundred twenty-six million dollars ($726,000,000) of the bond proceeds, shall be deposited in the California Wildlife, Coastal, and Park Land Conservation Fund of 1988 for the purposes of this division, and a sum, not to exceed fifty million dollars ($50,000,000) of bond proceeds, shall be deposited in the Wildlife and Natural Areas Conservation Fund for the purposes of the Wildlife and Natural Areas Conservation Program (Chapter 7.5 (commencing with Section 2700) of Division 3 of the Fish and Game Code). The bonds shall, when sold, be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest as they become due and payable.

(Amended by Stats. 2012, Ch. 39, Sec. 93. Effective June 27, 2012. Note: This section was added on June 7, 1988, by initiative Prop. 70.)



5931

The bonds authorized by this division shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all provisions of that law shall apply to the bonds and are hereby incorporated in this division as though set forth in full in this division.

(Added June 7, 1988, by initiative Proposition 70.)



5932

(a) Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this division, the California Wildlife, Coastal, and Park Land Conservation Program of 1988 Finance Committee is hereby created. For purposes of this division, the California Wildlife, Coastal, and Park Land Conservation Program of 1988 Finance Committee is the committee as that term is used in the State General Obligation Bond Law. The committee shall consist of the Controller, the Director of Finance, and the Treasurer, or their designated representatives. The Treasurer shall serve as chairperson of the committee. A majority of the committee may act for the committee.

(b) For purposes of this division and Chapter 7.5 (commencing with Section 2700) of Division 3 of the Fish and Game Code and the State General Obligation Bond Law, the Wildlife Conservation Board, the Department of Parks and Recreation, the Department of Water Resources, the Department of Forestry, the Department of Fish and Game, the Santa Monica Mountains Conservancy, or the State Coastal Conservancy, depending on which agency has jurisdiction, is hereby designated as the board.

(Added June 7, 1988, by initiative Proposition 70.)



5933

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this division in order to carry out the actions specified in Section 5907 of this code and Section 2720 of the Fish and Game Code, and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added June 7, 1988, by initiative Proposition 70.)



5934

There shall be collected annually in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year, and it is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which is necessary to collect that additional sum.

(Added June 7, 1988, by initiative Proposition 70.)



5935

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund, for the purposes of this division, an amount that will equal the total of the following:

(1) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this division, as the principal and interest become due and payable.

(2) The sum which is necessary to carry out the provisions of Section 5936, appropriated without regard to fiscal years.

(Added June 7, 1988, by initiative Proposition 70.)



5936

For the purposes of carrying out this division and Chapter 7.5 (commencing with Section 2700) of Division 3 of the Fish and Game Code, the Director of Finance may authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized to be sold for the purpose of carrying out those provisions. Any amounts withdrawn shall be deposited in the California Wildlife, Coastal, and Park Land Conservation Fund of 1988 or the Wildlife and Natural Areas Conservation Fund, as appropriate. Any money made available under this section shall be returned to the General Fund, plus the interest that the amounts would have earned in the Pooled Money Investment Account, from money received from the sale of bonds which would otherwise be deposited in that fund.

(Added June 7, 1988, by initiative Proposition 70.)



5936.5

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 25.)



5937

All money derived from premium and accrued interest on bonds sold shall be reserved and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added June 7, 1988, by initiative Proposition 70.)



5938

The people of California hereby find and declare that, inasmuch as the proceeds from the sale of bonds authorized by this division are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitation imposed by that article.

(Added June 7, 1988, by initiative Proposition 70.)









DIVISION 6. PUBLIC LANDS

PART 1. ADMINISTRATION AND CONTROL OF STATE LANDS

CHAPTER 1. General Provisions

6001

Unless the context otherwise requires, the general provisions and definitions set forth in this chapter shall govern the construction of this division.

(Added by Stats. 1941, Ch. 548.)



6002

Commission means the State Lands Commission.

(Added by Stats. 1941, Ch. 548.)



6003

City includes city and county.

(Added by Stats. 1941, Ch. 548.)



6004

Oil and gas includes oil, gas and all other hydrocarbon substances.

(Added by Stats. 1941, Ch. 548.)



6005

Whenever permissive authority or discretion is vested in any public officer or body under this division, such authority or discretion is subject to the condition that it be exercised in the best interests of the State.

(Added by Stats. 1941, Ch. 548.)



6006

The repeal of Chapter 303 of the Statutes of 1921 and of Chapter 227 of the Statutes of 1923 effected by the State Lands Act of 1938 shall not affect any existing rights thereunder or any permit, lease, or agreement entered into under any provision of either chapter, nor shall it affect the rights or duties of any purchaser of State lands prior to June 11, 1938, the effective date of the State Lands Act of 1938.

(Added by Stats. 1941, Ch. 548.)



6007

The repeal by this code of any provision of law codified herein shall not affect any existing vested rights thereunder or any contract, permit, lease, or agreement entered into under any such provision of law, nor shall it affect the rights or duties of any purchaser of State lands sold prior to the effective date of such codification.

(Added by Stats. 1941, Ch. 548.)



6008

In order to protect the public s access to, and use of, all state-owned lands in Humboldt Bay, no right to the use of any state lands, including, but not limited to, tide and submerged lands, in and adjacent to Humboldt Bay south of the entrance to the bay shall be sold.

This section shall not be applicable to settlements of title or boundary problems by the commission or to exchanges in connection therewith.

(Amended by Stats. 1987, Ch. 1132, Sec. 2. Effective September 25, 1987.)



6009

The Legislature finds and declares all of the following:

(a) Upon admission to the United States, and as incident of its sovereignty, California received title to the tidelands, submerged lands, and beds of navigable lakes and rivers within its borders, to be held subject to the public trust for statewide public purposes, including commerce, navigation, fisheries, and other recognized uses, and for preservation in their natural state.

(b) The state s power and right to control, regulate, and utilize its tidelands and submerged lands when acting within the terms of the public trust is absolute.

(c) Tidelands and submerged lands granted by the Legislature to local entities remain subject to the public trust, and remain subject to the oversight authority of the state by and through the State Lands Commission.

(d) Grantees are required to manage the state s tidelands and submerged lands consistent with the terms and obligations of their grants and the public trust, without subjugation of statewide interests, concerns, or benefits to the inclination of local or municipal affairs, initiatives, or excises.

(e) The purposes and uses of tidelands and submerged lands is a statewide concern.

(Added by Stats. 2010, Ch. 330, Sec. 3. Effective January 1, 2011.)



6009.1

The Legislature finds and declares all of the following:

(a) Granted public trust lands remain subject to the supervision of the state and the state retains its duty to protect the public interest in granted public trust lands.

(b) The state acts both as the trustor and the representative of the beneficiaries, who are all of the people of this state, with regard to public trust lands, and a grantee of public trust lands, including tidelands and submerged lands, acts as a trustee, with the granted tidelands and submerged lands as the corpus of the trust.

(c) A grantee may fulfill its fiduciary duties as trustee by determining the application of each of the following duties, all of which are applicable under common trust principles:

(1) The duty of loyalty.

(2) The duty of care.

(3) The duty of full disclosure.

(4) The duty to keep clear and adequate records and accounts.

(5) The duty to administer the trust solely in the interest of the beneficiaries.

(6) The duty to act impartially in managing the trust property.

(7) The duty to not use or deal with trust property for the trustee s own profit or for any other purpose unconnected with the trust, and to not take part in a transaction in which the trustee has an interest adverse to the beneficiaries.

(8) The duty to take reasonable steps under the circumstances to take and keep control of and to preserve the trust property.

(9) The duty to make the trust property productive under the circumstances and in furtherance of the purposes of the trust.

(10) The duty to keep the trust property separate from other property not subject to the trust and to see that the trust property is designated as property of the trust.

(11) The duty to take reasonable steps to enforce claims that are part of the trust property.

(12) The duty to take reasonable steps to defend actions that may result in a loss to the trust.

(13) The duty to not delegate to others the performance of acts that the trustee can reasonably be required to perform and to not transfer the administration of the trust to a cotrustee. If a trustee has properly delegated a matter to an agent, the trustee has a duty to exercise direct supervision over the performance of the delegated matter.

(d) All duties endowed upon a trustee of state lands shall depend upon the terms of the trust, and if there is no provision, express or implied, within the terms of the trust, a statute, or a grant, the trustee s duties shall be interpreted and determined by principles and rules evolved by courts of equity with respect to common trust principles.

(e) Common trust principles do not nullify an act of the Legislature or modify its duty under the California Constitution to do all things necessary to execute and administer the public trust.

(Added by Stats. 2012, Ch. 206, Sec. 2. Effective January 1, 2013.)






CHAPTER 2. The State Lands Commission and the Division of State Lands

6101

There is a State Lands Commission in the Resources Agency, consisting of the Controller, the Lieutenant Governor, and the Director of Finance.

(Amended by Stats. 1975, Ch. 770.)



6102

The commission is the successor to, and is vested with all the powers, duties, purposes, responsibilities and jurisdiction formerly vested in the Department of Finance as successor to the Surveyor General, Register of the State Land Office, and State Land Office, and of the Division of State Lands in the Resources Agency (formerly in the Department of Conservation). Whenever, by any statute or law now in force or that may be hereafter enacted, a duty or jurisdiction is imposed or authority conferred upon the Surveyor General, Register of the State Land Office, or State Land Office, or upon the Department of Finance as successor thereto, or upon the Chief of the Division of State Lands, or the Division of State Lands, such duty, jurisdiction, and authority are hereby transferred to, imposed and conferred upon the commission and the appropriate officers and employees thereof with the same force and effect as though the title of the State Lands Commission had been specifically set forth and named therein in lieu of the Surveyor General, Register of the State Land Office, State Land Office, Department of Finance, Chief of the Division of State Lands, or Division of State Lands, as the case may be.

(Amended by Stats. 1975, Ch. 770.)



6103

The commission shall administer all laws and statutes committed to it through the Division of State Lands in the Resources Agency, which division is continued in existence. The commission is vested with all the powers conferred upon heads of departments of the state contained in Article 2 (commencing with Section 11150) of Chapter 2 of Part 1 of Division 3 of Title 2 of the Government Code.

The commission may appoint and, with the approval of the Director of Finance, may fix the salaries of the officers and employees in the division.

(Amended by Stats. 1975, Ch. 770.)



6103.2

(a) The State Lands Commission and the Division of State Lands are hereby transferred from the Department of Conservation to the Resources Agency, and, as agencies in the Resources Agency, are vested with all the duties, powers, purposes, responsibilities, and jurisdiction vested in them as agencies of the Department of Conservation.

(b) Any reference in any law to the State Lands Commission or to the Division of State Lands in the Department of Finance or the Department of Conservation shall be considered a reference to the State Lands Commission or to the Division of State Lands, as the case may be, in the Resources Agency unless the context otherwise requires.

(Amended by Stats. 1975, Ch. 770.)



6103.4

The State Lands Commission and the Division of State Lands may, as agencies of the Resources Agency, use the unexpended balances of funds available for use by them as agencies of the Department of Conservation in connection with the performance of the functions vested in them by Section 6103.2 as agencies of the Resources Agency. Such funds shall be used by them only for the purposes for which they were originally appropriated or otherwise made available to them as agencies of the Department of Conservation.

(Amended by Stats. 1975, Ch. 770.)



6103.6

All officers and employees of the State Lands Commission and the Division of State Lands who, on the operative date of this section, are serving in the state civil service, other than as temporary employees, and engaged in the performance of a function of the commission or division as an agency of the Department of Conservation which is vested in the commission or division by Section 6103.2 as an agency of the Resources Agency, shall be transferred to the State Lands Commission and the Division of State Lands in the Resources Agency. The status, positions, and rights of such persons shall not be affected by the transfer, and shall be retained by them as officers and employees of the State Lands Commission and the Division of State Lands in the Resources Agency pursuant to the State Civil Service Act, except as to positions exempt from civil service in the State Lands Commission and the Division of State Lands in the Department of Conservation.

(Amended by Stats. 1975, Ch. 770.)



6103.8

The State Lands Commission and the Division of State Lands, as agencies of the Resources Agency, shall have the possession and control of all records, papers, offices, moneys, funds, appropriations, lands and other property, real or personal, held for the benefit or use of the State Lands Commission and the Division of State Lands as agencies of the Department of Conservation in connection with the performance of the duties, powers, purposes, responsibilities, and jurisdiction of the State Lands Commission and the Division of State Lands as agencies of the Department of Conservation that are transferred to or vested in them by Section 6103.2 as agencies of the Resources Agency.

(Amended by Stats. 1975, Ch. 770.)



6104

The commission shall meet, upon due notice to all members thereof, at such times and places within the State as are deemed necessary by it for the proper transaction of the business committed to it.

(Added by Stats. 1941, Ch. 548.)



6105

The commission shall adopt rules governing the conduct of the business of the commission. No action of the commission shall be valid unless authorized by resolution adopted at a meeting after due notice thereof and by at least two of the members of the commission present.

(Added by Stats. 1941, Ch. 548.)



6106

The commission may, by resolution, authorize any of its employees or officers to execute any instrument in the name of the State.

(Amended by Stats. 1941, Ch. 1241.)



6107

Whenever the commission, pursuant to authority granted to it by law, enters into any agreement for the compromise or settlement of claims, the agreement shall be submitted to the Governor, and if approved by him shall thereupon, but not before, be binding upon the State and the other party thereto.

(Added by Stats. 1941, Ch. 548.)



6108

The commission may make and enforce all reasonable and proper rules and regulations consistent with law for the purpose of carrying out the provisions of this division and incidental thereto.

The commission may prepare, execute, and deliver all papers, instruments, and documents, and may do any and all things necessary fully and completely to effectuate the purposes of this division.

(Added by Stats. 1941, Ch. 548.)



6110

The State Lands Commission may, by resolution, designate an officer or employee of the commission to conduct the public hearings which the commission is required to hold under Sections 126 and 11425 of the Government Code, or any other state law.

The designated officer or employee shall act in the commission s place and stead and the hearings shall be conducted to all intents and purposes as though the commission were actually present. The designated officer or employee shall have no power to adopt, amend, or repeal any rule or regulation of the commission or to make any final determination in the name of the commission. The designated officer or employee shall make a written report to the commission of all relevant matters presented at such hearings and shall transmit to the commission any statements, arguments, or contentions in writing which may be presented.

The commission shall not make any finding or declaration nor adopt, amend, or repeal any regulation which has been considered at a public hearing conducted by a designated officer or employee of the commission until the commission has considered at a public meeting the written report of the officer or employee and any statements, arguments, or contentions in writing which may have been presented at the hearing conducted by such officer or employee, together with any statements, arguments, or contentions which may be presented at the public meeting of the commission.

(Added by Stats. 1957, Ch. 1906.)



6111

Notwithstanding any other provision of this code or of law and except as provided in the State Building Standards Law, Part 2.5 (commencing with Section 18901) of Division 13 of the Health and Safety Code, on and after January 1, 1980, the State Lands Commission or the Division of State Lands shall not adopt nor publish a building standard as defined in Section 18909 of the Health and Safety Code unless the provisions of Sections 18930, 18933, 18938, 18940, 18943, 18944, and 18945 of the Health and Safety Code are expressly excepted in the statute under which the authority to adopt rules, regulations, or orders is delegated. Any building standard adopted in violation of this section shall have no force or effect. Any building standard adopted before January 1, 1980, pursuant to this code and not expressly excepted by statute from such provisions of the State Building Standards Law shall remain in effect only until January 1, 1985, or until adopted, amended, or superseded by provisions published in the State Building Standards Code, whichever occurs sooner.

(Added by Stats. 1979, Ch. 1152.)






CHAPTER 3. Powers and Duties Generally

6201

The commission may from time-to-time classify any or all state land for its different possible uses, and, when it is deemed advisable, may require the Department of Parks and Recreation, the Department of Conservation, the Director of Agriculture, or any other officer, organization, agency or institution of the state government to make such classification. It is the duty of any such officer, organization, agency, or institution to make such classification and to submit a report thereon upon the application of the commission.

(Amended by Stats. 1965, Ch. 1144.)



6201.5

The commission shall prepare a master plan for all school and lieu lands under its jurisdiction. Such plan shall include a recreational element which requires, to the extent possible, that lands be maintained in a natural state, and shall incorporate a multiple use concept for land use planning. Such plan shall also include provision for beneficial uses of state school and lieu lands. Such beneficial uses include, but are not limited to, reforestation, timber stand improvement, alternative fuels management, range conservation, access acquisition, hazard removal and control, environmental rehabilitation, the development and maintenance of recreational trails, including foot trails and trails for motorized vehicles, the development and maintenance of water oriented recreational facilities, the identification and maintenance of primitive campsites, programs for encouraging environmentally sound mineral exploration and extraction, and the rehabilitation of lands impacted by mineral exploration or extraction. The plan shall also provide that any alterations to or development of state school or lieu lands should attempt to maintain the lands as nearly as possible in the condition existing prior to alteration or development. The commission shall annually revise such plan to include new lands under its jurisdiction. The master plan shall, to the extent possible, be prepared from funds otherwise available to the commission.

(Added by Stats. 1980, Ch. 831, Sec. 1.)



6202

The commission may make surveys and subdivisions of lands belonging to the state to be sold, leased, or to have the boundary established, and the county recorder shall file maps thereof, made by the commission, without cost to the state.

Such maps shall be the official maps of the surveys and subdivisions, and all patents, leases, or boundary line agreements issued for the lands shall refer to the maps so filed. Such maps of state lands shall be legibly drawn, printed or reproduced by a process guaranteeing a permanent record in black on tracing cloth or polyester base film. If ink is used on a polyester base film, the ink surface shall be coated with a suitable substance to insure permanent legibility. The size of each sheet shall be 18 by 26 inches. A marginal line shall be drawn completely around each sheet, leaving an entire blank margin of one inch. The scale of the map shall be large enough to show all details clearly and enough sheets shall be used to accomplish this end. The particular number of the sheets and the total number of sheets comprising the map shall be stated on each of the sheets and its relationship to each adjoining sheet shall be clearly shown.

(Amended by Stats. 1971, Ch. 1594.)



6203

On or before the first Monday in March in each year, the commission shall make out and transmit to the assessor of each county where lands or lots lie that have been sold by the State, for which certificates of purchase, patents, or deeds have issued, during the year preceding, certified lists of such lands or lots, giving a description of the lands or lots, the names of the purchasers, and the amount of principal unpaid, if any, on the first Monday in March.

(Added by Stats. 1941, Ch. 548.)



6204

The commission shall, when required, survey and mark the boundary lines of counties and cities.

(Added by Stats. 1941, Ch. 548.)



6205

The commission shall, after the survey of any township by the United States, obtain from the United States Land Office a statement, showing whether or not the sixteenth and thirty-sixth sections therein belong to the State.

(Added by Stats. 1941, Ch. 548.)



6206

The commission shall provide the necessary record books and cause all lists or patents for lands from the United States to be recorded therein.

(Added by Stats. 1941, Ch. 548.)



6206.5

The commission is hereby empowered to apply to the United States Department of the Interior for patents to the numbered school sections in place and to accept patents, in accordance with an act of Congress approved June 21, 1934 (Public No. 440-73d Congress) entitled An Act Authorizing the Secretary of the Interior to issue patents to the numbered school sections in place, granted to the States by the act approved February 22, 1889, by the act approved January 25, 1927 (44 Stat. 1026), and by any other act of Congress.

(Amended by Stats. 2009, Ch. 643, Sec. 32. Effective November 2, 2009.)



6207

The commission shall keep separate accounts and records in relation to each class of lands to which the State is entitled, which shall show:

(a) The number of the survey or location, and the date of the approval.

(b) The name of the locator, the description of the lands by legal subdivisions, the price per acre at which they are sold, the amount paid, the date of payment, and the number and date of the certificate of purchase.

(c) The date of the patent, when it has been issued.

(Added by Stats. 1941, Ch. 548.)



6208

The commission shall also keep plats of such lands, upon which all approved locations and surveys shall be designated by their numbers.

(Added by Stats. 1941, Ch. 548.)



6209

When certificates of purchase or patents are issued, the fact shall be noted on the plats.

(Added by Stats. 1941, Ch. 548.)



6210

The commission shall represent the State in all contests between it and the United States in relation to public lands.

(Added by Stats. 1941, Ch. 548.)



6210.1

When the commission desires to take testimony under the provisions of the act of Congress to quiet land titles in California, passed July 23, 1866, or any act amendatory or supplementary thereof, it shall request the United States Supervisor of Surveys to fix a place, convenient of access by the witnesses, and the time for taking such testimony.

It may require the Attorney General to attend and represent the State at the taking of such testimony. Not more than one thousand five hundred dollars ($1,500) shall be allowed in any one year for traveling expenses pursuant to this section.

(Added by Stats. 1951, Ch. 655.)



6210.2

The commission may withdraw from sale any of the public lands belonging to the State and may restore any or all public lands so withdrawn, or other public lands, for sale.

(Added by Stats. 1941, Ch. 1241.)



6210.3

The commission may grant easements and rights-of-way to the Department of Transportation to or over any of the public lands of the state for the purposes of rights-of-way for highways and for use in protecting highways from damage or destruction by natural forces.

(Amended by Stats. 1975, Ch. 1205.)



6210.4

No lands owned by the State which lands front upon or are near to any lake, navigable stream or other body of navigable water, convenient access to which is not provided by public road or roads, or otherwise, shall ever be sold, leased or rented, without reserving to the people of the State an easement across the lands for convenient access to such waters.

(Added by renumbering Section 6210.3 (as amended by Stats. 1947, Ch. 887) by Stats. 1949, Ch. 269.)



6210.4a

All conveyances by the State of the sixteenth and thirty-sixth sections, or lands acquired in lieu thereof, or of swamp and overflowed lands shall be made subject to any existing easements or rights-of-way issued by the State prior to the time of conveyance.

(Amended by Stats. 1959, Ch. 240.)



6210.5

No lands owned by the State, which lands provide the only convenient means of access to other lands owned by the State, shall ever be sold, leased or rented without reserving therefrom to the State and its successors in interest in the other lands, an easement for convenient access to the other lands.

(Added by renumbering Section 6210.4 by Stats. 1949, Ch. 269.)



6210.7

The commission may amend or terminate any lease, easement, or contract under its jurisdiction, with the consent of the other party thereto.

(Added by renumbering Section 6210.6 by Stats. 1951, Ch. 332.)



6210.8

Whenever a navigable river or slough becomes abandoned and is no longer useful for navigation, the commission may sell, for cash, or exchange for lands having equal or greater value, such abandoned river or slough channel to the abutting property owners or to anyone having an equitable interest therein. A patent for the land sold shall be issued in the name of the applicant. The commission shall send the patent to the Governor, together with a certificate stating that the laws in relation thereto have been complied with, that payment in full has been made, and that the person named in the prepared patent is entitled to it. The patent so issued shall inure to the benefit of the assigns, grantees, or successors in interest of said original applicant.

(Amended by Stats. 1975, Ch. 1205.)



6210.9

If the commission has public land, including school land, tide or submerged lands, and lands subject to the public trust for commerce, navigation, and fisheries, to which there is no access available, it may, in the name of the state, acquire by purchase, lease, gift, exchange, or, if all negotiations fail, by condemnation, a right-of-way or easement across privately owned land or other land that it deems necessary to provide access to such public land.

(Amended by Stats. 1975, Ch. 1205.)



6211

(a) Whenever a parcel of timbered land under the jurisdiction of the commission is totally surrounded by, or is contiguous to, a national forest or a state forest, the commission may, if it is in the best interests of the state to do so, and after 10 days prior notice to the Secretary of the Resources Agency for the receipt of comments, provide for the harvesting of timber from that land at the same time as the orderly harvesting of the surrounding or adjacent federal-owned or state-owned timber is conducted. In carrying out this section, the commission may enter into agreements with the United States or the Department of Forestry and Fire Protection for the inclusion of timbered lands under the jurisdiction of the commission within a total parcel to be offered for timber harvesting contracts.

(b) Notwithstanding any other provision of law, timber from lands under the jurisdiction of the commission shall not be sold to any California division of a primary manufacturer, or to any person for resale to a primary manufacturer, who does either of the following:

(1) Uses that timber at any plant not located within the United States, unless it is sawn on four sides to dimensions not greater than 4 inches by 12 inches.

(2) Within one year prior to the bid date and one year after the termination of the contract, sells unprocessed timber which is harvested from private timberlands and is exported into foreign commerce. For the purposes of this section, unprocessed timber has the same meaning as set forth in subdivision (d) of Section 4650.1.

(c) Any purchaser of timber from lands under the jurisdiction of the commission who makes use of the timber in violation of paragraph (1) of subdivision (b) is prohibited from making any further purchases of timber from any such lands for a period of five years.

(d) The commission may adopt appropriate regulations to prevent the substitution of timber from lands under its jurisdiction for timber exported from private timberlands.

(Amended by Stats. 2001, Ch. 745, Sec. 176. Effective October 12, 2001.)



6212.2

The commission may, under such rules and regulations as it may prescribe, issue permits for the taking of cores or other samples by means of drilling operations or other methods on or under any lands under the jurisdiction of the commission for the purpose of obtaining geological information to be used in assessing the nature and extent of any mineral interest reserved to the state, preparing environmental documents, locating nuclear or other energy-related plant sites, making soil surveys, conducting foundation exploration and oceanographic research, and making studies of geological hazards, flood control, harbor works, and other similar matters not involving an activity of commercial exploration or exploitation.

(Added by Stats. 1978, Ch. 747.)



6213

Whenever it appears by final decree of any court of competent jurisdiction that title to any land subject to sale by the State was obtained, or sought to be obtained, by fraudulent means, or in any manner contrary to the laws of this State relating to the acquisition of its public domain, all payments made in the interest of the fraudulent title shall revert to the State without suit. The commission shall thereupon cancel all evidence of title to any such land and shall restore the land to public entry.

(Added by Stats. 1941, Ch. 548.)



6214

Fees shall be charged and collected by the commission pursuant to its rules and regulations for the following:

(a) Certificates of purchase or duplicates thereof,

(b) Patents and certified copies of records thereof,

(c) For certifying a contested case to superior court,

(d) For certifying copies of papers,

(e) Such other fees as are allowed by law.

(Amended by Stats. 1968, Ch. 981.)



6215

As to lands heretofore sold by this State with a reservation to the State of a one-sixteenth interest in the oil and gas or other minerals therein, pursuant to Chapter 303 of the Statutes of 1921, and where it appears that there are or may be deposits of oil and gas in such lands the commission may enter into agreements with respect thereto in the manner provided by Section 6815 of this code with respect to lands owned by the State, or the commission may consent to the inclusion of such lands with the lands of other persons under a cooperative or unit plan of development or operation of a pool or field if it appears that the purpose of such plan is the conserving of the natural resources of any single oil or gas pool or field and if it is determined by the commission to be necessary or advisable in the public interest.

(Added by Stats. 1941, Ch. 685.)



6216

This section is enacted for the purpose of declaring the scope and extent of the powers, duties, purposes, responsibilities and jurisdiction of the State Lands Commission, but nothing herein shall be construed as limiting any power, duty, purpose, responsibility or jurisdiction heretofore or by this code vested in or conferred upon the commission.

(a) Upon the enacting of the State Lands Act of 1938 the Legislature intended to and did vest in the commission all those powers, duties, purposes, responsibilities and jurisdiction of the Department of Finance as set forth in Section 6102 of this code, and of the Chief of the Division of State Lands, and the Division of State Lands, including the full authority, as provided by law, to administer, sell, lease or dispose of the public lands owned by this state or under its control, including not only school lands but tidelands, submerged lands, swamp and overflowed lands, and beds of navigable rivers and lakes. The commission was further authorized to provide for the extraction of minerals and oil and gas from any or all of such lands, but its authority and jurisdiction over such lands was not and is not now limited thereto.

(b) The provisions of Section 48 of the State Lands Act of 1938, added thereto by Chapter 646 of the Statutes of 1939, as codified in Section 6301 of this code, shall hereafter supersede and control over any other provisions of law, whether general or special, relating to any tidelands or submerged lands or the beds of navigable rivers, streams, lakes, bays, estuaries, inlets or straits, without regard to whether any of such lands contain or may contain oil, gas or other minerals, and any such other provisions of law in conflict therewith are repealed.

(c) Any and all acts of the State Lands Commission heretofore performed by it in pursuance of Section 48 of the State Lands Act of 1938 are hereby confirmed, ratified and validated, without regard to whether the lands affected thereby contain or might contain oil, gas or other minerals.

(Amended by Stats. 1970, Ch. 607.)



6216.1

The commission may remove or cause to be removed any manmade structures or obstructions from ungranted lands under its jurisdiction if the commission determines that such removal is appropriate and the Attorney General advises that there is no legal recourse to compel other responsible parties to effect such removal.

(Added by Stats. 1975, Ch. 921.)



6216.5

The commission may prescribe such rules and regulations for the noncommercial hobby collection of minerals from state lands as are in the best interests of the state. Nothing in this section shall prevent other state agencies from setting more definitive limits on hobby collecting on lands over which they have a proprietary interest.

(Added by Stats. 1975, Ch. 313.)



6217

(a) With the exception of revenue derived from state school lands and from sources described in Sections 6217.6, 6301.5, 6301.6, 6855, and Sections 8551 to 8558, inclusive, and Section 6404 (insofar as the proceeds are from property that has been distributed or escheated to the state in connection with unclaimed estates of deceased persons), the commission shall deposit all revenue, money, and remittances received by the commission under this division, and under Chapter 138 of the Statutes of 1964, First Extraordinary Session, in the General Fund. Out of those funds deposited in the General Fund, sufficient moneys shall be made available each fiscal year for the following purposes:

(1) Payment of refunds, authorized by the commission, out of appropriations made for that purpose.

(2) Payment of expenditures of the commission as provided in the annual Budget Act.

(3) Payments to cities and counties of the amounts specified in Section 6817 for the purposes specified in that section, out of appropriations made for that purpose.

(4) Payments to cities and counties of the amounts agreed to pursuant to Section 6875, out of appropriations made for that purpose.

(b) This section shall become operative on July 1, 2006.

(Amended (as amended by Stats. 1998, Ch. 876) by Stats. 2003, Ch. 240, Sec. 24. Effective August 13, 2003. Section operative July 1, 2006, by its own provisions.)



6217.1

(a) This section and the process described in this section governs the expenditure of any funds received by the State of California from the federal government for the purposes of salmon and steelhead trout conservation and restoration, the expenditure of funds authorized for the Coastal Watershed Salmon Habitat Program pursuant to Article 7 (commencing with Section 79104.200) of Chapter 6 of Division 26 of the Water Code, and the expenditure of funds appropriated to the Department of Fish and Game for salmon and steelhead trout conservation and restoration from the California Clean Water, Clean Air, Safe Neighborhood Parks, and Coastal Protection Fund pursuant to Article 5 (commencing with Section 5096.650) of Chapter 1.696 of Division 5 of the Public Resources Code.

(b) For purposes of this section, project means an activity that improves fish habitat in coastal waters utilized by salmon and anadromous trout species.

(c) (1) The Department of Fish and Game shall grant funds from the Salmon and Steelhead Trout Restoration Account in the Resources Trust Fund, as follows:

(A) At least 87.5 percent of the funds shall be allocated as project grants through the existing grant program operated by the fisheries management program of the Department of Fish and Game.

(B) Not more than 12.5 percent of the funds may also be used for project contract administration activities and biological support staff.

(2) (A) A project shall require the consent of a willing landowner, and emphasize the development of coordinated watershed improvement activities.

(B) Projects that restore habitat for salmon and anadromous trout species that are eligible for protection as listed or candidate species under state or federal endangered species acts shall be given top funding priority.

(C) Projects shall be cost-effective and treat causes and not symptoms of fish habitat degradation. Projects may implement instream, riparian, water quality, water quantity, and watershed prescriptions and shall be designed to restore the structure and function of fish habitat.

(3) Any grant funds allocated to a project that exceed the actual cost of completing the project shall be returned to the Salmon and Steelhead Trout Restoration Account.

(d) (1) A citizen s advisory committee shall be appointed by the Director of Fish and Game to give advice on the grant program.

(2) The advisory committee shall consist of seven representatives recommended by the California Advisory Committee on Salmon and Steelhead Trout, one representative from the agriculture industry, one representative from the timber industry, one representative of public water agency interests, one academic or research scientist with expertise in anadromous fisheries restoration, and three county supervisors from coastal counties in which anadromous trout exist. The county supervisor members shall be recommended by the California State Association of Counties.

(3) The advisory committee shall provide oversight of, and recommend priorities for, grant funding under this section. In making funding decisions, the Department of Fish and Game shall consider the project selection priorities established by the advisory committee.

(4) Members of any advisory committee established for these purposes shall be reimbursed for travel and incidental expenses related to the performance of their duties under this section. Reimbursement for the advisory committee created pursuant to this section shall be made from the funds designated in subparagraph (B) of paragraph (1) of subdivision (c). Reimbursement for other Department of Fish and Game salmon and steelhead trout advisory committees shall be funded by appropriate sources.

(5) If a member of the advisory committee, or a member of his or her immediate family, is employed by a grant applicant, the employer of a grant applicant, or a consultant or independent contractor employed by a grant applicant, the advisory committee member shall make that disclosure to the other members of the committee, and shall not participate in reviewing or making recommendations on the grant application of that applicant.

(e) Except as provided in subdivision (f), the money in the Salmon and Steelhead Trout Restoration Account shall be allocated as follows:

(1) Not less than 65 percent of the money shall be used for salmon habitat protection and restoration projects. Of that amount, at least 75 percent shall be used for watershed (upslope) and riparian area protection and restoration activities. These activities may include, but are not limited to, grants to acquire and install fish screens to protect juvenile and adult salmon and steelhead trout from entrapment in water diversions, and grants to remove substandard culverts, stream crossings, and bridges that constitute barriers to spawning of salmon and steelhead trout and passage of fish. These funds may also be used for the acquisition, from willing sellers, of conservation easements for riparian buffer strips along coastal rivers and streams to protect salmon and steelhead trout habitat or for projects that protect and improve water quality and quantity.

(2) Up to 35 percent of the money shall be allocated for any of the uses listed in this paragraph.

(A) Watershed evaluation, assessment, and planning necessary to develop a site-specific and clearly prioritized plan to implement watershed improvements.

(B) Multiyear grants for watershed planning and project monitoring and evaluations.

(C) Watershed organization support and assistance.

(D) Project maintenance and monitoring after the project implementations are complete.

(E) Public school watershed and fishery conservation education projects.

(F) Private sector technical training and education project grants, including teaching private landowners about practical means of improving land and water management practices that, if implemented, will contribute to the protection and restoration of salmon stream habitat; scholarship funding for workshops and conferences that teach restoration techniques; operation of nonprofit restoration technical schools; and production of restoration training and education workshops and conferences.

(G) Fish and wildlife habitat improvements, as defined by Section 4793, and authorized under the California Forestry Incentive Program (CFIP).

(H) The salmon restoration project of the California Conservation Corps.

(I) The state s share of the federal Watershed Stewards Program.

(J) Monitoring projects that utilize protocols approved by the Department of Fish and Game and the National Marine Fisheries Service (NMFS) to provide baseline or trend data, or both, for anadromous fish populations or the physical and biological factors known to be limiting recovery.

(K) Artificial propagation programs designed to restore depleted stocks of salmonids that comply with the directives of the joint Department of Fish and Game and NMFS Hatchery Operations Review Committee.

(f) The advisory committee, in any fiscal year, may make a recommendation to the Department of Fish and Game to allocate money from the Salmon and Steelhead Trout Restoration Account for the purposes stated in subdivision (e), but in different percentage requirements than the 65/35 split stated in paragraphs (1) and (2) of that subdivision. Following that recommendation, the Director of Fish and Game may suspend the percentage requirements stated in paragraphs (1) and (2) of subdivision (e) for that fiscal year only.

(Amended by Stats. 2002, Ch. 600, Sec. 1. Effective January 1, 2003.)



6217.2

Moneys in the Marine Life and Marine Reserve Management Account created in the Resources Trust Fund pursuant to paragraph (2) of subdivision (c) of Section 6217, shall be expended by the Department of Fish and Game for the following purposes:

(a) To develop and implement fishery management plans.

(b) To fund research on marine life and marine fisheries.

(c) To fund peer reviews of research plans and fishery management plans.

(d) To fund the evaluation, coordination, and management of marine reserves and other marine managed areas.

(Added by Stats. 1998, Ch. 326, Sec. 5. Effective August 21, 1998. See same-numbered section added by Stats. 2003, Ch. 734.)



6217.2

Notwithstanding Section 16304.1 of the Government Code, a disbursement in liquidation of an encumbrance for a project funded pursuant to the Coastal Watershed Salmon Habitat Program, as identified in Section 6217.1, may be made before or during the four years following the last day an appropriation is available for encumbrance.

(Added by Stats. 2003, Ch. 734, Sec. 1. Effective January 1, 2004. See same-numbered section added by Stats. 1998, Ch. 326.)



6217.3

(a) The Legislature finds and declares all of the following:

(1) The Safe Drinking Water, Water Quality and Supply, Flood Control, River and Coastal Protection Bond Act of 2006, an initiative approved by the voters at the November 7, 2006, statewide general election, makes available the sum of one hundred eighty million dollars ($180,000,000) in bond funds for bay-delta and coastal fishery restoration projects.

(2) Of the funds made available, up to forty-five million dollars ($45,000,000) is available for coastal salmon and steelhead fishery restoration projects that support the development and implementation of species recovery plans and strategies for salmonid species listed as threatened or endangered under state or federal law.

(b) From the forty-five million dollars ($45,000,000) available for coastal salmon and steelhead fishery restoration projects pursuant to subdivision (a) of Section 75050, five million two hundred ninety-three thousand dollars ($5,293,000) is appropriated to the Department of Fish and Game for the purposes of coastal salmon and steelhead fishery restoration projects, including the Coastal Salmonid Monitoring Plan. The Department of Fish and Game shall not allocate more than two million five hundred twenty thousand dollars ($2,520,000) of these funds for the Coastal Salmonid Monitoring Plan.

(c) (1) Except for the funds annually appropriated for the Coastal Salmonid Monitoring Plan, and as provided in paragraph (3), the process governing the expenditure of funds described in Section 6217.1 shall be applied to the expenditure of funds available for coastal salmon and steelhead fishery restoration projects pursuant to subdivision (a) of Section 75050 that are allocated by the Department of Fish and Game pursuant to subdivision (b).

(2) The funds annually allocated to the Coastal Salmonid Monitoring Plan are exempt from the requirements of Section 6217.1.

(3) If there is a conflict between a provision of this section and a provision of Division 43 (commencing with Section 75001), the provision of Division 43 shall govern.

(Amended by Stats. 2008, Ch. 760, Sec. 15. Effective September 30, 2008.)



6217.5

Except for the revenues distributed pursuant to Section 3826, all net revenues, moneys, and remittances from the use of school lands and lieu lands shall be deposited in the State Treasury to the credit of the Teachers Retirement Fund and shall be expended pursuant to Section 24412 of the Education Code.

(Amended by Stats. 2012, Ch. 864, Sec. 20. Effective January 1, 2013.)



6217.6

All rental income received for surface uses including, but not limited to, surface drilling rights, upon lands under the jurisdiction of the State Lands Commission shall be deposited in the State Treasury to the credit of the General Fund, except as follows:

(a) Income from state school lands, as provided in Section 6217.5.

(b) Royalties received from extraction of minerals on the surface of those lands, as provided in Section 6217.

(c) (1) All rental income from surface uses for lands at Lake Tahoe.

(2) The rental income specified in paragraph (1) shall be deposited into the Lake Tahoe Science and Lake Improvement Account, for expenditure upon appropriation by the Legislature pursuant to Section 6717.6.1.

(Amended by Stats. 2013, Ch. 762, Sec. 5. Effective January 1, 2014.)



6717.6.1

[6217.6.1] (a) For purposes of this section, the following definitions shall apply:

(1) Account means the Lake Tahoe Science and Lake Improvement Account created pursuant to this section.

(2) Compact means the Tahoe Regional Planning Compact.

(3) Resources agency means the Natural Resources Agency.

(4) Secretary means the Secretary of the Natural Resources Agency.

(b) The Lake Tahoe Science and Lake Improvement Account is hereby created in the General Fund. The moneys in the account may be expended by the agency, upon appropriation by the Legislature, for the purposes of this section, with appropriate disclosure pursuant to subdivision (d). The secretary shall administer the account.

(c) Notwithstanding Section 6217, the funds in the account shall be expended as follows:

(1) The costs associated with establishing the bistate science-based advisory council established pursuant to subdivision (e).

(2) For near-shore environmental improvement program activities and projects that include, but are not limited to, all of the following:

(A) (i) Near-shore aquatic invasive species projects and projects to improve public access to sovereign land in Lake Tahoe, including planning and site improvement or reconstruction projects on public land, and land acquisitions from willing sellers, subject to clause (ii).

(ii) Near-shore aquatic invasive species projects and projects to improve public access to sovereign land in Lake Tahoe may be funded only if matching funds for this purpose are provided by the California Tahoe Conservancy or by another public entity. The conservancy shall coordinate the selection of projects to be funded through a collaborative process that includes the participation of other public agencies, nonprofit organizations, and private landowners, including those persons or organizations that pay the rental income described in paragraph (1) of subdivision (c) of Section 6217.6.

(B) (i) Near-shore water quality monitoring, subject to clause (ii).

(ii) Near-shore water quality monitoring may be funded only if matching funds for this purpose are provided from the Lahontan Regional Water Quality Control Board or by another public entity.

(d) The agency, or another agency designated by it, shall, on a publicly accessible Internet Web site, annually make available information regarding any activity funded pursuant to this section. The information shall include, at a minimum, all of the following:

(1) The name of the agency, or agencies, to which funding was allocated.

(2) A summary of the activities and projects funded by the account.

(3) The amount allocated for the activity.

(4) An anticipated timeline and total cost for completion of the activity.

(e) The secretary may enter into a memorandum of agreement with the Nevada Department of Conservation and Natural Resources to establish and operate a bistate science-based advisory council in the Tahoe basin whose purpose is to promote and enhance the use of the best available scientific information on matters of interest to both states. The organization shall be nonregulatory, and shall focus on activities that will advance attainment of environmental thresholds, as provided in the compact. A majority of the governing body of that organization shall be comprised of scientists with expertise in disciplines pertinent to achieving and maintaining the goals of the compact.

(Added by Stats. 2013, Ch. 762, Sec. 6. Effective January 1, 2014.)



6217.7

All net revenues, moneys, and remittances from the sale of school lands and lieu lands shall be deposited in the State Treasury to the credit of the School Land Bank Fund.

(Added by Stats. 1984, Ch. 879, Sec. 2.)



6217.8

(a) For purposes of this section, fund means the Oil Trust Fund established pursuant to subdivision (b).

(b) The Oil Trust Fund is hereby established in the State Treasury, and the moneys in the fund are hereby appropriated to the commission in accordance with this section.

(c) (1) On or before March 1, 2006, the City of Long Beach shall pay to the State Lands Commission all money, including both principal and interest, in the abandonment reserve fund that the city created in 1999 and that was the subject of the litigation in State of California ex rel. California State Lands Commission v. City of Long Beach (2005) 125 Cal.App.4th 767.

(2) The Controller shall deposit in the fund any funds paid to the commission pursuant to paragraph (1).

(3) Except as provided in paragraph (4), on the last day of each month beginning July 31, 2006, the Controller shall transfer to the fund the amount of two million dollars ($2,000,000) or 50 percent of remaining oil revenue, as described in subdivision (d) of Section 4 of Chapter 138 of the Statutes of 1964, First Extraordinary Session to the Oil Trust Fund, whichever is less.

(4) Beginning July 1, 2005, and ending December 31, 2005, any contributions to the fund shall be suspended, except those funds described in paragraphs (1) and (2). During that period the Controller shall transfer four million dollars ($4,000,000) monthly to the General Fund from oil revenues, as described in subdivision (d) of Section 4 of Chapter 138 of the Statutes of 1964, First Extraordinary Session.

(5) Beginning January 1, 2006, and ending June 30, 2006, the amount contributed to the fund shall be the amount specified in paragraph (3). During that period the Controller shall also transfer two million dollars ($2,000,000) monthly to the General Fund from oil revenues, as described in subdivision (d) of Section 4 of Chapter 138 of the Statutes of 1964, First Extraordinary Session.

(d) (1) The total amount deposited in the fund shall not exceed three hundred million dollars ($300,000,000). From the date the balance in the fund totals three hundred million dollars ($300,000,000), all interest earned thereafter shall be transferred to the General Fund.

(2) All interest earned on the money in the abandonment reserve fund specified in paragraph (1) of subdivision (c) shall be transferred to the fund.

(3) The commission shall expend the money from the fund solely to finance the costs of well abandonment, pipeline removal, facility removal, remediation, and other costs associated with removal of oil and gas facilities from the Long Beach tidelands that are not the responsibility of other parties.

(4) All money remaining in the fund after completion of all activities described in subdivision (3) shall be transferred to the General Fund.

(e) The moneys deposited in the fund are hereby appropriated to the commission commencing when all of the following conditions are met:

(1) The City of Long Beach adopts a resolution declaring that the oil revenue described in subdivision (d) of Section 4 of Chapter 138 of the Statutes of 1964, First Extraordinary Session, is insufficient to fund the costs of activities described in paragraph (3) of subdivision (d) of this section.

(2) The City of Long Beach transmits to the commission a copy of the resolution and all necessary accompanying documentation, including a plan for expenditures for the activities described in paragraph (3) of subdivision (d).

(3) The commission reviews the material provided in paragraph (2) and notifies the Controller within 60 calendar days of receiving the material specified in paragraph (2), that expenditure from the fund may be made so that activities described in paragraph (3) of subdivision (d) can begin. The commission shall provide a schedule for expenditures for disbursement of moneys from the fund to the City of Long Beach. The commission shall submit a copy of the schedule to the Department of Finance and to the fiscal and appropriate policy committees of the Legislature.

(Amended by Stats. 2012, Ch. 728, Sec. 147. Effective January 1, 2013.)



6218

The commission may charge and collect reasonable fees for services performed by it, not exceeding the actual cost to the state of such services. In any case where the commission, either pursuant to law or rule of the commission, requires the publication of advertisements for bids or the publication of any notice in connection with the sale or leasing of state lands, the commission may, by rule, require that the cost of such publication be advanced by any applicant or bidder and be paid by the successful applicant or bidder.

(Amended by Stats. 1968, Ch. 981.)



6219

The commission may, if it determines it is in the best interests of the state, accept on behalf of the state any gift, devise, grant, quitclaim, or other conveyance of title to, or interest in, real property. Such land, when acquired, shall be examined for significant environmental values as defined pursuant to Section 6370.1, and classified and administered according to the rules and regulations of the commission.

(Added by Stats. 1975, Ch. 1205.)



6220

Whenever authority is not vested in another officer, agency or commission to accept quitclaim deeds on behalf of the State, the authority is vested in the State Lands Commission.

(Added by Stats. 1943, Ch. 641.)



6221

Any instrumentality, district, agency, or political subdivision of the state occupying or using, pursuant to law, lands owned by the state and under the jurisdiction of the commission shall comply with the provisions of this division, and the commission shall issue a permit for occupancy of such land upon application. The commission shall prescribe, by rule or regulation, a reasonable filing fee which shall accompany the application, but such fee may not exceed the average of the commission s actual costs of receiving applications and making the initial title review for such permits. The application shall include:

(a) A description of the state lands involved, giving sufficient details or a survey tied to a record survey or monument in order to locate it accurately.

(b) The public use to be made of the land.

(c) Completed environmental documents prepared pursuant to the commission s rules and regulations.

(Amended by Stats. 1975, Ch. 1205.)



6222

No county, city, district, political subdivision, agency or officer of the State shall request or make application to have any lands owned or controlled by the United States withdrawn or reserved from settlement, location, sale, entry or other forms of disposal under federal law until 30 days after written notice of such proposed application or request has been filed with the State Lands Commission.

(Added by Stats. 1955, Ch. 1496.)



6223

Applications for purchase, or lease of state lands shall be given the priority of time of filing; except that applications filed by any county, city, or officer of the State shall have priority over all other applications regardless of time of filing.

Priorities between cities, counties, or officers of the State shall be established by the time of filing of their respective applications.

(Amended by Stats. 1961, Ch. 357.)



6224

The commission may adopt rules and regulations which provide for the payment of either a penalty or interest, or both, by any person who fails to pay the commission any sum when it is due under a lease or agreement. The rules and regulations may provide for the assessment, nonassessment, or waiver by the commission of the penalty or interest, or both. Penalties assessed by the commission shall not exceed 5 percent of the principal sum due and the rate of interest shall not exceed 1
1/2
percent per month from the date on which the sum became due and payable until the date of payment. Penalties and interest assessed pursuant to this section shall be payable to the commission.

(Repealed and added by Stats. 1982, Ch. 1463, Sec. 2.)



6224.1

Any person who trespasses upon any lands owned or controlled by the state and under the jurisdiction of the commission, including, but not limited to, tidelands, submerged lands, the beds of navigable rivers, streams, lakes, bays, estuaries, inlets, or straits, or any school lands, lieu lands, or swamp and overflowed lands, without lawful authority, is liable to the state for the amount of damages which may be assessed therefor, in any civil action, in any court having jurisdiction.

(Added by Stats. 1975, Ch. 1081.)



6224.2

(a) Except as otherwise provided in subdivision (b), any person who appropriates or converts any mineral deposits reserved to, or owned by, the state and under the jurisdiction of the commission, including, but not limited to, oil and gas, other gases (including, but not limited to, nonhydrocarbon and geothermal gases), oil shale, coal, phosphate, sodium, gold, silver, alumina, silica, uranium, trona, fossils of all geological ages, metals and their compounds, alkali, alkali earth, sand, clay, gravel, salts, mineral waters, or any geothermal resources, without lawful authority, is liable to the state for treble the amount of damages which may be assessed therefor, in any civil action, in any court having jurisdiction.

(b) If the appropriation or conversion of any such mineral deposit was involuntary, or if the defendant in any action brought under this section had probable cause to believe that the land on which the appropriation or conversion was committed was his own or the land of the person in whose service or by whose direction such act was done, the measure of damages shall be the sum as would compensate for the actual damages.

(c) Damages awarded pursuant to this section shall be limited to those determined to have occurred within the five-year period immediately preceding the date of commencement of the action.

(Amended by Stats. 1976, Ch. 1280.)



6224.3

(a) A person shall not construct, place, maintain, own, use, or possess a structure or facility on land that is under the commission s jurisdiction and that is owned by the state without first obtaining all necessary easements, leases, or permits from the commission that authorize the construction, placement, maintenance, ownership, use, or possession of the structure or facility.

(b) Except as provided in subdivisions (a), (b), and (c) of Section 6224.5, and except for facilities owned by an electrical corporation, as defined in Section 218 of the Public Utilities Code or a gas corporation as defined in Section 222 of the Public Utilities Code, that were installed on lands pursuant to a property interest or a claim of right before the lands became state lands, a person, other than a telegraph or telephone corporation acting pursuant to Section 7901 of the Public Utilities Code or a franchised cable television corporation, as defined in Section 216.4 of the Public Utilities Code, and limited to their usage of poles, conduits, cables, wires, and associated appurtenances under either their ownership or the ownership of an electrical corporation, who violates subdivision (a) shall be liable for a penalty of not more than one thousand dollars ($1,000) a day or an amount that is not more than 60 percent higher than the full fair market rental for each month that a violation occurs. If the violation occurs during only part of a calendar month, the commission may prorate the penalty.

(c) In determining the appropriate penalty described in subdivision (b), the commission shall consider all of the following factors:

(1) The physical extent of the violation on the land under the commission s jurisdiction, and that is owned by the state.

(2) The degree of culpability of the violator.

(3) The degree of cooperation of the violator and whether the structure or facility is susceptible to removal or the violation is susceptible to resolution.

(4) Any prior history of violations of statutes or leases pertaining to lands under the commission s jurisdiction, and that are owned by the state, including the past history of the violator in taking all feasible steps or procedures necessary or appropriate to correct a violation.

(5) The extent to which the violation causes environmental harm or impairs lawful public access to lands under the commission s jurisdiction, and that are owned by the state.

(6) Any factor determined by the commission to be relevant to a fair and just result, and in the best interest of the state.

(d) The penalty described in this section shall be imposed from the first day the commission issues an order to the day when the violation is cured.

(e) The commission may enjoin a person who violates subdivision (a) from continuing that violation.

(f) The commission may require a person who violates subdivision (a) to remove the structure or facility from lands that are owned by the state at the person s own expense. If the violator refuses to remove the structure or facility, or if the violator cannot be located, the commission may, at its own expense, remove the structure or facility from the land under the commission s jurisdiction, and that is owned by the state. The commission may pursue whatever legal remedies are available to recover the removal costs from the violator.

(g) For the purposes of this section, a structure or facility shall include, but is not limited to, buildings, boat houses, docks, piers, revetments, fill, pilings, pipelines, groins, jetties, seawalls, breakwaters, and bulkheads.

(h) If the Attorney General prevails in a civil action necessary to enforce an order of the commission issued pursuant to this section, the Attorney General shall be awarded attorney s fees and costs.

(i) The remedies provided by this section are in addition to and not in lieu of any other penalty or sanction provided by law.

(Added by Stats. 2012, Ch. 247, Sec. 1. Effective January 1, 2013.)



6224.4

(a) Before the commission considers whether to pursue a remedy provided under Section 6224.3, the commission shall first provide a written notice to the person against whom the commission seeks to impose the penalty. The notice shall include an opportunity for a hearing before the commission at a properly noticed public meeting. The commission shall send the notice not less than 30 days before the date set for conducting a hearing pursuant to this section. A notice shall include all of the following:

(1) The date, time, and location of the commission hearing where the person may appear and be heard.

(2) A statement of the authority and jurisdiction under which the hearing is to be held.

(3) A reference to the particular sections of the statutes and rules involved.

(4) A short and plain statement of the matters asserted or charged, including a description of the violation complained of with reasonable certainty as to its character and location.

(5) A statement indicating whether and under what circumstances an order by default may be entered.

(b) In lieu of personal service, service of notice may be made by registered mail and by posting a copy of the notice on the structure or facility that is in violation of subdivision (a) of Section 6224.3.

(c) If the person fails to appear at the noticed hearing, the commission may issue an order.

(d) A hearing shall be scheduled as a regular calendar item at a properly noticed commission meeting. A commission member shall serve as a presiding officer at a hearing held pursuant to this section and conduct the hearing in accordance with Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code, including Article 10 (commencing with Section 11445.10) of that chapter.

(e) A person against whom the commission has issued an order imposing a remedy provided in Section 6224.3 may seek review of the order pursuant to Section 1094.5 of the Code of Civil Procedure by filing a petition for writ of mandate within 60 days after the commission s action has become final.

(Added by Stats. 2012, Ch. 247, Sec. 2. Effective January 1, 2013.)



6224.5

(a) If, as of January 1, 2013, a person is in violation of subdivision (a) of Section 6224.3, that person shall not be subject to a penalty pursuant to that section, if the person, on or before July 1, 2013, remedies the violation or submits to the commission a completed lease application, including the payment of all fees and costs. The remedy may include, but is not limited to, entering into an appropriate lease with the commission or adequately removing the structure or facility.

(b) A person shall not be subject to a penalty or order pursuant to Section 6224.3, if the person submits a notice to the commission that a structure or facility owned by that person is potentially in violation of subdivision (a) of Section 6224.3 and the person, within six months from the date the notice is received by the commission, remedies the violation or submits to the commission a completed lease application, including the payment of all fees and costs. This subdivision shall apply only if the potential violator submits a notice to the commission before the commission otherwise receives notice or information regarding the potential violation, or takes action against the violator.

(c) If any pole, conduit, cable, wire, pipeline, or associated appurtenance that is owned by an electrical corporation, as defined in Section 218 of the Public Utilities Code, or a gas corporation, as defined in Section 222 of the Public Utilities Code, violates subdivision (a) of Section 6224.3, and the electrical or gas corporation can demonstrate that it has not received actual notice that it does not have adequate existing land rights for its structure or facility located on land under the commission s jurisdiction, the electrical or gas corporation shall not be subject to a penalty or order pursuant to Section 6224.3 if the electrical or gas corporation remedies the violation or submits to the commission a completed lease application, including the payment of all fees and costs, or files with a court of competent jurisdiction a motion to perfect a prescriptive easement within six months from the date the violation is reported or the mistake is discovered.

(d) The commission may adopt regulations necessary or useful to carry out this section and Sections 6224.3 and 6224.4.

(Amended by Stats. 2013, Ch. 76, Sec. 172. Effective January 1, 2014.)



6225

(a) The commission shall conduct research, investigations, and title searches on the real property in this state of the beaches of Lake Tahoe which is dedicated for public use and make a report of its findings which shall be open for public inspection. For the purpose of this section the commission may contract upon such terms and conditions as will be in the best interest of the people of the state with one or more private persons, firms, associations, organizations, partnerships, corporations, companies, or public agencies to conduct such research, investigations, and title searches.

(b) Notwithstanding any other provision of law, whenever it appears by final decree of any court of competent jurisdiction that title to any beach property of Lake Tahoe, for which the commission in cooperation with the county has conducted a title search, is vested in a county, the county shall dedicate such beach property to the state.

(c) The state shall be under no obligation to operate and maintain the beach property so dedicated to the state. The county or a public agency in which the beach property is situated may, subject to approval of the commission, operate, maintain, or make improvements on such beach property.

(Added by renumbering Section 6224 (as added by Stats. 1968, Ch. 1397) by Stats. 1969, Ch. 1222.)



6226

(a) On or before March 1, 2012, the commission, in consultation with the Department of Conservation, shall report to the Legislature on regulatory action, pending or already taken, and statutory recommendations for the Legislature to ensure maximum safety and prevention of harm during offshore oil drilling. The report shall include, but not be limited to, all of the following:

(1) A comprehensive set of requirements for offshore oil drilling rigs operating in state waters to have fully redundant and functioning safety systems to prevent a failure of a blowout preventer from causing a major oil spill.

(2) A complete description of a response plan to control a blowout and manage the accompanying discharge of hydrocarbons, including both of the following:

(A) The technology and timeline for regaining control of a well.

(B) The strategy, organization, and resources necessary to avoid harm to the environment and human health from hydrocarbons.

(3) Requirements for the use of the best available and safest technologies and practices, if the failure of equipment would have a significant effect on safety, health, or the environment.

(b) A report to be submitted pursuant to subdivision (a) shall be prepared in consideration of, but not limited to, all relevant and applicable information contained in reports and investigations related to the 2010 Deepwater Horizon oil spill in the Gulf of Mexico.

(c) (1) A report to be submitted pursuant to subdivision (a) shall be submitted in compliance with Section 9795 of the Government Code.

(2) Pursuant to Section 10231.5 of the Government Code, this section is repealed on January 1, 2016.

(Added by Stats. 2011, Ch. 583, Sec. 4. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions.)






CHAPTER 3.2. Sea Grant Program

6230

An amount specified in the annual Budget Act shall be available for distribution for public and private higher education for use as up to two-thirds of the local matching share for projects under the National Sea Grant College and Program Act of 1966 (P.L. 89-688) approved, upon the recommendation of the advisory panel appointed pursuant to Section 6232, by the Secretary of the Resources Agency or the secretary s designee.

(Amended by Stats. 2001, Ch. 745, Sec. 177. Effective October 12, 2001.)



6231

There shall be a Sea Grant Advisory Panel consisting of 17 members as provided in Sections 6232, 6233, and 6234. The advisory panel shall do all of the following:

(a) Review all applications for funding under this section and make recommendations based upon the priorities it establishes.

(b) Periodically review progress on sea grant research projects subsequent to their approval and funding under this chapter.

(c) Make recommendations to the Secretary of the Resources Agency with respect to the implementation of this section.

(Amended by Stats. 2001, Ch. 745, Sec. 178. Effective October 12, 2001.)



6232

The Secretary of the Resources Agency shall appoint the following members of the advisory panel, who shall serve at the pleasure of the secretary:

(a) A representative of the Department of Boating and Waterways.

(b) A representative of the Department of Conservation.

(c) A representative of the Department of Fish and Game.

(d) The Executive Director of the California Coastal Commission or the executive director s designee.

(e) A representative of the fish industry.

(f) A representative of the aquaculture industry.

(g) A representative of the ocean engineering industry.

(h) A representative of the University of California.

(i) A representative of the California State University.

(j) A representative of a private California institution of higher education that is participating in the National Sea Grant Program.

(k) A representative of the State Lands Commission.

(l) A representative of the Office of Environmental Health Hazard Assessment.

(m) A representative of the State Water Resources Control Board.

(n) A representative of the Office of Oil Spill Prevention and Response in the Department of Fish and Game, designated by the administrator for oil spill response.

(Added by Stats. 1997, Ch. 293, Sec. 5. Effective August 18, 1997.)



6233

(a) The Senate Committee on Rules shall appoint one Member of the Senate to the advisory panel, who shall serve at the pleasure of the Senate Committee on Rules.

(b) The Speaker of the Assembly shall appoint one Member of the Assembly to the advisory panel, who shall serve at the pleasure of the Speaker. This member shall not be of the same political party as the member appointed by the Senate Committee on Rules.

(Added by Stats. 1997, Ch. 293, Sec. 5. Effective August 18, 1997.)



6234

The Secretary of the Resources Agency, or the secretary s designee shall be a member of the advisory panel and shall serve as chairperson of the advisory panel.

(Added by Stats. 1997, Ch. 293, Sec. 5. Effective August 18, 1997.)



6235

All advisory panel members shall serve without compensation.

(Added by Stats. 1997, Ch. 293, Sec. 5. Effective August 18, 1997.)



6236

The Sea Grant research projects selected for the state support under this chapter shall have a clearly defined benefit to the people of the State of California. Those projects, to be conducted by universities, colleges, or other institutions participating in the California Sea Grant College Program, shall be applicable to marine and coastal resources management, policy, science, and engineering issues that face this state now or in the reasonably foreseeable future.

(Added by Stats. 1997, Ch. 293, Sec. 5. Effective August 18, 1997.)



6237

(a) The Legislature hereby finds and declares that the funding provided by this chapter is needed to stimulate the development and utilization of ocean and coastal resources by working constructively with private sector firms and individuals.

(b) The Legislature further recognizes the high productivity of the California Sea Grant College Program, the only statewide program systematically devoted to supporting fundamental research, education, and extension activities on the diversity of problems related to marine resources protection and development.

(Added by Stats. 1997, Ch. 293, Sec. 5. Effective August 18, 1997.)



6238

Nothing in this chapter shall be construed to preclude the application for funding of any project that would be eligible for funding under the terms of the National Sea Grant College and Program Act of 1966.

(Added by Stats. 1997, Ch. 293, Sec. 5. Effective August 18, 1997.)






CHAPTER 3.4. California Coastal Sanctuary

6240

This chapter shall be known, and may be cited, as the California Coastal Sanctuary Act of 1994.

(Repealed and added by Stats. 1994, Ch. 970, Sec. 2. Effective January 1, 1995.)



6241

The Legislature hereby finds and declares that offshore oil and gas production in certain areas of state waters poses an unacceptably high risk of damage and disruption to the marine environment of the state.

(Repealed and added by Stats. 1994, Ch. 970, Sec. 2. Effective January 1, 1995.)



6242

(a) A California Coastal Sanctuary is hereby created which includes all state waters subject to tidal influence, except as provided in subdivisions (b) and (c).

(b) The California Coastal Sanctuary shall not include any state waters subject to a lease for the extraction of oil or gas in effect on January 1, 1995, unless the lease is deeded or otherwise reverts to the state after that date.

(c) The California Coastal Sanctuary shall not include any state waters situated east of the Carquinez Bridges on Interstate 80.

(Repealed and added by Stats. 1994, Ch. 970, Sec. 2. Effective January 1, 1995.)



6243

Notwithstanding any provision of Article 4 (commencing with Section 6870) of Chapter 3 of Part 2 or any other provision of law, no state agency or state officer shall enter into any new lease for the extraction of oil or gas from the California Coastal Sanctuary, unless the President of the United States has found a severe energy supply interruption and has ordered distribution of the Strategic Petroleum Reserve pursuant to Section 6241(d) of Title 42 of the United States Code, the Governor finds that the energy resources of the sanctuary will contribute significantly to the alleviation of that interruption, and the Legislature subsequently acts to amend this chapter to allow that extraction.

(Repealed and added by Stats. 1994, Ch. 970, Sec. 2. Effective January 1, 1995.)



6244

The commission may enter into any lease for the extraction of oil or gas from state-owned tide and submerged lands in the California Coastal Sanctuary if the commission determines that those oil or gas deposits are being drained by means of producing wells upon adjacent federal lands and the lease is in the best interests of the state.

(Added by Stats. 1994, Ch. 970, Sec. 2. Effective January 1, 1995.)






CHAPTER 4. Administration and Control of Swamp, Overflowed, Tide, or Submerged Lands, and Structures Thereon

ARTICLE 1. Administration and Control Generally

6301

The commission has exclusive jurisdiction over all ungranted tidelands and submerged lands owned by the State, and of the beds of navigable rivers, streams, lakes, bays, estuaries, inlets, and straits, including tidelands and submerged lands or any interest therein, whether within or beyond the boundaries of the State as established by law, which have been or may be acquired by the State (a) by quitclaim, cession, grant, contract, or otherwise from the United States or any agency thereof, or (b) by any other means. All jurisdiction and authority remaining in the State as to tidelands and submerged lands as to which grants have been or may be made is vested in the commission.

The commission shall exclusively administer and control all such lands, and may lease or otherwise dispose of such lands, as provided by law, upon such terms and for such consideration, if any, as are determined by it.

The provisions of this section do not apply to land of the classes described in Section 6403, as added by Chapter 227 of the Statutes of 1947.

(Amended by Stats. 1951, Ch. 1009.)



6301.2

Notwithstanding any of the provisions of the Governor s Reorganization Plan No. 2 of 1969 for the Reorganization of the Executive Branch of California State Government, if such reorganization plan becomes effective pursuant to Section 12080.5 of the Government Code, it shall have no effect whatever upon the nonmineral management functions, authorities, and responsibilities of state tidelands and submerged lands lying below such tidelands, and swamp and overflow lands affected by tides, including any such lands granted to a local agency (including, but not limited to, any of the tidelands and submerged lands which have been granted in trust to the City of Long Beach), currently within the jurisdiction of the commission. The Legislative Counsel shall include the exclusion of such functions, authorities, and responsibilities of the commission from the transfers of functions provided for by Reorganization Plan No. 2 of 1969 in preparing the bill required pursuant to Section 12081 of the Government Code.

(Added by Stats. 1969, Ch. 1593.)



6301.5

The commission may act in behalf of the State of California pursuant to Section 7 of the Outer Continental Shelf Lands Act, an Act of Congress approved by the President on August 7, 1953 (67 Stat. 462, 43 U.S.C. Section 1336), and negotiate, with the concurrence of the Attorney General of California, with the Secretary of the Interior and with the Attorney General of the United States respecting operations under existing mineral leases, if any there be in lands in controversy, and the payment and impounding of rents and other sums payable thereunder, and respecting the issuance or nonissuance of new mineral leases pending the settlement or adjudication of any controversy, which now exists or may arise, between the United States and the State of California as to whether or not lands are subject to the provisions of said act. With the concurrence of the Attorney General of California, the commission also may enter into and execute agreements respecting the said subjects for, in behalf of, and in the name of the State, with the Secretary of the Interior, who, with the concurrence of the Attorney General of the United States, is authorized by the said act to enter into such agreements in behalf of the United States. With the concurrence of the Attorney General of California, the authority vested in the commission by this section extends to and includes all tidelands and submerged lands, or any interest therein, along the coast of the State of California, whether they be within or beyond the boundaries of the State as established by law, which have been or may be acquired by the State in any of the manners enumerated in Section 6301.

No agreement entered into pursuant to this section shall become effective unless and until it is approved by the Governor.

(Added by Stats. 1956, Ch. 12.)



6301.6

If any funds are impounded pursuant to Section 6301.5 under the custody and control of the State of California, such impounded funds may be invested and reinvested by the Director of Finance in bonds or other obligations of the United States. Such securities may be sold or exchanged by the Director of Finance if, in his opinion, such sale or exchange is in the best interests of the State, and shall be sold by him whenever, and to the extent, necessary to effect any required transfer or other disposition of the impounded funds.

Securities purchased or otherwise acquired under the authority of this section shall be deposited and held in the custody and safekeeping of the State Treasurer, in the name of the account in the fund from which the investments were made.

Interest earned or other increment derived from investments made pursuant to this section shall, on order of the State Controller, be deposited in the fund from which the investments were made to the credit of the account covering the impounded funds, in augmentation of such impounded funds.

(Added by Stats. 1957, Ch. 2006.)



6301.7

The commission may negotiate with, and with the approval of the Governor may enter into agreements with, the United States, or any official, agency, licensee, permittee, or lessee thereof, concerning the effect, if any, of any then existing or proposed or projected fill, dredging, or construction operations or other activities on or adjacent to tide and submerged lands within the County of Los Angeles or Ventura upon the boundary between state-owned submerged lands and the outer continental shelf lands under the jurisdiction of the United States, or concerning the location of that boundary. The agreements may include, but are not limited to, a waiver on behalf of the State of California of any state-owned submerged lands which would otherwise inure to the state as a result of any such fill, dredging, or construction operations, or other activities. The commission shall, before entering into any such agreement, find that the agreement is in the public interest.

(Amended by Stats. 1983, Ch. 687, Sec. 1. Effective September 11, 1983.)



6302

The commission may eject from any tide and submerged lands, beds of navigable channels, streams, rivers, creeks, lakes, bays, and inlets under its jurisdiction, any person, firm, or corporation, trespassing upon any such lands, through appropriate action in the courts of this state. The commission may recover costs of ejectment through the legal action.

(Amended by Stats. 1987, Ch. 969, Sec. 2.)



6302.1

(a) (1) The commission may take immediate action, without notice, to remove from areas under its jurisdiction a vessel that is left unattended and is moored, docked, beached, or made fast to land in a position as to obstruct the normal movement of traffic or in a condition as to create a hazard to navigation, other vessels using a waterway, or the property of another.

(2) The commission may take immediate action, without notice, to remove from areas under its jurisdiction a vessel that poses a significant threat to the public health, safety, or welfare or to sensitive habitat, wildlife, or water quality, or that constitutes a public nuisance.

(3) A vessel removed under this section that remains unclaimed for 30 days after notice of removal is abandoned property.

(4) After removal of the vessel pursuant to paragraph (1) or (2), the commission shall mail a notice to the owner, if known, and any known lienholder, that informs the owner and lienholder that if the vessel remains unclaimed for 30 days, it will be deemed abandoned property, and the commission may dispose of it pursuant to Section 6302.3.

(b) (1) The commission may remove from areas under its jurisdiction a vessel that has been placed on state lands without its permission. Prior to removal of the vessel, the commission shall do both of the following:

(A) Give a 30-day notice to remove the vessel by attaching it to the vessel in a clearly visible place.

(B) Use reasonable means to identify and locate the owner and any lienholder. If the owner is located, the commission shall mail notice to the owner to remove the property by a date certain at least 15 days from the date of the notice.

(2) If a vessel remains unclaimed after the expiration of the 30 days notice period and the 15 days owner notice, if applicable, in accordance with paragraph (1), it is abandoned property and the commission may direct the disposition of the property pursuant to Section 6302.3. The commission may also either remove the vessel or allow it to remain in place until the commission takes action to dispose of the property.

(c) Upon request of the owner and after payment of the costs of removal and storage, the commission shall return to the owner a vessel removed under this section.

(d) The commission, at its discretion, may remove and dispose of an abandoned or derelict vessel on a navigable waterway in the state that is not under the jurisdiction of the commission pursuant to this section, if requested to do so by another public entity that has regulatory authority over the area where the vessel is located.

(e) The commission may recover all costs incurred in removal actions undertaken pursuant to this section, including administrative costs and the costs of compliance with the requirements of the California Environmental Quality Act (Division 13 (commencing with Section 21000)), through an appropriate action in the courts of this state or by use of any available administrative remedy.

(f) For purposes of this section the following definitions apply:

(1) Appropriate action means any cause of action available at law or in equity.

(2) Commission includes the staff or agents of the commission or other federal, state, or local agencies operating in concert with or under the direction of the commission.

(3) Unclaimed means that an owner or a lienholder of the vessel has not contacted the commission in response to a notice made pursuant to this section, if notice is required, and has not made adequate arrangements to take or remove the vessel to an authorized location.

(4) Vessel includes any of the following:

(A) A vessel, boat, raft, or similar watercraft.

(B) A buoy, anchor, mooring, or other ground tackle used to secure a vessel, boat, raft, or similar watercraft.

(C) A hulk, derelict, wreck, or parts of a ship, vessel, or other watercraft.

(Amended by Stats. 2011, Ch. 595, Sec. 2. Effective January 1, 2012.)



6302.3

(a) The commission, at a properly noticed commission hearing, may take title to an abandoned vessel subject to disposal pursuant to Section 6302.1 for the sole purpose of abatement, without satisfying any lien on the property, and may cause the property to be sold, destroyed, or otherwise disposed of in any manner it determines is expedient or convenient. Those abandoned vessels shall not be considered surplus state property for the purposes of removal, disposal, or destruction. Title to property transferred by the commission by sale or otherwise to third parties shall be clear of any lien or encumbrance.

(b) Notice of that meeting shall be given to a known owner and known lienholder, and the known owner, lienholder, or other interested party shall be given the right to appear and be heard prior to disposition of the property.

(c) A hearing on the disposition of property held pursuant to this section shall be an informal hearing pursuant to Section 11445.20 of the Government Code, unless designated as a formal hearing by the commission.

(d) Any action with regard to the disposition of the property as directed by the commission, with the exception of returning the property to the owner, shall be delayed for 30 days after the date of the commission s determination, to allow the owner to pursue any other cause of action in law or equity.

(e) The commission s cost of disposing of abandoned property, including staff time and legal and attorney s fees, may be recovered by appropriate action in any court in which an action may be properly brought or by use of any available administrative remedy. If the property is sold, the commission may recover its costs from any proceeds of the sale and any additional funds received shall be deposited into the General Fund.

(Added by Stats. 2011, Ch. 595, Sec. 3. Effective January 1, 2012.)



6302.4

(a) At the request of the commission, an employee or agent of the commission or a peace officer of the federal or state government or a city, county, or other political subdivision of the state shall have the authority to board a vessel for the purposes of carrying out Section 6302.1 or 6302.3.

(b) An action of the commission with regard to any property acquired or disposed of pursuant to Section 6302.1 or 6302.3 is exempt from the State Contract Act (Chapter 1 (commencing with Section 10100) of Part 2 of Division 2 of the Public Contract Code).

(Added by Stats. 2011, Ch. 595, Sec. 4. Effective January 1, 2012.)



6303

The commission may grant the privilege of depositing material upon or removing or extracting material from swamp, overflowed, marsh, tide or submerged lands, beds of navigable streams, channels, rivers, creeks, bays or inlets owned by the State, for improvement of navigation, reclamation, flood control or, for purposes connected with the erection or maintenance of structures authorized under Article 2 (commencing at Section 6321) of this chapter, upon such terms and conditions and for such consideration as will be for the best interests of this State.

When a contractor or permittee has a contract with or a permit from the federal government or any authorized public agency to dredge swamp, overflowed, marsh, tide or submerged lands, beds of navigable streams, channels, rivers, creeks, bays, or inlets for the improvement of navigation, reclamation, or flood control, the commission, may when in the best interests of the State, allow such contractor or permittee to have sand, gravel, or other spoils dredged from the sovereign lands of the State located within the areas specified in such contract or permit upon such terms and conditions and for such consideration as will be in the best interests of the State notwithstanding the provisions of Section 6900 and Section 6992 in respect to competitive bidding. The amounts of sand, gravel or other spoils so removed from sovereign lands shall not exceed those specified in the contract or permit.

(Amended by Stats. 1961, Ch. 356.)



6303.1

Any person who knowingly and willfully fills, dredges, or reclaims any state-owned land under the jurisdiction of the commission underlying any navigable waters, or who erects, maintains, removes, or alters any structure on such land, without written authorization from the commission is guilty of a misdemeanor.

Nothing in this section shall be construed to prevent public agencies from performing emergency alteration, maintenance, repair, or removal of flood control works or structures on state-owned lands underlying navigable waters.

(Amended by Stats. 1975, Ch. 1205.)



6304

The commission may cooperate with the Coastal Engineering Research Board of the United States Army Corps of Engineers, and may expend such moneys as are necessary for cooperative work with that board out of any appropriation made for the purposes of this section.

(Amended by Stats. 2005, Ch. 701, Sec. 2. Effective January 1, 2006.)



6305

The powers granted by this chapter to the commission as to leasing or granting of rights or privileges with relation to the lands owned by the state are hereby conferred upon the local trustee of granted public trust lands to which those lands have been granted.

(Amended by Stats. 2012, Ch. 206, Sec. 3. Effective January 1, 2013.)



6306

(a) For purposes of this division, local trustee of granted public trust lands means a county, city, or district, including a water, sanitary, regional park, port, or harbor district, or any other local, political, or corporate subdivision that has been granted, conveyed, or transferred by statute, public trust lands, including tidelands, submerged lands, or the beds of navigable waters, through a legislative grant. A local trustee of granted public trust lands is a trustee of state lands.

(b) Notwithstanding any other law, every local trustee of granted public trust lands shall establish and maintain accounting procedures, in accordance with generally accepted accounting principles, providing accurate records of all revenues received from the trust lands and trust assets and of all expenditures of those revenues. If a trust grantee has several trust grants of adjacent lands and operates the granted lands as a single integrated entity, separation of accounting records for each trust grant is not required.

(c) All revenues received from trust lands and trust assets administered or collected by a local trustee of granted public trust lands shall be expended only for those uses and purposes consistent with the public trust for commerce, navigation, and fisheries, and the applicable statutory grant.

(d) All funds received or generated from trust lands or trust assets shall be segregated in separate accounts from nontrust received or generated funds.

(e) (1) Unless otherwise prescribed by an applicable statutory grant, on or before October 1 of each year, each local trustee of granted public trust lands shall file with the commission a detailed statement of all revenues and expenditures relating to its trust lands and trust assets, including obligations incurred but not yet paid, covering the fiscal year preceding submission of the statement.

(2) The statement shall be prepared in accordance with generally accepted accounting principles and may take the form of an annual audit prepared by or for the local trustee of granted public trust lands.

(3) (A) The detailed statement shall be submitted along with a standardized reporting form developed by the commission.

(B) The commission shall use an existing reporting form previously developed for purposes of this paragraph, if a finding is made by the commission that it is generally responsive to the needs of the commission as prescribed in this section. Alternatively, the commission may develop a reporting form that requires a local trustee of granted public lands to report on all of the following:

(i) A summary of all funds received or generated from trust lands or trust assets.

(ii) A summary of all spending of funds received or generated from trust lands or trust assets.

(iii) Any other disposition of funds received or generated from trust lands or trust assets or of the trust lands or trust assets themselves.

(iv) A description of the manner in which the statement required by this subdivision and accompanying the reporting form is organized.

(v) Any other information that the commission deems to be included in an accounting of granted public trust lands.

(C) The adoption of the form by the commission pursuant to this subdivision is the prescription of a form for purposes of subdivision (c) of Section 11340.9 of the Government Code.

(4) All forms and supporting statements submitted pursuant to this section shall be public records and be made available on the commission s Internet Web site.

(f) (1) The costs that may be incurred by a local trustee of granted public trust lands that result from any new duties imposed upon that trustee by the act amending this section in the 2011 12 Regular Session of the Legislature, including the requirement to submit a standardized reporting form required by paragraph (3) of subdivision (e), shall be paid from the revenues derived from its granted public trust lands and assets specified in subdivision (b).

(2) If the revenues derived from the granted public trust lands and assets specified in subdivision (b) are not sufficient to pay the costs for the duties specified in paragraph (1), the commission shall exempt the local trustee of granted public trust lands from performing those duties for which the revenues are not sufficient, or grant a deadline extension from the performance of those duties until sufficient funds are available.

(Amended by Stats. 2012, Ch. 206, Sec. 4. Effective January 1, 2013.)



6306.1

Notwithstanding any other provision of law, the State Lands Commission and the City of Los Angeles, acting by and through its Board of Harbor Commissioners, may take all actions which are necessary for mitigation of expansion of the Port of Los Angeles by the enhancement, restoration, and management of Batiquitos Lagoon in the County of San Diego. Nothing in this section exempts the Batiquitos Lagoon Restoration Project from the regulatory requirements or jurisdiction of any public entity.

If any interests in property are acquired as a part of the Batiquitos Lagoon mitigation project, these interests are to be held in trust for the public as sovereign lands by the State Lands Commission.

The Legislature finds that adequate area for appropriate mitigation of impacts on biological resources does not presently exist within Los Angeles Harbor. The City of Los Angeles, acting by and through its Board of Harbor Commissioners, may expend harbor revenue funds to enhance, restore, and manage Batiquitos Lagoon. The Legislature further finds that the enhancement, restoration, and management of Batiquitos Lagoon will provide benefits to the Port of Los Angeles and the community because it will (1) facilitate the development of an outer harbor landfill which is the initial step in relocating hazardous liquid bulk facilities in the port, thereby providing substantial safety benefits to the surrounding community, (2) allow the port, as part of a larger project, to generate substantial additional revenues to carry out the mandate in the state tidelands grants that the port promote commerce, navigation, and fishery; and (3) create future opportunities for recreational development consistent with tideland grants.

The port shall provide a recreational boating sanitation facility, navigational aids in the Cabrillo Channel, and a free boating safety publication. Provision of these facilities shall be considered by the California Coastal Commission in determining whether the conditions of coastal permit 5-85-623 have been met.

(Added by Stats. 1986, Ch. 1415, Sec. 1. Effective September 30, 1986.)



6306.2

(a) Notwithstanding any other provision of law, in order to mitigate the effects of the project which is the subject of the Department of the Army Permit No. 14003E48B, issued July 23, 1986, the City of Oakland, acting by and through its Board of Port Commissioners, may use revenue accruing from, or out of, the use of granted tidelands, for the acquisition of land, or an interest in land, located outside the geographical boundaries of the trust grant, or for the enhancement, restoration, or management of land located outside the trust grant, if the commission makes all of the following determinations:

(1) That adequate areas for appropriate mitigation do not presently exist within the geographical boundaries of the port district trust grants, and that if some of the mitigation can occur within the geographical boundaries of the port district trust grants, that mitigation will be included in the mitigation program.

(2) That the proposed offsite mitigation best promotes appropriate public trust purposes for which sovereign tidelands and submerged lands are held by the state, its location is appropriate in consideration of public trust needs, and it addresses the specific impacts of the project.

(3) That, unless the proposed offsite mitigation is to be located within another tidelands trust grant, title to any land or interest in land acquired, as well as any land which is to be enhanced, restored, or managed, will be transferred to the state, acting by and through the State Lands Commission, to be held in trust for the public as land having the legal character of sovereign lands.

(4) That the mitigation is in the best interest of the state.

(b) The State Lands Commission may lease any land or interest in land transferred to it pursuant to this section, as provided by Part 2 (commencing with Section 6501).

(Added by Stats. 1986, Ch. 1415, Sec. 2. Effective September 30, 1986.)



6307

(a) The commission may enter into an exchange, with any person or any private or public entity, of filled or reclaimed tide and submerged lands or beds of navigable waterways, or interests in these lands, that are subject to the public trust for commerce, navigation, and fisheries, for other lands or interests in lands, if the commission finds that all of the following conditions are met:

(1) The exchange is for one or more of the purposes listed in subdivision (c).

(2) The lands or interests in lands to be acquired in the exchange will provide a significant benefit to the public trust.

(3) The exchange does not substantially interfere with public rights of navigation and fishing.

(4) The monetary value of the lands or interests in lands received by the trust in exchange is equal to or greater than that of the lands or interests in lands given by the trust in exchange.

(5) The lands or interest in lands given in exchange have been cut off from water access and no longer are in fact tidelands or submerged lands or navigable waterways, by virtue of having been filled or reclaimed, and are relatively useless for public trust purposes.

(6) The exchange is in the best interests of the state.

(b) Pursuant to an exchange agreement, the commission may free the lands or interest in lands given in exchange from the public trust and shall impose the public trust on the lands or interests in lands received in exchange.

(c) An exchange made by the commission pursuant to subdivision (a) shall be for one or more of the following purposes, as determined by the commission:

(1) To improve navigation or waterways.

(2) To aid in reclamation or flood control.

(3) To enhance the physical configuration of the shoreline or trust land ownership.

(4) To enhance public access to or along the water.

(5) To enhance waterfront and nearshore development or redevelopment for public trust purposes.

(6) To preserve, enhance, or create wetlands, riparian or littoral habitat, or open space.

(7) To resolve boundary or title disputes.

(d) The commission may release the mineral rights in the lands or interests in lands given in exchange if it obtains the mineral rights in the lands or interests in lands received in exchange.

(e) The grantee of any lands or interests in lands given in exchange may bring a quiet title action under Chapter 7 (commencing with Section 6461) of Part 1 of Division 6 of this code or Chapter 4 (commencing with Section 760.010) of Title 10 of Part 2 of the Code of Civil Procedure.

(Repealed and added by Stats. 2005, Ch. 585, Sec. 3. Effective October 6, 2005.)



6307.1

(a) This section applies only to land in which California has a sovereign interest that lies within the boundaries of the State of Arizona and land in which Arizona has a sovereign interest that lies within the boundaries of the State of California, as a result of changes in the course of the Colorado River, and the redefinition in 1963 of the boundary between the two states.

(b) The commission may enter into land exchange agreements with Arizona to transfer California s sovereign interest in land located within the boundaries of Arizona and to acquire Arizona s sovereign interest in land located within the boundaries of California.

(c) The fair market value of the land transferred to Arizona shall be equal to the fair market value of the land acquired from Arizona. This requirement is not mandatory for each separate exchange transaction, but to the extent possible shall be complied with upon completion of all possible exchanges.

(d) The total value of all lands exchanged pursuant to this section shall be determined according to fair market value. Upon completion of all possible exchanges, if there is a difference between the total value of all land transferred to Arizona, and all land acquired by California, the difference shall be eliminated by cash payments from or to the Land Bank Fund established by the Kapiloff Land Bank Act (Division 7 (commencing with Section 8600)).

(e) The commission may release the mineral rights in all the land transferred if it receives the mineral rights in all the land acquired.

(f) All land to be acquired by California pursuant to this section shall become, upon acquisition, sovereign land of California subject to the public trust. Any exchange shall be void unless the land to be acquired by Arizona pursuant to the exchange becomes, upon acquisition, sovereign land of Arizona subject to the public trust.

(g) Any land exchange made pursuant to this section shall be subject to the exemption from the California Environmental Quality Act contained in Section 21080.11.

(Amended by Stats. 2003, Ch. 62, Sec. 248. Effective January 1, 2004.)



6308

If an action or proceeding is commenced by or against a county, city, or other political subdivision or agency of the state involving the title to or the boundaries of tidelands or submerged lands that have been or may hereafter be granted to it in trust by the Legislature, the State of California shall be joined as a necessary party defendant in the action or proceeding. Service of summons shall be made upon the Chair of the State Lands Commission and upon the Attorney General, and the Attorney General shall represent the state in all the actions or proceedings. If judgment is given against the state in the action or proceeding, costs shall not be recovered from the state.

(Amended by Stats. 2011, Ch. 296, Sec. 259. Effective January 1, 2012.)



6309

(a) The commission shall administer the Shipwreck and Historic Maritime Resources Program, which consists of the activities of the commission pursuant to this section and Sections 6313 and 6314.

(b) The commission has exclusive jurisdiction with respect to salvage operations over and upon all tide and submerged lands of the state. The commission may grant the privilege of conducting salvage operations upon or over those lands by the issuance of permits. The commission may adopt rules and regulations in connection with applications for those permits, and the operations to be conducted in the salvage operation, that the commission determines to be necessary to protect those lands and the uses and purposes reserved to the people of the state.

(c) The commission may issue permits for salvage on granted tide and submerged lands only after consultation with the grantee and a determination by the commission that the proposed salvage operation is not inconsistent with the purposes of the grant.

(d) A salvage permit shall be required of a person or entity to conduct any salvage operation. As used in this section and Section 6313, salvage operation means any activity, including search by electronic means, or exploration or excavation using tools or mechanical devices, with the objective of locating, and recovering or removing vessels, aircraft, or any other cultural object from the surface or subsurface of state submerged lands.

(e) Salvage permits shall be issued for one year, with the option to renew the permit for additional one-year periods at the discretion of the commission upon a showing that the permitholder has diligently and lawfully pursued the permitted activity and has achieved to a reasonable extent the purpose for which the permit was issued.

(f) The commission may require that a person designated by the commission and paid by the permitholder be present during each phase of a salvage operation to observe and monitor compliance with the terms of the permit. The permitholder shall, upon the request of the commission, provide or pay for a reliable communication system for the observer to maintain contact with the office of the commission while on the salvage site.

(g) The commission may issue a permit for the search or recovery of nonhistoric vessels, aircraft, or submerged objects, and for the search, archaeological investigation, and recovery of historic vessels, aircraft, or other submerged historic resources as defined in subdivision (b) of Section 6313. The commission shall determine the appropriate type of permit to issue based on its evaluation of the salvage project and the project s probable impact on the site or objective, and the impact on the state submerged lands. The commission shall not require a permit for any recreational diving activity which does not disturb the subsurface or remove objects or materials from a submerged archaeological site or submerged historic resource as defined in Section 6313.

(h) (1) Permits may be revoked by the commission, after notice to the permitholder, at any time the commission finds that the permitholder has failed to comply with the terms of the permit or any law or regulation governing the permitted activity.

(2) A stop work order may be issued by the executive officer of the commission at the request of the onsite observer provided by subdivision (f), if the observer determines that the activities of the permitholder are not within the permitted activity. A stop work order shall be issued after the nonpermitted activity is brought to the attention of the person in charge of the onsite operation and that person fails or refuses after sufficient time and opportunity to change or correct the activity. Written notice of the stop work order shall be given to the person in charge of the onsite activity and a hearing by the executive officer or his or her designee shall be provided to the permitholder within three business days.

(3) After the hearing the commission may seek enforcement of, or the permitholder may seek relief from, the stop work order in the superior court in the county in which the activity is being conducted. The relief may include damages for failure to comply with the stop work order. The commission may deny an application for a permit when it finds that the applicant has failed to provide, for a period of 60 days, information specifically requested by the commission which is necessary to complete the application.

(i) When title to the objects, including a vessel, to be recovered is vested in the state, the commission shall provide for fair compensation to the permitholder in terms of a percentage of the reasonable cash value, or a fair share, of the objects recovered. The reasonable cash value of the objects shall be determined by appraisal by qualified experts selected by the commission. The commission shall determine the amount constituting fair compensation, taking into consideration the circumstances of each case. Title to all objects recovered is retained by the state until it is released by the commission.

(j) The commission may fix and collect reasonable fees and costs for the processing and issuance of permits under this section. The applicant may be required to post a bond to ensure the completion of the project or payment of costs, or to deposit funds with the commission sufficient to cover costs and expenses chargeable to the applicant by law or by an agreement for reimbursement. If a bond is posted, the bond shall be held by the commission and shall be sufficient to cover all potential costs associated with the project, including preserving, restoring, and protecting the site and its associated finds.

(Amended by Stats. 2006, Ch. 135, Sec. 1. Effective January 1, 2007.)



6310

Whenever tide and submerged lands granted in trust to a county by the Legislature are included within a city s boundaries as the result of that city s incorporation, trust title to such lands shall pass to such city only upon specific authorization and direction of the Legislature and at that time all papers, records, and all other documents pertaining to such lands and the administration thereof shall automatically become the property of the city and shall be transferred to the possession of the appropriate city officials by the county officials having possession thereof; provided, that the city shall pay to the county all costs necessarily incurred in making such transfer.

(Added by Stats. 1968, Ch. 617.)



6311

It is hereby declared to be the policy of this state that any grant of tidelands or submerged lands made after January 1, 1971, within an area which has been designated by the Department of Boating and Waterways as the location of a small craft harbor of refuge, shall contain a reservation and condition requiring the grantee to submit a plan to the Department of Boating and Waterways, within a reasonable period of time after the effective date of the grant, for the construction of facilities necessary or convenient for the use of the granted lands as a small craft harbor of refuge, and requiring the construction of facilities to be completed within a specified period of time after approval of the plan by the Department of Boating and Waterways.

(Amended by Stats. 1992, Ch. 427, Sec. 142. Effective January 1, 1993.)



6311.5

(a) For the purposes of this section, the following terms shall have the following meanings:

(1) Local trustee means a local trustee of granted public trust lands that is a county, city, or district, including water, sanitary, regional park, port, or harbor district, or any other local political or corporate subdivision that has been granted public trust lands through a legislative grant.

(2) Gross public trust revenues means those gross revenues that are subject to subdivision (c) of Section 6306.

(b) Addressing the impacts of sea level rise for all of its legislatively granted public trust lands pursuant to this section shall be among the management priorities of a local trustee. The geographic scope of a local trustee s assessment of the impacts from sea level rise is not required to go beyond the boundaries of the local trustee s granted public trust lands.

(c) A local trustee, whose gross public trust revenues average over two hundred fifty thousand dollars ($250,000) annually between January 1, 2009, and January 1, 2014, shall prepare and submit to the commission, no later than July 1, 2019, an assessment of how the local trustee proposes to address sea level rise. A local trustee whose gross public trust revenues are two hundred fifty thousand dollars ($250,000) or less may, but is not required to, prepare and submit to the commission an assessment.

(d) For the purposes of subdivision (c), a local trustee shall consider and use relevant information from the 2009 California Climate Adaptation Strategy prepared by the Natural Resources Agency, the Report on Sea Level Rise Preparedness prepared by the State Lands Commission, the Sea-Level Rise for the Coasts of California, Oregon, and Washington: Past, Present, and Future, a report prepared by the National Academy of Sciences, the Resolution of the California Ocean Protection Council on Sea-Level Rise, the State of California Sea-Level Rise Guidance Document, and any subsequent updates to those reports that become available six months prior to the date the local trustee submits the assessment to the commission. A local trustee s assessment prepared pursuant to subdivision (c) shall include all of the following:

(1) An assessment of the impact of sea level rise on granted public trust lands, as described in the Resolution of the California Ocean Protection Council on Sea-level Rise and the latest version of the State of California Sea-Level Rise Guidance Document.

(2) Maps showing the areas that may be affected by sea level rise in the years 2030, 2050, and 2100. These maps shall include the potential impacts of 100-year storm events. A local trustee may rely on appropriate maps generated by other entities.

(3) An estimate of the financial cost of the impact of sea level rise on granted public trust lands. The estimate shall consider, but is not limited to, the potential cost of repair of damage to and the value of lost use of improvements and land, and the anticipated cost to prevent or mitigate potential damage.

(4) A description of how the local trustee proposes to protect and preserve natural and manmade resources and facilities located, or proposed to be located, on trust lands and operated in connection with the use of the trust lands. The description shall include, but is not limited to, how wetlands restoration and habitat preservation would mitigate impacts of sea level rise.

(e) In addressing the impacts of sea level rise, a local trustee shall collaborate with its lessees, appropriate local, state, and federal agencies, and other users of the granted public trust lands.

(f) (1) A local trustee that prepares an assessment pursuant to subdivision (c) shall submit a copy to the commission in hard copy and electronic form. The commission shall make the assessment available to the public on its Internet Web site and, for informational purposes, shall send an electronic copy to each member of the Climate Action Team, the climate change program manager in the office of the Secretary for Environmental Protection, and the Governor s Office of Planning and Research.

(2) For purposes of compliance with this subdivision, if a trustee has already completed an assessment of the impacts of sea level rise that meets the criteria of this section, the trustee may submit that assessment to the commission.

(g) The commission shall exempt a local trustee of granted public trust lands from this section if the commission finds either of the following:

(1) The local trustee s public trust lands are not subject to sea level rise by 2100, based upon the highest projections in the most recent version of the State of California Sea-Level Rise Guidance Document.

(2) The cost to provide an assessment of how the local trustee proposes to address the impacts of sea level rise substantially outweighs the benefit the action would have in preventing the potential economic and environmental harms associated with sea level rise on the local trustee s granted public trust lands. In making this determination, the economic benefits of all ecological services provided by the existing natural resources in the local trustee s granted public trust lands shall be considered.

(h) The commission shall exempt a local trustee from this section if the revenues derived from its granted public trust lands and assets subject to subdivision (c) of Section 6306 or funding made available to it from other discretionary sources is not sufficient to pay for the cost of assessing the impacts of sea level rise on granted public trust land and providing this information to the commission.

(i) The commission shall consider a local trustee s request for an exemption pursuant to subdivision (g) or (h) at a properly noticed commission meeting if the request is made before November 1, 2018.

(j) Other than submission of the assessment required by subdivision (c), this section does not require a local trustee to implement any specific actions to address sea level rise pursuant to this section.

(k) Nothing in this section shall be construed to conflict with any federal regulations governing sea level rise.

(Added by Stats. 2013, Ch. 592, Sec. 2. Effective January 1, 2014.)



6312

Neither the state, nor any political subdivision thereof, shall take possession of lawful improvements on validly granted or patented tidelands or submerged lands without the tender of a fair and just compensation for such lawful improvements as may have been made in good faith by the grantee or patentee or his successors in interest pursuant to any express or implied license contained in the grant or patent.

Nothing herein contained shall be deemed to prevent the parties to a grant or patent of tidelands from agreeing, as a part of such grant or patent, that there shall be no compensation paid for any improvement made on those tidelands to which such agreement relates.

Nothing herein contained is intended to increase, diminish, or affect the title of any person in any validly granted or patented tidelands or submerged lands.

This section shall not be construed to require compensation for any change in the use of tidelands or submerged lands as a result of governmental regulation that prohibits, restricts, delays, or otherwise affects the construction of any planned or contemplated improvement.

As used in this section, the term grant or granted shall not be construed to apply to legislative grants in trust to local governmental entities.

(Added by Stats. 1974, Ch. 1191.)



6313

(a) The title to all abandoned shipwrecks and all archaeological sites and historic resources on or in the tide and submerged lands of California is vested in the state. All abandoned shipwrecks and all submerged archaeological sites and submerged historic resources of the state shall be in the custody and subject to the control of the commission for the benefit of the people of the state of California. The commission may transfer title, custody, or control to other state agencies or recognized scientific or educational organizations, institutions, or individuals by appropriate legal conveyance.

(b) As used in this section, submerged archaeological site and submerged historic resource, shall be given the broadest possible meaning, to include any submerged object, structure, building, watercraft, aircraft, or vessel and any associated cargo, armament, tackle, fixture, human remains, or remnant of those objects, or a site, area, person, or place, which is historically or archaeologically significant, or significant in the prehistory or history or exploration, settlement, engineering, commerce, militarism, recreation, or culture of California and that is partially or wholly embedded in or resting on state submerged or tidal lands.

(c) Sites with archaeological or historic significance shall be determined by reference to their eligibility for inclusion in the National Register of Historic Places or the California Register of Historical Resources. Any submerged archaeological site or submerged historic resource remaining in state waters for more than 50 years shall be presumed to be archaeologically or historically significant. The commission, with the assistance of the State Office of Historic Preservation, shall identify, compile, and maintain an inventory of shipwreck sites, or sites of archaeological or historical significance and shall make the listing available to the public.

(d) Permits for salvage operations involving submerged archaeological sites or submerged historic resources may be granted by the commission when the proposed activity is justified by an educational, scientific, or cultural purpose, or the need to protect the integrity of the site or the resource. The commission may issue permits to individuals or organizations representing museums, universities, colleges, or other recognized scientific or educational institutions and individuals that demonstrate the capability to properly carry out archaeological investigations. The commission may deny an application for a permit to an applicant who the commission determines has not demonstrated the ability to properly conduct an archaeological investigation or salvage activities. The commission may consider the applicant s past conduct with regard to salvage operations when making this determination.

(e) (1) Prior to the issuance of a permit under subdivision (d), the applicant shall provide to the commission a detailed project design that includes all of the following:

(A) The purpose of the project.

(B) A description of the methodology, technology, and equipment to be employed.

(C) The project funding source.

(D) A timetable for the completion of the project.

(E) The composition, qualifications, and responsibilities of the project team.

(F) A conservation and curation plan, if applicable.

(G) A plan to document all phases of the project.

(H) A safety plan.

(I) An outline and timetable for preparation and submission of progress reports and a final report.

(J) Other information that the commission deems necessary to properly evaluate the application.

(2) All activities permitted under subdivision (d) or required by this subdivision shall be accomplished under the direct supervision of a person who meets the qualifications required of a professional marine archaeologist.

(f) The commission shall forward applications for permits for archaeological investigation or excavation and recovery of historic vessels, aircraft, or other submerged historic resources in state waters, including the information required by subdivision (e), to the State Office of Historic Preservation, and may provide the applications and information to other qualified organizations and individuals, as appropriate, for technical review of the project design and recommendation concerning the preservation and protection of the site or resource.

(g) The commission shall provide for the disposition of all objects or other materials recovered, which may include provisions for display in museums, educational institutions, and other appropriate locations available to the public.

(h) The commission may contract with persons, firms, corporations, or institutions who, for the privilege of having temporary possession of recovered archaeological resources, will advance to the commission the money necessary to conduct salvage operations or to purchase from a permitholder, from his or her fair share, archaeological resources which the commission determines should remain the property of the state. A contract may be made only on the condition that the commission may, at any time, repay the money advanced, without interest or additional charges of any kind, and recover possession of the resources. During the time the resources are in the possession of the entity advancing the money, the resources shall be available for viewing by the general public at a nominal fee or without charge.

(i) The commission may also contract with other state agencies, qualified public or private institutions, local governments, or individuals for public display of the archaeological resources recovered. The commission shall require assurances that appropriate security, qualified personnel, insurance, and facilities for preservation, restoration, and display of the resources loaned are provided under the contract.

(Amended by Stats. 2006, Ch. 135, Sec. 2. Effective January 1, 2007.)



6314

(a) A person who removes, without authorization from the commission, or a person who destroys or damages an archaeological site or a historic resource, that is located on or in the submerged lands of, and that is the property of, the state, is guilty of a misdemeanor, which shall be punishable by imprisonment in a county jail not to exceed six months or a fine not to exceed five thousand dollars ($5,000), or by both.

(b) The commission, or, at its request, the Attorney General or a district attorney in whose jurisdiction the violation occurred, may seek civil damages for the damage, loss, or destruction of an abandoned shipwreck, its gear or cargo, or an archaeological site or historic resource located on or in submerged lands of the state. A vessel used to damage, destroy, or cause the loss of, any shipwreck or archaeological site or historic resource is subject to a proceeding in rem by the state for the costs and damages resulting from that damage, destruction, or loss. Enforcement may include, where appropriate, a restraining order or injunctive relief to restrain and enjoin violations or threatened violations of Section 6309, Section 6313, or this section and for the return of items taken in violation of these sections.

(c) An artifact, object, or material that has been removed from a state submerged archaeological site or submerged historic resource, as specified in subdivision (a), and that is found in any watercraft occupied by persons who do not hold a permit as required by Section 6309 or 6313 or other reasonable evidence of legal possession is prima facie evidence of a violation of that section and the artifact, object, or material may be confiscated by a state, federal, or local law enforcement officer. An artifact, an object, or material confiscated pursuant to this section shall be returned to the person claiming ownership, upon proof of ownership or legal right to possession, within 30 days of its confiscation, unless a prosecuting attorney determines that it is required as evidence in the prosecution of a criminal violation.

(d) In a case in which a district attorney, at the request of the commission, or with its concurrence, enforces subdivision (a), the commission shall, notwithstanding Section 1463 of the Penal Code, be entitled to an equal division of the fine imposed.

(e) All state and local law enforcement agencies and officers are directed to assist in enforcing this section, and are requested to work with and seek the cooperation of federal law enforcement agencies, including deputizing federal officers when appropriate.

(Amended by Stats. 2007, Ch. 130, Sec. 203. Effective January 1, 2008.)



6320

(a) On or before September 1, 2013, the commission shall prepare a workload analysis that summarizes the resources necessary for the commission to fulfill its oversight responsibilities with respect to all legislatively granted public trust lands.

(b) The workload analysis shall be submitted, in compliance with Section 9795 of the Government Code, to the Assembly Committee on Natural Resources, the Senate Committee on Natural Resources and Water, the Joint Legislative Budget Committee, and the Department of Finance.

(c) This section shall become inoperative on September 1, 2017, pursuant to Section 10231.5 of the Government Code, and, as of January 1, 2018, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2018, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2012, Ch. 206, Sec. 5. Effective January 1, 2013. Inoperative September 1, 2017. Repealed as of January 1, 2018, by its own provisions.)






ARTICLE 2. Control of Structures

6321

The commission may, upon written application of the littoral owner, grant authority to any such owner to construct, alter or maintain, groins, jetties, sea walls, breakwaters, and bulkheads, or any one or more such structures, upon, across or over any of the swamp, overflowed, marsh, tide or submerged lands of this state bordering upon such littoral lands if, at the time of construction or alteration, such structures do not unreasonably interfere with the uses and purposes reserved to the people of the state. Except as provided in Section 18930 of the Health and Safety Code, the commission shall make reasonable rules with reference to such applications and the location, type, character, design, size, and manner under which such structures may be constructed, altered or maintained, and shall take suitable measures to enforce such rules and building standards published in the State Building Standards Code. It shall fix and collect reasonable fees, not exceeding the actual cost, for the filing and examination of each such application, and for the performance of such other duties as may be required under the provisions of this chapter.

Notwithstanding anything in this article, no such fees for the filing and examination of applications shall be required of, nor collected from the United States or any agency thereof, or from the state, its agencies or political subdivisions.

(Amended by Stats. 1979, Ch. 1152.)



6321.2

In addition to the fees provided in Section 6321, the commission may fix and collect reasonable charges or rentals for the use of lands upon which any of the structures authorized under Section 6321 are situated.

(Added by Stats. 1941, Ch. 1241.)



6322

The commission may also remove or require to be removed, repaired or altered, and may regulate the type, character, design, size, and maintenance of, such structures existing on August 14, 1931, and, except as provided in Section 18930 of the Health and Safety Code, may make reasonable rules in reference thereto.

(Amended by Stats. 1979, Ch. 1152.)



6323

If accretions are caused or occasioned by any such structure authorized hereunder, no fence, building or other structure of any kind, other than the structure so authorized and appliances for the protection of life and public recreation, shall be permitted or suffered to be erected or maintained either by the State or by any political subdivision or municipality, or by any one claiming under or through them, upon any such accretions belonging to others than the littoral owner, to the end that all such accretions shall at all times be and remain an unobstructed and open beach, except as provided in Article 3 of this chapter.

(Amended by Stats. 1949, Ch. 433.)



6324

If by reason of any grant to any municipality, political subdivision, or district, or by reason of any charter of any city or county, any of the powers and duties which are granted to or imposed upon the commission in relation to lands described in this article can not be exercised by the commission within any municipality, political subdivision, or district, or any portion thereof, then such powers and duties are to that extent granted to and imposed upon such municipality, political subdivision or district, to be exercised and performed by, or under the authority of, the legislative or other governing body thereof, but where any such lands have been granted to any municipality or other governmental agency in trust or for limited purposes or upon conditions, nothing in this chapter shall affect or extend such trusts or purposes or modify or affect such conditions.

(Added by Stats. 1941, Ch. 548.)



6325

The authority granted under this chapter does not obviate the necessity for the applicant to obtain permisssion from the proper federal agencies to construct, alter, or maintain the structures herein authorized.

(Amended by Stats. 1970, Ch. 607.)



6326

Nothing in this chapter abridges any right of the State to erect, maintain, or remove the protective structures herein mentioned, upon, across, or over any of the swamp, overflowed, marsh, tide or submerged lands of this State.

(Added by Stats. 1941, Ch. 548.)



6327

The commission may, upon written application, grant a permit for the use and occupancy of state lands under the jurisdiction of the commission for the installation of facilities for procurement of fresh-water from and construction of drainage facilities into navigable rivers, streams, lakes and bays, except that if such applicant obtain the required permit for such use from the local reclamation district, the Reclamation Board, the Department of Water Resources, the California Debris Commission or the Corps of Engineers of the United States Army, then such application shall not be required by the State Lands Commission.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 2.5. Survey and Mapping of Ungranted Tide and Submerged Lands

6331

As used in this article:

(a) Ungranted tidelands means the tide and submerged lands owned by the State of California which have not been granted in trust to any local agency or to the United States or to private parties.

(b) Local agency means any county, city, public district, or other public agency.

(c) Person means any private person, partnership, association, limited liability company, or corporation.

(Amended by Stats. 1994, Ch. 1010, Sec. 211. Effective January 1, 1995.)



6331.5

The commission shall make an inventory to ascertain and describe by metes and bounds the location and extent of all ungranted tidelands. The commission shall, in a local agency where the ungranted tideland boundary is described by metes and bounds, acquire and evaluate the existing boundary description to determine whether or not additional surveys should be conducted. When available, the local agency shall provide copies of the descriptions, together with all materials supporting the descriptions, including field notes and other basic data, to the commission at no cost, other than the reproduction cost, to the state.

No appropriation is made by the act adding this section, nor is an obligation created thereby, for the reimbursement of a local agency for costs, other than reproduction costs, that may be incurred by it in carrying on a program or performing a service required to be carried on or performed by it by this section. Reimbursements for reproduction expenditures shall be made by the commission from appropriations to the commission for the preparation of the inventory.

The commission shall evaluate each survey and shall adopt boundary descriptions already in common use where these metes and bounds descriptions approximate the existing line of ordinary high water where it is in a state of nature, or where the descriptions approximate the last position occupied in a state of nature by the line of ordinary high water in areas where the existing shoreline has ceased to be in a state of nature, and where sound engineering practices were used to conduct the survey. If metes and bounds descriptions of tideland boundaries are not available, or if the surveys do not describe the tideland boundary in a state of nature as hereinbefore defined, or if unsound engineering practices were used to describe a tideland boundary, the commission may conduct its own survey. Unless otherwise provided by law, prior to undertaking a survey on ungranted tidelands, the commission shall prepare an inventory of those ungranted tidelands that will require a commission survey.

(Amended by Stats. 2012, Ch. 728, Sec. 148. Effective January 1, 2013.)



6332

The commission shall:

(a) Adopt and enforce such rules and regulations as may be necessary or convenient to carry out the purposes of this article in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, in accordance with the following requirements:

(1) All data such as survey notes and factual and historical materials which have been obtained by investigation and survey and considered in connection with the establishment of each ungranted tideland parcel boundary shall be perpetuated, filed, indexed, and made available in the office of the commission for public inspection and use upon request.

(2) Surveys of ungranted tideland boundary lines made by the state, or made under contract with the state, or adopted by the state, shall sufficiently tie the surveyed boundary lines to record monuments disclosed by the public records in the office of the county recorder of the county in which the land so surveyed is located to the extent that adjoining property owners and officials of the local agency and others may determine the relation of the surveyed boundary lines to record title boundaries without additional survey.

(3) United States Coast and Geodetic Survey data shall be used in areas where available to establish boundary lines which are required under the title circumstances to be established in accordance with federal law. In areas where tideland boundary lines are required to be established under title circumstances which require the application of California law, available United States Coast and Geodetic Survey data shall be used but corrected as required. Consideration shall be given in each survey to any seiche condition which may exist in the surveyed area.

(4) Consideration shall be given to the effect of any prior accretion and erosion in each surveyed area. Consideration shall also be given to the confirmation of title boundaries of lands claimed to be in private or public ownership, which lands support improvements of long standing authorized by governmental action.

(5) Boundary lines so established and surveyed shall take into consideration any statutes of limitations applicable to the validity of patents, and the finality of boundary line agreements and boundary and exchange agreements adopted prior to, or on or after, January 1, 1976, and whether entered into pursuant to Section 6307 or 6357, or any other statutes of this state, or otherwise.

(6) When establishing and surveying the line of ordinary high water, the then existing location of that line shall be used unless there is clear and convincing evidence that that location is not the last natural position of the line according to applicable federal or state laws.

(b) Contract with all agencies, public and private, as the commission may deem necessary for the rendition and affording of services and facilities to the commission pursuant to this article and for all other purposes related thereto.

(c) Do all other acts necessary to carry out the requirements and purposes of this article within the limit of its authority conferred by law, including this article.

(Amended by Stats. 1981, Ch. 714, Sec. 365.)



6333

The commission shall prepare and adopt, on or before March 31, 1989, a Preliminary Map of Ungranted Tideland Boundaries in California based on the inventory and survey required by this article and shall on or before that date:

(a) Transmit a copy of such Preliminary Map of Ungranted Tideland Boundaries in California to the Secretary of the Senate, the Chief Clerk of the Assembly, the Attorney General, and the State Librarian.

(b) Transmit a copy of the pertinent part of such Preliminary Map of Ungranted Tideland Boundaries in California relating to each county wherein ungranted tidelands are located to the county clerk thereof, who shall thereupon post the same in a public place in his office.

(c) Publish a notice in accordance with Section 6066 of the Government Code between April 1 and April 30, 1989, in a newspaper of general circulation within each county wherein ungranted tidelands are located, announcing that a copy of such Preliminary Map of Ungranted Tideland Boundaries in California is available for public inspection at the office of the county clerk of such county during the business hours of such office, and post a similar notice in three public places in such county.

(d) Make available copies of each such Preliminary Map of Ungranted Tideland Boundaries in California, or pertinent parts thereof, to the public at the approximate cost of reproduction.

Notwithstanding any other provision of this article, the commission may prepare and adopt such Preliminary Map of Ungranted Tideland Boundaries in California in segments of the whole, whether by individual parcels or by areas. Any reference to a particular Preliminary Map of Ungranted Tideland Boundaries in California shall be deemed to refer to such parcels or areas. Nothing in this article shall preclude the preparation of such Preliminary Map of Ungranted Tideland Boundaries in California in segments or as a whole prior to an inventory being made pursuant to Section 6331.5.

(Added by Stats. 1975, Ch. 706.)



6334

After completing the Preliminary Map of Ungranted Tideland Boundaries in California, the commission shall adopt and prepare a Preliminary Description of Ungranted Tideland Boundaries for each parcel of ungranted tidelands inventoried pursuant to this article, which shall be completed on or before June 30, 1989. The commission thereafter shall:

(a) Transmit a copy of each such Preliminary Description of Ungranted Tideland Boundaries for each parcel of ungranted tidelands to the office of the county clerk of the county in which each such parcel is located, who shall thereupon post the same in a public place in his office.

(b) Publish a notice in accordance with Section 6066 of the Government Code, between July 1 and July 31, 1989, in a newspaper of general circulation within each such county, announcing that a copy of the Preliminary Description of Ungranted Tideland Boundaries for each parcel of ungranted tidelands located within the county is available for public inspection at the office of the county clerk during the business hours of such office, and post a similar notice in three public places in such county.

(c) Copies of each such Preliminary Description of Ungranted Tideland Boundaries shall be made available by the commission to the public at the approximate cost of reproduction.

Notwithstanding any other provisions of this article, the commission may prepare and adopt such Preliminary Description of Ungranted Tideland Boundaries in segments of the whole whether by individual parcels or by areas. Any reference to a particular Preliminary Description of Ungranted Tideland Boundaries shall be deemed to refer to such parcels or areas. Nothing in this article shall preclude the preparation of such Preliminary Description of Ungranted Tideland Boundaries in segments or as a whole prior to an inventory being made pursuant to Section 6331.5.

(Added by Stats. 1975, Ch. 706.)



6335

On or before December 31, 1989, any local agency or other interested person affected by boundaries described by the Preliminary Description of Ungranted Tideland Boundaries may file a protest, verified under oath, on a form to be prescribed and provided by the commission, at an office of the commission. Any such protest shall be accompanied by a list or brief summary of all data and pertinent evidence bearing upon the protest upon which the protesting party intends to rely and which is in the possession of the protesting party at the time of the filing of the protest. A protesting party may, at least 10 days prior to the hearing or continued hearing provided for in Section 6337, or at any time as the commission may approve, submit a list or brief summary of any such data and pertinent evidence obtained subsequent to the filing of the protest. Any such data and pertinent evidence shall, upon request of the commission, be available for inspection amd reproduction by the commission.

(Added by Stats. 1975, Ch. 706.)



6336

The commission may negotiate with any person or local agency having or claiming an interest in any land affected by boundaries described by the Preliminary Description of Ungranted Tideland Boundaries, for the purpose of reaching a boundary agreement. Any such boundary agreement shall be binding on the state and other parties thereto when approved by the commission. Any such boundary agreement shall be recorded in the office of the county recorder of each county in which the land affected thereby, or some portion thereof, is located. The boundary line so established shall be incorporated in, and made a part of, the master map and description to be prepared pursuant to the provisions of Section 6338.

(Amended by Stats. 1976, Ch. 1079.)



6337

Before adopting the Master Map of Ungranted Tideland Boundaries in California and a Description of Ungranted Tideland Boundaries pursuant to Section 6338, the commission shall consider all evidence submitted pursuant to Section 6335. The commission may, in its discretion, and shall, upon the request of the protestant, hold a hearing as to any protest or protests prior to adopting the master map and description. The commission may authorize its executive officer or other officer or employee of the commission to conduct such hearing or hearings at a convenient location selected by the commission within each county where such protested boundary is located. Not less than 30 days before the date set for each hearing, a notice, setting forth the time, place, and nature of such hearing, shall be sent by such officer or employee by certified mail to each protestant whose protest is to be heard at such hearing.

(Added by Stats. 1975, Ch. 706.)



6338

On or before December 31, 1992, the commission shall prepare, certify, adopt, and publish in final form a Master Map of Ungranted Tideland Boundaries in California, and a Description of Ungranted Tideland Boundaries for each parcel of ungranted tidelands, either in whole, or by segments as completed, and thereafter shall:

(a) File a copy of each of the aforementioned documents with the Chief Clerk of the Assembly, the Secretary of the Senate, the Attorney General, the Director of Finance, the Director of Conservation, the Director of Parks and Recreation, the State Librarian, and such other state departments or agencies as the commission may deem advisable.

(b) Record one copy of the part of each such document pertaining to the county affected in the office of the county recorder of each county in which ungranted tidelands are located.

(c) File the original of each in the official file of the commission as a public record.

(Added by Stats. 1975, Ch. 706.)



6339

(a) Boundaries established by boundary agreements entered into and recorded pursuant to Section 6336, as to all parties thereto, shall be fixed and permanent without change by reason of fluctuation due to the forces of nature, except that any lands that may thereafter be submerged or become subject to the ebb and flow of the tide, shall, so long as such conditions exist, be subject to the easement in favor of the public for commerce, navigation, and fisheries.

(b) Boundaries mapped and described pursuant to this article, other than boundaries established by parties to a boundary agreement entered into pursuant to Section 6336, shall not be binding upon any upland owner or other party affected thereby, whose rights, if any, shall not be affected by any provision of this article. If any such rights have been previously determined pursuant to law, they shall remain unaffected by the provisions of, and proceedings undertaken pursuant to, this article. If any such rights have not been previously determined, they may be determined pursuant to any law existing as of January 1, 1976, or that may be thereafter enacted. However, any such upland owner or other person affected by the master map and description may consent in writing to bind his land or any claimed title or interest therein to the boundaries so mapped and described. Such consent shall be acknowledged by the party executing it and shall be recorded in the office of the county recorder of the county in which the land affected thereby is located. The consent shall thereafter have the same effect as if a boundary agreement had been entered into pursuant to Section 6336, and the provisions of subdivision (a) of this section shall be applicable thereto.

(Added by Stats. 1975, Ch. 706.)



6340

The inventory required by this article shall not extend to, or have any bearing upon, the determination of the seaward boundary separating lands belonging to the state and lands belonging to the United States.

(Added by Stats. 1975, Ch. 706.)



6341

Any boundary line agreement entered into pursuant to Section 6336 or 6357, or any consent recorded pursuant to subdivision (b) of Section 6339, or any exchange of land made pursuant to Section 6307, shall be conclusively presumed to be valid unless held to be invalid in an appropriate proceeding in a court of competent jurisdiction to determine the validity of such boundary line agreement or consent or exchange commenced prior to January 1, 1977, or within one year after the execution and recording of such boundary line agreement or such consent or exchange, whichever is later.

(Added by Stats. 1975, Ch. 706.)



6342

The commission may enter into boundary line agreements with any person or public entity, describing and defining the boundary line between ungranted tidelands and adjacent uplands owned by such person or public entity. Such boundary line agreements shall be executed on behalf of the commission, and upon recordation shall be binding and conclusive as between the state and all persons and public entities executing such agreements, and the provisions of subdivision (a) of Section 6339 shall be applicable thereto.

(Added by Stats. 1975, Ch. 706.)






ARTICLE 3. Procedure on Establishment of Ordinary High-Water and Low-Water Mark

6357

The commission may establish the ordinary high-water mark or the ordinary low-water mark of any of the swamp, overflowed, marsh, tide, or submerged lands of this State, by agreement, arbitration, or action to quiet title, whenever it is deemed expedient or necessary. The amendment hereby made is declaratory of the existing law and any such agreements heretofore made establishing the ordinary high-water mark or the ordinary low-water mark of any of the swamp, overflowed, marsh, tide, or submerged lands of this State hereby are ratified and confirmed.

(Amended by Stats. 1961, Ch. 394.)



6358

On receipt of a request from the legislative body of a county, city, or other political subdivision or agency of the State, to which a legislative grant of tide and submerged lands has been or may be made, or at its own instigation, the commission may survey, monument, plat, and record in the office of the recorder in the county or counties in which such lands are located, the area of state lands described in such act of the Legislature. Whenever such survey and plat has been made at the request of a grantee of the State, the costs thereof shall be repaid by such grantee to the commission.

(Added by Stats. 1951, Ch. 977.)



6359

Whenever by legislative enactment tide or submerged lands of the State are granted or conveyed or authorized to be granted or conveyed or whenever a previous enactment is amended, and no prior survey has been made, and such act does not contain a description of such lands by metes and bounds, the commission shall within two years following the effective date of such act survey, monument, and record a plat and a metes and bounds description of such lands in the office of the county recorder in the county or counties in which such lands are located. Upon recordation, the survey, monuments, plat and description shall be binding upon the State, the grantee, and their successors in interest.

No such grant or conveyance or amended grant or conveyance shall be effective until completion of the survey and recordation. The cost of such survey and recordation shall be paid by the person or entity to which the grant or conveyance is made.

(Added by Stats. 1959, Ch. 1711.)



6360

Notwithstanding any other provision of law, the boundary line of land lying within the Sacramento-San Joaquin Delta (as defined in Section 12220 of the Water Code) bordering upon tidal waters or upon a navigable stream is, for the purpose of determining boundary location, conclusively presumed to be located at the ordinary high-water mark when such land borders on tidal lands not validly patented into private ownership and at the low-water mark when such land borders upon a navigable stream where there is no tide or where such lands consist of tidelands validly patented into private ownership, as such high- or low-water mark exists upon the effective date of this section and from time to time thereafter where, for a period of not less than 30 years continuously, prior to the effective date of this section, the following facts exist:

(a) The land including any accretion thereto has been occupied openly and notoriously by persons claiming title thereto or their predecessors. Land shall be deemed occupied for the purpose of this section when protected by a substantial enclosure; or when usually cultivated; or when improvements have been constructed thereon by the persons claiming such title or their predecessors, including, in the case of improvements located waterward of the landward toe of a levee, that land surrounding such improvements as is incidental to the usual and reasonable use of the improvements.

(b) Taxes (state, county or municipal) have been levied and assessed during such period on such land including any accretion thereto and such persons or their predecessors have paid all such taxes during such period. The requirements of this subparagraph shall be deemed to have been met during any period when the owner or claimant to such land was exempt from ad valorem taxation.

(c) The persons claiming title or their predecessors have based their claim upon a deed or map, or both, describing or depicting the land including any accretion thereto, which deed or map has been recorded in the office of the recorder of the county in which the land is situated.

Nothing in this section shall be construed as vesting in an adjacent or contiguous landowner title to any lands which have been artificially filled by the landowner or his predecessors or any public agency or which have attached to his lands as a result of an avulsive change in the shoreline or as the result of an avulsive change in the course of, or an artifical rechannelization of, any river or stream, or divesting such landowner of any title which he may have to any lands which have been artificially dredged by the landowner or his predecessors or any public agency or which have detached from his land as a result of an avulsive change in the shoreline or as the result of an avulsive change in the course of, or an artifical rechannelization of, any river or stream.

(Added by Stats. 1969, Ch. 1447.)









CHAPTER 4.5. Development of State Lands

6370

The commission, acting in concert with the Resources Agency and the Office of Planning and Research, and in cooperation with other appropriate state, federal, and local agencies, shall inventory unconveyed state school and tide and submerged lands and identify such lands which possess significant environmental values, including scenic, historic, natural, or aesthetic values of statewide interest. The commission, upon identification of such lands, shall adopt regulations necessary to assure permanent protection to these lands.

(Amended by Stats. 1973, Ch. 688.)



6370.1

The Office of Planning and Research shall, for purposes of Section 6370, define significant environmental values , which definition shall include, but not be limited to, the criteria developed pursuant to Section 65041 of the Government Code. Such definition shall be submitted to the commission for its approval and adoption at a public hearing. The commission shall submit the adopted definition, including reasons in support of the adopted definition, to the Legislature no later than January 15, 1974.

(Added by Stats. 1973, Ch. 688.)



6370.2

The commission shall submit a final report to the Legislature by January 15, 1975, which identifies those lands determined by the commission to possess significant environmental values and sets forth the applicable criteria upon which such determinations were made, including the findings and regulations adopted pursuant to Section 6370. The report shall further contain recommended additional actions necessary to assure permanent protection of such lands. In its investigation, the commission shall consider the California Protected Waterways Plan required pursuant to the provisions of Chapter 1278 of the Statutes of 1968, and any and all other reports and plans relating to the protection of scenic, historic, natural, or aesthetic values.

(Added by Stats. 1973, Ch. 688.)



6371

Until submission of the report required in Section 6370.2 the State Lands Commission shall not sell any of the lands under its jurisdiction unless it has made a finding at a public meeting that such sale is necessary for the health, welfare or safety of the people of the state or a finding that such land would not meet the intent of environmentally significant lands indicated in Section 6370; provided, however, that this section and Sections 6372, 6373, 6374, and 6375 shall not be applicable to settlements of title and boundary problems by the commission and exchanges in connection therewith. The commission shall not lease any of the lands under its jurisdiction unless it shall have complied with the environmental impact report requirements of Division 13 (commencing with Section 21000) and rules and regulations adopted by the commission pursuant to Section 21082.

(Amended by Stats. 1973, Ch. 688.)



6373

Before any disposition of state lands to a private party or other governmental agency, the intended recipient of such lands shall submit to the commission and to the Legislature a general plan, as specified by the commission, for the use of the subject lands to be transferred, together with the review and comments of other interested state agencies.

(Added by Stats. 1970, Ch. 1555.)



6376

It is the intent of the Legislature that any inventory prepared pursuant to this chapter shall be solely for informational purposes and not to establish rights of ownership. Any boundaries mapped or described by the commission in any such inventory shall not be binding upon any upland owner or other party affected thereby.

(Added by Stats. 1970, Ch. 1555.)



6377

The provisions of this chapter shall not apply to tidelands transferred pursuant to Chapter 1333 of the Statutes of 1968, to tidelands and submerged lands heretofore granted to the City of Long Beach or to oil revenues and dry gas revenues whose disposition is governed by Chapter 138 of the Statutes of 1964, First Extraordinary Session, or to any sovereign or other state lands transferred to the City of Oakland in trust by the state for port purposes.

(Added by Stats. 1970, Ch. 1555.)



6378

The commission shall determine the ownership of all salmon and steelhead spawning areas as designated by Section 1505 of the Fish and Game Code. All areas found to be state property shall be permanently protected by the state, and no sale, lease or disposal of material shall be made as to such areas, except that rights-of-way and easements may be granted to, and leases entered into with, public utilities for the installation, operation, and maintenance of public utility facilities unless the Director of Fish and Game shall determine that such facilities would prove deleterious to fishlife.

(Added by Stats. 1971, Ch. 1405.)






CHAPTER 5. Reservation of Minerals

6401

(a) All oil, gas, oil shale, coal, phosphate, sodium, gold, silver, and all other mineral deposits in public lands belonging to the state, or which may become the property of the state, are reserved to the state. Such deposits are reserved from sale except upon a rental and royalty basis and except as otherwise provided by law. A purchaser of any public lands belonging to the state, or which may become property of the state, shall acquire no right, title, or interest in or to such deposits. The right of such purchaser shall be subject to the reservation of all oil, gas, oil shale, coal, phosphate, sodium, gold, silver, and all other mineral deposits, and to the conditions and limitations prescribed by law providing for the state and persons authorized by it to prospect for, mine, and remove such deposits, and to occupy and use so much of the surface of the land as may be required for all purposes reasonably extending to the mining and removal of such deposits therefrom; provided, that when any person, authorized by the state to prospect for said reserved deposits to the extent provided for in this division, enters upon such land, such person so entering shall be liable to and shall compensate such purchaser of land for all damage and injury to the permanent improvements and the crops on such lands by reason of such prospecting; provided, further, that persons who have acquired the right to mine and remove such deposits may reenter, occupy and use so much of the surface of the land as may be required for all purposes reasonably extending to the mining and removal of such deposits therefrom; first, upon securing the written consent or waiver of the purchaser of such public land; second, upon payment of the damages to crops or other tangible improvements to the owner thereof, where agreement may be had as to the amount thereof; or third, in lieu of either of the foregoing provisions, upon the execution of a good and sufficient bond or undertaking to the State of California for the use and benefit of the purchaser of such land, to secure the payment of such damages to the crops or tangible improvements of the purchaser of said land as may be determined and fixed in an action brought upon the bond or undertaking in a court of competent jurisdiction against the principal and sureties thereon, such bond or undertaking to be in the form and in accordance with the rules and regulations prescribed by the commission; and provided, further, that the provisions of this section shall not apply to any compromise agreement entered into under this division, nor to any exchange of real property where the state receives the mineral rights in the parcel or parcels being acquired by the state.

(b) Notwithstanding subdivision (a), upon a finding by the commission that there are no known deposits of commercially valuable minerals in and above a plane located 500 feet below the surface of any lands sold or exchanged or to be sold or exchanged by the state to another, including land sold pursuant to Section 6404, and wherein any or all of the mineral deposits have been or are required by law to be reserved to the state, the commission may by quitclaim, patent, agreement, or other appropriate instrument, modify the accompanying rights of the state to the use of the surface of such lands, including any right to enter such lands to a depth of 500 feet below the surface of such lands, as will permit the orderly use and developmenmt of all such sold or exchanged lands. Any such finding by the commission and any such modification of accompanying rights of the state as provided in this subdivision shall be conclusive in favor of any purchaser or encumbrancer of such sold or exchanged lands acting in good faith and for value. Any modification authorized by this subdivision which affects school land Sections 16 and 36 granted to the state by and upon the terms and conditions set forth in Section 870 of Title 43 of the United States Code, shall not be made in a manner inconsistent with the terms and conditions set forth in such federal law so long as such terms and conditions are effective. Nothing in this subdivision shall be construed to authorize the relinquishment of any mineral rights in such lands owned or reserved to the state.

(Amended by Stats. 1969, Ch. 1014.)



6401.5

(a) Notwithstanding Section 6401, the commission may sell to a surface property owner, for not less than fair market value, the state s reserved mineral interest in a parcel of land comprised of 466.66 acres, described in Section 36, T 3 S, R 14 E, SBB&M, consisting of lots 1, 2, 3, 4, 5, 6, 8, 9, 10, and 11, N 1/2 of NW 1/4, and W 1/2 of NE 1/4, located in Riverside County, upon those terms and conditions, and subject to any reservations and exceptions as the commission determines are in the best interests of the state. Proceeds from the sale shall be deposited in accordance with the requirements of Section 6217.7.

(b) For purposes of this section surface property owner means a person who is the owner of a parcel of real property, but who does not have the right to prospect for, mine, or remove mineral deposits from that property.

(Added by Stats. 2005, Ch. 701, Sec. 3. Effective January 1, 2006.)



6402

All applications to purchase state public lands and all sales pursuant thereto shall be subject to and contain a reservation to the State of all oil, gas, oil shale, coal, phosphate, sodium, gold, silver, and all other mineral deposits in all lands so acquired, and shall also contain a reservation to the State, and persons authorized by it, of the right to prospect for, mine, and remove such deposits and to occupy and use so much of the surface as may be required therefor, and all certificates of purchase and patents issued therefor shall contain such reservations.

Whenever authorized by law to make grants of land to the United States of America, or to an officer, department, or agency thereof, either in exchange for other lands or otherwise, the commission may make such grants with or without the reservation of deposits of oil and gas and other minerals required by this chapter.

(Amended by Stats. 1947, Ch. 227.)



6403

This chapter shall not be construed as applicable to the sale or exchange by the State of the following lands:

(a) Lands acquired by the State on sale thereof for delinquent taxes, other than lands the deed for which is required to be filed with the Department of Finance or the commission.

(b) Lands acquired by the State by foreclosure of any lien for taxes due the State, or for penalties or interest thereon, or by execution of any judgment for money due the State, or lands which are seized by the State and sold pursuant to Section 7891 of the Revenue and Taxation Code.

(c) Lands acquired by the State under the provisions of the Streets and Highways Code and sold or exchanged pursuant to the provisions of Section 104.5 thereof.

(d) Lands which have escheated to the State or which have been distributed to the State by court decree in estates of deceased persons.

(e) Lands which have escheated to the State under the provisions of an act entitled An act relating to the rights, powers and disabilities of aliens and of certain companies, associations and corporations with respect to property in this State, providing for escheats in certain cases, prescribing the procedure therein requiring reports of certain property holders to facilitate the enforcement of this act, prescribing penalties for violation of the provisions hereof, and repealing all acts or parts of acts inconsistent or in conflict herewith, submitted by the initiative and adopted and approved by the electors of the State of California, November 2, 1920, as amended.

(f) Land acquired by the State for public use.

(Added by Stats. 1947, Ch. 227.)



6404

Any state agency that sells any of the lands listed in Section 6403, other than tax-deeded lands, may, with the approval of the commission, dispose of oil and gas, other gases, including, but not limited to, nonhydrocarbon and geothermal gases, oil shale, coal, phosphate, alumina, silica, fossils of all geological ages, sodium, gold, silver, or other mineral deposits, metals and their compounds, alkali, alkali earth, sand, clay, gravel, salts and mineral waters, uranium, trona, and geothermal resources, together with the right to prospect for, mine and remove such deposits or resources, and to occupy and use so much of the surface of the land as may be necessary therefor.

(Amended by Stats. 1975, Ch. 316.)



6405

The commission shall have the sole responsibility for and jurisdiction over the administration, management and disposal of all mineral reservations heretofore and hereafter made under the provisions of Section 6404, and is hereby authorized to rent or lease all or part of the property represented by such mineral reservations in the manner and under the conditions now or hereafter prescribed by law with respect to the rent or lease of school lands belonging to the State.

(Added by Stats. 1949, Ch. 1212.)



6406

The commission is hereby authorized to sell, exchange, rent, lease, or otherwise manage the property represented by all mineral reservations to the State made prior to the effective date of Section 6403 of this code, as added by Chapter 227 of the Statutes of 1947, with respect to any lands of the classes specifically exempt from this chapter under the provisions of that section, other than lands acquired by the State under the provisions of the Streets and Highways Code, in such manner and upon such conditions as commissions may determine; provided, that any proceeds from the rent, lease, or other management of mineral reservations to the State made in connection with property which has been distributed or escheated to the State in connection with unclaimed estates of deceased persons shall be disposed of as provided by law with respect to other property in unclaimed estates of deceased persons. The commission shall furnish the Controller the name of the estate in connection with any money collected by the commission and transmitted by it to the State Treasury in connection with mineral reservations relating to unclaimed estates of deceased persons. The commission, through its executive officer, shall have the power to sign, on behalf of the State and the commission, all deeds, leases, agreements or other documents required in connection with the exercise by the commission of the powers vested in it by this section.

(Added by Stats. 1949, Ch. 1212.)



6407

This section is enacted for the purpose of declaring the scope and extent of the powers, duties, purposes, responsibilities and jurisdiction of the commission and the legislative intent with respect to reservation of mineral deposits reserved to the state pursuant to Section 6401; but nothing herein shall be construed as limiting any power, duty, purpose, responsibility, or jurisdiction heretofore, or by this code, vested in or conferred upon the commission.

Mineral deposits reserved to the state shall include all mineral deposits in lands belonging to, or which may become, the property of the state, including but not limited to, oil and gas, other gases including, but not limited to, nonhydrocarbon and geothermal gases, oil shale, coal, phosphate, alumina, silica, fossils of all geological ages, sodium, gold, silver, metals and their compounds, alkali, alkali earth, sand, clay, gravel, salts and mineral waters, uranium, trona, and geothermal resources.

(Amended by Stats. 1975, Ch. 316.)






CHAPTER 6. Exchange of Certain Lands With the Federal Government

6441

Public lands of the State, situated within the exterior boundaries of a National forest, which in the judgment of the commission are more valuable for timber than for any other purpose, may be exchanged for timber lands of the United States of equal value, in one or more compact tracts, situated in the State. The commission shall select the lands to be so exchanged and arrange with the proper officials of the United States for their exchange.

(Added by Stats. 1941, Ch. 548.)



6442

Public lands of the State, situated within the exterior boundaries of a National park, which in the judgment of the commission are more valuable for timber or recreational uses than for any other purpose may be exchanged for timber lands or other public lands of the United States of equal value, in one or more compact tracts, situated in the State. The commission shall select the lands to be so exchanged and arrange with the proper officials of the United States for their exchange.

(Added by Stats. 1941, Ch. 548.)



6443

The commission may cooperate with the Secretary of the Interior, may select the lands of this State to be exchanged with the United States under Section 8 of an act of Congress entitled An act to stop injury to the public grazing lands by preventing overgrazing and soil deterioration, to provide for their orderly use, improvement and development, to stabilize the livestock industry dependent upon the public range, and for other purposes, approved June 28, 1934, and may arrange with the proper officials of the United States for such exchange.

(Added by Stats. 1943, Ch. 980.)



6444

Whenever in the judgment of the commission it is to the advantage of the State to exchange any of its public lands, as provided in Sections 6441, 6442 and 6443, the commission shall so certify to the Governor, who shall thereupon execute, on behalf of the State, any instruments of conveyance necessary to effect the exchange.

(Added by renumbering Section 6443 by Stats. 1943, Ch. 980.)



6445

No lands shall be accepted in exchange under this article without the approval of the commission. All lands so acquired shall be subject to the laws governing State lands of the class from which the exchange was made.

(Added by renumbering Section 6444 by Stats. 1943, Ch. 980.)






CHAPTER 7. Quiet Title Actions

6461

Any person or persons claiming any interest in or to real property which is alleged to be claimed by the State of California to be situated in the former bed of a navigable river or stream in this State, may bring suit against the State of California, in accordance with law in any court of competent jurisdiction of the State, to quiet title to such property and may prosecute the action to final judgment. If the judgment be given against the State in such suit, no costs shall be recovered against the State.

(Added by Stats. 1947, Ch. 1164.)



6462

Service of summons in a suit shall be upon the chair of the State Lands Commission and the Attorney General and it shall be the duty of the Attorney General to represent the state in the suit.

(Amended by Stats. 2010, Ch. 213, Sec. 12. Effective January 1, 2011.)



6463

Any person or persons claiming title under a patent of tideland, issued by the State of California, may bring suit against the State, or against the State with others, in accordance with law in any court of competent jurisdiction of the State, to quiet title or otherwise determine the validity of such patent or establish boundaries of the land granted thereby or both, and may prosecute the action to final judgment. Service of summons on the State in any such suit shall be made in the manner provided in Section 6462 of this code. If judgment is given against the State in any such action or proceeding, no costs shall be recovered from the State thereunder.

(Added by Stats. 1963, Ch. 813.)



6464

Any person or persons claiming title to land adjoining tide or submerged land, herein called adjoining land, under a patent issued by the United States of America or the State of California, may bring suit against the State, or against the State with others, in accordance with law in any court of competent jurisdiction of the State, to fix and determine the boundary between said adjoining land and the tide or submerged land which it adjoins, and may prosecute the action to final judgment. Service of summons on the State in any such suit shall be made in the manner as provided in Section 6462 of this code. If judgment is given against the State in any such action or proceeding, no costs shall be recovered from the State thereunder.

(Added by Stats. 1963, Ch. 813.)



6465

The complaint in any action pursuant to this chapter shall, on request, contain a plat of the property to which the action relates which shows the location of the property in relation to a monument in a survey of record.

(Added by Stats. 1965, Ch. 359.)






CHAPTER 8. State Teachers’ Retirement Lands Act

6475

This chapter shall be known and may be cited as the State Teachers Retirement Lands Act.

(Added by Stats. 1983, Ch. 1213, Sec. 3.)



6477

The State Lands Commission shall report quarterly to the Teachers Retirement Board and annually to the Legislature and the Governor on the following:

(a) The management of school and lieu lands.

(b) Waivers, suspensions, reductions, alterations, or amendments made by the commission pursuant to Section 6916, together with the reasons therefor.

(c) The commission shall file a report with the Legislature annually on all waivers, suspensions, reductions, alterations, or amendments made by the commission pursuant to this section, together with the reasons therefor.

(Amended by Stats. 2001, Ch. 745, Sec. 179. Effective October 12, 2001.)









PART 2. LEASING OF PUBLIC LANDS

CHAPTER 1. General Leasing Law

6501

As used in this chapter, lease includes a permit, easement, or license.

(Amended by Stats. 1941, Ch. 1241.)



6501.1

Lands owned by the state and which are under the jurisdiction of the commission may be leased for such purpose or purposes as the commission deems advisable, including, but not limited to, grazing leases and leases for commercial, industrial, and recreational purposes.

(Amended by Stats. 1975, Ch. 1205.)



6501.2

The commission shall prepare forms of leases for use under this chapter for such purposes as the commission deems advisable, including grazing leases and leases for commercial, industrial, and recreational purposes. Each form of lease shall contain such terms and conditions as the commission deems to be for the best interests of the state.

The commission shall also prepare forms of applications for each type of lease.

(Amended by Stats. 1975, Ch. 1205.)



6501.3

Any interests in lands, or lands in fee simple, acquired by the commission or by any department, board, or other commission, of the State by purchase, donation, lease, condemnation, or otherwise, may, with the approval of the Department of Finance, be made available to any lessee of the State by the commission or the department, board, or other commission of the State, for the purposes contained in this chapter and upon such terms and conditions as may be determined by the state agency acquiring the land. This section does not, however, authorize the commission or any department, board, or other commission of the State to make any interests in lands, or lands in fee simple acquired by the State for beach or park purposes available to any lessee of the State.

(Added by Stats. 1959, Ch. 2124.)



6502

Any person, firm, or corporation desiring to lease any of the lands owned by the state, or in which the state may have an interest, and which are under the jurisdiction of the commission, for any purpose not prohibited or otherwise provided for by law, may make application therefor to the commission, describing the lands sought to be leased by legal subdivisions, or, if such lands are unsurveyed, by metes and bounds or by such other method as the commission may prescribe. The application shall be accompanied by a reasonable filing fee prescribed by the commission by rule or regulation, but such fee may not exceed the average of the commission s actual costs of receiving applications and making the initial title review for leases or the permits of the class applied for.

All applications to lease lands under this chapter shall be approved or rejected by the commission within 180 days after receipt thereof or within 90 days after completion of the environmental impact report required by Section 6371, whichever shall occur later. In no event shall an application be held more than 270 days after receipt without approval or rejection by the commission.

(Amended by Stats. 1975, Ch. 1205.)



6503

Upon receipt of an application to lease lands under this chapter, the commission shall appraise the lands and fix the annual rent or other consideration therefor.

(Amended by Stats. 1978, Ch. 1353.)



6503.5

(a) Consistent with Section 6503, the commission shall charge rent for a private recreational pier constructed on state lands. Rent shall be based on local conditions and local fair annual rental values.

(b) Subdivision (a) does not apply to either of the following:

(1) A lease in effect on July 1, 2011, for the term of that lease. If a lease in effect on July 1, 2011, expires or is otherwise terminated, the commission shall include fair annual rent provisions pursuant to subdivision (a) in the new lease contract.

(2) A lease for which the application and application fees were submitted to the commission prior to March 31, 2011.

(c) Recreational pier includes a fixed facility for the docking or mooring of boats.

(Repealed and added by Stats. 2011, Ch. 585, Sec. 3. Effective January 1, 2012.)



6505.5

No grazing or recreational lease shall be for a period longer than 10 years except that when the recreational use is combined and is incidental to residential use on the same parcel, and the lease so recites, the lease shall not exceed 50 years. The lessee shall be notified by mail of the filing of any application to purchase the leased land or any portion thereof. The lease shall terminate as to the whole or the portion of the lands described therein on the date the sale of the whole or of such portion of the leased land is approved by the commission. The lessee shall be notified by registered mail of the termination of the lease as to the whole or portion sold. As to the portion of leased lands not sold, it shall be the option of the lessee to terminate the lease, or to cause the lease to be amended for the unexpired term, at the same annual rental per acre, without the payment of any additional fees.

(Amended by Stats. 1961, Ch. 1818.)



6506

Possession under any lease authorized by this chapter shall not be held to be adverse to that of any person who becomes an actual settler upon any portion of land described in such lease with intent to purchase it in the manner provided by law.

(Added by Stats. 1947, Ch. 887.)



6507

Any error in the description of any lease may, with the consent of the holder thereof, be corrected or any description amended by the commission when in its judgment it is to the best interests of the state so to do.

(Amended by Stats. 1978, Ch. 1353.)



6508

Any lease for sixteenth and thirty-sixth sections or any portion thereof which are now or may hereafter be included within the exterior boundaries of a national reservation or of a reserve, or within the exterior boundaries of lands withdrawn from public entry, shall terminate whenever the State designates the lands as bases for indemnity selections as provided by law. The lessee shall be notified by the commission by registered mail whenever the State so designates the land.

(Added by Stats. 1947, Ch. 887.)



6509

If a lease is terminated by reason of the sale of the land, or by the designation of land as a base for indemnity selections, the lessee shall surrender the lease to the commission and receive in exchange therefor from the commission a certificate showing the proportionate amount of the annual payment to be refunded to the lessee, for the tract of land that has been disposed of by the State. If the lease has been amended because of the sale of a portion of the lands described therein, the commission shall, at the option of the lessee, credit the lessee with the amount of the prepaid rental applicable to rental due for the remaining term of the lease or issue a certificate to the lessee showing the proportionate amount of the rental to be refunded to the lessee. The State Controller, upon the surrender to him of the certificate, shall issue to the lessee a warrant for the amount payable out of the State School Fund or, if the rentals received under the lease were deposited in the General Fund, then the warrant shall be payable out of any appropriation available for such purpose, and the State Treasurer shall pay the same.

(Amended by Stats. 1959, Ch. 242.)






CHAPTER 2. Development and Improvement of Granted Tide and Submerged Lands

6701

Subject to the provisions of Section 6702, no amendment, modification, or revocation, in whole or in part, of any grant of tide or submerged lands heretofore made or that may be hereafter made by the Legislature shall impair or affect the rights or obligations of third parties, including lessees, lenders for value, holders of contracts conferring the right to the use and occupation of, or the right to conduct operations upon or within such lands, arising from leases, contracts, or other instruments lawfully entered into prior to the effective date of such amendment, modification, or revocation.

(Added by Stats. 1970, Ch. 1451.)



6702

(a) The provisions of Section 6701 shall not apply to any of the following unless the provisions of subdivision (b) are first complied with:

(1) Any lease, contract, or other instrument entered into on or after the effective date of this chapter.

(2) Any lease, contract, or other instrument entered into before the effective date of this chapter if (i) such lease, contract, or other instrument affects lands which have been filled in between January 1, 1970, and the date of any such amendment, modification, or revocation by the Legislature, or (ii) there have not been erected, prior to January 1, 1970, any artificial structures on any of the lands affected thereby pursuant to any exercise of rights expressly or impliedly conferred by any such lease, contract, or other instrument and under the terms of such lease, contract, or other instrument the total capital expenditures reasonably anticipated on such lands are ten thousand dollars ($10,000) or greater.

(3) Any amendment, modification, or alteration made on or after January 1, 1970, to any lease, contract, or other instrument entered into before the effective date of this chapter if such amendment, modification, or alteration either extends the term of such lease, contract, or other instrument for more than six months or authorizes the erection of improvements not previously authorized thereby upon lands unoccupied by permanent structures as of January 1, 1970. For purposes of this chapter, lease, contract, or other instrument includes any amendment, modification, or alteration described by this paragraph.

(b) The provisions of Section 6701 shall be applicable to any lease, contract, or other instrument described in subdivision (a) which is submitted to the State Lands Commission and as to which the commission makes all the following determinations:

(1) That such lease, contract, or other instrument is in accordance with the terms of the grant or grants under which title to the tide or submerged lands in question is held.

(2) That the proceeds of such lease, contract, or other instrument shall be deposited in an appropriate fund expendable only for statewide purposes authorized by a legislative grant.

(3) That such lease, contract, or other instrument is in the best interests of the state.

(c) The provisions of Section 6701 shall apply to any lease, contract, or other instrument entered into before the effective date of this chapter if such lease, contract, or other instrument is not one described by subdivision (a), without requiring that it be submitted to the State Lands Commission.

(d) For purposes of this section, lands shall be deemed to have been filled in if such lands were permanently or periodically covered by tidal waters on or after January 1, 1970, and thereafter are either raised to a level above mean lower low water by the deposition of earth or other materials thereon or have permanent artificial structures erected thereon.

(Added by Stats. 1970, Ch. 1451.)



6703

Whenever a lease, contract, or other instrument is submitted to the State Lands Commission pursuant to Section 6702, the costs of any study or investigation, including a reasonable reimbursement for employees time, incurred by the State Lands Division in processing and investigating such submittal shall be borne by the legislative grantee or the person or entity making such submittal, as may be agreed upon between the commission and such grantee or other person or entity making such submittal, in accordance with rules and regulations adopted by the commission.

(Added by Stats. 1970, Ch. 1451.)



6704

Failure of the State Lands Commission to issue to the legislative grantee a written report making, or declining to make with reasons for so declining, the determinations set forth in Section 6702 within 90 days of receipt from the legislative grantee of all material required by the rules and regulations of the commission to be submitted pursuant to Section 6702, or within any other period of time mutually agreed upon by the commission and the legislative grantee, shall be the equivalent of an affirmative finding with respect to each of such determinations required by Section 6702 and the provisions of Section 6701 shall become applicable to the lease, contract, or other instrument in question.

(Added by Stats. 1970, Ch. 1451.)



6705

This chapter shall not be construed to affect the validity of leases, contracts, or other instruments affecting tide or submerged lands, and there shall be no presumptions raised concerning the validity or invalidity of any lease, contract, or other instrument which is required by Section 6702 to be submitted to the State Lands Commission in order to make the provisions of Section 6701 applicable thereto because of the failure of the legislative grantee to submit such lease, contract, or other instrument to the commission, or because of any findings of such commission thereon.

(Added by Stats. 1970, Ch. 1451.)



6706

If on the effective date of any revocation of a grant of tide or submerged lands, there are in effect any leases, contracts, or other instruments to which the provisions of Section 6701 are applicable, the state may at its option, exercised by, and evidenced by appropriate action on the part of, the State Lands Commission, succeed to the interest in any such instrument of the grantee named in such grant; otherwise, the interest of such grantee in any such instrument then in effect shall continue during the term or other period of time during which such instrument shall remain in effect, or until such time as the commission exercises the option set forth in this section. The grantee shall furnish the commission with all such instruments within 30 days after the effective date of any such revocation, or any longer period mutually agreed upon between the commission and the grantee, and the commission may exercise the option at any time within six months from the date such instruments were submitted to it.

(Added by Stats. 1970, Ch. 1451.)



6707

(a) The Legislature finds and declares that to promote and accommodate public trust uses, including commerce, navigation, and fisheries, proper management of granted public trust lands may require the local trustee to conduct dredging of navigational channels and vessel berths on granted lands, including on those granted lands in which the state reserves mineral interests, and that those dredging activities are consistent with the public trust.

(b) A local trustee of tide and submerged lands or an applicant for dredging on granted tide and submerged lands that intends to commence dredging on granted public trust lands, upon which any right to minerals on those lands is reserved by the state, shall notify the commission, in writing, no later than 120 days prior to the time dredging is commenced.

The notice shall contain all of the following information:

(1) A description of the dredging to be conducted on those lands, including a map and land description showing the area and project site.

(2) A description of the amount of material to be dredged, disposal amount, location, and means of disposal, if available.

(3) The time and manner in which dredging is to occur.

(4) The relevant permits, authorizations, and approvals that exist or must be obtained to complete dredging, or, if applicable, demonstration of compliance with a dredged materials management office plan that is administered by the United States Army Corps of Engineers.

(5) A declaration that the dredging is necessary for the proper management of the grant consistent with the public trust for commerce, navigation, and fisheries, or a statement of why the dredging is necessary to be undertaken for other purposes and a declaration that the dredging is consistent with the statutory grant.

(6) A statement with supporting documents that explains whether the trustee anticipates receipt of any revenues from the materials to be dredged, and, if so, in what amounts.

(c) After submission of the written notice required by this section, a local trustee or applicant for dredging may presume that a dredging lease is not required if all of the following conditions are met:

(1) The dredging is maintenance dredging consistent with the proper management of the granted lands.

(2) The dredged material is not sold or used for a private benefit.

(3) The dredged material is disposed of at an approved onshore or offshore disposal site.

(d) The commission may require a lease for any dredging on granted tide and submerged lands wherein the right to minerals is reserved to the state if the proposed dredging does not meet the conditions set forth in subdivision (c). The commission may delegate the authority to determine whether a lease is necessary to its executive officer. If the commission determines that a lease is required, the commission shall provide the grantee or applicant for dredging with written notification of that determination within 30 days after the commission receives notification of the proposed dredging. All applicable reimbursement costs shall be submitted with the application for a lease, if a lease is necessary.

(e) This section shall apply only to dredging operations that are commenced on or after January 1, 2014.

(f) This section does not exempt a local trustee of tide and submerged lands or other person or entity dredging on those lands from any permit or other approval necessary to carry out dredging operations that may be required by another local, state, or federal law.

(g) (1) Any revenue that is earned by a local trustee from the dredging of granted lands shall be held or spent in a manner consistent with the trustee s existing obligations under the public trust and the specific terms of its grant of lands.

(2) If a local trustee receives any revenue from the dredged materials not otherwise disclosed in the notice required by this section, the local trustee shall immediately notify the commission in writing. The commission may require the grantee to pay a reasonable royalty and enter into a lease for the dredging. If a grantee fails to notify the commission, the commission may require the local trustee to remit all revenues to the state.

(h) Nothing in this section shall be construed to limit the authority of the commission to enter into a lease, at its discretion, for dredging activity on granted tide and submerged lands wherein the right to minerals is reserved to the state.

(Added by Stats. 2013, Ch. 104, Sec. 3. Effective January 1, 2014.)






CHAPTER 3. Oil and Gas and Mineral Leases

ARTICLE 1. Provisions Relating to All State Lands

6801

A lease or prospecting permit under this chapter shall be issued only to and held by:

(a) Persons or associations of persons who are citizens of the United States or who have declared their intention of becoming such, or who are citizens of any country, dependency, colony, or province, the laws, customs, and regulations of which permit the grant of similar or like privileges to citizens of the United States.

(b) Any corporation or corporations organized and existing under and by virtue of the laws of the United States or of any state or territory thereof; or any corporation or corporations 90 percent or more of the shares of which are owned by persons eligible to hold a lease or permit under subdivision (a) or (c) of this section; or any corporation or corporations 90 percent or more of the shares of which are owned either by a corporation eligible to hold a lease or permit hereunder, or by any combination of such eligible persons or corporations, or both.

(c) Any alien person entitled thereto by virtue of any treaty between the United States and the nation or country of which the alien person is a citizen or subject.

(d) In every case of joint bidding, the names of all persons, firms, or corporations interested in a particular joint bid shall be specified.

(Amended by Stats. 1955, Ch. 1724.)



6802

Any interest held in violation of this chapter shall be forfeited to the State by appropriate proceedings for that purpose brought by the State in the superior court for the county in which the property or some part thereof is located, except that any ownership or interest forbidden in this chapter which is acquired by descent, will, judgment, or decree may be held for two years and not longer after its acquisition.

(Added by Stats. 1941, Ch. 548.)



6803

The commission, in issuing any lease under this chapter, may reserve to the State the right to lease, sell, or otherwise dispose of the surface of the lands embraced within the lease, in so far as the surface is not required by the lessee. If such a reservation is to be made, however, it shall be so determined before the offering of the lease.

(Added by Stats. 1941, Ch. 548.)



6804

A lease or permit issued under this chapter may be assigned, transferred or sublet as to all or any part of the leased or permitted lands, and as to either a divided or undivided interest therein, or as to any separate and distinct zone or geological horizon or portion thereof, subject to approval by the commission, to any person, association of persons, or corporation, who at the time of the proposed assignment, transfer, or sublease, possesses the qualifications provided in this chapter. Any assignment, transfer or sublease shall take effect as of the first day of the month following the approval by the commission and filing with the commission of an executed counterpart thereof, together with any required bond and proof of the qualification, under this act and the rules and regulations of the commission, of the assignee, transferee or sublessee to take or hold such lease or permit or interest therein. Unless approved by the commission no assignment, transfer or sublease shall be of any effect. Upon approval of any assignment, transfer or sublease the assignee, transferee or sublessee shall be bound by the terms of the lease or permit to the same extent as if such assignee, transferee or sublessee were the original lessee or permittee, any conditions in the assignment, transfer or sublease to the contrary notwithstanding. Any assignment or transfer of a separate portion of any lease or permit or of a separate and distinct zone or geological horizon, or a portion thereof, shall segregate the assigned, transferred or subleased portion thereof from the retained portion thereof, and such approval shall release and discharge the assignor or transferor from all obligations thereafter accruing under said lease or permit with respect to the assigned or transferred lands or zones or horizons, and such segregated leases or permits shall continue in full force and effect for the primary term of the original lease or permit, but, in the case of any lease, for not less than two (2) years after the date of discovery of oil or gas in paying quantities, or commercially valuable deposit of minerals, upon any segregated portion of the lands or zones or horizons originally subject to such lease, and so long thereafter as oil or gas is produced in paying quantities. Assignments or transfers under this section may also be made with the approval of the commission of parts of leases which are in their extended term because of production, and the segregated lease of any undeveloped lands or zones or horizons shall continue in full force and effect for two (2) years and so long thereafter as oil or gas or minerals are produced in paying quantities from the segregated lease lands or zones or horizons.

(Amended by Stats. 1955, Ch. 1724.)



6804.1

Notwithstanding any provisions of this code to the contrary, a lessee may at any time make and file with the commission a written quitclaim or relinquishment of all rights under any lease or of any portion thereof comprising a 10-acre parcel or multiple thereof in a compact form, or of any separate or distinct zone or geological horizon or portion thereof underlying such 10-acre parcel or multiple thereof. Such quitclaim or relinquishment shall be effective as of the date of its filing, subject to the continued obligation of the lessee and his surety to make payment of all rentals and royalties theretofore accrued and to place all wells on the lands or in the zones or horizons to be quitclaimed or relinquished, in condition for suspension or abandonment in accordance with the applicable lease terms and regulations; thereupon the lessee shall be released from all obligations thereafter accruing under said lease with respect to the lands, zones or horizons quitclaimed or relinquished, but no such quitclaim or relinquishment shall release such lessee or his surety from any liability for breach of any obligation of the lease with respect to which such lessee is in default at the time of the filing of such quitclaim or relinquishment.

(Added by Stats. 1955, Ch. 1724.)



6805

The commission shall reserve and may exercise the authority to cancel any prospecting permit or lease upon which a commercially valuable deposit of minerals or geothermal resources other than oil or gas has not been discovered or upon which oil or gas has not been discovered in paying quantities upon failure of the permittee or lessee (after 30 days written notice and demand for performance) to exercise due diligence and care in the prosecution of the prospecting or development work in accordance with the terms and conditions of the permit or lease. After discovery of a commercially valuable deposit of minerals or geothermal resources other than oil or gas on lands subject to any permit or lease issued pursuant to this chapter, or after discovery of oil or gas in paying quantities on lands subject to any lease, the permit or lease may be forfeited and canceled only upon failure of the lessee after 90 days written notice and demand to comply with any of the provisions of the permit or lease or of the regulations applicable thereto and in force at the date of the permit or lease. However, in the event of any cancellation the lessee under any oil or gas lease or the permittee or lessee under any geothermal resource permit or lease shall have the right to retain under the permit or lease any and all drilling or producing wells as to which no default exists, together with a parcel of land surrounding any well or wells and any rights-of-way through the lands, under permit or lease, as may be reasonably necessary to enable the permittee or lessee to drill and operate the retained well or wells. In the event of the cancellation of any permit or lease the permittee or lessee shall have a reasonable time within which to remove any and all property, equipment and facilities owned or used by the permittee or lessee in connection with operations under the permit or lease. The commission shall insert in every permit or lease issued under this chapter appropriate provisions for its cancellation in accordance with the provisions of this section.

(Amended by Stats. 1980, Ch. 676, Sec. 276.)



6806

Any permit or lease under this chapter shall reserve to the commission the right to allow, upon such terms as the commission may determine to be just, the joint or several use of such easements or rights of way, including easements in tunnels, upon, through, or in the lands leased or permitted, as may be necessary or appropriate for the working of such lands or of other lands containing the deposits described in this chapter.

(Added by Stats. 1941, Ch. 548.)



6807

The commission, in the name of the State, may purchase or receive by donation or lease any right of way or easement in real property, or any real property in fee simple, necessary or proper for sites for drilling operations, storage of oil, dehydration plants, absorption plants, or other operations necessary or proper under this chapter.

(Added by Stats. 1941, Ch. 548.)



6808

The commission, if it deems such action for the best interests of the state, may condemn, acquire, and possess in the name of the state any right-of-way or easement, including surface rights, for any operation authorized or contemplated under this chapter, that may be necessary for the development and production of oil and gas from state-owned land and for their removal, transportation, storage, and sale.

(Amended by Stats. 1975, Ch. 1239.)



6809

Any interests in lands, or lands in fee simple, acquired by the commission by purchase, donation, lease, condemnation, or otherwise, may be made available to any lessee of the State for the purposes contained in this chapter and upon such terms and conditions as may be determined by the commission.

(Added by Stats. 1941, Ch. 548.)



6810

The provisions of this chapter authorizing the commission to acquire interests in real property include the acquisition of structures and improvements situated on lands sold by the State subject to the reservations provided herein. Such structures and improvements shall be acquired, however, only upon the written request of a lessee under this chapter, to whom the State has granted the right to extract the oil and gas or other minerals from such lands, and only upon the agreement by the lessee to reimburse the State for the cost and expense of such acquisition and the deposit by the lessee with the commission of such security as it may require.

(Added by Stats. 1941, Ch. 548.)



6811

The commission may, prior to the receipt of any bid for a lease under this chapter, withdraw any offer to receive bids therefor, and it may reject all bids therefor filed pursuant to invitation of the commission. At any time before the awarding of a lease thereon, all or any portion of a tract proposed to be leased may be withdrawn by the commission and eliminated from the proposal.

(Added by Stats. 1941, Ch. 548.)



6812

Whenever by the terms of this chapter the commission may grant a lease of State lands, the commission may make and execute an easement of surface or subsurface rights, or both, in lieu thereof and upon the same terms and conditions and subject to the same limitations and prohibitions as are provided for a lease of such lands.

(Added by Stats. 1941, Ch. 548.)



6813

For the purpose of this chapter, the commission may enter into agreements with any person, association of persons, corporation, city, or county, the United States or any agency thereof, or any of them, claiming the oil and gas in lands adversely to the State of California, which agreements may:

(a) Establish the respective interests of the parties to the agreement in the oil and gas underlying such land.

(b) Establish the boundary line between lands claimed by the State and other parties to the agreement in those cases in which oil or gas is known or believed to exist in such lands or in the vicinity thereof, and, pending the establishment of any such boundaries, provide for the administration, exploration and development of any lands embraced within the conflicting boundary claims.

(c) Fix the amount of damages for past or future production of oil and gas from wells drilled under color of title on or into land claimed by the State.

Any agreement entered into by the commission with the United States or any agency thereof under this section shall first be approved by the Governor in order to make it effective.

(Amended by Stats. 1951, Ch. 686.)



6814

The commission, in the name of the people of the State, may bring action to determine the title to oil and gas in land against persons, associations of persons, and corporations claiming the oil and gas adversely and to recover damages for oil and gas removed therefrom. Any person, association of persons, corporation, or city not a party to such a suit and claiming the oil or gas in the land, or any part thereof, may intervene in such an action and have his rights adjudicated. The State hereby consents to be sued by any person, association of persons, corporation, or city for the purpose of quieting title to the right to oil or gas, or both, in any land, claimed by the State and by such person, association of persons, corporation, or city. Any other person, association of persons, corporation, or city not made a party to such an action but claiming any interest in the oil or gas may intervene in such suit.

All such actions shall be brought and tried in the county where the land or some part thereof is situated.

(Added by Stats. 1941, Ch. 548.)



6815

(a) Notwithstanding any other provision of law to the contrary, the commission may negotiate and enter into agreements for compensation for drainage or oil and gas leases on state-owned lands, other than those not available for lease pursuant to Section 6871.1 and that are described in Section 6871.2, if any of the following circumstances exist:

(1) Wells drilled upon private or public lands, including state-owned lands, are draining or may drain oil or gas from state-owned lands, provided that where wells are drilled on state-owned lands and other state-owned lands are or may be subject to drainage, the development is allowed only by drilling from already developed state lands.

(2) The lands are determined by the commission to be unsuitable for competitive bidding because of such factors as their small size or irregular configuration, or their inaccessibility from surface drill sites reasonably available or obtainable.

(3) The state owns a fractional interest in the lands.

(4) The lease or agreement is determined by the commission to be in the best interests of the state.

(b) Whenever wells drilled upon private or public lands, including state-owned lands, are draining or may drain oil or gas from state-owned lands not available for lease pursuant to Section 6871.1 and that are described in Section 6871.2, the commission may negotiate and enter into agreements for compensation for drainage or oil and gas leases, provided that the development of those lands shall be allowed only by drilling from adjacent lands.

(Repealed and added by Stats. 1983, Ch. 1171, Sec. 3.)



6815.1

Whenever the commission exercises a right to take oil, gas, or other hydrocarbons in kind pursuant to any lease the commission shall make and enter into contracts or agreements for the disposition and sale of such oil, gas, or other hydrocarbons only with the highest responsible bidder upon competitive bidding, and in accordance with procedures set forth in rules and regulations adopted by the commission. All specifications and forms for the purpose of inviting bids in connection with such disposition and sale shall be adopted by the commission prior to publication of notice to bidders. Should no bids be received, or should the commission determine to reject any and all bids because of the insufficiency thereof, the commission may negotiate and enter into agreements for such disposition and sale under terms and conditions deemed by the commission to be in the best interests of the State.

(Added by Stats. 1963, Ch. 1429.)



6815.2

(a) Notwithstanding Section 6815.1, the commission may take any oil, gas, or other hydrocarbons taken in kind by it, pursuant to any lease or agreement, and exchange it, by competitive bidding, for refined products which shall be allocated to state agencies and to other public agencies, if the State Energy Resources Conservation and Development Commission, established pursuant to Division 15 (commencing with Section 25000), after a public hearing, finds, in its judgment, that such retention and allocation is necessary to alleviate fuel shortage conditions or will effect a substantial cost saving to the state.

(b) The commission may make and enter into contracts or agreements for exchange of such oil, gas, and other hydrocarbons taken in kind for finished products required for use by state and other public agencies. Such contracts or agreements shall be entered into by competitive bids. The commission may reject all bids, if it determines that they are not in the public interest.

(c) The commission shall charge the state or other public agencies allocated refined products the current market price of these products including all applicable taxes. This price shall not be less than the value of the oil, gas, or other hydrocarbons which would have been received by the state if not taken in kind. The revenue shall be subject to the terms and conditions enumerated in Section 6217. The taxes generated by these sales shall be distributed according to applicable provisions of the Revenue and Taxation Code.

(d) The refined products obtained from such exchange contracts or agreements shall be allocated to state agencies and to other public agencies in accordance with the regulations which shall be adopted, after a public hearing, by the State Energy Resources Conservation and Development Commission.

(e) Notwithstanding Section 6815.1, if the commission determines that it is in the best interests of the state, it may allow another state or public agency to take in kind oil, gas, or other hydrocarbons acquired by the commission.

The commission shall charge the state or other public agencies allocated in kind oil, gas, or other hydrocarbons the current market price of these products, including all applicable taxes. This price shall not be less than the value of the oil, gas, or other hydrocarbons which would have been received by the state if not taken in kind. The commission may also charge for any transportation, treatment, or other costs associated with taking the in kind royalty. The revenue shall be subject to the terms and conditions enumerated in Section 6217. The taxes generated by these sales shall be distributed according to applicable provisions of the Revenue and Taxation Code.

(Amended by Stats. 1983, Ch. 1171, Sec. 4.)



6817

(a) The Controller shall annually as of June 30 apportion, for the fiscal year ending on that date, to each city or county having within its boundaries ungranted tide and submerged lands or other tide and submerged lands granted to it by the state, in which the state has reserved the rights to the mineral deposits contained therein, 1 percent of the revenues paid to the state under Article 4 (commencing with Section 6870) from those tide and submerged lands that are within the limits of the particular county or city, except that the total amount apportioned to each city or county in each year shall not exceed one hundred thousand dollars ($100,000) per mile, or fraction of a mile, of ocean frontage that is within, and owned or operated as a park by, that city or county and leased by the commission for the production of oil, gas, and other hydrocarbons, and which ocean frontage is available to the public free of charge for recreational purposes. However, that limitation on the amount that may be apportioned to each city or county in each year does not apply to revenues from leases within the limits of the particular county or city that exceed the revenues paid to the state during the 1983 84 fiscal year. Any city that is fronted, in whole or in part, by a state oil and gas lease shall be qualified to receive an apportionment under this section based on the formula contained in this section. For purposes of this section, tide and submerged lands within the limits of a city shall not be deemed to be within the boundaries of a county except in the case of a city and county. The commission shall, at the time of remitting revenues to the State Treasury received under Article 4 (commencing with Section 6870), report to the Controller the total amount of the revenue paid from the tide and submerged lands to the state, shown with respect to each city or county to which that amount is applicable. The apportionment for any given fiscal year shall be based upon the physical facts with respect to each city or county existing on June 30 of the next preceding fiscal year. The report of the commission and the apportionments of the Controller shall be final.

(b) In addition to any amounts payable to a city or county pursuant to subdivision (a), 20 percent of revenues paid to the state under Article 4 (commencing with Section 6870) that are derived from the production of oil, gas, and other hydrocarbons from a state tideland lease, not to exceed a total amount of two hundred million dollars ($200,000,000), adjusted annually to reflect increases in the cost of living, as measured by the California Consumer Price Index, shall be paid to the city or county within whose boundaries the lease is located, for a period not to exceed 20 years from commencement of payment, if oil, gas, or other hydrocarbons are extracted under the lease under any of the following circumstances, except as provided in subdivision (c):

(1) The lease was not under production at any time during 1994.

(2) Although the lease was under production at some time during 1994, the lease is subject to a boundary adjustment pursuant to Section 6872.5.

(3) Although the lease was under production in 1994, the lease has new production from a new drilling site constructed after January 1, 1996, including a new offshore platform, an existing offshore platform that has been substantially modified to achieve an increase in production, a subsea well completion, or an upland drilling site where the upland drilling site was constructed pursuant to a development plan approved by the commission after January 1, 1996.

(4) The extraction is from a production zone not under production prior to January 1, 1996.

(5) The extraction is from new wells drilled as a result of a development plan approved by the commission after January 1, 1996.

(c) Subdivision (b) does not apply to any of the following:

(1) Oil and gas development on tide and submerged lands that have been granted by the state to local government without a reservation of the minerals to the state.

(2) The Long Beach Unit operations, notwithstanding the inclusion in those operations of the Alamitos Beach Park Lands as Tract No. 2.

(3) Any upland location or tideflats. Tideflats are areas that are marshy, sandy, or muddy and nearly horizontal coastal flatlands that are alternatively covered and exposed as the tide rises and falls, or that are located within 100 feet inland of the mean high tide line of any beach or tideflat.

(4) Any upland drilling site, unless the site requires the use of slant drilling technology to extract oil, gas, or other hydrocarbons.

(5) Leases that do not have either a local or state development plan submitted for consideration on or before January 1, 2002.

(d) (1) The amounts paid to cities and counties shall be deposited in a special tide and submerged lands fund established by the cities or counties, to be held in trust and to be expended only for the promotion and accommodation of commerce, navigation, and fisheries, for the protection of the lands within the boundaries of the cities and counties, for the promotion, accommodation, establishment, improvement, operation, and maintenance of public recreational beaches and coastline for the benefit of all the people of the state, and for the mitigation of any adverse environmental impact caused by exploration for hydrocarbons on state tide and submerged lands within city or county boundaries or caused by production or transportation of hydrocarbons produced on these tide and submerged lands.

(2) The Legislature hereby finds and declares that the purposes specified in paragraph (1) constitute matters of statewide interest and that the expenditure of funds for those purposes will benefit all of the people of the state.

(e) This section applies with respect to all revenues received in the State Treasury on and after October 1, 1963.

(Amended by Stats. 1997, Ch. 17, Sec. 120. Effective January 1, 1998.)



6818

All applications made to the commission pursuant to this chapter for erection of any permanent structure on tidelands or submerged lands or for depositing thereon or removal therefrom of any material shall be submitted by the commission to the Director of Parks and Recreation to make an examination and report concerning possible interference with the recreational use of lands littoral to the tidelands or submerged lands involved in such application. All such applications shall also be submitted by the commission to the Attorney General for approval as to compliance with the applicable provisions of law and of the rules and regulations of the commission. Should it be found by the commission that the action proposed in any such application would unreasonably interfere with the maintenance or use of the lands involved for recreational purposes or protection of shore properties, such application shall not be granted unless modified in a manner which may avoid such interference.

(Amended by Stats. 1965, Ch. 1144.)



6819

The commission shall promulgate rules and regulations to require any person extracting oil or gas or other minerals from lands under the jurisdiction of the commission to remove beach and underwater obstructions.

(Added by Stats. 1973, Ch. 1053.)






ARTICLE 2. Provisions Relating to Oil and Gas Leases Generally

6826

(a) The commission may permit geological or geophysical surveys on state lands and may grant permits therefor, but the permit shall not give the permittee any preferential right to an oil and gas lease. The taking of cores and other samples may be conducted on and under state lands; provided, that the commission shall require that a permit first be obtained covering such types of drilling operations for the purpose of obtaining geological samples as the commission may determine by regulation, and upon such terms and conditions as the commission may specify by regulation, but the permit shall not give the permittee any preferential right to an oil and gas lease.

(b) The commission shall require, as a condition to the issuance of any permit for the conduct of geological or geophysical surveys on tide and submerged lands under this section, that the permittee make available to the commission, upon request, all factual and physical exploration results, logs, and records resulting from the operations under the permit. Any factual or physical exploration results, logs, or records which the permittee is required to make available to the commission shall be for the confidential use of the commission and shall not be open to inspection by any person or agency. The commission may, however, make the exploration results, logs, and records available to those governmental agencies which need the information in order to evaluate or regulate those tide and submerged lands and adjacent lands; provided, however, that the commission shall enter into a contractual agreement with those governmental agencies specifying the purposes for which the exploration results, logs, and records may be used and requiring the exploration results, logs, and records to be maintained in confidence. The contractual agreements shall specify the person who will examine and be responsible for the confidentiality of the information. The information shall not be open to inspection by any other person or agency without the written consent of the permittee.

(c) It is a misdemeanor for any member of the commission, any officer or employee of the commission, or any person performing any function or work assigned to him or her by the commission, or any governmental agency or employee utilizing data pursuant to an agreement of confidentiality provided for in subdivision (b), to disclose to any person who is not a member, officer, employee of the commission, or authorized person pursuant to subdivision (b), or to any person who is not performing any function or work assigned to him or her by the commission, any information obtained from the inspection of factual or physical exploration results, logs, or records, or to use the information for purposes other than those authorized by the commission or for the administration of the functions, responsibilities, and duties vested in the commission by law, except upon the written consent of the permittee making the information available to the commission.

(Amended by Stats. 1982, Ch. 1463, Sec. 4.)



6826.1

The State Lands Commission shall not permit the taking of cores or other samples by means of drilling operations on or under the tide and submerged lands described in subdivision (c), (d), or (f) of Section 6871.2 or on tide or submerged lands of the state along the coast of the Pacific Ocean extending from the southerly boundary of the state to the northerly boundary of the City of Newport Beach in Orange County for the purpose of exploring for, or exploiting, oil and gas resources.

(Amended by Stats. 1978, Ch. 747.)



6827

Leases for the extraction and removal of oil and gas deposits may be made by the commission to the highest qualified bidder, or joint bidders, as provided in this chapter. Such a lease shall include all oil and gas deposits in the leased land and be for a term of 20 years and for so long thereafter as gas or oil is produced in paying quantities from the leased land, or lessee shall be diligently conducting production, drilling, deepening, repairing, redrilling or other necessary lease or well maintenance operations on the leased land. Any lease heretofore issued under this chapter for a term of 20 years, or any renewal or extension thereof, may at any time or times prior to its expiration be extended upon such terms and conditions and for such period of time as the commission deems for the best interests of the state or as the Legislature may provide; provided further, that upon the lessee s timely application therefor the commission may issue a new lease in exchange for any lease issued for a term of 20 years, or any renewal or extension thereof; such new lease shall be issued at the same royalty and upon the same terms and conditions as the lease for which it is exchanged, unless the commission and the lessee shall otherwise agree, except that the term of such exchange lease shall be for a term of five years and for so long thereafter as oil or gas is produced in paying quantities or lessee shall be conducting production, drilling, deepening, repairing, redrilling or other necessary lease or well maintenance operations on the leased land.

When state lands, including tide and submerged lands, are offered for lease by the commission, the commission shall specify a sliding scale royalty on oil commencing at not less than 16
2/3
percent up to a maximum percentage specified in the invitation to bid to be paid on the average production of oil per well per day under such lease, and a royalty of not less than 16
2/3
percent as specified in the invitation to bid on dry gas, natural gasoline, and other products extracted and saved from the gas produced under such lease, except gas used for lease use or reinjection into the leased lands. Such royalties shall be paid in kind or as a percentage of the current market price at the well of, and of any premium or bonus paid on, the production removed or sold from the leased land, subject to an annual rental payable in advance of not less than one dollar ($1) for each acre of land subject to the lease at the rental date. Unless the commission decides to reject all bids pursuant to Section 6836, the lease of the parcel or tract which is the subject of the bid shall be awarded to the qualified bidder who undertakes to pay the highest cash bonus in addition to satisfying all other provisions of the lease.

As alternatives to the procedures set forth in the preceding paragraph, the commission, if it so provides in the invitation to bid, may: (1) specify a sliding scale royalty on oil commencing at 16
2/3
percent up to a maximum percentage specified in the invitation to bid, to be paid on the average production of oil per well per day under such lease, and a royalty of not less than 16
2/3
percent as specified in the invitation to bid on dry gas, natural gasoline, and other products extracted and saved from the gas produced under such lease, except gas used for lease use or reinjection into the leased lands, and award the lease of the parcel or tract which is the subject of the bid to the qualified bidder who bids the highest factor to be applied to the scale of oil royalties specified in the offer to bid, in addition to satisfying all other provisions of the lease, unless the commission decides to reject all bids pursuant to Section 6836; or (2) specify that bidding shall be on the basis of a flat rate of royalty and award the lease of the parcel or tract which is the subject of the bid to the qualified bidder who undertakes to pay the highest flat rate of royalty, but not less than 16
2/3
percent, on oil, to be paid on the production of oil under such lease, and a royalty of not less than 16
2/3
percent as specified in the invitation to bid on dry gas, natural gasoline, and other products extracted and saved from the gas produced under such lease, except gas used for lease use or reinjection into the leased lands, unless the commission decides to reject all bids pursuant to Section 6836; or (3) specify, with respect to a proposed lease for the extraction of gas, that bidding shall be on the basis of a flat rate or royalty, and award the lease of the parcel or tract which is the subject of the bid to the qualified bidder who undertakes to pay the highest flat rate of royalty, but not less than 16
2/3
percent, on dry gas, natural gasoline, and other products extracted and saved from the gas produced under such lease, except gas used for lease use or reinjection into the leased lands, unless the commission decides to reject all bids pursuant to Section 6836; or (4) as an additional alternative, the commission, if it so provides in the invitation to bid, may award the lease of the parcel or tract which is the subject of the bid to the qualified bidder who undertakes to pay the highest percentage of net profits derived from oil, dry gas, and other products extracted under the lease, in addition to satisfying all other provisions of the lease, unless the commission decides to reject all bids pursuant to Section 6836, and under such alternative, an annual rental of not less than one dollar ($1) for each acre of land subject to the lease shall be payable in advance on the rental date. Under alternatives (1), (2), and (3), the royalties shall be paid in kind or as a percentage of the current market price at the well of the production removed or sold from the leased lands, subject to an annual rental payable in advance of not less than one dollar ($1) for each acre of the land subject to the lease at the rental date.

Except in the case of net profits leases under alternative (4), no allowance may be made for the cost of oil treatment, dehydration, or transportation of royalty oil on leases let subsequent to January 1, 1977.

If, at any time or from time to time, before or after the expiration of the primary term of such lease, the leased lands cease to produce oil or gas, the lease shall; nevertheless, continue in full force and effect if within six months after the cessation of production, or such longer period of time as the commission may authorize, lessee shall commence and thereafter prosecute with reasonable diligence drilling, deepening, repairing, redrilling or other operations for the purpose of restoring production of oil or gas from the leased lands.

(Amended by Stats. 1976, Ch. 834.)



6827.1

Nothing contained in this chapter or any other law shall prevent or prohibit two or more persons who are individually eligible to hold a lease under this chapter from making a joint bid for any lease or leases offered under this chapter.

(Added by Stats. 1955, Ch. 1724.)



6827.2

In order to prevent the premature abandonment of a lease, notwithstanding any other provision in this chapter, if, after the holding of a public hearing, the commission finds that continued production from a lease is in the best interests of the people of California and that such production is economically unfeasible under the terms set forth in the lease, the commission may renegotiate the lease to reduce the minimum royalty rate or to substitute such other consideration as would be in the best interests of the state.

(Added by Stats. 1975, Ch. 476.)



6828

All leases of lands containing oil or gas made or issued under this chapter shall be subject to the condition that the lessee will use all reasonable precautions to prevent waste of oil or gas developed in the land, or the entrance of water through wells drilled to the oil-bearing strata, to the destruction or injury of the oil deposits. All leases shall further provide that the lessee therein shall comply with all valid laws of the United States and of the State of California and with all valid ordinances of cities and counties applicable to the lessee s operations, including, without limitation by reason of the specification thereof, the lessee s compliance with Division 3 of this code.

(Added by Stats. 1941, Ch. 548.)



6829

Every oil and gas lease executed under this chapter shall include the following:

(a) Such terms, conditions, and provisions as will protect the interests of the State with reference to securing the payment to the State of the proper amount or value of production.

(b) Such terms, conditions and provisions as will protect the interests of the State with reference to the spacing of wells for the purpose of properly offsetting the drainage of oil and gas from state lands by wells drilled and operated on and within privately owned lands; diligence on the part of the lessee in drilling wells to the oil sands and requirements as to depth of such wells for the purpose of reaching the oil sands and producing oil and gas therefrom in commercial quantities.

(c) Provisions specifying methods of operation and standard requirements for carrying on operations in proper and workmanlike manner; the prevention of waste; the protection of the safety and health of workmen; and the liability of the lessee for personal injuries and property damage.

(d) Security for faithful performance by the lessee, including provisions for the forfeiture of the lease, as set forth in Section 6805, and the requirement that the lessee shall, at the time of execution of the lease, furnish and thereafter maintain a good and sufficient bond in such sum as may be specified by the commission, in favor of the State, guaranteeing faithful performance by the lessee of the terms, covenants, and conditions of the lease and of the provisions of this chapter.

(e) Such other covenants, conditions, requirements, and reservations as may be deemed advisable by the commission in effecting the purpose of this chapter and not inconsistent with any of its provisions; provided, that any provision of an oil and gas lease executed under this chapter which purports to deprive the State or a lessee of any right or benefit secured by law, or is otherwise inconsistent with the provisions of this chapter, shall be void, and shall be deemed separable from and without effect upon the valid provisions of such lease.

(Amended by Stats. 1955, Ch. 1724.)



6829.1

Every oil and gas lease, including leases of tide and submerged lands, executed under this chapter, shall specify a period of not to exceed three (3) years, as specified by the commission in the invitation for bids, subject to extension by the commission as provided in this chapter, as the drilling term of the lease within which the lessee may commence operations for the drilling of a well for oil or gas, and, providing that, if lessee fails to commence such operations and to thereafter diligently prosecute them, the lease shall terminate.

(Amended by Stats. 1957, Ch. 2166.)



6829.2

The commission, in the interest of increasing the ultimate recovery of oil or gas, the protection of oil or gas from unreasonable waste, the possible arresting or amelioration of land subsidence, or protecting adjacent landowners, may include in any oil and gas lease executed under this chapter a provision which may require the lessee to enter into any unit or cooperative agreement with respect to the leased lands when the commission gives notice of intention to lease those lands. For any of those purposes, the commission, on behalf of the state as lessor or prospective lessor, may negotiate and enter into unit or cooperative agreements with respect to lands owned by the state, or lands in which the oil and gas deposits are reserved to the state, for the purpose of bringing about the unitized or cooperative development and operation of all, or a part or parts, of the oil and gas field in which the lands are located. Subject to the provisions of this section and notwithstanding any competitive bidding requirements or restrictions on term contained in this code or any other statute, the commission may negotiate and execute all agreements necessary to effectuate, implement, or modify any such unit or cooperative agreement, including the power to bind and commit lands, including tide and submerged lands, or any interest in lands, to the cooperative or unit agreement for the full term thereof, irrespective of whether the term thereof is for a period extending over the life of the field or for any other indefinite period. The power of the commission to enter into unit or cooperative agreements includes the power to do other acts or things, and to incur on behalf of the state other commitments and obligations, that are customary in unit or cooperative agreements. The commission may designate a representative or representatives to attend unit meetings, vote, and otherwise represent and bind the interest of the state in accordance with the terms and conditions of any such unit or cooperative agreement.

(Amended by Stats. 1982, Ch. 1463, Sec. 5.)



6830

All oil and gas leases issued by the commission for lands under its jurisdiction as set forth in Chapters 3 and 4 of Part 1 and in Chapter 3 of Part 2 of Division 6 of this code shall contain a reservation to the commission of the right to determine the spacing of wells and the rate of drilling and rate of production of such wells so as to prevent the waste of oil and gas and promote the maximum economic recovery of oil and gas from, and the conservation of reservoir energy in, each zone or separate underground source of supply of oil or gas covered in whole or in part by leases issued under this chapter.

(Amended by Stats. 1957, Ch. 2166.)



6830.1

It is hereby found and determined by the Legislature of the State of California as follows:

(a) That the people of the State of California have a direct and primary interest in assuring the production of the optimum quantities of oil and gas from lands owned by the state, and that a minimum of oil and gas be left wasted and unrecovered in such lands.

(b) That the state owns tide and submerged lands, which lands have been developed under oil and gas leases issued by the state to such extent that it is desirable that secondary operations be undertaken within such lands in an effort to obtain the maximum economic ultimate recovery of oil and gas from said lands; and that it is desirable that the carrying on of secondary recovery operations in such lands be encouraged, which operations the holders of such leases may otherwise not undertake because certain of the leases covering such lands provide for the payment of graduated royalties dependent upon daily per well rates of oil production (which, in the case of multiple completions, means the separately measured average daily production from each zone produced through a separate string of tubing or through casing which is not in communication with any other zone), which graduated royalties were established without contemplation of secondary recovery operations and the economics respecting such operations.

The definition relating to multiple completions set forth herein shall apply to leases executed on or after the effective date of the amendments made to this section at the 1966 Second Extraordinary Session of the Legislature and may, with the approval of the commission, apply to oil produced from leased lands with respect to which the commission and the holder of the lease shall, on or after the effective date of such amendments, enter into an amendatory agreement pursuant to Section 6830.2. It is not the intention of the Legislature in enacting this paragraph to declare the law relating to the computation of daily per well rates of oil production from multiple completions before the effective date of such amendments or in the absence of such an amendatory agreement.

(Amended by Stats. 1966, 2nd Ex. Sess., Ch. 7.)



6830.2

Whenever the holder of an oil and gas lease of state-owned lands proposes to engage in secondary recovery operations within such lease, the commission and the holder of the lease may mutually agree to modifications of the lease in furtherance of such proposal and with the object of obtaining the maximum economic ultimate recovery of oil and gas from the lands included within such lease, so far as such is reasonably practicable.

Any such amendatory agreement shall contain provisions to assure, so far as reasonably practicable:

(a) That the total royalty production to which the state shall thereafter be entitled shall be no less than the total royalty production to which the state would thereafter have been entitled if such lease had continued to be operated under primary recovery methods, absent any secondary recovery operations, and (b) that the royalty production accruing to the state from the additional oil produced, if any, as a result of the conduct of secondary recovery operations shall be calculated and determined in such manner as to be at least as great in proportion to such additional oil as the royalty production agreed upon in conformance with subdivision (a) of this section is in proportion to the total remaining primary production agreed upon in conformance with subdivision (a).

As a basis for making a determination that it is in the best interests of the state that it enter into such an agreement, and before authorizing the execution thereof, and to determine the appropriate royalty rates on primary and on additional production, the commission shall, using all information available to it, make a calculated projection of the volume of primary royalty to which the state would be entitled under the existing royalty provisions of the lease for the zone or zones involved in the proposal, absent secondary recovery operations, and shall compare its determinations with those of the holder of the lease in an effort to arrive at a mutual agreement.

(Amended by Stats. 1966, 2nd Ex. Sess., Ch. 7.)



6830.3

In satisfaction of the requirements of subdivisions (a) and (b) of Section 6830.2, the commission may consider, use, apply or adopt any means, methods, formulas or data available to it in order to arrive, in accordance with generally recognized good engineering practice, at any provisions to be included in any agreement amendatory to the lease, mutually acceptable to the holder of the lease, including the rate or rates of royalty to be applied, and otherwise in conformity with the provisions of this section and Section 6830.2.

The royalty rate or rates to be applied during secondary recovery operations shall in no event be less than the minimum royalty provided by the lease prior to any amendment thereof entered into pursuant to this section and Section 6830.2, but nothing in this section and Section 6830.2 is intended to require that the holder of the lease shall account to the State for a guaranteed quantity of royalty production, but neither shall it prohibit the holder of the lease from guaranteeing to the State any given quantity of royalty production.

Amendatory agreements entered into pursuant to and in conformity with this section and Section 6830.2 may be made in conjunction with agreements entered into for the purpose of effecting a co-operative or unit plan of development pursuant to the provisions of this code, including Section 6832 thereof.

(Added by Stats. 1961, Ch. 979.)



6831

Rights of way through all State lands may be granted to any lessee by the commission under such regulations as to survey, location, application, and use as may be prescribed by the commission.

(Added by Stats. 1941, Ch. 548.)



6832

For the purpose of more properly conserving the natural resources of any oil or gas pool or field, or any part thereof, lessees hereunder and their representatives may unite with each other jointly or separately, or jointly or separately with others owning or operating lands not belonging to the State, including lands belonging to the United States, in collectively adopting and operating under a cooperative or unit plan of development or operation of the pool or field, or any part thereof, whenever it is determined by the commission to be necessary or advisable in the public interest. The commission may, with the consent of the holders of leases involved, establish, alter, change, and revoke any drilling and production requirements of such leases, permit apportionment of production and may make such regulations with reference to such leases, with like consent on the part of such lessees, in connection with the institution and operation of any such co-operative or unit plan, as the commission deems necessary or proper to secure the proper protection of the interests of the State.

(Amended by Stats. 1955, Ch. 1724.)



6833

The commission, upon such conditions as the commission shall prescribe, may approve operating, drilling or development contracts made by one or more lessees holding oil or gas leases on State lands with one or more persons, associations, or corporations, whenever in the discretion of the commission the conservation of natural products or the public convenience and necessity require it, or the interests of the State may be best subserved thereby.

(Added by Stats. 1941, Ch. 548.)



6834

Whenever the commission determines that lands shall be leased for oil and gas as provided in this chapter and when the form of lease therefor has been prepared by the commission, the commission shall give notice of intention to lease such lands. The notice shall be published in a newspaper of general circulation in the county in which the lands or the greater portion thereof are situated and shall state the time (which shall not be less than 14 days after the last date of publication of the notice) and place for receiving and opening bids, a description of the lands, either as a tract or by parcels, and that the form of lease for the purpose of bidding may be procured at the designated office of the commission.

If the notice is published in a weekly newspaper, it must appear therein on at least two different days of publication and if in a newspaper published oftener, there must be at least five days from the first to the last day of publication, both days included.

(Amended by Stats. 1957, Ch. 2166.)



6835

Each bid (which shall be in the form of a lease prepared in accordance with this chapter) for an oil and gas lease shall be accompanied by a certified or cashier s check of a responsible bank in California payable to the State of California in an amount to be fixed by the commission, which sum shall be deposited as evidence of good faith and except in the case of the successful bidder shall be returned to the bidder. Upon the execution of the lease the amount shall be applied upon the annual rental for the first year and the balance, if any, shall be returned to the lessee. If the successful bidder fails or refuses to execute the lease within 15 days after the award thereof, the amount of the check shall be forfeited to the State.

(Amended by Stats. 1941, Ch. 1241.)



6836

At the time and place specified in the notice, the commission shall publicly open the sealed bids and shall award the lease for each parcel to the highest qualified bidder, unless in the opinion of the commission, the acceptance of the highest bid for any parcel or parcels is not for the best interests of the State, in which event the commission may reject all the bids for such parcel or parcels. Thereupon new bids may be called for and the parcel or parcels for which the bids were rejected may be leased as herein provided.

(Amended by Stats. 1955, Ch. 1724.)






ARTICLE 3. Oil and Gas Leases on Lands Other Than Tide and Submerged Lands

6851

Lands owned by the State, or lands in which the oil and gas deposits are reserved to the State, other than tide and submerged lands, may be leased for the production of oil and gas in accordance with the provisions of this article and of this chapter in so far as not in conflict with the provisions of this article.

(Added by Stats. 1941, Ch. 548.)



6852

Whenever it appears to the commission that it is for the best interests of the State to lease any such lands for the production of oil or gas therefrom, or whenever a person who possesses the qualifications provided in this chapter makes written request therefor, the commission may offer the same for bidding at such times and in such parcels as the commission shall determine to be in the best interests of the State.

(Amended by Stats. 1963, Ch. 1945.)



6853

The commission may divide the lands within the tract proposed to be leased into parcels of convenient size and shape and shall prepare a form of lease therefor.

(Added by Stats. 1941, Ch. 548.)



6854

Lands, including the Tule Elk State Reserve located in Township 30 South, Range 24 East, MDB&M in Kern County, other than tide or submerged lands, belonging to the state and dedicated to a public use may be leased by the commission for the production of oil and gas in accordance with this article and this chapter insofar as not in conflict with this article.

Where those lands have been acquired for the use of a specific state agency, consent of this agency shall be obtained by the commission for occupation by a state lessee of the surface of the lands for drilling locations or producing facilities. The commission may lease those lands, including the Tule Elk State Reserve in Kern County, for the production of oil and gas without the consent of the state agency if development under the lease is made by slant drilling from surface locations on lands not under the control of the state agency. However, the commission shall consult with the Department of Parks and Recreation prior to approving a lease for the production of oil and gas underlying the Tule Elk State Reserve to ensure that the purposes for which the parklands were acquired are not adversely affected.

The commission may grant a subsurface oil and gas lease in accordance with subdivision (b) of Section 6815 covering all or any portion of the Tule Elk State Reserve in Kern County for the production of oil and gas underlying the reserve by means of slant or directional drilling from surface locations outside of the reserve.

(Amended by Stats. 1983, Ch. 1218, Sec. 2.)



6855

The proceeds of any lease for the extraction of any oil and gas from lands owned by the State, other than public lands or tide or submerged lands under the jurisdiction of the commission, property escheated to the State or held in trust, lands held by the State as tax-deeded property and lands acquired for state highway purposes, shall be paid into the General Fund in the State Treasury, regardless of whether such lease is executed pursuant to this chapter or any other provision of law.

(Added by Stats. 1951, Ch. 164.)






ARTICLE 4. Oil and Gas Leases on Tide and Submerged Lands and Beds of Navigable Rivers and Lakes

6870

(a) Notwithstanding any other provision of law to the contrary, no leases shall be let for the extraction of oil and gas from coastal tidelands or submerged lands in state waters within the Santa Barbara Channel unless the commission determines that such a lease will not result in the seepage or spillage of oil (either by finding that the safety and containment devices to be used are sufficient to prevent such seepage or spillage or that no seepage or spillage would result in any event) or in the destruction of scenic or aesthetic values.

(b) As used in this section, the Santa Barbara Channel is the area described as follows:

Beginning at the point of intersection of the ordinary high-water mark of the Pacific Ocean with the westerly point of Point Conception; thence in a generally easterly and southeasterly direction along said ordinary high-water mark to the westerly point of Point Mugu; thence in a generally southwesterly direction to the southwest tip of Anacapa Island; thence along the inland sides of Anacapa, Santa Cruz, Santa Rosa and San Miguel Islands to the most westerly part of San Miguel Island; thence in a northerly direction to the point of beginning; excluding the area described in subdivision (b) of Section 6871.2.

(Added by Stats. 1970, Ch. 1530.)



6871

Tide and submerged lands and beds of navigable rivers and lakes may be leased by the commission for the extraction of oil and gas in accordance with the provisions of this article and of this chapter insofar as not in conflict with the provisions of this article. No political subdivision of the State or any city or county or any official of either or any of them shall grant or issue any lease, license, easement, privilege, or permit vesting authority in any person to take or extract oil or gas from tide or submerged lands whether filled or unfilled of which the State is the owner or from which the State has the right to extract oil or gas, or both.

(Amended by Stats. 1955, Ch. 1724.)



6871.3

Whenever it appears to the commission that it is for the best interests of the State to lease lands subject to the provisions of Section 6871.1 or 6877 of this code for the production of oil or gas therefrom, or whenever a person who possesses the qualifications provided in this chapter makes written request therefor, the commission may, subject to the provisions of Section 6871.4, offer the same for bidding at such times and in such parcels as the commission shall determine to be in the best interests of the State.

(Amended by Stats. 1963, Ch. 1945.)



6871.4

The commission may divide the lands within the area proposed to be leased into parcels of convenient size and shape and shall prepare a form of lease or leases therefor embracing not to exceed 5,760 acres in any one lease.

(Amended by Stats. 1957, Ch. 2166.)



6872

(a) If an application for oil and gas development in state waters that is determined to be incomplete by the commission continues to remain incomplete one year after the date of the first incomplete notice sent to the applicant by the commission, the application shall be considered withdrawn.

(b) If an application has been withdrawn pursuant to subdivision (a), the applicant may submit a new application.

(Added by Stats. 2006, Ch. 298, Sec. 1. Effective January 1, 2007.)



6872.1

Whenever it appears to the commission that oil and gas deposits are known or believed to be contained in any such lands as are described in Section 6871.2, subdivision (b), of this code or in tide and submerged lands along the coast of the Pacific Ocean south of the northerly city limits of the City of Newport Beach in Orange County to the southerly boundary of the state, and are being drained by means of wells upon adjacent lands owned by others than the state, the commission shall thereupon be authorized and empowered to lease state-owned tide and submerged lands adjacent to any such wells for the production of oil and gas therefrom, either as a tract or in parcels of such size and shape as the commission shall determine but only within an area and to an extent necessary to offset such drainage of state-owned tide and submerged lands by any such wells upon adjacent lands owned by others.

(Amended by Stats. 1969, Ch. 1238.)



6872.2

If the commission determines that any tide and submerged lands belonging to the state in the area hereinafter referred to should be drilled pursuant to the terms of Section 6872.1 of this code, then, notwithstanding the provisions of Section 6874 of this code, in order to preserve and protect the highly developed recreational and residential area now referred to, the commission shall require that any well or wells drilled pursuant to the terms of any lease issued with respect to any part of the hereinafter described area be slant-drilled from an upland or littoral site to and into the subsurface of the tide or submerged lands covered by the lease. The area to which this section is applicable is the tide and submerged lands along the coast of the Pacific Ocean south of the northerly city limits of the City of Newport Beach in Orange County to the southerly boundary of the state.

(Amended by Stats. 1969, Ch. 1238.)



6872.5

The commission may adjust the boundaries of existing leases to encompass all of a field partially contained within the existing lease subject to both of the following conditions:

(a) The commission makes all of the following findings:

(1) The adjustment will permit more efficient utilization of state resources.

(2) The number and size of existing offshore platforms will not be increased, except that modifications to a platform within the existing boundaries of a lease shall be permitted where the modifications are reasonably necessary for development of all of the resources within the reconfigured lease.

(3) The boundary adjustment will not require the construction or major modification of a refinery in this state to permit development of any increased production resulting from the boundary adjustment, unless that construction or major modification is to a field production facility servicing the lease.

(4) The boundary adjustment represents the environmentally least damaging feasible alternative for the extraction and production of affected resources.

(b) Those parts of the field within areas added to the existing lease may not be developed except from upland sites or from existing offshore facilities within the original lease boundaries.

(Amended by Stats. 1994, Ch. 970, Sec. 7. Effective January 1, 1995.)



6873

When leasing tide or submerged lands or beds of navigable rivers or lakes, the commission shall prepare a form of lease which shall contain, in addition to other provisions deemed desirable and necessary by the commission, appropriate provisions contained in this chapter and the following:

(a) Each well drilled pursuant to the terms of the lease may be drilled or slant-drilled to and into the subsurface of the tide or submerged lands or beds of navigable rivers or lakes, covered by the lease from upland, riparian or littoral drill sites owned or controlled by the state or owned by or available, at any time, to the lessee, or from drill sites located upon any filled lands heretofore or hereafter filled, whether contiguous or noncontiguous to the riparian or littoral lands or uplands, or from any pier heretofore or hereafter constructed owned by or available to the lessee and available for such purpose, or from platforms or other fixed or floating structure in, on or over the tide or submerged lands or beds of navigable rivers or lakes, covered by the lease or otherwise available to the lessee.

(b) Such lease shall prohibit the pollution or contamination of the ocean, tidelands, or navigable rivers or lakes, and shall prohibit the impairment of and interference with bathing, fishing, or navigation in the waters of the ocean, any bay or inlet thereof, or any navigable river or lake, and shall prohibit the impairment of and interference with developed shoreline recreational or residential areas. In addition, no oil, tar, residuary product of oil, or any refuse of any kind from any well or works shall be permitted to be deposited on or pass into the waters of the ocean, any bay or inlet thereof, or any navigable river or lake.

This subdivision does not apply to the deposit on or passage into such waters of water not containing any hydrocarbons or vegetable or animal matter.

This subdivision does not prohibit the deposit on or passage into the waters of the ocean or any bay or inlet thereof of drill cuttings or drilling mud which are free of oil and materials that are deleterious to marine life if such activities are under authorization of a regional water quality control board.

(c) If the lessee, as disclosed by information submitted with his bid, proposes to drill one or more wells from filled lands, whether contiguous or noncontiguous to the riparian or littoral lands or uplands, or from any pier or from platforms or other fixed or floating structures to be constructed for such purpose, and if permission from any federal or state agency is legally required in order to construct any such filled land or structures, the lessee shall be allowed a reasonable time following the execution of the lease within which to secure the necessary permission from such federal and state agencies as shall be legally required, and, upon the securing of such permission, a further reasonable time, determined with regard to the nature of the filled lands or structure or structures to be constructed, within which to commence operations for the drilling of such well or wells. The drilling term of the lease shall be extended by the commission by a period equal to such reasonable time to secure such permission, and, if necessary, to the date to which the time to commence operations for the drilling of such well or wells has been extended.

(d) Any offshore filled lands or structure or structures constructed for the purpose of drilling pursuant to this section shall conform to the rules and regulations of the commission in effect at the time of invitation for bids in pursuance of which the lease is awarded. Drilling, whether from upland, riparian, littoral or offshore locations, shall be conducted in conformance with such rules and regulations in effect at the time of invitation for bids in pursuance of which the lease is awarded.

In the case of any existing lease of tide or submerged lands, the commission may, with the consent of the other party thereto, amend the same so as to contain or conform with subdivisions (a), (b), (c) and (d) hereof, or any of them, except that the provisions of said subdivision (d) when incorporated into such a lease by such an amendment shall refer to the rules and regulations in effect at the time such amendment is made rather than to those in effect at the time of invitation for bids in pursuance of which the lease is awarded and said subdivision (a) may not be incorporated into such a lease without also incorporating said subdivision (d) therein.

(Amended by Stats. 1979, Ch. 197.)



6873.1

Filled lands shall include, but not be limited to, tide or submerged lands or beds of navigable rivers or lakes, reclaimed artificially through raising such lands above the highest probable elevation of the tides, or high water line on the river banks or shore, to form dry land, by placement of a fill or deposit of earth, rock, sand or other solid imperishable material. Such fill may be retained in place or protected by bulkheads, seawalls, revetments or similar enclosures and may be placed at any location approved by the commission under a lease heretofore or hereafter issued pursuant to this article.

(Amended by Stats. 1963, Ch. 1945.)



6873.2

In carrying out the requirements of subdivision (b) of Section 6873 and the California Environmental Quality Act (Division 13 (commencing with Section 21000)), the commission shall, prior to leasing tide and submerged lands or the beds of navigable rivers or lakes for oil and gas, hold at least one hearing on any draft environmental impact report prepared for the proposed lease. The hearing shall be held within a city or county near the area being considered for leasing. The commission shall give at least 30 days written notice regarding the public hearing to each city or county within or adjacent to the proposed lease area and shall publish the notice in the manner prescribed in Section 6834. The authority to hold hearings provided in this section may be delegated by the commission to its officers or employees.

(Repealed and added by Stats. 1985, Ch. 384, Sec. 2.)



6873.5

(a) In carrying out the requirements of subdivision (b) of Section 6873 and the California Environmental Quality Act, the commission shall, prior to the adoption of a form of lease for leasing offshore tide and submerged lands between the mean high tide line and the three-mile jurisdictional limit, consult with the Department of Fish and Game, the National Marine Fisheries Service, and representatives of the oil industry, representatives of fishermen operating within the area being considered for leasing. The commission shall hold at least one hearing on the draft environmental document prepared for the proposed lease in a jurisdiction of a local government within the coastal zone, as defined by Section 30103, near the area being considered for leasing. The commission shall give at least 30 days written notice regarding the public hearing to each city or county within or adjacent to the proposed lease area and shall publish the notice in the manner prescribed in Section 6834. The authority to hold hearings provided in this section may be delegated by the commission to its officers or employees.

(b) The commission shall consider the potential impacts of the proposed lease on the fisheries and marine habitat within the area being considered for leasing. The commission shall include in its consideration:

(1) The environmental document prepared for the proposed lease.

(2) Recommendations of the Department of Fish and Game, the National Marine Fisheries Service, the oil industry, and fishermen.

(3) The cooperative efforts of the oil industry and fishermen to develop plans to mitigate potential impacts.

(c) Fishery areas that should be considered for protection include established fishing grounds or critical spawning or nursery grounds as indicated by records of the Department of Fish and Game.

(d) The commission may impose terms, conditions, or operational requirements it deems necessary to protect fisheries, including, but not limited to, the exclusion of specified areas from development activities.

(e) This section shall not be construed as a limitation on slant or directional drilling under the excluded area from any location outside an excluded fishery area.

(Amended by Stats. 1985, Ch. 384, Sec. 3.)



6874

Each bid shall be accompanied by information giving a description of the location or locations, structure or structures, from which the bidder proposes to drill. In awarding a lease, the commission shall not discriminate between bidders by prohibiting drilling from upland, littoral or riparian drill sites, or drilling from sites upon filled lands, whether contiguous or noncontiguous to the riparian or littoral lands or uplands, or upon any pier or platform or other fixed or floating structure in, on or over tide and submerged lands or beds of navigable rivers or lakes, with respect to which the State or other owner thereof has consented, or may thereafter consent, to such use provided, however, that in the event state-owned tide or submerged lands or beds of navigable rivers or lakes are determined by the commission to contain oil or gas deposits which are being drained by wells owned by others upon adjacent lands, and such state-owned tide and submerged lands or beds of navigable rivers or lakes cannot be developed by a particular method of exploration, development or operation without interfering with or impairing developed riverbank or shoreline, recreational or residential areas, then the commission may offer and award an oil and gas lease on such lands with a prohibition against said particular method of exploration, development or operation.

(Amended by Stats. 1963, Ch. 1945.)



6875

If the Legislature has transferred to any city or county the administration of the trust, whether or not limited, under which tide or submerged lands or beds of navigable rivers and lakes are held by the State, the commission, pursuant to this chapter, may enter into agreements upon behalf of the State to compensate any such city or county for the use of surface drilling and operating sites upon such lands from the royalty or revenue to be derived by the State from oil and gas taken from such lands by lessees of the State.

Any such compensation shall include an amount sufficient reasonably to compensate any such city or county for any damage to or interference with the use or uses to which the surface of such lands are being or may be utilized by or upon behalf of such city or county. The consideration to the State in any such agreement shall include the right to a lessee of the State to carry on all operations on any such tidelands or beds of navigable rivers and lakes necessary to accomplish the purposes of this chapter and such terms and conditions as shall be determined by the commission to be in the interests of the State.

The consideration to the State in any such agreement shall also include a compromise, settlement and release of any and all claims and rights which such city or county has or may have against the State arising out of or in connection with the extraction and removal of oil and gas from such lands. All money paid to any city or county under this section shall be used by it solely in furtherance of the trust under which the administration of tide and submerged lands and beds of navigable rivers and lakes has been transferred to such city or county and for the purposes expressed in the act so transferring administration of such lands.

(Amended by Stats. 1963, Ch. 1945.)



6876

Should it appear to the commission that any person, association of persons, or corporation, has drilled, or is making preparation to drill, wells upon or into tide or submerged lands of which the State is the owner, or from which the State has the right to extract oil or gas or both, for the extraction of oil or gas therefrom, other than pursuant to authority granted in accordance with this chapter, whether or not such person, association of persons, or corporation may be acting under purported authority, the commission shall cause an action to be instituted in the name of and upon behalf of the State in a court of appropriate jurisdiction, to enjoin the occupancy and operations upon or in such lands and to demand compensation for injury and damage, if any, to such lands; except that, should the drilling operations be conducted upon or in lands which have been filled and if such operations have been commenced prior to March 24, 1938, the commission, if it appears to be in the interests of the State, may, upon behalf of the State, issue a lease to any such person, association of persons, or corporation in accordance with the provisions of this chapter insofar as applicable, and upon a royalty basis, retrospective and prospective, which appears reasonable and just in the circumstances to the lessee and the State.

(Amended by Stats. 1955, Ch. 1724.)



6877

All the beds of navigable rivers and lakes belonging to the State may be leased pursuant to Section 6871.3 of this code for the production of oil and gas, subject to the same limitations and conditions imposed by this article, and in accordance with the provisions of this chapter insofar as not in conflict with this article.

(Amended by Stats. 1963, Ch. 1945.)



6878

Nothing in this chapter limits the effect of any grant of tide or submerged lands made prior to June 11, 1938, to any city, county or other political subdivision, nor in any manner to prejudice whatever claim the state, on the one hand, or such city, county or political subdivision, on the other, may have in or to the right to extract or authorize the extraction of oil or gas or other minerals underlying such lands.

Notwithstanding any provision to the contrary herein, no city, county or political subdivision to which the state has granted tide or submerged lands without reserving minerals shall enter into any lease or agreement for the extraction of oil, gas or other hydrocarbons from such tide and submerged lands within any area described in subdivisions (a) though (e), inclusive, of Section 6871.2 of this code, or from tide and submerged lands along the coast of the Pacific Ocean south of the northerly city limits of the City of Newport Beach in Orange County to the southerly boundary of the state until the State Lands Commission has made findings in accordance with the provisions of Section 6872 of this code regarding any lands within any area described in subdivisions (a), (c), (d) and (e) of Section 6871.2 of this code, or has made findings in accordance with the provisions of Section 6872.1 of this code regarding any lands within the area described in subdivision (b) of Section 6871.2 of this code, or has made findings in accordance with the provisions of Section 6872 of this code regarding any tide or submerged lands along the coast of the Pacific Ocean south of the northerly city limits of the City of Newport Beach in Orange County to the southerly boundary of the state.

Provided further that any lease or agreement for the extraction of oil and gas or other hydrocarbons from such granted tide or submerged lands authorized to be entered into by a county, city or political subdivision after necessary findings are made by the State Lands Commission as heretofore provided shall be in accordance with the provisions of Section 6872.1 of this code in respect to any lands within the area described in subdivision (b) of Section 6871.2 of this code, and shall be in accordance with the provisions of Section 6872.2 of this code in respect to any tide or submerged lands along the coast of the Pacific Ocean south of the northerly city limits of the City of Newport Beach in Orange County to the southerly boundary of the state.

(Amended by Stats. 1965, Ch. 1793.)



6879

Whenever tide and submerged lands of the State have been granted to a city, county or city and county by a grant which does not reserve to the State the right to produce oil and gas therefrom, and such grantee shall determine that it is in the interest of increasing the ultimate recovery of oil or gas from such lands, or of the protection of oil or gas in said lands from unreasonable waste, or that the subsidence or sinking of such lands and abutting lands may possibly be arrested or ameliorated thereby, such grantee may enter into agreements for the purpose of bringing about the cooperative development and operation of all or a part or parts of the oil and gas field in which such lands are located, or for the purpose of bringing about the development or operation of all or a part or parts of such field as a unit, or for the purpose of fixing the time, location, and manner of drilling and operating of wells for the production of oil or gas, or providing for the return or injection of gas, water or other substances into the subsurface of the earth for the purpose of storage or the repressuring of such oil or gas field.

Each such agreement shall provide that any impairment of the public trust for commerce, navigation or fisheries to which said granted lands are subject is prohibited, and shall be submitted to the State Lands Commission for approval. If the State Lands Commission shall find that said agreement so provides and that the entering into and the performance of such agreement is in the public interest, then the State Lands Commission may approve such agreement on behalf of the State.

The Legislature hereby finds and declares that the entering into and the performance of any such agreement which has been approved by the State Lands Commission will not impair the public trust for commerce, navigation and fisheries to which said granted lands are subject, and that any acts or things done pursuant to the terms thereof or resulting therefrom are consistent with and not in violation of the terms or conditions of any such grant or of any trust, restrictions and conditions appertaining thereto. No such agreement so approved by the State Lands Commission shall effect or result in, or be so construed as to effect or result in a revocation of or change in any trust pertaining to said lands, or in any grant, conveyance, alienation or transfer of said lands, or any part thereof, to any other individual, firm, or corporation, even though such agreement provides for the pooling of oil, gas or other hydrocarbon substances produced from said lands with oil, gas or other hydrocarbon substances produced from other lands, or results in the migration of any oil, gas or other hydrocarbon substances between said lands and other lands. Any trusts, restrictions or conditions pertaining to any production from said granted lands included in any such agreement, or to any proceeds from such production, shall apply only to that part of the production or that part of the proceeds therefrom which is allocated to such city, county or city and county on account of said lands under any such agreement, and shall not apply to any other production or the proceeds therefrom, whether or not the same may have been produced from said lands or other lands.

If approved by the State Lands Commission, any such agreement shall bind the State, and shall bind any of the following who execute the same:

(a) Such city, county or city and county; and

(b) Any operator of such tide and submerged lands under contract with such city, county or city and county, and such operators successors and assigns; and

(c) Any other party, and the successors and assigns of such other party.

Any such agreement shall be enforceable in an action for specific performance against the parties bound thereby.

No agreement executed pursuant to this section shall affect or determine the boundaries of the tide and submerged lands granted, in trust, to the City of Long Beach by Chapter 676, Statutes of 1911, Chapter 102, Statutes of 1925, Chapter 158, Statutes of 1955, as modified by Chapter 915, Statutes of 1951 and Chapter 29, Statutes of 1956, First Extraordinary Session.

(Added by Stats. 1957, Ch. 1151.)






ARTICLE 5. Minerals Other Than Oil and Gas

6890

(a) Prospecting permits and leases for the extraction and removal of minerals, other than oil and gas or other hydrocarbon substances, from lands, including tide and submerged lands belonging to the state, may be issued as provided in this article and in this chapter insofar as not in conflict with this article. The commission shall not issue any permit or lease under this section until it has been submitted to the Attorney General and has been approved by the Attorney General as to compliance with the applicable law and rules and regulations of the commission. No lease or permit shall be issued which results in any net adverse impact to wetlands or riparian habitat.

(b) Where lands, other than tide and submerged lands, belonging to the state have been dedicated to a public use, the commission may issue permits and leases for the exploration, extraction, and removal of minerals, other than oil and gas or other hydrocarbon substances and geothermal resources, in accordance with this article. Where the lands have been acquired for the use of a specific state agency, the state agency, prior to issuance, shall approve the work to be performed under the authority of the permit or lease and the state agency shall specify terms and conditions required to ensure that the work shall be performed in a manner which is not inconsistent with the purposes for which the land is owned or operated.

(c) If the property is a wildlife management area acquired pursuant to Section 1525 of the Fish and Game Code, the commission shall not issue any permit or lease under this section unless the Department of Fish and Game determines, and reports in writing to the commission, that the proposed activity will not cause a net loss of wildlife habitat value or acreage in that area because privately owned land of greater total wildlife habitat value and acreage, which has habitat values similar in type to the area to be permitted or leased, will be acquired and dedicated to the state to replace the land of that wildlife management area. The replacement land shall be located within 10 miles of the wildlife management area where the lease or permit is to be issued.

(d) The commission shall not issue a permit or lease under this section for any land under the jurisdiction of the Department of Parks and Recreation, for any refuge or other protected area, as described in Division 7 (commencing with Section 10500) of the Fish and Game Code, or for any ecological reserve, as described in Article 4 (commencing with Section 1580) of Chapter 5 of Division 2 of the Fish and Game Code.

(e) Notwithstanding Section 6217, as of June 30 of each year, a sum equal to 50 percent of the revenue received by the state for the fiscal year ending on June 30 pursuant to permits and leases for the development of minerals, other than oil, gas, or other hydrocarbon substances and geothermal resources, on lands which have been dedicated to a public use and are administered by a state agency other than the commission shall be available for appropriation by the Legislature for the support of, and apportionment and transfer by the Controller to, that state agency.

(f) If the state agency receives a majority of its funding from a special fund established for the general support of the agency, the revenue made available by subdivision (e) shall be deposited in that fund and shall be available, when appropriated, for the general purposes of the agency.

(g) Any person issued a permit or lease under subdivision (a) shall comply with all existing federal, state, and local government laws.

(Amended by Stats. 1989, Ch. 770, Sec. 1.)



6890.5

Notwithstanding any other law, when lands, other than tide and submerged lands, are owned by another state agency, the commission, when issuing permits and leases for the exploration, extraction, and removal of minerals, other than oil and gas or other hydrocarbon substances and geothermal resources, may agree that the state agency owning the land will receive additional lands or in-kind payments, the value of which shall be deducted from the money royalty, including land rental payments, or a percentage of the net profits from mineral extraction.

(Added by Stats. 1989, Ch. 770, Sec. 2.)



6891

The commission may issue a prospecting permit, under such rules and regulations as it may prescribe, for lands which are not known mineral lands, to any qualified applicant, upon the payment to the commission of a reasonable charge, as determined by the commission, of not less than one dollar ($1) per acre for each acre in area embraced within the boundaries of the lands described in the permit. No permit shall be issued for any lands which have been classified by the commission prior to the application as containing commercially valuable mineral deposits. Upon receipt of an application for a permit, the commission shall determine whether the lands described therein are known mineral lands. If the commission determines that the lands are known mineral lands, it shall thereupon so classify them and shall reject the application for a prospecting permit.

Subject to such terms and conditions as the commission may determine to be in the best interest of the state, a prospecting permit shall give to the permittee the exclusive right for a period not exceeding two years to prospect for minerals other than oil and gas or other hydrocarbon substances upon lands wherein the mineral deposits belong to the state.

The commission may, in its discretion, extend the term of any permit for a period not exceeding one year, but the term of any permit, including extensions, shall be limited to a total of three years.

(Amended by Stats. 1988, Ch. 649, Sec. 1.)



6892

If the applicant erects upon the land for which a permit is sought a monument not less than four feet high, at some conspicuous place thereon, and posts written notice on or near the monument, stating that an application for a permit will be made within 30 days after the date of posting the notice, giving the name of the applicant, the date of the notice, and such a general description of the land to be covered by the permit by reference to courses and distances from the monument or from such other natural objects or permanent monuments, or both, as will reasonably identify the land, stating the amount thereof in acres, and if the applicant records a copy of the notice, within two days after the posting thereof, in the county recorder s office of the county in which the land is situated, he shall be entitled to a preferential right over others to a permit for the land so identified for a period of 30 days following such marking and posting.

(Added by Stats. 1941, Ch. 548.)



6894

The applicant shall, within 90 days after receiving a permit, mark each of the corners of the tract described in the permit upon the ground with substantial monuments, so that the boundaries can be readily traced upon the ground, and shall post in a conspicuous place upon the lands a notice that such permit has been granted and a description of the land covered thereby; provided, however, that if the tract described in any such permit consists of tide or submerged lands, it shall be deemed a compliance with the provisions of this section to record such notice with the county recorder of the county in which the lands or the greater portion thereof are located.

(Amended by Stats. 1945, Ch. 818.)



6895

Upon establishing to the satisfaction of the commission that commercially valuable deposits of minerals have been discovered within the limits of any permit, the permittee shall be entitled to a lease for not more than 960 acres of the land included in the prospecting permit, if there is that number of acres within the permit. The area selected by the permittee shall be in compact form and, if surveyed, shall be described by the legal subdivisions of the public lands surveys; if unsurveyed, the area shall be surveyed by the commission at the expense of the applicant for the lease, in accordance with rules and regulations prescribed by the commission, and the lands leased shall be conformed to, and taken in accordance with, the legal subdivisions of the surveys. The lease shall provide for the payment of an annual rental of not less than one dollar ($1) per acre, as determined by the commission. The lease shall also provide for payment, which may be taken in kind, of either a royalty, to be taken in money or in kind, at the option of the commission, of not less than 10 percent of the gross value of all mineral production from the leased lands, less any charges approved by the commission that were made or incurred with respect to transporting or processing the state s royalty share of production, or a percentage, to be determined by the commission, of the net profits derived from mineral extraction operations under the lease. Payment as a royalty or as a percentage of net profits shall be specified in the permit. Notwithstanding the 960-acre limitation of this section, whenever the lands for which a lease is sought are tide and submerged lands, the commission may divide the lands into the size and number of parcels as the commission determines will not substantially impair the public rights to navigation and fishing or interfere with the trust upon which the lands are held.

(Amended by Stats. 1985, Ch. 383, Sec. 1.)



6896

Until the permittee applies for a lease as to that portion of the area described in the permit herein provided, he shall pay to the State 20 per cent of the gross value of the minerals secured by him from the lands embraced within his permit and sold or otherwise disposed of or held by him for sale or other dispostion.

(Added by Stats. 1941, Ch. 548.)



6897

(a) All deposits of minerals, other than oil, gas, and geothermal resources in lands belonging to the state, which have been classified by the commission as lands containing commercially valuable mineral deposits and all deposits of such minerals within lands embraced within a prospecting permit and not subject to preferential lease to the permittee, may be leased by the commission in either of the following ways:

(1) By competitive bidding to the highest qualified and responsible bidder. The bidding shall be on the basis of a cash bonus, royalty rate, net profit, or other single biddable factor, and shall be conducted under general regulations and in a form to be determined by the commission to be in the best interest of the state.

(2) By a negotiated lease or other agreement, if the lands are determined by the commission to be unsuitable for competitive bidding for reasons such as small size, irregular configuration, lack of access, or if a negotiated lease is in the best interest of the state.

(b) In addition to the payment of a royalty in money or in kind or a percentage of the net profits derived from mineral extraction operations provided therein, each bid and each lease shall also provide for an annual payment in advance of rent of not less than one dollar ($1) per acre or a greater sum as the commission may specify.

(Amended by Stats. 1986, Ch. 622, Sec. 1.)



6898

Leases under this article shall be for terms not to exceed 20 years with the preferential right in the lessee to renew the lease for successive periods not to exceed 10 years each, upon such reasonable terms and conditions as may be prescribed by the commission.

(Amended by Stats. 1978, Ch. 747.)



6898.5

Notwithstanding Section 6898, any lease in effect on July 1, 1991, of lands, within the bed of Owens Lake for the development of minerals other than oil and gas and geothermal resources may be immediately extended by the commission for an additional 20 years beyond its current expiration date, with the subsequent lease renewal in accordance with Section 6898.

(Added by Stats. 1991, Ch. 520, Sec. 6.)



6899

The commission shall prescribe such additional terms, covenants and conditions, consistent with the provisions of this chapter, of permits and leases issued under this article as will in its opinion effectually protect the interests of the State in the mineral deposits reserved to it by this chapter.

(Added by Stats. 1941, Ch. 548.)



6900

Notwithstanding the provisions of Section 6890, the commission may, when it appears to be in the public interest, grant leases for the extraction of minerals other than oil and gas to the highest responsible bidder by competitive bidding from tide and submerged lands of the State whenever it appears that the execution of such leases and the operations thereunder will not interfere with the trust upon which such lands are held or substantially impair the public rights to navigation and fishing.

(Added by Stats. 1941, Ch. 551.)






ARTICLE 5.5. Geothermal Resources

6901

This article shall be known and may be cited as the Geothermal Resources Act.

(Added by renumbering Section 6902 by Stats. 1978, Ch. 1139.)



6902

The Legislature hereby finds and declares that development of geothermal resources beneath state lands is an essential element in the development of additional energy sources for the State of California. It is further recognized by the Legislature that different parcels of state lands have varying degrees of potential for the successful development of geothermal resources. As some parcels display strong indications of geothermal resources and likelihood of commercially producible energy which could be let at competitive lease sale, and other parcels indicate potential but need additional exploration, and still other parcels have never been explored, the flexible leasing program established by this chapter is necessary to promote more rapid and extensive geothermal development on state lands.

(Added by Stats. 1978, Ch. 1139.)



6903

For the purposes of this chapter, geothermal resources shall mean the natural heat of the earth, the energy, in whatever form, below the surface of the earth present in, resulting from, or created by, or which may be extracted from, such natural heat, and all minerals in solution or other products obtained from naturally heated fluids, brines, associated gases, and steam, in whatever form, found below the surface of the earth, but excluding oil, hydrocarbon gas or other hydrocarbon substances.

(Added by Stats. 1967, Ch. 1398.)



6904

Permits and leases for exploration and development of geothermal resources on lands belonging to the state and leases for the development of geothermal resources reserved by the state may be issued by the commission as provided in this article. For purposes of this article, state lands shall be defined as all lands owned by the state, including school lands, lieu lands, proprietary lands, tidelands, submerged lands, swamp and overflowed lands, and beds of navigable rivers and lakes, and lands in which geothermal resources have been reserved to the state.

(Amended by Stats. 1978, Ch. 1139.)



6905

Permits and leases may be issued pursuant to this article only to those who qualify for permits and leases under Section 6801.

(Amended by Stats. 1978, Ch. 1139.)



6906

Administration of this article shall be under the principle of multiple use of public lands and resources, and shall allow coexistence of other permits or leases of the same lands for deposits of other minerals under applicable laws, and the existence of permits or leases issued pursuant to the provisions of this article shall not preclude other uses of the areas covered thereby. However, operations under such other permits or leases or such other uses shall not unreasonably interfere with or endanger operations under any permit or lease issued pursuant to this article, nor shall operations under permits or leases issued pursuant to the provisions of this article unreasonably interfere with or endanger operations under any permit or lease issued pursuant to the provisions of any other act. Nor shall this article be construed as superseding the authority which the head of any state department or agency has with respect to the management, protection, and utilization of the state lands and resources under his jurisdiction. The commission may prescribe in its rules and regulations those conditions it deems to be necessary for the protection of other resources.

(Added by Stats. 1967, Ch. 1398.)



6907

Where it is determined by the commission that the production or use of geothermal resources is also susceptible of economically producing other of the geothermal resources in commercially valuable quantities, and a market therefor exists, production of such other geothermal resources may be required by the commission.

(Amended by Stats. 1983, Ch. 369, Sec. 18.)



6909

The commission may grant nonexclusive geological or geophysical exploration permits for geothermal resources upon such terms and conditions as the commission may prescribe, but any such permit shall not give the permittee any preferential right to a geothermal resources lease.

(Repealed and added by Stats. 1978, Ch. 1139.)



6910

(a) Subject to the provisions of Section 6906, the commission may issue a prospecting permit to the first qualified applicant therefor under such rules and regulations as it may prescribe for lands which have not been selected by the commission for lease by competitive public bid. An application for a permit shall be denied if, prior to the issuance of the permit, the lands are selected by the commission for lease by competitive public bid.

The applicant shall submit for the commission s approval a prospecting program, including a time schedule, which may include, but not be limited to, the conduct of surveys, tests, or experiments using geological, geophysical, or other exploratory methods, including exploration drilling. Such prospecting program shall be specified in the terms and conditions of the prospecting permit. At a minimum, each prospecting permit issued under this article shall provide that the permittee is required to drill a geothermal well during the term of the permit, and such term shall not be extended pursuant to subdivision (b) unless the permittee has commenced the drilling or applied for the necessary permits to drill such a well. Rental shall escalate each year until a well is drilled, whereupon the rental, royalties, and other terms shall be as specified in Section 6913. The escalating rental shall be one dollar ($1) per acre during the first year, not more than five dollars ($5) per acre during the second year, and not more than twenty-five dollars ($25) per acre during the third year and every year thereafter. In the event the permittee elects to quitclaim its interest in a permit prior to the expiration of the initial two-year term, its obligation to drill a geothermal well shall thereupon terminate.

(b) A prospecting permit shall give to the permittee the exclusive right for a term of two years to prospect for geothermal resources upon lands included within such prospecting permit. The commission may, in its discretion, extend the term of any prospecting permit for a period not exceeding two years; provided that the combination of the term and extension of any prospecting permit shall not exceed a total of four years. The commission may amend or terminate any permit issued by it within the term or within the extension, if any, with the consent of the permittee.

(c) Upon the discovery of geothermal resources in commercial quantities within the prospecting permit area, the permittee shall be entitled to a lease by the commission if provided as a term of the permit, for such lands within the permit area. The terms of such lease shall include the royalties and other terms contained in Section 6913.

(d) Obligations imposed by a prospecting permit or lease pursuant to this section may be suspended during such time as a lessee is prevented from complying therewith by wars, riots, acts of God, laws, rules and regulations from any federal, state, county or municipal agency, or by such other unusual conditions as are beyond the control of the lessee.

(Repealed and added by Stats. 1978, Ch. 1139.)



6911

(a) Lands may be selected for lease by the commission and shall be leased by competitive bid on the basis of a cash bonus, net profit, or other single biddable factor.

(b) In leasing lands the commission may prescribe in the lease document an exploration and development program. The commission shall consider all applicable economic factors, including market conditions, and the cost of drilling for, producing, and utilizing geothermal resources.

(c) Lands so selected for lease by the commission shall be leased to the highest responsible qualified bidder under such rules and regulations as the commission may prescribe for notice to the public of terms and conditions of the sale, receipt of bid, and awarding of the lease.

(Repealed and added by Stats. 1978, Ch. 1139.)



6912

(a) In case of an application for a permit or lease covering lands which have been sold by the state, subject to a reservation by the state of the geothermal resources thereof, by any person other than the owner of the surface of those lands, the owner may, within four months from the date of service of notice of the application, file an application for a permit or lease. The notice, with a copy of the application, shall be served by the commission, by registered mail. If the owner files an application and is a qualified person and the commission determines that the permitting or leasing of the lands is in the best interest of the state, the owner s application shall be granted subject to all the provisions of this article. If the owner fails to exercise the rights granted by this section, those rights shall terminate and the applicant shall be permitted to proceed with the application.

(b) In the event of a competitive lease sale, after the commission has determined the highest competitive bid thereon, the owner of the surface of those lands may within 30 days after notification by the commission, by registered mail, submit a bid identical to the highest acceptable bid, in which case the commission shall issue a lease to the owner. If the owner fails to file a bid within that time, the commission may proceed with the award of the bid to other than the owner.

(Amended by Stats. 1983, Ch. 617, Sec. 1.)



6913

Each prospecting permit and lease issued under this article shall provide for the following rentals and royalties with respect to geothermal resources produced, saved and sold from the lands included within said permit or lease:

(a) Prospecting permits and the leases which result therefrom shall include but not be limited to a royalty of not less than 10 percent of the gross revenue, exclusive of charges, approved by the commission, made or incurred with respect to transmission or other services or processes, received from the sale of steam, brines, from which no minerals have been extracted, and associated gases at the point of delivery to the purchaser thereof. Leases issued pursuant to a competitive lease sale may include in addition to the biddable factors a royalty of not more than 16
2/3
percent of the gross revenue, exclusive of charges, approved by the commission, made or incurred with respect to transmission or other services or processes, received from the sale of steam, brines, from which no minerals have been extracted, and associated gases at the point of delivery to the purchaser thereof.

(b) A royalty of not less than 2 percent of the gross revenue received from the sale of mineral products or chemical compounds recovered from geothermal fluids in the first marketable form as to each such mineral product or chemical compound for the term of the lease.

(c) An annual rental payable in advance of not less than one dollar ($1) per acre or fraction thereof for each year of a lease. Annual rental for prospecting permits shall be subject to the provisions of subdivision (a) of Section 6910.

(d) If, after the discovery of geothermal resources in commercial quantities, the total royalties due to the state during any calendar year do not equal or exceed a sum equal to two dollars ($2) per acre for each acre or fraction thereof then included in the permit or lease, the permittee or the lessee shall, within 60 days after the end of the year, pay such sum as is necessary to equal a minimum royalty of two dollars ($2) per acre.

(e) For leases and prospecting permits which may be converted into a lease, in existence prior to January 1, 1979, the royalties specified herein shall be subject to renegotiation after 30 years from the effective date of the lease and at 10-year intervals thereafter. The first renegotiated royalty rate shall not exceed 30 percent royalty, and in subsequent renegotiations the royalty rate shall not increase by more than 50 percent over the royalty rate of the prior period. In no case shall the lessee s liability for renegotiated royalties exceed 50 percent of its net profits, nor shall the lessee s renegotiated royalty be less than the royalty rate under which the lease was issued except as provided for in Section 6916. Net profits for the purposes of this subdivision shall be calculated from the effective date of the negotiated royalties. For leases entered into on and after January 1, 1979, the royalties shall be subject to renegotiation not sooner than 20 years nor later than 30 years from the initial commercial operation, which shall be 30 days after the first generating unit has operated for a consecutive 24-hour period, and at 10-year intervals thereafter. Such renegotiations shall not increase by more than 50 percent the maximum royalties due during the immediately preceding period. The time of first renegotiation for leases entered into after January 1, 1979, shall reflect the Public Utility Commission s policy on accelerating rates of amortization of facilities utilizing geothermal resources and approval of terms for producer-utility supply contracts.

(f) The commission may, in lieu of payment due the state, exercise the right to take its share of geothermal resources in kind as specified in a lease agreement. If additional facilities are necessary to enable the state to take its royalty share of geothermal resources in kind, the state or its purchaser of geothermal resources shall provide such additional facilities at its own expense, or if the lessee agrees to provide such additional facilities, the lessee shall be compensated for all direct labor and material costs in providing such additional facilities by the state s purchaser or, if the state elects, by deduction from royalties due the state. Whenever the commission exercises the right to take geothermal resources in kind, the commission shall make and enter into contracts or agreements for the disposition and sale of such geothermal resources only with the highest responsible bidder upon competitive bidding, and in accordance with procedures set forth in rules and regulations adopted by the commission. All specifications and forms for the purpose of inviting bids in connection with such disposition and sale shall be adopted by the commission prior to publication of notice to bidders. Should no bids be received, or should the commission determine to reject any and all bids because of the insufficiency thereof, the commission may negotiate and enter into agreements for such disposition and sale under terms and conditions deemed by the commission to be in the best interests of the state.

(g) Royalty payments shall be made pursuant to the provisions of subdivisions (a) and (b). However, for all geothermal resources used by the permittee or lessee and not sold, the gross revenue therefrom shall be determined as though said geothermal resources had been sold to a third person at the then prevailing market price, in the same market area, and under the same marketing conditions; provided, however, that royalties shall not be payable for geothermal resources used by the permittee or lessee in prudent business operations associated with the development and utilization of the resource or in the production of any geothermal mineral products or chemical compounds recovered from geothermal fluids in first marketable form which are subject to the payment of royalties under subdivision (a) or (b).

(Amended by Stats. 1978, Ch. 1139.)



6914

The holder of any geothermal resources permit or lease may quitclaim or relinquish his rights under such permit or lease pursuant to the provisions of Section 6804.1 of this code.

(Added by Stats. 1967, Ch. 1398.)



6915

Subject to the other provisions of this article, the permittee or lessee shall be entitled to use so much of the surface as is reasonably necessary as determined by the commission for the production and conservation of geothermal resources.

(Added by Stats. 1967, Ch. 1398.)



6916

(a) The commission may issue leases for direct heat application of geothermal resources for nonelectrical purposes for a royalty of less than 10 percent of gross revenue if it determines that such a royalty would be in the best interests of the state.

(b) The commission may also waive, suspend, or reduce the rental or minimum royalty for the lands included in any permit or lease, or any portion thereof, and waive, suspend, alter, or amend the operating requirements contained in the lease or regulations adopted pursuant to this section affecting operations of the lease or permit, in the interests of conservation, and to encourage the greatest ultimate recovery of geothermal resources if the commission determines that the action is necessary or beneficial to promote development or finds that the permit or lease cannot be successfully operated under the permit or lease terms or under the regulations.

(Amended by Stats. 2001, Ch. 745, Sec. 180. Effective October 12, 2001.)



6917

A permit or lease may be terminated by the commission only pursuant to the provisions of Section 6805 of this code.

(Added by Stats. 1967, Ch. 1398.)



6918

Leases under this article shall be for a primary term not to exceed 10 years and so long thereafter as geothermal resources are being or capable of being produced or utilized in commercial quantities, if the lessee is in compliance with the terms and conditions of an exploration and development program specified in the lease pursuant to Section 6911.

(Repealed and added by Stats. 1978, Ch. 1139.)



6919

Notwithstanding any other provision of law to the contrary, the commission may negotiate and enter into agreements for compensation for drainage or geothermal leases of state-owned lands if any of the following conditions exist:

(a) Wells drilled upon private or public lands, including state-owned lands, are draining or may drain geothermal resources from state-owned lands; provided, that where wells are drilled on state-owned lands and other state-owned lands are or may be subject to drainage, the development is allowed only by drilling from already developed state lands.

(b) The lands are determined by the commission to be unsuitable for competitive bidding because of such factors as their small size or irregular configuration, or their inaccessibility from surface drill sites reasonably available or obtainable.

(c) The state owns a fractional interest in the lands.

(d) The lease or agreement is determined by the commission to be in the best interests of the state.

(Repealed and added by Stats. 1983, Ch. 1171, Sec. 7.)



6920

Any person engaged in the production of geothermal resources under a lease issued by the commission may commingle geothermal resources from any two or more wells without regard to whether such wells are located on the lands for which such lease was issued or elsewhere, provided, however, that said lessee shall install and maintain meters or other measuring devices satisfactory to the commission to measure the amount of geothermal resources produced from lands for which leases were issued by the commission.

(Added by Stats. 1967, Ch. 1398.)



6921

A permittee or lessee may, upon the approval of the commission and pursuant to the provisions of Chapter 4 (commencing with Section 3700) of Division 3, drill special wells, convert producing wells or reactivate and convert abandoned wells for the sole purpose of reinjecting geothermal resources or the residue thereof. If the lessee realizes a profit on such operations or if the geothermal resources proposed for reinjection are produced from other than state leased lands, then the commission may charge such consideration as is determined to be in the public interest, not to exceed the net profits or royalties payable under the lease.

(Amended by Stats. 1978, Ch. 1139.)



6922

No prospecting permit or lease shall be made for less than 640 acres nor more than 5,760 acres and the permit or lease shall embrace a reasonably compact area. A prospecting permit or lease may be issued for a parcel less than 640 acres if the parcel is isolated from or not contiguous with other parcels of land available for a prospecting permit or lease hereunder or if the parcel would otherwise be subject to leasing rights as provided in subdivision (b) of Section 6912 by more than one surface owner. No person, association, or corporation shall take, hold, own, or control at one time, whether acquired directly from the commission under this article or otherwise, any direct or indirect interests in state geothermal leases or prospecting permits exceeding 25,600 acres. In computing acreage holdings or control, the accountable acreage of a party owning an undivided interest in a lease or prospecting permit shall be the party s proportionate part of the total lease or prospecting permit acreage. Likewise, the accountable acreage of a party owning an interest in a corporation or association shall be his proportionate part of the corporation s or association s accountable acreage, except that no person shall be charged with his pro rata share of any acreage holdings of any association or corporation unless he is the beneficial owner of more than 10 percent of the stock or other instruments of ownership or control of the association or corporation. Parties owning a royalty or other interest determined by or payable out of a percentage of production from a lease or prospecting permit will be charged with a similar percentage of the total acreage. No limitation shall apply to the number of prospecting permits or leases granted under this article. In the unitizing of acreage by two or more lessees pursuant to a cooperative or unit plan of development or operation approved by the commission, accountable acreage of a party owning an interest shall be his pro rata share and any lease or portion so committed shall continue in force so long as committed to the plan beyond the expiration date of its primary term. Any lease eliminated from any approved cooperative plan of development shall continue in effect for the original term of the lease or for two years after its elimination from the plan or the termination thereof, whichever is longer, and so long thereafter as geothermal resources are being produced or utilized in commercial quantities. A purchaser of geothermal resources pursuant to a sales contract approved by the commission shall not be deemed to have a direct or indirect interest in geothermal leases or prospecting permits.

(Amended by Stats. 1983, Ch. 617, Sec. 2.)



6923

For the purpose of more properly conserving the natural resources of any geothermal resources areas, or any part thereof, the lessees thereof may unite with each other or with others in collectively adopting and operating under a cooperative or unit plan of development or operation of such geothermal resources lands, consistent with the provisions of Section 3756 of this code. The commission may, with the consent of the holders of leases involved, establish, alter, change, and revoke any drilling and production requirements of such leases, permit apportionment of production, and may make such regulations with reference to such leases, with like consent on the part of such lessees, in connection with the institution and operation of any such cooperative or unit plan, as the commission deems necessary or proper to secure the proper protection of the interests of the state.

(Added by Stats. 1967, Ch. 1398.)



6924

Where the surface of state-owned lands sought for use or development of geothermal resources or the waters thereon are under the jurisdiction of a state department or agency other than the commission, the commission may issue permits or leases under this article only with the consent of and subject to such reasonable terms and conditions as may be prescribed by that other department or agency to ensure the adequate utilization of the surface of the lands or the waters thereon for the purposes for which they are then being administered or for which they were acquired. The other department or agency shall not prescribe any terms and provisions inconsistent with this article.

Notwithstanding Section 6217, as of June 30th of each year, a sum that is 50 percent of the revenue received by the state for the fiscal year ending on that June 30th, pursuant to leases for the development of geothermal resources on the surface of lands under the jurisdiction of that state department or agency, shall be available for appropriation by the Legislature solely for the programs of that state department or agency.

(Amended by Stats. 1989, Ch. 1017, Sec. 1.)



6925

A permit or lease under this article may be assigned, transferred, or sublet as provided for in Section 6804 of this code.

(Added by Stats. 1967, Ch. 1398.)



6925.1

Whenever, as determined by the commission, any operation conducted under a geothermal exploration permit, prospecting permit, or lease pursuant to this article constitutes an unreasonable risk to the health, safety, or welfare of any human being or of pollution or contamination caused in any manner or resulting from such operations, the commission shall order an immediate suspension of any drilling and production operations, except those which are corrective, protective, or mitigative. Such operations shall not be resumed until the commission determines that adequate corrective measures have been taken. The commission may delegate the power to order a cessation of operations to its executive officer. Resumption of operations shall only be permitted by the commission.

(Added by Stats. 1978, Ch. 1139.)



6925.2

Notwithstanding any other provision of this article, the commission may, at its discretion, issue a lease to the first qualified applicant for a parcel of less than 640 acres if the geothermal resources to be developed on this parcel are utilized entirely for purposes other than electricity generation. The terms, conditions, rentals, royalties, drilling requirements, and development programs of those leases shall be as determined by the commission. If there is an existing geothermal resources lease or permit for the land, the applicant shall obtain the permission of the lessee or permittee.

(Amended by Stats. 2006, Ch. 538, Sec. 573. Effective January 1, 2007.)






ARTICLE 6. Extraction of Sodium Chloride From Specified Lands

6926

Notwithstanding any other provision of this chapter, the right to extract sodium chloride, contained in any lands belonging to the State, or which may become the property of the State, situate in any of the townships described in Section 6931, which may be necessary or convenient for use in conditioning a public water supply owned, controlled, or operated by any metropolitan water district of the State, may be sold at a reasonable price or royalty, or both, to be fixed by the commission and conveyed to any such metropolitan water district.

(Added by Stats. 1941, Ch. 548.)



6927

The terms so fixed shall be operative for 20 years from the date of the grant. Upon the expiration of such 20-year period and each succeeding period of 20 years the commission or other duly constituted authority, may prescribe for each ensuing period of 20 years a different royalty rate or rates to be paid as a condition of the continued exercise of the grant.

(Added by Stats. 1941, Ch. 548.)



6928

The purchaser shall acquire no right to sell any such sodium chloride, but may extract it solely for public use in carrying out the public functions herein specifed.

(Added by Stats. 1941, Ch. 548.)



6929

Any metropolitan water district may apply to the commission to purchase the right to extract sodium chloride from any such State lands. The application shall describe the lands and the proposed use to be made of the sodium chloride to be extracted therefrom, and shall be accompanied by a map or plat showing the location of the lands.

(Added by Stats. 1941, Ch. 548.)



6930

If the sale is made, the right to extract from the lands, such sodium chloride as is found by the commission to be necessary or convenient for the purposes herein specified, together with the right to occupy and use so much of the land and to employ such methods as may be necessary or convenient for extracting and processing the sodium chloride, shall be conveyed to the applicant by patent. The patent shall provide for reversion to the State of any rights so patented in the event that any sodium chloride so extracted is sold by the patentee or used for any purpose other than the performance by the patentee of the functions herein specified.

(Added by Stats. 1941, Ch. 548.)



6931

The provisions of this article shall apply only to lands belonging to the State, or which may become the property of the State, situate in one or more of the following townships, all of which are of the San Bernardino Base and Meridian: T. 5 N., in R. 11 E.; T. 1 N., 4 N. and 5 N., in R. 12 E.; T. 3 N. and 4 N., in R. 13 E.; T. 2 N. and 3 N., in R. 15 E.; and T. 2 N., in R. 17 E.

(Added by Stats. 1941, Ch. 548.)



6932

Any right granted under this article to extract sodium chloride from State lands shall terminate upon the expiration of 99 years from the date of the issuance of the patent unless sooner terminated as herein otherwise provided.

(Added by Stats. 1941, Ch. 548.)









CHAPTER 4.1. Leases for Taking Minerals From Waters and Certain Lands

6991

Leases for taking minerals from the waters of any stream or lake or from any lands withdrawn from sale by Section 6996 shall be issued only as provided by this chapter.

(Amended by Stats. 1959, Ch. 707.)



6992

Leases for any such lands and for the privilege of taking minerals from the waters of streams and lakes may be issued by the commission by competitive bidding to the highest responsible bidder, under general regulations adopted by the commission.

(Amended by Stats. 1968, Ch. 981.)



6993

The commission may, prior to the receipt of any bid for a lease under this chapter, withdraw any offer to receive bids therefor, and it may reject all bids therefor filed pursuant to invitation of the commission. At any time before the awarding of a lease thereon, all or any portion of a tract proposed to be leased may be withdrawn by the commission and eliminated from the proposal.

(Added by Stats. 1941, Ch. 1241.)



6994

Leases under this article shall be for terms not to exceed 20 years with the preferential right in the lessee to renew the lease for successive periods not to exceed 10 years upon such reasonable terms and conditions as may be prescribed by the commission.

(Amended by Stats. 1963, Ch. 705.)



6995

The commission shall prescribe such additional terms, covenants and conditions, consistent with the provisions of this chapter, of permits and leases issued under this article as will in its opinion effectually protect the interests of the State.

(Added by Stats. 1941, Ch. 1241.)



6996

All of the lands embraced within the original meander lines of streams and lakes belonging to the State, the waters of which contain minerals in commercial quantities, and all such lands which may hereafter inure to the State by virtue of its sovereignty, excepting such lands as have heretofore been contracted to be sold, are withdrawn from selection and sale.

(Added by Stats. 1959, Ch. 707.)






CHAPTER 5. Oil and Gas and Mineral Leases by Public Agencies

7051

(a) The board of supervisors, boards of trustees, directors or other governing body of any county or other public or quasi-public corporation, body or agency authorized to acquire and hold real property pursuant to the statutory authority under which such county, corporation, body or agency is created may, under such limitations and restrictions as are prescribed by law, lease for the production of oil, gas and other hydrocarbons or for the mining of any other minerals whatsoever, any land owned by the county or such other public or quasi-public corporation, body or agency, or include such land in a community lease embracing adjoining lands, or enter into compensatory royalty agreements in lieu of making such lease, whenever, in the judgment of the governing body, the public use of such property shall not be substantially interfered with thereby. No land used, owned, dedicated, or acquired by purchase, condemnation, gift, or otherwise, as a public park, highway, street, walk, or public playground shall be so leased unless the use of such property for park, highway, street, walk or public playground purposes shall not be substantially interfered with thereby; provided, however, that if in the judgment of the governing body of any such park, highway, street, walk or public playground, drilling for oil or gas would not substantially interfere with the use of such property for park, highway, street, walk or playground purposes, then any such lease on any such property shall provide that drilling for oil or gas beneath the surface of such property shall be done by means of slant drilling from surface locations, outside the outer boundaries of any such property, or from designated locations inside the outer boundaries of such property, which inside locations have been approved by the county parks commission and will not interfere substantially with the use of such property for such park, highway, street, walk or playground purposes. No land owned or under the jurisdiction of the county or such other public or quasi-public corporation, body or agency lying within 300 feet above the line of high tide, or at any point below the line of high tide, of the Pacific Ocean, or any arm, bay, or inlet of the Pacific Ocean shall be leased for the drilling for and production of petroleum products or other minerals, unless the use of such property for public purposes shall not be substantially interfered with thereby; provided, however, that if in the judgment of the governing body of any such land, drilling for oil or gas would not substantially interfere with the use of such property for public purposes, then any such lease on any such property shall provide that drilling for oil or gas beneath the surface of such property shall be done by means of slant drilling from surface locations, outside the outer boundaries of any such property, or from designated locations inside the outer boundaries of such property, which inside locations have been approved by the governing body and will not interfere substantially with the use of such property for public purposes.

(b) Notwithstanding any other provision of this section, no tide or submerged lands owned or under the jurisdiction of the county or such other public or quasi-public corporation, body or agency shall be leased for the exploration for, drilling for or production of petroleum products within the boundaries of the areas of the County of Los Angeles described in subdivision (a) of Section 6871.2 unless such lands are within one nautical mile of the ordinary high water mark, the applicable conditions of the Public Resources Code and requirements of the State Lands Commission have been met, and the drilling for oil and gas deposits is to be done by means of slant drilling from an upland site.

(Amended by Stats. 1970, Ch. 1438.)



7052

Lands may be leased in tracts of such size and shape as the governing body may determine. Before executing a lease of any such property, the governing body shall in open meeting, by not less than a two-thirds vote of its members, adopt a resolution declaring its intention to lease the property. The resolution shall describe the property proposed to be leased in such manner as to identify it, specify the minimum rental and term for which it will be leased, the form of the lease or agreement, and one variable, biddable factor, on which bids will be received, and fix a time not less than three weeks thereafter and place for a public meeting of said governing body, at which meeting sealed proposals to lease will be received and considered. The resolution shall, before the date of such meeting, be published once a week for three successive weeks in one or more newspapers of general circulation in the county where the property is situated.

This section shall not apply to the renewal or extension for a fixed term not exceeding the original term of leases or operating agreements initially issued for a fixed term.

The State Lands Commission may in its discretion exempt particular leases or operating agreements from the procedure required by this section and Section 7053 where by reason of the small size of the property or drainage, actual or imminent, such procedure would in the judgment of the State Lands Commission in the particular case be impractical.

(Amended by Stats. 1963, Ch. 1196.)



7053

At the time and place fixed in the resolution for the meeting, all sealed proposals which have been received shall in public session be opened, examined, and recorded by the governing body, and the property may be leased to the highest responsible bidder in the judgment of the governing body. The governing body may, should it deem such action for the best public interest, at any time reject any and all bids and withdraw the property from lease.

(Amended by Stats. 1945, Ch. 529.)



7054

An order to lease made by the governing body shall authorize and direct the execution and delivery by the chair or other presiding officer of a lease to the lessee.

(Amended by Stats. 2010, Ch. 213, Sec. 13. Effective January 1, 2011.)



7054.5

No lease or modification thereof or amendment thereto for the production, extraction, or removal of minerals, oil, gas, or other hydrocarbons from tide or submerged lands which have been granted by the State to a public agency in trust wherein the State has not reserved the minerals, shall be effective or shall be delivered to the lessee unless and until it has been approved by the State Lands Commission.

Prior to adopting the resolution provided for by Section 7052, the governing body may petition the State Lands Commission for approval of the form of the resolution.

When any public agency mentioned in Section 7056 has the right to designate drill sites or areas for the production of oil, gas or other hydrocarbons from tide or submerged lands pursuant to leases, operating agreements, other agreements, or modifications or amendments thereof, which are otherwise authorized by law, then such public agencies must first obtain the approval of the State Lands Commission before designating such drill sites or areas. Such designation and approval shall, as far as possible, conform to the legal requirements, policies and regulations applicable to the development of state-owned or controlled tide or submerged lands for the production of oil, gas or other hydrocarbons.

(Added by Stats. 1959, Ch. 1465.)



7055

Any money accruing from leases under this chapter shall be paid into the general fund of the county or other public or quasi public corporation, body or agency for the use of the county or other public or quasi public corporation, body or agency, as the case may be.

(Amended by Stats. 1945, Ch. 529.)



7056

The provisions of this chapter shall apply to all counties and to such public or quasi-public corporations, bodies and agencies as are not otherwise authorized by law to lease for the production of oil, gas and other hydrocarbons, or for the mining of other minerals, lands owned by such public or quasi-public corporation, body or agency, including, without limiting the generality of the foregoing, such of the following districts as are not otherwise authorized by law to lease land for such purposes, to wit: mosquito abatement districts, pest abatement districts, county sanitation districts, sanitary districts, local health districts, public cemetery districts, fire protection districts, park and recreation districts, placer mining districts, soil conservation districts, harbor and port districts, veterans memorial districts, school districts, airport districts, conservancy districts, flood control districts, drainage districts, irrigation districts, reclamation districts, levee districts, water districts, overflow districts, storm water districts and county power pumping districts; provided, however, that notwithstanding any other provisions of law authorizing the execution of such leases, the governing body of any district mentioned in this section may lease lands belonging to such district for the production of oil, gas and other minerals upon complying with the provisions of this chapter.

(Amended by Stats. 1951, Ch. 171.)



7056.5

The provisions of Sections 7051 to 7056, inclusive, shall apply to operating agreements and all other types of agreements entered into by the agencies mentioned in Section 7056 for the purposes described in Section 7051.

This section does not constitute a change in, but is declaratory of, the pre-existing law.

(Added by Stats. 1959, Ch. 780.)



7057

The property of any city may be leased for the purpose of producing or effecting the production of minerals, oil, gas or other hydrocarbon substances for a period not to exceed 35 years unless such property shall have been dedicated or acquired as a park, highway, street, walk or public playground, in which event such property may be leased for such purposes provided that the use of such property for park, highway, street, walk or public playground purposes shall not be substantially interfered with thereby; provided however, that if in the judgment of the governing body of any such park, highway, street, walk or public playground, drilling for oil or gas would not substantially interfere with the use of such property for park, highway, street, walk or playground purposes, then any such lease on any such property shall provide that drilling for oil or gas beneath the surface of such property shall be done by means of slant drilling from surface locations outside the outer boundaries of any such property, or from designated locations inside the outer boundaries of such property, which inside locations will not interfere substantially with the use of such property for such park, highway, street, walk or playground purposes. Such governing body shall prescribe such terms and conditions in such lease to the end that any drilling and producing operations will interfere as little as is possible with the use of the property for such park, highway, street, walk or playground purposes.

The amendment of this section made at the 1959 Regular Session of the Legislature does not constitute a change in, but is declaratory of, the preexisting law.

Notwithstanding any other provision of this section, no tide or submerged lands owned or under the jurisdiction of any city shall be leased for the exploration for, drilling for or production of petroleum products within the boundaries of the areas of the County of Los Angeles described in subdivision (a) of Section 6871.2 unless such lands are within one nautical mile of the ordinary high water mark, the applicable conditions of the Public Resources Code and requirements of the State Lands Commission have been met, and the drilling for oil and gas deposits is to be done by means of slant drilling from an upland site.

(Amended by Stats. 1970, Ch. 1438.)



7058

Any city, county, city and county, or district, in the interest of increasing the ultimate recovery of oil or gas, or of the protection of oil or gas from unreasonable waste, or of the possible arresting or amelioration of land subsidence, may enter into unit or co-operative agreements with respect to all or any part or parts of land owned, possessed, controlled, held in trust by, or otherwise under the jurisdiction of, such city, county, city and county or district, for the purpose of bringing about the co-operative development and operation of all or a part or parts of the oil and gas field in which such lands are located, or for the purpose of bringing about the development or operation of all or a part or parts of such field as a unit, or for the purpose of fixing the time, location, and manner of drilling and operating of wells for the production of oil or gas, or providing for the return or injection of gas, water or other substances into the subsurface of the earth for the purpose of storage or the repressuring of such oil or gas field. If any such unit or co-operative agreement includes tide and submerged lands which have been granted to a city, county, or city and county by a grant which does not reserve to the State the right to produce oil and gas therefrom, then the agreement shall comply with the requirements of Section 6879 of this code, and shall bind the State only if approved by the State Lands Commission pursuant to the provisions of Section 6879. Subject to the foregoing, and notwithstanding any competitive bidding requirements or restrictions on term contained in this chapter, or any other statute, including but not limited to Section 718 of the Civil Code, Sections 37383 and 37384 of the Government Code and Chapter 29 of the 1956 Statutes, First Extraordinary Session, any such city, county, city and county, or district may negotiate and execute all agreements necessary to effectuate, implement or modify any such unit or co-operative agreement, including the power to bind and commit lands, including tide and submerged lands, or any interest in lands, to the co-operative or unit agreement for the full term thereof, irrespective of whether the term thereof is for a period extending over the life of the field or for any other indefinite period, and irrespective of the termination date of any lease, contract or other agreement then in effect as to such lands. The power of any such city, county, city and county, or district to enter into unit or co-operative agreements shall include the power to do such other acts or things and to incur such other commitments and obligations as are customary in unit or co-operative agreements.

This section shall apply to any city, county, city and county, or district, irrespective of whether they are authorized by this chapter or any other statute to lease or develop lands for the production of oil, gas, and other hydrocarbon substances.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 36.)



7058.5

Before a lease or any operating agreement or other type of agreement for the production of oil, gas, or other hydrocarbons is entered into after the effective date of this section, the governing body of a city shall in open meeting adopt a resolution declaring its intention to take such action. The resolution shall describe the property involved in such manner as to identify it, specify the minimum rental, royalty, or other consideration, and the term of the lease or agreement, the form of the lease or agreement, and one variable, biddable factor, on which bids will be received, and fix a time not less than 30 days thereafter and place for a public meeting of said governing body, at which meeting sealed proposals to lease or contract will be received and considered. The resolution shall, before the date of such meeting, be published once a week for four successive weeks in one or more newspapers of general circulation in the city where the property is situated, or, if there is no newspaper of general circulation in such city, in one or more newspapers of general circulation in the county where the property is situated.

This section shall not apply to the renewal of leases or operating agreements issued for a fixed term; provided, that such renewals shall be subject to State Lands Commission approval as provided in Section 7060.

As used in this section, governing body of a city means the city council, or other city board or agency having jurisdiction by charter or law over the property involved.

(Added by Stats. 1959, Ch. 1457.)



7059

At the time and place fixed in the resolution for the meeting, all sealed proposals which have been received shall in public session be opened, examined, and recorded by the governing body of the city, and the property shall be leased to, or the agreement shall be made and entered into with, the highest responsible bidder in the judgment of the governing body. The governing body may, however, should it deem such action for the best public interest, at any time reject any and all bids and withdraw the property from lease or contract.

As used in this section, governing body of a city means the city council, or other city board or agency having jurisdiction by charter or law over the property involved.

(Added by Stats. 1959, Ch. 1457.)



7060

(a) No such lease or agreement shall be effective unless prior to adopting the resolution provided for by Section 7058.5 the city shall have petitioned the State Lands Commission for approval of the proposed resolution, and the proposed resolution shall have been approved by the State Lands Commission.

(b) No city shall consent to the modification or amendment of any such lease or agreement without the advance consent of the State Lands Commission to such modification or amendment.

(Added by Stats. 1959, Ch. 1457.)



7061

The provisions of Sections 7058.5 to 7059, inclusive, shall be applicable to all general-law cities and shall be applicable to general-law and chartered cities with respect to tide or submerged lands granted in trust to such cities by the State where mineral rights have not been reserved to the State. Section 7060 shall be applicable to both general-law and chartered cities only with respect to tide or submerged lands granted in trust to such cities by the State, where mineral rights have not been reserved to the State. The provisions of Sections 7058.5 to 7060, inclusive, shall not apply to activities regulated by Chapter 29 of the Statutes of the 1956 First Extraordinary Session.

The State Lands Commission may in its discretion exempt particular leases or operating agreements from the procedure required by Sections 7058.5 and 7059 where by reason of the small size of the property or drainage, actual or imminent, such procedure would in the judgment of the State Lands Commission in the particular case be impractical.

(Amended by Stats. 1963, Ch. 1196.)



7061.1

Notwithstanding the provisions of Section 7058, no city, county, city and county, or district may enter into a unit or cooperative agreement pursuant to that section under which exploration for, drilling for, or production of petroleum products is proposed with respect to any part or parts of an oil and gas field located in tide or submerged lands which are within the boundaries of the areas of the county of Los Angeles described in subdivision (a) of Section 6871.2 unless such lands are within one nautical mile of the ordinary high water mark, the applicable conditions of the Public Resources Code and requirements of the State Lands Commission have been met, and the drilling for oil and gas deposits is to be done by means of slant drilling from an upland site.

(Added by Stats. 1970, Ch. 1438.)



7062

(a) On or before October 1st of each year, each city shall cause to be made and filed with the State Lands Commission a detailed statement of all revenue and expenditures thereof from any operating agreement or other type of lease or agreement for the production of oil, gas, or other hydrocarbons, including obligations incurred but not yet paid. Said statement shall cover the fiscal year preceding its submission and shall show the project or operation for which each such expenditure or obligation is made or incurred.

(b) In addition to the other powers and duties specifically delegated to it, the State Lands Commission shall have authority to examine financial and operating records of any city relating to the production and sale of oil, gas, and other hydrocarbons under any operating agreement or other type of lease or agreement for the production of oil, gas, or other hydrocarbons and to conduct such other investigations and studies as it may deem necessary in connection therewith.

The provisions of this section shall be applicable only with respect to tide or submerged lands granted in trust to cities by the State. The provisions of this section shall not apply to activities regulated by Chapter 29 of the Statutes of the 1956 First Extraordinary Session.

(Added by Stats. 1959, Ch. 1464.)









PART 3. SALE OF PUBLIC LANDS

CHAPTER 1. Sale of School Lands and Lieu Lands

ARTICLE 1. Sale of School Lands

7301

The unsold portions of the 16th and 36th sections of school lands, the unsold portions of the 500,000 acres granted to the state for school purposes, and the unsold portions of the listed lands selected of the United States in lieu of the 16th and 36th sections and losses to the school grant, may be sold by the commission under rules and regulations prescribed, and at a price fixed, by the commission.

(Amended by Stats. 1986, Ch. 622, Sec. 4.)



7303

The commission may, in the best interest of the state, exchange any public lands for lands of the United States of equal area or equal value, and the lands acquired in the exchange may then be sold in the manner and for cash as provided by this article.

(Amended by Stats. 1986, Ch. 622, Sec. 6.)



7303.5

Whenever the commission finds that it is in the best interests of the state for the acquisition of open space or for the purposes of consolidating, assembling, or managing parcels of land for the purposes authorized by this division, the commission may exchange school lands under its jurisdiction for lands owned by any state agency, political subdivision, or person, partnership, company, or corporation, or by the United States or any federal agency; provided, that the lands acquired pursuant to such exchange have equal or greater value than the lands conveyed.

Such acquired lands shall have the same status as to administration, control, and disposition as the lands conveyed.

The state may release the mineral rights in the lands conveyed, as provided in Section 6401, if it receives the mineral rights in the lands acquired.

(Added by Stats. 1981, Ch. 908, Sec. 4.)



7304

Nothing in this article affects the right of the commission to use as bases for indemnity scrip any lands embraced within the exterior boundaries of a National reservation and not otherwise disposed of under this article.

(Amended by Stats. 1943, Ch. 759.)



7305

When payment has been made for land sold under this article, the purchaser shall be entitled to a patent.

(Added by Stats. 1943, Ch. 609.)



7306

The commission may sell timber separately from the land. Timber sold separately shall be removed in accordance with the Z'Berg-Nejedly Forest Practice Act of 1973 (Chapter 8 (commencing with Section 4511) of Part 2 of Division 4).

(Added by Stats. 1986, Ch. 622, Sec. 7.)






ARTICLE 2. Lieu Lands

7401

As used in this article, permanent reservation applies only to a National reservation established by proclamation of the President of the United States.

Temporary reservation applies to any withdrawal of public lands from entry, for any purpose, and lands within the exterior boundaries of any such withdrawal, where the withdrawal has not become a permanent reservation by proclamation of the President of the United States.

(Added by Stats. 1943, Ch. 609.)



7402

All sixteenth and thirty-sixth sections, both surveyed and unsurveyed, which are now or hereafter included within the exterior boundaries of a military, Indian, forest, or other National reservation, or of a reserve, or of a National forest, National park, or National monument, or within the exterior boundaries of lands withdrawn from public entry, may be used as bases for indemnity selections except as otherwise provided in this chapter.

(Amended by Stats. 1943, Ch. 759.)



7403

No person shall have the right to apply for or be entitled to designate or have selected or located for him by the commission in the United States land offices any lands in lieu of loss to the State in or to any grant made to it by the United States except upon the surrender of an indemnity certificate or scrip, as provided in this article.

(Added by Stats. 1943, Ch. 609.)



7404

All sixteenth and thirty-sixth sections situated within the exterior boundaries of a permanent reservation, and also all losses sustained by the State to its school grants, are valid bases for indemnity selections, and shall be available as bases when indemnity certificates or scrip have been issued therefor and sold. Where indemnity selections are based upon surveyed school sections included within the exterior boundaries of permanent reservations, if the lands applied for are finally listed to the State in lieu of the sections constituting such bases, the title of the State to such bases shall vest in the United States without further act on the part of the State, and the title of the State to such bases shall be deemed to have been conveyed to the United States, as of the date of the listing.

(Added by Stats. 1943, Ch. 609.)



7405

Whenever the State has the right to select lands from the United States, for any of the causes or reasons for which it may be entitled to make indemnity selections, the commission shall ascertain from time to time the number of acres of land to which the State is entitled as indemnity and shall keep on file a statement showing of what such bases consist.

(Amended by Stats. 1943, Ch. 759.)



7405.1

Whenever the commission determines it to the advantage of the State so to do, it may pursuant to law select lands of the United States equal in area to the number of acres to which the State is entitled as indemnity, and the lands so acquired may be thereafter sold in the manner and for cash as provided in Article 1 of this chapter.

(Added by Stats. 1947, Ch. 887.)



7406

The commission is the general agent of the State for the location in the United States land offices of the lands desired to be selected and located in lieu of the sixteenth and thirty-sixth sections granted to the State for the use of the public schools, and in lieu of any and all losses sustained by the State to its school grant, whenever the commission is authorized by law to make such location or locations, or whenever for any reason it is authorized to select lands in lieu of grants made to the State; but no such selection or reselection, designation or redesignation or amended selection shall be made, except pursuant to Section 7303 or Section 7405.1 or upon the surrender to the commission, as in this article provided, of a certificate of indemnity or scrip.

(Amended by Stats. 1949, Ch. 101.)



7407

No selection of any land for which a certificate of purchase is outstanding shall be made until the certificate of purchase issued therefor has been surrendered.

(Added by Stats. 1943, Ch. 609.)



7408

The commission may accept the benefits of the act of Congress approved July 17, 1914, entitled: An act to provide for agricultural entry of lands withdrawn, classified, or reported as containing phosphate, nitrate, potash, oil, gas, or asphaltic minerals, and on behalf of the State, or of any assignee of the State, accept and receive lists and patents to lands selected by the State as agricultural lands, which were subsequently withdrawn, classified or reported as being valuable for phosphate, nitrate, potash, oil, gas, or asphaltic minerals, and containing a reservation to the United States of all deposits on account of which the lands were withdrawn, classified, or reported as being valuable, together with the right to prospect for, mine and remove the same, as provided in said act of Congress.

(Added by Stats. 1943, Ch. 609.)



7409

Whenever the State is entitled to make indemnity selections for any reason, the commission may, on behalf of the State, issue and sell indemnity certificates of location or scrip.

(Added by Stats. 1943, Ch. 609.)



7410

No person may purchase an indemnity certificate of location or scrip unless he is qualified to purchase state lands as provided by law. As the commission from time to time ascertains the number of acres to which the State is entitled as indemnity, it may sell at its office in the City of Sacramento, for cash and to persons qualified to purchase state land, indemnity certificates or scrip, at a price fixed by the commission at not less than one dollar and twenty-five cents ($1.25) an acre and in such quantities as the commission deems are for the best interests of the State.

(Amended by Stats. 1949, Ch. 349.)



7411

No person shall purchase indemnity certificates or scrip for or on behalf of any other person without an authorization in writing so to do, executed by the principal, which authorization shall be filed in the office of the commission, together with the affidavit of the principal that he is qualified to purchase State lands.

(Added by Stats. 1943, Ch. 609.)



7412

When certificates of indemnity or scrip are sold, the commission shall issue to the purchaser an indemnity certificate of location or scrip, in such form as may be provided by it, containing the date of the sale, a description of the land or a statement of the facts or other cause constituting the bases by reason of which the State is entitled to indemnity, the name of the person to whom issued, the price paid therefor, and the fact that such certificate may be surrendered to the commission, and that the holder and owner thereof, if he is the original purchaser of the certificate of indemnity or scrip, shall be entitled to have selected from the vacant unappropriated lands of the United States within the State open to selection, the same number of acres as represented by the certificate surrendered, which the person who makes the surrender shall designate. If the lands applied for are not open to entry the holder of a certificate of indemnity may apply for other lands or receive restitution to the amount paid for the certificate.

(Added by Stats. 1943, Ch. 609.)



7413

At the time of surrendering a certificate the person surrendering it shall make and file the same affidavit and application, as is required for the purchase of State school lands and shall pay all fees as provided in connection with the sale of State school lands, and the issuing of evidences of title therefor. The certificates of indemnity or scrip shall be accepted as the full purchase price of the land sought to be purchased by the applicant.

(Added by Stats. 1943, Ch. 609.)



7414

A certificate of indemnity is not subject to sale or assignment; but if the purchaser dies without having selected lands in accordance therewith, his successors in interest or legal representatives may surrender the certificate and be entitled to restitution for the amount paid therefor.

(Added by Stats. 1943, Ch. 609.)



7415

If it appears, when any certificate of indemnity or scrip is surrendered that the owner of the certificate was not qualified to purchase State lands when the certificate was purchased, the certificate shall be canceled and become null and void, and he shall be entitled to restitution therefor.

(Added by Stats. 1943, Ch. 609.)



7416

If any applicant desires to purchase any of the lands mentioned in Section 7406, he shall, before filing his application with the commission, properly prepare all papers and documents on the forms prescribed by the commission and the Department of the Interior, and shall also surrender the indemnity certificate or scrip which he desires the commission to use as bases for indemnity. If the applicant complies with the provisions of this article and of law, the commission, unless it first determines that the listing to the State of the lands sought to be purchased by the applicant would be contrary to the best interests of the State, shall thereupon communicate with the United States Land Offices and ask that the lands sought to be purchased be listed to the State in lieu of the bases named in the surrender certificate. The applicant shall also pay to the commission at the time of the presentation of the application all fees required by the United States Land Offices for the location, shall furnish all county recorders or other certificates required, and shall pay for publication of all notices required by the United States Land Offices.

The county recorder, upon the request of any person or his agent or attorney, shall forthwith, on the payment of the fees allowed by law, furnish the certificate required by this section, or any other certificate that may be required by the rules or regulations of the United States Land Office.

(Amended by Stats. 1955, Ch. 790.)



7417

When the commission receives from the register or receiver of the United States Land Office, or both, a notice to the effect that any indemnity school land selection, has been filed and accepted, subject to future approval, the said commission shall, subject to the provisions of Section 7705, approve the application in accordance with the acceptance, and shall issue a certificate of purchase for the land sought by the applicant showing full payment therefor.

(Amended by Stats. 1963, Ch. 704.)



7418

All the provisions of the laws of this State governing the sale and disposition of State school land, where not in conflict with the provisions of this article, shall apply equally to lands purchased upon the surrender of certificates of indemnity or scrip.

(Added by Stats. 1943, Ch. 609.)



7419

No person shall be considered as having made an entry of State lands under this article until the lands have been listed to the State.

(Added by Stats. 1943, Ch. 609.)



7420

All moneys received by the commission under this article shall be disposed of in the same manner as other moneys received from the sale of State school lands.

(Added by Stats. 1943, Ch. 609.)



7421

Whenever it appears to the satisfaction of the commission that the base named in any certificate of indemnity or scrip is invalid, or has been used in a previous State indemnity selection, or will not be accepted by the Land Department of the United States, the owner and holder thereof may surrender the certificate of indemnity or scrip to the commission. The certificate of indemnity or scrip shall thereupon be canceled, and the commission shall issue a new certificate of indemnity or scrip in lieu thereof containing an equal amount of acres of valid bases. If the base land described in the canceled certificate of indemnity or scrip has been used in making a State indemnity selection for the owner, the commission shall forward to the United States Land Office an amendatory of the State indemnity selection by substituting the base land described in the new certificate of indemnity or scrip for the base land in the certificate canceled by it.

(Added by Stats. 1943, Ch. 609.)



7422

If a certificate of indemnity or scrip is lost or destroyed, the owner, upon filing an affidavit with the commission showing the facts constituting the loss or destruction, may have issued to him a duplicate, across the face of which shall be marked in red ink the word Duplicate, which shall have the same force and effect as the original.

(Added by Stats. 1943, Ch. 609.)



7423

Whenever any person has the right to recover from the State, or desires to receive from the State, any sum of money paid by him for a certificate of indemnity or scrip, he shall surrender the certificate or scrip to the commission, which shall thereupon cancel it and issue to him a certificate showing the amount paid and the class of land upon which the payment was made. Upon the surrender to the Controller of the certificate showing the amount paid, he shall draw his warrant in favor of the person surrendering it for the amount therein specified upon the Treasurer of the State, who shall pay the amount of the warrant out of the fund into which the purchase money was paid.

In cases where certificates of purchase have been issued for the land selected in lieu of the base described in the indemnity certificate of location or scrip, the owner of the certificate of purchase shall be governed by the provisions of Sections 7971, 7972, and 7973.

(Amended by Stats. 1945, Ch. 1174.)



7424

The commission may relinquish to the United States any unlisted lieu land for which there is no pending application to purchase from the State. The commission may relinquish any such land upon the request of the holder of a certificate of purchase for the land, upon the surrender of the certificate of purchase issued by the State for the land, the conveyance to the State of his interest in and to the land by a quitclaim deed, and the furnishing to the commission of satisfactory evidence that whatever title was conveyed by the State through the issuance of the certificate of purchase is revested in the State.

(Added by Stats. 1943, Ch. 609.)









CHAPTER 2. Sale of Swamp and Overflowed Lands

ARTICLE 1. Swamp and Overflowed Lands Subsequent to September 19, 1939

7501

Swamp and overflowed lands belonging to the state may be sold by the commission under rules and regulations prescribed by it and at a price fixed by it, payment to be made in cash to the commission. This section shall not affect the sale of swamp and overflowed lands under any application filed with the commission prior to September 19, 1939.

(Amended by Stats. 1968, Ch. 981.)






ARTICLE 2. Swamp and Overflowed Lands Sold Prior to September 19, 1939

7521

The swamp and overflowed lands belonging to the State were sold prior to September 19, 1939, at the rate of one dollar ($1) an acre. Twenty per cent of the principal is payable within 50 days from the date of the approval of the survey by the commission. The balance, bearing interest at the rate of 7 per cent per annum, payable annually in advance, is due and payable one year after the passage of any act of the Legislature requiring such payment, or before, if desired by the purchasers. Bonds or warrants of reclamation districts having an outstanding indebtedness are receivable at par in payment for lands in such districts.

(Added by Stats. 1943, Ch. 609.)



7522

The commission shall not approve any application nor issue evidence of title for swamp and overflowed land, until six months after the land has been segregated by authority of the United States.

(Added by Stats. 1943, Ch. 609.)



7523

No claim shall be made by the State to any land as swamp or overflowed, which has not been returned as such by the United States, nor to lands for which preemption or homestead patents have been issued by the United States, or upon which there are settlers, occupying the land in good faith, who have filed their preemption or homestead declaratory statements. The commission shall not receive any application to purchase as swamp or overflowed lands, any land not returned as such by the United States, unless the application be accompanied by a certificate from the Register of the United States Land Office for the district in which the land is situated, or by the affidavits of two disinterested persons, that there is no preemption or homestead settler upon the land sought to be purchased, or if there is such settler, that he has resided on the land more than six months prior to the time of making such application. The application shall be invalid in every case where there is a valid preemption filing or homestead entry on the land sought to be purchased at the time the application is made.

(Added by Stats. 1943, Ch. 609.)



7524

Any person desiring to purchase swamp and overflowed lands shall make an affidavit and file it in the office of the commission, that he is a citizen of the United States, or has filed his intention to become so; that he is a resident of the State, of lawful age; that he desires to purchase lands (describing them) under the law providing for the sale of swamp and overflowed lands; that he does not know of any valid claim to the lands, other than his own; that he knows the land applied for and the exterior bounds thereof, and knows, of his own knowledge, that there are no settlers thereon; or, if there are, that the land has been segregated more than six months by authority of the United States; and that the land which he now owns (swamp and overflowed), together with that sought to be purchased, does not exceed 640 acres.

(Added by Stats. 1943, Ch. 609.)



7525

Any false statement contained in the affidavit defeats the right of the applicant to purchase the land, or to receive any evidence of title thereto, and if wilfully false, subjects him also to punishment for perjury.

(Added by Stats. 1943, Ch. 609.)



7526

If at any time after such affidavit is filed in the office of the commission, and prior to the issuance of a patent for the lands described therein it is made to appear to the commission by the affidavit of any settler or person occupying such land for farming purposes, that he, or those under whom he claims, have been in the possession and occupancy of such lands, or any part thereof, for farming purposes, for over 10 years next prior to the date of the filing of the affidavit of the person desiring to purchase, and that his or their occupancy was open and notorious and was evidenced by actual enclosure, or by ditches, or monuments, or embankments, or levees, showing the actual extent thereof, and that he, or they under whom he claims, had, at the time of the filing of the affidavit by the person desiring to purchase, actually reclaimed such land and reduced it to a state of cultivation, and had been farming and cultivating the land; or if it appears from such affidavit filed by such person, that the affidavit filed by the person desiring to purchase the land is false in any of the statements made therein, the commission shall make an order referring the questions raised by such affidavits to the superior court of the county in which the land, or some part thereof, is situated.

(Added by Stats. 1943, Ch. 609.)



7527

Within 30 days from the date of such order of reference, the party filing the affidavit raising such questions shall commence, in such court, an action to determine the questions. In his complaint in the action he shall set forth copies of the affidavit filed by the person desiring to purchase the land, and of the affidavit filed by himself with the commission. The production of a certified copy of the order of reference shall give the court full and complete jurisdiction to hear and determine the action. Pending the final judgment in the action, all proceedings in the commission s office respecting the lands shall be stayed.

(Added by Stats. 1943, Ch. 609.)



7528

If upon the trial of such action it appears that any of the statements made in the affidavit filed by the person desiring to purchase the land were false, or if it appears that the statements made in the affidavit filed by the settler or occupant of such land are true, the approval of location or certificate of purchase, if any has been made or issued, shall be canceled by judgment of the court. But if it appears that the statements contained within the affidavit of the person desiring to purchase the land are true, and that the statements made in the affidavit of the settler or occupant are untrue, the court shall enter its judgment accordingly.

(Added by Stats. 1943, Ch. 609.)



7529

Upon the filing with the commission of a copy of the final judgment of the court, the commission shall, if the judgment of the court cancels the location or certificate of purchase, enter an order of cancellation accordingly. But if by the judgment it is decreed that the person desiring to purchase the land is entitled to purchase it, the commission shall approve the location, or issue the certificate of purchase or other evidence of title, in accordance with the judgment.

(Added by Stats. 1943, Ch. 609.)



7530

Any person desiring to purchase lands, as provided in this article, which have been segregated by authority of the United States, but which have not been sectionized by the same authority, shall apply to the surveyor of the county in which the land is situated, to have the land which he desires to purchase surveyed. A certificate of such survey shall be attached to the affidavit required for the purchase of the lands. All surveys required of county surveyors by this section shall conform, as nearly as practicable, to the system adopted by the United States for the survey of the public lands.

(Added by Stats. 1943, Ch. 609.)



7531

All payments shall be made by the purchaser to the county treasurer of the county in which the land is situated. The treasurer shall receive the amounts to be paid including the fee for the certificate of purchase, if any. The treasurer shall endorse upon the certificate of purchase the amount of all payments and shall direct the purchaser to take the certificate of purchase, so endorsed, to the county auditor who shall charge the treasurer with the amount received and make his check upon the endorsed receipt.

(Added by Stats. 1943, Ch. 609.)



7532

Upon the first day of July of each year the county treasurer shall prepare a report showing all moneys received for swamp and overflowed and tide lands during the preceding year, the number of the location or survey, the name of the purchaser, and the amount paid since the date of his last report, whether as principal or interest. The payment of the fee for the certificate of purchase shall also be entered in the proper column. The treasurer shall then send the report to the auditor who shall compare the items with the account of the treasurer and if it agrees with his entries countersign it and return it to the county treasurer.

(Added by Stats. 1943, Ch. 609.)



7533

These reports shall be forwarded to the commission, and upon receipt thereof the commission shall enter the payment so reported to the credit of the purchaser, and shall notify the county treasurer of the receipt of his report, or if it is not correct return it for correction.

(Added by Stats. 1943, Ch. 609.)



7534

The county treasurer shall retain all money arising from the sale of swamp and overflowed lands and place it to the credit of a separate trust fund or trust account. He shall compute interest on all sales of such lands from the date of the approval of the survey or the date of the certificate of location to the first day of January following such date, or, if for lands already purchased, up to the first of January following the day upon which the interest falls due, after which time all payments of principal and interest fall due on the first day of January.

(Amended by Stats. 1961, Ch. 396.)



7535

If a reclamation district is organized in any county, the board of supervisors of each county in which any portion of the lands of the district are located, upon the application of any interested party, shall direct the auditor and treasurer to set apart from the county swamp-land fund all money received in payment of principal and interest on the lands within the district, as a fund to the credit of the district, after deducting any money previously expended from the swamp-land fund for the benefit of land within the district. The money in the district fund shall be paid out only for the purpose of reclaiming land within the district, or to the owners of such land after reclamation, as provided by law. All money paid in upon these lands and diverted to the use and benefit of other lands shall be replaced out of the first receipts from the land so benefited.

(Added by Stats. 1953, Ch. 154.)



7536

If any expenses pertaining to land in a reclamation district have been paid from the county swamp-land fund including expenses for attorney s fees in the examination of the character of the land, the county treasurer shall deduct this amount from the amount otherwise found due to the land for which the expenses were paid, and only return to the owner of the land that portion of the money paid on the land which remains after deducting the amount paid for expenses pertaining to the land.

(Added by Stats. 1953, Ch. 154.)



7537

Sections 7535 and 7536 do not apply to districts upon which controller s warrants are outstanding, until after all of the warrants are paid.

(Added by Stats. 1953, Ch. 154.)






ARTICLE 3. Provisions Relating to All Swamp and Overflowed Lands

7551

Settlers upon swamp and overflowed lands belonging to the State who occupy such lands for farming or grazing purposes, and whose occupation is evidenced by actual enclosure, or by ditches or monuments showing the actual extent thereof, are preferred purchasers of such lands for six months after segregation.

(Added by Stats. 1943, Ch. 609.)



7552

Lands within this State which are returned by the United States as swamp and overflowed lands, and shown as such on approved township plats, shall, as soon as patents are issued therefor by this State, be held to be of the character so returned. Nothing in this section shall be construed to affect the rights of any homestead or preemption settler claiming under the laws of the United States, nor to prejudice the rights of any settler located upon such lands to perfect title to the lands if permitted under existing laws.

(Added by Stats. 1943, Ch. 609.)



7552.5

Where lands above the ordinary high-water mark, granted to the state by the Arkansas Swamp Lands Act, Act of September 28, 1850, have been conveyed into private ownership by the State of California pursuant to an act authorizing the sale and conveyance of swamp and overflowed lands, such swamp and overflowed lands, by definition, are taken free of the common law public trust for commerce, navigation, and fisheries. Where a private owner, deriving title by virtue of such a conveyance of swamp and overflowed lands, dredges or has dredged such lands pursuant to then existing law, and such dredging results or has resulted in the navigable waters of the state flowing over such lands, such acts shall not operate to create or impose the common law public trust for commerce, navigation, and fisheries with respect to such lands. Such acts shall operate to create a navigational easement, in favor of the public, upon the waters which flow over the affected real property. The navigational easement so created may be extinguished only upon the lawful removal of the navigable waters from the real property.

(Added by Stats. 1982, Ch. 123, Sec. 1.)



7553

When the original patent to swamp and overflowed land of the State has been lost or destroyed, and is not of record in the county where the land is situate, and no duplicate or copy thereof is in the office of the Secretary of State or in the office of the commission, a patent shall be issued to the original purchaser for the same land, as other patents are issued, when it is proven to the satisfaction of the commission from the data in the office of the Secretary of State, or in the office of the commission, that an original patent has been lawfully issued to the original purchaser, and from other satisfactory proof that it has been lost or destroyed, and is not of record in the recorder s office of the county in which the land is situate. The patent so reissued shall have the same force and effect as the original patent, and shall contain the clause This patent is issued to take the place of the original patent issued for the same land, on the (give date of original patent, and by whom issued), and is not intended to change the title of the persons in whom the land is now vested and only to complete the record title from the State of California. The commission shall collect the same fee therefor as in issuing original patents.

(Added by Stats. 1943, Ch. 609.)



7554

Any person having a vested interest in any swamp and overflowed land, covered by a patent lost or destroyed, and not of record in the county where the land is situate, in order to obtain the reissuing of the patent as provided in Section 7553, shall make an affidavit and file it in the office of the commission, setting forth that he has a vested interest in the land, or a part thereof, to which he makes application for a patent to be reissued from the State of Califoria. He shall also state in the affidavit the chain of title from the original patentee to and including the present owners of the land described in the original patent.

(Added by Stats. 1943, Ch. 609.)



7555

(a) In a case in which the state has sold lands acquired by it as swamp and overflowed lands, the person claiming or deraigning title to any lands through or under a purchase of the lands from the state may bring suit against the state in a court of competent jurisdiction of the state to establish the boundaries of, and to quiet title to, the land or a portion of the land, and may prosecute the suit to final judgment. The complaint in the action shall contain a plat of the property described in the complaint, which plat shall show the location of the property in respect to a section corner, the location of which is shown on an approved United States government township plat, or in respect to a monument that has been established by reference to a section corner.

(b) Service of summons in the suits shall be made upon the Chair of the State Lands Commission and upon the Attorney General, and the Attorney General shall represent the state in the suits.

(c) Costs against the state shall not be allowed in the suit.

(Amended by Stats. 2011, Ch. 296, Sec. 261. Effective January 1, 2012.)



7556

All swamp and overflowed lands within one mile of the State Prison at San Quentin, within the City and County of San Francisco, City of Oakland, or within five miles of the corporate limits of either, are excluded from the operation of this chapter.

(Added by Stats. 1943, Ch. 609.)









CHAPTER 3. Sale of Inland Lake and Unsegregated Swamp and Overflowed Lands

7601

Any person desiring to purchase any of the lands uncovered by the recession or drainage of the waters of inland lakes, and inuring to the State by virtue of her sovereignty, or the swamp and overflowed lands not segregated by the United States, shall make an application therefor to the commission. The application shall be accompanied by the applicant s affidavit that he is a citizen of the United States, or has declared his intention to become such, that he is a resident of this State, of lawful age, that he desires to purchase such lands (describing them by legal subdivisions, or by metes and bounds, if the legal subdivisions are unknown), under the provisions of this chapter, for his own use and benefit, and for the use and benefit of no other person whomsoever, and that he has made no contract or agreement to sell the lands, and that he does not now own any State lands which, together with that now sought to be purchased, exceeds 640 acres.

This section shall not affect or apply to any land uncovered by the recession or drainage of the waters of any lake or other body of water, the waters of which are so impregnated with minerals as to be valuable for the purpose of extracting therefrom such minerals.

(Added by Stats. 1943, Ch. 609.)



7602

Upon the filing of such application, if the land has not been sectionized, the commission shall authorize the county surveyor of the county where the whole or the greater portion of the land lies, to survey the land. He shall make an actual survey thereof, at the expense of the applicant, etablishing four corners to each quarter-section, and connecting the survey with a United States survey. Within 30 days he shall file with the commission a copy, under oath, of his field-notes and plat, and a statement under oath, showing whether or not the land is occupied by any actual settler. If the surveyor thus authorized fails to make his return to the commission within the time specified, the commission may designate another person to make the survey.

(Added by Stats. 1943, Ch. 609.)



7603

No application to purchase land under this chapter shall be approved until the expiration of 90 days from the filing thereof, and meanwhile the land is subject to the adverse claim of any actual settler who resided thereon when the application was filed.

(Added by Stats. 1943, Ch. 609.)



7604

The lands designated in this chapter shall be sold at the price fixed by the commission.

(Amended by Stats. 1968, Ch. 981.)



7605

If any of the lands described in this chapter are suitable for cultivation without reclamation, they shall be sold only to actual settlers in tracts not exceeding 160 acres.

(Added by Stats. 1943, Ch. 609.)



7606

Any of the lands designated in this chapter which, by reason of periodical overflow, need, and are susceptible of, reclamation, may be reclaimed by the formation of districts, in the same manner and subject to all of the provisions of law regulating the reclamation of swamp and overflowed lands. The board of supervisors of the county in which the lands, or the greater part thereof, are situated, shall first determine, upon proper petition presented therefor by the holders of the title, or evidence of title, representing one-half or more of any body of such land, that such reclamation is necessary and feasible.

(Added by Stats. 1943, Ch. 609.)



7607

When land has been sold under this chapter, no contest can be maintained against the purchaser on the ground that the land is not of the character stated in the application, unless it is shown that it is not of the character recited in Section 7601.

(Added by Stats. 1943, Ch. 609.)



7608

All uncanceled certificates of purchase and patents issued prior to May 20, 1907, and payments made prior to May 20, 1907, for any lands as swamp and overflowed lands, which belong to any of the classes described in Section 7601, whether or not such lands were segregated or sectionized, are for all purposes valid, and have the same force and effect as if such lands had been at all times subject to sale as swamp and overflowed lands.

(Added by Stats. 1943, Ch. 609.)



7609

All plats of any of the lands described in Section 7601, which were made prior to May 20, 1907, under authority of the United States Surveyor General, and which plats designate the lands as swamp and overflowed land, shall be deemed valid and effectual as surveys of such lands from and after the date thereof.

(Added by Stats. 1943, Ch. 609.)






CHAPTER 4. Provisions Relating to Public Lands Generally

ARTICLE 1. Applications for Purchase of Lands

7705

No application for the purchase of state lands shall be accepted for filing for land situated in more than one county, or land situated in more than one United States land district or for any section or portion of a section of school land or land obtained in lieu thereof belonging to the State which is situated within the exterior boundaries of a military or Indian reservation created by authority of the United States, except as otherwise specifically permitted by Chapter 1 (commencing at Section 7301) of this part.

(Amended by Stats. 1959, Ch. 241.)



7706

Each application for lands shall be accompanied by a reasonable filing fee, not in excess of one hundred dollars ($100), as prescribed by the commission by rule or regulation, and no application shall be filed, or noted in any way until the fee is paid.

(Amended by Stats. 1975, Ch. 1205.)






ARTICLE 2. Payments, Certificates of Purchase, and Patents

7723

Certificates of purchase, and all rights acquired thereunder, are subject to sale, by deed or assignment, executed and acknowledged before any officer authorized by law to take acknowledgments of conveyances of real property.

(Added by Stats. 1943, Ch. 609.)



7724

All such sales shall, when the deed or assignment is recorded by the county recorder, be reported by him to the commission, to be entered in its books.

(Added by Stats. 1943, Ch. 609.)



7725

The recorder is entitled to receive from the purchaser, for making such report, a fee of fifty cents ($0.50).

(Added by Stats. 1943, Ch. 609.)



7729

Whenever a person becomes entitled to a patent, the commission, upon the surrender of the full-paid certificate of purchase or the submission of an affidavit by a person having an interest in the land or any portion thereof that the certificate of purchase is lost, destroyed or beyond the control of the owner or owners of the land, shall prepare a patent for the land. The patent shall be issued in the name of the original applicant. The commission shall send it to the Governor, together with a certificate that the laws in relation thereto have been complied with, that payment in full has been made, and that the person named in the prepared patent is entitled to it. The patent so issued shall inure to the benefit of the assigns, grantees, or successors in interest of said original applicant. The United States shall not be required to make payment for state land until the patent is delivered.

(Amended by Stats. 1959, Ch. 243.)



7730

The patent shall then be signed by the Governor, attested by the Secretary of State, sealed with the Great Seal of the State, and countersigned by the commission.

(Added by Stats. 1943, Ch. 609.)



7731

No patent shall issue until the lands are relinquished to the State by authority of the General Land Office at Washington. Such relinquishment is not required for locations of the sixteenth and thirty-sixth sections in place, or for swamp and overflowed lands, shown to be such by the official surveys made by authority of the United States.

(Added by Stats. 1943, Ch. 609.)



7732

The commission shall record all patents in books to be kept in its office for that purpose, and then deliver them to persons entitled thereto.

(Added by Stats. 1943, Ch. 609.)



7733

Where a patent for lands is issued in the name of a deceased person, the title is vested in the heirs, devisees, or assignees of such person in the same manner as if the patent had issued to such person during life.

(Added by Stats. 1943, Ch. 609.)






ARTICLE 6. Contests

7921

When a contest arises before the commission concerning the approval of a survey or location, or concerning a certificate of purchase or other evidence of title, the commission may, when the question involved is as to the survey, or one purely of fact, or whether the land applied for is a part of the swamp or overflowed lands of the State, or whether it is included within a confirmed grant, the lines of which have been run by authority of law, proceed to hear and determine the contest. When, in the judgment of the commission, a question of law is involved, or when either party demands a trial in the courts of the State, the commission shall make an order referring the contest to the superior court of the county in which the land is situated, and shall enter the order in a record book in its office.

(Added by Stats. 1943, Ch. 609.)



7922

After such order is made, either party may bring an action in the superior court of the county in which the land in question is situated, to determine the conflict, and the production of a certified copy of the entry made by the commission gives the court full and complete jurisdiction to hear and determine the action.

(Added by Stats. 1943, Ch. 609.)



7923

Any person, legally qualified to purchase from the State public lands of the same character as the land involved in the action, may, after such order of reference has been made, present to the commission his application, in due form as required by law, to purchase the land, or any part thereof not less than the smallest legal subdivision. Upon presenting to the court in which the action is pending, a certificate of the commission, showing that such application has been so presented, and a certified copy of such application, the court may, at any time before the trial, upon such terms as may be just, allow such party to intervene in the action and contest the right of any other party thereto to purchase the land applied for by the intervenor, and to have his own right determined.

(Added by Stats. 1943, Ch. 609.)



7924

When any contest arises as provided for in this article there shall be filed with the commission a statement by the contestant of the grounds of contest, and such statement, other than as to matters of record or law, shall be corroborated by the affidavit of some competent person having personal knowledge of the facts set forth therein.

(Added by Stats. 1943, Ch. 609.)



7925

When a copy of the final judgment of the court is filed with the commission, it shall approve the survey or location, or issue the certificate of purchase or other evidence of title in accordance with the judgment.

(Added by Stats. 1943, Ch. 609.)



7926

Unless the party contestant commences his action within 60 days after the order of reference is made, his rights in the premises and under his application cease.

(Added by Stats. 1943, Ch. 609.)



7927

Whenever the commission receives a plat of a survey pursuant to the provisions of Section 27564 of the Government Code, any action by the commission to contest such survey shall be commenced within 90 days from the date of receipt of the plat of the survey.

(Added by Stats. 1969, Ch. 1121.)






ARTICLE 7. Correction of Incorrect Descriptions of Patented Lands

7951

When payment has been made in full for any lands which were public lands of the State and a patent has been issued therefor, and the purchaser or his successor in interest has, for a period of five years, been in possession, claiming under such patent the lands intended to be described therein and thereby, but which lands are incorrectly described in the patent, the person so in possession of the lands may have a new and correct survey made of the lands covered by the patent. The plat or map and field-notes constituting the survey shall be made and certified by the county surveyor of the county in which the land is located or by any other surveyor licensed by the State.

(Added by Stats. 1943, Ch. 609.)



7952

After the map or plat and field-notes constituting the survey have been made, the field-notes and the map or plat shall be submitted to the commission for approval. If approved by it, the commission shall so certify and a copy of the map or plat and field-notes shall be filed in the office of the commission and a copy recorded in the office of the county recorder of the county in which the land is situated. Such map or plat shall thereafter be the official map or plat of the land so surveyed.

(Added by Stats. 1943, Ch. 609.)



7953

After the filing and recording of the map or plat and field-notes, the purchaser or his successors in interest holding lands under such patent may file a verified petition in the superior court of the county in which all or the greater part of the property is located for the correction of the errors in the description. He shall set forth a copy of the patent in the petition, together with a statement showing a correct description of the lands intended to be described therein as is shown upon the plat or map and field-notes, and shall pray that a decree be entered by the court confirming the descriptions as so amended.

(Added by Stats. 1943, Ch. 609.)



7954

Upon the filing of the petition, the court shall set a day for the hearing thereof not less than 20 days from the date of the filing of the petition. A copy of the petition and of the order fixing time of hearing shall be served upon all owners of lands which are or may be affected by the decree of confirmation at least 10 days before the hearing and such owners may appear upon the day fixed and oppose the petition.

(Added by Stats. 1943, Ch. 609.)



7955

If, after the hearing, the court is satisfied that the descriptions as corrected are the true descriptions, it shall render a decree confirming the descriptions, which thereafter shall have the same effect as if the patent described the land in accordance with the corrected descriptions.

(Added by Stats. 1943, Ch. 609.)



7956

The cost of making the survey, map or plat and field-notes and all other necessary costs incurred in a suit brought under this article shall be apportioned among the petitioners and owners of lands affected by the decree in such proportions as the court may deem equitable.

(Added by Stats. 1943, Ch. 609.)



7957

Certified copies of the decree entered in the suit shall be filed in the office of the county recorder and in the office of the commission.

(Added by Stats. 1943, Ch. 609.)



7958

Any number of land owners whose lands are contiguous or would be affected by the decree may unite in one petition under this article.

(Added by Stats. 1943, Ch. 609.)






ARTICLE 8. Procedure on Improper Sales and Abandonment of Entries

7971

If any land was not the property of the State, at the date application was filed therefor, or if the land applied for was swamp and overflowed land but the application became or was void by reason of the fact that the land had not been segregated, or if subsequent to March 20, 1889, any money has been accepted by the State as a part of or on account of the purchase price of any State land under an application or certificate of purchase which at the time of accepting such money had become invalidated by reason of an act of the Legislature of the State of California entitled An act respecting the payment in full by holders of certificates of purchase for lands sold by the State of California prior to March 27, 1872, and for which the said State has at any time heretofore issued certificates of purchase to subsequent purchasers, approved March 20, 1889, the owner of such certificate of purchase or patent may receive in exchange therefor, from the commission, a certificate showing the amount paid and the class of land upon which payment was made by conveying a quitclaim deed to the State, all of his right, title and interest in and to the land. If the land is lieu land or indemnity land, the commission s certificate shall not issue until the selection therefor is canceled by authority of the Department of the Interior.

(Added by Stats. 1945, Ch. 1067.)



7972

In all cases where money has been paid since the passage of the act of March 20, 1889, on account of the purchase price of lands where the certificates or applications, became invalidated by reason of that act, the amount to be repaid as shown in the certificate to be issued by the commission in exchange for the certificate of purchase, shall be only such amount as has been paid on account of the purchase price of such lands subsequent to the passage of the act of March 20, 1889.

(Added by Stats. 1945, Ch. 1067.)



7973

The authority of the commission to issue such certificate and likewise the authority of the auditor and Controller to issue their warrants, as provided in Section 7974, shall not be barred by any period of time which may have elapsed since the issuance of the certificate of purchase or patent, but in the issuance of the certificate, the commission shall first determine that the person applying for the certificate is the owner of the certificate of purchase or patent, and has not assigned or conveyed his interest therein or in the land therein described or any part thereof, and that it is a proper case for the issuance of a certificate. A copy of a patent duly certified by the county recorder of any county where it has been recorded shall have the same force and effect as the original.

(Added by Stats. 1945, Ch. 1067.)



7974

If the land sold was swamp and overflowed, the county auditor of the county in which the land is situated shall, upon the surrender to him of the certificate mentioned in Section 7971, draw his warrant in favor of the person surrendering the certificate for the amount therein specified, upon the treasurer of the county, who shall pay the warrant out of the swamp and overflowed land fund of the district in which the land is situated. If the land sold was not swamp and overflowed, the Controller of the State, upon the surrender to him of the certificate, shall draw his warrant in favor of the person surrendering the certificate, for the amount therein specified, upon the Treasurer of the State, who shall pay the warrant out of the fund into which the purchase-money was paid.

(Added by Stats. 1945, Ch. 1067.)



7975

Whenever a purchaser of land upon credit desires to abandon the location or entry made by him, he may do so by conveyance of his title to the State and surrender of the certificate of purchase, or, if it has been lost, by filing an affidavit of that fact with the commission.

(Added by Stats. 1943, Ch. 609.)



7976

Whenever any person has, in conformity with law, conveyed any land to the State by quitclaim deed, duly executed, delivered, and accepted by the commission, for the purpose of receiving restitution of the purchase price thereof, as provided by law, and such restitution has not been made, and a patent for such land is thereafter issued in the name of the original purchaser, the title granted by such patent shall vest in, and inure to the benefit of, such original purchaser, his heirs, assigns, and successors in interest, notwithstanding the execution, delivery and acceptance of the quitclaim deed, as fully and completely as if the quitclaim deed had never been made, executed, delivered, or accepted.

(Added by Stats. 1943, Ch. 609.)



7977

Upon the issuance of such patent, the commission shall make and issue to the patentee therein named, his heirs, assigns, and successors in interest, a certificate under the seal of the commission, reciting the making, execution, delivery and acceptance of the quitclaim deed, and further reciting the fact that no restitution of the purchase price of the land was made. Upon the presentation of such certificate to the county recorder of the county wherein such land is situate, the recorder shall record it in the proper book in the records of such county.

(Added by Stats. 1943, Ch. 609.)






ARTICLE 9. Miscellaneous Provisions Relating to State Lands

7991

The shore and the bed of the ocean or of any navigable channel or stream or bay or inlet within the State, between ordinary high and low water mark, over which the ordinary tide ebbs and flows is hereby withheld from sale.

(Added by Stats. 1943, Ch. 609.)



7992

If any person, under any pretense of any claim inconsistent with the sovereignty and jurisdiction of the State, intrudes upon any of the waste or ungranted lands of the State, the district attorney of the county shall immediately report the intrusion to the Governor, who shall thereupon, by a written order, direct the sheriff of the county to remove the intruder. If resistance to the execution of the order is made or threatened, the sheriff may call to his aid the power of the county, as in cases of resistance to the writs of the people.

(Added by Stats. 1943, Ch. 609.)



7993

When State lands, upon which the full purchase price has not been paid, have been sold to the State for delinquent taxes and the deed therefor to the State has been forwarded to and filed with the commission, such lands shall again become subject to entry and sale in the same manner, and subject to the same conditions, as apply to State lands of like character.

(Added by Stats. 1943, Ch. 609.)






ARTICLE 10. State Maps and Surveys

8001

As used in this article, department means the Department of Water Resources.

(Added by Stats. 1957, Ch. 1932.)



8002

The state base map shall consist of complementary planimetric, mosaic, and topographic maps prepared in units of convenient size and scale.

(Added by Stats. 1949, Ch. 1581.)



8003

The state base maps shall have delineated thereon plane rectangular coordinates which shall conform to the provisions of Division 8 (commencing at Section 8801) of this code.

(Amended by Stats. 1957, Ch. 1932.)



8011

The department shall investigate mapping; shall prepare a complete report thereon including plans and recommendations for an adequate mapping program for California; and shall adopt a general plan and program for the accomplishment of the policy declared in this article. The general plan and program so adopted, and as from time to time modified, amended or revised by the department, shall be the authorized general plan and program to be carried out by the state departments. The department may from time to time make such further investigations and reports upon mapping as deemed proper by it in pursuance of the policy declared in this article.

(Amended by Stats. 1961, Ch. 83.)



8012

The technical methods used in preparation of the state base map, the terms of the contract, the specifications, and acceptance of the base maps or units thereof shall be the responsibility of the department.

(Amended by Stats. 1957, Ch. 1932.)



8013

The department may enter into cooperative agreements with any department of the State qualified in the making and using of surveys and maps for the performance of such duties, reasonably connected with the functions of the department, as may aid in the accomplishment of the objectives prescribed in this article.

(Amended by Stats. 1957, Ch. 1932.)



8014

The department may enter into contracts with public and private agencies for mapping and surveys not now the direct responsibility of existing state agencies with the approval of the Director of General Services.

(Amended by Stats. 1965, Ch. 371.)



8014.5

With the approval of the Director of General Services the department may enter into cooperative agreements with the federal government or any agency or agencies thereof for performance of map production work in accordance with the general plan and program adopted hereunder.

(Amended by Stats. 1965, Ch. 371.)



8015

The department is authorized to accept grants from the Federal Government or any of its agencies, or from any county, city and county, or city or other political agencies, and may accept gifts for the purpose of implementing mapping and surveys of this State when the same meet the specifications adopted by the department.

(Amended by Stats. 1957, Ch. 1932.)



8016

To enable the coordination of the programs of the several map-making agencies, the department shall cause data to be assembled covering the various types of maps produced or being produced by federal, state or other agencies, their uses and estimated cost of production, the mapping facilities of all departments engaged in the preparation of maps and any duplication of mapping by state departments. All state agencies making and using maps shall cooperate in furnishing the necessary information covering all mapping procedure. These assembled data may be used by the department for all state mapping or map-making.

(Amended by Stats. 1957, Ch. 1932.)



8017

The department shall collect information relative to maps and surveys of the State of California or parts thereof and provide a public information service for public and private persons and agencies relative to maps and surveys of the State. Such information service shall be maintained at Sacramento and may be maintained at Los Angeles and San Francisco.

(Amended by Stats. 1957, Ch. 1932.)



8018

The Department of Water Resources may reproduce copies of maps and survey data of the state which are not otherwise available to the general public. Such copies may be sold and distributed at a price determined by the Department of Water Resources, with the approval of the Department of Finance.

(Amended by Stats. 1974, Ch. 1221.)



8019

The department shall prepare and distribute to public officials, uniform specifications and regulations for aerial photographic mapping procedure and for the preparation of planimetric or topographic maps by photogrammetric methods.

(Amended by Stats. 1957, Ch. 1932.)



8020

On the requests of the state departments the Department of Water Resources shall prepare specifications for the making of maps of the various types suited to the uses required by the departments or the public.

(Amended by Stats. 1957, Ch. 1932.)



8022

No part of any money appropriated or otherwise made available to carry out the provisions of this article shall be expended for the original production of maps unless and until an equal or greater amount of money shall have been made available (by a political subdivision, public district, municipality, county or public agency, including agencies of local and Federal Government but excluding agencies which are a part of the Executive Department of the State Government) for expenditure by the department for work of map production to the end that any sums expended from money appropriated or otherwise made available to carry out the provisions of this article shall be matched by like or greater amounts from sources other than the State Treasury or funds of any agency which is a part of the Executive Department of the State Government; provided, that when the United States or any agency thereof matches funds it shall not be required that funds to be provided from federal sources shall be paid into the State Treasury. However, any work of production of maps which conforms to the general program and prescribed standards thereof, hereafter performed by political subdivisions of the State, may, with the approval of the department be considered as a contribution of moneys to the amount of the cost thereof.

(Amended by Stats. 1957, Ch. 1932.)



8023

All money received for matching purposes shall be deposited in the Water Resources Revolving Fund and shall be expendable for paying expenses incurred pursuant to an agreement hereunder.

(Added by Stats. 1949, Ch. 1581.)



8024

All money received from the sale of maps or reports and data related thereto shall be deposited in the General Fund.

(Added by Stats. 1949, Ch. 1581.)



8025

The Department of Water Resources shall keep a record of all expenditures chargeable against each portion of the Water Resources Revolving Fund derived from matching moneys and any unused balance in any such portion of the fund shall on approval by the Department of Finance be withdrawn therefrom and paid out or refunded as provided in the agreement relating to such matching moneys.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 11. Exemption From Condemnation

8030

Notwithstanding any other provision of law, all 16th and 36th sections, both surveyed and unsurveyed, owned by the state or the United States, which are now or may hereafter be included within the exterior boundaries of a national reservation, a reserve, or lands withdrawn from public entry, are exempt from taking by eminent domain.

(Added by Stats. 1975, Ch. 1240.)









CHAPTER 5. Sale of University Lands

8101

The Regents of the University of California may order the selection of the 150,000 acres of land granted to the State for the use of an agricultural college, and dispose of the land at the price and in the manner fixed by them.

(Added by Stats. 1943, Ch. 609.)



8102

The land agent of the university, as the agent of the State, shall select the lands according to the instructions of the board, and issue certificates of purchase and patents to purchasers who comply with the conditions fixed by the board. The Regents shall invest all moneys accruing from the sale of lands as they may deem best, subject to the conditions of the act of Congress granting such lands.

(Added by Stats. 1943, Ch. 609.)



8103

All moneys, securities, or other properties arising from the sale of the 72 sections granted to the State for a seminary of learning, and from the sale of the 10 sections granted to the State for the erection of public buildings, shall be paid out of the State Treasury on the order of The Regents of the University.

(Added by Stats. 1943, Ch. 759.)



8104

All persons who have purchased any portion of either of the grants mentioned in Section 8103, and who have not paid in full therefor, shall be included in the delinquent-list, and the district attorney shall proceed against such delinquents as provided in Sections 7902 and 7903, and the provisions of Sections 7903 to 7912, inclusive, are made applicable to such proceedings. If such lands revert to the State, they pass under the control of and may be sold by The Board of Regents of the University.

(Added by Stats. 1943, Ch. 609.)



8105

Whenever any resident of this State desires to purchase any part of the 150,000 acres of land granted to the State for the use of an agricultural college, he shall make an affidavit before any officer authorized to administer oaths, that he is a citizen of the United States or, if an alien, that he has filed his intention of becoming a citizen, a resident of the State, of lawful age; that he desires to purchase land, giving a description thereof by legal subdivisions; that there are no improvements of any kind on the land other than those of the applicant, or if there are improvements other than his own, he shall state that such improvements are the property of (giving his name), and have been upon the land for three months or over, and that the township has been sectionized and the plats of survey filed in the land office of the district in which the land is located, for three months or over. The application shall be forwarded to the said land agent of the university.

(Added by Stats. 1943, Ch. 609.)



8106

When a contest arises between two or more persons concerning the right of such persons to purchase any portion of the land granted to the State for the use of an agricultural college, if either party demands a trial in the courts of the State, the land agent of the university, as the agent of the State, shall make an order, referring the contest to the superior court of the county in which the land involved is situated, and shall enter the order in the proper record book of his office. The party making such demand shall prosecute his contest to judgment within six months from the date of the demand, unless for cause satisfactory to the court. Either party may bring an action in the superior court of the county in which the land in question is situated, to determine the conflict. The proffer of a certified copy of the entry, made by the agent, shall give the superior court full and complete jurisdiction to hear and determine the conflict. Upon the filing, with the agent, of a copy of the final judgment of the court, he shall issue the certificate of purchase, or other evidence of title, in accordance with the final judgment.

(Added by Stats. 1943, Ch. 609.)









PART 4. FEDERAL LANDS

CHAPTER 1. Sites for Aids to Navigation

8301

The Governor, on application therefor by a duly authorized agent, may convey to the United States any tract of land not exceeding 10 acres, belonging to the State and covered by navigable waters, for the site of a lighthouse, beacon, or other aid to navigation. After conveyance, the United States shall have jurisdiction over the tract, subject to the right of the State to have concurrent jurisdiction so far that all process, civil or criminal, issued under authority of the State may be executed by the proper officers thereof within the tract, upon any person amenable thereto, in like manner and with like effect as if the conveyance had not been made.

(Added by Stats. 1943, Ch. 609.)






CHAPTER 3. Conveyances by Counties for National Park Purposes

8401

The boards of supervisors of the several counties may grant, transfer and convey, without consideration, any real property or interest therein now owned or hereafter acquired by any county, to the United States to be used for National park purposes.

(Added by Stats. 1943, Ch. 609.)



8402

Any county may exercise the right of eminent domain to acquire any property necessary or convenient for carrying out the provisions of this chapter.

(Amended by Stats. 1975, Ch. 1240.)



8403

The boards of supervisors of the several counties may do and perform all acts that may be necessary to carry out the provisions of this chapter.

(Added by Stats. 1943, Ch. 609.)






CHAPTER 4. Grazing Lands

ARTICLE 1. Regulating Grazing on Federal Lands

8501

As used in this article, person includes individuals, companies, partnerships and associations.

(Added by Stats. 1943, Ch. 609.)



8502

It is unlawful to graze livestock on any part of the unreserved and unappropriated public lands of the United States in this State when such grazing will or does prevent, restrict or interfere with the customary use of such land for grazing livestock by any person who, by himself or his grantors or predecessors, has become established, either exclusively or in common with others, in the grazing use of such lands under and in accordance with the customs of the graziers of the region involved. This article shall not prohibit the grazing on any part of such public lands of livestock owned, kept or used for work or milking purposes by any ranch owner or bona fide settler, for his domestic use, as distinguished from commercial use, nor prohibit the grazing on such public lands of any livestock necessary for and used in connection with any mining or construction work or other lawful work of similar character.

(Added by Stats. 1943, Ch. 609.)



8503

Customary or established use as graziers, otherwise than under operation of law, as used in this article, includes the continuously open, notorious, peaceable and public use of such range, seasonally, for a period of five years or longer immediately prior to August 21, 1933, excepting adverse climatic conditions, by the person or his grantors or predecessors in interest except in cases where initiated without protest or conflict to prior use or occupancy thereof. Any change in such customary use so established shall not be made hereafter so as to prevent, restrict or interfere with the customary or established use of any other person or persons.

(Added by Stats. 1943, Ch. 609.)



8504

This article shall not be construed to prohibit any such established user from continuing his grazing use, as established in accordance with such customs.

(Added by Stats. 1943, Ch. 609.)



8505

Any person who violates any of the provisions of this article is guilty of a misdemeanor, and independently of the penalty therefor, is liable to any person injured for all damages sustained by reason of such violation, and for such exemplary damages as the circumstances may warrant.

(Added by Stats. 1943, Ch. 609.)



8506

The violation of any provision of this article may be restrained by injunction, issued by a court of competent jurisdiction, pursuant to the provisions of law and principles of equity relating to injunctions.

(Added by Stats. 1943, Ch. 609.)



8507

Nothing in this article shall be construed to prohibit free transit over and rights in the public domain where such are provided by the acts of Congress.

(Added by Stats. 1943, Ch. 609.)



8508

This article is an exercise of the police power of the State, for the protection of the economic welfare and peace of the people of the State, and all of its provisions shall be liberally construed for the accomplishment of its purposes. Nothing in this article shall be construed as amending or repealing existing law regarding the grazing use of the public lands or of water for the purpose of watering livestock or as modifying or compromising any valid rights or priorities as may exist therein at the time of its enactment.

(Added by Stats. 1943, Ch. 609.)






ARTICLE 2. Cooperation with Federal Agencies in Relation to Grazing Lands

8551

An act of Congress entitled An act to stop injury to the public grazing lands by preventing overgrazing and soil deterioration, to provide for their orderly use, improvement and development, to stabilize the livestock industry dependent upon the public range, and for other purposes, approved June 28, 1934, provides for the cooperation of the Secretary of the Interior of the United States with State and other officials and associations, and for the payment of certain money by the Secretary of the Interior to the State.

(Added by Stats. 1945, Ch. 1066.)



8552

The State Lands Commission may cooperate with the Secretary of the Interior, and may, in the name of the State, exchange lands in the manner and under the conditions prescribed in Section 8 of the Act of Congress cited in Section 8551 of this code.

(Amended by Stats. 1945, Ch. 1383.)



8553

The State Lands Commission is hereby designated the State land officials referred to in Section 9 of the Act of Congress cited in Section 8551 of this code.

(Amended by Stats. 1945, Ch. 1383.)



8554

The Department of Fish and Game is hereby designated the official state agency engaged in the conservation or propagation of wild life referred to in Section 9 of the act of Congress cited in Section 8551 of this code.

(Amended by Stats. 1957, Ch. 51.)



8555

All moneys received by the State of California from the government of the United States pursuant to the act referred to in Section 8551, or pursuant to any other act of Congress providing for the distribution and payment to states and territories of a fixed and definite percentage of the moneys received by the government of the United States from grazing lands or districts acquired or established therein by the government of the United States or by any officer or instrumentality thereof, shall, on order of the Controller, be deposited in the United States Grazing Fees Fund, which is hereby established in the State Treasury. That money shall be disposed of, in accordance with the terms of that act of Congress, by the payment of that money to the counties in which those grazing lands or districts are situated. The payments made to each county from the receipts of any given parcel of grazing lands or of any grazing district shall be allocated in accordance with a payment schedule that distributes the payments in the same manner and basis upon which the fees were collected, as officially established by the Secretary of the Interior or other authorized official of the government of the United States.

(Amended by Stats. 2003, Ch. 131, Sec. 1. Effective January 1, 2004.)



8556

The State Controller shall keep a record of the receipts from the Government of the United States on account of Federal grazing lands or districts situated in each county in this State. On or before the thirtieth day of June of each year, the State Controller shall draw his warrant in favor of the treasurer of each and every county entitled to payment hereunder for whatever sum of money may be due to such county according to the provisions of this article, and the State Treasurer shall pay the warrants so drawn. All moneys now or hereafter deposited in the United States Grazing Fees Fund under the provisions of this article are hereby appropriated to be apportioned and paid to the counties of this State as herein provided.

(Amended by Stats. 1945, Ch. 1383.)



8557

Any State or county offices or agency, or any stockmen s association, whether incorporated or unincorporated, or any person, firm, corporation, or association may enter into cooperative agreements with the Secretary of the Interior for the purpose of carrying out the provision and policy of the Act of Congress cited in Section 8551 of this code.

(Amended by Stats. 1945, Ch. 1383.)



8557.5

Any money deposited in the State Treasury pursuant to Section 10 of the act of Congress referred to in Section 8551 of this code and apportioned to any county or counties of this State as herein provided shall be expended by and within each of such counties solely for range improvements and for control of predators; and it shall be the duty of the county auditor of any county receiving a payment of such money immediately to credit the same to an account in the proper fund on his books earmarked and available only for expenditures for range improvements and for control of predators.

There is in each county in which there are public lands leased to five or more lessees under Section 15 of the act referred to in Section 8551 of this code a grazing advisory board. The members of such board shall be appointed by the board of supervisors of the county. The members of the committee shall be selected from candidates recommended by the lessees of land in the county under Section 15 of the act referred to in Section 8551 of this code at an election conducted in the manner prescribed by rule and regulation of the board of supervisors of the county. There shall be not less than five nor more than 12 such lessees on such committee and there shall be one additional member to represent the interests of wildlife conservation. The terms of the members of the committee shall be three years except that of the members first appointed the terms shall be arranged so that those of one-third of the members, as nearly as may be, will expire at the end of the first, second, and third years, respectively. An appointment to fill a vacancy shall be for the unexpired term. The members of the advisory grazing board shall receive no compensation and no reimbursement for any personal expenses. Said board shall meet at least once annually and shall recommend to the board of supervisors plans or projects of range development and predator control for which money derived from leases under Section 15 of the act referred to in Section 8551 of this code is to be expended.

(Added by Stats. 1953, Ch. 1881.)



8558

Any money deposited in the State Treasury pursuant to Section 11 of the act of Congress referred to in Section 8551 of this code and apportioned to any county or counties of this State as provided in this article, shall be expended by and within each of such counties, in equal shares, solely for the benefit of the public schools and county highways; and it shall be the duty of the county auditor of any county receiving a payment of such money immediately to credit the same as follows: 50 percent thereof to an account in the proper fund on his books earmarked and available solely for expenditures for the benefit of the public schools in such county, and 50 percent thereof to an account in the proper fund on his books earmarked and available solely for expenditures for county highways in such county.

(Amended by Stats. 1953, Ch. 1881.)















DIVISION 7. KAPILOFF LAND BANK ACT

CHAPTER 1. General Provisions

8600

This division shall be known and may be cited as the Kapiloff Land Bank Act.

(Added by Stats. 1982, Ch. 1471, Sec. 1.)



8601

Unless the context otherwise requires, the definitions in this section govern the construction of this division.

(a) Commission means the State Lands Commission.

(b) Fund means the Land Bank Fund created pursuant to Section 8610.

(c) Trustee means the State Lands Commission acting in its role as trustee for the Land Bank Fund.

(d) Title settlements means exchanges pursuant to Sections 6307 and 6307.1 and any agreements between the commission and others as a part of, or in lieu of, litigation in compromise settlements of public trust title questions, including real property exchanges, boundary determinations, or other means leading to a resolution of those questions and the necessary conveyances or other documentation provided by the agreements.

(e) Mitigation means any measure to mitigate adverse environmental impacts that are lawfully imposed as a condition to the issuance of a permit or other authorization to undertake a project.

(f) Project means, for purposes of mitigation only, any improvement to real property that adversely impacts existing or former wetlands.

(Amended by Stats. 2002, Ch. 432, Sec. 2. Effective January 1, 2003.)



8602

The Legislature finds and declares as follows:

(a) Wetlands are essential to the environmental, economic, and social well-being of the people of the State of California.

(b) In many instances, uncertainty and disputes exist with respect to the existence or nonexistence of a public trust right, title, or interest within or along waterways of the state. This uncertainty results in impeding both the development of these lands by owners of the private property interests and preservation and public use of public trust lands, and, therefore, in the interest of protecting, enhancing, and preserving the public trust on the one hand, while permitting reasonable use and development where appropriate on the other hand, title settlements will result in the avoidance of substantial delays, uncertainties, and cost to all parties of protracted litigation, and constitute sound public policy.

(c) State policy requires the examination of mitigation measures for all projects having a potentially significant adverse impact on the environment.

(d) State law further requires the adoption of mitigation measures for projects having a significant impact on certain environmentally sensitive areas, including wetlands.

(e) So that projects can be expeditiously commenced and completed, it is in the state s interest to facilitate their completion through the provisions of this division.

(Added by Stats. 1982, Ch. 1471, Sec. 1.)






CHAPTER 2. Land Bank Fund

8610

There is in the State Treasury the Land Bank Fund, which fund is hereby created. All moneys in the fund are appropriated to the commission for expenditure, without regard to fiscal years, for the purposes of Section 8625. When performing the powers and duties set forth in this division, the commission shall be known as the Land Bank Trustee.

(Added by Stats. 1982, Ch. 1471, Sec. 1.)



8611

The commission shall be responsible for carrying out the provisions of this division.

(Added by Stats. 1982, Ch. 1471, Sec. 1.)



8612

The trustee is authorized to acquire real property or any interest in real property for the purposes of facilitating title settlements and, with respect to a project requiring mitigation, to facilitate such mitigation.

(Added by Stats. 1982, Ch. 1471, Sec. 1.)



8612.5

The trustee is authorized to manage and improve real property for purposes of providing open space, habitat for plants and animals, and public access.

(Added by Stats. 1991, Ch. 286, Sec. 1.)



8613

(a) Moneys in the fund shall be available for expenditure by the trustee to purchase outstanding interests in tide and submerged lands whether or not they have been filled, diked, or cut off from tidal waters, lands which have been or may be converted to wetlands, or adjoining or nearby lands where the public use and ownership of the land is necessary or extremely beneficial for furtherance of public trust purposes.

(b) Moneys deposited in the fund pursuant to subdivision (b) or (c) of Section 8625 shall be available for expenditure by the trustee for management and improvement of real property held by the trustee to provide open space, habitat for plants and animals, and public access.

(c) Notwithstanding any other law, the Controller may use the moneys in the Land Bank Fund for loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code. However, interest shall be paid on all moneys loaned to the General Fund from the Land Bank Fund. Interest payable shall be computed at a rate determined by the Pooled Money Investment Board to be the current earning rate of the fund from which loaned. This subdivision does not authorize any transfer that will interfere with the carrying out of the object for which the Land Bank Fund was created.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 9, Sec. 18. Effective February 20, 2009.)



8614

The acquisition and subsequent management of the real property shall be consistent with the San Francisco Bay Plan specified in Section 66603 of the Government Code, the Suisun Marsh Protection Plan as defined in Section 29113 of the Public Resources Code, and any land use plan of a local agency, including, but not limited to, a port district, regional park, park and open-space, or open-space district, or recreation and park district, whose jurisdiction includes in whole or in part the acquired real property.

(Added by Stats. 1982, Ch. 1471, Sec. 1.)



8615

The trustee shall act only at an open, scheduled public meeting, subject to all provisions of Division 6 (commencing with Section 6000) relating to meetings of the commission. The trustee may combine its meetings with the meetings of the commission.

(Added by Stats. 1982, Ch. 1471, Sec. 1.)



8616

The provisions of this division are not intended as exclusive, and shall not restrict the commission in otherwise meeting its responsibilities for resolving title disputes in lieu of litigation or in settlement of litigation, in whole or in part, by land bank agreements, or otherwise, or any other responsibilities and jurisdiction the commission may presently have by law.

(Added by Stats. 1982, Ch. 1471, Sec. 1.)



8617

The trustee is authorized to accept gifts of real property or money for the purposes of this division.

(Added by Stats. 1982, Ch. 1471, Sec. 1.)



8618

On or before January 2 of each year, the trustee shall prepare and submit to the Governor and the Legislature a report describing its progress in achieving the objectives of this division, including the status of property acquisitions and an accounting of the moneys in the fund.

(Added by Stats. 1982, Ch. 1471, Sec. 1.)






CHAPTER 3. Administration

8620

Acquisitions may be made by negotiated agreement with the owners of the outstanding interests. No provision of this division is intended to confer any authority to exercise the power of eminent domain for the purposes of this division.

(Added by Stats. 1982, Ch. 1471, Sec. 1.)



8621

The purchase price shall not exceed the fair market value of the outstanding interests to be acquired. Prior to any such acquisition the trustee shall review the evidence and applicable law and shall determine whether the state may have any right, title, or interest therein and deduct from the economic value of the acquisition the value of any such state interest.

(Added by Stats. 1982, Ch. 1471, Sec. 1.)



8622

As soon as practicable after initiating a title and parcel acceptability study for possible acquisition pursuant to this division, the trustee shall mail a Notice of Potential Land Bank Acquisition to the Department of Fish and Game, the San Francisco Bay Conservation and Development Commission, the Coastal Conservancy, the district office of the United States Army Corps of Engineers for the district in which the real property is located, other persons, entities, or public agencies who have previously requested to be placed on the mailing list for the notices, and any others deemed appropriate by the trustee. The notice shall contain a Plat of Potential Land Bank Parcel, showing the approximate location, character, and size of the parcel.

(Added by Stats. 1982, Ch. 1471, Sec. 1.)



8623

The trustee shall make all reasonable attempts to acquire the mineral and other subsurface rights in any acquisition pursuant to this division. In the event the trustee is unable to acquire the mineral and other subsurface rights, the trustee may purchase the parcel subject to the reserved subsurface rights upon the trustee expressly finding that: (1) a reasonable attempt has been made to acquire the subsurface rights without success, (2) it is unlikely that the subsurface rights can be acquired within the provisions of this division, (3) the outstanding subsurface rights are not likely to unreasonably damage or interfere with the contemplated public trust uses for the parcel, and (4) the public benefits to be derived from acquisition are so substantial that acquisition of the parcel without the subsurface rights is in the best interests of the state for the public purposes set forth in this division.

(Added by Stats. 1982, Ch. 1471, Sec. 1.)



8624

The trustee shall have the exclusive jurisdiction and authority to administer the fund and the interests in real property acquired pursuant to this division, including the selection, acquisition, and conveyance of real property by the trustee as provided in this division, provided that the trustee shall solicit and consider the comments and recommendations of other state, federal, and local public agencies and members of the public, prior to any such selection, acquisition, and conveyance.

(Added by Stats. 1982, Ch. 1471, Sec. 1.)



8625

(a) The consideration passing to the state in title settlements may consist, in whole or in part, of monetary payments to the trustee for deposit into the fund that are subject to a statutory trust limiting their use exclusively to the purchase of interests in a Land Bank Fund parcel and conveyance of those interests to the state pursuant to Section 8626 as soon as practicable thereafter.

(b) A project applicant may donate moneys for deposit to the fund for purposes of mitigation with the approval of the agency responsible for approving the project and the trustee shall accept the donation if land is held by the trustee for those purposes. A donation so deposited is subject to a statutory trust limiting its use exclusively to the identified mitigation.

(c) Any party may deposit moneys into the fund for purposes of specified or unspecified projects to provide for access to or management and improvement of real property held by the trustee to provide open space, habitat for plants and animals, and public access.

(Amended by Stats. 2010, Ch. 159, Sec. 2. Effective January 1, 2011.)



8626

Upon acceptance of a conveyance pursuant to Section 8627 the trustee shall thereafter convey to the state a parcel or other interest therein, whose economic value determined pursuant to Section 8621 is equal to the payment made.

(Added by Stats. 1982, Ch. 1471, Sec. 1.)



8627

The state, in its sovereign capacity, shall accept any such conveyance, and the land shall thereafter be held by the state as land of the legal character of tide and submerged lands subject to the public trust under the jurisdiction of the commission pursuant to the provisions of Division 6 (commencing with Section 6001).

(Added by Stats. 1982, Ch. 1471, Sec. 1.)



8628

The commission shall accept the conveyances on the part of the state and shall authorize their acknowledgment and recordation.

(Added by Stats. 1982, Ch. 1471, Sec. 1.)



8629

Until expended for acquisitions in accordance with the provisions of this division, moneys in the fund shall be deposited in the Pooled Money Investment Fund and the interest deposited in the fund.

(Added by Stats. 1982, Ch. 1471, Sec. 1.)



8630

In addition to the purchase price to be paid, the costs and expenses attributable to the acquisition may be payable from the fund, provided that such costs shall not exceed 5 percent of the expended funds.

(Added by Stats. 1982, Ch. 1471, Sec. 1.)



8631

The provisions of this division shall not be subject to the provisions of the California Environmental Quality Act (commencing with Section 21000 of the Public Resources Code), the Subdivision Map Act (commencing with Section 66410 of the Government Code), or the Property Acquisition Law (commencing with Section 15850 of the Government Code).

(Added by Stats. 1982, Ch. 1471, Sec. 1.)



8632

Nothing in this division shall be construed to impair the ability of any other state agency from acquiring lands for wetlands restoration and enhancement.

(Added by Stats. 1982, Ch. 1471, Sec. 1.)



8633

Nothing in this division relieves the trustee or its successors in interest from any requirement to obtain state permits, licenses, or approvals otherwise required for work, activities, or uses conducted on any real property acquired pursuant to this division.

(Added by Stats. 1982, Ch. 1471, Sec. 1.)









DIVISION 7.5. ARROYO SECO PARKLANDS

8650

This division shall be known and may be cited as the Arroyo Seco Parklands Preservation Law of 1975.

(Added by Stats. 1975, Ch. 886.)



8651

Arroyo Seco means that streambed, ranging from 200 to 2,000 feet in width, from the Los Angeles River in the City of Los Angeles to Devil s Gate Dam in the City of Pasadena.

(Added by Stats. 1975, Ch. 886.)



8652

Parklands means the acreage designated as parklands by the Cities of Los Angeles, South Pasadena, and Pasadena prior to January 1, 1975, and includes wilderness areas, historic sites, established bridle trails, municipal golf courses, hiking trails, lawn bowling greens, tennis courts, children s playgrounds, picnic areas, baseball diamonds, lighted areas for basketball, soccer, and football, a band shell, community buildings, an outdoor gym, casting pool, and an archery range.

(Added by Stats. 1975, Ch. 886.)



8653

Construction already underway means all projects of the California Highway Commission for which agreements exist as of May 1, 1974.

(Added by Stats. 1975, Ch. 886.)



8654

Three acres for the Pasadena Freeway (State Highway Route 11) ramps means the three acres to be taken for the proposed ramp improvement project on that freeway, as defined by a draft environmental impact report released in May 1974 by the Department of Transportation.

(Added by Stats. 1975, Ch. 886.)



8655

With the exception of the construction already underway and the three acres for the Pasadena Freeway ramps, no portion of the parklands in, and adjacent to, the Arroyo Seco shall be taken or encroached upon for any state highway purpose.

(Added by Stats. 1975, Ch. 886.)






DIVISION 7.7. School Lands

CHAPTER 1. School Land Bank Act

8700

This division shall be known and may be cited as the School Land Bank Act.

(Added by Stats. 2011, Ch. 485, Sec. 2. Effective January 1, 2012.)



8701

The Legislature finds and declares as follows:

(a) Past policies of the state have resulted in significant depletion of the inventory of lands granted by the federal government to provide fiscal support for the public school system.

(b) It is essential that all remaining school lands and attendant interests be managed and enhanced to provide an economic base for support of the public school system.

(c) The commission shall plan and implement all transactions, including exchanges, sales, and acquisitions which would facilitate the management of school land interests for revenue generating purposes.

(d) The state, through the commission, shall take all action necessary to fully develop school lands, indemnity interests, and attendant mineral interests into a permanent and productive resource base.

(e) It is in the best interest of the state that school lands be managed as a revenue source and it is the intent of the Legislature that fair market value be a primary criterion in determining if proposed uses or dispositions of land should be approved.

(f) The consolidation of school land parcels into contiguous holdings is essential to sound and effective management and the power to acquire lands by exchange or purchase is elemental to the consolidation process.

(Added by Stats. 2011, Ch. 485, Sec. 2. Effective January 1, 2012.)



8702

Unless the context otherwise requires, the definitions in this section govern the construction of this division.

(a) Commission means the State Lands Commission.

(b) Fund means the School Land Bank Fund.

(c) School land means land or interests in land granted to the state by an Act of Congress March 3, 1853 (Ch. 145, 10 Stat. 244), for the specific purpose of providing support for the public schools.

(d) Trustee means the State Lands Commission acting in its role as trustee for the School Land Bank Fund.

(Added by Stats. 2011, Ch. 485, Sec. 2. Effective January 1, 2012.)



8703

Acquisitions may be made by negotiated agreement with, or purchase from, the owners of the outstanding interests. Nothing in this division confers any authority to exercise the power of eminent domain for the purposes of this division, although that power is statutorily vested in the commission.

(Added by Stats. 2011, Ch. 485, Sec. 2. Effective January 1, 2012.)



8704

The trustee shall make all reasonable attempts to acquire the mineral and other subsurface rights in any acquisition pursuant to this division. If the trustee is unable to acquire the mineral and other subsurface rights, the trustee may purchase real property upon the trustee expressly finding that the benefits to be derived from the acquisition are substantial and that acquisition of the property without the subsurface rights is in the best interests of the state for the purposes set forth in this division.

(Added by Stats. 2011, Ch. 485, Sec. 2. Effective January 1, 2012.)



8705

The trustee has the exclusive jurisdiction and authority to administer the fund and the interest in real property acquired pursuant to this division, including the selection, acquisition, and conveyance of real property by the trustee as provided in this division.

(Added by Stats. 2011, Ch. 485, Sec. 2. Effective January 1, 2012.)



8706

The state, in its sovereign capacity, shall accept any conveyance, and the land shall thereafter be held by the state as land of the legal character of school lands subject to the school land trust under the jurisdiction of the commission pursuant to Division 6 (commencing with Section 6001).

(Added by Stats. 2011, Ch. 485, Sec. 2. Effective January 1, 2012.)



8707

The commission shall accept the conveyances on the part of the state and shall authorize their acknowledgment and recordation.

(Added by Stats. 2011, Ch. 485, Sec. 2. Effective January 1, 2012.)



8708

Until expended for acquisitions in accordance with this division, moneys in the fund shall be deposited in the Pooled Money Investment Fund and the interest deposited in the fund.

(Added by Stats. 2011, Ch. 485, Sec. 2. Effective January 1, 2012.)



8709

In addition to the purchase price to be paid, the costs and expenses attributable to the acquisition may be payable from the fund, provided that those costs shall not exceed 5 percent of the expended funds.

(Added by Stats. 2011, Ch. 485, Sec. 2. Effective January 1, 2012.)



8709.5

Expenses attributable to management and remediation efforts on state school lands are payable from the fund.

(Added by Stats. 2011, Ch. 485, Sec. 2. Effective January 1, 2012.)



8710

An action under this chapter is not subject to the California Environmental Quality Act (Division 13 (commencing with Section 21000)), the Subdivision Map Act (Division 2 (commencing with Section 66410) of Title 7 of the Government Code), or the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2011, Ch. 485, Sec. 2. Effective January 1, 2012.)



8711

There is in the State Treasury the School Land Bank Fund, which is hereby created. Notwithstanding Section 13340 of the Government Code, all moneys in the fund are appropriated to the commission for expenditure, without regard to fiscal years, for the purposes of this division. When performing the powers and duties set forth in this division, the commission shall be known as the School Land Bank Trustee.

(Added by Stats. 2011, Ch. 485, Sec. 2. Effective January 1, 2012.)



8712

The trustee may acquire real property or any interest in real property with the objective of facilitating management of school lands for the purpose of generating revenue.

(Added by Stats. 2011, Ch. 485, Sec. 2. Effective January 1, 2012.)



8713

The trustee shall act only at an open, scheduled public meeting, subject to all provisions of Division 6 (commencing with Section 6001) relating to meetings of the commission. The trustee may combine its meeting with the meetings of the commission.

(Added by Stats. 2011, Ch. 485, Sec. 2. Effective January 1, 2012.)



8715

The provisions of this division are not intended as exclusive, and shall not restrict the commission in otherwise meeting any other responsibilities and jurisdiction the commission presently has by law.

(Added by Stats. 2011, Ch. 485, Sec. 2. Effective January 1, 2012.)



8716

The trustee may accept gifts of real property or money for the purposes of this division.

(Added by Stats. 2011, Ch. 485, Sec. 2. Effective January 1, 2012.)






CHAPTER 2. Land Exchanges for Renewable Energy-Related Projects

8720

The Legislature finds and declares all of the following:

(a) The high cost of energy is taking a financial toll on California s residents and economy, as well as making the state more dependent on foreign oil.

(b) California is home to abundant renewable energy resources, such as solar, wind, geothermal, and biomass.

(c) The State Lands Commission manages on behalf of the State Teachers Retirement Fund (STRS) hundreds of thousands of acres of school lands, a great deal of which have significant potential for siting large-scale renewable energy projects.

(d) The State Lands Commission has a duty pursuant to the School Land Bank Act (Chapter 1 (commencing with Section 8700)) to take all action necessary to fully develop school lands into a permanent and productive resource base for the benefit of STRS.

(e) A significant amount of school lands are not producing revenue from large-scale renewable energy projects because they are isolated, landlocked parcels, the majority of which are remote desert lands. The consolidation of school land parcels into contiguous holdings would facilitate the sound and effective management of these lands for large-scale renewable energy projects.

(f) On October 16, 2008, the State Lands Commission adopted a resolution supporting the environmentally responsible development of school lands for renewable energy-related projects.

(g) If school lands are leased for large-scale renewable energy projects, the state will benefit in the form of reduced carbon emissions, a cleaner and healthier environment, affordable energy, stronger national security, new jobs, and more funding for STRS.

(h) It is the policy of the state to promote the advancement, development, assessment, and installation of large-scale renewable energy projects on school lands. Any consolidation and development of school lands for renewable energy should be done with assurances that the state s unique and sensitive environment will be protected.

(Added by Stats. 2011, Ch. 485, Sec. 2. Effective January 1, 2012.)



8721

For the purposes of this chapter, California desert means the California Desert Conservation Area as described in Section 1781 of Title 43 of the United States Code.

(Added by Stats. 2011, Ch. 485, Sec. 2. Effective January 1, 2012.)



8722

(a) The commission shall enter into a memorandum of agreement by April 1, 2012, with the United States Secretary of the Interior to facilitate land exchanges that consolidate school land parcels into contiguous holdings that are suitable for large-scale renewable energy-related projects. The memorandum of agreement shall be tailored, to the extent feasible, to prioritize land exchanges that are best suited for large-scale renewable energy project development, including for the purposes of mitigation of the impacts of that development.

(b) After the memorandum of agreement is entered into, the commission shall make best efforts to consolidate all school land parcels in the California desert into contiguous holdings for large-scale renewable energy-related projects.

(c) The commission shall report to the Legislature by January 1 of each year on the status of the memorandum of agreement and school land consolidation efforts in the California desert.

(d) The requirements of this section are contingent on the cooperation of the United States Secretary of the Interior.

(Added by Stats. 2011, Ch. 485, Sec. 2. Effective January 1, 2012.)



8723

(a) Within 240 days of the execution of a memorandum of agreement pursuant to Section 8722, the commission shall prepare and submit to the United States Secretary of the Interior a proposal for land exchanges that consolidate school land parcels in the California desert into contiguous holdings that are suitable for large-scale renewable energy-related projects. In developing the proposal, the commission shall give priority to land exchanges that will facilitate the development of large-scale renewable energy projects.

(b) The commission s proposal shall be based on an acre-for-acre exchange with the United States. If the United States is not authorized to enter into such an agreement, the commission may propose an exchange based on equivalent appraised values.

(c) Notwithstanding subdivision (b), the commission may withhold a school land parcel from an exchange proposal or request additional consideration from the United States Secretary of the Interior if the commission reasonably believes, based on existing and reliable information, that an acre-for-acre exchange would not provide the state with compensation that is equal to or greater than the fair market value of the school land parcel. For the purposes of this subdivision, the commission shall consider the potential renewable energy value of a parcel the commission would receive in the exchange.

(d) In preparing the land exchange proposal, the commission shall consult with the Department of Fish and Game to identify areas in the California desert that would be consistent with the proposed or adopted provisions of the Desert Renewable Energy Conservation Plan and are either of the following:

(1) Suitable for renewable energy projects because the identified areas do not support habitat or habitat corridor values for species listed as threatened, endangered, or candidate species pursuant to the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3 of the Fish and Game Code) or the federal Endangered Species Act of 1973 (16 U.S.C. Sec. 1531 et seq.), that, in the judgment of the Department of Fish and Game, are sufficient to warrant consideration of their designation as a mitigation or conservation area for these species.

(2) Suitable as potential mitigation areas to mitigate the impacts that renewable energy-related projects may have on the environment.

(e) The commission s costs and expenses attributable to the land exchange process may be payable from the fund. Notwithstanding Section 6217.5, a portion of the revenues generated from renewable energy leases pursuant to this chapter shall be made available to the commission, upon appropriation by the Legislature, to cover the commission s costs attributable to the land exchange process.

(f) The commission may consider counter land exchange proposals from the United States Secretary of the Interior and make additional proposals to the extent that the additional proposals achieve the goals set forth in this chapter.

(g) Final approval of a land exchange proposed pursuant to this chapter shall be made by the commission at a properly noticed commission meeting.

(Added by Stats. 2011, Ch. 485, Sec. 2. Effective January 1, 2012.)









DIVISION 7.8. OIL SPILL PREVENTION AND RESPONSE

CHAPTER 1. General Provisions

8750

Unless the context requires otherwise, the following definitions govern the construction of this division:

(a) Administrator means the administrator for oil spill response appointed by the Governor pursuant to Section 8670.4 of the Government Code.

(b) Barges means any vessel that carries oil in commercial quantities as cargo but is not equipped with a means of self-propulsion.

(c) (1) Best achievable protection means the highest level of protection which can be achieved through both the use of the best achievable technology and those manpower levels, training procedures, and operational methods which provide the greatest degree of protection achievable. The administrator s determination of best achievable protection shall be guided by the critical need to protect valuable coastal resources and marine waters, while also considering (A) the protection provided by the measures, (B) the technological achievability of the measures, and (C) the cost of the measures.

(2) It is not the intent of the Legislature that the administrator use a cost-benefit or cost-effectiveness analysis or any particular method of analysis in determining which measures to require. Instead, it is the intent of the Legislature that the administrator give reasonable consideration to the protection provided by the measures, the technological achievability of the measures, and the cost of the measures when establishing the requirements to provide the best achievable protection for coastal and marine resources.

(d) Best achievable technology means that technology which provides the greatest degree of protection taking into consideration (1) processes which are being developed, or could feasibly be developed anywhere in the world, given overall reasonable expenditures on research and development, and (2) processes which are currently in use anywhere in the world. In determining what is best achievable technology, the administrator shall consider the effectiveness and engineering feasibility of the technology.

(e) Commission means the State Lands Commission.

(f) Local government means any chartered or general law city, chartered or general law county or any city and county.

(g) Marine facility means any facility of any kind, other than a vessel, which is or was used for the purposes of exploring for, drilling for, producing, storing, handling, transferring, processing, refining, or transporting oil and is located in marine waters, or is located where a discharge could impact marine waters unless the facility (1) is subject to Chapter 6.67 (commencing with Section 25270) or Chapter 6.75 (commencing with Section 25299.10) of Division 20 of the Health and Safety Code or (2) is placed on a farm, nursery, logging site, or construction site and does not exceed 20,000 gallons in a single storage tank. For the purposes of this division, a drill ship, semisubmersible drilling platform, jack-up type drilling rig, or any other floating or temporary drilling platform is a marine facility. For the purposes of this division, a small craft refueling dock is not a marine facility.

(h) Marine terminal means any marine facility used for transferring oil to or from tankers or barges. For the purposes of this section, a marine terminal includes all piping not integrally connected to a tank facility as defined in subdivision (k) of Section 25270.2 of the Health and Safety Code.

(i) Marine waters means those waters subject to tidal influence, except for waters in the Sacramento-San Joaquin Rivers and Delta upstream from a line running north and south through the point where Contra Costa, Sacramento, and Solano Counties meet.

(j) Nonpersistent oil means a petroleum-based oil, such as gasoline, diesel, or jet fuel, which evaporates relatively quickly. Specifically, it is an oil with hydrocarbon fractions, at least 50 percent of which, by volume, distills at a temperature of 645 degrees Fahrenheit, and at least 95 percent of which, by volume, distills at a temperature of 700 degrees Fahrenheit.

(k) Oil means any kind of petroleum, liquid hydrocarbons, or petroleum products or any fraction or residues therefrom, including, but not limited to, crude oil, bunker fuel, gasoline, diesel fuel, aviation fuel, oil sludge, oil refuse, oil mixed with waste, and liquid distillates from unprocessed natural gas.

(l) Onshore facility means any facility of any kind which is located entirely on lands not covered by marine waters.

(m) Operator when used in connection with vessels, marine terminals, pipelines, or facilities, means any person or entity which owns, has an ownership interest in, charters, leases, rents, operates, participates in the operation of or uses that vessel, terminal, pipeline, or facility. Operator does not include any entity which owns the land underlying the facility or the facility itself, where the entity is not involved in the operations of the facility.

(n) Person means an individual, trust, firm, joint stock company, or corporation, including, but not limited to, a government corporation, partnership, limited liability company, and association. Person also includes any city, county, city and county, district, and the state or any department or agency thereof, and the federal government, or any department or agency thereof, to the extent permitted by law.

(o) Pipeline means any pipeline used at any time to transport oil.

(p) Responsible party or party responsible means either of the following:

(1) The owner or transporter of oil or a person or entity accepting responsibility for the oil.

(2) The owner, operator, or lessee of, or person who charters by demise, any vessel or marine facility or a person or entity accepting responsibility for the vessel or marine facility.

(q) Small craft refueling dock means a fixed facility having tank storage capacity not exceeding 20,000 gallons in any single storage tank and that dispenses nonpersistent oil to small craft.

(r) Spill or discharge means any release of at least one barrel (42 gallons) of oil not authorized by any federal, state, or local government entity.

(s) State oil spill contingency plan means the California oil spill contingency plan prepared pursuant to Article 3.5 (commencing with Section 8574.1) of Chapter 7 of Division 1 of Title 2 of the Government Code.

(t) Tanker means any self-propelled, waterborne vessel, constructed or adapted for the carriage of oil in bulk or in commercial quantities as cargo.

(u) Vessel means a tanker or barge as defined in this section.

(Amended by Stats. 2004, Ch. 796, Sec. 42. Effective January 1, 2005.)



8751

Notwithstanding any other provision of law, this division shall be applicable to all terminals, pipelines, facilities, vessels, and activities in the state, whether on lands that have been legislatively granted to local governments or on lands which remain ungranted.

(Added by Stats. 1990, Ch. 1248, Sec. 19. Effective September 24, 1990.)






CHAPTER 2. Prevention, Inspection, Response, Containment, and Cleanup Programs

8752

No tanker or barge may use any marine facility in the state unless the tanker or barge is in compliance with all applicable federal and state laws and regulations governing equipment, personnel, construction, financial responsibility, and operations relating to the prevention of oil spills.

(Added by Stats. 1990, Ch. 1248, Sec. 19. Effective September 24, 1990.)



8753

All rules, regulations, and guidelines required pursuant to this chapter shall be adopted by January 1, 1992.

(Added by Stats. 1990, Ch. 1248, Sec. 19. Effective September 24, 1990.)



8754

(a) The administrator may prohibit an owner or operator of a marine terminal from delivering or accepting oil to or from any tanker or barge if the administrator finds, after noticed hearing, that the owner or operator has violated this chapter and that previous convictions, judgments, or settlements for those violations occurred during the prior three years and meet all of the following criteria:

(1) The violations have not been corrected or reasonable progress toward correction has not been achieved.

(2) The violations demonstrate a recurring pattern of noncompliance.

(3) The violations pose, or have posed, a significant risk to public health and safety or to the environment.

(b) The administrator shall not order the termination of operations pursuant to subdivision (a) if the decision to deny is based, in whole or in part, on violations that were resolved through a settlement, unless the administrator presents substantial evidence proving that the violations did occur and the applicant is then given the opportunity to rebut the evidence of the administrator.

(c) The administrator may allow terminals to resume transfers to and from the tankers or barges described if, after noticed hearing, the administrator is satisfied that the owner or operator has corrected all violations and will comply with all of the provisions of this division.

(Amended by Stats. 1991, Ch. 1091, Sec. 128.)



8755

(a) The administrator and the executive officer of the commission shall confer and propose, and the commission shall adopt, rules, regulations, guidelines, and commission leasing policies for reviewing the location, type, character, performance standards, size, and operation of all existing and proposed marine terminals within the state, whether or not on lands leased from the commission, and all other marine facilities on lands under lease from the commission to minimize the possibilities of a discharge of oil. Rules, regulations, and guidelines adopted by the commission shall not conflict with regulations of the administrator or the Coast Guard. The commission shall ensure that the rules, regulations, guidelines, and commission lease covenants provide the best achievable protection of public health and safety and the environment. Any rules, regulations, and guidelines governing the location of a marine terminal on lands under lease from a local government or port district shall not include provisions for review by the commission of any specific location, provided the location chosen or approved by the local government meets standards specified in the rules, regulations, and guidelines.

(b) This section shall not apply to any aboveground oil storage tank located entirely onshore which is subject to inspection programs and regulation under Chapter 6.67 (commencing with Section 25270) of Division 20 of the Health and Safety Code. This section shall include pipelines that are within or part of marine terminals. This section shall not apply to pipelines that are used exclusively to transport petroleum products and are subject to the jurisdiction of the State Fire Marshal under either state or federal law.

(c) The commission shall consult with the administrator and other affected local and federal agencies with respect to the rules, regulations, and guidelines. The consultation with the administrator shall ensure, at a minimum, consistency with the requirements for vessels that the administrator adopts under Section 8670.17 of the Government Code.

(d) This section shall become operative on January 1, 2012.

(Repealed (in Sec. 70) and added by Stats. 2011, Ch. 133, Sec. 71. Effective July 26, 2011. Section operative January 1, 2012, by its own provisions.)



8756

The commission shall periodically review and accordingly modify its rules, regulations, guidelines, and commission leasing policies to ensure that all operators of marine terminals within the state and marine facilities under the commission s jurisdiction always provide the best achievable protection of the public health and safety, and the environment. This section shall not apply to pipelines that are used exclusively to transport petroleum products and are subject to the jurisdiction of the State Fire Marshal under either state or federal law.

(Added by Stats. 1990, Ch. 1248, Sec. 19. Effective September 24, 1990.)



8757

(a) The commission shall inspect or cause to be inspected, on a regular basis, all marine facilities, along with associated equipment and shall monitor their operations and the effects on public health, safety, and the environment. These inspection and monitoring activities shall, to the greatest extent possible, be coordinated with federal, state, and local agencies having lawful jurisdiction. The commission shall maintain a record of these activities for each marine facility.

(b) Any such inspection conducted under this chapter shall be coordinated to the maximum extent with other state, federal, and local agencies. The commission is specifically encouraged to enter into agreements that would permit other agencies with existing inspection programs, including, but not limited to, the Division of Oil and Gas, the California Coastal Commission, and the State Water Resources Control Board, to conduct the inspections required in this chapter. This section does not apply to pipelines that are used exclusively to transport petroleum products and are subject to the jurisdiction of the State Fire Marshal under either state or federal law.

(Amended by Stats. 1992, Ch. 1314, Sec. 9. Effective January 1, 1993.)



8758

(a) Each operator of a marine facility shall prepare an operations manual describing equipment and procedures which the operator employs or will employ to protect public health and safety, and the environment and to prevent oil spills. The operations manual shall also describe equipment and procedures required for all vessels to or from which oil is transferred through use of the marine facility. The operations manual shall be submitted for approval to the commission.

(b) Every existing operator shall submit a manual within one year after the commission has adopted a program of rules, regulations, and guidelines as specified in this section.

(c) The commission shall approve the operations manual if the manual meets the governing rules, regulations, and guidelines adopted pursuant to subdivision (b). The commission shall deny approval of the operations manual if the commission finds the operations manual is not consistent with the rules, regulations, and guidelines. If the commission denies approval, it shall provide written reasons for its decision. The operator shall, within 90 days, submit a new manual responding to the reason for refusal and incorporating any suggested modifications.

(d) The operations manual shall be updated as necessary pursuant to the findings in the hazards and operability study or as when facility operations or technology change.

(e) The commission may require modification of the operations manual of any operator within its jurisdiction if the commission finds that the manual is no longer consistent with the rules, regulations, and guidelines adopted pursuant to subdivision (b).

(f) Once an operator s operations manual has been approved, all equipment and operations of the operator s marine facility shall be maintained or be carried out in accordance with the operations manual.

(g) All vessels docked at any marine facility in the state shall comply with the terms of the operations manual of the marine facility.

(h) The commission shall report to the administrator each marine facility whose operations manual is denied after the second submission. Failure to gain approval after the second submission may be determined by the administrator to be a violation of Chapter 7.4 (commencing with Section 8670.1) of Division 1 of Title 2 of the Government Code. The administrator shall take any action he or she determines to be necessary.

(i) This section does not apply to pipelines that are used exclusively to transport petroleum products and are subject to the jurisdiction of the State Fire Marshal under either state or federal law.

(Added by Stats. 1990, Ch. 1248, Sec. 19. Effective September 24, 1990.)



8759

The commission shall be reimbursed from the Oil Spill Prevention and Administration Fund for reasonable expenses undertaken under this division.

(Added by Stats. 1990, Ch. 1248, Sec. 19. Effective September 24, 1990.)



8760

The commission shall consult with the administrator, other state agencies, and agencies of the federal government, such as the United States Coast Guard and the Department of Transportation, to the maximum extent feasible, before undertaking actions pursuant to this division.

(Added by Stats. 1990, Ch. 1248, Sec. 19. Effective September 24, 1990.)









DIVISION 8. SURVEYING AND MAPPING

CHAPTER 1. California Coordinate System

8801

(a) The system of plane coordinates that has been established by the United States Coast and Geodetic Survey for defining and stating the positions or locations of points on the surface of the earth within the State of California is based on the North American Datum of 1927 and is identified as the California Coordinate System. After January 1, 1987, this system shall be known as the California Coordinate System of 1927.

(b) The system of plane coordinates which has been established by the National Geodetic Survey for defining and stating the positions or locations of points on the surface of the earth within the State of California and which is based on the North American Datum of 1983 shall be known as the California Coordinate System of 1983.

(c) As used in this chapter:

(1) NAD27 means the North American Datum of 1927.

(2) CCS27 means the California Coordinate System of 1927.

(3) NAD83 means the North American Datum of 1983.

(4) CCS83 means the California Coordinate System of 1983.

(5) USC&GS means the United States Coast and Geodetic Survey.

(6) NGS means the National Geodetic Survey or its successor.

(7) FGCS means the Federal Geodetic Control Subcommittee or its successor.

(8) CSRC means the California Spatial Reference Center or its successor.

(9) CSRN means the California Spatial Reference Network, as defined by Chapter 3 (commencing with Section 8850), Geodetic Datums and the California Spatial Reference Network.

(10) GPS means Global Positioning System and includes other, similar space-based systems.

(11) FGDC means the Federal Geographic Data Committee or its successor.

(d) The use of the term State Plane Coordinates refers only to CCS27 and CCS83 coordinates.

(Amended by Stats. 2005, Ch. 158, Sec. 29.2. Effective January 1, 2006.)



8802

For CCS27, the state is divided into seven zones. For CCS83, the state is divided into six zones. Zone 7 of CCS27, which encompasses Los Angeles County, is eliminated and the area is included in Zone 5 of CCS83.

Each zone of CCS27 is a Lambert conformal conic projection based on Clarke s Spheroid of 1866, which is the basis of NAD27. The points of control of zones one to six, inclusive, bear the coordinates: Northing (y) = 000.00 feet and Easting (x) = 2,000,000 feet. The point of control of Zone 7 bears the coordinates: Northing (y) = 4,160,926.74 feet and Easting (x) = 4,186,692.58 feet.

Each zone of CCS83 is a Lambert conformal conic projection based on the Geodetic Reference System of 1980, which is the basis of NAD83. The point of control of each of the six zones bear the coordinates: Northing (y) = 500,000 meters and Easting (x) = 2,000,000 meters.

The area included in the following counties constitutes Zone 1 of CCS27 and CCS83: Del Norte, Humboldt, Lassen, Modoc, Plumas, Shasta, Siskiyou, Tehama, and Trinity.

The area included in the following counties constitutes Zone 2 of CCS27 and CCS83: Alpine, Amador, Butte, Colusa, El Dorado, Glenn, Lake, Mendocino, Napa, Nevada, Placer, Sacramento, Sierra, Solano, Sonoma, Sutter, Yolo, and Yuba.

The area included in the following counties constitutes Zone 3 of CCS27 and CCS83: Alameda, Calaveras, Contra Costa, Madera, Marin, Mariposa, Merced, Mono, San Francisco, San Joaquin, San Mateo, Santa Clara, Santa Cruz, Stanislaus, and Tuolumne.

The area included in the following counties constitutes Zone 4 of CCS27 and CCS83: Fresno, Inyo, Kings, Monterey, San Benito, and Tulare.

The area included in the following counties and Channel Islands constitutes Zone 5 of CCS27: Kern, San Bernardino, San Luis Obispo, Santa Barbara (excepting Santa Barbara Island), and Ventura (excepting San Nicholas Island) and the Channel Islands of Santa Cruz, Santa Rosa, San Miguel, and Anacapa.

The area included in the following counties and Channel Islands constitutes Zone 5 of CCS83: Kern, Los Angeles (excepting San Clemente and Santa Catalina Islands), San Bernardino, San Luis Obispo, Santa Barbara (excepting Santa Barbara Island), and Ventura (excepting San Nicholas Island) and the Channel Islands of Santa Cruz, Santa Rosa, San Miguel, and Anacapa.

The area included in the following counties and Channel Islands constitutes Zone 6 of CCS27 and CCS83: Imperial, Orange, Riverside, and San Diego and the Channel Islands of San Clemente, Santa Catalina, Santa Barbara, and San Nicholas.

The area included in Los Angeles County constitutes Zone 7 of CCS27.

(Amended by Stats. 2005, Ch. 158, Sec. 29.3. Effective January 1, 2006.)



8803

Zone 1 coordinates shall be named, and, on any map on which they are used, they shall be designated as CCS27, Zone 1 or CCS83, Zone 1.

On their respective spheroids of reference: (1) the standard parallels of CCS27, Zone 1 and CCS83, Zone 1 are at north latitudes 40 degrees 00 minutes and 41 degrees 40 minutes, along which parallels the scale shall be exact; and (2) the point of control of coordinates is at the intersection of the zone s central meridian, which is at 122 degrees 00 minutes west longitude, with the parallel 39 degrees 20 minutes north latitude.

(Amended by Stats. 1986, Ch. 611, Sec. 3.)



8804

Zone 2 coordinates shall be named, and, on any map on which they are used, they shall be designated as CCS27, Zone 2 or CCS83, Zone 2.

On their respective spheroids of reference: (1) the standard parallels of CCS27, Zone 2 and CCS83, Zone 2 are at north latitudes 38 degrees 20 minutes and 39 degrees 50 minutes, along which parallels the scale shall be exact; and (2) the point of control of coordinates is at the intersection of the zone s central meridian, which is at 122 degrees 00 minutes west longitude, with the parallel 37 degrees 40 minutes north latitude.

(Amended by Stats. 1986, Ch. 611, Sec. 4.)



8805

Zone 3 coordinates shall be named, and, on any map on which they are used, they shall be designated as CCS27, Zone 3 or CCS83, Zone 3.

On their respective spheroids of reference: (1) the standard parallels of CCS27, Zone 3 and CCS83, Zone 3 are at north latitudes 37 degrees 04 minutes and 38 degrees 26 minutes, along which parallels the scale shall be exact; and (2) the point of control of coordinates is at the intersection of the zone s central meridian, which is at 120 degrees 30 minutes west longitude, with the parallel 36 degrees 30 minutes north latitude.

(Amended by Stats. 1986, Ch. 611, Sec. 5.)



8806

Zone 4 coordinates shall be named, and, on any map on which they are used, they shall be designated as CCS27, Zone 4 or CCS83, Zone 4.

On their respective spheroids of reference: (1) the standard parallels of CCS27, Zone 4 and CCS83, Zone 4 are at north latitudes 36 degrees 00 minutes and 37 degrees 15 minutes, along which parallels the scale shall be exact; and (2) the point of control of coordinates is at the intersection of the zone s central meridian, which is at 119 degrees 00 minutes west longitude, with the parallel 35 degrees 20 minutes north latitude.

(Amended by Stats. 1986, Ch. 611, Sec. 6.)



8807

Zone 5 coordinates shall be named, and, on any map on which they are used, they shall be designated as CCS27, Zone 5 or CCS83, Zone 5.

On their respective spheroids of reference: (1) the standard parallels of CCS27, Zone 5 and CCS83, Zone 5 are at north latitudes 34 degrees 02 minutes and 35 degrees 28 minutes, along which parallels the scale shall be exact; and (2) the point of control of coordinates is at the intersection of the zone s central meridian, which is at 118 degrees 00 minutes west longitude, with the parallel 33 degrees 30 minutes north latitude.

(Amended by Stats. 1986, Ch. 611, Sec. 7.)



8808

Zone 6 coordinates shall be named, and, on any map on which they are used, they shall be designated as CCS27, Zone 6 or CCS83, Zone 6.

On their respective spheroids of reference: (1) the standard parallels of CCS27, Zone 6 and CCS83, Zone 6 are at north latitudes 32 degrees 47 minutes and 33 degrees 53 minutes, along which parallels the scale shall be exact; and (2) the point of control of coordinates is at the intersection of the zone s central meridian, which is at 116 degrees 15 minutes west longitude, with the parallel 32 degrees 10 minutes north latitude.

(Amended by Stats. 1986, Ch. 611, Sec. 8.)



8809

Zone 7 coordinates shall be named, and, on any map on which they are used, they shall be designated as CCS27, Zone 7.

On its respective spheroid of reference: (1) the standard parallels of CCS27, Zone 7 are at north latitudes 33 degrees 52 minutes and 34 degrees 25 minutes, along which parallels the scale shall be exact; and (2) the point of control of coordinates is at the intersection of the zone s central meridian, which is at 118 degrees 20 minutes west longitude, with the parallel 34 degrees 08 minutes north latitude.

(Amended by Stats. 2005, Ch. 158, Sec. 29.4. Effective January 1, 2006.)



8810

The plane coordinates of a point on the earth s surface, to be used in expressing the position or location of the point in the appropriate zone of CCS27 or CCS83, shall consist of two distances, expressed in feet and decimals of a foot or meters and decimals of a meter. When the values are expressed in feet, the U.S. Survey foot, (one foot = 1200/3937 meters) shall be used as the standard foot for CCS27 and CCS83. One of these distances, to be known as the East x-coordinate, shall give the distance east of the Y axis; the other, to be known as the North y-coordinate, shall give the distance north of the X axis. The Y axis of any zone shall be parallel with the central meridian of that zone. The X axis of any zone shall be at right angles to the central meridian of that zone.

(Amended by Stats. 1986, Ch. 611, Sec. 10.)



8811

If the survey of any parcel of land extends from one coordinate zone into another, the positions of all points delineated upon the map thereof may be referred to either of these zones. The zone which is used shall be specifically named in the title upon the map.

(Added by renumbering Section 8812 by Stats. 2002, Ch. 454, Sec. 26. Effective January 1, 2003.)



8812

Prior to January 1, 2000, state plane coordinates shall be based on, or derived from, the plane coordinates of monumented second order or better horizontal control stations that have been published by the USC&GS or NGS. Any survey or map that uses those coordinates shall be based on, and show, established field-observed direct connections to at least two stations of corresponding or better accuracy whose credentials are based upon published stations of the USC&GS or NGS. The geodetic positions of CCS27 and CCS83 stations that are used to increase the density of control and that purport to be of second order or better accuracy shall have been surveyed in conformity with the applicable survey standards and specifications in effect at the time of the survey as defined by the FGCS.

(Added by Stats. 2002, Ch. 454, Sec. 27. Effective January 1, 2003.)



8813

After December 31, 1999, and prior to January 1, 2006, any survey or map that uses state plane coordinates shall be based on, and show, field-observed direct connections to at least two horizontal reference stations that are one of the following:

(a) Included in the CSRN.

(b) Located outside the State of California and meet all the requirements for inclusion in the CSRN, except for the requirement that they be inside California.

(c) Shown on a subdivision map, record of survey, or a map filed with the county surveyor by a public officer and whose horizontal positions have been determined by Global Positioning System survey methods in accordance with first order or better FGCS standards and specifications and whose state plane coordinates are based on field-observed direct, nontrivial connections to at least two stations that are included in subdivision (a) or (b).

(Amended by Stats. 2005, Ch. 158, Sec. 29.5. Effective January 1, 2006.)



8813.1

After December 31, 2005, any survey that uses or establishes a CCS83 value or values shall meet all of the following requirements:

(a) The survey shall be referenced to and shall have field-observed statistically independent connections to one or more horizontal reference stations that is or are one of the following:

(1) CSRN station.

(2) Geodetic control station located outside of the State of California that meets all the requirements for inclusion in the CSRN except that the station is outside California.

(3) Existing CCS83 station that:

(A) Is shown on a map filed with the applicable county surveyor by a public officer, subdivision map, corner record, or record of survey.

(B) Meets all the requirements for inclusion in the CSRN, except that the station and its data are not published by NGS or CSRC.

(C) Has an accuracy, conforming to the applicable CSRN requirements, stated for the station s value.

(4) Existing CCS83 station that:

(A) Is shown on a public map or document that is compiled and maintained by the applicable county surveyor.

(B) Meets all the requirements for inclusion in the CSRN, except that the station and its data are not published by NGS or CSRC.

(C) Has an accuracy, conforming to the applicable CSRN requirements, stated for the station s value.

(b) If an accuracy is to be claimed for the CCS83 value or values established, the claimed accuracy shall be an accuracy standard published by FGDC or FGCS.

(Added by Stats. 2005, Ch. 158, Sec. 29.6. Effective January 1, 2006.)



8813.2

After December 31, 2005, if an accuracy is claimed for a CCS83 value or values, the survey that established the value or values shall be documented on a map, record of survey, corner record, or other document that includes, in addition to other requirements in this chapter, the following:

(a) For each CCS83 station, the resultant CCS83 value or values.

(b) The FGDC or FGCS accuracy standard of the CCS83 value or values established. FGDC accuracies shall be identified as either a local or network accuracy.

(c) Additional written data that justifies the FGDC or FGCS accuracy standard shown. Such additional written data shall include observation equipment, control diagram including required field-observed statistically independent connection or connections, adjustment methodology and software used, a summary of the procedures used or a reference to published commonly accepted procedural specifications, final residuals or closures, and other data essential for others to evaluate the survey.

(Added by Stats. 2005, Ch. 158, Sec. 29.7. Effective January 1, 2006.)



8813.3

(a) After December 31, 2005, when a survey that uses or establishes a CCS83 value or values is shown on any document, the station or stations to which the CCS83 value or values are referenced and connected and the CCS83 value or values and the published or stated accuracy or accuracies of that reference station or stations shall be shown also on the document.

(b) If a CCS83 survey begins before January 1, 2006, and is not completed by that date, the CCS83 survey may be completed in accordance with Sections 8813 and 8815.4 of this chapter or Sections 8813.1, 8813.2, and 8813.3 of this chapter, at the surveyor s option. All other applicable provisions of this chapter remain applicable.

(Added by Stats. 2005, Ch. 158, Sec. 29.8. Effective January 1, 2006.)



8814

State plane coordinates may be used for property identification on any map, survey, conveyance, or other instrument which delineates or affects the title to real property or which delineates, describes, or refers to the property, or any part thereof. However, to constitute, when recorded, constructive notice thereof under the recording laws, the delineating, describing, or referring to the property, or part thereof, shall also refer to data appearing of record in any office, the records of which constitute constructive notice under the recording laws. That record data shall be sufficient to identify the property without recourse to those coordinates, and in case of conflict between them, the references to that recorded data shall be controlling for the purpose of determining constructive notice under the recording laws.

(Amended by Stats. 1986, Ch. 611, Sec. 13.)



8815

The use of the term California Coordinate System on any map or document or in any field notes shall be suffixed either with 27 (shown as CCS27 ) for coordinates based on NAD27 or with 83 (shown as CCS83 ) for coordinates based on NAD83.

(Amended by Stats. 1986, Ch. 611, Sec. 14.)



8815.1

When CCS83 coordinates are shown on any map, corner record, or other document, the map, corner record, or document shall state the epoch (date), in a decimal year format to two decimal places, that is the basis of the coordinate values shown. The epoch shall be shown on the map, corner record, or other document by an appropriate note on the map, corner record, or document or by adding a suffix in parentheses after CCS83 that states the epoch; examples, CCS83 (1991.35), CCS83 (2002.00), and so forth.

(Amended by Stats. 2005, Ch. 158, Sec. 29.9. Effective January 1, 2006.)



8815.2

The epoch for a survey using CCS83 coordinate shall be the published NGS or CSRC epoch of a published coordinate for a controlling station used for that survey. Such surveys performed after December 31, 1999, shall be based on the 1991.35 epoch or a subsequent published NGS or CSRC epoch.

(Amended by Stats. 2005, Ch. 158, Sec. 29.10. Effective January 1, 2006.)



8815.3

When the published epochs of the controlling stations for a survey using CCS83 coordinates are not the same, appropriate adjustments shall be made to the horizontal positions of controlling stations so that the coordinates of all the controlling stations are consistent. These adjustments in the horizontal positions of controlling stations shall be made in accordance with procedures and values published by the NGS or CSRC.

(Amended by Stats. 2002, Ch. 454, Sec. 34. Effective January 1, 2003.)



8815.4

When a purported order of accuracy of second order or better is shown for CCS83 coordinate values on any map, corner record, or other document prior to January 1, 2006, that map, corner record, or other document shall use the order of accuracy as defined by the FGCS. If an FGCS order of accuracy is claimed for a survey or a map, it shall be justified by additional written data that shows equipment, procedures, closures, adjustments, and a control diagram.

(Amended by Stats. 2005, Ch. 158, Sec. 29.11. Effective January 1, 2006.)



8815.5

When CCS83 coordinates are shown on any map, corner record, or record of survey, a mapping angle, combined grid factor, and the elevation used to determine the combined grid factor shall be shown on the map, corner record, or record of survey for at least one representative point.

(Added by Stats. 2005, Ch. 158, Sec. 29.12. Effective January 1, 2006.)



8816

The use of the State Plane Coordinates by any person, corporation, or governmental agency engaged in land surveying or mapping is optional.

(Amended by Stats. 1986, Ch. 611, Sec. 15.)



8817

Prior to January 1, 1995, use of State Plane Coordinates for new projects may be based either on CCS27 or CCS83. On or after January 1, 1995, when State Plane Coordinates are used on new surveys and new mapping projects, the use shall be limited to CCS83. However, nothing in this section shall preclude a survey from retracement of a CCS27 survey.

(Amended by Stats. 2002, Ch. 454, Sec. 37. Effective January 1, 2003.)



8818

This chapter does not impair or invalidate land titles, legal descriptions, or jurisdictional or land boundaries and, further, this chapter does not impair or invalidate references to, or the use of, CCS 27 coordinates, except as provided in Section 8817.

(Added by Stats. 1986, Ch. 611, Sec. 17.)



8819

This chapter does not prohibit the use of new surveying technologies or techniques for which FGCS specifications or other accepted specifications have not yet been published.

(Amended by Stats. 2005, Ch. 158, Sec. 29.13. Effective January 1, 2006.)






CHAPTER 2. Topographical Mapping

8831

It is the policy of the State of California to provide for basic topographic map coverage in aid of development and conservation of the natural and economic resources of the State.

(Added by Stats. 1953, Ch. 108.)



8832

As used in this chapter, department means the Department of Water Resources.

(Amended by Stats. 1957, Ch. 1932.)



8833

The department shall investigate and prepare a complete report on mapping, including plans and recommendations for an adequate mapping program for California, and shall adopt a general plan and program for the accomplishment of the policy declared in this chapter. The general plan and program so adopted, or as amended or modified, shall be the authorized general plan and program to be carried out by the department. The department may from time to time make such further investigations and reports upon mapping as deemed proper by it in pursuance of the policy declared in this chapter.

(Amended by Stats. 1957, Ch. 1932.)



8834

All map production work to be undertaken pursuant to this chapter shall be in cooperation with the federal government. With the approval of the Department of General Services, the department may enter into agreements or contracts with the federal government or any of its agencies for performance of map production work in accordance with the general plan and program.

(Amended by Stats. 1965, Ch. 371.)






CHAPTER 3. Geodetic Datums and the California Spatial Reference Network

8850

The official geodetic datums and spatial reference network for use within the State of California shall be as defined by this chapter.

(Added by Stats. 2005, Ch. 158, Sec. 29.14. Effective January 1, 2006.)



8851

As used in this chapter:

(a) NGS means National Geodetic Survey or its successor.

(b) CSRC means California Spatial Reference Center or its successor.

(c) NAD83 means North American Datum of 1983.

(d) NAVD88 means North American Vertical Datum of 1988.

(e) ITRF means International Terrestrial Reference Frame as defined by the International Earth Rotation Service.

(f) GPS means Global Positioning System and includes other, similar space-based systems.

(g) FGDC means Federal Geographic Data Committee or it successor.

(h) FGCS means the Federal Geodetic Control Subcommittee or its successor.

(i) CSRN means California Spatial Reference Network.

(Added by Stats. 2005, Ch. 158, Sec. 29.14. Effective January 1, 2006.)



8852

The official geodetic datum to which horizontal positions and ellipsoid heights are referenced within the State of California shall be NAD83.

(Added by Stats. 2005, Ch. 158, Sec. 29.14. Effective January 1, 2006.)



8853

The official geodetic datum to which orthometric heights are referenced within the State of California shall be NAVD88.

(Added by Stats. 2005, Ch. 158, Sec. 29.14. Effective January 1, 2006.)



8854

When horizontal positions, ellipsoid heights, or orthometric heights are shown on a document, the document shall show the geodetic datum to which the values are referenced, whether NAD83, NAVD88, ITRF, or another datum.

(Added by Stats. 2005, Ch. 158, Sec. 29.14. Effective January 1, 2006.)



8855

The official geodetic reference network for use within the State of California shall be the CSRN as defined by this chapter.

(Added by Stats. 2005, Ch. 158, Sec. 29.14. Effective January 1, 2006.)



8856

The geodetic control stations within the State of California having horizontal positions conforming to all of the following requirements shall be part of the CSRN. The horizontal positions shall:

(a) Be referenced to NAD83.

(b) Have been determined by GPS survey methods.

(c) Be published by NGS or CSRC.

(d) Have a NGS or CSRC published network accuracy of two centimeters or better as defined by FGDC or a NGS or CSRC published accuracy of first order or better as defined by FGCS.

(e) Have a NGS or CSRC published horizontal velocity or a horizontal velocity that can be determined using procedures and values published by NGS or CSRC.

(Added by Stats. 2005, Ch. 158, Sec. 29.14. Effective January 1, 2006.)



8857

The geodetic control stations within the State of California having ellipsoid heights conforming to all of the following requirements shall be part of the CSRN. The ellipsoid heights shall:

(a) Be referenced to NAD83.

(b) Have been determined by GPS survey methods.

(c) Be published by NGS or CSRC.

(d) Have a NGS or CSRC published network accuracy of five centimeters or better as defined by FGDC or a NGS or CSRC published accuracy of fourth order, class II, or better as defined by FGCS.

(Added by Stats. 2005, Ch. 158, Sec. 29.14. Effective January 1, 2006.)



8858

The geodetic control stations within the State of California having orthometric heights determined by GPS survey methods and conforming to all of the following requirements shall be part of the CSRN. The orthometric heights shall:

(a) Be based on NAD83 and referenced to NAVD88.

(b) Be published by NGS or CSRC.

(c) Have a NGS or CSRC published network accuracy of five centimeters or better as defined by FGDC.

(Added by Stats. 2005, Ch. 158, Sec. 29.14. Effective January 1, 2006.)



8859

The geodetic control stations within the State of California having orthometric heights determined by differential leveling survey methods and conforming to all of the following requirements shall be part of the CSRN. The orthometric heights shall:

(a) Be referenced to NAVD88.

(b) Be published by NGS or CSRC.

(c) Have a NGS or CSRC published accuracy of third order, class II or better as defined by FGCS.

(Added by Stats. 2005, Ch. 158, Sec. 29.14. Effective January 1, 2006.)



8860

The use of the NAD83, NAVD88, and CSRN by any person, firm, or governmental agency is optional.

(Added by Stats. 2005, Ch. 158, Sec. 29.14. Effective January 1, 2006.)



8861

The provisions of this chapter shall not be construed to prohibit the appropriate use of other datums, including ITRF, and other geodetic reference networks.

(Added by Stats. 2005, Ch. 158, Sec. 29.14. Effective January 1, 2006.)






CHAPTER 4. California Geodetic Coordinates

8870

Geodetic coordinates within the State of California that are based on the North American Datum of 1983 and conforming to the provisions of this chapter shall be known as California Geodetic Coordinates of 1983.

(Added by Stats. 2005, Ch. 158, Sec. 29.15. Effective January 1, 2006.)



8871

As used in this chapter:

(a) NGS means National Geodetic Survey or its successor.

(b) CSRC means California Spatial Reference Center or its successor.

(c) NAD83 means North American Datum of 1983.

(d) GPS means Global Positioning System and includes other, similar spaced-based systems.

(e) FGDC means the Federal Geographic Data Committee or its successor.

(f) FGCS means the Federal Geodetic Control Subcommittee or its successor.

(g) CSRN means California Spatial Reference Network as defined by Chapter 3 (commencing with Section 8850), Geodetic Datums and the California Spatial Reference Network.

(h) CGC83 means California Geodetic Coordinates of 1983.

(Added by Stats. 2005, Ch. 158, Sec. 29.15. Effective January 1, 2006.)



8872

The phrase California Geodetic Coordinates of 1983 or any abbreviation thereof, such as CGC83, shall be used only in reference to geodetic coordinates based on NAD83 and conforming to the provisions of this chapter.

(Added by Stats. 2005, Ch. 158, Sec. 29.15. Effective January 1, 2006.)



8873

CGC83 values shall be expressed as latitude, longitude, or ellipsoid height values or as Cartesian coordinates (x, y, z). When Cartesian coordinates are used, the symbols and conventions utilized shall be the same as that used by NGS.

(Added by Stats. 2005, Ch. 158, Sec. 29.15. Effective January 1, 2006.)



8874

CGC83 latitude and longitude values shall be expressed in degrees, minutes, seconds, and decimals of a second, or degrees and decimals of a degree. CGC83 ellipsoid height values shall be expressed in meters and decimals of a meter or feet and decimals of a foot. When ellipsoid height values are expressed in feet, the U.S. Survey Foot (one foot equals 1200/3937 meters) shall be used as the standard foot. CGC83 Cartesian coordinate values shall be expressed in meters and decimals of a meter.

When CGC83 values are stated on any document, the unit of measure shall be clearly stated.

(Added by Stats. 2005, Ch. 158, Sec. 29.15. Effective January 1, 2006.)



8875

The survey that establishes a CGC83 value or values shall meet all of the following requirements:

(a) The survey shall be referenced to and shall have field-observed statistically independent connections to one or more appropriate reference stations that is one of the following:

(1) CSRN station.

(2) Geodetic control station located outside of the State of California that meets all the requirements for inclusion in the CSRN except that the station is outside California.

(3) Existing CGC83 station that:

(A) Is shown on a map filed with the applicable county surveyor by a public officer, subdivision map, corner record, or record of survey.

(B) Meets all the requirements for inclusion in the CSRN except that the station and its data are not published by NGS or CSRC.

(C) Has an accuracy, conforming to the applicable CSRN requirements, stated for the station s value.

(4) Existing CGC83 station that is shown on a public map or document that:

(A) Is compiled and maintained by the applicable county surveyor.

(B) Meets all the requirements for inclusion in the CSRN except that the station and its data are not published by NGS or CSRC.

(C) Has an accuracy, conforming to the applicable CSRN requirements, stated for the station s value.

(b) If an accuracy is to be claimed for the CGC83 value or values established, the claimed accuracy shall be an accuracy standard published by FGDC or FGCS.

(Added by Stats. 2005, Ch. 158, Sec. 29.15. Effective January 1, 2006.)



8876

If an accuracy is claimed for a CGC83 value or values, the survey that established the value or values shall be documented on a map, record of survey, corner record, or other document that includes, at a minimum, the following:

(a) For each CGC83 station, the resultant CGC83 value or values.

(b) The epoch (date), in a decimal year format to two decimal places, that is the basis of the CGC83 values shown. The epoch shall be the published NGS or CSRC epoch of a controlling station for the survey.

If the published epochs for the horizontal positions of the controlling stations are not the same, appropriate adjustments shall be made to the horizontal values of the controlling stations so that said values of all the controlling stations are at one consistent epoch published by NGS or CSRC. These adjustments in the coordinates of the controlling stations shall be made in accordance with procedures and values published by NGS or CSRC.

(c) The FGDC and FGCS accuracy standard of the CGC83 value or values established. FGDC accuracies shall be identified as either a local or network accuracy.

(d) Additional written data that justifies the FGDC or FGCS accuracy standard shown. Such additional written data shall include observation equipment, control diagram including required field-observed statistically independent connection or connections, adjustment methodology and software used, a summary of the procedures used or a reference to published commonly accepted procedural specifications, final residuals or closures, and other data essential for others to evaluate the survey.

(Added by Stats. 2005, Ch. 158, Sec. 29.15. Effective January 1, 2006.)



8877

When a CGC83 value or values are shown on any document, the document shall include the following:

(a) A statement that the geodetic coordinate value or values shown are a CGC83 value or values; exceptions shall be noted.

(b) The station or stations to which the CGC83 value or values are referenced and connected and the geodetic coordinate value or values and the published or stated accuracy or accuracies of said reference station or stations.

(c) The epoch of the CGC83 value or values shown. The epoch shall conform to provisions of subdivision (b) of Section 8876.

(Added by Stats. 2005, Ch. 158, Sec. 29.15. Effective January 1, 2006.)



8878

The use of CGC83 by any person, firm, or governmental agency is optional.

(Added by Stats. 2005, Ch. 158, Sec. 29.15. Effective January 1, 2006.)



8879

This chapter does not impair or invalidate land titles, legal descriptions, or jurisdictional or land boundaries and, further, this chapter does not impair or invalidate references to, or the use of, datums or latitude, longitude, or ellipsoid height values or other geodetic coordinate values that do not conform to this chapter except as specified in Section 8872.

(Added by Stats. 2005, Ch. 158, Sec. 29.15. Effective January 1, 2006.)



8880

This chapter does not prohibit the use of new surveying technologies or techniques for which FGCS specifications or other accepted specifications have not yet been published.

(Added by Stats. 2005, Ch. 158, Sec. 29.15. Effective January 1, 2006.)






CHAPTER 5. California Orthometric Heights

8890

Orthometric heights within the State of California that are based on the North America Vertical Datum of 1988 and conforming to the provisions of this chapter shall be known as California Orthometric Heights of 1988. Orthometric heights are commonly referred to as elevations.

(Added by Stats. 2005, Ch. 158, Sec. 29.16. Effective January 1, 2006.)



8891

As used in this chapter:

(a) NGS means National Geodetic Survey or its successor.

(b) CSRC means California Spatial Reference Center or its successor.

(c) NAVD88 means North American Vertical Datum of 1988.

(d) GPS means Global Positioning System and includes other, similar space-based systems.

(e) FGDC means the Federal Geographic Data Committee or its successor.

(f) FGCS means the Federal Geodetic Control Subcommittee or its successor.

(g) CSRN means California Spatial Reference Network as defined by Chapter 3 (commencing with Section 8850), Geodetic Datums and the California Spatial Reference Network.

(h) COH88 means California Orthometric Heights of 1988.

(Added by Stats. 2005, Ch. 158, Sec. 29.16. Effective January 1, 2006.)



8892

The phrase California Orthometric Heights of 1988 or any abbreviation, such as COH88, thereof shall be used only in reference to orthometric heights based on NAVD88 and conforming to the provisions of this chapter.

(Added by Stats. 2005, Ch. 158, Sec. 29.16. Effective January 1, 2006.)



8893

COH88 values shall be expressed in meters and decimals of a meter or in feet and decimals of a foot. When COH88 values are expressed in feet, the U.S. Survey Foot, (one foot equals 1200/3937 meters) shall be used as the standard foot.

(Added by Stats. 2005, Ch. 158, Sec. 29.16. Effective January 1, 2006.)



8894

COH88 values that are determined from differential leveling surveys shall be known as leveled COH88 values. COH88 values that are determined from GPS surveys and the appropriate application of a geoid model shall be known as derived COH88 values.

(Added by Stats. 2005, Ch. 158, Sec. 29.16. Effective January 1, 2006.)



8895

When a geoid model is used to determine derived COH88 values, it shall be the latest geoid model published by NGS.

(Added by Stats. 2005, Ch. 158, Sec. 29.16. Effective January 1, 2006.)



8896

The accuracy of derived COH88 values may be improved by applying a local orthometric height correction to the geoid height determined from the latest, applicable geoid model published by NGS.

(Added by Stats. 2005, Ch. 158, Sec. 29.16. Effective January 1, 2006.)



8897

The survey that establishes a COH88 value or values shall meet all of the following requirements:

(a) The survey shall be referenced to and shall have field-observed statistically independent connections to one or more orthometric height reference stations that is or are one of the following:

(1) CSRN station.

(2) Geodetic control station located outside of the State of California that meets all the requirements for inclusion in the CSRN except that the station is outside California.

(3) Existing COH88 station that (A) is shown on a map filed with the applicable county surveyor by a public officer, subdivision map, corner record, or record of survey, (B) meets all the requirements for inclusion in the CSRN, except that the station and its data are not published by NGS or CSRC, and (C) has an accuracy, conforming to the applicable CSRN requirements, stated for the station s value.

(4) Existing COH88 station that is shown on a public map or document that (A) is compiled and maintained by the applicable county surveyor, (B) meets all the requirements for inclusion in the CSRN except that the station and its data are not published by NGS or CSRC, and (C) has an accuracy, conforming to the applicable CSRN requirements, stated for the station s value.

(b) If an accuracy is to be claimed for the COH88 value or values established, the claimed accuracy shall be an accuracy standard published by FGDC or FGCS.

(Added by Stats. 2005, Ch. 158, Sec. 29.16. Effective January 1, 2006.)



8898

If an accuracy is claimed for a COH88 value or values, the survey that established the value or values shall be documented on a map, record of survey, corner record, or other document that includes, at a minimum, the following:

(a) For each COH88 station, the resultant COH88 value.

(b) For each individual COH88 value, whether it is a leveled COH88 or a derived COH88 value.

(c) For leveled COH88 values, the beginning and ending dates of the observations used to determine the values.

(d) For derived COH88 values, the date of the NGS geoid model used to determine the values.

(e) When derived COH88 values are shown and reflect the application of a local orthometric height correction model, written data that justifies the model s validity. Such written data shall include a summary of the procedures, computations, analysis, and validation process used to develop the model.

(f) For derived COH88 values, the epoch (date), in a decimal year format to two decimal places, that is the basis of the COH88 values shown. Said epoch shall be the published NGS or CSRC epoch of a controlling station for the survey.

(g) The FGDC or FGCS accuracy standard of the COH88 value or values established. FGDC accuracies shall be identified as either a local or network accuracy.

(h) Additional written data that justifies the FGDC or FGCS accuracy standard shown. Such additional written data shall include observation equipment, control diagram including required field-observed statistically independent connection or connections, adjustment methodology and software used, a summary of the procedures used or a reference to a published commonly accepted procedural specifications, final residuals or closures, and other data essential for others to evaluate the survey.

(Added by Stats. 2005, Ch. 158, Sec. 29.16. Effective January 1, 2006.)



8899

When a COH88 value or values are shown on any document, the document shall include the following:

(a) A statement that the orthometric height or heights shown are a COH88 value or values; exceptions shall be noted.

(b) The station or stations to which the COH88 value or values are referenced and connected and the orthometric height value or values and the published or stated accuracy or accuracies of said referenced station or stations.

(Added by Stats. 2005, Ch. 158, Sec. 29.16. Effective January 1, 2006.)



8900

The use of COH88 by any person, firm, or governmental agency is optional.

(Added by Stats. 2005, Ch. 158, Sec. 29.16. Effective January 1, 2006.)



8901

This chapter does not impair or invalidate land titles, legal descriptions, or jurisdictional or land boundaries and, further, this chapter does not impair or invalidate references to, or the use of, datums, elevations, orthometric heights, or other height values that do not conform to this chapter except as specified in Section 8892 in this chapter.

(Added by Stats. 2005, Ch. 158, Sec. 29.16. Effective January 1, 2006.)



8902

This chapter does not prohibit the use of new surveying technologies or techniques for which FGCS specifications or other accepted specifications have not yet been published.

(Added by Stats. 2005, Ch. 158, Sec. 29.16. Effective January 1, 2006.)









DIVISION 9. RESOURCE CONSERVATION

CHAPTER 1. General Provisions

ARTICLE 1. Policy of State

9001

(a) The Legislature hereby declares that resource conservation is of fundamental importance to the prosperity and welfare of the people of this state. The Legislature believes that the state must assume leadership in formulating and putting into effect a statewide program of soil and water conservation and related natural resource conservation and hereby declares that this division is enacted to accomplish the following purposes:

(1) To provide the means by which the state may cooperate with the United States and with resource conservation districts organized pursuant to this division in securing the adoption in this state of conservation practices, including, but not limited to, farm, range, open space, urban development, wildlife, recreation, watershed, water quality, and woodland, best adapted to save the basic resources, soil, water, and air of the state from unreasonable and economically preventable waste and destruction.

(2) To provide for the organization and operation of resource conservation districts for the purposes of soil and water conservation, the control of runoff, the prevention and control of soil erosion, and erosion stabilization, including, but not limited to, these purposes in open areas, agricultural areas, urban development, wildlife areas, recreational developments, watershed management, the protection of water quality and water reclamation, the development of storage and distribution of water, and the treatment of each acre of land according to its needs.

(b) The districts, in addition to any other authority provided by law, may do all of the following:

(1) Ensure consistency with the authorities and policies of the United States, this state, counties, cities, public districts, other resource conservation districts, persons, associations, and corporations.

(2) With the consent of the owner, construct on privately or publicly owned lands any necessary works for the prevention and control of soil erosion and erosion stabilization.

(3) Facilitate coordinated resource management efforts for watershed restoration and enhancement.

(c) The districts shall not conserve water for power purposes or produce or distribute power for their own use or for the use of others.

(Amended by Stats. 1994, Ch. 719, Sec. 2. Effective January 1, 1995.)



9002

It is hereby declared as a matter of legislative determination:

(a) That the construction and maintenance on privately or publicly owned land of works for resource conservation is in the general public interest and for the general public benefit.

(b) That the expenditure of state, county, city, district, or other public funds that are available or may become available for planning, designing, or implementing the above and for the construction or maintenance of such control or preventive works on privately or publicly owned land constitutes expenditure for the general public benefit.

(Added by Stats. 1975, Ch. 513.)



9003

The Legislature hereby finds and declares that resource conservation districts are legal subdivisions of the state and, as such, are not-for-profit entities. For the purpose of contracting with state agencies only, resource conservation districts shall be considered agencies of the state.

(Added by Stats. 1996, Ch. 994, Sec. 1. Effective January 1, 1997.)






ARTICLE 2. Definitions

9015

As used in this division the following terms have the meanings attributed to them in this article, unless the context otherwise requires.

(Repealed and added by Stats. 1975, Ch. 513.)



9016

Commission means the State Resource Conservation Commission.

(Repealed and added by Stats. 1975, Ch. 513.)



9017

Department means the Department of Conservation.

(Repealed and added by Stats. 1975, Ch. 513.)



9018

Director means the Director of Conservation.

(Repealed and added by Stats. 1975, Ch. 513.)



9019

Division means the Division of Resource Conservation of the department.

(Repealed and added by Stats. 1975, Ch. 513.)



9020

Chief means the Chief of the Division of Resource Conservation.

(Repealed and added by Stats. 1975, Ch. 513.)



9021

District or soil conservation district means a resource conservation district.

(Repealed and added by Stats. 1975, Ch. 513.)



9022

Public district means a district established under the law of this state, other than a resource conservation district.

(Repealed and added by Stats. 1975, Ch. 513.)



9023

Directors means the board of directors of a district, and when powers are conferred or duties are imposed upon directors in this division the powers shall be exercised and the duties performed by the directors acting as a body and not as individuals.

(Repealed and added by Stats. 1975, Ch. 513.)



9024

Board means the county board of supervisors.

(Repealed and added by Stats. 1975, Ch. 513.)



9025

Principal county means the county in which all or the greatest portion of privately owned land of a district is situated. The principal county remains the same regardless of any change in boundaries. The principal county of a consolidated district is that county in which all or the greatest portion of the privately owned area in the consolidated district is located.

(Repealed and added by Stats. 1975, Ch. 513.)



9026

Principal district means the district which has the greater land area of two districts proposed to be consolidated.

(Repealed and added by Stats. 1975, Ch. 513.)



9027

Landowner or owner of land includes a holder of evidence of title and, also, a holder of land under a possessory right acquired by entry or purchase from the United States or the State of California. A guardian, executor, administrator, or other person holding property in a trust capacity under an appointment of court is the owner of such property for the purposes of this division and as such may do and perform any act provided for herein when authorized by an order of court which order may be made without notice.

If any land is assessed on the assessment roll to unknown or fictitiously named owners, or to unnamed owners in addition to any owner or owners named thereon, the land has, for the purposes of this division, but one owner in addition to any owner or owners whose true name or names may be purported to be given on the assessment book.

The holder of title to an undivided interest in any land is an owner as to his interest for the purposes of this division, and such undivided interests shall be counted and valued as though they were separate interests. If the assessment roll fails to indicate the extent of any undivided interest, the holders of title whose undivided interests are not specifically defined are owners for the purposes of this division, of equal shares therein.

The value of any land and the owners of any land are conclusively determined, for the purposes of this division, by the last equalized assessment roll.

(Repealed and added by Stats. 1975, Ch. 513.)



9028

Land occupant or occupant of land means a person in possession of land within a district whether as owner, lessee, tenant, or otherwise. A person legally entitled to possession of land is a land occupant as to that land whether in actual possession or not. A person in actual possession of land is a land occupant regardless of his right of possession.

(Repealed and added by Stats. 1975, Ch. 513.)



9029

Voter means an elector who is registered to vote pursuant to Chapter 2 (commencing with Section 2100) of Division 2 of the Elections Code, and residing within the district.

(Amended by Stats. 1994, Ch. 923, Sec. 170. Effective January 1, 1995.)



9030

Proxy means a written authorization to sign a petition. Landowners may sign petitions under this division by proxy. The proxy of an individual landowner shall be acknowledged by him. The holder of a proxy of an individual landowner shall be an individual 18 years of age or over or a corporation, partnership, or other legal entity. The proxy of a corporation shall contain a statement by the secretary or manager of the corporation that the proxy was authorized by the corporation. A corporation owning land may sign a petition only by proxy.

(Added by Stats. 1975, Ch. 513.)



9031

Person includes person, association, or corporation.

(Repealed and added by Stats. 1975, Ch. 513.)



9032

Assessment roll means the entire assessment roll upon the basis of which real property is taxed for county purposes.

(Repealed and added by Stats. 1975, Ch. 513.)



9033

Assessment records includes the assessment roll and all maps and other records relating to the assessment, levy, and collection of taxes, whether in the custody of the assessor or not.

(Repealed and added by Stats. 1975, Ch. 513.)



9034

Assessor means the assessing officer of a county by whatever title he may be known.

(Added by Stats. 1975, Ch. 513.)






ARTICLE 3. Applicability

9041

This Division 9 of the Public Resources Code, insofar as it is substantially the same as the Division 9 of that code repealed upon the enactment of this Division 9, shall be construed as a restatement and continuation of the existing law and not as a new enactment nor shall anything in this division impair the validity, the rights, or the obligations of any district formed prior to the effective date of this act.

(Added by Stats. 1975, Ch. 513.)



9042

No action or proceeding relating to or arising out of the Division 9 of the Public Resources Code repealed upon the enactment of this Division 9 commenced before the effective date of this Division 9, and no right accrued, pursuant to that repealed Division 9, is affected by the provisions of this Division 9, but any step thereafter taken in such action or proceeding shall conform to the provisions of this Division 9 insofar as is possible.

(Repealed and added by Stats. 1975, Ch. 513.)



9043

All persons who, at the time this Division 9 (commencing with Section 9001) goes into effect, are officers or employees of a soil conservation district operating under the Division 9 repealed upon the enactment of this Division 9 shall continue to be officers or employees, of a resource conservation district as though Division 9 had not been repealed.

(Repealed and added by Stats. 1975, Ch. 513.)



9044

The Imperial Irrigation District may exercise the powers of a resource conservation district under this division in any area within its boundaries in which there is no resource conservation district organized and operating.

(Added by Stats. 1991, Ch. 831, Sec. 1.)









CHAPTER 2. The Division of Resource Conservation

ARTICLE 1. Organization

9051

There is in the Department of Conservation the Division of Resource Conservation.

(Added by Stats. 1975, Ch. 513.)



9052

The Division of Resource Conservation is in charge of a chief, designated as Chief of the Division of Resource Conservation, who is appointed by the director with the advice and consent of the commission. The appointment shall be made pursuant to the State Civil Service Act from an eligible list prepared by the State Personnel Board from the results of an open examination.

(Added by Stats. 1975, Ch. 513.)






ARTICLE 2. Powers and Duties

9061

The chief shall be responsible to the director for properly carrying out his functions under this division.

(Repealed and added by Stats. 1975, Ch. 513.)



9062

The chief shall assist in the formation, organization and operation of resource conservation districts.

(Repealed and added by Stats. 1975, Ch. 513.)



9063

He may advise with organized resource conservation districts as to plans and proposals relating to resource conservation activities, and, when such plans or proposals are presented to him, approve, disapprove, or suggest modifications of such plans or proposals.

(Repealed and added by Stats. 1975, Ch. 513.)



9064

He may, with the approval of the State Resource Conservation Commission, provide technical assistance to resource conservation districts to aid cooperators in carrying out conservation practices and to aid districts in developing plans for achieving their soil and water conservation objectives. These plans shall include but not be limited to watershed planning pursuant to the Watershed Protection and Flood Prevention Act (Public Law 566, Chapter 656, 83rd Congress, Second Session, as amended).

(Repealed and added by Stats. 1975, Ch. 513.)



9065

He may cooperate with the United States, any resource conservation district, county, public district, or person in the furtherance of the purposes of this division, and to that end may receive and use contributions of funds or services or both for the investigating of, or planning works for, the control of runoff or the control or prevention of soil erosion.

(Repealed and added by Stats. 1975, Ch. 513.)



9066

Insofar as consistent with the duties, obligations and responsibilities of other public agencies, the chief may promote coordination of the activities of such agencies in furtherance of the control of runoff and the prevention and control of soil erosion.

(Added by Stats. 1975, Ch. 513.)



9067

The chief may employ such clerical, technical, or other assistants as he deems necessary.

(Added by Stats. 1975, Ch. 513.)



9068

The official headquarters of the chief shall be at Sacramento, California.

(Added by Stats. 1975, Ch. 513.)



9069

All persons, other than temporary employees, serving in the state civil service and engaged in the performance of a function transferred to the Division of Resource Conservation, Department of Conservation or engaged in the administration of a law, the administration of which is transferred to said division, shall remain in the state civil service and are hereby transferred to the division on the effective date of this act. The status, positions, and rights of such persons shall not be affected by their transfer and shall continue to be retained by them pursuant to the State Civil Service Act, except as to positions the duties of which are vested in a position that is exempt from civil service.

(Added by Stats. 1975, Ch. 513.)



9070

All money available, including money which becomes available after the effective date of this Division 9, for expenditure by any department, division, board, authority, commission, or officer or employee thereof, to be used in the administration of any function, the exercise of any right, or performance of any duty, which function, right or duty is transferred by this Division 9, shall be transferred to the department, commission, division, board, authority, or officer or employee thereof which is to administer the function, exercise the right, or perform the duty.

(Added by Stats. 1975, Ch. 513.)



9071

The Division of Resource Conservation shall succeed to and is hereby vested with all of the powers, duties, purposes, responsibilities, and jurisdiction in matters pertaining to resource conservation now or hereafter vested by law in the State Resource Conservation Commission, or any officer or employee thereof. The division shall have possession and control of all records, books, papers, and other property, real, personal and mixed, now or hereafter held for the benefit or use of the State Resource Conservation Commission, except that property heretofore purchased or acquired by the commission for the use of districts may be disposed of by the commission pursuant to Article 3 (commencing with Section 9081) of this chapter.

The Chief of the Division of Resource Conservation shall succeed to and is hereby vested with all the powers, duties, responsibilities and jurisdiction now or hereafter vested by law in the commission, except as to duties specifically vested in the commission by this code.

(Added by Stats. 1975, Ch. 513.)






ARTICLE 3. Funds and Expenditures

9081

The commission may receive contributions from the United States, public districts, resource conservation districts, public agencies, or persons and may use such contributions for the purposes of the district.

(Added by Stats. 1975, Ch. 513.)



9082

The commission is authorized on behalf of the state to accept grants from the United States for the control of runoff and floods, the prevention or control of soil erosion, and for water conservation and to administer such grants pursuant to the terms thereof.

(Added by Stats. 1975, Ch. 513.)



9083

All equipment and machinery made available to any resource conservation district pursuant to this Division 9 is subject to call for emergency use in fire, storm, flood or disaster by a federal or state agency, a county, city, or district of this state.

(Repealed and added by Stats. 1975, Ch. 513.)



9084

(a) Subject to the availability of funds and any limitations imposed by this division, the department may provide grants to resource conservation districts for the purpose of assisting the districts in carrying out any work that they are authorized to undertake, including, but not limited to, grants for watershed projects.

(b) (1) To qualify for a grant under subdivision (a), a resource conservation district shall do all of the following:

(A) Prepare an annual and a long-range work plan pursuant to Section 9413. The long-range work plan shall reflect input from local agencies and organizations regarding land use and resource conservation goals.

(B) Convene regular meetings in accordance with the open meeting requirements of Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code and the requirements of this division.

(C) Secure sources of local support funding, which may include funding from in-kind contributions and services.

(2) A resource conservation district seeking a grant pursuant to this section shall submit to the department a grant proposal that includes, but is not limited to, all of the following information:

(A) A description of the work for which the grant is sought.

(B) An explanation of the public or private need for the work, including, but not limited to, any relevant information demonstrating the urgency of the project.

(C) An itemized summary of the projected cost of the work.

(D) An estimate of the amount of the projected costs of the work that will be covered by local support funding, including funding from in-kind contributions or services.

(3) To qualify for a grant awarded pursuant to this section, a resource conservation district shall be required to provide at least a 25 percent local match of funding, of which 40 percent of that amount shall be provided in cash. The department shall give preference in the awarding of grants to those districts that, among other things, provide a greater percentage of local match funding than the minimum required by this paragraph.

(4) A resource conservation district that receives a grant awarded under this section shall provide the department with an informal accounting summary that describes how the grant money was spent in accordance with the purposes and conditions of the grant.

(Amended by Stats. 2006, Ch. 538, Sec. 575. Effective January 1, 2007.)






ARTICLE 4. The State Resource Conservation Commission

9101

There is in the Department of Conservation the State Resource Conservation Commission. It shall consist of nine members who shall be appointed by the Governor, subject to the confirmation of the Senate, and shall be appointed for a term of four years.

(Repealed and added by Stats. 1975, Ch. 513.)



9102

The members of the commission to be appointed shall consist of the following:

(a) Five persons who are directors of resource conservation districts. In making such appointments, the Governor shall provide as nearly equal representation as possible from all portions of the state.

(b) Two persons from the general public.

(c) One person who has expertise in, and represents the interests of, wildlife conservation.

(d) One person who resides in, and represents the concerns of, the major urban areas of this state.

(Repealed and added by Stats. 1975, Ch. 513.)



9103

Within 30 days after his appointment the appointed member shall take and file his oath of office as member of the commission.

(Repealed and added by Stats. 1975, Ch. 513.)



9104

The members of the commission shall receive no compensation for their services as members, but each shall be allowed reasonable and necessary expenses incurred in attendance at meetings of the commission or when otherwise engaged in the work of the commission at its direction.

(Amended by Stats. 1981, Ch. 714, Sec. 366.)



9105

Five members of the commission shall constitute a quorum for any purpose, including organization.

(Repealed and added by Stats. 1975, Ch. 513.)



9106

The commission shall elect a chair from its number who shall serve as chair for one year and until the chair s successor is elected.

(Amended by Stats. 2010, Ch. 213, Sec. 15. Effective January 1, 2011.)



9107

The commission shall appoint a secretary. The secretary shall be a paid employee of the commission. The secretary shall be allowed his reasonable and necessary expenses incurred in the performance of his official duties as such secretary.

(Repealed and added by Stats. 1975, Ch. 513.)



9108

The commission shall cause to be studied and shall consider the whole problem of soil conservation within the state, and it may formulate, in cooperation with other state agencies, interested organizations, and citizens, a comprehensive resource conservation policy for the state.

(Added by Stats. 1975, Ch. 513.)



9109

The commission shall determine and advise policies for the guidance of the chief of the division in the performance and exercise of his duties and powers.

(Added by Stats. 1975, Ch. 513.)



9110

The commission shall aid and encourage, but not conduct, resource conservation activities.

(Repealed and added by Stats. 1975, Ch. 513.)



9112

The commission shall be responsible to the director for properly carrying out its functions under this division.

(Repealed and added by Stats. 1975, Ch. 513.)



9113

The commission shall report annually to the Governor on the resource conservation projects and improvements accomplished by or with the aid of the state, and the commission may from time to time prepare and publish reports on the needs of the state and the local subdivisions thereof for resource conservation programs, developments, facilities and activities.

(Added by Stats. 1975, Ch. 513.)









CHAPTER 3. Resource Conservation Districts

ARTICLE 1. Lands Included

9151

A resource conservation district may be formed pursuant to this division for the control of runoff, the prevention or control of soil erosion, the development and distribution of water, and the improvement of land capabilities.

(Added by Stats. 1975, Ch. 513.)



9152

The lands included in a district shall be those generally of value for agricultural purposes, including farm and range land useful for the production of agricultural crops or for the pasturing of livestock, but other lands may be included in a district if necessary for the control of runoff, the prevention or control of soil erosion, the development and distribution of water, or land improvement, and for fully accomplishing the purposes for which the district is formed.

(Added by Stats. 1975, Ch. 513.)



9153

The lands included in any one district need not be contiguous but they shall be susceptible of the same general plan or system for the control of runoff, the prevention or control of soil erosion, and the development and distribution of water, or land improvement. No lands may be included in more than one district.

(Added by Stats. 1975, Ch. 513.)



9154

The lands included in any one district may be situated in one or more counties.

(Added by Stats. 1975, Ch. 513.)



9155

The lands included in a district may be publicly owned or privately owned.

(Repealed and added by Stats. 1975, Ch. 513.)






ARTICLE 2. Initiation

9161

(a) A new district may be formed pursuant to this chapter.

(b) A proposal to form a district may be made by a petition of registered voters or by the adoption of a resolution of application.

(Repealed and added by Stats. 1991, Ch. 831, Sec. 3.)



9162

A proposal to form a new district may be made by petition which shall do all of the following:

(a) State that the proposal is made and request that proceedings be taken for the formation pursuant to this chapter.

(b) Set forth a description of the boundaries of the territory to be included in the district.

(c) Set forth the methods by which the district will be financed.

(d) State the reasons for forming the district.

(e) Propose a name for the district.

(f) Designate not more than three persons as chief petitioners, setting forth their names and mailing addresses.

(g) State whether the formation is consistent with the sphere of influence of any affected city or affected district.

(h) Specify the number of members, whether five, seven, or nine, of the initial board of directors and the method of their selection, as provided by Article 4 (commencing with Section 9201).

(Repealed and added by Stats. 1991, Ch. 831, Sec. 3.)



9163

(a) Before circulating any petition, the chief petitioners shall publish a notice of intention which shall include a written statement not to exceed 500 words in length, setting forth the reasons for forming the district. The notice shall be published pursuant to Section 6061 of the Government Code in one or more newspapers of general circulation within the territory proposed to be included in the district. If the territory proposed to be included in the district is located in more than one county, publication of the notice shall be made in at least one newspaper of general circulation in each of the counties.

(b) The notice shall be signed by at least one, but not more than three, chief petitioners and shall be in substantially the following form:

Notice of Intent to Circulate Petition

Notice is hereby given of the intention to circulate a petition proposing to form the ____ (name of the district). The reasons for the proposal are: ____.?

(c) Within five days after the date of publication, the chief petitioners shall file with the executive officer of the local agency formation commission of the principal county a copy of the notice together with an affidavit made by a representative of the newspaper in which the notice was published certifying to the fact of publication.

(d) After the filing required pursuant to subdivision (c), the petition may be circulated for signatures.

(Repealed and added by Stats. 1991, Ch. 831, Sec. 3.)



9164

The petition shall be signed by not less than 10 percent of the registered voters residing in the area to be included in the district, as determined by the local agency formation commission pursuant to subdivision (h) of Section 56375 of the Government Code. Sections 100 and 104 of the Elections Code shall govern the signing of the petition and its format.

(Amended by Stats. 1994, Ch. 923, Sec. 171. Effective January 1, 1995.)



9165

A petition may consist of a single instrument or separate counterparts. The chief petitioner or petitioners shall file the petition, including all counterparts, with the executive officer of the local agency formation commission of the principal county within six months of the date on which the chief petitioner or petitioners filed the affidavit with the executive officer pursuant to subdivision (c) of Section 9163.

(Repealed and added by Stats. 1991, Ch. 831, Sec. 3.)



9166

(a) Within 30 days after the date of filing a petition, the executive officer of the local agency formation commission shall cause the petition to be examined and shall prepare a certificate of sufficiency indicating whether the petition is signed by the requisite number of signers.

(b) If the certificate of the executive officer shows the petition to be insufficient, the executive officer shall immediately give notice by certified mail of the insufficiency to the chief petitioners. That mailed notice shall state in what amount the petition is insufficient. Within 15 days after the date of the notice of insufficiency, the chief petitioners may file with the executive officer a supplemental petition bearing additional signatures.

(c) Within 10 days after the date of filing a supplemental petition, the executive officer shall examine the supplemental petition and certify in writing the results of his or her examination.

(d) The executive officer shall sign and date a certificate of sufficiency. That certificate shall also state the minimum signature requirements for a sufficient petition and show the results of the executive officer s examination. The executive officer shall mail a copy of the certificate of sufficiency to the chief petitioners.

(Repealed and added by Stats. 1991, Ch. 831, Sec. 3.)



9167

(a) A proposal to form a new district may also be made by the adoption of a resolution of application by the legislative body of any county or city which contains territory proposed to be included in the district. Except for the provisions regarding signers and signatures, a resolution of application shall contain all of the matters specified for a petition in Section 9162. Before submitting a resolution of application, the legislative body shall conduct a public hearing on the resolution.

(b) Notice of the hearing shall be published pursuant to Section 6061 of the Government Code in one or more newspapers of general circulation within the county or city.

(c) At the hearing, the legislative body shall give any person an opportunity to present his or her views on the resolution.

(d) The clerk of the legislative body shall file a certified copy of the resolution of application with the executive officer of the local agency formation commission of the principal county.

(Repealed and added by Stats. 1991, Ch. 831, Sec. 3.)



9168

Once the chief petitioners have filed a sufficient petition or a legislative body has filed a resolution of application, the local agency formation commission shall proceed pursuant to Chapter 5 (commencing with Section 56825) of Part 3 of Division 3 of Title 5 of the Government Code.

(Repealed and added by Stats. 1991, Ch. 831, Sec. 3.)






ARTICLE 3. Election and Formation

9181

(a) If the local agency formation commission approves the formation of a district, with or without amendment, wholly, partially, or conditionally, the executive officer shall mail a copy of the resolution of the commission s determinations to the board of supervisors of each county within which territory of the proposed district lies. Within 35 days following the adoption of the commission s resolution, the board of supervisors shall call and give notice of the election to be held in the proposed district. If the proposed district lies in more than one county, the board of supervisors shall call and give notice of the election to be held in the territory of the proposed district which lies in that county.

(b) The election shall be held on the next regular or special election date not less than 113 nor more than 150 days after the date the board of supervisors calls and gives notice of the election.

(c) Notice of the election shall be published pursuant to Section 6061 of the Government Code in a newspaper of general circulation circulated within the territory of the proposed district which lies in the county.

(Repealed and added by Stats. 1991, Ch. 831, Sec. 5.)



9182

(a) Notwithstanding Section 9181, if the board of supervisors of the principal county finds that the petition filed with the executive officer of the local agency formation commission pursuant to Section 9165 has been signed by not less than 80 percent of the registered voters residing within the area to be included within the district, the board may dispense with an election, adopt the resolution required pursuant to Section 9188, and designate the members of the board of directors pursuant to Article 4 (commencing with Section 9201).

(b) Notwithstanding Section 9181, if the local agency formation commission approves a consolidation or reorganization pursuant to Section 56839 of the Government Code which results in the formation of a district without an election, the commission may designate the members of the board of directors from the membership of the board of directors of any of the consolidated or reorganized districts pursuant to subdivision (k) of Section 56844 of the Government Code. The terms of office of the directors shall be determined pursuant to Section 10505 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 172. Effective January 1, 1995.)



9183

(a) Within five days after the district formation election has been called, the board of supervisors of each county within which territory of the proposed district lies shall transmit by registered mail a written notification of the election call to the executive officer of the local agency formation commission of the principal county. The written notice shall include the name and a description of the proposed district and may be in the form of a certified copy of the resolution adopted by the board of supervisors calling the district formation election.

(b) The executive officer of the local agency formation commission shall submit an impartial analysis of the proposed district formation to the officials in charge of conducting the district formation election, pursuant to Section 56859 of the Government Code.

(Repealed and added by Stats. 1991, Ch. 831, Sec. 5.)



9184

(a) (1) The chief petitioners, the agency filing the resolution, or any member or members of the board of supervisors authorized by the board, any individual voter or bona fide association of citizens entitled to vote on the district formation proposition, or any combination of these voters and associations of citizens, may file with the elections official of the principal county a written argument for or a written argument against the proposed district formation.

(2) Arguments shall not exceed 300 words in length. Based on the time reasonably necessary to prepare and print the text of the proposition, analysis, arguments, and sample ballots and to permit the 10-day public examination period as provided in Section 9190 of the Elections Code for the particular election, the elections official of the principal county shall fix and determine a reasonable date prior to the election after which no arguments for or against the measure may be submitted for printing and distribution to the voters, pursuant to Section 9185. Notice of the date fixed shall be published by the elections official pursuant to Section 6061 of the Government Code. Arguments may be changed until and including the date fixed by the elections official.

(b) If more than one argument for or more than one argument against the proposed district formation is filed with the elections official within the time prescribed, the elections official shall select one of the arguments for printing and distribution to the voters.

In selecting the arguments, the elections official shall give preference and priority in the order named to the arguments of the following:

(1) Chief petitioners, or the agency filing the resolution.

(2) The board of supervisors, or any member or members of the board authorized by the board.

(3) Individual voters, or bona fide associations of citizens or a combination of these voters and associations.

(c) When the elections official of the principal county has selected the arguments for and against the measure which will be printed and distributed to the voters, he or she shall send copies of the argument in favor of the measure to the authors of the argument against, and copies of the argument against to the authors of the argument in favor. The authors may prepare and submit rebuttal arguments not exceeding 250 words. The rebuttal arguments shall be filed with the elections official of the principal county not more than 10 days after the final date for filing direct arguments. Rebuttal arguments shall be printed in the same manner as the direct arguments. Each rebuttal argument shall immediately follow the direct argument which it seeks to rebut, and shall be titled Rebuttal to Argument in Favor of Measure (or Proposition) ____ or Rebuttal to Argument Against Measure (or Proposition) ____, the blank spaces being filled in only with the letter or number, if any, designating the measure. Words used in the title shall not be counted when determining the length of any rebuttal argument.

(Amended by Stats. 1994, Ch. 923, Sec. 173. Effective January 1, 1995.)



9185

(a) The elections officials in charge of conducting the election shall cause a ballot pamphlet concerning the district formation proposition to be voted on to be printed and mailed to each voter entitled to vote on the district formation question at least 10 days prior to the date of the election. The ballot pamphlet is official matter within the meaning of Section 13303 of the Elections Code. Section 9190 of the Elections Code shall apply to the materials required to be contained in the ballot pamphlet.

(b) The ballot pamphlet shall contain the following, in the order prescribed:

(1) The complete text of the proposition.

(2) The impartial analysis of the proposition, submitted by the executive officer of the local agency formation commission.

(3) The argument for the proposed district formation.

(4) The rebuttal to the argument in favor of the proposed district formation.

(5) The argument against the proposed district formation.

(6) The rebuttal to the argument against the proposed district formation.

(Amended by Stats. 1994, Ch. 923, Sec. 174. Effective January 1, 1995.)



9186

The notice of the election published pursuant to subdivision (c) of Section 9181 shall contain all of the following:

(a) The date of the election.

(b) The name of the proposed district.

(c) The purposes for which the district is to be formed.

(d) A statement that the first directors will be elected at that election or will be appointed, as the case may be, if the district is formed.

(e) A description of the boundaries of the proposed district.

(Repealed and added by Stats. 1991, Ch. 831, Sec. 5.)



9187

(a) Except as otherwise provided in this division, the formation election and the election of members of the district board shall be held and conducted in accordance with the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code).

(b) If less than a majority of the votes cast at the election is in favor of forming the district, the board of supervisors of the principal county shall declare the proceedings terminated.

(Amended by Stats. 1994, Ch. 923, Sec. 175. Effective January 1, 1995.)



9188

If the majority of the votes cast at the election is in favor of forming the district, the board or boards of supervisors shall by resolution entered on its minutes declare the district duly organized under this division, giving the name of the district, and the purposes for which it is formed, and describing its boundaries. If the district lies in more than one county, the clerk of the board of supervisors of the principal county shall transmit a certified copy of the resolution to the clerk of the board of supervisors of each of the other counties in which the district lies.

(Repealed and added by Stats. 1991, Ch. 831, Sec. 5.)



9189

Immediately after adoption of a resolution pursuant to Section 9188, the clerk of the board of supervisors of the principal county shall transmit a certified copy of the resolution along with a remittance to cover the fees required by Section 54902.5 of the Government Code to the executive officer of the local agency formation commission. The executive officer shall complete the proceedings pursuant to Chapter 8 (commencing with Section 57200) of Part 4 of Division 3 of Title 5 of the Government Code.

(Repealed and added by Stats. 1991, Ch. 831, Sec. 5.)



9190

(a) No informality in any proceeding, including informality in the conduct of any election not substantially affecting adversely the legal rights of any person, shall invalidate the formation of any district.

(b) The validity of the formation and organization of a district shall not be contested in any proceeding commenced more than 60 days after the date that the formation of the district is complete.

(Repealed and added by Stats. 1991, Ch. 831, Sec. 5.)






ARTICLE 4. Initial Board of Directors

9201

The initial board of directors of a district formed on or after January 1, 1992, shall be determined pursuant to this article.

(Added by Stats. 1991, Ch. 831, Sec. 7.)



9202

In the case of a district which contains only unincorporated territory in a single county, the district board may be elected or may be appointed by the county board of supervisors.

(Added by Stats. 1991, Ch. 831, Sec. 7.)



9203

In the case of a district which contains only unincorporated territory in more than one county, the district board may be elected or may be appointed by the boards of supervisors of the counties in which the district is located. If the district board is appointed by the boards of supervisors, they shall appoint directors according to the proportionate share of population of that portion of each county within the district, provided that each board of supervisors shall appoint at least one director.

(Added by Stats. 1991, Ch. 831, Sec. 7.)



9204

In the case of a district which contains unincorporated territory and the territory of one or more cities, the district board may be elected or appointed by the county board of supervisors and the city councils in which the district is located. If the district board is to be appointed, the board of supervisors and the city council or councils shall appoint directors according to the proportionate share of population of that portion of the county and each city within the district, provided that the board of supervisors and each city council shall appoint at least one director.

(Added by Stats. 1991, Ch. 831, Sec. 7.)



9205

In the case of a district which includes only incorporated territory within a single city, the district board may be elected or appointed by the city council.

(Added by Stats. 1991, Ch. 831, Sec. 7.)



9206

In the case of a district which includes only incorporated territory in more than one city, the district board may be elected or appointed by the city councils in which the district is located. If the district board is appointed, the city councils shall appoint directors according to the proportionate share of population of that portion of each city within the district. However, each city council shall appoint at least one director.

(Added by Stats. 1991, Ch. 831, Sec. 7.)






ARTICLE 7. District Directors

9301

(a) The board of directors shall consist of five, seven, or nine directors. The number of directors may be changed by resolution adopted by a majority of the members of the board of directors after publication of notice of the intended change at least once in a newspaper of general circulation published in each county in which the district is located.

(b) If the number of directors is increased, the new positions shall be treated as vacancies and shall be filled as provided in Section 9317, except that if the board of directors is appointed as provided in subdivision (b) of Section 9314, then the new positions shall be filled in the same manner pursuant to Section 9316. If the number of directors is decreased, the terms of the directors in office on the date of the resolution adopted pursuant to subdivision (a) shall not be reduced.

(c) The directors first elected shall take office immediately upon qualifying.

(Amended by Stats. 1991, Ch. 831, Sec. 10.)



9301.1

(a) Notwithstanding Section 9301, the local agency formation commission, in approving either a consolidation of districts or the reorganization of two or more districts into a single resource conservation district may, pursuant to subdivisions (k) and (n) of Section 56886 of the Government Code, increase the number of directors to serve on the board of directors of the consolidated or reorganized district to 7, 9, or 11, who shall be members of the board of directors of the districts to be consolidated or reorganized as of the effective date of the consolidation or reorganization.

(b) Upon the expiration of the terms of the members of the board of directors of the consolidated district, or a district reorganized as described in subdivision (a), whose terms first expire following the effective date of the consolidation or reorganization, the total number of members on the board of directors shall be reduced until the number equals the number of members permitted by the principal act of the consolidated or reorganized district, or any larger number as may be specified by the local agency formation commission in approving the consolidation or reorganization.

(c) In addition to the powers granted under Section 1780 of the Government Code, in the event of a vacancy on the board of directors of the consolidated district or a district reorganized as described in subdivision (a) at which time the total number of directors is greater than five, the board of directors may, by majority vote of the remaining members of the board, choose not to fill the vacancy. In that event, the total membership of the board of directors shall be reduced by one board member. Upon making the determination not to fill a vacancy, the board of directors shall notify the board of supervisors of its decision.

(d) For the purposes of this section: consolidation means consolidation, as defined in Section 56030 of the Government Code; district or special district means district or special district, as defined in Section 56036 of the Government Code; and reorganization means reorganization, as defined in Section 56073 of the Government Code.

(Amended by Stats. 2006, Ch. 172, Sec. 14. Effective January 1, 2007.)



9302

Each director shall take the oath of office.

(Added by Stats. 1975, Ch. 513.)



9303

The directors shall receive no compensation for their services as such, but each shall be allowed reasonable and necessary expenses incurred in attendance at meetings of the directors or when otherwise engaged in the work of the district at the direction of the board of directors. The directors shall fix the amount allowed for necessary expenses, but no director shall be appointed to any position for which he or she would receive compensation as a salaried officer or employee of the district. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 21. Effective January 1, 2006.)



9304

No director or other officer of the district shall be interested directly or indirectly in the sale of equipment, materials, or services to the district.

(Added by Stats. 1975, Ch. 513.)



9305

After all have qualified the directors first elected shall meet and classify themselves by lot into two classes as nearly equal in number as possible. The term of office of those in the class having the least number shall expire at noon on the last Friday in November of the next even-numbered year after the year in which the meeting is held. The term of office of those in the other class shall expire at noon on the last Friday in November of the second even-numbered year after the year in which the meeting is held.

(Added by Stats. 1975, Ch. 513.)



9306

After such classification the directors shall organize and elect a president from their number who shall serve as such at the pleasure of the directors.

(Added by Stats. 1975, Ch. 513.)



9307

The directors shall appoint a secretary who shall serve at the pleasure of, and whose compensation shall be fixed by, the directors.

(Added by Stats. 1975, Ch. 513.)



9308

The directors shall select a date, time, and place at which regular monthly meetings of the directors shall be held. Upon the completion of all the foregoing determinations by the directors, the district shall be declared to be organized.

(Added by Stats. 1975, Ch. 513.)



9309

The directors may, by resolution, change the time or place of regular meeting but no such change shall be effective until after a notice of the change is published pursuant to Section 6061 of the Government Code in the principal county and in each other county in which any portion of the district lies.

(Added by Stats. 1975, Ch. 513.)



9310

Special meetings of the directors may be held as required when ordered by a majority of the directors. The order shall be entered in the records of the district and five days notice of the meeting shall be given by mail by the secretary to each director not joining in the order.

(Added by Stats. 1975, Ch. 513.)



9311

The order for a special meeting shall specify the business to be transacted. No other business shall be transacted at a special meeting unless all of the directors are present, in which case matters not specified may be considered by unanimous consent and acted upon.

(Added by Stats. 1975, Ch. 513.)



9312

A majority of the directors shall constitute a quorum but on all questions requiring a vote there shall be a concurrence of at least the number constituting a quorum, except that a number less than a quorum may adjourn or adjourn to a stated time.

(Added by Stats. 1975, Ch. 513.)



9313

(a) All meetings of the directors shall be open to the public. All records of the district shall be open to public inspection during business hours.

(b) A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Amended by Stats. 2005, Ch. 158, Sec. 30. Effective January 1, 2006.)



9314

(a) The term of office of the directors, except those first elected, shall be four years. The expiration of the term of any director does not constitute a vacancy, and the director shall hold office until his or her successor has qualified.

(b) (1) As an alternative to the election of directors, the board of directors may, by a resolution presented to the board of supervisors of the principal county, request the board of supervisors to appoint directors, except those first elected. In any election year, the board of directors shall file its request with the board of supervisors not later than 125 days prior to the election. A copy of the resolution shall be furnished to the official responsible for conducting the election at the time it is presented to the board of supervisors of the principal county. The board of supervisors shall appoint directors, after consultation with the board of supervisors of any other county which contains any part of the district, from those candidates who have filed an application with the board of supervisors, as prescribed by the board of supervisors. If the directors are to be appointed, a notice of election shall not be published, but a notice of vacancy shall be posted pursuant to Section 54974 of the Government Code.

(2) The resolution shall remain in effect until rescinded by the board of directors, or until a petition requesting the rescission is received by the elections official. The petition shall be signed by 5 percent of the registered voters in the district, and shall be received not later than the 120th day before the election. Upon verification by the elections official that the petition contains the requisite number of signatures, the resolution shall be rescinded.

(3) The appointment of directors by the board of supervisors does not affect the status of a district as an independent special district.

(4) If the board of supervisors does not conduct interviews of potential candidates or make an appointment within 60 days after the expiration of the term, the board of directors may make the appointment.

(c) It is the intent of the Legislature to encourage districts to opt for the selection of directors by election, but where directors are appointed pursuant to subdivision (b), it is the intent of the Legislature that the board of supervisors solicit recommendations from within the district, including public, private, and nonprofit entities, and appoint only applicants who are determined by the board of supervisors to have a demonstrated interest in soil and water conservation. In selecting directors pursuant to subdivision (b), the board of supervisors shall endeavor to achieve balanced representation on the board of directors. To avoid undue financial burdens to districts and to thereby promote the objectives of this division, the Legislature hereby encourages counties to waive or minimize the charges for costs of elections conducted pursuant to this division.

(Amended by Stats. 1994, Ch. 939, Sec. 19. Effective September 28, 1994. Operative January 1, 1995, by Sec. 29 of Ch. 939.)



9315

Resignations of directors shall be made in writing to the board of supervisors of the principal county.

(Added by Stats. 1975, Ch. 513.)



9316

In case of a vacancy in the office of director appointed pursuant to Section 9314, the vacancy shall be filled, as provided in Section 9314, by appointment for the unexpired term by the board of supervisors of the principal county.

(Amended by Stats. 1991, Ch. 831, Sec. 12.)



9317

Notwithstanding any other provision of law, a vacancy in the office of a director who has been elected shall be filled pursuant to Section 1780 of the Government Code.

(Added by renumbering Section 9178.5 by Stats. 1976, Ch. 1079.)






ARTICLE 8. General District Elections

9351

General district election is the district election required to be held on the first Tuesday after the first Monday in November in each even-numbered year, at which a successor shall be chosen for each director whose term of office expires in that month.

(Added by Stats. 1975, Ch. 513.)



9352

(a) Directors shall be registered voters in the state.

(b) Except as provided in subdivision (d), directors shall (1) reside within the district and either own real property in the district or alternatively have served, pursuant to the district s rules, for two years or more as an associate director providing advisory or other assistance to the board of directors, or (2) be a designated agent of a resident landowner within the district.

(c) If the board of directors has provided for selection of directors by division, these residency requirements shall apply to the division the director represents, rather than to the district as a whole.

(d) The Legislature finds and declares that the primary function of the Suisun Resource Conservation District and Grasslands Resource Conservation District in maintaining wildlife and wetland habitats will be impaired unless there is adequate opportunity for participation by landowners on the boards of directors of those districts. The Legislature further finds and declares that, because of the natural conditions prevailing in the territory of those districts, the majority of privately owned lands therein are owned by persons residing outside the districts. Therefore, owners of land within the Suisun Resource Conservation District and Grasslands Resource Conservation District, or their agents, may serve on the respective boards of directors thereof, regardless of whether they are residents of the district. For purposes of this subdivision, ownership of land shall be determined from the last equalized assessment roll of the county or counties within which the district is situated.

(Repealed and added by Stats. 1991, Ch. 831, Sec. 14.)



9353

Except as otherwise provided in the chapter, districts governed by this chapter are subject to the provisions of the Uniform District Election Law.

(Added by Stats. 1975, Ch. 513.)



9354

Elected directors shall qualify within 20 days from the date of receipt of their certificates of election by taking the oath.

(Amended by Stats. 1996, Ch. 994, Sec. 4. Effective January 1, 1997.)



9355

The directors so elected and qualified shall take office at noon on the last Friday in November following their election.

(Added by Stats. 1975, Ch. 513.)



9356

(a) Except as provided in subdivision (b), directors shall be elected at large.

(b) A district may, by ordinance, provide for the election of directors by division. In order to reduce election costs, the divisions shall be established along the boundaries of existing voting precincts. Prior to adopting an ordinance pursuant to this subdivision, the text of the proposed ordinance, including proposed division boundaries, shall be published pursuant to Section 6066 of the Government Code, together with notice of the hearing at which the ordinance will be considered. At the time stated in the notice for the hearing, the board of directors shall consider the proposal and shall hear any and all objections thereto. If, after the hearing, the board determines it to be in the best interests of the district, it shall adopt the ordinance as proposed or as amended at the hearing. Directors in office at the time of adoption of the ordinance shall remain in office until the next general district election, at which a director shall be elected to each division established by the ordinance. The directors elected at that election shall meet and classify themselves by lot into two classes as nearly equal in number as possible. The term of office of those in the class having the least number shall expire at noon on the last Friday in November of the next even-numbered year after the year in which the meeting is held. The term of office of those in the other class shall expire at noon on the last Friday in November of the second even-numbered year after the year in which the meeting is held.

(c) If it is proposed to change the number of directors of a district divided into divisions, or if it is proposed to change the number of divisions in a district, that change shall be conditional upon adoption by the board of directors of a new or revised ordinance under subdivision (b) and the provisions and procedures of subdivision (b) shall be applicable thereto.

(d) Notwithstanding subdivisions (b) and (c), in any district in which directors are appointed pursuant to Section 9314 or 9316, the board of supervisors of the principal county shall make the appointments by division, as called for in the ordinance adopted pursuant to subdivision (b), and those appointments shall become effective, and the terms of existing directors shall expire, on the same date as if the directors were elected.

(Amended by Stats. 1993, Ch. 1279, Sec. 1. Effective October 11, 1993.)



9357

Members of county boards of supervisors shall not be eligible to simultaneously hold office as a district director.

(Added by Stats. 1991, Ch. 831, Sec. 16.)



9358

Nomination of candidates shall be in writing and signed by at least five landowners of the district. Nominations shall be filed with the county elections official of the principal county.

(Amended by Stats. 2003, Ch. 811, Sec. 27. Effective January 1, 2004.)



9359

Except as election of directors by division may be provided pursuant to Section 9356, all registered voters in a district shall be qualified electors and eligible to vote in district elections.

(Added by Stats. 1991, Ch. 831, Sec. 18.)






ARTICLE 9. General Powers of District

9401

The board of directors of a district shall manage and conduct the business and affairs of the district.

(Repealed and added by Stats. 1975, Ch. 513.)



9402

The directors shall be empowered to conduct surveys, investigations, and research relating to the conservation of resources and the preventive and control measures and works of improvement needed, publish the results of such surveys, investigations, or research, and disseminate information concerning such preventive control measures and works of improvement; provided, however, that in order to avoid duplication of surveys, investigations, and research activities, the directors shall seek the cooperation of local, state, and federal agencies.

(Repealed and added by Stats. 1975, Ch. 513.)



9403

The directors may accept gifts and grants of money from any source whatsoever to carry out the purposes of the district.

(Repealed and added by Stats. 1975, Ch. 513.)



9403.5

The directors may establish and charge fees for services provided by the district to, and upon the request of, persons or governmental entities. No fee shall exceed the cost reasonably borne by the district in providing the service.

(Added by Stats. 1991, Ch. 831, Sec. 19.)



9404

The directors may execute all necessary contracts. They may employ such agents, officers, and employees as may be necessary, prescribe their duties, and fix their compensation.

(Repealed and added by Stats. 1975, Ch. 513.)



9405

The directors may acquire by purchase, lease, contract, or gift all lands and property necessary to carry out the plans and works of the district. The directors may acquire conservation easements as provided in Chapter 4 (commencing with Section 815) of Title 2 of Part 2 of Division 2 of the Civil Code on lands within the district. A district acquiring a conservation easement shall prepare a management plan for the easement which fully describes the intent and legal obligations respecting the easement and which shall be consistent with the goals of the State Soil Conservation Plan and other policies adopted pursuant to Section 9108.

(Amended by Stats. 1991, Ch. 831, Sec. 20.)



9406

The directors may take conveyances, leases, contracts, or other assurances for all property acquired by the district, in the name, and for the uses and purposes, of the district.

(Repealed and added by Stats. 1975, Ch. 513.)



9407

The directors may sue and be sued in the name of the district and may appear in person or by counsel.

(Repealed and added by Stats. 1975, Ch. 513.)



9408

(a) The directors may cooperate and enter into contracts or agreements with the state, the United States, any county, any city, any other resource conservation or other public district in this state, any person, or the commission, in furtherance of the provisions of this division, and to that end may use any funds available to the district as provided in this chapter, and may accept and use contributions of labor, money, supplies, materials, or equipment useful for accomplishing the purposes of the district.

(b) Districts may cooperate with counties and cities on resource issues of local concern. It is the intent of the Legislature to encourage districts to facilitate cooperation among agencies of government to address resource issues of local concern.

(c) Districts may cooperate with federal, state, and local agencies and owners of private lands under the agreement between the California Association of Resource Conservation Districts and various public and private entities known as the coordinated resource management and planning memorandum of understanding.

(Amended by Stats. 1991, Ch. 831, Sec. 21.)



9409

The directors may make improvements or conduct operations on public lands, with the cooperation of the agency administering and having jurisdiction thereof, and on private lands, with the consent of the owners thereof, in furtherance of the prevention or control of soil erosion, water conservation and distribution, agricultural enhancement, wildlife enhancement, and erosion stabilization, including, but not limited to, terraces, ditches, levees, and dams or other structures, and the planting of trees, shrubs, grasses, or other vegetation.

(Repealed and added by Stats. 1975, Ch. 513.)



9410

The directors may operate and maintain, independently or in cooperation with the United States or this state or any state agency or political subdivision or any person, any and all works constructed by the district.

(Added by Stats. 1975, Ch. 513.)



9411

The directors may disseminate information relating to soil and water conservation and erosion stabilization, and may conduct demonstrational projects within, or adjacent to, the district on public land, with the consent of the agency administering or having jurisdiction thereof, or on private lands, with the consent of the owners thereof, independently or in cooperation with the United States, this state or any political subdivision or public district thereof, or any person.

(Added by Stats. 1975, Ch. 513.)



9412

Each district may provide technical assistance to private landowners or land occupants within the district to support practices that minimize soil and related resource degradation. When in the judgment of the directors it is for the benefit of the district so to do, they may give assistance to private landowners or land occupants within the district in seeds, plants, materials and labor, and may loan or rent to any such private landowner or land occupant agricultural machinery or other equipment. No such assistance shall be given or any such loans made unless the landowner or land occupant receiving the aid or assistance agrees to devote and use the aid or assistance on his or her lands within the district in furtherance of objectives of the district and in accordance with district plans or regulations. Notwithstanding the fact that the landowner or land occupant is also a director, any landowner is qualified to and may receive assistance or loans under this section.

(Amended by Stats. 1991, Ch. 831, Sec. 22.)



9413

(a) Each district may develop districtwide comprehensive annual and long-range work plans as provided in this section. These plans shall address the full range of soil and related resource problems that are found to occur in the district.

(b) The long-range work plans may be adopted and updated every five years, in accordance with a standard statewide format which shall be established by the commission. Districts may amend the long-range plan prior to the five-year update in order to address substantive changes occurring since the adoption of the most recent long-range work plan. The long-range plans shall serve the following functions:

(1) Identification of resource issues within the district for purposes of local, state, and federal resource conservation planning.

(2) Establishment of long-range district goals.

(3) Provision of a framework for directors to identify priorities for annual district activities.

(4) Provision of information to federal, state, and local governments and the public concerning district programs and goals.

(5) Setting forth a basis for evaluating annual work plan achievements and allocating available state funding to the district.

(6) Involvement of other agencies and organizations in the district planning process in order to help ensure support in implementing district plans.

(c) The annual work plans may be adopted on or before March 1 of each year in a format which shall be consistent with the district s long-range work plan. The annual work plans shall serve the following functions:

(1) Identification of high priority actions to be undertaken by the district during the year covered by the plan.

(2) Identification of the person or persons responsible for undertaking each planned task, how it will be performed, when it will be completed, what constitutes completion, and the cost.

(3) Demonstration of the relationship of annual tasks to the long-range district goals identified in the long-range work plan.

(4) Provision of assistance to the local field office of the Soil Conservation Service of the United States Department of Agriculture in adjusting staff and program priorities to match district goals.

(5) Informing the public of the district s goals for the year.

(6) Involvement of other agencies and organizations in the district planning process in order to help ensure support in implementing district plans.

(7) Provision of a basis for assisting the commission in determining district eligibility for state funding under this division.

(d) A district may prepare an annual district report. The annual district report shall be completed on or before September 1 of each year in a format consistent with the long-range and annual plans, so that progress made during the reporting period towards district goals can be readily determined. The annual report shall serve the following functions:

(1) To report on the district s achievements during the reporting period to the commission, the department, the board of supervisors of any county in which the district is located, and any agency that reviews district requests for funding assistance.

(2) To increase public awareness of district activities.

(3) To compare district accomplishments during the reporting period with annual work plan objectives for that period and to identify potential objectives for the next annual work plan.

(Repealed and added by Stats. 1991, Ch. 831, Sec. 24.)



9414

Directors may accept, by purchase, lease, or gift, and administer any soil conservation, water conservation, water distribution, erosion control, or erosion prevention project located within the district undertaken by the United States or any of its agencies, or by this state or any of its agencies.

(Added by Stats. 1975, Ch. 513.)



9415

The directors may manage, as agents of the United States or any of its agencies, or of this state or any of its agencies, any soil conservation, water conservation, water distribution, flood control, erosion control, erosion prevention, or erosion stabilization project, within or adjacent to the district; and may act as agent for the United States, or any of its agencies, or for this state or any of its agencies, in connection with the acquisition, construction, operation, or administration of any soil conservation, water conservation, water distribution, flood control, erosion control, erosion prevention, or erosion stabilization project within or adjacent to the district.

(Added by Stats. 1975, Ch. 513.)



9416

The directors may establish standards of cropping and tillage operations and range practices on private land as a condition to expenditure by the district of district or other funds, or to the doing by the district of any work of any nature, on private lands.

(Added by Stats. 1975, Ch. 513.)



9417

(a) The directors of any district may cooperate with the directors of any other district in respect to matters of common interest or benefit to the districts. An association of resource conservation districts may be organized to facilitate that cooperation, to provide for the loan of equipment and tools by one district to another, and for the making of investigations and studies and the carrying out of projects of joint interest to the districts participating therein.

(b) It is the intent of the Legislature to encourage districts to organize in countywide or regional associations for the purposes of (1) providing coordinated representation of districts before federal, state, and local governmental agencies and (2) coordinating program planning, funding, and delivery of services.

(Amended by Stats. 1991, Ch. 831, Sec. 25.)



9417.5

It is the intent of the Legislature that concerned state agencies, in cooperation with resource conservation districts and other appropriate local entities, work with the agencies of the United States Department of Agriculture and the Department of the Interior, the Environmental Protection Agency, and other federal agencies, to maximize cooperative opportunities for federal, state, and private funding for competitive grants and contracts for watershed protection, restoration, and enhancement programs of resource conservation districts.

(Added by Stats. 1994, Ch. 719, Sec. 3. Effective January 1, 1995.)



9418

The directors of any district may call upon the district attorney of the principal county for legal advice and assistance in all matters concerning the district, except that if the principal county has a county counsel, then the directors shall call upon him for such legal advice and assistance. The district attorney or county counsel, as may be appropriate, shall, upon the request being made, give such advice and assistance.

(Added by Stats. 1975, Ch. 513.)



9419

(a) The directors may engage in activities designed to promote a knowledge of the principles of resource conservation throughout the district and for that purpose may develop educational programs both for children and for adults. In the development of those programs, the directors may authorize the giving of awards and prizes for outstanding achievement.

(b) Each district may develop and disseminate or utilize conservation education programs for use in kindergarten through grade 12. As an option to developing these programs independently, it is the intent of the Legislature to encourage both collaboration with other organizations and incorporation of elements of existing programs.

(c) A district may conduct workshops on the relationships between soil and related resource problems and their effects on other resources, such as wildlife and water quality.

(d) A district may sponsor programs that address land use practices which reduce water and wind erosion, soil contamination, soil salinity, agricultural land conversion, loss of soil organic matter, soil subsidence, and soil compaction and associated poor water infiltration.

(Amended by Stats. 1991, Ch. 831, Sec. 26.)



9420

The board of directors of a district may appoint advisory committees to provide technical assistance in addressing soil and related resource problems, to assist in coordinating conservation programs and activities, and to share information relating to the functions or purposes of the district. Representatives of state, federal, and local governmental agencies, including school districts, as well as private organizations, may serve on these advisory committees.

(Repealed and added by Stats. 1991, Ch. 831, Sec. 28.)






ARTICLE 10. Property of District

9451

The legal title to all property acquired by a district under the provisions of this division shall immediately and by operation of law vest in such district, and shall be held by such district for its uses and purposes under this division.

(Added by Stats. 1975, Ch. 513.)



9452

The directors are hereby authorized and empowered to hold, use, acquire, manage, occupy and possess property of any kind, and may lease or sell it as provided in this article.

(Added by Stats. 1975, Ch. 513.)



9453

The directors may determine by resolution entered upon their minutes that any property, real or personal, held by such district is no longer necessary to be retained for the uses and purposes of the district, and may thereafter sell or lease such property.

(Added by Stats. 1975, Ch. 513.)



9454

Notwithstanding anything to the contrary in Section 9453, the directors may lease district equipment to any other public district for use by such public district for resource conservation purposes on land within the boundaries of a resource conservation district or on land adjacent to the district and under the jurisdiction of such other district, if such use will directly affect the land within the resource conservation district.

(Added by Stats. 1975, Ch. 513.)



9455

A sale or conveyance of any property held by a resource conservation district, executed by the president and secretary thereof, in accordance with a resolution of the directors of the district, when the property is sold for a valuable consideration, shall convey good title to the property so conveyed.

(Added by Stats. 1975, Ch. 513.)



9456

The proceeds of any such sale shall be paid into the county treasury of the principal county for the use of the district.

(Added by Stats. 1975, Ch. 513.)



9457

The board of directors shall adopt purchasing policies and procedures governing the purchase of supplies and equipment as required by Sections 54201 through 54204, inclusive, of the Government Code. The policies shall be in writing, copies of which shall be available for public distribution.

(Added by Stats. 1975, Ch. 513.)






ARTICLE 11. Inclusion of Lands

9481

The inclusion of additional lands in a district shall be made in accordance with the provisions of the District Reorganization Act of 1965, Division 1 (commencing with Section 56000) of Title 6 of the Government Code, except that unless otherwise provided in this chapter, the lands included in any district need not be contiguous but they shall be susceptible of the same general plan or system for the control of runoff, the prevention or control of soil erosion, and the development and distribution of water, or land improvement.

(Added by Stats. 1975, Ch. 513.)






ARTICLE 12. Dissolution

9491

A district may be dissolved in accordance with the provisions of the District Reorganization Act of 1965, Division 1 (commencing with Section 56000) of Title 6 of the Government Code.

(Added by Stats. 1975, Ch. 513.)









CHAPTER 4. District Finance

ARTICLE 1. Regular Assessments

9501

The directors shall, on or before January 1 of the calendar year during which an assessment is to be levied for the first time, notify the State Board of Equalization as provided in Revenue and Taxation Code Sections 756 and 759 and, annually on or before August lst, furnish the county auditor and the board of supervisors an estimate in writing of the amount of money necessary to be raised by assessment for the purposes of the district for the next ensuing fiscal year.

(Added by Stats. 1975, Ch. 513.)



9502

If the district lies in more than one county the directors shall divide the amount of the estimate in the proportion to the value of the land in the district lying in each county. The value shall be determined from the last assessment rolls of the counties. The directors shall furnish the auditors and boards of supervisors of each of the respective counties a statement of the part of the estimate apportioned to the county.

(Added by Stats. 1975, Ch. 513.)



9503

The total amount of the estimate shall be sufficient to raise the amount of money necessary during the ensuing year to pay the incidental expenses of the district, the costs of the work which the directors may deem advisable to be done during the ensuing year, the estimated costs of repairs to and maintenance of the property and works of the district, and the estimated expenses of any action or proceeding to which the district is or may be a party, including the cost of employing engineers and attorneys.

(Added by Stats. 1975, Ch. 513.)



9504

Assessments levied pursuant to this article shall be known as regular assessments.

(Added by Stats. 1975, Ch. 513.)



9505

The regular assessment in any one year shall not exceed two cents ($0.02) on each one hundred dollars ($100) of assessed valuation of the land, exclusive of improvements, trees, and mineral rights, within the district. The valuation shall be determined according to the last assessment roll, reduced proportionately when mineral rights, standing trees, or timber are involved.

The cost to the assessor, if any, of recomputing assessed valuations in accordance with this section shall be paid by the district requesting an assessment levy pursuant to this article.

(Added by Stats. 1975, Ch. 513.)



9506

The board of supervisors of each county in which there lies any portion of the district shall, annually, at the time of levying county taxes, levy an assessment on the land exclusive of improvements, trees, and mineral rights, within the county and within the district to be known as the ____ (name of district) Resource Conservation District assessment, sufficient to raise the amount reported to them in the estimate of the directors.

(Added by Stats. 1975, Ch. 513.)



9507

The rate, as determined by the board, shall be such as will produce, after due allowance for delinquency, the amount determined as necessary to be raised by taxation on the secured roll. On or before September 1st of each year the board shall fix the rate, composed of the number of cents or fraction thereof for each one hundred dollars ($100) of assessed valuation of land exclusive of improvements and mineral rights, such as will produce, after due allowance for delinquency, the amount determined as necessary to be raised by taxation on the secured roll.

(Added by Stats. 1975, Ch. 513.)



9508

If the board fails to levy the assessment the auditor of the county shall do so, providing the directors have requested the assessment.

(Added by Stats. 1975, Ch. 513.)



9509

The assessment shall be computed and entered on the assessment roll by the auditor.

(Added by Stats. 1975, Ch. 513.)



9510

The provisions of law relating to the levy and collection of county taxes and the duties of county officers with respect thereto, insofar as they are applicable and not in conflict with this chapter, are hereby adopted and made part of this chapter. Said officers are liable on their several official bonds for the faithful discharge of their duties under this chapter.

(Added by Stats. 1975, Ch. 513.)



9511

The treasurers of each of the counties, other than the principal county, shall, not less than twice a year or upon order of the directors, settle with the directors and pay to the treasurer of the principal county all money belonging to the district and in their possession.

(Added by Stats. 1975, Ch. 513.)



9512

If during the current fiscal year the directors are not, by reason of the fact that no assessment has been levied, collecting a regular assessment levied during the year immediately preceding, then notwithstanding other provisions of this code, the board of supervisors in each county in which a soil conservation district, or a portion thereof is located may, upon a showing by the directors that funds are needed for the purposes of the district for the current year, appropriate money from the general fund of the county for the use of said district in an amount equal, during any one year, to the amount which said district could have raised by assessment, as limited by this code, in said current year, or so much thereof as may be required. This provision shall not be deemed to prohibit the board of supervisors from appropriating to such districts sums in excess of these amounts.

(Added by Stats. 1975, Ch. 513.)



9513

A district may impose a special tax pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code. The special taxes shall be applied uniformly to all taxpayers or all real property within the district, except that unimproved property may be taxed at a lower rate than improved property.

(Added by Stats. 1991, Ch. 70, Sec. 7.)






ARTICLE 2. District Fiscal Procedure

9521

(a) Except as provided in subdivision (b), the treasury of the principal county is the depository of all of the funds of the district.

(b) As an alternative to using the county treasury as depository, a district may adopt a resolution transferring responsibility for the district treasury to the board of directors of the district, which shall deposit district funds as provided in Article 2 (commencing with Section 53630) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code. Following adoption of the resolution, the provisions of this article relating to the county treasurer and county treasury shall not apply to the district.

(Amended by Stats. 1991, Ch. 831, Sec. 29.)



9522

The treasurer of the principal county shall receive and receipt for all money of the district and place the same to the credit of the district. He is responsible on his official bond for the safekeeping and disbursement, in the manner provided in this article, of the money of the district held by him.

(Added by Stats. 1975, Ch. 513.)



9523

The treasurer shall pay out money of the district only upon warrants approved by the county auditor, drawn upon order of the board of directors signed by the president and attested by the secretary.

Whenever two or more districts enter into a joint powers agreement, or whenever a district enters into a joint powers agreement with other agencies of the state, the agency or entity administering the agreement shall determine where its funds shall be deposited and how such funds shall be paid out.

(Added by Stats. 1975, Ch. 513.)



9524

The treasurer shall report in writing at each regular meeting of the directors and as often at other times as the directors may request the amount of money on hand, and the receipts and disbursements since his last report. The report shall be verified and filed with the secretary.

(Added by Stats. 1975, Ch. 513.)



9525

The directors or other officers or employees of a district shall have no power to incur any indebtedness or liability in excess of the amount of money available under the provisions of this division. Any debt or liability incurred in excess of the express provisions of this division is void. Except, however, that nothing in this section shall prevent the directors from borrowing from such federal, state, county, public or private funds which are, or which may in the future become, available to the directors for the furthering of the work of the district in any manner or by the sale of bonds payable solely from any revenue of the district, if the assets acquired by such a loan or bond constitute the entire security for the loan or bond and if no indebtedness or liability is incurred by the directors in excess of the amount of the assets acquired.

(Added by Stats. 1975, Ch. 513.)



9526

The directors at their regular monthly meeting in July of each year shall make and file with the secretary a verified statement of the financial condition of the district showing particularly the receipts and disbursements of the preceding fiscal year together with the source of the receipts and the purposes of the disbursements.

(Added by Stats. 1975, Ch. 513.)



9527

The annual financial statement shall be posted or published as the directors may determine. Such posting or publication shall be commenced within 10 days after the financial statement is filed with the secretary. If it is posted it shall be posted at the place of regular meeting of the directors and copies thereof shall be made available for delivery to any landowner in the district upon his request to the secretary. If the statement is published, it shall be published pursuant to Section 6066 of the Government Code in the principal county and in each other county in which any part of the district lies.

(Added by Stats. 1975, Ch. 513.)



9528

An annual audit of the books, accounts, records, papers, money, and securities shall be made as required by Section 26909 of the Government Code.

(Added by Stats. 1975, Ch. 513.)



9529

The directors of the district may, at such times as they deem necessary, determine whether any portion of the money on deposit in the treasury of the principal county is not necessary for immediate use; and if so, it shall determine the amount, which amount shall thereupon be designated as surplus money and transferred to a surplus money account in the treasury of the principal county.

(Added by Stats. 1975, Ch. 513.)



9530

(a) Surplus moneys, as determined pursuant to Section 9529, shall be invested exclusively in bonds or interest-bearing notes or obligations of the United States, or those for which the faith and credit of the United States are pledged for the payment of principal and interest.

(b) Interest earned and other increment derived from any investment under this section shall be credited to the surplus money account for investment under this section.

(Added by Stats. 1975, Ch. 513.)






ARTICLE 3. Claims

9541

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 1975, Ch. 513.)






ARTICLE 4. District Election Costs

9545

Except as provided in Section 9546, the county shall pay any and all costs attributable to the conduct of district elections and shall be reimbursed for such expenditure the following year by a special assessment levied and collected in the same manner as regular assessments pursuant to the provisions of Article 1 (commencing with Section 9501), except that the limitations set forth in Section 9505 shall not apply to such assessment.

(Amended by Stats. 1976, Ch. 305.)



9546

The county shall bill any candidate for district office for the actual prorated costs of printing, handling, and translating his statement of qualifications contained in the voter s pamphlet accompanying the sample ballot.

(Added by Stats. 1976, Ch. 305.)









CHAPTER 5. District Reorganization

ARTICLE 1. Consolidation

9601

Any two or more contiguous districts, or districts situated within the same geophysical area, organized under this division may consolidate in accordance with the provisions of the District Reorganization Act of 1965, Division 1 (commencing with Section 56000) of Title 6 of the Government Code.

(Repealed and added by Stats. 1975, Ch. 513.)






ARTICLE 2. Partition

9611

A partition of a district shall be made in accordance with the District Reorganization Act of 1965, Division 1 (commencing with Section 56000) of Title 6 of the Government Code.

(Added by Stats. 1975, Ch. 513.)






ARTICLE 3. Changing Name of District

9621

A district may change its name by action of the board of supervisors of the principal county as provided by this article.

(Added by Stats. 1975, Ch. 513.)



9622

Whenever in the judgment of the board of directors it is for the best interest of a district that its name be changed to a stated name, it may pass a resolution reciting such fact.

(Added by Stats. 1975, Ch. 513.)



9623

A copy of the resolution shall be forwarded to the board of supervisors of the principal county with the request that the name of the district be changed to the stated name.

(Added by Stats. 1975, Ch. 513.)



9624

The board of supervisors of the principal county shall consider this request at their next regular meeting and may grant or deny the request. Their action shall be officially recorded in their minutes.

(Added by Stats. 1975, Ch. 513.)



9625

If the action of the board of supervisors on this request is negative, they shall forward a copy of the resolution to the board of directors initiating the request.

(Added by Stats. 1975, Ch. 513.)



9626

If the action of the board of supervisors on this request is favorable, it shall cause certified copies of the resolution to be forwarded to the board of directors initiating the request, the boards of supervisors and county clerks of all the other counties in which any portion of the district lies and the State Board of Equalization.

(Amended by Stats. 1998, Ch. 829, Sec. 45. Effective January 1, 1999.)



9627

On acknowledgment of the change of name by the Secretary of State, the name of the district shall be considered changed.

(Added by Stats. 1975, Ch. 513.)






ARTICLE 4. Transferring Lands From One District to Another

9635

One district may transfer land within its boundaries to a district contiguous thereto in accordance with the provisions of the District Reorganization Act of 1965, Division 1 (commencing with Section 56000) of Title 6 of the Government Code.

(Added by Stats. 1975, Ch. 513.)









CHAPTER 9. Federal Aid Projects

9751

In order to carry out the purposes of the Soil Conservation and Domestic Allotment Act enacted by the Congress of the United States, the State Resource Conservation Commission (hereinafter referred to as commission ) is hereby designated as the agency of the State of California to administer any state plan authorized by this chapter which shall be approved by the Secretary of Agriculture of the United States (hereinafter referred to as the Secretary of Agriculture ) for the State of California pursuant to the provisions of the Soil Conservation and Domestic Allotment Act.

(Added by Stats. 1975, Ch. 513.)



9752

The commission is hereby authorized, empowered and directed to formulate and submit to the Secretary of Agriculture, in conformity with the provisions of the Soil Conservation and Domestic Allotment Act, a state plan for each calendar year beginning with the year 1949. It shall be the purpose of each such plan to promote such utilization of land and such farming practices as the commission finds will tend, in conjunction with the operation of such other plans as may be approved for other states by the Secretary of Agriculture, to preserve and improve soil fertility, promote the economic use of land, diminish the exploitation and wasteful and unscientific use of natural soil resources, and reestablish and maintain the ratio between the purchasing power of the net income per person on farms and that of the income per person not on farms as defined in subsection (a) of Section 7 of the Soil Conservation and Domestic Allotment Act. Each such plan shall provide for adjustments in the utilization of land and in farming practices, through agreements with producers or through other voluntary methods, and for benefit payments in connection therewith, and also for such methods of administration not in conflict with any law of this state and such reports as the Secretary of Agriculture finds necessary for the effective administration of the plan and for ascertaining whether the plan is being carried out according to its terms.

(Added by Stats. 1975, Ch. 513.)



9753

Upon the acceptance of each such plan by the Secretary of Agriculture, the commission is authorized and empowered to accept and receive all grants of money made pursuant to the Soil Conservation and Domestic Allotment Act for the purpose of enabling the state to carry out the provisions of such plan, and all such funds, together with any moneys which may be appropriated by the state for such purpose, shall be available to the commission for expenditures necessary in carrying out the plan, including administrative expenses, expenditures in connection with educational programs in aid of the plan, and benefit payments.

(Added by Stats. 1975, Ch. 513.)



9754

In carrying out the provisions of each such plan, the commission shall have power: to employ such agents or agencies, and to establish such agencies, as it may find to be necessary; to cooperate with local and state agencies and with agencies of other states and of the federal government; to conduct research and educational activities in connection with the formulation and operation of such plan; to enter into agreements with producers, and to provide by other voluntary methods, for adjustments in the utilization of land and in farming practices, and for payments in connection therewith in amounts which the commission determines to be fair and reasonable.

(Added by Stats. 1975, Ch. 513.)



9755

For the purpose of carrying out each such plan according to its terms, the commission is hereby authorized to delegate any of the powers herein conferred to such agents or agencies as may be designated by the commission and approved by the Secretary of Agriculture.

(Added by Stats. 1975, Ch. 513.)



9757

Nothing herein shall be construed or operate to impose any obligation or liability upon the commission or other than as herein specified.

(Added by Stats. 1975, Ch. 513.)






CHAPTER 10. Improvement Districts in Resource Conservation Districts

ARTICLE 1. Formation

9801

For purposes of cooperating with landowners or any other agency or for purposes of cooperating with the United States under provisions of the Watershed Protection and Flood Prevention Act (Chapter 656, Public Law 566, 83rd Cong., 2nd Session), and all acts amendatory thereof or supplementary thereto, lands which need not be contiguous may be formed into an improvement district for constructing, both in or for the improvement district, one or more of the following:

(a) Flood prevention improvements, including structural and land treatment measures.

(b) Improvements for the agricultural phases of conservation, development, utilization, drainage disposal, and distribution of water.

(c) Improvements for prevention or stabilization of soil erosion.

(Repealed and added by Stats. 1975, Ch. 513.)



9802

As used in connection with improvement districts:

(a) Improvement includes operation, maintenance, change, and acquisition of existing works, and the construction, operation, and maintenance of new works.

(b) Construction includes, but is not limited to, the preparation and execution of plans, maintenance and operation.

(c) Real property means land only.

(d) Owner of real property means owner of land .

(e) Improvement district means a resource conservation district improvement district formed pursuant to this chapter.

(f) Land means land within the improvement district or proposed improvement district.

(Repealed and added by Stats. 1975, Ch. 513.)



9803

The formation of an improvement district shall be proposed and the petition therefor shall be signed by two-thirds or more in number of the owners of real property in the proposed improvement district.

(Repealed and added by Stats. 1975, Ch. 513.)



9804

A petition for the formation of an improvement district shall contain all of the following:

(a) Statement of the plans of the proposed improvement.

(b) Description of the land of the proposed improvement district.

(c) Names of the owners of all real property within the proposed improvement district with their last known addresses.

(d) Description and assessed value of the real property owned in the proposed improvement district by each owner, which shall be according to the next preceding equalized assessment roll. District owned real property in the proposed improvement district shall be described whether or not it appears on the next preceding assessment roll.

(e) Signatures of the petitioners.

(Repealed and added by Stats. 1975, Ch. 513.)



9805

The petition, all proceedings in reference to it, the improvement district, and the real property in it shall be designated by a number.

(Repealed and added by Stats. 1975, Ch. 513.)



9806

The petition may consist of any number of separate instruments, which shall be duplicates except as to signatures.

(Repealed and added by Stats. 1975, Ch. 513.)



9807

A petition to form an improvement district shall be filed with the secretary of the district and may be inspected by all persons interested.

(Repealed and added by Stats. 1975, Ch. 513.)



9808

Upon receipt of a petition to form an improvement district the directors shall cause a survey to be made of the proposed improvements, if any.

(Added by Stats. 1975, Ch. 513.)



9809

If the survey shows that the improvements are feasible, the directors shall cause to be prepared the following:

(a) Plans and specifications of the improvements proposed to be constructed when the petition proposes the construction of improvements.

(b) An estimate of the cost of the proposed improvements, which may include an amount not in excess of 10 percent of the aggregate cost of the proposed improvements to create a reserve fund to be used and applied as additional security for the payment of principal of and interest on any warrants of the improvement district issued against assessments levied for the payment of the cost of the proposed improvements.

(c) Statement of the proposed assessment for the cost of the proposed improvements apportioned to each parcel of real property in the proposed improvement district as the parcels appear on the last equalized assessment roll and to district owned real property in the proposed improvement district whether or not it appears on the last equalized assessment roll, which assessments shall be apportioned in accordance with the assessed value of the real property, as such value is shown on the next preceding equalized assessment roll.

(Added by Stats. 1975, Ch. 513.)



9810

If there are any, the plans and specifications, estimate of cost, and the statement of the proposed assessment shall be filed with the secretary of the district and may be inspected by all persons interested.

(Added by Stats. 1975, Ch. 513.)



9811

After the filing of the formation petition, and if any, the plans and specifications, the estimate of cost, and statement of the proposed assessment, the directors shall give notice of a hearing upon the petition, and if a special assessment is to be levied in the improvement district pursuant to this chapter, the notice shall also state that the hearing is called to determine whether or not the special assessment should be levied.

(Added by Stats. 1975, Ch. 513.)



9812

Notice of the hearing shall be given by all of the following:

(a) Posting a notice in three public places within the proposed improvement district.

(b) Publication of the notice pursuant to Section 6066 of the Government Code in the principal county of the district.

(c) Mailing a copy of the notice to the last known address of all of the owners of real property in the proposed improvement district to the addresses appearing in the petition.

The notices shall be posted and mailed not less than 20 days prior to the date set for the hearing.

(Added by Stats. 1975, Ch. 513.)



9813

At the hearing the directors shall hear any objections coming before it to any of the following:

(a) The petition.

(b) The formation of the improvement district.

(c) The real property to be included within the improvement district.

(d) The plans and specifications.

(e) The estimate of cost.

(f) The proposed assessment.

(g) The apportionment of the assessment.

(Added by Stats. 1975, Ch. 513.)



9814

At the hearing the directors shall make any changes in reference to the matters set forth in Section 9813 as they consider proper. The directors may exclude any part of the real property described in the petition from the proposed improvement district and may include additional real property.

(Added by Stats. 1975, Ch. 513.)



9815

If any additional real property is included in the proposed improvement district, the hearing shall be continued and the owners of the added real property given personal notice of not less than 20 days of the addition of the land to the improvement district.

(Added by Stats. 1975, Ch. 513.)



9816

The directors may include in the plans and specifications such terms and conditions as to the respective parcels of real property in the improvement district with respect to tolls, charges, assessments, or the conservation or use of soil and water or any other matters as the directors deem necessary or proper.

(Added by Stats. 1975, Ch. 513.)



9817

Regardless of any findings made by the directors if more than one-third in number of the holders of title to the real property within a proposed improvement district object at the hearing to its formation or the levy of the proposed assessment, the directors shall deny the petition, and no further proceedings shall be had on it.

(Added by Stats. 1975, Ch. 513.)



9818

If at the hearing the directors find that it would not be for the best interests of the district and the proposed improvement district to form the improvement district the directors shall order the proceedings dismissed without prejudice to their renewal.

(Added by Stats. 1975, Ch. 513.)



9819

If the directors find that it would be for the best interests of the district and the proposed improvement district to form the improvement district, they shall make and enter in their minutes a final order:

(a) Approving the petition.

(b) Forming the improvement district.

(c) Levying the assessment if any is provided for and if the assessment is necessary.

(d) Apportioning the assessment, if levied, to the real property in the improvement district according to assessed value as shown on the next preceding equalized assessment roll.

(Added by Stats. 1975, Ch. 513.)



9820

The order shall contain a description of the lands within the improvement district.

(Added by Stats. 1975, Ch. 513.)



9821

The secretary shall cause a certified copy of the order creating the improvement district to be recorded in the office of the county recorder in each county in which any land of the improvement district is situated.

(Added by Stats. 1975, Ch. 513.)






ARTICLE 2. Assessments

9831

Any assessment levied pursuant to Section 9819 shall include both of the following sums:

(a) An amount equal to interest on any deferred payments at a rate not exceeding 7 percent each year.

(b) An amount equal to 10 percent more than all other sums to be raised by the assessment, in order to provide for anticipated delinquencies.

(Added by Stats. 1975, Ch. 513.)



9832

The assessment may be made payable in not more than 10 annual installments.

(Added by Stats. 1975, Ch. 513.)



9833

The directors, on or before the 15th day of August of each year, shall furnish the auditor and board of supervisors of each county in which any portion of the improvement lies a statement in writing of the amounts of the installments of the improvement district assessment, if any, due for the next ensuing fiscal year in respect of each parcel of real property within the improvement district.

(Added by Stats. 1975, Ch. 513.)



9834

Each annual installment of the improvement district assessments shall be collected by county officers in the same manner and at the same times as county taxes.

(Added by Stats. 1975, Ch. 513.)



9835

The provision of law relating to the collection of county taxes and the duties of county officers with respect thereto, insofar as they are applicable and not in conflict with this chapter, are hereby adopted and made a part of this chapter. Said officers are liable on their several official bonds for the faithful discharge of their duties under this chapter.

(Added by Stats. 1975, Ch. 513.)



9836

The treasurers of each of the counties, other than the principal county, shall, not less than twice a year or upon order of the directors, settle with the directors and pay to the principal county all money belonging to the improvement district and in their possession.

(Amended by Stats. 1981, Ch. 686, Sec. 4.)



9837

The assessment and each installment of it shall be and remain a lien on the real property in the improvement district in the same manner as and in addition to the annual assessment of the district.

(Added by Stats. 1975, Ch. 513.)



9838

Upon a change or resubdivision of any parcel of real property in an improvement district, the directors upon their own initiative or upon a petition of the owner of the parcel so changed or resubdivided, may reapportion the improvement district assessment upon the parcel, and the order of reapportionment shall be recorded in the same manner as the order levying the original assessment.

(Added by Stats. 1975, Ch. 513.)



9839

If the actual cost of the improvements is substantially less than the estimated cost the assessment may be reduced proportionately on each parcel by recomputing it based on actual costs with the percentage and interest provided for in Section 9831 added thereto. The reapportionment or a statement that the assessment on each parcel has been reduced by a designated percentage shall be recorded in the same manner as the order levying the original assessment.

Installments of assessments levied on district-owned real property becoming due while the real property is still owned by the district shall be paid by the district. Conveyance of such real property into private ownership shall not release the lien thereon of the assessment and the unpaid installments of it.

(Added by Stats. 1975, Ch. 513.)



9840

If the assessments levied upon real property in an improvement district are insufficient to pay the cost of improvements or the warrants issued for the improvements, a supplemental assessment shall be levied upon all of the real property in the improvement district sufficient to pay the cost or the warrants.

(Added by Stats. 1975, Ch. 513.)



9841

The procedure followed in making the supplemental levy shall be substantially the same as for making the original levy, except that no petition is required.

(Added by Stats. 1975, Ch. 513.)



9842

Whenever it is desired to do additional work or acquire additional property in or for an improvement district, upon the petition of two-thirds in number of the owners of real property in the improvement district, an additional assessment may be levied substantially in the same manner as the original assessment.

(Added by Stats. 1975, Ch. 513.)






ARTICLE 3. Inclusion of Land

9851

If at any time it is desired to include additional real property within an improvement district, a petition for inclusion signed by the owners of real property to be included may be filed with the directors.

(Repealed and added by Stats. 1975, Ch. 513.)



9852

The inclusion petition shall describe the boundaries of the improvement district as enlarged by the proposed inclusions and give the names and addresses of the owners of the additional real property in substantially the same manner as in the original petition for forming an improvement district.

(Repealed and added by Stats. 1975, Ch. 513.)



9853

The same proceedings shall be had on the improvement district inclusion petition as upon the original petition for the formation of an improvement district.

(Repealed and added by Stats. 1975, Ch. 513.)



9854

The directors may prescribe any conditions upon the inclusion of the real property that they deem just.

(Repealed and added by Stats. 1975, Ch. 513.)



9855

If any conditions not contained in the petition for inclusion are prescribed by the directors the real property shall not be included until two-thirds in number of the petitioners approve the conditions in writing.

(Repealed and added by Stats. 1975, Ch. 513.)






ARTICLE 4. Improvement District Management

9861

In a district containing an improvement district the directors and all of the officers of the district each respectively has all the rights, powers, and privileges as to the improvement district, its real property, and the proceedings in relation to the improvement district that each respectively has for the district of which the improvement district is a part including the right of the district to acquire, own, and hold property.

(Repealed and added by Stats. 1975, Ch. 513.)



9862

The directors may also hold property used or acquired in connection with the improvement in the name of the directors and their successors in office as trustees for the improvement district.

(Repealed and added by Stats. 1975, Ch. 513.)



9863

The directors of a district in which an improvement district exists may allow on terms that may be agreed upon any person to carry water through any conduit for the improvement of which the improvement district was formed and may cancel the right in the event that payments are not made in accordance with the agreed terms.

(Repealed and added by Stats. 1975, Ch. 513.)



9864

The work of improvement provided for in this chapter and the purchase of all supplies, material, and equipment therefor shall be performed by the district, or in the discretion of the directors contracts may be made for the work and material after notice calling for bids, as prescribed by the directors.

(Repealed and added by Stats. 1975, Ch. 513.)



9865

The directors may, in lieu in whole or in part of levying assessments for the operation of improvement district works, fix and collect reasonable charges for the use of water or for any other service furnished by means of the improvement district works.

(Repealed and added by Stats. 1975, Ch. 513.)



9866

All such tolls, connections charges, and additional assessments shall be held and applied upon and reduce the last installment or installments of the improvement district assessment.

(Repealed and added by Stats. 1975, Ch. 513.)



9867

The directors may provide for the maintenance and operation of the works of an improvement district from the funds of the resource conservation district in lieu of levying further improvement district assessments for such purposes.

(Repealed and added by Stats. 1975, Ch. 513.)



9868

Notwithstanding any other provision of this code, the directors of a district in which an improvement district exists may establish facilities use charges for the use of the facilities in such improvement district and, in establishing such charges, may provide that water shall be furnished or delivered through such facilities only to lands and real property in such improvement district in respect of which such facilities use charges or annual installments thereof, fixed as provided in this section, shall have been paid in advance. Such facilities use charges shall be in amounts equal to the respective amounts of the assessments theretofore levied against the real property in such improvement district for the purpose of providing such facilities. In establishing such charges the directors shall provide (a) that payment in full of any such assessment shall constitute payment in advance in full of such facilities use charge; (b) that all facilities use charges not so paid in advance in full shall be payable in annual installments, each such annual installment to be equal in amount to (i) the annual installment of the unpaid assessment theretofore levied against the real property in respect of which such charge is payable and due on or before the next succeeding November 20th plus interest thereon at the rate provided in the order levying such assessment plus 10 percent in addition (added for anticipated delinquencies), plus (ii) all delinquent annual installments, if any, of such unpaid assessment together with penalties and interest at said rate on such delinquent installments; and (c) that payment of any annual installment of any such facilities use charge shall constitute payment in full of the annual installment of such unpaid assessment due on or before the next succeeding November 20th and of all delinquent annual installments, if any, of such unpaid assessment.

(Repealed and added by Stats. 1975, Ch. 513.)



9869

On behalf of an improvement district the directors may do any or all acts necessary or desirable to carry out the purposes of the improvement district, including, but not limited to any or all of the following:

(a) Acquire without cost to the United States such land, easements, or rights-of-way as will be needed in connection with improvements installed or constructed with the financial assistance of the United States;

(b) Assume such share of the cost of installing or constructing any improvements involving the financial assistance of the United States as are equitable in consideration of the anticipated benefits from such improvements;

(c) Defray the costs of operation and maintenance of such works of improvement in accordance with such terms as may be agreed upon;

(d) Acquire, or provide assurance that the district, the improvement district, or the owners of real property have acquired, such water rights as may be needed in the installation and operation of the work of improvment;

(e) Obtain agreements to carry out soil conservation measures and proper farm plans from owners of real property in connection with such a work of improvement.

(Repealed and added by Stats. 1975, Ch. 513.)



9870

On behalf of an improvement district, the directors may cooperate and contract with the United States, or with any officer, department, bureau, or agency thereof, to accomplish any of the purposes of the improvement district, or to exercise any of the powers of the directors in relation to such improvement districts.

(Repealed and added by Stats. 1975, Ch. 513.)






ARTICLE 5. Improvement District Warrants

9881

A district may issue improvement district warrants signed by its president and secretary in face amount not exceeding in the aggregate the cost of the improvements exclusive of interest and amounts paid prior to the issuance of these warrants on the assessment levied to pay for the improvement.

(Repealed and added by Stats. 1975, Ch. 513.)



9882

Improvement district warrants shall be made payable in amounts and at the times corresponding substantially to the amounts and times of payment of the installments of the improvement district assessment.

(Repealed and added by Stats. 1975, Ch. 513.)



9883

Improvement district warrants shall bear interest at the rate fixed at the time of the levy of the improvement district assessment, and the interest may be made payable semiannually.

(Repealed and added by Stats. 1975, Ch. 513.)



9884

Coupons for the interest on these warrants may be attached to them.

(Repealed and added by Stats. 1975, Ch. 513.)



9885

Improvement district warrants may be made payable to any of the following:

(a) Bearer.

(b) Persons furnishing work, labor, or material.

(c) The contractor if the work of improvement is to be done under contract.

(Repealed and added by Stats. 1975, Ch. 513.)



9886

Improvement district warrants may be sold by the district for not less than par at either public or private sale.

(Repealed and added by Stats. 1975, Ch. 513.)



9887

Any surplus funds and any money held by a district in a sinking or depreciation fund may in the discretion of its directors be invested in the warrants of any improvement district within the district.

(Added by Stats. 1975, Ch. 513.)



9888

Except as otherwise provided by law, the cost of constructing, acquiring, or improving works of an improvement district shall be paid only out of the proceeds of an improvement district assessment levied upon and collected from the real property in the improvement district for such purposes.

(Added by Stats. 1975, Ch. 513.)



9889

Improvement district warrants shall be paid only out of the proceeds of an improvement district assessment levied upon and collected from the real property within the improvement district for improvement purposes.

(Added by Stats. 1975, Ch. 513.)



9890

Improvement district warrants or their proceeds shall be used solely for making the improvements for which the improvement district was formed and the necessary incidental expenses.

(Repealed and added by Stats. 1975, Ch. 513.)






ARTICLE 6. Advance Payment of Assessments

9901

At any time before improvement district warrants are issued, the amount of any improvement district assessment on any real property, exclusive of interest and the 10 percent added for anticipated delinquencies, may be paid in money to the treasurer of the principal county of the district.

(Repealed and added by Stats. 1975, Ch. 513.)



9902

Real property on which the amount of the improvement district assessment has been paid pursuant to Section 9901 shall not be subject to the annual installments of the assessments levied for the purposes of the improvement, but it shall be and remain liable for any assessments levied for operation and for any supplemental or additional improvement district assessments levied.

(Repealed and added by Stats. 1975, Ch. 513.)



9903

Any owner of real property of an improvement district who desires at any time to lessen or remove the lien upon his real property of any improvement district assessment may deliver to the treasurer of the principal county for cancellation warrants payable out of the assessment.

(Repealed and added by Stats. 1975, Ch. 513.)



9904

The directors may require warrants delivered to lessen or remove an improvement district assessment lien to be substantially of the average maturities of the issue of warrants.

(Repealed and added by Stats. 1975, Ch. 513.)



9905

The treasurer of the principal county shall notify the directors of the amount of the principal and interest due and to become due on the warrants delivered for cancellation. The directors shall thereupon cause the proper cancellation and proper record and credit to be made against the improvement district assessment on the real property of the person delivering the warrants.

(Repealed and added by Stats. 1975, Ch. 513.)






ARTICLE 7. Actions and Proceedings

9911

All acts, proceedings, conclusions, and findings of fact, including the levy of an assessment, by the directors of a district concerning an improvement district therein shall be conclusive except in an action or proceeding instituted within six months after the acts, proceedings, conclusions, or findings were had or made.

(Added by Stats. 1975, Ch. 513.)



9912

An action to determine the validity of an assessment or of any warrants may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1975, Ch. 513.)






ARTICLE 8. Dissolution of Improvement Districts

9921

At any time prior to the incurring of any indebtedness or upon the full payment of all indebtedness of an improvement district, a petition, signed and acknowledged by not less than the number of owners of real property constituting the improvement district required to sign a petition to form the improvement district, may be filed with the directors requesting that the improvement district be dissolved.

(Repealed and added by Stats. 1975, Ch. 513.)



9922

A hearing on dissolution shall be had in the same manner and after the same notice as is required for the formation of an improvement district.

(Repealed and added by Stats. 1975, Ch. 513.)



9923

The directors may, after the hearing, order the improvement district dissolved.

(Repealed and added by Stats. 1975, Ch. 513.)



9924

The order of dissolution shall be recorded in the same manner as the order forming the improvement district.

(Repealed and added by Stats. 1975, Ch. 513.)









CHAPTER 11. Tahoe Resource Conservation District

9951

The Tahoe Resource Conservation District is hereby created to consist of those parts of the Counties of Placer and El Dorado lying within the Tahoe Basin adjacent to Lake Tahoe and that additional and adjacent part of the County of Placer outside of the Tahoe Basin which lies southward and eastward of a line starting at the intersection of the basin crestline and the north boundary of Section 1, thence west to the northwest corner of Section 3, thence south to the intersection of the basin crestline and the west boundary of Section 10; all sections referring to Township 15 North, Range 16 East, M.D.B. & M. The district lands defined and described herein shall be as precisely delineated on official maps of the district.

(Repealed and added by Stats. 1975, Ch. 513.)



9952

(a) Except as otherwise provided in this chapter, the organization and functions of the Tahoe Resource Conservation District shall be governed by the provisions of this division.

(b) The initial Board of Directors of the Tahoe Resource Conservation District shall be composed of the following five persons who shall each be an owner of land within the area described in Section 9951:

(1) One person appointed by the California Tahoe Regional Planning Agency who may be a member of that agency.

(2) One person appointed by the City of South Lake Tahoe.

(3) One person appointed by the Board of Supervisors of El Dorado County.

(4) Two persons appointed by the Board of Supervisors of Placer County.

(c) Successors to the members of the initial board of directors shall be elected at a general resource conservation district election in accordance with this division.

(d) Moneys received by a resource conservation district pursuant to Section 9505 on lands transferred to the Tahoe Resource Conservation District shall be transferred to the Tahoe Resource Conservation District, and all costs of establishing the Tahoe Resource Conservation District shall be a first charge on those funds. The Board of Directors of the Tahoe Resource Conservation District shall determine whether the treasury of Placer County or of El Dorado County shall be the depository of the funds of the Tahoe Resource Conservation District for the purposes of Article 2 (commencing with Section 9521) of Chapter 4.

(Amended by Stats. 2006, Ch. 68, Sec. 4. Effective January 1, 2007.)



9953

It is not the intent of the Legislature that the Tahoe Resource Conservation District shall in any way affect the responsibilities, authority, and jurisdiction of the California Tahoe Regional Planning Agency, the Tahoe Regional Planning Agency, the California Tahoe Conservancy Agency, or the Tahoe Conservancy Agency.

(Repealed and added by Stats. 1975, Ch. 513.)






CHAPTER 12. Suisun Resource Conservation District

9960

The following definitions shall govern the interpretation of this chapter:

(a) Suisun Marsh means the Suisun Marsh as defined in Section 29101.

(b) Primary management area means the primary management area as defined in Section 29102.

(c) Suisun Marsh Protection Plan means the plan identified and defined in Section 29113.

(d) District means the Suisun Resource Conservation District.

(e) Board means the board of directors of the district.

(f) Individual ownership means a separate privately owned parcel of land within the primary management area. Contiguous parcels of land owned by the same legal entity comprise a single individual ownership.

(g) Department means the Department of Fish and Game.

(Amended by Stats. 1982, Ch. 1571, Sec. 1.)



9961

Except as otherwise expressly provided in this chapter, the organization, powers, and functions of the district shall be governed by the provisions of this division.

(Added by Stats. 1977, Ch. 1155.)



9962

(a) The district shall have primary local responsibility for regulating and improving water management practices on privately owned lands within the primary management area of the Suisun Marsh in conformity with Division 19 (commencing with Section 29000) and the Suisun Marsh Protection Plan.

(b) The district shall issue regulations requiring compliance with any water management plan or program for privately owned lands within the primary management area if the plan or program has been prepared by the district and approved and certified by the San Francisco Bay Conservation and Development Commission as a component of the local protection program required by Chapter 6 (commencing with Section 29500) of Division 19.

(c) Following certification of the district s component of the local protection program by the San Francisco Bay Conservation and Development Commission, the board or its employees may, after approval by a vote of four-fifths of the membership of the board, obtain an inspection warrant pursuant to Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure and enter onto privately owned lands within the primary management area for the purpose of determining whether or not the landowner is complying with the regulations of the district. Following a determination that a landowner is violating the regulations, and after written notice to the landowner, the board may request the District Attorney of the County of Solano to take appropriate action.

(d) The first violation by any person of any district regulation adopted pursuant to subdivision (b) shall be subject to a civil penalty not to exceed five hundred dollars ($500). A subsequent violation of the same district regulation by the same person shall be subject to a civil penalty not to exceed five thousand dollars ($5,000).

(e) The civil penalties prescribed in this section shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the District Attorney of the County of Solano. Such an action shall take precedence over all other civil matters on the calendar, except those matters to which equal precedence on the calendar is granted by law. Any penalty collected under this section shall be paid to the Treasurer of the County of Solano and shall be credited one-half to the county general fund and one-half to the district.

(Amended by Stats. 1982, Ch. 1571, Sec. 2.)



9963

Notwithstanding the provisions of Section 9803, the formation of an improvement district within the primary management area may be proposed and the petition therefor may be signed by a majority of the members of the board. Thereafter, proceedings with regard to the formation of the proposed improvement district shall be in accordance with Sections 9804 through 9821, inclusive. However, wherever petition is used in those provisions, it shall be deemed to refer to the petition of the majority of the members of the board; and, notwithstanding Section 9817, the petition shall not be required to be dismissed unless more than one-half of the holders of title to the real property within the proposed improvement district object to its formation or the levy of the proposed assessment.

(Added by Stats. 1977, Ch. 1155.)



9964

The district may, with the consent of the owner, levy special assessments on the lands of the consenting owner within the district pursuant to the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code) or the Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code) and issue bonds to represent unpaid assessments pursuant to the Improvement Act of 1911 or the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code) to finance the construction of improvements on those lands as provided by Section 9409.

Notwithstanding any provisions of Division 7 (commencing with Section 5000) or Division 12 (commencing with Section 10000) of the Streets and Highways Code, the district may contract for the construction of these improvements without inviting public bids therefor.

(Added by Stats. 1982, Ch. 1571, Sec. 3.)



9965

(a) The Legislature finds that compliance with the mandated regulations of the district will produce public benefits by improving wildlife habitat in the primary management area and that providing public funds to partially offset the costs of complying with those regulations would serve a valid public purpose. Assistance under this section shall not be treated as taxable income to a private landowner.

(b) Each year the district shall submit to the department an estimate of an amount sufficient to reimburse the private landowners in the primary management area for 50 percent of the operation and maintenance costs which it anticipates they will incur the following fiscal year in carrying out this chapter and Division 19 (commencing with Section 29000). Funds for this purpose shall not exceed five thousand dollars ($5,000) per individual ownership. The funds shall be included in the budget of the department payable from the Wildlife Restoration Fund and shall be available to the department for disbursement to the private landowners in accordance with subdivision (c).

(c) Each fiscal year, any private landowner in the primary management area who desires to qualify for the assistance provided by this section shall, by December 31, submit to the district a claim for those costs incurred that calendar year in carrying out the operation and maintenance activities specified in that landowner s individual ownership management program. Each claim shall be accompanied by substantiating documents, as determined by the district. The district shall review each claim to determine its appropriateness by, including, but not limited to, an onsite inspection to establish that the physical improvements or management procedures for which a claim is submitted have been satisfactorily completed. The district shall submit the individual ownership claims to the department for review and approval for payment equal to 50 percent of each claim. However, no payment shall exceed five thousand dollars ($5,000). In any fiscal year in which the funds appropriated for purposes of this section are insufficient to pay 50 percent of each claim, the department shall pay all approved claims on a pro rata basis. In any fiscal year in which no funds are appropriated for purposes of this section, the department shall pay no claims.

(Amended by Stats. 1983, Ch. 142, Sec. 126.)






CHAPTER 13. Ventura County Resource Conservation District

9970

The provisions of this chapter apply only to the Ventura County Resource Conservation District. For the purposes of this chapter, district means the Ventura County Resource Conservation District.

(Added by Stats. 1978, Ch. 233.)



9971

Except as otherwise provided in this chapter, the organization and functions of the district shall be governed by the provisions of this division.

(Added by Stats. 1978, Ch. 233.)



9972

Whenever any territory in the district is included in a city by reason of incorporation or annexation, that territory may be excluded from the district upon the effective date of its inclusion in the city, subject only to compliance by the district with the requirements of Chapter 8 (commencing with Section 54900) of Part 1 of Division 2 of Title 5 of the Government Code.

Upon the exclusion of such territory, all unencumbered funds standing to the credit of the area upon the date of its exclusion shall be divided between the city and the district in proportion to the assessed value of real property of the territory excluded and the portion remaining. For the purpose of this section, unencumbered funds means a sum of money consisting of uncollected taxes, including taxes levied and collected for the territory on property withdrawn after the date of exclusion, and other uncollected amounts belonging to or due such territory, that is in excess of an amount sufficient to pay all claims and accounts against the territory.

In the event the district has indebtedness evidenced by bonds and the indebtedness is outstanding and owing on the date of exclusion, the property within any territory excluded from the district shall remain liable for assessment and payment of its pro rata share of the tax therefor.

(Added by Stats. 1978, Ch. 233.)









DIVISION 10. STREAMFLOW PROTECTION STANDARDS

10000

The Legislature finds and declares as follows:

(a) A substantial increase has occurred in the number of requests to appropriate water from the various streams and watercourses of this state, especially for the purpose of generating electric energy.

(b) These requests, if approved without due regard for their cumulative effect on streamflows, could adversely affect, to a serious and significant degree, the fish and wildlife resources dependent on those streams and watercourses.

(c) These fish and wildlife resources are important for the entire state and are inextricably linked to the continued economic viability of industries, such as the fishing industry, which are desirable and important components of the state s economy.

(Added by Stats. 1982, Ch. 1478, Sec. 1.)



10001

The Director of Fish and Game shall identify and list those streams and watercourses throughout the state for which minimum flow levels need to be established in order to assure the continued viability of stream-related fish and wildlife resources. The director shall include in this identification list those streams and watercourses the director determines are significant, along with a statement of findings as to why that stream or watercourse was selected. The identification list required by this section shall rank the streams and watercourses beginning with those where the need for establishing minimum flow levels is the greatest. The director, at his discretion, may revise the list and may add or delete streams or watercourses as circumstances require. The initial identification list required by this section shall be completed no later than January 1, 1984.

(Added by Stats. 1982, Ch. 1478, Sec. 1.)



10002

The Director of Fish and Game shall prepare proposed streamflow requirements, which shall be specified in terms of cubic feet of water per second, for each stream or watercourse identified pursuant to Section 10001. In developing the requirements for each stream, the director shall consult with the Director of Water Resources, the Director of Parks and Recreation and with all affected local governments. The Director of Fish and Game may also consult with any private individuals, groups, or organizations as the director deems advisable. Upon completion of the proposed streamflow requirements for any individual stream or watercourse, the Director of Fish and Game shall transmit these proposed requirements to the State Water Resources Control Board. The State Water Resources Control Board shall consider these requirements within a stream as set forth in Section 1257.5 of the Water Code. The Director of Fish and Game shall complete the preparation of proposed requirements for the initial streams not later than July 1, 1989.

The Department of Fish and Game may contract for temporary services for purposes of preparing the proposed streamflow requirements.

(Amended by Stats. 2013, Ch. 352, Sec. 482. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



10003

The Director of Fish and Game, on his or her own motion or at the request of the State Water Resources Control Board, may review any streamflow requirement and may propose revision or modification thereof. The proposed revision or modification shall be transmitted to the State Water Resources Control Board.

(Amended by Stats. 1985, Ch. 1259, Sec. 2.)



10004

The Department of Fish and Game shall initiate studies to develop proposed streamflow requirements for those streams or watercourses in each fiscal year for which funds are appropriated and shall complete studies on each stream or watercourse within three years. It is the intent of the Legislature that the department develop a program that will initiate studies on at least 10 streams or watercourses in each fiscal year.

(Added by Stats. 1985, Ch. 1259, Sec. 3.)



10005

(a) The Department of Fish and Game shall impose and collect a filing fee of eight hundred fifty dollars ($850) to defray the costs of identifying streams and providing studies pursuant to Division 10 (commencing with Section 10000) of the Public Resources Code.

(b) The filing fee shall be proportional to the cost incurred by the Department of Fish and Game and shall be annually reviewed and adjustments recommended to the Legislature in an amount necessary to pay the costs of the Department of Fish and Game as specified in subdivision (a).

(c) Any user of water, including a person or entity holding riparian or appropriative rights, shall pay the filing fee to the Department of Fish and Game upon application to the State Water Resources Control Board for any permit, transfer, extension, or change of point of diversion, place of use, or purpose of use, if there is a diversion of water from any waterway where fish reside. No permit, or other entitlement identified in this section is effective until the filing fee is paid. The State Water Resources Control Board shall, every six months, forward all fees collected to the department and provide the location for each entitlement for which a filing fee has been collected.

(d) The fee imposed by this section shall not be imposed on the following applications filed with the State Water Resources Control Board:

(1) Small domestic use registrations and livestock stockpond certificates submitted pursuant to Article 2.7 (commencing with Section 1228) of Chapter 2 of Division 2 of the Water Code.

(2) The first application for an extension of time for an individual permit if no change in point of diversion, place of use, or purpose of use is included in the application.

(3) Water applications which, in the opinion of the Department of Fish and Game, are filed for administrative and technical clarification purposes only.

(4) Water applications or petitions, the primary purpose of which is to benefit fish and wildlife resources. The determination of the benefit to fish and wildlife shall be made, in writing, by the Department of Fish and Game in order to be exempt from the fee.

(e) If an applicant or petitioner files multiple applications or petitions for the same appropriation, transfer, extension, or change, and the State Water Resources Control Board reviews and considers the applications or petitions together, only one filing fee is required for those applications or petitions.

(Amended by Stats. 2001, Ch. 398, Sec. 7. Effective January 1, 2002.)






DIVISION 10.2. AGRICULTURAL LAND STEWARDSHIP PROGRAM OF 1995

CHAPTER 1. General Provisions

ARTICLE 1. Title

10200

This division shall be known, and may be cited, as the California Farmland Conservancy Program Act. Any other references in this division to the Agricultural Land Stewardship Program Act of 1995 shall hereafter mean the California Farmland Conservancy Program Act.

(Amended by Stats. 1999, Ch. 503, Sec. 1. Effective January 1, 2000.)






ARTICLE 2. Findings and Declarations

10201

The Legislature hereby finds and declares all of the following:

(a) The agricultural lands of the state contribute substantially to the state, national, and world food supply and are a vital part of the state s economy.

(b) The growing population and expanding economy of the state have had a profound impact on the ability of the public and private sectors to conserve land for the production of food and fiber, especially agricultural land around urban areas.

(c) Agricultural lands near urban areas that are maintained in productive agricultural use are a significant part of California s agricultural heritage. These lands contribute to the economic betterment of local areas and the entire state and are an important source of food, fiber, and other agricultural products. Conserving these lands is necessary due to increasing development pressures and the effects of urbanization on farmlands close to cities.

(d) The long-term conservation of agricultural land is necessary to safeguard an adequate supply of agricultural land and to balance the increasing development pressures around urban areas.

(e) A program to encourage and make possible the long-term conservation of agricultural lands is a necessary part of the state s agricultural land protection policies and programs, and it is appropriate to expend money for that purpose. A program of this nature will only be effective when used in concert with local planning and zoning strategies to conserve agricultural land.

(f) Funding is necessary to better address the needs of conserving agricultural land near urban areas.

(Added by Stats. 1995, Ch. 931, Sec. 1. Effective January 1, 1996.)



10202

It is the intent of the Legislature, in enacting this division, to do all of the following:

(a) Encourage voluntary, long-term private stewardship of agricultural lands by offering landowners financial incentives.

(b) Protect farming and ranching operations in agricultural areas from nonfarm or nonranch land uses that may hinder and curtail farming or ranching operations.

(c) Encourage long-term conservation of productive agricultural lands in order to protect the agricultural economy of rural communities, as well as that of the state, for future generations of Californians.

(d) Encourage local land use planning for orderly and efficient urban growth and conservation of agricultural land.

(e) Encourage local land use planning decisions that are consistent with the state s policies with regard to agricultural land conservation.

(f) Encourage improvements to enhance long-term sustainable agricultural uses.

(Added by Stats. 1995, Ch. 931, Sec. 1. Effective January 1, 1996.)






ARTICLE 3. Definitions

10210

Unless the context otherwise requires, the definitions in this article govern the construction of this division.

(Added by Stats. 1995, Ch. 931, Sec. 1. Effective January 1, 1996.)



10211

Agricultural conservation easement or easement means an interest in land, less than fee simple, which represents the right to prevent the development or improvement of the land, as specified in Section 815.1 of the Civil Code, for any purpose other than agricultural production. The easement shall be granted for the California Farmland Conservancy Program by the owner of a fee simple interest in land to a local government, nonprofit organization, resource conservation district, or to a regional park or open-space district or regional park or open-space authority that has the conservation of farmland among its stated purposes, as prescribed by statute, or as expressed in the entity s locally adopted policies. It shall be granted in perpetuity as the equivalent of covenants running with the land.

(Amended by Stats. 2002, Ch. 616, Sec. 2. Effective January 1, 2003.)



10212

Applicant means a city, county, nonprofit organization, resource conservation district, or a regional park or open-space district or regional park or open-space authority that has the conservation of farmland among its stated purposes, as prescribed by statute, or as expressed in the entity s locally adopted policies, that applies for a grant authorized pursuant to this division.

(Amended by Stats. 2002, Ch. 616, Sec. 3. Effective January 1, 2003.)



10213

(a) Agricultural land means prime farmland, farmland of statewide importance, unique farmland, farmland of local importance, and commercial grazing land as defined in the Guidelines for the Farmland Mapping and Monitoring Program, pursuant to Section 65570 of the Government Code.

(b) In those areas of the state where lands have not been surveyed for classification pursuant to subdivision (a), land shall meet the requirements of prime agricultural land as set forth in subdivision (c) of Section 51201 of the Government Code.

(Added by Stats. 1995, Ch. 931, Sec. 1. Effective January 1, 1996.)



10214

Department means the Department of Conservation.

(Added by Stats. 1995, Ch. 931, Sec. 1. Effective January 1, 1996.)



10215

Director means the Director of Conservation.

(Added by Stats. 1995, Ch. 931, Sec. 1. Effective January 1, 1996.)



10216

Fund means the California Farmland Conservancy Program Fund created pursuant to Section 10230.

(Amended by Stats. 1999, Ch. 503, Sec. 3. Effective January 1, 2000.)



10218

Husbandry practices means agricultural activities, such as those specified in subdivision (e) of Section 3482.5 of the Civil Code, conducted or maintained for commercial purposes in a manner consistent with proper and accepted customs and standards, as established and followed by similar agricultural operations in the same locality.

(Amended by Stats. 1999, Ch. 83, Sec. 167. Effective January 1, 2000.)



10219

Local government means a city or county.

(Added by Stats. 1995, Ch. 931, Sec. 1. Effective January 1, 1996.)



10220

Local government program means the policies and implementation measures of a local government to conserve agricultural land.

(Added by Stats. 1995, Ch. 931, Sec. 1. Effective January 1, 1996.)



10221

Nonprofit organization means any private nonprofit organization which has among its purposes the conservation of agricultural lands, and holds a tax exemption as defined under Section 501(c)(3) of the Internal Revenue Code, and further qualifies as an organization under Section 170(b)(1)(A)(vi) or 170(h)(3) of the Internal Revenue Code.

(Added by Stats. 1995, Ch. 931, Sec. 1. Effective January 1, 1996.)



10222

Program means the California Farmland Conservancy Program established under this division.

(Amended by Stats. 1999, Ch. 503, Sec. 4. Effective January 1, 2000.)



10223

Secretary means the Secretary of the Resources Agency.

(Added by Stats. 1995, Ch. 931, Sec. 1. Effective January 1, 1996.)



10224

Resource conservation district means a resource conservation district established pursuant to Division 9 (commencing with Section 9000).

(Added by Stats. 1999, Ch. 503, Sec. 5. Effective January 1, 2000.)






ARTICLE 4. Administration

10225

The Legislature hereby finds and declares that, pursuant to Chapter 4 (commencing with Section 31150) of Division 21, the State Coastal Conservancy has responsibility for carrying out agricultural projects in the coastal zone, as defined in Section 30103. Nothing in this division shall be construed to alter the conservancy s responsibility for the administration of state or federal funds that are allocated for the purpose of preserving coastal agricultural lands. For projects in the coastal zone, the department shall consult with the State Coastal Conservancy in developing its policies, priorities, and procedures for the allocation of those state and federal moneys.

(Added by Stats. 1995, Ch. 931, Sec. 1. Effective January 1, 1996.)



10226

Nothing in this division shall be construed to overrule, rescind, or amend any of the requirements prescribed in Chapter 7 (commencing with Section 51200) of Division 1 of Title 5 of the Government Code.

(Added by Stats. 1995, Ch. 931, Sec. 1. Effective January 1, 1996.)



10227

No local government shall, in any way, limit development on any land solely because of the land s proximity to property that is protected by an agricultural conservation easement that is subject to this division.

(Added by Stats. 1995, Ch. 931, Sec. 1. Effective January 1, 1996.)









CHAPTER 2. Agricultural Land Stewardship Program

10230

(a) (1) The California Farmland Conservancy Program Fund is hereby created.

Except as provided in paragraph (2), the moneys in the fund shall, upon appropriation by the Legislature in the annual Budget Act, be used for the purposes of the program, which include the purchase of agricultural conservation easements, fee title acquisition grants, land improvement and planning grants, technical assistance provided by the department, technology transfer activities of the department, and administrative costs incurred by the department in administering the program.

(2) Notwithstanding paragraph (1), moneys may be deposited into the fund from federal grants, and gifts and donations that are designated and required by the donor to be used exclusively for the purposes of the program, and notwithstanding Section 13340 of the Government Code, those moneys are hereby continuously appropriated to the department for expenditure for the purposes of this program.

(b) Not to exceed 10 percent of all grants made by the department pursuant to this division may be made for land improvement purposes and policy planning purposes. Not less than 90 percent of funds available for grants pursuant to this division shall be expended for the acquisition of interests in land.

(Amended by Stats. 2002, Ch. 616, Sec. 4. Effective January 1, 2003.)



10230.5

Policy planning grants may be awarded pursuant to criteria established by the department for purposes including, but not limited to, the development and evaluation of local or regional land conservation strategies and potential agricultural conservation easement or fee title acquisition projects.

(Added by Stats. 2002, Ch. 616, Sec. 5. Effective January 1, 2003.)



10231

Money available from the fund shall be utilized in accordance with the expenditures and distribution authorized, required, or otherwise provided in the program for grants for the acquisition of agricultural conservation easements or fee title. This includes direct costs incidental to the acquisition, as determined by the department, including costs associated with a loss in property tax revenues resulting from the acquisition of those agricultural conservation easements. Direct costs paid to the applicant shall have been incurred after the complete application was submitted to the department and no more than 180 days before the execution of the grant agreement or during the grant term, and shall not exceed 10 percent of the value of the easements for which the costs were incurred.

(Amended by Stats. 2007, Ch. 254, Sec. 5. Effective September 26, 2007.)



10231.5

The department may accept donations of funds if the department is the designated beneficiary of the donation and it agrees to use the funds for purposes of the program in a county specified by the donor. Any donation made to the department pursuant to this section is subject to the requirements of Sections 11005 and 16302 of the Government Code.

(Added by Stats. 1999, Ch. 503, Sec. 8. Effective January 1, 2000.)



10232

The director shall not approve a grant if the local government requesting a grant has acquired, or proposes to acquire, the agricultural conservation easement through the use of eminent domain, unless requested by the owner of the land.

(Added by Stats. 1995, Ch. 931, Sec. 1. Effective January 1, 1996.)



10233

Each application for a grant pursuant to this division shall contain a matching funding component, as specified in this section, and may be provided in the form of cash or in-kind services, or any combination thereof, as determined by the department.

(a) Each application for a grant for the purchase of an agricultural conservation easement shall contain a matching component of not less than 5 percent of the value of the grant or a landowner donation of not less than 10 percent of the appraised fair market value of the agricultural conservation easement. In situations where both matching funds and donations of easement value are being combined, the combined match shall be not less than 10 percent of the appraised fair market value of the agricultural conservation easement. Up to 50 percent of contributions to an agricultural conservation easement monitoring endowment for the subject property may be provided as a component of a qualified grant match under this division, as determined by the department.

(b) Each application for a planning or land improvement grant pursuant to Section 10230 shall contain a matching funding component of not less than 10 percent of the proposal s total cost.

(c) Each application for a fee title acquisition grant shall contain a matching component of not less than 5 percent of the value of the grant.

(Amended by Stats. 2002, Ch. 616, Sec. 7. Effective January 1, 2003.)



10234

Every applicant for a grant for the acquisition of fee title or an agricultural conservation easement shall provide by a resolution from the governing body of the local government in which the proposed project is located, and shall certify both of the following:

(a) The proposal meets the eligibility criteria set forth in Section 10251.

(b) The proposal has been approved by the appropriate local governmental governing body.

(Amended by Stats. 2002, Ch. 616, Sec. 8. Effective January 1, 2003.)



10235

(a) The director shall not disburse any grant funds until the applicant agrees that any agricultural conservation easement acquired shall be used by the applicant only for the purpose for which the funds were requested and that no other use, sale, or other disposition of the easement shall be permitted unless approved by the director, or where the easement may be transferred to a public agency or nonprofit organization, for management purposes.

(b) If a local government or nonprofit organization holding the easement is dissolved, it shall be transferred to an appropriate public agency or nonprofit organization, as provided in this division.

(c) The easement, or any of its terms, may only be amended with the consent of all of the necessary parties to the easement, including the landowner, the easement holder, and the director. The director shall determine that the amendment is not inconsistent with this section before it may be amended.

(Amended by Stats. 2002, Ch. 616, Sec. 9. Effective January 1, 2003.)



10235.5

The department may establish a payment system for the purchase of an agricultural conservation easement that is mutually satisfactory to the department and the seller of the easement, provided that full payment for the easement is secured.

(Added by Stats. 1999, Ch. 503, Sec. 10. Effective January 1, 2000.)



10236

If the funds are used for the acquisition of an agricultural conservation easement pursuant to a local transfer of development rights program, upon the sale of the easement and its attendant development rights, the entity that holds the easement shall reimburse the fund by an amount equal to the fair market value of the easement, as determined by an appraisal approved by the department.

(Amended by Stats. 2002, Ch. 616, Sec. 10. Effective January 1, 2003.)



10237

The director shall not disburse any grant funds for easement or fee title acquisitions unless the applicant, and in the case of an easement acquisition grant, the seller, agrees to restrict the use of the land in perpetuity, subject to review after 25 years.

(Amended by Stats. 2002, Ch. 616, Sec. 11. Effective January 1, 2003.)



10238

The director shall not disburse any grant funds to acquire agricultural conservation easements which restrict husbandry practices.

(Added by Stats. 1995, Ch. 931, Sec. 1. Effective January 1, 1996.)



10239

The director shall disburse funds to an applicant for a grant for the acquisition of fee title to agricultural land only if the applicant agrees to all of the following conditions:

(a) Upon acquisition of the property, treat the property as encumbered by an agricultural conservation easement subject to this division and approved by the department.

(b) Sell the fee title subject to an agricultural conservation easement approved by the department to a private landowner within three years of the acquisition of the fee title.

(c) Reimburse the fund directly from escrow within 30 days after the sale of the restricted fee title by an amount equal to the department s proportional share of the net proceeds of the sale.

(1) The net proceeds of the sale is defined as the fair market value of the land less the value of the easement and associated transaction costs.

(2) The department s proportional share of the net proceeds of the sale shall be calculated using a factor reflecting the department s proportional share of the purchase price paid by the applicant in the original acquisition of fee title, taking into account contributions from all sources toward that original purchase price.

(Amended by Stats. 2007, Ch. 254, Sec. 6. Effective September 26, 2007.)



10240

(a) The department shall adopt rules and regulations for the implementation of this division.

(b) Rules or regulations adopted by the department pursuant to this section shall be adopted in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 2002, Ch. 616, Sec. 13. Effective January 1, 2003.)



10241

The department shall adopt the criteria necessary for its approval of grant applications.

(Amended by Stats. 2002, Ch. 616, Sec. 14. Effective January 1, 2003.)



10242

The director shall review, and approve or disapprove, grant applications from applicants for the acquisition of agricultural conservation easements on agricultural land or the acquisition of fee title to agricultural land pursuant to Section 10239.

(Amended by Stats. 1999, Ch. 503, Sec. 15. Effective January 1, 2000.)



10243

The department shall allocate available state funds to applicants for the acquisition of agricultural conservation easements. However, no governmental agency shall condition the issuance of an entitlement to use on a landowner s granting of a fee interest or less than a fee interest in property pursuant to this chapter.

(Amended by Stats. 1999, Ch. 503, Sec. 16. Effective January 1, 2000.)



10244

To be eligible to receive funds pursuant to this division for the acquisition of either agricultural conservation easements or fee title interests, qualified applicants shall submit to the department documentation of the applicable local government s adopted general plan that demonstrates a long-term commitment to agriculture and agricultural land conservation, including a summary of goals, objectives, and policies and implementation measures that support that commitment.

(Amended by Stats. 2002, Ch. 616, Sec. 15. Effective January 1, 2003.)



10245

The program shall reimburse any school district which requests reimbursement for any net loss of property tax revenues occurring as a result of the program.

(Added by Stats. 1995, Ch. 931, Sec. 1. Effective January 1, 1996.)



10246

Grants may be made for land improvements. Use of these grants shall be limited to the improvement of lands protected by agricultural conservation easements under the program, or of lands protected by other qualified conservation easement programs, if the improvement will directly benefit the lands protected by agricultural conservation easements under the program. An application for a land improvement grant shall be evaluated with respect to the extent to which it satisfies one or more of the following criteria:

(a) The improvement will enhance the agricultural value of the land protected by the easement, and promote its long-term sustainable agricultural use such as water supply development and revegetation of eroding streambanks.

(b) The improvement will increase the compatibility of agricultural operations with sensitive natural areas.

(c) The improvement will demonstrate new and innovative best management practices which have the potential for wide application.

(d) The proposed improvement includes the financial and technical involvement of other agencies, such as resource conservation districts, the Wildlife Conservation Board, the United States Farm Services Agency, and the United States Natural Resources Conservation Service.

(e) The improvement is part of a coordinated watershed management plan or the equivalent.

(f) The application satisfies other relevant criteria established by the department.

(Amended by Stats. 2002, Ch. 616, Sec. 16. Effective January 1, 2003.)






CHAPTER 3. Eligibility and Selection Criteria

10250

In reviewing applications pursuant to this division, the department shall determine whether the proposed project meets the applicable requirements set forth in this division and conforms with any rules or regulations adopted by the department pursuant to this division.

(Amended by Stats. 2002, Ch. 616, Sec. 17. Effective January 1, 2003.)



10251

Applicants for an agricultural conservation easement or fee acquisition grant shall meet all of the following eligibility criteria:

(a) The parcel proposed for conservation is expected to continue to be used for, and is large enough to sustain, commercial agricultural production. The land is also in an area that possesses the necessary market, infrastructure, and agricultural support services, and the surrounding parcel sizes and land uses will support long-term commercial agricultural production.

(b) The applicable city or county has a general plan that demonstrates a long-term commitment to agricultural land conservation. This commitment shall be reflected in the goals, objectives, policies, and implementation measures of the plan, as they relate to the area of the county or city where the easement acquisition is proposed.

(c) Without conservation, the land proposed for protection is likely to be converted to nonagricultural use in the foreseeable future.

(Amended by Stats. 2002, Ch. 616, Sec. 18. Effective January 1, 2003.)



10252

The director shall evaluate a proposal for a fee title or agricultural conservation easement acquisition grant based upon the overall value of the project, taking into consideration the goals and objectives for this program, and the extent to which the proposed project satisfies the following selection criteria:

(a) The quality of the agricultural land, based on land capability, farmland mapping and monitoring program definitions, productivity indices, and other soil, climate, and vegetative factors.

(b) The proposal meets multiple natural resource conservation objectives, including, but not limited to, wetland protection, wildlife habitat conservation, and scenic open-space preservation.

(c) The city or county demonstrates a long-term commitment to agricultural land conservation as demonstrated by the following:

(1) The general plan and related land use policies of the city or county.

(2) Policies of the local agency formation commission.

(3) California Environmental Quality Act policies and procedures.

(4) The existence of active local agricultural land conservancies or trusts.

(5) The use of an effective right-to-farm ordinance.

(6) Applied strategies for the economic support and enhancement of agricultural enterprise, including water policies, public education, marketing support, and consumer and recreational incentives.

(7) Other relevant policies and programs.

(d) If the land is in a county that participates in the Williamson Act (Chapter 7 (commencing with Section 51200) of Part 1 of Division 1 of Title 5 of the Government Code), the land proposed for protection is within a county or city designated agricultural preserve.

(e) The land proposed for conservation is within two miles outside of the exterior boundary of the sphere of influence of a city as established by the local agency formation commission.

(f) The applicant demonstrates fiscal and technical capability to effectively carry out the proposal. Technical capability may be demonstrated by agricultural land conservation expertise on the governing board or staff of the applicant, or through partnership with an organization that has that expertise.

(g) The proposal demonstrates a coordinated approach among affected landowners, local governments, and nonprofit organizations. If other entities are affected, there is written support from those entities for the proposal and a willingness to cooperate. The support of neighboring landowners who are not involved in the proposal shall be considered.

(h) The conservation of the land supports long-term private stewardship and continued agricultural production in the region.

(i) The proposal demonstrates an innovative approach to agricultural land conservation with a potential for wide application in the state.

(j) The amount of matching funds and in-kind services contributed by local governments and other sources toward the acquisition of the fee title or agricultural conservation easement, or both.

(k) The price of the proposed acquisition is cost-effective in comparison to the fair market value.

(l) Other relevant considerations established by the director.

(Amended by Stats. 2002, Ch. 616, Sec. 19. Effective January 1, 2003.)



10252.5

(a) Notwithstanding any other provision of this division and subject to subdivision (b), the director may make a grant, and disburse moneys for that grant from a source other than the fund, to an applicant for the acquisition of an agricultural conservation easement, if the director determines that the grant meets the purposes of this division and upon appropriation by the Legislature with regard to state funds from a source other than the fund.

(b) An agricultural conservation easement that is funded by a grant issued pursuant to subdivision (a) shall meet all of the following requirements:

(1) The primary purpose for which the easement is being sought is consistent with continuing agricultural use of the easement property.

(2) The easement does not, and will not, substantially prevent agricultural uses on the easement property.

(3) Any restriction on the current or reasonably foreseeable agricultural use of the easement property would only be imposed to restrict those areas of the easement property that are not in cultivation.

(4) If the easement property has characteristics or qualities that meet the original purpose of the funding source as cultivated land, the easement property may continue to be commercially cultivated with the minimum restrictions necessary to meet the original funding source requirements.

(5) The nonagricultural qualities that will be protected by the easement are inherent to the easement property.

(6) The easement will require that a subsequent easement or deed restriction placed on the easement property will be subordinate to the agricultural conservation easement and require approval of the director.

(c) (1) In enacting this provision, it is the intent of the Legislature that moneys other than those appropriated to the fund be used to provide grants to implement this section.

(2) The Farm, Ranch, and Watershed Account is hereby established within the Soil and Conservation Fund. Moneys in that account shall be used to provide grants to implement this section.

(Added by Stats. 2010, Ch. 323, Sec. 1. Effective January 1, 2011.)



10253

Nothing in this chapter shall grant any new authority to the department to affect local policy or land use decisionmaking.

(Added by Stats. 1995, Ch. 931, Sec. 1. Effective January 1, 1996.)



10254

Before an application for an agricultural conservation easement or fee title acquisition grant is approved by the department pursuant to the program, the entity that is applying for the grant shall provide public notice to parties reasonably likely to be interested in the property, including the county and city in which the property is located, conservation, agricultural, and development organizations, adjacent property owners, and the general public. Written notice shall be provided as follows:

(a) Notice shall be provided to adjacent landowners as indicated in the county tax rolls not less than 30 days prior to the expected date of the local government s consideration of the resolution required pursuant to subdivision (b) of Section 10234.

(b) The notice to the county and city shall be provided not less than 30 days before the entity applies for the grant to acquire an agricultural conservation easement.

(Amended by Stats. 2002, Ch. 616, Sec. 20. Effective January 1, 2003.)



10255

Prior to the disbursement of grant funds for easements or fee title acquisitions under this division, all of the following conditions shall be met:

(a) The proposed agricultural conservation project shall be deemed by the department to be compatible with the applicable city or county general plan.

(b) The governing body of the applicable city or county approves the easement proposal by resolution.

(c) For land within a city s sphere of influence, the proposed agricultural conservation project shall be deemed by the department to be compatible with both the applicable county and city general plans. In addition, both the applicable county and city shall have adopted resolutions approving the easement proposal.

(Added by Stats. 2002, Ch. 616, Sec. 22. Effective January 1, 2003.)






CHAPTER 4. Agricultural Conservation Easements

10260

(a) In determining the amount of funding to be provided for an agricultural conservation easement or fee acquisition grant, the department shall take reasonable steps to ensure that the total purchase price of the agricultural conservation easement or, in the case of a fee title acquisition, the total purchase price of the subject property does not exceed fair market value, taking into consideration the funding from all sources. The determination of fair market value shall be accomplished, as follows:

(1) An applicant shall select and retain an independent real estate appraiser to determine the value of the subject property, including any proposed agricultural conservation easement.

(2) The department shall review and consider an applicant s appraisal and may, at its sole discretion, require or obtain an additional appraisal.

(3) The easement value shall be calculated by determining the difference between the fair market value and the restricted value of the property.

(b) The department may conditionally approve grant applications prior to completion of final appraisals, provided an acceptable appraisal and all other requirements of this division are met before any disbursement of grant funds.

(c) The department shall have final authority to determine the acceptability of an appraisal pursuant to this division.

(Amended by Stats. 2002, Ch. 616, Sec. 21. Effective January 1, 2003.)



10260.5

For purposes of this division, an agricultural conservation easement shall be recorded in the county recorder s office in each county in which the real property affected is located. Once recorded, the easement shall attach to the real property in perpetuity.

(Amended by Stats. 2002, Ch. 616, Sec. 23. Effective January 1, 2003.)



10261

(a) Whenever any entity exercises the power of eminent domain to acquire land subject to an agricultural conservation easement under this program, the condemnor shall pay just compensation to the owner of the land in fee and to the owner of the easement as follows:

(1) The owner of the land in fee shall be paid the full value that would have been payable to the owner but for the existence of the easement less the fair market value of the easement, as determined by an independent appraisal, at the time of condemnation.

(2) The program, and any other contributing parties if so provided in the easement, shall be paid the value of the easement at the time of condemnation.

(b) The director may provide, by regulation, or, pursuant to the terms of the easement, that in the case of acquisition of the easement by a federal agency, that the agency shall agree to the amount of compensation paid for the easement that is determined pursuant to subdivision (a), or pay the current fair market value of the land subject to an agricultural easement. The director shall distribute the proceeds of a land sale that is made in accordance with the conditions set forth in subdivision (a).

(Amended by Stats. 2002, Ch. 616, Sec. 24. Effective January 1, 2003.)



10262

An agricultural conservation easement shall not prevent any of the following:

(a) The granting of leases, assignments, or other conveyances, or the issuing of permits, licenses, or other authorization, for the exploration, development, storage, or removal of oil and gas by the owner of the subject land, or for the development of related facilities or for the conduct of incidental activities, as long as the agricultural productivity of the subject land and any multiple uses that made the acquisition a priority for selection under the program, are not thereby significantly impaired.

(b) The granting of rights-of-way by the owner of the subject land in and through the land for the installation, transportation, or use of water, sewage, electric, telephone, gas, oil, or oil products lines, stock water development and storage, energy generation, and fencing, provided that the agricultural productivity of the land and any multiple uses that made the acquisition a priority for selection under the program, are not significantly impaired by those activities.

(c) The construction and use of structures on the subject land that are necessary for agricultural production and marketing, including, but not limited to, barns, shops, packing sheds, cooling facilities, greenhouses, roadside marketing stands, stock water development and storage, energy generation, and fencing, provided that the agricultural productivity of the land and any multiple uses that made the acquisition a priority for selection under the program, are not significantly impaired by those activities.

(d) Customary part time or off season rural enterprises or activities, including, but not limited to, hunting and fishing, wildlife habitat improvement, predator control, timber harvesting, and firewood production, provided that the agricultural productivity of the land and any multiple uses that made the acquisition a priority for selection under the program, are not significantly impaired by those activities.

(Amended by Stats. 2002, Ch. 616, Sec. 25. Effective January 1, 2003.)



10262.1

Except as provided in Section 10238, an easement may, at the request of the landowner, establish provisions that are more restrictive than those restrictions prescribed in this division.

(Added by Stats. 1999, Ch. 503, Sec. 22. Effective January 1, 2000.)



10262.2

An agricultural conservation easement may provide for either or both of the following:

(a) Construction and use of additional residences for the immediate family members, as defined in subdivision (c) of Section 51230.1 of the Government Code, of the landowner.

(b) Construction and use of structures on the subject land for the purpose of providing necessary housing for seasonal or full-time employees of the agricultural operation.

(Added by Stats. 2002, Ch. 616, Sec. 26. Effective January 1, 2003.)



10262.5

The granting of an agricultural conservation easement under this division shall not be interpreted to convey any rights of public access to the subject property.

(Added by Stats. 2002, Ch. 616, Sec. 27. Effective January 1, 2003.)



10263

(a) The department shall act on an application for a grant within 180 days after the department determines that it is complete.

(b) If the department disapproves a grant application, the applicant shall be given written notice of the disapproval within 10 days of the department s decision. The written notice shall state the reason for the disapproval of the application.

(Amended by Stats. 2002, Ch. 616, Sec. 28. Effective January 1, 2003.)



10264

The director shall disapprove the application for a grant for the acquisition of an agricultural conservation easement or fee title in any of the following circumstances:

(a) The application does not satisfy the eligibility criteria set forth in Section 10251.

(b) The department has determined that clear title to the agricultural conservation easement cannot be conveyed.

(c) There is insufficient money in the fund to carry out the acquisition.

(d) Other acquisitions have a higher priority.

(Amended by Stats. 2002, Ch. 616, Sec. 29. Effective January 1, 2003.)






CHAPTER 5. Termination of Agricultural Conservation Easements

10270

Twenty-five or more years from the date of sale of the agricultural conservation easement, the landowner may make a request to the department that the easement be reviewed for possible termination. Upon receipt of a request, the department shall immediately notify the affected local government to initiate a local government inquiry pursuant to Section 10271.

(Amended by Stats. 2002, Ch. 616, Sec. 31. Effective January 1, 2003.)



10271

(a) To terminate the agricultural conservation easement, the local government in which the subject land is located shall undertake an inquiry to determine the feasibility of profitable farming on the subject land.

(1) The local government inquiry shall include onsite inspection of the subject land, the holding of a public hearing in the county in which the subject land is located, held after adequate public notice of the hearing has been given and the preparation of a report documenting the findings of the local government.

(2) The inquiry shall be concluded and a report submitted to the department within 150 days of the department notifying the local government of the request pursuant to Section 10270.

(b) The department shall make a decision as to the request within 195 days after notifying the local government of the request or within 45 days after receiving the local government report summarizing the results of its inquiry, whichever occurs later.

(Amended by Stats. 2002, Ch. 616, Sec. 32. Effective January 1, 2003.)



10272

An agricultural conservation easement may be terminated only with the approval of the city council of the city in which the subject land is located, or of the board of supervisors if the land is located in an unincorporated area.

(Added by Stats. 1995, Ch. 931, Sec. 1. Effective January 1, 1996.)



10273

(a) For the department to approve the termination of the agricultural conservation easement, all of the following findings shall be made:

(1) The termination is consistent with the purposes of this division.

(2) The termination is in the public interest.

(3) The termination is not likely to result in the removal of adjacent lands from commercial agricultural production.

(4) The termination is for an alternate use which is consistent with the applicable provisions of the city or county general plan.

(5) The termination will not result in discontiguous patterns of urban development.

(6) The conservation purposes, as defined in the agricultural conservation easement, can no longer be achieved.

(7) There is no land that is available and suitable for the use to which it is proposed that the restricted land be put to, or that development of the restricted land would provide more contiguous patterns of urban development than development of proximate unrestricted land.

(b) As used in subdivision (a), the following terms have the following meaning:

(1) Proximate unrestricted land means land that is not restricted by an easement and which is sufficiently close to land that is restricted so that it can serve as a practical alternative for the use that is proposed for the restricted land.

(2) Suitable for the use means that the salient features of the proposed use can be served by land not restricted by an easement. The nonrestricted land may be a single parcel or may be a combination of discontiguous parcels.

(c) The department shall request from the easement holder, and shall consider the easement holder s assessment of, information regarding the continuing value and viability of the subject property for the conservation purposes for which the easement was originally created. The department may consider the easement holder s investment in, or experience with, the subject property in evaluating the proposed termination.

(Amended by Stats. 2002, Ch. 616, Sec. 33. Effective January 1, 2003.)



10274

The uneconomic character of existing agricultural use shall not by itself be sufficient reason for termination of the agricultural conservation easement, unless the director determines there is no other reasonable or comparable agricultural use for the land, and the conservation purposes, as defined in the agricultural conservation easement, can no longer be achieved. If the director determines that the existing use is uneconomic, that there is no other reasonable or comparable agricultural use of the land, and the conservation purposes as defined in the agricultural conservation easement can no longer be achieved, termination of the easement may be approved by the secretary without making a finding pursuant to paragraph (6) of subdivision (a) of Section 10273.

(Amended by Stats. 2002, Ch. 616, Sec. 34. Effective January 1, 2003.)



10275

(a) The landowner s request for termination shall be accompanied by a proposal for a specified alternative use of the land. The proposal for the alternative use shall list those governmental agencies known by the landowner to have permit authority related to the proposed alternative use.

(b) The landowner requesting a termination shall be required to pay the total amount of the costs incurred by the local government responsible for the administration of proceedings related to the landowner s request for termination, if requested by the local government.

(Added by Stats. 1995, Ch. 931, Sec. 1. Effective January 1, 1996.)



10276

(a) If the termination of the agricultural conservation easement is approved pursuant to this division or pursuant to a judicial proceeding in a court of competent jurisdiction, the landowner shall repurchase the easement by paying to the fund and, if so provided in the easement, to any other contributing parties, the difference, at that time, between the fair market value and the restricted value. That difference shall be determined by an appraisal approved by the state and conducted at the landowner s expense.

(b) If the landowner fails to complete the termination process by repurchasing the agricultural conservation easement within one year from the date of the department s approval of the termination of the easement, the termination approval shall lapse and the landowner shall wait at least one year before reapplying to terminate the easement.

(c) Money received from the repurchase of agricultural conservation easements shall be deposited in the fund and shall be available, upon appropriation, for the purposes set forth in this division, except as provided in subdivision (d).

(d) Where an easement was originally purchased with moneys from sources other than the program, the easement may require that moneys received from the repurchase of the easement be divided proportionally between the fund and any other funding source, including nonprofit organizations, in amounts that are proportional to the original contribution made by each party that contributed to that purchase. If provided in an easement, a nonprofit organization that contributed indirect costs and services to the purchase of an easement may recoup the actual amount of its contribution, plus an amount not exceeding 3 percent of the total amount of the contribution for administrative costs of ongoing easement monitoring and enforcement. Those contributions shall be deducted from the total proceeds prior to the proportional division defined herein.

(Amended by Stats. 2002, Ch. 616, Sec. 35. Effective January 1, 2003.)



10277

If the termination of the agricultural conservation easement is not approved, the landowner may reapply for termination not sooner than one year after the submittal of the denied application.

(Added by Stats. 1995, Ch. 931, Sec. 1. Effective January 1, 1996.)









DIVISION 10.3. AGRICULTURAL PROTECTION PLANNING GRANT PROGRAM

10280

The Agricultural Protection Planning Grant Program is hereby established within the Department of Conservation, to provide planning grants to improve the protection of agricultural lands and grazing lands, including oak woodlands and grasslands.

(Added by Stats. 2002, Ch. 983, Sec. 3. Effective January 1, 2003.)



10280.5

The following terms have the following meanings as used in this division, unless the context clearly requires otherwise:

(a) Authority means an entity established by the state that requires its members, including, but not limited to, local government entities, to adopt a resolution stating their intent to participate.

(b) Department means the Department of Conservation.

(c) Grant program means the program established pursuant to Section 10280.

(d) Joint powers authority means a joint powers authority established pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code that is formed in part to protect agricultural land.

(e) Local government entity means any city, county, city and county, or district, including, but not limited to, park and open-space districts, resource conservation districts, and other special districts.

(f) Nonprofit organization means any nonprofit public benefit corporation that has among its purposes the conservation of agricultural lands, and holds a tax exemption, as defined under Section 501(c)(3) of the Internal Revenue Code, and further qualifies as an organization under Section 170(b)(1)(A)(iv) or 170(h)(3) of the Internal Revenue Code.

(Added by Stats. 2002, Ch. 983, Sec. 3. Effective January 1, 2003.)



10281

The purpose of the grant program is to assist any local government entity, nonprofit organization, authority, or joint powers authority to apply for, and cost-effectively use, grant funds available for farmland, grazing lands, and grasslands protection and preservation from funds that are made available pursuant to subdivision (f) of Section 5096.650 and from other funding sources.

(Added by Stats. 2002, Ch. 983, Sec. 3. Effective January 1, 2003.)



10281.5

(a) In addition to the requirements established by the department, the applicant shall demonstrate that the changes to the existing goals, objectives, policies, or programs of the city, county, or city and county that will logically result from the grant will improve protection of agricultural land, grazing land, or grasslands.

(b) The department shall develop and adopt guidelines and criteria for awarding grants that achieve the greatest lasting preservation of agricultural land. The department shall develop these guidelines in consultation with farming and ranching groups, agricultural land conservation groups, the State Coastal Conservancy, and the Wildlife Conservation Board.

(Added by Stats. 2002, Ch. 983, Sec. 3. Effective January 1, 2003.)



10282

(a) Under the grant program, a local government entity, nonprofit organization, authority, or joint powers authority may apply to the department for a planning grant to be used for the protection of agricultural lands and grazing lands, including oak woodlands and grasslands. In addition to any requirements established by the department, to be eligible for a grant under the grant program, an applicant shall do all of the following:

(1) Identify existing or potential agricultural lands in its jurisdiction.

(2) Specify its existing goals, objectives, policies, or programs that support the long-term protection of agricultural land.

(3) Specify the proposed changes to its existing goals, objectives, policies, or programs that support the long-term protection of agricultural land.

(4) Specify how the planning grant would be used to improve the long-term protection of agricultural land within its jurisdiction.

(b) A grant awarded by the department under the grant program shall not exceed two hundred fifty thousand dollars ($250,000) to any applicant, or five hundred thousand dollars ($500,000) if the department determines that a grant application is for collaborative planning activities proposed to include two or more adjacent counties, cities, or city and county.

(c) In granting funds pursuant to this division, the department shall give priority to proposals that include matching funds from local sources.

(d) A grant proposal by a park or open-space district, resource conservation district, other special district, nonprofit organization, authority, or joint powers authority shall be approved by resolution of the city, county, or city and county, or multiple cities and counties, whose jurisdiction the proposal is intended to benefit. The city, county, or city and county shall provide evidence that it is willing to implement some of the planning process funded by the grant.

(e) The purposes for which a grant made pursuant to this division for agricultural protection may include, but need not be limited to, the following:

(1) To update the general plan of a city, county, or city and county to improve protection of agricultural land, or a zoning ordinance designed to improve protection of agricultural land.

(2) To develop multicounty strategies to protect agricultural land.

(3) To develop city-county agreements to protect agricultural land.

(4) To develop strategies to implement existing general plan provisions, city-county agreements, or multicounty agreements to protect agricultural land, including technical assistance.

(5) To develop public-private partnerships for the long-term protection and stewardship of agricultural lands.

(Added by Stats. 2002, Ch. 983, Sec. 3. Effective January 1, 2003.)



10283

Eligible projects funded under this division with the proceeds from the sale of any bonds shall be consistent with the requirements of Section 16727 of the Government Code.

(Added by Stats. 2002, Ch. 983, Sec. 3. Effective January 1, 2003.)






DIVISION 10.4. RANGELAND, GRAZING LAND, AND GRASSLAND PROTECTION ACT

10330

The Wildlife Conservation Board is hereby designated as the lead agency of the state for carrying out the program of rangeland, grazing land, and grassland protection pursuant to this division.

(Added by Stats. 2002, Ch. 984, Sec. 1. Effective January 1, 2003.)



10331

The California Rangeland, Grazing Land, and Grassland Protection Program is hereby established to protect California s rangeland, grazing land, and grasslands through the use of conservation easements, for the following purposes:

(a) To prevent the conversion of rangeland, grazing land, and grassland to nonagricultural uses.

(b) To protect the long-term sustainability of livestock grazing.

(c) To ensure continued wildlife, water quality, watershed, and open-space benefits to the State of California from livestock grazing.

(Added by Stats. 2002, Ch. 984, Sec. 1. Effective January 1, 2003.)



10332

As used in this division, the following terms have the following meanings:

(a) Board means the Wildlife Conservation Board created pursuant to Article 2 (commencing with Section 1320) of Chapter 4 of Division 20 of the Fish and Game Code.

(b) Conservation easement means a conservation easement, as defined by Section 815.1 of the Civil Code, that is perpetual.

(c) Local public agency means any city, county, city and county, resource conservation district, district formed pursuant to Article 3 (commencing with Section 5500) of Chapter 3 of Division 5, authority formed pursuant to Division 26 (commencing with Section 35100), or joint powers authority made up of two or more local public agencies and one or more state agencies.

(d) Nonprofit organization means any nonprofit public benefit corporation formed pursuant to the Nonprofit Corporation Law (Division 2 (commencing with Section 5000) of Title 1 of the Corporations Code), qualified to do business in California, and qualified under Section 501(c)(3) of Title 26 of the Internal Revenue Code as a tax-exempt corporation that has as a principal purpose the conservation of land and water resources.

(e) Property means any real property, and any perpetual interest therein, including land, conservation easements, and land containing water rights.

(f) Qualified property means property that is rangeland, grazing land, or grassland and is used or is suitable for grazing; is zoned for agricultural grazing, or open-space use; and is used or suitable for habitat for aquatic or terrestrial wildlife species or native plants.

(g) State agency means any public entity created by statute within the Resources Agency.

(Added by Stats. 2002, Ch. 984, Sec. 1. Effective January 1, 2003.)



10334

Funds may be expended by the board for the acquisition of conservation easements over qualified property pursuant to the authority granted to the board under Section 1348 of the Fish and Game Code. The board may also make grants of funds to a state agency, local public agency, or nonprofit organization for the acquisition of conservation easements over qualified property.

(Added by Stats. 2002, Ch. 984, Sec. 1. Effective January 1, 2003.)



10335

Funds expended pursuant to this division may be used only to acquire conservation easements to protect rangeland, grazing lands, and grasslands, consistent with the purposes of Sections 10331 and 10337. If additional property interests, restrictions, enhancements, or access is acquired in addition to a conservation easement, funds for those additional acquisitions shall be provided from other sources.

(Added by Stats. 2002, Ch. 984, Sec. 1. Effective January 1, 2003.)



10335.5

(a) Any eligible projects funded under this division with the proceeds from the sale of any bonds shall be consistent with the requirements of Section 16727 of the Government Code.

(b) Of the total amount of funds derived from the proceeds of bonds and appropriated by Section 2 of the act adding this division, the board may not expend more than 5 percent for associated programmatic costs.

(Added by Stats. 2002, Ch. 984, Sec. 1. Effective January 1, 2003.)



10336

The board may adopt guidelines to implement the program, including the establishment of procedures and a schedule for submittal of applications for grants and a requirement that conservation easements be monitored not less than every two years. Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to the guidelines adopted pursuant to this section.

(Added by Stats. 2002, Ch. 984, Sec. 1. Effective January 1, 2003.)



10337

A conservation easement may be acquired pursuant to this division only if its acquisition will protect, restore, or enhance rangeland, grazing land, or grassland and sustain the character of the property. In evaluating qualified property, the board and any recipient of a grant may consider all of the following criteria:

(a) The productivity or potential productivity of the land.

(b) The long-term economic viability of the property.

(c) The threat to the property of urban or intensified rural development.

(d) The presence of scenic open-space or viewshed, historic, or archeological values, or unique geologic features.

(e) The presence of water resources, including groundwater recharge.

(f) The presence of vegetation with ecological significance, such as oak woodlands, forests, riparian corridor, or native vegetation.

(g) The quality of the soil.

(h) The location of the property relative to an urban sphere of influence.

(i) The location of the property relative to other properties preserved by conservation easements.

(j) Whether protecting this property will assist in protecting other lands.

(k) The geographic concentration of other rangelands, grazing lands, and grasslands.

(Added by Stats. 2002, Ch. 984, Sec. 1. Effective January 1, 2003.)



10338

At a minimum, each application for a grant shall contain all of the following:

(a) A legal description of the property and a description of the current use of the land and the habitat types of the property, including documentation of how acquisition of a conservation easement will preserve rangeland, grazing land, or grassland.

(b) An independent and impartial appraisal prepared by a real estate appraiser who is licensed pursuant to the Real Estate Appraisers Licensing and Certification Law (Part 3 (commencing with Section 11300) of Division 4 of the Business and Professions Code).

(c) Certification by the prospective seller of the conservation easement that the seller was not, and is not, required to satisfy a condition imposed upon the seller by any lease, permit, license, certificate, or other entitlement for use issued by one or more public agencies, including, but not limited to, the mitigation of significant effects on the environment of a project pursuant to an approved environmental impact report or mitigated negative declaration required pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000)).

(d) Disclosure of any known or suspected environmental conditions associated with the property.

(Added by Stats. 2002, Ch. 984, Sec. 1. Effective January 1, 2003.)



10339

The board may require further information as is reasonably necessary to allow the board to evaluate the proposed acquisition.

(Added by Stats. 2002, Ch. 984, Sec. 1. Effective January 1, 2003.)



10340

The board, or the recipient of a grant, may accept contributions of money from a prospective seller to pay or reimburse the costs of appraisal, escrow, and title, and other transaction costs associated with the acquisition, including any environmental assessment.

(Added by Stats. 2002, Ch. 984, Sec. 1. Effective January 1, 2003.)



10341

The board may request staff services from any state agency that submits an application for a grant.

(Added by Stats. 2002, Ch. 984, Sec. 1. Effective January 1, 2003.)



10342

Any conservation easement, money, or other asset acquired pursuant to this division shall not be deemed a transfer pursuant to Article 1 (commencing with Section 2780) of Chapter 9 of Division 3 of the Fish and Game Code.

(Added by Stats. 2002, Ch. 984, Sec. 1. Effective January 1, 2003.)



10343

(a) Nothing in this division authorizes or increases the authority of any public agency to use eminent domain to acquire private property.

(b) Nothing in this division diminishes any existing land or water right held by an existing easement holder in any property for which acquisition of a conservation easement is proposed.

(c)An existing mineral rights holder, as identified in the public records in the county where the property is located, shall be given notice of intent to purchase a conservation easement. The notice may be given by any means authorized by statute.

(Added by Stats. 2002, Ch. 984, Sec. 1. Effective January 1, 2003.)



10344

The board may coordinate this program with the Oak Woodlands Conservation Act established pursuant to Article 3.5 (commencing with Section 1360) of Chapter 4 of Division 2 of the Fish and Game Code, as administered by the board.

(Added by Stats. 2002, Ch. 984, Sec. 1. Effective January 1, 2003.)






DIVISION 10.5. CALIFORNIA FOREST LEGACY PROGRAM ACT OF 2007

CHAPTER 1. General Provisions

ARTICLE 1. Title

12200

This division shall be known and may be cited as the California Forest Legacy Program Act of 2007.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)






ARTICLE 2. Findings and Declarations

12210

The Legislature hereby finds and declares all of the following:

(a) Privately owned forest lands comprise nearly half of California s 32.6 million acres of forest land, and include some of the state s most important and productive forest resources, including timber, fish and wildlife habitat, watersheds, and climate benefits. It is in the interest of the state to provide and maintain a favorable climate for long-term investment in forest resources.

(b) The importance of private forest lands to California s economy and environment has been recognized for many years, and more recently for almost three decades by the Z berg-Nejedly Forest Practice Act of 1973 (Chapter 8 (commencing with Section 4511) of Part 2 of Division 4), the California Timber Productivity Act of 1982 (Chapter 6.7 (commencing with Section 51100) of Part 1 of Division 1 of Title 5 of the Government Code), and other statutes and policies.

(c) California s private forest lands and woodlands are threatened by continued population growth and changes in land use patterns, including parcel size reductions, residential and commercial development, and by changes in forest cover.

(d) Heirs of forest landowners frequently find it necessary to harvest their timber prematurely and excessively, in order to pay estate taxes that can account for up to 55 percent of an estate s value.

(e) Continuing statewide population growth, existing land use and tax policies, regulations, and other factors create significant pressure for an increase in development conversions in forest lands of environmental and economic significance.

(f) Conservation easements have been successfully used around the United States to achieve voluntary protection of open space, historical sites, and natural and aquatic resources.

(g) Conservation easements enable landowners to receive financial benefits for voluntarily restricting specific development rights and land that, in turn, contributes to the conservation of natural resources for future generations. Financial benefits to landowners can be realized through a sale or donation, or a combination of both a sale or donation of a conservation easement.

(h) A program to encourage and make possible the long-term conservation of forest lands and all associated natural resources is a necessary part of the state s land protection policies and programs, and it is in the public interest to expend money for that purpose.

(i) Funding is a necessary component of this program.

(j) The federal Forest Legacy Program (16 U.S.C. Sec. 2103c) conserves forest land threatened with conversion and development by providing federal matching funds for the acquisition of conservation easements or other interests in land from willing landowners, subject to state guidelines.

(k) The state completed the California Forest Legacy Program Assessment of Need in 1995 following an extensive analysis and widespread public input. That assessment was submitted to and accepted by the United States Department of Agriculture.

(l) California s forests can play an important role in addressing global climate change and helping the state meet its emission reduction targets by removing and storing carbon dioxide, a key greenhouse gas.

(m) The California Forest Legacy Program Act of 2000, established pursuant to Senate Bill 1832 of the 1999 2000 Regular Session of the Legislature, which expired on January 1, 2007, was successful in helping to protect approximately 12,000 acres of California forests by facilitating the expenditure of almost four million dollars ($4,000,000) in federal funds.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)



12211

It is the intent of the Legislature, in enacting this division and the California Forest Legacy Program, to protect forest lands and aquatic resources in California by focusing on all of the following priorities:

(a) Encouraging the long-term conservation of productive forest lands by providing an incentive to owners of private forest lands to prevent future conversions of forest land and forest resources.

(b) Protection of wildlife habitat, rare plants, and biodiversity.

(c) Maintenance of habitat connectivity and related values needed to ensure the viability of wildlife populations across landscapes and regions.

(d) Protection of riparian habitats, oak woodlands, ecological old growth forests, and other key forest types and seral stages that are poorly represented across landscapes and regions, and that play a key role in supporting biodiversity.

(e) Protection of water quality, fisheries, and water supplies.

(f) Maintenance and restoration of natural ecosystem functions.

(g) Encouraging improvements to enhance long-term sustainable forest uses while providing forest areas with increased protection against other land uses that conflict with forest uses.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)






ARTICLE 3. Definitions

12220

Unless the context otherwise requires, the definitions in this article govern the construction of this division.

(a) Applicant means a landowner who is eligible for cost-sharing grants pursuant to the federal Forest Legacy Program (16 U.S.C. Sec. 2103 et seq.) or who is eligible to participate in the California Forest Legacy Program and the operation of the program, with regard to that applicant, does not rely on federal funding.

(b) Biodiversity is a component and measure of ecosystem health and function. It is the number and genetic richness of different individuals found within the population of a species, of populations found within a species range, of different species found within a natural community or ecosystem, and of different communities and ecosystems found within a region.

(c) Board means the State Board of Forestry and Fire Protection.

(d) Conservation easement has the same meaning as found in Chapter 4 (commencing with Section 815) of Title 2 of Part 2 of Division 2 of the Civil Code.

(e) Conversions is a generic term for situations in which forest lands become used for nonforest uses, particularly those uses that alter the landscape in a relatively permanent fashion.

(f) Department means the Department of Forestry and Fire Protection and director means the Director of Forestry and Fire Protection.

(g) Forest land is land that can support 10-percent native tree cover of any species, including hardwoods, under natural conditions, and that allows for management of one or more forest resources, including timber, aesthetics, fish and wildlife, biodiversity, water quality, recreation, and other public benefits.

(h) Landowner means an individual, partnership, private, public, or municipal corporation, Indian tribe, state agency, county, or local government entity, educational institution, or association of individuals of whatever nature that own private forest lands or woodlands.

(i) Local government means a city, county, district, or city and county.

(j) Nonprofit organization means any qualified land trust organization, as defined in Section 170(h)(3) of Title 26 of the United States Code, that is organized for one of the purposes of Section 170(b)(1)(A)(vi) or 170(h)(3) of Title 26 of the United States Code, and that has, among its purposes, the conservation of forest lands.

(k) Program means the California Forest Legacy Program established under this division.

(l) Woodlands are forest lands composed mostly of hardwood species such as oak.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)






ARTICLE 4. Administration

12230

The department shall carry out the California Forest Legacy Program. Nothing in this division alters the department s responsibility for the administration of state, federal, or private funds that are allocated for the purpose of protecting private forest lands and all associated natural resources.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)



12231

Nothing in this chapter grants any new authority to the department to affect local policy or land use decisionmaking.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)









CHAPTER 2. California Forest Legacy Program

12240

The California Forest Legacy Program is hereby established. The Wildlife Conservation Board may acquire conservation easements on behalf of the department, pursuant to this division. The California Forest Legacy Program may also include those activities eligible for funding under the federal Forest Legacy Program (16 U.S.C. Sec. 2103c), and the state program shall be coordinated with the federal program to the maximum amount possible.

(Amended by Stats. 2012, Ch. 252, Sec. 2. Effective January 1, 2013.)



12241

Money to fund the California Forest Legacy Program shall be obtained from gifts, donations, federal grants and loans, other appropriate funding sources, and through the allocations for the California Wildlife Conservation Board, including those provided from the sale of general obligation bonds pursuant to the Safe Drinking Water, Water Quality and Supply, Flood Control, River and Coastal Protection Bond Act of 2006 (Division 43 (commencing with Section 75001)) and made available by the board pursuant to subdivision (a) of Section 75055 and pursuant to the Safe Neighborhood Parks, Clean Water, Clean Air, and Coastal Protection Bond Act of 2000 (the Villaraigosa-Keeley Act) (Chapter 1.692 (commencing with Section 5096.300) of Division 5) and made available for appropriation pursuant to paragraph (4) of subdivision (a) of Section 5096.350.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)



12242

The implementation of the program includes the costs associated with the purchase or facilitated donation of conservation easements, technical assistance provided by the department, technology transfer activities of the department, and administrative costs incurred by the department in administering the program.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)



12244

Easements acquired under this program may be held by federal, state, or local government entities or by nonprofit land trust organizations. The director shall find that any recipient of a conservation easement is qualified to monitor and enforce the terms of the easement.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)



12245

The director shall not disburse any funds until the applicant agrees to both of the following:

(a) That any conservation easement acquired shall be used by the applicant only for the purpose for which the funds were requested.

(b) That the director shall find that any disposition of the easement is consistent with, and in furtherance of, the purposes of this division, that the recipient of the easement is qualified to monitor and enforce the easement, and that the conservation provisions of the easement remain in effect following the transfer.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)



12246

If a local, state, or national government agency or nonprofit land trust organization holding the easement is dissolved, the easement shall be transferred to an appropriate public or nonprofit land trust organization that is qualified to monitor and enforce the easement.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)



12247

The easement, or any of its terms, may only be amended with the consent of all of the necessary parties to the easement. The department shall determine that the amendment is consistent with this division.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)



12248

The director shall not disburse any funds unless the applicant agrees to restrict the use of the land in perpetuity.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)



12249

The board shall adopt rules and regulations for the implementation of this division, including the standards, criteria, and requirements necessary for acquiring conservation easements.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)



12249.5

Rules or regulations adopted by the board pursuant to Section 12249 shall be adopted in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)



12249.6

The department shall review, and approve or disapprove, applications from landowners for the acquisition of conservation easements on forest lands or woodlands.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)






CHAPTER 3. Eligibility Criteria

12250

Every application for the acquisition of a conservation easement shall provide sufficient information to enable the department to verify the parcel s eligibility for the program and to understand the conservation objectives and the parcel s environmental value or potential to protect forest and aquatic resources.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)



12250.5

In reviewing applications pursuant to this division, the department shall determine whether the proposed conservation easement meets the eligibility and selection criteria set forth in this chapter and conforms with any rules or regulations adopted by the department pursuant to this chapter.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)



12251

Proposed conservation easements shall meet the eligibility criteria set forth in this section prior to review pursuant to the selection criteria set forth in Section 12260. To be eligible for participation, private forest land parcels proposed for protection under the program shall comply with all of the following:

(a) Be subject to potential conversion.

(b) Be owned by landowners who are willing and interested in selling or donating conservation easements.

(c) Be forested with at least 10-percent canopy cover by conifer or hardwood species, or be capable of being so forested under natural conditions.

(d) Possession of one or more environmental values of great concern to the public and the state:

(1) Important fish and wildlife habitat.

(2) Areas that can help maintain habitat connectivity across landscapes.

(3) Rare plants.

(4) Biodiversity.

(5) Riparian habitats.

(6) Oak woodlands.

(7) Ecological old growth forests.

(8) Other key forest types and seral stages that are poorly represented across California.

(9) Lands that directly affect water quality and other watershed values.

(e) Provision for continuity of one or more traditional forest uses, such as commodities production or habitat maintenance.

(f) Possession of environmental values that can be protected and managed effectively through conservation easements at reasonable costs.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)



12252

The easement shall not be required as a condition of any lease, permit, license, certificate, or other entitlement for use issued by one or more public agencies, including, but not limited to, mitigating the significant effects on the environment of a project pursuant to an approved environmental impact report or mitigated negative declaration pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000)), the Z berg-Nejedly Forest Practice Act of 1973 (Chapter 8 (commencing with Section 4511) of Part 2 of Division 4), the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3 of the Fish and Game Code), or pursuant to an approved environmental impact statement or a finding of no significant impact under the National Environmental Policy Act of 1969 (42 U.S.C.A. Sec. 4321 et seq.) or the federal Endangered Species Act of 1973 (16 U.S.C.A. Sec. 1531 et seq.).

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)






CHAPTER 4. Selection Criteria and Process

12260

If the department determines that the proposed conservation easement meets the eligibility criteria set forth in Section 12251, the application shall be reviewed based upon the extent to which it satisfies the following selection criteria:

(a) The nature of the environmental values proposed for protection, and whether they can be monitored efficiently and effectively.

(b) Whether the parcels are likely to become isolated from other areas maintained for key forest resources by development on adjacent parcels.

(c) Whether the landowner s management goal for his or her parcel is compatible with the resource protections he or she is proposing.

(d) Whether the landowner has developed, or commits to developing by the time the easement is finalized, a management plan equivalent to, or better than, a forest stewardship plan that governs management on the parcel.

(e) Whether a nonprofit land trust organization, public agency, or other suitable organization has expressed an interest in working with the department and the landowner to establish, hold, and monitor the easement.

(f) Whether other sources of funding for easement acquisition, closing costs, monitoring and other costs are available.

(g) Other relevant considerations established by the director.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)



12262

An applicant shall select and retain an independent real estate appraiser to determine the value of the conservation easement, which shall be calculated by determining the difference between the fair market value and the restricted value of the property.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)



12263

The department shall act on an application for the acquisition of a conservation easement within 180 days of its receipt, and shall notify the applicant in writing of approval or disapproval of the application within 10 days of the decision of the department. The written notice regarding a disapproval decision shall state the reason for the disapproval of the application.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)



12264

The department may disapprove the application for the acquisition of a conservation easement in any of the following circumstances:

(a) The application does not satisfy the eligibility criteria set forth in Section 12251 or selection criteria set forth in Section 12260.

(b) Clear title to the conservation easement cannot be conveyed.

(c) There is insufficient money in the fund to carry out the acquisition.

(d) Other acquisitions have a higher priority.

(e) Other relevant considerations established by the director.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)






CHAPTER 5. Easement Monitoring and Management

12275

The department, local government entity, or nonprofit land trust organization acquiring an easement pursuant to this division shall monitor that easement in order to assess the condition of the resources being protected and to ensure that the terms of the easement are being followed. Entities acquiring easements may also enter into a cooperative agreement with another qualified entity to monitor the easement.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)



12276

The department shall ensure that any entity acquiring a conservation easement acquired pursuant to this division has adequate funding for, or otherwise adequately provides for, easement monitoring pursuant to this division, and is able to enforce the easement if its provisions are not satisfied.

(Added by Stats. 2007, Ch. 657, Sec. 1. Effective January 1, 2008.)









DIVISION 11. RESORT IMPROVEMENT DISTRICTS

CHAPTER 1. General Provisions

13000

The Legislature hereby finds and declares that there exists throughout the State large unincorporated areas which are particularly suited to and used for recreation resort purposes, and which are held and used by residents of this State but which are inhabited only seasonally. The Legislature further finds and declares that these resort areas are not suited to full urban development without destroying the very nature of the areas; but the seasonal residents of these areas are, nevertheless, in need of extended governmental services; and that the extension of governmental services and the construction and financing of public improvements in these resort areas is complicated by the facts that: (a) many of the services are needed only seasonally, and (b) most of the landowners whose property is benefited by the public improvements, because they are technically nonresidents, are without voice in the direction or method of financing of the necessary services and improvements. It is the intent of the Legislature in enacting this division to provide an alternative method for the furnishing of extended governmental services, including the construction and financing of public improvements, within recreation resort areas adequate to meet the needs of such areas; and to provide for the levy of taxes within such areas in an amount sufficient to pay for extended services provided, additional extended services to be provided, and for public improvements installed or constructed.

(Added by Stats. 1961, Ch. 2069.)



13001

This division shall be known and may be cited as the Resort Improvement District Law.

(Added by Stats. 1961, Ch. 2069.)



13002

A resort improvement district consisting of unincorporated territory in one county may be established pursuant to this division, provided that 80 percent or more of the assessed valuation of the land in the district as shown on the last equalized county assessment roll is in nonresident ownership.

(Added by Stats. 1961, Ch. 2069.)



13003

No additional districts shall be created or organized under this division after September 17, 1965, except in the Fallen Leaf Lake watershed within the Lake Tahoe watershed. The provisions of Section 13075 shall not apply in the Fallen Leaf Lake watershed within the Lake Tahoe watershed.

(Amended by Stats. 1976, Ch. 1281.)






CHAPTER 2. Definitions

13010

The terms defined in this chapter have the meaning set forth unless the context requires a different meaning.

(Added by Stats. 1961, Ch. 2069.)



13011

District means a district created pursuant to this division.

(Added by Stats. 1961, Ch. 2069.)



13012

District board means the board of directors of the district.

(Added by Stats. 1961, Ch. 2069.)



13013

County means the county in which the district in located.

(Added by Stats. 1961, Ch. 2069.)



13014

Board of supervisors and board means the board of supervisors of the county.

(Added by Stats. 1961, Ch. 2069.)



13015

Charges includes fees, tolls, rates, and rentals.

(Added by Stats. 1961, Ch. 2069.)



13016

Land means land in the district and does not include improvements or personal or utility property.

(Added by Stats. 1961, Ch. 2069.)



13017

Legal representative means an officer or other person or persons appointed to serve as such by the board of directors of a corporation owner.

(Added by Stats. 1961, Ch. 2069.)



13018

Owner means the owner of land as shown on the last equalized county assessment roll.

(Added by Stats. 1961, Ch. 2069.)



13019

Voter means a voter, as defined in Section 359 of the Elections Code, who resides within the boundaries of the district.

(Amended by Stats. 1997, Ch. 140, Sec. 1. Effective January 1, 1998.)



13020

Nonresident landowner means a person or persons, association, corporation, or partnership owning land within the district but having his actual residence elsewhere.

(Added by Stats. 1961, Ch. 2069.)






CHAPTER 3. General Administrative Provisions

13031

The board of supervisors is the governing body of the district, and, unless otherwise provided in this division, the provisions of the County Service Area Law (Chapter 2.5 (commencing with Section 25210) of Part 2 of Division 2 of Title 3 of the Government Code) shall apply to the conduct of the business of the district.

(Amended by Stats. 2008, Ch. 158, Sec. 14. Effective January 1, 2009.)



13032

If deemed advisable by the board of supervisors a board of directors for the district may be formed.

(Added by Stats. 1961, Ch. 2069.)



13033

The board of directors of any district formed pursuant to this division shall have such powers as the board of supervisors may from time to time give to them. The board of supervisors may grant to the board of directors of the district any powers herein given to the board of supervisors.

(Added by Stats. 1961, Ch. 2069.)



13034

The district board shall consist either of five members, four of which shall be elected from the district and the fifth which shall be the supervisor who represents the area in which the district or major portion thereof is located; or, if the district so elects, by unanimous vote of the directors, the district board shall consist of five members who shall be elected from the district.

(Amended by Stats. 1973, Ch. 531.)



13034.5

If a district elects pursuant to Section 13034 to have the district board consist of five members elected from the district, the district board may call a special election for the purpose of electing a district board member to succeed the supervisorial member on the district board. A special election called pursuant to this section shall be called and conducted in accordance with the provisions of Chapter 4 (commencing with Section 13050) of this division. A person elected to a district board at a special election pursuant to this section shall hold office until the next succeeding general district election and until the election and qualification of his successor. Thereafter, the term of office of such elected board member shall be four years.

If a special election is not called, the successor to the supervisorial member shall be elected at the next general district election.

Any supervisor serving as a district board member when an election is held pursuant to this section shall remain in office until the election and qualification of his successor.

Any district electing to call a special election pursuant to the provisions of this section shall reimburse any local government for any costs incurred by such local government by reason of the provisions of this section.

(Added by Stats. 1973, Ch. 531.)



13035

Exclusive of the supervisorial member, the directors shall be voters in the district.

(Amended by Stats. 1997, Ch. 140, Sec. 2. Effective January 1, 1998.)



13035.1

The number of directors elected by voters in the district at the first general district election held after January 1, 1998, shall be equal to the number of directors whose terms have expired by the date of that election. Any director whose term has not expired by the date of that election shall continue to serve until the person s term of office expires and the person s successor has been elected by the voters in the district. At the first general district election held after January 1, 1998, and at all subsequent general district elections, the form of the ballot and the conduct of the election shall comply with the requirements of the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code) governing resident voting elections.

(Added by Stats. 1997, Ch. 140, Sec. 3. Effective January 1, 1998.)



13036

All vacancies in the office of director shall be filled by appointment by the board of supervisors.

(Added by Stats. 1961, Ch. 2069.)



13037

An appointment to fill a vacancy in the office of director shall be for the unexpired term of the office in which the vacancy exists, and until the election or appointment of his successor.

(Added by Stats. 1961, Ch. 2069.)



13038

Once each year, the district board shall elect one of its members to serve as president and shall appoint a secretary, who may be a member of the board.

(Amended by Stats. 1968, Ch. 302.)



13039

All sessions of the district board shall be public.

(Added by Stats. 1961, Ch. 2069.)



13040

The district board by resolution, shall provide for the time and place of its meetings, the manner of calling special meetings and shall establish rules for its proceedings.

(Added by Stats. 1961, Ch. 2069.)



13041

(a) Any compensation provided pursuant to this section shall comply with Articles 2.3 (commencing with Section 53232) and 2.4 (commencing with Section 53234) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code.

(b) The district board may authorize each director to receive compensation not exceeding twenty-five dollars ($25) for each meeting of the board attended by the director within the State of California, not exceeding two meetings in any calendar month, plus reimbursement for actual and necessary expenses incurred in the performance of these duties.

(c) The district board may authorize a director to receive for performing duties for the district other than attending board meetings:

(1) Not to exceed twenty-five dollars ($25) for each day, but payment is limited to five days in any calendar month as to each director other than the president.

(2) Actual and necessary expenses incurred in the performance of these duties.

(d) The secretary shall receive compensation set by the board, which compensation shall be in lieu of any other compensation to which the secretary may be entitled for attendance at meetings pursuant to this section.

(Amended by Stats. 2009, Ch. 332, Sec. 79. Effective January 1, 2010.)






CHAPTER 4. Elections

13050

After the authorization of a district board by the board of supervisors, a general district election shall be held on the first Tuesday after the first Monday in November in odd-numbered years, commencing with the first odd-numbered year following the formation of the district board.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 16.)



13050.5

Except as otherwise provided in this division, districts governed by this division are subject to the provisions of the Uniform District Election Law.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 16.)



13051

A special election may be called by the board to be held at any time.

(Added by Stats. 1961, Ch. 2069.)



13052

The hours during which the polls shall be opened at any special district election shall be as established by the board.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 16.)



13053

Notices of elections shall be given as nearly as practicable in accordance with the general laws regarding notices of county election.

(Added by Stats. 1961, Ch. 2069.)



13058

Each voter, as defined in Section 13019, shall have one vote.

(Amended by Stats. 1965, Ch. 612.)



13060

In the first district board election the two candidates receiving the highest number of votes shall be elected for four years, the candidates which are elected receiving the third and fourth highest number of votes shall be elected for two years. After the first district board election the term of office of all district board members, except for the supervisorial member, shall be four years, or until the election or appointment and qualification of his successor.

(Added by Stats. 1961, Ch. 2069.)



13062

A majority of the votes cast shall be required to approve a proposition.

(Added by Stats. 1961, Ch. 2069.)






CHAPTER 5. Powers

13070

The district may acquire, construct, maintain, and operate property, works, and facilities for any one or more of the following purposes:

(a) To supply the inhabitants of the district with water for domestic use, irrigation, sanitation, industrial use, fire protection, and recreation.

(b) The collection, treatment, or disposal of sewage, waste, and storm water of the district and its inhabitants.

(c) To exercise any of the powers, functions, and duties which are vested in, or imposed upon, a fire protection district pursuant to the Fire Protection District Law of 1987, Part 3 (commencing with Section 13800) of Division 12 of the Health and Safety Code.

If the district includes any part of any local agency which provides fire protection service to any territory in the district, the district shall have no authority regarding the prevention or suppression of fires in that territory unless the district has obtained the consent of the local agency.

(d) Comprehensive planning for the physical growth of the area within the district.

(e) The collection or disposal of garbage or refuse matter.

(f) Public recreation by means of parks, including, but not limited to, acquatic parks and recreational harbors, playgrounds, golf courses, swimming pools, or recreation buildings for all-year recreation, including, but not limited to, facilities for public and private meetings, and other public squares and places.

(g) Street lighting.

(h) Mosquito abatement.

(i) The equipment and maintenance of a police department or other police protection to protect and safeguard life and property.

(j) The opening, widening, extending, straightening, and surfacing, in whole or part, of any street in the district, subject to the consent of the Department of Transportation, with respect to state highways, and local authorities, as defined in Section 385 of the Vehicle Code, with respect to highways under their jurisdiction.

(k) The construction and improvement of bridges, culverts, curbs, gutters, drains, and works incidental to the purposes specified in subdivision (j), subject to the consent of the Department of Transportation, with respect to state highways, and local authorities, as defined in Section 385 of the Vehicle Code, with respect to highways under their jurisdiction.

(l) The construction and maintenance of parking facilities and other transportation facilities.

(Amended by Stats. 1989, Ch. 45, Sec. 2. Effective June 15, 1989.)



13070.1

As used in this chapter, acquire includes, but is not restricted to, taking by condemnation, purchase, or lease and receiving by donation or dedication.

(Added by Stats. 1975, Ch. 582.)



13071

The district may hold, use, enjoy, lease or dispose of any of its property.

(Added by Stats. 1968, Ch. 302.)



13072

Whenever the board determines by resolution that it is feasible, economically sound, and in the public interest, for the district to exercise its powers for any of the purposes specified in Section 13070, and not specified in the resolution establishing the district, the board may call a special district election and submit to the voters of the district, or submit to them at the next general district election, the question of whether the district should adopt such additional purpose or purposes. If a majority of the votes cast at the election upon such proposition shall be in favor of the adoption of such additional purpose or purposes, then the powers of the district may be exercised therefor.

(Added by Stats. 1961, Ch. 2069.)



13073

Bonded indebtedness may be incurred within the district in the manner herein provided.

(Added by Stats. 1961, Ch. 2069.)



13074

The board may compel all residents and property owners in the district to connect their houses, habitations and structures requiring sewage or drainage disposal service or a joint water system with the sewer and storm drains or water facilities of the district, and to use district garbage and refuse removal service and facilities. The board may charge reasonable and necessary fees for these services.

(Amended by Stats. 1989, Ch. 789, Sec. 22.)



13075

(a) No district shall engage in any activity or provide any service not already engaged in or provided, or budgeted for, as of July 1, 1970. Whenever any activity or service of a district is terminated, it shall not be reactivated.

(b) Notwithstanding the provisions of subdivision (a), any obligations of a district which are outstanding as of the effective date of this section shall be considered exceptions to subdivision (a) and may be fully performed, and the provisions of this section shall not be construed in any manner so as to impair the contractual rights of any person.

(c) On or before January 1, 1972 the district board shall certify in writing to the Secretary of State any and all activities and services being engaged in or provided, or budgeted for, as of July 1, 1970, and all outstanding obligations of the district as of the effective date of this section, and shall transmit a copy of such certification to the State Controller, which shall be presumptive evidence of the activities authorized to be performed by the district.

(Added by Stats. 1971, Ch. 301.)



13076

(a) Notwithstanding any other provision of this chapter, and in addition to any other powers conferred thereby, Resort Improvement District Number 1, in the County of Humboldt, may produce, purchase, and sell electrical power within the boundaries of the district.

(b) Except as provided in subdivision (c), any judicial action or proceeding against the district to attack, review, set aside, void, or annul an ordinance, resolution, or motion fixing or changing a rate or charge for an electric commodity or an electric service furnished by the district and adopted on or after July 1, 2000, shall be commenced within 120 days of the effective date of that ordinance, resolution, or motion.

(c) The statute of limitations set forth in subdivision (b) does not apply to any judicial action or proceeding filed pursuant to Chapter 13.7 (commencing with Section 54999) of Part 1 of Division 2 of Title 5 of the Government Code to protest or challenge a rate or charge or to seek the refund of a capital facilities fee if the notice and disclosure requirements of Section 54999.35 of the Government Code have not been followed.

(Amended by Stats. 2000, Ch. 146, Sec. 4. Effective July 21, 2000.)






CHAPTER 6. Bonds

13100

Whenever the board deems it necessary for the district to incur a bonded indebtedness, it shall by resolution set forth all of the following:

(a) A declaration of the necessity for the indebtedness.

(b) The purpose for which the proposed debt is to be incurred.

(c) The amount of the proposed debt.

(d) The time and place for a hearing by the board on the questions:

(1) Will the whole or a portion of the district be benefited by the accomplishment of the purpose?

(2) If only a portion of the district will be benefited, what portion will be so benefited?

(Added by Stats. 1961, Ch. 2069.)



13101

Notice of the hearing shall be given by publication of a copy of the resolution pursuant to Section 6066 of the Government Code in a newspaper of general circulation circulated within the area.

(Added by Stats. 1961, Ch. 2069.)



13102

The copy of the resolution published shall be accompanied by a notice subscribed by the clerk that:

(a) The hearing referred to in the resolution will be had at the time and place specified in the resolution.

(b) At that time and place any person interested, including all persons owning property in the district, will be heard upon the question stated in the resolution.

(Added by Stats. 1961, Ch. 2069.)



13103

At the time and place fixed for the hearing on the resolution declaring the necessity for incurring the bonded indebtedness or at any time and place to which the hearing is adjourned, the board shall proceed with the hearing.

(Added by Stats. 1961, Ch. 2069.)



13104

At the hearing any person interested, including persons owning property within the district, may appear and present any matters material to the questions set forth in the resolution declaring the necessity for incurring the bonded indebtedness.

(Added by Stats. 1961, Ch. 2069.)



13105

At the conclusion of the hearing, the board shall by resolution determine whether the whole or part of the district will be benefited by the accomplishment of the purpose stated in the resolution.

(Added by Stats. 1961, Ch. 2069.)



13106

If the board determines that the whole of the district will not be benefited, the resolution shall also describe the portion of the district which will be benefited, in a manner sufficient for identification, which portion of the district described in the resolution shall thereupon constitute and be known as Improvement Area No. ____ of the district.

(Added by Stats. 1961, Ch. 2069.)



13107

After the formation of an improvement area within the district pursuant to this chapter, all proceedings for the purpose of a bond election within the improvement area and for the purpose of taxation for the payment of the bonds and interest shall be limited, and apply only to the improvement area.

(Added by Stats. 1961, Ch. 2069.)



13108

The determination of the board that the whole of the district will be benefited by the bond issue or only that a described portion of the district will be benefited by the bond issue is final and conclusive.

(Added by Stats. 1961, Ch. 2069.)



13109

After the board has made its determination pursuant to Section 13105, if it deems it necessary to incur the bonded indebtedness, it shall by resolution state:

(a) That it deems it necessary to incur the bonded indebtedness.

(b) The purpose for which the bonded indebtedness will be incurred.

(c) Either of the following in accordance with its previous determination:

(1) That the whole of the district will be benefited by incurring the bonded indebtedness.

(2) That a portion of the district will be benefited by incurring the bonded indebtedness, which portion shall be described in the resolution of the board made pursuant to Section 13105.

(d) The amount of debt to be incurred.

(e) The maximum term the bonds to be issued shall run before maturity, which term shall not exceed 40 years.

(f) The annual rate of interest to be paid, which rate shall not exceed 7 percent, payable annually or semiannually, or in part annually and in part semiannually.

(g) The proposition to be submitted to the voters.

(h) The date of the special district election (which may be consolidated with a general election) at which such proposition shall be submitted to the voters; the hours between which the polls shall be open; the boundaries of voting precincts within the area or portion thereof benefited by incurring the bonded indebtedness; the location of polling places; and the names of the officers selected to conduct such election in each precinct, who shall consist of one judge, one inspector and two clerks.

(Added by Stats. 1961, Ch. 2069.)



13110

The resolution provided for in Section 13109 shall constitute the notice of such special bond election and such resolution shall be published pursuant to Section 6066 of the Government Code in a newspaper of general circulation circulating within the area.

(Added by Stats. 1961, Ch. 2069.)



13111

The provisions of the Elections Code relating to the qualifications of electors, the manner of voting, the duties of election officers, the canvassing of returns, and all other particulars in respect to the management of general elections so far as they may be applicable shall govern all district elections except:

(a) To the extent that the provisions of the Elections Code pertaining to the conduct of local elections are inconsistent with the provisions of that code pertaining to general elections, the provisions pertaining to local elections shall control.

(b) Inconsistent provisions of this division shall control over any provisions of the Elections Code.

(Amended by Stats. 1981, Ch. 714, Sec. 368.)



13112

Every voter within the area designated in the resolution adopted pursuant to Section 13109, but no others, may vote on the proposition to authorize the bonds. If the area does not include the entire district, a separate ballot shall be prepared for the vote upon such proposition and only the voters entitled thereto shall be given such ballots.

(Added by Stats. 1961, Ch. 2069.)



13113

A two-thirds vote shall be required for the issuance of general obligation bonds.

(Added by Stats. 1961, Ch. 2069.)



13114

If two-thirds of the vote cast at the election are in favor of incurring the indebtedness, the board may by resolution, at the time or times it deems proper, provide for the following:

(a) The form of the bonds.

(b) The execution of the bonds.

(c) The issuance of any part of the bonds.

(Added by Stats. 1961, Ch. 2069.)



13115

The bonds shall be signed by the chair of the board and countersigned by the clerk of the board or the clerk s deputy and the coupons shall be signed by the clerk of the board or the clerk s deputy. All signatures, except that of the clerk, on the bonds may be printed, lithographed, or engraved. If an officer whose signature appears on the bonds or coupons ceases to be an officer before the delivery of the bonds, the signature is as effective as if the officer had remained in office. All bonds shall be payable at the office of the county treasurer, who is the depositary of the district.

(Amended by Stats. 2010, Ch. 213, Sec. 16. Effective January 1, 2011.)



13116.5

An action to determine the validity of bonds may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 2006, Ch. 68, Sec. 5. Effective January 1, 2007.)



13117

The district may sell the bonds so issued at the times or in the manner the board deems to be to the public interest, provided, that all bonds shall be sold on sealed proposals to the highest bidder. Public notice shall be given in the manner determined by the board. If no bids are received or if the board determines that the bids received are not satisfactory as to price or responsibility of the bidders, the board may reject all bids received, if any, and either readvertise or sell the bonds at private sale.

(Added by Stats. 1961, Ch. 2069.)



13118

Any bonds issued by any area organized under this division are hereby given the same force, value, and use as bonds issued by any municipality and shall be exempt from all taxation within the state.

All bonds issued by any area payable from taxes are legal investments for all trust funds, for the trust funds of all insurance companies, the state school funds, and any funds that may be invested in bonds of cities, counties, cities and counties, school districts, or municipalities in the state.

(Amended by Stats. 1991, Ch. 1226, Sec. 22.5.)



13119

The board may, by resolution, do the following:

(a) Submit to voters a measure to issue new bonds to refund any or all of the district bonds outstanding.

(b) Submit to the voters of any improvement area a measure to issue new bonds to refund any improvement area bonds outstanding.

(Added by Stats. 1961, Ch. 2069.)



13120

The measure may be voted on at any district election or an election may be called for the purpose.

(Added by Stats. 1961, Ch. 2069.)



13121

The procedure upon the election shall be in accordance, so far as applicable, with the procedure upon an original issue of bonds, except that:

(a) No hearing need be held upon the question whether the bond issue will benefit the entire district or only a portion of it.

(b) A vote of two-thirds of the voters voting upon the measure is sufficient to authorize the issue of refunding bonds.

(Added by Stats. 1961, Ch. 2069.)



13122

The refunding bonds may, if the holders of the bonds of an original issue and the board so agree, be exchanged for original bonds.

(Added by Stats. 1961, Ch. 2069.)



13123

The face value of refunding bonds exchanged for original bonds shall not exceed the face value of the original bonds.

(Added by Stats. 1961, Ch. 2069.)



13124

The board may raise money by rates or taxes to pay principal and interest of the refunding bonds in the same manner as prescribed for payment of bonds of an original issue.

(Added by Stats. 1961, Ch. 2069.)



13125

Any bonds issued by the district may be made callable by resolution of the board adopted at or prior to the time of issuing the bonds.

(Added by Stats. 1961, Ch. 2069.)



13126

When bonds are made callable a statement to that effect shall be set forth on the face of the bond.

(Added by Stats. 1961, Ch. 2069.)



13127

Callable bonds may be redeemed on any interest payment date prior to their fixed maturity in such amounts and manner and at such prices as the board may prescribe in the resolution provided for in Section 13125.

(Added by Stats. 1961, Ch. 2069.)



13128

Notice designating the bonds called for redemption shall be published in a newspaper determined by the board to be the one most likely to reach the holders of the bonds. The first publication of the redemption notice shall not be less than 30 nor more than 90 days prior to the date fixed for redemption.

(Added by Stats. 1961, Ch. 2069.)



13129

If on the date fixed for redemption the district has provided funds available for payment of the principal and interest of the bonds called, interest on them ceases.

None of the provisions of this chapter shall apply to any proceedings for the authorization, issue or sale of revenue bonds of a county service area.

(Added by Stats. 1961, Ch. 2069.)






CHAPTER 7. Revenue Bonds

13140

Revenue bonds may be issued by the district for the acquisition and construction, or acquisition or construction of any improvements or property or facilities contained within the district.

(Added by Stats. 1961, Ch. 2069.)



13141

Proceedings for the authorization, issuance, sale, security, and payment of revenue bonds shall be had, the board shall have the powers and duties, and the bondholders shall have the rights and remedies, all in substantial accordance with and with like legal effect as provided in the Revenue Bond Law of 1941, Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code; provided, however, that qualified voters at the election therein provided shall be voters as defined in this division, and the method of voting shall be as herein provided. As used therein the word resolution shall mean ordinance, the words local agency shall mean district, and the words legislative body shall mean board.

(Added by Stats. 1961, Ch. 2069.)






CHAPTER 8. Assessment Bonds

13150

The Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000)) of the Streets and Highways Code, the Improvement Act of 1911 (Division 7 (commencing with Section 5000)) of the Streets and Highways Code, and the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500)) of the Streets and Highways Code, as those acts read on January 1, 1994, or as thereafter amended, are applicable to the district.

(Amended by Stats. 1993, Ch. 194, Sec. 1. Effective January 1, 1994.)






CHAPTER 9. Taxation

13160

The lien for taxes for the first fiscal year after the district is formed shall attach on the first Monday in March or on the date the district is created, whichever is later.

(Added by Stats. 1961, Ch. 2069.)



13161

The board of supervisors shall at the time and in the manner of levying other county taxes, levy and cause to be collected a tax upon the taxable real and personal property in the district, based upon the last equalized assessment roll of the county, sufficient to pay (a) the interest on bonds for that year, and the portion of the principal that is to become due before the time for making the next general tax levy, and (b) the amount necessary to maintain, operate, extend, or repair any work or improvements within the district, and to defray all other expenses incidental to the exercise of any of the district powers or to pay any existing obligations of the district. The aggregate taxes levied for any one fiscal year, other than those levied to pay the principal and interest on the bonds, shall not exceed one dollar ($1) on each one hundred dollars ($100) of the assessed valuation of taxable real and personal property in the district.

(Added by Stats. 1961, Ch. 2069.)



13161.5

A district may impose a special tax pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code. The special taxes shall be applied uniformly to all taxpayers or all real property within the district, except that unimproved property may be taxed at a lower rate than improved property.

(Added by Stats. 1991, Ch. 70, Sec. 8.)



13162

The tax shall be collected at the same time and in the same manner as the general tax levy for county purposes, and when collected, shall be paid into the county treasury to the credit of the proper district fund, as provided in Chapter 10 (commencing with Section 13170). The board shall control and order its expenditure.

(Added by Stats. 1961, Ch. 2069.)



13163

The principal and interest on district bonds shall be paid by the county treasurer, if payable at his office, in the manner now or hereafter provided by law for the payment of principal and interest on the bonds of the county, unless said bonds shall be made payable elsewhere.

(Added by Stats. 1961, Ch. 2069.)






CHAPTER 10. Funds

13170

In a fund called the Resort Improvement District General Fund, the treasurer shall place and keep the money levied by the board for that fund.

(Added by Stats. 1961, Ch. 2069.)



13171

The proceeds of the sale of revenue bonds or general obligation bonds or proceeds of special assessments levied by the board shall be deposited with the treasurer and shall be placed in a fund to be called the Resort Improvement District Construction Fund No. ____ (inserting number).

(Added by Stats. 1961, Ch. 2069.)



13172

The money in any construction fund shall be used for the purpose indicated in the resolution calling the election upon the question of the issuance of bonds, or for the purpose described in the resolution of intention in the assessment proceedings, or for repayment of money borrowed for the purpose of financing the improvement for which bonds were subsequently issued or the assessment levied.

(Added by Stats. 1961, Ch. 2069.)



13173

The bond moneys may also be used for interest and working capital for the period of construction and for twelve (12) months thereafter, and also to pay the costs of their authorization and issuance including fees for legal, engineering, fiscal, economic or other service.

(Added by Stats. 1961, Ch. 2069.)



13174

Any money in the construction fund determined by resolution of the board to be in excess of the amounts required for completion of the improvement authorized may, by the resolution so determining, be transferred to any other fund of the district and be used for any lawful purpose.

(Added by Stats. 1961, Ch. 2069.)



13175

In a fund called the Resort Improvement District Bond Fund ____ (inserting series number), the treasurer shall keep money levied or collected for that fund.

(Added by Stats. 1961, Ch. 2069.)



13176

No part of the money belonging in the bond fund may be transferred to any other fund or be used for any purpose other than the payment of principal and interest of the bonds of the district, or for repayment of money borrowed for the purpose of paying the principal and interest of the bonds of the district, until said bonds are fully paid, at which time it may be transferred to any other fund.

(Added by Stats. 1961, Ch. 2069.)






CHAPTER 11. Alternative Depositary of District Money

13190

The provisions of this chapter are alternative or supplemental to those providing for the use of the county treasury.

(Added by Stats. 1961, Ch. 2069.)



13191

The board may by resolution designate a bank as depositary of any or all of its funds. No question of interest shall affect such appointment. If the depositary is not designated for all of its funds, it shall designate what funds are to be deposited with the depositary. The county treasurer shall be the depositary for all funds not so designated.

(Added by Stats. 1961, Ch. 2069.)



13192

The charges of any depositary selected shall be a proper expense of the district.

(Added by Stats. 1961, Ch. 2069.)



13193

If the board appoints a depositary, it shall appoint a person who shall be known as finance officer, who shall serve at its pleasure. It shall fix the amount of his compensation. It shall fix the amount of and approve his bond. He may, but need not be a member of the board, or his office may be consolidated with that of the secretary.

(Added by Stats. 1961, Ch. 2069.)



13194

Bond principal and interest and salaries shall be paid when due. All other claims and demands shall be approved in writing or in open meeting by a majority of the members of the board.

(Added by Stats. 1961, Ch. 2069.)



13195

Warrants shall be drawn by the finance officer and signed by the president and secretary, or one of them and one member of the board.

(Added by Stats. 1961, Ch. 2069.)



13196

The finance officer shall install and maintain a system of auditing and accounting that shall completely and at all times show the financial condition of the district.

(Added by Stats. 1961, Ch. 2069.)



13197

The finance officer shall make annual or earlier written reports to the board, as it shall determine, as to the receipts and disbursements and balances in the several accounts under his control. The report shall be signed by him and filed with the secretary.

(Added by Stats. 1961, Ch. 2069.)






CHAPTER 12. Standby Charges

13215

The district may, pursuant to the notice, protest, and hearing procedures in Section 53753 of the Government Code, fix by ordinance or resolution, on or before the first day of July in each calendar year, water or sewer standby or immediate availability charges. Each such charge shall not individually exceed twelve dollars ($12) per year for each acre of land, or eight dollars ($8) per year for each parcel of land of less than an acre within the district to which water or sewerage could be made available for any purpose by the district, whether the water or sewerage is actually used or not, unless the standby charge is imposed pursuant to the Uniform Standby Charge Procedures Act (Chapter 12.4 (commencing with Section 54984) of Part 1 of Division 2 of Title 5 of the Government Code). The district board may establish schedules varying the charges depending upon factors such as the uses to which the land is put, the cost of supplying such services to the land, and the amount of services used on the land. The district board may restrict the imposition of such charges to lands lying within one or more improvement districts within the district.

The limitations contained in this section shall not apply to any district which levied a standby charge pursuant to the County Service Area Law (Chapter 2.5 (commencing with Section 25210) of Part 2 of Division 2 of Title 3 of the Government Code) prior to January 1, 1977. Any such district shall be subject to Section 25215.6 of the Government Code.

(Amended by Stats. 2008, Ch. 158, Sec. 15. Effective January 1, 2009.)



13216

If the procedures set forth in this section as it read at the time a standby or immediate availability charge was established were followed, the district board may, by ordinance or resolution, continue the charge pursuant to Section 13215 in successive years at the same rate. If new, increased, or extended assessments are proposed, the district board shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(Amended by Stats. 2007, Ch. 27, Sec. 13. Effective January 1, 2008.)



13217

If any water or sewer standby or immediate availability charge remains unpaid on the first day of the month in which the board of supervisors of the county in which the district is located is required by law to levy the amount of taxes required for county purposes, a 6-percent penalty thereon shall accrue. The amount of the unpaid charges plus the penalty shall constitute a special assessment upon the land with respect to which the services, for which charges are unpaid, were available or in existence on a standby basis, and shall constitute a lien on that land. The assessment shall be collected at the same time and in the same manner as ad valorem taxes are collected and shall be subject to the same penalties and the same procedures upon sale in the case of delinquency as provided for such taxes. All laws applicable to the levy, collection, and enforcement of ad volorem taxes shall be applicable to the assessment; except that if any real property to which such lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for the value has been created and attaches thereon, prior to the date on which the first installment of such taxes would become delinquent, then the lien which would otherwise be imposed by this section shall not attach to such real property and the unpaid charges, and any penalty thereon, relating to such property shall be transferred to the unsecured roll for collection.

At least 15 days before the first day of the month in which the board of supervisors is required by law to levy the amount of taxes required for county purposes, the district board shall furnish in writing both to the board of supervisors and to the county auditor, a description of each parcel of land within the district upon which a standby or immediate availability charge or charges remains unpaid, together with a statement setting forth both the amount of the unpaid charge or charges and the amount of the penalty on each parcel of land.

(Added by Stats. 1976, Ch. 1281.)






CHAPTER 13. Portion of District Included in a County Water District

13230

Nothing in this division shall be construed to authorize or permit a district to operate any facilities for furnishing any water services in any portion of the district which is included within a county water district.

(Added by Stats. 1961, Ch. 2069.)



13231

The county water district may elect to install the facilities for furnishing water services within any area that is included within both districts. In such event, the district shall provide the funds that are required therefor that the county water district would not otherwise provide.

(Added by Stats. 1961, Ch. 2069.)



13232

The county water district may elect to have the facilities installed by the district for providing water services within any area that is included within both districts. In such event, the facilities shall be installed by the district in conformity with plans and specifications previously approved by the county water district, and under such inspection and approval as it shall direct.

(Added by Stats. 1961, Ch. 2069.)



13232.3

The Grizzly Lake Resort Improvement District, the Napa-Berryessa Resort Improvement District, and the Lake Berryessa Resort Improvement District may contract with any state agency to finance any district improvement authorized by this division that is related to the provision of water for human consumption. The terms of the contract shall be consistent with this division. Notwithstanding any other provision in this division, the term of the contract may extend up to 30 years.

(Added by Stats. 2001, Ch. 606, Sec. 5. Effective October 9, 2001.)



13233

Nothing in this division shall be construed to repeal or limit any power possessed by a county water district within which there is any part of this district.

(Added by Stats. 1961, Ch. 2069.)









DIVISION 12. CALIFORNIA CONSERVATION CORPS

CHAPTER 1. Findings and Declarations of Policy

14000

(a) The Legislature hereby finds and declares that every California youth should be encouraged to reach his or her full potential, but that many youths require guidance and support to reach their goals and make positive changes in their lives.

(b) The Legislature finds and declares that conserving or developing natural resources, and enhancing and maintaining environmentally important lands and waters through the use of California s young women and men, is beneficial not only to the youth of the state by providing them with educational and work opportunities, but also is beneficial for the state s economy and its environment.

(c) The Legislature further finds and declares that the California Conservation Corps continues to offer California a unique opportunity to meet both the goal of increasing understanding and appreciation of the environment and the goal of helping youths become productive adults.

(d) The Legislature therefore reaffirms its intent that the corps mission includes increasing awareness of and improving our natural resources, but more importantly, includes instilling basic skills and a healthy work ethic in California youth, building their character, self-esteem, and self-discipline, and establishing within them a strong sense of civic responsibility and understanding of the value of a day s work for a day s wages.

(e) It is the further intent of the Legislature that corpsmembers graduate from the corps with good work habits, positive attitudes, and broadened professional horizons. It is the intent of the Legislature that the corps blend academic and job skills training with personal growth opportunities in order to develop productive youths who can make substantial contributions as California workers and citizens.

(f) It is the further intent of the Legislature, in memory of Brien Thomas B.T. Collins and John E. Jack Dugan, and on behalf of their passion, support, and commitment to the mission of the corps, to ensure that the corps is an entrepreneurial and incentive-based program with stable and predictable funding. In pursuit of that goal, it is the intent of the Legislature that all state agencies look to the corps first to perform those projects that meet the mission of the corps.

(Amended by Stats. 1993, Ch. 894, Sec. 1. Effective January 1, 1994.)



14001

There is in the Resources Agency the California Conservation Corps, which shall be responsible for carrying out the purposes of, and implementing the findings and policies set forth in, this division.

(Amended by Stats. 1980, Ch. 50, Sec. 2.)



14002

The Legislature finds and declares that the California Conservation Corps provides an invaluable service. The Legislature supports the corps mission to enhance the educational opportunities and employability of corps members. To further this mission local community college districts and the corps are encouraged to enter into cooperative agreements so that corps members have access to equal educational opportunities.

Local community college districts are encouraged to recognize the unique needs and circumstances of the corps members and the corps need for adequate facilities. Local community college districts should, to the extent possible, develop procedures to address these unique needs.

(Added by Stats. 1984, Ch. 1710, Sec. 2.)



14003

(a) The Legislature finds and declares that the State of California has already established a model conservation corps program and that redundant federal and state programs to carry out resource protection and conservation within the state are not in the best interests of the state. Rather, it is in the best interests of the state that federal funds designated to be expended by federal agencies for this purpose be allocated, to the extent feasible, to the California Conservation Corps and local conservation corps.

(b) If federal funds are available for youth conservation corps or community service corps programs, excluding the federal Job Corps, the California Conservation Corps is hereby designated as the program recipient for the State of California, and the corps may distribute, as appropriate, any federal funds to other corps programs within the state. The director shall have the authority to adopt, amend, and repeal policies to implement the program consistent with the federal requirements and with this division.

(Amended by Stats. 1989, Ch. 463, Sec. 1.)



14004

In memory of Brien Thomas B.T. Collins, and on behalf of his passion, support, and commitment to the mission of the corps, the California Conservation Corps headquarters in Sacramento is hereby named the B.T. Collins California Conservation Corps Building.

(Added by Stats. 1993, Ch. 894, Sec. 2. Effective January 1, 1994.)






CHAPTER 2. Definitions

14100

Unless context otherwise requires, the definitions set forth in this chapter govern the construction of this division.

(Repealed and added by Stats. 1973, Ch. 904.)



14101

Corps means the California Conservation Corps.

(Amended by Stats. 1976, Ch. 342.)



14102

Director means the Director of the California Conservation Corps.

(Added by Stats. 1980, Ch. 50, Sec. 3.)






CHAPTER 3. Program

14300

Young women and men participating in the corps program shall generally be engaged in projects which do the following:

(a) Preserve, maintain, and enhance environmentally important lands and waters.

(b) Accomplish useful and needed public works projects in both urban and rural areas.

(c) Conserve, maintain, improve, and develop natural resources in both urban and rural areas.

(d) Provide opportunities for public use of, or education in, the areas, projects, and resources described in subdivisions (a), (b), and (c).

(e) Assist in emergency operations, such as natural disaster relief and the rescue of lost and injured persons.

(f) Assist in fire prevention and suppression.

(g) Directly contribute to the conservation of energy.

(h) Contribute toward making public facilities accessible to persons with disabilities.

(i) Assist departments within the Resources Agency in developing, rehabilitating, and restoring parklands, recreational facilities, and historical resources; restoring salmon and steelhead spawning, nursery, and rearing habitat; restoring and preserving wildlife habitat; and enhancing reforestation in both urban and rural areas.

(Amended by Stats. 1993, Ch. 894, Sec. 4. Effective January 1, 1994.)



14301

The Governor shall appoint a director, who shall act as the administrative officer of the corps, and a deputy director. The appointment of the director is subject to confirmation by the Senate at the next regular or special session of the Legislature, and the refusal or failure of the Senate to confirm the appointment shall create a vacancy in the office. The director and deputy director shall be exempt from civil service, under subdivision (f) of Section 4 of Article XXIV of the California Constitution. The director shall employ, pursuant to the provisions of Article XXIV of the California Constitution and Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code, such staff as is necessary to implement the provisions of this division.

(Added by Stats. 1976, Ch. 787.)



14302

Young women and men shall be selected for participation in the corps program on the basis of motivation for hard work, personal development, and public service, and without regard to their prior employment or educational background. Participation shall be for a period of one year, which may be extended.

The corps, in conjunction with the Employment Development Department, shall place an emphasis on developing and executing plans to assist corpsmembers in obtaining employment following their participation in the corps program.

(Amended by Stats. 1980, Ch. 50, Sec. 5.)



14303

The director may employ special corpsmembers without regard to their age so that the corps may draw upon their special skills which may contribute to the attainment of the objectives of the program. Special corpsmembers may be assigned to headquarters, as well as field positions.

(Added by Stats. 1980, Ch. 50, Sec. 6.)



14304

Projects shall be directed toward providing opportunities to the public for their education or the use of these natural resources and environmentally important public lands and waters, while at the same time providing young men and women with an opportunity for personal development in a variety of basic skills. Projects shall be undertaken in both urban and rural areas and shall be selected on the basis of the environmental and natural resource benefits each offers, the opportunities for public education or use each offers, and the on-the-job training value of each.

(Amended by Stats. 1989, Ch. 463, Sec. 3.)



14305

In order to protect the rights of corpsmembers individually and the corps as a community, the director shall adopt a corpsmember bill of rights, corpsmember grievance procedures, and search and seizure guidelines.

These adopted rights, procedures, and guidelines shall serve to assist the director and corps staff in identifying problems and conflicts and resolving them with a minimum disruption of work and training, and shall be used by corps supervisors to interpret and consistently enforce policies and procedures of the corps.

(Added by Stats. 1980, Ch. 50, Sec. 7.)



14306

To implement this division, the director may do all of the following:

(a) Recruit and enroll corpsmembers and special corpsmembers.

(b) Adopt criteria for selecting applicants for enrollment in the corps program, including criteria for individuals convicted of a crime described in the California Uniform Controlled Substances Act (Division 10 (commencing with Section 11000) of the Health and Safety Code). The director shall take into account, when adopting this criteria, the health, safety, and welfare of the public and the corps program participants and staff.

(c) Execute contracts containing the terms and conditions that are deemed necessary and desirable for the enrollment of corpsmembers.

(d) Authorize utilization of the corps for emergency projects occasioned by natural disasters, fire prevention and suppression, rescue of lost or injured persons, and any other activity or project necessary or desirable to carry out the purposes of this division.

(e) Apply for and accept grants or contributions of funds from any public or private source.

(f) Purchase, rent, or otherwise acquire or obtain necessary property, supplies, instruments, tools, equipment, and conveniences.

(g) Execute contracts for furnishing the services of the corps to any federal, state, or local public agency; any local or statewide private organization concerned with the objectives of the corps program, as specified in Sections 14000 and 14300; and any person, firm, partnership, or corporation concerned with these objectives.

(h) Procure insurance.

(i) Be reimbursed by the federal government, any state or local public agency, or any private organization for actual expenses incurred by the corps for any project undertaken for any such entity pursuant to subdivision (d) or (g) or pursuant to Section 14307.

(j) To the extent permitted by Article VII of the California Constitution, execute contracts with any person, natural or corporate, for the purpose of implementing the objectives of the corps, as specified in Sections 14000 and 14300.

(k) Utilize any services, material, or property of any agency of the state, and may make agreements with any agency of the state or take other actions that are reasonable and necessary.

(l) Contract with public or private nonprofit entities to provide services for the corps.

(m) Contract with the University of California, the California State University, the community college districts, and private institutions for the creation of special admission and tuition credit programs for corpsmembers.

(Amended by Stats. 2014, Ch. 26, Sec. 38. Effective June 20, 2014.)



14307

Fire prevention, fire suppression, and disaster relief including, but not limited to, flood, earthquake, pest infestation assistance measures, and search and rescue efforts shall be a major emphasis of the program. Certain corps centers designated by the director as fire centers in locations specifically needed to assure emergency capability and readiness for firefighting and natural disaster relief shall be administered and directed jointly by the director of the corps and the Director of Forestry and Fire Protection. The director of the corps shall be responsible for setting the policies under which these centers shall be operated and shall be responsible for the recruitment, orientation, job training, project planning, and educational and other services generally provided in the corps at its base centers. The Director of Forestry and Fire Protection, and his or her designee, shall be responsible for the supervision of corps members engaged in public service conservation work and for the training, supervision, and direction of corps members engaged in fire prevention, fire suppression, and other emergency activities.

(Amended by Stats. 2001, Ch. 760, Sec. 1. Effective January 1, 2002.)



14308

In carrying out this division, the director may utilize any services, materials, or property of any agency of the state and may make any agreements with any agency of the state, or take any other actions, that are reasonable and necessary.

(Amended by Stats. 1993, Ch. 894, Sec. 6. Effective January 1, 1994.)



14309

In order to provide the best and most cost-effective training possible for corps members and other state employees, state agencies shall seek to combine or share training programs that provide related skills.

(Added by Stats. 2001, Ch. 760, Sec. 2. Effective January 1, 2002.)



14310

Notwithstanding any other provision of law, corpsmembers and special corpsmembers, other than staff officers and employees, shall not receive state retirement benefits.

(Amended by Stats. 1980, Ch. 50, Sec. 11.)



14311

In keeping with the corps entrepreneurial nature and to expand the corpsmember population, the corps shall actively seek reimbursable work projects from state and nonstate entities that are in keeping with its mission. The corps shall use the following criteria in reviewing such a project offer:

(a) The project will provide opportunities to expand corpsmember population.

(b) The project will provide corpsmembers with education and training in employable skills.

(c) The project will attract community support, participation, and funding.

(d) The project conserves or enhances the state s natural resources, or has other public benefits.

(Added by Stats. 1993, Ch. 894, Sec. 7. Effective January 1, 1994.)



14312

(a) The Collins-Dugan California Conservation Corps Reimbursement Account is hereby created in the General Fund in the State Treasury, for support of the corps.

(b) Funds received in payment for reimbursable work projects, excluding General Fund money, may be deposited in the Collins-Dugan California Conservation Corps Reimbursement Account.

(c) Notwithstanding Section 13340 of the Government Code, the money in the Collins-Dugan California Conservation Corps Reimbursement Account is hereby continuously appropriated to the corps for the following program activities:

(1) Program expansion to hire more corpsmembers.

(2) Enhancement of corpsmember education and educational support services.

(3) Enhancement of equipment used by corpsmembers in projects meeting the corps mission.

(4) Program support when legislatively directed reimbursement targets are unmet in a given fiscal year.

(Amended by Stats. 1996, Ch. 976, Sec. 1. Effective September 27, 1996.)



14313

To assist the corps operation as an entrepreneurial and incentive-based program, the director may seek and accept donations from private entities, foundations, or other sources outside of state government for purposes of accomplishing the corps mission.

(Added by Stats. 1993, Ch. 894, Sec. 9. Effective January 1, 1994.)



14315

(a) Subject to the availability of assistance from the corps, a state agency that is considering the use of contracted labor shall give priority to the corps when the mission of the corps and the nature of the state agency s project are substantially consistent.

(b) State agencies shall notify the corps of potential contracts for services that fit within the parameters of the legislative intent set forth in Section 14000 and shall use the corps to the maximum extent feasible to carry out projects that promote the legislative intent as set forth in Section 14000. Because of the corps commitment to the state s youth, in the exercise of a state agency s discretion when considering contracts for services, strong consideration shall be given to the use of corpsmembers over the use of other contracted labor.

(c) The corps may contract with any state agency for the performance of activities consistent with this division.

(d) Upon appropriation by the Legislature and execution of a contract pursuant to subdivision (b), the Controller may transfer money to the Collins-Dugan California Conservation Corps Reimbursement Account from other funds under the control of the contracting state agency, including, but not limited to, the following funds and accounts:

(1) Hazardous Waste Control Account in the General Fund.

(2) State Highway Account in the State Transportation Fund.

(3) Transportation Planning and Development Account in the State Transportation Fund.

(4) California Environmental License Plate Fund.

(5) Fish and Game Preservation Fund.

(6) Public Resources Account in the Cigarette and Tobacco Products Surtax Fund.

(7) Unallocated Account in the Cigarette and Tobacco Products Surtax Fund.

(8) Habitat Conservation Fund.

(9) Motor Vehicle Fuel Account in the Transportation Tax Fund pursuant to Section 8352.6 of the Revenue and Taxation Code (OMV Fund).

(10) Oil Spill Prevention and Administration Fund.

(11) Integrated Waste Management Account in the Integrated Waste Management Fund.

(12) State Parks and Recreation Fund.

(13) Solid Waste Disposal Site Cleanup and Maintenance Account in the General Fund.

(14) Employment Training Fund.

(15) Harbors and Watercraft Revolving Fund.

(16) California Beverage Container Recycling Fund.

(e) Expenditures from the Collins-Dugan California Conservation Corps Reimbursement Account of amounts transferred pursuant to subdivision (d) shall be limited to purposes that are consistent with the requirements of each fund or account contributing each amount to the Collins-Dugan California Conservation Corps Reimbursement Account.

(Amended by Stats. 2002, Ch. 953, Sec. 9. Effective January 1, 2003.)



14316

The Department of Finance may make a loan from the General Fund to the Collins-Dugan California Conservation Corps Reimbursement Account, in an amount not to exceed a cumulative total of one million five hundred thousand dollars ($1,500,000) to meet cashflow needs due to delays in collecting reimbursements. Any loan made by the Department of Finance pursuant to this section shall only be made if the corps has a valid contract or certification signed by a client agency that demonstrates that sufficient funds will be available to repay the loan. All money so transferred shall be repaid to the General Fund as soon as possible, but not later than one year from the date of the loan, with interest at the average rate earned by the Surplus Money Investment Fund.

(Amended by Stats. 2002, Ch. 953, Sec. 10. Effective January 1, 2003.)



14317

(a) The Legislature finds and declares all of the following:

(1) By authorizing the Sacramento Local Conservation Corps to sell one of its existing buildings and purchase another building, the corps would be able to consolidate and improve its operations and ensure the safety of its members.

(2) The purpose of the purchase of another building is to provide a permanent residence for the Sacramento Local Conservation Corps.

(3) The purchase of another building is consistent with the intended purpose of the Proposition 40 (the California Clean Water, Clean Air, Safe Neighborhood Parks, and Coastal Protection Bond Act of 2002) grant to the Sacramento Local Conservation Corps that was used to purchase the existing building.

(4) However, that grant required the Sacramento Local Conservation Corps to use the property only for the purpose for which the grant was made and to make no other use, sale or other disposition of the property, except as authorized by a specific act of the Legislature.

(b) The Sacramento Local Conservation Corps, certified by the California Conservation Corps pursuant to this division, may sell APN 036-0181-011 located in the County of Sacramento, which was purchased with bond funds pursuant to paragraph (2) of subdivision (e) of Section 5096.650.

(c) The sale of APN 036-0181-011 shall be subject to all of the following conditions:

(1) The sale of APN 036-0181-011 shall be at no less than fair market value and shall be approved by the California Conservation Corps.

(2) The net proceeds from the sale of APN 036-0181-011 shall be used only towards the purchase of APN 036-0031-026 located in the County of Sacramento.

(3) The purchase of APN 036-0031-026 shall be at no more than fair market value and shall be approved by the California Conservation Corps.

(4) Any net proceeds from the sale of APN 036-0181-011, in excess of the purchase price of APN 036-0031-026, shall revert to the California Clean Water, Clean Air, Safe Neighborhood Parks, and Coastal Protection Fund created pursuant to Section 5096.610, and are hereby appropriated from that fund to the California Conservation Corps for local assistance.

(5) The Sacramento Local Conservation Corps shall only use APN 036-0031-026 for corps purposes and shall not lease or rent APN 036-0031-026 to other occupants.

(Added by Stats. 2007, Ch. 178, Sec. 17. Effective August 24, 2007.)






CHAPTER 3.2. Training of County or City Members

14350

The director may establish a training program for members of county or city conservation corps. The program may be designed to provide the same training to members of county or city conservation corps as provided to corpsmembers of the corps and may be conducted in the same facilities. The program is authorized only to the extent that it does not adversely affect the ability of the California Conservation Corps to maintain 2,000 active corpsmembers.

(Added by Stats. 1988, Ch. 4, Sec. 1.)



14351

If the corps establishes a training program as described in Section 14350, the corps may contract with the county or city requesting the training, and the contract may require the corps to be fully reimbursed for all costs of the training program.

(Added by Stats. 1988, Ch. 4, Sec. 1.)






CHAPTER 3.5. Nonresidential Program

14400

The corps shall develop nonresidential programs in urban communities, and may develop those programs in other than urban communities, which have high concentrations of ethnic-minority youths, which have high levels of youth unemployment, and which have a need for conservation work. Expenditures for programs in other than urban communities shall not exceed 15 percent of total funding for programs under this section.

(Amended by Stats. 1985, Ch. 1606, Sec. 1. Effective October 2, 1985.)



14401

The corps shall develop procedures for recruiting high school dropouts from the neighborhoods in which these programs are located.

(Added by Stats. 1984, Ch. 1710, Sec. 5.)



14402

The corps shall give priority to providing an educational component for corpsmembers who have not completed high school. The component shall be equal in content to a high school curriculum and provide course credits leading to a high school diploma or its equivalent, such as a California high school equivalency certificate. The work of the corps shall be structured to accommodate the educational component without significantly reducing the productivity of the corps.

(Added by Stats. 1984, Ch. 1710, Sec. 5.)



14403

(a) The corps shall cooperate with, and seek the cooperation of state and local workforce investment boards and youth councils, designated pursuant to the federal Workforce Investment Act (29 U.S.C. Sec. 2801 et seq.) to secure employment and training services for corpsmembers.

(b) These employment and training services may include job search assistance, skills training, transitional employment, or any other services provided under the federal Workforce Investment Act that would lead to employment for the corpsmember.

(c) Employment and training services may be provided to corpsmembers as a component of their work with the corps or upon their termination from the corps.

(Amended by Stats. 2002, Ch. 953, Sec. 11. Effective January 1, 2003.)



14404

The corps shall assist corpsmembers who desire to return to school to develop plans to accomplish this goal.

(Added by Stats. 1984, Ch. 1710, Sec. 5.)



14405

Implementation of the educational component of the nonresidental program established pursuant to this chapter shall be contingent on the California Conservation Corps receiving sufficient funding from any source, including the federal Job Training Partnership Act (P.L. 97-300).

(Added by Stats. 1984, Ch. 1710, Sec. 5.)



14406

The corps may contract with public or private nonprofit agencies to provide services for a nonresidential program. The public or private nonprofit agency shall meet all of the following requirements:

(a) The agency shall submit a proposal which demonstrates that its program is consistent with the policies of the corps and with this chapter.

(b) The agency shall, to the extent possible, secure funding or services from the local service delivery area for necessary employment and training services.

(c) The agency shall secure reimbursements for a significant portion of the work performed.

(d) The agency shall secure a commitment from local educational institutions that appropriate educational services will be provided.

(e) The agency shall maintain, to the extent possible, the funding from foundations and other public and private organizations for a nonresidential program. If the agency does not have an existing nonresidential program, it shall secure at least a 25-percent match from other public or private organizations for the program.

(Amended by Stats. 1985, Ch. 1606, Sec. 2. Effective October 2, 1985.)









DIVISION 12.1. CALIFORNIA BEVERAGE CONTAINER RECYCLING AND LITTER REDUCTION ACT

CHAPTER 1. Findings

14500

This division shall be known and may be cited as the California Beverage Container Recycling and Litter Reduction Act.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14501

The Legislature finds and declares as follows:

(a) Experience in this state and others demonstrates that financial incentives and convenient return systems ensure the efficient and large-scale recycling of beverage containers. Accordingly, it is the intent of the Legislature to encourage increased, and more convenient, beverage container redemption opportunities for all consumers. These redemption opportunities shall consist of dealer and other shopping center locations, independent and industry operated recycling centers, curbside programs, and other recycling systems that assure all consumers, in every region of the state, the opportunity to return beverage containers conveniently, efficiently, and economically.

(b) California grocery, beer, soft drink, container manufacturing, labor, agricultural, consumer, environmental, government, citizen, recreational, taxpayer, and recycling groups have joined together in calling for an innovative program to generate large-scale redemption and recycling of beverage containers.

(c) This division establishes a beverage container recycling goal of 80 percent.

(d) It is the intent of the Legislature to ensure that every container type proves its own recyclability.

(e) It is the intent of the Legislature to make redemption and recycling convenient to consumers, and the Legislature hereby urges cities and counties, when exercising their zoning authority, to act favorably on the siting of multimaterial recycling centers, reverse vending machines, mobile recycling units, or other types of recycling opportunities, as necessary for consumer convenience, and the overall success of litter abatement and beverage container recycling in the state.

(f) The purpose of this division is to create and maintain a marketplace where it is profitable to establish sufficient recycling centers and locations to provide consumers with convenient recycling opportunities through the establishment of minimum refund values and processing fees and, through the proper application of these elements, to enhance the profitability of recycling centers, recycling locations, and other beverage container recycling programs.

(g) The responsibility to provide convenient, efficient, and economical redemption opportunities rests jointly with manufacturers, distributors, dealers, recyclers, processors, and the Department of Conservation.

(h) It is the intent of the Legislature, in enacting this division, that all empty beverage containers redeemed shall be recycled, and that the responsibilities and regulations of the department shall be determined and implemented in a manner that favors the recycling of redeemed containers, as opposed to their disposal.

(i) Nothing in this division shall be interpreted as affecting the current business practices of scrap dealers or recycling centers, except that, to the extent they function as a recycling center or processor, they shall do so in accordance with this division.

(j) The program established by this division will contribute significantly to the reduction of the beverage container component of litter in this state.

(Amended by Stats. 2008, Ch. 696, Sec. 1. Effective September 30, 2008.)



14501.5

This division does not apply to any beverage container which is sold and delivered to a railroad, sleeping car, or steamship company, or common carrier operating vessels, as defined in Section 238 of the Public Utilities Code, operating under a certificate of public convenience and necessity, or an air common carrier, for use and consumption on trains, vessels, or airplanes.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)






CHAPTER 2. Definitions

14502

Unless the context otherwise requires, the definitions in this chapter govern the construction of this division.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14503

Aluminum beverage container means a beverage container which consists primarily of aluminum.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14503.5

Average monthly volume means the average number of empty beverage containers per month received by a certified recycling center.

(Added by Stats. 1989, Ch. 1342, Sec. 1.)



14503.6

Beneficiating processor means any person certified by the department as a processor who also beneficiates purchased cullet so that it is furnace ready for glass container manufacturers, consistent with prevailing standards in the manufacturing industry. Cullet shall be deemed furnace ready when it has been cleansed, is free of nonglass contaminants, and has been crushed or otherwise processed in such a manner as to be acceptable without further processing by the purchasing glass container manufacturer.

(Added by Stats. 1992, Ch. 1266, Sec. 2. Effective September 30, 1992.)



14504

(a) Except as provided in subdivision (b), beverage means any of the following products if those products are in liquid, ready-to-drink form, and are intended for human consumption:

(1) Beer and other malt beverages.

(2) Wine and distilled spirit coolers.

(3) Carbonated water, including soda and carbonated mineral water.

(4) Noncarbonated water, including noncarbonated mineral water.

(5) Carbonated soft drinks.

(6) Noncarbonated soft drinks and sport drinks.

(7) Except as provided in paragraph (4) of subdivision (b), noncarbonated fruit drinks that contain any percentage of fruit juice.

(8) Coffee and tea drinks.

(9) Carbonated fruit drinks.

(10) Vegetable juice in beverage containers of 16 ounces or less.

(b) Beverage does not include any of the following:

(1) Any product sold in a container that is not an aluminum beverage container, a glass container, a plastic beverage container, or a bimetal container.

(2) Wine, or wine from which alcohol has been removed, in whole or in part, whether or not sparkling or carbonated.

(3) Milk, medical food, or infant formula.

(4) One hundred percent fruit juice in containers that are 46 ounces or more in volume.

(c) For purposes of this section, the following definitions shall apply:

(1) Infant formula means any liquid food described or sold as an alternative for human milk for the feeding of infants.

(2) (A) Medical food means a food or beverage that is formulated to be consumed, or administered enterally under the supervision of a physician, and that is intended for specific dietary management of diseases or health conditions for which distinctive nutritional requirements, based on recognized scientific principles, are established by medical evaluation.

(B) A medical food is a specially formulated and processed product, for the partial or exclusive feeding of a patient by means of oral intake or enteral feeding by tube, and is not a naturally occurring foodstuff used in its natural state.

(C) Medical food includes any product that meets the definition of medical food in the federal Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 360ee (b)(3).

(3) Noncarbonated soft drink means a nonalcoholic, noncarbonated naturally or artificially flavored water containing sugar or sweetener or trace amounts of various elements from both natural and synthetic sources.

(Amended by Stats. 2000, Ch. 731, Sec. 1. Effective January 1, 2001.)



14505

Beverage container means the individual, separate bottle, can, jar, carton, or other receptacle, however denominated, in which a beverage is sold, and which is constructed of metal, glass, or plastic, or other material, or any combination of these materials. Beverage container does not include cups or other similar open or loosely sealed receptacles.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14506

Beverage manufacturer means any person who bottles, cans, or otherwise fills beverage containers, or imports filled beverage containers, for sale to distributors, dealers, or consumers.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14506.3

Bimetal container means a beverage container which consists of one or more metals and which is composed primarily of steel.

(Added by Stats. 1992, Ch. 1266, Sec. 3. Effective September 30, 1992.)



14506.5

Commingled means a mix of empty beverage containers, as defined in Section 14512, and all other containers of the same material type.

(Added by Stats. 1989, Ch. 1342, Sec. 2.)



14506.7

Commingled rate means the ratio of empty beverage containers, as defined in Section 14512, to all other containers of the same material type, as determined by the department.

(Added by Stats. 1989, Ch. 1342, Sec. 3.)



14507.5

(a) Community Conservation Corps means a nonprofit public benefit corporation formed or operating pursuant to Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code, or an agency operated by a city, county, or city and county, that is certified by the California Conservation Corps as meeting all of the following criteria:

(1) The corps is organized in the form of supervised work crews and selects young men and women for participation on the basis of motivation for hard work, personal development, and public service, without regard to their prior employment or educational background, and consistent with Section 14402. Participation shall be for a period of one year, and may be extended.

(2) The corps program is based upon a highly disciplined work experience, includes an educational component, and is designed to develop corpsmembers character and civic consciousness through rigorous work on public projects. The educational component of the corps program includes enrollment in a vocational education program, public or charter high school, or postsecondary community college.

(3) The corps compensates corpsmembers at not less than the federal minimum wage, and provides corpsmembers assistance in obtaining permanent employment following their participation in the corps program.

(4) The corps engages in recycling and litter abatement projects as well as projects that accomplish the conservationist and other purposes described in subdivisions (a) to (h), inclusive, of Section 14300, and that assist agencies of local government and other nonprofit community organizations in developing, rehabilitating, and restoring parklands, recreational facilities, and other community resources.

(5) The corps consists of an average annual enrollment of not less than 50 corpsmembers between 18 and 25 years of age. In determining the average annual enrollment of a community conservation corps for the purposes of Section 14581.1, the California Conservation Corps shall not include special corpsmembers, as described in Section 14303, who are employed by a community conservation corps.

(b) The California Conservation Corps shall evaluate a community conservation corps for the purpose of determining its eligibility for certification, pursuant to this section, after it has completed 12 months of continuous operation, and annually thereafter.

(Amended by Stats. 2014, Ch. 35, Sec. 141. Effective June 20, 2014.)



14508

Consumer means every person who, for his or her use or consumption, purchases a beverage in a beverage container from a dealer. Consumer includes, but is not limited to, a lodging, eating, or drinking establishment, and soft drink vending machines.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14509

Container manufacturer means any person who produces beverage containers for filling by beverage manufacturers, including any person who imports these beverage containers from outside of this state for filling by beverage manufacturers.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14509.3

Cullet means scrap glass that is derived from postfilled food, drink, or beverage container glass produced or imported for sale in the state.

(Amended by Stats. 2004, Ch. 183, Sec. 290. Effective January 1, 2005.)



14509.4

Convenience zone means either of the following:

(a) The area within a one-half mile radius of a supermarket.

(b) The area designated by the department pursuant to Section 14571.5.

(Amended by Stats. 2006, Ch. 907, Sec. 1. Effective September 30, 2006.)



14509.5

Curbside program means a recycling program which meets all of the following criteria:

(a) The program picks up empty beverage containers from individual or multiple family residences, or both, and the empty beverage containers are separated from waste materials prior to being picked up.

(b) The program is operated by, or pursuant to a contract with, a city, county, or other public agency, or is acknowledged, in writing, by a city, county, or other public agency.

(c) The program accepts empty beverage containers from consumers with the intent to recycle them, but does not pay the refund value.

(Amended by Stats. 1992, Ch. 1266, Sec. 4. Effective September 30, 1992.)



14510

Dealer means a retail establishment which offers the sale of beverages in beverage containers to consumers. However, any lodging, eating, or drinking establishment, or soft drink vending machine operator who engages in the sale of beverages in beverage containers to consumers shall not be deemed a dealer for the purposes of this division, except that these sales are subject to Section 14560. To determine which retail establishments are dealers, the department shall use annual or more frequent updates provided by American Business Information, Inc., as long as the information provided by American Business Information, Inc., is updated at least annually.

(Amended by Stats. 1995, Ch. 624, Sec. 2. Effective January 1, 1996.)



14510.5

Department means the Division of Recycling in the Department of Resources Recycling and Recovery.

(Amended by Stats. 2009, Ch. 21, Sec. 3. Effective January 1, 2010.)



14510.6

Director means the Director of Resources Recycling and Recovery.

(Amended by Stats. 2009, Ch. 21, Sec. 4. Effective January 1, 2010.)



14511

Distributor means every person who engages in the sale of beverages in beverage containers to a dealer in this state, including any manufacturer who engages in these sales. Distributor includes any person who imports beverages from outside of this state for sale to dealers or consumers in this state.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14511.5

Drink means fruit juice or any other noncarbonated drink.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14511.7

Dropoff or collection program means any person, association, nonprofit corporation, church, club, or other organization certified by the department, and that accepts or collects empty beverage containers from consumers with the intention to recycle them, or any waste reduction facility that separates beverage containers from the waste stream with the intent to recycle them. Dropoff or collection program does not include a certified recycling center or curbside program.

(Amended by Stats. 2008, Ch. 696, Sec. 2. Effective September 30, 2008.)



14512

Empty beverage container means a beverage container which meets all of the following requirements:

(a) Has the seal or closure installed by the manufacturer broken or removed.

(b) Does not contain foreign materials other than the residue of the beverage originally packaged in the beverage container by the manufacturer.

(c) Bears the message required by Section 14561, or is a refillable beverage container.

(d) Has a refund value established pursuant to Section 14560.

(Amended by Stats. 1989, Ch. 1339, Sec. 3. Effective October 2, 1989.)



14512.5

Food or drink packaging material means any material which is not a beverage container in which a food or drink is sold in a retail establishment and the food or drink is not intended for consumption on the seller s premises.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14512.6

For recycling means that an empty beverage container has been received by a processor who has an arrangement whereby that container will actually be recycled.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14512.7

Fund means the California Beverage Container Recycling Fund established pursuant to subdivision (a) of Section 14580.

(Added by Stats. 1989, Ch. 1339, Sec. 4. Effective October 2, 1989.)



14513

Glass beverage container means a beverage container which has a body consisting primarily of glass.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14513.2

(a) Except as provided under Section 14549, glass container manufacturer means a person who manufactures commercial containers, whose principal component part or parts consist of virgin glass, postfilled glass, or any combination of both, for sale in California or for export to other states or countries.

(b) Glass container manufacturer includes, but is not limited to, all commercial manufacturing operations which produce beverage containers, food or drink packaging material made primarily of glass, or any combination of both of those items. For beer and other malt beverages manufactured outside the state, the container manufacturer shall be deemed to be the person or entity named on the certificate of compliance issued pursuant to Section 23671 of the Business and Professions Code.

(Amended by Stats. 1995, Ch. 624, Sec. 3. Effective January 1, 1996.)



14513.3

Glass food or drink container means any nonbeverage container, whose principal component part or parts consist of virgin glass, postfilled glass, or any combination of both, in which any food or drink is sold or offered for sale in California.

(Added by Stats. 1990, Ch. 1094, Sec. 3.)



14513.4

Handling fee means an amount paid to an operator of a supermarket site, a rural region recycler, as defined in Section 14525.5.1, or a nonprofit convenience zone recycler, as defined in Section 14514.7, that is located in a convenience zone, for every beverage container redeemed by the operator at the supermarket or within the zone in which the supermarket site is located, by the rural region recycler, or by the nonprofit convenience zone recycler.

(Amended by Stats. 1999, Ch. 815, Sec. 4. Effective January 1, 2000.)



14513.5

HDPE means a plastic beverage container labeled with a 2 for high-density-polyethylene resin pursuant to Section 18015 and subject to this division.

(Added by Stats. 2003, Ch. 753, Sec. 1. Effective January 1, 2004.)



14514

Managing employee includes, but is not limited to, any person who manages the operation of a facility or is authorized by the certified operator to sign shipping reports.

(Added by Stats. 2000, Ch. 731, Sec. 2. Effective January 1, 2001.)



14514.4.1

Neighborhood dropoff program means a recycling program which meets all of the following criteria:

(a) The program is certified by the department as a dropoff or collection program, as defined by Section 14511.7.

(b) The program has been designated by a city, county, or city and county to provide a recycling opportunity in residential neighborhoods specified by the city, county, or city and county.

(c) The program is located in a rural region, as identified pursuant to subparagraph (A) of paragraph (2) of subdivision (b) of Section 14571.

(Added by Stats. 1999, Ch. 815, Sec. 5. Effective January 1, 2000.)



14514.6

Not for recycling means that an empty beverage container has been received by a processor who does not have an arrangement whereby that container will actually be recycled.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14514.7

Nonprofit convenience zone recycler means a recycling center that meets the criteria described in subdivision (a) or (b):

(a) The recycling center is all of the following:

(1) Operated by an organization established under Section 501(c) or 501(d) of Title 26 of the United States Code.

(2) Certified by the department pursuant to Section 14538.

(3) Located within a convenience zone, but is not necessarily a supermarket site.

(b) The recycling center is all of the following:

(1) Operated by an organization established under Section 501(c) or 501(d) of Title 26 of the United States Code and has operated in the same location for a period of not less than five years.

(2) Certified by the department pursuant to Section 14538.

(3) Located within one mile of a supermarket that is in a convenience zone that is exempt from the requirements of subdivision (a) of Section 14571.

(Amended by Stats. 2009, Ch. 140, Sec. 156. Effective January 1, 2010.)



14515

Other beverage container means a beverage container which has a body consisting of metal, glass, plastic, other materials, or a combination of these, but which is not an aluminum, bimetal, glass, or plastic beverage container.

(Amended by Stats. 1993, Ch. 1259, Sec. 2. Effective October 11, 1993.)



14515.1

Out-of-state container means a used beverage container or used beverage container component that is not subject to Section 14560, and that is brought into this state.

(Added by Stats. 2000, Ch. 731, Sec. 3. Effective January 1, 2001.)



14515.5

PET container means a plastic beverage container labeled with a 1 pursuant to Section 18015 and subject to this division.

(Amended by Stats. 1999, Ch. 815, Sec. 7. Effective January 1, 2000.)



14515.6

Physical recycling location means the area in a convenience zone served by one or more reverse vending machines which accept all empty aluminum, glass, and plastic beverage containers and issue a cash refund or a redeemable credit slip and are located within 10 feet of each other. The physical recycling location shall redeem odd sized empty beverage containers or empty beverage containers made from other material types in a manner approved by the department. Physical recycling location does not include a combination of reverse vending machines which accept less than all empty aluminum, glass, and plastic beverage containers and one or more dropoff bins.

(Added by Stats. 1989, Ch. 1342, Sec. 5.)



14516

Place of business of the dealer means the location at which a dealer sells, or offers for sale, beverages in beverage containers to consumers.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14517

Plastic beverage container means a beverage container which has a body consisting primarily of plastic.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14517.5

Postfilled container means any container which had been previously filled with a beverage or food.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14518

Processor means any person, including a scrap dealer, certified by the department who purchases empty aluminum beverage containers, bimetal beverage containers, glass beverage containers, plastic beverage containers, or any other beverage containers, including any one or more of those beverage containers, which have a refund value established pursuant to this division, from recycling centers in this state for recycling, or, if the container is not recyclable, not for recycling, and who cancels, or who certifies to the department in a form prescribed by the department the cancellation of, the refund value of these empty beverage containers by processing empty beverage containers, in any manner which the department may prescribe. However, the department shall not take any action regulating scrap dealers or recycling centers who are processors or recycling centers unless authorized by and pursuant to the goals of this division.

(Amended by Stats. 1993, Ch. 1259, Sec. 3. Effective October 11, 1993.)



14518.4

Processing fee means the amount paid by beverage manufacturers to the department pursuant to Section 14575.

(Added by Stats. 1995, Ch. 624, Sec. 5. Effective January 1, 1996.)



14518.5

Processing payment means an amount paid to processors, dropoff or collection programs, curbside programs, and recycling centers by the department pursuant to subdivision (a) of Section 14573 and subdivision (a) of Section 14573.5 when the department determines that the scrap value being offered by container manufacturers, beverage manufacturers, or willing purchasers for a particular container material is insufficient to insure the economic recovery of the container type at the minimum number of recycling centers or locations required pursuant to Section 14571. The processing payment shall be determined by the department pursuant to Section 14575.

(Amended by Stats. 1995, Ch. 624, Sec. 6. Effective January 1, 1996.)



14519

Recycle, recycled, recycling, or recyclable means the reuse or refilling of empty beverage containers, or the process of sorting, cleansing, treating, and reconstituting empty postfilled beverage containers for the purpose of using the altered form. Recycle, recycled, recycling, or recyclable does not include merely sorting, shredding, stripping, compressing, storing, landfilling with, or disposing of an empty beverage container.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14519.5

Recycler means a recycling center, dropoff or collection program, or curbside program.

(Added by Stats. 1999, Ch. 815, Sec. 8. Effective January 1, 2000.)



14520

Recycling center means an operation which is certified by the department and which accepts from consumers, and pays or provides the refund value pursuant to Section 14572 for, empty beverage containers intended to be recycled.

(Amended by Stats. 1989, Ch. 1339, Sec. 7. Effective October 2, 1989.)



14520.5

Recycling location means a place, mobile unit, reverse vending machine, or other device where a certified recycling center accepts one or more types of empty beverage containers from consumers, and pays or provides the refund value for one or more types of empty beverage containers.

(Amended by Stats. 2008, Ch. 696, Sec. 4. Effective September 30, 2008.)



14520.6

Noncertified recycler means a person, entity, or operation which is not certified by the department and which purchases empty beverage containers from consumers, or from dropoff or collection programs.

(Amended by Stats. 1991, Ch. 227, Sec. 1.)



14521

Recycling rate means the proportion of empty beverage containers by type returned to processors for recycling, measured in the manner prescribed in Section 14551.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14522.5

Redemption and redeem means the return to a recycling center or location of an empty beverage container for a refund of at least the refund value.

(Amended by Stats. 1989, Ch. 1339, Sec. 10. Effective October 2, 1989.)



14523

Redemption payment means the minimum amount paid by a distributor to the department for every beverage container sold or transferred to a dealer.

(Repealed and added by Stats. 1989, Ch. 1339, Sec. 12. Effective October 2, 1989.)



14523.5

Redemption rate means the proportion of empty beverage containers returned to processors measured in the manner prescribed in Section 14551.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14524

Refund value means the amount established for each type of beverage container pursuant to Section 14560 that is paid by the following:

(a) A certified recycling center to the consumer or dropoff or collection center for each beverage container redeemed by the consumer or dropoff or collection center. With respect to consumers returning containers to recycling centers, the refund value shall not be subject to tax under the Personal Income Tax Law (Part 10 (commencing with Section 17001) of Division 2 of the Revenue and Taxation Code) or the Corporation Tax Law (Part 11 (commencing with Section 23001) of Division 2 of the Revenue and Taxation Code).

(b) A processor to a certified recycling center, dropoff or collection program, or curbside program, for each beverage container received from the certified recycling center, dropoff or collection program, or curbside program.

(c) The department to a processor, for each beverage container received by the processor from a certified recycling center, curbside program, or dropoff or collection program.

(Amended by Stats. 2008, Ch. 696, Sec. 5. Effective September 30, 2008.)



14525

Refillable beverage container means any aluminum beverage container, bimetal beverage container, glass beverage container, plastic beverage container, or other beverage container, holding 150 fluid ounces or less of beverage, which has a minimum deposit of three cents ($0.03), and which ordinarily would be returned to the manufacturer to be refilled and resold.

(Amended by Stats. 1993, Ch. 1259, Sec. 4. Effective October 11, 1993.)



14525.5

Reverse vending machine means a mechanical device which accepts one or more types of empty beverage containers and issues a cash refund or a redeemable credit slip with a value not less than the container s refund value. The refund value payments shall be aggregated and then paid, if more than one container is redeemed in a single transaction.

(Amended by Stats. 1989, Ch. 1339, Sec. 15. Effective October 2, 1989.)



14525.5.1

Rural region recycler means an operator that is certified pursuant to subparagraph (A) of paragraph (2) of subdivision (b) of Section 14571, and who accepts or collects empty beverage containers from consumers pursuant to Section 14572 with the intention to recycle them.

(Added by Stats. 1999, Ch. 815, Sec. 9. Effective January 1, 2000.)



14526

Scrap value means the price paid for container material types subject to this division, after shipping and handling costs are deducted.

(Amended by Stats. 1990, Ch. 1274, Sec. 4. Effective September 25, 1990.)



14526.5

Supermarket means a full-line, self-service retail store with gross annual sales of two million dollars ($2,000,000), or more, and which sells a line of dry grocery, canned goods, or nonfood items and some perishable items. For purposes of determining which dealers are supermarkets, the department shall use the annual updates of the Progressive Grocer Marketing Guidebook and any computer printouts developed in conjunction with the guidebook.

(Amended by Stats. 1989, Ch. 1342, Sec. 6.)



14526.6

Supermarket site means any certified recycling center which redeems all types of empty beverage containers in accordance with Section 14572, and which is located within, or outside and immediately adjacent to the entrance of, or at, or within a parking lot or loading area surrounding, a supermarket which is the focal point of a convenience zone, or a dealer that is located within that zone, and which is accessible to motor traffic.

(Amended by Stats. 1995, Ch. 624, Sec. 7. Effective January 1, 1996.)



14527

Use or consumption includes the exercise of any right or power over a beverage incidental to the beverage s ownership, including, but not limited to, drinking the beverage. Use or consumption does not include the sale, or the keeping or retention, of a beverage for the purposes of sale.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14528

Universal product code is an 11-digit, all-numeric code that represents a beverage container or other consumer package of a particular brand, size, type, and manufacturer by using a series of alternating bars and spaces for electronic scanning.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14528.1

Voluntary artificial scrap value means a price paid by a willing purchaser of empty PET containers, that reflects the payment of the scrap value for all PET containers sold, and that, when combined with payments made from the PET processing fee account pursuant to clause (ii) of subparagraph (A) of paragraph (6) of subdivision (a) of Section 14581, is equal to, or more than, the recycling cost for empty PET containers, as determined in subdivision (d) of Section 14575.

(Amended by Stats. 2003, Ch. 753, Sec. 2. Effective January 1, 2004.)



14528.5

Wine and distilled spirit cooler means a beverage containing wine or distilled spirits to which is added concentrated or unconcentrated juice or flavoring material and containing not more than 7 percent alcohol by volume.

This section shall become operative on January 1, 1990.

(Added by Stats. 1988, Ch. 170, Sec. 4. Section operative January 1, 1990, by its own provisions.)



14529

This division is a matter of statewide interest and concern and is applicable uniformly throughout the state. Accordingly, this division occupies the whole field of regulation of recycling-related refund values, redemption payments, deposits, and similar fees relating to beverage containers, as provided in this division, and to containers of wine and distilled spirits products. No city, county, or other public agency may enforce or implement any existing or new ordinance, resolution, regulation, or rule establishing recycling-related refund values, redemption payments, deposits, or similar fees relating to these containers in the state unless expressly authorized by this division. If a federal law is enacted which establishes recycling-related refund values, redemption payments, deposits, and similar fees, relating to beverage containers, other than a federal law only affecting federal lands, or if a state law is enacted by initiative, which establishes recycling-related refund values, redemption payments, deposits, and similar fees relating to beverage containers, this division shall become inoperative. This section does not prohibit the implementation or enforcement of any ordinance or regulation governing curbside or dropoff recycling programs operated by, or pursuant to a contract with, a city, county, or other public agency, including actions relating to fees, or establishing fees, for these programs.

(Amended by Stats. 1989, Ch. 1339, Sec. 16. Effective October 2, 1989.)



14529.5

Any action to increase recycling taken by the department, or by any person or entity, affecting scrap values, the quantities of materials being recycled, or the method of invoicing the sale of beverages pursuant to this division is not a violation of the Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code) and the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code). This section does not apply to any action taken by a recycling center to increase the recycling of beverage containers.

(Amended by Stats. 1995, Ch. 624, Sec. 9. Effective January 1, 1996.)



14529.7

(a) Except as provided in subdivision (b), this division does not apply to any program involving the collection and payment of deposits for beverage containers sold, used, or consumed at national parks and monuments, military installations, or any other property owned by and under the jurisdiction of the United States.

(b) To the extent permitted by federal law, this division, including, but not limited to, Section 14560.5, shall apply to a national park or monument, military installation, or any other property owned by, and under the jurisdiction of, the United States, with regard to a beverage container not otherwise subject to a program involving the collection and payment of deposits for beverage containers.

(c) For purposes of this section, a program involving the collection and payment of deposits means a program, other than one imposed pursuant to this division, at a national park or monument, military installation, or any other property owned by, and under the jurisdiction of, the United States, that imposes a deposit on a beverage container at the time of sale and provides an opportunity for the beverage container purchaser to redeem the deposit at the national park or monument, military installation, or other property owned by, and under the jurisdiction of, the United States.

(Amended by Stats. 2000, Ch. 731, Sec. 4. Effective January 1, 2001.)






CHAPTER 3. Administration

14530

This division shall be administered by the department. Notwithstanding Section 607, the department may, for organizational purposes, create a new division, bureau, or office to administer this division. If a new division, bureau, or office is created, any reference to department or director in this division shall be deemed to be a reference to that entity and the officer in charge of that entity.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14530.1

There is hereby created within the department a recycling financial analysis and policy development unit, to develop, analyze, consolidate, and evaluate economic and policy proposals to carry out the objectives of this division, including, but not limited to, all of the following:

(a) Evaluate the solvency of the fund on an ongoing basis in order to make recommendations and report to the Legislature.

(b) Identify the fiscal impacts of proposed recycling programs, or changes to existing recycling programs.

(c) Assess the economic impacts of recycling proposals and programs on the state s citizens and businesses, including the impact of adding new container types into existing law.

(d) Develop recommendations to better integrate the various recycling alternatives available from state government, local government, and private industry with the objective of reducing recycling costs to citizens and businesses and meeting the 80-percent recycling goal established by this division.

(Amended by Stats. 2005, Ch. 22, Sec. 158. Effective January 1, 2006.)



14530.2

The Division of Recycling shall be administered by an assistant director who is appointed by the Governor. The appointment shall be exempt from civil service.

(Added by Stats. 1992, Ch. 999, Sec. 21. Effective January 1, 1993.)



14530.5

(a) For purposes of entering into contracts for consulting, promotional, or advisory services necessary to implement this division, the requirements of Sections 11042 and 14615 of the Government Code and Sections 10295 and 10318 of the Public Contract Code do not apply to the activities of the department pursuant to this division, except that any sole source contract awarded by the department shall be reviewed and approved by the Department of General Services.

(b) In addition to any regulations which the department is required by statute to adopt, the department may adopt any other rules and regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code which the department determines may be necessary or useful to carry out this division or any of the department s duties or responsibilities imposed pursuant to this division.

(c) The department may prepare, publish, and issue printed pamphlets, promotional materials, and bulletins which the director determines to be necessary for the dissemination of information to the public concerning the activities of the department pursuant to this division.

(Amended by Stats. 1993, Ch. 1258, Sec. 2. Effective October 11, 1993.)



14530.6

Upon the request of the department, the Attorney General shall represent the department and the state in litigation concerning affairs of the department.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14536

(a) Except as provided in subdivision (b), the director shall adopt, amend, or repeal all rules and regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) (1) The director shall adopt regulations, and may adopt emergency regulations for the purposes of implementing Sections 14538, 14539, 14541, 14549.1, 14549.2, 14549.7, 14550, 14561, 14574, 14575, 14585, 14588.1, 14588.2, and 14591.

(2) Any emergency regulations, if adopted, shall be adopted in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health and safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, including subdivision (e) of Section 11346.1 of the Government Code, any emergency regulations adopted pursuant to this section shall be filed with, but not be repealed by, the Office of Administrative Law and shall remain in effect until revised by the director.

(Amended by Stats. 2006, Ch. 907, Sec. 3. Effective September 30, 2006.)



14536.1

Notwithstanding Section 14536, if the department determines that it is necessary to adopt or amend regulations to implement Section 14575, the department may adopt or amend those regulations as emergency regulations. The Office of Administrative Law shall consider those regulations to be necessary for the immediate preservation of the public peace, health and safety, and general welfare for purposes of Section 11349.6 of the Government Code. Notwithstanding subdivision (e) of Section 11346.1 of the Government Code, the emergency regulations adopted or amended pursuant to this section shall be repealed 180 days after the effective date of the regulations, unless the department complies with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1995, Ch. 624, Sec. 10. Effective January 1, 1996.)



14536.5

(a) In carrying out the division, the department may solicit and use all expertise available in other state agencies and where an existing state agency performs functions of a similar nature to the department s functions, the department may contract with, or cooperate with, the agency in carrying out this division.

(b) Notwithstanding subdivision (a), the Department of Food and Agriculture may, as requested by the department, collect, compile, and report information regarding the importation of filled or postfilled beverage containers. Border agricultural inspection stations and any other appropriate information gathering focal points may be used and the plant quarantine officers and supervisors of the Department of Food and Agriculture shall collect, compile, and report information requested by the department pursuant to this subdivision. Recovery of costs incurred by the Department of Food and Agriculture shall be accomplished through an interagency agreement with the department.

(Amended by Stats. 1990, Ch. 1148, Sec. 1.)



14537

The department shall keep accurate books, records, and accounts of all of its dealings, and these books, records, and accounts are subject to an annual audit by an auditing firm selected by the department. The auditing firm or the department shall also conduct a selective audit of entities making payments to, or receiving payments from, the department to determine whether redemption payments and applicable processing fees are being paid to the department on all beverage containers sold in California, and that refund values and processing payments are being paid out properly by the department.

(Amended by Stats. 2001, Ch. 874, Sec. 2. Effective October 14, 2001.)



14538

(a) (1) The department shall certify the operators of recycling centers pursuant to this section.

(2) The department shall review whether an application for certification or renewal is complete within 30 working days of receipt, including compliance with subdivision (c). If the department deems an application complete, the department shall approve or deny the application no later than 60 calendar days after the date when the application was deemed complete.

(b) The director shall adopt, by regulation, a procedure for the certification of recycling centers, including standards and requirements for certification. These regulations shall require that all information be submitted to the department under penalty of perjury. A recycling center shall meet all of the standards and requirements contained in the regulations for certification. The regulations shall require, but shall not be limited to requiring, that all of the following conditions be met for certification:

(1) The operator of the recycling center demonstrates, to the satisfaction of the department, that the operator will operate in accordance with this division.

(2) If one or more certified entities have operated at the same location within the past five years, the operations at the location of the recycling center exhibit, to the satisfaction of the department, a pattern of operation in compliance with the requirements of this division and regulations adopted pursuant to this division.

(3) The operator of the recycling center notifies the department promptly of any material change in the nature of his or her operations which conflicts with information submitted in the operator s application for certification.

(c) (1) On and after January 1, 2014, an applicant for certification as a recycling center, and a recycling center applying for renewal of a certification, shall complete the precertification training program required by this subdivision and meet all other qualification requirements prescribed by the department, which may include, but are not limited to, requiring the applicant to obtain a passing score on an examination administered by the department.

(2) The department may use staff or industry experts, or may seek expertise available in other state agencies, to provide the training program required by this subdivision, which shall include providing technical assistance to better prepare recycling centers for successful participation in this division, thereby reducing the potential for errors, fraud, or other activities that compromise the integrity of the implementation of this division.

(d) A certified recycling center shall comply with all of the following requirements for operation:

(1) The operator of the recycling center shall not pay a refund value for, or receive a refund value from any processor for, any food or drink packaging material or any beverage container or other product that does not have a refund value established pursuant to Section 14560.

(2) The operator of a recycling center shall take those actions that satisfy the department to prevent the payment of a refund value for any food or drink packaging material or any beverage container or other product that does not have a refund value established pursuant to Section 14560.

(3) Unless exempted pursuant to subdivision (b) of Section 14572, a certified recycling center shall accept, and pay at least the refund value for, all empty beverage containers, regardless of type.

(4) A certified recycling center shall not pay any refund values, processing payments, or administrative fees to a noncertified recycler.

(5) A certified recycling center shall not pay any refund values, processing payments, or administrative fees on empty beverage containers or other containers that the certified recycling center knew, or should have known, were coming into the state from out of the state.

(6) A certified recycling center shall not claim refund values, processing payments, or administrative fees on empty beverage containers that the certified recycling center knew, or should have known, were received from noncertified recyclers or on beverage containers that the certified recycling center knew, or should have known, come from out of the state.

(7) A certified recycling center shall prepare and maintain the following documents involving empty beverage containers, as specified by the department by regulation:

(A) Shipping reports that are required to be prepared by the recycling center, or that are required to be obtained from other recycling centers.

(B) Consumer transaction receipts.

(C) Consumer transaction logs.

(D) Rejected container receipts on materials subject to this division.

(E) Receipts for transactions with beverage manufacturers on materials subject to this division.

(F) Receipts for transactions with beverage distributors on materials subject to this division.

(G) Documents authorizing the recycling center to cancel empty beverage containers.

(H) Weight tickets.

(8) In addition to the requirements of paragraph (7), a certified recycling center shall cooperate with the department and make available its records of scrap transactions when the review of these records is necessary for an audit or investigation by the department.

(e) The department may recover, in restitution pursuant to paragraph (5) of subdivision (c) of Section 14591.2, payments made from the fund to the certified recycling center pursuant to Section 14573.5 that are based on the documents specified in paragraph (7), that are not prepared or maintained in compliance with the department s regulations, and that do not allow the department to verify claims for program payments.

(f) The department may certify a recycling center that will operate less than 30 hours a week, as specified in paragraph (2) of subdivision (b) of Section 14571.

(Amended by Stats. 2013, Ch. 356, Sec. 16. Effective September 26, 2013.)



14539

(a) (1) The department shall certify processors pursuant to this section.

(2) The department shall review whether an application for certification or renewal is complete within 30 working days of receipt, including compliance with subdivision (c). If the department deems an application complete, the department shall approve or deny the application no later than 60 calendar days after the date when the application was deemed complete.

(b) The director shall adopt, by regulation, requirements and standards for certification. The regulations shall require, but shall not be limited to requiring, that all of the following conditions be met for certification:

(1) The processor demonstrates to the satisfaction of the department that the processor will operate in accordance with this division.

(2) If one or more certified entities have operated at the same location within the past five years, the operations at the location of the processor exhibit, to the satisfaction of the department, a pattern of operation in compliance with the requirements of this division and regulations adopted pursuant to this division.

(3) The processor notifies the department promptly of any material change in the nature of the processor s operations that conflicts with the information submitted in the operator s application for certification.

(c) (1) On and after January 1, 2014, an applicant for certification as a processor and a processor applying for renewal of a certification shall complete the precertification training program required by this subdivision and meet all other qualification requirements prescribed by the department, which may include, but are not limited to, requiring the applicant to obtain a passing score on an examination administered by the department.

(2) The department may use staff or industry experts, or may seek expertise available in other state agencies, to provide the training program required by this subdivision, which shall include providing technical assistance to better prepare processors for successful participation in this division, thereby reducing the potential for errors, fraud, or other activities which compromise the integrity of the implementation of this division.

(d) A certified processor shall comply with all of the following requirements for operation:

(1) The processor shall not pay a refund value for, or receive a refund value from the department for, any food or drink packaging material or any beverage container or other product that does not have a refund value established pursuant to Section 14560.

(2) The processor shall take those actions that satisfy the department to prevent the payment of a refund value for any food or drink packaging material or any beverage container or other product that does not have a refund value established pursuant to Section 14560.

(3) Unless exempted pursuant to subdivision (b) of Section 14572, the processor shall accept, and pay at least the refund value for, all empty beverage containers, regardless of type, for which the processor is certified.

(4) A processor shall not pay any refund values, processing payments, or administrative fees to a noncertified recycler. A processor may pay refund values, processing payments, or administrative fees to any entity that is identified by the department on its list of certified recycling centers.

(5) A processor shall not pay any refund values, processing payments, or administrative fees on empty beverage containers or other containers that the processor knew, or should have known, were coming into the state from out of the state.

(6) A processor shall not claim refund values, processing payments, or administrative fees on empty beverage containers that the processor knew, or should have known, were received from noncertified recyclers or on beverage containers that the processor knew, or should have known, come from out of the state. A processor may claim refund values, processing payments, or administrative fees on any empty beverage container that does not come from out of the state and that is received from any entity that is identified by the department on its list of certified recycling centers.

(7) A processor shall take the actions necessary and approved by the department to cancel containers to render them unfit for redemption.

(8) A processor shall prepare or maintain the following documents involving empty beverage containers, as specified by the department by regulation:

(A) Shipping reports that are required to be prepared by the processor or that are required to be obtained from recycling centers.

(B) Processor invoice reports.

(C) Cancellation verification documents.

(D) Documents authorizing recycling centers to cancel empty beverage containers.

(E) Processor-to-processor transaction receipts.

(F) Rejected container receipts on materials subject to this division.

(G) Receipts for transactions with beverage manufacturers on materials subject to this division.

(H) Receipts for transactions with distributors on materials subject to this division.

(I) Weight tickets.

(9) In addition to the requirements of paragraph (7), a processor shall cooperate with the department and make available its records of scrap transactions when the review of these records is necessary for an audit or investigation by the department.

(e) The department may recover, in restitution pursuant to paragraph (5) of subdivision (c) of Section 14591.2, any payments made by the department to the processor pursuant to Section 14573 that are based on the documents specified in paragraph (8) of subdivision (b) of this section, that are not prepared or maintained in compliance with the department s regulations, and that do not allow the department to verify claims for program payments.

(Amended by Stats. 2013, Ch. 356, Sec. 17. Effective September 26, 2013.)



14539.5

(a) The department shall certify dropoff and collection programs pursuant to this section. The director shall adopt, by regulation, requirements and standards for certification and a dropoff or collection program shall meet all the standards and requirements contained in the regulations for certification. The regulations shall require that all information be submitted to the department under penalty of perjury. The regulations shall require, in addition to any other conditions that may be imposed by the department, that both of the following conditions be met for certification:

(1) The dropoff or collection program demonstrates, to the satisfaction of the department, that the dropoff or collection program will operate in accordance with this division.

(2) The dropoff or collection program notifies the department promptly of any material change in the nature of its operations that conflicts with the information submitted in the application for certification.

(b) A certified dropoff or collection program shall not receive any refund value or processing payment on an empty beverage container that the certified dropoff or collection program knew, or should have known, was received from a noncertified recycler, on any beverage container that the certified dropoff or collection program knew or should have known came from out of this state, or any other beverage container or other product that does not have a refund value established pursuant to Section 14560.

(c) The department may recover, in restitution pursuant to paragraph (5) of subdivision (c) of Section 14591.2, any payment made from the fund to a dropoff or collection program pursuant to Section 14573.5 that is based on a document that is not prepared or maintained in compliance with any applicable recordkeeping requirements required pursuant to this division or the department s regulations and that does not allow the department to verify the claims for those payments.

(Added by Stats. 2000, Ch. 731, Sec. 5. Effective January 1, 2001.)



14540

The department may review and verify all applications for certification of recycling centers and processors, and may conduct a comprehensive field investigation of any applicant in any manner which the department deems necessary to promote the purposes of this division. This division does not prohibit the department from certifying the same location or entity as both a processor and a recycling center.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14541

(a) The department may issue a certificate pursuant to an initial or renewal application for certification as probationary, and the department may issue any other certificate as probationary pursuant to an enforcement action.

(b) A probationary certificate issued pursuant to this section shall be issued for a limited period of not more than two years. Before the end of the probationary period, the department shall issue a nonprobationary certificate, extend the probationary period for not more than one year, or, after notice to the probationary certificate holder, revoke the probationary certificate. Subsequent to the revocation, the former probationary certificate holder may request a hearing, which, notwithstanding, Section 11445.20 of the Government Code, shall be conducted in the same form as a hearing for an applicant whose original application for certification is denied.

(c) If a hearing is requested pursuant to subdivision (b) and the party requesting the hearing fails to appear on the date scheduled, and does not notify the department at least five days prior to the hearing date that the party will not appear, the department may recover from the party all costs and fees incurred by the department, including attorneys and experts fees, and any other cost associated with preparing for, or conducting, the hearing.

(d) If conditions are imposed on the certificate holder as part of a disciplinary proceeding conducted pursuant to Section 14591.2, the certificate shall be considered probationary. If, at any time, the certificate holder violates any term or condition of the probationary certificate, the certificate may be revoked or suspended, after three days notice, without any further hearing by the department.

(Amended by Stats. 2001, Ch. 874, Sec. 5. Effective October 14, 2001.)



14541.5

Any certification or registration granted by the department is a privilege and not a vested right or interest.

(Added by Stats. 2000, Ch. 731, Sec. 7. Effective January 1, 2001.)






CHAPTER 4. Reporting

14549

(a) Every glass container manufacturer shall report to the department each month, by a method as determined by the department, the amount of total tons of new glass food, drink, and beverage containers made in California by that glass container manufacturer and the tons of California postfilled glass used in the manufacturing of those new containers.

(b) Each glass container manufacturer in the state shall use a minimum percentage of 35 percent of postfilled glass in the manufacturing of their glass food, drink, or beverage containers measured in the aggregate, on an annual basis, except that if a glass container manufacturer demonstrates to the satisfaction of the department that its use of postfilled glass during the annual period is made up of at least 50 percent mixed-color cullet, then that manufacturer shall use a minimum percentage of 25 percent postfilled glass in the manufacturing of its glass food, drink, or beverage containers, measured in the aggregate, on an annual basis.

(c) A glass container manufacturer may seek a reduction or waiver of the minimum postfilled glass percentage required to be used in the manufacture of glass food, drink, or beverage containers pursuant to subdivision (b). The department may grant a reduction or waiver of the percentage requirement if it finds and determines that it is technologically infeasible for the glass container manufacturer to achieve the percentage requirement or if the department determines that a glass container manufacturer cannot achieve the minimum percentage because of a lack of available glass cullet.

(d) For the purposes of this section, mixed-color cullet means cullet that does not meet the American Society for Testing and Materials (ASTM) standard specifications for color mix of color sorted postfilled glass as raw material for the manufacture of glass containers.

(Amended by Stats. 2003, Ch. 753, Sec. 3. Effective January 1, 2004.)



14549.1

(a) In order to improve the quality and marketability of empty beverage containers collected for recycling in the state by curbside recycling programs or dropoff or collection programs, the department may, consistent with Section 14581 and subject to the availability of funds, pay a quality incentive payment for each material type, as specified in subdivision (c).

(b) The department may make a quality incentive payment pursuant to this section to either an operator of a curbside recycling program registered pursuant to Section 14551.5, or to any other entity certified pursuant to this division.

(c) Subject to subdivision (a), the department shall pay a quality incentive payment for each type of beverage container material in accordance with the following conditions:

(1) For quality incentive payments for empty glass beverage containers, all of the following shall apply:

(A) The department may make a quality incentive payment only for color-sorted glass beverage containers that are substantially free of contamination.

(B) The department may make a quality incentive payment for empty glass beverage containers that are either collected color sorted by curbside recycling programs or dropoff or collection programs, or that are collected mixed color by curbside recycling programs or dropoff or collection programs and are subsequently color sorted by the collector or any other entity certified pursuant to this division.

(C) The amount of the quality incentive payment for empty glass beverage containers shall be up to sixty dollars ($60) per ton, as determined by the department.

(2) For quality incentive payments for empty plastic beverage containers, both of the following shall apply:

(A) The department may make a quality incentive payment only for plastic beverage containers collected by curbside recycling programs or dropoff or collection programs, that are sorted by resin type, consistent with any quality specifications that the department may adopt.

(B) The amount of the quality plastic incentive payment shall be up to one hundred eighty dollars ($180) per ton, as determined by the department.

(3) For quality payments for empty aluminum beverage containers, all of the following shall apply:

(A) The department may make a quality incentive payment only for aluminum beverage containers that are free of any and all metallic and nonmetallic items, other than used aluminum containers.

(B) The department may make a quality incentive payment for empty aluminum beverage containers that are collected commingled by curbside recycling programs or dropoff or collection programs, and subsequently cleaned by the collector or any other entity certified pursuant to this division, of any and all metallic and nonmetallic items, other than used aluminum containers, consistent with any quality specifications that the department may adopt.

(C) The amount of the quality incentive payment for empty aluminum beverage containers shall be up to one hundred twenty-five dollars ($125) per ton, as determined by the department.

(d) An operator of a curbside recycling program or any other certified entity receiving a quality incentive payment shall make available for inspection and review any relevant record that the department determines is necessary to verify the accuracy of data upon which the quality incentive payment is based and the operator s or certified entity s compliance with any applicable regulation.

(e) The department may make only one quality incentive payment for each empty beverage container collected pursuant to this section.

(f) This section shall become operative on January 1, 2007.

(Repealed (in Sec. 4) and added by Stats. 2006, Ch. 907, Sec. 5. Effective September 30, 2006. Section operative January 1, 2007, by its own provisions.)



14549.2

(a) For purposes of this section, the following definitions shall apply:

(1) Certified entity means a recycling center, processor, or dropoff or collection program certified pursuant to this division.

(2) Product manufacturer means any person who manufactures a plastic product in this state.

(b) In order to develop California markets for empty plastic beverage containers collected for recycling in the state, the department may, consistent with Section 14581 and subject to the availability of funds, pay a market development payment to a certified entity or product manufacturer for empty plastic beverage containers collected and managed pursuant to this section.

(c) The department shall make a market development payment to a certified entity or product manufacturer in accordance with this section, only if the plastic beverage container is collected and either recycled or used in manufacturing, in the state, as follows:

(1) The department shall make a market development payment to a certified entity for empty plastic beverage containers that are collected for recycling in the state, that are subsequently washed and processed by a certified entity into a flake, pellet, or other form in the state, and made usable for the manufacture of a plastic product by a product manufacturer.

(2) The department shall make a market development payment to a product manufacturer for empty plastic beverage containers that are collected for recycling in the state, that are subsequently washed and processed into a flake, pellet or other form in the state, and used by that product manufacturer to manufacture a product in this state.

(3) The department shall determine the amount of the market development payment, which may be set at a different level for a certified entity and a product manufacturer, but shall not exceed one hundred fifty dollars ($150) per ton. In setting the amount of the market development payment for both certified entities and product manufacturers, the department shall consider all of the following:

(A) The minimum funding level needed to encourage the in-state washing and processing of empty plastic beverage containers collected for recycling in this state.

(B) The minimum funding level needed to encourage the in-state manufacturing that utilizes empty plastic beverage containers collected for recycling in this state.

(C) The total amount of funds projected to be available for plastic market development payments and the desire to maintain the minimum funding level needed throughout the year.

(4) The department may make a market development payment to both a certified entity and a product manufacturer for the same empty plastic beverage container.

(d) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2011, Ch. 486, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, by its own provisions.)



14549.5

On or before April 1, 2004, and annually thereafter, or more frequently as determined to be necessary by the department, the department shall review and, if necessary in order to ensure payment of the most accurate commingled rate feasible, recalculate commingled rates paid for beverage containers and postfilled containers paid to curbside recycling programs and collection programs. Prior to recalculating a commingled rate pursuant to this section, the department shall do all of the following:

(a) Consult with private and public operators of curbside recycling programs and collection programs concerning the size of the statewide sample, appropriate sampling methodologies, and alternatives to exclusive reliance on a statewide commingled rate.

(b) At least 60 days prior to the effective date of any new commingled rate, hold a public hearing, after giving notice, to make available to the public and affected parties the department s review and any proposed recalculations of the commingled rate.

(c) At least 60 days prior to the effective date of any new commingled rate, and upon the request of any party, make available documentation or studies which were prepared as part of the department s review of a commingled rate.

(d) (1) Notwithstanding this division, the department may calculate a curbside recycling program commingled rate pursuant to this subdivision for bimetal containers and a combined commingled rate for all plastic beverage containers displaying the resin identification code 3, 4, 5, 6, or 7 pursuant to Section 18015.

(2) The department may enter into a contract for the services required to implement the amendments to this section made by Chapter 753 of the Statutes of 2003. The department may not expend more than two hundred fifty thousand dollars ($250,000) for each year of the contract. The contract shall be paid only from revenues derived from redemption payments and processing fees paid on plastic beverage containers displaying the resin identification code 3, 4, 5, 6, or 7 pursuant to Section 18015. If the department determines that insufficient funds will be available from these revenues, after refund values are paid to processors and the reduction is made in the processing fee pursuant to subdivision (e) of Section 14575 for these containers, the department may determine not to calculate a commingled rate pursuant to this subdivision.

(Amended by Stats. 2013, Ch. 356, Sec. 18. Effective September 26, 2013.)



14549.6

(a) The department, consistent with Section 14581 and subject to the availability of funds, shall annually pay a total of fifteen million dollars ($15,000,000) per fiscal year to operators of curbside programs and neighborhood dropoff programs that accept all types of empty beverage containers for recycling. The payments shall be for each container collected by the curbside or neighborhood dropoff programs and properly reported to the department by processors, based upon all of the following:

(1) The payment amount shall be calculated based upon the volume of beverage containers collected by curbside and neighborhood dropoff programs during the 12-month calendar year ending on December 31 of the fiscal year for which payments are to be made.

(2) The per-container rate shall be calculated by dividing the total volume of beverage containers collected, as determined pursuant to paragraph (1), into the sum of fifteen million dollars ($15,000,000).

(3) The amount to be paid to each operator of a curbside program or neighborhood dropoff program shall be based upon the per-container rate, calculated pursuant to paragraph (2), multiplied by the program s total reported beverage container volume calculated pursuant to paragraph (1).

(b) The amounts paid pursuant to this section shall be expended by operators of curbside and neighborhood dropoff programs only for activities related to beverage container recycling.

(c) The department shall disburse payments pursuant to this section not later than the end of the fiscal year following the calendar year for which the payments are calculated pursuant to paragraph (1) of subdivision (a), subject to the availability of funds.

(d) The operator of a curbside program or neighborhood dropoff program shall make available for inspection and review any relevant record that the department determines is necessary to verify compliance with this section.

(Amended by Stats. 2008, Ch. 696, Sec. 7. Effective September 30, 2008.)



14550

(a) (1) Every processor shall report to the department for each month the amount of empty beverage containers, by material type and weight of container or material, excluding refillable beverage containers, received from recycling centers and curbside programs for recycling, and the scrap value paid for glass, PET, and bimetal containers and any beverage container that is assessed a processing fee. Every processor shall also report to the department for each month the amount of other postfilled aluminum, glass, and plastic food and drink packaging materials sold filled to consumers in this state and returned for recycling. These reports shall be submitted within 10 days after each month, in the form and manner that the department may prescribe.

(2) The department shall treat all information reported pursuant to this section by a processor as commercial or financial information subject to the procedures established pursuant to Section 14554.

(b) Every distributor who sells or offers for sale in this state beverages in aluminum beverage containers, nonaluminum metal beverage containers, glass beverage containers, plastic beverage containers, or other beverage containers, including refillable beverage containers of these types, shall report to the department for each month the number of beverages sold in these beverage containers in this state which are labeled pursuant to Section 14561, by material type and size and weight of container or any other method as the department may prescribe. These reports shall be submitted by the day when payment is due, consistent with the applicable payment schedule specified in subdivision (a) of Section 14574, in the form and manner which the department may prescribe.

(c) Every distributor who sells or offers for sale in this state beverages in refillable beverage containers and who pays a refund value to distributors, dealers, or consumers who return these containers for refilling, shall report to the department for each month the number of these beverage containers returned empty to be refilled, by material type and size of container or any other method which the department may prescribe. These reports shall be submitted by the day when payment is due, consistent with the schedule specified in subdivision (a) of Section 14574, in the form and manner which the department may prescribe.

(d) Notwithstanding subdivision (b), a distributor who elects to make an annual payment pursuant to subdivision (b) of Section 14574 may, upon the approval of the department, submit the reports required by this section annually to the department. The reports shall accompany the annual payment submitted pursuant to Section 14574.

(Amended by Stats. 1999, Ch. 817, Sec. 3. Effective January 1, 2000.)



14551

(a) The department shall establish reporting periods for the reporting of redemption rates and recycling rates. Each reporting period shall be six months. The department shall determine all of the following for each reporting period and shall issue a report on its determinations, within 130 days of the end of each reporting period:

(1) Sales of beverages in aluminum beverage containers, bimetal beverage containers, glass beverage containers, plastic beverage containers, and other beverage containers in this state, including refillable beverage containers.

(2) Returns for recycling, and returns not for recycling, of empty aluminum beverage containers, bimetal beverage containers, glass beverage containers, plastic beverage containers, and other beverage containers in this state, including refillable beverage containers returned to distributors pursuant to Section 14572.5. These numbers shall be calculated using the average current weights of beverage containers, as determined and reported by the department. To these numbers shall be added and separately reported the following, if greater than, or equal to, zero:

(A) All empty postfilled aluminum, glass, and plastic food or drink packaging materials sold in the state, returned for recycling, and reported by weight to the department which do not have a refund value less the number specified in subparagraph (B).

(B) The number of beverage containers which comprise the first five percentage points of the redemption rate without including the empty postfilled aluminum, glass, and plastic food or drink packaging materials sold in the state, returned for recycling and reported by weight to the department which do not have a refund value.

(3) An aluminum beverage container redemption rate, the numerator of which shall be the number of empty aluminum beverage containers returned, including refillable aluminum beverage containers and empty postfilled aluminum food or drink packaging material included in paragraph (2), and the denominator of which shall be the number of aluminum beverage containers sold in this state.

(4) An aluminum beverage container recycling rate, the numerator of which shall be the number of empty aluminum beverage containers returned for recycling, including refillable aluminum beverage containers, and the denominator of which shall be the number of aluminum beverage containers sold in this state.

(5) A bimetal beverage container redemption rate, the numerator of which shall be the number of empty bimetal beverage containers returned, and the denominator of which shall be the number of bimetal beverage containers sold in this state.

(6) A bimetal beverage container recycling rate, the numerator of which shall be the number of empty bimetal containers returned for recycling, including refillable bimetal beverage containers, and the denominator of which shall be the number of bimetal beverage containers sold in this state.

(7) A glass beverage container redemption rate, the numerator of which shall be the number of empty glass beverage containers returned, including refillable glass beverage containers and empty postfilled food or drink packaging materials included in paragraph (2), and the denominator of which shall be the number of glass beverage containers sold in this state.

(8) A glass beverage container recycling rate, the numerator of which shall be the number of empty glass beverage containers returned for recycling, including refillable glass beverage containers, and the denominator of which shall be the number of glass beverage containers sold in this state.

(9) A plastic beverage container redemption rate, the numerator of which shall be the number of empty plastic beverage containers returned, including refillable plastic beverage containers and empty postfilled food or drink packaging materials included in paragraph (2), and the denominator of which shall be the number of plastic beverage containers sold in this state.

(10) A plastic beverage container recycling rate, the numerator of which shall be the number of empty plastic beverage containers returned for recycling, including refillable plastic beverage containers, and the denominator of which shall be the number of plastic beverage containers sold in this state.

(11) A redemption rate for other beverage containers, the numerator of which shall be the number of empty beverage containers other than those containers specified in paragraphs (1) to (10), inclusive, returned, and the denominator of which shall be the number of beverage containers, other than those containers specified in paragraphs (1) to (10), inclusive, sold in this state.

(12) A recycling rate for other beverage containers, the numerator of which shall be the number of empty beverage containers other than those containers specified in paragraphs (1) to (10), inclusive, returned for recycling, and the denominator of which shall be the number of beverage containers, other than those containers specified in paragraphs (1) to (10), inclusive, sold in this state.

(13) The department may define categories of other beverage containers, and report a redemption rate and a recycling rate for each such category of other beverage containers.

(14) The volumes of materials collected from certified recycling centers, by city or county, as requested by the city or county, if the reporting is consistent with the procedures established pursuant to Section 14554 to protect proprietary information.

(b) The department shall determine the manner of collecting the information for the reports specified in subdivision (a), including establishing procedures, to protect any proprietary information concerning the sales and purchases.

(Amended by Stats. 2005, Ch. 22, Sec. 160. Effective January 1, 2006.)



14551.4

The department shall make available the information collected pursuant to subdivision (a) of Section 14551, concerning the volumes of materials collected from certified recycling centers, only to a governmental agency which requests the information, including a city or county, or an entity specifically designated by the city or county to receive the information if the entity requests the information, if all of the following conditions are met:

(a) The request is made in writing.

(b) All information provided by the department is provided using the aggregate amounts collected in the city or county unless the city or county, or an entity specifically designated by the city or county to receive the information, requests the information provided by each individual certified recycling center.

(c) All information provided to the governmental agency, including a city or county, or an entity specifically designated by the city or county to receive the information, is considered proprietary and confidential in nature and protected in accordance with the requirements of subdivision (b) of Section 14551 of the Public Resources Code, Section 14554 of the Public Resources Code, and subdivision (e) of Section 6254.5 of the Government Code.

(Added by Stats. 1991, Ch. 1058, Sec. 1.)



14551.5

(a) The department shall register the operators of curbside programs pursuant to this section.

(b) Each curbside program that receives refund values and administrative fees from certified processors, or that receives refund values from certified recycling centers, shall register with the department for an identification number. No curbside program may receive refund values or administrative fees without a valid identification number.

(c) The director shall adopt, by regulation, a procedure for the registration of curbside programs. This procedure shall include standards and requirements for registration. These regulations shall require that all information be submitted to the department under penalty of perjury. A curbside program shall meet all of the standards and requirements contained in the regulations for registration.

(d) The department shall require that the identification numbers received pursuant to this section be used on shipping reports for material collected by curbside programs pursuant to Sections 14538 and 14539 and on all other reports or documentation required by the department to administer this division.

(e) An operator of a curbside program registered pursuant to this section shall be deemed a certificate holder for purposes of this division.

(Amended by Stats. 2000, Ch. 731, Sec. 9. Effective January 1, 2001.)



14552

(a) The department shall establish and implement an auditing system to ensure that the information collected, and refund values and redemption payments paid pursuant to this division, comply with the purposes of this division. Notwithstanding Sections 14573 and 14573.5, the auditing system adopted by the department may include prepayment or postpayment controls.

(b) (1) The department may audit or investigate any action taken up to five years before the onset of the audit or investigation and may determine if there was compliance with this division and the regulations adopted pursuant to this division, during that period.

(2) Notwithstanding any other provision of law establishing a shorter statute of limitation, the department may take an enforcement action, including, but not limited to, an action for restitution or to impose penalties, at any time within five years after the department discovers, or with reasonable diligence, should have discovered, a violation of this division or the regulations adopted pursuant to this division.

(c) During the conduct of any inspection, including, but not limited to, an inspection conducted as part of an audit or investigation, the entity that is the subject of the inspection shall, during its normal business hours, provide the department with immediate access to its facilities, operations, and any relevant record, that, in the department s judgment, the department determines are necessary to carry out this section to verify compliance with this division and the regulations adopted pursuant to this division.

(1) The department may take disciplinary action pursuant to Section 14591.2 against any person who fails to provide the department with access pursuant to this subdivision including, but not limited to, imposing penalties and the immediate suspension or termination of any certificate or registration held by the operator.

(2) The department shall protect any information obtained pursuant to this section in accordance with Section 14554, except that this section does not prohibit the department from releasing any information that the department determines to be necessary in the course of an enforcement action.

(d) The auditing system adopted by the department shall allow for reasonable shrinkage in material due to moisture, dirt, and foreign material. The department, after an audit by a qualified auditing firm and a hearing, shall adopt a standard to be used to account for shrinkage and shall incorporate this standard in the audit process.

(e) If the department prevails against an entity in a civil or administrative action brought pursuant to this division, and money is owed to the department as a result of the action, the department may offset the amount against amounts claimed by the entity to be due to it from the department. The department may take this offset by withholding payments from the entity or by authorizing all processors to withhold payment to a certified recycling center.

(f) If the department determines, pursuant to an audit or investigation, that a distributor or beverage manufacturer has overpaid the redemption payment or processing fee, the department may do either of the following:

(1) Offset the overpayment against future payments.

(2) Refund the payment pursuant to Article 3 (commencing with Section 13140) of Chapter 2 of Part 3 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2014, Ch. 35, Sec. 142. Effective June 20, 2014.)



14552.5

(a) The department shall supply all certified processors with a standardized rejection form that shall include, but not be limited to, the names of the parties rejecting the postfilled beverage container material, the date of the rejections, the reasons for the rejections, the amount of rejected material, and a detailed accounting of the steps taken by the processor and container manufacturer to avert landfilling or disposal of the material, as required by subdivision (c) of Section 14552.51.

(b) Every container manufacturer shall fill out the standardized rejection form specified in subdivision (a) whenever that container manufacturer rejects a load of redeemed beverage container materials physically delivered to the manufacturer s place of business and offered for sale by a certified processor. The rejection form shall be filled out by the container manufacturer at the time of the rejection and immediately given to the certified processor for submittal to the department. Any container manufacturer who refuses to fill out the standardized rejection form required by this subdivision is in violation of this division and is subject to the fines and penalties in Sections 14591 and 14591.1.

(c) If a processor has made a good faith effort, as determined by the department, to locate a willing purchaser and is unsuccessful, the processor may fill out the standardized rejection form specified in subdivision (a) and submit it to the department. The processor rejection form shall include, but is not limited to, the name of the processor, the container manufacturers and other potential purchasers contacted, a detailed accounting of the methods used to contact the potential buyers, the date of the rejections, the reasons given for the rejections, the amount of postfilled beverage container material rejected, and any other steps taken to avert landfilling or disposal of the material.

(d) If a container manufacturer rejects a load of postfilled containers by telephone, written correspondence of any kind, or other similar method, the container manufacturer shall, in a manner prescribed by the department, keep accurate logbooks of the offer of loads by the certified processor, and make that logbook available for inspection by the department upon demand. The logbook shall contain, but is not limited to, the same information required in the rejection form pursuant to subdivision (a).

(e) The standardized rejection form specified in subdivision (a) shall be submitted to the department by the certified processor with the written request to dispose of the redeemed material submitted pursuant to Section 14552.51. This material shall not be disposed of without a written authorization to do so by the department pursuant to Section 14552.51.

(f) Nothing in this section shall be interpreted to lessen certified processors and container manufacturers responsibilities relating to beverage container recycling, or diminish in any way the department s authority to carry out the intent and goals of this division.

(Amended by Stats. 2004, Ch. 183, Sec. 291. Effective January 1, 2005.)



14552.51

(a) A certified processor seeking to dispose of rejected postfilled containers may not dispose of rejected postfilled containers unless the certified processor first submits to the department, in writing, a request to dispose of the rejected material. No certified processor shall dispose of the rejected material prior to obtaining written permission from the department. If the department fails to respond to a written request to dispose of rejected postfilled beverage container materials within 10 days of receipt of the request, the processor s request for disposal is deemed approved by the department.

(b) All rejected loads of postfilled containers shall be available and subject to inspection by the department.

(c) All possible steps to avert the disposal of the loads of postfilled containers, as determined by the department, shall be taken by all container manufacturers and processors. All transactions or attempted transactions involving rejecting postfilled containers shall be thoroughly documented on the standardized rejection form pursuant to Section 14552.5. The container manufacturer and the certified processor are jointly and severally responsible for this effort.

(Amended by Stats. 2003, Ch. 753, Sec. 8. Effective January 1, 2004.)



14553

(a) Except as provided in subdivision (b), all reports, claims, and other information required pursuant to this division and submitted to the department shall be complete, legible, and accurate, as determined by the department by regulation, and shall be signed, by an officer, director, managing employee, or owner of the certified recycling center, processor, distributor, beverage manufacturer, container manufacturer, or other entity.

(b) Notwithstanding subdivision (a), a person submitting the reports, claims, and other information specified in subdivision (a) shall use the Division of Recycling Integrated Information System (DORIIS) or other system designated by the department for reporting, making, or claiming payments, or providing other information required pursuant to this division.

(c) The department may inspect the operations, processes, and records of an entity required to submit a report to the department pursuant to this division to determine the accuracy of the report and compliance with the requirements of this division.

(d) (1) A violation of this section is subject to the penalties specified in Section 14591.1.

(2) The department may take an enforcement action against a certified recycling center or processor that fails to comply with this section, including, but not limited to, imposing penalties, denying claims for payment, or terminating the certification of the certified recycling center or processor.

(Amended by Stats. 2013, Ch. 356, Sec. 19. Effective September 26, 2013.)



14554

The department shall establish procedures to protect any privileged, confidential, commercial, or financial information obtained while collecting information for carrying out the requirements of this division. Any privileged, confidential, commercial, or financial information obtained in confidence by the department is not a public record for purposes of Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(Amended by Stats. 1991, Ch. 1069, Sec. 8.)



14556

(a) Not less than once every three months, the department shall provide to the Legislature pursuant to subdivision (b), at a minimum, all of the following information for the current fiscal year and the budget year:

(1) An updated fund condition statement that includes the revenues, transfers, and expenditures in to and out of the fund.

(2) The recycling rate, by beverage container material type, that is inferred using the revenues.

(3) An explanation of significant changes to the fund condition statement from the prior report and significant changes to the methodology used for forecasting the fund condition statement.

(4) Projected sales, which include all actual data available since the last reporting period, by beverage container material type and size, and actual or projected returns, which include all actual data available since the last reporting period, by beverage container material type, including an explanation in any case where the actual returns are more than 100 percent of actual sales.

(5) Projected handling fee payments, which include all actual data available since the last reporting period, the per beverage container handling fee amount, and the number of beverage containers projected to be eligible for a handling fee payment.

(6) Projected processing payments, which include all actual data available since the last reporting period, by beverage container material type, showing the total processing fee offsets, processing fees, and processing payments for each type of beverage container material.

(7) Total grants awarded during the current fiscal year.

(b) Notwithstanding Section 9795 of the Government Code, not less than once every three months, the department shall provide a written copy of the information required in subdivision (a) to the Joint Legislative Budget Committee and to the appropriate policy and fiscal committees of both houses of the Legislature and shall also post the most recent information required in subdivision (a) on the department s Internet Web site.

(c) The department shall review the information included in the fund condition statement frequently, but not less than once every three months, to determine if adequate funds exist to pay the disbursements required pursuant to this division and to make the determinations required pursuant to subdivision (c) of Section 14581.

(Added by Stats. 2010, Ch. 718, Sec. 12. Effective October 19, 2010.)






CHAPTER 5. Minimum Redemption Value

14560

(a) (1) Except as provided in paragraph (3), a beverage distributor shall pay the department, for deposit into the fund, a redemption payment of four cents ($0.04) for a beverage container sold or offered for sale in this state by the distributor.

(2) A beverage container with a capacity of 24 fluid ounces or more shall be considered as two beverage containers for purposes of redemption payments paid pursuant to paragraph (1).

(3) The amount of the redemption payment and refund value for a beverage container with a capacity of less than 24 fluid ounces sold or offered for sale in this state by a dealer shall equal five cents ($0.05), and the amount of redemption payment and refund value for a beverage container with a capacity of 24 fluid ounces or more shall be ten cents ($0.10), if the aggregate recycling rate reported pursuant to Section 14551 for all beverage containers subject to this division is less than 75 percent for the 12-month reporting period from January 1, 2006, to December 31, 2006, or for any calendar year thereafter.

(b) Except as provided in paragraph (3) of subdivision (a), a beverage container sold or offered for sale in this state has a refund value of four cents ($0.04) if the beverage container has a capacity of less than 24 fluid ounces and eight cents ($0.08) if the beverage container has a capacity of 24 fluid ounces or more.

(c) This section does not apply to a refillable beverage container.

(Amended by Stats. 2010, Ch. 718, Sec. 13. Effective October 19, 2010.)



14560.5

(a) (1) Except as provided in paragraph (2), the invoice or other form of accounting of the transaction submitted by a beverage distributor of beverages to a dealer shall separately identify the amount of any redemption payment imposed on beverage containers pursuant to Section 14560 and the separate identification of the invoice or other form of accounting of the transaction shall not combine or include the gross wholesale price with the redemption payment but shall separately state the gross amount of the redemption payment for each type of container included in each delivery.

(2) The invoice or other form of accounting of the transaction submitted by any distributor of beer and malt beverages or wine or distilled spirit coolers to a dealer may separately identify the portion of the gross wholesale price attributable to any redemption payment imposed on beverage containers pursuant to Section 14560 and the separate identification of the invoice or other form of accounting of the transaction may separately state the gross amount of the redemption payment for each type of container included in each delivery. The invoice or other form of accounting of this transaction may separately identify the portion of the gross wholesale price attributable to the redemption payment.

(3) Notwithstanding Section 14541, the department shall randomly inspect beverage distributor invoices or other forms of accounting to ensure compliance with this subdivision. However, an unintentional error in addition or subtraction on an invoice or other form of accounting by a route driver of a distributor shall not be deemed a violation of this subdivision.

(4) For the purposes of this subdivision, the term type of container includes the amount of the redemption payment on containers under 24 ounces and on containers 24 ounces or more.

(b) To the extent technically and economically feasible, a dealer may separately identify the amount of any redemption payment on the customer cash register receipt provided to the consumer, by the dealer, that is applied to the purchase of a beverage container.

(c) (1) A dealer shall separately identify the amount of any redemption payment imposed on a beverage container in all advertising of beverage products and on the shelf labels of the dealer s establishment. The separate identification shall be accomplished by stating one of the following:

(A) The price of the beverage product plus a descriptive term, as described in paragraph (2).

(B) The price of the beverage product plus the amount of the applicable redemption payment and a descriptive term, as described in paragraph (2).

(C) The price of the beverage product plus the amount of the applicable redemption payment, a descriptive term, as described in paragraph (2), and the total of these two amounts.

(2) For purposes of paragraph (1), the redemption payment shall be identified by one of the following descriptive terms: California Redemption Value, CA Redemption Value, CRV, California Cash Refund, CA Cash Refund, or any other message specified in Section 14561.

(3) A dealer shall not include the redemption payment in the total price of a beverage container in any advertising or on the shelf of the dealer s establishment.

(4) This subdivision applies only to a dealer at a dealer location with a sales and storage area totaling more than 4,000 square feet.

(5) The penalties specified in Sections 14591 and 14591.1 shall not be applied to a person who violates this subdivision.

(d) With regard to the sale of beer and other malt beverages or wine and distilled spirits cooler beverages, any amount of redemption payment imposed by this division is subject to Section 25509 of the Business and Professions Code.

(Amended by Stats. 2008, Ch. 696, Sec. 11. Effective September 30, 2008.)



14561

(a) A beverage manufacturer shall clearly indicate on all beverage containers sold or offered for sale by that beverage manufacturer in this state the message CA Redemption Value, California Redemption Value, CA Cash Refund, California Cash Refund, or CA CRV, by either printing or embossing the beverage container or by securely affixing a clear and prominent stamp, label, or other device to the beverage container.

(b) Any refillable beverage container sold or offered for sale is exempt from this section. However, any beverage manufacturer or container manufacturer may place upon, or affix to, a refillable beverage container, any message that the manufacturer determines to be appropriate relating to the refund value of the beverage container.

(c) A person shall not offer to sell, or sell to a consumer a beverage container subject to subdivision (a) that has not been labeled pursuant to this section, except for a refillable beverage container that is exempt from labeling pursuant to subdivision (b).

(d) The department may require that a beverage container intended for sale in this state be printed, embossed, stamped, labeled, or otherwise marked with a universal product code or similar machine-readable indicia.

(e) A beverage container labeled with the message specified in subdivision (a) shall have the minimum redemption payment established pursuant to Section 14560, which shall be paid by the distributor to the department pursuant to Section 14574.

(Amended by Stats. 2008, Ch. 696, Sec. 12. Effective September 30, 2008.)



14562

The Legislature hereby finds and declares that the minimum redemption payment established by this article is a regulatory fee collected for the purpose of assuring the return for recycling of a greater percentage of the beverage containers sold in this state, and is beneficial to the beverage industry by assuring the more reliable availability of raw materials. Accordingly, the payments of redemption payments to the department for deposit in the California Beverage Container Recycling Fund are not the proceeds of taxes, as that term is used in subdivision (c) of Section 8 of Article XIII?B of the California Constitution, and the disbursement or encumbrance of money in the fund is not subject to the limitations imposed by that article.

(Amended by Stats. 1989, Ch. 1339, Sec. 29. Effective October 2, 1989.)






CHAPTER 6. Returns

14570

Every dealer shall post a clear and conspicuous sign of at least 10 inches by 15 inches at each public entrance to the dealer s place of business, which specifies one of the following:

(a) The name and address, as provided by the department, of at least the certified recycling center, location, or locations, nearest to the dealer, which redeems all types of empty beverage containers at one location during at least 30 hours per week with a minimum of five hours of operation occurring during periods other than from Monday to Friday, from 9 a.m. to 5 p.m., and the toll-free telephone number established by the department for the purpose of disseminating information regarding beverage container recycling opportunities.

(b) One of the following procedures for redeeming beverage containers is available, pursuant to Section 14571.6:

(1) Beverage containers may be redeemed at all open cash registers within this place of business.

(2) Beverage containers may be redeemed at one specific location on the dealer s premises which is identified on the sign.

(Amended by Stats. 1994, Ch. 620, Sec. 1. Effective January 1, 1995.)



14571

(a) Except as otherwise provided in this chapter, there shall be at least one certified recycling center or location within every convenience zone that accepts and pays the refund value, if any, at one location for all types of empty beverage containers and is open for business during at least 30 hours per week with a minimum of five hours of operation occurring during periods other than from Monday to Friday, from 9 a.m. to 5 p.m.

(b) (1) Notwithstanding subdivision (a), the department may require a certified recycling center to operate 15 of its 30 hours of operation other than during 9 a.m. to 5 p.m.

(2) Notwithstanding subdivision (a) and paragraph (1), the department may certify a recycling center that will operate less than 30 hours per week, if all of the following conditions are met:

(A) The recycling center is in a rural region. For purposes of this subparagraph, rural region means a nonurban area identified by the department on an annual basis using the loan eligibility criteria of the Rural Housing Service of the United States Department of Agriculture, Rural Development Administration, or its successor agency. Those criteria include, but are not limited to, places, open country, cities, towns, or census designated places with populations that are less than 10,000 persons. The department may designate an area with a population of between 10,000 and 50,000 persons as a rural region, unless the area is identified as part of, or associated with, an urban area, as determined by the department on an individual basis.

(B) The recycling center agrees to post a sign indicating the location of the nearest recycling center that is open at least 30 hours per week and that will accept all material types.

(C) The needs of the community and the goals of this division will be best served by certification of the operation as a recycling center.

(c) Before establishing operating hours for a certified recycling center pursuant to subdivision (b), the department shall make a determination that this action is necessary to further the goals of this division and that the proposed operating hours will not significantly decrease the ability of consumers to conveniently return beverage containers for the refund value to a certified recycling center redeeming all material types.

(d) For purposes of this section, if the recycling center is staffed and is not a reverse vending machine, a center is open for business if all of the following requirements are met:

(1) An employee of the certified recycling center or location is present during the hours of operation and available to the public to accept containers and to pay the refund values.

(2) In addition to the sign specified in subdivision (h), a sign having a minimum size of two feet by two feet is posted at the certified recycling center or location indicating that the center or location is open. Where allowed by local zoning requirements or where zoning restrictions apply, the sign shall be of the maximum allowable size.

(3) The prices paid, by weight or per container, are posted at the location.

(e) Except as provided in subdivision (f), for the purpose of this section, if the recycling center consists of reverse vending machines or other unmanned automated equipment, the center is open for business if the equipment is properly functioning, accepting all types of empty beverage containers at the recycling location, and paying posted refund values no less than the minimums required by this division.

(f) If a recycling center consists of reverse vending machines or other automated equipment, the recycling center is open for business if the equipment is properly functioning, and accepting all types of empty beverage containers at one physical recycling location within the recycling location.

(g) Whenever a recycling center that is a reverse vending machine is not open for business during the 30 hours of operation required and posted pursuant to this section and Section 14570, the dealer that is hosting the reverse vending machine at its place of business shall redeem all empty beverage container types at all open cash registers or one designated location in the store, as specified on the sign required pursuant to subdivision (h).

(h) In addition to the sign specified in paragraph (2) of subdivision (d), each reverse vending machine shall be posted with a clear and conspicuous sign on or near the reverse vending machine which states that beverage containers may be redeemed by the host dealer if the machine is nonoperational at any time during the required 30 hours of operation, pursuant to subdivision (g). The department shall determine the size and location of the sign and the message required to be printed on the sign.

(Amended by Stats. 2008, Ch. 696, Sec. 13. Effective September 30, 2008.)



14571.1

On or before January 1 of each year, the department shall, on a statewide basis, designate all convenience zones as of that date, including convenience zones in underserved areas, and shall prepare a map or maps showing these convenience zones.

(Amended by Stats. 2008, Ch. 696, Sec. 14. Effective September 30, 2008.)



14571.2

The department shall continuously assist dealers and recyclers to establish certified recycling locations within each convenience zone. This assistance includes, but is not limited to, providing information to companies and organizations interested in operating recycling in the convenience zone; providing dealers with names of prospective recyclers for the convenience zone and providing recyclers with the names of dealers in need of a recycler for a convenience zone; providing dealers and recyclers with information on grants, advertising funds, and other resources available; and providing recyclers with advice regarding appearance and image of the recycling center and the efficient handling and transportation of recycled beverage containers.

(Amended by Stats. 1988, Ch. 1528, Sec. 17. Effective September 29, 1988.)



14571.3

(a) The department shall continuously assist any certified recycler to achieve greater service to the public in an economical and cost-effective manner. This assistance shall include, but not be limited to, advice on all of the following:

(1) Methods to enhance public participation in recycling.

(2) The most beneficial location, siting, and image of a recycling location.

(3) Methods to reduce costs and optimize efficiencies of existing resources.

(b) The department shall conduct regular, unannounced inspections of certified recycling centers for the purpose of determining that the requirements of this division are satisfied. The department shall assess civil penalties pursuant to Section 14591.1 for violations at certified recycling centers.

(Amended by Stats. 2001, Ch. 874, Sec. 8. Effective October 14, 2001.)



14571.4

(a) (1) The department shall certify one operator to establish the Pacific Beach Mobile Recycling Program that incorporates all convenience zones in the Pacific Beach area of San Diego County.

(2) For the purposes of this section, the Pacific Beach area of San Diego County means the area designated in the Pacific Beach Community Plan.

(b) Notwithstanding Sections 14570 and 14571, all convenience zones within the Pacific Beach area of San Diego County shall be considered served if both of the following conditions are met:

(1) The recycling center operator meets all of the following conditions:

(A) The center is open for business at least once each week at a number of locations equal to the number of convenience zones in the Pacific Beach area of San Diego County as determined by the department annually, three of which are within existing convenience zones in the Pacific Beach area of San Diego County.

(B) The center is open for business at least eight hours per day at each location.

(C) The center agrees to accept, and pay the refund value for, all eligible beverage container types.

(D) The center is certified by the department for operation in the number of locations equal to the number of convenience zones in the Pacific Beach area of San Diego County, as determined by the department.

(2) All dealers within the Pacific Beach area of San Diego County post a clear and conspicuous sign of at least 10 inches by 15 inches at each public entrance to the dealer s place of business, indicating the location, hours, and day of operation for each recycling location within the Pacific Beach area.

(c) A recycling center operator approved by the department, that meets the conditions prescribed in paragraphs (1) and (2) of subdivision (b), shall be designated a certified recycling center and shall be eligible to apply for handling fees pursuant to Section 14585 and to receive from processors the amounts specified in subdivision (a) of Section 14573.5 for refund values, administrative costs, and processing payments.

(d) If the department determines that it is necessary to adopt or revise regulations to implement this section, the regulations shall be adopted or revised as emergency regulations. The Office of Administrative Law shall consider these emergency regulations to be necessary for the immediate preservation of the public peace, health, and safety, and the general welfare for the purposes of Section 11349.6 of the Government Code. Notwithstanding the 120-day period provided for in subdivision (e) of Section 11346.1 of the Government Code, the emergency regulations shall be repealed 180 days from the effective date of the regulations.

(Amended by Stats. 1997, Ch. 488, Sec. 1. Effective January 1, 1998.)



14571.5

The department may, in a rural region, as identified pursuant to subparagraph (A) of paragraph (2) of subdivision (b) of Section 14571, upon petition by an interested person, do either of the following:

(a) (1) Increase a convenience zone to include the area within a three-mile radius of a supermarket, if the expanded convenience zone would then be served by a single existing certified recycling center or location.

(2) This subdivision applies only to a convenience zone that is otherwise not being served by a certified recycling center or location meeting the requirements of Section 14571 or is exempted by the department pursuant to Section 14571.8.

(b) (1) Designate a convenience zone pursuant to Section 14571.1 in an area where there is no supermarket, but with two or more dealers located within a one-mile radius of each other, and that meets all of the following criteria:

(A) The dealers in that area have combined gross annual sales of two million dollars ($2,000,000) or more, as certified by the petitioner in an affidavit filed with the petition.

(B) The convenience zone encompasses a three-mile radius, with the center of the zone established at the dealer, located closest to the existing recycling center specified in subparagraph (D).

(C) The convenience zone does not overlap any other existing convenience zone.

(D) The convenience zone is served by a single existing certified recycling center.

(2) The department shall identify the dealer locations only for the purpose of providing a reference point in the establishment of the convenience zone pursuant to this subdivision.

(3) If the existing recycling location in a convenience zone designated pursuant to this subdivision ceases operations, the convenience zone shall also cease to exist until a new recycling location is established, and the department is petitioned by an interested person to designate a convenience zone.

(Added by Stats. 2006, Ch. 907, Sec. 9. Effective September 30, 2006.)



14571.6

In any convenience zone where no recycling location has been established which satisfies the requirements of Section 14571, and in any convenience zone which has exceeded the 60-day period for the establishment of a recycling center pursuant to Section 14571.7, all dealers within that zone shall, until a recycling location has been established in that zone, do one of the following:

(a) Submit to the department an affidavit form provided by the department stating that all of the following standards are being met by the dealer:

(1) The dealer redeems all empty beverage container types at all open cash registers or one designated location on the dealer s premises, during all hours that the dealer is open for business.

(2) The dealer has posted signs which meet the size and location requirements specified in subdivision (b) of Section 14570, and which conform to paragraph (2) of that subdivision.

(3) The dealer is delivering, or having delivered, all empty beverage containers received from the public to a certified recycling center or processor for recycling.

(b) Pay to the department for deposit in the fund the sum of one hundred dollars ($100) per day until a recycling location is established or until the standards for redemption specified in subdivision (a) are met.

(Amended by Stats. 1994, Ch. 620, Sec. 3. Effective January 1, 1995.)



14571.7

(a) Except as provided in subdivision (b), in any convenience zone where a recycling location or locations were initially established, but where the location or locations cease to operate in accordance with Section 14571, the department shall notify all dealers within that convenience zone that a recycling location is required to be established within 60 days. If, within 30 days of the notification, a recycling location that satisfies the requirements of Section 14571 has not been established, the department shall notify all dealers within that zone, and one or more dealers within that zone shall establish, or cause to be established, a recycling location.

(b) In any convenience zone where a recycling location or locations were initially established, but where the location or locations cease to operate in accordance with Section 14571, the department shall determine, pursuant to Section 14571.8, if the convenience zone is eligible for an exemption. If the convenience zone meets all of the requirements for an exemption pursuant to Section 14571.8, the department shall grant one exemption. If the department determines that a convenience zone is not eligible for an exemption pursuant to subdivision (a) and Section 14571.8, the department shall notify all dealers within that convenience zone that a recycling location is required to be established within 60 days. If, within 30 days of the notification, a recycling location that satisfies the requirements of Section 14571 has not been established, the department shall notify all dealers within that zone, and one or more dealers within that zone shall establish, or cause to be established, a recycling location.

(Amended by Stats. 2008, Ch. 696, Sec. 15. Effective September 30, 2008.)



14571.8

(a) No lease entered into by a dealer after January 1, 1987, may contain a leasehold restriction that prohibits or results in the prohibition of the establishment of a recycling location.

(b) The director may grant an exemption from the requirements of Section 14571 for an individual convenience zone only after the department solicits public testimony on whether or not to provide an exemption from Section 14571. The solicitation process shall be designed by the department to ensure that operators of recycling centers, dealers, and members of the public in the jurisdiction affected by the proposed exemption are aware of the proposed exemption. After evaluation of the testimony and any field review conducted, the department shall base a decision to exempt a convenience zone on one, or any combination, of the following factors:

(1) The exemption will not significantly decrease the ability of consumers to conveniently return beverage containers for the refund value to a certified recycling center redeeming all material types.

(2) Except as provided in paragraph (5), the nearest certified recycling center is within a reasonable distance of the convenience zone being considered from exemption.

(3) The convenience zone is in the area of a curbside recycling program that meets the criteria specified in Section 14509.5.

(4) The requirements of Section 14571 cannot be met in a particular convenience zone due to local zoning or the dealer s leasehold restrictions for leases in effect on January 1, 1987, and the local zoning or leasehold restrictions are not within the authority of the department and the dealer. However, any lease executed after January 1, 1987, shall meet the requirements specified in subdivision (a).

(5) The convenience zone has redeemed less than 60,000 containers per month for the prior 12 months and, notwithstanding paragraph (2), a certified recycling center is located within one mile of the convenience zone that is the subject of the exemption.

(c) The department shall review each convenience zone in which a certified recycling center was not located on January 1, 1996, to determine the eligibility of the convenience zone under the exemption criteria specified in subdivision (b).

(d) The total number of exemptions granted by the director under this section shall not exceed 35 percent of the total number of convenience zones identified pursuant to this section.

(e) The department may, on its own motion, or upon petition by any interested person, revoke a convenience zone exemption if either of the following occurs:

(1) The condition or conditions that caused the convenience zone to be exempt no longer exists, and the department determines that the criteria for an exemption specified in this section are not presently applicable to the convenience zone.

(2) The department determines that the convenience zone exemption was granted due to an administrative error.

(f) If an exemption is revoked and a recycling center is not certified and operational in the convenience zone, the department shall, within 10 days of the date of the decision to revoke, serve all dealers in the convenience zone with the notice specified in subdivision (a) of Section 14571.7.

(g) An exemption shall not be revoked when a recycling center becomes certified and operational within an exempt convenience zone unless either of the events specified in paragraphs (1) and (2) of subdivision (e) occurs.

(Amended by Stats. 2000, Ch. 731, Sec. 13. Effective January 1, 2001.)



14572

(a) (1) Except as provided in subdivision (b), a certified recycling center shall accept from any consumer or dropoff or collection program any empty beverage container, and shall pay to the consumer or dropoff or collection program the refund value of the beverage container.

(2) Except as provided in paragraph (3), the recycling center may pay the refund value based on the weight of returned containers.

(3) On and after September 1, 2013, for beverage containers redeemed by consumers, a certified recycling center shall pay the refund value using the applicable segregated rate, as defined in paragraph (43) of subsection (a) of Section 2000 of Title 14 of the California Code of Regulations, as that section read on September 1, 2013, which shall be based on the weight of the redeemed beverage containers.

(b) Any recycling center or processor that was in existence on January 1, 1986, and that refused, as of January 1, 1986, to accept at a particular location a certain type of empty beverage container may continue to refuse to accept at the location the type or types of empty beverage containers that the recycling center or processor refused to accept as of January 1, 1986. A certified recycling center that refuses, pursuant to this subdivision, to accept a certain type or types of empty beverage containers is not eligible to receive handling fees unless the center agrees to accept all types of empty beverage containers and is a supermarket site. This subdivision does not preclude the certified recycling center from receiving a handling fee for beverage containers redeemed at supermarket sites that do accept all types of containers.

(c) The department shall develop procedures by which recycling centers and processors that meet the criteria of subdivision (b) may recertify to change the material types accepted.

(d) (1) Only a certified recycling center may pay the refund value to consumers or dropoff or collection programs. A person shall not pay a noncertified recycler for empty beverage containers an amount that exceeds the current scrap value for each container type, which shall be determined in the following manner:

(A) For a plastic or glass beverage container, the current scrap value shall be determined by the department.

(B) For an aluminum beverage container, the current scrap value shall be not greater than the amount paid to the processor for that aluminum beverage container, on the date the container was purchased, by the location of end use, as defined in the regulations of the department.

(2) A person shall not receive or retain, for empty beverage containers that come from out of state, any refund values, processing payments, or administrative fees for which a claim is made to the department against the fund.

(3) Paragraph (1) does not affect curbside programs under contract with cities or counties.

(Amended by Stats. 2013, Ch. 356, Sec. 20. Effective September 26, 2013.)



14572.5

A certified recycling center, other than a reverse vending machine, shall accept from any consumer or any dropoff or collection program and pay the applicable deposit for any refillable empty beer and other malt beverage container. The certified recycling center shall return, or cause to be returned, the refillable beer and other malt beverage container to the beer and other malt beverage distributor or any willing purchaser, who shall then pay the deposit to the center. The beer and other malt beverage distributor or other purchaser shall also negotiate a handling fee with the recycling center for the return of these containers.

(Amended by Stats. 1989, Ch. 1339, Sec. 34. Effective October 2, 1989.)



14573

(a) The department shall pay to a processor, for every empty beverage container received by the processor from a certified recycling center, curbside program, or dropoff or collection program, upon presentation of a completed processor invoice accompanied by a shipping report from the supplier of the material, in the form adopted by the department, the sum of all of the following amounts:

(1) The refund value.

(2) Two and one-half percent of the refund value for administrative costs.

(3) The processing payment established pursuant to Section 14575.

(b) The department shall make the payment required in subdivision (a) within two working days of the date that the department is notified of the delivery or within the time determined by the department to be necessary and adequate. If the payment is not made by the Controller to the certified processor within 20 working days of receipt of the claims schedule, the Controller shall pay the processor interest at the current prime lending rate for any period in excess of these 20 working days.

(Amended by Stats. 1999, Ch. 815, Sec. 28. Effective January 1, 2000.)



14573.5

(a) Except as provided in Section 14573.6, a processor shall pay to a certified recycling center, dropoff or collection program, or curbside program, for all types of empty beverage containers, by type of beverage container, received by the processor from a recycling center, curbside program, or dropoff or collection program, upon receipt by the certified processor of a shipping report from the supplier of the material, in the form adopted by the regulations adopted by the department, the sum of all of the following amounts:

(1) The refund value.

(2) Three-fourths of 1 percent of the refund value for administrative costs.

(3) The processing payment established pursuant to Section 14575.

(b) The processor shall make the payment required in subdivision (a) within two working days of the date that the processor receives these empty beverage containers, or within the time which the department determines to be necessary and adequate. Under the procedures authorized by the department, the department may authorize a certified recycling center to cancel containers, and a certified processor may authorize a certified recycling center to cancel containers on behalf of the certified processor.

(c) If the department has set up an accounts receivable procedure or other procedure for seeking the payment of money improperly obtained by a certified recycling center from the fund, the department may reimburse the processor for its payments to that certified recycling center.

(Amended by Stats. 1999, Ch. 815, Sec. 29. Effective January 1, 2000.)



14573.51

(a) Notwithstanding any other provision of this division, recycling centers and processors shall not pay curbside programs more than the applicable statewide average curbside commingled rate unless the curbside program has received an individual commingled rate from the department pursuant to subdivision (b).

(b) The department may establish a procedure whereby the operators of curbside programs may apply for an individual commingled rate for any material or types with or without a statewide commingled rate, including, but not limited to, glass, aluminum, bimetal, or any of the individual plastic resin types or combination of resin types identified by resin identification codes under Section 18015. These procedures shall require, at a minimum, all of the following:

(1) The individual rate shall be valid for no more than one year from the date the individual rate is authorized.

(2) The methodology used by the operator of the curbside program to determine the commingled rate shall be approved by the department, in advance.

(c) Curbside programs that have acquired an individual commingled rate, pursuant to this section, shall not be surveyed by the department to determine the statewide average curbside commingled rate during the period the individual commingled rate is effective.

(d) The department may enter into a contract for the services required to implement the amendments to this section made by the act of the first half of the 2003 04 Regular Session of the Legislature amending this section. The department may not expend more than two hundred fifty thousand dollars ($250,000) for each year of the contract. The contract shall be paid only from revenues derived from redemption payments and processing fees paid on plastic beverage containers displaying the resin identification code 3, 4, 5, 6, or 7 pursuant to Section 18015. If the department determines that insufficient funds will be available from these revenues, after refund values are paid to processors and the reduction is made in the processing fee pursuant to subdivision (f) of Section 14575 for these containers, the department may determine not to calculate a commingled rate pursuant to subdivision (b).

(Amended by Stats. 2003, Ch. 753, Sec. 11. Effective January 1, 2004.)



14573.6

No dropoff or collection program shall pay any refund value to the consumer, and a dropoff or collection program is not eligible to receive any sum paid pursuant to Section 14573 or 14573.5 for administrative costs.

(Amended by Stats. 1989, Ch. 1339, Sec. 37. Effective October 2, 1989.)



14573.7

Notwithstanding Sections 14573 and 14573.5, the department may require a recycling center, pursuant to a prepayment review taken pursuant to subdivision (a) of Section 14552, to submit consumer transaction logs and consumer transaction receipts as support documentation for shipping reports submitted to processors. The department may, pursuant to this section, authorize a processor to withhold refund value payments to a recycling center. The department may suspend the certification of a recycling center without a hearing if the recycling center fails to comply with the documental submittal requirements of this section, upon providing notice of these requirements. The recycling center which is the subject of the suspension may then request a hearing on the suspension, but the request for a hearing shall not stay the suspension. A hearing requested pursuant to this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1991, Ch. 1069, Sec. 13.)



14574

(a) (1) A distributor of beverage containers shall pay to the department the redemption payment for every beverage container, other than a refillable beverage container, sold or transferred to a dealer, less 1.5 percent for the distributor s administrative costs.

(2) The payment made by a distributor shall be made not later than the last day of the month following the sale. The distributor shall make the payment in the form and manner that the department prescribes.

(b) (1) Notwithstanding subdivision (a), if a distributor displays a pattern of operation in compliance with this division and the regulations adopted pursuant to this division, to the satisfaction of the department, the distributor may make a single annual payment of redemption payments, if the distributor s projected redemption payment for a calendar year totals less than seventy-five thousand dollars ($75,000).

(2) An annual redemption payment made pursuant to this subdivision is due and payable on or before February 1 for every beverage container sold or transferred by the distributor to a dealer in the previous calendar year.

(3) A distributor shall notify the department of its intent to make an annual redemption payment pursuant to this subdivision on or before January 31 of the calendar year for which the payment will be due.

(c) This section shall become effective on July 1, 2012.

(Amended (as amended by Stats. 2011, Ch. 296, Sec. 262) by Stats. 2012, Ch. 39, Sec. 94. Effective June 27, 2012. Section operative July 1, 2012, pursuant to its own provisions.)



14575

(a) If any type of empty beverage container with a refund value established pursuant to Section 14560 has a scrap value less than the cost of recycling, the department shall, on January 1, 2000, and on or before January 1 annually thereafter, establish a processing fee and a processing payment for the container by the type of the material of the container.

(b) The processing payment shall be at least equal to the difference between the scrap value offered to a statistically significant sample of recyclers by willing purchasers, and except for the initial calculation made pursuant to subdivision (d), the sum of both of the following:

(1) The actual cost for certified recycling centers, excluding centers receiving a handling fee, of receiving, handling, storing, transporting, and maintaining equipment for each container sold for recycling or, only if the container is not recyclable, the actual cost of disposal, calculated pursuant to subdivision (c). The department shall determine the statewide weighted average cost to recycle each beverage container type, which shall serve as the actual recycling costs for purposes of paragraph (2) of subdivision (c), by conducting a survey of the costs of a statistically significant sample of certified recycling centers, excluding those recycling centers receiving a handling fee, for receiving, handling, storing, transporting, and maintaining equipment.

(2) A reasonable financial return for recycling centers.

(c) The department shall base the processing payment pursuant to this section upon all of the following:

(1) Except as provided in paragraph (2), for calculating processing payments that will be in effect on and after January 1, 2004, the department shall determine the actual costs for certified recycling centers, every second year, pursuant to paragraph (1) of subdivision (b). The department shall adjust the recycling costs annually to reflect changes in the cost of living, as measured by the Bureau of Labor Statistics of the United States Department of Labor or a successor agency of the United States government.

(2) On and after January 1, 2010, the department shall use the most recently published, measured actual costs of recycling for a specific beverage material type if the department determines the number of beverage containers for that material type that is returned for recycling pursuant to Section 14551, based on the most recently published calendar year number of beverage containers returned for recycling, is less than 5 percent of the total number of beverage containers returned for recycling for all material types. The department shall determine the actual recycling cost to be used for calculating processing payments for those beverage containers in the following manner:

(A) The department shall adjust the costs of recycling that material type every second year by the percentage change in the most recently measured cost of recycling HDPE plastic beverage containers, as determined by the department. The department shall use the percentage change in costs of recycling HDPE plastic beverage containers for this purpose, even if HDPE plastic beverage containers are less than 5 percent of the total volume of returned beverage containers.

(B) The department shall adjust the recycling costs annually for that material type to reflect changes in the cost of living, as measured by the Bureau of Labor Statistics of the United States Department of Labor or a successor agency of the United States government.

(d) Except as specified in subdivision (e), the actual processing fee paid by a beverage manufacturer shall equal 65 percent of the processing payment calculated pursuant to subdivision (b).

(e) The department, consistent with Section 14581 and subject to the availability of funds, shall reduce the processing fee paid by beverage manufacturers by expending funds in each material processing fee account, in the following manner:

(1) On January 1, 2005, and annually thereafter, the processing fee shall equal the following amounts:

(A) Ten percent of the processing payment for a container type with a recycling rate equal to or greater than 75 percent.

(B) Eleven percent of the processing payment for a container type with a recycling rate equal to or greater than 65 percent, but less than 75 percent.

(C) Twelve percent of the processing payment for a container type with a recycling rate equal to or greater than 60 percent, but less than 65 percent.

(D) Thirteen percent of the processing payment for a container type with a recycling rate equal to or greater than 55 percent, but less than 60 percent.

(E) Fourteen percent of the processing payment for a container type with a recycling rate equal to or greater than 50 percent, but less than 55 percent.

(F) Fifteen percent of the processing payment for a container type with a recycling rate equal to or greater than 45 percent, but less than 50 percent.

(G) Eighteen percent of the processing payment for a container type with a recycling rate equal to or greater than 40 percent, but less than 45 percent.

(H) Twenty percent of the processing payment for a container type with a recycling rate equal to or greater than 30 percent, but less than 40 percent.

(I) Sixty-five percent of the processing payment for a container type with a recycling rate less than 30 percent.

(2) The department shall calculate the recycling rate for purposes of paragraph (1) based on the 12-month period ending on June 30 that directly precedes the date of the January 1 processing fee determination.

(f) Not more than once every three months, the department may make an adjustment in the amount of the processing payment established pursuant to this section notwithstanding any change in the amount of the processing fee established pursuant to this section, for any beverage container, if the department makes the following determinations:

(1) The statewide scrap value paid by processors for the material type for the most recent available 12-month period directly preceding the quarter in which the processing payment is to be adjusted is 5 percent more or 5 percent less than the average scrap value used as the basis for the processing payment currently in effect.

(2) Funds are available in the processing fee account for the material type.

(3) Adjusting the processing payment is necessary to further the objectives of this division.

(g) (1) Except as provided in paragraphs (2) and (3), every beverage manufacturer shall pay to the department the applicable processing fee for each container sold or transferred to a distributor or dealer within 40 days of the sale in the form and in the manner which the department may prescribe.

(2) (A) Notwithstanding Section 14506, with respect to the payment of processing fees for beer and other malt beverages manufactured outside the state, the beverage manufacturer shall be deemed to be the person or entity named on the certificate of compliance issued pursuant to Section 23671 of the Business and Professions Code. If the department is unable to collect the processing fee from the person or entity named on the certificate of compliance, the department shall give written notice by certified mail, return receipt requested, to that person or entity. The notice shall state that the processing fee shall be remitted in full within 30 days of issuance of the notice or the person or entity shall not be permitted to offer that beverage brand for sale within the state. If the person or entity fails to remit the processing fee within 30 days of issuance of the notice, the department shall notify the Department of Alcoholic Beverage Control that the certificate holder has failed to comply, and the Department of Alcoholic Beverage Control shall prohibit the offering for sale of that beverage brand within the state.

(B) The department shall enter into a contract with the Department of Alcoholic Beverage Control, pursuant to Section 14536.5, concerning the implementation of this paragraph, which shall include a provision reimbursing the Department of Alcoholic Beverage Control for its costs incurred in implementing this paragraph.

(3) (A) Notwithstanding paragraph (1), if a beverage manufacturer displays a pattern of operation in compliance with this division and the regulations adopted pursuant to this division, to the satisfaction of the department, the beverage manufacturer may make a single annual payment of processing fees, if the beverage manufacturer meets either of the following conditions:

(i) If the redemption payment and refund value is not increased pursuant to paragraph (3) of subdivision (a) of Section 14560, the beverage manufacturer s projected processing fees for a calendar year total less than ten thousand dollars ($10,000).

(ii) If the redemption payment and refund value is increased pursuant to paragraph (3) of subdivision (a) of Section 14560, the beverage manufacturer s projected processing fees for a calendar year total less than fifteen thousand dollars ($15,000).

(B) An annual processing fee payment made pursuant to this paragraph is due and payable on or before February 1 for every beverage container sold or transferred by the beverage manufacturer to a distributor or dealer in the previous calendar year.

(C) A beverage manufacturer shall notify the department of its intent to make an annual processing fee payment pursuant to this paragraph on or before January 31 of the calendar year for which the payment will be due.

(4) The department shall pay the processing payments on redeemed containers to processors, in the same manner as it pays refund values pursuant to Sections 14573 and 14573.5. The processor shall pay the recycling center the entire processing payment representing the actual costs and financial return incurred by the recycling center, as specified in subdivision (b).

(h) When assessing processing fees pursuant to subdivision (a), the department shall assess the processing fee on each container sold, as provided in subdivisions (d) and (e), by the type of material of the container, assuming that every container sold will be redeemed for recycling, whether or not the container is actually recycled.

(i) The container manufacturer, or a designated agent, shall pay to, or credit, the account of the beverage manufacturer in an amount equal to the processing fee.

(j) If, at the end of any calendar year for which glass recycling rates equal or exceed 45 percent and sufficient surplus funds remain in the glass processing fee account to make the reduction pursuant to this subdivision or if, at the end of any calendar year for which PET recycling rates equal or exceed 45 percent and sufficient surplus funds remain in the PET processing fee account to make the reduction pursuant to this subdivision, the department shall use these surplus funds in the respective processing fee accounts in the following calendar year to reduce the amount of the processing fee that would otherwise be due from glass or PET beverage manufacturers pursuant to this subdivision.

(1) The department shall reduce the glass or PET processing fee amount pursuant to this subdivision in addition to any reduction for which the glass or PET beverage container qualifies under subdivision (e).

(2) The department shall determine the processing fee reduction by dividing two million dollars ($2,000,000) from each processing fee account by an estimate of the number of containers sold or transferred to a distributor during the previous calendar year, based upon the latest available data.

(Amended by Stats. 2008, Ch. 697, Sec. 1. Effective January 1, 2009.)



14575.1

(a) Notwithstanding subdivision (b) of Section 14575, if a willing purchaser offers to purchase empty PET containers at a voluntary artificial scrap value that is equal to the processing fee reduced pursuant to subdivision (f) of Section 14575 when applied to all containers sold, no processing fee shall be imposed on PET containers pursuant to Section 14575.

(b) If a willing purchaser offers to pay a voluntary artificial scrap value, the department shall, on a monthly basis, determine whether the sum of the voluntary artificial scrap value and payments made from the PET Processing Fee Account pursuant to subdivision (f) of Section 14575, are equal to, or more than, the recycling cost for empty PET containers determined pursuant to subdivision (d) of Section 14575.

(c) If the department determines that, for any monthly period, the sum of the voluntary artificial scrap value and payments made from the PET Processing Fee Account pursuant to subdivision (f) of Section 14575, is less than the recycling cost for empty PET containers, determined pursuant to Section 14575, the following requirements shall apply:

(1) The department shall immediately provide written notification of the deficiency for that monthly period and the amount of that deficiency to any willing purchaser.

(2) A willing purchaser shall correct the deficiency in the next monthly period by adjusting the voluntary artificial scrap value by an amount sufficient to equal the recycling cost for empty PET containers plus the previous monthly period s deficiency.

(3) If the deficiency and amount in arrears is not corrected within 30 days of providing written notice to willing purchasers of empty PET containers, the department shall impose a processing fee pursuant to Section 14575 which includes any amount necessary, including any amount in arrears, to cover the cost of recycling empty PET containers.

(d) If the department determines that, for any monthly period, the sum of the voluntary artificial scrap value and payments made from the PET Processing Fee Account pursuant to subdivision (f) of Section 14575, is greater than the recycling cost for empty PET containers, the department shall do both of the following:

(1) Immediately provide written notification of the deviation for that monthly period and the amount of that deviation to any willing purchaser.

(2) Provide a credit equal to the amount of the deviation for any future monthly period wherein the voluntary artificial scrap value, and payments made from the PET Processing Fee Account, are less than the recycling cost of empty PET containers determined pursuant to subdivision (d) of Section 14575.

(e) Nothing in this section is intended to affect any litigation that was pending on January 1, 1996, in which the department is a party of record.

(Amended by Stats. 2003, Ch. 753, Sec. 13. Effective January 1, 2004.)






CHAPTER 7. Financial Provisions

14580

(a) Except as provided in subdivision (d), the department shall deposit all amounts paid as redemption payments by distributors pursuant to Section 14574 and all other revenues received into the California Beverage Container Recycling Fund, which is hereby created in the State Treasury. Notwithstanding Section 13340 of the Government Code, the money in the fund is hereby continuously appropriated to the department for expenditure without regard to fiscal year for the following purposes:

(1) The payment of refund values and administrative fees to processors pursuant to Section 14573.

(2) For a reserve for contingencies, which shall not be greater than an amount equal to 5 percent of the total amount paid to processors pursuant to Section 14573 during the preceding calendar year, plus the interest earned on that amount.

(b) The money in the fund may be expended by the department for the administration of this division only upon appropriation by the Legislature in the annual Budget Act.

(c) After setting aside funds estimated to be needed for expenditures authorized pursuant to this section, the department shall set aside funds on a quarterly basis for the purposes specified in Section 14581. Notwithstanding Section 13340 of the Government Code, that money is hereby continuously appropriated to the department, without regard to fiscal year, for the purposes specified in Section 14581.

(d) The department shall deposit all civil penalties or fines collected pursuant to this division into the Penalty Account, which is hereby created in the fund. The money in the Penalty Account may be expended by the department only upon appropriation by the Legislature, for purposes of this division.

(e) The Legislature finds and declares that the maintenance of the fund is of the utmost importance to the state and that it is essential that any money in the fund be used solely for the purposes authorized in this division and should not be used, loaned, or transferred for any other purpose.

(Amended by Stats. 2010, 8th Ex. Sess., Ch. 5, Sec. 4. Effective March 8, 2010.)



14581

(a) Subject to the availability of funds and in accordance with subdivision (b), the department shall expend the moneys set aside in the fund, pursuant to subdivision (c) of Section 14580, for the purposes of this section in the following manner:

(1) For each fiscal year, the department may expend the amount necessary to make the required handling fee payment pursuant to Section 14585.

(2) Fifteen million dollars ($15,000,000) shall be expended annually for payments for curbside programs and neighborhood dropoff programs pursuant to Section 14549.6.

(3) (A) Ten million five hundred thousand dollars ($10,500,000) may be expended annually for payments of five thousand dollars ($5,000) to cities and ten thousand dollars ($10,000) for payments to counties for beverage container recycling and litter cleanup activities, or the department may calculate the payments to counties and cities on a per capita basis, and may pay whichever amount is greater, for those activities.

(B) Eligible activities for the use of these funds may include, but are not necessarily limited to, support for new or existing curbside recycling programs, neighborhood dropoff recycling programs, public education promoting beverage container recycling, litter prevention, and cleanup, cooperative regional efforts among two or more cities or counties, or both, or other beverage container recycling programs.

(C) These funds shall not be used for activities unrelated to beverage container recycling or litter reduction.

(D) To receive these funds, a city, county, or city and county shall fill out and return a funding request form to the department. The form shall specify the beverage container recycling or litter reduction activities for which the funds will be used.

(E) The department shall annually prepare and distribute a funding request form to each city, county, or city and county. The form shall specify the amount of beverage container recycling and litter cleanup funds for which the jurisdiction is eligible. The form shall not exceed one double-sided page in length, and may be submitted electronically. If a city, county, or city and county does not return the funding request form within 90 days of receipt of the form from the department, the city, county, or city and county is not eligible to receive the funds for that funding cycle.

(F) For the purposes of this paragraph, per capita population shall be based on the population of the incorporated area of a city or city and county and the unincorporated area of a county. The department may withhold payment to any city, county, or city and county that has prohibited the siting of a supermarket site, caused a supermarket site to close its business, or adopted a land use policy that restricts or prohibits the siting of a supermarket site within its jurisdiction.

(4) One million five hundred thousand dollars ($1,500,000) may be expended annually in the form of grants for beverage container recycling and litter reduction programs.

(5) (A) The department shall expend the amount necessary to pay the processing payment established pursuant to Section 14575. The department shall establish separate processing fee accounts in the fund for each beverage container material type for which a processing payment and processing fee are calculated pursuant to Section 14575, or for which a processing payment is calculated pursuant to Section 14575 and a voluntary artificial scrap value is calculated pursuant to Section 14575.1, into which account shall be deposited both of the following:

(i) All amounts paid as processing fees for each beverage container material type pursuant to Section 14575.

(ii) Funds equal to the difference between the amount in clause (i) and the amount of the processing payments established in subdivision (b) of Section 14575, and adjusted pursuant to paragraph (2) of subdivision (c) of, and subdivision (f) of, Section 14575, to reduce the processing fee to the level provided in subdivision (e) of Section 14575, or to reflect the agreement by a willing purchaser to pay a voluntary artificial scrap value pursuant to Section 14575.1.

(B) Notwithstanding Section 13340 of the Government Code, the moneys in each processing fee account are hereby continuously appropriated to the department for expenditure without regard to fiscal years, for purposes of making processing payments pursuant to Section 14575.

(6) Up to five million dollars ($5,000,000) may be annually expended by the department for the purposes of undertaking a statewide public education and information campaign aimed at promoting increased recycling of beverage containers.

(7) Up to ten million dollars ($10,000,000) may be expended annually by the department for quality incentive payments for empty glass beverage containers pursuant to Section 14549.1.

(8) (A) Up to ten million dollars ($10,000,000) may be expended annually by the department for market development payments for empty plastic beverage containers pursuant to Section 14549.2, until January 1, 2017.

(B) In addition to the amount specified in subparagraph (A), the department may expend the amount calculated pursuant to subparagraph (C) for market development payments for empty plastic beverage containers pursuant to Section 14549.2.

(C) The department shall calculate the amount authorized for expenditure pursuant to subparagraph (B) in the following manner:

(i) The department shall determine, on or before January 1, 2012, and annually thereafter, whether the amount of funds estimated to be necessary pursuant to clause (ii) of subparagraph (A) of paragraph (6) for deposit to a processing fee account established by the department for plastic beverage containers to make processing payments for plastic beverage containers for the current calendar year is less than the total amount of funds that were estimated to be necessary the previous calendar year pursuant to clause (ii) of subparagraph (A) of paragraph (6) for deposit to that processing fee account.

(ii) If the amount estimated to be necessary for the current calendar year, as specified in clause (i), is less than the amount estimated to be necessary for the previous calendar year, the department shall calculate the amount of that difference.

(iii) The department shall expend an amount that is not greater than 50 percent of the amount calculated pursuant to clause (ii) for purposes of subparagraph (B).

(iv) If the department determines that the amount of funds authorized for expenditure pursuant to this subparagraph is not needed to make plastic market development payments pursuant to subparagraph (B) in the calendar year for which that amount is allocated, the department may expend those funds during the following year.

(v) If the department determines that there are insufficient funds to both make the market development payments pursuant to subparagraph (B) and to deposit the amount required by clause (ii) of subparagraph (A) of paragraph (6), for purposes of making the processing payments and reducing the processing fees pursuant to Section 14575 for plastic beverage containers, the department shall suspend the implementation of this subparagraph and subparagraph (B).

(D) Subparagraphs (B) and (C) shall remain operative only until January 1, 2017.

(b) (1) If the department determines, pursuant to a review made pursuant to Section 14556, that there may be inadequate funds to pay the payments required by this division, the department shall immediately notify the appropriate policy and fiscal committees of the Legislature regarding the inadequacy.

(2) On or before 180 days, but not less than 80 days, after the notice is sent pursuant to paragraph (1), the department may reduce or eliminate expenditures, or both, from the funds as necessary, according to the procedure set forth in subdivision (c).

(c) If the department determines that there are insufficient funds to make the payments specified pursuant to this section and Section 14575, the department shall reduce all payments proportionally.

(d) Prior to making an expenditure pursuant to paragraph (6) of subdivision (a), the department shall convene an advisory committee consisting of representatives of the beverage industry, beverage container manufacturers, environmental organizations, the recycling industry, nonprofit organizations, and retailers to advise the department on the most cost-effective and efficient method of the expenditure of the funds for that education and information campaign.

(e) Subject to the availability of funds, the department shall retroactively pay in full any payments provided in this section that have been proportionally reduced during the period of January 1, 2010, through June 30, 2010.

(Amended by Stats. 2014, Ch. 35, Sec. 143. Effective June 20, 2014.)



14581.1

(a) The department shall expend in each fiscal year, from the moneys set aside in the fund pursuant to subdivision (c) of Section 14580, twenty million nine hundred seventy-four thousand dollars ($20,974,000), plus the cost-of-living adjustment, as provided in subdivision (c), less fifteen million dollars ($15,000,000), in the form of grants for beverage container litter reduction programs and recycling programs, including education and outreach, issued to either of the following:

(1) Certified community conservation corps that were in existence on September 30, 1999, or that are formed subsequent to that date, that are designated by a city or a city and county to perform litter abatement, recycling, and related activities, if the city or the city and county has a population, as determined by the most recent census, of more than 250,000 persons.

(2) Community conservation corps that are designated by a county to perform litter abatement, recycling, and related activities, and are certified by the California Conservation Corps as having operated for a minimum of two years and as meeting all other criteria of Section 14507.5.

(b) The grants provided pursuant to this section shall not comprise more than 75 percent of the annual budget of a community conservation corps.

(c) The amount of twenty million nine hundred seventy-four thousand dollars ($20,974,000) that is referenced in subdivision (a) is a base amount for the 2014 15 fiscal year, and the department shall adjust that amount annually to reflect any increases or decreases in the cost of living as measured by the Department of Labor or a successor agency of the federal government.

(d) For the 2014 15 fiscal year only, the amount to be expended from the fund for the purposes specified in subdivision (a) shall be increased by seven million five hundred thousand dollars ($7,500,000).

(Added by Stats. 2014, Ch. 35, Sec. 144. Effective June 20, 2014.)



14582

The Recycling Infrastructure Loan Guarantee Account is hereby created as a revolving account in the California Beverage Container Recycling Fund, and the funds in that account are continuously appropriated to the department to issue loan guarantees for capital expenditures for new recycling infrastructure located in the state. The department may issue a loan guarantee from the account only if the department determines that the new recycling infrastructure adds recycling capacity, results in remanufacturing and reuse of beverage containers into new products, and complies with all applicable laws and regulations.

(Added by Stats. 2003, Ch. 753, Sec. 18. Effective January 1, 2004.)



14583

Notwithstanding Section 14581, on and after July 1, 2012, the department shall not make any payments, grants, or loans, as provided in that section, to a city, county, or city and county, if the city, county, or city and county has adopted or is enforcing a land use restriction that prevents the siting or operation of a certified recycling center at a supermarket site, as defined in Section 14526.6, as may be required pursuant to Section 14571.

(Added by Stats. 2011, Ch. 576, Sec. 1. Effective January 1, 2012.)



14584

(a) Operators of reverse vending machines or processors may apply to the California Pollution Control Financing Authority for financing pursuant to Section 44526 of the Health and Safety Code, as a means of obtaining capital for establishment of a convenience network. For purposes of Section 44508 of the Health and Safety Code, project includes the establishing of a recycling location pursuant to the division.

(b) Corporations, companies, or individuals may apply for loan and grant funds from the Energy Technologies Research, Development, and Demonstration Account specified in Section 25683 by applying to the State Energy Resources Conservation and Development Commission for the purpose of demonstrating equipment for enhancing recycling opportunities.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14585

(a) The department shall adopt guidelines and methods for paying handling fees to supermarket sites, nonprofit convenience zone recyclers, or rural region recyclers to provide an incentive for the redemption of empty beverage containers in convenience zones. The guidelines shall include, but not be limited to, all of the following:

(1) Handling fees shall be paid on a monthly basis, in the form and manner adopted by the department. The department shall require that claims for the handling fee be filed with the department not later than the first day of the second month following the month for which the handling fee is claimed as a condition of receiving any handling fee.

(2) The department shall determine the number of eligible containers per site for which a handling fee will be paid in the following manner:

(A) Each eligible site s combined monthly volume of glass and plastic beverage containers shall be divided by the site s total monthly volume of all empty beverage container types.

(B) If the quotient determined pursuant to subparagraph (A) is equal to, or more than, 10 percent, the total monthly volume of the site shall be the maximum volume which is eligible for a handling fee for that month.

(C) If the quotient determined pursuant to subparagraph (A) is less than 10 percent, the department shall divide the volume of glass and plastic beverage containers by 10 percent. That quotient shall be the maximum volume that is eligible for a handling fee for that month.

(3) (A) On and after the effective date of the act amending this section during the 2011 12 Regular Session, and until March 1, 2013, the department shall pay a handling fee per eligible container in the amount determined pursuant to subdivisions (f) and (g).

(B) On and after July 1, 2014, the department shall pay a handling fee per eligible container in the amount determined pursuant to subdivision (f).

(4) If the eligible volume in any given month would result in handling fee payments that exceed the allocation of funds for that month, as provided in subdivision (b), sites with higher eligible monthly volumes shall receive handling fees for their entire eligible monthly volume before sites with lower eligible monthly volumes receive any handling fees.

(5) (A) If a dealer where a supermarket site, nonprofit convenience zone recycler, or rural region recycler is located ceases operation for remodeling or for a change of ownership, the operator of that supermarket site nonprofit convenience zone recycler, or rural region recycler shall be eligible to apply for handling fees for that site for a period of three months following the date of the closure of the dealer.

(B) Every supermarket site operator, nonprofit convenience zone recycler, or rural region recycler shall promptly notify the department of the closure of the dealer where the supermarket site, nonprofit convenience zone recycler, or rural region recycler is located.

(C) Notwithstanding subparagraph (A), any operator who fails to provide notification to the department pursuant to subparagraph (B) shall not be eligible to apply for handling fees.

(b) The department may allocate the amount authorized for expenditure for the payment of handling fees pursuant to paragraph (1) of subdivision (a) of Section 14581 on a monthly basis and may carry over any unexpended monthly allocation to a subsequent month or months. However, unexpended monthly allocations shall not be carried over to a subsequent fiscal year for the purpose of paying handling fees but may be carried over for any other purpose pursuant to Section 14581.

(c) (1) The department shall not make handling fee payments to more than one certified recycling center in a convenience zone. If a dealer is located in more than one convenience zone, the department shall offer a single handling fee payment to a supermarket site located at that dealer. This handling fee payment shall not be split between the affected zones. The department shall stop making handling fee payments if another recycling center certifies to operate within the convenience zone without receiving payments pursuant to this section, if the department monitors the performance of the other recycling center for 60 days and determines that the recycling center is in compliance with this division. Any recycling center that locates in a convenience zone, thereby causing a preexisting recycling center to become ineligible to receive handling fee payments, is ineligible to receive any handling fee payments in that convenience zone.

(2) The department shall offer a single handling fee payment to a rural region recycler located anywhere inside a convenience zone, if that convenience zone is not served by another certified recycling center and the rural region recycler does either of the following:

(A) Operates a minimum of 30 hours per week in one convenience zone.

(B) Serves two or more convenience zones, and meets all of the following criteria:

(i) Is the only certified recycler within each convenience zone.

(ii) Is open and operating at least eight hours per week in each convenience zone and is certified at each location.

(iii) Operates at least 30 hours per week in total for all convenience zones served.

(d) The department may require the operator of a supermarket site or rural region recycler receiving handling fees to maintain records for each location where beverage containers are redeemed, and may require the supermarket site or rural region recycler to take any other action necessary for the department to determine that the supermarket site or rural region recycler does not receive an excessive handling fee.

(e) The department may determine and utilize a standard container per pound rate, for each material type, for the purpose of calculating volumes and making handling fee payments.

(f) (1) On or before January 1, 2008, and every two years thereafter, the department shall conduct a survey pursuant to this subdivision of a statistically significant sample of certified recycling centers that receive handling fee payments to determine the actual cost incurred for the redemption of empty beverage containers by those certified recycling centers. The department shall conduct these cost surveys in conjunction with the cost surveys performed by the department pursuant to subdivision (b) of Section 14575 to determine processing payments and processing fees. The department shall include, in determining the actual costs, only those allowable costs contained in the regulations adopted pursuant to this division that are used by the department to conduct cost surveys pursuant to subdivision (b) of Section 14575.

(2) Using the information obtained pursuant to paragraph (1), the department shall then determine the statewide weighted average cost incurred for the redemption of empty beverage containers, per empty beverage container, at recycling centers that receive handling fees.

(3) Except as provided in subdivision (g), the department shall determine the amount of the handling fee to be paid for each empty beverage container by subtracting the amount of the statewide weighted average cost per container to redeem empty beverage containers by recycling centers that do not receive handling fees from the amount of the statewide weighted average cost per container determined pursuant to paragraph (2).

(4) The department shall adjust the statewide average cost determined pursuant to paragraph (2) for each beverage container annually to reflect changes in the cost of living, as measured by the Bureau of Labor Statistics of the United States Department of Labor or a successor agency of the United States government.

(5) The cost information collected pursuant to this section at recycling centers that receive handling fees shall not be used in the calculation of the processing payments determined pursuant to Section 14575.

(g) (1) On and after the effective date of the act amending this section during the 2011 12 Regular Session, and until March 1, 2013, the per-container handling fee shall not be less than the amount of the per-container handling fee that was in effect on July 1, 2011.

(2) The department may update the methodology and scrap values used for calculating the handling fee from the most recent cost survey if it finds that the handling fee resulting from the most recent cost survey does not accurately represent the actual cost incurred for the redemption of empty beverage containers by those certified recycling centers.

(Amended by Stats. 2012, Ch. 540, Sec. 1. Effective September 25, 2012.)



14585.5

(a) The department shall not make handling fee payments to a supermarket site if the department determines that all empty beverage container types are not redeemed at the same physical location within the recycling location.

(b) A supermarket site that redeems all empty beverage container types at the same physical location within the recycling location, and issues script to consumers which is required to be redeemed at a nearby host business, is eligible to receive handling fee payments.

(Amended by Stats. 1994, Ch. 620, Sec. 5. Effective January 1, 1995.)



14586

This division does not create any guarantee of a continuing level of support, or other obligation on the part of the State of California, the department, or any agency thereof, to pay any specified amount to any local conservation organization, community conservation corps, or statewide nonprofit private agency.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14587

This division does not require or create any obligation that payments made pursuant to this division to any local conservation organization, community conservation corps, or statewide nonprofit private agency in any given fiscal year be made in any subsequent fiscal year at the same or greater level.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)






CHAPTER 7.5. Penalties for Unfair Recycling Competition

14588

It is the intent of the Legislature that handling fees paid to supermarket site recycling centers pursuant to Section 14585 shall only be used to offset the unique costs of providing convenient recycling opportunities to consumers at supermarket sites, and that those fees may not be expended for the purpose of engaging in unfair and predatory competition in order to reduce recycling rates of other recycling centers certified pursuant to this division.

(Added by Stats. 1999, Ch. 815, Sec. 36. Effective January 1, 2000.)



14588.1

(a) As used in this chapter, unfair and predatory pricing means the payment to consumers by a supermarket site, that receives handling fees for the redemption of beverage containers, in an amount that exceeds the sum of both of the following:

(1) The California refund value for that container.

(2) (A) If the supermarket site is not located in a rural region, the average scrap value paid per pound for that container type by specified certified recycling centers located within a five-mile radius of the supermarket site on the date of the alleged occurrence, the day before the alleged occurrence, and the day after the alleged occurrence.

(B) If the supermarket site is located in a rural region, the average scrap value paid per pound for that container type by specified certified recycling centers located within a 10-mile radius of the supermarket site on the date of the alleged occurrence, the day before the alleged occurrence, and the day after the alleged occurrence.

(b) In calculating the three-day average price paid by recyclers within the specified distance of a recycler alleged to have engaged in predatory pricing, as required by subdivision (a), the department shall only survey those recyclers who did not receive handling fees in three or more of the 12 whole months immediately preceding the date of the allegation of predatory pricing.

(c) For purposes of this chapter, rural region means a nonurban area identified by the department on an annual basis using the loan eligibility criteria of the Rural Housing Service of the United States Department of Agriculture, Rural Development Administration, or its successor agency. Those criteria include, but are not limited to, places, open country, cities, towns, or census designated places with populations that are less than 10,000 persons. The department may designate an area with population of between 10,000 and 50,000 persons as a rural region, unless the area is identified as part of, or associated with, an urban area, as determined by the department on an individual basis.

(Amended by Stats. 2008, Ch. 696, Sec. 22. Effective September 30, 2008.)



14588.2

(a) To ensure that handling fees paid to a supermarket site are not used for the purpose of engaging in unfair and predatory pricing, and to otherwise further the intent of this chapter, the department shall follow all of the requirements of this section upon the complaint of either of the following:

(1) Any certified recycler located within five miles of the supermarket site alleged to have engaged in unfair and predatory pricing if not located in a rural region.

(2) Any certified recycler located within 10 miles of the supermarket site alleged to have engaged in unfair and predatory pricing if located in a rural region.

(b) (1) Within 50 days of receiving the complaint, the department shall complete an audit of the payments for the redemption of beverage containers being paid by the supermarket site, and by all other certified recycling centers as specified in Section 14588.1, for the purpose of determining whether the supermarket site is engaged in unfair and predatory pricing.

(2) The department shall withhold from public disclosure any proprietary information collected by the department in the course of the audit mandated by paragraph (1). The department shall exercise its discretion in determining what information is proprietary.

(c) (1) If the director determines there is probable cause that a supermarket site, against which a complaint has been made, has engaged in unfair and predatory pricing, the director shall, within 60 days of receiving the complaint, convene an informal hearing before the director, or the director s designee.

(2) At least 10 days before the hearing, the director shall forward the results of the audit to the complainant and respondent.

(3) At the hearing, the director, or the director s designee, shall review the audit conducted pursuant to subdivision (b) and any evidence presented by the complainant that a supermarket site has engaged in unfair and predatory pricing. The director, or the director s designee, shall also review any evidence presented by the respondent that the respondent has not engaged in unfair and predatory pricing.

(4) The respondent shall be given the opportunity to rebut the presumption of unfair and predatory pricing imposed by Section 14588.1 by demonstrating to the satisfaction of the director, or the director s designee, that the respondent did both of the following:

(A) The respondent made a good faith effort to determine the average scrap value paid per pound for that container type by certified recycling centers located within a five-mile or 10-mile radius of the supermarket site, pursuant to subdivision (a) of Section 14588.1, within 30 days before the date of the alleged violation.

(B) The three-day average scrap value the respondent paid per pound for that container type was within 2.5 percent of the three-day average scrap value paid per pound determined by the department pursuant to subdivision (a).

(5) The director, or the director s designee, may dismiss a complaint made pursuant to subdivision (a) upon determining either of the following:

(A) The complaint is without basis.

(B) The complaint is repetitious of prior similar complaints against the same supermarket site for which the director or the director s designee has determined that no unfair and predatory pricing occurred.

(d) Within 20 days of the completion of the hearing, the director, or the director s designee, shall determine whether the supermarket site has engaged in unfair and predatory pricing. This determination shall be based upon the audit conducted pursuant to subdivision (b), and upon any clear and convincing evidence of unfair and predatory pricing presented at the hearing.

(e) During the time period from the date of the receipt of a complaint pursuant to subdivision (a), until the date the director makes a determination pursuant to subdivision (d), the supermarket site against which the allegation of unfair and predatory pricing is made shall not receive handling fees that were earned during the period commencing with the date of the alleged unfair and predatory pricing. However, nothing in this subdivision shall affect the payment of handling fees to a supermarket site that is found not to have engaged in unfair and predatory pricing pursuant to this section, or to the activities of a supermarket site prior to the date of the alleged unfair and predatory pricing.

(f) If, after complying with the procedure established pursuant to this section, the director, or the director s designee, determines that a supermarket site has engaged in unfair and predatory pricing, the site is ineligible to receive handling fees as specified by this section.

(1) If the determination of unfair and predatory pricing is the first for the site, the site is ineligible to receive handling fees for six months from the date that the respondent is found to have engaged in unfair and predatory pricing.

(2) If the determination of unfair and predatory pricing is the second for the site, the site is ineligible to receive handling fees for one year from the date that the respondent is found to have engaged in unfair and predatory pricing.

(3) If the determination of unfair and predatory pricing is the third or more for the site, the site is ineligible to receive handling fees for five years after the date that the respondent is found to have engaged in unfair and predatory pricing.

(g) The complainant or respondent may obtain a review of the determination made pursuant to this section by filing in the superior court a petition for a writ of mandate within 30 days following the issuance of the determination. Section 1094.5 of the Code of Civil Procedure shall govern judicial proceedings pursuant to this subdivision, except that the court shall exercise its independent judgment. If a petition for a writ of mandate is not filed within the time limits set forth in this subdivision, the determination made pursuant to this subdivision is not subject to review by any court or agency.

(h) If either party appeals the determination of the director, or the director s designee, pursuant to subdivision (g), and the department prevails, the department may recover any costs associated with its defense of the complaint.

(Amended by Stats. 2008, Ch. 696, Sec. 23. Effective September 30, 2008.)






CHAPTER 8. Severability and Enforcement

14590

If any provision of this division or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the division which can be given effect without the invalid provision or application, and to this end the provisions of this division are severable.

(Added by Stats. 1986, Ch. 1290, Sec. 2. Effective September 29, 1986.)



14591

(a) Except as provided in subdivision (b), in addition to any other applicable civil or criminal penalties, a person convicted of a violation of this division, or a regulation adopted pursuant to this division, is guilty of an infraction, which is punishable by a fine of one hundred dollars ($100) for each initial separate violation and not more than one thousand dollars ($1,000) for each subsequent separate violation per day.

(b) (1) Every person who, with intent to defraud, knowingly takes any of the following actions is guilty of a crime:

(A) Submits a false or fraudulent claim for payment pursuant to Section 14573 or 14573.5.

(B) Fails to accurately report the number of beverage containers sold, as required by subdivision (b) of Section 14550.

(C) Fails to make payments as required by Section 14574.

(D) Redeems out-of-state containers, rejected containers, line breakage, or containers that have already been redeemed.

(E) Returns redeemed containers to the California marketplace for redemption.

(F) Brings out-of-state containers, rejected containers, or line breakage to the California marketplace for redemption.

(G) Submits a false or fraudulent claim for handling fee payments pursuant to Section 14585.

(2) If the money obtained or withheld pursuant to paragraph (1) exceeds nine hundred fifty dollars ($950), a person convicted of a crime pursuant to paragraph (1) is subject to punishment by imprisonment in a county jail for not more than one year, by a fine not exceeding ten thousand dollars ($10,000), or by both that fine and imprisonment, or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, 2 years, or 3 years, by a fine not exceeding twenty-five thousand dollars ($25,000) or twice the late or unmade payments plus interest, whichever is greater, or by both that fine and imprisonment. If the money obtained or withheld pursuant to paragraph (1) equals, or is less than, nine hundred fifty dollars ($950), the person is subject to punishment by imprisonment in a county jail for not more than six months, by a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment.

(c) For purposes of this section and Chapter 8.5 (commencing with Section 14595), line breakage and rejected container have the same meanings as defined in the regulations adopted or amended by the department pursuant to this division.

(Amended by Stats. 2013, Ch. 356, Sec. 21. Effective September 26, 2013.)



14591.1

(a) (1) The department may assess a civil penalty upon a person who violates this division in an amount greater than one thousand dollars ($1,000) pursuant to this division and any regulations adopted pursuant to this division only after notice and hearing in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(2) The department may assess a civil penalty upon a person who violates this division in an amount equal to, or less than, one thousand dollars ($1,000), using a notice of violation process established by regulation and may use an informal hearing process pursuant to Article 10 (commencing with Section 11445.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(3) Each violation of this division is a separate violation and each day of the violation is a separate violation. The department shall deposit all revenues from civil penalties in the Penalty Account specified in subdivision (d) of Section 14580.

(b) Any person who intentionally or negligently violates this division may be assessed a civil penalty by the department pursuant to subdivision (a) of up to five thousand dollars ($5,000) for each separate violation, or for continuing violations, for each day that violation occurs.

(c) Any person who violates this division by an action not subject to subdivision (b) may be assessed a civil penalty by the department pursuant to subdivision (a) of up to one thousand dollars ($1,000) for each separate violation, or for continuing violations, for each day that violation occurs.

(d) No person may be liable for a civil penalty imposed under subdivision (b) and for a civil penalty imposed under subdivision (c) for the same act or failure to act.

(e) In determining the amount of penalties to be imposed pursuant to this division, the department shall take into consideration the nature, circumstances, extent and gravity of the violation, the costs associated with bringing the action and, with respect to the violator, the ability to pay, the degree of culpability, compliance history, and any other matters that justice may require.

(Amended by Stats. 2000, Ch. 731, Sec. 17. Effective January 1, 2001.)



14591.2

(a) The department may take disciplinary action against any party responsible for directing, contributing to, participating in, or otherwise influencing the operations of, a certified or registered facility or program. A responsible party includes, but is not limited to, the certificate holder, registrant, officer, director, or managing employee. Except as otherwise provided in this division, the department shall provide a notice and hearing in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code before taking any disciplinary action against a certificate holder.

(b) All of the following are grounds for disciplinary action, in the form determined by the department in accordance with subdivision (c):

(1) The responsible party engaged in fraud or deceit to obtain a certificate or registration.

(2) The responsible party engaged in dishonesty, incompetence, negligence, or fraud in performing the functions and duties of a certificate holder or registrant.

(3) The responsible party violated this division or any regulation adopted pursuant to this division, including, but not limited to, any requirements concerning auditing, reporting, standards of operation, or being open for business.

(4) The responsible party is convicted of any crime of moral turpitude or fraud, any crime involving dishonesty, or any crime substantially related to the qualifications, functions, or duties of a certificate holder.

(c) The department may take disciplinary action pursuant to this section, by taking any one of, or any combination of, the following:

(1) Immediate revocation of the certificate or registration, or revocation of a certificate or registration as of a specific date in the future.

(2) Immediate suspension of the certificate or registration for a specified period of time, or suspension of the certificate or registration as of a specific date in the future. Notwithstanding subdivision (a), the department may impose a suspension of five days or less through an informal notice, if the action is subject to a stay on appeal, pending an informal hearing convened in accordance with Article 10 (commencing with Section 11445.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(3) Imposition on the certificate or registration of any condition that the department determines would further the goals of this division.

(4) Issuance of a probationary certificate or registration with conditions determined by the department.

(5) Collection of amounts in restitution of any money improperly paid to the certificate holder or registrant from the fund.

(6) Imposition of civil penalties pursuant to Section 14591.1.

(d) The department may do any of the following in taking disciplinary action pursuant to this section:

(1) If a certificate holder or registrant holds certificates or is registered to operate at more than one site or to operate in more than one capacity at one location, such as an entity certified as both a processor and a recycling center, the department may simultaneously revoke, suspend, or impose conditions upon some, or all of, the certificates held by the responsible party.

(2) If the responsible party is an officer, director, partner, manager, employee, or the owner of a controlling ownership interest of another certificate holder or registrant, that other operator s certificate or registration may also be revoked, suspended, or conditioned by the department in the same proceeding, if the other certificate holder or registrant is given notice of that proceeding, or in a subsequent proceeding.

(3) (A) If, pursuant to notice and a hearing conducted by the director or the director s designee in accordance with Article 10 (commencing with Section 11445.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code, the department determines that the continued operation of a certified or registered entity poses an immediate and significant threat to the fund, the department may order the immediate suspension of the certificate holder or registrant, pending revocation of the certificate or registration, or the issuance of a probationary certificate imposing reasonable terms and conditions. The department shall record the testimony at the hearing and, upon request, prepare a transcript. For purposes of this section, an immediate and significant threat to the fund means any of the following:

(i) A loss to the fund of at least ten thousand dollars ($10,000) during the six-month period immediately preceding the order of suspension.

(ii) Missing or fraudulent records associated with a claim or claims totaling at least ten thousand dollars ($10,000) during the six-month period immediately preceding the order of suspension.

(iii) A pattern of deceit, fraud, or intentional misconduct in carrying out the duties and responsibilities of a certificate holder during the six-month period immediately preceding the order of suspension. For purposes of this section, a pattern of deceit, fraud, or intentional misconduct in carrying out the duties of a certificate holder includes, but is not limited to, the destruction or concealment of any records six months immediately preceding the order of suspension.

(iv) At least three claims submitted for ineligible material in violation of this division, including, but not limited to, a violation of Section 14595.5, during the six-month period immediately preceding the order of suspension.

(B) An order of suspension or probation may be issued to any or all certified or registered facilities or programs operated by a person or entity that the department determines to be culpable or responsible for the loss or conduct identified pursuant to subparagraph (A).

(C) The order of suspension or issuance of a probationary certificate imposing terms or conditions shall become effective upon written notice of the order to the certificate holder or registrant. Within 20 days after notice of the order of suspension, the department shall file an accusation seeking revocation of any or all certificates or registrations held by the certificate holder or registrant. The certificate holder or registrant may, upon receiving the notice of the order of suspension or probation, appeal the order by requesting a hearing in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. A request for a hearing or appeal from an order of the department does not stay the action of the department for which the notice of the order is given. The department may combine hearings to appeal an order of suspension and a hearing for the proposed revocation of a certificate or registration into one proceeding.

(D) Nothing in this section shall prohibit the department from immediately revoking a probationary certificate pursuant to subdivision (b) of Section 14541 or from taking other disciplinary action pursuant to Section 14591.2.

(Amended by Stats. 2001, Ch. 874, Sec. 11. Effective October 14, 2001.)



14591.3

In any civil or administrative action brought pursuant to this division in which the department prevails, the department may assess against the defendant or respondent any costs and fees, including attorneys and experts fees, and the cost of the investigation and hearing, which are incurred by the fund, whether paid or payable from the fund, and are a result of bringing the civil or administrative action against the defendant or respondent. In the same action, the defendant or respondent may claim from the department any costs and fees incurred in defending or responding to any action brought by the department in which the defendant or respondent prevails, upon a finding that the department s action was clearly frivolous or lacking in significant merit.

(Added by Stats. 1991, Ch. 1069, Sec. 18.)



14591.4

(a) In addition to any other remedies, penalties, and disciplinary actions provided by this division or otherwise, the department may seek restitution of any money illegally paid to any person from the fund, plus interest at the rate earned on the Pooled Money Investment Account of the total amount.

(b) A certificate holder is liable to the department for restitution pursuant to paragraph (5) of subdivision (c) of Section 14591.2 for payments made by the department to the certificate holder that are based on improperly prepared or maintained documents, as specified in paragraph (7) of subdivision (b) of Section 14538 and paragraph (8) of subdivision (b) of Section 14539.

(c) If the department has a civil cause of action for restitution pursuant to subdivision (a) or (b), or if the department has a civil cause of action against a certificate holder or other responsible party for restitution under any other circumstance, the department may seek restitution in accordance with the following:

(1) For restitution of an amount of more than one thousand dollars ($1,000), the department shall proceed in a hearing in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The hearing may take place at the same time as a hearing to impose disciplinary action on a certificate holder.

(2) For restitution of an amount of one thousand dollars ($1,000) or less, the department may use an informal hearing in accordance with Article 10 (commencing with Section 11445.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(d) Notwithstanding subdivisions (b) and (c) of Section 14591.1, if the department collects amounts in full restitution for money paid, the department may impose a penalty of not more than one hundred dollars ($100) for each separate violation, or for continuing violations, for each day that violation occurs.

(Amended by Stats. 2000, Ch. 731, Sec. 19. Effective January 1, 2001.)



14591.5

After the time for judicial review under Section 11523 of the Government Code has expired, the department may apply to the small claims court or superior court, depending on the jurisdictional amount and any other remedy sought, in the county where the penalties, restitution, or other remedy was imposed by the department, for a judgment to collect any unpaid civil penalties or restitution or to enforce any other remedy provided by this division. The application, which shall include a certified copy of the final agency order or decision, shall constitute a sufficient showing to warrant the issuance of the judgment. The court clerk shall enter the judgment immediately in conformity with the application. The judgment so entered shall have the same force and effect as, and shall be subject to all the provisions of law relating to, a judgment in a civil action, and may be enforced in the same manner as any other judgment of the court. The court shall make enforcement of the judgment a priority.

(Amended by Stats. 2002, Ch. 784, Sec. 583. Effective January 1, 2003.)



14591.6

(a) When a person is engaged in recycling activity that violates this division, any regulation adopted pursuant to this division, or an order issued under this division, the department may issue an order to that person to cease and desist from that activity.

(b) If a request for a hearing is filed in writing within 10 days of the date of service of the order described in subdivision (a), a hearing shall be held in accordance with Article 10 (commencing with Section 11445.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code. The director or the director s designee shall determine whether to sustain or reverse the cease and desist order. If sustained, the order shall become effective and final upon the issuance and service of the order.

(c) If no written request for a hearing is filed within 10 days of the date of service of the order described in subdivision (a), or if a party requesting the hearing does not appear at the hearing, the order shall be deemed the final order of the department and is not subject to review by any court or agency. This order shall become effective and final after the expiration of the 10-day period within which a hearing may be requested.

(d) If a hearing is requested pursuant to subdivision (b) and the party requesting the hearing does not appear on the date scheduled, and fails to notify the department at least five days prior to the hearing date that the party will not appear, the department may recover from the party all costs and fees incurred by the department, including attorneys and experts fees, and any other costs associated with preparing for, or conducting, the hearing.

(e) Upon the failure of any person or persons to comply with any cease and desist order issued by the department, the Attorney General, upon request of the department, shall petition the superior court for the issuance of a preliminary or permanent injunction, or both, as may be appropriate, restraining the person from continuing the activity in violation of the cease and desist order.

(f) The court shall issue an order directing defendants to appear before the court at a certain time and place and show cause why the injunction should not be issued. The court may grant the prohibitory or mandatory relief that may be warranted.

(Amended by Stats. 2001, Ch. 874, Sec. 12. Effective October 14, 2001.)



14593

Notwithstanding subdivisions (b) and (c) of Section 14591.1, the department may assess a civil penalty of up to 15 percent of the amount due for payment, and interest at the rate earned by the Pooled Money Investment Account, on distributors and beverage manufacturers for underpayment or late payment of the redemption payments for containers to the fund. The department may examine the accounts and records of distributors and beverage manufacturers that pay or should pay a redemption payment. No penalty shall be assessed until 30 days after the department has notified the distributor or manufacturer of the penalty assessment, and the amount due for payment and interest has not been paid.

(Amended by Stats. 2008, Ch. 696, Sec. 24. Effective September 30, 2008.)



14594

(a) Notwithstanding subdivisions (b) and (c) of Section 14591.1, the department may assess a civil penalty of up to 15 percent of the amount due for payment, and interest at the rate earned by the Pooled Money Investment Account, on a beverage manufacturer that fails to pay a processing fee required pursuant to Section 14575. The department may examine the accounts and records of a beverage manufacturer that pays or should pay a processing fee. No penalty shall be assessed until 30 days after the department has notified the manufacturer of the penalty assessment, and the amount due for payment and interest has not been paid.

(b) If the department determines that an audit of a beverage manufacturer shows that there has been an underpayment of a processing fee, the department may examine the records concerning beverage container sales of a container manufacturer that supplied the beverage containers to the beverage manufacturer.

(Amended by Stats. 2008, Ch. 696, Sec. 25. Effective September 30, 2008.)



14594.5

The department may assess upon any person, entity, or operation which redeems, attempts to redeem, or aids in the redemption of, empty beverage containers that have already been redeemed, a civil penalty of up to ten thousand dollars ($10,000) per transaction, or an amount equal to three times the damage or potential damage, whichever is greater, plus costs as provided in Section 14591.3, pursuant to notice and hearing in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by renumbering Section 14595 by Stats. 2000, Ch. 731, Sec. 22. Effective January 1, 2001.)






CHAPTER 8.5. Reporting Requirements and Payment Prohibitions Related to Out-of-State and Other Ineligible Containers

14595

The Legislature finds and declares that the redemption of beverage container material imported from out of state, previously redeemed containers, rejected containers, and line breakage presents a significant threat to the integrity of the beverage container recycling program and fund. It is therefore the intent of the Legislature that no refund value or other recycling program payments be paid to any person for this material. It is further the intent of the Legislature that any person participating in conduct intended to defraud the state s beverage container recycling program shall be held accountable for that conduct.

(Added by Stats. 2000, Ch. 731, Sec. 23. Effective January 1, 2001.)



14595.4

For purposes of this chapter, the following definitions shall apply:

(a) Person means any individual, corporation, operation, or entity, whether or not certified or registered pursuant to this division.

(b) Refund value means, in addition to the definition in Section 14524, any payment by a certified recycler for beverage container material that is at least 15 percent more than the statewide average scrap value for that material type, as determined by the department for the month in which the payment was made, unless the department determines that a reasonable basis exists for that payment.

(Added by Stats. 2000, Ch. 731, Sec. 23. Effective January 1, 2001.)



14595.5

(a) (1) No person shall pay, claim, or receive any refund value, processing payment, handling fee, or administrative fee for any of the following:

(A) Beverage container material that the person knew, or should have known, was imported from out of state.

(B) A previously redeemed container, rejected container, line breakage, or other ineligible material.

(2) No person shall, with intent to defraud, do any of the following:

(A) Redeem or attempt to redeem an out-of-state container, rejected container, line breakage, previously redeemed container, or other ineligible material.

(B) Return a previously redeemed container to the marketplace for redemption.

(C) Bring an out-of-state container, rejected container, line breakage, or other ineligible material to the marketplace for redemption.

(D) Receive, store, transport, distribute, or otherwise facilitate or aid in the redemption of a previously redeemed container, out-of-state container, rejected container, line breakage, or other ineligible material.

(b) For purposes of implementing subdivision (a), the department shall take all reasonable steps to exclude beverage container material imported from out of state, previously redeemed containers, rejected containers, and line breakage, when conducting surveys to determine a commingled rate pursuant to Section 14549.5.

(Added by Stats. 2000, Ch. 731, Sec. 23. Effective January 1, 2001.)



14596

(a) Any person importing more than 25 pounds of empty aluminum, bimetal, or plastic beverage container material, or more than 250 pounds of empty glass beverage container material, into the state, shall report the material to the department and provide the department with all of the following:

(1) Documentation on the source of the material.

(2) Documentation on the destination of the material.

(3) Any other information deemed necessary by the department as it relates to the importation of empty beverage container material.

(4) An opportunity for inspection, in accordance with the regulations adopted by the department.

(b) (1) (A) In addition to inspections required by the regulations adopted by the department pursuant to subdivision (a), a vehicle entering the state that contains more than 25 pounds of empty beverage container material shall pass through the nearest plant quarantine inspection station maintained pursuant to Section 5341 of the Food and Agricultural Code, and shall obtain proof of inspection from the department.

(B) The department may enter into an interagency agreement with the Department of Food and Agriculture to implement the requirements of this subdivision.

(2) The operator of a vehicle that contains more than 25 pounds of empty beverage container material is in violation of this chapter if the operator does any of the following:

(A) Fails to stop the vehicle at a plant quarantine inspection station.

(B) Willfully avoids a plant quarantine inspection station.

(C) Fails to stop upon demand of a clearly identified plant quarantine inspection station officer, an officer of the California Highway Patrol, or an officer of a state or local law enforcement agency, when the officer orders the operator to stop for the purpose of determining whether this operator is in violation of this section.

(c) The department may impose civil penalties pursuant to Section 14591.1 or take disciplinary action pursuant to Section 14591.2 for a violation of this section.

(d) Subdivision (c) does not prohibit the imposition of a criminal penalty pursuant to subdivision (a) of Section 14591 for a violation of subdivision (b). A second or subsequent violation of subdivision (b) within three years of a prior conviction of a violation of subdivision (b) shall be punishable as a misdemeanor.

(Amended by Stats. 2012, Ch. 540, Sec. 2. Effective September 25, 2012.)



14597

(a) No person shall falsify documents required pursuant to this division or pursuant to regulations adopted by the department. The falsification of these documents is evidence of intent to defraud and, for purposes of subdivision (b) of Section 14591.1, constitutes intentional misconduct. The department may also take disciplinary action pursuant to Section 14591.2 against a person who engages in falsification including, but not limited to, revocation of any certificate or registration.

(b) No person shall submit, or cause to be submitted, a fraudulent claim pursuant to this division. For purposes of this subdivision, a fraudulent claim is a claim based in whole or in part on false information or falsified documents. Any person who submits a fraudulent claim is subject to the assessment of penalties pursuant to subdivision (b) of Section 14591.1. The department may take action for full restitution for a fraudulent claim, pursuant to Section 14591.4, and may also take disciplinary action pursuant to Section 14591.2 including, but not limited to, revocation of any certificate or registration.

(Added by Stats. 2000, Ch. 731, Sec. 23. Effective January 1, 2001.)



14599

The department may adopt emergency regulations to implement this chapter. Any emergency regulations, if adopted, shall be adopted in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health and safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, any emergency regulations adopted pursuant to this section shall be filed with, but not repealed by, the Office of Administrative Law, and shall remain in effect until revised by the director.

(Added by Stats. 2000, Ch. 731, Sec. 23. Effective January 1, 2001.)









DIVISION 12.2. PRODUCTS CONTAINING TOXIC METALS

CHAPTER 1. General

15000

This division shall be known, and may be cited, as the Dry Cell Battery Management Act.

(Repealed and added by Stats. 1993, Ch. 816, Sec. 2. Effective January 1, 1994.)



15001

The Legislature hereby finds and declares as follows:

(a) On the basis of available scientific and medical evidence, exposure to toxic materials, including mercury, cadmium, and lead, is of significant concern to human health and safety and to the environment.

(b) The presence of toxic metals in certain dry cell batteries is of special concern, in light of the substantial quantity of used dry cell and rechargeable batteries that are discarded annually, and the potential health and environmental consequences associated with that disposal.

(c) It is in the public interest to reduce or eliminate the quantity and toxicity of metals in dry cell batteries, to recycle or properly dispose of rechargeable batteries which contain toxic metals, and to educate the public concerning the collection, recycling, and proper disposal of those batteries.

(d) Manufacturers and dealers of rechargeable batteries should be encouraged to promote the recycling and proper disposal of used rechargeable batteries through retail displays and collection programs.

(e) The use of uniform labeling requirements for rechargeable batteries, rechargeable consumer products, and product packaging will assist in battery collection and recycling, and thus benefit human health and safety and the environment.

(Repealed and added by Stats. 1993, Ch. 816, Sec. 2. Effective January 1, 1994.)






CHAPTER 2. Definitions

15002

The definitions in this chapter govern the construction of this division.

(Repealed and added by Stats. 1993, Ch. 816, Sec. 2. Effective January 1, 1994.)



15003

Battery pack means any combination of dry cell batteries containing one or more rechargeable batteries that is usually assembled for a particular application and commonly has wire leads, terminals, and dielectric housing.

(Repealed and added by Stats. 1993, Ch. 816, Sec. 2. Effective January 1, 1994.)



15004

Board means the California Integrated Waste Management Board.

(Added by Stats. 1993, Ch. 816, Sec. 2. Effective January 1, 1994.)



15005

Dry cell battery means any type of enclosed device or sealed container consisting of one or more voltaic or galvanic cells, electrically connected to produce electric energy, composed of lead, lithium, manganese, mercury, mercuric oxide, silver oxide, cadmium, zinc, copper, or other metals, or any combination thereof, of any shape, including, but not limited to, button, coin, cylindrical, or rectangular, and of a liquid starved or gel electrolyte, that is designed for commercial industrial, medical, institutional, or household use, including any alkaline, manganese, lithium, mercuric oxide, silver oxide, zinc-air, or zinc-carbon battery, or any rechargeable battery.

(Repealed and added by Stats. 1993, Ch. 816, Sec. 2. Effective January 1, 1994.)



15006

Easily removable, with respect to a rechargeable battery or battery pack, means that the rechargeable battery or battery pack is either detachable or readily removable from a consumer product by a consumer with the use of common household tools at the end of the life of the product, the rechargeable battery or battery pack.

(Added by Stats. 1993, Ch. 816, Sec. 2. Effective January 1, 1994.)



15007

Manufacturer means any person who manufactures dry cell batteries, rechargeable batteries or battery packs, or rechargeable consumer products.

(Repealed and added by Stats. 1993, Ch. 816, Sec. 2. Effective January 1, 1994.)



15008

Mercuric oxide button cell battery means a battery which contains mercuric oxide electrodes, resembles buttons in size and shape, and is used in consumer products such as hearing aids.

(Added by Stats. 1993, Ch. 817, Sec. 1. Effective January 1, 1994.)



15009

Mercuric oxide battery means a battery containing mercuric oxide electrodes, except that mercuric oxide button cells are excluded from this definition.

(Added by Stats. 1993, Ch. 817, Sec. 2. Effective January 1, 1994.)



15010

(a) Rechargeable battery means any dry cell battery containing an electrode composed of cadmium or lead, or any combination thereof, of any shape that is designed for reuse, and is capable of being recharged after repeated uses.

(b) Rechargeable battery does not include either of the following:

(1) Any dry cell battery that is used as the principal power source for transportation, including, but not limited to, automobiles, motorcycles, or boats.

(2) Any battery that is used only as a backup power source for memory or program instruction storage, timekeeping, or any similar purpose that requires uninterrupted electrical power in order to function if the primary energy supply fails or fluctuates momentarily.

(Repealed and added by Stats. 1993, Ch. 816, Sec. 2. Effective January 1, 1994.)



15011

Rechargeable consumer product means any product, including any laptop computer or cordless electric tool or appliance, which, when sold at retail, contains, or is sold with, a rechargeable battery as its primary power supply, and that is commonly used for personal or household purposes. A rechargeable consumer product does not include remanufactured products.

(Repealed and added by Stats. 1993, Ch. 816, Sec. 2. Effective January 1, 1994.)



15012

Remanufactured product means a rechargeable consumer product manufactured prior to July 1, 1994, which has been returned to the manufacturer for refurbishment and either returned to the consumer or resold.

(Repealed and added by Stats. 1993, Ch. 816, Sec. 2. Effective January 1, 1994.)






CHAPTER 3. Removal and Labeling Requirements

15013

(a) On and after January 1, 1995, no person shall sell or offer for sale in this state any rechargeable consumer product unless the product meets all of the following requirements:

(1) The rechargeable battery is easily removable from the rechargeable consumer product or is contained in a battery pack that is easily removable from, the product.

(2) The rechargeable consumer product and the rechargeable battery are labeled in accordance with subdivision (b).

(3) The rechargeable battery, battery pack, or rechargeable consumer product, if the product has a nonremovable rechargeable battery, has a brand name affixed to it.

(4) The instruction manual for the rechargeable consumer product includes information regarding the proper recycling or disposal of the used rechargeable battery.

(b) On and after July 1, 1994, each rechargeable battery, consumer product package containing a rechargeable battery or battery pack, and the package for each such item, which is sold or offered for sale in this state, shall meet all of the following requirements:

(1) Be labeled in a conspicuous manner that is visible to consumers.

(2) Include the chemical name or the standard abbreviation for the chemical composition of the battery or battery pack.

(3) Contain the following statement:

(A) On each easily removable battery or easily removable battery pack: NICKEL-CADMIUM BATTERY. MUST BE RECYCLED OR DISPOSED OF PROPERLY. OR SEALED LEAD BATTERY. MUST BE RECYCLED OR DISPOSED OF PROPERLY.

(B) On each rechargeable consumer product, granted an exemption pursuant to Section 15014, without an easily removable battery or battery pack: CONTAINS NICKEL-CADMIUM BATTERY. BATTERY MUST BE RECYCLED OR DISPOSED OF PROPERLY. OR CONTAINS SEALED LEAD BATTERY. BATTERY MUST BE RECYCLED OR DISPOSED OF PROPERLY.

(C) On the packaging of each rechargeable consumer product, rechargeable battery, or battery pack, unless the specified label is clearly visible through the packaging: CONTAINS NICKEL-CADMIUM BATTERY. BATTERY MUST BE RECYCLED OR DISPOSED OF PROPERLY. OR CONTAINS SEALED LEAD BATTERY. BATTERY MUST BE RECYCLED OR DISPOSED OF PROPERLY.

(4) The label and messages specified in paragraphs (1), (2), and (3) shall use contrasting colors to differentiate the label message and background to enhance readability.

(5) No political subdivision of this state may enact or enforce any environmental labeling requirement for a rechargeable battery or battery pack, or a rechargeable consumer product, that is not identical to the labeling requirements contained in this subdivision or any regulations adopted by the board pursuant to this subdivision.

(c) The board may adopt regulations that require substantially similar labeling requirements for rechargeable batteries with chemistries that are different from those covered by subdivision (a) and the battery packs and products containing those batteries. Any regulations shall be adopted, amended, or repealed in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(d) Any violation of this section is a misdemeanor.

(Added by Stats. 1993, Ch. 816, Sec. 2. Effective January 1, 1994.)



15014

(a) Any manufacturer of, or any manufacturer trade organization with respect to, any rechargeable battery or rechargeable consumer product may submit an application to the board for an exemption from the requirements of paragraph (1) of subdivision (a) of Section 51013 in accordance with the procedures prescribed in subdivision (b). Within 60 days of receipt of an application for an exemption, the board shall either approve or deny the request. The exemption shall be issued for a period that is determined to be appropriate by the board, but shall not exceed two years.

(b) The application for an exemption shall include both of the following:

(1) A statement of the specified basis for the exemption.

(2) The name, business address, and telephone number of the applicant.

(c) The board shall grant the exemption if the board finds that the manufacturer has been unable to commence manufacture of the rechargeable consumer product in compliance with this chapter and with an equivalent level of product performance without causing either of the following:

(1) Danger to human health and safety or to the environment.

(2) Violation of requirements for approvals from governmental agencies or the Underwriters Laboratories or a similar widely recognized private standard-setting organization.

(d) The board may, by regulation, establish an application fee in an amount sufficient to offset the cost of processing requests for exemptions.

(e) A manufacturer or manufacturer trade organization granted an exemption may apply for an extension of the exemption in accordance with the requirements and procedures in subdivisions (b) and (c). However, in considering an extension of any exemption, the board shall evaluate whether other rechargeable consumer product manufacturers have developed technology or methods that permit access to the rechargeable battery in the same or similar type application. The board may grant up to three extensions of not more than two years each after the date of the original exemption.

(Added by Stats. 1993, Ch. 816, Sec. 2. Effective January 1, 1994.)



15016

Any action solely to increase the recycling of rechargeable batteries or battery packs by any person or entity that affects the types or quantities being recycled, or the cost and structure of any return program, pursuant to this chapter is not a violation of the Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code) or the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code).

(Added by Stats. 1993, Ch. 816, Sec. 2. Effective January 1, 1994.)



15018

For purposes of carrying out the collection, storage, transportation, and recycling of used rechargeable batteries or consumer products containing used rechargeable batteries, persons involved in returning used rechargeable batteries or consumer products containing used rechargeable batteries to a facility for recycling or proper disposal shall be subject to Section 25201 or 25216.1 of the Health and Safety Code or any successor section.

(Added by Stats. 1993, Ch. 816, Sec. 2. Effective January 1, 1994.)






CHAPTER 4. Mercury in Batteries

15020

No person shall sell any dry cell battery manufactured on and after January 1, 1994, for household use in which the mercury content, by weight, exceeds the following limits:

(a) In an alkaline battery, 0.025 percent.

(b) In a carbon-zinc battery, 0.0 percent intentionally introduced mercury, as distinguished from mercury which may be incidentally present in other materials.

(Added by Stats. 1993, Ch. 817, Sec. 3. Effective January 1, 1994.)



15021

On and after January 1, 1994, no person shall manufacture or sell any mercuric oxide button cell battery of any type or for any use.

(Added by Stats. 1993, Ch. 817, Sec. 3. Effective January 1, 1994.)



15022

No person shall sell any alkaline manganese battery manufactured on or after January 1, 1996, if the battery contains any intentionally introduced mercury, as distinguished from mercury which may be incidentally present in other materials. However, the mercury content in alkaline manganese button cell batteries shall not exceed 25 milligrams of mercury per button cell.

(Added by Stats. 1993, Ch. 817, Sec. 3. Effective January 1, 1994.)



15023

No person shall sell any zinc-carbon battery manufactured on or after January 1, 1994, if the battery contains any intentionally introduced mercury, as distinguished from mercury which may be incidentally present in other materials.

(Added by Stats. 1993, Ch. 817, Sec. 3. Effective January 1, 1994.)



15024

Any violation of this chapter is a misdemeanor.

(Added by Stats. 1993, Ch. 817, Sec. 3. Effective January 1, 1994.)






CHAPTER 5. Consumer Products Containing Mercury

15025

For purposes of this article, the following terms have the following meanings:

(a) Mercury-added novelty means a mercury-added product intended mainly for personal or household enjoyment or adornment. A mercury-added novelty includes, but is not limited to, any item intended for use as a practical joke, figurine, adornment, toy, game, card, ornament, yard statue or figure, candle, jewelry, holiday decoration, and item of apparel, including footwear. Mercury-added novelty does not include a product that contains no mercury other than in a mercury-added button cell battery.

(b) Mercury fever thermometer means a mercury-added product that is used for measuring body temperature. Mercury fever thermometer does not include a digital thermometer that uses mercury-added button cell batteries.

(c) School means any school used for the purpose of the education of more than 12 children in kindergarten or any of grades 1 to 12, inclusive.

(Amended by Stats. 2002, Ch. 625, Sec. 2. Effective September 17, 2002.)



15026

(a) On and after July 1, 2002, no person, other than a person licensed pursuant to Article 9 (commencing with Section 4140) of Chapter 9 of Division 2 of the Business and Professions Code, may sell at retail, or otherwise supply, a mercury fever thermometer to a consumer or patient in this state. A mercury fever thermometer may be sold at retail, or otherwise supplied to a consumer or patient only upon the prescription of a physician, dentist, veterinarian, or podiatrist. A mercury fever thermometer sold at retail shall be accompanied by clear written instructions concerning careful handling to avoid breakage and proper cleanup should breakage occur.

(b) A violation of subdivision (a) is a violation of the requirements of Chapter 9 (commencing with Section 4000) of Division 2 of the Business and Professions Code and the California State Board of Pharmacy shall enforce the requirements of subdivision (a) in accordance with Chapter 9.

(Added by Stats. 2001, Ch. 656, Sec. 6. Effective January 1, 2002.)



15027

(a) On and after January 1, 2003, no person shall manufacture, offer for final sale or use, or distribute for promotional purposes in this state, a mercury-added novelty, if the manufacturer, seller, or distributor knows, or has reason to know, that the product contains mercury. A person who manufactures or distributes any mercury-added novelty shall notify each retailer regarding the requirements of this section and how to dispose of the remaining inventory in accordance with Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code.

(b) A violation of subdivision (a) is a violation of Article 2 (commencing with Section 108550) of Chapter 5 of Part 3 of Division 104 of the Health and Safety Code and, for purposes of that article, mercury-added novelties shall be deemed to be toys. The State Department of Health Services may take action against mercury-added novelties in the same manner as it is authorized to take action against toys, except that a violation of subdivision (a) is a misdemeanor punishable by a fine not to exceed one thousand dollars ($1,000) for each violation, or by imprisonment in the county jail for a period not to exceed one year, or by both that fine and imprisonment.

(Added by Stats. 2001, Ch. 656, Sec. 6. Effective January 1, 2002.)



15028

No school in this state shall purchase, for use in the classroom, elemental mercury, mercury compounds, or mercury-added laboratory measurement devices, chemicals, and related materials, except measuring devices used in school laboratories for which the school district determines no adequate substitute exists.

(Added by Stats. 2001, Ch. 656, Sec. 6. Effective January 1, 2002.)



15029

No person may sell or offer for sale in this state a vehicle manufactured on or after January 1, 2005, that contains a mercury-containing motor vehicle light switch, as defined in Section 25214.5 of the Health and Safety Code, mounted on the hood or trunk.

(Added by Stats. 2001, Ch. 656, Sec. 6. Effective January 1, 2002.)









DIVISION 12.3. RECYCLED CONCRETE

16000

The Legislature finds and declares all of the following:

(a) Facilitating the recycling of natural resources is in the best interest of the state.

(b) Facilitating recycling of concrete materials in concrete production reduces waste, truck trips, and emissions, while advancing sustainable practices in concrete manufacture.

(c) Recycling of aggregates from concrete conserves the natural resources of aggregates.

(d) Recycling of water conserves water resources.

(e) Recycling of returned fresh concrete maximizes the reuse of the natural resources of aggregates, water, and cement and conserves embodied energy from concrete production.

(f) This division is intended to encourage the use of recycled concrete as provided in this division.

(Amended by Stats. 2013, Ch. 154, Sec. 1. Effective January 1, 2014.)



16001

For purposes of this division, recycled concrete means reclaimed concrete material used in concrete mixtures in accordance with the Greenbook Standard Specifications for Public Works 2003 edition, or the most current revision of those requirements. Recycled concrete includes mix designs or aggregate gradations that are in accordance with the specifications or codes of the American Concrete Institute (ACI), the American Society of Testing and Materials (ASTM), the International Building Code (IBC), the International Residential Code (IRC), the California Building Code (Part 2 (commencing with Section 1.1.1) of Title 24 of the California Code of Regulations), Caltrans Standard Specifications, or the California Green Building Standards Code (Part 11 (commencing with Section 101.1) of Title 24 of the California Code of Regulations). However, reclaimed concrete material that is in compliance with ASTM-94 specifications is exempt from this division.

(Amended by Stats. 2013, Ch. 154, Sec. 2. Effective January 1, 2014.)



16002

(a) Recycled concrete materials may be used if a user has been fully informed that the concrete may contain recycled concrete materials.

(b) For the purposes of this section, fully informed means informed of the potential use of recycled materials in a concrete product prior to or at the time of ordering, either orally or in writing, and informed by the delivery receipt as to the recycled ingredients at delivery acceptance.

(Added by Stats. 2005, Ch. 693, Sec. 1. Effective January 1, 2006.)



16003

No recycled concrete shall be offered, provided, or sold to the Department of Transportation or the Department of General Services for any use, including, but not limited to, any project under its affiliation, contract authority, or oversight responsibility unless specifically requested and approved by the department.

(Added by Stats. 2005, Ch. 693, Sec. 1. Effective January 1, 2006.)



16004

This division does not supersede the requirements of the California Building Code or other provisions of law.

(Amended by Stats. 2013, Ch. 154, Sec. 3. Effective January 1, 2014.)






DIVISION 12.4. GREASE TRAP AND GREASE INTERCEPTOR WASTE

16050

For purposes of this division, grease waste hauler means a transporter of inedible kitchen grease subject to the registration requirements in Section 19310 of the Food and Agricultural Code.

(Added by Stats. 2006, Ch. 186, Sec. 2. Effective January 1, 2007.)



16051

(a) A grease waste hauler shall not remove grease from a grease trap or grease interceptor unless the hauler removes all grease, greasy liquid, water, and solids from the grease trap or grease interceptor each time of removal.

(b) Subdivision (a) does not require a grease interceptor or grease trap to be cleaned of de minimus residue that cannot be removed by normal procedures, including, but not limited to, pumping or other cleaning, or residue resulting from systems that have continuous flow.

(Added by Stats. 2006, Ch. 186, Sec. 2. Effective January 1, 2007.)



16052

A violation of this division may only be enforced against a grease waste hauling company and shall not be enforced against an employee of the grease waste hauler.

(Added by Stats. 2006, Ch. 186, Sec. 2. Effective January 1, 2007.)



16053

(a) A grease waste hauler who violates this division shall be subject to a civil penalty, for the first violation, in an amount that does not exceed five thousand dollars ($5,000).

(b) A grease waste hauler who violates this division, for a second or subsequent violation, shall be subject to a civil penalty in an amount that does not exceed ten thousand dollars ($10,000).

(c) A grease waste hauler who violates this division may also be subject to any further equitable remedy, as determined by the court.

(d) The civil penalties collected pursuant to this division shall be apportioned as follows:

(1) Fifty percent shall be deposited in the Environmental Enforcement and Training Account established pursuant to Section 14303 of the Penal Code, and used for purposes of Title 13 (commencing with Section 14300) of Part 4 of the Penal Code.

(2) Fifty percent to the local health officer or other local public officer or agency that investigated the matter that led to bringing the action.

(Amended by Stats. 2007, Ch. 130, Sec. 205. Effective January 1, 2008.)






DIVISION 12.5. Community Conservation Corps

17000

For purposes of this division, the following definitions shall apply:

(a) Certified community conservation corps means a community conservation corps that was in existence on September 30, 1999, or that is formed subsequent to that date, and that is designated by a city or a city and county to perform litter abatement, recycling, and related activities, if the city or the city and county has a population, as determined by the most recent census, of more than 250,000 persons.

(b) Community conservation corps means a community conservation corps, as defined in Section 14507.5, that is designated by a county to perform litter abatement, recycling, and related activities, and that is certified by the California Conservation Corps as having operated for a minimum of two years and as meeting all other criteria of Section 14507.5.

(c) Department means the Department of Resources Recycling and Recovery.

(Added by Stats. 2014, Ch. 35, Sec. 145. Effective June 20, 2014.)



17001

(a) For purposes of the 2014 15 fiscal year only, subject to Section 17002, the department shall expend funds from the following sources, for issuing grants to certified community conservation corps and community conservation corps, in accordance with, and for the purposes specified in, this subdivision:

(1) The department shall expend the amount made available for expenditure during the 2014 15 fiscal year pursuant to Section 14581.1 in the form of grants for implementing beverage container litter reduction programs and beverage container recycling programs, including education and outreach, pursuant to Division 12.1 (commencing with Section 14501).

(2) The department shall expend four million dollars ($4,000,000) from the funds in the Electronic Waste Recovery and Recycling Account, upon appropriation by the Legislature, for grants to implement programs relating to the collection and recovery of covered electronic waste, including education and outreach, in accordance with Chapter 8.5 (commencing with Section 42460) of Part 3 of Division 30.

(3) The department shall expend two million five hundred thousand dollars ($2,500,000) from the funds in the California Tire Recycling Management Fund, upon appropriation by the Legislature, for grants relating to implementing programs to clean up and abate waste tires and to reuse and recycle waste tires, including, but not limited to, the tire recycling program authorized by Section 42872, and including education and outreach, in accordance with Chapter 17 (commencing with Section 42860) of Part 3 of Division 30.

(4) The department shall expend one million dollars ($1,000,000) from the funds in the California Used Oil Recycling Fund, upon appropriation by the Legislature, for grants to implement programs relating to the collection of used oil, including education and outreach, in accordance with Chapter 4 (commencing with Section 48600) of Part 7 of Division 30.

(b) On and after July 1, 2015, subject to Section 17002, the department shall expend funds from the following sources, for issuing grants to certified community conservation corps and community conservation corps, in accordance with, and for the purposes specified in, this subdivision:

(1) The department shall expend in each fiscal year the amount made available pursuant to Section 14581.1 for grants to implement beverage container litter reduction programs and beverage container recycling programs, including education and outreach, pursuant to Division 12.1 (commencing with Section 14501).

(2) The department shall expend eight million dollars ($8,000,000) each fiscal year from the funds in the Electronic Waste Recovery and Recycling Account, upon appropriation by the Legislature, for grants to implement programs relating to the collection and recovery of covered electronic waste, including education and outreach, in accordance with Chapter 8.5 (commencing with Section 42460) of Part 3 of Division 30.

(3) The department shall expend five million dollars ($5,000,000) each fiscal year from the funds in the California Tire Recycling Management Fund, upon appropriation by the Legislature, for grants to implement programs relating to clean up and abate waste tires and to reuse and recycle waste tires, including, but not limited to, the tire recycling program authorized by Section 42872, and including education and outreach, in accordance with Chapter 17 (commencing with Section 42860) of Part 3 of Division 30.

(4) The department shall expend two million dollars ($2,000,000) each fiscal year from the funds in the California Used Oil Recycling Fund, upon appropriation by the Legislature, for grants to implement programs relating to the collection of used oil, including education and outreach, in accordance with Chapter 4 (commencing with Section 48600) of Part 7 of Division 30.

(Added by Stats. 2014, Ch. 35, Sec. 145. Effective June 20, 2014.)



17002

The amount the department may expend for a fiscal year pursuant to Section 17001 shall not exceed the amount determined for that fiscal year pursuant to subdivision (c) of Section 14581.1.

(Added by Stats. 2014, Ch. 35, Sec. 145. Effective June 20, 2014.)






DIVISION 12.7. PLASTIC WASTE

CHAPTER 1. Legislative Findings

18000

The Legislature finds and declares the following:

(a) Facilitating the recycling of plastics is in the best interests of the state.

(b) This division is intended to require all plastic products sold in California on and after January 1, 1992, to have a molded label indicating the plastic resin used to produce the product.

(Added by Stats. 1988, Ch. 838, Sec. 1.)






CHAPTER 2. Containers and Packaging

18010

Rigid plastic container means any formed or molded article comprised predominantly of plastic resin and having a relatively inflexible finite shape or form intended primarily as a single service container with a capacity of eight ounces or more and less than five gallons.

(Added by Stats. 1988, Ch. 838, Sec. 1.)



18011

Rigid plastic bottle means any rigid plastic container with a neck that is smaller than the container body with a capacity of 16 ounces or more and less than five gallons.

(Added by Stats. 1988, Ch. 838, Sec. 1.)



18012

Label means a code label described in Section 18015 molded into the bottom of the plastic product.

(Added by Stats. 1988, Ch. 838, Sec. 1.)



18015

(a) All rigid plastic bottles and rigid plastic containers sold in California on and after January 1, 1992, shall be labeled with a code which indicates the resin used to produce the rigid plastic bottle or rigid plastic container. Rigid plastic bottles or rigid plastic containers with labels and basecups of a different material shall be coded by their basic material. The code shall consist of a number placed inside a triangle, and letters placed below the triangle. The triangle shall be equilateral, formed by three arrows with the apex of each point of the triangle at the midpoint of each arrow, rounded with a short radius. The pointer (arrowhead) of each arrow shall be at the midpoint of each side of the triangle with a short gap separating the pointer from the base of the adjacent arrow. The triangle, formed by the three arrows curved at their midpoints shall depict a clockwise path around the code number. The numbers and letters used shall be as follows:

1 = PETE (polyethylene terephthalate)

2 = HDPE (high density polyethylene)

3 = V (vinyl)

4 = LDPE (low density polyethylene)

5 = PP (polypropylene)

6 = PS (polystyrene)

7 = OTHER (includes multilayer)

(b) A 7 shall appear below the resin abbreviation when the bottle or container is composed of more than one layer of that resin.

(c) On and after January 1, 1989, the Division of Recycling of the Department of Conservation shall maintain a list of abbreviations used on labels pursuant to subdivision (a) and shall provide a copy of that list to any person upon request.

(Amended by Stats. 1989, Ch. 37, Sec. 1. Effective June 8, 1989.)



18016

On and after January 1, 1992, it is unlawful to manufacture for use in this state any rigid plastic container which is not labeled in accordance with Section 18015. A violation of this section is a crime punishable by a fine of one thousand dollars ($1,000).

(Added by Stats. 1988, Ch. 838, Sec. 1.)









DIVISION 12.9. FIBERGLASS RECYCLED CONTENT ACT OF 1991

CHAPTER 1. Findings and Definitions

19500

The Legislature finds and declares all of the following:

(a) Recycling of glass sold in the state benefits the state through reduction in the need for solid waste landfills, more efficient use of energy in manufacturing, and development of an economy more efficient in its use of secondary materials.

(b) Because of the expansion of recycling collection programs in the state, there is a need to aggressively develop new markets for scrap glass.

(c) The use of scrap glass in the manufacture of fiberglass products sold in California will contribute significantly to developing markets for recycled glass.

(d) The use of cullet in fiberglass manufacturing presents no significant technical or financial barriers to industry or consumers, if the cullet meets minimum quality specifications.

(e) In order to enhance the availability and efficiency of recycling opportunities, it is in the best interest of the health and safety of the people of the state to make alternative markets for recycled glass economically feasible.

(Added by Stats. 1991, Ch. 706, Sec. 1.)



19501

This division shall be known and may be cited as the Fiberglass Recycled Content Act of 1991.

(Added by Stats. 1991, Ch. 706, Sec. 1.)



19502

For purposes of this division, the following definitions shall apply:

(a) Cullet means postconsumer glass from food, drink, or beverage containers, or any other glass not generated by fiberglass manufacturing.

(b) Department means the Department of Conservation.

(c) Fiberglass manufacturer means a person who uses glass in the commercial manufacture of building insulation fiberglass for wholesale or retail sale in the state.

(d) Building insulation means a fiberglass batt, blanket, loose fill or spray-in-place material primarily designed and used to resist heat flow, that is installed in roofs, ceilings, walls, and floors of buildings.

(Added by Stats. 1991, Ch. 706, Sec. 1.)






CHAPTER 2. Fiberglass Recycled Content Program

19510

Except as provided in Section 19511, every manufacturer shall ensure that the annual tonnage of fiberglass manufactured or sold in the state by that manufacturer on and after January 1, 1992, other than fiberglass in inventory manufactured for sale before January 1, 1992, shall contain at least 10 percent cullet .

(Added by Stats. 1991, Ch. 706, Sec. 1.)



19511

The percentage of fiberglass sold which is made of cullet shall be calculated in tons used on an annual basis. Unless the department determines that an increase in the percentage of cullet would pose an unreasonable technical burden on the fiberglass manufacturer that exceeds the benefits to recycling the cullet, each fiberglass manufacturer shall increase the percentage of cullet in fiberglass in accordance with the following requirements:

(a) On and after January 1, 1994, until December 31, 1994, the percentage of cullet shall be 20 percent.

(b) On and after January 1, 1995, the percentage of cullet shall be 30 percent.

(Added by Stats. 1991, Ch. 706, Sec. 1.)



19512

On or before January 1, 1994, the department shall request comments from at least two fiberglass manufacturers, two cullet processors, and any other interested parties on the feasibility of increasing the percentage of cullet in fiberglass to 30 percent. On or before July 1, 1994, the department shall hold a public hearing, on the record, with representatives from the fiberglass industry, cullet processors, and other interested parties to determine the feasibility of increasing cullet content in fiberglass manufacturing.

(Added by Stats. 1991, Ch. 706, Sec. 1.)






CHAPTER 3. Cullet Specifications for Fiberglass Manufacturing

19515

The quality specifications provided in this chapter are the minimum quality specifications which cullet is required to meet for purposes of the exemption specified in Section 19522.

(Added by Stats. 1991, Ch. 706, Sec. 1.)



19515.5

Chemical Composition

Tolerance

(+ or -

Oxides

Percentage Weight

Percentage Range)

Silicon Dioxide

66-75

1.00

Aluminum Oxide

0-7

0.50

Calcium Oxide

5-15

0.50

Magnesium Oxide

0-5

0.50

Sodium Oxide

8-18

0.50

Potassium Oxide

0-4

0.50

Iron Oxide

less than 0.5

0.05

Chromium Oxide

less than 0.1

0.02

Sulfur Trioxide

less than 0.2

0.02

All other oxides

less than 0.1

0.02

Organic Carbon

less than 0.1

0.02

Moisture Content

less than 0.5

0.05

(No caking with free-flowing fiberglass)

Loss on Ignition

less than 1.0

0.10

(Added by Stats. 1991, Ch. 706, Sec. 1.)



19516

Contaminants

Other Inorganic Material

Percentage Weight

+ 12 Mesh

None

+ 20 Mesh

less than 0.1

? 20 Mesh

less than 0.2

Magnetic Materials

less than 0.1

Nonmagnetic Metals

None

(Added by Stats. 1991, Ch. 706, Sec. 1.)



19517

Physical Composition

Particle Size: Cullet shall be one of two types below depending upon the requirements of the fiberglass manufacturer.

Screen Size

Coarse Cullet

Fine Cullet

+ ?

0%

0%

+ 12 Mesh

25% Minimum

0.5% Maximum

200 Mesh

15% Maximum

15.0% Maximum

Color Distribution

Tolerance

(+ or

Type

Nominal Percentage Weight

Percentage Range)

Flint

0 100

+ or? 3.0

Green

1 100

+ or? 3.0

Amber

less than 25

+ or? 3.0

(Added by Stats. 1991, Ch. 706, Sec. 1.)



19518

The department may change minimum quality specifications based upon the fiberglass industries ability to use cullet with higher levels of contamination.

(Added by Stats. 1991, Ch. 706, Sec. 1.)



19519

A fiberglass manufacturer shall comply with all applicable state and federal laws, regulations, and permits concerning the environment, health, or safety when using cullet in fiberglass manufacturing.

(Added by Stats. 1991, Ch. 706, Sec. 1.)






CHAPTER 4. Certification of Use

19520

Each fiberglass manufacturer shall, on or before March 1 of each year, submit a report to the department certifying the number of tons of cullet used for the manufacture of fiberglass during the preceding calendar year and the number of tons of fiberglass sold in the state during the preceding calendar year.

(Added by Stats. 1991, Ch. 706, Sec. 1.)



19521

Every fiberglass manufacturer who submits glass cullet content usage certification pursuant to Section 19520 may be subject to an audit by the department to ensure that the cullet was used.

(Added by Stats. 1991, Ch. 706, Sec. 1.)



19522

If a manufacturer of fiberglass is unable to obtain sufficient amounts of cullet within any certification period, the manufacturer shall certify this fact to the department and provide the department with the specific reason for failing to use cullet, including verification of a best faith effort to use the cullet, and evidence that the cullet failed to meet minimum quality specifications pursuant to Chapter 3 (commencing with Section 19515) and, therefore, presented a significant barrier to meeting the requirements of Chapter 2 (commencing with Section 19510).

(Added by Stats. 1991, Ch. 706, Sec. 1.)



19523

For the purposes of implementing and enforcing these provisions, the department shall develop and maintain a list which identifies all fiberglass manufacturers. The department shall also make available to fiberglass manufacturers names and addresses of all recyclers and processors of cullet certified pursuant to Division 12.1 (commencing with Section 14500).

(Added by Stats. 1991, Ch. 706, Sec. 1.)






CHAPTER 5. Enforcement

19530

If any person provides a fiberglass manufacturer with false or misleading information concerning the recycled content of glass cullet, the department, within 30 days of making this determination, shall refer the false or misleading certificate to the Attorney General for prosecution for fraud.

(Added by Stats. 1991, Ch. 706, Sec. 1.)



19531

If any fiberglass manufacturer provides the department with a false or misleading certificate concerning the percentage of glass cullet used pursuant to this division pursuant to Section 19520, the department, within 30 days of making this determination, shall refer the false or misleading certificate to the Attorney General for prosecution for fraud.

(Added by Stats. 1991, Ch. 706, Sec. 1.)



19532

If any fiberglass manufacturer provides the department with a false or misleading certificate concerning why the fiberglass manufacturer was unable to meet the content requirements due to technical infeasibility pursuant to Section 19522, the department, within 30 days of making this determination, shall refer the false or misleading certificate to the Attorney General for prosecution for fraud.

(Added by Stats. 1991, Ch. 706, Sec. 1.)



19533

Information on glass cullet prices or other prices obtained by the department in the course of an audit is proprietary information and the department shall not make this information available to the general public.

(Added by Stats. 1991, Ch. 706, Sec. 1.)



19534

This division does not prevent a person from selling or using fiberglass made of 100 percent virgin content, as long as the fiberglass manufacturer meets the content requirements of Chapter 2 (commencing with Section 19510).

(Added by Stats. 1991, Ch. 706, Sec. 1.)



19535

(a) Any person who violates Chapter 2 (commencing with Section 19510) or this section is guilty of an infraction punishable by a fine of not more than one thousand dollars ($1,000).

(b) In addition to subdivision (a), any person who violates this division may be assessed a civil penalty by the department of not more than one thousand dollars ($1,000) for each violation, pursuant to a notice and a hearing conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. Any civil penalties and fines received pursuant to this section shall be deposited in the Fiberglass Recycled Content Account, which is hereby established in the California Beverage Container Recycling Fund, and the funds in that account may be expended by the department for the administration of this division upon appropriation by the Legislature.

(Added by Stats. 1991, Ch. 706, Sec. 1.)









DIVISION 13. ENVIRONMENTAL QUALITY

CHAPTER 1. Policy

21000

The Legislature finds and declares as follows:

(a) The maintenance of a quality environment for the people of this state now and in the future is a matter of statewide concern.

(b) It is necessary to provide a high-quality environment that at all times is healthful and pleasing to the senses and intellect of man.

(c) There is a need to understand the relationship between the maintenance of high-quality ecological systems and the general welfare of the people of the state, including their enjoyment of the natural resources of the state.

(d) The capacity of the environment is limited, and it is the intent of the Legislature that the government of the state take immediate steps to identify any critical thresholds for the health and safety of the people of the state and take all coordinated actions necessary to prevent such thresholds being reached.

(e) Every citizen has a responsibility to contribute to the preservation and enhancement of the environment.

(f) The interrelationship of policies and practices in the management of natural resources and waste disposal requires systematic and concerted efforts by public and private interests to enhance environmental quality and to control environmental pollution.

(g) It is the intent of the Legislature that all agencies of the state government which regulate activities of private individuals, corporations, and public agencies which are found to affect the quality of the environment, shall regulate such activities so that major consideration is given to preventing environmental damage, while providing a decent home and satisfying living environment for every Californian.

(Amended by Stats. 1979, Ch. 947.)



21001

The Legislature further finds and declares that it is the policy of the state to:

(a) Develop and maintain a high-quality environment now and in the future, and take all action necessary to protect, rehabilitate, and enhance the environmental quality of the state.

(b) Take all action necessary to provide the people of this state with clean air and water, enjoyment of aesthetic, natural, scenic, and historic environmental qualities, and freedom from excessive noise.

(c) Prevent the elimination of fish or wildlife species due to man s activities, insure that fish and wildlife populations do not drop below self-prepetuating levels, and preserve for future generations representations of all plant and animal communities and examples of the major periods of California history.

(d) Ensure that the long-term protection of the environment, consistent with the provision of a decent home and suitable living environment for every Californian, shall be the guiding criterion in public decisions.

(e) Create and maintain conditions under which man and nature can exist in productive harmony to fulfill the social and economic requirements of present and future generations.

(f) Require governmental agencies at all levels to develop standards and procedures necessary to protect environmental quality.

(g) Require governmental agencies at all levels to consider qualitative factors as well as economic and technical factors and long-term benefits and costs, in addition to short-term benefits and costs and to consider alternatives to proposed actions affecting the environment.

(Amended by Stats. 1979, Ch. 947.)



21001.1

The Legislature further finds and declares that it is the policy of the state that projects to be carried out by public agencies be subject to the same level of review and consideration under this division as that of private projects required to be approved by public agencies.

(Added by Stats. 1984, Ch. 1514, Sec. 1.)



21002

The Legislature finds and declares that it is the policy of the state that public agencies should not approve projects as proposed if there are feasible alternatives or feasible mitigation measures available which would substantially lessen the significant environmental effects of such projects, and that the procedures required by this division are intended to assist public agencies in systematically identifying both the significant effects of proposed projects and the feasible alternatives or feasible mitigation measures which will avoid or substantially lessen such significant effects. The Legislature further finds and declares that in the event specific economic, social, or other conditions make infeasible such project alternatives or such mitigation measures, individual projects may be approved in spite of one or more significant effects thereof.

(Amended by Stats. 1980, Ch. 676, Sec. 277.)



21002.1

In order to achieve the objectives set forth in Section 21002, the Legislature hereby finds and declares that the following policy shall apply to the use of environmental impact reports prepared pursuant to this division:

(a) The purpose of an environmental impact report is to identify the significant effects on the environment of a project, to identify alternatives to the project, and to indicate the manner in which those significant effects can be mitigated or avoided.

(b) Each public agency shall mitigate or avoid the significant effects on the environment of projects that it carries out or approves whenever it is feasible to do so.

(c) If economic, social, or other conditions make it infeasible to mitigate one or more significant effects on the environment of a project, the project may nonetheless be carried out or approved at the discretion of a public agency if the project is otherwise permissible under applicable laws and regulations.

(d) In applying the policies of subdivisions (b) and (c) to individual projects, the responsibility of the lead agency shall differ from that of a responsible agency. The lead agency shall be responsible for considering the effects, both individual and collective, of all activities involved in a project. A responsible agency shall be responsible for considering only the effects of those activities involved in a project which it is required by law to carry out or approve. This subdivision applies only to decisions by a public agency to carry out or approve a project and does not otherwise affect the scope of the comments that the public agency may wish to make pursuant to Section 21104 or 21153.

(e) To provide more meaningful public disclosure, reduce the time and cost required to prepare an environmental impact report, and focus on potentially significant effects on the environment of a proposed project, lead agencies shall, in accordance with Section 21100, focus the discussion in the environmental impact report on those potential effects on the environment of a proposed project which the lead agency has determined are or may be significant. Lead agencies may limit discussion on other effects to a brief explanation as to why those effects are not potentially significant.

(Amended by Stats. 1994, Ch. 1230, Sec. 1. Effective September 30, 1994.)



21003

The Legislature further finds and declares that it is the policy of the state that:

(a) Local agencies integrate the requirements of this division with planning and environmental review procedures otherwise required by law or by local practice so that all those procedures, to the maximum feasible extent, run concurrently, rather than consecutively.

(b) Documents prepared pursuant to this division be organized and written in a manner that will be meaningful and useful to decisionmakers and to the public.

(c) Environmental impact reports omit unnecessary descriptions of projects and emphasize feasible mitigation measures and feasible alternatives to projects.

(d) Information developed in individual environmental impact reports be incorporated into a data base which can be used to reduce delay and duplication in preparation of subsequent environmental impact reports.

(e) Information developed in environmental impact reports and negative declarations be incorporated into a data base which may be used to make subsequent or supplemental environmental determinations.

(f) All persons and public agencies involved in the environmental review process be responsible for carrying out the process in the most efficient, expeditious manner in order to conserve the available financial, governmental, physical, and social resources with the objective that those resources may be better applied toward the mitigation of actual significant effects on the environment.

(Amended by Stats. 1993, Ch. 1130, Sec. 2. Effective January 1, 1994.)



21003.1

The Legislature further finds and declares it is the policy of the state that:

(a) Comments from the public and public agencies on the environmental effects of a project shall be made to lead agencies as soon as possible in the review of environmental documents, including, but not limited to, draft environmental impact reports and negative declarations, in order to allow the lead agencies to identify, at the earliest possible time in the environmental review process, potential significant effects of a project, alternatives, and mitigation measures which would substantially reduce the effects.

(b) Information relevant to the significant effects of a project, alternatives, and mitigation measures which substantially reduce the effects shall be made available as soon as possible by lead agencies, other public agencies, and interested persons and organizations.

(c) Nothing in subdivisions (a) or (b) reduces or otherwise limits public review or comment periods currently prescribed either by statute or in guidelines prepared and adopted pursuant to Section 21083 for environmental documents, including, but not limited to, draft environmental impact reports and negative declarations.

(Added by Stats. 1985, Ch. 85, Sec. 1.)



21004

In mitigating or avoiding a significant effect of a project on the environment, a public agency may exercise only those express or implied powers provided by law other than this division. However, a public agency may use discretionary powers provided by such other law for the purpose of mitigating or avoiding a significant effect on the environment subject to the express or implied constraints or limitations that may be provided by law.

(Added by Stats. 1982, Ch. 1438, Sec. 3.)



21005

(a) The Legislature finds and declares that it is the policy of the state that noncompliance with the information disclosure provisions of this division which precludes relevant information from being presented to the public agency, or noncompliance with substantive requirements of this division, may constitute a prejudicial abuse of discretion within the meaning of Sections 21168 and 21168.5, regardless of whether a different outcome would have resulted if the public agency had complied with those provisions.

(b) It is the intent of the Legislature that, in undertaking judicial review pursuant to Sections 21168 and 21168.5, courts shall continue to follow the established principle that there is no presumption that error is prejudicial.

(c) It is further the intent of the Legislature that any court, which finds, or, in the process of reviewing a previous court finding, finds, that a public agency has taken an action without compliance with this division, shall specifically address each of the alleged grounds for noncompliance.

(Amended by Stats. 1994, Ch. 1230, Sec. 2. Effective September 30, 1994.)



21006

The Legislature finds and declares that this division is an integral part of any public agency s decisionmaking process, including, but not limited to, the issuance of permits, licenses, certificates, or other entitlements required for activities undertaken pursuant to federal statutes containing specific waivers of sovereign immunity.

(Added by Stats. 1998, Ch. 272, Sec. 2. Effective January 1, 1999.)






CHAPTER 2. Short Title

21050

This division shall be known and may be cited as the California Environmental Quality Act.

(Amended by Stats. 1976, Ch. 1312.)






CHAPTER 2.5. Definitions

21060

Unless the context otherwise requires, the definitions in this chapter govern the construction of this division.

(Added by Stats. 1972, Ch. 1154.)



21060.1

(a) Agricultural land means prime farmland, farmland of statewide importance, or unique farmland, as defined by the United States Department of Agriculture land inventory and monitoring criteria, as modified for California.

(b) In those areas of the state where lands have not been surveyed for the classifications specified in subdivision (a), agricultural land means land that meets the requirements of prime agricultural land as defined in paragraph (1), (2), (3), or (4) of subdivision (c) of Section 51201 of the Government Code.

(Added by Stats. 1993, Ch. 812, Sec. 2. Effective January 1, 1994.)



21060.3

Emergency means a sudden, unexpected occurrence, involving a clear and imminent danger, demanding immediate action to prevent or mitigate loss of, or damage to, life, health, property, or essential public services. Emergency includes such occurrences as fire, flood, earthquake, or other soil or geologic movements, as well as such occurrences as riot, accident, or sabotage.

(Added by Stats. 1976, Ch. 1312.)



21060.5

Environment means the physical conditions which exist within the area which will be affected by a proposed project, including land, air, water, minerals, flora, fauna, noise, objects of historic or aesthetic significance.

(Added by Stats. 1972, Ch. 1154.)



21061

Environmental impact report means a detailed statement setting forth the matters specified in Sections 21100 and 21100.1; provided that information or data which is relevant to such a statement and is a matter of public record or is generally available to the public need not be repeated in its entirety in such statement, but may be specifically cited as the source for conclusions stated therein; and provided further that such information or data shall be briefly described, that its relationship to the environmental impact report shall be indicated, and that the source thereof shall be reasonably available for inspection at a public place or public building. An environmental impact report also includes any comments which are obtained pursuant to Section 21104 or 21153, or which are required to be obtained pursuant to this division.

An environmental impact report is an informational document which, when its preparation is required by this division, shall be considered by every public agency prior to its approval or disapproval of a project. The purpose of an environmental impact report is to provide public agencies and the public in general with detailed information about the effect which a proposed project is likely to have on the environment; to list ways in which the significant effects of such a project might be minimized; and to indicate alternatives to such a project.

In order to facilitate the use of environmental impact reports, public agencies shall require that such reports contain an index or table of contents and a summary. Failure to include such index, table of contents, or summary shall not constitute a cause of action pursuant to Section 21167.

(Amended by Stats. 1976, Ch. 1312.)



21061.1

Feasible means capable of being accomplished in a successful manner within a reasonable period of time, taking into account economic, environmental, social, and technological factors.

(Added by Stats. 1976, Ch. 1312.)



21061.2

Land evaluation and site assessment means a decisionmaking methodology for assessing the potential environmental impact of state and local projects on agricultural land.

(Added by Stats. 1993, Ch. 812, Sec. 3. Effective January 1, 1994.)



21061.3

Infill site means a site in an urbanized area that meets either of the following criteria:

(a) The site has not been previously developed for urban uses and both of the following apply:

(1) The site is immediately adjacent to parcels that are developed with qualified urban uses, or at least 75 percent of the perimeter of the site adjoins parcels that are developed with qualified urban uses, and the remaining 25 percent of the site adjoins parcels that have previously been developed for qualified urban uses.

(2) No parcel within the site has been created within the past 10 years unless the parcel was created as a result of the plan of a redevelopment agency.

(b) The site has been previously developed for qualified urban uses.

(Amended by Stats. 2008, Ch. 728, Sec. 13. Effective January 1, 2009.)



21062

Local agency means any public agency other than a state agency, board, or commission. For purposes of this division a redevelopment agency and a local agency formation commission are local agencies, and neither is a state agency, board, or commission.

(Amended by Stats. 1975, Ch. 222.)



21063

Public agency includes any state agency, board, or commission, any county, city and county, city, regional agency, public district, redevelopment agency, or other political subdivision.

(Added by Stats. 1972, Ch. 1154.)



21064

Negative declaration means a written statement briefly describing the reasons that a proposed project will not have a significant effect on the environment and does not require the preparation of an environmental impact report.

(Added by Stats. 1976, Ch. 1312.)



21064.3

Major transit stop means a site containing an existing rail transit station, a ferry terminal served by either a bus or rail transit service, or the intersection of two or more major bus routes with a frequency of service interval of 15 minutes or less during the morning and afternoon peak commute periods.

(Added by Stats. 2002, Ch. 1039, Sec. 3. Effective January 1, 2003.)



21064.5

Mitigated negative declaration means a negative declaration prepared for a project when the initial study has identified potentially significant effects on the environment, but (1) revisions in the project plans or proposals made by, or agreed to by, the applicant before the proposed negative declaration and initial study are released for public review would avoid the effects or mitigate the effects to a point where clearly no significant effect on the environment would occur, and (2) there is no substantial evidence in light of the whole record before the public agency that the project, as revised, may have a significant effect on the environment.

(Amended by Stats. 1994, Ch. 1230, Sec. 3. Effective September 30, 1994.)



21065

Project means an activity which may cause either a direct physical change in the environment, or a reasonably foreseeable indirect physical change in the environment, and which is any of the following:

(a) An activity directly undertaken by any public agency.

(b) An activity undertaken by a person which is supported, in whole or in part, through contracts, grants, subsidies, loans, or other forms of assistance from one or more public agencies.

(c) An activity that involves the issuance to a person of a lease, permit, license, certificate, or other entitlement for use by one or more public agencies.

(Amended by Stats. 1994, Ch. 1230, Sec. 4. Effective September 30, 1994.)



21065.3

Project-specific effect means all the direct or indirect environmental effects of a project other than cumulative effects and growth-inducing effects.

(Added by Stats. 2002, Ch. 1039, Sec. 4. Effective January 1, 2003.)



21065.5

Geothermal exploratory project means a project as defined in Section 21065 composed of not more than six wells and associated drilling and testing equipment, whose chief and original purpose is to evaluate the presence and characteristics of geothermal resources prior to commencement of a geothermal field development project as defined in Section 65928.5 of the Government Code. Wells included within a geothermal exploratory project must be located at least one-half mile from geothermal development wells which are capable of producing geothermal resources in commercial quantities.

(Added by Stats. 1978, Ch. 1271.)



21066

Person includes any person, firm, association, organization, partnership, business, trust, corporation, limited liability company, company, district, county, city and county, city, town, the state, and any of the agencies and political subdivisions of those entities, and, to the extent permitted by federal law, the United States, or any of its agencies or political subdivisions.

(Amended by Stats. 1998, Ch. 272, Sec. 3. Effective January 1, 1999.)



21067

Lead agency means the public agency which has the principal responsibility for carrying out or approving a project which may have a significant effect upon the environment.

(Added by Stats. 1972, Ch. 1154.)



21068

Significant effect on the environment means a substantial, or potentially substantial, adverse change in the environment.

(Added by Stats. 1976, Ch. 1312.)



21068.5

Tiering or tier means the coverage of general matters and environmental effects in an environmental impact report prepared for a policy, plan, program or ordinance followed by narrower or site-specific environmental impact reports which incorporate by reference the discussion in any prior environmental impact report and which concentrate on the environmental effects which (a) are capable of being mitigated, or (b) were not analyzed as significant effects on the environment in the prior environmental impact report.

(Added by Stats. 1983, Ch. 967, Sec. 1.)



21069

Responsible agency means a public agency, other than the lead agency, which has responsibility for carrying out or approving a project.

(Added by Stats. 1976, Ch. 1312.)



21070

Trustee agency means a state agency that has jurisdiction by law over natural resources affected by a project, that are held in trust for the people of the State of California.

(Added by Stats. 2004, Ch. 744, Sec. 1. Effective January 1, 2005.)



21071

Urbanized area means either of the following:

(a) An incorporated city that meets either of the following criteria:

(1) Has a population of at least 100,000 persons.

(2) Has a population of less than 100,000 persons if the population of that city and not more than two contiguous incorporated cities combined equals at least 100,000 persons.

(b) An unincorporated area that satisfies the criteria in both paragraph (1) and (2) of the following criteria:

(1) Is either of the following:

(A) Completely surrounded by one or more incorporated cities, and both of the following criteria are met:

(i) The population of the unincorporated area and the population of the surrounding incorporated city or cities equals not less than 100,000 persons.

(ii) The population density of the unincorporated area at least equals the population density of the surrounding city or cities.

(B) Located within an urban growth boundary and has an existing residential population of at least 5,000 persons per square mile. For purposes of this subparagraph, an urban growth boundary means a provision of a locally adopted general plan that allows urban uses on one side of the boundary and prohibits urban uses on the other side.

(2) The board of supervisors with jurisdiction over the unincorporated area has previously taken both of the following actions:

(A) Issued a finding that the general plan, zoning ordinance, and related policies and programs applicable to the unincorporated area are consistent with principles that encourage compact development in a manner that does both of the following:

(i) Promotes efficient transportation systems, economic growth, affordable housing, energy efficiency, and an appropriate balance of jobs and housing.

(ii) Protects the environment, open space, and agricultural areas.

(B) Submitted a draft finding to the Office of Planning and Research at least 30 days prior to issuing a final finding, and allowed the office 30 days to submit comments on the draft findings to the board of supervisors.

(Added by Stats. 2002, Ch. 1039, Sec. 5. Effective January 1, 2003.)



21072

Qualified urban use means any residential, commercial, public institutional, transit or transportation passenger facility, or retail use, or any combination of those uses.

(Added by Stats. 2002, Ch. 1039, Sec. 6. Effective January 1, 2003.)






CHAPTER 2.6. General

21080

(a) Except as otherwise provided in this division, this division shall apply to discretionary projects proposed to be carried out or approved by public agencies, including, but not limited to, the enactment and amendment of zoning ordinances, the issuance of zoning variances, the issuance of conditional use permits, and the approval of tentative subdivision maps unless the project is exempt from this division.

(b) This division does not apply to any of the following activities:

(1) Ministerial projects proposed to be carried out or approved by public agencies.

(2) Emergency repairs to public service facilities necessary to maintain service.

(3) Projects undertaken, carried out, or approved by a public agency to maintain, repair, restore, demolish, or replace property or facilities damaged or destroyed as a result of a disaster in a disaster-stricken area in which a state of emergency has been proclaimed by the Governor pursuant to Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code.

(4) Specific actions necessary to prevent or mitigate an emergency.

(5) Projects which a public agency rejects or disapproves.

(6) Actions undertaken by a public agency relating to any thermal powerplant site or facility, including the expenditure, obligation, or encumbrance of funds by a public agency for planning, engineering, or design purposes, or for the conditional sale or purchase of equipment, fuel, water (except groundwater), steam, or power for a thermal powerplant, if the powerplant site and related facility will be the subject of an environmental impact report, negative declaration, or other document, prepared pursuant to a regulatory program certified pursuant to Section 21080.5, which will be prepared by the State Energy Resources Conservation and Development Commission, by the Public Utilities Commission, or by the city or county in which the powerplant and related facility would be located if the environmental impact report, negative declaration, or document includes the environmental impact, if any, of the action described in this paragraph.

(7) Activities or approvals necessary to the bidding for, hosting or staging of, and funding or carrying out of, an Olympic games under the authority of the International Olympic Committee, except for the construction of facilities necessary for the Olympic games.

(8) The establishment, modification, structuring, restructuring, or approval of rates, tolls, fares, or other charges by public agencies which the public agency finds are for the purpose of (A) meeting operating expenses, including employee wage rates and fringe benefits, (B) purchasing or leasing supplies, equipment, or materials, (C) meeting financial reserve needs and requirements, (D) obtaining funds for capital projects necessary to maintain service within existing service areas, or (E) obtaining funds necessary to maintain those intracity transfers as are authorized by city charter. The public agency shall incorporate written findings in the record of any proceeding in which an exemption under this paragraph is claimed setting forth with specificity the basis for the claim of exemption.

(9) All classes of projects designated pursuant to Section 21084.

(10) A project for the institution or increase of passenger or commuter services on rail or highway rights-of-way already in use, including modernization of existing stations and parking facilities. For purposes of this paragraph, highway shall have the same meaning as defined in Section 360 of the Vehicle Code.

(11) A project for the institution or increase of passenger or commuter service on high-occupancy vehicle lanes already in use, including the modernization of existing stations and parking facilities.

(12) Facility extensions not to exceed four miles in length which are required for the transfer of passengers from or to exclusive public mass transit guideway or busway public transit services.

(13) A project for the development of a regional transportation improvement program, the state transportation improvement program, or a congestion management program prepared pursuant to Section 65089 of the Government Code.

(14) Any project or portion thereof located in another state which will be subject to environmental impact review pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. Sec. 4321 et seq.) or similar state laws of that state. Any emissions or discharges that would have a significant effect on the environment in this state are subject to this division.

(15) Projects undertaken by a local agency to implement a rule or regulation imposed by a state agency, board, or commission under a certified regulatory program pursuant to Section 21080.5. Any site-specific effect of the project which was not analyzed as a significant effect on the environment in the plan or other written documentation required by Section 21080.5 is subject to this division.

(c) If a lead agency determines that a proposed project, not otherwise exempt from this division, would not have a significant effect on the environment, the lead agency shall adopt a negative declaration to that effect. The negative declaration shall be prepared for the proposed project in either of the following circumstances:

(1) There is no substantial evidence, in light of the whole record before the lead agency, that the project may have a significant effect on the environment.

(2) An initial study identifies potentially significant effects on the environment, but (A) revisions in the project plans or proposals made by, or agreed to by, the applicant before the proposed negative declaration and initial study are released for public review would avoid the effects or mitigate the effects to a point where clearly no significant effect on the environment would occur, and (B) there is no substantial evidence, in light of the whole record before the lead agency, that the project, as revised, may have a significant effect on the environment.

(d) If there is substantial evidence, in light of the whole record before the lead agency, that the project may have a significant effect on the environment, an environmental impact report shall be prepared.

(e) (1) For the purposes of this section and this division, substantial evidence includes fact, a reasonable assumption predicated upon fact, or expert opinion supported by fact.

(2) Substantial evidence is not argument, speculation, unsubstantiated opinion or narrative, evidence that is clearly inaccurate or erroneous, or evidence of social or economic impacts that do not contribute to, or are not caused by, physical impacts on the environment.

(f) As a result of the public review process for a mitigated negative declaration, including administrative decisions and public hearings, the lead agency may conclude that certain mitigation measures identified pursuant to paragraph (2) of subdivision (c) are infeasible or otherwise undesirable. In those circumstances, the lead agency, prior to approving the project, may delete those mitigation measures and substitute for them other mitigation measures that the lead agency finds, after holding a public hearing on the matter, are equivalent or more effective in mitigating significant effects on the environment to a less than significant level and that do not cause any potentially significant effect on the environment. If those new mitigation measures are made conditions of project approval or are otherwise made part of the project approval, the deletion of the former measures and the substitution of the new mitigation measures shall not constitute an action or circumstance requiring recirculation of the mitigated negative declaration.

(g) Nothing in this section shall preclude a project applicant or any other person from challenging, in an administrative or judicial proceeding, the legality of a condition of project approval imposed by the lead agency. If, however, any condition of project approval set aside by either an administrative body or court was necessary to avoid or lessen the likelihood of the occurrence of a significant effect on the environment, the lead agency s approval of the negative declaration and project shall be invalid and a new environmental review process shall be conducted before the project can be reapproved, unless the lead agency substitutes a new condition that the lead agency finds, after holding a public hearing on the matter, is equivalent to, or more effective in, lessening or avoiding significant effects on the environment and that does not cause any potentially significant effect on the environment.

(Amended by Stats. 2013, Ch. 523, Sec. 1. Effective January 1, 2014.)



21080.01

This division shall not apply to any activity or approval necessary for the reopening and operation of the California Men s Colony West Facility in San Luis Obispo County.

(Added by Stats. 1983, Ch. 958, Sec. 6.5. Effective September 20, 1983.)



21080.02

This division shall not apply to any activity or approval necessary for or incidental to planning, design, site acquisition, construction, operation, or maintenance of the new prison facility at or in the vicinity of Corcoran in Kings County as authorized by the act that enacted this section.

(Added by Stats. 1985, Ch. 931, Sec. 3. Effective September 25, 1985.)



21080.03

This division shall not apply to any activity or approval necessary for or incidental to the location, development, construction, operation, or maintenance of the prison in the County of Kings, authorized by Section 9 of Chapter 958 of the Statutes of 1983, as amended, and of the prison in the County of Amador (Ione), authorized by Chapter 957 of the Statutes of 1983, as amended.

(Added by Stats. 1985, Ch. 931, Sec. 4. Effective September 25, 1985.)



21080.04

(a) Notwithstanding paragraph (10) of subdivision (b) of Section 21080, this division applies to a project for the institution of passenger rail service on a line paralleling State Highway 29 and running from Rocktram to Krug in the Napa Valley. With respect to that project, and for the purposes of this division, the Public Utilities Commission is the lead agency.

(b) It is the intent of the Legislature in enacting this section to abrogate the decision of the California Supreme Court that Section 21080, subdivision (b)(11), exempts Wine Train s institution of passenger service on the Rocktram-Krug line from the requirements of CEQA in Napa Valley Wine Train, Inc. v. Public Utilities Com., 50 Cal. 3d 370.

(c) Nothing in this section is intended to affect or apply to, or to confer jurisdiction upon the Public Utilities Commission with respect to, any other project involving rail service.

(Amended by Stats. 1995, Ch. 91, Sec. 142. Effective January 1, 1996.)



21080.05

This division does not apply to a project by a public agency to lease or purchase the rail right-of-way used for the San Francisco Peninsula commute service between San Francisco and San Jose, together with all branch and spur lines, including the Dumbarton and Vasona lines.

(Added by Stats. 1989, Ch. 1283, Sec. 2.)



21080.07

This division shall not apply to any activity or approval necessary for or incidental to planning, design, site acquisition, construction, operation, or maintenance of the new prison facilities located in any of the following places:

(a) The County of Riverside.

(b) The County of Del Norte.

(Added by Stats. 1985, Ch. 933, Sec. 2.6. Effective September 25, 1985.)



21080.09

(a) For purposes of this section, the following definitions apply:

(1) Public higher education has the same meaning as specified in Section 66010 of the Education Code.

(2) Long range development plan means a physical development and land use plan to meet the academic and institutional objectives for a particular campus or medical center of public higher education.

(b) The selection of a location for a particular campus and the approval of a long range development plan are subject to this division and require the preparation of an environmental impact report. Environmental effects relating to changes in enrollment levels shall be considered for each campus or medical center of public higher education in the environmental impact report prepared for the long range development plan for the campus or medical center.

(c) The approval of a project on a particular campus or medical center of public higher education is subject to this division and may be addressed, subject to the other provisions of this division, in a tiered environmental analysis based upon a long range development plan environmental impact report.

(d) Compliance with this section satisfies the obligations of public higher education pursuant to this division to consider the environmental impact of academic and enrollment plans as they affect campuses or medical centers, provided that any such plans shall become effective for a campus or medical center only after the environmental effects of those plans have been analyzed as required by this division in a long range development plan environmental impact report or tiered analysis based upon that environmental impact report for that campus or medical center, and addressed as required by this division.

(Added by Stats. 1989, Ch. 659, Sec. 1.)



21080.1

(a) The lead agency shall be responsible for determining whether an environmental impact report, a negative declaration, or a mitigated negative declaration shall be required for any project which is subject to this division. That determination shall be final and conclusive on all persons, including responsible agencies, unless challenged as provided in Section 21167.

(b) In the case of a project described in subdivision (c) of Section 21065, the lead agency shall, upon the request of a potential applicant, provide for consultation prior to the filing of the application regarding the range of actions, potential alternatives, mitigation measures, and any potential and significant effects on the environment of the project.

(Amended by Stats. 1994, Ch. 1230, Sec. 6. Effective September 30, 1994.)



21080.2

In the case of a project described in subdivision (c) of Section 21065, the determination required by Section 21080.1 shall be made within 30 days from the date on which an application for a project has been received and accepted as complete by the lead agency. This period may be extended 15 days upon the consent of the lead agency and the project applicant.

(Amended by Stats. 1984, Ch. 586, Sec. 1.)



21080.3

(a) Prior to determining whether a negative declaration or environmental impact report is required for a project, the lead agency shall consult with all responsible agencies and trustee agencies. Prior to that required consultation, the lead agency may informally contact any of those agencies.

(b) In order to expedite the requirements of subdivision (a), the Office of Planning and Research, upon request of a lead agency, shall assist the lead agency in determining the various responsible agencies and trustee agencies, for a proposed project. In the case of a project described in subdivision (c) of Section 21065, the request may also be made by the project applicant.

(Amended by Stats. 2004, Ch. 744, Sec. 2. Effective January 1, 2005.)



21080.4

(a) If a lead agency determines that an environmental impact report is required for a project, the lead agency shall immediately send notice of that determination by certified mail or an equivalent procedure to each responsible agency, the Office of Planning and Research, and those public agencies having jurisdiction by law over natural resources affected by the project that are held in trust for the people of the State of California. Upon receipt of the notice, each responsible agency, the office, and each public agency having jurisdiction by law over natural resources affected by the project that are held in trust for the people of the State of California shall specify to the lead agency the scope and content of the environmental information that is germane to the statutory responsibilities of that responsible agency, the office, or the public agency in connection with the proposed project and which, pursuant to the requirements of this division, shall be included in the environmental impact report. The information shall be specified in writing and shall be communicated to the lead agency by certified mail or equivalent procedure not later than 30 days after the date of receipt of the notice of the lead agency s determination. The lead agency shall request similar guidance from appropriate federal agencies.

(b) To expedite the requirements of subdivision (a), the lead agency, any responsible agency, the Office of Planning and Research, or a public agency having jurisdiction by law over natural resources affected by the project that are held in trust for the people of the State of California, may request one or more meetings between representatives of those agencies and the office for the purpose of assisting the lead agency to determine the scope and content of the environmental information that any of those responsible agencies, the office, or the public agencies may require. In the case of a project described in subdivision (c) of Section 21065, the request may also be made by the project applicant. The meetings shall be convened by the lead agency as soon as possible, but not later than 30 days after the date that the meeting was requested.

(c) To expedite the requirements of subdivision (a), the Office of Planning and Research, upon request of a lead agency, shall assist the lead agency in determining the various responsible agencies, public agencies having jurisdiction by law over natural resources affected by the project that are held in trust for the people of the State of California, and any federal agencies that have responsibility for carrying out or approving a proposed project. In the case of a project described in subdivision (c) of Section 21065, that request may also be made by the project applicant.

(d) With respect to the Department of Transportation, and with respect to any state agency that is a responsible agency or a public agency having jurisdiction by law over natural resources affected by the project that are held in trust for the people of the State of California, subject to the requirements of subdivision (a), the Office of Planning and Research shall ensure that the information required by subdivision (a) is transmitted to the lead agency, and that affected agencies are notified regarding meetings to be held upon request pursuant to subdivision (b), within the required time period.

(Amended by Stats. 2000, Ch. 738, Sec. 1. Effective January 1, 2001.)



21080.5

(a) Except as provided in Section 21158.1, when the regulatory program of a state agency requires a plan or other written documentation containing environmental information and complying with paragraph (3) of subdivision (d) to be submitted in support of an activity listed in subdivision (b), the plan or other written documentation may be submitted in lieu of the environmental impact report required by this division if the Secretary of the Resources Agency has certified the regulatory program pursuant to this section.

(b) This section applies only to regulatory programs or portions thereof that involve either of the following:

(1) The issuance to a person of a lease, permit, license, certificate, or other entitlement for use.

(2) The adoption or approval of standards, rules, regulations, or plans for use in the regulatory program.

(c) A regulatory program certified pursuant to this section is exempt from Chapter 3 (commencing with Section 21100), Chapter 4 (commencing with Section 21150), and Section 21167, except as provided in Article 2 (commencing with Section 21157) of Chapter 4.5.

(d) To qualify for certification pursuant to this section, a regulatory program shall require the utilization of an interdisciplinary approach that will ensure the integrated use of the natural and social sciences in decisionmaking and that shall meet all of the following criteria:

(1) The enabling legislation of the regulatory program does both of the following:

(A) Includes protection of the environment among its principal purposes.

(B) Contains authority for the administering agency to adopt rules and regulations for the protection of the environment, guided by standards set forth in the enabling legislation.

(2) The rules and regulations adopted by the administering agency for the regulatory program do all of the following:

(A) Require that an activity will not be approved or adopted as proposed if there are feasible alternatives or feasible mitigation measures available that would substantially lessen a significant adverse effect that the activity may have on the environment.

(B) Include guidelines for the orderly evaluation of proposed activities and the preparation of the plan or other written documentation in a manner consistent with the environmental protection purposes of the regulatory program.

(C) Require the administering agency to consult with all public agencies that have jurisdiction, by law, with respect to the proposed activity.

(D) Require that final action on the proposed activity include the written responses of the issuing authority to significant environmental points raised during the evaluation process.

(E) Require the filing of a notice of the decision by the administering agency on the proposed activity with the Secretary of the Resources Agency. Those notices shall be available for public inspection, and a list of the notices shall be posted on a weekly basis in the Office of the Resources Agency. Each list shall remain posted for a period of 30 days.

(F) Require notice of the filing of the plan or other written documentation to be made to the public and to a person who requests, in writing, notification. The notification shall be made in a manner that will provide the public or a person requesting notification with sufficient time to review and comment on the filing.

(3) The plan or other written documentation required by the regulatory program does both of the following:

(A) Includes a description of the proposed activity with alternatives to the activity, and mitigation measures to minimize any significant adverse effect on the environment of the activity.

(B) Is available for a reasonable time for review and comment by other public agencies and the general public.

(e) (1) The Secretary of the Resources Agency shall certify a regulatory program that the secretary determines meets all the qualifications for certification set forth in this section, and withdraw certification on determination that the regulatory program has been altered so that it no longer meets those qualifications. Certification and withdrawal of certification shall occur only after compliance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(2) In determining whether or not a regulatory program meets the qualifications for certification set forth in this section, the inquiry of the secretary shall extend only to the question of whether the regulatory program meets the generic requirements of subdivision (d). The inquiry may not extend to individual decisions to be reached under the regulatory program, including the nature of specific alternatives or mitigation measures that might be proposed to lessen any significant adverse effect on the environment of the activity.

(3) If the secretary determines that the regulatory program submitted for certification does not meet the qualifications for certification set forth in this section, the secretary shall adopt findings setting forth the reasons for the determination.

(f) After a regulatory program has been certified pursuant to this section, a proposed change in the program that could affect compliance with the qualifications for certification specified in subdivision (d) may be submitted to the Secretary of the Resources Agency for review and comment. The scope of the secretary s review shall extend only to the question of whether the regulatory program meets the generic requirements of subdivision (d). The review may not extend to individual decisions to be reached under the regulatory program, including specific alternatives or mitigation measures that might be proposed to lessen any significant adverse effect on the environment of the activity. The secretary shall have 30 days from the date of receipt of the proposed change to notify the state agency whether the proposed change will alter the regulatory program so that it no longer meets the qualification for certification established in this section and will result in a withdrawal of certification as provided in this section.

(g) An action or proceeding to attack, review, set aside, void, or annul a determination or decision of a state agency approving or adopting a proposed activity under a regulatory program that has been certified pursuant to this section on the basis that the plan or other written documentation prepared pursuant to paragraph (3) of subdivision (d) does not comply with this section shall be commenced not later than 30 days from the date of the filing of notice of the approval or adoption of the activity.

(h) (1) An action or proceeding to attack, review, set aside, void, or annul a determination of the Secretary of the Resources Agency to certify a regulatory program pursuant to this section on the basis that the regulatory program does not comply with this section shall be commenced within 30 days from the date of certification by the secretary.

(2) In an action brought pursuant to paragraph (1), the inquiry shall extend only to whether there was a prejudicial abuse of discretion by the secretary. Abuse of discretion is established if the secretary has not proceeded in a manner required by law or if the determination is not supported by substantial evidence.

(i) For purposes of this section, a county agricultural commissioner is a state agency.

(j) For purposes of this section, an air quality management district or air pollution control district is a state agency, except that the approval, if any, by a district of a nonattainment area plan is subject to this section only if, and to the extent that, the approval adopts or amends rules or regulations.

(k) (1) The secretary, by July 1, 2004, shall develop a protocol for reviewing the prospective application of certified regulatory programs to evaluate the consistency of those programs with the requirements of this division. Following the completion of the development of the protocol, the secretary shall provide a report to the Senate Committee on Environmental Quality and the Assembly Committee on Natural Resources regarding the need for a grant of additional statutory authority authorizing the secretary to undertake a review of the certified regulatory programs.

(2) The secretary may update the protocol, and may update the report provided to the legislative committees pursuant to paragraph (1) and provide, in compliance with Section 9795 of the Government Code, the updated report to those committees if additional statutory authority is needed.

(3) The secretary shall provide a significant opportunity for public participation in developing or updating the protocol described in paragraph (1) or (2), including, but not limited to, at least two public meetings with interested parties. A notice of each meeting shall be provided at least 10 days prior to the meeting to a person who files a written request for a notice with the agency and to the Senate Committee on Environmental Quality and the Assembly Committee on Natural Resources.

(Amended by Stats. 2013, Ch. 76, Sec. 174. Effective January 1, 2014.)



21080.8

This division does not apply to the conversion of an existing rental mobilehome park to a resident initiated subdivision, cooperative, or condominium for mobilehomes if the conversion will not result in an expansion of or change in existing use of the property.

(Added by Stats. 1990, Ch. 272, Sec. 1. Effective July 17, 1990.)



21080.9

This division shall not apply to activities and approvals by any local government, as defined in Section 30109, or any state university or college, as defined in Section 30119, as necessary for the preparation and adoption of a local coastal program or long-range land use development plan pursuant to Division 20 (commencing with Section 30000); provided, however, that certification of a local coastal program or long-range land use development plan by the California Coastal Commission pursuant to Chapter 6 (commencing with Section 30500) of Division 20 shall be subject to the requirements of this division. For the purpose of Section 21080.5, a certified local coastal program or long-range land use development plan constitutes a plan for use in the California Coastal Commission s regulatory program.

(Amended by Stats. 1979, Ch. 961.)



21080.10

This division does not apply to any of the following:

(a) An extension of time, granted pursuant to Section 65361 of the Government Code, for the preparation and adoption of one or more elements of a city or county general plan.

(b) Actions taken by the Department of Housing and Community Development or the California Housing Finance Agency to provide financial assistance or insurance for the development and construction of residential housing for persons and families of low or moderate income, as defined in Section 50093 of the Health and Safety Code, if the project that is the subject of the application for financial assistance or insurance will be reviewed pursuant to this division by another public agency.

(Amended by Stats. 2002, Ch. 1039, Sec. 8. Effective January 1, 2003.)



21080.11

This division shall not apply to settlements of title and boundary problems by the State Lands Commission and to exchanges or leases in connection with those settlements.

(Added by Stats. 1982, Ch. 1463, Sec. 6.)



21080.12

(a) This division does not apply to the repair of critical levees of the State Plan for Flood Control specified pursuant to Section 8361 of the Water Code within an existing levee footprint to meet standards of public health and safety funded pursuant to Section 5096.821, except as otherwise provided in Section 15300.2 of Title 14 of the California Code of Regulations.

(b) For purposes of undertaking urgent levee repairs, the lead agency shall do all of the following:

(1) Conduct outreach efforts in the vicinity of the project to ensure public awareness of the proposed repair work prior to approval of the project.

(2) To the extent feasible, comply with standard construction practices, including, but not limited to, any rules, guidelines, or regulations adopted by the applicable air district for construction equipment and for control of particulate matter emissions.

(3) To the extent feasible, use equipment powered by emulsified diesel fuel, electricity, natural gas, or ultralow sulfur diesel as an alternative to conventional diesel-powered construction equipment.

(c) This section shall remain in effect only until July 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before July 1, 2016, deletes or extends that date.

(Added by Stats. 2006, Ch. 31, Sec. 1. Effective January 1, 2007. Repealed as of July 1, 2016, by its own provisions. Note: Condition in Sec. 8 of Ch. 31 was satisfied Nov. 7, 2006, by adoption of Prop. 1E.)



21080.13

This division shall not apply to any railroad grade separation project which eliminates an existing grade crossing or which reconstructs an existing grade separation.

(Added by Stats. 1982, Ch. 58, Sec. 2. Effective February 18, 1982. Note: Condition in Sec. 8 of Ch. 31 was satisfied Nov. 7, 2006, by adoption of Prop. 1B.)



21080.14

(a) This division does not apply to the closure of a railroad grade crossing by order of the Public Utilities Commission, pursuant to the commission s authority under Chapter 6 (commencing with Section 1201) of Part 1 of Division 1 of the Public Utilities Code, if the commission finds the crossing to present a threat to public safety.

(b) This section shall not apply to any crossing for high-speed rail, as defined in subdivision (c) of Section 185012 of the Public Utilities Code, or any crossing for any project carried out by the High-Speed Rail Authority, as described in Section 185020 of the Public Utilities Code, or a successor agency.

(c) (1) Whenever a state agency determines that a project is not subject to this division pursuant to this section, and it approves or determines to carry out the project, the state agency shall file a notice with the Office of Planning and Research in the manner specified in subdivisions (b) and (c) of Section 21108.

(2) Whenever a local agency determines that a project is not subject to this division pursuant to this section, and it approves or determines to carry out the project, the local agency shall file a notice with the Office of Planning and Research and with the county clerk in each county in which the project will be located in the manner specified in subdivisions (b) and (c) of Section 21152.

(d) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Added by Stats. 2012, Ch. 721, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions.)



21080.17

This division does not apply to the adoption of an ordinance by a city or county to implement the provisions of Section 65852.1 or Section 65852.2 of the Government Code.

(Added by Stats. 1983, Ch. 1013, Sec. 10. Effective September 22, 1983.)



21080.18

This division does not apply to the closing of any public school in which kindergarten or any of grades 1 through 12 is maintained or the transfer of students from that public school to another school if the only physical changes involved are categorically exempt under Chapter 3 (commencing with Section 15000) of Division 6 of Title 14 of the California Administrative Code.

(Amended by Stats. 1986, Ch. 1316, Sec. 1.)



21080.19

This division does not apply to a project for restriping of streets or highways to relieve traffic congestion.

(Added by Stats. 1984, Ch. 750, Sec. 1.)



21080.20

(a) This division does not apply to a bicycle transportation plan prepared pursuant to Section 891.2 of the Streets and Highways Code for an urbanized area for restriping of streets and highways, bicycle parking and storage, signal timing to improve street and highway intersection operations, and related signage for bicycles, pedestrians, and vehicles.

(b) Prior to determining that a project is exempt pursuant to this section, the lead agency shall do both of the following:

(1) Hold noticed public hearings in areas affected by the bicycle transportation plan to hear and respond to public comments. Publication of the notice shall be no fewer times than required by Section 6061 of the Government Code, by the public agency in a newspaper of general circulation in the area affected by the proposed project. If more than one area will be affected, the notice shall be published in the newspaper of largest circulation from among the newspapers of general circulation in those areas.

(2) Prepare an assessment of any traffic and safety impacts of the project and include measures in the bicycle transportation plan to mitigate potential vehicular traffic impacts and bicycle and pedestrian safety impacts.

(c) If a local agency determines that a project is not subject to this division pursuant to this section, and it determines to approve or carry out that project, the notice shall be filed with the Office of Planning and Research and the county clerk in the county in which the project is located in the manner specified in subdivisions (b) and (c) of Section 21152.

(d) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2013, Ch. 613, Sec. 1. Effective January 1, 2014.)



21080.20.5

(a) This division does not apply to a project that consists of the restriping of streets and highways for bicycle lanes in an urbanized area that is consistent with a bicycle transportation plan prepared pursuant to Section 891.2 of the Streets and Highways Code.

(b) Prior to determining that a project is exempt pursuant to this section, the lead agency shall do both of the following:

(1) (A) Prepare an assessment of any traffic and safety impacts of the project and include measures in the project to mitigate potential vehicular traffic impacts and bicycle and pedestrian safety impacts.

(B) The requirement to prepare an assessment pursuant to subparagraph (A) shall not apply if either of the following conditions is met:

(i) Measures to mitigate these impacts are identified in an environmental impact report, negative declaration, or mitigated negative declaration prepared pursuant to this division for the bicycle transportation plan, certified or approved no more than five years prior to making the determination, the measures are included in the plan, and those measures are incorporated into the project.

(ii) An assessment was prepared pursuant to paragraph (2) of subdivision (b) of Section 21080.20 no more than five years prior to making the determination, the measures to mitigate these impacts are included in the plan, and those measures are incorporated into the project.

(2) Hold noticed public hearings in areas affected by the project to hear and respond to public comments. Publication of the notice shall be no fewer times than required by Section 6061 of the Government Code, by the public agency in a newspaper of general circulation in the area affected by the proposed project. If more than one area will be affected, the notice shall be published in the newspaper of largest circulation from among the newspapers of general circulation in those areas.

(c) (1) If a state agency determines that a project is not subject to this division pursuant to this section, and it determines to approve or carry out that project, the notice shall be filed with the Office of Planning and Research in the manner specified in subdivisions (b) and (c) of Section 21108.

(2) If a local agency determines that a project is not subject to this division pursuant to this section, and it determines to approve or carry out that project, the notice shall be filed with the Office of Planning and Research, and filed with the county clerk in the county in which the project is located in the manner specified in subdivisions (b) and (c) of Section 21152.

(d) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2013, Ch. 613, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)



21080.21

(a) This division does not apply to any project of less than one mile in length within a public street or highway or any other public right-of-way for the installation of a new pipeline or the maintenance, repair, restoration, reconditioning, relocation, replacement, removal, or demolition of an existing pipeline.

(b) For purposes of this section, pipeline means subsurface pipelines and subsurface or surface accessories or appurtenances to a pipeline, such as mains, traps, vents, cables, conduits, vaults, valves, flanges, manholes, and meters.

(c) In determining the applicability of the exemption provided by this section to a natural gas pipeline safety enhancement activity under review by a resource agency, the resource agency shall consider only the length of pipeline that is within its legal jurisdiction.

(d) For purposes of this section, the following definitions shall apply:

(1) Natural gas pipeline safety enhancement activity means an activity undertaken by a public utility as part of a program to enhance the safety of intrastate natural gas pipelines in accordance with a decision, rule, or regulation adopted by the Public Utilities Commission.

(2) Resource agency means the State Lands Commission, the California Coastal Commission, the Department of Fish and Game, or the State Water Resources Control Board, and local or regional agencies with permitting authority under the California Coastal Act of 1976 (Division 20 (commencing with Section 30000)) or Chapter 4 (commencing with Section 13200) of Division 7 of the Water Code.

(e) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2012, Ch. 487, Sec. 2. Effective September 23, 2012. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 3 of Ch. 487.)



21080.21

(a) This division does not apply to any project of less than one mile in length within a public street or highway or any other public right-of-way for the installation of a new pipeline or the maintenance, repair, restoration, reconditioning, relocation, replacement, removal, or demolition of an existing pipeline. For purposes of this section, pipeline includes subsurface facilities but does not include any surface facility related to the operation of the underground facility.

(b) This section shall become operative January 1, 2018.

(Repealed (in Sec. 2) and added by Stats. 2012, Ch. 487, Sec. 3. Effective September 23, 2012. Section operative January 1, 2018, by its own provisions.)



21080.22

(a) This division does not apply to activities and approvals by a local government necessary for the preparation of general plan amendments pursuant to Section 29763, except that the approval of general plan amendments by the Delta Protection Commission is subject to the requirements of this division.

(b) For purposes of Section 21080.5, a general plan amendment is a plan required by the regulatory program of the Delta Protection Commission.

(Added by Stats. 1992, Ch. 898, Sec. 1. Effective January 1, 1993.)



21080.23

(a) This division does not apply to any project which consists of the inspection, maintenance, repair, restoration, reconditioning, relocation, replacement, or removal of an existing pipeline, as defined in subdivision (a) of Section 51010.5 of the Government Code, or any valve, flange, meter, or other piece of equipment that is directly attached to the pipeline, if the project meets all of the following conditions:

(1) (A) The project is less than eight miles in length.

(B) Notwithstanding subparagraph (A), actual construction and excavation activities undertaken to achieve the maintenance, repair, restoration, reconditioning, relocation, replacement, or removal of an existing pipeline are not undertaken over a length of more than one-half mile at any one time.

(2) The project consists of a section of pipeline that is not less than eight miles from any section of pipeline that has been subject to an exemption pursuant to this section in the past 12 months.

(3) The project is not solely for the purpose of excavating soil that is contaminated by hazardous materials, and, to the extent not otherwise expressly required by law, the party undertaking the project immediately informs the lead agency of the discovery of contaminated soil.

(4) To the extent not otherwise expressly required by law, the person undertaking the project has, in advance of undertaking the project, prepared a plan that will result in notification of the appropriate agencies so that they may take action, if determined to be necessary, to provide for the emergency evacuation of members of the public who may be located in close proximity to the project.

(5) Project activities are undertaken within an existing right-of-way and the right-of-way is restored to its condition prior to the project.

(6) The project applicant agrees to comply with all conditions otherwise authorized by law, imposed by the city or county planning department as part of any local agency permit process, that are required to mitigate potential impacts of the proposed project, and to otherwise comply with the Keene-Nejedly California Wetlands Preservation Act (Chapter 7 (commencing with Section 5810) of Division 5), the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3 of the Fish and Game Code), and other applicable state laws, and with all applicable federal laws.

(b) If a project meets all of the requirements of subdivision (a), the person undertaking the project shall do all of the following:

(1) Notify, in writing, any affected public agency, including, but not limited to, any public agency having permit, land use, environmental, public health protection, or emergency response authority of the exemption of the project from this division by subdivision (a).

(2) Provide notice to the public in the affected area in a manner consistent with paragraph (3) of subdivision (b) of Section 21092.

(3) In the case of private rights-of-way over private property, receive from the underlying property owner permission for access to the property.

(4) Comply with all conditions otherwise authorized by law, imposed by the city or county planning department as part of any local agency permit process, that are required to mitigate potential impacts of the proposed project, and otherwise comply with the Keene-Nejedly California Wetlands Preservation Act (Chapter 7 (commencing with Section 5810) of Division 5), the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3 of the Fish and Game Code), and other applicable state laws, and with all applicable federal laws.

(c) This section does not apply to either of the following:

(1) A project in which the diameter of the pipeline is increased.

(2) A project undertaken within the boundaries of an oil refinery.

(Amended by Stats. 2012, Ch. 548, Sec. 3. Effective January 1, 2013.)



21080.24

This division does not apply to the issuance, modification, amendment, or renewal of a permit by an air pollution control district or air quality management district pursuant to Title V, as defined in Section 39053.3 of the Health and Safety Code, or pursuant to a district Title V program established pursuant to Sections 42301.10, 42301.11, and 42301.12 of the Health and Safety Code, unless the issuance, modification, amendment, or renewal authorizes a physical or operational change to a source or facility.

(Amended by Stats. 2012, Ch. 548, Sec. 4. Effective January 1, 2013.)



21080.25

(a) For purposes of this section, the following definitions shall apply:

(1) Antenna support structures means lattice towers, monopoles, and roof-mounts.

(2) Habitat of significant value includes all of the following:

(A) Wildlife habitat of national, statewide, or regional importance.

(B) Habitat identified as candidate, fully protected, sensitive, or species of special status by a state or federal agency.

(C) Habitat essential to the movement of resident or migratory wildlife.

(3) LA-RICS means the Los Angeles Regional Interoperable Communications System, consisting of a long-term evolution broadband mobile data system, a land mobile radio system, or both.

(4) LMR means a land mobile radio system.

(5) LTE means a long-term evolution broadband mobile data system.

(6) Riparian area means an area that is transitional between terrestrial and aquatic ecosystems, that is distinguished by gradients in biophysical conditions, ecological processes, and biota, and that meets the following criteria:

(A) Is an area through which surface and subsurface hydrology connect waterbodies with their adjacent uplands.

(B) Is adjacent to perennial, intermittent, and ephemeral streams, lakes, or estuarine or marine shorelines.

(C) Includes those portions of terrestrial ecosystems that significantly influence exchanges of energy and matter with aquatic ecosystems.

(7) Wetlands has the same meaning as defined in the United States Fish and Wildlife Service Manual, Part 660 FW 2 (June 21, 1993).

(8) Wildlife habitat means the ecological communities upon which wild animals, birds, plants, fish, amphibians, and invertebrates depend for their conservation and protection.

(b) If all the criteria specified in subdivision (c) are met at the individual project site, this division does not apply to the design, site acquisition, construction, operation, or maintenance of the following elements of the LA-RICS:

(1) Antennas, including microwave dishes and arrays.

(2) Antenna support structures.

(3) Equipment enclosures.

(4) Central system switch facilities.

(5) Associated foundations and equipment.

(c) As a condition of the exemption specified in subdivision (b), all of the following criteria shall be met at the individual project site:

(1) The project site is publicly owned and already contains one or both of the following:

(A) An antenna support structure and one or both of the following components:

(i) Antennas.

(ii) Equipment enclosures.

(B) A police, sheriff, or fire station, or other public facility that transmits or receives public safety radio signals.

(2) Construction and implementation at the project site would not have a substantial adverse impact on wetlands, riparian areas, or habitat of significant value, and would not harm any species protected by the federal Endangered Species Act of 1973 (16 U.S.C. Sec. 1531 et seq.), the Native Plant Protection Act (Chapter 10 (commencing with Section 1900) of the Fish and Game Code), or the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3 of the Fish and Game Code), or the habitat of those species.

(3) Construction and implementation of the project at the site would not have a substantial adverse impact on historical resources pursuant to Section 21084.1.

(4) Operation of the project at the site would not exceed the maximum permissible exposure standards established by the Federal Communications Commission, as set forth in Sections 1.1307 and 1.1310 of Title 47 of the Code of Federal Regulations.

(5) Any new LTE antenna support structures or LMR antenna support structures would comply with applicable state and federal height restrictions, and any height restrictions mandated by an applicable comprehensive land use plan adopted by an airport land use commission. The new monopoles shall not exceed 70 feet in height without appurtenances and attachments, and new lattice towers shall not exceed 180 feet in height without appurtenances and attachments.

(6) Each new central system switch is located within an existing enclosed structure at a publicly owned project site, or is housed at an existing private communications facility.

(d) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2012, Ch. 690, Sec. 1. Effective September 28, 2012. Repealed as of January 1, 2017, by its own provisions.)



21080.26

This division does not apply to minor alterations to utilities made for the purposes of complying with Sections 4026.7 and 4026.8 of the Health and Safety Code or regulations adopted thereunder.

(Added by Stats. 1995, Ch. 660, Sec. 3. Effective January 1, 1996.)



21080.29

(a) A project located in Los Angeles County that is approved by a public agency before the effective date of the act adding this section is not in violation of any requirement of this division by reason of the failure to construct a roadway across the property transferred to the state pursuant to subdivision (c) and to construct a bridge over the adjacent Ballona Channel in Los Angeles County, otherwise required as a mitigation measure pursuant to this division, if all of the following conditions apply:

(1) The improvements specified in this subdivision are not constructed, due in whole or in part, to the project owner s or developer s relinquishment of easement rights to construct those improvements.

(2) The easement rights in paragraph (1) are relinquished in connection with the State of California, acting by and through the Wildlife Conservation Board of the Department of Fish and Game, acquiring a wetlands project that is a minimum of 400 acres in size and located within the coastal zone.

(b) Where those easement rights have been relinquished, any municipal ordinance or regulation adopted by a charter city or a general law city shall be inapplicable to the extent that the ordinance or regulation requires construction of the transportation improvements specified in subdivision (a), or would otherwise require reprocessing or resubmittal of a permit or approval, including, but not limited to, a final recorded map, a vesting tentative map, or a tentative map, as a result of the transportation improvements specified in subdivision (a) not being constructed.

(c) (1) If the Wildlife Conservation Board of the Department of Fish and Game acquires property within the coastal zone that is a minimum of 400 acres in size pursuant to a purchase and sale agreement with Playa Capital Company, LLC, the Controller shall direct the trustee under the Amendment to Declaration of Trust entered into on or about December 11, 1984, by First Nationwide Savings, as trustee, Summa Corporation, as trustor, and the Controller, as beneficiary, known as the HRH Inheritance Tax Security Trust, to convey title to the trust estate of the trust, including real property commonly known as Playa Vista Area C, to the State of California acting by and through the Wildlife Conservation Board of the Department of Fish and Game for conservation, restoration, or recreation purposes only, with the right to transfer the property for those uses to any other agency of the State of California.

(2) This subdivision shall constitute the enabling legislation required by the Amendment to Declaration of Trust to empower the Controller to direct the trustee to convey title to the trust estate under the HRH Inheritance Tax Security Trust to the State of California or an agency thereof.

(3) The conveyance of the trust estate to the Wildlife Conservation Board pursuant to this subdivision shall supersede any duty or obligation imposed upon the Controller under the Probate Code or the Revenue and Taxation Code with respect to the disposition or application of the net proceeds of the trust estate.

(Added by Stats. 2003, Ch. 739, Sec. 2. Effective January 1, 2004.)



21080.32

(a) This section shall only apply to publicly owned transit agencies, but shall not apply to any publicly owned transit agency created pursuant to Section 130050.2 of the Public Utilities Code.

(b) Except as provided in subdivision (c), and in accordance with subdivision (d), this division does not apply to actions taken on or after July 1, 1995, by a publicly owned transit agency to implement budget reductions caused by the failure of agency revenues to adequately fund agency programs and facilities.

(c) This section does not apply to any action to reduce or eliminate a transit service, facility, program, or activity that was approved or adopted as a mitigation measure in any environmental document authorized by this division or the National Environmental Policy Act (42 U.S.C. Sec. 4321 et seq.) or to any state or federal requirement that is imposed for the protection of the environment.

(d) (1) This section applies only to actions taken after the publicly owned transit agency has made a finding that there is a fiscal emergency caused by the failure of agency revenues to adequately fund agency programs and facilities, and after the publicly owned transit agency has held a public hearing to consider those actions. A publicly owned transit agency that has held such a hearing shall respond within 30 days at a regular public meeting to suggestions made by the public at the initial public hearing. Those actions shall be limited to projects defined in subdivision (a) or (b) of Section 21065 which initiate or increase fees, rates, or charges charged for any existing public service, program, or activity; or reduce or eliminate the availability of an existing publicly owned transit service, facility, program, or activity.

(2) For purposes of this subdivision, fiscal emergency, when applied to a publicly owned transit agency, means that the agency is projected to have negative working capital within one year from the date that the agency makes the finding that there is a fiscal emergency pursuant to this section. Working capital shall be determined by adding together all unrestricted cash, unrestricted short-term investments, and unrestricted short-term accounts receivable and then subtracting unrestricted accounts payable. Employee retirement funds, including Internal Revenue Code Section 457 deferred compensation plans and Section 401(k) plans, health insurance reserves, bond payment reserves, workers compensation reserves, and insurance reserves, shall not be factored into the formula for working capital.

(Added by Stats. 1996, Ch. 500, Sec. 1. Effective January 1, 1997.)



21080.33

This division does not apply to any emergency project undertaken, carried out, or approved by a public agency to maintain, repair, or restore an existing highway, as defined in Section 360 of the Vehicle Code, except for a highway designated as an official state scenic highway pursuant to Section 262 of the Streets and Highways Code, within the existing right-of-way of the highway, damaged as a result of fire, flood, storm, earthquake, land subsidence, gradual earth movement, or landslide, within one year of the damage. This section does not exempt from this division any project undertaken, carried out, or approved by a public agency to expand or widen a highway damaged by fire, flood, storm, earthquake, land subsidence, gradual earth movement, or landslide.

(Added by Stats. 1996, Ch. 825, Sec. 6. Effective January 1, 1997.)



21080.35

For the purposes of Section 21069, the phrase carrying out or approving a project shall include the carrying out or approval of a plan for a project that expands or enlarges an existing publicly owned airport by any political subdivision, as described in Section 21661.6 of the Public Utilities Code.

(Added by Stats. 2001, Ch. 534, Sec. 1. Effective January 1, 2002. See same-numbered section added by Stats. 2011, Ch. 469.)



21080.35

(a) Except as provided in subdivision (d), this division does not apply to the installation of a solar energy system on the roof of an existing building or at an existing parking lot.

(b) For the purposes of this section, the following terms mean the following:

(1) Existing parking lot means an area designated and used for parking of vehicles as of the time of the application for the solar energy system and for at least the previous two years.

(2) Solar energy system includes all associated equipment. Associated equipment consists of parts and materials that enable the generation and use of solar electricity or solar-heated water, including any monitoring and control, safety, conversion, and emergency responder equipment necessary to connect to the customer s electrical service or plumbing and any equipment, as well as any equipment necessary to connect the energy generated to the electrical grid, whether that connection is onsite or on an adjacent parcel of the building and separated only by an improved right-of-way. Associated equipment does not include a substation.

(c) (1) Associated equipment shall be located on the same parcel of the building, except that associated equipment necessary to connect the energy generated to the electrical grid may be located immediately adjacent to the parcel of the building or immediately adjacent to the parcel of the building and separated only by an improved right-of-way.

(2) Associated equipment shall not occupy more than 500 square feet of ground surface and the site of the associated equipment shall not contain plants protected by the Native Plant Protection Act (Chapter 10 (commencing with Section 1900) of Division 2 of the Fish and Game Code).

(d) This section does not apply if the associated equipment would otherwise require one of the following:

(1) An individual federal permit pursuant to Section 401 or 404 of the federal Clean Water Act (33 U.S.C. Sec. 1341 or 1344) or waste discharge requirements pursuant to the Porter-Cologne Water Quality Control Act (Division 7 (commencing with Section 13000) of the Water Code).

(2) An individual take permit for species protected under the federal Endangered Species Act of 1973 (16 U.S.C. Sec. 1531 et seq.) or the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3 of the Fish and Game Code).

(3) A streambed alteration permit pursuant to Chapter 6 (commencing with Section 1600) of Division 2 of the Fish and Game Code.

(e) This section does not apply if the installation of a solar energy system at an existing parking lot involves either of the following:

(1) The removal of a tree required to be planted, maintained, or protected pursuant to local, state, or federal requirements, unless the tree dies and there is no requirement to replace the tree.

(2) The removal of a native tree over 25 years old.

(f) This section does not apply to any transmission or distribution facility or connection.

(Added by Stats. 2011, Ch. 469, Sec. 3. Effective January 1, 2012. See same-numbered section added by Stats. 2001, Ch. 534)



21080.37

(a) This division does not apply to a project or an activity to repair, maintain, or make minor alterations to an existing roadway if all of the following conditions are met:

(1) The project is carried out by a city or county with a population of less than 100,000 persons to improve public safety.

(2) (A) The project does not cross a waterway.

(B) For purposes of this paragraph, waterway means a bay, estuary, lake, pond, river, slough, or a perennial, intermittent, or ephemeral stream, lake, or estuarine-marine shoreline.

(3) The project involves negligible or no expansion of an existing use beyond that existing at the time of the lead agency s determination.

(4) The roadway is not a state roadway.

(5) (A) The site of the project does not contain wetlands or riparian areas and does not have significant value as a wildlife habitat, and the project does not harm any species protected by the federal Endangered Species Act of 1973 (16 U.S.C. Sec. 1531 et seq.), the Native Plant Protection Act (Chapter 10 (commencing with Section 1900) of Division 2 of the Fish and Game Code), or the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3 of the Fish and Game Code), and the project does not cause the destruction or removal of any species protected by a local ordinance.

(B) For the purposes of this paragraph:

(i) Riparian areas mean those areas transitional between terrestrial and aquatic ecosystems and that are distinguished by gradients in biophysical conditions, ecological processes, and biota. A riparian area is an area through which surface and subsurface hydrology connect waterbodies with their adjacent uplands. A riparian area includes those portions of terrestrial ecosystems that significantly influence exchanges of energy and matter with aquatic ecosystems. A riparian area is adjacent to perennial, intermittent, and ephemeral streams, lakes, and estuarine-marine shorelines.

(ii) Significant value as a wildlife habitat includes wildlife habitat of national, statewide, regional, or local importance; habitat for species protected by the federal Endangered Species Act of 1973 (16 U.S.C. Sec. 1531, et seq.), the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3 of the Fish and Game Code), or the Native Plant Protection Act (Chapter 10 (commencing with Section 1900) of Division 2 of the Fish and Game Code); habitat identified as candidate, fully protected, sensitive, or species of special status by local, state, or federal agencies; or habitat essential to the movement of resident or migratory wildlife.

(iii) Wetlands has the same meaning as in the United States Fish and Wildlife Service Manual, Part 660 FW 2 (June 21, 1993).

(iv) Wildlife habitat means the ecological communities upon which wild animals, birds, plants, fish, amphibians, and invertebrates depend for their conservation and protection.

(6) The project does not impact cultural resources.

(7) The roadway does not affect scenic resources, as provided pursuant to subdivision (c) of Section 21084.

(b) Prior to determining that a project is exempt pursuant to this section, the lead agency shall do both of the following:

(1) Include measures in the project to mitigate potential vehicular traffic and safety impacts and bicycle and pedestrian safety impacts.

(2) Hold a noticed public hearing on the project to hear and respond to public comments. The hearing on the project may be conducted with another noticed lead agency public hearing. Publication of the notice shall be no fewer times than required by Section 6061 of the Government Code, by the public agency in a newspaper of general circulation in the area.

(c) For purposes of this section, roadway means a roadway as defined pursuant to Section 530 of the Vehicle Code and the previously graded and maintained shoulder that is within a roadway right-of-way of no more than five feet from the edge of the roadway.

(d) Whenever a local agency determines that a project is not subject to this division pursuant to this section, and it approves or determines to carry out that project, the local agency shall file a notice with the Office of Planning and Research, and with the county clerk in the county in which the project will be located in the manner specified in subdivisions (b) and (c) of Section 21152.

(e) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2013, Ch. 76, Sec. 173. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions.)



21080.42

(a) The following transportation projects are exempt from this division:

(1) U.S. Highway 101 interchange modification, adding southbound auxiliary lane and southbound mixed flow lane, from Interstate 280 to Yerba Buena Road, in Santa Clara County.

(2) Construct north and southbound high-occupancy vehicle lanes on I-805 from I-5 to Carroll Canyon Road, including construction of north-facing direct access ramps in San Diego County.

(3) State Route 99, Los Molinas rehabilitation and traffic calming, from Orange Street to Tehama Vine Road, in Tehama County.

(4) State Route 99, Island Park widening project, adding one mixed flow lane in each direction, from Ashlan Avenue to Grantlund Avenue, in Fresno County.

(5) State Route 99 median widening, adding one mixed flow lane in each direction, from State Route 120 west to 0.4 miles north of Arch Road, in Manteca in San Joaquin County.

(6) State Route 12 pavement rehabilitation and shoulder widening in San Joaquin County on Bouldin Island.

(7) State Route 91 widening, adding one mixed flow lane in each direction, from State Route 55 to Weir Canyon Road in Orange County.

(8) U.S. Highway 101 pavement rehabilitation and shoulder widening in San Luis Obispo County.

(b) An exemption provided pursuant to subdivision (a) shall not apply to a transportation project if, on or after February 1, 2009, a lead agency changes the scope of that project from the manner in which the project is described in subdivision (a).

(Added by Stats. 2009, 2nd Ex. Sess., Ch. 6, Sec. 4. Effective May 21, 2009.)



21081

Pursuant to the policy stated in Sections 21002 and 21002.1, no public agency shall approve or carry out a project for which an environmental impact report has been certified which identifies one or more significant effects on the environment that would occur if the project is approved or carried out unless both of the following occur:

(a) The public agency makes one or more of the following findings with respect to each significant effect:

(1) Changes or alterations have been required in, or incorporated into, the project which mitigate or avoid the significant effects on the environment.

(2) Those changes or alterations are within the responsibility and jurisdiction of another public agency and have been, or can and should be, adopted by that other agency.

(3) Specific economic, legal, social, technological, or other considerations, including considerations for the provision of employment opportunities for highly trained workers, make infeasible the mitigation measures or alternatives identified in the environmental impact report.

(b) With respect to significant effects which were subject to a finding under paragraph (3) of subdivision (a), the public agency finds that specific overriding economic, legal, social, technological, or other benefits of the project outweigh the significant effects on the environment.

(Amended by Stats. 1994, Ch. 1294, Sec. 2. Effective October 1, 1994. Note: October 1, 1994, is the date that Ch. 1294 became law without the Governor's signature.)



21081.2

(a) Except as provided in subdivision (c), if a residential project, not exceeding 100 units, with a minimum residential density of 20 units per acre and within one-half mile of a transit stop, on an infill site in an urbanized area is in compliance with the traffic, circulation, and transportation policies of the general plan, applicable community plan, applicable specific plan, and applicable ordinances of the city or county with jurisdiction over the area where the project is located, and the city or county requires that the mitigation measures approved in a previously certified project area environmental impact report applicable to the project be incorporated into the project, the city or county is not required to comply with subdivision (a) of Section 21081 with respect to the making of any findings regarding the impacts of the project on traffic at intersections, or on streets, highways, or freeways.

(b) Nothing in subdivision (a) restricts the authority of a city or county to adopt feasible mitigation measures with respect to the impacts of a project on pedestrian and bicycle safety.

(c) Subdivision (a) does not apply in any of the following circumstances:

(1) The application for a proposed project is made more than five years after certification of the project area environmental impact report applicable to the project.

(2) A major change has occurred within the project area after certification of the project area environmental impact report applicable to the project.

(3) The project area environmental impact report applicable to the project was certified with overriding considerations pursuant to subdivision (b) of Section 21081 to the significant impacts on the environment with respect to traffic or transportation.

(4) The proposed project covers more than four acres.

(d) A project shall not be divided into smaller projects in order to qualify pursuant to this section.

(e) Nothing in this section relieves a city or county from the requirement to analyze the project s effects on traffic at intersections, or on streets, highways, or freeways, or from making a determination that the project may have a significant effect on traffic.

(f) For the purposes of this section, project area environmental impact report means an environmental impact report certified on any of the following:

(1) A general plan.

(2) A revision or update to the general plan that includes at least the land use and circulation elements.

(3) An applicable community plan.

(4) An applicable specific plan.

(5) A housing element of the general plan, if the environmental impact report analyzed the environmental effects of the density of the proposed project.

(6) A zoning ordinance.

(Added by Stats. 2006, Ch. 715, Sec. 1. Effective January 1, 2007.)



21081.5

In making the findings required by paragraph (3) of subdivision (a) of Section 21081, the public agency shall base its findings on substantial evidence in the record.

(Amended by Stats. 1994, Ch. 1294, Sec. 3. Effective October 1, 1994. Note: October 1, 1994, is the date that Ch. 1294 became law without the Governor's signature.)



21081.6

(a) When making the findings required by paragraph (1) of subdivision (a) of Section 21081 or when adopting a mitigated negative declaration pursuant to paragraph (2) of subdivision (c) of Section 21080, the following requirements shall apply:

(1) The public agency shall adopt a reporting or monitoring program for the changes made to the project or conditions of project approval, adopted in order to mitigate or avoid significant effects on the environment. The reporting or monitoring program shall be designed to ensure compliance during project implementation. For those changes which have been required or incorporated into the project at the request of a responsible agency or a public agency having jurisdiction by law over natural resources affected by the project, that agency shall, if so requested by the lead agency or a responsible agency, prepare and submit a proposed reporting or monitoring program.

(2) The lead agency shall specify the location and custodian of the documents or other material which constitute the record of proceedings upon which its decision is based.

(b) A public agency shall provide that measures to mitigate or avoid significant effects on the environment are fully enforceable through permit conditions, agreements, or other measures. Conditions of project approval may be set forth in referenced documents which address required mitigation measures or, in the case of the adoption of a plan, policy, regulation, or other public project, by incorporating the mitigation measures into the plan, policy, regulation, or project design.

(c) Prior to the close of the public review period for a draft environmental impact report or mitigated negative declaration, a responsible agency, or a public agency having jurisdiction over natural resources affected by the project, shall either submit to the lead agency complete and detailed performance objectives for mitigation measures which would address the significant effects on the environment identified by the responsible agency or agency having jurisdiction over natural resources affected by the project, or refer the lead agency to appropriate, readily available guidelines or reference documents. Any mitigation measures submitted to a lead agency by a responsible agency or an agency having jurisdiction over natural resources affected by the project shall be limited to measures which mitigate impacts to resources which are subject to the statutory authority of, and definitions applicable to, that agency. Compliance or noncompliance by a responsible agency or agency having jurisdiction over natural resources affected by a project with that requirement shall not limit the authority of the responsible agency or agency having jurisdiction over natural resources affected by a project, or the authority of the lead agency, to approve, condition, or deny projects as provided by this division or any other provision of law.

(Amended by Stats. 1994, Ch. 1294, Sec. 4.5. Effective October 1, 1994. Note: October 1, 1994, is the date that Ch. 1294 became law without the Governor's signature.)



21081.7

Transportation information resulting from the reporting or monitoring program required to be adopted by a public agency pursuant to Section 21081.6 shall be submitted to the transportation planning agency in the region where the project is located and to the Department of Transportation for a project of statewide, regional, or areawide significance according to criteria developed pursuant to Section 21083. The transportation planning agency and the Department of Transportation shall adopt guidelines for the submittal of those reporting or monitoring programs.

(Amended by Stats. 2001, Ch. 867, Sec. 1. Effective January 1, 2002.)



21082

All public agencies shall adopt by ordinance, resolution, rule, or regulation, objectives, criteria, and procedures for the evaluation of projects and the preparation of environmental impact reports and negative declarations pursuant to this division. A school district, or any other district, whose boundaries are coterminous with a city, county, or city and county, may utilize the objectives, criteria, and procedures of the city, county, or city and county, as may be applicable, in which case, the school district or other district need not adopt objectives, criteria, and procedures of its own. The objectives, criteria, and procedures shall be consistent with the provisions of this division and with the guidelines adopted by the Secretary of the Resources Agency pursuant to Section 21083. Such objectives, criteria, and procedures shall be adopted by each public agency no later than 60 days after the Secretary of the Resources Agency has adopted guidelines pursuant to Section 21083.

(Amended by Stats. 1976, Ch. 1312.)



21082.1

(a) Any draft environmental impact report, environmental impact report, negative declaration, or mitigated negative declaration prepared pursuant to the requirements of this division shall be prepared directly by, or under contract to, a public agency.

(b) This section is not intended to prohibit, and shall not be construed as prohibiting, any person from submitting information or other comments to the public agency responsible for preparing an environmental impact report, draft environmental impact report, negative declaration, or mitigated negative declaration. The information or other comments may be submitted in any format, shall be considered by the public agency, and may be included, in whole or in part, in any report or declaration.

(c) The lead agency shall do all of the following:

(1) Independently review and analyze any report or declaration required by this division.

(2) Circulate draft documents that reflect its independent judgment.

(3) As part of the adoption of a negative declaration or a mitigated negative declaration, or certification of an environmental impact report, find that the report or declaration reflects the independent judgment of the lead agency.

(4) Submit a sufficient number of copies of the draft environmental impact report, proposed negative declaration, or proposed mitigated negative declaration, and a copy of the report or declaration in an electronic form as required by the guidelines adopted pursuant to Section 21083, to the State Clearinghouse for review and comment by state agencies, if any of the following apply:

(A) A state agency is any of the following:

(i) The lead agency.

(ii) A responsible agency.

(iii) A trustee agency.

(B) A state agency otherwise has jurisdiction by law with respect to the project.

(C) The proposed project is of sufficient statewide, regional, or areawide environmental significance as determined pursuant to the guidelines certified and adopted pursuant to Section 21083.

(Amended by Stats. 2002, Ch. 1052, Sec. 1. Effective January 1, 2003.)



21082.2

(a) The lead agency shall determine whether a project may have a significant effect on the environment based on substantial evidence in light of the whole record.

(b) The existence of public controversy over the environmental effects of a project shall not require preparation of an environmental impact report if there is no substantial evidence in light of the whole record before the lead agency that the project may have a significant effect on the environment.

(c) Argument, speculation, unsubstantiated opinion or narrative, evidence which is clearly inaccurate or erroneous, or evidence of social or economic impacts which do not contribute to, or are not caused by, physical impacts on the environment, is not substantial evidence. Substantial evidence shall include facts, reasonable assumptions predicated upon facts, and expert opinion supported by facts.

(d) If there is substantial evidence, in light of the whole record before the lead agency, that a project may have a significant effect on the environment, an environmental impact report shall be prepared.

(e) Statements in an environmental impact report and comments with respect to an environmental impact report shall not be deemed determinative of whether the project may have a significant effect on the environment.

(Amended by Stats. 1993, Ch. 1131, Sec. 7. Effective January 1, 1994.)



21083

(a) The Office of Planning and Research shall prepare and develop proposed guidelines for the implementation of this division by public agencies. The guidelines shall include objectives and criteria for the orderly evaluation of projects and the preparation of environmental impact reports and negative declarations in a manner consistent with this division.

(b) The guidelines shall specifically include criteria for public agencies to follow in determining whether or not a proposed project may have a significant effect on the environment. The criteria shall require a finding that a project may have a significant effect on the environment if one or more of the following conditions exist:

(1) A proposed project has the potential to degrade the quality of the environment, curtail the range of the environment, or to achieve short-term, to the disadvantage of long-term, environmental goals.

(2) The possible effects of a project are individually limited but cumulatively considerable. As used in this paragraph, cumulatively considerable means that the incremental effects of an individual project are considerable when viewed in connection with the effects of past projects, the effects of other current projects, and the effects of probable future projects.

(3) The environmental effects of a project will cause substantial adverse effects on human beings, either directly or indirectly.

(c) The guidelines shall include procedures for determining the lead agency pursuant to Section 21165.

(d) The guidelines shall include criteria for public agencies to use in determining when a proposed project is of sufficient statewide, regional, or areawide environmental significance that a draft environmental impact report, a proposed negative declaration, or a proposed mitigated negative declaration shall be submitted to appropriate state agencies, through the State Clearinghouse, for review and comment prior to completion of the environmental impact report, negative declaration, or mitigated negative declaration.

(e) The Office of Planning and Research shall develop and prepare the proposed guidelines as soon as possible and shall transmit them immediately to the Secretary of the Resources Agency. The Secretary of the Resources Agency shall certify and adopt the guidelines pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, which shall become effective upon the filing thereof. However, the guidelines shall not be adopted without compliance with Sections 11346.4, 11346.5, and 11346.8 of the Government Code.

(f)The Office of Planning and Research shall, at least once every two years, review the guidelines adopted pursuant to this section and shall recommend proposed changes or amendments to the Secretary of the Resources Agency. The Secretary of the Resources Agency shall certify and adopt guidelines, and any amendments thereto, at least once every two years, pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, which shall become effective upon the filing thereof. However, guidelines may not be adopted or amended without compliance with Sections 11346.4, 11346.5, and 11346.8 of the Government Code.

(Amended by Stats. 2004, Ch. 689, Sec. 1. Effective January 1, 2005.)



21083.01

(a) On or after January 1, 2013, at the time of the next review of the guidelines prepared and developed to implement this division pursuant to subdivision (f) of Section 21083, the Office of Planning and Research, in cooperation with the Department of Forestry and Fire Protection, shall prepare, develop, and transmit to the Secretary of the Natural Resources Agency recommended proposed changes or amendments to the initial study checklist of the guidelines implementing this division for the inclusion of questions related to fire hazard impacts for projects located on lands classified as state responsibility areas, as defined in Section 4102, and on lands classified as very high fire hazard severity zones, as defined in subdivision (i) of Section 51177 of the Government Code.

(b) Upon receipt and review, the Secretary of the Natural Resources Agency shall certify and adopt the recommended proposed changes or amendments prepared and developed by the Office of Planning and Research pursuant to subdivision (a).

(Added by Stats. 2012, Ch. 311, Sec. 5. Effective January 1, 2013.)



21083.05

The Office of Planning and Research and the Natural Resources Agency shall periodically update the guidelines for the mitigation of greenhouse gas emissions or the effects of greenhouse gas emissions as required by this division, including, but not limited to, effects associated with transportation or energy consumption, to incorporate new information or criteria established by the State Air Resources Board pursuant to Division 25.5 (commencing with Section 38500) of the Health and Safety Code.

(Amended by Stats. 2012, Ch. 548, Sec. 5. Effective January 1, 2013.)



21083.1

It is the intent of the Legislature that courts, consistent with generally accepted rules of statutory interpretation, shall not interpret this division or the state guidelines adopted pursuant to Section 21083 in a manner which imposes procedural or substantive requirements beyond those explicitly stated in this division or in the state guidelines.

(Added by Stats. 1993, Ch. 1070, Sec. 2. Effective January 1, 1994.)



21083.2

(a) As part of the determination made pursuant to Section 21080.1, the lead agency shall determine whether the project may have a significant effect on archaeological resources. If the lead agency determines that the project may have a significant effect on unique archaeological resources, the environmental impact report shall address the issue of those resources. An environmental impact report, if otherwise necessary, shall not address the issue of nonunique archaeological resources. A negative declaration shall be issued with respect to a project if, but for the issue of nonunique archaeological resources, the negative declaration would be otherwise issued.

(b) If it can be demonstrated that a project will cause damage to a unique archaeological resource, the lead agency may require reasonable efforts to be made to permit any or all of these resources to be preserved in place or left in an undisturbed state. Examples of that treatment, in no order of preference, may include, but are not limited to, any of the following:

(1) Planning construction to avoid archaeological sites.

(2) Deeding archaeological sites into permanent conservation easements.

(3) Capping or covering archaeological sites with a layer of soil before building on the sites.

(4) Planning parks, greenspace, or other open space to incorporate archaeological sites.

(c) To the extent that unique archaeological resources are not preserved in place or not left in an undisturbed state, mitigation measures shall be required as provided in this subdivision. The project applicant shall provide a guarantee to the lead agency to pay one-half the estimated cost of mitigating the significant effects of the project on unique archaeological resources. In determining payment, the lead agency shall give due consideration to the in-kind value of project design or expenditures that are intended to permit any or all archaeological resources or California Native American culturally significant sites to be preserved in place or left in an undisturbed state. When a final decision is made to carry out or approve the project, the lead agency shall, if necessary, reduce the specified mitigation measures to those which can be funded with the money guaranteed by the project applicant plus the money voluntarily guaranteed by any other person or persons for those mitigation purposes. In order to allow time for interested persons to provide the funding guarantee referred to in this subdivision, a final decision to carry out or approve a project shall not occur sooner than 60 days after completion of the recommended special environmental impact report required by this section.

(d) Excavation as mitigation shall be restricted to those parts of the unique archaeological resource that would be damaged or destroyed by the project. Excavation as mitigation shall not be required for a unique archaeological resource if the lead agency determines that testing or studies already completed have adequately recovered the scientifically consequential information from and about the resource, if this determination is documented in the environmental impact report.

(e) In no event shall the amount paid by a project applicant for mitigation measures required pursuant to subdivision (c) exceed the following amounts:

(1) An amount equal to one-half of 1 percent of the projected cost of the project for mitigation measures undertaken within the site boundaries of a commercial or industrial project.

(2) An amount equal to three-fourths of 1 percent of the projected cost of the project for mitigation measures undertaken within the site boundaries of a housing project consisting of a single unit.

(3) If a housing project consists of more than a single unit, an amount equal to three-fourths of 1 percent of the projected cost of the project for mitigation measures undertaken within the site boundaries of the project for the first unit plus the sum of the following:

(A) Two hundred dollars ($200) per unit for any of the next 99 units.

(B) One hundred fifty dollars ($150) per unit for any of the next 400 units.

(C) One hundred dollars ($100) per unit in excess of 500 units.

(f) Unless special or unusual circumstances warrant an exception, the field excavation phase of an approved mitigation plan shall be completed within 90 days after final approval necessary to implement the physical development of the project or, if a phased project, in connection with the phased portion to which the specific mitigation measures are applicable. However, the project applicant may extend that period if he or she so elects. Nothing in this section shall nullify protections for Indian cemeteries under any other provision of law.

(g) As used in this section, unique archaeological resource means an archaeological artifact, object, or site about which it can be clearly demonstrated that, without merely adding to the current body of knowledge, there is a high probability that it meets any of the following criteria:

(1) Contains information needed to answer important scientific research questions and that there is a demonstrable public interest in that information.

(2) Has a special and particular quality such as being the oldest of its type or the best available example of its type.

(3) Is directly associated with a scientifically recognized important prehistoric or historic event or person.

(h) As used in this section, nonunique archaeological resource means an archaeological artifact, object, or site which does not meet the criteria in subdivision (g). A nonunique archaeological resource need be given no further consideration, other than the simple recording of its existence by the lead agency if it so elects.

(i) As part of the objectives, criteria, and procedures required by Section 21082 or as part of conditions imposed for mitigation, a lead agency may make provisions for archaeological sites accidentally discovered during construction. These provisions may include an immediate evaluation of the find. If the find is determined to be a unique archaeological resource, contingency funding and a time allotment sufficient to allow recovering an archaeological sample or to employ one of the avoidance measures may be required under the provisions set forth in this section. Construction work may continue on other parts of the building site while archaeological mitigation takes place.

(j) This section does not apply to any project described in subdivision (a) or (b) of Section 21065 if the lead agency elects to comply with all other applicable provisions of this division. This section does not apply to any project described in subdivision (c) of Section 21065 if the applicant and the lead agency jointly elect to comply with all other applicable provisions of this division.

(k) Any additional costs to any local agency as a result of complying with this section with respect to a project of other than a public agency shall be borne by the project applicant.

(l) Nothing in this section is intended to affect or modify the requirements of Section 21084 or 21084.1.

(Amended by Stats. 1993, Ch. 375, Sec. 1. Effective January 1, 1994.)



21083.3

(a) If a parcel has been zoned to accommodate a particular density of development or has been designated in a community plan to accommodate a particular density of development and an environmental impact report was certified for that zoning or planning action, the application of this division to the approval of any subdivision map or other project that is consistent with the zoning or community plan shall be limited to effects upon the environment which are peculiar to the parcel or to the project and which were not addressed as significant effects in the prior environmental impact report, or which substantial new information shows will be more significant than described in the prior environmental impact report.

(b) If a development project is consistent with the general plan of a local agency and an environmental impact report was certified with respect to that general plan, the application of this division to the approval of that development project shall be limited to effects on the environment which are peculiar to the parcel or to the project and which were not addressed as significant effects in the prior environmental impact report, or which substantial new information shows will be more significant than described in the prior environmental impact report.

(c) Nothing in this section affects any requirement to analyze potentially significant offsite impacts and cumulative impacts of the project not discussed in the prior environmental impact report with respect to the general plan. However, all public agencies with authority to mitigate the significant effects shall undertake or require the undertaking of any feasible mitigation measures specified in the prior environmental impact report relevant to a significant effect which the project will have on the environment or, if not, then the provisions of this section shall have no application to that effect. The lead agency shall make a finding, at a public hearing, as to whether those mitigation measures will be undertaken.

(d) An effect of a project upon the environment shall not be considered peculiar to the parcel or to the project, for purposes of this section, if uniformly applied development policies or standards have been previously adopted by the city or county, with a finding based upon substantial evidence, which need not include an environmental impact report, that the development policies or standards will substantially mitigate that environmental effect when applied to future projects, unless substantial new information shows that the policies or standards will not substantially mitigate the environmental effect.

(e) Where a community plan is the basis for application of this section, any rezoning action consistent with the community plan shall be a project subject to exemption from this division in accordance with this section. As used in this section, community plan means a part of the general plan of a city or county which (1) applies to a defined geographic portion of the total area included in the general plan, (2) complies with Article 5 (commencing with Section 65300) of Chapter 3 of Division 1 of Title 7 of the Government Code by including or referencing each of the mandatory elements specified in Section 65302 of the Government Code, and (3) contains specific development policies adopted for the area included in the community plan and identifies measures to implement those policies, so that the policies which will apply to each parcel can be determined.

(f) No person shall have standing to bring an action or proceeding to attack, review, set aside, void, or annul a finding of a public agency made at a public hearing pursuant to subdivision (a) with respect to the conformity of the project to the mitigation measures identified in the prior environmental impact report for the zoning or planning action, unless he or she has participated in that public hearing. However, this subdivision shall not be applicable if the local agency failed to give public notice of the hearing as required by law. For purposes of this subdivision, a person has participated in the public hearing if he or she has either submitted oral or written testimony regarding the proposed determination, finding, or decision prior to the close of the hearing.

(g) Any community plan adopted prior to January 1, 1982, which does not comply with the definitional criteria specified in subdivision (e) may be amended to comply with that criteria, in which case the plan shall be deemed a community plan within the meaning of subdivision (e) if (1) an environmental impact report was certified for adoption of the plan, and (2) at the time of the conforming amendment, the environmental impact report has not been held inadequate by a court of this state and is not the subject of pending litigation challenging its adequacy.

(Amended by Stats. 1992, Ch. 1102, Sec. 1. Effective January 1, 1993.)



21083.4

(a) For purposes of this section, oak means a native tree species in the genus Quercus, not designated as Group A or Group B commercial species pursuant to regulations adopted by the State Board of Forestry and Fire Protection pursuant to Section 4526, and that is 5 inches or more in diameter at breast height.

(b) As part of the determination made pursuant to Section 21080.1, a county shall determine whether a project within its jurisdiction may result in a conversion of oak woodlands that will have a significant effect on the environment. If a county determines that there may be a significant effect to oak woodlands, the county shall require one or more of the following oak woodlands mitigation alternatives to mitigate the significant effect of the conversion of oak woodlands:

(1) Conserve oak woodlands, through the use of conservation easements.

(2) (A) Plant an appropriate number of trees, including maintaining plantings and replacing dead or diseased trees.

(B) The requirement to maintain trees pursuant to this paragraph terminates seven years after the trees are planted.

(C) Mitigation pursuant to this paragraph shall not fulfill more than one-half of the mitigation requirement for the project.

(D) The requirements imposed pursuant to this paragraph also may be used to restore former oak woodlands.

(3) Contribute funds to the Oak Woodlands Conservation Fund, as established under subdivision (a) of Section 1363 of the Fish and Game Code, for the purpose of purchasing oak woodlands conservation easements, as specified under paragraph (1) of subdivision (d) of that section and the guidelines and criteria of the Wildlife Conservation Board. A project applicant that contributes funds under this paragraph shall not receive a grant from the Oak Woodlands Conservation Fund as part of the mitigation for the project.

(4)Other mitigation measures developed by the county.

(c) Notwithstanding subdivision (d) of Section 1363 of the Fish and Game Code, a county may use a grant awarded pursuant to the Oak Woodlands Conservation Act (Article 3.5 (commencing with Section 1360) of Chapter 4 of Division 2 of the Fish and Game Code) to prepare an oak conservation element for a general plan, an oak protection ordinance, or an oak woodlands management plan, or amendments thereto, that meets the requirements of this section.

(d) The following are exempt from this section:

(1) Projects undertaken pursuant to an approved Natural Community Conservation Plan or approved subarea plan within an approved Natural Community Conservation Plan that includes oaks as a covered species or that conserves oak habitat through natural community conservation preserve designation and implementation and mitigation measures that are consistent with this section.

(2) Affordable housing projects for lower income households, as defined pursuant to Section 50079.5 of the Health and Safety Code, that are located within an urbanized area, or within a sphere of influence as defined pursuant to Section 56076 of the Government Code.

(3) Conversion of oak woodlands on agricultural land that includes land that is used to produce or process plant and animal products for commercial purposes.

(4) Projects undertaken pursuant to Section 21080.5 of the Public Resources Code.

(e) (1) A lead agency that adopts, and a project that incorporates, one or more of the measures specified in this section to mitigate the significant effects to oaks and oak woodlands shall be deemed to be in compliance with this division only as it applies to effects on oaks and oak woodlands.

(2) The Legislature does not intend this section to modify requirements of this division, other than with regard to effects on oaks and oak woodlands.

(f) This section does not preclude the application of Section 21081 to a project.

(g) This section, and the regulations adopted pursuant to this section, shall not be construed as a limitation on the power of a public agency to comply with this division or any other provision of law.

(Added by Stats. 2004, Ch. 732, Sec. 1. Effective January 1, 2005.)



21083.5

(a) The guidelines prepared and adopted pursuant to Section 21083 shall provide that, when an environmental impact statement has been, or will be, prepared for the same project pursuant to the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. Sec. 4321 et seq.) and implementing regulations, or an environmental impact report has been, or will be, prepared for the same project pursuant to the requirements of the Tahoe Regional Planning Compact (Section 66801 of the Government Code) and implementing regulations, all or any part of that statement or report may be submitted in lieu of all or any part of an environmental impact report required by this division, if that statement or report, or the part which is used, complies with the requirements of this division and the guidelines adopted pursuant thereto.

(b) Notwithstanding subdivision (a), compliance with this division may be achieved for the adoption in a city or county general plan, without any additions or change, of all or any part of the regional plan prepared pursuant to the Tahoe Regional Planning Compact and implementing regulations by reviewing environmental documents prepared by the Tahoe Regional Planning Agency addressing the plan, providing an analysis pursuant to this division of any significant effect on the environment not addressed in the environmental documents, and proceeding in accordance with Section 21081. This subdivision does not exempt a city or county from complying with the public review and notice requirements of this division.

(Amended by Stats. 1988, Ch. 493, Sec. 1.)



21083.6

In the event that a project requires both an environmental impact report prepared pursuant to the requirements of this division and an environmental impact statement prepared pursuant to the requirements of the National Environmental Policy Act of 1969, an applicant may request and the lead agency may waive the time limits established pursuant to Section 21100.2 or 21151.5 if it finds that additional time is required to prepare a combined environmental impact report-environmental impact statement and that the time required to prepare such a combined document would be shorter than that required to prepare each document separately.

(Added by Stats. 1977, Ch. 1200.)



21083.7

(a) In the event that a project requires both an environmental impact report prepared pursuant to the requirements of this division and an environmental impact statement prepared pursuant to the requirements of the National Environmental Policy Act of 1969, the lead agency shall, whenever possible, use the environmental impact statement as such environmental impact report as provided in Section 21083.5.

(b) In order to implement this section, each lead agency to which this section is applicable shall do both of the following, as soon as possible:

(1) Consult with the federal agency required to prepare such environmental impact statement.

(2) Notify the federal agency required to prepare the environmental impact statement regarding any scoping meeting for the proposed project.

(Amended by Stats. 2000, Ch. 387, Sec. 1. Effective September 11, 2000.)



21083.8.1

(a) (1) For purposes of this section, reuse plan for a military base means an initial plan for the reuse of a military base adopted by a local government or a redevelopment agency in the form of a general plan, general plan amendment, specific plan, redevelopment plan, or other planning document, except that the reuse plan shall also consist of a statement of development policies, include a diagram or diagrams illustrating its provisions, and make the designation required in paragraph (2). Military base or base means a military base or reservation either closed or realigned by, or scheduled for closure or realignment by, the federal government.

(2) The reuse plan shall designate the proposed general distribution and general location of development intensity for housing, business, industry, open space, recreation, natural resources, public buildings and grounds, roads and other transportation facilities, infrastructure, and other categories of public and private uses of land.

(b) (1) When preparing and certifying an environmental impact report for a reuse plan, including when utilizing an environmental impact statement pursuant to Section 21083.5, the determination of whether the reuse plan may have a significant effect on the environment may be made in the context of the physical conditions that were present at the time that the federal decision became final for the closure or realignment of the base. The no project alternative analyzed in the environmental impact report shall discuss the existing conditions on the base, as they exist at the time that the environmental impact report is prepared, as well as what could be reasonably expected to occur in the foreseeable future if the reuse plan were not approved, based on current plans and consistent with available infrastructure and services.

(2) For purposes of this division, all public and private activities taken pursuant to, or in furtherance of, a reuse plan shall be deemed to be a single project. However, further environmental review of any such public or private activity shall be conducted if any of the events specified in Section 21166 have occurred.

(c) Prior to preparing an environmental impact report for which a lead agency chooses to utilize the provisions of this section, the lead agency shall do all of the following:

(A) Hold a public hearing at which is discussed the federal environmental impact statement prepared for, or in the process of being prepared for, the closure of the military base. The discussion shall include the significant effects on the environment examined in the environmental impact statement, potential methods of mitigating those effects, including feasible alternatives, and the mitigative effects of federal, state, and local laws applicable to future nonmilitary activities. Prior to the close of the hearing, the lead agency may specify the baseline conditions for the reuse plan environmental impact report prepared, or in the process of being prepared, for the closure of the base. The lead agency may specify particular physical conditions that it will examine in greater detail than were examined in the environmental impact statement. Notice of the hearing shall be given as provided in Section 21092. The hearing may be continued from time to time.

(B) Identify pertinent responsible agencies and trustee agencies and consult with those agencies prior to the public hearing as to the application of their regulatory policies and permitting standards to the proposed baseline for environmental analysis, as well as to the reuse plan and planned future nonmilitary land uses of the base. The affected agencies shall have not less than 30 days prior to the public hearing to review the proposed reuse plan and to submit their comments to the lead agency.

(C) At the close of the hearing, the lead agency shall state in writing how the lead agency intends to integrate the baseline for analysis with the reuse planning and environmental review process, taking into account the adopted environmental standards of the community, including, but not limited to, the applicable general plan, specific plan, and redevelopment plan, and including other applicable provisions of adopted congestion management plans, habitat conservation or natural communities conservation plans, integrated waste management plans, and county hazardous waste management plans.

(D) At the close of the hearing, the lead agency shall state, in writing, the specific economic or social reasons, including, but not limited to, new job creation, opportunities for employment of skilled workers, availability of low- and moderate-income housing, and economic continuity, which support the selection of the baseline.

(d) (1) Nothing in this section shall in any way limit the scope of a review or determination of significance of the presence of hazardous or toxic wastes, substances, or materials including, but not limited to, contaminated soils and groundwater, nor shall the regulation of hazardous or toxic wastes, substances, or materials be constrained by prior levels of activity that existed at the time that the federal agency decision to close the military base became final.

(2) This section does not apply to any project undertaken pursuant to Chapter 6.5 (commencing with Section 25100) of, or Chapter 6.8 (commencing with Section 25300) of, Division 20 of the Health and Safety Code, or pursuant to the Porter-Cologne Water Quality Control Act (Division 7 (commencing with Section 13000) of the Water Code).

(3) This section may apply to any reuse plan environmental impact report for which a notice of preparation pursuant to subdivision (a) of Section 21092 is issued within one year from the date that the federal record of decision was rendered for the military base closure or realignment and reuse, or prior to January 1, 1997, whichever is later, if the environmental impact report is completed and certified within five years from the date that the federal record of decision was rendered.

(e) All subsequent development at the military base shall be subject to all applicable federal, state, or local laws, including, but not limited to, those relating to air quality, water quality, traffic, threatened and endangered species, noise, and hazardous or toxic wastes, substances, or materials.

(Amended by Stats. 2004, Ch. 525, Sec. 1. Effective January 1, 2005.)



21083.9

(a) Notwithstanding Section 21080.4, 21104, or 21153, a lead agency shall call at least one scoping meeting for either of the following:

(1) A proposed project that may affect highways or other facilities under the jurisdiction of the Department of Transportation if the meeting is requested by the department. The lead agency shall call the scoping meeting as soon as possible, but not later than 30 days after receiving the request from the Department of Transportation.

(2) A project of statewide, regional, or areawide significance.

(b) The lead agency shall provide notice of at least one scoping meeting held pursuant to paragraph (2) of subdivision (a) to all of the following:

(1) A county or city that borders on a county or city within which the project is located, unless otherwise designated annually by agreement between the lead agency and the county or city.

(2) A responsible agency.

(3) A public agency that has jurisdiction by law with respect to the project.

(4) A transportation planning agency or public agency required to be consulted pursuant to Section 21092.4.

(5) A public agency, organization, or individual who has filed a written request for the notice.

(c) For a public agency, organization, or individual that is required to be provided notice of a lead agency public meeting, the requirement for notice of a scoping meeting pursuant to subdivision (b) may be met by including the notice of a scoping meeting in the public meeting notice.

(d) A scoping meeting that is held in the city or county within which the project is located pursuant to the federal National Environmental Policy Act of 1969 (42 U.S.C. Sec. 4321 et seq.) and the regulations adopted pursuant to that act shall be deemed to satisfy the requirement that a scoping meeting be held for a project subject to paragraph (2) of subdivision (a) if the lead agency meets the notice requirements of subdivision (b) or subdivision (c).

(e) The referral of a proposed action to adopt or substantially amend a general plan to a city or county pursuant to paragraph (1) of subdivision (a) of Section 65352 of the Government Code may be conducted concurrently with the scoping meeting required pursuant to this section, and the city or county may submit its comments as provided pursuant to subdivision (b) of that section at the scoping meeting.

(Amended by Stats. 2012, Ch. 218, Sec. 1. Effective January 1, 2013.)



21084

(a) The guidelines prepared and adopted pursuant to Section 21083 shall include a list of classes of projects that have been determined not to have a significant effect on the environment and that shall be exempt from this division. In adopting the guidelines, the Secretary of the Natural Resources Agency shall make a finding that the listed classes of projects referred to in this section do not have a significant effect on the environment.

(b) A project s greenhouse gas emissions shall not, in and of themselves, be deemed to cause an exemption adopted pursuant to subdivision (a) to be inapplicable if the project complies with all applicable regulations or requirements adopted to implement statewide, regional, or local plans consistent with Section 15183.5 of Title 14 of the California Code of Regulations.

(c) A project that may result in damage to scenic resources, including, but not limited to, trees, historic buildings, rock outcroppings, or similar resources, within a highway designated as an official state scenic highway, pursuant to Article 2.5 (commencing with Section 260) of Chapter 2 of Division 1 of the Streets and Highways Code, shall not be exempted from this division pursuant to subdivision (a). This subdivision does not apply to improvements as mitigation for a project for which a negative declaration has been approved or an environmental impact report has been certified.

(d) A project located on a site that is included on any list compiled pursuant to Section 65962.5 of the Government Code shall not be exempted from this division pursuant to subdivision (a).

(e) A project that may cause a substantial adverse change in the significance of a historical resource, as specified in Section 21084.1, shall not be exempted from this division pursuant to subdivision (a).

(Amended by Stats. 2013, Ch. 76, Sec. 175. Effective January 1, 2014.)



21084.1

A project that may cause a substantial adverse change in the significance of an historical resource is a project that may have a significant effect on the environment. For purposes of this section, an historical resource is a resource listed in, or determined to be eligible for listing in, the California Register of Historical Resources. Historical resources included in a local register of historical resources, as defined in subdivision (k) of Section 5020.1, or deemed significant pursuant to criteria set forth in subdivision (g) of Section 5024.1, are presumed to be historically or culturally significant for purposes of this section, unless the preponderance of the evidence demonstrates that the resource is not historically or culturally significant. The fact that a resource is not listed in, or determined to be eligible for listing in, the California Register of Historical Resources, not included in a local register of historical resources, or not deemed significant pursuant to criteria set forth in subdivision (g) of Section 5024.1 shall not preclude a lead agency from determining whether the resource may be an historical resource for purposes of this section.

(Added by Stats. 1992, Ch. 1075, Sec. 8. Effective January 1, 1993.)



21086

(a) A public agency may, at any time, request the addition or deletion of a class of projects, to the list designated pursuant to Section 21084. That request shall be made in writing to the Office of Planning and Research and shall include information supporting the public agency s position that the class of projects does, or does not, have a significant effect on the environment.

(b) The Office of Planning and Research shall review each request and, as soon as possible, shall submit its recommendation to the Secretary of the Resources Agency. Following the receipt of that recommendation, the Secretary of the Resources Agency may add or delete the class of projects to the list of classes of projects designated pursuant to Section 21084 that are exempt from the requirements of this division.

(c) The addition or deletion of a class of projects, as provided in this section, to the list specified in Section 21084 shall constitute an amendment to the guidelines adopted pursuant to Section 21083 and shall be adopted in the manner prescribed in Sections 21083 and 21084.

(Amended by Stats. 2004, Ch. 689, Sec. 2. Effective January 1, 2005.)



21088

The Secretary of the Resources Agency shall provide for the timely distribution to all public agencies of the guidelines and any amendments or changes thereto. In addition, the Secretary of the Resources Agency may provide for publication of a bulletin to provide public notice of the guidelines, or any amendments or changes thereto, and of the completion of environmental impact reports prepared in compliance with this division.

(Added by Stats. 1972, Ch. 1154.)



21089

(a) A lead agency may charge and collect a reasonable fee from a person proposing a project subject to this division in order to recover the estimated costs incurred by the lead agency in preparing a negative declaration or an environmental impact report for the project and for procedures necessary to comply with this division on the project. Litigation expenses, costs, and fees incurred in actions alleging noncompliance with this division under Section 21167 are not recoverable under this section.

(b) The Department of Fish and Game may charge and collect filing fees, as provided in Section 711.4 of the Fish and Game Code. Notwithstanding Section 21080.1, a finding required under Section 21081, or a project approved under a certified regulatory program authorized pursuant to Section 21080.5 is not operative, vested, or final until the filing fees required pursuant to Section 711.4 of the Fish and Game Code are paid.

(c) (1) A public agency may charge and collect a reasonable fee from members of the public for a copy of an environmental document not to exceed the cost of reproducing the environmental document. A public agency may provide the environmental document in an electronic format as provided pursuant to Section 6253.9 of the Government Code.

(2) For purposes of this subdivision, environmental document means an initial study, negative declaration, mitigated negative declaration, draft and final environmental impact report, a document prepared as a substitute for an environmental impact report, negative declaration, or mitigated negative declaration under a program certified pursuant to Section 21080.5, and a document prepared under the federal National Environmental Policy Act of 1969 (42 U.S.C. Sec. 4321 et seq.) and used by a state or local agency in the place of the initial study, negative declaration, mitigated negative declaration, or an environmental impact report.

(Amended by Stats. 2010, Ch. 210, Sec. 1. Effective January 1, 2011.)



21090

(a) An environmental impact report for a redevelopment plan may be a master environmental impact report, program environmental impact report, or a project environmental impact report. Any environmental impact report for a redevelopment plan shall specify the type of environmental impact report that is prepared for the redevelopment plan.

(b) If the environmental impact report for a redevelopment plan is a project environmental impact report, all public and private activities or undertakings pursuant to, or in furtherance of, a redevelopment plan shall be deemed to be a single project. However, further environmental review of any public or private activity or undertaking pursuant to, or in furtherance of, a redevelopment plan for which a project environmental impact report has been certified shall be conducted if any of the events specified in Section 21166 have occurred.

(Amended by Stats. 2002, Ch. 625, Sec. 3. Effective September 17, 2002.)



21090.1

For all purposes of this division, a geothermal exploratory project shall be deemed to be separate and distinct from any subsequent geothermal field development project as defined in Section 65928.5 of the Government Code.

(Added by Stats. 1978, Ch. 1271.)



21091

(a) The public review period for a draft environmental impact report may not be less than 30 days. If the draft environmental impact report is submitted to the State Clearinghouse for review, the review period shall be at least 45 days, and the lead agency shall provide a sufficient number of copies of the document to the State Clearinghouse for review and comment by state agencies.

(b) The public review period for a proposed negative declaration or proposed mitigated negative declaration may not be less than 20 days. If the proposed negative declaration or proposed mitigated negative declaration is submitted to the State Clearinghouse for review, the review period shall be at least 30 days, and the lead agency shall provide a sufficient number of copies of the document to the State Clearinghouse for review and comment by state agencies.

(c) (1) Notwithstanding subdivisions (a) and (b), if a draft environmental impact report, proposed negative declaration, or proposed mitigated negative declaration is submitted to the State Clearinghouse for review and the period of review by the State Clearinghouse is longer than the public review period established pursuant to subdivision (a) or (b), whichever is applicable, the public review period shall be at least as long as the period of review and comment by state agencies as established by the State Clearinghouse.

(2) The public review period and the state agency review period may, but are not required to, begin and end at the same time. Day one of the state agency review period shall be the date that the State Clearinghouse distributes the CEQA document to state agencies.

(3) If the submittal of a CEQA document is determined by the State Clearinghouse to be complete, the State Clearinghouse shall distribute the document within three working days from the date of receipt. The State Clearinghouse shall specify the information that will be required in order to determine the completeness of the submittal of a CEQA document.

(d) (1) The lead agency shall consider comments it receives on a draft environmental impact report, proposed negative declaration, or proposed mitigated negative declaration if those comments are received within the public review period.

(2) (A) With respect to the consideration of comments received on a draft environmental impact report, the lead agency shall evaluate comments on environmental issues that are received from persons who have reviewed the draft and shall prepare a written response pursuant to subparagraph (B). The lead agency may also respond to comments that are received after the close of the public review period.

(B) The written response shall describe the disposition of each significant environmental issue that is raised by commenters. The responses shall be prepared consistent with Section 15088 of Title 14 of the California Code of Regulations.

(3) (A) With respect to the consideration of comments received on a draft environmental impact report, proposed negative declaration, proposed mitigated negative declaration, or notice pursuant to Section 21080.4, the lead agency shall accept comments via email and shall treat email comments as equivalent to written comments.

(B) Any law or regulation relating to written comments received on a draft environmental impact report, proposed negative declaration, proposed mitigated negative declaration, or notice received pursuant to Section 21080.4, shall also apply to email comments received for those reasons.

(e) (1) Criteria for shorter review periods by the State Clearinghouse for documents that must be submitted to the State Clearinghouse shall be set forth in the written guidelines issued by the Office of Planning and Research and made available to the public.

(2) Those shortened review periods may not be less than 30 days for a draft environmental impact report and 20 days for a negative declaration.

(3) A request for a shortened review period shall only be made in writing by the decisionmaking body of the lead agency to the Office of Planning and Research. The decisionmaking body may designate by resolution or ordinance a person authorized to request a shortened review period. A designated person shall notify the decisionmaking body of this request.

(4) A request approved by the State Clearinghouse shall be consistent with the criteria set forth in the written guidelines of the Office of Planning and Research.

(5) A shortened review period may not be approved by the Office of Planning and Research for a proposed project of statewide, regional, or areawide environmental significance as determined pursuant to Section 21083.

(6) An approval of a shortened review period shall be given prior to, and reflected in, the public notice required pursuant to Section 21092.

(f) Prior to carrying out or approving a project for which a negative declaration has been adopted, the lead agency shall consider the negative declaration together with comments that were received and considered pursuant to paragraph (1) of subdivision (d).

(Amended by Stats. 2012, Ch. 548, Sec. 7. Effective January 1, 2013.)



21091.5

Notwithstanding subdivision (a) of Section 21091, or any other provision of this division, the public review period for a draft environmental impact report prepared for a proposed project involving the expansion or enlargement of a publicly owned airport requiring the acquisition of any tide and submerged lands or other lands subject to the public trust for commerce, navigation, or fisheries, or any interest therein, shall be not less than 120 days.

(Added by Stats. 2001, Ch. 534, Sec. 2. Effective January 1, 2002.)



21092

(a) A lead agency that is preparing an environmental impact report or a negative declaration or making a determination pursuant to subdivision (c) of Section 21157.1 shall provide public notice of that fact within a reasonable period of time prior to certification of the environmental impact report, adoption of the negative declaration, or making the determination pursuant to subdivision (c) of Section 21157.1.

(b) (1) The notice shall specify the period during which comments will be received on the draft environmental impact report or negative declaration, and shall include the date, time, and place of any public meetings or hearings on the proposed project, a brief description of the proposed project and its location, the significant effects on the environment, if any, anticipated as a result of the project, the address where copies of the draft environmental impact report or negative declaration, and all documents referenced in the draft environmental impact report or negative declaration, are available for review, and a description of how the draft environmental impact report or negative declaration can be provided in an electronic format.

(2) This section shall not be construed in any manner that results in the invalidation of an action because of the alleged inadequacy of the notice content if there has been substantial compliance with the notice content requirements of this section.

(3) The notice required by this section shall be given to the last known name and address of all organizations and individuals who have previously requested notice, and shall also be given by at least one of the following procedures:

(A) Publication, no fewer times than required by Section 6061 of the Government Code, by the public agency in a newspaper of general circulation in the area affected by the proposed project. If more than one area will be affected, the notice shall be published in the newspaper of largest circulation from among the newspapers of general circulation in those areas.

(B) Posting of notice by the lead agency on- and off-site in the area where the project is to be located.

(C) Direct mailing to the owners and occupants of contiguous property shown on the latest equalized assessment roll.

(c) For a project involving the burning of municipal wastes, hazardous waste, or refuse-derived fuel, including, but not limited to, tires, meeting the qualifications of subdivision (d), notice shall be given to all organizations and individuals who have previously requested notice and shall also be given by at least the procedures specified in subparagraphs (A), (B), and (C) of paragraph (3) of subdivision (b). In addition, notification shall be given by direct mailing to the owners and occupants of property within one-fourth of a mile of any parcel or parcels on which is located a project subject to this subdivision.

(d) The notice requirements of subdivision (c) apply to both of the following:

(1) The construction of a new facility.

(2) The expansion of an existing facility that burns hazardous waste which would increase its permitted capacity by more than 10 percent. For purposes of this paragraph, the amount of expansion of an existing facility shall be calculated by comparing the proposed facility capacity with whichever of the following is applicable:

(A) The facility capacity approved in the facility s hazardous waste facilities permit pursuant to Section 25200 of the Health and Safety Code or its grant of interim status pursuant to Section 25200.5 of the Health and Safety Code, or the facility capacity authorized in any state or local agency permit allowing the construction or operation of a facility for the burning of hazardous waste, granted before January 1, 1990.

(B) The facility capacity authorized in the facility s original hazardous waste facilities permit, grant of interim status, or any state or local agency permit allowing the construction or operation of a facility for the burning of hazardous waste, granted on or after January 1, 1990.

(e) The notice requirements specified in subdivision (b) or (c) shall not preclude a public agency from providing additional notice by other means if the agency so desires, or from providing the public notice required by this section at the same time and in the same manner as public notice otherwise required by law for the project.

(Amended by Stats. 2012, Ch. 162, Sec. 148. Effective January 1, 2013.)



21092.1

When significant new information is added to an environmental impact report after notice has been given pursuant to Section 21092 and consultation has occurred pursuant to Sections 21104 and 21153, but prior to certification, the public agency shall give notice again pursuant to Section 21092, and consult again pursuant to Sections 21104 and 21153 before certifying the environmental impact report.

(Added by Stats. 1984, Ch. 1514, Sec. 7.)



21092.2

(a) The notices required pursuant to Sections 21080.4, 21083.9, 21092, 21108, 21152, and 21161 shall be mailed to every person who has filed a written request for notices with either the clerk of the governing body or, if there is no governing body, the director of the agency. If the agency offers to provide the notices by email, upon filing a written request for notices, a person may request that the notices be provided to him or her by email. The request may also be filed with any other person designated by the governing body or director to receive these requests. The agency may require requests for notices to be annually renewed. The public agency may charge a fee, except to other public agencies, that is reasonably related to the costs of providing this service.

(b) Subdivision (a) shall not be construed in any manner that results in the invalidation of an action because of the failure of a person to receive a requested notice, if there has been substantial compliance with the requirements of this section.

(c) The notices required pursuant to Sections 21080.4 and 21161 shall be provided by the State Clearinghouse to any legislator in whose district the project has an environmental impact, if the legislator requests the notice and the State Clearinghouse has received it.

(Amended by Stats. 2012, Ch. 218, Sec. 2. Effective January 1, 2013.)



21092.3

The notices required pursuant to Sections 21080.4 and 21092 for an environmental impact report shall be posted in the office of the county clerk of each county in which the project will be located and shall remain posted for a period of 30 days. The notice required pursuant to Section 21092 for a negative declaration shall be so posted for a period of 20 days, unless otherwise required by law to be posted for 30 days. The county clerk shall post the notices within 24 hours of receipt.

(Amended by Stats. 1993, Ch. 1130, Sec. 13. Effective January 1, 1994.)



21092.4

(a) For a project of statewide, regional, or areawide significance, the lead agency shall consult with transportation planning agencies and public agencies that have transportation facilities within their jurisdictions that could be affected by the project. Consultation shall be conducted in the same manner as for responsible agencies pursuant to this division, and shall be for the purpose of the lead agency obtaining information concerning the project s effect on major local arterials, public transit, freeways, highways, overpasses, on-ramps, off-ramps, and rail transit service within the jurisdiction of a transportation planning agency or a public agency that is consulted by the lead agency. A transportation planning agency or public agency that provides information to the lead agency shall be notified of, and provided with copies of, environmental documents pertaining to the project.

(b) As used in this section, transportation facilities includes major local arterials and public transit within five miles of the project site and freeways, highways, overpasses, on-ramps, off-ramps, and rail transit service within 10 miles of the project site.

(Amended by Stats. 2008, Ch. 707, Sec. 2. Effective January 1, 2009.)



21092.5

(a) At least 10 days prior to certifying an environmental impact report, the lead agency shall provide a written proposed response to a public agency on comments made by that agency which conform with the requirements of this division. Proposed responses shall conform with the legal standards established for responses to comments on draft environmental impact reports. Copies of responses or the environmental document in which they are contained, prepared in conformance with other requirements of this division and the guidelines adopted pursuant to Section 21083, may be used to meet the requirements imposed by this section.

(b) The lead agency shall notify any public agency which comments on a negative declaration, of the public hearing or hearings, if any, on the project for which the negative declaration was prepared. If notice to the commenting public agency is provided pursuant to Section 21092, the notice shall satisfy the requirement of this subdivision.

(c) Nothing in this section requires the lead agency to respond to comments not received within the comment periods specified in this division, to reopen comment periods, or to delay acting on a negative declaration or environmental impact report.

(Added by Stats. 1991, Ch. 905, Sec. 2.)



21092.6

(a) The lead agency shall consult the lists compiled pursuant to Section 65962.5 of the Government Code to determine whether the project and any alternatives are located on a site which is included on any list. The lead agency shall indicate whether a site is on any list not already identified by the applicant. The lead agency shall specify the list and include the information in the statement required pursuant to subdivision (f) of Section 65962.5 of the Government Code, in the notice required pursuant to Section 21080.4, a negative declaration, and a draft environmental impact report. The requirement in this section to specify any list shall not be construed to limit compliance with this division.

(b) If a project or any alternatives are located on a site which is included on any of the lists compiled pursuant to Section 65962.5 of the Government Code and the lead agency did not accurately specify or did not specify any list pursuant to subdivision (a), the California Environmental Protection Agency shall notify the lead agency specifying any list with the site when it receives notice pursuant to Section 21080.4, a negative declaration, and a draft environmental impact report. The California Environmental Protection Agency shall not be liable for failure to notify the lead agency pursuant to this subdivision.

(Amended by Stats. 2012, Ch. 548, Sec. 8. Effective January 1, 2013.)



21093

(a) The Legislature finds and declares that tiering of environmental impact reports will promote construction of needed housing and other development projects by (1) streamlining regulatory procedures, (2) avoiding repetitive discussions of the same issues in successive environmental impact reports, and (3) ensuring that environmental impact reports prepared for later projects which are consistent with a previously approved policy, plan, program, or ordinance concentrate upon environmental effects which may be mitigated or avoided in connection with the decision on each later project. The Legislature further finds and declares that tiering is appropriate when it helps a public agency to focus upon the issues ripe for decision at each level of environmental review and in order to exclude duplicative analysis of environmental effects examined in previous environmental impact reports.

(b) To achieve this purpose, environmental impact reports shall be tiered whenever feasible, as determined by the lead agency.

(Amended by Stats. 1985, Ch. 418, Sec. 1.)



21094

(a) (1) If a prior environmental impact report has been prepared and certified for a program, plan, policy, or ordinance, the lead agency for a later project that meets the requirements of this section shall examine significant effects of the later project upon the environment by using a tiered environmental impact report, except that the report on the later project is not required to examine those effects that the lead agency determines were either of the following:

(A) Mitigated or avoided pursuant to paragraph (1) of subdivision (a) of Section 21081 as a result of the prior environmental impact report.

(B) Examined at a sufficient level of detail in the prior environmental impact report to enable those effects to be mitigated or avoided by site-specific revisions, the imposition of conditions, or by other means in connection with the approval of the later project.

(2) If a prior environmental impact report has been prepared and certified for a program, plan, policy, or ordinance, and the lead agency makes a finding of overriding consideration pursuant to subdivision (b) of Section 21081, the lead agency for a later project that uses a tiered environmental impact report from that program, plan, policy, or ordinance may incorporate by reference that finding of overriding consideration if all of the following conditions are met:

(A) The lead agency determines that the project s significant impacts on the environment are not greater than or different from those identified in the prior environmental impact report.

(B) The lead agency incorporates into the later project all the applicable mitigation measures identified by the prior environmental impact report.

(C) The prior finding of overriding considerations was not based on a determination that mitigation measures should be identified and approved in a subsequent environmental review.

(D) The prior environmental impact report was certified not more than three years before the date findings are made pursuant to Section 21081 for the later project.

(E) The lead agency has determined that the mitigation measures or alternatives found to be infeasible in the prior environmental impact report pursuant to paragraph (3) of subdivision (a) of Section 21081 remain infeasible based on the criteria set forth in that section.

(b) This section applies only to a later project that the lead agency determines is all of the following:

(1) Consistent with the program, plan, policy, or ordinance for which an environmental impact report has been prepared and certified.

(2) Consistent with applicable local land use plans and zoning of the city, county, or city and county in which the later project would be located.

(3) Not subject to Section 21166.

(c) For purposes of compliance with this section, an initial study shall be prepared to assist the lead agency in making the determinations required by this section. The initial study shall analyze whether the later project may cause significant effects on the environment that were not examined in the prior environmental impact report.

(d) All public agencies that propose to carry out or approve the later project may utilize the prior environmental impact report and the environmental impact report on the later project to fulfill the requirements of Section 21081.

(e) (1) If a lead agency determines pursuant to this subdivision that a cumulative effect has been adequately addressed in a prior environmental impact report, that cumulative effect is not required to be examined in a later environmental impact report, mitigated negative declaration, or negative declaration for purposes of subparagraph (B) of paragraph (1) of subdivision (a).

(2) When assessing whether there is new significant cumulative effect, the lead agency shall consider whether the incremental effects of the project are cumulatively considerable.

(3) (A) For purposes of paragraph (2), if the lead agency determines the incremental effects of the project are significant when viewed in connection with the effects of past, present, and probable future projects, the incremental effects of a project are cumulatively considerable.

(B) If the lead agency determines incremental effects of a project are cumulatively considerable, the later environmental impact report, mitigated negative declaration, or negative declaration shall examine those effects.

(4) If the lead agency makes one of the following determinations, the cumulative effects of a project are adequately addressed for purposes of paragraph (1):

(A) The cumulative effect has been mitigated or avoided as a result of the prior environmental impact report and findings adopted pursuant to paragraph (1) of subdivision (a) of Section 21081 as a result of the prior environmental impact report.

(B) The cumulative effect has been examined at a sufficient level of detail in the prior environmental impact report to enable the effect to be mitigated or avoided by site-specific revisions, the imposition of conditions, or by other means in connection with the approval of the later project.

(f) If tiering is used pursuant to this section, an environmental impact report prepared for a later project shall refer to the prior environmental impact report and state where a copy of the prior environmental impact report may be examined.

(g) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended (as amended by Stats. 2010, Ch. 496, Sec. 3.5) by Stats. 2012, Ch. 548, Sec. 9. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Stats. 2010, Ch. 496, Sec. 4.)



21094

(a) Where a prior environmental impact report has been prepared and certified for a program, plan, policy, or ordinance, the lead agency for a later project that meets the requirements of this section shall examine significant effects of the later project upon the environment by using a tiered environmental impact report, except that the report on the later project is not required to examine those effects that the lead agency determines were either of the following:

(1) Mitigated or avoided pursuant to paragraph (1) of subdivision (a) of Section 21081 as a result of the prior environmental impact report.

(2) Examined at a sufficient level of detail in the prior environmental impact report to enable those effects to be mitigated or avoided by site-specific revisions, the imposition of conditions, or by other means in connection with the approval of the later project.

(b) This section applies only to a later project that the lead agency determines is all of the following:

(1) Consistent with the program, plan, policy, or ordinance for which an environmental impact report has been prepared and certified.

(2) Consistent with applicable local land use plans and zoning of the city, county, or city and county in which the later project would be located.

(3) Not subject to Section 21166.

(c) For purposes of compliance with this section, an initial study shall be prepared to assist the lead agency in making the determinations required by this section. The initial study shall analyze whether the later project may cause significant effects on the environment that were not examined in the prior environmental impact report.

(d) All public agencies that propose to carry out or approve the later project may utilize the prior environmental impact report and the environmental impact report on the later project to fulfill the requirements of Section 21081.

(e) When tiering is used pursuant to this section, an environmental impact report prepared for a later project shall refer to the prior environmental impact report and state where a copy of the prior environmental impact report may be examined.

(f) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 3.5) and added by Stats. 2010, Ch. 496, Sec. 4. Effective September 29, 2010. Section operative January 1, 2016, by its own provisions.)



21094.5

(a) (1) If an environmental impact report was certified for a planning level decision of a city or county, the application of this division to the approval of an infill project shall be limited to the effects on the environment that (A) are specific to the project or to the project site and were not addressed as significant effects in the prior environmental impact report or (B) substantial new information shows the effects will be more significant than described in the prior environmental impact report. A lead agency s determination pursuant to this section shall be supported by substantial evidence.

(2) An effect of a project upon the environment shall not be considered a specific effect of the project or a significant effect that was not considered significant in a prior environmental impact report, or an effect that is more significant than was described in the prior environmental impact report if uniformly applicable development policies or standards adopted by the city, county, or the lead agency, would apply to the project and the lead agency makes a finding, based upon substantial evidence, that the development policies or standards will substantially mitigate that effect.

(b) If an infill project would result in significant effects that are specific to the project or the project site, or if the significant effects of the infill project were not addressed in the prior environmental impact report, or are more significant than the effects addressed in the prior environmental impact report, and if a mitigated negative declaration or a sustainable communities environmental assessment could not be otherwise adopted, an environmental impact report prepared for the project analyzing those effects shall be limited as follows:

(1) Alternative locations, densities, and building intensities to the project need not be considered.

(2) Growth inducing impacts of the project need not be considered.

(c) This section applies to an infill project that satisfies both of the following:

(1) The project satisfies any of the following:

(A) Is consistent with the general use designation, density, building intensity, and applicable policies specified for the project area in either a sustainable communities strategy or an alternative planning strategy for which the State Air Resources Board, pursuant to subparagraph (H) of paragraph (2) of subdivision (b) of Section 65080 of the Government Code, has accepted a metropolitan planning organization s determination that the sustainable communities strategy or the alternative planning strategy would, if implemented, achieve the greenhouse gas emission reduction targets.

(B) Consists of a small walkable community project located in an area designated by a city for that purpose.

(C) Is located within the boundaries of a metropolitan planning organization that has not yet adopted a sustainable communities strategy or alternative planning strategy, and the project has a residential density of at least 20 units per acre or a floor area ratio of at least 0.75.

(2) Satisfies all applicable statewide performance standards contained in the guidelines adopted pursuant to Section 21094.5.5.

(d) This section applies after the Secretary of the Natural Resources Agency adopts and certifies the guidelines establishing statewide standards pursuant to Section 21094.5.5.

(e) For the purposes of this section, the following terms mean the following:

(1) Infill project means a project that meets the following conditions:

(A) Consists of any one, or combination, of the following uses:

(i) Residential.

(ii) Retail or commercial, where no more than one-half of the project area is used for parking.

(iii) A transit station.

(iv) A school.

(v) A public office building.

(B) Is located within an urban area on a site that has been previously developed, or on a vacant site where at least 75 percent of the perimeter of the site adjoins, or is separated only by an improved public right-of-way from, parcels that are developed with qualified urban uses.

(2) Planning level decision means the enactment or amendment of a general plan, community plan, specific plan, or zoning code.

(3) Prior environmental impact report means the environmental impact report certified for a planning level decision, as supplemented by any subsequent or supplemental environmental impact reports, negative declarations, or addenda to those documents.

(4) Small walkable community project means a project that is in an incorporated city, which is not within the boundary of a metropolitan planning organization and that satisfies the following requirements:

(A) Has a project area of approximately one-quarter mile diameter of contiguous land completely within the existing incorporated boundaries of the city.

(B) Has a project area that includes a residential area adjacent to a retail downtown area.

(C) The project has a density of at least eight dwelling units per acre or a floor area ratio for retail or commercial use of not less than 0.50.

(5) Urban area includes either an incorporated city or an unincorporated area that is completely surrounded by one or more incorporated cities that meets both of the following criteria:

(A) The population of the unincorporated area and the population of the surrounding incorporated cities equal a population of 100,000 or more.

(B) The population density of the unincorporated area is equal to, or greater than, the population density of the surrounding cities.

(Added by Stats. 2011, Ch. 469, Sec. 6. Effective January 1, 2012.)



21094.5.5

(a) On or before July 1, 2012, the Office of Planning and Research shall prepare, develop, and transmit to the Natural Resources Agency for certification and adoption guidelines for the implementation of Section 21094.5 and the Secretary of the Natural Resources Agency, on or before January 1, 2013, shall certify and adopt the guidelines.

(b) The guidelines prepared pursuant to this section shall include statewide standards for infill projects that may be amended from time to time and promote all of the following:

(1) The implementation of the land use and transportation policies in the Sustainable Communities and Climate Protection Act of 2008 (Chapter 728 of the Statutes of 2008).

(2) The state planning priorities specified in Section 65041.1 of the Government Code and in the most recently adopted Environmental Goals and Policy Report issued by the Office of Planning and Research supporting infill development.

(3) The reduction of greenhouse gas emissions under the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code).

(4) The reduction in per capita water use pursuant to Section 10608.16 of the Water Code.

(5) The creation of a transit village development district consistent with Section 65460.1 of the Government Code.

(6) Substantial energy efficiency improvements, including improvements to projects related to transportation energy.

(7) Protection of public health, including the health of vulnerable populations from air or water pollution, or soil contamination.

(c) The standards for projects on infill sites shall be updated as frequently as necessary to ensure the protection of the environment.

(Added by Stats. 2011, Ch. 469, Sec. 7. Effective January 1, 2012.)



21095

(a) The Resources Agency, in consultation with the Office of Planning and Research, shall develop an amendment to Appendix G of the state guidelines, for adoption pursuant to Section 21083, to provide lead agencies an optional methodology to ensure that significant effects on the environment of agricultural land conversions are quantitatively and consistently considered in the environmental review process.

(b) The Department of Conservation, in consultation with the United States Department of Agriculture pursuant to Section 658.6 of Title 7 of the Code of Federal Regulations, and in consultation with the Resources Agency and the Office of Planning and Research, shall develop a state model land evaluation and site assessment system, contingent upon the availability of funding from non-General Fund sources. The department shall seek funding for that purpose from non-General Fund sources, including, but not limited to, the United States Department of Agriculture.

(c) In lieu of developing an amendment to Appendix G of the state guidelines pursuant to subdivision (a), the Resources Agency may adopt the state model land evaluation and site assessment system developed pursuant to subdivision (b) as that amendment to Appendix G.

(Added by Stats. 1993, Ch. 812, Sec. 4. Effective January 1, 1994.)



21096

(a) If a lead agency prepares an environmental impact report for a project situated within airport land use compatibility plan boundaries, or, if an airport land use compatibility plan has not been adopted, for a project within two nautical miles of a public airport or public use airport, the Airport Land Use Planning Handbook published by the Division of Aeronautics of the Department of Transportation, in compliance with Section 21674.5 of the Public Utilities Code and other documents, shall be utilized as technical resources to assist in the preparation of the environmental impact report as the report relates to airport-related safety hazards and noise problems.

(b) A lead agency shall not adopt a negative declaration for a project described in subdivision (a) unless the lead agency considers whether the project will result in a safety hazard or noise problem for persons using the airport or for persons residing or working in the project area.

(Amended by Stats. 2002, Ch. 438, Sec. 8.5. Effective January 1, 2003.)



21098

(a) For the purposes of this section, the following terms have the following meanings:

(1) Low-level flight path includes any flight path for any aircraft owned, maintained, or that is under the jurisdiction of the United States Department of Defense that flies lower than 1,500 feet above ground level, as indicated in the United States Department of Defense Flight Information Publication, Area Planning Military Training Routes: North and South America (AP/1B) published by the United States National Imagery and Mapping Agency.

(2) Military impact zone includes any area, including airspace, that meets both of the following criteria:

(A) Is within two miles of a military installation, including, but not limited to, any base, military airport, camp, post, station, yard, center, homeport facility for a ship, or any other military activity center that is under the jurisdiction of the United States Department of Defense.

(B) Covers greater than 500 acres of unincorporated land, or greater than 100 acres of city incorporated land.

(3) Military service means any branch of the United States Armed Forces.

(4) Special use airspace means the land area underlying the airspace that is designated for training, research, development, or evaluation for a military service, as that land area is established by the United States Department of Defense Flight Information Publication, Area Planning: Special Use Airspace: North and South America (AP/1A) published by the United States National Imagery and Mapping Agency.

(b) If the United States Department of Defense or a military service notifies a lead agency of the contact office and address for the military service and the specific boundaries of a low-level flight path, military impact zone, or special use airspace, the lead agency shall submit notices, as required pursuant to Sections 21080.4 and 21092, to the military service if the project is within those boundaries and any of the following apply:

(1) The project includes a general plan amendment.

(2) The project is of statewide, regional, or areawide significance.

(3) The project is required to be referred to the airport land use commission, or appropriately designated body, pursuant to Article 3.5 (commencing with Section 21670) of Chapter 4 of Part 1 of Division 9 of the Public Utilities Code.

(c) The requirement to submit notices imposed by this section does not apply to any of the following:

(1) Response actions taken pursuant to Chapter 6.8 (commencing with Section 25300) of Division 20 of the Health and Safety Code.

(2) Response actions taken pursuant to Chapter 6.85 (commencing with Section 25396) of Division 20 of the Health and Safety Code.

(3) Sites subject to corrective action orders issued pursuant to Section 25187 of the Health and Safety Code.

(d) (1) The effect or potential effect that a project may have on military activities does not itself constitute an adverse effect on the environment for the purposes of this division.

(2) Notwithstanding paragraph (1), a project s impact on military activities may cause, or be associated with, adverse effects on the environment that are subject to the requirements of this division, including, but not limited to, Section 21081.

(Amended by Stats. 2003, Ch. 62, Sec. 250. Effective January 1, 2004.)






CHAPTER 2.7. Modernization of Transportation Analysis for Transit-Oriented Infill Projects

21099

(a) For purposes of this section, the following terms mean the following:

(1) Employment center project means a project located on property zoned for commercial uses with a floor area ratio of no less than 0.75 and that is located within a transit priority area.

(2) Floor area ratio means the ratio of gross building area of the development, excluding structured parking areas, proposed for the project divided by the net lot area.

(3) Gross building area means the sum of all finished areas of all floors of a building included within the outside faces of its exterior walls.

(4) Infill site means a lot located within an urban area that has been previously developed, or on a vacant site where at least 75 percent of the perimeter of the site adjoins, or is separated only by an improved public right-of-way from, parcels that are developed with qualified urban uses.

(5) Lot means all parcels utilized by the project.

(6) Net lot area means the area of a lot, excluding publicly dedicated land and private streets that meet local standards, and other public use areas as determined by the local land use authority.

(7) Transit priority area means an area within one-half mile of a major transit stop that is existing or planned, if the planned stop is scheduled to be completed within the planning horizon included in a Transportation Improvement Program adopted pursuant to Section 450.216 or 450.322 of Title 23 of the Code of Federal Regulations.

(b) (1) The Office of Planning and Research shall prepare, develop, and transmit to the Secretary of the Natural Resources Agency for certification and adoption proposed revisions to the guidelines adopted pursuant to Section 21083 establishing criteria for determining the significance of transportation impacts of projects within transit priority areas. Those criteria shall promote the reduction of greenhouse gas emissions, the development of multimodal transportation networks, and a diversity of land uses. In developing the criteria, the office shall recommend potential metrics to measure transportation impacts that may include, but are not limited to, vehicle miles traveled, vehicle miles traveled per capita, automobile trip generation rates, or automobile trips generated. The office may also establish criteria for models used to analyze transportation impacts to ensure the models are accurate, reliable, and consistent with the intent of this section.

(2) Upon certification of the guidelines by the Secretary of the Natural Resources Agency pursuant to this section, automobile delay, as described solely by level of service or similar measures of vehicular capacity or traffic congestion shall not be considered a significant impact on the environment pursuant to this division, except in locations specifically identified in the guidelines, if any.

(3) This subdivision does not relieve a public agency of the requirement to analyze a project s potentially significant transportation impacts related to air quality, noise, safety, or any other impact associated with transportation. The methodology established by these guidelines shall not create a presumption that a project will not result in significant impacts related to air quality, noise, safety, or any other impact associated with transportation. Notwithstanding the foregoing, the adequacy of parking for a project shall not support a finding of significance pursuant to this section.

(4) This subdivision does not preclude the application of local general plan policies, zoning codes, conditions of approval, thresholds, or any other planning requirements pursuant to the police power or any other authority.

(5) On or before July 1, 2014, the Office of Planning and Research shall circulate a draft revision prepared pursuant to paragraph (1).

(c) (1) The Office of Planning and Research may adopt guidelines pursuant to Section 21083 establishing alternative metrics to the metrics used for traffic levels of service for transportation impacts outside transit priority areas. The alternative metrics may include the retention of traffic levels of service, where appropriate and as determined by the office.

(2) This subdivision shall not affect the standard of review that would apply to the new guidelines adopted pursuant to this section.

(d) (1) Aesthetic and parking impacts of a residential, mixed-use residential, or employment center project on an infill site within a transit priority area shall not be considered significant impacts on the environment.

(2) (A) This subdivision does not affect, change, or modify the authority of a lead agency to consider aesthetic impacts pursuant to local design review ordinances or other discretionary powers provided by other laws or policies.

(B) For the purposes of this subdivision, aesthetic impacts do not include impacts on historical or cultural resources.

(e) This section does not affect the authority of a public agency to establish or adopt thresholds of significance that are more protective of the environment.

(Added by Stats. 2013, Ch. 386, Sec. 5. Effective January 1, 2014.)






CHAPTER 3. State Agencies, Boards and Commissions

21100

(a) All lead agencies shall prepare, or cause to be prepared by contract, and certify the completion of, an environmental impact report on any project which they propose to carry out or approve that may have a significant effect on the environment. Whenever feasible, a standard format shall be used for environmental impact reports.

(b) The environmental impact report shall include a detailed statement setting forth all of the following:

(1) All significant effects on the environment of the proposed project.

(2) In a separate section:

(A) Any significant effect on the environment that cannot be avoided if the project is implemented.

(B) Any significant effect on the environment that would be irreversible if the project is implemented.

(3) Mitigation measures proposed to minimize significant effects on the environment, including, but not limited to, measures to reduce the wasteful, inefficient, and unnecessary consumption of energy.

(4) Alternatives to the proposed project.

(5) The growth-inducing impact of the proposed project.

(c) The report shall also contain a statement briefly indicating the reasons for determining that various effects on the environment of a project are not significant and consequently have not been discussed in detail in the environmental impact report.

(d) For purposes of this section, any significant effect on the environment shall be limited to substantial, or potentially substantial, adverse changes in physical conditions which exist within the area as defined in Section 21060.5.

(e) Previously approved land use documents, including, but not limited to, general plans, specific plans, and local coastal plans, may be used in cumulative impact analysis.

(Amended by Stats. 1994, Ch. 1230, Sec. 9. Effective September 30, 1994.)



21100.1

The information described in subparagraph (B) of paragraph (2) of subdivision (b) of Section 21100 shall be required only in environmental impact reports prepared in connection with the following:

(a) The adoption, amendment, or enactment of a plan, policy, or ordinance of a public agency.

(b) The adoption by a local agency formation commission of a resolution making determinations.

(c) A project which will be subject to the requirement for preparing an environmental impact statement pursuant to the requirements of the National Environmental Policy Act of 1969.

(Amended by Stats. 1994, Ch. 1230, Sec. 10. Effective September 30, 1994.)



21100.2

(a) (1) For projects described in subdivision (c) of Section 21065, each state agency shall establish, by resolution or order, time limits that do not exceed the following:

(A) One year for completing and certifying environmental impact reports.

(B) One hundred eighty days for completing and adopting negative declarations.

(2) The time limits specified in paragraph (1) shall apply only to those circumstances in which the state agency is the lead agency for a project. These resolutions or orders may establish different time limits for different types or classes of projects, but all limits shall be measured from the date on which an application requesting approval of the project is received and accepted as complete by the state agency.

(3) No application for a project may be deemed incomplete for lack of a waiver of time periods prescribed in state regulations.

(4) The resolutions or orders required by this section may provide for a reasonable extension of the time period in the event that compelling circumstances justify additional time and the project applicant consents thereto.

(b) If a draft environmental impact report, environmental impact report, or focused environmental impact report is prepared under a contract to a state agency, the contract shall be executed within 45 days from the date on which the state agency sends a notice of preparation pursuant to Section 21080.4. The state agency may take longer to execute the contract if the project applicant and the state agency mutually agree to an extension of the time limit provided by this subdivision.

(c) (1) A public agency may establish a process that would allow an applicant for a natural gas pipeline safety enhancement activity to elect to pay additional fees to be used by the public agency in determining whether to approve a natural gas pipeline safety enhancement activity by entering into a contract with one or more third parties to assist the public agency to perform the analysis, consistent with Article VII of the California Constitution and Section 19130 of the Government Code and the charter of a chartered city or county, as applicable. The public agency may, but is not required to, offer an applicant the option to pay those fees and subject a project to this process.

(2) All fees paid by a natural gas pipeline safety enhancement activity applicant shall be used exclusively for analysis of that applicant s application for certification.

(3) For purposes of this section, natural gas pipeline safety enhancement activity has the same meaning as defined in paragraph (1) of subdivision (d) of Section 21080.21.

(d) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2012, Ch. 487, Sec. 4. Effective September 23, 2012. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 5 of Ch. 487.)



21100.2

(a) (1) For projects described in subdivision (c) of Section 21065, each state agency shall establish, by resolution or order, time limits that do not exceed the following:

(A) One year for completing and certifying environmental impact reports.

(B) One hundred eighty days for completing and adopting negative declarations.

(2) The time limits specified in paragraph (1) shall apply only to those circumstances in which the state agency is the lead agency for a project. These resolutions or orders may establish different time limits for different types or classes of projects, but all limits shall be measured from the date on which an application requesting approval of the project is received and accepted as complete by the state agency.

(3) No application for a project may be deemed incomplete for lack of a waiver of time periods prescribed in state regulations.

(4) The resolutions or orders required by this section may provide for a reasonable extension of the time period in the event that compelling circumstances justify additional time and the project applicant consents thereto.

(b) If a draft environmental impact report, environmental impact report, or focused environmental impact report is prepared under a contract to a state agency, the contract shall be executed within 45 days from the date on which the state agency sends a notice of preparation pursuant to Section 21080.4. The state agency may take longer to execute the contract if the project applicant and the state agency mutually agree to an extension of the time limit provided by this subdivision.

(c) This section shall become operative January 1, 2018.

(Repealed (in Sec. 4) and added by Stats. 2012, Ch. 487, Sec. 5. Effective September 23, 2012. Section operative January 1, 2018, by its own provisions.)



21101

In regard to any proposed federal project in this state which may have a significant effect on the environment and on which the state officially comments, the state officials responsible for such comments shall include in their report a detailed statement setting forth the matters specified in Section 21100 prior to transmitting the comments of the state to the federal government. No report shall be transmitted to the federal government unless it includes such a detailed statement as to the matters specified in Section 21100.

(Added by Stats. 1970, Ch. 1433.)



21102

No state agency, board, or commission shall request funds, nor shall any state agency, board, or commission which authorizes expenditures of funds, other than funds appropriated in the Budget Act, authorize funds for expenditure for any project, other than a project involving only feasibility or planning studies for possible future actions which the agency, board, or commission has not approved, adopted or funded, which may have a significant effect on the environment unless such request or authorization is accompanied by an environmental impact report.

Feasibility and planning studies exempted by this section from the preparation of an environmental impact report shall nevertheless include consideration of environmental factors.

(Amended by Stats. 1972, Ch. 1154.)



21104

(a) Prior to completing an environmental impact report, the state lead agency shall consult with, and obtain comments from, each responsible agency, trustee agency, any public agency that has jurisdiction by law with respect to the project, and any city or county that borders on a city or county within which the project is located unless otherwise designated annually by agreement between the state lead agency and the city or county, and may consult with any person who has special expertise with respect to any environmental impact involved. In the case of a project described in subdivision (c) of Section 21065, the state lead agency shall, upon the request of the applicant, provide for early consultation to identify the range of actions, alternatives, mitigation measures, and significant effects to be analyzed in depth in the environmental impact report. The state lead agency may consult with persons identified by the applicant who the applicant believes will be concerned with the environmental effects of the project and may consult with members of the public who have made a written request to be consulted on the project. A request by the applicant for early consultation shall be made not later than 30 days after the determination required by Section 21080.1 with respect to the project.

(b) The state lead agency shall consult with, and obtain comments from, the State Air Resources Board in preparing an environmental impact report on a highway or freeway project, as to the air pollution impact of the potential vehicular use of the highway or freeway.

(c) A responsible agency or other public agency shall only make substantive comments regarding those activities involved in a project that are within an area of expertise of the agency or that are required to be carried out or approved by the agency. Those comments shall be supported by specific documentation.

(Amended by Stats. 2004, Ch. 744, Sec. 3. Effective January 1, 2005.)



21104.2

The state lead agency shall consult with, and obtain written findings from, the Department of Fish and Game in preparing an environmental impact report on a project, as to the impact of the project on the continued existence of any endangered species or threatened species pursuant to Article 4 (commencing with Section 2090) of Chapter 1.5 of Division 3 of the Fish and Game Code.

(Added by Stats. 1984, Ch. 1240, Sec. 3.)



21105

The state lead agency shall include the environmental impact report as a part of the regular project report used in the existing review and budgetary process. It shall be available to the Legislature. It shall also be available for inspection by any member of the general public, who may secure a copy thereof by paying for the actual cost of such a copy. It shall be filed by the state lead agency with the appropriate local planning agency of any city, county, or city and county which will be affected by the project.

(Amended by Stats. 1977, Ch. 1200.)



21106

All state agencies, boards, and commissions shall request in their budgets the funds necessary to protect the environment in relation to problems caused by their activities.

(Added by Stats. 1970, Ch. 1433.)



21108

(a) If a state agency approves or determines to carry out a project that is subject to this division, the state agency shall file notice of that approval or that determination with the Office of Planning and Research. The notice shall identify the person or persons in subdivision (b) or (c) of Section 21065, as reflected in the agency s record of proceedings, and indicate the determination of the state agency whether the project will, or will not, have a significant effect on the environment and shall indicate whether an environmental impact report has been prepared pursuant to this division.

(b) If a state agency determines that a project is not subject to this division pursuant to subdivision (b) of Section 21080 or Section 21172, and the state agency approves or determines to carry out the project, the state agency or the person specified in subdivision (b) or (c) of Section 21065 may file notice of the determination with the Office of Planning and Research. A notice filed pursuant to this subdivision shall identify the person or persons in subdivision (b) or (c) of Section 21065, as reflected in the agency s record of proceedings. A notice filed pursuant to this subdivision by a person specified in subdivision (b) or (c) of Section 21065 shall have a certificate of determination attached to it issued by the state agency responsible for making the determination that the project is not subject to this division pursuant to subdivision (b) of Section 21080 or pursuant to Section 21172. The certificate of determination may be in the form of a certified copy of an existing document or record of the state agency.

(c) A notice filed pursuant to this section shall be available for public inspection, and a list of these notices shall be posted on a weekly basis in the Office of Planning and Research. Each list shall remain posted for a period of 30 days. The Office of Planning and Research shall retain each notice for not less than 12 months.

(Amended by Stats. 2012, Ch. 162, Sec. 149. Effective January 1, 2013.)






CHAPTER 4. Local Agencies

21150

State agencies, boards, and commissions, responsible for allocating state or federal funds on a project-by-project basis to local agencies for any project which may have a significant effect on the environment, shall require from the responsible local governmental agency a detailed statement setting forth the matters specified in Section 21100 prior to the allocation of any funds other than funds solely for projects involving only feasibility or planning studies for possible future actions which the agency, board, or commission has not approved, adopted, or funded.

(Amended by Stats. 1972, Ch. 1154.)



21151

(a) All local agencies shall prepare, or cause to be prepared by contract, and certify the completion of, an environmental impact report on any project that they intend to carry out or approve which may have a significant effect on the environment. When a report is required by Section 65402 of the Government Code, the environmental impact report may be submitted as a part of that report.

(b) For purposes of this section, any significant effect on the environment shall be limited to substantial, or potentially substantial, adverse changes in physical conditions which exist within the area as defined in Section 21060.5.

(c) If a nonelected decisionmaking body of a local lead agency certifies an environmental impact report, approves a negative declaration or mitigated negative declaration, or determines that a project is not subject to this division, that certification, approval, or determination may be appealed to the agency s elected decisionmaking body, if any.

(Amended by Stats. 2002, Ch. 1121, Sec. 2. Effective January 1, 2003.)



21151.1

(a) Notwithstanding paragraph (6) of subdivision (b) of Section 21080, or Section 21080.5 or 21084, or any other provision of law, except as provided in this section, a lead agency shall prepare or cause to be prepared by contract, and certify the completion of, an environmental impact report or, if appropriate, a modification, addendum, or supplement to an existing environmental impact report, for a project involving any of the following:

(1) The burning of municipal wastes, hazardous waste, or refuse-derived fuel, including, but not limited to, tires, if the project is either of the following:

(A) The construction of a new facility.

(B) The expansion of an existing facility that burns hazardous waste that would increase its permitted capacity by more than 10 percent.

(2) The initial issuance of a hazardous waste facilities permit to a land disposal facility, as defined in subdivision (d) of Section 25199.1 of the Health and Safety Code.

(3) The initial issuance of a hazardous waste facilities permit pursuant to Section 25200 of the Health and Safety Code to an offsite large treatment facility, as defined pursuant to subdivision (d) of Section 25205.1 of the Health and Safety Code.

(4) A base reuse plan as defined in Section 21083.8.1. The Legislature hereby finds that no reimbursement is required pursuant to Section 6 of Article XIII?B of the California Constitution for an environmental impact report for a base reuse plan if an environmental impact report is otherwise required for that base reuse plan pursuant to any other provision of this division.

(b) For purposes of clause (ii) of subparagraph (A) of paragraph (1) of subdivision (a), the amount of expansion of an existing facility shall be calculated by comparing the proposed facility capacity with whichever of the following is applicable:

(1) The facility capacity authorized in the facility s hazardous waste facilities permit pursuant to Section 25200 of the Health and Safety Code or its grant of interim status pursuant to Section 25200.5 of the Health and Safety Code, or the facility capacity authorized in a state or local agency permit allowing the construction or operation of a facility for the burning of hazardous waste, granted before January 1, 1990.

(2) The facility capacity authorized in the facility s original hazardous waste facilities permit, grant of interim status, or a state or local agency permit allowing the construction or operation of a facility for the burning of hazardous waste, granted on or after January 1, 1990.

(c) For purposes of paragraphs (2) and (3) of subdivision (a), the initial issuance of a hazardous waste facilities permit does not include the issuance of a closure or postclosure permit pursuant to Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code.

(d) Paragraph (1) of subdivision (a) does not apply to a project that does any of the following:

(1) Exclusively burns digester gas produced from manure or any other solid or semisolid animal waste.

(2) Exclusively burns methane gas produced from a disposal site, as defined in Section 40122, that is used only for the disposal of solid waste, as defined in Section 40191.

(3) Exclusively burns forest, agricultural, wood, or other biomass wastes.

(4) Exclusively burns hazardous waste in an incineration unit that is transportable and that is either at a site for not longer than three years or is part of a remedial or removal action. For purposes of this paragraph, transportable means any equipment that performs a treatment as defined in Section 66216 of Title 22 of the California Code of Regulations, and that is transported on a vehicle as defined in Section 66230 of Title 22 of the California Code of Regulations, as those sections read on June 1, 1991.

(5) Exclusively burns refinery waste in a flare on the site of generation.

(6) Exclusively burns in a flare methane gas produced at a municipal sewage treatment plant.

(7) Exclusively burns hazardous waste, or exclusively burns hazardous waste as a supplemental fuel, as part of a research, development, or demonstration project that, consistent with federal regulations implementing the Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C. Sec. 6901 et seq.), has been determined to be innovative and experimental by the Department of Toxic Substances Control and that is limited in type and quantity of waste to that necessary to determine the efficacy and performance capabilities of the technology or process. However, a facility that operated as a research, development, or demonstration project and for which an application is thereafter submitted for a hazardous waste facility permit for operation other than as a research, development, or demonstration project shall be considered a new facility for the burning of hazardous waste and shall be subject to subdivision (a) of Section 21151.1.

(8) Exclusively burns soils contaminated only with petroleum fuels or the vapors from these soils.

(9) Exclusively treats less than 3,000 pounds of hazardous waste per day in a thermal processing unit operated in the absence of open flame, and submits a worst-case health risk assessment of the technology to the Department of Toxic Substances Control for review and distribution to the interested public. This assessment shall be prepared in accordance with guidelines set forth in the Air Toxics Assessment Manual of the California Air Pollution Control Officers Association.

(10) Exclusively burns less than 1,200 pounds per day of medical waste, as defined in Section 117690 of the Health and Safety Code, on hospital sites.

(11) Exclusively burns chemicals and fuels as part of firefighter training.

(12) Exclusively conducts open burns of explosives subject to the requirements of the air pollution control district or air quality management district and in compliance with OSHA and Cal-OSHA regulations.

(13) Exclusively conducts onsite burning of less than 3,000 pounds per day of fumes directly from a manufacturing or commercial process.

(14) Exclusively conducts onsite burning of hazardous waste in an industrial furnace that recovers hydrogen chloride from the flue gas if the hydrogen chloride is subsequently sold, distributed in commerce, or used in a manufacturing process at the site where the hydrogen chloride is recovered, and the burning is in compliance with the requirements of the air pollution control district or air quality management district and the Department of Toxic Substances Control.

(e) Paragraph (1) of subdivision (a) does not apply to a project for which the State Energy Resources Conservation and Development Commission has assumed jurisdiction under Chapter 6 (commencing with Section 25500) of Division 15.

(f) Paragraphs (2) and (3) of subdivision (a) do not apply if the facility only manages hazardous waste that is identified or listed pursuant to Section 25140 or 25141 of the Health and Safety Code on or after January 1, 1992, but not before that date, or only conducts activities that are regulated pursuant to Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code on or after January 1, 1992, but not before that date.

(g) This section does not exempt a project from any other requirement of this division.

(h) For purposes of this section, offsite facility means a facility that serves more than one generator of hazardous waste.

(Amended by Stats. 2012, Ch. 548, Sec. 10. Effective January 1, 2013.)



21151.2

To promote the safety of pupils and comprehensive community planning the governing board of each school district before acquiring title to property for a new school site or for an addition to a present school site, shall give the planning commission having jurisdiction notice in writing of the proposed acquisition. The planning commission shall investigate the proposed site and within 30 days after receipt of the notice shall submit to the governing board a written report of the investigation and its recommendations concerning acquisition of the site.

The governing board shall not acquire title to the property until the report of the planning commission has been received. If the report does not favor the acquisition of the property for a school site, or for an addition to a present school site, the governing board of the school district shall not acquire title to the property until 30 days after the commission s report is received.

(Added by Stats. 1987, Ch. 1452, Sec. 533.)



21151.4

(a) An environmental impact report shall not be certified or a negative declaration shall not be approved for any project involving the construction or alteration of a facility within one-fourth of a mile of a school that might reasonably be anticipated to emit hazardous air emissions, or that would handle an extremely hazardous substance or a mixture containing extremely hazardous substances in a quantity equal to or greater than the state threshold quantity specified pursuant to subdivision (j) of Section 25532 of the Health and Safety Code, that may pose a health or safety hazard to persons who would attend or would be employed at the school, unless both of the following occur:

(1) The lead agency preparing the environmental impact report or negative declaration has consulted with the school district having jurisdiction regarding the potential impact of the project on the school.

(2) The school district has been given written notification of the project not less than 30 days prior to the proposed certification of the environmental impact report or approval of the negative declaration.

(b) As used in this section, the following definitions apply:

(1) Extremely hazardous substance means an extremely hazardous substance as defined pursuant to paragraph (2) of subdivision (g) of Section 25532 of the Health and Safety Code.

(2) Hazardous air emissions means emissions into the ambient air of air contaminants that have been identified as a toxic air contaminant by the State Air Resources Board or by the air pollution control officer for the jurisdiction in which the project is located. As determined by the air pollution control officer, hazardous air emissions also means emissions into the ambient air of a substance identified in subdivisions (a) to (f), inclusive, of Section 44321 of the Health and Safety Code.

(Amended by Stats. 2008, Ch. 148, Sec. 1. Effective January 1, 2009.)



21151.5

(a) (1) For projects described in subdivision (c) of Section 21065, each local agency shall establish, by ordinance or resolution, time limits that do not exceed the following:

(A) One year for completing and certifying environmental impact reports.

(B) One hundred eighty days for completing and adopting negative declarations.

(2) The time limits specified in paragraph (1) shall apply only to those circumstances in which the local agency is the lead agency for a project. These ordinances or resolutions may establish different time limits for different types or classes of projects and different types of environmental impact reports, but all limits shall be measured from the date on which an application requesting approval of the project is received and accepted as complete by the local agency.

(3) No application for a project may be deemed incomplete for lack of a waiver of time periods prescribed by local ordinance or resolution.

(4) The ordinances or resolutions required by this section may provide for a reasonable extension of the time period in the event that compelling circumstances justify additional time and the project applicant consents thereto.

(b) If a draft environmental impact report, environmental impact report, or focused environmental impact report is prepared under a contract to a local agency, the contract shall be executed within 45 days from the date on which the local agency sends a notice of preparation pursuant to Section 21080.4. The local agency may take longer to execute the contract if the project applicant and the local agency mutually agree to an extension of the time limit provided by this subdivision.

(Amended by Stats. 1996, Ch. 808, Sec. 3. Effective January 1, 1997.)



21151.7

Notwithstanding any other provision of law, a lead agency shall prepare or cause to be prepared by contract, and certify the completion of, an environmental impact report for any open-pit mining operation that is subject to the permit requirements or reclamation plan requirements of the Surface Mining and Reclamation Act of 1975 (Chapter 9 (commencing with Section 2710) of Division 2) and utilizes a cyanide heap-leaching process for the purpose of producing gold or other metallic minerals.

(Amended by Stats. 2002, Ch. 1154, Sec. 5.5. Effective January 1, 2003. Operative April 7, 2003, pursuant to Stats. 2003, Ch. 3, Secs. 2 and 3. Note: Stats. 2003, Ch. 3 (effective April 7) repealed the condition in Stats. 2002, Ch. 1154, Sec. 8, which had prevented Ch. 1154 from becoming operative.)



21151.8

(a) An environmental impact report shall not be certified or a negative declaration shall not be approved for a project involving the purchase of a schoolsite or the construction of a new elementary or secondary school by a school district unless all of the following occur:

(1) The environmental impact report or negative declaration includes information that is needed to determine if the property proposed to be purchased, or to be constructed upon, is any of the following:

(A) The site of a current or former hazardous waste disposal site or solid waste disposal site and, if so, whether the wastes have been removed.

(B) A hazardous substance release site identified by the Department of Toxic Substances Control in a current list adopted pursuant to Section 25356 of the Health and Safety Code for removal or remedial action pursuant to Chapter 6.8 (commencing with Section 25300) of Division 20 of the Health and Safety Code.

(C) A site that contains one or more pipelines, situated underground or aboveground, that carries hazardous substances, extremely hazardous substances, or hazardous wastes, unless the pipeline is a natural gas line that is used only to supply natural gas to that school or neighborhood, or other nearby schools.

(D) A site that is within 500 feet of the edge of the closest traffic lane of a freeway or other busy traffic corridor.

(2) (A) The school district, as the lead agency, in preparing the environmental impact report or negative declaration has notified in writing and consulted with the administering agency in which the proposed schoolsite is located, pursuant to Section 2735.3 of Title 19 of the California Code of Regulations, and with any air pollution control district or air quality management district having jurisdiction in the area, to identify both permitted and nonpermitted facilities within that district s authority, including, but not limited to, freeways and busy traffic corridors, large agricultural operations, and railyards, within one-fourth of a mile of the proposed schoolsite, that might reasonably be anticipated to emit hazardous emissions or handle hazardous or extremely hazardous substances or waste. The notification by the school district, as the lead agency, shall include a list of the locations for which information is sought.

(B) Each administering agency, air pollution control district, or air quality management district receiving written notification from a lead agency to identify facilities pursuant to subparagraph (A) shall provide the requested information and provide a written response to the lead agency within 30 days of receiving the notification. The environmental impact report or negative declaration shall be conclusively presumed to comply with subparagraph (A) as to the area of responsibility of an agency that does not respond within 30 days.

(C) If the school district, as a lead agency, has carried out the consultation required by subparagraph (A), the environmental impact report or the negative declaration shall be conclusively presumed to comply with subparagraph (A), notwithstanding any failure of the consultation to identify an existing facility or other pollution source specified in subparagraph (A).

(3) The governing board of the school district makes one of the following written findings:

(A) Consultation identified no facilities of this type or other significant pollution sources specified in paragraph (2).

(B) The facilities or other pollution sources specified in paragraph (2) exist, but one of the following conditions applies:

(i) The health risks from the facilities or other pollution sources do not and will not constitute an actual or potential endangerment of public health to persons who would attend or be employed at the proposed school.

(ii) Corrective measures required under an existing order by another agency having jurisdiction over the facilities or other pollution sources will, before the school is occupied, result in the mitigation of all chronic or accidental hazardous air emissions to levels that do not constitute an actual or potential endangerment of public health to persons who would attend or be employed at the proposed school. If the governing board makes a finding pursuant to this clause, it shall also make a subsequent finding, prior to occupancy of the school, that the emissions have been so mitigated.

(iii) For a schoolsite with a boundary that is within 500 feet of the edge of the closest traffic lane of a freeway or other busy traffic corridor, the governing board of the school district determines, through analysis pursuant to paragraph (2) of subdivision (b) of Section 44360 of the Health and Safety Code, based on appropriate air dispersion modeling, and after considering any potential mitigation measures, that the air quality at the proposed site is such that neither short-term nor long-term exposure poses significant health risks to pupils.

(C) The facilities or other pollution sources specified in paragraph (2) exist, but conditions in clause (i), (ii), or (iii) of subparagraph (B) cannot be met, and the school district is unable to locate an alternative site that is suitable due to a severe shortage of sites that meet the requirements in subdivision (a) of Section 17213 of the Education Code. If the governing board makes this finding, the governing board shall adopt a statement of overriding considerations pursuant to Section 15093 of Title 14 of the California Code of Regulations.

(b) As used in this section, the following definitions shall apply:

(1) Hazardous substance means any substance defined in Section 25316 of the Health and Safety Code.

(2) Extremely hazardous substances means an extremely hazardous substance as defined pursuant to paragraph (2) of subdivision (g) of Section 25532 of the Health and Safety Code.

(3) Hazardous waste means any waste defined in Section 25117 of the Health and Safety Code.

(4) Hazardous waste disposal site means any site defined in Section 25114 of the Health and Safety Code.

(5) Hazardous air emissions means emissions into the ambient air of air contaminants that have been identified as a toxic air contaminant by the State Air Resources Board or by the air pollution control officer for the jurisdiction in which the project is located. As determined by the air pollution control officer, hazardous air emissions also means emissions into the ambient air from any substances identified in subdivisions (a) to (f), inclusive, of Section 44321 of the Health and Safety Code.

(6) Administering agency means an agency authorized pursuant to Section 25502 of the Health and Safety Code to implement and enforce Chapter 6.95 (commencing with Section 25500) of Division 20 of the Health and Safety Code.

(7) Handle means handle as defined in Article 1 (commencing with Section 25500) of Chapter 6.95 of Division 20 of the Health and Safety Code.

(8) Facilities means any source with a potential to use, generate, emit, or discharge hazardous air pollutants, including, but not limited to, pollutants that meet the definition of a hazardous substance, and whose process or operation is identified as an emission source pursuant to the most recent list of source categories published by the California Air Resources Board.

(9) Freeway or other busy traffic corridors means those roadways that, on an average day, have traffic in excess of 50,000 vehicles in a rural area, as defined in Section 50101 of the Health and Safety Code, and 100,000 vehicles in an urban area, as defined in Section 50104.7 of the Health and Safety Code.

(Amended by Stats. 2008, Ch. 148, Sec. 2. Effective January 1, 2009.)



21151.9

Whenever a city or county determines that a project, as defined in Section 10912 of the Water Code, is subject to this division, it shall comply with Part 2.10 (commencing with Section 10910) of Division 6 of the Water Code.

(Amended by Stats. 2001, Ch. 643, Sec. 2. Effective January 1, 2002.)



21152

(a) If a local agency approves or determines to carry out a project that is subject to this division, the local agency shall file notice of the approval or the determination within five working days after the approval or determination becomes final, with the county clerk of each county in which the project will be located. The notice shall identify the person or persons in subdivision (b) or (c) of Section 21065, as reflected in the agency s record of proceedings, and indicate the determination of the local agency whether the project will, or will not, have a significant effect on the environment and shall indicate whether an environmental impact report has been prepared pursuant to this division. The notice shall also include certification that the final environmental impact report, if one was prepared, together with comments and responses, is available to the general public.

(b) If a local agency determines that a project is not subject to this division pursuant to subdivision (b) of Section 21080 or pursuant to Section 21172, and the local agency approves or determines to carry out the project, the local agency or the person specified in subdivision (b) or (c) of Section 21065 may file a notice of the determination with the county clerk of each county in which the project will be located. A notice filed pursuant to this subdivision shall identify the person or persons in subdivision (b) or (c) of Section 21065, as reflected in the agency s record of proceedings. A notice filed pursuant to this subdivision by a person specified in subdivision (b) or (c) of Section 21065 shall have a certificate of determination attached to it issued by the local agency responsible for making the determination that the project is not subject to this division pursuant to subdivision (b) of Section 21080 or Section 21172. The certificate of determination may be in the form of a certified copy of an existing document or record of the local agency.

(c) A notice filed pursuant to this section shall be available for public inspection, and shall be posted within 24 hours of receipt in the office of the county clerk. A notice shall remain posted for a period of 30 days. Thereafter, the clerk shall return the notice to the local agency with a notation of the period it was posted. The local agency shall retain the notice for not less than 12 months.

(Amended by Stats. 2012, Ch. 162, Sec. 150. Effective January 1, 2013.)



21152.1

(a) When a local agency determines that a project is not subject to this division pursuant to Section 21159.22, 21159.23, or 21159.24, and it approves or determines to carry out that project, the local agency or the person specified in subdivision (b) or (c) of Section 21065, shall file notice of the determination with the Office of Planning and Research.

(b) All notices filed pursuant to this section shall be available for public inspection, and a list of these notices shall be posted on a weekly basis in the Office of Planning and Research. Each list shall remain posted for a period of 30 days.

(c) Failure to file the notice required by this section does not affect the validity of a project.

(d) Nothing in this section affects the time limitations contained in Section 21167.

(Added by Stats. 2003, Ch. 837, Sec. 1. Effective January 1, 2004.)



21153

(a) Prior to completing an environmental impact report, every local lead agency shall consult with, and obtain comments from, each responsible agency, trustee agency, any public agency that has jurisdiction by law with respect to the project, and any city or county that borders on a city or county within which the project is located unless otherwise designated annually by agreement between the local lead agency and the city or county, and may consult with any person who has special expertise with respect to any environmental impact involved. In the case of a project described in subdivision (c) of Section 21065, the local lead agency shall, upon the request of the project applicant, provide for early consultation to identify the range of actions, alternatives, mitigation measures, and significant effects to be analyzed in depth in the environmental impact report. The local lead agency may consult with persons identified by the project applicant who the applicant believes will be concerned with the environmental effects of the project and may consult with members of the public who have made written request to be consulted on the project. A request by the project applicant for early consultation shall be made not later than 30 days after the date that the determination required by Section 21080.1 was made with respect to the project. The local lead agency may charge and collect a fee from the project applicant in an amount that does not exceed the actual costs of the consultations.

(b) In the case of a project described in subdivision (a) of Section 21065, the lead agency may provide for early consultation to identify the range of actions, alternatives, mitigation measures, and significant effects to be analyzed in depth in the environmental impact report. At the request of the lead agency, the Office of Planning and Research shall ensure that each responsible agency, and any public agency that has jurisdiction by law with respect to the project, is notified regarding any early consultation.

(c) A responsible agency or other public agency shall only make substantive comments regarding those activities involved in a project that are within an area of expertise of the agency or that are required to be carried out or approved by the agency. Those comments shall be supported by specific documentation.

(Amended by Stats. 2004, Ch. 744, Sec. 4. Effective January 1, 2005.)



21154

Whenever any state agency, board, or commission issues an order which requires a local agency to carry out a project which may have a significant effect on the environment, any environmental impact report which the local agency may prepare shall be limited to consideration of those factors and alternatives which will not conflict with such order.

(Added by Stats. 1972, Ch. 1154.)






CHAPTER 4.2. Implementation of the Sustainable Communities Strategy

21155

(a) This chapter applies only to a transit priority project that is consistent with the general use designation, density, building intensity, and applicable policies specified for the project area in either a sustainable communities strategy or an alternative planning strategy, for which the State Air Resources Board, pursuant to subparagraph (H) of paragraph (2) of subdivision (b) of Section 65080 of the Government Code, has accepted a metropolitan planning organization s determination that the sustainable communities strategy or the alternative planning strategy would, if implemented, achieve the greenhouse gas emission reduction targets.

(b) For purposes of this chapter, a transit priority project shall (1) contain at least 50 percent residential use, based on total building square footage and, if the project contains between 26 percent and 50 percent nonresidential uses, a floor area ratio of not less than 0.75; (2) provide a minimum net density of at least 20 dwelling units per acre; and (3) be within one-half mile of a major transit stop or high-quality transit corridor included in a regional transportation plan. A major transit stop is as defined in Section 21064.3, except that, for purposes of this section, it also includes major transit stops that are included in the applicable regional transportation plan. For purposes of this section, a high-quality transit corridor means a corridor with fixed route bus service with service intervals no longer than 15 minutes during peak commute hours. A project shall be considered to be within one-half mile of a major transit stop or high-quality transit corridor if all parcels within the project have no more than 25 percent of their area farther than one-half mile from the stop or corridor and if not more than 10 percent of the residential units or 100 units, whichever is less, in the project are farther than one-half mile from the stop or corridor.

(Added by Stats. 2008, Ch. 728, Sec. 14. Effective January 1, 2009.)



21155.1

If the legislative body finds, after conducting a public hearing, that a transit priority project meets all of the requirements of subdivisions (a) and (b) and one of the requirements of subdivision (c), the transit priority project is declared to be a sustainable communities project and shall be exempt from this division.

(a) The transit priority project complies with all of the following environmental criteria:

(1) The transit priority project and other projects approved prior to the approval of the transit priority project but not yet built can be adequately served by existing utilities, and the transit priority project applicant has paid, or has committed to pay, all applicable in-lieu or development fees.

(2) (A) The site of the transit priority project does not contain wetlands or riparian areas and does not have significant value as a wildlife habitat, and the transit priority project does not harm any species protected by the federal Endangered Species Act of 1973 (16 U.S.C. Sec. 1531 et seq.), the Native Plant Protection Act (Chapter 10 (commencing with Section 1900) of Division 2 of the Fish and Game Code), or the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3 of the Fish and Game Code), and the project does not cause the destruction or removal of any species protected by a local ordinance in effect at the time the application for the project was deemed complete.

(B) For the purposes of this paragraph, wetlands has the same meaning as in the United States Fish and Wildlife Service Manual, Part 660 FW 2 (June 21, 1993).

(C) For the purposes of this paragraph:

(i) Riparian areas means those areas transitional between terrestrial and aquatic ecosystems and that are distinguished by gradients in biophysical conditions, ecological processes, and biota. A riparian area is an area through which surface and subsurface hydrology connect waterbodies with their adjacent uplands. A riparian area includes those portions of terrestrial ecosystems that significantly influence exchanges of energy and matter with aquatic ecosystems. A riparian area is adjacent to perennial, intermittent, and ephemeral streams, lakes, and estuarine-marine shorelines.

(ii) Wildlife habitat means the ecological communities upon which wild animals, birds, plants, fish, amphibians, and invertebrates depend for their conservation and protection.

(iii) Habitat of significant value includes wildlife habitat of national, statewide, regional, or local importance; habitat for species protected by the federal Endangered Species Act of 1973 (16 U.S.C. Sec. 1531, et seq.), the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3 of the Fish and Game Code), or the Native Plant Protection Act (Chapter 10 (commencing with Section 1900) of Division 2 of the Fish and Game Code); habitat identified as candidate, fully protected, sensitive, or species of special status by local, state, or federal agencies; or habitat essential to the movement of resident or migratory wildlife.

(3) The site of the transit priority project is not included on any list of facilities and sites compiled pursuant to Section 65962.5 of the Government Code.

(4) The site of the transit priority project is subject to a preliminary endangerment assessment prepared by an environmental assessor to determine the existence of any release of a hazardous substance on the site and to determine the potential for exposure of future occupants to significant health hazards from any nearby property or activity.

(A) If a release of a hazardous substance is found to exist on the site, the release shall be removed or any significant effects of the release shall be mitigated to a level of insignificance in compliance with state and federal requirements.

(B) If a potential for exposure to significant hazards from surrounding properties or activities is found to exist, the effects of the potential exposure shall be mitigated to a level of insignificance in compliance with state and federal requirements.

(5) The transit priority project does not have a significant effect on historical resources pursuant to Section 21084.1.

(6) The transit priority project site is not subject to any of the following:

(A) A wildland fire hazard, as determined by the Department of Forestry and Fire Protection, unless the applicable general plan or zoning ordinance contains provisions to mitigate the risk of a wildland fire hazard.

(B) An unusually high risk of fire or explosion from materials stored or used on nearby properties.

(C) Risk of a public health exposure at a level that would exceed the standards established by any state or federal agency.

(D) Seismic risk as a result of being within a delineated earthquake fault zone, as determined pursuant to Section 2622, or a seismic hazard zone, as determined pursuant to Section 2696, unless the applicable general plan or zoning ordinance contains provisions to mitigate the risk of an earthquake fault or seismic hazard zone.

(E) Landslide hazard, flood plain, flood way, or restriction zone, unless the applicable general plan or zoning ordinance contains provisions to mitigate the risk of a landslide or flood.

(7) The transit priority project site is not located on developed open space.

(A) For the purposes of this paragraph, developed open space means land that meets all of the following criteria:

(i) Is publicly owned, or financed in whole or in part by public funds.

(ii) Is generally open to, and available for use by, the public.

(iii) Is predominantly lacking in structural development other than structures associated with open spaces, including, but not limited to, playgrounds, swimming pools, ballfields, enclosed child play areas, and picnic facilities.

(B) For the purposes of this paragraph, developed open space includes land that has been designated for acquisition by a public agency for developed open space, but does not include lands acquired with public funds dedicated to the acquisition of land for housing purposes.

(8) The buildings in the transit priority project are 15 percent more energy efficient than required by Chapter 6 of Title 24 of the California Code of Regulations and the buildings and landscaping are designed to achieve 25 percent less water usage than the average household use in the region.

(b) The transit priority project meets all of the following land use criteria:

(1) The site of the transit priority project is not more than eight acres in total area.

(2) The transit priority project does not contain more than 200 residential units.

(3) The transit priority project does not result in any net loss in the number of affordable housing units within the project area.

(4) The transit priority project does not include any single level building that exceeds 75,000 square feet.

(5) Any applicable mitigation measures or performance standards or criteria set forth in the prior environmental impact reports, and adopted in findings, have been or will be incorporated into the transit priority project.

(6) The transit priority project is determined not to conflict with nearby operating industrial uses.

(7) The transit priority project is located within one-half mile of a rail transit station or a ferry terminal included in a regional transportation plan or within one-quarter mile of a high-quality transit corridor included in a regional transportation plan.

(c) The transit priority project meets at least one of the following three criteria:

(1) The transit priority project meets both of the following:

(A) At least 20 percent of the housing will be sold to families of moderate income, or not less than 10 percent of the housing will be rented to families of low income, or not less than 5 percent of the housing is rented to families of very low income.

(B) The transit priority project developer provides sufficient legal commitments to the appropriate local agency to ensure the continued availability and use of the housing units for very low, low-, and moderate-income households at monthly housing costs with an affordable housing cost or affordable rent, as defined in Section 50052.5 or 50053 of the Health and Safety Code, respectively, for the period required by the applicable financing. Rental units shall be affordable for at least 55 years. Ownership units shall be subject to resale restrictions or equity sharing requirements for at least 30 years.

(2) The transit priority project developer has paid or will pay in-lieu fees pursuant to a local ordinance in an amount sufficient to result in the development of an equivalent number of units that would otherwise be required pursuant to paragraph (1).

(3) The transit priority project provides public open space equal to or greater than five acres per 1,000 residents of the project.

(Amended by Stats. 2012, Ch. 39, Sec. 95. Effective June 27, 2012.)



21155.2

(a) A transit priority project that has incorporated all feasible mitigation measures, performance standards, or criteria set forth in the prior applicable environmental impact reports and adopted in findings made pursuant to Section 21081, shall be eligible for either the provisions of subdivision (b) or (c).

(b) A transit priority project that satisfies the requirements of subdivision (a) may be reviewed through a sustainable communities environmental assessment as follows:

(1) An initial study shall be prepared to identify all significant or potentially significant impacts of the transit priority project, other than those which do not need to be reviewed pursuant to Section 21159.28 based on substantial evidence in light of the whole record. The initial study shall identify any cumulative effects that have been adequately addressed and mitigated pursuant to the requirements of this division in prior applicable certified environmental impact reports. Where the lead agency determines that a cumulative effect has been adequately addressed and mitigated, that cumulative effect shall not be treated as cumulatively considerable for the purposes of this subdivision.

(2) The sustainable communities environmental assessment shall contain measures that either avoid or mitigate to a level of insignificance all potentially significant or significant effects of the project required to be identified in the initial study.

(3) A draft of the sustainable communities environmental assessment shall be circulated for public comment for a period of not less than 30 days. Notice shall be provided in the same manner as required for an environmental impact report pursuant to Section 21092.

(4) Prior to acting on the sustainable communities environmental assessment, the lead agency shall consider all comments received.

(5) A sustainable communities environmental assessment may be approved by the lead agency after conducting a public hearing, reviewing the comments received, and finding that:

(A) All potentially significant or significant effects required to be identified in the initial study have been identified and analyzed.

(B) With respect to each significant effect on the environment required to be identified in the initial study, either of the following apply:

(i) Changes or alterations have been required in or incorporated into the project that avoid or mitigate the significant effects to a level of insignificance.

(ii) Those changes or alterations are within the responsibility and jurisdiction of another public agency and have been, or can and should be, adopted by that other agency.

(6) The legislative body of the lead agency shall conduct the public hearing or a planning commission may conduct the public hearing if local ordinances allow a direct appeal of approval of a document prepared pursuant to this division to the legislative body subject to a fee not to exceed five hundred dollars ($500).

(7) The lead agency s decision to review and approve a transit priority project with a sustainable communities environmental assessment shall be reviewed under the substantial evidence standard.

(c) A transit priority project that satisfies the requirements of subdivision (a) may be reviewed by an environmental impact report that complies with all of the following:

(1) An initial study shall be prepared to identify all significant or potentially significant effects of the transit priority project other than those that do not need to be reviewed pursuant to Section 21159.28 based upon substantial evidence in light of the whole record. The initial study shall identify any cumulative effects that have been adequately addressed and mitigated pursuant to the requirements of this division in prior applicable certified environmental impact reports. Where the lead agency determines that a cumulative effect has been adequately addressed and mitigated, that cumulative effect shall not be treated as cumulatively considerable for the purposes of this subdivision.

(2) An environmental impact report prepared pursuant to this subdivision need only address the significant or potentially significant effects of the transit priority project on the environment identified pursuant to paragraph (1). It is not required to analyze off-site alternatives to the transit priority project. It shall otherwise comply with the requirements of this division.

(Added by Stats. 2008, Ch. 728, Sec. 14. Effective January 1, 2009.)



21155.3

(a) The legislative body of a local jurisdiction may adopt traffic mitigation measures that would apply to transit priority projects. These measures shall be adopted or amended after a public hearing and may include requirements for the installation of traffic control improvements, street or road improvements, and contributions to road improvement or transit funds, transit passes for future residents, or other measures that will avoid or mitigate the traffic impacts of those transit priority projects.

(b) (1) A transit priority project that is seeking a discretionary approval is not required to comply with any additional mitigation measures required by paragraph (1) or (2) of subdivision (a) of Section 21081, for the traffic impacts of that project on intersections, streets, highways, freeways, or mass transit, if the local jurisdiction issuing that discretionary approval has adopted traffic mitigation measures in accordance with this section.

(2) Paragraph (1) does not restrict the authority of a local jurisdiction to adopt feasible mitigation measures with respect to the effects of a project on public health or on pedestrian or bicycle safety.

(c) The legislative body shall review its traffic mitigation measures and update them as needed at least every five years.

(Added by Stats. 2008, Ch. 728, Sec. 14. Effective January 1, 2009.)



21155.4

(a) Except as provided in subdivision (b), a residential, employment center, as defined in paragraph (1) of subdivision (a) of Section 21099, or mixed-use development project, including any subdivision, or any zoning, change that meets all of the following criteria is exempt from the requirements of this division:

(1) The project is proposed within a transit priority area, as defined in subdivision (a) of Section 21099.

(2) The project is undertaken to implement and is consistent with a specific plan for which an environmental impact report has been certified.

(3) The project is consistent with the general use designation, density, building intensity, and applicable policies specified for the project area in either a sustainable communities strategy or an alternative planning strategy for which the State Air Resources Board, pursuant to subparagraph (H) of paragraph (2) of subdivision (b) of Section 65080 of the Government Code, has accepted a metropolitan planning organization s determination that the sustainable communities strategy or the alternative planning strategy would, if implemented, achieve the greenhouse gas emissions reduction targets.

(b) Further environmental review shall be conducted only if any of the events specified in Section 21166 have occurred.

(Added by Stats. 2013, Ch. 386, Sec. 6. Effective January 1, 2014.)






CHAPTER 4.5. Streamlined Environmental Review

ARTICLE 1. Findings

21156

It is the intent of the Legislature in enacting this chapter that a master environmental impact report shall evaluate the cumulative impacts, growth inducing impacts, and irreversible significant effects on the environment of subsequent projects to the greatest extent feasible. The Legislature further intends that the environmental review of subsequent projects be substantially reduced to the extent that the project impacts have been reviewed and appropriate mitigation measures are set forth in a certified master environmental impact report.

(Added by Stats. 1993, Ch. 1130, Sec. 18. Effective January 1, 1994.)






ARTICLE 2. Master Environmental Impact Report

21157

(a) A master environmental impact report may be prepared for any one of the following projects:

(1) A general plan, element, general plan amendment, or specific plan.

(2) A project that consists of smaller individual projects that will be carried out in phases.

(3) A rule or regulation that will be implemented by subsequent projects.

(4) A project that will be carried out or approved pursuant to a development agreement.

(5) A public or private project that will be carried out or approved pursuant to, or in furtherance of, a redevelopment plan.

(6) A state highway project or mass transit project that will be subject to multiple stages of review or approval.

(7) A regional transportation plan or congestion management plan.

(8) A plan proposed by a local agency for the reuse of a federal military base or reservation that has been closed or that is proposed for closure.

(9) Regulations adopted by the Fish and Game Commission for the regulation of hunting and fishing.

(10) A plan for district projects to be undertaken by a school district, that also complies with applicable school facilities requirements, including, but not limited to, the requirements of Chapter 12.5 (commencing with Section 17070.10) of Part 10 of, and Article 1 (commencing with Section 17210) of Chapter 1 of Part 10.5 of, Division 1 of Title 1 of the Education Code.

(b) When a lead agency prepares a master environmental impact report, the document shall include all of the following:

(1) A detailed statement as required by Section 21100.

(2) A description of anticipated subsequent projects that would be within the scope of the master environmental impact report, that contains sufficient information with regard to the kind, size, intensity, and location of the subsequent projects, including, but not limited to, all of the following:

(A) The specific type of project anticipated to be undertaken.

(B) The maximum and minimum intensity of any anticipated subsequent project, such as the number of residences in a residential development, and, with regard to a public works facility, its anticipated capacity and service area.

(C) The anticipated location and alternative locations for any development projects.

(D) A capital outlay or capital improvement program, or other scheduling or implementing device that governs the submission and approval of subsequent projects.

(3) A description of potential impacts of anticipated subsequent projects for which there is not sufficient information reasonably available to support a full assessment of potential impacts in the master environmental impact report. This description shall not be construed as a limitation on the impacts which may be considered in a focused environmental impact report.

(c) Lead agencies may develop and implement a fee program in accordance with applicable provisions of law to generate the revenue necessary to prepare a master environmental impact report.

(Amended by Stats. 2006, Ch. 882, Sec. 1. Effective January 1, 2007.)



21157.1

The preparation and certification of a master environmental impact report, if prepared and certified consistent with this division, may allow for the limited review of subsequent projects that were described in the master environmental impact report as being within the scope of the report, in accordance with the following requirements:

(a) The lead agency for a subsequent project shall be the lead agency or any responsible agency identified in the master environmental impact report.

(b) The lead agency shall prepare an initial study on any proposed subsequent project. This initial study shall analyze whether the subsequent project may cause any significant effect on the environment that was not examined in the master environmental impact report and whether the subsequent project was described in the master environmental impact report as being within the scope of the report.

(c) If the lead agency, based on the initial study, determines that a proposed subsequent project will have no additional significant effect on the environment, as defined in subdivision (d) of Section 21158, that was not identified in the master environmental impact report and that no new or additional mitigation measures or alternatives may be required, the lead agency shall make a written finding based upon the information contained in the initial study that the subsequent project is within the scope of the project covered by the master environmental impact report. No new environmental document nor findings pursuant to Section 21081 shall be required by this division. Prior to approving or carrying out the proposed subsequent project, the lead agency shall provide notice of this fact pursuant to Section 21092 and incorporate all feasible mitigation measures or feasible alternatives set forth in the master environmental impact report which are appropriate to the project. Whenever a lead agency approves or determines to carry out any subsequent project pursuant to this section, it shall file a notice pursuant to Section 21108 or 21152.

(d) Where a lead agency cannot make the findings required in subdivision (c), the lead agency shall prepare, pursuant to Section 21157.7, either a mitigated negative declaration or environmental impact report.

(Amended by Stats. 1994, Ch. 1294, Sec. 13. Effective October 1, 1994. Note: October 1, 1994, is the date that Ch. 1294 became law without the Governor's signature.)



21157.5

(a) A proposed mitigated negative declaration shall be prepared for any proposed subsequent project if both of the following occur:

(1) An initial study has identified potentially new or additional significant effects on the environment that were not analyzed in the master environmental impact report.

(2) Feasible mitigation measures or alternatives will be incorporated to revise the proposed subsequent project, before the negative declaration is released for public review, in order to avoid the effects or mitigate the effects to a point where clearly no significant effect on the environment will occur.

(b) If there is substantial evidence in light of the whole record before the lead agency that the proposed subsequent project may have a significant effect on the environment and a mitigated negative declaration is not prepared, the lead agency shall prepare an environmental impact report or a focused environmental impact report pursuant to Section 21158.

(Added by Stats. 1993, Ch. 1130, Sec. 18. Effective January 1, 1994.)



21157.6

(a) The master environmental impact report shall not be used for the purposes of this chapter if either of the following has occurred:

(1) The certification of the master environmental impact report occurred more than five years prior to the filing of an application for the subsequent project.

(2) The filing of an application for the subsequent project occurs following the certification of the master environmental impact report, and the approval of a project that was not described in the master environmental impact report, may affect the adequacy of the environmental review in the master environmental impact report for any subsequent project.

(b) A master environmental impact report that was certified more than five years prior to the filing of an application for the subsequent project may be used for purposes of this chapter to review a subsequent project that was described in the master environmental impact report if the lead agency reviews the adequacy of the master environmental impact report and does either of the following:

(1) Finds that no substantial changes have occurred with respect to the circumstances under which the master environmental impact report was certified or that no new information, which was not known and could not have been known at the time that the master environmental impact report was certified as complete, has become available.

(2) Prepares an initial study and, pursuant to the findings of the initial study, does either of the following:

(A) Certifies a subsequent or supplemental environmental impact report that has been either incorporated into the previously certified master environmental impact report or references any deletions, additions, or any other modifications to the previously certified master environmental impact report.

(B) Approves a mitigated negative declaration that addresses substantial changes that have occurred with respect to the circumstances under which the master environmental impact report was certified or the new information that was not known and could not have been known at the time the master environmental impact report was certified.

(Amended by Stats. 2004, Ch. 684, Sec. 1. Effective January 1, 2005.)



21157.7

(a) For purposes of this section, a master environmental impact report is a document prepared in accordance with subdivision (c) for the projects described in subdivision (b) that, upon certification, is followed by review of subsequent projects as provided in Sections 21157.1 and 21157.5.

(b) A master environmental impact report may be prepared for a plan adopted by the Department of Transportation for improvements to regional segments of Highway 99 funded pursuant to subdivision (b) of Section 8879.23 of the Government Code, to streamline, coordinate, and improve environmental review.

(c) The report shall include all of the following:

(1) A detailed statement as required by Section 21100.

(2) A description of the anticipated highway improvements along Highway 99 that would be within the scope of the master environmental impact report, that contains sufficient information about all phases of the Highway 99 construction activities, including, but not limited to, all of the following:

(A) The specific types of improvements that will be undertaken.

(B) The anticipated location and alternative locations for any of the Highway 99 improvements, including overpasses, bridges, railroad crossings, and interchanges.

(C) A capital outlay or capital improvement program, or other scheduling or implementing device that governs the construction activities associated with the Highway 99 improvements.

(d) The Department of Transportation may communicate, coordinate, and consult with the Resources Agency, Wildlife Conservation Board, Department of Fish and Game, Department of Conservation, and other appropriate federal, state, or local governments, including interested stakeholders, to consider and implement mitigation requirements on a regional basis for the projects described in subdivision (b). This may include both of the following:

(1) Identification of priority areas for mitigation, using information from these agencies and departments as well as from other sources.

(2) Utilization of existing conservation programs of the agencies or departments identified in this subdivision, if mitigation under those programs for improvements under this section does not supplant mitigation for a project.

(e) The Department of Transportation may execute an agreement, memorandum of understanding, or other similar instrument to memorialize its understanding of any communication, coordination, or implementation activities with other state agencies for the purposes of meeting mitigation requirements on a regional basis.

(f) Notwithstanding any other provision of law, nothing in this section is intended to interfere with or prevent the existing authority of an agency or department to carry out its programs, projects, or responsibilities to identify, review, approve, deny, or implement any mitigation requirements, and nothing in this section shall be construed as a limitation on mitigation requirements for the project, or a limitation on compliance with requirements under this division or any other provision of law.

(g) Notwithstanding Section 21157.6, the master environmental impact report shall not be used for the purposes of this section, if the certification of the master environmental impact report occurred more than seven years prior to the filing of an application for the subsequent project.

(Amended by Stats. 2007, Ch. 503, Sec. 2. Effective January 1, 2008.)






ARTICLE 3. Focused Environmental Impact Report

21158

(a) A focused environmental impact report is an environmental impact report on a subsequent project identified in a master environmental impact report. A focused environmental impact report may be utilized only if the lead agency finds that the analysis in the master environmental impact report of cumulative impacts, growth inducing impacts, and irreversible significant effects on the environment is adequate for the subsequent project. The focused environmental impact report shall incorporate, by reference, the master environmental impact report and analyze only the subsequent project s additional significant effects on the environment, as defined in subdivision (d), and any new or additional mitigation measures or alternatives that were not identified and analyzed by the master environmental impact report.

(b) The focused environmental impact report need not examine those effects which the lead agency finds were one of the following:

(1) Mitigated or avoided pursuant to paragraph (1) of subdivision (a) of Section 21081 as a result of mitigation measures identified in the master environmental impact report which will be required as part of the approval of the subsequent project.

(2) Examined at a sufficient level of detail in the master environmental impact report to enable those significant environmental effects to be mitigated or avoided by specific revisions to the project, the imposition of conditions, or by other means in connection with the approval of the subsequent project.

(3) Subject to a finding pursuant to paragraph (2) of subdivision (a) of Section 21081.

(c) A focused environmental impact report on any subsequent project shall analyze any significant effects on the environment where substantial new or additional information shows that the adverse environmental impact may be more significant than was described in the master environmental impact report. The substantial new or additional information may also show that mitigation measures or alternatives identified in the master environmental impact report, which were previously determined to be infeasible, are feasible and will avoid or reduce the significant effects on the environment of the subsequent project to a level of insignificance.

(d) For purposes of this chapter, additional significant effects on the environment are those project specific effects on the environment which were not addressed as significant effects on the environment in the master environmental impact report.

(e) Nothing in this chapter is intended to limit or abridge the ability of a lead agency to focus upon the issues that are ripe for decision at each level of environmental review, or to exclude duplicative analysis of environmental effects examined in previous environmental impact reports pursuant to Section 21093.

(Amended by Stats. 1994, Ch. 1294, Sec. 16. Effective October 1, 1994. Note: October 1, 1994, is the date that Ch. 1294 became law without the Governor's signature.)



21158.1

When a lead agency is required to prepare an environmental impact report pursuant to subdivision (d) of Section 21157.1 or is authorized to prepare a focused environmental impact report pursuant to Section 21158, the lead agency may not rely on subdivision (a) of Section 21080.5 for that purpose even though the lead agency s regulatory program is otherwise certified in accordance with Section 21080.5.

(Added by Stats. 1996, Ch. 444, Sec. 4. Effective January 1, 1997.)



21158.5

(a) Where a project consists of multiple-family residential development of not more than 100 units or a residential and commercial or retail mixed-use development of not more than 100,000 square feet which complies with all of the following, a focused environmental impact report shall be prepared, notwithstanding that the project was not identified in a master environmental impact report:

(1) Is consistent with a general plan, specific plan, community plan, or zoning ordinance for which an environmental impact report was prepared within five years of the certification of the focused environmental impact report.

(2) The lead agency cannot make the finding described in subdivision (c) of Section 21157.1, a negative declaration or mitigated negative declaration cannot be prepared pursuant to Section 21080, 21157.5, or 21158, and Section 21166 does not apply.

(3) Meets one or more of the following conditions:

(A) The parcel on which the project is to be developed is surrounded by immediately contiguous urban development.

(B) The parcel on which the project is to be developed has been previously developed with urban uses.

(C) The parcel on which the project is to be developed is within one-half mile of an existing rail transit station.

(b) A focused environmental impact report prepared pursuant to this section shall be limited to a discussion of potentially significant effects on the environment specific to the project, or which substantial new information shows will be more significant than described in the prior environmental impact report. No discussion shall be required of alternatives to the project, cumulative impacts of the project, or the growth inducing impacts of the project.

(Added by Stats. 1993, Ch. 1130, Sec. 18. Effective January 1, 1994.)






ARTICLE 4. Expedited Environmental Review for Environmentally Mandated Projects

21159

(a) An agency listed in Section 21159.4 shall perform, at the time of the adoption of a rule or regulation requiring the installation of pollution control equipment, or a performance standard or treatment requirement, including a rule or regulation that requires the installation of pollution control equipment or a performance standard or treatment requirement pursuant to the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code), an environmental analysis of the reasonably foreseeable methods of compliance. In the preparation of this analysis, the agency may utilize numerical ranges or averages where specific data is not available; however, the agency shall not be required to engage in speculation or conjecture. The environmental analysis shall, at minimum, include all of the following:

(1) An analysis of the reasonably foreseeable environmental impacts of the methods of compliance.

(2) An analysis of reasonably foreseeable feasible mitigation measures.

(3) An analysis of reasonably foreseeable alternative means of compliance with the rule or regulation.

(4) For a rule or regulation that requires the installation of pollution control equipment adopted pursuant to the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code), the analysis shall also include reasonably foreseeable greenhouse gas emission impacts of compliance with the rule or regulation.

(b) The preparation of an environmental impact report at the time of adopting a rule or regulation pursuant to this division shall be deemed to satisfy the requirements of this section.

(c) The environmental analysis shall take into account a reasonable range of environmental, economic, and technical factors, population and geographic areas, and specific sites.

(d) This section does not require the agency to conduct a project-level analysis.

(e) For purposes of this article, the term performance standard includes process or raw material changes or product reformulation.

(f) This section is not intended, and may not be used, to delay the adoption of any rule or regulation for which an analysis is required to be performed pursuant to this section.

(Amended by Stats. 2010, Ch. 195, Sec. 2. Effective January 1, 2011.)



21159.1

(a) A focused environmental impact report may be utilized if a project meets all of the following requirements:

(1) The project consists solely of the installation of either of the following:

(A) Pollution control equipment required by a rule or regulation of an agency listed in subdivision (a) of Section 21159.4 and other components necessary to complete the installation of that equipment.

(B) Pollution control equipment and other components necessary to complete the installation of that equipment that reduces greenhouse gases required by a rule or regulation of an agency listed in Section 21159.4 pursuant to the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code).

(2) The agency certified an environmental impact report on the rule or regulation or reviewed it pursuant to a certified regulatory program, and, in either case, the review included an assessment of growth inducing impacts and cumulative impacts of, and alternatives to, the project.

(3) The environmental review required by paragraph (2) was completed within five years of certification of the focused environmental impact report.

(4) An environmental impact report is not required pursuant to Section 21166.

(b) The discussion of significant effects on the environment in the focused environmental impact report shall be limited to project-specific potentially significant effects on the environment of the project that were not discussed in the environmental analysis of the rule or regulation required pursuant to subdivision (a) of Section 21159. A discussion of growth-inducing impacts or cumulative impacts shall not be required in the focused environmental impact report, and the discussion of alternatives shall be limited to a discussion of alternative means of compliance, if any, with the rule or regulation.

(Amended by Stats. 2010, Ch. 195, Sec. 3. Effective January 1, 2011.)



21159.2

(a) If a project consists solely of compliance with a performance standard or treatment requirement imposed by an agency listed in Section 21159.4, the lead agency for the compliance project shall, to the greatest extent feasible, utilize the environmental analysis required pursuant to subdivision (a) of Section 21159 in the preparation of a negative declaration, mitigated negative declaration, or environmental impact report on the compliance project or in otherwise fulfilling its responsibilities under this division. The use of numerical averages or ranges in an environmental analysis shall not relieve a lead agency of its obligations under this division to identify and evaluate the environmental effects of a compliance project.

(b) If the lead agency determines that an environmental impact report on the compliance project is required, the lead agency shall prepare an environmental impact report which addresses only the project-specific issues related to the compliance project or other issues that were not discussed in sufficient detail in the environmental analysis to enable the lead agency to fulfill its responsibilities under Section 21100 or 21151, as applicable. The mitigation measures imposed by the lead agency for the project shall relate only to the significant effects on the environment to be mitigated. The discussion of alternatives shall be limited to a discussion of alternative means of compliance, if any, with the rule or regulation.

(Added by Stats. 1993, Ch. 1130, Sec. 18. Effective January 1, 1994.)



21159.3

In the preparation of any environmental impact report pursuant to Section 21159.1 or 21159.2, the following deadlines shall apply:

(a) A lead agency shall determine whether an environmental impact report should be prepared within 30 days of its determination that the application for the project is complete.

(b) If the environmental impact report will be prepared under contract to the lead agency pursuant to Section 21082.1, the lead agency shall issue a request for proposals for preparation of the environmental impact report as soon as it has enough information to prepare a request for proposals, and in any event, not later than 30 days after the time for response to the notice of preparation has expired. The contract shall be awarded within 30 days of the response date for the request for proposals.

(Added by Stats. 1993, Ch. 1130, Sec. 18. Effective January 1, 1994.)



21159.4

(a) This article shall apply to all of the following agencies:

(1) The State Air Resources Board.

(2) A district as defined in Section 39025 of the Health and Safety Code.

(3) The State Water Resources Control Board.

(4) A California regional water quality control board.

(5) The Department of Toxic Substances Control.

(6) The Department of Resources Recycling and Recovery.

(b) This article shall apply to the State Energy Resources Conservation and Development Commission and the California Public Utilities Commission for rules and regulations requiring the installation of pollution control equipment adopted pursuant to the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code).

(Amended by Stats. 2010, Ch. 195, Sec. 4. Effective January 1, 2011.)






ARTICLE 5. Public Assistance Program

21159.9

The Office of Planning and Research shall implement, utilizing existing resources, a public assistance and information program, to ensure efficient and effective implementation of this division, to do all of the following:

(a) Establish a public education and training program for planners, developers, and other interested parties to assist them in implementing this division.

(b) Establish and maintain a database to assist in the preparation of environmental documents.

(c) Establish and maintain a central repository for the collection, storage, retrieval, and dissemination of notices of exemption, notices of preparation, notices of determination, and notices of completion provided to the office, and make the notices available through the Internet. The office may coordinate with another state agency for that agency to make the notices available through the Internet.

(d) Provide to the California State Library copies of documents submitted in electronic format to the Office of Planning and Research pursuant to this division. The California State Library shall be the repository for those electronic documents, which shall be made available for viewing by the general public upon request.

(Amended by Stats. 2012, Ch. 548, Sec. 11. Effective January 1, 2013.)






ARTICLE 6. Special Review of Housing Projects

21159.20

For the purposes of this article, the following terms have the following meanings:

(a) Census-defined place means a specific unincorporated land area within boundaries determined by the United States Census Bureau in the most recent decennial census.

(b) Community-level environmental review means either of the following:

(1) An environmental impact report certified on any of the following:

(A) A general plan.

(B) A revision or update to the general plan that includes at least the land use and circulation elements.

(C) An applicable community plan.

(D) An applicable specific plan.

(E) A housing element of the general plan, if the environmental impact report analyzed the environmental effects of the density of the proposed project.

(2) Pursuant to this division and the implementing guidelines adopted pursuant to this division that govern subsequent review following a program environmental impact report, or pursuant to Section 21157.1, 21157.5, or 21166, a negative declaration or mitigated negative declaration was adopted as a subsequent environmental review document, following and based upon an environmental impact report on any of the projects listed in subparagraphs (A), (C), or (D) of paragraph (1).

(c) Low-income households means households of persons and families of very low and low income, as defined in Sections 50093 and 50105 of the Health and Safety Code.

(d) Low- and moderate-income households means households of persons and families of low or moderate income, as defined in Section 50093 of the Health and Safety Code.

(Added by Stats. 2002, Ch. 1039, Sec. 12. Effective January 1, 2003.)



21159.21

A housing project qualifies for an exemption from this division pursuant to Section 21159.22, 21159.23, or 21159.24 if it meets the criteria in the applicable section and all of the following criteria:

(a) The project is consistent with any applicable general plan, specific plan, and local coastal program, including any mitigation measures required by a plan or program, as that plan or program existed on the date that the application was deemed complete and with any applicable zoning ordinance, as that zoning ordinance existed on the date that the application was deemed complete, except that a project shall not be deemed to be inconsistent with the zoning designation for the site if that zoning designation is inconsistent with the general plan only because the project site has not been rezoned to conform with a more recently adopted general plan.

(b) Community-level environmental review has been adopted or certified.

(c) The project and other projects approved prior to the approval of the project can be adequately served by existing utilities, and the project applicant has paid, or has committed to pay, all applicable in-lieu or development fees.

(d) The site of the project does not contain wetlands, does not have any value as a wildlife habitat, and the project does not harm any species protected by the federal Endangered Species Act of 1973 (16 U.S.C. Sec. 1531 et seq.) or by the Native Plant Protection Act (Chapter 10 (commencing with Section 1900) of Division 2 of the Fish and Game Code), the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3 of the Fish and Game Code), and the project does not cause the destruction or removal of any species protected by a local ordinance in effect at the time the application for the project was deemed complete. For the purposes of this subdivision, wetlands has the same meaning as in Section 328.3 of Title 33 of the Code of Federal Regulations and wildlife habitat means the ecological communities upon which wild animals, birds, plants, fish, amphibians, and invertebrates depend for their conservation and protection.

(e) The site of the project is not included on any list of facilities and sites compiled pursuant to Section 65962.5 of the Government Code.

(f) The site of the project is subject to a preliminary endangerment assessment prepared by an environmental assessor to determine the existence of any release of a hazardous substance on the site and to determine the potential for exposure of future occupants to significant health hazards from any nearby property or activity.

(1) If a release of a hazardous substance is found to exist on the site, the release shall be removed, or any significant effects of the release shall be mitigated to a level of insignificance in compliance with state and federal requirements.

(2) If a potential for exposure to significant hazards from surrounding properties or activities is found to exist, the effects of the potential exposure shall be mitigated to a level of insignificance in compliance with state and federal requirements.

(g) The project does not have a significant effect on historical resources pursuant to Section 21084.1.

(h) The project site is not subject to any of the following:

(1) A wildland fire hazard, as determined by the Department of Forestry and Fire Protection, unless the applicable general plan or zoning ordinance contains provisions to mitigate the risk of a wildland fire hazard.

(2) An unusually high risk of fire or explosion from materials stored or used on nearby properties.

(3) Risk of a public health exposure at a level that would exceed the standards established by any state or federal agency.

(4) Within a delineated earthquake fault zone, as determined pursuant to Section 2622, or a seismic hazard zone, as determined pursuant to Section 2696, unless the applicable general plan or zoning ordinance contains provisions to mitigate the risk of an earthquake fault or seismic hazard zone.

(5) Landslide hazard, flood plain, flood way, or restriction zone, unless the applicable general plan or zoning ordinance contains provisions to mitigate the risk of a landslide or flood.

(i) (1) The project site is not located on developed open space.

(2) For the purposes of this subdivision, developed open space means land that meets all of the following criteria:

(A) Is publicly owned, or financed in whole or in part by public funds.

(B) Is generally open to, and available for use by, the public.

(C) Is predominantly lacking in structural development other than structures associated with open spaces, including, but not limited to, playgrounds, swimming pools, ballfields, enclosed child play areas, and picnic facilities.

(3) For the purposes of this subdivision, developed open space includes land that has been designated for acquisition by a public agency for developed open space, but does not include lands acquired by public funds dedicated to the acquisition of land for housing purposes.

(j) The project site is not located within the boundaries of a state conservancy.

(Amended by Stats. 2012, Ch. 39, Sec. 96. Effective June 27, 2012.)



21159.22

(a) This division does not apply to any development project that meets the requirements of subdivision (b), and meets either of the following criteria:

(1) Consists of the construction, conversion, or use of residential housing for agricultural employees, and meets all of the following criteria:

(A) Is affordable to lower income households, as defined in Section 50079.5 of the Health and Safety Code.

(B) Lacks public financial assistance.

(C) The developer of the development project provides sufficient legal commitments to the appropriate local agency to ensure the continued availability and use of the housing units for lower income households for a period of at least 15 years.

(2) Consists of the construction, conversion, or use of residential housing for agricultural employees and meets all of the following criteria:

(A) Is housing for very low, low-, or moderate-income households as defined in paragraph (2) of subdivision (h) of Section 65589.5 of the Government Code.

(B) Public financial assistance exists for the development project.

(C) The developer of the development project provides sufficient legal commitments to the appropriate local agency to ensure the continued availability and use of the housing units for low- and moderate-income households for a period of at least 15 years.

(b) (1) If the development project is proposed within incorporated city limits or within a census defined place with a minimum population density of at least 5,000 persons per square mile, it is located on a project site that is adjacent, on at least two sides, to land that has been developed, and consists of not more than 45 units, or is housing for a total of 45 or fewer agricultural employees if the housing consists of dormitories, barracks, or other group living facilities.

(2) If the development project is located on a project site zoned for general agricultural use, and consists of not more than 20 units, or is housing for a total of 20 or fewer agricultural employees if the housing consists of dormitories, barracks, or other group living facilities.

(3) The project satisfies the criteria in Section 21159.21.

(4) The development project is not more than five acres in area, except that a project site located in an area with a population density of at least 1,000 persons per square mile shall not be more than two acres in area.

(c) Notwithstanding subdivision (a), if a project satisfies the criteria described in subdivisions (a) and (b), but does not satisfy the criteria described in paragraph (1) of subdivision (b), this division does not apply to the project if the project meets all of the following criteria:

(1) Is located within either an incorporated city or a census-defined place.

(2) The population density of the incorporated city or census-defined place has a population density of at least 1,000 persons per square mile.

(3) The project site is adjacent on at least two sides to land that has been developed and the project consists of not more than 45 units, or the project consist of dormitories, barracks, or other group housing facilities for a total of 45 or fewer agricultural employees.

(d) Notwithstanding subdivision (c), this division shall apply to a project that meets the criteria described in subdivision (c) if a public agency that is carrying out or approving the project determines that there is a reasonable possibility that the project, if completed, would have a significant effect on the environment due to unusual circumstances or that the cumulative impacts of successive projects of the same type in the same area, over time, would be significant.

For the purposes of this section, agricultural employee has the same meaning as defined by subdivision (b) of Section 1140.4 of the Labor Code.

(Added by Stats. 2002, Ch. 1039, Sec. 12. Effective January 1, 2003.)



21159.23

(a) This division does not apply to any development project that consists of the construction, conversion, or use of residential housing consisting of 100 or fewer that is affordable to low-income households if both of the following criteria are met:

(1) The developer of the development project provides sufficient legal commitments to the appropriate local agency to ensure the continued availability and use of the housing units for lower income households, as defined in Section 50079.5 of the Health and Safety Code, for a period of at least 30 years, at monthly housing costs, as determined pursuant to Section 50053 of the Health and Safety Code.

(2) The development project meets all of the following requirements:

(A) The project satisfies the criteria described in Section 21159.21.

(B) The project site meets one of the following conditions:

(i) Has been previously developed for qualified urban uses.

(ii) The parcels immediately adjacent to the site are developed with qualified urban uses, or at least 75 percent of the perimeter of the site adjoins parcels that are developed with qualified urban uses and the remaining 25 percent of the perimeter of the site adjoins parcels that have previously been developed for qualified urban uses, and the site has not been developed for urban uses and no parcel within the site has been created within 10 years prior to the proposed development of the site.

(C) The project site is not more than five acres in area.

(D) The project site is located within an urbanized areaor within a census-defined place with a population density of at least 5,000 persons per square mile or, if the project consists of 50 or fewer units, within an incorporated city with a population density of at least 2,500 persons per square mile and a total population of at least 25,000 persons.

(b) Notwithstanding subdivision (a), if a project satisfies all of the criteria described in subdivision (a) except subparagraph (D) of paragraph (2) of that subdivision, this division does not apply to the project if the project is located within either an incorporated city or a census defined place with a population density of at least 1,000 persons per square mile.

(c) Notwithstanding subdivision (b), this division applies to a project that meets the criteria of subdivision (b), if there is a reasonable possibility that the project would have a significant effect on the environment or the residents of the project due to unusual circumstances or due to the related or cumulative impacts of reasonably foreseeable projects in the vicinity of the project.

(d) For the purposes of this section, residential means a use consisting of either of the following:

(1) Residential units only.

(2) Residential units and primarily neighborhood-serving goods, services, or retail uses that do not exceed 15 percent of the total floor area of the project.

(Added by Stats. 2002, Ch. 1039, Sec. 12. Effective January 1, 2003.)



21159.24

(a) Except as provided in subdivision (b), this division does not apply to a project if all of the following criteria are met:

(1) The project is a residential project on an infill site.

(2) The project is located within an urbanized area.

(3) The project satisfies the criteria of Section 21159.21.

(4) Within five years of the date that the application for the project is deemed complete pursuant to Section 65943 of the Government Code, community-level environmental review was certified or adopted.

(5) The site of the project is not more than four acres in total area.

(6) The project does not contain more than 100 residential units.

(7) Either of the following criteria are met:

(A) (i) At least 10 percent of the housing is sold to families of moderate income, or not less than 10 percent of the housing is rented to families of low income, or not less than 5 percent of the housing is rented to families of very low income.

(ii) The project developer provides sufficient legal commitments to the appropriate local agency to ensure the continued availability and use of the housing units for very low, low-, and moderate-income households at monthly housing costs determined pursuant to paragraph (3) of subdivision (h) of Section 65589.5 of the Government Code.

(B) The project developer has paid or will pay in-lieu fees pursuant to a local ordinance in an amount sufficient to result in the development of an equivalent number of units that would otherwise be required pursuant to subparagraph (A).

(8) The project is within one-half mile of a major transit stop.

(9) The project does not include any single level building that exceeds 100,000 square feet.

(10) The project promotes higher density infill housing. A project with a density of at least 20 units per acre shall be conclusively presumed to promote higher density infill housing. A project with a density of at least 10 units per acre and a density greater than the average density of the residential properties within 1,500 feet shall be presumed to promote higher density housing unless the preponderance of the evidence demonstrates otherwise.

(b) Notwithstanding subdivision (a), this division shall apply to a development project that meets the criteria described in subdivision (a), if any of the following occur:

(1) There is a reasonable possibility that the project will have a project-specific, significant effect on the environment due to unusual circumstances.

(2) Substantial changes with respect to the circumstances under which the project is being undertaken that are related to the project have occurred since community-level environmental review was certified or adopted.

(3) New information becomes available regarding the circumstances under which the project is being undertaken and that is related to the project, that was not known, and could not have been known, at the time that community-level environmental review was certified or adopted.

(c) If a project satisfies the criteria described in subdivision (a), but is not exempt from this division as a result of satisfying the criteria described in subdivision (b), the analysis of the environmental effects of the project in the environmental impact report or the negative declaration shall be limited to an analysis of the project-specific effect of the projects and any effects identified pursuant to paragraph (2) or (3) of subdivision (b).

(d) For the purposes of this section, residential means a use consisting of either of the following:

(1) Residential units only.

(2) Residential units and primarily neighborhood-serving goods, services, or retail uses that do not exceed 15 percent of the total floor area of the project.

(Amended by Stats. 2005, Ch. 22, Sec. 162. Effective January 1, 2006.)



21159.26

With respect to a project that includes a housing development, a public agency may not reduce the proposed number of housing units as a mitigation measure or project alternative for a particular significant effect on the environment if it determines that there is another feasible specific mitigation measure or project alternative that would provide a comparable level of mitigation. This section does not affect any other requirement regarding the residential density of that project.

(Added by Stats. 2002, Ch. 1039, Sec. 12. Effective January 1, 2003.)



21159.27

A project may not be divided into smaller projects to qualify for one or more exemptions pursuant to this article.

(Added by Stats. 2002, Ch. 1039, Sec. 12. Effective January 1, 2003.)



21159.28

(a) If a residential or mixed-use residential project is consistent with the use designation, density, building intensity, and applicable policies specified for the project area in either a sustainable communities strategy or an alternative planning strategy, for which the State Air Resources Board pursuant to subparagraph (I) of paragraph (2) of subdivision (b) of Section 65080 of the Government Code has accepted the metropolitan planning organization s determination that the sustainable communities strategy or the alternative planning strategy would, if implemented, achieve the greenhouse gas emission reduction targets and if the project incorporates the mitigation measures required by an applicable prior environmental document, then any findings or other determinations for an exemption, a negative declaration, a mitigated negative declaration, a sustainable communities environmental assessment, an environmental impact report, or addenda prepared or adopted for the project pursuant to this division shall not be required to reference, describe, or discuss (1) growth inducing impacts; or (2) any project specific or cumulative impacts from cars and light-duty truck trips generated by the project on global warming or the regional transportation network.

(b) Any environmental impact report prepared for a project described in subdivision (a) shall not be required to reference, describe, or discuss a reduced residential density alternative to address the effects of car and light-duty truck trips generated by the project.

(c) Regional transportation network, for purposes of this section, means all existing and proposed transportation system improvements, including the state transportation system, that were included in the transportation and air quality conformity modeling, including congestion modeling, for the final regional transportation plan adopted by the metropolitan planning organization, but shall not include local streets and roads. Nothing in the foregoing relieves any project from a requirement to comply with any conditions, exactions, or fees for the mitigation of the project s impacts on the structure, safety, or operations of the regional transportation network or local streets and roads.

(d) A residential or mixed-use residential project is a project where at least 75 percent of the total building square footage of the project consists of residential use or a project that is a transit priority project as defined in Section 21155.

(Added by Stats. 2008, Ch. 728, Sec. 15. Effective January 1, 2009.)









CHAPTER 5. Submission of Information

21160

Whenever any person applies to any public agency for a lease, permit, license, certificate, or other entitlement for use, the public agency may require that person to submit data and information which may be necessary to enable the public agency to determine whether the proposed project may have a significant effect on the environment or to prepare an environmental impact report.

If any or all of the information so submitted is a trade secret as defined in Section 6254.7 of the Government Code by those submitting that information, it shall not be included in the impact report or otherwise disclosed by any public agency. This section shall not be construed to prohibit the exchange of properly designated trade secrets between public agencies who have lawful jurisdiction over the preparation of the impact report.

(Added by Stats. 1972, Ch. 1154.)



21161

Whenever a public agency has completed an environmental impact report, it shall cause a notice of completion of that report to be filed with the Office of Planning and Research. The notice of completion shall briefly identify the project and shall indicate that an environmental impact report has been prepared. The notice of completion shall identify the project location by latitude and longitude. Failure to file the notice required by this section shall not affect the validity of a project.

(Amended by Stats. 2007, Ch. 253, Sec. 3. Effective September 26, 2007.)






CHAPTER 6. Limitations

21165

(a) When a project is to be carried out or approved by two or more public agencies, the determination of whether the project may have a significant effect on the environment shall be made by the lead agency, and that agency shall prepare, or cause to be prepared by contract, the environmental impact report for the project, if a report is required by this division. In the event that a dispute arises as to which is the lead agency, any of the disputing public agencies, or in the case of a project described in subdivision (c) of Section 21065 the applicant for such project, may submit the question to the Office of Planning and Research, and the Office of Planning and Research shall designate, within 21 days of receiving the request, the lead agency, giving due consideration to the capacity of that agency to adequately fulfill the requirements of this division.

(b) For the purposes of this section, a dispute means a contested, active difference of opinion between two or more public agencies as to which of those agencies shall prepare any necessary environmental document. A dispute exists where each of those agencies claims that it either has or does not have the obligation to prepare that environmental document. The Office of Planning and Research shall not designate a lead agency in the absence of such a dispute.

(Amended by Stats. 2005, Ch. 267, Sec. 2. Effective January 1, 2006.)



21166

When an environmental impact report has been prepared for a project pursuant to this division, no subsequent or supplemental environmental impact report shall be required by the lead agency or by any responsible agency, unless one or more of the following events occurs:

(a) Substantial changes are proposed in the project which will require major revisions of the environmental impact report.

(b) Substantial changes occur with respect to the circumstances under which the project is being undertaken which will require major revisions in the environmental impact report.

(c) New information, which was not known and could not have been known at the time the environmental impact report was certified as complete, becomes available.

(Amended by Stats. 1977, Ch. 1200.)



21166.1

The decision of a lead agency to prepare an environmental impact report with respect to environmental impacts within a geographic area or for a group of projects shall not be a basis for determining that an environmental document prepared for an individual project within that area or group is inadequate.

(Added by Stats. 1984, Ch. 1514, Sec. 11.)



21167

An action or proceeding to attack, review, set aside, void, or annul the following acts or decisions of a public agency on the grounds of noncompliance with this division shall be commenced as follows:

(a) An action or proceeding alleging that a public agency is carrying out or has approved a project that may have a significant effect on the environment without having determined whether the project may have a significant effect on the environment shall be commenced within 180 days from the date of the public agency s decision to carry out or approve the project, or, if a project is undertaken without a formal decision by the public agency, within 180 days from the date of commencement of the project.

(b) An action or proceeding alleging that a public agency has improperly determined whether a project may have a significant effect on the environment shall be commenced within 30 days from the date of the filing of the notice required by subdivision (a) of Section 21108 or subdivision (a) of Section 21152.

(c) An action or proceeding alleging that an environmental impact report does not comply with this division shall be commenced within 30 days from the date of the filing of the notice required by subdivision (a) of Section 21108 or subdivision (a) of Section 21152 by the lead agency.

(d) An action or proceeding alleging that a public agency has improperly determined that a project is not subject to this division pursuant to subdivision (b) of Section 21080 or Section 21172 shall be commenced within 35 days from the date of the filing by the public agency, or person specified in subdivision (b) or (c) of Section 21065, of the notice authorized by subdivision (b) of Section 21108 or subdivision (b) of Section 21152. If the notice has not been filed, the action or proceeding shall be commenced within 180 days from the date of the public agency s decision to carry out or approve the project, or, if a project is undertaken without a formal decision by the public agency, within 180 days from the date of commencement of the project.

(e) An action or proceeding alleging that another act or omission of a public agency does not comply with this division shall be commenced within 30 days from the date of the filing of the notice required by subdivision (a) of Section 21108 or subdivision (a) of Section 21152.

(f) If a person has made a written request to the public agency for a copy of the notice specified in Section 21108 or 21152 prior to the date on which the agency approves or determines to carry out the project, then not later than five days from the date of the agency s action, the public agency shall deposit a written copy of the notice addressed to that person in the United States mail, first class postage prepaid. The date upon which this notice is mailed shall not affect the time periods specified in subdivisions (b), (c), (d), and (e).

(Amended by Stats. 2004, Ch. 744, Sec. 7. Effective January 1, 2005.)



21167.1

(a) In all actions or proceedings brought pursuant to Sections 21167, 21168, and 21168.5, including the hearing of an action or proceeding on appeal from a decision of a lower court, all courts in which the action or proceeding is pending shall give the action or proceeding preference over all other civil actions, in the matter of setting the action or proceeding for hearing or trial, and in hearing or trying the action or proceeding, so that the action or proceeding shall be quickly heard and determined. The court shall regulate the briefing schedule so that, to the extent feasible, the court shall commence hearings on an appeal within one year of the date of the filing of the appeal.

(b) To ensure that actions or proceedings brought pursuant to Sections 21167, 21168, and 21168.5 may be quickly heard and determined in the lower courts, the superior courts in all counties with a population of more than 200,000 shall designate one or more judges to develop expertise in this division and related land use and environmental laws, so that those judges will be available to hear, and quickly resolve, actions or proceedings brought pursuant to Sections 21167, 21168, and 21168.5.

(c) In an action or proceeding filed pursuant to this chapter that is joined with any other cause of action, the court, upon a motion by any party, may grant severance of the actions. In determining whether to grant severance, the court shall consider such matters as judicial economy, administrative economy, and prejudice to any party.

(Amended by Stats. 2006, Ch. 538, Sec. 578. Effective January 1, 2007.)



21167.2

If no action or proceeding alleging that an environmental impact report does not comply with the provisions of this division is commenced during the period prescribed in subdivision (c) of Section 21167, the environmental impact report shall be conclusively presumed to comply with the provisions of this division for purposes of its use by responsible agencies, unless the provisions of Section 21166 are applicable.

(Added by Stats. 1977, Ch. 1200.)



21167.3

(a) If an action or proceeding alleging that an environmental impact report or a negative declaration does not comply with the provisions of this division is commenced during the period described in subdivision (b) or (c) of Section 21167, and if an injunction or stay is issued prohibiting the project from being carried out or approved pending final determination of the issue of such compliance, responsible agencies shall assume that the environmental impact report or the negative declaration for the project does comply with the provisions of this division and shall issue a conditional approval or disapproval of such project according to the timetable for agency action in Article 5 (commencing with Section 65950) of Chapter 4.5 of Division 1 of Title 7 of the Government Code. A conditional approval shall constitute permission to proceed with a project when and only when such action or proceeding results in a final determination that the environmental impact report or negative declaration does comply with the provisions of this division.

(b) In the event that an action or proceeding is commenced as described in subdivision (a) but no injunction or similar relief is sought and granted, responsible agencies shall assume that the environmental impact report or negative declaration for the project does comply with the provisions of this division and shall approve or disapprove the project according to the timetable for agency action in Article 5 (commencing with Section 65950) of Chapter 4.5 of Division 1 of Title 7 of the Government Code. Such approval shall constitute permission to proceed with the project at the applicant s risk pending final determination of such action or proceeding.

(Amended by Stats. 1980, Ch. 131, Sec. 2. Effective May 28, 1980.)



21167.4

(a) In any action or proceeding alleging noncompliance with this division, the petitioner shall request a hearing within 90 days from the date of filing the petition or shall be subject to dismissal on the court s own motion or on the motion of any party interested in the action or proceeding.

(b) The petitioner shall serve a notice of the request for a hearing on all parties at the time that the petitioner files the request for a hearing.

(c) Upon the filing of a request by the petitioner for a hearing and upon application by any party, the court shall establish a briefing schedule and a hearing date. In the absence of good cause, briefing shall be completed within 90 days from the date that the request for a hearing is filed, and the hearing, to the extent feasible, shall be held within 30 days thereafter. Good cause may include, but shall not be limited to, the conduct of discovery, determination of the completeness of the record of proceedings, the complexity of the issues, and the length of the record of proceedings and the timeliness of its production. The parties may stipulate to a briefing schedule or hearing date that differs from the schedule set forth in this subdivision if the stipulation is approved by the court.

(d) In an action or proceeding alleging noncompliance with this division, the Attorney General may file a motion with the court seeking an expedited schedule for resolution of the case upon the grounds that it would be in the public interest to do so. This subdivision does not affect the rights of any party under existing law to seek an expedited schedule for resolution of the case.

(e) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2010, Ch. 496, Sec. 5. Effective September 29, 2010. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 6 of Ch. 496.)



21167.4

(a) In any action or proceeding alleging noncompliance with this division, the petitioner shall request a hearing within 90 days from the date of filing the petition or shall be subject to dismissal on the court s own motion or on the motion of any party interested in the action or proceeding.

(b) The petitioner shall serve a notice of the request for a hearing on all parties at the time that the petitioner files the request for a hearing.

(c) Upon the filing of a request by the petitioner for a hearing and upon application by any party, the court shall establish a briefing schedule and a hearing date. In the absence of good cause, briefing shall be completed within 90 days from the date that the request for a hearing is filed, and the hearing, to the extent feasible, shall be held within 30 days thereafter. Good cause may include, but shall not be limited to, the conduct of discovery, determination of the completeness of the record of proceedings, the complexity of the issues, and the length of the record of proceedings and the timeliness of its production. The parties may stipulate to a briefing schedule or hearing date that differs from the schedule set forth in this subdivision if the stipulation is approved by the court.

(d) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 5) and added by Stats. 2010, Ch. 496, Sec. 6. Effective September 29, 2010. Section operative January 1, 2016, by its own provisions.)



21167.5

Proof of prior service by mail upon the public agency carrying out or approving the project of a written notice of the commencement of any action or proceeding described in Section 21167 identifying the project shall be filed concurrently with the initial pleading in such action or proceeding.

(Added by Stats. 1972, Ch. 1154.)



21167.6

Notwithstanding any other provision of law, in all actions or proceedings brought pursuant to Section 21167, except those involving the Public Utilities Commission, all of the following shall apply:

(a) At the time that the action or proceeding is filed, the plaintiff or petitioner shall file a request that the respondent public agency prepare the record of proceedings relating to the subject of the action or proceeding. The request, together with the complaint or petition, shall be served personally upon the public agency not later than 10 business days from the date that the action or proceeding was filed.

(b) (1) The public agency shall prepare and certify the record of proceedings not later than 60 days from the date that the request specified in subdivision (a) was served upon the public agency. Upon certification, the public agency shall lodge a copy of the record of proceedings with the court and shall serve on the parties notice that the record of proceedings has been certified and lodged with the court. The parties shall pay any reasonable costs or fees imposed for the preparation of the record of proceedings in conformance with any law or rule of court.

(2) The plaintiff or petitioner may elect to prepare the record of proceedings or the parties may agree to an alternative method of preparation of the record of proceedings, subject to certification of its accuracy by the public agency, within the time limit specified in this subdivision.

(c) The time limit established by subdivision (b) may be extended only upon the stipulation of all parties who have been properly served in the action or proceeding or upon order of the court. Extensions shall be liberally granted by the court when the size of the record of proceedings renders infeasible compliance with that time limit. There is no limit on the number of extensions that may be granted by the court, but no single extension shall exceed 60 days unless the court determines that a longer extension is in the public interest.

(d) If the public agency fails to prepare and certify the record within the time limit established in paragraph (1) of subdivision (b), or any continuances of that time limit, the plaintiff or petitioner may move for sanctions, and the court may, upon that motion, grant appropriate sanctions.

(e) The record of proceedings shall include, but is not limited to, all of the following items:

(1) All project application materials.

(2) All staff reports and related documents prepared by the respondent public agency with respect to its compliance with the substantive and procedural requirements of this division and with respect to the action on the project.

(3) All staff reports and related documents prepared by the respondent public agency and written testimony or documents submitted by any person relevant to any findings or statement of overriding considerations adopted by the respondent agency pursuant to this division.

(4) Any transcript or minutes of the proceedings at which the decisionmaking body of the respondent public agency heard testimony on, or considered any environmental document on, the project, and any transcript or minutes of proceedings before any advisory body to the respondent public agency that were presented to the decisionmaking body prior to action on the environmental documents or on the project.

(5) All notices issued by the respondent public agency to comply with this division or with any other law governing the processing and approval of the project.

(6) All written comments received in response to, or in connection with, environmental documents prepared for the project, including responses to the notice of preparation.

(7) All written evidence or correspondence submitted to, or transferred from, the respondent public agency with respect to compliance with this division or with respect to the project.

(8) Any proposed decisions or findings submitted to the decisionmaking body of the respondent public agency by its staff, or the project proponent, project opponents, or other persons.

(9) The documentation of the final public agency decision, including the final environmental impact report, mitigated negative declaration, or negative declaration, and all documents, in addition to those referenced in paragraph (3), cited or relied on in the findings or in a statement of overriding considerations adopted pursuant to this division.

(10) Any other written materials relevant to the respondent public agency s compliance with this division or to its decision on the merits of the project, including the initial study, any drafts of any environmental document, or portions thereof, that have been released for public review, and copies of studies or other documents relied upon in any environmental document prepared for the project and either made available to the public during the public review period or included in the respondent public agency s files on the project, and all internal agency communications, including staff notes and memoranda related to the project or to compliance with this division.

(11) The full written record before any inferior administrative decisionmaking body whose decision was appealed to a superior administrative decisionmaking body prior to the filing of litigation.

(f) In preparing the record of proceedings, the party preparing the record shall strive to do so at reasonable cost in light of the scope of the record.

(g) The clerk of the superior court shall prepare and certify the clerk s transcript on appeal not later than 60 days from the date that the notice designating the papers or records to be included in the clerk s transcript was filed with the superior court, if the party or parties pay any costs or fees for the preparation of the clerk s transcript imposed in conformance with any law or rules of court. Nothing in this subdivision precludes an election to proceed by appendix, as provided in Rule 8.124 of the California Rules of Court.

(h) Extensions of the period for the filing of any brief on appeal may be allowed only by stipulation of the parties or by order of the court for good cause shown. Extensions for the filing of a brief on appeal shall be limited to one 30-day extension for the preparation of an opening brief, and one 30-day extension for the preparation of a responding brief, except that the court may grant a longer extension or additional extensions if it determines that there is a substantial likelihood of settlement that would avoid the necessity of completing the appeal.

(i) At the completion of the filing of briefs on appeal, the appellant shall notify the court of the completion of the filing of briefs, whereupon the clerk of the reviewing court shall set the appeal for hearing on the first available calendar date.

(Amended by Stats. 2007, Ch. 130, Sec. 207. Effective January 1, 2008.)



21167.6.5

(a) The petitioner or plaintiff shall name, as a real party in interest, the person or persons identified by the public agency in its notice filed pursuant to subdivision (a) or (b) of Section 21108 or Section 21152 or, if no notice is filed, the person or persons in subdivision (b) or (c) of Section 21065, as reflected in the agency s record of proceedings for the project that is the subject of an action or proceeding brought pursuant to Section 21167, 21168, or 21168.5, and shall serve the petition or complaint on that real party in interest, by personal service, mail, facsimile, or any other method permitted by law, not later than 20 business days following service of the petition or complaint on the public agency.

(b) The public agency shall provide the petitioner or plaintiff, not later than 10 business days following service of the petition or complaint on the public agency, with a list of responsible agencies and a public agency having jurisdiction over a natural resource affected by the project.

(c) The petitioner or plaintiff shall provide the responsible agencies, and a public agency having jurisdiction over a natural resource affected by the project, with notice of the action or proceeding within 15 days of receipt of the list described in subdivision (b).

(d) Failure to name potential persons, other than those real parties in interest described in subdivision (a), is not grounds for dismissal pursuant to Section 389 of the Code of Civil Procedure.

(e) This section is not intended to affect an existing right of a party to intervene in the action.

(Amended by Stats. 2012, Ch. 162, Sec. 151. Effective January 1, 2013.)



21167.7

Every person who brings an action pursuant to Section 21167 shall comply with the requirements of Section 388 of the Code of Civil Procedure. Every such person shall also furnish pursuant to Section 388 of the Code of Civil Procedure a copy of any amended or supplemental pleading filed by such person in such action to the Attorney General. No relief, temporary or permanent, shall be granted until a copy of the pleading has been furnished to the Attorney General in accordance with such requirements.

(Amended by Stats. 2002, Ch. 664, Sec. 183.5. Effective January 1, 2003.)



21167.8

(a) Not later than 20 days from the date of service upon a public agency of a petition or complaint brought pursuant to Section 21167, the public agency shall file with the court a notice setting forth the time and place at which all parties shall meet and attempt to settle the litigation. The meeting shall be scheduled and held not later than 45 days from the date of service of the petition or complaint upon the public agency. The notice of the settlement meeting shall be served by mail upon the counsel for each party. If the public agency does not know the identity of counsel for a party, the notice shall be served by mail upon the party for whom counsel is not known.

(b) At the time and place specified in the notice filed with the court, the parties shall meet and confer regarding anticipated issues to be raised in the litigation and shall attempt in good faith to settle the litigation and the dispute that forms the basis of the litigation. The settlement meeting discussions shall be comprehensive in nature and shall focus on the legal issues raised by the parties concerning the project that is the subject of the litigation.

(c) The settlement meeting may be continued from time to time without postponing or otherwise delaying other applicable time limits in the litigation. The settlement meeting, or a mediation proceeding that is conducted pursuant to Chapter 9.3 (commencing with Section 66030) of Division 1 of Title 7 of the Government Code, is intended to be conducted concurrently with any judicial proceedings.

(d) If the litigation is not settled, the court, in its discretion, may, or at the request of a party, shall, schedule a further settlement conference before a judge of the superior court. If the petition or complaint is later heard on its merits, the judge hearing the matter shall not be the same judge conducting the settlement conference, except in counties that have only one judge of the superior court.

(e) The failure of a party, who was notified pursuant to subdivision (a), to participate in the litigation settlement process, without good cause, may result in an imposition of sanctions by the court.

(f) Not later than 30 days from the date that notice of certification of the record of proceedings was filed and served in accordance with Section 21167.6, the petitioner or plaintiff shall file and serve on all other parties a statement of issues that the petitioner or plaintiff intends to raise in a brief or at a hearing or trial. Not later than 10 days from the date on which the respondent or real party in interest has been served with the statement of issues from the petitioner or plaintiff, each respondent and real party in interest shall file and serve on all other parties a statement of issues which that party intends to raise in a brief or at a hearing or trial.

(g) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2010, Ch. 496, Sec. 7. Effective September 29, 2010. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 8 of Ch. 496.)



21167.8

(a) Not later than 20 days from the date of service upon a public agency of a petition or complaint brought pursuant to Section 21167, the public agency shall file with the court a notice setting forth the time and place at which all parties shall meet and attempt to settle the litigation. The meeting shall be scheduled and held not later than 45 days from the date of service of the petition or complaint upon the public agency. The notice of the settlement meeting shall be served by mail upon the counsel for each party. If the public agency does not know the identity of counsel for any party, the notice shall be served by mail upon the party for whom counsel is not known.

(b) At the time and place specified in the notice filed with the court, the parties shall meet and confer regarding anticipated issues to be raised in the litigation and shall attempt in good faith to settle the litigation and the dispute which forms the basis of the litigation. The settlement meeting discussions shall be comprehensive in nature and shall focus on the legal issues raised by the parties concerning the project that is the subject of the litigation.

(c) The settlement meeting may be continued from time to time without postponing or otherwise delaying other applicable time limits in the litigation. The settlement meeting is intended to be conducted concurrently with any judicial proceedings.

(d) If the litigation is not settled, the court, in its discretion, may, or at the request of any party, shall, schedule a further settlement conference before a judge of the superior court. If the petition or complaint is later heard on its merits, the judge hearing the matter shall not be the same judge conducting the settlement conference, except in counties that have only one judge of the superior court.

(e) The failure of any party, who was notified pursuant to subdivision (a), to participate in the litigation settlement process, without good cause, may result in an imposition of sanctions by the court.

(f) Not later than 30 days from the date that notice of certification of the record of proceedings was filed and served in accordance with Section 21167.6, the petitioner or plaintiff shall file and serve on all other parties a statement of issues which the petitioner or plaintiff intends to raise in any brief or at any hearing or trial. Not later than 10 days from the date on which the respondent or real party in interest has been served with the statement of issues from the petitioner or plaintiff, each respondent and real party in interest shall file and serve on all other parties a statement of issues which that party intends to raise in any brief or at any hearing or trial.

(g) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 7) and added by Stats. 2010, Ch. 496, Sec. 8. Effective September 29, 2010. Section operative January 1, 2016, by its own provisions.)



21167.9

Any action brought in the superior court relating to this division may be subject to a mediation proceeding conducted pursuant to Chapter 9.3 (commencing with Section 66030) of Division 1 of Title 7 of the Government Code.

(Added by Stats. 2010, Ch. 699, Sec. 36. Effective January 1, 2011.)



21167.10

(a) Within five business days of the filing of a notice required by subdivision (a) or (b) of Section 21108, or subdivision (a) or (b) of Section 21152 by the lead agency, a person wishing to bring an action or a proceeding pursuant to Section 21167, 21168, or 21168.5 may file with the lead agency and the real party in interest a notice requesting mediation.

(b) Within five business days of the receipt of the notice requesting mediation, a lead agency may respond to the person by accepting the request for mediation and proceed with mediation.

(c) The request for mediation is deemed denied if the lead agency fails to respond within five business days of receiving the request for mediation.

(d) The limitation periods provided pursuant to this chapter shall be tolled until the completion of the mediation conducted pursuant to this section.

(e) This section does not apply in cases where the lead agency has not filed the notice required by subdivision (a) or (b) of Section 21108, or subdivision (a) or (b) of Section 21152.

(f) (1) Except as set forth in paragraph (2), this section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(2) Notwithstanding paragraph (1), the tolling of the limitation periods provided pursuant to subdivision (d) shall apply if a mediation conducted pursuant to this section is completed on or after January 1, 2016.

(Amended by Stats. 2012, Ch. 548, Sec. 12. Effective January 1, 2013. Repealed as of January 1, 2016, as prescribed by its own provisions.)



21168

Any action or proceeding to attack, review, set aside, void or annul a determination, finding, or decision of a public agency, made as a result of a proceeding in which by law a hearing is required to be given, evidence is required to be taken and discretion in the determination of facts is vested in a public agency, on the grounds of noncompliance with the provisions of this division shall be in accordance with the provisions of Section 1094.5 of the Code of Civil Procedure.

In any such action, the court shall not exercise its independent judgment on the evidence but shall only determine whether the act or decision is supported by substantial evidence in the light of the whole record.

(Amended by Stats. 1976, Ch. 1312.)



21168.5

In any action or proceeding, other than an action or proceeding under Section 21168, to attack, review, set aside, void or annul a determination, finding, or decision of a public agency on the grounds of noncompliance with this division, the inquiry shall extend only to whether there was a prejudicial abuse of discretion. Abuse of discretion is established if the agency has not proceeded in a manner required by law or if the determination or decision is not supported by substantial evidence.

(Amended by Stats. 1976, Ch. 1312.)



21168.6

In any action or proceeding under Sections 21168 or 21168.5 against the Public Utilities Commission the writ of mandate shall lie only from the Supreme Court to such commission.

(Added by Stats. 1972, Ch. 1154.)



21168.6.5

(a) For the purposes of this section, the following definitions shall apply:

(1) Applicant means a private entity or its affiliates that proposes the project and its successors, heirs, and assignees.

(2) Initial project approval means any actions, activities, ordinances, resolutions, agreements, approvals, determinations, findings, or decisions taken, adopted, or approved by the lead agency required to allow the applicant to commence the construction of the project, as determined by the lead agency.

(3) Project means a project that substantially conforms to the project description for the Convention Center Modernization and Farmers Field Project set forth in the notice of preparation released by the City of Los Angeles on March 17, 2011.

(4) Stadium means, except as the context indicates otherwise, the stadium built pursuant to the project for football and other spectator events.

(5) Subsequent project approval means any actions, activities, ordinances, resolutions, agreements, approvals, determinations, findings, or decisions by the lead agency required for, or in furtherance of, the project that are taken, adopted, or approved following the initial project approvals until the project obtains certificates of occupancy.

(6) Trip ratio means the total annual number of private automobiles arriving at the stadium for spectator events divided by the total annual number of spectators at the events.

(b) (1) This section does not apply to the project and shall become inoperative on the date of the release of the draft environmental impact report and is repealed on January 1 of the following year, if the applicant fails to notify the lead agency prior to the release of the draft environmental impact report for public comment that the applicant is electing to proceed pursuant to this section.

(2) The lead agency shall notify the Secretary of State if the applicant fails to notify the lead agency of its election to proceed pursuant to this section.

(c) (1) (A) Notwithstanding any other law, the procedures set forth in subdivision (d) shall apply to any action or proceeding brought to attack, review, set aside, void, or annul the certification of the environmental impact report for the project or the granting of any initial project approvals.

(B) Notwithstanding any other law, the procedures set forth in subdivision (j) shall apply to any action or proceeding brought to attack, review, set aside, void, or annul any subsequent project approvals.

(2) Notwithstanding any other law, the procedure set forth in subdivision (f) shall apply to the certification of the environmental impact report for the project and to any initial project approvals.

(d) (1) An action or proceeding to attack, set aside, void, or annul a determination, finding, or decision of the lead agency certifying the environmental impact report or granting one or more initial project approvals shall be commenced by filing a petition for a writ of mandate with the Second District Court of Appeal and shall be served on the respondent and the real party in interest within 30 days of the filing by the lead agency of the notice required by subdivision (a) of Section 21152.

(2) The petitioner shall file and serve the opening brief in support of the petition for writ of mandate within 40 days of the filing of the petition for a writ of mandate.

(3) The respondent and real party in interest shall file and serve any brief in opposition to the petition for writ of mandate within 25 days of the filing of the opening brief.

(4) The petitioner shall file and serve the reply brief within 20 days of the filing of the last opposition brief to the petitioner s opening brief.

(5) Except as provided in paragraph (6), parties to the action shall comply with all applicable California Rules of Court in the filing of the petition for writ of mandate and the briefs.

(6) (A) Rule 8.220 of the California Rules of Court shall not apply to the time periods set forth in paragraphs (2) to (4), inclusive.

(B) If a petitioner fails to file the opening brief pursuant to paragraph (2), the Court of Appeal shall dismiss the petition.

(C) If the respondents and real party in interest fail to file the brief in opposition pursuant to paragraph (3), the Court of Appeal shall decide the petition for writ of mandate based on the record, the opening brief, and any oral argument by the petitioner.

(7) Except upon a showing of extraordinary good cause, the Court of Appeal shall not grant any extensions of time to the deadlines specified in this subdivision. Any extension shall be limited to the minimum amount the Court of Appeal deems to be necessary.

(8) The Court of Appeal may, on its motion or upon request from a party, appoint a special master to assist the Court of Appeal in conducting the expedited judicial review required pursuant to this subdivision. If the Court of Appeal appoints a special master, the applicant shall pay all reasonable costs for the special master, not to exceed one hundred fifty thousand dollars ($150,000). If the Court of Appeal determines that the cost of the special master may exceed one hundred fifty thousand dollars ($150,000), it may request that additional funds be provided by the applicant and, if the applicant agrees to provide the funding, shall use the funds to pay the additional costs of the special master.

(9) The Court of Appeal shall hold a hearing and issue a decision on all petitions for writ of mandate filed pursuant to this subdivision within 60 days of the filing of the last timely reply brief.

(10) (A) A petition for review of the decision rendered by the Court of Appeal shall be filed with the Supreme Court and served on all parties to the petition for writ of mandate within 15 days of the decision.

(B) Any opposition to the petition for review shall be filed and served within 15 days of the filing of the petition for review.

(C) The Supreme Court shall render a decision on the petition for review within 30 days after the filing of the petition for review or within 15 days after the filing of the opposition to the petition for review, whichever is earlier.

(11) All briefs and notices filed pursuant to this subdivision shall be electronically served on parties pursuant to Rule 8.71 of the California Rules of Court. Each party to the petition shall provide an electronic service address at which the party agrees to accept the service.

(12) (A) No provision of law that is inconsistent or conflicts with this subdivision shall apply to a petition for a writ of mandate subject to this subdivision, including, but not limited to, any of the following:

(i) Section 21167.4.

(ii) Subdivisions (a) through (d), inclusive, and (g) through (i), inclusive, of Section 21167.6.

(iii) Subdivision (f) of Section 21167.8.

(iv) Section 21167.6.5.

(v) Sections 66031 through 66035, inclusive, of the Government Code.

(B) Except as provided in this section, including subparagraph (A), the requirements of this division are fully applicable to the project.

(e) (1) The draft and final environmental impact report shall include a notice in not less than 12-point type stating the following:

THIS EIR IS SUBJECT TO SECTION 21168.6.5 OF THE PUBLIC RESOURCES CODE, WHICH PROVIDES, AMONG OTHER THINGS, THAT THE LEAD AGENCY NEED NOT CONSIDER CERTAIN COMMENTS FILED AFTER THE CLOSE OF THE PUBLIC COMMENT PERIOD FOR THE DRAFT EIR. ANY JUDICIAL ACTION CHALLENGING THE CERTIFICATION OF THE EIR OR THE APPROVAL OF THE PROJECT DESCRIBED IN THE EIR IS SUBJECT TO THE PROCEDURES SET FORTH IN SECTION 21168.6.5 OF THE PUBLIC RESOURCES CODE AND MUST BE FILED WITH THE SECOND DISTRICT COURT OF APPEAL. A COPY OF SECTION 21168.6.5 OF THE PUBLIC RESOURCES CODE IS INCLUDED IN THE APPENDIX TO THIS EIR.

(2) The draft environmental impact report and final environmental impact report shall contain, as an appendix, the full text of this section.

(f) (1) Within 10 days after the release of the draft environmental impact report, the lead agency shall conduct an informational workshop to inform the public of the key analyses and conclusions of that report.

(2) Within 10 days before the close of the public comment period, the lead agency shall hold a public hearing to receive testimony on the draft environmental impact report. A transcript of the hearing shall be included as an appendix to the final environmental impact report.

(3) (A) Within five days following the close of the public comment period, a commenter on the draft environmental impact report may submit to the lead agency a written request for nonbinding mediation. The lead agency and applicant shall participate in nonbinding mediation with all commenters who submitted timely comments on the draft environmental impact report and who requested the mediation. Mediation conducted pursuant to this paragraph shall end no later than 35 days after the close of the public comment period.

(B) A request for mediation shall identify all areas of dispute raised in the comment submitted by the commenter that are to be mediated.

(C) The lead agency shall select one or more mediators who shall be retired judges or recognized experts with at least five years experience in land use and environmental law or science, or mediation. The applicant shall bear the costs of mediation.

(D) A mediation session shall be conducted on each area of dispute with the parties requesting mediation on that area of dispute.

(E) The lead agency shall adopt, as a condition of approval, any measures agreed upon by the lead agency, the applicant, and any commenter who requested mediation. A commenter who agrees to a measure pursuant to this subparagraph shall not raise the issue addressed by that measure as a basis for a petition for writ of mandate challenging the lead agency s decision to certify the environmental impact report or to grant one or more initial project approvals.

(4) The lead agency need not consider written comments submitted after the close of the public comment period, unless those comments address any of the following:

(A) New issues raised in the response to comments by the lead agency.

(B) New information released by the public agency subsequent to the release of the draft environmental impact report, such as new information set forth or embodied in a staff report, proposed permit, proposed resolution, ordinance, or similar documents.

(C) Changes made to the project after the close of the public comment period.

(D) Proposed conditions for approval, mitigation measures, or proposed findings required by Section 21081 or a proposed reporting and monitoring program required by paragraph (1) of subdivision (a) of Section 21081.6, where the lead agency releases those documents subsequent to the release of the draft environmental impact report.

(E) New information that was not reasonably known and could not have been reasonably known during the public comment period.

(5) (A) The lead agency shall file the notice required by subdivision (a) of Section 21152 within five days after the last initial project approval.

(B) If the notice required by subdivision (a) of Section 21152 is filed after June 1, 2013, this section shall become inoperative as of June 1, 2013, and is repealed as of January 1, 2014.

(C) In the event this section is repealed pursuant to subparagraph (B), the lead agency shall notify the Secretary of State.

(g) (1) For a petition for writ of mandate filed pursuant to this section, the lead agency shall prepare and certify the record of the proceedings in accordance with this subdivision and in accordance with Rule 3.1365 of the California Rules of Court. The applicant shall pay the lead agency for all costs of preparing and certifying the record of proceedings.

(2) No later than the date of the release of the draft environmental impact report, the lead agency shall make available to the public in a readily accessible electronic format the draft environmental impact report and all other documents submitted to or relied on by the lead agency in the preparation of the draft environmental impact report. A document prepared by the lead agency or submitted by the applicant after the date of the release of the draft environmental impact report that is a part of the record of the proceedings shall be made available to the public in a readily accessible electronic format within five business days after the document is prepared or received by the lead agency.

(3) The lead agency shall encourage written comments on the project to be submitted in a readily accessible electronic format, and shall make any such comment available to the public in a readily accessible electronic format within five days of its receipt.

(4) Within seven business days after the receipt of any comment that is not in an electronic format, the lead agency shall convert that comment into a readily accessible electronic format and make it available to the public in that format.

(5) The lead agency shall indicate in the record of the proceedings comments received that were not considered by the lead agency pursuant to paragraph (4) of subdivision (f) and need not include the content of the comments as a part of the record.

(6) Within five days after the filing of the notice required by subdivision (a) of Section 21152, the lead agency shall certify the record of the proceedings for the approval or determination and shall provide an electronic copy of the record to a party that has submitted a written request for a copy. The lead agency may charge and collect a reasonable fee for the electronic copy, which shall not exceed the reasonable cost of reproducing that copy.

(7) Within 10 days after being served with a petition for a writ of mandate pursuant to paragraph (1) of subdivision (d), the lead agency shall lodge a copy of the certified record of proceedings with the Court of Appeal.

(8) Any dispute over the content of the record of the proceedings shall be resolved by the Court of Appeal. Unless the Court of Appeal directs otherwise, a party disputing the content of the record shall file a motion to augment the record at the time it files its initial brief.

(9) The contents of the record of proceedings shall be as set forth in subdivision (e) of Section 21167.6.

(h) It is the intent of the Legislature that the project minimize traffic congestion and air quality impacts that may result from private automobile trips to the stadium through the requirements of this division as supplemented, pursuant to subdivision (i), by the implementation of measures that will do both of the following:

(1) Achieve and maintain carbon neutrality by reducing to zero the net emissions of greenhouse gases, as defined in subdivision (g) of Section 38505 of the Health and Safety Code, from private automobile trips to the stadium.

(2) Achieve and maintain a trip ratio that is no more than 90 percent of the trip ratio at any other stadium serving a team in the National Football League.

(i) (1) As a condition of approval of the project subject to this section, the lead agency shall require the applicant to implement measures that will meet the requirements of this division and paragraph (1) of subdivision (h) by the end of the first season during which a National Football League team has played at the stadium. To maximize public health, environmental, and employment benefits, the lead agency shall place the highest priority on feasible measures that will reduce greenhouse gas emissions on the stadium site and in the neighboring communities of the stadium. Offset credits shall be employed by the applicant only after feasible local emission reduction measures have been implemented. The applicant shall, to the extent feasible, place the highest priority on the purchase of offset credits that produce emission reductions within the city or the boundaries of the South Coast Air Quality Management District.

(2) To ensure that the stadium achieves a trip ratio that is no more than 90 percent of the trip ratio at any other stadium serving a team in the National Football League, the applicant shall implement the necessary measures as follows:

(A) Not later than the date of the certification of the environmental impact report for the project, the lead agency shall develop and adopt a protocol to implement this subdivision pursuant to this division and subdivision (h), including, but not limited to, criteria and guidelines that will be used to determine the trip ratio.

(B) Following the conclusion of the second, third, fourth, and fifth seasons during which a National Football League team has played at the stadium, the applicant shall prepare a report to the lead agency that describes the measures it has undertaken to reduce trips based on the protocol developed and adopted pursuant to subparagraph (A), the trip ratio at the stadium, and the results of those measures. The report shall also include a summary of publicly available data and other data gathered by the applicant regarding average vehicle ridership, nonpassenger automobile modes of arrival, and trip reduction measures undertaken at other stadiums serving a team in the National Football League.

(C) Following the lead agency s review of the report submitted following the fourth season, the lead agency shall determine whether adequate data is available to determine whether the trip ratio at stadium events is more than 90 percent of the trip ratio at any other stadiums serving a National Football League team. If the lead agency concludes that adequate data does not exist, the lead agency shall take necessary steps to collect, or cause to be collected, the data reasonably necessary to make the determination. The applicant shall pay the reasonable costs of collecting the data pursuant to subdivision (a) of Section 21089.

(D) Following the lead agency s review of the report submitted following the fifth season, the lead agency shall determine the trip ratio at stadium events and the lowest trip ratio at any other stadium serving a National Football League team. If the trip ratio at the stadium is more than 90 percent of the trip ratio at the other stadium with the lowest trip ratio, the lead agency shall, within six months following the receipt of the report, require the applicant to implement additional feasible measures that the lead agency determines pursuant to subparagraph (E) will be sufficient for the stadium to achieve the target specified in paragraph (2) of subdivision (h).

(E) Any trip reduction measure used at other stadiums serving a National Football League team shall be presumed to be feasible unless a preponderance of the evidence demonstrates that the measure is infeasible. The lead agency s decision whether to adopt any mitigation measures pursuant to subparagraph (D) other than those used at another stadium serving a National Football League team shall be governed by the substantial evidence test. This subparagraph does not require the applicant to bear the cost of improving the capacity or performance of transit facilities other than the following:

(i) Temporarily expanding the capacity of a public transit line, as needed, to serve stadium events.

(ii) Providing private charter buses or other similar services, as needed, to serve stadium events.

(iii) Paying its fair share of the cost of measures that expand the capacity of a public fixed or light rail station that is used by spectators attending stadium events.

(F) Any action or proceeding to attack, review, set aside, void, or annul a determination, finding, or decision of the lead agency regarding the additional mitigation measures pursuant to subparagraph (D) shall be commenced within 30 days following the lead agency s filing of the notice required by subdivision (a) of Section 21152 and shall be governed by this division. The procedures set forth in subdivision (d) shall not apply to that action or proceeding. Notwithstanding any other law, compliance or noncompliance with this paragraph shall not result in the stadium being required to cease or limit operations.

(G) If the lead agency requires the applicant to implement additional measures pursuant to subparagraph (D), the applicant shall submit the report described in subparagraph (B) to the lead agency following the conclusion of each subsequent season until the lead agency determines that the applicant has achieved a trip ratio at the stadium that is not more than 90 percent of the trip ratio at any other stadium serving a National Football League team for two consecutive seasons or until the applicant submits the required report following the conclusion of the 10th season, whichever occurs earlier. Nothing in this subparagraph affects the ongoing obligations of the applicant pursuant to subdivision (h) and this subdivision.

(H) All obligations of the applicant set forth in this subdivision or imposed upon the applicant by the lead agency pursuant to this subdivision shall run with the land.

(3) This subdivision and subdivision (h) shall not serve as a basis for any action or proceeding to attack, set aside, void, or annul a determination, finding, or decision of the lead agency in certifying the environmental impact report for the project or in granting the initial or subsequent project approvals.

(4) The obligations imposed pursuant to this subdivision and subdivision (h) supplement, and do not replace, mitigation measures otherwise imposed on the project pursuant to this division.

(j) (1) An action or proceeding to attack, set aside, void, or annul a determination, finding, or decision of the lead agency granting a subsequent project approval shall be subject to the requirements of Chapter 6 (commencing with Section 21165).

(2) (A) In granting relief in an action or proceeding brought pursuant to this subdivision, the court shall not stay or enjoin the construction or operation of the project unless the court finds either of the following:

(i) The continued construction or operation of the project presents an imminent threat to the public health and safety.

(ii) The project site contains unforeseen important Native American artifacts or unforeseen important historical, archaeological, or ecological values that would be materially, permanently, and adversely affected by the continued construction or operation of the project.

(B) If the court finds that clause (i) or (ii) is satisfied, the court shall only enjoin those specific project activities that present an imminent threat to public health and safety or that materially, permanently, and adversely affect unforeseen important Native American artifacts or unforeseen important historical, archaeological, or ecological values.

(k) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2011, Ch. 353, Sec. 2. Effective January 1, 2012. Conditionally inoperative as prescribed in either subd. (b) or subd. (f) (para. (5)). Repealed, by its own provisions, on January 1 following earliest inoperative date.)



21168.6.6

(a) For the purposes of this section, the following definitions shall have the following meanings:

(1) Applicant means a private entity or its affiliates that proposes the project and its successors, heirs, and assignees.

(2) City means the City of Sacramento.

(3) Downtown arena means the following components of the entertainment and sports center project from demolition and site preparation through operation:

(A) An arena facility that will become the new home to the City of Sacramento s National Basketball Association (NBA) team that does both of the following:

(i) Receives Leadership in Energy and Environmental Design (LEED) gold certification for new construction within one year of completion of the first NBA season.

(ii) Minimizes operational traffic congestion and air quality impacts through either or both project design and the implementation of feasible mitigation measures that will do all of the following:

(I) Achieve and maintain carbon neutrality or better by reducing to at least zero the net emissions of greenhouse gases, as defined in subdivision (g) of Section 38505 of the Health and Safety Code, from private automobile trips to the downtown arena as compared to the baseline as verified by the Sacramento Metropolitan Air Quality Management District.

(II) Achieve a per attendee reduction in greenhouse gas emissions from automobiles and light trucks compared to per attendee greenhouse gas emissions associated with the existing arena during the 2012 13 NBA season that will exceed the carbon reduction targets for 2020 and 2035 achieved in the sustainable communities strategy prepared by the Sacramento Area Council of Governments for the Sacramento region pursuant to Chapter 728 of the Statutes of 2008.

(III) Achieve and maintain vehicle-miles-traveled per attendee for NBA events at the downtown arena that is no more than 85 percent of the baseline.

(B) Associated public spaces.

(C) Facilities and infrastructure for ingress, egress, and use of the arena facility.

(4) Entertainment and sports center project or project means a project that substantially conforms to the project description for the entertainment and sports center project set forth in the notice of preparation released by the City of Sacramento on April 12, 2013.

(b) (1) The city may prosecute an eminent domain action for 545 and 600 K Street, Sacramento, California, and surrounding publicly accessible areas and rights-of-way within 200 feet of 600 K Street, Sacramento, California, through order of possession pursuant to the Eminent Domain Law (Title 7 (commencing with Section 1230.010) of Part 3 of the Code of Civil Procedure) prior to completing the environmental review under this division.

(2) Paragraph (1) shall not apply to any other eminent domain actions prosecuted by the City of Sacramento or to eminent domain actions based on a finding of blight.

(c) Notwithstanding any other law, the procedures established pursuant to subdivision (d) shall apply to an action or proceeding brought to attack, review, set aside, void, or annul the certification of the environmental impact report for the project or the granting of any project approvals.

(d) On or before July 1, 2014, the Judicial Council shall adopt a rule of court to establish procedures applicable to actions or proceedings brought to attack, review, set aside, void, or annul the certification of the environmental impact report for the project or the granting of any project approvals that require the actions or proceedings, including any potential appeals therefrom, be resolved, to the extent feasible, within 270 days of certification of the record of proceedings pursuant to subdivision (f).

(e) (1) The draft and final environmental impact report shall include a notice in not less than 12-point type stating the following:

THIS EIR IS SUBJECT TO SECTION 21168.6.6 OF THE PUBLIC RESOURCES CODE, WHICH PROVIDES, AMONG OTHER THINGS, THAT THE LEAD AGENCY NEED NOT CONSIDER CERTAIN COMMENTS FILED AFTER THE CLOSE OF THE PUBLIC COMMENT PERIOD FOR THE DRAFT EIR. ANY JUDICIAL ACTION CHALLENGING THE CERTIFICATION OF THE EIR OR THE APPROVAL OF THE PROJECT DESCRIBED IN THE EIR IS SUBJECT TO THE PROCEDURES SET FORTH IN SECTION 21168.6.6 OF THE PUBLIC RESOURCES CODE. A COPY OF SECTION 21168.6.6 OF THE PUBLIC RESOURCES CODE IS INCLUDED IN THE APPENDIX TO THIS EIR.

(2) The draft environmental impact report and final environmental impact report shall contain, as an appendix, the full text of this section.

(3) Within 10 days after the release of the draft environmental impact report, the lead agency shall conduct an informational workshop to inform the public of the key analyses and conclusions of that report.

(4) Within 10 days before the close of the public comment period, the lead agency shall hold a public hearing to receive testimony on the draft environmental impact report. A transcript of the hearing shall be included as an appendix to the final environmental impact report.

(5) (A) Within five days following the close of the public comment period, a commenter on the draft environmental impact report may submit to the lead agency a written request for nonbinding mediation. The lead agency and applicant shall participate in nonbinding mediation with all commenters who submitted timely comments on the draft environmental impact report and who requested the mediation. Mediation conducted pursuant to this paragraph shall end no later than 35 days after the close of the public comment period.

(B) A request for mediation shall identify all areas of dispute raised in the comment submitted by the commenter that are to be mediated.

(C) The lead agency shall select one or more mediators who shall be retired judges or recognized experts with at least five years experience in land use and environmental law or science, or mediation. The applicant shall bear the costs of mediation.

(D) A mediation session shall be conducted on each area of dispute with the parties requesting mediation on that area of dispute.

(E) The lead agency shall adopt, as a condition of approval, any measures agreed upon by the lead agency, the applicant, and any commenter who requested mediation. A commenter who agrees to a measure pursuant to this subparagraph shall not raise the issue addressed by that measure as a basis for an action or proceeding challenging the lead agency s decision to certify the environmental impact report or to grant one or more initial project approvals.

(6) The lead agency need not consider written comments submitted after the close of the public comment period, unless those comments address any of the following:

(A) New issues raised in the response to comments by the lead agency.

(B) New information released by the public agency subsequent to the release of the draft environmental impact report, such as new information set forth or embodied in a staff report, proposed permit, proposed resolution, ordinance, or similar documents.

(C) Changes made to the project after the close of the public comment period.

(D) Proposed conditions for approval, mitigation measures, or proposed findings required by Section 21081 or a proposed reporting and monitoring program required by paragraph (1) of subdivision (a) of Section 21081.6, where the lead agency releases those documents subsequent to the release of the draft environmental impact report.

(E) New information that was not reasonably known and could not have been reasonably known during the public comment period.

(7) The lead agency shall file the notice required by subdivision (a) of Section 21152 within five days after the last initial project approval.

(f) (1) The lead agency shall prepare and certify the record of the proceedings in accordance with this subdivision and in accordance with Rule 3.1365 of the California Rules of Court. The applicant shall pay the lead agency for all costs of preparing and certifying the record of proceedings.

(2) No later than three business days following the date of the release of the draft environmental impact report, the lead agency shall make available to the public in a readily accessible electronic format the draft environmental impact report and all other documents submitted to or relied on by the lead agency in the preparation of the draft environmental impact report. A document prepared by the lead agency or submitted by the applicant after the date of the release of the draft environmental impact report that is a part of the record of the proceedings shall be made available to the public in a readily accessible electronic format within five business days after the document is prepared or received by the lead agency.

(3) Notwithstanding paragraph (2), documents submitted to or relied on by the lead agency that were not prepared specifically for the project and are copyright protected are not required to be made readily accessible in an electronic format. For those copyright protected documents, the lead agency shall make an index of these documents available in an electronic format no later than the date of the release of the draft environmental impact report, or within five business days if the document is received or relied on by the lead agency after the release of the draft environmental impact report. The index must specify the libraries or lead agency offices in which hardcopies of the copyrighted materials are available for public review.

(4) The lead agency shall encourage written comments on the project to be submitted in a readily accessible electronic format, and shall make any such comment available to the public in a readily accessible electronic format within five days of its receipt.

(5) Within seven business days after the receipt of any comment that is not in an electronic format, the lead agency shall convert that comment into a readily accessible electronic format and make it available to the public in that format.

(6) The lead agency shall indicate in the record of the proceedings comments received that were not considered by the lead agency pursuant to paragraph (6) of subdivision (e) and need not include the content of the comments as a part of the record.

(7) Within five days after the filing of the notice required by subdivision (a) of Section 21152, the lead agency shall certify the record of the proceedings for the approval or determination and shall provide an electronic copy of the record to a party that has submitted a written request for a copy. The lead agency may charge and collect a reasonable fee from a party requesting a copy of the record for the electronic copy, which shall not exceed the reasonable cost of reproducing that copy.

(8) Within 10 days after being served with a complaint or a petition for a writ of mandate, the lead agency shall lodge a copy of the certified record of proceedings with the superior court.

(9) Any dispute over the content of the record of the proceedings shall be resolved by the superior court. Unless the superior court directs otherwise, a party disputing the content of the record shall file a motion to augment the record at the time it files its initial brief.

(10) The contents of the record of proceedings shall be as set forth in subdivision (e) of Section 21167.6.

(g) (1) ? As a condition of approval of the project subject to this section, the lead agency shall require the applicant, with respect to any measures specific to the operation of the downtown arena, to implement those measures that will meet the requirements of this division by the end of the first NBA regular season or June of the first NBA regular season, whichever is later, during which an NBA team has played at the downtown arena.

(2) To maximize public health, environmental, and employment benefits, the lead agency shall place the highest priority on feasible measures that will reduce greenhouse gas emissions on the downtown arena site and in the neighboring communities of the downtown arena. Mitigation measures that shall be considered and implemented, if feasible and necessary, to achieve the standards set forth in subclauses (I) to (III), inclusive, of clause (ii) of subparagraph (A) of paragraph (3) of subdivision (a), including, but not limited to:

(A) Temporarily expanding the capacity of a public transit line, as needed, to serve downtown arena events.

(B) Providing private charter buses or other similar services, as needed, to serve downtown arena events.

(C) Paying its fair share of the cost of measures that expand the capacity of a public fixed or light rail station that is used by spectators attending downtown arena events.

(3) Offset credits shall be employed by the applicant only after feasible local emission reduction measures have been implemented. The applicant shall, to the extent feasible, place the highest priority on the purchase of offset credits that produce emission reductions within the city or the boundaries of the Sacramento Metropolitan Air Quality Management District.

(h) (1) (A) In granting relief in an action or proceeding brought pursuant to this section, the court shall not stay or enjoin the construction or operation of the downtown arena unless the court finds either of the following:

(i) The continued construction or operation of the downtown arena presents an imminent threat to the public health and safety.

(ii) The downtown arena site contains unforeseen important Native American artifacts or unforeseen important historical, archaeological, or ecological values that would be materially, permanently, and adversely affected by the continued construction or operation of the downtown arena unless the court stays or enjoins the construction or operation of the downtown arena.

(B) If the court finds that clause (i) or (ii) is satisfied, the court shall only enjoin those specific activities associated with the downtown arena that present an imminent threat to public health and safety or that materially, permanently, and adversely affect unforeseen important Native American artifacts or unforeseen important historical, archaeological, or ecological values.

(2) ? An action or proceeding to attack, set aside, void, or annul a determination, finding, or decision of the lead agency granting a subsequent project approval shall be subject to the requirements of Chapter 6 (commencing with Section 21165).

(3) Where an action or proceeding brought pursuant to this section challenges aspects of the project other than the downtown arena and those portions or specific project activities are severable from the downtown arena, the court may enter an order as to aspects of the project other than the downtown arena that includes one or more of the remedies set forth in Section 21168.9.

(i) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(j) (1) This section does not apply to the project and shall become inoperative on the date of the release of the draft environmental impact report and is repealed on January 1 of the following year, if the applicant fails to notify the lead agency prior to the release of the draft environmental impact report for public comment that the applicant is electing to proceed pursuant to this section.

(2) The lead agency shall notify the Secretary of State if the applicant fails to notify the lead agency of its election to proceed pursuant to this section.

(Added by Stats. 2013, Ch. 386, Sec. 7. Effective January 1, 2014. Conditionally inoperative as provided in subd. (j). Repealed, by its own provisions, on January 1 following inoperative date.)



21168.7

Sections 21168 and 21168.5 are declaratory of existing law with respect to the judicial review of determinations or decisions of public agencies made pursuant to this division.

(Added by Stats. 1972, Ch. 1154.)



21168.9

(a) If a court finds, as a result of a trial, hearing, or remand from an appellate court, that any determination, finding, or decision of a public agency has been made without compliance with this division, the court shall enter an order that includes one or more of the following:

(1) A mandate that the determination, finding, or decision be voided by the public agency, in whole or in part.

(2) If the court finds that a specific project activity or activities will prejudice the consideration or implementation of particular mitigation measures or alternatives to the project, a mandate that the public agency and any real parties in interest suspend any or all specific project activity or activities, pursuant to the determination, finding, or decision, that could result in an adverse change or alteration to the physical environment, until the public agency has taken any actions that may be necessary to bring the determination, finding, or decision into compliance with this division.

(3) A mandate that the public agency take specific action as may be necessary to bring the determination, finding, or decision into compliance with this division.

(b) Any order pursuant to subdivision (a) shall include only those mandates which are necessary to achieve compliance with this division and only those specific project activities in noncompliance with this division. The order shall be made by the issuance of a peremptory writ of mandate specifying what action by the public agency is necessary to comply with this division. However, the order shall be limited to that portion of a determination, finding, or decision or the specific project activity or activities found to be in noncompliance only if a court finds that (1) the portion or specific project activity or activities are severable, (2) severance will not prejudice complete and full compliance with this division, and (3) the court has not found the remainder of the project to be in noncompliance with this division. The trial court shall retain jurisdiction over the public agency s proceedings by way of a return to the peremptory writ until the court has determined that the public agency has complied with this division.

(c) Nothing in this section authorizes a court to direct any public agency to exercise its discretion in any particular way. Except as expressly provided in this section, nothing in this section is intended to limit the equitable powers of the court.

(Amended by Stats. 1993, Ch. 1131, Sec. 9. Effective January 1, 1994.)



21169

Any project defined in subdivision (c) of Section 21065 undertaken, carried out or approved on or before the effective date of this section and the issuance by any public agency of any lease, permit, license, certificate or other entitlement for use executed or issued on or before the effective date of this section notwithstanding a failure to comply with this division, if otherwise legal and valid, is hereby confirmed, validated and declared legally effective. Any project undertaken by a person which was supported in whole or part through contracts with one or more public agencies on or before the effective date of this section, notwithstanding a failure to comply with this division, if otherwise legal and valid, is hereby confirmed, validated and declared legally effective.

(Added by Stats. 1972, Ch. 1154.)



21169.11

(a) At any time after a petition has been filed pursuant to this division, but at least 30 days before the hearing on the merits, a party may file a motion requesting the court to impose a sanction for a frivolous claim made in the course of an action brought pursuant to this division.

(b) If the court determines that a claim is frivolous, the court may impose an appropriate sanction, in an amount up to ten thousand dollars ($10,000), upon the attorneys, law firms, or parties responsible for the violation.

(c) For purposes of this section, frivolous means totally and completely without merit.

(d) (1) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(2) Notwithstanding paragraph (1), the sanction provided pursuant to this section shall apply to an action filed on or before December 31, 2015.

(Added by Stats. 2010, Ch. 496, Sec. 10. Effective September 29, 2010. Repealed as of January 1, 2016, as prescribed by its own provisions.)



21170

(a) Section 21169 shall not operate to confirm, validate or give legal effect to any project the legality of which was being contested in a judicial proceeding in which proceeding the pleadings, prior to the effective date of this section, alleged facts constituting a cause of action for, or raised the issue of, a violation of this division and which was pending and undetermined on the effective date of this section; provided, however, that Section 21169 shall operate to confirm, validate or give legal effect to any project to which this subdivision applies if, prior to the commencement of judicial proceedings and in good faith and in reliance upon the issuance by a public agency of any lease, permit, license, certificate or other entitlement for use, substantial construction has been performed and substantial liabilities for construction and necessary materials have been incurred.

(b) Section 21169 shall not operate to confirm, validate or give legal effect to any project which had been determined in any judicial proceeding, on or before the effective date of this section to be illegal, void or ineffective because of noncompliance with this division.

(Added by Stats. 1972, Ch. 1154.)



21171

This division, except for Section 21169, shall not apply to the issuance of any lease, permit, license, certificate or other entitlement for use for any project defined in subdivision (c) of Section 21065 or to any project undertaken by a person which is supported in whole or in part through contracts with one or more public agencies until the 121st day after the effective date of this section. This section shall not apply to any project to which Section 21170 is applicable or to any successor project which is the same as, or substantially identical to, such a project.

This section shall not prohibit or prevent a public agency, prior to the 121st day after the effective date of this section, from considering environmental factors in connection with the approval or disapproval of a project and from imposing reasonable fees in connection therewith.

(Added by Stats. 1972, Ch. 1154.)



21173

If any provision of this division or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this division which can be given effect without the invalid provision or application thereof, and to this end the provisions of this division are severable.

(Added by Stats. 1972, Ch. 1154.)



21174

No provision of this division is a limitation or restriction on the power or authority of any public agency in the enforcement or administration of any provision of law which it is specifically permitted or required to enforce or administer, including, but not limited to, the powers and authority granted to the California Coastal Commission pursuant to Division 20 (commencing with Section 30000). To the extent of any inconsistency or conflict between the provisions of the California Coastal Act of 1976 (Division 20 (commencing with Section 30000)) and the provisions of this division, the provisions of Division 20 (commencing with Section 30000) shall control.

(Amended by Stats. 1991, Ch. 285, Sec. 1.)



21177

(a) An action or proceeding shall not be brought pursuant to Section 21167 unless the alleged grounds for noncompliance with this division were presented to the public agency orally or in writing by any person during the public comment period provided by this division or prior to the close of the public hearing on the project before the issuance of the notice of determination.

(b) A person shall not maintain an action or proceeding unless that person objected to the approval of the project orally or in writing during the public comment period provided by this division or prior to the close of the public hearing on the project before the filing of the notice of determination pursuant to Sections 21108 and 21152.

(c) This section does not preclude any organization formed after the approval of a project from maintaining an action pursuant to Section 21167 if a member of that organization has complied with subdivisions (a) and (b). The grounds for noncompliance may have been presented directly by a member or by a member agreeing with or supporting the comments of another person.

(d) This section does not apply to the Attorney General.

(e) This section does not apply to any alleged grounds for noncompliance with this division for which there was no public hearing or other opportunity for members of the public to raise those objections orally or in writing prior to the approval of the project, or if the public agency failed to give the notice required by law.

(f) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2010, Ch. 496, Sec. 11. Effective September 29, 2010. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 12 of Ch. 496.)



21177

(a) An action or proceeding shall not be brought pursuant to Section 21167 unless the alleged grounds for noncompliance with this division were presented to the public agency orally or in writing by any person during the public comment period provided by this division or prior to the close of the public hearing on the project before the issuance of the notice of determination.

(b) A person shall not maintain an action or proceeding unless that person objected to the approval of the project orally or in writing during the public comment period provided by this division or prior to the close of the public hearing on the project before the filing of notice of determination pursuant to Sections 21108 and 21152.

(c) This section does not preclude any organization formed after the approval of a project from maintaining an action pursuant to Section 21167 if a member of that organization has complied with subdivision (b).

(d) This section does not apply to the Attorney General.

(e) This section does not apply to any alleged grounds for noncompliance with this division for which there was no public hearing or other opportunity for members of the public to raise those objections orally or in writing prior to the approval of the project, or if the public agency failed to give the notice required by law.

(f) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 11) and added by Stats. 2010, Ch. 496, Sec. 12. Effective September 29, 2010. Section operative January 1, 2016, by its own provisions.)






CHAPTER 6.5. Jobs and Economic Improvement Through Environmental Leadership Act of 2011

21178

The Legislature finds and declares all of the following:

(a) The overall unemployment rate in California is 12 percent, and in certain regions of the state that rate exceeds 13 percent.

(b) The California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) requires that the environmental impacts of development projects be identified and mitigated.

(c) The act also guarantees the public an opportunity to review and comment on the environmental impacts of a project and to participate meaningfully in the development of mitigation measures for potentially significant environmental impacts.

(d) There are large projects under consideration in various regions of the state that would replace old and outmoded facilities with new job-creating facilities to meet those regions needs while also establishing new, cutting-edge environmental benefits to those regions.

(e) These projects are privately financed or financed from revenues generated from the projects themselves and do not require taxpayer financing.

(f) These projects further will generate thousands of full-time jobs during construction and thousands of additional permanent jobs once they are constructed and operating.

(g) These projects also present an unprecedented opportunity to implement nation-leading innovative measures that will significantly reduce traffic, air quality, and other significant environmental impacts, and fully mitigate the greenhouse gas emissions resulting from passenger vehicle trips attributed to the project.

(h) These pollution reductions will be the best in the nation compared to other comparable projects in the United States.

(i) The purpose of this act is to provide unique and unprecedented streamlining benefits under the California Environmental Quality Act for projects that provide the benefits described above for a limited period of time to put people to work as soon as possible.

(Added by Stats. 2011, Ch. 354, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, pursuant to Section 21189.3.)



21180

For the purposes of this chapter, the following terms shall have the following meanings:

(a) Applicant means a public or private entity or its affiliates, or a person or entity that undertakes a public works project, that proposes a project and its successors, heirs, and assignees.

(b) Environmental leadership development project, leadership project, or project means a project as described in Section 21065 that is one the following:

(1) A residential, retail, commercial, sports, cultural, entertainment, or recreational use project that is certified as LEED silver or better by the United States Green Building Council and, where applicable, that achieves a 10-percent greater standard for transportation efficiency than for comparable projects. These projects must be located on an infill site. For a project that is within a metropolitan planning organization for which a sustainable communities strategy or alternative planning strategy is in effect, the infill project shall be consistent with the general use designation, density, building intensity, and applicable policies specified for the project area in either a sustainable communities strategy or an alternative planning strategy, for which the State Air Resources Board, pursuant to subparagraph (H) of paragraph (2) of subdivision (b) of Section 65080 of the Government Code, has accepted a metropolitan planning organization s determination that the sustainable communities strategy or the alternative planning strategy would, if implemented, achieve the greenhouse gas emission reduction targets.

(2) A clean renewable energy project that generates electricity exclusively through wind or solar, but not including waste incineration or conversion.

(3) A clean energy manufacturing project that manufactures products, equipment, or components used for renewable energy generation, energy efficiency, or for the production of clean alternative fuel vehicles.

(c) Transportation efficiency means the number of vehicle trips by employees, visitors, or customers of the residential, retail, commercial, sports, cultural, entertainment, or recreational use project divided by the total number of employees, visitors, and customers.

(Added by Stats. 2011, Ch. 354, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, pursuant to Section 21189.3.)



21181

This chapter does not apply to a project if the Governor does not certify a project as an environmental leadership development project eligible for streamlining provided pursuant to this chapter prior to January 1, 2016.

(Amended by Stats. 2013, Ch. 386, Sec. 8. Effective January 1, 2014. Repealed as of January 1, 2017, pursuant to Section 21189.3.)



21182

A person proposing to construct a leadership project may apply to the Governor for certification that the leadership project is eligible for streamlining provided by this chapter. The person shall supply evidence and materials that the Governor deems necessary to make a decision on the application. Any evidence or materials shall be made available to the public at least 15 days before the Governor certifies a project pursuant to this chapter.

(Added by Stats. 2011, Ch. 354, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, pursuant to Section 21189.3.)



21183

The Governor may certify a leadership project for streamlining pursuant to this chapter if all the following conditions are met:

(a) The project will result in a minimum investment of one hundred million dollars ($100,000,000) in California upon completion of construction.

(b) The project creates high-wage, highly skilled jobs that pay prevailing wages and living wages and provide construction jobs and permanent jobs for Californians, and helps reduce unemployment. For purposes of this subdivision, jobs that pay prevailing wages means that all construction workers employed in the execution of the project will receive at least the general prevailing rate of per diem wages for the type of work and geographic area, as determined by the Director of Industrial Relations pursuant to Sections 1773 and 1773.9 of the Labor Code. If the project is certified for streamlining, the project applicant shall include this requirement in all contracts for the performance of the work.

(c) The project does not result in any net additional emission of greenhouse gases, including greenhouse gas emissions from employee transportation, as determined by the State Air Resources Board pursuant to Division 25.5 (commencing with Section 38500) of the Health and Safety Code.

(d) The project applicant has entered into a binding and enforceable agreement that all mitigation measures required pursuant to this division to certify the project under this chapter shall be conditions of approval of the project, and those conditions will be fully enforceable by the lead agency or another agency designated by the lead agency. In the case of environmental mitigation measures, the applicant agrees, as an ongoing obligation, that those measures will be monitored and enforced by the lead agency for the life of the obligation.

(e) The project applicant agrees to pay the costs of the Court of Appeal in hearing and deciding any case, including payment of the costs for the appointment of a special master if deemed appropriate by the court, in a form and manner specified by the Judicial Council, as provided in the Rules of Court adopted by the Judicial Council pursuant to subdivision (f) of Section 21185.

(f) The project applicant agrees to pay the costs of preparing the administrative record for the project concurrent with review and consideration of the project pursuant to this division, in a form and manner specified by the lead agency for the project.

(Amended by Stats. 2013, Ch. 386, Sec. 9. Effective January 1, 2014. Repealed as of January 1, 2017, pursuant to Section 21189.3.)



21184

(a) The Governor may certify a project for streamlining pursuant to this chapter if it complies with the conditions specified in Section 21183.

(b) (1) Prior to certifying a project, the Governor shall make a determination that each of the conditions specified in Section 21183 has been met. These findings are not subject to judicial review.

(2) (A) If the Governor determines that a leadership project is eligible for streamlining pursuant to this chapter, he or she shall submit that determination, and any supporting information, to the Joint Legislative Budget Committee for review and concurrence or nonconcurrence.

(B) Within 30 days of receiving the determination, the Joint Legislative Budget Committee shall concur or nonconcur in writing on the determination.

(C) If the Joint Legislative Budget Committee fails to concur or nonconcur on a determination by the Governor within 30 days of the submittal, the leadership project is deemed to be certified.

(c) The Governor may issue guidelines regarding application and certification of projects pursuant to this chapter. Any guidelines issued pursuant to this subdivision are not subject to the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2011, Ch. 354, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, pursuant to Section 21189.3.)



21185

On or before July 1, 2014, the Judicial Council shall adopt a rule of court to establish procedures applicable to actions or proceedings brought to attack, review, set aside, void, or annul the certification of the environmental impact report for an environmental leadership development project certified by the Governor pursuant to this chapter or the granting of any project approvals that require the actions or proceedings, including any potential appeals therefrom, be resolved, within 270 days of certification of the record of proceedings pursuant to Section 21186.

(Repealed and added by Stats. 2013, Ch. 386, Sec. 11. Effective January 1, 2014. Repealed as of January 1, 2017, pursuant to Section 21189.3.)



21186

Notwithstanding any other law, the preparation and certification of the administrative record for a leadership project certified by the Governor shall be performed in the following manner:

(a) The lead agency for the project shall prepare the administrative record pursuant to this division concurrently with the administrative process.

(b) All documents and other materials placed in the administrative record shall be posted on, and be downloadable from, an Internet Web site maintained by the lead agency commencing with the date of the release of the draft environmental impact report.

(c) The lead agency shall make available to the public in a readily accessible electronic format the draft environmental impact report and all other documents submitted to, or relied on by, the lead agency in the preparation of the draft environmental impact report.

(d) A document prepared by the lead agency or submitted by the applicant after the date of the release of the draft environmental impact report that is a part of the record of the proceedings shall be made available to the public in a readily accessible electronic format within five business days after the document is released or received by the lead agency.

(e) The lead agency shall encourage written comments on the project to be submitted in a readily accessible electronic format, and shall make any comment available to the public in a readily accessible electronic format within five days of its receipt.

(f) Within seven business days after the receipt of any comment that is not in an electronic format, the lead agency shall convert that comment into a readily accessible electronic format and make it available to the public in that format.

(g) Notwithstanding paragraphs (b) to (f), inclusive, documents submitted to or relied on by the lead agency that were not prepared specifically for the project and are copyright protected are not required to be made readily accessible in an electronic format. For those copyright-protected documents, the lead agency shall make an index of these documents available in an electronic format no later than the date of the release of the draft environmental impact report, or within five business days if the document is received or relied on by the lead agency after the release of the draft environmental impact report. The index must specify the libraries or lead agency offices in which hardcopies of the copyrighted materials are available for public review.

(h) The lead agency shall certify the final administrative record within five days of its approval of the project.

(i) Any dispute arising from the administrative record shall be resolved by the superior court. Unless the superior court directs otherwise, a party disputing the content of the record shall file a motion to augment the record at the time it files its initial brief.

(j) The contents of the record of proceedings shall be as set forth in subdivision (e) of Section 21167.6.

(Amended by Stats. 2013, Ch. 386, Sec. 12. Effective January 1, 2014. Repealed as of January 1, 2017, pursuant to Section 21189.3.)



21187

Within 10 days of the Governor certifying an environmental leadership development project pursuant to this section, the lead agency shall, at the applicant s expense, issue a public notice in no less than 12-point type stating the following:

THE APPLICANT HAS ELECTED TO PROCEED UNDER CHAPTER 6.5 (COMMENCING WITH SECTION 21178) OF THE PUBLIC RESOURCES CODE, WHICH PROVIDES, AMONG OTHER THINGS, THAT ANY JUDICIAL ACTION CHALLENGING THE CERTIFICATION OF THE EIR OR THE APPROVAL OF THE PROJECT DESCRIBED IN THE EIR IS SUBJECT TO THE PROCEDURES SET FORTH IN SECTIONS 21185 TO 21186, INCLUSIVE, OF THE PUBLIC RESOURCES CODE. A COPY OF CHAPTER 6.5 (COMMENCING WITH SECTION 21178) OF THE PUBLIC RESOURCES CODE IS INCLUDED BELOW.

The public notice shall be distributed by the lead agency as required for public notices issued pursuant to paragraph (3) of subdivision (b) of Section 21092.

(Amended by Stats. 2013, Ch. 386, Sec. 13. Effective January 1, 2014. Repealed as of January 1, 2017, pursuant to Section 21189.3.)



21188

The provisions of this chapter are severable. If any provision of this chapter or its application is held to be invalid, that invalidity shall not affect any other provision or application that can be given effect without the invalid provision or application.

(Added by Stats. 2011, Ch. 354, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, pursuant to Section 21189.3.)



21189

Except as otherwise provided expressly in this chapter, nothing in this chapter affects the duty of any party to comply with this division.

(Added by Stats. 2011, Ch. 354, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, pursuant to Section 21189.3.)



21189.1

If, prior to January 1, 2016, a lead agency fails to approve a project certified by the Governor pursuant to this chapter, then the certification expires and is no longer valid.

(Amended by Stats. 2013, Ch. 386, Sec. 14. Effective January 1, 2014. Repealed as of January 1, 2017, pursuant to Section 21189.3.)



21189.2

The Judicial Council shall report to the Legislature on or before January 1, 2015, on the effects of this chapter, which shall include, but not be limited to, a description of the benefits, costs, and detriments of the certification of leadership projects pursuant to this chapter.

(Added by Stats. 2011, Ch. 354, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, pursuant to Section 21189.3.)



21189.3

This chapter shall remain in effect until January 1, 2017, and as of that date is repealed unless a later enacted statute extends or repeals that date.

(Amended by Stats. 2013, Ch. 386, Sec. 15. Effective January 1, 2014. Repealed as of January 1, 2017, by its own provisions. Note: Repeal affects Chapter 6.5, commencing with Section 21178.)









DIVISION 13.5. CALIFORNIA ENVIRONMENTAL PROTECTION PROGRAM

21190

There is in this state the California Environmental Protection Program, which shall be concerned with the preservation and protection of California s environment. In this connection, the Legislature hereby finds and declares that, since the inception of the program pursuant to the Marks-Badham Environmental Protection and Research Act, the Department of Motor Vehicles has, in the course of issuing environmental license plates, consistently informed potential purchasers of those plates, by means of a detailed brochure, of the manner in which the program functions, the particular purposes for which revenues from the issuance of those plates can lawfully be expended, and examples of particular projects and programs that have been financed by those revenues. Therefore, because of this representation by the Department of Motor Vehicles, purchasers come to expect and rely that the moneys paid by them will be expended only for those particular purposes, which results in an obligation on the part of the state to expend the revenues only for those particular purposes.

Accordingly, all funds expended pursuant to this division shall be used only to support identifiable projects and programs of state agencies, cities, cities and counties, counties, districts, the University of California, private nonprofit environmental and land acquisition organizations, and private research organizations that have a clearly defined benefit to the people of the State of California and that have one or more of the following purposes:

(a) The control and abatement of air pollution, including all phases of research into the sources, dynamics, and effects of environmental pollutants.

(b) The acquisition, preservation, restoration, or any combination thereof, of natural areas or ecological reserves.

(c) Environmental education, including formal school programs and informal public education programs. The State Department of Education may administer moneys appropriated for these programs, but shall distribute not less than 90 percent of moneys appropriated for the purposes of this subdivision to fund environmental education programs of school districts, other local schools, state agencies other than the State Department of Education, and community organizations. Not more than 10 percent of the moneys appropriated for environmental education may be used for State Department of Education programs or defraying administrative costs.

(d) Protection of nongame species and threatened and endangered plants and animals.

(e) Protection, enhancement, and restoration of fish and wildlife habitat and related water quality, including review of the potential impact of development activities and land use changes on that habitat.

(f) The purchase, on an opportunity basis, of real property consisting of sensitive natural areas for the state park system and for local and regional parks.

(g) Reduction or minimization of the effects of soil erosion and the discharge of sediment into the waters of the Lake Tahoe region, including the restoration of disturbed wetlands and stream environment zones, through projects by the California Tahoe Conservancy and grants to local public agencies, state agencies, federal agencies, and nonprofit organizations.

(h) Scientific research on the risks to California s natural resources and communities caused by the impacts of climate change.

(Amended by Stats. 2014, Ch. 35, Sec. 146. Effective June 20, 2014.)



21190.5

(a) In addition to, and in furtherance of, the purposes specified in subdivisions (a), (b), (d), and (e) of Section 21190, money in the California Environmental License Plate Fund may be expended, upon appropriation by the Legislature, pursuant to the California Ocean Protection Act (Division 26.5 (commencing with Section 35500)).

(b) This section shall become operative only if the California Ocean Protection Act is enacted during the 2003 04 Regular Session.

(Added by Stats. 2004, Ch. 540, Sec. 1. Effective January 1, 2005. Note: Condition in subd. (b) was satisfied by Stats. 2004, Ch. 719.)



21191

(a) The California Environmental License Plate Fund, which supersedes the California Environmental Protection Program Fund, is continued in existence in the State Treasury, and consists of the moneys deposited in the fund pursuant to any provision of law. The Legislature shall establish the amount of fees for environmental license plates, which shall be not less than forty-eight dollars ($48) for the issuance or thirty-eight dollars ($38) for the renewal of an environmental license plate.

(b) The Controller shall transfer from the California Environmental License Plate Fund to the Motor Vehicle Account in the State Transportation Fund the amount appropriated by the Legislature for the reimbursement of costs incurred by the Department of Motor Vehicles in performing its duties pursuant to Sections 5004, 5004.5, and 5022 and Article 8.5 (commencing with Section 5100) of Chapter 1 of Division 3 of the Vehicle Code. The reimbursement from the California Environmental License Plate Fund shall only include those additional costs which are directly attributable to any additional duties or special handling necessary for the issuance, renewal, or retention of the environmental license plates.

(c) The Controller shall transfer to the post fund of the Veterans Home of California, established pursuant to Section 1047 of the Military and Veterans Code, all revenue derived from the issuance of prisoner of war special license plates pursuant to Section 5101.5 of the Vehicle Code less the administrative costs of the Department of Motor Vehicles in that regard.

(d) The Director of Motor Vehicles shall certify the amounts of the administrative costs of the Department of Motor Vehicles in subdivision (c) to the Controller.

(e) The balance of the moneys in the California Environmental License Plate Fund shall be available for expenditure only for the exclusive trust purposes specified in Section 21190, upon appropriation by the Legislature. However, all moneys derived from the issuance of commemorative 1984 Olympic reflectorized license plates in the California Environmental License Plate Fund shall be used only for capital outlay purposes.

(f) All proposed appropriations for the program shall be summarized in a section in the Governor s Budget for each fiscal year and shall bear the caption California Environmental Protection Program. The section shall contain a separate description of each project for which an appropriation is made. All of these appropriations shall be made to the department performing the project and accounted for separately.

(g) The budget the Governor presents to the Legislature pursuant to subdivision (a) of Section 12 of Article IV of the California Constitution shall include, as proposed appropriations for the California Environmental Protection Program, only projects and programs recommended for funding by the Secretary of the Natural Resources Agency pursuant to subdivision (a) of Section 21193. The Secretary of the Natural Resources Agency shall consult with the Secretary for Environmental Protection before making any recommendations to fund projects pursuant to subdivision (a) of Section 21190.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 11, Sec. 9. Effective July 28, 2009.)



21192

The funds provided for in subdivision (c) of Section 21191 may be used in a manner which will allow the state to qualify for any funds which may be available from any source for the purpose of carrying out the provisions of this division.

(Added by Stats. 1979, Ch. 1105.)



21193

(a) The program established by this division shall be administered by the Secretary of the Resources Agency.

(b) On or before November 1 of each year, the secretary shall forward those projects and programs recommended for funding to the Governor for inclusion in the Governor s Budget, together with a statement of the purpose of each project and program, the benefits to be realized, and the secretary s comments thereon.

(c) The section of the Governor s Budget for the California Environmental Protection Program shall include a display of expenditures that includes a statement of the purpose and benefits to be realized for each project or program proposed for funding.

(Amended by Stats. 2004, Ch. 540, Sec. 2. Effective January 1, 2005.)



21193.5

Concurrently with the submittal of the Governor s Budget for the 2006 07 fiscal year and every third fiscal year thereafter, the Secretary of the Resources Agency shall report to the Governor and the Legislature on how the particular mix of funding sources, from the California Environmental License Plate Fund and other funds, is appropriate for each project or program in relationship to the benefits realized from the project or program.

(Added by Stats. 2004, Ch. 540, Sec. 3. Effective January 1, 2005.)



21194

Notwithstanding any other provision of law, any funds appropriated from the California Environmental License Plate Fund for the construction of a visitor center at Buena Vista Lagoon may be used to reimburse the City of Oceanside for any funds that the city has advanced for that project construction.

(Added by Stats. 1988, Ch. 381, Sec. 1.)






DIVISION 14. THE VENTURA-LOS ANGELES MOUNTAIN AND COASTAL STUDY COMMISSION

CHAPTER 1. Findings and Declarations of Policy

22000

The Legislature hereby finds and declares that the Ventura-Los Angeles Mountain and Coastal Zone, defined in Section 22012, as the last large undeveloped area contiguous to the shoreline within the greater Los Angeles Metropolitan Region, comprised of Los Angeles and Ventura Counties, represents a unique and irreplaceable natural resource to the people of the state, that uses of the zone include recreation, conservation, open space, and utilization and enjoyment of the sea and the mountains, that the zone functions as an integral component of the physical and biological systems of the entire region, and to a significant, although not as yet precisely determined degree, impacts upon these essential life-support systems, that there are pressures of population growth and economic development in the zone, and that if conservation and development practices are permitted to continue in their present unplanned, uncoordinated, and haphazard manner, irreversible deterioration of the zone as a precious natural resource for the people of the entire state may ensue.

(Added by Stats. 1970, Ch. 1556.)



22001

The Legislature further finds and declares that current conservation and development practices may conflict with the public interest of present and future generations due to:

(a) An insufficient understanding of the long-range implications of land use practices as they affect the zone and the region.

(b) The uncoordinated and fragmented nature of public and private planning of development and conservation activities within the zone.

(c) The lack of a comprehensive plan and program to provide for conservation and development of the zone in the best public interest.

(d) The fact that no governmental mechanism exists for studying and evaluating individual projects as to their effect on the entire zone and region.

(Added by Stats. 1970, Ch. 1556.)



22002

The Legislature further finds and declares that in order to protect and advance the interests of the present and future generations in the zone and region, there is need to create a Ventura-Los Angeles Mountain and Coastal Study Commission to study the entire zone as well as the relationship of the zone to the region, to ascertain what is needed for balanced conservation and development, to determine a set of policies and priorities based on such studies, and to propose further legislative action to provide for implementation of these policies.

(Added by Stats. 1970, Ch. 1556.)






CHAPTER 2. Definitions

22010

Unless context otherwise requires, the definitions set forth in this chapter govern the construction of this division.

(Added by Stats. 1970, Ch. 1556.)



22011

Commission means the Ventura-Los Angeles Mountain and Coastal Study Commission.

(Added by Stats. 1970, Ch. 1556.)



22012

Zone means: (1) the Ventura-Los Angeles Mountain and Coastal Zone which includes the land and water area of the Greater Los Angeles Metropolitan Region, comprised of Los Angeles and Ventura Counties, seaward to the outermost limit of the state s jurisdiction, landward to the Ventura Freeway (Route 101) between Calleguas Creek on the west, and an eastward boundary following Sunset Boulevard from its intersection with the Pacific Coast Highway (Route 1) on the south, northward and eastward to the city line of Beverly Hills, thence following the northerly boundary of the City of Beverly Hills until it returns to Sunset Boulevard, thence eastward on Sunset Boulevard to its intersection with Harper Avenue, thence following a direct line from this point to the southernmost point of Griffith Park, thence following the Griffith Park boundary eastward, then northward, then westward to its point of intersection with the Ventura Freeway; and (2) the area commonly known as the Elysian Park.

(Added by Stats. 1970, Ch. 1556.)



22013

Region means the Greater Los Angeles Metropolitan Region, comprised of Los Angeles and Ventura Counties.

(Added by Stats. 1970, Ch. 1556.)



22014

Irreversible modification means any modification that affects the physical shape, function, or environment of any estuary, watershed, flood plain, or park and recreation area.

(Added by Stats. 1970, Ch. 1556.)






CHAPTER 3. Organization and Membership

22020

There is in the state government a Ventura-Los Angeles Mountain and Coastal Study Commission, consisting of 15 members:

(a) The Secretary of the Resources Agency or his deputy.

(b) The Planning Officer of the State Office of Planning or his deputy.

(c) One member of the State Lands Commission, selected by the State Lands Commission.

(d) One member of the Board of Supervisors of Ventura County, selected by such board of supervisors.

(e) One member of the Board of Supervisors of Los Angeles County, selected by such board of supervisors.

(f) One member of the Los Angeles City Council, selected by such city council.

(g) One member representing the Southern California Association of Governments selected by the executive committee of such association.

(h) Eight members of the public, appointed by the Governor, with the advice and consent of the Senate, who shall be residents of the region and who shall have special knowledge or experience in the fields of conservation, parks and recreation, real estate and development, planning, public health, air pollution, water quality, and economics. There shall be balanced representation between conservation and user interests.

(Added by Stats. 1970, Ch. 1556.)



22021

The members of the commission shall serve at the pleasure of their respective appointing powers. The members shall serve without compensation, but each of the members shall be reimbursed for his actual and necessary expenses incurred in the performance of his duties.

(Added by Stats. 1970, Ch. 1556.)



22022

(a) The commission shall meet twice a month, and may meet in subcommittee with authority to conduct hearings within special areas of interest. The public shall be given reasonable prior notice of the time and place of commission meetings, and all such meetings shall be open to the public.

(b) All meetings of the commission shall be held at a place reasonably convenient to its members and the public in a meeting room that affords adequate space for its members, its staff, the news media, and the public that may reasonably be expected to attend the meeting.

(Added by Stats. 1970, Ch. 1556.)



22023

The time and place of the first meeting of the commission shall be prescribed by the Secretary of the Resources Agency, but in no event shall it be scheduled for a date later than February 1, 1971.

(Added by Stats. 1970, Ch. 1556.)



22024

The commission shall select from among its members a chair and a vice chair.

(Amended by Stats. 2010, Ch. 213, Sec. 17. Effective January 1, 2011.)



22025

All vacancies in the commission membership shall be filled in the same manner in which original appointments were made.

(Added by Stats. 1970, Ch. 1556.)



22026

The commission shall appoint a director who shall have charge of coordinating and administering the affairs of the commission, subject to the direction and policies of the commission. The director shall, subject to approval of the commission, appoint such employees as may be necessary in order to carry out the functions of the commission.

(Added by Stats. 1970, Ch. 1556.)






CHAPTER 4. Powers and Duties

22050

The commission may:

(a) For purposes of this division, accept any gifts, donations, or bequests from individuals or organizations, or accept grants of funds from private or public agencies.

(b) Appoint committees from its membershp.

(c) Contract for or employ any professional services required by the commission or for the performance of services which in its opinion cannot satisfactorily be performed by its officers and employees or provided by other federal, state, or local governmental agencies.

(d) Do any and all other things necessary to carry out the purposes of this division.

(Added by Stats. 1970, Ch. 1556.)



22051

Within nine months of the first meeting of the commission, the commission shall make a detailed study of all factors that may significantly affect or cause irreversible modification of the present and future status of the zone and its relationship with the region, and any other factors, including, but not limited to:

(a) The zone as an airshed resource for the region, considering climatology and meteorology.

(b) Open space, including scenic easements, parks, and natural preserves, and fire hazards and fire prevention.

(c) Watersheds, floods, and flood damage prevention.

(d) Beaches, estuaries, lagoons, coastal bluffs, springs, creeks, lakes, fish, wildlife, and natural plantlife of the zone and the effects of development thereon.

(e) Recreation, including beaches, parks, and other facilities for sport fishing, surfing, pleasure boating, picnicking, camping, mountaineering, hiking, and horseback riding.

(f) Inventory of Indian settlements and other historical and archeological sites, fossil beds, unusual plantlife, and geological formations for possible future preservation and utilization.

(g) Water supply, water quality, and waste disposal, including sewage plants and outfalls and thermal and radioactive pollution.

(h) Solid waste disposal, including the effect of sanitary landfill activities.

(i) Geology, erosion, soil types, land stability, and grading practices.

(j) Proposed transportation plans, including present and projected traffic patterns, and new methods of solving transportation problems.

(k) Projected population and related housing development within the zone and the impact thereof on the zone and region.

(l) Power and desalination plants.

(m) Exploration and exploitation of oil and gas and other minerals and natural resources.

(n) Present land uses and known proposals for change, including impact of land appraisal and tax policies.

(o) Present ownerships, including the administration of publicly owned properties.

(p) Present regulation of land and water uses and activities of all levels of government.

(q) Present laws affecting the zone.

(Added by Stats. 1970, Ch. 1556.)



22053

The commission shall analyze the interrelations of the studies prepared pursuant to Section 22051 in order to ascertain what is needed for balanced conservation and development, determine a set of policies and priorities based on this analysis, and prepare a proposal for further legislative action to provide for implementation of these policies.

(Added by Stats. 1970, Ch. 1556.)



22055

The existence of the commission shall terminate on the 61st day after the final adjournment of the 1972 Regular Session of the Legislature.

(Added by Stats. 1970, Ch. 1556.)



22056

In the preparation of its studies, the commission may ask for current land use information, studies, and plans of cities and counties. Federal governmental agencies are requested to, and state and local governmental agencies shall, comply with the requests of the commission for such information. The commission shall make its studies available to cooperating governmental agencies upon request.

(Added by Stats. 1970, Ch. 1556.)



22057

The commission may appoint technical advisory committees, whose members shall serve without compensation, and prescribe their membership, powers, and duties.

(Added by Stats. 1970, Ch. 1556.)






CHAPTER 5. Deferment of Public Works Involving Irreversible Modifications

22080

Acquisition of land for, or construction of, all public works projects, by the State of California and state agencies, with a total budget in excess of five million dollars ($5,000,000) which will cause irreversible modification of the zone are hereby deferred until the 61st day after the final adjournment of the 1972 Regular Session of the Legislature. The provisions of this section shall not apply to districts, agencies, or other governmental entities not primarily supported by an annual appropriation of state funds. All the following projects are excluded from the deferment provided by this section:

(a) Any project funded by state general obligation bonds.

(b) State Highway Routes 5, 101, and 405.

(Added by Stats. 1970, Ch. 1556.)









DIVISION 15. ENERGY CONSERVATION AND DEVELOPMENT

CHAPTER 1. Title and General Provisions

25000

This division shall be known and may be cited as the Warren-Alquist State Energy Resources Conservation and Development Act.

(Added by Stats. 1974, Ch. 276.)



25000.1

(a) The Legislature further finds and declares that, in addition to their other ratepayer protection objectives, a principal goal of electric and natural gas utilities resource planning and investment shall be to minimize the cost to society of the reliable energy services that are provided by natural gas and electricity, and to improve the environment and to encourage the diversity of energy sources through improvements in energy efficiency and development of renewable energy resources, such as wind, solar, and geothermal energy.

(b) The Legislature further finds and declares that, in addition to any appropriate investments in energy production, electrical and natural gas utilities should seek to exploit all practicable and cost-effective conservation and improvements in the efficiency of energy use and distribution that offer equivalent or better system reliability, and which are not being exploited by any other entity.

(c) In calculating the cost effectiveness of energy resources, including conservation and load management options, the commission shall include a value for any costs and benefits to the environment, including air quality. The commission shall ensure that any values it develops pursuant to this section are consistent with values developed by the Public Utilities Commission pursuant to Section 701.1 of the Public Utilities Code. However, if the commission determines that a value developed pursuant to this subdivision is not consistent with a value developed by the Public Utilities Commission pursuant to subdivision (c) of Section 701.1 of the Public Utilities Code, the commission may nonetheless use this value if, in the appropriate record of its proceedings, it states its reasons for using the value it has selected.

(Added by Stats. 1990, Ch. 1475, Sec. 1.)



25000.5

(a) The Legislature finds and declares that overdependence on the production, marketing, and consumption of petroleum based fuels as an energy resource in the transportation sector is a threat to the energy security of the state due to continuing market and supply uncertainties. In addition, petroleum use as an energy resource contributes substantially to the following public health and environmental problems: air pollution, acid rain, global warming, and the degradation of California s marine environment and fisheries.

(b) Therefore, it is the policy of this state to fully evaluate the economic and environmental costs of petroleum use, and the economic and environmental costs of other transportation fuels, including the costs and values of environmental impacts, and to establish a state transportation energy policy that results in the least environmental and economic cost to the state. In pursuing the least environmental and economic cost strategy, it is the policy of the state to exploit all practicable and cost-effective conservation and improvements in the efficiency of energy use and distribution, and to achieve energy security, diversity of supply sources, and competitiveness of transportation energy markets based on the least environmental and economic cost.

(c) It is also the policy of this state to minimize the economic and environmental costs due to the use of petroleum-based and other transportation fuels by state agencies. In implementing a least-cost economic and environmental strategy for state fleets, it is the policy of the state to implement practicable and cost-effective measures, including, but not necessarily limited to, the purchase of the cleanest and most efficient automobiles and replacement tires, the use of alternative fuels in its fleets, and other conservation measures.

(d) For the purposes of this section, petroleum based fuels means fuels derived from liquid unrefined crude oil, including natural gas liquids, liquefied petroleum gas, or the energy fraction of methyl tertiary-butyl ether (MTBE) or other ethers that is not attributed to natural gas.

(Amended by Stats. 2001, Ch. 912, Sec. 1. Effective January 1, 2002.)



25001

The Legislature hereby finds and declares that electrical energy is essential to the health, safety and welfare of the people of this state and to the state economy, and that it is the responsibility of state government to ensure that a reliable supply of electrical energy is maintained at a level consistent with the need for such energy for protection of public health and safety, for promotion of the general welfare, and for environmental quality protection.

(Added by Stats. 1974, Ch. 276.)



25002

The Legislature further finds and declares that the present rapid rate of growth in demand for electric energy is in part due to wasteful, uneconomic, inefficient, and unnecessary uses of power and a continuation of this trend will result in serious depletion or irreversible commitment of energy, land and water resources, and potential threats to the state s environmental quality.

(Added by Stats. 1974, Ch. 276.)



25003

The Legislature further finds and declares that in planning for future electrical generating and related transmission facilities state, regional, and local plans for land use, urban expansion, transportation systems, environmental protection, and economic development should be considered.

(Added by Stats. 1974, Ch. 276.)



25004

The Legislature further finds and declares that there is a pressing need to accelerate research and development into alternative sources of energy and into improved technology of design and siting of power facilities.

(Added by Stats. 1974, Ch. 276.)



25004.2

The Legislature further finds that cogeneration technology is a potential energy resource and should be an important element of the state s energy supply mix. The Legislature further finds that cogeneration technology can assist meeting the state s energy needs while reducing the long-term use of conventional fuels, is readily available for immediate application, and reduces negative environmental impacts. The Legislature further finds that cogeneration technology is important with respect to the providing of a reliable and clean source of energy within the state and that cogeneration technology should receive immediate support and commitment from state government.

(Added by Stats. 1978, Ch. 1009.)



25004.3

The Legislature further finds and declares all of the following:

(a) Advanced transportation technologies hold the promise of conserving energy, reducing pollution, lowering traffic congestion, and promoting economic development and jobs in California.

(b) There is a pressing need to provide business assistance to California companies engaged in producing and commercializing advanced transportation technologies.

(c) It is the policy of the state to provide financial assistance to California companies, particularly small businesses, that are engaged in commercial efforts in the field of advanced transportation technologies.

(Added by Stats. 1994, Ch. 1218, Sec. 1. Effective January 1, 1995.)



25005

The Legislature further finds and declares that prevention of delays and interruptions in the orderly provision of electrical energy, protection of environmental values, and conservation of energy resources require expanded authority and technical capability within state government.

(Added by Stats. 1974, Ch. 276.)



25005.5

The Legislature further finds and declares that information should be acquired and analyzed by the State Energy Resources Conservation and Development Commission in order to ascertain future energy problems and uncertainties, including, but not limited to:

(a) The state s role in production of oil from domestic reserves, especially within Petroleum Administration for Defense District V.

(b) The production of Alaskan North Slope oil and its projected use in the state.

(c) Plans of the federal government for development of oil in the Outer Continental Shelf adjacent to the state.

(d) Impacts of petroleum price increases and projected conservation measures on the demand for energy and indirect effects on the need for offshore oil development and Alaskan oil delivery into the state.

(e) Potential shipment of Alaskan oil through the state.

(f) Proposals for processing petroleum outside the state to supply the needs within the state.

(g) The impact on the state of national energy policies, including Project Independence.

(Added by Stats. 1974, Ch. 1195.)



25006

It is the policy of the state and the intent of the Legislature to establish and consolidate the state s responsibility for energy resources, for encouraging, developing, and coordinating research and development into energy supply and demand problems, and for regulating electrical generating and related transmission facilities.

(Added by Stats. 1974, Ch. 276.)



25007

It is further the policy of the state and the intent of the Legislature to employ a range of measures to reduce wasteful, uneconomical, and unnecessary uses of energy, thereby reducing the rate of growth of energy consumption, prudently conserve energy resources, and assure statewide environmental, public safety, and land use goals.

(Added by Stats. 1974, Ch. 276.)



25008

It is further the policy of the state and the intent of the Legislature to promote all feasible means of energy and water conservation and all feasible uses of alternative energy and water supply sources.

The Legislature finds and declares that the State of California has extensive physical and natural resources available to it at state-owned sites and facilities which can be substituted for traditional energy supplies or which lend themselves readily to the production of electricity or water. Due to increases in energy and water costs, the state s expenditures for energy and water have also increased, adding to the burden on California taxpayers and reducing the amount of funds available for other public purposes.

It is in the best interest of the state to use these resources when it can be demonstrated that long-term cost, water, and energy use reduction will result, and where increased independence from other fuel and water sources and development of additional revenues for the state may be obtained.

Therefore, in recognition of recent and projected increases in the cost of energy and water from traditional sources, it is the policy of the state to use available resources at state facilities which can substitute for traditional energy and water supplies or produce electricity or water at its facilities when use or production will reduce long-term energy or water expenditures. Criteria used in analysis of proposed actions shall include lifecycle cost evaluation, benefit to taxpayers, reduced fossil fuel or reduced water consumption depending on the application, and improved efficiency. Energy or water facilities at state-owned sites shall be scaled to produce optimal system efficiency and best economic advantage to the state. Energy or water produced may be reserved by the state to meet state facility needs or may be sold to state or nonstate purchasers.

Resources and processes which may be used to substitute for traditional energy and water supplies and for the purpose of electrical generation at state facilities include, but are not limited to, cogeneration, biomass, wind, geothermal, vapor compression, water reclamation, and solar technologies.

It is the intent of the Legislature that no policy in this section, expressed or implied, be in conflict with existing state or federal regulations regarding the production or sale of electricity or water, and that this policy be just and reasonable to utility ratepayers.

(Amended by Stats. 1991, Ch. 1142, Sec. 7. Effective October 14, 1991.)



25009

The Legislature finds and declares that Chapter 854 of the Statutes of 1996 restructured the California electricity industry and created a competitive electricity generation market. In a competitive generation market, the recovery by powerplant owners of their private investment and operating costs is at risk and no longer guaranteed through regulated rates. Before the California electricity industry was restructured, the regulated cost recovery framework for powerplants justified requiring the commission to determine the need for new generation, and site only powerplants for which need was established. Now that powerplant owners are at risk to recover their investments, it is no longer appropriate to make this determination. It is necessary that California both protect environmental quality and site new powerplants to ensure electricity reliability, improve the environmental performance of the current electricity industry and reduce consumer costs. The success of California s restructured electricity industry depends upon the willingness of private capital to invest in new powerplants. Therefore, it is necessary to modify the need for determination requirements of the state s powerplant siting and licensing process to reflect the economics of the restructured electricity industry and ensure the timely construction of new electricity generation capacity.

(Added by Stats. 1999, Ch. 581, Sec. 1. Effective January 1, 2000.)






CHAPTER 2. Definitions

25100

Unless the context otherwise requires, the definitions in this chapter govern the construction of this division.

(Added by Stats. 1974, Ch. 276.)



25101

Applicant means any person who submits an application for certification pursuant to the provisions of this division, including, but not limited to, any person who explores for or develops geothermal resources.

(Amended by Stats. 1978, Ch. 1271.)



25102

Application means any request for certification of any site and related facility filed in accordance with the procedures established pursuant to this division. An applicant for a geothermal powerplant and related facilities may propose more than one site and related geothermal facilities in the same application.

(Amended by Stats. 1978, Ch. 1271.)



25103

Coastal zone means the coastal zone as defined in Section 30103.

(Amended by Stats. 1976, Ch. 1330.)



25103.3

Suisun Marsh means the Suisun Marsh, as defined in Section 29101.

(Added by Stats. 1977, Ch. 1155.)



25103.7

Jurisdiction of the San Francisco Bay Conservation and Development Commission means the area defined in Section 66610 of the Government Code.

(Added by Stats. 1977, Ch. 1155.)



25104

Commission means the State Energy Resources Conservation and Development Commission.

(Added by Stats. 1974, Ch. 276.)



25105

Construction means onsite work to install permanent equipment or structure for any facility. Construction does not include any of the following:

(a) The installation of environmental monitoring equipment.

(b) A soil or geological investigation.

(c) A topographical survey.

(d) Any other study or investigation to determine the environmental acceptability or feasibility of the use of the site for any particular facility.

(e) Any work to provide access to a site for any of the purposes specified in subdivision (a), (b), (c), or (d).

(Added by Stats. 1974, Ch. 276.)



25106

Adviser means the administrative adviser employed by the commission pursuant to Section 25217.

(Added by Stats. 1974, Ch. 276.)



25107

Electric transmission line means any electric powerline carrying electric power from a thermal powerplant located within the state to a point of junction with any interconnected transmission system. Electric transmission line does not include any replacement on the existing site of existing electric powerlines with electric powerlines equivalent to such existing electric powerlines or the placement of new or additional conductors, insulators, or accessories related to such electric powerlines on supporting structures in existence on the effective date of this division or certified pursuant to this division.

(Added by Stats. 1974, Ch. 276.)



25108

Electric utility means any person engaged in, or authorized to engage in, generating, transmitting, or distributing electric power by any facilities, including, but not limited to, any such person who is subject to the regulation of the Public Utilities Commission.

(Added by Stats. 1974, Ch. 276.)



25109

Energy means work or heat that is, or may be, produced from any fuel or source whatsoever.

(Added by Stats. 1974, Ch. 276.)



25110

Facility means any electric transmission line or thermal powerplant, or both electric transmission line and thermal powerplant, regulated according to the provisions of this division.

(Added by Stats. 1974, Ch. 276.)



25111

Account means the Energy Resources Programs Account.

(Amended by Stats. 1982, Ch. 1067, Sec. 1. Operative July 1, 1983, by Sec. 10 of Ch. 1067.)



25112

Member or member of the commission means a member of the State Energy Resources Conservation and Development Commission appointed pursuant to Section 25200.

(Added by Stats. 1974, Ch. 276.)



25113

Notice means the notice of intent, as further defined in Chapter 6 (commencing with Section 25500), which shall state the intention of an applicant to file an application for certification of any site and related facility.

(Added by Stats. 1974, Ch. 276.)



25114

Interested party means any person whom the commission finds and acknowledges as having a real and direct interest in any proceeding or action carried on, under, or as a result of the operation of, this division.

(Added by Stats. 1974, Ch. 276.)



25115

Equivalent certification program means a program, as further defined in Section 25540.5, administered by a county and approved by the commission, which may substitute for the site and related facility certification procedures established pursuant to this division.

(Added by Stats. 1978, Ch. 1271.)



25116

Person means any person, firm, association, organization, partnership, business trust, corporation, limited liability company, or company. Person also includes any city, county, public district or agency, the state or any department or agency thereof, and the United States to the extent authorized by federal law.

(Amended by Stats. 1994, Ch. 1010, Sec. 214. Effective January 1, 1995.)



25117

Plan means the Emergency Load Curtailment and Energy Distribution Plan.

(Added by Stats. 1974, Ch. 276.)



25118

Service area means any contiguous geographic area serviced by the same electric utility.

(Added by Stats. 1974, Ch. 276.)



25119

Site means any location on which a facility is constructed or is proposed to be constructed.

(Added by Stats. 1974, Ch. 276.)



25120

Thermal powerplant means any stationary or floating electrical generating facility using any source of thermal energy, with a generating capacity of 50 megawatts or more, and any facilities appurtenant thereto. Exploratory, development, and production wells, resource transmission lines, and other related facilities used in connection with a geothermal exploratory project or a geothermal field development project are not appurtenant facilities for the purposes of this division.

Thermal powerplant does not include any wind, hydroelectric, or solar photovoltaic electrical generating facility.

(Amended by Stats. 1988, Ch. 965, Sec. 1. Effective September 19, 1988.)



25121

Fuel means petroleum, crude oil, petroleum product, coal, natural gas, or any other substance used primarily for its energy content.

(Added by Stats. 1974, Ch. 276.)



25122

Gas utility means any person engaged in, or authorized to engage in, distributing or transporting natural gas, including, but not limited to, any such person who is subject to the regulation of the Public Utilities Commission.

(Added by Stats. 1974, Ch. 276.)



25123

Modification of an existing facility means any alteration, replacement, or improvement of equipment that results in a 50-megawatt or more increase in the electric generating capacity of an existing thermal powerplant or an increase of 25 percent in the peak operating voltage or peak kilowatt capacity of an existing electric transmission line.

(Added by Stats. 1974, Ch. 276.)



25124

Major oil producer means any person who produces oil in amount determined by the commission as having a major effect on energy supplies.

(Added by Stats. 1974, Ch. 1195.)



25125

Major natural gas producer means any person who produces natural gas in amounts determined by the commission as having a major effect on energy supplies.

(Added by Stats. 1974, Ch. 1195.)



25126

Major marketer means any person who sells natural gas or oil in amounts determined by the commission as having a major effect on energy supplies.

(Added by Stats. 1974, Ch. 1195.)



25127

Refiner means any person who owns, operates, or controls the operations of one or more refineries.

(Added by Stats. 1974, Ch. 1195.)



25128

Refinery means any industrial plant, regardless of capacity, processing crude oil feedstock and manufacturing oil products.

(Added by Stats. 1974, Ch. 1195.)



25129

Foreign means any area exclusive of the 50 states and the District of Columbia.

(Added by Stats. 1974, Ch. 1195.)



25130

Nonresidential building means any building which is heated or cooled in its interior, and is of an occupancy type other than Type H, I, or J, as defined in the Uniform Building Code, 1973 edition, as adopted by the International Conference of Building Officials.

(Added by Stats. 1977, Ch. 846.)



25131

Residential building means any hotel, motel, apartment house, lodginghouse, single- and dwelling, or other residential building which is heated or mechanically cooled.

(Added by Stats. 1977, Ch. 846.)



25132

Load management means any utility program or activity that is intended to reshape deliberately a utility s load duration curve.

(Added by Stats. 1976, Ch. 1375.)



25133

Geothermal element means an element of a county general plan consisting of a statement of geothermal development policies, including a diagram or diagrams and text setting forth objectives, principles, standards, and plan proposals, including a discussion of environmental damages and identification of sensitive environmental areas, including unique wildlife habitat, scenic, residential, and recreational areas, adopted pursuant to Section 65303 of the Government Code.

(Added by Stats. 1978, Ch. 1271.)



25134

Cogeneration means the sequential use of energy for the production of electrical and useful thermal energy. The sequence can be thermal use followed by power production or the reverse, subject to the following standards:

(a) At least 5 percent of the cogeneration project s total annual energy output shall be in the form of useful thermal energy.

(b) Where useful thermal energy follows power production, the useful annual power output plus one-half the useful annual thermal energy output equals not less than 42.5 percent of any natural gas and oil energy input.

(Amended by Stats. 1981, Ch. 952, Sec. 5.)



25135

Conversion means the processes by which residue is converted to a more usable energy form, including, but not limited to, combustion, anaerobic digestion, and pyrolysis, and is used for heating, process heat applications, and electric power generation.

(Amended by Stats. 2006, Ch. 538, Sec. 579. Effective January 1, 2007.)



25136

Residue means any organic matter left as residue, such as agricultural and forestry residue, including, but not limited to, conifer thinnings, dead and dying trees, commercial hardwood, noncommercial hardwoods and softwoods, chaparral, burn, mill, agricultural field, and industrial residues, and manure.

(Added by Stats. 1979, Ch. 1123.)



25140

Solar thermal powerplant means a thermal powerplant in which 75 percent or more of the total energy output is from solar energy and the use of backup fuels, such as oil, natural gas, and coal, does not, in the aggregate, exceed 25 percent of the total energy input of the facility during any calendar year period.

(Added by Stats. 1988, Ch. 965, Sec. 2. Effective September 19, 1988.)



25141

Unbranded, as applied to fuel, means gasoline and diesel fuel sold for wholesale or retail distribution to consumers without proprietary additives or marketing under a brand name or trademark owned or controlled by an independent refiner or an integrated refining and marketing company.

(Added by Stats. 2000, Ch. 288, Sec. 2. Effective January 1, 2001.)






CHAPTER 3. State Energy Resources Conservation and Development Commission

25200

There is in the Resources Agency the State Energy Resources Conservation and Development Commission, consisting of five members appointed by the Governor subject to Section 25204.

(Added by Stats. 1974, Ch. 276.)



25201

One member of the commission shall have a background in the field of engineering or physical science and have knowledge of energy supply or conversion systems; one member shall be an attorney and a member of the State Bar of California with administrative law experience; one member shall have background and experience in the field of environmental protection or the study of ecosystems; one member shall be an economist with background and experience in the field of natural resource management; and one member shall be from the public at large.

(Added by Stats. 1974, Ch. 276.)



25202

The Secretary of the Resources Agency and the President of the Public Utilities Commission shall be ex officio, nonvoting members of the commission, whose presence shall not be counted for a quorum or for vote requirements.

(Added by Stats. 1974, Ch. 276.)



25203

Each member of the commission shall represent the state at large and not any particular area thereof, and shall serve on a full-time basis.

(Added by Stats. 1974, Ch. 276.)



25204

The Governor shall appoint the members of the commission within 30 days after the effective date of this division. Every appointment made by the Governor to the commission shall be subject to the advice and consent of a majority of the members elected to the Senate.

(Added by Stats. 1974, Ch. 276.)



25205

(a) No person shall be a member of the commission who, during the two years prior to appointment on the commission, received any substantial portion of his or her income directly or indirectly from any electric utility, or who engages in sale or manufacture of any major component of any facility. A member of the commission shall not be employed by any electric utility, applicant, or, within two years after he or she ceases to be a member of the commission, by any person who engages in the sale or manufacture of any major component of any facility.

(b) Except as provided in Section 25202, the members of the commission shall not hold any other elected or appointed public office or position.

(c) The members of the commission and all employees of the commission shall comply with all applicable provisions of Section 19251 of the Government Code.

(d) A person who is a member or employee of the commission shall not participate personally and substantially as a member or employee of the commission, through decision, approval, disapproval, recommendation, the rendering of advice, investigation, or otherwise, in a judicial or other proceeding, hearing, application, request for a ruling, or other determination, contract, claim, controversy, study, plan, or other particular matter in which, to his or her knowledge, he or she, his or her spouse, minor child, or partner, or any organization, except a governmental agency or educational or research institution qualifying as a nonprofit organization under state or federal income tax law, in which he or she is serving, or has served as officer, director, trustee, partner, or employee while serving as a member or employee of the commission or within two years prior to his or her appointment as a member of the commission, has a direct or indirect financial interest.

(e) A person who is a partner, employer, or employee of a member or employee of the commission shall not act as an attorney, agent, or employee for any person other than the state in connection with any judicial or other proceeding, hearing, application, request for a ruling, or other determination, contract, claim, controversy, study, plan, or other particular matter in which the commission is a party or has a direct and substantial interest.

(f) The provisions of this section shall not apply if the Attorney General finds that the interest of the member or employee of the commission is not so substantial as to be deemed likely to affect the integrity of the services which the state may expect from the member or employee.

(g) Any person who violates any provision of this section is guilty of a felony and shall be subject to a fine of not more than ten thousand dollars ($10,000) or imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or both that fine and imprisonment.

(h) The amendment of subdivision (d) of this section enacted by the 1975 76 Regular Session of the Legislature does not constitute a change in, but is declaratory of, existing law.

(Amended by Stats. 2011, Ch. 15, Sec. 559. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



25206

The terms of office of the members of the commission shall be for five years, except that the members first appointed to the commission shall classify themselves by lot so that the term of office of one member shall expire at the end of each one of the five years following the effective date of this division. Any vacancy shall be filled by the Governor within 30 days of the date on which a vacancy occurs for the unexpired portion of the term in which it occurs or for any new term of office.

If the Governor fails to make an appointment for any vacancy within such 30-day period, the Senate Rules Committee may make the appointment to fill the vacancy for the unexpired portion of the term in which the vacancy occurred or for any new term of office, subject to the provisions of Section 25204.

(Added by Stats. 1974, Ch. 276.)



25207

The members of the commission shall receive the salary provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code.

Each member of the commission shall receive the necessary traveling and other expenses incurred in the performance of his official duties. When necessary, the members of the commission and its employees may travel within or without the state.

(Amended by Stats. 1983, Ch. 803, Sec. 41.)



25209

Each member of the commission shall have one vote. Except as provided in Section 25211, the affirmative votes of at least three members shall be required for the transaction of any business of the commission.

(Added by Stats. 1974, Ch. 276.)



25210

The commission may hold any hearings and conduct any investigations in any part of the state necessary to carry out its powers and duties prescribed by this division and, for those purposes, has the same powers as are conferred upon heads of departments of the state by Article 2 (commencing with Section 11180) of Chapter 2 of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1981, Ch. 714, Sec. 372.)



25211

The commission may appoint a committee of not less than two members of the commission to carry on investigations, inquiries, or hearings which the commission has power to undertake or to hold. At least one member of the committee shall attend all public hearings or other proceedings held pursuant to Chapter 6 (commencing with Section 25500), and all public hearings in biennial report proceedings and rulemaking proceedings, except that, upon agreement of all parties to a proceeding who are present at the hearing or proceeding, the committee may authorize a hearing officer to continue to take evidence in the temporary absence of a commission member. Every order made by the committee pursuant to the inquiry, investigation, or hearing, when approved or confirmed by the commission and ordered filed in its office, shall be the order of the commission.

(Amended by Stats. 1986, Ch. 993, Sec. 1.)



25212

Every two years the Governor shall designate a chair and vice chair of the commission from among its members.

(Amended by Stats. 2010, Ch. 213, Sec. 18. Effective January 1, 2011.)



25213

(a) The commission shall adopt rules and regulations, as necessary, to carry out the provisions of this division in conformity with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The commission shall make available to a person upon request copies of proposed regulations, together with summaries of reasons supporting their adoption.

(b) (1) Notwithstanding any other law, the television product labeling regulations adopted by the commission shall not take effect, and the commission shall not enforce those regulations, before July 1, 2011.

(2) On and after July 1, 2011, the television product labeling regulations shall be effective if a Federal Trade Commission labeling rule for television products is not effective on or before July 1, 2011, and shall remain in effect until a Federal Trade Commission final labeling rule is effective for television products.

(Amended by Stats. 2010, Ch. 486, Sec. 1. Effective January 1, 2011.)



25214

The commission shall maintain its headquarters in the County of Sacramento and may establish branch offices in such parts of the state as the commission deems necessary. The commission shall hold meetings at such times and at such places as shall be determined by it. All meetings and hearings of the commission shall be open to the public, and opportunity to be heard with respect to the subject of the hearings shall be afforded to any person. Upon request, an interested party may be granted reasonable opportunity to examine any witness testifying at the hearing. The first meeting of the commission shall be held within 30 days after the confirmation of the last member of the commission pursuant to Section 25204. The Governor shall designate the time and place for the first meeting of the commission.

(Amended by Stats. 1975, Ch. 62.)



25215

Any member of the commission may be removed from office by the Legislature, by concurrent resolution adopted by a majority vote of all members elected to each house, for dereliction of duty or corruption or incompetency.

(Added by Stats. 1974, Ch. 276.)



25216

In addition to other duties specified in this division, the commission shall do all of the following:

(a) Undertake a continuing assessment of trends in the consumption of electrical energy and other forms of energy and analyze the social, economic, and environmental consequences of these trends; carry out directly, or cause to be carried out, energy conservation measures specified in Chapter 5 (commencing with Section 25400) of this division; and recommend to the Governor and the Legislature new and expanded energy conservation measures as required to meet the objectives of this division.

(b) Collect from electric utilities, gas utilities, and fuel producers and wholesalers and other sources forecasts of future supplies and consumption of all forms of energy, including electricity, and of future energy or fuel production and transporting facilities to be constructed; independently analyze such forecasts in relation to statewide estimates of population, economic, and other growth factors and in terms of the availability of energy resources, costs to consumers, and other factors; and formally specify statewide and service area electrical energy demands to be utilized as a basis for planning the siting and design of electric power generating and related facilities.

(c) Carry out, or cause to be carried out, under contract or other arrangements, research and development into alternative sources of energy, improvements in energy generation, transmission, and siting, fuel substitution, and other topics related to energy supply, demand, public safety, ecology, and conservation which are of particular statewide importance.

(Added by Stats. 1974, Ch. 276.)



25216.3

(a) The commission shall compile relevant local, regional, state, and federal land use, public safety, environmental, and other standards to be met in designing, siting, and operating facilities in this state; except as provided in subdivision (d) of Section 25402, adopt standards, except for air and water quality, to be met in designing or operating facilities to safeguard public health and safety, which may be different from or more stringent than those adopted by local, regional, or other state agencies, or by any federal agency if permitted by federal law; and monitor compliance and ensure that all facilities are operated in accordance with this division.

(b) The local, regional, and other state agencies shall advise the commission as to any change in its standards, ordinances, or laws which are pertinent and relevant to the objective of carrying out the provisions of this division.

(Added by Stats. 1974, Ch. 276.)



25216.5

The commission shall do all of the following:

(a) Prescribe the form and content of applications for facilities; conduct public hearings and take other actions to secure adequate evaluation of applications; and formally act to approve or disapprove applications, including specifying conditions under which approval and continuing operation of any facility shall be permitted.

(b) Prepare an integrated plan specifying actions to be taken in the event of an impending serious shortage of energy, or a clear threat to public health, safety, or welfare.

(c) Evaluate policies governing the establishment of rates for electric power and other sources of energy as related to energy conservation, environmental protection, and other goals and policies established in this division, and transmit recommendations for changes in power-pricing policies and rate schedules to the Governor, the Legislature, to the Public Utilities Commission, and to publicly owned electric utilities.

(d) Serve as a central repository within the state government for the collection, storage, retrieval, and dissemination of data and information on all forms of energy supply, demand, conservation, public safety, research, and related subjects. The data and information shall be derived from all sources, including, but not be limited to, electric and gas utilities, oil and other energy producing companies, institutions of higher education, private industry, public and private research laboratories, private individuals, and from any other source that the commission determines is necessary to carry out its objectives under this division. The commission may charge and collect a reasonable fee for retrieving and disseminating any such information to cover the cost of such a service. Any funds received by the commission pursuant to this subdivision shall be deposited in the account and are continuously appropriated for expenditure, by the commission, for purposes of retrieving and disseminating any such information pursuant to this section.

(Amended by Stats. 1975, Ch. 612.)



25217

The commission shall do all of the following:

(a) Appoint an executive director with administration and fiscal experience, who shall serve at its pleasure and whose duties and salary shall be prescribed by the commission.

(b) Employ and prescribe the duties of other staff members as necessary to carry out the provisions of this division. Staff members of the commission may participate in all matters before the commission to the limits prescribed by the commission.

(c) Employ legal counsel who shall advise the commission and represent it in connection with legal matters and litigation before any boards and agencies of the state or federal government.

(Amended by Stats. 1975, Ch. 1155.)



25217.1

The commission shall nominate and the Governor shall appoint for a term of three years a public adviser to the commission who shall be an attorney admitted to the practice of law in this state and who shall carry out the provisions of Section 25222 as well as other duties prescribed by this division or by the commission. The adviser may be removed from office only upon the joint concurrence of four commissioners and the Governor.

(Added by Stats. 1975, Ch. 1155.)



25217.5

The chair of the commission shall direct the adviser, the executive director, and other staff in the performance of their duties in conformance with the policies and guidelines established by the commission.

(Amended by Stats. 2010, Ch. 213, Sec. 19. Effective January 1, 2011.)



25218

In addition to other powers specified in this division, the commission may do any of the following:

(a) Apply for and accept grants, contributions, and appropriations, and award grants consistent with the goals and objectives of a program or activity the commission is authorized to implement or administer.

(b) Contract for professional services if the work or services cannot be satisfactorily performed by its employees or by any other state agency.

(c) Be sued and sue.

(d) Request and utilize the advice and services of all federal, state, local, and regional agencies.

(e) Adopt any rule or regulation, or take any action, it deems reasonable and necessary to carry out this division.

(f) Adopt rules and regulations, or take any action, it deems reasonable and necessary to ensure the free and open participation of any member of the staff in proceedings before the commission.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 11, Sec. 10. Effective July 28, 2009.)



25218.5

The provisions specifying any power or duty of the commission shall be liberally construed, in order to carry out the objectives of this division.

(Added by Stats. 1974, Ch. 276.)



25219

As to any matter involving the federal government, its departments or agencies, which is within the scope of the power and duties of the commission, the commission may represent its interest or the interest of any county, city, state agency, or public district upon its request, and to that end may correspond, confer, and cooperate with the federal government, its departments or agencies.

(Added by Stats. 1974, Ch. 276.)



25220

The commission may participate as a party, to the extent that it shall determine, in any proceeding before any federal or state agency having authority whatsoever to approve or disapprove any aspect of a proposed facility, receive notice from any applicant of all applications and pleadings filed subsequently by such applicants in any of such proceedings, and, by its request, receive copies of any of such subsequently filed applications and pleadings that it shall deem necessary.

(Added by Stats. 1974, Ch. 276.)



25221

Upon request of the commission, the Attorney General shall represent the commission and the state in litigation concerning affairs of the commission, unless the Attorney General represents another state agency, in which case the commission shall be authorized to employ other counsel.

(Added by Stats. 1974, Ch. 276.)



25222

The adviser shall insure that full and adequate participation by all interested groups and the public at large is secured in the planning, site and facility certification, energy conservation, and emergency allocation procedures provided in this division. The adviser shall insure that timely and complete notice of commission meetings and public hearings is disseminated to all interested groups and to the public at large. The adviser shall also advise such groups and the public as to effective ways of participating in the commission s proceedings. The adviser shall recommend to the commission additional measures to assure open consideration and public participation in energy planning, site and facility certification, energy conservation, and emergency allocation proceedings.

(Added by Stats. 1974, Ch. 276.)



25223

The commission shall make available any information filed or submitted pursuant to this division under the provisions of the California Public Records Act, Chapter 3.5 (commencing with Section 6250) of Division 7, Title 1 of the Government Code; provided, however, that the commission shall keep confidential any information submitted to the Division of Oil and Gas of the Department of Conservation that the division determines, pursuant to Section 3752, to be proprietary.

(Amended by Stats. 1979, Ch. 1091.)



25224

The commission and other state agencies shall, to the fullest extent possible, exchange records, reports, material, and other information relating to energy resources and conservation and power facilities siting, or any areas of mutual concern, to the end that unnecessary duplication of effort may be avoided.

(Added by Stats. 1974, Ch. 276.)



25225

(a) Prior to expending any funds for any research, development, or demonstration program or project relating to vehicles or vehicle fuels, the commission shall do both of the following, using existing resources:

(1) Adopt a plan describing any proposed expenditure that sets forth the expected costs and qualitative as well as quantitative benefits of the proposed program or project.

(2) Find that the proposed program or project will not duplicate any other past or present publicly funded California program or project. This paragraph is not intended to prevent funding for programs or projects jointly funded with another public agency where there is no duplication.

(b) Within 120 days from the date of the conclusion of a program or project subject to subdivision (a) that is funded by the commission, the commission shall issue a public report that sets forth the actual costs of the program or project, the results achieved and how they compare with expected costs and benefits determined pursuant to paragraph (1) of subdivision (a), and any problems that were encountered by the program or project.

(c) (1) This section does not apply to any funds appropriated for research, development, or demonstration pursuant to a statute that expressly specifies both of the following:

(A) A vehicle technology or vehicle fuel which is the subject of the research, development, or demonstration.

(B) The purpose of, or anticipated products of, the research, development, or demonstration.

(2) This section does not apply to the Katz Safe Schoolbus Clean Fuel Efficiency Demonstration Program (Part 10.7 (commencing with Section 17910) of Division 1 of Title 1 of the Education Code).

(Added by Stats. 1995, Ch. 609, Sec. 4. Effective January 1, 1996.)



25226

(a) The Energy Technologies Research, Development, and Demonstration Account established under former Section 25683 is hereby continued in existence, in the General Fund, to be administered by the commission for the purpose of carrying out Chapter 7.3 (commencing with Section 25630) and Chapter 7.5 (commencing with Section 25650).

(b) The Controller shall deposit in the account all money appropriated to the account by the Legislature, plus accumulated interest on that money, and money from loan repayments, interest, and royalties pursuant to Sections 25630 and 25650, for use by the commission, upon appropriation by the Legislature, for the purposes specified in Chapter 7.3 (commencing with Section 25630) and Chapter 7.5 (commencing with Section 25650).

(Added by Stats. 2004, Ch. 227, Sec. 92. Effective August 16, 2004.)



25227

By July 1, 2011, the commission, in consultation with the Public Utilities Commission, shall develop and maintain an Internet Web site containing specific links to electrical corporation and local publicly owned electric utility Internet Web sites or other Internet Web sites that contain information specific to plug-in hybrid or fully electric vehicles, including information on the following:

(a) Resources to direct a consumer on how to find out if his or her residence will require a utility service upgrade.

(b) Basic charging circuit requirements.

(c) Utility rate options.

(d) Load management techniques.

(Added by Stats. 2010, Ch. 337, Sec. 1. Effective January 1, 2011.)



25228

(a) The commission, in consultation with the Public Utilities Commission, cities, counties, special districts, and other stakeholders, shall evaluate and recommend policies and implementation strategies to overcome barriers to the deployment and use of geothermal heat pump and geothermal ground loop technologies. In evaluating these policies and strategies, the commission shall consider all of the following:

(1) The quantitative benefits and costs to ratepayers specific to safer, more reliable, or less costly gas or electrical service and through greater energy efficiency, reduction of health and environmental impacts from air pollution, and reduction of greenhouse gas emissions related to electricity and natural gas production and use, through the use of geothermal heat pump and geothermal ground loop technologies.

(2) The existing statutory and permit requirements that impact the use of geothermal heat pumps and geothermal ground loop technologies and any other existing legal impediments to the use of geothermal heat pump and geothermal ground loop technologies.

(3) The impact of the use of the geothermal heat pump and geothermal ground loop technologies on achieving the state s goals pursuant to the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code) and achieving the state s energy efficiency goals.

(b) The commission shall include the evaluations and recommendations made pursuant to this section in the integrated energy policy report that is required to be adopted for calendar year 2013, pursuant to subdivision (a) of Section 25302.

(Added by Stats. 2012, Ch. 608, Sec. 1. Effective January 1, 2013.)






CHAPTER 4. Integrated Energy Policy Reporting

25300

(a) The Legislature finds and declares that clean and reliable energy is essential to the health of the California economy and of vital importance to the health and welfare of the citizens of the state and to the environment.

(b) The Legislature further finds and declares that government has an essential role to ensure that a reliable supply of energy is provided consistent with protection of public health and safety, promotion of the general welfare, maintenance of a sound economy, conservation of resources, and preservation of environmental quality.

(c) The Legislature further finds and declares that the state government requires at all times a complete and thorough understanding of the operation of energy markets, including electricity, natural gas, petroleum, and alternative energy sources, to enable it to respond to possible shortages, price shocks, oversupplies, or other disruptions.

(d) The Legislature further finds and declares that timely reporting, assessment, forecasting, and data collection activities are essential to serve the information and policy development needs of the Governor, the Legislature, public agencies, market participants, and the public.

(e) The Legislature further finds and declares that one of the objectives of this act is to encourage cooperation among the various state agencies with energy responsibilities.

(Repealed and added by Stats. 2002, Ch. 568, Sec. 2. Effective January 1, 2003.)



25301

(a) At least every two years, the commission shall conduct assessments and forecasts of all aspects of energy industry supply, production, transportation, delivery and distribution, demand, and prices. The commission shall use these assessments and forecasts to develop energy policies that conserve resources, protect the environment, ensure energy reliability, enhance the state s economy, and protect public health and safety. To perform these assessments and forecasts, the commission may require submission of demand forecasts, resource plans, market assessments, and related outlooks from electric and natural gas utilities, transportation fuel and technology suppliers, and other market participants. These assessments and forecasts shall be done in consultation with the appropriate state and federal agencies including, but not limited to, the Public Utilities Commission, the Office of Ratepayer Advocates, the Air Resources Board, the Electricity Oversight Board, the Independent System Operator, the Department of Water Resources, the California Consumer Power and Conservation Financing Authority, the Department of Transportation, and the Department of Motor Vehicles.

(b) In developing the assessments and forecasts prepared pursuant to subdivision (a), the commission shall do all of the following:

(1) Provide information about the performance of energy industries.

(2) Develop and maintain the analytical capability sufficient to answer inquiries about energy issues from government, market participants, and the public.

(3) Analyze and develop energy policies.

(4) Provide an analytical foundation for regulatory and policy decisionmaking.

(5) Facilitate efficient and reliable energy markets.

(Repealed and added by Stats. 2002, Ch. 568, Sec. 2. Effective January 1, 2003.)



25302

(a) Beginning November 1, 2003, and every two years thereafter, the commission shall adopt an integrated energy policy report. This integrated report shall contain an overview of major energy trends and issues facing the state, including, but not limited to, supply, demand, pricing, reliability, efficiency, and impacts on public health and safety, the economy, resources, and the environment. Energy markets and systems shall be grouped and assessed in three subsidiary volumes:

(1) Electricity and natural gas markets.

(2) Transportation fuels, technologies, and infrastructure.

(3) Public interest energy strategies.

(b) The commission shall compile the integrated energy policy report prepared pursuant to subdivision (a) by consolidating the analyses and findings of the subsidiary volumes in paragraphs (1), (2), and (3) of subdivision (a). The integrated energy policy report shall present policy recommendations based on an indepth and integrated analysis of the most current and pressing energy issues facing the state. The analyses supporting this integrated energy policy report shall explicitly address interfuel and intermarket effects to provide a more informed evaluation of potential tradeoffs when developing energy policy across different markets and systems.

(c) The integrated energy policy report shall include an assessment and forecast of system reliability and the need for resource additions, efficiency, and conservation that considers all aspects of energy industries and markets that are essential for the state economy, general welfare, public health and safety, energy diversity, and protection of the environment. This assessment shall be based on determinations made pursuant to this chapter.

(d) Beginning November 1, 2004, and every two years thereafter, the commission shall prepare an energy policy review to update analyses from the integrated energy policy report prepared pursuant to subdivisions (a), (b), and (c), or to raise energy issues that have emerged since the release of the integrated energy policy report. The commission may also periodically prepare and release technical analyses and assessments of energy issues and concerns to provide timely and relevant information for the Governor, the Legislature, market participants, and the public.

(e) In preparation of the report, the commission shall consult with the following entities: the Public Utilities Commission, the Office of Ratepayer Advocates, the State Air Resources Board, the Electricity Oversight Board, the Independent System Operator, the Department of Water Resources, the California Consumer Power and Conservation Financing Authority, the Department of Transportation, and the Department of Motor Vehicles, and any federal, state, and local agencies it deems necessary in preparation of the integrated energy policy report. To assure collaborative development of state energy policies, these agencies shall make a good faith effort to provide data, assessment, and proposed recommendations for review by the commission.

(f) The commission shall provide the report to the Public Utilities Commission, the Office of Ratepayer Advocates, the State Air Resources Board, the Electricity Oversight Board, the Independent System Operator, the Department of Water Resources, the California Consumer Power and Conservation Financing Authority, and the Department of Transportation. For the purpose of ensuring consistency in the underlying information that forms the foundation of energy policies and decisions affecting the state, those entities shall carry out their energy-related duties and responsibilities based upon the information and analyses contained in the report. If an entity listed in this subdivision objects to information contained in the report, and has a reasonable basis for that objection, the entity shall not be required to consider that information in carrying out its energy-related duties.

(g) The commission shall make the report accessible to state, local, and federal entities and to the general public.

(Repealed and added by Stats. 2002, Ch. 568, Sec. 2. Effective January 1, 2003.)



25302.5

(a) As part of each integrated energy policy report required pursuant to Section 25302, each entity that serves or plans to serve electricity to retail customers, including, but not limited to, electrical corporations, nonutility electric service providers, community choice aggregators, and local publicly owned electric utilities, shall provide the commission with its forecast of both of the following:

(1) The amount of its forecasted load that may be lost or added by any of the following:

(A) A community choice aggregator.

(B) An existing local publicly owned electric utility.

(C) A newly formed local publicly owned electric utility.

(2) Load that will be served by an electric service provider.

(b) The commission shall perform an assessment in the service territory of each electrical corporation of the loss or addition of load described in this section and submit the results of the assessment to the Public Utilities Commission.

(c) Notwithstanding subdivision (a), the commission may exempt from the forecasting requirements in that subdivision, a local publicly owned electric utility that is not planning to acquire additional load beyond its existing exclusive service territory within the forecast period provided by the commission pursuant to Section 25303.

(d) For purposes of this section, the following terms have the following meanings:

(1) Community choice aggregator means any community choice aggregator as defined in Section 331.1 of the Public Utilities Code.

(2) Electrical corporation means any electrical corporation as defined in Section 218 of the Public Utilities Code.

(3) Electric service provider means any electric service provider as defined in Section 218.3 of the Public Utilities Code.

(4) Local publicly owned electric utility means any local publicly owned electric utility as defined in Section 224.3 of the Public Utilities Code.

(Amended by Stats. 2008, Ch. 558, Sec. 2. Effective January 1, 2009.)



25303

(a) The commission shall conduct electricity and natural gas forecasting and assessment activities to meet the requirements of paragraph (1) of subdivision (a) of Section 25302, including, but not limited to, all of the following:

(1) Assessment of trends in electricity and natural gas supply and demand, and the outlook for wholesale and retail prices for commodity electricity and natural gas under current market structures and expected market conditions.

(2) Forecasts of statewide and regional electricity and natural gas demand including annual, seasonal, and peak demand, and the factors leading to projected demand growth, including, but not limited to, projected population growth, urban development, industrial expansion and energy intensity of industries, energy demand for different building types, energy efficiency, and other factors influencing demand for electricity. With respect to long-range forecasts of the demand for natural gas, the report shall include an evaluation of average conditions, as well as best and worst case scenarios, and an evaluation of the impact of the increasing use of renewable resources on natural gas demand.

(3) Evaluation of the adequacy of electricity and natural gas supplies to meet forecasted demand growth. Assessment of the availability, reliability, and efficiency of the electricity and natural gas infrastructure and systems, including, but not limited to, natural gas production capability both in and out of state, natural gas interstate and intrastate pipeline capacity, storage and use, and western regional and California electricity and transmission system capacity and use.

(4) Evaluation of potential impacts of electricity and natural gas supply, demand, and infrastructure and resource additions on the electricity and natural gas systems, public health and safety, the economy, resources, and the environment.

(5) Evaluation of the potential impacts of electricity and natural gas load management efforts, including end-user response to market price signals, as a means to ensure reliable operation of electricity and natural gas systems.

(6) Evaluation of whether electricity and natural gas markets are adequately meeting public interest objectives including the provision of all of the following: economic benefits; competitive, low-cost reliable services; customer information and protection; and environmentally sensitive electricity and natural gas supplies. This evaluation may consider the extent to which California is an element within western energy markets, the existence of appropriate incentives for market participants to provide supplies and for consumers to respond to energy prices, appropriate identification of responsibilities of various market participants, and an assessment of long-term versus short-term market performance. To the extent this evaluation identifies market shortcomings, the commission shall propose market structure changes to improve performance.

(7) Identification of impending or potential problems or uncertainties in the electricity and natural gas markets, potential options and solutions, and recommendations.

(8) (A) Compilation and assessment of existing scientific studies that have been performed by persons or entities with expertise and qualifications in the subject of the studies to determine the potential vulnerability to a major disruption due to aging or a major seismic event of large baseload generation facilities, of 1,700 megawatts or greater.

(B) The assessment specified in subparagraph (A) shall include an analysis of the impact of a major disruption on system reliability, public safety, and the economy.

(C) The commission may work with other public entities and public agencies, including, but not limited to, the California Independent System Operator, the Public Utilities Commission, the Department of Conservation, and the Seismic Safety Commission as necessary, to gather and analyze the information required by this paragraph.

(D) Upon completion and publication of the initial review of the information required pursuant to this paragraph, the commission shall perform subsequent updates as new data or new understanding of potential seismic hazards emerge.

(b) Commencing November 1, 2003, and every two years thereafter, to be included in the integrated energy policy report prepared pursuant to Section 25302, the commission shall assess the current status of the following:

(1) The environmental performance of the electric generation facilities of the state, to include all of the following:

(A) Generation facility efficiency.

(B) Air emission control technologies in use in operating plants.

(C) The extent to which recent resource additions have, and expected resource additions are likely to, displace or reduce the operation of existing facilities, including the environmental consequences of these changes.

(2) The geographic distribution of statewide environmental, efficiency, and socioeconomic benefits and drawbacks of existing generation facilities, including, but not limited to, the impacts on natural resources including wildlife habitat, air quality, and water resources, and the relationship to demographic factors. The assessment shall describe the socioeconomic and demographic factors that existed when the facilities were constructed and the current status of these factors. In addition, the report shall include how expected or recent resource additions could change the assessment through displaced or reduced operation of existing facilities.

(c) In the absence of a long-term nuclear waste storage facility, the commission shall assess the potential state and local costs and impacts associated with accumulating waste at California s nuclear powerplants. The commission shall further assess other key policy and planning issues that will affect the future role of nuclear powerplants in the state. The commission s assessment shall be adopted on or before November 1, 2008, and included in the 2008 energy policy review adopted pursuant to subdivision (d) of Section 25302.

(Amended by Stats. 2007, Ch. 130, Sec. 209. Effective January 1, 2008.)



25303.5

(a) This section shall be known and may be cited, as the Natural Gas Act.

(b) Beginning November 1, 2015, and every four years thereafter, the commission shall, with the integrated energy policy report prepared pursuant to Section 25302, identify strategies to maximize the benefits obtained from natural gas, including biomethane for purposes of this section, as an energy source, helping the state realize the environmental and cost benefits afforded by natural gas. As part of this report, the commission, at a minimum, shall identify strategies and options for each of the following:

(1) Making the best use of natural gas as a transportation fuel, as appropriate, including for movement of freight, vessels, mass transit, and other commercial and passenger vehicle use and identifying methods to develop natural gas refueling infrastructure.

(2) Determining the role of natural gas-fired generation as part of a resource portfolio, including, but not limited to, combined heat and power, and the impact of that role on meeting greenhouse gas targets.

(3) Taking the best advantage of natural gas as a low-emission resource, including potential zero and near-zero greenhouse gas emissions, natural gas, and biogas options, taking into account the impact on electric system operations.

(4) Optimizing the role of natural gas as a flexible and convenient end use energy source, including the efficient use of natural gas for heating, water heating, cooling, cooking, engine operation, and other end uses, and the optimization of appliances for these uses.

(5) Identifying effective methods by which the electric and natural gas industries can facilitate implementation of any of the strategies identified in this section.

(6) Determining the extent to which a long-term policy is needed to ensure adequate infrastructure and storage and developing strategies for pursuing additional infrastructure development to maintain or enhance pipeline and system reliability, including increased natural gas storage. In developing those strategies, the commission shall consider needed policies to protect against system capacity constraints, minimize system leakage and related emissions, mitigate investment risk associated with the long-term investment in infrastructure in an evolving energy market, and identify factors that could limit the ability to receive maximum benefits from natural gas as an energy resource.

(7) Determining the role that natural gas can play in the development of zero net energy buildings, as appropriate.

(8) Optimizing the methods by which the pursuit of these strategies can facilitate jobs development in the private sector, particularly in distressed areas.

(9) Optimizing the methods by which state and federal policy can facilitate any of the proposed strategies.

(10) Evaluating the incremental beneficial and adverse economic cost and environmental impacts of proposed strategies, including life-cycle greenhouse gas emissions from production, transportation, and use of natural gas, based on authoritative, peer-reviewed, and science-based analysis or in consultation with the State Air Resources Board.

(c) In developing the strategies described in subdivision (b), the commission shall consult with the Public Utilities Commission, the State Water Resources Control Board, the Independent System Operator, the State Air Resources Board, the Department of Oil, Gas, and Geothermal Resources, and the Department of Conservation to obtain relevant input. The report is intended to assist in establishing state policy and does not independently change any statute, regulation, or regulatory decision.

(Added by Stats. 2013, Ch. 749, Sec. 1. Effective January 1, 2014.)



25304

The commission shall conduct transportation forecasting and assessment activities to meet the requirements of paragraph (2) of subdivision (a) of Section 25302 including, but not limited to:

(a) Assessment of trends in transportation fuels, technologies, and infrastructure supply and demand and the outlook for wholesale and retail prices for petroleum, petroleum products, and alternative transportation fuels under current market structures and expected market conditions.

(b) Forecasts of statewide and regional transportation energy demand, both annual and seasonal, and the factors leading to projected demand growth including, but not limited to, projected population growth, urban development, vehicle miles traveled, the type, class, and efficiency of personal vehicles and commercial fleets, and shifts in transportation modes.

(c) Evaluation of the sufficiency of transportation fuel supplies, technologies, and infrastructure to meet projected transportation demand growth. Assessment of crude oil and other transportation fuel feedstock supplies; in-state, national, and worldwide production and refining capacity; product output storage availability; and transportation and distribution systems capacity and use.

(d) Assessments of the risks of supply disruptions, price shocks, or other events and the consequences of these events on the availability and price of transportation fuels and effects on the state s economy.

(e) Evaluation of the potential for needed changes in the state s energy shortage contingency plans to increase production and productivity, improve efficiency of fuel use, increase conservation of resources, and other actions to maintain sufficient, secure, and affordable transportation fuel supplies for the state.

(f) Evaluation of alternative transportation energy scenarios, in the context of least environmental and economic costs, to examine potential effects of alternative fuels usage, vehicle efficiency improvements, and shifts in transportation modes on public health and safety, the economy, resources, the environment, and energy security.

(g) Examination of the success of introduction, prices, and availability of advanced transportation technologies, low- or zero-emission vehicles, and clean-burning transportation fuels, including their potential future contributions to air quality, energy security, and other public interest benefits.

(h) Recommendations to improve the efficiency of transportation energy use, reduce dependence on petroleum fuels, decrease environmental impacts from transportation energy use, and contribute to reducing congestion, promoting economic development, and enhancing energy diversity and security.

(Repealed and added by Stats. 2002, Ch. 568, Sec. 2. Effective January 1, 2003.)



25305

The commission shall rely upon forecasting and assessments performed in accordance with Sections 25301 to 25304, inclusive, as the basis for analyzing the success of and developing policy recommendations for public interest energy strategies. Public interest energy strategies include, but are not limited to, achieving energy efficiency and energy conservation; implementing load management; pursuing research, development, demonstration, and commercialization of new technologies; promoting renewable generation technologies; reducing statewide greenhouse gas emissions and addressing the impacts of climate change on California; stimulating California s energy-related business activities to contribute to the state s economy; and protecting and enhancing the environment. Additional assessments to address public interest energy strategies shall include, but are not limited to, all of the following:

(a) Identification of emerging trends in energy efficiency in the residential, commercial, industrial, agricultural, and transportation sectors of the state s economy, including, but not limited to, evaluation of additional achievable energy efficiency measures and technologies. Identification of policies that would permit fuller realization of the potential for energy efficiency, either through direct programmatic actions or facilitation of the market.

(b) Identification of emerging trends in the renewable energy industry. In addition, the commission shall evaluate progress in ensuring the operation of existing facilities, and the development of new and emerging, in-state renewable resources.

(c) Identification of emerging trends in energy research, development, and demonstration activities that advance science or technology to produce public benefits.

(d) Identification of progress in reducing statewide greenhouse gas emissions and addressing the effects of climate change on California.

(Repealed and added by Stats. 2002, Ch. 568, Sec. 2. Effective January 1, 2003.)



25305.1

The commission shall report to the Legislature, to be included in each integrated energy policy report prepared pursuant to Section 25302, regarding the progress made by each local publicly owned electric utility serving end-use customers in meeting the requirements of Section 9620 of the Public Utilities Code.

(Added by Stats. 2012, Ch. 606, Sec. 1. Effective January 1, 2013.)



25305.2

The commission shall include a summary of the information reported pursuant to subdivision (d) of Section 9505 of the Public Utilities Code in the integrated energy policy report prepared pursuant to Section 25302. The commission shall also include, for each local publicly owned electric utility, a comparison of the local publicly owned electric utility s annual targets established in accordance with that section, and the local publicly owned electric utility s actual energy efficiency savings and demand reductions. If the commission determines that improvements can be made in either the level of a local publicly owned electric utility s annual targets to achieve all cost-effective, reliable, and feasible energy savings and demand reductions and to enable local publicly owned electric utilities, in the aggregate, to achieve statewide targets established pursuant to Section 25310, or in meeting each local publicly owned electric utility s annual targets, the commission shall provide recommendations to the local publicly owned electric utility, the Legislature, and the Governor on those improvements.

(Added by Stats. 2012, Ch. 606, Sec. 2. Effective January 1, 2013.)



25305.5

The commission shall include in its report prepared pursuant to Sections 25301 to 25304, inclusive, a description of international energy market prospects and an evaluation of its export promotion activities, as well as an assessment of the state of the California energy technology and energy conservation industry s efforts to enter foreign markets. The report shall also include recommendations for state government initiatives to foster the California energy technology and energy conservation industry s competition in world markets.

(Added by Stats. 2002, Ch. 568, Sec. 2. Effective January 1, 2003.)



25306

The commission shall conduct workshops, hearings, and other forums to gain the perspectives of the public and market participants for purposes of the integrated energy policy report prepared pursuant to Section 25302 and the forecasting and assessments prepared pursuant to Sections 25301, 25303, 25304, and 25305. The commission shall include the comments, as well as responses to those comments, of governmental agencies, industry representatives, market participants, private groups, and any other person concerning the commission s proposals and recommendations in the docket for the integrated energy policy report.

(Repealed and added by Stats. 2002, Ch. 568, Sec. 2. Effective January 1, 2003.)



25307

(a) The Governor shall review the integrated energy policy report prepared pursuant to Section 25302 and shall, on or before 90 days after receipt of the report, report further to the Legislature the Governor s agreement or disagreement with the policy recommendations contained in that report. The Governor s report to the Legislature shall cover the information required to be included in the integrated energy policy report and may cover any additional item that is necessary or appropriate. If the Governor disagrees with one or more recommendations in the integrated energy policy report, the Governor shall, in each instance, indicate the reason for disagreement and shall specify the alternate policy the Governor finds appropriate.

(b) The Governor s report to the Legislature pursuant to this section is the Governor s official statement of energy policy.

(Repealed and added by Stats. 2002, Ch. 568, Sec. 2. Effective January 1, 2003.)



25310

On or before November 1, 2007, and by November 1 of every third year thereafter, the commission in consultation with the Public Utilities Commission and local publicly owned electric utilities, in a public process that allows input from other stakeholders, shall develop a statewide estimate of all potentially achievable cost-effective electricity and natural gas efficiency savings and establish targets for statewide annual energy efficiency savings and demand reduction for the next 10-year period. The commission shall base its estimate at least in part on information developed pursuant to Sections 454.55, 454.56, 715, 9615, and 9615.5 of the Public Utilities Code. The commission shall, for each electrical corporation and each gas corporation, include in the integrated energy policy report, a comparison of the public utility s annual targets established pursuant to Sections 454.55 and 454.56, and the public utility s actual energy efficiency savings and demand reductions.

(Amended by Stats. 2009, Ch. 352, Sec. 1. Effective January 1, 2010.)



25320

(a) The commission shall manage a data collection system for obtaining information necessary to develop the policy reports and analyses required by Sections 25301 to 25307, inclusive, the energy shortage contingency planning efforts in Chapter 8 (commencing with Section 25700), and to support other duties of the commission.

(1) It is the intent of the Legislature to ensure that information needed to support the energy policy analysis developed by the commission is obtained from stakeholders in the most cost-effective and efficient manner.

(2) The commission is encouraged to do all of the following with respect to its data collection:

(A) Align the collection of data to be consistent with the schedule of the integrated energy policy report, to the extent practical.

(B) Eliminate unneeded and duplicative data submittals from stakeholders.

(C) Give full consideration to the potential burdens these data requests impose on the resources of the stakeholders whose information is being requested.

(b) The data collection system, adopted by regulation under Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and managed by the commission shall:

(1) Include a timetable for the submission of this information, so that the integrated energy policy report required by Section 25302 can be completed in an accurate and timely manner. The commission is encouraged to align its timetable with the schedule of the integrated energy policy report, to the extent practical.

(2) Require a person to submit only information that is necessary to the development of the integrated energy policy report and analyses, and that the person can either be expected to acquire through his or her market activities, or possesses or controls. Information collected pursuant to this section shall relate to the functional role of each category of market participant in that industry and the consumers within that industry.

(3) To the extent it satisfies the information needs of the commission, rely on the use of estimates and proxies, to the maximum extent practicable, for some data elements using survey and research techniques, while for other information it shall obtain data from market participants using submissions consistent with their accounting records. In determining whether to rely upon estimates or participant provided data, the commission shall weigh the burden of compliance upon industry participants and energy consumers against the benefit of participant provided data for the public interest.

(4) To the extent it satisfies the information needs of the commission, rely on data, to the maximum extent practicable, that is reported to other government agencies or is otherwise available to the commission.

(c) Pursuant to the requirements of subdivision (b), the data collection system for electricity and natural gas shall enumerate specific requirements for each category of market participants, including, but not limited to, private market participants, energy service providers, energy service companies, natural gas marketers, electric utility and natural gas utility companies, independent generators, electric transmission entities, natural gas producers, natural gas pipeline operators, importers and exporters of electricity and natural gas, and specialized electric or natural gas system operators. The commission may also collect information about consumers natural gas and electricity use from their voluntary participation in surveys and other research techniques.

(d) Pursuant to the requirements of subdivision (b), the data collection system for nonpetroleum fuels and transportation technologies shall enumerate specific requirements for each category of market participant, including, but not limited to, fuel importers and exporters, fuel distributors and retailers, fuel pipeline operators, natural gas liquid producers, and transportation technology providers. The commission may also collect information about consumers nonpetroleum fuel and transportation technology use from their voluntary participation in surveys and other research techniques.

(e) The commission shall collect data for petroleum fuel pursuant to Chapter 4.5 (commencing with Section 25350). The commission may also collect information about consumers petroleum fuel use from consumers participation in surveys and other research techniques.

(Amended by Stats. 2012, Ch. 606, Sec. 3. Effective January 1, 2013.)



25321

In order to ensure timely and accurate compliance with the data collection system adopted under Section 25320, the commission may use any of the following enforcement measures:

(a) If any person fails to comply with an applicable provision of the data collection system, the commission shall notify the person. If, after five working days from being notified of the violation, the person continues to fail to comply, the person shall be subject to a civil penalty, to be imposed by the commission after a hearing that complies with constitutional requirements.

(1) The civil penalty shall not be less than five hundred dollars ($500) nor more than two thousand dollars ($2,000) for each category of data the person did not provide and for each day the violation has existed and continues to exist.

(2) In the case of a person who willfully makes any false statement, representation, or certification in any record, report, plan, or other document filed with the commission, the civil penalty shall not be less than five hundred dollars ($500) nor more than two thousand dollars ($2,000) per day applied to each day in the interval between the original due date and the date when corrected information is submitted.

(b) For the purposes of this section, person means, in addition to the definition contained in Section 25116, any responsible corporate officer.

(c) Enforcement measures for petroleum and other fuels shall be those contained in Section 25362.

(Repealed and added by Stats. 2002, Ch. 568, Sec. 2. Effective January 1, 2003.)



25322

(a) The data collection system managed pursuant to Section 25320 shall include the following requirements regarding the confidentiality of the information collected by the commission:

(1) Any person required to present information to the commission pursuant to this section may request that specific information be held in confidence. The commission shall grant the request in any of the following circumstances:

(A) The information is exempt from disclosure under the California Public Records Act, Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(B) The information satisfies the confidentiality requirements of Article 2 (commencing with Section 2501) of Chapter 7 of Division 2 of Title 20 of the California Code of Regulations, as those regulations existed on January 1, 2002.

(C) On the facts of the particular case, the public interest served by not disclosing the information clearly outweighs the public interest served by disclosure of the information.

(2) The commission may, by regulation, designate certain categories of information as confidential, which removes the obligation to request confidentiality for that information.

(3) Any confidential information pertinent to the responsibilities of the commission specified in this chapter that is obtained by another state agency, or the California Independent System Operator or its successor, shall be available to the commission and shall be treated in a confidential manner.

(4) Information presented to or developed by the commission and deemed confidential pursuant to this section shall be held in confidence by the commission. Confidential information shall be aggregated or masked to the extent necessary to assure confidentiality if public disclosure of the specific information would result in an unfair competitive disadvantage to the person supplying the information.

(b) Requests for records of information shall be handled as follows:

(1) If the commission receives a written request to publicly disclose information that is being held in confidence pursuant to paragraph (1) or (2) of subdivision (a), the commission shall provide the person making the request with written justification for the confidential designation and a description of the process to seek disclosure.

(2) If the commission receives a written request to publicly disclose a disaggregated or unmasked record of information designated as confidential under paragraph (1) or (2) of subdivision (a), notice of the request shall be provided to the person that submitted the record. Upon receipt of the notice, the person that submitted the record may, within five working days of receipt of the notice, provide a written justification of the claim of confidentiality.

(3) The commission or its designee shall rule on a request made pursuant to paragraph (2) on or before 20 working days after its receipt. The commission shall deny the request if the disclosure will result in an unfair competitive disadvantage to the person that submitted the information.

(4) If the commission grants the request pursuant to paragraph (3), it shall withhold disclosure for a reasonable amount of time, not to exceed 14 working days, to allow the submitter of the information to seek judicial review.

(c) No information submitted to the commission pursuant to this section is confidential if the person submitting the information has made it public.

(d) The commission shall establish, maintain, and use appropriate security practices and procedures to ensure that the information it has designated as confidential, or received with a confidential designation from another government agency, is protected against disclosure other than that authorized using the procedures in subdivision (b). The commission shall incorporate the following elements into its security practices and procedures:

(1) Commission employees shall sign a confidential data disclosure agreement providing for various remedies, including, but not limited to, fines and termination for wrongful disclosure of confidential information.

(2) Commission employees, or contract employees of the commission, shall only have access to confidential information when it is appropriate to their job assignments and if they have signed a nondisclosure agreement.

(3) Computer data systems that hold confidential information shall include sufficient security measures to protect the data from inadvertent or wrongful access by unauthorized commission employees and the public.

(e) Data collected by the commission on petroleum fuels in Section 25320 shall be subject to the confidentiality provisions of Sections 25364 to 25366, inclusive.

(Repealed and added by Stats. 2002, Ch. 568, Sec. 2. Effective January 1, 2003.)



25323

Nothing in this division shall authorize the commission in the performance of its analytical, planning, siting, or certification responsibilities to mandate a specified supply plan for any utility.

(Repealed and added by Stats. 2002, Ch. 568, Sec. 2. Effective January 1, 2003.)



25324

The commission, in consultation with the Public Utilities Commission, the California Independent System Operator, transmission owners, users, and consumers, shall adopt a strategic plan for the state s electric transmission grid using existing resources. The strategic plan shall identify and recommend actions required to implement investments needed to ensure reliability, relieve congestion, and meet future growth in load and generation, including, but not limited to, renewable resources, energy efficiency, and other demand reduction measures. The plan shall be included in the integrated energy policy report adopted on November 1, 2005, pursuant to subdivision (a) of Section 25302.

(Added by Stats. 2004, Ch. 692, Sec. 1. Effective January 1, 2005.)



25326

(a) The commission shall hold public hearings to identify impediments that limit procurement of biomethane in California, including, but not limited to, impediments to interconnection. The commission shall offer solutions to those impediments as part of the integrated energy policy report prepared pursuant to Section 25302.

(b) For the purposes of this section, biomethane means biogas that meets the standards adopted pursuant to subdivisions (c) and (d) of Section 25421 of the Health and Safety Code for injection into a common carrier pipeline.

(Added by Stats. 2012, Ch. 602, Sec. 4. Effective January 1, 2013.)






CHAPTER 4.3. Designation of Transmission Corridors

25330

For purposes of this chapter, the following terms have the following meanings:

(a) Feasible has the same meaning as in Section 21061.1.

(b) High-voltage electric transmission line means an electric transmission line with an operating capacity of at least 200 kilovolts, or that is under the operational control of the California Independent System Operator.

(c) Transmission corridor zone means the geographic area necessary to accommodate the construction and operation of one or more high-voltage electric transmission lines. A transmission corridor zone shall not be more than 1,500 feet in width unless required to accommodate existing land uses and land uses identified in local general or specific plans, or to avoid environmental constraints or mitigate potential environmental impacts.

(Added by Stats. 2006, Ch. 638, Sec. 2. Effective January 1, 2007.)



25331

(a) The commission may designate a transmission corridor zone on its own motion or by application of a person who plans to construct a high-voltage electric transmission line within the state. The designation of a transmission corridor zone shall serve to identify a feasible corridor where one or more future high-voltage electric transmission lines can be built that are consistent with the state s needs and objectives as set forth in the strategic plan adopted pursuant to Section 25324.

(b) A person planning to construct a high-voltage electric transmission line may submit to the commission an application to designate a proposed transmission corridor zone as being consistent with the strategic plan adopted pursuant to Section 25324. The application shall be in the form prescribed by the commission and shall be supported by any information that the commission may require.

(Added by Stats. 2006, Ch. 638, Sec. 2. Effective January 1, 2007.)



25332

The designation of a transmission corridor zone is subject to the California Environmental Quality Act (Division 13 (commencing with Section 21000)). The commission shall be the lead agency, as provided in Section 21165, for all transmission corridor zones proposed for designation pursuant to this chapter.

(Added by Stats. 2006, Ch. 638, Sec. 2. Effective January 1, 2007.)



25333

(a) In developing a strategic plan pursuant to Section 25324 or considering an application for designation pursuant to this chapter, the commission shall confer with cities and counties, federal agencies, and California Native American tribes to identify appropriate areas within their jurisdictions that may be suitable for a transmission corridor zone. The commission shall, to the extent feasible, coordinate efforts to identify long-term transmission needs of the state with the land use plans of cities, counties, federal agencies, and California Native American tribes.

(b) The commission shall not designate a transmission corridor zone within the jurisdiction of a California Native American tribe without the approval of the California Native American tribe.

(Added by Stats. 2006, Ch. 638, Sec. 2. Effective January 1, 2007.)



25334

(a) Upon receipt of an application or upon its own motion for designation of a transmission corridor zone, the commission shall arrange for the publication of a summary of the application in a newspaper of general circulation in each county where the proposed transmission corridor zone would be located, and shall notify all property owners within, or adjacent to, the transmission corridor zone. The commission shall transmit a copy of the application for designation to all cities, counties, and state and federal agencies having an interest in the proposed transmission corridor zone. The commission shall publish the application for designation on its Internet Web site, and notify members of the public that the application is available on the commission s Internet Web site.

(b) As soon as practicable after the receipt of an application or upon its own motion for designation of a transmission corridor zone, the commission shall notify cities, counties, state and federal agencies, and California Native American tribes in whose jurisdictions the proposed transmission corridor zone would be located regarding the proposed transmission corridor zone and the objectives of the most recent strategic plan for the state s electric transmission grid. The commission s notice shall solicit information from, and the commission shall confer with, all interested cities, counties, state and federal agencies, and California Native American tribes regarding their land use plans, existing land uses, and other factors in which they have expertise or interest with respect to the proposed transmission corridor zone. The commission shall provide any interested city, county, state or federal agency, California Native American tribe, or member of the public, including any property owner within the proposed transmission corridor zone, ample opportunity to participate in the commission s review of a proposed transmission corridor zone.

(c) The commission shall request affected cities, counties, state and federal agencies, the Electricity Oversight Board, the Independent System Operator, interested California Native American tribes, and members of the public, including any property owner within the proposed transmission corridor zone, to provide comments on the suitability of the proposed transmission corridor zone with respect to environmental, public health and safety, land use, economic, and transmission-system impacts or other factors on which they may have expertise.

(d) The commission shall require a person who files an application for the designation of a transmission corridor zone to pay a fee sufficient to reimburse the commission for all costs associated with reviewing the application. If the commission initiates the designation of a transmission corridor zone on its own motion, the commission shall fix the surcharge imposed pursuant to subdivision (b) of Section 40016 of the Revenue and Taxation Code, at a level sufficient to cover the commission s added costs.

(e) Upon receiving the commission s request for review of a proposed transmission corridor zone, a city or county may request a fee pursuant to Section 25538 to cover for the actual and added costs of this review and the commission shall pay this amount to the city or county.

(Added by Stats. 2006, Ch. 638, Sec. 2. Effective January 1, 2007.)



25335

(a) Within 45 days of receipt of the application or motion for designation, the commission shall commence public informational hearings in the county or counties where the proposed transmission corridor zone would be located.

(b) The purpose of the hearings shall be to do all of the following:

(1) Provide information about the proposed transmission corridor zone so that the public and interested agencies have a clear understanding of what is being proposed.

(2) Explain the relationship of the proposed transmission corridor zone to the commission s strategic plan for the state s electric transmission grid, as set forth in the most recent integrated energy policy report adopted pursuant to Chapter 4 (commencing with Section 25300).

(3) Receive initial comments about the proposed transmission corridor zone from the public and interested agencies.

(4) Solicit information on reasonable alternatives to the proposed transmission corridor zone.

(Added by Stats. 2006, Ch. 638, Sec. 2. Effective January 1, 2007.)



25336

(a) Within 155 days of the final informational hearing, the commission shall conduct a prehearing conference to determine the issues to be considered in hearings pursuant to this section, to identify the dates for the hearings, and to set forth filing dates for public comments and testimony from the parties and interested agencies. Within 15 days of the prehearing conference, the commission shall issue a hearing order setting forth the issues to be heard, the dates of the hearings, and the filing dates for comments and testimony.

(b) The commission shall conduct hearings pursuant to the hearing order. The purpose of the hearings shall be to receive information upon which the commission can make findings and conclusions pursuant to Section 25337.

(Added by Stats. 2006, Ch. 638, Sec. 2. Effective January 1, 2007.)



25337

After the conclusion of hearings conducted pursuant to Section 25336, and no later than 180 days after the date of certification of the environmental impact report prepared pursuant to Section 25332, the commission shall issue a proposed decision that contains its findings and conclusions regarding all of the following matters:

(a) Conformity of the proposed transmission corridor zone with the strategic plan adopted pursuant to Section 25324.

(b) Suitability of the proposed transmission corridor zone with respect to environmental, public health and safety, land use, economic, and transmission-system impacts.

(c) Mitigation measures and alternatives as may be needed to protect environmental quality, public health and safety, the state s electric transmission grid, or any other relevant matter.

(d) Other factors that the commission considers relevant.

(Added by Stats. 2006, Ch. 638, Sec. 2. Effective January 1, 2007.)



25338

As soon as practicable after the commission designates a transmission corridor zone, it shall post a copy of its decision on its Internet Web site, send a copy of its decision, including a description of the transmission corridor zone, to each affected city, county, state agency, and federal agency, and notify property owners within or adjacent to the corridor of the availability of the decision on the commission s Internet Web site.

(Added by Stats. 2006, Ch. 638, Sec. 2. Effective January 1, 2007.)



25339

After the commission designates a transmission corridor zone, it shall identify that transmission corridor zone in its subsequent strategic plans adopted pursuant to Section 25324. The commission shall regularly review and revise its designated transmission corridor zones as necessary, but not less than once every 10 years. In revising designations of transmission corridor zones, the commission shall follow the procedures of this chapter. If, upon regular review or at any other time, the commission finds that a transmission corridor zone is no longer needed, the commission shall revise or repeal the designation and, as soon as practicable, notify the affected cities, counties, state and federal agencies, and property owners within, or adjacent to, the transmission corridor zone.

(Added by Stats. 2006, Ch. 638, Sec. 2. Effective January 1, 2007.)



25340

After receiving notice from the commission regarding the designation or revision of a transmission corridor zone within its jurisdiction, each city or county shall consider the designated transmission corridor zone when making a determination regarding a land use change within or adjacent to the transmission corridor zone that could affect its continuing viability to accommodate a transmission line planned within the transmission corridor zone. Nothing in this section shall preclude compatible uses within or adjacent to a designated transmission corridor zone.

(Added by Stats. 2006, Ch. 638, Sec. 2. Effective January 1, 2007.)



25341

(a) Within a designated transmission corridor zone, within 10 days of accepting as complete an application pursuant to Section 65943 of the Government Code for a development project that a city or county determines would threaten the potential to construct a high-voltage electric transmission line, the city or county shall notify the commission of the proposed development project. The notice shall include a copy of the application, and set a deadline that is not less than 60 days from the date of the notice for the commission to provide written comments to the city or county regarding the proposed development project.

(b) If the commission finds that the proposed development project would threaten the potential to construct a high-voltage electric transmission line within the designated transmission corridor zone, the commission shall provide written comments to the city or county. The commission may recommend revisions to, redesign of, or mitigation measures for the proposed development project that would eliminate or reduce the threat.

(c) The city or county shall consider the commission s comments, if any, prior to acting on the proposed development project. If the commission objects to the proposed development project, the city or county shall provide a written response that shall address in detail why it did not accept the commission s comments and recommendations.

(Added by Stats. 2006, Ch. 638, Sec. 2. Effective January 1, 2007.)






CHAPTER 4.5. Petroleum Supply and Pricing

25350

(a) The Legislature finds and declares that the petroleum industry is an essential element of the California economy and is therefore of vital importance to the health and welfare of all Californians.

(b) The Legislature further finds and declares that a complete and thorough understanding of the operations of the petroleum industry is required by state government at all times to enable it to respond to possible shortages, oversupplies, or other disruptions and to assess whether all consumers, including emergency service agencies, state and local government agencies, and agricultural and business consumers of petroleum products have adequate and economic supplies of fuel.

(c) The Legislature further finds and declares that information and data concerning all aspects of the petroleum industry, including, but not limited to, crude oil production, production and supplies of finished branded and unbranded gasoline, supplies of diesel fuel and other distillates, supplies of blendstocks used to make gasoline and other refined products, refining, product output, exports of finished gasoline, diesel fuel, and blendstocks, prices, distribution, demand, and investment choices and decisions are essential for the state to develop and administer energy policies that are in the interest of the state s economy and the public s well-being.

(Amended by Stats. 2000, Ch. 288, Sec. 3. Effective January 1, 2001.)



25352

This chapter shall be known and may be cited as the Petroleum Industry Information Reporting Act of 1980.

(Added by Stats. 1980, Ch. 1055, Sec. 4. Effective September 26, 1980.)



25354

(a) Each refiner and major marketer shall submit information each month to the commission in such form and extent as the commission prescribes pursuant to this section. The information shall be submitted within 30 days after the end of each monthly reporting period and shall include the following:

(1) Refiners shall report, for each of their refineries, feedstock inputs, origin of petroleum receipts, imports of finished petroleum products and blendstocks, by type, including the source of those imports, exports of finished petroleum products and blendstocks, by type, including the destination of those exports, refinery outputs, refinery stocks, and finished product supply and distribution, including all gasoline sold unbranded by the refiner, blender, or importer.

(2) Major marketers shall report on petroleum product receipts and the sources of these receipts, inventories of finished petroleum products and blendstocks, by type, distributions through branded and unbranded distribution networks, and exports of finished petroleum products and blendstocks, by type, from the state.

(b) Each major oil producer, refiner, marketer, oil transporter, and oil storer shall annually submit information to the commission in such form and extent as the commission prescribes pursuant to this section. The information shall be submitted within 30 days after the end of each reporting period, and shall include the following:

(1) Major oil transporters shall report on petroleum by reporting the capacities of each major transportation system, the amount transported by each system, and inventories thereof. The commission may prescribe rules and regulations that exclude pipeline and transportation modes operated entirely on property owned by major oil transporters from the reporting requirements of this section if the data or information is not needed to fulfill the purposes of this chapter. The provision of the information shall not be construed to increase or decrease any authority the Public Utilities Commission may otherwise have.

(2) Major oil storers shall report on storage capacity, inventories, receipts and distributions, and methods of transportation of receipts and distributions.

(3) Major oil producers shall, with respect to thermally enhanced oil recovery operations, report annually by designated oil field, the monthly use, as fuel, of crude oil and natural gas.

(4) Refiners shall report on facility capacity, and utilization and method of transportation of refinery receipts and distributions.

(5) Major oil marketers shall report on facility capacity and methods of transportation of receipts and distributions.

(c) Each person required to report pursuant to subdivision (a) shall submit a projection each month of the information to be submitted pursuant to subdivision (a) for the quarter following the month in which the information is submitted to the commission.

(d) In addition to the data required under subdivision (a), each integrated oil refiner (produces, refines, transports, and markets in interstate commerce) who supplies more than 500 branded retail outlets in California shall submit to the commission an annual industry forecast for Petroleum Administration for Defense, District V (covering Arizona, Nevada, Washington, Oregon, California, Alaska, and Hawaii). The forecast shall include the information to be submitted under subdivision (a), and shall be submitted by March 15 of each year. The commission may require California-specific forecasts. However, those forecasts shall be required only if the commission finds them necessary to carry out its responsibilities.

(e) The commission may by order or regulation modify the reporting period as to any individual item of information setting forth in the order or regulation its reason for so doing.

(f) The commission may request additional information as necessary to perform its responsibilities under this chapter.

(g) Any person required to submit information or data under this chapter, in lieu thereof, may submit a report made to any other governmental agency, if:

(1) The alternate report or reports contain all of the information or data required by specific request under this chapter.

(2) The person clearly identifies the specific request to which the alternate report is responsive.

(h) Each refiner shall submit to the commission, within 30 days after the end of each monthly reporting period, all of the following information in such form and extent as the commission prescribes:

(1) Monthly California weighted average prices and sales volumes of finished leaded regular, unleaded regular, and premium motor gasoline sold through company-operated retail outlets, to other end-users, and to wholesale customers.

(2) Monthly California weighted average prices and sales volumes for residential sales, commercial and institutional sales, industrial sales, sales through company-operated retail outlets, sales to other end-users, and wholesale sales of No. 2 diesel fuel and No. 2 fuel oil.

(3) Monthly California weighted average prices and sales volumes for retail sales and wholesale sales of No. 1 distillate, kerosene, finished aviation gasoline, kerosene-type jet fuel, No. 4 fuel oil, residual fuel oil with 1 percent or less sulfur, residual fuel oil with greater than 1 percent sulfur and consumer grade propane.

(i) (1) Beginning the first week after the effective date of the act that added this subdivision, and each week thereafter, an oil refiner, oil producer, petroleum product transporter, petroleum product marketer, petroleum product pipeline operator, and terminal operator, as designated by the commission, shall submit a report in the form and extent as the commission prescribes pursuant to this section. The commission may determine the form and extent necessary by order or by regulation.

(2) A report may include any of the following information:

(A) Receipts and inventory levels of crude oil and petroleum products at each refinery and terminal location.

(B) Amount of gasoline, diesel, jet fuel, blending components, and other petroleum products imported and exported.

(C) Amount of gasoline, diesel, jet fuel, blending components, and other petroleum products transported intrastate by marine vessel.

(D) Amount of crude oil imported, including information identifying the source of the crude oil.

(E) The regional average of invoiced retailer buying price. This subparagraph does not either preclude or augment the current authority of the commission to collect additional data under subdivision (f).

(3) This subdivision is intended to clarify the commission s existing authority under subdivision (f) to collect specific information. This subdivision does not either preclude or augment the existing authority of the commission to collect information.

(Amended by Stats. 2003, Ch. 692, Sec. 1. Effective January 1, 2004.)



25356

(a) The commission, utilizing its own staff and other support staff having expertise and experience in, or with, the petroleum industry, shall gather, analyze, and interpret the information submitted to it pursuant to Section 25354 and other information relating to the supply and price of petroleum products, with particular emphasis on motor vehicle fuels, including, but not limited to, all of the following:

(1) The nature, cause, and extent of any petroleum or petroleum products shortage or condition affecting supply.

(2) The economic and environmental impacts of any petroleum and petroleum product shortage or condition affecting supply.

(3) Petroleum or petroleum product demand and supply forecasting methodologies utilized by the petroleum industry in California.

(4) The prices, with particular emphasis on retail motor fuel prices, including sales to unbranded retail markets, and any significant changes in prices charged by the petroleum industry for petroleum or petroleum products sold in California and the reasons for those changes.

(5) The profits, both before and after taxes, of the industry as a whole and of major firms within it, including a comparison with other major industry groups and major firms within them as to profits, return on equity and capital, and price-earnings ratio.

(6) The emerging trends relating to supply, demand, and conservation of petroleum and petroleum products.

(7) The nature and extent of efforts of the petroleum industry to expand refinery capacity and to make acquisitions of additional supplies of petroleum and petroleum products, including activities relative to the exploration, development, and extraction of resources within the state.

(8) The development of a petroleum and petroleum products information system in a manner that will enable the state to take action to meet and mitigate any petroleum or petroleum products shortage or condition affecting supply.

(b) The commission shall analyze the impacts of state and federal policies and regulations upon the supply and pricing of petroleum products.

(Amended by Stats. 2000, Ch. 288, Sec. 5. Effective January 1, 2001.)



25357

The commission shall obtain and analyze monthly production reports prepared by the State Oil and Gas Supervisor pursuant to Section 3227.

(Added by Stats. 1980, Ch. 1055, Sec. 4. Effective September 26, 1980.)



25358

(a) Within 70 days after the end of each preceding quarter of each calendar year, the commission shall publish and submit to the Governor and the Legislature a summary, an analysis, and an interpretation of the information submitted to it pursuant to Section 25354 and information reviewed pursuant to Section 25357. This report shall be separate from the report submitted pursuant to Section 25322. Any person may submit comments in writing regarding the accuracy or sufficiency of the information submitted.

(b) The commission shall prepare a biennial assessment of the information provided pursuant to this chapter and shall include its assessment in the biennial fuels report prepared pursuant to Section 25310.

(c) The commission may use reasonable means necessary and available to it to seek and obtain any facts, figures, and other information from any source for the purpose of preparing and providing reports to the Governor and the Legislature. The commission shall specifically include in the reports its analysis of any unsuccessful attempts in obtaining information from potential sources, including the lack of cooperation or refusal to provide information.

(d) Whenever the commission fails to provide any report required pursuant to this section within the specified time, it shall provide to all members of the Legislature, within five days of the specified time, a detailed written explanation of the cause of any delay.

(Amended by Stats. 1984, Ch. 1184, Sec. 6.5.)



25362

(a) The commission shall notify those persons who have failed to timely provide the information specified in Section 25354. If, within five days after being notified of the failure to provide the specified information, the person fails to supply the specified information, the person shall be subject to a civil penalty of not less than five hundred dollars ($500) nor more than two thousand dollars ($2,000) per day for each day the submission of information is refused or delayed, unless the person has timely filed objections with the commission regarding the information and the commission has not yet held a hearing on the matter, or the commission has held a hearing and the person has properly submitted the issue to a court of competent jurisdiction for review.

(b) Any person who willfully makes any false statement, representation, or certification in any record, report, plan, or other document filed with the commission shall be subject to a civil penalty not to exceed two thousand dollars ($2,000).

(c) For the purposes of this section, the term person shall mean, in addition to the definition contained in Section 25116, any responsible corporate officer.

(Added by Stats. 1980, Ch. 1055, Sec. 4. Effective September 26, 1980.)



25364

(a) Any person required to present information to the commission pursuant to Section 25354 may request that specific information be held in confidence. Information requested to be held in confidence shall be presumed to be confidential.

(b) Information presented to the commission pursuant to Section 25354 shall be held in confidence by the commission or aggregated to the extent necessary to assure confidentiality if public disclosure of the specific information or data would result in unfair competitive disadvantage to the person supplying the information.

(c) (1) Whenever the commission receives a request to publicly disclose unaggregated information, or otherwise proposes to publicly disclose information submitted pursuant to Section 25354, notice of the request or proposal shall be provided to the person submitting the information. The notice shall indicate the form in which the information is to be released. Upon receipt of notice, the person submitting the information shall have 10 working days in which to respond to the notice to justify the claim of confidentiality on each specific item of information covered by the notice on the basis that public disclosure of the specific information would result in unfair competitive disadvantage to the person supplying the information.

(2) The commission shall consider the respondent s submittal in determining whether to publicly disclose the information submitted to it to which a claim of confidentiality is made. The commission shall issue a written decision which sets forth its reasons for making the determination whether each item of information for which a claim of confidentiality is made shall remain confidential or shall be publicly disclosed.

(d) The commission shall not make public disclosure of information submitted to it pursuant to Section 25354 within 10 working days after the commission has issued its written decision required in this section.

(e) No information submitted to the commission pursuant to Section 25354 shall be deemed confidential if the person submitting the information or data has made it public.

(f) With respect to petroleum products and blendstocks reported by type pursuant to paragraph (1) or (2) of subdivision (a) of Section 25354 and information provided pursuant to subdivision (h) or (i) of Section 25354, neither the commission nor any employee of the commission may do any of the following:

(1) Use the information furnished under paragraph (1) or (2) of subdivision (a) of Section 25354 or under subdivision (h) or (i) of Section 25354 for any purpose other than the statistical purposes for which it is supplied.

(2) Make any publication whereby the information furnished by any particular establishment or individual under paragraph (1) or (2) of subdivision (a) of Section 25354 or under subdivision (h) or (i) of Section 25354 can be identified.

(3) Permit anyone other than commission members and employees of the commission to examine the individual reports provided under paragraph (1) or (2) of subdivision (a) of Section 25354 or under subdivision (h) or (i) of Section 25354.

(g) Notwithstanding any other provision of law, the commission may disclose confidential information received pursuant to subdivision (a) of Section 25304 or Section 25354 to the State Air Resources Board if the state board agrees to keep the information confidential. With respect to the information it receives, the state board shall be subject to all pertinent provisions of this section.

(Amended by Stats. 2003, Ch. 692, Sec. 2. Effective January 1, 2004.)



25366

Any confidential information pertinent to the responsibilities of the commission specified in this division which is obtained by another state agency shall be available to the commission and shall be treated in a confidential manner.

(Added by Stats. 1980, Ch. 1055, Sec. 4. Effective September 26, 1980.)






CHAPTER 5. Energy Resources Conservation

25400

The commission shall conduct an ongoing assessment of the opportunities and constraints presented by all forms of energy. The commission shall encourage the balanced use of all sources of energy to meet the state s needs and shall seek to avoid possible undesirable consequences of reliance on a single source of energy.

(Added by Stats. 1974, Ch. 276.)



25401

The commission shall continuously carry out studies, research projects, data collection, and other activities required to assess the nature, extent, and distribution of energy resources to meet the needs of the state, including but not limited to, fossil fuels and solar, nuclear, and geothermal energy resources. It shall also carry out studies, technical assessments, research projects, and data collection directed to reducing wasteful, inefficient, unnecessary, or uneconomic uses of energy, including, but not limited to, all of the following:

(a) Pricing of electricity and other forms of energy.

(b) Improved building design and insulation.

(c) Restriction of promotional activities designed to increase the use of electrical energy by consumers.

(d) Improved appliance efficiency.

(e) Advances in power generation and transmission technology.

(f) Comparisons in the efficiencies of alternative methods of energy utilization.

The commission shall survey pursuant to this section all forms of energy on which to base its recommendations to the Governor and Legislature for elimination of waste or increases in efficiency for sources or uses of energy. The commission shall transmit to the Governor and the Legislature, as part of the biennial report specified in Section 25309, recommendations for state policy and actions for the orderly development of all potential sources of energy to meet the state s needs, including, but not limited to, fossil fuels and solar, nuclear, and geothermal energy resources, and to reduce wasteful and inefficient uses of energy.

(Added by Stats. 1974, Ch. 276.)



25401.2

(a) As part of the report required by Section 25302, the commission shall develop and update an inventory of current and potential cost-effective opportunities in each utility s service territory, to improve efficiencies and to help utilities manage loads in all sectors of natural gas and electricity use. The report shall include estimates of the overall magnitude of these resources, load shapes, and the projected costs associated with delivering the various types of energy savings that are identified in the inventory. The report shall also estimate the amount and incremental cost per unit of potential energy efficiency and load management activities. Where applicable, the inventory shall include data on variations in savings and costs associated with particular measures. The report shall take into consideration environmental benefits as developed in related commission and public utilities commission proceedings.

(b) The commission shall develop and maintain the inventory in consultation with electric and gas utilities, the Public Utilities Commission, academic institutions, and other interested parties.

(c) The commission shall convene a technical advisory group to develop an analytic framework for the inventory, to discuss the level of detail at which the inventory would operate, and to ensure that the inventory is consistent with other demand-side databases. Privately owned electric and gas utilities shall provide financial support, gather data, and provide analysis for activities that the technical advisory group recommends. The technical advisory group shall terminate on January 1, 1993.

(Amended by Stats. 2003, Ch. 733, Sec. 1. Effective January 1, 2004.)



25401.5

For the purpose of reducing electrical and natural gas energy consumption, the commission may develop and disseminate measures that would enhance energy efficiency for single-family residential dwellings that were built prior to the development of the current energy efficiency standards. The measures, if developed and disseminated, shall provide a homeowner with information to improve the energy efficiency of a single-family residential dwelling. The commission may comply with this section by posting the measures on the commission s Internet Web site or by making the measures available to the public, upon request.

(Added by Stats. 2001, Ch. 773, Sec. 3. Effective January 1, 2002.)



25401.6

(a) In its administration of Section 25744, the commission shall establish a separate rebate for eligible distributed emerging technologies for affordable housing projects including, but not limited to, projects undertaken pursuant to Section 50052.5, 50053, or 50199.4 of the Health and Safety Code. In establishing the rebate, where the commission determines that the occupants of the housing shall have individual meters, the commission may adjust the amount of the rebate based on the capacity of the system, provided that a system may receive a rebate only up to 75 percent of the total installed costs. The commission may establish a reasonable limit on the total amount of funds dedicated for purposes of this section.

(b) It is the intent of the Legislature that this section fulfills the purpose of paragraph (5) of subdivision (b) of Section 25744.

(Amended by Stats. 2003, Ch. 666, Sec. 1. Effective January 1, 2004.)



25401.7

At the time a single-family residential dwelling is sold, a buyer or seller may request a home inspection, as defined in subdivision (a) of Section 7195 of the Business and Professions Code, and a home inspector, as defined in subdivision (d) of Section 7195 of the Business and Professions Code, shall provide, contact information for one or more of the following entities that provide home energy information:

(a) A nonprofit organization.

(b) A provider to the residential dwelling of electrical service, or gas service, or both.

(c) A government agency, including, but not limited to, the commission.

(Added by Stats. 2001, Ch. 773, Sec. 4. Effective January 1, 2002.)



25401.9

(a) To the extent that funds are available, the commission, in consultation with the Department of Water Resources, shall adopt by regulation, after holding one or more public hearings, performance standards and labeling requirements for landscape irrigation equipment, including, but not limited to, irrigation controllers, moisture sensors, emission devices, and valves, for the purpose of reducing the wasteful, uneconomic, inefficient, or unnecessary consumption of energy or water.

(b) For the purposes of complying with subdivision (a), the commission shall do both of the following:

(1) Adopt performance standards and labeling requirements for landscape irrigation controllers and moisture sensors on or before January 1, 2010.

(2) Consider the Irrigation Association s Smart Water Application Technology Program testing protocols when adopting performance standards for landscape irrigation equipment, including, but not limited to, irrigation controllers, moisture sensors, emission devices, and valves.

(c) On and after January 1, 2012, an irrigation controller or moisture sensor for landscape irrigation uses may not be sold or installed in the state unless the controller or sensor meets the performance standards and labeling requirements established pursuant to this section.

(Amended by Stats. 2012, Ch. 728, Sec. 151. Effective January 1, 2013.)



25402

The commission shall, after one or more public hearings, do all of the following, in order to reduce the wasteful, uneconomic, inefficient, or unnecessary consumption of energy, including the energy associated with the use of water:

(a) (1) Prescribe, by regulation, lighting, insulation climate control system, and other building design and construction standards that increase the efficiency in the use of energy and water for new residential and new nonresidential buildings. The commission shall periodically update the standards and adopt any revision that, in its judgment, it deems necessary. Six months after the commission certifies an energy conservation manual pursuant to subdivision (c) of Section 25402.1, no city, county, city and county, or state agency shall issue a permit for any building unless the building satisfies the standards prescribed by the commission pursuant to this subdivision or subdivision (b) that are in effect on the date an application for a building permit is filed. Water efficiency standards adopted pursuant to this subdivision shall be demonstrated by the commission to be necessary to save energy.

(2) Prior to adopting a water efficiency standard for residential buildings, the Department of Housing and Community Development and the commission shall issue a joint finding whether the standard (A) is equivalent or superior in performance, safety, and for the protection of life, health, and general welfare to standards in Title 24 of the California Code of Regulations and (B) does not unreasonably or unnecessarily impact the ability of Californians to purchase or rent affordable housing, as determined by taking account of the overall benefit derived from water efficiency standards. Nothing in this subdivision in any way reduces the authority of the Department of Housing and Community Development to adopt standards and regulations pursuant to Part 1.5 (commencing with Section 17910) of Division 13 of the Health and Safety Code.

(3) Water efficiency standards and water conservation design standards adopted pursuant to this subdivision and subdivision (b) shall be consistent with the legislative findings of this division to ensure and maintain a reliable supply of electrical energy and be equivalent to or superior to the performance, safety, and protection of life, health, and general welfare standards contained in Title 24 of the California Code of Regulations. The commission shall consult with the members of the coordinating council as established in Section 18926 of the Health and Safety Code in the development of these standards.

(b) (1) Prescribe, by regulation, energy and water conservation design standards for new residential and new nonresidential buildings. The standards shall be performance standards and shall be promulgated in terms of energy consumption per gross square foot of floorspace, but may also include devices, systems, and techniques required to conserve energy and water. The commission shall periodically review the standards and adopt any revision that, in its judgment, it deems necessary. A building that satisfies the standards prescribed pursuant to this subdivision need not comply with the standards prescribed pursuant to subdivision (a). Water conservation design standards adopted pursuant to this subdivision shall be demonstrated by the commission to be necessary to save energy. Prior to adopting a water conservation design standard for residential buildings, the Department of Housing and Community Development and the commission shall issue a joint finding whether the standard (A) is equivalent or superior in performance, safety, and for the protection of life, health, and general welfare to standards in the California Building Standards Code and (B) does not unreasonably or unnecessarily impact the ability of Californians to purchase or rent affordable housing, as determined by taking account of the overall benefit derived from the water conservation design standards. Nothing in this subdivision in any way reduces the authority of the Department of Housing and Community Development to adopt standards and regulations pursuant to Part 1.5 (commencing with Section 17910) of Division 13 of the Health and Safety Code.

(2) In order to increase public participation and improve the efficacy of the standards adopted pursuant to subdivisions (a) and (b), the commission shall, prior to publication of the notice of proposed action required by Section 18935 of the Health and Safety Code, involve parties who would be subject to the proposed regulations in public meetings regarding the proposed regulations. All potential affected parties shall be provided advance notice of these meetings and given an opportunity to provide written or oral comments. During these public meetings, the commission shall receive and take into consideration input from all parties concerning the parties design recommendations, cost considerations, and other factors that would affect consumers and California businesses of the proposed standard. The commission shall take into consideration prior to the start of the notice of proposed action any input provided during these public meetings.

(3) The standards adopted or revised pursuant to subdivisions (a) and (b) shall be cost-effective when taken in their entirety and when amortized over the economic life of the structure compared with historic practice. When determining cost-effectiveness, the commission shall consider the value of the water or energy saved, impact on product efficacy for the consumer, and the life cycle cost of complying with the standard. The commission shall consider other relevant factors, as required by Sections 18930 and 18935 of the Health and Safety Code, including, but not limited to, the impact on housing costs, the total statewide costs and benefits of the standard over its lifetime, economic impact on California businesses, and alternative approaches and their associated costs.

(c) (1) Prescribe, by regulation, standards for minimum levels of operating efficiency, based on a reasonable use pattern, and may prescribe other cost-effective measures, including incentive programs, fleet averaging, energy and water consumption labeling not preempted by federal labeling law, and consumer education programs, to promote the use of energy and water efficient appliances whose use, as determined by the commission, requires a significant amount of energy or water on a statewide basis. The minimum levels of operating efficiency shall be based on feasible and attainable efficiencies or feasible improved efficiencies that will reduce the energy or water consumption growth rates. The standards shall become effective no sooner than one year after the date of adoption or revision. No new appliance manufactured on or after the effective date of the standards may be sold or offered for sale in the state, unless it is certified by the manufacturer thereof to be in compliance with the standards. The standards shall be drawn so that they do not result in any added total costs for consumers over the designed life of the appliances concerned.

In order to increase public participation and improve the efficacy of the standards adopted pursuant to this subdivision, the commission shall, prior to publication of the notice of proposed action required by Section 18935 of the Health and Safety Code, involve parties who would be subject to the proposed regulations in public meetings regarding the proposed regulations. All potential affected parties shall be provided advance notice of these meetings and given an opportunity to provide written or oral comments. During these public meetings, the commission shall receive and take into consideration input from all parties concerning the parties design recommendations, cost considerations, and other factors that would affect consumers and California businesses of the proposed standard. The commission shall take into consideration prior to the start of the notice of proposed action any input provided during these public meetings.

The standards adopted or revised pursuant to this subdivision shall not result in any added total costs for consumers over the designed life of the appliances concerned. When determining cost-effectiveness, the commission shall consider the value of the water or energy saved, impact on product efficacy for the consumer, and the life cycle cost to the consumer of complying with the standard. The commission shall consider other relevant factors, as required by Sections 11346.5 and 11357 of the Government Code, including, but not limited to, the impact on housing costs, the total statewide costs and benefits of the standard over its lifetime, economic impact on California businesses, and alternative approaches and their associated costs.

(2) No new appliance, except for any plumbing fitting, regulated under paragraph (1), that is manufactured on or after July 1, 1984, may be sold, or offered for sale, in the state, unless the date of the manufacture is permanently displayed in an accessible place on that appliance.

(3) During the period of five years after the commission has adopted a standard for a particular appliance under paragraph (1), no increase or decrease in the minimum level of operating efficiency required by the standard for that appliance shall become effective, unless the commission adopts other cost-effective measures for that appliance.

(4) Neither the commission nor any other state agency shall take any action to decrease any standard adopted under this subdivision on or before June 30, 1985, prescribing minimum levels of operating efficiency or other energy conservation measures for any appliance, unless the commission finds by a four-fifths vote that a decrease is of benefit to ratepayers, and that there is significant evidence of changed circumstances. Before January 1, 1986, the commission shall not take any action to increase a standard prescribing minimum levels of operating efficiency for any appliance or adopt a new standard under paragraph (1). Before January 1, 1986, any appliance manufacturer doing business in this state shall provide directly, or through an appropriate trade or industry association, information, as specified by the commission after consultation with manufacturers doing business in the state and appropriate trade or industry associations on sales of appliances so that the commission may study the effects of regulations on those sales. These informational requirements shall remain in effect until the information is received. The trade or industry association may submit sales information in an aggregated form in a manner that allows the commission to carry out the purposes of the study. The commission shall treat any sales information of an individual manufacturer as confidential and that information shall not be a public record. The commission shall not request any information that cannot be reasonably produced in the exercise of due diligence by the manufacturer. At least one year prior to the adoption or amendment of a standard for an appliance, the commission shall notify the Legislature of its intent, and the justification to adopt or amend a standard for the appliance. Notwithstanding paragraph (3) and this paragraph, the commission may do any of the following:

(A) Increase the minimum level of operating efficiency in an existing standard up to the level of the National Voluntary Consensus Standards 90, adopted by the American Society of Heating, Refrigeration, and Air Conditioning Engineers or, for appliances not covered by that standard, up to the level established in a similar nationwide consensus standard.

(B) Change the measure or rating of efficiency of any standard, if the minimum level of operating efficiency remains substantially the same.

(C) Adjust the minimum level of operating efficiency in an existing standard in order to reflect changes in test procedures that the standards require manufacturers to use in certifying compliance, if the minimum level of operating efficiency remains substantially the same.

(D) Readopt a standard preempted, enjoined, or otherwise found legally defective by an administrative agency or a lower court, if final legal action determines that the standard is valid and if the standard that is readopted is not more stringent than the standard that was found to be defective or preempted.

(E) Adopt or amend any existing or new standard at any level of operating efficiency, if the Governor has declared an energy emergency as described in Section 8558 of the Government Code.

(5) Notwithstanding paragraph (4), the commission may adopt standards pursuant to Commission Order No. 84-0111-1, on or before June 30, 1985.

(d) Recommend minimum standards of efficiency for the operation of any new facility at a particular site that are technically and economically feasible. No site and related facility shall be certified pursuant to Chapter 6 (commencing with Section 25500), unless the applicant certifies that standards recommended by the commission have been considered, which certification shall include a statement specifying the extent to which conformance with the recommended standards will be achieved.

Whenever this section and Chapter 11.5 (commencing with Section 19878) of Part 3 of Division 13 of the Health and Safety Code are in conflict, the commission shall be governed by that chapter of the Health and Safety Code to the extent of the conflict.

(e) The commission shall do all of the following:

(1) Not later than January 1, 2004, amend any regulations in effect on January 1, 2003, pertaining to the energy efficiency standards for residential clothes washers to require that residential clothes washers manufactured on or after January 1, 2007, be at least as water efficient as commercial clothes washers.

(2) Not later than April 1, 2004, petition the federal Department of Energy for an exemption from any relevant federal regulations governing energy efficiency standards that are applicable to residential clothes washers.

(3) Not later than January 1, 2005, report to the Legislature on its progress with respect to the requirements of paragraphs (1) and (2).

(Amended by Stats. 2007, Ch. 532, Sec. 3. Effective January 1, 2008.)



25402.1

In order to implement the requirements of subdivisions (a) and (b) of Section 25402, the commission shall do all of the following:

(a) Develop a public domain computer program which will enable contractors, builders, architects, engineers, and government officials to estimate the energy consumed by residential and nonresidential buildings. The commission may charge a fee for the use of the program, which fee shall be based upon the actual cost of the program, including any computer costs.

(b) Establish a formal process for certification of compliance options for new products, materials, and calculation methods which provides for adequate technical and public review to ensure accurate, equitable, and timely evaluation of certification applications. Proponents filing applications for new products, materials, and calculation methods shall provide all information needed to evaluate the application that is required by the commission. The commission shall publish annually the results of its certification decisions and instructions to users and local building officials concerning requirements for showing compliance with the building standards for new products, materials, or calculation methods. The commission may charge and collect a reasonable fee from applicants to cover the costs under this subdivision. Any funds received by the commission for purposes of this subdivision shall be deposited in the Energy Resources Programs Account and, notwithstanding Section 13340 of the Government Code, are continuously appropriated to the commission for the purposes of this subdivision. Any unencumbered portion of funds collected as a fee for an application remaining in the Energy Resources Programs Account after completion of the certification process for that application shall be returned to the applicant within a reasonable period of time.

(c) Include a prescriptive method of complying with the standards, including design aids such as a manual, sample calculations, and model structural designs.

(d) Conduct a pilot project of field testing of actual residential buildings to calibrate and identify potential needed changes in the modeling assumptions to increase the accuracy of the public domain computer program specified in subdivision (a) and to evaluate the impacts of the standards, including, but not limited to, the energy savings, cost effectiveness, and the effects on indoor air quality. The pilot project shall be conducted pursuant to a contract entered into by the commission. The commission shall consult with the participants designated pursuant to Section 9202 of the Public Utilities Code to seek funding and support for field monitoring in each public utility service territory, with the University of California to take advantage of its extensive building monitoring expertise, and with the California Building Industry Association to coordinate the involvement of builders and developers throughout the state. The pilot project shall include periodic public workshops to develop plans and review progress. The commission shall prepare and submit a report to the Legislature on progress and initial findings not later than December 31, 1988, and a final report on the results of the pilot project on residential buildings not later than June 30, 1990. The report shall include recommendations regarding the need and feasibility of conducting further monitoring of actual residential and nonresidential buildings. The report shall also identify any revisions to the public domain computer program and energy conservation standards if the pilot project determines that revisions are appropriate.

(e) Certify, not later than 180 days after approval of the standards by the State Building Standards Commission, an energy conservation manual for use by designers, builders, and contractors of residential and nonresidential buildings. The manual shall be furnished upon request at a price sufficient to cover the costs of production and shall be distributed at no cost to all affected local agencies. The manual shall contain, but not be limited to, the following:

(1) The standards for energy conservation established by the commission.

(2) Forms, charts, tables, and other data to assist designers and builders in meeting the standards.

(3) Design suggestions for meeting or exceeding the standards.

(4) Any other information which the commission finds will assist persons in conforming to the standards.

(5) Instructions for use of the computer program for calculating energy consumption in residential and nonresidential buildings.

(6) The prescriptive method for use as an alternative to the computer program.

(f) The commission shall establish a continuing program of technical assistance to local building departments in the enforcement of subdivisions (a) and (b) of Section 25402 and this section. The program shall include the training of local officials in building technology and enforcement procedures related to energy conservation, and the development of complementary training programs conducted by local governments, educational institutions, and other public or private entities. The technical assistance program shall include the preparation and publication of forms and procedures for local building departments in performing the review of building plans and specifications. The commission shall provide, on a contract basis, a review of building plans and specifications submitted by a local building department, and shall adopt a schedule of fees sufficient to repay the cost of those services.

(g) Subdivisions (a) and (b) of Section 25402 and this section, and the rules and regulations of the commission adopted pursuant thereto, shall be enforced by the building department of every city, county, or city and county.

(1) No building permit for any residential or nonresidential building shall be issued by a local building department, unless a review by the building department of the plans for the proposed residential or nonresidential building contains detailed energy system specifications and confirms that the building satisfies the minimum standards established pursuant to subdivision (a) or (b) of Section 25402 and this section applicable to the building.

(2) Where there is no local building department, the commission shall enforce subdivisions (a) and (b) of Section 25402 and this section.

(3) If a local building department fails to enforce subdivisions (a) and (b) of Section 25402 and this section or any other provision of this chapter or standard adopted pursuant thereto, the commission may provide enforcement after furnishing 10 days written notice to the local building department.

(4) A city, county, or city and county may, by ordinance or resolution, prescribe a schedule of fees sufficient to pay the costs incurred in the enforcement of subdivisions (a) and (b) of Section 25402 and this section. The commission may establish a schedule of fees sufficient to pay the costs incurred by that enforcement.

(5) No construction of any state building shall commence until the Department of General Services or the state agency that otherwise has jurisdiction over the property reviews the plans for the proposed building and certifies that the plans satisfy the minimum standards established pursuant to subdivision (a) or (b) of Chapter 2.8 (commencing with Section 15814.30) of Part 10b of Division 3 of Title 2 of the Government Code, Section 25402, and this section which are applicable to the building.

(h) Subdivisions (a) and (b) of Section 25402 and this section shall apply only to new residential and nonresidential buildings on which actual site preparation and construction have not commenced prior to the effective date of rules and regulations adopted pursuant to those sections that are applicable to those buildings. Nothing in those sections shall prohibit either of the following:

(1) The enforcement of state or local energy conservation or energy insulation standards, adopted prior to the effective date of rules and regulations adopted pursuant to subdivisions (a) and (b) of Section 25402 and this section with regard to residential and nonresidential buildings on which actual site preparation and construction have commenced prior to that date.

(2) The enforcement of city or county energy conservation or energy insulation standards, whenever adopted, with regard to residential and nonresidential buildings on which actual site preparation and construction have not commenced prior to the effective date of rules and regulations adopted pursuant to subdivisions (a) and (b) of Section 25402 and this section, if the city or county files the basis of its determination that the standards are cost effective with the commission and the commission finds that the standards will require the diminution of energy consumption levels permitted by the rules and regulations adopted pursuant to those sections. If, after two or more years after the filing with the commission of the determination that those standards are cost effective, there has been a substantial change in the factual circumstances affecting the determination, upon application by any interested party, the city or county shall update and file a new basis of its determination that the standards are cost effective. The determination that the standards are cost effective shall be adopted by the governing body of the city or county at a public meeting. If, at the meeting on the matter, the governing body determines that the standards are no longer cost effective, the standards shall, as of that date, be unenforceable and no building permit or other entitlement shall be denied based on the noncompliance with the standards.

(i) The commission may exempt from the requirements of this section and of any regulations adopted pursuant thereto any proposed building for which compliance would be impossible without substantial delays and increases in cost of construction, if the commission finds that substantial funds have been expended in good faith on planning, designing, architecture or engineering prior to the date of adoption of the regulations.

(j) If a dispute arises between an applicant for a building permit, or the state pursuant to paragraph (5) of subdivision (g), and the building department regarding interpretation of Section 25402 or the regulations adopted pursuant thereto, either party may submit the dispute to the commission for resolution. The commission s determination of the matter shall be binding on the parties.

(k) Nothing in Section 25130, 25131, or 25402, or in this section prevents enforcement of any regulation adopted pursuant to this chapter, or Chapter 11.5 (commencing with Section 19878) of Part 3 of Division 13 of the Health and Safety Code as they existed prior to September 16, 1977.

(Amended by Stats. 1991, Ch. 962, Sec. 3.)



25402.2

Any standard adopted by the commission pursuant to Sections 25402 and 25402.1, which is a building standard as defined in Section 25488.5, shall be submitted to the State Building Standards Commission for approval pursuant to, and is governed by, the State Building Standards Law (Part 2.5 (commencing with Section 18901) of Division 13 of the Health and Safety Code). Building standards adopted by the commission and published in the State Building Standards Code shall be enforced as provided in Sections 25402 and 25402.1.

(Amended by Stats. 1994, Ch. 1145, Sec. 6. Effective January 1, 1995.)



25402.3

For purposes of subdivision (e) of Section 25402.1, the commission shall contract with California building officials to establish two regional training centers to provide continuing education for local building officials and enforcement personnel as follows:

(a) One site shall be located in northern California and one site shall be located in southern California to serve the needs of the respective regions.

(b) The centers shall provide training on a monthly basis to ensure a uniform understanding and implementation of the energy efficient building standards. Existing resources shall be used as much as possible by utilizing members of the building official community in training activities.

(c) The centers shall provide similar training sessions, in the form of workshops given in designated rural areas, to ensure that adequate training is available throughout the state.

(1) A minimum of two workshops in northern California and two workshops in southern California shall be offered each year.

(2) The sites shall be selected to ensure the greatest number of participants will be served in areas of greatest need to decrease the financial burden on small rural or isolated local government agencies that would not be able to travel to the regional training centers for instruction.

(Added by Stats. 1988, Ch. 1429, Sec. 2.)



25402.4

The standards for nonresidential buildings prescribed by the commission pursuant to subdivisions (a) and (b) of Section 25402 shall provide at least one option which uses passive or semipassive thermal systems, as defined in Section 25600, for meeting the prescribed energy use requirements. These systems may include, but are not limited to, the following construction techniques:

(a) Use of skylights or other daylighting techniques.

(b) Use of openable windows or other means of using outside air for space conditioning.

(c) Use of building orientation, to complement other passive or semipassive thermal systems.

(d) Use of thermal mass, of structural or nonstructural type, for storage of heat or cold, including, but not limited to, roof ponds and water walls.

(Added by Stats. 1982, Ch. 1419, Sec. 1.)



25402.5

(a) As used in this section, lighting device includes, but is not limited to, a lamp, luminaire, light fixture, lighting control, ballast, or any component of those devices.

(b) (1) The commission shall consider both new and replacement, and both interior and exterior, lighting devices as lighting which is subject to subdivision (a) of Section 25402.

(2) The commission shall include both indoor and outdoor lighting devices as appliances to be considered in prescribing standards pursuant to paragraph (1) of subdivision (c) of Section 25402.

(3) The Legislature hereby finds and declares that paragraphs (1) and (2) are declarative of existing law.

(c) The commission shall adopt efficiency standards for outdoor lighting. The standards shall be technologically feasible and cost-effective. As used in this subdivision, outdoor lighting refers to all electrical lighting that is not subject to standards adopted pursuant to Section 25402, and includes, but is not limited to, street lights, traffic lights, parking lot lighting, and billboard lighting. The commission shall consult with the Department of Transportation (CALTRANS) to ensure that outdoor lighting standards that affect CALTRANS are compatible with that department s policies and standards for safety and illumination levels on state highways.

(Amended by Stats. 2001, 1st Ex. Sess., Ch. 7, Sec. 4. Effective April 12, 2001.)



25402.5.4

(a) On or before December 31, 2008, the commission shall adopt minimum energy efficiency standards for all general purpose lights on a schedule specified in the regulations. The regulations, in combination with other programs and activities affecting lighting use in the state, shall be structured to reduce average statewide electrical energy consumption by not less than 50 percent from the 2007 levels for indoor residential lighting and by not less than 25 percent from the 2007 levels for indoor commercial and outdoor lighting, by 2018.

(b) The commission shall make recommendations to the Governor and the Legislature regarding how to continue reductions in electrical consumption for lighting beyond 2018.

(c) The commission may establish programs to encourage the sale in this state of general purpose lights that meet or exceed the standards set forth in subdivision (a).

(d) (1) Except as provided in paragraph (2), the Department of General Services, and all other state agencies, as defined in Section 12200 of the Public Contract Code, in coordination with the commission, shall cease purchasing general purpose lights that do not meet the standards adopted pursuant to subdivision (a), within two years of those standards being adopted.

(2) The Department of General Services, and all other state agencies, as defined in Section 12200 of the Public Contract Code, in coordination with the commission shall cease purchasing general purpose lights with an appearance that is historically appropriate for the facilities in which the lights are being used, and that do not meet the standards adopted pursuant to subdivision (a) within four years of those standards being adopted.

(e) It is the intent of the Legislature to encourage the Regents of the University of California, in coordination with the commission, to cease purchasing general purpose lights that do not meet the standards adopted pursuant to subdivision (a), within two years of those standards being adopted.

(f) (1) (A) For purposes of this section, general purpose lights means lamps, bulbs, tubes, or other electric devices that provide functional illumination for indoor residential, indoor commercial, and outdoor use.

(B) General purpose lights do not include any of the following types of specialty lighting: appliance, black light, bug, colored, infrared, left-hand thread, marine, marine signal service, mine service, plant light, reflector, rough service, shatter resistant, sign service, silver bowl, showcase, three-way, traffic signal, and vibration service or vibration resistant.

(2) The commission may, after one or more public workshops, with public notice and an opportunity for all interested parties to comment, provide for inclusion of a particular type of specialty light in its energy efficiency standards applicable to general purpose lighting, if it finds that there has been a significant increase in sales of that particular type of particular specialty light due to the use of that specialty light in general purpose lighting applications.

(3) General purpose lights do not include lights needed to provide special-needs lighting for individuals with exceptional needs.

(Amended by Stats. 2008, Ch. 179, Sec. 185. Effective January 1, 2009.)



25402.6

The commission shall investigate options and develop a plan to decrease wasteful peakload energy consumption in existing residential and nonresidential buildings. On or before January 1, 2004, the commission shall report its findings to the Legislature, including, but not limited to, any changes in law necessary to implement the plan to decrease wasteful peakload energy consumption in existing residential and nonresidential buildings.

(Added by Stats. 2001, Ch. 905, Sec. 1. Effective January 1, 2002.)



25402.7

(a) In consultation with the commission, electric and gas utilities shall provide support for building standards and other regulations pursuant to Section 25402 and subdivision (b) of Section 25553 including appropriate research, development, and training to implement those standards and other regulations.

(b) The electric and gas utilities shall provide support pursuant to subdivision (a) only to the extent that funds are made available to the utilities for that purpose.

(Added by Stats. 2001, Ch. 905, Sec. 2. Effective January 1, 2002.)



25402.8

When assessing new building standards for residential and nonresidential buildings relating to the conservation of energy, the commission shall include in its deliberations the impact that those standards would have on indoor air pollution problems.

(Amended by Stats. 1994, Ch. 1145, Sec. 7. Effective January 1, 1995.)



25402.9

(a) On or before July 1, 1996, the commission shall develop, adopt, and publish an informational booklet to educate and inform homeowners, rental property owners, renters, sellers, brokers, and the general public about the statewide home energy rating program adopted pursuant to Section 25942.

(b) In the development of the booklet, the commission shall consult with representatives of the Bureau of Real Estate, the Department of Housing and Community Development, the Public Utilities Commission, investor-owned and municipal utilities, cities and counties, real estate licensees, homebuilders, mortgage lenders, home appraisers and inspectors, home energy rating organizations, contractors who provide home energy services, consumer groups, and environmental groups.

(c) The commission shall charge a fee for the informational booklet to recover its costs under subdivision (a).

(Amended by Stats. 2013, Ch. 352, Sec. 483. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



25402.10

(a) On and after January 1, 2009, electric and gas utilities shall maintain records of the energy consumption data of all nonresidential buildings to which they provide service. This data shall be maintained, in a format compatible for uploading to the United States Environmental Protection Agency s ENERGY STAR Portfolio Manager, for at least the most recent 12 months.

(b) On and after January 1, 2009, upon the written authorization or secure electronic authorization of a nonresidential building owner or operator, an electric or gas utility shall upload all of the energy consumption data for the account specified for a building to the United States Environmental Protection Agency s ENERGY STAR Portfolio Manager in a manner that preserves the confidentiality of the customer.

(c) In carrying out this section, an electric or gas utility may use any method for providing the specified data in order to maximize efficiency and minimize overall program cost, and is encouraged to work with the United States Environmental Protection Agency and customers in developing reasonable reporting options.

(d) (1) Based on a schedule developed by the commission pursuant to paragraph (2), an owner or operator of a nonresidential building shall disclose the United States Environmental Protection Agency s ENERGY STAR Portfolio Manager benchmarking data and ratings for the most recent 12-month period to a prospective buyer, lessee of the entire building, or lender that would finance the entire building. If the data is delivered to a prospective buyer, lessee, or lender, a property owner, operator, or his or her agent is not required to provide additional information, and the information shall be deemed to be adequate to inform the prospective buyer, lessee, or lender regarding the United States Environmental Protection Agency s ENERGY STAR Portfolio Manager benchmarking data and ratings for the most recent 12-month period for the building that is being sold, leased, financed, or refinanced.

(2) The commission shall establish a schedule by which an owner or operator is required to meet the requirements of this subdivision.

(e) Notwithstanding subdivision (d), this section does not increase or decrease the duties, if any, of a property owner, operator, or his or her broker or agent under this chapter or alter the duty of a seller, agent, or broker to disclose the existence of a material fact affecting the real property.

(Amended by Stats. 2010, Ch. 328, Sec. 196. Effective January 1, 2011.)



25402.11

(a) (1) The commission may adopt regulations establishing an administrative enforcement process for a violation of a regulation adopted pursuant to subdivision (c) of Section 25402 and for the assessment of an administrative civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation. The process shall comply with the requirements of Chapter 4 (commencing with Section 11400) and Chapter 4.5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(2) In assessing the amount of an administrative penalty, the commission shall consider all of the following factors:

(A) The nature and seriousness of the violation.

(B) The number of violations.

(C) The persistence of the violation.

(D) The length of time over which the violation occurred.

(E) The willfulness of the violation.

(F) The violator s assets, liabilities, and net worth.

(G) The harm to consumers and to the state that resulted from the amount of energy wasted due to the violation.

(b) If the commission finds that a violation of the regulations adopted pursuant to subdivision (c) of Section 25402 has occurred or is threatening to occur, the commission may refer the matter to the Attorney General to petition a court to enjoin the violation. The court may grant prohibitory or mandatory injunctive relief as warranted by issuing a temporary restraining order, preliminary injunction, or permanent injunction, and may assess a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation, considering the factors specified in paragraph (2) of subdivision (a).

(c)?Penalties collected pursuant to this section shall be deposited into the Appliance Efficiency Enforcement Subaccount, which is hereby established in the Energy Resources Program Account. The moneys in the Appliance Efficiency Enforcement Subaccount may be expended by the commission, upon appropriation by the Legislature, for the education of the public regarding appliance energy efficiency and for the enforcement of the regulations adopted pursuant to subdivision (c) of Section 25402.

(d) An order imposing an administrative civil penalty shall be subject to judicial review pursuant to subdivisions (a) and (b) of Section 25534.2.

(e) A person shall not be liable for a civil penalty pursuant to subdivision (b) if that person is subject to an administrative civil penalty pursuant to subdivision (a).

(f) In a civil action brought on behalf of the commission pursuant to this section, upon granting relief, the court shall award to the commission the reasonable costs incurred by the commission in investigating and prosecuting the action.

(g) The commission shall not initiate an administrative enforcement process pursuant to the regulations adopted pursuant to this section against an entity for the unlawful sale or the unlawful offer for sale of an appliance if both of the following apply:

(1) The appliance fully complies with all of the requirements of the regulations adopted pursuant to subdivision (c) of Section 25402.

(2) The only basis for the commission s potential enforcement action is that the appliance is not considered to be in compliance because of the commission s delay in reviewing and processing information submitted to it that demonstrates full compliance.

(h) In addition to the prohibitions specified in subdivision (g), the commission shall not initiate an administrative enforcement process pursuant to the regulations adopted pursuant to this section for a violation of a standard adopted pursuant to subdivision (c) of Section 25402 until both of the following occur:

(1) No fewer than 60 days have elapsed since the date when the standard was published in the California Register.

(2) No fewer than 30 days have elapsed since the date when the alleged violator received written notice of the alleged violation and date when the commission provided public notice of the standard.

(Added by Stats. 2011, Ch. 591, Sec. 3. Effective January 1, 2012.)



25403

The commission shall submit to the Public Utilities Commission and to any publicly owned electric utility, recommendations designed to reduce wasteful, unnecessary, or uneconomic energy consumption resulting from practices including, but not limited to, differential rate structures, cost-of-service allocations, the disallowance of a business expense of advertising or promotional activities which encourage the use of electrical power, peakload pricing, and other pricing measures. The Public Utilities Commission or publicly owned electric utility shall review and consider such recommendations and shall, within six months after the date it receives them, as prescribed by this section, report to the Governor and the Legislature its actions and reasons therefor with respect to such recommendations.

(Added by Stats. 1974, Ch. 276.)



25403.5

(a) The commission shall, by July 1, 1978, adopt standards by regulation for a program of electrical load management for each utility service area. In adopting the standards, the commission shall consider, but need not be limited to, the following load management techniques:

(1) Adjustments in rate structure to encourage use of electrical energy at off-peak hours or to encourage control of daily electrical load. Compliance with those adjustments in rate structure shall be subject to the approval of the Public Utilities Commission in a proceeding to change rates or service.

(2) End use storage systems which store energy during off-peak periods for use during peak periods.

(3) Mechanical and automatic devices and systems for the control of daily and seasonal peakloads.

(b) The standards shall be cost-effective when compared with the costs for new electrical capacity, and the commission shall find them to be technologically feasible. Any expense or any capital investment required of a utility by the standards shall be an allowable expense or an allowable item in the utility rate base and shall be treated by the Public Utilities Commission as allowable in a rate proceeding.

The commission may determine that one or more of the load management techniques are infeasible and may delay their adoption. If the commission determines that any techniques are infeasible to implement, it shall make a finding in each instance stating the grounds upon which the determination was made and the actions it intends to take to remove the impediments to implementation.

(c) The commission may also grant, upon application by a utility, an exemption from the standards or a delay in implementation. The grant of an exemption or delay shall be accompanied by a statement of findings by the commission indicating the grounds for the exemption or delay. Exemption or delay shall be granted only upon a showing of extreme hardship, technological infeasibility, lack of cost-effectiveness, or reduced system reliability and efficiency.

(d) This section does not apply to proposed sites and related facilities for which a notice of intent or an application requesting certification has been filed with the commission prior to the effective date of the standards.

(Amended by Stats. 2002, Ch. 664, Sec. 184. Effective January 1, 2003.)



25403.8

(a) The commission shall develop and implement a program to provide battery backup power for those official traffic control signals, operated by a city, county, or city and county, that the commission, in consultation with cities, counties, or cities and counties, determines to be high priority traffic control signals.

(b) Based on traffic factors considered by cities, counties, or cities and counties, including, but not limited to, traffic volume, number of accidents, and presence of children, the commission shall determine a priority schedule for the installation of battery backup power for traffic control systems. The commission shall give priority to a city, county, or city and county that did not receive a grant from the State of California for the installation of light-emitting diode traffic control signals.

(c) The commission shall also develop or adopt the necessary technical criteria as to wiring, circuitry, and recharging units for traffic control signals. Only light-emitting diodes (LED) traffic control signals are eligible for battery backup power for the full operation of the traffic control signal or a flashing red mode. A city, county, or city and county may apply for a matching grant for battery backup power for traffic control signals retrofitted with light-emitting diodes.

(d) Based on the criteria described in subdivision (c), the commission shall provide matching grants to cities, counties, and cities and counties for backup battery systems described in this section in accordance with the priority schedule established by the commission pursuant to subdivision (b). The commission shall provide 70 percent of the funds for a battery backup system, and the city, county, or city and county shall provide 30 percent.

(e) If a city, county, or city and county has installed a backup battery system for LED traffic control signals between January 1, 2001, and the effective date of the act adding this section, the commission may reimburse the city, county, or city and county for up to 30 percent of the cost incurred for the backup battery system installation. However, the commission may not spend more than one million five hundred thousand dollars ($1,500,000) for reimbursements pursuant to this subdivision.

(Added by Stats. 2001, 2nd Ex. Sess., Ch. 6, Sec. 1. Effective October 1, 2001.)



25404

The commission shall cooperate with the Office of Planning and Research, the Resources Agency and other interested parties in developing procedures to ensure that mitigation measures to minimize wasteful, inefficient, and unnecessary consumption of energy are included in all environmental impact reports required on local projects as specified in Section 21151.

(Added by Stats. 1974, Ch. 276.)



25405

A city, county, or city and county may by ordinance or resolution prescribe a schedule of fees sufficient to pay the costs incurred in the enforcement of standards adopted pursuant to this chapter.

(Added by Stats. 1974, Ch. 276.)



25405.5

(a) As used in this section, the following terms have the following meanings:

(1) kW means kilowatts or 1,000 watts, as measured from the alternating current side of the solar energy system inverter consistent with Section 223 of Title 15 of the United States Code.

(2) Production home means a single-family residence constructed as part of a development of at least 50 homes per project that is intended or offered for sale.

(3) Solar energy system means a solar energy device that has the primary purpose of providing for the collection and distribution of solar energy for the generation of electricity, that produces at least one kW, and not more than five megawatts, alternating current rated peak electricity, and that meets or exceeds the eligibility criteria established pursuant to Section 25782.

(b) A seller of production homes shall offer a solar energy system option to all customers that enter into negotiations to purchase a new production home constructed on land for which an application for a tentative subdivision map has been deemed complete on or after January 1, 2011, and disclose the following:

(1) The total installed cost of the solar energy system option.

(2) The estimated cost savings associated with the solar energy system option, as determined by the commission pursuant to Chapter 8.8 (commencing with Section 25780) of Division 15.

(c) The State Energy Resources Conservation and Development Commission shall develop an offset program that allows a developer or seller of production homes to forgo the offer requirement of this section on a project, by installing solar energy systems generating specified amounts of electricity on other projects, including, but not limited to, low-income housing, multifamily, commercial, industrial, and institutional developments. The amount of electricity required to be generated from solar energy systems used as an offset pursuant to this subdivision shall be equal to the amount of electricity generated by solar energy systems installed on a similarly sized project within that climate zone, assuming 20 percent of the prospective buyers would have installed solar energy systems.

(d) The requirements of this section shall not operate as a substitute for the implementation of existing energy efficiency measures, and the requirements of this section shall not result in lower energy savings or lower energy efficiency levels than would otherwise be achieved by the full implementation of energy savings and energy efficiency standards established pursuant to Section 25402.

(Added by Stats. 2006, Ch. 132, Sec. 2. Effective January 1, 2007.)



25405.6

Not later than July 1, 2007, the commission shall initiate a public proceeding to study and make findings whether, and under what conditions, solar energy systems should be required on new residential and new nonresidential buildings, including the establishment of numerical targets. As part of the study, the commission may determine that a solar energy system should not be required for any building unless the commission determines, based upon consideration of all costs associated with the system, that the system is cost effective when amortized over the economic life of the structure. When determining the cost-effectiveness of the solar energy system, the commission shall consider the availability of governmental rebates, tax deductions, net-metering, and other quantifiable factors, if the commission can determine the availability of these financial incentives if a solar energy system is made mandatory and not elective. The commission shall periodically update the study and incorporate any revision that the commission determines is necessary, including revisions that reflect changes in the financial incentives originally considered by the commission when determining cost-effectiveness of the solar energy system. For purposes of this section, solar energy system means a photovoltaic solar collector or other photovoltaic solar energy device that has a primary purpose of providing for the collection and distribution of solar energy for the generation of electricity. This section is intended to be for study purposes only and does not authorize the commission to develop and adopt any requirement for solar energy systems on either residential or nonresidential buildings.

(Added by Stats. 2006, Ch. 132, Sec. 3. Effective January 1, 2007.)






CHAPTER 5.1. Solar and Photovoltaic Systems

25406

A local government may develop and administer a program to encourage the construction of buildings that use solar thermal and photovoltaic systems that meet applicable standards and requirements imposed by the state or the local government for an eligible solar energy system pursuant to paragraph (2) of subdivision (g) of Section 25619. The program shall recognize owners and builders who participate in the program by awarding these owners and builders a Sunny Homes Seal.

(Added by Stats. 2001, 2nd Ex. Sess., Ch. 17, Sec. 2. Effective August 8, 2002.)






CHAPTER 5.2. Energy Conservation Assistance

25410

This chapter shall be known and may be cited as the Energy Conservation Assistance Act of 1979.

(Added by Stats. 1979, Ch. 1124. Repealed as of January 1, 2018, pursuant to Section 25421.)



25410.5

The Legislature finds and declares all of the following:

(a) Energy costs are frequently the second largest discretionary expense in a local government s budget. According to the commission, most public institutions could reduce their energy costs by 20 to 30 percent.

(b) A variety of energy conservation measures are available to local governments. These measures are highly cost-effective, often providing a payback on the initial investment in three years or less.

(c) Many local governments lack energy management expertise and are often unaware of their high energy costs or the opportunities to reduce those costs.

(d) Local governments that desire to reduce their energy costs through energy conservation and efficiency measures often lack available funding.

(e) Since 1980, the Energy Conservation Assistance Account has provided $110 million in loans, through a revolving loan account, to 600 schools, hospitals, and local governments. The energy conservation projects funded by the account save approximately $35 million annually in energy costs.

(f) Local governments and public institutions need assistance in all aspects of energy efficiency improvements, including, but not limited to, project identification, project development and implementation, evaluation of project proposals and options, operations and maintenance, and troubleshooting of problem projects.

(Amended by Stats. 2002, Ch. 601, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 25421.)



25410.6

(a) It is the intent of the Legislature that the commission shall administer the State Energy Conservation Assistance Account to provide grants and loans to local governments and public institutions to maximize energy use savings, including, but not limited to, technical assistance, demonstrations, and identification and implementation of cost-effective energy efficiency measures and programs in existing and planned buildings or facilities.

(b) It is further the intent of the Legislature that the commission seek the assistance of utility companies in providing energy audits for local governments and public institutions and in publicizing the availability of State Energy Conservation Assistance Account funds to qualified entities.

(Amended by Stats. 2002, Ch. 601, Sec. 2. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 25421.)



25411

As used in this chapter:

(a) Allocation means a loan of funds by the commission pursuant to the procedures specified in this chapter.

(b) Building means any existing or planned structure that includes a heating or cooling system, or both. Additions to an original building shall be considered part of that building rather than a separate building.

(c) Eligible institution means a school, hospital, public care institution, or a unit of local government.

(d) Energy audit means a determination of the energy consumption characteristics of a building or facility that does all of the following:

(1) Identifies the type, size, and energy use level of the building or facility and the major energy using systems of the building or facility.

(2) Determines appropriate energy conservation maintenance and operating procedures.

(3) Indicates the need, if any, for the acquisition and installation of energy conservation measures.

(e) Energy conservation maintenance and operating procedure means a modification or modifications in the maintenance and operations of a building or facility, and any installations therein (based on the use time schedule of the building or facility), which are designed to reduce energy consumption in the building or facility and that require no significant expenditure of funds.

(f) Energy conservation measure means an installation or modification of an installation in a building or facility that is primarily intended to reduce energy consumption or peak electricity demand, or allow the use of a more desirable energy source.

(g) Energy conservation project means an undertaking to acquire and to install one or more energy conservation measures in a building or facility, and technical assistance in connection with that undertaking.

(h) Facility means any major energy using system of an eligible institution whether or not housed in a building.

(i) Hospital means a public or nonprofit institution that is both of the following:

(1) A general hospital, tuberculosis hospital, or any other type of hospital, other than a hospital furnishing primarily domiciliary care.

(2) Duly authorized to provide hospital services under the laws of this state.

(j) Hospital building means a building housing a hospital and related operations, including laboratories, laundries, outpatient departments, nurses home and training activities, and central service operations in connection with a hospital, and also includes a building housing education or training activities for health professions personnel operated as an integral part of a hospital.

(k) Local government building means a building that is primarily occupied by offices or agencies of a unit of local government or by a public care institution.

(l) Project means a purpose for which an allocation may be requested and made under this chapter. Those purposes shall include energy audits, energy conservation and operating procedures, and energy conservation measures in existing and planned buildings and facilities, energy conservation projects, and technical assistance programs.

(m) Public care institution means a public or nonprofit institution that owns:

(1) A long-term care institution.

(2) A rehabilitation institution.

(3) An institution for the provision of public health services, including related publicly owned services such as laboratories, clinics, and administrative offices operated in connection with the institution.

(4) A residential child care center.

(n) Public or nonprofit institution means an institution owned and operated by:

(1) The state, a political subdivision of the state, or an agency or instrumentality of either.

(2) An organization exempt from income tax under Section 501(c)(3) of the Internal Revenue Code of 1954.

(3) In the case of public care institutions, an organization also exempt from income tax under Section 501(c)(4) of the Internal Revenue Code of 1954.

(o) School means a public or nonprofit institution, including a local educational agency, which:

(1) Provides, and is legally authorized to provide, elementary education or secondary education, or both, on a day or residential basis.

(2) Provides, and is legally authorized to provide, a program of education beyond secondary education, on a day or residential basis and meets all of the following requirements:

(A) Admits as students only persons having a certificate of graduation from a school providing secondary education, or the recognized equivalent of that certificate.

(B) Is accredited by a nationally recognized accrediting agency or association.

(C) Provides an education program for which it awards a bachelor s degree or higher degree or provides not less than a two-year program that is acceptable for full credit toward a degree at any institution that meets the requirements of subparagraphs (A) and (B) and provides that program.

(3) Provides not less than a one-year program of training to prepare students for gainful employment in a recognized occupation and that meets the provisions of paragraph (2).

(p) School building means a building housing classrooms, laboratories, dormitories, athletic facilities, or related facilities operated in connection with a school.

(q) Technical assistance costs means costs incurred for the use of existing personnel or the temporary employment of other qualified personnel, or both, necessary for providing technical assistance.

(r) Technical assistance program means assistance to schools, hospitals, local government, and public care institutions and includes, but is not limited to:

(1) Conducting specialized studies identifying and specifying energy savings and related cost savings that are likely to be realized as a result of:

(A) Modification of maintenance and operating procedures in a building or facility, in addition to those modifications implemented after the preliminary energy audit, or

(B) Acquisition and installation of one or more specified energy conservation measures in the building or facility, or as a result of both.

(C) New construction activities.

(2) Planning of specific remodeling, renovation, repair, replacement, or insulation projects related to the installation of energy conservation measures in the building or facility.

(3) Developing and evaluating alternative project implementation methods and proposals.

(s) Unit of local government means a unit of general purpose government below the state, a special district, or any combination of that unit and special district formed for the joint exercise of power.

(Amended by Stats. 2012, Ch. 615, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2018, pursuant to Section 25421.)



25412

Any eligible institution may submit an application to the commission for an allocation for the purpose of financing all or a portion of the costs incurred in implementing a project. The application shall be in such form and contain such information as the commission shall prescribe.

An application may be for the purpose of financing the eligible institution s share of such costs which are to be jointly funded through a state, local, or federal-local program.

(Added by Stats. 1979, Ch. 1124. Repealed as of January 1, 2018, pursuant to Section 25421.)



25412.5

The commission shall take steps to solicit loan applications to do all of the following:

(a) Encourage an equitable distribution of loans statewide.

(b) Award loans in regions with high summer peak loads, with high heating costs, or that have electrical or natural gas system distribution constraints.

(c) Place an emphasis on offering these loans in disadvantaged communities.

(Added by Stats. 2012, Ch. 615, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2018, pursuant to Section 25421.)



25413

Applications may be approved by the commission only in those instances where the eligible institution has furnished information satisfactory to the commission that the costs of the project, plus interest on state funds loaned, calculated in accordance with Section 25415, will be recovered through savings in the cost of energy to the institution during the repayment period of the allocation.

The savings shall be calculated in a manner prescribed by the commission.

(Amended by Stats. 2002, Ch. 601, Sec. 5. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 25421.)



25414

Annually at the conclusion of each fiscal year, but not later than October 31, each eligible institution that has received an allocation pursuant to this chapter shall compute the cost of energy saved as a result of implementing a project funded by the allocation. The cost shall be calculated in a manner prescribed by the commission.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 11, Sec. 11. Effective July 28, 2009. Repealed as of January 1, 2018, pursuant to Section 25421.)



25415

(a) Each eligible institution to which an allocation has been made under this chapter shall repay the principal amount of the allocation, plus interest, in not more than 40 equal semiannual payments, as determined by the commission. Loan repayments shall be made in accordance with a schedule established by the commission. The repayment period may not exceed the life of the equipment, as determined by the commission or the lease term of the building in which the energy conservation measures will be installed.

(b) Notwithstanding any other law, the commission shall, unless it determines that the purposes of this chapter would be better served by establishing an alternative interest rate schedule, periodically set interest rates on the loans based on surveys of existing financial markets and may authorize no-interest loans.

(c) The governing body of each eligible institution shall annually budget an amount at least sufficient to make the semiannual payments required in this section. The amount shall not be raised by the levy of additional taxes but shall instead be obtained by a savings in energy costs or other sources.

(Amended by Stats. 2013, Ch. 29, Sec. 3. Effective June 27, 2013. Repealed as of January 1, 2018, pursuant to Section 25421.)



25416

(a) The State Energy Conservation Assistance Account is hereby created in the General Fund. Notwithstanding Section 13340 of the Government Code, the account is continuously appropriated to the commission without regard to fiscal year.

(b) The money in the account shall consist of all moneys authorized or required to be deposited in the account by the Legislature and all moneys received by the commission pursuant to Sections 25414 and 25415.

(c) The moneys in the account shall be disbursed by the Controller for the purposes of this chapter as authorized by the commission.

(d) The commission may contract and provide grants for services to be performed for eligible institutions. Services may include, but are not limited to, feasibility analysis, project design, field assistance, and operation and training. The amount expended for those services shall not exceed 10 percent of the unencumbered balance of the account as determined by the commission on July 1 of each year.

(e) The commission may make grants to eligible institutions for innovative projects and programs. Except as provided in subdivision (d), the amount expended for grants shall not exceed 5 percent of the annual unencumbered balance in the account as determined by the commission on July 1 of each fiscal year.

(f) The commission may charge a fee for the services provided under subdivision (d).

(g) Notwithstanding any other law, the Controller may use the State Energy Conservation Assistance Account for loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code.

(h) (1) A subaccount is hereby created within the State Energy Conservation Assistance Account to track the award and repayment of loans, including principal, interest, and interest earnings on or accruing to the subaccount, made with moneys transferred to the account from the Greenhouse Gas Reduction Fund, created pursuant to Section 16428.8 of the Government Code. Notwithstanding Section 13340 of the Government Code, the subaccount is hereby continuously appropriated to the commission without regard to fiscal year.

(2) Moneys deposited in the subaccount may be used for loans only for projects in buildings owned and operated by a state agency or entity, including, without limitation, the University of California and California State University.

(3) Notwithstanding Section 39718 of the Health and Safety Code, a repayment of a loan made pursuant to this chapter with moneys transferred from the Greenhouse Gas Reduction Fund shall be deposited in the subaccount and shall be available for a loan made to an entity eligible for these moneys pursuant to this subdivision.

(Amended by Stats. 2014, Ch. 664, Sec. 5. Effective September 27, 2014. Repealed as of January 1, 2018, pursuant to Section 25421.)



25417

(a) An allocation made pursuant to this chapter shall be used for the purposes specified in an approved application.

(b) In the event that the commission determines that an allocation has been expended for purposes other than those specified in an approved application, it shall immediately request the return of the full amount of the allocation. The eligible institution shall immediately comply with such request.

(Added by Stats. 1979, Ch. 1124. Repealed as of January 1, 2018, pursuant to Section 25421.)



25417.5

(a) In furtherance of the purposes of the commission as set forth in this chapter, the commission has the power and authority to do all of the following:

(1) Borrow money, for the purpose of obtaining funds to make loans pursuant to this chapter, from the California Economic Development Financing Authority, the California Infrastructure and Economic Development Bank, and the California Consumer Power and Conservation Financing Authority from the proceeds of revenue bonds issued by any of those agencies.

(2) Pledge, to provide collateral in connection with the borrowing of money pursuant to paragraph (1), loans made pursuant to this chapter or Chapter 5.4 (commencing with Section 25440), or the principal and interest payments on loans made pursuant to this chapter or Chapter 5.4 (commencing with Section 25440).

(3) Sell loans made pursuant to this chapter or Chapter 5.4 (commencing with Section 25440), at prices determined in the sole discretion of the commission, to the California Economic Development Financing Authority, the California Infrastructure and Economic Development Bank, and the California Consumer Power and Conservation Financing Authority to raise funds to enable the commission to make loans to eligible institutions.

(4) Enter into loan agreements or other contracts necessary or appropriate in connection with the pledge or sale of loans pursuant to paragraph (2) or (3), or the borrowing of money as provided in paragraph (1), containing any provisions that may be required by the California Economic Development Financing Authority, the California Infrastructure and Economic Development Bank, or the California Consumer Power and Conservation Financing Authority as conditions of issuing bonds to fund loans to, or the purchase of loans from, the commission.

(b) In connection with the pledging of loans, or of the principal and interest payment on loans, pursuant to paragraph (2) of subdivision (a), the commission may enter into pledge agreements setting forth the terms and conditions pursuant to which the commission is pledging loans or the principal and interest payment on loans, and may also agree to have the loans held by bond trustees or by independent collateral or escrow agents and to direct that payments received on those loans be paid to those trustee, collateral, or escrow agents.

(c) The commission may employ financial consultants, legal advisers, accountants, and other service providers, as may be necessary in its judgment, in connection with activities pursuant to this chapter.

(d) Notwithstanding any other provision of law, this chapter provides a complete, separate, additional, and alternative method for implementing the measures authorized by this chapter, including the authority of the eligible institutions or local jurisdictions to have borrowed and to borrow in the future pursuant to loans made pursuant to this chapter or Chapter 5.4 (commencing with Section 25440), and is supplemental and additional to powers conferred by other laws.

(Amended by Stats. 2002, Ch. 601, Sec. 8. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 25421.)



25418

The Department of Finance, at its discretion, may audit the expenditure of any allocation made pursuant to this chapter or the computation of any payment made pursuant to Section 25415.

(Added by Stats. 1979, Ch. 1124. Repealed as of January 1, 2018, pursuant to Section 25421.)



25419

In addition to the powers specifically granted to the commission by the other provisions of this chapter, the commission shall have the following powers:

(a) To establish qualifications and priorities, consistent with the objectives of this chapter, for making allocations.

(b) To establish such procedures and policies as may be necessary for the administration of this chapter.

(Added by Stats. 1979, Ch. 1124. Repealed as of January 1, 2018, pursuant to Section 25421.)



25420

The commission may expend from the State Energy Conservation Assistance Account an amount to pay for the actual administrative costs incurred by the commission pursuant to this chapter. The amount shall not exceed 5 percent of the annual unencumbered balance in the account as determined by the commission on July 1 of each fiscal year, to be used to defray costs incurred by the commission for allocations made by the commission pursuant to this chapter.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 11, Sec. 14. Effective July 28, 2009. Repealed as of January 1, 2018, pursuant to Section 25421.)



25421

(a) Except as provided in subdivision (b), this chapter shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, which is enacted before January 1, 2018, deletes or extends that date.

(b) Except as specified in subdivisions (c) and (d), all loans outstanding as of January 1, 2018, shall continue to be repaid on a semiannual basis, as specified in Section 25415, until paid in full. All unexpended funds in the State Energy Conservation Assistance Account on January 1, 2018, and thereafter shall revert to the General Fund.

(c) To the extent required under applicable bond obligations, unexpended funds from the proceeds of bonds sold pursuant to Section 25417.5 that remain in the State Energy Conservation Assistance Account on January 1, 2018, shall remain in the account. These funds shall be expended pursuant to the applicable requirements for bond proceeds. Once all applicable bond obligations have been satisfied, unexpended funds shall revert to the General Fund.

(d) Unexpended funds from the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5) remaining in the State Energy Conservation Assistance Account on January 1, 2018, shall revert to the Federal Trust Fund.

(Amended by Stats. 2012, Ch. 615, Sec. 4. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. Note: Repeal affects Chapter 5.2, comprising Sections 25410 to 25422.)



25422

(a) Federal funds available to the commission pursuant to Chapter 5.6 (commencing with Section 25460) may be used by the commission to augment funding for grants and loans pursuant to this chapter. Any federal funds used for loans shall, when repaid, be deposited into the Energy Conservation Assistance Account and used to make additional loans pursuant to this chapter.

(b) A separate subaccount shall be established within the Energy Conservation Assistance Account to track the award and repayment of loans from federal funds, including any interest earnings, in accordance with the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5).

(Added by Stats. 2009, 4th Ex. Sess., Ch. 11, Sec. 15. Effective July 28, 2009. Repealed as of January 1, 2018, pursuant to Section 25421.)






CHAPTER 5.3. Energy Conservation Act of 2001

ARTICLE 1. General Provisions

25425

This chapter shall be known, and may be cited, as the Energy Conservation Act of 2001.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 8, Sec. 5. Effective April 12, 2001.)



25426

As used in this article, the following terms have the following meanings:

(a) Commercial refrigeration means a refrigerator that is not a federally regulated consumer product.

(b) Energy-efficient model means any appliance that meets the efficiency standards of the United States Department of Energy that are effective on and after July 1, 2001, and, if applicable, products certified as energy efficient zone heating products by the State Energy Resources Conservation and Development Commission.

(c) Small business means any small business as defined in paragraph (1) of subdivision (d) of Section 14837 of the Government Code.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 8, Sec. 5. Effective April 12, 2001.)






ARTICLE 2. Loans and Grants for Construction and Retrofit Projects

25433

It is the intent of the Legislature to establish incentives in the form of grants and loans to low-income residents, small businesses, and residential property owners for constructing and retrofitting buildings to be more energy efficient by using design elements, including, but not limited to, energy-efficient siding, insulation, products certified as energy efficient zone heating products by the State Energy Resources Conservation and Development Commission, and double-paned windows.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 8, Sec. 5. Effective April 12, 2001.)



25433.5

(a) In consultation with the Public Utilities Commission, the commission shall do both of the following for the purpose of full or partial funding of an eligible construction or retrofit project:

(1) Establish a grant program to provide financial assistance to eligible low-income individuals.

(2) Establish a 2-percent interest per annum loan program to provide financial assistance to a small business owner, residential property owner, or individual who is not eligible for a grant pursuant to paragraph (1). The loans shall be available to a small business owner who has a gross annual income that does not exceed one hundred thousand dollars ($100,000) or to an individual or residential property owner who has a gross annual household income that does not exceed one hundred thousand dollars ($100,000).

(b) (1) The commission shall use the design guidelines adopted pursuant to paragraph (2) of subdivision (f) of Section 14 of the act that added this section as standards to determine eligible energy-efficiency projects.

(2) The award of a grant pursuant to this section is subject to appeal to the commission upon a showing that the commission applied factors, other than those adopted by the commission, in making the award.

(3) The grant or loan recipient shall commit to using the grant or loan for the purpose for which the grant or loan was awarded.

(4) Any action taken by an applicant to apply for, or to become or remain eligible to receive, a grant award, including satisfying conditions specified by the commission, does not constitute the rendering of goods, services, or a direct benefit to the commission.

(5) The amount of any grant awarded pursuant to this article to a low-income individual does not constitute income for purposes of calculating the recipient s gross income for the tax year during which the grant is received.

(Amended by Stats. 2001, 2nd Ex. Sess., Ch. 9, Sec. 2. Effective August 8, 2002.)



25434

The commission may contract with one or more business entities capable of supplying or providing goods or services necessary for the commission to carry out the responsibilities for the programs conducted pursuant to this article, and shall contract with one or more business entities to evaluate the effectiveness of the programs implemented pursuant to subdivision (a) of Section 25433.5. The commission may select an entity on a sole source basis for one or both of those purposes if the cost to the state will be reasonable and the commission determines that it is in the best interest of the state.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 8, Sec. 5. Effective April 12, 2001.)



25434.5

As used in this article, the following terms have the following meanings:

(a) Eligible construction or retrofit project means a project for making improvements to a home or building in existence on the effective date of the act adding this section, through an addition, alteration, or repair, which effectively increases the energy efficiency or reduces the energy consumption of the home or building as specified by the commission s guidelines under paragraph (2) of subdivision (f) of Section 14 of the act that added this section. The improvements shall be deemed to be cost-effective.

(b) Low income means an individual with a gross annual income equal to or less than 200 percent of the federal poverty level.

(c) Small business means any small business as defined in paragraph (1) of subdivision (d) of Section 14837 of the Government Code.

(Amended by Stats. 2001, 2nd Ex. Sess., Ch. 9, Sec. 3. Effective August 8, 2002.)






ARTICLE 3. Small Business Energy Efficient Refrigeration Loan Program

25435

The commission shall administer the Small Business Energy Efficient Refrigeration Loan Program, as provided for in Section 25436.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 8, Sec. 5. Effective April 12, 2001.)



25436

(a) Within 45 days of the effective date of this chapter, the commission shall implement a Small Business Energy Efficient Refrigeration Loan Program for qualifying small businesses to purchase and install energy efficient refrigeration equipment.

(b) The program shall offer loans at 3 percent interest on terms that will ensure the small business owner will repay the loan over time in accordance with terms established by the Energy Commission, but in no event may the term exceed the useful life of the purchase.

(c) The commission may enter into agreements with lending institutions and qualifying vendors to facilitate making and administering loans. Any loan made by the commission for the purchase of equipment shall be secured against the equipment purchased.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 8, Sec. 5. Effective April 12, 2001.)









CHAPTER 5.4. Local Jurisdiction Energy Assistance

ARTICLE 1. General Provisions

25440

The Legislature finds and declares all of the following:

(a) Energy costs account for a growing and substantial portion of the operating expenses for local governments, and other local jurisdictions in California.

(b) Substantial reductions in local jurisdiction energy costs can be realized through the utilization of energy conservation, management, and development techniques.

(c) Provision of financial assistance to local jurisdictions to reduce energy costs is consistent with the guidelines for using federal petroleum violation escrow funds which provide compensation to energy users who were overcharged by oil companies that violated federal oil price control regulations.

(Added by Stats. 1986, Ch. 1343, Sec. 1. Repealed as of January 1, 2016, pursuant to Section 25449.4.)



25440.5

Local jurisdiction means any city, county, or regional planning agency, or any combination thereof formed for the joint exercise of any power.

(Added by Stats. 1986, Ch. 1343, Sec. 1. Repealed as of January 1, 2016, pursuant to Section 25449.4.)






ARTICLE 2. Training and Management Assistance

25441

The commission shall provide financial assistance to local jurisdictions for the purpose of providing staff training and support services, including, but not limited to, planning design, permitting, energy conservation, comprehensive energy management, project evaluation, and development of alternative energy resources.

(Amended by Stats. 2002, Ch. 601, Sec. 9. Effective January 1, 2003. Repealed as of January 1, 2016, pursuant to Section 25449.4.)






ARTICLE 3. Energy Project Assistance

25442

The commission shall provide loans to local jurisdictions for all of the following purposes:

(a) Purchase, maintenance, and evaluation of energy efficient equipment for existing and new facilities, including, but not limited to, equipment related to lights, motors, pumps, water and wastewater systems, boilers, heating, and air conditioning.

(b) Purchase, maintenance, and evaluation of small power production systems, including, but not limited to, wind, cogeneration, photovoltaics, geothermal, and hydroelectric systems.

(c) Improve the operating efficiency of existing local transportation systems.

(Added by Stats. 1986, Ch. 1343, Sec. 1. Repealed as of January 1, 2016, pursuant to Section 25449.4.)



25442.5

The commission may award financial assistance for project audits, feasibility studies, engineering and design, and legal and financial analysis related to the purposes of Section 25442.

(Added by Stats. 1986, Ch. 1343, Sec. 1. Repealed as of January 1, 2016, pursuant to Section 25449.4.)



25442.7

(a) Loans under this article may not exceed five million dollars ($5,000,000) for any one local jurisdiction unless the commission determines, by unanimous vote, that the public interest and objectives of this chapter would be better served at a higher loan amount.

(b) Loan repayments shall be made in accordance with a schedule established by the commission. Repayment of loans shall be made in full unless the commission determines, by unanimous vote, that the public interest and objectives of this chapter would be better served by negotiating a reduced loan repayment for a project that fails to meet the technical or financial performance criteria through no fault of the local jurisdiction.

(Amended by Stats. 2002, Ch. 601, Sec. 11. Effective January 1, 2003. Repealed as of January 1, 2016, pursuant to Section 25449.4.)



25442.8

The commission shall take steps to solicit loan applications to do all of the following:

(a) Encourage an equitable distribution of loans statewide.

(b) Award loans in regions with high summer peak loads, with high heating costs, or that have electrical or natural gas system distribution.

(c) Place an emphasis on offering these loans in disadvantaged communities.

(Added by Stats. 2012, Ch. 615, Sec. 5. Effective January 1, 2013. Repealed as of January 1, 2016, pursuant to Section 25449.4.)



25443

(a) Principal and interest payments on loans under this article shall be returned to the commission and shall be used to make additional loans to local jurisdictions pursuant to Section 25442 or to provide financial assistance to local jurisdictions pursuant to Section 25441.

(b) Notwithstanding any other provision of law, the commission shall, unless it determines that the purposes of this chapter would be better served by establishing an alternative interest rate schedule, periodically set interest rates on the loans based on surveys of existing financial markets and at rates not less than 1 percent per annum.

(Amended by Stats. 2012, Ch. 615, Sec. 6. Effective January 1, 2013. Repealed as of January 1, 2016, pursuant to Section 25449.4.)



25443.5

(a) In furtherance of the purposes of the commission as set forth in this chapter, the commission has the power and authority to do all of the following:

(1) Borrow money, for the purpose of obtaining funds to make loans pursuant to this chapter, from the California Economic Development Financing Authority, the California Infrastructure and Economic Development Bank, and the California Consumer Power and Conservation Financing Authority from the proceeds of revenue bonds issued by any of those agencies.

(2) Pledge, to provide collateral in connection with the borrowing of money pursuant to paragraph (1), loans made pursuant to this chapter or Chapter 5.2 (commencing with Section 25410), or the principal and interest payments on loans made pursuant to this chapter or Chapter 5.2 (commencing with Section 25410).

(3) Sell loans made pursuant to this chapter or Chapter 5.2 (commencing with Section 25410), at prices determined in the sole discretion of the commission, to the California Economic Development Financing Authority, the California Infrastructure and Economic Development Bank, and the California Consumer Power and Conservation Financing Authority to raise funds to enable the commission to make loans to eligible institutions.

(4) Enter into loan agreements or other contracts necessary or appropriate in connection with the pledge or sale of loans pursuant to paragraph (2) or (3), or the borrowing of money as provided in paragraph (1), containing any provisions that may be required by the California Economic Development Financing Authority, the California Infrastructure and Economic Development Bank, or the California Consumer Power and Conservation Financing Authority as conditions of issuing bonds to fund loans to, or the purchase of loans from, the commission.

(b) In connection with the pledging of loans, or of the principal and interest payment on loans, pursuant to paragraph (2) of subdivision (a), the commission may enter into pledge agreements setting forth the terms and conditions pursuant to which the commission is pledging loans or the principal and interest payment on loans, and may also agree to have the loans held by bond trustees or by independent collateral or escrow agents and to direct that payments received on those loans be paid to those trustee, collateral, or escrow agents.

(c) The commission may employ financial consultants, legal advisers, accountants, and other service providers, as may be necessary in its judgment, in connection with activities pursuant to this chapter.

(d) Notwithstanding any other provision of law, this chapter provides a complete, separate, additional, and alternative method for implementing the measures authorized by this chapter, including the authority of the eligible institutions or local jurisdictions to have borrowed and to borrow in the future pursuant to loans made pursuant to this chapter or Chapter 5.2 (commencing with Section 25410), and is supplemental and additional to powers conferred by other laws.

(Amended by Stats. 2002, Ch. 601, Sec. 12. Effective January 1, 2003. Repealed as of January 1, 2016, pursuant to Section 25449.4.)






ARTICLE 4. Program Design and Advisory Committee

25445

The commission shall design a local jurisdiction energy assistance program for the purpose of providing financial assistance under Article 2 (commencing with Section 25441) and providing loans under Article 3 (commencing with Section 25442). A local jurisdiction s energy assistance program shall be funded through the commission s existing local government assistance programs, except that if a project is not eligible for funding under an existing program, the commission may fund the project under this chapter.

(Amended by Stats. 2002, Ch. 601, Sec. 13. Effective January 1, 2003. Repealed as of January 1, 2016, pursuant to Section 25449.4.)



25446

Loans made pursuant to this program shall, at a minimum, be evaluated on both of the following factors:

(a) Project feasibility.

(b) Energy savings or energy production potential sufficient to repay the loan in accordance with Section 25442.

(Amended by Stats. 2002, Ch. 601, Sec. 14. Effective January 1, 2003. Repealed as of January 1, 2016, pursuant to Section 25449.4.)






ARTICLE 5. Energy Saving Transportation Program

25448

The Department of Transportation shall award financial assistance to local jurisdictions for the purposes of providing technical assistance and equipment to improve traffic flow efficiency through optimized traffic signal timing and operations.

(Added by Stats. 1986, Ch. 1343, Sec. 1. Repealed as of January 1, 2016, pursuant to Section 25449.4.)



25448.1

Financial assistance provided under this article may not exceed 75 percent of the cost of carrying out the activity, unless the department determines that the public interest and objectives of this chapter would be better served at a higher level of state funding.

(Added by Stats. 1986, Ch. 1343, Sec. 1. Repealed as of January 1, 2016, pursuant to Section 25449.4.)






ARTICLE 6. Miscellaneous

25449

The commission shall enter into an agreement with the Regents of the University of California, the Trustees of the California State University, and the Board of Governors of the California Community Colleges for the expenditure of petroleum violation escrow funds to supplement, and not supplant, other available funds to improve energy efficiency at state-supported universities and colleges under their respective jurisdictions by funding projects involving any of the following:

(a) Data collection.

(b) Establishment of operations and maintenance standards.

(c) Staff training.

(d) Ongoing energy equipment maintenance.

(e) Projects involving heating, ventilation, air conditioning, and lighting equipment.

(Added by Stats. 1986, Ch. 1343, Sec. 1. Repealed as of January 1, 2016, pursuant to Section 25449.4.)



25449.1

The commission shall enter into an agreement with the State Department of Education to expend petroleum violation escrow funds to supplement, and not supplant, other available funds in order to provide loans to school districts to purchase, maintain, and evaluate energy efficient equipment and small power production systems.

(Amended by Stats. 2002, Ch. 601, Sec. 16. Effective January 1, 2003. Repealed as of January 1, 2016, pursuant to Section 25449.4.)



25449.2

Not later than three years after the imposition of any fees pursuant to this chapter, the commission shall report to the Legislature in the biennial energy conservation report required by Section 25401.1, on the effect of those fees on alternative public and private financing for public sector programs.

(Added by Stats. 1994, Ch. 553, Sec. 8. Effective January 1, 1995. Repealed as of January 1, 2016, pursuant to Section 25449.4.)



25449.3

(a) The Local Jurisdiction Energy Assistance Account is hereby created in the General Fund. All money appropriated for purposes of this chapter and all money received from local jurisdictions from loan repayments shall be deposited in the account and disbursed by the Controller as authorized by the commission.

(b) The commission may charge a fee for the services provided under this chapter.

(c) The commission may contract for services to be performed by eligible institutions, as defined in subdivision (c) of Section 25411. Those services may include, but are not limited to, performance of a feasibility analysis, and providing project design, field evaluation, and operation and training assistance. The amount expended for contract services may not exceed 10 percent of the annual scheduled loan repayment to the Local Jurisdiction Energy Assistance Account, as determined by the commission not later than July 1 of each fiscal year.

(Amended by Stats. 2002, Ch. 601, Sec. 17. Effective January 1, 2003. Repealed as of January 1, 2016, pursuant to Section 25449.4.)



25449.4

(a) Except as provided in subdivision (b), this chapter shall remain in effect until January 1, 2016, and as of that date is repealed, unless a later enacted statute which is enacted before January 1, 2016, deletes or extends that date.

(b) All loans outstanding as of January 1, 2016, shall continue to be repaid in accordance with a schedule established by the commission pursuant to Section 25442.7, until paid in full. All unexpended funds in the Local Jurisdiction Energy Assistance Account on January 1, 2016, and thereafter, except to the extent that those funds are encumbered pursuant to Section 25443.5, shall be deposited in the Petroleum Violation Escrow Account and be available for the purposes for which federal oil overcharge funds are available pursuant to court judgment or federal agency order.

(Amended by Stats. 2012, Ch. 615, Sec. 7. Effective January 1, 2013. Repealed as of January 1, 2016, as prescribed by its own provisions. Note: Repeal affects Chapter 5.4, commencing with Section 25440.)









CHAPTER 5.5. Energy Efficiency and Conservation Block Grants

25450

(a) The Legislature finds and declares all of the following:

(1) The cost of energy in California is increasing and creating greater demands on local governments operating budgets.

(2) The 110th Congress enacted the Energy Independence and Security Act of 2007 (42 U.S.C. Sec. 17001 et seq.) that provides energy efficiency and conservation block grants to eligible entities, including states, to reduce fossil fuel emissions, improve energy efficiency, and reduce overall energy use.

(3) Section 545(c)(1)(A) of the Energy Independence and Security Act of 2007 (42 U.S.C. Sec. 17155(c)(1)(A)) mandates that states receiving block grants under the act use not less than 60 percent of the grant amount to provide subgrants to local governments that are not eligible entities for the purposes of the act.

(4) The 111th Congress enacted the American Recovery and Reinvestment Act of 2009 (Public Law 111-5) that appropriates funds for energy efficiency and conservation, water conservation, home weatherization, green workforce development, and renewable energy.

(b) It is the intent of the Legislature to fully implement the requirements for, and achieve the purposes of, the energy and conservation block grants provided pursuant to the Energy Independence and Security Act of 2007 and the American Recovery and Reinvestment Act of 2009 (Public Law 111-5), in the most expedient manner possible, and that the funds allocated to the state pursuant to those acts be administered by the commission. Moreover, to the extent possible without causing undue delay, the commission shall look to the Energy Independence and Security Act of 2007 and the American Recovery and Reinvestment Act of 2009 programs and make policy decisions that leverage and maximize the use of these dollars, including, but not limited to, the areas of energy efficiency, renewable energy, water efficiency, weatherization, and green workforce development.

(c) It is the intent of the Legislature to strive to maximize the opportunity to allocate funds toward the most cost-effective energy efficiency projects, and when allocating funds toward administration, the commission should use the allowable administrative expenses specified in Section 545(c)(4) of the Energy Independence and Security Act of 2007 (42 U.S.C. Sec. 17155(c)(4)) as a ceiling and improve efficiencies to allocate less than the allowable amount.

(Amended by Stats. 2009, Ch. 227, Sec. 2. Effective January 1, 2010.)



25450.1

The commission shall administer the funds allocated to and received by the state pursuant to the Energy Independence and Security Act of 2007 (42 U.S.C. Sec. 17001 et seq.) and the American Recovery and Reinvestment Act of 2009 (Public Law 111-5) for the Energy Efficiency and Conservation Block Grant Program established pursuant to Section 542 of the Energy Independence and Security Act of 2007 (42 U.S.C. Sec. 17152), and may use the federal funds to award contracts, grants, and loans as expeditiously as possible consistent with those acts.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 11, Sec. 17. Effective July 28, 2009.)



25450.2

(a) Not less than 60 percent of the funds received pursuant to Section 25450.1 shall be used to provide cost-effective energy efficiency, climate change planning, and conservation grants to cities with a population of less than 35,000 and counties with a population of less than 200,000, and be prioritized based on cost-effective energy efficiency. However, this population requirement does not apply to funds received pursuant to the American Recovery and Reinvestment Act of 2009 (Public Law 111-5).

(b) The remaining funds received pursuant to Section 25450.1 shall be used to provide cost-effective energy efficiency and conservation contracts, grants, and loans to eligible entities consistent with the Energy Independence and Security Act of 2007 (42 U.S.C. Sec. 17001 et seq.) and the American Recovery and Reinvestment Act of 2009 (Public Law 111-5) that govern or fund the Energy Efficiency and Conservation Block Grant program and be prioritized based on cost-effective energy efficiency.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 11, Sec. 18. Effective July 28, 2009.)



25450.3

The commission shall not exceed the amount specified in Section 545(c)(4) of the Energy Independence and Security Act of 2007 (42 U.S.C. Sec. 17155(c)(4)) for administrative expenses, which include, but are not limited to, reporting, recordkeeping, and evaluation activities required by the Energy Independence and Security Act of 2007 (42 U.S.C. Section 17001 et seq.), the American Recovery and Reinvestment Act of 2009 (Public Law 111-5), and implementing regulations and guidelines, that govern or fund the Energy Efficiency and Conservation Block Grant Program, and the combined administration program costs, indirect costs, overhead, and costs associated with the Statewide Cost Allocation Plan.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 11, Sec. 19. Effective July 28, 2009.)



25450.4

The commission may award contracts, grants, and loans pursuant to this chapter, unless otherwise prohibited by the Energy Independence and Security Act of 2007 (42 U.S.C. Sec. 17001 et seq.), the American Recovery and Reinvestment Act of 2009 (Public Law 111-5), implementing regulations and guidelines.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 11, Sec. 20. Effective July 28, 2009.)



25450.5

(a) The commission may adopt guidelines governing the award, eligibility, and administration of funding pursuant to the American Recovery and Reinvestment Act of 2009 (Public Law 111-5) at a publicly noticed meeting offering all interested parties an opportunity to comment. The commission shall provide written public notice of not less than 30 days for the initial adoption of guidelines. Substantive changes to the guidelines shall not be adopted without 15-day written notice to the public. Notwithstanding any other provision of law, any guidelines adopted pursuant to this chapter shall be exempt from the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) Grants and loans made pursuant to this chapter are subject to appeal to the commission upon a showing that factors other than those described in the guidelines adopted by the commission were applied in making the awards and payments.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 11, Sec. 21. Effective July 28, 2009.)






CHAPTER 5.6. Federal Funding of Energy-Related Projects and State Energy Programs

25460

(a) The Legislature finds and declares that the 111th Congress enacted the American Recovery and Reinvestment Act of 2009 (Public Law 111-5) that appropriates funds for various energy programs administered by the commission.

(b) It is the intent of the Legislature that the commission should have the authority to award contracts, grants, and loans from funds received pursuant to the American Recovery and Reinvestment Act of 2009 and to make the awards as expeditiously as possible.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 11, Sec. 22. Effective July 28, 2009.)



25461

(a) Except as provided in Chapter 5.5 (commencing with Section 25450), the commission shall administer federal funds allocated to, and received by, the state for energy-related projects pursuant to the American Recovery and Reinvestment Act of 2009 (Public Law 111-5) or federal acts related to the American Recovery and Reinvestment Act of 2009.

(b) Unless otherwise prohibited by the American Recovery and Reinvestment Act of 2009 (Public Law 111-5) or subsequent federal acts related to the American Recovery and Reinvestment Act of 2009, the commission may use the federal funds to award contracts, grants, and loans, including loan guarantees, loan loss reserves, and credit enhancements, for energy efficiency, energy conservation, renewable energy, and other energy-related projects and activities authorized by the American Recovery and Reinvestment Act of 2009 or subsequent federal acts related to the American Recovery and Reinvestment Act of 2009.

(Amended by Stats. 2010, Ch. 718, Sec. 17. Effective October 19, 2010.)



25462

(a) The commission may adopt guidelines governing the award, eligibility, and administration of funding pursuant to this chapter at a publicly noticed meeting offering all interested parties an opportunity to comment. The commission shall provide written public notice of not less than 30 days for the initial adoption of guidelines. Substantive changes to the guidelines shall not be adopted without 15-day written notice to the public. Notwithstanding any other provision of law, any guidelines adopted pursuant to this chapter shall be exempt from the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) Grants and loans made pursuant to this chapter are subject to appeal to the commission upon a showing that factors other than those described in the guidelines adopted by the commission were applied in making the awards and payments.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 11, Sec. 22. Effective July 28, 2009.)



25463

(a) Notwithstanding any other provision of this division, federal funds available to the commission pursuant to this chapter may be used by the commission to augment funding for any programs or measures authorized by this division unless otherwise prohibited by the American Recovery and Reinvestment Act of 2009 (Public Law 111-5). The commission may administer any funds used to augment other programs using the procedures of the augmented program consistent with applicable federal law.

(b) This section shall be liberally construed to maximize the commission s ability to utilize and award federal funds expeditiously and in accordance with the American Recovery and Reinvestment Act of 2009 or federal acts related to the American Recovery and Reinvestment Act of 2009.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 11, Sec. 22. Effective July 28, 2009.)



25464

(a) For purposes of this section, the following definitions apply:

(1) Fund means the Clean and Renewable Energy Business Financing Revolving Loan Fund.

(2) Program means the Clean and Renewable Energy Business Financing Revolving Loan Program.

(b) (1) The commission may use federal funds available pursuant to this chapter to implement the Clean and Renewable Energy Business Financing Revolving Loan Program to provide low interest loans to California clean and renewable energy manufacturing businesses.

(2) The commission may use other funding sources to leverage loans awarded under the program.

(c) The commission may work directly with the Governor s Office of Business and Economic Development, the Treasurer, or any other state agency, board, commission, or authority to implement and administer the program, and may contract for private services as needed to implement the program.

(d) The commission may collect an application fee from applicants applying for funding under the program to help offset the costs of administering the program.

(e) (1) The Clean and Renewable Energy Business Financing Revolving Loan Fund is hereby established in the State Treasury to implement the program. The commission is authorized to administer the fund for this purpose. Notwithstanding Section 13340 of the Government Code, the money in the fund is continuously appropriated to the commission, without regard to fiscal years, to implement the program.

(2) Upon direction by the commission, the Controller shall create any accounts or subaccounts within the fund that the commission determines are necessary to facilitate management of the fund.

(3) The Controller shall disburse and receive moneys in the fund for purposes of the program and as authorized by the commission.

(4) All loans and repayments of loans made pursuant to this section, including interest payments, penalty payments, and all interest earning on or accruing to any moneys in the fund, shall be deposited in the fund and shall be available for the purposes of this section.

(5) The commission may expend up to 5 percent of moneys in the fund for its administrative costs to implement the program.

(f) Federal funds available to the commission pursuant to this chapter shall be transferred to the fund in the loan amounts when loans are awarded under the program by the commission.

(Amended by Stats. 2013, Ch. 353, Sec. 123. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)






CHAPTER 5.7. Energy Efficient State Property Revolving Fund and Energy Efficiency Retrofit State Revolving Fund

25470

As used in this chapter:

(a) Act means the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5).

(b) Allocation means a loan of funds by the Department of General Services pursuant to the procedures specified in this chapter.

(c) Building means any existing structure that includes a heating or cooling system, or both. Additions to an existing building shall be considered part of that building rather than a separate building.

(d) Department means the Department of General Services.

(e) Energy audit means a determination of the energy consumption characteristics of a building that does all of the following:

(1) Identifies the type, size, and energy use level of the building and the major energy using systems of the building.

(2) Determines appropriate energy conservation maintenance and operating procedures.

(3) Indicates the need, if any, for the acquisition and installation of energy conservation measures.

(f) Energy conservation maintenance and operating procedure means a modification or modifications in the maintenance and operations of a building, and any installations therein, based on the use time schedule of the building that are designed to reduce energy consumption in the building and that require no significant expenditure of funds.

(g) Energy conservation measure means an installation or modification of an installation in a building that is primarily intended to reduce energy consumption or allow the use of a more cost-effective energy source.

(h) Energy conservation project means an undertaking to acquire and to install one or more energy conservation measures in a building, and technical assistance in connection with that undertaking.

(i) Fund means the Energy Efficient State Property Revolving Fund or the Energy Efficiency Retrofit State Revolving Fund.

(j) Project means a purpose for which an allocation may be requested and made under this chapter. Those purposes shall include energy audits, energy conservation and operating procedures, and energy conservation measures in existing buildings, and energy conservation projects.

(k) State agency means a unit of state government, including any department, agency, board, or commission under the State of California.

(l) State-owned building means a building that is primarily occupied by offices or agencies of a unit of state government and includes those properties owned by the State of California.

(Amended by Stats. 2014, Ch. 36, Sec. 14. Effective June 20, 2014.)



25471

(a) There is hereby created in the State Treasury the Energy Efficient State Property Revolving Fund for the purpose of implementing this chapter. Notwithstanding Section 13340 of the Government Code, the money in this fund is continuously appropriated to the department, without regard to fiscal years, for loans for projects on state-owned buildings and facilities to achieve greater, long-term energy efficiency, energy conservation, and energy cost and use avoidance.

(b) The fund shall be administered by the department. The department may use other funding sources to leverage project loans.

(c) For the 2009 10 fiscal year, the sum of twenty-five million dollars ($25,000,000) shall be transferred into the Energy Efficient State Property Revolving Fund from money received by the commission pursuant to the act to be used for purposes of the federal State Energy Program.

(d) (1) For the 2011 12 and 2012 13 fiscal years, the commission may transfer up to fifty million dollars ($50,000,000), in total, as the commission determines to be appropriate, into the Energy Efficient State Property Revolving Fund from money received by the commission pursuant to the act to be used for the purposes of the federal State Energy Program.

(2) The commission shall provide written notice to the Controller on the amount and timing of the transfer of moneys into the fund.

(3) Subject to the limitations of paragraph (1), the commission may make multiple transfers to allow for reallocating available funds from project cancellations and project savings.

(4) Notwithstanding Section 9795 of the Government Code, the commission shall notify, in writing, the Joint Legislative Budget Committee when a transfer is made pursuant to this subdivision.

(e) The Controller shall disburse moneys in the fund for the purposes of this chapter, as authorized by the department.

(f) Moneys in the fund, including all interest earnings, shall be clearly delineated and distinctly accounted for in accordance with the requirements of the act.

(Amended by Stats. 2011, Ch. 488, Sec. 1. Effective January 1, 2012.)



25471.5

There is hereby established in the State Treasury the Energy Efficiency Retrofit State Revolving Fund for the purposes of implementing this chapter. Notwithstanding Section 13340 of the Government Code, moneys in the Energy Efficiency Retrofit State Revolving Fund are continuously appropriated to the department without regard to fiscal years for loans for projects in or on state-owned buildings and facilities to implement energy efficiency retrofit projects and to utilize renewable energy technology to achieve energy efficiency, reduce emissions of greenhouse gases, and reduce grid-based electricity purchases.

(Added by Stats. 2014, Ch. 36, Sec. 15. Effective June 20, 2014.)



25472

(a) The department, in consultation with the commission, shall establish a process by which projects are identified and funding is allocated.

(b) The department shall use money in the fund for projects that will improve long-term energy efficiency and increase energy use savings.

(c) The department shall comply with the requirements of the act and implementing guidelines of the commission, including, but not limited to, performance metrics, data collection, and reporting. All projects shall be consistent with these requirements and guidelines.

(d) Funding prioritization shall be granted to those projects that are cost effective and will yield immediate and sustainable energy efficiency, energy conservation, energy use cost savings, and cost avoidance.

(e) The department shall fund allowable projects through a loan to the appropriate state agency or agencies occupying the building or facility for which the project will be performed.

(f) The department shall determine a reasonable loan repayment schedule that shall not exceed the life of the energy conservation measure equipment, as determined by the department, or the lease term of the building in which the energy conservation measure is installed.

(g) Maximum loan amounts shall be based on estimated energy cost savings that will allow state agencies to repay loan principal and interest within the maximum repayment term specified in this section.

(h) The department shall periodically set interest rates on the loans based on surveys of existing financial markets and at rates of not less than 1 percent per annum.

(i) Annual loan repayment amounts shall be structured so as to reflect the projected annualized energy cost avoidance estimated from the completed project. The department may utilize a direct billing methodology to recover loan repayments for completed projects.

(Amended by Stats. 2014, Ch. 36, Sec. 16. Effective June 20, 2014.)



25473

(a) On or before January 1, 2010, and annually thereafter, the department, in collaboration with the commission, shall submit to the Legislature s fiscal and appropriate policy committees a report that includes an initial list of projects identified and planned for the 2009 10 fiscal year, and for each fiscal year thereafter. The report also shall include the anticipated cost of each project, an analysis of the results of the methodology, and an estimate of energy savings to be achieved.

(b) On or before July 1, 2010, the department, in collaboration with the commission, shall submit to the Legislature an update to the January 1, 2010, report.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 11, Sec. 23. Effective July 28, 2009.)



25474

(a) Any repayment of loans made pursuant to this chapter from the Energy Efficient State Property Revolving Fund, including interest payments, and all interest earnings on or accruing to, any money resulting from the implementation of this chapter in the Energy Efficient State Property Revolving Fund, shall be deposited in that fund and shall be available for the purposes of this chapter.

(b) The department may recover costs of administering the projects and related costs through interest earnings up to 5 percent of the project loan amounts. Project costs can include energy efficiency improvements and costs associated with managing the project and administering the loan program, including all reporting requirements.

(Amended by Stats. 2014, Ch. 36, Sec. 17. Effective June 20, 2014.)



25474.5

(a) Notwithstanding Section 39718 of the Health and Safety Code, any repayment of loans made pursuant to this chapter from the Energy Efficiency Retrofit State Revolving Fund, including interest payments, and all interest earnings on or accruing to, any money resulting from the implementation of this chapter in the Energy Efficiency Retrofit State Revolving Fund, shall be deposited in that fund and shall be available for the purposes of this chapter.

(b) The department may recover costs of administering the projects and related costs through interest earnings up to 5 percent of the project loan amounts. Project costs can include energy efficiency improvements and costs associated with managing the project and administering the loan program, including all reporting requirements.

(Added by Stats. 2014, Ch. 36, Sec. 18. Effective June 20, 2014.)






CHAPTER 5.8. Energy Conservation in Transportation

25480

As used in this chapter, department means the Department of Transportation.

(Added by Stats. 1975, Ch. 686.)



25481

The Legislature hereby finds and declares that:

(a) Due to the projected rapid growth in demand for energy, coupled with the mounting difficulties in providing energy supplies, a continuing energy shortage exists, posing a significant danger to public health and welfare.

(b) The use of the automobile represents the single largest use of energy in this state and, therefore, the growing use of energy by automobiles is a major factor contributing to such shortage.

(c) Heavy automobile traffic in our major cities has resulted in serious problems of air pollution and traffic congestion.

(d) Increased ridesharing by commuters would aid in lowering air pollution levels, conserving energy, and reducing urban traffic congestion.

It is, therefore, the purpose of this chapter to provide incentives for the wider use of ridesharing by commuters in metropolitan areas.

(Amended by Stats. 1979, Ch. 290.)



25482

All state agencies shall provide assistance to their employees living in metropolitan areas in establishing carpools and locating potential carpool participants. The department shall be responsible for coordinating these efforts.

(Amended by Stats. 1980, Ch. 595, Sec. 3.)



25483

In order to perform its new function of promoting and assisting ridesharing, the department is authorized to establish ridesharing programs in metropolitan areas for public and private employees with funds made available for such purpose from any source. The ridesharing programs may be established and maintained entirely by the department or by the department in cooperation with public or private parties pursuant to contract.

(Amended by Stats. 1979, Ch. 290.)



25484

The ridesharing programs established by the department may include, but are not limited to, computer or manual matching systems, promotional efforts to encourage carpooling, vanpooling, buspooling, and flexible work hours, and preferential treatment on highways.

(Amended by Stats. 1979, Ch. 290.)



25485

The department shall develop programs and undertake any necessary construction to establish, for the use of carpool vehicles carrying at least three persons, preferential lanes on major freeways in metropolitan areas where the total benefits to the carpool vehicles will bear a reasonable relationship to the total adverse effects on the remaining vehicles, as established on the basis of an engineering study. The department shall also permit such carpool vehicles to have access to preferential bus lanes established on major freeways, unless congestion seriously impeding the travel of buses will result or will present a serious traffic hazard.

(Added by Stats. 1975, Ch. 686.)



25486

The department is encouraged to establish as soon as possible preferential lanes for the use of buses and three-passenger carpool vehicles in both directions on State Highway Route 10, the Santa Monica Freeway, at least from Centinela Avenue to Vermont Avenue in Los Angeles County. Due to the high-density traffic flow on such a highway, it is necessary that the department establish such preferential lanes as a pilot project so that data can be developed for implementation of similar projects in other areas of the state.

(Added by Stats. 1975, Ch. 686.)






CHAPTER 5.9. Energy Systems

ARTICLE 1. Definitions

25487

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1977, Ch. 773.)



25488

Title 24 Standards refers to the nonresidential building standards developed by the commission.

(Added by Stats. 1977, Ch. 773.)



25488.5

Building standard means a building standard as defined in Section 18909 of the Health and Safety Code which is adopted by the commission.

(Added by Stats. 1979, Ch. 1152.)



25489

Lifecycle cost means an estimate of the total cost of acquisition, operation, maintenance, and construction of any energy system within or related to a structure over the design life of the structure. Life cycle cost includes, but is not limited to, the cost of fuel, materials, machinery, ancillary devices, labor, service, replacement, and repairs.

(Added by Stats. 1977, Ch. 773.)



25491

Governmental agency means any public agency, including any agency of the state, each county, city, district, association of governments, and joint power agency.

(Added by Stats. 1977, Ch. 773.)



25492

Structure means any building which has more than 10,000 square feet of floor area and which has a heating, cooling, water heating, or lighting system which is designed to provide lighting and space conditioning more than 1,000 hours per year.

(Added by Stats. 1977, Ch. 773.)



25493

On or after January 1, 1979, no governmental agency shall commence construction on any new structure unless the new structure complies with Title 24 Standards.

(Added by Stats. 1977, Ch. 773.)



25493.5

On and after January 1, 1980, no governmental agency shall commence construction on any new structure unless the new structure complies with all applicable building standards, as defined in Section 25488.5 and published in the State Building Standards Code.

(Added by Stats. 1979, Ch. 1152.)



25494

Not later than July 31, 1978, the commission shall prepare a manual outlining a methodology by which governmental agencies and the general public may at their option compare the lifecycle costs of various building design alternatives. This manual will provide the information and procedures necessary to evaluate a building s lifecycle costs in the microclimate and utility service area where it is to be built.

(Added by Stats. 1977, Ch. 773.)



25495

No later than July 31, 1978, the commission shall develop design guidelines for new construction which include energy conserving options, including, but not limited to, the use of daylighting, heating ventilation and air conditioning economizer cycles, natural ventilation, building envelope solar heat gain control mechanisms, and alternative energy systems such as solar energy for space heating and water heating and load management strategies. These guidelines and the cost analysis done pursuant to Section 25494 may be considered by government agencies at their option for ultimate selection of a building design in the competitive bidding process.

(Added by Stats. 1977, Ch. 773.)



25496

No later than July 1, 1978, the commission shall develop and make available to government agencies and the general public to be utilized at their option lighting standards for existing buildings. These standards shall address, but not be limited to, task and general area lighting levels, light switching and control mechanisms, and lighting energy budgets. The commission may provide advice and recommendations to the public or any governmental agency as to the standards.

(Added by Stats. 1977, Ch. 773.)



25498

In addition to any other requirements applicable to such structure, no new state-owned structure shall be constructed which is not equipped with a supplementary solar water heating system, unless such structure is specifically exempted from this requirement by the State Architect for reasons of economic or physical infeasibility.

(Added by Stats. 1977, Ch. 773.)









CHAPTER 6. Power Facility and Site Certification

25500

In accordance with the provisions of this division, the commission shall have the exclusive power to certify all sites and related facilities in the state, whether a new site and related facility or a change or addition to an existing facility. The issuance of a certificate by the commission shall be in lieu of any permit, certificate, or similar document required by any state, local or regional agency, or federal agency to the extent permitted by federal law, for such use of the site and related facilities, and shall supersede any applicable statute, ordinance, or regulation of any state, local, or regional agency, or federal agency to the extent permitted by federal law.

After the effective date of this division, no construction of any facility or modification of any existing facility shall be commenced without first obtaining certification for any such site and related facility by the commission, as prescribed in this division.

(Amended by Stats. 1976, Ch. 1330.)



25500.1

(a) The owner of a proposed solar thermal powerplant, for which an application for certification was filed with the commission after August 15, 2007, and certified by the commission and, of a project on federal land, for which a record of decision was issued by the Department of the Interior or the Bureau of Land Management before September 1, 2011, may petition the commission not later than June 30, 2012, to review an amendment to the facility s certificate to convert the facility, in whole or in part, from solar thermal technology to photovoltaic technology, without the need to file an entirely new application for certification or notice of intent pursuant to Section 25502, provided that the commission prepares supplemental environmental review documentation, provides for public notice and comment on the supplemental environmental review, and holds at least one public hearing on the proposal.

(b) The Department of Fish and Game and the State Water Resources Board shall provide comments to the commission on the water resource and water quality effects of the proposed powerplants. The commission shall incorporate all feasible mitigation measures identified by the department and the board.

(c) For a facility specified in subdivision (a), this chapter shall continue to apply, notwithstanding that the facility or part of the facility would otherwise be excluded pursuant to Section 25120.

(d) The commission shall process a petition submitted under this section pursuant to Section 1769 of Title 20 of the California Code of Regulations.

(e) This section shall not apply to any project if the project s certificate was timely challenged pursuant to Section 25531, unless the challenge was subsequently dismissed by the California Supreme Court.

(f) This section does not abrogate a party s right to challenge a project s certification pursuant to Section 25531 or any other provision of law.

(Amended by Stats. 2012, Ch. 14, Sec. 1. Effective May 23, 2012.)



25500.5

The commission shall certify sufficient sites and related facilities which are required to provide a supply of electric power sufficient to accomodate the demand projected in the most recent forecast of statewide and service area electric power demands adopted pursuant to subdivision (b) of Section 25309.

(Added by Stats. 1974, Ch. 276.)



25501

This chapter does not apply to any site or related facility for which the Public Utilities Commission has issued a certificate of public convenience and necessity or which any municipal utility has approved before January 7, 1975.

(Amended by Stats. 1995, Ch. 91, Sec. 143. Effective January 1, 1996.)



25501.7

Any person proposing to construct a facility or a site to which Section 25501 applies may waive the exclusion of such site and related facility from the provisions of this chapter by submitting to the commission a notice to that effect on or after July 1, 1976, and any and all of the provisions of this chapter shall apply to the construction of such facility.

(Added by Stats. 1974, Ch. 276.)



25502

Each person proposing to construct a thermal powerplant or electric transmission line on a site shall submit to the commission a notice of intention to file an application for the certification of the site and related facility or facilities. The notice shall be an attempt primarily to determine the suitability of the proposed sites to accommodate the facilities and to determine the general conformity of the proposed sites and related facilities with standards of the commission and assessments of need adopted pursuant to Sections 25305 to 25308, inclusive. The notice shall be in the form prescribed by the commission and shall be supported by such information as the commission may require.

Any site and related facility once found to be acceptable pursuant to Section 25516 is, and shall continue to be, eligible for consideration in an application for certification without further proceedings required for a notice under this chapter.

(Amended by Stats. 1984, Ch. 1184, Sec. 8.)



25502.3

Except as provided in Section 25501.7, any person proposing to construct a facility excluded from the provisions of this chapter may waive such exclusion by submitting to the commission a notice of intention to file an application for certification, and any and all of the provisions of this chapter shall apply to the construction of such facility.

(Added by Stats. 1974, Ch. 276.)



25503

Each notice of intention to file an application shall contain at least three alternative sites and related facilities, at least one of which shall not be located in whole or in part in the coastal zone. In addition, the alternative sites and related electrical facilities may be proposed from an inventory of sites which have previously been approved by the commission in a notice of intent or may be proposed from sites previously examined.

(Amended by Stats. 1978, Ch. 1010.)



25504

The notice of intention shall include a statement by the applicant describing the location of the proposed sites by section or sections, range and township, and county; a summary of the proposed design criteria of the facilities; the type or types of fuels to be used; the methods of construction and operation; the proposed location of facilities and structures on each site; a preliminary statement of the relative economic, technological, and environmental advantages and disadvantages of the alternative site and related facility proposals; a statement of need for the facility and information showing the compatibility of the proposals with the most recent electricity report issued pursuant to Section 25308; and any other information that an electric utility deems desirable to submit to the commission.

(Amended by Stats. 1984, Ch. 1184, Sec. 8.5.)



25504.5

An applicant may, in the notice, propose a site to be approved which will accomodate a potential maximum electric generating capacity in excess of the capacity being proposed for the initial approval of the commission. If such a proposal is made, the notice shall include, but not be limited to, in addition to the information specified in Section 25504, all of the following:

(a) The number, type, and energy source of electric generating units which the site is proposed ultimately to accomodate and the maximum generating capacity for each unit.

(b) The projected installation schedule for each unit.

(c) The impact at the site when fully developed, on the environment and public health and safety.

(d) The amount and sources of cooling water needed at the fully developed site.

(e) The location and specifications of auxiliary facilities planned for each state of development including, but not limited to, pipelines, waste storage facilities, fuel storage facilities, switchyards, coolant lines, coolant outfalls, and cooling ponds, lakes, or towers.

(Added by Stats. 1974, Ch. 276.)



25505

Upon receipt of a notice, the commission shall cause a summary of the notice to be published in a newspaper of general circulation in each county in which the sites and related facilities, or any part thereof, designated in the notice are proposed to be located. The commission shall also transmit a copy of the notice to the Public Utilities Commission, for sites and related facilities requiring a certificate of public convenience and necessity, and to other federal, state, regional, and local agencies having an interest in matters pertinent to the proposed facilities at any of the alternative sites. A copy of the notice shall also be transmitted to the Attorney General.

(Added by Stats. 1974, Ch. 276.)



25506

The commission shall request the appropriate local, regional, state, and federal agencies to make comments and recommendations regarding the design, operation, and location of the facilities designated in the notice, in relation to environmental quality, public health and safety, and other factors on which they may have expertise.

(Added by Stats. 1974, Ch. 276.)



25506.5

The commission shall request the Public Utilities Commission, for sites and related facilities requiring a certificate of public convenience and necessity, to make comments and recommendations regarding the design, operation, and location of the facilities designated in the notice in relation to the economic, financial, rate, system reliability, and service implications of the proposed facilities.

(Added by Stats. 1974, Ch. 276.)



25507

(a) If any alternative site and related facility proposed in the notice is proposed to be located, in whole or in part, within the coastal zone, the commission shall transmit a copy of the notice to the California Coastal Commission. The California Coastal Commission shall analyze the notice and prepare the report and findings prescribed by subdivision (d) of Section 30413 prior to commencement of hearings pursuant to Section 25513.

(b) If any alternative site and related facility proposed in the notice is proposed to be located, in whole or in part, within the Suisun Marsh, or within the jurisdiction of the San Francisco Bay Conservation and Development Commission, the commission shall transmit a copy of the notice to the San Francisco Bay Conservation and Development Commission. The San Francisco Bay Conservation and Development Commission shall analyze the notice and prepare the report and findings prescribed by subdivision (d) of Section 66645 of the Government Code prior to commencement of hearings pursuant to Section 25513.

(Amended by Stats. 1978, Ch. 1013.)



25508

The commission shall cooperate with, and render advice to, the California Coastal Commission and the San Francisco Bay Conservation and Development Commission in studying applications for any site and related facility proposed to be located, in whole or in part, within the coastal zone, the Suisun Marsh, or the jurisdiction of the San Francisco Bay Conservation and Development Commission if requested by the California Coastal Commission or the San Francisco Bay Conservation and Development Commission, as the case may be. The California Coastal Commission or the San Francisco Bay Conservation and Development Commission, as the case may be, may participate in public hearings on the notice and on the application for site and related facility certification as an interested party in such proceedings.

(Amended by Stats. 1977, Ch. 1155.)



25509

Within 45 days of the filing of the notice, the commission shall conduct public informational presentations in the county or counties in which the proposed sites and related facilities are located. The place of such public informational presentations shall be as close as practicable to the proposed sites. Such presentations shall be for the purpose of setting forth the electrical demand basis for the proposed site and related facility and providing knowledge and understanding of the proposed facilities and sites.

(Amended by Stats. 1978, Ch. 1013.)



25509.5

No sooner than 15 days after the conclusion of the presentations pursuant to Section 25509, the commission shall commence nonadjudicatory hearings. Such hearings shall identify issues for adjudication in hearings pursuant to Section 25513, issues which may be eliminated from further consideration in the notice proceedings, and issues which should be deferred to the certification proceeding. Any person may participate to the extent deemed reasonable and relevant by the presiding member of the commission in any such hearing. In scheduling such hearings the presiding member shall confer with the public adviser to provide that the hearing dates and locations are as convenient as possible for interested parties and the public. Such hearings shall be conducted in order to accomplish all of the following purposes:

(a) To set forth the electrical demand basis for the proposed site and related facility.

(b) To provide knowledge and understanding of proposed facilities and sites.

(c) To obtain the views and comments of the public, parties, and concerned governmental agencies on the environmental, public health and safety, economic, social, and land use impacts of the facility at the proposed sites.

(d) To solicit information regarding reasonable alternative sources of the electric generating capacity or energy to be provided by alternative sites and related facilities, or combinations thereof, which will better carry out the policies and objectives of this division.

(Added by Stats. 1978, Ch. 1013.)



25510

After the conclusion of such hearings, and no later than 150 days after filing of the notice, the commission shall prepare and make public a summary and hearing order on the notice of intention to file an application. The commission may include within the summary and hearing order any other alternatives proposed by the commission or presented to the commission at a public hearing prior to preparation of the summary and hearing order. The summary and hearing order shall be published and made available to the public and to interested local, regional, state, and federal agencies.

(Amended by Stats. 1978, Ch. 1013.)



25511

The commission shall review the factors related to safety and reliability of the facilities at each of the alternative sites designated in the notice. In addition to other information requested of the applicant, the commission shall, in determining the appropriateness of sites and related facilities, require detailed information on proposed emergency systems and safety precautions, plans for transport, handling and storage of wastes and fuels, proposed methods to prevent illegal diversion of nuclear fuels, special design features to account for seismic and other potential hazards, proposed methods to control density of population in areas surrounding nuclear powerplants, and such other information as the commission may determine to be relevant to the reliability and safety of the facility at the proposed sites. The commission shall analyze the information provided by the applicant, supplementing it, where necessary, by onsite investigations and other studies. The commission shall determine the adequacy of measures proposed by the applicant to protect public health and safety, and shall include its findings in the final report required by Section 25514.

(Amended by Stats. 1978, Ch. 1013.)



25512

The summary and hearing order shall be based upon the record of the proceeding including statements or documents presented during any hearing or informational presentation on the notice, the comments transmitted by the Public Utilities Commission and local, regional, state, and federal agencies and the public to the commission, and independent studies conducted by the commission s staff.

The summary and hearing order shall:

(a) Identify those issues for consideration in hearings pursuant to Section 25513.

(b) Identify those issues which may be eliminated from further consideration in the notice of intention proceedings.

(c) Identify those issues which should be deferred to the certification proceeding.

(d) Contain proposed findings on matters relevant to the provisions of Section 25514.

(e) Specify dates for the adjudicatory hearings.

(Amended by Stats. 1978, Ch. 1013.)



25512.5

Within 15 days of the publication of the summary and hearing order, a copy will be distributed to any person who requests such copy.

(Added by Stats. 1978, Ch. 1013.)



25513

No earlier than 30 days after distribution of the summary and hearing order, the commission shall commence adjudicatory hearings pursuant to the hearing order.

(Amended by Stats. 1978, Ch. 1013.)



25513.3

Notwithstanding Sections 11425.30 and 11430.10 of the Government Code, unless a party demonstrates other statutory grounds for disqualification, a person who has served as investigator or advocate in an adjudicative proceeding of the commission under this code may serve as a supervisor of the presiding officer or assist or advise the presiding officer in the same proceeding if the service, assistance, or advice occurs more than one year after the time the person served as investigator or advocate, provided the content of any advice is disclosed on the record and all parties have an opportunity to comment on the advice.

(Added by Stats. 1995, Ch. 938, Sec. 82.5. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



25514

After conclusion of the hearings held pursuant to Section 25513 and no later than 300 days after the filing of the notice, a final report shall be prepared and distributed. The final report shall include, but not be limited to, all of the following:

(a) The findings and conclusions of the commission regarding the conformity of alternative sites and related facilities designated in the notice or considered in the notice of intention proceeding with both of the following:

(1) The 12-year forecast of statewide and service area electric power demands adopted pursuant to subdivision (e) of Section 25305, except as provided in Section 25514.5.

(2) Applicable local, regional, state, and federal standards, ordinances, and laws, including any long-range land use plans or guidelines adopted by the state or by any local or regional planning agency, which would be applicable but for the exclusive authority of the commission to certify sites and related facilities; and the standards adopted by the commission pursuant to Section 25216.3.

(b) Any findings and comments submitted by the California Coastal Commission pursuant to Section 25507 and subdivision (d) of Section 30413.

(c) Any findings and comments submitted by the San Francisco Bay Conservation and Development Commission pursuant to Section 25507 of this code and subdivision (d) of Section 66645 of the Government Code.

(d) The commission s findings on the acceptability and relative merit of each alternative siting proposal designated in the notice or presented at the hearings and reviewed by the commission. The specific findings of relative merit shall be made pursuant to Sections 25502 to 25516, inclusive. In its findings on any alternative siting proposal, the commission may specify modification in the design, construction, location, or other conditions which will meet the standards, policies, and guidelines established by the commission.

(e) Findings and conclusions with respect to the safety and reliability of the facility or facilities at each of the sites designated in the notice, as determined by the commission pursuant to Section 25511, and any conditions, modifications, or criteria proposed for any site and related facility proposal resulting from the findings and conclusions.

(f) Findings and conclusions as to whether increased property taxes due to the construction of the project are sufficient to support needed local improvements and public services required to serve the project.

(Amended by Stats. 2001, 1st Ex. Sess., Ch. 12, Sec. 4. Effective May 22, 2001.)



25514.3

In specifying any modifications, conditions, or criteria pursuant to Section 25514, for sites and related facilities requiring a certificate of public convenience and necessity, the commission shall request the comments and recommendations of the Public Utilities Commission on the economic, financial, rate, system reliability, and service implications of such modifications, conditions, or criteria.

(Added by Stats. 1974, Ch. 276.)



25514.5

In considering the acceptability of a site proposed to accommodate ultimately additional power-generating capacity, the commission, in determining, pursuant to Sections 25514 and 25512, the conformity of the facilities proposed in the notice with the 12-year forecast of statewide and service area electric power demands adopted pursuant to subdivision (e) of Section 25305, shall base its determination only on such initial facilities as are proposed for operation within the forthcoming 12-year period. Additional facilities projected to be operating at the site at a time beyond the forthcoming 12-year period shall not be considered in the determination of conformity with the electric power demand forecast.

(Amended by Stats. 1984, Ch. 1184, Sec. 10.)



25515

No later than 30 days after the final report is distributed, a hearing or hearings on the final report shall be commenced. Such hearings shall be concluded within 15 days of their commencement.

(Amended by Stats. 1978, Ch. 1013.)



25516

The approval of the notice by the commission shall be based upon findings pursuant to Section 25514. The notice shall not be approved unless the commission finds at least two alternative site and related facility proposals considered in the commission s final report as acceptable. If the commission does not find at least two sites and related facilities acceptable, additional sites and related facilities may be proposed by the applicant which shall be considered in the same manner as those proposed in the original notice.

If the commission finds that a good faith effort has been made by the person submitting the notice to find an acceptable alternative site and related facility and that there is only one acceptable site and related facility among those submitted, the commission may approve the notice based on the one site and related facility. If a notice is approved based on one site and related facility, the commission may require a new notice to be filed to identify acceptable alternative sites and related facilities for the one site and related facility approved unless suitable alternative sites and related facilities have been approved by the commission in previous notice of intention proceedings.

If the commission finds that additional electric generating capacity is needed to accommodate the electric power demand forecast pursuant to subdivision (e) of Section 25305 and, after the commission finds that a good faith effort was made by the person submitting the notice to propose an acceptable site and related facility, it fails to find any proposed site and related facility to be acceptable, the commission shall designate, at the request of and at the expense of the person submitting the notice, a feasible site and related facility for providing the needed electric generating capacity.

(Amended by Stats. 1984, Ch. 1184, Sec. 11.)



25516.1

If a site and related facility found to be acceptable by the commission pursuant to Section 25516 is located in the coastal zone, the Suisun Marsh, or the jurisdiction of the San Francisco Bay Conservation and Development Commission, no application for certification may be filed pursuant to Section 25519 unless the commission has determined, pursuant to Section 25514, that such site and related facility have greater relative merit than available alternative sites and related facilities for an applicant s service area which have been determined to be acceptable by the commission pursuant to Section 25516.

(Amended by Stats. 1977, Ch. 1155.)



25516.5

On a notice which proposes an expanded ultimate electric generating capacity for a site, the commission may, based upon findings pursuant to Section 25514, either approve the notice only for the initial facility or facilities proposed for operation within the forthcoming 12-year period or may approve the notice for the initial facility or facilities and find the site acceptable for additional generating capacity of the type tentatively proposed. The maximum allowable amount and type of such additional capacity shall be determined by the commission.

If a notice is approved which includes a finding that a particular site is suitable to accommodate a particular additional generating capacity, the site shall be designated a potential multiple-facility site. The commission may, in determining the acceptability of a potential multiple-facility site, specify conditions or criteria necessary to insure that future additional facilities will not exceed the limitations of the site.

(Amended by Stats. 1978, Ch. 1013.)



25516.6

(a) Except as otherwise expressly provided in this division, the commission shall issue its written decision on the notice not later than 12 months after the notice is filed, or at any later time as is mutually agreed upon by the commission and the applicant.

(b) The commission shall determine, within 45 days after it receives the notice, whether the notice is complete. If the commission determines that the notice is complete, the notice shall be deemed filed for the purpose of this section on the date that this determination is made. If the commission determines that the notice is incomplete, the commission shall specify, in writing, those parts of the notice which are incomplete and shall indicate the manner in which it can be made complete. If the applicant submits additional data to complete the notice, the commission shall determine, within 30 days after receipt of that data, whether the data is sufficient to make the notice complete. The notice shall be deemed filed on the date the commission determines the notice is complete if the commission has adopted regulations specifying the informational requirements for a complete notice, but if the commission has not adopted regulations, the notice shall be deemed filed on the last date the commission receives any additional data that completes the notice.

(Amended by Stats. 1987, Ch. 335, Sec. 1.)



25517

Except as provided in Section 25501, no construction of any thermal powerplant or electric transmission line shall be commenced by any electric utility without first obtaining certification as prescribed in this division. Any onsite improvements not qualifying as construction may be required to be restored as determined by the commission to be necessary to protect the environment, if certification is denied.

(Amended by Stats. 1994, Ch. 1145, Sec. 14. Effective January 1, 1995.)



25518

The Public Utilities Commission shall issue no certificate of public convenience and necessity for a site or related electrical facilities unless the utility has obtained a certificate from the commission.

(Amended by Stats. 1994, Ch. 1145, Sec. 15. Effective January 1, 1995.)



25518.5

Nothing in this division shall preclude the concurrent initiation of an application for a certificate of public convenience and necessity from the Public Utilities Commission subject to the condition specified in Section 25518.

(Added by Stats. 1974, Ch. 276.)



25519

(a) In order to obtain certification for a site and related facility, an application for certification of the site and related facility shall be filed with the commission. The application shall be in a form prescribed by the commission and shall be for a site and related facility that has been found to be acceptable by the commission pursuant to Section 25516, or for an additional facility at a site that has been designated a potential multiple-facility site pursuant to Section 25514.5 and found to be acceptable pursuant to Sections 25516 and 25516.5. An application for an additional facility at a potential multiple-facility site shall be subject to the conditions and review specified in Section 25520.5. An application may not be filed for a site and related facility, if there is no suitable alternative for the site and related facility that was previously found to be acceptable by the commission, unless the commission has approved the notice based on the one site as specified in Section 25516.

(b) The commission, upon its own motion or in response to the request of any party, may require the applicant to submit any information, document, or data, in addition to the attachments required by subdivision (i), that it determines is reasonably necessary to make any decision on the application.

(c) The commission shall be the lead agency as provided in Section 21165 for all projects that require certification pursuant to this chapter and for projects that are exempted from such certification pursuant to Section 25541. Unless the commission s regulatory program governing site and facility certification and related proceedings are certified by the Resources Agency pursuant to Section 21080.5, an environmental impact report shall be completed within one year after receipt of the application. If the commission prepares a document or documents in the place of an environmental impact report or negative declaration under a regulatory program certified pursuant to Section 21080.5, any other public agency that must make a decision that is subject to the California Environmental Quality Act, Division 13 (commencing with Section 21000), on a site or related facility, shall use the document or documents prepared by the commission in the same manner as they would use an environmental impact report or negative declaration prepared by a lead agency.

(d) If the site and related facility specified in the application is proposed to be located in the coastal zone, the commission shall transmit a copy of the application to the California Coastal Commission for its review and comments.

(e) If the site and related facility specified in the application is proposed to be located in the Suisun Marsh or the jurisdiction of the San Francisco Bay Conservation and Development Commission, the commission shall transmit a copy of the application to the San Francisco Bay Conservation and Development Commission for its review and comments.

(f) Upon receipt of an application, the commission shall forward the application to local governmental agencies having land use and related jurisdiction in the area of the proposed site and related facility. Those local agencies shall review the application and submit comments on, among other things, the design of the facility, architectural and aesthetic features of the facility, access to highways, landscaping and grading, public use of lands in the area of the facility, and other appropriate aspects of the design, construction, or operation of the proposed site and related facility.

(g) Upon receipt of an application, the commission shall cause a summary of the application to be published in a newspaper of general circulation in the county in which the site and related facilities, or any part thereof, designated in the application, is proposed to be located. The commission shall transmit a copy of the application to each federal and state agency having jurisdiction or special interest in matters pertinent to the proposed site and related facilities and to the Attorney General.

(h) Local and state agencies having jurisdiction or special interest in matters pertinent to the proposed site and related facilities shall provide their comments and recommendations on the project within 180 days of the date of filing of an application.

(i) The adviser shall require that adequate notice is given to the public and that the procedures specified by this division are complied with.

(j) For any proposed site and related facility requiring a certificate of public convenience and necessity, the commission shall transmit a copy of the application to the Public Utilities Commission and request the comments and recommendations of the Public Utilities Commission on the economic, financial, rate, system reliability, and service implications of the proposed site and related facility. If the commission requires modification of the proposed facility, the commission shall consult with the Public Utilities Commission regarding the economic, financial, rate, system reliability, and service implications of those modifications.

(k) The commission shall transmit a copy of the application to any governmental agency not specifically mentioned in this act, but which it finds has any information or interest in the proposed site and related facilities, and shall invite the comments and recommendations of each agency. The commission shall request any relevant laws, ordinances, or regulations that an agency has promulgated or administered.

(l) An application for certification of any site and related facilities shall contain a listing of every federal agency from which any approval or authorization concerning the proposed site is required, specifying the approvals or authorizations obtained at the time of the application and the schedule for obtaining any approvals or authorizations pending.

(Amended by Stats. 2000, Ch. 1040, Sec. 2. Effective January 1, 2001.)



25519.5

(a) If the site and related facilities specified in the application are proposed to be located within 1,000 feet of a military installation, or lie within special use airspace or beneath a low-level flight path, as defined in Section 21098, the applicant shall inform the United States Department of Defense of the proposed project and that an application will be filed with the commission.

(b) If provided by the United States Department of Defense, the applicant shall include within the application a description of its consultation with the department, with regard to potential impacts upon national security, including potential impacts on the land, sea, and airspace identified by the United States Department of Defense and its impacted service components, for conducting operations and training, or for the research, development, testing, and evaluation of weapons, sensors, and tactics. If the information is provided after the application is filed, the applicant shall forward the information upon receipt.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 1, Sec. 3. Effective December 10, 2011.)



25520

The application shall contain all of the following information and any other information that the commission by regulation may require:

(a) A detailed description of the design, construction, and operation of the proposed facility.

(b) Safety and reliability information, including, in addition to documentation previously provided pursuant to Section 25511, planned provisions for emergency operations and shutdowns.

(c) Available site information, including maps and descriptions of present and proposed development and, as appropriate, geological, aesthetic, ecological, seismic, water supply, population, and load center data, and justification for the particular site proposed.

(d) Any other information relating to the design, operation, and siting of the facility that the commission may specify.

(e) A description of the facility, the cost of the facility, the fuel to be used, the source of fuel, fuel cost, plant service life and capacity factor, and generating cost per kilowatthour.

(f) A description of any electric transmission lines, including the estimated cost of the proposed electric transmission line; a map in suitable scale of the proposed routing showing details of the rights-of-way in the vicinity of settled areas, parks, recreational areas, and scenic areas, and existing transmission lines within one mile of the proposed route; justification for the route, and a preliminary description of the effect of the proposed electric transmission line on the environment, ecology, and scenic, historic, and recreational values.

(Amended by Stats. 1999, Ch. 581, Sec. 6. Effective January 1, 2000.)



25520.5

(a) In reviewing an application for an additional facility at a potential multiple-facility site, the commission shall undertake a reconsideration of its prior determinations in the final report on the notice for the site issued pursuant to Section 25514, based on current conditions and other reasonable and feasible alternatives to the proposed facility.

(b) Within 180 days of the filing of the application for an additional facility at a potential multiple-facility site and after adequate public hearings, the commission shall issue its decision on the acceptability of the proposed facility based on the reconsideration specified in subdivision (a) of this section. A negative determination shall be the final decision of the commission on the application and subject to judicial review pursuant to Section 25531. An affirmative determination shall not be a final decision of the commission on the application.

(c) The decision of the commission on an application for an additional facility at a potential multiple-facility site receiving a favorable determination pursuant to subdivision (b) of this section shall be issued within 24 months after the filing of the application or at such later time as is mutually agreed upon by the commission and the applicant.

(Added by Stats. 1974, Ch. 276.)



25521

No earlier than 90 nor later than 240 days after the date of the filing of an application, the commission shall commence a public hearing or hearings on the application in Sacramento, San Francisco, Los Angeles, or San Diego, whichever city is nearest the proposed site. Additionally, the commission may hold a hearing or hearings in the county in which the proposed site and related facilities are to be located. The commission hearings shall provide a reasonable opportunity for the public and all parties to the proceeding to comment upon the application and the commission staff assessment and shall provide the equivalent opportunity for comment as required pursuant to Division 13 (commencing with Section 21000). Consistent with the requirements of this section, the commission shall have the discretion to determine whether or not a hearing is to be conducted in a manner that requires formal examination of witnesses or that uses other similar adjudicatory procedures.

(Amended by Stats. 2001, 1st Ex. Sess., Ch. 12, Sec. 6. Effective May 22, 2001.)



25522

(a) Except as provided in subdivision (c) of Section 25520.5, within 18 months of the filing of an application for certification, or within 12 months if it is filed within one year of the commission s approval of the notice of intent, or at any later time as is mutually agreed by the commission and the applicant, the commission shall issue a written decision as to the application.

(b) The commission shall determine, within 45 days after it receives the application, whether the application is complete. If the commission determines that the application is complete, the application shall be deemed filed for purposes of this section on the date that this determination is made. If the commission determines that the application is incomplete, the commission shall specify in writing those parts of the application which are incomplete and shall indicate the manner in which it can be made complete. If the applicant submits additional data to complete the application, the commission shall determine, within 30 days after receipt of that data, whether the data is sufficient to make the application complete. The application shall be deemed filed on the date when the commission determines the application is complete if the commission has adopted regulations specifying the informational requirements for a complete application, but if the commission has not adopted regulations, the application shall be deemed filed on the last date the commission receives any additional data that completes the application.

(Amended by Stats. 1987, Ch. 335, Sec. 2.)



25523

The commission shall prepare a written decision after the public hearing on an application, which includes all of the following:

(a) Specific provisions relating to the manner in which the proposed facility is to be designed, sited, and operated in order to protect environmental quality and assure public health and safety.

(b) In the case of a site to be located in the coastal zone, specific provisions to meet the objectives of Division 20 (commencing with Section 30000) as may be specified in the report submitted by the California Coastal Commission pursuant to subdivision (d) of Section 30413, unless the commission specifically finds that the adoption of the provisions specified in the report would result in greater adverse effect on the environment or that the provisions proposed in the report would not be feasible.

(c) In the case of a site to be located in the Suisun Marsh or in the jurisdiction of the San Francisco Bay Conservation and Development Commission, specific provisions to meet the requirements of Division 19 (commencing with Section 29000) of this code or Title 7.2 (commencing with Section 66600) of the Government Code as may be specified in the report submitted by the San Francisco Bay Conservation and Development Commission pursuant to subdivision (d) of Section 66645 of the Government Code, unless the commission specifically finds that the adoption of the provisions specified in the report would result in greater adverse effect on the environment or the provisions proposed in the report would not be feasible.

(d) (1) Findings regarding the conformity of the proposed site and related facilities with standards adopted by the commission pursuant to Section 25216.3 and subdivision (d) of Section 25402, with public safety standards and the applicable air and water quality standards, and with other applicable local, regional, state, and federal standards, ordinances, or laws. If the commission finds that there is noncompliance with a state, local, or regional ordinance or regulation in the application, it shall consult and meet with the state, local, or regional governmental agency concerned to attempt to correct or eliminate the noncompliance. If the noncompliance cannot be corrected or eliminated, the commission shall inform the state, local, or regional governmental agency if it makes the findings required by Section 25525.

(2) The commission may not find that the proposed facility conforms with applicable air quality standards pursuant to paragraph (1) unless the applicable air pollution control district or air quality management district certifies, prior to the licensing of the project by the commission, that complete emissions offsets for the proposed facility have been identified and will be obtained by the applicant within the time required by the district s rules or unless the applicable air pollution control district or air quality management district certifies that the applicant requires emissions offsets to be obtained prior to the commencement of operation consistent with Section 42314.3 of the Health and Safety Code and prior to commencement of the operation of the proposed facility. The commission shall require as a condition of certification that the applicant obtain any required emission offsets within the time required by the applicable district rules, consistent with any applicable federal and state laws and regulations, and prior to the commencement of the operation of the proposed facility.

(e) Provision for restoring the site as necessary to protect the environment, if the commission denies approval of the application.

(f) In the case of a site and related facility using resource recovery (waste-to-energy) technology, specific conditions requiring that the facility be monitored to ensure compliance with paragraphs (1), (2), (3), and (6) of subdivision (a) of Section 42315 of the Health and Safety Code.

(g) In the case of a facility, other than a resource recovery facility subject to subdivision (f), specific conditions requiring the facility to be monitored to ensure compliance with toxic air contaminant control measures adopted by an air pollution control district or air quality management district pursuant to subdivision (d) of Section 39666 or Section 41700 of the Health and Safety Code, whether the measures were adopted before or after issuance of a determination of compliance by the district.

(h) A discussion of any public benefits from the project including, but not limited to, economic benefits, environmental benefits, and electricity reliability benefits.

(Amended by Stats. 2003, Ch. 733, Sec. 2. Effective January 1, 2004.)



25524

(a) Qualified applicant for purposes of this section means an applicant for certification of an eligible renewable energy resource, as defined in the California Renewables Portfolio Standard Program (Article 16 (commencing with Section 399.11) of Chapter 2.3 of Part 1 of Division 1 of the Public Utilities Code).

(b) The commission shall establish a process to allow a qualified applicant to elect to pay additional fees to be used by the commission to contract with a third party, or more than one third party, to assist commission staff in performing the analysis otherwise performed by commission staff in determining whether or not to issue a certification. The commission shall retain discretion as to when this option will be offered to a qualified applicant.

(c) The amount of the fees charged by the commission pursuant to this section shall be conditioned upon the qualified applicant agreeing to that amount and electing to proceed with the retention of the third party or parties pursuant to subdivision (b).

(d) All fees paid by a qualified applicant shall be used exclusively for analysis of that applicant s application for certification.

(Amended by Stats. 2011, 1st Ex. Sess., Ch. 10, Sec. 4. Effective December 10, 2011.)



25524.1

(a) Except for the existing Diablo Canyon Units 1 and 2 owned by Pacific Gas and Electric Company and San Onofre Units 2 and 3 owned by Southern California Edison Company and San Diego Gas and Electric Company, no nuclear fission thermal powerplant requiring the reprocessing of fuel rods, including any to which this chapter does not otherwise apply, excepting any having a vested right as defined in this section, shall be permitted land use in the state or, where applicable, certified by the commission until both of the following conditions are met:

(1) The commission finds that the United States through its authorized agency has identified and approved, and there exists a technology for the construction and operation of, nuclear fuel rod reprocessing plants.

(2) The commission has reported its findings and the reasons therefor pursuant to paragraph (1) to the Legislature. That report shall be assigned to the appropriate policy committees for review. The commission may proceed to certify nuclear fission thermal powerplants 100 legislative days after reporting its findings unless within those 100 legislative days either house of the Legislature adopts by a majority vote of its members a resolution disaffirming the findings of the commission made pursuant to paragraph (1).

(3) A resolution of disaffirmance shall set forth the reasons for the action and shall provide, to the extent possible, guidance to the commission as to an appropriate method of bringing the commission s findings into conformance with paragraph (1).

(4) If a disaffirming resolution is adopted, the commission shall reexamine its original findings consistent with matters raised in the resolution. On conclusion of its reexamination, the commission shall transmit its findings in writing, with the reasons therefor, to the Legislature.

(5) If the findings are that the conditions of paragraph (1) have been met, the commission may proceed to certify nuclear fission thermal powerplants 100 legislative days after reporting its findings to the Legislature unless within those 100 legislative days both houses of the Legislature act by statute to declare the findings null and void and takes appropriate action.

(6) To allow sufficient time for the Legislature to act, the reports of findings of the commission shall be submitted to the Legislature at least six calendar months prior to the adjournment of the Legislature sine die.

(b) The commission shall further find on a case-by-case basis that facilities with adequate capacity to reprocess nuclear fuel rods from a certified nuclear facility or to store that fuel if that storage is approved by an authorized agency of the United States are in actual operation or will be in operation at the time that the nuclear facility requires reprocessing or storage; provided, however, that the storage of fuel is in an offsite location to the extent necessary to provide continuous onsite full core reserve storage capacity.

(c) The commission shall continue to receive and process notices of intention and applications for certification pursuant to this division, but shall not issue a decision pursuant to Section 25523 granting a certificate until the requirements of this section have been met. All other permits, licenses, approvals, or authorizations for the entry or use of the land, including orders of court, which may be required may be processed and granted by the governmental entity concerned, but construction work to install permanent equipment or structures shall not commence until the requirements of this section have been met.

(Amended by Stats. 1994, Ch. 1145, Sec. 16. Effective January 1, 1995.)



25524.2

Except for the existing Diablo Canyon Units 1 and 2 owned by Pacific Gas and Electric Company and San Onofre Units 2 and 3 owned by Southern California Edison Company and San Diego Gas and Electric Company, no nuclear fission thermal powerplant, including any to which this chapter does not otherwise apply, but excepting those exempted herein, shall be permitted land use in the state, or where applicable, be certified by the commission until both of the following conditions have been met:

(a) The commission finds that there has been developed and that the United States through its authorized agency has approved and there exists a demonstrated technology or means for the disposal of high-level nuclear waste.

(b) (1) The commission has reported its findings and the reasons therefor pursuant to paragraph (a) to the Legislature. That report shall be assigned to the appropriate policy committees for review. The commission may proceed to certify nuclear fission thermal powerplants 100 legislative days after reporting its findings unless within those 100 legislative days either house of the Legislature adopts by a majority vote of its members a resolution disaffirming the findings of the commission made pursuant to subdivision (a).

(2) A resolution of disaffirmance shall set forth the reasons for the action and shall provide, to the extent possible, guidance to the commission as to an appropriate method of bringing the commission s findings into conformance with subdivision (a).

(3) If a disaffirming resolution is adopted, the commission shall reexamine its original findings consistent with matters raised in the resolution. On conclusion of its reexamination, the commission shall transmit its findings in writing, with the reasons therefor, to the Legislature.

(4) If the findings are that the conditions of subdivision (a) have been met, the commission may proceed to certify nuclear fission thermal powerplants 100 legislative days after reporting its findings to the Legislature unless within those 100 legislative days both houses of the Legislature act by statute to declare the findings null and void and take appropriate action.

(5) To allow sufficient time for the Legislature to act, the reports of findings of the commission shall be submitted to the Legislature at least six calendar months prior to the adjournment of the Legislature sine die.

(c) As used in subdivision (a), technology or means for the disposal of high-level nuclear waste means a method for the permanent and terminal disposition of high-level nuclear waste. Nothing in this section requires that facilities for the application of that technology or means be available at the time that the commission makes its findings. That disposition of high-level nuclear waste does not preclude the possibility of an approved process for retrieval of the waste.

(d) The commission shall continue to receive and process notices of intention and applications for certification pursuant to this division but shall not issue a decision pursuant to Section 25523 granting a certificate until the requirements of this section have been met. All other permits, licenses, approvals, or authorizations for the entry or use of the land, including orders of court, which may be required may be processed and granted by the governmental entity concerned, but construction work to install permanent equipment or structures shall not commence until the requirements of this section have been met.

(Amended by Stats. 1994, Ch. 1145, Sec. 17. Effective January 1, 1995.)



25524.5

The commission shall not certify any facility which adds generating capacity to a potential multiple-facility site in excess of the maximum allowable capacity established by the commission pursuant to Section 25516.5, unless the commission finds that exceeding the maximum allowable capacity will not increase adverse environmental impacts or create technological, seismic, or other difficulties beyond those already found acceptable in the commission s findings on the notice for that site pursuant to Sections 25516 and 25516.5.

(Added by Stats. 1974, Ch. 276.)



25525

The commission may not certify a facility contained in the application when it finds, pursuant to subdivision (d) of Section 25523, that the facility does not conform with any applicable state, local, or regional standards, ordinances, or laws, unless the commission determines that the facility is required for public convenience and necessity and that there are not more prudent and feasible means of achieving public convenience and necessity. In making the determination, the commission shall consider the entire record of the proceeding, including, but not limited to, the impacts of the facility on the environment, consumer benefits, and electric system reliability. The commission may not make a finding in conflict with applicable federal law or regulation. The basis for these findings shall be reduced to writing and submitted as part of the record pursuant to Section 25523.

(Amended by Stats. 2003, Ch. 733, Sec. 3. Effective January 1, 2004.)



25526

(a) The commission shall not approve as a site for a facility any location designated by the California Coastal Commission pursuant to subdivision (b) of Section 30413, unless the California Coastal Commission first finds that such use is not inconsistent with the primary uses of such land and that there will be no substantial adverse environmental effects and unless the approval of any public agency having ownership or control of such land is obtained.

(b) The commission shall not approve as a site for a facility any location designated by the San Francisco Bay Conservation and Development Commission pursuant to subdivision (b) of Section 66645 of the Government Code unless the San Francisco Bay Conservation and Development Commission first finds that such use is not inconsistent with the primary uses of such land and that there will be no substantial adverse environmental effects and unless the approval of any public agency having ownership or control of such land is obtained.

(Amended by Stats. 1977, Ch. 1155.)



25527

The following areas of the state shall not be approved as a site for a facility, unless the commission finds that such use is not inconsistent with the primary uses of such lands and that there will be no substantial adverse environmental effects and the approval of any public agency having ownership or control of such lands is obtained:

(a) State, regional, county and city parks; wilderness, scenic or natural reserves; areas for wildlife protection, recreation, historic preservation; or natural preservation areas in existence on the effective date of this division.

(b) Estuaries in an essentially natural and undeveloped state.

In considering applications for certification, the commission shall give the greatest consideration to the need for protecting areas of critical environmental concern, including, but not limited to, unique and irreplaceable scientific, scenic, and educational wildlife habitats; unique historical, archaelogical, and cultural sites; lands of hazardous concern; and areas under consideration by the state or the United States for wilderness, or wildlife and game reserves.

(Added by Stats. 1974, Ch. 276.)



25528

(a) The commission shall require, as a condition of certification of any site and related facility, that the applicant acquire, by grant or contract, the right to prohibit development of privately owned lands in the area of the proposed site which will result in population densities in excess of the maximum population densities which the commission determines, as to the factors considered by the commission pursuant to Section 25511, are necessary to protect public health and safety.

If the applicant is authorized to exercise the right of eminent domain under Article 7 (commencing with Section 610) of Chapter 3 of Part 1 of Division 1 of the Public Utilities Code, the applicant may exercise the right of eminent domain to acquire such development rights as the commission requires be acquired.

(b) In the case of an application for a nuclear facility, the area and population density necessary to insure the public s health and safety designated by the commission shall be that as determined from time to time by the United States Nuclear Regulatory Commission, if the commission finds that such determination is sufficiently definitive for valid land use planning requirements.

(c) The commission shall waive the requirements of the acquisition of development rights by an applicant to the extent that the commission finds that existing governmental land use restrictions are of a type necessary and sufficient to guarantee the maintenance of population levels and land use development over the lifetime of the facility which will insure the public health and safety requirements set pursuant to this section.

(d) No change in governmental land use restrictions in such areas designated in subdivision (c) of this section by any government agency shall be effective until approved by the commission. Such approval shall certify that the change in land use restrictions is not in conflict with requirements provided for by this section.

(e) It is not the intent of the Legislature by the enactment of this section to take private property for public use without payment of just compensation in violation of the United States Constitution or the Constitution of California.

(Amended by Stats. 1977, Ch. 1114.)



25529

When a facility is proposed to be located in the coastal zone or any other area with recreational, scenic, or historic value, the commission shall require, as a condition of certification of any facility contained in the application, that an area be established for public use, as determined by the commission. Lands within such area shall be acquired and maintained by the applicant and shall be available for public access and use, subject to restrictions required for security and public safety. The applicant may dedicate such public use zone to any local agency agreeing to operate or maintain it for the benefit of the public. If no local agency agrees to operate or maintain the public use zone for the benefit of the public, the applicant may dedicate such zone to the state. The commission shall also require that any facility to be located along the coast or shoreline of any major body of water be set back from the shoreline to permit reasonable public use and to protect scenic and aesthetic values.

(Added by Stats. 1974, Ch. 276.)



25530

The commission may order a reconsideration of all or part of a decision or order on its own motion or on petition of any party.

Any such petition shall be filed within 30 days after adoption by the commission of a decision or order. The commission shall not order a reconsideration on its own motion more than 30 days after it has adopted a decison or order. The commission shall order or deny reconsideration on a petition therefor within 30 days after the petition is filed.

A decision or order may be reconsidered by the commission on the basis of all pertinent portions of the record together with such argument as the commission may permit, or the commission may hold a further hearing, after notice to all interested persons. A decision or order of the commission on reconsideration shall have the same force and effect as an original order or decision.

(Added by Stats. 1974, Ch. 276.)



25531

(a) The decisions of the commission on any application for certification of a site and related facility are subject to judicial review by the Supreme Court of California.

(b) No new or additional evidence may be introduced upon review and the cause shall be heard on the record of the commission as certified to by it. The review shall not be extended further than to determine whether the commission has regularly pursued its authority, including a determination of whether the order or decision under review violates any right of the petitioner under the United States Constitution or the California Constitution. The findings and conclusions of the commission on questions of fact are final and are not subject to review, except as provided in this article. These questions of fact shall include ultimate facts and the findings and conclusions of the commission. A report prepared by, or an approval of, the commission pursuant to Section 25510, 25514, 25516, or 25516.5, or subdivision (b) of Section 25520.5, shall not constitute a decision of the commission subject to judicial review.

(c) Subject to the right of judicial review of decisions of the commission, no court in this state has jurisdiction to hear or determine any case or controversy concerning any matter which was, or could have been, determined in a proceeding before the commission, or to stop or delay the construction or operation of any thermal powerplant except to enforce compliance with the provisions of a decision of the commission.

(d) Notwithstanding Section 1250.370 of the Code of Civil Procedure:

(1) If the commission requires, pursuant to subdivision (a) of Section 25528, as a condition of certification of any site and related facility, that the applicant acquire development rights, that requirement conclusively establishes the matters referred to in Sections 1240.030 and 1240.220 of the Code of Civil Procedure in any eminent domain proceeding brought by the applicant to acquire the development rights.

(2) If the commission certifies any site and related facility, that certification conclusively establishes the matters referred to in Sections 1240.030 and 1240.220 of the Code of Civil Procedure in any eminent domain proceeding brought to acquire the site and related facility.

(e) No decision of the commission pursuant to Section 25516, 25522, or 25523 shall be found to mandate a specific supply plan for any utility as prohibited by Section 25323.

(Amended by Stats. 2001, 1st Ex. Sess., Ch. 12, Sec. 8. Effective May 22, 2001.)



25532

The commission shall establish a monitoring system to assure that any facility certified under this division is constructed and is operating in compliance with air and water quality, public health and safety, and other applicable regulations, guidelines, and conditions adopted or established by the commission or specified in the written decision on the application. In designing and operating the monitoring system, the commission shall seek the cooperation and assistance of the State Air Resources Board, the State Water Resources Control Board, the Department of Health, and other state, regional, and local agencies which have an interest in environmental control.

(Added by Stats. 1974, Ch. 276.)



25534

(a) The commission may, after one or more hearings, amend the conditions of, or revoke the certification for, any facility for any of the following reasons:

(1) Any material false statement set forth in the application, presented in proceedings of the commission, or included in supplemental documentation provided by the applicant.

(2) Any significant failure to comply with the terms or conditions of approval of the application, as specified by the commission in its written decision.

(3) A violation of this division or any regulation or order issued by the commission under this division.

(4) The owner of a project does not start construction of the project within 12 months after the date all permits necessary for the project become final and all administrative and judicial appeals have been resolved provided the California Consumer Power and Conservation Financing Authority notifies the commission that it is willing and able to construct the project pursuant to subdivision (g). The project owner may extend the 12-month period by 24 additional months pursuant to subdivision (f). This paragraph applies only to projects with a project permit application deemed complete by the commission after January 1, 2003.

(b) The commission may also administratively impose a civil penalty for a violation of paragraph (1) or (2) of subdivision (a). Any civil penalty shall be imposed in accordance with Section 25534.1 and may not exceed seventy-five thousand dollars ($75,000) per violation, except that the civil penalty may be increased by an amount not to exceed one thousand five hundred dollars ($1,500) per day for each day in which the violation occurs or persists, but the total of the per day penalties may not exceed fifty thousand dollars ($50,000).

(c) A project owner shall commence construction of a project subject to the start-of-construction deadline provided by paragraph (4) of subdivision (a) within 12 months after the project has been certified by the commission and after all accompanying project permits are final and administrative and judicial appeals have been completed. The project owner shall submit construction and commercial operation milestones to the commission within 30 days after project certification. Construction milestones shall require the start of construction within the 12-month period established by this subdivision. The commission shall approve milestones within 60 days after project certification. If the 30-day deadline to submit construction milestones to the commission is not met, the commission shall establish milestones for the project.

(d) The failure of the owner of a project subject to the start-of-construction deadline provided by paragraph (4) of subdivision (a) to meet construction or commercial operation milestones, without a finding by the commission of good cause, shall be cause for revocation of certification or the imposition of other penalties by the commission.

(e) A finding by the commission that there is good cause for failure to meet the start-of-construction deadline required by paragraph (4) of subdivision (a) or any subsequent milestones of subdivision (c) shall be made if the commission determines that any of the following criteria are met:

(1) The change in any deadline or milestone does not change the established deadline or milestone for the start of commercial operation.

(2) The deadline or milestone is changed due to circumstances beyond the project owner s control, including, but not limited to, administrative and legal appeals.

(3) The deadline or milestone will be missed but the project owner demonstrates a good faith effort to meet the project deadline or milestone.

(4) The deadline or milestone will be missed due to unforeseen natural disasters or acts of God that prevent timely completion of the project deadline or milestone.

(5) The deadline or milestone will be missed for any other reason determined reasonable by the commission.

(f) The commission shall extend the start-of-construction deadline required by paragraph (4) of subdivision (a) by an additional 24 months, if the owner reimburses the commission s actual cost of licensing the project, less the amount paid pursuant to subdivision (a) of Section 25806. For the purposes of this section, the commission s actual cost of licensing the project shall be based on a certified audit report filed by the commission staff within 180 days of the commission s certification of the project. The certified audit shall be filed and served on all parties to the proceeding, is subject to public review and comment, and is subject to at least one public hearing if requested by the project owner. Any reimbursement received by the commission pursuant to this subdivision shall be deposited in the General Fund.

(g) If the owner of a project subject to the start-of-construction deadline provided by paragraph (4) of subdivision (a) fails to commence construction, without good cause, within 12 months after the project has been certified by the commission and has not received an extension pursuant to subdivision (f), the commission shall provide immediate notice to the California Consumer Power and Conservation Financing Authority. The authority shall evaluate whether to pursue the project independently or in conjunction with any other public or private entity, including the original certificate holder. If the authority demonstrates to the commission that it is willing and able to construct the project either independently or in conjunction with any other public or private entity, including the original certificate holder, the commission may revoke the original certification and issue a new certification for the project to the authority, unless the authority s statutory authorization to finance or approve new programs, enterprises, or projects has expired. If the authority declines to pursue the project, the permit shall remain with the current project owner until it expires pursuant to the regulations adopted by the commission.

(h) If the commission issues a new certification for a project subject to the start-of-construction deadline provided by paragraph (4) of subdivision (a) to the authority, the commission shall adopt new milestones for the project that allow the authority up to 24 months to start construction of the project or to start to meet the applicable deadlines or milestones. If the authority fails to begin construction in conformity with the deadlines or milestones adopted by the commission, without good cause, the certification may be revoked.

(i) (1) If the commission issues a new certification for a project subject to the start-of-construction deadline provided by paragraph (4) of subdivision (a) to the authority and the authority pursues the project without participation of the original certificate holder, the authority shall offer to reimburse the original certificate holder for the actual costs the original certificate holder incurred in permitting the project and in procuring assets associated with the license, including, but not limited to, major equipment and the emission offsets. In order to receive reimbursement, the original certificate holder shall provide to the commission documentation of the actual costs incurred in permitting the project. The commission shall validate those costs. The certificate holder may refuse to accept the offer of reimbursement for any asset associated with the license and retain the asset. To the extent the certificate holder chooses to accept the offer for an asset, it shall provide the authority with the asset.

(2) If the authority reimburses the original certificate holder for the costs described in paragraph (1), the original certificate holder shall provide the authority with all of the assets for which the original certificate holder received reimbursement.

(j) This section does not prevent a certificate holder from selling its license to construct and operate a project prior to its revocation by the commission. In the event of a sale to an entity that is not an affiliate of the certificate holder, the commission shall adopt new deadlines or milestones for the project that allow the new certificate holder up to 12 months to start construction of the project or to start to meet the applicable deadlines or milestones.

(k) Paragraph (4) of subdivision (a) and subdivisions (c) to (j), inclusive, do not apply to licenses issued for the modernization, repowering, replacement, or refurbishment of existing facilities or to a qualifying small power production facility or a qualifying cogeneration facility within the meaning of Sections 201 and 210 of Title II of the federal Public Utility Regulatory Policies Act of 1978 (16 U.S.C. Secs. 796(17), 796(18), and 824a-3), and the regulations adopted pursuant to those sections by the Federal Energy Regulatory Commission (18 C.F.R. Parts 292.101 to 292.602, inclusive), nor shall those provisions apply to any other generation units installed, operated, and maintained at a customer site exclusively to serve that facility s load. For the purposes of this subdivision, replacement of an existing facility includes, but is not limited to, a comparable project at a location different than the facility being replaced, provided that the commission certifies that the new project will result in the decommissioning of the existing facility.

(l) Paragraph (4) of subdivision (a) and subdivisions (c) to (j), inclusive, do not apply to licenses issued to local publicly owned electric utilities, as defined in Section 224.3 of the Public Utilities Code, whose governing bodies certify to the commission that the project is needed to meet the projected native load of the local publicly owned utility.

(m) To implement this section, the commission and the California Consumer Power and Conservation Financing Authority may, in consultation with each other, adopt emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For purposes of that chapter, including, without limitation, Section 11349.6 of the Government Code, the adoption of the regulations shall be considered by the Office of Administrative Law to be necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(Amended by Stats. 2008, Ch. 558, Sec. 3. Effective January 1, 2009.)



25534.1

(a) The executive director of the commission may issue a complaint to any person or entity on whom an administrative civil penalty may be imposed pursuant to Section 25534. The complaint shall allege the act or failure to act for which the civil penalty is proposed, the provision of law authorizing civil liability, and the proposed civil penalty.

(b) The complaint shall be served by personal notice or certified mail, and shall inform the party so served that a hearing will be conducted within 60 days after the party has been served. The hearing shall be before the commission. The complainant may waive the right to a hearing, in which case the commission shall not conduct a hearing.

(c) After any hearing, the commission may adopt, with or without revision, the proposed decision and order of the executive director.

(d) Orders setting an administrative civil penalty shall become effective and final upon issuance thereof, and any payment shall be made within 30 days. Copies of these orders shall be served by personal service or by registered mail upon the party served with the complaint and upon other persons who appeared at the hearing and requested a copy.

(e) In determining the amount of the administrative civil penalty, the commission shall take into consideration the nature, circumstance, extent, and gravity of the violation or violations, whether the violation is susceptible to removal or resolution, the cost to the state in pursuing the enforcement action, and with respect to the violator, the ability to pay, the effect on ability to continue in business, any voluntary removal or resolution efforts undertaken, any prior history of violations, the degree of culpability, economic savings, if any, resulting from the violation, and such other matters as justice may require.

(Added by Stats. 1987, Ch. 1079, Sec. 2.)



25534.2

(a) Within 30 days after service of an order issued under Section 25534.1, any aggrieved party may file with the superior court a petition for writ of mandate for review thereof pursuant to Section 1094.5 of the Code of Civil Procedure. If no aggrieved party petition for a writ of mandate is filed within the time provided by this section, an order of the commission is not subject to review by any court or agency, except that the commission may grant review on its own motion of an order issued under Section 25534.1 after the expiration of the time limits set by this section.

(b) Upon request of the commission, the Attorney General shall institute an action in the appropriate superior court to collect and recover any administrative civil penalties imposed pursuant to Section 25534.1. The court shall accord priority on its calendar to any action under this subdivision.

(c) Any moneys recovered by the commission pursuant to this section shall be deposited in the General Fund.

(Added by Stats. 1987, Ch. 1079, Sec. 3.)



25535

Such reasonable and direct costs as the applicant incurs to comply with the provisions of this chapter shall be allowed for ratemaking purposes.

(Amended by Stats. 1978, Ch. 1090.)



25537

Upon approval of an application, the commission shall forward to the United States Nuclear Regulatory Commission, the Environmental Protection Agency, and to other appropriate federal agencies, the results of its studies including the environmental impact report on the facility, the written decision on the facility contained in the application, and the commission s determination of facility safety and reliability as provided in Section 25511.

(Amended by Stats. 1977, Ch. 1114.)



25538

Upon receiving the commission s request for review under subdivision (f) of Section 25519 and Section 25506, the local agency may request a fee from the commission to reimburse the local agency for the actual and added costs of this review by the local agency. The commission shall reimburse the local agency for the added costs that shall be actually incurred by the local agency in complying with the commission s request. The local agency may also request reimbursement for permit fees that the local agency would receive but for the operation of Section 25500, provided, however, that such fees may only be requested in accordance with actual services performed by the local agency. The commission shall either request a fee from the person proposing the project or devote a special fund in its budget, for the reimbursement of such costs incurred by local agencies.

(Amended by Stats. 1981, Ch. 1028, Sec. 1.)



25539

In reviewing notices and applications for certification of modifications of existing facilities, the commission shall adopt rules and regulations as necessary to insure that relevant duties pursuant to this division are carried out.

(Added by Stats. 1974, Ch. 276.)



25540

If a person proposes to construct a geothermal powerplant and related facility or facilities on a site, the commission shall not require three alternative sites and related facilities to be proposed in the notice. Except as otherwise provided, the commission shall issue its findings on the notice, as specified in Section 25514, within nine months from the date of filing of such notice, and shall issue its final decision on the application, as specified in Section 25523, within nine months from the date of the filing of the application for certification, or at such later time as is mutually agreed to by the commission and the applicant or person submitting the notice or application.

(Amended by Stats. 1979, Ch. 1091.)



25540.1

The commission shall determine, within 30 days after the receipt of a notice or application for a geothermal powerplant, whether the notice or application is complete. If the notice or application is determined not to be complete, the commission s determination shall specify, in writing, those parts of the notice or application which are incomplete and shall indicate the manner in which it can be made complete. Within 30 days after receipt of the applicant s filing with the commission the additional information requested by the commission to make the notice or application complete, the commission shall determine whether the subsequent filing is sufficient to complete the notice or application. A notice or application shall be deemed filed for purposes of Section 25540 on the date the commission determines the notice or application is completed if the commission has adopted regulations specifying the informational requirements for a complete notice or application, but if the commission has not adopted regulations, the notice or application shall be deemed filed on the last date the commission receives any additional data that completes the notice or application.

(Amended by Stats. 1987, Ch. 335, Sec. 3.)



25540.2

Notwithstanding any other provision of law:

(a) If an applicant proposes to construct a geothermal powerplant at a site which, at the outset of the proceeding, the applicant can reasonably demonstrate to be capable of providing geothermal resources in commercial quantities, no notice of intention pursuant to Section 25502 shall be required, and the commission shall issue the final decision on the application, as specified in Section 25523, within 12 months after acceptance of the application for certification of a geothermal powerplant and related facilities, or at such later time as is mutually agreed by the commission and the applicant.

(b) Upon receipt of an application for certification of a geothermal powerplant and related facilities, the commission shall transmit a copy of the application to every state and local agency having jurisdiction over land use in the area involved.

(Amended by Stats. 1979, Ch. 1091.)



25540.3

(a) An applicant for a geothermal powerplant may propose a site to be approved that will accommodate a potential maximum electric generating capacity in excess of the capacity being proposed for initial construction. In addition to the information concerning the initial powerplant and related facilities proposed for construction required pursuant to Section 25520, such application shall include all of the following, to the extent known:

(1) The number, type, and energy source of electric generating units which the site is proposed ultimately to accommodate and the maximum generating capacity for each unit.

(2) The projected installation schedule for each unit.

(3) The impact of the site, when fully developed, on the environment and public health and safety.

(4) The amount and sources of cooling water needed at the fully developed site.

(5) The general location and design of auxiliary facilities planned for each stage of development, including, but not limited to pipelines, transmission lines, waste storage and disposal facilites, switchyards, and cooling ponds, lakes, or towers.

(6) Such other information relating to the design, operation, and siting of the facility as the commission may by regulation require.

(b) If an application is filed pursuant to subdivision (a) which proposes a site to be approved which will accommodate a potential maximum electric generating capacity in excess of the capacity being proposed for initial construction, the commission may, in its decision pursuant to subdivision (a) of Section 25540.3, either certify only the initial facility or facilities proposed for initial construction or may certify the initial facility or facilities and find the site acceptable for additional generating capacity of the type tentatively proposed. The maximum allowable amount and type of such additional capacity shall be determined by the commission.

If the decision includes a finding that a particular site is suitable to accommodate a particular additional generating capacity, the site shall be designated a potential multiple facility site. The commission may, in determining the acceptability of a potential multiple facility site, specify conditions or criteria necessary to ensure that future additional facilities will not exceed the limitations of the site.

(Added by Stats. 1978, Ch. 1271.)



25540.4

Notwithstanding any other provision of law:

(a) The decision of the commission on an application for an additional facility at a potential multiple facility site shall be issued within three months after the acceptance of the application or at such later time as is mutually agreed upon by the commission and the applicant.

(b) In reviewing an application for an additional facility at a potential multiple facility site, the commission may, upon a showing of good cause, undertake a reconsideration of its prior determinations in the final report for the site pursuant to Section 25514 or its decision pursuant to Section 25523 based on current conditions and other reasonable alternatives to the proposed facility. Such reconsideration must be completed within seven months after acceptance of such application for an additional facility.

(c) The commission shall, pursuant to Section 21100.2, provide by resolution or order for completing and certifying the environmental impact report within the time limits established by subdivisions (a) and (b).

(Added by Stats. 1978, Ch. 1271.)



25540.5

The commission may, at the petition of a county which has adopted a geothermal element for its general plan, approve an equivalent certification program which delegates to that county full authority for the certification of all geothermal powerplants within such county. Once approved by the commission, the equivalent certification program shall replace and supersede the procedures for certification of all geothermal powerplants and related facilities, pursuant to Sections 25540 to 25540.4, inclusive, to be located within such county. The commission may, after public hearings, revoke the approved equivalent certification program of such county if the commission finds that the program does not comply with current commission certification requirements. The equivalent certification program shall include, but not be limited to, provisions for all of the following:

(a) Certification of geothermal areas as potential multiple facility sites, if so applied for.

(b) Processing of applications in less than 12 months.

(c) Periodic review and updating of the program by the county as may be required by law and the commission.

(d) Appeal procedures, including appeals to the commission on substantive issues. In any such appeal on a substantive issue, the commission shall determine whether the act or decision is supported by substantial evidence in the light of the whole record. The commission shall determine, within 15 days of receipt of an appeal, whether the appeal has merit and whether action should be taken.

(e) Input and review by other relevant public agencies and members of the public.

(f) Public hearing procedures equivalent to those specified in Article 6 (commencing with Section 65350) of Chapter 3 of Title 7 of the Government Code.

(Added by Stats. 1978, Ch. 1271.)



25540.6

(a) Notwithstanding any other provision of law, no notice of intention is required, and the commission shall issue its final decision on the application, as specified in Section 25523, within 12 months after the filing of the application for certification of the powerplant and related facility or facilities, or at any later time as is mutually agreed by the commission and the applicant, for any of the following:

(1) A thermal powerplant which will employ cogeneration technology, a thermal powerplant that will employ natural gas-fired technology, or a solar thermal powerplant.

(2) A modification of an existing facility.

(3) A thermal powerplant which it is only technologically or economically feasible to site at or near the energy source.

(4) A thermal powerplant with a generating capacity of up to 100 megawatts.

(5) A thermal powerplant designed to develop or demonstrate technologies which have not previously been built or operated on a commercial scale. Such a research, development, or commercial demonstration project may include, but is not limited to, the use of renewable or alternative fuels, improvements in energy conversion efficiency, or the use of advanced pollution control systems. Such a facility may not exceed 300 megawatts unless the commission, by regulation, authorizes a greater capacity. Section 25524 does not apply to such a powerplant and related facility or facilities.

(b) Projects exempted from the notice of intention requirement pursuant to paragraph (1), (4), or (5) of subdivision (a) shall include, in the application for certification, a discussion of the applicant s site selection criteria, any alternative sites that the applicant considered for the project, and the reasons why the applicant chose the proposed site. That discussion shall not be required for cogeneration projects at existing industrial sites. The commission may also accept an application for a noncogeneration project at an existing industrial site without requiring a discussion of site alternatives if the commission finds that the project has a strong relationship to the existing industrial site and that it is therefore reasonable not to analyze alternative sites for the project.

(Amended by Stats. 1999, Ch. 581, Sec. 11. Effective January 1, 2000.)



25541

The commission may exempt from this chapter thermal powerplants with a generating capacity of up to 100 megawatts and modifications to existing generating facilities that do not add capacity in excess of 100 megawatts, if the commission finds that no substantial adverse impact on the environment or energy resources will result from the construction or operation of the proposed facility or from the modifications.

(Amended by Stats. 1999, Ch. 581, Sec. 12. Effective January 1, 2000.)



25541.1

It is the intent of the Legislature to encourage the development of thermal powerplants using resource recovery (waste-to-energy) technology. Previously enacted incentives for the production of electrical energy from nonfossil fuels in commercially scaled projects have failed to produce the desired results. At the same time, the state faces a growing problem in the environmentally safe disposal of its solid waste. The creation of electricity by a thermal powerplant using resource recovery technology addresses both problems by doing all of the following:

(a) Generating electricity from a nonfossil fuel of an ample, growing supply.

(b) Conserving landfill space, thus reducing waste disposal costs.

(c) Avoiding the health hazards of burying garbage.

Furthermore, development of resource recovery facilities creates new construction jobs, as well as ongoing operating jobs, in the communities in which they are located.

(Added by Stats. 1984, Ch. 743, Sec. 2.)



25541.5

(a) On or before January 1, 2001, the Secretary of the Resources Agency shall review the regulatory program conducted pursuant to this chapter that was certified pursuant to subdivision (k) of Section 15251 of Title 14 of the California Code of Regulations, to determine whether the regulatory program meets the criteria specified in Section 21080.5. If the Secretary of the Resources Agency determines that the regulatory program meets those criteria, the secretary shall continue the certification of the regulatory program.

(b) If the Secretary of the Resources Agency continues the certification of the regulatory program, the commission shall amend the regulatory program from time to time, as necessary to permit the secretary to continue to certify the program.

(c) This section does not invalidate the certification of the regulatory program, as it existed on January 1, 2000, pending the review required by subdivision (a).

(Repealed and added by Stats. 1999, Ch. 581, Sec. 14. Effective January 1, 2000.)



25542

In the case of any site and related facility or facilities for which the provisions of this division do not apply, the exclusive power given to the commission pursuant to Section 25500 to certify sites and related facilities shall not be in effect.

(Added by Stats. 1974, Ch. 276.)



25543

(a) It is the intent of the Legislature to improve the process of siting and licensing new thermal electric powerplants to ensure that these facilities can be sited in a timely manner, while protecting environmental quality and public participation in the siting process.

(b) Notwithstanding Section 7550.5 of the Government Code, the commission shall prepare a report to the Governor and the Legislature on or before March 31, 2000, that identifies administrative and statutory measures that, preserving environmental protections and public participation, would improve the commission s siting and licensing process for thermal powerplants of 50 megawatts and larger. The report shall include, but is not limited to, all of the following:

(1) An examination of potential process efficiencies associated with required hearings, site visits, and documents.

(2) A review of the impacts on both process efficiency and public participation of restrictions on communications between applicants, the public, and staff or decisionmakers.

(3) An assessment of means for improving coordination with the licensing activities of local jurisdictions and participation by other state agencies.

(4) An assessment of organizational structure issues including the adequacy of the amounts and organization of current technical and legal resources.

(5) Recommendations for administrative and statutory measures to improve the siting and licensing process.

(c) The commission may immediately implement any administrative recommendations. Regulations, as identified in paragraph (5), adopted within 180 days of the effective date of this section may be adopted as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of the Government Code. For purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of the regulations shall be considered by the Office of Administrative Law to be necessary for the immediate preservation of the public peace, health, safety, and general welfare.

(Added by Stats. 1999, Ch. 581, Sec. 15. Effective January 1, 2000.)






CHAPTER 7. Research and Development

25600

As used in this chapter:

(a) Passive thermal system means a system which utilizes the structural elements of a building and is not augmented by mechanical components to provide for collection, storage and distribution of solar energy or coolness.

(b) Semipassive thermal system means a system which utilizes the structural elements of a building and is augmented by mechanical components to provide for collection, storage, and distribution of solar energy or coolness.

(c) Solar device means the equipment associated with the collection, transfer, distribution, storage, and control of solar energy.

(d) Solar system means the integrated use of solar devices for the functions of collection, transfer, storage, and distribution of solar energy.

(e) Standard means a specification of design, performance, and procedure, or of the instrumentation, equipment, surrounding conditions, and skills required during the conduct of a procedure.

(Added by Stats. 1977, Ch. 1081.)



25601

The commission shall develop and coordinate a program of research and development in energy supply, consumption, and conservation and the technology of siting facilities and shall give priority to those forms of research and development which are of particular importance to the state, including, but not limited to, all of the following:

(a) Methods of energy conservation specified in Chapter 5 (commencing with Section 25400).

(b) Increased energy use efficiencies of existing thermal electric and hydroelectric powerplants and increased energy efficiencies in designs of thermal electric and hydroelectric powerplants.

(c) Expansion and accelerated development of alternative sources of energy, including geothermal and solar resources, including, but not limited to, participation in large-scale demonstrations of alternative energy systems sited in California in cooperation with federal agencies, regional compacts, other state governments, and other participants. For purposes of this subdivision, participation shall be defined as any of the following: (1) direct interest in a project, (2) research and development to insure acceptable resolution of environment and other impacts of alternative energy systems, (3) research and development to improve siting and permitting methodology for alternative energy systems, (4) experiments utilizing the alternative energy systems, and (5) research and development of appropriate methods to insure the widespread utilization of economically useful alternative energy systems. Large-scale demonstrations of alternative energy systems are exemplified by the 100KWe to 100MWe range demonstrations of solar, wind, and geothermal systems contemplated by federal agencies, regional compacts, other state governments, and other participants.

(d) Improved methods of construction, design, and operation of facilities to protect against seismic hazards.

(e) Improved methods of energy-demand forecasting.

(f) To accomplish the purposes of subdivision (c), an amount not more than one-half of the total state funds appropriated for the solar energy research and development program as proposed in the budget prepared pursuant to Section 25604 shall be allocated for large-scale demonstration of alternative energy systems.

(Added by renumbering Section 25600 by Stats. 1977, Ch. 1081.)



25602

The commission shall carry out technical assessment studies on all forms of energy and energy-related problems, in order to influence federal research and development priorities and to be informed on future energy options and their impacts, including, in addition to those problems specified in Section 25601, but not limited to, the following:

(a) Advanced nuclear powerplant concepts, fusion, and fuel cells.

(b) Total energy concepts.

(c) New technology related to coastal and offshore siting of facilities.

(d) Expanded use of wastewater as cooling water and other advances in powerplant cooling.

(e) Improved methods of power transmission to permit interstate and interregional transfer and exchange of bulk electric power.

(f) Measures to reduce wasteful and inefficient uses of energy.

(g) Shifts in transportation modes and changes in transportation technology in relation to implications for energy consumption.

(h) Methods of recycling, extraction, processing, fabricating, handling, or disposing of materials, especially materials which require large commitments of energy.

(i) Expanded recycling of materials and its effect on energy consumption.

(j) Implications of government subsidies and taxation and ratesetting policies.

(k) Utilization of waste heat.

(l) Use of hydrogen as an energy form.

(m) Use of agricultural products, municipal wastes, and organic refuse as an energy source.

Such assessments may also be conducted in order to determine which energy systems among competing technologies are most compatible with standards established pursuant to this division.

(Added by renumbering Section 25601 by Stats. 1977, Ch. 1081.)



25603

For research purposes, the commission shall, in cooperation with other state agencies, participate in the design, construction, and operation of energy-conserving buildings using data developed pursuant to Section 25401, in order to demonstrate the economic and technical feasibility of such designs.

(Added by renumbering Section 25602 by Stats. 1977, Ch. 1081.)



25603.5

(a) Pursuant to the duties of the commission described in subdivision (a) of Section 25401 and Section 25603, the commission shall conduct a statewide architectural design competition to select outstanding designs for new single-family and multifamily residential units which incorporate passive solar and other energy-conserving design features.

The purpose of the competition, to be known as the State Solar Medallion Passive Design Competition , is to demonstrate the technical and economic feasibility of passive solar design for residential construction, to speed its commercialization, and to promote its use by developers in housing for moderate-income families in the state. The competition shall be carried out with the assistance and cooperation of the Office of the State Architect.

(b) The competition shall be conducted for each of the state s six regional climate zones. Each climate zone shall have the following four categories of competition:

(1) Single-family dwellings. The construction costs of these dwellings shall not exceed thirty-five thousand dollars ($35,000) and the market price, inclusive of land, construction, permits, fees, overhead and profit shall not exceed fifty-five thousand dollars ($55,000); provided that, if the commission determines that, as of the date construction is completed, the cost of housing construction in this state has increased due to economic inflation since January 1, 1979, the commission may increase these sums by the amount of such inflation as indicated by the construction cost index.

(2) Single-family dwellings. The construction costs of these dwellings shall not exceed fifty-five thousand dollars ($55,000) and the market price, inclusive of land, construction, permits, fees, overhead and profit shall not exceed eighty-five thousand dollars ($85,000); provided that, if the commission determines that, as of the date construction is completed, the cost of housing construction in this state has increased due to economic inflation since January 1, 1979, the commission may increase these sums by the amount of such inflation as indicated by the construction cost index.

(3) Multifamily housing units with a market price or rental value comparable to paragraph (1) of this subdivision.

(4) Multifamily housing units with a market price or rental value comparable to paragraph (2) of this subdivision.

(c) In order to qualify for the competition, entrants shall be a team composed of at least one member from each of the following categories:

(1) A building designer or architect.

(2) A builder, developer, or contractor.

(d) With submission of designs to the competition, all entrants shall agree to comply with the following provisions, if awarded the Solar Medallion or the first place prize in any category:

(1) To build five models of the winning design for single-family home categories if the builder, developer, or contractor member of the winning team constructed more than 30 single-family detached units during the one-year period ending on the date of the award, or

(2) To build three models of the winning design for single-family home categories if the builder, developer, or contractor member of the winning team constructed 30 or fewer single-family detached units during the one-year period ending on the date of the award, or

(3) To build one model of the winning design for all multifamily categories.

(4) To commence construction within 18 months of the announcement of awards.

(5) To permit the commission to install monitoring equipment for measuring energy conservation performance of the structure on all models constructed in compliance with paragraphs (1), (2), and (3) of this subdivision.

(6) To permit the commission to document, exhibit, and publicize the constructed designs.

All models of winning designs shall be built on the site or sites described in the submission or on an alternate site or sites with comparable features.

Cash awards to authors of the winning designs may be made prior to commencement of the agreed upon construction.

All winning designs in the competition shall become the property of the state and may be published and exhibited by the state after completion of competition.

(e) The judging panel for the competition shall consist of the following five jurors:

(1) One representative of the Office of the State Architect.

(2) One representative of the commission.

(3) One certificated architect.

(4) One representative of the state s lending institutions.

(5) One developer, builder, or contractor.

The nonagency members shall be appointed by the State Architect.

In recognition of the wide variation in construction costs statewide, and in order to ensure fair and equitable competition in all areas of the state, a cost index shall be used to determine different construction cost and market price requirements for each category of competition in the major metropolitan areas of the state. The construction cost and market price figures specified in paragraphs (1) and (2) of subdivision (b) shall be used as the upper limit values on which the index shall be based. Construction cost and market price figures reflecting the diversity in costs in different areas of the state shall be determined in relation to upper limit values specified in this section.

The cost index shall be prepared by the Office of the State Architect and shall be published in the competition program.

The evaluation shall take place in two stages, with an initial technical review by the commission staff. The staff shall submit to the judging panel a rigorous technical assessment of the anticipated energy conservation performance of all submissions. Final selection shall be made by the judging panel.

Designs submitted to the competition shall be judged on the extent to which they satisfy the following criteria:

(1) Use of passive solar and other energy conserving design features.

(2) Amount of energy savings achieved by the design.

(3) Adaptability of the design to widespread use.

(f) The commission shall be responsible for developing rules and procedures for the conduct of the competition and for the judging, which rules shall ensure anonymity of designs submitted prior to final awarding of prizes, shall ensure impartiality of the judging panel, and shall ensure uniform treatment of competitors.

In administering the competition, the commission shall accomplish the following tasks:

(1) Preparation of a competition program, including climatological data for each of the six regional climate zones.

(2) Distribution of competition information and ongoing publicity.

(3) Development of rules and procedures for competitors and judges.

(4) Preparation of a summary document for the competition, including a portfolio of winning designs and followup publicity.

(5) Instrumentation of winning dwellings constructed in accordance with requirements of this section; instrumentation for measurement of energy conservation performance of the units and ongoing data collection shall be provided by the commission pursuant to Section 25607.

For purposes of administering the competition, the commission shall contract with the Office of the State Architect for materials and services that cannot be performed by its staff.

(g) Cash awards to authors of the winning designs shall be made on the following basis:

Using the criteria in subdivision (e) of this section, the judging panel shall select, as follows:

(1) The most outstanding design statewide selected from among the first place winners in either of two single-family categories in any of the six climate zones which shall receive the State Solar Medallion Award and five thousand dollars ($5,000) in addition to the cash award specified in paragraph (3) of this subdivision.

(2) The most outstanding design statewide selected from among the first place winners in either of the two multifamily categories in any of the six climate zones which shall receive the State Solar Medallion Award and five thousand dollars ($5,000) in addition to the cash award specified in paragraph (3) of this subdivision.

(3) The first place designs in each of the four competition categories within each of the six climate zones, which shall each receive a cash award of five thousand dollars ($5,000).

(4) The second place designs in each of the four competition categories within each of the six climate zones, which shall each receive a cash award of two thousand dollars ($2,000).

(Amended by Stats. 1980, Ch. 1013, Sec. 1.)



25605

On or before November 1, 1978, the commission shall develop and adopt, in cooperation with affected industry and consumer representatives, and after one or more public hearings, regulations governing solar devices. The regulations shall be designed to encourage the development and use of solar energy and to provide maximum information to the public concerning solar devices. The regulations may include, but need not be limited to, any or all of the following:

(a) Standards for testing, inspection, certification, sizing, and installation of solar devices.

(b) Provisions for the enforcement of the standards. Such provisions may include any or all of the following:

(1) Procedures for the accreditation by the commission of laboratories to test and certify solar devices.

(2) Requirements for onsite inspection of solar devices, including specifying methods for inspection, to determine compliance or noncompliance with the standards.

(3) Requirements for submission to the commission of any data resulting from the testing and inspection of solar devices.

(4) Prohibitions on the sale of solar devices which do not meet minimum requirements for safety and durability as established by the commission.

(5) Dissemination of the results of the testing, inspection, and certification program to the public.

(c) In adopting the regulations, the commission shall give due consideration to their effect on the cost of purchasing, installing, operating and maintaining solar devices. The commission shall reassess the regulations as often as it deems necessary, based upon the value of the regulations in terms of benefits and disadvantages to the widespread adoption of solar energy systems and the need to encourage creativity and innovative adaptations of solar energy. The commission may amend or repeal these regulations based on such reassessment.

(d) Under no circumstances may the commission preclude any person from developing, installing, or operating a solar device on his or her own property.

(e) Any violation of any regulation adopted by the commission pursuant to this section may be enjoined in the same manner as is prescribed in Chapter 10 (commencing with Section 25900) of this division for enjoining a violation of this division.

(Added by Stats. 1977, Ch. 1081.)



25605.5

Standards adopted by the commission pursuant to Section 25605, which are building standards as defined in Section 25488.5, shall be submitted to the State Building Standards Commission for approval pursuant to, and are governed by, the State Building Standards Law (Part 2.5 (commencing with Section 18901) of Division 13 of the Health and Safety Code). Building standards adopted by the commission and published in the State Building Standards Code shall comply with, and be enforced as provided in, Section 25605.

(Amended by Stats. 1994, Ch. 1145, Sec. 21. Effective January 1, 1995.)



25608

The commission shall confer with officials of federal agencies, including the National Aeronautics and Space Administration, the National Institute of Standards and Technology, the Department of Energy, and the Department of Housing and Urban Development, to coordinate the adoption of regulations pursuant to Sections 25603 and 25605.

(Amended by Stats. 1994, Ch. 1145, Sec. 24. Effective January 1, 1995.)



25609

The commission may, in adopting regulations pursuant to this chapter, specify the date when the regulations shall take effect. The commission may specify different dates for different regulations.

(Added by Stats. 1977, Ch. 1081.)



25609.5

The effective dates of building standards adopted by the commission pursuant to Section 25609 are subject to approval pursuant to the provisions of the State Building Standards Law, Part 2.5 (commencing with Section 18901) of Part 13 of the Health and Safety Code.

(Added by Stats. 1979, Ch. 1152.)



25610

For purposes of carrying out the provisions of this chapter, the commission may contract with any person for materials and services that cannot be performed by its staff or other state agencies, and may apply for federal grants or any other funding.

(Added by renumbering Section 25604 by Stats. 1977, Ch. 1081.)



25616

(a) It is the intent of the Legislature to encourage local agencies to expeditiously review permit applications to site energy projects, and to encourage energy project developers to consider all cost-effective and environmentally superior alternatives that achieve their project objectives.

(b) Subject to the availability of funds appropriated therefor, the commission shall provide technical assistance and grants-in-aid to assist local agencies to do either or both of the following:

(1) Site energy production or transmission projects which are not otherwise subject to the provisions of Chapter 6 (commencing with Section 25500).

(2) Integrate into their planning processes, and incorporate into their general plans, methods to achieve cost-effective energy efficiency.

(c) The commission shall provide assistance at the request of local agencies and shall coordinate that assistance with the assistance provided by the Department of Permit Assistance, created pursuant to Section 15399.50 of the Government Code.

(d) As used in this section, an energy project is any project designed to produce, convert, or transmit energy as one of its primary functions.

(Amended by Stats. 1993, Ch. 63, Sec. 4. Effective January 1, 1994. Note: The condition in Stats. 1993, Ch. 63, Sec. 5, was satisfied.)



25617

(a) It is the intent of the Legislature to preserve diversity of energy resources, including diversity of resources used in electric generation facilities, industrial and commercial applications, and transportation.

(b) The commission shall, within the limits of available funds, provide technical assistance and support for the development of petroleum diesel fuels which are as clean or cleaner than alternative clean fuels and clean diesel engines. That technical assistance and support may include the creation of research, development, and demonstration programs.

(Added by Stats. 1989, Ch. 940, Sec. 4.)



25618

(a) The commission shall facilitate development and commercialization of ultra low- and zero-emission electric vehicles and advanced battery technologies, as well as development of an infrastructure to support maintenance and fueling of those vehicles in California. Facilitating commercialization of ultra low- and zero-emission electric vehicles in California shall include, but not be limited to, the following:

(1) The commission may, in cooperation with county, regional, and city governments, the state s public and private utilities, and the private business sector, develop plans for accelerating the introduction and use of ultra low- and zero-emission electric vehicles throughout California s air quality nonattainment areas, and for accelerating the development and implementation of the necessary infrastructure to support the planned use of those vehicles in California. These plans shall be consistent with, but not limited to, the criteria for similar efforts contained in federal loan, grant, or matching fund projects.

(2) In coordination with other state agencies, the commission shall seek to maximize the state s use of federal programs, loans, and matching funds available to states for ultra low- and zero-emission electric vehicle development and demonstration programs, and infrastructure development projects.

(b) Priority for implementing demonstration projects under this section shall be directed toward those areas of the state currently in a nonattainment status with federal and state air quality regulations.

(Added by Stats. 1991, Ch. 939, Sec. 3.)



25619

(a) For purposes of this section, qualified counties means the Counties of Fresno, Imperial, Inyo, Kern, Kings, Los Angeles, Madera, Merced, Riverside, San Bernardino, San Diego, San Joaquin, San Luis Obispo, Stanislaus, and Tulare.

(b) The commission shall provide up to seven million dollars ($7,000,000) in grants to qualified counties for the development or revision of rules and policies, including, but not limited to, general plan elements, zoning ordinances, and a natural community conservation plan as a plan participant, that facilitate the development of eligible renewable energy resources, and their associated electric transmission facilities, and the processing of permits for eligible renewable energy resources. The commission may allocate not more than 1 percent of appropriated funds to provide training to county planning staff to facilitate the siting and permitting of eligible renewable energy resources. A general plan element or zoning ordinance that is adopted or revised pursuant to this section shall be completed within two years of receipt of the grant and shall be consistent with the conservation strategies of any natural community conservation plan if one has been approved, or is under development, pursuant to the Natural Community Conservation Planning Act (Chapter 10 (commencing with Section 2800) of Division 3 of the Fish and Game Code). For counties within the Desert Renewable Energy Conservation Plan planning area, the commission may award a grant to a county only if the county meets one of the following conditions:

(1) The county is a plan participant, as defined by paragraph (1) of subdivision (j) of Section 2805 of the Fish and Game Code, in the Desert Renewable Energy Conservation Plan.

(2) The county enters into a memorandum of understanding with the commission in which the county agrees to participate in the development of a natural community conservation plan for the purpose of ensuring that the natural community conservation plan can achieve the goals set forth in the planning agreement entered into pursuant to Section 2810 of the Fish and Game Code, that is dated May 2010, for the preparation of a natural community conservation plan, in a manner that is consistent with the applicable policies of the county.

(c) In its initial round of grant funding, the commission shall establish a preference for a grant to a qualified county in an amount that is adequate to develop a renewable energy element in its general plan that will facilitate the development and siting of eligible renewable energy resources that utilize multiple renewable energy technologies. The commission shall also establish a preference for a grant for those counties that have experience in geothermal energy development and have adopted a geothermal element, as defined in Section 25133, to its general plan.

(d) The commission shall only implement this section upon receiving a specific appropriation for the purposes of this section by the Legislature from the Renewable Resources Trust Fund or other funds from the Energy Resources Program Account.

(Amended by Stats. 2012, Ch. 601, Sec. 1. Effective September 27, 2012.)






CHAPTER 7.1. Public Interest Energy Research, Demonstration,and Development Program

25620

The Legislature hereby finds and declares all of the following:

(a) It is in the best interests of the people of this state that the quality of life of its citizens be improved by providing environmentally sound, safe, reliable, and affordable energy services and products.

(b) To improve the quality of life of this state s citizens, it is proper and appropriate for the state to undertake public interest energy research, development, and demonstration projects that are not adequately provided for by competitive and regulated energy markets.

(c) Public interest energy research, demonstration, and development projects should advance energy science or technologies of value to California citizens and should be consistent with the policies of this chapter.

(d) It is in the best interest of the people of California for the commission to positively contribute to the overall economic climate of the state within the roles and responsibilities of the commission as defined by statute, regulation, and other official government authority, including, but not limited to, providing economic benefits to California-based entities.

(Amended by Stats. 2008, Ch. 537, Sec. 3. Effective January 1, 2009.)



25620.1

(a) The commission shall develop, implement, and administer the Public Interest Research, Development, and Demonstration Program that is hereby created. The program shall include a full range of research, development, and demonstration activities that, as determined by the commission, are not adequately provided for by competitive and regulated markets. The commission shall administer the program consistent with the policies of this chapter.

(b) The general goal of the program is to develop, and help bring to market, energy technologies that provide increased environmental benefits, greater system reliability, and lower system costs, and that provide tangible benefits to electric utility customers through the following investments:

(1) Advanced transportation technologies that reduce air pollution and greenhouse gas emissions beyond applicable standards, and that benefit electricity and natural gas ratepayers.

(2) Increased energy efficiency in buildings, appliances, lighting, and other applications beyond applicable standards, and that benefit electric utility customers.

(3) Advanced electricity generation technologies that exceed applicable standards to increase reductions in greenhouse gas emissions from electricity generation, and that benefit electric utility customers.

(4) Advanced electricity technologies that reduce or eliminate consumption of water or other finite resources, increase use of renewable energy resources, or improve transmission or distribution of electricity generated from renewable energy resources.

(c) To achieve the goals established in subdivision (b), the commission shall adopt a portfolio approach for the program that does all of the following:

(1) Effectively balances the risks, benefits, and time horizons for various activities and investments that will provide tangible energy or environmental benefits for California electricity customers.

(2) Emphasizes innovative energy supply and end use technologies, focusing on their reliability, affordability, and environmental attributes.

(3) Includes projects that have the potential to enhance transmission and distribution capabilities.

(4) Includes projects that have the potential to enhance the reliability, peaking power, and storage capabilities of renewable energy.

(5) Demonstrates a balance of benefits to all sectors that contribute to the funding under Section 399.8 of the Public Utilities Code.

(6) Addresses key technical and scientific barriers.

(7) Demonstrates a balance between short-term, mid-term, and long-term potential.

(8) Ensures that prior, current, and future research not be unnecessarily duplicated.

(9) Provides for the future market utilization of projects funded through the program.

(10) Ensures an open project selection process and encourages the awarding of research funding for a diverse type of research as well as a diverse award recipient base and equally considers research proposals from the public and private sectors.

(11) Coordinates with other related research programs.

(d) The term award, as used in this chapter, may include, but is not limited to, contracts, grants, interagency agreements, loans, and other financial agreements designed to fund public interest research, demonstration, and development projects or programs.

(Amended by Stats. 2006, Ch. 512, Sec. 2. Effective September 27, 2006.)



25620.2

(a) To ensure the efficient implementation and administration of the Public Interest Research, Development, and Demonstration Program, the commission shall do both of the following:

(1) Develop procedures for the solicitation of award applications for project or program funding, and to ensure efficient program management.

(2) Evaluate and select programs and projects, based on merit, that will be funded under the program.

(b) The commission shall adopt regulations to implement the program, in accordance with the following procedures:

(1) Prepare a preliminary text of the proposed regulation and provide a copy of the preliminary text to any person requesting a copy.

(2) Provide public notice of the proposed regulation to any person who has requested notice of the regulations prepared by the commission. The notice shall contain all of the following:

(A) A clear overview explaining the proposed regulation.

(B) Instructions on how to obtain a copy of the proposed regulations.

(C) A statement that if a public hearing is not scheduled for the purpose of reviewing a proposed regulation, any person may request, not later than 15 days prior to the close of the written comment period, a public hearing conducted in accordance with commission procedures.

(3) Accept written public comments for 30 calendar days after providing the notice required in paragraph (2).

(4) Certify that all written comments were read and considered by the commission.

(5) Place all written comments in a record that includes copies of any written factual support used in developing the proposed regulation, including written reports and copies of any transcripts or minutes in connection with any public hearings on the adoption of the regulation. The record shall be open to public inspection and available to the courts.

(6) Provide public notice of any substantial revision of the proposed regulation at least 15 days prior to the expiration of the deadline for public comments and comment period using the procedures provided in paragraph (2).

(7) Conduct public hearings, if a hearing is requested by an interested party, that shall be conducted in accordance with commission procedures.

(8) Adopt any proposed regulation at a regularly scheduled and noticed meeting of the commission. The regulation shall become effective immediately unless otherwise provided by the commission.

(9) Publish any adopted regulation in a manner that makes copies of the regulation easily available to the public. Any adopted regulation shall also be made available on the Internet. The commission shall transmit a copy of an adopted regulation to the Office of Administrative Law for publication, or, if the commission determines that printing the regulation is impractical, an appropriate reference as to where a copy of the regulation may be obtained.

(10) Notwithstanding any other provision of law, this subdivision provides an interim exception from the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code for regulations required to implement Sections 25620.1 and 25620.2 that are adopted under the procedures specified in this subdivision.

(11) This subdivision shall become inoperative on January 1, 2012, unless a later enacted statute deletes or extends that date. However, after January 1, 2012, the commission is not required to repeat any procedural step in adopting a regulation that has been completed before January 1, 2012, using the procedures specified in this subdivision.

(Amended by Stats. 2006, Ch. 512, Sec. 3. Effective September 27, 2006.)



25620.3

(a) The commission may, consistent with the requirements of this chapter, provide awards to any individual or entity for planning, implementation, and administration of projects or programs selected pursuant to Section 25620.5.

(b) The commission may provide an award to a project or program that includes a group of related projects, or to a party who aggregates projects that directly benefit from the award.

(c) The commission may establish multiparty agreements. In a multiparty agreement, the commission may be a signatory to a common agreement among two or more parties. These agreements include, but are not limited to, cofunding, leveraged research, collaborations, and membership arrangements. If the commission enters into these agreements, it shall be a party to these agreements and may share in the roles, responsibilities, risks, investments, and results.

(d) The commission may issue awards that include the ability to make advance payments to prime contractors, to enable them to make advance payments to a subcontractor that is a federal agency, national laboratory, or state entity, on the condition that the subcontract is binding and enforceable and includes specific performance milestones.

(e) The commission may issue awards that include the ability to assign tasks on a work authorization basis.

(f) Prior to making any award pursuant to this chapter for a research, development, or demonstration program or project, the commission shall identify the expected costs and any qualitative or quantitative benefits of the proposed program or project.

(Amended by Stats. 2002, Ch. 515, Sec. 4. Effective January 1, 2003.)



25620.4

(a) To the extent that intellectual property is developed under this chapter, an equitable share of rights in the intellectual property or in the benefits derived therefrom shall accrue to the State of California.

(b) The commission may determine what share, if any, of the intellectual property, or the benefits derived therefrom, shall accrue to the state. The commission may negotiate sharing mechanisms for intellectual property or benefits with award recipients.

(Added by Stats. 1997, Ch. 905, Sec. 2. Effective January 1, 1998.)



25620.5

(a) The commission may solicit applications for awards, using a sealed competitive bid, competitive negotiation process, commission-issued intradepartmental master agreement, the methods for selection of professional services firms set forth in Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code, interagency agreement, single source, or sole source method. When scoring teams are convened to review and score proposals, the scoring teams may include persons not employed by the commission, as long as employees of the state constitute no less than 50 percent of the membership of the scoring team. A person participating on a scoring team may not have any conflict of interest with respect to the proposal before the scoring team.

(b) A sealed bid method may be used when goods and services to be acquired can be described with sufficient specificity so that bids can be evaluated against specifications and criteria set forth in the solicitation for bids.

(c) The commission may use a competitive negotiation process in any of the following circumstances:

(1) Whenever the desired award is not for a fixed price.

(2) Whenever project specifications cannot be drafted in sufficient detail so as to be applicable to a sealed competitive bid.

(3) Whenever there is a need to compare the different price, quality, and structural factors of the bids submitted.

(4) Whenever there is a need to afford bidders an opportunity to revise their proposals.

(5) Whenever oral or written discussions with bidders concerning the technical and price aspects of their proposals will provide better results to the state.

(6) Whenever the price of the award is not the determining factor.

(d) The commission may establish interagency agreements.

(e) The commission may provide awards on a single source basis by choosing from among two or more parties or by soliciting multiple applications from parties capable of supplying or providing similar goods or services. The cost to the state shall be reasonable and the commission may only enter into a single source agreement with a particular party if the commission determines that it is in the state s best interests.

(f) The commission, in accordance with subdivision (g) and in consultation with the Department of General Services, may provide awards on a sole source basis when the cost to the state is reasonable and the commission makes any of the following determinations:

(1) The proposal was unsolicited and meets the evaluation criteria of this chapter.

(2) The expertise, service, or product is unique.

(3) A competitive solicitation would frustrate obtaining necessary information, goods, or services in a timely manner.

(4) The award funds the next phase of a multiphased proposal and the existing agreement is being satisfactorily performed.

(5) When it is determined by the commission to be in the best interests of the state.

(g) The commission may not use a sole source basis for an award pursuant to subdivision (f), unless both of the following conditions are met:

(1) The commission, at least 60 days prior to taking an action pursuant to subdivision (f), notifies the Joint Legislative Budget Committee and the relevant policy committees in both houses of the Legislature, in writing, of its intent to take the proposed action.

(2) The Joint Legislative Budget Committee either approves or does not disapprove the proposed action within 60 days from the date of notification required by paragraph (1).

(h) The commission shall give priority to California-based entities in making awards pursuant to this chapter.

(i) The provisions of this section are severable. If any provision of this section or its application is held to be invalid, that invalidity does not affect other provisions or applications that can be given effect without the invalid provision or application.

For purposes of this Section and Section 25620, California-based entity means either of the following:

A corporation or other business form organized for the transaction of business that has its headquarters in California and manufactures in California the product that qualifies for the incentive or award, or a corporation or other business form organized for the transaction of business that has an office for the transaction of business in California and substantially manufactures in California the product that qualifies for the incentive or award, or substantially develops within California the research that qualifies for the incentive or award, as determined by the agency issuing the incentive or award.

(Amended by Stats. 2008, Ch. 537, Sec. 4. Effective January 1, 2009.)



25620.6

The commission, in consultation with the Department of General Services, may purchase insurance coverage necessary to implement an award. Funding for the purchase of insurance may be made from money in the Public Interest Research, Development, and Demonstration Fund created pursuant to Section 384 of the Public Utilities Code.

(Added by Stats. 1997, Ch. 905, Sec. 2. Effective January 1, 1998.)



25620.7

(a) The commission may contract for, or through interagency agreement obtain, technical, scientific, or administrative services or expertise from one or more entities, to support the program. Funding for this purpose shall be made from money in the Public Interest Research, Development, and Demonstration Fund.

(b) The commission may select the services or expertise described in subdivision (a), pursuant to Section 25620.5. In the event that contracts or interagency agreements have been made to multiple entities and their subcontractors for similar purposes, the commission may select from among those entities the particular expertise needed for a specified type of work. Selection of the particular expertise may be based solely on a review of qualifications, including the specific expertise required, availability of the expertise, or access to a resource of special relevance to the work, including, but not limited to, a database, model, technical facility, or a collaborative or institutional affiliation that will expedite the quality and performance of the work.

(Amended by Stats. 2002, Ch. 515, Sec. 6. Effective January 1, 2003.)



25620.8

The commission shall prepare and submit to the Legislature an annual report, not later than March 31 of each year, on awards made pursuant to this chapter and progress toward achieving the goals set forth in Section 25620.1. The report shall include information on the names of award recipients, the amount of awards, and the types of projects funded, an evaluation of the success of funded projects, and recommendations for improvements in the program. The report shall set forth the actual costs of programs or projects funded by the commission, the results achieved, and how the actual costs and results compare to the expected costs and benefits. The commission shall establish procedures for protecting confidential or proprietary information and shall consult with all interested parties in the preparation of the annual report.

(Amended by Stats. 2006, Ch. 512, Sec. 5. Effective September 27, 2006.)



25620.11

(a) The commission shall regularly convene an advisory board that shall make recommendations to guide the commission s selection of programs and projects to be funded under this chapter. The advisory board shall include as appropriate, but not be limited to, representatives from the Public Utilities Commission, consumer organizations, environmental organizations, and electrical corporations subject to the funding requirements of Section 381 of the Public Utilities Code.

(b) Three members of the Senate, appointed by the Senate President Pro Tempore, and three members of the Assembly, appointed by the Speaker of the Assembly, may meet with the advisory board and participate in its activities to the extent that such participation is not incompatible with their respective positions as Members of the Legislature.

(Amended by Stats. 2006, Ch. 512, Sec. 7. Effective September 27, 2006.)



25620.15

(a) In order to ensure that prudent investments in research, development, and demonstration of energy efficient technologies continue to produce substantial economic, environmental, public health, and reliability benefits, it is the policy of the state and the intent of the Legislature that funds made available, upon appropriation, for energy related public interest research, development, and demonstration programs shall be used to advance science or technology that is not adequately provided by competitive and regulated markets.

(b) Notwithstanding any other provision of law, money collected for public interest research, development, and demonstration pursuant to Section 399.8 of the Public Utilities Code shall be transferred to the Public Interest Research, Development, and Demonstration Fund. Money collected between January 1, 2007, and January 1, 2012, shall be used for the purposes specified in this chapter.

(c) In lieu of the Public Utilities Commission retaining funds authorized pursuant to Section 381 of the Public Utilities Code for investments made by electrical corporations in public interest research, development, and demonstration projects for transmission and distribution functions, up to 10 percent of the funds transferred to the commission pursuant to subdivision (b) shall be awarded to electrical corporations for public interest research, development, and demonstration projects for transmission and distribution functions consistent with the policies and subject to the requirements of this chapter.

(Added by Stats. 2006, Ch. 512, Sec. 8. Effective September 27, 2006.)






CHAPTER 7.3. Small Business Energy Technology Loan Program

25630

(a) The commission shall establish a small business energy assistance low-interest revolving loan program to fund the purchase of equipment for alternative technology energy projects for California s small businesses.

(b) Loan repayments, interest, and royalties shall be deposited in the Energy Technologies Research, Development, and Demonstration Account. The interest rate shall be based on surveys of existing financial markets and at rates not lower than the Pooled Money Investment Account.

(Amended by Stats. 2004, Ch. 227, Sec. 93. Effective August 16, 2004.)






CHAPTER 7.5. Agricultural Industry Energy Program

25650

(a) All funds from loan repayments and interest that become due and payable for loans made by the commission pursuant to an agriculture energy assistance program shall be deposited in the Energy Technologies Research, Development, and Demonstration Account, and shall be available for loans and technical assistance pursuant to this section, upon appropriation in the Budget Act. Up to 20 percent of the annual appropriation may be available for technical assistance.

(b) Loans made pursuant to this section shall be for the purchase of equipment and services for agriculture energy efficiency and development demonstration projects, including, but not limited to, production of methane or ethanol, use of wind, photovoltaics, and other sources of energy for irrigation pumping, application of load management conservation techniques, improvements in water pumping and pressurization techniques, and conservation tillage techniques.

(c) The loans shall contain terms that provide for a repayment period of not more than seven years and for interest at a rate that is not less than 2 percent below the rate earned by moneys in the Pooled Money Investment Account.

(Added by Stats. 2000, Ch. 1046, Sec. 1. Effective January 1, 2001.)






CHAPTER 7.7. Clean Fuels Act

25678

The commission shall establish a grant program which provides a forty cent ($0.40) per gallon production incentive for liquid fuels fermented in this state from biomass and biomass-derived resources produced in this state. Eligible liquid fuels include, but are not limited to, ethanol, methanol, and vegetable oils. Eligible biomass resources include, but are not limited to, agricultural products and byproducts, forestry products and byproducts, and industrial wastes. The commission shall adopt rules and regulations necessary to implement the program. Prior to determining an applicant eligible for participation in the production incentive program, the commission shall find, among other things, that the production techniques employed will lead to a net increase in the amount of energy available for consumption.

(Added by Stats. 1988, Ch. 160, Sec. 155.)



25679

Applicants for a grant under this chapter shall submit an application on a form prescribed by the commission which is responsible for administration of the program.

(Added by Stats. 1988, Ch. 160, Sec. 155.)






CHAPTER 7.9. Energy Technology and Energy Conservation

25695

In enacting this chapter, the Legislature hereby finds and declares all of the following:

(a) The development and commercialization of energy technologies and energy conservation is a vital element in meeting the state s energy needs.

(b) The continuing vitality of California s energy technology and energy conservation industry, as well as the maintenance of California s technological leadership in these energy systems, depends on the industry s ability to expand into new markets, including those in other countries. The expansion of California s energy technology and energy conservation industry into foreign markets will result in lower domestic prices, more stable growth, increased employment opportunities, and additional tax revenues.

(c) California s energy technology and energy conservation industry s entry into export markets is being inhibited by foreign-based competitors benefiting from extensive financial and technical support from their governments. Furthermore, small- to medium-sized energy firms are handicapped by high information costs and financial constraints.

(d) California-based energy technology and energy conservation firms seeking to expand into foreign markets can be substantially assisted by state efforts to disseminate international market data, foreign government regulatory information, and other material, and to provide technical assistance to facilitate export efforts.

(e) It is in the best interest of the state to increase the export of goods and services provided by California-based energy technology and energy conservation firms, particularly small- and medium-sized businesses, in a manner which coordinates with and augments existing private, state, and federal programs.

(Added by Stats. 1988, Ch. 714, Sec. 1.)



25696

The commission may assist California-based energy technology and energy conservation firms to export their technologies, products, and services to international markets.

The commission may do all of the following:

(a) Conduct a technical assistance program to help California energy companies improve export opportunities and enhance foreign buyers awareness of and access to energy technologies and services offered by California-based companies. Technical assistance activities may include, but are not limited to, an energy technology export information clearinghouse, a referral service, a trade lead service consulting services for financing, market evaluation, and legal counseling, and information seminars.

(b) Perform research studies and solicit technical advice to identify international market opportunities.

(c) Assist California energy companies to evaluate project or site-specific energy needs of international markets.

(d) Assist California energy companies to identify and address international trade barriers restricting energy technology exports, including unfair trade practices and discriminatory trade laws.

(e) Develop promotional materials in conjunction with California energy companies to expand energy technology exports.

(f) Establish technical exchange programs to increase foreign buyers awareness of suitable energy technology uses.

(g) Prepare equipment performance information to enhance potential export opportunities.

(h) Coordinate activities with state, federal, and international donor agencies to take advantage of trade promotion and financial assistance efforts offered.

(Amended by Stats. 2004, Ch. 225, Sec. 59. Effective August 16, 2004.)



25696.5

(a) Every California-based energy technology and energy conservation firm awarded direct financial assistance pursuant to Section 25696 shall reimburse the commission for that assistance, when both of the following conditions have been met:

(1) The assistance was substantial and essential for the completion of a specific identifiable project.

(2) The resulting project is producing revenues.

(b) All moneys appropriated for purposes of this chapter and all moneys received by the commission as reimbursement under this section shall be deposited in the Energy Resources Programs Account and shall be available, when appropriated by the Legislature, for the purposes of this chapter.

(Added by Stats. 1990, Ch. 1514, Sec. 1.)



25697

The commission shall consult with the California State World Trade Commission with respect to conducting overseas trade missions, trade shows, and trade exhibits. Consultation may include interagency agreements, cosponsorship, and memoranda of understanding for joint overseas trade activities.

(Added by Stats. 1988, Ch. 714, Sec. 1.)






CHAPTER 8. Energy Shortage Contingency Planning

25700

The commission shall, in accordance with the provisions of this chapter, develop contingency plans to deal with possible shortages of electrical energy or fuel supplies to protect public health, safety, and welfare.

(Added by Stats. 1974, Ch. 276.)



25701

(a) Within six months after the effective date of this division, each electric utility, gas utility, and fuel wholesaler or manufacturer in the state shall prepare and submit to the commission a proposed emergency load curtailment plan or emergency energy supply distribution plan setting forth proposals for identifying priority loads or users in the event of a sudden and serious shortage of fuels or interruption in the generation of electricity.

(b) The commission shall encourage electric utilities to cooperate in joint preparation of an emergency load curtailment plan or emergency energy distribution plan. If such a cooperative plan is developed between two or more electric utilities, such utilities may submit such joint plans to the commission in place of individual plans required by subdivision (a) of this section.

(c) The commission shall collect from all relevant governmental agencies, including, but not limited to, the Public Utilities Commission and the Office of Emergency Services, any existing contingency plans for dealing with sudden energy shortages or information related thereto.

(Amended by Stats. 2013, Ch. 352, Sec. 484. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



25702

The commission shall, after one or more public hearings, review the emergency load curtailment program plans or emergency energy supply distribution plans submitted pursuant to Section 25701, and, within one year after the effective date of this division, the commission shall approve and recommend to the Governor and the Legislature plans for emergency load curtailment and energy supply distribution in the event of a sudden energy shortage. Such plans shall be based upon the plans presented by the electric utilities, gas utilities, and fuel wholesalers or manufacturers, information provided by other governmental agencies, independent analysis and study by the commission and information provided at the hearing or hearings. Such plans shall provide for the provision of essential services, the protection of public health, safety, and welfare, and the maintenance of a sound basic state economy. Provision shall be made in such plans to eliminate wasteful, uneconomic, and unnecessary uses of energy in times of shortages and to differentiate curtailment of energy consumption by users on the basis of ability to accommodate such curtailments. Such plans shall also specify the authority of and recommend the appropriate actions of state and local governmental agencies in dealing with energy shortages.

(Added by Stats. 1974, Ch. 276.)



25703

Within four months after the date of certification of any new facility, the commission shall review and revise the recommended plans based on additional new capacity attributed to any such facility. The commission shall, after one or more public hearings, review the plans at least every five years from the approval of the initial plan as specified in Section 25702.

(Added by Stats. 1974, Ch. 276.)



25704

The commission shall carry out studies to determine if potential serious shortages of electrical, natural gas, or other sources of energy are likely to occur and shall make recommendations to the Governor and the Legislature concerning administrative and legislative actions required to avert possible energy supply emergencies or serious fuel shortages, including, but not limited to, energy conservation and energy development measures, to grant authority to specific governmental agencies or officers to take actions in the event of a sudden energy shortage, and to clarify and coordinate existing responsibilities for energy emergency actions.

(Added by Stats. 1974, Ch. 276.)



25705

If the commission determines that all reasonable conservation, allocation, and service restriction measures may not alleviate an energy supply emergency, and upon a declaration by the Governor or by an act of the Legislature that a threat to public health, safety, and welfare exists and requires immediate action, the commission shall authorize the construction and use of generating facilities under such terms and conditions as specified by the commission to protect the public interest.

Within 60 days after the authorization of construction and use of such generating facilities, the commission shall issue a report detailing the full nature, extent, and estimated duration of the emergency situation and making recommendations to the Governor and the Legislature for further energy conservation and energy supply measures to alleviate the emergency situation as alternatives to use of such generating facilities.

(Amended by Stats. 1978, Ch. 1012.)






CHAPTER 8.1. Electric Program Investment Charge Fund

25710

For the purposes of this chapter, the following terms have the following meanings:

(a) Electric Program Investment Charge means the surcharge instituted by the Public Utilities Commission pursuant to Decision 11-12-035 or any subsequent decisions to collect funds for renewable energy programs and research, development, and demonstration programs.

(b) Fund means the portion of the Electric Program Investment Charge Fund created by Section 25711.

(Added by Stats. 2012, Ch. 39, Sec. 97. Effective June 27, 2012.)



25711

For the purposes of implementing this chapter, the Electric Program Investment Charge Fund is hereby created in the State Treasury.

(a) The commission shall administer the fund.

(b) At least quarterly, moneys received by the Public Utilities Commission pursuant to the Electric Program Investment Charge for those programs the Public Utilities Commission has determined should be administered by the Energy Commission shall be forwarded by the Public Utilities Commission to the commission for deposit in the fund.

(c) The Controller shall, as directed by the commission, disburse moneys in the fund for purposes of this chapter.

(d) The commission may use moneys in the fund for the administration of this chapter, as authorized by the Public Utilities Commission and appropriated by the Legislature in the annual Budget Act.

(Added by Stats. 2012, Ch. 39, Sec. 97. Effective June 27, 2012.)



25711.5

In administering moneys in the fund for research, development, and demonstration programs under this chapter, the commission shall develop and implement the Electric Program Investment Charge (EPIC) program to do all of the following:

(a) Award funds for projects that will benefit electricity ratepayers and lead to technological advancement and breakthroughs to overcome the barriers that prevent the achievement of the state s statutory energy goals and that result in a portfolio of projects that is strategically focused and sufficiently narrow to make advancement on the most significant technological challenges that shall include, but not be limited to, energy storage, renewable energy and its integration into the electrical grid, energy efficiency, integration of electric vehicles into the electrical grid, and accurately forecasting the availability of renewable energy for integration into the grid.

(b) In consultation with the Treasurer, establish terms that shall be imposed as a condition to receipt of funding for the state to accrue any intellectual property interest or royalties that may derive from projects funded by the EPIC program. The commission, when determining if imposition of the proposed terms is appropriate, shall balance the potential benefit to the state from those terms and the effect those terms may have on the state achieving its statutory energy goals. The commission shall require each reward recipient, as a condition of receiving moneys pursuant to this chapter, to agree to any terms the commission determines are appropriate for the state to accrue any intellectual property interest or royalties that may derive from projects funded by the EPIC program.

(c) Require each applicant to report how the proposed project may lead to technological advancement and potential breakthroughs to overcome barriers to achieving the state s statutory energy goals.

(d) Establish a process for tracking the progress and outcomes of each funded project, including an accounting of the amount of funds spent by program administrators and individual grant recipients on administrative and overhead costs and whether the project resulted in any technological advancement or breakthrough to overcome barriers to achieving the state s statutory energy goals.

(e) Notwithstanding Section 10231.5 of the Government Code, prepare and submit to the Legislature no later than April 30 of each year an annual report in compliance with Section 9795 of the Government Code that shall include all of the following:

(1) A brief description of each project for which funding was awarded in the immediately prior calendar year, including the name of the recipient and the amount of the award, a description of how the project is thought to lead to technological advancement or breakthroughs to overcome barriers to achieving the state s statutory energy goals, and a description of why the project was selected.

(2) A brief description of each project funded by the EPIC program that was completed in the immediately prior calendar year, including the name of the recipient, the amount of the award, and the outcomes of the funded project.

(3) A brief description of each project funded by the EPIC program for which an award was made in the previous years but that is not completed, including the name of the recipient and the amount of the award, and a description of how the project will lead to technological advancement or breakthroughs to overcome barriers to achieving the state s statutory energy goals.

(4) Identification of the award recipients that are California-based entities, small businesses, or businesses owned by women, minorities, or disabled veterans.

(5) Identification of which awards were made through a competitive bid, interagency agreement, or sole source method, and the action of the Joint Legislative Budget Committee pursuant to paragraph (2) of subdivision (g) for each award made through an interagency agreement or sole source method.

(6) Identification of the total amount of administrative and overhead costs incurred for each project.

(f) Establish requirements to minimize program administration and overhead costs, including costs incurred by program administrators and individual grant recipients. Each program administrator and grant recipient, including a public entity, shall be required to justify actual administration and overhead costs incurred, even if the total costs incurred do not exceed a cap on those costs that the commission may adopt.

(g) (1) The commission shall use a sealed competitive bid as the preferred method to solicit project applications and award funds pursuant to the EPIC program.

(2) (A) The commission may use a sole source or interagency agreement method if the project cannot be described with sufficient specificity so that bids can be evaluated against specifications and criteria set forth in a solicitation for bid and if both of the following conditions are met:

(i) The commission, at least 60 days prior to making an award pursuant to this subdivision, notifies the Joint Legislative Budget Committee and the relevant policy committees in both houses of the Legislature, in writing, of its intent to take the proposed action.

(ii) The Joint Legislative Budget Committee either approves or does not disapprove the proposed action within 60 days from the date of notification required by clause (i).

(B) It is the intent of the Legislature to enact this paragraph to ensure legislative oversight for awards made on a sole source basis, or through an interagency agreement.

(3) Notwithstanding any other law, standard terms and conditions that generally apply to contracts between the commission and any entities, including state entities, do not automatically preclude the award of moneys from the fund through the sealed competitive bid method.

(Added by Stats. 2013, Ch. 356, Sec. 22. Effective September 26, 2013.)



25711.7

(a) The Public Utilities Commission shall not require the collection of funds pursuant to its Decision 12-05-037 (May 24, 2012), Phase 2 Decision Establishing Purposes and Governance for Electric Program Investment Charge and Establishing Funding Collections for 2013 2020, as corrected by Decision 12-07-001 (July 3, 2012), Order Correcting Error, and as modified by Decision 13-04-030 (April 18, 2013), Order Modifying Decision (D.) 12-05-037, and Denying Rehearing of Decision, as Modified, in an annual amount greater than the amount specified in those decisions.

(b) This section does not modify, alter, or, in any way, affect the operation of Section 25712.

(Added by Stats. 2013, Ch. 356, Sec. 23. Effective September 26, 2013.)



25712

This chapter does not authorize the levy of a charge or any increase in the amount collected pursuant to any existing charge, nor does it add to, or detract from, any existing authority of the Public Utilities Commission to levy or increase charges.

(Added by Stats. 2012, Ch. 39, Sec. 97. Effective June 27, 2012.)






CHAPTER 8.2. Strategic Fuel Reserve

25720

(a) By January 31, 2002, the commission shall examine the feasibility, including possible costs and benefits to consumers and impacts on fuel prices for the general public, of operating a strategic fuel reserve to insulate California consumers and businesses from substantial short-term price increases arising from refinery outages and other similar supply interruptions. In evaluating the potential operation of a strategic fuel reserve, the commission shall consult with other state agencies, including, but not limited to, the State Air Resources Board.

(b) The commission shall examine and recommend an appropriate level of reserves of fuel, but in no event may the reserve be less than the amount of refined fuel that the commission estimates could be produced by the largest California refiner over a two week period. In making this examination and recommendation, the commission shall take into account all of the following:

(1) Inventories of California-quality fuels or fuel components reasonably available to the California market.

(2) Current and historic levels of inventory of fuels.

(3) The availability and cost of storage of fuels.

(4) The potential for future supply interruptions, price spikes, and the costs thereof to California consumers and businesses.

(c) The commission shall evaluate a mechanism to release fuel from the reserve that permits any customer to contract at any time for the delivery of fuel from the reserve in exchange for an equal amount of fuel that meets California specifications and is produced from a source outside of California that the customer agrees to deliver back to the reserve within a time period to be established by the commission, but not longer than six weeks.

(d) The commission shall evaluate reserve storage space from existing facilities.

(e) The commission shall evaluate a reserve operated by an independent operator that specializes in purchasing and storing fuel, and is selected through competitive bidding.

(f) (1) Not later than January 31, 2002, the commission and the State Air Resources Board, in consultation with the other state and local agencies the commission deems necessary, shall develop and adopt recommendations for the Governor and Legislature on a California Strategy to Reduce Petroleum Dependence.

(2) The strategy shall include a base case forecast by the commission of gasoline, diesel, and petroleum consumption in years 2010 and 2020 based on current best estimates of economic and population growth, petroleum base fuel supply and availability, vehicle efficiency, and utilization of alternative fuels and advanced transportation technologies.

(3) The strategy shall include recommended statewide goals for reductions in the rate of growth of gasoline and diesel fuel consumption and increased transportation energy efficiency and utilization of nonpetroleum based fuels and advanced transportation technologies, including alternative fueled vehicles, hybrid vehicles, and high fuel efficiency vehicles.

(g) The studies required by this section shall be conducted in conjunction with any other studies required by acts enacted during the 2000 portion of the 1999 2000 Regular Session dealing with gasoline prices.

(Added by Stats. 2000, Ch. 936, Sec. 1. Effective January 1, 2001.)



25721

The commission shall report its findings and recommendations to the Governor, the Legislature, and the Attorney General by January 31, 2002. If the commission finds that it would be feasible to operate a strategic gas reserve to insulate California consumers and businesses from substantial, short-term price increases arising from refinery outages or other similar supply interruptions, the commission shall request specific statutory authority and funding for establishment of a reserve.

(Added by Stats. 2000, Ch. 936, Sec. 1. Effective January 1, 2001.)






CHAPTER 8.3. State Vehicle Fleet

25722

(a) On or before January 31, 2003, the commission, the Department of General Services, and the State Air Resources Board, in consultation with any other state agency that the commission, the department, and the state board deem necessary, shall develop and adopt fuel-efficiency specifications governing the purchase by the state of motor vehicles and replacement tires that, on an annual basis, will reduce petroleum consumption of the state vehicle fleet to the maximum extent practicable and cost-effective.

(b) In developing the specifications, the commission and the department shall jointly conduct a study to examine state vehicle purchasing patterns, including the purchase of after market tires, and to analyze the costs and benefits of reducing the energy consumption of the state vehicle fleet by no less than 10 percent on or before January 1, 2005.

(c) The study shall include an analysis of all of the following topics:

(1) Use of alternative fuels.

(2) Use of fuel-efficient vehicles.

(3) Costs and benefits of decreasing the size of the state vehicle fleet.

(4) Reduction in vehicle trips and increase in use of alternative means of transportation.

(5) Improved vehicle maintenance.

(6) Costs and benefits of using fuel-efficient tires relative to using retreaded tires, as described in the Retreaded Tire Program (Chapter 7 (commencing with Section 42400) of Part 3 of Division 30 of the Public Resources Code).

(7) The costs and benefits of purchasing high fuel efficiency gasoline vehicles, including hybrid electric vehicles, instead of flexible fuel vehicles.

(d) On or before January 31, 2003, and annually thereafter, the commission, the Department of General Services, and the State Air Resources Board, in consultation with any other state agency that the commission, the department, and the state board deem necessary, shall develop and adopt air pollution emission specifications governing the purchase by the state of passenger cars and light-duty trucks that meet or exceed California s Ultra-Low Emission Vehicle (ULEV) standards for exhaust emissions (13 Cal. Code Regs. 1960.1).

(e) If the study described in subdivision (b) determines that lower cost measures exist that deliver petroleum reductions equivalent to applicable federal requirements governing the state purchase of passenger cars and light-duty trucks, the state shall pursue a waiver from those federal requirements.

(Added by Stats. 2001, Ch. 912, Sec. 2. Effective January 1, 2002.)



25722.5

(a) In order to achieve the policy objectives set forth in Sections 25000.5 and 25722, the Department of General Services, in consultation with the commission and the State Air Resources Board, shall develop and adopt specifications and standards for all passenger cars and light-duty trucks that are purchased or leased on behalf of, or by, state offices, agencies, and departments. An authorized emergency vehicle, as defined in Section 165 of the Vehicle Code, that is equipped with emergency lamps or lights described in Section 25252 of the Vehicle Code is exempt from the requirements of this section. The specifications and standards shall include the following:

(1) Minimum air pollution emission specifications that meet or exceed California s Ultra-Low Emission Vehicle II (ULEV II) standards for exhaust emissions (13 Cal. Code Regs. 1961). These specifications shall apply on January 1, 2006, for passenger cars and on January 1, 2010, for light-duty trucks.

(2) Notwithstanding any other provision of law, the utilization of procurement policies that enable the Department of General Services to do all of the following:

(A) Evaluate and score emissions, fuel costs, and fuel economy in addition to capital cost to enable the Department of General Services to choose the vehicle with the lowest life-cycle cost when awarding a state vehicle procurement contract.

(B) Maximize the purchase or lease of hybrid or Best in Class vehicles that are substantially more fuel efficient than the class average.

(C) Maximize the purchase or lease of available vehicles that meet or exceed California s Super Ultra-Low Emission Vehicle (SULEV) passenger car standards for exhaust emissions.

(D) Maximize the purchase or lease of alternative fuel vehicles.

(3) In order to discourage the unnecessary purchase or leasing of a sport utility vehicle and a four-wheel drive truck, a requirement that each state office, agency, or department seeking to purchase or lease that vehicle, demonstrate to the satisfaction of the Director of General Services or to the entity that purchases or leases vehicles for that office, agency, or department, that the vehicle is required to perform an essential function of the office, agency, or department. If it is so demonstrated, priority consideration shall be given to the purchase or lease of an alternative fuel or hybrid sports utility vehicle or four-wheel drive vehicle.

(b) The specifications and standards developed and adopted pursuant to subdivision (a) do not apply upon the development and implementation of the method, criteria, and procedure described in Section 25722.6.

(c) Each state office, agency, and department shall review its vehicle fleet and, upon finding that it is fiscally prudent, cost effective, or otherwise in the public interest to do so, shall dispose of nonessential sport utility vehicles and four-wheel drive trucks in its fleet and replace these vehicles with more fuel-efficient passenger cars and trucks.

(d) To the maximum extent practicable, each state office, agency, and department that has bifuel natural gas, bifuel propane, and flex fuel vehicles in its vehicle fleet shall use the respective alternative fuel in those vehicles.

(e) The Director of General Services shall compile annually and maintain information on the nature of vehicles that are owned or leased by the state, including, but not limited to, all of the following:

(1) The number of passenger-type motor vehicles purchased or leased during the year, and the number owned or leased as of December 31 of each year.

(2) The number of sport utility vehicles and four-wheel drive trucks purchased or leased by the state during the year, and the number owned or leased as of December 31 of each year.

(3) The number of alternatively fueled vehicles and hybrid vehicles purchased or leased by the state during the year, and the total number owned or leased as of December 31 of each year and their location.

(4) The locations of the alternative fuel pumps available for those vehicles.

(5) The justification provided for all sport utility vehicles and four-wheel drive trucks purchased or leased by the state and the specific office, department, or agency responsible for the purchase or lease.

(6) The number of sport utility vehicles and four-wheel drive trucks purchased or leased by the state during the year, and the number owned or leased as of December 31 of each year that are alternative fuel or hybrid vehicles.

(7) The number of light-duty trucks disposed of under subdivision (c).

(8) The total dollars spent by the state on passenger-type vehicle purchases and leases, categorized by sport utility vehicle and nonsport utility vehicle, and within each of those categories, by alternative fuel, hybrid and other.

(9) The total annual consumption of gasoline and diesel fuel used by the state fleet.

(10) The total annual consumption of alternative fuels.

(11) On December 31, 2009, and annually thereafter, the Director of General Services shall also compile the total annual vehicle miles traveled by vehicles in the state fleet.

(f) Each state office, agency, and department shall cooperate with the Department of General Services data requests in order that the department may compile and maintain the information required in subdivision (e).

(g) As soon as practicable, but no later than 12 months after receiving the data, the information compiled and maintained under subdivision (e) and a list of those state offices, agencies, and departments that are not in compliance with subdivision (f) shall be made available to the public on the Department of General Services Internet Web site.

(h) Beginning July 1, 2009, and every three years thereafter, the Director of General Services shall prepare a report on the information compiled and maintained pursuant to subdivision (e). The Director of General Services shall post that report on its Internet Web site.

(i) Pursuant to Article IX of the California Constitution, this section shall not apply to the University of California except to the extent that the Regents of the University of California, by appropriate resolution, make this section applicable.

(Amended by Stats. 2012, Ch. 728, Sec. 152. Effective January 1, 2013.)



25722.6

(a) On or before December 31, 2008, the Department of General Services, in conjunction with the State Air Resources Board and the commission, shall amend the existing Enhanced Efficiency Costing Methodology for Passenger Cars and Light-Duty Vehicles to rank the environmental and energy benefits, and costs of motor vehicles for potential procurement by state and local governments. The vehicle rankings shall include both of the following criteria:

(1) The reduction in greenhouse gas emissions, air pollutant emissions, and petroleum use on a full fuel-cycle basis, to the extent possible, based on existing data available to the State Air Resources Board, the commission, or other reliable sources, including the California Strategy to Reduce Petroleum Dependence developed pursuant to subdivision (f) of Section 25720 and the state plan to increase the use of alternative transportation fuels developed pursuant to Section 43866 of the Health and Safety Code.

(2) The life-cycle costs of the vehicle and fuel, including maintenance.

(b) On or before December 31, 2008, the Department of General Services shall revise its procedures for the procurement of state and local government vehicles based upon the necessary performance specifications of the vehicles to perform the required work or tasks of the vehicles in the fleet. The Department of General Services shall establish vehicle classes depending upon the required work or tasks and the necessary performance specifications.

(c) On or before July 1, 2009, for the purpose of state fleet procurement, both of the following shall apply:

(1) Available vehicles in individual classes shall be ranked for purchase or lease using the method and criteria developed in subdivision (a).

(2) (A) Vehicles shall be procured for use in the state fleet that meet all requirements established by the federal government, including, but not limited to, the federal Energy Policy Act of 1992, Public Law 102-486, if applicable, and that have been ranked best in their class as determined by the evaluation in subdivision (a).

(B) If fueling infrastructure, for the fuel used to rank a vehicle best in class, is not available, or planned to be available within two years, the Department of General Services shall procure the vehicle ranked next best in class for which fueling infrastructure is or will be available.

(d) The Department of General Services shall evaluate vehicles for potential addition to the state and local fleets, as described in this section, on an annual basis, reflecting annual new vehicle availability.

(e) A vehicle capable of using alternative fuels shall be operated on those fuels to the maximum extent practicable unless alternative fuels are not readily available or other factors exist that may prevent the use of those fuels in the area in which the vehicle is used.

(f) The Department of General Services shall do both of the following:

(1) During the normal course of coordination and contracting with nearby fueling stations, provide information related to the alternative fuel vehicles in the state fleet and request the stations to provide a fuel supply to meet that demand.

(2) When replacing, retrofitting, or installing a fueling tank or infrastructure at a facility that fuels state vehicles, the Department of General Services shall consider requesting competitive bids for alternative fuel infrastructure that would meet the needs of vehicles used, or planned to be used, in that facility.

(g) Authorized emergency vehicles as defined in Section 165 of the Vehicle Code, that are equipped with emergency lamps or lights described in Section 25252 of the Vehicle Code, are exempt from the requirements of this section.

(h) Each state office, agency, or department seeking to purchase or lease a sport utility vehicle or four-wheel drive vehicle shall demonstrate to the satisfaction of the Director of General Services or the entity that purchases or leases vehicles that the vehicle is required to perform an essential function of the office, agency, or department. If it is so demonstrated, priority consideration shall be given to the purchase or lease of an alternative fuel or hybrid sports utility vehicle or four-wheel drive vehicle.

(i) Pursuant to Article IX of the California Constitution, this section shall not apply to the University of California except to the extent that the Regents of the University of California, by appropriate resolution, make this section applicable.

(Added by Stats. 2007, Ch. 593, Sec. 2. Effective January 1, 2008.)



25722.7

(a) In order to further achieve the policy objectives set forth in Sections 25000.5, 25722, and 25722.5, on or before June 1, 2007, the Department of General Services in consultation with the State Energy Resources Conservation and Development Commission shall establish a minimum fuel economy standard that is above the standard, as it exists on January 1, 2007, established pursuant to Section 3620.1 of the State Administrative Manual, for the purchase of passenger vehicles and light duty trucks for the state fleet that are powered solely by internal combustion engines utilizing fossil fuels.

(b) On or after January 1, 2008, all new state fleet purchases of passenger vehicles and light duty trucks powered solely by internal combustion engines utilizing fossil fuels, by the Department of General Services and any other state entities shall meet the fuel economy standard established under subdivision (a).

(c) Authorized emergency vehicles, as defined in Section 165 of the Vehicle Code, and vehicles identified in paragraph (3) of subdivision (a) of Section 25722.5 are exempt from this section.

(d) Vehicles purchased, that are modified for the following purposes, are exempt from this section.

(1) To provide services by a state entity to an individual with a disability or a developmental disability, as defined under the statutes or regulations governing that state entity.

(2) As a reasonable accommodation for the known physical or mental disability, as defined in Section 12926 of the Government Code, of an employee.

(e) For purposes of this section, state entities includes all state departments, boards, commissions, programs, and other organizational units of the executive, legislative, and judicial branches of state government, the California Community Colleges, the California State University, and the University of California.

(f) No provision of this section shall apply to the University of California except to the extent that the Regents of the University of California, by appropriate resolution, make that provision applicable.

(Added by Stats. 2006, Ch. 767, Sec. 2. Effective January 1, 2007.)



25722.8

(a) On or before July 1, 2009, the Secretary of State and Consumer Services, in consultation with the Department of General Services and other appropriate state agencies that maintain or purchase vehicles for the state fleet, including the campuses of the California State University, shall develop and implement, and submit to the Legislature and the Governor, a plan to improve the overall state fleet s use of alternative fuels, synthetic lubricants, and fuel-efficient vehicles by reducing or displacing the consumption of petroleum products by the state fleet when compared to the 2003 consumption level based on the following schedule:

(1) By January 1, 2012, a 10-percent reduction or displacement.

(2) By January 1, 2020, a 20-percent reduction or displacement.

(b) Beginning April 1, 2010, and annually thereafter, the Department of General Services shall prepare a progress report on meeting the goals specified in subdivision (a). The Department of General Services shall post the progress report on its Internet Web site.

(c) (1) The Department of General Services shall encourage, to the extent feasible, the operation of state alternatively fueled vehicles on the alternative fuel for which the vehicle is designed and the development of commercial infrastructure for alternative fuel pumps and charging stations at or near state vehicle fueling or parking sites.

(2) The Department of General Services shall work with other public agencies to incentivize and promote, to the extent feasible, state employee operation of alternatively fueled vehicles through preferential or reduced-cost parking, access to charging, or other means.

(3) For purposes of this subdivision, alternatively fueled vehicles means light-, medium-, and heavy-duty vehicles that reduce petroleum usage and related emissions by using advanced technologies and fuels, including, but not limited to, hybrid, plug-in hybrid, battery electric, natural gas, or fuel cell vehicles and including those vehicles described in Section 5205.5 of the Vehicle Code.

(Amended by Stats. 2013, Ch. 275, Sec. 7. Effective January 1, 2014.)



25722.9

(a) For purposes of this section, alternatively fueled vehicles means light-, medium-, and heavy-duty vehicles that reduce petroleum usage and related emissions by using advanced technologies and fuels, including, but not limited to, hybrid, plug-in hybrid, battery electric, natural gas, or fuel cell vehicles and including those vehicles described in Section 5205.5 of the Vehicle Code.

(b) The Department of General Services and the Department of Transportation shall develop and implement advanced technology vehicle parking incentive programs, to the extent feasible, in public parking facilities of 50 spaces or more operated by the Department of General Services and park-and-ride lots owned and operated by the Department of Transportation to incentivize the purchase and use of alternatively fueled vehicles in the state. These programs shall provide meaningful, tangible benefits for drivers of alternatively fueled vehicles. These incentives may include preferential spaces, reduced fees, and fueling infrastructure for alternatively fueled vehicles that use these parking facilities or park-and-ride lots.

(Added by Stats. 2012, Ch. 676, Sec. 2. Effective January 1, 2013.)



25723

On or before January 31, 2003, the commission, in consultation with any other state agency that the commission deems necessary, shall develop and adopt recommendations for consideration by the Governor and the Legislature of a California State Fuel-Efficient Tire Program. The commission shall make recommendations on all of the following items:

(a) Establishing a test procedure for measuring tire fuel efficiency.

(b) Development of a data base of fuel efficiency of existing tires in order to establish an accurate baseline of tire efficiency.

(c) A rating system for tires that provides consumers with information on the fuel efficiency of individual tire models.

(d) A consumer-friendly system to disseminate tire fuel-efficiency information as broadly as possible. The commission shall consider labeling, Web site listing, printed fuel economy guide booklets, and mandatory requirements for tire retailers to provide fuel-efficiency information.

(e) A study to determine the safety implications, if any, of different policies to promote fuel efficient replacement tires in the consumer market.

(f) A mandatory fuel-efficiency standard for all after market tires sold in California.

(g) Consumer incentive programs that would offer a rebate to purchasers of replacement tires that are more fuel efficient than the average replacement tire.

(Added by Stats. 2001, Ch. 912, Sec. 2. Effective January 1, 2002.)






CHAPTER 8.4. Local Vehicle Fleet

25725

When awarding a vehicle procurement contract, every city, county, city and county, and special district, including a school district and a community college district may evaluate and score fuel economy, in addition to other life-cycle factors, in choosing passenger cars or light-duty trucks, or both, with the lowest life-cycle costs.

(Amended by Stats. 2007, Ch. 593, Sec. 4. Effective January 1, 2008.)



25726

(a) When awarding a vehicle procurement contract, every city, county, city and county, and special district, including a school district and a community college district may require that 75 percent of the passenger cars or light-duty trucks, or both, to be acquired be energy-efficient vehicles.

(b) Energy-efficient vehicle means either of the following:

(1) A vehicle that meets California s Super Ultra-Low Emission Vehicle (SULEV) standard for exhaust emissions and the federal inherently low-emission vehicle (ILEV) evaporative emission standard, as defined in Part 88 (commencing with Section 88.101-94) of Title 40 of the Code of Federal Regulations.

(2) A hybrid vehicle or an alternative fuel vehicle that meets California s advanced technology partial zero-emission vehicle (AT PZEV) standard for criteria pollutant emissions.

(Amended by Stats. 2007, Ch. 593, Sec. 5. Effective January 1, 2008.)






CHAPTER 8.6. Renewable Energy Resources Program

25740

It is the intent of the Legislature in establishing this program, to increase the amount of electricity generated from eligible renewable energy resources per year, so that it equals at least 33 percent of total retail sales of electricity in California per year by December 31, 2020.

(Amended by Stats. 2011, 1st Ex. Sess., Ch. 1, Sec. 4. Effective December 10, 2011.)



25740.5

Notwithstanding any other law, moneys collected for renewable energy pursuant to Article 15 (commencing with Section 399) of Chapter 2.3 of Part 1 of Division 1 of the Public Utilities Code shall be transferred to the Renewable Resource Trust Fund. Moneys collected between January 1, 2007, and January 1, 2012, shall be used for the purposes specified in this chapter.

(Amended by Stats. 2012, Ch. 39, Sec. 98. Effective June 27, 2012.)



25741

As used in this chapter, the following terms have the following meaning:

(a) Renewable electrical generation facility means a facility that meets all of the following criteria:

(1) The facility uses biomass, solar thermal, photovoltaic, wind, geothermal, fuel cells using renewable fuels, small hydroelectric generation of 30 megawatts or less, digester gas, municipal solid waste conversion, landfill gas, ocean wave, ocean thermal, or tidal current, and any additions or enhancements to the facility using that technology.

(2) The facility satisfies one of the following requirements:

(A) The facility is located in the state or near the border of the state with the first point of connection to the transmission network of a balancing authority area primarily located within the state. For purposes of this subparagraph, balancing authority area has the same meaning as defined in Section 399.12 of the Public Utilities Code.

(B) The facility has its first point of interconnection to the transmission network outside the state, within the Western Electricity Coordinating Council (WECC) service area, and satisfies all of the following requirements:

(i) It commences initial commercial operation after January 1, 2005.

(ii) It will not cause or contribute to any violation of a California environmental quality standard or requirement.

(iii) It participates in the accounting system to verify compliance with the renewables portfolio standard once established by the commission pursuant to subdivision (b) of Section 399.25 of the Public Utilities Code.

(C) The facility meets the requirements of clauses (ii) and (iii) in subparagraph (B), but does not meet the requirements of clause (i) of subparagraph (B) because it commenced initial operation prior to January 1, 2005, if the facility satisfies either of the following requirements:

(i) The electricity is from incremental generation resulting from expansion or repowering of the facility.

(ii) Electricity generated by the facility was procured by a retail seller or local publicly owned electric utility as of January 1, 2010.

(3) If the facility is outside the United States, it is developed and operated in a manner that is as protective of the environment as a similar facility located in the state.

(4) If eligibility of the facility is based on the use of landfill gas, digester gas, or another renewable fuel delivered to the facility through a common carrier pipeline, the transaction for the procurement of that fuel, including the source of the fuel and delivery method, satisfies the requirements of Section 399.12.6 of the Public Utilities Code and is verified pursuant to the accounting system established by the commission pursuant to 399.25 of the Public Utilities Code, or a comparable system, as determined by the commission.

(b) Municipal solid waste conversion, as used in subdivision (a), means a technology that uses a noncombustion thermal process to convert solid waste to a clean-burning fuel for the purpose of generating electricity, and that meets all of the following criteria:

(1) The technology does not use air or oxygen in the conversion process, except ambient air to maintain temperature control.

(2) The technology produces no discharges of air contaminants or emissions, including greenhouse gases as defined in Section 38505 of the Health and Safety Code.

(3) The technology produces no discharges to surface or groundwaters of the state.

(4) The technology produces no hazardous wastes.

(5) To the maximum extent feasible, the technology removes all recyclable materials and marketable green waste compostable materials from the solid waste stream prior to the conversion process and the owner or operator of the facility certifies that those materials will be recycled or composted.

(6) The facility at which the technology is used is in compliance with all applicable laws, regulations, and ordinances.

(7) The technology meets any other conditions established by the commission.

(8) The facility certifies that any local agency sending solid waste to the facility diverted at least 30 percent of all solid waste it collects through solid waste reduction, recycling, and composting. For purposes of this paragraph, local agency means any city, county, or special district, or subdivision thereof, which is authorized to provide solid waste handling services.

(c) Renewable energy public goods charge means that portion of the nonbypassable system benefits charge required to be collected to fund renewable energy pursuant to the Reliable Electric Service Investments Act (Article 15 (commencing with Section 399) of Chapter 2.3 of Part 1 of Division 1 of the Public Utilities Code).

(d) Report means the report entitled Investing in Renewable Electricity Generation in California (June 2001, Publication Number P500-00-022) submitted to the Governor and the Legislature by the commission.

(e) Retail seller means a retail seller as defined in Section 399.12 of the Public Utilities Code.

(Amended by Stats. 2012, Ch. 605, Sec. 1. Effective January 1, 2013.)



25741.5

(a) By June 30, 2011, after providing public notice and an opportunity for public comment, including holding at least one public workshop, and following consultation with interested governmental entities, the commission shall study and provide a report to the Legislature that analyzes run-of-river hydroelectric generating facilities in British Columbia, including whether these facilities are, or should be, included as renewable electrical generation facilities pursuant to Section 25741 or eligible renewable energy resources pursuant to Article 16 (commencing with Section 399.11) of Chapter 2.3 of Part 1 of Division 1 of the Public Utilities Code.

(b) By completing the study and making recommendations, the commission shall consider the effect that inclusion would have upon all of the following:

(1) Emissions of carbon dioxide and other greenhouse gases.

(2) Emissions of air pollutants.

(3) Water quality, recreation, and fisheries.

(4) Any other environmental impact caused by run-of-river hydroelectric generating facilities.

(c) The report submitted pursuant to this section shall be submitted in compliance with Section 9795 of the Government Code.

(d) Pursuant to Section 10231.5 of the Government Code, this section is repealed on January 1, 2015.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 1, Sec. 7. Effective December 10, 2011. Repealed as of January 1, 2015, by its own provisions.)



25744.5

The commission shall allocate and use funding available for emerging renewable technologies pursuant to Section 25751 to fund photovoltaic and solar thermal electric technologies in accordance with eligibility criteria and conditions established pursuant to Chapter 8.8 (commencing with Section 25780).

(Amended by Stats. 2012, Ch. 39, Sec. 102. Effective June 27, 2012.)



25746

If the commission provides funding for a regional accounting system to verify compliance with the renewables portfolio standard by retail sellers, pursuant to subdivision (b) of Section 399.25 of the Public Utilities Code, the commission shall recover all costs from user fees.

(Amended by Stats. 2012, Ch. 39, Sec. 103. Effective June 27, 2012.)



25747

(a) The commission shall adopt guidelines governing the funding programs authorized under this chapter, at a publicly noticed meeting offering all interested parties an opportunity to comment. Substantive changes to the guidelines shall not be adopted without at least 10 days written notice to the public. The public notice of meetings required by this subdivision shall not be less than 30 days. Notwithstanding any other law, any guidelines adopted pursuant to this chapter or Section 399.25 of the Public Utilities Code, shall be exempt from the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The Legislature declares that the changes made to this subdivision by the act amending this section during the 2002 portion of the 2001 02 Regular Session are declaratory of, and not a change in, existing law.

(b) Funds to further the purposes of this chapter may be committed for multiple years.

(c) Awards made pursuant to this chapter are grants, subject to appeal to the commission upon a showing that factors other than those described in the guidelines adopted by the commission were applied in making the awards and payments. Any actions taken by an applicant to apply for, or become or remain eligible and registered to receive, payments or awards, including satisfying conditions specified by the commission, shall not constitute the rendering of goods, services, or a direct benefit to the commission.

(d) An award made pursuant to this chapter, the amount of the award, and the terms and conditions of the grant are public information.

(Amended by Stats. 2012, Ch. 162, Sec. 152. Effective January 1, 2013.)



25751

(a) The Renewable Resource Trust Fund is hereby created in the State Treasury.

(b) The Emerging Renewable Resources Account is hereby established within the Renewable Resources Trust Fund. Notwithstanding Section 13340 of the Government Code, the moneys in the account are hereby continuously appropriated to the commission without regard to fiscal years for the following purposes:

(1) To close out the award of incentives for emerging technologies in accordance with former Section 25744, as this law existed prior to the enactment of the Budget Act of 2012, for which applications had been approved before the enactment of the Budget Act of 2012.

(2) To close out consumer education activities in accordance with former Section 25746, as this law existed prior to the enactment of the Budget Act of 2012.

(3) To provide funding for the New Solar Homes Partnership pursuant to paragraph (3) of subdivision (e) of Section 2851 of the Public Utilities Code.

(c) The Controller shall provide to the commission funds pursuant to the continuous appropriation in, and for purposes specified in, subdivision (b).

(d) The Controller shall provide to the commission moneys from the fund sufficient to satisfy all contract and grant awards that were made by the commission pursuant to former Sections 25744 and 25746, and Chapter 8.8 (commencing with Section 25780), as these laws existed prior to the enactment of the Budget Act of 2012.

(Amended by Stats. 2013, Ch. 356, Sec. 24. Effective September 26, 2013.)






CHAPTER 8.7. Replacement Tire Efficiency Program

25770

For the purposes of this chapter, the following terms have the following meanings:

(a) Board means the California Integrated Waste Management Board established pursuant to Division 30 (commencing with Section 40000).

(b) Consumer information requirement means point-of-sale information or signs that are conspicuously displayed, readily accessible, and written in a manner that can be easily understood by the consumer. Consumer information requirement does not include mandatory labeling, imprinting, or other marking, on an individual tire by the tire manufacturer or the tire retailer.

(c) Cost effective means the cost savings to the consumer resulting from a replacement tire subject to an energy efficiency standard that equals or exceeds the additional cost to the consumer resulting from the standard, taking into account the expected fuel cost savings over the expected life of the replacement tire.

(d) Replacement tire means a tire sold in the state that is designed to replace a tire sold with a new passenger car or light-duty truck. Replacement tire does not include any of the following tires:

(1) A tire or group of tires with the same SKU, plant, and year, for which the volume of tires produced or imported is less than 15,000 annually.

(2) A deep tread, winter-type snow tire, a space-saver tire, or a temporary use spare tire.

(3) A tire with a nominal rim diameter of 12 inches or less.

(4) A motorcycle tire.

(5) A tire manufactured specifically for use in an off-road motorized recreational vehicle.

(Added by Stats. 2003, Ch. 645, Sec. 2. Effective January 1, 2004.)



25771

On or before July 1, 2006, the commission shall develop and adopt all of the following:

(a) A database of the energy efficiency of a representative sample of replacement tires sold in the state, based on test procedures adopted by the commission.

(b) Based on the data collected pursuant to subdivision (a), a rating system for the energy efficiency of replacement tires sold in the state, that will enable consumers to make more informed decisions when purchasing tires for their vehicles.

(c) Based on the test procedures adopted pursuant to subdivision (a) and the rating system established pursuant to subdivision (b), requirements for tire manufacturers to report to the commission the energy efficiency of replacement tires sold in the state.

(Added by Stats. 2003, Ch. 645, Sec. 2. Effective January 1, 2004.)



25772

On or before July 1, 2007, the commission, in consultation with the board, shall, after appropriate notice and workshops, adopt and, on or before July 1, 2008, implement, a tire energy efficiency program of statewide applicability for replacement tires, designed to ensure that replacement tires sold in the state are at least as energy efficient, on average, as tires sold in the state as original equipment on new passenger cars and light-duty trucks.

(Added by Stats. 2003, Ch. 645, Sec. 2. Effective January 1, 2004.)



25773

(a) The program described in Section 25772 shall include all of the following:

(1) The development and adoption of minimum energy efficiency standards for replacement tires, except to the extent that the commission determines that it is unable to do so in a manner that complies with subparagraphs (A) to (E), inclusive. Energy efficiency standards adopted pursuant to this paragraph shall meet all of the following conditions:

(A) Be technically feasible and cost effective.

(B) Not adversely affect tire safety.

(C) Not adversely affect the average tire life of replacement tires.

(D) Not adversely affect state efforts to manage scrap tires pursuant to Chapter 17 (commencing with Section 42860) of Part 3 of Division 30.

(2) The development and adoption of consumer information requirements for replacement tires for which standards have been adopted pursuant to paragraph (1).

(b) The energy efficiency standards established pursuant to paragraph (1) of subdivision (a) shall be based on the results of laboratory testing and, to the extent it is available and deemed appropriate by the commission, an onroad fleet testing program developed by tire manufacturers in consultation with the commission and the board, conducted by tire manufacturers, and submitted to the commission on or before January 1, 2006.

(c) If the commission finds that tires used to equip an authorized emergency vehicle, as defined in Section 165 of the Vehicle Code, are unable to meet the standards established pursuant to paragraph (1) of subdivision (a), the commission shall authorize an operator of an authorized emergency vehicle fleet to purchase for those vehicles tires that do not meet those standards.

(d) The commission, in consultation with the board, shall review and revise the program, including any standards adopted pursuant to the program, as necessary, but not less than once every three years. The commission may not revise the program or standards in a way that reduces the average efficiency of replacement tires.

(Added by Stats. 2003, Ch. 645, Sec. 2. Effective January 1, 2004.)






CHAPTER 8.8. California Solar Initiative

25780

The Legislature finds and declares both of the following:

(a) It is the goal of the state to install solar energy systems with a generation capacity equivalent of 3,000 megawatts, to establish a self-sufficient solar industry in which solar energy systems are a viable mainstream option for both homes and businesses in 10 years, and to place solar energy systems on 50 percent of new homes in 13 years.

(b) A solar initiative should be a cost-effective investment by ratepayers in peak electricity generation capacity where ratepayers recoup the cost of their investment through lower rates as a result of avoiding purchases of electricity at peak rates, with additional system reliability and pollution reduction benefits.

(Added by Stats. 2006, Ch. 132, Sec. 4. Effective January 1, 2007.)



25781

As used in this chapter, the following terms have the following meanings:

(a) California Solar Initiative means the program providing ratepayer funded incentives for eligible solar energy systems adopted by the Public Utilities Commission in Decision 06-01-024.

(b) kW means kilowatts or 1,000 watts, as measured from the alternating current side of the solar energy system inverter consistent with Section 223 of Title 15 of the United States Code.

(c) kWh means kilowatthours, as measured by the number of kilowatts generated in an hour.

(d) MW means megawatts or 1,000,000 watts.

(e) Solar energy system means a solar energy device that has the primary purpose of providing for the collection and distribution of solar energy for the generation of electricity, that produces at least one kW, and not more than five MW, alternating current rated peak electricity, and that meets or exceeds the eligibility criteria established pursuant to Section 25782.

(Added by Stats. 2006, Ch. 132, Sec. 4. Effective January 1, 2007.)



25782

(a) The commission shall, by January 1, 2008, in consultation with the Public Utilities Commission, local publicly owned electric utilities, and interested members of the public, establish eligibility criteria for solar energy systems receiving ratepayer funded incentives that include all of the following:

(1) Design, installation, and electrical output standards or incentives.

(2) The solar energy system is intended primarily to offset part or all of the consumer s own electricity demand.

(3) All components in the solar energy system are new and unused, and have not previously been placed in service in any other location or for any other application.

(4) The solar energy system has a warranty of not less than 10 years to protect against defects and undue degradation of electrical generation output.

(5) The solar energy system is located on the same premises of the end-use consumer where the consumer s own electricity demand is located.

(6) The solar energy system is connected to the electrical corporation s electrical distribution system within the state.

(7) The solar energy system has meters or other devices in place to monitor and measure the system s performance and the quantity of electricity generated by the system.

(8) The solar energy system is installed in conformance with the manufacturer s specifications and in compliance with all applicable electrical and building code standards.

(b) The commission shall establish conditions on ratepayer funded incentives that require all of the following:

(1) Appropriate siting and high quality installation of the solar energy system by developing installation guidelines that maximize the performance of the system and prevent qualified systems from being inefficiently or inappropriately installed. The conditions established by the commission shall not impact housing designs or densities presently authorized by a city, county, or city and county. The goal of this paragraph is to achieve efficient installation of solar energy systems to promote the greatest energy production per ratepayer dollar.

(2) Optimal solar energy system performance during periods of peak electricity demand.

(3) Appropriate energy efficiency improvements in the new or existing home or commercial structure where the solar energy system is installed.

(c) The commission shall set rating standards for equipment, components, and systems to assure reasonable performance and shall develop standards that provide for compliance with the minimum ratings.

(d) Upon establishment of eligibility criteria pursuant to subdivision (a), no ratepayer funded incentives shall be made for a solar energy system that does not meet the eligibility criteria.

(Added by Stats. 2006, Ch. 132, Sec. 4. Effective January 1, 2007.)



25783

The commission shall do all the following:

(a) Publish educational materials designed to demonstrate how builders may incorporate solar energy systems during construction as well as energy efficiency measures that best complement solar energy systems.

(b) Develop and publish the estimated annual electrical generation and savings for solar energy systems. The estimates shall vary by climate zone, type of system, size, life cycle costs, electricity prices, and other factors the commission determines to be relevant to a consumer when making a purchasing decision.

(c) Provide assistance to builders and contractors. The assistance may include technical workshops, training, educational materials, and related research.

(d) The commission shall annually conduct random audits of solar energy systems to evaluate their operational performance.

(Amended by Stats. 2008, Ch. 627, Sec. 1. Effective January 1, 2009.)



25784

The commission shall adopt guidelines for solar energy systems receiving ratepayer funded incentives at a publicly noticed meeting offering all interested parties an opportunity to comment. Not less than 30 days public notice shall be given of the meeting required by this section, before the commission initially adopts guidelines. Substantive changes to the guidelines shall not be adopted without at least 10 days written notice to the public. Notwithstanding any other provision of law, any guidelines adopted pursuant to this chapter shall be exempt from the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2006, Ch. 132, Sec. 4. Effective January 1, 2007.)






CHAPTER 9. State Energy Resources Conservation and Development Accounts

25801

There is in the General Fund in the State Treasury the Energy Resources Programs Account.

(Amended by Stats. 1982, Ch. 1067, Sec. 2. Operative July 1, 1983, by Sec. 10 of Ch. 1067.)



25802

Each person who submits to the commission a notice of intent for any proposed generating facility shall accompany the notice with a fee of one cent ($0.01) per kilowatt of net electric capacity of the proposed generation facility. Such fee shall only be paid on one of the alternate proposed facility sites which has the highest electrical designed capacity. In no event shall such fee be less than one thousand dollars ($1,000) nor more than twenty-five thousand dollars ($25,000).

For any other facility, the notice shall be accompanied by a fee of five thousand dollars ($5,000). Such fee shall only be paid on one of the alternate proposed facility sites.

(Added by Stats. 1974, Ch. 276.)



25803

All funds received by the commission pursuant to Section 25802, shall be remitted to the State Treasurer for deposit in the account. All funds in the account shall be expended for purposes of carrying out the provisions of this division, when appropriated by the Legislature in the Budget Act.

(Amended by Stats. 1974, Ch. 991.)



25804

All references in this division or any other provision of law to the State Energy Resources Conservation and Development Special Account shall be deemed references to the Energy Resources Programs Account.

(Repealed and added by Stats. 1982, Ch. 1067, Sec. 4. Operative July 1, 1983, by Sec. 10 of Ch. 1067.)



25805

On July 1, 1983, all funds in the State Energy Resources Conservation and Development Reserve Account shall be transferred to the Energy Resources Programs Account.

(Added by Stats. 1982, Ch. 1067, Sec. 5. Operative July 1, 1983, by Sec. 10 of Ch. 1067.)



25806

(a) A person who submits to the commission an application for certification for a proposed generating facility shall submit with the application a fee of two hundred fifty thousand dollars ($250,000) plus five hundred dollars ($500) per megawatt of gross generating capacity of the proposed facility. The total fee accompanying an application shall not exceed seven hundred fifty thousand dollars ($750,000).

(b) A person who receives certification of a proposed generating facility shall pay an annual fee of twenty-five thousand dollars ($25,000). For a facility certified on or after January 1, 2004, the first payment of the annual fee is due on the date the commission adopts the final decision. All subsequent payments are due by July 1 of each year in which the facility retains its certification. The fiscal year for the annual fee is July 1 to June 30, inclusive.

(c) The fees in subdivisions (a) and (b) shall be adjusted annually to reflect the percentage change in the Implicit Price Deflator for State and Local Government Purchases of Goods and Services, as published by the United States Department of Commerce.

(d) The Energy Facility License and Compliance Fund is hereby created in the State Treasury. All fees received by the commission pursuant to this section shall be remitted to the Treasurer for deposit in the fund. The money in the fund shall be expended, upon appropriation by the Legislature, for processing applications for certification and for compliance monitoring.

(e) (1) On or before July 1, 2012, the commission shall report to the Joint Legislative Budget Committee and to the appropriate fiscal and policy committees of each house of the Legislature on the fiscal and programmatic impact of the changes made to this section by the act of the 2009 10 Regular Session of the Legislature amending this section.

(2) The requirement for submitting a report imposed under paragraph (1) is inoperative on July 1, 2016, pursuant to Section 10231.5 of the Government Code.

(3) A report required to be submitted pursuant to paragraph (1) shall be submitted in compliance with Section 9795 of the Government Code.

(Amended by Stats. 2010, Ch. 718, Sec. 19. Effective October 19, 2010.)






CHAPTER 10. Enforcement and Judicial Review

25900

Except as provided in Sections 25402.11 and 25531, if the commission finds that any provision of this division is violated, or a violation is threatening to take place that constitutes an emergency requiring immediate action to protect the public health, welfare, or safety, the Attorney General, upon request of the commission, shall petition a court to enjoin the violation. The court may grant prohibitory or mandatory injunctive relief as warranted by way of temporary restraining order, preliminary injunction, and permanent injunction.

(Amended by Stats. 2011, Ch. 591, Sec. 4. Effective January 1, 2012.)



25901

(a) Within 30 days after the commission issues its determination on any matter specified in this division, except as provided in Section 25531, any aggrieved person may file with the superior court a petition for a writ of mandate for review thereof. Failure to file such an action does not preclude a person from challenging the reasonableness and validity of a decision in any judicial proceedings brought to enforce the decision or to obtain other civil remedies.

(b) The decision of the commission shall be sustained by the court unless the court finds (1) that the commission proceeded without, or in excess of its jurisdiction, (2) that, based exclusively upon a review of the record before the commission, the decision is not supported by substantial evidence in light of the whole record, or (3) that the commission failed to proceed in the manner required by law.

(c) Except as otherwise provided in this section, subdivisions (f) and (g) of Section 1094.5 of the Code of Civil Procedure govern proceedings pursuant to this section.

(d) The amendment of this section made at the 1989 90 Regular Session of the Legislature does not constitute a change in, but is declaratory of, existing law.

(Amended by Stats. 1989, Ch. 101, Sec. 1.)



25902

Any evaluations in the reports required by Section 25309 and any findings and determinations on the notice of intent pursuant to Chapter 6 (commencing with Section 25500) shall not be construed as a final evaluation, finding, or determination by the commission and a court action may not be brought to review any such evaluation, finding, or determination.

(Amended by Stats. 1994, Ch. 1145, Sec. 29. Effective January 1, 1995.)



25903

If any provision of subdivision (a) of Section 25531, with respect to judicial review of the decision on certification of a site and related facility, is held invalid, judicial review of such decisions shall be conducted in the superior court subject to the conditions of subdivision (b) of Section 25531. The superior court shall grant priority in setting such matters for review, and the appeals from any such review shall be given preference in hearings in the Supreme Court and courts of appeal.

(Added by Stats. 1974, Ch. 276.)






CHAPTER 10.5. Insulation Material Standards

25910

The commission shall, by regulation adopted no later than July 1, 1978, establish minimum standards for the amount of additional insulation (expressed in terms of R-value) installed in existing buildings. One year after the adoption of those standards, no insulation shall be installed in any existing building by a contractor unless the contractor certifies to the customer in writing that the amount of insulation (expressed in terms of R-value) meets or exceeds the minimum amount established by the standards. The minimum standards may vary for different types of buildings or building occupancies and different climate zones in the state. The minimum standards shall be economically feasible in that the resultant savings in energy procurement costs shall be greater than the cost of the insulation to the customer amortized over the useful life of the insulation.

(Repealed and added by Stats. 1984, Ch. 1456, Sec. 18.)



25911

The State Energy Resources Conservation and Development Commission may adopt regulations pertaining to urea formaldehyde foam insulation materials as are reasonably necessary to protect the public health and safety. These regulations may include, but are not limited to, prohibition of the manufacture, sale, or installation of urea formaldehyde foam insulation, requirements for safety notices to consumers, certification of installers, and specification of installation practices. Regulations adopted pursuant to this section shall be promulgated after public hearings in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Any regulation adopted by the commission to prohibit the sale and installation of urea formaldehyde foam insulation shall be based upon a record of scientific evidence which demonstrates the need for the prohibition in order to protect the public health and safety.

(Added by Stats. 1984, Ch. 1456, Sec. 18.)



25912

Prior to adopting any regulation which causes a prohibition on the sale and installation of urea formaldehyde foam insulation, the commission shall consult with, and solicit written comments from, all of the following:

(a) Federal and state agencies with appropriate scientific staffs, including, but not limited to, the State Department of Health Services, the National Academy of Sciences, the United States Department of Housing and Urban Development, the United States Department of Energy, and the United States Consumer Product Safety Commission.

(b) Universities and public and private scientific organizations.

(Added by Stats. 1984, Ch. 1456, Sec. 18. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)






CHAPTER 10.8. Home Energy and Labeling Program

25942

(a) On or before July 1, 1995, the commission shall establish criteria for adopting a statewide home energy rating program for residential dwellings. The program criteria shall include, but are not limited to, all of the following elements:

(1) Consistent, accurate, and uniform ratings based on a single statewide rating scale.

(2) Reasonable estimates of potential utility bill savings, and reliable recommendations on cost-effective measures to improve energy efficiency.

(3) Training and certification procedures for home raters and quality assurance procedures to promote accurate ratings and to protect consumers.

(4) In coordination with home energy rating service organization data bases, procedures to establish a centralized, publicly accessible, data base that includes a uniform reporting system for information on residential dwellings, excluding proprietary information, needed to facilitate the program. There shall be no public access to information in the data base concerning specific dwellings without the owner s or occupant s permission.

(5) Labeling procedures that will meet the needs of home buyers, homeowners, renters, the real estate industry, and mortgage lenders with an interest in home energy ratings.

(b) The commission shall adopt the program pursuant to subdivision (a) in consultation with representatives of the Department of Real Estate, the Department of Housing and Community Development, the Public Utilities Commission, investor-owned and municipal utilities, cities and counties, real estate licensees, home builders, mortgage lenders, home appraisers and inspectors, home energy rating organizations, contractors who provide home energy services, consumer groups, and environmental groups.

(c) On and after January 1, 1996, no home energy rating services may be performed in this state unless the services have been certified, if such a certification program is available, by the commission to be in compliance with the program criteria specified in subdivision (a) and, in addition, are in conformity with any other applicable element of the program.

(d) On or before July 1, 1996, the commission shall consult with the agencies and organizations described in subdivision (b), to facilitate a public information program to inform homeowners, rental property owners, renters, sellers, and others of the existence of the statewide home energy rating program adopted by the commission.

(e) Beginning with the 1998 biennial energy conservation report required by Section 25401.1, the commission shall, as part of that biennial report, report on the progress made to implement a statewide home energy rating program. The report shall include an evaluation of the energy savings attributable to the program, and a recommendation concerning which means and methods will be most efficient and cost-effective to induce home energy ratings for residential dwellings.

(Amended by Stats. 1994, Ch. 553, Sec. 19. Effective January 1, 1995.)



25943

(a) (1) By March 1, 2010, the commission shall establish a regulatory proceeding to develop and implement a comprehensive program to achieve greater energy savings in California s existing residential and nonresidential building stock. This program shall comprise a complementary portfolio of techniques, applications, and practices that will achieve greater energy efficiency in existing residential and nonresidential structures that fall significantly below the current standards in Title 24 of the California Code of Regulations, as determined by the commission.

(2) The comprehensive program may include, but need not be limited to, a broad range of energy assessments, building benchmarking, energy rating, cost-effective energy efficiency improvements, public and private sector energy efficiency financing options, public outreach and education efforts, and green workforce training.

(b) To develop and implement the program specified in subdivision (a), the commission shall do both of the following:

(1) Coordinate with the Public Utilities Commission and consult with representatives from the Bureau of Real Estate, the Department of Housing and Community Development, investor-owned and publicly owned utilities, local governments, real estate licensees, commercial and homebuilders, commercial property owners, small businesses, mortgage lenders, financial institutions, home appraisers, inspectors, energy rating organizations, consumer groups, environmental and environmental justice groups, and other entities the commission deems appropriate.

(2) Hold at least three public hearings in geographically diverse locations throughout the state.

(c) In developing the requirements for the program specified in subdivision (a), the commission shall consider all of the following:

(1) The amount of annual and peak energy savings, greenhouse gas emission reductions, and projected customer utility bill savings that will accrue from the program.

(2) The most cost-effective means and reasonable timeframes to achieve the goals of the program.

(3) The various climatic zones within the state.

(4) An appropriate method to inform and educate the public about the need for, benefits of, and environmental impacts of, the comprehensive energy efficiency program.

(5) The most effective way to report the energy assessment results and the corresponding energy efficiency improvements to the owner of the residential or nonresidential building, including, among other things, the following:

(A) Prioritizing the identified energy efficiency improvements.

(B) The payback period or cost-effectiveness of each improvement identified.

(C) The various incentives, loans, grants, and rebates offered to finance the improvements.

(D) Available financing options including all of the following:

(i) Mortgages or sales agreement components.

(ii) On-bill financing.

(iii) Contractual property tax assessments.

(iv) Home warranties.

(6) Existing statutory and regulatory requirements to achieve energy efficiency savings and greenhouse gas emission reductions.

(7) A broad range of implementation approaches, including both utility and nonutility administration of energy efficiency programs.

(8) Any other considerations deemed appropriate by the commission.

(d) The program developed pursuant to this section shall do all of the following:

(1) Minimize the overall costs of establishing and implementing the comprehensive energy efficiency program requirements.

(2) Ensure, for residential buildings, that the energy efficiency assessments, ratings, or improvements do not unreasonably or unnecessarily affect the home purchasing process or the ability of individuals to rent housing. A transfer of property subject to the program implemented pursuant to this section shall not be invalidated solely because of the failure of a person to comply with a provision of the program.

(3) Ensure, for nonresidential buildings, that the energy improvements do not have an undue economic impact on California businesses.

(4) Determine, for residential buildings, the appropriateness of the Home Energy Rating System (HERS) program to support the goals of this section and whether there are a sufficient number of HERS-certified raters available to meet the program requirements.

(5) Determine, for nonresidential structures, the availability of an appropriate cost-effective energy efficiency assessment system and whether there are a sufficient number of certified raters or auditors available to meet the program requirements.

(6) Coordinate with the California Workforce Investment Board, the Employment Training Panel, the California Community Colleges, and other entities to ensure a qualified, well-trained workforce is available to implement the program requirements.

(7) Coordinate with, and avoid duplication of, existing proceedings of the Public Utilities Commission and programs administered by utilities.

(e) A home energy rating or energy assessment service does not meet the requirements of this section unless the service has been certified by the commission to be in compliance with the program criteria developed pursuant to this section and is in conformity with other applicable elements of the program.

(f) The commission shall periodically update the criteria and adopt any revision that, in its judgment, is necessary to improve or refine program requirements after receiving public input.

(g) Before implementing an element of the program developed pursuant to subdivision (a) that requires the expansion of statutory authority of the commission or the Public Utilities Commission, the commission and the Public Utilities Commission shall obtain legislative approval for the expansion of their authorities.

(h) The commission shall report on the status of the program in the integrated energy policy report pursuant to Section 25302.

(i) The commission shall fund activities undertaken pursuant to this section from the Federal Trust Fund consistent with the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5) or other sources of nonstate funds available to the commission for the purposes of this section.

(j) For purposes of this section, energy assessment means a determination of an energy user s energy consumption level, relative efficiency compared to other users, and opportunities to achieve greater efficiency or improve energy resource utilization.

(Amended by Stats. 2013, Ch. 352, Sec. 485. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






CHAPTER 11. Gas Appliances

ARTICLE 1. Definitions

25950

Gas appliance means any new residential-type furnace, air conditioner, heater, refrigerator, stove, range, dishwasher, dryer, decorative fireplace log, or other similar device, except a water heater, which uses a gaseous fuel for operation and is automatically ignited.

(Added by Stats. 1974, Ch. 1411.)



25951

Pilot light means any gas operated device that remains continually operated or lighted in order to ignite a gas appliance to begin normal operation.

(Added by Stats. 1974, Ch. 1411.)



25952

Intermittent ignition device means an ignition device which is actuated only when the gas appliance is in operation.

(Added by Stats. 1974, Ch. 1411.)



25953

As used in this chapter, the following terms have the following meanings:

(a) Person means any individual, partnership, corporation, limited liability company, association, manufacturer, distributor, retailer, contractor or builder as defined in Section 7026 of the Business and Professions Code, or other groups, however organized, who sell or cause to be distributed or installed, any new gas appliance as defined in Section 25950.

(b) Manufacturer means any individual, partnership, corporation, association, or other legal relationship which manufactures, assembles, produces, or gathers consumer goods.

(c) Distributor means any individual, partnership, corporation, association or other legal relationship which stands between the manufacturer and the retail seller in purchases, consignments or contracts for sale of consumer goods.

(d) Retail seller, retail outlets, seller, or retailer means any individual, partnership, corporation, association, or other legal relationship which engages in the business of selling new goods to retail buyers.

(e) Contractor for the purpose of this chapter is synonymous with the term builder and, within the meaning of this chapter, a contractor is any person who undertakes to or offers to undertake to or purports to have the capacity to undertake to or submits a bid to, or does himself or by or through others, construct, alter, repair, add to, subtract from, improve, move, wreck or demolish any building, highway, road, parking facility, railroad, excavation or other structure, project, development or improvement, or to do any part thereof, including the erection of scaffolding or other structures or works in connection therewith. The term contractor includes subcontractor and specialty contractor.

(Amended by Stats. 1994, Ch. 1010, Sec. 215. Effective January 1, 1995.)






ARTICLE 2. General Provisions

25960

No new residential-type gas appliance that is equipped with a pilot light shall be sold in the state after an alternate means has been certified by the commission. This prohibition shall become operative 24 months after an intermittent ignition device has been demonstrated and certified by the commission as an alternate means. The commission may determine, after demonstration, that there is no feasible alternative means to the use of pilot light or that the use of a pilot light is necessary for public health and safety.

(Amended by Stats. 1978, Ch. 248.)



25960.5

Notwithstanding the prohibition contained in Section 25960, any swimming pool heater with a pilot light which was manufactured prior to February 24, 1984, and in stock or on order as of that date, may be sold in this state prior to December 1, 1984. On or after December 1, 1984, no swimming pool heater may be sold or offered for sale, unless it is equipped with an intermittent ignition device or is designed to burn only liquefied petroleum gases.

(Added by Stats. 1984, Ch. 26, Sec. 1. Effective March 1, 1984.)



25961

The commission shall, on or before January 1, 1976, develop in cooperation with affected industry and consumer representatives, who will be designated as such representatives by the commission, the specifications for certification of intermittent ignition devices which shall not significantly affect the price of gas appliances in competition with similar electrical appliances. The specification shall be developed so as to result in the conservation of primary energy resources, shall include provisions necessary for public health and safety, and shall give due consideration to the initial costs, including installation and maintenance costs imposed upon the consumer.

(Added by Stats. 1974, Ch. 1411.)



25962

Within 90 days after an intermittent ignition device has been certified by the commission, the commission shall notify all gas appliance manufacturers doing business in the state, as to the prohibition of affected pilot lights and shall inform the manufacturers of the devices available to comply with this article.

(Amended by Stats. 1975, Ch. 135.)



25963

The commission shall create a seal of certification and shall distribute the seal to every manufacturer that complies with this article. The seal shall be affixed to every new appliance sold in the state.

(Added by Stats. 1974, Ch. 1411.)



25964

After 24 months after an intermittent ignition device has been certified by the commission, no person shall sell or offer for sale in this state any new gas appliances, as defined in Section 25950, without obtaining the proper seal of certification from the commission, unless the commission otherwise permits such action. Beginning 24 months after an intermittent ignition device has been certified by the commission, no city or county, city and county, or state agency shall issue a permit for any building to be equipped with any new gas appliance, as defined in Section 25950, unless such building permit shows that the gas appliance complies with this chapter. However, any new gas appliance which does not comply with this chapter may be installed if the appliance was purchased pursuant to a contract executed prior to June 17, 1978, and if the building permit was approved prior to July 8, 1978.

(Amended by Stats. 1981, Ch. 714, Sec. 375.)



25965

After 24 months after an intermittent ignition device has been certified by the commission, the commission shall make periodic inspections of manufacturers and distributors of gas appliances and may inspect retail outlets, including gas appliances that have been or are to be installed by contractors or builders at building sites in order to determine their compliance with this article.

(Amended by Stats. 1975, Ch. 135.)



25966

Any person who violates or proposes to violate this chapter may be enjoined by any court of competent jurisdiction. The court may make such orders or judgments, including the appointment of a receiver, as may be necessary to prevent the use or employment by any person of any practices which violate this chapter, or which may be necessary to restore to any person in interest any money or property, real or personal, which may have been acquired by means of any practice which violates any provision of this chapter.

Actions for injunction under this section may be prosecuted by the Attorney General or any district attorney, county counsel, city attorney, or city prosecutor in this state in the name of the people of the State of California upon their own complaint or upon the complaint of any board, officer, person, corporation or association or by any person acting for the interests of itself, its members or the general public.

(Added by Stats. 1974, Ch. 1411.)



25967

(a) Any person who violates any provision of this chapter shall be liable for a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation, which shall be assessed and recovered in a civil action brought in the name of the people of the State of California by the Attorney General or by any district attorney, county counsel, or city attorney in any court of competent jurisdiction.

(b) If the action is brought by the Attorney General, one-half of the penalty collected shall be paid to the treasurer of the county in which the judgment was entered, and one-half to the State Treasurer. If brought by a district attorney or county counsel, the entire amount of penalty collected shall be paid to the treasurer of the county in which the judgment was entered. If brought by a city attorney or city prosecutor, one-half of the penalty shall be paid to the treasurer of the county and one-half to the city.

(c) If the action is brought at the request of the commission, the court shall determine the reasonable expenses incurred by the commission in the investigation and prosecution of the action.

Before any penalty collected is paid out pursuant to subdivision (b), the amount of such reasonable expenses incurred by the commission shall be paid to the State Treasurer.

(Added by Stats. 1974, Ch. 1411.)



25968

Any inspector appointed or authorized by the commission shall have access to the premises, equipment, materials, partly finished and finished articles, and records of any person subject to the provisions of this chapter.

(Added by Stats. 1974, Ch. 1411.)









CHAPTER 12. Solar Shade Control

25980

This chapter shall be known and may be cited as the Solar Shade Control Act. It is the policy of the state to promote all feasible means of energy conservation and all feasible uses of alternative energy supply sources. In particular, the state encourages the planting and maintenance of trees and shrubs to create shading, moderate outdoor temperatures, and provide various economic and aesthetic benefits. However, there are certain situations in which the need for widespread use of alternative energy devices, such as solar collectors, requires specific and limited controls on trees and shrubs.

(Added by Stats. 1978, Ch. 1366.)



25981

(a) As used in this chapter, solar collector means a fixed device, structure, or part of a device or structure, on the roof of a building, that is used primarily to transform solar energy into thermal, chemical, or electrical energy. The solar collector shall be used as part of a system that makes use of solar energy for any or all of the following purposes:

(1) Water heating.

(2) Space heating or cooling.

(3) Power generation.

(b) Notwithstanding subdivision (a), for the purpose of this chapter, solar collector includes a fixed device, structure, or part of a device or structure that is used primarily to transform solar energy into thermal, chemical, or electrical energy and that is installed on the ground because a solar collector cannot be installed on the roof of the building receiving the energy due to inappropriate roofing material, slope of the roof, structural shading, or orientation of the building.

(c) For the purposes of this chapter, solar collector does not include a solar collector that is designed and intended to offset more than the building s electricity demand.

(d) For purposes of this chapter, the location of a solar collector is required to comply with the local building and setback regulations, and to be set back not less than five feet from the property line, and not less than 10 feet above the ground. A solar collector may be less than 10 feet in height only if, in addition to the five-foot setback, the solar collector is set back three times the amount lowered.

(Amended by Stats. 2008, Ch. 176, Sec. 1. Effective January 1, 2009.)



25982

After the installation of a solar collector, a person owning or in control of another property shall not allow a tree or shrub to be placed or, if placed, to grow on that property so as to cast a shadow greater than 10 percent of the collector absorption area upon that solar collector surface at any one time between the hours of 10 a.m. and 2 p.m., local standard time.

(Amended by Stats. 2008, Ch. 176, Sec. 2. Effective January 1, 2009.)



25982.1

(a) An owner of a building where a solar collector is proposed to be installed may provide written notice by certified mail to a person owning property that may be affected by the requirements of this chapter prior to the installation of the solar collector. If a notice is mailed, the notice shall be mailed no more than 60 days prior to installation of the solar collector and shall read as follows:

__________________________

(b) If the owner of the building where a solar collector is proposed to be installed provided the notice pursuant to subdivision (a), and the installation date is later than the date specified in that notice, the later date shall be specified in a subsequent notice to persons receiving the initial notice.

(c) (1) A transferor of the building where the solar collector is installed may provide a record of persons receiving the notice pursuant to subdivision (a) to a transferee of the building.

(2) A transferor receiving a notice pursuant to subdivision (a) may provide the notice to a transferee of the property.

(Added by Stats. 2008, Ch. 176, Sec. 3. Effective January 1, 2009.)



25983

A tree or shrub that is maintained in violation of Section 25982 is a private nuisance, as defined in Section 3481 of the Civil Code, if the person who maintains or permits the tree or shrub to be maintained fails to remove or alter the tree or shrub after receiving a written notice from the owner or agent of the affected solar collector requesting compliance with the requirements of Section 25982.

(Repealed and added by Stats. 2008, Ch. 176, Sec. 5. Effective January 1, 2009.)



25984

This chapter does not apply to any of the following:

(a) A tree or shrub planted prior to the installation of a solar collector.

(b) A tree planted, grown, or harvested on timberland as defined in Section 4526 or on land devoted to the production of commercial agricultural crops.

(c) The replacement of a tree or shrub that had been growing prior to the installation of a solar collector and that, subsequent to the installation of the solar collector, dies, or is removed for the protection of public health, safety, or the environment.

(d) A tree or shrub that is subject to a city or county ordinance.

(Amended by Stats. 2008, Ch. 176, Sec. 6. Effective January 1, 2009.)



25985

(a) A city, or for unincorporated areas, a county, may adopt, by majority vote of the governing body, an ordinance exempting their jurisdiction from the provisions of this chapter. The adoption of the ordinance shall not be subject to the California Environmental Quality Act (commencing with Section 21000).

(b) Notwithstanding the requirements of this chapter, a city or a county ordinance specifying requirements for tree preservation or solar shade control shall govern within the jurisdiction of the city or county that adopted the ordinance.

(Amended by Stats. 2008, Ch. 176, Sec. 7. Effective January 1, 2009.)



25986

Any person who plans a passive or natural solar heating system or cooling system or heating and cooling system which would impact on an adjacent active solar system may seek equitable relief in a court of competent jurisdiction to exempt such system from the provisions of this chapter. The court may grant such an exemption based on a finding that the passive or natural system would provide a demonstrably greater net energy savings than the active system which would be impacted.

(Added by Stats. 1978, Ch. 1366.)






CHAPTER 13. Energy Management Plans for Harbor and Port Districts

25990

(a) For purposes of this chapter, the term district shall mean the Humboldt Bay Harbor, Recreation, and Conservation District, the Ports of Hueneme, Oakland, Long Beach, Los Angeles, Redwood City, Richmond, San Diego, San Francisco, Stockton, and West Sacramento, and any other harbor, recreation, and conservation district that operates a harbor or port in the state. A district may prepare one or more energy management plans, developed jointly with an electrical corporation, as defined in subdivision (a) of Section 218 of the Public Utilities Code, a gas corporation, as defined in Section 222 of the Public Utilities Code, a community choice aggregator established on or before July 1, 2013, or a public utility, as defined in subdivision (a) of Section 216 of the Public Utilities Code, that produces, generates, or supplies electricity to the public and that serves the district in order to reduce air emissions, promote economic development, and encourage the development of new businesses and retain existing businesses in that district.

(b) If a district prepares an energy management plan pursuant to this chapter, it shall include, at a minimum, all of the following:

(1) An assessment of current energy consumption within the district by energy source and type of users. Examples of users may include commercial, industrial, governmental, ships, individual transport, and product transport.

(2) An assessment of other energy efficiency and management issues the district determines to evaluate in order to inform the development of specific goals and actions that reduce air emissions and promote economic development, including all of the following:

(A) An electric or natural gas load forecast, developed in coordination with the serving electrical corporation, gas corporation, community choice aggregator established on or before July 1, 2013, or local publicly owned electric or gas utility that reflects anticipated load growth within the district.

(B) An assessment of the role that distributed generation, combined with accurately priced utility services, could play in providing greater rate stability and energy cost certainty to aid in economic development, and proposed actions with respect to that role. This assessment shall be developed jointly with the serving electrical corporation, gas corporation, community choice aggregator established on or before July 1, 2013, or local publicly owned electric or gas utility.

(C) An assessment, in consultation with business and industry, that identifies current and emerging processes and technologies to reduce energy consumption and improve energy efficiency.

(D) An assessment, in consultation with business and industry, that identifies domestic and international shipping requirements and operations related to energy use and consumption.

(3) A set of measurable energy performance and management goals that reduce air emissions and promote economic development, and a prioritized list of infrastructure projects, public education initiatives, and other actions that the district will undertake to achieve those goals.

(4) A list of recommendations, developed jointly with the serving electrical corporation, gas corporation, community choice aggregator established on or before July 1, 2013, or local publicly owned electric or gas utility for the enhanced use of cost-effective energy efficiency and demand-side management in existing buildings and the inclusion of energy efficiency measures as part of the development of new buildings.

(5) A description of measures to be taken to reduce air emissions for vehicle use within district boundaries, including vehicles used for movement of commercial products. Proposed actions, developed jointly with the serving electrical corporation, gas corporation, community choice aggregator established on or before July 1, 2013, or local publicly owned electric utility, may include replacement of vehicles with lower emitting alternatives and development of infrastructure, in appropriate areas, to aid in the refueling of alternative fuel vehicles.

(6) A summary identifying governmental and nongovernmental impediments to implementation of the plan that includes recommendations on how these impediments may be overcome.

(7) A description of one-year, 3-year, 5-year, 10-year, and 15-year objectives for implementation of the plan. These objectives shall be in sufficient detail to allow the district to undertake a meaningful annual review of the plan s progress.

(8) Proposed methods to fund the activities included in the plan, including funding through utility ratepayer-funded programs.

(9) Other related energy plans, mandates, and requirements, and, to the extent possible, leverage opportunities for achieving energy efficiency and sustainable energy production, while not overburdening impacted businesses.

(c) A district that prepares a plan shall engage with small business technical assistance providers to assist in the identification of joint or collaborative energy efficiency project opportunities, public education activities, and financing opportunities that implement the actions and projects in the plan.

(d) The Public Utilities Commission shall encourage electric or gas corporations to participate jointly with local agencies in developing, implementing, and administering viable energy management plans for districts. The governing boards of local publicly owned utilities, community choice aggregators established on or before July 1, 2013, and rural electric cooperatives shall encourage joint participation with local agencies and gas corporations in developing, implementing, and administering viable energy management plans for districts.

(e) If an energy management plan is prepared pursuant to this chapter, it shall also address the development of projects that provide greater certainty of energy costs over a period of up to 15 years for businesses developing in the district.

(f) The Public Utilities Commission may offer technical assistance in the preparation of the energy management plans developed and implemented pursuant to this chapter, including, but not limited to, identifying best practices, innovations in technology, and potential funding sources.

(Added by Stats. 2013, Ch. 741, Sec. 2. Effective January 1, 2014.)









DIVISION 16. CALIFORNIA ALTERNATIVE ENERGY AND ADVANCED TRANSPORTATION FINANCING AUTHORITY ACT

CHAPTER 1. California Alternative Energy and Advanced Transportation Financing Authority

ARTICLE 1. General Provisions and Definitions

26000

This division shall be known, and may be cited, as the California Alternative Energy and Advanced Transportation Financing Authority Act.

(Amended by Stats. 1994, Ch. 1218, Sec. 4. Effective January 1, 1995.)



26001

The Legislature hereby finds and declares both of the following:

(a) It is essential that the state, in cooperation with the federal government, use all practical and commercially feasible means to promote the prompt and efficient development of energy sources which are renewable or which more efficiently utilize and conserve scarce energy resources.

(b) The promotion of sustainable and renewable energy sources, implementation of measures that increase the efficiency of the use of energy, and advanced transportation technologies that reduce the degradation of the environment and lessen the state s dependence of fossil fuels, and protect the health, welfare, and safety of the people of this state are in the public interest and serve a public purpose.

(Amended by Stats. 2012, Ch. 677, Sec. 2. Effective January 1, 2013.)



26002

It is the purpose of this division to advance the state s goals of reducing the levels of greenhouse gas emissions, increasing the deployment of sustainable and renewable energy sources, implementing measures that increase the efficiency of the use of energy, creating high quality employment opportunities, and lessening the state s dependence on fossil fuels and to that end to provide an alternative method of financing in providing and promoting the establishment of both of the following:

(a) Facilities utilizing alternative methods and sources of energy.

(b) Facilities needed for the development and commercialization of advanced transportation technologies.

(Amended by Stats. 2012, Ch. 677, Sec. 4. Effective January 1, 2013.)



26002.5

This division is necessary for the welfare of the state and its inhabitants, and shall be liberally construed to effect its purposes.

(Added by Stats. 1980, Ch. 908, Sec. 1.)



26003

(a) As used in this division, unless the context otherwise requires:

(1) (A) Advanced manufacturing means manufacturing processes that improve existing or create entirely new materials, products, and processes through the use of science, engineering, or information technologies, high-precision tools and methods, a high-performance workforce, and innovative business or organizational models utilizing any of the following technology areas:

(i) Microelectronics and nanoelectronics, including semiconductors.

(ii) Advanced materials.

(iii) Integrated computational materials engineering.

(iv) Nanotechnology.

(v) Additive manufacturing.

(vi) Industrial biotechnology.

(B) Advanced manufacturing includes any of the following:

(i) Systems that result from substantive advancement, whether incremental or breakthrough, beyond the current industry standard, in the production of materials and products. These advancements include improvements in manufacturing processes and systems that are often referred to as smart or intelligent manufacturing systems, which integrate computational predictability and operational efficiency.

(ii) (I) Sustainable manufacturing systems and manufacturing technologies that minimize the use of resources while maintaining or improving cost and performance.

(II) Sustainable manufacturing systems and manufacturing technologies do not include those required to be undertaken pursuant to state or federal law or regulations, air district rules or regulations, memoranda of understanding with a governmental entity, or legally binding agreements or documents. The State Air Resources Board shall advise the authority to ensure that the requirements of this clause are met.

(2) (A) Advanced transportation technologies means emerging commercially competitive transportation-related technologies identified by the authority as capable of creating long-term, high value-added jobs for Californians while enhancing the state s commitment to energy conservation, pollution and greenhouse gas emissions reduction, and transportation efficiency.

(B) Advanced transportation technologies does not include those projects required to be undertaken pursuant to state or federal law or regulations, air district rules or regulations, memoranda of understanding with a governmental entity, or legally binding agreements or documents. The State Air Resources Board shall advise the authority regarding projects that are excluded pursuant to this subparagraph.

(3) (A) Alternative sources means devices or technologies used for a renewable electrical generation facility, as defined in paragraph (1) of subdivision (a) of Section 25741, a combined heat and power system, as defined in Section 2840.2 of the Public Utilities Code, distributed generation and energy storage technologies eligible under the self-generation incentive program pursuant to Section 379.6 of the Public Utilities Code, as determined by the Public Utilities Commission, or a facility designed for the production of renewable fuels, the efficient use of which reduce the use of fossil or nuclear fuels, and energy efficiency devices or technologies that reduce the need for new electric generation and reduce emissions of toxic and criteria pollutants and greenhouse gases.

(B) Alternative sources does not include a hydroelectric facility that does not meet state laws pertaining to the control, appropriation, use, and distribution of water, including, but not limited to, the obtaining of applicable licenses and permits.

(4) Authority means the California Alternative Energy and Advanced Transportation Financing Authority established pursuant to Section 26004, and any board, commission, department, or officer succeeding to the functions of the authority, or to which the powers conferred upon the authority by this division shall be given.

(5) Cost as applied to a project or portion of the project financed under this division means all or part of the cost of construction and acquisition of all lands, structures, real or personal property or an interest in the real or personal property, rights, rights-of-way, franchises, easements, and interests acquired or used for a project; the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which those buildings or structures may be moved; the cost of all machinery, equipment, and furnishings, financing charges, interest prior to, during, and for a period after, completion of construction as determined by the authority; provisions for working capital; reserves for principal and interest and for extensions, enlargements, additions, replacements, renovations, and improvements; the cost of architectural, engineering, financial, accounting, auditing and legal services, plans, specifications, estimates, administrative expenses, and other expenses necessary or incident to determining the feasibility of constructing any project or incident to the construction, acquisition, or financing of a project.

(6) Financial assistance includes, but is not limited to, loans, loan loss reserves, interest rate reductions, proceeds of bonds issued by the authority, bond insurance, loan guarantees or other credit enhancements or liquidity facilities, contributions of money, or a combination thereof, as determined by, and approved by the resolution of, the board.

(7) (A) Participating party means a person, federal or state agency, department, board, authority, or commission, state or community college, or university, or a city or county, regional agency, public district, school district, or other political entity engaged in the business or operations in the state, whether organized for profit or not for profit, that applies for financial assistance from the authority for the purpose of implementing a project.

(B) (i) For purposes of Section 6010.8 of the Revenue and Taxation Code, participating party means an entity specified in subparagraph (A) that seeks financial assistance pursuant to Section 26011.8.

(ii) For purposes of Section 6010.8 of the Revenue and Taxation Code, an entity located outside of the state, including an entity located overseas, is considered to be a participating party and is eligible to apply for financial assistance pursuant to Section 26011.8 if the participating party commits to, and demonstrates that, the party will be opening a manufacturing facility in the state.

(iii) It is the intent of the Legislature by adding clause (ii) to clarify existing law and ensure that an out-of-state entity or overseas entity is eligible to apply for financial assistance pursuant to Section 26011.8.

(8) (A) Project means a land, building, improvement to the land or building, rehabilitation, work, property, or structure, real or personal, stationary or mobile, including, but not limited to, machinery and equipment utilized in the state, whether or not in existence or under construction, that utilizes, or is designed to utilize, an alternative source, or that is utilized for the design, technology transfer, manufacture, production, assembly, distribution, or service of advanced transportation technologies or alternative source components.

(B) Project, for purposes of Section 26011.8 and Section 6010.8 of the Revenue and Taxation Code, means tangible personal property that is utilized in the state for the design, manufacture, production, or assembly of advanced manufacturing, advanced transportation technologies, or alternative source products, components, or systems.

(9) Revenue means all rents, receipts, purchase payments, loan repayments, and all other income or receipts derived by the authority from a project, or the sale, lease, or other disposition of alternative source or advanced transportation technology facilities, or the making of loans to finance alternative source or advanced transportation technology facilities, and any income or revenue derived from the investment of money in any fund or account of the authority.

(b) This section shall become inoperative on July 1, 2016, and, as of January 1, 2017, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2017, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended (as amended by Stats. 2012, Ch. 677, Sec. 5) by Stats. 2013, Ch. 540, Sec. 1. Effective January 1, 2014. Inoperative July 1, 2016. Repealed as of January 1, 2017, by its own provisions. See later operative version, as amended by Sec. 2 of Ch. 540.)



26003

(a) As used in this division, unless the context otherwise requires:

(1) (A) Advanced transportation technologies means emerging commercially competitive transportation-related technologies identified by the authority as capable of creating long-term, high value-added jobs for Californians while enhancing the state s commitment to energy conservation, pollution and greenhouse gas emissions reduction, and transportation efficiency.

(B) Advanced transportation technologies does not include those projects required to be undertaken pursuant to state or federal law or regulations, air district rules or regulations, memoranda of understanding with a governmental entity, or legally binding agreements or documents. The State Air Resources Board shall advise the authority regarding projects that are excluded pursuant to this subparagraph.

(2) (A) Alternative sources means devices or technologies used for a renewable electrical generation facility, as defined in paragraph (1) of subdivision (a) of Section 25741, a combined heat and power system, as defined in Section 2840.2 of the Public Utilities Code, distributed generation and energy storage technologies eligible under the self-generation incentive program pursuant to Section 379.6 of the Public Utilities Code, as determined by the Public Utilities Commission, or a facility designed for the production of renewable fuels, the efficient use of which reduce the use of fossil or nuclear fuels, and energy efficiency devices or technologies that reduce the need for new electric generation and reduce emissions of toxic and criteria pollutants and greenhouse gases.

(B) Alternative sources does not include a hydroelectric facility that does not meet state laws pertaining to the control, appropriation, use, and distribution of water, including, but not limited to, the obtaining of applicable licenses and permits.

(3) Authority means the California Alternative Energy and Advanced Transportation Financing Authority established pursuant to Section 26004, and any board, commission, department, or officer succeeding to the functions of the authority, or to which the powers conferred upon the authority by this division shall be given.

(4) Cost as applied to a project or portion of the project financed under this division means all or part of the cost of construction and acquisition of all lands, structures, real or personal property or an interest in the real or personal property, rights, rights-of-way, franchises, easements, and interests acquired or used for a project; the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which those buildings or structures may be moved; the cost of all machinery, equipment, and furnishings, financing charges, interest prior to, during, and for a period after, completion of construction as determined by the authority; provisions for working capital; reserves for principal and interest and for extensions, enlargements, additions, replacements, renovations, and improvements; the cost of architectural, engineering, financial, accounting, auditing and legal services, plans, specifications, estimates, administrative expenses, and other expenses necessary or incident to determining the feasibility of constructing any project or incident to the construction, acquisition, or financing of a project.

(5) Financial assistance includes, but is not limited to, loans, loan loss reserves, interest rate reductions, proceeds of bonds issued by the authority, bond insurance, loan guarantees or other credit enhancements or liquidity facilities, contributions of money, or a combination thereof, as determined by, and approved by the resolution of, the board.

(6) (A) Participating party means a person, federal or state agency, department, board, authority, or commission, state or community college, or university, or a city or county, regional agency, public district, school district, or other political entity engaged in the business or operations in the state, whether organized for profit or not for profit, that applies for financial assistance from the authority for the purpose of implementing a project.

(B) (i) For purposes of Section 6010.8 of the Revenue and Taxation Code, participating party means an entity specified in subparagraph (A) that seeks financial assistance pursuant to Section 26011.8.

(ii) For purposes of Section 6010.8 of the Revenue and Taxation Code, an entity located outside of the state, including an entity located overseas, is considered to be a participating party and is eligible to apply for financial assistance pursuant to Section 26011.8 if the participating party commits to, and demonstrates that, the party will be opening a manufacturing facility in the state.

(iii) It is the intent of the Legislature by adding clause (ii) to clarify existing law and ensure that an out-of-state entity or overseas entity is eligible to apply for financial assistance pursuant to Section 26011.8.

(7) (A) Project means a land, building, improvement to the land or building, rehabilitation, work, property, or structure, real or personal, stationary or mobile, including, but not limited to, machinery and equipment utilized in the state, whether or not in existence or under construction, that utilizes, or is designed to utilize, an alternative source, or that is utilized for the design, technology transfer, manufacture, production, assembly, distribution, or service of advanced transportation technologies or alternative source components.

(B) Project, for purposes of Section 26011.8 and Section 6010.8 of the Revenue and Taxation Code, means tangible personal property that is utilized in the state for the design, manufacture, production, or assembly of advanced transportation technologies or alternative source products, components, or systems.

(8) Revenue means all rents, receipts, purchase payments, loan repayments, and all other income or receipts derived by the authority from a project, or the sale, lease, or other disposition of alternative source or advanced transportation technology facilities, or the making of loans to finance alternative source or advanced transportation technology facilities, and any income or revenue derived from the investment of money in any fund or account of the authority.

(b) This section shall become operative on July 1, 2016.

(Amended (as added by Stats. 2012, Ch. 677, Sec. 6) by Stats. 2013, Ch. 540, Sec. 2. Effective January 1, 2014. Section operative July 1, 2016, by its own provisions.)






ARTICLE 2. Organization of Authority and General Powers and Duties Thereof

26004

(a) There is in the state government the California Alternative Energy and Advanced Transportation Financing Authority. The authority constitutes a public instrumentality and the exercise by the authority of powers conferred by this division is the performance of an essential public function.

(b) The authority shall consist of five members, as follows:

(1) The Director of Finance.

(2) The Chairperson of the State Energy Resources Conservation and Development Commission.

(3) The President of the Public Utilities Commission.

(4) The Controller.

(5) The Treasurer, who shall serve as the chairperson of the authority.

(c) The members listed in paragraphs (1) to (5), inclusive, of subdivision (b) may each designate a deputy or clerk in his or her agency to act for and represent the member at all meetings of the authority.

(d) The first meeting of the authority shall be convened by the Treasurer.

(Amended by Stats. 1994, Ch. 1218, Sec. 8. Effective January 1, 1995.)



26005

All members of the authority shall serve thereon without compensation as members of the authority.

(Added by Stats. 1980, Ch. 908, Sec. 1.)



26006

The provisions of this division shall be administered by the authority which shall have and is hereby vested with all powers reasonably necessary to carry out the powers and responsibilities expressly granted or imposed upon it under this division.

(Added by Stats. 1980, Ch. 908, Sec. 1.)



26007

The authority shall maintain an office in the City of Sacramento.

(Added by Stats. 1980, Ch. 908, Sec. 1.)



26008

The authority may employ an executive director and any other persons as are necessary to enable it properly to perform the duties imposed upon it by this division. The executive director shall serve at the pleasure of the authority and shall receive such compensation as shall be fixed by the authority. The authority may, by resolution, delegate to its executive director, or any other employee of the authority, or the Treasurer s designee any powers and duties that it may deem proper, including, but not limited to, the power to enter into contracts on behalf of the authority.

(Amended by Stats. 2012, Ch. 677, Sec. 7. Effective January 1, 2013.)



26009

The authority may adopt, amend, or repeal all rules and regulations necessary to carry out this division as emergency regulations in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The adoption, amendment, or repeal of the regulations is conclusively presumed to be necessary for the immediate preservation of the public peace, health, safety, or general welfare within the meaning of Section 11346.1 of the Government Code.

(Amended by Stats. 2012, Ch. 677, Sec. 8. Effective January 1, 2013.)



26010

(a) The Attorney General shall be the legal counsel for the authority, but with the approval of the Attorney General, the authority may employ such legal counsel as in its judgment is necessary or advisable to enable it to carry out the duties and functions imposed upon it by this division, including the employment of such bond counsel as may be deemed advisable in connection with the issuance and sale of bonds.

(b) The Director of Finance shall be the treasurer of the authority.

(Added by Stats. 1980, Ch. 908, Sec. 1.)



26011

The authority is authorized and empowered:

(a) To adopt an official seal.

(b) To sue and be sued in its own name.

(c) To issue bonds, notes, bond anticipation notes, and other obligations of the authority, including, at the option of the authority, obligations bearing interest that is taxable for purposes of federal income taxation, for any of its purposes and to fund or refund the same, all as provided in this division.

(d) To determine the location and character of a project to be financed under the provisions of this division, to provide financial assistance to a participating party, to enter into loan agreements with a participating party for the financing of a project including creating a lien or security interest in the property, to construct, reconstruct, renovate, replace, lease, as lessor or lessee, and regulate the same, and to enter into contracts for the sale of a project, including installment sales or sales under conditional sales contracts.

(e) To fix fees and charges for projects, and interest rates with respect to loans for projects or for loan of moneys to finance projects, and to revise from time to time the fees and charges and interest rates, and to collect rates, rents, fees, loan repayments, and charges for the use of, and for a facility or service furnished, or to be furnished, by a project or part of the project and to contract with a person, partnership, association, corporation, or public agency with respect to the project, and to fix the terms and conditions upon which a project may be sold or disposed of, whether upon installment sales contracts or otherwise.

(f) To employ and fix the compensation of bond counsel, financial consultants, and advisers as may be necessary in its judgment in connection with the issuance and sale of any bonds, notes, bond anticipation notes, or other obligations of the authority; to contract to advance the purposes of this division.

(g) To purchase, with proceeds of its bonds or its revenue, bonds issued by a public agency at a public or negotiated sale. Bonds purchased pursuant to this subdivision may be held by the authority or sold to public or private purchasers at public or negotiated sales, in whole or in part, separately or together with other bonds issued by the authority.

(h) To do all things generally necessary or convenient to carry out the purposes of this division.

(Amended by Stats. 2012, Ch. 677, Sec. 9. Effective January 1, 2013.)



26011.8

(a) The purpose of this section is to promote the creation of California-based manufacturing, California-based jobs, advanced manufacturing, the reduction of greenhouse gases, or reductions in air and water pollution or energy consumption. In furtherance of this purpose, the authority may approve a project for financial assistance in the form of the sales and use tax exclusion established in Section 6010.8 of the Revenue and Taxation Code.

(b) For purposes of this section, project means a project as defined in subparagraph (B) of paragraph (8) of subdivision (a) of Section 26003.

(c) The authority shall publish notice of the availability of project applications and deadlines for submission of project applications to the authority.

(d) The authority shall evaluate project applications based upon all of the following criteria:

(1) The extent to which the project develops manufacturing facilities, or purchases equipment for manufacturing facilities, located in California.

(2) The extent to which the anticipated benefit to the state from the project equals or exceeds the projected benefit to the participating party from the sales and use tax exclusion.

(3) The extent to which the project will create new, permanent jobs in California.

(4) To the extent feasible, the extent to which the project, or the product produced by the project, results in a reduction of greenhouse gases, a reduction in air or water pollution, an increase in energy efficiency, or a reduction in energy consumption, beyond what is required by federal or state law or regulation.

(5) The extent of unemployment in the area in which the project is proposed to be located.

(6) Any other factors the authority deems appropriate in accordance with this section.

(e) At a duly noticed public hearing, the authority shall approve, by resolution, project applications for financial assistance.

(f) Notwithstanding subdivision (j), and without regard to the actual date of any transaction between a participating party and the authority, any project approved by the authority by resolution for the sales and use tax exclusion pursuant to Section 6010.8 of the Revenue and Taxation Code before March 24, 2010, shall not be subject to this section.

(g) The Legislative Analyst s Office shall report to the Joint Legislative Budget Committee on the effectiveness of this program, on or before January 1, 2019, by evaluating factors, including, but not limited to, the following:

(1) The number of jobs created by the program in California.

(2) The number of businesses that have remained in California or relocated to California as a result of this program.

(3) The amount of state and local revenue and economic activity generated by the program.

(4) The types of advanced manufacturing, as defined in paragraph (1) of subdivision (a) of Section 26003, utilized.

(5) The amount of reduction in greenhouse gases, air pollution, water pollution, or energy consumption.

(h) The exclusions granted pursuant to Section 6010.8 of the Revenue and Taxation Code for projects approved by the authority pursuant to this section shall not exceed one hundred million dollars ($100,000,000) for each calendar year.

(i) (1) The authority shall study the efficacy and cost benefit of the sales and use tax exemption as it relates to advanced manufacturing projects. The study shall include the number of jobs created, the costs of each job, and the annual salary of each job. The study shall also consider a dynamic analysis of the economic output to the state that would occur without the sales and use tax exemption. Before January 1, 2017, the authority shall submit to the Legislature, consistent with Section 9795 of the Government Code, the result of the study.

(2) Before January 1, 2015, the authority shall, consistent with Section 9795 of the Government Code, submit to the Legislature an interim report on the efficacy of the program conducted pursuant to this section. The study shall include recommendations on program changes that would increase the program s efficacy in creating permanent and temporary jobs, and whether eligibility for the program should be extended or narrowed to other manufacturing types. The authority may work with the Legislative Analyst s Office in preparing the report and its recommendations.

(j) (1) Except as provided in paragraph (2), this section shall become inoperative on July 1, 2016, and, as of January 1, 2017, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2017, deletes or extends the dates on which it becomes inoperative and is repealed. The sale or purchase of tangible personal property of a project approved before June 30, 2016, shall continue to be excluded from sales and use taxes pursuant to Section 6010.8 of the Revenue and Taxation Code for the period of time set forth in the authority s resolution approving the project pursuant to this section.

(2) Notwithstanding paragraph (1), the authority s obligation to submit to the Legislature a report pursuant to paragraph (2) of subdivision (i) shall remain operative until the submission of the report.

(Amended (as amended by Stats. 2012, Ch. 677, Sec. 12) by Stats. 2013, Ch. 540, Sec. 3. Effective January 1, 2014. Inoperative July 1, 2016. Repealed as of January 1, 2017, by its own provisions. See later operative version, as amended by Sec. 4 of Ch. 540.)



26011.8

(a) The purpose of this section is to promote the creation of California-based manufacturing, California-based jobs, the reduction of greenhouse gases, or reductions in air and water pollution or energy consumption. In furtherance of this purpose, the authority may approve a project for financial assistance in the form of the sales and use tax exclusion established in Section 6010.8 of the Revenue and Taxation Code.

(b) For purposes of this section, project means a project as defined in subparagraph (B) of paragraph (7) of subdivision (a) of Section 26003.

(c) The authority shall publish notice of the availability of project applications and deadlines for submission of project applications to the authority.

(d) The authority shall evaluate project applications based upon a net benefits test that includes all of the following criteria:

(1) The extent to which the project develops manufacturing facilities, or purchases equipment for manufacturing facilities, located in California.

(2) The extent to which the anticipated benefit to the state from the project equals or exceeds the projected benefit to the participating party from the sales and use tax exclusion.

(3) The extent to which the project will create new, permanent jobs in California.

(4) To the extent feasible, the extent to which the project, or the product produced by the project, results in a reduction of greenhouse gases, a reduction in air or water pollution, an increase in energy efficiency, or a reduction in energy consumption, beyond what is required by federal or state law or regulation.

(5) The extent of unemployment in the area in which the project is proposed to be located.

(6) Any other factors the authority deems appropriate in accordance with this section.

(e) At a duly noticed public hearing, the authority shall approve, by resolution, project applications for financial assistance.

(f) Notwithstanding subdivision (j), and without regard to the actual date of any transaction between a participating party and the authority, any project as defined in paragraph (7) of subdivision (a) of Section 26003 approved by the authority by resolution for the sales and use tax exclusion pursuant to Section 6010.8 of the Revenue and Taxation Code before March 24, 2010, shall not be subject to this section.

(g) The Legislative Analyst s Office shall report to the Joint Legislative Budget Committee on the effectiveness of this program, on or before January 1, 2019, by evaluating factors, including, but not limited to, the following:

(1) The number of jobs created by the program in California.

(2) The number of businesses that have remained in California or relocated to California as a result of this program.

(3) The amount of state and local revenue and economic activity generated by the program.

(4) The amount of reduction in greenhouse gases, air pollution, water pollution, or energy consumption.

(h) The exclusions granted pursuant to Section 6010.8 of the Revenue and Taxation Code for projects approved by the authority pursuant to this section shall not exceed one hundred million dollars ($100,000,000) for each calendar year.

(i) The authority shall make every effort to expedite the operation of this section, and shall adopt regulations for purposes of implementing the section as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For purposes of that Chapter 3.5, including Section 11349.6 of the Government Code, the adoption of the regulations shall be considered by the Office of Administrative Law to be necessary for the immediate preservation of the public peace, health and safety, and general welfare.

(j) This section shall become operative on July 1, 2016, and shall remain in effect only until January 1, 2021, and as of that date is repealed. The sale or purchase of tangible personal property of a project approved before January 1, 2021, shall continue to be excluded from sales and use taxes pursuant to Section 6010.8 of the Revenue and Taxation Code for the period of time set forth in the authority s resolution approving the project pursuant to this section.

(Amended (as added by Stats. 2012, Ch. 677, Sec. 13) by Stats. 2013, Ch. 540, Sec. 4. Effective January 1, 2014. Section operative July 1, 2016, by its own provisions. Repealed as of January 1, 2021, by its own provisions.)



26014

When the principal of and interest on bonds of the authority issued to finance or refund the cost of a particular project for a participating party shall have been fully paid and retired or when adequate provision shall have been made for the payment and retirement of the same, and all other conditions of the resolution, indenture, or agreement authorizing and securing the same shall have been satisfied and the lien of such resolution, indenture, or agreement shall have been released in accordance with the provisions thereof, the authority is authorized, upon such terms and conditions as may be prescribed by the authority, to execute such deeds and conveyances as are necessary or required to convey title to such project to such participating party.

(Amended by Stats. 2012, Ch. 677, Sec. 16. Effective January 1, 2013.)



26015

(a) The authority, or the executive director of the authority, if authorized to do so by resolution of the authority, shall take official action towards the issuance of bonds with respect to any participating party at the next meeting of the authority occurring more than 30 days following receipt of such application or if by the executive director within 45 days of such receipt. The executive director may be authorized to take such action in a resolution of general authority. Official action towards the issuance of bonds may reserve the right of the authority to further review an application for financing and to consider the terms thereof prior to the issuance of bonds therefor.

(b) The authority shall take final action to approve or disapprove of the issuance of bonds or notes to lend financial assistance to participating parties within 60 days of the receipt by the authority of a request from such participating party for such action. Any such request by a participating party for such final action shall be accompanied by evidence of fulfillment of any and all conditions to the issuance of such bonds or notes imposed at the time the first action towards the issuance thereof was taken by the authority and by copies of forms of all principal legal documents to be approved by the authority.

(c) The authority may give final approval for the issuance of such bonds or notes upon such terms as it reasonably deems necessary or desirable.

(d) Any action under this section shall be at the sole discretion of the authority.

(Amended by Stats. 2012, Ch. 677, Sec. 17. Effective January 1, 2013.)



26017

The authority, no later than March 31 of each year, shall submit to the Legislature a report of its activities for the preceding calendar year ending December 31. Such report shall include (a) a listing of the applications received, (b) a listing of the applications accepted for financing, (c) a specification of bonds sold, interest rates thereon, and whether bond sales were pursuant to public bid or were negotiated, (d) a specification of the amount of bonds authorized but currently unsold, (e) a projection of the authority s needs and requirements for the coming year, and (f) a report of revenues and expenditures for the preceding fiscal year.

(Amended by Stats. 2012, Ch. 677, Sec. 20. Effective January 1, 2013.)






ARTICLE 3. Bonds and Notes

26022

(a) The authority is authorized from time to time to issue its negotiable bonds, notes, debentures, or other securities (hereinafter collectively called bonds ) for any of its purposes. The bonds may be authorized, without limiting the generality of the foregoing, to finance a single project for a single participating party, a series of projects for a single participating party, a single project for several participating parties, or several projects for several participating parties, or the purchase and sale of alternative source energy or projects pursuant to subdivision (g) of Section 26011. The authority may issue negotiable bond anticipation notes and may renew the notes from time to time. The bond anticipation notes may be paid from the proceeds of sale of the bonds of the authority in anticipation of which they were issued. Notes and agreements relating to the notes and bond anticipation notes, collectively called notes, and the resolution or resolutions authorizing the notes may contain any provisions, conditions, or limitations that a bond, agreement relating to the bond, and bond resolution of the authority may contain. However, a note or renewal of the note shall mature at a time not exceeding three years from the date of issue of the original note.

(b) Except as may otherwise be expressly provided by the authority, every issue of its bonds, notes, or other obligations shall be general obligations of the authority payable from any revenues or moneys of the authority available for these purposes and not otherwise pledged, subject only to any agreements with the holders of particular bonds, notes, or other obligations pledging any particular revenues or moneys and subject to any agreements with any participating party. Notwithstanding that the bonds, notes, or other obligations may be payable from a special fund, they are for all purposes negotiable instruments, subject only to the provisions of the bonds, notes, or other obligations for registration.

(c) The bonds may be issued as serial bonds or as term bonds, or the authority, in its discretion, may issue bonds of both types. The bonds shall be authorized by resolution of the authority and shall bear the date or dates, mature at the time or times, not exceeding 50 years from their respective dates, bear interest at the fixed rate or rates, or at the variable rates, including multiple methods of setting rates from time to time while the bonds are outstanding, be payable at the time or times, be in the denominations, be executed in a manner, be payable in lawful money of the United States of America at a place or places, and be subject to terms of redemption or tender, as the resolution or resolutions may provide. The bonds or notes shall be sold by the Treasurer as agent for sale. The sales may be a public or private sale, and for the price or prices and on the terms and conditions, as the authority shall determine after giving due consideration to the recommendations of any participating party to be assisted from the proceeds of the bonds or notes. Pending preparation of the definitive bonds, the Treasurer may issue interim receipts, certificates, or temporary bonds that shall be exchanged for the definitive bonds. The Treasurer may sell bonds, notes, or other evidence of indebtedness at a price below their par value. However, the discount on a security sold pursuant to this section shall not exceed 6 percent of the par value.

(d) A resolution or resolutions authorizing bonds or an issue of bonds may contain provisions that shall be a part of the contract with the holders of the bonds or any credit provider to be authorized, as to all of the following:

(1) Pledging the full faith and credit of the authority or pledging all or part of the revenues of a project or a revenue-producing contract or contracts made by the authority with an individual, partnership, corporation, or association or other body, public or private, or other moneys of the authority, to secure the payment of the bonds or of any particular issue of bonds, subject to the agreements with bondholders as may then exist.

(2) The rentals, fees, purchase payments, loan repayments, and other charges to be charged, and the amounts to be raised in each year by the charges, and the use and disposition of the revenues.

(3) The setting aside of reserves or sinking funds, and the regulation and disposition of the reserves or sinking funds.

(4) Limitations on the right of the authority or its agent to restrict and regulate the use of the project or projects to be financed out of the proceeds of the bonds or any particular issue of bonds.

(5) Limitations on the purpose to which the proceeds of sale of an issue of bonds then or thereafter to be issued may be applied and pledging those proceeds to secure the payment of the bonds or the issue of the bonds.

(6) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds.

(7) The procedure, if any, by which the terms of a contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent to the amendment or abrogation, and the manner in which that consent may be given.

(8) Limitations on expenditures for operating, administrative, or other expenses of the authority.

(9) Defining the acts or omissions to act that constitute a default in the duties of the authority to holders of its obligations and providing the rights and remedies of the holders in the event of a default.

(10) The mortgaging of a project and the site of the project for the purpose of securing the bondholders.

(11) The mortgaging of land, improvements, or other assets owned by a participating party for the purpose of securing the bondholders.

(12) Provisions for the security of any provider of credit enhancement supporting payment on the bonds, but only in a manner subordinate to the right of bondholders.

(e) Neither the members of the authority nor a person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to personal liability or accountability by reason of the issuance of the bond or note.

(f) The authority shall have power out of any funds available for these purposes to purchase its bonds or notes without the cancellation thereof. The authority may hold, pledge, cancel, or resell those bonds, subject to and in accordance with agreements with bondholders.

(Amended by Stats. 2012, Ch. 677, Sec. 23. Effective January 1, 2013.)



26023

In the discretion of the authority, any bonds issued under the provisions of this division may be secured by a trust agreement by and between the authority and a corporate trustee or trustees, which may be the State Treasurer or any trust company or bank having the powers of a trust company within or without the state. Such trust agreement or the resolution providing for the issuance of such bonds may pledge or assign the revenues to be received or proceeds of any contract or contracts pledged and may convey or mortgage the project or projects, or any portion thereof, to be financed out of the proceeds of such bonds. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders or any credit provider as may be reasonable and proper and not in violation of law, including particularly such provisions as have hereinabove been specifically authorized to be included in any resolution or resolutions of the authority authorizing bonds thereof. Any bank or trust company doing business under the laws of this state which may act as depositary of the proceeds of bonds or of revenues or other moneys may furnish such indemnifying bonds or pledge such securities as may be required by the authority. Any such trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders or any credit provider. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the authority may deem reasonable and proper for the security of the bondholders or any credit provider. Notwithstanding any other provision of law, the State Treasurer shall not be deemed to have a conflict of interest by reason of acting as trustee pursuant to this division. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of the operation of a project.

(Amended by Stats. 2012, Ch. 677, Sec. 24. Effective January 1, 2013.)



26024

Bonds issued under the provisions of this division shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof, other than the authority, or a pledge of the faith and credit of the state or of any such political subdivision, other than the authority, but shall be payable solely from the funds herein provided therefor. All such bonds shall contain on the face thereof a statement to the following effect:

Neither the faith and credit nor the taxing power of the State of California or any local agency is pledged to the payment of the principal of or interest on this bond.

The issuance of bonds under the provisions of this division shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. Nothing contained in this section shall prevent nor be construed to prevent the authority from pledging its full faith and credit to the payment of bonds or issue of bonds authorized pursuant to this division.

(Amended by Stats. 2012, Ch. 677, Sec. 25. Effective January 1, 2013.)



26025

(a) The authority is hereby authorized to provide for the issuance of bonds of the authority for the purpose of refunding, directly or indirectly, any bonds, notes, or other evidence of indebtedness of the authority or any public agency then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase, or maturity of such bonds, and, if deemed advisable by the authority, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions, or enlargements of a project or any portion thereof.

(b) The proceeds of any such bonds issued for the purpose of refunding outstanding bonds, notes, or other securities may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of such outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or retirement at the maturity thereof and may, pending such application, be placed in escrow to be applied to such purchase or retirement at maturity or redemption on such date as may be determined by the authority.

(c) Pending such use, any such escrowed proceeds may be invested and reinvested by the State Treasurer or any trustee in instruments as may be specified in the resolution or indenture governing the bonds to be refunded, maturing at such time or times as shall be appropriate to ensure the prompt payment, as to principal, interest, and redemption premium, if any, of the outstanding bonds to be so refunded. The interest, income, and profits, if any, earned or realized on any such investment may also be applied to the payment of the outstanding bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of such proceeds and interest, income, and profits, if any, earned or realized on the investments thereof may be returned to the authority for use by it in any lawful manner.

(d) All such bonds shall be subject to the provisions of this division in the same manner and to the same extent as other bonds issued pursuant to this division. Prior to refunding bonds or evidence of indebtedness not originally issued by the authority, the authority shall make findings that the project being refinanced qualifies as a project as defined in subparagraph (A) of paragraph (8) of subdivision (a) of Section 26003 until June 30, 2016, and as of July 1, 2016, as defined in subparagraph (A) of paragraph (7) of subdivision (a) of Section 26003.

(Amended by Stats. 2012, Ch. 677, Sec. 26. Effective January 1, 2013.)






ARTICLE 3.5. Supplemental Bond Provisions

26029

The authority shall not be required to pay any property taxes or assessments upon, or in respect to, a project or any property acquired by or for the authority under the provisions of this division or upon the income therefrom, so long as the authority holds title to such project or the property or facilities comprised in the project. The exemption of the authority from taxation of any project herein provided shall cease forthwith when title to such property is transferred from the authority to any participating party. The provisions of this section shall not exempt any participating party from taxation including, but not limited to, taxation upon a possessory interest, with respect to any project, or the property or facilities comprised in any project, which may otherwise be applicable to such participating party.

(Added by Stats. 1980, Ch. 908, Sec. 1.)



26029.4

Subject to Section 26029.6, the existence of the authority may be terminated at any time by the Legislature. Upon dissolution of the authority, the title to all properties owned by it shall, subject to the interests of any participating parties therein, vest in and become the property of the State of California and shall not inure to the benefit of any private party.

(Added by Stats. 1980, Ch. 908, Sec. 1.)



26029.5

This division shall be deemed to provide a complete, additional, and alternative method for the doing of the things authorized thereby, and shall be regarded as supplemental and additional to powers conferred by other laws, except that the issuance of bonds and refunding bonds under the provisions of this division need not comply with the requirements of any other law applicable to the issuance of bonds, and provided that, in the construction and acquisition of a project pursuant hereto, the authority need not comply with the requirements of any other law applicable to the construction or acquisition of public works except as specifically provided in this division.

(Added by Stats. 1980, Ch. 908, Sec. 1.)



26029.6

The State of California does hereby pledge to and agree with the holders of any obligations issued under this division, and with those parties who may enter into contracts with the authority pursuant to the provisions of this division, that the state will not limit or alter the rights hereby vested in the authority until such obligations, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the authority; provided, however, nothing herein contained shall preclude such limitation or alteration if and when adequate provision shall be made by law for the protection of the holders of such obligations of the authority or those entering into such contracts with the authority. The authority as agent for the state is authorized to include this pledge and undertaking for the state in such obligations or contracts.

(Added by Stats. 1980, Ch. 908, Sec. 1.)



26029.8

The powers granted to the authority by this division may be exercised without regard or reference to any department or agency of the state. All other general or special laws, or parts thereof, inconsistent with this division are hereby declared to be inapplicable to the provisions of this division. Nothing contained in this division shall be interpreted to exempt the construction or acquisition of any project by any participating party from compliance with all applicable local, state, or federal laws and regulations.

(Added by Stats. 1980, Ch. 908, Sec. 1.)






ARTICLE 4. Construction and Leases of Facilities

26030

The authority may contract with any participating party for the construction or acquisition of a project by such participating party. All such contracts for the construction or acquisition of a project by a participating party shall provide that the participating party shall be responsible for the architectural and engineering design and for the construction and completion thereof, subject to such standards for architectural and engineering design as may be established, and subject to such supervision as the authority deems necessary. The authority may agree to pay the cost of such project constructed or acquired by any participating party and to advance such costs from time to time in installments or otherwise as required by the contract for the construction or acquisition thereof. Title to all such projects may be vested in the authority subject to the terms of any lease thereof to the participating party or the rights of a participating party under any contract for the purchase or acquisition of such project including the payment of the purchase price under installment sales contracts.

(Amended by Stats. 2012, Ch. 677, Sec. 29. Effective January 1, 2013.)



26031

(a) The authority may, as lessor or lessee, enter into leases and agreements with any participating party relating to the acquisition, construction, and installation of any project, including real property, buildings, machinery, furnishings, equipment, and alternative sources and advanced transportation technology facilities of any kind or character.

(b) The terms and conditions of those leases may be as mutually agreed upon. The lease may provide the means or methods by which title shall vest in a participating party upon the termination of the lease and shall contain any other terms and conditions as the authority may determine.

(c) The authority may fix, revise, charge, and collect rates, rents, fees, and charges for each project. Those rates, rents, fees, and charges shall be fixed and adjusted with respect to the aggregate of rates, rents, fees, and charges from all projects so as to provide funds sufficient with other revenues and moneys available therefor, if any, to do all of the following:

(1) Pay the principal of and the interest on outstanding bonds, notes, or other evidences of indebtedness of the authority issued with respect to the project as they shall become due and payable.

(2) Create and maintain reserves required or provided for in any resolution authorizing, or trust agreement securing, those bonds, notes, or other evidences of indebtedness. A sufficient amount of the revenues derived from a project may be set aside at regular intervals as may be provided in that resolution or trust agreement in a sinking or other similar fund which is hereby pledged to, and charged with, the payment of the principal of and interest on those bonds, notes, or other evidences of indebtedness as they shall become due, and the redemption price or the purchase price of bonds, notes, or other evidences of indebtedness retired by call or purchase as therein provided. That pledge shall be valid and binding from the time the pledge is made; the rates, rents, fees, and charges and other revenues or other moneys so pledged and thereafter received by the authority shall immediately be subject to the lien of that pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have notice thereof. Neither the resolution nor any trust agreement nor any other agreement nor any lease by which a pledge is created need be filed or recorded except in the records of the authority. The use and disposition of money to the credit of a sinking or other similar fund shall be subject to the provisions of the resolution authorizing the issuance of those bonds or of that trust agreement. The sinking or other similar fund may be a fund for all bonds, notes, or other evidences of indebtedness of the authority issued to finance projects of a particular participating party without distinction or priority of one over another. However, the authority, in the resolution or trust agreement, may provide that the sinking or other similar fund shall be the fund for a particular project or projects and for the bonds issued to finance a particular project or projects and may, additionally, permit and provide for the issuance of bonds having a subordinate lien in respect of the security herein authorized to other bonds, notes, or other evidences of indebtedness of the authority, and, in that case, the authority may create separate sinking or other similar funds in respect of those subordinate lien bonds, notes, or other evidences of indebtedness.

(3) Pay operating and administrative costs of the authority.

(Amended by Stats. 1994, Ch. 1218, Sec. 10. Effective January 1, 1995.)



26032

The authority may enter into contracts of sale with any participating party covering any project financed by the authority. The purchase price pursuant to the contract of sale shall be treated in substantially the same manner and shall be at least sufficient to provide funds for all the purposes provided in Section 26031 and may be paid in installments, together with interest on the unpaid balance, or otherwise, as may be mutually agreed and set forth in the contract of sale. All payments received by the authority under any installment sales or conditional sales contract shall be applied by the authority substantially in the same manner as provided in Section 26031 in the case of lease payments or rental charges received by the authority.

(Amended by Stats. 2006, Ch. 538, Sec. 581. Effective January 1, 2007.)



26032.5

As an alternative to leasing or selling a project to a participating party, the authority may finance the acquisition, construction, or installation of a project by means of a loan to the participating party. The principal amount of the participating party s obligation as borrower shall be sufficient to provide funds for all the purposes specified in subdivisions (a), (b), and (c) of Section 26031 and may be paid in installments, together with interest on the unpaid balance, or otherwise as may be mutually agreed by the authority and the participating party and set forth in the loan agreement. Loans made pursuant to this section may be secured or unsecured in the discretion of the authority.

The provisions of Section 26030 shall not be applicable to projects constructed with moneys loaned pursuant to this section.

(Added by Stats. 1980, Ch. 908, Sec. 1.)



26033

All moneys received pursuant to the provisions of this division, whether as proceeds from the sale of bonds, notes, or other evidences of indebtedness or as revenues, or as fees received by the authority, shall be deemed to be trust funds to be held and applied solely as provided in this division. Any bank or trust company with which such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as the resolution authorizing the bonds of any issue or the trust agreements securing such bonds may provide.

(Amended by Stats. 2012, Ch. 677, Sec. 30. Effective January 1, 2013.)



26034

Any holder of bonds, notes, or other obligations issued under the provisions of this division, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust agreement securing, such bonds, notes, or other obligations, may, either at law or in equity, by suit, action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such resolution or trust agreements, and may enforce and compel the performance of all duties required by this division or by such resolution or trust agreement to be performed by the authority or by any officer, employee, or agent thereof, including the fixing, charging, and collecting of the rates, rents, fees, and charges herein authorized and required by the provisions of such resolution or trust agreement to be fixed, established, and collected.

(Amended by Stats. 2012, Ch. 677, Sec. 31. Effective January 1, 2013.)



26035

The exercise of the powers granted by this division shall be in all respects for the benefit of the people of this state, for their health and welfare, and protection of the state s environment. Any bonds, notes, or other obligations issued under the provisions of this division, their transfer and the income therefrom, shall at all times be free from taxation of every kind by the state and by municipalities and other political subdivisions of the state.

(Amended by Stats. 2012, Ch. 677, Sec. 32. Effective January 1, 2013.)



26036

If the jurisdiction of the authority to order a proposed act is not affected, an omission of any officer or the authority in the proceedings under this division or any other defect in the proceedings shall not invalidate the proceedings for issuance of bonds pursuant to this division.

(Added by Stats. 1980, Ch. 908, Sec. 1.)



26037

An action may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure to determine the validity of any issuance or proposed issuance of bonds under this division and the legality and validity of all proceedings previously taken or proposed in a resolution of the authority to be taken for the authorization, issuance, sale and delivery of the bonds and for the payment of the principal thereof and interest thereon.

(Added by Stats. 1980, Ch. 908, Sec. 1.)









CHAPTER 2. Additional Powers and Duties

26040

(a) The authority may receive and utilize grants or loans from the federal government, a public agency, or any other source for carrying out the purposes of this division.

(b) The authority may make a commitment to finance a project by a qualified participating party who requests financing from the authority prior to the participating party s efforts to secure federal matching funds available to promote the development of alternative sources of energy and advanced transportation technologies.

(Amended by Stats. 1994, Ch. 1218, Sec. 11. Effective January 1, 1995.)






CHAPTER 3. General Fund Revenue Loss

26042

It is the intent of the Legislature that any loss of revenue to the General Fund occasioned by the purchase of bonds issued by the authority shall be restored to the General Fund from revenues, moneys, and remittances received by the State Lands Commission and allocated pursuant to Section 6217.

(Added by Stats. 1980, Ch. 908, Sec. 1.)



26042.2

On May 10, 1982, and on each May 10 thereafter, the authority shall make a determination of an amount equal to one-half of 1 percent of the total of all outstanding bonds issued pursuant to the provisions of Article 3 (commencing with Section 26020) of Chapter 1 as of May 1 of such year. The amount determined shall be deemed the General Fund revenue loss for the year. The authority shall inform the Controller of the determination made under this section.

(Added by Stats. 1980, Ch. 908, Sec. 1.)



26042.4

On May 15, 1982, and on each May 15 thereafter, the Controller shall transfer to the General Fund the amount determined by the authority pursuant to Section 26042.2 from the Energy and Resources Fund.

This section shall become operative only if Assembly Bill No. 2973 of the 1979 80 Regular Session is chaptered and creates the Energy and Resources Fund.

(Added by Stats. 1980, Ch. 908, Sec. 1 (1st text).)






CHAPTER 4. Property Assessed Clean Energy (PACE) and Clean Energy Financing Program

ARTICLE 1. General Provisions and Definitions

26050

(a) The Legislature finds and declares all of the following:

(1) Property Assessed Clean Energy (PACE) financing has been pioneered by municipalities and counties in California as a way for homeowners and small business owners to finance voluntary energy and water efficiency and clean energy improvements.

(2) PACE financing was pioneered in the City of Berkeley, while the City and County of San Francisco, City of San Diego, City of Palm Desert, Sonoma County, and the California Statewide Communities Development Authority (CSCDA) have already initiated or are working to launch additional programs.

(3) Seventeen other states, including Colorado and New York, have also enacted enabling PACE legislation.

(4) The public subsidy provided by the PACE financing is justified by the benefits received in job creation, lower energy demand, and spurring new clean industries that will grow the economy.

(b) It is the intent of the Legislature to assist local jurisdictions in financing the installation of distributed generation renewable energy sources, electric vehicle charging infrastructure, or energy or water efficiency improvements that are permanently fixed to real property through the use of voluntary contractual assessments.

(c) It is not the intent of the Legislature to create any debt, liability, or obligation on the part of the state in assisting local jurisdictions pursuant to this division.

(Added by Stats. 2012, Ch. 677, Sec. 33. Effective January 1, 2013.)



26050.5

The Legislature further finds and declares both of the following:

(a) Actions by federally chartered home loan entities have frustrated efforts to accelerate the implementation of the PACE financing program, creating a need to establish effective alternative approaches that can be rapidly deployed to advance the purposes of this division.

(b) Among the most promising alternatives that can be implemented rapidly are those intended to increase access to capital for projects that advance the purposes of this division.

(Added by Stats. 2012, Ch. 677, Sec. 33. Effective January 1, 2013.)



26051

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 2012, Ch. 677, Sec. 33. Effective January 1, 2013.)



26052

Applicant means, for the purposes of Article 2 (commencing with Section 26060), a public agency as defined in paragraph (3) of subdivision (c) of Section 5898.20 of the Streets and Highways Code, or an entity administering a PACE loan program on behalf of and with written consent of a public agency, and, for the purposes of Article 3 (commencing with Section 26070), a financial institution providing a loan pursuant to that chapter to finance the installation of distributed generation renewable energy sources, electric vehicle charging infrastructure, or energy or water efficiency improvements.

(Amended by Stats. 2013, Ch. 356, Sec. 25. Effective September 26, 2013.)



26053

Clean Energy Upgrade Program means a statewide energy and water efficiency and renewable energy generation building retrofit financing program developed by the State Energy Resources Conservation and Development Commission and the authority pursuant to Section 26070.

(Added by Stats. 2012, Ch. 677, Sec. 33. Effective January 1, 2013.)



26054

Property Assessed Clean Energy bond or PACE bond means a bond that is secured by any of the following:

(a) A voluntary contractual assessment on property authorized pursuant to paragraph (2) of subdivision (a) of Section 5898.20 of the Streets and Highways Code.

(b) A voluntary contractual assessment or a voluntary special tax on property to finance the installation of distributed generation renewable energy sources, electric vehicle charging infrastructure, or energy or water efficiency improvements that is levied pursuant to a chartered city s constitutional authority under Section 5 of Article XI of the California Constitution.

(c) A special tax on property authorized pursuant to subdivision (b) of Section 53328.1 of the Government Code.

(Added by Stats. 2012, Ch. 677, Sec. 33. Effective January 1, 2013.)



26055

PACE program means a program established by an applicant that is financed by the PACE bond or a PACE loan program regardless of funding sources.

(Amended by Stats. 2013, Ch. 356, Sec. 26. Effective September 26, 2013.)



26056

This chapter does not create any liability or obligation upon the State of California and none shall be incurred by the authority beyond the extent to which moneys shall have been provided under this division. The authority shall not create any debt, liability, or obligation on the part of the State of California payable from any source whatsoever other than the moneys provided under this chapter.

(Added by Stats. 2012, Ch. 677, Sec. 33. Effective January 1, 2013.)






ARTICLE 2. PACE Reserve Program

26060

(a) The authority shall develop and administer a PACE Reserve program to reduce overall costs to the property owners of PACE bonds issued by an applicant by providing a reserve of no more than 10 percent of the initial principal amount of the PACE bond.

(b) The authority shall develop and administer a PACE risk mitigation program for PACE loans to increase their acceptance in the marketplace and protect against the risk of default and foreclosure.

(Amended by Stats. 2013, Ch. 356, Sec. 27. Effective September 26, 2013.)



26061

To qualify for assistance pursuant to this chapter, the PACE program shall require all of the following:

(a) The interest rate on the PACE bond does not exceed a percentage as determined by the authority to be appropriate.

(b) Minimum legal loan structure and credit underwriting criteria as determined by the authority are met.

(c) Proceeds of the PACE bonds are used to finance qualified energy and water efficiency, electric vehicle charging infrastructure, and clean energy improvements.

(d) The improvement financed is for a residential project of three units or fewer, or a commercial project that costs less than twenty-five thousand dollars ($25,000) in total.

(Added by Stats. 2012, Ch. 677, Sec. 33. Effective January 1, 2013.)



26062

An applicant shall submit to the authority an application providing a detailed description of the PACE program, a detailed description of the transactional activities associated with the PACE bond issuance, including all transactional costs, information regarding any credit enhancement or loan insurance associated with a PACE loan program, and other information deemed necessary by the authority.

(Amended by Stats. 2013, Ch. 356, Sec. 28. Effective September 26, 2013.)



26063

(a) In evaluating eligibility, the authority shall consider whether the applicant s PACE program includes the following conditions:

(1) Loan recipients are legal owners of underlying property.

(2) Loan recipients are current on mortgage and property tax payments.

(3) Loan recipients are not in default or in bankruptcy proceedings.

(4) Loans are for less than 10 percent of the value of the property.

(5) The property is within the geographical boundaries of the PACE program.

(6) The program offers financing for energy efficiency improvements or electric vehicle charging infrastructure.

(7) Improvements financed by the program follow applicable standards of energy efficiency retrofit work, including any guidelines adopted by the State Energy Resources Conservation and Development Commission.

(b) In evaluating an application, the authority shall consider all of the following factors:

(1) The use by the PACE program of best practices, adopted by the authority, to qualify eligible properties for participation in underwriting the PACE program.

(2) The cost efficiency of the applicant s PACE program, including bond issuance, credit enhancement, or loan insurance.

(3) The projected number of jobs created by the PACE program.

(4) The applicant s PACE program requirements for quality assurance and consumer protection as related to achieving efficiency and clean energy production.

(5) The mechanisms by which savings produced by this program are passed on to the property owners.

(6) Any other factors deemed appropriate by the authority.

(Amended by Stats. 2013, Ch. 356, Sec. 29. Effective September 26, 2013.)



26064

The authority shall review the applicant s PACE bond issuance, including, but not limited to, indenture, trust agreement, and fiscal agent agreement ( the bond documents ) and, when the authority is satisfied that the bond documents are consistent with the requirements of the PACE Reserve program established pursuant to this chapter, the authority shall advance to the applicant or the applicant s bond trustee, at the closing of the applicant s PACE bonds, the amount made available from the Renewable Resource Trust Fund and approved by the authority for use in the PACE bond s reserve fund under the bond documents. Prior to the disbursement of moneys pursuant to this section into a reserve fund, the authority shall enter into an agreement with the applicant regarding the creation and operation of the reserve fund, including the manner in which the authority will be repaid for any moneys disbursed to the reserve fund.

(Added by Stats. 2012, Ch. 677, Sec. 33. Effective January 1, 2013.)






ARTICLE 3. Clean Energy Upgrade Program

26070

The authority shall administer a Clean Energy Upgrade Program to reduce overall costs to the property owners of a loan provided by an applicant to finance the installation of distributed generation renewable energy sources, electric vehicle charging infrastructure, or energy or water efficiency improvements that are permanently fixed to real property by providing a reserve or other financial assistance at a level to be determined by the State Energy Resources Conservation and Development Commission and the authority. Improvements financed pursuant to this program shall be for a residential project of three units or fewer or a commercial project that costs less than twenty-five thousand dollars ($25,000) in total.

(Added by Stats. 2012, Ch. 677, Sec. 33. Effective January 1, 2013.)



26071

(a) The authority shall adopt regulations governing the implementation of this chapter, including quality assurance pursuant to subdivision (b) of Section 26072, at a publicly noticed meeting. Notwithstanding any other law, regulations adopted pursuant to this section may be adopted as emergency regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) For the purposes of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, including Section 11349.6 of that code, the Office of Administrative Law shall consider the adoption of the regulations pursuant to subdivision (a) to be necessary for the immediate preservation of the public peace, health and safety, and general welfare.

(Added by Stats. 2012, Ch. 677, Sec. 33. Effective January 1, 2013.)



26072

(a) An applicant shall submit to the authority an application providing a detailed description of the loan program to finance the installation of distributed generation renewable energy sources, electric vehicle charging infrastructure, or energy or water efficiency improvements on real property, a detailed description of the transactional activities associated with the loan issuance, including all transactional costs, and other information deemed necessary by the authority.

(b) The authority shall ensure that all improvements financed by the program meet quality assurance standards developed by the authority in consultation with the State Energy Resources Conservation and Development Commission. The standards shall include contractor certification and third-party inspection of an appropriate portion of completed projects to ensure project performance and consumer protection.

(Added by Stats. 2012, Ch. 677, Sec. 33. Effective January 1, 2013.)



26073

(a) In evaluating eligibility, the authority shall consider whether the applicant s loan program includes the following conditions:

(1) Loan recipients are legal owners of underlying property.

(2) Loan recipients are current on mortgage and property tax payments.

(3) Loan recipients are not in default or in bankruptcy proceedings.

(4) Loans are for less than 10 percent of the value of the property.

(5) The program offers financing for energy and water efficiency improvements.

(6) Improvements financed by the program follow applicable standards of energy efficiency retrofit work, including any guidelines adopted by the State Energy Resources Conservation and Development Commission.

(b) In evaluating an application, the authority shall consider all of the following factors:

(1) The use by the loan program of best practices, adopted by the authority, to qualify eligible properties for participation in underwriting the loan program.

(2) The cost efficiency of the applicant s loan program.

(3) The projected number of jobs created by the loan program.

(4) The applicant s loan program requirements for quality assurance and consumer protection, as related to achieving efficiency and clean energy production, in accordance with the standards developed pursuant to subdivision (b) of Section 26072.

(5) The mechanisms by which savings produced by this program are passed on to the property owners.

(6) Any other factors deemed appropriate by the authority.

(c) The authority may approve a loan program that offers financing for electric vehicle charging infrastructure if the electric vehicle charging infrastructure is part of a project to install energy efficiency improvements and distributed generation renewable energy resources and is designed so that the project does not increase peak energy demand.

(Added by Stats. 2012, Ch. 677, Sec. 33. Effective January 1, 2013.)



26074

(a) The authority shall require certification from a loan applicant that each loan offered pursuant to the applicant s loan program is consistent with the requirements of the Clean Energy Upgrade Program administered pursuant to this chapter.

(b) If the conditions of subdivision (a) are satisfied, the authority shall allocate to the applicant, at the closing of the loan, the amount made available from the Renewable Resource Trust Fund in the form of financial assistance as approved by the State Energy Resources Conservation and Development Commission and the authority. Prior to providing financial assistance pursuant to this section, the authority shall enter into an agreement with the applicant regarding the financial assistance, including the process for the possible return of moneys disbursed to or on behalf of the applicant.

(Added by Stats. 2012, Ch. 677, Sec. 33. Effective January 1, 2013.)






ARTICLE 4. Appropriation and Reporting

26080

(a) Until January 1, 2015, an amount of up to fifty million dollars ($50,000,000) from the Renewable Resource Trust Fund, established pursuant to Section 25751, is hereby appropriated to the authority for the purposes of this chapter. The moneys appropriated shall remain in the Renewable Resource Trust Fund until the funds are needed by the authority pursuant to this chapter.

(b) Of the moneys appropriated in subdivision (a), up to five hundred fifty thousand dollars ($550,000) may be expended by the authority for the initial administrative costs in implementing this chapter.

(c) All repayments of moneys disbursed pursuant to this chapter shall be deposited into the Renewable Resource Trust Fund.

(Added by Stats. 2012, Ch. 677, Sec. 33. Effective January 1, 2013.)



26081

(a) On March 31, 2011, and annually thereafter, the authority shall submit to the Legislature a report pursuant to Section 9795 of the Government Code on all of the following:

(1) The status of the account.

(2) A summary of the PACE bonds that received assistance pursuant to Article 2 (commencing with Section 26060) and a summary of the loans that received assistance pursuant to Article 3 (commencing with Section 26070).

(3) A summary of the benefits provided by this division, including reduced interest rates on the PACE bonds or on loans receiving assistance pursuant to this division.

(4) The number of jobs created by the PACE programs or loans that received assistance pursuant to this chapter.

(5) Information on energy and water savings resulting from the PACE programs or loans that received assistance pursuant to this chapter.

(6) Other information deemed appropriate by the authority.

(b) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Added by Stats. 2012, Ch. 677, Sec. 33. Effective January 1, 2013. Repealed as of January 1, 2015, by its own provisions.)



26082

(a) Notwithstanding Section 26080, twenty-five million dollars ($25,000,000) of the unencumbered balance of the fifty million dollars ($50,000,000) that was appropriated to the authority pursuant to Section 26080 and is in the Renewable Resource Trust Fund is hereby appropriated to the Energy Conservation Assistance Account established pursuant to Section 25416.

(b) Notwithstanding Section 25421, any unexpended funds appropriated pursuant to subdivision (a) remaining in the Energy Conservation Assistance Account on and after January 1, 2013, except to the extent those funds are encumbered pursuant to Section 25417.5, shall revert to the Renewable Resource Trust Fund and be available to the authority for the purposes of this chapter.

(Added by Stats. 2012, Ch. 677, Sec. 33. Effective January 1, 2013.)












DIVISION 16.3. CLEAN ENERGY JOB CREATION

CHAPTER 1. General Provisions

26200

This division shall be known and may be cited as the California Clean Energy Jobs Act.

(Added November 6, 2012, by initiative Proposition 39, Sec. 2.)



26201

This division has the following objectives:

(a) Create good-paying energy efficiency and clean energy jobs in California.

(b) Put Californians to work repairing and updating schools and public buildings to improve their energy efficiency and make other clean energy improvements that create jobs and save energy and money.

(c) Promote the creation of new private sector jobs improving the energy efficiency of commercial and residential buildings.

(d) Achieve the maximum amount of job creation and energy benefits with available funds.

(e) Supplement, complement, and leverage existing energy efficiency and clean energy programs to create increased economic and energy benefits for California in coordination with the California Energy Commission and the California Public Utilities Commission.

(f) Provide a full public accounting of all money spent and jobs and benefits achieved so the programs and projects funded pursuant to this division can be reviewed and evaluated.

(Added November 6, 2012, by initiative Proposition 39, Sec. 2.)






CHAPTER 2. Clean Energy Job Creation Fund

26205

The Clean Energy Job Creation Fund is hereby created in the State Treasury. Except as provided in Section 26208, the sum of five hundred fifty million dollars ($550,000,000) shall be transferred from the General Fund to the Job Creation Fund in fiscal years 2013 14, 2014 15, 2015 16, 2016 17, and 2017 18. Moneys in the fund shall be available for appropriation for the purpose of funding projects that create jobs in California improving energy efficiency and expanding clean energy generation, including all of the following:

(a) Schools and public facilities:

(1) Public schools: Energy efficiency retrofits and clean energy installations, along with related improvements and repairs that contribute to reduced operating costs and improved health and safety conditions, on public schools.

(2) Universities and colleges: Energy efficiency retrofits, clean energy installations, and other energy system improvements to reduce costs and achieve energy and environmental benefits.

(3) Other public buildings and facilities: Financial and technical assistance including revolving loan funds, reduced interest loans, or other financial assistance for cost-effective energy efficiency retrofits and clean energy installations on public facilities.

(b) Job training and workforce development: Funding to the California Conservation Corps, Certified Community Conservation Corps, YouthBuild, and other existing workforce development programs to train and employ disadvantaged youth, veterans, and others on energy efficiency and clean energy projects.

(c) Public-private partnerships: Assistance to local governments in establishing and implementing Property Assessed Clean Energy (PACE) programs or similar financial and technical assistance for cost-effective retrofits that include repayment requirements. Funding shall be prioritized to maximize job creation, energy savings, and geographical and economic equity. Where feasible, repayment revenues shall be used to create revolving loan funds or similar ongoing financial assistance programs to continue job creation benefits.

(Added November 6, 2012, by initiative Proposition 39, Sec. 2.)



26206

The following criteria apply to all expenditures from the Job Creation Fund:

(a) Project selection and oversight shall be managed by existing state and local government agencies with expertise in managing energy projects and programs.

(b) All projects shall be selected based on in-state job creation and energy benefits for each project type.

(c) All projects shall be cost effective: total benefits shall be greater than project costs over time. Project selection may include consideration of non-energy benefits, such as health and safety, in addition to energy benefits.

(d) All projects shall require contracts that identify the project specifications, costs, and projected energy savings.

(e) All projects shall be subject to audit.

(f) Program overhead costs shall not exceed 4 percent of total funding.

(g) Funds shall be appropriated only to agencies with established expertise in managing energy projects and programs.

(h) All programs shall be coordinated with the California Energy Commission and the California Public Utilities Commission to avoid duplication and maximize leverage of existing energy efficiency and clean energy efforts.

(i) Eligible expenditures include costs associated with technical assistance, and with reducing project costs and delays, such as development and implementation of processes that reduce the costs of design, permitting or financing, or other barriers to project completion and job creation.

(Added November 6, 2012, by initiative Proposition 39, Sec. 2.)



26208

If the Department of Finance and the Legislative Analyst jointly determine that the estimated annual increase in revenues as a result of the amendment, addition, or repeal of Sections 25128, 25128.5, 25128.7, and 25136 of the Revenue and Taxation Code is less than one billion one hundred million dollars ($1,100,000,000), the amount transferred to the Job Creation Fund shall be decreased to an amount equal to one-half of the estimated annual increase in revenues.

(Added November 6, 2012, by initiative Proposition 39, Sec. 2.)






CHAPTER 3. Accountability, Independent Audits, Public Disclosure

26210

(a) The Citizens Oversight Board is hereby created.

(b) The board shall be composed of nine members: three members shall be appointed by the Treasurer, three members by the Controller, and three members by the Attorney General. Each appointing office shall appoint one member who meets each of the following criteria:

(1) An engineer, architect, or other professional with knowledge and expertise in building construction or design.

(2) An accountant, economist, or other professional with knowledge and expertise in evaluating financial transactions and program cost-effectiveness.

(3) A technical expert in energy efficiency, clean energy, or energy systems and programs.

(c) The California Public Utilities Commission and the California Energy Commission shall each designate an ex officio member to serve on the board.

(d) The board shall do all of the following:

(1) Annually review all expenditures from the Job Creation Fund.

(2) Commission and review an annual independent audit of the Job Creation Fund and of a selection of projects completed to assess the effectiveness of the expenditures in meeting the objectives of this division.

(3) Publish a complete accounting of all expenditures each year, posting the information on a publicly accessible Internet Web site.

(4) Submit an evaluation of the program to the Legislature identifying any changes needed to meet the objectives of this division.

(Added November 6, 2012, by initiative Proposition 39, Sec. 2.)






CHAPTER 4. Definitions

26220

The following definitions apply to this division:

(a) Clean energy means a device or technology that meets the definition of renewable energy in Section 26003, or that contributes to improved energy management or efficiency.

(b) Board means the Citizens Oversight Board established in Section 26210.

(c) Job Creation Fund means the Clean Energy Job Creation Fund established in Section 26205.

(d) Program overhead costs include staffing for state agency development and management of funding programs pursuant to this division, but excluding technical assistance, evaluation, measurement, and validation, or costs related to increasing project efficiency or performance, and costs related to local implementation.

(Added November 6, 2012, by initiative Proposition 39, Sec. 2.)






CHAPTER 5. Proposition 39 Implementation

26225

For the purposes of this chapter, the following terms have the following meanings:

(a) Chancellor means the Chancellor of the California Community Colleges.

(b) Energy Commission means the State Energy Resources Conservation and Development Commission.

(c) Local education agency, local educational agency, or LEA means a school district, county office of education, charter school, or state special school.

(d) Job Creation Fund means the Clean Energy Job Creation Fund established in Section 26205.

(Amended by Stats. 2013, Ch. 357, Sec. 53. Effective September 26, 2013.)



26227

(a) (1) For the 2013 14 fiscal year, twenty-eight million dollars ($28,000,000) shall be transferred from the Job Creation Fund to the Education Subaccount, which is hereby created in the State Energy Conservation Assistance Account created pursuant to Section 25416. The moneys in the Education Subaccount are appropriated to the Energy Commission for the purpose of low-interest and no-interest revolving loans and loan loss reserves for eligible projects and technical assistance.

(2) For the 2013 14 fiscal year, funds in the Education Subaccount shall be available for local education agencies and community college districts. If a local education agency or community college district has an eligible project, the amount of the funding resources gap that is to be considered a reasonable loan value from the Education Subaccount is the project cost less the amount of any grant awarded pursuant to Section 26233 and less any state, federal, or local incentives. A local education agency or community college district may need to meet additional credit or other financial qualifying criteria applicable pursuant to the Energy Conservation Assistance Act of 1979 (Chapter 5.2 (commencing with Section 25410) of Division 15). The Energy Commission shall facilitate a local education agency or community college district s participation in both the Job Creation Fund and Energy Conservation Assistance Account programs through coordinated information, documentation, and review processes regarding the project and the borrowing entity.

(b) For the 2014 15 through 2017 18 fiscal years, inclusive, the amount transferred from the Job Creation Fund to the Energy Conservation Assistance Account shall be determined in the annual budget.

(c) Funds remaining in the Education Subaccount after the 2017 18 fiscal year shall continue to be available in future years for loans to local education agencies and community college districts pursuant to this section.

(Added by Stats. 2013, Ch. 29, Sec. 2. Effective June 27, 2013.)



26230

(a) The sum of three million dollars ($3,000,000) is hereby appropriated from the Job Creation Fund to the California Workforce Investment Board to develop and implement a competitive grant program for eligible community-based and other training workforce organizations preparing disadvantaged youth or veterans for employment.

(b) In developing and implementing the program, the board shall do all of the following:

(1) In consultation with the Energy Commission and the Public Utilities Commission, develop a competitive process to award grants to eligible entities and evaluate and select applications for grants.

(2) Administer grants to eligible entities for the purposes of work experience and job training on energy efficiency and clean energy projects.

(c) In awarding the grants, the California Workforce Investment Board shall give priority to projects that include the following elements:

(1) Specific skills gained through hands-on application related to energy efficiency and clean energy that is embedded in, or linked to, a broader occupational training program.

(2) Actual work experience gained through hands-on clean energy project implementation.

(3) Industry-recognized credentials and certificates.

(4) Training that demonstrates a high probability of placement of trainees into career track jobs.

(5) A partnership with state-approved apprenticeship programs that promote industry-recognized skills and credentials through work experience and lead to placement in a state-approved apprenticeship programs.

(Added by Stats. 2013, Ch. 29, Sec. 2. Effective June 27, 2013.)



26233

(a) Commencing with the 2013 14 fiscal year and through the 2017 18 fiscal year, inclusive, the funds deposited annually in the Job Creation Fund and remaining after the transfer pursuant to Section 26227 and the appropriation pursuant to Section 26230 shall be allocated, to the extent consistent with this division, as follows:

(1) Eighty-nine percent of the funds shall be available to local educational agencies and allocated by the Superintendent of Public Instruction pursuant to subdivision (b).

(2) Eleven percent of the funds shall be available to community college districts and allocated by the Chancellor of the California Community Colleges at his or her discretion.

(b) The Superintendent of Public Instruction shall allocate the funds provided in paragraph (1) of subdivision (a) as follows:

(1) Eighty-five percent on the basis of average daily attendance reported as of the second principal apportionment for the prior fiscal year. For purposes of this section, average daily attendance for the state special schools shall be deemed to be 97 percent of the prior year enrollment as reported in the California Longitudinal Pupil Achievement Data System.

(A) For every local educational agency with average daily attendance as reported pursuant to this subdivision of 100 or less, the amount awarded shall be fifteen thousand dollars ($15,000).

(B) For every local educational agency with average daily attendance as reported pursuant to this subdivision in excess of 100, but 1,000 or less, the amount awarded shall be either that local educational agency s proportional award on the basis of average daily attendance or fifty thousand dollars ($50,000), whichever amount is larger.

(C) For every local educational agency with average daily attendance as reported pursuant to this subdivision in excess of 1,000, but less than 2,000, the amount awarded shall be either that local educational agency s proportional award on the basis of average daily attendance or one hundred thousand dollars ($100,000), whichever amount is larger.

(D) For every local educational agency with average daily attendance as reported pursuant to this subdivision of 2,000 or more, the amount awarded shall be the local educational agency s proportional award on the basis of average daily attendance.

(2) Fifteen percent on the basis of students eligible for free and reduced-price meals in the prior year.

(3) For every local educational agency that receives over one million dollars ($1,000,000) pursuant to this subdivision, not less than 50 percent of the funds shall be used for projects larger than two hundred fifty thousand dollars ($250,000) that achieve substantial energy efficiency, clean energy, and jobs benefits.

(c) A local educational agency subject to subparagraph (A) or (B) of paragraph (1) of subdivision (b) may submit a written request to the Superintendent of Public Instruction, by September 1 of each year, to receive in the current year its funding allocation for both the current year and the following year, both of which would be based on the average daily attendance used in the current year for determining funding pursuant to the applicable subparagraph. A local educational agency requesting funding pursuant to this subdivision shall not receive a funding allocation in the year following the request. This election applies to the funding available pursuant to paragraphs (1) and (2) of subdivision (b).

(d) A local educational agency shall encumber funds received pursuant to this section by June 30, 2018.

(Amended by Stats. 2013, Ch. 357, Sec. 54. Effective September 26, 2013.)



26235

(a) The Energy Commission, in consultation with the Superintendent of Public Instruction, the Chancellor of the California Community Colleges, and the Public Utilities Commission, shall establish guidelines for the following:

(1) Standard methods for estimating energy benefits, including reasonable assumptions for current and future costs of energy, and guidelines to compute the cost of energy saved as a result of implementing eligible projects funded by this chapter.

(2) Contractor qualifications, licensing, and certifications appropriate for the work to be performed, provided that the Energy Commission shall not create any new qualification, license, or certification pursuant to this subparagraph.

(3) Project evaluation, including the following:

(A) Benchmarks or energy rating systems to select best candidate facilities.

(B) Use of energy surveys or audits to inform project opportunities, costs, and savings.

(C) Sequencing of facility improvements.

(D) Methodologies for cost-effectiveness determination.

(4) To ensure that adequate energy audit, measurement, and verification procedures are employed to ensure that energy savings and greenhouse gas emissions reductions occur as a result of any funding provided pursuant to this section. The Energy Commission shall develop a simple preinstallation verification form that includes project description, estimated energy savings, expected number of jobs created, current energy usage, and costs. The Energy Commission may develop benchmarking and other innovative facility evaluation systems in coordination with the University of California.

(5) Achievement of the maximum feasible energy efficiency or clean energy benefits, as well as job creation benefits for Californians, resulting from projects implemented pursuant to this chapter.

(6) Where applicable, ensuring LEAs assist classified school employees with training and information to better understand how they can support and maximize the achievement of energy savings envisioned by the funded project.

(b) The Energy Commission shall allow the use of data analytics of energy usage data, where possible, in the energy auditing, evaluation, inventorying, measuring, and verification of projects. To ensure quality of results, data analytics providers shall have received prior technical validation by the Energy Commission, a local utility, or the Public Utilities Commission.

(c) A community college district or LEA shall not use a sole source process to award funds pursuant to this chapter. A community college district or LEA may use the best value criteria as defined in paragraph (1) of subdivision (c) of Section 20133 of the Public Contract Code to award funds pursuant to this chapter.

(d) The Energy Commission shall adopt the guidelines in accordance with this section at a publicly noticed meeting and provide an opportunity for public comment. The Energy Commission shall provide written public notice of a meeting at least 30 days prior to the meeting.

(1) For substantive revision of the guidelines, the Energy Commission shall provide written notice of a meeting at least 15 days prior to the meeting at which the revision is to be considered or adopted.

(2) The adoption or revision of guidelines pursuant to this subdivision is exempt from Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(e) Each participating LEA shall prioritize the eligible projects within its jurisdiction taking into consideration, as applicable, at least the following factors:

(1) The age of the school facilities, as well as any plans to close or demolish the facilities.

(2) The proportion of pupils eligible for funds under Title I of the federal No Child Left Behind Act of 2001 (20 U.S.C. Sec. 6301 et seq.) at particular schoolsites.

(3) Whether the facilities have been recently modernized.

(4) The facilities hours of operation, including whether the facilities are operated on a year-round basis.

(5) The school s energy intensity as determined from an energy rating or benchmark system such as the United States Environmental Protection Agency s Energy Star system or other acceptable benchmarking approach that may be available from local utilities, the American Society for Heating, Refrigerating, and Air-Conditioning Engineers, Inc., or reputable building analysis software as is appropriate to the size, budget, and expertise available to the school.

(6) The estimated financial return of each project s investment over the expected lifecycle of the project, in terms of net present value and return on investment.

(7) Each project s potential for energy demand reduction.

(8) The anticipated health and safety improvements or other nonenergy benefits for each project.

(9) The individual or collective project s ability to facilitate matriculation of local residents into state-certified apprenticeship programs.

(10) The expected number of trainees and direct full-time employees likely to be engaged for each LEA s annual funding commitments based upon a formula to be made available by the Energy Commission or California Workforce Investment Board. The formula shall be stated as labor-intensities per total project dollar expended, and may differentiate by type of improvement, equipment, or building trade involved.

(11) The ability of the project to enhance workforce development and employment opportunities, utilize members of the California Conservation Corps, certified local conservation corps, Youth Build, veterans, Green Partnership Academies, nonprofit organizations, high school career technical academies, high school regional occupational programs, or state-certified apprenticeship programs, or to accommodate learning opportunities for school pupils or at-risk youth in the community.

(f) The Superintendent of Public Instruction shall not distribute funds to an LEA unless the LEA has submitted to the Energy Commission, and the Energy Commission has approved, an expenditure plan that outlines the energy projects to be funded. An LEA shall utilize a simple form expenditure plan developed by the Energy Commission. The Energy Commission shall promptly review the plan to ensure that it meets the criteria specified in this section and in the guidelines developed by the Energy Commission. A portion of the funds may be distributed to an LEA upon request for energy audits and other plan development activities prior to submission of the plan.

(g) This section shall not affect the eligibility of any eligible entity awarded a grant pursuant to this section to receive other incentives available from federal, state, and local government, or from public utilities or other sources, or to leverage the grant from this section with any other incentive.

(h) Any limitation of funds awarded to individual projects pursuant to this chapter shall not preclude or otherwise limit the total amount of funds that a recipient LEA or community college may otherwise be eligible to receive as a result of identifying multiple projects that meet the overall objectives and criteria described in this chapter.

(i) For a school facility that is not publicly owned, an LEA receiving moneys pursuant to this chapter for a project for that facility shall require that the school repay to the state all moneys received from the Job Creation Fund for the project if the school voluntarily vacates the facility within five years of project completion. The facility owner shall repay to the state all moneys received from the Job Creation Fund for the project if the school was forced to vacate the facility within the life of the project completion. All benefits of these public funds should be received by the school utilizing the facility.

(j) It is the intent of the Legislature that monetary savings at eligible institutions from retrofit and installation projects pursuant to this section be used to benefit students and learning at those institutions.

(Amended by Stats. 2013, Ch. 357, Sec. 55. Effective September 26, 2013.)



26237

The Energy Commission shall maintain information on the local education agencies and community college districts that receive grants, loans, or other financial assistance under this chapter. The publicly available and searchable database shall include relevant metrics, to be determined by the Energy Commission, for electric, gas, and cost savings of the projects.

(Added by Stats. 2013, Ch. 29, Sec. 2. Effective June 27, 2013.)



26240

(a) In order to later quantify the costs and benefits of funded projects, an entity that receives funds from the Job Creation Fund shall authorize its local electric and gas utilities to provide 12 months of past and ongoing usage and billing records at the school facility site level to the Energy Commission.

(b) As a condition of receiving funds from the Job Creation Fund, not sooner than one year but no later than 15 months after an entity completes its first eligible project with a grant, loan, or other assistance from the Job Creation Fund, the entity shall submit a report of its project expenditures to the Citizens Oversight Board created pursuant to Chapter 3 (commencing with Section 26210). To the extent practical, this report shall also contain information on any of the following:

(1) The total final gross project cost before deducting any incentives or other grants and the percentage of total project cost derived from the Job Creation Fund.

(2) The estimated amount of energy saved, accompanied by specified energy consumption and utility bill cost data for the individual facility where the project is located, in a format to be specified by the Energy Commission.

(3) The nameplate rating of new clean energy generation installed.

(4) The number of trainees.

(5) The number of direct full-time equivalent employees and the average number of months or years of utilization of each of these employees.

(6) The amount of time between awarding of the financial assistance and the completion of the project or training activities.

(7) The entity s energy intensity before and after project completion, as determined from an energy rating or benchmark system, to be determined by the Energy Commission, such as the United States Environmental Protection Agency s Energy Star system or other acceptable benchmarking approach that may be available from local utilities, the American Society for Heating, Refrigerating, and Air-Conditioning Engineers, Inc., or a publicly available building analysis software as is appropriate to the size, budget, and expertise available to the school.

(c) If an LEA completes more than one project, the required information for a second and any subsequent project shall be submitted no later than the first full quarter following project completion.

(d) To minimize the calculation burden on LEAs, the Energy Commission shall develop a method to utilize the data submitted by each recipient LEA in its project reports, such as utility consumption data, building operating characteristics, and other information, to calculate for each project, LEA, or the state as a whole the actual or estimated energy and cost savings. This method shall include a means to combine gas and electric savings into a combined cost of saved energy factor and to report on other economic and investment performance metrics. The Energy Commission shall prepare an annual summary of the expenditures, energy savings, effective cost of saved energy or return on investment, and employment effects of each year s completed projects, and shall provide this report to the Citizens Oversight Board.

(e) The California Workforce Investment Board, in consultation with the Energy Commission, shall utilize the reports filed with the Citizens Oversight Board to quantify total employment affiliated with funded projects, as well as to estimate new trainee, apprentice, or full-time jobs resulting from Job Creation Fund activity. The California Workforce Investment Board shall prepare a report with this information annually and submit it to the Citizens Oversight Board.

(f) The Citizens Oversight Board shall report the information it receives pursuant to subdivisions (a) to (e), inclusive, to the Legislature as part of its responsibilities pursuant to subdivision (d) of Section 26210. The Citizens Oversight Board s report shall be submitted annually and posted on a publicly accessible Internet Web site.

(g) Funding provided to LEAs pursuant to this chapter is subject to annual audits required by Section 41020 of the Education Code. Funding provided to community college districts pursuant to this chapter is subject to annual audits required by Section 84040 of the Education Code.

(h) (1) The Superintendent of Public Instruction shall require local education agencies to pay back funds if they are not used in accordance with state statute or regulations, if a project is torn down or remodeled, or if the property is deemed to be surplus and sold prior to the payback of the project.

(2) The Chancellor of the California Community Colleges shall require a community college to pay back funds if they are not used in accordance with state statute or regulations, if a project is torn down or remodeled, or if the property is deemed to be surplus and sold prior to the payback of the project.

(Added by Stats. 2013, Ch. 29, Sec. 2. Effective June 27, 2013.)









DIVISION 16.5. ENERGY AND RESOURCES FUND

26400

There is in the State Treasury the Energy and Resources Fund, which fund is hereby created.

(Added by Stats. 1980, Ch. 899, Sec. 8. Effective September 17, 1980.)



26401

(a) Within the Energy and Resources Fund there is hereby created the Energy Account and the Resources Account. The annual budget document shall propose and the annual Budget Bill shall allocate and divide the money in the fund between such accounts.

(b) It is the intent of the Legislature that funds from the Energy and Resources Fund be used only for short-term projects and not for any ongoing programs.

(c) Moneys in the Energy Account may be appropriated by the Legislature solely for energy projects and programs deemed appropriate by the Legislature.

(d) All appropriations from the Energy Account or the Resources Account shall be made by the annual Budget Bill.

(e) In applying the provisions of this section to the selection of individual energy programs and projects for funding, priority shall be given to those programs and projects which best fulfill all of the following criteria:

(1) Have the greatest potential for reducing the use of oil and natural gas to produce energy.

(2) Have the greatest potential for transferability and widespread use throughout the state by the year 1990.

(3) Have the highest degree of feasibility.

(Added by Stats. 1980, Ch. 899, Sec. 8. Effective September 17, 1980.)



26403

Programs and projects eligible for funding from the Resources Account shall be limited to any of the following:

(1) Appropriations to the State Coastal Conservancy for grants to public and private agencies for the restoration of urban waterfronts, as described in An Urban Waterfronts Program for California required by Chapter 1040 of the Statutes of 1981. Appropriations to the conservancy may include, but shall not be limited to, particular projects identified in that report.

(2) Projects under the Roberti-Z berg Urban Open-Space and Recreation Program Act (Chapter 3.2 (commencing with Section 5620) of Division 5 of the Public Resources Code).

(3) Appropriations to the State Coastal Conservancy for grants to public and private agencies for acquisition, development, rehabilitation, restoration, operation, and maintenance of real property and facilities which provide public access ways to or along the coast or the shoreline of San Francisco Bay.

(4) Wetland protection, preservation, restoration, and enchancement projects in accordance with the Keene-Nejedly California Wetlands Preservation Act (Chapter 7 (commencing with Section 5810) of Division 5 of the Public Resources Code), or, in accordance with provisions governing the State Coastal Conservancy (Division 21 (commencing with Section 31000) of the Public Resources Code).

(5) Restoration, enhancement, and preservation of wildlife habitat on federal lands pursuant to the Sikes Act (16 U.S.C. Sec. 670a, et seq.).

(6) Acquisition and development of real property for wildlife management in accordance with the purposes of the Wildlife Conservation Law of 1947 (Chapter 4 (commencing with Section 1300) of Division 2 of the Fish and Game Code).

(7) Reforestation, urban forestry, and forest improvement projects in accordance with the provisions of Part 2.5 (commencing with Section 4790) of Division 4 of the Public Resources Code.

(8) Water reclamation, watershed management, water conservation, instream use, and drainage management programs approved by the Director of Water Resources or the State Water Resources Control Board.

(9) Watershed restoration, erosion control, fire hazard reduction, land conservation, and fish and wildlife habitat improvement projects.

(10) Acquisition, restoration, and preservation of habitat for rare and endangered species.

(11) Programs for the prevention of soil loss and soil degradation.

(12) Programs for the preservation and protection of prime agricultural lands.

(13) Shoreline erosion control projects.

(14) Mitigation of environmental damage resulting from gas or oil production on state lands.

(15) Programs to develop a computer-based mapping system to store, refine, analyze, and display resource data.

(16) Programs for development and enhancement of renewable agricultural resources.

(17) Programs to safeguard public and environmental health from hazardous materials.

(18) Programs for geothermal resources assessment.

(19) Other programs which enhance and conserve renewable and nonrenewable resources.

(Amended by Stats. 1982, Ch. 1618, Sec. 1.)



26404

The provisions of Sections 26401 to 26403, inclusive, shall not apply to appropriations and expenditures from the Energy and Resources Fund for fiscal year 1980 81. Such provisions shall apply beginning with fiscal year 1981 82 and for each fiscal year thereafter.

(Added by Stats. 1980, Ch. 899, Sec. 8. Effective September 17, 1980.)



26406

The Director of Finance shall cause all moneys in the Energy and Resources Fund which are in excess of current requirements to be invested and reinvested from time to time in securities described in Section 16430 of the Government Code, and such securities may be sold or exchanged if in his opinion such sale or exchange is in the best interests of the state in effectuating the purposes of this chapter. All income derived from such investment, reinvestment, sale, or exchange shall be credited to the Energy and Resources Fund.

(Added by Stats. 1980, Ch. 899, Sec. 8. Effective September 17, 1980.)






DIVISION 17. GEOLOGIC HAZARD ABATEMENT DISTRICTS

CHAPTER 1. Definitions

26500

Unless the context otherwise requires, the definitions set forth in this chapter govern the construction of this division.

(Added by Stats. 1979, Ch. 1118.)



26501

Board of directors means the governing body of the district.

(Added by Stats. 1979, Ch. 1118.)



26502

Bonds means bonds, notes, or other evidence of indebtedness issued by a district pursuant to this division.

(Added by Stats. 1979, Ch. 1118.)



26503

Local agency means a city, a city and county, or a county.

(Added by Stats. 1979, Ch. 1118.)



26504

Clerk , where not otherwise modified, means the clerk of the district.

(Added by Stats. 1979, Ch. 1118.)



26505

Improvement means any activity that is necessary or incidental to the prevention, mitigation, abatement, or control of a geologic hazard, including, but not limited to, all of the following:

(a) Acquisition of property or any interest therein.

(b) Construction.

(c) Maintenance, repair, or operation of any improvement.

(d) Preparation of geologic reports required pursuant to Section 2623 for multiple projects within an earthquake fault zone or zones.

(e) Issuance and servicing of bonds, notes, or debentures issued to finance the costs of the improvements specified in subdivisions (a), (b), (c), and (d).

(Amended by Stats. 1993, Ch. 916, Sec. 8. Effective January 1, 1994.)



26506

District means a geologic hazard abatement district created pursuant to this division.

(Added by Stats. 1979, Ch. 1118.)



26507

Geologic hazard means an actual or threatened landslide, land subsidence, soil erosion, earthquake, fault movement, or any other natural or unnatural movement of land or earth.

(Amended by Stats. 1993, Ch. 916, Sec. 9. Effective January 1, 1994.)



26508

Legislative body means the legislative body of a local agency.

(Added by Stats. 1979, Ch. 1118.)



26509

Plan of control means a report prepared by an engineering geologist certificated pursuant to Section 7822 of the Business and Professions Code or a firm of engineering geologists which describes in detail a geologic hazard, its location and the area affected thereby, and a plan for the prevention, mitigation, abatement, or control thereof.

(Added by Stats. 1979, Ch. 1118.)



26510

Section , unless otherwise modified, refers to a section of the Public Resources Code.

(Added by Stats. 1979, Ch. 1118.)



26511

State means the State of California and, where the context requires, any agency or instrumentality thereof.

(Added by Stats. 1979, Ch. 1118.)



26512

Treasurer means the treasurer of the district.

(Added by Stats. 1979, Ch. 1118.)






CHAPTER 2. District Formation

ARTICLE 1. Purpose

26525

A geologic hazard abatement district may be formed pursuant to this division for the following purposes:

(a) Prevention, mitigation, abatement, or control of a geologic hazard.

(b) Mitigation or abatement of structural hazards that are partly or wholly caused by geologic hazards.

(Amended by Stats. 1993, Ch. 916, Sec. 10. Effective January 1, 1994.)






ARTICLE 2. Lands Included

26530

The lands included within a district may be contiguous or noncontiguous.

(Added by Stats. 1979, Ch. 1118.)



26531

The lands included within a district may be situated in more than one local agency.

(Added by Stats. 1979, Ch. 1118.)



26532

The lands included within a district may be publicly or privately owned.

(Added by Stats. 1979, Ch. 1118.)



26533

No parcel of real property shall be divided by the boundaries of the proposed district.

(Added by Stats. 1979, Ch. 1118.)



26534

All lands included within a district shall be specially benefitted by construction proposed in a plan of control approved by the legislative body.

(Added by Stats. 1979, Ch. 1118.)






ARTICLE 3. Initiation of Proceedings

26550

The provisions of this chapter shall be inoperative as to a legislative body unless and until the legislative body adopts a resolution declaring that it is subject to its provisions and has forwarded a copy of such resolution to the State Controller.

(Added by Stats. 1979, Ch. 1118.)



26550.5

Proceedings for the formation of a district may be initiated by either of the following methods:

(a) A petition signed by owners of not less than 10 percent of the real property to be included within the proposed district.

(b) By resolution of the legislative body.

(Added by Stats. 1979, Ch. 1118.)



26551

If the territory proposed to be included within a district is located in more than one local agency, the legislative body of the local agency wherein lies the greater amount of assessed valuation of real property as shown on the assessment roll last equalized by the county, shall initiate and conduct the proceedings to form a district.

(Added by Stats. 1979, Ch. 1118.)



26552

A petition initiating proceedings for formation of a district may be presented to the clerk of the legislative body, and shall contain substantially all of the following:

(a) A statement that the petition is made pursuant to this division.

(b) An indication, opposite each signature, of the lot, tract, and map number or other legal description sufficient to identify such signature as that of the owner of land within the territory included within the proposed district.

(c) An indication, opposite each signature, of the date each signature was affixed to the petition.

(d) A legal description and map of the boundaries of the territory to be included within the proposed district.

(Added by Stats. 1979, Ch. 1118.)



26553

A plan of control shall be attached to the petition.

(Added by Stats. 1979, Ch. 1118.)



26554

Upon receipt of a petition in the form described in Sections 26550.5, 26551, and 26553, the clerk of the legislative body shall place such petition on the agenda for the regular meeting of the legislative body next following the clerk s determination that such petition is substantially in the form described in Sections 26551 and 26552 and upon verification that the signatures affixed to the petition represent owners of not less than 10 percent of the real property to be included within the proposed district.

(Added by Stats. 1979, Ch. 1118.)



26555

No petition shall be accepted by the clerk of the legislative body unless the signatures thereon shall have been secured within 120 days of the date on which the first signature on the petition was affixed and such petition is submitted to the clerk within 30 days after the last signature was affixed.

(Added by Stats. 1979, Ch. 1118.)



26556

The clerk of the legislative body shall notify the person whose signature first appears on the petition of any irregularity in the petition. Such notification shall be by certified mail with return receipt requested. Within 10 days of the date of such mailing, a supplemental petition curing any irregularity may be submitted to the clerk.

(Added by Stats. 1979, Ch. 1118.)



26557

Upon presentation to the legislative body of a petition in the form prescribed by Sections 26551 and 26552, the legislative body shall adopt a resolution setting a public hearing on such petition and directing notice thereof to be mailed to all owners of real property to be included within the proposed district as shown on the assessment roll last equalized by the county.

(Added by Stats. 1979, Ch. 1118.)



26558

A resolution of the legislative body intiating proceedings for the formation of a district shall contain substantially the following:

(a) A statement that the resolution is made pursuant to this division.

(b) A statement that the legislative body has been presented with and has reviewed a plan of control, and has determined that the health, safety, and welfare require formation of a district.

(c) The setting of a public hearing on such determination and directing that notice be mailed to all owners of real property included within the proposed district.

(Added by Stats. 1979, Ch. 1118.)



26559

All activities of a local agency taken pursuant to this division for the formation of a district or the annexation of territory thereto are specific actions necessary to prevent or mitigate an emergency within the meaning of paragraph (4) of subdivision (b) of Section 21080.

(Added by Stats. 1979, Ch. 1118.)



26560

Notwithstanding any other provision of law, proceedings for the formation of a district pursuant to this division are exclusive.

(Added by Stats. 1979, Ch. 1118.)






ARTICLE 4. Notice and Hearing

26561

Notice of the hearing set pursuant to Section 26557 or subdivision (c) of Section 26558 shall be mailed first-class, postage prepaid, in the United States mail, at least 20 days preceding the date of the public hearing, to each owner of real property within the proposed district as shown on the last equalized county assessment roll, or the State Board of Equalization assessment roll, as the case may be.

(Amended by Stats. 1990, Ch. 128, Sec. 1.)



26562

A copy of the petition described in Section 26552 or the resolution described in Section 26558 shall be attached to the notice.

(Added by Stats. 1979, Ch. 1118.)



26563

The notice shall set forth the time, date, and place of the hearing, briefly describe the purpose thereof, and indicate where the plan of control may be reviewed or duplicated, at a cost not to exceed the cost of duplication. The notice shall also set forth the address where objections to the proposed formation may be mailed or otherwise delivered up to and including the time of the hearing.

(Amended by Stats. 1981, Ch. 714, Sec. 377.)



26564

At any time not later than the time set for hearing objections to the proposed formation, any owner of real property within the proposed district may make a written objection to the formation. Such objection shall be in writing, shall contain a description of the land by lot, tract, and map number, and shall be signed by such owner. Objections shall be mailed or delivered as specified in the notice described in Section 26561. If the person whose signature appears on such objection is not shown on the assessment roll last equalized by the county as the owner of the subject real property, the written objection shall be accompanied by evidence sufficient to indicate that such person is the owner of such property. The determination by the legislative body of ownership for purposes of this section shall be final and conclusive.

(Added by Stats. 1979, Ch. 1118.)



26565

At the time set for hearing objections, the legislative body shall be presented with all objections made pursuant to Section 26564. The legislative body may adjourn such hearing from time to time, but not to exceed 60 days from the date specified in the original notice.

(Added by Stats. 1979, Ch. 1118.)



26566

If it appears at the hearing that owners of more than 50 percent of the assessed valuation of the proposed district object to the formation thereof, the legislative body shall thereupon close the hearing and direct that proceedings for the formation of a district be abandoned.

(Added by Stats. 1979, Ch. 1118.)



26567

At the close of the hearing or within 60 days thereafter, the legislative body may proceed by resolution to order the formation of the proposed district. The resolution shall appoint five owners of real property within the district to the initial board of directors for terms not to exceed four years, or, as an alternative to the appointment of five owners of real property within the district, the legislative body may appoint itself to act as the board of directors. If the legislative body appoints itself as the board of directors, Section 26583 shall not apply. If owners of real property within the district are appointed as the initial board of directors, then following the initial term, the board of directors shall be elected as provided by Section 26583. This section shall apply to all districts formed on or after January 1, 1980.

(Amended by Stats. 1991, Ch. 1226, Sec. 23.)









CHAPTER 2.3. District Dissolution

26567.1

(a) The legislative body may, by resolution, order the dissolution of a district formed under this division. Any resolution ordering a dissolution is valid only if the legislative body, based on substantial evidence on the record, makes one or more of the following findings:

(1) The corporate powers have not been used, there is a reasonable probability that those powers will not be used in the future, and the district holds no significant liquid assets.

(2) The board of directors, by resolution passed by unanimous vote of the directors, or by a vote of the owners of more than 50 percent of the assessed valuation of the real property in the district, approved the dissolution of the district.

(3) The district has not levied or collected any assessments and holds no significant liquid assets.

(4) The district has not substantially complied with a material condition of the resolution of formation adopted by the legislative body.

(b) If the board of directors is comprised of members of the legislative body, the decision of the board to dissolve a district shall be approved by the owners of more than 50 percent of the assessed valuation of the real property in the district within 90 days after a valid resolution ordering dissolution.

(c) A legislative body or a board of directors shall adopt a resolution setting a public hearing on the proposed dissolution and directing that notice shall be sent to the last known address of each homeowner within the district. The notice shall include the date, time, and place of the hearing and include a copy of the proposed resolution ordering dissolution. The notice shall be mailed first-class, postage prepaid, in the United States mail and be postmarked no later than 30 days prior to the date of the hearing. The notice shall also set forth the address where written objections to the dissolution of the district may be mailed or otherwise delivered up to and including the time of the hearing.

(Added by Stats. 1998, Ch. 806, Sec. 1. Effective January 1, 1999.)



26567.2

In dissolution proceedings, the legislative body may dispense with the resolution and plan of control required by Sections 26553, 26558, and 26562. After the dissolution of the district, the legislative body shall assume all remaining responsibilities and obligations of the district.

(Added by Stats. 1998, Ch. 806, Sec. 1. Effective January 1, 1999.)



26567.3

Within 90 days after a dissolution, the board of directors shall return any liquid assets of the district to the landowners and local agencies in the same proportion that they have contributed to the revenue of the district, and shall provide by resolution for the distribution for ownership of any capital improvements and assets of the district. Within 90 days of a valid resolution ordering dissolution, any property owner within the district may offer an alternative plan for the distribution for ownership of any capital improvements and real assets of the district which shall be adopted if approved by the owners of more than 50 percent of the assessed valuation of the real property in the district.

(Added by Stats. 1998, Ch. 806, Sec. 1. Effective January 1, 1999.)






CHAPTER 2.5. Emergency Formation

ARTICLE 1. Initiation of Proceedings

26568

The procedures for initiation of proceedings, notice, and hearing and formation of a district under this chapter shall be alternative to the procedures in Articles 3 (commencing with Section 26550) and 4 (commencing with Section 26561) of Chapter 2. Chapter 3 (commencing with Section 26570) does not apply to districts formed under this chapter.

(Added by Stats. 1984, Ch. 555, Sec. 2. Effective July 18, 1984.)



26568.1

Proceedings for the formation of a district for any of the work specified in Section 26525 may be initiated by a petition signed by two-thirds of the property owners of the real property to be included within the proposed district.

(Added by Stats. 1984, Ch. 555, Sec. 2. Effective July 18, 1984.)



26568.2

A petition initiating proceedings for the formation of a district under this chapter shall contain substantially all of the following:

(a) A statement that the petition is made pursuant to this chapter.

(b) An indication, opposite each signature, of the lot, tract, and map number, or other legal description sufficient to identify the signature as that of the owner of land within the proposed district.

(c) The reasons necessitating the creation of the district under this chapter.

(d) A request that the time set for hearings on the formation of the district be on short notice and the reason or reasons for the request.

(e) A description of, or proposal for, work to be done, an estimate of the cost of the work, and proposed assessments.

(Added by Stats. 1984, Ch. 555, Sec. 2. Effective July 18, 1984.)



26568.3

(a) Upon presentation to the legislative body of a petition in the form prescribed by Section 26568.2, the legislative body shall adopt a resolution setting a public hearing on short notice on the petition and directing that notice of the hearing be given as provided in Section 26569. However, notice of the hearing shall be omitted if the hearing of objections is not required as provided in subdivision (b). The hearing shall be set no earlier than 15 days after the adoption of the resolution under this subdivision.

(b) The hearing of objections shall not be required if the legislative body, when considering the passage of a resolution of intention pursuant to a petition presented pursuant to Section 26568.1, finds and determines by a four-fifths vote of all members thereof, that all of the owners of lots or lands liable to be assessed have signed and filed a petition with the clerk on or before the day that the resolution of intention is to be considered for passage, waiving the hearing, declaring that they do not have any objections to the proposed work or the formation of the district, and requesting that the hearings of objections not be required.

(Added by Stats. 1984, Ch. 555, Sec. 2. Effective July 18, 1984.)






ARTICLE 2. Notice and Hearing

26569

Notice of the hearing on short notice set pursuant to Section 26568.3 shall be as follows:

(a) Published notice shall be made pursuant to Section 6061 of the Government Code and shall be completed at least 10 days prior to the date of the hearing. Published notice shall include a copy of the petition described in Section 26568. 2.

(b) Mailed notice shall be sent by first-class mail, with return receipt requested, and postmarked not less than 10 days preceding the date of the public hearing. A copy of the petition described in Section 26568.2 shall be attached to the notice.

(Added by Stats. 1984, Ch. 555, Sec. 2. Effective July 18, 1984.)



26569.1

At any time no later than the time set for hearing, any owner of real property within the proposed district may file with the clerk, a written protest to the formation of the district. A written protest shall contain a description of the land by lot, tract, and map number and shall be signed by the owner.

(Added by Stats. 1984, Ch. 555, Sec. 2. Effective July 18, 1984.)



26569.2

At the time set for hearing objections, the legislative body shall be presented with all objections made pursuant to Section 26568.1.

(Added by Stats. 1984, Ch. 555, Sec. 2. Effective July 18, 1984.)



26569.3

If it appears at the hearing that the owners of more than one-third of the real property to be included within the proposed district object to the formation thereof, the proceedings for the formation of the district shall be abandoned.

(Added by Stats. 1984, Ch. 555, Sec. 2. Effective July 18, 1984.)



26569.4

If a protest by the owners of more than one-third of the real property to be included in the district has not been filed, the legislative body may adopt a resolution ordering the improvements and the formation of the assessment district. If the legislative body proposes to levy an assessment, the notice, protest, and hearing procedures shall comply with Section 53753 of the Government Code.

(Amended by Stats. 2000, Ch. 262, Sec. 32. Effective January 1, 2001.)






ARTICLE 3. Nature of the District

26569.5

A district formed under this chapter shall be comprised of an area within a local agency that is specially benefited by, and is subject to a special assessment to pay the cost of, an improvement. The district is not an entity separate and distinct from the local agency within which it is formed.

(Amended by Stats. 2006, Ch. 538, Sec. 582. Effective January 1, 2007.)



26569.6

The legislative body shall appoint itself to act as board of directors of the district.

(Added by Stats. 1984, Ch. 555, Sec. 2. Effective July 18, 1984.)



26569.7

This chapter is applicable only in a city or county which has adopted an ordinance providing that the chapter is applicable in its jurisdiction.

(Added by Stats. 1984, Ch. 555, Sec. 2. Effective July 18, 1984.)









CHAPTER 3. Nature and Powers of the District

ARTICLE 1. Nature of the District

26570

A district is a political subdivision of the state. A district is not an agency or instrumentality of a local agency.

(Added by Stats. 1979, Ch. 1118.)



26571

A district is comprised of an area specially benefited by and subject to special assessment to pay the cost of an improvement. While a district performs certain governmental and proprietary functions as a political subdivision of the state, it is not a special district within the meaning of Section 56036 of the Government Code.

(Amended by Stats. 1985, Ch. 1599, Sec. 29.)



26573

The powers of a district are vested in the board of directors.

(Added by Stats. 1979, Ch. 1118.)






ARTICLE 2. Powers of a District

26574

A district may do all of the following:

(a) Sue and be sued.

(b) Make, amend, and repeal bylaws.

(c) Have a seal.

(d) Exercise all powers necessary or incidental to carry out the purposes of this division.

(Added by Stats. 1979, Ch. 1118.)



26575

A district may obtain, hire, purchase, or rent office space and equipment.

(Added by Stats. 1979, Ch. 1118.)



26576

Within the territorial limits of the district, or for the purposes set forth in this division, a district may acquire real property or any interest therein by eminent domain.

(Added by Stats. 1979, Ch. 1118.)



26577

A district may purchase, lease, obtain an option upon, acquire by gift, grant, bequest, or devise, or otherwise acquire any property or any interest in property.

(Added by Stats. 1979, Ch. 1118.)



26578

A district may sell, lease, exchange, assign, encumber, or otherwise dispose of property or any interest in property.

(Added by Stats. 1979, Ch. 1118.)



26579

The district may enter into contracts and agreements with the United States, any state or local unit of government, public agency, including any other geologic hazard abatement district or public district, private organization, or any person in furtherance of the purposes of the division.

(Added by Stats. 1979, Ch. 1118.)



26580

The district may:

(a) Acquire, construct, operate, manage, or maintain improvements on public or private lands. Such improvements shall be with the consent of the owner, unless effected by the exercise of eminent domain pursuant to Section 26576.

(b) Accept such improvements undertaken by anyone.

(Added by Stats. 1979, Ch. 1118.)



26580.1

The district may make improvements to existing public or private structures where the board of directors determines that it is in the public interest to do so.

(Added by Stats. 1980, Ch. 771, Sec. 4.)



26581

At any time following the adoption of the resolution pursuant to Section 26567, the board of directors may proceed to annex territory to the district. The proceedings for annexation shall follow the procedure contained in Article 3 (commencing with Section 26550) and Article 4 (commencing with Section 26561) of Chapter 2 of this division. In such instance, the board of directors shall assume the responsibilities of the legislative body. Annexation of territory to a district shall be subject to the approval of the legislative body which ordered formation of the district. Such approval shall be given by resolution, following the order by the board of directors for annexation of territory to the district.

(Added by Stats. 1979, Ch. 1118.)






ARTICLE 3. Meetings

26582

(a) A district shall keep a record of the proceedings of its meetings. A district is subject to the provisions of the Ralph M. Brown Act (commencing with Section 54950 of the Government Code).

(b) A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Amended by Stats. 2005, Ch. 158, Sec. 31. Effective January 1, 2006.)






ARTICLE 4. Officers

26583

Following the four-year term of the initially appointed board of directors formed pursuant to Section 26567 and composed of owners of real property within the district, the board of directors shall be composed of five elected directors. The term of office of directors shall be four years. The expiration of the term of any director shall not constitute a vacancy and he or she shall hold office until his or her successor has qualified. Elections shall be called and conducted, and the results canvassed, returned, and declared pursuant to the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code). This section shall not apply to a district where the legislative body has appointed itself as the board of directors.

(Amended by Stats. 1994, Ch. 923, Sec. 177. Effective January 1, 1995.)



26584

The board of directors shall appoint a clerk of the district.

(Added by Stats. 1979, Ch. 1118.)



26585

The board of directors shall appoint a treasurer of the district.

(Added by Stats. 1979, Ch. 1118.)



26586

The board of directors may appoint other officers of the district and delegate thereto such powers of the district as may be appropriate in the circumstances.

(Added by Stats. 1979, Ch. 1118.)









CHAPTER 4. Finances

ARTICLE 1. Improvement Act of 1911; Municipal Improvement Act of 1913; Improvement Bond Act of 1915

26587

A district may use the Improvement Act of 1911 (commencing with Section 5000 of the Streets and Highways Code) or the Municipal Improvement Act of 1913 (commencing with Section 10000 of the Streets and Highways Code) or the Improvement Bond Act of 1915 (commencing with Section 8500 of the Streets and Highways Code) to pay the costs of an improvement pursuant to this division.

(Added by Stats. 1979, Ch. 1118.)



26588

The powers and duties conferred by the Improvement Act of 1911 or the Municipal Improvement Act of 1913 or the Improvement Bond Act of 1915 on the various boards, officers, and agents of cities shall be exercised by the corresponding boards, officers, and agents of the district.

(Added by Stats. 1979, Ch. 1118.)



26589

In the application of the Improvement Act of 1911 or the Municipal Improvement Act of 1913 or the Improvement Bond Act of 1915 to proceedings instituted by a district, the terms used in the Improvement Act of 1911 or the Municipal Improvement Act of 1913 or the Improvement Bond Act of 1915 have the following meanings:

(a) City council or council or legislative body means the board of directors of the district.

(b) Municipality or city means the district.

(c) Clerk or city clerk means the clerk of the district.

(d) Superintendent of streets, street superintendent, or city engineer means any person appointed by the board to perform or effect an improvement.

(e) Tax collector means the county tax collector.

(f) Treasurer or city treasurer means the treasurer of the district.

(g) Mayor means the board of directors or an officer of the district to whom such powers and duties are delegated by the board of directors.

(h) Right-of-way means any parcel of land in, on, under, or through which a right-of-way or easement has been granted to the district for the purpose of performing or effecting an improvement.

(Added by Stats. 1979, Ch. 1118.)



26590

Any certificates or documents required by the Improvement Act of 1911 or the Municipal Improvement Act of 1913 or the Improvement Bond Act of 1915 to be filed or recorded in the office of the superintendent of streets or street superintendent shall be filed or recorded in the office of the clerk of the district.

(Added by Stats. 1979, Ch. 1118.)






ARTICLE 2. Financial Assistance

26591

A district may accept financial or other assistance from any public or private source and may expend any funds so accepted for any of the purposes of this division.

(Added by Stats. 1979, Ch. 1118.)



26592

Contributions by a local agency, the state, or any instrumentality or political subdivision thereof, are hereby declared to be for a public purpose.

(Added by Stats. 1979, Ch. 1118.)



26593

A district may borrow money from or otherwise incur an indebtedness to a local agency, the state, any instrumentality or political subdivision thereof, the federal government, or any private source, and may comply with any conditions imposed upon the incurring of that indebtedness.

(Amended by Stats. 2000, Ch. 506, Sec. 35. Effective January 1, 2001.)



26594

A district may repay any financial assistance accepted pursuant to Section 26591.

(Added by Stats. 1979, Ch. 1118.)



26595

A district may reimburse the local agency for all or any part of the cost and expenses incurred by the local agency in formation of the district.

(Added by Stats. 1979, Ch. 1118.)









CHAPTER 5. Improvements

26600

The board of directors may negotiate improvement contracts or may award such contracts by competitive bidding pursuant to procedures approved by the board of directors.

(Added by Stats. 1979, Ch. 1118.)



26601

Improvement caused to be undertaken pursuant to this division, and all activities in furtherance thereof or in connection therewith, shall be deemed to be specific actions necessary to prevent or mitigate an emergency within the meaning of paragraph (4) of subdivision (b) of Section 21080.

(Added by Stats. 1979, Ch. 1118.)






CHAPTER 6. Maintenance

26650

A district may levy and collect assessments pursuant to this chapter to pay for the cost and expenses of the maintenance and operation of any improvements acquired or constructed pursuant to this division.

(Added by Stats. 1983, Ch. 687, Sec. 2. Effective September 11, 1983.)



26651

The board of directors shall adopt a resolution declaring its intention to order that the cost and expenses of maintaining and operating an improvement acquired or constructed pursuant to this division shall be assessed against the property within the district benefited thereby. The resolution shall contain both of the following:

(a) A report prepared by an officer of the district which sets forth the yearly estimated budget, the proposed estimated assessments to be levied each year against each parcel of property, and a description of the method used in formulating the estimated assessments.

(b) The time, date, and place for the hearing of protests to the proposed assessments.

(Added by Stats. 1983, Ch. 687, Sec. 2. Effective September 11, 1983.)



26652

The board of directors shall cause a notice of the adoption of the resolution described in Section 26651 to be mailed by first class mail to each owner of real property within the district as shown on the last equalized assessment roll of the county. The notice shall be mailed not less than 14 days prior to the date set for the hearing and shall contain all of the following:

(a) A statement that the board of directors has adopted the resolution.

(b) The time, date, and place set forth in the resolution for the hearing of protests on the proposed assessments.

(c) A statement of the total yearly estimated budget for the maintenance and operation of the improvements.

(d) A statement that the report described in Section 26651 is available for inspection at the office of the district.

(e) The name and telephone number of a person designated by the board of directors to answer inquiries regarding the proposed assessment.

(Added by Stats. 1983, Ch. 687, Sec. 2. Effective September 11, 1983.)



26653

At the hearing, the board of directors shall hear and consider all protests. At the conclusion of the hearing, the board of directors may adopt, revise, change, reduce, or modify any assessment and shall make its determination upon each assessment described in the report. Thereafter, by resolution, the board of directors may confirm the assessments and order the levy and collection thereof.

(Added by Stats. 1983, Ch. 687, Sec. 2. Effective September 11, 1983.)



26653.5

If assessments are proposed to increase from the maximum amount levied in any previous year, the board of directors shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code with respect to that increase.

(Added by Stats. 2000, Ch. 262, Sec. 33. Effective January 1, 2001.)



26654

Following the order by resolution of the levy and collection of assessments by the board of directors, the clerk shall cause to be recorded a notice of assessment, as provided for in Section 3114 of the Streets and Highways Code, whereupon the assessment shall attach as a lien upon the property, as provided in Section 3115 of the Streets and Highways Code.

Thereafter, the clerk shall collect the assessments as directed by the board of directors, or, in lieu of collection by the clerk, the board of directors may provide that the assessments are payable at the same time and in the same manner as general taxes on real property are payable.

A district board of directors shall reimburse the city or county, as the case may be, for any cost incurred pursuant to this section.

(Added by Stats. 1983, Ch. 687, Sec. 2. Effective September 11, 1983.)









DIVISION 18. MORRO BAY MANAGEMENT PLAN

28000

The Legislature hereby finds and declares all of the following:

(a) There has long been a public concern for protecting and preserving the natural resources, wildlife habitat, recreational, and other environmental values, and public health at Morro Bay and its watershed, beginning with Senate Resolution 176 in 1966.

(b) In 1966, the Senate declared that the preservation of Morro Bay s fish, wildlife, recreational and aesthetic resources is of great importance to the people of California, and directed the Resources Agency to conduct a study of Morro Bay and its watershed and to prepare a plan for the preservation of the natural resources of the bay and watershed.

(c) The need for a management plan for Morro Bay was demonstrated in a 1966 study by the Department of Fish and Game, resulting from the Senate resolution, which described Morro Bay s rich natural resources and proposed the formation of a multiagency planning task force to prepare a comprehensive area plan for approval by the Legislature.

(d) The need for developing a management plan for Morro Bay was recognized in 1975 by the report of an intergovernmental task force, A Coastal Watershed Environmental Management System Morro Bay, California, which recommended various models of cooperative and comprehensive planning and management of Morro Bay and its watershed.

(e) The Morro Bay Task Force, composed of representatives of 50 government agencies and interest groups, was established in 1987 and adopted as a goal the long-term preservation, conservation, and enhancement of Morro Bay. It selected management planning as the best means to pursue that goal.

(f) The need to develop and carry out a management plan for Morro Bay and its watershed has been clearly recognized by the Legislature in adopting Assembly Concurrent Resolution 118 in 1990 (Resolution Chapter 58 of the Statutes of 1990).

(g) This need is also recognized by the approval by the Governor of the nomination of Morro Bay for the National Estuary Program, as developed and adopted by the State Water Resources Control Board. The development of a management plan for Morro Bay will improve the likelihood that Morro Bay will be accepted into the National Estuary Program.

(h) The Congress of the United States is expected to renew and revise the Clean Water Act (33 U.S.C. Sec. 1250 et seq.), and to include funding for watershed management planning. Designating Morro Bay and its watershed as a management planning area will increase the likelihood that Congress will allocate federal funds for Morro Bay management planning.

(i) There is now clear and compelling evidence that Morro Bay is suffering from an unnaturally rapid, undesirable, and irreversible deterioration as a unique and valuable natural resource, including (1) a 1988 study, funded by the State Coastal Conservancy, which determined that Morro Bay has lost over 30 percent of its estuary over the last 100 years, and that it continues to be threatened by unnaturally rapid sedimentation and the loss of riparian flow caused by activities on state-owned and local agency-owned properties and on privately owned agricultural lands within the watershed, and (2) occasional, recent measurements by the State Department of Health Services of coliform content that exceed safe levels.

(j) The need to prevent erosion in the Morro Bay watershed, which results in further sedimentation and loss of bay habitat, has been clearly recognized by the commitment of over three million dollars ($3,000,000) to watershed enhancement projects, mostly through the State Coastal Conservancy.

(k) The Morro Bay watershed was selected as the pilot watershed for developing California s nonpoint source pollution regulations to comply with the federal Coastal Zone Management Act of 1972 (16 U.S.C. Sec. 1451 et seq.).

(l) There are unknown factors influencing the health of Morro Bay which need study, including (1) unsafe levels of nitrates in groundwater in residential areas adjoining the bay, coupled with rapidly increasing coverage of intertidal mudflats with algae, and (2) occasional quarantine of oyster production in Morro Bay because of paralytic poisoning caused by planktonic invasion.

(m) Morro Bay is an essential link in the Pacific Flyway, providing the state s largest waterfowl habitat south of San Francisco. Annually, Morro Bay has the second or third largest Audubon count of bird species in the nation.

(n) Morro Bay offers many beneficial human uses, such as oyster farming, harboring commercial and recreational fishing boats, recreational boating, and aesthetic tourist attractions supporting a large business community. A healthy bay is important for all of these activities and enterprises.

(o) Morro Bay remains relatively unspoiled. Action to maintain and enhance it will be far less costly than restoring it after deterioration.

(p) Through the efforts of governmental agencies and volunteer organizations communicating through the Morro Bay Task Force, strong, widespread, multipartisan support for the development of a management plan has arisen. Cooperative effort and the involvement of all concerned has already been established as the method to follow in planning.

(q) It is necessary to develop a comprehensive management plan for Morro Bay to conduct research, to coordinate the monitoring of sediment and water quality, to promote coordinated education and public outreach programs, and to identify and seek sources of funding for these activities.

(Added by Stats. 1994, Ch. 52, Sec. 1. Effective January 1, 1995.)



28001

It is the intent of the Legislature in enacting this division to do all of the following:

(a) Recognize the importance of preserving and enhancing Morro Bay and its watershed as one of the state s rare natural treasures.

(b) Recognize the importance of commercial enterprises in and around Morro Bay to the economic and employment base of the area.

(c) Authorize the development of a management plan for Morro Bay and its watershed that will protect its natural attributes in balance with the maintenance and enhancement of human activity and enterprise in the bay and its watershed.

(d) Provide a basis for public agencies which have jurisdiction over parts of, or over activities within, the bay and its watershed, to carry out the management plan.

(e) Encourage federal agencies and nongovernmental groups to support the accomplishment of these purposes.

(f) Provide for continuing current legal uses in the bay and its watershed.

(Added by Stats. 1994, Ch. 52, Sec. 1. Effective January 1, 1995.)



28002

For purposes of this division, the following terms have the following meanings:

(a) Agency means the California Environmental Protection Agency.

(b) Bay means Morro Bay and its watershed.

(c) Plan means the Morro Bay management plan developed pursuant to this division.

(d) State Estuary means a saltwater bay or body of water and its watershed within the state where freshwater streams enter, that supports beneficial human uses and wildlife and merits high-priority action for preservation.

(Added by Stats. 1994, Ch. 52, Sec. 1. Effective January 1, 1995.)



28003

Morro Bay and San Diego Bay are each hereby designated a State Estuary. Morro Bay and its watershed are hereby designated a State Estuary planning area.

(Added by Stats. 1994, Ch. 52, Sec. 1. Effective January 1, 1995.)



28004

(a) (1) The agency shall convene the Morro Bay Management Plan Task Force to develop the plan. The Central Coast Regional Water Quality Control Board shall be utilized to carry out necessary administrative functions, including selecting a temporary chairperson of the task force, until such time as the task force establishes its own organization, leadership, and procedures. The task force shall meet at least four times each calendar year. The task force shall submit the plan to the San Luis Obispo County Board of Supervisors and to the Morro Bay City Council for approval. Following that approval, the task force shall, on or before July 1, 1997, submit the plan to the Legislature.

(2) On and after July 1, 1997, the task force shall, on an ongoing basis, make recommendations to the agency regarding the need for any revisions in the plan.

(3) The task force shall terminate as of June 30, 2007.

(b) The agency shall encourage all local, state, and federal agencies with jurisdiction over parts of, or activities within, the bay and its watershed to participate in the task force. The agency shall also encourage the participation of all interested business and agricultural groups, commercial organizations, environmental groups, and any other interested groups or individuals.

(1) Participating agencies may include, but are not limited to, the agency, the National Guard, the Department of Parks and Recreation, the Department of Fish and Game, the Department of Corrections, the State Department of Health Services, the California Coastal Commission, the State Water Resources Control Board, the Central Coast Regional Water Quality Control Board, the Coastal San Luis Resource Conservation District, the State Coastal Conservancy, the California Conservation Corps, California Polytechnic State University San Luis Obispo, the University of California Agricultural Extension, the County of San Luis Obispo, and the City of Morro Bay.

(2) Other participants may include, but are not limited to, the Pacific Gas and Electric Company, agricultural groups, commercial fishing, mariculture, and fish processing groups, local chambers of commerce, and members of the tourist industry.

(3) The costs incurred by each voluntary participant in the task force shall be limited to the costs of its own participation at the meetings called by the chairperson of the task force.

(Added by Stats. 1994, Ch. 52, Sec. 1. Effective January 1, 1995.)



28005

The plan shall include provisions for the protection and enhancement of every aspect of the health of the bay. Proposed actions and projects for those purposes shall have target dates for completion and provisions for participation by state and local agencies in those actions and projects. The plan shall identify research that is needed to make future decisions in revising the plan.

(Added by Stats. 1994, Ch. 52, Sec. 1. Effective January 1, 1995.)



28006

This division does not provide any funds to carry out the plan. However, state, local, and federal agencies are hereby encouraged to allocate funds to carry out the plan. Private foundations, businesses, and nonprofit corporations are urged to donate funds to achieve the objectives of the plan.

(Added by Stats. 1994, Ch. 52, Sec. 1. Effective January 1, 1995.)



28007

At two-year intervals after the plan is submitted to the Legislature, the agency shall call a task force meeting to evaluate the effectiveness of the plan and to make any necessary revisions in the plan. The revisions shall be subject to the same approval process as the original plan.

(Added by Stats. 1994, Ch. 52, Sec. 1. Effective January 1, 1995.)






DIVISION 19. SUISUN MARSH PRESERVATION

CHAPTER 1. General Provisions

29000

This division shall be known and may be cited as the Suisun Marsh Preservation Act of 1977.

(Added by Stats. 1977, Ch. 1155.)



29002

The Legislature hereby finds and declares that the Suisun Marsh, consisting of approximately 55,000 acres of marshland and 30,000 acres of bays and sloughs, and comprising almost 10 percent of the remaining natural wetlands in California, plays an important role in providing wintering habitat for waterfowl of the Pacific Flyway; that during years of drought the area becomes particularly important to waterfowl by virtue of its large expanse of aquatic habitat and the scarcity of such habitat elsewhere; that the area provides critical habitat for other wildlife forms, including such endangered, rare, or unique species as the peregrine falcon, white-tailed kite, golden eagle, California clapper rail, black rail, salt-marsh harvest mouse, and Suisun shrew; that the existence of this wide variety of wildlife is due to the relatively large expanse of unbroken native habitat and the diversity of vegetation and acquatic conditions that prevail in the marsh; that man is an integral part of the present marsh ecosystem and, to a significant extent, exercises control over the widespread presence of water and the abundant source of waterfowl foods; that the Suisun Marsh represents a unique and irreplaceable resource to the people of the state and nation; that future residential, commercial, and industrial developments could adversely affect the wildlife value of the area; and that it is the policy of the state to preserve and protect resources of this nature for the enjoyment of the current and succeeding generations.

(Added by Stats. 1977, Ch. 1155.)



29003

The Legislature further finds and declares that, in order to preserve the integrity and assure continued wildlife use of the Suisun Marsh, including the preservation of its waterfowl-carrying capacity and retention of the diversity of its flora and fauna, there is a need for all of the following:

(a) Provisions for establishment and maintenance of adequate water quality.

(b) Improvement of present water management practices, including drainage and other water control facilities within the Suisun Marsh.

(c) Establishment of criteria for the production of valuable waterfowl food plants.

(d) Provisions for future supplemental water supplies and related facilities to assure that adequate water quality will be achieved within the wetland areas.

(e) Development and implementation of plans and policies to protect the marsh from degradation by excessive human use.

(f) Definition and establishment of a buffer area consisting of upland areas that have high wildlife values themselves and also contribute to the integrity and continued wildlife use of the wetlands within the marsh.

(Added by Stats. 1977, Ch. 1155.)



29004

The Legislature further finds and declares as follows:

(a) That the San Francisco Bay Conservation and Development Commission and the Department of Fish and Game, pursuant to the Nejedly-Bagley-Z berg Suisun Marsh Preservation Act of 1974 (former Chapter 9 (commencing with Section 1850) of Division 2 of the Fish and Game Code), have made a detailed study of the Suisun Marsh; that there has been extensive participation by other governmental agencies, private interests, and the general public in the study; and that, based on the study, the commission has prepared the Suisun Marsh Protection Plan for the orderly and long-range conservation, use, and management of the natural, scenic, recreational, and manmade resources of the marsh.

(b) That the Suisun Marsh Protection Plan contains a series of recommendations which require implementation by the Legislature; and, accordingly, these recommendations are implemented in the manner provided in this division.

(Added by Stats. 1977, Ch. 1155.)



29005

The Legislature further finds and declares as follows:

(a) That, to achieve maximum responsiveness to local conditions, public accountability, and public accessibility, it is necessary to rely heavily on local government and local land use planning procedures and enforcement.

(b) That, to ensure maximum state and federal conformity with the provisions of this division; to protect regional, state, and national interests in assuring the maintenance of the long-term productivity of the Suisun Marsh; to avoid long-term costs to the public and a diminished quality of life resulting from the misuse of the marsh; to coordinate and integrate the activities of the many agencies whose activities impact the marsh; and to supplement the activities of such agencies in matters not properly within the jurisdiction of any existing agency; it is appropriate to provide for continued state planning and management through the San Francisco Bay Conservation and Development Commission, which since 1965 has exercised jurisdiction over a substantial portion of the Suisun Marsh pursuant to Title 7.2 (commencing with Section 66600) of the Government Code.

(Added by Stats. 1977, Ch. 1155.)



29006

No provision of this division is a limitation on any of the following:

(a) On the power of a city, county, or district, except as otherwise limited by state law, to adopt and enforce regulations, in addition to, and not in conflict with, the requirements of this division, imposing further conditions, restrictions, or limitations with respect to any land or water use or other activity that might adversely affect the resources of the marsh.

(b) On the power of any city, county, or district to declare, prohibit, and abate nuisances.

(c) On the power of the Attorney General to bring an action in the name of the people of the state on his own motion or at the request of any state agency having standing under provisions of law other than this division, to enjoin any waste or pollution of the marsh or any nuisance.

(d) On the right of any person to maintain an appropriate action for relief against a private nuisance or any other private relief.

(Added by Stats. 1977, Ch. 1155.)



29007

The Legislature further finds and declares that the public has a right to participate fully in governmental decisions affecting planning, conservation, and development of the Suisun Marsh; that achievement of sound protection of the marsh is dependent upon public understanding and support; and that continuing planning and implementation of programs for marsh protection should include the opportunity for public participation.

(Added by Stats. 1977, Ch. 1155.)



29008

The Legislature further finds and declares that the Suisun Marsh Protection Plan is a more specific application of the general, regional policies of the San Francisco Bay Plan prepared and administered by the San Francisco Bay Conservation and Development Commission pursuant to Title 7.2 (commencing with Section 66600) of the Government Code, and is an appropriate supplement to those policies because of the unique characteristics of the Suisun Marsh. Therefore, the Legislature declares that the appropriate policies of both the San Francisco Bay Plan and the Suisun Marsh Protection Plan shall apply within any area that is within the commission s jurisdiction, as defined in Section 66610 of the Government Code, and that is also within the marsh, as defined in Section 29101 of this code, except where the San Francisco Bay Plan and the Suisun Marsh Protection Plan may conflict. If a conflict occurs in a specific instance, the policies of the Suisun Marsh Protection Plan shall control.

(Added by Stats. 1977, Ch. 1155.)



29009

The Legislature further finds and declares that land within or adjacent to the Suisun Marsh should be acquired for public use or resource management, or both, and facilities suitable for such purposes should be constructed thereon, if the land meets one or more of the following criteria:

(a) It is suitable for passive recreational purposes such as fishing and nature observation and is located in the outer portions of the marsh near population centers or existing transportation routes, such as State Highway Route 12.

(b) It is suitable for the purpose of restoring areas to tidal action or to marsh or managed-wetland conditions and such restoration cannot be required as a condition of private development.

(c) It is suitable for providing additional wildlife habitat necessary to effective wildlife management, including consolidation of management units and improved public hunting opportunities. Acquisitions within this category should avoid privately owned property already managed as wildlife habitat unless offered for sale to the state.

(Added by Stats. 1977, Ch. 1155.)



29010

(a) The Legislature further finds that:

(1) The Suisun Marsh is located where the saltwater of the Pacific Ocean and the freshwater of the Sacramento and San Joaquin River Delta meet and mix; and because of its location, the marsh provides a transition zone between salt- and fresh-water habitats, creating a unique diversity of fish and wildlife habitats.

(2) Water quality in the marsh is dependent on the salinity of the water in sloughs of the marsh, which depends in turn on the amount of freshwater flowing in from the delta.

(3) Numerous upstream storage facilities, together with diversions of water from the delta and tributary streams of the delta, have substantially reduced the amount of freshwater flowing into the marsh from the delta.

(4) Further substantial diversions are planned, and these diversions will have adverse impacts in the marsh through increased salinity intrusion unless adequate mitigation measures are taken.

(5) Possible mitigation measures, including the development of other sources of freshwater for the marsh, have been under study by a variety of state and federal agencies.

(6) Protection of the marsh from salinity intrusion, particularly protection through the development of alternative sources of freshwater for the marsh, cannot be considered independently of other issues relating to the management of California s water resources, and discussions are now underway among various agencies of the state and federal governments to resolve such issues.

(b) The Legislature, therefore, declares that it expects any resolution of these issues, whether by written agreement, federal legislation, state legislation, or any combination thereof, will protect the marsh from the adverse impacts of salinity intrusion and from any other significant adverse impacts.

(Added by Stats. 1977, Ch. 1155.)



29011

The Legislature further finds and declares that the Suisun Marsh is a fragile ecological system and that, in order to protect wildlife, many areas of the marsh should not be subject to extensive human intrusion. Highest priority, therefore, should be given to developing and maintaining opportunities for public access on lands currently in, or in the future to be in, public ownership.

(Added by Stats. 1977, Ch. 1155.)



29012

This division shall be liberally construed to accomplish its purposes and objectives.

(Added by Stats. 1977, Ch. 1155.)



29013

The Legislature hereby finds and declares that this division is not intended to authorize, and shall not be construed as authorizing, the commission or local government acting pursuant to this division, to exercise their powers to grant or deny a permit in a manner which will take or damage private property for public use, without the payment of just compensation therefor. This section is not intended to increase or decrease the rights of any owner of property under the Constitution of the State of California or of the United States.

(Added by Stats. 1977, Ch. 1155.)



29014

The Legislature finds and declares it is not its intent in enacting this division to grant the commission any authority over any development outside the Suisun Marsh, except as expressly authorized in Chapter 3 (commencing with Section 29200) and in Chapter 5 (commencing with Section 29400). Except as provided in Chapter 3 (commencing with Section 29200), neither the provisions of this division nor of the Suisun Marsh Protection Plan shall apply to any permit, development, or any other action or project which occurs outside of the marsh prior to the approval of the local protection program and its certification by the commission, as provided in Article 2 (commencing with Section 29410) of Chapter 5.

(Added by Stats. 1977, Ch. 1155.)






CHAPTER 2. Definitions

29100

Unless the context requires otherwise, the definitions set forth in this chapter govern the interpretation of this division.

(Added by Stats. 1977, Ch. 1155.)



29101

Suisun Marsh or marsh means water-covered areas, tidal marsh, diked-off wetlands, seasonal marshes, lowland grasslands, upland grasslands, and cultivated lands specified on the map identified in Section 16 of that chapter of the Statutes of the 1977 78 Regular Session enacting this division. It includes both the primary and secondary management areas as shown on the Suisun Marsh Protection Plan Map and includes the entire right-of-way of any state highway that is designated as a portion of the boundary of the marsh.

(Added by Stats. 1977, Ch. 1155.)



29101.5

Notwithstanding Section 29101, Suisun Marsh does not include the real property described as follows:

Beginning at a point in the easterly line of Section 32, T5N R1W, M.D.B. & M., said point being the northeast corner of the lands now or formerly of J.B. Lemon; thence along the north line of said lands of Lemon S 88 15 W 840 feet to the north line of the Pacific Gas and Electric Company Tower Line; thence along said Tower Line N 38 10 W 350 feet to an angle point; thence S 83 00 W 2,020 feet; thence leaving said Tower Line N 42 W 450 feet; thence N 55 W 700 feet; thence N 75 W 540 feet; thence S 73 W 910 feet to the easterly line of Section 31, T5N, R1W, M.D.B. & M.; thence along said line N 1 30 W 1,060 feet to a point 915.00 feet, measured at right angles, south of the south right-of-way line of State Highway Route 12; thence parallel with said State Highway N 89 30 W 3,840 feet to the easterly line of Grizzly Island Road; thence along said easterly line N 2 30 W 981 feet to the northerly right-of-way line of State Highway Route 12; thence along said line S 89 30 E 3,825 feet to said easterly line of Section 31; thence continuing along said northerly line in an easterly and southeasterly direction to said easterly line of said Section 32; thence along said easterly line southerly to the point of beginning.

(Added by Stats. 1982, Ch. 1571, Sec. 5. Conditionally operative as prescribed by Sec. 6 of Ch. 1571.)



29102

Primary management area means water-covered areas, tidal marsh, diked-off wetlands, seasonal marsh, and lowland grassland specified on the map identified in Section 16 of that chapter of the Statutes of the 1977 78 Regular Session enacting this division.

(Added by Stats. 1977, Ch. 1155.)



29103

Secondary management area means the upland grasslands, cultivated lands, and low-lying areas adjacent to the primary management area specified on the map identified in Section 16 of that chapter of the Statutes of the 1977 78 Regular Session enacting this division.

(Added by Stats. 1977, Ch. 1155.)



29104

Watershed means the immediate watershed of the marsh upland from the secondary management area and located in the County of Solano, including those creeks, streams, channels, or other water areas in the County of Solano that are tributary to, or flow into, the marsh. Creeks, streams, channels, or other water areas includes areas that are riparian thereto.

(Added by Stats. 1977, Ch. 1155.)



29105

Managed wetland means those diked areas in the marsh in which water inflow and outflow is artificially controlled or in which waterfowl food plants are cultivated, or both, to enhance habitat conditions for waterfowl and other water-associated birds, wildlife, or fish, regardless of whether such areas are used for hunting or fishing or nonconsumptive uses such as nature study, photography, and similar passive wildlife activities, or a combination of both such consumptive and nonconsumptive uses.

(Added by Stats. 1977, Ch. 1155.)



29106

Commission means the San Francisco Bay Conservation and Development Commission created by Title 7.2 (commencing with Section 66600) of the Government Code.

(Added by Stats. 1977, Ch. 1155.)



29107

Department means the Department of Fish and Game.

(Added by Stats. 1977, Ch. 1155.)



29108

County means the County of Solano.

(Added by Stats. 1977, Ch. 1155.)



29109

Local government means the County of Solano and the Cities of Suisun City, Fairfield, and Benicia.

(Added by Stats. 1977, Ch. 1155.)



29110

District means any public agency, other than a local government, formed pursuant to general law or special act for the local performance of governmental or proprietary functions within limited boundaries. District includes, but is not limited to, a county service area, a maintenance district or area, an improvement district or improvement zone, a mosquito abatement district, a resource conservation district, an irrigation district, a reclamation district, a sanitary or sewer district, or any other zone or area, formed for the purpose of designating an area within which either an assessment or a property tax rate will be levied to pay for a service or improvement benefiting that area or a special function will be carried out within that area.

(Added by Stats. 1977, Ch. 1155.)



29111

Local protection program means those provisions of general or specific plans; ordinances; zoning district maps; land use regulations, procedures, or controls; or any other programs, procedures, standards, or controls that are adopted, undertaken, or carried out by local governments, districts, or the Solano County Local Agency Formation Commission in and adjacent to the marsh, are submitted by the county to the commission pursuant to Chapter 5 (commencing with Section 29400), and meet the requirements of, and implement, this division and the Suisun Marsh Protection Plan at the local level.

(Added by Stats. 1977, Ch. 1155.)



29112

Local protection program component or component means a part of the local protection program that is prepared by or submitted to the county pursuant to Section 29411 or prepared by the Suisun Resource Conservation District pursuant to Section 29412.5 for inclusion in the local protection program.

(Added by Stats. 1977, Ch. 1155.)



29113

(a) Suisun Marsh Protection Plan or protection plan means the Suisun Marsh Protection Plan prepared and adopted by the commission and submitted to the Governor and Legislature pursuant to former Chapter 9 (commencing with Section 1850) of Division 2 of the Fish and Game Code. The protection plan includes the Suisun Marsh Protection Plan Map and the Suisun Marsh Protection Plan Natural Factors Map prepared as a part of such plan.

(b) Protection plan policies or policies of the protection plan means the policies set forth in Part II (pages 10 to 29, inclusive) of the protection plan.

(Added by Stats. 1977, Ch. 1155.)



29114

(a) Development means on land, or in or under water, the placement or erection of any solid material or structure; discharge or disposal of any dredged material or of any gaseous, liquid, solid, or thermal waste; grading, removing, dredging, mining, or extraction of any materials; change in the density or intensity of use of land, including, but not limited to, subdivision pursuant to Subdivision Map Act (commencing with Section 66410 of the Government Code), and any other division of land including lot splits, except where the land division is brought about in connection with the purchase of such land by a public agency for public recreational use; change in the intensity of use of water or in access thereto; construction, reconstruction, demolition, or alteration of the size of any structure, including any facility of any private, public, or municipal utility; and the removal or harvesting of major vegetation other than for agricultural purposes.

(b) Development does not include either a change in the intensity of use of water or the removal or harvesting of major vegetation where such change, removal, or harvesting is to maintain or improve wildfowl habitat and does not have a significant, adverse effect on other fish and wildlife resources in the marsh.

(Added by Stats. 1977, Ch. 1155.)



29115

Feasible means capable of being accomplished in a successful manner within a reasonable period of time, taking into account economic, environmental, social, and technological factors.

(Added by Stats. 1977, Ch. 1155.)



29116

Permit means any license, certificate, approval, or other entitlement for use granted or denied by any public agency which is subject to the provisions of this division.

(Added by Stats. 1977, Ch. 1155.)



29117

(a) Person means any individual, organization, partnership, limited liability company, or other business association or corporation, including any utility; and the federal government, the state, any local government, or any district, or any agency thereof.

(b) Aggrieved person means any person who, in person or through a representative, appeared at a public hearing of the local government in connection with the decision made or action appealed; or who, by other appropriate means prior to a hearing, informed the local government of the nature of his or her concerns; or who for good cause was unable to do either of the foregoing. Aggrieved person includes the applicant for a permit; and, with respect to the approval of the local protection program, or any component thereof, any affected local government.

(Amended by Stats. 1994, Ch. 1010, Sec. 216. Effective January 1, 1995.)






CHAPTER 3. Responsibilities of the Commission

29200

Unless expressly provided otherwise in this division, the commission shall have the primary state responsibility for the implementation of the provisions of this division and the protection plan.

(Added by Stats. 1977, Ch. 1155.)



29201

In carrying out its responsibilities under this division, and in addition to the specific powers and duties of the commission under Chapters 5 (commencing with Section 29400) and 6 (commencing with Section 29500), the commission may do all of the following:

(a) Accept grants, contributions, and appropriations from any person.

(b) Appoint committees from its membership and appoint advisory committees from other interested public and private groups.

(c) Contract for or employ any professional services required by the commission or for the performance of work and services which in its opinion cannot satisfactorily be performed by its officers and employees or by other federal, state, or local governmental agencies.

(d) Sue or be sued in all actions and proceedings and in all courts and tribunals of competent jurisdiction, including prohibitory and mandatory injunctions to restrain violations of this division.

(e) Adopt regulations consistent with this division.

(f) Do such other things as are necessary to carry out the purposes of this division and are consistent with this division.

(Added by Stats. 1977, Ch. 1155.)



29202

(a) Consistent with this division, the commission may amend the protection plan. Such amendments shall be made by resolution of the commission adopted after a public hearing on the proposed change, of which adequate descriptive notice shall be given. Such descriptive notice shall include a general description of the changes, if any, that would be required in the certified local protection program and whether any changes would be required in the local protection program as it applies to any area outside the marsh. If the proposed amendment pertains to a policy of the protection plan, the resolution adopting the amendment may not be voted upon less than 90 days following notice of hearing on the proposed change and shall require the affirmative vote of two-thirds of the commission members. The resolution adopting any other amendment to the protection plan may not be voted on less than 30 days following notice of hearing on the proposed amendment and shall require the affirmative vote of a majority of the commission members.

(b) Any local government or district or the Solano County Local Agency Formation Commission, if affected by any such amendment to the protection plan, shall, within one year from the effective date of such amendment, prepare and submit any amendments to the local protection program, or any component thereof, to bring such program or component into conformity with the amended protection plan.

(c) No amendment to the policies of the protection plan that will require a change in the local protection program as it applies to the marsh or any area outside the marsh shall be effective until approved by the Legislature by statute if, within the 90-day period provided in subdivision (a), the local government having jurisdiction over any such area objects to such amendment in writing to the commission.

(d) No amendment to the policies of the protection plan may require a change or amendment to the component of the local protection program prepared by the Suisun Resource Conservation District until it has been approved by the Legislature by statute if, within the 90-day period provided in subdivision (a), the department objects to such amendment in writing to the commission on the grounds that such amendment would be inconsistent with this division.

(e) No amendment to the policies of the protection plan may require a change or amendment to the component of the local protection program prepared by the Solano County Mosquito Abatement District until it has been approved by the Legislature by statute if, within the 90-day period provided in subdivision (a), the Director of Health objects to such amendment in writing to the commission on the grounds that such amendment would be inconsistent with the applicable provisions of the Health and Safety Code.

(Added by Stats. 1977, Ch. 1155.)



29203

Not later than March 1, 1978, the commission shall prepare and adopt a detailed map for the marsh, on a scale of one inch equals 24,000 inches, which shall show both the primary and secondary management areas, and which the commission shall file with the clerk of the county. Upon the filing of such map with the clerk of the county, no further changes in the boundaries of the marsh or the boundaries of the primary or secondary management areas shall be made without the approval of the Legislature by statute.

(Added by Stats. 1977, Ch. 1155.)



29204

Not later than July 1, 1978, the commission shall make any necessary changes in the San Francisco Bay Plan and in existing priority use area boundaries established pursuant to Section 66611 of the Government Code. Notwithstanding any provision to the contrary in Title 7.2 (commencing with Section 66600) of the Government Code, such changes shall not require the approval of the Legislature.

(Added by Stats. 1977, Ch. 1155.)



29205

(a) The marsh shall be considered part of the commission s segment of the California coastal zone, and this division shall be part of the commission s segment of California s coastal zone management program, for purposes of the Coastal Zone Management Act of 1972 (P.L. 92-583; 16 U.S.C. 1451 et seq.) as amended, and any other federal act heretofore or hereafter enacted or amended that relates to the planning or management of coastal zone resources.

(b) Except with respect to a facility defined in Section 25110, the commission may exercise any and all powers set forth in the Coastal Zone Management Act of 1972, as amended, or any amendment thereto, or any other federal act heretofore or hereafter enacted that relates to the planning or management of the marsh. In addition to any other authority, the commission may grant or issue any certificate or statement required pursuant to any such federal law that an activity of any person is in conformity with the provisions of this division.

(Added by Stats. 1977, Ch. 1155.)






CHAPTER 4. Responsibilities of Other State and Federal Agencies

29300

It is the intent of the Legislature to minimize duplication and conflicts among existing state agencies carrying out their regulatory duties and responsibilities in connection with the subject matter of this division.

(Added by Stats. 1977, Ch. 1155.)



29301

Except as otherwise expressly provided in this division, enactment of this division does not increase, decrease, duplicate, or supersede the authority of any existing state agency.

This chapter does not limit in any way the regulatory controls over development provided in Chapters 5 (commencing with Section 29400) and 6 (commencing with Section 29500); except that the commission may not set standards or adopt regulations that duplicate regulatory controls established by any existing state agency pursuant to express statutory requirements or authorization.

(Added by Stats. 1977, Ch. 1155.)



29302

(a) This division imposes a judicially enforceable duty on state agencies to comply with, and to carry out their duties and responsibilities in conformity with, this division and the policies of the protection plan.

(b) However, this division does not subject any agency of the state or federal government to the permit requirements of Sections 29502, 29503, and 29504.

(c) Further, notwithstanding any policy of the protection plan to the contrary, nothing contained in this division requires any local government or state or federal agency to establish or meet a specific water quality standard in the marsh or to maintain a specific level of delta outflow.

(Added by Stats. 1977, Ch. 1155.)



29303

It is the intent of the Legislature that the provisions of this division, the protection plan, and the local protection program, or any component thereof, prepared pursuant to Chapter 5 (commencing with Section 29400) provide the common assumptions upon which state functional plans for the marsh are based in accordance with the provisions of Section 65036 of the Government Code.

(Added by Stats. 1977, Ch. 1155.)



29304

(a) The commission may periodically submit to any state agency recommendations designed to encourage such agency to carry out its functions in a manner consistent with the policies of the protection plan. The recommendations may include proposed changes in regulations, rules, and statutes.

(b) Such state agency shall review and consider such recommendations and shall, in the event the recommendations are not implemented, report to the commission or the Governor and the Legislature its action and the reasons therefor within six months after receipt of the recommendations. Such report shall also include the agency s comments on any legislation which may have been proposed by the commission.

(c) The procedures provided in this section do not relieve the commission of its responsibility to submit recommendations to other state agencies in a timely manner pursuant to existing procedures; and, to the maximum extent possible, the commission shall submit any recommendations authorized by subdivision (a) pursuant to such existing procedures.

(Added by Stats. 1977, Ch. 1155.)



29305

The Wildlife Conservation Board shall acquire title to, or a lesser right or interest in, land or water that the board determines is appropriate for the purposes of the protection plan. When authorized by the board, the department shall construct facilities that are suitable for the purpose for which the acquisitions were made. The acquisitions shall be made in accordance with the Wildlife Conservation Law of 1947 (Chapter 4 (commencing with Section 1300) of Division 2 of the Fish and Game Code) and the criteria specified in Section 29009 of this code.

(Amended by Stats. 2006, Ch. 538, Sec. 583. Effective January 1, 2007.)



29306

(a) The department and the Fish and Game Commission are the state agencies that are primarily responsible for the establishment and control of wildlife and fishery management programs, and the San Francisco Bay Conservation and Development Commission may not establish or impose any controls with respect thereto that duplicate or exceed regulatory controls established by such agencies pursuant to express statutory requirements or authorization.

(b) The department shall have primary responsibility for carrying out fish and wildlife management programs in the marsh in accordance with the management recommendations in the protection plan on lands owned by the state and under the jurisdiction, control, or supervision of the department.

(Added by Stats. 1977, Ch. 1155.)



29307

(a) The State Lands Commission shall have the primary responsibility, in accordance with the provisions of Division 6 (commencing with Section 6001), for carrying out the management recommendations in the protection plan on lands owned by the state and under the jurisdiction, control, or supervision of the State Lands Commission, including tidelands, submerged lands, swamp and overflowed lands, and beds of navigable rivers and streams.

(b) Prior to approval by the San Francisco Bay Conservation and Development Commission pursuant to Chapter 5 (commencing with Section 29400), the State Lands Commission shall review, and may comment on, the proposed local protection program, or any component thereof, that could affect state lands.

(c) No power granted to any local government or district under this division, shall change the authority of the State Lands Commission over granted or ungranted lands within its jurisdiction or change the rights and duties of its grantees, lessees, or permittees.

(d) Boundary settlements between the State Lands Commission and other parties and any exchanges of land in connection therewith shall not be a development within the meaning of that term as used in this division.

(e) Nothing in this division shall amend or alter the terms and conditions in any legislative grant of lands, in trust, to any local government or district; except, that any development on such granted lands shall, in addition to the terms and conditions of such grant, be subject to the regulatory controls provided by Chapter 6 (commencing with Section 29500).

(Added by Stats. 1977, Ch. 1155.)



29308

All federal agencies, to the extent permitted under federal law or regulations or the United States Constitution, shall comply with this division and the policies of the protection plan.

(Added by Stats. 1977, Ch. 1155.)






CHAPTER 5. Responsibilities of the Commission and Local Agencies

ARTICLE 1. Local Protection Program

29400

The county shall prepare the local protection program for the marsh. The local protection program shall be consistent with the provisions of this division and the policies of the protection plan.

(Added by Stats. 1977, Ch. 1155.)



29401

Within the marsh the local protection program shall include, but not be limited to, the following:

(a) Any amendments to general or specific plans applicable to any area within the marsh necessary to bring such plans into conformity with this division and the policies of the protection plan.

(b) Enforceable standards for diking, flooding, draining, filling, and dredging of sloughs, managed wetlands, and marshes.

(c) Enforceable standards for operation of septic tanks and wastewater discharges.

(d) A management program prepared by the Suisun Resource Conservation District designed to preserve, protect, and enhance the plant and wildlife communities within the primary management area of the marsh, including, but not limited to, enforceable standards for diking, flooding, draining, filling, and dredging of sloughs, managed wetlands, and marshes.

(e) Zoning ordinances or zoning district maps, or both, designating principal permitted uses on lands within the marsh, which ordinances or maps shall designate the existing agricultural and wildlife habitat uses of such lands as principal permitted uses of such lands.

(f) Enforceable standards for development to ensure that any use of deepwater industrial and port areas near Collinsville designated on the Suisun Marsh Protection Plan Map is in conformity with the policies of the protection plan.

(g) Enforceable standards for the design and location of any new development in the marsh to protect the visual characteristics of the marsh and, where possible, to enhance views of the marsh.

(h) Enforceable standards for development designed (1) to minimize soil erosion, especially during construction in areas of soil instability, (2) to require special provisions for surface and subsurface drainage, (3) to ensure that grading restores, rather than disrupts, natural patterns and volumes of surface runoff, and (4) to limit construction of impermeable surfaces over naturally permeable soils and geologic areas, all to control erosion, sedimentation, and runoff within the marsh.

(i) Enforceable standards for development adjacent to creeks and watercourses to protect riparian habitat and to prevent waterway modification or vegetation removal that increases sedimentation or runoff in or into the marsh, to an extent that a significant, adverse environmental impact will occur in the marsh.

(Added by Stats. 1977, Ch. 1155.)



29402

Outside the marsh, but within the watershed, the local protection program shall include only ordinances controlling grading, erosion, sedimentation, runoff, and creekside development that meet the requirements of subdivisions (h) and (i) of Section 29401.

(Added by Stats. 1977, Ch. 1155.)



29403

Within the marsh, in addition to the requirements of Sections 29400 and 29401, the component of the local protection program prepared by the county shall include the following:

(a) A determination of the minimum size parcels necessary for long-term agricultural use and productivity.

(b) Enforceable standards limiting or prohibiting land divisions or other development that are inconsistent with protection of the marsh and continued agricultural use.

(c) Enforceable standards precluding agricultural uses by type and intensity that are inconsistent with the long-term preservation of the marsh.

(d) Limitations on special assessments against agricultural lands for the provision of public services, the demand for which is not generated by agricultural uses on such lands.

(Added by Stats. 1977, Ch. 1155.)



29404

Notwithstanding the provisions of Section 29403, the local protection program may not include any provision requiring particular crops to be planted and harvested on agricultural lands within or adjacent to the marsh or particular types or numbers of livestock to be grazed on such lands.

(Added by Stats. 1977, Ch. 1155.)



29405

Notwithstanding the provisions of Sections 29400, 29401, 29402, and 29403, the local protection program for that portion of the secondary management area west of State Highway Route 680 and outside the city limits of the City of Fairfield as of January 1, 1977, may include only ordinances to be prepared by the county, in cooperation with the City of Benicia, which control grading, erosion, sediment, runoff, and creekside development and which meet the requirements of subdivisions (h) and (i) of Section 29401. Such ordinances shall take into consideration the seismic hazards and unusually erodible and landslide-prone soils at this location, and ensure that development, if any, in this portion of the secondary management area will not cause increased sedimentation within the marsh.

(Amended by Stats. 1982, Ch. 413, Sec. 4.)



29406

Notwithstanding the provisions of Sections 29400, 29402, and 29403, the local protection program for the area that is located east of State Highway Route 680, southeast of State Highway Route 80, south of State Highway Route 12, and outside the marsh, and that is also located within the City of Fairfield, or within the sphere of influence of the City of Fairfield as such sphere of influence existed on January 1, 1977, may contain only (1) zoning ordinances implementing the land use designations of the Cordelia Area General Plan Diagram as adopted by the City of Fairfield on September 17, 1974, and which is a part of the Central Solano County General Plan and (2) ordinances controlling grading, erosion, sedimentation, runoff, and creekside development that meet the requirements of subdivisions (h) and (i) of Section 29401.

(Added by Stats. 1977, Ch. 1155.)



29407

Notwithstanding the provisions of Sections 29400, 29401, and 29403, the local protection program for that portion of the secondary management area west of Shiloh Road and south of State Highway Route 12 may not prohibit construction of reasonable improvements (including construction of individual single-family dwellings) related to the long-term continuation of existing agricultural uses; nor shall the local protection program limit or prohibit divisions of agricultural land within or adjacent to this portion of the secondary management area if such divisions of land do not affect long-term continuation of compatible agricultural uses within, or adjacent to, the marsh.

(Added by Stats. 1977, Ch. 1155.)



29408

The local protection program shall not preclude the continuation and expansion of existing nonagricultural uses on sites in Section 11 or 12 of Township 4 North, Range 1 West, Mount Diablo Baseline and Meridian, that were zoned for such uses as of January 1, 1977, and for the conduct of such uses so that they do not cause any substantial, adverse impact on the marsh. The local protection program shall also provide that any other use of these sites in the future shall be compatible with the preservation of the marsh and its wildlife resources.

(Added by Stats. 1977, Ch. 1155.)



29409

Notwithstanding the policies of the protection plan, the local protection program may not preclude the future development of a new solid waste disposal site in the Potrero Hills if it can be demonstrated that the construction and operation of solid waste facilities at that site would not have significant, adverse ecological or aesthetic impacts on the marsh.

(Added by Stats. 1977, Ch. 1155.)



29409.5

The component of the local protection program prepared by the Solano County Local Agency Formation Commission shall conform to this division and the policies of the protection plan, which shall govern its decisions. That component of the local protection program shall be specifically designed to encourage continued long-term agricultural use of lands within and adjacent to the marsh and continued wildlife use of lands within the marsh.

(Added by Stats. 1977, Ch. 1155.)






ARTICLE 2. Procedure for Preparation and Certification of the Local Protection Program

29410

The local protection program, if it is otherwise consistent with the requirements of this division, may be submitted to the commission if both of the following requirements are met:

(a) It is submitted pursuant to a resolution adopted after at least one public hearing by each local government and district having jurisdiction in the marsh and the Solano County Local Agency Formation Commission stating the local protection program is intended to be carried out in a manner fully in conformity with this division.

(b) It contains materials sufficient for a thorough and complete review.

(Added by Stats. 1977, Ch. 1155.)



29412.5

Notwithstanding Sections 29411 and 29412, the component of the local protection program prepared by the Suisun Resource Conservation District shall be submitted directly to the commission not later than January 1, 1979. Such component shall include a water management program for each managed wetland in private ownership within the primary management area and shall specify all necessary development related to such management. Such component shall be processed by the commission pursuant to Sections 29413, 29414, 29415, and 29416 with the remainder of the local protection program submitted by the county.

(Added by Stats. 1977, Ch. 1155.)



29413

(a) Not less than 15 days after submission of the local protection program, or any component thereof, pursuant to Section 29412, the commission shall request comments on the program from the Department of Fish and Game, from the State Department of Health, from all local governments, and from such other governmental agencies and interested persons as the commission may determine would be of assistance in reviewing the proposed program. The department or any such agency or person shall provide its comments within 60 days of the commission s request, and failure to provide comments within such time shall be deemed to mean that the department or any such agency or person has no comments to make.

(b) In addition to its responsibilities under subdivision (a), the department shall specifically determine whether the component of the local protection program prepared by the Suisun Resource Conservation District is, in the opinion of the department, consistent with this division and the policies of the protection plan.

(c) The Director of Health shall specifically determine whether the component of the local protection program prepared by the Solano County Mosquito Abatement District is in conformity with the applicable provisions of the Health and Safety Code.

(Added by Stats. 1977, Ch. 1155.)



29414

After receipt of the comments requested under Section 29413, or the expiration of the 60-day time limit established in Section 29413, but in no event more than 90 days after receipt of the proposed local protection program, the commission shall hold a public hearing on the proposed program. The commission shall give notice pursuant to Section 6066 of the Government Code, commencing not less than 30 days before any such hearing.

(Added by Stats. 1977, Ch. 1155.)



29415

(a) After the public hearing, the commission shall determine whether the proposed local protection program is in conformity with this division and the policies of the protection plan. The commission shall certify the local protection program, or any component thereof, if the commission finds that it in all respects meets the requirements of, and is in conformity with, this division and the policies of the protection plan. Certification of the local protection program, or any component thereof, shall require the affirmative votes of a majority of the commission members. If, within 120 days of receipt of the local protection program, the commission has not voted on whether or not to certify it, it shall be deemed certified.

(b) The commission shall not certify the component of the local protection program, or any amendment thereto, prepared by the Suisun Resource Conservation District unless the department determines, in writing, pursuant to subdivision (b) of Section 29413, that such component or amendment is consistent with this division and the policies of the protection plan.

(c) The commission shall not certify the component of the local protection program, or any amendment thereto, prepared by the Solano County Mosquito Abatement District unless the Director of Health has determined in writing, pursuant to subdivision (c) of Section 29413, that such component is in conformity with the applicable provisions of the Health and Safety Code.

(Added by Stats. 1977, Ch. 1155.)



29416

If the commission fails to certify the proposed local protection program, the commission shall give written notice of its action, specifying the portions of the local protection program that are not in conformity with the provisions of this division and the protection plan, and shall return the proposed program to the county, which shall advise any affected local government or district, or the Solano County Local Agency Formation Commission if affected, of the commission s action.

(Added by Stats. 1977, Ch. 1155.)



29417

The county may revise and resubmit the local protection program to the commission in accordance with the provisions of this division. In the event the county declines to revise the local protection program and resubmit it to the commission, any local government, district, or the Solano County Local Agency Formation Commission may submit its component of the local protection program to the commission directly for approval in accordance with the provisions of this division.

(Added by Stats. 1977, Ch. 1155.)



29418

(a) After certification by the commission, the local protection program, or any component thereof, may be amended by the appropriate local government or district, or the Solano County Local Agency Formation Commission if appropriate. Any such amendment shall meet, in all respects, the requirements of, and be in conformity with, this division and the policies of the protection plan.

(b) Any proposed amendment to the local protection program, or any component thereof, shall be submitted directly to the commission by the appropriate local government or district, or the Solano County Local Agency Formation Commission if appropriate. If the amendment would affect any area in the marsh, it shall be processed by the commission in accordance with the provisions of Sections 29413, 29414, 29415, and 29416.

(c) The commission shall establish, by regulation, a procedure whereby amendments proposed by a local government, district, or the Solano County Local Agency Formation Commission to the local protection program, or any component thereof, may be reviewed and designated by the executive director of the commission as being minor in nature. Proposed amendments designated as minor shall not be subject to the provisions of Sections 29412, 29413, 29414, 29415, and 29416 and shall take effect on the 10th working day after such designation. Amendments that allow changes in uses may not be designated as minor.

(d) For the purpose of this section an amendment of the local protection program, or any component thereof, includes, but is not limited to, any action by a local government, district, or the Solano County Local Agency Formation Commission that authorizes a use of a parcel of land other than that designated in the local protection program as a permitted use of such parcel.

(Added by Stats. 1977, Ch. 1155.)



29419

(a) The local protection program, any component thereof, or any amendment, shall not take effect until it has been formally adopted by the responsible local government or district, or the Solano County Local Agency Formation Commission if responsible, and certified by the commission.

(b) Any amendment, or portion of any amendment, to the local protection program that would affect any area outside the marsh shall not be effective until the governing body of the local government or district has (1) held a public hearing on the proposed amendment, of which at least 30 days notice has been given; (2) notified the commission and the county in writing of the nature and text of the proposed amendment at least 30 days prior to adoption, which notification shall be accompanied by a resolution adopted by the governing body stating that the amendment is consistent with this division and the policies of the protection plan; and (3) submitted the amendment as adopted to the commission and the county.

(Added by Stats. 1977, Ch. 1155.)



29420

(a) Upon request to the commission, the commission shall grant to the county an extension of the time limit provided in Section 29412 for submission to the commission of the local protection program, or of the time limit provided in Section 29411 for submission to the county of any local protection program component; provided, however, that no extension hereunder may authorize submission of the local protection program, or any component thereof, after January 1, 1980.

(b) The commission may extend, for a period not to exceed one year, any other time limitation established by this chapter for good cause.

(Added by Stats. 1977, Ch. 1155.)



29421

If on or before January 1, 1981, the local protection program is not certified, or if the local protection program as certified lacks a component from one or more local governments, the commission may take any of the following actions if it finds that, in the absence of the certified local protection program or component, (1) any new development in the marsh or in any area for which there is no local protection program component would be inconsistent with this division and the protection plan and (2) the development controls contained in Chapter 6 (commencing with Section 29500) are inadequate to ensure consistency with this division and the protection plan:

(a) Prohibit or otherwise restrict, by regulation, the affected local government from issuing any permit or any type of entitlement for use for any development within the marsh, or any portion thereof, within the jurisdiction of such local government.

(b) By regulation, extend the permit requirements of Chapter 6 (commencing with Section 29500) by requiring a permit from the commission for any development within any area of the marsh under the jurisdiction of the affected local government.

(Added by Stats. 1977, Ch. 1155.)



29422

(a) The commission shall, from time to time, but at least once every five years after certification, review the certified local protection program, and each component thereof, to determine whether such program is being effectively implemented in conformity with the policies of this division. If the commission determines that the certified local protection program, or any component thereof, is not being carried out in conformity with this division or the protection plan, it shall submit to the affected local government or district, or the Solano County Local Agency Formation Commission if affected, recommendations of corrective actions that should be taken. Such recommendations may include recommended amendments to the local protection program or any component thereof.

(b) Recommendations submitted pursuant to this section shall be reviewed by the affected local government or district, or the Solano County Local Agency Formation Commission if affected, and, if the recommended action is not taken, the local government, district, or the Solano County Local Agency Formation Commission shall, within one year of such submission, forward to the commission a report setting forth its reasons for not taking the recommended action. The commission shall review such report and, where appropriate, report to the Legislature and recommend legislative action necessary to assure effective implementation of the relevant policy of this division.

(Added by Stats. 1977, Ch. 1155.)



29423

If the application of the certified local protection program, or any component or part thereof, is prohibited or enjoined by any court, any development that would otherwise be subject to such program, or any component or part thereof, shall by operation of law be subject to the provisions of Chapter 6 (commencing with Section 29500) relating to control of development prior to certification.

(Added by Stats. 1977, Ch. 1155.)



29424

Nothing in this chapter shall permit the commission to certify a local protection program, or any component thereof, which provides for a lesser degree of environmental protection than that provided by the plans and policies of any state regulatory agency.

(Added by Stats. 1977, Ch. 1155.)






ARTICLE 2.5. Agricultural Lands

29427

(a) Prior to certification of the county s component of the local protection program, the county shall designate the area of the county adjacent to the marsh that should be retained in agricultural use, or in uses that are compatible with agricultural use, in order to ensure the long-term agricultural use and productivity of agricultural lands within the marsh.

(b) Within such area the county shall do all of the following prior to certification of the county s component: (1) determine the minimum size parcels necessary for long-term agricultural use and productivity, (2) establish enforceable standards limiting or prohibiting land divisions or other types of development that are inconsistent with protection of the marsh and continued agricultural use, (3) establish enforceable standards precluding agricultural uses by type and intensity that are inconsistent with the long-term preservation of the marsh, and (4) limit special assessments against agricultural lands for the provision of public services, the demand for which is not generated by agricultural uses on such lands.

(c) No change by the county of any designation, standard, or limitation established pursuant to this section shall become effective until 30 days after it has notified the commission of the proposed change and unless it makes a specific finding that the change will not adversely affect, directly or indirectly, the long-term agricultural use and productivity of agricultural lands within the marsh.

(Added by Stats. 1977, Ch. 1155.)






ARTICLE 3. Preferential Assessment

29430

(a) Any person who owns land within the marsh that is being used for the purpose of agriculture or wildlife habitat on January 1, 1978, or that is used for such a purpose at any time after that date, may petition the local government having jurisdiction over the land to enter into a contract pursuant to the California Land Conservation Act of 1965 (Williamson Act) (Chapter 7 (commencing with Section 51200) of Part 1 of Division 1 of Title 5 of the Government Code) or a wildlife habitat contract, as defined in subdivision (f) of Section 421 of the Revenue and Taxation Code.

(b) Upon receipt of a petition pursuant to subdivision (a), such local government is authorized to, and shall, enter into such contract with the petitioning landowner.

(Added by Stats. 1977, Ch. 1155.)



29431

Neither the acreage limitations contained in Section 51230 of the Government Code and subdivision (f) of Section 421 of the Revenue and Taxation Code, nor the requirements of Section 51242 of the Government Code, shall apply to any contract entered into pursuant to this article.

(Added by Stats. 1977, Ch. 1155.)



29432

Notwithstanding the provisions of subdivision (b) of Section 51243 of the Government Code, upon the annexation by a city of any land within the marsh that is under contract with the county, the city shall succeed to all rights, duties, and powers of the county under such contract and the contract shall remain effective for all purposes even if (1) the land being annexed was within one mile of such city at the time that the contract was entered into; (2) the city had filed, and the local agency formation commission had approved, a protest to the contract pursuant to Section 51234.5 of the Government Code; and (3) the city had stated its intent not to succeed in its resolution of intention to annex.

(Added by Stats. 1977, Ch. 1155.)



29433

(a) Notwithstanding Sections 51282, 51283, 51283.3, and 51285 of the Government Code, no contract with any person concerning land within the marsh and entered into by any local government pursuant to the California Land Conservation Act of 1965 (Williamson Act) (Chapter 7 (commencing with Section 51200) of Part 1 of Division 1 of Title 5 of the Government Code) or pursuant to subdivision (f) of Section 421 of the Revenue and Taxation Code may be canceled, nor shall a notice of nonrenewal of any such contract by any local government be effective, without the consent of the commission, if such contract was in effect on or after September 27, 1974.

(b) The commission may not consent to the cancellation or notice of nonrenewal of any such contract unless the commission finds that such cancellation or nonrenewal is consistent with the provisions of this division and the protection plan.

(c) Other than as expressly provided herein, this section does not affect the right of any person or local government relating to the renewal or nonrenewal of any such contract.

(Added by Stats. 1977, Ch. 1155.)









CHAPTER 6. Development Controls

ARTICLE 1. General Provisions

29500

In addition to obtaining any other permit required by law from any local government or from a state, regional, or local agency, on and after January 1, 1978, any person wishing to perform or undertake any development in the marsh shall obtain a marsh development permit.

(Added by Stats. 1977, Ch. 1155.)



29501

(a) Within the primary management area, a marsh development permit required under Section 29500 shall be obtained from the commission and shall be in lieu of any other permit that may be required by law from the commission.

(b) The commission shall issue a marsh development permit under this section if it finds that the proposed development is consistent with either the provisions of this division and the policies of the protection plan or the certified local protection program, if any.

(c) Subsequent to certification of the local protection program, the commission may define and delegate by regulation to the local government having jurisdiction the commission s permit authority under this section over development that does not have significant impact on the marsh. Any local government to which the commission has delegated any part of its permit authority under this section shall issue a marsh development permit under this section if it finds the proposed development is consistent with the local protection program.

(d) Any action by a local government on an application for a marsh development permit under this section may be appealed to the commission pursuant to Section 29522. The commission, on appeal, shall issue the permit if it finds the proposed development that is the subject of the appeal is consistent with the local protection program.

(e) Any delegation by the commission of its permit authority under this section may be revoked at any time for good cause.

(Added by Stats. 1977, Ch. 1155.)



29501.5

Notwithstanding the provisions of Section 29500, within the primary management area no marsh development permit shall be required for any development specified in the component of the local protection program prepared by the Suisun Resource Conservation District and certified by the commission pursuant to Section 29415.

(Added by Stats. 1977, Ch. 1155.)



29502

(a) Except as provided in Section 29505, within the secondary management area, a marsh development permit required under Section 29500 shall be obtained from the local government having jurisdiction over the land in which the proposed development is to occur.

(b) The local government may incorporate the procedures for issuing marsh development permits into its procedures relating to the issuance of any other land use or development permit.

(Added by Stats. 1977, Ch. 1155.)



29503

(a) Prior to certification of the local protection program, a local government may issue a marsh development permit pursuant to Section 29502 only if it finds that the proposed development (1) is in conformity with this division and the policies of the protection plan and (2) will not prejudice the preparation of the local protection program.

(b) Subsequent to certification, a local government may issue a marsh development permit pursuant to Section 29502 only if it finds that the proposed development is consistent with the certified local protection program.

(Added by Stats. 1977, Ch. 1155.)



29504

(a) Any action taken by a local government on an application for a marsh development permit pursuant to subdivision (a) of Section 29503, except an action denying such an application, may be appealed to the commission.

(b) Except as provided in subdivision (e) of this section, any action taken by a local government on an application for a marsh development permit pursuant to subdivision (b) of Section 29503 may be appealed to the commission.

(c) Prior to certification of the local protection program, the commission, on appeal, shall issue the marsh development permit only if it finds that the proposed development that is the subject of the appeal (1) is in conformity with this division and the policies of the protection plan and (2) will not prejudice the preparation of the local protection program.

(d) Subsequent to certification of the local protection program, the commission, on appeal, shall issue the marsh development permit only if it finds the proposed development that is the subject of the appeal is in conformity with the local protection program. However, this subdivision does not authorize the commission, on appeal, to consider any action by local government on a marsh development permit which is not appealable to the commission by virtue of the provisions of subdivision (e) of this section.

(e) The following actions of a local government on an application for a marsh development permit are not appealable to the commission under this section:

(1) Any action denying an application for a marsh development permit.

(2) Any action that consists of a finding that a development is a principal permitted use under a zoning ordinance or zoning district map that has been certified by the commission as part of the local protection program and any action that authorizes such development to the extent, but only to the extent, such action is based on such finding.

(Added by Stats. 1977, Ch. 1155.)



29505

No person shall be required to obtain a marsh development permit from local government for any development on tidelands, submerged lands, or other public trust lands, whether filled or unfilled, or for any development by a public agency for which a local government permit is not otherwise required, but in such a case, a marsh development permit shall be obtained from the commission. The commission shall issue a marsh development permit pursuant to this section if the commission finds that the proposed development is consistent with either this division and the policies of the protection plan or the certified local protection program, if any.

(Added by Stats. 1977, Ch. 1155.)



29506

Any permit that is issued or any development or action that is approved on appeal pursuant to this division shall be subject to such reasonable terms and conditions as the commission determines will ensure that such development or action will be in accordance with the provisions of this division and the protection plan.

(Added by Stats. 1977, Ch. 1155.)



29507

(a) No person who has obtained a vested right in a development prior to January 1, 1978, or who has obtained a valid permit for development from the commission pursuant to Title 7.2 (commencing with Section 66600) of the Government Code or from the commission or any local government pursuant to former Chapter 9 (commencing with Section 1850) of Division 2 of the Fish and Game Code shall be required to secure a permit for the development pursuant to this division. However, no substantial change may be made in any such development or with respect to the activity authorized by such a permit without prior approval having been obtained under this division.

(b) Any person who claims a vested right in a development and thereby an exemption from the requirements of this division shall, on or before January 1, 1979, notify the commission in writing by filing a claim of exemption with the commission. If any person does not file a claim of exemption on or before that date the development of such person shall be subject to the approval requirements of this division.

(c) The commission shall establish, by regulation, procedures, including public hearings, for determining claims of exemption and may require documentation or other competent evidence, including declarations under penalty of perjury or affidavits, to support any such claim.

(d) The commission shall take reasonable steps to notify persons of the provisions of this section, but the fact that any person did not receive such notice shall not extend the period within which a claim of exemption must be filed under this section.

(Added by Stats. 1977, Ch. 1155.)



29508

Notwithstanding any provision of this division to the contrary, no marsh development permit shall be required pursuant to this chapter for the following types of development and in the following areas:

(a) Improvement to existing single-family residences.

(b) Repair, replacement, reconstruction, or maintenance that does not result in an addition to, or enlargement or expansion of, the object of such repair, replacement, reconstruction, or maintenance. However, if the commission determines that certain types of repair, replacement, reconstruction, or maintenance activities involve a risk of substantial adverse environmental impact, it shall require, by regulation, that a permit be obtained under this chapter.

(c) The installation, testing, and placement in service or the replacement of any necessary utility connection between an existing service facility and any other development for which a marsh development permit is required and has been issued pursuant to this division. However, the commission may, whenever it deems necessary, require, as a condition to the issuance of such a permit, reasonable measures for the mitigation of any adverse impacts on marsh resources, including scenic resources.

(d) Any category of development, or any category of development within a specifically defined geographic area, that the commission, by regulation, after public hearings, and by a two-thirds vote of its members, has described or identified and with respect to which the commission has found that there is no potential for any significant adverse effect, either individually or cumulatively, on the resources of the marsh and that such exclusion will not impair the ability of any local government or district or the Solano County Local Agency Formation Commission to prepare its component of the local protection program.

(Added by Stats. 1977, Ch. 1155.)



29509

(a) When immediate action by a person performing a public service is required to protect life and public property from imminent danger, or to restore, repair, or maintain public works, levees, dikes, utilities, or services destroyed, damaged, or interrupted by natural disaster, serious accident, or in other cases of emergency, no permit from the commission shall be required prior to commencing such action if within three days of the disaster or the discovery of the danger, whichever occurs first, the person performing such action notifies the executive director of the commission of the type and location of the work undertaken pursuant to such action. Upon such notification, the executive director of the commission may waive the requirements for a permit or other authorization for such work. However, this section does not authorize the permanent erection of structures valued at more than twenty-five thousand dollars ($25,000).

(b) The commission shall provide, by regulation, for the issuance of marsh development permits by the executive director of the commission, without compliance with the procedures specified in this chapter, in cases of emergency, other than an emergency as provided in subdivision (a) of this section, or for minor repairs or improvements.

(Added by Stats. 1977, Ch. 1155.)



29510

Not later than two years following certification of the local protection program, the commission shall report to the Legislature regarding the operation of the appellate procedure in the secondary management area, as provided in subdivision (b) of Section 29504. Not less than 60 days prior to the date on which the report is required to be submitted to the Legislature, the report shall be made available, for review and comment, to each local government having jurisdiction within the marsh. Not later than 30 days prior to the date on which the report is required to be submitted to the Legislature, any comments by a local government shall be submitted to the commission. Each such comment shall be included in the commission s report, together with the commission s response thereto.

(Added by Stats. 1977, Ch. 1155.)






ARTICLE 2. Development Control Procedures

29520

(a) Except as expressly provided in this division, the commission shall use the procedures set forth in Title 7.2 (commencing with Section 66600) of the Government Code for the submission, review, and issuance by the commission of marsh development permits and claims of exemption.

(b) The commission or any local government may require a reasonable filing fee and the reimbursement of expenses for the processing by the commission or the local government of any application by any person for a marsh development permit under this division. The funds received under this subdivision shall be deposited in the General Fund and shall be available for expenditure by the commission only when appropriated by the Legislature therefor.

(Added by Stats. 1977, Ch. 1155.)



29521

Not later than March 1, 1978, the commission shall adopt procedures for the submission, review, and appeal of applications for marsh development permits to be issued by local government. Such procedures shall include reasonable provisions for notification to the commission and other interested persons of any action by a local government pursuant to this division in sufficient detail to assure that a preliminary review of such action for conformity with the provisions of this division can be made.

(Added by Stats. 1977, Ch. 1155.)



29522

(a) Any appealable action on a marsh development permit for any development by a local government may be appealed to the commission by any aggrieved person or by any two members of the commission. Such action shall become final after the 20th working day after receipt of the notice required by Section 29521, unless an appeal is filed within that time.

(b) If an appeal of any action on a development by any local government is filed with the commission, the operation and effect of such action shall be stayed pending the commission s decision on the appeal.

(Added by Stats. 1977, Ch. 1155.)



29523

The commission shall hear an appeal unless it determines that the appeal raises no substantial issue as to the conformity of the proposed development with the provisions of this division, the local protection program, if in existence, and the policies of the protection plan.

(Added by Stats. 1977, Ch. 1155.)



29524

(a) The commission shall provide for a public hearing de novo on any appeal brought pursuant to this division and shall give to any affected person a written public notice of the nature of the proceeding and of the time and place of the public hearing. Notice shall also be given to any person who requests, in writing, such notice. A hearing on any appeal shall be set not earlier than 21 days nor later than 42 days after the date on which the appeal is filed with the commission.

(b) The commission shall act upon an appeal within 21 days after the conclusion of the hearing pursuant to subdivision (a) and may approve, modify, or deny the application for the proposed development; and if no action is taken within the time limits specified in this subdivision and subdivision (a), the decision of the local government shall become final.

(c) Thirteen affirmative votes of members of the commission, or of the commission hearing an appeal, are required to grant a permit. Neither of the federal representatives who are members of the commission may vote on whether or not a permit shall be granted.

(d) The applicant for a marsh development permit may waive any time limits prescribed in this section.

(Added by Stats. 1977, Ch. 1155.)









CHAPTER 7. Judicial Review, Enforcement, and Penalties

ARTICLE 1. General Provisions

29600

The provisions of this chapter shall be in addition to any other remedies available pursuant to law.

(Added by Stats. 1977, Ch. 1155.)



29601

The provisions of Chapter 4 (commencing with Section 66630) of Title 7. 2 of the Government Code relating to cease and desist orders and penalties for violations thereof shall apply to all development for which a marsh development permit from the commission, or the commission hearing an appeal, may be required under this division.

(Added by Stats. 1977, Ch. 1155.)



29602

Any aggrieved person may seek judicial review of any decision or action of the commission by filing a petition for a writ of mandate in accordance with the provisions of Section 1094.5 of the Code of Civil Procedure within 60 days after such decision or action has become final.

(Added by Stats. 1977, Ch. 1155.)



29603

Any aggrieved person, including an applicant for a marsh development permit, or the commission, may seek judicial review of any decision made or any action taken pursuant to this division by a local government that is implementing the certified local protection program, or any component thereof, whether or not such decision or action has been appealed to the commission, by filing a petition for writ of mandate in accordance with the provisions of Section 1094.5 of the Code of Civil Procedure within 60 days after the decision or action has become final. The commission may intervene in any such proceeding upon a showing that the matter involves a question of the conformity of a proposed development with the certified local protection program, or any component thereof, or the validity of any action taken by a local government to implement or amend the local protection program, or any component thereof. Any local government may request that the commission intervene. Notice of any such action against a local government shall be filed with the commission within five working days of the filing of such action. When an action is brought challenging the validity of the local protection program, or any component thereof or any amendment thereto, a preliminary showing shall be made prior to proceeding on the merits as to why such action should not have been brought pursuant to the provisions of Section 29602.

(Added by Stats. 1977, Ch. 1155.)



29604

Any person may maintain an action to enforce the duties specifically imposed upon the commission, any governmental agency, any district, or any local government by this division. No bond shall be required for an action under this section.

(Added by Stats. 1977, Ch. 1155.)



29605

Any person may maintain an action for the recovery of civil penalties provided in Section 29610 or 29611. Any penalties so recovered shall inure to the state and shall be deposited in the Bay Fill Clean-up and Abatement Fund established pursuant to Section 66647 of the Government Code. However, the person recovering such penalties shall be entitled to reimbursement for reasonable attorney s fees out of the penalties so recovered.

(Amended by Stats. 1982, Ch. 413, Sec. 5.)



29606

Any civil action under this division by or against a city or county, the commission, a district, or any other public agency shall, upon motion of either party, be transferred to a county or city and county not a party to the action or to a county or city and county other than that in which the city, district, or other public agency which is a party to the action is located.

(Added by Stats. 1977, Ch. 1155.)






ARTICLE 2. Penalties

29610

(a) Any person who intentionally or negligently violates any provision of this division shall be subject to a civil fine of not to exceed five thousand dollars ($5,000).

(b) In addition to any other penalties, any person who intentionally and knowingly commences any development in violation of this division shall be subject to a civil fine of not less than fifty dollars ($50) and no more than five thousand dollars ($5,000) per day for each day in which such violation occurs.

(c) If any person negligently or intentionally violates a cease and desist order issued pursuant to Section 29601, then the penalties provided in subdivisions (a) and (b) of this section shall not apply and the penalties provided in Section 66641 of the Government Code shall apply.

(Added by Stats. 1977, Ch. 1155.)



29611

Except as provided in Section 818 of the Government Code, whenever a person has intentionally and knowingly violated any provision of this division, the commission may maintain an action, in addition to an action under Section 29610, for the recovery of exemplary damages. In determining the amount to be awarded, the court shall consider the amount of such damages necessary to deter further violations.

(Added by Stats. 1977, Ch. 1155.)



29612

Any moneys recovered by the commission under this article shall be deposited in the Bay Fill Clean-up and Abatement Fund established pursuant to Section 66647 of the Government Code.

(Amended by Stats. 1982, Ch. 413, Sec. 6.)












DIVISION 19.5. DELTA PROTECTION ACT OF 1992

CHAPTER 1. Findings and Declarations

29700

This division shall be known, and may be cited, as the Johnston-Baker-Andal-Boatwright Delta Protection Act of 1992.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29701

The Legislature finds and declares that the Sacramento-San Joaquin Delta is a natural resource of statewide, national, and international significance, containing irreplaceable resources, and it is the policy of the state to recognize, preserve, and protect those resources of the delta for the use and enjoyment of current and future generations.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29702

The Legislature further finds and declares that the basic goals of the state for the Delta are the following:

(a) Achieve the two coequal goals of providing a more reliable water supply for California and protecting, restoring, and enhancing the Delta ecosystem. The coequal goals shall be achieved in a manner that protects and enhances the unique cultural, recreational, natural resource, and agricultural values of the Delta as an evolving place.

(b) Protect, maintain, and, where possible, enhance and restore the overall quality of the Delta environment, including, but not limited to, agriculture, wildlife habitat, and recreational activities.

(c) Ensure orderly, balanced conservation and development of Delta land resources.

(d) Improve flood protection by structural and nonstructural means to ensure an increased level of public health and safety.

(Amended by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 1. Effective February 3, 2010.)



29703

The Legislature further finds and declares as follows:

(a) The delta is an agricultural region of great value to the state and nation and the retention and continued cultivation and production of fertile peatlands and prime soils are of significant value.

(b) The agricultural land of the delta, while adding greatly to the economy of the state, also provides a significant value as open space and habitat for water fowl using the Pacific Flyway, as well as other wildlife, and the continued dedication and retention of that delta land in agricultural production contributes to the preservation and enhancement of open space and habitat values.

(c) Agricultural lands located within the primary zone should be protected from the intrusion of nonagricultural uses.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29703.5

The Legislature further finds and declares both of the following:

(a) The Delta Protection Commission created pursuant to Section 29735 provides an existing forum for Delta residents to engage in decisions regarding actions to recognize and enhance the unique cultural, recreational, and agricultural resources of the Delta. As such, the commission is the appropriate agency to identify and provide recommendations to the Delta Stewardship Council on methods of preserving the Delta as an evolving place as the Delta Stewardship Council develops and implements the Delta Plan.

(b) There is a need for the five Delta counties to establish and implement a resources management plan for the Delta and for the Delta Stewardship Council to consider that plan and recommendations of the commission in the adoption of the Delta Plan.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 2. Effective February 3, 2010.)



29704

The Legislature further finds and declares that the leveed islands and tracts of the delta and portions of its uplands are floodprone areas of critical statewide significance due to the public safety risks and the costs of public emergency responses to floods, and that improvement and ongoing maintenance of the levee system is a matter of continuing urgency to protect farmlands, population centers, the state s water quality, and significant natural resource and habitat areas of the delta. The Legislature further finds that improvements and continuing maintenance of the levee system will not resolve all flood risks and that the delta is inherently a floodprone area wherein the most appropriate land uses are agriculture, wildlife habitat, and, where specifically provided, recreational activities, and that most of the existing levee systems are degraded and in need of restoration, improvement, and continuing management.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29705

The Legislature further finds and declares that the delta s wildlife and wildlife habitats, including waterways, vegetated unleveed channel islands, wetlands, and riparian forests and vegetation corridors, are highly valuable, providing critical wintering habitat for waterfowl and other migratory birds using the Pacific Flyway, as well as certain plant species, various rare and endangered wildlife species of birds, mammals, and fish, and numerous amphibians, reptiles, and invertebrates, that these wildlife species and their habitat are valuable, unique, and irreplaceable resources of critical statewide significance, and that it is the policy of the state to preserve and protect these resources and their diversity for the enjoyment of current and future generations.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29706

The Legislature further finds and declares that the resource values of the delta have deteriorated, and that further deterioration threatens the maintenance and sustainability of the delta s ecology, fish and wildlife populations, recreational opportunities, and economic productivity.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29707

The Legislature further finds and declares that there is no process by which state and national interests and values can be protected and enhanced for the delta, and that, to protect the regional, state, and national interests for the long-term agricultural productivity, economic vitality, and ecological health of the delta resources, it is necessary to provide and implement delta land use planning and management by local governments.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29708

The Legislature further finds and declares that the cities, towns, and settlements within the delta are of significant historical, cultural, and economic value and that their continued protection is important to the economic and cultural vitality of the region.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29709

The Legislature further finds and declares as follows:

(a) Regulation of land use and related activities that threaten the integrity of the delta s resources can best be advanced through comprehensive regional land use planning implemented through reliance on local government in its local land use planning procedures and enforcement.

(b) In order to protect regional, state, and national interests in the long-term agricultural productivity, economic vitality, and ecological health of delta resources, it is important that there be a coordination and integration of activities by the various agencies whose land use activities and decisions cumulatively impact the delta.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29710

The Legislature further finds and declares that agricultural, recreational, and other uses of the delta can best be protected by implementing projects that protect wildlife habitat before conflicts arise.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29711

The Legislature further finds and declares that the inland ports of Sacramento and Stockton constitute economic and water dependent resources of statewide significance, fulfill essential functions in the maritime industry, and have long been dedicated to transportation, agricultural, commercial, industrial, manufacturing, and navigation uses consistent with federal, state, and local regulations, and that those uses should be maintained and enhanced.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29712

The Legislature further finds and declares as follows:

(a) The delta s waterways and marinas offer recreational opportunities of statewide and local significance and are a source of economic benefit to the region, and, due to increased demand and usage, there are public safety problems associated with that usage requiring increased coordination by all levels of government.

(b) Recreational boating within the delta is of statewide and local significance and is a source of economic benefit to the region, and to the extent of any conflict or inconsistency between this division and any provisions of the Harbors and Navigation Code, regarding regulating the operation or use of boating in the delta, the provisions of the Harbors and Navigation Code shall prevail.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29713

The Legislature further finds and declares that the voluntary acquisition of wildlife and agricultural conservation easements in the delta promotes and enhances the traditional delta values of agriculture, habitat, and recreation.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29714

The Legislature further finds and declares that, in enacting this division, it is not the intent of the Legislature to authorize any governmental agency acting pursuant to this division to exercise their power in a manner which will take or damage private property for public use, without the payment of just compensation therefor. This section is not intended to increase or decrease the rights of any owner of property under the California Constitution or the United States Constitution.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29715

To the extent of any conflict or inconsistency between this division and any provision of the Water Code, the provisions of the Water Code shall prevail.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29716

Nothing in this division authorizes the commission to exercise any jurisdiction over matters within the jurisdiction of, or to carry out its powers and duties in conflict with the powers and duties of, any other state agency.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)






CHAPTER 2. Definitions

29720

Unless the context otherwise requires, the definitions set forth in this chapter govern the construction of this division.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29720.5

Aggrieved person has the same meaning as defined in Section 29117.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29721

Commission means the Delta Protection Commission created by Section 29735.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29722

Delta means the Sacramento-San Joaquin Delta, as defined in Section 12220 of the Water Code, for all provisions of this division, other than Chapter 3 (commencing with Section 29735). For the purposes of Chapter 3 (commencing with Section 29735), delta means the area of the delta minus the area contained in Alameda County.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29722.5

Delta Plan means the plan adopted by the Delta Stewardship Council pursuant to Section 85300 of the Water Code.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 3. Effective February 3, 2010.)



29722.7

Economic sustainability plan means the plan adopted by the commission pursuant to Section 29759.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 4. Effective February 3, 2010.)



29723

(a) Development means on, in, over, or under land or water, the placement or erection of any solid material or structure; discharge of any dredged material or of any gaseous, liquid, solid, or thermal waste; grading, removing, dredging, mining, or extraction of any materials; change in the density or intensity of use of land, including, but not limited to, subdivisions pursuant to the Subdivision Map Act (Division 2 (commencing with Section 66410) of Title 7 of the Government Code), and any other division of land including lot splits, except where the land division is brought about in connection with the purchase of the land by a public agency for public recreational or fish and wildlife uses or preservation; construction, reconstruction, demolition, or alteration of the size of any structure, including any facility of any private, public, or municipal utility; and the removal or harvesting of major vegetation other than for agricultural purposes.

(b) Development does not include any of the following:

(1) All farming and ranching activities, as specified in subdivision (e) of Section 3482.5 of the Civil Code.

(2) The maintenance, including the reconstruction of damaged parts, of structures, such as marinas, dikes, dams, levees, riprap (consistent with Chapter 1.5 (commencing with Section 12306) of Part 4.8 of Division 6 of the Water Code), breakwater, causeways, bridges, ferries, bridge abutments, docks, berths, and boat sheds. Maintenance includes, for this purpose, the rehabilitation and reconstruction of levees to meet applicable standards of the United States Army Corps of Engineers or the Department of Water Resources.

(3) The construction, repair, or maintenance of farm dwellings, buildings, stock ponds, irrigation or drainage ditches, water wells, or siphons, including those structures and uses permitted under the California Land Conservation Act of 1965 (Chapter 7 (commencing with Section 51200) of Part 1 of Division 1 of Title 5 of the Government Code).

(4) The construction or maintenance of farm roads, or temporary roads for moving farm equipment.

(5) The dredging or discharging of dredged materials, including maintenance dredging or removal, as engaged in by any marina, port, or reclamation district, in conjunction with the normal scope of their customary operations, consistent with existing federal, state, and local laws.

(6) The replacement or repair of pilings in marinas, ports, and diversion facilities.

(7) Projects within port districts, including, but not limited to, projects for the movement, grading, and removal of bulk materials for the purpose of activities related to maritime commerce and navigation.

(8) The planning, approval, construction, operation, maintenance, reconstruction, alteration, or removal by a state agency or local agency of any water supply facilities or mitigation or enhancement activities undertaken in connection therewith.

(9) Construction, reconstruction, demolition, and land divisions within existing zoning entitlements, and development within, or adjacent to, the unincorporated towns of the delta, as permitted in the Delta Area Community Plan of Sacramento County and the general plan of Yolo County, authorized prior to January 1, 1992.

(10) Exploration or extraction of gas and hydrocarbons.

(11) The planning, approval, construction, repair, replacement, alteration, reconstruction, operation, maintenance, or removal of oxidation and water treatment facilities owned by the City of Stockton or the City of Lodi, or facilities owned by any local agency within or adjacent to the unincorporated towns of the delta consistent with the general plan of the County of Sacramento or the County of Yolo, as the case may be.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29724

Local agency means any local agency, other than a local government, formed pursuant to general law or special act for the local performance of governmental or proprietary functions within limited boundaries or which maintains facilities within the delta. Local agency includes, but is not limited to, a port, water agency, flood control district, county service area, maintenance district or area, improvement district or improvement area, mosquito abatement district, resource conservation district, irrigation district, reclamation district, sanitary or sewer district, or any other zone or area, formed for the purpose of designating an area within which either an assessment or a property tax rate will be levied to pay for a service or improvement benefiting that area or a special function will be carried out within that area.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29725

Local government means the Counties of Contra Costa, Sacramento, San Joaquin, Solano, and Yolo, and the Cities of Sacramento, Stockton, Tracy, Antioch, Pittsburg, Isleton, Lathrop, Brentwood, West Sacramento, and Oakley, and any other cities that may be incorporated in the future in the primary zone.

(Amended by Stats. 2010, Ch. 39, Sec. 1. Effective January 1, 2011.)



29726

Pacific Flyway means the identified migratory bird flight path, including feeding and nesting habitat, as described in the Central Valley Habitat Joint Venture component of the North American Waterfowl Management Plan (NAWMP-1986).

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29727

Port means the Port of Sacramento and the Port of Stockton, including all the land owned or leased by those ports, or potential sites identified in the Delta county general plans as of January 1, 2010, and otherwise authorized by law.

(Amended by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 6. Effective February 3, 2010.)



29728

Primary zone means the delta land and water area of primary state concern and statewide significance which is situated within the boundaries of the delta, as described in Section 12220 of the Water Code, but that is not within either the urban limit line or sphere of influence line of any local government s general plan or currently existing studies, as of January 1, 1992. The precise boundary lines of the primary zone includes the land and water areas as shown on the map titled Delta Protection Zones on file with the State Lands Commission. Where the boundary between the primary zone and secondary zone is a river, stream, channel, or waterway, the boundary line shall be the middle of that river, stream, channel, or waterway.

(Amended by Stats. 1998, Ch. 829, Sec. 46. Effective January 1, 1999.)



29728.5

Resources management plan means the plan adopted by the commission pursuant to Section 29760.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 7. Effective February 3, 2010.)



29730

Restoration means actions which return a degraded or deteriorated area to a level of increased productivity, environmental quality, or beneficial values.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29731

Secondary zone means all the delta land and water area within the boundaries of the delta not included within the primary zone, subject to the land use authority of local government, and that includes the land and water areas as shown on the map titled Delta Protection Zones on file with the State Lands Commission.

(Amended by Stats. 1998, Ch. 829, Sec. 47. Effective January 1, 1999.)



29732

Sphere of influence line refers to those boundaries of local governments as defined in Sections 56425 and 56426 of the Government Code.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29733

Unincorporated towns means the communities of Walnut Grove, Clarksburg, Courtland, Hood, Locke, Knightsen, Collinsville, and Ryde.

(Amended by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 8. Effective February 3, 2010.)



29734

Urban limit line means that general plan line established and approved by any local government within the delta which delineates boundaries beyond which urban development is not publicly proposed by local government, as of January 1, 1992.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)






CHAPTER 3. Organization

29735

There is hereby created the Delta Protection Commission consisting of 15 members as follows:

(a) One member of the board of supervisors, or his or her designee, of each of the five counties within the Delta whose supervisorial district is within the primary zone shall be appointed by the board of supervisors of each of those respective counties.

(b) (1) Two elected city council members shall be selected and appointed by city selection committees, from the appropriate regions specified in subparagraphs (A) and (B), one in each of the following areas:

(A) One from the south Delta, consisting of the County of San Joaquin.

(B) One from the west Delta, from either the County of Contra Costa or the County of Solano, on a rotating basis.

(2) One elected city council member shall be selected and appointed by city selection committees, from regional and area councils of government from the north Delta, consisting of the Counties of Yolo and Sacramento.

(3) A city council member appointed pursuant to this subdivision may select a designee for purposes of this subdivision.

(4) Notwithstanding Section 29736, the term of office of the members selected pursuant to this subdivision shall be two years.

(c) One member each from the board of directors of three different reclamation districts that are located within the primary zone who are residents of the Delta, and who are elected by the trustees of reclamation districts pursuant to paragraphs (1), (2), and (3). Each reclamation district may nominate one director to be a member. The member from an area described in paragraph (1), (2), or (3) shall be selected from among the nominees by a majority vote of the reclamation districts in that area. A member selected pursuant to this subdivision may select a designee for this purpose. For the purposes of this section, each reclamation district shall have one vote. Reclamation district members shall consist of the following:

(1) One member from the area of the North Delta Water Agency as described in Section 9.1 of the North Delta Water Agency Act (Chapter 283 of the Statutes of 1973).

(2) One member from an area including the west Delta consisting of the area of the County of Contra Costa within the Delta and within the Central Delta Water Agency as described in Section 9.1 of the Central Delta Water Agency Act (Chapter 1133 of the Statutes of 1973).

(3) One member from the area of the South Delta Water Agency as described in Section 9.1 of the South Delta Water Agency Act (Chapter 1089 of the Statutes of 1973).

(d) The Secretary of Food and Agriculture, or the secretary s sole designee.

(e) The executive officer of the State Lands Commission, or the executive officer s sole designee.

(f) The Secretary of the Natural Resources Agency, or his or her sole designee.

(g) The Secretary of Transportation, or his or her sole designee.

(Amended by Stats. 2013, Ch. 352, Sec. 486. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



29735.1

(a) A member of the commission described in subdivision (a) of Section 29735 may, subject to the confirmation of his or her appointing power, appoint an alternate to represent him or her at a commission meeting. An alternate may serve prior to confirmation for a period not to exceed 90 days from the date of appointment, unless and until confirmation is denied.

(b) The alternate shall serve at the pleasure of the member who appoints him or her and shall have all of the powers and duties of a member of the commission, except that the alternate shall only participate and vote in a meeting in the absence of the member who appoints him or her. All provisions of law relating to conflicts of interest that are applicable to a member shall apply to an alternate. If a member has, or is known to have, a conflict of interest on any matter, the member s alternate is ineligible to vote on that matter.

(Amended by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 10. Effective February 3, 2010.)



29736

The appointed members of the commission shall serve at the pleasure of their appointing entities.

(Repealed and added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 12. Effective February 3, 2010.)



29737

Members shall serve without compensation, but the expenses of each member incurred in connection with official duties shall be paid by the commission.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29738

The office of an appointed member of the commission is vacated upon the loss of any qualification required for appointment, and in that event the appointing authority shall appoint a successor within 30 days of the occurrence of the vacancy.

(Amended by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 13. Effective February 3, 2010.)



29739

(a) The commission, during the first meeting of the commission after January 1, 2010, shall elect from among the members identified in subdivision (a) of Section 29735 a chairperson who shall serve for one year.

(b) Subsequent chairpersons shall serve for two years and shall be elected from among the members identified in subdivision (a) of Section 29735.

(c) The chairperson shall serve as a voting member of the Delta Stewardship Council.

(Repealed and added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 15. Effective February 3, 2010.)



29740

One nonvoting member who shall be a Member of the Senate, appointed by the Senate Committee on Rules, and one nonvoting member who shall be a Member of the Assembly, appointed by the Speaker of the Assembly, both of whom represent areas within the primary zone, shall meet with, and participate in the activities of, the commission to the extent that the participation is not incompatible with their respective positions as Members of the Legislature. For the purpose of this division, those Members of the Legislature shall constitute a joint interim investigating committee on the subject of this division, and as such shall have the powers and duties imposed upon those committees by the Joint Rules of the Senate and Assembly.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29741

The time and place of the first meeting of the commission, on and after January 1, 2010, shall be prescribed by the Governor, but in no event shall it be scheduled for a date later than January 31, 2010. All meetings after the first meeting shall be held in a city within the Delta.

(Amended by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 16. Effective February 3, 2010.)






CHAPTER 4. Powers and Duties of the Commission

29750

The commission shall meet at least bimonthly. All meetings shall be open to the public as required by law. Notice of the time and place of all regular and special meetings shall be published at least once in a newspaper of general circulation whose area of circulation is throughout the delta. Notice of any meeting shall be published at least seven days prior to the meeting date.

(Amended by Stats. 1996, Ch. 568, Sec. 1. Effective January 1, 1997.)



29751

A majority of the voting members of the commission shall constitute a quorum for the transaction of the business of the commission. A majority vote of the voting membership shall be required to take action with respect to any matter unless otherwise specified in this division. The vote of each member shall be individually recorded.

(Amended by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 17. Effective February 3, 2010.)



29752

The commission shall adopt its own rules, regulations, and procedures necessary for its organization and operation, and shall conduct its meetings in compliance with the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 18. Effective February 3, 2010.)



29753

(a) The commission shall appoint at least one advisory committee to provide recommendations regarding the diverse interests within the Delta. At a minimum, the advisory committees shall include representatives of state agencies and other stakeholders with interests in the Delta s ecosystem, water supply, and socioeconomic sustainability, including, but not limited to, its recreational, agricultural, flood control, environmental, and water resources, and state, local, and utility infrastructure. The commission shall encourage participation of various federal agencies, including the United States Bureau of Reclamation, the United States Fish and Wildlife Service, the United States Army Corps of Engineers, and others as appropriate.

(b) The commission may appoint committees from its membership or may appoint additional advisory committees from members of other interested public agencies and private groups.

(c) The commission shall seek advice and recommendations from advisory committees appointed by local government that are involved in subject matters affecting the Delta.

(Repealed and added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 20. Effective February 3, 2010.)



29754

The commission shall establish and maintain an office within the Delta or the City of Rio Vista, and for this purpose the commission may rent or own property and equipment. Any rule, regulation, procedure, plan, or other record of the commission which is of such a nature as to constitute a public record under state law shall be available for inspection and copying pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(Amended by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 21. Effective February 3, 2010.)



29755

The commission shall appoint, and fix the salary of, an executive director who shall have charge of administering the affairs of the commission, including entering into contracts, subject to the directions and policies of the commission. The executive director shall, subject to the approval of the commission, appoint those employees that are necessary to carry out the functions of the commission.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29756

The commission may promote, facilitate, and administer the acquisition of voluntary private and public wildlife and agricultural conservation easements in the delta.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29756.5

The commission may act as the facilitating agency for the implementation of any joint habitat restoration or enhancement programs located within the primary zone of the Delta, including, but not limited to, a national heritage area designation in the Delta.

(Amended by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 22. Effective February 3, 2010.)



29757

The commission may apply for and accept federal grants or other federal funds and receive gifts, donations, rents, royalties, state funds derived from bond sales, the proceeds of taxes or funds from any other state revenue sources, or any other financial support from public or private sources.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29758

All members of the commission are subject to Title 9 (commencing with Section 85100) of the Government Code.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29759

(a) Not later than July 1, 2011, the commission shall prepare and adopt, by a majority vote of the membership of the commission, an economic sustainability plan. The economic sustainability plan shall include information and recommendations that inform the Delta Stewardship Council s policies regarding the socioeconomic sustainability of the Delta region.

(b) The economic sustainability plan shall include, but not be limited to, all of the following:

(1) Public safety recommendations, such as flood protection recommendations.

(2) The economic goals, policies, and objectives in local general plans and other local economic efforts, including recommendations on continued socioeconomic sustainability of agriculture and its infrastructure and legacy communities in the Delta.

(3) Comments and recommendations to the Department of Water Resources concerning its periodic update of the flood management plan for the Delta.

(4) Identification of ways to encourage recreational investment along the key river corridors, as appropriate.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 23. Effective February 3, 2010.)






CHAPTER 5. Resource Management Plan

29760

(a) Not later than October 1, 1994, the commission shall prepare and adopt, by a majority vote of the membership of the commission, and thereafter review and maintain, a comprehensive long-term resource management plan for land uses within the primary zone of the delta. The resource management plan shall consist of the map of the primary zone and text or texts setting forth a description of the needs and goals for the delta and a statement of the policies, standards, and elements of the resource management plan.

(b) The resource management plan shall meet the following requirements:

(1) Protect and preserve the cultural values and economic vitality that reflect the history, natural heritage, and human resources of the delta.

(2) Conserve and protect the quality of renewable resources.

(3) Preserve and protect agricultural viability.

(4) Restore, improve, and manage levee systems by promoting strategies, including, but not limited to, methods and procedures which advance the adoption and implementation of coordinated and uniform standards among governmental agencies for the maintenance, repair, and construction of both public and private levees.

(5) Preserve and protect delta dependent fisheries and their habitat.

(6) Preserve and protect riparian and wetlands habitat, and promote and encourage a net increase in both the acreage and values of those resources on public lands and through voluntary cooperative arrangements with private property owners.

(7) Preserve and protect the water quality of the delta, both for instream purposes and for human use and consumption.

(8) Preserve and protect open-space and outdoor recreational opportunities.

(9) Preserve and protect private property interests from trespassing and vandalism.

(10) Preserve and protect opportunities for controlled public access and use of public lands and waterways consistent with the protection of natural resources and private property interests.

(11) Preserve, protect, and maintain navigation.

(12) Protect the delta from any development that results in any significant loss of habitat or agricultural land.

(13) Promote strategies for the funding, acquisition, and maintenance of voluntary cooperative arrangements, such as conservation easements, between property owners and conservation groups that protect wildlife habitat and agricultural land, while not impairing the integrity of levees.

(14) Permit water reservoir and habitat development that is compatible with other uses.

(c) The resource management plan shall not supersede the authority of local governments over areas within the secondary zone.

(d) To facilitate, in part, the requirements specified in paragraphs (8), (9), (10), and (11) of subdivision (b), the commission shall include in the resource management plan, in consultation with all law enforcement agencies having jurisdiction in the delta, a strategy for the implementation of a coordinated marine patrol system throughout the delta that will improve law enforcement and coordinate the use of resources by all jurisdictions to ensure an adequate level of public safety. The strategic plan shall identify resources to implement that coordination. The commission shall have no authority to abrogate the existing authority of any law enforcement agency.

(e) To the extent that any of the requirements specified in this section are in conflict, nothing in this division shall deny the right of the landowner to continue the agricultural use of the land.

(Amended by Stats. 1998, Ch. 584, Sec. 2.7. Effective January 1, 1999.)



29761

The commission shall adopt, by a majority vote, the economic sustainability plan and each plan update after at least three public hearings, with at least one hearing held in a community in the north Delta, one hearing in the south Delta, and one hearing in the west Delta.

(Repealed and added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 25. Effective February 3, 2010.)



29761.5

(a) The commission shall review, and, as determined to be necessary, amend the economic sustainability plan every five years on or before December 31 in years ending in six or one.

(b) The commission shall transmit copies of the economic sustainability plan and any subsequent amendments to the Governor, Legislature, each local government as defined in Section 29725, and Delta Stewardship Council within 60 days of adoption or amendment. Within 180 days of the commission s adoption or amendment of the economic sustainability plan, the Delta Stewardship Council shall review the economic sustainability plan for consistency with the Delta Plan.

(Repealed and added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 27. Effective February 3, 2010.)



29763

Within 180 days from the date of the adoption of the resources management plan or any amendments, changes, or updates, to the resources management plan by the commission, each local government shall submit to the commission proposed amendments to its general plan that are intended to make the general plan consistent with the resources management plan with respect to land located within the primary zone.

(Amended by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 29. Effective February 3, 2010.)



29763.5

The commission shall act on proposed local government general plan amendments within 60 days from the date of submittal of the proposed amendments. The commission shall approve the proposed general plan amendments by a majority vote of the commission membership, with regard to lands within the primary zone, only after making all of the following written findings as to the potential impact of the proposed amendments, to the extent that those impacts will not increase requirements or restrictions upon agricultural practices in the primary zone, based on substantial evidence in the record:

(a) The general plan, and any development approved or proposed that is consistent with the general plan, are consistent with the resource management plan.

(b) The general plan, and any development approved or proposed that is consistent with the general plan, will not result in wetland or riparian loss.

(c) The general plan, and development approved or proposed that is consistent with the general plan, will not result in the degradation of water quality.

(d) The general plan, and any development approved or proposed that is consistent with the general plan, will not result in increased nonpoint source pollution.

(e) The general plan, and any development approved or proposed that is consistent with the general plan, will not result in the degradation or reduction of Pacific Flyway habitat.

(f) The general plan, and any development approved or proposed that is consistent with the general plan, will not result in reduced public access, provided the access does not infringe on private property rights.

(g) The general plan, and any development approved or proposed that is consistent with the general plan, will not expose the public to increased flood hazard.

(h) The general plan, and any development approved or proposed that is consistent with the general plan, will not adversely impact agricultural lands or increase the potential for vandalism, trespass, or the creation of public or private nuisances on public or private land.

(i) The general plan, and any development approved or proposed that is consistent with the general plan, will not result in the degradation or impairment of levee integrity.

(j) The general plan, and any development approved or proposed that is consistent with the general plan, will not adversely impact navigation.

(k) The general plan, and any development approved or proposed that is consistent with the general plan, will not result in any increased requirements or restrictions upon agricultural practices in the primary zone.

(Amended by Stats. 1998, Ch. 584, Sec. 6. Effective January 1, 1999.)



29763.8

A local government shall adopt its proposed general plan amendments within 120 days after their approval by the commission.

(Amended by Stats. 1994, Ch. 1155, Sec. 4. Effective September 30, 1994.)



29764

Land use authority granted to the commission by this division is limited to the primary zone, and shall not preempt local government general plans for lands within the secondary zone.

(Repealed and added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 31. Effective February 3, 2010.)



29765

Prior to the commission approving the general plan amendments of the local government, the local government may approve development within the primary zone only after making all of the following written findings on the basis of substantial evidence in the record:

(a) The development will not result in wetland or riparian loss.

(b) The development will not result in the degradation of water quality.

(c) The development will not result in increased nonpoint source pollution or soil erosion, including subsidence or sedimentation.

(d) The development will not result in degradation or reduction of Pacific Flyway habitat.

(e) The development will not result in reduced public access, provided that access does not infringe upon private property rights.

(f) The development will not expose the public to increased flood hazards.

(g) The development will not adversely impact agricultural lands or increase the potential for vandalism, trespass, or the creation of public or private nuisances on private or public land.

(h) The development will not result in the degradation or impairment of levee integrity.

(i) The development will not adversely impact navigation.

(j) The development will not result in any increased requirements or restrictions upon agricultural practices in the primary zone.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29766

Nothing in this division shall deny the right of private or public property owners and local governments to establish agriculture preserves and enter into contracts pursuant to the California Land Conservation Act of 1965 (Chapter 7 (commencing with Section 51200) of Part 1 of Division 1 of Title 5 of the Government Code) or apply other enforceable restrictions or zoning within the primary zone or the secondary zone.

(Added by Stats. 1992, Ch. 898, Sec. 2. Effective January 1, 1993.)



29767

The commission may not exercise the power of eminent domain in implementing the resource management plan, unless requested by the landowner.

(Amended by Stats. 1998, Ch. 584, Sec. 8. Effective January 1, 1999.)






CHAPTER 6. Appeal and Judicial Review

29770

(a) Any person who is aggrieved by any action taken by a local government or other local agency in implementing the resource management plan, or otherwise taken pursuant to this division, may file an appeal with the commission. The ground for an appeal and the commission consideration of an appeal shall be that an action, as to land located exclusively within the primary zone, is inconsistent with the resource management plan, the approved portions of local government general plans that implement the resource management plan, or this division. The appeal shall be heard by the commission within 60 days from the date of the filing of the appeal, unless the commission, either itself or by delegation to the executive director, determines that the issue raised on appeal is not within the commission s jurisdiction or does not raise an appealable issue.

(b) In the absence of an appeal by an aggrieved person, the commission may decide by majority vote to review on appeal any action taken by a local government or other local agency in implementing the resource management plan, or otherwise taken pursuant to this division, for land located exclusively within the primary zone, if the commission believes the action may be inconsistent with the resource management plan, or this division.

(c) The commission shall, by regulation, adopt administrative procedures governing those appeals.

(d) The commission may comment on projects within the secondary zone that impact the primary zone.

(Amended by Stats. 2006, Ch. 547, Sec. 4. Effective January 1, 2007.)



29771

After a hearing on an appealed action pursuant to Section 29770, the commission shall either deny the appeal or remand the matter to the local government or local agency for reconsideration, after making specific findings. Upon remand, the local government or local agency shall modify the appealed action and resubmit the matter for review to the commission. A proposed action appealed pursuant to this section shall not be effective until the commission has adopted written findings, based on substantial evidence in the record, that the action is consistent with the resources management plan, the approved portions of local government general plans that implement the resources management plan, and this division.

(Amended by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 32. Effective February 3, 2010.)



29772

An aggrieved person may seek judicial review of any action taken by the commission in adopting the resource management plan or any action taken by a local government or other local agency that is appealable pursuant to subdivision (a) of Section 29770, by filing a petition for writ of mandate in accordance with Section 1094.5 of the Code of Civil Procedure within 60 days from the date that the commission action was taken or, if appealed to the commission, within 60 days from the final decision of the commission on the appeal.

(Amended by Stats. 1998, Ch. 584, Sec. 11. Effective January 1, 1999.)



29773

(a) The commission may review and provide comments and recommendations to the Delta Stewardship Council on any significant project or proposed project within the scope of the Delta Plan, including, but not limited to, actions by state and federal agencies, that may affect the unique cultural, recreational, and agricultural values within the primary and secondary zones. Review and comment authority granted to the commission shall include, but is not limited to, all of the following:

(1) Identification of impacts to the cultural, recreational, and agricultural values of the Delta.

(2) Recommendations for actions that may avoid, reduce, or mitigate impacts to the cultural, recreational, and agricultural values of the Delta.

(3) Review of consistency of the project or proposed project with the resources management plan and the Delta Plan.

(4) Identification and recommendation of methods to address Delta community concerns regarding large-scale habitat plan development and implementation.

(b) The council shall take into consideration the recommendations of the commission, including the recommendations included in the economic sustainability plan. If the council, in its discretion, determines that a recommendation of the commission is feasible and consistent with the objectives of the Delta Plan and the purposes of this division, the council shall adopt the recommendation.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 33. Effective February 3, 2010.)






CHAPTER 7. Financial Provisions

29776

The Sacramento-San Joaquin Delta Protection Fund is hereby created in the State Treasury. Any money in the Sacramento-San Joaquin Delta Protection Fund is available, upon appropriation by the Legislature, for support of the commission in an amount not to exceed two hundred fifty thousand dollars ($250,000) in any fiscal year.

(Amended by Stats. 1996, Ch. 568, Sec. 4. Effective January 1, 1997.)



29777

The commission shall not incur costs in excess of the amount of funds available for expenditure by the commission in any fiscal year.

(Amended by Stats. 2004, Ch. 286, Sec. 15. Effective January 1, 2005.)



29778.5

The Delta Investment Fund is hereby created in the State Treasury. Any funds within the Delta Investment Fund shall be available, upon appropriation by the Legislature, to the commission for the implementation of the regional economic sustainability plan, developed pursuant to Section 29759, for the purposes of enhancing Delta communities. The Delta Investment Fund may receive funds from federal, state, local, and private sources.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 35. Effective February 3, 2010.)






CHAPTER 8. Annual Report

29780

On January 1 of each year, the commission shall submit to the Governor and the Legislature a report describing the progress that has been made in achieving the objectives of this division. The report shall include, but need not be limited to, all of the following:

(a) An evaluation of the effectiveness of the commission in undertaking its functions prescribed in this division, including, but not limited to, its mandates as follows:

(1) Determining the consistency of local general plans with the Delta Plan.

(2) Outcomes of appealed local land use decisions pursuant to Sections 29770 and 29771.

(3) Outcomes of reviews initiated by the commission.

(4) Facilitating regional economic sustainability.

(5) Supporting other regional activities for the enhancement of Delta communities.

(b) An update of the economic sustainability plan, using baseline conditions set forth in the original economic sustainability plan.

(c) The status of the environmental thresholds established by the commission in the original resource management plan.

(Amended by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 36. Effective February 3, 2010.)









DIVISION 20. CALIFORNIA COASTAL ACT

CHAPTER 1. Findings and Declarations and General Provisions

30000

This division shall be known and may be cited as the California Coastal Act of 1976.

(Added by Stats. 1976, Ch. 1330.)



30001

The Legislature hereby finds and declares:

(a) That the California coastal zone is a distinct and valuable natural resource of vital and enduring interest to all the people and exists as a delicately balanced ecosystem.

(b) That the permanent protection of the state s natural and scenic resources is a paramount concern to present and future residents of the state and nation.

(c) That to promote the public safety, health, and welfare, and to protect public and private property, wildlife, marine fisheries, and other ocean resources, and the natural environment, it is necessary to protect the ecological balance of the coastal zone and prevent its deterioration and destruction.

(d) That existing developed uses, and future developments that are carefully planned and developed consistent with the policies of this division, are essential to the economic and social well-being of the people of this state and especially to working persons employed within the coastal zone.

(Amended by Stats. 1979, Ch. 1090.)



30001.2

The Legislature further finds and declares that, notwithstanding the fact electrical generating facilities, refineries, and coastal-dependent developments, including ports and commercial fishing facilities, offshore petroleum and gas development, and liquefied natural gas facilities, may have significant adverse effects on coastal resources or coastal access, it may be necessary to locate such developments in the coastal zone in order to ensure that inland as well as coastal resources are preserved and that orderly economic development proceeds within the state.

(Added by Stats. 1976, Ch. 1330.)



30001.5

The Legislature further finds and declares that the basic goals of the state for the coastal zone are to:

(a) Protect, maintain, and, where feasible, enhance and restore the overall quality of the coastal zone environment and its natural and artificial resources.

(b) Assure orderly, balanced utilization and conservation of coastal zone resources taking into account the social and economic needs of the people of the state.

(c) Maximize public access to and along the coast and maximize public recreational opportunities in the coastal zone consistent with sound resources conservation principles and constitutionally protected rights of private property owners.

(d) Assure priority for coastal-dependent and coastal-related development over other development on the coast.

(e) Encourage state and local initiatives and cooperation in preparing procedures to implement coordinated planning and development for mutually beneficial uses, including educational uses, in the coastal zone.

(Amended by Stats. 1982, Ch. 1617, Sec. 1. Effective September 30, 1982.)



30002

The Legislature further finds and declares that:

(a) The California Coastal Zone Conservation Commission, pursuant to the California Coastal Zone Conservation Act of 1972 (commencing with Section 27000), has made a detailed study of the coastal zone; that there has been extensive participation by other governmental agencies, private interests, and the general public in the study; and that, based on the study, the commission has prepared a plan for the orderly, long-range conservation, use, and management of the natural, scenic, cultural, recreational, and manmade resources of the coastal zone.

(b) Such plan contains a series of recommendations which require implementation by the Legislature and that some of those recommendations are appropriate for immediate implementation as provided for in this division while others require additional review.

(Added by Stats. 1976, Ch. 1330.)



30003

All public agencies and all federal agencies, to the extent possible under federal law or regulations or the United States Constitution, shall comply with the provisions of this division.

(Added by Stats. 1976, Ch. 1330.)



30004

The Legislature further finds and declares that:

(a) To achieve maximum responsiveness to local conditions, accountability, and public accessibility, it is necessary to rely heavily on local government and local land use planning procedures and enforcement.

(b) To ensure conformity with the provisions of this division, and to provide maximum state involvement in federal activities allowable under federal law or regulations or the United States Constitution which affect California s coastal resources, to protect regional, state, and national interests in assuring the maintenance of the long-term productivity and economic vitality of coastal resources necessary for the well-being of the people of the state, and to avoid long-term costs to the public and a diminished quality of life resulting from the misuse of coastal resources, to coordinate and integrate the activities of the many agencies whose activities impact the coastal zone, and to supplement their activities in matters not properly within the jurisdiction of any existing agency, it is necessary to provide for continued state coastal planning and management through a state coastal commission.

(Added by Stats. 1976, Ch. 1330.)



30005

No provision of this division is a limitation on any of the following:

(a) Except as otherwise limited by state law, on the power of a city or county or city and county to adopt and enforce additional regulations, not in conflict with this act, imposing further conditions, restrictions, or limitations with respect to any land or water use or other activity which might adversely affect the resources of the coastal zone.

(b) On the power of any city or county or city and county to declare, prohibit, and abate nuisances.

(c) On the power of the Attorney General to bring an action in the name of the people of the state to enjoin any waste or pollution of the resources of the coastal zone or any nuisance.

(d) On the right of any person to maintain an appropriate action for relief against a private nuisance or for any other private relief.

(Added by Stats. 1976, Ch. 1330.)



30005.5

Nothing in this division shall be construed to authorize any local government, or to authorize the commission to require any local government, to exercise any power it does not already have under the Constitution and laws of this state or that is not specifically delegated pursuant to Section 30519.

(Added by Stats. 1979, Ch. 744.)



30006

The Legislature further finds and declares that the public has a right to fully participate in decisions affecting coastal planning, conservation, and development; that achievement of sound coastal conservation and development is dependent upon public understanding and support; and that the continuing planning and implementation of programs for coastal conservation and development should include the widest opportunity for public participation.

(Added by Stats. 1976, Ch. 1330.)



30006.5

The Legislature further finds and declares that sound and timely scientific recommendations are necessary for many coastal planning, conservation, and development decisions and that the commission should, in addition to developing its own expertise in significant applicable fields of science, interact with members of the scientific and academic communities in the social, physical, and natural sciences so that the commission may receive technical advice and recommendations with regard to its decisionmaking, especially with regard to issues such as coastal erosion and geology, marine biodiversity, wetland restoration, the question of sea level rise, desalination plants, and the cumulative impact of coastal zone developments.

(Added by Stats. 1992, Ch. 965, Sec. 1. Effective January 1, 1993.)



30007

Nothing in this division shall exempt local governments from meeting the requirements of state and federal law with respect to providing low- and moderate-income housing, replacement housing, relocation benefits, or any other obligation related to housing imposed by existing law or any law hereafter enacted.

(Added by Stats. 1976, Ch. 1330.)



30007.5

The Legislature further finds and recognizes that conflicts may occur between one or more policies of the division. The Legislature therefore declares that in carrying out the provisions of this division such conflicts be resolved in a manner which on balance is the most protective of significant coastal resources. In this context, the Legislature declares that broader policies which, for example, serve to concentrate development in close proximity to urban and employment centers may be more protective, overall, than specific wildlife habitat and other similar resource policies.

(Added by Stats. 1976, Ch. 1330.)



30008

This division shall constitute California s coastal zone management program within the coastal zone for purposes of the Federal Coastal Zone Management Act of 1972 (16 U.S.C. 1451, et seq.) and any other federal act heretofore or hereafter enacted or amended that relates to the planning or management of coastal zone resources; provided, however, that within federal lands excluded from the coastal zone pursuant to the Federal Coastal Zone Management Act of 1972, the State of California shall, consistent with applicable federal and state laws, continue to exercise the full range of powers, rights, and privileges it now possesses or which may be granted.

(Amended by Stats. 1978, Ch. 1075.)



30009

This division shall be liberally construed to accomplish its purposes and objectives.

(Added by Stats. 1976, Ch. 1330.)



30010

The Legislature hereby finds and declares that this division is not intended, and shall not be construed as authorizing the commission, port governing body, or local government acting pursuant to this division to exercise their power to grant or deny a permit in a manner which will take or damage private property for public use, without the payment of just compensation therefor. This section is not intended to increase or decrease the rights of any owner of property under the Constitution of the State of California or the United States.

(Amended by Stats. 1991, Ch. 285, Sec. 2.)



30011

Nothing in this division shall authorize the commission to review a local government s application of the requirements of Section 65590 of the Government Code to any development. In addition, the commission shall not require any applicant for a coastal development permit or any local government to provide certification or other evidence of compliance with the requirements of Section 65590 of the Government Code. The commission may, however, solely in connection with coastal development permit applications described in subdivision (c) of Section 30600.1, require information about the status of a local government s action to apply the requirements of Section 65590 of the Government Code. This information shall be used for the purpose of determining time limits for commission action on these applications as provided in that subdivision (c).

(Added by Stats. 1982, Ch. 43, Sec. 5. Effective February 17, 1982.)



30012

(a) The Legislature finds that an educated and informed citizenry is essential to the well-being of a participatory democracy and is necessary to protect California s finite natural resources, including the quality of its environment. The Legislature further finds that through education, individuals can be made aware of and encouraged to accept their share of the responsibility for protecting and improving the natural environment.

(b) (1) The commission shall, to the extent that its resources permit, carry out a public education program that includes outreach efforts to schools, youth organizations, and the general public for the purpose of promoting understanding of, fostering a sense of individual responsibility for, and encouraging public initiatives and participation in programs for, the conservation and wise use of coastal and ocean resources. Emphasis shall be given to volunteer efforts such as the Adopt-A-Beach program.

(2) In carrying out this program, the commission shall coordinate with other agencies to avoid duplication and to maximize information sharing.

(c) The commission is encouraged to seek funding from any appropriate public or private source and may apply for and expend any grant or endowment funds for the purposes of this section without the need to specifically include funds in its budget. Any funding made available to the commission for these purposes shall be reported to the fiscal committee of each house of the Legislature at the time its budget is being formally reviewed.

(d) The commission is encouraged to seek and utilize interns for the purpose of assisting its regular staff in carrying out the purposes of this section and this division and, notwithstanding any other provision of law, may participate in any internship program the executive director determines to be appropriate. With respect to any internship program the commission uses, it shall make the best efforts to ensure that the participants in the program reflect the ethnic diversity of the state and are provided an educational and meaningful experience.

(e) The commission shall submit to each house of the Legislature an annual report describing the progress it is making in carrying out this section.

(Added by Stats. 1991, Ch. 802, Sec. 1.)






CHAPTER 2. Definitions

30100

Unless the context otherwise requires, the definitions in this chapter govern the interpretation of this division.

(Added by Stats. 1976, Ch. 1330.)



30100.2

Aquaculture means a form of agriculture as defined in Section 17 of the Fish and Game Code. Aquaculture products are agricultural products, and aquaculture facilities and land uses shall be treated as agricultural facilities and land uses in all planning and permit-issuing decisions governed by this division.

(Amended by Stats. 1983, Ch. 131, Sec. 30. Effective June 27, 1983.)



30100.5

Coastal county means a county or city and county which lies, in whole or in part, within the coastal zone.

(Added by Stats. 1976, Ch. 1330.)



30101

Coastal-dependent development or use means any development or use which requires a site on, or adjacent to, the sea to be able to function at all.

(Added by Stats. 1976, Ch. 1330.)



30101.3

Coastal-related development means any use that is dependent on a coastal-dependent development or use.

(Added by Stats. 1979, Ch. 1090.)



30101.5

Coastal development permit means a permit for any development within the coastal zone that is required pursuant to subdivision (a) of Section 30600.

(Added by Stats. 1976, Ch. 1330.)



30102

Coastal plan means the California Coastal Zone Conservation Plan prepared and adopted by the California Coastal Zone Conservation Commission and submitted to the Governor and the Legislature on December 1, 1975, pursuant to the California Coastal Zone Conservation Act of 1972 (commencing with Section 27000).

(Added by Stats. 1976, Ch. 1330.)



30103

(a) Coastal zone means that land and water area of the State of California from the Oregon border to the border of the Republic of Mexico, specified on the maps identified and set forth in Section 17 of that chapter of the Statutes of the 1975 76 Regular Session enacting this division, extending seaward to the state s outer limit of jurisdiction, including all offshore islands, and extending inland generally 1,000 yards from the mean high tide line of the sea. In significant coastal estuarine, habitat, and recreational areas it extends inland to the first major ridgeline paralleling the sea or five miles from the mean high tide line of the sea, whichever is less, and in developed urban areas the zone generally extends inland less than 1,000 yards. The coastal zone does not include the area of jurisdiction of the San Francisco Bay Conservation and Development Commission, established pursuant to Title 7.2 (commencing with Section 66600) of the Government Code, nor any area contiguous thereto, including any river, stream, tributary, creek, or flood control or drainage channel flowing into such area.

(b) The commission shall, within 60 days after its first meeting, prepare and adopt a detailed map, on a scale of one inch equals 24,000 inches for the coastal zone and shall file a copy of the map with the county clerk of each coastal county. The purpose of this provision is to provide greater detail than is provided by the maps identified in Section 17 of that chapter of the Statutes of the 1975 76 Regular Session enacting this division. The commission may adjust the inland boundary of the coastal zone the minimum landward distance necessary up to a maximum of 100 yards except as otherwise provided in this subdivision, or the minimum distance seaward necessary up to a maximum of 200 yards, to avoid bisecting any single lot or parcel or to conform it to readily identifiable natural or manmade features. Where a landward adjustment is requested by the local government and agreed to by the property owner, the maximum distance shall be 200 yards.

(Amended by Stats. 1991, Ch. 670, Sec. 1. Effective October 9, 1991.)



30103.5

(a) Notwithstanding map number 138 adopted pursuant to Section 17 of Chapter 1330 of the Statutes of 1976, as amended by Section 29 of Chapter 1331 of the Statutes of 1976, the inland boundary of the coastal zone in Los Angeles County in the vicinity of Los Angeles International Airport shall be the Pershing Drive built after January 1, 1970, rather than the Pershing Drive built prior to that date.

(b) Notwithstanding map number 149 adopted pursuant to Section 17 of Chapter 1330 of the Statutes of 1976, as amended by Section 29 of Chapter 1331 of the Statutes of 1976, the inland boundary of the coastal zone in the area of the City of San Juan Capistrano in Orange County shall exclude all portions of the City of San Juan Capistrano and shall follow Camino Capistrano and Via Serra and generally an extension of Via Serra to the point where it joins the existing coastal zone boundary.

(Added by Stats. 1978, Ch. 213.)



30105

(a) Commission means the California Coastal Commission. Whenever the term California Coastal Zone Conservation Commission appears in any law, it means the California Coastal Commission.

(b) Regional commission means any regional coastal commission. Whenever the term regional coastal zone conservation commission appears in any law, it means the regional coastal commission.

(Added by Stats. 1976, Ch. 1330.)



30105.5

Cumulatively or cumulative effect means the incremental effects of an individual project shall be reviewed in connection with the effects of past projects, the effects of other current projects, and the effects of probable future projects.

(Added by Stats. 1980, Ch. 1087, Sec. 1. Effective September 26, 1980.)



30106

Development means, on land, in or under water, the placement or erection of any solid material or structure; discharge or disposal of any dredged material or of any gaseous, liquid, solid, or thermal waste; grading, removing, dredging, mining, or extraction of any materials; change in the density or intensity of use of land, including, but not limited to, subdivision pursuant to the Subdivision Map Act (commencing with Section 66410 of the Government Code), and any other division of land, including lot splits, except where the land division is brought about in connection with the purchase of such land by a public agency for public recreational use; change in the intensity of use of water, or of access thereto; construction, reconstruction, demolition, or alteration of the size of any structure, including any facility of any private, public, or municipal utility; and the removal or harvesting of major vegetation other than for agricultural purposes, kelp harvesting, and timber operations which are in accordance with a timber harvesting plan submitted pursuant to the provisions of the Z'berg-Nejedly Forest Practice Act of 1973 (commencing with Section 4511).

As used in this section, structure includes, but is not limited to, any building, road, pipe, flume, conduit, siphon, aqueduct, telephone line, and electrical power transmission and distribution line.

(Added by Stats. 1976, Ch. 1330.)



30107

Energy facility means any public or private processing, producing, generating, storing, transmitting, or recovering facility for electricity, natural gas, petroleum, coal, or other source of energy.

(Added by Stats. 1976, Ch. 1330.)



30107.5

Environmentally sensitive area means any area in which plant or animal life or their habitats are either rare or especially valuable because of their special nature or role in an ecosystem and which could be easily disturbed or degraded by human activities and developments.

(Added by Stats. 1976, Ch. 1331.)



30108

Feasible means capable of being accomplished in a successful manner within a reasonable period of time, taking into account economic, environmental, social, and technological factors.

(Added by Stats. 1976, Ch. 1330.)



30108.1

Federal coastal act means the Federal Coastal Zone Management Act of 1972 (16 U.S.C. 1451, et seq.), as amended.

(Added by Stats. 1981, Ch. 1173, Sec. 1.)



30108.2

Fill means earth or any other substance or material, including pilings placed for the purposes of erecting structures thereon, placed in a submerged area.

(Added by Stats. 1976, Ch. 1330.)



30108.4

Implementing actions means the ordinances, regulations, or programs which implement either the provisions of the certified local coastal program or the policies of this division and which are submitted pursuant to Section 30502.

(Added by Stats. 1976, Ch. 1330.)



30108.5

Land use plan means the relevant portions of a local government s general plan, or local coastal element which are sufficiently detailed to indicate the kinds, location, and intensity of land uses, the applicable resource protection and development policies and, where necessary, a listing of implementing actions.

(Amended by Stats. 1976, Ch. 1331.)



30108.55

Local coastal element is that portion of a general plan applicable to the coastal zone which may be prepared by local government pursuant to this division, or any additional elements of the local government s general plan prepared pursuant to Section 65303 of the Government Code, as the local government deems appropriate.

(Amended by Stats. 1984, Ch. 1009, Sec. 41.)



30108.6

Local coastal program means a local government s (a) land use plans, (b) zoning ordinances, (c) zoning district maps, and (d) within sensitive coastal resources areas, other implementing actions, which, when taken together, meet the requirements of, and implement the provisions and policies of, this division at the local level.

(Amended by Stats. 1979, Ch. 919.)



30109

Local government means any chartered or general law city, chartered or general law county, or any city and county.

(Added by Stats. 1976, Ch. 1330.)



30110

Permit means any license, certificate, approval, or other entitlement for use granted or denied by any public agency which is subject to the provisions of this division.

(Added by Stats. 1976, Ch. 1330.)



30111

Person means any individual, organization, partnership, limited liability company, or other business association or corporation, including any utility, and any federal, state, local government, or special district or an agency thereof.

(Amended by Stats. 1994, Ch. 1010, Sec. 217. Effective January 1, 1995.)



30112

Port governing body means the Board of Harbor Commissioners or Board of Port Commissioners which has authority over the Ports of Hueneme, Long Beach, Los Angeles, and San Diego Unified Port District.

(Added by Stats. 1976, Ch. 1330.)



30113

Prime agricultural land means those lands defined in paragraph (1), (2), (3), or (4) of subdivision (c) of Section 51201 of the Government Code.

(Amended by Stats. 1982, Ch. 43, Sec. 5.1. Effective February 17, 1982.)



30114

Public works means the following:

(a) All production, storage, transmission, and recovery facilities for water, sewerage, telephone, and other similar utilities owned or operated by any public agency or by any utility subject to the jurisdiction of the Public Utilities Commission, except for energy facilities.

(b) All public transportation facilities, including streets, roads, highways, public parking lots and structures, ports, harbors, airports, railroads, and mass transit facilities and stations, bridges, trolley wires, and other related facilities. For purposes of this division, neither the Ports of Hueneme, Long Beach, Los Angeles, nor San Diego Unified Port District nor any of the developments within these ports shall be considered public works.

(c) All publicly financed recreational facilities, all projects of the State Coastal Conservancy, and any development by a special district.

(d) All community college facilities.

(Amended by Stats. 1985, Ch. 392, Sec. 3.)



30115

Sea means the Pacific Ocean and all harbors, bays, channels, estuaries, salt marshes, sloughs, and other areas subject to tidal action through any connection with the Pacific Ocean, excluding nonestuarine rivers, streams, tributaries, creeks, and flood control and drainage channels. Sea does not include the area of jurisdiction of the San Francisco Bay Conservation and Development Commission, established pursuant to Title 7.2 (commencing with Section 66600) of the Government Code, including any river, stream, tributary, creek, or flood control or drainage channel flowing directly or indirectly into such area.

(Amended by Stats. 1976, Ch. 1331.)



30116

Sensitive coastal resource areas means those identifiable and geographically bounded land and water areas within the coastal zone of vital interest and sensitivity. Sensitive coastal resource areas include the following:

(a) Special marine and land habitat areas, wetlands, lagoons, and estuaries as mapped and designated in Part 4 of the coastal plan.

(b) Areas possessing significant recreational value.

(c) Highly scenic areas.

(d) Archaeological sites referenced in the California Coastline and Recreation Plan or as designated by the State Historic Preservation Officer.

(e) Special communities or neighborhoods which are significant visitor destination areas.

(f) Areas that provide existing coastal housing or recreational opportunities for low- and moderate-income persons.

(g) Areas where divisions of land could substantially impair or restrict coastal access.

(Added by Stats. 1976, Ch. 1330.)



30118

Special district means any public agency, other than a local government as defined in this chapter, formed pursuant to general law or special act for the local performance of governmental or proprietary functions within limited boundaries. Special district includes, but is not limited to, a county service area, a maintenance district or area, an improvement district or improvement zone, or any other zone or area, formed for the purpose of designating an area within which a property tax rate will be levied to pay for a service or improvement benefiting that area.

(Added by Stats. 1976, Ch. 1330.)



30118.5

Special treatment area means an identifiable and geographically bounded forested area within the coastal zone that constitutes a significant habitat area, area of special scenic significance, and any land where logging activities could adversely affect a public recreation area or the biological productivity of any wetland, estuary, or stream especially valuable because of its role in a coastal ecosystem.

(Amended by Stats. 2006, Ch. 538, Sec. 585. Effective January 1, 2007.)



30119

State university means the University of California and the California State University.

(Amended by Stats. 1983, Ch. 143, Sec. 214.)



30120

Treatment works shall have the same meaning as set forth in the Federal Water Pollution Control Act (33 U.S.C. 1251, et seq.) and any other federal act which amends or supplements the Federal Water Pollution Control Act.

(Added by Stats. 1976, Ch. 1330.)



30121

Wetland means lands within the coastal zone which may be covered periodically or permanently with shallow water and include saltwater marshes, freshwater marshes, open or closed brackish water marshes, swamps, mudflats, and fens.

(Added by Stats. 1976, Ch. 1330.)



30122

Zoning ordinance means an ordinance authorized by Section 65850 of the Government Code or, in the case of a charter city, a similar ordinance enacted pursuant to the authority of its charter.

(Added by Stats. 1979, Ch. 919.)






CHAPTER 2.5. Revisions to the Coastal Zone Boundary

30150

Notwithstanding the maps adopted pursuant to Section 17 of Chapter 1330 of the Statutes of 1976, as amended by Section 29 of Chapter 1331 of the Statutes of 1976, the inland boundary of the coastal zone, as shown on the detailed coastal maps adopted by the commission on March 1, 1977, is amended by maps 1 to 35, inclusive, dated September 12, 1979, and which are on file in the office of the commission. Maps 1 to 35, inclusive, are hereby adopted by reference.

The areas deleted and added to the coastal zone are specifically shown on maps 1 to 35, inclusive, adopted by this section, and are generally described in this chapter.

(Amended by Stats. 1998, Ch. 829, Sec. 48. Effective January 1, 1999.)



30152

In Del Norte County:

(a) Near the community of Smith River, approximately 255 acres are excluded as specifically shown on map 1.

(b) The Fort Dick, Kings Valley, and Meadowbrook Acres areas are excluded as specifically shown on maps 2 and 3.

(c) In and near the City of Crescent City, approximately 2,250 acres between Lake Earl Drive and State Highway Route 101 and other partially urbanized areas, such as the Bertsch Subdivision, are excluded as specifically shown on maps 2 and 3.

(d) In the City of Crescent City, approximately two acres are excluded as specifically shown on map 2A, dated May 5, 1982, and filed on May 20, 1982, with the Office of the Secretary of State.

(Amended by Stats. 1982, Ch. 1470, Sec. 1. Effective September 28, 1982.)



30154

In Humboldt County:

(a) In and near the City of Fortuna, approximately 265 acres seaward of State Highway Route 101 are excluded as specifically shown on map 4.

(b) All of the incorporated land of the City of Ferndale as of January 1, 1979, is excluded as specifically shown on map 4A. The city shall consider work completed pursuant to its local coastal program in the course of preparing or revising its general plan. Notwithstanding any provision of Division 21 (commencing with Section 31000) to the contrary, the State Coastal Conservancy may undertake projects within the city without approval of the commission.

(Added by Stats. 1979, Ch. 1109.)



30156

In San Mateo County, within the Butano Creek watershed, the boundary is moved seaward to the five-mile limit described in Section 30103 and as specifically shown on map 5.

(Added by Stats. 1979, Ch. 1109.)



30156.1

In San Mateo County, in the City of Pacifica, approximately 11 acres situated east of State Highway Route 1 and described in Director s Deed DD-028764-01-01 from the Director of Transportation, is included, as specifically shown on Map 5.

(Added by Stats. 1988, Ch. 1381, Sec. 2. Repealed conditionally on January 1, 1994, by Sec. 4 of Ch. 1381.)



30158

In Santa Cruz County:

(a) Near the community of Bonny Doon, the boundary is moved seaward to the five-mile limit described in Section 30103 and as specifically shown on maps 6 and 7.

(b) In the Watsonville area approximately 40 acres in the southwest portion of the city are excluded as specifically shown on map 8.

(Added by Stats. 1979, Ch. 1109.)



30160

In Monterey County:

(a) In the City of Marina, approximately 400 acres between Del Monte Boulevard and the new alignment of State Highway Route 1 are excluded as specifically shown on map 9.

(b) In the City of Sand City approximately 125 acres landward of a 200-foot buffer along the new alignment of State Highway Route 1 are excluded as specifically shown on map 10; provided, however, a buffer of 100 feet along either side of the railroad right-of-way through the city together with such right-of-way are not excluded.

(c) In the City of Seaside approximately 29 acres northeast of Laguna del Rey are excluded as specifically shown on map 10; provided, however, a 125-foot buffer along the edge of Laguna Grande, a 100-foot buffer along each side of the channel connecting Roberts Lake and Laguna Grande, and a 100-foot buffer along either side of the railroad right-of-way together with such right-of-way are not excluded.

(d) In the City of Monterey, the downtown area, and the Cannery Row area between Lighthouse Avenue and the extreme edge of the railroad right-of-way, are excluded as specifically shown on map 11; provided, however, that the one block area bounded by Foam Street and Wave Street, and Prescott Avenue and Hoffman Avenue, is not excluded.

Notwithstanding any map referenced by Section 30150, dated September 12, 1979, and filed on September 14, 1979, with the office of the Secretary of State, the inland coastal zone boundary described in this subdivision shall be as prescribed by the amendments to this section made during the second year of the 1979 80 Regular Session of the Legislature.

(e) In the City of Pacific Grove approximately 300 acres are excluded as specifically shown on map 11; provided, however, that the railroad right-of-way is not excluded.

(f) In the Del Monte Forest, approximately 90 acres known as the Navaho Tract are added as specifically shown on map 11.

(g) In the area between the intersection of the boundary and the easterly line of Section 26, T. 17 S., R. 1 E., M.D.M. and the intersection of the boundary and the northeasterly corner of Section 1, T. 19 S., R. 1 E., M.D.M., and in the vicinity of the head of the Middle Fork of Devil s Canyon and the head of the South Fork of Devil s Canyon the boundary is moved seaward to the five-mile limit described in Section 30103 and as specifically shown on maps 12, 13, and 14.

(Amended by Stats. 1980, Ch. 170, Sec. 1. Effective June 12, 1980.)



30162

In Santa Barbara County:

(a) In Rancho San Julian and generally within the watershed of Jalama Creek, the boundary is moved seaward to the five-mile limit described in Section 30103 and as specifically shown on map 16.

(b) In the Devereux Lagoon and Goleta Slough areas, approximately 170 acres are excluded and 245 acres are added as specifically shown on maps 17 and 18; provided, however, that the land areas on which the University of California has proposed a 200 unit housing project are not included.

(Added by Stats. 1979, Ch. 1109.)



30164

In Ventura County:

(a) Near the mouth of the Ventura River, approximately 190 acres are added as specifically shown on map 19.

(b) In the City of San Buenaventura, approximately 240 acres are excluded as specifically shown on map 19.

(c) In the City of Oxnard and a small unincorporated area, approximately 130 acres are excluded and approximately 85 acres are added as specifically shown on map 20.

(d) In the area described as Section 36, T. 1 N., R. 20 W., S.B.B.L., the boundary is moved seaward to the five-mile limit described in Section 30103 and as specifically shown on map 21.

(Added by Stats. 1979, Ch. 1109.)



30166

In Los Angeles County:

(a) In three locations within the Santa Monica Mountains, the boundary is moved seaward to the five-mile limit described in Section 30103 and as specifically shown on maps 22, 23, and 24.

(b) In the Temescal Canyon watershed in the City of Los Angeles, all lands owned or controlled by the Presbyterian Synod, the University of California, the Los Angeles County Sanitation District, and the Los Angeles Unified School District are added.

(c) In the Cities of Los Angeles and El Segundo, the areas east of Vista del Mar that include the Scattergood Steam Plant, the Hyperion Sewage Treatment Plant, and portions of an oil refinery are excluded as specifically shown on map 25. In adopting this boundary change, the Legislature specifically reaffirms the existing location of the coastal zone boundary in the Venice area of the City of Los Angeles.

(d) In the City of Manhattan Beach, approximately 140 acres, and in the City of Hermosa Beach, approximately 170 acres, are excluded as specifically shown on maps 25 and 26.

(e) In the City of Palos Verdes Estates, approximately 95 acres landward of Paseo del Mar are excluded as specifically shown on map 26.

(f) In the City of Long Beach, the area near Colorado Lagoon is excluded as specifically shown on map 27.

(g) In the City of Long Beach, the area commencing at the intersection of the existing coastal zone boundary at Colorado Street and Pacific Coast Highway, thence southerly along Pacific Coast Highway to the intersection of Loynes Drive, thence easterly along Loynes Drive to the intersection of Los Cerritos Channel, thence northerly along Los Cerritos Channel to the existing coastal zone boundary, is excluded as specifically shown on map 27A.

(Amended by Stats. 2006, Ch. 538, Sec. 586. Effective January 1, 2007.)



30166.5

(a) On or before January 15, 2002, the commission shall submit to the City of Malibu an initial draft of the land use portion of the local coastal program for the City of Malibu portion of the coastal zone, which is specifically delineated on maps 133, 134, 135, and 136, which were placed on file with the Secretary of State on September 14, 1979.

(b) On or before September 15, 2002, the commission shall, after public hearing and consultation with the City of Malibu, adopt a local coastal program for that area within the City of Malibu portion of the coastal zone that is specifically delineated on maps 133, 134, 135, and 136, which have been placed on file with the Secretary of State on March 14, 1977, and March 1, 1987. The local coastal program for the area shall, after adoption by the commission, be deemed certified, and shall, for all purposes of this division, constitute the certified local coastal program for the area. Subsequent to the certification of the local coastal program, the City of Malibu shall immediately assume coastal development permitting authority, pursuant to this division. Notwithstanding the requirements of Chapter 4.5 (commencing with Section 65920) of Division 1 of Title 7 of the Government Code, once the City of Malibu assumes coastal development permitting authority pursuant to this section, no application for a coastal development permit shall be deemed approved if the city fails to take timely action to approve or deny the application.

(Added by Stats. 2000, Ch. 952, Sec. 1. Effective January 1, 2001.)



30168

In Orange County:

(a) In the City of Huntington Beach, approximately 9.5 acres are added as specifically shown on map 28.

(b) In the City of Costa Mesa, approximately 15 acres are excluded as specifically shown on map 28.

(c) In the City of Newport Beach, approximately 22.6 acres adjacent to Pacific Coast Highway are added as specifically shown on map 28; provided, however, that the area described in this subdivision shall be excluded from the coastal zone, if the Department of Transportation, within one year from the effective date of this act, enters into an agreement for use of this area for hospital-related purposes.

(d) In the Niguel Hill area, the developed portions of Pacific Island Village are excluded as specifically shown on map 29.

(e) In the communities of Dana Point and Laguna Niguel, approximately 450 acres inland of the Pacific Coast Highway are excluded as specifically shown on map 29A.

(f) In the community of Capistrano Beach, approximately 381 acres seaward of the San Diego Freeway are excluded as specifically shown on map 29A.

(g) In the City of San Clemente, approximately 230 acres seaward of the San Diego Freeway are added as specifically shown on map 29B, dated September 1, 1981, and filed on September 1, 1981, with the Office of the Secretary of State.

(h) In the City of San Clemente, approximately 214 acres inland and seaward of the San Diego Freeway are excluded as specifically shown on maps 29A and 30.

(Amended (as added by Stats. 1979, Ch. 1109) by Stats. 1982, Ch. 43, Sec. 5.5. Effective February 17, 1982.)



30169

(a) The Legislature hereby finds and declares that a dispute exists as to the proper location of the inland boundary of the coastal zone in the area commonly known as Aliso Viejo and that, after extensive review of the history of this boundary segment, the criteria utilized to establish the boundary in 1976, and the relevant topographical information, it is possible to reach differing conclusions of equal validity regarding the proper location of the coastal zone boundary. The Legislature further finds that it is not possible to determine objectively which ridgeline feature in the Aliso Viejo area most closely approximates the boundary criteria utilized by the Legislature in 1976, and that it is in the best public interest to resolve the current boundary dispute in order to avoid further delay in the completion of the local coastal program for Orange County. The Legislature further finds that a timely resolution of this boundary dispute can best be accomplished by adjusting the coastal zone boundary in the manner set forth in this section and within the general framework of Section 30103 and consistent with the need to protect the coastal resources of the Aliso Viejo area and to carry out the requirements of Section 30213.

(b) In the Aliso Creek area of Orange County approximately 286 acres are added and approximately 1,020 acres are excluded as specifically shown on maps 28A and 28B dated April 15, 1980, and filed on April 22, 1980, with the office of the Secretary of State and which are on file in the office of the commission. The maps are hereby adopted by reference. The changes made in the inland boundary of the coastal zone by this section are in addition to any changes made by any map referred to in Section 30150, except to the extent that the changes made by this section affect a segment of the boundary previously changed by the map, in which case the changes made by this section shall supersede any of those previous changes.

(c) The executive director of the commission may adjust the precise location of the inland boundary of the coastal zone not more than 100 yards in either a seaward or landward direction in order to conform the precise boundary location to the specific limits of development adjacent to the coastal zone boundary as shown on maps 28A and 28B. However, in any subdivided area, the executive director may adjust the precise location of the inland boundary of the coastal zone not more than 100 feet in a landward direction in order to include any development of the first row of lots immediately adjacent to the boundary as shown on those maps, where the executive director determines that the adjustment is necessary to ensure that adequate controls will be applied to the development in order to minimize any potential adverse effects on the coastal zone resources. The executive director shall prepare a detailed map showing any of the changes and shall file a copy of the map with the county clerk.

(d) Prior to the adoption and approval of a drainage control plan by the County of Orange for the Aliso Viejo Planned Community (as designated by Amendment No. L. U. 79-1 to the Land Use Element of the Orange County General Plan), the county shall consult with the executive director of the commission to ensure that any drainage control facilities located outside the coastal zone are adequate to provide for no increase in peak runoff, by virtue of the development of the Aliso Viejo Planned Community, which would result in adverse impacts on coastal zone resources.

(e) On or before January 31, 1981, the commission shall, after public hearing and in consultation with the County of Orange, certify or reject a local coastal program segment prepared and submitted by the county on or before August 1, 1980, for the following parcel in the Aliso Creek area: land owned by the Aliso Viejo Company, a California corporation, as of April 22, 1980, within the coastal zone as amended by this section. The local coastal program required by this subdivision shall, for all purposes of this division, constitute a certified local coastal program segment for that parcel in the County of Orange. The segment of the county s local coastal program for the parcel may be amended pursuant to this division relating to the amendment of local coastal programs. If the commission neither certifies nor rejects the submitted local coastal program within the time limit specified in this subdivision, the land added to the coastal zone by this section shall no longer be subject to this division. It is the intent of the Legislature in enacting this subdivision, that a procedure to expedite the preparation and adoption of a local coastal program for that land be established so that the public and the affected property owner know as soon as possible what uses are permissible.

(f) The commission, through its executive director, shall enter into a binding and enforceable agreement with Aliso Viejo Company, and the agreement shall be recorded as a covenant to run with the land with no prior liens other than tax and assessment liens restricting the Aliso Viejo Planned Community. The agreement shall provide for all of the following:

(1) The Aliso Viejo Company shall provide at least 1,000 units of for-sale housing to moderate-income persons at prices affordable to a range of households earning from 81 to 120 percent of the median income for Orange County as adjusted for family size pursuant to the commission s housing guidelines on affordable housing dated January 22, 1980, and July 16, 1979, and any additional provisions as agreed to between the commission and the Aliso Viejo Company as referred to in this subdivision.

For purposes of this subdivision, median income constitutes the figure most recently established by the Department of Housing and Urban Development at the time the public report for the units, or any portion thereof, is issued by the Bureau of Real Estate. The affordable units required by this subdivision shall be priced equally over the moderate-income range and shall reflect a reasonable mix as to size and number of bedrooms.

(2) The 1,000 units provided pursuant to this subdivision shall be sold subject to controls on resale substantially as provided in the commission s housing guidelines on affordable housing, dated January 22, 1980, and July 16, 1979, and any additional provisions as agreed to between the commission and the Aliso Viejo Company as referred to in this subdivision. On or before entering the agreement provided for herein, the Aliso Viejo Company shall enter into an agreement, approved by the executive director of the commission, with the Orange County Housing Authority or any other appropriate housing agency acceptable to the executive director of the commission to provide for the administration of the resale controls including the qualification of purchasers.

(3) The 1,000 units provided pursuant to this subdivision may be dispersed throughout the Aliso Viejo Planned Community, and shall be completed and offered for sale prior to, or simultaneously with, other units in the overall project, so that at any time at least 7
1/2
percent of the units constructed shall be resale-controlled until the 1,000 units are completed.

(4) The Department of Housing and Community Development and the County of Orange shall be third-party beneficiaries to the agreement provided in this subdivision and shall have the power to enforce any and all provisions of the agreement.

(5) This agreement may only be amended upon the determination of the Aliso Viejo Company or its successors or assigns, the commission, the Department of Housing and Community Development, and the County of Orange that the change is necessary in order to prevent adverse effects on the supply of low- and moderate-income housing opportunities and to improve the methods of providing the housing at continually affordable prices.

The Legislature hereby finds and declares that, because the Aliso Viejo Company, in addition to the 1,000 units of controlled housing provided in this subdivision, will provide for 2,000 units of subsidized affordable housing for low-income persons and 2,000 affordable housing units for moderate-income persons pursuant to the company s housing program, the purposes of Section 30213 will be met by enactment of this subdivision. The Legislature further finds and declares that the general provisions of this subdivision are specifically described and set forth in letters by Aliso Viejo Company and the executive director of the commission published in the Journals of the Senate and the Assembly of the 1979 80 Regular Session, and it is the intent of the Legislature that the commission and Aliso Viejo Company conform the agreement provided in this subdivision to the specific provisions described in the letters.

(g) Notwithstanding any other provision of law, the application of this division by the commission to the development or use of any infrastructure necessary and appropriate to serve development within the portions of the Aliso Viejo Planned Community located inland of the coastal zone as amended by this section, shall be strictly limited to addressing direct impacts on coastal zone resources and shall be carried out in a manner that assures that the infrastructure will be provided. Furthermore, the commission shall amend without conditions its prior permit No. A-61-76 to provide for its release of sewer outfall flow limitations necessary and appropriate to serve the Aliso Viejo Planned Community located inland of the coastal zone as amended by this subdivision. For purposes of this subdivision, infrastructure means those facilities and improvements necessary and appropriate to develop, construct, and serve urban communities, including but not limited to, streets, roads, and highways; transportation systems and facilities; schools; parks; water and sewage systems and facilities; electric, gas, and communications systems and facilities; and drainage and flood control systems and facilities. Notwithstanding this subdivision, the commission may limit, or reasonably condition, the use of the transit corridor in Aliso Creek Valley to transit uses, uses approved by the commission that will serve the Aliso Greenbelt Project prepared by the State Coastal Conservancy, the provision of access to and from the sewage treatment works in Aliso Creek Valley, emergency uses, and drainage and flood control systems and facilities and other services approved pursuant to this subdivision.

(h) This section shall become operative only when the commission and Aliso Viejo Company have entered into the binding and enforceable agreement provided for in this section, and the agreement has been duly recorded with the county recorder of Orange County.

(Amended by Stats. 2013, Ch. 352, Sec. 487. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



30170

In San Diego County:

(a) In the City of Oceanside, approximately 500 acres are excluded as specifically shown on maps 30A and 31.

(b) In the City of Carlsbad, approximately 180 acres in the downtown area, except for the Elm Street corridor, are excluded as specifically shown on map 31.

(c) In the City of Carlsbad, the area lying north of the Palomar Airport as generally shown on maps 31 and 32 and as specifically described in this subdivision is excluded.

Those portions of lots F and G of Rancho Agua Hedionda, part in the City of Carlsbad and part in the unincorporated area of the County of San Diego, State of California, according to the partition map thereof No. 823, filed in the office of the county recorder of that county, November 16, 1896, described as follows:

Commencing at point 1 of said lot F as shown on said map; thence along the boundary line of said lot F south 25 33 56&Prime; east, 229.00 feet to point 23 of said lot F and south 54 40 19&Prime; east, 1347.00 feet; thence leaving said boundary line south 35 19 44&Prime; west, 41.28 feet to the true point of beginning, which point is the true point of beginning, of the land described in deed to Japatul Corporation recorded December 8, 1975, at recorder s file/page No. 345107 of official records to said county; thence along the boundary line of said land south 35 19 44&Prime; west, 2216.46 feet and north 53 02 49&Prime; west, 1214.69 feet to the northeast corner of the land described in deed to Japatul Corporation recorded December 8, 1975, at recorder s file/page No. 345103 of said official records; thence along the boundary lines of said land as follows: West, 1550 feet, more or less, to the boundary of said lot F ; south 00 12 00&Prime; west, 550 feet, more or less, to point 5 of said lot F ; south 10 25 10&Prime; east along a straight line between said point 5 and point 14 of said lot F, to point 14 of said lot F ; thence along the boundary of said lot F south 52 15 45&Prime; east (record south 51 00 00&Prime; east) 1860.74 feet more or less to the most westerly corner of the land conveyed to James L. Hieatt, et ux, by deed recorded June 11, 1913, in Book 617, page 54 of deed, records of said county; thence along the northwesterly and northeasterly boundary of Hieatt s land as follows: North 25 00 00&Prime; east, 594.00 feet and south 52 15 45&Prime; east (record south 51 00 00&Prime; east per deed) 1348.61 feet to a point of intersection with the northerly line of Palomar County Airport, said point being on the boundary of the land conveyed to Japatul Corporation by deed recorded December 8, 1975, at recorder s file/page No. 345107 of said official records; thence along said boundary as follows: North 79 10 00&Prime; east, 4052.22 feet north 10 50 00&Prime; west, 500.00 feet; north 79 10 00&Prime; east 262.00 feet, south 10 50 00&Prime; east, 500.00 feet; north 79 10 00&Prime; east, 1005 feet, more or less, to the westerly line of the land conveyed to the County of San Diego by deed recorded May 28, 1970, at recorder s file/page No. 93075 of said official records; thence continuing along the boundary of last said Japatul Corporation s land north 38 42 44&Prime; west, 2510.58 feet to the beginning of a tangent 1845.00 foot radius curve concave northeasterly; along the arc of said curve through a central angle of 14 25 52&Prime; a distance of 464.70 feet to a point of the southerly boundary of the land allotted to Thalia Kelly Considine, et al., by partial final judgment in partition, recorded January 18, 1963, at recorder s file/page No. 11643 of said official records; thence continuing along last said Japatul Corporation s land south 67 50 28&Prime; west, 1392.80 feet north 33 08 52&Prime; west, 915.12 feet and north 00 30 53&Prime; west, 1290.37 feet to the southerly line of said land conveyed to the County of San Diego, being also the northerly line of last said Japatul Corporation s land; thence along said common line north 74 57 25&Prime; west, 427.67 feet to the beginning of a tangent 2045.00 foot radius curve concave northerly; and westerly along the arc of said curve through a central angle of 16 59 24&Prime;, a distance of 606.41 feet to the true point of beginning.

And those properties known as assessors parcel Nos. 212-020-08, 212-020-22, and 212-020-23.

Excepting therefrom, that portion, if any, conveyed to the County of San Diego, by quitclaim deed recorded January 12, 1977, at recorder s file/page No. 012820 of said official records.

No development may occur in the area described in this subdivision until a plan for drainage of the parcel to be developed has been approved by the local government having jurisdiction over the area after consultation with the commission and the Department of Fish and Game. The plan shall assure that no detrimental increase occurs in runoff of water from the parcel to be developed and shall require that the facilities necessary to implement the plan are installed as part of the development.

(d) In the City of Carlsbad and adjacent unincorporated areas, approximately 600 acres consisting of the Palomar Airport and an adjoining industrial park are excluded as specifically shown on maps 31 and 32.

(e) An area consisting of approximately 333 acres lying west and south of the Palomar Airport and bounded on the south by Palomar Airport Road is excluded as specifically shown on maps 31 and 32.

No development may occur in the area described in this subdivision until a plan for drainage of the parcel to be developed has been approved by the local government having jurisdiction over the area after consultation with the commission and the Department of Fish and Game. The plan shall assure that no detrimental increase occurs in runoff of water from the parcel to be developed and shall require that the facilities necessary to implement the plan are installed as part of the development.

(f) On or before October 1, 1980, the commission shall, after public hearing and in consultation with the City of Carlsbad, prepare, approve, and adopt a local coastal program for the following parcels in the vicinity of Batiquitos Lagoon within the City of Carlsbad: lands owned by Rancho La Costa, a registered limited partnership, lands (consisting of approximately 80 acres) owned by Standard Pacific of San Diego, Inc., that were conveyed by Rancho La Costa on October 8, 1977, and lands owned by the Occidental Petroleum Company. Those parcels shall be determined by ownership as of September 12, 1979. As used in this subdivision, parcels means the parcels identified in this paragraph. The local coastal program required by this subdivision shall include all of the following elements:

(1) Protection of agricultural lands and uses to the extent feasible.

(2) Minimization of adverse impacts from sedimentation.

(3) Protection of feasible public recreational opportunities.

(4) Provision for economically feasible development consistent with the three elements specified in this subdivision.

The local coastal program required by this subdivision shall, after adoption by the commission, be deemed certified and shall for all purposes of this division constitute certified local coastal program segments for those parcels in the City of Carlsbad. The segments of the city s local coastal program for those parcels may be amended pursuant to the provisions of this division relating to the amendment of local coastal programs. In addition, until (i) the City of Carlsbad adopts or enacts the implementing actions contained in the local coastal program, or (ii) other statutory provisions provide alternately for the adoption, certification, and implementation of a local coastal program for those parcels, the local coastal program required by this subdivision may also be amended by the commission at the request of the owner of any of those parcels. For administrative purposes, the commission may group these requests in order to schedule them for consideration at a single commission hearing. However, the commission shall schedule these requests for consideration at least once during each four-month period, beginning January 1, 1982. After either of these events occur, however, these property owners shall no longer be eligible to request the commission to amend the local coastal program.

If the commission fails to adopt a local coastal program within the time limits specified in this subdivision, those parcels shall be excluded from the coastal zone and shall no longer be subject to this division. It is the intent of the Legislature in enacting this subdivision that a procedure to expedite the preparation and adoption of a local coastal program for those parcels be established so that the public and affected property owners know as soon as possible what the permissible uses of those lands are.

(g) In the vicinity of the intersection of Del Mar Heights Road and the San Diego Freeway, approximately 250 acres are excluded as specifically shown on map 33.

(h) In the vicinity of the intersection of Carmel Valley Road and the San Diego Freeway, approximately 45 acres are added as specifically shown on map 33.

In the City of San Diego, the Carmel Valley area consisting of approximately 1,400 acres as shown on map 33 that has been placed on file with the Secretary of State on January 23, 1980, shall be excluded from the coastal zone after the City of San Diego submits, and the commission certifies, a drainage plan and a transportation plan for the area. The city shall implement and enforce the certified drainage and transportation plans. Any amendments or changes to the underlying land use plan for the area that affects drainage, or to either the certified drainage or transportation plan, shall be reviewed and processed in the same manner as an amendment of a certified local coastal program pursuant to Section 30514. Any land use not in conformance with the certified drainage and transportation plans may be appealed to the commission pursuant to the appeals procedure as provided by Chapter 7 (commencing with Section 30600). The drainage plan and any amendments thereto shall be prepared after consultation with the Department of Fish and Game and shall ensure that problems resulting from water runoff, sedimentation, and siltation are adequately identified and resolved.

(i) Near the head of the south branch of Los Penasquitos Canyon, the boundary is moved seaward to the five-mile limit as described in Section 30103 and as specifically shown on map 33.

(j) In the City of San Diego, approximately 1,855 acres known as the Mount Soledad and La Jolla Mesa areas are added as specifically shown on map 34. However, on or before February 29, 1980, and pursuant to either subdivision (d) of Section 30610 or Section 30610.5, the commission shall exclude from coastal development permit requirements any single-family residence within the area specified in this subdivision. No coastal development permit shall be required for any improvement, maintenance activity, relocation, or reasonable expansion of any commercial radio or television transmission facilities within the area specified in this subdivision unless the proposed activity could result in a significant change in the density or intensity of use in the area or could have a significant adverse impact on highly scenic resources of public importance. However, no prior review by the commission of this activity shall be required.

(k) In the City of San Diego, approximately 30 acres known as the Famosa Slough is added as specifically shown on maps 34 and 35.

(Amended by Stats. 2006, Ch. 538, Sec. 587. Effective January 1, 2007.)



30170.6

Notwithstanding Section 17 of Chapter 1330 of the Statutes of 1976, as amended by Section 29 of Chapter 1331 of the Statutes of 1976, any map dated September 12, 1979, and filed on September 14, 1979, with the office of the Secretary of State, or any provision of Section 30170, the inland boundary of the coastal zone in a portion of San Diego County, of approximately 95 acres in Penasquitos Canyon, is hereby amended as indicated by revised map number 33, dated March 21, 1980, and filed on March 21, 1980, with the office of the Secretary of State; provided, that the City of San Diego first submits and the commission approves a drainage plan for the area providing for drainage in connection with the extension of Mira Mesa Boulevard to Interstate Highway 805 sufficient to assure that no detrimental increase in runoff of water into Carroll Canyon occurs as a result of construction of Mira Mesa Boulevard.

(Added by Stats. 1980, Ch. 631, Sec. 1.)



30171

(a) On or before October 1, 1980, the commission shall submit to the City of Carlsbad an initial draft of the land use portion of the local coastal program for the area specifically delineated on maps 154 and 155 which have been placed on file with the Secretary of State on April 22, 1980.

(b) On or before July 1, 1981, the commission shall, after public hearing and consultation with the City of Carlsbad, adopt a local coastal program for that area within the City of Carlsbad which is specifically delineated on maps 154 and 155 which have been placed on file with the Secretary of State on April 22, 1980. The local coastal program for such area shall, after adoption by the commission, be deemed certified, and shall, for all purposes of this division, constitute the certified local coastal program for such area. The local coastal program for such area may be amended pursuant to the provisions of this division relating to the amendment of local coastal programs. In addition, until such time as (i) the City of Carlsbad adopts or enacts the implementing actions contained in any such local coastal program, or (ii) other statutory provisions provide alternately for the adoption, certification, and implementation of a local coastal program for that area, the local coastal program required by this subdivision may also be amended by the commission at the request of any owner of property located within the area. For administrative purposes, the commission may group these requests in order to schedule them for consideration at a single commission hearing; provided, however, that the commission shall schedule these requests for consideration at least once during each four-month period, beginning January 1, 1982. After either of these events occur, however, these property owners shall no longer be eligible to request the commission to amend the local coastal program.

(c) If the commission fails to adopt such local coastal program within the time limits specified in this subdivision, such area shall be excluded from the coastal zone and shall no longer be subject to the provisions of this division. It is the intent of the Legislature, in enacting this section, that a procedure to expedite the preparation and adoption of a local coastal program in this specified area be established so that the public and affected property owners know as soon as possible what the permissible uses of such lands are.

(d) This section is not intended and shall not be construed as authorizing any modification, extension, or alteration in any deadline or other provisions of any contract between the commission or any regional coastal commission and any person, business, or corporation with respect to planning services for the area delineated on maps 154 and 155.

(Amended by Stats. 1982, Ch. 43, Sec. 7. Effective February 17, 1982.)



30171.2

(a) Except as provided in subdivision (b), on and after January 1, 1985, no agricultural conversion fees may be levied or collected under the agricultural subsidy program provided in the local coastal program of the City of Carlsbad that was adopted and certified pursuant to Section 30171. All other provisions of that program shall continue to be operative, including the right to develop designated areas as provided in the program.

(b) This section shall not affect any right or obligation under any agreement or contract entered into prior to January 1, 1985, pursuant to that agricultural subsidy program, including the payment of any fees and the right of development in accordance with the provisions of the agreement or contract. As to these properties, the agricultural subsidy fees in existence as of December 31, 1984, shall be paid and allocated within the City of Carlsbad, or on projects outside the city that benefit agricultural programs within the city, in accordance with the provisions of the agricultural subsidy program as it existed on September 30, 1984.

(c) Any agricultural conversion fees collected pursuant to the agricultural subsidy program and not deposited in the agricultural improvement fund in accordance with the local coastal program or that have not been expended in the form of agricultural subsidies assigned to landowners by the local coastal program land use policy plan on January 1, 1985, shall be used by the California Victim Compensation and Government Claims Board to reimburse the party that paid the fees if no agreements or contracts have been entered into or to the original parties to the agreements or contracts referred to in subdivision (b) in proportion to the amount of fees paid by the parties. However, if the property subject to the fee was under option at the time that the original agreement or contract was entered into and the optionee was a party to the agricultural subsidy agreement, payments allocable to that property shall be paid to the optionee in the event the optionee has exercised the option. Reimbursements under this section shall be paid within 90 days after January 1, 1985, or payment of the fee, whichever occurs later, and only after waiver by the party being reimbursed of any potential legal rights resulting from enactment of this section.

(d) (1) Any person entitled to reimbursement of fees under subdivision (c) shall file a claim with the California Victim Compensation and Government Claims Board, which shall determine the validity of the claim and pay that person a pro rata share based on the relative amounts of fees paid under the local coastal program or any agreement or contract entered pursuant thereto.

(2) There is hereby appropriated to the California Victim Compensation and Government Claims Board the fees referred to in subdivision (c), for the purpose of making refunds under this section.

(e) Notwithstanding any geographical limitation contained in this division, funds deposited pursuant to subdivision (b) may be expended for physical or institutional development improvements needed to facilitate long-term agricultural production within the City of Carlsbad. These funds may be used to construct improvements outside the coastal zone boundaries in San Diego County if the improvements are not inconsistent with the Carlsbad local coastal program and the State Coastal Conservancy determines that the improvements will benefit agricultural production within the coastal zone of the City of Carlsbad.

(Amended by Stats. 2006, Ch. 538, Sec. 588. Effective January 1, 2007.)



30171.5

(a) The amount of the mitigation fee for development on nonprime agricultural lands in the coastal zone in the City of Carlsbad that lie outside of the areas described in subdivision (f) of Section 30170 and subdivision (b) of Section 30171 shall be determined in the applicable segment of the local coastal program of the City of Carlsbad, but shall not be less than five thousand dollars ($5,000), nor more than ten thousand dollars ($10,000), per acre. All mitigation fees collected under this section shall be deposited in the State Coastal Conservancy Fund.

(b) All mitigation fees collected pursuant to this section are hereby appropriated to, and shall be expended by, the State Coastal Conservancy in the following order of priority:

(1) Restoration of natural resources and wildlife habitat in Batiquitos Lagoon.

(2) Development of an interpretive center at Buena Vista Lagoon.

(3) Provision of access to public beaches in the City of Carlsbad.

(4) Any other project or activity benefiting or enhancing the use of natural resources, including open field cultivated floriculture, in the coastal zone in the City of Carlsbad that is provided for in the local coastal program of the City of Carlsbad.

(c) The State Coastal Conservancy may establish a special account in the State Coastal Conservancy Fund and deposit mitigation fees collected pursuant to this section in the special account. Any interest accruing on that money in the special account shall be expended pursuant to subdivision (b).

(d) Not less than 50 percent of collected and bonded mitigation fees shall be expended for the purpose specified in paragraph (1) of subdivision (b).

(e) Other than to mitigate the agricultural conversion impacts for which they are collected, none of the mitigation fees collected pursuant to this section shall be used for elements of a project which cause that project to be in compliance with this division or to mitigate a project which would otherwise be inconsistent with this division. When reviewing a potential project for consistency with this subdivision, the State Coastal Conservancy shall consult with the commission.

(Amended by Stats. 1996, Ch. 513, Sec. 2. Effective January 1, 1997.)



30172

In the San Diego County, an area consisting of approximately 180 acres lying west and south of Palomar Airport as shown on Map 155, which has been placed on file with the Secretary of State on April 22, 1980, shall be excluded from the coastal zone after the City Engineer of the City of Carlsbad approves and the commission certifies a drainage plan for the area, pursuant to the commission s interim permit authority, which plan the city shall implement and enforce.

(Added by Stats. 1980, Ch. 170, Sec. 4. Effective June 12, 1980.)



30174

Notwithstanding the maps adopted pursuant to Section 17 of Chapter 1330 of the Statutes of 1976, as amended by Section 29 of Chapter 1331 of the Statutes of 1976, the inland boundary of the coastal zone, as shown on detailed coastal map 157 adopted by the commission on March 1, 1977, shall be amended to conform to the inland boundary shown on map A which is hereby adopted by reference and which shall be filed in the office of the Secretary of State and the commission on the date of enactment of this section.

The areas deleted and added to the coastal zone which are specifically shown on map A are in the County of San Diego and are generally described as follows:

(a) In the vicinity of the intersection of Del Mar Heights Road and the San Diego Freeway, approximately 250 acres are excluded as specifically shown on map A.

(b) In the vicinity of the intersection of Carmel Valley Road and the San Diego Freeway, approximately 45 acres are added as specifically shown on map A.

(c) Near the head of the south branch of Los Penasquitos Canyon, the boundary is moved seaward to the five-mile limit as described in Section 30103 and as specifically shown on map A.

(Added by Stats. 1979, Ch. 1128.)






CHAPTER 3. Coastal Resources Planning and Management Policies

ARTICLE 1. General

30200

(a) Consistent with the coastal zone values cited in Section 30001 and the basic goals set forth in Section 30001.5, and except as may be otherwise specifically provided in this division, the policies of this chapter shall constitute the standards by which the adequacy of local coastal programs, as provided in Chapter 6 (commencing with Section 30500), and the permissibility of proposed developments subject to the provisions of this division are determined. All public agencies carrying out or supporting activities outside the coastal zone that could have a direct impact on resources within the coastal zone shall consider the effect of such actions on coastal zone resources in order to assure that these policies are achieved.

(b) Where the commission or any local government in implementing the provisions of this division identifies a conflict between the policies of this chapter, Section 30007.5 shall be utilized to resolve the conflict and the resolution of such conflicts shall be supported by appropriate findings setting forth the basis for the resolution of identified policy conflicts.

(Amended by Stats. 1982, Ch. 43, Sec. 8. Effective February 17, 1982.)






ARTICLE 2. Public Access

30210

In carrying out the requirement of Section 4 of Article X of the California Constitution, maximum access, which shall be conspicuously posted, and recreational opportunities shall be provided for all the people consistent with public safety needs and the need to protect public rights, rights of private property owners, and natural resource areas from overuse.

(Amended by Stats. 1978, Ch. 1075.)



30211

Development shall not interfere with the public s right of access to the sea where acquired through use or legislative authorization, including, but not limited to, the use of dry sand and rocky coastal beaches to the first line of terrestrial vegetation.

(Amended by Stats. 1976, Ch. 1331.)



30212

(a) Public access from the nearest public roadway to the shoreline and along the coast shall be provided in new development projects except where (1) it is inconsistent with public safety, military security needs, or the protection of fragile coastal resources, (2) adequate access exists nearby, or (3) agriculture would be adversely affected. Dedicated accessway shall not be required to be opened to public use until a public agency or private association agrees to accept responsibility for maintenance and liability of the accessway.

(b) For purposes of this section, new development does not include:

(1) Replacement of any structure pursuant to the provisions of subdivision (g) of Section 30610.

(2) The demolition and reconstruction of a single-family residence; provided, that the reconstructed residence shall not exceed either the floor area, height or bulk of the former structure by more than 10 percent, and that the reconstructed residence shall be sited in the same location on the affected property as the former structure.

(3) Improvements to any structure which do not change the intensity of its use, which do not increase either the floor area, height, or bulk of the structure by more than 10 percent, which do not block or impede public access, and which do not result in a seaward encroachment by the structure.

(4) The reconstruction or repair of any seawall; provided, however, that the reconstructed or repaired seawall is not seaward of the location of the former structure.

(5) Any repair or maintenance activity for which the commission has determined, pursuant to Section 30610, that a coastal development permit will be required unless the commission determines that the activity will have an adverse impact on lateral public access along the beach.

As used in this subdivision, bulk means total interior cubic volume as measured from the exterior surface of the structure.

(c) Nothing in this division shall restrict public access nor shall it excuse the performance of duties and responsibilities of public agencies which are required by Sections 66478.1 to 66478.14, inclusive, of the Government Code and by Section 4 of Article X of the California Constitution.

(Amended by Stats. 1983, Ch. 744, Sec. 1.)



30212.5

Wherever appropriate and feasible, public facilities, including parking areas or facilities, shall be distributed throughout an area so as to mitigate against the impacts, social and otherwise, of overcrowding or overuse by the public of any single area.

(Added by Stats. 1976, Ch. 1330.)



30213

Lower cost visitor and recreational facilities shall be protected, encouraged, and, where feasible, provided. Developments providing public recreational opportunities are preferred.

The commission shall not: (1) require that overnight room rentals be fixed at an amount certain for any privately owned and operated hotel, motel, or other similar visitor-serving facility located on either public or private lands; or (2) establish or approve any method for the identification of low or moderate income persons for the purpose of determining eligibility for overnight room rentals in any such facilities.

(Amended by Stats. 1991, Ch. 285, Sec. 3.)



30214

(a) The public access policies of this article shall be implemented in a manner that takes into account the need to regulate the time, place, and manner of public access depending on the facts and circumstances in each case including, but not limited to, the following:

(1) Topographic and geologic site characteristics.

(2) The capacity of the site to sustain use and at what level of intensity.

(3) The appropriateness of limiting public access to the right to pass and repass depending on such factors as the fragility of the natural resources in the area and the proximity of the access area to adjacent residential uses.

(4) The need to provide for the management of access areas so as to protect the privacy of adjacent property owners and to protect the aesthetic values of the area by providing for the collection of litter.

(b) It is the intent of the Legislature that the public access policies of this article be carried out in a reasonable manner that considers the equities and that balances the rights of the individual property owner with the public s constitutional right of access pursuant to Section 4 of Article X of the California Constitution. Nothing in this section or any amendment thereto shall be construed as a limitation on the rights guaranteed to the public under Section 4 of Article X of the California Constitution.

(c) In carrying out the public access policies of this article, the commission and any other responsible public agency shall consider and encourage the utilization of innovative access management techniques, including, but not limited to, agreements with private organizations which would minimize management costs and encourage the use of volunteer programs.

(Amended by Stats. 1991, Ch. 285, Sec. 3.5.)






ARTICLE 3. Recreation

30220

Coastal areas suited for water-oriented recreational activities that cannot readily be provided at inland water areas shall be protected for such uses.

(Added by Stats. 1976, Ch. 1330.)



30221

Oceanfront land suitable for recreational use shall be protected for recreational use and development unless present and foreseeable future demand for public or commercial recreational activities that could be accommodated on the property is already adequately provided for in the area.

(Amended by Stats. 1978, Ch. 380.)



30222

The use of private lands suitable for visitor-serving commercial recreational facilities designed to enhance public opportunities for coastal recreation shall have priority over private residential, general industrial, or general commercial development, but not over agriculture or coastal-dependent industry.

(Added by Stats. 1976, Ch. 1330.)



30222.5

Oceanfront land that is suitable for coastal dependent aquaculture shall be protected for that use, and proposals for aquaculture facilities located on those sites shall be given priority, except over other coastal dependent developments or uses.

(Amended by Stats. 2006, Ch. 538, Sec. 589. Effective January 1, 2007.)



30223

Upland areas necessary to support coastal recreational uses shall be reserved for such uses, where feasible.

(Added by Stats. 1976, Ch. 1330.)



30224

Increased recreational boating use of coastal waters shall be encouraged, in accordance with this division, by developing dry storage areas, increasing public launching facilities, providing additional berthing space in existing harbors, limiting non-water-dependent land uses that congest access corridors and preclude boating support facilities, providing harbors of refuge, and by providing for new boating facilities in natural harbors, new protected water areas, and in areas dredged from dry land.

(Added by Stats. 1976, Ch. 1330.)






ARTICLE 4. Marine Environment

30230

Marine resources shall be maintained, enhanced, and, where feasible, restored. Special protection shall be given to areas and species of special biological or economic significance. Uses of the marine environment shall be carried out in a manner that will sustain the biological productivity of coastal waters and that will maintain healthy populations of all species of marine organisms adequate for long-term commercial, recreational, scientific, and educational purposes.

(Added by Stats. 1976, Ch. 1330.)



30231

The biological productivity and the quality of coastal waters, streams, wetlands, estuaries, and lakes appropriate to maintain optimum populations of marine organisms and for the protection of human health shall be maintained and, where feasible, restored through, among other means, minimizing adverse effects of waste water discharges and entrainment, controlling runoff, preventing depletion of ground water supplies and substantial interference with surface waterflow, encouraging waste water reclamation, maintaining natural vegetation buffer areas that protect riparian habitats, and minimizing alteration of natural streams.

(Added by Stats. 1976, Ch. 1330.)



30232

Protection against the spillage of crude oil, gas, petroleum products, or hazardous substances shall be provided in relation to any development or transportation of such materials. Effective containment and cleanup facilities and procedures shall be provided for accidental spills that do occur.

(Added by Stats. 1976, Ch. 1330.)



30233

(a) The diking, filling, or dredging of open coastal waters, wetlands, estuaries, and lakes shall be permitted in accordance with other applicable provisions of this division, where there is no feasible less environmentally damaging alternative, and where feasible mitigation measures have been provided to minimize adverse environmental effects, and shall be limited to the following:

(1) New or expanded port, energy, and coastal-dependent industrial facilities, including commercial fishing facilities.

(2) Maintaining existing, or restoring previously dredged, depths in existing navigational channels, turning basins, vessel berthing and mooring areas, and boat launching ramps.

(3) In open coastal waters, other than wetlands, including streams, estuaries, and lakes, new or expanded boating facilities and the placement of structural pilings for public recreational piers that provide public access and recreational opportunities.

(4) Incidental public service purposes, including, but not limited to, burying cables and pipes or inspection of piers and maintenance of existing intake and outfall lines.

(5) Mineral extraction, including sand for restoring beaches, except in environmentally sensitive areas.

(6) Restoration purposes.

(7) Nature study, aquaculture, or similar resource-dependent activities.

(b) Dredging and spoils disposal shall be planned and carried out to avoid significant disruption to marine and wildlife habitats and water circulation. Dredge spoils suitable for beach replenishment should be transported for these purposes to appropriate beaches or into suitable longshore current systems.

(c) In addition to the other provisions of this section, diking, filling, or dredging in existing estuaries and wetlands shall maintain or enhance the functional capacity of the wetland or estuary. Any alteration of coastal wetlands identified by the Department of Fish and Game, including, but not limited to, the 19 coastal wetlands identified in its report entitled, Acquisition Priorities for the Coastal Wetlands of California , shall be limited to very minor incidental public facilities, restorative measures, nature study, commercial fishing facilities in Bodega Bay, and development in already developed parts of south San Diego Bay, if otherwise in accordance with this division.

For the purposes of this section, commercial fishing facilities in Bodega Bay means that not less than 80 percent of all boating facilities proposed to be developed or improved, where the improvement would create additional berths in Bodega Bay, shall be designed and used for commercial fishing activities.

(d) Erosion control and flood control facilities constructed on watercourses can impede the movement of sediment and nutrients that would otherwise be carried by storm runoff into coastal waters. To facilitate the continued delivery of these sediments to the littoral zone, whenever feasible, the material removed from these facilities may be placed at appropriate points on the shoreline in accordance with other applicable provisions of this division, where feasible mitigation measures have been provided to minimize adverse environmental effects. Aspects that shall be considered before issuing a coastal development permit for these purposes are the method of placement, time of year of placement, and sensitivity of the placement area.

(Amended by Stats. 2006, Ch. 294, Sec. 1. Effective January 1, 2007.)



30234

Facilities serving the commercial fishing and recreational boating industries shall be protected and, where feasible, upgraded. Existing commercial fishing and recreational boating harbor space shall not be reduced unless the demand for those facilities no longer exists or adequate substitute space has been provided. Proposed recreational boating facilities shall, where feasible, be designed and located in such a fashion as not to interfere with the needs of the commercial fishing industry.

(Added by Stats. 1976, Ch. 1330.)



30234.5

The economic, commercial, and recreational importance of fishing activities shall be recognized and protected.

(Added by Stats. 1991, Ch. 802, Sec. 2.)



30235

Revetments, breakwaters, groins, harbor channels, seawalls, cliff retaining walls, and other such construction that alters natural shoreline processes shall be permitted when required to serve coastal-dependent uses or to protect existing structures or public beaches in danger from erosion and when designed to eliminate or mitigate adverse impacts on local shoreline sand supply. Existing marine structures causing water stagnation contributing to pollution problems and fishkills should be phased out or upgraded where feasible.

(Added by Stats. 1976, Ch. 1330.)



30236

Channelizations, dams, or other substantial alterations of rivers and streams shall incorporate the best mitigation measures feasible, and be limited to (1) necessary water supply projects, (2) flood control projects where no other method for protecting existing structures in the flood plain is feasible and where such protection is necessary for public safety or to protect existing development, or (3) developments where the primary function is the improvement of fish and wildlife habitat.

(Added by Stats. 1976, Ch. 1330.)






ARTICLE 5. Land Resources

30240

(a) Environmentally sensitive habitat areas shall be protected against any significant disruption of habitat values, and only uses dependent on those resources shall be allowed within those areas.

(b) Development in areas adjacent to environmentally sensitive habitat areas and parks and recreation areas shall be sited and designed to prevent impacts which would significantly degrade those areas, and shall be compatible with the continuance of those habitat and recreation areas.

(Amended by Stats. 1991, Ch. 285, Sec. 4.)



30241

The maximum amount of prime agricultural land shall be maintained in agricultural production to assure the protection of the areas agricultural economy, and conflicts shall be minimized between agricultural and urban land uses through all of the following:

(a) By establishing stable boundaries separating urban and rural areas, including, where necessary, clearly defined buffer areas to minimize conflicts between agricultural and urban land uses.

(b) By limiting conversions of agricultural lands around the periphery of urban areas to the lands where the viability of existing agricultural use is already severely limited by conflicts with urban uses or where the conversion of the lands would complete a logical and viable neighborhood and contribute to the establishment of a stable limit to urban development.

(c) By permitting the conversion of agricultural land surrounded by urban uses where the conversion of the land would be consistent with Section 30250.

(d) By developing available lands not suited for agriculture prior to the conversion of agricultural lands.

(e) By assuring that public service and facility expansions and nonagricultural development do not impair agricultural viability, either through increased assessment costs or degraded air and water quality.

(f) By assuring that all divisions of prime agricultural lands, except those conversions approved pursuant to subdivision (b), and all development adjacent to prime agricultural lands shall not diminish the productivity of prime agricultural lands.

(Amended by Stats. 1982, Ch. 43, Sec. 10. Effective February 17, 1982.)



30241.5

(a) If the viability of existing agricultural uses is an issue pursuant to subdivision (b) of Section 30241 as to any local coastal program or amendment to any certified local coastal program submitted for review and approval under this division, the determination of viability shall include, but not be limited to, consideration of an economic feasibility evaluation containing at least both of the following elements:

(1) An analysis of the gross revenue from the agricultural products grown in the area for the five years immediately preceding the date of the filing of a proposed local coastal program or an amendment to any local coastal program.

(2) An analysis of the operational expenses, excluding the cost of land, associated with the production of the agricultural products grown in the area for the five years immediately preceding the date of the filing of a proposed local coastal program or an amendment to any local coastal program.

For purposes of this subdivision, area means a geographic area of sufficient size to provide an accurate evaluation of the economic feasibility of agricultural uses for those lands included in the local coastal program or in the proposed amendment to a certified local coastal program.

(b) The economic feasibility evaluation required by subdivision (a) shall be submitted to the commission, by the local government, as part of its submittal of a local coastal program or an amendment to any local coastal program. If the local government determines that it does not have the staff with the necessary expertise to conduct the economic feasibility evaluation, the evaluation may be conducted under agreement with the local government by a consultant selected jointly by local government and the executive director of the commission.

(Added by Stats. 1984, Ch. 259, Sec. 1.)



30242

All other lands suitable for agricultural use shall not be converted to nonagricultural uses unless (1) continued or renewed agricultural use is not feasible, or (2) such conversion would preserve prime agricultural land or concentrate development consistent with Section 30250. Any such permitted conversion shall be compatible with continued agricultural use on surrounding lands.

(Added by Stats. 1976, Ch. 1330.)



30243

The long-term productivity of soils and timberlands shall be protected, and conversions of coastal commercial timberlands in units of commercial size to other uses or their division into units of noncommercial size shall be limited to providing for necessary timber processing and related facilities.

(Added by Stats. 1976, Ch. 1330.)



30244

Where development would adversely impact archaeological or paleontological resources as identified by the State Historic Preservation Officer, reasonable mitigation measures shall be required.

(Added by Stats. 1976, Ch. 1330.)






ARTICLE 6. Development

30250

(a) New residential, commercial, or industrial development, except as otherwise provided in this division, shall be located within, contiguous with, or in close proximity to, existing developed areas able to accommodate it or, where such areas are not able to accommodate it, in other areas with adequate public services and where it will not have significant adverse effects, either individually or cumulatively, on coastal resources. In addition, land divisions, other than leases for agricultural uses, outside existing developed areas shall be permitted only where 50 percent of the usable parcels in the area have been developed and the created parcels would be no smaller than the average size of surrounding parcels.

(b) Where feasible, new hazardous industrial development shall be located away from existing developed areas.

(c) Visitor-serving facilities that cannot feasibly be located in existing developed areas shall be located in existing isolated developments or at selected points of attraction for visitors.

(Amended by Stats. 1979, Ch. 1090.)



30251

The scenic and visual qualities of coastal areas shall be considered and protected as a resource of public importance. Permitted development shall be sited and designed to protect views to and along the ocean and scenic coastal areas, to minimize the alteration of natural land forms, to be visually compatible with the character of surrounding areas, and, where feasible, to restore and enhance visual quality in visually degraded areas. New development in highly scenic areas such as those designated in the California Coastline Preservation and Recreation Plan prepared by the Department of Parks and Recreation and by local government shall be subordinate to the character of its setting.

(Added by Stats. 1976, Ch. 1330.)



30252

The location and amount of new development should maintain and enhance public access to the coast by (1) facilitating the provision or extension of transit service, (2) providing commercial facilities within or adjoining residential development or in other areas that will minimize the use of coastal access roads, (3) providing nonautomobile circulation within the development, (4) providing adequate parking facilities or providing substitute means of serving the development with public transportation, (5) assuring the potential for public transit for high intensity uses such as high-rise office buildings, and by (6) assuring that the recreational needs of new residents will not overload nearby coastal recreation areas by correlating the amount of development with local park acquisition and development plans with the provision of onsite recreational facilities to serve the new development.

(Added by Stats. 1976, Ch. 1330.)



30253

New development shall do all of the following:

(a) Minimize risks to life and property in areas of high geologic, flood, and fire hazard.

(b) Assure stability and structural integrity, and neither create nor contribute significantly to erosion, geologic instability, or destruction of the site or surrounding area or in any way require the construction of protective devices that would substantially alter natural landforms along bluffs and cliffs.

(c) Be consistent with requirements imposed by an air pollution control district or the State Air Resources Board as to each particular development.

(d) Minimize energy consumption and vehicle miles traveled.

(e) Where appropriate, protect special communities and neighborhoods that, because of their unique characteristics, are popular visitor destination points for recreational uses.

(Amended by Stats. 2008, Ch. 179, Sec. 187. Effective January 1, 2009.)



30254

New or expanded public works facilities shall be designed and limited to accommodate needs generated by development or uses permitted consistent with the provisions of this division; provided, however, that it is the intent of the Legislature that State Highway Route 1 in rural areas of the coastal zone remain a scenic two-lane road. Special districts shall not be formed or expanded except where assessment for, and provision of, the service would not induce new development inconsistent with this division. Where existing or planned public works facilities can accommodate only a limited amount of new development, services to coastal-dependent land use, essential public services and basic industries vital to the economic health of the region, state, or nation, public recreation, commercial recreation, and visitor-serving land uses shall not be precluded by other development.

(Added by Stats. 1976, Ch. 1330.)



30254.5

Notwithstanding any other provision of law, the commission may not impose any term or condition on the development of any sewage treatment plant which is applicable to any future development that the commission finds can be accommodated by that plant consistent with this division. Nothing in this section modifies the provisions and requirements of Sections 30254 and 30412.

(Added by Stats. 1984, Ch. 978, Sec. 1.)



30255

Coastal-dependent developments shall have priority over other developments on or near the shoreline. Except as provided elsewhere in this division, coastal-dependent developments shall not be sited in a wetland. When appropriate, coastal-related developments should be accommodated within reasonable proximity to the coastal-dependent uses they support.

(Amended by Stats. 1979, Ch. 1090.)






ARTICLE 7. Industrial Development

30260

Coastal-dependent industrial facilities shall be encouraged to locate or expand within existing sites and shall be permitted reasonable long-term growth where consistent with this division. However, where new or expanded coastal-dependent industrial facilities cannot feasibly be accommodated consistent with other policies of this division, they may nonetheless be permitted in accordance with this section and Sections 30261 and 30262 if (1) alternative locations are infeasible or more environmentally damaging; (2) to do otherwise would adversely affect the public welfare; and (3) adverse environmental effects are mitigated to the maximum extent feasible.

(Added by Stats. 1976, Ch. 1330.)



30261

Multicompany use of existing and new tanker facilities shall be encouraged to the maximum extent feasible and legally permissible, except where to do so would result in increased tanker operations and associated onshore development incompatible with the land use and environmental goals for the area. New tanker terminals outside of existing terminal areas shall be situated as to avoid risk to environmentally sensitive areas and shall use a monobuoy system, unless an alternative type of system can be shown to be environmentally preferable for a specific site. Tanker facilities shall be designed to (1) minimize the total volume of oil spilled, (2) minimize the risk of collision from movement of other vessels, (3) have ready access to the most effective feasible containment and recovery equipment for oilspills, and (4) have onshore deballasting facilities to receive any fouled ballast water from tankers where operationally or legally required.

(Amended by Stats. 1987, Ch. 182, Sec. 1.)



30262

(a) Oil and gas development shall be permitted in accordance with Section 30260, if the following conditions are met:

(1) The development is performed safely and consistent with the geologic conditions of the well site.

(2) New or expanded facilities related to that development are consolidated, to the maximum extent feasible and legally permissible, unless consolidation will have adverse environmental consequences and will not significantly reduce the number of producing wells, support facilities, or sites required to produce the reservoir economically and with minimal environmental impacts.

(3) Environmentally safe and feasible subsea completions are used if drilling platforms or islands would substantially degrade coastal visual qualities, unless the use of those structures will result in substantially less environmental risks.

(4) Platforms or islands will not be sited where a substantial hazard to vessel traffic might result from the facility or related operations, as determined in consultation with the United States Coast Guard and the Army Corps of Engineers.

(5) The development will not cause or contribute to subsidence hazards unless it is determined that adequate measures will be undertaken to prevent damage from that subsidence.

(6) With respect to new facilities, all oilfield brines are reinjected into oil-producing zones unless the Division of Oil, Gas, and Geothermal Resources of the Department of Conservation determines to do so would adversely affect production of the reservoirs and unless injection into other subsurface zones will reduce environmental risks. Exceptions to reinjections will be granted consistent with the Ocean Waters Discharge Plan of the State Water Resources Control Board and where adequate provision is made for the elimination of petroleum odors and water quality problems.

(7) (A)All oil produced offshore California shall be transported onshore by pipeline only. The pipelines used to transport this oil shall utilize the best achievable technology to ensure maximum protection of public health and safety and of the integrity and productivity of terrestrial and marine ecosystems.

(B) Once oil produced offshore California is onshore, it shall be transported to processing and refining facilities by pipeline.

(C) The following guidelines shall be used when applying subparagraphs (A) and (B):

(i) Best achievable technology, means the technology that provides the greatest degree of protection taking into consideration both of the following:

(I) Processes that are being developed, or could feasibly be developed, anywhere in the world, given overall reasonable expenditures on research and development.

(II) Processes that are currently in use anywhere in the world. This clause is not intended to create any conflicting or duplicative regulation of pipelines, including those governing the transportation of oil produced from onshore reserves.

(ii) Oil refers to crude oil before it is refined into products, including gasoline, bunker fuel, lubricants, and asphalt. Crude oil that is upgraded in quality through residue reduction or other means shall be transported as provided in subparagraphs (A) and (B).

(iii) Subparagraphs (A) and (B) shall apply only to new or expanded oil extraction operations. New extraction operations means production of offshore oil from leases that did not exist or had never produced oil, as of January 1, 2003, or from platforms, drilling island, subsea completions, or onshore drilling sites, that did not exist as of January 1, 2003. Expanded oil extraction means an increase in the geographic extent of existing leases or units, including lease boundary adjustments, or an increase in the number of well heads, on or after January 1, 2003.

(iv) For new or expanded oil extraction operations subject to clause (iii), if the crude oil is so highly viscous that pipelining is determined to be an infeasible mode of transportation, or where there is no feasible access to a pipeline, shipment of crude oil may be permitted over land by other modes of transportation, including trains or trucks, which meet all applicable rules and regulations, excluding any waterborne mode of transport.

(8) If a state of emergency is declared by the Governor for an emergency that disrupts the transportation of oil by pipeline, oil may be transported by a waterborne vessel, if authorized by permit, in the same manner as required by emergency permits that are issued pursuant to Section 30624.

(9) In addition to all other measures that will maximize the protection of marine habitat and environmental quality, when an offshore well is abandoned, the best achievable technology shall be used.

(b) Where appropriate, monitoring programs to record land surface and near-shore ocean floor movements shall be initiated in locations of new large-scale fluid extraction on land or near shore before operations begin and shall continue until surface conditions have stabilized. Costs of monitoring and mitigation programs shall be borne by liquid and gas extraction operators.

(c) Nothing in this section shall affect the activities of any state agency that is responsible for regulating the extraction, production, or transport of oil and gas.

(Amended by Stats. 2003, Ch. 420, Sec. 1. Effective January 1, 2004.)



30263

(a) New or expanded refineries or petrochemical facilities not otherwise consistent with the provisions of this division shall be permitted if (1) alternative locations are not feasible or are more environmentally damaging; (2) adverse environmental effects are mitigated to the maximum extent feasible; (3) it is found that not permitting such development would adversely affect the public welfare; (4) the facility is not located in a highly scenic or seismically hazardous area, on any of the Channel Islands, or within or contiguous to environmentally sensitive areas; and (5) the facility is sited so as to provide a sufficient buffer area to minimize adverse impacts on surrounding property.

(b) New or expanded refineries or petrochemical facilities shall minimize the need for once-through cooling by using air cooling to the maximum extent feasible and by using treated waste waters from inplant processes where feasible.

(Amended by Stats. 1991, Ch. 535, Sec. 1.)



30264

Notwithstanding any other provision of this division except subdivisions (b) and (c) of Section 30413, new or expanded thermal electric generating plants may be constructed in the coastal zone if the proposed coastal site has been determined by the State Energy Resources Conservation and Development Commission to have greater relative merit pursuant to the provisions of Section 25516.1 than available alternative sites and related facilities for an applicant s service area which have been determined to be acceptable pursuant to the provisions of Section 25516.

(Added by Stats. 1976, Ch. 1330.)



30265

The Legislature finds and declares all of the following:

(a) Transportation studies have concluded that pipeline transport of oil is generally both economically feasible and environmentally preferable to other forms of crude oil transport.

(b) Oil companies have proposed to build a pipeline to transport offshore crude oil from central California to southern California refineries, and to transport offshore oil to out-of-state refiners.

(c) California refineries would need to be retrofitted if California offshore crude oil were to be used directly as a major feedstock. Refinery modifications may delay achievement of air quality goals in the southern California air basin and other regions of the state.

(d) The County of Santa Barbara has issued an Oil Transportation Plan that assesses the environmental and economic differences among various methods for transporting crude oil from offshore California to refineries.

(e) The Governor should help coordinate decisions concerning the transport and refining of offshore oil in a manner that considers state and local studies undertaken to date, that fully addresses the concerns of all affected regions, and that promotes the greatest benefits to the people of the state.

(Amended by Stats. 2006, Ch. 294, Sec. 2. Effective January 1, 2007.)



30265.5

(a) The Governor, or the Governor s designee, shall coordinate activities concerning the transport and refining of offshore oil. Coordination efforts shall consider public health risks, the ability to achieve short- and long-term air emission reduction goals, the potential for reducing California s vulnerability and dependence on oil imports, economic development and jobs, and other factors deemed important by the Governor, or the Governor s designee.

(b) The Governor, or the Governor s designee, shall work with state and local agencies, and the public, to facilitate the transport and refining of offshore oil in a manner which will promote the greatest public health and environmental and economic benefits to the people of the state.

(c) The Governor, or the Governor s designee, shall consult with any individual or organization having knowledge in this area, including, but not limited to, representatives from the following:

(1) State Energy Resources Conservation and Development Commission.

(2) State Air Resources Board.

(3) California Coastal Commission.

(4) Department of Fish and Game.

(5) State Lands Commission.

(6) Public Utilities Commission.

(7) Santa Barbara County.

(8) Santa Barbara County Air Pollution Control District.

(9) Southern California Association of Governments.

(10) South Coast Air Quality Management District.

(11) Oil industry.

(12) Public interest groups.

(13) United States Department of the Interior.

(14) United States Department of Energy.

(15) United States Environmental Protection Agency.

(16) National Oceanic and Atmospheric Administration.

(17) United States Coast Guard.

(d) This act is not intended, and shall not be construed, to decrease, duplicate, or supersede the jurisdiction, authority, or responsibilities of any local government, or any state agency or commission, to discharge its responsibilities concerning the transportation and refining of oil.

(Added by Stats. 1984, Ch. 1398, Sec. 2.)









CHAPTER 4. Creation, Membership, and Powers of Commission and Regional Commissions

ARTICLE 1. Creation, Membership of Commission and Regional Commission

30300

There is in the Resources Agency the California Coastal Commission.

(Amended by Stats. 1981, Ch. 1173, Sec. 1.5.)



30301

The commission shall consist of the following 15 members:

(a) The Secretary of the Resources Agency.

(b) The Secretary of Transportation.

(c) The Chairperson of the State Lands Commission.

(d) Six representatives of the public from the state at large. The Governor, the Senate Committee on Rules, and the Speaker of the Assembly shall each appoint two of these members.

(e) Six representatives selected from six coastal regions. The Governor shall select one member from the north coast region and one member from the south central coast region. The Speaker of the Assembly shall select one member from the central coast region and one member from the San Diego coast region. The Senate Committee on Rules shall select one member from the north central coast region and one member from the south coast region. For purposes of this division, these regions are defined as follows:

(1) The north coast region consists of the Counties of Del Norte, Humboldt, and Mendocino.

(2) The north central coast region consists of the Counties of Sonoma and Marin and the City and County of San Francisco.

(3) The central coast region consists of the Counties of San Mateo, Santa Cruz, and Monterey.

(4) The south central coast region consists of the Counties of San Luis Obispo, Santa Barbara, and Ventura.

(5) The south coast region consists of the Counties of Los Angeles and Orange.

(6) The San Diego coast region consists of the County of San Diego.

(Amended by Stats. 2013, Ch. 352, Sec. 488. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



30301.2

(a) The appointments of the Governor, the Senate Committee on Rules, and the Speaker of the Assembly, pursuant to subdivision (e) of Section 30301, shall be made as prescribed in this section. Within 45 days from the date of receipt of a request for nominations by the appointing authority, the board of supervisors and city selection committee of each county within the region shall nominate supervisors or city council members who reside in the region from which the Governor, the Senate Committee on Rules, or the Speaker of the Assembly shall appoint a replacement. In regions composed of three counties, the board of supervisors and the city selection committee in each county within the region shall each nominate one or more supervisors and one or more city council members. In regions composed of two counties, the board of supervisors and the city selection committee in each county within the region shall each nominate not less than two supervisors and not less than two city council members. In regions composed of one county, the board of supervisors and the city selection committee in the county shall each nominate not less than three supervisors and not less than three city council members. Immediately upon selecting the nominees, the board of supervisors and the city selection committee shall send the names of the nominees to either the Governor, the Senate Committee on Rules, or the Speaker of the Assembly, whoever will appoint the replacement.

(b) Within 30 days from the date of receipt of the names of the nominees pursuant to subdivision (a), the Governor, the Speaker of the Assembly, or the Senate Committee on Rules, whoever will appoint the replacement, shall either appoint one of the nominees or notify the boards of supervisors and city selection committees within the region that none of the nominees are acceptable and request the boards of supervisors and city selection committees to make additional nominations. Within 45 days from the date of receipt of a notice rejecting all of the nominees, the boards of supervisors and city selection committees within the region shall nominate and send to the appointing authority the names of additional nominees in accordance with subdivision (a). Upon receipt of the names of those additional nominees, the appointing authority shall appoint one of the nominees.

(Amended by Stats. 2004, Ch. 746, Sec. 2. Effective January 1, 2005.)



30301.5

A member of the commission serving pursuant to subdivision (a), (b), or (c) of Section 30301 shall be a nonvoting member and may appoint a designee to serve at his or her pleasure who shall have all the powers and duties of the member pursuant to this division.

(Amended by Stats. 2004, Ch. 746, Sec. 3. Effective January 1, 2005.)



30304

Any member of the commission may, subject to the confirmation of his or her appointing power, appoint an alternate member to represent him or her at any commission meeting. An alternate may serve prior to confirmation for a period not to exceed 90 days from the date of appointment unless and until confirmation is specifically refused. The alternate shall serve at the pleasure of the member who appointed him or her and shall have all the powers and duties as a member of the commission, except that the alternate shall only participate and vote in meetings in the absence of the member who appointed him or her.

All provisions of law relating to conflicts of interest that are applicable to a member shall apply to an alternate member. Whenever a member has, or is known to have, a conflict of interest on any matter, the member s alternate is not eligible to vote on that matter.

(Amended by Stats. 1991, Ch. 285, Sec. 8.)



30305

Except as otherwise provided in this division, the commission shall succeed to any and all obligations, powers, duties, responsibilities, benefits, or legal interests of regional coastal commissions which existed prior to July 1, 1981.

(Repealed and added by Stats. 1981, Ch. 1173, Sec. 5.)






ARTICLE 2. Qualifications and Organization

30310

In making their appointments pursuant to this division, the Governor, the Senate Committee on Rules, and the Speaker of the Assembly shall make good faith efforts to assure that their appointments, as a whole, reflect, to the greatest extent feasible, the economic, social, and geographic diversity of the state.

(Amended by Stats. 2005, Ch. 22, Sec. 163. Effective January 1, 2006.)



30310.5

No provision of this division or any other law, including any doctrine of common law, shall preclude or prevent the appointment, as a public member, to the commission of any person who is not a locally elected official.

(Amended by Stats. 1991, Ch. 285, Sec. 10.)



30312

The term of office of commission members shall be as follows:

(a) (1) A person appointed by the Governor and qualified for membership because he or she holds a specified office as a locally elected official shall serve at the pleasure of the Governor. However, the membership shall cease 60 days after his or her term of office as a locally elected official ceases, or when a person has been appointed to fill that position by the Governor, if that occurs sooner.

(2) A person appointed by the Senate Committee on Rules or by the Speaker of the Assembly and qualified for membership because he or she holds a specified office as a locally elected official shall serve a term of four years. However, the membership shall cease 60 days after his or her term of office as a locally elected official ceases, if that occurs sooner.

(b) (1) A member appointed by the Governor shall serve for two years at the pleasure of the Governor, and may be reappointed for succeeding two-year periods, provided that the member may continue to serve beyond the two-year term until the Governor has acted and the appointee is authorized to sit and serve on the commission.

(2) A member appointed by the Senate Committee on Rules or the Speaker of the Assembly shall serve for four years, and may be reappointed for succeeding four-year periods, provided that the member may continue to serve beyond the four-year term until his or her appointing authority has acted and the appointee is authorized to sit and serve on the commission. If the Senate Committee on Rules or the Speaker of the Assembly has not acted within 60 days after the expiration of a member s term, the position shall become vacant until a person is appointed to a four-year term, calculated from the expiration date of the preceding term.

(c) If a vacancy occurs prior to the expiration of the term for the vacated seat, the appointing authority shall appoint a member for the remainder of the unexpired term pursuant to this chapter.

(d) On the effective date of the act adding this subdivision, the Senate Committee on Rules and the Speaker of the Assembly shall each appoint two members to serve two-year terms and two members to serve four-year terms. All subsequent terms shall be for four years.

(Amended by Stats. 2003, 2nd Ex. Sess., Ch. 1, Sec. 1. Effective May 20, 2003. Note: Subd. (d) originated in this amendment.)



30313

(a) Vacancies that occur shall be filled within 30 days after the occurrence of the vacancy, and shall be filled in the same manner in which the vacating member was selected or appointed.

(b) The executive director of the commission shall notify the appropriate appointing authority of any expected vacancies on the commission. If the expected vacancy is a person qualified for membership because he or she holds a specified office as a locally elected official, whose term of office as a locally elected official is expected to expire or has expired, then the appointing authority shall notify the boards of supervisors and city selection committees of each county within the affected region of the expected vacancy.

(Amended by Stats. 1982, Ch. 1469, Sec. 6. Effective September 28, 1982.)



30314

Except as provided in this section, members or alternates of the commission shall serve without compensation but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties to the extent that reimbursement for those expenses is not otherwise provided or payable by another public agency or agencies, and shall receive fifty dollars ($50) for each full day of attending meetings of the commission. In addition, members or alternates of the commission shall receive twelve dollars and fifty cents ($12.50) for each hour actually spent in preparation for a commission meeting; provided, however, that for each meeting no more than eight hours of preparation time shall be compensated as provided herein.

An alternate shall be entitled to payment and reimbursement for the necessary expenses incurred in participating in commission meetings; provided, however, that only the member or his or her alternate shall receive that payment and reimbursement, and if both the member and alternate prepare for, attend, and participate in any portion of a commission meeting, only the alternate shall be entitled to that payment and reimbursement.

For the purposes of this section, full day of attending a meeting means presence at, and participation in, not less than 60 percent of the total meeting time of the commission during any particular 24-hour period.

(Amended by Stats. 1991, Ch. 285, Sec. 11.)



30315

The commission shall meet at least once a month at a place convenient to the public. All meetings of the commission shall be open to the public.

A majority of the total appointed membership of the commission shall constitute a quorum. Any action taken by the commission under this division requires a majority vote of the members present at the meeting of the commission, with a quorum being present, unless otherwise specifically provided for in this division.

(Amended by Stats. 1982, Ch. 43, Sec. 11. Effective February 17, 1982.)



30315.1

Adoption of findings for any action taken by the commission requires a majority vote of the members from the prevailing side present at the meeting of the commission, with at least three of the prevailing members present and voting.

(Amended by Stats. 2006, Ch. 538, Sec. 590. Effective January 1, 2007.)



30316

The commission shall elect a chairperson and vice chairperson from among its members.

(Amended by Stats. 1991, Ch. 285, Sec. 12.)



30317

The headquarters of the commission shall be in a coastal county, but it may meet and may exercise any or all of its powers in any part of the state. The commission may maintain regional offices, if it finds that accessibility to, and participation by, the public will be better served or that the provisions of this division can be implemented more efficiently through the maintenance of those offices.

(Amended by Stats. 1991, Ch. 285, Sec. 13.)



30318

Nothing in this division shall preclude or prevent any member or employee of the commission who is also an employee of another public agency, a county supervisor or city councilperson, member of the Association of Bay Area Governments, member of the Association of Monterey Bay Area Governments, delegate to the Southern California Association of Governments, or member of the San Diego Comprehensive Planning Organization, and who has in that designated capacity voted or acted upon a particular matter, from voting or otherwise acting upon that matter as a member or employee of the commission. Nothing in this section shall exempt any such member or employee of the commission from any other provision of this article.

(Amended by Stats. 1991, Ch. 285, Sec. 14.)



30319

Any person who applies to the commission for approval of a development permit shall provide the commission with the names and addresses of all persons who, for compensation, will be communicating with the commission or commission staff on the applicant s behalf or on behalf of the applicant s business partners. That disclosure shall be provided to the commission prior to any such communication. Failure to comply with that disclosure requirement is a misdemeanor and, upon conviction, the person shall be punished by a fine of five thousand dollars ($5,000) or imprisonment in the county jail not exceeding six months, and, in addition, shall be subject to immediate denial of the permit.

(Amended by Stats. 1993, Ch. 798, Sec. 1. Effective January 1, 1994.)



30319.5

An applicant whose permit is denied due to his or her failure to comply with Section 30319 may not apply to the commission for approval of an identical or similar project for two years from the date of the permit denial.

(Added by Stats. 1992, Ch. 1114, Sec. 2. Effective January 1, 1993.)






ARTICLE 2.5. Fairness and Due Process

30320

(a) The people of California find and declare that the duties, responsibilities, and quasi-judicial actions of the commission are sensitive and extremely important for the well-being of current and future generations and that the public interest and principles of fundamental fairness and due process of law require that the commission conduct its affairs in an open, objective, and impartial manner free of undue influence and the abuse of power and authority. It is further found that, to be effective, California s coastal protection program requires public awareness, understanding, support, participation, and confidence in the commission and its practices and procedures. Accordingly, this article is necessary to preserve the public s welfare and the integrity of, and to maintain the public s trust in, the commission and the implementation of this division.

(b) The people of California further find that in a democracy, due process, fairness, and the responsible exercise of authority are all essential elements of good government which require that the public s business be conducted in public meetings, with limited exceptions for sensitive personnel matters and litigation, and on the official record. Reasonable restrictions are necessary and proper to prevent future abuses and misuse of governmental power so long as all members of the public are given adequate opportunities to present their views and opinions to the commission through written or oral communications on the official record either before or during the public hearing on any matter before the commission.

(Added by Stats. 1992, Ch. 1114, Sec. 3. Effective January 1, 1993.)



30321

For purposes of this article, a matter within the commission s jurisdiction means any permit action, federal consistency review, appeal, local coastal program, port master plan, public works plan, long-range development plan, categorical or other exclusions from coastal development permit requirements, or any other quasi-judicial matter requiring commission action, for which an application has been submitted to the commission.

(Added by Stats. 1992, Ch. 1114, Sec. 3. Effective January 1, 1993.)



30322

(a) For purposes of this article, except as provided in subdivision (b), an ex parte communication is any oral or written communication between a member of the commission and an interested person, about a matter within the commission s jurisdiction, which does not occur in a public hearing, workshop, or other official proceeding, or on the official record of the proceeding on the matter.

(b) The following communications are not ex parte communications:

(1) Any communication between a staff member acting in his or her official capacity and any commission member or interested person.

(2) Any communication limited entirely to procedural issues, including, but not limited to, the hearing schedule, location, format, or filing date.

(3) Any communication which takes place on the record during an official proceeding of a state, regional, or local agency that involves a member of the commission who also serves as an official of that agency.

(4) Any communication between a member of the commission, with regard to any action of another state agency or of a regional or local agency of which the member is an official, and any other official or employee of that agency, including any person who is acting as an attorney for the agency.

(5) Any communication between a nonvoting commission member and a staff member of a state agency where both the commission member and the staff member are acting in an official capacity.

(6) Any communication to a nonvoting commission member relating to an action pending before the commission, where the nonvoting commission member does not participate in that action, either through written or verbal communication, on or off the record, with other members of the commission.

(Amended by Stats. 1993, Ch. 798, Sec. 2. Effective January 1, 1994.)



30323

For purposes of this article, an interested person is any of the following:

(a) Any applicant, an agent or an employee of the applicant, or a person receiving consideration for representing the applicant, or a participant in the proceeding on any matter before the commission.

(b) Any person with a financial interest, as described in Article 1 (commencing with Section 87100) of Chapter 7 of Title 9 of the Government Code, in a matter before the commission, or an agent or employee of the person with a financial interest, or a person receiving consideration for representing the person with a financial interest.

(c) A representative acting on behalf of any civic, environmental, neighborhood, business, labor, trade, or similar organization who intends to influence the decision of a commission member on a matter before the commission.

(Added by Stats. 1992, Ch. 1114, Sec. 3. Effective January 1, 1993.)



30324

(a) No commission member, nor any interested person, shall conduct an ex parte communication unless the commission member fully discloses and makes public the ex parte communication by providing a full report of the communication to the executive director within seven days after the communication or, if the communication occurs within seven days of the next commission hearing, to the commission on the record of the proceeding at that hearing.

(b) (1) The commission shall adopt standard disclosure forms for reporting ex parte communications which shall include, but not be limited to, all of the following information:

(A) The date, time, and location of the communication.

(B) The identity of the person or persons initiating and the person or persons receiving the communication.

(C) A complete description of the content of the communication, including the complete text of any written material that was a part of the communication.

(2) The executive director shall place in the public record any report of an ex parte communication.

(c) Communications shall cease to be ex parte communications when fully disclosed and placed in the commission s official record.

(Amended by Stats. 1993, Ch. 798, Sec. 3. Effective January 1, 1994.)



30325

Nothing in this article prohibits any person or any interested person from testifying at a commission hearing, workshop, or other official proceeding, or from submitting written comments for the record on a matter before the commission. Written comments shall be submitted by mail or delivered to a commission office, or may be delivered to the commission at the time and place of a scheduled hearing.

(Added by Stats. 1992, Ch. 1114, Sec. 3. Effective January 1, 1993.)



30326

Any person, including a commission member, may request the commission staff to conduct a workshop on any matter before the commission or on any subject that could be useful to the commission. When the executive director determines that a request is appropriate and feasible, a workshop shall be scheduled at an appropriate time and location.

(Added by Stats. 1992, Ch. 1114, Sec. 3. Effective January 1, 1993.)



30327

(a) No commission member or alternate shall make, participate in making, or any other way attempt to use his or her official position to influence a commission decision about which the member or alternate has knowingly had an ex parte communication that has not been reported pursuant to Section 30324.

(b) In addition to any other applicable penalty, including a civil fine imposed pursuant to Section 30824, a commission member who knowingly violates this section shall be subject to a civil fine, not to exceed seven thousand five hundred dollars ($7,500). Notwithstanding any law to the contrary, the court may award attorneys fees and costs to the prevailing party.

(Amended by Stats. 1993, Ch. 798, Sec. 4. Effective January 1, 1994.)



30327.5

(a) An interested person shall not give, convey, or make available gifts aggregating more than ten dollars ($10) in a calendar month to a commissioner or a member of the commission s staff.

(b) A commissioner or member of the commission s staff shall not accept gifts aggregating more than ten dollars ($10) in a calendar month from an interested person.

(c) For purposes of this section, interested person shall have the same meaning as the term is defined in Section 30323.

(d) For purposes of this section, gift means, except as provided in subdivision (e), a payment, as defined in Section 82044 of the Government Code, that confers a personal benefit on the recipient, to the extent that consideration of equal or greater value is not received and includes a rebate or discount in the price of anything of value unless the rebate or discount is made in the regular course of business to members of the public without regard to official status. A person, other than a defendant in a criminal action, who claims that a payment is not a gift by reason of receipt of consideration has the burden of proving that the consideration received is of equal or greater value.

(e) For purposes of this section, gift does not include any of the following:

(1) A gift that is not used and that, within 30 days after receipt, is either returned to the donor or delivered to a nonprofit entity exempt from taxation under Section 501(c)(3) of the Internal Revenue Code, without being claimed as a charitable contribution for tax purposes.

(2) A gift from an individual s spouse, child, parent, grandparent, grandchild, brother, sister, parent-in-law, brother-in-law, sister-in-law, nephew, niece, aunt, uncle, or first cousin, or the spouse of one of those individuals. However, a gift from one of those people shall be considered a gift if the donor is acting as an agent or intermediary for a person not covered in this paragraph.

(3) A cost associated with the provision of evidentiary material provided to the commission and its staff.

(4) An educational or training activity that has received prior approval from the commission.

(5) A field trip or site inspection that is made available on equal terms and conditions to all commissioners and appropriate staff.

(6) A reception or purely social event that is not offered in connection with or is not intended to influence a decision or action of the commission and that is open to all commissioners, members of the staff, and members of the public and press.

(Amended by Stats. 2008, Ch. 179, Sec. 188. Effective January 1, 2009.)



30327.6

(a) (1) Except as provided in paragraph (2), a person who for compensation attempts to influence or affect the outcome of a commission decision or action and who violates Section 30327.5 may, in addition to any other applicable penalty, be barred from any activity seeking to influence or affect the outcome of a commission decision or action for a period of up to one year from the date of the finding of the violation. Each violation shall be grounds for the person being barred from any activity seeking to influence or affect a commission decision or action for an additional year from the date of conviction.

(2) This section does not prohibit an individual from representing himself or herself in seeking to influence or affect the outcome of a commission decision or action if that individual is acting solely on his or her own personal behalf and not on behalf of another person or entity.

(b) A person who violates Section 30327.5 shall, in addition to any other applicable penalty, be subject to a civil fine not to exceed five hundred dollars ($500) for each violation.

(Amended by Stats. 2008, Ch. 179, Sec. 189. Effective January 1, 2009.)



30328

If a violation of this article occurs and a commission decision may have been affected by the violation, an aggrieved person, as described in Section 30801, may seek a writ of mandate from a court requiring the commission to revoke its action and rehear the matter.

(Added by Stats. 1992, Ch. 1114, Sec. 3. Effective January 1, 1993.)



30329

Notwithstanding Section 11425.10 of the Government Code, the ex parte communications provisions of the Administrative Procedure Act (Article 7 (commencing with Section 11430.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code) do not apply to proceedings of the California Coastal Commission under this division.

(Added by Stats. 1995, Ch. 938, Sec. 83. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)






ARTICLE 3. Powers and Duties

30330

The commission, unless specifically otherwise provided, shall have the primary responsibility for the implementation of the provisions of this division and is designated as the state coastal zone planning and management agency for any and all purposes, and may exercise any and all powers set forth in the Federal Coastal Zone Management Act of 1972 (16 U.S.C. 1451, et seq.) or any amendment thereto or any other federal act heretofore or hereafter enacted that relates to the planning or management of the coastal zone.

In addition to any other authority, the commission may, except for a facility defined in Section 25110, grant or issue any certificate or statement required pursuant to any such federal law that an activity of any person, including any local, state, or federal agency, is in conformity with the provisions of this division. With respect to any project outside the coastal zone that may have a substantial effect on the resources within the jurisdiction of the San Francisco Bay Conservation and Development Commission, established pursuant to Title 7.2 (commencing with Section 66600) of the Government Code, and for which any certification is required pursuant to the Federal Coastal Zone Management Act of 1972 (16 U.S.C. 1451, et seq.), such certification shall be issued by the Bay Conservation and Development Commission; provided however, the commission may review and submit comments for any such project which affects resources within the coastal zone.

(Amended by Stats. 1976, Ch. 1331.)



30331

The commission is designated the successor in interest to all remaining obligations, powers, duties, responsibilities, benefits, and interests of any sort of the California Coastal Zone Conservation Commission and of the six regional coastal zone conservation commissions established by the California Coastal Zone Conservation Act of 1972 (commencing with Section 27000).

(Added by Stats. 1976, Ch. 1330.)



30333

(a) Except as provided in Section 18930 of the Health and Safety Code, the commission may adopt or amend, by vote of a majority of the appointed membership of the commission, rules and regulations to carry out the purposes and provisions of this division, and to govern procedures of the commission.

(b) Except as provided in Section 18930 of the Health and Safety Code and paragraph (3) of subdivision (a) of Section 30620, these rules and regulations shall be adopted in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. These rules and regulations shall be consistent with this division and other applicable law.

(Amended by Stats. 2013, Ch. 472, Sec. 6. Effective January 1, 2014.)



30333.1

The commission shall periodically review its regulations and procedures and determine what revisions, if any, are necessary and appropriate to simplify and expedite the review of any matter that is before the commission for action pursuant to this division. The commission shall implement, within 60 days of the review, any revisions it determines to be appropriate, so that its regulations and procedures may continue to be as simple and expeditious as practicable.

(Amended by Stats. 2006, Ch. 294, Sec. 3. Effective January 1, 2007.)



30333.2

Notwithstanding any other provision of law and except as provided in the State Building Standards Law, Part 2.5 (commencing with Section 18900) of Division 13 of the Health and Safety Code, the commission shall not adopt nor publish a building standard, as defined in Section 18909 of the Health and Safety Code, unless the provisions of Sections 18930, 18933, 18938, 18940, 18943, 18944, and 18945 of the Health and Safety Code are expressly excepted in the statute under which the authority to adopt rules, regulations, or orders is delegated. A building standard adopted in violation of this section shall have no force or effect. A building standard expressly required by a provision of federal law, specifically requiring that building standard, shall be adopted and published in the State Building Standards Code within the time required by federal law.

(Amended by Stats. 2006, Ch. 294, Sec. 4. Effective January 1, 2007.)



30334

The commission may do the following:

(a) Contract for any private professional or governmental services, if the work or services cannot be satisfactorily performed by its employees.

(b) Sue and be sued. The Attorney General shall represent the commission in any litigation or proceeding before any court, board, or agency of the state or federal government.

(Amended by Stats. 1991, Ch. 285, Sec. 17.)



30334.5

In addition to the authority granted by Section 30334, the commission may apply for and accept grants, appropriations, and contributions in any form.

(Added by Stats. 1976, Ch. 1331.)



30335

The commission shall appoint an executive director who shall be exempt from civil service and shall serve at the pleasure of his or her appointing power. The commission shall prescribe the duties and salaries of the executive director, and, consistent with applicable civil service laws, shall appoint and discharge any officer, house staff counsel, or employee of the commission as it deems necessary to carry out the provisions of this division.

(Amended by Stats. 1981, Ch. 1173, Sec. 9.)



30335.1

The commission shall provide for appropriate employees on the staff of the commission to assist applicants and other interested parties in connection with matters which are before the commission for action. The assistance rendered by those employees shall be limited to matters of procedure and shall not extend to advice on substantive issues arising out of the provisions of this division, such as advice on the manner in which a proposed development might be made consistent with the policies specified in Chapter 3 (commencing with Section 30200).

(Amended by Stats. 1991, Ch. 285, Sec. 18.)



30335.5

(a) The commission shall, if it determines that it has sufficient resources, establish one or more scientific panels to review technical documents and reports and to give advice and make recommendations to the commission prior to making decisions requiring scientific expertise and analysis not available to the commission through its staff resources. It is the intent of the Legislature that the commission base any such technical decisions on scientific expertise and advice. The panel or panels may be composed of, but not limited to, persons with expertise and training in marine biology, fisheries, geology, coastal geomorphology, geographic information systems, water quality, hydrology, ocean and coastal engineering, economics, and social sciences.

(b) Members of a panel, while performing duties required by this division or by the commission, shall be entitled to the same rights and immunities granted public employees by Article 3 (commencing with Section 820) of Chapter 1 of Part 2 of Division 3.6 of Title 1 of the Government Code. Those rights and immunities shall attach to the member as of the date of appointment of the person to the panel.

(c) The commission is encouraged to seek funding from any appropriate public or private source, and may apply for and expend any grant or endowment funds, for the purposes of this section. Any funding made available to the commission for these purposes shall be reported to the fiscal committee of each house of the Legislature at the time the commission s budget is being formally reviewed.

(d) The commission is encouraged to utilize innovative techniques to increase effective communication between the commission and the scientific community, including the use of existing grant programs and volunteers, in order to improve and strengthen the technical basis of its planning and regulatory decisions.

(Added by Stats. 1992, Ch. 965, Sec. 2. Effective January 1, 1993.)



30336

The commission shall, to the maximum extent feasible, assist local governments in exercising the planning and regulatory powers and responsibilities provided for by this division where the local government elects to exercise those powers and responsibilities and requests assistance from the commission, and shall cooperate with and assist other public agencies in carrying out this division. Similarly, every public agency, including regional and state agencies and local governments, shall cooperate with the commission and shall, to the extent their resources permit, provide any advice, assistance, or information the commission may require to perform its duties and to more effectively exercise its authority.

(Amended by Stats. 1991, Ch. 285, Sec. 19.)



30337

The commission shall, where feasible, and in cooperation with the affected agency, establish a joint development permit application system and public hearing procedures with permit issuing agencies.

(Added by Stats. 1976, Ch. 1330.)



30338

By May 1, 1977, the commission, after full consultation with the State Water Resources Control Board, shall adopt regulations for the timing of its review of proposed treatment works pursuant to the provisions of subdivision (c) of Section 30412.

(Added by Stats. 1976, Ch. 1330.)



30339

The commission shall:

(a) Ensure full and adequate participation by all interested groups and the public at large in the commission s work program.

(b) Ensure that timely and complete notice of commission meetings and public hearings is disseminated to all interested groups and the public at large.

(c) Advise all interested groups and the public at large as to effective ways of participating in commission proceedings.

(d) Recommend to any local government preparing or implementing a local coastal program and to any state agency that is carrying out duties or responsibilities pursuant to this division, additional measures to assure open consideration and more effective public participation in its programs or activities.

(Amended by Stats. 1991, Ch. 285, Sec. 20.)



30340

The commission shall manage and budget any funds that may be appropriated, allocated, granted, or in any other way made available to the commission for expenditure.

(Amended by Stats. 1993, Ch. 589, Sec. 133. Effective January 1, 1994.)



30340.5

(a) It is the policy of the state that no less than 50 percent of funds received by the state from the federal government pursuant to the Federal Coastal Zone Management Act of 1972 (16 U.S.C. Sec. 1451 et seq.) shall be used for the preparation, review, approval, certification, and implementation of local coastal programs.

(b) A local government subject to this division may claim reimbursement of costs incurred as a direct result of the operation of or any requirement promulgated pursuant to this division. Notwithstanding any other provision of law, a claim for reimbursement of mandated costs directly attributable to the operation of this division shall only be submitted, reviewed, and approved in the manner set forth in this section.

(c) A claim pursuant to this section shall be submitted to the executive director of the commission no later than September 30. The executive director shall review the claim in accordance with this section and shall submit the claim to the Controller within 60 days after receipt of a claim but in no event later than November 30.

(d) A claim submitted pursuant to this section shall be filed on forms approved and prepared by the commission in consultation with the Controller. The forms shall specify the information needed to enable the executive director of the commission and the Controller to make the determinations required by subdivision (e). The forms shall clearly set forth information requirements for the evaluation of the following categories of costs:

(1) Costs for work relating to the preparation, review, and approval of a local coastal program or a portion of a program.

(2) Costs for work that is not covered by paragraph (1).

The claim forms required by this section shall provide for claims of actual costs incurred during the fiscal year preceding submittal and for the costs the claimant local government estimates will be incurred during the then-current fiscal year.

(e) The executive director shall review and evaluate each claim submitted pursuant to this section and shall determine whether:

(1) The costs claimed are not paid for or reimbursed from any other source of state or federal funding.

(2) The costs are for work that is the direct result of and is mandated by the operation of this division or by the commission or whether the work is optional.

(3) With respect to costs specified in paragraph (1) of subdivision (d), the work done or to be done is reasonable and necessary for the preparation and approval of a local coastal program pursuant to a local coastal program work program approved by the commission, or for work that is not part of an approved work program if the work can be shown to be necessary for the completion of a certifiable local coastal program or if new information or other circumstances cause the commission to require that the work be carried out.

(f) The executive director of the commission shall submit to the Controller, on behalf of each claimant local government, all claims submitted pursuant to this section together with his or her recommendation whether the Controller should allow or deny, in whole or in part, the claim. The executive director s recommendation shall be based on his or her determinations made pursuant to subdivision (e). If the executive director fails to make a recommendation by the time a claim is required to be submitted to the Controller as provided in subdivision (c), the executive director is deemed to have recommended approval of the claim.

(g) Section 17561 of the Government Code shall apply to a claim filed pursuant to this section. However, where a conflict between Section 17561 of the Government Code and this section occurs, the conflict shall be resolved in a manner that best carries out the purposes of this section. The Controller shall apply the criteria of subdivision (e) in determining whether to allow or deny, in whole or in part, a claim and shall consider the recommendations of the executive director of the commission.

(Amended by Stats. 2007, Ch. 130, Sec. 214. Effective January 1, 2008.)



30340.6

(a) It is the intent of the Legislature that all costs mandated by the operation of this division be paid either with state or federal funds or both. The Legislature hereby declares that Section 30340.5 is designed to ensure that local governments are paid for legitimate claims for costs mandated by this division or the commission, costs for work which is not optional, and costs which are not otherwise reimbursed.

(b) In the event a claimed mandated cost has been approved by the Controller pursuant to Section 30340.5 and the Legislature fails to appropriate the funds to pay such claims by special legislation or in the annual state budget for the fiscal year following approval of such claims by the Controller, except the date specified in Section 30518, any dates specified in this division or by order of the commission for the submission of a local coastal program or any portion thereof or for the performance of any task or duty by a claimant local government whose approved claim has not been paid shall, at the request of such claimant local government, be postponed by the number of years elapsing between such specified date and the year in which the funds to pay the approved claim are provided.

(c) The provisions of subdivision (b) shall not apply to any local government if the Legislature determines that such local government s claim should not be paid because such claim is not of the type intended to be subject to reimbursement pursuant to Section 30340.5.

(Added by Stats. 1978, Ch. 1075.)



30341

The commission may prepare and adopt any additional plans and maps and undertake any studies it determines to be necessary and appropriate to better accomplish the purposes, goals, and policies of this division; provided, however, that the plans and maps shall only be adopted after public hearing.

(Amended by Stats. 1991, Ch. 285, Sec. 22.)



30344

(a) The Legislature hereby finds and declares that the coastal zone is one of its most precious natural resources, rich in diversity of living and nonliving resources and in the wide range of opportunities it provides for the use and conservation by the people of this state and nation. The Legislature further finds that, in order to promote the wise use of coastal resources for, among other things, recreation, habitat conservation, educational, and scientific study, the production of food and fiber, residential purposes, and economic growth, it is necessary to provide the public with an informative and educational guide to coastal resources.

(b) The commission shall, not later than July 1, 1984, prepare a guide to coastal resources. The guide shall include, but not be limited to, the following components:

(1) An inventory of the natural resources which are of environmental, social, economic, and educational importance to the public. The inventory shall include a description of the resources, their location, and their significance to the people and the natural environment.

(2) An inventory of manmade resources of cultural, historic, economic, and educational importance to the public. The inventory shall focus on those resources which, by virtue of their location in or near the coastal zone, take on a special character or which, because of their nature, require a coastal location. The inventory shall include a description of the resource and any historic, educational, and technical notes of interest.

(3) A listing of public and private entities having responsibility for the planning, management, use, and restoration of the coastal resources and how interested persons can contact those entities for further information about their projects and programs.

The purpose of this guide shall be to contribute to a better understanding by the public of the importance of coastal resources, both to the quality of life for people and to the maintenance of a healthy and productive natural environment. The guide shall be sensitive to the need for a balanced approach to the conservation and use of coastal resources, to the rights and responsibilities of individuals and the public in the protection and use of these resources, and the need to limit human use of some resources in order to avoid their degradation or destruction. The guide shall not be a policy guide, but rather it shall be an educational tool to increase the public understanding and appreciation of the value of California s coastal resources.

(c) The commission shall utilize innovative techniques for the preparation, production, and distribution of the guide so as to minimize costs to the public. To this end, the commission is encouraged to enlist the voluntary assistance of private and public organizations with appropriate expertise. In addition, the commission shall seek grants from private and public institutions to augment its limited funding.

Notwithstanding Section 14850 of the Government Code or any other provision of law, the commission may contract for the production of this guide with any public or private entity in order to meet the objective of this section.

(d) The guide shall be written and illustrated so as to be easily understood by the general public and shall be set forth in a format that ensures its usefulness.

(e) The guide shall be made available to the public at a reasonable cost.

(Added by Stats. 1982, Ch. 1470, Sec. 3. Effective September 28, 1982.)






ARTICLE 4. Local Coastal Program Implementation Costs

30350

(a) It is the policy of the state that local governments be paid their legitimate costs, from either state or federal funds, for the implementation of certified local coastal programs; provided, however, that such payment shall only be available for those costs directly attributable to the operation of a certified local coastal program and which costs would not have been incurred but for such local coastal program and which costs are not of a nature which would normally be incurred by such local government in carrying out its land use planning and regulatory responsibilities pursuant to any provision of law other than this division.

(b) Notwithstanding any other provision of law to the contrary, claims for payment of costs directly attributable to the operation and implementation of a certified local coastal program shall only be submitted, reviewed, and approved in the manner set forth in, and pursuant to the provisions of, this article.

(c) The provisions of this article are intended to establish a procedure that ensures the orderly and carefully monitored expenditure of limited public funds for payment of such costs, the incurring of which is hereby recognized as being in the interest of all the people of this state because they carry out state policies for the wise, long-term conservation and use of coastal resources.

(Added by Stats. 1979, Ch. 919.)



30351

The commission shall, not later than July 1, 1980, prepare and adopt procedures for the issuance and management of local coastal program implementation grants. The purpose of the grants program is to provide, to the extent funds are available, financial assistance for local governments and, in cases the commission deems appropriate, other public agencies to carry out certified local coastal programs. The procedures required by this section shall specify, consistent with the criteria set forth in subdivision (a) of Section 30350, the categories of expenditures eligible for implementation grants and shall include procedures for application, review, approval, and disbursement of grant funds.

(Added by Stats. 1979, Ch. 919.)



30352

(a) Any local government carrying out its certified local coastal programs may, upon the delegation of the development review authority pursuant to Section 30519, claim reimbursement of costs incurred for the implementation of such local coastal program if costs have not been provided in an implementation grant issued pursuant to Section 30351.

(b) Claims made pursuant to this article shall be submitted to the executive director of the commission not later than September 30 immediately following the fiscal year during which the claimed costs were incurred. The executive director shall review such claims in accordance with the provisions of this article and shall submit all such claims to the Controller within 60 days after receipt of a claim, but in no event later than November 30.

(c) All claims submitted pursuant to this section shall be filed on forms approved and prepared by the commission in consultation with the Controller. Such forms shall specify the information needed to enable the executive director of the commission and the Controller to make the determinations required by Section 30353. The claim forms required by this section shall provide for claims of actual costs incurred during the fiscal year preceding submittal and for the costs the claimant local government estimates will be incurred during the then-current fiscal year.

(Amended by Stats. 1983, Ch. 1308, Sec. 2.)



30353

Payment for costs claimed pursuant to this article shall be made only for costs which, but for the operation of a certified local coastal program, would not have been incurred by the claimant local government and if the following criteria are met:

(a) Costs for establishing a regulatory program to implement a certified local coastal program, including costs for the preparation and printing of public information materials, application forms, establishing new procedures, and staff training are payable. The costs specified in this subdivision include initial startup costs incurred over a period not to exceed one year from the date a certified local coastal program has been adopted for implementation by the appropriate local government.

(b) A fixed payment not to exceed ten dollars ($10) per permit application for any development subject to a certified local coastal program may be claimed and paid. The payment specified in this subdivision is intended to cover general costs, including costs for public notice, notice and submittal of files to the commission, and appearances before the commission.

(c) Other costs of processing and reviewing coastal development permits pursuant to a certified local coastal program shall normally not be eligible for reimbursement because these types of activities should either be incorporated within the routine regulatory process of the local government or, at the discretion of the local government, be paid for from reasonable permit fees. A local government may, however, request payment for increased regulatory costs if it can show that either or both of the following special circumstances apply within its jurisdiction:

(1) In jurisdictions with a population of less than 10,000, the existing regulatory program of the local government is not capable of processing and reviewing additional coastal development permits pursuant to a certified local coastal program and where the increased costs could not reasonably be expected to be covered by permit fees.

(2) The regulatory program included in a certified local coastal program requires the discharge of resource management functions that exceed the level of regulatory review normally required or undertaken by the local government.

(d) Costs for enforcement of regulatory requirements that are directly related to local coastal program implementation, such as ensuring compliance with coastal development permit terms and conditions, are payable, if the enforcement activities are not of a type routinely undertaken or of a type required by law as part of the affected local government s normal regulatory responsibilities.

(e) Litigation costs which, but for the operation of a certified local coastal program, would not have been incurred may be paid. Where an action is brought against a local government and the action states as a principal cause of action the operation of the local government s local coastal program and the local government prevails in the action, litigation costs may be paid to the extent the costs are not assessed against the party bringing the action. Where the local government loses the action primarily on grounds it has failed to properly carry out its certified local coastal program, litigation costs shall not be paid. In accordance with procedures established by the executive director of the commission in consultation with the Attorney General, litigation costs may be paid prior to the rendering of a final judgment in the action, if the Attorney General has intervened in the action in support of the local government s position, the amount paid does not exceed five hundred thousand dollars ($500,000), and the amount paid is equal to or greater than 5 percent of the local government s general revenues as published in the most recent version of Cities Annual Report by the Controller. The local government shall reimburse the state from any costs recovered after a final judgment is rendered in the action.

(f) If additional planning is required by the commission as a condition of its certification of any local coastal program, costs for the additional planning are payable.

(Amended by Stats. 2002, Ch. 1104, Sec. 1. Effective January 1, 2003.)



30354

(a) The executive director of the commission shall review and evaluate each claim submitted pursuant to this article and shall determine whether:

(1) The costs claimed meet the requirements of this article.

(2) The costs claimed are not paid for or reimbursed from any other source of state or federal funding.

(3) The claimed costs are reasonable for the implementation of a certified local coastal program.

(b) The executive director of the commission shall submit to the Controller, on behalf of each claimant local government, all claims submitted pursuant to this section together with his or her recommendation whether the Controller should allow or deny, in whole or in part, the claim. A copy of each claim shall also be sent to the claimant local government at the time such claim is submitted to the Controller. The executive director s recommendation shall be based on his or her determinations made pursuant to this article. If the executive director fails to make a recommendation by the time claims are required to be submitted to the Controller, as provided in subdivision (b) of Section 30352, the executive director shall be deemed to have recommended approval of the claim.

(c) The provisions of Section 2231 of the Revenue and Taxation Code shall apply to claims filed pursuant to this article; provided, however, that where a conflict between Section 2231 of the Revenue and Taxation Code and this article occurs, such conflict shall be resolved in a manner that best carries out the purposes of this article. The Controller shall apply the criteria of this article in determining whether to allow or deny, in whole or in part, any such claim and shall consider the recommendations of the executive director of the commission.

(Added by Stats. 1979, Ch. 919.)



30355

As used in this article, certified local coastal program means any portion of a local coastal program that has been certified.

(Added by Stats. 1979, Ch. 919.)









CHAPTER 5. State Agencies

ARTICLE 1. General

30400

It is the intent of the Legislature to minimize duplication and conflicts among existing state agencies carrying out their regulatory duties and responsibilities.

In the absence of a specific authorization set forth in this division or any other provision of law or in an agreement entered into with the commission, no state agency, including the Office of Planning and Research, shall exercise any powers or carry out any duties or responsibilities established by this division or by the Federal Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) or any amendment thereto. The Director of the Office of Planning and Research shall, in carrying out his or her duties as set forth in Section 30415, ensure that the provisions of this section are carried out.

(Amended by Stats. 1983, Ch. 323, Sec. 68.5. Effective July 1, 1983.)



30401

Except as otherwise specifically provided in this division, enactment of this division does not increase, decrease, duplicate or supersede the authority of any existing state agency.

This chapter shall not be construed to limit in any way the regulatory controls over development pursuant to Chapters 7 (commencing with Section 30600) and 8 (commencing with Section 30700), except that the commission shall not set standards or adopt regulations that duplicate regulatory controls established by any existing state agency pursuant to specific statutory requirements or authorization.

(Amended by Stats. 1991, Ch. 285, Sec. 23.)



30402

All state agencies shall carry out their duties and responsibilities in conformity with this division.

(Added by Stats. 1976, Ch. 1330.)



30403

It is the intent of the Legislature that the policies of this division and all local coastal programs prepared pursuant to Chapter 6 (commencing with Section 30500) should provide the common assumptions upon which state functional plans for the coastal zone are based in accordance with the provisions of Section 65036 of the Government Code.

(Added by Stats. 1976, Ch. 1330.)



30404

(a) The Natural Resources Agency shall periodically, in the case of the State Energy Resources Conservation and Development Commission, the State Board of Forestry and Fire Protection, the State Water Resources Control Board and the California regional water quality control boards, the State Air Resources Board and air pollution control districts and air quality management districts, the Department of Fish and Game, the Department of Parks and Recreation, the California Geological Survey and the Division of Oil, Gas, and Geothermal Resources in the Department of Conservation, and the State Lands Commission, and may, with respect to any other state agency, submit recommendations designed to encourage the state agency to carry out its functions in a manner consistent with this division. The recommendations may include proposed changes in administrative regulations, rules, and statutes.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 155) and added by Stats. 2012, Ch. 728, Sec. 156. Effective January 1, 2013. Section operative July 1, 2013, by its own provisions.)






ARTICLE 2. State Agencies

30410

(a) The commission and the San Francisco Bay Conservation and Development Commission shall conduct a joint review of this division and Title 7.2 (commencing with Section 66600) of the Government Code to determine how the program administered by the San Francisco Bay Conservation and Development Commission shall be related to this division. Both commissions shall jointly present their recommendations to the Legislature not later than July 1, 1978.

(b) It is the intent of the Legislature that the ports under the jurisdiction of the San Francisco Bay Conservation and Development Commission, including the Ports of San Francisco, Oakland, Richmond, Redwood City, Encinal Terminals, and Benicia, should be treated no less favorably than the ports under the jurisdiction of the commission covered in Chapter 8 (commencing with Section 30700) under the terms of any legislation which is developed pursuant to such study.

(Added by Stats. 1976, Ch. 1330.)



30411

(a) The Department of Fish and Game and the Fish and Game Commission are the principal state agencies responsible for the establishment and control of wildlife and fishery management programs and the commission shall not establish or impose any controls with respect thereto that duplicate or exceed regulatory controls established by these agencies pursuant to specific statutory requirements or authorization.

(b) The Department of Fish and Game, in consultation with the commission and the Department of Boating and Waterways, may study degraded wetlands and identify those which can most feasibly be restored in conjunction with development of a boating facility as provided in subdivision (a) of Section 30233. Any study conducted under this subdivision shall include consideration of all of the following:

(1) Whether the wetland is so severely degraded and its natural processes so substantially impaired that it is not capable of recovering and maintaining a high level of biological productivity without major restoration activities.

(2) Whether a substantial portion of the degraded wetland, but in no event less than 75 percent, can be restored and maintained as a highly productive wetland in conjunction with a boating facilities project.

(3) Whether restoration of the wetland s natural values, including its biological productivity and wildlife habitat features, can most feasibly be achieved and maintained in conjunction with a boating facility or whether there are other feasible ways to achieve these values.

(c) The Legislature finds and declares that salt water or brackish water aquaculture is a coastal-dependent use which should be encouraged to augment food supplies and to further the policies set forth in Chapter 4 (commencing with Section 825) of Division 1. The Department of Fish and Game may identify coastal sites it determines to be appropriate for aquaculture facilities. If the department identifies these sites, it shall transmit information identifying the sites to the commission and the relevant local government agency. The commission, and where appropriate, local governments, shall, consistent with the coastal planning requirements of this division, provide for as many coastal sites identified by the Department of Fish and Game for any uses that are consistent with the policies of Chapter 3 (commencing with Section 30200) of this division.

(d) Any agency of the state owning or managing land in the coastal zone for public purposes shall be an active participant in the selection of suitable sites for aquaculture facilities and shall make the land available for use in aquaculture when feasible and consistent with other policies of this division and other provisions of law.

(Amended by Stats. 2006, Ch. 36, Sec. 9. Effective January 1, 2007.)



30412

(a) In addition to Section 13142.5 of the Water Code, this section shall apply to the commission and the State Water Resources Control Board and the California regional water quality control boards.

(b) The State Water Resources Control Board and the California regional water quality control boards are the state agencies with primary responsibility for the coordination and control of water quality. The State Water Resources Control Board has primary responsibility for the administration of water rights pursuant to applicable law. The commission shall assure that proposed development and local coastal programs shall not frustrate this section. The commission shall not, except as provided in subdivision (c), modify, adopt conditions, or take any action in conflict with any determination by the State Water Resources Control Board or any California regional water quality control board in matters relating to water quality or the administration of water rights.

Except as provided in this section, nothing herein shall be interpreted in any way either as prohibiting or limiting the commission, local government, or port governing body from exercising the regulatory controls over development pursuant to this division in a manner necessary to carry out this division.

(c) Any development within the coastal zone or outside the coastal zone which provides service to any area within the coastal zone that constitutes a treatment work shall be reviewed by the commission and any permit it issues, if any, shall be determinative only with respect to the following aspects of the development:

(1) The siting and visual appearance of treatment works within the coastal zone.

(2) The geographic limits of service areas within the coastal zone which are to be served by particular treatment works and the timing of the use of capacity of treatment works for those service areas to allow for phasing of development and use of facilities consistent with this division.

(3) Development projections which determine the sizing of treatment works for providing service within the coastal zone.

The commission shall make these determinations in accordance with the policies of this division and shall make its final determination on a permit application for a treatment work prior to the final approval by the State Water Resources Control Board for the funding of such treatment works. Except as specifically provided in this subdivision, the decisions of the State Water Resources Control Board relative to the construction of treatment works shall be final and binding upon the commission.

(d) The commission shall provide or require reservations of sites for the construction of treatment works and points of discharge within the coastal zone adequate for the protection of coastal resources consistent with the provisions of this division.

(e) Nothing in this section shall require the State Water Resources Control Board to fund or certify for funding, any specific treatment works within the coastal zone or to prohibit the State Water Resources Control Board or any California regional water quality control board from requiring a higher degree of treatment at any existing treatment works.

(Amended by Stats. 1991, Ch. 285, Sec. 25.)



30413

(a) In addition to the provisions set forth in subdivision (f) of Section 30241, and in Sections 25302, 25500, 25507, 25508, 25510, 25514, 25516.1, 25523, and 25526, the provisions of this section shall apply to the commission and the State Energy Resources Conservation and Development Commission with respect to matters within the statutory responsibility of the latter.

(b) The commission shall, prior to January 1, 1978, and after one or more public hearings, designate those specific locations within the coastal zone where the location of a facility as defined in Section 25110 would prevent the achievement of the objectives of this division; provided, however, that specific locations that are presently used for such facilities and reasonable expansion thereof shall not be so designated. Each such designation shall include a description of the boundaries of those locations, the objectives of this division which would be so affected, and detailed findings concerning the significant adverse impacts that would result from development of a facility in the designated area. The commission shall consider the conclusions, if any, reached by the State Energy Resources Conservation and Development Commission in its most recently promulgated comprehensive report issued pursuant to Section 25309. The commission shall transmit a copy of its report prepared pursuant to this subdivision to the State Energy Resources Conservation and Development Commission.

(c) The commission, after it completes its initial designations in 1978, shall, prior to January 1, 1980, and once every two years thereafter until January 1, 1990, revise and update the designations specified in subdivision (b). After January 1, 1990, the commission shall revise and update those designations not less than once every five years. Those revisions shall be effective on January 1, 1980, or on January 1 of the year following adoption of the revisions. The provisions of subdivision (b) shall not apply to any sites and related facilities specified in any notice of intention to file an application for certification filed with the State Energy Resources Conservation and Development Commission pursuant to Section 25502 prior to designation of additional locations made by the commission pursuant to this subdivision.

(d) Whenever the State Energy Resources Conservation and Development Commission exercises its siting authority and undertakes proceedings pursuant to the provisions of Chapter 6 (commencing with Section 25500) of Division 15 with respect to any thermal powerplant or transmission line to be located, in whole or in part, within the coastal zone, the commission shall participate in those proceedings and shall receive from the State Energy Resources Conservation and Development Commission any notice of intention to file an application for certification of a site and related facilities within the coastal zone. The commission shall analyze each notice of intention and shall, prior to completion of the preliminary report required by Section 25510, forward to the State Energy Resources Conservation and Development Commission a written report on the suitability of the proposed site and related facilities specified in that notice . The commission s report shall contain a consideration of, and findings regarding, all of the following:

(1) The compatibility of the proposed site and related facilities with the goal of protecting coastal resources.

(2) The degree to which the proposed site and related facilities would conflict with other existing or planned coastal-dependent land uses at or near the site.

(3) The potential adverse effects that the proposed site and related facilities would have on aesthetic values.

(4) The potential adverse environmental effects on fish and wildlife and their habitats.

(5) The conformance of the proposed site and related facilities with certified local coastal programs in those jurisdictions which would be affected by any such development.

(6) The degree to which the proposed site and related facilities could reasonably be modified so as to mitigate potential adverse effects on coastal resources, minimize conflict with existing or planned coastal-dependent uses at or near the site, and promote the policies of this division.

(7) Such other matters as the commission deems appropriate and necessary to carry out this division.

(e) The commission may, at its discretion, participate fully in other proceedings conducted by the State Energy Resources Conservation and Development Commission pursuant to its powerplant siting authority. In the event the commission participates in any public hearings held by the State Energy Resources Conservation and Development Commission, it shall be afforded full opportunity to present evidence and examine and cross-examine witnesses.

(f) The State Energy Resources Conservation and Development Commission shall forward a copy of all reports it distributes pursuant to Sections 25302 and 25306 to the commission and the commission shall, with respect to any report that relates to the coastal zone or coastal zone resources, comment on those reports, and shall in its comments include a discussion of the desirability of particular areas within the coastal zone as designated in such reports for potential powerplant development. The commission may propose alternate areas for powerplant development within the coastal zone and shall provide detailed findings to support the suggested alternatives.

(Amended by Stats. 1991, Ch. 1031, Sec. 2.)



30414

(a) The State Air Resources Board and air pollution control districts established pursuant to state law and consistent with requirements of federal law are the principal public agencies responsible for the establishment of ambient air quality and emission standards and air pollution control programs. The provisions of this division do not authorize the commission or any local government to establish any ambient air quality standard or emission standard, air pollution control program or facility, or to modify any ambient air quality standard, emission standard, or air pollution control program or facility which has been established by the state board or by an air pollution control district.

(b) Any provision of any certified local coastal program which establishes or modifies any ambient air quality standard, any emission standard, any air pollution control program or facility shall be inoperative.

(c) The State Air Resources Board and any air pollution control district may recommend ways in which actions of the commission or any local government can complement or assist in the implementation of established air quality programs.

(Amended by Stats. 1982, Ch. 1246, Sec. 2.)



30415

The Director of the Office of Planning and Research shall, in cooperation with the commission and other appropriate state agencies, review the policies of this division. If the director determines that effective implementation of any policy requires the cooperative and coordinated efforts of several state agencies, he shall, no later than July 1, 1978 and from time to time thereafter, recommend to the appropriate agencies actions that should be taken to minimize potential duplication and conflicts and which could, if taken, better achieve effective implementation of such policy. The director shall, where appropriate and after consultation with the affected agency, recommend to the Governor and the Legislature how the programs, duties, responsibilities, and enabling legislation of any state agency should be changed to better achieve the goals and policies of this division.

(Amended by Stats. 1976, Ch. 1331.)



30416

(a) The State Lands Commission, in carrying out its duties and responsibilities as the state agency responsible for the management of all state lands, including tide and submerged lands,, in accordance with the provisions of Division 6 (commencing with Section 6001), shall, prior to certification by the commission pursuant to Chapters 6 (commencing with Section 30500) and 8 (commencing with Section 30700) review, and may comment on any proposed local coastal program or port master plan that could affect state lands.

(b) No power granted to any local government, port governing body, or special district, under this division, shall change the authority of the State Lands Commission over granted or ungranted lands within its jurisdiction or change the rights and duties of its lessees or permittees.

(c) Boundary settlements between the State Lands Commission and other parties and any exchanges of land in connection therewith shall not be a development within the meaning of this division.

(d) Nothing in this division shall amend or alter the terms and conditions in any legislative grant of lands, in trust, to any local government, port governing body, or special district; provided, however, that any development on such granted lands shall, in addition to the terms and conditions of such grant, be subject to the regulatory controls provided by Chapters 7 (commencing with Section 30600) and 8 (commencing with Section 30700).

(Added by Stats. 1976, Ch. 1330.)



30417

(a) In addition to the provisions set forth in Section 4551.5, this section shall apply to the State Board of Forestry and Fire Protection.

(b) Within 180 days after January 1, 1977, the commission shall identify special treatment areas within the coastal zone to ensure that natural and scenic resources are adequately protected. The commission shall forward to the State Board of Forestry and Fire Protection maps of the designated special treatment areas together with specific reasons for those designations and with recommendations designed to assist the State Board of Forestry and Fire Protection in adopting rules and regulations that adequately protect the natural and scenic qualities of the special treatment areas.

(Amended by Stats. 1998, Ch. 972, Sec. 25. Effective January 1, 1999.)



30418

(a) Pursuant to Division 3 (commencing with Section 3000), the Division of Oil and Gas of the Department of Conservation is the principal state agency responsible for regulating the drilling, operation, maintenance, and abandonment of all oil, gas, and geothermal wells in the state. Neither the commission, local government, port governing body, or special district shall establish or impose such regulatory controls that duplicate or exceed controls established by the Division of Oil and Gas pursuant to specific statutory requirements or authorization.

This section shall not be construed to limit in any way, except as specifically provided, the regulatory controls over oil and gas development pursuant to Chapters 7 (commencing with Section 30600) and 8 (commencing with Section 30700).

(b) The Division of Oil and Gas of the Department of Conservation shall cooperate with the commission by providing necessary data and technical expertise regarding proposed well operations within the coastal zone.

(Amended by Stats. 1991, Ch. 285, Sec. 26.)



30419

The Department of Boating and Waterways is the principal state agency for evaluating the economic feasibility of any boating facility to be developed within the coastal zone.

If the economic viability of a boating facility becomes an issue in a coastal development permit matter or in a local coastal program or any amendment thereto, the commission shall request the Department of Boating and Waterways to provide comment, including, but not limited to, the analysis of costs associated with conditions of approval. In cases where the Department of Boating and Waterways desires to make any comment, it shall be made within 30 days of the commission s request. The commission shall include the comment in its decision regarding a coastal development permit or local coastal program or any amendment thereto.

(Added by Stats. 1983, Ch. 824, Sec. 1.)



30420

Prior to taking any action on (1) a local coastal program or any amendment thereto, (2) any coastal development permit, or (3) any consistency determination or certification, that relates to the disposal of hazardous substances at sea, the commission shall consult with the following governmental entities:

(a) Department of Toxic Substances Control.

(b) State Lands Commission.

(c) State Air Resources Board and relevant air pollution control districts or air quality management districts.

(d) Department of Fish and Game.

(e) State Water Resources Control Board and relevant California regional water quality control boards.

(f) Secretary for Environmental Protection.

(g) Governor s Office of Planning and Research.

(h) The local government located closest to the proposed activity, or within whose jurisdiction the activity is proposed, or within whose jurisdiction there may be effects of the proposed activity.

(Amended by Stats. 2000, Ch. 343, Sec. 23. Effective January 1, 2001.)









CHAPTER 6. Implementation

ARTICLE 1. Local Coastal Program

30500

(a) Each local government lying, in whole or in part, within the coastal zone shall prepare a local coastal program for that portion of the coastal zone within its jurisdiction. However, any local government may request, in writing, the commission to prepare a local coastal program, or a portion thereof, for the local government. Each local coastal program prepared pursuant to this chapter shall contain a specific public access component to assure that maximum public access to the coast and public recreation areas is provided.

(b) Amendments to a local general plan for the purpose of developing a certified local coastal program shall not constitute an amendment of a general plan for purposes of Section 65358 of the Government Code.

(c) The precise content of each local coastal program shall be determined by the local government, consistent with Section 30501, in full consultation with the commission and with full public participation.

(Amended by Stats. 1984, Ch. 1009, Sec. 42.)



30500.1

No local coastal program shall be required to include housing policies and programs.

(Added by Stats. 1981, Ch. 1007, Sec. 3.)



30501

The commission shall, within 90 days after January 1, 1977, adopt, after public hearing, procedures for the preparation, submission, approval, appeal, certification, and amendment of any local coastal program, including, but not limited to, the following:

(a) A common methodology for the preparation of, and the determination of the scope of, the local coastal programs, taking into account the fact that local governments have differing needs and characteristics.

(b) Recommended uses that are of more than local importance that should be considered in the preparation of local coastal programs. Such uses may be listed generally or the commission may, from time to time, recommend specific uses for consideration by any local government.

(Amended by Stats. 1981, Ch. 1173, Sec. 11.)



30502

(a) The commission, in consultation with affected local governments and the appropriate regional commissions, shall, not later than September 1, 1977, after public hearing, designate sensitive coastal resource areas within the coastal zone where the protection of coastal resources and public access requires, in addition to the review and approval of zoning ordinances, and the review and approval by the regional commissions and commission of other implementing actions.

(b) The designation of each sensitive coastal resource area shall be based upon a separate report prepared and adopted by the commission which shall contain all of the following:

(1) A description of the coastal resources to be protected and the reasons why the area has been designated as a sensitive coastal resource area.

(2) A specific determination that the designated area is of regional or statewide significance.

(3) A specific list of significant adverse impacts that could result from development where zoning regulations alone may not adequately protect coastal resources or access.

(4) A map of the area indicating its size and location.

(c) In sensitive coastal resource areas designated pursuant to this section, a local coastal program shall include the implementing actions adequate to protect the coastal resources enumerated in the findings of the sensitive coastal resource area report in conformity with the policies of this division.

(Amended by Stats. 1976, Ch. 1331.)



30502.5

The commission shall recommend to the Legislature for designation by statute those sensitive coastal resource areas designated by the commission pursuant to Section 30502. Recommendation by the commission to the Legislature shall place the described area in the sensitive coastal resource area category for no more than two years, or a shorter period if the Legislature specifically rejects the recommendation. If two years pass and a recommended area has not been designated by statute, it shall no longer be designated as a sensitive coastal resource area. A bill proposing such a statute may not be held in committee, but shall be reported from committee to the floor of each respective house with its recommendation within 60 days of referral to committee.

(Amended by Stats. 1976, Ch. 1440.)



30503

During the preparation, approval, certification, and amendment of any local coastal program, the public, as well as all affected governmental agencies, including special districts, shall be provided maximum opportunities to participate. Prior to submission of a local coastal program for approval, local governments shall hold a public hearing or hearings on that portion of the program which has not been subjected to public hearings within four years of such submission.

(Added by Stats. 1976, Ch. 1330.)



30504

Special districts, which issue permits or otherwise grant approval for development or which conduct development activities that may affect coastal resources, shall submit their development plans to the affected local government pursuant to Section 65401 of the Government Code. Such plans shall be considered by the affected local government in the preparation of its local coastal program.

(Added by Stats. 1976, Ch. 1330.)






ARTICLE 2. Procedure for Preparation, Approval, and Certification of Local Coastal Programs

30510

Consistent with this chapter, a proposed local coastal program may be submitted to the commission, if both of the following are met:

(a) It is submitted pursuant to a resolution adopted by the local government, after public hearing, that certifies the local coastal program is intended to be carried out in a manner fully in conformity with this division.

(b) It contains, in accordance with guidelines established by the commission, materials sufficient for a thorough and complete review.

(Amended by Stats. 1991, Ch. 285, Sec. 27.)



30511

Local coastal programs shall be submitted in accordance with the schedule established pursuant to Section 30517.5. At the option of the local government, this program may be submitted and processed in any of the following ways:

(a) At one time, in which event Section 30512 with respect to time limits, resubmission, approval, and certification shall apply. However, the zoning ordinances, zoning district maps, and, if required, other implementing actions included in the local coastal program shall be approved and certified pursuant to the standards of Section 30513.

(b) In two phases, in which event the land use plans shall be processed first pursuant to Section 30512, and the zoning ordinances, zoning district maps, and, if required, other implementing actions, shall be processed thereafter pursuant to Section 30513.

(c) In separate geographic units consisting of less than the local government s jurisdiction lying within the coastal zone, each submitted pursuant to subdivision (a) or (b), if the commission finds that the area or areas proposed for separate review can be analyzed for the potential cumulative impacts of development on coastal resources and access independently of the remainder of the affected jurisdiction.

(Amended by Stats. 1991, Ch. 285, Sec. 28.)



30512

(a) The land use plan of a proposed local coastal program shall be submitted to the commission. The commission shall, within 90 days after the submittal, after public hearing, either certify or refuse certification, in whole or in part, of the land use plan pursuant to the following procedure:

(1) No later than 60 days after a land use plan has been submitted to it, the commission shall, after public hearing and by majority vote of those members present, determine whether the land use plan, or a portion thereof applicable to an identifiable geographic area, raises no substantial issue as to conformity with the policies of Chapter 3 (commencing with Section 30200).

If the commission determines that no substantial issue is raised, the land use plan, or portion thereof applicable to an identifiable area, which raises no substantial issue, shall be deemed certified as submitted. The commission shall adopt findings to support its action.

(2) Where the commission determines pursuant to paragraph (1) that one or more portions of a land use plan applicable to one or more identifiable geographic areas raise no substantial issue as to conformity with the policies of Chapter 3 (commencing with Section 30200), the remainder of that land use plan applicable to other identifiable geographic areas shall be deemed to raise one or more substantial issues as to conformity with the policies of Chapter 3 (commencing with Section 30200). The commission shall identify each substantial issue for each geographic area.

(3) The commission shall hold at least one public hearing on the matter or matters that have been identified as substantial issues pursuant to paragraph (2). No later than 90 days after the submittal of the land use plan, the commission shall determine whether or not to certify the land use plan, in whole or in part. If the commission fails to act within the required 90-day period, the land use plan, or portion thereof, shall be deemed certified by the commission.

(b) If the commission determines not to certify a land use plan, in whole or in part, the commission shall provide a written explanation and may suggest modifications, which, if adopted and transmitted to the commission by the local government, shall cause the land use plan to be deemed certified upon confirmation of the executive director. The local government may elect to meet the commission s refusal of certification in a manner other than as suggested by the commission and may then resubmit its revised land use plan to the commission. If a local government requests that the commission not recommend or suggest modifications which, if made, will result in certification, the commission shall refuse certification with the required findings.

(c) The commission shall certify a land use plan, or any amendments thereto, if it finds that a land use plan meets the requirements of, and is in conformity with, the policies of Chapter 3 (commencing with Section 30200). Except as provided in paragraph (1) of subdivision (a), a decision to certify shall require a majority vote of the appointed membership of the commission.

(Amended by Stats. 2004, Ch. 746, Sec. 5. Effective January 1, 2005.)



30512.2

The following provisions shall apply to the commission s decision to certify or refuse certification of a land use plan pursuant to Section 30512:

(a) The commission s review of a land use plan shall be limited to its administrative determination that the land use plan submitted by the local government does, or does not, conform with the requirements of Chapter 3 (commencing with Section 30200). In making this review, the commission is not authorized by any provision of this division to diminish or abridge the authority of a local government to adopt and establish, by ordinance, the precise content of its land use plan.

(b) The commission shall require conformance with the policies and requirements of Chapter 3 (commencing with Section 30200) only to the extent necessary to achieve the basic state goals specified in Section 30001.5.

(Added by Stats. 1981, Ch. 1173, Sec. 13.6.)



30513

The local government shall submit to the commission the zoning ordinances, zoning district maps, and, where necessary, other implementing actions which are required pursuant to this chapter.

If within 60 days after receipt of the zoning ordinances, zoning district maps, and other implementing actions, the commission, after public hearing, has not rejected the zoning ordinances, zoning district maps, or other implementing actions, they shall be deemed approved. The commission may only reject zoning ordinances, zoning district maps, or other implementing actions on the grounds that they do not conform with, or are inadequate to carry out, the provisions of the certified land use plan. If the commission rejects the zoning ordinances, zoning district maps, or other implementing actions, it shall give written notice of the rejection specifying the provisions of land use plan with which the rejected zoning ordinances do not conform or which it finds will not be adequately carried out together with its reasons for the action taken.

The commission may suggest modifications in the rejected zoning ordinances, zoning district maps, or other implementing actions, which, if adopted by the local government and transmitted to the commission, shall be deemed approved upon confirmation by the executive director.

The local government may elect to meet the commission s rejection in a manner other than as suggested by the commission and may then resubmit its revised zoning ordinances, zoning district maps, and other implementing actions to the commission.

If a local government requests that the commission not suggest modifications in the rejected zoning ordinances, zoning district maps, or other implementing ordinances, the commission shall not do so.

(Amended by Stats. 1981, Ch. 1173, Sec. 14.)



30514

(a) A certified local coastal program and all local implementing ordinances, regulations, and other actions may be amended by the appropriate local government, but no such amendment shall take effect until it has been certified by the commission.

(b) Any proposed amendments to a certified local coastal program shall be submitted to, and processed by, the commission in accordance with the applicable procedures and time limits specified in Sections 30512 and 30513, except that the commission shall make no determination as to whether a proposed amendment raises a substantial issue as to conformity with the policies of Chapter 3 (commencing with Section 30200) as would otherwise be required by Section 30512. In no event shall there be more than three of these submittals of proposed amendments in any calendar year. However, there are no limitations on the number of amendments included in each of the three submittals.

(c) The commission, by regulation, shall establish a procedure whereby proposed amendments to a certified local coastal program may be reviewed and designated by the executive director of the commission as being minor in nature or as requiring rapid and expeditious action. That procedure shall include provisions authorizing local governments to propose amendments to the executive director for that review and designation. Proposed amendments that are designated as being minor in nature or as requiring rapid and expeditious action shall not be subject to subdivision (b) or Sections 30512 and 30513 and shall take effect on the 10th working day after designation. Amendments that allow changes in uses shall not be so designated.

(d) (1) The executive director may determine that a proposed local coastal program amendment is de minimis if the executive director determines that a proposed amendment would have no impact, either individually or cumulatively, on coastal resources, is consistent with the policies of Chapter 3 (commencing with Section 30200), and meets the following criteria:

(A) The local government, at least 21 days prior to the date of submitting the proposed amendment to the executive director, has provided public notice, and provided a copy to the commission, that specifies the dates and places where comments will be accepted on the proposed amendment, contains a brief description of the proposed amendment, and states the address where copies of the proposed amendment are available for public review, by one of the following procedures:

(i) Publication, not fewer times than required by Section 6061 of the Government Code, in a newspaper of general circulation in the area affected by the proposed amendment. If more than one area will be affected, the notice shall be published in the newspaper of largest circulation from among the newspapers of general circulation in those areas.

(ii) Posting of the notice by the local government both onsite and offsite in the area affected by the proposed amendment.

(iii) Direct mailing to the owners and occupants of contiguous property shown on the latest equalized assessment roll.

(B) The proposed amendment does not propose any change in land use or water uses or any change in the allowable use of property.

(2) At the time that the local government submits the proposed amendment to the executive director, the local government shall also submit to the executive director any public comments that were received during the comment period provided pursuant to subparagraph (A) of paragraph (1).

(3) (A) The executive director shall make a determination as to whether the proposed amendment is de minimis within 10 working days of the date of submittal by the local government. If the proposed amendment is determined to be de minimis, the proposed amendment shall be noticed in the agenda of the next regularly scheduled meeting of the commission, in accordance with Section 11125 of the Government Code, and any public comments forwarded by the local government shall be made available to the members of the commission.

(B) If three members of the commission object to the executive director s determination that the proposed amendment is de minimis, the proposed amendment shall be set for public hearing in accordance with the procedures specified in subdivision (b), or as specified in subdivision (c) if applicable, as determined by the executive director, or, at the request of the local government, returned to the local government. If set for public hearing under subdivision (b), the time requirements set by Sections 30512 and 30513 shall commence from the date on which the objection to the de minimis designation was made.

(C) If three or more members of the commission do not object to the de minimis determination, the de minimis local coastal program amendment shall become part of the certified local coastal program 10 days after the date of the commission meeting.

(4) The commission, after a noticed public hearing, may adopt guidelines to implement this subdivision, which shall be exempt from review by the Office of Administrative Law and from Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The commission shall file any guidelines adopted pursuant to this paragraph with the Office of Administrative Law.

(e) For purposes of this section, amendment of a certified local coastal program includes, but is not limited to, any action by a local government that authorizes the use of a parcel of land other than a use that is designated in the certified local coastal program as a permitted use of the parcel.

(Amended by Stats. 1996, Ch. 124, Sec. 89. Effective January 1, 1997.)



30514.1

The commission shall adopt the findings or provide a written explanation or written notice, as appropriate, required by Sections 30512, 30512.2, and 30513 to support its action no later than 60 days after the date on which action was taken.

(Amended by Stats. 2004, Ch. 746, Sec. 7. Effective January 1, 2005.)



30515

Any person authorized to undertake a public works project or proposing an energy facility development may request any local government to amend its certified local coastal program, if the purpose of the proposed amendment is to meet public needs of an area greater than that included within such certified local coastal program that had not been anticipated by the person making the request at the time the local coastal program was before the commission for certification. If, after review, the local government determines that the amendment requested would be in conformity with the policies of this division, it may amend its certified local coastal program as provided in Section 30514.

If the local government does not amend its local coastal program, such person may file with the commission a request for amendment which shall set forth the reasons why the proposed amendment is necessary and how such amendment is in conformity with the policies of this division. The local government shall be provided an opportunity to set forth the reasons for its action. The commission may, after public hearing, approve and certify the proposed amendment if it finds, after a careful balancing of social, economic, and environmental effects, that to do otherwise would adversely affect the public welfare, that a public need of an area greater than that included within the certified local coastal program would be met, that there is no feasible, less environmentally damaging alternative way to meet such need, and that the proposed amendment is in conformity with the policies of this division.

(Added by Stats. 1976, Ch. 1330.)



30516

(a) Approval of a local coastal program shall not be withheld because of the inability of the local government to financially support or implement any policy or policies contained in this division; provided, however, that this shall not require the approval of a local coastal program allowing development not in conformity with the policies in Chapter 3 (commencing with Section 30200).

(b) Where a certified port master plan has been incorporated in a local coastal program in accordance with Section 30711 and the local coastal program is disapproved by the commission, that disapproval shall not apply to the certified port master plan.

(Amended by Stats. 1991, Ch. 285, Sec. 29.)



30517

The commission may extend, for a period of not to exceed one year, except as provided for in Section 30518, any time limitation established by this chapter for good cause.

(Amended by Stats. 1991, Ch. 285, Sec. 30.)



30517.5

(a) Within 60 days from the effective date of this section, the commission shall establish a schedule for the submittal of all land use plans that have not been submitted, pursuant to Section 30501, to a former regional commission or the commission on or before July 1, 1981. This schedule shall be based on the commission s assessment, in consultation with local governments, of each local government s current status and progress. The schedule shall specify that submittals may not be made sooner than nor later than certain specified dates and in no event later than January 1, 1983.

(b) If a local government fails to meet the schedule established pursuant to subdivision (a), the commission may take any of the following actions:

(1) Waive the deadlines for commission action on a submitted land use plan, or any portion thereof, as set forth in Sections 30511 and 30512.

(2) Prepare and adopt, after a public hearing but not sooner than January 1, 1984, a land use plan for the land area within the local government s jurisdiction. After adoption of the land use plan, the commission shall determine the permissibility of proposed developments pursuant to the provisions of the adopted plan. The affected local government may choose to adopt, in whole or in part, the commission s prepared and adopted land use plan in which event the commission shall certify the plan, in whole or in part, or it may continue to prepare its own land use plan consistent with the provisions of this chapter.

(3) Report the matter to the Legislature with recommendations for appropriate action.

(Amended by Stats. 1983, Ch. 747, Sec. 1. Effective September 13, 1983.)



30517.6

(a) Within 30 days after the certification of a land use plan, or any portion thereof, the commission shall, after consultation with the appropriate local government, establish a date for that local government to submit the zoning ordinances, zoning district maps, and, where necessary, other implementing actions. In no event shall that date be later than January 1, 1984.

(b) If a local government fails to meet the schedule established pursuant to subdivision (a), the commission may waive the deadlines for commission action on submitted zoning ordinances, zoning district maps, and, where necessary, other implementing actions, as set forth in Sections 30511 and 30513.

(Added by Stats. 1981, Ch. 1173, Sec. 16.)



30519

(a) Except for appeals to the commission, as provided in Section 30603, after a local coastal program, or any portion thereof, has been certified and all implementing actions within the area affected have become effective, the development review authority provided for in Chapter 7 (commencing with Section 30600) shall no longer be exercised by the commission over any new development proposed within the area to which the certified local coastal program, or any portion thereof, applies and shall at that time be delegated to the local government that is implementing the local coastal program or any portion thereof.

(b) Subdivision (a) shall not apply to any development proposed or undertaken on any tidelands, submerged lands, or on public trust lands, whether filled or unfilled, lying within the coastal zone, nor shall it apply to any development proposed or undertaken within ports covered by Chapter 8 (commencing with Section 30700) or within any state university or college within the coastal zone; however, this section shall apply to any development proposed or undertaken by a port or harbor district or authority on lands or waters granted by the Legislature to a local government whose certified local coastal program includes the specific development plans for such district or authority.

(c) The commission may, from time to time, recommend to the appropriate local government local coastal program amendments to accommodate uses of greater than local importance, which uses are not permitted by the applicable certified local coastal program. These uses may be listed generally or the commission may recommend specific uses of greater than local importance for consideration by the appropriate local government.

(Amended by Stats. 1991, Ch. 285, Sec. 31.)



30519.1

(a) This section shall apply only to those parcels and areas within the City of Carlsbad for which a local coastal program has been prepared and certified by the commission pursuant to subdivision (f) of Section 30170 or Section 30171.

(b) Any provisions of any such local coastal program with respect to housing for persons and families of low or moderate income shall have no force or effect after January 1, 1982. After that date, housing requirements for those parcels and areas shall be determined pursuant to Section 65590 of the Government Code.

(c) Until such time as, (i) the City of Carlsbad adopts or enacts the implementing actions contained in any such local coastal program, or (ii) other statutory provisions provide alternately for the adoption, certification, and implementation of a local coastal program for those parcels and areas, coastal development permits for those parcels and areas shall be issued by the commission as provided in this subdivision. Notwithstanding any other provision of this division, the commission shall issue a coastal development permit if it finds that a proposed development is in conformity with the certified local coastal program, exclusive of any provisions with respect to housing for persons and families of low or moderate income which have been rendered inoperative pursuant to subdivision (b).

(Added by Stats. 1982, Ch. 43, Sec. 14.5. Effective February 17, 1982.)



30519.2

(a) (1) This subdivision shall only apply to territory described in paragraph (2) and defined as the Annexed Area.

(2) For purposes of this section, Annexed Area means the territory consisting of approximately 5,450 acres in the County of Orange bounded to the north by the inland boundary of the coastal zone, to the east by the western boundary of Crystal Cove State Park, to the south by the state s outer limit of jurisdiction over the Pacific Ocean, and to the west by the city limits of the City of Newport Beach.

(3) This subdivision shall be operative upon the effective date of the annexation of all or part of the Annexed Area by the City of Newport Beach.

(4) Upon the recordation of a certificate of completion of any reorganization or change of organization that results in the annexation of all or part of the Annexed Area by the City of Newport Beach, both of the following shall occur:

(A) The local coastal program applicable to any part of the Annexed Area shall continue to be the certified local coastal program for the County of Orange.

(B) The County of Orange shall continue to exercise all development review authority described in Section 30519, as delegated to it by the commission consistent with the certified local coastal program of the County of Orange for the Annexed Area.

(5) If, at any time after the recordation of the certificate of completion of the annexation of the Annexed Area, the City of Newport Beach elects to assume coastal management responsibility for the Annexed Area, the city may begin preparation of a local coastal program for that area. The City of Newport Beach may adopt provisions of the County of Orange s certified local coastal program that apply to the Annexed Area. All of the procedures for the preparation, approval, and certification of a local coastal program set forth in this division, and any applicable regulations adopted by the commission, shall apply to the preparation, approval, and certification of a local coastal program for the Annexed Area.

(6) If the City of Newport Beach obtains certification of a local coastal program for the Annexed Area, the city shall, upon the effective date of that certification, exercise all of the authority granted to a local government with a certified local coastal program, and the provisions of paragraph (4) shall become inoperative.

(b) On or before June 30, 2003, or 24 months after the annexation of the Annexed Area, whichever event occurs first, the City of Newport Beach shall submit to the commission for approval and certification the city s local coastal program for all of the geographic area within the coastal zone and the city s corporate boundaries as of June 30, 2000. The submittal may include a local coastal program segment for the Annexed Area that will implement the local coastal program for the County of Orange as described in paragraph (4) of subdivision (a).

(c) If the City of Newport Beach fails to submit a local coastal program to the commission for approval and certification pursuant to subdivision (b) or does not have an effectively certified local coastal program within six months after the commission s approval of the local coastal program, the City of Newport Beach shall submit a monthly late fee of one thousand dollars ($1,000) to be deposited into the Violation Remediation Account of the Coastal Conservancy Fund, to be expended in accordance with the purposes of Section 30823. The City of Newport Beach shall pay the monthly late fee until the time that the city commences implementation of an effectively certified local coastal program. The city may not recover the cost of the late fee from any owner or lessee of property in the coastal zone.

(Added by Stats. 2001, Ch. 537, Sec. 1. Effective October 5, 2001.)



30519.5

(a) The commission shall, from time to time, but at least once every five years after certification, review every certified local coastal program to determine whether such program is being effectively implemented in conformity with the policies of this division. If the commission determines that a certified local coastal program is not being carried out in conformity with any policy of this division it shall submit to the affected local government recommendations of corrective actions that should be taken. Such recommendations may include recommended amendments to the affected local government s local coastal program.

(b) Recommendations submitted pursuant to this section shall be reviewed by the affected local government and, if the recommended action is not taken, the local government shall, within one year of such submission, forward to the commission a report setting forth its reasons for not taking the recommended action. The commission shall review such report and, where appropriate, report to the Legislature and recommend legislative action necessary to assure effective implementation of the relevant policy or policies of this division.

(Added by Stats. 1976, Ch. 1330.)



30520

(a) If the application of any certified local coastal program, or any portion thereof, is prohibited or stayed by any court, the permit authority provided for in Chapter 7 (commencing with Section 30600) shall be exercised pursuant to the provisions of this section until a final court order has withdrawn such prohibition or stay. A coastal development permit shall be issued by the affected local government or the commission on appeal, if that local government or the commission on appeal finds that the proposed development is in conformity with the provisions of Chapter 3 (commencing with Section 30200) or the applicable certified land use plan if the court-ordered prohibition or stay applies only to the zoning ordinances, zoning district maps, or, where necessary, the other implementing actions which are required pursuant to this chapter. Any development approved by a local government pursuant to this subdivision may be appealed to the commission by any person, including the executive director or any commissioner during the period the permit provisions of this section are in effect.

(b) Until a local government has adopted an interim ordinance prescribing procedures for issuing coastal development permits in the circumstances described in subdivision (a), the permit authority provided for in Chapter 7 (commencing with Section 30600) shall be reinstated in the commission. A coastal development permit shall be issued by the commission if the commission finds that the proposed development is in conformity with the provisions of Chapter 3 (commencing with Section 30200) or the applicable certified land use plan, if the court-ordered prohibition or stay applies only to zoning ordinances, zoning district maps, or, where necessary, the other implementing actions which are required pursuant to this chapter.

(c) The permit authority provided for in this section shall be limited to only those developments which would be affected by the court-ordered prohibition or stay.

(Amended by Stats. 1982, Ch. 43, Sec. 15. Effective February 17, 1982.)



30522

Nothing in this chapter shall permit the commission to certify a local coastal program which provides for a lesser degree of environmental protection than that provided by the plans and policies of any state regulatory agency that are formally adopted by such agency, are used in the regulatory program of such agency, and are legally enforceable.

(Amended by Stats. 1979, Ch. 899.)



30523

It is the intent of the Legislature that local coastal programs certified by the commission should be sufficiently specific to meet the requirements of Section 30108.5, but not so detailed as to require amendment and commission review for minor changes, or to discourage the assumption by local governments of postcertification authority which ensures and implements effective protection of coastal resources. The Legislature also recognizes that the applicable policies and the level of specificity required to ensure coastal resource protection may differ between areas on or near the shoreline and inland areas.

(Added by Stats. 1979, Ch. 899.)



30525

(a) Every state agency that owns or manages land or water areas within the coastal zone, including public beaches, parks, natural areas, and fish and wildlife preserves, shall identify the sensitive resource values within those areas that are particularly susceptible to adverse impacts from nearby development that is not carefully planned. Every such agency shall also identify the location and type of development that would have a significant adverse impact on those sensitive resource values.

(b) Every agency subject to this section shall advise the appropriate local government of particular considerations that should be evaluated during the preparation of a local coastal program and which, in the opinion of such agency, may be necessary to protect identified sensitive resource values. In addition, the work undertaken pursuant to this section shall be completed in a timely manner in order to maximize the opportunity for the public, affected local governments, and the commission to consider this information fully during the preparation, review, and approval of the appropriate local coastal program.

(c) Work already completed pursuant to former Chapter 7 (commencing with Section 31300) of Division 21 of the Public Resources Code, added by Chapter 1441 of the Statutes of 1976, and in conformity with this section, that identifies sensitive resource values within publicly owned or managed land and water areas of the coastal zone shall be considered by local government and the commission in the course of carrying out this chapter.

(d) For purposes of this section, sensitive resource values means those fragile or unique natural resources which are particularly susceptible to degradation resulting from surrounding development, the adverse effects of which have not been carefully evaluated, mitigated, or avoided. Examples include, but are not limited to, environmentally sensitive areas, as defined in Section 30107.5, areas uniquely suited for scientific or educational purposes, and specific public recreation areas where the quality of the recreational experience is dependent on the character of the surrounding area.

(Amended by Stats. 1991, Ch. 285, Sec. 33.)



30526

(a) Because of the intensity of development contemplated, the area s steep topography and highly erodible soils, and the demonstrated impacts from development despite the utilization of mitigation measures, the Legislature finds that the threat from development to wetlands in the City of San Diego requires that a mitigation fee program be included in the city s local coastal program. Therefore, the City of San Diego shall provide in its local coastal program for payment of a reasonable fee to the State Coastal Conservancy by applicants for a coastal development permit if the proposed development has, or is reasonably expected to have, a direct and significant effect on coastal resources within a specific geographic watershed in the coastal zone which can be mitigated through the incorporation of feasible onsite and offsite mitigation measures into the proposed development and through the mitigation fee program.

(b) Fees paid by an applicant pursuant to subdivision (a) shall be deposited in an account established by the State Coastal Conservancy . None of the funds in the account shall be appropriated for any purpose not specified in this section. Except as provided in this section, any fee paid pursuant to this section may only be used to restore, replace, or improve resources or ecological systems which are adversely affected by the proposed development and with respect to which the fee constitutes partial or total mitigation. Any fees established pursuant to this section are not required for any development that is undertaken by a public agency for the purpose of providing resource enhancement or public recreation. In the event that mitigation of all development impacts cannot be feasibly carried out within the watershed, the conservancy may, with the approval of the local government and the commission, complete the mitigation for the development outside of the watershed.

(c) This section and Section 31108.5 apply only to the Los Penasquitos Lagoon area in the City of San Diego.

(Added by Stats. 1986, Ch. 198, Sec. 1.)






ARTICLE 3. Coastal Public Access Program

30530

It is the intent of the Legislature, consistent with the provisions of Chapter 9 (commencing with Section 31400) of Division 21, that a program to maximize public access to and along the coastline be prepared and implemented in a manner that ensures coordination among and the most efficient use of limited fiscal resources by federal, state, and local agencies responsible for acquisition, development, and maintenance of public coastal accessways. There is a need to coordinate public access programs so as to minimize costly duplication and conflicts and to assure that, to the extent practicable, different access programs complement one another and are incorporated within an integrated system of public accessways to and along the state s coastline. The Legislature recognizes that different public agencies are currently implementing public access programs and encourages such agencies to strengthen those programs in order to provide yet greater public benefits.

(Added by Stats. 1979, Ch. 840.)



30531

The commission shall be responsible for the preparation of a public coastal access program which includes the elements set forth in this section and which, to the maximum extent practicable, is incorporated into the local coastal programs prepared, approved, and implemented pursuant to this division.

(a) On or before January 1, 1981, the commission shall prepare a coastal access inventory. The coastal access inventory shall be updated on a continuing basis and shall include, but not be limited to, the following information:

(1) A list identifying lands held or operated for the purpose of providing public access to or along the coast. Each listing shall include a brief description of the type of access provided, access constraints, access facility ownership, and resources or uses for which access is provided or suitable.

(2) A list of known offers to dedicate, accepted dedications, and any other legally binding actions taken that provide opportunities for any type of public use of or access to or along the coast. Each listing shall include a brief description of the legal status of the instrument granting or otherwise providing public access, whether public access is physically available, and if not, what action is necessary to be taken to accomplish actual public use.

(3) A map showing the precise location of the listings included pursuant to paragraphs (1) and (2) of this subdivision.

(b) On or before June 1, 1980, the commission shall, in consultation with the Department of Parks and Recreation, the State Coastal Conservancy, and other appropriate public agencies, make recommendations to guide state, local, and to the extent permitted by law federal public agencies in the identification, development, and management of public accessways to and along the coast. The recommendations made pursuant to this section shall be consistent with the public access policies of this division and, with respect to recommendations relating to development of public accessways, consistent with the policy of protecting coastal resources.

(c) On or before January 1, 1981, and from time to time thereafter, the commission, in consultation with the State Coastal Conservancy and other affected public agencies, shall identify the public agency or agencies it deems the most appropriate agency or agencies to accept responsibility for the management of those public coastal accessways listed pursuant to subdivision (a) for which no public agency has accepted such management responsibilities. In identifying the agency or agencies most appropriate to accept public access management responsibilities, the commission shall include its best estimate of costs for the development, operation, and maintenance of such accessways and shall recommend to the Governor and the Legislature a method of funding such costs. In preparing its recommendations for funding public coastal accessway operation and maintenance costs, the commission shall develop alternative, innovative funding techniques that take into account the appropriateness of local funding for the operation and maintenance of accessways that serve primarily local needs. If the commission identifies a state agency as the appropriate agency to assume management responsibility and such agency does not accept such responsibility, the agency shall, by December 31 of the year in which the commission completes its report, advise the commission of its reasons why it did not or cannot accept such responsibility. The State Coastal Conservancy shall take those actions it deems appropriate, including necessary agreements, to negotiate or otherwise accomplish the acceptance of management responsibility by the agency identified by the commission.

(Added by Stats. 1979, Ch. 840.)



30532

The commission may enter into agreements with or issue grants to any public agency for the purpose of assisting the commission in meeting the requirements of this article. The commission shall, to the extent available funding permits, enter into agreements with those state agencies that currently operate some form of public coastal access program for the purpose of completing the inventory required by subdivision (a) of Section 30531. The commission shall enter into an agreement with the State Coastal Conservancy to provide the funding necessary for the conservancy to carry out its responsibilities pursuant to this article and Chapter 9 (commencing with Section 31400) of Division 21.

(Added by Stats. 1979, Ch. 840.)



30534

The commission shall, within 10 days after receiving evidence of recordation of any offer to dedicate real property for access to or along the coast, which dedication was required as a condition to the issuance of a coastal development permit, forward a copy of such evidence and a description of such real property to the Department of Parks and Recreation, the State Coastal Conservancy, and the State Lands Commission.

(Added by Stats. 1979, Ch. 840.)









CHAPTER 7. Development Controls

ARTICLE 1. General Provisions

30600

(a) Except as provided in subdivision (e), and in addition to obtaining any other permit required by law from any local government or from any state, regional, or local agency, any person, as defined in Section 21066, wishing to perform or undertake any development in the coastal zone, other than a facility subject to Section 25500, shall obtain a coastal development permit.

(b) (1) Prior to certification of its local coastal program, a local government may, with respect to any development within its area of jurisdiction in the coastal zone and consistent with the provisions of Sections 30604, 30620, and 30620.5, establish procedures for the filing, processing, review, modification, approval, or denial of a coastal development permit. Those procedures may be incorporated and made a part of the procedures relating to any other appropriate land use development permit issued by the local government.

(2) A coastal development permit from a local government shall not be required by this subdivision for any development on tidelands, submerged lands, or on public trust lands, whether filled or unfilled, or for any development by a public agency for which a local government permit is not otherwise required.

(c) If prior to certification of its local coastal program, a local government does not exercise the option provided in subdivision (b), or a development is not subject to the requirements of subdivision (b), a coastal development permit shall be obtained from the commission or from a local government as provided in subdivision (d).

(d) After certification of its local coastal program or pursuant to the provisions of Section 30600.5, a coastal development permit shall be obtained from the local government as provided for in Section 30519 or Section 30600.5.

(e) This section does not apply to any of the following projects, except that notification by the agency or public utility performing any of the following projects shall be made to the commission within 14 days from the date of the commencement of the project:

(1) Immediate emergency work necessary to protect life or property or immediate emergency repairs to public service facilities necessary to maintain service as a result of a disaster in a disaster-stricken area in which a state of emergency has been proclaimed by the Governor pursuant to Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code.

(2) Emergency projects undertaken, carried out, or approved by a public agency to maintain, repair, or restore an existing highway, as defined in Section 360 of the Vehicle Code, except for a highway designated as an official state scenic highway pursuant to Section 262 of the Streets and Highways Code, within the existing right-of-way of the highway, damaged as a result of fire, flood, storm, earthquake, land subsidence, gradual earth movement, or landslide, within one year of the damage. This paragraph does not exempt from this section any project undertaken, carried out, or approved by a public agency to expand or widen a highway damaged by fire, flood, storm, earthquake, land subsidence, gradual earth movement, or landslide.

(Amended by Stats. 1996, Ch. 825, Sec. 7. Effective January 1, 1997.)



30600.1

(a) In the event that an applicant for a coastal development permit had, prior to January 1, 1982, received from the appropriate local government final discretionary approval to proceed with a proposed development, but had not been issued a coastal development permit prior to that date, the provisions of subdivision (b) or (c) shall apply to any requirements for housing for persons or families of low or moderate income which may be applicable to the proposed development.

(b) In the event that the commission has approved an application for a coastal development permit, but the applicant has not complied with conditions in regard to such housing which were imposed by the commission as part of its approval, the applicant shall do either of the following:

(1) Comply with the housing and other applicable conditions imposed by the commission, in which event the coastal development permit shall be issued and the provisions of Section 65590 of the Government Code shall not apply to the development.

(2) Apply to the appropriate local government as provided in Section 65590.1 of the Government Code to have that local government apply the requirements of Section 65590 of the Government Code to the proposed development, in which event, no condition previously imposed by the commission with respect to such housing shall be applicable to the proposed development.

(c) In the event that application has not been acted upon prior to January 1, 1982, the commission shall process the application as otherwise required by this division, but shall not impose any condition or requirement with respect to housing for persons or families of low or moderate income on the proposed development. The applicant shall apply to the appropriate local government as provided in Section 65590.1 of the Government Code to have that local government apply the requirements of Section 65590 of the Government Code to the proposed development. The commission, at its discretion, may defer action on this application until the local government has acted to apply the requirements of Section 65590 of the Government Code. The time limits otherwise applicable to commission action on this application shall be stayed during any such period of deferral. If however any such application is for a conversion of a residential dwelling as defined in paragraph (1) of subdivision (g) of Section 65590 of the Government Code, the commission shall not defer processing of such application but shall defer the final issuance of a coastal development permit until the local government has applied the requirements of Section 65590 of the Government Code.

(Added by Stats. 1982, Ch. 43, Sec. 15.5. Effective February 17, 1982.)



30600.5

(a) Prior to the certification of a local coastal program and notwithstanding the provisions of subdivision (a) of Section 30519, after the effective date of this section, the authority for issuance of coastal development permits provided for in Chapter 7 (commencing with Section 30600) shall be delegated to local governments pursuant to the provisions of this section.

(b) Except for any development specified in subdivision (b) of Section 30519 and Section 30601 or with respect to any development proposed by any state agency, the authority for issuance of coastal development permits provided for in Chapter 7 (commencing with Section 30600) shall be delegated to the respective local governments within 120 days after (1) the effective date of certification of a land use plan pursuant to Chapter 6 (commencing with Section 30500) or (2) the effective date of this section, whichever occurs last. This delegation shall only apply with respect to those areas governed by the certified land use plan or a certified portion thereof, applicable to an identifiable geographic area.

(c) Notwithstanding any other provision of this division, after delegation of authority to issue coastal development permits pursuant to subdivision (b), a coastal development permit shall be issued by the respective local government or the commission on appeal, if that local government or the commission on appeal finds that the proposed development is in conformity with the certified land use plan.

(d) Any action taken by a local government on a coastal development permit application pursuant to the provisions of this section may be appealed to the commission pursuant to Section 30602. The commission shall hear an appeal brought pursuant to the provisions of this section, unless it determines that the local government action taken raises no substantial issue as to conformity with the certified land use plan. For purposes of this subdivision, failure by any local government to act within any time limit specified in this division shall constitute an action taken.

(e) The commission shall, following a public hearing and within 90 days after the effective date of this section, adopt minimum standards for public notice, hearing, and appeal procedures to govern local government review of coastal development permit applications pursuant to this section. The standards shall, as nearly as practical, follow the standards required for local agencies after certification of local coastal programs for appealable developments and shall ensure that the notice and hearing required for the coastal development permit can be provided at the same time as the notice and hearing requirements for other local land use decisions which may be necessary for the project requiring the permit. Within 60 days prior to assumption of authority for issuance of coastal development permits pursuant to this section, the local government shall provide drafts of all procedures for issuance of coastal development permits to the executive director of the commission. Delegation of the authority to issue coastal development permits pursuant to subdivision (b) shall not occur until the local government has provided copies of all the adopted procedures for the issuance of coastal development permits to the executive director of the commission. Any amendments to the procedures shall also be furnished to the executive director for his information.

(f) Prior to the delegation of authority to issue coastal development permits as provided in subdivision (b), a local government, after appropriate notice and hearing, shall adopt an ordinance prescribing the procedures to be used in issuing such coastal development permits. Each such ordinance shall incorporate at least the minimum standards for public notice, hearings, and appeals established by the commission pursuant to subdivision (e). In addition, each such ordinance shall contain provisions which prohibit the issuance of a coastal development permit for any development which may conflict with the ordinances which are being prepared to implement the certified land use plan.

(g) In order to expedite certification of complete local coastal programs and the transfer of coastal development controls to local government, the commission shall, on request from a local government, prepare the ordinances necessary for that local government to implement the coastal permit responsibilities of this division.

(h) The time limits set forth in subdivision (b) shall be extended, by right, for not more than 90 days if a local government, by resolution of its governing body, so requests.

(i) The provisions of this section and of any local ordinance enacted pursuant thereto shall have no further force or effect or application after that local government s local coastal program has been certified and taken effect pursuant to the provisions of this division.

(j) This section shall become inoperative and shall have no force or effect on the date, if any, of a final judicial decision that its provisions are inconsistent with the requirements of the federal coastal act.

(Amended by Stats. 1982, Ch. 43, Sec. 16. Effective February 17, 1982. Conditionally inoperative as provided in subd. (j).)



30600.6

(a) The Legislature finds that some new cost may be incurred by local governments when the authority to issue coastal development permits is delegated to these local governments as provided in Section 30600.5. It is the intent of the Legislature that during the period prior to certification of a local government s local coastal program these new costs shall be funded as provided in this section.

(b) If a local government has been delegated authority to issue coastal development permits as provided in Section 30600.5, any new costs incurred by reason thereof shall be recovered from fees charged to individual permit applicants. Such fees shall cover only those costs which meet all of the following criteria:

(1) The costs are attributable to the actual issuance of coastal development permits, including a pro rata share of general administrative costs.

(2) The costs would not have been incurred except for the delegation of authority to issue coastal development permits as provided in Section 30600.5.

(3) The costs are of a type which would not normally be incurred by the local government in carrying out its land use planning and regulatory responsibilities pursuant to other provisions of law.

(c) A local government may elect not to levy fees as provided in this section. If the local government does not levy such fees, it shall not be eligible to be reimbursed for such costs pursuant to other provisions of law.

(d) After certification of its local coastal program, each respective local government shall be reimbursed for costs associated with implementation of that local coastal program as provided in Article 4 (commencing with Section 30350) of Chapter 4.

(Added by Stats. 1982, Ch. 43, Sec. 17. Effective February 17, 1982.)



30600.7

Where, prior to delegation of coastal permit authority pursuant to Section 30519, a modification of a refinery facility or petrochemical facility is necessary to comply with a goal, policy, or requirement of an air pollution control district, the State Air Resources Board, or the Environmental Protection Agency to provide for reformulated or alternative fuels, that modification shall require a coastal development permit from the commission only, notwithstanding the option afforded local governments under subdivision (b) of Section 30600.

(Added by Stats. 1991, Ch. 535, Sec. 2.)



30601

Prior to certification of the local coastal program and, where applicable, in addition to a permit from local government pursuant to subdivision (b) or (d) of Section 30600, a coastal development permit shall be obtained from the commission for any of the following:

(1) Developments between the sea and the first public road paralleling the sea or within 300 feet of the inland extent of any beach or of the mean high tide line of the sea where there is no beach, whichever is the greater distance.

(2) Developments not included within paragraph (1) located on tidelands, submerged lands, public trust lands, within 100 feet of any wetland, estuary, stream, or within 300 feet of the top of the seaward face of any coastal bluff.

(3) Any development which constitutes a major public works project or a major energy facility.

(Amended by Stats. 1981, Ch. 1173, Sec. 21.)



30601.3

(a) Notwithstanding Section 30519, the commission may process and act upon a consolidated coastal development permit application if both of the following criteria are satisfied:

(1) A proposed project requires a coastal development permit from both a local government with a certified local coastal program and the commission.

(2) The applicant, the appropriate local government, and the commission, which may agree through its executive director, consent to consolidate the permit action, provided that public participation is not substantially impaired by that review consolidation.

(b) The standard of review for a consolidated coastal development permit application submitted pursuant to subdivision (a) shall follow Chapter 3 (commencing with Section 30200), with the appropriate local coastal program used as guidance.

(c) The application fee for a consolidated coastal development permit shall be determined by reference to the commission s permit fee schedule.

(d) To implement this section, the commission may adopt guidelines, in the same manner as interpretive guidelines adopted pursuant to paragraph (3) of subdivision (a) of Section 30620.

(Added by Stats. 2006, Ch. 294, Sec. 8. Effective January 1, 2007.)



30601.5

Where the applicant for a coastal development permit is not the owner of a fee interest in the property on which a proposed development is to be located, but can demonstrate a legal right, interest, or other entitlement to use the property for the proposed development, the commission shall not require the holder or owner of any superior interest in the property to join the applicant as coapplicant. All holders or owners of any other interests of record in the affected property shall be notified in writing of the permit application and invited to join as coapplicant. In addition, prior to the issuance of a coastal development permit, the applicant shall demonstrate the authority to comply with all conditions of approval.

(Added by Stats. 1982, Ch. 43, Sec. 18. Effective February 17, 1982.)



30602

Prior to certification of its local coastal program, any action taken by a local government on a coastal development permit application may be appealed by the executive director of the commission, any person, including the applicant, or any two members of the commission to the commission. The action shall become final at the close of business on the 20th working day from the date of receipt of the notice required by subdivision (c) of Section 30620.5, unless an appeal is submitted within that time. Regardless of whether an appeal is submitted, the local government s action shall become final if an appeal fee is imposed pursuant to subdivision (d) of Section 30620 and is not deposited with the commission within the time prescribed.

(Amended by Stats. 1995, Ch. 669, Sec. 1. Effective January 1, 1996.)



30603

(a) After certification of its local coastal program, an action taken by a local government on a coastal development permit application may be appealed to the commission for only the following types of developments:

(1) Developments approved by the local government between the sea and the first public road paralleling the sea or within 300 feet of the inland extent of any beach or of the mean high tideline of the sea where there is no beach, whichever is the greater distance.

(2) Developments approved by the local government not included within paragraph (1) that are located on tidelands, submerged lands, public trust lands, within 100 feet of any wetland, estuary, or stream, or within 300 feet of the top of the seaward face of any coastal bluff.

(3) Developments approved by the local government not included within paragraph (1) or (2) that are located in a sensitive coastal resource area.

(4) Any development approved by a coastal county that is not designated as the principal permitted use under the zoning ordinance or zoning district map approved pursuant to Chapter 6 (commencing with Section 30500).

(5) Any development which constitutes a major public works project or a major energy facility.

(b) (1) The grounds for an appeal pursuant to subdivision (a) shall be limited to an allegation that the development does not conform to the standards set forth in the certified local coastal program or the public access policies set forth in this division.

(2) The grounds for an appeal of a denial of a permit pursuant to paragraph (5) of subdivision (a) shall be limited to an allegation that the development conforms to the standards set forth in the certified local coastal program and the public access policies set forth in this division.

(c) Any action described in subdivision (a) shall become final at the close of business on the 10th working day from the date of receipt by the commission of the notice of the local government s final action, unless an appeal is submitted within that time. Regardless of whether an appeal is submitted, the local government s action shall become final if an appeal fee is imposed pursuant to subdivision (d) of Section 30620 and is not deposited with the commission within the time prescribed.

(d) A local government taking an action on a coastal development permit shall send notification of its final action to the commission by certified mail within seven calendar days from the date of taking the action.

(Amended by Stats. 1995, Ch. 669, Sec. 2. Effective January 1, 1996.)



30603.1

(a) In any city and county which so requests, the commission may adjust the inland boundary of the area within which the issuance of coastal development permits may be appealed to the commission pursuant to paragraph (1) of subdivision (a) of Section 30603. Any such adjustment shall be made solely to avoid the circumstance of having the boundary of that area bisect an individual parcel of property. The adjustment may be made landward or seaward, but shall be the minimum distance necessary, consistent with the policies of Chapter 3 (commencing with Section 30200), to avoid bisecting a parcel of property.

(b) If the commission subsequently finds that the circumstances which warranted a boundary adjustment pursuant to subdivision (a) have changed, it may, after notice to the city and county, readjust the boundary so that it is consistent with the changed circumstances. The requirements of subdivision (a) shall apply to any such boundary adjustment.

(Added by Stats. 1982, Ch. 43, Sec. 20. Effective February 17, 1982.)



30604

(a) Prior to certification of the local coastal program, a coastal development permit shall be issued if the issuing agency, or the commission on appeal, finds that the proposed development is in conformity with Chapter 3 (commencing with Section 30200) and that the permitted development will not prejudice the ability of the local government to prepare a local coastal program that is in conformity with Chapter 3 (commencing with Section 30200). A denial of a coastal development permit on grounds it would prejudice the ability of the local government to prepare a local coastal program that is in conformity with Chapter 3 (commencing with Section 30200) shall be accompanied by a specific finding that sets forth the basis for that conclusion.

(b) After certification of the local coastal program, a coastal development permit shall be issued if the issuing agency or the commission on appeal finds that the proposed development is in conformity with the certified local coastal program.

(c) Every coastal development permit issued for any development between the nearest public road and the sea or the shoreline of any body of water located within the coastal zone shall include a specific finding that the development is in conformity with the public access and public recreation policies of Chapter 3 (commencing with Section 30200).

(d) No development or any portion thereof that is outside the coastal zone shall be subject to the coastal development permit requirements of this division, nor shall anything in this division authorize the denial of a coastal development permit by the commission on the grounds the proposed development within the coastal zone will have an adverse environmental effect outside the coastal zone.

(e) No coastal development permit may be denied under this division on the grounds that a public agency is planning or contemplating to acquire the property on, or property adjacent to the property on, which the proposed development is to be located, unless the public agency has been specifically authorized to acquire the property and there are funds available, or funds that could reasonably be expected to be made available within one year, for the acquisition. If a permit has been denied for that reason and the property has not been acquired by a public agency within a reasonable period of time, a permit may not be denied for the development on grounds that the property, or adjacent property, is to be acquired by a public agency when the application for such a development is resubmitted.

(f) The commission shall encourage housing opportunities for persons of low and moderate income. In reviewing residential development applications for low- and moderate-income housing, as defined in paragraph (3) of subdivision (h) of Section 65589.5 of the Government Code, the issuing agency or the commission, on appeal, may not require measures that reduce residential densities below the density sought by an applicant if the density sought is within the permitted density or range of density established by local zoning plus the additional density permitted under Section 65915 of the Government Code, unless the issuing agency or the commission on appeal makes a finding, based on substantial evidence in the record, that the density sought by the applicant cannot feasibly be accommodated on the site in a manner that is in conformity with Chapter 3 (commencing with Section 30200) or the certified local coastal program.

(g) The Legislature finds and declares that it is important for the commission to encourage the protection of existing and the provision of new affordable housing opportunities for persons of low and moderate income in the coastal zone.

(Amended by Stats. 2003, Ch. 793, Sec. 7. Effective January 1, 2004.)



30605

To promote greater efficiency for the planning of any public works or state university or college or private university development projects and as an alternative to project-by-project review, plans for public works or state university or college or private university long-range land use development plans may be submitted to the commission for review in the same manner prescribed for the review of local coastal programs as set forth in Chapter 6 (commencing with Section 30500). If any plan for public works or state university or college development project is submitted prior to certification of the local coastal programs for the jurisdictions affected by the proposed public works, the commission shall certify whether the proposed plan is consistent with Chapter 3 (commencing with Section 30200). The commission shall, by regulation, provide for the submission and distribution to the public, prior to public hearings on the plan, detailed environmental information sufficient to enable the commission to determine the consistency of the plans with the policies of this division. If any such plan for public works is submitted after the certification of local coastal programs, any such plan shall be approved by the commission only if it finds, after full consultation with the affected local governments, that the proposed plan for public works is in conformity with certified local coastal programs in jurisdictions affected by the proposed public works. Each state university or college or private university shall coordinate and consult with local government in the preparation of long-range development plans so as to be consistent, to the fullest extent feasible, with the appropriate local coastal program. Where a plan for a public works or state university or college or private university development project has been certified by the commission, any subsequent review by the commission of a specific project contained in the certified plan shall be limited to imposing conditions consistent with Sections 30607 and 30607.1. A certified long-range development plan may be amended by the state university or college or private university, but no amendment shall take effect until it has been certified by the commission. Any proposed amendment shall be submitted to, and processed by, the commission in the same manner as prescribed for amendment of a local coastal program.

(Amended by Stats. 1983, Ch. 600, Sec. 1.)



30606

Prior to the commencement of any development pursuant to Section 30605, the public agency proposing the public works project, or state university or college or private university, shall notify the commission and other interested persons, organizations, and governmental agencies of the impending development and provide data to show that it is consistent with the certified public works plan or long-range development plan. No development shall take place within 30 working days after the notice.

(Amended by Stats. 1983, Ch. 600, Sec. 2.)



30607

Any permit that is issued or any development or action approved on appeal, pursuant to this chapter, shall be subject to reasonable terms and conditions in order to ensure that such development or action will be in accordance with the provisions of this division.

(Added by Stats. 1976, Ch. 1330.)



30607.1

Where any dike and fill development is permitted in wetlands in conformity with Section 30233 or other applicable policies set forth in this division, mitigation measures shall include, at a minimum, either acquisition of equivalent areas of equal or greater biological productivity or opening up equivalent areas to tidal action; provided, however, that if no appropriate restoration site is available, an in-lieu fee sufficient to provide an area of equivalent productive value or surface areas shall be dedicated to an appropriate public agency, or the replacement site shall be purchased before the dike or fill development may proceed. The mitigation measures shall not be required for temporary or short-term fill or diking if a bond or other evidence of financial responsibility is provided to assure that restoration will be accomplished in the shortest feasible time.

(Amended by Stats. 1992, Ch. 1088, Sec. 1. Effective September 29, 1992.)



30607.2

(a) Conditions requiring housing for persons and families of low or moderate income, as defined in Section 50093 of the Health and Safety Code, which were incorporated into a coastal development permit issued prior to January 1, 1982, may, at the request of the permittee, be amended or modified by the commission or by a local government having the authority to issue coastal development permits. In approving those amendments or modifications, only those conditions and requirements authorized by Section 65590 of the Government Code may be imposed on the permittee.

(b) Any person who, prior to January 1, 1982, has been issued a coastal development permit which contains requirements for low- and moderate-income housing but who, prior to January 1, 1982, has not performed substantial work on the development site (such as grading, installation of streets, sewers, or utilities, or construction of major buildings) may elect to proceed under either of the following options:

(1) To proceed pursuant to all of the requirements of the coastal development permit, in which event the provisions of subdivision (a) shall apply to any subsequent request to amend or alter the coastal development permit in regard to housing requirements.

(2) To proceed without complying with the housing requirements contained in the coastal development permit, in which event the housing requirements for the development shall be governed by Section 65590 of the Government Code.

(c) No new coastal development permit or amendment to any existing permit for a sewer project shall be denied, restricted, or conditioned by the commission in order to implement housing policies or programs.

(d) Nothing in this section authorizes or requires the modification of or amendment to any terms or conditions of any previously issued coastal development permit which guarantees housing opportunities for persons and families of low or moderate income where the term or condition has been met through an agreement executed and recorded on or before January 1, 1982, between an applicant and the commission. For previously approved or issued permits which involve new construction of less than 10 residential units, an executed and recorded agreement guaranteeing housing opportunities for persons or families of low or moderate income, which has not been implemented by the transfer of an interest in real property or payment of a fee to a public agency or nonprofit association for the purpose of providing these housing opportunities, shall be voided if the applicant records the notice provided by the executive director of the commission. Further, nothing in this section impairs the commission s authority to deny, restrict, or condition new permits or amendments to existing permits based on any requirement of this division.

(e) Nothing in this section authorizes or requires the modification of or amendment to any terms or conditions in Permit #P-80-419 issued by the commission with respect to the reservation or administration of sewer capacity for affordable housing in the San Mateo County local coastal program.

(Amended by Stats. 1984, Ch. 1500, Sec. 1.)



30607.5

Within the City of San Diego, the commission shall not impose or adopt any requirements in conflict with the provisions of the plan for the protection of vernal pools approved and adopted by the City of San Diego on June 17, 1980, following consultation with state and federal agencies, and approved and adopted by the United States Army Corps of Engineers in coordination with the United States Fish and Wildlife Service.

(Added by Stats. 1980, Ch. 892, Sec. 1.)



30607.7

(a) A coastal development permit for sand replenishment requires the project applicant to provide onsite monitoring and supervision during the implementation of the permit.

(b) A permit subject to subdivision (a) may not be issued until the project applicant provides the issuing agency with a plan for onsite monitoring and supervision during the implementation of the permit.

(Added by Stats. 2003, Ch. 285, Sec. 1. Effective January 1, 2004.)



30608

No person who has obtained a vested right in a development prior to the effective date of this division or who has obtained a permit from the California Coastal Zone Conservation Commission pursuant to the California Coastal Zone Conservation Act of 1972 (former Division 18 (commencing with Section 27000)) shall be required to secure approval for the development pursuant to this division. However, no substantial change may be made in the development without prior approval having been obtained under this division.

(Amended by Stats. 2006, Ch. 538, Sec. 591. Effective January 1, 2007.)



30609

Where, prior to January 1, 1977, a permit was issued and expressly made subject to recorded terms and conditions that are not dedications of land or interests in land for the benefit of the public or a public agency pursuant to the California Coastal Zone Conservation Act of 1972 (commencing with Section 27000), the owner of real property which is the subject of such permit may apply for modification or elimination of the recordation of such terms and conditions pursuant to the provisions of this division. Such application shall be made in the same manner as a permit application. In no event, however, shall such a modification or elimination of recordation result in the imposition of terms or conditions which are more restrictive than those imposed at the time of the initial grant of the permit. Unless modified or deleted pursuant to this section, any condition imposed on a permit issued pursuant to the former California Coastal Zone Conservation Act of 1972 (commencing with Section 27000) shall remain in full force and effect.

(Added by Stats. 1976, Ch. 1330.)



30609.5

(a) Except as provided in subdivisions (b) and (c), no state land that is located between the first public road and the sea, with an existing or potential public accessway to or from the sea, or that the commission has formally designated as part of the California Coastal Trail, shall be transferred or sold by the state to any private entity unless the state retains a permanent property interest in the land adequate to provide public access to or along the sea. In any transfer or sale of real property by a state agency to a private entity or person pursuant to this section, the instrument of conveyance created by the state shall require that the private entity or person or the entity or person s successors or assigns manage the property in such a way as to ensure that existing or potential public access is not diminished. The instrument of conveyance shall further require that any violation of this management requirement shall result in the reversion of the real property to the state.

(b) This section shall not apply to the transfer of state land to a nonprofit organization that exists for the purposes of preserving lands for public use and enjoyment and meets the requirements of subdivision (b) of Section 831.5 of the Government Code.

(c) Notwithstanding the provisions of subdivision (a), state lands between the first public road and the sea, that are under the possession and control of the Department of Parks and Recreation or the State Coastal Conservancy, may be transferred or sold if the department or the conservancy makes one or more of the following findings at a noticed public hearing relating to the transfer or sale of the property:

(1) The state has retained or will retain, as a condition of the transfer or sale, permanent property interests on the land providing public access to or along the sea.

(2) Equivalent or greater public access to the same beach or shoreline area is provided for than would be feasible if the land were to remain in state ownership.

(3) The land to be transferred or sold is an environmentally sensitive area with natural resources that would be adversely impacted by public use, and the state will retain permanent property interests in the land that may be necessary to protect, or otherwise provide for the permanent protection of, those resources prior to or as a condition of the transfer or sale.

(4) The land to be transferred or sold has neither existing nor potential public accessway to the sea.

(d) Nothing in this section shall be construed to interfere with the management responsibilities of state resource agencies, including, but not limited to, the responsibilities to ensure public safety and implement the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3 of the Fish and Game Code).

(e) As used in this section, state land means any real property in which the state or any state agency has an ownership interest including, but not limited to, a fee, title, easement, deed restriction, or other interest in land. It does not include land in which a city, county, city and county, or district has an ownership interest.

(f) Nothing in this section is intended to restrict a private property owner s right to sell or transfer private property.

(Added by Stats. 1999, Ch. 822, Sec. 1. Effective January 1, 2000.)



30610

Notwithstanding any other provision of this division, no coastal development permit shall be required pursuant to this chapter for the following types of development and in the following areas:

(a) Improvements to existing single-family residences; provided, however, that the commission shall specify, by regulation, those classes of development which involve a risk of adverse environmental effect and shall require that a coastal development permit be obtained pursuant to this chapter.

(b) Improvements to any structure other than a single-family residence or a public works facility; provided, however, that the commission shall specify, by regulation, those types of improvements which (1) involve a risk of adverse environmental effect, (2) adversely affect public access, or (3) involve a change in use contrary to any policy of this division. Any improvement so specified by the commission shall require a coastal development permit.

(c) Maintenance dredging of existing navigation channels or moving dredged material from those channels to a disposal area outside the coastal zone, pursuant to a permit from the United States Army Corps of Engineers.

(d) Repair or maintenance activities that do not result in an addition to, or enlargement or expansion of, the object of those repair or maintenance activities; provided, however, that if the commission determines that certain extraordinary methods of repair and maintenance involve a risk of substantial adverse environmental impact, it shall, by regulation, require that a permit be obtained pursuant to this chapter.

(e) Any category of development, or any category of development within a specifically defined geographic area, that the commission, after public hearing, and by two-thirds vote of its appointed members, has described or identified and with respect to which the commission has found that there is no potential for any significant adverse effect, either individually or cumulatively, on coastal resources or on public access to, or along, the coast and, where the exclusion precedes certification of the applicable local coastal program, that the exclusion will not impair the ability of local government to prepare a local coastal program.

(f) The installation, testing, and placement in service or the replacement of any necessary utility connection between an existing service facility and any development approved pursuant to this division; provided, however, that the commission may, where necessary, require reasonable conditions to mitigate any adverse impacts on coastal resources, including scenic resources.

(g) (1) The replacement of any structure, other than a public works facility, destroyed by a disaster. The replacement structure shall conform to applicable existing zoning requirements, shall be for the same use as the destroyed structure, shall not exceed either the floor area, height, or bulk of the destroyed structure by more than 10 percent, and shall be sited in the same location on the affected property as the destroyed structure.

(2) As used in this subdivision:

(A) Disaster means any situation in which the force or forces which destroyed the structure to be replaced were beyond the control of its owner.

(B) Bulk means total interior cubic volume as measured from the exterior surface of the structure.

(C) Structure includes landscaping and any erosion control structure or device which is similar to that which existed prior to the occurrence of the disaster.

(h) Any activity anywhere in the coastal zone that involves the conversion of any existing multiple-unit residential structure to a time-share project, estate, or use, as defined in Section 11212 of the Business and Professions Code. If any improvement to an existing structure is otherwise exempt from the permit requirements of this division, no coastal development permit shall be required for that improvement on the basis that it is to be made in connection with any conversion exempt pursuant to this subdivision. The division of a multiple-unit residential structure into condominiums, as defined in Section 783 of the Civil Code, shall not be considered a time-share project, estate, or use for purposes of this subdivision.

(i) (1) Any proposed development which the executive director finds to be a temporary event which does not have any significant adverse impact upon coastal resources within the meaning of guidelines adopted pursuant to this subdivision by the commission. The commission shall, after public hearing, adopt guidelines to implement this subdivision to assist local governments and persons planning temporary events in complying with this division by specifying the standards which the executive director shall use in determining whether a temporary event is excluded from permit requirements pursuant to this subdivision. The guidelines adopted pursuant to this subdivision shall be exempt from the review of the Office of Administrative Law and from the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(2) Exclusion or waiver from the coastal development permit requirements of this division pursuant to this subdivision does not diminish, waive, or otherwise prevent the commission from asserting and exercising its coastal development permit jurisdiction over any temporary event at any time if the commission determines that the exercise of its jurisdiction is necessary to implement the coastal resource protection policies of Chapter 3 (commencing with Section 30200).

(Amended by Stats. 2004, Ch. 697, Sec. 18. Effective January 1, 2005.)



30610.1

(a) Prior to certification of the applicable local coastal program, no coastal development permit shall be required for the construction of a single-family residence on any vacant lot meeting the criteria set forth in subdivision (c) and located in a specified area designated by the commission pursuant to subdivision (b).

(b) Within 60 days from the effective date of this section, the commission shall designate specific areas in the coastal zone where the construction of a single-family residence on a vacant lot meeting the criteria set forth in subdivision (c) shall not require a coastal development permit. Areas shall be designated for the exclusion provided for in this section if construction of single-family residences within the area to be designated has no potential, either individually or cumulatively, for significant adverse impacts on highly scenic resources of public importance, on environmentally sensitive areas, on prime agricultural land or on agricultural lands currently in production, or on public access to or along the coast.

In addition, if septic tanks will be required or used, an area identified as having septic tank problems by the appropriate regional water quality control board or the State Water Resources Control Board in an approved basin plan or by other formal action of such board may not be designated for exclusion pursuant to this section.

(c) Within areas designated pursuant to subdivision (b), no coastal development permit shall be required for the construction of a single-family residence on any vacant lot which meets all of the following criteria:

(1) Is not located between the first public road and the sea or immediately adjacent to the inland extent of any beach or of the mean high tide line where there is no beach.

(2) Is a legal lot as of the effective date of this section and conforms with the minimum lot size and lot use designations of the applicable general plan and zoning ordinances.

(3) Is not located within an area known to the affected local government, or designated by any other public agency, as a geologic hazard area or as a flood hazard area, or, if located within such an area, it has been determined by the affected local government to be a safe site for the construction of a single-family residence.

(4) Is no more than 250 feet from an existing improved road adequate for use throughout the year.

(5) Can be served by an adequate water supply that is legally available for use either by means of a well or by means of a connection to a water system with sufficient capacity to serve such lot or lots; provided, that no such connection shall require the extension of an existing water main which would have the capacity of serving four or more additional single-family residential structures.

(d) The commission shall, within 120 days from the effective date of this section, specify uniform criteria that shall be used to determine the location of the first public road and the inland extent of any beach for purposes of paragraph (1) of subdivision (c).

(e) Within 30 days after the 120-day period specified in subdivision (b), the commission shall report to the Legislature and the Governor what has been done to carry out the provisions of this section.

(f) The provisions of this section shall apply notwithstanding any other provision of this division to the contrary.

(Added by Stats. 1979, Ch. 919.)



30610.2

(a) Any person wishing to construct a single-family residence on a vacant lot within an area designated by the commission pursuant to subdivision (b) of Section 30610.1 shall, prior to the commencement of construction, secure from the local government with jurisdiction over the lot in question a written certification or determination that the lot meets the criteria specified in subdivision (c) of Section 30610.1 and is therefore exempt from the coastal development permit requirements of this division. A copy of every certification of exemption shall be sent by the issuing local government to the commission within five working days after it is issued.

(b) If the commission does not designate the areas within the coastal zone as required by subdivision (b) of Section 30610.1 within the 60 days specified therein, a local government may make the certification authorized by subdivision (a) of this section without regard to the requirements of subdivision (b) of Section 30610.1.

(Amended by Stats. 1991, Ch. 285, Sec. 35.)



30610.3

(a) Whenever the commission determines (1) that public access opportunities through an existing subdivided area, which has less than 75 percent of the subdivided lots built upon, or an area proposed to be subdivided are not adequate to meet the public access requirements of this division and (2) that individual owners of vacant lots in those areas do not have the legal authority to comply with public access requirements as a condition of securing a coastal development permit for the reason that some other person or persons has legal authority, the commission shall implement public access requirements as provided in this section.

(b) The commission, on its own motion or at the request of an affected property owner, shall identify an area as meeting the criteria specified in subdivision (a). After an area has been identified, the commission shall, after appropriate public hearings adopt a specific public access program for the area and shall request that the State Coastal Conservancy, established pursuant to Division 21 (commencing with Section 31000), implement the program. The access program shall include, but not be limited to, the identification of specific land areas and view corridors to be used for public access, any facilities or other development deemed appropriate, the commission s recommendations regarding the manner in which public access will be managed, and the types of permitted public uses. The State Coastal Conservancy shall, pursuant to its authority, implement the public access program.

(c) The State Coastal Conservancy shall be authorized to expend funds when appropriated from the Coastal Access Account for the purchase of lands and view easements and to pay for any development needed to carry out the public access program specified in subdivision (a). Not more than 5 percent of the amount of funds necessary to carry out each public access program may be provided as a grant to the State Coastal Conservancy for its administrative costs incurred in carrying out the access program.

(d) The State Coastal Conservancy may enter into any agreement it deems necessary and appropriate with any state or local public agency or with a private association authorized to perform those functions for the operation and maintenance of any access facilities acquired or developed pursuant to this section.

(e) Every person receiving a coastal development permit or a certificate of exemption for development on any vacant lot within an area designated pursuant to this section shall, prior to the commencement of construction, pay to the commission, for deposit in the Coastal Access Account, an in-lieu public access fee. The amount of each fee shall be determined by dividing the cost of acquiring the specified lands and view easements by the total number of lots within the identified area. The proportion of the acquisition cost that can be allocated to lots built upon pursuant to permits that were not subject to public access conditions under this division or the California Coastal Zone Conservation Act of 1972 (former Division 18 (commencing with Section 27000)) shall be paid from the Coastal Access Account. An in-lieu public access fee may be in the form of an appropriate dedication, in which event the lots to which the dedication can be credited shall not be counted toward the total number of lots used in arriving at the in-lieu public access fee share for each remaining lot.

(f) For purposes of determining the acquisition costs specified in subdivision (e), the State Coastal Conservancy may, in the absence of a fixed price agreed to by both the State Coastal Conservancy and the seller, specify an estimated cost based on a formal appraisal of the value of the interest proposed to be acquired. The appraisal shall be conducted by an independent appraiser under contract with the State Coastal Conservancy and shall be completed within 120 days of the adoption of the specific public access program by the commission pursuant to subdivision (b). The appraisal shall be deemed suitable for all purposes of the Property Acquisition Law (Part 11 (commencing with Section 15850 of the Government Code)). For every year following public acquisition of the interests in land specified as part of a public access program and prior to payment of the required in-lieu fee, a carrying cost factor equal to 5 percent of the share attributable to each lot shall be added to any unpaid in-lieu public access fee, provided, however, that a lot owner may pay the in-lieu public access fee at any time after public acquisition in order to avoid payment of the carrying cost factor.

(g) No provision of this section may be applied within any portion of the unincorporated area in the County of Sonoma, commonly known as the Sea Ranch.

(Amended by Stats. 2004, Ch. 183, Sec. 293. Effective January 1, 2005.)



30610.4

(a) Upon establishment of an acquisition cost pursuant to subdivision (f) of Section 30610.3, the commission shall review the area in question to determine if all or some portion of that area meets the criteria specified in subdivision (b) of Section 30610.1 for areas within which no coastal development permit will be required from the commission for construction of single-family residences. Notwithstanding paragraph (1) of subdivision (c) of Section 30610.1, lots, other than those immediately adjacent to any beach or to the mean high tide line where there is no beach, can be included in this exclusion area. If the commission determines an area designated pursuant to subdivision (b) of Section 30610.3 meets that criteria, the area shall be designated as one wherein no coastal development permit from the commission shall be required for the construction of single-family residences.

(b) Prior to the commencement of construction of any single-family residence within an area designated pursuant to this section, a certificate of exemption must be obtained pursuant to Section 30610.2 and the appropriate in-lieu public access fee shall be paid.

(Amended by Stats. 2006, Ch. 538, Sec. 592. Effective January 1, 2007.)



30610.5

Urban land areas shall, pursuant to the provisions of this section, be excluded from the permit provisions of this chapter.

(a) Upon the request of a local government, an urban land area, as specifically identified by such local government, shall, after public hearing, be excluded by the commission from the permit provisions of this chapter where both of the following conditions are met:

(1) The area to be excluded is either a residential area zoned and developed to a density of four or more dwelling units per acre on or before January 1, 1977, or a commercial or industrial area zoned and developed for such use on or before January 1, 1977.

(2) The commission finds both of the following:

(i) Locally permitted development will be infilling or replacement and will be in conformity with the scale, size, and character of the surrounding community.

(ii) There is no potential for significant adverse effects, either individually or cumulatively, on public access to the coast or on coastal resources from any locally permitted development; provided, however, that no area may be excluded unless more than 50 percent of the lots are built upon, to the same general density or intensity of use.

(b) Every exclusion granted under subdivision (a) of this section and subdivision (e) of Section 30610 shall be subject to terms and conditions to assure that no significant change in density, height, or nature of uses will occur without further proceedings under this division, and an order granting an exclusion under subdivision (e) of Section 30610, but not under subdivision (a) of this section may be revoked at any time by the commission, if the conditions of exclusion are violated. Tide and submerged land, beaches, and lots immediately adjacent to the inland extent of any beach, or of the mean high tide line of the sea where there is no beach, and all lands and waters subject to the public trust shall not be excluded under either subdivision (a) of this section or subdivision (e) of Section 30610.

(Amended by Stats. 1980, Ch. 1087, Sec. 8. Effective September 26, 1980.)



30610.6

(a) The Legislature hereby finds and declares that it is in the public interest to provide by statute for the resolution of the lengthy and bitter dispute involving development of existing legal lots within the unincorporated area of Sonoma County, commonly known as the Sea Ranch. The reasons for the need to finally resolve this dispute include the following:

(1) Acknowledgment by the responsible regulatory agencies that development of existing lots at Sea Ranch can proceed consistent with the provisions of this division and other applicable laws provided certain conditions have been met. Development has been prevented at considerable costs to property owners because these conditions have not been met.

(2) That it has been, and continues to be, costly to Sea Ranch property owners and the public because of, among other reasons, extensive and protracted litigation, continuing administrative proceedings, and escalating construction costs.

(3) The need to provide additional public access to and along portions of the coast at the Sea Ranch in order to meet the requirements of this division. The continuation of this dispute prevents the public from enjoying the use of those access opportunities.

(4) The commission is unable to refund 118 environmental deposits to property owners because coastal development permit conditions have not been met.

(5) It appears likely that this lengthy dispute will continue unless the Legislature provides a solution, and the failure to resolve the dispute will be unfair to property owners and the public.

(b) The Legislature further finds and declares that because of the unique circumstances of this situation, the provisions of this section constitute the most expeditious and equitable mechanism to ensure a timely solution that is in the best interest of property owners and that is consistent with this division.

(c) If the Sea Ranch Association and Oceanic California, Inc. desire to take advantage of the terms of this section, they shall, not sooner than April 1, 1981, and not later than July 1, 1981, deposit into escrow deeds and other necessary documents that have been determined by the State Coastal Conservancy prior to their deposit in escrow to be legally sufficient to convey to the State Coastal Conservancy enforceable and nonexclusive public use easements free and clear of liens and encumbrances for the easements specifically described in this subdivision. Upon deposit of five hundred thousand dollars ($500,000) into the same escrow account by the State Coastal Conservancy, but in no event later than 30 days after the deeds and other necessary documents have been deposited in the escrow account, the escrow agent shall transmit the five hundred thousand dollars ($500,000), less the escrow, title, and administrative costs of the State Coastal Conservancy, in an amount not to exceed twenty thousand dollars ($20,000), to the Sea Ranch Association and shall convey the deeds and other necessary documents to the State Coastal Conservancy. The conservancy shall subsequently convey the deeds and other necessary documents to an appropriate public agency that is authorized and agrees to accept the easements. The deeds specified in this subdivision shall be for the following easements:

(1) In Unit 34A, a 30-foot wide vehicle and pedestrian access easement from a point on State Highway 1, 50 feet north of mile post marker 56.75, a day parking area for 10 vehicles, a 15-foot wide pedestrian accessway from the parking area continuing west to the bluff-top trail, and a 15-foot wide bluff-top pedestrian easement beginning at the southern boundary of Gualala Point County Park and continuing for approximately three miles in a southerly direction to the sandy beach at the northern end of Unit 28 just north of Walk-on Beach together with a 15-foot wide pedestrian easement to provide a connection to Walk-on Beach to the south.

(2) In Unit 24, a day parking area west of State Highway 1, just south of Whalebone Reach, for six vehicles, and a 15-foot wide pedestrian accessway over Sea Ranch Association common areas crossing Pacific Reach and continuing westerly to the southern portion of Shell Beach with a 15-foot wide pedestrian easement to connect with the northern portion of Shell Beach.

(3) In Unit 36, a 30-foot wide vehicle and pedestrian accessway from State Highway 1, mile post marker 53.96, a day parking area for 10 vehicles, and a 15-foot wide pedestrian accessway from the parking area to the beach at the intersection of Units 21 and 36.

(4) In Unit 17, adjacent to the intersection of Navigator s Reach and State Highway 1, 75 feet north of mile post marker 52.21, enough land to provide day parking for four vehicles and a 15-foot wide pedestrian accessway from the parking area to Pebble Beach.

(5) In Unit 8, a 30-foot wide vehicle and pedestrian accessway from State Highway 1, mile post marker 50.85, a day parking area for 10 vehicles and a 15-foot wide pedestrian accessway from the parking area to Black Point Beach.

(6) With respect to each of the beaches to which access will be provided by the easements specified in this subdivision, an easement for public use of the area between the line of mean high tide and either the toe of the adjacent bluff or the first line of vegetation, whichever is nearer to the water.

(7) Scenic view easements for those areas specified by the executive director, as provided in subdivision (d), and which easements allow for the removal of trees in order to restore and preserve scenic views from State Highway 1.

(d) The executive director of the commission shall, within 30 days after the effective date of this section, specifically identify the areas along State Highway 1 for which the scenic view easements provided for in paragraph (7) of subdivision (c) will be required. In identifying the areas for which easements for the restoration and preservation of public scenic views will be required, the executive director shall take into account the effect of tree removal so as to avoid causing erosion problems. It is the intent of the Legislature that only those areas be identified where scenic views to or along the coast are unique or particularly beautiful or spectacular and which thereby take on public importance. The restoration and preservation of the scenic view areas specified pursuant to this subdivision shall be at public expense.

(e) Within 30 days after the effective date of this section, the executive director of the commission shall specify design criteria for the height, site, and bulk of any development visible from the scenic view areas provided for in subdivision (d). This criteria shall be enforced by the County of Sonoma if the deeds and other necessary documents specified in subdivision (c) have been conveyed to the State Coastal Conservancy. This criteria shall be reasonable so as to enable affected property owners to build single-family residences of substantially similar overall size to those that property owners who are not affected by these criteria may build or have already built under the Sea Ranch Association s building design criteria. The purpose of the criteria is to ensure that development will not substantially detract from the specified scenic view areas.

(f) On and after the date on which the deeds and other necessary documents deposited in escrow pursuant to subdivision (c) have been conveyed to the State Coastal Conservancy, no additional public access requirements shall be imposed at the Sea Ranch pursuant to this division by any regional commission, the commission, any other state agency, or any local government. The Legislature hereby finds and declares that the provision of the access facilities specified in this subdivision shall be deemed adequate to meet the requirements of this division.

(g) The realignment of internal roads within the Sea Ranch shall not be required by any state or local agency acting pursuant to this division. However, appropriate easements may be required by the County of Sonoma to provide for the expansion of State Highway 1 for the development of turnout and left-turn lanes and for the location of a bicycle path, when the funds are made available for those purposes. The Legislature finds and declares that this subdivision is adequate to meet the requirements of this division to ensure that new development at the Sea Ranch will not overburden the capacity of State Highway 1 to the detriment of recreational users.

(h) No coastal development permit shall be required pursuant to this division for the development of supplemental water supply facilities determined by the State Water Resources Control Board to be necessary to meet the needs of legally permitted development within the Sea Ranch. The commission, through its executive director, shall participate in the proceedings before the State Water Resources Control Board relating to these facilities and may recommend terms and conditions that the commission deems necessary to protect against adverse impacts on coastal zone resources. The State Water Resources Control Board shall condition any permit or other authorization for the development of these facilities so as to carry out the commission s recommendation, unless the State Water Resources Control Board determines that the recommended terms or conditions are unreasonable. This subdivision shall become operative if the deeds and other necessary documents specified in subdivision (c) have been conveyed to the State Coastal Conservancy.

(i) Within 90 days after the effective date of this section, the commission, through its executive director, shall specify criteria for septic tank construction, operation, and monitoring within the Sea Ranch to ensure protection of coastal zone resources consistent with the policies of this division. The North Coast Regional Water Quality Control Board shall review the criteria and adopt it, unless it finds the criteria or a portion thereof is unreasonable. The regional board shall be responsible for the enforcement of the adopted criteria if the deeds and other necessary documents specified in subdivision (c) have been conveyed to the State Coastal Conservancy.

(j) Within 60 days after the date on which the deeds and other necessary documents deposited in escrow pursuant to subdivision (c) have been conveyed to the State Coastal Conservancy, the commission shall refund every Sea Ranch environmental deposit together with any interest earned on the deposit to the person, or his or her designee, who paid the deposit.

(k) Notwithstanding any other provision of law, on and after the date on which the deeds and other necessary documents deposited in escrow pursuant to subdivision (c) have been conveyed to the State Coastal Conservancy, a coastal development permit shall not be required pursuant to this division for the construction of any single-family residence dwelling on any vacant, legal lot existing at the Sea Ranch on the effective date of this section. With respect to any other development for which a coastal development permit is required within legally existing lots at the Sea Ranch, no conditions may be imposed pursuant to this division that impose additional public access requirements or that relate to supplemental water supply facilities, septic tank systems, or internal road realignment.

(l) Notwithstanding any other provision of law, if on July 1, 1981, deeds and other necessary documents that are legally sufficient to convey the easements specified in subdivision (c) have not been deposited in an escrow account, the provisions of this section shall no longer be operative and shall have no force or effect and thereafter all the provisions of this division in effect prior to enactment of this section shall again be applicable to any development within the Sea Ranch.

(m) The Legislature hereby finds and declares that the provisions for the settlement of this dispute, especially with respect to public access, as set forth in this section provide an alternative to and are equivalent to the provisions set forth in Section 30610.3. The Legislature further finds that the provisions of this section are not in lieu of the permit and planning requirements of this division but rather provide for an alternative mechanism to Section 30610.3 for the resolution of outstanding issues at the Sea Ranch.

(Amended by Stats. 2006, Ch. 538, Sec. 593. Effective January 1, 2007.)



30610.8

(a) The Legislature hereby finds and declares that a dispute exists at the Hollister Ranch in Santa Barbara County with respect to the implementation of public access policies of this division and that it is in the interest of the state and the property owners at the Hollister Ranch to resolve this dispute in an expeditious manner. The Legislature further finds and declares that public access should be provided in a timely manner and that in order to achieve this goal, while permitting property owners to commence construction, the provisions of this section are necessary to promote the public s welfare.

(b) For purposes of Section 30610.3 and with respect to the Hollister Ranch public access program, the in-lieu fee shall be five thousand dollars ($5,000) for each permit. Upon payment by the applicant for a coastal development permit of this in-lieu fee to the State Coastal Conservancy for use in implementing the public access program, the applicant may immediately commence construction if the other conditions of the coastal development permit, if any, have been met. No condition may be added to a coastal development permit that was issued prior to the effective date of this section for any development at the Hollister Ranch.

(c) It is the intent of the Legislature that the State Coastal Conservancy and the State Public Works Board utilize their authority provided under law to implement, as expeditiously as possible, the public access policies and provisions of this division at the Hollister Ranch in Santa Barbara County.

(d) Notwithstanding provision 2 of category (2) of Item 3760-490-721 of the Budget Act of 1984, all in-lieu fees received pursuant to this section shall be deposited in the State Coastal Conservancy Fund and shall be available for appropriation to the conservancy for the purposes specified in subdivision (d) of Section 5096.151.

(Amended by Stats. 1984, Ch. 1551, Sec. 1.)



30610.9

(a) This section applies only if the governing body of a local government elects to designate the commission as the processing and permitting authority for purposes of this section.

(b) In order to expedite the processing of an application for a coastal development permit for a motion picture, television, or commercial production project in the coastal zone, the governing body of a local government with a certified local coastal program may elect to designate the commission as the appropriate authority to process and issue a coastal development permit for a temporary, nonrecurring location set, if the production activity, including preparation, construction, filming, and set removal at the site will not exceed 190 days, in accordance with the following procedures:

(1) The applicant shall submit a copy of the commission s coastal development permit application, or the local coastal development permit application, to the local government. The governing body of the local government may elect to designate the commission as the processing and permitting authority on a project-by-project basis. The governing body may designate the local coastal administrator or other designee as the decisionmaking authority to decide the projects that will be transmitted to the commission for processing and permitting.

(2) If the governing body of the local government elects to designate the commission as the processing and permitting authority for a project, all documents and changes submitted to the commission during the course of the application process shall also be submitted to the local government for informational purposes. The local government may transmit any recommendations it may have for the project to the commission.

(3) If the commission issues an administrative permit for a project, rather than a coastal development permit, the local coastal administrator, other designee, or governing body, as the case may be, may object to the commission regarding the issuance of that permit.

(4) The applicant shall obtain all local noncoastal use permits in connection with the project. The approval of the commission s coastal development permit shall be conditioned on the approval of the local noncoastal permits.

(5) The applicant shall transmit all complaints and comments from residents and business owners in connection with the filming activity to the commission for consideration prior to the approval of the application.

(6) The applicant shall obtain all other applicable permits required by state and federal jurisdictions in connection with the project.

(Added by Stats. 1999, Ch. 491, Sec. 2. Effective January 1, 2000.)



30611

When immediate action by a person or public agency performing a public service is required to protect life and public property from imminent danger, or to restore, repair, or maintain public works, utilities, or services destroyed, damaged, or interrupted by natural disaster, serious accident, or in other cases of emergency, the requirements of obtaining any permit under this division may be waived upon notification of the executive director of the commission of the type and location of the work within three days of the disaster or discovery of the danger, whichever occurs first. Nothing in this section authorizes permanent erection of structures valued at more than twenty-five thousand dollars ($25,000).

(Added by Stats. 1976, Ch. 1330.)



30612

An application for a coastal development permit to demolish a structure shall not be denied unless the agency authorized to issue that permit, or the commission, on appeal, where appeal is authorized by this division, finds, based on a preponderance of the evidence, that retention of that structure is feasible.

(Amended by Stats. 1981, Ch. 1173, Sec. 23.)



30613

(a) The provisions of subdivision (b) of Section 30519, subdivision (b) of Section 30600, and subdivision (b) of Section 30610.5, which apply to lands subject to the public trust shall not apply to any lands which may be subject to the public trust but which the commission, after consultation with the State Lands Commission, determines are (1) filled and developed and are (2) located within an area which is committed to urban uses.

(b) No later than 120 days after receiving a request from a local government, the commission shall determine the lands within the jurisdiction of that local government to which the provisions of subdivision (a) apply.

(c) The provisions of this section shall apply to lands which have been the subject of coastal development permits, local coastal programs, categorical exclusions or urban exclusions, which have previously been approved, authorized, or certified by the commission.

(Added by Stats. 1982, Ch. 43, Sec. 24. Effective February 17, 1982.)



30614

(a) The commission shall take appropriate steps to ensure that coastal development permit conditions existing as of January 1, 2002, relating to affordable housing are enforced and do not expire during the term of the permit.

(b) Nothing in this section is intended to retroactively authorize the release of any housing unit for persons and families of low or moderate income from coastal development permit requirements except as provided in Section 30607.2.

(Added by Stats. 2002, Ch. 297, Sec. 1. Effective January 1, 2003.)






ARTICLE 2. Development Control Procedures

30620

(a) By January 30, 1977, the commission shall, consistent with this chapter, prepare interim procedures for the submission, review, and appeal of coastal development permit applications and of claims of exemption. These procedures shall include, but are not limited to, all of the following:

(1) Application and appeal forms.

(2) Reasonable provisions for notification to the commission and other interested persons of an action taken by a local government pursuant to this chapter, in sufficient detail to ensure that a preliminary review of that action for conformity with this chapter can be made.

(3) Interpretive guidelines designed to assist local governments, the commission, and persons subject to this chapter in determining how the policies of this division shall be applied in the coastal zone prior to the certification, and through the preparation and amendment, of local coastal programs. However, the guidelines shall not supersede, enlarge, or diminish the powers or authority of the commission or any other public agency.

(b) Not later than May 1, 1977, the commission shall, after public hearing, adopt permanent procedures that include the components specified in subdivision (a) and shall transmit a copy of those procedures to each local government within the coastal zone and make them readily available to the public. The commission may thereafter, from time to time, and, except in cases of emergency, after public hearing, modify or adopt additional procedures or guidelines that the commission determines to be necessary to better carry out the purposes of this division.

(c) (1) The commission may require a reasonable filing fee and the reimbursement of expenses for the processing by the commission of an application for a coastal development permit under this division and, except for local coastal program submittals, for any other filing, including, but not limited to, a request for revocation, categorical exclusion, or boundary adjustment, that is submitted for review by the commission.

(2) Any coastal development permit fees that are collected by the commission under paragraph (1) shall be deposited in the Coastal Act Services Fund established pursuant to Section 30620.1. This paragraph does not authorize an increase in fees or create any new authority on the part of the commission.

(d) With respect to an appeal of an action taken by a local government pursuant to Section 30602 or 30603, the executive director shall, within five working days of receipt of an appeal from a person other than a member of the commission or a public agency, determine whether the appeal is patently frivolous. If the executive director determines that an appeal is patently frivolous, the appeal shall not be filed unless a filing fee in the amount of three hundred dollars ($300) is deposited with the commission within five working days of the receipt of the executive director s determination. If the commission subsequently finds that the appeal raises a substantial issue, the filing fee shall be refunded.

(Amended by Stats. 2013, Ch. 472, Sec. 7. Effective January 1, 2014.)



30620.1

(a) The Coastal Act Services Fund is hereby created in the State Treasury, to be administered by the commission. The moneys in the fund, upon appropriation by the Legislature in the annual Budget Act, shall be expended by the commission in accordance with this chapter to enforce the California Coastal Act and to provide services to local government, permit applicants, public agencies, and the public participating in the implementation of this division.

(b) Five hundred thousand dollars ($500,000), adjusted annually by the application of the California Consumer Price Index for Urban Consumers as determined by the Department of Industrial Relations pursuant to Section 2212 of the Revenue and Taxation Code, shall be transferred annually from the Coastal Act Services Fund to the Coastal Access Account established pursuant to Section 30620.2.

(Added by Stats. 2008, Ch. 760, Sec. 17. Effective September 30, 2008.)



30620.2

The Coastal Access Account is hereby created in the State Coastal Conservancy Fund. The money in the account shall be available, upon appropriation by the Legislature in the annual Budget Act, to the State Coastal Conservancy for grants to public agencies and private nonprofit entities or organizations for the development, maintenance, and operation of new or existing facilities that provide public access to the shoreline of the sea, as defined in Section 30115. Any grant funds that are not expended for those purposes shall revert to the account.

(Added by Stats. 2008, Ch. 760, Sec. 18. Effective September 30, 2008.)



30620.5

(a) A local government may exercise the option provided in subdivision (b) of Section 30600, if it does so for the entire area of its jurisdiction within the coastal zone and after it establishes procedures for the issuance of coastal development permits. Such procedures shall incorporate, where applicable, the interpretive guidelines issued by the commission pursuant to Section 30620.

(b) If a local government elects to exercise the option provided in subdivision (b) of Section 30600, the local government shall, by resolution adopted by the governing body of such local government, notify the commission and shall take appropriate steps to assure that the public is properly notified of such action. The provisions of subdivision (b) of Section 30600 shall take effect and shall be exercised by the local government on the 10th working day after the date on which the resolution required by this subdivision is adopted.

(c) Every local government exercising the option provided in subdivision (b) of Section 30600 or acting on coastal development permits prior to certification of its local coastal program pursuant to Sections 30520, 30600.5, and 30624, shall within five working days notify the commission and any person who, in writing, has requested such notification, in the manner prescribed by the commission pursuant to Section 30600.5 or 30620, of any coastal development permit it issues.

(d) Within five working days of receipt of the notice required by subdivision (c), the executive director of the commission shall post, at a conspicuous location in the commission s office, a description of the coastal development permit issued by the local government. Within 15 working days of receipt of such notice, the executive director shall, in the manner prescribed by the commission pursuant to subdivision (a) of Section 30620, provide notice of the locally issued coastal development permit to members of the commission.

(Amended by Stats. 1981, Ch. 1173, Sec. 24.)



30620.6

The commission shall, not later than August 1, 1978, and after public hearing, adopt public notice and appeal procedures for the review of development projects appealable pursuant to Sections 30603 and 30715. The commission shall send copies of such procedures to every local government within the coastal zone and shall make them readily available to the public.

(Added by Stats. 1976, Ch. 1330.)



30621

(a) The commission shall provide for a de novo public hearing on applications for coastal development permits and any appeals brought pursuant to this division and shall give to any affected person a written public notice of the nature of the proceeding and of the time and place of the public hearing. Notice shall also be given to any person who requests, in writing, such notification. A hearing on any coastal development permit application or an appeal shall be set no later than 49 days after the date on which the application or appeal is filed with the commission.

(b) An appeal that is properly submitted shall be considered to be filed when any of the following occurs:

(1) The executive director determines that the appeal is not patently frivolous pursuant to subdivision (d) of Section 30620.

(2) The five-day period for the executive director to determine whether an appeal is patently frivolous pursuant to subdivision (d) of Section 30620 expires without that determination.

(3) The appellant pays the filing fee within the five-day period set forth in subdivision (d) of Section 30620.

(Amended by Stats. 1995, Ch. 669, Sec. 4. Effective January 1, 1996.)



30622

The commission shall act upon the coastal development permit application or an appeal within 21 days after the conclusion of the hearing pursuant to Section 30621.

(Amended by Stats. 1991, Ch. 285, Sec. 39.)



30623

If an appeal of any action on any development by any local government or port governing body is filed with the commission, the operation and effect of that action shall be stayed pending a decision on appeal.

(Amended by Stats. 1991, Ch. 285, Sec. 40.)



30624

(a) The commission shall provide, by regulation, for the issuance of coastal development permits by the executive director of the commission or, where the coastal development permit authority has been delegated to a local government pursuant to Section 30600.5, by an appropriate local official designated by resolution of the local government without compliance with the procedures specified in this chapter in cases of emergency, other than an emergency provided for under Section 30611, and for the following nonemergency developments: improvements to any existing structure; any single-family dwelling; any development of four dwelling units or less within any incorporated area that does not require demolition; any other developments not in excess of one hundred thousand dollars ($100,000) other than any division of land; and any development specifically authorized as a principal permitted use and proposed in an area for which the land use portion of the applicable local coastal program has been certified. Such permit for nonemergency development shall not be effective until after reasonable public notice and adequate time for the review of such issuance has been provided.

(b) If one-third of the appointed members of the commission so request at the first meeting following the issuance of such permit by the executive director, such issuance shall not be effective, and, instead, the application shall be processed in accordance with the commission s procedures for permits and pursuant to the provisions of this chapter.

(c) Any permit issued by a local official pursuant to the provisions of this section shall be scheduled on the agenda of the governing body of the local agency at its first scheduled meeting after that permit has been issued. If, at that meeting, one-third of the members of that governing body so request, the permit issued by the local official shall not go into effect and the application for a coastal development permit shall be processed by the local government pursuant to Section 30600.5.

(d) No monetary limitations shall be required for emergencies covered by the provisions of this section.

(Amended by Stats. 1982, Ch. 43, Sec. 25. Effective February 17, 1982.)



30624.7

The commission may, after a public hearing, by regulation, adopt procedures for the issuance by the executive director of waivers from coastal development permit requirements for any development that is de minimis. A proposed development is de minimis if the executive director determines that it involves no potential for any adverse effect, either individually or cumulatively, on coastal resources and that it will be consistent with the policies of Chapter 3 (commencing with Section 30200).

A waiver shall not take effect until it has been reported to the commission at the regularly scheduled meeting following its issuance by the executive director. If one-third of the appointed membership of the commission so request, at this meeting, such issuance shall not be effective and, instead, an application for a coastal development permit shall be required and processed in accordance with the provisions of this chapter.

(Added by Stats. 1982, Ch. 43, Sec. 26. Effective February 17, 1982.)



30624.9

(a) For purposes of this section, minor development means a development which a local government determines satisfies all of the following requirements:

(1) Is consistent with the certified local coastal program, as defined in Section 30108.6.

(2) Requires no discretionary approvals other than a coastal development permit.

(3) Has no adverse effect either individually or cumulatively on coastal resources or public access to the shoreline or along the coast.

(b) After certification of its local coastal program, a local government may waive the requirement for a public hearing on a coastal development permit application for a minor development only if both of the following occur:

(1) Notice that a public hearing shall be held upon request by any person is provided to all persons who would otherwise be required to be notified of a public hearing as well as any other persons known to be interested in receiving notice.

(2) No request for public hearing is received by the local government within 15 working days from the date of sending the notice pursuant to paragraph (1).

(c) The notice provided pursuant to subdivision (b) shall include a statement that failure by a person to request a public hearing may result in the loss of that person s ability to appeal to the commission any action taken by a local government on a coastal development permit application.

(Added by Stats. 1995, Ch. 669, Sec. 5. Effective January 1, 1996.)



30625

(a) Except as otherwise specifically provided in subdivision (a) of Section 30602, any appealable action on a coastal development permit or claim of exemption for any development by a local government or port governing body may be appealed to the commission by an applicant, any aggrieved person, or any two members of the commission. The commission may approve, modify, or deny such proposed development, and if no action is taken within the time limit specified in Sections 30621 and 30622, the decision of the local government or port governing body, as the case may be, shall become final, unless the time limit in Section 30621 or 30622 is waived by the applicant.

(b) The commission shall hear an appeal unless it determines the following:

(1) With respect to appeals pursuant to subdivision (a) of Section 30602, that no substantial issue exists as to conformity with Chapter 3 (commencing with Section 30200).

(2) With respect to appeals to the commission after certification of a local coastal program, that no substantial issue exists with respect to the grounds on which an appeal has been filed pursuant to Section 30603.

(3) With respect to appeals to the commission after certification of a port master plan, that no substantial issue exists as to conformity with the certified port master plan.

(c) Decisions of the commission, where applicable, shall guide local governments or port governing bodies in their future actions under this division.

(Amended by Stats. 1991, Ch. 285, Sec. 41.)



30626

The commission may, by regulation, provide for the reconsideration of the terms and conditions of any coastal development permit granted by the commission solely for the purpose of correcting any information contained in those terms and conditions.

(Amended by Stats. 1991, Ch. 285, Sec. 42.)



30627

(a) The commission shall, by regulation, provide procedures which the commission shall use in deciding whether to grant reconsideration of any of the following:

(1) Any decision to deny an application for a coastal development permit.

(2) Any term or condition of a coastal development permit which has been granted.

(b) The procedures required by subdivision (a) shall include at least the following provisions:

(1) Only an applicant for a coastal development permit shall be eligible to request reconsideration.

(2) The request for reconsideration shall be made within 30 days of the decision on the application for a coastal development permit.

(3) The basis of the request for reconsideration shall be either that there is relevant new evidence which, in the exercise of reasonable diligence, could not have been presented at the hearing on the matter or that an error of fact or law has occurred which has the potential of altering the initial decision.

(4) The commission shall have the discretion to grant or deny requests for reconsideration.

(c) A decision to deny a request for reconsideration is not subject to appeal.

(d) This section shall not alter any right otherwise provided by this division to appeal an action ; provided, that a request for reconsideration shall be made only once for any one development application, and shall, for purposes of any time limits specified in Sections 30621 and 30622, be considered a new application.

(Amended by Stats. 1991, Ch. 285, Sec. 43.)









CHAPTER 8. Ports

ARTICLE 1. Findings and General Provisions

30700

For purposes of this division, notwithstanding any other provisions of this division except as specifically stated in this chapter, this chapter shall govern those portions of the Ports of Hueneme, Long Beach, Los Angeles, and San Diego Unified Port District located within the coastal zone, but excluding any wetland, estuary, or existing recreation area indicated in Part IV of the coastal plan.

(Amended by Stats. 1981, Ch. 714, Sec. 384.)



30700.5

The definitions of Chapter 2 (commencing with Section 30100) and the provisions of Chapter 9 (commencing with Section 30800) and Section 30900 shall apply to this chapter.

(Added by Stats. 1976, Ch. 1330.)



30701

The Legislature finds and declares that:

(a) The ports of the State of California, including the Humboldt Bay Harbor, Recreation, and Conservation District, constitute one of the state s primary economic and coastal resources and are an essential element of the national maritime industry.

(b) The location of the commercial port districts within the State of California, including the Humboldt Bay Harbor, Recreation, and Conservation District, are well established, and for many years such areas have been devoted to transportation and commercial, industrial, and manufacturing uses consistent with federal, state, and local regulations. Coastal planning requires no change in the number or location of the established commercial port districts. Existing ports, including the Humboldt Bay Harbor, Recreation, and Conservation District, shall be encouraged to modernize and construct necessary facilities within their boundaries in order to minimize or eliminate the necessity for future dredging and filling to create new ports in new areas of the state.

(Amended by Stats. 1977, Ch. 515.)






ARTICLE 2. Policies

30702

For purposes of this division, the policies of the state with respect to providing for port-related developments consistent with coastal protection in the port areas to which this chapter applies, which require no commission permit after certification of a port master plan and which, except as provided in Section 30715, are not appealable to the commission after certification of a master plan, are set forth in this chapter.

(Amended by Stats. 1976, Ch. 1331.)



30703

The California commercial fishing industry is important to the State of California; therefore, ports shall not eliminate or reduce existing commercial fishing harbor space, unless the demand for commercial fishing facilities no longer exists or adequate alternative space has been provided. Proposed recreational boating facilities within port areas shall, to the extent it is feasible to do so, be designed and located in such a fashion as not to interfere with the needs of the commercial fishing industry.

(Added by Stats. 1976, Ch. 1330.)



30705

(a) Water areas may be diked, filled, or dredged when consistent with a certified port master plan only for the following:

(1) Construction, deepening, widening, lengthening, or maintenance of ship channel approaches, ship channels, turning basins, berthing areas, and facilities that are required for the safety and the accommodation of commerce and vessels to be served by port facilities.

(2) New or expanded facilities or waterfront land for port-related facilities.

(3) New or expanded commercial fishing facilities or recreational boating facilities.

(4) Incidental public service purposes, including, but not limited to, burying cables or pipes or inspection of piers and maintenance of existing intake and outfall lines.

(5) Mineral extraction, including sand for restoring beaches, except in biologically sensitive areas.

(6) Restoration purposes or creation of new habitat areas.

(7) Nature study, mariculture, or similar resource-dependent activities.

(8) Minor fill for improving shoreline appearance or public access to the water.

(b) The design and location of new or expanded facilities shall, to the extent practicable, take advantage of existing water depths, water circulation, siltation patterns, and means available to reduce controllable sedimentation so as to diminish the need for future dredging.

(c) Dredging shall be planned, scheduled, and carried out to minimize disruption to fish and bird breeding and migrations, marine habitats, and water circulation. Bottom sediments or sediment elutriate shall be analyzed for toxicants prior to dredging or mining, and where water quality standards are met, dredge spoils may be deposited in open coastal water sites designated to minimize potential adverse impacts on marine organisms, or in confined coastal waters designated as fill sites by the master plan where the spoil can be isolated and contained, or in fill basins on upland sites. Dredge material shall not be transported from coastal waters into estuarine or fresh water areas for disposal.

(d) For water areas to be diked, filled, or dredged, the commission shall balance and consider socioeconomic and environmental factors.

(Amended by Stats. 1984, Ch. 310, Sec. 2. Effective July 6, 1984.)



30706

In addition to the other provisions of this chapter, the policies contained in this section shall govern filling seaward of the mean high tide line within the jurisdiction of ports:

(a) The water area to be filled shall be the minimum necessary to achieve the purpose of the fill.

(b) The nature, location, and extent of any fill, including the disposal of dredge spoils within an area designated for fill, shall minimize harmful effects to coastal resources, such as water quality, fish or wildlife resources, recreational resources, or sand transport systems, and shall minimize reductions of the volume, surface area, or circulation of water.

(c) The fill is constructed in accordance with sound safety standards which will afford reasonable protection to persons and property against the hazards of unstable geologic or soil conditions or of flood or storm waters.

(d) The fill is consistent with navigational safety.

(Added by Stats. 1976, Ch. 1330.)



30707

New or expanded tanker terminals shall be designed and constructed to do all of the following:

(a) Minimize the total volume of oil spilled.

(b) Minimize the risk of collision from movement of other vessels.

(c) Have ready access to the most effective feasible oilspill containment and recovery equipment.

(d) Have onshore deballasting facilities to receive any fouled ballast water from tankers where operationally or legally required.

(Amended by Stats. 1976, Ch. 1331.)



30708

All port-related developments shall be located, designed, and constructed so as to:

(a) Minimize substantial adverse environmental impacts.

(b) Minimize potential traffic conflicts between vessels.

(c) Give highest priority to the use of existing land space within harbors for port purposes, including, but not limited to, navigational facilities, shipping industries, and necessary support and access facilities.

(d) Provide for other beneficial uses consistent with the public trust, including, but not limited to, recreation and wildlife habitat uses, to the extent feasible.

(e) Encourage rail service to port areas and multicompany use of facilities.

(Added by Stats. 1976, Ch. 1330.)






ARTICLE 3. Implementation; Master Plan

30710

Within 90 days after January 1, 1977, the commission shall, after public hearing, adopt, certify, and file with each port governing body a map delineating the present legal geographical boundaries of each port s jurisdiction within the coastal zone. The commission shall, within such 90-day period, adopt and certify after public hearing, a map delineating boundaries of any wetland, estuary, or existing recreation area indicated in Part IV of the coastal plan within the geographical boundaries of each port.

(Added by Stats. 1976, Ch. 1330.)



30711

(a) A port master plan that carries out the provisions of this chapter shall be prepared and adopted by each port governing body, and for informational purposes, each city, county, or city and county which has a port within its jurisdiction shall incorporate the certified port master plan in its local coastal program. A port master plan shall include all of the following:

(1) The proposed uses of land and water areas, where known.

(2) The projected design and location of port land areas, water areas, berthing, and navigation ways and systems intended to serve commercial traffic within the area of jurisdiction of the port governing body.

(3) An estimate of the effect of development on habitat areas and the marine environment, a review of existing water quality, habitat areas, and quantitative and qualitative biological inventories, and proposals to minimize and mitigate any substantial adverse impact.

(4) Proposed projects listed as appealable in Section 30715 in sufficient detail to be able to determine their consistency with the policies of Chapter 3 (commencing with Section 30200) of this division.

(5) Provisions for adequate public hearings and public participation in port planning and development decisions.

(b) A port master plan shall contain information in sufficient detail to allow the commission to determine its adequacy and conformity with the applicable policies of this division.

(Added by Stats. 1976, Ch. 1330.)



30712

In the consideration and approval of a proposed port master plan, the public, interested organizations, and governmental agencies shall be encouraged to submit relevant testimony, statements, and evidence which shall be considered by the port governing body. The port governing body shall publish notice of the completion of the draft master plan and submit a copy thereof to the commission and shall, upon request, provide copies to other interested persons, organizations, and governmental agencies. Thereafter, the port governing body shall hold a public hearing on the draft master plan not earlier than 30 days and not later than 90 days following the date the notice of completion was published.

(Added by Stats. 1976, Ch. 1330.)



30714

After public notice, hearing, and consideration of comments and testimony received pursuant to Sections 30712 and 30713, the port governing body shall adopt its master plan and submit it to the commission for certification in accordance with this chapter. Within 90 days after the submittal, the commission, after public hearing, shall certify the plan or portion of a plan and reject any portion of a plan which is not certified. The commission may not modify the plan as submitted as a condition of certification. If the commission rejects any portion of a plan, it shall base that rejection upon written findings of fact and conclusion of law. If the commission fails to take action within the 90-day period, the port master plan shall be deemed certified. The commission shall certify the plan, or portion of a plan, if the commission finds both of the following:

(a) The master plan, or certified portions thereof, conforms with and carries out the policies of this chapter.

(b) Where a master plan, or certified portions thereof, provide for any of the developments listed as appealable in Section 30715, the development or developments are in conformity with all of the policies of Chapter 3 (commencing with Section 30200).

(Amended by Stats. 1981, Ch. 651, Sec. 1.)



30715

(a) Until such time as a port master plan or any portion thereof has been certified, the commission shall permit developments within ports as provided for in Chapter 7 (commencing with Section 30600). After a port master plan or any portion thereof has been certified, the permit authority of the commission provided in Chapter 7 (commencing with Section 30600) shall no longer be exercised by the commission over any new development contained in the certified plan or any portion thereof and shall at that time be delegated to the appropriate port governing body, except that approvals of any of the following categories of development by the port governing body may be appealed to the commission:

(1) Developments for the storage, transmission, and processing of liquefied natural gas and crude oil in such quantities as would have a significant impact upon the oil and gas supply of the state or nation or both the state and nation. A development which has a significant impact shall be defined in the master plans.

(2) Waste water treatment facilities, except for those facilities which process waste water discharged incidental to normal port activities or by vessels.

(3) Roads or highways which are not principally for internal circulation within the port boundaries.

(4) Office and residential buildings not principally devoted to the administration of activities within the port; hotels, motels, and shopping facilities not principally devoted to the sale of commercial goods utilized for water-oriented purposes; commercial fishing facilities; and recreational small craft marina related facilities.

(5) Oil refineries.

(6) Petrochemical production plants.

(b) If maintenance dredging is part of, or is associated with, any category of development specified in paragraphs (1) to (6), inclusive, of subdivision (a), the commission shall not consider that maintenance dredging in its review and approval of those categories.

(Amended by Stats. 1983, Ch. 584, Sec. 1.)



30715.5

No development within the area covered by the certified port master plan shall be approved by the port governing body unless it finds that the proposed development conforms with such certified plan.

(Added by Stats. 1976, Ch. 1330.)



30716

(a) A certified port master plan may be amended by the port governing body, but an amendment shall not take effect until it has been certified by the commission. Any proposed amendment shall be submitted to, and processed by, the commission in the same manner as provided for submission and certification of a port master plan.

(b) The commission shall, by regulation, establish a procedure whereby proposed amendments to a certified port master plan may be reviewed and designated by the executive director of the commission as being minor in nature and need not comply with Section 30714. These amendments shall take effect on the 10th working day after the executive director designates the amendments as minor.

(c) (1) The executive director may determine that a proposed certified port master plan amendment is de minimis if the executive director determines that the proposed amendment would have no impact, either individually or cumulatively, on coastal resources, is consistent with the policies of Chapter 3 (commencing with Section 30200), and meets the following criteria:

(A) The port governing body, at least 21 days prior to the date of submitting the proposed amendment to the executive director, has provided public notice, and provided a copy to the commission, which specifies the dates and places where comments will be accepted on the proposed amendment, contains a brief description of the proposed amendment, and states the address where copies of the proposed amendment are available for public review, by one of the following procedures:

(i) Publication, not fewer times than required by Section 6061 of the Government Code, in a newspaper of general circulation in the area affected by the proposed amendment. If more than one area will be affected, the notice shall be published in the newspaper of largest circulation from among the newspapers of general circulation in those areas.

(ii) Posting of the notice by the port governing body both onsite and offsite in the area affected by the proposed amendment.

(iii) Direct mailing to the owners and occupants of contiguous property shown on the latest equalized assessment roll.

(B) The proposed amendment does not propose any change in land use or water uses or any change in the allowable use of property.

(2) At the time that the port governing body submits the proposed amendment to the executive director, the port governing body shall also submit to the executive director any public comments that were received during the comment period provided pursuant to subparagraph (A) of paragraph (1).

(3) (A) The executive director shall make a determination as to whether the proposed amendment is de minimis within 10 working days from the date of submittal by the local government. If the proposed amendment is determined to be de minimis, the proposed amendment shall be noticed in the agenda of the next regularly scheduled meeting of the commission, in accordance with Section 11125 of the Government Code, and any public comments forwarded by the port governing body shall be made available to the members of the commission.

(B) If three members of the commission object to the executive director s determination that the proposed amendment is de minimis, the proposed amendment shall be set for public hearing in accordance with the procedures specified in subdivision (a) or, at the request of the port governing body, returned to the port governing body. If set for public hearing under subdivision (a), the time requirements set by this section and Section 30714 shall commence from the date on which the objection to the de minimis designation was made.

(C) If three or more members of the commission do not object to the de minimis determination, the de minimis amendment shall become a part of the certified port master plan 10 days from the date of the commission meeting.

(4) The commission may, after a noticed public hearing, adopt guidelines to implement this subdivision, which shall be exempt from review by the Office of Administrative Law and from Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The commission shall file any guidelines adopted pursuant to this paragraph with the Office of Administrative Law.

(Amended by Stats. 2009, Ch. 208, Sec. 7. Effective January 1, 2010.)



30717

The governing bodies of ports shall inform and advise the commission in the planning and design of appealable developments authorized under this chapter, and prior to commencement of any appealable development, the governing body of a port shall notify the commission and other interested persons, organizations, and governmental agencies of the approval of a proposed appealable development and indicate how it is consistent with the appropriate port master plan and this division. An approval of the appealable development by the port governing body pursuant to a certified port master plan shall become effective after the 10th working day after notification of its approval, unless an appeal is filed with the commission within that time. Appeals shall be filed and processed by the commission in the same manner as appeals from local government actions as set forth in Chapter 7 (commencing with Section 30600) of this division. No appealable development shall take place until the approval becomes effective.

(Added by Stats. 1976, Ch. 1330.)



30718

For developments approved by the commission in a certified master plan, but not appealable under the provisions of this chapter, the port governing body shall forward all environmental impact reports and negative declarations prepared pursuant to the Environmental Quality Act of 1970 (commencing with Section 21000) or any environmental impact statements prepared pursuant to the National Environmental Policy Act of 1969 (42 U.S.C. 4321, et seq.) to the commission in a timely manner for comment.

(Added by Stats. 1976, Ch. 1330.)



30719

Any development project or activity authorized or approved pursuant to the provisions of this chapter shall be deemed certified by the commission as being in conformity with the coastal zone management program insofar as any such certification is requested by any federal agency pursuant to the Federal Coastal Zone Management Act of 1972 (16 U.S.C. 1451, et seq.), National Oceanic and Atmospheric Administration, and memoranda of understanding between the state and federal governments relative thereto.

(Added by Stats. 1976, Ch. 1330.)



30720

If the application of any port master plan or part thereof is prohibited or stayed by any court, the permit authority provided for in Chapter 7 (commencing with Section 30600) shall be reinstated in the commission. The reinstated permit authority shall apply as to any development which would be affected by the prohibition or stay.

(Amended by Stats. 1991, Ch. 285, Sec. 44.)



30721

(a) The Legislature recognizes that Port Hueneme is unique in its relationship to the coast in that it is the only deep water port operated by a harbor district, and is without access to city or county funds. Therefore, the governing body of Port Hueneme may claim reimbursement of costs it incurs in the preparation and certification of a port master plan as required by this chapter.

(b) Prior to submitting any claim for reimbursement, the governing body of the port shall submit its proposed claims to the executive director of the commission for review and approval and shall provide adequate documentation to enable the executive director to make the following determinations:

(1) That the work done was directly attributable to the operation of this chapter.

(2) That the work done is reasonably related to, and appears to be necessary for, the preparation of a certifiable port master plan for the geographic area within the port s jurisdiction as identified by the commission pursuant to Section 30710.

(3) That the governing body of a port is not reimbursed for the costs of the work from any other source.

The executive director of the commission shall, within 60 days after receipt of the necessary information, approve the proposed claim, if the director can make the determinations set forth in this subdivision.

(c) After a proposed claim has been reviewed and approved by the executive director of the commission pursuant to subdivision (b), the governing body of the port may submit its claim for reimbursement to the Controller who shall then process and pay any such claim as provided for in Section 2231 of the Revenue and Taxation Code.

(Added by Stats. 1978, Ch. 741.)









CHAPTER 9. Judicial Review, Enforcement, and Penalties

ARTICLE 1. General Provisions

30800

The provisions of this chapter shall be in addition to any other remedies available at law.

(Added by Stats. 1976, Ch. 1330.)



30801

Any aggrieved person shall have a right to judicial review of any decision or action of the commission by filing a petition for a writ of mandate in accordance with Section 1094.5 of the Code of Civil Procedure, within 60 days after the decision or action has become final.

For purposes of this section and subdivision (c) of Section 30513 and Section 30625, an aggrieved person means any person who, in person or through a representative, appeared at a public hearing of the commission, local government, or port governing body in connection with the decision or action appealed, or who, by other appropriate means prior to a hearing, informed the commission, local government, or port governing body of the nature of his concerns or who for good cause was unable to do either. Aggrieved person includes the applicant for a permit and, in the case of an approval of a local coastal program, the local government involved.

(Amended by Stats. 1991, Ch. 285, Sec. 45.)



30802

Any person, including an applicant for a permit or the commission, aggrieved by the decision or action of a local government that is implementing a certified local coastal program or certified port master plan, or is exercising its powers pursuant to Section 30600.5, which decision or action may not be appealed to the commission, shall have a right to judicial review of such decision or action by filing a petition for writ of mandate in accordance with the provisions of Section 1094.5 of the Code of Civil Procedure within 60 days after the decision or action has become final. The commission may intervene in any such proceeding upon a showing that the matter involves a question of the conformity of a proposed development with a certified local coastal program or certified port master plan or the validity of a local government action taken to implement a local coastal program or certified port master plan. Any local government or port governing body may request that the commission intervene. Notice of this action against a local government or port governing body shall be filed with the commission within five working days of the filing of this action. When an action is brought challenging the validity of a local coastal program or certified port master plan, a preliminary showing shall be made prior to proceeding on the merits as to why such action should not have been brought pursuant to the provisions of Section 30801.

(Amended by Stats. 1981, Ch. 1173, Sec. 26.)



30803

(a) Any person may maintain an action for declaratory and equitable relief to restrain any violation of this division, of a cease and desist order issued pursuant to Section 30809 or 30810, or of a restoration order issued pursuant to Section 30811. On a prima facie showing of a violation of this division, preliminary equitable relief shall be issued to restrain any further violation of this division. No bond shall be required for an action under this section.

(b) A court may stay the operation of the cease and desist order after it provides notice to the commission and holds a hearing. Any such stay may be imposed or continued only if it is not against the public interest.

(Amended by Stats. 1993, Ch. 1199, Sec. 1. Effective January 1, 1994.)



30804

Any person may maintain an action to enforce the duties specifically imposed upon the commission, any governmental agency, any special district, or any local government by this division. No bond shall be required for an action under this section.

(Amended by Stats. 1991, Ch. 285, Sec. 46.)



30805

Any person may maintain an action for the recovery of civil penalties provided for in Section 30820 or 30821.6.

(Amended by Stats. 1993, Ch. 1199, Sec. 2. Effective January 1, 1994.)



30805.5

Any action pursuant to Sections 30805 or 30822 to recover civil fines or penalties under this chapter shall be commenced not later than three years from the date on which the cause of action for the recovery is known or should have been known.

(Added by Stats. 1993, Ch. 1199, Sec. 3. Effective January 1, 1994.)



30806

(a) Any civil action under this division by, or against, a city, county, or city and county, the commission, special district, or any other public agency shall, upon motion of either party, be transferred to a county or city and county not a party to the action or to a county or city and county other than that in which the city, special district, or any other public agency which is a party to the action is located.

(b) In any action brought by or against any local government, other than an action brought by or against the commission, that involves the enforcement or implementation of its certified local coastal program, the Department of Justice shall, upon the request of the local government, provide such legal assistance as its resources permit.

(Amended by Stats. 1991, Ch. 285, Sec. 47.)



30808

In addition to any other remedy provided by this article, any person, including the commission may bring an action to restrain a violation of the terms and conditions of an urban exclusion imposed pursuant to Section 30610.5. In any such action the court may grant whatever relief it deems appropriate to ensure compliance with the terms and conditions of the urban exclusion.

(Added by Stats. 1976, Ch. 1440.)



30809

(a) If the executive director determines that any person or governmental agency has undertaken, or is threatening to undertake, any activity that (1) may require a permit from the commission without securing a permit or (2) may be inconsistent with any permit previously issued by the commission, the executive director may issue an order directing that person or governmental agency to cease and desist. The order may be also issued to enforce any requirements of a certified local coastal program or port master plan, or any requirements of this division which are subject to the jurisdiction of the certified program or plan, under any of the following circumstances:

(1) The local government or port governing body requests the commission to assist with, or assume primary responsibility for, issuing a cease and desist order.

(2) The commission requests and the local government or port governing body declines to act, or does not take action in a timely manner, regarding an alleged violation which could cause significant damage to coastal resources.

(3) The local government or port governing body is a party to the violation.

(b) The cease and desist order shall be issued only if the person or agency has failed to respond in a satisfactory manner to an oral notice given in person or by telephone, followed by a written confirmation, or a written notice given by certified mail or hand delivered to the landowner or the person performing the activity. The notice shall include the following:

(1) A description of the activity which meets the criteria of subdivision (a).

(2) A statement that the described activity constitutes development which is in violation of this division because it is not authorized by a valid coastal development permit.

(3) A statement that the described activity be immediately stopped or the alleged violator may receive a cease and desist order, the violation of which may subject the violator to additional fines.

(4) The name, address, and phone number of the commission or local government office which is to be contacted for further information.

(c) The cease and desist order may be subject to such terms and conditions as the executive director may determine are necessary to avoid irreparable injury to any area within the jurisdiction of the commission pending action by the commission under Section 30810.

(d) The cease and desist order shall be effective upon its issuance, and copies shall be served forthwith by certified mail upon the person or governmental agency subject to the order.

(e) A cease and desist order issued pursuant to this section shall become null and void 90 days after issuance.

(Added by Stats. 1991, Ch. 761, Sec. 3.)



30810

(a) If the commission, after public hearing, determines that any person or governmental agency has undertaken, or is threatening to undertake, any activity that (1) requires a permit from the commission without securing a permit or (2) is inconsistent with any permit previously issued by the commission, the commission may issue an order directing that person or governmental agency to cease and desist. The order may also be issued to enforce any requirements of a certified local coastal program or port master plan, or any requirements of this division which are subject to the jurisdiction of the certified program or plan, under any of the following circumstances:

(1) The local government or port governing body requests the commission to assist with, or assume primary responsibility for, issuing a cease and desist order.

(2) The commission requests and the local government or port governing body declines to act, or does not take action in a timely manner, regarding an alleged violation which could cause significant damage to coastal resources.

(3) The local government or port governing body is a party to the violation.

(b) The cease and desist order may be subject to such terms and conditions as the commission may determine are necessary to ensure compliance with this division, including immediate removal of any development or material or the setting of a schedule within which steps shall be taken to obtain a permit pursuant to this division.

(c) Notice of the public hearing on a proposed cease and desist order shall be given to all affected persons and agencies and the order shall be final and effective upon the issuance of the order. Copies shall be served immediately by certified mail upon the person or governmental agency subject to the order and upon other affected persons and agencies who appeared at the hearing or requested a copy. The notice shall include a description of the civil remedy to a cease and desist order, authorized by Section 30803.

(Amended by Stats. 1993, Ch. 1199, Sec. 4. Effective January 1, 1994.)



30811

In addition to any other authority to order restoration, the commission, a local government that is implementing a certified local coastal program, or a port governing body that is implementing a certified port master plan may, after a public hearing, order restoration of a site if it finds that the development has occurred without a coastal development permit from the commission, local government, or port governing body, the development is inconsistent with this division, and the development is causing continuing resource damage.

(Added by renumbering Section 30826 by Stats. 1993, Ch. 1199, Sec. 8. Effective January 1, 1994.)



30812

(a) Whenever the executive director of the commission has determined, based on substantial evidence, that real property has been developed in violation of this division, the executive director may cause a notification of intention to record a notice of violation to be mailed by regular and certified mail to the owner of the real property at issue, describing the real property, identifying the nature of the violation, naming the owners thereof, and stating that if the owner objects to the filing of a notice of violation, an opportunity will be given to the owner to present evidence on the issue of whether a violation has occurred.

(b) The notification specified in subdivision (a) shall indicate that the owner is required to respond in writing, within 20 days of the postmarked mailing of the notification, to object to recording the notice of violation. The notification shall also state that if, within 20 days of mailing of the notification, the owner of the real property at issue fails to inform the executive director of the owner s objection to recording the notice of violation, the executive director shall record the notice of violation in the office of each county recorder where all or part of the property is located.

(c) If the owner submits a timely objection to the proposed filing of the notice of violation, a public hearing shall be held at the next regularly scheduled commission meeting for which adequate public notice can be provided, at which the owner may present evidence to the commission why the notice of violation should not be recorded. The hearing may be postponed for cause for not more than 90 days after the date of the receipt of the objection to recordation of the notice of violation.

(d) If, after the commission has completed its hearing and the owner has been given the opportunity to present evidence, the commission finds that, based on substantial evidence, a violation has occurred, the executive director shall record the notice of violation in the office of each county recorder where all or part of the real property is located. If the commission finds that no violation has occurred, the executive director shall mail a clearance letter to the owner of the real property.

(e) (1) The notice of violation shall be contained in a separate document prominently entitled Notice of Violation of the Coastal Act. The notice of violation shall contain all of the following information:

(A) The names of the owners of record.

(B) A legal description of the real property affected by the notice.

(C) A statement specifically identifying the nature of the alleged violation.

(D) A commission file number relating to the notice.

(2) The notice of violation, when properly recorded and indexed, shall be considered notice of the violation to all successors in interest in that property. This notice is for informational purposes only and is not a defect, lien, or encumbrance on the property.

(f) Within 30 days after the final resolution of a violation that is the subject of a recorded notice of violation, the executive director shall mail a clearance letter to the owner of the real property and shall record a notice of recision in the office of each county recorder in which the notice of violation was filed, indicating that the notice of violation is no longer valid. The notice of recision shall have the same effect of a withdrawal or expungement under Section 405.61 of the Code of Civil Procedure.

(g) The executive director may not invoke the procedures of this section until all existing administrative methods for resolving the violation have been utilized and the property owner has been made aware of the potential for the recordation of a notice of violation. For purposes of this subdivision, existing methods for resolving the violation do not include the commencement of an administrative or judicial proceeding.

(h) This section only applies in circumstances where the commission is the legally responsible coastal development permitting authority or where a local government or port governing body requests the commission to assist in the resolution of an unresolved violation if the local government is the legally responsible coastal development permitting authority.

(i) The commission, 24 months from the date of recordation, shall review each notice of violation that has been recorded to determine why the violation has not been resolved and whether the notice of violation should be expunged.

(j) The commission, at any time and for cause, on its own initiative or at the request of the property owner, may cause a notice of recision to be recorded invalidating the notice of violation recorded pursuant to this section. The notice of recision shall have the same effect of a withdrawal or expungement under Section 405.61 of the Code of Civil Procedure.

(Amended by Stats. 2003, Ch. 62, Sec. 252. Effective January 1, 2004.)






ARTICLE 2. Penalties

30820

(a) Any person who violates any provision of this division may be civilly liable in accordance with this subdivision as follows:

(1) Civil liability may be imposed by the superior court in accordance with this article on any person who performs or undertakes development that is in violation of this division or that is inconsistent with any coastal development permit previously issued by the commission, a local government that is implementing a certified local coastal program, or a port governing body that is implementing a certified port master plan, in an amount that shall not exceed thirty thousand dollars ($30,000) and shall not be less than five hundred dollars ($500).

(2) Civil liability may be imposed for any violation of this division other than that specified in paragraph (1) in an amount that shall not exceed thirty thousand dollars ($30,000).

(b) Any person who performs or undertakes development that is in violation of this division or that is inconsistent with any coastal development permit previously issued by the commission, a local government that is implementing a certified local coastal program, or a port governing body that is implementing a certified port master plan, when the person intentionally and knowingly performs or undertakes the development in violation of this division or inconsistent with any previously issued coastal development permit, may, in addition to any other penalties, be civilly liable in accordance with this subdivision. Civil liability may be imposed by the superior court in accordance with this article for a violation as specified in this subdivision in an amount which shall not be less than one thousand dollars ($1,000), nor more than fifteen thousand dollars ($15,000), per day for each day in which the violation persists.

(c) In determining the amount of civil liability, the following factors shall be considered:

(1) The nature, circumstance, extent, and gravity of the violation.

(2) Whether the violation is susceptible to restoration or other remedial measures.

(3) The sensitivity of the resource affected by the violation.

(4) The cost to the state of bringing the action.

(5) With respect to the violator, any voluntary restoration or remedial measures undertaken, any prior history of violations, the degree of culpability, economic profits, if any, resulting from, or expected to result as a consequence of, the violation, and such other matters as justice may require.

(Amended by Stats. 1993, Ch. 1199, Sec. 5. Effective January 1, 1994.)



30821

(a) In addition to any other penalties imposed pursuant to this division, a person, including a landowner, who is in violation of the public access provisions of this division is subject to an administrative civil penalty that may be imposed by the commission in an amount not to exceed 75 percent of the amount of the maximum penalty authorized pursuant to subdivision (b) of Section 30820 for each violation. The administrative civil penalty may be assessed for each day the violation persists, but for no more than five years.

(b) All penalties imposed pursuant to subdivision (a) shall be imposed by majority vote of the commissioners present in a duly noticed public hearing in compliance with the requirements of Section 30810, 30811, or 30812.

(c) In determining the amount of civil liability, the commission shall take into account the factors set forth in subdivision (c) of Section 30820.

(d) A person shall not be subject to both monetary civil liability imposed under this section and monetary civil liability imposed by the superior court for the same act or failure to act. If a person who is assessed a penalty under this section fails to pay the administrative penalty, otherwise fails to comply with a restoration or cease and desist order issued by the commission in connection with the penalty action, or challenges any of these actions by the commission in a court of law, the commission may maintain an action or otherwise engage in judicial proceedings to enforce those requirements and the court may grant any relief as provided under this chapter.

(e) If a person fails to pay a penalty imposed by the commission pursuant to this section, the commission may record a lien on the property in the amount of the penalty assessed by the commission. This lien shall have the force, effect, and priority of a judgment lien.

(f) In enacting this section, it is the intent of the Legislature to ensure that unintentional, minor violations of this division that only cause de minimis harm will not lead to the imposition of administrative penalties if the violator has acted expeditiously to correct the violation.

(g) Person, for the purpose of this section, does not include a local government, a special district, or an agency thereof, when acting in a legislative or adjudicative capacity.

(h) Administrative penalties pursuant to subdivision (a) shall not be assessed if the property owner corrects the violation consistent with this division within 30 days of receiving written notification from the commission regarding the violation, and if the alleged violator can correct the violation without undertaking additional development that requires a permit under this division. This 30-day timeframe for corrective action does not apply to previous violations of permit conditions incurred by a property owner.

(i) The commission shall prepare and submit, pursuant to Section 9795 of the Government Code, a report to the Legislature by January 15, 2019, that includes all of the following:

(1) The number of new violations reported annually to the commission from January 1, 2015, to December 31, 2018, inclusive.

(2) The number of violations resolved from January 1, 2015, to December 31, 2018, inclusive.

(3) The number of administrative penalties issued pursuant to this section, the dollar amount of the penalties, and a description of the violations from January 1, 2015, to December 31, 2018, inclusive.

(j) Revenues derived pursuant to this section shall be deposited into the Violation Remediation Account of the Coastal Conservancy Fund and expended pursuant to Section 30823.

(Added by Stats. 2014, Ch. 35, Sec. 147. Effective June 20, 2014.)



30821.6

(a) Any person or governmental agency who intentionally or negligently violates any cease and desist order issued, reissued, or amended by the executive director or the commission, or any restoration order issued, reissued, or amended by the commission, a local government that is implementing a certified local coastal program, or a port governing body that is implementing a certified port master plan may be liable civilly in a sum of not to exceed six thousand dollars ($6,000) for each day in which that violation persists. Any actual penalty imposed shall be reasonably proportionate to the damage suffered as a consequence of the violation.

(b) Sections 30809 and 30810 and subdivision (a) of this section do not authorize the issuance or enforcement of any cease and desist order as to any activity undertaken by a local governmental agency pursuant to a declaration of emergency by the board of supervisors of the county in which the activity is being or may be undertaken.

(Amended by Stats. 1993, Ch. 1199, Sec. 6. Effective January 1, 1994.)



30822

Where a person has intentionally and knowingly violated any provision of this division or any order issued pursuant to this division, the commission may maintain an action, in addition to Section 30803 or 30805, for exemplary damages and may recover an award, the size of which is left to the discretion of the court. In exercising its discretion, the court shall consider the amount of liability necessary to deter further violations.

(Amended by Stats. 1993, Ch. 1199, Sec. 7. Effective January 1, 1994.)



30823

Any funds derived under this article shall be expended for carrying out the provisions of this division, when appropriated by the Legislature. Funds so derived shall be deposited in the Violation Remediation Account of the Coastal Conservancy Fund until appropriated.

(Amended by Stats. 1982, Ch. 1618, Sec. 2.)



30824

In addition to any other applicable penalty, any commission member who knowingly violates Section 30324 is subject to a civil fine, not to exceed seven thousand five hundred dollars ($7,500). Notwithstanding any law to the contrary, the court may award attorneys fees and costs to the prevailing party.

(Amended by Stats. 1993, Ch. 798, Sec. 5. Effective January 1, 1994.)









CHAPTER 10. Severability

30900

If any provision of this division or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the division which can be given effect without the invalid provision or application, and to this end the provisions of this division are severable.

(Added by Stats. 1976, Ch. 1330.)









DIVISION 20.4. WATERSHED, CLEAN BEACHES, AND WATER QUALITY ACT

CHAPTER 1. General Provisions

30901

This act shall be known, and may be cited, as the Watershed, Clean Beaches, and Water Quality Act.

(Added by Stats. 2002, Ch. 727, Sec. 1. Effective January 1, 2003.)



30902

The purpose of this division is to establish a statutory framework for funding water quality, clean beaches, and watershed protection projects from the proceeds derived from the issuance and sale of bonds and other revenue sources, and to specify how the Resources Agency and its constituent departments and boards, including the State Coastal Conservancy, and the California Environmental Protection Agency, and that agency s constituent departments, including the State Water Resources Control Board, will coordinate and integrate programs to fund projects.

(Added by Stats. 2002, Ch. 727, Sec. 1. Effective January 1, 2003.)



30903

The Legislature hereby finds and declares all of the following:

(a) Clean beaches, clean water, and healthy watersheds are necessary to support both human communities and the state s native fish and wildlife, and are part of the legacy of California. Each generation has an obligation to be good stewards of those resources in order to pass them on to their children.

(b) California s 1,100-mile coastline is world-renowned. Coastal-related businesses provide seventeen billion dollars ($17,000,000,000) annually to the state s economy and depend on the restoration and health maintenance of beaches.

(c) Clean water is essential to the state s communities and economy.

(d) Watershed management is a valuable approach to meeting comprehensive resource management and water quality objectives. Watersheds provide a useful, natural unit to integrate and coordinate the many natural resource functions of state agencies.

(e) Multiple state entities within the California Environmental Protection Agency and the Resources Agency are currently administering programs that provide technical assistance or financial support for various aspects of watershed management or restoration. Hundreds of watershed partnerships exist in the state, dedicated to the restoration and management of the state s streams, rivers, and lands, and the use of watershed management principles and practices. Coordinated watershed management implementation is crucial to addressing critical problems and the efficient use of public funds. The California Environmental Protection Agency and the Resources Agency are developing a strategic plan for fully integrated watershed investments.

(Added by Stats. 2002, Ch. 727, Sec. 1. Effective January 1, 2003.)



30904

It is the intent of the Legislature that the purpose of maintaining clean beaches, clean water, and an integrated and coordinated watershed program is to protect beaches, coastal waters, rivers, lakes, and streams from contaminants, pollution, and other environmental threats.

(Added by Stats. 2002, Ch. 727, Sec. 1. Effective January 1, 2003.)



30905

It is the intent of the Legislature to invest in projects that will reduce beach contamination and increase visitor days, including, but not limited to, developing the comprehensive capability to monitor and analyze water quality and pollutant transport in coastal waters. This will be demonstrated by measurable improvements in water quality on and near the state s beaches.

(Added by Stats. 2002, Ch. 727, Sec. 1. Effective January 1, 2003.)



30906

It is the intent of the Legislature to invest in clean water projects that will do all of the following:

(a) Assist small local communities in meeting water pollution control requirements.

(b) Improve agricultural water quality and reduce pollutants in agricultural drainage water.

(c) Implement urban stormwater treatment programs and reduce nonpoint sources of pollution.

(d) Provide comprehensive capability to monitor and analyze water quality in groundwater basins throughout the state.

(e) Improve water quality in coastal and marine waters, particularly those waters that affect marine protected areas and marine managed areas.

(Amended by Stats. 2004, Ch. 714, Sec. 1. Effective January 1, 2005.)



30907

It is the intent of the Legislature to require state agencies to encourage and support both of the following:

(a) The development of coordinated and complementary strategies and solutions for watershed management across land ownership and agency jurisdictional boundaries.

(b) Coordinated program delivery from state and federal agencies to fit the needs of individual watersheds.

(Added by Stats. 2002, Ch. 727, Sec. 1. Effective January 1, 2003.)



30908

It is the intent of the Legislature that the state should coordinate and integrate its watershed programs and implement those programs by working with diverse interests at the local level. The state s watershed management goals should include, but need not be limited to, maintaining and restoring healthy watersheds that support thriving communities, provide clean water, and sustain natural habitats for future generations.

(Added by Stats. 2002, Ch. 727, Sec. 1. Effective January 1, 2003.)



30909

It is the intent of the Legislature to invest in watershed management partnerships that use a community-based collaborative approach to meeting the state s watershed management goals. Allocation of funding should be balanced among large and small watersheds, coastal and inland watersheds, and effluent reduction and source protection, and should be geographically balanced. Priority should be given to projects and programs that implement programs that have multiple benefits.

(Added by Stats. 2002, Ch. 727, Sec. 1. Effective January 1, 2003.)






CHAPTER 2. Definitions

30910

Unless the context otherwise requires, the following definitions govern the construction of this chapter:

(a) Board means the State Water Resources Control Board.

(b) Local public agency means any city, county, city and county, or district.

(c) Nonprofit organization means any California corporation organized under Section 501(c)(3), 501(c)(4), or 501(c)(5) of the federal Internal Revenue Code.

(d) Public agency means a city, county, city and county, district, the state or any agency or department thereof, and applicants eligible for technical assistance under Section 319 of the federal Clean Water Act (33 U.S.C. Sec. 1329) or for grants under Section 320 of the federal Clean Water Act (33 U.S.C. Sec. 1330).

(e) Regional board means a regional water quality control board.

(Added by Stats. 2002, Ch. 727, Sec. 1. Effective January 1, 2003.)






CHAPTER 3. Clean Beaches Program

30915

The purpose of this chapter is to provide authorization for projects that restore and protect the water quality and environment of coastal waters, estuaries, bays, and near shore waters.

(Added by Stats. 2002, Ch. 727, Sec. 1. Effective January 1, 2003.)



30916

(a) Upon appropriation by the Legislature, funds provided under this chapter may be used by the board, in consultation with the State Coastal Conservancy, to award grants not to exceed five million dollars ($5,000,000) per project to public agencies and nonprofit organizations for the purposes of this chapter. Grants may be awarded for any of the following projects:

(1) A project designed to improve water quality at public beaches and to make improvements for the purpose of ensuring that coastal waters adjacent to public beaches meet the bacteriological standards set forth in Article 2 (commencing with Section 115875) of Chapter 5 of Part 10 of Division 104 of the Health and Safety Code.

(2) A project to make improvements to, or upgrades or conversions of, existing sewer collection systems and septic systems for the restoration and protection of coastal water quality.

(3) A project designed to implement stormwater and runoff pollution reduction and prevention programs, or for the implementation of best management practices, for the restoration and protection of coastal water quality.

(4) A project designed to implement or promote low-impact development for new or existing developments that will contribute to the improvement of water quality or reduce stormwater runoff.

(5) A project designed to implement a stormwater resource plan prepared pursuant to Part 2.3 (commencing with Section 10560) of Division 6 of the Water Code.

(b) The projects funded pursuant to this chapter shall be consistent with the state s nonpoint source control program, as revised to meet the requirements of Division 20 (commencing with Section 30000), Section 6217 of the federal Coastal Zone Act Reauthorization Amendments of 1990, Section 319 of the federal Clean Water Act (33 U.S.C. Sec. 1329), Division 7 (commencing with Section 13000) of the Water Code, and the California Coastal Commission.

(c) The projects funded pursuant to this chapter shall demonstrate the capability of contributing to sustained, long-term water quality or environmental restoration or protection benefits for a period of 20 years, address the causes of degradation, rather than the symptoms, and be consistent with water quality and resource protection plans prepared, implemented, or adopted by the board, the applicable regional water quality control board, and the State Coastal Conservancy.

(d) An applicant for funds under this chapter shall be required to submit to the board a monitoring and reporting plan that does all of the following:

(1) Identifies the nonpoint source or sources of pollution to be prevented or reduced by the project.

(2) Describes the baseline water quality or environmental quality to be addressed.

(3) Describes the manner in which the project will be effective in preventing or reducing pollution and in demonstrating the desired environmental results.

(4) Describes the monitoring program, including, but not limited to, the methodology, and the frequency and duration of monitoring.

(e) Upon completion of the project, a recipient of funds under this chapter shall submit a report to the board that summarizes the completed activities and indicates whether the purposes of the project have been met. The report shall include information collected by the recipient in accordance with the project monitoring and reporting plan, including a determination of the effectiveness of the project in preventing or reducing pollution, and the results of the monitoring program. The board shall make the report available to the public, watershed groups, and federal, state, and local agencies.

(f) Not more than 25 percent of a grant may be awarded in advance of actual expenditure.

(g) An applicant for funds under this chapter shall inform the board of any necessary public agency approvals, entitlements, and permits that may be necessary to implement the project. The application shall certify to the board, at the appropriate time, that those approvals, entitlements, and permits have been granted.

(h) Where recovery plans for coho salmon, steelhead trout, or other threatened or endangered aquatic species exist, projects funded under this chapter shall be consistent with those plans and, to the extent feasible, shall seek to implement actions specified in those plans.

(i) The board shall appoint a Clean Beaches Task Force comprised of individuals representing the breadth and diversity of coastal communities. All proposals for funding shall be reviewed by the task force. The task force may recommend projects to the board for funding consideration.

(Amended by Stats. 2009, Ch. 620, Sec. 1. Effective January 1, 2010.)



30917

The board shall provide opportunity for public review and comment in awarding funds pursuant to this chapter, and may, in consultation with the State Coastal Conservancy, adopt regulations to implement this chapter.

(Added by Stats. 2002, Ch. 727, Sec. 1. Effective January 1, 2003.)






CHAPTER 3.5. Marine Managed Areas Program

30920

(a) The purpose of this chapter is to provide authorization for projects that restore and protect the water quality and environment of marine managed areas, as defined in subdivision (d) of Section 36602, including areas of special biological significance, as defined in the California Ocean Plan adopted pursuant to Section 13170.2 of the Water Code.

(b) The board shall give priority to projects that treat or otherwise remove existing waste discharges, or prevent probable waste discharges, into areas of special biological significance.

(Added by Stats. 2004, Ch. 714, Sec. 2. Effective January 1, 2005.)



30921

(a) Upon appropriation by the Legislature for that purpose, funds may be expended by the board, in consultation with the State Coastal Conservancy, the California Coastal Commission, and, as appropriate, the Department of Fish and Game, to award grants, not to exceed one million dollars ($1,000,000) per project, to local public agencies and nonprofit organizations for the purposes of this chapter.

(b) The projects funded to carry out this chapter shall demonstrate the capability of contributing to sustained, long-term water quality or environmental restoration or protection benefits for a period of 20 years, address the causes of degradation rather than the symptoms, and be consistent with water quality control plans and resource protection plans prepared, implemented, or adopted by the board, the applicable regional board, the Department of Fish and Game, and the State Coastal Conservancy.

(c) An applicant for funds to carry out this chapter shall be required to submit to the board a monitoring and reporting plan that does all of the following:

(1) Identifies the sources of pollution to be prevented or reduced by the project.

(2) Describes the baseline water quality or environmental quality to be addressed.

(3) Describes the manner in which the project will be effective in preventing or reducing pollution and in demonstrating the desired environmental results.

(4) Describes the monitoring program, including, but not limited to, the methodology, frequency, and duration of monitoring.

(d) Upon completion of the project, a recipient of funds to carry out this chapter shall submit a report to the board that summarizes the completed activities and indicates whether the purposes of the project have been met. The report shall include information collected by the recipient in accordance with the project monitoring and reporting plan, including a determination of the effectiveness of the project in preventing or reducing pollution, and the results of the monitoring program. The board shall make the report available to the public, watershed groups, and federal, state, and local agencies.

(e) The board may not award more than 25 percent of a grant to carry out this chapter in advance of the expenditure of funds by a grantee.

(f) An applicant for funds to carry out this chapter shall inform the board of any necessary public agency approvals, entitlements, and permits that may be necessary to implement the project. The applicant shall certify to the board, at the appropriate time, that those approvals, entitlements, and permits have been granted.

(g) Where recovery plans for coho salmon, steelhead trout, or other threatened or endangered coastal and marine aquatic species exist, projects funded to carry out this chapter shall be consistent with those plans and, to the extent feasible, shall seek to implement actions specified in those plans.

(h) The board, in consultation with the California Coastal Commission, shall appoint a marine managed areas water quality task force comprised of individuals representing the breadth and diversity of coastal communities, interested nonprofit groups, and marine resource users. All proposals for grant funding to carry out this chapter shall be reviewed by the task force. The task force may recommend projects to the board for funding consideration.

(i) The board shall provide opportunity for public review and comment in awarding funds to carry out this chapter.

(Added by Stats. 2004, Ch. 714, Sec. 2. Effective January 1, 2005.)






CHAPTER 4. Integrated Clean Water Programs

ARTICLE 1. Small Community Wastewater Grant Program

30925

(a) For the purposes of this article, small community means a municipality with a population of 20,000 persons or less, a rural county, or a reasonably isolated and divisible segment of a larger municipality where the segment of the population is 20,000 persons or less, with a financial hardship, as determined by the board.

(b) The board may award grants under this article to assist small communities in meeting water pollution control requirements.

(c) The board may award grants under this article to projects that meet the definition of eligible project in Section 79120 of the Water Code.

(d) The board shall give priority to both of the following types of projects:

(1) Projects to install or replace sewer systems in communities that lack adequate sewers.

(2) Projects to assist communities with population growth pressures, to assist in the redesign and expansion of existing wastewater collection and treatment systems.

(Added by Stats. 2002, Ch. 727, Sec. 1. Effective January 1, 2003.)






ARTICLE 2. Urban Storm Water Grant Program

30930

The board may award grants under this article to local public agencies for projects designed to implement stormwater runoff pollution reduction and prevention programs, including, but not limited to, diversion of dry weather flows to publicly owned treatment works for treatment, acquisition, and development of constructed wetlands and the implementation of approved best management practices, as required by stormwater permits issued by the state board or a regional board.

(Added by Stats. 2002, Ch. 727, Sec. 1. Effective January 1, 2003.)






ARTICLE 3. Nonpoint Source Pollution Control Program

30935

(a) The board may award grants under this article to local public agencies and nonprofit organizations for projects that protect the beneficial uses of water throughout the state through the control of nonpoint source pollution.

(b) Except as authorized under subdivision (g), grants may be awarded only for projects that are one or more of the following:

(1) Consistent with local watershed management plans and with regional water quality control plans.

(2) Broad-based nonpoint source pollution projects, including, but not limited to, projects identified in the board s Initiatives in NPS Management, dated September 1995, and in the nonpoint source technical advisory committee reports.

(3) Consistent with the Integrated Plan for Implementation of the Watershed Management Initiative prepared by the board and the regional boards.

(4) A project that implements watershed best management practices and measures.

(5) Consistent with the requirements of Section 6217(g) of the federal Coastal Zone Act Reauthorization Amendments of 1990 and has been identified as a needed project by the board under the 15-year implementation strategy and five-year implementation plan of the board s nonpoint source pollution control program.

(6) A project that improves the quality of drinking water supplies and addresses contamination by pathogens, organic carbon, or salinity.

(c) Projects funded under this article shall demonstrate a capability of sustaining water quality benefits for a period of not less than 20 years. Categories of nonpoint source pollution addressed by projects may include, but need not be limited to, silviculture, agriculture, urban runoff, mining, hydromodification, grazing, onsite disposal systems, boatyards and marinas, and animal feeding operations.

(d) Projects to address nonpoint source pollution may include, but need not be limited to, wildfire management, installation of vegetative systems to filter or retard pollutant loading, incentive programs or large-scale demonstration programs to reduce commercial reliance on polluting substances or to increase acceptance of alternative methods and materials, and engineered features to minimize impacts of nonpoint source pollution.

(e) Projects funded under this article shall have defined water quality or beneficial use goals.

(f) A local public agency or nonprofit organization that has a project funded under this article shall submit to the board a monitoring and reporting plan that does all of the following:

(1) Identifies one or more nonpoint sources of pollution.

(2) Describes the baseline water quality of the body of water impacted.

(3) Describes the manner in which the proposed practices or measures are implemented.

(4) Determines the effectiveness of the proposed practices or measures in preventing or reducing pollution.

(g) Notwithstanding subdivision (b), the board may award grants for demonstration projects that are intended to prevent, reduce, or treat nonpoint source pollution.

(h) A grant recipient shall submit a report to the board, upon completion of the project, that summarizes completed activities and indicates whether the purposes of the project have been met. The report shall include information collected by the grant recipient in accordance with the project monitoring and reporting plan, including, but not limited to, a determination of the effectiveness of the best management practices or management measures implemented as part of the project in preventing or reducing nonpoint source pollution. The board shall make the report available to watershed groups, and federal, state, and local agencies.

(Added by Stats. 2002, Ch. 727, Sec. 1. Effective January 1, 2003.)






ARTICLE 4. Agricultural Water Quality Grant Program

30940

(a) The board may award grants to public agencies or nonprofit organizations for the purposes of improving agricultural water quality through monitoring, demonstration projects, research, construction of agricultural drainage improvements, and for projects to reduce pollutants in agricultural drainage water through reuse, integrated management, or treatment. Grants made pursuant to this section may be used to provide matching funds for federal grant programs. The board, in consultation with the Department of Food and Agriculture and the program advisory review board established pursuant to Section 593 of the Food and Agricultural Code, shall develop criteria for evaluating projects considered for grants under this section.

(b) (1) On or before June 30, 2005, the board, in consultation with the Department of Food and Agriculture, shall adopt guidelines for a dairy water quality improvement grant program that provides competitive grants for projects, including water quality planning and regional and on-farm projects, and projects undertaken by dairy operators, to reduce threats to, or impairment of, water quality from dairy operations.

(2) In order to be eligible for a grant pursuant to this subdivision, a dairy operator shall have completed the environmental stewardship short course of the dairy quality assurance program, unless the board finds and determines that the operator has taken other similar actions to mitigate adverse environmental effects of its dairy operation.

(c) The board shall specify a matching fund requirement, as a condition of providing grants under subdivision (a) or (b).

(Amended by Stats. 2004, Ch. 230, Sec. 16. Effective August 16, 2004.)






ARTICLE 5. Integrated Watershed Management Programs

30945

The purpose of this article is to establish a program for integrated watershed management to improve water quality, protect and restore habitat and fisheries, reduce flooding, control erosion and sedimentation, and improve local water supply reliability through better groundwater monitoring, river corridor recreation, forest land and fuel management, and hydropower management.

(Added by Stats. 2002, Ch. 727, Sec. 1. Effective January 1, 2003.)



30946

The California Environmental Protection Agency shall enter into a memorandum of understanding with the Resources Agency to ensure that the program established under this chapter is coordinated with other programs administered by those agencies, including, but not limited to, the grant process set forth in Section 30947. The memorandum of understanding shall establish a stakeholder advisory process to assist in setting priorities and allocating funds. The memorandum of understanding shall be completed and executed on or before April 30, 2003.

(Added by Stats. 2002, Ch. 727, Sec. 1. Effective January 1, 2003.)



30947

(a) The Integrated Watershed Management Program is hereby established. Upon appropriation by the Legislature, funds allocated to the program may be used by the board, subject to the terms of the memorandum of understanding executed pursuant to Section 30946 to award grants to public agencies and nonprofit organizations for the development of local watershed management plans that meet the requirements of subdivision (c) of Section 79078 of the Water Code, and for the implementation of watershed protection and water management projects that include one or more of the following elements:

(1) Stormwater capture and treatment.

(2) Nonpoint source pollution reduction, management, and monitoring.

(3) Groundwater recharge and management projects.

(4) Water banking, exchange, and reclamation, and improvement of water quality.

(5) Vegetation management to improve watershed efficiency, aquatic and terrestrial habitat, the creation and enhancement of wetlands, and the acquisition, protection, and restoration of open space.

(6) Planning and implementation of multipurpose flood control programs that protect property and improve water quality and stormwater capture and percolation, and protect or improve wildlife habitat.

(7) Watershed management planning and implementation.

(8) Demonstration projects to develop new water treatment distribution and nonpoint source pollution control methods.

(9) Erosion sediment control and stream enhancement projects, and permit coordination programs to facilitate watershed restoration projects that implement board approved management measures for polluted runoff.

(10) Monitoring, collection, and analysis of water quality and pollutant transport in groundwater and surface water.

(11) Native fisheries enhancement or improvement projects, and projects to restore other threatened species.

(12) Water conservation, water use efficiency, and water supply reliability.

(13) An enforceable waste discharge program, by a person who is subject to Article 4 (commencing with Section 13260) of Chapter 4 of Division 7 of the Water Code and for whom the board has a name and address, that implements best management practices and includes all of the following:

(A) A clear description of how a project will achieve and maintain water quality standards.

(B) A monitoring component that assesses the effectiveness of adopted practices.

(C) Submission of a report of waste discharge to the appropriate regional water quality control board.

(b) Upon completion of the project, the grantee shall submit a report to the board that summarizes the completed activities and indicates whether the purposes of the project have been met. The report shall include information collected by the grantee in accordance with the project monitoring and reporting plan, including, but not limited to, a determination of the effectiveness of the project in preventing or reducing pollution and the results of the monitoring program. The board shall make the report available to the public, watershed groups, and federal, state, and local agencies.

(Amended by Stats. 2003, Ch. 493, Sec. 2. Effective January 1, 2004.)



30948

Consistent with Section 30947, the board shall establish an accelerated selection and contracting procedure for projects that meet all of the following criteria:

(a) The project is part of an approved watershed management plan consistent with Section 30947.

(b) The project is fully permitted and ready to be implemented.

(c) Funding for the project includes matching funds or services donated from nonstate sources.

(Added by Stats. 2002, Ch. 727, Sec. 1. Effective January 1, 2003.)



30949

No more than 50 percent of the funds made available to the board for the purposes of this article shall be used for the purposes of Section 30948.

(Added by Stats. 2002, Ch. 727, Sec. 1. Effective January 1, 2003.)






ARTICLE 6. Small Community Groundwater Grant Program

30950

(a) For the purposes of this article, small community means a municipality with a population of 20,000 persons or less, a rural county, or a reasonably isolated and divisible segment of a larger municipality where the segment of the population is 20,000 persons or less, with a financial hardship, as determined by the board.

(b) The board may award grants under this article to assist small communities in complying with groundwater contaminant level requirements.

(c) The board may award grants under this article to local public agencies and private not-for-profit water companies.

(d) The board shall give priority to the following types of projects:

(1) Projects to provide an alternate source of water or to treat water where the existing supply of groundwater exceeds the maximum contaminant level of arsenic.

(2) Projects to provide an alternate source of water or to treat water where the existing supply of groundwater exceeds the maximum contaminant level for nitrate.

(3) Projects identified by the board, in consultation with the State Department of Health Services, as having a priority to address the needs of small community water systems.

(e) The board may make funds available under this article in each fiscal year to provide technical assistance or planning grants, or both, to small communities.

(Amended (as added by Stats. 2002, Ch. 727) by Stats. 2003, Ch. 493, Sec. 3. Effective January 1, 2004.)












DIVISION 20.5. OCEAN USE PLANNING

30960

The Secretary of the Resources Agency shall initiate a comprehensive, long-range planning process for the use of ocean waters offshore of California, may use the advisory panel appointed pursuant to paragraph (4) of subdivision (d) of Section 6217 as the planning committee, and may use the California Sea Grant Program to promote sound scientific data analysis and assessment in this planning process.

(Added by renumbering Section 30950 (as added by Stats. 1986, Ch. 1079) by Stats. 2003, Ch. 62, Sec. 253. Effective January 1, 2004.)






DIVISION 20.7. SANTA MONICA BAY RESTORATION

30988

(a)The Legislature finds and declares that Santa Monica Bay is a public trust for present and future generations of Californians, and an invaluable element in the ecosystem of southern California.

(b) The biological health and recreational resources of Santa Monica Bay are threatened by the historical accumulation of DDT, PCBs and other toxic pollutants, pathogens, nutrients, stormwater and urban runoff, nonpoint pollutant sources, oil spills, and industrial discharges, increasing with population pressures in the region.

(c) Santa Monica Bay s Palos Verdes Shelf has been identified as a federal Superfund site, and designated under the United States Environmental Protection Agency s National Estuary Program. Since 1988, the United States Environmental Protection Agency has designated the former Santa Monica Bay Restoration Project as an agency to plan for the Santa Monica Bay s restoration, and to oversee implementation of the Santa Monica Bay Restoration Plan. The State of California has expended millions of dollars for the administration of the Santa Monica Bay Restoration Project, and the Safe Neighborhood Parks, Clean Water, Clean Air, and Coastal Protection Bond Act of 2000 (the Villaraigosa-Keeley Act; Chapter 1.692 (commencing with Section 5096.300) of Division 5 of the Public Resources Code) earmarks up to twenty-five million dollars ($25,000,000) for Santa Monica Bay restoration projects, as identified by the former Santa Monica Bay Restoration Project.

(d) It is the intent of the Legislature that the Santa Monica Bay Restoration Commission be a nonregulatory, locally based state government entity that will monitor, assess, coordinate, and advise all state programs, and oversee funding that affects the beneficial uses, restoration, and enhancement of Santa Monica Bay and its watershed.

(Amended by Stats. 2002, Ch. 598, Sec. 1. Effective January 1, 2003.)



30988.2

(a) The Santa Monica Bay Restoration Project is hereby renamed the Santa Monica Bay Restoration Commission. The commission shall independently execute the duties described in this section, and the State Water Resources Control Board shall provide administrative services to the commission. Any reference in any statute to the Santa Monica Bay Restoration Project shall be deemed to be a reference to the Santa Monica Bay Restoration Commission.

(b) (1) The Secretary for Environmental Protection, the Secretary of the Resources Agency, and the Chair of the Bay Watershed Council of the Santa Monica Bay Restoration Commission shall enter into a memorandum of understanding that ensures the coordination of state programs affecting Santa Monica Bay, and that delineates the authority of that commission, and its governance structure with respect to the implementation of those state programs. The commission membership shall be prescribed in the memorandum of understanding, and shall include federal, state, and local public agency officials and employees, and representatives of other stakeholder interests.

(c) The commission may do all of the following:

(1) Request and receive federal, state, local, and private funds from any source, and expend those moneys for the restoration and enhancement of Santa Monica Bay and its watershed.

(2) Award and administer grants for the restoration and enhancement of Santa Monica Bay and its watershed.

(3) Enter into contracts and joint powers authority agreements, as necessary, to carry out the purposes of the commission.

(4) Monitor, assess, and coordinate activities among federal, state, and local agencies and, where appropriate, private firms, to restore and enhance Santa Monica Bay and its watershed.

(d) (1) The Santa Monica Bay Restoration Account is hereby created in the State Treasury, and moneys in the account may be expended, upon appropriation by the Legislature, to support the activities of the Santa Monica Bay Restoration Commission.

(2) The balance of any funds previously appropriated by the Legislature, prior to January 1, 2003, from the General Fund or from bond proceeds to support the activities of the former Santa Monica Bay Restoration Project shall be transferred into the account.

(3) (A) Funds transferred to the account that are derived from an appropriation from the General Fund are available for expenditure only for the duration originally authorized and only for a purpose authorized by this division as it read on December 31, 2002.

(B) Funds transferred to the account that are derived from an appropriation of bond proceeds are available for expenditure only for the duration originally authorized and may be expended for any purpose authorized by this division on and after January 1, 2003.

(Repealed and added by Stats. 2002, Ch. 598, Sec. 4. Effective January 1, 2003.)



30988.3

The Santa Monica Bay Restoration Commission shall prioritize in its educational, monitoring, and bond proceeds expenditure decisions, proposals, or projects designed to achieve bay restoration objectives including, but not limited to, all of the following:

(a) The reduction or elimination of stormwater, urban runoff, and point and nonpoint source pollution.

(b) The reduction or prevention of the threat of oil and sewage spills and leaks.

(c) The reduction and prevention of beach erosion.

(d) The reduction and prevention of public health threats from pollution.

(e) The prevention and restoration of, and protection against, loss of wetlands, coastal and riparian habitats, and Santa Monica Bay s natural and living resources.

(f) Effective enforcement of appropriate environmental laws.

(g) Public education and warnings of any dangers of consuming contaminated seafood.

(h) Increased public education concerning the Santa Monica Bay in collaboration with universities and grades K-12 schools.

(i) Assuring that ocean resources are accessible to all Californians regardless of socioeconomic status, and are preserved and enhanced for future generations.

(Added by renumbering Section 30988.4 by Stats. 2002, Ch. 598, Sec. 6. Effective January 1, 2003.)






DIVISION 21. STATE COASTAL CONSERVANCY

CHAPTER 1. General Provisions and Definitions

31000

Unless the context otherwise requires, the definitions in this chapter govern the construction of this division.

(Added by Stats. 1976, Ch. 1441.)



31001

Certified local coastal plan or program means any plan or program or land use plan of a local program adopted by the commission pursuant to Chapter 6 (commencing with Section 30500) of Division 20.

(Amended by Stats. 1978, Ch. 807.)



31002

Conservancy means the State Coastal Conservancy.

(Added by Stats. 1976, Ch. 1441.)



31004

Commission means the California Coastal Commission established under Chapter 4 (commencing with Section 30300) of Division 20.

(Added by Stats. 1976, Ch. 1441.)



31005

Bay commission means the San Francisco Bay Conservation and Development Commission, established under Title 7.2 (commencing with Section 66600) of the Government Code.

(Added by Stats. 1980, Ch. 967, Sec. 1.)



31006

(a) Coastal zone means that area of the state as defined in Section 30103. Only for purposes of conservancy action in San Francisco Bay, the coastal zone also includes areas that are within the permit jurisdiction of the bay commission, as described in Section 66610 of the Government Code, with the exception of Contra Costa County lands from the Richmond-San Rafael Bridge north and east to the termination of the bay commission boundary, except as provided in subdivision (b), as well as any uplands, wetlands, marshes, diked lands, and other watershed lands that significantly affect the environmental quality of the bay or are directly related to the public s use and enjoyment of the bay, and other watershed lands within the nine counties adjacent to the bay that have waters that flow directly into the bay or the ocean.

(b) Notwithstanding subdivision (a), with respect to lands within Contra Costa County that are included within the permit jurisdiction of the bay commission, as described in Section 66610 of the Government Code, or that consist of any uplands, wetlands, marshes, diked lands, or other watershed lands that significantly affect the environmental quality of the bay or are directly related to the public s use and enjoyment of the bay, the local public agency having jurisdiction over any such lands may formally request conservancy action by resolution.

(Amended by Stats. 1997, Ch. 896, Sec. 1. Effective January 1, 1998.)



31007

Coastal restoration project means an action taken by a public agency, including the conservancy, or a nonprofit organization, to correct undesirable development patterns in the coastal zone.

(Amended by Stats. 2002, Ch. 958, Sec. 1. Effective January 1, 2003.)



31008

Coastal resource enhancement project means an action taken by a public agency, including the conservancy, or a nonprofit organization, to restore, as nearly as possible, degraded natural areas to their original condition or to enhance the resource values of a coastal zone.

(Amended by Stats. 2002, Ch. 958, Sec. 2. Effective January 1, 2003.)



31009

Department means the Department of Parks and Recreation.

(Added by Stats. 1976, Ch. 1441.)



31010

Local public agency includes, but is not limited to, a city, county, city and county, district, association of governments, or joint powers agency.

(Amended by Stats. 2002, Ch. 958, Sec. 3. Effective January 1, 2003.)



31011

Any funds received by the department pursuant to this division shall be deposited in the State Parks and Recreation Fund. Unless otherwise provided in this division, any funds received by the conservancy pursuant to this division shall be deposited in the State Coastal Conservancy Fund. The conservancy and the Controller shall establish separate accounts within the State Coastal Conservancy Fund for the purpose of separating deposits into the fund according to their origin.

(Amended by Stats. 1984, Ch. 1551, Sec. 2.)



31012

(a) The Coastal Trust Fund is hereby established in the State Treasury, to receive and disburse funds paid to the conservancy in trust, subject to the right of recovery to fulfill the purposes of the trust, as provided in this section.

(b) (1) There is in the Coastal Trust Fund the San Francisco Bay Area Conservancy Program Account, which shall be expended solely for the purposes of Chapter 4.5 (commencing with Section 31160).

(2) The conservancy shall deposit in the San Francisco Bay Area Conservancy Program Account all funds received by the conservancy for the purposes of the San Francisco Bay Area Conservancy Program established under Chapter 4.5 (commencing with Section 31160), from sources other than the state or federal government and not provided for in subdivision (a) of Section 31164. These funds include, but are not limited to, private donations, fees, penalties, and local government contributions.

(c) (1) There is in the Coastal Trust Fund the Coastal Program Account. Funds in the Coastal Program Account shall be expended solely for their specified trust purposes.

(2) Upon approval of the Department of Finance, the conservancy shall deposit in the Coastal Program Account all funds paid to the conservancy in trust for purposes of this division, except those funds identified in paragraph (2) of subdivision (b). The funds that shall be deposited in the Coastal Program Account, upon that approval, include, but are not limited to, funds that are paid to the conservancy in trust for purposes of mitigation, for settlement of litigation, instead of other conditions of coastal development permits or other regulatory entitlements, or for other trust purposes consistent with this division and specified by the terms of a gift or contract. Funds in the Coastal Program Account shall be separately accounted for according to their source and trust purpose. Funds shall not be deposited in the Coastal Program Account without the Department of Finance s approval.

(d) (1) There is in the Coastal Trust Fund the California Climate Resilience Account. Notwithstanding Section 13340 of the Government Code, and except as provided in paragraph (6), funds in the account are continuously appropriated to the conservancy, as follows, without regard to fiscal year. Funds shall be expended by the conservancy, the California Coastal Commission, and the San Francisco Bay Conservation and Development Commission for coastal zone management planning and implementation activities to address the risks and impacts of climate change, sea level rise, and associated extreme events to coastal and bay communities and natural resources. The purpose of the account is to support project implementation, capital outlay, and local assistance grants. Up to 10 percent of the funds shall be available for administrative costs.

(2) Except as specified by an instrument imposing conditions on the use or expenditure of the specific funds provided, funds appropriated for these purposes shall be allocated as follows:

(A) To the California Coastal Commission, 20 percent of the funds deposited in the account during each fiscal year.

(B) To the San Francisco Bay Conservation and Development Commission, 20 percent of the funds deposited in the account during each fiscal year.

(C) To the conservancy, 60 percent of the funds deposited in the account during each fiscal year.

(3) Funds in the account shall be expended solely for their specified purposes.

(4) Funds that may be deposited into the California Climate Resilience Account include, but are not limited to, appropriations and grants, funds from the federal government, regional planning agencies, and local governments, fees, litigation settlements, permits, and mitigation requirements, and private donations that are eligible to be spent for the purposes of the account.

(5) Nothing in this section shall apply to funds eligible for deposit in the Bay Fill Clean-Up and Abatement Fund pursuant to Section 66647 of the Government Code or to any funds collected pursuant to the California Coastal Act of 1976 (Division 20 (commencing with Section 30000)).

(6) To the extent that any funds are appropriated into the account by the Legislature in the annual Budget Act, those funds shall be segregated for purposes of accounting. Funds appropriated into the account by the Legislature in the annual Budget Act shall not be continuously appropriated and are subject to the provisions of Section 16304 of the Government Code.

(e) Interest that accrues on funds in the Coastal Trust Fund shall be retained in the Coastal Trust Fund and available for expenditure by the conservancy for the trust purposes.

(f) The conservancy shall maintain separate accountings of funds within the Coastal Trust Fund, pursuant to its fiduciary duties, for the purpose of separating deposits and interest on those deposits, according to their trust purposes.

(g) Notwithstanding Section 13340 of the Government Code, and except as provided in subdivision (d), all funds in the Coastal Trust Fund are continuously appropriated, without regard to fiscal year, to the conservancy to fulfill the trust purposes for which the payments of funds were made.

(h) The conservancy shall provide an annual accounting to the Department of Finance of the conservancy s expenditures from, and other activities related to, the Coastal Trust Fund.

(Amended by Stats. 2014, Ch. 35, Sec. 148. Effective June 20, 2014.)



31013

Nonprofit organization means any private, nonprofit organization, that qualifies under Section 501(c)(3) of the United States Internal Revenue Code, and whose purposes are consistent with this division.

(Amended by Stats. 2001, Ch. 885, Sec. 1. Effective October 14, 2001.)



31014

Bay plan means the San Francisco Bay Plan as adopted by the bay commission.

(Added by Stats. 1980, Ch. 967, Sec. 3.)



31015

Suisun Marsh Protection Plan means the plan approved as provided in Division 19 (commencing with Section 29000).

(Added by Stats. 1980, Ch. 967, Sec. 4.)



31016

Local plan means any land use plan of a local public agency, port district, regional park or open-space district, or recreation and park district whose jurisdiction is included, in whole or in part, within the jurisdiction of the conservancy within San Francisco Bay in the areas described in Section 31006.

(Added by Stats. 1980, Ch. 967, Sec. 4.5.)



31017

Public agency includes, but is not limited to, local public agencies, state agencies, federal agencies, colleges and universities, intergovernmental bodies, and federally recognized Indian tribes.

(Added by Stats. 2002, Ch. 958, Sec. 4. Effective January 1, 2003.)






CHAPTER 2. Declaration of State Policy and General Provisions

31050

The Legislature finds and declares that the agricultural lands located within the coastal zone contribute substantially to the state and national food supply and are a vital part of the state s economy.

(Added by Stats. 1976, Ch. 1441.)



31051

The Legislature further finds and declares that agricultural lands located within the coastal zone should be protected from intrusion of nonagricultural uses, except where conversion to urban or other uses is in the long-term public interest.

(Added by Stats. 1976, Ch. 1441.)



31052

The Legislature further finds and declares that lands within the coastal zone, principally in rural areas, are vacant or improperly utilized because of inadequate circulation patterns, poor lot layout, scattered ownerships, lack of recreation and open space, and other conditions which adversely affect the coastal environment and reduce opportunities for orderly development.

(Added by Stats. 1976, Ch. 1441.)



31053

The Legislature further finds and declares that important fish and wildlife habitat, natural areas, and scenic and environmental resources within the coastal zone have been degraded due to indiscriminate dredging, filling, and the intrusion of incompatible land uses.

(Added by Stats. 1976, Ch. 1441.)



31054

It is the policy of the state and the intent of the Legislature to provide for the State Coastal Conservancy, which should report to the Governor and to the Legislature, with responsibility for implementing a program of agricultural protection, area restoration, and resource enhancement in the coastal zone within policies and guidelines established pursuant to Division 20 (commencing with Section 30000).

(Added by Stats. 1976, Ch. 1441.)



31055

No funds may be expended or granted under this division, unless and until such funds are appropriated by the Legislature.

(Added by Stats. 1976, Ch. 1441.)



31056

(a) The conservancy is not required to provide funding for projects within the San Francisco Bay in the areas described in Section 31006, until the Legislature appropriates funds for such purposes.

The conservancy shall expend funds specifically identified for the San Francisco Bay, whether from public or private sources, in the San Francisco Bay.

(b) The bay commission may annually prepare and adopt a list of priority areas and concerns which are essential to the orderly implementation of the bay plan and the Suisun Marsh Protection Plan. The priority list shall provide guidance to the conservancy in its selection of San Francisco Bay projects.

(Added by Stats. 1980, Ch. 967, Sec. 5.)






CHAPTER 3. Establishment and Functions of the State Coastal Conservancy

31100

There is in the Resources Agency the State Coastal Conservancy, consisting of the following seven members:

(a) The chairperson of the commission.

(b) The Secretary of the Resources Agency.

(c) The Director of Finance.

(d) Four members of the public, of which two shall be appointed by the Governor, one shall be appointed by the Senate Committee on Rules, and one shall be appointed by the Speaker of the Assembly. Of the members appointed by the Governor, not more than one may be an elected official of a local government, and the official shall have been elected to an office in a local government whose territory is located wholly or partially in the coastal zone.

Except for members appointed pursuant to subdivision (d), the members of the conservancy may designate one of their employees to serve on the conservancy in their absence.

(Amended by Stats. 1985, Ch. 1224, Sec. 1.)



31100.5

Three Members of the Senate, appointed by the Senate Rules Committee, and three Members of the Assembly, appointed by the Speaker of the Assembly, shall meet with the conservancy and participate in its activities to the extent that such participation is not incompatible with their respective positions as Members of the Legislature.

(Added by Stats. 1979, Ch. 930.)



31101

(a) The members appointed under subdivisions (a) and (d) of Section 31100 shall serve for a term of four years. However, if a member is appointed under subdivision (d) by reason of his or her status as a locally elected official, his or her membership shall cease 60 days after his or her term of office as a locally elected official ceases, and the Governor may appoint another person to complete the remainder of his or her term. Any person appointed under subdivision (d) of Section 31100 shall not be disqualified for membership and may complete his or her term in the event he or she is elected to a local office after his or her appointment.

(b) Members appointed under subdivisions (a) and (d) of Section 31100 shall be compensated for attendance at regular meetings of the conservancy at the rate of one hundred dollars ($100) per day, and shall be reimbursed for the actual and necessary expenses, including traveling expenses, incurred in the performance of their duties.

(Amended by Stats. 1986, Ch. 248, Sec. 210.)



31102

The Secretary of the Natural Resources Agency shall select one of the public members to serve as the chair of the conservancy. The public member shall serve as chair at the pleasure of the secretary. A majority of the total authorized membership of the conservancy shall constitute a quorum for the transaction of any business under this division. The conservancy shall adopt its own regulations.

(Amended by Stats. 2010, Ch. 213, Sec. 20. Effective January 1, 2011.)



31103

The conservancy shall determine the qualifications of, and it shall appoint and fix the salary of, the executive officer of the conservancy, who shall be exempt from civil service, and shall appoint such other staff as may be necessary to carry out the powers and functions set forth in this division. To the maximum extent possible, the conservancy shall utilize the staff of the commission for purposes of planning and project evaluation, and the staff of the Real Estate Services Division of the Department of General Services in carrying out acquisition, leasing, disposal, and other real property transactions authorized under this division.

(Added by Stats. 1976, Ch. 1441.)



31104

The conservancy may apply for and accept federal grants and receive gifts, donations, subventions, rents, royalties, and other financial support from public and private sources.

(Added by Stats. 1976, Ch. 1441.)



31104.1

The conservancy shall serve as a repository for lands whose reservation is required to meet the policies and objectives of the California Coastal Act of 1976 (Division 20 (commencing with Section 30000)), a certified local coastal plan or program, or the San Francisco Bay Plan as implemented by the San Francisco Bay Conservation and Development Commission pursuant to Title 7.2 (commencing with Section 66600) of the Government Code. Pursuant to that authority, the conservancy may accept dedication of fee title, easements, development rights, or other interests in lands, including interests required to provide public access to recreation and resources areas in the coastal zone.

(Amended by Stats. 1994, Ch. 110, Sec. 1. Effective June 27, 1994.)



31104.2

The conservancy is the designated agency in the state for planning and coordinating federal surplus land sales in the coastal zone.

(Added by Stats. 1982, Ch. 505, Sec. 1. Effective July 13, 1982.)



31104.3

On an annual basis or as may be required, the executive officer of the conservancy shall report to the Director of General Services regarding privately owned properties within the conservancy s jurisdiction which have special significance and which might appropriately be the subject of trades for lands owned by the state for the purposes of preserving natural resources and moderating the impacts of regulation with the coastal zone. A particular property shall be included in any report only upon agreement of the owner.

For purposes of this section, special significance means having importance because of the land s value for (1) public access, (2) public recreation, (3) wetlands, riparian, or other natural habitat, (4) open space, or (5) agricultural use.

(Added by Stats. 1986, Ch. 1481, Sec. 3.)



31105

The conservancy is authorized to acquire, pursuant to the Property Acquisition Law (Part 11 (commencing with Section 15850), Division 3, Title 2 of the Government Code) real property or any interests therein for all of the purposes specified in this division.

(Added by Stats. 1976, Ch. 1441.)



31106

The State Public Works Board may, pursuant to Section 31105, use the power of eminent domain for the purposes specified in this division.

(Added by Stats. 1976, Ch. 1441.)



31107

Notwithstanding other provisions of law, the Director of General Services, when so requested by the conservancy, shall lease, rent, sell, exchange, or otherwise transfer any land, interest therein, or option acquired pursuant to this division, pursuant to an implementation plan approved by the conservancy. Leases entered into pursuant to the provisions of this division shall not provide for a period longer than 10 years. Proceeds from any such lease, rental, sale, exchange, or transfer of land, interest therein, or option thereon, shall be deposited with the conservancy and shall be available for expenditure when appropriated by the Legislature for the purpose of funding the programs specified in this division.

(Amended by Stats. 1980, Ch. 667, Sec. 1.)



31107.1

The Department of General Services and the conservancy shall jointly develop and implement appropriate procedures to ensure that land acquisition, leasing, options to purchase, land disposal, and other property transactions undertaken in accordance with the provisions of this division are carried out efficiently and equitably and with proper notice to the public.

(Added by Stats. 1978, Ch. 807.)



31108

Commencing on January 2, 1980, and every third year thereafter, the conservancy shall prepare and submit to the Governor and to the Legislature a report describing progress in achieving the objectives of this division. The report shall include the following:

(a) An evaluation of the effectiveness of the conservancy s programs in preserving agricultural lands, restoring coastal habitat, providing public access to the coastline, and in undertaking other functions prescribed in this division.

(b) Identification of additional funding, legislation, or other resources required to more effectively carry out the objectives of this division.

(c) A discussion of its progress in addressing the goals, priority areas, and concerns referenced in subdivision (a) of Section 31163, including, but not limited to, any funds that are received or disbursed for purposes related to addressing those goals, priority areas, and concerns.

(Amended by Stats. 2001, Ch. 745, Sec. 189. Effective October 12, 2001.)



31108.5

The conservancy shall not expend any fees received pursuant to Section 30526, except to restore, replace, or improve resources or ecological systems in a manner that is consistent with the certified local coastal program of the local public agency in whose jurisdiction the development is located, or in whose jurisdiction the site of the mitigation project is to be located, as the case may be, and only after full consultation and consent of that local public agency.

(Added by Stats. 1986, Ch. 198, Sec. 2.)



31109

Where certification of a local coastal plan or program is required under this division as a condition of action by the conservancy, the conservancy may take such action, including the funding of projects prior to certification, when the action is identified in a local issue identification and work program which has been approved by the California Coastal Commission. However, in undertaking actions prior to certification of a local coastal plan or program, the conservancy shall follow other applicable project review and approval requirements set forth in this division.

(Added by Stats. 1978, Ch. 807.)



31111

In implementing this division, the conservancy may fund and undertake plans and feasibility studies, and may award grants to public agencies and nonprofit organizations for these purposes.

(Added by Stats. 2002, Ch. 958, Sec. 5. Effective January 1, 2003.)



31111.5

(a) In implementing this division, the conservancy may award a grant to a for-profit entity to accomplish the removal or alteration of the San Clemente Dam if the conservancy finds that the project is of regional or statewide significance and that a grant to a public agency or nonprofit organization would not achieve removal or alteration of the San Clemente Dam.

(b) Notwithstanding subdivision (a), total expenditures of state moneys for the removal or alteration of the San Clemente Dam and related activities shall not exceed thirty million dollars ($30,000,000).

(Amended by Stats. 2014, Ch. 664, Sec. 6. Effective September 27, 2014.)



31112

With respect to its publications, the conservancy may accept subscriptions and nonpolitical advertising, and proceeds from them. All proceeds shall be deposited into the State Coastal Conservancy Fund and be available for expenditure upon appropriation by the Legislature.

(Added by Stats. 2002, Ch. 958, Sec. 6. Effective January 1, 2003.)



31113

(a) In implementing this division, the conservancy is authorized to address the impacts and potential impacts of climate change on resources within its jurisdiction. Pursuant to this authorization, the conservancy may undertake projects within its jurisdiction, including, but not limited to, those that reduce greenhouse gas emissions, address extreme weather events, sea level rise, storm surge, beach and bluff erosion, salt water intrusion, flooding, and other coastal hazards that threaten coastal communities, infrastructure, and natural resources.

(b) The conservancy may award grants to public agencies and nonprofit organizations for activities authorized pursuant to subdivision (a). In awarding the grants, the conservancy shall, to the extent allowed, prioritize projects that maximize public benefits, including, but not limited to, reducing emissions of greenhouse gases, reducing hazards to harbors and ports, preserving and enhancing coastal wetlands and natural lands, conserving biodiversity, and providing recreational opportunities.

(Added by Stats. 2012, Ch. 611, Sec. 2. Effective January 1, 2013.)



31115

When a state agency that owns or manages land or water areas within the coastal zone has identified sensitive resource values and locations and types of development pursuant to Section 30525, and when the commission has certified that acquisition of less than fee title in land or water areas within the coastal zone is consistent with the provisions of Division 20 (commencing with Section 30000) and is necessary to ensure protection of sensitive resource values, the conservancy may award a grant or grants to such state agency for the purpose of acquisition of less than fee title in such land or water areas pursuant to the Property Acquisition Law (commencing with Section 15850 of the Government Code). Grants made pursuant to this section may not be used as a method of acquisition of land or water areas that are intended to be an integral part of a public land holding.

(Added by Stats. 1979, Ch. 930.)



31115.5

Notwithstanding any other provision of law, the conservancy may undertake projects in the City of San Juan Capistrano pursuant to Chapter 4 (commencing with Section 31150) and Chapter 8 (commencing with Section 31350).

(Added by Stats. 1982, Ch. 505, Sec. 2. Effective July 13, 1982.)



31116

(a) Funds may be granted to a nonprofit organization under this division if the nonprofit organization enters into an agreement with the conservancy, on such terms and conditions as the conservancy specifies.

(b) In the case of a grant for land acquisition, the agreement shall provide all of the following:

(1) The purchase price of any interest in land acquired by the nonprofit organization may not exceed fair market value as established by an appraisal approved by the conservancy.

(2) The conservancy shall approve the terms under which the interest in land is acquired.

(3) The interest in land acquired pursuant to a grant from the conservancy may not be used as security for any debt to be incurred by the nonprofit organization unless the conservancy approves the transaction.

(4) The transfer of land acquired pursuant to a conservancy grant shall be subject to the approval of the conservancy and a new agreement sufficient to protect the interest of the people of California shall be entered into with the transferee.

(5) If any essential term or condition is violated, title to all interest in real property acquired with state funds shall immediately vest in the state.

(6) If the existence of the nonprofit organization is terminated for any reason, title to all interest in real property acquired with state funds shall immediately vest in the state unless another appropriate public agency or nonprofit organization is identified by the conservancy and agrees to accept title to all interests in real property.

Any deed or other instrument of conveyance whereby real property is being acquired by a nonprofit organization pursuant to this section shall set forth the reversionary interest of the state.

(c) The conservancy shall also require an agreement sufficient to protect the public interest in any improvement or development constructed under a grant to a nonprofit organization for improvement and development of a project under this division. The agreement shall particularly describe any real property which is subject to the agreement, and it shall be recorded by the conservancy in the county in which the real property is located.

(d) Any funds collected from a nonprofit organization pursuant to an agreement regarding a grant shall be deposited in the Nonprofit Organization Land Trust Account, which is hereby created, in the State Coastal Conservancy Fund.

(Added by Stats. 1982, Ch. 67, Sec. 2. Effective February 28, 1982.)



31117

Notwithstanding any provision of this division, the executive officer shall submit any plan or project proposed to be carried out pursuant to this division within the coastal zone portion of the Santa Monica Mountains Zone, as defined in Section 33105, to the Santa Monica Mountains Conservancy for review at least 60 days prior to approval by the State Coastal Conservancy. If the Santa Monica Mountains Conservancy has not, within 60 days from the date of submission, acted to disapprove the proposed plan or project on the grounds that the plan or project is in conflict with or jeopardizes an approved acquisition or improvement or a proposed acquisition or improvement identified in the adopted Santa Monica Mountains Conservancy workprogram, the plan or project may proceed pursuant to this division.

(Added by Stats. 1982, Ch. 1616, Sec. 1.)



31118

The conservancy may seek repayments of funds granted pursuant to this division on terms and conditions as it deems appropriate to carry out the provisions of this division.

(Added by Stats. 1984, Ch. 1551, Sec. 3.)



31119

(a) (1) The conservancy may undertake educational projects and programs for pupils in kindergarten to grade 12, inclusive, relating to the preservation, protection, enhancement, and maintenance of coastal resources, and may award grants to nonprofit organizations, educational institutions, and public agencies for those purposes, subject to the limitations contained in subdivision (b).

(2) An educational grant program established pursuant to paragraph (1) shall comply with all of the following:

(A) Funds provided for the educational program may be used for planning and implementation or development of marine science education programs.

(B) An educational program shall meet State Board of Education adopted content standards.

(C) The conservancy may consult with the Superintendent of Public Instruction prior to awarding grants pursuant to this section.

(D) A grant recipient shall use a portion of any funding provided for an educational program to promote maximum participation of pupils and schools, by providing scholarships or grants for this purpose.

(E) A nonprofit organization shall comply with all of the following as a condition of receiving a grant:

(i) Document increased pupil participation in its educational programs.

(ii) Provide outreach to low-income, underserved, and noncoastal areas.

(iii) Maintain any data necessary for evaluation, as determined by the conservancy.

(b) The conservancy is not required to take any action under subdivision (a), unless and until new funds from sources not currently available to the conservancy are made available by the Legislature for the purposes described in subdivision (a). No more than 10 percent of the funds provided for the educational programs under subdivision (a) may be used for the costs of the conservancy in administering the projects. No General Fund money may be used to fund a grant awarded pursuant to subdivision (a) to a local public educational agency or community college.

(Amended by Stats. 2003, Ch. 62, Sec. 254. Effective January 1, 2004.)



31120

In awarding grants to, or entering into agreements with, a federally recognized Indian tribe, the conservancy shall recognize and respect the limited sovereignty of the tribe.

(Added by Stats. 2002, Ch. 958, Sec. 7. Effective January 1, 2003.)






CHAPTER 4. Preservation of Agricultural Land

31150

The conservancy may acquire fee title, development rights, easements, or other interests in land located in the coastal zone in order to prevent loss of agricultural land to other uses and to assemble agricultural lands into parcels of adequate size permitting continued agricultural production. The conservancy may also undertake improvements to and development of such lands where such action is required to meet the purposes of this section.

The conservancy shall take all feasible action to return to private use or ownership, with appropriate use restrictions, all lands acquired for agricultural preservation under this division.

(Amended by Stats. 1978, Ch. 807.)



31150.1

Notwithstanding any other provision of law, the conservancy may enter into an option to acquire an interest in real property for an agricultural preservation project, when the Legislature appropriates funds for purposes of carrying out the objectives of this division. The total cost of the option may not exceed six hundred thousand dollars ($600,000).

(Amended by Stats. 2002, Ch. 958, Sec. 8. Effective January 1, 2003.)



31151

In acquiring interest in agricultural lands, as provided in this division, the conservancy shall give the highest priority to urban fringe areas where the impact of urbanization on agricultural lands is greatest.

(Added by Stats. 1976, Ch. 1441.)



31152

Notwithstanding any other provisions of this division to the contrary, the conservancy shall not act to acquire any interests in lands in the coastal zone for agricultural purposes unless the conservancy finds that both of the following conditions apply to the proposed acquisition:

(a) The lands are specifically identified in a certified local coastal plan or program as agricultural lands, or, in the case of San Francisco Bay, the lands as so identified in the bay plan, the Suisun Marsh Protection Plan, or in any other local plan which the bay commission determines to be consistent with such plans.

(b) There is no other reasonable means, including the use of police power, of assuring continuous use of such lands for agricultural purposes.

(Amended by Stats. 1980, Ch. 967, Sec. 6.)



31153

If the conservancy is unable to purchase an interest in agricultural land which meets the provisions of Section 31152, the conservancy may request the State Public Works Board to acquire the interest under the power of eminent domain pursuant to Section 31105.

(Amended by Stats. 1989, Ch. 981, Sec. 1. Effective September 29, 1989.)



31154

The conservancy is authorized to lease lands acquired in accordance with the provisions of Section 31150. When such leases are made to private individuals or groups, the conservancy shall annually, upon appropriation of such amounts by the Legislature, transfer 24 percent of the gross income of such leases to the county in which such lands are situated.

The county shall distribute any payment received by it pursuant to this section to itself, to each revenue district for which the county assesses and collects real property taxes or assessments, and to every other taxing agency within the county in which the property is situated. The amount distributable to the county and each such revenue district or other taxing agency shall be proportionate to the ratio which the amount of the taxes and assessments of each on similar real property similarly situated within that part of the county embracing the smallest in area of the revenue districts or other taxing agencies other than the county, levied for the fiscal year next preceding, bears to the combined amount of the taxes and assessments of all such districts and agencies, including the county, on such property levied for that year. The county auditor shall determine and certify the amounts distributable to the board of supervisors, which shall thereupon order the making of the distribution.

Any money distributed pursuant to this section to any county, revenue district, or other taxing agency shall be deposited to the credit of the same fund as any taxes or assessments on any taxable similar real property similarly situated.

Where a county receives a payment pursuant to this section in an amount of twenty-five dollars ($25) or less in respect to any parcel of leased property, all of such payment shall be distributed to the county for deposit in the county general fund.

(Added by Stats. 1976, Ch. 1441.)



31155

Proceeds from the sale or lease of lands acquired under the provisions of Section 31150 shall be deposited with the conservancy and, after transmission of any payments required by Section 31154, shall be available for expenditure when appropriated by the Legislature for the purpose of funding the programs specified in this division.

(Added by Stats. 1976, Ch. 1441.)



31156

The conservancy may award grants to public agencies and nonprofit organizations for the purpose of acquiring fee title, development rights, easements, or other interests in land located in the coastal zone in order to prevent loss of agricultural land to other uses and to assemble agricultural lands into parcels of adequate size permitting continued agricultural production. The conservancy may also award grants to public agencies and nonprofit organizations for the purpose of undertaking improvements to and development of these lands where that action is required to meet the purposes of this section. The expenditure of any of these funds shall be consistent with the provisions of this chapter.

(Amended by Stats. 2002, Ch. 958, Sec. 9. Effective January 1, 2003.)






CHAPTER 4.5. San Francisco Bay Area Conservancy Program

31160

The San Francisco Bay Area Conservancy Program is established pursuant to this chapter, to be administered by the conservancy, to address the resource and recreational goals of the San Francisco Bay area, as identified in Section 31162, in a coordinated, comprehensive, and effective way.

(Added by Stats. 1997, Ch. 896, Sec. 2. Effective January 1, 1998.)



31161

The Legislature hereby finds and declares that the nine counties that bound San Francisco Bay constitute a region with unique natural resource and outdoor recreational needs. San Francisco Bay is the central feature in an interconnected open-space system of watersheds, natural habitats, waterways, scenic areas, agricultural lands, and regional trails.

(Amended by Stats. 2005, Ch. 331, Sec. 2. Effective January 1, 2006.)



31162

The conservancy may undertake projects and award grants in the nine-county San Francisco Bay Area that will help achieve the following goals of the San Francisco Bay Area Conservancy Program:

(a) To improve public access to, within, and around the bay, coast, ridgetops, and urban open spaces, consistent with the rights of private property owners, and without having a significant adverse impact on agricultural operations and environmentally sensitive areas and wildlife, including wetlands and other wildlife habitats through completion and operation of regional bay, coast, water, and ridge trail systems, and local trails connecting to population centers and public facilities, which are part of a regional trail system and are consistent with locally and regionally adopted master plans and general plans, and through the provision and preservation of related facilities, such as interpretive centers, picnic areas, staging areas, and campgrounds.

(b) To protect, restore, and enhance natural habitats and connecting corridors, watersheds, scenic areas, and other open-space resources of regional importance.

(c) To assist in the implementation of the policies and programs of the California Coastal Act of 1976 (Division 20 (commencing with Section 30000)), the San Francisco Bay Plan, and the adopted plans of local governments and special districts.

(d) To promote, assist, and enhance projects that provide open space and natural areas that are accessible to urban populations for recreational and educational purposes.

(Amended by Stats. 2005, Ch. 331, Sec. 3. Effective January 1, 2006.)



31163

(a) The conservancy shall cooperate with cities, counties, and districts, the bay commission, other regional governmental bodies, nonprofit land trusts, nonprofit landowner organizations, and other interested parties in identifying and adopting long-term resource and outdoor recreational goals for the San Francisco Bay area, which shall guide the ongoing activities of the San Francisco Bay Area Conservancy Program. The conservancy shall utilize the list of priority areas and concerns established by the bay commission pursuant to subdivision (b) of Section 31056 as guidance in the selection of those San Francisco area projects that are within the jurisdiction of the bay commission. However, the guidance provided by the bay commission is advisory and the conservancy shall have the responsibility for making program decisions. Any acquisition of real property using funds authorized pursuant to this chapter shall be from willing sellers if the land is actively farmed or ranched. Any acquisition of real property by the conservancy pursuant to this chapter shall be from willing sellers.

(b) The conservancy shall participate in and support interagency actions and public/private partnerships in the San Francisco Bay area for the purpose of implementing subdivision (a), and providing for broad-based local involvement in, and support for, the San Francisco Bay Area Conservancy Program.

(c) The conservancy shall utilize the criteria specified in this subdivision to develop project priorities for the San Francisco Bay Area Conservancy Program that provide for development and acquisition projects, urban and rural projects, and open space and outdoor recreational projects. The conservancy shall give priority to projects that, to the greatest extent, meet the following criteria:

(1) Are supported by adopted local or regional plans.

(2) Are multijurisdictional or serve a regional constituency.

(3) Can be implemented in a timely way.

(4) Provide opportunities for benefits that could be lost if the project is not quickly implemented.

(5) Include matching funds from other sources of funding or assistance.

(d) (1) The conservancy shall be the lead agency in the funding and development of projects implementing the San Francisco Bay Area Water Trail Plan prepared pursuant to Section 66694 of the Government Code.

(2) During the period when the plan is being prepared and after the completion of the plan, the conservancy may undertake projects and award grants that are generally consistent with and advance the preparation of the plan or achieve the implementation of the plan.

(3) To advance the preparation of the plan, the conservancy shall help coordinate a collaborative partnership with the bay commission, the Association of Bay Area Governments, and other interested persons, organizations, and agencies, including, but not limited to, interested state, county, and district departments and commissions, parks and park districts, ports, regional governmental bodies, nonprofit groups, user groups, and businesses.

(4) In developing the plan and undertaking projects to implement the plan, areas for which access is to be managed or prohibited shall be determined in consultation with resource protection agencies, the United States Coast Guard, the Water Transit Authority, the State Lands Commission, local law enforcement agencies, and through the environmental review process required by the California Environmental Quality Act (Division 13 (commencing with Section 21000)).

(5) Upon the completion of the plan, the conservancy shall consider the plan s adoption and inclusion of the appropriate elements of the plan in the conservancy s strategic plan.

(6) The conservancy shall not award a grant or undertake a project for the San Francisco Bay Area Water Trail that would have a significant adverse impact on a sensitive wildlife area or is in conflict with the goals of subdivision (a) of Section 31162.

(Amended by Stats. 2006, Ch. 538, Sec. 595. Effective January 1, 2007.)



31164

(a) The San Francisco Bay Area Conservancy Program Account is hereby created in the State Coastal Conservancy Fund, for the purpose of depositing and disbursing funds, upon appropriation by the Legislature, for the administration and implementation of the San Francisco Bay Area Conservancy Program. All funds that are appropriated by the Legislature for the purposes of this chapter, and all reimbursements, proceeds of sale, or other money received by the conservancy for the purposes of this chapter and derived from projects funded from this account shall be deposited in this account. Interest on funds in this account shall accrue to the General Fund. The conservancy shall account for all deposits and reimbursements of funds in this account.

(b) Funds that are derived from other sources, exclusive of state or federal funds, for the purposes of this chapter, including, but not limited to, private donations, fees, penalties, and local government contributions, shall be deposited in the San Francisco Bay Area Conservancy Program Account in the Coastal Trust Fund pursuant to Section 31012.

(Amended by Stats. 2004, Ch. 224, Sec. 6. Effective January 1, 2005.)



31165

In order to benefit the San Francisco Bay region, the conservancy may undertake projects and award grants for activities that are compatible with the preservation, restoration, or enhancement of ocean, coastal, bay, or watershed resources, or that facilitate environmental education related to these resources. These projects or activities may include, but are not limited to, exhibits or events emphasizing coastal, watershed, or ocean resources education, or maritime history, or the development of amenities and infrastructure consistent with this chapter.

(Added by Stats. 2005, Ch. 383, Sec. 24. Effective January 1, 2006.)






CHAPTER 5. Coastal Restoration Projects

31200

The conservancy may award grants to public agencies and nonprofit organizations for the purpose of restoration of areas of the coastal zone that, because of scattered ownerships, poor lot layout, inadequate park and open space, incompatible land uses, or other conditions, are adversely affecting the coastal environment or are impeding orderly development. Grants under this section shall be utilized for the assembly of parcels of land within designated coastal restoration areas, for the redesign of those areas, and the installation of public improvements required to serve those areas. As provided in this chapter, the cost of acquisition of certain coastal access and open-space lands, other than those acquired through dedication, within restoration areas may be funded through the conservancy. Grants under this section may not be utilized as a method of acquisition of public park, recreation, or wildlife areas, except as those uses may be incidental to a coastal restoration project. After redesign and installation of public improvements, if any, lands containing coastal restoration projects, with the exception of lands acquired for public purposes as provided in this chapter, shall be conveyed to any person for the purpose of development in accordance with a restoration plan approved under Section 31208.

(Amended by Stats. 2002, Ch. 958, Sec. 10. Effective January 1, 2003.)



31201

All areas proposed for restoration by the conservancy, a local public agency, or a nonprofit organization shall be identified in a certified local coastal plan or program as requiring public action to resolve existing or potential development problems or shall be so identified in other local plans which the commission determines to be consistent with the policies and objectives of Division 20 (commencing with Section 30000). In the case of San Francisco Bay, the lands shall be so identified in the bay plan, the Suisun Marsh Protection Plan, or in any other local plan which the bay commission determines to be consistent with such plans.

(Amended by Stats. 1982, Ch. 67, Sec. 5. Effective February 28, 1982.)



31203

In reviewing grant applications and restoration plans, the conservancy shall seek to promote excellence of design and shall stimulate projects which exhibit innovation in sensitively integrating man-made features into the natural coastal environment.

(Added by Stats. 1976, Ch. 1441.)



31204

The conservancy may provide up to the total cost of any coastal restoration project, including the local share of federally supported projects. The conservancy may also require local funding participation in coastal restoration projects. The amount of funding provided by the conservancy and the degree of local participation shall be determined by the total amount of funding available for coastal restoration projects, the fiscal resources of the applicant, the urgency of the project relative to other eligible coastal restoration projects, the degree to which the project meets the objectives set forth in Section 31203, and the application of other factors prescribed by the conservancy for the purpose of determining project eligibility and priority in order to more effectively carry out the provisions of this division.

(Added by Stats. 1976, Ch. 1441.)



31205

The conservancy shall request the commission, local public agencies, nonprofit organizations, and other public and private groups to assist in the development of criteria and guidelines for the submission, evaluation, and determination of priority of coastal restoration projects. After considering comments received from such sources and ensuring that adequate opportunity for public review and comment has been provided, the conservancy shall adopt guidelines and criteria for the administration of the coastal program authorized under this chapter.

(Amended by Stats. 1982, Ch. 67, Sec. 6. Effective February 28, 1982.)



31206

In accordance with procedures adopted by the conservancy, public agencies and nonprofit organizations may submit proposed coastal restoration projects for consideration by the conservancy.

(Amended by Stats. 2002, Ch. 958, Sec. 11. Effective January 1, 2003.)



31207

In connection with proposed coastal restoration projects, the conservancy may fund up to three hundred thousand dollars ($300,000) of the cost of preparing coastal restoration plans.

(Amended by Stats. 2002, Ch. 958, Sec. 12. Effective January 1, 2003.)



31207.1

Notwithstanding any other provision of law, the conservancy may enter into an option to acquire an interest in real property in connection with a restoration project, when the Legislature appropriates funds for purposes of carrying out the objectives of this division. The cost of the option may not exceed six hundred thousand dollars ($600,000).

(Amended by Stats. 2002, Ch. 958, Sec. 13. Effective January 1, 2003.)



31208

(a) Following completion of a coastal restoration plan, the conservancy shall forward the proposed plan to the commission for determination of conformity of the plan with the policies and objectives of Division 20 (commencing with Section 30000). The commission shall have 60 days to review the project and transmit the findings on such plan to the conservancy. If no comments are received within that period, the coastal restoration plan shall be deemed to be in accord with Division 20 (commencing with Section 30000).

(b) Following the certification of a local coastal program, the city or county or city and county with jurisdiction over the certified area, rather than the commission, shall review the coastal restoration plan where: (1) the proposed restoration plan will be implemented entirely within one local public agency s jurisdiction; (2) the area proposed for restoration is identified pursuant to the provisions of Section 31201; and (3) implementation of the coastal restoration plan does not require an amendment to the certified local coastal program. The local public agency shall review the coastal restoration plan to determine consistency with the certified local coastal program within 60 days after transmittal of the plan from the conservancy and shall transmit its findings to the conservancy immediately upon completion of plan review. If no comments are received at the end of the 60-day period, the plan shall be deemed to be in accord with the provisions of the certified local coastal program.

Where the coastal restoration plan will be implemented in whole or in part in an area in which the commission retains coastal development permit jurisdiction pursuant to subdivision (b) of Section 30519, or in an area in which two or more local governments have coastal development permit jurisdiction, or where a local coastal program amendment is required to implement the plan, the commission shall be responsible for coastal restoration plan review and shall conduct the review in the following manner. The commission shall review the coastal restoration plan for consistency with the policies and objectives of Division 20, as provided in subdivision (a), for an area subject to retained coastal development permit jurisdiction pursuant to subdivision (b) of Section 30519 and where a local coastal program amendment is required, and shall review the plan for consistency with certified local coastal programs for areas under local government coastal development permit jurisdiction.

(Amended by Stats. 1982, Ch. 505, Sec. 3. Effective July 13, 1982.)



31208.5

In the case of San Francisco Bay projects, the conservancy shall forward a proposed coastal restoration plan to the bay commission for determination of conformity with the bay plan, and, where relevant, with the Suisun Marsh Protection Plan. The bay commission shall have 60 days to review the plan and transmit its findings on such plan to the conservancy. If no comments are received within such period, the restoration plan shall be deemed to be in accord with the bay plan and, where relevant, the Suisun Marsh Protection Plan.

(Added by Stats. 1980, Ch. 967, Sec. 8.)



31209

Following approval of a restoration plan as provided in Section 31208, the conservancy shall so notify the local public agency and shall authorize the agency to proceed with actions required to implement the plan.

(Added by Stats. 1976, Ch. 1441.)



31210

Costs of providing parks, open space, or other public areas and facilities may be included as project costs within coastal restoration areas, if they are designed to serve the residents of the restoration area and do not constitute a disproportionate share of the total project cost. Costs of providing public coastal access sites and scenic easements serving the public may be permitted as project costs where such features are part of a coastal restoration plan approved as provided in Section 31208.

(Amended by Stats. 1979, Ch. 930.)



31211

The conservancy, local public agencies, and nonprofit organizations, in undertaking coastal restoration projects as provided in this chapter, shall be subject to the provisions of Division 24 (commencing with Section 33000) of the Health and Safety Code.

(Amended by Stats. 1982, Ch. 67, Sec. 8. Effective February 28, 1982.)



31212

Any funds over and above eligible project costs which remain after completion of a coastal restoration project as provided in this chapter shall be transmitted by the recipient to the state and deposited with the conservancy and shall be available for expenditure when appropriated by the Legislature for the purposes of funding the programs specified in this division.

(Amended by Stats. 1982, Ch. 67, Sec. 9. Effective February 28, 1982.)



31213

Where a local public agency is unable or unwilling to undertake restoration of any area, the conservancy may undertake the restoration or authorize a nonprofit organization to do so after notification to the local public agency, if a coastal restoration plan for the area has been prepared by the conservancy and approved as provided in Section 31208.

(Amended by Stats. 1982, Ch. 67, Sec. 10. Effective February 28, 1982.)



31213.5

In the case of San Francisco Bay, the conservancy may undertake restoration of an area only upon formal request by resolution of a local public agency or the bay commission, except that, with respect to lands within Contra Costa County, such restoration or other action may be undertaken only upon the formal request by resolution of the local public agency having jurisdiction over such lands; provided, however, that a restoration plan for the area has been prepared by the conservancy and approved in accordance with Section 31208.5.

(Added by Stats. 1980, Ch. 967, Sec. 9.)



31214

A restoration plan prepared for a project to be carried out by the conservancy as provided in Section 31213, shall, before any lands are acquired or other implementation actions taken, be submitted to the local public agency which exercises land use regulation over the area of the proposed project. The local public agency shall have 90 days to review and comment on the proposed coastal restoration project. If, during that period, that local public agency or an appropriate nonprofit organization agrees to carry out the project within the guidelines established in the restoration plan, the conservancy may authorize the local public agency or nonprofit organization to carry out the restoration project, which shall then be subject to all provisions of this division.

(Amended by Stats. 1982, Ch. 67, Sec. 11. Effective February 28, 1982.)



31215

Prior to undertaking any restoration project under the provisions of Section 31213, the project shall be included within, and funded under, the Budget Act.

(Added by Stats. 1976, Ch. 1441.)






CHAPTER 5.5. Integrated Coastal and Marine Resources Protection

31220

(a) In order to improve and protect coastal and marine water quality and habitats, the conservancy may undertake coastal watershed and coastal and marine habitat water quality, sediment management, and living marine resources protection and restoration projects or award grants for those projects, consistent with this chapter. Except for projects described in paragraph (7), (8), (9), or (10) of subdivision (b), the conservancy shall consult with the State Water Resources Control Board in the development of the project or grant to ensure consistency with Chapter 3 (commencing with Section 30915) of Division 20.4 of the Public Resources Code.

(b) The conservancy may undertake a project or award a grant for a project under this section only if the project does one or more of the following:

(1) Reduces contamination of waters within the coastal zone or marine waters.

(2) Protects or restores fish and wildlife habitat within coastal and marine waters and coastal watersheds, including, but not limited to, permit coordination projects for watershed restoration.

(3) Reduces threats to coastal and marine fish and wildlife.

(4) Reduces unnatural erosion and sedimentation of coastal watersheds or contributes to the reestablishment of natural erosion and sediment cycles.

(5) Provides for monitoring and mapping of coastal currents, marine habitats, and marine wildlife, in order to facilitate the protection and enhancement of resources within the coastal zone. A project considered under this paragraph shall be implemented in consultation with the Department of Fish and Game.

(6) Acquires, protects, and restores coastal wetlands, riparian areas, floodplains, and other sensitive watershed lands, including watershed lands draining to sensitive coastal or marine areas.

(7) Reduces the impact of population and economic pressures on coastal and marine resources.

(8) Provides for public access compatible with resource protection and restoration objectives.

(9) Provides for the construction or expansion of nature centers or research facilities that emphasize conservation education or research activities focusing on the marine portion of the coastal zone or the land and ocean interface.

(10) Provides for projects and activities consistent with Division 26.5 (commencing with Section 35500).

(c) Projects funded pursuant to this section shall include a monitoring and evaluation component and shall be consistent with the following, if available and relevant to the project:

(1) Integrated Watershed Management Program established pursuant to Section 30947.

(2) Local watershed management plans.

(3) Water quality control plans adopted by the State Water Resources Control Board and regional water quality control boards.

(Amended by Stats. 2005, Ch. 383, Sec. 25. Effective January 1, 2006.)






CHAPTER 6. Coastal Resource Enhancement Projects

31251

The conservancy may award grants to public agencies and nonprofit organizations for the purpose of enhancement of coastal resources that, because of indiscriminate dredging or filling, improper location of improvements, natural or human-induced events, or incompatible land uses, have suffered loss of natural and scenic values. Grants under this chapter shall be utilized for the assembly of parcels of land within coastal resource enhancement areas to improve resource management, for relocation of improperly located or designed improvements, and for other corrective measures that will enhance the natural and scenic character of the areas. As provided in this chapter, the cost of acquisition of certain lands within coastal resource enhancement areas may be funded through the conservancy. Grants under this section may not be utilized as a method of acquisition of public park, wildlife, or natural areas, except as those uses may be incidental to a coastal resource enhancement project.

(Amended by Stats. 2002, Ch. 958, Sec. 14. Effective January 1, 2003.)



31251.2

(a) In order to enhance the natural or scenic character of coastal resources within the coastal zone, the conservancy may undertake a project or award a grant, consistent with subdivision (a) of Section 30200 and pursuant to this chapter, to enhance a watershed resource that is partly outside of the coastal zone. Any of these projects or grants which involve the management of fish shall be approved by the Department of Fish and Game.

Neither the conservancy nor any other state agency shall undertake a project affecting an area partly inside and partly outside the coastal zone under this chapter, except at the request of the local public agency or agencies having jurisdiction over the entire project area.

(b) Any enhancement activity carried out pursuant to this section shall not be subject to any commission review, as set forth in Section 31258, for that portion of the activity located outside the coastal zone. However, the commission through its executive director and the Department of Fish and Game may review and comment on the enhancement plan s consistency with the policies and objectives of Division 20 (commencing with Section 30000).

(c) No funds set forth in subdivision (c) of Section 5096.151 of the Public Resources Code, shall be expended on enhancement activities that are outside the coastal zone.

(d) This section shall not apply to any portion of the Santa Monica Mountains Zone as set forth in Division 23 (commencing with Section 33000).

(Amended by Stats. 1984, Ch. 1551, Sec. 4.)



31252

All areas proposed for resource enhancement by a state agency, local public agency, or nonprofit organization shall be identified in a certified local coastal plan or program as requiring public action to resolve existing or potential resource protection problems or shall be so identified in other local plans which the commission determines to be consistent with the policies and objectives of Division 20 (commencing with Section 30000). In the case of San Francisco Bay, the lands shall be so identified in the bay plan, the Suisun Marsh Protection Plan, or in any other local plan which the bay commission determines to be consistent with such plans.

(Amended by Stats. 1982, Ch. 67, Sec. 13. Effective February 28, 1982.)



31253

The conservancy may provide up to the total of the cost of any coastal resource enhancement project, including the state or local share of federally supported projects. The amount of funding provided by the conservancy shall be determined by the total amount of funding available for coastal resource enhancement projects, the fiscal resources of the applicant, the urgency of the project relative to other eligible coastal resource enhancement projects, and the application of other factors prescribed by the conservancy for the purpose of determining project eligibility and priority in order to more effectively carry out the provisions of this division.

(Added by Stats. 1976, Ch. 1441.)



31254

The conservancy shall request the commission, local public agencies, nonprofit organizations, and other public and private groups to assist in the development of criteria and guidelines for the submission, evaluation, and determination of priority of coastal resource enhancement projects. After considering comments received from such sources and ensuring that adequate opportunity for public review and comment has been provided, the conservancy shall adopt guidelines and criteria for the administration of the coastal program authorized under this chapter.

(Amended by Stats. 1982, Ch. 67, Sec. 14. Effective February 28, 1982.)



31255

In accordance with procedures adopted by the conservancy, state agencies, local public agencies, and nonprofit organizations may submit proposed coastal resource enhancement projects for consideration by the conservancy.

(Amended by Stats. 1982, Ch. 67, Sec. 15. Effective February 28, 1982.)



31255.1

Notwithstanding any other provision of law, the conservancy may enter into an option to acquire an interest in real property in connection with an enhancement project, when the Legislature appropriates funds for purposes of carrying out the objectives of this division. The cost of the option may not exceed six hundred thousand dollars ($600,000).

(Amended by Stats. 2002, Ch. 958, Sec. 15. Effective January 1, 2003.)



31257

In connection with proposed coastal resource enhancement projects, the conservancy may fund up to three hundred thousand dollars ($300,000) of the cost of preparing coastal resource enhancement plans.

(Amended by Stats. 2002, Ch. 958, Sec. 16. Effective January 1, 2003.)



31258

(a) Following the completion of a coastal resource enhancement plan, the conservancy shall forward the plan to the commission for determination of conformity of the plan with the policies and objectives of Division 20 (commencing with Section 30000). The commission shall have 60 days to review the project and transmit the findings on the plan to the conservancy. If no comments are received within the period, the restoration plan shall be deemed to be in accord with Division 20 (commencing with Section 30000).

(b) (1) Following the certification of a local coastal program, the city, county, or city and county with jurisdiction over the certified area, rather than the commission, shall review the coastal resource enhancement plan if all of the following circumstances apply:

(A) The proposed enhancement plan will be implemented entirely within one local public agency s jurisdiction.

(B) The area proposed for enhancement is identified pursuant to Section 31251.

(C) Implementation of the enhancement plan does not require an amendment to the certified local coastal program.

(2) The local public agency shall review the enhancement plan to determine consistency with the certified local coastal program within 60 days after transmittal of the plan from the conservancy and shall transmit its findings to the conservancy immediately upon completion of plan review. If no comments are received at the end of the 60-day period, the plan shall be deemed to be in accord with the provisions of the certified local coastal program.

(c) If the enhancement plan will be implemented in whole or in part in an area in which the commission retains coastal development permit jurisdiction pursuant to subdivision (b) of Section 30519, in which two or more local governments have jurisdiction, or where a local coastal program amendment is required to implement the plan, the commission shall be responsible for enhancement plan review and shall conduct the review in the following manner. The commission shall review the enhancement plan for consistency with the policies and objectives of Division 20 (commencing with Section 30000), as provided in subdivision (a), for the area subject to retained coastal development permit jurisdiction pursuant to subdivision (b) of Section 30519 and where a local coastal program amendment is required, and shall review the plan for consistency with certified local coastal programs for areas under local government coastal development permit jurisdiction.

(Amended by Stats. 2006, Ch. 538, Sec. 596. Effective January 1, 2007.)



31258.5

In the case of San Francisco Bay projects, the conservancy shall forward a coastal resource enhancement plan to the bay commission for determination of conformity with the bay plan, and, where relevant, with the Suisun Marsh Protection Plan. The bay commission shall have 60 days to review the plan and transmit its findings on such plan to the conservancy. If no comments are received within such period, the resource enhancement plan shall be deemed to be in accord with the bay plan, and, where relevant, the Suisun Marsh Protection Plan.

(Added by Stats. 1980, Ch. 967, Sec. 11.)



31259

Following review and approval of a resource enhancement plan as provided in Section 31258, the conservancy shall so notify the agency and shall authorize the agency to proceed with actions required to implement the plan.

(Added by Stats. 1976, Ch. 1441.)



31260

As part of an approved coastal resource enhancement project, the conservancy may fund the costs of land acquisition.

(Amended by Stats. 2002, Ch. 958, Sec. 17. Effective January 1, 2003.)



31261

Private development may be permitted within the area of the coastal resource enhancement projects, where such development is compatible with the primary objectives of resource protection and enhancement of the coastal zone.

(Added by Stats. 1976, Ch. 1441.)



31262

Any funds over and above eligible project costs which remain after completion of a resource enhancement project as provided in this chapter shall be transmitted to the state and be deposited with the conservancy and shall be available for expenditure when appropriated by the Legislature for the purposes of funding the programs specified in this division.

(Added by Stats. 1976, Ch. 1441.)



31263

If a local public agency or state agency is unable or unwilling to undertake improvement of a deteriorating area, the conservancy may undertake the coastal resource enhancement or authorize a nonprofit organization to do so after notification to the local public agency, if a coastal resource enhancement plan for the area has been prepared by the conservancy and approved as provided in Section 31258.

(Amended by Stats. 1982, Ch. 67, Sec. 16. Effective February 28, 1982.)



31263.5

In the case of San Francisco Bay, the conservancy may undertake resource enhancement of an area only upon formal request by resolution of a local public agency or the bay commission, except that, with respect to lands within Contra Costa County, such resource enhancement or other action may be undertaken only upon the formal request by resolution of the local public agency having jurisdiction over such lands; provided, however, that a resource enhancement plan has been prepared and approved as provided in Section 31258.5.

(Added by Stats. 1980, Ch. 967, Sec. 12.)



31264

A resource enhancement plan prepared for a project to be carried out directly by the conservancy as provided in Section 31263, shall, before any lands are acquired or other implementation actions taken, be submitted to the local public agency which exercises land use regulation over the area of the proposed project and to any state agency which exercises resource management responsibility in the project area. The local public agency and state agency shall have 90 days to review and comment on the proposed coastal resource enhancement project. If, during that period that local public agency, a nonprofit organization, or the state agency agrees to carry out the project within the guidelines established in the resource enhancement plan, the conservancy may authorize the local public agency, a nonprofit organization, or the state agency to carry out the project, which shall then be subject to all provisions of this division.

(Amended by Stats. 1982, Ch. 67, Sec. 17. Effective February 28, 1982.)



31265

Prior to undertaking any resource enhancement project under the provisions of Section 31263, the project shall be included within, and funded under, the Budget Act.

(Added by Stats. 1976, Ch. 1441.)



31270

Notwithstanding the geographic limitations of this division or Division 20 (commencing with Section 30000), the conservancy may undertake a coastal resource enhancement project in the City of San Diego, within the area known as Famosa Slough and bounded by West Point Loma Boulevard and the seaward side of the right-of-way of Famosa Boulevard and the seaward side of the right-of-way of Adrian Street.

(Added by Stats. 1979, Ch. 1128.)






CHAPTER 7. Urban Waterfront Restoration

31300

This chapter shall be known and may be cited as the Urban Waterfront Restoration Act of 1981 .

(Added by Stats. 1981, Ch. 1040, Sec. 1.)



31301

The Legislature finds and declares that California s urban waterfronts, being often the first part of an urban area to develop and, thus, the first to decay, are in need of restoration in order to be the vital economic and cultural component of the community which they once were. The Legislature further finds and declares that developing the state s urban waterfronts into environmentally sound areas through, but not limited to, the creation of parks, open space, visitor serving facilities, and housing for all income levels will promote tourism, public access, and private sector development in these areas. The Legislature further finds and declares that the encouragement of tourism, public access to the coast, and planned private sector development to be a benefit to the citizens of the state, as well as the local citizenry in affected urban waterfront areas. It is, therefore, the intent of this chapter to promote the restoration of the state s vital urban waterfronts.

(Added by Stats. 1981, Ch. 1040, Sec. 1.)



31302

The conservancy shall administer the provisions of this chapter. The conservancy shall coordinate the activities of all other state agencies and all federal agencies that have programs affecting California s urban waterfronts in order to increase the efficiency and minimize duplication of those programs.

(Added by Stats. 1981, Ch. 1040, Sec. 1.)



31303

The conservancy shall request the commission, public agencies, nonprofit organizations, and other public and private groups to assist in the development of criteria and guidelines for the submission, evaluation, and determination of priority of projects. After considering comments received from those sources and ensuring that adequate opportunity for public review and comment has been provided, the conservancy shall adopt guidelines and criteria for the administration of the urban waterfront restoration program authorized under this chapter.

In accordance with procedures adopted by the conservancy, public agencies and nonprofit organizations may submit proposed urban waterfront projects for consideration by the conservancy for state or federal funding.

(Amended by Stats. 2002, Ch. 958, Sec. 18. Effective January 1, 2003.)



31305

In reviewing grant applications and urban waterfront restoration plans, the conservancy shall seek to promote excellence of design and shall stimulate projects which exhibit innovation in sensitively integrating man-made features into the natural coastal environment.

(Added by Stats. 1981, Ch. 1040, Sec. 1.)



31306

(a) The conservancy shall propose capital projects and capital programs, generated by the conservancy, local public agencies, or state agencies for grants available under Section 306A of the federal Coastal Zone Management Improvement Act (Public Law 96-464). The commission shall not forward any application unless it has been proposed by the conservancy.

(b) Nothing in this chapter shall diminish the commission s authority pursuant to Section 30330 of the Public Resources Code, which shall include determination of the allocation of federal financial assistance among the coastal management activities, coastal research activities, coastal energy impact activities, living marine resource activities, and natural resources enhancement and management activities, eligible for federal financial assistance under the Coastal Zone Management Improvement Act, or any amendment thereto, or any other federal act enacted up to this time or in the future, that relates to the planning and management of the coastal zone, except as provided in this section.

(c) (1) Prior to the commission s determination of allocations under subdivision (b), the commission and the conservancy shall concur on the allocation for capital projects and capital programs generated by the conservancy, local public agencies, or state agencies for public access, agricultural preservation, enhancement of coastal resources, coastal restoration, urban waterfront restoration, reservation of significant coastal resource areas, and commercial fishing facilities. No allocation for these capital projects and capital programs shall be made unless they are proposed by the conservancy.

(2) Prior to the commission s determination of allocations under subdivision (b), the commission and the San Francisco Bay Conservation and Development Commission shall concur on the allocation for the San Francisco Bay Conservation and Development Commission to carry out its responsibilities under the federally approved California Coastal Management Program.

(3) In determining the allocations under subdivision (b), the commission shall consult with the conservancy, the San Francisco Bay Conservation and Development Commission, and the Department of Finance, and shall ensure that agencies eligible for federal financial assistance under the Coastal Zone Management Improvement Act are allocated sufficient assistance to carry out their required responsibilities under the federally approved California Coastal Management Program.

(Amended by Stats. 2004, Ch. 225, Sec. 60. Effective August 16, 2004.)



31307

The conservancy may award grants to public agencies and nonprofit organizations for the restoration of urban coastal waterfront areas.

(Amended by Stats. 2002, Ch. 958, Sec. 19. Effective January 1, 2003.)



31308

The conservancy may provide up to the total cost of any urban waterfront project, including the local share of federally supported projects. The conservancy may also require local funding participation in urban waterfront projects. The amount of funding provided by the conservancy and the degree of local participation shall be determined by the total amount of funding available for urban waterfront projects, the fiscal resources of the applicant, the urgency of the project relative to other eligible urban waterfront projects, the degree to which the project meets the objectives set forth in Section 31305, and the application of other factors prescribed by the conservancy for the purpose of determining project eligibility and priority in order to more effectively carry out the provisions of this division.

(Added by Stats. 1981, Ch. 1040, Sec. 1.)



31309

(a) Following approval of a proposed urban waterfront project by the conservancy, the conservancy may provide up to one hundred thousand dollars ($100,000) of the cost of preparing urban waterfront restoration plans. In addition, the conservancy may make loans to public agencies or nonprofit organizations, or any combination thereof, for the full cost of preparing an urban waterfront restoration plan, if both of the following are satisfied:

(1) Funding for those loans is provided for in the Budget Act.

(2) The cost of preparation of a plan is included in the cost of a project approved for funding pursuant to Division 22 (commencing with Section 32000).

(b) The loans shall be repaid when the bonds funding the project are sold and upon terms and at a rate of interest which recovers the costs of the funds to the state.

(Amended by Stats. 1989, Ch. 280, Sec. 3.)



31310

Notwithstanding any other provision of law, the conservancy may enter into an option to acquire an interest in real property in connection with an urban waterfront project, when the Legislature appropriates funds for purposes of carrying out the objectives of this division. The cost of the option may not exceed six hundred thousand dollars ($600,000).

(Amended by Stats. 2002, Ch. 958, Sec. 20. Effective January 1, 2003.)



31311

Costs of providing parks, open space, or other public areas and facilities may be included as project costs within urban waterfront restoration areas, if they are designed to serve the residents of the restoration area and do not constitute a disproportionate share of the total project cost. Costs of providing public coastal access sites and scenic easements serving the public may be permitted as project costs where such features are part of an approved urban waterfront restoration plan.

(Added by Stats. 1981, Ch. 1040, Sec. 1.)



31311.5

Where the conservancy awards any grant for the purpose of providing new or expanded facilities to serve the commercial fishing industry, the financial terms and any reimbursement provisions of that grant shall be determined solely on the basis of protecting the long-term economic viability of the commercial fishing industry.

(Added by Stats. 1982, Ch. 1618, Sec. 5. Note: Supersedes repeal by Stats. 1982, Ch. 1617.)



31312

Local public agencies and nonprofit organizations, in undertaking urban waterfront restoration projects as provided in this chapter, shall be subject to the provisions of Division 24 (commencing with Section 33000) of the Health and Safety Code.

(Added by Stats. 1981, Ch. 1040, Sec. 1.)



31313

Any funds over and above eligible project costs which remain after completion of an urban waterfront project as provided in this chapter shall be transmitted by the recipient to the state and deposited with the conservancy and shall be available for expenditure when appropriated by the Legislature for the purposes of funding the programs specified in this division.

(Added by Stats. 1981, Ch. 1040, Sec. 1.)



31314

Plans prepared pursuant to this chapter for the Port of San Francisco may seek to expedite the implementation of visitor serving commercial uses of port property not needed for maritime use, establish a system of open spaces and public access along the waterfront, provide for commercial fishing facilities, and provide for the rehabilitation of existing deteriorated wharfs and piers.

Upon the approval of the State Coastal Conservancy, funding of the Port of San Francisco pursuant to this chapter shall be given high priority and be available to implement plans prepared pursuant to this chapter and to increase the port s ability to establish an ongoing land management program to encourage public access and tourist uses of the port.

(Added by Stats. 1986, Ch. 1410, Sec. 1.)



31315

The conservancy, under its mandate for urban waterfront restoration, shall administer the distribution of state funds, when appropriated to the conservancy, for the improvement of the infrastructure of fishing harbors on public trust lands.

(Added by Stats. 1989, Ch. 1279, Sec. 2.)



31316

Within the conservancy s jurisdiction pursuant to this chapter and within urban coastal watershed areas, the conservancy may undertake projects and award grants for activities that are compatible with the preservation, restoration, or enhancement of ocean, coastal, or watershed resources, or that facilitate environmental education related to these resources. These projects or activities may include, but are not limited to, exhibits or events emphasizing coastal, watershed, or ocean resource education, or maritime history, or the development of amenities and infrastructure consistent with this chapter.

(Added by Stats. 2005, Ch. 383, Sec. 26. Effective January 1, 2006.)






CHAPTER 8. Reservation of Significant Coastal Resource Areas

31350

It is the policy of the Legislature to assure that significant coastal resource sites shall be reserved for public use and enjoyment. To achieve this objective, it is the intent of the Legislature to vest in the conservancy authority to acquire, hold, protect, and use interests in key coastal resource lands, as indicated in the chapters of this division, that otherwise would be lost to public use.

(Amended by Stats. 2002, Ch. 958, Sec. 21. Effective January 1, 2003.)



31351

(a) The conservancy shall cooperate with the commission, bay commission, and other public agencies and with nonprofit organizations in ensuring the reservation of interests in real property for purposes of this division, as well as for park, recreation, fish and wildlife habitat, historical preservation, or scientific study required to meet the policies and objectives of the California Coastal Act of 1976 (commencing with Section 30000), or a certified local coastal plan or program; or, in the case of San Francisco Bay, the sites identified in the bay plan, the Suisun Marsh Protection Plan, or in any other local plan that the bay commission determines to be consistent with those plans; or, in coastal areas not within the coastal zone or the San Francisco Bay, any other local plans.

(b) The provisions of this division shall not diminish or otherwise affect the authority of the bay commission to approve, deny, or modify permits as provided in Section 66632 of the Government Code.

(Amended by Stats. 2002, Ch. 958, Sec. 22. Effective January 1, 2003.)



31352

(a) If a public agency or nonprofit organization is unable, due to limited financial resources or other circumstances, to acquire, hold, protect, or use an interest in real property for a purpose provided in Section 31351, the conservancy may do either of the following:

(1) Award a grant to the public agency or nonprofit organization for a purpose provided in Section 31351.

(2) Acquire and hold the interest for subsequent conveyance to an appropriate public agency or nonprofit organization.

(b) The conservancy may provide the technical assistance required to aid a public agency or nonprofit organization in completing the acquisition or related functions described in subdivision (a).

(Amended by Stats. 2002, Ch. 958, Sec. 23. Effective January 1, 2003.)



31352.5

Where a nonprofit organization is better situated than the conservancy to acquire temporarily an interest in real property for later acquisition by a public agency or nonprofit organization, the conservancy may loan the nonprofit organization the necessary funds to accomplish the acquisition. As a condition of that loan, the nonprofit organization shall adhere to the procedures and restrictions of this chapter in accomplishing the acquisition.

(Amended by Stats. 2002, Ch. 958, Sec. 24. Effective January 1, 2003.)



31353

Notwithstanding any other provision of law, the conservancy may enter into an option to acquire an interest in real property in connection with a site-reservation project, when the Legislature appropriates funds for purposes of carrying out the objectives of this division. The cost of the option may not exceed six hundred thousand dollars ($600,000).

(Amended by Stats. 2002, Ch. 958, Sec. 25. Effective January 1, 2003.)



31354

The conservancy may not hold fee interests acquired in accordance with this chapter for more than 10 years from the time of acquisition. A public agency shall have the right to acquire the fee interest at any time during this period for the public purposes indicated in this chapter. At any time during this period, a nonprofit organization may acquire the fee interest if the city or county where the lands are located approves the acquisition. The acquisition shall be deemed approved thirty days after the conservancy has mailed written notice, unless the city or county objects in writing within that time. When deemed appropriate by the conservancy, the instrument conveying an interest in real property to a nonprofit organization may include a restriction permanently limiting the use of those lands to the acquisition purposes. The price to public agencies or to nonprofit organizations that acquire interests in real property from the conservancy may include the cost of acquisition or the conservancy s administrative and management costs in reserving and managing the land, or both. The payment of this acquisition price shall be either monetary or conservancy approved property of an equivalent value, or a combination thereof. The lands acquired under this section shall not be disposed of under Section 11011.1 of the Government Code. If, at the expiration of this 10-year period, no public agency or nonprofit organization is willing or able to acquire the lands, the conservancy shall request the Department of General Services to dispose of those lands at fair market value without restriction on subsequent land use under this division.

Any funds received by the state upon disposition of lands acquired in accordance with Section 31352 shall be deposited with the conservancy and shall be available for expenditure when appropriated by the Legislature for the purposes of funding the programs specified in this division.

(Amended by Stats. 2002, Ch. 958, Sec. 26. Effective January 1, 2003.)



31355

The conservancy is authorized to lease interest in real property acquired in accordance with this chapter. When the leases are made to private individuals or groups, the conservancy shall annually, upon appropriation of the amounts by the Legislature, transfer 24 percent of the gross income of the leases to the county where the interests in real property are situated.

The county shall distribute any payment received by it pursuant to this section to itself, to each revenue district for which the county assesses and collects real property taxes or assessments, and to every other taxing agency within the county where the property is situated. The amount distributable to the county and each revenue district or other taxing agency shall be proportionate to the ratio that the amount of the taxes and assessments of each on similar real property similarly situated within that part of the county embracing the smallest in area of the revenue districts or other taxing agencies other than the county, levied for the fiscal year next preceding, bears to the combined amount of the taxes and assessments of all those districts and agencies, including the county, on the property levied for that year. The county auditor shall determine and certify the amounts distributable to the board of supervisors, that shall thereupon order the making of the distribution.

Any money distributed pursuant to this section to any county, revenue district, or other taxing agency shall be deposited to the credit of the same fund as any taxes or assessments on any taxable similar real property similarly situated.

Where a county receives a payment pursuant to this section in an amount of twenty-five dollars ($25) or less in respect to any parcel of leased property, all of that payment shall be distributed to the county for deposit in the county general fund.

(Amended by Stats. 2002, Ch. 958, Sec. 27. Effective January 1, 2003.)



31356

All remaining revenue derived from leases, after allocation to counties as specified in Section 31355, shall be deposited annually with the conservancy and shall be available for expenditure when appropriated by the Legislature for the purposes of funding the programs specified in this division.

(Added by Stats. 1976, Ch. 1441.)






CHAPTER 9. System of Public Accessways

31400

The Legislature finds and declares that it is the policy of the state that the right of the public to access and enjoyment of the coastal resources should be effectively guaranteed. To achieve such objective, it is the intent of the Legislature that the State Coastal Conservancy have a principal role in the implementation of a system of public accessways to and along the state s coastline, including San Francisco Bay and Suisun Marsh.

(Amended by Stats. 1980, Ch. 967, Sec. 14.)



31400.1

The conservancy may award grants to any public agency or nonprofit organization to acquire land, or any interest therein, or to develop, operate, or manage lands for public access purposes to and along the coast. No grants may be awarded to any local agency unless the conservancy has first determined that the subject accessway will serve more than local public needs.

(Amended by Stats. 2001, Ch. 885, Sec. 3. Effective October 14, 2001.)



31400.2

The conservancy may provide up to the total cost of the acquisition of interests in lands and the initial development of public accessways by any public agency or nonprofit organization, as provided in Section 31400.1. The amount of funding provided by the conservancy shall be determined by the total amount of funding available for coastal public accessway projects, the fiscal resources of the applicant, the urgency of the project relative to other eligible projects, and the application of factors prescribed by the conservancy for the purpose of determining project eligibility and priority in order to more effectively carry out the provisions of the division.

(Amended by Stats. 1980, Ch. 1123, Sec. 4.)



31400.3

The conservancy may provide such assistance as is required to aid public agencies and nonprofit organizations in establishing a system of public coastal accessways, and related functions necessary to meet the objectives of this division.

(Amended by Stats. 1980, Ch. 1234, Sec. 5. Effective September 29, 1980. Operative January 1, 1981, by Sec. 11 of Ch. 1234.)



31401

The conservancy shall develop and adopt standards to guide state and local public agencies and federal agencies to the extent permitted by federal law or regulations or the United States Constitution in acquiring and developing public access to coastal resources. Such standards shall be incorporated within an integrated system of public accessways to and along the state s coastline which shall become an element of the California Outdoor Recreation Resources Plan required by Section 5099.2.

(Amended by Stats. 1979, Ch. 840.)



31402

In order to assure that an adequate system of public accessways is provided along the entire coastline, the department or the conservancy may acquire fee title or lesser interests in areas required for public access to significant coastal resources. The department may develop and maintain such areas.

(Amended by Stats. 1979, Ch. 930.)



31402.1

(a) It is the intent of the Legislature to provide for timely acceptance of offers to dedicate interests in property, recorded pursuant to Division 20 (commencing with Section 30000) and needed to provide public access to and along the ocean shoreline.

(b) The Legislature finds and declares all of the following:

(1) In order to prevent the potential loss of public accessways to and along the state s coastline, it is in the best interest of the state to accept all offers to dedicate real property that protect open space or have the potential to provide access to public tidelands, including any beach, shoreline, or view area, or that provide a connection to other easements or public properties providing this access.

(2) Offers to dedicate interests in property that are required and recorded pursuant to Division 20 (commencing with Section 30000) provide mitigation necessary for approved development to occur consistent with the policies and objectives of that division and are not gifts to the state or acquisitions of property interests within the meaning of Section 31105.

(Added by Stats. 2002, Ch. 518, Sec. 3. Effective January 1, 2003.)



31402.2

The conservancy shall accept any outstanding offer to dedicate a public accessway, described in Section 31402.1, that has not been accepted by another public agency or nonprofit organization within 90 days of its expiration date.

(Amended by Stats. 2003, Ch. 337, Sec. 2. Effective January 1, 2004.)



31402.3

(a) To the extent that funds are available in the Coastal Access Account in the State Coastal Conservancy Fund, the conservancy shall open at least three public accessways each year either directly or by awarding grants to public agencies or nonprofit organizations.

(b) The conservancy may transfer public access easements or other less-than-fee interests in property to an appropriate public agency or nonprofit organization for development, management, or public use, or may enter into agreements with public agencies and nonprofit organizations for the development, management, or public use of the accessway. Transfer under this section is not subject to approval by the Department of General Services pursuant to Section 11005.2 of the Government Code. The conservancy shall retain the right to reclaim the easements or other interests in the event that the public agency or nonprofit organization ceases to exist, is no longer able to manage the accessway, or violates the terms of the agreement.

(c) Before a nonprofit organization may accept an offer to dedicate an interest in real property under Division 20 (commencing with Section 30000), the nonprofit organization shall do all of the following:

(1) Submit satisfactory proof to the executive director of the commission that the nonprofit organization has been approved as a tax exempt public benefit corporation under Section 501(c)(3) of the Internal Revenue Code, and has filed a Form 990 with the Internal Revenue Service.

(2) Submit a management plan to the executive director of the commission and the executive officer of the conservancy that describes the nonprofit organization s planned management and operation of the interest.

(3) Grant a right of entry that permits the conservancy to reclaim or assign the interest to another public agency or nonprofit organization, if the conservancy and the commission determine that the nonprofit organization is not managing or operating the interest consistent with the management plan developed pursuant to paragraph (2).

(d) A public accessway accepted pursuant to Section 31402.2 may not be developed, improved, or formally opened for public use until its transfer, development, or public use has been authorized by the conservancy.

(e) The conservancy may not use moneys appropriated from the General Fund for the purposes of this section.

(Amended by Stats. 2003, Ch. 337, Sec. 3. Effective January 1, 2004.)



31403

The department or the conservancy may not acquire any public access site under the power of eminent domain unless such acquisition is approved by the Legislature as part of its annual approval of the Budget Act.

(Amended by Stats. 1979, Ch. 930.)



31404

When another local public agency is unable or unwilling to take title to an area required for public access to and along the coastline, the department or the conservancy may accept title to such an area. The department or the conservancy, however, shall not be required to open any area for public use when, in its estimation, the benefits of public use would be outweighed by the costs of development and maintenance. The department or the conservancy shall make a determined effort to identify local public agencies and nonprofit organizations which will accept responsibility for maintenance and liability for public accessways which are located outside of the state park system. The department or the conservancy may lease any public access site to a public agency or nonprofit organization; provided, however, that the conditions of such transfer guarantee public use of the site for access to coastal resources.

(Amended by Stats. 1980, Ch. 667, Sec. 5.)



31405

The department or the conservancy may accept, from any public agency or nonprofit organization, fees collected for purposes of providing public access to coastal resources. Any funds collected from such source shall be expended by the department or the conservancy for the sole purpose of acquisition, development, and maintenance of public accessways to the coastline. To the maximum extent possible, such fees shall be expended in the general area where they are collected or in areas where public access to and along the coastline is clearly deficient. The department or the conservancy may transfer funds, including such fees, to a local public agency or nonprofit organization for the purposes of acquisition of sites for public access to and along the coastline.

(Amended by Stats. 1980, Ch. 667, Sec. 6.)



31406

Notwithstanding any other provision of law, the conservancy may enter into an option to acquire an interest in real property in connection with a public access project, when the Legislature appropriates funds for purposes of carrying out the objectives of this division. The cost of the option may not exceed six hundred thousand dollars ($600,000).

(Added by Stats. 2002, Ch. 958, Sec. 28. Effective January 1, 2003.)



31408

(a) The conservancy shall, in consultation with the Department of Parks and Recreation, the California Coastal Commission, and the Department of Transportation, coordinate the development of the California Coastal Trail.

(b) To the extent feasible, and consistent with their individual mandates, each agency, board, department, or commission of the state with property interests or regulatory authority in coastal areas shall cooperate with the conservancy with respect to planning and making lands available for completion of the trail, including constructing trail links, placing signs, and managing the trail.

(Amended by Stats. 2008, Ch. 179, Sec. 190. Effective January 1, 2009.)



31409

Consistent with the conservancy s authority under this chapter to develop a system of public accessways to, and along, the state s coastline, the conservancy may award grants and provide assistance to public agencies and nonprofit organizations to establish and expand those inland trail systems that may be linked to the California Coastal Trail.

(Added by Stats. 2001, Ch. 446, Sec. 3. Effective January 1, 2002.)



31410

(a) That portion of the Ma-le l Dunes in Humboldt County that is part of the California Coastal Trail and is under the jurisdiction of the conservancy is hereby designated and shall be known as the Senator Wesley Chesbro Coastal Trail.

(b) After the date on which Wesley Chesbro ceases his service in the Legislature or on January 1, 2009, whichever occurs later, the conservancy shall erect appropriate signage, upon receipt of funding as described in subdivision (c), to reflect the designation made by this section and shall cause all directories and other publications concerning the California Coastal Trail to reflect the designation as the publications are periodically revised.

(c) The costs of the signage shall be funded by parties who request the conservancy to erect that signage pursuant to this section.

(Added by Stats. 2007, Ch. 548, Sec. 1. Effective January 1, 2008.)









DIVISION 22. CALIFORNIA URBAN WATERFRONT AREA RESTORATION FINANCING AUTHORITY ACT

CHAPTER 1. General Provisions and Definitions

ARTICLE 1. General Provisions

32000

This division shall be known and may be cited as the California Urban Waterfront Area Restoration Financing Authority Act.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32001

The Legislature finds and declares that it is essential that the state, in cooperation with local governments, use all practical means and measures to restore, revitalize, and develop, in an economically and environmentally sound manner, the coastal and inland urban waterfront areas of the state.

The Legislature further finds that existing conditions in some of the state s coastal urban waterfront areas prevent the attainment of one or more of the basic goals of the state set forth in Section 30001.5 for the coastal zone, and that existing sources of funding are not adequate to restore these areas in accordance with those goals.

The Legislature further finds that properly planned development of coastal and inland urban waterfronts with public recreation facilities, shoreline access facilities, visitor-serving commercial facilities, or coastal-dependent facilities, or with public works necessary for the implementation or preservation of an urban waterfront project, will promote attainment of the basic goals of the state for the coastal zone and will stimulate economic development and promote employment in coastal and inland urban waterfront areas.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32002

As to urban waterfront areas in the coastal zone, the purpose of this division is to carry out and make effective Chapter 7 (commencing with Section 31300) of Division 21 and, to that end, provide an economically feasible method of financing urban waterfront restoration.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32003

This division is necessary for the welfare of the state and its inhabitants and shall be liberally construed to implement its purposes.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)






ARTICLE 2. Definitions

32020

Unless the context otherwise requires, the definitions in this article govern the interpretation of this division.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32021

Authority means the California Urban Waterfront Area Restoration Financing Authority established pursuant to Section 32050, and any board, commission, department, or officer succeeding to the functions thereof or to whom the powers conferred upon the authority by this division shall be given.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32022

Bonds means bonds, notes, bond anticipation notes, commercial paper, and any other evidences of indebtedness.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32023

Coastal zone means that area of the state defined in subdivision (a) of Section 31006, except that it includes lands in Contra Costa County from the Richmond-San Rafael Bridge north and east to the termination of the jurisdiction of the San Francisco Bay Conservation and Development Commission, as described in Section 66610 of the Government Code, as well as any adjacent uplands, managed wetlands, marshes, and diked lands that significantly affect the environmental quality of the bay, or that are directly related to the public use and enjoyment of the San Francisco Bay.

(Amended by Stats. 1984, Ch. 1186, Sec. 2. Effective September 17, 1984.)



32024

Conservancy means the State Coastal Conservancy established pursuant to Section 31100.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32025

Cost, as applied to a project, or portion thereof, financed under this division, means all, or any part of, the costs of construction and acquisition of all lands, structures, real or personal property, rights, rights-of-way, franchises, easements, and interests acquired or used for a project, the cost of demolition or removal of any buildings or structures on land so acquired, including the cost of acquiring any lands on which buildings or structures may be removed, the cost of all machinery and equipment, financing charges, interest prior to, during, and for a period after completion of the construction, as determined by the authority, provisions for working capital, reserves for principal and interest, and for extensions, enlargements, additions, replacements, renovations, and improvements, the cost of architectural, engineering, financial, and legal services, plans, specifications, estimates, administrative expenses, and other expenses necessary or incident to determining the feasibility of constructing any project, or incident to the construction or acquisition or financing of any project.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32025.5

Metropolitan statistical area means any area so defined by the federal Office of Management and Budget.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32026

Participating party means any public or private entity, profit or nonprofit, including, but not limited to, any municipality, county, district, joint powers agency, person, company, corporation, partnership, firm, trust, or foundation, engaged in a project within the State of California, which obtains financing pursuant to the terms of this division.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32027

Project means an urban waterfront restoration activity located wholly or partly within the coastal zone for which a plan of urban waterfront restoration has been approved pursuant to Section 32059 and an urban waterfront restoration activity located within the territory of the Sacramento-Yolo Port District, the Stockton Port District, or on a river, lake, or reservoir located within a metropolitan statistical area for which a plan of urban waterfront restoration has been approved pursuant to Section 32059.5. Project includes, but is not limited to, lands, buildings, or roads, and improvements thereto, work, rehabilitation, structure, or property, real or personal, located wholly or partly within the coastal zone or within the territory of the Sacramento-Yolo Port District, the Stockton Port District, or on a river, lake, or reservoir located within a metropolitan statistical area, providing or designed to provide visitor serving commercial facilities, transient visitor accommodations, coastal or inland waterfront dependent industry, public utility systems, mass transit facilities, and public recreation and shoreline access facilities, including, but not limited to, parks, stairways, piers, and wharves, boat berthing facilities, parking facilities, visitor service centers, or interpretive centers, shoreline protection and erosion control facilities, and administrative facilities necessary for the operation of coastal dependent activities. Project does not include new permanent residential structures, office structures for nonmaritime purposes on lands subject to the public trust for commerce, navigation, and fisheries, noncoastal dependent industrial facilities, or other noncoastal related uses, or industrial facilities or other uses that are unrelated to an inland waterfront. A project may include office structures on lands not subject to the public trust for commerce, navigation, and fisheries, or office structures for maritime purposes on lands subject to the public trust for commerce, navigation, and fisheries, if the State Coastal Conservancy finds that the project physically includes all of the elements specified in paragraph (2) of subdivision (b) of Section 32059.

(Amended by Stats. 1985, Ch. 740, Sec. 1.)



32028

Revenue means all rents, receipts, purchase payments, loan repayments, proceeds of bonds, and all other income or receipts derived by the authority from the sale, lease, or other disposition of projects, or the making of loans to finance projects, and any income derived from the investment of any money in any fund or account of the authority.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)









CHAPTER 2. Organization of the Authority: General Powers and Duties

32050

(a) There is in state government the California Urban Waterfront Area Restoration Financing Authority. The authority constitutes a public instrumentality and a political subdivision of the state, and the exercise by the authority of powers conferred by this division is the performance of an essential public function.

(b) The authority shall consist of five members, the Director of Finance, the Controller, the Treasurer, the Secretary of the Natural Resources Agency, and the executive director of the conservancy. The Treasurer shall serve as chair of the authority.

(c) Each of the members of the authority may select a designee from the member s agency to act for the member and represent the member at all meetings of the authority.

(d) The first meeting of the authority shall be convened by the Treasurer.

(Amended by Stats. 2010, Ch. 213, Sec. 21. Effective January 1, 2011.)



32051

All members shall serve thereon without compensation as members of the authority.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32052

This division shall be administered by the authority which shall have, and is hereby vested with, all powers reasonably necessary to carry out its powers and responsibilities.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32053

The authority shall maintain an office in the City of Sacramento.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32054

The chair shall appoint an executive director who shall not be a member of the authority and who shall serve at the pleasure of the authority and shall employ the staff of the conservancy and other necessary persons to enable the authority to properly perform the duties imposed upon it by this division. The executive director shall receive compensation as fixed by the authority. The authority may delegate to the executive director the power to enter contracts on behalf of the authority.

(Amended by Stats. 2010, Ch. 213, Sec. 22. Effective January 1, 2011.)



32055

The authority may, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, adopt the necessary rules and regulations to carry out this division.

(Amended by Stats. 1984, Ch. 665, Sec. 3. Effective August 17, 1984.)



32056

(a) The Attorney General shall be the legal counsel for the authority, but, upon approval of the Attorney General, which approval shall not be unreasonably withheld, the authority may employ legal counsel as, in its judgment, is necessary or advisable to enable it to carry out the duties and functions imposed on it by this division, including employment of bond counsel as deemed advisable in connection with the issuance and sale of bonds.

(b) The Director of Finance shall be the treasurer of the authority.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32057

Subject to the conditions, restrictions, and limitations of Section 32059, the authority shall have the power to do all the following:

(a) Adopt bylaws for the regulation of its affairs and the conduct of its business.

(b) Adopt an official seal.

(c) Sue and be sued in its own name.

(d) Issue bonds, including, at the option of the authority, bonds bearing interest that is taxable for the purpose of federal income taxation, to pay the cost of any project.

(e) Engage the services of private consultants to render professional and technical assistance and advice in carrying out the purposes of this division.

(f) Employ and fix compensation of bond counsel, project expediters, financial consultants, and other advisors as may be necessary, in its judgment, in connection with the issuance and sale of any bonds or other obligations of the authority.

(g) Contract for engineering, architectural, accounting, or other services of appropriate state agencies as may be necessary, in its judgment, for the successful development of the project.

(h) Pay the reasonable costs of consulting engineers, architects, accountants, and construction, land use, recreation, and environmental experts employed by any participating party if, in its judgment, those services are necessary for the successful development of the project.

(i) Take title to, and sell by installment sale or otherwise, lands, structures, property, real or personal, rights, rights-of-way, franchises, easements, and other interests in lands which are located within the state as it may deem necessary or convenient for the financing of a project, upon terms and conditions as considered by it to be reasonable.

(j) Receive and accept from any source, loans, contributions, or grants for, or in aid of, the construction, financing, or refinancing of a project, or any portion thereof, in either money, property, labor, or other things of value.

(k) Make secured or unsecured loans to any participating party in connection with the financing of a project in accordance with an agreement between the authority and the participating party, except that no loan shall exceed the total cost of the project as determined by the participating party and approved by the authority.

(l) Make secured or unsecured loans to any participating party in accordance with an agreement between the authority and the participating party to refinance indebtedness incurred by the participating party in connection with projects undertaken and completed.

(m) Mortgage all or any portion of its interest in a project and the property on which any project is located, whether owned or thereafter acquired, including the granting of a security interest in any property, tangible or intangible, and to assign or pledge all or any portion of its interests in mortgages, deeds of trust, indentures of mortgage or trust or similar instruments, notes, and security interests in property, tangible or intangible, of participating parties to which the authority has made loans, and the revenues therefrom, including payment or income from any interest owned or held by the authority, for the benefit of the holders of bonds issued to finance the project.

(n) Lease to a participating party the project being financed, upon terms and conditions that the authority deems proper, and to charge and collect rents therefor, and to terminate any lease upon the failure of the lessee to comply with any of the obligations thereof, and to include in any lease, if desired, provisions that the lessee shall have options to renew the lease for a period or periods, and at rents as determined by the authority, to purchase any or all of the project, or that, upon payment of all of the indebtedness incurred by the authority for the financing of the project, the authority may convey any or all of the project to the lessee or lessees.

(o) Charge and equitably apportion among participating parties its administrative costs and expenses incurred in the exercise of the powers and duties conferred by this division.

(p) Obtain, or aid in obtaining, from any department or agency of the United States or of the State of California, or any private company, any insurance or guarantee as to, or for, the payment or repayment of interest or principal, or both, or any part thereof, on any loan, lease, or obligation or any instrument evidencing or securing the same, made or entered into pursuant to this division; and, notwithstanding any other provision of this division, to enter into any agreement, contract, or any other instrument with respect to any insurance or guarantee, to accept payment in the manner and form as provided therein in the event of default by a participating party, and to assign any insurance or guarantee as security for the authority s bonds.

(q) Enter into any and all agreements or contracts, execute any and all instruments, and do and perform any and all acts or things necessary, convenient, or desirable for the purposes of the authority or to carry out any power expressly given in this division.

(r) Invest any moneys held in reserve or sinking funds, or any moneys not required for immediate use or disbursement, at the discretion of the authority, in obligations that are authorized by law for the investment of trust funds in the custody of the Treasurer.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32058

The authority shall establish criteria for the selection of projects to receive financial assistance from the authority. The project selection criteria shall be based upon the economic soundness of the project itself and a reasonable expectation that all financial obligations of the project can be met by participating parties.

(Amended by Stats. 1984, Ch. 665, Sec. 4. Effective August 17, 1984.)



32059

(a) No project located wholly or partially within the coastal zone shall be eligible for approval unless it has been approved by the conservancy and is located in a part of the coastal zone for which a plan for urban waterfront restoration has been approved by the conservancy pursuant to Chapter 7 (commencing with Section 31300) of Division 21.

(b) The conservancy shall approve a plan for the purposes of utilizing the financing provisions of this division only if it finds both of the following:

(1) Existing conditions prevent the attainment of one or more of the basic goals of the state for the coastal zone, as identified in Section 30001.5.

(2) The proposed plan provides for public access or public recreation benefits, environmental enhancement, and has a potential for employment development and economic stimulation.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32059.5

(a) No project located within the territory of the Sacramento-Yolo Port District, the Stockton Port District, or on a river, lake, or reservoir within a metropolitan statistical area shall be eligible for approval unless it has been approved by the conservancy and a plan for urban waterfront restoration has been approved by the conservancy.

(b) The conservancy shall approve a plan for the purposes of utilizing the financing provisions of this division for projects specified in subdivision (a) only if it finds that the proposed plan provides for public access or public recreational benefits, provides for environmental enhancement, and has a potential for employment development and economic stimulation.

(c) Fifty million dollars ($50,000,000) shall be reserved for projects on a river, lake, or reservoir in a metropolitan statistical area.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)






CHAPTER 3. Funds: Security for Payment of Bonds: Accounts: Deposits: Investments: Interest and Other Increments

32060

(a) The California Urban Waterfront Area Restoration Financing Authority Fund is hereby created in the State Treasury. Notwithstanding Section 13340 of the Government Code, all moneys in the fund are continuously appropriated to the authority for carrying out the purposes of this division.

The authority may pledge any or all of the moneys in the fund as security for payment of the principal of, and interest on, any particular issuance of bonds issued pursuant to this division, and, for that purpose, or as necessary or convenient to the accomplishment of any other purpose of the authority, may divide the fund into separate accounts. All moneys accruing to the authority pursuant to this division from any source shall be deposited in the fund.

(b) Subject to priorities that may be created by the pledge of particular moneys in the fund to secure any issuance of bonds of the authority, and subject further to reasonable costs that may be incurred by the authority in administering the program authorized by this division, all moneys in the fund derived from any source shall be held in trust for the security and payment of bonds of the authority and shall not be used or pledged for any other purpose so long as the bonds are outstanding and unpaid. However, nothing in this section shall limit the power of the authority to make loans with the proceeds of bonds in accordance with the terms of the resolution authorizing the bonds.

(c) Pursuant to any agreements with the holders of particular bonds pledging any particular assets, revenues, or moneys, the authority may create separate accounts in the fund to manage assets, revenues, or moneys in the manner set forth in the agreements.

(d) The authority may, from time to time, direct the Treasurer to invest moneys in the fund which are not required for its current needs, including proceeds from the sale of any bonds, in such eligible securities specified in Section 16430 of the Government Code as the authority shall designate. The authority may direct the Treasurer to deposit moneys in interest-bearing accounts in state or national banks or other financial institutions having principal offices in this state. The authority may alternatively require the transfer of moneys in the fund to the Surplus Money Investment Fund for investment pursuant to Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code. Notwithstanding Section 16305.7 of the Government Code, all interest or other increment resulting from the investment or deposit of moneys from the fund shall be deposited in the fund. Moneys in the fund shall not be subject to transfer to any other funds pursuant to any provision of Part 2 (commencing with Section 16300) of Division 4 of Title 2 of the Government Code, except to the Surplus Money Investment Fund.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32061

All expenses incurred in carrying out this division shall be payable solely from funds provided under the authority of this division, and no liability or obligation shall be imposed upon the State of California and, except as provided in Section 32116, none shall be incurred by the authority beyond the extent to which money shall have been provided under this division. Under no circumstance shall the authority create any debt, liability, or obligation on the part of the State of California payable from any source other than the moneys provided under this division.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32061.5

The activities of the conservancy in carrying out its responsibilities under this division shall be deemed to be consistent with and in furtherance of Chapter 7 (commencing with Section 31300) of Division 21.

The conservancy may pay for its support costs associated with this division from any funding source appropriated and available to it which may be used to fund its support activities under that Chapter 7. However, the conservancy shall keep records of its support expenditures associated with projects which may receive any or all of their funding pursuant to this division and, if the authority ultimately issues bonds for any such project, the conservancy shall seek repayment of its support costs with respect to that project from the authority. The authority shall reimburse the conservancy for its necessary and reasonable support costs in developing projects which are funded pursuant to this division.

Nothing in this section precludes the authority from reimbursing the conservancy for additional costs associated with its responsibilities under this division.

(Added by Stats. 1985, Ch. 740, Sec. 2.)



32062

All projects financed by the authority shall be constructed or completed subject to the rules and regulations of the authority.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32063

When the principal of, and interest on, bonds of the authority issued to finance the cost of a particular project for a participating party, including any refunding bonds issued to refund and refinance all or any part of the bonds, have been fully paid and retired, or when adequate provisions have been made for the payment and retirement of the bonds, and all other conditions of any resolution, lease, indenture, mortgage or deed of trust, security interest, or any other instrument or instruments authorizing and securing the bonds have been satisfied, and any lien created has been released in accordance with the provisions thereof, the authority is authorized, upon terms and conditions it may prescribe, to do all things and execute releases, release deeds, reassignments, deeds, and conveyances necessary or required to convey or release its right, title, and interest in the project financed and any other instruments pledged or transferred to secure bonds to the participating party.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32064

(a) The authority, or its executive director if authorized by resolution of the authority, shall take official action towards the issuance of bonds with respect to any participating party at the next meeting of the authority occurring more than 30 days following the receipt of a completed application. Official action towards the issuance of bonds may reserve the right of the authority to further review an application for financing and consider terms thereof prior to the issuance of bonds therefor.

(b) The authority shall take final action to approve or disapprove the issuance of bonds to lend financial assistance to participating parties within 60 days from the receipt by the authority of a request from a participating party for action. Any request by a participating party shall be accompanied by evidence of fulfillment of any and all conditions to the issuance of the bonds imposed at the time the first action towards the issuance was taken by the authority and copies of forms of all principal legal documents to be approved by the authority.

(c) The authority may give final approval for the issuance of the bonds upon terms it deems necessary or desirable.

(d) Any action under this section shall be at the sole discretion of the authority.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32065

The authority, not later than March 31 of each year, shall submit to the Legislature a report of its activities for the preceding calendar year ending December 31. The report shall include a listing of applications received, a listing of applications accepted for financing, a specification of bonds sold, interest rates thereon, and whether bond sales were pursuant to public bid or were negotiated, a specification of the amount of bonds authorized but currently unsold, a projection of the authority s needs and requirements for the coming year, and a report of revenues and expenditures for the preceding fiscal year.

(Amended by Stats. 1984, Ch. 665, Sec. 5. Effective August 17, 1984.)



32066

The Treasurer is the elected representative of the state to approve the issuance of bonds issued by or on behalf of the state pursuant to this chapter to the extent this approval is required by federal tax law.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)






CHAPTER 4. Bonds and Notes

ARTICLE 1. General

32100

The total amount of bonds which may be outstanding at any one time under this division shall not exceed six hundred fifty million dollars ($650,000,000). Bonds for which moneys or securities in amounts necessary to pay or redeem the principal, interest, and any redemption premium thereon have been deposited in trust shall not be deemed outstanding for purposes of this section.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32101

The Legislature may, by statute, authorize the authority to issue bonds in excess of the amount specified in Section 32100.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32102

(a) The authority is authorized from time to time to issue its negotiable bonds to provide funds to achieve its purposes.

(b) Bonds may be authorized to finance a single project for a single participating party, a series of projects for a single participating party, a single project for several participating parties, or several projects for several participating parties.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32103

Except as otherwise expressly provided by the authority, every issue of its bonds shall be general obligations of the authority payable from any revenues or moneys of the authority available therefor and not otherwise pledged, including the proceeds of additional bonds, subject only to any agreements with the holders of particular bonds, notes, or other obligations pledging any particular revenues or moneys and subject to any agreements with holders of particular bonds pledging any particular revenues. Notwithstanding that the bonds may be payable from a special fund, they shall be deemed to be negotiable instruments for all purposes, subject only to the bond registration provisions.

(Amended by Stats. 2006, Ch. 538, Sec. 597. Effective January 1, 2007.)



32104

Subject to the limitations in Sections 32100 and 32101, the bonds may be issued as serial bonds or as term bonds, or the authority may, in its discretion, issue bonds of both types. The bonds shall be authorized by resolution of the authority and shall bear the date or dates, mature at the time or times, not exceeding 50 years from their respective dates, bear interest at the rate or rates, be payable at the time or times, be in the denominations, be in the form, either coupon or registered, carry the registration privileges, be executed in the manner, be payable in lawful money of the United States of America at the place or places, and be subject to the terms of redemption, as the resolution or resolutions provide.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32105

The bonds or notes shall be sold by the Treasurer within 60 days after receipt of a certified copy of the authority s resolution authorizing the sale of the bonds, except that the authority may, at its discretion, adopt a resolution extending the 60-day period. The sale may be a public or private sale, and for such price or prices and on such terms and conditions, as the authority determines, after giving due consideration to the recommendations of any participating party to be assisted from the proceeds of the bonds. Pending preparation of the definitive bonds, the Treasurer may issue interim receipts, certificates, or temporary bonds which shall be exchanged for definitive bonds. The Treasurer may sell any bonds at a price below the par value if the discount on any bonds sold does not exceed 6 percent of the par value.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32106

Any resolution or resolutions authorizing any bonds or any issue of bonds may contain the following provisions, which shall be a part of the contract with the holders of the bonds to be authorized:

(a) Pledging the full faith and credit of the authority, or pledging all or any part of the revenues of any urban waterfront restoration project or any revenue-producing contract or contracts made by the authority with any individual, partnership, corporation, or association or other body, public or private, or other moneys of the authority, to secure the payment of the bonds or of any particular issue of bonds, subject to those agreements with bondholders as may then exist.

(b) The rentals, fees, purchase payments, loan repayments, and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues.

(c) The setting aside of reserves or sinking funds, and the regulation and disposition thereof.

(d) Limitations on the right of the authority or its agent to restrict and regulate the use of the project or projects to be financed out of the proceeds of the bonds or any particular issue of bonds.

(e) Limitations on the purpose to which the proceeds of sale of any issue of bonds then or thereafter to be issued may be applied, and pledging the proceeds to secure the payment of the bonds or any issue of the bonds.

(f) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds.

(g) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds and the holders thereof that are required to give consent thereto, and the manner in which the consent may be given.

(h) Limitations on expenditures for operating, administrative, or other expenses of the authority.

(i) Defining the acts or omissions to act which constitute a default in the duties of the authority to holders of its obligations, and providing the rights and remedies of the holders in the event of a default.

(j) The mortgaging of any project and the site thereof for the purpose of securing the bondholders.

(k) The mortgaging of land, improvements, or other assets owned by a participating party for the purpose of securing the bondholders.

(l) Procedures for the selection of projects to be financed with the proceeds of the bonds authorized by the resolution, if the bonds are to be sold in advance of the designation of the projects and the participating parties to receive the financing.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32107

Neither the members of the authority nor any person executing the bonds or notes shall be liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance thereof.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32108

The authority may, out of any funds available therefor, purchase its bonds or notes. The authority may hold, pledge, cancel, or resell the bonds, subject to and in accordance with agreements with bondholders.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32109

In the discretion of the authority, any bonds issued under this division may be secured by a trust agreement by and between the authority and a corporate trustee or trustees, which may be the Treasurer or any trust company or bank having the powers of a trust company within or without the state.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32110

(a) The trust agreement or the resolution providing for the issuance of the bonds may pledge or assign the revenues to be received or proceeds of any contract or contracts pledge and may convey or mortgage the project or projects, or any portion thereof, to be financed out of the proceeds of the bonds. The trust agreement or resolution providing for the issuance of the bonds may contain the provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including particularly provisions specifically authorized to be included in any resolution or resolutions of the authority authorizing bonds thereof.

(b) Any bank or trust company doing business under the laws of this state which may act as depository of the proceeds of bonds or of revenues or other moneys may furnish indemnifying bonds or pledge securities as may be required by the authority.

(c) The trust agreement may set forth the rights and remedies of the bondholders and of the trustee or trustees, and may restrict the individual right of action by bondholders. In addition, any trust agreement or resolution may contain other provisions that the authority may deem reasonable and proper for the security of the bondholders.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32111

Notwithstanding any other provision of law, the Treasurer shall not be deemed to have a conflict of interest by reason of acting as trustee pursuant to this division.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32112

All expenses incurred in carrying out the provisions of this trust agreement or resolution may be treated as a part of the cost of the operation of a project.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32113

Bonds issued under this division do not constitute a debt or liability of the state or of any political subdivision thereof, other than the authority, or a pledge of the full faith and credit of the state or any of its political subdivisions, other than the authority, but are payable solely from the funds provided therefor under this division. All the bonds shall contain on the face thereof a statement to the following effect:

Neither the full faith and credit nor the taxing power of the State of California is pledged to the payment of the principal of or interest on this bond.

The issuance of bonds under this division shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. Nothing in this section shall prevent, or be construed to prevent, the authority from pledging its full faith and credit to the payment of bonds or issue of bonds authorized pursuant to this division.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32114

(a) The authority may provide for the issuance of bonds of the authority for the purpose of refunding any bonds, notes, or other securities of the authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase, or maturity of these bonds and, if deemed advisable by the authority, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions, or enlargements of an urban waterfront restoration project or any portion thereof.

(b) The proceeds of any bonds issued for the purpose of refunding outstanding bonds, notes, or other securities may, in the discretion of the authority, be applied to the purchase or retirement at maturity or redemption of these outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or retirement at the maturity thereof and may, pending the application, be placed in escrow to be applied to the purchase or retirement at maturity or redemption on the date as may be determined by the authority.

(c) Pending this use, the escrowed proceeds may be invested and reinvested by the Treasurer in obligations of, or guaranteed by, the United States of America, or in certificates of deposit or time deposits secured by obligations of, or guaranteed by, the United States of America, maturing at time or times appropriate to assure the prompt payment, as to principal, interest, and redemption premium, if any, of the outstanding bonds to be so refunded. The interest, income, and profits, if any, earned or realized on the investment may also be applied to the payment of the outstanding bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of the proceeds and interest, income, and profits, if any earned or realized on the investments thereof, shall be returned to the authority and the conservancy for use in carrying out this division.

(d) The portion of the proceeds of the bonds issued for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions, or enlargements of an urban waterfront restoration project may be invested and reinvested by the Treasurer in obligations of, or guaranteed by, the United States of America, or in certificates of deposit or time deposits secured by obligations of, or guaranteed by, the United States of America, maturing not later than the time or times when these proceeds will be needed for the purpose of paying all or any part of the cost. The interest, income and profits, if any earned or realized on this investment, may be applied to the payment of all or any part of the cost or may be used by the authority and the conservancy in carrying out this division.

(e) All these bonds are subject to this division in the same manner and to the same extent as other bonds issued pursuant to the provisions of this division.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32115

Bonds issued by the authority are legal investments for all trust funds, the funds of all insurance companies, banks, both commercial and savings, trust companies, savings and loan associations, and investment companies, for executors, administrators, trustees, and other fiduciaries, for state school funds, and for any funds which may be invested in county, municipal, or school district bonds, and these bonds are securities which may properly and legally be deposited with, and received by, any state or municipal officer or agency or political subdivision of the state for any purpose for which the deposit of bonds or obligations of the state, is now, or may hereafter be, authorized by law, including deposits to secure public funds if, and only to the extent that, evidence of indebtedness or debt securities of the participating party receiving financing through the issuance of these bonds which qualify or are eligible for these purposes and uses.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32116

No liability shall be incurred by the authority beyond the extent to which moneys have been provided under this division, except that, for the purposes of meeting the necessary expenses of initial organization and operation until the date that the authority derives revenues or proceeds from bonds or notes as provided under this division, the authority may borrow money as needed for these expenses from the General Fund in the State Treasury. The borrowed money shall be repaid with interest within a reasonable time after the authority receives revenues or proceeds from bonds or notes as provided under this division.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)






ARTICLE 2. Supplemental Bond Provisions

32150

The authority is not required to pay any property taxes or assessments upon, or with respect to, an urban waterfront restoration project or any property acquired by or for the authority under this division or upon the income therefrom, so long as the authority holds title to the project or to the property or facilities comprised in the project.

The exemption of the authority from taxation of any project ceases when title to the property is transferred from the authority to any normally taxable participating party. This section does not exempt any normally taxable participating party from taxation, including, but not limited to, taxation upon a possessory interest, with respect to any project, or the property or facilities comprised in any project, which may otherwise be applicable to the participating party.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32151

Subject to Section 32153, the existence of the authority may be terminated by statute at any time by the Legislature. Upon dissolution of the authority, the title to all properties owned by it shall, subject to the interests of any participating parties therein, vest in and become the property of the State of California and shall not inure to the benefit of any private party.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32152

This division provides a complete, additional, and alternative method for the doing of the things authorized thereby, and shall be regarded as supplemental and additional to powers conferred by other laws, except that the issuance of bonds and refunding bonds under this division need not comply with the requirements of any other law applicable to the issuance of bonds.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32153

The State of California does hereby pledge to, and agree with, the holders of any obligations issued under this division, and with those parties who may enter into contracts with the authority pursuant to this division, that the state will not limit or alter the rights hereby vested in the authority to finance any project and to fulfill the terms of any loan agreement, lease, or other contract with the authority pursuant to this division, or in any way impair the rights or remedies of the bonds or the parties until those obligations, together with the interest thereon, are fully met and discharged and those contracts are fully performed on the part of the authority. However, nothing in this section precludes this limitation or alteration if and when adequate provision has been made by law for the protection of the holders of those obligations of the authority or those entering into those contracts with the authority. The authority, as agent for the state, is authorized to include this pledge and undertaking for the state in its obligations or contracts.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32154

The powers granted to the authority by this division may be exercised without regard or reference to any department or agency of the state. All other general or special laws, or parts thereof, inconsistent with this division are hereby declared to be inapplicable to the provisions of this division. Nothing in this division shall be interpreted to exempt the construction or acquisition of any urban waterfront restoration project by any participating party from compliance with all applicable local, state, or federal laws and regulations.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)









CHAPTER 5. Construction and Leases of Facilities

32200

The authority may contract with any participating party for the construction of an urban waterfront restoration project by the participating party. All contracts for the construction of a project by a participating party shall provide that the participating party is responsible for the architectural and engineering design and for the construction and completion thereof, subject to the standards for architectural and engineering design as may be established, and subject to the supervision, as the conservancy and the authority deem necessary.

The authority may agree to pay the cost of the project constructed by any participating party and to advance the costs from time to time in installments or otherwise as required by the contract for the construction thereof. Title to all projects shall be vested in the authority, subject to the terms of any lease thereof to the participating party or the rights of a participating party under any contract for the purchase of the project, including the payment of the purchase price under installment sales contracts.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32201

The authority may, as lessor or lessee, enter into leases and agreements with any participating party relating to the acquisition, construction, and installation of any project, including real property, buildings, machinery, furnishings, equipment, and urban waterfront restoration facilities of any kind or character. The terms and conditions of these leases may be as mutually agreed upon. The lease may provide the means or methods by which title shall vest in a participating party upon the termination of the lease and shall contain other terms and conditions that the authority may determine.

The authority may fix, revise, charge, and collect rates, rents, fees, and charges for each project. These rates, rents, fees, and charges shall be fixed and adjusted with respect to the aggregate of rates, rents, fees, and charges from all projects so as to provide funds sufficient with other revenues and moneys available therefor, if any, to do all of the following:

(a) Pay the principal of, and the interest on, outstanding bonds, notes, or other evidences of indebtedness of the authority issued with respect to the urban waterfront restoration project that become due and payable.

(b) Create and maintain reserves required or provided for in any resolution authorizing, or trust agreement securing, the bonds. A sufficient amount of the revenues derived from a project may be set aside at regular intervals as may be provided in the resolution or trust agreement in a sinking or other similar fund which is hereby pledged to, and charged with, the payment of the principal of and interest on these bonds as they become due, and the redemption price or the purchase price of bonds retired by call or purchase as provided therein. The pledge shall be valid and binding from the time the pledge is made; the rates, rents, fees, and charges and other revenues or other moneys so pledged and thereafter received by the authority shall immediately be subject to the lien of this pledge without any physical delivery thereof or further act, and the lien of this pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, regardless of whether the parties have notice thereof. The resolution or any trust agreement or any other agreement or any lease by which a pledge is created need not be filed or recorded except in the records of the authority. The use and disposition of moneys to the credit of the sinking or other similar fund shall be subject to the resolution authorizing the issuance of the bonds or of the trust agreement. Except as may otherwise be provided in the resolution or the trust agreement, the sinking or other similar fund may be a fund for all bonds of the authority issued to finance projects of a particular participating party without distinction or priority of one over another. However, the authority, in any resolution or trust agreement, may provide that the sinking or other similar fund shall be the fund for a particular project or projects and for the bonds issued to finance a particular project or projects and may, additionally, permit and provide for the issuance of bonds having a subordinate lien with respect to the security authorized for other bonds of the authority, and, in such case, the authority may create separate sinking or other similar funds with respect to the subordinate lien bonds.

(c) Pay the operating and administrative costs of the authority, and the operating and administrative expenses of the conservancy in carrying out its responsibilities under this division.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32202

The authority may enter into contracts of sale with any participating party covering any urban waterfront restoration project financed by the authority. The purchase price pursuant to the contract of sale shall be treated in substantially the same manner and shall be at least sufficient to provide funds for all the purposes specified in Section 32201 and may be paid in installments, together with interest on the unpaid balance, or otherwise, as may be mutually agreed and set forth in the contract of sale.

All payments received by the authority under any installment sales or conditional sales contract shall be applied by the authority substantially in the same manner as in Section 32201 in the case of lease payments or rental charges received by the authority.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32203

As an alternative to leasing or selling an urban waterfront restoration project to a participating party, the authority may finance the acquisition, construction, or installation of a project by means of a loan to the participating party.

The principal amount of the participating party s obligation, as borrower, shall be sufficient to provide funds for all the purposes specified in subdivisions (a), (b), and (c) of Section 32201 and may be paid in installments, together with interest on the unpaid balance, or otherwise as may be mutually agreed by the authority and the participating party and set forth in the loan agreement. Loans made pursuant to this section may be secured or unsecured, in the discretion of the authority.

Section 32200 is not applicable to projects constructed with money loaned pursuant to this section.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32204

All moneys received pursuant to this division, whether as proceeds from the sale of bonds, notes, or other evidence of indebtedness or as revenues, are trust funds to be held and applied solely as provided in this division.

Any bank or trust company with which the moneys are deposited shall act as trustee of these moneys and shall hold and apply them for the purposes of this division, subject to the resolution authorizing the bonds of any issue or the trust agreements securing the bonds provide.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32205

Any holder of bonds, notes, or other obligations issued under this division or any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights herein given which may be restricted by any resolution authorizing the issuance of, or the trust agreement securing, the bonds, notes, or other obligations, may, either at law or in equity, by suit, action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under the resolution or trust agreements, and may enforce and compel the performance of all duties required by this division or by the resolution or trust agreement to be performed by the authority or by any officer, employee, or agent thereof, including the fixing, charging, and collecting of the rates, rents, fees, and charges authorized by this division and required by the resolution or trust agreement to be fixed, established, and collected.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32206

The exercise of the powers granted by this division shall be in all respects for the benefit of the people of this state, for their health and welfare, and protection of the state s environment.

Any bonds, notes, or other obligations issued under this division, their transfer and the income therefrom, shall at all times be free from taxation of every kind by the state and by municipalities and other political subdivisions of the state. However, the preceding sentence shall not apply with respect to any bonds, notes, or other obligations, or the income therefrom, for any period during which the bonds, notes, or other obligations are held by (1) Any normally taxable participating party, (2) persons, organizations, trades, or business, whether incorporated, organized in this state, or affiliated with a participating party, owned or controlled, directly or indirectly, by the participating party, or (3) persons, organizations, trades, or businesses, whether incorporated, organized in this state, or affiliated with the participating party, which own or control, directly or indirectly, the participating party.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32207

If the jurisdiction of the authority to order a proposed act is not affected, an omission of any officer or of the authority in the proceedings under this division or any other defect in the proceedings does not invalidate the proceedings for issuance of bonds pursuant to this division.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)



32208

An action may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure to determine the validity of any issuance or proposed issuance of bonds under this division and the legality and validity of all proceedings previously taken or proposed in a resolution of the authority to be taken for the authorization, issuance, sale, and delivery of the bonds and for the payment of the principal thereof and interest thereon.

(Added by Stats. 1983, Ch. 1264, Sec. 1.)









DIVISION 22.3. SACRAMENTO-SAN JOAQUIN DELTA CONSERVANCY

CHAPTER 1. General Provisions

32300

This division shall be known, and may be cited, as the Sacramento-San Joaquin Delta Conservancy Act.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32301

The Legislature finds and declares all of the following:

(a) The Sacramento-San Joaquin Delta is a unique natural resource of local, state, and national significance.

(b) At 1,300 square miles, the Delta is the largest estuary on the west coast of North and South America.

(c) Its rivers and labyrinths of sloughs and channels are home to 750 species of plants and wildlife as well as 55 species of fish, provide habitat for 700 native plant and animal species, and are part of the Pacific Flyway.

(d) The Delta contains more than 500,000 acres of agricultural land, with unique soils, and farmers who are creative and utilize innovative agriculture, such as carbon sequestration crops, subsidence reversal crops, wildlife-friendly crops, and crops direct for marketing to the large urban populations nearby.

(e) The Delta and Suisun Marsh provide numerous opportunities for recreation, such as boating, kayaking, fishing, hiking, birding, and hunting. Navigable waterways in the Delta are available for public access and currently make up the majority of recreational opportunities. There is a need for land-based recreational access points including parks, picnic areas, and campgrounds.

(f) The Delta s history is rich with a distinct natural, agricultural, and cultural heritage. It is home to the community of Locke, the only town in the United States built primarily by early Chinese immigrants. Other legacy communities include Bethel Island, Clarksburg, Courtland, Freeport, Hood, Isleton, Knightsen, Rio Vista, Ryde, and Walnut Grove.

(g) The Delta is home to more than 500,000 people and 200,000 jobs, and contributes over thirty-five billion dollars ($35,000,000,000) to the state s economy.

(h) In addition, the Delta provides water to more than 25 million Californians and three million acres of agricultural land. It supports a four hundred billion dollar ($400,000,000,000) economy and is traversed by energy, communications, and transportation facilities vital to the economic health of California.

(i) A Sacramento-San Joaquin Delta Conservancy can support efforts that advance both environmental protection and the economic well-being of Delta residents in a complementary manner, including all of the following:

(1) Protect and enhance habitat and habitat restoration.

(2) Protect and preserve Delta agriculture and working landscapes.

(3) Provide increased opportunities for tourism and recreation.

(4) Promote Delta legacy communities and economic vitality in the Delta in coordination with the Delta Protection Commission.

(5) Increase the resilience of the Delta to the effects of natural disasters such as floods and earthquakes, in coordination with the Delta Protection Commission.

(6) Protect and improve water quality.

(7) Assist the Delta regional economy through the operation of the conservancy s program.

(8) Identify priority projects and initiatives for which funding is needed.

(9) Protect, conserve, and restore the region s physical, agricultural, cultural, historical, and living resources.

(10) Assist local entities in the implementation of their habitat conservation plans (HCPs) and natural community conservation plans (NCCPs).

(11) Facilitate take protection and safe harbor agreements under the federal Endangered Species Act of 1973 (16 U.S.C. Sec. 1531 et seq.) and the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3 of the Fish and Game Code) for adjacent landowners and local public agencies.

(12) Promote environmental education.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)






CHAPTER 2. Definitions

32310

For the purposes of this division, the following terms have the following meanings:

(a) Board means the governing board of the Sacramento-San Joaquin Delta Conservancy.

(b) Conservancy means the Sacramento-San Joaquin Delta Conservancy.

(c) Delta means the Sacramento-San Joaquin Delta as defined in Section 12220 of the Water Code.

(d) Fund means the Sacramento-San Joaquin Delta Conservancy Fund created pursuant to Section 32360.

(e) Local public agency means a city, county, special district, or joint powers authority.

(f) Nonprofit organization means a private, nonprofit organization that qualifies for exempt status under Section 501(c)(3) of Title 26 of the United States Code and that has among its principal charitable purposes preservation of land for scientific, recreational, scenic, or open-space opportunities, protection of the natural environment, preservation or enhancement of wildlife, preservation of cultural and historical resources, or efforts to provide for the enjoyment of public lands.

(g) Suisun Marsh means the area defined in Section 29101 and protected by Division 19 (commencing with Section 29000).

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)






CHAPTER 3. Sacramento-San Joaquin Delta Conservancy

32320

There is in the Natural Resources Agency the Sacramento-San Joaquin Delta Conservancy, which is created as a state agency to work in collaboration and cooperation with local governments and interested parties.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32322

(a) The conservancy shall act as a primary state agency to implement ecosystem restoration in the Delta.

(b) The conservancy shall support efforts that advance environmental protection and the economic well-being of Delta residents, including all of the following:

(1) Protect and enhance habitat and habitat restoration.

(2) Protect and preserve Delta agriculture and working landscapes.

(3) Provide increased opportunities for tourism and recreation in the Delta.

(4) Promote Delta legacy communities and economic vitality in the Delta, in coordination with the Delta Protection Commission.

(5) Increase the resilience of the Delta to the effects of natural disasters such as floods and earthquakes, in coordination with the Delta Protection Commission.

(6) Protect and improve water quality.

(7) Assist the Delta regional economy through the operation of the conservancy s program.

(8) Identify priority projects and initiatives for which funding is needed.

(9) Protect, conserve, and restore the region s physical, agricultural, cultural, historical, and living resources.

(10) Assist local entities in the implementation of their habitat conservation plans (HCPs) and natural community conservation plans (NCCPs).

(11) Facilitate take protection and safe harbor agreements under the federal Endangered Species Act of 1973 (16 U.S.C. Sec. 1531 et seq.), the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3 of the Fish and Game Code), and the Natural Community Conservation Planning Act (Chapter 10 (commencing with Section 2800) of Division 3 of the Fish and Game Code) for adjacent landowners and local public agencies.

(12) Promote environmental education through grant funding.

(c) When implementing subdivision (b), the conservancy shall undertake efforts to enhance public use and enjoyment of lands owned by the public.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)






CHAPTER 4. Governing Board

32330

The board shall consist of 11 voting members and two nonvoting members, appointed or designated as follows:

(a) The 11 voting members of the board shall consist of all of the following:

(1) The Secretary of the Natural Resources Agency, or his or her designee.

(2) The Director of Finance, or his or her designee.

(3) One member of the board or a designee who is appointed by the Contra Costa County Board of Supervisors, who is a resident of that county.

(4) One member of the board or a designee who is appointed by the Sacramento County Board of Supervisors, who is a resident of that county.

(5) One member of the board or a designee who is appointed by the San Joaquin County Board of Supervisors, who is a resident of that county.

(6) One member of the board or a designee who is appointed by the Solano County Board of Supervisors, who is a resident of that county.

(7) One member of the board or a designee who is appointed by the Yolo County Board of Supervisors, who is a resident of that county.

(8) Two public members appointed by the Governor, subject to confirmation by the Senate.

(9) One public member appointed by the Senate Committee on Rules.

(10) One public member appointed by the Speaker of the Assembly.

(b) The two nonvoting members shall consist of a Member of the Senate, appointed by the Senate Committee on Rules, and a Member of the Assembly, appointed by the Speaker of the Assembly. The members appointed under this subdivision shall meet with the conservancy and participate in its activities to the extent that this participation is not incompatible with their positions as Members of the Legislature. The appointed members shall represent a district that encompasses a portion of the Delta.

(c) Ten liaison advisers who shall serve in an advisory, nonvoting capacity shall consist of all of the following:

(1) One representative of the United States Fish and Wildlife Service, designated by the United States Secretary of the Interior.

(2) One representative of the United States National Marine Fisheries Service, designated by the United States Secretary of Commerce.

(3) One representative of the United States Bureau of Reclamation, designated by the United States Secretary of the Interior.

(4) One representative of the United States Army Corps of Engineers, designated by the Commanding Officer, United States Army Corps of Engineers, South Pacific Division.

(5) A designee of the San Francisco Bay Conservation and Development Commission for coordination purposes.

(6) A designee of the State Coastal Conservancy for coordination purposes.

(7) A designee of the Suisun Resource Conservation District for coordination purposes.

(8) A designee of the Central Valley Flood Protection Board.

(9) A designee of the Yolo Basin Foundation.

(10) A designee of the Delta Protection Commission.

(d) The public members appointed by the Governor shall serve for a term of four years, with a two-term limit.

(e) The locally appointed members and alternates shall serve at the pleasure of the appointing board of supervisors.

(f) The public members appointed by the Senate Committee on Rules or the Speaker of the Assembly shall serve for a term of four years, with a two-term limit.

(g) The Members of the Senate and Assembly shall serve at the pleasure of the appointing body.

(h) Alternates for members appointed pursuant to paragraphs (3) to (7), inclusive, of subdivision (a) may be appointed by the respective county boards of supervisors.

(Amended by Stats. 2011, Ch. 296, Sec. 264. Effective January 1, 2012.)



32332

Annually, the voting members of the board shall elect from among the voting members a chairperson and vice chairperson, and other officers as necessary. If the office of the chairperson or vice chairperson becomes vacant, a new chairperson or vice chairperson shall be elected by the voting members of the board to serve for the remainder of the term. The chairperson shall be selected from among the members specified in paragraphs (3) to (7), inclusive, of subdivision (a) of Section 32330.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32334

A majority of the voting members shall constitute a quorum for the transaction of the business of the conservancy. The board shall not transact the business of the conservancy if a quorum is not present at the time a vote is taken. A decision of the board requires an affirmative vote of six of the voting membership, and the vote is binding with respect to all matters acted on by the conservancy.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32336

The board shall adopt rules and procedures for the conduct of business by the conservancy.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32338

The board may establish advisory boards or committees, hold community meetings, and engage in public outreach.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32340

The board shall establish and maintain a headquarters office within the Delta. The conservancy may rent or own real and personal property and equipment pursuant to applicable statutes and regulations.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32342

The board shall determine the qualifications of, and shall appoint, an executive officer of the conservancy, who shall be exempt from civil service. The board shall employ other staff as necessary to execute the powers and functions provided for in this division.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32344

The board may enter into contracts with private entities and public agencies to procure consulting and other services necessary to achieve the purposes of this division.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32346

The conservancy s expenses for support and administration may be paid from the conservancy s operating budget and any other funding sources available to the conservancy.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32348

The board shall conduct business in accordance with the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32350

The board shall hold its regular meetings within the Delta or the City of Rio Vista.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)






CHAPTER 5. Powers, Duties, and Limitations

32360

(a) Except as specified in Section 32360.5, the jurisdiction and activities of the conservancy are limited to the Delta and Suisun Marsh.

(b) (1) The Sacramento-San Joaquin Delta Conservancy Fund is hereby created in the State Treasury. Moneys in the fund shall be available, upon appropriation by the Legislature, only for the purposes of this division.

(2) Funds provided for ecosystem restoration and enhancement shall be available for ecosystem restoration projects consistent with the conservancy s strategic plan adopted pursuant to Section 32376.

(3) Funds may be allocated to a separate program within the conservancy for economic sustainability in the Delta. The economic sustainability plan adopted pursuant to Section 29759 shall be the basis for the program. Funds provided to the conservancy to implement ecosystem restoration projects pursuant to the Bay Delta Conservation Plan shall only be used for ecosystem restoration purposes.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32360.5

In furtherance of the conservancy s role in implementing the Delta Plan, the conservancy may take or fund an action outside the Delta and Suisun Marsh if the board makes all of the following findings:

(a) The project implements the ecosystem goals of the Delta Plan.

(b) The project is consistent with the requirements of any applicable state and federal permits.

(c) The conservancy has given notice to and reviewed any comments received from affected local jurisdictions and the Delta Protection Commission.

(d) The conservancy has given notice to and reviewed any comments received from any state conservancy where the project is located.

(e) The project will provide significant benefits to the Delta.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32362

The conservancy may engage in partnerships with nonprofit organizations, local public agencies, and landowners.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32363

In implementing this division, the conservancy shall cooperate and consult with the city or county in which a grant is proposed to be expended or an interest in real property is proposed to be acquired, and shall, as necessary or appropriate, coordinate its efforts with other state agencies, in cooperation with the Secretary of the Natural Resources Agency. The conservancy shall, as necessary or appropriate, cooperate and consult with a public water system, levee, flood control, or drainage agency that owns or operates facilities, including lands appurtenant thereto, where a grant is proposed to be expended or an interest in land is proposed to be acquired.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32364

(a) The conservancy may require a grantee to enter into an agreement with the conservancy on terms and conditions specified by the conservancy.

(b) The conservancy may require a cost-share or local funding requirement for a grant. The conservancy may make that cost-share or local funding requirement contingent upon the total amount of funding available, the fiscal resources of the applicant, or urgency of the project. The conservancy may waive cost-share requirements.

(c) The conservancy may fund or award grants for plans and feasibility studies consistent with its strategic plan or the Delta Plan.

(d) The conservancy may seek repayment or reimbursement of funds granted on terms and conditions it deems appropriate. The proceeds of repayment shall be deposited in the fund.

(e) The conservancy may require any funds that exceed the costs of eligible or approved projects or of acquisition to be returned to the conservancy, to be available for expenditure when appropriated by the Legislature.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32364.5

(a) The conservancy may provide grants and loans to state agencies, local public agencies, and nonprofit organizations to further the goals of the conservancy.

(b) An entity applying for a grant from the conservancy to acquire an interest in real property shall specify all of the following in the grant application:

(1) The intended use of the property.

(2) The manner in which the land will be managed.

(3) How the cost of ongoing operations, maintenance, and management will be provided, including an analysis of the maintaining entity s financial capacity to support those ongoing costs.

(4) Grantees shall demonstrate, where applicable, how they will provide payments in lieu of taxes, assessments, or charges otherwise due to local government.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32365

The conservancy may sue and be sued.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32366

(a) The conservancy may acquire from willing sellers or transferors interests in real property and improve, lease, or transfer interests in real property, in order to carry out the purposes of this division.

(b) The conservancy shall use conservation easements to accomplish ecosystem restoration whenever feasible.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32368

The conservancy may enter into an agreement with a public agency, nonprofit organization, or private entity for the construction, management, or maintenance of facilities authorized by the conservancy.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32370

The conservancy shall not exercise the power of eminent domain.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32372

(a) The conservancy may pursue and accept funds from various sources, including, but not limited to, federal, state, and local funds or grants, gifts, donations, bequests, devises, subventions, grants, rents, royalties, or other assistance and funds from public and private sources.

(b) The conservancy may accept fees levied by others.

(c) The conservancy may create and manage endowments.

(d) All funds received by the conservancy shall be deposited in the fund for expenditure for the purposes of this division.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32376

Within two years of hiring an executive officer, the board shall prepare and adopt a strategic plan to achieve the goals of the conservancy. The plan shall describe its interaction with local, regional, state, and federal land use, recreation, water and flood management, and habitat conservation and protection efforts within and adjacent to the Delta. The strategic plan shall establish priorities and criteria for projects and programs, based upon an assessment of program requirements, institutional capabilities, and funding needs throughout the Delta. The strategic plan shall be consistent with the Delta Plan, the Delta Protection Commission s resources management plan, the Central Valley Flood Protection Plan, the Suisun Marsh Preservation Act of 1977 (Division 19 (commencing with Section 29000)), and the Habitat Management, Preservation and Restoration Plan for the Suisun Marsh.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32378

(a) The conservancy may expend funds and award grants and loans to facilitate collaborative planning efforts and to develop projects and programs that are designed to further the purposes of this division.

(b) The conservancy may provide and make available technical information, expertise, and other nonfinancial assistance to public agencies, nonprofit organizations, and tribal organizations, to support program and project development and implementation.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32380

The conservancy may acquire water or water rights to support the goals of the conservancy.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)



32381

This division does not grant to the conservancy any of the following:

(a) The power of a city or county to regulate land use.

(b) The power to regulate any activities on land, except as the owner of an interest in the land, or pursuant to an agreement with, or a license or grant of management authority from, the owner of an interest in the land.

(c) The power over water rights held by others.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 37. Effective February 3, 2010.)









DIVISION 22.5. SAN JOAQUIN RIVER CONSERVANCY

CHAPTER 1. General Provisions

32500

This division shall be known, and may be cited, as the San Joaquin River Conservancy Act.

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)



32501

The Legislature hereby finds and declares that the San Joaquin River, its broad corridors, and its prominent bluffs constitute a unique and important environmental, cultural, scientific, agricultural, educational, recreational, scenic, flood water conveyance, and wildlife resource that should be preserved for the enjoyment of, and appreciation by, present and future generations.

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)



32502

The Legislature further finds and declares that the San Joaquin River Parkway Task Force, representing diverse state and local interests, has developed a San Joaquin River Parkway Plan which, in concept, outlines and provides a structural framework for ideas for establishing the San Joaquin River Parkway. It is the intent of the Legislature in enacting this division to implement the task force recommendation for a managing entity for the proposed parkway.

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)



32503

The Legislature further finds and declares that local jurisdiction is divided among the County of Fresno, the County of Madera, and the City of Fresno. Additionally, the state has property interests in the river bottom. It is the intent of the Legislature that the San Joaquin River Conservancy shall promote the parkway and coordinate efforts and mediate differences among the local jurisdictions and the state.

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)



32504

As used in this division:

(a) Board means the governing board of the San Joaquin River Conservancy.

(b) Conservancy means the San Joaquin River Conservancy.

(c) Parkway means the San Joaquin River Parkway, as described in Section 32510.

(d) Member agencies mean the City of Fresno and Counties of Fresno and Madera.

(e) Nonprofit organization means an exempt organization under Section 501(c)(3) of the Internal Revenue Code.

(Amended by Stats. 1995, Ch. 610, Sec. 1. Effective January 1, 1996.)



32505

The conservancy shall commence to function upon the occurrence of either of the following events:

(a) Approval by a four-fifths vote of the governing bodies of the member agencies.

(b) Approval by a majority of the voters voting on the proposition of whether the conservancy should commence to function at an election called for that purpose by the Boards of Supervisors of Fresno and Madera Counties within those counties. The election may be consolidated with any other election within those counties.

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)



32506

If the governing body of any member agency approves formation of the conservancy by a four-fifths vote, the election may be held only within the member agency or agencies not so approving formation.

If one member agency fails to approve the formation of the conservancy and it is not approved by the voters of that member agency, the conservancy may function to acquire and maintain parkway lands only within the jurisdictions of the approving member agencies. A member agency may withdraw from the conservancy within one year after the conservancy commences to function.

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)






CHAPTER 2. The San Joaquin River Conservancy

32510

The San Joaquin River Conservancy is hereby established in the Resources Agency to acquire and manage public lands within the San Joaquin River Parkway, which shall consist of the San Joaquin River and approximately 5,900 acres on both sides of the river between Friant Dam and the Highway 99 crossing. Approximately 1,900 acres of the parkway shall be located in Madera County and 4,000 acres in Fresno County, of which approximately 1,250 acres are already in public ownership. The conservancy shall acquire and manage these lands in the parkway to provide a harmonious combination of low-impact recreational and educational uses and wildlife protection through the preservation of the San Joaquin River, existing publicly owned lands, the wildlife corridor, and natural reserves.

(Amended by Stats. 1994, Ch. 605, Sec. 1. Effective January 1, 1995.)



32511

The conservancy shall be responsible for operation and maintenance of the parkway. The conservancy shall close to the public any lands or facilities which it is unable to maintain in a clean and safe manner and to adequately protect the wildlife and rights of adjacent property owners from the public, including areas downstream from the Highway 99 crossing affected by the use of the parkway.

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)



32512

The area under the jurisdiction of the conservancy includes that area of the parkway which is acquired by the conservancy.

(Amended by Stats. 1995, Ch. 610, Sec. 2. Effective January 1, 1996.)



32513

The jurisdiction of the conservancy consists of land and water areas acquired for parkway use within the parkway whether by purchase or lease; other public lands operated by the conservancy on behalf of another public agency; and private lands which are in a land mitigation bank or which are adjacent to the parkway and downstream from the Highway 99 crossing and for which the owner desires the conservancy s management and protection services or which are subject to a voluntary resource management agreement entered into with the conservancy.

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)



32514

The conservancy shall coordinate the activities of state and local agencies and private entities interested in the San Joaquin River and its resources. State and local agencies shall retain title to any land owned within the boundaries of the parkway. Local agencies may enter into an agreement to transfer responsibility for the management of the land to the conservancy. Where there is no state or local public agency with operating and management responsibility, the conservancy shall exercise that responsibility. All zoning or land use regulations shall remain the exclusive authority of the member agencies.

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)



32515

(a) The governing board of the conservancy shall consist of 15 voting members.

(b) The 15 voting members of the board shall consist of the following:

(1) One member of the Board of Supervisors of Fresno County appointed by a majority of the members of that board. A majority of the members of the Board of Supervisors of Fresno County may appoint an alternate member from that board.

(2) The Mayor of the City of Fresno or a member of the Fresno City Council designated by the Mayor of the City of Fresno. The Mayor of the City of Fresno may designate an alternate member from the Fresno City Council.

(3) One member of the Board of Supervisors of Madera County appointed by a majority of the members of that board. A majority of the members of the Board of Supervisors of Madera County may appoint an alternate from that board.

(4) The Mayor of the City of Madera or a member of the Madera City Council designated by the Mayor of the City of Madera. The Mayor of the City of Madera may designate an alternate member from the Madera City Council.

(5) (A) Except as provided in subparagraph (C), one resident of Fresno County appointed by the Governor from a list of candidates provided by the Board of Supervisors of Fresno County. The board of supervisors shall develop its list from a list submitted by environmental organizations within that county. The board of supervisors may establish additional criteria for that appointment.

(B) Except as provided in subparagraph (C), one resident of Madera County appointed by the Governor from a list of property owners of San Joaquin River bottom in that county submitted by the Board of Supervisors of Madera County. The board of supervisors may establish additional criteria for that appointment.

(C) Fresno County and Madera County shall rotate appointment qualifications pursuant to this paragraph so that each alternative time the Board of Supervisors of Madera County shall submit a list of candidates to the Governor derived from a list submitted by environmental organizations within that county and the Board of Supervisors of Fresno County shall submit a list of candidates to the Governor of property owners of San Joaquin River bottom in that county.

(6) One resident of the City of Fresno appointed by the Governor from a list submitted by the Fresno City Council. The city council may establish criteria for that appointment.

(7) The Executive Director of the Wildlife Conservation Board or a member of his or her staff designated by the executive director.

(8) The Secretary of Resources or a member of his or her staff designated by the secretary.

(9) The Director of Fish and Game or a member of his or her staff designated by the director.

(10) The Director of Parks and Recreation or a member of his or her staff designated by the director.

(11) The Director of Finance or a member of his or her staff designated by the director.

(12) The Executive Officer of the State Lands Commission or a member of his or her staff designated by the executive officer.

(13) The Chairperson of the Board of Directors of the Fresno Metropolitan Flood Control District, or his or her designee.

(14) The Chairperson of the Board of Directors of the Madera Irrigation District, or his or her designee.

(Amended by Stats. 2000, Ch. 507, Sec. 2. Effective January 1, 2001.)



32516

A quorum shall constitute a majority of the voting members of the board. Meetings of the governing board shall be subject to the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)



32517

The voting members of the board shall serve for four-year terms. Any member who is an elected or appointed official who ceases to hold that office shall automatically cease to be a member of the board. The office of any member of the board who is required to be a resident of a member agency shall become vacant upon that member ceasing to be a resident of the member agency.

(Amended by Stats. 1996, Ch. 1171, Sec. 2. Effective January 1, 1997.)



32518

Members who are not elected or appointed officials shall receive compensation in an amount set by the board, not to exceed seventy-five dollars ($75) for each day, or portion thereof, and not to exceed four hundred fifty dollars ($450) in any year, while attending meetings of the board, or engaged upon official business of the board. All members shall receive reimbursement for actual, necessary, and reasonable expenses. Any member may waive compensation.

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)



32519

The office of chairperson of the board shall rotate every two years among the Mayor or designated council member of the City of Fresno, the member of the Board of Supervisors of Madera County, and the member of the Board of Supervisors of Fresno County.

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)



32520

The conservancy shall obtain and maintain adequate liability insurance or its equivalent, and defend and indemnify the member agencies for acts or omissions of the conservancy s agents, employees, volunteers, and servants.

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)






CHAPTER 3. Powers and Duties

32525

The conservancy shall have, and may exercise, all rights and powers, expressed or implied, necessary to carry out the purposes of this division, except as otherwise provided. The conservancy shall have no power to levy a tax, to regulate land use, or to exercise the power of eminent domain.

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)



32526

The conservancy shall facilitate and coordinate the activities of its employees with personnel of the Department of Parks and Recreation, the Department of Fish and Game, and local law enforcement and rescue agencies.

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)



32527

The conservancy may adopt and enforce regulations governing the use of parkway lands and activities within the parkway; the protection and management of native riparian vegetation, wildlife, and other natural resources on parkway lands; and the protection of archaeological sites.

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)



32528

The conservancy may implement the San Joaquin River Parkway Task Force Plan and may adopt and carry out management plans for the protection of the natural and recreational resources of the parkway.

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)



32529

The conservancy may manage, operate, administer, and maintain the parkway and its facilities. Land acquired by the conservancy shall not be open to public use until the board determines there are adequate funds available for the management of those lands. The conservancy may adopt regulations governing the use by the public of conservancy lands and may provide for their enforcement.

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)



32530

The conservancy may employ an executive officer and other staff to perform those functions that cannot be provided by the existing personnel of member agencies on a contractual basis or by volunteers.

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)



32531

The conservancy may recruit and coordinate volunteers and experts to conduct interpretive and recreational programs and to assist with construction projects and the maintenance of parkway facilities.

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)



32532

The conservancy may determine acquisition priorities and may acquire real property or any interest in real property within the parkway from willing sellers and at fair market value or on other mutually acceptable terms. The conservancy may acquire the property, itself, or may coordinate the acquisition through a member agency or other public agencies with appropriate responsibility and available funding or land to exchange. The conservancy may provide technical assistance to landowners to ensure that their activities are compatible with or enhance the parkway. The conservancy may hold remainder interests in those instances where owners desire to sell but retain a life estate, and may create and administer a mitigation land bank and arrange land exchanges. The overall objective of the conservancy shall be to assist in accomplishing land transactions that are mutually beneficial to the landowner and the parkway by adding value to the land, while meeting natural resource conservation and other parkway objectives.

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)



32533

The conservancy may undertake site improvement projects; regulate public access; revegetate and otherwise rehabilitate degraded areas, in consultation with other public agencies with appropriate jurisdiction and expertise; upgrade deteriorating facilities; and construct new facilities as needed for outdoor recreation, nature appreciation and interpretation, and natural resource protection. These projects may be undertaken by the conservancy itself or by member agencies, with the conservancy providing overall coordination through setting priorities for projects and assuring uniformity of approach.

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)



32534

The conservancy shall administer any funds appropriated to it and any revenue generated by member agencies for the parkway and contributed to the conservancy, and may expend those funds for capital improvements, land acquisition, or support of the conservancy s operations. Subject to Section 11005 of the Government Code, the conservancy may also accept any revenue, money, grants, goods, or services contributed to the conservancy by any public agency, private entity, or person, and, upon receipt, may expend any such revenue, money, or grants for capital improvements, land acquisitions, or support of the conservancy s operations.

(Amended by Stats. 1994, Ch. 605, Sec. 3. Effective January 1, 1995.)



32535

The conservancy may sue and be sued. The conservancy may enter into contracts and joint powers agreements with public agencies, private entities, and persons necessary for the proper discharge of the conservancy s duties.

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)



32536

The conservancy shall be deemed a local agency for the purposes of any provision of law authorizing local agencies to borrow money and incur indebtedness. The conservancy may fix and collect fees for the use by the public of any lands owned or controlled by the conservancy. No fee shall exceed the cost of providing the service for which the fee is charged.

The fee revenue shall be deposited in the San Joaquin River Conservancy Fund, which is hereby created in the State Treasury. The money in the fund shall be expended by the conservancy, upon appropriation by the Legislature, for the purposes of this division.

(Added by Stats. 1992, Ch. 1012, Sec. 1. Effective January 1, 1993.)



32537

(a) The conservancy may award grants to local public agencies, state agencies, federal agencies, and nonprofit organizations for the purposes of this division.

(b) Grants to nonprofit organizations for the acquisition of real property or interests in real property shall be subject to all of the following conditions:

(1) The purchase price of any interest in land acquired by the nonprofit organization may not exceed fair market value as established by an appraisal approved by the conservancy.

(2) The conservancy approves the terms under which the interest in land is acquired.

(3) The interest in land acquired pursuant to a grant from the conservancy may not be used as security for any debt incurred by the nonprofit organization unless the conservancy approves the transaction.

(4) The transfer of land acquired pursuant to a grant shall be subject to the approval of the conservancy and the execution of an agreement between the conservancy and the transferee sufficient to protect the interests of the state.

(5) The state shall have a right of entry and power of termination in and over all interests in real property acquired with state funds, which may be exercised if any essential term or condition of the grant is violated.

(6) If the existence of the nonprofit organization is terminated for any reason, title to all interest in real property acquired with state funds shall immediately vest in the state, except that, prior to that termination, another public agency or nonprofit organization may receive title to all or a portion of that interest in real property, by recording its acceptance of title, together with the conservancy s approval, in writing.

(c) Any deed or other instrument of conveyance whereby real property is acquired by a nonprofit organization pursuant to this section shall be recorded and shall set forth the executory interest or right of entry on the part of the state.

(Added by Stats. 1995, Ch. 610, Sec. 3. Effective January 1, 1996.)



32538

(a) Notwithstanding any other provision of law, the conservancy may lease, rent, sell, exchange, or otherwise transfer any real property or interest therein or option acquired under this division to a local public agency, state agency, federal agency, nonprofit organization, individual, or other entity for management purposes pursuant to terms and conditions approved by the conservancy. The conservancy may request the Director of General Services to undertake these actions on its behalf.

(b) The conservancy may initiate, negotiate, and participate in agreements for the management of land under its ownership or control with local public agencies, state agencies, federal agencies, nonprofit organizations, individuals, or other entities and may enter into any other agreements authorized by state or federal law.

(Added by Stats. 1995, Ch. 610, Sec. 4. Effective January 1, 1996.)









DIVISION 22.7. BALDWIN HILLS CONSERVANCY ACT

CHAPTER 1. General Provisions

32550

This division shall be known, and may be cited, as the Baldwin Hills Conservancy Act.

(Added by Stats. 2000, Ch. 428, Sec. 1. Effective January 1, 2001. Repealed as of January 1, 2018, pursuant to Section 32580.)



32551

The Legislature hereby finds and declares all of the following:

(a) The Baldwin Hills area within the County of Los Angeles and the cities of Los Angeles and Culver City constitutes an area with unique and important cultural, scientific, educational, recreational, and scenic resources, and includes land with the highest elevation in the Los Angeles Basin.

(b) The state recognized the importance of, and the need for, recreational venues in this area by purchasing and establishing the Kenneth Hahn State Recreation Area in 1983, which is under the jurisdiction of the Department of Parks and Recreation. The County of Los Angeles operates the state recreation area pursuant to a contract with the Department of Parks and Recreation.

(c) In recognition of the evolving community needs in the Baldwin Hills area, in 1999 the Legislature directed the review and revision of the master plan for the existing state recreation area as well as the acquisition of other lands in the Baldwin Hills.

(d) As one of the last remaining urban open spaces in Los Angeles County, the Baldwin Hills area should be held in trust to be preserved and enhanced for the enjoyment of, and appreciation by, present and future generations.

(e) The Baldwin Hills Conservancy should be created to develop and coordinate an integrated program of resources stewardship so that the Baldwin Hills area is managed for its optimum recreational and natural resource values based upon the needs and desires of the surrounding community.

(Added by Stats. 2000, Ch. 428, Sec. 1. Effective January 1, 2001. Repealed as of January 1, 2018, pursuant to Section 32580.)






CHAPTER 2. Definitions

32553

As used in this division, the following terms have the following meaning:

(a) Baldwin Hills area means the land area currently within the Kenneth Hahn State Recreation Area, the Baldwin Hills community, the surrounding property bordered on the south by Slauson Avenue, and on the east by La Brea Avenue, including the approximately 21 acres of land zoned RE40 and bordered by La Brea Avenue on the east, Don Alberto Place to the south, and Don Ricardo Drive on the north, and including a spur of land extending from Stocker Street to an area between La Brea Avenue and Crenshaw Boulevard, as designated on the Baldwin Hills Conservancy Map, dated March 1, 2001. Baldwin Hills area also includes Ballona Creek and adjacent property within 50 yards of Ballona Creek on either side, from the Santa Monica Freeway (Interstate 10) to the Marina Freeway (Interstate 90). Ballona Creek is included in the Baldwin Hills area for purposes of connectivity.

(b) Board means the governing board of the Baldwin Hills Conservancy.

(c) Conservancy means the Baldwin Hills Conservancy.

(d) Fund means the Baldwin Hills Conservancy Fund created pursuant to subdivision (b) of Section 32574.

(e) Nonprofit organization means an exempt organization under Section 501(c)(3) of the Internal Revenue Code.

(f) Territory means the land in the Baldwin Hills area that is under the jurisdiction of the conservancy.

(Amended by Stats. 2002, Ch. 3, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 32580.)






CHAPTER 3. Conservancy

32555

There is in the Resources Agency, the Baldwin Hills Conservancy, which is created for the following purposes:

(a) To acquire and manage public lands within the Baldwin Hills area, and to provide recreational, open space, wildlife habitat restoration and protection, and lands for educational uses within the area.

(b) To acquire lands for open space within the territory of the conservancy.

(c) To provide for the public s enjoyment, and to enhance the recreational and educational experience on public lands in the territory in a manner consistent with the protection of lands and resources in the area.

(Amended by Stats. 2002, Ch. 3, Sec. 2. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 32580.)



32556

(a) The board shall consist of 13 voting members and 7 nonvoting members.

(b) The 13 voting members of the board shall consist of the following:

(1) The Secretary of the Resources Agency, or his or her designee.

(2) The Director of Parks and Recreation, or his or her designee.

(3) The Director of Finance, or his or her designee.

(4) The Director of the Los Angeles County Department of Parks, or his or her designee.

(5) The member of the Los Angeles County Board of Supervisors within whose district the majority of the Baldwin Hills area is located, or his or her designee.

(6) Six members of the public appointed by the Governor who are residents of Los Angeles County and who represent the diversity of the community surrounding the Baldwin Hills area. Of those six members, four members shall be selected as follows:

(A) One member shall be a resident of Culver City selected from a list of three persons nominated by the city council.

(B) Three members shall be residents of the adjacent communities of Blair Hills, Ladera Heights, Baldwin Hills, Windsor Hills, Inglewood, View Park, or Baldwin Vista.

(7) A resident of Los Angeles County appointed by the Speaker of the Assembly, and a resident of Los Angeles County appointed by the Senate Committee on Rules.

(c) The seven nonvoting members shall consist of the following:

(1) The Secretary of the California Environmental Protection Agency, or his or her designee.

(2) The Executive Officer of the State Coastal Conservancy, or his or her designee.

(3) The Executive Officer of the State Lands Commission, or his or her designee.

(4) An appointee of the Governor with experience in developing contaminated sites, commonly referred to as brownfields.

(5) The Executive Director of the Santa Monica Mountains Conservancy, or his or her designee.

(6) The Director of the Culver City Human Services Department, or his or her designee.

(7) The Director of the Department of Conservation, or his or her designee.

(d) A quorum shall consist of seven voting members of the board, and any action of the board affecting any matter before the board shall be decided by a majority vote of the voting members present, a quorum being present. However, the affirmative vote of at least four of the voting members of the board shall be required for the transaction of any business of the board.

(e) The board shall do both of the following:

(1) Study the potential environmental and recreational uses of Ballona Creek and the adjacent property described in subdivision (a) of Section 32553.

(2) Develop a proposed map for that area.

(Amended by Stats. 2013, Ch. 210, Sec. 26. Effective January 1, 2014. Repealed as of January 1, 2018, pursuant to Section 32580.)



32557

(a) The voting members of the board shall serve for two-year terms. Any vacancy on the board shall be filled within 60 days from its occurrence by the appointing authority.

(b) A person shall not continue as a member of the board if that person ceases to hold the office that qualifies that person for board membership. Upon the occurrence of that event, that person s membership on the board shall automatically terminate.

(Amended by Stats. 2005, Ch. 223, Sec. 2. Effective January 1, 2006. Repealed as of January 1, 2018, pursuant to Section 32580.)



32558

The chairperson and vice-chairperson of the board shall be selected by a majority of the voting members of the board for one-year terms.

(Added by Stats. 2000, Ch. 428, Sec. 1. Effective January 1, 2001. Repealed as of January 1, 2018, pursuant to Section 32580.)



32559

The conservancy may employ an executive officer and other staff to perform those functions that cannot be provided by volunteers.

(Added by Stats. 2000, Ch. 428, Sec. 1. Effective January 1, 2001. Repealed as of January 1, 2018, pursuant to Section 32580.)



32560

All meetings of the board shall be subject to the requirements of the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 2005, Ch. 223, Sec. 3. Effective January 1, 2006. Repealed as of January 1, 2018, pursuant to Section 32580.)



32561

All members shall receive reimbursement for actual, necessary, and reasonable expenses. Any member of the board who is not a full-time public employee shall be compensated at a rate not to exceed one hundred dollars ($100) per regular meeting, not to exceed 12 regular meetings a year. Any member of the board may waive compensation.

(Added by Stats. 2000, Ch. 428, Sec. 1. Effective January 1, 2001. Repealed as of January 1, 2018, pursuant to Section 32580.)






CHAPTER 4. Powers and Duties

32565

The jurisdiction of the conservancy shall include only those lands or other areas that are donated to, or otherwise acquired by, or are operated by the conservancy, that are located in the Baldwin Hills area.

(Amended by Stats. 2002, Ch. 3, Sec. 4. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 32580.)



32565.5

The conservancy shall do all of the following:

(a) Develop and coordinate an integrated program of resource stewardship so that the entire Baldwin Hills area is managed for optimum recreational and natural resource values based upon the needs and desires of the surrounding community.

(b) Establish policies and priorities within the Baldwin Hills area, and conduct any necessary planning activities in accordance with the purposes set forth in Section 32555.

(c) Give priority to related projects that create expanded opportunities that provide recreation, aesthetic improvement, and wildlife habitat in the Baldwin Hills area.

(d) Approve conservancy funded projects that advance the policies and proprieties set forth in this division.

(e) Enter into a memorandum of understanding with the Department of Parks and Recreation that would require the conservancy and the department to cooperate in the sharing of technical assistance, data, and information.

(f) Upon submission to the Legislature of the master plan required to be prepared pursuant to subdivisions (b) and (c) of Section 1 of Chapter 752 of the Statutes of 1999 by the Secretary of the Resources Agency and the Director of Parks and Recreation, the conservancy shall, by May 1, 2002, approve the master plan, and prioritize and implement both of the following in accordance with the master plan and with the master plan recommendations:

(1) The acquisition of additional recreational and open space and a plan for the management of lands under the jurisdiction of the conservancy, including additional or upgraded facilities and parks that may be necessary or desirable.

(2) The planned conveyance of lands acquired and restored, or lands acquired, restored, and developed, to the Department of Parks and Recreation or to any other public agency once the acquisition and improvements have been finalized. The transfer shall be subject to the approval of the Secretary of the Resources Agency. The secretary may require all lands and facilities subject to transfer to be repaired, replaced, or rehabilitated to a fully operable condition, prior to the transfer occurring.

(g) Any proposed operating agreement, or an amendment to an agreement, for the Kenneth Hahn State Recreation Area between the Department of Parks and Recreation and any local operating agency that would affect the conservancy shall be submitted to the conservancy at least 90 days prior to the proposed effective date of the agreement to enable the conservancy to provide input, as appropriate.

(Amended by Stats. 2002, Ch. 3, Sec. 5. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 32580.)



32566

The conservancy may direct the management, operation, administration, and maintenance of the lands and facilities it acquires in accordance with the purposes set forth in Section 32555. The conservancy may adopt regulations governing the use by the public of conservancy lands and facilities and may provide for the enforcement of those regulations.

(Added by Stats. 2000, Ch. 428, Sec. 1. Effective January 1, 2001. Repealed as of January 1, 2018, pursuant to Section 32580.)



32567

The conservancy shall determine acquisition priorities and may acquire real property or any interest in real property within the Baldwin Hills area from willing sellers and at fair market value or on other mutually acceptable terms, upon a finding that the acquisition is consistent with the purposes of the conservancy. The conservancy may acquire the property itself, or may coordinate the acquisition with other public agencies with appropriate responsibility and available funding or land to exchange. The overall objectives of the land acquisition program shall be to assist in accomplishing land transactions that are mutually beneficial to the landowners and the conservancy, and that meet the conservancy s purposes. Neither the conservancy nor the State Board of Public Works shall exercise the power of eminent domain for the purposes of this division. The conservancy shall have the first right of refusal to acquire, at the cost of acquisition, surplus public lands suitable for park and open space within the conservancy s territory, and may accept private or public lands offered for recreational trails.

(Amended by Stats. 2002, Ch. 3, Sec. 6. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 32580.)



32568

(a) The conservancy may, within the Baldwin Hills area, undertake site improvement projects; regulate public access; revegetate and otherwise rehabilitate degraded areas, in consultation with other public agencies with appropriate jurisdiction and expertise; upgrade deteriorating facilities; and construct new facilities as needed for outdoor recreation, nature appreciation and interpretation, and natural resource protection. These projects shall be directed by the conservancy and undertaken by other public agencies, with the conservancy providing overall coordination through setting priorities for projects and assuring uniformity of approach.

(b) The conservancy shall not, under any circumstances, extend the road designated as Stocker Street to Overland Avenue or to any street within the boundaries of Culver City without the prior written approval of the city council.

(Amended by Stats. 2002, Ch. 3, Sec. 7. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 32580.)



32569

(a) The conservancy may award grants to local public agencies, state agencies, federal agencies, and nonprofit organizations for the purposes of this division.

(b) Grants to nonprofit organizations for the acquisition of real property or interests in real property shall be subject to all of the following conditions:

(1) The conservancy may acquire property at fair market value and consistent with the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code), except that the acquisition price of lands acquired from public agencies may be based on the public agencies cost to acquire the land.

(2) The conservancy shall approve the terms under which the interest in land is acquired.

(3) The interest in land acquired pursuant to a grant from the conservancy may not be used as security for any debt incurred by the nonprofit organization unless the conservancy approves the transaction.

(4) The transfer of land acquired pursuant to a grant shall be subject to the approval of the conservancy and the execution of an agreement between the conservancy and the transferee sufficient to protect the interests of the conservancy.

(5) The conservancy shall have a right of entry and power of termination in and over all interests in real property acquired with state funds, which may be exercised if any essential term or condition of the grant is violated.

(6) If the existence of the nonprofit organization is terminated for any reason, title to all interest in real property acquired with state funds shall immediately vest in the conservancy, except that, prior to that termination, another public agency or nonprofit organization may receive title to all or a portion of that interest in real property, by recording its acceptance of title, together with the conservancy s approval, in writing.

(c) Any deed or other instrument of conveyance whereby real property is acquired by a nonprofit organization pursuant to this section shall be recorded and shall set forth the executory interest or right of entry on the part of the conservancy.

(Amended by Stats. 2002, Ch. 3, Sec. 8. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 32580.)



32570

(a) Notwithstanding any other provision of law, the conservancy may lease, rent, sell, exchange, or otherwise transfer any real property or interest therein or option acquired under this division to a local public agency, state agency, federal agency, nonprofit organization, individual, or other entity for management purposes pursuant to terms and conditions approved by the conservancy. The conservancy may request the Director of General Services to undertake these actions on its behalf.

(b) The conservancy may initiate, negotiate, and participate in agreements for the management of land under its ownership or control with local public agencies, state agencies, federal agencies, nonprofit organizations, individuals, or other entities and may enter into any other agreements authorized by state or federal law.

(Amended by Stats. 2002, Ch. 3, Sec. 9. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 32580.)



32571

(a) Local public agencies may enter into an agreement to transfer responsibility for the management of the land located within the Baldwin Hills area to the conservancy.

(b) Local public agencies shall retain exclusive authority over all zoning or land use regulations within their jurisdiction.

(Amended by Stats. 2002, Ch. 3, Sec. 10. Effective January 1, 2003. Repealed as of January 1, 2018, pursuant to Section 32580.)



32572

The conservancy shall restrict access on acquired lands that are unsuitable for parks and open-space use by entering into temporary agreements with other state or local public agencies for the protection of public health and safety, resource management and protection, and security.

(Added by Stats. 2000, Ch. 428, Sec. 1. Effective January 1, 2001. Repealed as of January 1, 2018, pursuant to Section 32580.)



32573

The conservancy shall do all of the following:

(a) Establish policies and priorities regarding the territory within the Baldwin Hills area, and conduct any necessary planning activities in accordance with the purposes set forth in Section 32555.

(b) Give priority to related projects that create expanded opportunities that provide recreation, aesthetic improvement, and wildlife habitat in the Baldwin Hills area.

(c) Approve conservancy-funded projects that advance the policies and priorities set forth in this division.

(d) Review the master plan required pursuant to subdivisions (b) and (c) of Section 1 of Chapter 752 of the Statutes of 1999 and implement prioritization for the acquisition and operation of additional recreational and open-space needs, including additional or upgraded facilities and parks that may be necessary or desirable.

(Added by Stats. 2000, Ch. 428, Sec. 1. Effective January 1, 2001. Repealed as of January 1, 2018, pursuant to Section 32580.)



32574

(a) The conservancy may fix and collect fees for the use of any land owned or controlled, or for any service provided, by the conservancy. No fee shall exceed the cost of maintaining and operating the land or of providing the service for which the fee is charged.

(b) The fee revenue and all other revenue received pursuant to this division shall be deposited in the Baldwin Hills Conservancy Fund, which is hereby created in the State Treasury. The money in the fund shall be expended by the conservancy, upon appropriation by the Legislature, for the purposes of this division.

(c) Nothing in this act changes the Kenneth Hahn State Recreation Area s status to receive funds as part of the state parks system.

(Added by Stats. 2000, Ch. 428, Sec. 1. Effective January 1, 2001. Repealed as of January 1, 2018, pursuant to Section 32580.)



32575

The conservancy shall administer any funds appropriated to it and any revenue generated by public agencies for the Baldwin Hills area and contributed to the conservancy, and may expend those funds for capital improvements, land acquisition, or support of the conservancy s operations. Subject to Section 11005 of the Government Code, the conservancy may also accept any revenue, money, grants, goods, or services contributed to the conservancy by any public agency, private entity, or person, and, upon receipt, may expend any such revenue, money, or grants for capital improvements, land acquisitions, or support of the conservancy s operations.

(Added by Stats. 2000, Ch. 428, Sec. 1. Effective January 1, 2001. Repealed as of January 1, 2018, pursuant to Section 32580.)



32576

The conservancy may recruit and coordinate volunteers and experts to assist with conservancy projects and the maintenance of conservancy lands.

(Added by Stats. 2000, Ch. 428, Sec. 1. Effective January 1, 2001. Repealed as of January 1, 2018, pursuant to Section 32580.)



32577

The conservancy shall coordinate its actions with state and local public safety agencies.

(Added by Stats. 2000, Ch. 428, Sec. 1. Effective January 1, 2001. Repealed as of January 1, 2018, pursuant to Section 32580.)



32578

The conservancy shall have, and may exercise, all rights and powers, expressed or implied, necessary to carry out the purposes of this division, except as otherwise provided.

(Added by Stats. 2000, Ch. 428, Sec. 1. Effective January 1, 2001. Repealed as of January 1, 2018, pursuant to Section 32580.)



32579

The conservancy may sue and be sued.

(Added by Stats. 2000, Ch. 428, Sec. 1. Effective January 1, 2001. Repealed as of January 1, 2018, pursuant to Section 32580.)



32580

This division shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2007, Ch. 178, Sec. 18. Effective August 24, 2007. Repealed as of January 1, 2018, by its own provisions. Note: Repeal affects Division 22.7, commencing with Section 32550.)









DIVISION 22.8. SAN GABRIEL AND LOWER LOS ANGELES RIVERS AND MOUNTAINS CONSERVANCY

CHAPTER 1. General Provisions

32600

This division shall be known, and may be cited, as the San Gabriel and Lower Los Angeles Rivers and Mountains Conservancy Act.

(Added by Stats. 1999, Ch. 789, Sec. 1. Effective January 1, 2000.)



32601

The Legislature hereby finds and declares that the San Gabriel River and its tributaries, the Lower Los Angeles River and its tributaries, and the San Gabriel Mountains, Puente Hills, and San Jose Hills constitute a unique and important open-space, environmental, anthropological, cultural, scientific, educational, recreational, scenic, and wildlife resource that should be held in trust to be preserved and enhanced for the enjoyment of, and appreciation by, present and future generations.

(Added by Stats. 1999, Ch. 789, Sec. 1. Effective January 1, 2000.)



32602

There is in the Resources Agency, the San Gabriel and Lower Los Angeles Rivers and Mountains Conservancy, which is created as a state agency for the following purposes:

(a) To acquire and manage public lands within the Lower Los Angeles River and San Gabriel River watersheds, and to provide open-space, low-impact recreational and educational uses, water conservation, watershed improvement, wildlife and habitat restoration and protection, and watershed improvement within the territory.

(b) To preserve the San Gabriel River and the Lower Los Angeles River consistent with existing and adopted river and flood control projects for the protection of life and property.

(c) To acquire open-space lands within the territory of the conservancy.

(d) To provide for the public s enjoyment and enhancement of recreational and educational experiences on public lands in the San Gabriel Watershed and Lower Los Angeles River, and the San Gabriel Mountains in a manner consistent with the protection of lands and resources in those watersheds.

(Added by Stats. 1999, Ch. 789, Sec. 1. Effective January 1, 2000.)






CHAPTER 1. General Provisions

32600

This division shall be known, and may be cited, as the San Gabriel and Lower Los Angeles Rivers and Mountains Conservancy Act.

(Added by Stats. 1999, Ch. 789, Sec. 1. Effective January 1, 2000.)



32601

The Legislature hereby finds and declares that the San Gabriel River and its tributaries, the Lower Los Angeles River and its tributaries, and the San Gabriel Mountains, Puente Hills, and San Jose Hills constitute a unique and important open-space, environmental, anthropological, cultural, scientific, educational, recreational, scenic, and wildlife resource that should be held in trust to be preserved and enhanced for the enjoyment of, and appreciation by, present and future generations.

(Added by Stats. 1999, Ch. 789, Sec. 1. Effective January 1, 2000.)



32602

There is in the Resources Agency, the San Gabriel and Lower Los Angeles Rivers and Mountains Conservancy, which is created as a state agency for the following purposes:

(a) To acquire and manage public lands within the Lower Los Angeles River and San Gabriel River watersheds, and to provide open-space, low-impact recreational and educational uses, water conservation, watershed improvement, wildlife and habitat restoration and protection, and watershed improvement within the territory.

(b) To preserve the San Gabriel River and the Lower Los Angeles River consistent with existing and adopted river and flood control projects for the protection of life and property.

(c) To acquire open-space lands within the territory of the conservancy.

(d) To provide for the public s enjoyment and enhancement of recreational and educational experiences on public lands in the San Gabriel Watershed and Lower Los Angeles River, and the San Gabriel Mountains in a manner consistent with the protection of lands and resources in those watersheds.

(Added by Stats. 1999, Ch. 789, Sec. 1. Effective January 1, 2000.)






CHAPTER 2. Definitions

32603

As used in this division, the following terms have the following meaning:

(a) Board means the governing board of the San Gabriel and Lower Los Angeles Rivers and Mountains Conservancy.

(b) Conservancy means the San Gabriel and Lower Los Angeles Rivers and Mountains Conservancy. The conservancy may also be known as the Rivers and Mountains Conservancy.

(c) (1) Territory means the territory of the conservancy that consists of those portions of Los Angeles County and Orange County located within the San Gabriel River and its tributaries, the lower Los Angeles River and its tributaries, and the San Gabriel Mountains, including, without limitation, all of the following:

(A) The hydrologic basin or watershed that coincides with the upper San Gabriel River watershed, including the Upper Rio Hondo tributary, but not including any land area within the Santa Monica Mountains Conservancy as described in Chapter 2 (commencing with Section 33100) and Chapter 3 (commencing with Section 33200) of Division 23. The hydrologic basin or watershed is bounded by the San Gabriel Mountains to the north, the San Jose Hills to the east, the Puente Hills to the south, and by a series of hills and the Raymond Fault to the west.

(B) The hydrologic basin or watershed that coincides with the lower San Gabriel River watershed.

(C) The San Gabriel Mountains, including the Foothills Mountains Conservancy and the Puente Hills and San Jose Hills area, except any land area within the Santa Monica Mountains Conservancy as described in Chapter 2 (commencing with Section 33100) and Chapter 3 (commencing with Section 33200) of Division 23.

(D) The hydrologic basin or watershed that coincides with the lower Los Angeles River south of the northernmost boundary of the City of Vernon, as of June 1, 1999, except any land area within the Santa Monica Mountains Conservancy, as described in Chapter 2 (commencing with Section 33100) and Chapter 3 (commencing with Section 33200) of Division 23.

(2) To assist persons in understanding the breadth of the territory included within the territory described in paragraph (1), the Legislature declares that that territory includes the territory in all of the following cities and areas:

(A) The territory within the city boundaries, as of January 1, 2000, of the following cities: Alhambra, Anaheim, Arcadia, Artesia, Azusa, Baldwin Park, Bell, Bell Gardens, Bellflower, Bradbury, Brea, Buena Park, Cerritos, Claremont, Commerce, Compton, Covina, Cudahy, Cypress, Diamond Bar, Downey, Duarte, El Monte, Fullerton, Glendora, Hawaiian Gardens, Huntington Park, Industry, Irwindale, La Habra, La Habra Heights, La Mirada, La Palma, La Puente, La Verne, Lakewood, Long Beach, Los Alamitos, Lynwood, Maywood, Monrovia, Montebello, Monterey Park, Norwalk, Paramount, Pico Rivera, Placentia, Pomona, Rosemead, San Dimas, San Gabriel, Santa Fe Springs, Seal Beach, Signal Hill, South El Monte, South Gate, Temple City, Vernon, Walnut, West Covina, and Whittier.

(B) The unincorporated areas of Los Angeles County and Orange County adjacent to the San Gabriel River and its tributaries, the lower Los Angeles River and its tributaries, the San Gabriel Mountains, the Foothill Mountains, the Puente Hills, and the San Jose Hills area including, but not limited to, East Los Angeles.

(d) Nothing in this section shall affect the jurisdiction of any other state conservancy.

(Amended by Stats. 2000, Ch. 711, Sec. 1. Effective January 1, 2001.)






CHAPTER 3. Conservancy

32604

The conservancy shall do all of the following:

(a) Establish policies and priorities for the conservancy regarding the San Gabriel River and the Lower Los Angeles River, and their watersheds, and conduct any necessary planning activities, in accordance with the purposes set forth in Section 32602.

(b) Give priority to river related projects that create expanded opportunities for recreation, greening, aesthetic improvement, and wildlife habitat along the corridor of the river, and in parts of the river channel that can be improved for the above purposes without infringing on water quality, water supply, and necessary flood control.

(c) Approve conservancy funded projects that advance the policies and priorities set forth in Section 32602.

(d) Prepare a San Gabriel and Lower Los Angeles Parkway and Open Space Plan to be approved by a majority of the cities representing a majority of the population, the Board of Supervisors of Los Angeles County, the Central Basin Water Association, and the San Gabriel Valley Water Association. The plan shall include, but not be limited to, all of the following elements:

(1) A determination of the policies and priorities for the conservation of the San Gabriel River and its watershed, the Lower Los Angeles River, and the San Gabriel Mountains, in accordance with the purposes of the conservancy as set forth in Section 32602.

(2) A plan for incorporating, as relevant, the principles and planning work contained within the Los Angeles River Master Plan prepared by the County of Los Angeles.

(3) An identification of underused existing public open spaces and recommendations for providing better public use and enjoyment in areas identified in the plan.

(4) An identification of, and a priority program for implementing, those additional low-impact recreational and open space needs, including additional or upgraded facilities and parks that may be necessary or desirable.

(Amended by Stats. 2006, Ch. 294, Sec. 11. Effective January 1, 2007.)



32605

The board shall consist of 13 voting members and seven nonvoting members, as follows:

(a) The 13 voting members of the board shall consist of all of the following:

(1) One member of the Board of Supervisors of the County of Los Angeles, or his or her designee, who represents the area or a portion thereof contained within the territory of the conservancy, appointed by the Governor.

(2) Two members of the board of directors of the San Gabriel Valley Council of Governments, one of whom shall be a mayor or city council member of a city bordering along the San Gabriel River, and one of whom shall be a mayor or city council member of a city bordering the San Gabriel Mountains area. One member shall be appointed by a majority of the membership of that board of directors, and one member shall be appointed by the Senate Committee on Rules from a list of two or more potential members submitted by the board of directors. If the San Gabriel Valley Council of Governments fails to provide to the Senate Committee on Rules a list of two or more potential members, at least 30 days prior to the date a current member s term of office expires, the Senate Committee on Rules may appoint a mayor or city council member of a city bordering along the San Gabriel River or the San Gabriel Mountains, or a member of the public who resides within the territory of the conservancy.

(3) Two members of the board of directors of the Gateway Cities Council of Governments, one of whom shall be the mayor of the City of Long Beach or a city council member of the City of Long Beach appointed by the mayor, and one of whom shall be appointed by the Speaker of the Assembly from a list of two or more potential members submitted by the executive committee of the board of directors of the Gateway Cities Council of Governments. The executive committee shall submit lists of potential members to the Speaker of the Assembly until an acceptable member is appointed.

(4) Two members of the Orange County Division of the League of California Cities, both of whom shall be a mayor or city council member of a city bordering along the San Gabriel River or a tributary thereof. One member shall be appointed by a majority of the membership of the city selection committee of Orange County, and one member shall be appointed by the Governor from a list of two or more potential members submitted by the city selection committee.

(5) One member shall be a representative of a member of the San Gabriel Valley Water Association appointed by a majority of the membership of the board of directors of the San Gabriel Valley Water Association.

(6) One member shall be a representative of the Central Basin Water Association appointed by a majority of the membership of the board of directors of the Central Basin Water Association.

(7) One member shall be a resident of Los Angeles County appointed by the Governor from a list of potential members submitted by local, state, and national environmental organizations that operate within the County of Los Angeles and within the territory of the conservancy and that have participated in planning for river restoration or open space, or both, or river preservation.

(8) The Secretary of the Natural Resources Agency, or his or her designee.

(9) The Secretary for Environmental Protection, or his or her designee.

(10) The Director of Finance, or his or her designee.

(b) The seven ex officio, nonvoting members shall consist of the following officers or an employee of each agency designated annually by that officer to represent the office or agency:

(1) The District Engineer of the United States Army Corps of Engineers.

(2) The Regional Forester for the Pacific Southwest Region of the United States Forest Service.

(3) The Director of the Los Angeles County Department of Public Works.

(4) The Director of the Orange County Public Facility and Resource Department.

(5) A member of the San Gabriel River Watermaster, appointed by a majority of the members of the San Gabriel River Watermaster.

(6) The Director of Parks and Recreation.

(7) The Executive Officer of the Wildlife Conservation Board.

(Amended by Stats. 2012, Ch. 39, Sec. 106. Effective June 27, 2012.)



32606

(a) Except as provided in subdivision (c), the term of each voting member of the board shall be two years. Any vacancy shall be filled within 60 days of its occurrence by the appointing authority.

(b) Notwithstanding subdivision (a), no person shall continue as a member of the board if he or she ceases to hold the office that qualifies that person to be appointed as a member of the board, or in the case of the member appointed pursuant to paragraph (5) or (6) of subdivision (a) of Section 32605, ceases to represent a member of the association. The membership on the board held by the person shall terminate immediately upon ceasing to hold that qualifying office or membership. Except as provided in subdivision (c), the position of any member appointed by the Governor shall be deemed vacant immediately if the member ceases to be a resident of the applicable territory.

(c) The term of each of the members appointed pursuant to paragraphs (2) and (3) of subdivision (a) of Section 32605 shall be two years, or until the member s successor is appointed, whichever is longer.

(Added by Stats. 1999, Ch. 789, Sec. 1. Effective January 1, 2000.)



32607

(a) The voting members of the board shall elect a chairperson, vice chairperson, and other officers, as determined to be necessary, from among the board members. The terms of those offices shall be determined by the board.

(b) The conservancy may employ an executive officer and other necessary staff to perform functions that cannot be provided by the existing personnel, by others on a contract basis, or by volunteers, and may enter into contracts for services requiring knowledge, experience, and ability not possessed by the conservancy staff. All those contracts shall be approved by the board.

(Added by Stats. 1999, Ch. 789, Sec. 1. Effective January 1, 2000.)



32608

Members of the board who are not full-time public employees shall be compensated at a rate not to exceed seventy-five dollars ($75) per regular meeting, not to exceed 12 regular meetings per year, and the actual and necessary expenses incurred in the performance of their duties. Any member may waive compensation.

(Added by Stats. 1999, Ch. 789, Sec. 1. Effective January 1, 2000.)



32609

(a) A quorum shall consist of a majority of the voting members of the board. All meetings of the board shall be held in accordance with the Bagley-Keene Open Meetings Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(b) Any action of the board affecting any matter shall be taken by a majority vote of the membership of the board, a quorum being present.

(Added by Stats. 1999, Ch. 789, Sec. 1. Effective January 1, 2000.)






CHAPTER 4. Powers and Duties

32611

The conservancy may manage, operate, administer, and maintain the lands and facilities it acquires, in accordance with the purposes set forth in Section 32602. The conservancy may adopt regulations governing the use by the public of conservancy lands and facilities and may provide for the enforcement of those regulations.

(Added by Stats. 1999, Ch. 789, Sec. 1. Effective January 1, 2000.)



32612

(a) The conservancy may acquire real property or any interest in real property pursuant to the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code) within the conservancy s territory from willing sellers and at fair market value, upon a finding that the acquisition is consistent with the purposes of the conservancy, as set forth in Section 32602. The conservancy may acquire the property itself or may coordinate the acquisition through other public agencies that have the authority to acquire property and that have available funding or land to exchange. The conservancy may hold a remainder interest in property in those instances in which an owner desires to sell the property and retain a life estate, and may create and administer a mitigation land bank and arrange land exchanges, consistent with the purposes set forth in Section 32602. The overall objective of the land acquisition program shall be to assist in accomplishing land transactions that are mutually beneficial to the landowner and the conservancy, and that meet the conservancy s purposes. Neither the conservancy nor the State Public Works Board shall exercise the power of eminent domain pursuant to this division.

(b) To the extent not in conflict with any other law, the conservancy may exercise the right of first refusal for surplus public agency property located within its territory for the purposes of the conservancy set forth in Section 32602 subject to the conditions and provisions of the adopted San Gabriel and Lower Los Angeles Parkway and Open Space Plan, and shall conform to all relevant general and specific plans and zoning regulations of local agencies within the territory of the conservancy.

(c) Prior to entering into an agreement to acquire any interest in real property within the territory of the conservancy for open space or conservation purposes, the conservancy shall provide 30 days written notice to the legislative body of the affected local agency, if such a project was not included in the San Gabriel and Lower Los Angeles Parkway and Open Space Plan.

(Added by Stats. 1999, Ch. 789, Sec. 1. Effective January 1, 2000.)



32613

(a) The conservancy shall have, and may exercise, all rights and powers, expressed or implied, necessary to carry out the purposes of this division, except as otherwise provided.

(b) The conservancy may not levy a tax, exercise the power of eminent domain, or regulate land use except on lands it owns, manages or controls. The conservancy shall be subject to all laws, regulations, and general and specific plans of the legislative body of any city in which the conservancy proposes to take action.

(Added by Stats. 1999, Ch. 789, Sec. 1. Effective January 1, 2000.)



32614

The conservancy may do all of the following:

(a) Sue and be sued.

(b) Enter into contracts with any public agency, private entity, or person necessary for the proper discharge of the conservancy s duties, and enter into a joint powers agreement with a public agency, in furtherance of the purposes set forth in Section 32602.

(c) Lease, rent, sell, exchange, or otherwise transfer any real property or interest therein or any option acquired under this division to a local public agency, state agency, federal agency, nonprofit organization, individual, or other entity pursuant to terms and conditions approved by the conservancy pursuant to terms and conditions approved by the conservancy for management purposes, in accordance with the purposes set forth in Section 32602. Prior to entering into an agreement to lease, rent, sell, exchange, or otherwise transfer any real property or interest therein or any option acquired under this division within the territory of the conservancy, the conservancy shall provide 30 days written notice to the legislative body of the affected local agency, if the project was not included in the San Gabriel and Lower Los Angeles Parkway and Open Space Plan.

(d) Initiate, negotiate, and participate in an agreement for the management of land under its ownership or control by a local public agency, state agency, federal agency, nonprofit organization, individual, or other entity, and initiate, negotiate, and participate in an agreement for the management of land under the ownership or control of any of those entities by the conservancy, in accordance with the purposes set forth in Section 32602.

(e) Enter into any other agreement with any public agency, private entity, or person necessary for the proper discharge of the conservancy s duties for the purposes set forth in Section 32602.

(f) Recruit and coordinate volunteers and experts to conduct interpretive and recreational programs and assist with construction projects and the maintenance of parkway facilities.

(g) Undertake, within the territory, site improvement projects, regulate public access, and revegetate and otherwise rehabilitate degraded areas, in consultation with any other public agency with appropriate jurisdiction and expertise, in accordance with the purposes set forth in Section 32602. The conservancy may also, within the territory, upgrade deteriorating facilities and construct new facilities as needed for outdoor recreation, nature appreciation and interpretation, and natural resources projection. The conservancy may undertake those projects by itself or in conjunction with another local agency; however, the conservancy shall provide overall coordination of those projects by setting priorities for the projects and by ensuring a uniform approach to projects. The conservancy may undertake those projects with prior notification to the legislative body of the local agency that has jurisdiction in the area in which the conservancy proposes to undertake that activity.

(Added by Stats. 1999, Ch. 789, Sec. 1. Effective January 1, 2000.)



32614.5

(a) The conservancy may award grants to local public agencies, state agencies, federal agencies, and nonprofit organizations for the purposes of this division.

(b) Grants to nonprofit organizations for the acquisition of real property or interests in real property shall be subject to all of the following conditions:

(1) The purchase price of any interest in land acquired by the nonprofit organization may not exceed fair market value as established by an appraisal approved by the conservancy.

(2) The conservancy approves the terms under which the interest in land is acquired.

(3) The interest in land acquired pursuant to a grant from the conservancy may not be used as security for any debt incurred by the nonprofit organization unless the conservancy approves the transaction.

(4) The transfer of land acquired pursuant to a grant shall be subject to the approval of the conservancy and the execution of an agreement between the conservancy and the transferee sufficient to protect the interests of the state.

(5) The state shall have a right of entry and power of termination in and over all interests in real property acquired with state funds, which may be exercised if any essential term or condition of the grant is violated.

(6) If the existence of the nonprofit organization is terminated for any reason, title to all interest in real property acquired with state funds shall immediately vest in the state, except that, prior to that termination, another public agency or nonprofit organization may receive title to all or a portion of that interest in real property, by recording its acceptance of title, together with the conservancy s approval, in writing.

(c) Any deed or other instrument of conveyance whereby real property is acquired by a nonprofit organization pursuant to this section shall be recorded and shall set forth the executory interest or right of entry on the part of the state.

(Added by Stats. 1999, Ch. 789, Sec. 1. Effective January 1, 2000.)



32615

The conservancy shall administer any funds appropriated to it, and may expend those funds for capital improvements, land acquisition, or support of the conservancy s operations, in accordance with the purposes set forth in Section 32602. The conservancy may also accept any revenue, money, grants, goods, or services contributed to it by any public agency, private entity, or person and, upon receipt, may use the revenue, money, grants, goods, or services for capital improvements, land acquisitions, or support of the conservancy s operations, in accordance with the purposes set forth in Section 32602.

(Added by Stats. 1999, Ch. 789, Sec. 1. Effective January 1, 2000.)



32616

(a) The conservancy may fix and collect fees for the use of any land owned or controlled, or for any service provided, by the conservancy. No fee shall exceed the cost of maintaining and operating the land or of providing the service for which the fee is charged.

(b) The fee revenue and all other revenue received pursuant to this division shall be deposited in the San Gabriel and Lower Los Angeles Rivers and Mountains Conservancy Fund, which is hereby created in the State Treasury. The money in the fund shall be expended by the conservancy, upon appropriation by the Legislature, for the purposes of this division.

(Added by Stats. 1999, Ch. 789, Sec. 1. Effective January 1, 2000.)






CHAPTER 5. Limitations

32620

Nothing in this division shall be interpreted to grant the board any regulatory or governing authority over any ordinance or regulatory measure adopted by a city, county, or special district that pertains to land use, water rights, or environmental quality.

(Added by Stats. 1999, Ch. 788, Sec. 1. Effective January 1, 2000.)



32621

(a) Notwithstanding any other provision of this division, the conservancy shall not take any action that does any of the following:

(1) Interferes or conflicts with the exercise of the powers or duties of any watermaster, public agency, or other body or entity responsible for groundwater or surface water management or groundwater replenishment as designated or established pursuant to any adjudication or statute.

(2) Interferes or conflicts with any provision of any judgment or court order issued, or rule or regulation adopted, pursuant to any adjudication affecting water or water management in the San Gabriel River watershed and basin.

(3) Impedes or adversely impacts any previously adopted Los Angeles County Drainage Area project, as described in the report of the Chief of Engineers dated June 30, 1992, including any supplement or addendum to that report as of September 1, 1999, or any maintenance agreement to operate the project.

(4) Results in the degradation of water quality, or interferes or conflicts with any action by a watermaster or public agency that is authorized pursuant to statute, any water right or adjudication including, but not limited to, any action relating to water conservation, groundwater recharge, conservation or storage of water, or both, the pumping of groundwater, water treatment, the regulation of spreading, injection, pumping, storage, or the use of water from local sources, stormwater flows and runoff, or from imported or reclaimed water that is undertaken in connection with the management of the San Gabriel River or any branch, stream, fork, or tributary thereof, a groundwater basin, or groundwater resource.

(5) Interferes with, obstructs, hinders, or delays the exercise of, any water right by the owner of a public water system, including, but not limited to, the construction, operation, maintenance, replacement, repair, location, or relocation of any well or water pumping, treatment, or storage facility, pipeline, or other facility or property necessary or useful to the operation of the public water system.

(b) The conservancy shall provide written notice to every water association in the jurisdiction of the conservancy of any proposed action, policy, or project that may affect any water right or water delivery system at least 45 calendar days prior to the date set for approval of any of those matters by the conservancy.

(c) As used in this section, adjudication means any final judgment or order entered in any judicial proceeding adjudicating or affecting water rights, surface water management, or groundwater management.

(d) The conservancy shall consult with other conservancies within the Resources Agency prior to implementing any project pursuant to this division in which there may be a jurisdictional overlap between those conservancies. Each of those conservancies shall make its best effort to resolve any issues regarding any project development that is carried out pursuant to this division in a mutually advantageous and environmentally beneficial manner. Any dispute between the conservancies shall be referred to the Resources Agency for resolution.

(Added by Stats. 1999, Ch. 788, Sec. 1. Effective January 1, 2000.)









DIVISION 22.9. SAN DIEGO RIVER CONSERVANCY

CHAPTER 1. General Provisions and Definitions

32630

This division shall be known, and may be cited, as the San Diego River Conservancy Act.

(Added by Stats. 2002, Ch. 574, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Section 32661.)



32631

(a) The San Diego River is a natural, historic, and recreational resource in the heart of San Diego. From its headwaters near the town of Julian in east San Diego County, it runs 52 miles through Mission Valley and the first settlement in California at Old Town San Diego before it empties into the Pacific Ocean at Ocean Beach. The river has been subjected to intense development in some parts; it runs through one of San Diego s most populated neighborhoods and is in need of restoration, conservation, and enhancement all along its length. The area presents excellent opportunities for recreation, scientific research, historic preservation of the first aqueduct in the United States, and educational and cultural activities, of value to California and the nation. Reestablishing the cultural and historic connections between the San Diego River, Old Town San Diego State Historic Park, the Military Presidio, and the Kumeyaay Nation will provide the public with the opportunity to appreciate the state s historic beginnings.

(b) Given the opportunities available, the state recognizes the importance of holding this land in trust to be preserved and enhanced for the enjoyment of present and future generations.

(Amended by Stats. 2008, Ch. 406, Sec. 1. Effective January 1, 2009. Repealed as of January 1, 2020, pursuant to Section 32661.)



32632

For the purposes of this division, the following terms have the following meanings:

(a) Conservancy means the San Diego River Conservancy established by this division.

(b) Fund means the San Diego River Conservancy Fund established pursuant to Section 32657.

(c) Governing board means the governing board of the conservancy.

(d) Historic flumes means both of the following:

(1) The Padre Dam flume built by Native Americans along the San Diego River to convey water from the Mission Dam to the Mission San Diego de Alcala in the early 1800s.

(2) The flume built by the San Diego Flume Company in the late 1880s to convey water from a diverting dam on the upper San Diego River to the eastern edge of the City of San Diego.

(e) Local public agency means a city, county, district, or joint powers agency.

(f) Nonprofit organization means a private, nonprofit organization that qualifies for exempt status under Section 501(c)(3) of the Internal Revenue Code, as amended, and that has among its principal charitable purposes the preservation of land for scientific, historic, educational, recreational, scenic, or open-space opportunities, the protection of the natural environment, or preservation or enhancement of wildlife.

(g) San Diego River area or area means those lands or other areas that are donated to, or otherwise acquired by, or operated by, the conservancy, which are located within one-half mile on either side of the thread of the river and its tributaries including the historic flumes emanating from the river, from its headwaters near Julian to the Pacific Ocean at Dog Beach in San Diego, and other properties within the watershed of the San Diego River that meet the intent of this division as approved on a case-by-case basis by a two-thirds majority vote of the governing board.

(Amended by Stats. 2007, Ch. 646, Sec. 2. Effective January 1, 2008. Repealed as of January 1, 2020, pursuant to Section 32661.)






CHAPTER 2. The San Diego River Conservancy

32633

There is in the Resources Agency, the San Diego River Conservancy, which is created for the following purposes:

(a) To acquire and manage public lands within the San Diego River area, and to provide recreational opportunities, open space, wildlife habitat and species restoration and protection, wetland protection and restoration, protection of historical and cultural resources, and protection, maintenance and improvements of the quality of the waters in the San Diego River and its watershed, its tributaries and historic flumes emanating from the river for all beneficial uses, lands for educational uses within the area, and natural floodwater conveyance.

(b) To provide for the public s enjoyment, and to enhance the recreational and educational experience and historic interpretation on public lands in the territory in a manner consistent with the protection of land and natural resources, as well as economic resources, in the area.

(Amended by Stats. 2007, Ch. 646, Sec. 3. Effective January 1, 2008. Repealed as of January 1, 2020, pursuant to Section 32661.)



32634

(a) The governing board of the conservancy shall consist of 11 voting members and two nonvoting members.

(b) The voting members of the board shall consist of the following:

(1) The Secretary of the Resources Agency, or his or her designee.

(2) The Director of Finance, or his or her designee.

(3) The Director of Parks and Recreation, or his or her designee.

(4) Five members of the public at large, three of whom shall be appointed by the Governor, one of whom shall be appointed by the Senate Committee on Rules, and one of whom shall be appointed by the Speaker of the Assembly.

(5) The Mayor of San Diego, or his or her designee.

(6) One member of the City Council of San Diego, elected by a majority of the membership of the council.

(7) One member of the Board of Supervisors of the County of San Diego, whose district includes the preponderance of the San Diego River watershed.

(c) The two nonvoting members shall consist of the following:

(1) The Executive Director of the Wildlife Conservation Board, or his or her designee.

(2) A representative selected by the San Diego Regional Water Quality Control Board.

(d) Two of the three initial appointments by the Governor pursuant to paragraph (4) of subdivision (b) shall be for three-year terms and the third appointment shall be for a two-year term. All subsequent appointments shall be for four-year terms.

(e) No person shall continue as a member of the governing board if that person ceases to hold the office that qualifies that person for membership. Upon the occurrence of those events, the person s membership on the governing board shall automatically terminate.

(Amended by Stats. 2008, Ch. 406, Sec. 2. Effective January 1, 2009. Repealed as of January 1, 2020, pursuant to Section 32661.)



32635

The members of the conservancy that are not full-time public employees may be compensated for attendance at regular meetings of the conservancy at the rate of one hundred dollars ($100) per regular meeting, not to exceed 12 regular meetings a year. All members of the conservancy may be reimbursed the actual amount of the reasonable and necessary expenditures incurred in attending meetings of the conservancy and carrying out the duties of their office.

(Added by Stats. 2002, Ch. 574, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Section 32661.)



32636

The governing board shall elect from its own members a chairperson and vice chairperson, whose terms of office shall be two years, and who may serve more than one term. In the event of a vacancy, a new chairperson or vice chairperson may be elected by the governing body before the expiration of the two-year term to fill out the remainder of that two-year term.

(Added by Stats. 2002, Ch. 574, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Section 32661.)



32637

(a) A majority of the total voting membership of the governing body shall constitute a quorum for the transaction of the business of the conservancy. If a quorum is present, a majority vote of the members present is sufficient to transact the business of the governing board.

(Added by Stats. 2002, Ch. 574, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Section 32661.)



32638

The governing board shall adopt its own rules and procedures necessary to conduct its business.

(Added by Stats. 2002, Ch. 574, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Section 32661.)






CHAPTER 3. Powers and Duties

32639

The conservancy shall establish and maintain an office within the area. The conservancy may rent or own real and personal property and equipment pursuant to applicable statutes and regulations. The conservancy may not levy a tax or regulate land use.

(Amended by Stats. 2007, Ch. 646, Sec. 5. Effective January 1, 2008. Repealed as of January 1, 2020, pursuant to Section 32661.)



32640

All meetings of the governing board are subject to the Bagley-Keene Open Meeting Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(Added by Stats. 2002, Ch. 574, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Section 32661.)



32641

The governing body shall determine the qualification of, and shall appoint, the executive officer of the conservancy and shall employ other necessary staff persons to execute the powers and duties of the conservancy in accordance with the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 1 of the Government Code).

(Added by Stats. 2002, Ch. 574, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Section 32661.)



32642

The conservancy may do any of the following to assist in the decisionmaking process for the purposes of this division:

(a) Establish advisory boards or committees.

(b) Engage in public outreach.

(Added by Stats. 2002, Ch. 574, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Section 32661.)



32643

The conservancy may do both of the following to provide necessary services:

(a) Select and hire private consultants or contractors.

(b) Enter into memorandums of understanding with state and local public agencies.

(Added by Stats. 2002, Ch. 574, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Section 32661.)



32644

The jurisdiction of the conservancy is limited to the San Diego River Area.

(Added by Stats. 2002, Ch. 574, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Section 32661.)



32645

The conservancy may take any of the following actions for the purposes of this division:

(a) Select and acquire real property or interests in real property in the name of the state pursuant to the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code).

(b) Acquire interests in land by various means, including, but not limited to, land exchanges, easements, development rights, life estates, leases, and leaseback agreements.

(c) Accept and hold real property or an interest in real property that is acquired through gift, exchange, donation, or dedication.

(d) Local public agencies shall retain exclusive authority over all zoning or land use regulations within their jurisdiction.

(Amended by Stats. 2007, Ch. 646, Sec. 6. Effective January 1, 2008. Repealed as of January 1, 2020, pursuant to Section 32661.)



32646

Notwithstanding any other provision of law, the conservancy has the first right of refusal to acquire any public lands that are suitable for park and open space within the conservancy s jurisdiction when those lands become available. The conservancy may not exercise the power of eminent domain.

(Amended by Stats. 2007, Ch. 646, Sec. 7. Effective January 1, 2008. Repealed as of January 1, 2020, pursuant to Section 32661.)



32647

The conservancy may designate or enter into an agreement with any public agency to provide real estate services, and may assign authority to execute agreements for the acquisition or disposal of real property or interests in real property.

(Added by Stats. 2002, Ch. 574, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Section 32661.)



32648

Notwithstanding any other provision of law, the conservancy may not enter into an option to purchase land in fee simple or a lesser interest for an amount in excess of three hundred thousand dollars ($300,000).

(Added by Stats. 2002, Ch. 574, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Section 32661.)



32649

(a) The conservancy may award grants to any local public agency, state agency, and nonprofit organization consistent with the purposes of this division.

(b) A grant from the conservancy to a nonprofit organization for the acquisition of real property or an interest in real property is subject to all of the following conditions:

(1) The purchase price of any interest in land acquired may not exceed fair market value, as established by an appraisal that is approved by the conservancy.

(2) The conservancy shall approve the terms under which the interest in land is acquired.

(3) An interest in land acquired through the use of a grant may not be used as security for any debt to be incurred by the nonprofit organization.

(4) A transfer of land acquired through the use of a grant is subject to the approval of the conservancy and the execution of an agreement between the conservancy and the transferee sufficient to protect the interest of the people of the state.

(5) The state shall have the right of entry and power of termination over any interest in real property acquired with state funds, and may exercise those rights if any material term or condition of the grant is violated.

(6) If the nonprofit organization ceases to exist for any reason, the title to all interests in real property acquired with state funds shall immediately vest in the state, except that, prior to that termination, any other public agency or nonprofit organization may receive, upon approval by the conservancy, title to all or a portion of that interest, by recording a written acceptance of title and the conservancy s written approval with the county recorder s office of the county with jurisdiction over the property.

(c) Any deed or other instrument of conveyance evidencing the final acquisition of real property by a nonprofit organization pursuant to this section shall be recorded with the county recorder s office in the county with jurisdiction over the property, and shall detail the states right of entry and power of termination of any interest in the property.

(Added by Stats. 2002, Ch. 574, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Section 32661.)



32650

Notwithstanding any other provision of law, the conservancy may lease, rent, sell, exchange, or otherwise transfer any real property or interest in real property that is acquired under this division to a local public agency, state agency, federal agency, nonprofit organization, individual, corporate entity, or partnership for management purposes pursuant to terms and conditions approved by the conservancy. The conservancy may request the Director of General Services to undertake these actions on its behalf.

(Added by Stats. 2002, Ch. 574, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Section 32661.)



32651

The conservancy may take any of the following actions for the purposes of this division:

(a) Initiate, negotiate, and participate in agreements for the management of land under its ownership or control with a local public agency, state agency, federal agency, nonprofit organization, individual, corporate entity, and partnership, and enter into any other agreement authorized by state or federal law.

(b) Improve and develop lands for the purpose of protecting the natural environment or otherwise meeting the purposes of this division.

(c) Merge or split parcels, adjust boundary lines, or take similar actions as part of the acquisition of land, or as needed in order to facilitate the management of land under its ownership or control.

(d) Fix and collect fees for any service rendered by the conservancy. The amount of the fee may not exceed the reasonable cost of providing the service rendered by the conservancy.

(Added by Stats. 2002, Ch. 574, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Section 32661.)



32652

The conservancy may receive any gift, donation, subvention, grant, rent, royalty, and other financial aid and funds from any private or public source, or both.

(Added by Stats. 2002, Ch. 574, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Section 32661.)



32653

(a) The conservancy may develop and coordinate an integrated program of resource stewardship to manage the entire San Diego River Area in a manner that balances the recreational needs of the surrounding communities with strong protection of the area s natural resources.

(b) The conservancy shall establish policies and priorities within the San Diego River Area, and conduct any necessary planning activities in accordance with the purposes of this division.

(c) The conservancy shall establish priorities to be given to projects that create or enhance opportunities that provide recreation, aesthetic improvement, wildlife habitat, wetlands protection, water quality, and natural flood control in the San Diego River Area.

(Added by Stats. 2002, Ch. 574, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Section 32661.)



32654

(a) The conservancy, in consultation with other public agencies with appropriate jurisdiction and expertise, may do all of the following for any degraded area:

(1) Undertake site improvement projects.

(2) Regulate public access.

(3) Provide for restoration and rehabilitation.

(b) The conservancy may upgrade deteriorating facilities, and construct new facilities as needed for outdoor recreation, nature appreciation and interpretation, and natural resource protection.

(Added by Stats. 2002, Ch. 574, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Section 32661.)



32655

The conservancy has, and may exercise, all rights and powers, expressed or implied, necessary to carry out the purposes of this division, except as otherwise provided.

(Added by Stats. 2002, Ch. 574, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Section 32661.)



32656

The conservancy may sue and be sued.

(Added by Stats. 2002, Ch. 574, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Section 32661.)






CHAPTER 4. San Diego River Conservancy Fund

32657

The San Diego River Conservancy Fund is hereby created. Moneys in the fund shall be available, upon appropriation, for the purposes of this division.

(Added by Stats. 2002, Ch. 574, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Section 32661.)



32658

Proceeds or income from any lease, rental, sale, exchange, transfer of land, or interest in real property shall be deposited in the fund and shall be available for expenditure for the purposes of this division, upon appropriation by the Legislature.

(Added by Stats. 2002, Ch. 574, Sec. 1. Effective January 1, 2003. Repealed as of January 1, 2020, pursuant to Section 32661.)






CHAPTER 5. Repeal

32661

This division shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Amended by Stats. 2008, Ch. 406, Sec. 3. Effective January 1, 2009. Repealed as of January 1, 2020, by its own provisions. Note: Repeal affects Division 22.9, commencing with Section 32630.)









DIVISION 23. SANTA MONICA MOUNTAINS CONSERVANCY

CHAPTER 1. General Provisions

33000

This division shall be known as and may be cited as the Santa Monica Mountains Conservancy Act.

(Added by Stats. 1979, Ch. 1087.)



33001

The Legislature hereby finds and declares that the Santa Monica Mountains Zone, as defined in Section 33105, is a unique and valuable economic, environmental, agricultural, scientific, educational, and recreational resource that should be held in trust for present and future generations; that, as the last large undeveloped area contiguous to the shoreline within the greater Los Angeles metropolitan region, comprised of Los Angeles and Ventura Counties, it provides essential relief from the urban environment; that it exists as a single ecosystem in which changes that affect one part may also affect all other parts; and that the preservation and protection of this resource is in the public interest.

(Amended by Stats. 1999, Ch. 83, Sec. 169. Effective January 1, 2000.)



33002

The Legislature further finds and declares that prior to the preparation of the plan by the Santa Monica Mountains Comprehensive Planning Commission, planning for the zone was fragmented and there were ineffective means of determining and resolving conflicting interjurisdictional values, or of evaluating individual projects within the zone as to their effect on the entire region; that in the absence of a governmental mechanism to perform such evaluations, piecemeal development projects were occurring within the zone which resulted in the irreplaceable loss of open space and recreational resources, in the physical and biological deterioration of air, land, and water systems within the zone, and adversely affected regional life-support systems, including fish and wildlife, therefore being harmful to the needs of the present and future population of the region.

(Added by Stats. 1979, Ch. 1087.)



33003

The Legislature further finds and declares that the coastal zone portion of the Santa Monica Mountains Zone has been evaluated as part of the California Coastal Zone Conservation Plan, and because of the unique, important, and threatened nature of the coastal-related resources within the coastal zone, the Legislature determined that the special coastal resources planning and management program established pursuant to the California Coastal Act of 1976 (Division 20 (commencing with Section 30000)) should apply within the coastal zone and that the local coastal program required by such act should be completed in a timely and effective manner by local governments and certified by the California Coastal Commission. It is the intent of the Legislature to facilitate early completion of local coastal programs for the coastal zone portion of the Santa Monica Mountains Zone and that accordingly the jurisdiction of the Santa Monica Mountains Conservancy should be extended to include, at the time of certification, those portions of the coastal zone for which a local coastal program has been certified.

(Added by Stats. 1979, Ch. 1087.)



33004

The Legislature further finds and declares that the Santa Monica Mountains Comprehensive Planning Commission, composed of representatives of the state government, cities, and counties in the region, and the general public, has adopted a comprehensive plan for the conservation and development of the zone, consistent with the preservation of the resource as set forth in Section 33001.

(Added by Stats. 1979, Ch. 1087.)



33005

Federal grant funds shall be used to accomplish the purposes of this division to the maximum extent possible.

(Added by Stats. 1979, Ch. 1087.)



33006

It is further declared to be the intent of the Legislature that, in making grants for park, recreation, or conservation purposes from funds received pursuant to Section 507(n) of the National Parks and Recreation Act of 1978 (16 U. S.C. Sec. 460kk(n)), the conservancy shall primarily operate outside the public ownership area of the Santa Monica Mountains National Recreation Area as identified by the Secretary of the Interior pursuant to Section 507(d)(2) of the National Parks and Recreation Act of 1978 (16 U.S.C. Sec. 460kk(d)(2)).

(Added by Stats. 1979, Ch. 1087.)



33007

In accomplishing the objectives of this division, private landowners, local governments, and all other public agencies shall be encouraged to participate in the programs authorized by this division by voluntary incentives.

(Added by Stats. 1979, Ch. 1087.)



33008

(a) The Legislature finds and declares that there are existing problems of substandard lots, incompatible land uses, conflicts with recreational use, and inadequate resource protection which, in some cases, cannot be addressed in a feasible manner by local government exercise of the police power or federal land acquisition as part of the Santa Monica Mountains National Recreation Area, and that it is necessary to enact the provisions of this division as a complement to the full exercise of the police power by local governments and the acquisition of lands by the federal government for the Santa Monica Mountains National Recreation Area.

(b) The Legislature further finds and declares that the people of the State of California have an interest in the protection of resources and the use of lands acquired or managed by the conservancy pursuant to this division, and that the conservancy in carrying out its duties pursuant to this division acts on behalf of the State of California.

(c) This division does not authorize the conservancy to regulate private property, nor does it supersede or limit a local government s exercise of the police power, over private property, derived from any other provision of existing law or any law hereafter enacted.

(Amended by Stats. 2002, Ch. 595, Sec. 1. Effective January 1, 2003.)



33009

In order to avoid the continuing problems identified in Section 33008, each local government s implementation of the plan shall be a necessary condition of that local government receiving any money pursuant to this division.

(Added by Stats. 1979, Ch. 1087.)



33010

For purposes of compliance with federal law, the references to the Santa Monica Mountains Comprehensive Planning Commission shall be deemed to mean the conservancy.

(Added by Stats. 1979, Ch. 1087.)






CHAPTER 2. Definitions

33100

Unless the context requires otherwise, the definitions set forth in this chapter shall govern the interpretation of this division.

(Added by Stats. 1979, Ch. 1087.)



33101

Coastal zone means that area described in Section 30103.

(Added by Stats. 1979, Ch. 1087.)



33102

Conservancy means the Santa Monica Mountains Conservancy.

(Added by Stats. 1979, Ch. 1087.)



33103

Fund means the Santa Monica Mountains Conservancy Fund.

(Added by Stats. 1979, Ch. 1087.)



33104

Plan means the plan approved by the Secretary of the Interior pursuant to Section 507(n) of the National Parks and Recreation Act of 1978 (16 U.S.C. 460kk(n)).

(Added by Stats. 1979, Ch. 1087.)



33105

Zone means the Santa Monica Mountains Zone, which includes that part of the land area of the greater Los Angeles metropolitan region, landward of the Pacific Coast Highway (State Highway Route 1) bounded by Calleguas Creek, thence following Calleguas Creek northward to its intersection with the corporate boundary of Camarillo, thence following the southern boundary of the City of Camarillo eastward until it intersects the Ventura Freeway (State Highway Route 101), thence following the Ventura Freeway eastward to a point of intersection with the western boundary of the Malibu Creek Watershed. The northern boundary continues thence along the boundary of the Watershed to its intersection again with the Ventura Freeway on the east; thence eastward along this freeway to its intersection with the corporate boundary of the City of Los Angeles, thence continuing on a line drawn one-quarter of a mile south of the Ventura Freeway to its intersection with Ventura Boulevard and continuing on a line one-quarter mile south from Ventura Boulevard eastward to its intersection with Sepulveda Boulevard; thence continuing eastward along Valley Vista Boulevard to its intersection with Dixie Canyon Avenue and from this point continuing eastward on a line one-quarter mile south of Ventura Boulevard to its intersection with a linear projection of Lankershim Boulevard and thence northeasterly on this projection and continuing on Lankershim Boulevard to its intersection with Cahuenga Boulevard, thence east along Cahuenga Boulevard to its intersection with a linear projection of Barham Boulevard, and hence northeasterly along such projection and continuing upon Barham Boulevard to its intersection with the Los Angeles River, and eastward along the south bank of the Los Angeles River to its intersection with the boundary of Griffith Park, including Griffith Park, and thence following a direct line drawn southwest from the southernmost boundary point of Griffith Park to the intersection of Sunset Boulevard with the corporate boundary of the City of Los Angeles near the intersection of Sunset Boulevard and Marmount Lane, thence continuing westward following the Los Angeles corporate boundary to its intersection with the boundary of the City of Beverly Hills, thence following the northern boundary of the City of Beverly Hills until it returns to Sunset Boulevard, thence following Sunset Boulevard westward to its point of intersection with the Pacific Coast Highway (State Highway Route 1).

The zone shall also include Elysian Park and El Pueblo de Los Angeles State Historic Park and, for purposes of providing a recreational trail corridor, it shall also include hiking and equestrian trail connections and accessways between Griffith Park, Elysian Park, and El Pueblo de Los Angeles State Historic Park.

(Amended by Stats. 1982, Ch. 634, Sec. 1.)



33105.5

(a) For purposes of providing a recreational trail corridor, the zone shall also include hiking and equestrian trail connections and accessways generally following the Rim of the Valley Trail as identified in the Equestrian and Hiking Trails Guide of the City of Los Angeles.

(b) The executive director of the conservancy shall file with the Secretary of State a map specifically delineating a feasible recreational trail corridor as identified in subdivision (a) by July 1, 1984.

(c) The executive director of the conservancy shall submit the map prepared pursuant to subdivision (b) to the Assembly Committee on Water, Parks, and Wildlife and to the Senate Committee on Natural Resources at least 30 days prior to taking any action for the purposes of this section pursuant to Section 33203.

(Added by Stats. 1983, Ch. 674, Sec. 1.)



33105.6

The recreational trail corridor for the Rim of the Valley Trail shall include the Santa Clarita Woodlands portion of the Santa Susana Mountains. The executive director of the conservancy shall file a map with the Secretary of State by March 1, 1990, showing the revised trail corridor boundary including the Santa Clarita Woodlands. The boundaries of the addition to the trail corridor shall substantially conform to the boundaries of the Santa Clarita Woodlands depicted in the map included in the Preliminary Study of Possible Parkland Acquisition in the Santa Susana Mountains (March 1, 1989) by the Department of Parks and Recreation. Nothing in this section shall be interpreted to inhibit the development of facilities necessary for the protection of public health and safety.

(Added by Stats. 1989, Ch. 690, Sec. 1.)






CHAPTER 3. Establishment and Functions of the Santa Monica Mountains Conservancy

33200

(a) The Santa Monica Mountains Conservancy is hereby established within the Natural Resources Agency. The conservancy is composed of nine voting members and three ex officio members. The voting members are as follows:

(1) The Superintendent of the Santa Monica Mountains National Recreation Area, or his or her designee.

(2) A member representing the City of Los Angeles, appointed by the mayor with the approval of the city council.

(3) Three public members who shall be residents of either the County of Los Angeles or the County of Ventura, one of whom shall be appointed by the Governor, one of whom shall be appointed by the Senate Committee on Rules, and one of whom shall be appointed by the Speaker of the Assembly. At least one of the public members shall reside within the San Fernando Valley statistical area, as defined in Section 11093 of the Government Code. The seat of a public member shall be deemed vacant if the member changes his or her residence to a county other than Los Angeles or Ventura County.

(4) An elected official who is a representative nominated by the city councils of those cities which have at least 75 percent of their areas within the zone who shall be appointed by the Board of Supervisors of the County of Los Angeles or a member appointed by the Board of Supervisors of the County of Los Angeles, or that member s designee.

(5) An elected official who is either a member of the City Council of the City of Thousand Oaks or a member of the Board of Supervisors of the County of Ventura and who shall be appointed by the Board of Supervisors of the County of Ventura, or the elected official s designee.

(6) The Secretary of the Natural Resources Agency or an employee of the agency designated by the secretary.

(7) The Superintendent of the Angeles District of the Department of Parks and Recreation, or his or her designee.

(b) (1) (A) The California Coastal Commission and the State Coastal Conservancy shall each appoint an ex officio member who shall be either a member or employee of their respective agency. The ex officio member appointed by the California Coastal Commission and the State Coastal Conservancy shall be nonvoting members, except that the ex officio member appointed by the State Coastal Conservancy may vote on any matter relating to a project undertaken within the coastal zone portion of the zone.

(B) On the 10th working day after certification pursuant to Chapter 6 (commencing with Section 30500) of Division 20 of any local coastal program, or any portion thereof, for any portion of the zone, the ex officio member appointed by the California Coastal Commission may vote on any matter relating to a project undertaken within the coastal zone portion of the zone and the ex officio member appointed by the State Coastal Conservancy may not vote on the matter.

(2) (A) Except as provided in subparagraph (B), the Supervisor of the Angeles National Forest shall also serve as an ex officio, nonvoting member of the conservancy.

(B) The Supervisor of the Angeles National Forest may vote on a matter relating to a project located within, adjacent to, or substantially affecting, the Angeles National Forest.

(c) The chairperson and vice chairperson of the conservancy shall be selected by the voting members of the conservancy for a one-year term. A majority of the total authorized and appointed voting membership of the conservancy constitutes a quorum for the transaction of any business under this division.

(d) (1) The following members of the conservancy shall be compensated for attendance at regular meetings of the conservancy at the rate of one hundred dollars ($100) per day:

(A) The public members.

(B) The member appointed by the Board of Supervisors of the County of Los Angeles or that member s designee, unless the member or designee is also a member of the board of supervisors, in which case no compensation shall be paid.

(C) The member appointed by the Board of Supervisors of the County of Ventura or that member s designee, unless the member or designee is also a member of a board of supervisors, in which case no compensation shall be paid.

(D) The members appointed by the State Coastal Conservancy and the California Coastal Commission if these members are not employees of their respective agency or are not full-time compensated elected officials.

(E) The appointed member representing the City of Los Angeles.

(2) All members of the conservancy shall be reimbursed for actual and necessary expenses, including travel expenses, incurred in the performance of their duties.

(Amended by Stats. 2013, Ch. 211, Sec. 1. Effective January 1, 2014.)



33200.1

Three Members of the Senate, appointed by the Senate Committee on Rules, and three Members of the Assembly, appointed by the Speaker of the Assembly, shall meet with the conservancy on a regular basis and participate in its activities, to the extent that such participation is not incompatible with their respective positions as Members of the Legislature.

(Added by Stats. 2000, Ch. 991, Sec. 2. Effective January 1, 2001.)



33200.5

Notwithstanding any other provision of law, placement of the conservancy within the Resources Agency shall not confer upon the Secretary of the Resources Agency any authority to approve or deny specific projects proposed to be undertaken by the conservancy, except pursuant to his or her membership in the conservancy as provided in paragraph (6) of subdivision (a) of Section 33200, nor shall it restrict the conservancy from carrying out the purposes of this division.

(Added by Stats. 1992, Ch. 1304, Sec. 2. Effective January 1, 1993.)



33201

(a) The State Coastal Conservancy, pursuant to Division 21 (commencing with Section 31000), has the prime responsibility for carrying out projects identified in certified local coastal programs for jurisdictions within the coastal zone portion of the zone, and the Santa Monica Mountains Conservancy has the prime responsibility pursuant to this division to undertake projects within the coastal zone portion of the zone that implement the park, recreation, conservation, and open-space provisions of the plan.

(b) This section does not affect any project undertaken by the Santa Monica Mountains Conservancy or the State Coastal Conservancy prior to January 1, 1983, nor shall this section be construed to affect the existing review and approval powers of the California Coastal Commission.

(c) The State Coastal Conservancy does not have jurisdiction in the zone outside the coastal zone portion of the zone.

(Amended by Stats. 2006, Ch. 538, Sec. 598. Effective January 1, 2007.)



33202

The conservancy may apply for grants from any source to be used for the purposes of this division, and shall apply for all grants authorized pursuant to Section 507 of the National Parks and Recreation Act of 1978 (16 U.S.C. 460kk). The proceeds of such grants shall be deposited in the separate federal grant account in the fund.

(Added by Stats. 1979, Ch. 1087.)



33203

The conservancy may acquire, pursuant to subdivision (e) of Section 33207.5 and the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code), real property or any interests therein, including development rights and easements for all the purposes specified in this division. For purposes of this section, the State Public Works Board may use the power of eminent domain. Notwithstanding other provisions of law, the Director of General Services, when so requested by the conservancy and when the conservancy finds it necessary to meet the provisions of this division, shall, without delay, lease, rent, sell, transfer, or exchange any land or interests therein acquired pursuant to this division. Any moneys received by the state, upon disposition of lands acquired pursuant to this division, shall be deposited in the fund and shall be available for the purposes of this division.

The Department of General Services and the conservancy shall jointly develop and implement appropriate procedures to insure that land acquisitions, options to purchase, land disposals, and other property transactions under this division are carried out efficiently, equitably, and with proper notice to the public.

The conservancy may coordinate with the Department of Parks and Recreation any acquisition with park and recreation development potential and may contract with the Department of Parks and Recreation as necessary in order to do so.

The conservancy may, by interagency agreement, cooperate with resource conservation districts in order to carry out the purposes and objectives of this division.

(Amended by Stats. 1982, Ch. 1616, Sec. 5.)



33203.1

Notwithstanding Section 33203 or any other provision of this division, the executive director of the conservancy shall give notice of any proposed acquisition of real property, or of any interest in real property, by eminent domain to the city council of the city in which the property is located, or to the board of supervisors of the county in which the property is located if it is in an unincorporated area, at least 45 days prior to the conservancy requesting any action by the State Public Works Board pursuant to Section 15854 of the Government Code. If the city council or board of supervisors disapproves of the proposed action, the conservancy shall hold a noticed public hearing on the objections to the use of eminent domain prior to any vote recommending that action by the State Public Works Board.

(Added by Stats. 1985, Ch. 1048, Sec. 1. Effective September 27, 1985. Operative January 1, 1986, by Sec. 6 of Ch. 1048.)



33203.5

Notwithstanding any other provision of this division, the conservancy may acquire and improve real property, or any interests therein, anywhere within the zone upon a finding that the action is consistent with the plan. If the proposed acquisition or improvement is within the coastal zone, the executive director of the conservancy shall submit the proposal to the State Coastal Conservancy for review at least 60 days prior to approval by the conservancy. If the State Coastal Conservancy has not, within 60 days from the date of submission, acted to disapprove the proposed acquisition or improvement on the grounds that the project is in conflict with or would jeopardize an approved project of the State Coastal Conservancy or a proposed project as identified in a written preproject feasibility report as adopted by the State Coastal Conservancy, the acquisition or improvement may proceed pursuant to this section.

(Amended by Stats. 1982, Ch. 1616, Sec. 6.)



33204

The conservancy may, in accordance with the priorities of the plan, do the following:

(a) Award grants or make interest-free loans to cities, counties, resource conservation districts, and recreation and park districts for the purpose of restoring areas which, because of scattered ownerships, poor lot layout, inadequate lot size, inadequate park and open space, incompatible land uses, or other conditions, are adversely affecting the Santa Monica Mountains environment or are impeding orderly development. Any funds over and above eligible project costs which remain after completion of a restoration under this subdivision shall be transmitted by the city, county, resource conservation district, or recreation and park district, as the case may be, to the state and deposited in the fund and shall be available for expenditure, when appropriated by the Legislature, for the purposes of funding the programs specified in this division.

(b) Undertake, or award grants or make interest-free loans to any state agency, city, county, resource conservation district, or recreation and park district for the purposes of undertaking, the acquisition of critically needed buffer zones to ensure that the character and intensity of development surrounding lands acquired by the federal government as part of the Santa Monica Mountains National Recreation Area is generally compatible with, and does not adversely impact, the recreational and natural resource values of the national recreation area. In the acquisition of interests pursuant to this subdivision, the conservancy shall place principal reliance on acquisition of development rights and other less than fee interests.

(c) Award grants to state agencies, cities, counties, resource conservation districts, and park and recreation districts for the purpose of acquiring sites identified as necessary for park, recreation, or conservation purposes and for development of essential related public facilities.

(d) Acquire, or award grants or make interest-free loans to other state agencies, cities, counties, resource conservation districts, and recreation and park districts for the purpose of acquiring, sites identified as necessary for park, recreation, or conservation purposes, when a state or local agency is unable, due to limited financial resources or other circumstances of a temporary nature, to acquire the site. Priority shall be given under this subdivision to sites under immediate development pressure. Fee title and options to purchase may be acquired and the land may be held for subsequent conveyance to the appropriate public agency if the conservancy finds that the site would otherwise be lost to public use. Repayment of any loans or other reimbursements to the conservancy for projects funded from the federal grant account of the fund under this subdivision shall be deposited in the account and may be used for the purposes of this division when authorized by the Secretary of the Interior.

(e) Award grants to cities, counties, or state agencies for the purpose of enhancing of resources which, because of improper location of improvements, or incompatible land uses, have suffered loss of natural and scenic values. Grants under this subdivision shall be utilized for the assembly of parcels of land to improve resource management, for relocation of improperly located or designated improvements, and for other corrective measures which will enhance the natural and scenic character. Grants under this subdivision may not be utilized as a method of acquisition of public park, wildlife, or natural areas, except as such uses may be incidental.

(f) The conservancy may act pursuant to subdivisions (a) and (b) of this section only if it finds that the local regulatory provisions do not adequately accomplish the objectives of such subdivisions.

The conservancy may act pursuant to subdivisions (a), (c), and (e) of this section only if the project is not a more intense land use than is consistent with the local area and general plans of the city or county having jurisdiction over the affected land. The conservancy may undertake a project itself or award a grant or make a loan pursuant to subdivision (b) only if it notifies the governing body of the city or county in whose jurisdiction the project is located and the governing body has not, by a four-fifths vote, disapproved the project. If the governing body does not disapprove a project within 45 days after receiving notice of the project proposal from the conservancy, the project shall be deemed approved by the governing body.

(Amended by Stats. 1982, Ch. 1616, Sec. 7.)



33204.2

(a) The conservancy may award grants to nonprofit organizations qualified as exempt organizations under Section 501(c)(3) of the Internal Revenue Code of 1954 (26 U.S.C. Sec. 501(c)(3)), and private educational institutions that file the statement with the Superintendent of Public Instruction required by Section 33190 of the Education Code, to carry out improvements, maintenance, acquisitions, or educational interpretation programs that directly relate to a project that the conservancy is otherwise authorized to undertake pursuant to this division.

(b) Grants awarded pursuant to this section are subject to the review and approval of the Department of General Services. The conservancy shall not award a grant under this section for a project that is not for the purposes specified in subdivision (a). No nonprofit organization may expend any portion of a grant to engage in any activity not expressly authorized pursuant to subdivision (a).

(c) The executive director shall submit a notice to the Department of Finance 30 days prior to award of a grant under this section. The notice shall specify the recipient organization, the amount to be granted, and the purposes for which the grant is awarded. The period for notice under this subdivision may be concurrent with the review of the Department of General Services under subdivision (b).

(Amended by Stats. 1998, Ch. 433, Sec. 1. Effective January 1, 1999.)



33204.27

(a) The conservancy may award grants to school districts and other local agencies for any of the purposes for which it may award grants to nonprofit organizations pursuant to subdivision (a) of Section 33204.2.

(b) Grants awarded to school districts pursuant to subdivision (a) shall be subject to both of the following conditions:

(1) The grants shall not include cash grants of state funds.

(2) Grants permitting the use of facilities shall be limited to facilities that are owned by the conservancy.

(Added by Stats. 1998, Ch. 433, Sec. 2. Effective January 1, 1999.)



33204.3

(a) The Legislature finds and declares all of the following:

(1) The existing parks and open space owned by federal, state, and local agencies within the Rim of the Valley Trail Corridor, as defined in Section 33105.5, are important recreational and environmental resources for the people of California, especially residents of the San Fernando, La Cresenta, and San Gabriel Valleys, and it is in the public interest to facilitate the connection of existing parks and open-space resources and to provide for further improvement of underutilized public easements and other existing public open spaces.

(2) There is a need for overall trail and recreational access planning and coordination between the 11 local agencies, two joint powers park agencies, two state agencies, and three federal agencies with jurisdiction over lands in the Rim of the Valley Trail Corridor.

(b) The conservancy, using the voluntary cooperation of governmental jurisdictions within the corridor, shall prepare and adopt a coordinated trail development plan and recreational access program for the Rim of the Valley Trail Corridor that includes, but is not necessarily limited to, all of the following:

(1) Identification of major hiking and equestrian trails and important secondary and feeder trails that cross jurisdictional lines, and a priority program for improving those trails.

(2) Identification of special purpose trails, where appropriate, for special population groups and special user groups, such as mountain bicycles where the special purpose trails will have no significant environmental impact.

(3) Identification of, and a priority program for implementing, those additional recreation access needs, including new or expanded trails that should be added to the Rim of the Valley Trail Corridor, and additional or upgraded facilities, parks, or open spaces that may be necessary.

(4) Identification of underused existing public open spaces and recommendations for providing better public use and enjoyment of these areas.

(c) Notwithstanding Section 33105.5, the conservancy may make minor boundary changes to the Rim of the Valley Trail Corridor solely for the purpose of implementing the plan prepared pursuant to this section. Any boundary change shall be in the form of maps and descriptions which shall be included in the plan submitted pursuant to subdivision (d) and shall be filed with the Secretary of State not later than July 31, 1990.

(d) The conservancy shall hold at least one public hearing in each city and the unincorporated area of each county within the Rim of the Valley Trail Corridor prior to the submission of the plan and program pursuant to this subdivision. The plan and program prepared under subdivision (b), and any changes to the corridor boundary, shall be coordinated with each affected jurisdiction prior to adoption by the conservancy. The plan and program shall be submitted to the Assembly Committee on Natural Resources and the Senate Committee on Natural Resources and Wildlife at least 30 days prior to the approval of any acquisition or improvement under the plan or program pursuant to this division, but not later than June 30, 1990.

(e) Upon adoption by a local government of the plan and program prepared under this section, the plan and program shall be part of the plan that the local government implements for purposes of compliance with Section 33009.

(Added by Stats. 1989, Ch. 1062, Sec. 1.)



33204.4

(a) The Legislature finds and declares all of the following:

(1) The boundary of the Rim of the Valley Trail Corridor should be determined exclusively upon the best scientific and resource-based information regarding trail, recreational, and environmental resources in the area.

(2) Landowners, local government entities, members of the public, and other affected parties should be afforded maximum participation in the process by which the Rim of the Valley Trail Corridor is delineated.

(b) (1) Notwithstanding the requirements of Section 33105.5, if the conservancy determines, based on relevant scientific information and land use planning studies, and after holding at least one public hearing in the area that would be affected by a revision of the boundaries of the Rim of the Valley Trail Corridor, that a boundary revision in the vicinity of the City of Santa Clarita, including Whitney Canyon, Elsmere Canyon, and their adjacent watersheds, is necessary, the executive director shall prepare and file with the Secretary of State, the Assembly Committee on Natural Resources and the Senate Committee on Natural Resources and Water, a revised map showing the changes in the boundaries of the Rim of the Valley Trail Corridor.

(2) A revised map prepared pursuant to paragraph (1) shall be supported by relevant scientific information and be in accordance with the purposes and objectives of Section 33204.3.

(3) (A) An owner of property located in Elsmere Canyon, at any time, may request of the conservancy, in writing, that his or her property be included within the boundaries of the Rim of the Valley Trail Corridor. Upon receipt of the request, the conservancy may, in accordance with the procedures prescribed in paragraphs (1) and (2), revise the map showing the boundaries of the Rim of the Valley Trail Corridor to include within the corridor the property in Elsmere Canyon that is the subject of the request.

(B) Subparagraph (A) does not affect the inclusion of the property in the corridor pursuant to other provisions of this section or other provisions of law.

(c) Notwithstanding Section 33201, this section does not affect the jurisdiction of the State Coastal Conservancy.

(Amended by Stats. 2009, Ch. 407, Sec. 1. Effective January 1, 2010.)



33204.5

(a) The conservancy shall conduct a study and implement a program to provide recreational access from downtown Los Angeles and the inner city to the zone in order to provide recreational opportunities for all income and ethnic groups wishing to enjoy the Santa Monica Mountains. In undertaking the study, the conservancy shall cooperate with the National Park Service, the El Pueblo de Los Angeles State Historic Park Advisory Committee, the Department of Parks and Recreation, and the City of Los Angeles.

(b) The executive director of the conservancy shall file by June 30, 1983, with the Secretary of State and the City Council of the City of Los Angeles a map showing a feasible recreational trail corridor between El Pueblo de Los Angeles State Historic Park and Griffith Park.

(Added by Stats. 1982, Ch. 634, Sec. 2.)



33204.7

On January 1, 1984, the Department of Parks and Recreation shall transfer Fryman Canyon, which was acquired pursuant to Section 4 of Chapter 809 of the Statutes of 1980, to the conservancy. Fryman Canyon shall be deemed to have been acquired by the conservancy pursuant to Section 33204, but may be transferred by the conservancy only to the National Park Service, without payment of any compensation, in accordance with Section 33205.

(Added by Stats. 1983, Ch. 1280, Sec. 1.)



33205

The conservancy shall not hold lands acquired in accordance with subdivision (d) of Section 33204 more than 10 years from the time of acquisition. A city, county, recreation and park district, the National Park Service, or a state agency may acquire the land any time during that period for park, recreation, or resource preservation purposes. The acquisition price to the agencies shall be based upon the cost of acquisition under this division, plus administrative and management costs in reserving the land, unless the conservancy determines that the agency will operate and maintain the property for park, recreation, or resource preservation purposes in accordance with standards set by the conservancy, and that the property will not be converted to other uses without the approval of the conservancy. In the cases where the conservancy makes this determination, it may transfer the property without consideration or it may set another acquisition price as mutually agreed upon by the parties. However, in any case where there is a transfer without consideration, or where the consideration is less than acquisition and administrative and management costs, the property shall first be offered to the Department of Parks and Recreation, and, if the department is unwilling or unable to accept the property, the conservancy may then transfer or sell the property to a city, county, recreation and park district, or the National Park Service pursuant to this section. The conservancy shall include in each instrument transferring title of state property to the National Park Service a provision which assures that the property is operated in a manner suitable for park, recreation, or resource preservation purposes. The conservancy shall include in each instrument transferring title of state property to a state or local agency a provision for reversion of the property to the state if the property ceases to be used for park, recreation, or resource preservation purposes. Lands acquired under subdivision (d) of Section 33204 shall not be disposed of pursuant to Section 11011.1 of the Government Code.

If, at the expiration of the 10-year period, no agency is willing or able to acquire the lands, the conservancy shall request the Real Estate Services Division of the Department of General Services to dispose of the lands at fair market value subject to restrictions that are consistent with this division.

Any funds received by the state upon disposition of lands acquired in accordance with subdivision (a) or (d) of Section 33204 shall be deposited in the fund and shall be available for the purposes of this division. Any funds received by the state under this section upon disposition of lands acquired with funds granted pursuant to Section 507(n) of the National Parks and Recreation Act of 1978 (16 U.S.C. Sec. 460kk(n)) shall be deposited in the federal grant account in the fund and shall be available for the purposes of this division when authorized by the Secretary of the Interior.

(Amended by Stats. 1984, Ch. 1549, Sec. 2.)



33205.5

(a) Notwithstanding any other provision of law, concurrent with the transfers described in subdivision (b), the Department of Parks and Recreation shall transfer Stunt Ranch, which was acquired pursuant to Section 3 of Chapter 1305 of the Statutes of 1980, to the conservancy, and Stunt Ranch shall be deemed to have been acquired by the conservancy pursuant to Section 33204. Subject to the approval of the Director of Parks and Recreation, the conservancy, not sooner than January 1, 1986, may transfer in fee only to the National Park Service to be used for the benefit of the state park system, without payment of compensation, in accordance with Section 33205 of the Public Resources Code, that portion of Stunt Ranch not transferred to the regents pursuant to subdivision (c), subject to rights reserved to the regents by subdivision (c). If operating funds for Stunt Ranch become available to the Department of Parks and Recreation prior to a transfer to the National Park Service, the conservancy shall, upon the request of the Director of Parks and Recreation, retransfer the property, without payment of compensation, to the Department of Parks and Recreation and the property shall be operated as a unit of the state park system, subject to rights reserved to the regents by subdivision (c).

(b) If the conservancy acquires property of the regents commonly known as 362 acres more or less in Upper Temescal Canyon (hereafter called Upper Temescal Canyon) and 40 acres more or less in Arroyo Sequit (hereafter called Arroyo Sequit property), the executive director, on behalf of the conservancy, shall do the following:

(1) Transfer Upper Temescal Canyon to the Department of Parks and Recreation as an addition to Topanga State Park.

(2) Offer to transfer, without compensation, the Arroyo Sequit property to the Department of Parks and Recreation for state park system purposes. If the department does not accept the offer of the Arroyo Sequit property within a reasonable time, the conservancy may transfer the Arroyo Sequit property in fee to the National Park Service to be used for the benefit of the state park system, without payment of compensation, in accordance with Section 33205.

(c) If the conservancy acquires the properties specified in subdivision (b) by March 1, 1984, the executive director of the conservancy shall transfer in fee that portion of Stunt Ranch as may be needed by the regents for scientific and educational purposes, upon terms mutually agreed upon by the executive director, on behalf of the conservancy, and the regents. The Department of General Services shall appraise Upper Temescal Canyon, the Arroyo Sequit property, and the Stunt Ranch property and the costs of the appraisal shall be borne equally by the conservancy and the regents. The executive director, on behalf of the conservancy, the Director of Parks and Recreation, and the regents shall each certify that the properties transferred to and offered to the Department of Parks and Recreation pursuant to subdivision (b) are of equivalent value to that portion of Stunt Ranch transferred to the regents pursuant to this subdivision. Subject to the approval of the Director of Parks and Recreation, the executive director shall also execute an agreement with the regents, which shall be effective upon execution, for the use of such other areas of Stunt Ranch as may be necessary for scientific and educational purposes. The agreement may provide that any transfer of other portions of Stunt Ranch to the National Park Service or to the Department of Parks and Recreation shall reserve to the regents the right to continue scientific and educational use under substantially the same conditions as existed prior to the transfer.

(d) The Legislature finds and declares that the transfers of and reservations of rights in, property provided for by this section are in the public interest, further the objectives of, and benefit, the state park system, and further the interest in protecting the Santa Monica Mountains Zone as declared in Section 33001.

(e) In the event of any conflict between Sections 92671 to 92673, inclusive, of the Education Code and this section, the provisions of this section shall prevail.

(f) Notwithstanding the provisions of the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code) and any other provision of law, the executive director of the conservancy may take such actions as are necessary to carry out the provisions of this section.

(Added by Stats. 1983, Ch. 1280, Sec. 2.)



33206

The conservancy may lease lands acquired in accordance and for purposes consistent with this division. Revenue from leases of land acquired with funds granted pursuant to Section 507(n) of the National Parks and Recreation Act of 1978 (16 U.S.C. Sec. 460kk(n)) shall be deposited in the federal grant account in the fund and shall be available for the purposes of this division when authorized by the Secretary of the Interior. When leases are made to private individuals or private nonprofit tax-exempt organizations of lands acquired pursuant to subdivision (d) of Section 33204, the conservancy shall annually, upon appropriation of such amounts by the Legislature, transfer 24 percent of the gross income of such leases to the county in which such lands are situated.

The county shall distribute any payment received by it pursuant to this section to itself, to each revenue district for which the county assesses and collects real property taxes or assessments, and to every other taxing agency within the county in which the property is situated. The amount distributable to the county and each such revenue district or other taxing agency shall be proportionate to the ratio which the amount of the taxes and assessments of each on similar real property similarly situated within that part of the county embracing the smallest in the area of the revenue districts or other taxing agencies other than the county, levied for the fiscal year next preceding, bears to the combined amount of the taxes and assessments of all such districts and agencies, including the county, on such property levied for that year. The county auditor shall determine and certify the amount distributable to the board of supervisors, which shall thereupon order the making of the distribution.

Any money distributed pursuant to this section to any county, revenue district, or other taxing agency shall be deposited to the credit of the same fund as any taxes or assessments on any taxable similar real property similarly situated.

Where a county receives a payment pursuant to this section in an amount of twenty-five dollars ($25) or less in respect to any parcel of leased property, all of such payment shall be distributed to the county for deposit in the county general fund.

(Added by Stats. 1979, Ch. 1087.)



33207

(a) Areas offered for open-space dedication or trail easement by any person, and lands offered for sale because of tax delinquency, shall not be lost to public use if they are necessary to meet any of the provisions of this division. The conservancy shall serve as a repository for these lands and interest in land and for this purpose may accept dedication of fee title, easements, development rights, or other interests.

(b) The conservancy shall have the first right of refusal on any property within the zone presently owned by a public agency and scheduled for disposal as excess lands, except where such lands are designated for acquisition as a park or recreation area by a federal, state, or local agency. The conservancy shall have the right to acquire such lands at the disposing agency s purchase price plus any administrative and management costs incurred by the disposing agency. The disposing agency shall have the right of first refusal to reacquire property which was acquired by the conservancy pursuant to this division at the price paid by the conservancy before any administrative costs incurred by the conservancy when the land is not to be used for the purposes of this division and is to be sold by the Real Estate Services Division of the Department of General Services.

(Added by Stats. 1979, Ch. 1087.)



33207.1

(a) The conservancy shall, upon the request of a city or county, waive subdivision (b) of Section 33207 if it finds any of the following:

(1) The property is shown as commercial or manufacturing on the general plan, area plan, or local coastal program of the city or county having jurisdiction, whichever is applicable, on the date of enactment of this section at the 1985 86 Regular Session of the Legislature.

(2) The property is within the unincorporated area of a county with a population exceeding 4,000,000 and is to be used for affordable housing, as determined in paragraph (1) of subdivision (d) of Section 52020 of the Health and Safety Code.

(b) Nothing in this division requires any local agency to declare any property surplus.

(Added by Stats. 1985, Ch. 1048, Sec. 2. Effective September 27, 1985. Operative January 1, 1986, by Sec. 6 of Ch. 1048.)



33207.5

(a) The executive director, on behalf of the conservancy, shall, contemporaneously with the Los Angeles Unified School District completing all procedures and transfers in accordance with subdivisions (b) and (c), waive and release all the conservancy s right, title, or interest to purchase Los Angeles Unified School District property pursuant to subdivision (b) of Section 33207, and pursuant to any other statutory authority, wherever granted, to those school sites commonly referred to as the Beverly Glen Midsite School site, the property commonly referred to as the four recorded lots of the Old Ranch Road School site, the property commonly referred to as the South of Lanai Road School site, and any other school district properties located within the zone, except that the conservancy shall retain all rights to purchase the acreage parcel of the Old Ranch Road School site as set forth in this section.

(b) The exemption in subdivision (a) shall become operative if the Board of Education of the Los Angeles Unified School District, referred to in this section as the Board of Education, within two days of the effective date of this section, votes to offer to the conservancy, and within five days of the effective date of this section records in the office of the Los Angeles County Recorder, an irrevocable offer to sell to the conservancy, at the original purchase price, the Temescal Junior High School site; and records in the office of the Los Angeles County Recorder an offer of a right to purchase to the conservancy upon terms and procedures in accordance with subdivision (d), a portion of the Old Ranch Road site described as follows:

All that portion of blocks 39 and 43 lying within the Santa Monica Land and Water Company Tract M.R. 78-44/49 owned by the Los Angeles Unified School District, together with appurtenant access easements along Old Ranch Road.

(c) The exemption in subdivision (a) shall only become operative if the Board of Education, within two days of the effective date of this section, approves a resolution of intention to sell the Old Ranch Road site described in subdivision (b). The resolution to sell shall direct publication of notice of the Board of Education s intention to sell in a newspaper of general circulation published within the Los Angeles Unified School District within 10 days of the resolution and shall cause the notice to be published on at least three occasions within a period of time of not less than 15 days. The notice shall fix a date for the opening of bids not less than 21 days after the last publication. The bids shall be opened in public in the offices of the real estate branch in accordance with the Los Angeles Unified School District s procedure. The executive director of the conservancy shall be advised of the bid opening and location not less than seven days prior thereto. The resolution to sell and notice shall state a minimum bid price of one million four hundred thousand dollars ($1,400,000) cash sale, and close of escrow to occur within 45 days of acceptance of the highest responsible bid by the Board of Education. All bids shall be in writing and accompanied by a deposit of not less than fifty thousand dollars ($50,000) in cash or cashier s check.

(d) (1) Prior to accepting any responsible bid received pursuant to subdivision (c), the Board of Education or its designee shall call for oral bids. If, upon the call for oral bidding, any person offers to purchase the property upon the terms and conditions specified in the resolution, for a price exceeding by at least 5 percent the highest written or previous oral proposal that is made by a responsible person, that higher bid shall be designated as the highest responsible bid if the oral bid is reduced to writing and signed by the offeror and accompanied by a cashier s check or by cash in an amount not less than fifty thousand dollars ($50,000).

(2) After determining the highest responsible bidder, the Board of Education shall offer the Old Ranch Road School site described in subdivision (b) to the conservancy at the price indicated in the highest responsible bid as determined in subdivision (c) and this subdivision, but at a price not less than one million four hundred thousand dollars ($1,400,000). The offer shall be in writing and shall remain open for a period of 10 days from the date that the written offer is received by the conservancy. The executive director of the conservancy shall have the right, against all others, to gain the right to purchase the property at any time within the 10-day period at the price of the highest responsible bid by communicating to the Board of Education in writing.

(3) In the event the executive director of the conservancy exercises the right to purchase pursuant to this section, the State of California, Santa Monica Mountains Conservancy, shall receive a conveyance of the property from the Board of Education by quit claim deed if the State of California pays the Board of Education by warrant or by cashier s check, the amount of the highest bid at any time within a six-month period commencing with the date of the receipt by the executive director of the conservancy of the Board of Education s offer, as described in this subdivision.

(4) If the executive director of the conservancy does not, within the 10-day period described in this subdivision, indicate his or her intention to exercise the right to purchase the property, the Board of Education may convey the property to the highest responsible bidder. In the event the highest responsible bidder fails to complete the purchase, the Board of Education shall offer the property to the executive director of the conservancy in accordance with the procedure set forth in this subdivision for each successive responsible bid, but in no case shall the price to the conservancy be less than one million four hundred thousand dollars ($1,400,000).

(5) Should the executive director of the conservancy indicate an intention to exercise the right to purchase within the 10-day period, but fail to pay the Board of Education the purchase price by warrant of the State of California or cashier s check within the six-month period, or the executive director of the conservancy fails to exercise the right to purchase within the 10-day period and the property is purchased by the highest responsible bidder, the executive director of the conservancy shall execute a waiver and release in accordance with subdivision (a) for the Old Ranch Road site as described in subdivision (b).

(e) (1) In the event the conservancy does not acquire the portion of the Old Ranch Road site described in subdivision (b) pursuant to the procedure set forth in this section, and the conservancy has released and waived its rights pursuant to subdivision (a), the Board of Education may offer the Old Ranch Road site for purchase to the highest responsible bidder on the same terms as determined pursuant to this section, or should the responsible bidder no longer wish to purchase the property, the Board of Education may offer the property for sale pursuant to the provisions of the Education Code governing the sale of surplus district property.

(2) Notwithstanding any other provision of law, the Board of Education may adopt or approve any and all acts required by it to carry out this section and may sell to the conservancy the real property described as the Temescal Junior High School site at its original purchase price in accordance with the procedures specified in this section by an affirmative vote of five members of the Board of Education. Further, notwithstanding the provisions of the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code), and any other provision of law, the executive director of the conservancy may take any actions that are necessary to carry out this division.

(Amended by Stats. 2006, Ch. 538, Sec. 599. Effective January 1, 2007.)



33207.6

Notwithstanding any other provision of law, upon receipt of a resolution of the Board of Education of the Las Virgenes Unified School District, the conservancy shall exchange for the district, under terms mutually agreed upon by the district and the conservancy, an acceptable substitute property for excess school lands within the zone now held by the district.

(Added by Stats. 1981, Ch. 999, Sec. 3.5. Effective September 29, 1981.)



33207.7

Notwithstanding any other provision of the law, upon mutual agreement of the conservancy and the governing body of each local government or special district, conservancy funds provided to that jurisdiction and proceeds of sales of excess properties acquired from that jurisdiction shall be spent for purposes consistent with open-space purposes within any area of that jurisdiction.

(Added by Stats. 1982, Ch. 1616, Sec. 9.)



33208

The conservancy shall annually, beginning on January 1, 1981, transmit to the Governor and the Legislature a two-part report as follows:

(a) The first part of the report shall include all of the following:

(1) A listing of, and justification for, the projects proposed to be undertaken pursuant to Section 33204, a statement of the condition of the fund, and a certification by the conservancy that each of the projects proposed to be funded are consistent with the plan.

(2) A priority listing of the projects that shall be developed after public hearings and findings and with local government coordination.

(3) A listing of the amount of money necessary, if any, to retire bonded indebtedness for water and sewer and other utilities already incurred by property owners which, if left outstanding, would contribute to further development of the zone in a manner inconsistent with the plan. Upon appropriation by the Legislature, the conservancy may make grants from the fund to retire that bonded indebtedness from any money specifically granted by the Secretary of the Interior for that purpose.

(b) The second part of the report shall include all of the following:

(1) A schedule of projects undertaken by the conservancy and a schedule of grants and loans made by the conservancy.

(2) The program specified in Section 33204 under which each project, grant, or loan was carried out and the manner and extent to which the goals of the project, grant, or loan, and the goals of this division, were achieved and the actual cost thereof, including an accounting.

(3) A schedule of grants awarded to the conservancy and the disposition of the funds granted.

(4) The disposition of the funds appropriated to the conservancy in the fiscal year preceding the year in which the report is made.

(5) A review of local and state government actions taken to implement the plan.

(6) An identification of additional funding, legislation, or other resources required which would more effectively enable the conservancy or local governments to carry out the purposes of this division.

(Amended by Stats. 1992, Ch. 1304, Sec. 3. Effective January 1, 1993.)



33209

Every project submitted for funding pursuant to Section 33208 shall have an adopted project plan developed by, or in coordination with, the applicable local government or other state agency. The conservancy shall by regulation specify the content of project plans. Maximum public participation shall be afforded in the development of project plans, including public hearings and findings.

(Added by Stats. 1979, Ch. 1087.)



33210

Upon the request of a city, county, or recreation and park district within the zone, upon the request of the National Park Service, or on its own initiative, the conservancy may, after public hearings and findings, and consistent with this division, amend the plan and submit it to the Secretary of the Interior for approval. However, if the conservancy acts on its own initiative to substantially amend the plan, the action shall be subject to the same procedure for obtaining a resolution of intent to comply with the plan from the affected jurisdiction as applied to the original approval of the plan pursuant to Section 507(n)(3)(B) of the National Parks and Recreation Act of 1978 (16 U.S.C. 460kk(n)(3)(B)). The findings shall provide that the amendments to the plan will not adversely affect the health, safety, or welfare of persons residing in the zone or of persons using the facilities located within the zone.

(Amended by Stats. 1981, Ch. 999, Sec. 4. Effective September 29, 1981.)



33211

The conservancy may:

(a) Accept any gifts, donations, or bequests from individuals, corporations, or organizations, or accept grants of funds from private or public agencies. A gift of personal property otherwise required to be approved by the Director of Finance pursuant to Section 11005 of the Government Code is deemed approved, unless it is disapproved within 60 days of receipt of a request from the executive director of the conservancy to approve the gift. A gift of real property shall be submitted by the executive director to the Department of General Services for its review. The Department of General Services shall complete its review within 30 days of receipt of a completed request and shall transmit the request for approval to the Director of Finance within that period. Unless the gift of real property is disapproved by the Director of Finance within 30 days of its receipt of the request, the gift is deemed approved pursuant to Section 11005 of the Government Code.

(b) Contract for professional services required by the conservancy or for the performance of work and services which in its opinion cannot satisfactorily be performed by its officers and employees or by other federal, state, or local governmental agencies.

(c) Do any and all other things necessary to carry out the purposes of this division.

(d) Sue and be sued.

(Amended by Stats. 1983, Ch. 1280, Sec. 3.)



33211.5

(a) The following conditions of use apply to property owned or subject to the management of the conservancy:

(1) Opening and closing hours shall be posted on any property upon which public use is permitted.

(2) Property may be closed to public use only when fire, mudslide, landslide, or flood dangers pose a substantial risk of injury or loss of life, or when a federal, state, or local disaster or emergency declaration has been made by an authorized person or public agency, or where there is an emergency or potential emergency situation of a temporary nature that involves substantial risk or potential risk to life or property, and the temporary closure or restriction of access is necessary to protect the public health and safety.

Any property closed shall be reopened as soon as the fire, mudslide, landslide, or flood dangers no longer pose a danger of injury or loss of life, or when a federal, state, or local disaster or emergency declaration is no longer in effect, or where there is no longer an emergency or potential emergency situation of a temporary nature that involves substantial risk or potential risk to life or property.

(3) Vehicles shall park only in designated areas and may not be operated off of roads or other areas designated for vehicle use. All vehicle use, including bicycles, shall conform to posted signs.

(b) Trails, campsites, and other public use areas on property owned or subject to the management of the conservancy shall be designated and posted with prohibited activities and use restrictions clearly indicated, including, but not limited to, the prohibition or restriction of smoking, fires, fireworks, animals, possession of dangerous weapons, or other activities that affect the safety of visitors, campers, trail users, or the natural or historic resources of the property.

(c) Determining and posting conditions of use pursuant to subdivisions (a) and (b) may not be considered the adoption of regulations within the meaning of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(d) (1) The conditions of use and types of uses of property owned or subject to the management of the conservancy are considered to be of statewide significance. The types of uses and the management policies affecting those uses shall be consistent with the policies for permitted uses of lands within the state park system.

(2) Notwithstanding any other law, ordinance, rule, or regulation, the conservancy may exercise its discretion in determining whether to authorize any license, permit for special use, easement, project, activity, or other entitlement to be undertaken by the conservancy or its agents, for the use of conservancy owned or managed land. This subdivision shall not be construed to restrict the authority of the conservancy to lease lands consistent with the purposes of this division and the requirements of Section 33206.

(Amended by Stats. 2002, Ch. 595, Sec. 2. Effective January 1, 2003.)



33211.6

(a) Dumping any refuse matter, except by permit signed by the executive director or the executive director s authorized representative, on property owned or managed by the conservancy, and posted against that dumping, shall be a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000), or imprisonment in the county jail for not more than six months, or both that fine and imprisonment.

(b) Injuring, defacing, or destroying any property owned or managed by the conservancy or any of the natural features thereof, shall be a misdemeanor punishable by a fine of not more than one thousand dollars ($1,000), or imprisonment in the county jail for not more than six months, or both that fine and imprisonment.

(c) Violation of the posted conditions of use on any property owned or managed by the conservancy is a misdemeanor punishable by imprisonment in the county jail not exceeding 90 days, or by a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment, except that at the time a particular action is commenced, the judge may, considering the recommendation of the prosecuting attorney, reduce the charged offense from a misdemeanor to an infraction. Any person convicted of the offense after such a reduction shall be punished by a fine of not less than one hundred dollars ($100), nor more than five hundred dollars ($500).

(Amended by Stats. 2002, Ch. 595, Sec. 3. Effective January 1, 2003.)



33212

(a) The executive director of the conservancy shall be exempt from civil service and shall be appointed by, and serve at the pleasure of, the conservancy. The executive director serving on the effective date of the amendments to this section enacted at the 1981 82 Regular Session of the Legislature shall continue to serve until an appointment is made by the conservancy.

(b) The executive director shall administer the affairs of the conservancy, employ staff, be responsible to the conservancy for program performance, and shall be considered the head of a department within the meaning of Chapter 2 (commencing with Section 11150) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) Notwithstanding any other provision of law, the status and employment of any employee shall not be affected by the appointment of a successor executive director as provided in subdivision (a) until the State Personnel Board has acted under this subdivision. The State Personnel Board shall endeavor to establish such classes of state service as may in its judgment be necessary to ensure that the provisions of this section do not disrupt the essential functions of the conservancy.

(Amended by Stats. 1992, Ch. 1304, Sec. 4. Effective January 1, 1993.)



33213

(a) The Santa Monica Mountains Conservancy Advisory Committee is hereby created. The advisory committee consists of 26 members, as follows:

(1) Fifteen representatives of local governments from jurisdictions including the Santa Monica Mountains, one of whom shall be appointed by the Mayor of the City of Los Angeles, one of whom shall be appointed by the Board of Supervisors of the County of Los Angeles, one of whom shall be appointed by the City Council of the City of Thousand Oaks, one of whom shall be appointed by the Board of Supervisors of the County of Ventura, one of whom shall be appointed by the City Council of the City of Agoura Hills, one of whom shall be appointed by the City Council of the City of Westlake Village, one of whom shall be appointed by the City Council of the City of Malibu, one of whom shall be appointed by the City Council of the City of Calabasas, one of whom shall be appointed by the City Council of Burbank, one of whom shall be appointed by the City Council of Glendale, one of whom shall be appointed by the City Council of La Canada-Flintridge, one of whom shall be appointed by the City Council of Pasadena, one of whom shall be appointed by the City Council of Sierra Madre, one of whom shall be appointed by the City Council of South Pasadena, and one of whom shall be appointed by the Board of Supervisors of Los Angeles County to represent the unincorporated communities within the jurisdiction of the East Rim of the Valley Trail Corridor, after consultation with the Town Council of Altadena and the Crescenta Valley Town Council.

(2) Six public members, two of whom shall be appointed by the Governor, two of whom shall be appointed by the Senate Committee on Rules, and two of whom shall be appointed by the Speaker of the Assembly.

(3) One representative of the Rancho Simi Recreation and Park District, to be appointed by the district board of directors.

(4) One representative of the Conejo Recreation and Park District, to be appointed by the district board of directors.

(5) One representative of the Pleasant Valley Recreation and Park District, to be appointed by the district board of directors.

(6) One representative of the City of Santa Clarita, to be appointed by the city council.

(7) One representative of the City of Moorpark, to be appointed by the city council.

(b) The appointing powers shall make every effort to ensure that the ethnic and racial composition of the advisory committee reflects the racial and ethnic composition of the population of the state.

(c) The advisory committee shall select from among its members a chairperson and a vice chairperson.

(d) The members of the advisory committee shall serve without compensation, but shall be reimbursed for necessary expenses incurred in the performance of their duties.

(e) The advisory committee has the following duties:

(1) Propose and review projects for conservancy action and report to the conservancy regarding the conformity of the projects with the plan.

(2) Review proposed amendments to the plan.

(3) Provide opportunities for public participation.

(f) Twelve members of the advisory committee shall constitute a quorum for the transaction of any business of the advisory committee.

(Amended by Stats. 2000, Ch. 991, Sec. 3. Effective January 1, 2001.)



33214

The conservancy and any city, county, or recreation and park district, in undertaking any project pursuant to subdivision (a) of Section 33204, shall be subject to the provisions of Division 24 (commencing with Section 33000) of the Health and Safety Code.

(Added by Stats. 1979, Ch. 1087.)



33215

The Santa Monica Mountains Conservancy Fund is hereby established. Money deposited in the fund pursuant to Sections 33202, 33203, 33204, 33205, and 33206 shall be available for the purposes of this division, upon appropriation therefor by the Legislature. A separate federal grant account shall be established within the fund. Grants received pursuant to Section 507(n) of the National Parks and Recreation Act of 1978 (16 U.S.C. Sec. 460kk(n)) shall be deposited in the separate federal grant account.

(Amended by Stats. 1992, Ch. 1304, Sec. 5. Effective January 1, 1993.)









DIVISION 23.3. SIERRA NEVADA CONSERVANCY

CHAPTER 1. General Provisions and Definitions

33300

This division shall be known, and may be cited, as the Laird-Leslie Sierra Nevada Conservancy Act.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33301

The Legislature finds and declares all of the following:

(a) The Sierra Nevada Region is a globally significant area, including many national and state parks, the highest peaks in the 48 contiguous states, and large, pristine areas that are open for public use.

(b) The Sierra Nevada Region is an important part of the state s economy, providing substantial agricultural products, timber resources, ranching, mining, tourism, and recreation.

(c) The Sierra Nevada Region provides 65 percent of California s developed water supply and nearly all of the water supply for western Nevada. As California s principal watershed, the region is the critical source of water for urban and rural parts of northern and southern California.

(d) In cooperation with local governments, private business, nonprofit organizations, and the public, a Sierra Nevada Conservancy can help do all of the following:

(1) Provide increased opportunities for tourism and recreation.

(2) Protect, conserve, and restore the region s physical, cultural, archaeological, historical, and living resources.

(3) Aid in the preservation of working landscapes.

(4) Reduce the risk of natural disasters, such as wildfires.

(5) Protect and improve water and air quality.

(6) Assist the regional economy through the operation of the conservancy s program.

(7) Identify the highest priority projects and initiatives for which funding is needed.

(8) Undertake efforts to enhance public use and enjoyment of lands owned by the public.

(9) Support efforts that advance both environmental preservation and the economic well-being of Sierra residents in a complementary manner.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33302

For the purposes of this division, the following terms have the following meanings:

(a) Board means the Governing Board of the Sierra Nevada Conservancy.

(b) Conservancy means the Sierra Nevada Conservancy.

(c) Fund means the Sierra Nevada Conservancy Fund created pursuant to Section 33355.

(d) Local public agency means a city, county, district, or joint powers authority.

(e) Nonprofit organization means a private, nonprofit organization that qualifies for exempt status under Section 501(c)(3) of Title 26 of the United States Code, and whose charitable purposes are consistent with the purposes of the conservancy as set forth in this division.

(f) Region or Sierra Nevada Region means the area lying within the Counties of Alpine, Amador, Butte, Calaveras, El Dorado, Fresno, Inyo, Kern, Lassen, Madera, Mariposa, Modoc, Mono, Nevada, Placer, Plumas, Shasta, Sierra, Tehama, Tulare, Tuolumne, and Yuba, described as the area bounded as follows:

On the east by the eastern boundary of the State of California; the crest of the White/Inyo ranges; and State Routes 395 and 14 south of Olancha; on the south by State Route 58, Tehachapi Creek, and Caliente Creek; on the west by the line of 1,250 feet above sea level from Caliente Creek to the Kern/Tulare County line; the lower level of the western slope s blue oak woodland, from the Kern/Tulare County line to the Sacramento River near the mouth of Seven-Mile Creek north of Red Bluff; the Sacramento River from Seven-Mile Creek north to Cow Creek below Redding; Cow Creek, Little Cow Creek, Dry Creek, and the Shasta National Forest portion of Bear Mountain Road, between the Sacramento River and Shasta Lake; the Pit River Arm of Shasta Lake; the northerly boundary of the Pit River watershed; the southerly and easterly boundaries of Siskiyou County; and within Modoc County, the easterly boundary of the Klamath River watershed; and on the north by the northern boundary of the State of California; excluding both of the following:

(1) The Lake Tahoe Region, as described in Section 66905.5 of the Government Code, where it is defined as region.

(2) The San Joaquin River Parkway, as described in Section 32510.

(g) Subregions means the six subregions in which the Sierra Nevada Region is located, described as follows:

(1) The north Sierra subregion, comprising the Counties of Lassen, Modoc, and Shasta.

(2) The north central Sierra subregion, comprising the Counties of Butte, Plumas, Sierra, and Tehama.

(3) The central Sierra subregion, comprising the Counties of El Dorado, Nevada, Placer, and Yuba.

(4) The south central Sierra subregion, comprising the Counties of Amador, Calaveras, Mariposa, and Tuolumne.

(5) The east Sierra subregion, comprising the Counties of Alpine, Inyo, and Mono.

(6) The south Sierra subregion, comprising the Counties of Fresno, Kern, Madera, and Tulare.

(h) Tribal organization means an Indian tribe, band, nation, or other organized group or community, or a tribal agency authorized by a tribe, which is recognized as eligible for special programs and services provided by the United States to Indians because of their status as Indians and is identified on pages 52829 to 52835, inclusive, of Number 250 of Volume 53 (December 29, 1988) of the Federal Register, as that list may be updated or amended from time to time.

(Amended by Stats. 2008, Ch. 512, Sec. 1. Effective January 1, 2009.)






CHAPTER 2. Sierra Nevada Conservancy

33320

There is in the Resources Agency the Sierra Nevada Conservancy, which is created as a state agency to do all of the following, working in collaboration and cooperation with local governments and interested parties:

(a) Provide increased opportunities for tourism and recreation.

(b) Protect, conserve, and restore the region s physical, cultural, archaeological, historical, and living resources.

(c) Aid in the preservation of working landscapes.

(d) Reduce the risk of natural disasters, such as wildfires.

(e) Protect and improve water and air quality.

(f) Assist the regional economy through the operation of the conservancy s program.

(g) Identify the highest priority projects and initiatives for which funding is needed.

(h) Undertake efforts to enhance public use and enjoyment of lands owned by the public.

(i) Support efforts that advance both environmental preservation and the economic well-being of Sierra residents in a complementary manner.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33321

(a) The board shall consist of 13 voting members and three nonvoting liaison advisers, appointed or designated as follows:

(1) The 13 voting members of the board shall consist of all of the following:

(A) The Secretary of the Resources Agency, or his or her designee.

(B) The Director of Finance, or his or her designee.

(C) Three public members appointed by the Governor, who are not elected officials, to represent statewide interests.

(D) One public member appointed by the Speaker of the Assembly, who is not an elected official, to represent statewide interests.

(E) One public member appointed by the Senate Committee on Rules, who is not an elected official, to represent statewide interests.

(F) One member for each of the six subregions who shall be a member of the board of supervisors of a county located within that subregion, and whose supervisorial district shall be at least partially contained within the Sierra Nevada Region. Each member shall be selected by the counties within that subregion, according to the following procedure:

(i) Each county board of supervisors within a subregion shall select a member of their board to determine, with the selected members of the other counties in the subregion, which member of a board of supervisors within the subregion shall be appointed as a member of the conservancy board. An alternate may be appointed. The appointed member and any alternate shall have at least part of his or her supervisorial district within the subregion.

(ii) The initial appointment of a member for each subregion shall be made no later than 60 days after the effective date of this division. A subsequent appointment to a regular term on the board shall be made before the date specified in Section 33322 for the commencement of that term. A vacancy occurring before the end of a term shall be filled for the remainder of the term within 60 days of the vacancy.

(iii) If the boards of supervisors of the subregion do not appoint a member to the board within the timeframe specified in clause (ii), the Governor shall appoint one of the supervisors selected in clause (i) to serve as the board member for the subregion.

(2) The three nonvoting liaison advisers who serve in an advisory, nonvoting capacity shall consist of all of the following:

(A) One representative of the National Park Service, designated by the United States Secretary of the Interior.

(B) One representative of the United States Forest Service, designated by the United States Secretary of Agriculture.

(C) One representative of the United States Bureau of Land Management, designated by the United States Secretary of the Interior.

(b) Appointing powers shall seek to include individuals from a breadth of backgrounds.

(Amended by Stats. 2005, Ch. 227, Sec. 2. Effective January 1, 2006.)



33322

Members and alternates, if any, shall serve terms as follows:

(a) The members appointed pursuant to subparagraphs (C) to (E), inclusive, of paragraph (1) of subdivision (a) of Section 33321 shall serve at the pleasure of the appointing power.

(b) The members and alternates, if any, appointed under subparagraph (F) of paragraph (1) of subdivision (a) of Section 33321 shall serve, as follows:

(1) Members and alternates in the north Sierra subregion, the central Sierra subregion, and the east Sierra subregion shall have terms beginning on January 1 in an odd-numbered year and ending on December 31 of the following even-numbered year. All terms shall be for two years.

(2) Members and alternates in the north central Sierra subregion, the south central Sierra subregion, and the south Sierra subregion shall have terms beginning on January 1 in an even-numbered year and ending on December 31 in the following odd-numbered year. Members and alternates who are initially appointed to the board shall serve for a one-year term for the first year. Subsequent terms shall be for two years.

(c) No member of the board, whose appointment to the board was contingent upon meeting a condition of eligibility under this division, shall serve beyond the time when the member ceases to meet that condition.

(Amended by Stats. 2005, Ch. 227, Sec. 3. Effective January 1, 2006.)



33323

(a) The voting members appointed or designated under paragraph (1) of subdivision (a) of Section 33321 who are not state employees shall be compensated for attending meetings of the conservancy at the rate of one hundred dollars ($100) per scheduled meeting day.

(b) All members of the board shall be reimbursed for their actual and necessary expenses, including travel expenses, incurred in attending meetings of the conservancy and carrying out the duties of their office.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33324

Annually, the voting members of the board shall elect from among the voting members a chairperson and vice-chairperson, and other officers as necessary. If the office of the chairperson or vice-chairperson becomes vacant, a new chairperson or vice-chairperson shall be elected by the voting members of the board to serve for the remainder of the term.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33325

(a) Seven members of the voting members shall constitute a quorum for the transaction of the business of the conservancy. The board shall not transact the business of the conservancy if a quorum is not present at the time a vote is taken. A decision of the board requires an affirmative vote of seven of the voting members, and the vote is binding with respect to all matters acted on by the conservancy.

(b) The board shall adopt rules, regulations, and procedures for the conduct of business by the conservancy.

(c) The voting members of the board appointed or designated pursuant to paragraph (1) of subdivision (a) of Section 33321 and the nonvoting advisers selected pursuant to paragraph (2) of subdivision (a) of Section 33321, shall have the right to attend all meetings of the board, including closed sessions.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33326

The board may establish advisory boards or committees, hold community meetings, and engage in public outreach using advanced forms of technology, in order to facilitate the decisionmaking process. Members of advisory boards or committees may be reimbursed for the actual and necessary expenses, including travel expenses, that they incur in attending regular meetings of the advisory board or committee of which they are a member.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33327

The board shall establish and maintain a headquarters office within the region. The conservancy may rent or own real and personal property and equipment pursuant to applicable statutes and regulations.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33328

The board shall determine the qualifications of, and shall appoint, an executive officer of the conservancy, who shall be exempt from civil service. The board shall employ other staff as necessary to execute the powers and functions provided for under this division.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33329

The board may enter into contracts with private entities and public agencies to procure consulting and other services necessary to achieve the purposes of this division.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33330

The conservancy s expenses for support and administration may be paid from the conservancy s operating budget and any other funding sources available to the conservancy.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33331

The board shall conduct business in accordance with the requirements of the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33332

The board shall hold its regular meetings within, or near, the region.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33333

On or after January 1, 2006, the board shall post agendas for each board meeting on the Internet.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)






CHAPTER 3. Powers, Duties, and Limitations

33340

The conservancy s jurisdiction is limited to the Sierra Nevada Region.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33341

The conservancy shall carry out projects and activities to further the purposes of this division throughout the region. The board shall make every effort to ensure that, over time, conservancy funding and other efforts are spread equitably across each of the various subregions and among the stated goal areas, with adequate allowance for the variability of costs associated with individual regions and types of projects.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33342

In carrying out this division, the conservancy shall cooperate with and consult with the city or county where a grant is proposed or an interest in real property is proposed to be acquired; and shall, as necessary or appropriate, coordinate its efforts with other state agencies, in cooperation with the Secretary of the Resources Agency. The conservancy shall, as necessary and appropriate, cooperate and consult with a public water system that owns or operates facilities, including lands appurtenant thereto, where a grant is proposed or an interest in land is proposed to be acquired.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33343

(a) The conservancy may make grants or loans to public agencies, nonprofit organizations, and tribal organizations in order to carry out the purposes of this division, including grants or loans provided to acquire an interest in real property, including a fee interest in that property. Grant or loan funds shall be disbursed to a recipient entity only after the entity has entered into an agreement with the conservancy, on the terms and conditions specified by the conservancy. After approving a grant, the conservancy may assist the grantee in carrying out the purposes of the grant.

(b) When awarding grants or making loans pursuant to this division, the conservancy may require repayment of those funds on the terms and conditions it deems appropriate. Proceeds from the repayment or reimbursement of amounts granted or loaned by the conservancy shall be deposited in the fund.

(c) An entity applying for a grant from the conservancy to acquire an interest in real property shall specify all of the following in the grant application:

(1) The intended use of the property.

(2) The manner in which the land will be managed.

(3) How the cost of ongoing management will be funded.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33344

In the case of a grant of funds to a nonprofit organization or tribal organization to acquire an interest in real property, including, but not limited to, a fee interest, the agreement between the conservancy and the recipient nonprofit organization shall require all of the following:

(a) The purchase price of an interest in real property acquired by the nonprofit organization shall not exceed fair market value as established by an appraisal approved by the conservancy.

(b) The terms under which the interest in real property is acquired shall be subject to the conservancy s approval.

(c) An interest in real property to be acquired under the grant shall not be used as security for a debt unless the conservancy approves the transaction.

(d) The transfer of an interest in the real property shall be subject to approval of the conservancy, and a new agreement sufficient to protect the public interest shall be entered into between the conservancy and the transferee.

(e) A deed or instrument by which the nonprofit organization acquires an interest in real property under the grant shall include a power of termination on the part of the state, subject to the requirements of Chapter 5 (commencing with Section 885.010) of Title 5 of Part 2 of Division 2 of the Civil Code. The deed or instrument shall provide that the state may exercise the power of termination by notice in the event of the nonprofit organization s violation of the purpose of the grant through breach of a material term or condition thereof, and that, upon recordation of the notice, full title to the interest in real property identified in the notice shall immediately vest in the state, or in another public agency or a nonprofit organization designated by the conservancy to which the state conveys or has conveyed its interest.

(f) A deed or instrument by which the nonprofit organization acquires an interest in real property under the grant shall provide that the conveyance is subject to a remainder interest vested in the state. If the existence of the nonprofit organization is terminated for any reason, the conservancy may require that the remainder shall become a present interest and that full title to the real property shall vest in the state, or in another public agency or a nonprofit organization designated by the conservancy to which the state conveys or has conveyed its interest.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33345

The conservancy shall adopt guidelines setting priorities and criteria for projects and programs, based upon its assessment of program requirements, institutional capabilities, and funding needs throughout the region, and federal, state, and local plans, including general plans, recreation plans, urban water management plans, and groundwater management plans. As part of the process of developing guidelines for projects and programs, the conservancy shall undertake and facilitate a strategic program planning process involving meetings and workshops within each of the subregions, with the purpose of formulating strategic program objectives and priorities within that subregion. The strategic program shall be updated regularly, at least once every five years.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33346

(a) The conservancy may expend funds and award grants and loans to facilitate collaborative planning efforts and to develop projects and programs that are designed to further the purposes of this division.

(b) The conservancy may provide and make available technical information, expertise, and other nonfinancial assistance to public agencies, nonprofit organizations, and tribal organizations, to support program and project development and implementation.

(c) The recipient of a grant or loan provided by the conservancy pursuant to this division for the acquisition of real property shall provide for the management of the real property to be acquired as specified in the grant agreement.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33346.5

The conservancy may apply for and receive grants to carry out the purposes of this division.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33347

(a) The conservancy may acquire from willing sellers or transferors, an interest in any real property, in order to carry out the purposes of this division. However, the conservancy shall not acquire a fee interest in real property by purchase.

(b) The acquisition of an interest in real property under this section is not subject to the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code), unless the value of the interest exceeds two hundred fifty thousand dollars ($250,000) per lot or parcel, as adjusted for annual changes to the Consumer Price Index for the State of California, as calculated by the Department of Finance. However, the conservancy may request the State Public Works Board to review and approve specific acquisitions.

(c) The conservancy shall not exercise the power of eminent domain.

(Amended by Stats. 2005, Ch. 227, Sec. 4. Effective January 1, 2006.)



33348

Notwithstanding Section 11005.2 of the Government Code or any other provision of law, the conservancy may lease, rent, sell, exchange, or otherwise transfer, an interest, option, or contractual right in real property, as well as a vested right severable therefrom, that has been acquired under this division, to a person or entity, subject to terms and conditions in furtherance of the conservancy s purposes.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33349

(a) The conservancy shall take whatever actions are reasonably necessary and incidental to the management of lands or interests in lands under its ownership or control, and may initiate, negotiate, and participate in agreements for the management of those lands or interests with public agencies or private individuals or entities.

(b) The conservancy may improve, restore, or enhance lands for the purpose of protecting the natural environment, improving public enjoyment of or public access to public lands, or to otherwise meet the objectives of this division, and may carry out the planning and design of those improvements or other measures.

(c) The conservancy may enter into an agreement with a public agency, nonprofit organization, or private entity, for the construction, management, or maintenance of facilities authorized by the conservancy.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33350

The conservancy shall make an annual report to the Legislature and to the Secretary of the Resources Agency regarding expenditures, land management costs, and administrative costs.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33351

The conservancy may expend funds under this division to conduct research and monitoring in connection with development and implementation of the program administered under this division.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33352

(a) The conservancy may receive gifts, donations, bequests, devises, subventions, grants, rents, royalties, and other assistance and funds from public and private sources.

(b) Except as provided in Section 33347, the conservancy may receive an interest in real or personal property through transfer, succession, or other mode of acquisition generally recognized by law.

(c) All funds or income received by the conservancy shall be deposited in the fund for expenditure for the purposes of this division.

(Amended by Stats. 2005, Ch. 227, Sec. 5. Effective January 1, 2006.)



33353

The conservancy may fix and collect a fee for a direct service it renders, provided the service is rendered at the request of the individual or entity receiving the service. The amount of a fee shall not exceed the conservancy s reasonable costs and expenses of providing the service rendered. All fees received by the conservancy shall be deposited in the fund for expenditure for the purposes of this division.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33354

Proceeds from a lease, rental, sale, exchange, or transfer of an interest or option in real property, and all other income, shall be deposited in the fund for expenditure for the purposes of this division.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33355

The Sierra Nevada Conservancy Fund is hereby created in the State Treasury. Moneys in the fund shall be available, upon appropriation by the Legislature, only for the purposes of this division.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)



33356

Nothing in this division grants to the conservancy:

(a) Any of the powers of a city or county to regulate land use.

(b) Any powers to regulate any activities on land, except as the owner of an interest in the land, or pursuant to an agreement with, or a license or grant of management authority from, the owner of an interest in the land.

(c) Any powers over water rights held by others.

(Added by Stats. 2004, Ch. 726, Sec. 1. Effective January 1, 2005.)









DIVISION 23.5. COACHELLA VALLEY MOUNTAINS CONSERVANCY

CHAPTER 1. Establishment and Purposes

33500

The Legislature hereby finds and declares that the mountains and natural community conservation lands of the Coachella Valley in Riverside County contain unique and important open-space, wildlife, scenic, environmental, anthropological, cultural, scientific, educational, and recreational resources that should be held in trust for the enjoyment of, and appreciation by, present and future generations.

(Amended by Stats. 1999, Ch. 419, Sec. 1. Effective January 1, 2000.)



33501

The Coachella Valley Mountains Conservancy is hereby created as a state agency within the Resources Agency to acquire and hold, in perpetual open space, mountainous lands surrounding the Coachella Valley and natural community conservation lands within the Coachella Valley, and to provide for the protection of wildlife resources on, and the public s enjoyment of, and the enhancement of their recreational and educational experiences on, those lands in a manner consistent with the protection of the lands and the resource values specified in Section 33500.

(Amended by Stats. 1999, Ch. 419, Sec. 2. Effective January 1, 2000.)



33502

(a) The territory of the conservancy consists of that portion of Riverside County bounded by a line commencing at the intersection of the highest elevation of the San Jacinto Mountains and the range line common to Range 2 East and Range 3 East, S.B.M., in the vicinity of the western limits of the Sonoran Desert; thence north along that range line to its intersection with the San Bernardino-Riverside County boundary, thence east along the San Bernardino-Riverside County boundary to its intersection with the highest elevation of the Little San Bernardino Mountains; thence meandering southeast and east along the points of highest elevation of the Little San Bernardino Mountains, the Cottonwood Mountains, and the Eagle Mountains to the point of intersection with the range line common to Range 12 East and Range 13 East, S.B.M.; thence south along that range line to its intersection with the township line common to Township 5 South and Township 6 South, S.B.M.; thence east along that township line to its intersection with the range line common to Range 13 East and Range 14 East, S.B.M.; thence south along that range line to its intersection with the boundary of the Chocolate Mountains Aerial Gunnery Range; thence west and south along the boundary of the Chocolate Mountains Aerial Gunnery Range to its intersection with the Imperial-Riverside County boundary; thence west along the Imperial-Riverside County boundary to its intersection with the highest elevation of the Santa Rosa Mountains; thence meandering northwest and north along the points of highest elevation of the Santa Rosa and San Jacinto Mountains to the point of beginning; and as more specifically set forth in that certain map entitled Coachella Valley Mountains Conservancy and dated ____ 1999, and placed on file with the Secretary of State, which map is incorporated in this subdivision by this reference.

(b) The governing board of the conservancy may adjust the boundary delineating the territory of the conservancy, but not by more than 500 yards from the boundary as mapped pursuant to subdivision (a), to embrace within the conservancy adjacent lands that have any of the resource values specified in Section 33500. Any adjustment in the boundary shall be reflected in a revision to the map specified in subdivision (a), which revision shall be promptly filed with the Secretary of State.

(Amended by Stats. 1999, Ch. 419, Sec. 3. Effective January 1, 2000.)



33502.5

Notwithstanding Section 33502, the incorporated areas of the Cities of Coachella and Indio, as they exist on January 1, 1994, are excluded from the territory of the conservancy.

(Added by Stats. 1993, Ch. 1286, Sec. 1. Effective January 1, 1994.)



33503

(a) The governing board of the conservancy consists of the following 21 voting members:

(1) The mayor or a member of the city council of each of the Cities of Cathedral City, Desert Hot Springs, Indian Wells, La Quinta, Palm Desert, Palm Springs, and Rancho Mirage, appointed by a majority of the membership of the respective city council of each city.

(2) The Chairperson of the Tribal Council of the Agua Caliente Band of Cahuilla Indians.

(3) One member of the Board of Supervisors of the County of Riverside, appointed by a majority of the membership of the board of supervisors.

(4) Three members chosen from the general public who reside within the conservancy s territory, one of whom shall be appointed by the Governor, one of whom shall be appointed by the Senate Committee on Rules, and one of whom shall be appointed by the Speaker of the Assembly.

(5) The Secretary of the Resources Agency.

(6) The Director of Fish and Game.

(7) The Executive Director of the Wildlife Conservation Board.

(8) The Director of Parks and Recreation.

(9) The Director of Finance.

(10) The Vice President, Division of Agriculture and Natural Resources, of the University of California.

(11) The State Director for California of the United States Bureau of Land Management.

(12) The Regional Forester for the Pacific Southwest Region of the United States Forest Service.

(13) The Regional Director for the Pacific West Region of the National Park Service.

(b) Any state or federal official who is a member of the governing board and whose principal office is not within the territory of the conservancy may designate a member of his or her executive staff to vote on his or her behalf and otherwise discharge the duties of the member when the member is not in attendance. Notice of that designation shall be promptly communicated in writing to the chairperson of the conservancy.

(c) Each city council, the Tribal Council of the Agua Caliente Band of Cahuilla Indians, and the Board of Supervisors of the County of Riverside may appoint an alternate member from its respective entity to attend the governing board meetings and vote on behalf of the appointed member and otherwise discharge the duties of the member when that member is not in attendance. Notice of the designation shall be promptly communicated in writing to the chairperson of the conservancy.

(Amended by Stats. 2000, Ch. 217, Sec. 1. Effective January 1, 2001.)



33505

(a) The term of each voting member of the governing board shall be two years and until his or her successor is appointed. Any vacancy shall be filled within 60 days of its occurrence by the appointing authority.

(b) Notwithstanding subdivision (a), no supervisor, mayor, or member of a city council shall hold office on the governing board of the conservancy for more than 60 days after ceasing to be that supervisor, mayor, or member of the city council, respectively, and the membership on the board held by that person terminates upon the expiration of that 60-day period. However, any mayor who immediately resumes the office of member of the city council, and any member of a city council who becomes mayor, has not ceased to hold office for the purposes of this subdivision.

(c) The seat of any general public member shall be deemed vacant upon the member s ceasing to be a resident of the conservancy s territory, and the membership on the board held by that person shall terminate upon the appointment of his or her successor or the expiration of a period of 60 days after ceasing to be a resident, whichever occurs first.

(Added by Stats. 1990, Ch. 977, Sec. 1.)



33506

The voting members of the conservancy s governing board shall elect a chairperson, vice chairperson, and other officers as determined to be necessary, from among the persons designated in paragraphs (1), (2), (3), and (4) of subdivision (a) of Section 33503, to serve for one-year terms.

(Amended by Stats. 1992, Ch. 676, Sec. 2. Effective January 1, 1993. Operative January 1, 1994, pursuant to Sec. 13 of Ch. 676, as amended by Stats. 1993, Ch. 1286, Sec. 6.)



33507

A majority of the members appointed to the governing board of the conservancy shall constitute a quorum, and, except as provided in subdivision (b) of Section 33702, no official action relating to the acquisition of any interest in real property shall be taken by the governing board except in the presence of a quorum and upon the recorded votes of a majority of the members appointed to the governing board. Any official action affecting any matter other than relating to the acquisition of an interest in real property shall be taken by the governing board in the presence of a quorum and upon the recorded votes of a majority of the members appointed to the governing board who are present and voting.

(Amended by Stats. 1996, Ch. 963, Sec. 4. Effective September 27, 1996.)



33508

Each voting member of the governing board designated in paragraphs (1), (2), (3), and (4) of subdivision (a) of Section 33503 shall receive compensation in an amount set by the governing board, not to exceed seventy-five dollars ($75) for each day, or portion thereof, and not to exceed four hundred fifty dollars ($450) annually, while attending meetings of the governing board, or, upon authorization by the governing board, while on official business of the conservancy, and to receive the actual and necessary expenses incurred in performing those official duties, if that member does not receive compensation on a full-time basis from another source for discharging the responsibilities of any of the offices designated in paragraphs (1), (2), (3), and (4) of subdivision (a) of Section 33503. Any member may waive compensation.

(Amended by Stats. 1992, Ch. 676, Sec. 4. Effective January 1, 1993. Operative January 1, 1994, pursuant to Sec. 13 of Ch. 676, as amended by Stats. 1993, Ch. 1286, Sec. 6.)



33509

(a) Meetings of the governing board are subject to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(b) The governing board shall meet to conduct business of the conservancy only at locations within the territory of the conservancy. This subdivision shall not prohibit members of the governing board, including a quorum thereof, from participating in meetings and conferences conducted outside the territory of the conservancy, so long as those members do not engage in taking official actions of the conservancy while participating in those meetings or conferences.

(Amended by Stats. 1992, Ch. 676, Sec. 5. Effective January 1, 1993. Operative January 1, 1994, pursuant to Sec. 13 of Ch. 676, as amended by Stats. 1993, Ch. 1286, Sec. 6.)






CHAPTER 2. Powers and Duties

33600

The conservancy shall have and may exercise all rights and powers, expressed or implied, necessary to carry out the purposes and intent of this division, including, but not limited to, the rights and powers expressly set forth in this division.

(Added by Stats. 1990, Ch. 977, Sec. 1.)



33601

The conservancy may do all of the following:

(a) Sue and be sued.

(b) Determine the qualifications of, recommend the salary of, and appoint, an executive director who shall be exempt from civil service and serve at the pleasure of the conservancy. In addition, the conservancy may employ other staff pursuant to the State Civil Service Act and as may be authorized in the annual state Budget Act.

(c) Enter into contracts pursuant to Article 4 (commencing with Section 19130) of Chapter 5 of Part 2 of Division 5 of Title 2 of the Government Code, for services requiring knowledge, experience, and ability not possessed by the conservancy s staff.

(d) Enter into other agreements with public agencies, private entities, and persons necessary for the proper discharge of the conservancy s duties.

(e) In order to further the conservancy s purposes as set forth in Section 33501, award grants to cities, counties, resource conservation districts, or nonprofit organizations that are described in paragraph (2) of subdivision (f) of Section 33702 and that are qualified as exempt organizations under Section 501(c)(3) of the Internal Revenue Code of 1954 (26 U.S.C.A. Sec. 501(c)(3)).

(Amended by Stats. 1999, Ch. 419, Sec. 5. Effective January 1, 2000.)



33602

The conservancy may adopt regulations governing the use by the public of conservancy lands and provide for their enforcement. Any regulation shall authorize only those uses of conservancy lands that are consistent with the protection, enhancement, or restoration of those lands and the resource values specified in Section 33500. The violation of any regulation is a misdemeanor, punishable by a fine of not more than one thousand dollars ($1,000) or imprisonment in the county jail for not more than six months, or both that fine and imprisonment. One-half of the amount of any fine collected shall be remitted to the conservancy for expenditure, upon appropriation, for carrying out the purposes of this division.

(Amended by Stats. 1992, Ch. 676, Sec. 6. Effective January 1, 1993. Operative January 1, 1994, pursuant to Sec. 13 of Ch. 676, as amended by Stats. 1993, Ch. 1286, Sec. 6.)



33603

The conservancy may provide interpretive services and facilities and make the minimal improvements necessary to negate the deleterious influence of man on, and to facilitate the public s enjoyment of, and to enhance the public s recreational and educational experiences on, conservancy lands. No improvement shall be undertaken unless it is in furtherance of the conservancy s purposes, as set forth in Section 33501.

(Added by Stats. 1990, Ch. 977, Sec. 1.)



33604

Any expenditure by the conservancy that exceeds the amount specified in Section 20162 of the Public Contract Code, except expenditures for the acquisition of land for the purposes of Section 33501, shall be subject to the requirements of Article 4 (commencing with Section 20160) of Chapter 1 of Part 3 of Division 2 of the Public Contract Code.

(Added by Stats. 1990, Ch. 977, Sec. 1.)



33605

The conservancy may accept any revenue, money, grants, fees, rents, royalties, goods, services, donations, bequests, or gifts of any interest in real property from any public agency, private entity, or person for any lawful purpose of the conservancy subject to the requirements of Sections 11005 to 11005.7, inclusive, of the Government Code. A gift of personal property that is subject to the requirements of Sections 11005 and 11005.1 of the Government Code shall be deemed approved by the Director of Finance, unless it is disapproved within 60 days of receipt of a request from the executive director of the conservancy to approve the gift.

(Amended by Stats. 1996, Ch. 963, Sec. 6. Effective September 27, 1996.)






CHAPTER 3. Open-Space Protection Program

33700

(a) As used in this chapter, mountainous lands means all lands, irrespective of their angle of slope or other natural or manmade terrain features, within the territory of the conservancy that lie above the floor of the Coachella Valley, if there is no alluvial fan, or that lie above any alluvial fan extending onto the valley floor, as more specifically set forth in that certain map entitled Coachella Valley Mountainous Lands Map and dated ____ __, 1999, and placed on file with the Secretary of State, which map is hereby incorporated in this subdivision by this reference. The map described in this subdivision may be combined with, and made a part of, the map described in Section 33502.

(b) The governing board of the conservancy may adjust the boundary delineating mountainous lands within the conservancy s territory, but not by more than 100 yards from the boundary mapped as specified in subdivision (a), to avoid bisecting any single lot or parcel in existence on January 1, 1991, or to conform the boundary to more readily identifiable natural or manmade features in existence on January 1, 1991, if the adjustment will not jeopardize any of the resource values specified in Section 33500. Any adjustment in the boundary shall be reflected in a revision to the map specified in subdivision (a), which revision shall be promptly filed with the Secretary of State.

(c) In the event of any inconsistency between the definition of mountainous lands, as set forth in this section, and the map described in this section, the definition shall control.

(d) As used in this chapter, natural community conservation lands means all lands within the territory of the conservancy, the preservation of which is necessary to implement a natural community conservation plan that has been approved by the Department of Fish and Game pursuant to Chapter 10 (commencing with Section 2800) of Division 3 of the Fish and Game Code.

(Amended by Stats. 1999, Ch. 419, Sec. 6. Effective January 1, 2000.)



33701

The conservancy may not exercise the power of eminent domain. The conservancy may request the State Public Works Board to exercise the power of eminent domain on behalf of the conservancy pursuant to the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code). The conservancy may initiate a request only with respect to uninhabited real property within the territory of the conservancy containing mountainous lands and after providing at least 60 days notice of its intention to request acquisition by eminent domain. The notice shall be sent either to the city in which the real property is situated; the county if the real property is situated in an unincorporated area; or the Tribal Council of the Agua Caliente Band of Cahuilla Indians if the real property is situated within the trust lands of the Agua Caliente Indian Reservation. The State Public Works Board shall not, acquire any real property by eminent domain in response to a request of the conservancy if either of the following is the case:

(a) No part of the real property is mountainous land.

(b) The acquisition is objected to by the city in which the real property is situated; by the county if the real property is situated in an unincorporated area; or by the Tribal Council of the Agua Caliente Band of Cahuilla Indians if the real property is situated within the trust lands of the Agua Caliente Indian Reservation. To be effective, the objection shall be made by a resolution of the city council, the county board of supervisors, or the Tribal Council of the Agua Caliente Band of Cahuilla Indians, as the case may be, adopted within 60 days from the date of receipt of notice from the conservancy. The city, the county, or the tribal council, as the case may be, may at any subsequent time rescind its objection.

(Amended by Stats. 1996, Ch. 963, Sec. 7. Effective September 27, 1996.)



33702

(a) Except as provided in subdivisions (b) and (c), the acquisition of real property or interests in real property under this division is subject to the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code).

(b) Any acquisition of real property or any interest in real property within the territory of the conservancy that is located in an area designated as a National Scenic Area and that has a value of less than two hundred fifty thousand dollars ($250,000), is not subject to the Property Acquisition Law.

(c) Any acquisition of real property from the County of Riverside that was acquired by the county as a result of the nonpayment of taxes, and that has a value of less than two hundred fifty thousand dollars ($250,000), is not subject to the Property Acquisition Law if the Administrative Secretary of the State Public Works Board has received written notice that the conservancy has adopted a resolution requesting that the real property be removed from public sale and the Director of Finance has not, within 60 days from the date that the written notice was received, notified the executive director of the conservancy that the real property must be acquired under the Property Acquisition Law.

(d) The committee that is responsible for developing the Coachella Valley natural community conservation plan as of December 31, 1999, or any subsequent committee that is responsible for overseeing the implementation of any state-approved Coachella Valley natural community conservation plan, habitat conservation plan, or similar program, shall be the advisory committee to the conservancy in its implementation of any aspect of the plan or program. Prior to the acquisition of property or the taking of other actions in furtherance of the plan or program, the conservancy shall consult with the advisory committee.

(e) Except as provided in Section 33701, and subject to Section 33507, the conservancy may acquire any property, and any interest in property, on behalf of itself or a state agency represented on the governing board, within its territory if acquisition of the property is in furtherance of the conservancy s purposes, as set forth in Section 33501. The conservancy may initiate, negotiate, and participate in agreements with local, state, and federal public agencies or nonprofit entities for the management of land under the conservancy s ownership or control, in furtherance of the conservancy s purposes. The conservancy may also hold, manage, maintain, administer, occupy, and care for that property in the event that no appropriate public or private entity is available to undertake that responsibility without cost to the conservancy.

(f) (1) Except as provided in paragraph (2), the conservancy shall not sell, exchange, lease, or otherwise dispose of or encumber, any mountainous lands or natural community conservation lands unless authorized by a four-fifths vote of the governing board or a two-thirds vote of the electors residing within the conservancy.

(2) The conservancy may transfer any mountainous lands or natural community conservation lands to another public agency or to any nonprofit organization that has as its primary purpose the preservation, protection, or enhancement of land in its natural, scenic, historic, agricultural, forested, or open-space condition or use, if the transfer is authorized in the presence of a quorum and upon the recorded votes of a majority of the voting members of the governing board, and if the transferee agrees to hold, manage, maintain, administer, occupy, and care for the property in perpetuity and in furtherance of the conservancy s purposes, as set forth in Section 33501.

(3) Any lease entered into pursuant to this subdivision shall not exceed five years and shall include the express provision that the lease may be terminated at any time that the governing board determines that the land is needed for conservancy purposes.

(g) Notwithstanding subdivision (e) and the requirements specified in subdivision (f), the conservancy may sell, exchange, lease, or otherwise dispose of or encumber, property that is not mountainous land or natural community conservation land on any terms that are in the best interests of the conservancy.

(Amended by Stats. 1999, Ch. 419, Sec. 7. Effective January 1, 2000.)



33702.5

The conservancy may enter into an option to purchase real property in fee or any lesser interest and may transfer an option subject to the requirements of subdivision (b) of Section 33702.

(Added by Stats. 1992, Ch. 676, Sec. 9. Effective January 1, 1993. Operative January 1, 1994, pursuant to Sec. 13 of Ch. 676, as amended by Stats. 1993, Ch. 1286, Sec. 6.)



33703

This division is not intended to infringe on the existing authority of the County of Riverside or the cities lying within the conservancy s territory to plan and control land uses, and no provision of this division shall be construed as conferring on the conservancy the authority to plan or control the use of any land except those lands that the conservancy may acquire and hold.

(Added by Stats. 1990, Ch. 977, Sec. 1.)



33704

The Legislature hereby acknowledges the role of the former Coachella Valley Mountains Conservancy, a California nonprofit corporation, and its successor, the Coachella Valley Mountains Trust, a California nonprofit corporation, in providing the leadership within the community that led to the creation of the conservancy pursuant to this division. Accordingly, the conservancy created by this division shall consult, and coordinate its program, with the trust, and any successor entity, for as long as it may exist.

(Added by Stats. 1990, Ch. 977, Sec. 1.)






CHAPTER 4. Finances

33800

(a) The conservancy may incur debt only for the purpose of acquiring real property. To acquire that property, the conservancy may only borrow money from, and incur a debt to, an entity that is represented on the conservancy s governing board if the debt instrument pertaining to the acquisition of the property states that the security for the debt created therein is limited to the real property to be acquired, and includes an acknowledgment that no state funds or state credit will be obligated or committed to repay the debt.

(b) Any debt instrument that is entered into by the conservancy after January 1, 1997, shall be null and void, except for a debt instrument that complies with subdivision (a) and is approved by the Department of Finance.

(Repealed and added by Stats. 1996, Ch. 963, Sec. 10. Effective September 27, 1996.)



33802

The conservancy may fix and collect fees for the use by the public of any lands owned or otherwise controlled by the conservancy. No fee shall, however, exceed the conservancy s cost of providing the service for which the fee is charged.

(Added by Stats. 1990, Ch. 977, Sec. 1.)



33803

(a) The conservancy may raise revenues for any lawful purpose of the conservancy pursuant to this chapter.

(b) If the conservancy proposes to raise revenue by the levy of an assessment on real property or by the levy of any type of tax or increase in any existing tax authorized by this chapter, and the law authorizing the assessment or tax requires the approval of the electors of the conservancy, the assessment or tax may not be levied unless and until it is approved by the electors of the conservancy at an election held for that purpose. Any assessment or tax levied by the conservancy shall be approved by two-thirds of the votes cast by the electors of the conservancy if the law authorizing the assessment or tax requires approval by two-thirds of the votes cast, or shall be approved by a majority of the votes cast by the electors of the conservancy if the law authorizing the assessment or tax provides for approval by a majority of the votes cast.

(c) Any election conducted by the conservancy shall be consolidated with a statewide election or any election conducted throughout the County of Riverside.

(Amended by Stats. 1991, Ch. 267, Sec. 13.)



33804

The conservancy is expressly authorized to raise revenues by any, or a combination, of the following:

(a) An assessment to finance capital improvements and land acquisition, which may be levied within one or more zones within the conservancy s territory established to reflect the level of service provided by the conservancy within the zone, as provided in the Improvement Act of 1911 (Division 7 (commencing with Section 5000), Streets and Highways Code), the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500), Streets and Highways Code), the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000), Streets and Highways Code), and the Landscaping and Lighting Act of 1972 (Division 15 (commencing with Section 22500), Streets and Highways Code). At the election authorizing the assessment, the conservancy may propose a range of assessment rates, within which range the rate may from time to time be adjusted by the governing board to reflect the conservancy s revenue needs.

(b) A special tax, as provided in Article 3.7 (commencing with Section 53720) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(c) A special tax levied pursuant to the Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code).

(Added by Stats. 1990, Ch. 977, Sec. 1.)



33805

Upon making the determination that immediate revenues are insufficient for the acquisition of property, other capital expenses, or the funding or refunding of any outstanding indebtedness, the governing board of the conservancy may call an election on a proposition to incur indebtedness in a specified amount and to issue limited obligation bonds.

(Added by Stats. 1990, Ch. 977, Sec. 1.)



33806

The Coachella Valley Mountains Conservancy Fund is hereby created in the State Treasury. The money in the fund shall be made available for expenditure by the conservancy, upon appropriation by the Legislature, for the purposes of this division.

(Added by Stats. 1996, Ch. 963, Sec. 11. Effective September 27, 1996.)









DIVISION 23.7. PRESERVATION OF FUTURE TRANSPORTATION OPTIONS

33910

As used in this division, department means the Department of Transportation.

(Added by Stats. 1992, Ch. 754, Sec. 2. Effective January 1, 1993.)



33911

The department may receive donations of land and funds for the acquisition of land from local agencies, including special districts, and private entities. Land acquired by the department through donation, purchase, or by any other means, shall be maintained by the department for future transportation purposes. The acquisition of land by the department for that purpose is not subject to the California Environmental Quality Act (Division 13 (commencing with Section 21000)) if the land, when received or acquired, is within a statewide or regional priority corridor designated pursuant to Section 65081.3 of the Government Code and the applicable regional transportation planning agency has complied with Section 33913 of the Government Code.

(Added by Stats. 1992, Ch. 754, Sec. 2. Effective January 1, 1993.)



33912

(a) Of the funds appropriated to the Department of Transportation by Section 161030 of the Public Utilities Code, all money remaining on July 1, 1993, that is neither encumbered nor needed by the department to comply with the terms of any offer to purchase property that was made to the owner on or before July 1, 1993, shall be used, upon appropriation by the Legislature, for purposes of this division.

(b) The proceeds of the sale of any property acquired pursuant to this division shall be used, upon appropriation by the Legislature, for the purposes of this division.

(Added by Stats. 1992, Ch. 754, Sec. 2. Effective January 1, 1993.)



33913

Land may be acquired by the department if the land is located in a designated corridor of statewide or regional priority as determined pursuant to Section 65081.3 of the Government Code. Proposals by other entities for the acquisition of land by the department shall be submitted to the regional transportation planning agency in whose jurisdiction the land is located for review and recommended action, and be approved by the department. No proposal shall be approved by the department pursuant to this section unless the regional transportation planning agency, after a public hearing, finds that the range of potential transportation facilities to be located on the land can be constructed in a manner which will avoid or mitigate significant environmental impacts or values identified in subdivisions (a), (b), and (c). The regional transportation planning agency is not required to comply with the California Environmental Quality Act in any manner, other than complying with the provisions of subdivision (a), in order to make this finding, if it has prepared an environmental review of the corridor of statewide or regional priority in which the land is located pursuant to Section 65081.3 of the Government Code. The regional transportation planning agency shall base its finding on a consideration of each of the following:

(a) The information contained in the environmental impact report prepared pursuant to Section 65081.3 of the Government Code and a document describing the proposed land acquisition which includes the content of an initial study described in subdivision (d) of Section 15063 of Title 14 of the California Code of Regulations (California Environmental Quality Act Guidelines). However, the study need not include greater specificity about the type or nature of the proposed transportation project than has been provided in action by the governing body of the project applicant agency.

(b) Review by the Department of Fish and Game. The Department of Fish and Game shall make the results of its review of the proposed land acquisition known to the regional transportation planning agency no later than 30 days after the acquisition is submitted to them by the regional transportation planning agency for review, or its comments shall not be considered in the finding.

(c) Other information submitted to the regional transportation planning agency in the public hearing or in writing regarding the proposed acquisition by the department.

(Added by Stats. 1992, Ch. 754, Sec. 2. Effective January 1, 1993.)



33914

The determinations made pursuant to this division shall not constitute the basis for a determination of compliance with the California Environmental Quality Act for purposes of constructing the transportation project.

(Added by Stats. 1992, Ch. 754, Sec. 2. Effective January 1, 1993.)



33915

The acquisition and holding of land under this division constitutes a public purpose, notwithstanding Section 1240.220 of the Code of Civil Procedure.

(Added by Stats. 1992, Ch. 754, Sec. 2. Effective January 1, 1993.)



33916

Nothing in this division limits the authority conferred on the department by Section 104.6 of the Streets and Highways Code.

(Added by Stats. 1992, Ch. 754, Sec. 2. Effective January 1, 1993.)



33917

(a) A transportation planning agency, a county transportation commission, or a county transportation authority may create a transportation corridor preservation entity within the area of its jurisdiction and may create a corridor preservation account.

(b) Sections 33911, 33913, 33914, and 33915 apply to a transportation preservation entity created pursuant to subdivision (a).

(Added by Stats. 1992, Ch. 754, Sec. 2. Effective January 1, 1993.)






DIVISION 24. RENEWABLE RESOURCES INVESTMENT PROGRAM

34000

Money deposited in the Bosco-Keene Renewable Resources Investment Fund created by former Section 7150.6 of the Fish and Game Code may be encumbered, pursuant to appropriation by the Legislature, only for the following purposes:

(a) Salmon and steelhead hatchery expansion and fish habitat improvement.

(b) Forest resource improvement projects pursuant to the California Forest Improvement Act of 1978.

(c) Urban forestry projects pursuant to the California Urban Forestry Act of 1978.

(d) Agricultural soil drainage programs which will retard desertification and protect agricultural productivity.

(e) Support of technical assistance programs which will prevent soil erosion.

(f) Agricultural, industrial, and urban water conservation programs.

(g) Wildland fire prevention programs pursuant to the Wildland Fire Protection and Resources Management Act of 1978, Article 1 (commencing with Section 4461) and Article 2 (commencing with Section 4475) of Chapter 7 of Part 2 of Division 4.

(h) Coastal resource enhancement projects pursuant to Chapter 6 (commencing with Section 31251) of Division 21.

(i) Regulation and oversight of surface mining activities pursuant to the Surface Mining and Reclamation Act of 1975 (Chapter 9 (commencing with Section 2710) of Division 2).

(Amended by Stats. 2003, Ch. 240, Sec. 25. Effective August 13, 2003.)



34001

The Department of Fish and Game may make grants to nonprofit organizations, political subdivisions of the state, and Indian tribes to cooperate with the department in salmon and steelhead rehabilitation along the north coast of California.

The Director of Fish and Game may establish criteria for the awarding of these grants to applicants who demonstrate the greatest expertise in accomplishing the salmon and steelhead rehabilitation projects.

(Added by Stats. 1984, Ch. 573, Sec. 2.)



34002

The Department of Fish and Game may provide nonprofit organizations and Indian tribes partial funding of grants provided under Section 34001 or Section 3 of Chapter 344 of the Statutes of 1981, if in the opinion of the department, any such organization meets all of the following requirements:

(a) Has a previously demonstrated record of successfully completing one or more salmon or steelhead rehabilitation projects funded under the Cooperative North Coast Salmon and Steelhead Restoration Project.

(b) Utilizes acceptable accounting procedures.

(c) Demonstrates that the project can be accomplished more efficiently and economically and with partial funding provided before the project s completion.

(Added by Stats. 1984, Ch. 1686, Sec. 15. Effective September 30, 1984.)






DIVISION 25. COASTAL RESOURCES AND ENERGY ASSISTANCE

CHAPTER 1. General Provisions

35000

This division shall be known and may be cited as the Coastal Resources and Energy Assistance Act.

(Repealed and added by Stats. 1991, Ch. 1027, Sec. 2.)



35001

The Legislature finds and declares that it is essential that the state, in cooperation with local governments, invest a portion of federal revenues derived from the extraction of publicly owned, nonrenewable offshore energy resources for the sound protection and management of the state s renewable ocean and coastal resources.

(Repealed and added by Stats. 1991, Ch. 1027, Sec. 2.)



35002

The Legislature further finds and declares that the federal government s accelerated and expanded federal offshore leasing program, in conjunction with the State Lands Commission s submerged lands leasing program, have placed a greater strain on state and local government efforts to plan for and manage the ocean and coastal impacts caused by offshore oil and gas development.

(Repealed and added by Stats. 1991, Ch. 1027, Sec. 2.)



35003

The Legislature further finds and declares, therefor, that a portion of federal revenues derived from the extraction of offshore energy resources should be expended by the state to further the following goals:

(a) Provision of financial assistance to coastal counties and cities affected by federal and state offshore energy development.

(b) Assistance to local governments to exercise their responsibility for improving the management of the state s coastal resources.

(Repealed and added by Stats. 1991, Ch. 1027, Sec. 2.)






CHAPTER 2. Definitions

35020

Coastal city means a city or port district which lies, in whole or in part, within the coastal zone.

(Repealed and added by Stats. 1991, Ch. 1027, Sec. 2.)



35021

Coastal county means a county or city and county which lies, in whole or in part, within the coastal zone.

(Repealed and added by Stats. 1991, Ch. 1027, Sec. 2.)



35022

Coastal zone means the coastal zone as defined in Section 30103.

(Repealed and added by Stats. 1991, Ch. 1027, Sec. 2.)



35023

Local coastal program means a local coastal program as defined in Section 30108.6.

(Repealed and added by Stats. 1991, Ch. 1027, Sec. 2.)



35024

Secretary means the Secretary of the Resources Agency.

(Added by Stats. 1991, Ch. 1027, Sec. 2.)






CHAPTER 3. Coastal County and City Offshore Energy Assistance

35030

(a) The secretary, after consulting with the California Coastal Commission and the State Lands Commission concerning offshore energy activities, shall award grants to coastal counties and cities to be used for the purposes of planning, assessment, mitigation, permitting, monitoring and enforcement, public services and facilities, and for other activities related to offshore energy development, consistent with the requirements of the state s coastal management program.

(b) Prior to receiving grants under this chapter, each coastal county and city shall submit a report to the secretary describing how the funds are to be expended. Before submitting the report, each coastal county and city shall provide opportunities for the public to review and comment on the report and shall hold at least one public hearing on the report.

(Repealed and added by Stats. 1991, Ch. 1027, Sec. 2.)



35031

Any funds appropriated in accordance with this chapter and not expended as described in Section 35030, may be awarded by the secretary for technical and financial assistance to coastal counties and cities with approved local coastal programs to help them exercise effectively their responsibility for improving the management of the state s coastal resources. Technical and financial assistance shall be made available to coastal counties and cities to do any of the following:

(a) Protect wetlands, flood plains, estuaries, beaches, dunes, and fish and wildlife and their habitat within coastal areas.

(b) Minimize the loss of life and property in coastal flood-prone, storm surge, geologic hazard, and erosion-prone areas.

(c) Provide public access to the coast for recreational purposes, to acquire coastal view sheds, and to preserve, maintain, and restore historic, cultural, and aesthetic coastal sites.

(d) Facilitate the process for siting major facilities along the coast related to fisheries, recreation, and ports and other coastal dependent commercial uses, giving full consideration to environmental concerns as well as the need for economic development.

(e) Promote other coastal management improvements determined by the secretary to be consistent with the state s coastal management program.

(Amended by Stats. 1996, Ch. 977, Sec. 1. Effective January 1, 1997.)



35032

On or before April 15, 1997, the secretary, in cooperation with the California Coastal Commission, shall develop and implement a competitive application process to award coastal counties and cities financial and technical assistance pursuant to this chapter. Thereafter, the secretary shall review that process by April 15 of each year that funds are appropriated pursuant to this chapter.

(Amended by Stats. 1996, Ch. 977, Sec. 2. Effective January 1, 1997.)



35033

Any financial assistance provided to local governments under this chapter may not exceed 90 percent of the cost of carrying out the project. Commencing in the 1997 calendar year and in each calendar year thereafter, 50 percent of the amount of funds received by the state pursuant to Section 8(g) of the Outer Continental Shelf Lands Act (43 U.S.C. Sec. 1337(g)) over the amount of funds so received in the 1996 calendar year shall be available, on an annual basis, for appropriation to the secretary for grants to coastal counties and cities pursuant to this chapter.

(Amended by Stats. 1996, Ch. 977, Sec. 3. Effective January 1, 1997.)



35034

On an annual basis, the secretary shall review and assess county and city expenditures under this program. Not more than one hundred thousand dollars ($100,000) of the funds appropriated annually pursuant to this chapter may be used by the secretary to defray administrative costs and, of that amount, not more than fifty thousand dollars ($50,000) may be used to cover costs incurred by the California Coastal Commission in the review of grant applications pursuant to this chapter.

(Amended by Stats. 1996, Ch. 977, Sec. 4. Effective January 1, 1997.)









DIVISION 26. SANTA CLARA COUNTY OPEN-SPACE AUTHORITY

CHAPTER 1. General Provisions

35100

This division shall be known and may be cited as the Santa Clara County Open-Space Authority Act.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35101

The Legislature hereby finds and declares all of the following:

(a) In Santa Clara County, open-space preservation and creation of a greenbelt are immediate high priorities needed to counter the continuing and serious conversion of these lands to urban uses, to preserve the quality of life in the county, and to encourage agricultural activities.

(b) In order to deal in an expeditious manner with the current serious loss of these properties, the county needs to develop and implement a local funding program involving properties occupied for urban purposes which give rise to the need for open-space preservation that goes significantly beyond current existing funding which is not adequate to resolve these losses.

(c) It is in the public interest to create the Santa Clara County Open-Space Authority so that local open-space preservation and greenbelting decisions can be implemented in a timely manner to provide for the acquisition and maintenance of these properties.

(d) All persons owning developed parcels enjoy the privilege of using, and benefit from, the availability of open space.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35102

Agricultural activity has the same meaning as agricultural activity, operation, or facility, or appurtenances thereof as defined in subdivision (e) of Section 3482.5 of the Civil Code.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35103

Authority means the Santa Clara County Open-Space Authority created pursuant to this division in the County of Santa Clara.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35105

County means the County of Santa Clara.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35106

Governing board means the governing body of the authority.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)






CHAPTER 2. Creation of the Open-Space Authority

35120

The Santa Clara County Open-Space Authority is hereby created on February 1, 1993. The maximum jurisdiction of the authority shall include all areas within the county, except those areas of the county presently within the boundaries, including the sphere of influence, of the midpeninsula Regional Open-Space District. Each city situated within the maximum jurisdictional boundaries shall pass a resolution stating its intent to be included within the authority s jurisdiction by January 15, 1993. These resolutions shall be transmitted to the board of supervisors. Any city which fails to pass that resolution or which formally states its intent to not participate shall be excluded from the authority s jurisdiction. The creation of the authority is not subject to review by the Santa Clara County Local Agency Formation Commission.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35121

(a) If, after the establishment of the authority s boundaries pursuant to Section 35120, territory within the authority is annexed to a city which is outside the authority, that territory may be detached from the authority pursuant to the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5 of the Government Code).

(b) If, after the establishment of the authority s boundaries pursuant to Section 35120, a city which is outside the authority s jurisdiction desires to be included within the authority s jurisdiction, the city shall adopt a resolution as provided in Section 35120. Following the adoption of the resolution, the territory within the city may be annexed to the authority pursuant to the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5 of the Government Code). If the authority levies a special tax or an assessment and proposes to extend that special tax or assessment to the territory proposed to be annexed, the annexation shall not be complete until the authority complies with the procedures for levying the special tax or the assessment in that territory, including notice, hearing, and an election, in that territory, when required.

(Amended by Stats. 2003, Ch. 296, Sec. 35. Effective January 1, 2004.)



35123

(a) Commencing in 2008, the elections of members of the governing board shall be held during the statewide election in November of the year that the term expires.

(b) The elections and the terms of office of the members of the governing board shall be determined pursuant to the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code).

(c) Any vacancy in the office of a member of the governing board shall be filled pursuant to Section 1780 of the Government Code.

(Repealed and added by Stats. 2007, Ch. 343, Sec. 22. Effective January 1, 2008.)



35124

Each member of the governing board may receive compensation in the amount of seventy-five dollars ($75) for attending each meeting of the governing board, not to exceed two meetings in any calendar month, together with any actual and necessary expenses incurred in the performance of his or her official duties required or authorized by the governing board. The determination of whether a member s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code. Reimbursement for expenses is subject to Section 53232.2 and 53232.3 of the Government Code.

(Repealed and added by Stats. 2007, Ch. 343, Sec. 24. Effective January 1, 2008.)






CHAPTER 3. Administration

35130

At the first governing board meeting in January of each year, the governing board shall select a chairperson who shall preside at all meetings, and a vice chairperson, who shall preside in the absence of the chairperson. In the event of the absence of the chairperson and the vice chairperson, the members present, by an order entered into the minutes, shall select one of the members present to act as chairperson pro tempore, who, while so acting, has all of the authority of the chairperson.

(Repealed and added by Stats. 2007, Ch. 343, Sec. 26. Effective January 1, 2008.)



35131

The governing board shall adopt rules for its proceedings consistent with state law.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35132

A majority of the members of the governing board constitute a quorum for the transaction of business. All official acts of the authority require the affirmative vote of a majority of the members of the governing board, unless otherwise provided in this division.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35133

The acts of the authority shall be expressed by motion, resolution, or ordinance of its governing board.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35134

All meetings of the governing board shall be conducted pursuant to Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35135

The governing board shall do all of the following:

(a) Adopt an annual budget following the public hearing required under Section 35136, hire an independent staff of its own, and fix the compensation of its officers and employees.

(b) Adopt an administrative code, by ordinance, which prescribes the powers and duties of the authority officers, the method of appointment of the authority s employees, and methods, procedures, and systems of operation and management of the authority.

(c) Cause a postaudit of the financial transactions and records of the authority to be made at least annually by a certified public accountant.

(d) Do any and all things necessary to carry out the purposes of this division.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35136

(a) Notice of the time and place of the public hearing for the adoption of the annual budget shall be published pursuant to Section 6061 of the Government Code, and shall be published not later than 30 days prior to the date of the hearing.

(b) The proposed annual budget shall be available for public inspection at least 30 days prior to the hearing.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35137

The authority may enter into a contract with the Board of Administration of the Public Employees Retirement System to include the employees of the authority in that retirement system who are eligible for membership therein, and the employees shall be entitled to the same benefits as state employees pursuant to Part 5 (commencing with Section 22750) of Division 5 of Title 2 of the Government Code.

(Amended by Stats. 2004, Ch. 69, Sec. 36. Effective June 24, 2004.)






CHAPTER 4. Powers and Functions

35150

The authority may adopt a seal and alter it at its pleasure.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35151

The authority may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35152

The authority may take by grant, appropriation, purchase, gift, devise, condemnation, or lease, and may hold, use, enjoy, and lease or dispose of real and personal property of every kind, and rights in real and personal property, within the authority s jurisdiction, necessary to the full exercise of its powers. The authority may accept and hold open-space easements and purchase development credits.

Priority for open-space acquisition should be focused on those lands closest, most accessible, and visible to the urban area. The remote ranchlands east of the westernmost ridgeline of the Diablo Range shall be acquired as permanent open space only through conservation easement purchases or the granting of lands or conservation easements by owners to the authority.

Lands subject to the grant of an open space easement executed and accepted by the authority in accordance with this division are enforceably restricted within the meaning of Section 8 of Article XIII of the California Constitution. An easement or other interest in real property may be dedicated for open-space purposes by the adoption of a resolution by the governing board, and any interest so dedicated may be conveyed only as provided in this section.

The authority may not validly convey any interest in any real property actually dedicated and used for open-space purposes without the consent of a majority of the voters of the authority voting at a special election called by the governing board and held for that purpose. Consent need not first be obtained for a lease of any real property for a period not exceeding 25 years if that real property remains in open-space or agricultural use for the entire duration of the lease.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35153

The authority may exercise the right of eminent domain to take any property necessary or convenient to accomplish the purposes of this division, except that it shall not take lands in active ranching, lands in agricultural production, or lands in timberland production zones which are not threatened by imminent conversion to developed uses. Furthermore, the authority shall not acquire any interest in real property by eminent domain unless the real property is contiguous to real property which is already owned by a public agency for open-space use. For purposes of this section, owned includes any lease or other contractual commitment to which the public agency is a party, to maintain the property in open-space use for a term of at least 25 years. The right of eminent domain may only be exercised upon the approval of a four-fifths vote of the governing board. If the property owner objects to the acquisition of his or her property by eminent domain, the property owner may, within 30 days of the governing board s vote, file a written objection with the legislative body of the city or county in which the property is located. If the property is located in more than one city or in the county and one or more cities, the property owner shall file his or her objection with the legislative body of the city or county which includes the larger portion of the property. If the property owner files a timely written objection, the legislative body shall consider the objection at a public hearing to be held within 45 days of its receipt. If the legislative body of a city upholds by a two-thirds vote, or the legislative body of a county upholds by a majority vote, the objection by determining that the acquisition is not in the best interests of the public within the authority s jurisdiction, the authority shall not exercise its right of eminent domain on that property.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35154

The authority may, upon a four-fifths vote of the governing board and after holding a public hearing pursuant to Section 6061 of the Government Code, exchange any real property dedicated and used for open-space purposes for real property that the governing board determines to be of equal or greater value and is necessary to be acquired for open-space purposes.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35155

All property acquired by the authority shall be properly maintained in a reasonable fashion consistent with the natural conditions existing upon the properties, and those properties immediately surrounding it. This maintenance obligation does not hold the authority to a higher standard of care, but is simply a statement of a basic function of the authority.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35156

The authority may plan, adopt, lay out, plant, develop, and otherwise improve, extend, control, operate, and maintain lands, trails, natural areas, and other facilities for public recreation or agricultural activities. The authority may impose fees for the utilization of its properties which do not exceed the cost of providing services.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35157

All claims for money or damages against the authority are governed by Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, except as provided in this division or by other statutes or regulations expressly applicable to this division.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35158

The authority may accept funds or donations from any public or private source for the purposes of acquisition of open-space lands or for projects which are in furtherance of the authority s open-space or greenbelting objectives within its jurisdiction. The authority may seek government grants and private donations.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35159

(a) The governing board may contract with any person or public agency for any services, supplies, equipment, or materials, or for the construction or completion of any building, structure, or improvement.

(b) (1) Notwithstanding any other laws, a contract for any supplies, equipment, or materials, that exceeds twenty-five thousand dollars ($25,000) shall be contracted for and let to the lowest responsible bidder. If two or more bids are the same and the lowest, the governing board may accept the one it chooses. A contract of seventy-five thousand dollars ($75,000) or less may be let by informal bidding procedures, but a contract of more than seventy-five thousand dollars ($75,000) shall be let by formal bidding procedures.

(2) (A) This subdivision shall not apply to contracts for services, including, but not limited to, planning, consulting, legal, or appraisal services, or to contracts for services authorized to be procured pursuant to Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code, if the governing board awards the contract to the most responsible and qualified bidder.

(B) For purposes of this subdivision, most responsible and qualified bidder means the bidder deemed by the governing board that best fits the needs of the service contract or meets the criteria prescribed in subparagraph (C).

(C) In determining the most responsible and qualified bidder, the governing board may use criteria, including, but not limited to, all of the following:

(i) Experience of the bidder as a firm, including past performance of the firm on contracts of similar size and scope.

(ii) Experience and qualifications of personnel employed by the bidder.

(iii) Demonstrated understanding of the scope of the service, including schedule and plan to accomplish the service.

(iv) Best overall financial return to the governing board on the contract.

(v) In addition, for purposes of this paragraph, a responsible bidder who has demonstrated the attribute of trustworthiness, as well as quality, fitness, and experience to satisfactorily perform the work or provide the goods required.

(c) The notice inviting bids shall set a date for the opening of bids. The first publication or posting of the notice shall be at least 10 days before the date of opening the bids. For purposes of contracts requiring formal bidding, notice shall be published at least twice, at least five days apart, in a newspaper of general circulation in the authority, or if there is none, it shall be posted in at least three public places in the authority. The notice shall distinctly state the nature of the contract.

(d) The governing board may reject any bids. If the governing board rejects all bids, it may either readvertise or adopt a resolution, by four-fifths vote, declaring that the contract can be performed more economically by the employees of the authority or obtained at a lower price on the open market. Upon adoption of the resolution, the governing board may undertake the project without further complying with subdivisions (b) and (c).

(e) If bids are not received, the governing board may undertake the project without further complying with subdivisions (b) to (d), inclusive.

(f) In the case of an emergency, the governing board may adopt a resolution by a two-thirds vote of all the members of the governing board declaring that the public interest and necessity demand immediate expenditure of public money to safeguard life, health, or property. The governing board may expend any sum required in the emergency without submitting the expenditure to bid.

For the purpose of this subdivision, emergency means a sudden, unexpected occurrence, involving a clear and imminent danger, demanding immediate action to prevent or mitigate loss of, or damage to, life, health, property, or essential public services. Emergency includes a fire, flood, earthquake, or other soil or geologic movements, as well as a riot, accident, or sabotage.

(Amended by Stats. 2012, Ch. 259, Sec. 1. Effective January 1, 2013.)






CHAPTER 5. Funding

35170

The Legislature, by the enactment of this chapter, intends that the authority use any funds provided by this chapter to supplement existing local revenues being used for open-space acquisition, preservation, or maintenance purposes. The county and the cities within the jurisdiction of the authority are further encouraged to maintain their existing commitment of local funds for these purposes.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35171

(a) The authority shall review and assess the needs for acquisition, preservation, or maintenance of open-space lands. As part of this review and assessment, the authority shall solicit proposals from the cities in the county within the boundaries of the authority and from a citizens advisory committee, the membership of which shall be determined by the authority based upon criteria which provides a broad representation of interests within the authority s jurisdiction. The membership of the citizens advisory committee shall reflect the cultural and ethnic diversity of the population within the authority s jurisdiction. The authority shall adopt a procedure for evaluating these proposals in consultation with the cities and the citizens advisory committee in the authority s jurisdiction. The entity submitting any proposal shall consider the impact the proposal may have on the availability of affordable housing.

(b) Based on the evaluation, the authority shall prepare a plan for the expenditure of the revenues expected to be derived from funding provided for this division, together with other federal, state, local, and private improvements, and funding.

(c) In addition to acquisition, preservation, or maintenance of open-space lands, the expenditure plan shall also include projections of revenues likely to be available in the next five years for capital, maintenance, and operational purposes. The expenditure plan shall establish general areas for acquisition without identifying specific parcels, and shall be periodically reviewed and amended. Before adoption or amendment of an expenditure plan, the authority shall conduct public hearings on that plan. No expenditure for open-space lands shall occur until the initial expenditure plan is approved.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35172

The authority may impose a special tax pursuant to Article 3.5 (commencing with Section 50075) of Chapter 12 of Part 1 of Division 1 of Title 5 of the Government Code. The special taxes shall be applied uniformly to all taxpayers or all real property within the authority, except that unimproved property may be taxed at a lower rate than improved property.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35173

The authority may levy assessments pursuant to the Improvement Act of 1911, Division 7 (commencing with Section 5000), the Improvement Bond Act of 1915, Division 10 (commencing with Section 8500), and the Municipal Improvement Act of 1913, Division 12 (commencing with Section 10000) of the Streets and Highways Code.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)



35174

The authority may incur indebtedness to finance capital improvements pursuant to Chapter 4 (commencing with Section 43600) of Division 4 of Title 4 of the Government Code.

(Added by Stats. 1992, Ch. 822, Sec. 1. Effective January 1, 1993.)









DIVISION 26.5. CALIFORNIA OCEAN PROTECTION ACT

CHAPTER 1. General Provisions

35500

This division shall be known, and may be cited, as the California Ocean Protection Act.

(Added by Stats. 2004, Ch. 719, Sec. 1. Effective January 1, 2005.)



35505

The Legislature finds and declares all of the following:

(a) California s coastal and ocean resources are critical to the state s environmental and economic security, and integral to the state s high quality of life and culture. A healthy ocean is part of the state s legacy, and is necessary to support the state s human and wildlife populations. Each generation of Californians has an obligation to be good stewards of the ocean, to pass the legacy on to their children.

(b) The ocean and coastal waters offshore of the state are unique and valuable natural resources that the state holds in trust for the people of California. The state of our ocean s health is well documented. Reports such as the 1997 Resources Agency report, California s Ocean Resources: An Agenda for the Future, the 2003 Pew Oceans Commission report, America s Living Oceans: Charting a Course for Sea Change, and the United States Commission on Oceans Policy s 2004 preliminary report, document degraded ocean values, due to coastal and ocean development, onshore and offshore pollution, certain fishing and aquaculture practices, and invasive species, among other things.

(c) The preservation of the state s ocean resources depends on healthy, productive, and resilient ocean ecosystems. The governance of ocean resources should be guided by principles of sustainability, ecosystem health, precaution, recognition of the interconnectedness between land and ocean, decisions informed by good science and improved understanding of coastal and ocean ecosystems, and public participation in decisionmaking.

(d) Good governance and stewardship of ocean resources necessitate more efficient and effective use of public funds.

(e) The state needs to coordinate governance and stewardship of the state s ocean, to identify priorities, bridge existing gaps, and ensure effective and scientifically sound approaches to protecting and conserving the most important ocean resources.

(f) The California Ocean Resources Management Act of 1990 (Division 27 (commencing with Section 36000)) establishes the California Ocean Resources Management Program. The mission of the program is to ensure comprehensive and coordinated management, conservation, and enhancement of the state s ocean resources, for their intrinsic value and the benefit of current and future generations.

(g) Terrestrial sources of ocean pollution in the state contribute to significant water quality degradation, causing deleterious impacts to public health and marine ecosystems, as well as coastal and recreational economics that are essential to the state s future.

(Added by Stats. 2004, Ch. 719, Sec. 1. Effective January 1, 2005.)



35510

The Legislature finds and declares all of the following:

(a) The coastal waters offshore of the state and the ocean ecosystems associated with those waters are natural resources that the state holds in trust for the people of the state.

(b) It is the state s policy that all public agencies shall consider the following principles in administering the laws established for the protection and conservation of coastal waters:

(1) State decisions affecting coastal waters and the ocean environment should be designed and implemented to conserve the health and diversity of ocean life and ecosystems, allow and encourage those activities and uses that are sustainable, and recognize the importance of aesthetic, educational, and recreational uses.

(2) The ocean ecosystem is inextricably linked to activities on land and all public agencies should consider the impact of activities on land that may adversely affect the health of the coastal and ocean environment.

(3) It is the state s policy to incorporate ecosystem perspectives into the management of coastal and ocean resources, using sound science, with a priority of protecting, conserving, and restoring coastal and ocean ecosystems, rather than managing on a single species or single resource basis.

(4) A goal of all state actions shall be to improve monitoring and data gathering, and advance scientific understanding, to continually improve efforts to protect, conserve, restore, and manage coastal waters and ocean ecosystems.

(5) State and local actions that affect ocean waters or coastal or ocean resources should be conducted in a manner consistent with protection, conservation, and maintenance of healthy coastal and ocean ecosystems and restoration of degraded ocean ecosystems.

(6) Improving the quality of coastal waters and the health of fish in coastal waters should be a priority for the state.

(Added by Stats. 2004, Ch. 719, Sec. 1. Effective January 1, 2005.)



35515

The Legislature finds and declares that the purpose of this division is to integrate and coordinate the state s laws and institutions responsible for protecting and conserving ocean resources, including coastal waters and ocean ecosystems, to accomplish all of the following objectives:

(a) Provide a set of guiding principles for all state agencies to follow, consistent with existing law, in protecting the state s coastal and ocean resources.

(b) Encourage cooperative management with federal agencies, to protect and conserve representative coastal and ocean habitats and the ecological processes that support those habitats.

(c) Improve coordination and management of state efforts to protect and conserve the ocean by establishing a cabinet level oversight body responsible for identifying more efficient methods of protecting the ocean at less cost to taxpayers.

(d) Use California s private and charitable resources more effectively in developing ocean protection and conservation strategies.

(e) Provide for public access to the ocean and ocean resources, including to marine protected areas, for recreational use, and aesthetic, educational, and scientific purposes, consistent with the sustainable long-term conservation of those resources.

(f) Identify scientific research and planning that is useful for the protection and conservation of coastal waters and ocean ecosystems, and coordinate and assist state agencies in addressing those needs.

(Amended by Stats. 2007, Ch. 372, Sec. 1. Effective January 1, 2008.)






CHAPTER 2. Definitions

35550

Unless the context requires otherwise, the following definitions govern this division:

(a) Council means the Ocean Protection Council established pursuant to Section 35600.

(b) Fund means the California Ocean Protection Trust Fund established pursuant to Section 35650.

(c) Internationally accepted standards for sustainable seafood means standards that meet all of the following criteria:

(1) Meet or exceed the Guidelines for the Ecolabeling of Fish and Fishery Products from Marine Capture Fisheries promulgated by the Food and Agriculture Organization of the United Nations (FAO).

(2) Conform to all of the following principles:

(A) A fishery must be conducted in a manner that does not lead to overfishing or depletion of the exploited populations and, for those populations that are depleted, the fishery must be conducted in a manner that demonstrably leads to their recovery.

(B) Fishing operations should allow for the maintenance of the structure, productivity, function, and diversity of the ecosystem, including habitat and associated dependent and ecologically related species on which the fishery depends.

(C) The fishery is subject to an effective management system that respects local, national, and international laws and standards and incorporates institutional and operational frameworks that require use of the resource to be responsible and sustainable.

(d) Public agency means a city, county, city and county, district, or the state or any agency or department of the state.

(e) Sustainable and sustainability mean both of the following:

(1) Continuous replacement of resources, taking into account fluctuations in abundance and environmental variability.

(2) Securing the fullest possible range of present and long-term economic, social, and ecological benefits, while maintaining biological diversity.

(Amended by Stats. 2009, Ch. 279, Sec. 2. Effective January 1, 2010.)






CHAPTER 3. Ocean Protection Council

35600

(a) The Ocean Protection Council is established in state government. The council consists of the Secretary of the Natural Resources Agency, the Secretary for Environmental Protection, the Chair of the State Lands Commission, and two members of the public appointed by the Governor.

(b) The two public members shall each serve a term of four years, and may each be reappointed to one additional term. The public members of the board shall be appointed on the basis of their educational and professional qualifications and their general knowledge of, interest in, and experience in the protection and conservation of coastal waters and ocean ecosystems. One of the public members shall have a scientific professional background and experience in coastal and ocean ecosystems.

(c) Except as provided in this section, members of the council shall serve without compensation. A member shall be reimbursed for actual and necessary expenses incurred in the performance of his or her duties, and in addition shall be compensated at one hundred dollars ($100) for each day during which the member is engaged in the performance of official duties of the council. Payment for actual and necessary expenses shall be paid only to the extent that those expenses are not provided or payable by another public agency. The total number of days for which a member shall be compensated may not exceed 25 days in any one fiscal year.

(Amended by Stats. 2013, Ch. 356, Sec. 30. Effective September 26, 2013.)



35605

The Secretary of the Natural Resources Agency shall serve as the chairperson of the council, and the Secretary for Environmental Protection shall serve as the vice chairperson of the council. The Assistant Secretary for Coastal Matters at the Natural Resources Agency shall be designated as the Deputy Secretary of the Natural Resources Agency for Ocean and Coastal Policy, and the deputy secretary shall also serve as the executive director for the council.

(Amended by Stats. 2013, Ch. 356, Sec. 31. Effective September 26, 2013.)



35610

One Member of the Senate, appointed by the Senate Committee on Rules, and one Member of the Assembly, appointed by the Speaker of the Assembly, shall meet with the council as nonvoting, ex officio members.

(Added by Stats. 2004, Ch. 719, Sec. 1. Effective January 1, 2005.)



35612

(a) The council s meetings shall be open to the public.

(b) The council may sponsor conferences, symposia, and other public forums, to seek a broad range of public advice when establishing priorities for ocean resource protection, enhancement, and restoration.

(Added by Stats. 2004, Ch. 719, Sec. 1. Effective January 1, 2005.)



35615

The council shall do all of the following:

(a) (1) Coordinate activities of state agencies that are related to the protection and conservation of coastal waters and ocean ecosystems to improve the effectiveness of state efforts to protect ocean resources within existing fiscal limitations, consistent with Sections 35510 and 35515.

(2) Establish policies to coordinate the collection, evaluation, and sharing of scientific data related to coastal and ocean resources among agencies.

(3) (A) Establish a science advisory team of distinguished scientists to assist the council in meeting the purposes of this division. At the request of the council, the science advisory team may convene to identify, develop, and prioritize subjects and questions for research or investigation, and review and evaluate results of research or investigations to provide information for the council s activities.

(B) The science advisory team shall include scientists from a range of disciplines that are a part of the council s purview.

(C) The science advisory team shall provide an independent and timely analysis of reports and studies, identifying areas of scientific consensus or uncertainty, using the best available science by drawing on state, national, and international experts.

(D) Scientists selected as members of the science advisory team shall serve without compensation, except for reimbursement of expenses and subject to the terms of an existing contract with the state.

(4) Contract with the California Ocean Science Trust and other nonprofit organizations, ocean science institutes, academic institutions, or others that have experience in conducting the scientific and educational tasks that are required by the council.

(5) Transmit the results of research and investigations to state agencies to provide information for policy decisions.

(6) Identify and recommend to the Legislature changes in law needed to achieve the goals of this section.

(b) (1) Identify changes in federal law and policy necessary to achieve the goals of this division and to improve protection, conservation, and restoration of ocean ecosystems in federal and state waters off the state s coast.

(2) Recommend to the Governor and the Legislature actions the state should take to encourage those changes in federal law and policy.

(Amended by Stats. 2008, Ch. 179, Sec. 191. Effective January 1, 2009.)



35617

(a) The Ocean Protection Council shall develop and implement a voluntary sustainable seafood promotion program for the state.

(b) The program shall consist of all of the following:

(1) A protocol to guide entities on how to be independently certified to internationally accepted standards for sustainable seafood. The protocol and any substantive amendments or revisions to the protocol shall be developed in a transparent process and adopted by the council in a public meeting. The council shall identify in a public document that the provisions of subdivision (c) of Section 35550 have been met.

(2) (A) A marketing assistance program for seafood caught in California that is independently certified to internationally accepted standards for sustainable seafood. The council shall consult with the Department of Food and Agriculture in implementing this paragraph.

(B) Consistent with subparagraph (A), the marketing assistance program shall consist of competitive grants and loans for discrete and limited activities to benefit participants in the fishing industry in California.

(3) A competitive grant and loan program, only in years in which funds are appropriated by the Legislature to the California Ocean Protection Trust Fund, for eligible entities, including, but not limited to, fishery groups and associations, for the purpose of assisting California fisheries in qualifying for certification to internationally accepted standards for sustainable seafood. This program may be implemented in coordination with other state and private programs to maximize its effectiveness.

(4) The design of a label or labels that may be used exclusively to identify seafood caught in California that is certified to internationally accepted standards as sustainable seafood.

(c) Seafood produced through aquaculture or fish farming shall not be certified as sustainable under this division until nationally or internationally accepted sustainability standards have been developed and implemented.

(d) The program, each component of the program, and actions taken by the council to implement the program are based upon voluntary actions initiated by entities pursuant to this section and are not regulations as defined in Section 11342.600 of the Government Code.

(Amended by Stats. 2011, Ch. 273, Sec. 1. Effective January 1, 2012.)



35620

(a) Consistent with this chapter, and subject to the availability of funding, the council shall support state agencies use and sharing of scientific and geospatial information for coastal- and ocean-relevant decisionmaking, including marine spatial planning, by taking all of the following actions:

(1) Assess the needs of California s public agencies with respect to their abilities to gather, manage, use, and share information and decision-support tools relevant to ecosystem-based management in the coastal and ocean environment.

(2) Subject to a determination of need in paragraph (1) and in consultation with the relevant coastal or ocean management agency, increase the amount of baseline scientific and geospatial information that is available to public agencies in a publicly accessible, electronic, and geospatial format with respect to the following aspects of coastal and ocean ecosystems:

(A) Ecosystem health, structure, functioning, productivity, resilience, and vulnerability to threats.

(B) The effects of climate change.

(C) The cumulative effects of human-caused and natural sources of stress.

(D) Existing and predicted patterns of human activities, including activities that present conflicting or compatible demands on coastal and ocean ecosystems or those that require the use of a precautionary approach.

(E) Social, economic, and cultural values, including the value of coastal and ocean ecosystems for providing ecosystem services.

(F) Distinguishing ecological characteristics, including habitat heterogeneity, species abundance, and biodiversity.

(G) Other physical, biological, economic, social, and cultural information that the council determines is relevant to marine spatial planning.

(3) Support public agencies collaborative management and use of scientific and geospatial information relevant to ecosystem-based management.

(4) Help identify decision-support tools relevant to ecosystem-based management, and, where appropriate, support the adaptation of those tools or the creation of new tools to serve the state s needs.

(b) Subject to available funding, and consistent with their individual mandates, each agency, board, department, or commission of the state with ocean or coastal management interests or regulatory authority shall cooperate with the council to achieve all of the goals described in subdivision (a).

(Added by Stats. 2010, Ch. 544, Sec. 2. Effective January 1, 2011.)



35621

Consistent with the council s authority and responsibility under this chapter to coordinate activities of state agencies with ocean or coastal management interests or regulatory authority, to improve the effectiveness of state efforts to protect ocean resources, and to establish policies to coordinate the collection and sharing of scientific data related to coastal and ocean resources among agencies, the council may award grants, enter into interagency agreements, and provide assistance to public agencies and nonprofit organizations to support this effort, including grants to improve geospatial data collection, interagency data sharing and collaboration, and tools for visualizing and analyzing these data. In allocating grants and assistance, the council shall give preference to public agencies that are meeting the goals described in Section 35620.

(Added by Stats. 2010, Ch. 544, Sec. 3. Effective January 1, 2011.)



35625

(a) Under the direction of the Secretary of the Natural Resources Agency, the council shall administer its affairs, and provide the staff services that the council needs to carry out this division, including, but not limited to, both of the following:

(1) Administering grants and expenditures authorized by the council from the fund or other sources, including, but not limited to, block grants from other state boards, commissions, or departments.

(2) Arranging meetings, agendas, and other administrative functions in support of the council.

(b) The Legislature may make appropriations to be used for the purposes of this division directly to the Secretary of the Natural Resources Agency, for expenditures authorized by the council. If an expenditure has been approved by the council for the purposes of this division, approval of the secretary is not required, except in the case of block grants provided by the council to be administered by the secretary.

(c) Any bond funds received by the State Coastal Conservancy, on or before July 1, 2013, which authorized the use of funds for council programs, shall be transferred to the Natural Resources Agency for use for those programs.

(d) (1) The Legislature finds and declares that, on the effective date of the act adding this subdivision during the 2013 14 Regular Session, various contracts and grants will be pending or remain subject to management and control by the State Coastal Conservancy on behalf of the council. On and after that date, the Secretary of the Natural Resources Agency is hereby designated as the legal successor to the State Coastal Conservancy, and the Secretary of the Natural Resources Agency shall assume management and control of those contracts and grants and shall have all of the same powers and duties as the State Coastal Conservancy.

(2) In addition to the powers and duties described in paragraph (1), on and after the effective date of the act adding this subdivision during the 2013 14 Regular Session, the Secretary of the Natural Resources Agency shall have the following powers and duties on behalf of the council:

(A) The management of all contracts and grants, including the completion, modification, and cancellation of those contracts and grants in accordance with existing law.

(B) The negotiation and settlement of claims relating to contracts and grants.

(C) Responsibility for the completion, maintenance, and disposal of any records relating to the transfer of responsibilities from the State Coastal Conservancy to the Natural Resources Agency.

(Amended by Stats. 2013, Ch. 356, Sec. 32. Effective September 26, 2013.)






CHAPTER 4. California Ocean Protection Trust Fund

35650

(a) The California Ocean Protection Trust Fund is established in the State Treasury.

(b) Moneys deposited in the fund may be expended, upon appropriation by the Legislature, for both of the following:

(1) Projects and activities authorized by the council consistent with Chapter 3 (commencing with Section 35600).

(2) Upon authorization by the council, for grants or loans to public agencies, nonprofit corporations, or private entities for, or direct expenditures on, projects or activities that do one or more of the following:

(A) Eliminate or reduce threats to coastal and ocean ecosystems, habitats, and species.

(B) Improve the management of fisheries through grants or loans for the development and implementation of fishery management plans pursuant to Part 1.7 (commencing with Section 7050) of Division 6 of the Fish and Game Code, a part of the Marine Life Management Act of 1998, that promote long-term stewardship and collaboration with fishery participants to develop strategies that increase environmental and economic sustainability. Eligible projects and activities include, but are not limited to, innovative community-based or cooperative management and allocation strategies that create incentives for ecosystem improvement. Eligible expenditures include, but are not limited to, costs related to activities identified in subdivisions (a), (b), and (d) of Section 7075 of the Fish and Game Code, fishery research, monitoring, data collection and analysis to support adaptive management, and other costs related to the development and implementation of a fishery management plan developed pursuant to this subparagraph.

(C) Foster sustainable fisheries, including grants or loans for one or more of the following:

(i) Projects that encourage the development and use of more selective fishing gear.

(ii) The design of community-based or cooperative management mechanisms that promote long-term stewardship and collaboration with fishery participants to develop strategies that increase environmental and economic sustainability.

(iii) Collaborative research and demonstration projects between fishery participants, scientists, and other interested parties.

(iv) Promotion of value-added wild fisheries to offset economic losses attributable to reduced fishing opportunities.

(v) The creation of revolving loan programs for the purpose of implementing sustainable fishery projects.

(D) Improve coastal water quality.

(E) Allow for increased public access to, and enjoyment of, ocean and coastal resources, consistent with sustainable, long-term protection and conservation of those resources.

(F) Improve management, conservation, and protection of coastal waters and ocean ecosystems.

(G) Provide monitoring and scientific data to improve state efforts to protect and conserve ocean resources.

(H) Protect, conserve, and restore coastal waters and ocean ecosystems, including any of the following:

(i) Acquisition, installation, and initiation of monitoring and enforcement systems.

(ii) Acquisition from willing sellers of vessels, equipment, licenses, harvest rights, permits, and other rights and property, to reduce threats to ocean ecosystems and resources.

(I) Address coastal water contamination from biological pathogens, including collaborative projects and activities to identify the sources of pathogens and develop detection systems and treatment methods.

(J) (i) Provide funding for adaptive management, planning, coordination, monitoring, research, and other necessary activities to minimize the adverse impacts of climate change on California s ocean ecosystem, including, but not limited to, the effects of sea level rise, changes in ocean productivity, and ocean acidification on coastal and ocean habitat, wildlife, fisheries, chemistry, and other key attributes of ocean ecosystems and to increase the state s understanding of the ocean s role in carbon sequestration. Adaptive management strategies, planning, research, monitoring, or other activities shall be designed to improve the management of coastal and ocean resources or aid the state to adapt to climate change impacts.

(ii) Information or activities developed under clause (i), to the extent appropriate, shall provide guidance to the State Air Resources Board for the adoption of early action measures for the elimination or reduction of emissions from sources or categories of sources pursuant to the California Global Warming Solutions Act (Division 25.5 (commencing with Section 38500) of the Health and Safety Code).

(c) Grants or loans may be made to a private entity pursuant to this section only for projects or activities that further public purposes consistent with Sections 35510, 35515, and 35617.

(d) Consistent with the purposes specified in Section 35515, and in furtherance of the findings in Sections 7059 and 7060 of the Fish and Game Code, the council, in authorizing grants or loans for projects or expenditures pursuant to this section, shall promote coordination of state programs and activities that protect and conserve ocean resources to avoid redundancy and conflicts to ensure that the state s programs and activities are complementary.

(Amended by Stats. 2009, Ch. 279, Sec. 4. Effective January 1, 2010.)









DIVISION 27. OCEAN RESOURCES MANAGEMENT

CHAPTER 1. Findings and Declarations

36000

This division shall be known and may be cited as the California Ocean Resources Management Act of 1990 (CORMA).

(Amended by Stats. 1990, Ch. 1637, Sec. 1.)



36001

The Legislature hereby finds and declares all of the following:

(a) The Pacific Ocean and its many renewable and nonrenewable resources are of economic, environmental, aesthetic, recreational, military, and scientific importance to the people of the state and the nation.

(b) Humankind will benefit from ocean resources as technology continues to develop. Our ability to protect, preserve, coordinate, develop, and utilize these resources requires that we do so in an informed and balanced manner.

(c) On March 10, 1983, President Reagan established by proclamation an exclusive economic zone for the United States, declaring sovereign rights over living and nonliving resources within the 200-mile United States exclusive economic zone (EEZ).

(d) On December 27, 1988, President Reagan extended by proclamation the seaward limit of United States territorial waters from 3 to 12 nautical miles.

(e) The establishment of the exclusive economic zone and the extension of the Territorial Sea create zones under federal jurisdiction adjacent to state waters, and provide opportunity for all coastal states of the United States to more fully exercise and assert their responsibilities pertaining to the protection, conservation, and development of ocean resources under United States jurisdiction.

(f) Exploration, scientific research, development, and production of ocean resources resulting from differing jurisdictions and multiple programs in federal and state waters, will increase the chance of conflicting demands on ocean resources and uses, such as those for food, energy, minerals, and waste disposal.

(g) Resolution of conflicting interests in the use, development, and conservation of ocean resources will become one of the major policy issues facing the state. The problems which will emerge in the future due to interactions of competing users are already prevalent to some degree today.

(h) State agencies do have particular regulatory or program interests in protecting and managing resources and uses in state waters and for coordinating state interests in the territorial sea and the EEZ, but the state needs to formulate a framework of statewide objectives for management of ocean resources and their uses, and outline a clear statement of functional responsibility for state ocean resources management.

(i) The exclusive economic zone, the territorial sea, state waters, and terrestrial environments are an interdependent system that has to be managed through a cooperative effort between appropriate federal, state, and local agencies. The fluid, dynamic nature of the ocean and the migration of many of its living resources beyond state and federal boundaries extend the ocean management interests of this state beyond the three-nautical-mile limit currently managed by the state pursuant to the federal Submerged Lands Act (43 U.S.C. Sec. 1301 et seq.).

(Added by Stats. 1989, Ch. 1215, Sec. 1.)



36002

The Legislature further finds and declares all of the following:

(a) It is the policy of the State of California to do the following:

(1) Assess the long-term values and benefits of the conservation and development of ocean resources and uses with the objective of restoring or maintaining the health of the ocean ecosystem and ensuring the proper management of renewable and nonrenewable resources.

(2) Encourage ocean resources development which is environmentally sound, sustainable, and economically beneficial.

(3) Provide for efficient and coordinated resources management in state and federal waters.

(4) Assert the interests of this state in cooperation with federal agencies in the sound management of ocean resources.

(5) Promote research, study, and understanding of ocean processes and resources to acquire the scientific information necessary to understand the ocean ecosystem and life-support systems and the relationships of ocean development activities and associated impacts on ocean and coastal resources of the state and adjacent zones of federal jurisdiction.

(6) Encourage research and development of innovative, environmentally compatible marine technologies for protection, exploration, and utilization of ocean resources.

(b) It is further the policy of the State of California to develop and maintain an ocean resources planning and management program to promote and ensure coordinated management of federal resources and uses with those in state waters, and with adjacent states, to ensure effective participation in federal planning and management of ocean resources and uses which may affect this state, and to coordinate state agency management of ocean resources with local government management of coastal zone uses and resources above the mean high tide line.

(Added by Stats. 1989, Ch. 1215, Sec. 1.)



36003

(a) No authority is created under this division, nor shall any of its purposes or provisions be used by any public or private agency or person, to delay or deny any existing or future project or activity during the preparation and delivery of the report and plan required by this division.

(b) No authority is created under this division to supersede current state agency statutory authority.

(c) The task force established pursuant to Section 36300 shall cease to exist upon delivery of its report and plan to the Governor and the Legislature.

(Amended by Stats. 1991, Ch. 1027, Sec. 3.)






CHAPTER 2. Definitions

36100

Unless the context otherwise requires, the definitions in this chapter govern the interpretation of this division.

(Added by Stats. 1989, Ch. 1215, Sec. 1.)



36101

Advisory committee means the California Ocean Resources Advisory Committee established pursuant to Section 36302.

(Added by Stats. 1989, Ch. 1215, Sec. 1.)



36102

Exclusive economic zone (EEZ) means the zone as measured from the mean high tide line seaward to 200 nautical miles as set forth in the Presidential Proclamation 5030 of March 10, 1983, in which the United States proclaimed jurisdiction over the resources of the ocean within 200 miles of the coastline.

(Added by Stats. 1989, Ch. 1215, Sec. 1.)



36103

High Seas means offshore waters beyond 200 nautical miles from the coastline.

(Added by Stats. 1989, Ch. 1215, Sec. 1.)



36104

Program means the California Ocean Resources Management Program established by Section 36200.

(Added by Stats. 1989, Ch. 1215, Sec. 1.)



36105

Ocean and marine mean those waters from the coastline into the high seas.

(Added by Stats. 1989, Ch. 1215, Sec. 1.)



36106

Ocean resources means all living and nonliving resources found in the Pacific Ocean and its contiguous saline or brackish bays and estuaries.

(Added by Stats. 1989, Ch. 1215, Sec. 1.)



36107

Report and plan means the report and plan prepared by the task force.

(Amended by Stats. 1991, Ch. 1027, Sec. 4.)



36108

State waters means the zone as measured from the mean high tide line to three nautical miles offshore, as set forth by the Submerged Lands Act (43 U.S.C. Sec. 1311) in which the United States released to adjacent coastal states title, ownership, and the right to manage natural resources from the mean high tide line seaward to three miles.

(Added by Stats. 1989, Ch. 1215, Sec. 1.)



36109

Task force means the Ocean Resources Task Force created by Section 36300.

(Added by Stats. 1989, Ch. 1215, Sec. 1.)



36110

Territorial sea means the zone as measured from mean high tide line to 12 nautical miles offshore as set forth in the Presidential Proclamation on December 27, 1988, in which the United States extended its sovereignty and jurisdiction.

(Added by Stats. 1989, Ch. 1215, Sec. 1.)






CHAPTER 3. California Ocean Resources Management Program

36200

To ensure the conservation and development of ocean resources consistent with purposes of this division, a coordinated program of ocean resources planning and management is established.

(Added by Stats. 1989, Ch. 1215, Sec. 1.)



36201

The California Ocean Resources Management Program consists of all of the following:

(a) The Ocean Resources Task Force.

(b) The California Ocean Resources Advisory Committee.

(c) The report and plan prepared and adopted pursuant to Chapter 6 (commencing with Section 36500).

(Amended by Stats. 1991, Ch. 1027, Sec. 5.)



36202

(a) The State of California is hereby authorized to participate with the States of Alaska, Hawaii, Oregon, and Washington in a joint liaison program with the Center for Ocean Analysis and Prediction of the National Oceanic and Atmospheric Administration, with the objective of assisting the states in taking maximum advantage of the oceanographic data, products, and services available from the federal government through the Center for Ocean Analysis and Prediction.

(b) The liaison program shall include all of the following:

(1) Assist state and local governments to become fully aware of oceanographic data and products available from the federal government and especially from the Center for Ocean Analysis and Prediction.

(2) Assist the Center for Ocean Analysis and Prediction and the National Oceanic and Atmospheric Administration to become more fully aware of state and local problems and the requirements of state and local governments.

(3) Assist in setting up lines of communications to move oceanographic data and products from the Center for Ocean Analysis and Prediction to the people in the states who need those data and products.

(c) The liaison program shall include workshops for small groups of technical experts from state and local governments, academic institutions, and the private sector. The workshops shall be held at the Center for Ocean Analysis and Prediction in Monterey and at other facilities in the western states as appropriate.

(d) This section shall not become operative until at least one other state participates in the joint liaison program.

(Added by Stats. 1990, Ch. 1637, Sec. 2. Section conditionally operative by its own provisions.)






CHAPTER 4. Creation and Membership of the Task Force

36300

The Ocean Resources Task Force is hereby created in state government. The task force is composed of the following or their designee: the Secretary for Environmental Protection, the Secretary of the Natural Resources Agency, the State Public Health Officer, the Secretary of Transportation, the Chairperson or Executive Officer of the State Lands Commission as determined by the commission, the Chairperson or Executive Director of the California Coastal Commission as determined by the commission, the Chairperson or Executive Officer of the Coastal Conservancy as determined by the conservancy, the Chairperson or Executive Director of the San Francisco Bay Conservation and Development Commission as determined by the commission, the Director of Conservation, the Director of Fish and Game, the Director of Parks and Recreation, the Office of Mine Reclamation, the Chairperson or Executive Director of the State Water Resources Control Board as determined by the board, the executive officer of each California regional water quality control board for a coastal region, the Director of Finance, the Chairperson or Executive Director of the State Energy Resources Conservation and Development Commission as determined by the commission, the Chairperson of the State Air Resources Board, the Chairperson of the Senate Committee on Natural Resources and Water, the Chairperson of the Assembly Committee on Natural Resources, the President of the University of California, the Chancellor of the California State University, and the Director of the California Sea Grant program.

(Amended by Stats. 2013, Ch. 352, Sec. 489. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



36301

The chairperson of the task force shall be the Secretary of the Resources Agency, who shall provide all staff support required by the task force. The task force shall meet at the call of the chairperson.

(Amended by Stats. 1991, Ch. 1027, Sec. 6.)



36302

The chairperson of the task force, with advice from the task force, shall appoint the California Ocean Resources Advisory Committee, which, at a minimum, shall consist of the following: representatives of coastal local governments, relevant federal agencies, environmental and interest groups, the Legislature, and relevant industries such as oil and gas, hard minerals, biotechnology, commercial and sportfishing, seafood processing, aquaculture, transportation, tourism, and ports and harbors.

The advisory committee shall review the draft of the report and plan of the task force and shall advise the task force in its preparation.

(Amended by Stats. 1991, Ch. 1027, Sec. 7.)






CHAPTER 5. Responsibilities and Duties of the Task Force

36400

The task force shall prepare a report and plan as required by Section 36500.

(Amended by Stats. 1991, Ch. 1027, Sec. 8.)



36401

The chairperson of the task force shall submit the report and plan to the Governor and the Legislature as specified in Section 36500.

(Amended by Stats. 1991, Ch. 1027, Sec. 9.)



36402

The task force shall provide opportunity for public review and comment following release of a draft scoping document and also following release of a draft report and plan. Public comments shall be submitted with the report and plan to the Governor and the Legislature.

(Amended by Stats. 1991, Ch. 1027, Sec. 10.)






CHAPTER 6. Preparation of Ocean Resources Report and Recommendations

36500

The task force shall prepare a report regarding existing ocean resources management activities and impacts, including a plan to increase coordination and consolidation of these activities. The report and plan shall be submitted to the Governor and the Legislature by July 1, 1994. The report and plan shall include, to the degree information is available, at least all of the following:

(a) Inventory of state and federal laws, rules and regulations, authorities, and programs which pertain to the resources and uses of state and federal waters.

(b) Analysis of state laws, rules and regulations, authorities, and programs which pertain to the resources and uses of state and federal waters, and which conflict with one another or with federal laws, rules and regulations, authorities, and programs.

(c) Identification of existing and potential resources and uses of, and issues pertaining to, the ocean, and of potential new industries and jobs related to development of ocean resources and uses.

(d) Identification of potential impacts to federal and state waters and to coastal areas above the mean high tide line from activities in federal and state waters, and an evaluation of state agency ability to manage those impacts.

(e) Identification of all existing state and federal programs relating to federal and state waters pollution research and monitoring, including general research on the marine ecosystem.

(f) Evaluation of the feasibility of developing computerized mapping of existing conditions, uses, and resources in federal and state waters.

(g) A long-term plan for conservation and protection of ocean resources and uses.

(h) A long-term plan for the management of California s interests in federal waters, including recommendations to develop or improve state agency programs relating to the management of EEZ resources and uses, and the identification of issues which may affect local government local coastal programs.

(i) A plan for the continuation and improvement of the role of the state as a leader in education, research, and training in marine sciences and the management of marine resources, including recommendations for state-supported marine research in state and federal waters.

(j) A plan for cooperation by the state with other states, the federal government, other nations, and national and international organizations in marine science activities when that cooperation is in the interest of the State of California.

(k) A plan for options for ensuring appropriate public infrastructure investment to support present and future ocean industries.

(l) Prioritization of resource and use conflicts in federal and state waters.

(m) Identification of alternative dispute management and resolution processes for resource conflicts in and between federal and state jurisdictions, and a proposed framework for managing future conflicts.

(n) A plan for joint federal and state management activities and revenue sharing in state and federal waters.

(o) Recommendations for proposed implementing legislation, if any.

(Amended by Stats. 1993, Ch. 791, Sec. 1. Effective January 1, 1994.)






CHAPTER 7. Marine Managed Areas Improvement Act

ARTICLE 1. General Provisions

36600

This chapter shall be known, and may be cited, as the Marine Managed Areas Improvement Act.

(Added by Stats. 2000, Ch. 385, Sec. 22. Effective January 1, 2001.)



36601

(a) The Legislature finds and declares all of the following:

(1) California s extraordinary ocean and coastal resources provide a vital asset to the state and nation. These resources are important to public health and well-being, ecological health, and ocean-dependent industries.

(2) The ocean ecosystem is inextricably connected to the land, with coastal development, water pollution, and other human activities threatening the health of marine habitat and the biological diversity found in California s ocean waters. New technologies and demands have encouraged the expansion of fishing and other activities to formerly inaccessible marine areas that once recharged nearby fisheries. As a result, ecosystems throughout the state s ocean waters are being altered, often at a rapid rate.

(3) California s marine managed areas (MMAs), such as refuges, reserves, and state reserves, are one of many tools for resource managers to use for protecting, conserving, and managing the state s valuable marine resources. MMAs can offer many benefits, including protecting habitats, species, cultural resources, and water quality; enhancing recreational opportunities; and contributing to the economy through such things as increased tourism and property values. MMAs may also benefit fisheries management by protecting representative habitats and reducing extractive uses.

(4) The array of state MMAs in California is the result of over 50 years of designations through legislative, administrative, and statewide ballot initiative actions, which has led to 18 classifications and subclassifications of these areas.

(5) A State Interagency Marine Managed Areas Workgroup was convened by the Resources Agency to address this issue, bringing together for the first time all of the state agencies with jurisdiction over these areas. This group s report indicates that California s state MMAs have evolved on a case-by-case basis, without conforming to any plan for establishing MMAs in the most effective way or in a manner which ensures that the most representative or unique areas of the ocean and coastal environment are included.

(6) The report further states that California s MMAs do not comprise an organized system, as the individual sites are not designated, classified, or managed in a systematic manner. Many of these areas lack clearly defined purposes, effective management measures, and enforcement.

(7) To some, this array of MMAs creates the illusion of a comprehensive system of management, while in reality, it falls short of its potential to protect, conserve, and manage natural, cultural, and recreational resources along the California coast. Without a properly designed and coordinated system of MMAs, it is difficult for agencies to meet management objectives, such as maintaining biodiversity, providing education and outreach, and protecting marine resources.

(8) Agency personnel and the public are often confused about the laws, rules, and regulations that apply to MMAs, especially those adjacent to a terrestrial area set aside for management purposes. Lack of clarity about the manner in which the set of laws, rules, and regulations for the array of MMAs interface and complement each other limits public and resource managers ability to understand and apply the regulatory structure.

(9) Designation of sites and subsequent adoption of regulations often occur without adequate consideration being given to overall classification goals and objectives. This has contributed to fragmented management, poor compliance with regulations, and a lack of effective enforcement.

(10) Education and outreach related to state MMAs is limited and responsibility for these activities is distributed across many state agencies. These factors hamper the distribution of information to the public regarding the benefits of MMAs and the role they can play in protecting ocean and coastal resources.

(11) There are few coordinated efforts to identify opportunities for public/private partnerships or public stewardship of MMAs or to provide access to general information and data about ocean and coastal resources within California s MMAs.

(12) Ocean and coastal scientists and managers generally know far less about the natural systems they work with than their terrestrial counterparts. Understanding natural and human-induced factors that affect ocean ecosystem health, including MMAs, is fundamental to the process of developing sound management policies.

(13) Research in California s MMAs can provide managers with a wealth of knowledge regarding habitat functions and values, species diversity, and complex physical, biological, chemical, and socioeconomic processes that affect the health of marine ecosystems. That information can be useful in determining the effectiveness of particular sites or classifications in achieving stated goals.

(b) With the single exception of state estuaries, it is the intent of the Legislature that the classifications currently available for use in the marine and estuarine environments of the state shall cease to be used and that a new classification system shall be established, with a mission, statement of objectives, clearly defined designation guidelines, specific classification goals, and a more scientifically-based process for designating sites and determining their effectiveness. The existing classifications may continue to be used for the terrestrial and freshwater environments of the state.

(c) Due to the interrelationship between land and sea, benefits can be gained from siting a portion of the state s marine managed areas adjacent to, or in close proximity to, terrestrial protected areas. To maximize the benefits that can be gained from having connected protected areas, whenever an MMA is adjacent to a terrestrial protected area, the managing agencies shall coordinate their activities to the greatest extent possible to achieve the objectives of both areas.

(Added by Stats. 2000, Ch. 385, Sec. 22. Effective January 1, 2001.)



36602

The following definitions govern the construction of this chapter:

(a) Committee is the State Interagency Coordinating Committee established pursuant to Section 36800.

(b) Designating entity is the Fish and Game Commission, State Park and Recreation Commission, or State Water Resources Control Board, each of which has the authority to designate specified state marine managed areas.

(c) Managing agency is the Department of Fish and Game or the Department of Parks and Recreation, each of which has the authority to manage specified state marine managed areas.

(d) Marine managed area (MMA) is a named, discrete geographic marine or estuarine area along the California coast designated by law or administrative action, and intended to protect, conserve, or otherwise manage a variety of resources and their uses. The resources and uses may include, but are not limited to, living marine resources and their habitats, scenic views, water quality, recreational values, and cultural or geological resources. General areas that are administratively established for recreational or commercial fishing restrictions, such as seasonal or geographic closures or size limits, are not included in this definition. MMAs include the following classifications:

(1) State marine reserve, as defined in subdivision (a) of Section 36700.

(2) State marine park, as defined in subdivision (b) of Section 36700.

(3) State marine conservation area, as defined in subdivision (c) of Section 36700.

(4) State marine cultural preservation area, as defined in subdivision (d) of Section 36700.

(5) State marine recreational management area, as defined in subdivision (e) of Section 36700.

(6) State water quality protection areas, as defined in subdivision (f) of Section 36700.

(e) Marine protected area (MPA), consistent with the Marine Life Protection Act (Chapter 10.5 (commencing with Section 2850) of Division 3 of the Fish and Game Code) is a named, discrete geographic marine or estuarine area seaward of the mean high tide line or the mouth of a coastal river, including any area of intertidal or subtidal terrain, together with its overlying water and associated flora and fauna that has been designated by law or administrative action to protect or conserve marine life and habitat. MPAs are primarily intended to protect or conserve marine life and habitat, and are therefore a subset of marine managed areas (MMAs). MPAs include the following classifications:

(1) State marine reserve, as defined in subdivision (a) of Section 36700.

(2) State marine park, as defined in subdivision (b) of Section 36700.

(3) State marine conservation area, as defined in subdivision (c) of Section 36700.

(Amended by Stats. 2003, Ch. 610, Sec. 21. Effective January 1, 2004.)



36620

The mission of the state MMA system is to ensure the long-term ecological viability and biological productivity of marine and estuarine ecosystems and to preserve cultural resources in the coastal sea, in recognition of their intrinsic value and for the benefit of current and future generations. In support of this mission, the Legislature finds and declares that there is a need to reexamine and redesign California s array of MMAs, to establish and manage a system using science and clear public policy directives to achieve all of the following objectives:

(a) Conserve representative or outstanding examples of marine and estuarine habitats, biodiversity, ecosystems, and significant natural and cultural features or sites.

(b) Support and promote marine and estuarine research, education, and science-based management.

(c) Help ensure sustainable uses of marine and estuarine resources.

(d) Provide and enhance opportunities for public enjoyment of natural and cultural marine and estuarine resources.

(Amended by Stats. 2003, Ch. 610, Sec. 22. Effective January 1, 2004.)






ARTICLE 2. Classifications, Designations, Restrictions, and Allowable Uses

36700

Six classifications for designating managed areas in the marine and estuarine environments are hereby established as described in this section, to become effective January 1, 2002. Where the term marine is used, it refers to both marine and estuarine areas. A geographic area may be designated under more than one classification.

(a) A state marine reserve is a nonterrestrial marine or estuarine area that is designated so the managing agency may achieve one or more of the following:

(1) Protect or restore rare, threatened, or endangered native plants, animals, or habitats in marine areas.

(2) Protect or restore outstanding, representative, or imperiled marine species, communities, habitats, and ecosystems.

(3) Protect or restore diverse marine gene pools.

(4) Contribute to the understanding and management of marine resources and ecosystems by providing the opportunity for scientific research in outstanding, representative, or imperiled marine habitats or ecosystems.

(b) A state marine park is a nonterrestrial marine or estuarine area that is designated so the managing agency may provide opportunities for spiritual, scientific, educational, and recreational opportunities, as well as one or more of the following:

(1) Protect or restore outstanding, representative, or imperiled marine species, communities, habitats, and ecosystems.

(2) Contribute to the understanding and management of marine resources and ecosystems by providing the opportunity for scientific research in outstanding representative or imperiled marine habitats or ecosystems.

(3) Preserve cultural objects of historical, archaeological, and scientific interest in marine areas.

(4) Preserve outstanding or unique geological features.

(c) A state marine conservation area is a nonterrestrial marine or estuarine area that is designated so the managing agency may achieve one or more of the following:

(1) Protect or restore rare, threatened, or endangered native plants, animals, or habitats in marine areas.

(2) Protect or restore outstanding, representative, or imperiled marine species, communities, habitats, and ecosystems.

(3) Protect or restore diverse marine gene pools.

(4) Contribute to the understanding and management of marine resources and ecosystems by providing the opportunity for scientific research in outstanding, representative, or imperiled marine habitats or ecosystems.

(5) Preserve outstanding or unique geological features.

(6) Provide for sustainable living marine resource harvest.

(d) A state marine cultural preservation area is a nonterrestrial marine or estuarine area designated so the managing agency may preserve cultural objects or sites of historical, archaeological, or scientific interest in marine areas.

(e) A state marine recreational management area is a nonterrestrial marine or estuarine area designated so the managing agency may provide, limit, or restrict recreational opportunities to meet other than exclusively local needs while preserving basic resource values for present and future generations.

(f) A state water quality protection area is a nonterrestrial marine or estuarine area designated to protect marine species or biological communities from an undesirable alteration in natural water quality, including, but not limited to, areas of special biological significance that have been designated by the State Water Resources Control Board through its water quality control planning process. Areas of special biological significance are a subset of state water quality protection areas, and require special protection as determined by the State Water Resources Control Board pursuant to the California Ocean Plan adopted and reviewed pursuant to Article 4 (commencing with Section 13160) of Chapter 3 of Division 7 of the Water Code and pursuant to the Water Quality Control Plan for Control of Temperature in the Coastal and Interstate Waters and Enclosed Bays and Estuaries of California (California Thermal Plan) adopted by the state board.

(Amended by Stats. 2004, Ch. 854, Sec. 2. Effective January 1, 2005.)



36710

(a) In a state marine reserve, it is unlawful to injure, damage, take, or possess any living geological, or cultural marine resource, except under a permit or specific authorization from the managing agency for research, restoration, or monitoring purposes. While, to the extent feasible, the area shall be open to the public for managed enjoyment and study, the area shall be maintained to the extent practicable in an undisturbed and unpolluted state. Access and use for activities including, but not limited to, walking, swimming, boating, and diving may be restricted to protect marine resources. Research, restoration, and monitoring may be permitted by the managing agency. Educational activities and other forms of nonconsumptive human use may be permitted by the designating entity or managing agency in a manner consistent with the protection of all marine resources.

(b) In a state marine park, it is unlawful to injure, damage, take, or possess any living or nonliving marine resource for commercial exploitation purposes. Any human use that would compromise protection of the species of interest, natural community or habitat, or geological, cultural, or recreational features may be restricted by the designating entity or managing agency. All other uses are allowed, including scientific collection with a permit, research, monitoring, and public recreation, including recreational harvest, unless otherwise restricted. Public use, enjoyment, and education are encouraged, in a manner consistent with protecting resource values.

(c) In a state marine conservation area, it is unlawful to injure, damage, take, or possess any living, geological, or cultural marine resource for commercial or recreational purposes, or a combination of commercial and recreational purposes, that the designating entity or managing agency determines would compromise protection of the species of interest, natural community, habitat, or geological features. The designating entity or managing agency may permit research, education, and recreational activities, and certain commercial and recreational harvest of marine resources.

(d) In a state marine cultural preservation area, it is unlawful to damage, take, or possess any cultural marine resource. Complete integrity of the cultural resources shall be sought, and no structure or improvements that conflict with that integrity shall be permitted. No other use is restricted.

(e) In a state marine recreational management area, it is unlawful to perform any activity that, as determined by the designating entity or managing agency, would compromise the recreational values for which the area may be designated. Recreational opportunities may be protected, enhanced, or restricted, while preserving basic resource values of the area. No other use is restricted.

(f) In a state water quality protection area, waste discharges shall be prohibited or limited by the imposition of special conditions in accordance with the Porter-Cologne Water Quality Control Act (Division 7 (commencing with Section 13000) of the Water Code) and implementing regulations, including, but not limited to, the California Ocean Plan adopted and reviewed pursuant to Article 4 (commencing with Section 13160) of Chapter 3 of Division 7 of the Water Code and the Water Quality Control Plan for Control of Temperature in the Coastal and Interstate Waters and Enclosed Bays and Estuaries of California (California Thermal Plan) adopted by the state board. No other use is restricted.

(Amended by Stats. 2004, Ch. 854, Sec. 3. Effective January 1, 2005.)



36711

The classifications contained in Section 36710 may not be inconsistent with United States military activities deemed mission critical by the United States military.

(Added by Stats. 2003, Ch. 610, Sec. 25. Effective January 1, 2004.)



36725

(a) The Fish and Game Commission may designate, delete, or modify state marine recreational management areas established by the commission for hunting purposes, state marine reserves, and state marine conservation areas. The Fish and Game Commission shall consult with, and secure concurrence from, the State Parks and Recreation Commission prior to modifying or deleting state marine reserves and state marine conservation areas designated by the State Parks and Recreation Commission. The Fish and Game Commission shall not delete or modify state marine recreational management areas designated by the State Parks and Recreation Commission.

(b) The State Parks and Recreation Commission may designate, delete, or modify state marine reserves, state marine parks, state marine conservation areas, state marine cultural preservation areas, and state marine recreational management areas. The State Parks and Recreation Commission may not designate, delete, or modify a state marine reserve, state marine park, or state marine conservation area without the concurrence of the Fish and Game Commission on any proposed restrictions upon, or change in, the use of living marine resources.

(c) If an unresolved conflict exists between the Fish and Game Commission and the State Parks and Recreation Commission regarding a state marine reserve, state marine park, or state marine conservation area, the Secretary of the Resources Agency may reconcile the conflict.

(d) The State Water Resources Control Board may designate, delete, or modify state water quality protection areas.

(e) The Fish and Game Commission, State Parks and Recreation Commission, and State Water Resources Control Board each may restrict or prohibit recreational uses and other human activities in the MMAs for the benefit of the resources therein, except in the case of restrictions on the use of living marine resources. Pursuant to this section, and consistent with Section 2860 of the Fish and Game Code, the Fish and Game Commission may regulate commercial and recreational fishing and any other taking of marine species in MMAs.

(f) (1) The Department of Fish and Game may manage state marine reserves, state marine conservation areas, state marine recreational management areas established for hunting purposes and, if requested by the State Water Resources Control Board, state water quality protection areas.

(2) The Department of Parks and Recreation may manage state marine reserves, state marine parks, state marine conservation areas, state marine cultural preservation areas, and state marine recreational management areas. Department authority over units within the state park system shall extend to units of the state MMAs system that are managed by the department.

(3) The State Water Resources Control Board and the California regional water quality control boards may take appropriate actions to protect state water quality protection areas. The State Water Resources Control Board may request the Department of Fish and Game or the Department of Parks and Recreation to take appropriate management action.

(Amended by Stats. 2004, Ch. 183, Sec. 299. Effective January 1, 2005.)



36750

Any MMA in existence on January 1, 2002, that has not been reclassified in accordance with the Marine Life Protection Act (Chapter 10.5 (commencing with Section 2850) of Division 3 of the Fish and Game Code), shall be reclassified under the classification system described in Section 36700 by January 1, 2003, based upon the management purpose and level of resource protection at each site on January 1, 2002. Upon the reclassification of existing sites, but no later than January 1, 2003, the use of all other classifications shall cease for the marine and estuarine environments of the state, though the classifications may continue to be used for the terrestrial and freshwater environments where applicable. The reclassification process shall be the responsibility of the State Interagency Coordinating Committee established pursuant to Section 36800, and shall occur to the extent feasible in conjunction and consistent with the MMA master planning process created pursuant to the Marine Life Protection Act (Chapter 10.5 (commencing with Section 2850) of Division 3 of the Fish and Game Code).

(Added by Stats. 2000, Ch. 385, Sec. 22. Effective January 1, 2001.)



36800

The Secretary of the Resources Agency shall establish and chair the State Interagency Coordinating Committee, whose members are representatives from those state agencies, departments, boards, commissions, and conservancies with jurisdiction or management interests over marine managed areas, including, but not limited to, the Department of Fish and Game, Department of Parks and Recreation, California Coastal Commission, State Water Resources Control Board, and State Lands Commission. The Secretary of the Resources Agency shall designate additional members of the committee. The committee shall review proposals for new or amended MMAs to ensure that the minimum required information is included in the proposal, to determine those state agencies that should review the proposal, and to ensure consistency with other such designations in the state. The committee shall also serve to ensure the proper and timely routing of site proposals, review any proposed site-specific regulations for consistency with the state system as a whole, and conduct periodic reviews of the statewide system to evaluate whether it is meeting the mission and statement of objectives.

(Added by Stats. 2000, Ch. 385, Sec. 22. Effective January 1, 2001.)



36850

Designation guidelines based on the classification goals adopted for the state system of MMAs shall be developed jointly by the appropriate managing agencies in cooperation with the committee on or before January 1, 2002. These guidelines shall be used to provide a general sense of requirements for designating a site in any particular classification, and may include characteristics such as uniqueness of the area or resource, biological productivity, special habitats, cultural or recreational values, and human impacts to the area. These designation guidelines shall be provided on a standard set of instructions for each classification.

(Added by Stats. 2000, Ch. 385, Sec. 22. Effective January 1, 2001.)



36870

On or before January 1, 2002, the committee shall establish a standard set of instructions for each classification to guide organizations and individuals in submitting proposals for designating specific sites or networks of sites. On or before January 1, 2003, the relevant site proposal guidelines shall be adopted by each designating entity.

(a) At a minimum, each proposal shall include the following elements for consideration for designation as an MMA:

(1) Name of individual or organization proposing the designation.

(2) Contact information for the individual or organization, including contact person.

(3) Proposed classification.

(4) Proposed site name.

(5) Site location.

(6) Need, purpose, and goals for the site.

(7) Justification for the manner in which the proposed site meets the designation criteria for the proposed classification.

(8) A general description of the proposed site s pertinent biological, geological, and cultural resources.

(9) A general description of the proposed site s existing recreational uses, including fishing, diving, boating, and waterfowl hunting.

(b) The following elements, if not included in the original proposal, shall be added by the proposed managing agency in cooperation with the individual or organization making the proposal, prior to a final decision regarding designation:

(1) A legal description of the site boundaries and a boundary map.

(2) A more detailed description of the proposed site s pertinent biological, geological, cultural, and recreational resources.

(3) Estimated funding needs and proposed source of funds.

(4) A plan for meeting enforcement needs, including on-site staffing and equipment.

(5) A plan for evaluating the effectiveness of the site in achieving stated goals.

(6) Intended educational and research programs.

(7) Estimated economic impacts of the site, both positive and negative.

(8) Proposed mechanisms for coordinating existing regulatory and management authority, if any exists, within the area.

(9) An evaluation of the opportunities for cooperative state, federal, and local management, where the opportunities may exist.

(Added by Stats. 2000, Ch. 385, Sec. 22. Effective January 1, 2001.)



36900

Individuals or organizations may submit a proposal to designate an MMA directly through the committee or an appropriate designating entity. Proposals submitted to a designating entity shall be forwarded to the committee to initiate the review process. Proposals for designating, deleting, or modifying MMAs may be submitted to the committee or a designating entity at any time. The committee and scientific review panel established pursuant to subdivision (b) shall annually consider and promptly act upon proposals until an MPA master plan is adopted pursuant to subdivision (b) of Section 2859 of the Fish and Game Code, and thereafter, no less than once every three years. Upon adoption of a statewide MPA plan, subsequent site proposals determined by the committee to be consistent with that plan shall be eligible for a simplified and cursory review of not more than 45 days.

(a) The committee shall review proposals to ensure that the minimum required information is included in the proposal, to determine those state agencies that should review the proposal, and to ensure consistency with other designations of that type in the state. After initial review by the coordinating committee and appropriate agencies, the proposal shall be forwarded to a scientific review panel established pursuant to subdivision (b).

(b) The Secretary of the Resources Agency shall establish a scientific review panel, with statewide representation and direction from the committee, to evaluate proposals for technical and scientific validity, including consideration of such things as site design criteria, location, and size. This panel, to the extent practical, shall be the same as the master plan team used in the process set forth in the Marine Life Protection Act (Chapter 10.5 (commencing with Section 2850) of Division 3 of the Fish and Game Code). Members shall maintain familiarity with the types and effectiveness of MMAs used in other parts of the world for potential application to California. Members shall be reimbursed reasonable costs to participate in the activities of the panel. Where feasible, advice shall be sought from the appropriate federal agencies and existing regional or statewide marine research panels and advisory groups. After review by the scientific review panel, the committee shall forward the proposal and any recommendations to the appropriate designating entity for a public review process.

(c) Designating entities shall establish a process that provides for public review and comment in writing and through workshops or hearings, consistent with the legal mandates applicable to designating entities. All input provided by the committee and scientific review panel shall be made available to the public during this process. Outreach shall be made to the broadest ocean and coastal constituency possible, and shall include commercial and sport fishing groups, conservation organizations, waterfowl groups and other recreational interests, academia, the general public, and all levels of government.

(d) This process does not replace the need to obtain the appropriate permits or reviews of other government agencies with jurisdiction or permitting authority.

(e) Nothing in this section shall be construed as altering or impeding the process identified under the Marine Life Protection Act (Chapter 10.5 (commencing with Section 2850) of Division 3 of the Fish and Game Code) or the actions of the master plan team described in that act.

(Added by Stats. 2000, Ch. 385, Sec. 22. Effective January 1, 2001.)









CHAPTER 8. The California Ocean Resources Stewardship Act of 2000

ARTICLE 1. General Provisions

36970

This chapter shall be known, and may be cited, as the California Ocean Resources Stewardship Act of 2000 (CORSA).

(Added by Stats. 2000, Ch. 516, Sec. 1. Effective January 1, 2001.)



36971

The Legislature finds and declares all of the following:

(a) The Pacific Ocean and its rich and varied resources provide great environmental, economic, aesthetic, recreational, educational, and scientific benefits to the people of California and the nation. The state s ocean resources contribute greatly to the economy and the quality of life of its residents, and California s growing population increasingly lives, works, and recreates on or near the coast. Ocean and coast-dependent industries contributed over $17 billion to the state s economy and supported over 500,000 jobs in 1999, and ocean and coastal tourism and recreational activities, which are increasing rapidly in popularity and economic value, contributed nearly $10 billion to the state s economy. Port activity and ship building also contributed an additional $6 billion, and recreational and commercial fishing and marine aquaculture added nearly $1 billion to the state s economy. In addition, activities of the United States Department of the Navy that depend on continued access to California s coastal resources add a direct annual economic contribution of more than $19 billion.

(b) Much of the quality of life and economic vibrancy supported by the state s ocean resources depends on successful management of those resources, and successful management depends on an adequate understanding of the natural, ecological, oceanographic, and coastal processes and their interactions with varied human activities.

(c) The state is working to maintain and increase the benefits of its ocean resources to the public; a goal that increases the need for sound management and greater practical understanding of the state s ocean and coastal resources.

(d) Although California is making progress in ocean management efforts, unsolved existing challenges also point to the need for greater improvements in management and the basic information needed for sound management. Examples of existing challenges include depressed populations of many species that are the targets of state and federally managed fisheries, pollution that results in beach and fishery closures, dredging and dredge spoils disposal necessary to keep the state s ports competitive, and coastal erosion that threatens structures and reduces the quality of beaches.

(e) State and federal agencies with ocean and coastal resource management responsibility often lack basic information on which to base decisions, and many management issues are broader than the mandates of individual agencies, and existing means for coordinating agency efforts need to be improved. The result can be ad hoc, short-term management decisions based on inadequate information.

(f) California has a wealth of outstanding public and private marine science institutions that have increased their commitments to excellence in applied ocean resource science. Approximately one hundred million dollars ($100,000,000) in current, recent, or planned marine science projects funded by the federal government, foundations, the University of California and California State University systems, and private institutions could be of great benefit to the state s coastal and ocean resource management agencies.

(g) The obstacles to collaborative efforts involving those institutions and agencies include all of the following:

(1) Inadequate coordination among marine science institutions.

(2) Inadequate guidance from management agencies about information needs for management.

(3) Important gaps in information, duplication of effort, missed opportunities, and unusable information due to the lack of standardized and coordinated information management techniques. The circumstances and needs identified in the findings in this section are among those recognized in this chapter and in the 1997 report prepared by the Resources Agency entitled California s Ocean Resources: An Agenda for the Future. This chapter is intended to address some of the basic objectives of that report.

(Added by Stats. 2000, Ch. 516, Sec. 1. Effective January 1, 2001.)



36972

The Legislature further finds that it is the policy of the state to do all of the following:

(a) Ensure adequate coordination of ocean resources management science among state, regional, and federal agencies and marine science institutions.

(b) Ensure the most efficient and effective use of state resources devoted to ocean resource management science and encourage the contribution of federal and nongovernmental resources.

(c) Advance applied ocean science, graduate-level education, and technology development to meet current and future California ocean resource management needs.

(Added by Stats. 2000, Ch. 516, Sec. 1. Effective January 1, 2001.)



36973

(a) No authority is established by this chapter, nor shall any of its purposes or provisions be used by any public or private agency or person, to delay or deny any existing or future project or activity.

(b) No authority is established by this chapter to supersede current state agency statutory authority.

(Added by Stats. 2000, Ch. 516, Sec. 1. Effective January 1, 2001.)






ARTICLE 2. Definitions

36979

For purposes of this chapter, the following terms shall have the following meanings:

(a) Ocean resources means all living and nonliving resources found in the Pacific Ocean and its contiguous saline or brackish bays and estuaries.

(b) Trust means the California Ocean Trust authorized by Section 36990.

(c) Trustees means the trustees of the trust.

(Added by Stats. 2000, Ch. 516, Sec. 1. Effective January 1, 2001.)






ARTICLE 3. Ocean Science Coordination

36980

The Secretary of the Resources Agency shall report to the Legislature on or before September 1, 2002, on the steps taken to ensure adequate coordination of ocean resource management science among state, regional, and federal agencies and marine science institutions. The purposes of this coordination shall be to provide adequate information to marine science institutions about the information needs of agencies and to maximize the usefulness of ongoing and proposed ocean science projects to ocean resource management agencies.

(Added by Stats. 2000, Ch. 516, Sec. 1. Effective January 1, 2001.)






ARTICLE 4. California Ocean Trust

36990

(a) The Secretary of the Resources Agency may enter into an agreement with an existing nonprofit corporation with broad experience as the trustee of public funds, court-ordered mitigation funds, or other funds used to assist public agencies in carrying out their responsibilities to establish a nongovernmental trust, to be known as the California Ocean Trust.

(b) The purposes of the trust shall be all of the following:

(1) To seek funds for California ocean resource science projects, emphasizing the development of new funding sources.

(2) To fund California ocean resource science projects that help fulfill the missions of the state s ocean resource management agencies.

(3) To encourage coordinated, multiagency, multiinstitution approaches to ocean resource science.

(4) To encourage graduate education programs in management-oriented ocean resource science in public and private universities and colleges in California.

(5) To encourage new technologies that reduce the cost, increase the amount, or improve the quality of ocean resource management information.

(6) To promote more effective coordination of California ocean resource science useful to management agencies.

(Added by Stats. 2000, Ch. 516, Sec. 1. Effective January 1, 2001.)



36991

The trust shall be subject to the Nonprofit Public Benefit Corporation Law, Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code. To the extent of any conflict between this chapter and the Nonprofit Public Benefit Corporation Law, this division shall prevail.

(Added by Stats. 2000, Ch. 516, Sec. 1. Effective January 1, 2001.)



36992

The trust shall have 10 trustees, who shall be appointed as follows:

(a) The Secretary of the Resources Agency shall appoint the following trustees, who shall serve at the pleasure of the secretary:

(1) One trustee who shall represent the Resources Agency and the departments and commissions within the Resources Agency with ocean resource management responsibilities and who may be an employee of the state.

(2) Three trustees from a list of candidates submitted jointly by the President of the University of California and the Chancellor of the California State University, who shall be chosen for their broad knowledge of ocean resource management and science. At least one of the three trustees shall not be an employee or on the faculty of the University of California or California State University.

(3) Two trustees who shall be representatives of the public selected primarily for their experience as trustees or directors of for-profit or nonprofit corporations.

(4) Two trustees from nominees submitted by coast and ocean interest groups including, but not limited to, interest groups representing sport fishing, commercial fishing, coast and ocean recreation and tourism, marine conservation, and ocean-dependent industries. In making the appointments pursuant to this paragraph, the factors to be considered shall include the nominees acceptability to a range of coast and ocean interests, and their experience as trustees or directors of for profit or nonprofit corporations.

(b) The Secretary for Environmental Protection shall appoint one trustee, who shall serve at the pleasure of the secretary, and who shall have broad knowledge of water quality concerns as they relate to ocean resource management.

(c) The Director of Finance shall appoint one trustee, who shall serve at the pleasure of the director.

(d) To the extent feasible, the trustees appointed to the trust pursuant to subdivisions (a), (b), and (c) shall balance, and reflect the breadth of, public interests concerned with ocean resources.

(Added by Stats. 2000, Ch. 516, Sec. 1. Effective January 1, 2001.)



36993

(a) Any person who might reasonably be expected at some time to derive a direct financial benefit from the activities of the trust shall be ineligible to serve as a trustee.

(b) Subject to the approval of the Secretary for Resources, the trustees shall adopt definitions and rules for the trust with respect to indirect conflicts of interest.

(c) All trustees shall serve without compensation. However, trustees may be reimbursed by the trust for reasonable expenses.

(Added by Stats. 2000, Ch. 516, Sec. 1. Effective January 1, 2001.)



36994

(a) The trust shall do all of the following:

(1) Expend funds only for the purposes of the trust enumerated in Section 36990 and as further restricted by the sources of the trust s funding.

(2) Make written findings for funds committed for projects, indicating how the projects further the purposes of the trust enumerated in Section 36990.

(3) Require the recipient of funds to keep records necessary to disclose whether the funds were used for the purposes specified by the trust.

(4) Invest and manage the funds of the trust in accordance with the Nonprofit Public Benefit Corporation Law (Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code).

(5) The trust shall report in writing annually to the Legislature and to the Chair of the Joint Committee on Fisheries and Aquaculture. The annual report shall include the most recent financial audit of the trust and the written findings required pursuant to paragraph (2). The activities of the trust for any financial year may be audited by the Bureau of State Audits.

(b) The trustees shall ensure that the trust, individual trustees acting on behalf of the trust and employees or agents of the trust do not engage in lobbying or contribute to, or otherwise support, any political party, candidate, or ballot issue.

(c) This chapter does not expand the authority of the trust to contract for professional services beyond the authority to contract for those services in Section 19130 of the Government Code.

(Added by Stats. 2000, Ch. 516, Sec. 1. Effective January 1, 2001.)



36995

(a) The trust may seek the assistance of advisers, form advisory committees, or otherwise consult with knowledgeable individuals in regard to the business of the trust.

(b) Advisers shall serve without compensation. However, advisers may be reimbursed by the trust for reasonable expenses.

(Added by Stats. 2000, Ch. 516, Sec. 1. Effective January 1, 2001.)












DIVISION 28. NATURAL HERITAGE PRESERVATION TAX CREDIT ACT OF 2000

CHAPTER 1. Intent

37000

This division shall be known and may be cited as the Natural Heritage Preservation Tax Credit Act of 2000.

(Added by Stats. 2000, Ch. 113, Sec. 1. Effective July 10, 2000.)



37001

The Legislature finds and declares all of the following:

(a) The continued economic development of California will be fostered and improved if conflicts over the use of natural resources can be resolved without litigation or disputes.

(b) The economic development of California can be facilitated if endangered species and other forms of plants, fish, and wildlife can be protected quickly and efficiently, so that development and agricultural use can proceed on other lands.

(c) Water allocation decisions could be eased if water could be provided for fish, wildlife, and aquatic and riparian habitat without objection by other water users.

(d) The intent of this division is to accommodate economic development and resolve land use and water disputes in a manner beneficial to all people in California, and to the benefit of California environmental quality.

(e) The further intent of this division is to foster partnerships between the public and private sectors to resolve disputes and promote economic growth and environmental quality.

(f) Conservation easements protect land, keep land in private ownership and on the tax rolls, and, where appropriate, are the preferred method to protect agricultural and habitat values.

(g) The value of wildlife habitat to the state is very high, especially in the case of implementing habitat conservation plans and multispecies conservation plans.

(h) Habitat stewardship shall be assisted and rewarded, and it is in the state s interest to encourage landowners to perceive habitat as an asset rather than a liability.

(i) It is the intent of the Legislature, in enacting this division, to provide an additional tool for the protection of wildlife habitat, open space, and agricultural lands. However, there continues to be a recognized need for additional funding sources for park, wildlife, and recreation facilities, as well as for the preservation of open space and agricultural lands.

(j) It is the intent of the Legislature in enacting this division to protect wildlife habitat, open space, and agricultural lands by providing up to one hundred million dollars ($100,000,000) in tax credits for donations of qualified land.

(Added by Stats. 2000, Ch. 113, Sec. 1. Effective July 10, 2000.)






CHAPTER 2. Definitions

37002

As used in this division, the following terms have the following meanings:

(a) Approval or approval for acceptance means the board s approval of the granting of a tax credit for a donation of property pursuant to the program.

(b) Board means the Wildlife Conservation Board created pursuant to Article 2 (commencing with Section 1320) of Chapter 4 of Division 2 of the Fish and Game Code.

(c) Conservation easement means a conservation easement, as defined by Section 815.1 of the Civil Code, that is contributed in perpetuity.

(d) Department means any entity created by statute within the Natural Resources Agency and authorized to hold title to land, or the Natural Resources Agency.

(e) (1) Designated nonprofit organization means a nonprofit organization qualified under Section 501(c)(3) of Title 26 of the United States Code that has as a principal purpose the conservation of land and water resources and that is designated by a local government or a department to accept property pursuant to this division in lieu of the local government or a department. In order to be eligible to receive a donation of property pursuant to this division, a nonprofit organization shall have experience in land conservation.

(2) If bond funds are used pursuant to Chapter 7 (commencing with Section 37030), the designated nonprofit organization shall also meet the eligibility requirements specified in the relevant provision of the applicable bond act, for a nonprofit organization.

(f) Donee means any of the following:

(1) A department to which a donor has applied to donate property.

(2) A local government that has submitted a joint application with a department requesting approval of a donation of property to that local government.

(3) A local government that has submitted an application directly to the board.

(4) A designated nonprofit organization.

(g) Donor means a property owner that donates, or submits an application to donate, property pursuant to the program.

(h) (1) Local government means any city, county, city and county, or any district, as defined in Section 5902 or in Division 26 (commencing with Section 35100), or any joint powers authority made up of one or more of those entities or those entities and departments.

(2) If bond funds are used pursuant to Chapter 7 (commencing with Section 37030), local government also includes any other local governmental entity eligible to receive bond funds pursuant to the relevant provision of the applicable bond act.

(i) Program means the Natural Heritage Preservation Tax Credit Program authorized by this division.

(j) Property means any real property, and any perpetual interest therein, including land, conservation easements, and land containing water rights, as well as water rights.

(k) Secretary means the Secretary of the Natural Resources Agency.

(Amended by Stats. 2009, Ch. 220, Sec. 2. Effective January 1, 2010.)






CHAPTER 3. Natural Heritage Preservation Tax Credit Program

37005

The Wildlife Conservation Board shall implement the program. The board may request staff services from any department that submits an application and a proposal for a donation of property to the board.

(Amended (as added by Stats. 2000, Ch. 113) by Stats. 2000, Ch. 900, Sec. 2. Effective January 1, 2001.)



37006

(a) Under the program, upon approval by the board, a donor may contribute qualified property to a donee and receive a tax credit for a portion of the value of the property, as provided in Sections 17053.30 and 23630 of the Revenue and Taxation Code.

(b) The board shall adopt guidelines or regulations to implement the program, including procedures for applications submitted pursuant to Chapter 4 (commencing with Section 37010) and for the evaluation of properties proposed to be contributed pursuant to the program. Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to the guidelines or regulations adopted pursuant to this section.

(Amended (as added by Stats. 2000, Ch. 113) by Stats. 2000, Ch. 900, Sec. 3. Effective January 1, 2001.)






CHAPTER 4. Procedures

37010

Applications shall be submitted to the donee to which the donor proposes to contribute the property.

(Added by Stats. 2000, Ch. 113, Sec. 1. Effective July 10, 2000.)



37011

At a minimum, each application shall contain all of the following:

(a) The identification of the donor and donee.

(b) A description of the property, including documentation of how the property meets the criteria and qualifies for acceptance under the program.

(c) A property appraisal meeting the requirements of Section 170 of Title 26 of the United States Code, setting forth the fair market value of the property.

(d) (1) A certification by the donor that the donor received no other valuable consideration for the donation of property.

(2) A certification by the donor that the contribution was not, and is not, required to satisfy a condition imposed upon the donor by any lease, permit, license, certificate, or other entitlement for use issued by one or more public agencies, including, but not limited to, the mitigation of significant effects on the environment of a project pursuant to an approved environmental impact report or mitigated negative declaration required pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000)).

(e) A certification by the donor that the application discloses any known or suspected environmental conditions associated with the property.

(Amended (as added by Stats. 2000, Ch. 113) by Stats. 2000, Ch. 900, Sec. 4. Effective January 1, 2001.)



37012

(a) Each donee shall evaluate applications submitted to it and prepare a plan for the board that sets forth the donee s priorities for acquisition of property that qualifies under the program. Consistent with the criteria established for the program, each donee may use its own priority lists and procedures in determining which properties or types of properties shall be given priority.

(b) Each donee or the board may request that the applicant supply further information reasonably necessary to allow the donee or the board to evaluate the proposed donation.

(c) The department may accept contributions of money from any taxpayer to pay or reimburse the costs of appraisal, escrow, title, and other transaction costs associated with the contribution of any particular property or set of properties, including any environmental assessments required by the department, and the costs of preparing any necessary management plan for the property or set of properties.

(d) Prior to acquiring an easement or other interest in land pursuant to this division, a public hearing shall be held by the donee, if the donee is a public agency, or by the board if the donee is a designated nonprofit organization, in the local community. Notice shall be given by the donee or the board to the county board of supervisors of the affected county, adjacent landowners, affected water districts, local municipalities, and other interested parties, as determined by the donee or the board.

(e) When submitting a donation of qualified property to the board for final approval, the donee shall provide the board with the fair market value of the property proposed for acceptance, based on appraisals that have been reviewed and approved by the Department of General Services.

(Amended (as added by Stats. 2000, Ch. 113) by Stats. 2000, Ch. 900, Sec. 5. Effective January 1, 2001.)



37013

The board shall provide a list to the Joint Legislative Budget Committee and the Franchise Tax Board, in the form and manner determined by the Franchise Tax Board, of the names, taxpayer identification numbers, including taxpayer identification numbers of each partner or shareholder, as applicable, a legal description of the donated property, and the total amount of the tax credit approved for each donation.

(Amended (as added by Stats. 2000, Ch. 113) by Stats. 2000, Ch. 900, Sec. 6. Effective January 1, 2001.)



37014

Assets received by a donee pursuant to this division shall not be deemed transfers pursuant to Chapter 9 (commencing with Section 2780) of Division 3 of the Fish and Game Code. Funds from the Habitat Conservation Fund, the Environmental Enhancement and Mitigation Program Fund created pursuant to Section 164.56 of the Streets and Highways Code, the State Parks and Recreation Fund, and the Wildlife Restoration Fund, may not be used to fund the tax credit authorized pursuant to this division.

(Added by Stats. 2000, Ch. 113, Sec. 1. Effective July 10, 2000.)






CHAPTER 5. Criteria for Acceptance of Property

37015

The board shall approve only contributions of properties that meet one or more of the following criteria:

(a) The property will help meet the goals of a habitat conservation plan, multispecies conservation plan, natural community conservation plan, or any other similar plan subsequently authorized by statute that is designed to benefit native species of plants, including, but not limited to, protecting forests, old growth trees, or oak woodlands, and animals and development. In proposing and approving the acceptance of contributed property pursuant to this subdivision, the recovery benefits for listed species, the habitat value of the property, the value of the property as a wildlife corridor, and similar habitat-related considerations shall be the criteria on which the acceptance is based.

(b) The property will provide corridors or reserves for native plants and wildlife that will help improve the recovery possibilities of listed species and increase the chances that the species will recover sufficiently to be eligible to be removed from the list, or will help avoid the listing of species pursuant to the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3 of the Fish and Game Code) or the federal Endangered Species Act (16 U.S.C. Sec. 1531 et seq.), or protect wetlands, waterfowl habitat, or river or stream corridors, or promote the biological viability of important California species.

(c) The property interest is a perpetual conservation easement over agricultural land, or is a permanent contribution of agricultural land, that is threatened by development and is located in an unincorporated area certified by the secretary to be zoned for agricultural use by the county. Property accepted pursuant to this subdivision shall be accepted pursuant to the California Farmland Conservancy Program Act established by Division 10.2 (commencing with Section 10200), pursuant to the agricultural conservation program of the Coastal Conservancy, or pursuant to the Bay Area Conservancy Program established pursuant to Chapter 4.5 (commencing with Section 31160) of Division 21.

(d) (1) The property interest is a water right, or land with an associated water right, and the contribution of the property will help improve the chances of recovery of a listed species, will reduce the likelihood that any species of fish or other aquatic organism will be listed pursuant to the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3 of the Fish and Game Code)) or the federal Endangered Species Act (16 U.S.C. Sec. 1531 et seq.), will improve the protection of listed species, or will improve the viability and health of fish species of economic importance to the state. The donee receiving the water right, or land with an associated water right, shall ensure that it shall retain title to the water right, and that the water shall be used to fulfill the purposes for which the water right or land associated with a water right is being accepted.

(2) Any contribution of a water right that includes a change in the point of diversion, place of use, or purpose of use may be made only if the proposed change will not injure any legal user of the water involved and is made in accordance with either Chapter 10 (commencing with Section 1700), or Chapter 10.5 (commencing with Section 1725), of Part 2 of Division 2 of the Water Code.

(e) The property will be used as a park or open space or will augment public access to or enjoyment of existing regional or local park, beach, or open-space facilities, or will preserve archaeological resources.

(Amended (as added by Stats. 2000, Ch. 113) by Stats. 2000, Ch. 900, Sec. 7. Effective January 1, 2001.)



37016

(a) The board shall grant approval of a proposed contribution of property under the program only upon a determination that:

(1) (A) The donation of property satisfies the requirements for a qualified contribution pursuant to Section 170 of Title 26 of the United States Code. If only a portion (either an undivided fractional interest in the entire property or one or more discrete parcels) of a proposed conveyance of property satisfies the requirements of Section 170 of Title 26 of the United States Code, or if the property is sold for less than fair market value, only that portion, or the amount representing the difference between the amount paid by the donee and the fair market value, shall be eligible for the tax credit, to the extent permitted by Section 170(h) of Title 26 of the United States Code. The board may segregate eligible and ineligible interests in property proposed to be contributed pursuant to this division. The donor shall receive no other valuable consideration for the donation of property subject to the tax credit.

(B) For purposes of this division, if the property is proposed to be donated to satisfy a condition imposed upon the donor by any lease, permit, license, certificate, or other entitlement for use issued by one or more public agencies, including, but not limited to, the mitigation of significant effects on the environment of a project pursuant to an approved environmental impact report or mitigated negative declaration required pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000)), that property shall not qualify for the credit provided in Section 17053.30 or 23630 of the Revenue and Taxation Code.

(2) There has been no release or threatened release of a hazardous material on the property, unless all of the following occur:

(i) A final remedy in response to the release has been approved by the Department of Toxic Substances Control pursuant to Chapter 6.5 (commencing with Section 25100) of, Chapter 6.8 (commencing with Section 25300) of, or Chapter 6.85 (commencing with Section 25396) of, Division 20 of the Health and Safety Code, or the appropriate California regional water quality control board pursuant to Chapter 6.7 (commencing with Section 25280) of Division 20 of the Health and Safety Code.

(ii) The donor or donee have agreed to implement the final remedy approved pursuant to clause (i).

(iii) The donor or donee have agreed to fund and have made adequate funding available to pay for the response action, as defined by Section 25323.3 of the Health and Safety Code.

(b) Notwithstanding paragraph (2) of subdivision (a), a donation of property containing hazardous materials may be accepted under the program without satisfying the requirements of paragraph (2) of subdivision (a) if the donee determines, based on written findings from the Department of Toxic Substances Control and the California regional water quality control board with jurisdiction over the property, that the hazardous materials present will pose no substantial risk to human health or the environment and no substantial risk of liability on the donee under the conditions under which the property will be used. The Department of Toxic Substances Control and the California regional water quality control board with jurisdiction over the property shall carry out their normal due diligence when developing the written findings that will be the basis for the written determination regarding the presence and risk of toxic materials on the property by the Department of Toxic Substances Control or the regional board, whichever is applicable. As used in this subdivision, hazardous materials has the same meaning as contained in subdivision (d) of Section 25260 of the Health and Safety Code.

(Amended (as added by Stats. 2000, Ch. 113) by Stats. 2000, Ch. 900, Sec. 8. Effective January 1, 2001.)






CHAPTER 6. Miscellaneous

37020

(a) Nothing in this division authorizes or increases the authority of any state or local public agency to use eminent domain to acquire private property.

(b) Nothing in this division diminishes existing land or water rights held by easement holders in any property proposed for donation.

(Amended (as added by Stats. 2000, Ch. 113) by Stats. 2000, Ch. 900, Sec. 9. Effective January 1, 2001.)



37021

(a) If any property approved for acceptance pursuant to this division is later transferred by the donee, the use of the property shall be restricted by deed to the conservation purposes for which the property was contributed pursuant to the program. If the board determines that the conservation purposes for which the property was contributed can no longer be achieved due to significantly changed circumstances beyond the control of the donee that accepted the property, the proceeds of the sale shall be used by the donee that accepted the property to acquire land in California of equal or greater value and comparable public resources values, as determined by the board. The land acquired shall meet the criteria of Section 37015. Nothing in this division prohibits the transfer of donated property to a nonprofit organization that is qualified to manage the property for the purposes intended by this division, if the terms of this section are met. Any local government or nonprofit organization seeking to sell land pursuant to this subdivision shall first obtain the approval of the board.

(b) Other than as provided by subdivision (a), property approved for acceptance pursuant to this division shall be used only for purposes consistent with Section 37015.

(c) (1) If any unauthorized use is made of the property after the property is donated to a local government or nonprofit organization pursuant to this program, the local government or nonprofit organization shall seek to terminate the unauthorized use and restore the conservation benefits for which the property was contributed. If the board determines that the unauthorized use has not been terminated and the conservation benefits fully restored within a reasonable period of time, the fee title owner of the property shall pay to the state the greater of the following:

(A) The fair market value of the property based on appraisals when accepted by the board.

(B) The fair market value of the property based on appraisals at the time of and based on the unauthorized use of the property.

(2) The department that is the donee or the board may seek injunctive relief to prevent the unauthorized use of the property, or may assume ownership or management of the property to assure that it is used in the manner originally authorized.

(d) The board shall develop a process to monitor the uses of any land that a local government or nonprofit organization receives pursuant to this division in order to ensure those uses are in conformance with the purposes for which the property is accepted.

(Amended (as added by Stats. 2000, Ch. 113) by Stats. 2000, Ch. 900, Sec. 10. Effective January 1, 2001.)



37022

(a) Tax credits may be awarded pursuant to this division only if the amount of all lost revenue resulting from the award of tax credits is reimbursed by transfer to the General Fund of moneys that are not from the General Fund. Tax Credits shall not be awarded subsequent to the 2014 15 fiscal year without further statutory authorization.

(b) For purposes of this section, moneys that are not from the General Fund means any of the following:

(1) State bond funds as described in Section 37032.

(2) State funds available for the purposes of this division, other than funds specified in Section 37014.

(3) Court settlements.

(4) Private or public donations.

(5) Local government funds of any type.

(6) Federal funds available for the purposes of this division.

(Amended by Stats. 2009, Ch. 220, Sec. 3. Effective January 1, 2010.)



37023

The donee shall allow public access to the property to the extent that public access is consistent with the purposes for which the property is accepted. Before providing public access to the property, the donee shall develop a plan that minimizes the impact of public access on adjacent landowners in order to avoid infringement on the customary husbandry practices on adjacent or nearby agricultural or timber operations and that establishes a setback or buffer area, as necessary. This section does not require access to privately owned lands for which a conservation easement is contributed pursuant to this division unless the conservation easement provides for public access.

(Added by Stats. 2000, Ch. 900, Sec. 11. Effective January 1, 2001.)



37024

If the city, county, or city and county in which the property is located objects to acceptance of the property, the city, county, or city and county, as appropriate, may request the Director of Finance to disapprove the acceptance of the property. These objections may relate to the city s, county s, or city and county s conservation and development policies and their general plans, the efficient use and delivery of infrastructure, and the potential loss of property tax revenue. The Director of Finance may disapprove acceptance after reviewing the objections of the city, county, or city and county. The Director of Finance shall provide a written explanation for his or her decision to the affected city, county, or city and county.

(Added by Stats. 2000, Ch. 900, Sec. 12. Effective January 1, 2001.)



37025

Any donee accepting property pursuant to the program shall own and maintain any setback or buffer area that may be necessary for the use of that property in accordance with this division, in order to avoid infringement on the customary husbandry practices on adjacent or nearby agricultural or timber operations.

(Added by Stats. 2000, Ch. 900, Sec. 13. Effective January 1, 2001.)






CHAPTER 7. Bond Funds

37030

The Legislature finds and declares all of the following:

(a) Current justifiable needs for the acquisition of property for environmental purposes substantially exceed state-approved bond funds available for these purposes.

(b) The Natural Heritage Preservation Tax Credit Act of 2000 authorizes the acquisition of qualified property through donations eligible for a credit against the personal income or bank and corporation tax in an amount equal to 55 percent of the fair market value of any qualified contribution.

(c) Where property owners are able to utilize this tax credit, state acquisition costs are nearly halved.

(d) Authorizing the expenditure of bond funds to acquire property using these tax credits will significantly expand the acquisition power of existing bond funds.

(Added by Stats. 2004, Ch. 715, Sec. 2. Effective January 1, 2005.)



37031

(a) For bond provisions listed in paragraphs (1) to (3), inclusive, of subdivision (c) of Section 37032, purpose means scheme and design.

(b) For bond provisions listed in paragraphs (4) to (11), inclusive, of subdivision (c) of Section 37032, purpose means scope and effect.

(c) For bond funds eligible to be used under this chapter, pursuant to paragraph (12) of subdivision (c) of Section 37032, if the bond act is passed by initiative, purpose shall be defined pursuant to subdivision (b), but if the bond act is not passed by initiative, purpose shall be defined pursuant to subdivision (a).

(d) For purposes of this chapter, property means property as defined in subdivision (j) of Section 37002 that is acquired pursuant to this division using bond funds in accordance with this chapter.

(Added by Stats. 2004, Ch. 715, Sec. 2. Effective January 1, 2005.)



37032

(a) If a department or local government identifies property that may be acquired pursuant to this division and determines that the acquisition would comply with the purpose of a bond provision listed in subdivision (c) and any applicable guidelines developed for that bond provision by the administering agency, and all of the requirements of this division are met and the department or local government acquires the property pursuant to this division, the department or local government may expend funds from the bond provision that have been appropriated, allocated, or awarded to it, to acquire the property using the tax credit provided by this division.

(b) The applicable bond provisions from which a department or local government may use bond funds to acquire property using the tax credit provided by this division do not include grants of bond funds distributed through a competitive process.

(c) The applicable bond provisions from which a department or local government may expend bond funds pursuant to subdivision (a) are the following:

(1) Section 5096.615.

(2) Subdivision (a) or (b), or paragraph (1) of subdivision (c), of Section 5096.650.

(3) Funds under paragraph (2) of subdivision (c) of Section 5096.650 that are to be expended pursuant to paragraph (6) of subdivision (b) of Section 31220.

(4) Section 79541 of the Water Code.

(5) Section 79542 of the Water Code.

(6) Section 79544 of the Water Code.

(7) Subdivision (e) or (f) of Section 79550 of the Water Code.

(8) Section 79565 of the Water Code.

(9) Section 79568 of the Water Code.

(10) Section 79570 of the Water Code.

(11) Section 79572 of the Water Code.

(12) Other bond funds, if the bond act specifies that its funds may be used for the purposes of this division.

(Added by Stats. 2004, Ch. 715, Sec. 2. Effective January 1, 2005.)



37034

(a) (1) If a department determines that property is available for acquisition by donation, and that the acquisition of the property would comply with the requirements of an applicable bond provision specified in subdivision (c) of Section 37032 and any applicable guidelines developed for that bond provision by the administering agency, and the department believes the acquisition of the property would comply with the requirements of this division, the department may request the prospective donor of the property to submit an application pursuant to Section 37010. If the prospective donor agrees to submit that application, the department may apply for approval of the donation pursuant to the requirements of this division.

(2) If a local government determines that property is available for acquisition by donation, and that the acquisition of the property would comply with the requirements of an applicable bond provision specified in subdivision (c) of Section 37032 and any applicable guidelines developed for that bond provision by the administering agency, and the local government believes that the acquisition of the property would comply with the requirements of this division, the local government may request the department that allocated to it the relevant bond funds to determine whether it agrees with the local government s determinations and beliefs made pursuant to this paragraph. If the department agrees with the local government and gives its approval for the acquisition with bond funds that it has allocated to the local government, the local government may request the prospective donor of the property to submit an application pursuant to Section 37010. If the prospective donor agrees to submit the application, the local government may apply for approval of the donation pursuant to the requirements of this division.

(3) In addition to the requirements of Section 37011, the application shall include, and shall not be accepted if it does not include, a signed authorization by the donor, in a form and manner mutually agreeable to the board and the Franchise Tax Board, for the disclosure of the information necessary to make the payment as required by subdivision (b). For purposes of subdivision (b) of Section 1798.24 of the Civil Code, the signed authorization shall be the donor s voluntary consent to the disclosure of the information.

(b) (1) If the board gives approval, the department or local government may acquire the property pursuant to this division. Through the process outlined in this section, the department shall reimburse the General Fund for the tax credit claimed pursuant to this chapter under Section 17053.30 or 23630 of the Revenue and Taxation Code by transferring bond funds identified under subdivision (c) of Section 37032 to the Natural Heritage Preservation Tax Credit Reimbursement Account, on the basis of information provided to the department under Section 37040 regarding credit claimed for a qualified contribution under Section 17053.30 or 23630 of the Revenue and Taxation Code in that tax year.

(2) If a local government applies directly to the board for acceptance of a qualified donation, the board may provide conditional approval for the local government to acquire the property pursuant to this division. Through the process outlined in this section, the local government shall reimburse the General Fund for the tax credit claimed pursuant to this chapter under Section 17053.30 or 23630 of the Revenue and Taxation Code by transferring funds in the full amount of the approved tax credit to the board for deposit into the Natural Heritage Preservation Tax Credit Reimbursement Account.

(3) (A) Upon approval by the board, and prior to the time the department, local government, or designated nonprofit organization receives the property, the department shall encumber bond funds identified under subdivision (c) of Section 37032 in an amount necessary to pay for the tax credit as provided in Section 17053.30 or 23630, as applicable, of the Revenue and Taxation Code.

(B) If a local government applies directly to the board for acceptance of a qualified donation, and the board provides conditional approval of the qualified donation, the local government shall have 60 days to transfer to the board the full amount of funds necessary to reimburse the General Fund. Upon receipt of the funds necessary to reimburse the General Fund, the board shall provide the donor and the local government with a notice of final approval of the tax credit. A tax credit is not approved until such time as the donor and local government receive a final notification from the board that sufficient funds have been received to reimburse the General Fund for the loss of revenue associated with the tax credit.

(C) The acquisition agreement or any other document that clearly delineates the commitment pursuant to this division shall be the only documentation required for the department to encumber the bond funds as required by this paragraph.

(D) Except as prohibited by the relevant bond act, notwithstanding Section 13340 of the Government Code or any other provision of law, the encumbrance shall be available without regard to fiscal years to allow payments to the Natural Heritage Preservation Tax Credit Reimbursement Account for the tax credit due the donor of the property under Section 17053.30 or 23630, as applicable, of the Revenue and Taxation Code.

(4) The Franchise Tax Board shall provide the board information pursuant to subdivision (a) of Section 19560 of the Revenue and Taxation Code on tax credits claimed. The information shall include the tax year for which the credit was claimed. The board shall provide the information required by Section 37040 to the relevant department. Upon notification that a qualified tax credit has been claimed, the department, pursuant to paragraph (1), shall transfer bond funds in the amount of the tax credit for that tax year to the Natural Heritage Preservation Tax Credit Reimbursement Account within 60 days of receipt of the notification. The department shall notify the board of this transfer.

(5) The board shall forward the information it receives pursuant to paragraph (4) to the Controller and the Department of Finance, which shall use the information for the purpose of attributing the budgetary impact of the credit and bond fund transfer to the appropriate tax and fiscal year.

(Amended by Stats. 2009, Ch. 220, Sec. 4. Effective January 1, 2010.)



37035

(a) (1) If a department determines that a designated nonprofit organization, in lieu of the department, should accept property that the department applies to acquire pursuant to paragraph (1) of subdivision (a) of Section 37034, and determines that the acceptance by the designated nonprofit organization would comply with the purpose of the applicable bond provision specified in subdivision (c) of Section 37032, the department may, upon that determination and upon making the determinations and having the belief required by paragraph (1) of subdivision (a) of Section 37034, apply to acquire the property for that designated nonprofit organization pursuant to this division. The department shall not make that application until the prospective donor agrees to submit an application pursuant to Section 37010 and paragraph (3) of subdivision (a) of Section 37034 and the designated nonprofit organization agrees to accept the property if it is acquired pursuant to this division.

(2) If a local government determines that a designated nonprofit organization, in lieu of the local government, should accept property that the local government applies to acquire pursuant to paragraph (2) of subdivision (a) of Section 37034, and determines that the acceptance by the designated nonprofit organization would comply with the purpose of the applicable bond provision specified in subdivision (c) of Section 37032, the local government may, upon that determination and making the determinations and having the belief required by paragraph (2) of subdivision (a) of Section 37034, request the department that allocated to it the relevant bond funds to determine whether it agrees with the local government s determinations made pursuant to this paragraph. If the department agrees with the local government, gives its approval for the designated nonprofit organization s acceptance of the property, and gives its approval pursuant to paragraph (2) of subdivision (a) of Section 37034, the local government may apply to acquire the property for that designated nonprofit organization pursuant to this division. The local government shall not make that application until the prospective donor agrees to submit an application pursuant to Section 37010 and paragraph (3) of subdivision (a) of Section 37034 and the designated nonprofit organization agrees to accept the property if it is acquired pursuant to this division.

(b) If a department or local government applies for a designated nonprofit organization to acquire property, pursuant to subdivision (a), the department and donor, and the local government, if applicable, shall comply with all requirements of this division that apply to the department and donor, and to the local government, if applicable, when the department or local government otherwise applies to acquire property pursuant to this division.

(c) If a local government applies for a designated nonprofit organization to acquire and accept donated property, the local government shall comply with all requirements of this division that apply to the local government transferring funds to the board necessary to reimburse the General Fund.

(Amended by Stats. 2009, Ch. 220, Sec. 5. Effective January 1, 2010.)



37036

(a) The Natural Heritage Preservation Tax Credit Reimbursement Account is established in the General Fund to receive moneys paid pursuant to this chapter.

(b) Moneys in the Natural Heritage Preservation Tax Credit Reimbursement Account shall be used only to reimburse the General Fund as determined by the departments pursuant to paragraph (1) of subdivision (b) of Section 37034.

(c) Upon receipt of funds in the Natural Heritage Preservation Tax Credit Reimbursement Account and notification to the Legislature, the Controller shall transfer, within 60 days of the notification, the balance of the Natural Heritage Preservation Tax Credit Reimbursement Account to the General Fund.

(d) The moneys in the Natural Heritage Preservation Tax Credit Reimbursement Account may not be loaned to another fund and may not accrue interest.

(Amended by Stats. 2008, Ch. 760, Sec. 19. Effective September 30, 2008.)



37038

If the board is the department that receives moneys pursuant to any of the bond provisions listed in subdivision (c) of Section 37032 and the board wishes to use those bond funds to acquire property pursuant to this division using those bond funds, the board shall make separate determinations regarding whether the acquisition of that property would comply with the purpose of the applicable bond provision and any applicable guidelines developed for that bond provision by the administering agency, and whether the acquisition would comply with the requirements of this division.

(Added by Stats. 2004, Ch. 715, Sec. 2. Effective January 1, 2005.)



37040

(a) The board shall notify the Controller, the Treasurer, and the relevant department of the information listed in subdivision (b) after the board receives notification from the Franchise Tax Board pursuant to Section 19560 of the Revenue and Taxation Code that a person is claiming a tax credit under this chapter.

(b) The board shall provide all of the following information:

(1) The bond fund and specific provision of the bond act under which the credit is being claimed.

(2) The project name, appropriation under which the credit was encumbered, and, if applicable, the related local government.

(3) The department that will transfer the appropriate bond funds to the Natural Heritage Preservation Tax Credit Reimbursement Account.

(4) The amount of the tax credit for that tax year.

(Added by Stats. 2004, Ch. 715, Sec. 2. Effective January 1, 2005.)



37042

The Legislature finds and declares that the expenditure of bond funds pursuant to this chapter does not constitute the use of bond proceeds or other indebtedness to pay a year-end state budget deficit, as prohibited by subdivision (c) of Section 1.3 of Article XVI of the California Constitution.

(Added by Stats. 2004, Ch. 715, Sec. 2. Effective January 1, 2005.)









DIVISION 30. WASTE MANAGEMENT

PART 1. INTEGRATED WASTE MANAGEMENT

CHAPTER 1. General Provisions

ARTICLE 1. Findings and Declarations

40000

The Legislature hereby finds and declares all of the following:

(a) In 1988, Californians disposed of over 38 million tons of solid waste, an amount that is expected to grow if existing solid waste policies are continued. This amounts to more than 1,500 pounds of waste per person living in the state, more than any other state in the country and over twice the per-capita rate of most other industrialized countries.

(b) Over 90 percent of California s solid waste currently is disposed of in landfills, some of which pose a threat to groundwater, air quality, and public health.

(c) While California will exhaust most of its remaining landfill space by the mid-1990s, there presently is no coherent state policy to ensure that the state s solid waste is managed in an effective and environmentally sound manner for the remainder of the 20th century and beyond.

(d) The amount of solid waste generated in the state coupled with diminishing landfill space and potential adverse environmental impacts from landfilling constitutes an urgent need for state and local agencies to enact and implement an aggressive new integrated waste management program.

(e) The reduction, recycling, or reuse of solid waste generated in the state will, in addition to preserving landfill capacity in California, serve to conserve water, energy, and other natural resources within this state, and to protect the state s environment.

(Amended by Stats. 2004, Ch. 183, Sec. 300. Effective January 1, 2005.)



40001

(a) The Legislature declares that the responsibility for solid waste management is a shared responsibility between the state and local governments. The state shall exercise its legal authority in a manner that ensures an effective and coordinated approach to the safe management of all solid waste generated within the state and shall oversee the design and implementation of local integrated waste management plans.

(b) The Legislature further declares that it is the policy of the state to assist local governments in minimizing duplication of effort, and in minimizing the costs incurred, in implementing this division through the development of regional cooperative efforts and other mechanisms which comply with this division.

(c) The Legislature further declares that market development is the key to successful and cost-effective implementation of the 25-percent and 50-percent diversion requirements required pursuant to Section 41780, and that the state must take a leadership role, pursuant to Chapter 1 (commencing with Section 42000) of Part 3, in encouraging the expansion of markets for recycled products by working cooperatively with the public, private, and nonprofit sectors.

(Amended by Stats. 1997, Ch. 672, Sec. 1. Effective January 1, 1998.)



40002

(a) As an essential part of the state s comprehensive program for solid waste management, and for the preservation of health and safety, and the well-being of the public, the Legislature declares that it is in the public interest for the state, as sovereign, to authorize and require local agencies, as subdivisions of the state, to make adequate provision for solid waste handling, both within their respective jurisdictions and in response to regional needs consistent with the policies, standards, and requirements of this division and all regulations adopted pursuant to this division. This division, which authorizes and requires local agencies to provide adequate solid waste handling and services, and the actions of local agencies taken pursuant to this division, are intended to implement this state policy.

(b) The Legislature further declares that restrictions on the disposal of solid waste that discriminate on the basis of the place of origin of the waste are an obstacle to, and conflict with, statewide and regional policies to ensure adequate and appropriate capacity for solid waste disposal.

(Amended by Stats. 2012, Ch. 526, Sec. 1. Effective January 1, 2013.)



40003

Nothing in this division abrogates, limits, or otherwise affects the duties of the Department of Conservation under the California Beverage Container Recycling and Litter Reduction Act, Division 12.1 (commencing with Section 14500).

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40004

(a) The Legislature finds and declares all of the following:

(1) Solid waste diversion and disposal reduction require the availability of adequate solid waste processing and composting capacity.

(2) The existing network of public and private solid waste processing and composting facilities provides a net environmental benefit to the communities served, and represents a valuable asset and resource of this state, one that must be sustained and expanded to provide the additional solid waste processing capacity that will be required to achieve the additional solid waste diversion targets expressed in Section 41780.01 and the commercial solid waste recycling requirement expressed in Section 42649.

(3) The provisions in existing law that confer broad discretion on local agencies to determine aspects of solid waste handling that are of local concern have significantly contributed to the statewide diversion rate exceeding 50 percent, and further progress toward decreasing solid waste disposal requires that this essential element of local control be preserved.

(b) It is the intent of the Legislature to encourage the development of the additional solid waste processing and composting capacity that is needed to meet state objectives for decreasing solid waste disposal by identifying incentives for local governments to locate and approve new or expanded facilities that meet and exceed their capacity needs, and to recognize local agencies that make significant contributions to the state s overall solid waste reduction and recycling objectives through the siting of facilities for the processing and composting of materials diverted from the solid waste stream.

(c) By setting new commercial solid waste recycling requirements in Section 42649, the Legislature does not intend to limit a right afforded to local governments pursuant to Section 40059, or to modify or abrogate in any manner the rights of a local government or solid waste enterprise with regard to a solid waste handling franchise or contract.

(Added by Stats. 2011, Ch. 476, Sec. 2. Effective January 1, 2012.)






ARTICLE 2. General Provisions

40050

This division shall be known and may be cited as the California Integrated Waste Management Act of 1989.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40051

In implementing this division, the board and local agencies shall do both of the following:

(a) Promote the following waste management practices in order of priority:

(1) Source reduction.

(2) Recycling and composting.

(3) Environmentally safe transformation and environmentally safe land disposal, at the discretion of the city or county.

(b) Maximize the use of all feasible source reduction, recycling, and composting options in order to reduce the amount of solid waste that must be disposed of by transformation and land disposal. For wastes that cannot feasibly be reduced at their source, recycled, or composted, the local agency may use environmentally safe transformation or environmentally safe land disposal, or both of those practices.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40052

The purpose of this division is to reduce, recycle, and reuse solid waste generated in the state to the maximum extent feasible in an efficient and cost-effective manner to conserve water, energy and other natural resources, to protect the environment, to improve regulation of existing solid waste landfills, to ensure that new solid waste landfills are environmentally sound, to improve permitting procedures for solid waste management facilities, and to specify the responsibilities of local governments to develop and implement integrated waste management programs.

(Amended by Stats. 1993, Ch. 656, Sec. 1. Effective October 1, 1993.)



40053

This division, or any rules or regulations adopted pursuant thereto, is not a limitation on the power of a city, county, or district to impose and enforce reasonable land use conditions or restrictions on solid waste management facilities in order to prevent or mitigate potential nuisances, if the conditions or restrictions do not conflict with or impose lesser requirements than the policies, standards, and requirements of this division and all regulations adopted pursuant to this division.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40054

This division, or any rules or regulations adopted pursuant thereto, is not a limitation on the power of the Attorney General, on the request of the board, the state water board, a regional water board, or upon his or her own motion, to bring an action in the name of the people of the State of California to enjoin any health hazard, pollution, or nuisance.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40055

(a) This division, or any rules or regulations adopted pursuant thereto, is not a limitation on the power of any state agency in the enforcement or administration of any provision of law which it is specifically authorized or required to enforce or administer, including, but not limited to, the exercise by the state water board or the regional water boards of any of their powers and duties pursuant to Division 7 (commencing with Section 13000) of the Water Code, the exercise by the Department of Toxic Substances Control of any of its powers and duties pursuant to Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code, and the exercise by the State Air Resources Board or any air pollution control district or air quality management district of any of its powers and duties pursuant to Division 26 (commencing with Section 39000) of the Health and Safety Code.

(b) The exercise of authority under this division, including, but not limited to, the adoption of regulations, plans, permits, or standards or the taking of any enforcement actions shall not duplicate or be in conflict with any determination relating to water quality control made by the state water board or regional water boards, including requirements in regulations adopted by or under the authority of the state water board.

(c) Any plans, permits, standards, or corrective action taken under this division shall be consistent with all applicable water quality control plans adopted pursuant to Section 13170, and Article 3 (commencing with Section 13240) of Chapter 4 of Division 7, of the Water Code and the state policies for water quality control adopted pursuant to Article 3 (commencing with Section 13140) of Chapter 3 of Division 7 of the Water Code existing at the time of the action or proposed action.

(Amended by Stats. 1996, Ch. 1041, Sec. 4. Effective January 1, 1997.)



40056

This division, or any rules or regulations adopted pursuant thereto, is not a limitation on the right of any person to commence and maintain at any time any appropriate action for relief against a nuisance as defined in the Civil Code.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40057

Each county, city, district, or other local governmental agency which provides solid waste handling services shall provide for those services, including, but not limited to, source reduction, recycling, composting activities, and the collection, transfer, and disposal of solid waste within or without the territory subject to its solid waste handling jurisdiction.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40058

The solid waste handling services shall be provided for by one or any combination of the following:

(a) The furnishing of the services by the local agency itself.

(b) The furnishing of the services by another local agency.

(c) The furnishing of the services by a solid waste enterprise.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40059

(a) Notwithstanding any other provision of law, each county, city, district, or other local governmental agency may determine all of the following:

(1) Aspects of solid waste handling which are of local concern, including, but not limited to, frequency of collection, means of collection and transportation, level of services, charges and fees, and nature, location, and extent of providing solid waste handling services.

(2) Whether the services are to be provided by means of nonexclusive franchise, contract, license, permit, or otherwise, either with or without competitive bidding, or if, in the opinion of its governing body, the public health, safety, and well-being so require, by partially exclusive or wholly exclusive franchise, contract, license, permit, or otherwise, either with or without competitive bidding. The authority to provide solid waste handling services may be granted under terms and conditions prescribed by the governing body of the local governmental agency by resolution or ordinance.

(b) Nothing in this division modifies or abrogates in any manner either of the following:

(1) Any franchise previously granted or extended by any county or other local governmental agency.

(2) Any contract, license, or any permit to collect solid waste previously granted or extended by a city, county, or a city and county.

(Amended by Stats. 1990, Ch. 1355, Sec. 1. Effective September 27, 1990.)



40059.1

(a) The Legislature hereby finds and declares both of the following:

(1) In 1989, the Legislature enacted this division as the California Integrated Waste Management Act of 1989. One of the key provisions of this division is that each local agency has the responsibility for diverting 50 percent of all solid waste generated within the local agency by January 1, 2000.

(2) The public policy objective of the Legislature in enacting this section is to ensure that those local agencies that require an indemnity obligation retain their responsibility for implementing the diversion requirements of this division.

(b) For the purposes of this section, the following terms have the following meanings:

(1) Indemnity obligation means any indemnity obligation directly or indirectly related to the failure of a local agency to meet the solid waste diversion requirements imposed by Chapter 6 (commencing with Section 41780) of Part 2, that is expressly assumed by, or imposed upon, the solid waste enterprise, whether pursuant to ordinance, contract, franchise, license, permit, or other entitlement or right, for the benefit of the local agency.

(2) Local agency means any county, city, city and county, district, regional agency as defined in Section 40181, or other local government agency.

(c) Any provision, term, condition, or requirement contained in any ordinance, contract, franchise, license, permit, or other entitlement or right adopted, entered into, issued, or granted, as the case may be, by a local agency for solid waste collection and handling, including the recycling, processing, or composting of solid waste, or in any request for bids or proposals in connection with any such contract or franchise, that authorizes or requires the imposition of an indemnity obligation, shall, notwithstanding any such provision, term, condition, or requirement, be subject to all of the following restrictions:

(1) An indemnity obligation shall not be enforceable if the board imposed penalty is based solely upon the failure of the local agency to establish and maintain a source reduction and recycling element pursuant to Chapter 2 (commencing with Section 41000) of Part 2, Chapter 3 (commencing with Section 41300) of Part 2, or Section 41750.1, as the case may be.

(2) Any board imposed penalty based upon a local agency s failure to meet the solid waste diversion requirements imposed by Chapter 6 (commencing with Section 41780) of Part 2, resulting in whole or in part from the solid waste enterprise s breach of contract or noncompliance with any other authorization, shall be apportioned in accordance with the percentage of fault of the local agency and the solid waste enterprise.

(3) For purposes of this section, a solid waste enterprise is not liable for the indemnity obligation to the extent that the solid waste enterprise s breach or noncompliance resulted from the action or failure to act of the local agency.

(4) No payment required or imposed pursuant to an indemnity obligation, whether required or imposed by ordinance, contract, franchise, license, permit, or other entitlement or right, may exceed that portion of any penalty assessed by the board against the local agency that was caused by the solid waste enterprise s breach or noncompliance of an express obligation or requirement.

(5) No indemnity obligation shall be enforceable against a solid waste enterprise until the local agency has affirmatively sought, in good faith, all administrative relief available pursuant to Chapter 6 (commencing with Section 41780) and Chapter 7 (commencing with Section 41800) of Part 2, unless the local agency demonstrates good cause, based on substantial evidence in the record, for not pursuing that administrative relief. The solid waste enterprise shall cooperate, in good faith, with the local agency seeking that administrative relief and shall provide in writing to the local agency all known defenses to the imposition of penalties.

(d) Nothing in this section shall be construed to preclude either party from seeking any other remedy under law or equity.

(e) The provisions of this section are not subject to waiver, and any attempted waiver shall be null and void as against public policy.

(f) This section is not intended to do any of the following:

(1) Add to or expand the authority of local agencies to determine aspects of solid waste collection and handling pursuant to Section 40059.

(2) Alter the authority of business entities to collect or process materials that are not solid waste.

(3) Affect any contract right existing on the effective date of this section.

(Added by Stats. 1998, Ch. 987, Sec. 1. Effective January 1, 1999.)



40059.2

(a) The Legislature hereby finds and declares all of the following:

(1) In 1996, the voters of California adopted Proposition 218, which among other things, limits the ability of local agencies to impose certain property-related fees and assessments without prior property owner consent. In 2010, California voters passed Proposition 26, a further initiative that limits the ability of local agencies to impose fees, levies, charges, assessments, or other exactions without prior voter approval. These initiatives, among other things, amended Article XIII?C and Article XIII?D of the California Constitution.

(2) The public policy objective of the Legislature in enacting this section is to ensure that those local agencies that require an indemnity obligation from solid waste enterprises, as a condition of providing solid waste handling services within the local agency s jurisdiction, retain their responsibility for complying with Article XIII?C and Article XIII?D of the California Constitution.

(3) This section is not intended to address or to determine whether fees for solid waste handling services are fees imposed as an incident of property ownership or fees imposed for a property-related service, within the meaning of Section 2 of Article XIII D of the California Constitution.

(b) For the purposes of this section, the following terms have the following meanings:

(1) Indemnity obligation means an indemnity obligation related to the failure of a local agency to obtain voter or property owner approval of a fee, levy, charge, assessment, or other exaction, that may be required by Article XIII?C or Article XIII?D of the California Constitution, if that indemnity obligation is expressly assumed by, or imposed upon, the solid waste enterprise, including pursuant to ordinance, contract, franchise, license, permit, or other entitlement or right, for the benefit of the local agency.

(2) Local agency means a county, city, city and county, district, regional agency as defined in Section 40181, or other local government agency.

(c) An indemnity obligation that meets either of the following conditions is subject to subdivision (d):

(1) The indemnity obligation is imposed or required by a provision, term, condition, or requirement contained in an ordinance, contract, franchise, license, permit, or other entitlement or right adopted, entered into, issued, or granted, as the case may be, by a local agency for solid waste handling services, including the recycling, processing, or composting of solid waste.

(2) The indemnity obligation is authorized or required in a request for bids or proposals in connection with a contract or franchise specified in paragraph (1).

(d) Notwithstanding any provision, term, condition, or requirement, an indemnity obligation, including the duty and the cost of defense, shall be subject to the following restrictions:

(1) An indemnity obligation or other provision, clause, covenant, or agreement that purports to obligate a solid waste enterprise to indemnify a local agency against liability for claims by a third party for failure to obtain voter or property owner approval of a fee, levy, charge, assessment, or other exaction in violation of Article XIII?C or Article XIII?D of the California Constitution is not enforceable to the extent the claims arise out of, pertain to, or relate to the liability of the local agency.

(2) An indemnity obligation is not enforceable if it requires a solid waste enterprise to refund fees to its customers, if the fees are collected and retained by the local agency, or are collected on behalf of the local agency by the solid waste enterprise and have been remitted by the solid waste enterprise to the local agency, and in either case have been found by a final judgment of a court to have been imposed in violation of Article XIII C or Article XIII D of the California Constitution.

(e) The provisions of this section are not subject to waiver, and any attempted waiver shall be null and void as against public policy.

(f) This section is not intended to do any of the following:

(1) Add to or expand the authority of local agencies to determine aspects of solid waste collection and handling specified in Section 40059.

(2) Alter the authority of business entities to collect or process materials that are not solid waste.

(3) Determine whether or not a fee, levy, assessment, or exaction requires voter or property owner approval by Article XIII C or Article XIII D of the California Constitution.

(g) This section shall only apply to a provision, term, condition, or requirement contained in an ordinance, contract, franchise, license, permit, or other entitlement or right adopted, entered into, issued, or granted on or after July 1, 2012.

(h) This section shall become operative on July 1, 2012.

(Added by Stats. 2011, Ch. 713, Sec. 1. Effective January 1, 2012. Section operative July 1, 2012, by its own provisions.)



40059.3

(a) An ordinance adopted by a city or county or an ordinance enacted by initiative by the voters of a city or county shall not restrict or limit the importation of solid waste into a privately owned facility in that city or county based on the place of origin.

(b) This section does not do any of the following:

(1) Require a privately owned solid waste facility or privately operated solid waste facility to accept solid waste from outside the city or county where the facility is located.

(2) Allow a privately owned solid waste facility to abrogate a written agreement guaranteeing permitted capacity to a host jurisdiction, including a regional agency.

(3) Prohibit a city, county, or regional agency from requiring a privately owned solid waste facility to guarantee permitted capacity to a host jurisdiction, including a regional agency.

(4) Supersede or otherwise affect the land use authority of a city or county, including, but not limited to, planning, zoning, and permitting, or an ordinance lawfully adopted pursuant to that land use authority.

(Added by Stats. 2012, Ch. 526, Sec. 2. Effective January 1, 2013.)



40060

(a) Notwithstanding any other provision of law, a regional water board shall not issue a waste discharge permit for a new landfill, or a lateral expansion of an existing landfill, which is used for the disposal of nonhazardous solid waste if the land has been primarily used at any time for the mining or excavation of gravel or sand.

(b) A regional water board, in a public meeting, may grant a variance from subdivision (a) if the applicant demonstrates and the regional water quality control board determines that the discharges to a new facility or expansion of an existing facility during its operation and postclosure period will not pollute or threaten to pollute the waters of the state. In deciding whether to grant a variance, the regional water board shall consider, among other factors, site characteristics, including permeability and transmissivity of the underlying soils and depth to groundwater. For the purpose of this section, groundwater means the uppermost aquifer usable for beneficial purposes.

(c) Nothing in this section precludes any local jurisdiction from exercising any power which it has pursuant to any other provision of law.

(d) The following definitions govern the construction of this section:

(1) Landfill used for the disposal of nonhazardous solid waste means a disposal site regulated by a regional water board as a Class III landfill pursuant to Sections 2533 and 2541 of Title 23 of the California Code of Regulations.

(2) Lateral expansion means a new or expanded waste management unit which is not authorized on January 1, 1989, under existing waste discharge requirements issued pursuant to Division 7 (commencing with Section 13000) of the Water Code and an existing solid waste facility permit issued pursuant to this title. For purposes of subdivision (f), lateral expansion does not include a new or expanded waste management unit for which waste discharge requirements were issued by a regional water board before January 1, 1989, but were subject to review after that date pursuant to Section 13320 of the Water Code.

(e) The regional water board may hold a single hearing for purposes of granting a variance pursuant to subdivision (b) and establishing waste discharge requirements.

(f) Notwithstanding subdivision (b), a regional water board shall not grant a variance from subdivision (a) if the variance is for a new landfill, or a lateral expansion of an existing landfill, located within the boundaries of the Main San Gabriel Groundwater Basin. For purposes of this subdivision, the boundaries of the Main San Gabriel Groundwater Basin are the boundaries described in Exhibit A of the judgment in Upper San Gabriel Valley Municipal Water District v. City of Alhambra, et al., Case Number 924128 of the Superior Court for the County of Los Angeles.

(Added by Stats. 1990, Ch. 35, Sec. 17. Effective March 30, 1990.)



40061

(a) Notwithstanding Section 40059, every local agency which does not directly charge residential households a fee for the collection, transportation, and disposal of solid waste and every local agency which directly charges residential customers a fee which represents less than 90 percent of the average cost of collecting, transporting, and disposing of residential solid waste shall, at least once every three months, arrange to inform all residential households of all of the following:

(1) The average monthly volume of solid waste produced by each residential household.

(2) The total estimated monthly cost to the local agency to collect, transport, and dispose of all solid waste produced by residential households.

(3) The average monthly cost to the local agency to collect, transport, and dispose of solid waste produced by each residential household.

(b) For the purposes of this section, residential household means those single and multifamily residential units which are not charged a periodic fee for the collection, transportation, and disposal of solid waste or which are assessed a periodic fee which represents less than 90 percent of the local agency s total cost of providing these services.

(c) The notification provided under subdivision (a) may, not more than twice in any calendar year, be made by publication in a newspaper of general circulation in the county in which the local agency is located.

(d) Unless notification is made by publication, when possible, the notification provided under subdivision (a) shall be distributed by each local agency to residential households in a manner that results in no distribution costs to the local agency in excess of distribution costs otherwise incurred for other purposes.

(Amended by Stats. 1991, Ch. 1085, Sec. 1.)



40062

(a) Upon the request of any person furnishing any report, notice, application, plan, or other document required by this division, including any research or survey information requested by the board for the purpose of implementing its programs, neither the board nor an enforcement agency, in accordance with subdivisions (c) and (d), shall make available for inspection by the public any portion of the report, notice, application, plan, or other document that contains a trade secret, as defined in subdivision (d) of Section 3426.1 of the Civil Code, that has been identified pursuant to subdivision (b).

(b) Any person furnishing information, as described in subdivision (a), to the board or an enforcement agency pursuant to this division shall, at the time of submission, identify all information which the person believes is a trade secret. Any information not identified by the person as a trade secret shall be made available to the public, unless exempted from disclosure by another provision of law.

(c) (1) With regard to information that has been identified as a trade secret pursuant to subdivision (b), the board, upon its own initiative, or upon receipt of a request for public information pursuant to Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, shall determine whether any or all of the information has been properly identified as a trade secret. If the board determines that the information is not a trade secret, the board shall notify the person who furnished the information by certified mail.

(2) The person who furnished the information shall have 30 days from the date of receipt of the notice required by paragraph (1) to provide the board with a complete justification and statement of the grounds on which the trade secret privilege is claimed. The justification and statement shall be submitted to the board by certified mail.

(3) The board shall determine whether the information is protected as a trade secret within 15 days from the date of receipt of the justification and statement or, if no justification and statement is filed, within 45 days from the date of the notice required by paragraph (1). The board shall notify the person who furnished the information and any party who has requested the information pursuant to Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code of that determination by certified mail. If the board has determined that the information is not protected as a trade secret, this final notice shall also specify a date, not sooner than 15 days from the date of the date of mailing of the final notice, when the information shall be available to the public.

(d) Except as provided in subdivision (c), the board or an enforcement agency may release information submitted and designated as a trade secret only to the following public agencies under the following conditions:

(1) To other public agencies in connection with the responsibilities of the board or an enforcement agency under this division or for use in making reports.

(2) To the state or any state agency in judicial review for enforcement proceedings involving the person furnishing the information.

(e) For the purpose of implementing this section, the disclosure of information shall be consistent with Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(Amended by Stats. 1996, Ch. 1041, Sec. 5. Effective January 1, 1997.)



40063

At the request of a county with a population of less than 250,000, the board and the state water board may meet with the county to prioritize, through development and joint adoption of a five-year plan, state environmental concerns with regard to solid waste management in relation to the fiscal and staffing constraints on the county.

(Added by Stats. 1996, Ch. 1038, Sec. 3. Effective September 29, 1996.)









CHAPTER 2. Definitions

40100

Unless the context otherwise requires, the definitions in this article govern the construction of this division.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40105

Authorized recycling agent means a person that a local governing body or private commercial entity authorizes or contracts with to collect its recyclable waste material. An authorized recycling agency may be a municipal collection service, private refuse hauler, private recycling enterprise, or private nonprofit corporation or association.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40106

(a) Biomass conversion means the controlled combustion, when separated from other solid waste and used for producing electricity or heat, of the following materials:

(1) Agricultural crop residues.

(2) Bark, lawn, yard, and garden clippings.

(3) Leaves, silvicultural residue, and tree and brush pruning.

(4) Wood, wood chips, and wood waste.

(5) Nonrecyclable pulp or nonrecyclable paper materials.

(b) Biomass conversion does not include the controlled combustion of recyclable pulp or recyclable paper materials, or materials that contain sewage sludge, industrial sludge, medical waste, hazardous waste, or either high-level or low-level radioactive waste.

(c) For purposes of this section, nonrecyclable pulp or nonrecyclable paper materials means either of the following, as determined by the board:

(1) Paper products or fibrous materials that cannot be technically, feasibly, or legally recycled because of the manner in which the product or material has been manufactured, treated, coated, or constructed.

(2) Paper products or fibrous materials that have become soiled or contaminated and as a result cannot be technically, feasibly, or legally recycled.

(Amended by Stats. 1999, Ch. 439, Sec. 1. Effective January 1, 2000.)



40110

Board means the Department of Resources Recycling and Recovery, or the Director of Resources Recycling and Recovery, as appropriate.

(Amended by Stats. 2009, Ch. 21, Sec. 5. Effective January 1, 2010.)



40115

City or county includes city and county.

(Added by Stats. 1989, Ch. 1096, Sec. 2.)



40115.5

Closed disposal site means a disposal site that ceases to accept solid waste and is closed in accordance with applicable statutes, regulations, and local ordinances in effect at the time of the closure.

(Added by Stats. 2008, Ch. 500, Sec. 1. Effective January 1, 2009.)



40116

Compost means the product resulting from the controlled biological decomposition of organic wastes that are source separated from the municipal solid waste stream, or which are separated at a centralized facility. Compost includes vegetable, yard, and wood wastes which are not hazardous waste.

(Amended by Stats. 1990, Ch. 145, Sec. 3. Effective June 19, 1990.)



40116.1

Composting means the controlled or uncontrolled biological decomposition of organic wastes.

(Added by Stats. 2008, Ch. 500, Sec. 2. Effective January 1, 2009.)



40117

Gasification means a technology that uses a noncombustion thermal process to convert solid waste to a clean burning fuel for the purpose of generating electricity, and that, at minimum, meets all of the following criteria:

(a) The technology does not use air or oxygen in the conversion process, except ambient air to maintain temperature control.

(b) The technology produces no discharges of air contaminants or emissions, including greenhouse gases, as defined in subdivision (g) of Section 38505 of the Health and Safety Code.

(c) The technology produces no discharges to surface or groundwaters of the state.

(d) The technology produces no hazardous waste.

(e) To the maximum extent feasible, the technology removes all recyclable materials and marketable green waste compostable materials from the solid waste stream prior to the conversion process and the owner or operator of the facility certifies that those materials will be recycled or composted.

(f) The facility where the technology is used is in compliance with all applicable laws, regulations, and ordinances.

(g) The facility certifies to the board that any local agency sending solid waste to the facility is in compliance with this division and has reduced, recycled, or composted solid waste to the maximum extent feasible, and the board makes a finding that the local agency has diverted at least 30 percent of all solid waste through source reduction, recycling, and composting.

(Amended by Stats. 2008, Ch. 179, Sec. 192. Effective January 1, 2009.)



40118

Department means the Department of Resources Recycling and Recovery.

(Added by Stats. 2010, Ch. 275, Sec. 1. Effective January 1, 2011.)



40120

Designated recycling collection location means the place where an authorized recycling agent has contracted with either the local governing body or a private entity to pick up recyclable material segregated from other waste material. Designated recycling collection location includes, but is not limited to, the curbside of a residential neighborhood or the service alley of a commercial enterprise.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40120.05

Director means the Director of Resources Recycling and Recovery.

(Added by Stats. 2009, Ch. 21, Sec. 6. Effective January 1, 2010.)



40120.1

Disposal or dispose has the same meaning as solid waste disposal as defined in Section 40192.

(Amended by Stats. 2008, Ch. 500, Sec. 3. Effective January 1, 2009.)



40121

Disposal facility or facility means a facility or location where disposal of solid waste occurs or an EMSW conversion facility.

(Amended by Stats. 2013, Ch. 411, Sec. 1. Effective January 1, 2014.)



40122

Disposal site or site means the place, location, tract of land, area, or premises in use, intended to be used, or which has been used, for the disposal of solid wastes.

(Amended by Stats. 2008, Ch. 500, Sec. 4. Effective January 1, 2009.)



40124

Diversion means activities which reduce or eliminate the amount of solid waste from solid waste disposal for purposes of this division, including Article 1 (commencing with Section 41780) of Chapter 6.

(Added by Stats. 1996, Ch. 978, Sec. 2. Effective January 1, 1997.)



40127

Diversion program means a program in the source reduction and recycling element of a jurisdiction s integrated waste management plan, specified in Chapter 2 (commencing with Section 41000) of, or Chapter 3 (commencing with Section 41300) of, Part 2 and that has the purpose of diverting solid waste from landfill disposal or transformation through source reduction, recycling, and composting activities. Diversion program additionally includes any amendments, revisions, or updates to the element, and any programs set forth in a time extension, alternative requirement, or compliance order approved by the board pursuant to Part 2 (commencing with Section 40900).

(Added by Stats. 2008, Ch. 343, Sec. 2. Effective January 1, 2009.)



40130

Enforcement agency means the local agency designated pursuant to Article 1 (commencing with Section 43200) of Chapter 2 of Part 4 for the purpose of carrying out this division, or the board if no designation of a local agency has been approved by the board.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40131

Enforcement program means the regulations and procedures adopted by the board pursuant to Chapter 2 (commencing with Section 43200) of Part 4.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40131.2

(a) Engineered municipal solid waste conversion or EMSW conversion means the conversion of solid waste through a process that meets all of the following requirements:

(1) The waste to be converted is beneficial and effective in that it replaces or supplements the use of fossil fuels.

(2) The waste to be converted, the resulting ash, and any other products of conversion do not meet the criteria or guidelines for the identification of a hazardous waste adopted by the Department of Toxic Substances Control pursuant to Section 25141 of the Health and Safety Code.

(3) The conversion is efficient and maximizes the net calorific value and burn rate of the waste.

(4) The waste to be converted contains less than 25 percent moisture and less than 25 percent noncombustible waste.

(5) The waste received at the facility for conversion is handled in compliance with the requirements for the handling of solid waste imposed pursuant to this division, and no more than a seven-day supply of that waste, based on the throughput capacity of the operation or facility, is stored at the facility at any one time.

(6) No more than 500 tons per day of waste is converted at the facility where the operation takes place.

(7) The waste has an energy content equal to, or greater than, 5,000 BTU per pound.

(8) The waste to be converted is mechanically processed at a transfer or processing station to reduce the fraction of chlorinated plastics and materials.

(b) Engineered municipal solid waste conversion facility or EMSW facility means a facility where municipal solid waste conversion that meets the requirements of subdivision (a) takes place.

(c) Notwithstanding Section 40201, a transformation facility where solid waste conversion takes place that meets all of the requirements of subdivision (a) may elect to be considered an EMSW facility for purposes of this division and Division 31 (commencing with Section 50000), except that if a portion of a transformation facility s operations does not meet the requirements of subdivision (a), the facility shall be considered to be a transformation facility.

(Added by Stats. 2013, Ch. 411, Sec. 2. Effective January 1, 2014.)



40131.5

Federal act means the Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C. Sec. 6901 et seq.).

(Added by Stats. 1993, Ch. 922, Sec. 1. Effective January 1, 1994.)



40135

Fund means the Integrated Waste Management Fund, which is hereby created in the State Treasury. Any reference in this division or any other provision of law to the Solid Waste Management Fund shall mean the Integrated Waste Management Fund.

(Amended by Stats. 1990, Ch. 145, Sec. 4. Effective June 19, 1990.)



40135.1

Account means the Integrated Waste Management Account created in the fund pursuant to Section 48001.

(Added by Stats. 1993, Ch. 656, Sec. 3. Effective October 1, 1993.)



40140

Hazard includes any condition, practice, or procedure which is or may be dangerous, harmful, or perilous to employees, property, neighbors, or the general public.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40141

(a) Hazardous waste means a waste, defined as a hazardous waste in accordance with Section 25117 of the Health and Safety Code, or a combination of wastes, which because of its quantity, concentration, or physical, chemical, or infectious characteristics may do either of the following:

(1) Cause, or significantly contribute to, an increase in mortality or an increase in serious irreversible, or incapacitating reversible, illness.

(2) Pose a substantial present or potential hazard to human health or environment when improperly treated, stored, transported, or disposed of, or otherwise managed.

(b) Unless expressly provided otherwise, hazardous waste includes extremely hazardous waste and acutely hazardous waste.

(Amended by Stats. 2008, Ch. 500, Sec. 6. Effective January 1, 2009.)



40145

Jurisdiction means a city, county, or regional agency that is approved by the board pursuant to Section 40975.

(Added by Stats. 2008, Ch. 343, Sec. 3. Effective January 1, 2009.)



40148

Large state facility means those campuses of the California State University and the California Community Colleges, prisons within the Department of Corrections, facilities of the State Department of Transportation, and facilities of other state agencies, that the board determines, are primary campuses, prisons, or facilities.

(Added by Stats. 1999, Ch. 764, Sec. 1. Effective January 1, 2000.)



40150

Local governing body means the legislative body of the city, county, or special district which has authority to provide solid waste handling services.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40150.1

Multicounty regional agency means a regional agency, as defined in Section 40181, that includes all of the jurisdictions that are located in at least two or more rural counties.

(Added by Stats. 2008, Ch. 343, Sec. 4. Effective January 1, 2009.)



40150.2

Minor violation means the failure of a person to comply with a requirement or condition of an applicable law, regulation, permit, information request, order, variance, or other requirement, whether procedural or substantive, that an enforcement agency or the board is authorized to implement or enforce pursuant to Part 5 (commencing with Section 45000) and that does not otherwise include any of the following:

(a) A violation that results in injury to persons or property or that presents a significant threat to human health or the environment.

(b) A knowing, willful, or intentional violation.

(c) A violation that is a chronic violation or that is committed by a recalcitrant violator. In determining whether a violation is chronic or a violator is recalcitrant, the enforcement agency or board, whichever issues the notice to comply, shall consider whether there is evidence indicating that the violator has engaged in a pattern of neglect or disregard with respect to applicable regulatory requirements.

(d) A violation that results in an emergency response from a public safety agency.

(e) A violation that enables the violator to benefit economically from the noncompliance, either by reduced costs or competitive advantage.

(Added by Stats. 2008, Ch. 500, Sec. 7. Effective January 1, 2009.)



40151

Nondisposal facility means any solid waste facility required to obtain a permit pursuant to Article 1 (commencing with Section 44001) of Chapter 3 of Part 4, except a disposal facility or a transformation facility.

(Added by Stats. 1992, Ch. 1291, Sec. 1. Effective January 1, 1993.)



40160

Operator means a person who operates a solid waste facility or operates a disposal site.

(Amended by Stats. 2008, Ch. 500, Sec. 8. Effective January 1, 2009.)



40162

Owner means a person who holds fee title to, or a leasehold or other possessory interest in, real property that is presently in use as a solid waste facility or is a disposal site.

(Added by Stats. 2008, Ch. 500, Sec. 9. Effective January 1, 2009.)



40170

Person includes an individual, firm, limited liability company, association, partnership, political subdivision, government agency, municipality, industry, public or private corporation, or any other entity whatsoever.

(Amended by Stats. 1994, Ch. 1200, Sec. 38. Effective September 30, 1994.)



40171

Pollution means the condition caused by the presence in or on a body of water, soil, or air of any solid waste or substance derived therefrom in such quantity, of such nature and duration, or under such condition that the quality, appearance, or usefulness of the water, soil, land, or air is significantly degraded or adversely altered.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40172

Processing means the reduction, separation, recovery, conversion, or recycling of solid waste.

(Added by Stats. 1989, Ch. 1096, Sec. 2.)



40180

Recycle or recycling means the process of collecting, sorting, cleansing, treating, and reconstituting materials that would otherwise become solid waste, and returning them to the economic mainstream in the form of raw material for new, reused, or reconstituted products which meet the quality standards necessary to be used in the marketplace. Recycling does not include transformation, as defined in Section 40201 or EMSW conversion.

(Amended by Stats. 2013, Ch. 411, Sec. 3. Effective January 1, 2014.)



40181

Regional agency means an agency formed pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code and Article 3 (commencing with Section 40970) of Chapter 1 of Part 2.

(Amended by Stats. 1992, Ch. 1292, Sec. 3. Effective January 1, 1993.)



40182

Regional water board means a California regional water quality control board.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40183

(a) Rural city or rural regional agency means a city or regional agency that is located within a rural county as defined in Section 40184.

(b) (1) Unless the board takes action pursuant to paragraph (2), this section does not affect any reduction granted to a rural city by the board pursuant to Section 41787 prior to January 1, 2008.

(2) The board may review and take action regarding any reduction granted to a rural city by the board in accordance with subdivision (b) of Section 41787.

(Amended by Stats. 2008, Ch. 343, Sec. 5. Effective January 1, 2009.)



40184

(a) Rural county means a county or multicounty regional agency that annually disposes of no more that 200,000 tons of solid waste.

(b) (1) Unless the board takes action pursuant to paragraph (2), this section does not affect any reduction granted to a rural county by the board pursuant to Section 41787 prior to January 1, 2008.

(2) The board may review and take action regarding any reduction granted to a rural county in accordance with subdivision (b) of Section 41787.

(Amended by Stats. 2008, Ch. 343, Sec. 6. Effective January 1, 2009.)



40190

Segregated from other waste material means any of the following:

(a) The placement of recyclable materials in separate containers.

(b) The binding of recyclable material separately from the other waste material.

(c) The physical separation of recyclable material from other waste material.

(Added by Stats. 1989, Ch. 1096, Sec. 2.)



40190.5

Sharps waste means waste generated by a household that includes a hypodermic needle, syringe, or lancet.

(Added by Stats. 2004, Ch. 157, Sec. 3. Effective January 1, 2005.)



40191

(a) Except as provided in subdivision (b), solid waste means all putrescible and nonputrescible solid, semisolid, and liquid wastes, including garbage, trash, refuse, paper, rubbish, ashes, industrial wastes, demolition and construction wastes, abandoned vehicles and parts thereof, discarded home and industrial appliances, dewatered, treated, or chemically fixed sewage sludge which is not hazardous waste, manure, vegetable or animal solid and semisolid wastes, and other discarded solid and semisolid wastes.

(b) Solid waste does not include any of the following wastes:

(1) Hazardous waste, as defined in Section 40141.

(2) Radioactive waste regulated pursuant to the Radiation Control Law (Chapter 8 (commencing with Section 114960) of Part 9 of Division 104 of the Health and Safety Code).

(3) Medical waste regulated pursuant to the Medical Waste Management Act (Part 14 (commencing with Section 117600) of Division 104 of the Health and Safety Code). Untreated medical waste shall not be disposed of in a solid waste landfill, as defined in Section 40195.1. Medical waste that has been treated and deemed to be solid waste shall be regulated pursuant to this division.

(Amended by Stats. 1996, Ch. 1041, Sec. 9. Effective January 1, 1997.)



40192

(a) Except as provided in subdivisions (b) and (c), solid waste disposal, disposal, or dispose means the final deposition of solid wastes onto land, into the atmosphere, or into the waters of the state.

(b) For purposes of Part 2 (commencing with Section 40900), solid waste disposal, dispose, or disposal means the management of solid waste through landfill disposal, transformation, or EMSW conversion, at a permitted solid waste facility, unless the term is expressly defined otherwise.

(c) For purposes of Chapter 16 (commencing with Section 42800) and Chapter 19 (commencing with Section 42950) of Part 3, Part 4 (commencing with Section 43000), Part 5 (commencing with Section 45000), Part 6 (commencing with Section 45030), and Chapter 2 (commencing with Section 47901) of Part 7, solid waste disposal, dispose, or disposal means the final deposition of solid wastes onto land.

(Amended by Stats. 2013, Ch. 411, Sec. 4. Effective January 1, 2014.)



40193

Solid waste enterprise means any individual, partnership, joint venture, unincorporated private organization, or private corporation, which is regularly engaged in the business of providing solid waste handling services.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40194

Solid waste facility includes a solid waste transfer or processing station, a composting facility, a gasification facility, a transformation facility, an EMSW conversion facility, and a disposal facility. For purposes of Part 5 (commencing with Section 45000), solid waste facility additionally includes a solid waste operation that may be carried out pursuant to an enforcement agency notification, as provided in regulations adopted by the department.

(Amended by Stats. 2013, Ch. 411, Sec. 5. Effective January 1, 2014.)



40195

Solid waste handling or handling means the collection, transportation, storage, transfer, or processing of solid wastes.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40195.1

(a) Solid waste landfill means a disposal facility that accepts solid waste for land disposal, but does not include a facility which receives only wastes generated by the facility owner or operator in the extraction, beneficiation, or processing of ores and minerals, or a cemetery which disposes onsite only the grass clippings, floral wastes, or soil resulting from activities on the grounds of that cemetery.

(b) For the purposes of Article 3 (commencing with Section 43500) and Article 4 (commencing with Section 43600) of Chapter 2 of Part 4, solid waste landfill does not include a facility which receives only nonhazardous wood waste derived from timber production or wood product manufacturing. For the purposes of the fee imposed by Section 48000, facilities which receive only nonhazardous wood waste derived from timber production or wood product manufacturing shall, notwithstanding Section 48000, pay a quarterly fee to the state board on all solid waste disposed at each disposal site, which does not exceed the amount of the fee due and payable to the state board by those facilities during the 1992 calendar year.

(Added by Stats. 1993, Ch. 656, Sec. 4. Effective October 1, 1993.)



40196

Source reduction means any action which causes a net reduction in the generation of solid waste. Source reduction includes, but is not limited to, reducing the use of nonrecyclable materials, replacing disposable materials and products with reusable materials and products, reducing packaging, reducing the amount of yard wastes generated, establishing garbage rate structures with incentives to reduce the amount of wastes that generators produce, and increasing the efficiency of the use of paper, cardboard, glass, metal, plastic, and other materials. Source reduction does not include steps taken after the material becomes solid waste or actions which would impact air or water resources in lieu of land, including, but not limited to, transformation.

(Amended by Stats. 1990, Ch. 145, Sec. 5. Effective June 19, 1990.)



40196.3

State agency means every state office, department, division, board, commission, or other agency of the state, including the California Community Colleges and the California State University. The Regents of the University of California are encouraged to implement this division.

(Added by Stats. 1999, Ch. 764, Sec. 2. Effective January 1, 2000.)



40196.5

State board means the State Board of Equalization.

(Added by Stats. 1990, Ch. 145, Sec. 6. Effective June 19, 1990.)



40197

State water board means the State Water Resources Control Board.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40200

(a) Transfer or processing station or station includes those facilities utilized to receive solid wastes, temporarily store, separate, convert, or otherwise process the materials in the solid wastes, or to transfer the solid wastes directly from smaller to larger vehicles for transport, and those facilities utilized for transformation.

(b) Transfer or processing station or station does not include any of the following:

(1) A facility, whose principal function is to receive, store, separate, convert, or otherwise process in accordance with state minimum standards, manure.

(2) A facility, whose principal function is to receive, store, convert, or otherwise process wastes that have already been separated for reuse and are not intended for disposal.

(3) The operations premises of a duly licensed solid waste handling operator who receives, stores, transfers, or otherwise processes wastes as an activity incidental to the conduct of a refuse collection and disposal business in accordance with regulations adopted pursuant to Section 43309.

(4) An EMSW conversion facility.

(Amended by Stats. 2013, Ch. 411, Sec. 6. Effective January 1, 2014.)



40201

Transformation means incineration, pyrolysis, distillation, or biological conversion other than composting. Transformation does not include composting, gasification, EMSW conversion, or biomass conversion.

(Amended by Stats. 2013, Ch. 411, Sec. 7. Effective January 1, 2014.)






CHAPTER 3. Department of Resources Recycling and Recovery

ARTICLE 1. General Provisions

40400

There is in the California Environmental Protection Agency the Department of Resources Recycling and Recovery. The Department of Resources Recycling and Recovery shall be administered under the control of an executive officer known as the Director of Resources Recycling and Recovery. Any reference in any law or regulation to the State Solid Waste Management Board, the California Waste Management Board, or the California Integrated Waste Management Board shall hereafter apply to the Department of Resources Recycling and Recovery. The Director of Resources Recycling and Recovery shall hear and decide appeals of decisions of the Department of Resources Recycling and Recovery made pursuant to this division.

(Amended by Stats. 2013, Ch. 352, Sec. 490. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



40401

(a) (1) Except as otherwise specified by statute, the Department of Resources Recycling and Recovery succeeds to and is vested with all of the authority, duties, powers, purposes, responsibilities, and jurisdiction of the former California Integrated Waste Management Board.

(2) There shall be a Division of Recycling in the Department of Resources Recycling and Recovery. Except as otherwise specified by statute, the Division of Recycling in the Department of Resources Recycling and Recovery succeeds to and is vested with all of the authority, duties, powers, purposes, responsibilities, and jurisdiction of the Department of Conservation in the performance of a function carrying out Division 12.1 (commencing with Section 14500).

(b) (1) All employees of the former California Integrated Waste Management Board who, on January 1, 2010, are serving in the state civil service, other than as temporary employees, are transferred to the Department of Resources Recycling and Recovery.

(2) The status, position, and rights of those persons transferred pursuant to this subdivision shall not be affected and shall be retained by them as employees of the department to which they are transferred pursuant to the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code), except as to positions exempt from civil service.

(c) (1) All officers and employees of the Department of Conservation who, on January 1, 2010, are serving in the state civil service, other than as temporary employees, and are engaged in the performance of a function carrying out Division 12.1 (commencing with Section 14500), shall be transferred to the Division of Recycling in the Department of Resources Recycling and Recovery.

(2) The status, position, and rights of those persons transferred pursuant to this subdivision shall not be affected and shall be retained by them as officers and employees of the department to which they are transferred pursuant to the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code), except as to positions exempt from civil service.

(d) Any regulations adopted before January 1, 2010, by the former California Integrated Waste Management Board and the Department of Conservation relating to carrying out the duties and responsibilities transferred pursuant to subdivision (a), that are in effect on January 1, 2010, shall remain in effect on and after January 1, 2010, and are enforceable until readopted, amended, or repealed.

(e) The Department of Resources Recycling and Recovery shall have possession and control of all records, papers, offices, equipment, supplies, moneys, funds, appropriations, land and other real or personal property, held for the benefit or use of all bodies, offices, and officers whose duties, powers, and functions have been transferred pursuant to subdivision (a).

(Added by Stats. 2009, Ch. 21, Sec. 9. Effective January 1, 2010.)



40402

The Department of Resources Recycling and Recovery may expend the money in any appropriation or in any special fund in the State Treasury made available by law for the administration of the statutes the administration of which is committed to the department, or for the use, support, or maintenance of any board, bureau, commission, department, office, or officer whose duties, powers, and functions have been transferred to and conferred upon the department. The department shall make those expenditures in accordance with law in carrying out the purposes for which the appropriations were made or the special funds created.

(Added by Stats. 2009, Ch. 21, Sec. 9. Effective January 1, 2010.)






ARTICLE 2. Staff

40430

The Director of Resources Recycling and Recovery shall be appointed by, and hold office at the pleasure of, the Governor. The director s appointment shall be subject to confirmation by the Senate. The director shall receive the annual salary provided for by Chapter 6 (commencing at Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code. Chapter 2 (commencing with Section 11150) of Part 1 of Division 3 of Title 2 of the Government Code applies to the director.

(Repealed and added by Stats. 2009, Ch. 21, Sec. 11. Effective January 1, 2010.)



40431

The Director of Resources Recycling and Recovery may appoint those deputies, officers, and other employees that he or she finds necessary for the performance of the functions of the Department of Resources Recycling and Recovery. The staff of the department shall be subject to the relevant system and procedures of the state civil service. The State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code) applies to those personnel.

(Amended by Stats. 2009, Ch. 21, Sec. 12. Effective January 1, 2010.)



40432

The Attorney General shall represent the board and the state in litigation concerning affairs of the board, unless the Attorney General represents another state agency that is a party to the action. In that case, the Attorney General may represent the board with the written consent of the board and the other state agency, the board may contract for the services of private counsel, subject to Section 11040 of the Government Code, or the legal counsel of the board may represent the board. Sections 11041, 11042, and 11043 of the Government Code are not applicable to the board.

(Amended by Stats. 2002, Ch. 396, Sec. 1. Effective September 6, 2002.)






ARTICLE 3. Powers and Duties

40501

The Department of Resources Recycling and Recovery may hold any hearings and conduct any investigations in any part of the state necessary to carry out its powers and duties.

(Amended by Stats. 2009, Ch. 21, Sec. 15. Effective January 1, 2010.)



40502

(a) The board shall adopt rules and regulations, as necessary, to carry out this division in conformity with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The board shall make available to any person, upon request, copies of proposed regulations.

(b) (1) The board shall adopt regulations regarding city, county, and regional agency source reduction and recycling elements and nondisposal facility elements, required to be submitted to the board pursuant to Section 41791.5, which shall be deemed to be emergency regulations and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of public peace, health and safety, or general welfare. These emergency regulations shall not alter the deadlines for the submission of countywide and regional agency integrated waste management plans specified in Section 41791.

(2) Prior to adopting the emergency regulations required pursuant to paragraph (1), the board shall do all of the following:

(A) Make available to any person, upon request, a copy of the proposed regulations at least 30 days prior to adoption.

(B) Hold at least two public hearings in different parts of the state in order to receive public comment on the regulations.

(C) Publish notice in the California Regulatory Notice Register of the proposed adoption of the emergency regulations, the identity of a contact person at the board from whom copies of the proposed regulations may be obtained, and the dates, times, and locations of the public hearings that are required pursuant to subparagraph (B).

(c) Any emergency regulations adopted by the board pursuant to paragraph (1) of subdivision (b) shall be filed with the Office of Administrative Law at the earliest feasible date, but not later than December 31, 1993. Notwithstanding subdivision (e) of Section 11346.1 of the Government Code, any emergency regulations adopted pursuant to paragraph (1) of subdivision (b) shall remain in effect for not more than three years from the date of adoption.

(Amended by Stats. 1993, Ch. 1169, Sec. 3. Effective October 11, 1993.)



40503

The board shall maintain its headquarters in the County of Sacramento, and may establish regional offices in any part of the state that the board deems necessary.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40505

In order to carry out its powers and duties under this chapter, the board may enter into any contracts that the board determines to be necessary.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40506

The board may accept grants, gifts and donations for the purposes specified in this division.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40506.1

(a) Notwithstanding any other provision of law, the board may sell any of its loans made pursuant to this division on the secondary market and may pool its loans. All proceeds shall be deposited into the same accounts into which the loan repayments from each loan would have been deposited, and the use of the proceeds shall be limited to the authorized uses of these accounts.

(b) The board shall not sell its loans pursuant to this section if the loan sale results in more than a 25-percent discount of the principal amount, excluding any expenses or reserves required as a condition of the loan sale.

(Added by renumbering Section 42145.5 by Stats. 1994, Ch. 146, Sec. 180. Effective January 1, 1995.)



40506.5

(a) The Director of Resources Recycling and Recovery, with approval of the Director of Finance, may accept, on behalf of the Department of Resources Recycling and Recovery and its various divisions, federal grants for the purposes for which the Department of Resources Recycling and Recovery is established. The grants shall be deposited in the Special Deposit Fund in the State Treasury provided for by Section 16370 of the Government Code, and may be expended under those terms and conditions as may be required by the federal government.

(b) Whenever the Department of Resources Recycling and Recovery has received and deposited any money in the State Treasury to the credit of the General Fund in an excessive amount or in error, or whenever a refund of all or a portion of that money is due a person, firm, or corporation because of the termination of an agreement or other lawful reasons, payment of the refund shall be made upon the filing of a claim by the Director of Resources Recycling and Recovery with the Controller. The Controller shall draw a warrant for payment of the refund from any appropriation made for that purpose.

(Added by Stats. 2009, Ch. 21, Sec. 17. Effective January 1, 2010.)



40506.7

For the purposes of disseminating information relating to its activities, powers, duties, or functions, the Department of Resources Recycling and Recovery may issue publications, construct and maintain exhibits, and perform acts and carry out functions that in the opinion of the Director of Resources Recycling and Recovery will best disseminate the information. The publications may be distributed free of charge to public libraries and to other state departments and state officers. The Department of Resources Recycling and Recovery may exchange copies with contemporary publications. All money received by the Department of Resources Recycling and Recovery from the sale of publications, exclusive of money received by any separate division of the department from the sale of publications, shall be paid into the State Treasury to the credit of the General Fund.

(Added by Stats. 2009, Ch. 21, Sec. 18. Effective January 1, 2010.)



40507

(a) On or before March 1 of each year, the board shall file an annual report with the Legislature highlighting significant programs or actions undertaken by the board to implement programs pursuant to this division during the prior calendar year. The report shall include, but is not limited to, the information described in subdivision (b).

(b) Commencing January 1, 1997, the board shall file annual progress reports with the Legislature covering the activities and actions undertaken by the board in the prior fiscal year. The board shall prepare, and may electronically file with the Legislature, the progress reports throughout the calendar year, as determined by the board, on the following programs:

(1) The local enforcement agency program.

(2) The research and development program.

(3) The public education program.

(4) The market development program.

(5) The used oil program.

(6) The planning and local assistance program.

(7) The site cleanup program.

(c) The progress report shall specifically include, but is not limited to, all of the following information:

(1) Pursuant to paragraph (1) of subdivision (b), the status of the certification and evaluation of local enforcement agencies pursuant to Chapter 2 (commencing with Section 43200) of Part 4.

(2) Pursuant to paragraph (2) of subdivision (b), all of the following information:

(A) The results of the research and development programs established pursuant to Chapter 13 (commencing with Section 42650) of Part 3.

(B) A report on information and activities associated with the establishment of the Plastics Recycling Information Clearinghouse, pursuant to Section 42520.

(C) A report on the progress in implementing the monitoring and control program for the subsurface migration of landfill gas established pursuant to Section 43030, including recommendations, as needed, to improve the program.

(D) A report on the comparative costs and benefits of the recycling or conversion processes for waste tires funded pursuant to Chapter 17 (commencing with Section 42860) of Part 3.

(3) Pursuant to paragraph (3) of subdivision (b), all of the following information:

(A) A review of actions taken by the board to educate and inform individuals and public and private sector entities who generate solid waste on the importance of source reduction, recycling, and composting of solid waste, and recommendations for administrative or legislative actions which will inform and educate these parties.

(B) A report on the effectiveness of the public information program required to be implemented pursuant to Chapter 12 (commencing with Section 42600) of Part 3, including recommendations on administrative and legislative changes to improve the program.

(C) A report on the status and effectiveness of school district source reduction and recycling programs implemented pursuant to Chapter 12.5 (commencing with Section 42620) of Part 3, including recommendations on administrative and legislative changes to improve the program s effectiveness.

(D) A report on the effectiveness of the integrated waste management educational program and teacher training plan implemented pursuant to Part 4 (commencing with Section 71300) of Division 34, including recommendations on administrative and legislative changes which will improve the program.

(E) A summary of available and wanted materials, a profile of the participants, and the amount of waste diverted from disposal sites as a result of the California Materials Exchange Program established pursuant to subdivision (a) of Section 42600.

(4) Pursuant to paragraph (4) of subdivision (b), all of the following information:

(A) A review of market development strategies undertaken by the board pursuant to this division to ensure that markets exist for materials diverted from solid waste facilities, including recommendations for administrative and legislative actions which will promote expansion of those markets. The recommendations shall include, but not be limited to, all of the following:

(i) Recommendations for actions to develop more direct liaisons with private manufacturing industries in the state to promote increased utilization of recycled feedstock in manufacturing processes.

(ii) Recommendations for actions which can be taken to assist local governments in the inclusion of recycling activities in county overall economic development plans.

(iii) Recommendations for actions to utilize available financial resources for expansion of recycling industry capacity.

(iv) Recommendations to improve state, local, and private industry product and material procurement practices.

(B) Development and implementation of a program to assist local agencies in the identification of markets for materials that are diverted from disposal facilities through source reduction, recycling, and composting pursuant to Section 40913.

(C) A report on the Recycling Market Development Zone Loan Program conducted pursuant to Article 3 (commencing with Section 42010) of Chapter 1 of Part 3.

(D) A report on implementation of the Compost Market Program pursuant to Chapter 5 (commencing with Section 42230) of Part 3.

(E) A report on the progress in developing and implementing the comprehensive Market Development Plan, pursuant to Article 2 of Chapter 1 (commencing with Section 42005) of Part 3.

(F) The number of retreaded tires purchased by the Department of General Services during the prior fiscal year pursuant to Section 42414.

(G) The results of the study performed in consultation with the Department of General Services pursuant to Section 42415 to determine if tire retreads, procured by the Department of General Services, have met all quality and performance criteria of a new tire, including any recommendations to expand, revise, or curtail the program.

(H) The number of recycled lead-acid batteries purchased during the prior fiscal year by the Department of General Services pursuant to Section 42443.

(I) A list of established price preferences for recycled paper products for the prior fiscal year pursuant to paragraph (1) of subdivision (c) of Section 12162 of the Public Contract Code.

(J) A report on the implementation of the white office paper recovery program pursuant to Chapter 10 (commencing with Section 42560) of Part 3.

(5) Pursuant to paragraph (5) of subdivision (b), both of the following information:

(A) A report on the annual audit of the used oil recycling program established pursuant to Chapter 4 (commencing with Section 48600) of Part 7.

(B) A summary of industrial and lubricating oil sales and recycling rates, the results of programs funded pursuant to Chapter 4 (commencing with Section 48600) of Part 7, recommendations, if any, for statutory changes to the program, including changes in the amounts of the payment required by Section 48650 and the recycling incentive, and plans for present and future programs to be conducted over the next two years.

(6) Pursuant to paragraph (6) of subdivision (b), all of the following information:

(A) The development by the board of the model countywide or regional siting element and model countywide or regional agency integrated waste management plan pursuant to Section 40912, including its effectiveness in assisting local agencies.

(B) The adoption by the board of a program to provide assistance to cities, counties, or regional agencies in the development and implementation of source reduction programs pursuant to subdivision (c) of Section 40912.

(C) The development by the board of model programs and materials to assist rural counties and cities in preparing city and county source reduction and recycling elements pursuant to Section 41787.3.

(D) A report on the number of tires that are recycled or otherwise diverted from disposal in landfills or stockpiles.

(E) A report on the development and implementation of recommendations, with proposed implementing regulations, for providing technical assistance to counties and cities that meet criteria specified in Section 41782, so that those counties and cities will be able to meet the objectives of this division. The recommendations shall, among other things, address both of the following matters:

(i) Assistance in developing methods of raising revenue at the local level to fund rural integrated waste management programs.

(ii) Assistance in developing alternative methods of source reduction, recycling, and composting of solid waste suitable for rural local governments.

(F) A report on the status and implementation of the Buy Recycled program established pursuant to subdivision (d) of Section 42600, including the waste collection and recycling programs established pursuant to Sections 12164.5 and 12165 of the Public Contract Code.

(7) Pursuant to paragraph (7) of subdivision (b), a description of sites cleaned up under the Solid Waste Disposal and Codisposal Site Cleanup Program established pursuant to Article 2.5 (commencing with Section 48020) of Chapter 2 of Part 7, a description of remaining sites where there is no responsible party or the responsible party is unable or unwilling to pay for cleanup, and recommendations for any needed legislative changes.

(Amended by Stats. 2005, Ch. 22, Sec. 164. Effective January 1, 2006.)



40507.1

(a) As part of the annual report required to be submitted by the board to the Legislature pursuant to Section 40507 on or before March 1, 2003, the board shall include a report on new and emerging conversion technologies, including, but not limited to, noncombustion thermal technologies, including gasification and pyrolysis, chemical technologies such as acid hydrolysis or distillation, and biological technologies, other than composting, such as enzyme hydrolysis. The board shall only evaluate those conversion technologies that provide demonstrated environmental benefits over the transformation and disposal of solid waste.

(b) The report required by subdivision (a) shall contain all of the following:

(1) Specific and discrete definitions and descriptions of each conversion technology evaluated.

(2) A description and evaluation of the life-cycle environmental and public health impacts of each conversion technology in comparison to those environmental and public health impacts from the transformation and disposal of solid waste.

(3) A description and evaluation of the technical performance characteristics, feedstocks, emissions, and residues used by each conversion technology and identification of the cleanest, least polluting conversion technologies.

(4) A description and evaluation of the impacts on the recycling and composting markets as a result of each conversion technology.

(c) The board shall require that the report be subject to an external scientific peer review process conducted pursuant to Section 57004 of the Health and Safety Code.

(d) The board shall consult with the State Energy Resources Conservation and Development Commission and other state, federal, or international governmental agencies in preparing the report required by this section.

(Added by Stats. 2002, Ch. 740, Sec. 4. Effective January 1, 2003.)



40508

The board is designated as the state solid waste management agency for all purposes stated in the Federal Resource Conservation and Recovery Act of 1976 (42 U.S.C. Sec. 6901 et seq.) and any other federal act heretofore or hereafter enacted affecting solid waste.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40509

The board may render technical assistance and make recommendations concerning potential solid waste disposal sites upon the request of the board of supervisors of any county. The board may request any state agency to assist the board in rendering technical assistance and making recommendations pursuant to this section.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40510

The board shall use a rollcall vote for all official board decisions, including, but not limited to, approval, denial, or amendment of integrated waste management plans, exemptions, time extensions, approval, denial, and amendment of any permits issued pursuant to a vote of the board and other appropriate decisions. The rollcall votes shall be included in the minutes of the board s meetings.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



40511

(a) Notwithstanding Section 7550.5 of the Government Code, on or before December 1, 2000, the board, in consultation with the Department of Conservation, shall prepare and submit to the Legislature a report that identifies any duplication or overlap between the following programs authorized under this division and Division 12.1 (commencing with Section 14500) administered and funded by the two agencies:

(1) Public information and education programs.

(2) Local government review and assistance programs.

(3) Recycled materials market development programs.

(b) The report shall include, but not be limited to, suggested legislation, budget actions, or administrative actions that could be taken to eliminate duplication or overlap between the two agencies and programs.

(Added by Stats. 1999, Ch. 815, Sec. 38. Effective January 1, 2000.)












PART 2. INTEGRATED WASTE MANAGEMENT PLANS

CHAPTER 1. Plan Preparation

ARTICLE 1. Legislative Findings

40900

(a) The Legislature finds that integrated waste management plans prepared and adopted by local agencies shall conform, to the maximum extent possible to the policies and goals established under Article 1 (commencing with Section 40000) and Article 2 (commencing with Section 40050) of Chapter 1 of Part 1.

(b) The Legislature finds that decisions involving the establishment or expansion of solid waste facilities should be guided by an effective planning process, including meaningful public and private solid waste industry participation.

(c) The Legislature declares that it is the policy of the state and the intent of the Legislature that each state, regional, and local agency concerned with the solid waste facility planning and siting process involve the public through public hearings and informative meetings and that, at those hearings and other public forums, the public be granted the opportunity to respond to clearly defined alternative objectives, policies, and actions.

(d) The Legislature further declares that it is the policy of the state and the intent of the Legislature to foster and encourage private solid waste enterprises. In furtherance of that policy, it is the intent of the Legislature that each state, regional, and local agency concerned with the solid waste facility planning and siting process involve the private solid waste industry.

(Amended by Stats. 1990, Ch. 1355, Sec. 11. Effective September 27, 1990.)



40900.1

The Legislature hereby further finds and declares all of the following:

(a) It is important to encourage state agencies to plan and implement programs that will reduce the amount of solid waste going to disposal facilities through source reduction, recycling, and composting.

(b) Local agencies, other than a host jurisdiction, and federal agencies should be encouraged to plan and implement programs that will reduce the amount of solid waste going to disposal facilities through source reduction, recycling, and composting.

(c) Each state agency shall, to the extent feasible and within existing budgetary constraints, develop and implement source reduction, recycling, and composting programs that will reduce the amount of solid waste going to disposal facilities. Those programs shall be consistent with Executive Order W-7-91, which ordered state agencies to establish recycling programs, reduce paper waste, purchase recycled products, and implement measures that minimize the generation of waste.

(d) Local, state, and federal agencies generating solid waste that is sent to a host jurisdiction for disposal should be encouraged to provide the host jurisdiction with information on the amount of solid waste and regarding any solid waste source reduction, recycling, or composting programs that have been implemented by the agency, to assist the host jurisdiction in developing and implementing the planning requirements of this division.

(Added by Stats. 1997, Ch. 672, Sec. 2. Effective January 1, 1998.)



40901

(a) The following shall apply with regard to the preparation, revision, and implementation of source reduction and recycling elements pursuant to this part:

(1) To determine solid waste amounts in the base year and in the first locally adopted source reduction and recycling element, cities, counties, and regional agencies shall quantify all solid waste generated. For the purposes of this requirement, solid waste generated is equal to existing disposal plus existing diversion, unless modification to these amounts is required pursuant to Section 41801.5.

(2) To determine solid waste amounts in subsequent elements, and for the purposes of determining whether the diversion requirements of Section 41780 have been met, cities, counties, and regional agencies shall report the amounts of solid waste disposed of at permitted disposal facilities. For these purposes, cities, counties, and regional agencies are not required to quantify the amounts of solid waste which have been diverted from disposal through recycling or composting, except for diversion which results from recycling and composting programs which are operated or funded by cities, counties, or regional agencies.

(3) For revisions of the documents specified in Sections 41032, 41033, 41050, 41070, 41072, 41200, 41260, 41350, 41352, 41370, 41372, 41400, 41402, and 41460, cities, counties, and regional agencies shall follow the procedures identified in paragraph (2).

(b) Cities and counties which choose to form a regional agency shall not be required to revise source reduction and recycling elements which were complete at the time of the formation of the regional agency. Any revisions which are needed to reflect program and other changes caused by the formation of a regional agency shall be reflected in the revised source reduction and recycling element submitted by the regional agency at the time of the five-year revision.

(Added by Stats. 1992, Ch. 1292, Sec. 5. Effective January 1, 1993.)






ARTICLE 1.5. Board Assistance in Local Planning

40910

The board shall establish, on or before January 1, 1994, an office of local government assistance. The office shall, to the maximum extent feasible, utilizing existing resources, assist local agencies in the preparation, modification, and implementation of integrated waste management plans.

(Added by Stats. 1992, Ch. 1292, Sec. 7. Effective January 1, 1993.)



40911

In adopting or amending regulations pursuant to this part, the board shall take into account all of the following:

(a) The shared responsibility that exists between the board and local agencies for activities such as the development of markets for materials diverted from disposal facilities, public education and information, and source reduction.

(b) The importance of promoting regional cooperation among local agencies and cooperation among local agencies and the board in achieving the objectives of this division, to the extent that this cooperation will result in more cost-effective and efficient implementation of this division.

(c) The need for local agencies to receive assistance from the board in preparing and implementing integrated waste management plans and the elements of those plans.

(Added by Stats. 1992, Ch. 1292, Sec. 7. Effective January 1, 1993.)



40912

(a) The board shall develop a model countywide or regional siting element and a model countywide or regional agency integrated waste management plan that will establish prototypes of the content and format that counties or regional agencies may use in meeting the requirements of this part.

(b) On or before July 1, 2001, the board shall develop a model revised source reduction and recycling element that will establish prototypes of the content and format of that element that cities, counties, regional agencies, or a city and county may use in meeting the requirements of this part.

(c) The board shall adopt a program to provide assistance to cities, counties, regional agencies, or a city and county in the development and implementation of source reduction programs. The program shall include, but not be limited to, the following:

(1) The development of model source reduction programs and strategies that may be used at the local and regional level.

(2) Ongoing analysis of public and private sector source reduction programs that may be provided to cities, counties, regional agencies, and a city and county in order to assist them in complying with Article 3 (commencing with Section 41050) of Chapter 2 and Article 3 (commencing with Section 41350) of Chapter 3.

(3) Assistance to cities, counties, regional agencies, and a city and county in the development of source reduction programs for commercial and industrial generators of solid waste that include the development of source reduction strategies designed for specific types of commercial and industrial generators.

(d) The board shall, to the maximum extent feasible, utilizing existing resources, provide local jurisdictions and private businesses with information, tools, and mathematical models to assist with meeting or exceeding the 50-percent diversion requirement pursuant to Section 41780. The board shall act as a solid waste information clearinghouse.

(e) (1) On or before April 1, 2003, and using existing resources, the board shall provide local jurisdictions and private businesses with information and models to assist with consideration of environmental justice concerns when complying with Section 41701.

(2) For the purposes of this subdivision, environmental justice has the meaning defined in subdivision (e) of Section 65040.12 of the Government Code.

(Amended by Stats. 2002, Ch. 1003, Sec. 1. Effective January 1, 2003.)



40913

(a) On or before January 1, 1994, the board shall develop and implement a program to assist local agencies in the identification of markets for materials that are diverted from disposal facilities through source reduction, recycling, and composting.

(b) The program shall provide information to local agencies on individual purchasers of diverted materials and on potential and actual local, regional, and statewide marketing opportunities for materials that are diverted from disposal facilities. The program also shall provide local agencies with information on programs implemented by the board and by other agencies of state government to assist in the development, maintenance, and enhancement of markets for materials that are diverted from disposal facilities.

(Added by Stats. 1992, Ch. 1292, Sec. 7. Effective January 1, 1993.)






ARTICLE 2. Local Task Forces

40950

(a) On or before March 1, 1990, and every five years thereafter, each county, which is not a city and county, shall convene a task force to assist in coordinating the development of city source reduction and recycling elements prepared pursuant to Chapter 2 (commencing with Section 41000), the county source reduction and recycling element prepared pursuant to Chapter 3 (commencing with Section 41300), and to assist in the preparation of the countywide siting element prepared pursuant to Chapter 4 (commencing with Section 41700).

(b) The membership of the task force shall be determined by the county and by a majority of the cities within the county which contain a majority of the population of the incorporated area of the county, except in those counties which have only two cities, in which case the membership of the task force is subject to approval of the city which contains the majority of the population of the incorporated area of the county. The task force may include representatives of the solid waste industry, environmental organizations, the general public, special districts, and affected governmental agencies.

(c) To ensure a coordinated and cost-effective regional recycling system, the task force shall do all of the following:

(1) Identify solid waste management issues of countywide or regional concern.

(2) Determine the need for solid waste collection and transfer systems, processing facilities, and marketing strategies that can serve more than one local jurisdiction within the region.

(3) Facilitate the development of multijurisdictional arrangements for the marketing of recyclable materials.

(4) To the extent possible, facilitate resolution of conflicts and inconsistencies between or among city and county source reduction and recycling elements.

(d) The task force shall develop goals, policies, and procedures which are consistent with guidelines and regulations adopted by the board, to guide the development of the siting element of the countywide integrated waste management plan.

(Amended by Stats. 1992, Ch. 1292, Sec. 8. Effective January 1, 1993.)






ARTICLE 3. Regional Agencies

40970

It is the intent of the Legislature in enacting this article to authorize cities and counties to form regional agencies to implement this part in order to reduce the cost of reporting and tracking of disposal and diversion programs by individual cities and counties and to increase the diversion of solid waste from disposal facilities. It is further the intent of the Legislature that this part be binding upon, and enforceable against, the individual cities and counties which are member agencies of the regional agency. It is not the intent of the Legislature in enacting this article to diminish the responsibility of individual cities and counties to implement source reduction, recycling, and composting programs as required by this part.

(Added by Stats. 1992, Ch. 1292, Sec. 9. Effective January 1, 1993.)



40971

A city or county may form a regional agency with another city or county for the purpose of complying with this part. Formation of the regional agency is voluntary and, except as provided under Section 40975, shall be subject to the terms and conditions set out in the agreement pursuant to which the regional agency is formed.

(Added by Stats. 1992, Ch. 1292, Sec. 9. Effective January 1, 1993.)



40972

This part is binding upon, and enforceable against, the individual cities and counties which are member agencies of the regional agency. However, an agreement adopted pursuant to this article may apportion responsibilities for the implementation of this part among the cities and counties which are member agencies of the regional agency. Nothing in this section is intended to prohibit a city or county which is a member agency of a regional agency from preparing and submitting to the board for review and approval a source reduction and recycling element or household hazardous waste element.

(Added by Stats. 1992, Ch. 1292, Sec. 9. Effective January 1, 1993.)



40973

(a) The regional agency, and not the cities or counties that are member agencies of the regional agency, may be responsible for compliance with Article 1 (commencing with Section 41780) of Chapter 6 if specified in the agreement pursuant to which the regional agency is formed.

(b) Notwithstanding Section 41782, except as provided in subdivision (c), if a regional agency has been specified in the regional agency formation agreement as the responsible party for compliance with Article 1 (commencing with Section 41780) of Chapter 6 of Part 1, neither the regional agency nor any member jurisdiction of the regional agency shall be eligible for a reduction of the diversion requirements of Section 41780.

(c) The regional agency may be eligible for a reduction of diversion and planning requirements if all member jurisdictions of a regional agency are rural cities or rural counties, as defined, respectively, in Sections 40183 and 40184.

(d) The regional agency may be eligible for a reduction of planning requirements if all member jurisdictions of a regional agency are cities located in both a rural area and a rural county, as defined in Section 40184, and an unincorporated portion of a county.

(e) (1) If, pursuant to subdivision (a), a regional agency is specified in the regional agency formation agreement as the responsible party for compliance with Article 1 (commencing with Section 41780) of Chapter 6, the regional agency shall not be comprised of more than two counties and all of the cities within those two counties, except as otherwise authorized by the board.

(2) The board may authorize the formation of a regional agency that exceeds two counties and all of the cities within those two counties, for purposes of compliance with Article 1 (commencing with Section 41780) of Chapter 6, if the board finds that the formation of the regional agency will not adversely affect compliance with this part.

(Amended by Stats. 1999, Ch. 600, Sec. 3. Effective January 1, 2000.)



40974

(a) Notwithstanding Section 40972, each city or county that is a member agency of a regional agency is liable for any civil penalties that may be imposed by the board pursuant to Section 41813 or 41850. However, an agreement that establishes a regional agency may apportion any civil penalties between or among the cities or counties that are member agencies of the regional agency. The total amount of civil penalties that may be imposed against the regional agency is equivalent to that amount that is the sum of the penalties that may be imposed against each city or county that is a member agency of the regional agency.

(b) (1) An agreement may provide that a city or county is subject to the portion of a penalty imposed upon a regional agency pursuant to Section 41850 that is in proportion to the city s or county s responsibility for failure to implement a source reduction and recycling element or household hazardous waste element, as determined by the regional agency.

(2) If an agreement provides for apportioning a penalty pursuant to paragraph (1), the regional agency shall provide the city or county with a written notice regarding the city s or county s responsibility, including the basis for determining the city s or county s proportional responsibility, and an opportunity for a hearing before the regional agency s governing body, before assessing the city or county a proportion of the penalty imposed by the board.

(3) This subdivision does not affect the authority of the board to impose a penalty pursuant to other provisions of this division.

(Amended by Stats. 2002, Ch. 359, Sec. 1. Effective January 1, 2003.)



40975

(a) Any agreement forming a regional agency shall be submitted to the board for review and approval at the time the regional agency integrated waste management plan is submitted to the board for review and approval.

(b) Any agreement forming a regional agency shall, at minimum, contain all of the following provisions:

(1) A listing of the cities and counties which are member agencies of the regional agency, and a description of the regional agency, including the name and address of the regional agency.

(2) Consistent with Section 40974, a description of the method by which any civil penalties imposed by the board pursuant to Sections 41813 and 41850 will be allocated among the cities or counties which are member agencies of the regional agency.

(3) A contingency plan which shows how each city or county which is a member agency of the regional agency will comply with the requirements of this part, including, but not limited to, Article 1 (commencing with Section 41780) of Chapter 6, in the event that the regional agency is abolished.

(4) A description of the duties and responsibilities of each city or county which is a member agency of the regional agency which demonstrates that the city or county will comply with Article 1 (commencing with Section 41780) of Chapter 6.

(5) A description of source reduction, recycling, and composting programs to be implemented by the regional agency. Those programs shall be at least as comprehensive and effective in meeting the requirements of Article 1 (commencing with Section 41780) of Chapter 6 as those which each city or county which is a member agency of the regional agency has proposed in its source reduction and recycling element.

(6) Any other additional element as determined to be needed by the cities or counties which are member agencies of the regional agency.

(Added by Stats. 1992, Ch. 1292, Sec. 9. Effective January 1, 1993.)



40976

A city, county, or regional agency may enter into a memorandum of understanding with another city, county, regional agency, agency formed under a joint exercise of powers agreement, or district established to manage solid waste for the purpose of preparing and implementing source reduction and recycling elements, household hazardous waste elements, or a countywide or regional agency integrated waste management plan.

(Added by Stats. 1993, Ch. 1169, Sec. 5. Effective October 11, 1993.)



40977

A regional agency may authorize one district, as defined in subdivision (a) of Section 41821.2, to be included as a member of the regional agency.

(Added by Stats. 2000, Ch. 740, Sec. 3. Effective January 1, 2001.)









CHAPTER 2. City Source Reduction and Recycling Elements

ARTICLE 1. Requirements

41000

(a) On or before July 1, 1992, each city shall prepare, adopt, and, excepting a city and county, submit to the county in which the city is located a source reduction and recycling element which includes all of the components specified in this chapter and which complies with the requirements specified in Chapter 6 (commencing with Section 41780).

(b) Notwithstanding subdivision (a), if a city determines that it is unable to comply with the deadline established under subdivision (a) and unable to comply with Division 13 (commencing with Section 21000), to the extent that division requires the preparation and certification of an environmental impact report for the element, the city shall do all of the following:

(1) On or before July 1, 1992, the city shall adopt a resolution stating the reasons it is unable to comply with the deadline established under subdivision (a) and to complete and certify the environmental impact report for the element. The resolution shall also state a date when the city will comply with the deadline established under subdivision (a) and complete and certify the environmental impact report for the element.

(2) On or before July 1, 1992, the city shall submit its draft source reduction and recycling element and a copy of the resolution adopted pursuant to paragraph (1) to the county within which the city is located.

(3) Upon completion and certification of the environmental impact report for the source reduction and recycling element, or December 1, 1992, whichever is sooner, the city shall submit its final source reduction and recycling element to the county.

(Amended by Stats. 1992, Ch. 105, Sec. 1. Effective June 30, 1992.)



41001

The city source reduction and recycling element shall include a program for management of solid waste generated within the city, consistent with the waste management hierarchy provided in Section 40051.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41002

The city source reduction and recycling element shall place primary emphasis on implementation of all feasible source reduction, recycling, and composting programs while identifying the amount of landfill and transformation capacity that will be needed for solid waste which cannot be reduced at the source, recycled, or composted.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41003

Each city source reduction and recycling element shall include, but is not limited to, all of the following components for solid waste generated in the jurisdiction of the plan:

(a) A waste characterization component.

(b) A source reduction component.

(c) A recycling component.

(d) A composting component.

(e) A solid waste facility capacity component.

(f) An education and public information component.

(g) A funding component.

(h) A special waste component.

(Amended by Stats. 1990, Ch. 1406, Sec. 3.)






ARTICLE 2. Waste Characterization Component

41030

(a) For the initial source reduction and recycling element of a countywide integrated waste management plan which is required to be submitted to the board pursuant to Section 41791, the city waste characterization component shall identify the constituent materials which comprise the solid waste generated within the city. The information shall be representative of the solid waste generated within, and disposed of by, the city and shall reflect seasonal variations. The constituent materials shall be identified by volume, percentage in weight or its volumetric equivalent, material type, and source of generation, which includes residential, commercial, industrial, governmental, or other sources. Future revisions of waste characterization studies shall identify the constituent materials which comprise the solid waste disposed of at permitted disposal facilities.

(b) In adopting or revising regulations implementing subdivision (a), the board shall do all of the following:

(1) Permit the use of studies or data developed on a county or regional basis and adapted to the conditions which exist in a city preparing its waste characterization component.

(2) Permit the use of preexisting data or studies, including those data and studies prepared by local governments with similar waste characteristics.

(3) Require only that amount of seasonal sampling, and waste characterization only of those categories of waste, necessary to achieve the diversion requirements of paragraph (1) of subdivision (a) of Section 41780.

(Amended by Stats. 1992, Ch. 1292, Sec. 10. Effective January 1, 1993.)



41031

Any waste characterization component prepared by a city pursuant to Section 41030, and any other information submitted by a city to the board on the quantities of solid waste generated, diverted, and disposed of, shall include data which is as accurate as possible, on the quantities of solid waste generated, diverted, and disposed of, to enable the board, to the maximum extent possible, to accurately measure the diversion requirements established under paragraph (1) of subdivision (a) of Section 41780.

(Added by Stats. 1990, Ch. 145, Sec. 17. Effective June 19, 1990.)



41032

For the first revision, and any subsequent revision, of a source reduction and recycling element of a countywide integrated waste management plan which is required to be submitted to the board pursuant to Section 41770, the city waste characterization component shall identify the constituent materials which comprise the solid waste disposed of by the city. The information shall be statistically representative of the solid waste disposed of by the city and shall reflect seasonal variations. The constituent materials shall be identified, to the extent practicable, by volume, percentage in weight, or its volumetric equivalent, material type, and source of generation, which includes residential, commercial, industrial, governmental, or other sources.

(Amended by Stats. 1992, Ch. 1292, Sec. 11. Effective January 1, 1993.)



41033

Any waste characterization component prepared by a city pursuant to Section 40132, and any other information submitted by a city to the board on the quantities of solid waste disposed of by the city, shall include data which is as accurate as possible, on the quantities of solid waste generated, diverted, and disposed of, to enable the board, to the maximum extent possible, to accurately measure the diversion requirements of paragraph (2) of subdivision (a) of Section 41780.

(Amended by Stats. 1992, Ch. 1292, Sec. 12. Effective January 1, 1993.)






ARTICLE 3. Source Reduction Component

41050

The city source reduction component shall include a program and implementation schedule which shows the methods by which the city will, in combination with the recycling and composting components, reduce a sufficient amount of solid waste disposed of by the city to comply with the diversion requirements of Section 41780.

(Amended by Stats. 1992, Ch. 1292, Sec. 13. Effective January 1, 1993.)



41051

The city source reduction component shall describe the types of materials which will be reduced under the programs in Section 41050.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41052

The city source reduction component shall describe the methods the city will use to determine the categories of solid wastes to be diverted from disposal at a disposal facility through source reduction.

(Amended by Stats. 1992, Ch. 1292, Sec. 14. Effective January 1, 1993.)



41053

The city source reduction component shall describe new facilities, and of expansion of existing facilities, which will be needed to implement the source reduction component.

(Amended by Stats. 1990, Ch. 145, Sec. 20. Effective June 19, 1990.)



41054

The city source reduction component shall evaluate and identify rate structures and fees to reduce the amount of wastes that generators produce, and other source reduction strategies, including, but not limited to, programs and economic incentives to reduce the use of nonrecyclable materials, replace disposable materials and products with reusable materials and products, reduce packaging, and increase the efficiency of the use of paper, cardboard, glass, metal, and other materials.

(Amended by Stats. 1990, Ch. 145, Sec. 21. Effective June 19, 1990.)






ARTICLE 4. Recycling Component

41070

The city recycling component shall include a program and implementation schedule which shows the methods by which the city will, in combination with the source reduction and composting components, reduce a sufficient amount of solid waste disposed of by the city to comply with the diversion requirements of Section 41780.

(Amended by Stats. 1992, Ch. 1292, Sec. 15. Effective January 1, 1993.)



41071

The city recycling component shall describe the types of materials which will be recycled under the programs in Section 41070.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41072

The city recycling component shall describe the methods the city will use to determine the categories of solid wastes to be diverted from disposal at a disposal facility through recycling.

(Amended by Stats. 1992, Ch. 1292, Sec. 16. Effective January 1, 1993.)



41073

The city recycling component shall describe new facilities, and of expansion of existing facilities, which will be needed to implement the recycling component.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41074

The city recycling component shall describe methods which will be used to increase the markets for recycled materials, including, but not limited to, an evaluation of the feasibility of procurement preferences for the purchase of recycled products. Each city may grant a price preference to encourage the purchase of recycled products. The amount of the price preference shall be determined by the city.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41075

The city recycling component shall evaluate industrial, commercial, residential, governmental, and other curbside, mobile, dropoff, and buy-back recycling programs, manual and automated material recovery facilities, zoning and building code changes which encourage recycling of materials, and rate structures which encourage recycling of materials.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 5. Composting Component

41200

The city composting component shall include a program and implementation schedule which shows the methods by which the city will, in combination with the source reduction and recycling components, reduce a sufficient amount of solid waste disposed of by the city to comply with the diversion requirements of Section 41780.

(Amended by Stats. 1992, Ch. 1292, Sec. 17. Effective January 1, 1993.)



41201

The city composting component shall describe the types of materials which will be composted under the programs in Section 41200.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41202

The city composting component shall describe the methods the city will use to determine the categories of solid wastes to be diverted from disposal at a disposal facility through composting.

(Amended by Stats. 1992, Ch. 1292, Sec. 18. Effective January 1, 1993.)



41203

The city composting component shall describe any new facilities, and expansion of existing facilities, which will be needed to implement the composting component.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41204

The city composting component shall describe the methods which will be used to increase the markets for composted materials, including, but not limited to, an evaluation of the feasibility of procurement preferences for the purchase of composted products. Each city may grant a price preference to encourage the purchase of composted products. The amount of the price preference shall be determined by the city.

(Amended by Stats. 1990, Ch. 145, Sec. 22. Effective June 19, 1990.)






ARTICLE 6. Education and Public Information Component

41220

The city education and public information component shall describe to the board how the city will increase public awareness of, and participation in, recycling, source reduction, and composting programs.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 7. Funding Component

41230

The city funding component shall identify and specifically describe projected costs, revenues, and revenue sources the city will use to implement all components of the city source reduction and recycling element.

(Amended by Stats. 1990, Ch. 145, Sec. 23. Effective June 19, 1990.)






ARTICLE 8. Special Waste Component

41250

The city special waste component shall describe existing waste handling and disposal practices for special wastes, including, but not limited to, asbestos and sewage sludge which is not hazardous waste. The component shall identify current and proposed programs to ensure the proper handling, reuse, and long-term disposal of special wastes. The component shall address the disposition of sewage sludge generated in the jurisdiction of the city.

(Amended by Stats. 1990, Ch. 145, Sec. 24. Effective June 19, 1990.)






ARTICLE 9. Facility Capacity Component

41260

The city solid waste facility capacity component shall include, but is not limited to, a projection of the amount of disposal capacity which will be needed to accommodate the solid waste generated within the city preparing the element for a 15-year period, reduced by all of the following:

(a) Implementation of source reduction, recycling, and composting programs required by this part or through implementation of other waste diversion programs.

(b) Any permitted processing, destruction, disposing, or transformation capacity which will be available during the 15-year planning period.

(c) All disposal or transformation capacity which has been secured through an agreement with another city or county or through an agreement with a solid waste enterprise.

(Amended by Stats. 1990, Ch. 145, Sec. 25. Effective June 19, 1990.)









CHAPTER 3. County Source Reduction and Recycling Elements

ARTICLE 1. Requirements

41300

(a) On or before July 1, 1992, each county shall prepare and adopt for the unincorporated area a county source reduction and recycling element which includes all of the components specified in this chapter and which complies with the requirements specified in Chapter 6 (commencing with Section 41780).

(b) Notwithstanding subdivision (a), if a county determines that it is unable to comply with the deadline established under subdivision (a) and unable to comply with Division 13 (commencing with Section 21000), to the extent that division requires the preparation and certification of an environmental impact report for the element, the county shall do all of the following:

(1) On or before July 1, 1992, the county shall adopt a resolution stating the reasons it is unable to comply with the deadline established under subdivision (a) and to complete and certify the environmental impact report for the element. The resolution shall also state a date when the county will comply with the deadline established under subdivision (a) and complete and certify the environmental impact report for the element.

(2) On or before July 1, 1992, the county shall submit a copy of the resolution adopted pursuant to paragraph (1) to the board.

(3) Upon completion and certification of the environmental impact report for the source reduction and recycling element, or December 1, 1992, whichever is sooner, the county shall adopt its source reduction and recycling element.

(Amended by Stats. 1992, Ch. 105, Sec. 2. Effective June 30, 1992.)



41301

The county source reduction and recycling element shall set forth a program for management of solid waste generated with the unincorporated area of the county, consistent with the waste management hierarchy provided in Section 40051.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41302

The county source reduction and recycling element shall place primary emphasis on implementation of all feasible source reduction, recycling, and composting programs while identifying the amount of landfill and transformation capacity that will be needed for solid waste which cannot be reduced at the source, recycled, or composted.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41303

Each county source reduction and recycling element shall include, but is not limited to, all of the following components for solid waste generated in the jurisdiction of the plan:

(a) A waste characterization component.

(b) A source reduction component.

(c) A recycling component.

(d) A composting component.

(e) A solid waste facility capacity component.

(f) An education and public information component.

(g) A funding component.

(h) A special waste component.

(Amended by Stats. 1990, Ch. 1406, Sec. 5.)






ARTICLE 2. Waste Characterization Component

41330

(a) For the initial source reduction and recycling element of a countywide integrated waste management plan which is required to be submitted to the board pursuant to Section 41791, the county waste characterization component shall identify the constituent materials which comprise the solid waste generated within the unincorporated area of the county. The information shall be representative of the solid waste generated and disposed of within that area and shall reflect seasonal variations. The constituent materials shall be identified by volume, percentage in weight or its volumetric equivalent, material type, and source of generation which includes residential, commercial, industrial, governmental, or other sources. Future revisions of waste characterization studies shall identify the constituent materials which comprise the solid waste disposed of at permitted disposal facilities.

(b) In adopting or revising regulations implementing subdivision (a), the board shall do all of the following:

(1) Permit the use of studies or data developed on a regional basis and adapted to the conditions which exist in a county preparing its waste characterization component.

(2) Permit the use of preexisting data or studies, including those data and studies prepared by local governments with similar waste characteristics.

(3) Require only that amount of seasonal sampling, and waste characterization only of those categories of waste, necessary to achieve the diversion requirements of paragraph (1) of subdivision (a) of Section 41780.

(Amended by Stats. 1992, Ch. 1292, Sec. 19. Effective January 1, 1993.)



41331

Any waste characterization component prepared by a county pursuant to Section 41330, and any other information submitted by a county to the board on the quantities of solid waste generated, diverted, and disposed of, shall include data which is as accurate as possible, on the quantities of solid waste generated, diverted, and disposed of, to enable the board, to the maximum extent possible, to accurately measure the diversion requirements established under paragraph (1) of subdivision (a) of Section 41780.

(Added by Stats. 1990, Ch. 145, Sec. 28. Effective June 19, 1990.)



41332

For the first revision, and any subsequent revision, of a source reduction and recycling element of a countywide integrated waste management plan which is required to be submitted to the board pursuant to Section 41770, the county waste characterization component shall identify the constituent materials which comprise the solid waste disposed of within the unincorporated area of the county. The information shall be statistically representative of the solid waste disposed of within that area and shall reflect seasonal variations. The constituent materials shall, to the extent practicable, be identified by volume, percentage in weight, or its volumetric equivalent, material type, and source of generation, which includes residential, commercial, industrial, governmental, or other sources.

(Amended by Stats. 1992, Ch. 1292, Sec. 20. Effective January 1, 1993.)



41333

Any waste characterization component prepared by a county pursuant to Section 41332, and any other information submitted by a county to the board on the quantities of solid waste disposed of, shall include data which is as accurate as practicable, on the quantities of solid waste generated, diverted, and disposed of, to enable the board, to the maximum extent possible, to accurately measure the diversion requirements of paragraph (2) of subdivision (a) of Section 41780.

(Amended by Stats. 1992, Ch. 1292, Sec. 21. Effective January 1, 1993.)






ARTICLE 3. Source Reduction Component

41350

The county source reduction component shall include a program and implementation schedule which shows the methods by which the county will, in combination with the recycling and composting components, reduce a sufficient amount of solid waste disposed of within the unincorporated area of the county to comply with the diversion requirements of Section 41780.

(Amended by Stats. 1992, Ch. 1292, Sec. 22. Effective January 1, 1993.)



41351

The county source reduction component shall describe the types of materials which will be reduced under the programs in Section 41350.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41352

The county source reduction component shall describe the methods that the county will use to determine the categories of solid wastes to be diverted from disposal at a disposal facility through source reduction.

(Amended by Stats. 1992, Ch. 1292, Sec. 23. Effective January 1, 1993.)



41353

The county source reduction component shall describe new facilities, and of expansion of existing facilities, which will be needed to implement the source reduction component.

(Amended by Stats. 1990, Ch. 145, Sec. 33. Effective June 19, 1990.)



41354

The county source reduction component shall evaluate and identify rate structures and fees to reduce the amount of wastes that generators produce, and other source reduction strategies, including, but not limited to, programs and economic incentives to reduce the use of nonrecyclable materials, replace disposable materials and products with reusable materials and products, reduce packaging, and increase the efficiency of the use of paper, cardboard, glass, metal, and other materials.

(Amended by Stats. 1990, Ch. 145, Sec. 34. Effective June 19, 1990.)






ARTICLE 4. Recycling Component

41370

The county recycling component shall include a program and implementation schedule which shows the methods by which the county will, in combination with the source reduction and composting components, reduce a sufficient amount of solid waste disposed of within the unincorporated area of the county to comply with the diversion requirements of Section 41780.

(Amended by Stats. 1992, Ch. 1292, Sec. 24. Effective January 1, 1993.)



41371

The county recycling component shall describe the types of materials which will be recycled under the programs in Section 41370.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41372

The county recycling component shall describe the methods that the county will use to determine the categories of solid wastes to be diverted from disposal at a disposal facility through recycling.

(Amended by Stats. 1992, Ch. 1292, Sec. 25. Effective January 1, 1993.)



41373

The county recycling component shall describe new facilities, and expansion of existing facilities, which will be needed to implement the recycling component.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41374

The county recycling component shall describe methods which will be used to increase markets for recycled materials, including, but not limited to, an evaluation of the feasibility of procurement preferences for the purchase of recycled products. Each county may grant a price preference to encourage the purchase of recycled products. The amount of the price preference shall be determined by the county.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41375

The county recycling component shall evaluate industrial, commercial, residential, governmental, and other curbside, mobile, dropoff, and buy-back recycling programs, manual and automated material recovery facilities, zoning, and building code changes which encourage recycling of materials, and rate structures which encourage recycling of materials.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 5. Composting Component

41400

The county composting component shall include a program and implementation schedule which shows the methods by which the county will, in combination with the source reduction and recycling components, reduce a sufficient amount of solid waste disposed of within the unincorporated area of the county to comply with the diversion requirements of Section 41780.

(Amended by Stats. 1992, Ch. 1292, Sec. 26. Effective January 1, 1993.)



41401

The county composting component shall describe the types of materials which will be composted under the programs in Section 41400.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41402

The county composting component shall describe the methods that the county will use to determine the categories of solid wastes to be diverted from disposal at a disposal facility through composting.

(Amended by Stats. 1992, Ch. 1292, Sec. 27. Effective January 1, 1993.)



41403

The county composting component shall describe new facilities, and expansion of existing facilities, which will be needed to implement the composting component.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41404

The county composting component shall describe methods which will be used to increase the markets for composted materials, including, but not limited to, an evaluation of the feasibility of procurement preferences for the purchase of recycled products. Each county may grant a price preference to encourage the purchase of composted products. The amount of the price preference shall be determined by the county.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 6. Education and Public Information Component

41420

The county education and public information component shall describe to the board how the county will educate and inform its citizens about the source reduction, recycling, and composting programs.

(Amended by Stats. 1990, Ch. 1355, Sec. 17. Effective September 27, 1990.)






ARTICLE 7. Funding Component

41430

The county funding component shall identify and specifically describe projected costs, revenues, and revenue sources the county will use to implement all components of the county source reduction and recycling element.

(Amended by Stats. 1990, Ch. 145, Sec. 39. Effective June 19, 1990.)






ARTICLE 8. Special Waste Component

41450

The county special waste component shall describe existing waste handling and disposal practices for special wastes, including, but not limited to, asbestos and sewage sludge which is not hazardous waste. The component shall identify current and proposed programs to ensure the proper handling, reuse, and long-term disposal of special wastes. The component shall address the disposition of sewage sludge generated in the jurisdiction of the county.

(Amended by Stats. 1990, Ch. 145, Sec. 40. Effective June 19, 1990.)






ARTICLE 9. Facility Capacity Component

41460

The county solid waste facility capacity component shall include, but is not limitied to, a projection of the amount of disposal capacity which will be needed to accommodate the solid waste generated within the unincorporated area of the county preparing the element for a 15-year period, reduced by all of the following:

(a) Implementation of source reduction, recycling, and composting programs required by this part or through implementation of other waste diversion programs.

(b) Any permitted disposal or transformation capacity which will be available during the 15-year planning period.

(c) All disposal or transformation capacity which has been secured through an agreement with another city, county, or through an agreement with a solid waste enterprise.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)









CHAPTER 3.5. Household Hazardous Waste Elements

ARTICLE 1. City Household Hazardous Waste Elements

41500

(a) On or before July 1, 1992, each city shall prepare, adopt, and submit to the county in which the city is located a household hazardous waste element which identifies a program for the safe collection, recycling, treatment, and disposal of hazardous wastes, as defined in Section 25117 of the Health and Safety Code, which are generated by households in the city and which should be separated from the solid waste stream.

In preparing a city household hazardous waste element pursuant to this section, a city may use components of a city hazardous waste plan prepared pursuant to subdivision (c) of Section 25135.7 of the Health and Safety Code if the city hazardous waste plan meets the requirements of this article and Section 41802.

(b) Notwithstanding subdivision (a), if a city determines that it is unable to comply with the deadline established under subdivision (a) and unable to comply with Division 13 (commencing with Section 21000), to the extent that division requires the preparation and certification of an environmental impact report for the element, the city shall do all of the following:

(1) On or before July 1, 1992, the city shall adopt a resolution stating the reasons it is unable to comply with the deadline established under subdivision (a) and to complete and certify the environmental impact report for the household hazardous waste element. The resolution shall also state a date when the city will comply with the deadline established under subdivision (a) and complete and certify the environmental impact report for the household hazardous waste element.

(2) On or before July 1, 1992, the city shall submit its draft household hazardous waste element and a copy of the resolution adopted pursuant to paragraph (1) to the county within which the city is located.

(3) Upon completion and certification of the environmental impact report for the household hazardous waste element, or December 1, 1992, whichever is sooner, the city shall submit its final household hazardous waste element to the county.

(Amended by Stats. 1992, Ch. 105, Sec. 3. Effective June 30, 1992.)



41502

A city household hazardous waste element may include a program for the safe collection, treatment, and disposal of sharps waste generated by households. The program may include any of the following:

(a) The designation of authorized collection locations, including, but not limited to, household hazardous waste collection facilities, designated hospitals and clinics, and fire stations.

(b) Efforts to inform and encourage the public to return sharps waste to designated collection locations.

(c) Efforts to inform and encourage the public to subscribe to mail-back programs authorized by the United States Postal Service.

(d) An estimate of the expenditures required for the safe collection, treatment, and disposal of sharps waste, and consideration of the feasibility of offering low-cost mail-back programs for senior and low-income households.

(Added by Stats. 2004, Ch. 157, Sec. 4. Effective January 1, 2005.)






ARTICLE 2. County Household Hazardous Waste Elements

41510

(a) On or before July 1, 1992, each county shall prepare a household hazardous waste element which identifies a program for the safe collection, recycling, treatment, and disposal of hazardous wastes, as defined in Section 25117 of the Health and Safety Code, which are generated by households in the unincorporated area of the county and which should be separated from the solid waste stream. In preparing a county household hazardous waste element pursuant to this section, a county may use components of a county hazardous waste management plan prepared pursuant to Section 25135.1 of the Health and Safety Code, if that plan meets the requirements of this article and of Section 41802.

(b) Notwithstanding subdivision (a), if a county determines that it is unable to comply with the deadline established under subdivision (a) and unable to comply with Division 13 (commencing with Section 21000), to the extent that division requires the preparation and certification of an environmental impact report for the element, the county shall do all of the following:

(1) On or before July 1, 1992, the county shall adopt a resolution stating the reasons it is unable to comply with the deadline established under subdivision (a) and to complete and certify the environmental impact report for the household hazardous waste element. The resolution shall also state a date when the county will comply with the deadline established under subdivision (a) and complete and certify the environmental impact report for the household hazardous waste element.

(2) On or before July 1, 1992, the county shall submit its draft household hazardous waste element and a copy of the resolution adopted pursuant to paragraph (1) to the board.

(3) Upon completion and certification of the environmental impact report for the household hazardous waste element, or December 1, 1992, whichever is sooner, the county shall adopt its household hazardous waste element.

(Amended by Stats. 1992, Ch. 105, Sec. 4. Effective June 30, 1992.)



41512

A county household hazardous waste element may include a program for the safe collection, treatment, and disposal of sharps waste generated by households. The program may include any of the following:

(a) The designation of authorized collection locations, including, but not limited to, household hazardous waste collection facilities, designated hospitals and clinics, and fire stations.

(b) Efforts to inform and encourage the public to return sharps waste to designated collection locations.

(c) Efforts to inform and encourage the public to subscribe to mail-back programs authorized by the United States Postal Service.

(d) An estimate of the expenditures required for the safe collection, treatment, and disposal of sharps waste, and consideration of the feasibility of offering low-cost mail-back programs for senior and low-income households.

(Added by Stats. 2004, Ch. 157, Sec. 5. Effective January 1, 2005.)






ARTICLE 3. Educational Information

41515

If a city, county, or regional agency conducts an aerosol can recycling program, a requirement to educate the public on the safe collection and recycling or disposal of aerosol cans shall be incorporated into the household hazardous waste element prepared by the city, county, or regional agency when that element is revised.

(Added by Stats. 1995, Ch. 424, Sec. 3. Effective January 1, 1996.)






ARTICLE 4. Covered Electronic Waste

41516

(a) For purposes of this article, covered electronic waste has the same meaning as defined in subdivision (g) of Section 42463.

(b) On and after January 1, 2004, when a county or regional agency revises the countywide or regional integrated waste management plan and its elements pursuant to Section 41770, the city household hazardous waste element and county household hazardous waste element in the plan shall identify those actions the city, county, or regional agency is taking to promote the collection, consolidation, recovery, and recycling of covered electronic waste.

(Added by Stats. 2003, Ch. 526, Sec. 3. Effective January 1, 2004.)









CHAPTER 4. Countywide Siting Elements

ARTICLE 1. Element Preparation

41700

Each county shall prepare a countywide siting element that provides a description of the areas to be used for development of adequate transformation, EMSW conversion, or disposal capacity concurrent and consistent with the development and implementation of the county and city source reduction and recycling elements adopted pursuant to this part.

(Amended by Stats. 2013, Ch. 411, Sec. 8. Effective January 1, 2014.)



41701

Each countywide siting element and revision thereto shall include, but is not limited to, all of the following:

(a) A statement of goals and policies for the environmentally safe transformation or disposal of solid waste that cannot be reduced, recycled, or composted.

(b) An estimate of the total transformation or disposal capacity in cubic yards that will be needed for a 15-year period to safely handle solid wastes generated with the county that cannot be reduced, recycled, or composted.

(c) The remaining combined capacity of existing solid waste transformation or disposal facilities existing at the time of the preparation of the siting element, or revision thereto, in cubic yards and years.

(d) The identification of an area or areas for the location of new solid waste transformation or disposal facilities, or the expansion of existing facilities, that are consistent with the applicable city or county general plan, if the county determines that existing capacity will be exhausted within 15 years or additional capacity is desired.

(e) For countywide elements submitted or revised on or after January 1, 2003, a description of the actions taken by the city or county to solicit public participation by the affected communities, including, but not limited to, minority and low-income populations.

(Amended by Stats. 2002, Ch. 1003, Sec. 2. Effective January 1, 2003.)



41702

An area is consistent with the city or county general plan if all of the following requirements are met:

(a) The city or county adopted a general plan which complies with the requirements of Article 5 (commencing with Section 65300) of Chapter 3 of Division 1 of Title 7 of the Government Code.

(b) The area reserved for a new solid waste facility or the expansion of an existing solid waste facility is located in, or coextensive with, a land use area designated or authorized for solid waste facilities in the applicable city or county general plan.

(c) The land use authorized in the applicable city or county general plan adjacent to or near the area reserved for the establishment of new solid waste transformation or disposal of solid waste or expansion of existing facilities is compatible with the establishment or expansion of the solid waste facility.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41703

If the county determines that existing capacity will be exhausted within 15 years or additional capacity is desired and that there is no area available for the location of a new solid waste transformation or disposal facility or the expansion of an existing solid waste transformation or disposal facility which is consistent with any applicable city or county general plan, the siting element shall include a specific strategy for the transformation or disposal of solid waste in excess of remaining capacity.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41704

Except as provided in subdivision (a) of Section 41710, any area or areas identified for the location of a new solid waste transformation or disposal facility shall be located in, coextensive with, or adjacent to, a land use area authorized for a solid waste transformation or disposal facility in the applicable city or county general plan.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 2. Tentative Reservations

41710

(a) A county may tentatively reserve an area or areas for the location of a new solid waste transformation or disposal facility or the expansion of an existing transformation or disposal facility even though that reservation of the area or areas is not consistent with the applicable city or county general plan. A reserved area in a countywide siting element is tentative until it is made consistent with the applicable city or county general plan.

(b) If a county has tentatively identified a site expansion or a potential site for a new solid waste transformation or disposal facility in its countywide siting element, that tentative site identification may be deemed a tentative area for the purposes of Sections 41711 and 41712.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41711

An area tentatively reserved for the establishment or expansion of a solid waste transformation or disposal facility shall be removed from the countywide siting element if a city or county fails or has failed to make the finding that the area is consistent with the general plan or has made a finding that the area should not be used for the location of a solid waste transformation or disposal facility.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41712

The removal of a tentatively reserved area from the countywide siting element, pursuant to Section 41711, shall be accomplished by either one of the following methods:

(a) The county shall remove the area at the time of the next revision of the siting element.

(b) The local agency having jurisdiction over the area shall request the county to remove the designation at the time of the next revision of the siting element.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 3. General Plan Consistency

41720

The countywide siting element submitted to the board, shall include a resolution from each affected city or the county stating that any areas identified for the location of a new or expanded solid waste transformation or disposal facility pursuant to Section 41701 is consistent with the applicable general plan.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 4. Local Agency Approval

41721

(a) The countywide siting element shall be approved by the county and by a majority of the cities within the county that contain a majority of the population of the incorporated area of the county except in those counties that have only two cities, in which case the element is subject to approval of the city that contains the majority of the population of the incorporated area of the county. Each city shall act upon the countywide siting element within 90 days after receipt of the siting element. If a city fails to act upon the siting element within 90 days after receiving the siting element, the city shall be deemed to have approved the siting element as submitted.

(b) Notwithstanding subdivision (a), a siting element providing for an EMSW conversion facility is only required to be approved by the city in which it is located, or if the EMSW is not located in a city, by the county.

(Amended by Stats. 2013, Ch. 411, Sec. 9. Effective January 1, 2014.)



41721.5

(a) Any amendments to the countywide siting element shall be approved by the county and by a majority of the cities within the county which contain a majority of the population of the incorporated area of the county except in those counties which have only two cities, in which case the amendment is subject to approval of the city which contains the majority of the population of the incorporated area of the county.

(b) Any person or public agency proposing the development of a solid waste disposal or transformation facility may initiate an amendment to the countywide siting element by submitting a site identification and description to the county board of supervisors.

(c) The county shall submit the site identification and description to the cities within the county within 20 days after the site identification and description is submitted to the county board of supervisors. Each city shall act upon the proposed amendment within 90 days after receipt of the proposed amendment. If a city fails to act upon the proposed amendment within 90 days after receiving the amendment, the city shall be deemed to have approved the proposed amendment as submitted.

(d) If the county or a city disapproves the proposed amendment, the county or city shall mail notice of its decision by first-class mail to the person or public agency proposing the amendment within 10 days of the disapproval, stating its reasons for the disapproval.

(e) No county or city shall disapprove a proposed amendment unless it determines, based on substantial evidence in the record, that the amendment would cause one or more significant adverse impacts within its boundaries from the proposed project.

(f) Within 45 days after the date of disapproval by the county or a city of a proposed amendment, or a decision by the board not to concur in the issuance, modification, or revision of a solid waste facilities permit pursuant to Section 44009, any person may file with the superior court a writ of mandate for review of the disapproval or the decision. The evidence before the court shall consist of the record before the county or city which disapproved the proposed amendment or the record before the board in its determination not to concur in issuance, modification, or revision of the solid waste facilities permit. Section 1094.5 of the Code of Civil Procedure shall govern the proceedings conducted pursuant to this subdivision.

(Added by Stats. 1992, Ch. 1291, Sec. 3. Effective January 1, 1993.)









CHAPTER 4.5. Nondisposal Facility Elements

ARTICLE 1. City Nondisposal Facility Elements

41730

Except as provided in Section 41750.1, each city shall prepare, adopt, and, except for a city and county, transmit to the county in which the city is located a nondisposal facility element that includes all of the information required by this chapter and that is consistent with the implementation of a city source reduction and recycling element adopted pursuant to this part. The nondisposal facility element and any updates to the element shall not be subject to the approval of the county and the majority of cities with the majority of the population in the incorporated area.

(Amended by Stats. 2011, Ch. 476, Sec. 3. Effective January 1, 2012.)






ARTICLE 2. County Nondisposal Facility Element

41731

Except as provided in Section 41750.1, each county shall prepare, adopt, and, except for a city and county, transmit to the cities located in the county a nondisposal facility element that includes all of the information required by this chapter and that is consistent with the implementation of a county source reduction and recycling element adopted pursuant to this part. The nondisposal facility element and any updates to the element shall not be subject to the approval of the majority of cities with the majority of the population in the incorporated area.

(Amended by Stats. 2011, Ch. 476, Sec. 4. Effective January 1, 2012.)






ARTICLE 3. Requirements

41732

(a) City, county, and regional agency nondisposal facility elements prepared pursuant to Section 41730, 41731, or 41750.1, as the case may be, shall include a description of any new solid waste facilities and the expansion of existing solid waste facilities that will be needed to implement the jurisdiction s source reduction and recycling element and to thereby meet the diversion requirements of Section 41780. The nondisposal facility element may include the identification of specific locations or general areas for new solid waste facilities that will be needed to implement the jurisdiction s source reduction and recycling element.

(b) In complying with the requirements of subdivision (a), the jurisdiction shall utilize the pertinent information that is available to it at the time that the nondisposal facility element is prepared.

(Amended by Stats. 2004, Ch. 183, Sec. 301. Effective January 1, 2005.)



41733

Nondisposal facility elements prepared pursuant to this chapter shall include all solid waste facilities and solid waste facility expansions, except disposal facilities and transformation facilities, which will recover for reuse or recycling at least 5 percent of the total volume of material received by the facility. Transfer stations which recover less than 5 percent of the volume of materials received for reuse or recycling shall be included in the element. However, the portions of the element describing these facilities shall not be subject to board approval.

(Added by Stats. 1992, Ch. 1291, Sec. 4. Effective January 1, 1993.)



41734

(a) (1) Prior to adopting a nondisposal facility element, the city, county, or regional agency shall submit the element to the task force created pursuant to Section 40950 for review and comment.

(2) Prior to adopting a regional agency nondisposal facility element, if the jurisdiction of the regional agency extends beyond the boundaries of a single county, the regional agency shall submit the element for review and comment to each task force created pursuant to Section 40950 of each county within the jurisdiction of the regional agency.

(b) Comments by the task force shall include an assessment of the regional impacts of potential diversion facilities and shall be submitted to the city, county, or regional agency and to the department within 90 days of the date of receipt of the nondisposal facility element for review and comment.

(Amended by Stats. 2011, Ch. 476, Sec. 5. Effective January 1, 2012.)



41734.5

(a) Once a nondisposal facility element has been adopted, the city, county, or regional agency shall update all information required to be included in the nondisposal facility element, including, but not limited to, new information regarding existing and new, or proposed, nondisposal facilities.

(b) Updates shall be provided to the department within 30 days of any change in information.

(c) Copies of the updated information shall also be provided to the local task force and shall be appended or otherwise added to the nondisposal facility element.

(d) The local task force shall not be required to review and comment on the updates to the nondisposal facility elements.

(e) Updates to the nondisposal facility elements are not subject to approval by the department.

(Added by Stats. 2011, Ch. 476, Sec. 6. Effective January 1, 2012.)



41735

(a) Notwithstanding Division 13 (commencing with Section 21000), the adoption or update of a nondisposal facility element shall not be subject to environmental review.

(b) Local agencies may impose a fee on project proponents to fund their necessary and actual costs of preparing and approving updates to nondisposal facility elements.

(Amended by Stats. 2011, Ch. 476, Sec. 7. Effective January 1, 2012.)



41736

It is not the intent of the Legislature to require cities and counties to revise their source reduction and recycling elements to comply with the requirements of this chapter.

(Amended by Stats. 2011, Ch. 476, Sec. 8. Effective January 1, 2012.)









CHAPTER 5. Countywide Integrated Waste Management Plans

ARTICLE 1. Plan Preparation

41750

Each county and city and county shall prepare and submit to the board in accordance with the schedule set forth in Chapter 6 (commencing with Section 41780), a countywide integrated waste management plan, which includes all of the following:

(a) All city source reduction and recycling elements prepared pursuant to Chapter 2 (commencing with Section 41000) and submitted to the county.

(b) The county s source reduction and recycling element for the unincorporated area of the county prepared pursuant to Chapter 3 (commencing with Section 41300).

(c) All city household hazardous waste elements which were prepared pursuant to Article 1 (commencing with Section 41500) of Chapter 3.5 and submitted to the county.

(d) The county household hazardous waste element for the unincorporated area of the county prepared pursuant to Article 2 (commencing with Section 41510) of Chapter 3.5.

(e) The countywide siting element prepared pursuant to Chapter 4 (commencing with Section 41700).

(f) All city nondisposal facility elements prepared pursuant to Chapter 4.5 (commencing with Section 41730) and submitted to the county.

(g) The county nondisposal facility element for the unincorporated area of the county prepared pursuant to Chapter 4.5 (commencing with Section 41730).

(Amended by Stats. 1992, Ch. 1291, Sec. 5. Effective January 1, 1993.)



41750.1

Notwithstanding the requirements of Section 41750 for the preparation and submittal of countywide integrated waste management plans, the following requirements shall apply to the submittal of integrated waste management plans where a regional agency has been formed:

(a) For a regional agency composed of jurisdictions that do not extend beyond the boundaries of a single county, the countywide integrated waste management plan shall include all of the following:

(1) The source reduction and recycling elements for the cities and the county which are member agencies of the regional agency or the source reduction and recycling element for the regional agency.

(2) The source reduction and recycling elements for all cities which are not member agencies of the regional agency, and the source reduction and recycling element for the unincorporated area if the county is not a member agency of the regional agency.

(3) The household hazardous waste elements for the cities and the county which are member agencies of the regional agency or the household hazardous waste element for the regional agency.

(4) The household hazardous waste elements for all cities which are not a member agency of the regional agency, and the household hazardous waste element for the unincorporated area if the county is not a member agency of the regional agency.

(5) The countywide siting element.

(6) The nondisposal facility elements for the cities and the county which are member agencies of the regional agency or the nondisposal facility element for the regional agency.

(7) The nondisposal facility elements for all cities which are not member agencies of the regional agency, and the nondisposal facility element for the unincorporated area if the county is not a member agency of the regional agency.

(b) For a regional agency composed of two or more counties and all cities within those counties, an integrated waste management plan shall include all of the following:

(1) The source reduction and recycling elements for the cities and counties which are member agencies of the regional agency or the source reduction and recycling element for the regional agency.

(2) The household hazardous waste elements for the cities and counties which are member agencies of the regional agency or the household hazardous waste element for the regional agency.

(3) The countywide siting elements for the counties within the jurisdiction of the regional agency or a siting element for the regional agency.

(4) The nondisposal facility elements for the cities and counties which are member agencies of the regional agency or the nondisposal facility element for the regional agency.

(c) For a regional agency composed of more than one county, but which does not encompass all of the cities within those counties, the integrated waste management plan shall include the source reduction and recycling element and the household hazardous waste element for the regional agency.

(Amended by Stats. 1993, Ch. 663, Sec. 8. Effective January 1, 1994.)



41751

The countywide integrated waste management plan shall include a summary of significant waste management problems facing the county or city and county. The plan shall provide an overview of the specific steps that will be taken by local agencies, acting independently and in concert, to achieve the purposes of this division. The plan shall contain a statement of the goals and objectives set forth by the countywide task force created pursuant to Chapter 1 (commencing with Section 40900).

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 2. Plan Approval

41760

The countywide integrated waste management plan and any amendments thereto, with the exception of any source reduction and recycling element, household hazardous waste element, or nondisposal facility element, prepared by a city or county, shall be approved by the county and by a majority of the cities within the county which contain a majority of the population of the incorporated areas of the county, except in those counties which have only two cities, in which case the plan is subject to the approval of the city which contains a majority of the population of the incorporated areas of the county. Each city shall act upon the plan and any proposed amendment within 90 days after receipt of the amendment. If a city fails to act upon the plan or the proposed amendment within 90 days after receiving the plan or the amendment, the city shall be deemed to have approved the plan or the amendment as submitted.

(Amended by Stats. 1993, Ch. 663, Sec. 9. Effective January 1, 1994.)






ARTICLE 3. Plan Revision

41770

(a) Each countywide or regional agency integrated waste management plan, and the elements thereof, shall be reviewed, revised, if necessary, and submitted to the board every five years in accordance with the schedule set forth under Chapter 7 (commencing with Section 41800).

(b) Any revisions to a countywide or regional agency integrated waste management plan, and the elements thereof, shall use a waste disposal characterization method that the board shall develop for the use of the city, county, city and county, or regional agency. The city, county, city and county, or regional agency shall conduct waste disposal characterization studies, as prescribed by the board, if it fails to meet the diversion requirements of Section 41780, at the time of the five-year revision of the source reduction and recycling element.

(c) The board may review and revise its regulations governing the contents of revised source reduction and recycling elements to reduce duplications in one or more components of these revised elements.

(Amended by Stats. 2000, Ch. 740, Sec. 4. Effective January 1, 2001.)









CHAPTER 6. Planning Requirements

ARTICLE 1. Waste Diversion

41780

(a) Each jurisdiction s source reduction and recycling element shall include an implementation schedule that shows both of the following:

(1) For the initial element, the jurisdiction shall divert 25 percent of all solid waste by January 1, 1995, through source reduction, recycling, and composting activities.

(2) Except as provided in Sections 41783 and 41784, for the first and each subsequent revision of the element, the jurisdiction shall divert 50 percent of all solid waste on and after January 1, 2000, through source reduction, recycling, and composting activities.

(b) This section does not prohibit a jurisdiction from implementing source reduction, recycling, and composting activities designed to exceed the requirements of this division.

(Amended by Stats. 2009, Ch. 643, Sec. 33. Effective November 2, 2009.)



41780.01

(a) The Legislature hereby declares that it is the policy goal of the state that not less than 75 percent of solid waste generated be source reduced, recycled, or composted by the year 2020, and annually thereafter.

(b) Notwithstanding subdivision (a), the department shall not establish or enforce a diversion rate on a city or county that is greater than the 50 percent diversion rate established pursuant to Section 41780.

(Added by Stats. 2011, Ch. 476, Sec. 9. Effective January 1, 2012.)



41780.02

(a) On or before January 1, 2014, the department shall submit a report to the Legislature that provides strategies to achieve the state s policy goal that not less than 75 percent of solid waste generated be source reduced, recycled, or composted by the year 2020, and annually thereafter, pursuant to Section 41780.01.

(b) The report shall also include all of the following:

(1) A review and update of the information required pursuant to subparagraph (A) of paragraph (4) of subdivision (c) of Section 40507, with emphasis on new and emerging trends in resource management.

(2) Identification of problematic waste streams and sources and recommendations on handling those waste streams.

(3) Evaluation of current programs and their effectiveness, and recommendations for changes to those programs.

(4) Recommendations for reprioritizing existing resources to best achieve the purpose of Section 41780.01.

(5) Recommendations for legislative changes, if any, that are necessary to achieve the goals of Section 41780.01.

(6) Report on regulatory changes, if any, that are necessary, to achieve the goals of Section 41780.01.

(7) Any other information or recommendations the department deems pertinent.

(c) The department may provide the report required pursuant to this section in conjunction with the report required pursuant to Section 40507 if the combined report is submitted on or before January 1, 2014.

(d) The department may hold public workshops to gather input from stakeholders.

(e) (1) Pursuant to Section 10231.5 of the Government Code, this section is repealed on January 1, 2017.

(2) The report shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2011, Ch. 476, Sec. 10. Effective January 1, 2012. Repealed as of January 1, 2017, by its own provisions.)



41780.05

(a) After January 1, 2009, pursuant to the review authorized by Section 41825, the department shall determine each jurisdiction s compliance with Section 41780 for the years commencing with January 1, 2007, by comparing each jurisdiction s change in its per capita disposal rate in subsequent years with the equivalent per capita disposal rate that would have been necessary for the jurisdiction to meet the requirements of Section 41780 on January 1, 2007, as calculated pursuant to subdivisions (c) and (d).

(b) (1) For purposes of paragraph (5) of subdivision (e) of Section 41825, in making a determination whether a jurisdiction has made a good faith effort to implement its source reduction and recycling element or its household hazardous waste element, the department shall consider, but is not limited to the consideration of, the jurisdiction s per capita disposal rate and whether the jurisdiction adequately implemented its diversion programs.

(2) When determining whether a jurisdiction has made a good faith effort pursuant to Section 41825 to implement its source reduction and recycling element or its household hazardous waste element, the department shall consider that an increase in the per capita disposal rate is the result of the amount of the jurisdiction s disposal increasing faster than the jurisdiction s growth. The department shall use this increase in the per capita disposal rate that is in excess of the equivalent per capita disposal rate as a factor in determining whether the department is required, pursuant to Section 41825, to more closely examine a jurisdiction s program implementation efforts. This examination may indicate that a jurisdiction is required to expand existing programs or implement new programs, in accordance with the procedures specified in Article 4 (commencing with Section 41825) and in Article 5 (commencing with Section 41850).

(3) When reviewing the level of program implementation pursuant to Sections 41825 and 41850, the department shall use, as a factor in determining compliance with Section 41780, the amount determined pursuant to subdivision (d) when comparing a jurisdiction s per capita disposal rate in subsequent years.

(c) (1) (A) Except as otherwise provided in this subdivision, for purposes of this section, per capita disposal or per capita disposal rate means the total annual disposal, in pounds, from a jurisdiction divided by the total population in a jurisdiction, as reported by the Department of Finance, divided by 365 days.

(B) Per capita disposal does not include used tires or waste tires, as defined in Article 1 (commencing with Section 42800) of Chapter 16 of Part 3, that are converted at an EMSW conversion facility.

(C) Per capita disposal does not include biomass material, as defined in subdivision (a) of Section 40106, that is converted at an EMSW conversion facility.

(2) (A) If a jurisdiction is predominated by commercial or industrial activities and by solid waste generation from those sources, the department may alternatively calculate per capita disposal to reflect those differing conditions.

(B) When making a calculation for a jurisdiction subject to this paragraph, per capita disposal or per capita disposal rate means the total annual disposal, in pounds, from a jurisdiction divided by total industry employment in a jurisdiction, as reported by the Employment Development Department, divided by 365 days.

(C) The department shall calculate the per capita disposal rate for a jurisdiction subject to this paragraph using the level of industry employment in a jurisdiction instead of the level of population in a jurisdiction.

(3) If the department determines that the method for calculating the per capita disposal rate for a jurisdiction provided by paragraph (1) or (2) does not accurately reflect that jurisdiction s disposal reduction, the department may use an alternative per capita factor, other than population or industry employment, to calculate the per capita disposal rate that more accurately reflects the jurisdiction s efforts to divert solid waste.

(d) The department shall calculate the equivalent per capita disposal rate for each jurisdiction as follows:

(1) Except as otherwise provided in this subdivision, the equivalent per capita disposal rate for a jurisdiction shall be determined using the method specified in this paragraph.

(A) The calculated generation tonnage for each year from 2003 to 2006, inclusive, shall be multiplied by 0.5 to yield the 50 percent equivalent disposal total for each year.

(B) The 50 percent equivalent disposal total for each year shall be multiplied by 2,000, divided by the population of the jurisdiction in that year, and then divided by 365 to yield the 50 percent equivalent per capita disposal for each year.

(C) The four 50 percent equivalent per capita disposal amounts from the years 2003 to 2006, inclusive, shall be averaged to yield the equivalent per capita disposal rate.

(2) If a jurisdiction is predominated by commercial or industrial activities and by solid waste generation from those sources, the department may alternatively calculate the equivalent per capita disposal rate to reflect those conditions by using the level of industry employment in a jurisdiction instead of the level of population in that jurisdiction.

(3) If the department determines that the method for calculating the equivalent per capita disposal rate for a jurisdiction pursuant to this subdivision does not accurately reflect a jurisdiction s per capita disposal rate that would be equivalent to the amount required to meet the 50 percent diversion requirements of Section 41780, the department may use an alternative per capita factor, other than population or industry employment, to calculate the equivalent per capita disposal rate that more accurately reflects the jurisdiction s diversion efforts.

(4) The department shall modify the percentage used in paragraph (1) to maintain the diversion requirements approved by the department for a rural jurisdiction pursuant to Section 41787 or for a reduction granted pursuant to Section 41786.

(5) The department may modify the years included in making a calculation pursuant to this subdivision for an individual jurisdiction to eliminate years in which the calculated generation amount is shown not to be representative or accurate, based upon a generation study completed in one of the five years 2003 to 2007, inclusive. In these cases, the department shall not allow the use of an additional year other than 2003, 2004, 2005, 2006, or 2007.

(6) The department may modify the method of calculating the equivalent per capita disposal rate for an individual jurisdiction to accommodate the incorporation of a new city, the formation of a new regional agency, or changes in membership of an existing regional agency. These modifications shall ensure that a new entity has a new equivalent per capita disposal rate and that the existing per capita disposal rate of an existing entity is adjusted to take into account the disposal amounts lost by the creation of the new entity.

(7) The department shall not incorporate generation studies or new base year calculations for a year commencing after 2006 into the equivalent per capita disposal rate, unless a generation study that included the year 2007 was commenced on or before June 30, 2008.

(8) If the department determines that the equivalent per capita disposal rate cannot accurately be determined for a jurisdiction, or that the rate is no longer representative of a jurisdiction s waste stream, the department shall evaluate trends in the jurisdiction s per capita disposal to establish a revised equivalent per capita disposal rate for that jurisdiction.

(Amended by Stats. 2013, Ch. 411, Sec. 10. Effective January 1, 2014.)



41780.1

(a) Notwithstanding any other requirement of this part, for the purposes of determining the amount of solid waste that a regional agency is required to divert from disposal or transformation through source reduction, recycling, and composting to meet the diversion requirements of Section 41780, the regional agency shall use the solid waste disposal projections in the source reduction and recycling elements of the regional agency s member agencies. The method prescribed in Section 41780.2 shall be used to determine the maximum amount of disposal allowable to meet the diversion requirements of Section 41780.

(b) Notwithstanding any other requirement of this part, for the purposes of determining the amount of solid waste that a city or county is required to divert from disposal or transformation through source reduction, recycling, and composting to meet the diversion requirements of Section 41780, the city or county shall use the solid waste disposal projections in the source reduction and recycling elements of the city or county. The method prescribed in Section 41780.2 shall be used to determine the maximum amount of disposal allowable to meet the diversion requirements of Section 41780.

(c) To determine achievement of the diversion requirements of Section 41780 in 1995 and in the year 2000, projections of disposal amounts from the source reduction and recycling elements shall be adjusted to reflect annual increases or decreases in population and other factors affecting the waste stream, as determined by the board. By January 1, 1994, the board shall study the factors which affect the generation and disposal of solid waste and shall develop a standard methodology and guidelines to be used by cities, counties, and regional agencies in adjusting disposal projections as required by this section.

(d) The amount of additional diversion required to be achieved by a regional agency to meet the diversion requirements of Section 41780 shall be equal to the sum of the diversion requirements of its member agencies. To determine the maximum amount of disposal allowable for the regional agency to meet the diversion requirements of Section 41780, the maximum amount of disposal allowable for each member agency shall be added together to yield the agency disposable maximum.

(Amended by Stats. 1996, Ch. 978, Sec. 4. Effective January 1, 1997.)



41780.2

(a) Each city, county, or member agency of a regional agency shall determine the amount of reduction in solid waste disposal and the amount of additional diversion required from the base-year amounts by using the methods set forth in this section.

(b) The city, county, or member agency of a regional agency shall multiply the total amount of base-year solid waste generation, as adjusted using the methods described in subdivision (c) of Section 41780.1, by 0.75 to determine the maximum amount of total disposal allowable in 1995 to meet the diversion requirements of Section 41780.

(c) The city, county, or member agency of a regional agency shall multiply the total amount of base-year solid waste generation, as adjusted using the methods described in subdivision (c) of Section 41780.1, by 0.50 to determine the maximum amount of total disposal allowable in the year 2000 to meet the diversion requirements of Section 41780.

(d) The city, county, or member agency of a regional agency shall multiply the total amount of base-year solid waste generation, as adjusted using the methods described in subdivision (c) of Section 41780.1, by 0.25 to determine the minimum amount of total diversion needed in the year 1995 to meet the diversion requirements of Section 41780.

(e) The city, county, or member agency of a regional agency shall multiply the total amount of base-year solid waste generation, as adjusted using the methods described in subdivision (c) of Section 41780.1, by 0.50 to determine the minimum amount of total diversion needed in the year 2000 to meet the diversion requirements of Section 41780.

(f) The city, county, or member agency of a regional agency shall subtract the total amount of base-year existing diversion from the minimum total diversion required as determined in subdivision (d) or (e) to determine the amount of additional diversion needed to meet the diversion requirements of Section 41780. This amount of additional diversion shall be equal to the minimum amount of additional reduction in disposal amounts which is needed to comply with Section 41780.

(Amended by Stats. 1994, Ch. 146, Sec. 179. Effective January 1, 1995.)



41781

(a) Except as provided in Sections 41781.1, and 41781.2, for the purpose of determining the base rate of solid waste from which diversion requirements shall be calculated, solid waste includes only the following:

(1) The amount of solid waste generated within a local agency s jurisdiction, the types and quantities of which were disposed of at a permitted disposal facility as of January 1, 1990. Nothing in this section requires local agencies to perform waste characterization in addition to the waste characterization requirements established under Sections 41030, 41031, 41330, 41331, and 41332.

(2) The amount of solid waste diverted from a disposal facility, transformation facility, or EMSW facility, through source reduction, recycling, or composting.

(b) For the purposes of this section, solid waste does not include solid waste that would not normally be disposed of at a disposal facility.

(c) For the purposes of this chapter, the amount of solid waste from which the required reductions are measured shall be the amount of solid waste existing on January 1, 1990, with future adjustments for increases or decreases in the quantity of waste caused only by changes in population or changes in the number or size of governmental, industrial, or commercial operations in the jurisdiction.

(Amended by Stats. 2013, Ch. 411, Sec. 11. Effective January 1, 2014.)



41781.1

(a) Prior to determining that the diversion of sludge may be counted toward the diversion requirements established under Section 41780, but within 180 days of receiving such a request, the board shall do both of the following:

(1) Make a finding at a public hearing, based upon substantial evidence, that the sludge has been adequately analyzed and will not pose a threat to public health or the environment for the reuse which is proposed.

(A) Except as provided in subparagraph (B), prior to making the finding required to be made pursuant to this paragraph, the board shall consult with each of the following agencies, and obtain their concurrence in the finding, to the extent of each agency s jurisdiction over the sludge or its intended reuse:

(i) The state water board and the regional water boards.

(ii) The State Department of Health Services.

(iii) The State Air Resources Board and air pollution control districts and air quality management districts.

(iv) The Department of Toxic Substances Control.

(B) If, prior to the board making the finding required to be made pursuant to this paragraph, an agency specified in subparagraph (A) issues a permit, waste discharge requirements, or imposes other conditions for the reuse of sludge, the agency shall have been deemed to have concurred in that finding.

(2) Establish, or ensure that one or more of the agencies specified in subparagraph (A) of paragraph (1) establishes, ongoing monitoring requirements which ensure that the proposed sludge reuse does not pose a threat to health and safety or the environment.

(b) It is not the intent of this section to require the board, or the agencies listed in subparagraph (A) of paragraph (1) of subdivision (a), to impose additional requirements or approval procedures for sludge or sludge reuse applications, apart from the requirements and approval procedures already imposed by state and federal law. It is the intent of this section to require that the board determine that each sludge diversion, for which diversion credit is sought, meets all applicable requirements of state and federal law, and thereby provides for maximum protection of the public health and safety and the environment.

(Amended by Stats. 1992, Ch. 1293, Sec. 1. Effective January 1, 1993.)



41781.2

(a) (1) It is the intent of the Legislature in enacting this section not to require cities, counties, and regional agencies to revise source reduction and recycling elements prior to their submittal to the board for review and approval, except as the elements would otherwise be required to be revised by the board pursuant to this part. Pursuant to Sections 41801.5 and 41811.5, compliance with this section shall be determined by the board when source reduction and recycling elements are submitted to the board pursuant to Section 41791.5. However, any city or county may choose to revise its source reduction and recycling element or any of its components prior to board review of the source reduction and recycling element for the purpose of complying with this section.

(2) It is further the intent of the Legislature in enacting this section to ensure that compliance with the diversion requirements of Section 41780 shall be accurately determined based upon a correlation between solid waste which was disposed of at permitted disposal facilities and diversion claims which are subsequently made for that solid waste.

(b) For the purposes of this section, the following terms have the following meaning:

(1) Action by a city, county, regional, or local governing body means franchise or contract conditions, rate or fee schedules, zoning or land use decisions, disposal facility permit conditions, or activities by a waste hauler, recycler, or disposal facility operator acting on behalf of a city, county, regional agency, or local governing body, or other action by the local governing body if the local government action is specifically related to the claimed diversion.

(2) Scrap metal includes ferrous metals, nonferrous metals, aluminum scrap, other metals, and auto bodies, but does not include aluminum cans, steel cans, or bimetal cans.

(3) Inert solids includes rock, concrete, brick, sand, soil, fines, asphalt, and unsorted construction and demolition waste.

(4) Agricultural wastes includes solid wastes of plant and animal origin, which result from the production and processing of farm or agricultural products, including manures, orchard and vineyard prunings, and crop residues, which are removed from the site of generation for solid waste management. Agriculture refers to SIC Codes 011 to 0291, inclusive.

(c) For purposes of determining the base amount of solid waste from which the diversion requirements of this article shall be calculated, solid waste does not include the diversion of agricultural wastes; inert solids, including inert solids used for structural fill; discarded, white-coated, major appliances; and scrap metals; unless all of the following criteria are met:

(1) The city, county, or regional agency demonstrates that the material was diverted from a permitted disposal facility through an action by the city, county, or regional agency which specifically resulted in the diversion.

(2) The city, county, or regional agency demonstrates that, prior to January 1, 1990, the solid waste which is claimed to have been diverted was disposed of at a permitted disposal facility in the quantity being claimed as diversion. If historical disposal data is not available, that demonstration may be based upon information available to the city, county, or regional agency which substantiates a reasonable estimate of disposal quantities which is as accurate as is feasible in the absence of historical disposal data.

(3) The city, county, or regional agency is implementing, and will continue to implement, source reduction, recycling, and composting programs, as described in its source reduction and recycling element.

(d) If a city, county, or regional agency source reduction and recycling element submitted pursuant to this chapter includes the diversion of any of the wastes specified in subdivision (c) for years preceding the year commencing January 1, 1990, that diversion shall not apply to the diversion requirements of Section 41780, unless the criteria in subdivision (c) are met.

(e) If a city, county, or regional agency source reduction and recycling element submitted pursuant to this chapter does not contain information sufficient for the city, county, or regional agency to demonstrate to the board whether the criteria in subdivision (c) have been met, the city, county, or regional agency may provide additional information following board review of the source reduction and recycling element pursuant to Section 41791.5. In providing the additional information, Sections 41801.5 and 41811.5 shall apply.

(f) In demonstrating whether the requirements of paragraph (1) of subdivision (c) have been met, the city, county, or regional agency shall submit information to the board on local government programs which are specifically related to the claimed diversion.

(g) Notwithstanding any other provision of law, for purposes of determining the base amount of solid waste from which the diversion requirements of this article shall be calculated for a city, county, or regional agency which includes biomass conversion in its source reduction and recycling element pursuant to Section 41783.1, the base amount shall include those materials disposed of in the base year at biomass conversion facilities.

(Amended by Stats. 1994, Ch. 1227, Sec. 7. Effective January 1, 1995.)



41781.3

(a) The use of solid waste for beneficial reuse in the construction and operation of a solid waste landfill, including use of alternative daily cover, which reduces or eliminates the amount of solid waste being disposed pursuant to Section 40124, shall constitute diversion through recycling and shall not be considered disposal for the purposes of this division.

(b) Prior to December 31, 1997, pursuant to the board s authority to adopt rules and regulations pursuant to Section 40502, the board shall, by regulation, establish conditions for the use of alternative daily cover that are consistent with this division. In adopting the regulations, the board shall consider, but is not limited to, all of the following criteria:

(1) Those conditions established in past policies adopted by the board affecting the use of alternative daily cover.

(2) Those conditions necessary to provide for the continued economic development, economic viability, and employment opportunities provided by the composting industry in the state.

(3) Those performance standards and limitations on maximum functional thickness necessary to ensure protection of public health and safety consistent with state minimum standards.

(c) Until the adoption of additional regulations, the use of alternative daily cover shall be governed by the conditions established by the board in its existing regulations set forth in paragraph (3) of subdivision (b) of, and paragraph (3) of subdivision (c) of, Section 18813 of Title 14 of the California Code of Regulations, as those sections read on the effective date of this section, and by the conditions established in the board s policy adopted on January 25, 1995.

(d) In adopting rules and regulations pursuant to this section, Section 40124, and this division, including, but not limited to, Part 2 (commencing with Section 40900), the board shall provide guidance to local enforcement agencies on any conditions and restrictions on the utilization of alternative daily cover so as to ensure proper enforcement of those rules and regulations.

(Added by Stats. 1996, Ch. 978, Sec. 5. Effective January 1, 1997.)



41782

(a) The board may make adjustments to the amounts reported pursuant to subdivisions (a) and (c) of Section 41821.5, if the city, county, or regional agency demonstrates, and the board concurs, based on substantial evidence in the record, that achievement of the diversion requirements of Section 41780 is not feasible due to either of the following circumstances:

(1) A medical waste treatment facility, as defined in subdivision (a) of Section 25025 of the Health and Safety Code, accepts untreated medical waste, which was generated outside of the jurisdiction, for purposes of treatment, and the medical waste, when treated, becomes solid waste.

(2) (A) A regional diversion facility within the jurisdiction accepts material generated outside the jurisdiction and the conversion or processing of that material results in the production of residual solid waste that cannot feasibly be diverted. Any adjustment provided pursuant to this paragraph shall apply only to that portion of the residual solid waste produced as a consequence of processing material that is not subject to the reporting requirements of subdivisions (a) and (c) of Section 41821.5 and that cannot feasibly be allocated to the originating jurisdiction.

(B) For purposes of granting the reduction specified in subparagraph (A) and for the purpose of calculating compliance with the diversion requirements of Section 41780, regional diversion facility means a facility which meets all of the following criteria:

(1) The facility accepts material for recycling from both within and without the jurisdiction of the city or county within which it is located.

(2) All material accepted by the facility has been source-separated for the purpose of being processed prior to its arrival at the facility.

(3) The residual solid waste generated by the facility is a byproduct of the recycling that takes place at the facility.

(4) The facility is not a solid waste facility or solid waste handling operation pursuant to Section 43020.

(5) The facility contributes to regional efforts to divert solid waste from disposal.

(b) If the board makes an adjustment pursuant to subdivision (a), the annual report required pursuant to Section 41821 by the jurisdiction, within which a medical waste treatment facility or regional diversion facility described in subdivision (a) is located, shall include all of the following information:

(1) The total amount of residual solid waste produced at the facility.

(2) The waste types and amounts in the residual solid waste that cannot feasibly be diverted.

(3) The factors that continue to prevent the waste types from being feasibly diverted.

(4) Any changes since the petition for adjustment was granted or since the last annual report.

(5) The additional efforts undertaken by the jurisdiction to divert the waste produced at the facility.

(c) Based upon the information submitted pursuant to subdivision (b), if the board finds, as part of the biennial review pursuant to Section 41825, that the residual solid waste that previously could not be diverted can now be diverted, the board shall rescind the adjustment commensurate with the amount of diversion of the residual tonnages.

(d) It is not the intent of the Legislature to exempt any solid waste facility or handling operation from periodic tracking and the reporting of disposal tonnages in accordance with the regulations adopted by the board pursuant to subdivisions (a) and (c) of Section 41821.5, or from the permitting requirements pursuant to Section 43020.

(Amended by Stats. 1995, Ch. 665, Sec. 1. Effective January 1, 1996.)



41783

(a) For a jurisdiction s source reduction and recycling element submitted to the board after January 1, 1995, and on or before January 1, 2009, the 50 percent diversion requirement specified in paragraph (2) of subdivision (a) of Section 41780 may include not more than 10 percent through transformation, as defined in Section 40201, if all of the following conditions are met:

(1) The transformation project is in compliance with Sections 21151.1 and 44150 of this code and Section 42315 of the Health and Safety Code.

(2) The transformation project uses front-end methods or programs to remove all recyclable materials from the waste stream prior to transformation to the maximum extent feasible.

(3) The ash or other residue generated from the transformation project is routinely tested at least once quarterly, or on a more frequent basis as determined by the agency responsible for regulating the testing and disposal of the ash or residue, and, notwithstanding Section 25143.5 of the Health and Safety Code, if hazardous wastes are present, the ash or residue is sent to a class 1 hazardous waste disposal facility.

(4) The board holds a public hearing in the city, county, or regional agency jurisdiction within which the transformation project is proposed, and, after the public hearing, the board makes both of the following findings, based upon substantial evidence on the record:

(A) The city, county, or regional agency is, and will continue to be, effectively implementing all feasible source reduction, recycling, and composting measures.

(B) The transformation project will not adversely affect public health and safety or the environment.

(5) The transformation facility is permitted and operational on or before January 1, 1995.

(6) The city, county, or regional agency does not include biomass conversion, as authorized pursuant to Section 41783, in its source reduction and recycling element.

(b) On and after January 1, 2009, for purposes of the review authorized by Section 41825, with regard to a jurisdiction s compliance with Section 41780 for each year commencing January 1, 2007, the board may reduce the per capita disposal rate for a jurisdiction, as calculated pursuant to subdivision (d) of Section 41780.05, by no more than 10 percent of the average of the calculated per capita generation tonnage amount, if the jurisdiction otherwise meets the substantive requirements specified in paragraphs (1) to (6), inclusive, of subdivision (a), for solid waste to be included as diversion for purposes of that subdivision.

(Amended by Stats. 2008, Ch. 343, Sec. 8. Effective January 1, 2009.)



41783.1

(a) For any city, county, or regional agency source reduction and recycling element submitted to the board after January 1, 1995, the 50 percent diversion requirement specified in paragraph (2) of subdivision (a) of Section 41780 may include not more than 10 percent through biomass conversion if all of the following conditions are met:

(1) The biomass conversion project exclusively processes biomass.

(2) The biomass conversion project is in compliance with all applicable air quality laws, rules, and regulations.

(3) The ash or other residue from the biomass conversion project is regularly tested to determine if it is hazardous waste and, if it is determined to be hazardous waste, the ash or other residue is sent to a class 1 hazardous waste disposal facility.

(4) The board determines, at a public hearing, based upon substantial evidence in the record, that the city, county, or regional agency is, and will continue to be, effectively implementing all feasible source reduction, recycling, and composting measures.

(5) The city, county, or regional agency does not include transformation, as authorized pursuant to Section 41783, in its source reduction and recycling element.

(Added by Stats. 1994, Ch. 1227, Sec. 11. Effective January 1, 1995.)



41784

If the board determines that a city or county source reduction and recycling element submitted after January 1, 1995, will not achieve the 50 percent requirement established under Section 41780, and the city or county chooses not to use a transformation project to achieve the 50 percent requirement, the board shall not require the city or county to achieve the 50 percent diversion requirement through transformation, or impose any penalty on the city or county to compel the city or county to achieve the 50 percent requirement through transformation.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41786

(a) Notwithstanding Section 41780, the board may reduce the diversion requirements specified in Section 41780 for any city or county which, on or before January 1, 1990, disposed of 75 percent or more of its solid waste, collected by the jurisdiction or its authorized agents or contractors, by transformation if either of the following conditions exist:

(1) The attainment of the 25 percent or 50 percent diversion requirement specified in Section 41780 will result in substantial impairment of the obligations of one or more contracts in existence on January 1, 1990, for the city or county to furnish solid waste for fuel. A substantial impairment of obligations includes, but is not limited to, instances where a city has entered into a contract or franchise for 20 or more years with a joint powers authority for the operation of a transformation facility, and meeting the diversion requirements of Section 41780 may increase the city s costs by 15 percent or more.

(2) The attainment of the 25 percent or 50 percent diversion requirement specified in Section 41780 will substantially interfere with the repayment of debt incurred to finance or refinance the transformation project, if the refinancing is done for the purpose of reducing debt service and not for the expansion of the transformation project.

(b) If the board reduces the diversion requirements for a city or county pursuant to subdivision (a), the board shall establish new diversion requirements which require the maximum feasible amount of source reduction, recycling, and composting but which will not result in the conditions described in paragraphs (1) and (2) of subdivision (a).

(Amended by Stats. 1992, Ch. 736, Sec. 1. Effective January 1, 1993.)






ARTICLE 1.5. Rural Assistance

41787

(a) (1) The board may reduce the diversion requirements of Section 41780 for a rural city if the rural city demonstrates, and the board concurs, based on substantial evidence in the record, that achievement of the diversion requirements is not feasible due to both of the following conditions:

(A) The small geographic size or low population density of the rural city.

(B) The small quantity of solid waste generated within the rural city.

(2) The board may reduce the diversion requirements of Section 41780 for the unincorporated area of a rural county if the rural county demonstrates, and the board concurs, based on substantial evidence in the record, that achievement of the diversion requirements is not feasible due to both of the following conditions:

(A) The large geographic size or low population density of the rural county.

(B) The small quantity of solid waste generated within the rural county.

(3) The board may grant a reduction in diversion requirements pursuant to this subdivision only if the rural city or the rural county demonstrates to the board, and the board concurs, based on substantial evidence in the record, that it has, at a minimum, implemented all of the following programs:

(A) A source reduction and recycling program designed to handle the predominant classes and types of solid waste generated within the rural city or rural county.

(B) A public sector diversion and procurement program.

(C) A public information and education program.

(b) If, as part of the review performed pursuant to Section 41825, the board finds that a rural city or a rural county, which previously qualified for a reduction in diversion requirements pursuant to subdivision (a), is no longer eligible for that reduction, the board shall issue an order requiring the rural city or rural county to comply with the diversion requirements of Section 41780.

(Added by Stats. 1994, Ch. 1227, Sec. 12. Effective January 1, 1995.)



41787.1

(a) Rural cities and rural counties may join to form rural regional agencies pursuant to Article 3 (commencing with Section 40970) of Chapter 1.

(b) A rural regional agency, and not the rural cities or rural counties which are member jurisdictions of the rural regional agency, may be responsible for compliance with Article 1 (commencing with Section 41780) of Chapter 6 if specified in the agreement pursuant to which the rural regional agency is formed.

(c) (1) The board may reduce the diversion requirements of Section 41780 for a rural regional agency, if the rural regional agency demonstrates, and the board concurs, based on substantial evidence in the record, that achievement of the diversion requirements is not feasible because adverse market or economic conditions beyond the control of the rural regional agency prevent it from meeting the requirements of Section 41780.

(2) Before a rural regional agency may be granted a reduction in diversion requirements pursuant to paragraph (1), it shall demonstrate that, at a minimum, it has established all of the following regionwide programs:

(A) A source reduction and recycling program or programs designed to handle the predominant classes and types of solid waste generated within the rural regional agency.

(B) A regional diversion and procurement program or programs.

(C) A regional public information and education program or programs.

(d) (1) Notwithstanding Section 40974, any civil penalty imposed on a rural regional agency by the board pursuant to Section 41813 or 41850 shall be imposed only on a member rural city or county that is in violation of this division as a city or county irrespective of its membership in the rural regional agency. If a rural regional agency elects to apportion penalties pursuant to this subdivision, the member jurisdiction to that rural regional agency shall, as a condition of the agreement establishing the rural regional agency, be required to account on an individual jurisdictional basis for their compliance with the diversion requirements of Section 41780, as prescribed by Section 41780.2.

(2) In determining whether to impose a penalty on a member of a rural regional agency pursuant to this subdivision, the board may consider all of the following:

(A) The relevant circumstances that resulted in the agency s failure to achieve the diversion requirements of paragraphs (1) and (2) of subdivision (a) of Section 41780, and whether the member contributed to the circumstances that resulted in the failure to achieve the diversion requirements.

(B) Whether the agency s joint powers agreement specifies that all liability for fines and penalties rests with the member, with no liability assigned to the agency.

(C) Whether the imposition of penalties on members and not on the agency would provide for flexibility that would allow the agency to resolve the problem that is preventing the members from meeting the diversion requirements.

(D) Limiting penalties to a maximum of ten thousand dollars ($10,000) per day if a member s failure does not cause other members or the agency to fail to implement programs in the agency s source reduction and recycling element.

(Amended by Stats. 1996, Ch. 21, Sec. 1. Effective January 1, 1997.)



41787.2

(a) A rural city or a rural county, which has received, or is eligible for, a reduction in diversion requirements pursuant to Section 41787, may become a member of a rural regional agency for the purpose of complying with the diversion requirements of Section 41780, in which case the region s maximum disposal tonnage allowable shall be calculated as follows:

(1) Determining the regional maximum disposal tonnage allowable, excluding members with reduced diversion requirements.

(2) Determining the maximum disposal tonnage allowable for those members authorized to meet reduced diversion requirements.

(3) Adding the calculated maximum disposal tonnages determined pursuant to paragraphs (1) and (2) to determine the regional maximum disposal tonnage allowable.

(b) (1) A rural regional agency may not assume responsibility for compliance with diversion requirements upon formation pursuant to subdivision (b) of Section 41787.1, and for compliance with Article 1 (commencing with Section 41780), if the rural regional agency is comprised of more than two rural counties, unless authorized by the board pursuant to paragraph (2).

(2) The board may authorize the assumption of responsibility for compliance with diversion requirements by a rural regional agency upon formation, which is comprised of more than two rural counties, if the board finds that the rural regional agency s assumption of responsibility will not adversely affect compliance with this part.

(Added by Stats. 1994, Ch. 1227, Sec. 12. Effective January 1, 1995.)



41787.3

The board, in consultation with rural cities and rural counties, shall develop model programs and materials to assist rural cities and rural counties in complying with the requirements of Chapter 2 (commencing with Section 41000) and Chapter 3 (commencing with Section 41300). Those model programs and materials shall be designed to assist rural cities and rural counties in achieving the purposes of this division in a manner which minimizes, to the maximum extent feasible, the costs imposed on rural cities and rural counties to comply with this division.

(Added by Stats. 1994, Ch. 1227, Sec. 12. Effective January 1, 1995.)



41787.4

Notwithstanding Section 41820, the board may grant a two-year time extension from the diversion requirements of Section 41780 to a rural city, rural county, or rural regional agency if all of the following conditions are met:

(a) The board adopts written findings, based on substantial evidence in the record, that adverse market or economic conditions beyond the control of the rural city, rural county, or rural regional agency prevent the rural city, rural county, or rural regional agency from meeting the diversion requirements.

(b) The rural city, rural county, or rural regional agency submits a plan of correction that demonstrates how it will meet the diversion requirements before the time extension expires, which includes the source reduction, recycling, and composting programs it will implement and states how those programs will be funded.

(c) The rural city, rural county, or rural regional agency demonstrates that it is achieving the maximum feasible amount of source reduction, recycling, or composting of solid waste within its jurisdiction.

(Added by Stats. 1994, Ch. 1227, Sec. 12. Effective January 1, 1995.)



41787.5

Unless in conflict with the express provisions of this article, all other provisions of this division, as appropriate, shall apply to rural cities, rural counties, and rural regional agencies to the same extent that those provisions apply to nonrural cities, counties, and regional agencies.

(Added by Stats. 1994, Ch. 1227, Sec. 12. Effective January 1, 1995.)






ARTICLE 2. Board Review

41790

In order to coordinate solid waste management activities throughout the state and to ensure that Article 2 (commencing with Section 40050) of Chapter 1 of Part 1 is implemented, the board shall review each county and city source reduction and recycling element and each countywide integrated waste management plan adopted pursuant to this part to determine if it complies with Article 2 (commencing with Section 40050) of Chapter 1 of Part 1.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41791

(a) If any city or county has less than eight years of remaining disposal site capacity, the countywide integrated waste management plan shall be submitted to the board within 12 months after the Office of Administrative Law formally approves regulations for the preparation of countywide siting elements and countywide integrated waste management plans pursuant to Section 11349.3 of the Government Code.

(b) If any city or county has eight or more years of remaining disposal site capacity, the countywide integrated waste management plan shall be submitted to the board within 18 months after the Office of Administrative Law formally approves regulations for the preparation of countywide siting elements and countywide integrated waste management plans pursuant to Section 11349.3 of the Government Code.

(c) A regional agency integrated waste management plan shall be submitted to the board within 18 months after the Office of Administrative Law formally approves regulations for the preparation of countywide siting elements and countywide integrated waste management plans pursuant to Section 11349.3 of the Government Code.

(Amended by Stats. 1992, Ch. 1292, Sec. 37. Effective January 1, 1993.)



41791.1

In reviewing, commenting upon, and approving or disapproving integrated waste management plans and the elements thereof, the board shall take into account both of the following:

(a) The shared responsibility which exists under law between the board and local agencies for activities such as the development of markets for materials diverted from disposal facilities, public education and information, and source reduction.

(b) The importance of promoting regional cooperation among local agencies, and cooperation between local agencies and the board in achieving the objectives of this division, to the extent that cooperation will result in more cost-effective and efficient implementation of this division.

(Added by Stats. 1992, Ch. 1292, Sec. 38. Effective January 1, 1993.)



41791.2

In reviewing, commenting upon, and approving or disapproving integrated waste management plans and the elements thereof, the board shall assist local agencies, to the extent that local agencies request this assistance within the same region, in developing regional cooperative approaches to source reduction, public information and education, and market development, if the approaches result in more efficient and cost-effective implementation of this division.

(Added by Stats. 1992, Ch. 1292, Sec. 39. Effective January 1, 1993.)



41791.5

(a) (1) Notwithstanding Section 41791, and except as provided in subdivision (b), each city, county, and regional agency shall submit its source reduction and recycling element and its nondisposal facility element to the board in accordance with the following schedule:

(A) For any jurisdiction with less than eight years of remaining disposal site capacity, the source reduction and recycling element and the nondisposal facility element shall be submitted on or before April 30, 1994.

(B) For any jurisdiction with eight or more years, but less than 15 years, of remaining disposal site capacity, the source reduction and recycling element and the nondisposal facility element shall be submitted on or before August 31, 1994.

(C) For any jurisdiction with 15 or more years of remaining disposal site capacity, the source reduction and recycling element and the nondisposal facility element shall be submitted on or before December 31, 1994.

(2) For purposes of this section, remaining disposal site capacity means capacity remaining as of January 1, 1990. For each jurisdiction, disposal site capacity shall be deemed to be the countywide permitted disposal site capacity.

(3) Notwithstanding Section 41791, a county or regional agency that has adopted a countywide or regional agency integrated waste management plan may submit the plan and its elements to the board for review and approval pursuant to the schedule set forth in paragraph (1).

(b) A city which is incorporated after January 1, 1990, shall submit a source reduction and recycling element, a household hazardous waste element, and a nondisposal facility element to the board for approval within 18 months from the date that the city was incorporated or within 18 months of the effective date of this section, whichever is later.

(Amended by Stats. 1994, Ch. 1150, Sec. 1. Effective September 30, 1994.)



41792

It is the intent of the Legislature, in enacting this part, that cities and counties shall commence efforts to implement source reduction, recycling, or composting activities immediately upon enactment of this part, in order to achieve the deadlines specified under this chapter.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41793

Each county or city shall hold at least one public hearing before approving its source reduction and recycling element, household hazardous waste element, and the countywide integrated waste management plan.

(Amended by Stats. 1990, Ch. 1406, Sec. 9.)



41794

Any city may submit its city source reduction and recycling element or nondisposal facility element to the board for review before the dates in the schedule in Section 41791.5.

(Amended by Stats. 1993, Ch. 1169, Sec. 11. Effective October 11, 1993.)









CHAPTER 7. Approval of Local Planning

ARTICLE 1. Board Approval

41800

(a) Except as provided in subdivision (b), within 120 days from the date of receipt of a countywide or regional integrated waste management plan that the department has determined to be complete, or any element of the plan that the department has determined to be complete, the department shall determine whether the plan or element is in compliance with Article 2 (commencing with Section 40050) of Chapter 1 of Part 1, Chapter 2 (commencing with Section 41000), and Chapter 5 (commencing with Section 41750), and, based upon that determination, the department shall approve, conditionally approve, or disapprove the plan or element.

(b) (1) Within 120 days from the date of receipt of a city, county, or regional agency nondisposal facility element that the department has determined to be complete, the department shall determine whether the element that the department has determined to be complete is in compliance with Chapter 4.5 (commencing with Section 41730) and Article 1 (commencing with Section 41780) of Chapter 6, and, based upon that determination, the department shall approve, conditionally approve, or disapprove the element within that time period.

(2) In reviewing the element, the department shall:

(A) Not consider the estimated capacity of the facility or facilities in the element unless the department determines that this information is needed to determine whether the element meets the requirements of Article 1 (commencing with Section 41780) of Chapter 6.

(B) Recognize that individual facilities represent portions of local plans or programs that are designed to achieve the diversion requirements of Section 41780 and therefore may not arbitrarily require new or expanded diversion at proposed facilities.

(C) Not disapprove an element that includes a transfer station or other facility solely because the facility does not contribute toward the jurisdiction s efforts to comply with Section 41780.

(c) If the department does not act to approve, conditionally approve, or disapprove an element that the department has determined to be complete within 120 days, the department shall be deemed to have approved the element.

(Amended by Stats. 2011, Ch. 476, Sec. 11. Effective January 1, 2012.)



41801

Before approving or conditionally approving a countywide or regional integrated waste management plan, or any element of the plan, pursuant to Section 41800, the board shall adopt written findings, based on substantial evidence in the record, that implementing the plan or element will achieve the requirements established pursuant to this part, including the diversion requirements of Section 41780.

(Amended by Stats. 1994, Ch. 1227, Sec. 14. Effective January 1, 1995.)



41801.5

(a) If an element submitted to the board for final review includes the diversion of any solid wastes specified in subdivision (c) of Section 41781.2 for years preceding the year commencing January 1, 1990, and the board is unable to determine whether the requirements of Section 41781.2 have been met, the board shall notify the city, county, or regional agency that the diversion is excluded for purposes of calculating compliance with Section 41780. The board shall notify the city, county, or regional agency of the exclusion within 60 days from the date of receipt of the element for final review. If an element has been submitted to the board for final review prior to January 1, 1993, the board shall notify the submitting city, county, or regional agency of the exclusion on or before March 1, 1993.

(b) The notice shall be based upon a summary review undertaken solely for the purpose of determining whether the source reduction and recycling element includes any diversion of wastes excluded by Section 41781.2, and whether the element contains information sufficient for the board to determine whether the requirements of that section have been met. The summary review and notice shall be undertaken by the board concurrent with the board s review and approval, conditional approval, or disapproval of source reduction and recycling elements pursuant to Section 41800.

(c) The board shall approve or conditionally approve the source reduction and recycling element, if wastes have been excluded pursuant to Section 41781.2, if the board finds, pursuant to Section 41801, that, notwithstanding that exclusion, the element will achieve the requirements established pursuant to this part, including the diversion requirements of Section 41780.

(d) If the source reduction and recycling element is approved or conditionally approved pursuant to this section, the city, county, or regional agency shall revise the element to reflect the excluded wastes and shall submit any such revisions to the board pursuant to Section 41822.

(Amended by Stats. 1994, Ch. 1227, Sec. 15. Effective January 1, 1995.)



41802

(a) Within 120 days from the date of receipt of a household hazardous waste element, the board shall approve or disapprove the element.

(b) The board shall not disapprove a household hazardous waste element if the local agency preparing the element demonstrates to the board that, in implementing the household hazardous waste element, the local agency will comply with all of the following requirements:

(1) The local agency will use feasible methods to properly reduce, collect, recycle, treat, and dispose of household hazardous waste generated within its jurisdiction.

(2) The local agency will devote reasonable expenditures to the safe reduction, collection, recycling, treatment, and disposal of household hazardous waste, relative to the other expenditures required by this division, and relative to the expenditures for household hazardous waste programs which were awarded grants of funds pursuant to Section 46401 as it read on January 1, 1993.

(3) The local agency will make all reasonable efforts to inform the public of, and to encourage public participation in, the household hazardous waste program.

(4) Regardless of the number of household hazardous waste collection events held each year by a local agency, or the actual number of households served, the collection program is available for use by all households within the jurisdiction of the local agency, and provides a safe alternative for all residents within the jurisdiction of the local agency to properly and safely dispose of household hazardous waste.

(c) (1) In determining whether a local agency meets the conditions for approval of a household hazardous waste element set forth in subdivision (b), the board shall consider the geographic size and population of the city or county and the quantity of household hazardous waste generated within the jurisdiction of the city or county.

(2) The board may provide an exemption from the requirements of subdivision (b) if a city, county, or a regional agency demonstrates, and the board concurs, that compliance with those requirements is not feasible due to the small geographic size of the city, county, or regional agency and the small quantity of solid waste generated within the city, county, or regional agency. The board may establish alternative, but less comprehensive, requirements for those cities, counties, or regional agencies to ensure compliance with this division.

(Amended by Stats. 1996, Ch. 1038, Sec. 8. Effective September 29, 1996.)






ARTICLE 2. Deficiencies

41810

(a) If the board conditionally approves a countywide or regional integrated waste management plan, or any element of the plan, the board shall issue a notice of conditional approval to the city, county, or regional agency which identifies the specific reasons for the conditional approval. The notice of conditional approval shall include specific recommendations on how to correct the remaining deficiencies in the plan or element.

(b) If the board disapproves a countywide or regional integrated waste management plan, or any element of the plan, the board shall issue a notice of deficiency to the city, county, or regional agency which identifies the specific reasons for the disapproval. The notice of deficiency shall include specific recommendations on how to correct the deficiencies in the plan or element.

(Amended by Stats. 1994, Ch. 1227, Sec. 16. Effective January 1, 1995.)



41810.1

(a) Any city, county, or regional agency which receives a notice of conditional approval for a countywide or regional integrated waste management plan, or any element of the plan, pursuant to subdivision (a) of Section 41810, shall, within 60 days from the date of receipt of the notice of conditional approval, submit a compliance schedule to the board that demonstrates how the city, county, or regional agency will correct the deficiencies identified in the notice of conditional approval by the earliest feasible date, but in no event shall that correction take longer to make than one year from the date of submission of the compliance schedule.

(b) The board shall approve or disapprove a compliance schedule submitted pursuant to subdivision (a) within 60 days from the date of its receipt of the schedule.

(c) If the board determines, based on substantial evidence in the record, that a city, county, or regional agency is not in compliance with a compliance schedule approved pursuant to subdivision (b), the board may revoke the notice of conditional approval, and shall issue a notice of deficiency pursuant to subdivision (b) of Section 41810.

(d) It is the intent of the Legislature that a notice of conditional approval shall provide flexibility for a city, county, or regional agency to make substantial progress towards meeting the requirements of this part while ensuring full compliance with this part at the earliest feasible date.

(Added by Stats. 1994, Ch. 1227, Sec. 17. Effective January 1, 1995.)



41811

Within 120 days of receipt of the notice of deficiency issued pursuant to Section 41810, the city or county shall correct the deficiencies, readopt, and resubmit the city source reduction and recycling element or the countywide integrated waste management plan to the board.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41811.5

(a) If the board disapproves an element for which a city, county, or regional agency has received a notification of excluded wastes pursuant to Section 41801.5, the city, county, or regional agency may, concurrent with the procedures specified in Section 41811, submit additional information to substantiate that the requirements of Section 41781.2 have been met. The additional information shall be submitted to the board within 60 days of disapproval of the element.

(b) Following the receipt of additional information pursuant to subdivision (a) the board shall determine, within 60 days, whether all, or a portion of, the excluded waste will be included in the source reduction and recycling element for purposes of calculating compliance with Section 41780.

(c) Based upon the board s determination pursuant to subdivision (b), the city, county, or regional agency shall revise its source reduction and recycling element to correct any deficiencies resulting from the exclusion of wastes pursuant to Section 41781.2, and shall resubmit the element to the board. The element shall be resubmitted within 120 days of a board determination pursuant to subdivision (b). Notwithstanding Section 41811, if an element is disapproved pursuant to Section 41800, and the notice of deficiency issued pursuant to Section 41810 identifies reasons for disapproval, including, but not limited to, noncompliance with Section 41781.2, the city, county, or regional agency shall correct all deficiencies, and readopt and resubmit the element to the board pursuant to the requirements of this section.

(d) In revising the source reduction and recycling element to address deficiencies arising from noncompliance with Section 41781.2, a city, county, or regional agency may limit the revisions to an identification and description of the specific measures that will be undertaken to achieve compliance with Section 41780.

(e) If a city, county, or regional agency is unable to resubmit the source reduction and recycling element within 120 days, the board may, on a case-by-case basis, extend the deadline imposed by subdivision (c) for submittal of a revised element.

(Added by Stats. 1992, Ch. 1292, Sec. 41. Effective January 1, 1993.)



41812

If the board determines that the revised city, county, or regional agency source reduction and recycling element or the countywide or regional agency integrated waste management plan submitted pursuant to Section 41811 or 41811.5 still fails to meet the requirements of this part, the board shall conduct a public hearing for the purpose of hearing testimony on the plan or element and the deficiencies identified by the board.

(Amended by Stats. 1992, Ch. 1292, Sec. 42. Effective January 1, 1993.)



41813

(a) After conducting a public hearing pursuant to Section 41812, the board may impose administrative civil penalties of not more than ten thousand dollars ($10,000) per day on any city or county, or, pursuant to Section 40974, on any city or county as a member of a regional agency, which fails to submit an adequate element or plan in accordance with the requirements of this chapter.

(b) The board shall not impose any penalty against a city or county pursuant to this section if the city or county is in substantial compliance with this part and if those aspects of a plan or element of a plan submitted by a city, county, or regional agency which is not in compliance with this part do not directly or substantially affect achievement of the diversion requirements of Section 41780.

(c) In determining whether a city, county, or regional agency is in substantial compliance, the board shall consider whether the city, county, or regional agency has made a good faith effort to implement all reasonable and feasible measures to comply.

(d) The board shall not use the money collected from the penalties imposed pursuant to subdivision (a) for administrative purposes. The board shall use the money collected from the penalties imposed pursuant to subdivision (a), to the extent possible, to assist local governments in meeting the requirements of this part.

(Amended by Stats. 1994, Ch. 1227, Sec. 18. Effective January 1, 1995.)






ARTICLE 3. Other Provisions

41820.5

(a) In addition to its authority under Section 41820, the board may, after a public hearing, grant a time extension from the diversion requirements of Section 41780 to a city if both of the following conditions exist:

(1) The city was incorporated pursuant to Division 3 (commencing with Section 56000) of Title 5 of the Government Code after January 1, 1990, and before January 1, 2001.

(2) The county within which the city is located did not include provisions in its franchises that ensured that the now incorporated area would comply with the diversion requirements of Section 41780.

(b) The board may authorize a city that meets the requirements of subdivision (a) to submit a source reduction and recycling element that includes an implementation schedule that shows both of the following:

(1) The city shall divert 25 percent of its estimated generation amount of solid waste from landfill or transformation facilities within three years from the date on which the source reduction and recycling element is due pursuant to subdivision (b) of Section 41791.5, through source reduction, recycling, and composting activities.

(2) The city shall divert 50 percent of its estimated generation amount of solid waste from landfill or transformation facilities within eight years from the date on which the source reduction and recycling element is due pursuant to subdivision (b) of Section 41791.5, through source reduction, recycling, and composting activities.

(Added by Stats. 2002, Ch. 625, Sec. 7. Effective September 17, 2002.)



41820.6

(a) In addition to its authority under Section 41820, the board may, after a public hearing, grant a time extension from the requirements of Section 41780 to a city if both of the following conditions exist:

(1) The city was incorporated pursuant to Division 3 (commencing with Section 56000) of Title 5 of the Government Code on or after January 1, 2001.

(2) The county within which the city is located did not include provisions in its franchises that ensured that the now incorporated area would comply with the requirements of Section 41780.

(b) The board may authorize a city that meets the requirements of subdivision (a) to submit a source reduction and recycling element that includes an implementation schedule that shows that the city shall comply with the requirements of Section 41780, within three years from the date on which the source reduction and recycling element is due pursuant to subdivision (b) of Section 41791.5, through source reduction, recycling, and composting activities.

(Amended by Stats. 2008, Ch. 343, Sec. 9. Effective January 1, 2009.)



41821

(a) (1) Each year following the board s approval of a jurisdiction s source reduction and recycling element, household hazardous waste element, and nondisposal facility element, the jurisdiction shall submit a report to the board summarizing its progress in reducing solid waste as required by Section 41780, in accordance with the schedule set forth in this subdivision.

(2) The annual report shall be due on or before August 1 of the year following board approval of the source reduction and recycling element, the household hazardous waste element, and the nondisposal facility element, and on or before August 1 in each subsequent year. The information in this report shall encompass the previous calendar year, January 1 to December 31, inclusive.

(b) Each jurisdiction s annual report to the board shall, at a minimum, include the following:

(1) Calculations of annual disposal reduction.

(2) A summary of progress made in implementing the source reduction and recycling element and the household hazardous waste element.

(3) An update of the jurisdiction s source reduction and recycling element and household hazardous waste element to include any new or expanded programs the jurisdiction has implemented or plans to implement.

(4) An update of the jurisdiction s nondisposal facility element to reflect any new or expanded nondisposal facilities the jurisdiction is using or planning to use.

(5) A summary of progress made in diversion of construction and demolition of waste material, including information on programs and ordinances implemented by the local government and quantitative data, where available.

(6) Other information relevant to compliance with Section 41780.

(c) A jurisdiction may also include, in the report required by this section, all of the following:

(1) Information on disposal reported pursuant to Section 41821.5 that the jurisdiction believes may be relevant to the board s determination of the jurisdiction s per capita disposal rate.

(2) Disposal characterization studies or other completed studies that show the effectiveness of the programs being implemented.

(3) Factors that the jurisdiction believes would affect the accuracy of, or mitigate the amount of, solid waste disposed by the jurisdiction, including, but not limited to, either of the following:

(A) Whether the jurisdiction hosts a solid waste facility or regional diversion facility.

(B) The effects of self-hauled waste and construction and demolition waste.

(4) The extent to which the jurisdiction previously relied on biomass diversion credit and the extent to which it may be impacted by the lack of the credit.

(5) Information regarding the programs the jurisdiction is undertaking to address specific disposal challenges, and why it is not feasible to implement programs to respond to other factors that affect the amount of waste that is disposed.

(6) Other information that describes the good faith efforts of the jurisdiction to comply with Section 41780.

(d) The board shall use, but is not limited to the use of, the annual report in the determination of whether the jurisdiction s source reduction and recycling element needs to be revised or updated.

(e) (1) The board shall adopt procedures for requiring additional information in a jurisdiction s annual report. The procedures shall require the board to notify a jurisdiction of any additional required information no later than 120 days after the board receives the report from the jurisdiction.

(2) Paragraph (1) does not prohibit the board from making additional requests for information in a timely manner. A jurisdiction receiving a request for information shall respond in a timely manner.

(3) If the schedule for the submission of an annual report by a jurisdiction does not correspond with the scheduled review by the board specified in subdivision (a) of Section 41825, the board shall utilize the information contained in the annual report to assist the board in providing technical assistance and reviewing the jurisdiction s diversion program implementation.

(f) The board shall adopt procedures for conferring with a jurisdiction regarding the implementation of its diversion programs.

(g) Notwithstanding the Uniform Electronic Transactions Act ( Title 2.5 (commencing with Section 1633.1) of Part 2 of Division 3 of the Civil Code), a jurisdiction shall submit the progress report required by this section to the board electronically, using the board s electronic reporting format system.

(h) Notwithstanding the reporting schedule required by this section, and in addition to the review required by Section 41825, the board shall visit each jurisdiction not less than once each year to monitor the jurisdiction s implementation and maintenance of its diversion programs.

(Amended by Stats. 2008, Ch. 343, Sec. 10. Effective January 1, 2009.)



41821.1

(a) Each year following the board s approval of a county or regional agency s siting element and summary plan, the county or regional agency shall submit a report to the board summarizing the adequacy of the siting element and summary plan. The report on the siting element shall discuss any changes in disposal capacity, disposal facilities, or any other relevant issues. The annual report shall be due on or before August 1 of the year following board approval of a county or regional agency s siting element and summary plan, and on or before August 1 in each subsequent year. The information in this report shall encompass the previous calendar year, January 1 to December 31, inclusive.

(b) The board shall adopt procedures that may authorize a jurisdiction to submit an abbreviated version of the report required pursuant to this section, if the board determines that the jurisdiction has met or exceeded the requirements of paragraph (2) of subdivision (a) of Section 41780 for the previous two years, and if the board determines that the jurisdiction has otherwise complied with this division for the previous five years.

(Amended by Stats. 2000, Ch. 740, Sec. 7. Effective January 1, 2001.)



41821.2

(a) For the purposes of this section, district means a community services district, public utility district, or sanitary district that provides solid waste handling services or implements source reduction and recycling programs.

(b) Notwithstanding any other law, each district shall do all of the following:

(1) Comply with the source reduction and recycling element and the household hazardous waste element of the city, county, or regional agency in which the district is located, as required by the city, county, or regional agency. The city, county, or regional agency shall notify a district of any program that it is implementing or modifying when it annually submits a report to the board pursuant to Section 41821.

(2) Provide each city, county, or regional agency in which it is located, information on the programs implemented by the district, the amount of waste disposed and reported to the disposal tracking system pursuant to Section 41821.5 for each city, county, or regional agency, and the amount of waste diverted by the district for each city, county, or regional agency.

(c) The board may adopt regulations pertaining to the format of the information to be provided pursuant to paragraph (2) of subdivision (b) and deadlines for supplying this information to the city, county, or regional agency, so that it may be incorporated into the annual report submitted to the board pursuant to Section 41821.

(d) A district is subject to the portion of a penalty imposed, pursuant to Section 41850, upon a city, county, or regional agency in which the district is located, that is in proportion to the district s responsibility for failure to implement that jurisdiction s source reduction and recycling element and household hazardous waste element, as determined by that city, county, or regional agency. The board shall not determine the proportion of a district s responsibility as part of its determination to impose penalties. The city, county, or regional agency shall provide the district with a written notice regarding the district s responsibility, including the basis for determining the district s proportional responsibility, and an opportunity for hearing before the city, county, or regional agency s governing body, before assessing the district a proportion of the penalty imposed by the board.

(e) A district may impose a fee in an amount sufficient to pay for the costs of complying with this section. The fees shall be assessed and collected in the same manner as the fees imposed pursuant to Sections 41901 and 41902.

(Amended by Stats. 2002, Ch. 625, Sec. 8. Effective September 17, 2002.)



41821.3

(a) For the purposes of this section the following definitions shall apply:

(1) Inert waste means only rock, concrete, brick, sand, soil, ceramics, and cured asphalt. Inert waste does not include any waste that meets the definition of designated waste, as defined in Section 13173 of the Water Code, or hazardous waste as defined in Section 40141.

(2) Inert waste removed from the solid waste stream and not disposed of in a solid waste landfill means the use or placement of inert waste on property where surface mining operations, as defined in Section 2735, are being conducted, or have been conducted previously, if the use or placement is for purposes of reclamation, as defined in Section 2733, pursuant to either of the following:

(A) A reclamation plan approved under Section 2774.

(B) For surface mining operations conducted prior to January 1, 1976, an agreement with a city or county, or a permit issued by a city or county, that provides for a fill appropriately engineered for the planned future use of the reclaimed mine site.

(3) Jurisdiction means a city, county, or regional agency.

(b) A jurisdiction shall deduct, from the amount of disposed waste that is required to be included in the annual report submitted to the board pursuant to subdivision (b) of Section 41821, inert waste removed from the solid waste stream and not disposed of in a solid waste landfill, as defined in paragraph (2) of subdivision (a). A jurisdiction shall deduct this inert waste only in accordance with the procedures specified in subdivisions (c) to (e), inclusive, commencing with the report submitted by the jurisdiction to the board for the year 2001.

(c) (1) A jurisdiction shall deduct inert waste pursuant to subdivision (b) from its reported disposal tonnage for the year 2001, and shall identify, in the jurisdiction s annual report, that the deduction is being made pursuant to this section and the exact amount of the deduction.

(2) The board shall verify that the deduction made pursuant to paragraph (1) is consistent with the requirements of this section and the amount deducted is consistent with the amount reported through the board s disposal reporting system. The board shall approve the deduction made by the jurisdiction upon making this verification.

(3) If the board finds that the amount deducted pursuant to paragraph (1) does not meet the requirements of this section, or if the amount deducted is not consistent with the amount reported through the board s disposal reporting system, the board shall notify the jurisdiction of its preliminary determination and confer with representatives of the jurisdiction to reach an agreement regarding the amount of the deduction. If the jurisdiction agrees upon the amount of the deduction, the board shall approve the deduction as modified. If the board and the jurisdiction are unable to reach agreement upon the amount of the deduction, the jurisdiction may request a hearing before the board to obtain a final determination.

(d) (1) A jurisdiction shall deduct tonnage from its base-year disposal in an amount equal to the amount deducted from the jurisdiction s 2001 disposal tonnage pursuant to this section. The jurisdiction shall not deduct an amount from its base-year disposal tonnage that is greater than the amount of disposed inert waste that was included in its most recent board-approved revised base-year approved by the board.

(2) The board shall verify that the base-year deduction made pursuant to paragraph (1) is consistent with the requirements of this section. The board shall approve the revised base-year disposal tonnage upon making this verification.

(3) If the board finds that the base-year deduction requested pursuant to paragraph (1) is not consistent with the requirements of this section, the board shall notify the jurisdiction of its preliminary determination and confer with representatives of the jurisdiction in order to reach agreement regarding the amount of the deduction. If the jurisdiction agrees upon the amount of the deduction, the board shall approve the revised base-year disposal tonnage accordingly. If the board and the jurisdiction are unable to reach agreement upon the amount of the deduction, the jurisdiction may request a hearing before the board to obtain a final determination.

(e) (1) A jurisdiction shall deduct all inert waste from its reported disposal tonnage in all of its annual reports for all subsequent years. The board shall verify this deduction pursuant to paragraphs (2) and (3) of subdivision (c).

(2) If the board approves the jurisdiction s revised base-year disposal tonnage pursuant to subdivision (d), the revised base year disposal tonnage shall not be subsequently revised for inert waste under this section.

(f) This section does not limit the authority of the board to require any facility that uses or places inert material on property where surface mining operations are being conducted, or have been conducted previously, to report to the board on the quantities of inert material used or placed on the property for the purpose of reclamation.

(g) It is the intent of the Legislature that a city, county, or regional agency not be required to revise its source reduction and recycling element to comply with this section unless the city, county, or regional agency elects to implement this section as authorized by this section.

(h) This section shall become inoperative on the operative date of any regulation adopted by the board relating to inert waste removed from the solid waste stream and not disposed of in a solid waste landfill, as defined in paragraph (2) of subdivision (a), if that regulation includes procedures to facilitate the counting of the inert waste for purposes of the disposal reporting system established under Section 41821.5 when that inert waste is placed in a mine reclamation facility as fill material, and, as of January 1 immediately following that operative date, is repealed, unless a later enacted statute that is enacted before that January 1 deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2002, Ch. 993, Sec. 1. Effective January 1, 2003. Conditionally inoperative and repealed as prescribed by its own provisions.)



41821.5

(a) Disposal facility operators shall submit to counties information from periodic tracking surveys on the disposal tonnages by jurisdiction or region of origin that are disposed of at each disposal facility. To enable disposal facility operators to provide that information, solid waste handlers and transfer station operators shall provide information to disposal facility operators on the origin of the solid waste that they deliver to the disposal facility.

(b) Recycling and composting facilities shall submit periodic information to counties on the types and quantities of materials that are disposed of, sold to end users, or that are sold to exporters or transporters for sale outside of the state, by county of origin. When materials are sold or transferred by one recycling or composting facility to another, for other than an end use of the material or for export, the seller or transferor of the material shall inform the buyer or transferee of the county of origin of the materials. The reporting requirements of this subdivision do not apply to entities that sell the byproducts of a manufacturing process.

(c) Each county shall submit periodic reports to the cities within the county, to any regional agency of which it is a member agency, and to the board, on the amounts of solid waste disposed by jurisdiction or region of origin, as specified in subdivision (a), and on the categories and amounts of solid waste diverted to recycling and composting facilities within the county or region, as specified in subdivision (b).

(d) The board may adopt regulations pursuant to this section requiring practices and procedures that are reasonable and necessary to perform the periodic tracking surveys required by this section, and that provide a representative accounting of solid wastes that are handled, processed, or disposed. Those regulations or periodic tracking surveys approved by the board shall not impose an unreasonable burden on waste handling, processing, or disposal operations or otherwise interfere with the safe handling, processing, and disposal of solid waste.

(Amended by Stats. 2012, Ch. 728, Sec. 160. Effective January 1, 2013.)



41821.6

To assist market development efforts by the board, local agencies, and the private sector, the board shall use existing data resources collected from recycling, composting, and disposal facilities, or from other sources, to provide periodic information on the recovery and availability of recycled materials.

(Added by Stats. 1997, Ch. 672, Sec. 6. Effective January 1, 1998.)



41822

Each city, county, or regional agency shall review its source reduction and recycling element or the countywide integrated waste management plan at least once every five years to correct any deficiencies in the element or plan, to comply with the source reduction and recycling requirements established under Section 41780, and to revise the documents, as necessary, to comply with this part. Any revision made to an element or plan pursuant to this section shall be submitted to the board for review and approval or disapproval pursuant to the schedule established under this chapter.

(Amended by Stats. 1996, Ch. 1038, Sec. 13. Effective September 29, 1996.)






ARTICLE 4. Review and Compliance Orders

41825

(a) Using the information in the report submitted to the board by the jurisdiction pursuant to Section 41821 and any other relevant information, the board shall make a finding whether each jurisdiction was in compliance with Section 41780 for calendar year 2006 and shall review a jurisdiction s compliance with Section 41780 in accordance with the following schedule:

(1) If the board makes a finding that the jurisdiction was in compliance with Section 41780 for calendar year 2006, the board shall review, commencing January 1, 2012, and at least once every four years thereafter, whether the jurisdiction has implemented its source reduction and recycling element and household hazardous waste element.

(2) If the board makes a finding that the jurisdiction made a good faith effort to implement its source reduction and recycling element and household hazardous waste element, the board shall review, commencing January 1, 2010, and at least once every two years thereafter, whether the jurisdiction has implemented its source reduction and recycling element and household hazardous waste element.

(3) If the board makes a finding that the jurisdiction was not in compliance with Section 41780 for calendar year 2006 or for any subsequent calendar year, the board shall review, commencing January 1, 2010, and at least once every two years thereafter, whether the jurisdiction has implemented its source reduction and recycling element and household hazardous waste element.

(4) If, after determining that a jurisdiction is subject to paragraph (2), or, if, after determining that a jurisdiction is not in compliance with Section 41780 and is subject to paragraph (3), the board subsequently determines that the jurisdiction has come into compliance with Section 41780, the board shall review, at least once every four years, whether the jurisdiction has implemented its source reduction and recycling element and household hazardous waste element in the same manner as a jurisdiction that is subject to paragraph (1).

(5) If, after determining that a jurisdiction is in compliance with Section 41780 and is subject to paragraph (1), the board subsequently determines that the jurisdiction is not in compliance with Section 41780, the board shall review, at least once every two years, whether the jurisdiction has implemented its source reduction and recycling element and household hazardous waste element in the same manner as a jurisdiction that is subject to paragraph (2) or (3).

(b) In addition to the requirements of subdivision (a), the board may review whether a jurisdiction is in compliance with Section 41780 in accordance with the requirements of this section at any time that the board receives information that indicates the jurisdiction may not be making a good faith effort to implement its source reduction and recycling element and household hazardous waste element.

(c) (1) Before issuing a compliance order pursuant to subdivision (d), the board shall confer with the jurisdiction regarding conditions relating to the proposed order of compliance, with a first meeting occurring not less than 60 days before issuing a notice of intent to issue an order of compliance.

(2) The board shall issue a notice of intent to issue an order of compliance not less than 30 days before the board holds a hearing to issue the notice of compliance. The notice of intent shall specify all of the following:

(A) The proposed basis for issuing an order of compliance.

(B) The proposed actions the board recommends are necessary for the jurisdiction to complete to implement its source reduction and recycling element or household hazardous waste element.

(C) The proposed recommendations to the board.

(3) The board shall consider any information provided pursuant to subdivision (c) of Section 41821 if the proposed issuance of an order of compliance involves changes to a jurisdiction s calculation of annual disposal.

(d) (1) If, after holding a public hearing, which, to the extent possible, shall be held in the local or regional agency s jurisdiction, the board finds that a jurisdiction has failed to make a good faith effort to implement its source reduction and recycling element or its household hazardous waste element, the board shall issue an order of compliance with a specific schedule for achieving compliance.

(2) The compliance order shall include those conditions that the board determines to be necessary for the jurisdiction to implement its diversion programs.

(3) In addition to considering the good faith efforts of a jurisdiction, as specified in subdivision (e), to implement a diversion program, the board shall consider both of the following factors in determining whether or not to issue a compliance order:

(A) Whether an exceptional growth rate may have affected compliance.

(B) Other information that the jurisdiction may provide that indicates the effectiveness of the jurisdiction s programs, such as disposal characterization studies or other jurisdiction specific information.

(e) For purposes of making a determination pursuant to this section whether a jurisdiction has failed to make a good faith effort to implement its source reduction and recycling element or its household hazardous waste element, the board shall consider all of the following criteria:

(1) For the purposes of this section, good faith effort means all reasonable and feasible efforts by a jurisdiction to implement those programs or activities identified in its source reduction and recycling element or household hazardous waste element, or alternative programs or activities that achieve the same or similar results.

(2) For purposes of this section, good faith effort may also include the evaluation by a jurisdiction of improved technology for the handling and management of solid waste that would reduce costs, improve efficiency in the collection, processing, or marketing of recyclable materials or yard waste, and enhance the ability of the jurisdiction to adequately address all sources of significant disposal, the submission by the jurisdiction of a compliance schedule, and the undertaking of all other reasonable and feasible efforts to implement the programs identified in the jurisdiction s source reduction and recycling element or household hazardous waste element.

(3) In determining whether a jurisdiction has made a good faith effort, the board shall consider the enforcement criteria included in its enforcement policy, as adopted on April 25, 1995, or as subsequently amended.

(4) The board shall consider all of the following when considering whether a jurisdiction has made a good faith effort to implement its source reduction and recycling element or its household hazardous waste element:

(A) Natural disasters.

(B) Budgetary conditions within a jurisdiction that could not be remedied by the imposition or adjustment of solid waste fees.

(C) Work stoppages that directly prevent a jurisdiction from implementing its source reduction and recycling element or household hazardous waste element.

(D) The impact of the failure of federal, state, and other local agencies located within the jurisdiction to implement source reduction and recycling programs in the jurisdiction.

(E) The extent to which the jurisdiction has implemented additional source reduction, recycling, and composting activities.

(F) The extent to which the jurisdiction has made program implementation choices driven by considerations related to other environmental issues, including climate change.

(G) Whether the jurisdiction has provided information to the board concerning whether construction and demolition waste material is at least a moderately significant portion of the waste stream, and, if so, whether the local jurisdiction has adopted an ordinance for diversion of construction and demolition waste materials from solid waste disposal facilities, has adopted a model ordinance pursuant to subdivision (a) of Section 42912 for diversion of construction and demolition waste materials from solid waste disposal facilities, or has implemented another program to encourage or require diversion of construction and demolition waste materials from solid waste disposal facilities.

(H) The extent to which the jurisdiction has implemented programs to comply with Section 41780 and to maintain its per capita disposal rate.

(5) In making a determination whether a jurisdiction has made a good faith effort, pursuant to this section, the board may consider a jurisdiction s per capita disposal rate as a factor in determining whether the jurisdiction adequately implemented its diversion programs. The board shall not consider a jurisdiction s per capita disposal rate to be determinative as to whether the jurisdiction has made a good faith effort to implement its source reduction and recycling element or its household hazardous waste element.

(f) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended (as added by Stats. 2008, Ch. 343, Sec. 13) by Stats. 2009, Ch. 140, Sec. 159. Effective January 1, 2010. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Stats. 2008, Ch. 343, Sec. 14.)



41825

(a) At least once every two years, the board shall review each jurisdiction s source reduction and recycling element and household hazardous waste element for compliance with Section 41780.

(b) In addition to the requirements of subdivision (a), the board may review whether a jurisdiction is in compliance with Section 41780 in accordance with the requirements of this section at any time that the board receives information that indicates the jurisdiction may not be making a good faith effort to implement its source reduction and recycling element and household hazardous waste element.

(c) (1) Before issuing a compliance order pursuant to subdivision (d), the board shall confer with the jurisdiction regarding conditions relating to the proposed order of compliance, with a first meeting occurring not less than 60 days before issuing a notice of intent to issue an order of compliance.

(2) The board shall issue a notice of intent to issue an order of compliance not less than 30 days before the board holds a hearing to issue the notice of compliance. The notice of intent shall specify all of the following:

(A) The proposed basis for issuing an order of compliance.

(B) The proposed actions the board recommends are necessary for the jurisdiction to complete the implementation of its source reduction and recycling element or household hazardous waste element.

(C) The proposed recommendations to the board.

(3) The board shall consider any information provided pursuant to subdivision (c) of Section 41821, if the proposed issuance of an order of compliance involves changes to a jurisdiction s calculation of annual disposal.

(d) (1) If, after holding a public hearing, which, to the extent possible, shall be held in the local or regional agency s jurisdiction, the board finds that a jurisdiction has failed to make a good faith effort to implement its source reduction and recycling element or its household hazardous waste element, the board shall issue an order of compliance with a specific schedule for achieving compliance.

(2) The compliance order shall include those conditions that the board determines to be necessary for the jurisdiction to implement its diversion programs.

(3) In addition to considering the good faith efforts of a jurisdiction, as specified in subdivision (e), to implement a diversion program, the board shall consider all of the following factors in determining whether or not to issue a compliance order:

(A) Whether an exceptional growth rate may have affected compliance.

(B) Other information that the jurisdiction may provide that indicates the effectiveness of the jurisdiction s programs, such as disposal characterization studies or other jurisdiction specific information.

(e) For purposes of making a determination pursuant to this section as to whether a jurisdiction has failed to make a good faith effort to implement its source reduction and recycling element or its household hazardous waste element, the board shall consider all of the following criteria:

(1) For the purposes of this section, good faith effort means all reasonable and feasible efforts by a jurisdiction to implement those programs or activities identified in its source reduction and recycling element or household hazardous waste element, or alternative programs or activities that achieve the same or similar results.

(2) For purposes of this section, good faith effort may also include the evaluation by a jurisdiction of improved technology for the handling and management of solid waste that would reduce costs, improve efficiency in the collection, processing, or marketing of recyclable materials or yard waste, and enhance the ability of the jurisdiction to adequately address all sources of significant disposal, the submission by the jurisdiction of a compliance schedule, and the undertaking of all other reasonable and feasible efforts to implement the programs identified in the jurisdiction s source reduction and recycling element or household hazardous waste element.

(3) In determining whether a jurisdiction has made a good faith effort, the board shall also consider the enforcement criteria included in its enforcement policy, as adopted on April 25, 1995, or as subsequently amended.

(4) The board shall consider all of the following when considering whether a jurisdiction has made a good faith effort to implement its source reduction and recycling element or its household hazardous waste element:

(A) Natural disasters.

(B) Budgetary conditions within a jurisdiction that could not be remedied by the imposition or adjustment of solid waste fees.

(C) Work stoppages that directly prevent a jurisdiction from implementing its source reduction and recycling element or household hazardous waste element.

(D) The impact of the failure of federal, state, and other local agencies located within the jurisdiction to implement source reduction and recycling programs in the jurisdiction.

(E) The extent to which the jurisdiction has implemented additional source reduction, recycling, and composting activities.

(F) The extent to which the jurisdiction has made program implementation choices driven by considerations related to other environmental issues, including climate change.

(G) Whether the jurisdiction has provided information to the board concerning whether construction and demolition waste material is at least a moderately significant portion of the waste stream, and, if so, whether the local jurisdiction has adopted an ordinance for diversion of construction and demolition waste materials from solid waste disposal facilities, has adopted a model ordinance pursuant to subdivision (a) of Section 42912 for diversion of construction and demolition waste materials from solid waste disposal facilities, or has implemented another program to encourage or require diversion of construction and demolition waste materials from solid waste disposal facilities.

(H) The extent to which the jurisdiction has implemented programs to comply with Section 41780 and to maintain its per capita disposal rate.

(5) In making a determination whether a jurisdiction has made a good faith effort, pursuant to this section, the board may consider a jurisdiction s per capita disposal rate as a factor in determining whether the jurisdiction adequately implemented its diversion programs. The board shall not consider a jurisdiction s per capita disposal rate to be determinative as to whether the jurisdiction has made a good faith effort to implement its source reduction and recycling element or its household hazardous waste element.

(f) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 13) and added by Stats. 2008, Ch. 343, Sec. 14. Effective January 1, 2009. Section operative January 1, 2018, by its own provisions.)






ARTICLE 5. Enforcement and Penalties

41850

(a) Except as specifically provided in Section 41813, if, after holding the public hearing and issuing an order of compliance pursuant to Section 41825, the board finds that the jurisdiction has failed to make a good faith effort to implement its source reduction and recycling element or its household hazardous waste element, the board may impose administrative civil penalties upon the city or county or, pursuant to Section 40974, upon the city or county as a member of a regional agency, of up to ten thousand dollars ($10,000) per day until the jurisdiction implements the element.

(b) In determining whether or not to impose any penalties, or in determining the amount of any penalties imposed under this section, including any penalties imposed due to the exclusion of solid waste pursuant to Section 41781.2 that results in a reduction in the quantity of solid waste diverted by a jurisdiction, the board shall consider whether the jurisdiction has made a good faith effort to implement its source reduction and recycling element or its household hazardous waste element. In addition, the board shall consider only those relevant circumstances that have prevented a jurisdiction from meeting the requirements of this division, including, but not limited to, the factors described in subdivisions (d) and (e) of Section 41825.

(Amended by Stats. 2008, Ch. 343, Sec. 16. Effective January 1, 2009.)



41850.5

Any administrative civil penalty imposed by the board pursuant to Section 41813 or 48150 shall be deposited in the Local Government Assistance Account, which is hereby created in the Integrated Waste Management Fund. Any funds deposited in that account shall be used solely for the purposes of assisting local governments in complying with the diversion requirements established under Section 41780, and shall not be used by the board for administrative purposes.

(Added by Stats. 1994, Ch. 1227, Sec. 22. Effective January 1, 1995.)



41851

Nothing in this chapter shall infringe on the existing authority of counties and cities to control land use or to make land use decisions, and nothing in this chapter provides or transfers new authority over that land use to the board.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)









CHAPTER 8. Local Fee Authority

41900

Each city and county shall demonstrate a funding source, or sources, available to pay for preparing, adopting, and implementing the element or plan, as required by this part.

(Amended by Stats. 1990, Ch. 145, Sec. 49. Effective June 19, 1990.)



41901

A city, county, or city and county may impose fees in amounts sufficient to pay the costs of preparing, adopting, and implementing a countywide integrated waste management plan prepared pursuant to this division. The fees shall be based on the types or amounts of the solid waste, and shall be used to pay the actual costs incurred by the city or county in preparing, adopting, and implementing the plan, as well as in setting and collecting the local fees. In determining the amounts of the fees, a city or county shall include only those costs directly related to the preparation, adoption, and implementation of the plan and the setting and collection of the local fees. A city, county, or city and county shall impose the fees pursuant to Section 66016 of the Government Code.

(Amended by Stats. 1992, Ch. 487, Sec. 2. Effective January 1, 1993.)



41902

A local agency may directly collect the fees authorized by this chapter or may, by agreement, arrange for the fees to be collected by a solid waste hauler providing solid waste collection for the city or county.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41903

A city or county may assess special fees of a reasonable amount on the importation of waste from outside of the county to publicly owned or privately owned facilities. No city or county shall export solid waste to any other jurisdiction unless the exporting city or county has, within one year following the date specified in Section 41791 or a later date established or permitted by the board, an approved city or county household hazardous waste element and a source reduction and recycling element which have both been implemented, or have submitted a countywide integrated waste management plan, and is in compliance with it, provided, however, that, until one year following the date specified in Section 41791 or a later date established by the board, nothing herein shall be construed as prohibiting the export of solid waste. The board may waive the requirements of this section if the board determines that all additional reasonable source reduction and recycling programs are being implemented in the city or county or if the board determines that the system to export waste supports or enhances the city or county source recovery and recycling element.

(Amended by Stats. 1990, Ch. 1406, Sec. 13.)



41904

(a) For the purposes of this section, the following terms have the following meaning:

(1) Nonprofit charitable reuser means a charitable organization, as defined in Section 501(c)(3) of the federal Internal Revenue Code, or a distinct operating unit or division of the charitable organization, that reuses and recycles donated goods or materials and receives more than 50 percent of its revenues from the handling and sale of those donated goods or materials.

(2) Residue means the solid waste resulting from the receipt, collection, transportation, sorting, processing, or sale of goods or materials donated to the nonprofit charitable reuser for reuse or recycling, including solid wastes left at collection, processing, or sale sites, but does not include solid wastes resulting from other activities of the nonprofit charitable reuser, such as, but not limited to, the assembly or manufacture of products from new materials, the provision of charitable services such as classroom education, meal preparation, and shelter, or the provision of services for a fee, including solid waste handling services.

(b) The Legislature hereby finds and declares both of the following:

(1) In addition to their service to the poor, disabled, and disadvantaged, charitable organizations provide a valuable service by providing for the reuse or recycling of many articles that otherwise would be disposed of at disposal sites. That reuse or recycling is a leading form of source reduction, which has the highest priority among solid waste management practices identified for California.

(2) The purpose of this section is to authorize local agencies to limit the amount of solid waste handling and disposal fees, as well as any fees authorized by this chapter, for nonprofit charitable reusers to help those nonprofit organizations meet the costs of reusing or recycling donated goods or materials.

(3) The activities of nonprofit charitable reusers that reuse and recycle waste that would otherwise be disposed of assist local agencies in meeting the diversion requirements of Section 41780.

(c) (1) A city, county, district, or regional agency may structure its fees for the solid waste handling services or disposal services that it directly provides in a manner that requires nonprofit charitable reusers to pay only the direct costs of handling and disposing of their residue, and exempts them from paying any fee amounts associated with administrative costs to the city, county, district, or regional agency or associated with any other costs that are incurred by the city, county, district, or regional agency pursuant to this division.

(2) A city, county, district, or regional agency may exempt nonprofit charitable reusers from all or part of any fees imposed on the handling or disposal of their residue pursuant to this chapter.

(d) To implement this section, a city, county, district, or regional agency may, by ordinance, resolution, or otherwise, restrict any fee reduction or exemption to specified classes of nonprofit charitable reusers, such as by their size or location, or by the amount, origin, or types of solid waste handled or disposed of, and may require that nonprofit charitable reusers enter into contractual agreements to report the amounts of solid waste disposed of and materials diverted, to maintain specified levels of service and performance, or to perform any activity that the city, county, district, or regional agency may require to achieve the diversion requirements of Section 41780.

(Added by Stats. 1996, Ch. 519, Sec. 1. Effective September 16, 1996.)






CHAPTER 9. Unlawful Acts

ARTICLE 1. Generally

41950

(a) No person, other than the authorized recycling agent of the city or county, shall remove paper, glass, cardboard, plastic, used motor oil, ferrous metal, aluminum, or other recyclable materials which have been segregated from solid waste materials and placed at a designated recycling collection location for residential curbside collection programs authorized by a city, county, or local agency for the purposes of collection and recycling.

(b) No person shall be subject to an action for a violation of this section, unless the person knows, or reasonably should know, that the materials would otherwise be collected by the authorized recycling agent for residential curbside collection programs authorized by a city, county, or local agency for the purpose of recycling the materials.

(c) From the time that the recyclable materials specified in subdivision (a) are placed for collection at curbside, for a residential curbside collection program authorized by a city, county, or local agency, the recyclable materials are the property of the authorized recycling agent.

(Amended by Stats. 1996, Ch. 732, Sec. 1. Effective January 1, 1997.)



41951

(a) For the purposes of this section, commercial entity includes a multifamily residential complex.

(b) Unless otherwise provided by contract, paper, glass, cardboard, plastics, used motor oil, ferrous metal, aluminum, and other recyclable materials, which have been segregated from other waste materials, and placed at the designated recycling collection location by any commercial or industrial entity, shall not be removed by anyone other than the authorized recycling agent.

(c) Unless otherwise provided by contract, from the time that the recyclable materials specified in subdivision (b) are placed at the designated recycling location, the recyclable materials are the property of the authorized recycling agent.

(Amended by Stats. 1996, Ch. 732, Sec. 2. Effective January 1, 1997.)



41952

Nothing in this chapter limits the right of any person to donate, sell, or otherwise dispose of his or her recyclable materials.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



41953

(a) In any civil action by a recycling agent against a person alleged to have violated Section 41950 or 41951, the court may either allow treble damages, as measured by the market value of the recyclable material removed, or award a civil penalty of not more than two thousand dollars ($2,000), whichever is greater, for each unauthorized removal, against the unauthorized person removing the recyclable material.

(b) In any civil action by a recycling agent against a person alleged to have violated Section 41950 or 41951 for a second, or subsequent time, in any 12-month period, the court may either allow treble damages, as measured by the market value of the recyclable material removed, or award a civil penalty of not more than five thousand dollars ($5,000), whichever is greater, for each unauthorized removal against the unauthorized person removing the recyclable material.

(Amended by Stats. 1996, Ch. 732, Sec. 3. Effective January 1, 1997.)



41954

Nothing in this article limits the authority of a local agency to adopt or enforce regulations or ordinances on the same matters of this article. However, any ordinance which imposes civil penalties shall be approved by a majority vote of the governing board which has proposed adoption of the ordinance.

(Amended by Stats. 1991, Ch. 420, Sec. 3.)



41955

If the value of the stolen material is more than fifty dollars ($50), but less than nine hundred fifty dollars ($950), a violation of this part may be charged as either a misdemeanor or an infraction. A violation after a second conviction within a 12-month period shall be charged as a misdemeanor punishable pursuant to Section 19 of the Penal Code.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 53. Effective January 25, 2010.)



41956

The board may award special enforcement grants to cities or counties to support pilot programs designed to develop and evaluate enforcement techniques to reduce the theft of recyclable materials from commercial, industrial, or other nonresidential establishments.

(Added by Stats. 1996, Ch. 732, Sec. 5. Effective January 1, 1997.)












PART 3. STATE PROGRAMS

CHAPTER 1. Market Development Programs

ARTICLE 1. General Provisions

42000

The Legislature hereby finds and declares all of the following:

(a) This division requires cities and counties to divert 25 percent of all solid waste from landfills and transformation facilities by 1995 and 50 percent by 2000. As of 1990, the overall diversion rate in the state was 12 percent.

(b) California s source reduction, recycling, and composting efforts need to increase greatly if local jurisdictions are to meet the 25-percent and the 50-percent diversion requirements.

(c) Market development is the key to increased, cost-effective recycling. Market development includes activities that strengthen demand by manufacturers and end-use consumers for recyclable materials collected by municipalities, nonprofit organizations, and private entities.

(d) Developing markets for recyclable materials creates opportunities that will reindustrialize California. The board estimates that the development of markets for recyclable materials may create over 20,000 jobs in California s manufacturing sector, an additional 25,000 jobs in the sorting and processing fields, and an unestimated number of jobs in other fields that may develop through full implementation of this division.

(e) The board is authorized to conduct individual market development activities, but is not presently required to implement a comprehensive plan that addresses the full range of market development needs.

(Amended by Stats. 1997, Ch. 672, Sec. 8. Effective January 1, 1998.)



42001

The Legislature further finds and declares that the health, safety, and welfare of the people of California depend upon the development, stability, and expansion of domestic markets for the postconsumer wastes and secondary wastes collected within the state. It is therefore the purpose of this chapter to stimulate the use of postconsumer waste materials and secondary waste materials generated in California as raw materials used as feedstock by private business, industry, and commerce.

(Added by Stats. 1993, Ch. 733, Sec. 2. Effective January 1, 1994.)



42002

The following definitions govern the construction of this chapter:

(a) Applicant means a person, as defined in Section 40170, who applies for designation as a Recycling Market Development Zone.

(b) Postconsumer waste material means any product generated by a business or a consumer which has served its intended end use, and which has been separated from solid waste for the purposes of collection, recycling, and disposal, and which does not include secondary waste material.

(c) Recycling-based business means any business that increases market demand for, or adds value to, postconsumer waste material or secondary waste material.

(d) Recycling market development zone or zone means any single or joint, contiguous parcels of property that, based on the determination of the board, meets the following criteria:

(1) The area has been zoned an appropriate land use for the development of commercial, industrial, or manufacturing purposes.

(2) The area is identified in the countywide or regional agency integrated waste management plan as part of the market development area.

(3) The area is located in a city with an existing postconsumer waste collection infrastructure.

(4) The area may be used to establish commercial, manufacturing, or industrial processes which would produce end products that consist of not less than 50 percent recycled materials.

(e) Revolving loan program means the Recycling Market Development Revolving Loan Program established pursuant to Section 42023.1.

(f) Secondary waste material means industrial byproducts which would otherwise go to disposal facilities and wastes generated after completion of a manufacturing process, but does not include internally generated scrap commonly returned to industrial or manufacturing processes, such as home scrap and mill broke.

(g) Subaccount means the Recycling Market Development Revolving Loan Subaccount created pursuant to subdivision (a) of Section 42023.1.

(Amended by Stats. 1999, Ch. 467, Sec. 1. Effective January 1, 2000.)






ARTICLE 2. Market Development Plan

42005

(a) The board shall develop a comprehensive market development plan using existing resources, that will stimulate market demand in the state for postconsumer waste material and secondary waste material generated in the state.

(b) The board s market development plan shall include, but shall not be limited to, achieving all of the following goals:

(1) Increasing market demand for postconsumer waste materials and secondary waste materials available due to California s source reduction and recycling programs.

(2) Increasing demand for recycled content products, especially high quality, value-added products.

(3) Promoting efficient local waste diversion systems which yield high quality, industrially usable feedstocks.

(4) Promoting the competitive collection and use of secondary waste materials.

(c) The board s development plan shall also include efforts to encourage and promote cooperative, regional programs to expand markets for recycled material. These programs shall include activities to address problems and opportunities that are unique to rural, urban, and suburban areas of the state.

(d) The board shall develop a plan, using existing resources, to provide assistance to local agencies when requested by a city, county, or regional agency, in the implementation of cost-effective programs that provide a quality supply of recycled materials for markets.

(Amended by Stats. 2001, Ch. 745, Sec. 191. Effective October 12, 2001.)



42006

(a) The plan required by Section 42005 shall describe and prioritize actions that should be undertaken to meet the goals specified in subdivision (b) of Section 42005.

(b) The plan shall include provisions for periodic review and revision in response to changing market factors or actual changes in secondary waste materials markets.

(Added by Stats. 1993, Ch. 733, Sec. 2. Effective January 1, 1994.)



42007

Upon adoption of the plan required by Section 42005, the board shall conduct a detailed analysis of staff resources and consider how to most effectively implement the plan in consideration of existing statutory mandates and resource constraints.

(Added by Stats. 1993, Ch. 733, Sec. 2. Effective January 1, 1994.)



42009

Nothing in this chapter shall be construed to infringe upon regulations relating to civil rights, equal employment rights, equal opportunity rights, or fair housing rights of any person or any environmental protection or public health law.

(Added by Stats. 1993, Ch. 733, Sec. 2. Effective January 1, 1994.)






ARTICLE 3. Market Development Zone Program

42010

(a) The local governing body may, either by ordinance or resolution, upon the recommendation of the appropriate land use planning agency, propose eligible parcels of property within its jurisdiction as a recycling market development zone.

(b) The proposal of a recycling market development zone shall be based upon the following findings by the local governing body:

(1) The current waste management practices and conditions are favorable to the development of postconsumer waste material markets.

(2) The designation as a recycling market development zone is necessary to assist in attracting private sector recycling investments to the area.

(Amended by Stats. 1999, Ch. 467, Sec. 2. Effective January 1, 2000.)



42011

Any parcel of property designated as a recycling market development zone shall retain this designation for 10 years.

(Added by Stats. 1993, Ch. 733, Sec. 2. Effective January 1, 1994.)



42012

The local governing body, or any person through the local governing body, may apply to the board for designation as a recycling market development zone.

(Added by Stats. 1993, Ch. 733, Sec. 2. Effective January 1, 1994.)



42013

The board shall adopt regulations and guidelines concerning the necessary contents of each application for designation and, in the countywide integrated waste management plans, shall determine the maximum number of recycling market development zones to be designated pursuant to this chapter.

(Added by Stats. 1993, Ch. 733, Sec. 2. Effective January 1, 1994.)



42014

The board may designate or redesignate recycling market development zones for persons applying for that designation.

(Added by Stats. 1993, Ch. 733, Sec. 2. Effective January 1, 1994.)



42015

If there are more applications for designation than the number of recycling market development zones to be designated, the board shall select the applicants who shall receive the designation of a recycling market development zone based on a comparison of the applications submitted and an indication that the applicant s proposals include effective, innovative, and comprehensive tax incentives and regulatory incentives, and other incentives programs, to attract private sector investment in the proposed recycling market development zone.

(Added by Stats. 1993, Ch. 733, Sec. 2. Effective January 1, 1994.)



42016

For the purpose of Section 42015, regulatory incentives include, but are not limited to, all of the following:

(a) The suspension or relaxation of locally originated or modified building codes, zoning laws, and general plans.

(b) The elimination or reduction of fees for applications, permits, and local government services, and the establishment of a streamlined local permit process.

(Added by Stats. 1993, Ch. 733, Sec. 2. Effective January 1, 1994.)



42017

For purposes of Section 42015, tax incentives include, but are not limited to, the elimination or reduction of construction taxes or business license taxes.

(Added by Stats. 1993, Ch. 733, Sec. 2. Effective January 1, 1994.)



42018

For purposes of Section 42015, other incentives may include, but are not limited to, all of the following:

(a) The provision for expansion of infrastructure.

(b) Provisions for increased amounts of recyclable feedstock.

(Added by Stats. 1993, Ch. 733, Sec. 2. Effective January 1, 1994.)



42019

In evaluating an application for the designation of a recycling market development zone, the board shall consider the amount of landfill capacity remaining in the jurisdiction where the zone would be located.

(Added by Stats. 1993, Ch. 733, Sec. 2. Effective January 1, 1994.)



42020

In evaluating an application for the designation of a recycling market development zone, the board shall not deny the application solely because of technical deficiencies. The board shall provide applicants with an opportunity to correct technical deficiencies. An application shall be denied if technical deficiencies are not corrected within 14 days.

(Added by Stats. 1993, Ch. 733, Sec. 2. Effective January 1, 1994.)



42021

Nothing in this chapter prohibits an applicant from seeking designation of an enterprise zone and receiving economic incentives as defined in Section 7073 of the Government Code.

(Amended by Stats. 2004, Ch. 225, Sec. 62. Effective August 16, 2004.)



42023

Nothing in this section shall be interpreted to limit the authority of local governments to make land use decisions within their jurisdiction.

(Added by Stats. 1993, Ch. 733, Sec. 2. Effective January 1, 1994.)



42023.1

(a) The Recycling Market Development Revolving Loan Subaccount is hereby created in the account for the purpose of providing loans for purposes of the Recycling Market Development Revolving Loan Program established pursuant to this article.

(b) Notwithstanding Section 13340 of the Government Code, the funds deposited in the subaccount are hereby continuously appropriated to the department without regard to fiscal year for making loans pursuant to this article.

(c) The department may expend interest earnings on funds in the subaccount for administrative expenses incurred in carrying out the Recycling Market Development Revolving Loan Program, upon the appropriation of funds in the subaccount for that purpose in the annual Budget Act.

(d) The money from loan repayments and fees, including, but not limited to, principal and interest repayments, fees and points, recovery of collection costs, income earned on an asset recovered pursuant to a loan default, and funds collected through foreclosure actions shall be deposited in the subaccount.

(e) All interest accruing on interest payments from loan applicants shall be deposited in the subaccount.

(f) The department may expend the money in the subaccount to make loans to local governing bodies, private businesses, and nonprofit entities within recycling market development zones, or in areas outside zones where partnerships exist with other public entities to assist local jurisdictions to comply with Section 40051.

(g) The department shall not fund a loan until it determines that the applicant has obtained all significant applicable federal, state, and local permits. The department shall determine which applicable federal, state, and local permits are significant.

(h) The department shall establish and collect fees for applications for loans authorized by this section. The application fee shall be set at a level that is sufficient to fund the department s cost of processing applications for loans. In addition, the department shall establish a schedule of fees or points for loans that are entered into by the department, to fund the department s administration of the revolving loan program.

(i) The department may expend money in the subaccount for the administration of the Recycling Market Development Revolving Loan Program, upon the appropriation of funds in the subaccount for that purpose in the annual Budget Act. In addition, the department may expend money in the account to administer the revolving loan program, upon the appropriation of funds in the subaccount for that purpose in the annual Budget Act. However, funding for the administration of the revolving loan program from the account shall be provided only if there are not sufficient funds in the subaccount to fully fund the administration of the program.

(j) The department, pursuant to subdivision (a) of Section 47901, may set aside funds for the purposes of paying costs necessary to protect the state s position as a lender-creditor. These costs shall be broadly construed to include, but not be limited to, foreclosure expenses, auction fees, title searches, appraisals, real estate brokerage fees, attorney fees, mortgage payments, insurance payments, utility costs, repair costs, removal and storage costs for repossessed equipment and inventory, and additional expenditures to purchase a senior lien in foreclosure or bankruptcy proceedings.

(k) (1) Except as provided in paragraph (2), this section shall become inoperative on July 1, 2021, and as of January 1, 2022, is repealed, unless a later enacted statute, which becomes effective on or before January 1, 2022, deletes or extends the date on which it becomes inoperative and is repealed.

(2) The repeal of this section pursuant to paragraph (1) shall not extinguish any loan obligation or the authority of the state to pursue appropriate actions for the collection of a loan.

(Amended by Stats. 2010, Ch. 275, Sec. 2. Effective January 1, 2011. Inoperative July 1, 2021. Repealed as of January 1, 2022, by its own provisions.)



42023.2

(a) Upon authorization by the Legislature in the annual Budget Act, the Controller shall transfer a sum, as available, from the account to the subaccount as necessary to meet anticipated loan demand under the program.

(b) (1) Except as provided in paragraph (2), this section shall become inoperative on July 1, 2021, and as of January 1, 2022, is repealed, unless a later enacted statute, which becomes effective on or before January 1, 2022, deletes or extends the date on which it becomes inoperative and is repealed.

(2) (A) The repeal of this section pursuant to paragraph (1) shall not extinguish any loan obligation or the authority of the state to pursue appropriate actions for the collection of a loan.

(B) The department shall not be obligated to pay interest on the amount appropriated from the account to the subaccount pursuant to subdivision (a). This subparagraph shall apply retroactively from January 1, 1992.

(Amended by Stats. 2010, Ch. 275, Sec. 3. Effective January 1, 2011. Inoperative July 1, 2021. Repealed as of January 1, 2022, by its own provisions.)



42023.3

(a) All money remaining in the subaccount on July 1, 2021, and all money received as repayment and interest on loans shall, as of July 1, 2021, be transferred to the account and any money due and outstanding on loans as of July 1, 2021, shall be repaid to the department and deposited by the department in the account until paid in full, except that, upon authorization by the Legislature in the annual Budget Act, interest earnings may be expended for administrative costs associated with the collection of outstanding loan accounts.

(b) (1) Except as provided in paragraph (2), this section shall become inoperative on July 1, 2021, and as of January 1, 2022, is repealed, unless a later enacted statute, which becomes effective on or before January 1, 2022, deletes or extends the dates on which it becomes inoperative and is repealed.

(2) The repeal of this section pursuant to paragraph (1) shall not extinguish any loan obligation or the authority of the state to pursue appropriate actions for the collection of a loan.

(Amended by Stats. 2010, Ch. 275, Sec. 4. Effective January 1, 2011. Inoperative July 1, 2021. Repealed as of January 1, 2022, by its own provisions.)



42023.4

(a) A loan made pursuant to Section 42023.1 shall be subject to all of the following requirements:

(1) The terms of an approved loan shall be specified in a loan agreement between the borrower and the department. The loan agreement shall include a requirement that the failure to comply with the agreement shall result in any remaining unpaid amount of the loan, with accrued interest, being immediately due and payable. Notwithstanding any term of the agreement, a recipient of a loan that the department approves shall repay the principal amount, plus interest on the basis of the rate of return for money in the Surplus Money Investment Fund at the time of the loan commitment. All money received as repayment and interest on loans made pursuant to this section shall be deposited in the subaccount.

(2) The term of a loan made pursuant to this section shall be not more than 10 years when collateralized by assets other than real estate, or not more than 15 years when partially or wholly collateralized by real estate.

(3) The department shall approve only those loan applications that demonstrate the applicant s ability to repay the loan. The highest priority for funding shall be given to projects that demonstrate that the project will increase market demand for recycling the project s type of postconsumer waste material.

(4) The department shall not finance more than three-fourths of the cost of a project or two million dollars ($2,000,000), whichever is less.

(5) The Department of Finance may audit the expenditure of the proceeds of a loan made pursuant to Section 42023.1 and this section.

(b) (1) Except as provided in paragraph (2), this section shall become inoperative on July 1, 2021, and as of January 1, 2022, is repealed, unless a later enacted statute, which becomes effective on or before January 1, 2022, deletes or extends the dates on which it becomes inoperative and is repealed.

(2) The repeal of this section pursuant to paragraph (1) shall not extinguish any loan obligation or the authority of the state to pursue appropriate actions for the collection of a loan.

(Amended by Stats. 2010, Ch. 275, Sec. 5. Effective January 1, 2011. Inoperative July 1, 2021. Repealed as of January 1, 2022, by its own provisions.)



42023.5

(a) The department shall, as part of the annual report to the Legislature, pursuant to Section 40507, include a report on the performance of the Recycling Market Development Revolving Loan Program, including the number and size of loans made, characteristics of loan recipients, projected loan demand, and the cost of administering the program.

(b) This section shall become inoperative on July 1, 2021, and as of January 1, 2022, is repealed, unless a later enacted statute, which becomes effective on or before January 1, 2022, deletes or extends the date on which it becomes inoperative and is repealed.

(Amended by Stats. 2010, Ch. 275, Sec. 6. Effective January 1, 2011. Inoperative July 1, 2021. Repealed as of January 1, 2022, by its own provisions.)



42023.6

(a) The department shall encourage applicants to seek participation from private financial institutions or other public agencies. For purposes of enabling the department and local agencies to comply with Sections 40051 and 41780, the department may participate, in an amount not to exceed five hundred thousand dollars ($500,000), in the Capital Access Loan Program as provided in Article 8 (commencing with Section 44559) of Chapter 1 of Division 27 of the Health and Safety Code.

(b) For purposes of participating in the Capital Access Loan Program, as specified in subdivision (a), or in a program that leverages subaccount funds, the department may operate both inside and outside the recycling market development zones.

(c) (1) Except as provided in paragraph (2), this section shall become inoperative on July 1, 2021, and as of January 1, 2022, is repealed, unless a later enacted statute, which becomes effective on or before January 1, 2022, deletes or extends the date on which it becomes inoperative and is repealed.

(2) The repeal of this section pursuant to paragraph (1) shall not extinguish any loan obligation or the authority of the state to pursue appropriate actions for the collection of a loan.

(Amended by Stats. 2010, Ch. 275, Sec. 7. Effective January 1, 2011. Inoperative July 1, 2021. Repealed as of January 1, 2022, by its own provisions.)



42024

The board, the Treasurer, and other appropriate state agencies shall, to the extent feasible and as appropriate, coordinate activities that will leverage financing for market development projects and encourage joint activities to strengthen markets for recycled materials.

(Amended by Stats. 2004, Ch. 225, Sec. 64. Effective August 16, 2004.)









CHAPTER 3.5. Metallic Discards

ARTICLE 1. Definitions

42160

The definitions in this article govern the construction of this chapter.

(Added by Stats. 1991, Ch. 849, Sec. 2.)



42161

Metallic discard means any large metal article or product, or any part thereof, including, but not limited to, metal furniture, machinery, major appliances, electronic products, and wood-burning stoves.

(Added by Stats. 1991, Ch. 849, Sec. 2.)



42162

Salvage means the controlled removal of metallic discards from the solid waste stream at a permitted solid waste facility for the express purpose of recycling or reuse.

(Added by Stats. 1991, Ch. 849, Sec. 2.)



42163

Recycling residue means nonhazardous residue or residue treated to be nonhazardous that is a direct result of metals recovery operations for the express purposes of recycling.

(Added by Stats. 1991, Ch. 849, Sec. 2.)



42164

Solid waste landfill means a solid waste landfill, as defined in Section 40195.1.

(Amended by Stats. 1996, Ch. 1041, Sec. 11. Effective January 1, 1997.)



42165

Vehicle means any device used for transportation. Vehicle includes bicycles, airplanes, and other transportation devices not used on highways, and automobiles and other vehicles, as defined in Section 670 of the Vehicle Code.

(Added by Stats. 1991, Ch. 849, Sec. 2.)



42166

Major appliance means any domestic or commercial device, including, but not limited to, a washing machine, clothes dryer, hot water heater, dehumidifier, conventional oven, microwave oven, stove, refrigerator, freezer, air-conditioner, trash compactor, and residential furnace.

(Added by Stats. 1991, Ch. 849, Sec. 2.)



42167

Materials that require special handling means all of the following:

(a) Sodium azide canisters in unspent airbags that are determined to be hazardous by federal and state law or regulation.

(b) Encapsulated polychlorinated biphenyls (PCBs), Di(2-Ethylhexylphthalate) (DEHP), and metal encased capacitors, in major appliances.

(c) Chlorofluorocarbons (CFCs), hydrochlorofluorocarbons (HCFCs), and other non-CFC replacement refrigerants, injected in air-conditioning/refrigeration units.

(d) Used oil, as defined in subparagraph (A) of paragraph (1) of subdivision (a) of Section 25250.1 of the Health and Safety Code, in major appliances. Materials described in subparagraph (B) of paragraph (1) of subdivision (a) of Section 25250.1 of the Health and Safety Code are not excluded from the definition of used oil for the purposes of this section.

(e) Mercury found in switches and temperature control devices in major appliances.

(f) Any other material that, when removed from a major appliance, is a hazardous waste regulated pursuant to Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code.

(Amended by Stats. 2004, Ch. 880, Sec. 11. Effective January 1, 2005.)



42168

Solid waste facility means a solid waste facility as defined in Section 40194.

(Added by Stats. 1991, Ch. 849, Sec. 2.)






ARTICLE 2. Disposal of Metallic Discard

42170

(a) After January 1, 1994, no solid waste facility shall accept for disposal any major appliance, vehicle, or other metallic discard which contains enough metal to be economically feasible to salvage as determined by the solid waste facility operator.

(b) After January 1, 1994, no person shall place a major appliance or other metallic discard in mixed municipal solid waste or dispose of a major appliance or other metallic discard in or on land, except for a solid waste landfill operator who complies with subdivision (a). This material shall be delivered to a facility to process for reuse or recycling, placed in a solid waste facility for salvage, or disposed of at a solid waste landfill if economically infeasible to salvage.

(c) Notwithstanding any other provision of law, any solid waste facility operator who salvages major appliances, vehicles, other metallic discards or other recyclables shall not be required to revise the solid waste facilities permit to implement these activities.

(d) This section shall be subject to enforcement pursuant to Chapter 1 (commencing with Section 45000) of Part 5.

(Added by Stats. 1991, Ch. 849, Sec. 2.)



42171

The board shall evaluate the use of recycling residue for use as solid waste landfill cover materials or for use as extenders for currently used cover material. If used as daily cover or as extenders to daily cover, recycling residues shall have all of the physical characteristics required by regulations for cover materials adopted pursuant to Section 43020. The results of this evaluation shall be reported in the report required pursuant to Section 40507.

(Amended by Stats. 1992, Ch. 1293, Sec. 3. Effective January 1, 1993.)



42172

The board shall conduct its evaluation of recycling residue in consultation with the Department of Toxic Substances Control, the State Air Resources Board, the state water board, and any other agency having pertinent jurisdiction. Recycling residue used as daily cover or as extenders in daily cover shall meet performance standards and requirements for cover material as specified in the regulations adopted pursuant to Section 43020.

(Amended by Stats. 1992, Ch. 1293, Sec. 4. Effective January 1, 1993.)






ARTICLE 3. Processing Metallic Discards

42175

Materials that require special handling shall be removed from major appliances and vehicles in which they are contained prior to crushing for transport or transferring to a baler or shredder for recycling.

(Amended by Stats. 1997, Ch. 884, Sec. 4. Effective January 1, 1998.)



42175.1

(a) Any hazardous material that becomes a hazardous waste when released or removed from any major appliance shall be managed pursuant to Article 10.1 (commencing with Section 25211) of Chapter 6.5 of Division 20 of the Health and Safety Code.

(b) Any mercury-containing motor vehicle light switch that becomes a hazardous waste when removed from any vehicle shall be managed pursuant to Article 10.2 (commencing with Section 25214.5) of Chapter 6.5 of Division 20 of the Health and Safety Code.

(c) Failure to comply with the requirements of Section 42175 is a violation of Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code.

(Amended by Stats. 2002, Ch. 626, Sec. 10. Effective January 1, 2003.)






ARTICLE 4. Fees and Surcharges for Recycling Residue

42185

No city or county shall impose any fees, except facility operating fees, state-mandated fees, or fees pursuant to Sections 41901, 41902, 41903, and 43213, or surcharges on the disposal of recycling residue generated from the metals recovery and reuse of major appliances, vehicles, and other metallic discards, provided the residue is not delivered to the solid waste facility mixed with other solid waste.

(Added by Stats. 1991, Ch. 849, Sec. 2.)









CHAPTER 5. Compost Market Program

ARTICLE 1. Definitions

42230

The following definitions govern the construction of this chapter.

(Added by Stats. 1989, Ch. 1096, Sec. 2.)



42231

Compost means the product resulting from the controlled biological decomposition of organic wastes that are sources separated from the municipal solid waste stream.

(Added by Stats. 1989, Ch. 1096, Sec. 2.)






ARTICLE 2. Compost Market Program

42240

The Department of General Services and the board, in consultation with other affected state agencies, shall maintain specifications for the purchase of compost by the State of California. The specifications shall designate the state minimum operating standards and product quality standards. The specifications shall be designed to maximize the use of compost without jeopardizing the safety and health of the citizens of the state or the environment.

(Amended by Stats. 2005, Ch. 383, Sec. 27. Effective January 1, 2006.)



42241

On or after January 1, 1991, the Department of Transportation shall use compost in place of, or to supplement, petroleum-based commercial fertilizers in the state s highway landscape maintenance program.

(Added by Stats. 1989, Ch. 1096, Sec. 2.)



42241.5

The board may develop a program to increase the use of compost products in agricultural applications. The program may include, but shall not be limited to, the following:

(a) Identification of federal, state, and local financial assistance.

(b) Cooperative efforts with appropriate federal and state agencies.

(Added by Stats. 1997, Ch. 672, Sec. 12. Effective January 1, 1998.)



42243

On or after January 1, 1993, the Department of Forestry and Fire Protection, the Department of Parks and Recreation, and the Department of General Services shall initiate programs to restore public lands that use compost, co-compost, rice straw, and chemically fixed sewage sludge and shall use those products or materials wherever possible.

(Amended by Stats. 1992, Ch. 1207, Sec. 3. Effective January 1, 1993.)



42244

The board shall evaluate compost, cocompost, and chemically fixed sewage sludge for use as solid waste landfill cover materials or for use as extenders for currently used cover material. Compost, cocompost, and chemically fixed sewage sludge products, when used as a substitute for or mixed with currently approved cover material, shall possess all the physical characteristics required in the definition of a cover material.

(Amended by Stats. 1996, Ch. 1038, Sec. 16. Effective September 29, 1996.)



42244.5

On or before January 1, 1994, the board shall evaluate rice straw for use as a solid waste landfill cover material or for use as an extender for currently used cover material. Rice straw or rice straw materials, when used as a substitute for or mixed with currently approved cover material, shall possess all the physical characteristics required in the definition of a cover material. The results of the evaluation shall be included in the report required pursuant to Section 40507.

(Added by Stats. 1992, Ch. 1207, Sec. 4. Effective January 1, 1993.)



42245

On or after January 1, 1992, based on the results of the evaluation conducted in accordance with Section 42244, the board may, on a case-by-case basis, approve the use of compost, co-compost, and chemically fixed sewage sludge, that meet the performance standards for cover material, for up to 25 percent of landfill cover materials or landfill cover extenders.

(Amended by Stats. 1992, Ch. 1293, Sec. 5. Effective January 1, 1993.)



42246

Any procuring agency that prepares a request for bid for commercial fertilizers or soil amendment products shall document its determination that the use of a compost, co-compost, or chemically fixed sewage sludge would jeopardize public health or safety or would jeopardize the intended result of the project.

(Added by Stats. 1989, Ch. 1096, Sec. 2.)









CHAPTER 5.1. At-Store Recycling Program

42250

For purposes of this chapter, the following definitions shall apply:

(a) Manufacturer means the producer of a plastic carryout bag sold to a store.

(b) Operator means a person in control of, or having daily responsibility for, the daily operation of a store, which may include, but is not limited to, the owner of the store.

(c) Plastic carryout bag means a plastic carryout bag provided by a store to a customer at the point of sale.

(d) Reusable bag means either of the following:

(1) A bag made of cloth or other machine washable fabric that has handles.

(2) A durable plastic bag with handles that is at least 2.25 mils thick and is specifically designed and manufactured for multiple reuse.

(e) Store means a retail establishment that provides plastic carryout bags to its customers as a result of the sale of a product and that meets either of the following requirements:

(1) Meet the definition of a supermarket as found in Section 14526.5.

(2) Has over 10,000 square feet of retail space that generates sales or use tax pursuant to the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code) and has a pharmacy licensed pursuant to Chapter 9 (commencing with Section 4000) of Division 2 of the Business and Professions Code.

(Added by Stats. 2006, Ch. 845, Sec. 2. Effective January 1, 2007. Section operative July 1, 2007, pursuant to Section 42256. Repealed as of January 1, 2020, pursuant to Section 42257.)



42251

(a) The operator of a store shall establish an at-store recycling program pursuant to this chapter that provides an opportunity for a customer of the store to return to the store clean plastic carryout bags.

(b) A retail establishment that does not meet the definition of a store, as specified in Section 42250, and that provides plastic carryout bags to customers at the point of sale may also adopt an at-store recycling program, as specified in this chapter.

(Added by Stats. 2006, Ch. 845, Sec. 2. Effective January 1, 2007. Section operative July 1, 2007, pursuant to Section 42256. Repealed as of January 1, 2020, pursuant to Section 42257.)



42252

An at-store recycling program provided by the operator of a store shall include all of the following:

(a) A plastic carryout bag provided by the store shall have printed or displayed on the bag, in a manner visible to a consumer, the words PLEASE RETURN TO A PARTICIPATING STORE FOR RECYCLING.

(b) A plastic carryout bag collection bin shall be placed at each store and shall be visible, easily accessible to the consumer, and clearly marked that the collection bin is available for the purpose of collecting and recycling plastic carryout bags.

(c) All plastic bags collected by the store shall be collected, transported, and recycled in a manner that does not conflict with the local jurisdiction s source reduction and recycling element, pursuant to Chapter 2 (commencing with Section 41000) and Chapter 3 (commencing with Section 41300) of Part 2.

(d) The store shall maintain records describing the collection, transport, and recycling of plastic bags collected for a minimum of three years and shall make the records available to the board or the local jurisdiction, upon request, to demonstrate compliance with this chapter.

(e) The operator of the store shall make reusable bags available to customers within the store, which may be purchased and used in lieu of using a plastic carryout bag or paper bag. This subdivision is not applicable to a retail establishment specified pursuant to subdivision (b) of Section 42251.

(Added by Stats. 2006, Ch. 845, Sec. 2. Effective January 1, 2007. Section operative July 1, 2007, pursuant to Section 42256. Repealed as of January 1, 2020, pursuant to Section 42257.)



42253

The manufacturer of a plastic carryout bag shall develop educational materials to encourage the reducing, reusing, and recycling plastic bags and shall make those materials available to stores required to comply with this chapter.

(Added by Stats. 2006, Ch. 845, Sec. 2. Effective January 1, 2007. Section operative July 1, 2007, pursuant to Section 42256. Repealed as of January 1, 2020, pursuant to Section 42257.)



42254

(a) This chapter does not prohibit the adoption, implementation, or enforcement of any local ordinance, resolution, regulation, or rule governing curbside or drop off recycling programs operated by, or pursuant to a contract with, a city, county, or other public agency, including any action relating to fees for these programs.

(b) This chapter does not affect any contract, franchise, permit, license, or other arrangement regarding the collection or recycling of solid waste or household hazardous waste.

(Amended by Stats. 2012, Ch. 384, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2020, pursuant to Section 42257.)



42255

(a) A city, county, or the state may impose civil liability in the amount of five hundred dollars ($500) for the first violation of this chapter, one thousand dollars ($1,000) for the second violation, and two thousand dollars ($2,000) for the third and subsequent violation.

(b) Any civil penalties collected pursuant to subdivision (a) shall be paid to the office of the city attorney, city prosecutor, district attorney, or Attorney General, whichever office brought the action. The penalties collected pursuant to this section by the Attorney General may be expended by the Attorney General, upon appropriation by the Legislature, to enforce this chapter.

(Added by Stats. 2006, Ch. 845, Sec. 2. Effective January 1, 2007. Section operative July 1, 2007, pursuant to Section 42256. Repealed as of January 1, 2020, pursuant to Section 42257.)



42256

This chapter shall become operative on July 1, 2007.

(Added by Stats. 2006, Ch. 845, Sec. 2. Effective January 1, 2007. Repealed as of January 1, 2020, pursuant to Section 42257. Note: This section prescribes a delayed operative date (July 1, 2007) for Chapter 5.1, commencing with Section 42250.)



42257

This chapter shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Amended by Stats. 2012, Ch. 384, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2020, by its own provisions. Note: Repeal affects Chapter 5.1, commencing with Section 42250.)






CHAPTER 5.4. Plastic Trash Bags

42290

For purposes of this chapter, the following terms have the following meaning:

(a) Manufacturer means a person who manufactures plastic trash bags for sale in this state.

(b) (1) Plastic trash bag means a bag that is manufactured for intended use as a container to hold, store, or transport materials to be discarded, composted, or recycled, including, but not limited to, garbage bags, composting bags, lawn and leaf bags, can-liner bags, kitchen bags, compactor bags, and recycling bags.

(2) A plastic trash bag does not include a grocery sack or any other bag that is manufactured for intended use as a container to hold, store, or transport food.

(3) A plastic trash bag does not include any plastic bag that is used for the purpose of containing either of the following wastes:

(A) Hazardous waste, as defined in Section 25117 of the Health and Safety Code.

(B) Medical waste, as defined in Section 117690 of the Health and Safety Code.

(c) Postconsumer material means a finished product that would normally be disposed of as solid waste, having completed its intended end-use and product life cycle. Postconsumer material does not include manufacturing and fabrication scrap.

(d) Regulated bag means a plastic trash bag of 0.70 mil or greater thickness that is intended for sale in the state.

(e) Wholesaler means any person who purchases plastic trash bags from a manufacturer for resale in this state.

(Amended by Stats. 1998, Ch. 44, Sec. 1. Effective May 22, 1998.)



42290.5

To encourage waste diversion of polyethylene from California landfills as well as to encourage California s postconsumer market development, it is the intent of the Legislature that any certification of postconsumer materials used for compliance with this chapter not be the same materials that are certified or used for compliance with any other state requirement or with any federal requirement that requires the use or reporting of postconsumer materials for plastic products.

(Added by Stats. 1998, Ch. 44, Sec. 2. Effective May 22, 1998.)



42291

(a) Until January 1, 1998, every manufacturer that manufactures plastic trash bags of 0.75 mil or greater thickness for sale in this state shall ensure that at least 30 percent of the material used in those plastic trash bags is recycled plastic postconsumer material.

(b) (1) On and after January 1, 1998, the manufacturer s required use of recycled plastic postconsumer material shall be determined pursuant to paragraph (2). Compliance by a manufacturer with either alternative shall be deemed to be compliance with this subdivision.

(2) Every manufacturer of regulated bags shall do one of the following:

(A) Ensure that its plastic trash bags intended for sale in this state contain a quantity of recycled plastic postconsumer material equal to at least 10 percent of the weight of the regulated bags.

(B) Ensure that at least 30 percent of the weight of the material used in all of its plastic products intended for sale in this state is recycled plastic postconsumer material.

(3) Beginning March 1, 1999, and annually thereafter, every manufacturer subject to this subdivision shall certify to the board that it has used the required amount of recycled plastic postconsumer material annually in compliance with paragraph (2).

(c) Any certification of postconsumer materials used for compliance with this chapter shall not include any materials that are certified or used for compliance with any other state or federal requirement that requires the use or reporting of postconsumer materials for any plastic products.

(d) If any manufacturer subject to this section is unable to obtain sufficient amounts of recycled plastic postconsumer material to comply with this section within a reporting period because of unavailability or because the available material did not meet recycled plastic postconsumer material quality standards adopted by the board, the manufacturer shall certify that fact to the board. Each manufacturer making that certification shall make a reasonable effort to identify available supplies of material before submitting certification to the board.

(e) The Legislature hereby finds and declares that although the changes made to this section by the act amending this section during the 1998 portion of the 1997 98 Regular Session become effective after January 1, 1998, it is the intent of the Legislature that the new requirements specified in subdivision (b) be effective as of January 1, 1998. The Legislature further finds that this change is requested by the manufacturers subject to this section and that the retroactive effect of these changes will not cause any hardship on any manufacturer subject to this section, or cause any manufacturer to be subject to regulatory action as a result of these changes, but rather, would instead have the effect of preventing hardship to the manufacturers regulated by this section.

(Amended by Stats. 1998, Ch. 44, Sec. 3. Effective May 22, 1998.)



42291.5

For each pound of recycled plastic postconsumer material purchased from a source of recycled plastic postconsumer material in this state for use in the manufacture of plastic trash bags, or other products manufactured with recycled plastic postconsumer material in compliance with this chapter, the board shall credit the manufacturer certifying pursuant to Section 42293 with having used 1.2 pounds of recycled plastic postconsumer material toward compliance with the requirements of Section 42291.

(Amended by Stats. 2001, Ch. 406, Sec. 1. Effective January 1, 2002.)



42292

Each manufacturer shall obtain from its suppliers of recycled plastic postconsumer material for use in the manufacture of plastic trash bags, or other products manufactured with recycled plastic postconsumer material in compliance with this chapter, a statement identifying the quantity, source location, and proximate prior usage of, and the actual postconsumer material content of, each shipment of recycled plastic postconsumer material purchased by the manufacturer, and any other information that the board, may, by regulation, require the manufacturer to obtain from its suppliers, for purposes of inclusion in the annual report required by Section 42293.

(Amended by Stats. 1998, Ch. 44, Sec. 5. Effective May 22, 1998.)



42293

(a) On or before March 1, 1999, and annually thereafter, each manufacturer subject to this chapter shall submit a report to the board certifying that it has complied with Section 42291 during the preceding calendar year, certifying the name and physical location of each of its suppliers of recycled plastic postconsumer material for use in the manufacture of plastic trash bags, or other products manufactured with recycled plastic postconsumer material in compliance with this chapter, and containing the information obtained pursuant to Section 42292 and any other information that the board may require by regulation. Any manufacturer that processes its own recycled plastic postconsumer material shall certify to the board that it is the supplier of the material.

(b) On or before October 1, 2001, the board shall survey manufacturers subject to this section and, notwithstanding Section 7550.5 of the Government Code, report back to the Legislature. The survey shall do all of the following:

(1) Identify the name and physical location of suppliers certified by manufacturers pursuant to subdivision (a).

(2) Identify the quantity of recycled plastic postconsumer material provided by suppliers within the state and the quantity of the material provided by suppliers outside the state.

(3) Provide recommendations regarding recycled plastic postconsumer material content requirements based on the availability of that material.

(4) Identify gauge thickness of all regulated bags.

(5) Determine national production versus production of a separate line for California.

(Amended by Stats. 1998, Ch. 44, Sec. 6. Effective May 22, 1998.)



42294

(a) Every wholesaler of plastic trash bags of 1.0 mil or greater thickness sold in this state shall certify to the board the name and physical location of each manufacturer from whom it purchased plastic trash bags for purposes of inclusion in the annual report required by subdivision (c).

(b) On and after January 1, 1995, every wholesaler of trash bags of 0.75 mil or greater thickness sold in this state shall certify to the board the name and physical location of each manufacturer from whom it purchased plastic trash bags for purposes of inclusion in the annual report required by subdivision (c).

(c) On or before March 1, 1994, and annually thereafter, each wholesaler shall submit a report to the board containing the certification required by this section for the preceding calendar year, together with any other information that the board may require by regulation.

(Added by Stats. 1993, Ch. 1076, Sec. 2. Effective January 1, 1994.)



42295

Each supplier, manufacturer, and wholesaler required to provide a certification or any information pursuant to this chapter shall be subject to audit by the board.

(Added by Stats. 1993, Ch. 1076, Sec. 2. Effective January 1, 1994.)



42296

(a) If any supplier provides a manufacturer with false or misleading information, the board, within 30 days of determining that fact, shall refer the false or misleading information to the Attorney General for prosecution for fraud.

(b) If any manufacturer or wholesaler provides the board with a false or misleading certification or other information, the board, within 30 days of determining that fact, shall refer the false or misleading certification or information to the Attorney General for prosecution for fraud.

(Added by Stats. 1993, Ch. 1076, Sec. 2. Effective January 1, 1994.)



42297

(a) The board may adopt such regulations as it determines are necessary to more specifically define terms for purposes of the chapter and to otherwise implement this chapter.

(b) Annually on or before July 1, the board shall publish a list of any suppliers, manufacturers, or wholesalers who have failed to comply with this chapter.

(c) (1) Any supplier, manufacturer, or wholesaler, and any of its divisions, subsidiaries, or successors, who fails to comply with this chapter, shall be ineligible for the award of any state contract or subcontract, or for the renewal, extension, or modification of an existing contract or subcontract, until the board determines that it is in compliance with this chapter.

(2) No state agency shall solicit offers from, award contracts to, or renew, extend, or modify a current contract or subcontract with, any supplier, manufacturer, or wholesaler, or any of its divisions, subsidiaries, or successors, who fails to comply with this chapter until the board determines that it is in compliance with this chapter.

(Amended by Stats. 1998, Ch. 44, Sec. 7. Effective May 22, 1998.)



42298

A plastic bag that is labeled with a term specified in subdivision (a) of Section 42357 and that meets the current ASTM standard specified for that term, as defined in Section 42356, is exempt from the requirements of this chapter.

(Added by Stats. 2007, Ch. 143, Sec. 1. Effective January 1, 2008.)






CHAPTER 5.5. Plastic Packaging Containers

ARTICLE 1. Legislative Findings and Definitions

42300

The Legislature finds and declares all of the following:

(a) Recycling rigid plastic packaging containers saves landfill space, reduces energy consumption, and preserves natural resources.

(b) The California Integrated Waste Management Act of 1989 requires cities and counties to reduce the amount of waste disposed in landfills by 50 percent by the end of the decade through source reduction, recycling, and composting.

(c) Rigid plastic packaging containers represent a significant component of the solid waste generated in the state.

(d) In order for recycling in the state to be successful, it is critical that stable, in-state markets be developed for material separately collected from the waste stream and processed for recycling.

(e) As of the effective date of this chapter, curbside collection of recyclables is available to nearly 20 percent of the state s residents. In order to expand the variety of materials collected in these programs, including all rigid plastic packaging containers, it is essential that stable markets exist for the plastic materials collected.

(f) The state has required several types of products to use increasing levels of postconsumer recycled material in their manufacture, including newsprint, glass containers, and plastic trash bags.

(g) Some of the nation s largest consumer product manufacturers have announced plans to require, or are currently requiring, their plastic packaging suppliers to provide them with containers comprised of increasing levels of postconsumer recycled materials, demonstrating that the technology is already available to use recycled material to make new plastic packaging containers. However, many businesses continue to purchase packaging materials made from 100 percent virgin plastic and to sell them in the state.

(h) The food and consumer products industries are manufacturing safe products and packaging using plastic materials, some of which use less raw material than other packaging materials through source reduction and the reuse and recycling of used plastic materials.

(i) The Legislature recognizes that the need to reduce the amount of solid waste generated by food products must be balanced with the need to package those products so that they are resistant to tampering, damage, and spoilage.

(j) It is, therefore, the intent of the Legislature to spur markets for plastic materials collected for recycling by requiring manufacturers to utilize increasing amounts of postconsumer recycled material in their rigid plastic packaging containers only if the use of that material does not present an unreasonable risk to the public health and safety, and to achieve high recycling rates for these rigid plastic packaging containers.

(Amended by Stats. 1993, Ch. 1076, Sec. 3. Effective January 1, 1994.)



42301

For purposes of this chapter, the following definitions apply:

(a) Container manufacturer means a company or a successor company that sells any rigid plastic packaging container subject to this chapter to a manufacturer that sells or offers for sale in this state any product packaged in that container.

(b) Curbside collection program means a recycling program that collects materials set out by households for collection at the curb at intervals not less than every two weeks. Curbside collection program does not include redemption centers, buyback locations, drop-off programs, material recovery facilities, or plastic recovery facilities.

(c) Refillable package means a rigid plastic packaging container that the board determines is routinely returned to and refilled by the product manufacturer at least five times with the original product contained by the package.

(d) Reusable package means a rigid plastic packaging container that the board determines is routinely reused by consumers at least five times to store the original product contained by the package.

(e) Manufacturer means the producer or generator of a product that is sold or offered for sale in the state and that is stored inside of a rigid plastic packaging container.

(f) Rigid plastic packaging container means any plastic package having a relatively inflexible finite shape or form, with a minimum capacity of eight fluid ounces or its equivalent volume and a maximum capacity of five fluid gallons or its equivalent volume, that is capable of maintaining its shape while holding other products, including, but not limited to, bottles, cartons, and other receptacles, for sale or distribution in the state.

(g) Postconsumer material means a material that would otherwise be destined for solid waste disposal, having completed its intended end use and product lifecycle. Postconsumer material does not include materials and byproducts generated from, and commonly reused within, an original manufacturing and fabrication process.

(h) Recycled means a product or material that has been reused in the production of another product and has been diverted from disposal in a landfill.

(i) Recycling rate means the proportion, as measured by weight, volume, or number, of a rigid plastic packaging container sold or offered for sale in the state that is being recycled in a given calendar year, that is one of the following:

(1) A particular type of rigid plastic packaging container, such as a milk jug, soft drink container, or detergent bottle.

(2) A product-associated rigid plastic packaging container.

(3) A single resin type, as specified in Section 18015, of rigid plastic packaging container, notwithstanding the exemption of that container from this chapter pursuant to subdivision (b), (c), or (d) of Section 42340.

(j) (1) Source reduced container means either of the following:

(A) A rigid plastic packaging container for which the manufacturer seeks compliance as of January 1, 1995, whose package weight per unit or use of product has been reduced by 10 percent when compared with the packaging used for that product by the manufacturer from January 1, 1990, to December 31, 1994.

(B) A rigid plastic container for which the manufacturer seeks compliance after January 1, 1995, whose package weight per unit or use of product has been reduced by 10 percent when compared with one of the following:

(i) The packaging used for the product by the manufacturer on January 1, 1995.

(ii) The packaging used for that product by the manufacturer over the course of the first full year of commerce in this state.

(iii) The packaging used in commerce that same year for similar products whose containers have not been considered source reduced.

(2) A rigid plastic packaging container is not a source reduced container for the purposes of this chapter if the packaging reduction was achieved by any of the following:

(A) Substituting a different material type for a material that previously constituted the principal material of the container.

(B) Increasing a container s weight per unit or use of product after January 1, 1991.

(C) Packaging changes that adversely affect the potential for the rigid plastic packaging container to be recycled or to be made of postconsumer material.

(k) Product-associated rigid plastic packaging container means a brand-specific, rigid plastic packaging line that may have one or more sizes, shapes, or designs and that is used in conjunction with a particular generic product line.

(l) PETE means polyethylene terephthalate as specified in subdivision (a) of Section 18015.

(m) HDPE means high-density polyethylene.

(Amended by Stats. 2005, Ch. 666, Sec. 1. Effective January 1, 2006.)






ARTICLE 2. Manufacturing

42310

Except as otherwise provided in this chapter, every rigid plastic packaging container sold or offered for sale in this state shall, on average, meet one of the following criteria:

(a) Be made from 25 percent postconsumer material.

(b) Have a recycling rate of 45 percent if it is a product-associated rigid plastic packaging container or a single resin type of rigid plastic packaging container, as demonstrated to the board by the product maker, container manufacturer, or other entity. The board may take appropriate action to verify the demonstration, but the board is not required to expend state funds to conduct a survey or calculate the rate.

(c) Be a reusable package or a refillable package.

(d) Be a source reduced container.

(e) Is a container containing floral preservative that is subsequently reused by the floral industry for at least two years.

(Amended by Stats. 2005, Ch. 666, Sec. 2. Effective January 1, 2006.)



42310.1

(a) Until January 1, 1997, the criteria specified in Section 42310 shall not apply to any rigid plastic packaging container that is manufactured for use with food or cosmetics, as defined in subdivisions (f) and (i) of Section 321 of Title 21 of the United States Code.

(b) Notwithstanding subdivision (a), rigid plastic packaging containers actually recycled shall be included in calculating the recycling rate pursuant to subdivision (b) or (c) of Section 42310.

(c) Every manufacturer of a product packaged in a rigid plastic packaging container described in subdivision (a), which is not in compliance with Section 42310, that is exempt from the criteria specified in Section 42310 pursuant to subdivision (a), shall do both of the following:

(1) On or before December 1, 1995, the manufacturer shall submit a report to the board which demonstrates that the manufacturer is taking, and will continue to take, all feasible actions consistent with Section 42310 to ensure the reduction, recycling, or reuse of the rigid plastic packaging containers described in subdivision (a) and the development and expansion of markets for rigid plastic packaging containers. Those actions may include, but are not limited to, all of the following:

(A) The use of postconsumer recycled plastic in rigid plastic packaging containers sold in this state.

(B) The use of postconsumer recycled plastic in other packaging materials sold or manufactured in this state.

(C) The use of postconsumer recycled plastic in other products sold or manufactured in this state.

(D) Arranging for the use of postconsumer recycled plastic collected for recycling in this state in the manufacture of nonrigid plastic packaging container products or packaging of another entity.

(E) The procurement of products containing postconsumer recycled plastic, including, but not limited to, trash bags, trash containers, pallets, carpeting, slip sheets, and shrink wrap.

(F) The demonstration of financial investment in recycled plastic collecting, processing, and remanufacturing activities in the state.

(2) On or before January 1, 1996, every manufacturer of rigid plastic packaging containers shall, for any rigid plastic packaging container that is exempt from, and not in compliance with, the criteria specified in Section 42310 pursuant to subdivision (a), diligently seek one or more nonobjection letters from the United States Food and Drug Administration which will permit the manufacturer of rigid plastic packaging containers to use recycled plastic in the manufacture of the rigid plastic packaging containers described in subdivision (a).

(Amended by Stats. 1994, Ch. 1227, Sec. 23. Effective January 1, 1995.)



42310.2

(a) On or before July 1, 1994, as part of the regulations required to be adopted pursuant to Section 42325, the board shall adopt regulations to carry out the requirements of paragraph (1) of subdivision (c) of Section 42310.1. In adopting regulations pursuant to this section, the board shall make every effort to limit paperwork and information to only those matters that are needed for the board to determine if manufacturers are taking all feasible actions to ensure the reduction, recycling, or reuse of the rigid plastic packaging containers described in subdivision (a) of Section 42310.1, and the development and expansion of markets for rigid plastic packaging containers.

(b) On or before February 1, 1996, the board shall review, and approve or disapprove, the reports required pursuant to paragraph (1) of subdivision (c) of Section 42310.1. If a report is not submitted pursuant to a schedule established by the board, or, if, based upon the report, the board determines that a manufacturer has not taken all feasible actions to ensure the reduction, recycling, or reuse of the containers and the development and expansion of markets for rigid plastic packaging containers, the board may take one of the following actions, as selected by the manufacturer:

(1) Require the manufacturer to take additional actions, including, but not limited to, one or more of the measures described in paragraph (1) of subdivision (c) of Section 42310.1, to ensure that the manufacturer is taking, and will continue to take, all feasible actions to ensure the reduction, recycling, or reuse of the containers and the development and expansion of markets for rigid plastic packaging containers.

(2) Impose a civil penalty of up to one hundred thousand dollars ($100,000) pursuant to Section 42322. In imposing monetary penalties pursuant to this paragraph, the board shall take into consideration all of the following factors:

(A) The size and net worth of the manufacturer.

(B) The impact of the violation on the overall objectives of this chapter.

(C) The severity of the violation. A penalty imposed pursuant to this paragraph shall not be required to be paid by a manufacturer before January 1, 1997.

(c) If the board determines that the conditions in paragraphs (1) and (2) are met, the board shall enter into a contract, or other legally binding agreement, with one or more trade associations representing manufacturers of resin, manufacturers of rigid plastic packaging containers, or manufacturers of products packaged in rigid plastic packaging containers subject to this section and Section 42310.1. The agreement shall allow the trade association, in lieu of those individual manufacturers in the trade association who elect to be a party to the contract or agreement, to submit the report required pursuant to paragraph (1) of subdivision (c) of Section 42310.1 and to implement the actions identified in the report. The board shall enter into the agreement only if both of the following conditions exist:

(1) The agreement ensures that the report will contain sufficient information that otherwise would be required to be submitted by individual manufacturers pursuant to Section 42310.1, and any other information that is necessary and directly related to the board s ability to comply with this section.

(2) The agreement ensures that each manufacturer that elects to be a party to the agreement and that is a member of the trade association that submits the report shall be liable for the full amount of any civil penalties that may be imposed or shall comply with any requirement imposed by the board pursuant to paragraph (1) of subdivision (b), as selected by the manufacturer. A manufacturer subject to this paragraph shall not be liable for a civil penalty greater than one hundred thousand dollars ($100,000), regardless of the number of trade associations of which the manufacturer is a member.

(d) Notwithstanding any other provision of this section, a trade association representing resin manufacturers shall be responsible for submitting an additional report as provided pursuant to paragraph (1) of subdivision (c) of Section 42310.1. The resin manufacturer s trade association is subject to the review, penalties, and sanctions specified in paragraphs (1) and (2) of subdivision (b). No member of the resin manufacturer s trade association is liable for penalties and sanctions set forth in paragraph (1) or (2) of subdivision (b) pursuant to this subdivision if that member would not otherwise be subject to those penalties and sanctions.

(e) For the purposes of subdivision (b) and paragraph (1) of subdivision (c) of Section 42310.1, feasible means capable of being accomplished in a successful manner within a reasonable period of time, taking into account economic, environmental, social, and technological factors.

(f) For purposes of Section 42310.1 and this section regarding all reporting, compliance, and penalty obligations, manufacturer includes all subsidiaries and affiliates.

(Amended by Stats. 2004, Ch. 561, Sec. 3. Effective January 1, 2005.)



42310.3

(a) Notwithstanding Section 42310, a manufacturer is in compliance with this chapter if the manufacturer demonstrates through its own actions, or the actions of another company under the same corporate ownership, that one of the following actions were taken during the same period for which the manufacturer is subject to this chapter, with regard to a rigid plastic packaging container that stores the manufacturer s product that is sold or intended for sale in this state:

(1) The manufacturer, or another company under the same corporate ownership, consumed postconsumer material generated in the state in the manufacture of a rigid plastic packaging container subject to Section 42310, or a rigid plastic packaging container or other plastic products or plastic packaging not subject to that section, and that is equivalent to, or exceeds the postconsumer material that the rigid plastic packaging container is otherwise required to contain, as specified in subdivision (a) of Section 42310.

(2) The manufacturer, or any company under the same corporate ownership, arranged by contractual agreement for the purchase and consumption of postconsumer material generated in the state and exported to another state for the manufacture of a rigid plastic packaging container subject to Section 42310, or a rigid plastic packaging container or other plastic products or plastic packaging not subject to that section that is equivalent to, or exceeds the postconsumer material that the rigid plastic packaging container is otherwise required to contain, as specified in subdivision (a) of Section 42310.

(b) The board shall determine the manner of demonstrating compliance with this section.

(Amended by Stats. 2007, Ch. 130, Sec. 215. Effective January 1, 2008.)






ARTICLE 3. Penalties, Regulations, and Report

42320

Any entity required to make a certification pursuant to this chapter may be audited by the board.

(Added by Stats. 1991, Ch. 769, Sec. 1.)



42321

If any entity provides the board with a false or misleading certificate pursuant to this chapter, the board, within 30 days of making this determination, shall refer the provider of the false or misleading certificate to the Attorney General for prosecution for fraud.

(Added by Stats. 1991, Ch. 769, Sec. 1.)



42321.5

(a) A container manufacturer who sells a rigid plastic packaging container to a manufacturer and who submits a certification to the manufacturer, for purposes of this chapter, shall not provide any false or misleading information. A container manufacturer who submits to a manufacturer a certification with false or misleading information is subject to the same penalties and fines that are imposed upon a manufacturer that does not comply with Sections 42321 and 42322.

(b) Notwithstanding Sections 42321 and 42322, a manufacturer is not subject to any fine or penalty for not complying with this chapter as a result of the submittal of false or misleading information by a container manufacturer to the manufacturer with regard to a container sold to that manufacturer.

(Added by Stats. 2005, Ch. 666, Sec. 4. Effective January 1, 2006.)



42322

(a) Any violation of this chapter is a public offense punishable by a fine of not more than one hundred thousand dollars ($100,000).

(b) In addition to the penalty specified under subdivision (a), any violation of this chapter may be subject to a civil penalty assessed by the board of not more than fifty thousand dollars ($50,000) for each violation, pursuant to a notice and hearing procedure that conforms with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) The total annual fines or penalties assessed upon a violator of this chapter shall not exceed one hundred thousand dollars ($100,000).

(d) The board shall annually publish a list by July 1 setting forth any fines or penalties that have been levied against a violator of this chapter in the preceding calendar year, for failure to comply with the requirements of this chapter.

(e) The board shall deposit all penalties or fines paid pursuant to this section into the Rigid Container Account, which is hereby created in the Integrated Waste Management Fund in the State Treasury. The moneys deposited in the Rigid Container Account shall be expended by the board, upon appropriation by the Legislature, to assist local governmental agencies to develop and implement collection and processing systems for the recycling of materials that are subject to this chapter, for the development of markets for these materials, and for the board s costs of implementing this chapter.

(Amended by Stats. 2001, Ch. 406, Sec. 2. Effective January 1, 2002.)



42323

Proprietary information included in part of a report or certificate submitted to the board pursuant to this chapter shall not be made available to the general public.

(Added by Stats. 1991, Ch. 769, Sec. 1.)



42325

The board shall adopt regulations to implement this chapter. These regulations shall include, but shall not be limited to, all of the following:

(a) Procedures for certifying compliance with Article 2 (commencing with Section 42310), including a requirement that product manufacturers include in their specifications for rigid plastic packaging containers a requirement that the packaging manufacturer certify that the rigid plastic packaging containers comply with this chapter.

(b) Procedures for considering and granting waivers pursuant to Article 4 (commencing with Section 42330).

(Amended by Stats. 2004, Ch. 561, Sec. 6. Effective January 1, 2005.)



42326

In developing the regulations required by Section 42325, the board shall consult with representatives of the manufacturers affected by this chapter, with representatives of environmental organizations, and other interested parties.

(Amended by Stats. 2004, Ch. 561, Sec. 7. Effective January 1, 2005.)



42327

The board may expend funds from the Integrated Waste Management Account to implement this chapter, upon appropriation by the Legislature.

(Added by Stats. 1991, Ch. 769, Sec. 1.)






ARTICLE 4. Waivers

42330

(a) The board shall grant a waiver from the postconsumer material content requirement of subdivision (a) of Section 42310, but not from any other requirement of Section 42310, if the board finds one or more of the following:

(1) The rigid plastic packaging containers cannot meet the postconsumer material requirements of subdivision (a) of Section 42310 and remain in compliance with applicable provisions of regulations adopted by the Food and Drug Administration or other state or federal laws or regulations.

(2) It is technologically infeasible to use rigid plastic packaging containers that achieve the postconsumer material requirement of subdivision (a) of Section 42310.

(b) The board shall grant a waiver from all of the requirements of Section 42310 if the board finds either of the following:

(1) Less than 60 percent of the single-family homes in the state on and after January 1, 1994, have curbside collection programs that include beverage container recycling.

(2) At least 50 percent, by number, of a manufacturer s rigid plastic packaging containers sold or offered for sale in the state in the current calendar year achieve the postconsumer material requirements of subdivision (a) of Section 42310 and all of the manufacturer s rigid plastic packaging containers will comply with the requirements of Section 42310 on or before January 1, 1996.

(c) The board shall grant a one-year waiver from all of the requirements of Section 42310 for products packaged in rigid plastic packaging containers that are introduced and sold in this state after January 1, 1995.

(Amended by Stats. 2004, Ch. 183, Sec. 302. Effective January 1, 2005.)






ARTICLE 5. Exemptions

42340

The following rigid plastic packaging containers are exempt from this chapter:

(a) Rigid plastic packaging containers produced in or out of the state which are destined for shipment to other destinations outside the state and which remain with the products upon that shipment.

(b) Rigid plastic packaging containers which contain drugs, medical devices, cosmetics, food, medical food, or infant formula as defined by the Federal Food, Drug and Cosmetic Act (21 U.S.C. Sec. 301 et seq.).

(c) Rigid plastic packaging containers which contain toxic or hazardous products regulated by the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. Sec. 136 et seq.).

(d) Rigid plastic packaging containers which are manufactured for use in the shipment of hazardous materials and are prohibited from being manufactured with used material by federal packaging material specifications set forth in Sections 178.509 and 178.522 of Title 49 of the Code of Federal Regulations, or are subject to testing standards set forth in Sections 178.600 to 178.609, inclusive, of Title 49 of the Code of Federal Regulations, or to which recommendations of the United Nations on the transport of dangerous goods are applicable.

(Amended by Stats. 1996, Ch. 754, Sec. 2. Effective January 1, 1997.)



42345

Any extension of time for manufacturers to comply with Section 42310, beyond that which is granted pursuant to Section 42310.1 for the rigid plastic packaging containers described in that section, shall only be enacted by a statute passed by a two-thirds vote of both houses of the Legislature.

(Added by Stats. 1993, Ch. 1062, Sec. 7. Effective January 1, 1994.)









CHAPTER 5.6. Plastic Ring Devices

42350

(a) For the purposes of this section, degradable means all of the following:

(1) Biodegradation, photodegradation, chemodegradation, or degradation by other natural degrading processes, as defined by the American Society of Testing Materials.

(2) Degradation at a rate that meets the requirements of Part 238 (commencing with Section 238.10) of Subchapter H of Chapter I of Title 40 of the Code of Federal Regulations.

(3) Degradation that, as attested by the manufacturer of the device, will not produce or result in a residue or byproduct that, during or after the process of degrading, would be a hazardous or extremely hazardous waste identified pursuant to Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code.

(b) Except as provided in subdivision (c), no container shall be sold or offered for sale at retail in this state that is connected to any other container by means of a plastic ring or similar plastic device that is not degradable when disposed of as litter.

(c) This section does not apply to devices that do not contain an enclosed hole or circle of more than one and one-half inches in diameter or that do not contain a hole.

(d) Any person who sells at wholesale or distributes to a retailer for sale at retail in this state containers that are connected to each other in violation of subdivision (b) is guilty of an infraction and shall be punished by a fine not exceeding one thousand dollars ($1,000).

(Amended by Stats. 1997, Ch. 17, Sec. 122. Effective January 1, 1998.)






CHAPTER 5.7. Plastic Products

42355

The Legislature finds and declares all of the following:

(a) Littered plastic products have caused and continue to cause significant environmental harm and have burdened local governments with significant environmental cleanup costs.

(b) It is the intent of the Legislature to ensure that environmental marketing claims, including claims of biodegradation, do not lead to an increase in environmental harm associated with plastic litter by providing consumers with a false belief that certain plastic products are less harmful to the environment if littered.

(c) A product s ability to biodegrade is a function of both the physical and chemical makeup of the product as well as the environmental conditions to which it is subject.

(d) Use of the term degradable, biodegradable, decomposable, or other like terms on plastic products is inherently misleading unless the claim includes a thorough disclaimer providing necessary qualifying details, including, but not limited to, the environments and timeframes in which the claimed action will take place.

(e) Given the complex nature of biodegradation and the fact that most plastic products will travel through multiple environments from the time of manufacture to the time of final disposition, and given the intrinsic constraints of marketing claims, including the space on the plastic product, there is no reasonable ability for plastic product manufacturers to provide an adequate disclaimer qualifying the use of these and like terms without relying on an established scientific standard specification for the action claimed.

(f) Given these and other constraints, and the significant environmental harm that is caused by plastic litter, the use of these terms must be prohibited unless, or until the time as there is established, an American Society for Testing and Materials (ASTM) standard specification for the term claimed that has been approved by the Legislature.

(Repealed (in Sec. 2) and added by Stats. 2011, Ch. 594, Sec. 1. Effective January 1, 2012. Section operative January 1, 2013, pursuant to Section 42358.5.)



42355.5

The Legislature finds and declares that it is the public policy of the state that environmental marketing claims, whether explicit or implied, should be substantiated by competent and reliable evidence to prevent deceiving or misleading consumers about the environmental impact of plastic products. For consumers to have accurate and useful information about the environmental impact of plastic products, environmental marketing claims should adhere to uniform and recognized standards, including those standard specifications established by the American Society for Testing and Materials.

(Added by Stats. 2011, Ch. 594, Sec. 1. Effective January 1, 2012. Section operative January 1, 2013, pursuant to Section 42358.5.)



42356

For purposes of this chapter, the following definitions apply:

(a) ASTM means the American Society for Testing and Materials.

(b) (1) ASTM standard specification means one of the following:

(A) The ASTM Standard Specification for Compostable Plastics D6400, as published in September 2004, except as provided in subdivision (c) of Section 42356.1.

(B) The ASTM Standard Specification for Non-Floating Biodegradable Plastics in the Marine Environment D7081, as published in August 2005, except as provided in subdivision (c) of Section 42356.1.

(C) The ASTM Standard Specification for Biodegradable Plastics Used as Coatings on Paper and Other Compostable Substrates D6868, as published in August 2003, except as specified in subdivision (c) of Section 42356.1.

(2) ASTM standard specification does not include an ASTM Standard Guide, a Standard Practice, or a Standard Test Method.

(c) Department means the Department of Resources Recycling and Recovery.

(d) Manufacturer means a person, firm, association, partnership, or corporation that produces a plastic product.

(e) OK home compost means conformity with the existing Vincotte certification OK Compost HOME certification which, as of January 1, 2011, uses European Norm 13432 standard adapted to low-temperature composting in accordance with the Vincotte program OK 2-Home Compostability of Products.

(f) Plastic product means a product made of plastic, whether alone or in combination with other material, including, but not limited to, paperboard. A plastic product includes, but is not limited to, any of the following:

(1) (A) A consumer product.

(B) For purposes of this paragraph, consumer product means a product or part of a product that is used, bought, or leased for use by a person for any purpose.

(2) A package or a packaging component.

(3) A bag, sack, wrap, or other thin plastic sheet film product.

(4) A food or beverage container or a container component, including, but not limited to, a straw, lid, or utensil.

(g) Supplier means a person who does one or more of the following:

(1) Sells, offers for sale, or offers for promotional purposes, a plastic product that is used.

(2) Takes title to a plastic product, produced either domestically or in a foreign country, that is purchased for resale or promotional purposes.

(h) Vincotte certification means a certification of a European norm (EN) standard adopted by the Belgian-accredited inspection and certification organization Vincotte.

(Repealed (in Sec. 2) and added by Stats. 2011, Ch. 594, Sec. 1. Effective January 1, 2012. Section operative January 1, 2013, pursuant to Section 42358.5.)



42356.1

(a) If an ASTM standard specification specified in paragraph (1) of subdivision (b) of Section 42356 is subsequently revised, the department shall review the new ASTM standard specification as follows:

(1) If the department determines that the new standard, when compared to the ASTM standard specification prior to its revision, is more stringent and more protective of public health, public safety, and the environment, and is reflective of and consistent with state policies and programs, the department may adopt the new standard.

(2) If the department determines that the new standard, when compared to the ASTM standard specification prior to its revision, is not as stringent and does not protect public health, public safety, and the environment, and is not reflective of and consistent with state policies and programs, the department shall not adopt the new standard.

(b) If the ASTM, or any other entity, develops a new standard specification or other applicable standard for any of the terms prohibited under subdivision (a) of Section 42357, the department may review the new standard and, if the department determines that the new standard for the prohibited term, when compared to the current ASTM standard in effect, is more stringent and more protective of public health, public safety, and the environment, and is reflective of and consistent with state policies and programs, the department may make a recommendation to the Legislature.

(c) Compliance with a standard adopted pursuant to paragraph (1) of subdivision (a) shall be deemed to be in compliance with this chapter.

(Repealed (in Sec. 2) and added by Stats. 2011, Ch. 594, Sec. 1. Effective January 1, 2012. Section operative January 1, 2013, pursuant to Section 42358.5.)



42356.2

The department may adopt an existing standard different from an ASTM standard specification, as described in paragraph (1) of subdivision (b) of Section 42356, if all the following conditions are met:

(a) The existing standard is adopted or developed by a standard-setting organization recognized by the department, including, but not limited to, the ASTM or another similar organization.

(b) The existing standard adds qualifications to an ASTM standard specification, as described in paragraph (1) of subdivision (b) of Section 42356, including, but not limited to, home compostable.

(c) The department determines that the existing standard is more stringent than the ASTM standard specification in paragraph (1) of subdivision (b) of Section 42356 which that existing standard qualifies.

(Added by Stats. 2011, Ch. 594, Sec. 1. Effective January 1, 2012. Section operative January 1, 2013, pursuant to Section 42358.5.)



42357

(a) (1) Except as provided in paragraph (3), a person shall not sell a plastic product in this state that is labeled with the term compostable, home compostable, or marine degradable unless, at the time of sale, the plastic product meets the applicable ASTM standard specification, as specified in paragraph (1) of subdivision (b) of Section 42356 or the Vincotte OK Compost HOME certification, as provided in paragraph (4).

(2) Compliance with only a section or a portion of a section of an applicable ASTM standard specification does not constitute compliance with paragraph (1).

(3) Notwithstanding paragraph (1), a person may sell a plastic product in this state that is labeled with a qualified claim for a term specified in paragraph (1), if the plastic product meets the relevant standard adopted by the department pursuant to Section 42356.2.

(4) (A) A plastic product shall not be labeled with the term home compostable unless the manufacturer of that plastic product holds a Vincotte OK Compost HOME certificate of conformity with regard to that product, except as provided in subparagraph (B) or (C).

(B) Notwithstanding paragraph (1), if the ASTM adopts a standard specification for the term home compostable on or before January 1, 2016, and the department determines that the ASTM standard specification is at least equal to, or more stringent than, the OK Compost HOME certification, a plastic product labeled with the term home compostable shall meet that ASTM standard specification. The department may also take the actions specified in Section 42356.1 with regard to an ASTM standard for home compostability.

(C) If the department adopts a standard pursuant to Section 42356.2, a plastic product labeled with the term home compostable shall meet that standard and not the standard specified in subparagraph (A) or (B).

(b) Except as provided in subdivision (a), a person shall not sell a plastic product in this state that is labeled with the term biodegradable, degradable, or decomposable, or any form of those terms, or in any way imply that the plastic product will break down, fragment, biodegrade, or decompose in a landfill or other environment.

(c) A manufacturer or supplier, upon the request of a member of the public, shall submit to that member, within 90 days of the request, information and documentation demonstrating compliance with this chapter, in a format that is easy to understand and scientifically accurate.

(d) A product that is in compliance with this chapter shall not, solely as a result of that compliance, be deemed to be in compliance with any other applicable marketing requirement or guideline established under state law or by the Federal Trade Commission.

(Repealed (in Sec. 2) and added by Stats. 2011, Ch. 594, Sec. 1. Effective January 1, 2012. Section operative January 1, 2013, pursuant to Section 42358.5.)



42357.6

(a) For purposes of this section, plastic food container product means a product made of plastic that includes a tray, clamshell container, or other receptacle and that is used, or intended to be used, to hold food.

(b) A manufacturer or supplier making an environmental marketing claim relating to the recycled content of a plastic food container product shall maintain information and documentation, which shall be in written form in its records, of both of the following in support of that claim:

(1) The recycled content for materials has been recovered or otherwise diverted from the solid waste stream either during the manufacturing process (preconsumer) or after consumer use (postconsumer).

(2) The recycled content claim conforms with the uniform standards for recycled content contained in the Federal Trade Commission Guides for the Use of Environmental Marketing Claims (16 C.F.R. Part 260).

(c) A manufacturer or supplier shall furnish the information and documentation that it is required to maintain pursuant to this section to any member of the public upon request or provide the information and documentation by furnishing a link to a document on its Internet Web site containing the information and documentation.

(d) This section does not limit the requirements of this chapter or any other provision of law.

(e) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2012, Ch. 525, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions.)



42358

(a) A city, a county, or the state may impose civil liability in the amount of five hundred dollars ($500) for the first violation of this chapter, one thousand dollars ($1,000) for the second violation, and two thousand dollars ($2,000) for the third and any subsequent violation.

(b) Any civil penalties collected pursuant to subdivision (a) shall be paid to the office of the city attorney, city prosecutor, district attorney, or Attorney General, whichever office brought the action. The penalties collected pursuant to this section by the Attorney General may be expended by the Attorney General, upon appropriation by the Legislature, to enforce this chapter.

(c) The remedies provided by this section are not exclusive and are in addition to the remedies that may be available pursuant to Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code.

(d) The costs incurred by a state agency in carrying out this chapter shall be recoverable by the Attorney General, upon the request of the agency, from the liable person or persons.

(Repealed (in Sec. 2) and added by Stats. 2011, Ch. 594, Sec. 1. Effective January 1, 2012. Section operative January 1, 2013, pursuant to Section 42358.5.)



42358.5

This chapter shall become operative on January 1, 2013.

(Added by Stats. 2011, Ch. 594, Sec. 1. Effective January 1, 2012. Note: This section prescribes a delayed operative date (January 1, 2013) for Chapter 5.7, commencing with Section 42355, as added by Stats. 2011, Ch. 594.)






CHAPTER 6.5. Expanded Polystyrene Loosefill Packaging

42390

(a) For purposes of this chapter, the following definitions shall apply:

(1) Manufacturer means a person who manufactures expanded polystyrene loosefill packaging material for sale in this state.

(2) Recycled material means feedstock material from any of the following that has been diverted from landfill disposal:

(A) Material derived from a finished polystyrene product that has completed its intended end use and product life cycle.

(B) Material derived from a blemished, flawed, or otherwise unusable finished polystyrene product.

(C) Material derived from manufacturing and fabrication scrap from production of a finished polystyrene product.

(3) Wholesaler means a person who purchases expanded polystyrene loosefill packaging for resale in this state.

(b) Except as provided in subdivision (c), on and after January 1, 2012, a wholesaler or manufacturer shall not sell or offer for sale in this state expanded polystyrene loosefill packaging material.

(c) Subdivision (b) does not apply to expanded polystyrene loosefill packaging materials that complies with the following requirements:

(1) On and after January 1, 2012, until December 31, 2013, inclusive, it is comprised of at least 60 percent recycled material.

(2) On and after January 1, 2014, until December 31, 2016, inclusive, it is comprised of at least 80 percent recycled material.

(3) On and after January 1, 2017, it is comprised of 100 percent recycled material.

(d) A wholesaler or manufacturer who sells or offers for sale at retail in this state expanded polystyrene loosefill packaging material in violation of this chapter is guilty of an infraction and shall be punished by a fine not exceeding one thousand dollars ($1,000).

(Added by Stats. 2008, Ch. 471, Sec. 1. Effective January 1, 2009.)






CHAPTER 7. Retreaded Tire Program

ARTICLE 1. Definitions

42400

The following definitions govern the construction of this chapter.

(Added by Stats. 1989, Ch. 1096, Sec. 2.)



42401

Retreaded tire means any tire that utilizes an existing casing for the purpose of vulcanizing new tread to such casing which meets all performance and quality standards specified in the Federal Motor Vehicle Safety Standards determined by the United States Department of Transportation.

(Added by Stats. 1989, Ch. 1096, Sec. 2.)






ARTICLE 2. Retreaded Tire Program

42410

The board shall evaluate current state and federal quality standards for retreaded tires and identify the obstacles for an increased market for retreads. The results of this evaluation and the activities that the board will undertake to increase the use of retreaded tires shall be included in the reporting requirements specified in Section 42950.

(Added by Stats. 1989, Ch. 1096, Sec. 2.)



42411

The Department of General Services and the board, in consultation with representatives of the California retreading industry, shall adopt specifications for the purchase of retreaded tires by the State of California. The specifications shall designate the state minimum quality standards for retreaded tires. The specifications shall be designed to maximize the use of retreads without jeopardizing the safety of the occupants of the vehicle or the intended end use of the tire.

(Amended by Stats. 1990, Ch. 1156, Sec. 6.)



42412

On or before July 1, 1991, and to the extent that existing stock shall be utilized first, all tires for use on state vehicles issued for short-term use through Fleet Administration shall, at the next required installation of tires, be equipped with retreaded tires.

(Added by Stats. 1989, Ch. 1096, Sec. 2.)



42413

Emergency vehicles, as defined in Section 165 of the California Vehicle Code are exempt from this provision.

(Added by Stats. 1989, Ch. 1096, Sec. 2.)



42414

The number of retreaded tires purchased annually by the Department of General Services during each fiscal year shall be tabulated and forwarded to the board by August 31 every year.

(Amended by Stats. 1996, Ch. 1038, Sec. 20. Effective September 29, 1996.)



42415

The board, in consultation with the Department of General Services, shall perform a study to determine if the retreads, procured by the Department of General Services, have met all quality and performance criteria of a new tire.

(Amended by Stats. 1996, Ch. 1038, Sec. 21. Effective September 29, 1996.)



42416

On or before July 1, 1991, the board shall, in consultation with the retreading industry, develop a procedure to estimate the number of retreads sold in California. This information, in addition to other facts compiled on the utilization of retread tires, shall be used to evaluate the effectiveness of this program. The results of that evaluation shall be included in the report required pursuant to Section 40507.

(Amended by Stats. 1992, Ch. 1293, Sec. 10. Effective January 1, 1993.)









CHAPTER 8. Recycled Battery Programs

ARTICLE 1. Lead-Acid Battery Program

42440

For the purposes of this chapter, lead-acid battery means any battery which is primarily composed of both lead and sulfuric acid, with a capacity of six volts or more, and which is used for any of the following purposes:

(a) As a starting battery which is designed to deliver a high burst of energy necessary to crank an engine until it starts.

(b) As a motive power battery which is designed to provide the sources of power for propulsion or operation.

(c) As a stationary standby battery which is designed to be used in systems where the battery acts as a source of emergency power, serving as a backup in case of failure or interruption in the flow of power from the primary source.

(Added by Stats. 1989, Ch. 1096, Sec. 2.)



42441

Recycled lead-acid battery means any lead-acid battery which contains a minimum percentage of postconsumer recovered lead. The required minimum percentage of postconsumer recovered lead shall be determined by the board in consultation with the Market Development Commission.

(Added by Stats. 1989, Ch. 1096, Sec. 2.)



42442

On or before January 1, 1991, all lead-acid batteries purchased by any state agency for, and, at the next required installation of a battery in, an automobile or light truck owned or operated by the state agency, the battery shall be a recycled lead-acid battery, to the extent that all existing stock of nonrecycled batteries have been utilized.

(Added by Stats. 1989, Ch. 1096, Sec. 2.)



42443

The number of recycled lead-acid batteries purchased each year by the Department of General Services shall be tabulated and forwarded to the board on or before March 31 of each year.

(Amended by Stats. 1996, Ch. 1038, Sec. 22. Effective September 29, 1996.)






ARTICLE 2. Household Battery Program

42450

(a) The board may conduct a study on the disposal and recyclability of household batteries, taking into account any studies completed or underway elsewhere, including, but not limited to, any studies by the Environmental Protection Agency. The board may participate in the study.

(b) The study may include, but is not limited to, all of the following:

(1) The effect of used household batteries on solid waste landfills and transformation facilities, including any threats to human health or environment.

(2) The recyclability of used household batteries, including, but not limited to, the following topics:

(A) Applicable recycling technologies and their effectiveness.

(B) Collection systems.

(C) Possible adverse effects on human health or the environment resulting from exposure to household batteries at all stages of the recycling process.

(D) Costs and revenues associated with recycling, including avoided disposal costs.

(E) Development of markets for products derived from recycled household batteries.

(c) For the purposes of this section, household batteries means batteries made of mercury, alkaline, carbon-zinc, nickel-cadmium, and other batteries typically generated as household waste, including, but not limited to, batteries used in hearing aids, cameras, watches, computers, calculators, flashlights, lanterns, standby and emergency lighting, portable radio and television sets, meters, toys, and clocks, but excluding lead-acid batteries as defined in Section 42440.

(Added by Stats. 1990, Ch. 711, Sec. 4.)









CHAPTER 8.4. Rechargeable Battery Recycling Act of 2006

ARTICLE 1. General Provisions

42451

(a) This chapter shall be known, and may be cited, as the Rechargeable Battery Recycling Act of 2006.

(b) The Legislature finds and declares all of the following:

(1) The Department of Toxic Substances Control has determined that, due to their hazardous material content, the solid waste disposal of all household and rechargeable batteries should be prohibited. A regulation authorizing a temporary householder exemption to this prohibition will expire, by its own terms, in February 2006.

(2) The purpose of this chapter is to enact a comprehensive and innovative system for the reuse, recycling, and proper and legal disposal of previously used rechargeable batteries.

(3) It is the further purpose of this chapter to enact a law that establishes a program that is convenient for consumers and the public to return, recycle, and ensure the safe and environmentally sound disposal of used rechargeable batteries, and that provides for a system that does not charge the consumer when a rechargeable battery is returned.

(4) It is the intent of the Legislature that the cost associated with the handling, recycling, and disposal of used rechargeable batteries be the responsibility of the producers and consumers of rechargeable batteries, and not local government or their service providers, state government, or taxpayers.

(5) In order to reduce the likelihood of illegal disposal of hazardous materials, it is the intent of this chapter to ensure that all costs associated with the proper management of used rechargeable batteries is internalized by the producers and consumers of rechargeable batteries at or before the point of purchase, and not at the point of discard.

(6) Manufacturers and retailers of rechargeable batteries, in working to achieve the goals and objectives of this chapter, should have the flexibility to partner with each other and with those private and nonprofit business enterprises that currently provide collection and processing services to develop and promote a safe and effective used rechargeable battery recycling system for California.

(7) The producers of household and rechargeable batteries should reduce and, to the extent feasible, ultimately phase out the use of hazardous materials in household and rechargeable batteries.

(8) Household and rechargeable batteries, to the greatest extent feasible, should be designed for extended life and reuse.

(9) The purpose of this chapter is to provide for the safe, cost free, and convenient collection, reuse, and recycling of 100 percent of the rechargeable batteries discarded or offered for recycling in the state.

(10) In establishing a cost-effective system for the recovery, reuse, recycling, and proper disposal of used rechargeable batteries, it is the intent of the Legislature to encourage manufacturers and retailers to build on the retailer take-back systems initiated by the Rechargeable Battery Recycling Corporation and others.

(Added by Stats. 2005, Ch. 572, Sec. 1. Effective January 1, 2006.)






ARTICLE 2. Definitions

42452

For the purposes of this chapter, the following terms have the following meanings, unless the context clearly requires otherwise:

(a) Consumer means a purchaser or owner of a rechargeable battery. Consumer also includes a business, corporation, limited partnership, nonprofit organization, or governmental entity, but does not include an entity involved in a wholesale transaction between a distributor and retailer.

(b) Department means the Department of Toxic Substances Control.

(c) Rechargeable battery means a small, nonvehicular, rechargeable nickel-cadmium, nickel metal hydride, lithium ion, or sealed lead-acid battery, or a battery pack containing these types of batteries.

(d) Retailer means a person who makes a retail sale of a rechargeable battery to a consumer in this state, including a manufacturer of a rechargeable battery who sells that rechargeable battery directly to a consumer. A sale includes, but is not limited to, transactions conducted through sales outlets, catalogs, or the Internet, or any other similar electronic means, but does not include a sale that is a wholesale transaction with a distributor or retailer. Retailer does not include a person who sells primarily food and is listed in the Progressive Marketing Grocers Guidebook. Retailer does not include a person who has less than one million dollars ($1,000,000) annually in gross sales.

(e) (1) Sell or sale means a transfer for consideration of title or of the right to use, by lease or sales contract, including, but not limited to, transactions conducted through sales outlets, catalogs, or the Internet or any other similar electronic means, but does not include a wholesale transaction with a distributor or a retailer.

(2) For purposes of this subdivision and subdivision (d), distributor means a person who sells a rechargeable battery to a retailer.

(f) Used rechargeable battery means a rechargeable battery that has been previously used and is made available, by a consumer, for reuse, recycling, or proper disposal.

(Added by Stats. 2005, Ch. 572, Sec. 1. Effective January 1, 2006.)






ARTICLE 3. Rechargeable Battery Recycling

42453

(a) (1) On and after July 1, 2006, every retailer shall have in place a system for the acceptance and collection of used rechargeable batteries for reuse, recycling, or proper disposal.

(2) A retailer is not subject to the requirements of this chapter for the sale of rechargeable batteries that are contained in or packaged with a battery-operated device.

(b) A system for the acceptance and collection of used rechargeable batteries for reuse, recycling, or proper disposal shall, at a minimum, include all of the following elements:

(1) (A) The take-back at no cost to the consumer of a used rechargeable battery, the type or brand of which the retailer sold or previously sold.

(B) A retailer s no-cost take-back obligation may be limited to a quantity equal to the number sold at the time of the take-back or previously sold to the consumer.

(2) If the retailer sells a rechargeable battery through a catalog order, telephone order, or other method that does not involve in-store sales, the retailer shall be deemed in compliance with this article if the retailer provides a reasonable notice either at the time of purchase or delivery to the consumer of an opportunity to return used rechargeable batteries at no cost for reuse, recycling, or proper disposal.

(A) The opportunity to return the rechargeable batteries shall be either through the retailer s take-back program established pursuant to paragraph (1) or through participation with the Rechargeable Battery Recycling Corporation or similar take-back and recycling program.

(B) The notice shall include informational materials, including, but not limited to, Internet Web site links or a telephone number, placed on the invoice or purchase order, or packaged with the battery, that provide consumers access to obtain more information about the opportunities and locations for no-cost battery recycling.

(3) Making information available to consumers about rechargeable battery recycling opportunities provided by the retailer and encouraging consumers to utilize those opportunities. This information may include, but is not limited to, one or more of the following:

(A) Signage that is prominently displayed and easily visible to the consumer.

(B) Written materials provided to the consumer at the time of purchase or delivery, or both.

(C) Reference to the rechargeable batteries recycling opportunity in retailer advertising or other promotional materials, or both.

(D) Direct communications with the consumer at the time of purchase.

(c) An individual retailer location that is actively participating in the Rechargeable Battery Recycling Corporation s or similar battery take-back and recycling program, and has implemented one or more of the public education components described in paragraph (3) of subdivision (b) shall be deemed in compliance with this article.

(d) If a retailer is participating in an existing battery recycling system that includes rechargeable batteries, in addition to any other type of batteries, and the system otherwise complies with the requirements of this article, the retailer may continue to participate in that existing system and is not required to implement or participate in a system that only includes rechargeable batteries.

(Added by Stats. 2005, Ch. 572, Sec. 1. Effective January 1, 2006.)



42454

On and after July 1, 2006, it is unlawful for a retailer to sell a rechargeable battery to a consumer unless the retailer complies with this chapter.

(Added by Stats. 2005, Ch. 572, Sec. 1. Effective January 1, 2006.)






ARTICLE 4. Annual Return Data

42456

(a) On or before July 1, 2007, and each July 1 thereafter, the department shall survey battery handling or battery recycling facilities, or both, for the data required for subdivision (b). The survey shall be a representative sample of facilities, as determined by the department.

(b) From the data obtained pursuant to subdivision (a), the department shall post on its Internet Web site the estimated amount, by weight, of each type of rechargeable batteries returned for recycling in California during the previous calendar year.

(Added by Stats. 2005, Ch. 572, Sec. 1. Effective January 1, 2006.)









CHAPTER 8.5. Electronic Waste Recycling

ARTICLE 1. General Provisions

42460

This act shall be known, and may be cited, as the Electronic Waste Recycling Act of 2003.

(Added by Stats. 2003, Ch. 526, Sec. 5. Effective January 1, 2004. Conditionally inoperative as provided in Sections 42485 and 42486.)



42461

The Legislature finds and declares all of the following:

(a) The purpose of this chapter is to enact a comprehensive and innovative system for the reuse, recycling, and proper and legal disposal of covered electronic devices, and to provide incentives to design electronic devices that are less toxic, more recyclable, and that use recycled materials.

(b) It is the further purpose of this chapter to enact a law that establishes a program that is cost free and convenient for consumers and the public to return, recycle, and ensure the safe and environmentally sound disposal of covered electronic devices.

(c) It is the intent of the Legislature that the cost associated with the handling, recycling, and disposal of covered electronic devices is the responsibility of the producers and consumers of covered electronic devices, and not local government or their service providers, state government, or taxpayers.

(d) In order to reduce the likelihood of illegal disposal of these hazardous materials, it is the intent of this chapter to ensure that any cost associated with the proper management of covered electronic devices be internalized by the producers and consumers of covered electronic devices at or before the point of purchase, and not at the point of discard.

(e) Manufacturers of covered electronic devices, in working to achieve the goals and objectives of this chapter, should have the flexibility to partner with each other and with those public sector entities and business enterprises that currently provide collection and processing services to develop and promote a safe and effective covered electronic device recycling system for California.

(f) The producers of electronic products, components, and devices should reduce and, to the extent feasible, ultimately phase out the use of hazardous materials in those products.

(g) Electronic products, components, and devices, to the greatest extent feasible, should be designed for extended life, repair, and reuse.

(h) The purpose of the Electronic Waste Recycling Act of 2003 is to provide sufficient funding for the safe, cost-free, and convenient collection and recycling of 100 percent of the covered electronic waste initially discarded in the state, to eliminate electronic waste stockpiles and legacy devices by December 31, 2007, to end the illegal disposal of covered electronic devices, to establish manufacturer responsibility for reporting to the board on the manufacturer s efforts to phase out hazardous materials in electronic devices and increase the use of recycled materials, and to ensure that electronic devices sold in the state do not violate the regulations adopted by the Department of Toxic Substances Control pursuant to Section 25214.10 of the Health and Safety Code.

(Amended by Stats. 2012, Ch. 523, Sec. 1. Effective January 1, 2013. Conditionally inoperative as provided in Sections 42485 and 42486.)



42461.5

(a) The Legislature finds and declares that the changes made by this act of the 2011 12 Regular Session of the Legislature to subdivision (h) of Section 42461, subdivision (f) of Section 42476, and subdivision (a) of Section 42479, clarify and strengthen the enforcement provisions of the act, so as to implement the Legislature s intent when this chapter was first enacted on January 1, 2003.

(b) The changes specified in subdivision (a) shall not be interpreted as affecting an administrative or legal enforcement action that was filed before, or is pending on, January 1, 2013, and shall not prevent the taking of a legal or administrative enforcement action that may be brought on or after January 1, 2013, with regard to any actions taken, or claims filed, before that date.

(Added by Stats. 2012, Ch. 523, Sec. 2. Effective January 1, 2013. Conditionally inoperative as provided in Sections 42485 and 42486.)






ARTICLE 2. Definitions

42463

For the purposes of this chapter, the following terms have the following meanings, unless the context clearly requires otherwise:

(a) Account means the Electronic Waste Recovery and Recycling Account created in the Integrated Waste Management Fund under Section 42476.

(b) Authorized collector means any of the following:

(1) A city, county, or district that collects covered electronic devices.

(2) A person or entity that is required or authorized by a city, county, or district to collect covered electronic devices pursuant to the terms of a contract, license, permit, or other written authorization.

(3) A nonprofit organization that collects or accepts covered electronic devices.

(4) A manufacturer or agent of the manufacturer that collects, consolidates, and transports covered electronic devices for recycling from consumers, businesses, institutions, and other generators.

(5) An entity that collects, handles, consolidates, and transports covered electronic devices and has filed applicable notifications with the department pursuant to Chapter 23 (commencing with Section 66273.1) of Division 4.5 of Title 22 of the California Code of Regulations.

(c) Consumer means a person who purchases a new or refurbished covered electronic device in a transaction that is a retail sale or in a transaction to which a use tax applies pursuant to Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code.

(d) Notwithstanding Section 40118, department means the Department of Toxic Substances Control.

(e) (1) Except as provided in paragraph (2), covered electronic device means a video display device containing a screen greater than four inches, measured diagonally, that is identified in the regulations adopted by the department pursuant to subdivision (b) of Section 25214.10.1 of the Health and Safety Code.

(2) Covered electronic device does not include any of the following:

(A) A video display device that is a part of a motor vehicle, as defined in Section 415 of the Vehicle Code, or any component part of a motor vehicle assembled by, or for, a vehicle manufacturer or franchised dealer, including replacement parts for use in a motor vehicle.

(B) A video display device that is contained within, or a part of a piece of industrial, commercial, or medical equipment, including monitoring or control equipment.

(C) A video display device that is contained within a clothes washer, clothes dryer, refrigerator, refrigerator and freezer, microwave oven, conventional oven or range, dishwasher, room air-conditioner, dehumidifier, or air purifier.

(D) An electronic device, on and after the date that it ceases to be a covered electronic device under subdivision (e) of Section 25214.10.1 of the Health and Safety Code.

(f) Covered electronic waste or covered e-waste means a covered electronic device that is discarded.

(g) Covered electronic waste recycling fee or covered e-waste recycling fee means the fee imposed pursuant to Article 3 (commencing with Section 42464).

(h) Covered electronic waste recycler or covered e-waste recycler means any of the following:

(1) A person who engages in the manual or mechanical separation of covered electronic devices to recover components and commodities contained therein for the purpose of reuse or recycling.

(2) A person who changes the physical or chemical composition of a covered electronic device, in accordance with the requirements of Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code and the regulations adopted pursuant to that chapter, by deconstructing, size reduction, crushing, cutting, sawing, compacting, shredding, or refining for purposes of segregating components, for purposes of recovering or recycling those components, and who arranges for the transport of those components to an end user.

(3) A manufacturer who meets any conditions established by this chapter and Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code for the collection or recycling of covered electronic waste.

(i) Discarded has the same meaning as defined in subdivision (b) of Section 25124 of the Health and Safety Code.

(j) Electronic waste recovery payment means an amount established and paid by the Department of Resources Recycling and Recovery pursuant to Section 42477.

(k) Electronic waste recycling payment means an amount established and paid by the Department of Resources Recycling and Recovery pursuant to Section 42478.

(l) Hazardous material has the same meaning as defined in Section 25501 of the Health and Safety Code.

(m) Manufacturer means either of the following:

(1) A person who manufactures a covered electronic device sold in this state.

(2) A person who sells a covered electronic device in this state under that person s brand name.

(n) Person means an individual, trust firm, joint stock company, business concern, and corporation, including, but not limited to, a government corporation, partnership, limited liability company, and association. Notwithstanding Section 40170, person also includes a city, county, city and county, district, commission, the state or a department, agency, or political subdivision thereof, an interstate body, and the United States and its agencies and instrumentalities to the extent permitted by law.

(o) Recycling has the same meaning as defined in subdivision (a) of Section 25121.1 of the Health and Safety Code.

(p) Refurbished, when used to describe a covered electronic device, means a device that the manufacturer has tested and returned to a condition that meets factory specifications for the device, has repackaged, and has labeled as refurbished.

(q) Retailer means a person who makes a retail sale of a new or refurbished covered electronic device. Retailer includes a manufacturer of a covered electronic device who sells that covered electronic device directly to a consumer through any means, including, but not limited to, a transaction conducted through a sales outlet, catalog, or the Internet, or any other similar electronic means.

(r) (1) Retail sale has the same meaning as defined under Section 6007 of the Revenue and Taxation Code.

(2) Retail sale does not include the sale of a covered electronic device that is temporarily stored or used in California for the sole purpose of preparing the covered electronic device for use thereafter solely outside the state, and that is subsequently transported outside the state and thereafter used solely outside the state.

(s) Vendor means a person that makes a sale of a covered electronic device for the purpose of resale to a retailer who is the lessor of the covered electronic device to a consumer under a lease that is a continuing sale and purchase pursuant to Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code.

(t) Video display device means an electronic device with an output surface that displays, or is capable of displaying, moving graphical images or a visual representation of image sequences or pictures, showing a number of quickly changing images on a screen in fast succession to create the illusion of motion, including, if applicable, a device that is an integral part of the display, in that it cannot be easily removed from the display by the consumer, that produces the moving image on the screen. A video display device may use, but is not limited to, a cathode ray tube (CRT), liquid crystal display (LCD), gas plasma, digital light processing, or other image projection technology.

(Amended by Stats. 2012, Ch. 523, Sec. 3. Effective January 1, 2013. Conditionally inoperative as provided in Sections 42485 and 42486.)






ARTICLE 3. Covered Electronic Waste Recycling Fee

42464

(a) On and after January 1, 2005, or as otherwise provided by Section 25214.10.1 of the Health and Safety Code, a consumer shall pay a covered electronic waste recycling fee upon the purchase of a new or refurbished covered electronic device, in the following amounts:

(1) Six dollars ($6) for each covered electronic device with a screen size of less than 15 inches measured diagonally.

(2) Eight dollars ($8) for each covered electronic device with a screen size greater than or equal to 15 inches but less than 35 inches measured diagonally.

(3) Ten dollars ($10) for each covered electronic device with a screen size greater than or equal to 35 inches measured diagonally.

(b) Except as provided in subdivision (d), a retailer shall collect from the consumer a covered electronic waste recycling fee at the time of the retail sale of a covered electronic device.

(c) (1) A retailer may retain 3 percent of the covered electronic waste recycling fee as reimbursement for all costs associated with the collection of the fee and shall transmit the remainder of the fee to the state pursuant to Section 42464.4.

(2) If a retailer makes an election pursuant to paragraph (2) of subdivision (d), and the conditions of subparagraphs (A), (B), and (C) of paragraph (2) of subdivision (d) are met, the vendor, in lieu of the retailer, may retain 3 percent of the covered electronic waste recycling fee as reimbursement for all costs associated with the collection of the fee and the vendor shall transmit the remainder of the fee to the state pursuant to Section 42464.4.

(d) (1) If a retailer elects to pay the covered electronic waste recycling fee on behalf of the consumer, the retailer shall provide an express statement to that effect on the receipt given to the consumer at the time of sale. If a retailer elects to pay the covered electronic waste recycling fee on behalf of the consumer, the fee is a debt owed by the retailer to the state, and the consumer is not liable for the fee.

(2) A retailer may elect to pay the covered electronic waste recycling fee on behalf of the consumer by paying the covered electronic waste recycling fee to the retailer s vendor, but only if all of the following conditions are met:

(A) The vendor is registered with the State Board of Equalization to collect and remit the covered electronic waste recycling fee pursuant to this chapter.

(B) The vendor holds a valid seller s permit pursuant to Article 2 (commencing with Section 6066) of Chapter 2 of Part 1 of Division 2 of the Revenue and Taxation Code.

(C) The retailer pays the covered electronic waste recycling fee to the vendor that is separately stated on the vendor s invoice to the retailer.

(D) The retailer provides an express statement on the invoice, contract, or other record documenting the sale that is given to the consumer, that the covered electronic waste recycling fee has been paid on behalf of the consumer.

(3) For the purpose of making the election in paragraph (2), if the conditions set forth in subparagraphs (A), (B), (C), and (D) of paragraph (2), are met, the covered electronic waste recycling fee is a debt owed by the vendor to the state, and the retailer is not liable for the fee.

(e) The retailer shall separately state the covered electronic waste recycling fee on the receipt given to the consumer at the time of sale.

(f) On or before August 1, 2005, and, thereafter, no more frequently than annually, and no less frequently than biennially, the board, in collaboration with the department, shall review, at a public hearing, the covered electronic waste recycling fee and shall make any adjustments to the fee to ensure that there are sufficient revenues in the account to fund the covered electronic waste recycling program established pursuant to this chapter. Adjustments to the fee that are made on or before August 1, shall apply to the calendar year beginning the following January 1. The board shall base an adjustment of the covered electronic waste recycling fee on both of the following factors:

(1) The sufficiency, and any surplus, of revenues in the account to fund the collection, consolidation, and recycling of covered electronic waste that is projected to be recycled in the state.

(2) The sufficiency of revenues in the account for the board and the department to administer, enforce, and promote the program established pursuant to this chapter, plus a prudent reserve not to exceed 5 percent of the amount in the account.

(Amended by Stats. 2005, Ch. 59, Sec. 2. Effective July 18, 2005. Conditionally inoperative as provided in Sections 42485 and 42486.)



42464.2

The State Board of Equalization shall collect the covered electronic waste recycling fee pursuant to the Fee Collection Procedures Law (Part 30 (commencing with Section 55001) of Division 2 of the Revenue and Taxation Code). For the purposes of this section, the reference in the Fee Collection Procedures Law to feepayer shall include a retailer, a consumer, and a vendor, in the case of a retailer s election pursuant to paragraph (2) of subdivision (d) of Section 42464.

(Amended by Stats. 2005, Ch. 59, Sec. 3. Effective July 18, 2005. Conditionally inoperative as provided in Sections 42485 and 42486.)



42464.4

(a) The covered electronic waste recycling fee shall be due and payable quarterly on or before the last day of the month following each calendar quarter. The payments shall be accompanied by a return in the form as prescribed by the State Board of Equalization or that person authorized to collect, including, but not limited to, electronic media.

(b) The State Board of Equalization may require the payment of the fee and the filing of returns for other than quarterly periods.

(Added by Stats. 2004, Ch. 863, Sec. 8. Effective September 29, 2004. Conditionally inoperative as provided in Sections 42485 and 42486.)



42464.6

(a) The State Board of Equalization shall not accept or consider a petition for redetermination of fees determined under this chapter if the petition is founded upon the grounds that an item is or is not a covered electronic device. The State Board of Equalization shall forward to the department any appeal of a determination that is based on the grounds that an item is or is not a covered electronic device.

(b) The State Board of Equalization shall not accept or consider a claim for refund of fees paid pursuant to this chapter if the claim is founded upon the grounds that an item is or is not a covered electronic device. The State Board of Equalization shall forward to the department any claim for refund that is based on the grounds that an item is or is not a covered electronic device.

(Added by Stats. 2004, Ch. 863, Sec. 8.5. Effective September 29, 2004. Conditionally inoperative as provided in Sections 42485 and 42486.)



42464.8

Notwithstanding Section 55381 of the Revenue and Taxation Code, the State Board of Equalization may disclose the name, address, account number, and account status of a person registered with the State Board of Equalization to collect and remit the covered electronic waste recycling fee.

(Added by Stats. 2005, Ch. 59, Sec. 4. Effective July 18, 2005. Conditionally inoperative as provided in Sections 42485 and 42486.)






ARTICLE 4. Manufacturer Responsibility

42465

On and after the date specified in subdivision (a) of Section 42464, a person shall not sell a new or refurbished covered electronic device to a consumer in this state if the board or department determines that the manufacturer of that covered electronic device is not in compliance with this chapter or as provided otherwise by Section 25214.10.1 of the Health and Safety Code.

(Amended by Stats. 2004, Ch. 863, Sec. 9. Effective September 29, 2004. Conditionally inoperative as provided in Sections 42485 and 42486.)



42465.1

On and after January 1, 2005, or as specified otherwise in Section 25214.10.1 of the Health and Safety Code, a person may not sell or offer for sale in this state a new or refurbished covered electronic device unless the device is labeled with the name of the manufacturer or the manufacturer s brand label, so that it is readily visible.

(Amended by Stats. 2004, Ch. 863, Sec. 10. Effective September 29, 2004. Conditionally inoperative as provided in Sections 42485 and 42486.)



42465.2

(a) On or before July 1, 2005, or as specified otherwise in Section 25214.10.1 of the Health and Safety Code, and at least once annually thereafter as determined by the board, each manufacturer of a covered electronic device sold in this state shall do all of the following:

(1) Submit to the board a report that includes all of the following information:

(A) An estimate of the number of covered electronic devices sold by the manufacturer in the state during the previous year.

(B) A baseline or set of baselines that show the total estimated amounts of mercury, cadmium, lead, hexavalent chromium, and PBB s used in covered electronic devices manufactured by the manufacturer in that year and the reduction in the use of those hazardous materials from the previous year.

(C) A baseline or set of baselines that show the total estimated amount of recyclable materials contained in covered electronic devices sold by the manufacturer in that year and the increase in the use of those recyclable materials from the previous year.

(D) A baseline or a set of baselines that describe any efforts to design covered electronic devices for recycling and goals and plans for further increasing design for recycling.

(E) A list of those retailers, including, but not limited to, Internet and catalog retailers, to which the manufacturer provided a notice in the prior 12 months pursuant to Section 42465.3 and subdivision (c) of Section 25214.10.1 of the Health and Safety Code.

(2) Make information available to consumers, that describes where and how to return, recycle, and dispose of the covered electronic device and opportunities and locations for the collection or return of the device, through the use of a toll-free telephone number, Internet Web site, information labeled on the device, information included in the packaging, or information accompanying the sale of covered electronic device.

(b) (1) For the purposes of complying with paragraph (1) of subdivision (a), a manufacturer may submit a report to the board that includes only those covered electronic devices that include applications of the compounds listed in subparagraph (B) of paragraph (1) of subdivision (a) that are exempt from the Directive 2002/95/EC adopted by the European Parliament and the Council of the European Union on January 27, 2003, and any amendments made to that directive, if both of the following conditions are met, as modified by Section 24214.10 of the Health and Safety Code:

(A) The manufacturer submits written verification to the department that demonstrates, to the satisfaction of the department, that the manufacturer is in compliance with Directive 2002/95/EC, and any amendments to that directive, for those covered electronic devices for which it is not submitting a report to the board pursuant to this subdivision.

(B) The department certifies that the manufacturer is in compliance with Directive 2002/95/EC, and any amendments to that directive, for those covered electronic devices for which the manufacturer is not submitting a report to the board pursuant to this subdivision.

(2) When reporting pursuant to this subdivision, a manufacturer is required only to report on specific applications of compounds used in covered electronic devices that are exempt from Directive 2002/95/EC.

(c) Any information submitted to the board pursuant to subdivision (a) that is proprietary in nature or a trade secret shall be subject to protection under state laws and regulations governing that information.

(Amended by Stats. 2004, Ch. 863, Sec. 11. Effective September 29, 2004. Conditionally inoperative as provided in Sections 42485 and 42486.)



42465.3

A manufacturer of a covered electronic device shall comply with the notification requirements of subdivision (c) of Section 25214.10.1 of the Health and Safety Code.

(Amended by Stats. 2004, Ch. 863, Sec. 12. Effective September 29, 2004. Conditionally inoperative as provided in Sections 42485 and 42486.)






ARTICLE 5. Administration

42472

(a) The imposition of a covered electronic waste recycling fee is a matter of statewide interest and concern and is applicable uniformly throughout the state. A city, county, city and county, or other public agency may not adopt, implement, or enforce an ordinance, resolution, regulation, or rule requiring a consumer, manufacturer, or retailer to recycle covered electronic devices or imposing a covered electronic waste recycling fee upon a manufacturer, retailer, or consumer, unless expressly authorized under this chapter.

(b) Nothing in this section prohibits the adoption, implementation, or enforcement of any local ordinance, resolution, regulation, or rule governing curbside or drop off recycling programs operated by, or pursuant to a contract with, a city, county, city and county, or other public agency, including any action relating to fees for these programs. Nothing in this section shall be construed to affect any contract, franchise, permit, license, or other arrangement regarding the collection or recycling of solid waste or household hazardous waste.

(Added by Stats. 2003, Ch. 526, Sec. 5. Effective January 1, 2004. Conditionally inoperative as provided in Sections 42485 and 42486.)



42473

The Legislature declares that the imposition of a covered electronic waste recycling fee would not result in the imposition of a tax within the meaning of Article XIII?A of the California Constitution, because the amount and nature of the fee has a fair and reasonable relationship to the adverse environmental burdens imposed by the disposal of covered electronic devices and there is a sufficient nexus between the fee imposed and the use of those fees to support the recycling and reuse of these devices.

(Added by Stats. 2003, Ch. 526, Sec. 5. Effective January 1, 2004. Conditionally inoperative as provided in Sections 42485 and 42486.)



42474

(a) Civil liability in an amount of up to two thousand five hundred dollars ($2,500) per offense may be administratively imposed by the Department of Resources Recycling and Recovery for each sale of a covered electronic device for which a covered electronic waste recycling fee has not been paid pursuant to Section 42464.

(b) A civil penalty in an amount of up to five thousand dollars ($5,000) per offense may be imposed by a superior court for each sale of a covered electronic device for which a covered electronic waste recycling fee has not been paid pursuant to Section 42464.

(c) Civil liability in an amount of up to twenty-five thousand dollars ($25,000) may be administratively imposed by the board against manufacturers for failure to comply with this chapter, except as otherwise provided in subdivision (a).

(d) Civil liability in an amount of up to twenty-five thousand dollars ($25,000) per violation may be administratively imposed by the Department of Resources Recycling and Recovery against a person, including an authorized collector or covered electronic waste recycler, that makes a false statement or representation in any document filed, submitted, maintained, or used for purposes of compliance with this chapter and associated regulations.

(e) (1) The Department of Resources Recycling and Recovery may revoke the approval or deny the renewal application of an authorized collector or covered electronic waste recycler that makes a false statement or representation in a document filed, submitted, maintained, or used for purposes of compliance with this chapter and the regulations adopted pursuant to this chapter.

(2) In addition to the authority specified in paragraph (1), the Department of Resources Recycling and Recovery may deny an application for approval or renewal from an authorized collector or covered electronic waste recycler that, or an individual identified in the application who, has a history demonstrating a pattern of operation in conflict with the requirements of this chapter and the regulations adopted pursuant to this chapter.

(3) (A) A person challenging a revocation, denial of application renewal, or application denial under this chapter, or an approved covered electronic waste recycler challenging the denial or adjustment of an electronic waste recovery payment or electronic waste recycling payment, shall first exhaust all administrative remedies by filing with the Department of Resources Recycling and Recovery a timely administrative appeal, in accordance with the regulations adopted to implement this chapter.

(B) The hearing shall be held before the Director of Resources Recycling and Recovery or his or her designee, who shall issue a written decision stating the factual and legal basis for this decision.

(Amended by Stats. 2012, Ch. 523, Sec. 4. Effective January 1, 2013. Conditionally inoperative as provided in Sections 42485 and 42486.)



42474.5

This chapter and all regulations adopted pursuant to this chapter may be enforced by the department pursuant to Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code.

(Added by Stats. 2003, Ch. 526, Sec. 5. Effective January 1, 2004. Conditionally inoperative as provided in Sections 42485 and 42486.)



42475

(a) The board shall administer and enforce this chapter in consultation with the department.

(b) The board and the department may adopt regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code that are necessary to implement this chapter, and any other regulations that the board and the department determines are necessary to implement the provisions of this chapter in a manner that is enforceable.

(c) The board shall adopt regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code that ensure the protection of any proprietary information submitted to the board by a manufacturer of covered electronic devices.

(d) The board and the department may prepare, publish, or issue any materials that the board or department determines to be necessary for the dissemination of information concerning the activities of the board or department under this chapter.

(e) In carrying out this chapter, the board and the department may solicit and use any and all expertise available in other state agencies, including, but not limited to, the department, the Department of Conservation, and the State Board of Equalization.

(Amended by Stats. 2004, Ch. 863, Sec. 13. Effective September 29, 2004. Conditionally inoperative as provided in Sections 42485 and 42486.)



42475.2

(a) The board and the department may each adopt regulations to implement and enforce this chapter as emergency regulations.

(b) The emergency regulations adopted pursuant to this chapter shall be adopted in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health, safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, any emergency regulations adopted by the board or the department pursuant to this section shall be filed with, but not be repealed by, the Office of Administrative Law and shall remain in effect for a period of two years or until revised by the department or the board, whichever occurs sooner.

(Amended by Stats. 2004, Ch. 863, Sec. 15. Effective September 29, 2004. Conditionally inoperative as provided in Sections 42485 and 42486.)



42475.3

The board in collaboration with the department shall convene a covered electronic waste working group comprised of representatives from manufacturers of covered electronic devices and other interested parties to develop and, by July 1, 2005, advise the board and the State and Consumer Services Agency on environmental purchasing criteria that may be used by state agencies to identify covered electronic devices with reduced environmental impacts. In defining criteria, the group shall consider the environmental impacts of products over their entire life cycle, as well as tradeoffs in other product attributes such as safety, product functionality, and cost. The group shall also consider any federal product evaluation or rating system, or market based system to promote the development and sale of environmentally conscious products.

(Added by Stats. 2003, Ch. 526, Sec. 5. Effective January 1, 2004. Conditionally inoperative as provided in Sections 42485 and 42486.)



42475.4

(a) The board shall annually establish, and update as necessary, statewide recycling goals for covered electronic waste. In implementing this section, the board shall do all of the following:

(1) Post on its Web site information on the amount of covered electronic devices sold in the state in the previous year as reported to the board.

(2) Post on its Web site information on the amount of covered electronic waste recycled in the state in the previous year as reported to the board.

(3) Develop and adopt recycling goals, with input from manufacturers, retailers, covered electronic waste recyclers, and collectors, that reflect projections of covered electronic device sales, rates of obsolescence, and stockpiles.

(b) Nothing in this section authorizes the board to establish any recycling rates or dates by which a manufacturer of covered electronic devices shall comply with this chapter, or to impose any other recycling goal or target on a manufacturer of those devices.

(Added by Stats. 2003, Ch. 526, Sec. 5. Effective January 1, 2004. Conditionally inoperative as provided in Sections 42485 and 42486.)






ARTICLE 6. Financial Provisions

42476

(a) The Electronic Waste Recovery and Recycling Account is hereby established in the Integrated Waste Management Fund. All fees collected pursuant to this chapter shall be deposited in the account. Notwithstanding Section 13340 of the Government Code, the funds in the account are hereby continuously appropriated, without regard to fiscal year, for the following purposes:

(1) To pay refunds of the covered electronic waste recycling fee imposed under Section 42464.

(2) To make electronic waste recovery payments to an authorized collector of covered electronic waste pursuant to Section 42479.

(3) To make electronic waste recycling payments to covered electronic waste recyclers pursuant to Section 42479.

(4) To make payments to manufacturers pursuant to subdivision (h).

(b) (1) The money in the account may be expended for the following purposes only upon appropriation by the Legislature in the annual Budget Act:

(A) For the administration of this chapter by the Department of Resources Recycling and Recovery and the department.

(B) To reimburse the State Board of Equalization for its administrative costs of registering, collecting, making refunds, and auditing retailers and consumers in connection with the covered electronic waste recycling fee imposed under Section 42464.

(C) To provide funding to the department to implement and enforce Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code, as that chapter relates to covered electronic devices, and any regulations adopted by the department pursuant to that chapter.

(D) To establish the public information program specified in subdivision (d).

(E) For expenditure pursuant to paragraph (2) of subdivision (a) of, and paragraph (2) of subdivision (b) of, Section 17001.

(2) Any fines or penalties collected pursuant to this chapter shall be deposited in the Electronic Waste Penalty Subaccount, which is hereby established in the account. The funds in the Electronic Waste Penalty Subaccount may be expended by the Department of Resources Recycling and Recovery or the department only upon appropriation by the Legislature.

(c) Notwithstanding Section 16475 of the Government Code, any interest earned upon funds in the Electronic Waste Recovery and Recycling Account shall be deposited in that account for expenditure pursuant to this chapter.

(d) Not more than 1 percent of the funds annually deposited in the Electronic Waste Recovery and Recycling Account shall be expended for the purposes of establishing the public information program to educate the public in the hazards of improper covered electronic device storage and disposal and on the opportunities to recycle covered electronic devices.

(e) The Department of Resources Recycling and Recovery shall adopt regulations specifying cancellation methods for the recovery, processing, or recycling of covered electronic waste.

(f) The Department of Resources Recycling and Recovery may pay an electronic waste recycling payment or electronic waste recovery payment only for covered electronic waste that meets all of the following conditions:

(1) (A) The covered electronic waste is demonstrated to have been generated by a person who used the covered electronic device while located in this state.

(B) Covered electronic waste generated outside of the state and subsequently brought into the state is not eligible for payment.

(C) The Department of Resources Recycling and Recovery shall establish documentation requirements for purposes of this paragraph that are necessary to demonstrate that the covered electronic waste was generated in the state and eligible for payment.

(2) The covered electronic waste, including any residuals from the processing of the waste, is handled in compliance with all applicable statutes and regulations.

(3) The manufacturer or the authorized collector or recycler of the electronic waste provides a cost-free and convenient opportunity to recycle electronic waste, in accordance with the legislative intent specified in subdivision (b) of Section 42461.

(4) If the covered electronic waste is processed, the covered electronic waste is processed in this state according to the cancellation method authorized by the Department of Resources Recycling and Recovery.

(g) The Legislature hereby declares that the state is a market participant in the business of the recycling of covered electronic waste for all of the following reasons:

(1) The fee is collected from the state s consumers for covered electronic devices sold for use in the state.

(2) The purpose of the fee and subsequent payments is to prevent damage to the public health and the environment from waste generated in the state.

(3) The recycling system funded by the fee ensures that economically viable and sustainable markets are developed and supported for recovered materials and components in order to conserve resources and maximize business and employment opportunities within the state.

(h) (1) The Department of Resources Recycling and Recovery may make a payment to a manufacturer that takes back a covered electronic device from a consumer in this state for purposes of recycling the device at a processing facility. The amount of the payment made by the Department of Resources Recycling and Recovery shall equal the value of the covered electronic waste recycling fee paid for that device. To qualify for a payment pursuant to this subdivision, the manufacturer shall demonstrate both of the following to the Department of Resources Recycling and Recovery:

(A) The covered electronic device for which payment is claimed was used in this state.

(B) The covered electronic waste for which a payment is claimed, including any residuals from the processing of the waste, has been, and will be, handled in compliance with all applicable statutes and regulations.

(2) A covered electronic device for which a payment is made under this subdivision is not eligible for an electronic waste recovery payment or an electronic waste recycling payment under Section 42479.

(Amended by Stats. 2014, Ch. 35, Sec. 149. Effective June 20, 2014. Conditionally inoperative as provided in Sections 42485 and 42486.)



42476.5

A person who exports covered electronic waste, or a covered electronic device intended for recycling or disposal, to a foreign country, or to another state for ultimate export to a foreign country, shall do all of the following at least 60 days prior to export:

(a) Notify the department of the destination, disposition, contents, and volume of the waste, or device intended for recycling or disposal to be exported, and include with the notification the demonstrations required pursuant to subdivisions (b) to (e), inclusive.

(b) Demonstrate that the waste or device is being exported for the purposes of recycling or disposal.

(c) Demonstrate that the importation of the waste or device is not prohibited by an applicable law in the state or country of destination and that any import will be conducted in accordance with all applicable laws. As part of this demonstration, required import and operating licenses, permits, or other appropriate authorization documents shall be forwarded to the department.

(d) Demonstrate that the exportation of the waste or device is conducted in accordance with applicable United States or applicable international law.

(e) (1) Demonstrate that the waste or device will be managed within the country of destination only at facilities whose operations meet or exceed the binding decisions and implementing guidelines of the Organization for Economic Cooperation and Development for the environmentally sound management of the waste or device being exported.

(2) The demonstration required by this subdivision applies to any country of destination, notwithstanding that the country is not a member of the Organization for Economic Cooperation and Development.

(Amended by Stats. 2004, Ch. 863, Sec. 17. Effective September 29, 2004. Conditionally inoperative as provided in Sections 42485 and 42486.)



42476.6

Section 42476.5 does not apply to a component part of a covered electronic device that is exported to an authorized collector or recycler and that is reused or recycled into a new electronic component.

(Added by Stats. 2003, Ch. 526, Sec. 5. Effective January 1, 2004. Conditionally inoperative as provided in Sections 42485 and 42486.)



42477

(a) On July 1, 2004, or as specified otherwise in Section 25214.10.1 of the Health and Safety Code, and on July 1 every two years thereafter, the board in collaboration with the department shall establish an electronic waste recovery payment schedule for covered electronic wastes generated in this state to cover the net cost for an authorized collector to operate a free and convenient system for collecting, consolidating and transporting covered electronic wastes generated in this state.

(b) The board shall make the electronic waste recovery payments either directly to an authorized collector or to a covered electronic waste recycler for payment to an authorized collector pursuant to this article.

(Amended by Stats. 2004, Ch. 863, Sec. 18. Effective September 29, 2004. Conditionally inoperative as provided in Sections 42485 and 42486.)



42478

(a) Except as provided in subdivision (b), on July 1, 2004, or as specified otherwise in Section 25214.10.1 of the Health and Safety Code, and on July 1 every two years thereafter, the board, in collaboration with the department, shall establish a covered electronic waste recycling payment schedule for covered electronic wastes generated in this state to cover the average net cost for an electronic waste recycler to receive, process, and recycle each major category, as determined by the board, of covered electronic waste received from an authorized collector. The board shall make the electronic waste recycling payments to a covered electronic waste recycler pursuant to this article.

(b) Until the board adopts a new payment schedule that covers the average net cost for an electronic waste recycler to receive, process, and recycle each major category, as determined by the board of covered electronic waste received from an authorized collector, the amount of the covered electronic waste recycling payment shall be equal to twenty-eight cents ($0.28) per pound of the total weight of covered electronic waste received from an authorized collector and subsequently processed for recycling.

(Amended by Stats. 2004, Ch. 863, Sec. 19. Effective September 29, 2004. Conditionally inoperative as provided in Sections 42485 and 42486.)



42479

(a) (1) For covered electronic waste collected for recycling on and after January 1, 2005, the Department of Resources Recycling and Recovery shall make electronic waste recovery payments and electronic waste recycling payments for the collection and recycling of covered e-waste to an authorized collector or covered e-waste recycler, respectively, upon completion of the review by the Department of Resources Recycling and Recovery of a payment claim submitted to the Department of Resources Recycling and Recovery by the authorized collector or e-waste recycler in the form and manner determined by the Department of Resources Recycling and Recovery. The Department of Resources Recycling and Recovery may examine a payment claim for a period of not more than 90 days from the date of receipt of the payment claim to validate the claim s completeness, accuracy, truthfulness, and compliance with applicable laws and regulations. All of the following shall be considered official records for purposes of Section 1280 of the Evidence Code:

(A) The results of a payment claim review or subsequent payment claim audit.

(B) Written information compiled by the Department of Resources Recycling and Recovery during a claim review or subsequent claim audit.

(2) To the extent authorized by Section 42477, a covered e-waste recycler shall make the electronic waste recovery payments to an authorized collector upon receipt of a completed and verified invoice submitted to the recycler by the authorized collector in the form and manner determined by the Department of Resources Recycling and Recovery.

(b) A covered e-waste recycler is eligible for a payment pursuant to this section only if the covered e-waste recycler meets all of the following requirements:

(1) The covered e-waste recycler is in compliance with applicable requirements of Article 6 (commencing with Section 66273.70) of Chapter 23 of Division 4.5 of Title 22 of the California Code of Regulations.

(2) The covered e-waste recycler demonstrates to the Department of Resources Recycling and Recovery that a facility utilized by the covered e-waste recycler for the handling, processing, refurbishment, or recycling of covered electronic devices meets all of the following standards:

(A) The facility has been inspected by the department within the past 12 months and had been found to be operating in conformance with all applicable laws, regulations, and ordinances.

(B) The facility is accessible during normal business hours for unannounced inspections by state or local agencies.

(C) The facility has health and safety, employee training, and environmental compliance plans and certifies compliance with the plans.

(D) The facility meets or exceeds the standards specified in Chapter 1 (commencing with Section 1171) of Part 4 of Division 2 of, Division 4 (commencing with Section 3200) of, and Division 5 (commencing with Section 6300) of, the Labor Code or, if all or part of the work is to be performed in another state, the equivalent requirements of that state.

(c) The Department of Resources Recycling and Recovery may conduct a selective audit of authorized collectors, covered e-waste recyclers, or manufacturers receiving payments from the Department of Resources Recycling and Recovery to determine whether electronic waste recovery payments, electronic waste recycling payments, or payments to manufacturers are being paid by the Department of Resources Recycling and Recovery according to the requirements of this chapter and the regulations adopted pursuant to this chapter. The Department of Resources Recycling and Recovery may collect and recover from authorized collectors, covered e-waste recyclers, or manufacturers, with interest, any moneys improperly paid.

(Repealed and added by Stats. 2012, Ch. 523, Sec. 7. Effective January 1, 2013. Conditionally inoperative as provided in Sections 42485 and 42486.)






ARTICLE 7. State Agency Procurement

42480

(a) (1) A state agency that purchases or leases covered electronic devices shall require each prospective bidder, to certify that it, and its agents, subsidiaries, partners, joint venturers, and subcontractors for the procurement, have complied with this chapter and any regulations adopted pursuant to this chapter, or to demonstrate that this chapter is inapplicable to all lines of business engaged in by the bidder, its agents, subsidiaries, partners, joint venturers, or subcontractors.

(2) The certification requirement set forth in paragraph (1) does not apply to a credit card purchase of goods of two thousand five hundred dollars ($2,500) or less. The total amount of exemption authorized herein shall not exceed seven thousand five hundred dollars ($7,500) per year for each company from which a state agency is purchasing goods by credit card. It shall be the responsibility of each state agency to monitor the use of this exemption and adhere to these restrictions on these purchases.

(b) Failure to provide certification pursuant to this section shall render the prospective bidder and its agents, subsidiaries, partners, joint venturers, and subcontractors ineligible to bid on the procurement of covered electronic devices.

(c) The bid solicitation documents shall specify that the prospective bidder is required to cooperate fully in providing reasonable access to its records and documents that evidence compliance with this chapter.

(d) Any person awarded a contract by a state agency that is found to be in violation of this section is subject to the following sanctions:

(1) The contract shall be voided by the state agency to which the equipment, materials, or supplies were provided.

(2) The contractor is ineligible to bid on any state contract for a period of three years.

(3) If the Attorney General establishes in the name of the people of the State of California that any money, property, or benefit was obtained by a contractor as a result of violating this section, the court may, in addition to any other remedy, order the disgorgement of the unlawfully obtained money, property, or benefit in the interest of justice.

(Amended by Stats. 2005, Ch. 381, Sec. 9. Effective January 1, 2006. Conditionally inoperative as provided in Sections 42485 and 42486.)






ARTICLE 8. Inapplicability of Chapter

42485

Except as provided in subdivision (b) of Section 42486, the board and the department shall not implement this chapter if either of the following occur:

(a) A federal law, or a combination of federal laws, takes effect and does all of the following:

(1) Establishes a program for the collection, recycling, and proper disposal of covered electronic waste that is applicable to all covered electronic devices sold in the United States.

(2) Provides revenues to the state to support the collection, recycling, and proper disposal of covered electronic waste, in an amount that is equal to, or greater than, the revenues that would be generated by the fee imposed under Section 42464.

(3) Requires covered electronic device manufacturers, retailers, handlers, processors, and recyclers to dispose of those devices in a manner that is in compliance with all applicable federal, state, and local laws, and prohibits the devices from being exported for disposal in a manner that poses a significant risk to the public health or the environment.

(b) A trial court issues a judgment, which is not appealed, or an appellate court issues an order affirming a judgment of a trial court, holding that out-of-state manufacturers or retailers, or both, may not be required to collect the fee authorized by this chapter. The out-of-state manufacturers or retailers, or both, shall continue to collect the fee during the appellate process.

(Amended by Stats. 2004, Ch. 863, Sec. 21. Effective September 29, 2004. Note: Termination provisions affect Chapter 8.5, commencing with Section 42460.)



42486

(a) Except as provided in subdivision (b), the provisions of this chapter shall become inoperative on the date that either of the events described in subdivision (a) or (b) of Section 42485 occurs, and if both occur, the earlier date.

(b) On the date specified in subdivision (a), the provisions of this chapter shall remain operative only for the collection of fees, the liability for which accrued prior to that date, making refunds, effecting credits, the disposition of moneys collected, and commencing an action or proceeding pursuant to this chapter.

(Added by Stats. 2004, Ch. 863, Sec. 22. Effective September 29, 2004. Note: Termination provisions affect Chapter 8.5, commencing with Section 42460.)









CHAPTER 8.6. Cell Phone Recycling Act of 2004

ARTICLE 1. General Provisions

42490

This act shall be known, and may be cited as, the Cell Phone Recycling Act of 2004.

(Added by Stats. 2004, Ch. 891, Sec. 1. Effective January 1, 2005.)



42490.1

The Legislature finds and declares all of the following:

(a) The purpose of this chapter is to enact a comprehensive and innovative system for the reuse, recycling, and proper and legal disposal of used cell phones.

(b) It is the further purpose of this chapter to enact a law that establishes a program that is convenient for consumers and the public to return, recycle, and ensure the safe and environmentally sound disposal of used cell phones, and providing a system that does not charge when a cell phone is returned.

(c) It is the intent of the Legislature that the cost associated with the handling, recycling, and disposal of used cell phones be the responsibility of the producers and consumers of cell phones, and not local government or their service providers, state government, or taxpayers.

(d) In order to reduce the likelihood of illegal disposal of hazardous materials, it is the intent of this chapter to ensure that all costs associated with the proper management of used cell phones is internalized by the producers and consumers of cell phones at or before the point of purchase, and not at the point of discard.

(e) Manufacturers and retailers of cell phones and cell phone service providers, in working to achieve the goals and objectives of this chapter, should have the flexibility to partner with each other and with those private and nonprofit business enterprises that currently provide collection and processing services to develop and promote a safe and effective used cell phone recycling system for California.

(f) The producers of cell phones should reduce and, to the extent feasible, ultimately phase out the use of hazardous materials in cell phones.

(g) Cell phones, to the greatest extent feasible, should be designed for extended life, repair, and reuse.

(h) The purpose of this chapter is to provide for the safe, cost free, and convenient collection, reuse, and recycling of 100 percent of the used cell phones discarded or offered for recycling in the state.

(i) In establishing a cost effective system for the recovery, reuse, recycling and proper disposal of used cell phones, it is the intent of the Legislature to encourage manufacturers, retailers and service providers to build on the retailer take-back systems initiated recently by some cell phone service providers.

(j) An estimated 5 percent of obsolete cell phones are currently being recycled through a mechanism, whereby private sector recyclers provide retailers with a postage paid box for mailing returned cell phones to the recycler at no cost to the retailers. In some instances, the scrap value of these used phones is sufficient for the recycler to either pay the retailer or make a financial contribution on behalf of the retailer to a nonprofit charity. It is the intent of the Legislature that this model system be substantially expanded as a result of the enactment of this act.

(Added by Stats. 2004, Ch. 891, Sec. 1. Effective January 1, 2005.)






ARTICLE 2. Definitions

42493

For the purposes of this chapter, the following terms have the following meanings, unless the context clearly requires otherwise:

(a) Cell phone means a wireless telephone device that is designed to send or receive transmissions through a cellular radiotelephone service, as defined in Section 22.99 of Title 47 of the Code of Federal Regulations. A cell phone includes the rechargeable battery that may be connected to that cell phone. A cell phone does not include a wireless telephone device that is integrated into the electrical architecture of a motor vehicle.

(b) Consumer means a purchaser or owner of a cell phone. Consumer also includes a business, corporation, limited partnership, nonprofit organization, or governmental entity, but does not include an entity involved in a wholesale transaction between a distributor and retailer.

(c) Department means the Department of Toxic Substances Control.

(d) Retailer means a person who sells a cell phone in the state to a consumer, including a manufacturer of a cell phone who sells that cell phone directly to a consumer. A sale includes, but is not limited to, transactions conducted through sales outlets, catalogs, or the Internet, or any other similar electronic means, but does not include a sale that is a wholesale transaction with a distributor or retailer.

(e) (1) Sell or sale means a transfer for consideration of title or of the right to use, by lease or sales contract, including, but not limited to, transactions conducted through sales outlets, catalogs, or the Internet or any other, similar electronic means, but does not include a wholesale transaction with a distributor or a retailer.

(2) For purposes of this subdivision and subdivision (d), distributor means a person who sells a cell phone to a retailer.

(f) Used cell phone means a cell phone that has been previously used and is made available, by a consumer, for reuse, recycling, or proper disposal.

(Added by Stats. 2004, Ch. 891, Sec. 1. Effective January 1, 2005.)






ARTICLE 3. Cell Phone Recycling

42494

(a) On and after July 1, 2006, every retailer of cell phones sold in this state shall have in place a system for the acceptance and collection of used cell phones for reuse, recycling, or proper disposal.

(b) A system for the acceptance and collection of used cell phones for reuse, recycling, or proper disposal shall, at a minimum, include all of the following elements:

(1) The take-back from the consumer of a used cell phone that the retailer sold or previously sold to the consumer, at no cost to that consumer. The retailer may require proof of purchase.

(2) The take-back of a used cell phone from a consumer who is purchasing a new cell phone from that retailer, at no cost to that consumer.

(3) If the retailer delivers a cell phone directly to a consumer in this state, the system provides the consumer, at the time of delivery, with a mechanism for the return of used cell phones for reuse, recycling, or proper disposal, at no cost to the consumer.

(4) Make information available to consumers about cell phone recycling opportunities provided by the retailer and encourage consumers to utilize those opportunities. This information may include, but is not limited to, one or more of the following:

(A) Signage that is prominently displayed and easily visible to the consumer.

(B) Written materials provided to the consumer at the time of purchase or delivery, or both.

(C) Reference to the cell phone recycling opportunity in retailer advertising or other promotional materials, or both.

(D) Direct communications with the consumer at the time of purchase.

(c) Paragraph (4) of subdivision (b) does not apply to a retailer that only sells prepaid cell phones and does not provide the ability for a consumer to sign a contract for cell phone service.

(Added by Stats. 2004, Ch. 891, Sec. 1. Effective January 1, 2005.)



42495

On and after July 1, 2006, it is unlawful to sell a cell phone to a consumer in this state unless the retailer of that cell phone complies with this chapter.

(Added by Stats. 2004, Ch. 891, Sec. 1. Effective January 1, 2005.)






ARTICLE 4. Statewide Recycling Goals

42496.4

On July 1, 2007, and each July 1, thereafter, the department shall post on its Web site an estimated California recycling rate for cell phones, the numerator of which shall be the estimated number of cell phones returned for recycling in California during the previous calendar year, and the denominator of which is the number of cell phones estimated to be sold in this state during the previous calendar year.

(Added by Stats. 2004, Ch. 891, Sec. 1. Effective January 1, 2005.)






ARTICLE 5. State Agency Procurement

42498

(a) (1) A state agency that purchases or leases cell phones shall require each prospective bidder, to certify that it, and its agents, subsidiaries, partners, joint venturers, and subcontractors for the procurement, have complied with this chapter and any regulations adopted pursuant to this chapter, or to demonstrate that this chapter is inapplicable to all lines of business engaged in by the bidder, its agents, subsidiaries, partners, joint venturers, or subcontractors.

(2) The certification requirement set forth in paragraph (1) does not apply to a credit card purchase of goods of two thousand five hundred dollars ($2,500) or less. The total amount of exemption authorized herein shall not exceed seven thousand five hundred dollars ($7,500) per year for each company from which a state agency is purchasing goods by credit card. It shall be the responsibility of each state agency to monitor the use of this exemption and adhere to these restrictions on these purchases.

(b) Failure to provide certification pursuant to this section shall render the prospective bidder and its agents, subsidiaries, partners, joint venturers, and subcontractors ineligible to bid on the procurement of cell phones.

(c) The bid solicitation documents shall specify that the prospective bidder is required to cooperate fully in providing reasonable access to its records and documents that evidence compliance with this chapter.

(d) Any person awarded a contract by a state agency that is found to be in violation of this section is subject to the following sanctions:

(1) The contract shall be voided by the state agency to which the equipment, materials, or supplies were provided.

(2) The contractor is ineligible to bid on any state contract for a period of three years.

(3) If the Attorney General establishes in the name of the people of the State of California that any money, property, or benefit was obtained by a contractor as a result of violating this section, the court may, in addition to any other remedy, order the disgorgement of the unlawfully obtained money, property, or benefit in the interest of justice.

(Amended by Stats. 2005, Ch. 381, Sec. 10. Effective January 1, 2006.)






ARTICLE 6. Effect of Act

42499

This chapter shall not be construed to affect Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code, any regulation adopted pursuant to that chapter, or any obligation imposed on a person pursuant to that chapter, relating to cell phones or used cell phones.

(Added by Stats. 2004, Ch. 891, Sec. 1. Effective January 1, 2005.)









CHAPTER 9. Technical Assistance Program

ARTICLE 1. Enforcement Agency Training and Assistance

42500

The board shall provide periodic training to enforcement agencies regarding changes in state or federal regulations, new technologies affecting solid waste landfill operations, and other matters which will enhance the enforcement agencies ability to carry out their enforcement responsibilities. In providing that training, the board shall pay particular attention to cities and counties which meet the criteria specified in Section 41782.

(Amended by Stats. 1992, Ch. 1035, Sec. 2. Effective January 1, 1993.)



42501

(a) The board shall provide ongoing technical assistance and guidance to enforcement agencies to assist in their decisionmaking processes. This assistance shall include, but is not limited to, providing all of the following:

(1) Technical studies and reports.

(2) Copies of innovative facility operation plans.

(3) Investigative findings and analyses of new waste management practices and procedures.

(b) In providing that assistance, the board shall pay particular attention to cities and counties which meet the criteria specified in Section 41782.

(Amended by Stats. 1992, Ch. 1035, Sec. 3. Effective January 1, 1993.)






ARTICLE 2. Nonyard Wood Waste Disposal Minimization

42510

It is the intent of the Legislature that actions taken by the board and cities and counties pursuant to this article serve in the best interests of cities and counties by preserving existing disposal site capacity and providing a source of revenue from the stabilization and expansion of markets for processed wood waste materials. Except as provided in Sections 41783, 41784, and 41785, any actions taken pursuant to this article shall be separate from, and not be counted toward, the diversion requirements established pursuant to paragraphs (1) and (2) of subdivision (a) of Section 41780.

(Amended by Stats. 1992, Ch. 280, Sec. 3. Effective January 1, 1993.)



42511

The board shall assist cities and counties to divert nonyard wood wastes which cannot otherwise feasibly be reduced, recycled, or composted, for processing and utilization as a fuel resource, provided that the facilities which use the nonyard wood waste as a fuel resource have obtained any necessary permits which allow the use of those materials as a fuel and to the extent the diversion is consistent with the hierarchy set forth in Section 40051.

(Repealed and added by Stats. 1991, Ch. 717, Sec. 14.)






ARTICLE 3. Plastic Recycling Assistance

42520

The board shall establish a Plastics Recycling Information Clearinghouse. This clearinghouse shall provide information to postconsumer plastics collectors, reprocessors, and recyclers about programs collecting postconsumer plastics, availability of postconsumer plastics, and recent advances in postconsumer plastics recycling technology.

(Amended by Stats. 1996, Ch. 1038, Sec. 24. Effective September 29, 1996.)






ARTICLE 5. City and County Integrated Waste Management Plans

42540

The board shall provide technical assistance to counties and cities to assist in development, revision, amendment, and implementation of local city source reduction and recycling elements and countywide integrated waste management plans. Assistance rendered, at the discretion of the board, includes, but is not limited to, all of the following:

(a) Developing regulations for the implementation of the city source reduction and recycling elements and the countywide integrated waste management plans.

(b) Conducting waste characterization studies on a city, county, district, regional, or statewide basis, or any combination thereof.

(c) Developing annual baseline data for measurement of the effectiveness of local plans in achieving statewide goals.

(d) Conducting studies on issues or problems that impact the ability of local government, the state, or business and industry in achieving individual or collective goals for integrated waste management.

(e) Developing mechanisms to implement market development recommendations recommended by the board.

(f) Providing technical and general information deemed appropriate to assist state and local governments achieve the objectives of integrated waste management elements and plans.

(Added by Stats. 1989, Ch. 1096, Sec. 2.)









CHAPTER 9.5. Telephone Directory Recycling

ARTICLE 1. Telephone Directory Recycling Goals

42550

For purposes of this chapter, telephone directory means a directory which lists the calling numbers of telephones located in this state of which 1,000 or more copies are distributed to the general public.

(Added by Stats. 1991, Ch. 1066, Sec. 2.)



42551

The board shall conduct a study of the feasibility of requiring that all telephone directories issued or sold in this state be made of materials that will allow for the maximum volume of directories to be recycled. The board shall consult with representatives of telephone directory publishers, including the Yellow Pages Publishers Association, as well as representatives of recycling operators. The board shall make use of public hearings and workshops as a means of providing an opportunity for public comment. The board may create an advisory board consisting of members representing telephone directory publishers, recycling operators, and other interested parties.

(Added by Stats. 1991, Ch. 1066, Sec. 2.)



42553

Article 2 (commencing with Section 42557) shall become operative only if the report required in former Section 42552, as added by Chapter 1066 of the Statutes of 1991, contains an affirmative finding regarding the feasibility of producing recyclable telephone directories without significantly reducing the durability of the directories nor significantly increasing production costs.

(Amended by Stats. 2004, Ch. 193, Sec. 171. Effective January 1, 2005.)



42554

It is the goal of this state that not less than 30 percent of telephone directories distributed in this state be recycled on and after January 1, 1994, that 35 percent of telephone directories distributed in this state be recycled on and after January 1, 1996, that 40 percent of telephone directories distributed in this state be recycled on and after January 1, 1998, and that 50 percent of telephone directories distributed in this state be recycled on and after January 1, 2000.

(Added by Stats. 1991, Ch. 1066, Sec. 2.)



42555

If the board determines that the policy goals established by Section 42554 are not being met by January 1, 1995, the board shall make recommendations to the Legislature, on or before January 1, 1996, on strategies for meeting the goals established in Section 42554.

(Added by Stats. 1991, Ch. 1066, Sec. 2.)



42556

If the board determines that the policy goals established by Section 42554 are not being met by January 1, 1999, the board shall make recommendations to the Legislature, on or before January 1, 2000, on strategies for meeting the goals established in Section 42554.

(Added by Stats. 1991, Ch. 1066, Sec. 2.)






ARTICLE 2. Recyclable Telephone Directories

42557

On and after January 1, 1995, all telephone directories distributed within the state shall be made from materials that will allow for the maximum volume of directories to be recycled, as determined by the board. If reasonably feasible, it is the goal of this state that existing waste paper recyclers make an effort to accept telephone directories for recycling.

(Added by Stats. 1991, Ch. 1066, Sec. 2. Section (as part of Article 2) conditionally operative as prescribed in Section 42553.)



42558

For the purposes of implementing and enforcing this chapter, the board shall adopt general guidelines regarding the materials which may be used in the production of telephone directories which can and will be recycled. The guidelines shall be reviewed and promptly updated, as necessary, in order to avoid delay in the introduction of new materials or new recycling processes which will advance efforts to recycle telephone directories.

(Added by Stats. 1991, Ch. 1066, Sec. 2. Section (as part of Article 2) conditionally operative as prescribed in Section 42553.)









CHAPTER 10. Office Paper Recovery Program

42560

Recycled-content high grade, bleached printing and writing papers means any of the following papers:

(a) Offset printing, mimeograph, and duplicator paper.

(b) Stationery, bond, and office paper.

(c) High-speed copier paper.

(d) Envelopes without plastic address windows.

(e) Form bond, including computer paper and carbonless forms.

(f) Book papers.

(g) Ledger, cover stock, and cotton fiber papers having a secondary wastepaper, as defined in Section 42204, or postconsumer wastepaper, as defined in Section 42203, content of at least 50 percent by weight.

(Added by Stats. 1989, Ch. 1096, Sec. 2.)



42561

On or before January 1, 1991, the board shall initiate a high grade white office paper recovery assistance program for state and local agencies and private businesses.

(Added by Stats. 1989, Ch. 1096, Sec. 2.)



42562

The high grade white office paper recovery assistance program shall include the following elements:

(a) Staff training materials designed to provide training to local program coordinators and instruction to personnel of state and local agencies and private businesses who would participate in high grade white office paper recovery programs.

(b) Public information materials designed to provide initial program startup support and periodic reinforcement to high grade white office paper recovery programs.

(c) Desk top collection containers designed for use by personnel within the office setting.

(d) Metal collection bins that meet State Fire Marshal s standards for overnight storage of flammable materials for use in intermediate storage of recovered paper.

(e) Staff assistance from the board to identify markets for collected materials, including model contracts for negotiation with local paper brokers.

(Added by Stats. 1989, Ch. 1096, Sec. 2.)






CHAPTER 12. Public Information and Education

42600

The board shall establish a statewide public information and education program to encourage participation by the general public, business, government, and industry in all phases of integrated waste management. To the maximum extent possible, the public information and education program developed pursuant to this chapter shall be coordinated so as to not duplicate the efforts of other state agency public information programs for the promotion of source reduction, recycling, and composting. The public information and education program shall encourage participation in the board s integrated waste management programs and in local and regional programs. The board s program shall, at a minimum, include strategies and specific campaign activities to do all of the following:

(a) Encourage business and industry to reduce excess packaging of consumer products, to eliminate nonrecyclable contaminants from consumer goods, and to increase product durability. The board shall also promote waste handling practices which reduce waste generation by business and industry.

(b) Encourage consumers to reduce waste generation through selective purchasing and to encourage recycling at home and work.

(c) Encourage local government procurement of products containing recycled materials, integration of recycling into the community waste management infrastructure, and public participation in local waste management decisionmaking.

(d) Implement a Buy Recycled campaign to encourage business, industrial, and residential consumers to purchase products manufactured with, or packaged in, recycled materials. To promote the Buy Recycled program, the board shall develop a directory of California vendors providing recycled products and shall work to dispel myths regarding the inferiority of recycled products.

(e) Provide information to cities, counties, and regional agencies on programs implemented by the board pursuant to this section and strategies that may be pursued jointly by the board and cities, counties, and regional agencies to maximize coordination between state and local public information and education programs to reduce costs and improve efficiencies of state and local governments.

(f) Develop and disseminate to cities, counties, and regional agencies model public information materials and programs that can be used by those agencies in compliance with Sections 41220 and 41420.

(Amended by Stats. 1992, Ch. 1292, Sec. 57. Effective January 1, 1993.)



42601

The board shall measure public information program effectiveness through research which establishes program benchmarks and tracks results. The results of that measurement shall serve as the basis for program modification.

(Amended by Stats. 1996, Ch. 1038, Sec. 26. Effective September 29, 1996.)



42602

The board shall employ appropriate marketing techniques to disseminate its message, including radio and television advertising. The board may conduct paid advertising campaigns or solicit joint sponsorship of advertising campaigns by private industry for the purposes of complying with this chapter.

(Repealed and added by Stats. 1991, Ch. 717, Sec. 20.)



42604

On or before January 1, 1993, the State Board of Education shall include in the science framework appropriate language addressing the issue of integrated waste management in the ecology and environmental studies areas.

(Repealed and added by Stats. 1991, Ch. 717, Sec. 20.)



42605

The State Department of Education shall encourage participation in the integrated waste management education program established pursuant to this chapter in cooperation with the California Integrated Waste Management Board to satisfy the teaching requirements of the science framework adopted by the State Board of Education.

(Added by Stats. 1991, Ch. 717, Sec. 20.)






CHAPTER 12.5. Schoolsite Source Reduction and Recycling

42620

(a) The Legislature finds as follows:

(1) There are 1,029 school districts and 7,170 schools in California.

(2) Source reduction and recycling programs in the schools will significantly assist cities and counties in meeting the solid waste diversion goals set for 1995 and the year 2000, by Section 41780.

(3) Source reduction and recycling programs in the schools will also educate children on the importance of these activities, and will teach them waste management skills that will last throughout their lives.

(b) The Legislature, therefore, declares that school districts throughout the state should be assisted in establishing and implementing source reduction and recycling programs.

(Added by Stats. 1991, Ch. 843, Sec. 1.)



42621

The board shall develop and implement a source reduction and recycling program for school districts which shall include, but not be limited to, all of the following elements:

(a) A survey of school districts throughout the state to determine which districts already have source reduction and recycling programs and which districts need those programs.

(b) Development of a model waste reduction and recycling program for school districts.

(c) Providing training for school districts on how to implement source reduction and recycling programs.

(d) Providing ongoing technical and informational assistance for school districts implementing source reduction and recycling programs.

(e) Establishment of a repository of literature and teaching materials from other states and institutions which have instituted source reduction and recycling programs for their waste stream.

(f) Determining the types of equipment needed by school districts to implement source reduction recycling programs.

(g) Providing assistance to school districts in locating markets for their reusable or recyclable materials.

(h) Disseminating information to school districts on office equipment and other items which are made from recycled materials and which are available for purchase by school districts.

(Amended by Stats. 1993, Ch. 663, Sec. 14. Effective January 1, 1994.)



42622

The source reduction and recycling program for school districts developed pursuant to Section 42621 shall, to the extent feasible, be designed to complement and further the educational goals of the supplementary educational materials developed pursuant to Part 4 (commencing with Section 71300) of Division 34, and the integrated waste management issues addressed within the science curriculum framework developed by the State Board of Education.

(Amended by Stats. 2003, Ch. 665, Sec. 5. Effective January 1, 2004.)






CHAPTER 12.6. Schoolsite Source Reduction and Recycling Assistance Program

ARTICLE 1. Legislative Findings

42630

(a) It is the intent of the Legislature, by enacting this chapter, to accomplish all of the following:

(1) Every school district and schoolsite in this state will be encouraged to implement source reduction, recycling, and composting programs that would do all of the following:

(A) Reduce waste and conserve resources.

(B) Provide pupils with a hands-on learning experience.

(C) Minimize the expenditure of taxpayer and education dollars on solid waste collection and disposal.

(2) School districts and individual schoolsites will cooperate with cities and counties in developing plans and programs to meet and exceed the state s 50 percent waste reduction and recycling mandate.

(3) To the maximum extent feasible, school districts and schools will utilize products and supplies made from recycled materials.

(4) The State Department of Education, the State Board of Education, the California Environmental Protection Agency, and the Natural Resources Agency, will coordinate efforts in the development, dissemination, and promotion of the use of environmental education programs for pupils.

(b) The Legislature, therefore, declares that school districts throughout the state should be assisted in establishing and implementing source reduction and recycling programs.

(Amended by Stats. 2011, Ch. 347, Sec. 40. Effective January 1, 2012.)






ARTICLE 2. Definitions

42635

For purposes of this chapter, the following definitions shall apply:

(a) Environmentally preferable product means a product that promotes healthy indoor environments for children, and demonstrates the use of the environmentally preferable materials and systems. When compared to other similar products with similar functions an environmentally preferable product has some, or all, of the following characteristics relative to those similar products serving similar functions:

(1) Less hazardous to public health, safety, and the environment.

(2) Consumes less energy in their manufacture or use.

(3) Contains more, or any amount of, recycled or post-consumer material content in their manufacture.

(4) Results in less potential waste.

(5) Results in less harm to indoor air quality.

(6) Consumes less water.

(7) Include features, or is manufactured from materials, that promotes recycling or reuse of the product.

(b) Local agency means a city that has prepared, adopted, and submitted to the county a source reduction and recycling element pursuant to Section 41000, and a county that has prepared and submitted to the board an integrated waste management plan pursuant to Section 41570.

(c) Office means a county office of education.

(d) School or schoolsite means a public elementary or secondary school.

(e) School district has the same meaning as defined in Section 80 of the Education Code.

(Added by Stats. 2001, Ch. 926, Sec. 4. Effective January 1, 2002.)






ARTICLE 3. Diversion

42638

Each school district and office may coordinate with local agencies to implement solid waste management programs to maximize the diversion of solid waste from landfill disposal or transformation facilities. This coordination between the school district or office and the local agency may include, but is not limited to, assessing the school district s solid waste and diversion needs and developing new or expanding existing integrated waste management programs, including waste prevention, recycling and composting programs.

(Added by Stats. 2001, Ch. 926, Sec. 4. Effective January 1, 2002.)






ARTICLE 4. Models and School Waste Reduction Tools

42640

(a) On or before July 1, 2002, after researching and determining the best waste reduction practices for school districts and schoolsites, the board shall develop models and school waste reduction tools, based upon the program developed pursuant to Section 42621, that may be used by schools, school districts, offices, and local agencies to implement waste reduction programs. The models and tools may include, but not be limited to, all of the following:

(1) Waste prevention, recycling, composting, procurement, and green building elements that, when properly implemented, create hands-on learning experiences for pupils and result in a greater reduction in schoolsite and school district solid waste generation than currently exists.

(2) Model waste reduction programs that may be implemented by the local agencies, schoolsites, and school districts.

(3) Environmental, economic, and educational benefits of implementing waste reduction programs.

(b) The board shall make the models and tools available and downloadable to local agencies, schools, and school districts from the board s Web site.

(Added by Stats. 2001, Ch. 926, Sec. 4. Effective January 1, 2002.)






ARTICLE 5. Training, Assistance, and Information

42641

The board shall provide training and ongoing technical and informational assistance to local agencies, offices, schools, and school districts on implementing waste reduction programs.

(Added by Stats. 2001, Ch. 926, Sec. 4. Effective January 1, 2002.)



42642

The Division of the State Architect, in consultation with the board, shall develop and maintain on its Web site, a list of environmentally preferable products and a list of recycled products that may be used in the construction and modernization of school facilities. The board shall provide notice to each school district of the existence of these lists and their location on these Web sites.

(Added by Stats. 2001, Ch. 926, Sec. 4. Effective January 1, 2002.)






ARTICLE 6. Grants

42645

(a) The board, in consultation with the State Department of Education and the State Board of Education, shall establish a program to provide grants to school districts and schools to assist in the development and implementation of educational programs and to promote the use of existing educational programs to teach the concepts of source reduction, recycling, and composting.

(b) The board, in consultation with the State Department of Education and the State Board of Education, shall adopt criteria for awarding grants pursuant to this article, including, but not limited to, the grant s structure, the schedule for awarding grants, and grant amount limits. These criteria shall include, but not be limited to, a procedure for the geographic distribution of the grants and the appropriate representation of elementary, middle, and high school as grant recipients. In adopting this criteria, the board shall include, in the criteria, the extent to which an office, a school district, or a school has demonstrated a commitment to achieving the following goals:

(1) The adoption of waste reduction and recycling programs and practices.

(2) The adoption and implementation of the unified education strategy adopted pursuant to Part 4 (commencing with Section 71300) of Division 34.

(3) The allocation of adequate space for the safe collection, storage, and loading of recyclable materials.

(4) To the maximum extent feasible, the use of recycled materials and environmentally preferable products in the construction or modernization of public school facilities.

(5) Participation in the environmental ambassador pilot program established pursuant to Section 51226.4 of the Education Code.

(c) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the adoption of criteria for the awarding of grants pursuant to this article is not the adoption of a regulation, and is exempt from the requirements of that chapter.

(Amended by Stats. 2011, Ch. 347, Sec. 41. Effective January 1, 2012.)



42646

On or before January 1, 2004, the board shall evaluate the implementation of school waste reduction and recycling programs in the state s schools and if the board determines less than 75 percent of schools have implemented a waste reduction and recycling program, the board shall recommend to the Legislature those statutory changes needed to require schools to implement such a program.

(Added by Stats. 2001, Ch. 926, Sec. 4. Effective January 1, 2002.)



42647

The board may enter into an interagency agreement with the State Department of Education or other state agencies to implement this chapter, Part 4 (commencing with Section 71300) of Division 34, and Sections 33541 and 51226.4 of the Education Code.

(Amended by Stats. 2003, Ch. 665, Sec. 7. Effective January 1, 2004.)









CHAPTER 12.7. Large Venue Recycling

42648

For purposes of this chapter, the following definitions apply:

(a) Individual means a person who works at, or attends, a large venue or large event, or a customer who is seated or served at the large venue or large event.

(b) Large event means an event that charges an admission price, or is operated by a local agency, and serves an average of more than 2,000 individuals per day of operation of the event, including, but not limited to, a public, nonprofit, or privately owned park, parking lot, golf course, street system, or other open space when being used for an event, including, but not limited to, a sporting event or a flea market.

(c) Large venue means a permanent venue facility that annually seats or serves an average of more than 2,000 individuals within the grounds of the facility per day of operation of the venue facility. For purposes of this chapter, a venue facility includes, but is not limited to, a public, nonprofit, or privately owned or operated stadium, amphitheater, arena, hall, amusement park, conference or civic center, zoo, aquarium, airport, racetrack, horse track, performing arts center, fairground, museum, theater, or other public attraction facility. For purposes of this chapter, a site under common ownership or control that includes more than one large venue that is contiguous with other large venues in the site, is a single large venue.

(d) Local agency means a city or county.

(Added by Stats. 2004, Ch. 879, Sec. 2. Effective January 1, 2005.)



42648.1

On or before April 1, 2005, the board shall take all of the following actions:

(a) Make available one or more model ordinances that are suitable for modification by a local agency and that may be adopted by a local agency to facilitate solid waste reduction, reuse, and recycling programs, at large venues and large events in accordance with the requirements of this chapter.

(b) While developing the model ordinance, consult with representatives of the League of California Cities, the California State Association of Counties, recyclers, private and public solid waste services and appropriate personnel involved with the operation and management of large venues and large events.

(c) Post information on the board s Internet Web site on the solid waste reduction, reuse, and recycling programs for implementation by operators of large venues and large events to decrease solid waste and increase diversion of recyclable materials.

(d) Post information on the board s Internet Web site for local agencies, with examples of solid waste reduction, reuse, and recycling programs, including, but not limited to, those operated by community conservation corps.

(Added by Stats. 2004, Ch. 879, Sec. 2. Effective January 1, 2005.)



42648.2

(a) (1) On and after July 1, 2005, when issuing a permit to an operator of a large venue or large event, the local agency shall provide information to the operator on programs that can be implemented to reduce, reuse, and recycle solid waste materials generated at the venue or event, and provide contact information about where solid waste materials may be donated, recycled, or composted. This information may include, but is not limited to, providing information directing the operator of the large venue or large event to the board s Web site or any other appropriate Web site included by the local agency, direct mailings, brochures, or other relevant literature.

(2) On or before August 1, 2006, and annually thereafter until August 1, 2008, each local agency shall provide the board with an estimate and description of the top 10 percent of large venues and large events within its jurisdiction, based upon amount of solid waste generated, as submitted by operators of large venues and large events pursuant to Section 42648.3. To the extent that the information is readily available to the local agency, the information shall include the name, location, and a brief description of the venue or event, a brief description of the types of wastes generated, types, and estimated amount of materials disposed and diverted, by weight, and existing solid waste reduction, reuse, and recycling programs that the operator of the large venue or large event utilizes to reduce, reuse, and recycle the solid waste. This information shall be reported to the board as a part of the local agency s annual report submitted pursuant to Section 41821.

(b) On or before December 1, 2008, the board shall evaluate the solid waste reduction, reuse, and recycling rates and implementation of waste reduction, reuse, and recycling plans in the top 10 percent of large venues and large events as reported by each local agency pursuant to paragraph (2) of subdivision (a). If the board, upon reviewing the information reported to the board by local agencies pursuant to paragraph (2) of subdivision (a), determines that less than 75 percent of the solid waste reduction, reuse, and recycling plans for the large venues and large events have been prepared or implemented to meet their waste reduction, reuse, and recycling rates developed pursuant to subdivision (a) of Section 42648.4, according to the schedule determined pursuant to subdivision (b) of Section 42468.4, the board shall recommend to the Legislature those statutory changes needed to require operators of large venues and large events to implement waste reduction, reuse, and recycling plans.

(Added by Stats. 2004, Ch. 879, Sec. 2. Effective January 1, 2005.)



42648.3

On or before July 1, 2005, and on or before July 1 annually thereafter, each operator of a large venue or large event shall submit to the local agency, upon request by the local agency, written documentation of waste reduction, reuse, recycling, and diversion programs, if any, implemented at the large venue or large event, and the type and weight of materials diverted and disposed at that large venue or large event. If the operator of a large venue or large event cannot implement a program as provided in the solid waste reduction, reuse, and recycling plan, the operator shall include a brief explanation for the delay as part of its report to the local agency. The operator of the large venue or large event shall submit the requested information to the local agency, no later than one month from the date the operator receives the request.

(Added by Stats. 2004, Ch. 879, Sec. 2. Effective January 1, 2005.)



42648.4

On or before July 1, 2005, and on or before July 1, biennially thereafter, the operator of a large venue or large event shall meet with recyclers and with the solid waste enterprise that provides solid waste handling services to the large venue or large event, whether by an exclusive franchise with the local agency, or by a permit, contract, or nonexclusive franchise, to determine the solid waste reduction, reuse, and recycling programs that are appropriate for the large venue or large event. In determining feasible solid waste reduction, reuse, and recycling programs, the operator may do any of the following:

(a) Develop solid waste reduction, reuse, and recycling rates and a solid waste reduction, reuse, and recycling plan that would achieve those solid waste reduction, reuse, and recycling rates.

(b) Determine a timeline for implementation of the solid waste reduction, reuse, and recycling plan and solid waste reduction, reuse, and recycling rates.

(Added by Stats. 2004, Ch. 879, Sec. 2. Effective January 1, 2005.)



42648.5

The board shall provide technical assistance and tools to implement this chapter, to the extent feasible under existing financial resources. This technical assistance may include, but is not limited to, model documents, training, research on solid waste management best practices, cost reduction, and innovative products to assist local agencies and operators of large venues and large events to develop and implement effective solid waste reduction, reuse, and recycling plans and rates.

(Added by Stats. 2004, Ch. 879, Sec. 2. Effective January 1, 2005.)



42648.6

If a large venue or large event has contiguous parcels located in both the City of Los Angeles and the County of Los Angeles, the requirements of this chapter shall apply only to the local agency containing the majority of the property for that large venue or large event.

(Amended by Stats. 2005, Ch. 22, Sec. 165. Effective January 1, 2006.)



42648.7

A local agency may charge and collect a fee from an operator of a large venue or large event in order to recover the local agency s estimated costs incurred in complying with this chapter.

(Added by Stats. 2004, Ch. 879, Sec. 2. Effective January 1, 2005.)






CHAPTER 12.8. Recycling of Commercial Solid Waste

42649

(a) It is the intent of the Legislature to require businesses to recycle solid waste that they generate.

(b) It is the intent of the Legislature to allow jurisdictions flexibility in developing and maintaining commercial solid waste recycling programs.

(c) It is the intent of the Legislature to reduce greenhouse gas emissions by diverting commercial solid waste to recycling efforts and to expand the opportunity for additional recycling services and recycling manufacturing facilities in California.

(Added by Stats. 2011, Ch. 476, Sec. 12. Effective January 1, 2012.)



42649.1

For purposes of this chapter, the following terms shall apply:

(a) Business means a commercial or public entity, including, but not limited to, a firm, partnership, proprietorship, joint stock company, corporation, or association that is organized as a for-profit or nonprofit entity, or a multifamily residential dwelling.

(b) Commercial solid waste includes all types of solid waste generated by a store, office, or other commercial or public entity source, including a business or a multifamily dwelling of five or more units.

(c) Commercial waste generator means a business subject to subdivision (a) of Section 42649.2.

(d) Self-hauler means a business that hauls its own waste rather than contracting for that service.

(Amended by Stats. 2013, Ch. 509, Sec. 1. Effective January 1, 2014.)



42649.2

(a) On and after July 1, 2012, a business that generates four cubic yards or more of commercial solid waste per week or is a multifamily residential dwelling of five units or more shall arrange for recycling services, consistent with state or local laws or requirements, including a local ordinance or agreement, applicable to the collection, handling, or recycling of solid waste, to the extent that these services are offered and reasonably available from a local service provider.

(b) A commercial waste generator shall take at least one of the following actions:

(1) Source separate recyclable materials from solid waste and subscribe to a basic level of recycling service that includes collection, self-hauling, or other arrangements for the pickup of the recyclable materials.

(2) Subscribe to a recycling service that may include mixed waste processing that yields diversion results comparable to source separation.

(c) A property owner of a multifamily residential dwelling may require tenants to source separate their recyclable materials to aid in compliance with this section.

(Amended by Stats. 2012, Ch. 39, Sec. 108. Effective June 27, 2012.)



42649.3

(a) On and after July 1, 2012, each jurisdiction shall implement a commercial solid waste recycling program appropriate for that jurisdiction designed to divert commercial solid waste from businesses subject to Section 42649.2, whether or not the jurisdiction has met the requirements of Section 41780.

(b) If a jurisdiction already has a commercial solid waste recycling program as one of its diversion elements that meets the requirements of this section, it shall not be required to implement a new or expanded commercial solid waste recycling program.

(c) The commercial solid waste recycling program shall be directed at a commercial waste generator, as defined in subdivision (c) of Section 42649.1, and may include, but is not limited to, any of the following:

(1) Implementing a mandatory commercial solid waste recycling policy or ordinance.

(2) Requiring a mandatory commercial solid waste recycling program through a franchise contract or agreement.

(3) Requiring all commercial solid waste to go through either a source separated or mixed processing system that diverts material from disposal.

(d) The commercial solid waste recycling program shall include education, outreach to, and monitoring of, businesses. A jurisdiction shall notify a business if the business is not in compliance with Section 42649.2.

(e) The commercial solid waste recycling program may include enforcement provisions that are consistent with a jurisdiction s authority, including a structure for fines and penalties.

(f) The commercial solid waste recycling program may include certification requirements for self-haulers.

(g) The department shall review a jurisdiction s compliance with this section as part of the department s review required by Section 41825. Each jurisdiction shall report the progress achieved in implementing its commercial recycling program, including education, outreach, identification, and monitoring, and if applicable, enforcement efforts, by providing updates in the annual report required by Section 41821.

(h) The department may also review whether a jurisdiction is in compliance with this section at any time that the department receives information that a jurisdiction has not implemented, or is not making a good faith effort to implement, a commercial recycling program.

(i) During its review pursuant to subdivision (g) or (h), the department shall determine whether each jurisdiction has made a good faith effort to implement its selected commercial recycling program. For purposes of this section, good faith effort means all reasonable and feasible efforts by a jurisdiction to implement its commercial recycling program. During its review, the department may include, but is not limited to, the following factors in its evaluation of a jurisdiction s good faith effort:

(1) The extent to which businesses have complied with Section 42649.2, including information on the amount of disposal that is being diverted from the businesses, if available, and on the number of businesses that are subscribing to service.

(2) The recovery rate of the commercial waste from the material recovery facilities that are utilized by the businesses, all information, methods, and calculations, and any additional performance data, as requested by the department from the material recovery facilities pursuant to Section 18809.4 of Title 14 of the California Code of Regulations.

(3) The extent to which the jurisdiction is conducting education and outreach to businesses.

(4) The extent to which the jurisdiction is monitoring businesses, and notifying those businesses that are out of compliance.

(5) The availability of markets for collected recyclables.

(6) Budgetary constraints.

(7) In the case of a rural jurisdiction, the effects of small geographic size, low population density, or distance to markets.

(Amended by Stats. 2013, Ch. 509, Sec. 2. Effective January 1, 2014.)



42649.4

(a) If a jurisdiction adds or expands a commercial solid waste recycling program to meet the requirements of Section 42649.3, the jurisdiction shall not be required to revise its source reduction and recycling element, or obtain the department s approval pursuant to Article 1 (commencing with Section 41800) of Chapter 7 of Part 1.

(b) If an addition or expansion of a jurisdiction s commercial solid waste recycling program is necessary, the jurisdiction shall update in its annual report required pursuant to Section 41821.

(Added by Stats. 2011, Ch. 476, Sec. 12. Effective January 1, 2012.)



42649.5

(a) This chapter does not limit the authority of a local agency to adopt, implement, or enforce a local commercial solid waste recycling requirement that is more stringent or comprehensive than the requirements of this section or limit the authority of a local agency in a county with a population of less than 200,000 to require commercial solid waste recycling.

(b) This chapter does not modify, limit, or abrogate in any manner any of the following:

(1) A franchise granted or extended by a city, county, or other local government agency.

(2) A contract, license, or permit to collect solid waste previously granted or extended by a city, county, or other local government agency.

(3) The existing right of a business to sell or donate its recyclable materials.

(Added by Stats. 2011, Ch. 476, Sec. 12. Effective January 1, 2012.)



42649.6

A local agency may charge and collect a fee from a commercial waste generator in order to recover the local agency s costs incurred in complying with this chapter.

(Added by Stats. 2011, Ch. 476, Sec. 12. Effective January 1, 2012.)



42649.7

If the State Air Resources Board adopts regulations for commercial recycling prior to the effective date of the act of the 2011 12 Regular Session of the Legislature adding this section, those regulations shall be deemed to have been adopted by the department, and they shall be added to the department s regulations and deleted from the board s regulations as if it were a change without regulatory effect.

(Added by Stats. 2011, Ch. 476, Sec. 12. Effective January 1, 2012.)






CHAPTER 13. Research and Development Program

42650

The board may establish a research and development program, based on priorities that are consistent with Section 40051, and designed to identify, develop, and refine processes and technologies that will assist state and local governments and private industries to implement innovative resource management and waste reduction programs. The board may conduct research and development programs, upon appropriation therefor by the Legislature, that include, but are not limited to, all of the following:

(a) Establishing, in coordination with the Department of Conservation, a recycling extension service within the board to serve as a central clearinghouse for recycling research information.

(b) Establishing cooperative research and development facilities at universities and colleges in the state.

(c) Developing a research program to study the feasibility of using disposal site mining technology to extend the life of existing disposal sites, recover valuable resources, and to reuse the reclaimed disposal site in an environmentally sound manner.

(d) Establishing a research program to identify educational and promotional methods that can effect environmentally positive changes in human behavior.

(e) Conducting studies into hazards posed by special wastes and by ash and air emissions from the incineration of waste.

(f) Conducting research to develop statistical tools to establish computer-based data bases on waste characteristics, special waste volumes, and county and regional waste capacities.

(g) Analyzing disposal site encroachment problems and assisting local agencies in the development of effective public policy tools to discourage disposal site encroachment.

(Amended by Stats. 1996, Ch. 1038, Sec. 29. Effective September 29, 1996.)



42651

In determining the types of research and development which may be undertaken pursuant to Section 42650, the board shall prioritize the allocation of funds for processes and technologies based upon the hierarchy established under Section 40051.

(Added by Stats. 1992, Ch. 1292, Sec. 60. Effective January 1, 1993.)






CHAPTER 14. Paving Materials

ARTICLE 1. Recycled Materials

42700

The Director of Transportation, upon consultation with the board, shall review and modify all bid specifications relating to the purchase of paving materials, and base, subbase, and pervious backfill materials, using recycled materials. The recycled materials shall include, but are not limited to, recycled asphalt pavement, crushed concrete subbase, foundry slag, asphalt flux produced from the reprocessing or re-refining of used oil, and paving materials utilizing recycled materials, including, but not limited to, crumb rubber from automobile tires, ash, and glass and glassy aggregates. The specifications shall be based on standards developed by the Department of Transportation for recycled paving materials and for recycled base, subbase, and pervious backfill materials. The standards and specifications shall provide for the use of recycled materials and shall not reduce the quality standards for highway and road construction.

(Amended by Stats. 1996, Ch. 901, Sec. 2. Effective January 1, 1997.)



42701

(a) In purchasing any materials to be used in paving or paving subbase for use by the Department of Transportation and any other state agencies that provide construction and repair services, the State Procurement Officer shall contract for those items that utilize recycled materials in paving materials and base, subbase, and pervious backfill materials, unless the Director of Transportation determines that the use of the materials is not cost effective. In determining the cost-effectiveness of the materials subject to this section, the factors that the director shall consider include both of the following:

(1) The lifespan and durability of the pavement containing the materials.

(2) The maintenance cost of the pavement containing the materials.

(b) This section also applies to any person who contracts with the Department of General Services or with any other state agency to provide these construction and repair services.

(c) The recycled materials shall include, but are not limited to, recycled asphalt, crushed concrete subbase, foundry slag, and paving materials utilizing crumb rubber from automobile tires, ash, and glass and glassy aggregates. The specifications shall be based on the standards of the Department of Transportation for recycled paving materials and for recycled base, subbase, and pervious backfill materials.

(Amended by Stats. 2006, Ch. 392, Sec. 2. Effective January 1, 2007.)



42703

(a) Except as provided in subdivision (d), the Department of Transportation shall require the use of crumb rubber in lieu of other materials at the following levels for state highway construction or repair projects that use asphalt as a construction material:

(1) On and after January 1, 2007, the Department of Transportation shall use, on an annual average, not less than 6.62 pounds of CRM per metric ton of the total amount of asphalt paving materials used.

(2) On and after January 1, 2010, the Department of Transportation shall use, on an annual average, not less than 8.27 pounds of CRM per metric ton of the total amount of asphalt paving materials used.

(3) On and after January 1, 2013, the Department of Transportation shall use, on an annual average, not less than 11.58 pounds of CRM per metric ton of the total amount of asphalt paving materials used.

(b) (1) The annual average use of crumb rubber required in subdivision (a) shall be achieved on a statewide basis and shall not require the use of asphalt containing crumb rubber in each individual project or in a place where it is not feasible to use that material.

(2) On and after January 1, 2007, and before January 1, 2015, not less than 50 percent of the asphalt pavement used to comply with the requirements of subdivision (a) shall be rubberized asphalt concrete.

(3) On and after January 1, 2015, the Department of Transportation may use any material meeting the definition of asphalt containing crumb rubber, with respect to product type or specification, to comply with the requirements of subdivision (a).

(c) (1) The Secretary Transportation shall, on or before January 1 of each year, prepare an analysis comparing the cost differential between asphalt containing crumb rubber and conventional asphalt. The analysis shall include the cost of the quantity of asphalt product needed per lane mile paved and, at a minimum, shall include all of the following:

(A) The lifespan and duration of the asphalt materials.

(B) The maintenance cost of the asphalt materials and other potential cost savings to the department, including, but not limited to, reduced soundwall construction costs resulting from noise reduction qualities of rubberized asphalt concrete.

(C) The difference between each type or specification of asphalt containing crumb rubber, considering the cost-effectiveness of each type or specification separately in comparison to the cost-effectiveness of conventional asphalt paving materials.

(2) Notwithstanding subdivision (a), if, after completing the analysis required by paragraph (1), the secretary determines that the cost of asphalt containing crumb rubber exceeds the cost of conventional asphalt, the Department of Transportation shall continue to meet the requirement specified in paragraph (1) of subdivision (a), and shall not implement the requirement specified in paragraph (2) of subdivision (a). If the secretary determines, pursuant to an analysis prepared pursuant to paragraph (1), that the cost of asphalt containing crumb rubber does not exceed the cost of conventional asphalt, the Department of Transportation shall implement paragraph (2) of subdivision (a) within one year of that determination, but not before January 1, 2010.

(3) Notwithstanding subdivision (a), if the Department of Transportation delays the implementation of paragraph (2) of subdivision (a), the Department of Transportation shall not implement the requirement of paragraph (3) of subdivision (a) until three years after the date the department implements paragraph (2) of subdivision (a).

(d) For the purposes of complying with the requirements of subdivision (a), only crumb rubber manufactured in the United States that is derived from waste tires taken from vehicles owned and operated in the United States may be used.

(e) The Department of Transportation and the board shall develop procedures for using crumb rubber and other derived tire products in other projects.

(f) The Department of Transportation shall notify and confer with the East Bay Municipal Utility District before using asphalt containing crumb rubber on a state highway construction or repair project that overlays district infrastructure.

(g) For purposes of this section the following definitions shall apply:

(1) Asphalt containing crumb rubber means any asphalt pavement construction, rehabilitation, or maintenance material that contains reclaimed tire rubber and that is specified for use by the Department of Transportation.

(2) Crumb rubber or CRM has the same meaning as defined in Section 42801.7.

(3) Rubberized asphalt concrete or RAC means a paving material that uses an asphalt rubber binder containing an amount of reclaimed tire rubber that is 15 percent or more by weight of the total blend, and that meets other specifications for both the physical properties of asphalt rubber and the application of asphalt rubber, as defined in the American Society for Testing and Materials (ASTM) Standard Specification for Asphalt-Rubber Binder.

(Amended by Stats. 2013, Ch. 352, Sec. 491. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



42704

(a) On or before January 1, 2014, the Department of Transportation may, with input from the Caltrans/Industry Rock Products Committee, establish specifications for the use of reclaimed asphalt pavement (RAP) of up to 40 percent for hot mix asphalt mixes.

(b) Subdivision (a) does not limit the authority of the Department of Transportation to establish specifications for the use of reclaimed asphalt pavement in amounts greater than 40 percent for hot mix asphalt mixes.

(c) (1) On or before March 1, 2016, the Department of Transportation shall submit a report to the Legislature in compliance with Section 9795 of the Government Code on its progress, since the year 2011, toward the development and implementation of the specifications for reclaimed asphalt pavement, as specified in subdivision (a).

(2) This subdivision shall become inoperative on March 1, 2020, pursuant to Section 10231.5 of the Government Code.

(Added by Stats. 2012, Ch. 230, Sec. 1. Effective January 1, 2013.)






ARTICLE 2. Tire-Fired Kilns

42705

The Legislature hereby finds and declares as follows:

(a) California currently faces a serious problem with respect to the collection, disposal, and recycling of used tires that are no longer consumer usable.

(b) It is estimated that California has an existing tire inventory of at least 100 million tires, an amount which grows by over 20 million tires per year.

(c) California has pursued several methods of tire disposal including, but not limited to, shredding and as an additive to asphalt for paving material.

(d) The cement industry in California has implemented a process that utilizes used tires as fuel for the kilns essential to the manufacture of cement.

(e) Used tires utilized as fuel for those kilns are completely consumed, including the rubber, fiber, and steel ingredients of the tire.

(f) The use of used tires in that process benefits California by reducing reliance on fossil fuel imported from outside the state.

(g)The consumption of used tires rather than fossil fuel for the kilns may reduce air pollution and may contribute to the improvement of air quality.

(Added by Stats. 1995, Ch. 605, Sec. 3. Effective January 1, 1996.)









CHAPTER 15. Newsprint

ARTICLE 1. Definitions

42750

Consumer of newsprint means a person who uses newsprint in a commercial printing operation or in a commercial publishing operation.

(Added by Stats. 1990, Ch. 35, Sec. 23. Effective March 30, 1990.)



42752

Deink or deinking old newspapers means a process in which old newspaper is mixed with water, the paper fibers are separated to form a paper pulp, and the pulp is cleaned to remove contaminants.

(Added by Stats. 1990, Ch. 35, Sec. 23. Effective March 30, 1990.)



42753

Newsprint means uncoated paper, whether supercalendered or machine finished, of the type generally used for, but is not limited to, the publication of newspapers, commercial advertising inserts, directories, or commercial advertising mailers, which is made primarily from mechanical woodpulps combined with some chemical woodpulp. Newsprint includes paper made from old newspapers which have been deinked, using the recycled pulp in lieu of virgin pulp. Newsprint includes all grades of paper sold as newsprint, supercalendered (SC) uncoated groundwood, or machine finished (MF) uncoated groundwood.

(Added by Stats. 1990, Ch. 35, Sec. 23. Effective March 30, 1990.)



42754

Old newspaper or recovered newspaper means any newsprint which is separated from other types of solid waste or collected separately from other types of solid waste and made available for reuse in making new newsprint, and which meets quality standards for use as a raw material in the manufacture of a new paper product.

(Added by Stats. 1990, Ch. 35, Sec. 23. Effective March 30, 1990.)



42755

Post consumer waste paper means a finished material which would normally be disposed of as a solid waste, having completed its life cycle as a consumer item, including, but not limited to, printing plant waste paper.

(Added by Stats. 1990, Ch. 35, Sec. 23. Effective March 30, 1990.)



42756

Recycled-content newsprint means newsprint in which not less than 40 percent of its fiber consists of post consumer waste paper.

(Added by Stats. 1990, Ch. 35, Sec. 23. Effective March 30, 1990.)






ARTICLE 2. Recycled-Content Newsprint Program

42760

On and after January 1, 1991, every consumer of newsprint in California shall ensure that at least 25 percent of all newsprint used by that consumer of newsprint is made from recycled-content newsprint, if recycled-content newsprint is available at a price comparable to that of newsprint made from virgin material, if the recycled-content newsprint meets the quality standards established by the board pursuant to Section 42775, and if the recycled-content newsprint is available within a reasonable period of time.

(Added by Stats. 1990, Ch. 35, Sec. 23. Effective March 30, 1990.)



42761

The percentage of newsprint used which is made from recycled-content newsprint shall be calculated in tons used on an annual basis and shall increase to:

(a) Thirty percent on and after January 1, 1994.

(b) Thirty-five percent on and after January 1, 1996.

(c) Forty percent on and after January 1, 1998.

(d) Fifty percent on and after January 1, 2000.

(Added by Stats. 1990, Ch. 35, Sec. 23. Effective March 30, 1990.)



42762

This division does not apply to any newsprint purchased prior to January 1, 1990.

(Added by Stats. 1990, Ch. 35, Sec. 23. Effective March 30, 1990.)






ARTICLE 3. Certification of Use

42770

Each consumer of newsprint within the State of California shall, on or before March 1 of each year, certify to the board the number of tons of newsprint used during the preceding calendar year and the number of tons of recycled-content newsprint used during the preceding calendar year.

(Added by Stats. 1990, Ch. 35, Sec. 23. Effective March 30, 1990.)



42771

Every consumer of newsprint who submits recycled-content newsprint usage certification pursuant to Section 42770 may be subject to an audit to ensure that the recycled-content newsprint was used.

(Added by Stats. 1990, Ch. 35, Sec. 23. Effective March 30, 1990.)



42772

Each person who supplies a consumer of newsprint with newsprint shall certify the amounts of recycled-content newsprint contained in each shipment to each consumer of newsprint. If a shipment contains no recycled-content newsprint, the supplier shall so certify.

(Added by Stats. 1990, Ch. 35, Sec. 23. Effective March 30, 1990.)



42773

If a consumer of newsprint is unable to obtain sufficient amounts of recycled-content newsprint within any reporting period because recycled-content newsprint was not available at a comparable price to that for virgin material, failed to meet the quality standards established pursuant to Section 42775, or was not available within a reasonable period of time, the consumer of newsprint shall so certify to the board and shall provide the board with the specific reason for failing to use recycled-content newsprint. In order to make that certification in good faith, the newsprint consumer shall have contacted, for the purpose of obtaining recycled-content newsprint, every producer of recycled-content newsprint that offered to sell recycled-content newsprint to the consumer of newsprint within the last 12 months. The name of each person contacted, the corporate name, if any, and address and telephone number shall accompany each filing with the board.

(Added by Stats. 1990, Ch. 35, Sec. 23. Effective March 30, 1990.)



42774

For the purposes of implementing and enforcing this chapter, the board shall develop and maintain a list which identifies every consumer of newsprint, as defined in Section 42750, and every person who supplies a consumer of newsprint with newsprint, in the state. The board may use information from local business permits, trade publications, or any other relevant information to develop the list.

(Amended by Stats. 1993, Ch. 589, Sec. 134. Effective January 1, 1994.)



42775

(a) For the purposes of implementing and enforcing this chapter, the board shall set newsprint comparable quality standards for each of the grades of newsprint specified in Section 42753 to determine the comparable quality of recycled-content newsprint to virgin material. These standards shall be based on the average numerical standards of printing opacity, brightness level, and cross machine tear strength available from all producers selling recycled-content newsprint in the state in quantities of at least 5,000 metric tons per year. The board shall set standards which deviate from this average by not more than 5 percent.

(b) The board shall review its standards at least once every two years and determine whether they should be adjusted to reflect changes in industry standards and practices, and, if so, the board shall set new standards according to the criteria in subdivision (a).

(Added by Stats. 1990, Ch. 35, Sec. 23. Effective March 30, 1990.)






ARTICLE 4. False Certification

42780

If any person provides a consumer of newsprint with a false or misleading certificate concerning the recycled content of the delivered newsprint pursuant to Section 42772, the board, within 30 days of making this determination, shall refer the false or misleading certificate to the Attorney General for prosecution for fraud.

(Added by Stats. 1990, Ch. 35, Sec. 23. Effective March 30, 1990.)



42781

If any consumer of newsprint provides the board with a false or misleading certificate concerning the percentage of recycled-content newsprint used pursuant to Section 42770, the board within 30 days of making this determination, shall refer the false or misleading certificate to the Attorney General for prosecution for fraud.

(Added by Stats. 1990, Ch. 35, Sec. 23. Effective March 30, 1990.)



42782

If any consumer of newsprint provides the board with a false or misleading certificate concerning why the consumer of newsprint was unable to obtain the minimum amounts of recycled-content newsprint pursuant to Section 42773, the board, within 30 days of making this determination, shall refer the false or misleading certificate to the Attorney General for prosecution for fraud.

(Added by Stats. 1990, Ch. 35, Sec. 23. Effective March 30, 1990.)



42783

Specific information on newsprint prices included as part of a certificate submitted to the board by newsprint consumers or suppliers of newsprint is propriety information and shall not be made available to the general public.

(Added by Stats. 1990, Ch. 35, Sec. 23. Effective March 30, 1990.)






ARTICLE 5. Penalties

42790

Any person who violates Article 3 (commencing with Section 42770) is guilty of an infraction punishable by a fine of not more than one thousand dollars ($1,000).

(Amended by Stats. 1993, Ch. 663, Sec. 15. Effective January 1, 1994.)



42791

In addition to Section 42790, any person who violates Article 3 (commencing with Section 42770) may be assessed a civil penalty by the board of not more than one thousand dollars ($1,000) for each violation, pursuant to notice and hearing. Any civil penalties received pursuant to this subdivision shall be deposited in a separate account in the fund and, upon appropriation by the Legislature, shall be used by the board for the administration of this division.

(Amended by Stats. 1993, Ch. 663, Sec. 16. Effective January 1, 1994.)









CHAPTER 16. Waste Tires

ARTICLE 1. Definitions

42800

The following definitions govern the construction of this chapter.

(Added by Stats. 1990, Ch. 35, Sec. 24. Effective March 30, 1990.)



42801

Agricultural purposes means the use of waste tires as bumpers on agricultural equipment or as a ballast to maintain covers or structures on an agricultural site.

(Added by Stats. 1990, Ch. 35, Sec. 24. Effective March 30, 1990.)



42801.5

(a) Altered waste tire means a waste tire that has been baled, shredded, chopped, or split apart. Altered waste tire does not mean crumb rubber.

(b) Alteration or altering, with reference to a waste tire, means an action that produces an altered waste tire.

(Added by Stats. 2000, Ch. 838, Sec. 2. Effective January 1, 2001.)



42801.6

Baled tire means either a whole or an altered tire that has been compressed and then secured with a binding material for the purpose of reducing its volume.

(Added by Stats. 2000, Ch. 838, Sec. 3. Effective January 1, 2001.)



42801.7

Crumb rubber means rubber granules derived from a waste tire that are less than or equal to, one-quarter inch or six millimeters in size.

(Added by Stats. 2000, Ch. 838, Sec. 4. Effective January 1, 2001.)



42802

Fund means the California Tire Recycling Management Fund created by subdivision (a) of Section 42885.

(Added by Stats. 1990, Ch. 35, Sec. 24. Effective March 30, 1990.)



42803

Local agency means a county, city, special district, or other local governmental agency which provides or regulates solid waste handling services.

(Added by Stats. 1990, Ch. 35, Sec. 24. Effective March 30, 1990.)



42803.5

New or used motor vehicle means any device by which any person or property may be propelled, moved or drawn upon a highway, excepting a device moved exclusively by human power or used exclusively upon stationary rails or tracks.

(Added by Stats. 2000, Ch. 838, Sec. 5. Effective January 1, 2001.)



42804

Operator means the person responsible for the overall operation of a waste tire facility.

(Added by Stats. 1990, Ch. 35, Sec. 24. Effective March 30, 1990.)



42805

Owner means a person who owns, in whole or in part, a waste tire facility, the waste tires located at a facility, or the land on which a waste tire facility is located.

(Added by Stats. 1990, Ch. 35, Sec. 24. Effective March 30, 1990.)



42805.5

Repairable tire means a worn, damaged, or defective tire that is retreadable, recappable, or regrooveable, or that can be otherwise repaired to return the tire to its use as a vehicle tire, and that meets the applicable requirements of the Vehicle Code and Title 13 of the California Code of Regulations.

(Added by Stats. 2000, Ch. 838, Sec. 6. Effective January 1, 2001.)



42805.6

Scrap tire means a worn, damaged, or defective tire that is not a repairable tire.

(Added by Stats. 2000, Ch. 838, Sec. 7. Effective January 1, 2001.)



42805.7

Tire derived product means material that meets both of the following requirements:

(a) Is derived from a process using whole tires as a feedstock. A process using whole tires includes, but is not limited to, shredding, crumbing, or chipping.

(b) Has been sold and removed from the processing facility.

(Added by Stats. 2000, Ch. 838, Sec. 8. Effective January 1, 2001.)



42806

Tire means a pneumatic tire or solid tire manufactured for use on any type of motor vehicle.

(Added by Stats. 1990, Ch. 35, Sec. 24. Effective March 30, 1990.)



42806.5

Used tire means a tire that meets all of the following requirements:

(a) The tire is no longer mounted on a vehicle but is still suitable for use as a vehicle tire.

(b) The tire meets the applicable requirements of the Vehicle Code and Title 13 of the California Code of Regulations.

(c) (1) The used tire is ready for resale, is stored by size in a rack or a stack not more than two rows wide, but not in a pile, and is stored in accordance with local fire and vector control requirements and with state minimum standards.

(2) A used tire stored pursuant to this section shall be stored in a manner to allow the inspection of each individual tire.

(Amended by Stats. 2002, Ch. 625, Sec. 10. Effective September 17, 2002.)



42807

Waste tire means a tire that is no longer mounted on a vehicle and is no longer suitable for use as a vehicle tire due to wear, damage, or deviation from the manufacturer s original specifications. A waste tire includes a repairable tire, scrap tire, altered waste tire, and a used tire that is not organized for inspection and resale by size in a rack or a stack in accordance with Section 42806.5, but does not include a tire derived product or crumb rubber.

(Amended by Stats. 2005, Ch. 404, Sec. 1. Effective January 1, 2006.)



42808

Waste tire facility means a location, other than a solid waste facility permitted pursuant to this division that receives for transfer or disposal less than 150 tires per day averaged on an annual basis, where, at any time, waste tires are stored, stockpiled, accumulated, or discarded. Waste tire facility includes all of the following:

(a) Existing waste tire facility means a waste tire facility which is receiving, storing, or accumulating waste tires, or upon which waste tires are discarded, on January 1, 1990.

(b) Major waste tire facility means a waste tire facility where, at any time, 5,000 or more waste tires are or will be stored, stockpiled, accumulated, or discarded.

(c) Minor waste tire facility means a waste tire facility where, at any time, 500 or more, but less than 5,000, waste tires are or will be stored, stockpiled, accumulated, or discarded. However, a minor waste tire facility does not include a tire dealer or an automobile dismantler, as defined in Sections 220 and 221 of the Vehicle Code, who stores waste tires on the dealer s or dismantler s premises for less than 90 days if not more than 1,500 total used or waste tires are ever accumulated on the dealer s or dismantler s premises.

(Amended by Stats. 2002, Ch. 625, Sec. 11. Effective September 17, 2002.)






ARTICLE 2. General Provisions

42810

Nothing in this chapter limits the authority of a local agency to regulate persons or businesses that store, stockpile, process, or dispose of waste tires.

(Repealed and added by Stats. 1991, Ch. 717, Sec. 22.)



42811

The board may delegate specific powers and authority in this chapter to enforcement agencies, as defined in Section 40130, including any of the following:

(a) Review of operation plans submitted pursuant to regulations adopted under subdivision (a) of Section 42821.

(b) Inspection of permitted facilities.

(c) Enforcement of waste tire facility permits.

(Repealed and added by Stats. 1991, Ch. 717, Sec. 22.)



42812

Division 13 (commencing with Section 21000) of the Public Resources Code does not apply to the issuance of a permit for the operation of an existing waste tire facility pursuant to this chapter, except as to any substantial change in the design or operation of the waste tire facility made between the time this chapter becomes effective and the permit is initially issued by the board and as to any subsequent substantial changes made in the design or operation of the waste tire facility.

(Repealed and added by Stats. 1991, Ch. 717, Sec. 22.)






ARTICLE 3. Major Waste Tire Facility Permits

42820

(a) The board, in consultation with the Office of Environmental Health Hazard Assessment, shall adopt regulations setting forth the procedures and requirements necessary to obtain a major waste tire facility permit. The regulations adopted pursuant to this subdivision shall not be limited to, but shall include by reference, the regulations adopted by the State Fire Marshal pursuant to subdivision (b).

(b) The State Fire Marshal, in consultation with the board, shall adopt fire prevention regulations for a major waste tire facility.

(c) Regulations adopted pursuant to subdivision (a) shall not require the issuance of a separate permit to a solid waste disposal facility that is permitted pursuant to Chapter 3 (commencing with Section 44001) of Part 4.

(Amended by Stats. 2005, Ch. 404, Sec. 2. Effective January 1, 2006.)



42821

The regulations for a major waste tire facility permit shall include, but not be limited to, all of the following:

(a) Requirements for submission of a detailed operations plan that contains the following components:

(1) Fire prevention measures consistent with applicable regulations adopted by the State Fire Marshal pursuant to subdivision (b) of Section 42820.

(2) Fencing and other security measures.

(3) Vector control measures.

(4) Limits on the size and height of tire piles.

(5) A closure plan.

(b) Requirements for submission of a detailed plan and implementation schedule for the elimination or substantial reduction of existing tire piles using any of the following methods or techniques:

(1) Polymer treatment.

(2) Rubber reclaiming and crumb rubber production.

(3) Pyrolysis.

(4) Production of supplemental fuels for cement kilns, lumber operations, or other industrial processes.

(5) Tire shredding and transportation to an authorized solid waste landfill.

(6) Energy recovery through incineration of whole or shredded tires in accordance with the terms and conditions of a permit issued by an air pollution control district or air quality management district.

(7) Other applications determined to be appropriate by the board.

(c) Requirements for the submission of evidence of financial assurances secured by the operator of the facility that are adequate to cover damage claims arising out of the operation of the facility and that are adequate to cover the cost of closure if that becomes necessary. The financial assurance shall be a trust fund, surety bond, letter of credit, insurance, or other equivalent financial arrangement acceptable to the board.

(Amended by Stats. 2005, Ch. 404, Sec. 3. Effective January 1, 2006.)



42822

The board shall issue major waste tire facility permits pursuant to the regulations upon application therefor.

(Added by Stats. 1990, Ch. 35, Sec. 24. Effective March 30, 1990.)



42823

Except as provided in Section 42823.5, no person shall establish a new major waste tire facility or expand an existing minor waste tire facility unless the person has obtained a major waste tire facility permit issued by the board pursuant to Section 42822.

(Amended by Stats. 1995, Ch. 191, Sec. 1. Effective January 1, 1996.)



42823.5

(a) A cement manufacturing plant shall be exempt from the requirement to obtain a permit pursuant to Section 42823 if the operator of the cement manufacturing plant meets both of the following requirements:

(1) The owner or operator of the cement manufacturing plant stores not more than a one-month supply of waste tires at the site of the cement manufacturing plant at any time. A one-month supply of waste tires shall be based on either of the following:

(A) The average monthly consumption of waste tires by the plant during the previous year.

(B) The waste tire percentage of the total fuel supply allowed by the air pollution control district or air quality management district, multiplied by the average monthly consumption of fuel for the previous year.

(2) The operator or owner of the cement manufacturing plant is in compliance with any regulations adopted by the board pertaining to waste tire storage and disposal.

(b) To apply for the exemption provided by this section, the operator or owner of a cement manufacturing plant shall provide all of the following information to the board in writing:

(1) The name, address, and physical location of the plant.

(2) The name, address, and telephone number of the plant operator and owner.

(3) Information describing compliance with subdivision (a).

(4) Signatures of the operator and owner of the plant certifying to the accuracy of the information provided.

(c) If there is any change to the information provided pursuant to subdivision (b), the operator or owner of the cement manufacturing plant shall report the change to the board, in writing, within 30 days from the date of the change.

(d) Within 60 days from the date of the receipt of the information required by subdivision (b), the board shall determine whether the operator or owner of a cement manufacturing plant qualifies for the exemption provided by this section and shall notify the operator or owner of the plant of its determination in writing.

(e) The board or the local enforcement agency may inspect a cement manufacturing plant that receives the exemption provided by this section to determine compliance with this section.

(f) Any operator or owner of a cement manufacturing plant who receives an exemption pursuant to this section shall allow the board, upon presentation of the proper credentials, to enter the cement manufacturing plant during normal working hours to examine and copy books, papers, records, or memoranda pertaining to the use and storage of waste tires, and to conduct inspections and investigations pertaining to waste tire use and storage.

(Amended by Stats. 1996, Ch. 1041, Sec. 12. Effective January 1, 1997.)



42824

On and after September 1, 1994, it is unlawful to direct or transport waste tires to a major waste tire facility or to accept waste tires at a major waste tire facility unless the operator has obtained a major waste tire facility permit.

(Amended by Stats. 1992, Ch. 1293, Sec. 15. Effective January 1, 1993.)



42825

(a) Any person who accepts waste tires at a major waste tire facility that has not been issued a permit or an authorization to operate from the board, or who knowingly directs, transports, or abandons waste tires to or at a major waste tire facility that has not been issued a permit or an authorization to operate from the board shall, upon conviction, be punished by a fine of not less than one thousand dollars ($1,000) or more than ten thousand dollars ($10,000) for each day of violation, by imprisonment in the county jail for not more than one year, or by both that fine and imprisonment.

(b) For purposes of subdivision (a), each day of violation means each day on which a violation continues. In any case where a person has accepted waste tires at a major waste tire facility, or knowingly directed or transported waste tires to a major waste tire facility, that has not been issued a permit, in violation of subdivision (a), each day that the waste tires remain at the facility and the person has knowledge thereof is a separate additional violation, unless the person has filed a report with the board disclosing the violation and is in compliance with any order regarding the waste tires issued by the board, a hearing officer, or a court of competent jurisdiction.

(Amended by Stats. 1998, Ch. 1019, Sec. 1.5. Effective January 1, 1999.)






ARTICLE 4. Minor Waste Tire Facility Permits

42830

(a) On or before December 1, 1991, the board, in consultation with the State Fire Marshal and the State Department of Health Services, shall adopt emergency regulations setting forth the procedures and requirements necessary to obtain a minor waste tire facility permit.

(b) Regulations adopted pursuant to subdivision (a) shall not require the issuance of a separate permit to a solid waste disposal facility which is permitted pursuant to Chapter 3 (commencing with Section 44001) of Part 4.

(Added by Stats. 1990, Ch. 35, Sec. 24. Effective March 30, 1990. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



42831

The board may exempt either of the following from the permit requirements of this article:

(a) An owner or operator of a tire retreading business for the business site if not more than 3,000 waste tires are kept on the business premises.

(b) A person using waste tires for agricultural purposes if the waste tires are kept on the site of use.

(Added by Stats. 1990, Ch. 35, Sec. 24. Effective March 30, 1990.)



42832

The regulations for minor waste tire facility permits shall include, but not be limited to, all of the following:

(a) Fire prevention measures.

(b) Vector control measures.

(c) Other measures determined by the board to be necessary to protect the public health and safety.

(Added by Stats. 1990, Ch. 35, Sec. 24. Effective March 30, 1990.)



42833

The board shall issue minor waste tire facility permits pursuant to the regulations upon application therefor.

(Added by Stats. 1990, Ch. 35, Sec. 24. Effective March 30, 1990.)



42834

On and after July 1, 1994, it is unlawful to direct or transport waste tires to a minor waste tire facility or to accept waste tires at a minor waste tire facility unless the operator has obtained a minor waste tire facility permit.

(Amended by Stats. 1992, Ch. 1293, Sec. 16. Effective January 1, 1993.)



42835

(a) Any person who accepts waste tires at a minor waste tire facility that has not been issued a permit or an authorization to operate from the board, or who knowingly directs, transports, or abandons waste tires to or at a minor waste tire facility that has not been issued a permit or an authorization to operate from the board shall, upon conviction, be punished by a fine of not less than five hundred dollars ($500) or more than five thousand dollars ($5,000) for each day of violation, by imprisonment in the county jail for not more than one year, or by both that fine and imprisonment.

(b) For purposes of subdivision (a), each day of violation means each day on which a violation continues. In any case where a person has accepted waste tires at a minor waste tire facility, or knowingly directed or transported waste tires to a minor waste tire facility, that has not been issued a permit, in violation of subdivision (a), each day that the waste tires remain at the facility and the person has knowledge thereof is a separate additional violation, unless the person has filed a report with the board disclosing the violation and is in compliance with any order regarding the waste tires issued by the board, a hearing officer, or a court of competent jurisdiction.

(Amended by Stats. 2002, Ch. 625, Sec. 13. Effective September 17, 2002.)






ARTICLE 5. Renewal, Suspension, or Revocation

42840

A waste tire facility permit issued pursuant to this chapter is valid for five years unless suspended or revoked. The permit shall be renewed prior to the expiration thereof.

(Added by Stats. 1990, Ch. 35, Sec. 24. Effective March 30, 1990.)



42841

(a) In addition to the authority specified in Section 42843, the department may reject a waste tire facility permit application if, at the time the application is submitted to the department, the department finds the operator of the waste tire facility has exceeded the amount of waste tires allowed onsite pursuant to Section 42808.

(b) If the department rejects an application pursuant to this section, the department may prohibit the operator of the waste tire facility from reapplying for a waste tire facility at the same location for one year, or a lesser amount of time, from the date of the application.

(Repealed and added by Stats. 2012, Ch. 534, Sec. 2. Effective January 1, 2013.)



42843

(a) The department may revoke, suspend, or deny a waste tire facility permit for a period of up to three years, by serving a statement of issues, by personal service or certified mail, in accordance with Section 42852, if the applicant for, or holder of, the permit, does any of the following:

(1) The applicant misrepresents or fails to disclose material factual information in its application.

(2) The operator of the waste tire facility, at any time during the previous three years, fails to comply with an order regarding compliance subsequent to receiving a notice of violation, for any of the following:

(A) A violation of this chapter or the regulations adopted pursuant to this chapter.

(B) A violation of Chapter 19 (commencing with Section 42950) or the regulations adopted pursuant to that chapter.

(C) The terms or conditions of the operator s waste tire facility permit.

(b) If the department determines that a violation specified in paragraph (2) of subdivision (a) demonstrates a chronic, recurring pattern of noncompliance that poses, or may pose, a significant risk to public health and safety or the environment, or if the violation has not been corrected or reasonable progress toward correction has not been achieved, the department may suspend, revoke, or deny a waste tire facility permit, in accordance with the procedure specified in subdivision (a), for a period of not more than five years.

(c) If the department determines that a violation specified in paragraph (2) of subdivision (a) has resulted in significant harm to human health or the environment, the department may suspend, revoke, or deny a waste tire facility permit, in accordance with the procedure specified in subdivision (a), for a period of five years or longer.

(d) The department shall notify the applicant for, or the holder of, the permit of the revocation, suspension, or denial of the permit and the effective date of the revocation, suspension, or denial. A revocation or suspension issued pursuant to this section shall remain in effect until the hearing is completed and the director issues a decision.

(e) Upon receipt by the department of a notice of defense to the statement of issues from the applicant for, or the holder of, the permit, the department shall, within 15 days, schedule a hearing before the director. The hearing shall be held within 90 days of the scheduling date, unless a later date is agreed to by both the department and the applicant for, or the holder of, the permit.

(f) After conducting the hearing, the director shall, within 60 days after the case is submitted, issue a decision, including an order setting forth the issuance, suspension, revocation, or denial of the permit. If the decision is not issued within this period, the revocation or suspension shall be of no further effect.

(Amended by Stats. 2012, Ch. 534, Sec. 3. Effective January 1, 2013.)



42844

(a) The department may immediately suspend any permit issued pursuant to this chapter if the department determines that the action is necessary to prevent or mitigate an imminent or substantial endangerment to the public health or safety or the environment.

(b) The department shall notify the holder of the permit of the temporary suspension and the effective date thereof and, at the same time, shall serve the person with an accusation.

(c) Upon receipt by the department of a notice of defense to the accusation from the holder of the permit, the department shall, within 15 days, set the matter for a hearing, which shall be held as soon as possible, but not later than 30 days after receipt of the notice.

(d) The suspension shall remain in effect until the hearing is completed and the department has made a final determination on the merits, which shall be made within 60 days after the completion of the hearing. If the determination is not transmitted within this period, the suspension shall be of no further effect.

(Amended by Stats. 2012, Ch. 534, Sec. 4. Effective January 1, 2013.)



42845

(a) (1) A person who stores, stockpiles, or accumulates waste tires at a location for which a waste tire facility permit is required pursuant to this chapter, or in violation of the terms and conditions of the permit, the provisions of this chapter, or the regulations adopted under this chapter, shall, upon order of the department, clean up those waste tires or abate the effects of the waste tires, or, in the case of threatened pollution or nuisance, take other necessary remedial action.

(2) If the order issued by the department pursuant to this subdivision is issued to a person operating a waste tire facility that has not been issued a waste tire facility permit, the department shall require the person operating the facility to remove all waste and used tires from the site and prohibit the person operating the facility from accepting any additional waste or used tires at the site for a specified time period.

(b) The department shall include in an order issued pursuant to subdivision (a), a condition that the department shall perform inspections at the location of the violation that are in addition to those inspections otherwise required by this chapter or by any regulations adopted pursuant to this chapter, for a period of up to one year following the date of the issuance of the order, at a frequency determined by the department. The person who is the subject of the order shall reimburse the department for the cost of the additional inspections conducted pursuant to this subdivision, including the cost of preparing for the inspection, traveling to and from the inspection, and writing up the inspection reports, at the same amounts that are determined annually and approved for enforcement agents to be charged by the department for purposes of the enforcement of this chapter.

(c) If a person operating a waste tire facility pursuant to a waste tire facility permit fails to comply with a cleanup or abatement order issued pursuant to subdivision (a), the Attorney General, at the request of the department, shall petition the superior court for that county for the issuance of an injunction requiring the person to comply with that order. In a suit, the court shall have jurisdiction to grant a prohibitory or mandatory injunction, either preliminary or permanent, as the facts may warrant.

(d) If a person operating an unpermitted waste tire facility fails to comply with a notice of violation issued for a violation of this chapter or any regulations adopted pursuant to this chapter, the Attorney General, at the request of the department, shall petition the superior court for that county for the issuance of an injunction requiring the person to comply with that order. In any suit, the court shall have jurisdiction to grant a prohibitory or mandatory injunction, either preliminary or permanent, as the facts may warrant.

(e) If the Attorney General declines, or is unable, to petition the appropriate superior court for issuance of an injunction within 30 days from the department s request, pursuant to subdivision (c) or (d), the district attorney or county counsel of that county may, at the department s request, petition the superior court for issuance of the injunction specified in subdivision (c) or (d).

(Amended by Stats. 2012, Ch. 534, Sec. 5. Effective January 1, 2013.)



42846

(a) The board may expend available moneys to perform any cleanup, abatement, or remedial work required under the circumstances set forth in Section 42845 which in its judgment is required by the magnitude of endeavor or the need for prompt action to prevent substantial pollution, nuisance, or injury to the public health or safety. The action may be taken in default of, or in addition to, remedial work by the violator or other persons, and regardless of whether injunctive relief is being sought.

(b) The board may perform the work itself, or by or in cooperation with any other governmental agency, and may use rented tools or equipment, either with operators furnished or unoperated. Notwithstanding any other provisions of law, the board may enter into oral contracts for that work, and the contracts, whether written or oral, may include provisions for equipment rental and in addition the furnishing of labor and materials necessary to accomplish the work. The contracts are exempt from approval by the Department of General Services pursuant to Section 10295 of the Public Contract Code.

(Amended by Stats. 1991, Ch. 717, Sec. 25.)



42846.5

If the owner of property upon which waste tires are unlawfully stored, stockpiled, or accumulated refuses to allow the board or its contractors access to enter onto the property and perform all necessary cleanup, abatement, or remedial work as authorized under Section 42846, the board or its contractors shall be permitted reasonable access to the property to perform that activity if an order setting civil liability has been issued or obtained pursuant to Article 6 (commencing with Section 42850) by the board, or by its designee pursuant to subdivision (c) of Section 42850, against the property owner, and the board finds that there is a significant threat to public health or the environment.

(Added by Stats. 1999, Ch. 292, Sec. 1. Effective January 1, 2000.)



42847

If waste tires are cleaned up, the effects of the tires are abated, or, in the case of threatened pollution or nuisance, other necessary remedial action is taken by any governmental agency, the person or persons who unlawfully stored, stockpiled, or accumulated the waste tires or who unlawfully permitted the storage, stockpile, or accumulation of waste tires or who threatened to cause or permit the unlawful storage, stockpile, or accumulation of waste tires shall be liable to that governmental agency to the extent of the reasonable costs actually incurred in cleaning up the waste, abating the effects thereof, or taking other remedial actions. The amount of those costs shall be recoverable in a civil action by, and paid to, the governmental agency and the board to the extent of the latter s contribution to the cleanup costs from available funds. The board shall seek recovery of its costs if that recovery is feasible.

(Amended by Stats. 1997, Ch. 875, Sec. 1. Effective January 1, 1998.)



42847.5

(a) Any costs or damages incurred by the department under this article constitute a lien upon the real property owned by any responsible party that is subject to the remedial action. The lien shall attach regardless of whether the responsible party is insolvent. A lien imposed under this section shall arise at the time costs are first incurred by the department with respect to a remedial action at the site.

(b) A lien established under this section shall be subject to the notice and hearing procedures required by due process of the law. Prior to imposing the lien, the department shall send the property owner via certified mail a Notice of Intent to Place A Lien letter. This letter shall provide that the owner, within 14 calendar days from the date of receipt of the letter, may object to the imposition of the lien either in writing or through an informal proceeding before a neutral official. This neutral official shall be the director or his or her designee, who may not have had any prior involvement with the site. The issue before the neutral official shall be whether the department has a reasonable basis for its determination that the statutory elements for lien placement under this section are satisfied. During this proceeding the property owner may present information or submit documents, or both, to establish that the department should not place a lien as proposed. The neutral official shall ensure that a record of the proceeding is made, and shall issue a written decision. The decision shall state whether the property owner has established any issue of fact or law to alter the department s intention to file a lien, and the basis for the decision.

(c) The department may not be considered a responsible party for a remediated site merely because a lien is imposed under this section.

(d) A lien imposed under this section shall continue until the liability for the costs or damages incurred under this article, or a judgment against the responsible party, is satisfied. However, if it is determined by a court that the judgment against the responsible party will not be satisfied, the department may exercise its rights under the lien.

(e) A lien imposed under this section shall have the force and effect of, and the priority of, a judgment lien upon its recordation in the county in which the property subject to the lien is located. The lien shall contain a legal description of the real property that is subject to, or affected by, the remedial action, the assessor s parcel number, and the name of the owner of record, as shown on the latest equalized assessment roll.

(f) All funds recovered under this section on behalf of the department s waste tire stabilization and abatement program shall be deposited in the California Tire Recycling Management Fund established under Section 42885.

(Amended by Stats. 2012, Ch. 534, Sec. 6. Effective January 1, 2013.)



42848

If, despite reasonable efforts by the board to identify the person responsible for the unlawful storage, stockpiling, or accumulation of waste tires or the condition of pollution or nuisance, the person is not identified at the time cleanup, abatement, or remedial work must be performed, the board shall not be required to issue an order under this section.

(Added by Stats. 1990, Ch. 35, Sec. 24. Effective March 30, 1990.)



42849

(a) Threaten or threat, for purposes of this article, means a condition creating a substantial probability of harm, when the probability and potential extent of harm make it reasonably necessary to take immediate action to prevent, reduce, or mitigate damages to persons, property, natural resources, or the public health or safety.

(b) If the board finds either an imminent threat to public health, safety, or the environment, or a threat, as defined by subdivision (a), the board may conduct an emergency meeting to determine the legal, enforcement, cleanup, or other necessary actions that may be taken to correct that imminent threat or threat. Such a finding by the board shall be deemed to be an emergency situation for purposes of, and in addition to the situations described in, Section 11125.5 of the Government Code.

(Amended by Stats. 2000, Ch. 838, Sec. 15. Effective January 1, 2001.)






ARTICLE 6. Administrative Enforcement

42850

(a) Any person who negligently violates any provision of this chapter, or any permit, rule, regulation, standard, or requirement issued or adopted pursuant to this chapter, is liable for a civil penalty of not less than five hundred dollars ($500) or more than five thousand dollars ($5,000), for each violation of a separate provision or, for continuing violations, for each day that the violation continues.

(b) Liability under this section may be imposed in a civil action or liability may be imposed administratively pursuant to this article.

(c) Upon request of a city, county, or city and county, that city, county, or city and county may be designated, in writing, by the board, to exercise the enforcement authority granted to the board under this chapter. Any city, county, or city and county so designated shall follow the same procedures set forth for the board under this article. This designation shall not limit the authority of the board to take action it deems necessary or proper to ensure to enforcement of this chapter.

(Amended by Stats. 1998, Ch. 1019, Sec. 3.5. Effective January 1, 1999.)



42850.1

(a) Any person who intentionally violates any provision of this chapter, or any permit, rule, regulation, standard, or requirement issued or adopted pursuant to this chapter, shall, upon conviction, be punished by a fine not to exceed ten thousand dollars ($10,000) for each day of violation, by imprisonment in the county jail for not more than one year, or by both that fine and imprisonment.

(b) (1) Any person who intentionally violates any provision of this chapter, or any permit, rule, regulation, standard, or requirement issued or adopted pursuant to this chapter, is liable for a civil penalty not to exceed ten thousand dollars ($10,000), for each violation of a separate provision or, for continuing violations, for each day that the violation continues.

(2) Liability under this subdivision may be imposed in a civil action or may be imposed administratively pursuant to this article.

(Added by Stats. 1998, Ch. 299, Sec. 4. Effective January 1, 1999.)



42851

(a) The department may serve an administrative accusation to a person on whom civil liability may be imposed pursuant to this chapter. The accusation shall allege the acts or failures to act that constitute a basis for liability and the amount of the proposed civil liability. The accusation shall be served by personal service or certified mail and shall inform the party of the right to a hearing.

(b) Upon receipt by the department of a notice of defense to the accusation, the department shall, within 15 days, schedule a hearing before the director. The hearing shall be held within 60 days of the scheduling date, unless the party waives the right to a hearing.

(c) If the party waives the right to a hearing, the department shall issue an order setting liability in the amount proposed in the accusation unless the department and the party have entered into a settlement agreement, in which case the department shall issue an order setting liability in the amount specified in the settlement agreement. If the party has waived the right to a hearing or if the department and the party have entered into a settlement agreement, the order shall not be subject to review by any court or agency.

(d) After conducting the hearing, the director shall, within 60 days after the case is submitted, issue a decision, including an order setting the amount of civil penalty to be imposed, if any.

(Amended by Stats. 2012, Ch. 534, Sec. 7. Effective January 1, 2013.)



42852

(a) A hearing required under this chapter shall be conducted by the director in accordance with the informal hearing requirements specified in Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code, but the department may initially file a hearing pursuant to, or convert a hearing to be conducted pursuant to, the formal hearing requirements specified in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. In making a decision regarding a denial, revocation, suspension, or penalty, the director shall take into consideration the nature, circumstances, extent, and gravity of the violation, the violator s past and present efforts to prevent, abate, or clean up conditions posing a threat to the public health or safety or the environment, the violator s ability to pay the proposed civil penalty, and the prophylactic effect that imposition of the proposed penalty will have on both the violator and on the regulated community as a whole.

(b) For a period of up to one year, following the issuance of a final decision by either the director or an administrative law judge, if the hearing is converted to a formal hearing, that is based on a finding of a violation of this chapter or of any regulation adopted pursuant to this chapter, the department shall perform inspections at the location of the violation that are in addition to those inspections otherwise required by this chapter or by any regulations adopted pursuant to this chapter, at a frequency determined by the department.

(c) The responding party shall reimburse the department for the cost of the additional inspections conducted pursuant to subdivision (b), including the cost of preparing for the inspection, traveling to and from the inspection, and writing up the inspection reports, at the same amounts that are determined annually and approved for enforcement agents to be charged by the department for purposes of the enforcement of this chapter.

(Amended by Stats. 2012, Ch. 534, Sec. 8. Effective January 1, 2013.)



42853

Orders setting civil liability issued under this section shall become effective and final upon issuance thereof, and payment shall be made within 30 days of issuance, unless otherwise ordered by the director. Copies of these orders shall be served by personal service or by certified mail upon the party served with the accusation and upon other persons who appeared at the hearing and requested a copy.

(Amended by Stats. 2012, Ch. 534, Sec. 9. Effective January 1, 2013.)



42854

(a) Within 30 days after service of a copy of a decision issued by the director, a person so served may file with the superior court a petition for writ of mandate for review of the decision. Any person who fails to file the petition within the 30-day period may not challenge the reasonableness or validity of a decision or order of the director in a judicial proceeding brought to enforce the decision or order or for other remedies.

(b) Except as otherwise provided in this section, Section 1094.5 of the Code of Civil Procedure governs any proceedings conducted pursuant to this subdivision. In all proceedings pursuant to this subdivision, the court shall uphold the decision of the director if the decision is based upon substantial evidence in the whole record.

(c) The filing of a petition for writ of mandate does not stay any corrective action required pursuant to this chapter or the accrual of any penalties assessed pursuant to this chapter.

(d) This section does not prohibit the court from granting any appropriate relief within its jurisdiction.

(Amended by Stats. 2012, Ch. 534, Sec. 10. Effective January 1, 2013.)



42855

All penalties collected under Section 42850 shall be deposited in the California Tire Recycling Management Fund created pursuant to Section 42885 if the attorney who brought the action represented the board, or shall be retained by a city, county, or city and county designated pursuant to subdivision (c) of Section 42850, if the attorney who brought the action represents the city, county, or city and county. The moneys retained by the city, county, or city and county shall be expended on enforcement and cleanup required under this chapter, including, but not limited to, the prosecution of enforcement actions.

(Amended by Stats. 1998, Ch. 1019, Sec. 4. Effective January 1, 1999.)









CHAPTER 17. California Tire Recycling Act

ARTICLE 1. Findings

42860

This chapter shall be known and may be cited as the California Tire Recycling Act.

(Added by Stats. 1990, Ch. 35, Sec. 25. Effective March 30, 1990.)



42861

The Legislature finds and declares the following:

(a) The problem posed by used tire storage and disposal requires a comprehensive, statewide response, including, but not limited to, reducing landfill disposal of used whole tires, recycling of tires into secondary uses, source material development and promotion of secondary markets for used tire byproducts, tire shredding, and energy recovery.

(b) California is currently faced with an existing used tire inventory of at least 100 million tires, an amount which grows by over 20 million tires per year. Without a dedication of resources to address the state s growing tire population, the health and safety of all Californians will be increasingly at risk.

(c) There are currently no dedicated resources for the recycling of used tires, or a comprehensive tire shredding program. Therefore, the levying of a fee on the disposal of used whole tires in the state is needed to support tire recycling activities.

(d) Used tires represent a valuable state resource which should be reclaimed and recycled whenever possible. An abundance of tire recycling alternatives exist which have been demonstrated to be environmentally safe. These alternatives need to be promoted in order to achieve the maximum use of used tires.

(e) Shredding of used tires represents a preferable alternative to whole tire storage or disposal. Given the rapidly decreasing amount of landfill space available to local jurisdictions, shredding represents a positive way of storing tires until a secondary use can be developed.

(Added by Stats. 1990, Ch. 35, Sec. 25. Effective March 30, 1990.)






ARTICLE 2. Storage at Landfills

42865

(a) It is the policy of the state that until a state tire recycling program is fully underway and operational, the shredding of used tires shall be encouraged.

(b) For the purposes of this act, a tire refers to any vehicle tire whose major component is rubber, and its component parts. Shredding includes both mechanical and cryogenic shredding which reduces tires to a size of less than four inches in width.

(Added by Stats. 1990, Ch. 35, Sec. 25. Effective March 30, 1990.)



42867

Except as otherwise determined by the board, only landfills authorized in this article shall be eligible for financial assistance in the shredding of tires pursuant to Article 3 (commencing with Section 42870).

(Added by Stats. 1990, Ch. 35, Sec. 25. Effective March 30, 1990.)






ARTICLE 3. Tire Recycling

42870

It is the intent of the Legislature:

(a) To reduce the landfill disposal and stockpiling of used whole tires by 25 percent within four years of full implementation of a statewide tire recycling program and to recycle and reclaim used tires and used tire components to the greatest extent possible in order to recover valuable natural resources.

(b) To eliminate illegal dumping and unnecessary stockpiling of used tires.

(Added by Stats. 1990, Ch. 35, Sec. 25. Effective March 30, 1990.)



42871

The board shall administer a tire recycling program that promotes and develops alternatives to the landfill disposal of used whole tires.

(Amended by Stats. 2001, Ch. 745, Sec. 192. Effective October 12, 2001.)



42872

The tire recycling program may include, but is not limited to, the following:

(a) The awarding of grants, subsidies, rebates, and loans to businesses or other enterprises, and public entities, involved in activities and applications that result in reduced landfill disposal of used whole tires and reduced illegal disposal or stockpiling of used whole tires.

(b) The awarding of grants for research aimed at developing technologies or improving current activities and applications that result in reduced landfill disposal of used whole tires.

(c) The awarding of grants or loans for the evaluation, planning, design, improvement, and implementation of alternative used tire recycling programs in this state.

(d) The awarding of grants, subsidies, rebates, or loans to businesses that shred used tires for purposes of recycling.

(e) Development and implementation of an information and education program, including seminars and conferences, aimed at promoting alternatives to the landfill disposal of used whole tires.

(f) The awarding of grants or loans to tire shredding programs at authorized landfills, solid waste transfer stations, or dedicated tire shredding facilities, including the direct purchase of shredders or financing of shredder contracts.

(g) Development and implementation of a waste tire incentive payment program to promote increased demand for waste tires recycled in this state and to promote higher valued products.

(Amended by Stats. 2012, Ch. 534, Sec. 11. Effective January 1, 2013.)



42872.1

(a) This section shall be known, and may be cited, as the Rubberized Pavement Market Development Act.

(b) In accordance with the tire recycling program authorized by Section 42872, the department shall award grants in the following manner:

(1) To cities, counties, and other local governmental agencies for the funding of public works projects that utilize rubberized pavement.

(2) To state and local governmental agencies, including regional park districts, for the funding of disability access projects at parks and Class I bikeways as defined in subdivision (a) of Section 890.4, relative to projects that utilize rubberized pavement.

(c) (1) Except as provided in paragraph (2), the department shall award the grants pursuant to subdivision (b) in the amount of two dollars ($2) for every 12 pounds of crumb rubber used in a public works or disability access project by a state or local governmental agency, including a regional park district.

(2) The department may adjust the amount of grants awarded pursuant to paragraph (1) to an amount that is greater than, or less than, two dollars ($2) for every 12 pounds of crumb rubber if the department finds this adjustment would further the purposes of this article.

(d) This section shall become inoperative on June 30, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 35, Sec. 150. Effective June 20, 2014. Inoperative June 30, 2019. Repealed as of January 1, 2020, by its own provisions.)



42872.5

(a) The grants awarded pursuant to Section 42872 may be made to cities, counties, and other local government agencies for the funding of public works projects that use waste tires, including, but not limited to, the use of rubberized asphalt concrete and tire-derived aggregate.

(b) The grants described in subdivision (a) shall be funded by an appropriation in the annual Budget Act from the California Tire Recycling Management Fund established pursuant to Section 42885.

(c) In order to provide outreach to local agencies regarding the use of rubberized asphalt concrete in public works projects, both of the following shall occur:

(1) The department shall create, annually update, and post on its Internet Web site a database of public works projects that use waste tires that were completed by local agencies receiving grants for purposes of this section.

(2) The department shall provide technical support to local agencies on the design and application for using waste tires in public works projects.

(d) This section shall become inoperative on June 30, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2011, Ch. 573, Sec. 1. Effective January 1, 2012. Inoperative June 30, 2015. Repealed as of January 1, 2016, by its own provisions.)



42873

(a) Activities eligible for funding under this article, that reduce, or that are designed to reduce or promote the reduction of, landfill disposal of used whole tires, may include the following:

(1) Polymer treatment.

(2) Rubber reclaiming and crumb rubber production.

(3) Retreading.

(4) Shredding.

(5) The manufacture of products made from used tires, including, but not limited to, all of the following:

(A) Rubberized asphalt, asphalt rubber, modified binders, and chip seals.

(B) Playground equipment.

(C) Crash barriers.

(D) Erosion control materials.

(E) Nonslip floor and track surfacing.

(F) Oilspill recovery equipment.

(G) Roofing adhesives.

(H) Tire-derived aggregate applications, including lightweight fill and vibration mitigation.

(I) Molded products.

(J) Products using recycling rubber and other materials, such as plastic.

(K) Paint and coatings.

(6) Other environmentally safe applications or treatments determined to be appropriate by the board.

(b) (1) The board may not expend funds for an activity that provides support or research for the incineration of tires. For the purposes of this article, incineration of tires, includes, but is not limited to, fuel feed system development, fuel sizing analysis, and capacity and production optimization.

(2) Paragraph (1) does not affect the permitting or regulation of facilities that engage in the incineration of tires.

(Amended by Stats. 2012, Ch. 534, Sec. 12. Effective January 1, 2013.)



42874

The board shall evaluate applications for loans or grants under this article based upon, but not limited to, the following factors in the proposal:

(a) The quantity of used tires that will be diverted from landfills.

(b) The estimated cost per tire in the recycling, processing, or conversion process.

(c) The availability of markets for the recycled tire product.

(d) The degree to which the processing program mitigates or avoids adverse environmental effects.

(Added by Stats. 1990, Ch. 35, Sec. 25. Effective March 30, 1990.)



42875

The board may also consider the following factors in awarding grant or loan applications:

(a) The ability of the proposed processing program to integrate with existing or proposed solid waste management activities.

(b) Financial support for implementation and operation of the proposed processing program from sources other than loans and grants from the board.

(c) The degree to which the technical approach of the proposal makes the loan and grant program financially self-sufficient.

(d) The degree to which the program can be measured or evaluated for success.

(e) The probability that the processing program can be implemented and operated with the funds applied for and the amount of funds sought.

(f) The time that the land or property on which the proposed processing facility is available to the applicant. No proposal shall be considered for a loan or grant unless the property or facility is available for at least five years.

(g) The business plan for operation of the facility.

(Added by Stats. 1990, Ch. 35, Sec. 25. Effective March 30, 1990.)






ARTICLE 4. Administration

42880

The board shall administer this chapter. For organizational purposes, the board may create a new division, bureau, office, or unit to administer this chapter.

(Added by Stats. 1990, Ch. 35, Sec. 25. Effective March 30, 1990.)



42881

(a) In addition to any regulations which the board is required by statute to adopt, the board may adopt any rules or regulations which the board determines may be necessary or useful to carry out this chapter or any of the board s duties or responsibilities imposed pursuant to this chapter.

(b) The board may prepare, publish, or issue printed materials which the board determines to be necessary for the dissemination of information concerning the activities of the board pursuant to this chapter.

(Added by Stats. 1990, Ch. 35, Sec. 25. Effective March 30, 1990.)



42882

In carrying out this chapter, the board may solicit and use any and all expertise available in other state agencies, including, but not limited to, the State Board of Equalization, and, where an existing state agency performs functions of a similar nature to the board s functions, the board may contract with, or cooperate with that agency in carrying out this chapter. If the board contracts with the State Board of Equalization to collect the fee imposed in Section 42885, the State Board of Equalization may collect that fee pursuant to the Fee Collection Procedures Law (Part 30 (commencing with Section 55001) of Division 2 of the Revenue and Taxation Code).

(Amended by Stats. 1995, Ch. 555, Sec. 2. Effective January 1, 1996.)



42883

The recipient of a grant, subsidy, or loan pursuant to Article 3 (commencing with Section 42870) shall, on or before January 1 of each year, submit a report to the board containing information required by the board, including, but not limited to, the number of used whole tires recycled, which is necessary to measure the success of the recipient s program in reducing the number of tires disposed of in landfills or stockpiled.

(Added by Stats. 1990, Ch. 35, Sec. 25. Effective March 30, 1990.)






ARTICLE 5. Financial Provisions

42885

(a) For purposes of this section, California tire fee means the fee imposed pursuant to this section.

(b) (1) A person who purchases a new tire, as defined in subdivision (g), shall pay a California tire fee of one dollar and seventy-five cents ($1.75) per tire.

(2) The retail seller shall charge the retail purchaser the amount of the California tire fee as a charge that is separate from, and not included in, any other fee, charge, or other amount paid by the retail purchaser.

(3) The retail seller shall collect the California tire fee from the retail purchaser at the time of sale and may retain 1
1/2
percent of the fee as reimbursement for any costs associated with the collection of the fee. The retail seller shall remit the remainder to the state on a quarterly schedule for deposit in the California Tire Recycling Management Fund, which is hereby created in the State Treasury.

(c) The department, or its agent authorized pursuant to Section 42882, shall be reimbursed for its costs of collection, auditing, and making refunds associated with the California Tire Recycling Management Fund, but not to exceed 3 percent of the total annual revenue deposited in the fund.

(d) The California tire fee imposed pursuant to subdivision (b) shall be separately stated by the retail seller on the invoice given to the customer at the time of sale. Any other disposal or transaction fee charged by the retail seller related to the tire purchase shall be identified separately from the California tire fee.

(e) A person or business who knowingly, or with reckless disregard, makes a false statement or representation in a document used to comply with this section is liable for a civil penalty for each violation or, for continuing violations, for each day that the violation continues. Liability under this section may be imposed in a civil action and shall not exceed twenty-five thousand dollars ($25,000) for each violation.

(f) In addition to the civil penalty that may be imposed pursuant to subdivision (e), the department may impose an administrative penalty in an amount not to exceed five thousand dollars ($5,000) for each violation of a separate provision or, for continuing violations, for each day that the violation continues, on a person who intentionally or negligently violates a permit, rule, regulation, standard, or requirement issued or adopted pursuant to this chapter. The department shall adopt regulations that specify the amount of the administrative penalty and the procedure for imposing an administrative penalty pursuant to this subdivision.

(g) For purposes of this section, new tire means a pneumatic or solid tire intended for use with onroad or off-road motor vehicles, motorized equipment, construction equipment, or farm equipment that is sold separately from the motorized equipment, or a new tire sold with a new or used motor vehicle, as defined in Section 42803.5, including the spare tire, construction equipment, or farm equipment. New tire does not include retreaded, reused, or recycled tires.

(h) The California tire fee shall not be imposed on a tire sold with, or sold separately for use on, any of the following:

(1) A self-propelled wheelchair.

(2) A motorized tricycle or motorized quadricycle, as defined in Section 407 of the Vehicle Code.

(3) A vehicle that is similar to a motorized tricycle or motorized quadricycle and is designed to be operated by a person who, by reason of the person s physical disability, is otherwise unable to move about as a pedestrian.

(i) This section shall remain in effect only until January 1, 2024, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2024, deletes or extends that date.

(Amended (as amended by Stats. 2006, Ch. 77, Sec. 55) by Stats. 2013, Ch. 401, Sec. 31. Effective September 28, 2013. Repealed as of January 1, 2024, by its own provisions. See later operative version, as amended by Sec. 32 of Ch. 401.)



42885

(a) For purposes of this section, California tire fee means the fee imposed pursuant to this section.

(b) (1) Every person who purchases a new tire, as defined in subdivision (g), shall pay a California tire fee of seventy-five cents ($0.75) per tire.

(2) The retail seller shall charge the retail purchaser the amount of the California tire fee as a charge that is separate from, and not included in, any other fee, charge, or other amount paid by the retail purchaser.

(3) The retail seller shall collect the California tire fee from the retail purchaser at the time of sale and may retain 3 percent of the fee as reimbursement for any costs associated with the collection of the fee. The retail seller shall remit the remainder to the state on a quarterly schedule for deposit in the California Tire Recycling Management Fund, which is hereby created in the State Treasury.

(c) The department, or its agent authorized pursuant to Section 42882, shall be reimbursed for its costs of collection, auditing, and making refunds associated with the California Tire Recycling Management Fund, but not to exceed 3 percent of the total annual revenue deposited in the fund.

(d) The California tire fee imposed pursuant to subdivision (b) shall be separately stated by the retail seller on the invoice given to the customer at the time of sale. Any other disposal or transaction fee charged by the retail seller related to the tire purchase shall be identified separately from the California tire fee.

(e) Any person or business who knowingly, or with reckless disregard, makes any false statement or representation in any document used to comply with this section is liable for a civil penalty for each violation or, for continuing violations, for each day that the violation continues. Liability under this section may be imposed in a civil action and shall not exceed twenty-five thousand dollars ($25,000) for each violation.

(f) In addition to the civil penalty that may be imposed pursuant to subdivision (e), the department may impose an administrative penalty in an amount not to exceed five thousand dollars ($5,000) for each violation of a separate provision or, for continuing violations, for each day that the violation continues, on any person who intentionally or negligently violates any permit, rule, regulation, standard, or requirement issued or adopted pursuant to this chapter. The department shall adopt regulations that specify the amount of the administrative penalty and the procedure for imposing an administrative penalty pursuant to this subdivision.

(g) For purposes of this section, new tire means a pneumatic or solid tire intended for use with onroad or off-road motor vehicles, motorized equipment, construction equipment, or farm equipment that is sold separately from the motorized equipment, or a new tire sold with a new or used motor vehicle, as defined in Section 42803.5, including the spare tire, construction equipment, or farm equipment. New tire does not include retreaded, reused, or recycled tires.

(h) The California tire fee may not be imposed on any tire sold with, or sold separately for use on, any of the following:

(1) Any self-propelled wheelchair.

(2) Any motorized tricycle or motorized quadricycle, as defined in Section 407 of the Vehicle Code.

(3) Any vehicle that is similar to a motorized tricycle or motorized quadricycle and is designed to be operated by a person who, by reason of the person s physical disability, is otherwise unable to move about as a pedestrian.

(i) This section shall become operative on January 1, 2024.

(Amended (as added by Stats. 2004, Ch. 707, Sec. 13.5) by Stats. 2013, Ch. 401, Sec. 32. Effective September 28, 2013. Section operative January 1, 2024, by its own provisions.)



42885.5

(a) The department shall adopt a five-year plan, which shall be updated every two years, to establish goals and priorities for the waste tire program and each program element.

(b) On or before July 1, 2001, and every two years thereafter, the department shall submit the adopted five-year plan to the appropriate policy and fiscal committees of the Legislature. The department shall include in the plan, programmatic and fiscal issues including, but not limited to, the hierarchy used by the department to maximize productive uses of waste and used tires, and the performance objectives and measurement criteria used by the department to evaluate the success of its waste and used tire recycling program. Additionally, the plan shall describe each program element s effectiveness, based upon performance measures developed by the department, including, but not limited to, the following:

(1) Enforcement and regulations relating to the storage of waste and used tires.

(2) Cleanup, abatement, or other remedial action related to waste tire stockpiles throughout the state.

(3) Research directed at promoting and developing alternatives to the landfill disposal of waste tires.

(4) Market development and new technology activities for used tires and waste tires.

(5) The waste and used tire hauler program, the registration of, and reporting by, tire brokers, and the manifest system.

(6) A description of the grants, loans, contracts, and other expenditures proposed to be made by the department under the tire recycling program.

(7) Until June 30, 2015, the grant program authorized under Section 42872.5 to encourage the use of waste tires, including, but not limited to, rubberized asphalt concrete technology, in public works projects.

(8) Border region activities, conducted in coordination with the California Environmental Protection Agency, including, but not limited to, all of the following:

(A) Training programs to assist Mexican waste and used tire haulers to meet the requirements for hauling those tires in California.

(B) Environmental education training.

(C) Development of a waste tire abatement plan, with the appropriate government entities of California and Mexico.

(D) Tracking both the legal and illegal waste and used tire flow across the border and recommended revisions to the waste tire policies of California and Mexico.

(E) Coordination with businesses operating in the border region and with Mexico, with regard to applying the same environmental and control requirements throughout the border region.

(F) Development of projects in Mexico in the California-Mexico border region, as defined by the La Paz Agreement, that include, but are not limited to, education, infrastructure, mitigation, cleanup, prevention, reuse, and recycling projects, that address the movement of used tires from California to Mexico that are eventually disposed of in California.

(9) Grants to certified community conservation corps and community conservation corps, pursuant to paragraph (3) of subdivision (a) of, and paragraph (3) of subdivision (b) of, Section 17001, for purposes of the programs specified in paragraphs (2) and (6) and for related education and outreach.

(c) The department shall base the budget for the California Tire Recycling Act and program funding on the plan.

(d) The plan may not propose financial or other support that promotes, or provides for research for the incineration of tires.

(Amended by Stats. 2014, Ch. 35, Sec. 151. Effective June 20, 2014.)



42886

The fees remitted pursuant to Section 42885 are due and payable quarterly on or before the 15th day of the month following each calendar quarter.

(Amended by Stats. 2001, Ch. 251, Sec. 2. Effective January 1, 2002.)



42886.1

(a) The State Board of Equalization if it deems it necessary in order to ensure payment to or facilitate the collection by the state of the amount of fees, may require returns and payment of the amount of fees for a yearly period.

(b) On or before the 15th day of the month following each designated yearly period, a return for the preceding designated yearly period shall be filed with the State Board of Equalization in the form as the State Board of Equalization may prescribe.

(Amended by Stats. 2001, Ch. 251, Sec. 3. Effective January 1, 2002.)



42887

Except in the case of fraud, intent to evade this chapter or rules and regulations adopted to implement this chapter, or failure to file a return, the notice of a deficiency determination shall be mailed within three years after the amount that is proposed to be determined was due or within three years after the return is filed, whichever period expires later. In the case of failure to file a return, the notice of determination shall be mailed within eight years after the amount that is proposed to be determined was due.

(Added by Stats. 1990, Ch. 35, Sec. 25. Effective March 30, 1990.)



42888

(a) Except as agreed to by the board, no refund shall be approved by the board after three years from the date the payment was due for which the overpayment was made, or with respect to deficiency or jeopardy determinations, after six months from the date the determinations become final, or after six months from the date of overpayment, whichever period expires later, unless a claim therefor is filed with the board within that period. No credit shall be approved by the board after the expiration of that period, unless a claim for credit is filed with the board within that period or unless the credit relates to a period for which a waiver is given by the board.

(b) A refund may be approved by the board for any period agreed to by the board for good cause if a claim for the referral is filed with the board before the expiration of the period agreed upon.

(Amended by Stats. 2006, Ch. 538, Sec. 601. Effective January 1, 2007.)



42889

(a) Of the moneys collected pursuant to Section 42885, an amount equal to seventy-five cents ($0.75) per tire on which the fee is imposed shall be transferred by the State Board of Equalization to the Air Pollution Control Fund. The state board shall expend those moneys, or allocate those moneys to the districts for expenditure, to fund programs and projects that mitigate or remediate air pollution caused by tires in the state, to the extent that the state board or the applicable district determines that the program or project remediates air pollution harms created by tires upon which the fee described in Section 42885 is imposed.

(b) The remaining moneys collected pursuant to Section 42885 shall be used to fund the waste tire program, and shall be appropriated to the department in the annual Budget Act in a manner consistent with the five-year plan adopted and updated by the department. These moneys shall be expended for the payment of refunds under this chapter and for the following purposes:

(1) To pay the administrative overhead cost of this chapter, not to exceed 6 percent of the total revenue deposited in the fund annually, or an amount otherwise specified in the annual Budget Act.

(2) To pay the costs of administration associated with collection, making refunds, and auditing revenues in the fund, not to exceed 3 percent of the total revenue deposited in the fund, as provided in subdivision (c) of Section 42885.

(3) To pay the costs associated with operating the tire recycling program specified in Article 3 (commencing with Section 42870).

(4) To pay the costs associated with the development and enforcement of regulations relating to the storage of waste tires and used tires. The department shall consider designating a city, county, or city and county as the enforcement authority of regulations relating to the storage of waste tires and used tires, as provided in subdivision (c) of Section 42850, and regulations relating to the hauling of waste and used tires, as provided in subdivision (b) of Section 42963. If the department designates a local entity for that purpose, the department shall provide sufficient, stable, and noncompetitive funding to that entity for that purpose, based on available resources, as provided in the five-year plan adopted and updated as provided in subdivision (a) of Section 42885.5. The department may consider and create, as appropriate, financial incentives for citizens who report the illegal hauling or disposal of waste tires as a means of enhancing local and statewide waste tire and used tire enforcement programs.

(5) To pay the costs of cleanup, abatement, removal, or other remedial action related to waste tire stockpiles throughout the state, including all approved costs incurred by other public agencies involved in these activities by contract with the department. Not less than six million five hundred thousand dollars ($6,500,000) shall be expended by the department during each of the following fiscal years for this purpose: 2001 02 to 2006 07, inclusive.

(6) To make studies and conduct research directed at promoting and developing alternatives to the landfill disposal of waste tires.

(7) To assist in developing markets and new technologies for used tires and waste tires. The department s expenditure of funds for purposes of this subdivision shall reflect the priorities for waste management practices specified in subdivision (a) of Section 40051.

(8) To pay the costs associated with implementing and operating a waste tire and used tire hauler program and manifest system pursuant to Chapter 19 (commencing with Section 42950).

(9) To pay the costs to create and maintain an emergency reserve, which shall not exceed one million dollars ($1,000,000).

(10) To pay the costs of cleanup, abatement, or other remedial action related to the disposal of waste tires in implementing and operating the Farm and Ranch Solid Waste Cleanup and Abatement Grant Program established pursuant to Chapter 2.5 (commencing with Section 48100) of Part 7.

(11) To fund border region activities specified in paragraph (8) of subdivision (b) of Section 42885.5.

(12) For expenditure pursuant to paragraph (3) of subdivision (a) of, and paragraph (3) of subdivision (b) of, Section 17001.

(c) This section shall remain in effect only until January 1, 2024, and as of that date is repealed, unless a later enacted statute that is enacted before January 1, 2024, deletes or extends that date.

(Amended (as amended by Stats. 2013, Ch. 401, Sec. 33) by Stats. 2014, Ch. 35, Sec. 152. Effective June 20, 2014. Repealed as of January 1, 2024, by its own provisions. See later operative version, as amended by Sec. 153 of Stats. 2014, Ch. 35.)



42889

Funding for the waste tire program shall be appropriated to the department in the annual Budget Act. The moneys in the fund shall be expended for the payment of refunds under this chapter and for the following purposes:

(a) To pay the administrative overhead cost of this chapter, not to exceed 5 percent of the total revenue deposited in the fund annually, or an amount otherwise specified in the annual Budget Act.

(b) To pay the costs of administration associated with collection, making refunds, and auditing revenues in the fund, not to exceed 3 percent of the total revenue deposited in the fund, as provided in subdivision (b) of Section 42885.

(c) To pay the costs associated with operating the tire recycling program specified in Article 3 (commencing with Section 42870).

(d) To pay the costs associated with the development and enforcement of regulations relating to the storage of waste tires and used tires. The department shall consider designating a city, county, or city and county as the enforcement authority of regulations relating to the storage of waste tires and used tires, as provided in subdivision (c) of Section 42850, and regulations relating to the hauling of waste and used tires, as provided in subdivision (b) of Section 42963. If the department designates a local entity for that purpose, the department shall provide sufficient, stable, and noncompetitive funding to that entity for that purpose, based on available resources, as provided in the five-year plan adopted and updated as provided in subdivision (a) of Section 42885.5. The department may consider and create, as appropriate, financial incentives for citizens who report the illegal hauling or disposal of waste tires as a means of enhancing local and statewide waste tire and used tire enforcement programs.

(e) To pay the costs of cleanup, abatement, removal, or other remedial action related to waste tire stockpiles throughout the state, including all approved costs incurred by other public agencies involved in these activities by contract with the department. Not less than six million five hundred thousand dollars ($6,500,000) shall be expended by the department during each of the following fiscal years for this purpose: 2001 02 to 2006 07, inclusive.

(f) To fund border region activities specified in paragraph (8) of subdivision (b) of Section 42885.5.

(g) For expenditure pursuant to paragraph (3) of subdivision (a) of, and paragraph (3) of subdivision (b) of, Section 17001.

(h) This section shall become operative on January 1, 2024.

(Amended (as amended by Stats. 2013, Ch. 401, Sec. 34) by Stats. 2014, Ch. 35, Sec. 153. Effective June 20, 2014. Section operative January 1, 2024, by its own provisions.)



42889.4

If facilities are permitted to burn tires in the previous calendar year, the State Air Resources Board, in conjunction with air pollution control districts and air quality management districts, shall post on its Web site, updated on or before July 1 of the subsequent year, information summarizing the types and quantities of air emissions, if any, from those facilities.

(Amended by Stats. 2004, Ch. 644, Sec. 30. Effective January 1, 2005.)






ARTICLE 6. Use of Recycled Tire Products by State Agencies

42890

Recycled tire product means a product with not less than 50 percent of its total content derived from recycled used tires.

(Added by Stats. 1990, Ch. 35, Sec. 25. Effective March 30, 1990.)



42891

The Department of General Services shall revise its procedures and procurement specifications for state purchases of products that are made of, or contain components that can be derived from the recycling of, used tires, including, but not limited to, rubber, oil, natural gas, carbon black, asphalt rubber, floor tiles, carpet underlays, mats, drainage pipes, garbage cans, retreaded tires, and water hoses. For those purchases, the department shall give preference, wherever feasible, to the suppliers of recycled tire products. This preference shall be 5 percent of the lowest bid or price quoted by suppliers offering similar products made from nonrecycled components.

(Amended by Stats. 2006, Ch. 538, Sec. 602. Effective January 1, 2007.)



42892

In bids in which the state has reserved the right to make multiple awards, the recycled tire product preference cost shall be applied, to the extent possible, so as to maximize the dollar participation of recycled tire product businesses in the contract award.

(Added by Stats. 1990, Ch. 35, Sec. 25. Effective March 30, 1990.)



42893

(a) The combined amount of preference granted pursuant to this section shall not exceed one hundred thousand dollars ($100,000) each year.

(b) Notwithstanding Section 42892, the recycled tire product preference shall not exceed fifty thousand dollars ($50,000) if a preference exceeding that amount would preclude an award to a small business that offers a similar product made of nonrecycled tire components and is qualified in accordance with Section 14838 of the Government Code. This provision applies regardless of whether the small business is the lowest responsible bidder or is eligible for the contract award on the basis of application of the 5 percent small business preference.

(Added by Stats. 1990, Ch. 35, Sec. 25. Effective March 30, 1990.)



42894

To encourage the use of recycled tires, the department s specifications shall require recycled tire product contracts to be awarded to the bidder whose product has the greatest percentage of recycled tire content if the fitness, quality, and price are otherwise equal.

(Added by Stats. 1990, Ch. 35, Sec. 25. Effective March 30, 1990.)



42895

The department may adopt rules and regulations to carry out this article.

(Added by Stats. 1990, Ch. 35, Sec. 25. Effective March 30, 1990.)









CHAPTER 18. California Solid Waste Reuse and Recycling Access Act of 1991

ARTICLE 1. Short Title and Findings and Declarations

42900

This chapter shall be known and may be cited as the California Solid Waste Reuse and Recycling Access Act of 1991.

(Added by Stats. 1991, Ch. 842, Sec. 4.)



42901

The Legislature finds and declares as follows:

(a) Cities and counties must divert 50 percent of all solid waste by January 1, 2000, through source reduction, recycling, and composting activities.

(b) Diverting 50 percent of all solid waste requires the participation of the residential, commercial, industrial, and public sectors.

(c) The lack of adequate areas for collecting and loading recyclable materials that are compatible with surrounding land uses is a significant impediment to diverting solid waste and constitutes an urgent need for state and local agencies, to address access to solid waste for source reduction, recycling, and composting activities.

(Added by Stats. 1991, Ch. 842, Sec. 4.)






ARTICLE 2. Definitions

42905

As used in this chapter, development project means any of the following:

(a) A project for which a building permit will be required for a commercial, industrial, or institutional building, marina, or residential building having five or more living units, where solid waste is collected and loaded and any residential project where solid waste is collected and loaded in a location serving five or more units.

(b) Any new public facility where solid waste is collected and loaded and any improvements for areas of a public facility used for collecting and loading solid waste.

(Added by Stats. 1991, Ch. 842, Sec. 4.)






ARTICLE 3. Ordinances

42910

(a) Not later than March 1, 1993, after holding a public hearing, the board shall adopt a model ordinance for adoption by any local agency relating to adequate areas for collecting and loading recyclable materials in development projects.

(b) The board shall consult with representatives of the League of California Cities, County Supervisors Association of California, American Planning Association, American Institute of Architects, private and public waste services, building construction and management, and retail businesses in developing the model ordinance.

(c) Not later than January 1, 1993, the board shall distribute the draft model ordinance to all local agencies and other interested parties for review. Any comments shall be submitted to the board by February 1, 1993, for consideration at the public hearing of the board to adopt the ordinance.

(Added by Stats. 1991, Ch. 842, Sec. 4.)



42911

(a) Each local agency shall adopt an ordinance relating to adequate areas for collecting and loading recyclable materials in development projects.

(b) If a local agency has not adopted an ordinance for collecting and loading recyclable materials in development projects on or before September 1, 1994, the model ordinance adopted pursuant to Section 42910 shall take effect on September 1, 1994, and shall be enforced by the local agency and have the same force and effect as if adopted by the local agency as an ordinance.

(c) On and after July 1, 2005, a local agency shall not issue a building permit to a development project, unless the development project provides adequate areas for collecting and loading recyclable materials.

(Amended by Stats. 2004, Ch. 879, Sec. 3. Effective January 1, 2005.)



42912

(a) Not later than March 1, 2004, after holding a public hearing, the board shall do all of the following:

(1) Adopt one or more model ordinances, suitable for modification by a local agency, that the local agency may adopt that will require a range of diversion rates of construction and demolition waste materials from 50 to 75 percent, as determined by the board, and as measured by weight.

(2) Consult with representatives of the League of California Cities, the California State Association of Counties, private and public waste services and building construction materials industry and construction management personnel throughout the development of the model ordinances.

(3) Compile a report on programs, other than a model ordinance, that local governments and general contractors can implement to increase diversion of construction and demolition waste materials.

(4) Post on the board s Internet Web site, a report for general contractors on methods by which contractors can increase diversion of construction and demolition waste materials.

(5) Post on the board s Internet Web site, a report for local governments with suggestions of programs, in addition to adoption of the model ordinance, to increase diversion of construction and demolition waste materials.

(b) Not later than January 1, 2004, the board shall distribute the draft model ordinance to all local agencies and other interested parties for review. Any comments shall be submitted to the board by February 1, 2004, for consideration at the public hearing of the board to adopt the ordinance.

(Added by Stats. 2002, Ch. 501, Sec. 3. Effective January 1, 2003.)









CHAPTER 18.5. State Agency Integrated Waste Management Plan

42920

(a) On or before February 15, 2000, the board shall adopt a state agency model integrated waste management plan for source reduction, recycling, and composting activities.

(b) (1) On or before July 1, 2000, each state agency shall develop and adopt, in consultation with the board, an integrated waste management plan, in accordance with the requirements of this chapter. The plan shall build upon existing programs and measures, including the state agency model integrated waste management plan adopted by the board pursuant to subdivision (a), that will reduce solid waste, reuse materials whenever possible, recycle recyclable materials, and procure products with recycled content in all state agency offices and facilities, including any leased locations. It is the intent of the Legislature that the local jurisdiction and the state agency or large state facility located within that jurisdiction work together to implement the state agency integrated waste management plan.

(2) Each state agency shall submit an adopted integrated waste management plan to the board for review and approval on or before July 15, 2000. The board shall adopt procedures for reviewing and approving those integrated waste management plans. The board shall complete its plan review process on or before January 1, 2001.

(3) If a state agency has not submitted an adopted integrated waste management plan or the model integrated waste management plan with revisions to the board by January 1, 2001, or if the board has disapproved the plan that was submitted, then the model integrated waste management plan, as revised by the board in consultation with the agency, shall take effect on that date, or on a later date as determined by the board, and shall have the same force and effect as if adopted by the state agency.

(c) Notwithstanding subdivision (e) of Section 12217 of the Public Contract Code, at least one solid waste reduction and recycling coordinator shall be designated by each state agency. The coordinator shall perform the duties imposed pursuant to this chapter using existing resources. The coordinator shall be responsible for implementing the integrated waste management plan and shall serve as a liaison to other state agencies and coordinators.

(d) The board shall provide technical assistance to state agencies for the purpose of implementing the integrated waste management plan.

(Amended by Stats. 2005, Ch. 590, Sec. 43. Effective January 1, 2006.)



42921

(a) Each state agency and each large state facility shall divert at least 25 percent of all solid waste generated by the state agency by January 1, 2002, through source reduction, recycling, and composting activities.

(b) On and after January 1, 2004, each state agency and each large state facility shall divert at least 50 percent of all solid waste through source reduction, recycling, and composting activities.

(Amended by Stats. 2008, Ch. 343, Sec. 17. Effective January 1, 2009.)



42921.5

(a) After January 1, 2009, the board shall determine each state agency s or a large state facility s compliance with Section 42921, for each year, commencing with January 1, 2007, by comparing the per capita disposal rate in subsequent years with the equivalent per capita disposal rate that would have been necessary for the state agency or large state facility to comply with Section 42921 on January 1, 2007, as calculated pursuant to subdivision (d).

(b) In making a determination whether a state agency or large state facility is in compliance with the requirements of Section 42921, the board may consider an agency s or facility s per capita disposal rate as a factor in determining whether the state agency or large state facility is adequately implementing its integrated waste management plan. The board shall not consider a state, agency, or large state facility s per capita disposal rate to be determinative when considering whether the agency or facility is implementing its integrated waste management plan.

(c) When determining whether an agency or facility is in compliance with Section 42921, the board shall consider that an increase in the per capita disposal rate is a result of disposal amounts increasing faster than the growth of the state agency or large state facility. The board shall use an increase in the per capita disposal rate that is in excess of the equivalent per capita disposal rate as a factor in determining whether the board is required to more closely examine the agency s or facility s plan implementation efforts. If indicated by this examination, the board may require a state agency or large state facility to expand existing programs or implement new programs.

(d) (1) Except as provided in paragraph (2), per capita disposal or per capita disposal rate means the total annual disposal by a state agency or large state facility, in pounds, divided by total number of employees in that state agency or large state facility, and divided by 365 days.

(2) The board may alternatively define per capita disposal or per capita disposal rate for a state agency or large state facility that has a significant amount of disposal from nonemployees or for other reasons that would make calculation of per capita disposal by the number of employees inaccurate.

(Added by Stats. 2008, Ch. 343, Sec. 18. Effective January 1, 2009.)



42924

(a) On or before February 15, 2000, the board shall develop and adopt requirements relating to adequate areas for collecting, storing, and loading recyclable materials in state buildings. In developing the requirements, the board may rely on the model ordinance adopted pursuant to Chapter 18 (commencing with Section 42900).

(b) Each state agency or large state facility, when entering into a new lease, or renewing an existing lease, shall ensure that adequate areas are provided for, and adequate personnel are available to oversee, the collection, storage, and loading of recyclable materials in compliance with the requirements established pursuant to subdivision (a).

(c) In the design and construction of state agency offices and facilities, the Department of General Services shall allocate adequate space for the collection, storage, and loading of recyclable materials in compliance with the requirements established pursuant to subdivision (a).

(Added by Stats. 1999, Ch. 764, Sec. 4. Effective January 1, 2000.)



42925

(a) Any cost savings realized as a result of the state agency integrated waste management plan shall, to the extent feasible, be redirected to the agency s integrated waste management plan to fund plan implementation and administration costs, in accordance with Sections 12167 and 12167.1 of the Public Contract Code.

(b) The board shall establish and implement a waste reduction award program for state agencies and large state facilities that develop, adopt, and implement innovative and effective integrated waste management plans in compliance with this chapter.

(Added by Stats. 1999, Ch. 764, Sec. 4. Effective January 1, 2000.)



42926

(a) In addition to the information provided to the department pursuant to Section 12167.1 of the Public Contract Code, each state agency shall submit an annual report to the department summarizing its progress in reducing solid waste as required by Section 42921. The annual report shall be due on or before May 1, 2012, and on or before May 1 in each subsequent year. The information in this report shall encompass the previous calendar year.

(b) Each state agency s annual report to the department shall, at a minimum, include all of the following:

(1) Calculations of annual disposal reduction.

(2) Information on the changes in waste generated or disposed of due to increases or decreases in employees, economics, or other factors.

(3) A summary of progress made in implementing the integrated waste management plan.

(4) The extent to which the state agency intends to utilize programs or facilities established by the local agency for the handling, diversion, and disposal of solid waste. If the state agency does not intend to utilize those established programs or facilities, the state agency shall identify sufficient disposal capacity for solid waste that is not source reduced, recycled, or composted.

(5) Other information relevant to compliance with Section 42921.

(c) The department shall use, but is not limited to the use of, the annual report in the determination of whether the agency s integrated waste management plan needs to be revised.

(Amended by Stats. 2011, Ch. 476, Sec. 13. Effective January 1, 2012.)



42927

(a) A community college district shall give first priority for the expenditure of the revenues derived from the sale of recyclable materials resulting from the implementation of the district s integrated waste management plan for the purposes of offsetting the recycling program costs imposed pursuant to this chapter.

(b) A community college district shall expend all cost savings that result from implementation of the district s integrated waste management plan pursuant to this chapter to fund the continued implementation of the plan consistent with the requirement that revenues from the sale of recyclable materials be used to offset recycling program costs, as specified in Sections 12167 and 12167.1 of the Public Contract Code.

(c) A community college district shall provide information on the quantities of recyclable materials collected for recycling annually to the board, according to a schedule determined by the board and the district.

(Added by Stats. 2008, Ch. 343, Sec. 20. Effective January 1, 2009.)






CHAPTER 19. Tire Hauler Registration

ARTICLE 1. Definitions

42950

For purposes of this chapter, the following definitions apply:

(a) Agricultural purposes means the use of waste tires as bumpers on agricultural equipment or as a ballast to maintain covers or structures at an agricultural site.

(b) (1) Altered waste tire means a waste tire that has been baled, shredded, chopped, or split apart. Altered waste tire does not mean crumb rubber.

(2) Alteration or altering, with reference to a waste tire, means an action that produces an altered waste tire.

(c) Applicant means a person seeking to register as a waste tire hauler.

(d) Baled tire means either a whole or an altered tire that has been compressed and then secured with a binding material for the purpose of reducing its volume.

(e) Common carrier means a common carrier, as defined in Section 211 of the Public Utilities Code.

(f) Crumb rubber means rubber granules derived from a waste tire that are less than or one-quarter inch or six millimeters in size.

(g) Repairable tire means a worn, damaged, or defective tire that is retreadable, recappable, or regrooveable, or that can be otherwise repaired to return the tire to use as a vehicle tire, and that meets the applicable requirements of the Vehicle Code and Title 13 of the California Code of Regulations.

(h) Scrap tire means a worn, damaged, or defective tire that is not a repairable tire.

(i) Tire broker means a person that arranges for the shipment of used or waste tires to or from a site located within the state, or through the state, as that term may be further defined by the department by regulation. Tire broker does not include a tire retailer primarily engaged in the retail sale, service, and installation of new tires on customer vehicles, or a vehicle dealer, as defined in Section 285 of the Vehicle Code.

(j) Tire derived product means material that meets both of the following requirements:

(1) Is derived from a process using waste tires or waste tire equivalents as a feedstock. A process using waste tires or waste tire equivalents includes, but is not limited to, shredding, crumbing, or chipping.

(2) Has been sold and removed from the processing facility.

(k) Used tire means a tire that meets both of the following requirements:

(1) The tire is no longer mounted on a vehicle but is still suitable for use as a vehicle tire.

(2) The tire meets the applicable requirements of the Vehicle Code and of Title 13 of the California Code of Regulations.

(l) Waste tire means a tire that is no longer mounted on a vehicle and is no longer suitable for use as a vehicle tire due to wear, damage, or deviation from the manufacturer s original specifications. A waste tire includes a repairable tire, scrap tire, and altered waste tire, but does not include a tire derived product, crumb rubber, or a used tire.

(m) Waste tire generator or waste tire generating business means a person as defined by Section 40170 whose act or process produces waste tires as defined in Section 42807, causes a waste tire hauler to transport those waste tires, or otherwise causes waste tires to become subject to regulation. Waste tire generator or waste tire generating business does not include a person who transports 10 or fewer waste tires at any one time.

(Amended by Stats. 2013, Ch. 392, Sec. 2. Effective January 1, 2014.)






ARTICLE 2. Registration and General Provisions

42951

(a) Every person who engages in the transportation of waste or used tires shall hold a valid waste and used tire hauler registration, unless exempt as specified in Section 42954.

(b) A registered waste and used tire hauler shall only transport waste or used tires to a facility that is permitted, excluded, exempted, or otherwise authorized by the board, by statute, or by regulation, to accept waste and used tires, or to a facility that lawfully accepts waste or used tires for reuse or disposal.

(Amended by Stats. 2002, Ch. 625, Sec. 21. Effective September 17, 2002.)



42952

(a) Except as provided in Section 42954, a person engaged in transporting waste or used tires shall comply with all of the following requirements:

(1) The person shall be registered as a waste and used tire hauler with the department.

(2) The person shall not advertise or represent himself or herself as being in the business of a waste and used tire hauler without being registered as a waste and used tire hauler by the department.

(b) A tire broker shall register with the department.

(Amended by Stats. 2012, Ch. 534, Sec. 15. Effective January 1, 2013.)



42953

Any person who gives, contracts, or arranges with another person to transport waste or used tires shall utilize only a person holding a valid waste and used tire hauler registration from the board, unless the hauler is exempt as specified in Section 42954.

(Amended by Stats. 2000, Ch. 838, Sec. 24. Effective January 1, 2001.)



42954

(a) A person who hauls waste or used tires is exempt from registration under this chapter if at least one of the following conditions is met:

(1) The person transports fewer than 10 waste or used tires at any one time.

(2) The person is, or hauls used and waste tires in a vehicle owned and operated by, the United States, the State of California, or any county, city, town, or municipality in the state, except when the vehicle the public agency owns or operates is used as a waste and used tire carrier for hire.

(3) The waste or used tires were inadvertently mixed or commingled with solid waste, and it is not economical or safe to remove or recover them.

(4) The load containing the used or waste tires originated outside the boundaries of the state and is destined for a point outside the boundaries of the state, if no waste or used tires are loaded or unloaded within the boundaries of the state.

(5) The person is hauling waste or used tires for agricultural purposes. However, notwithstanding Section 42961.5, a person hauling waste or used tires for agricultural purposes shall carry a manifest from the generator in the vehicle during transportation, which may be destroyed after delivery.

(6) The waste or used tires were hauled by a common carrier who transported something other than waste or used tires to an original destination point and then transported waste or used tires on the return part of the trip, and the revenue derived from the waste or used tires is incidental when compared to the revenue earned by the carrier.

(7) The person, who is not a waste tire generating business, is transporting waste or used tires to an amnesty day event or to a location that meets the conditions specified in subdivision (b) of Section 42951, and has received written authorization, which includes specific conditions and dates, from the local enforcement agency. The local enforcement agency shall provide copies of any written authorizations to the board within 30 days of their issuance.

(8) The person is transporting illegally dumped waste or used tires to an amnesty day event or to a location that meets the conditions specified in subdivision (b) of Section 42951, and has received written authorization, which includes specific conditions and dates and documentation that a police report has been filed for the illegally dumped tires, from the local enforcement agency. The local enforcement agency shall provide copies of any written authorizations to the board within 30 days of their issuance.

(9) The person complies with any additional conditions for exemption, as approved by the board.

(b) A person who transports tires to a location that does not meet the conditions specified in subdivision (b) of Section 42951 shall not be exempt pursuant to subdivision (a), except as specified in paragraph (7) of subdivision (a).

(Amended by Stats. 2009, Ch. 41, Sec. 1. Effective January 1, 2010.)



42955

An application for a new or renewed waste and used tire hauler registration shall be made on a form approved by the board. The application shall include, but not be limited to, all of the following:

(a) A vehicle description, vehicle identification number, vehicle license number, and the name of the registered vehicle owner for each vehicle used for transporting waste or used tires.

(b) The business name under which the hauler operates, and the business owners name, address, and telephone number.

(c) Other business names under which the hauler operates.

(d) A bond in favor of the State of California in the amount of ten thousand dollars ($10,000). Proof of bond renewal shall be submitted with the application for annual renewal of a waste and used tire hauler registration.

(e) Any additional information required by the board.

(Amended by Stats. 2000, Ch. 838, Sec. 26. Effective January 1, 2001.)



42956

(a) Upon approval of an application submitted pursuant to Section 42955, the board shall issue a waste and used tire hauler registration to be carried in the vehicle and a waste and used tire hauler decal to be permanently affixed to the lower right hand corner of the windshield.

(b) Any person who operates a vehicle or who authorizes the operation of a vehicle that transports 10 or more tires without a valid and current waste and used tire hauler registration, as issued by the board pursuant to Section 42955, shall be subject to the enforcement actions specified in Article 4 (commencing with Section 42962).

(c) The waste and used tire hauler registration shall be presented upon demand of an authorized representative of the board.

(Amended by Stats. 2000, Ch. 838, Sec. 27. Effective January 1, 2001.)



42957

An application for a new or renewed tire broker registration shall be made in a format approved by the department. The application shall include, but not be limited to, all of the following:

(a) The business name under which the tire broker operates, and the business owner s name, address, and telephone number.

(b) Other business names under which the tire broker operates.

(c) Any additional information required by the department.

(Added by Stats. 2012, Ch. 534, Sec. 16. Effective January 1, 2013.)






ARTICLE 3. Renewal, Suspension, and Revocation

42958

The initial waste and used tire hauler registration issued pursuant to this chapter shall be valid from the date of issuance to January 1 of the subsequent calendar year. Subsequent renewals shall be valid for one calendar year. The registration shall be renewed prior to its expiration.

(Amended by Stats. 2000, Ch. 838, Sec. 28. Effective January 1, 2001.)



42960

(a) The department may suspend, revoke, or deny a waste and used tire hauler registration for a period of up to three years, by serving a statement of issue in accordance with Section 42961, if the applicant for, or holder of, the registration does any of the following:

(1) Commits more than three violations of, or fails to comply with any requirements of, this chapter or Chapter 16 (commencing with Section 42800), or the regulations adopted pursuant to those provisions, within a one-year period.

(2) Commits, aids, or abets any violation of this chapter or Chapter 16 (commencing with Section 42800), or the regulations adopted pursuant to those provisions, or permits an agent to do so, and the department determines that the violation poses an immediate threat of harm to public safety or to the environment.

(3) Commits, aids, or abets a failure to comply with this chapter or Chapter 16 (commencing with Section 42800), or the regulations adopted pursuant to those provisions, or permits an agent to do so, and the department determines that the failure to comply shows a repeating or recurring occurrence or that the failure to comply may pose a threat to public health or safety or the environment.

(4) Misrepresents or fails to disclose material factual information, or other required information in the application for a waste and used tire hauler registration, or misrepresents or omits factual information on any manifest more than three times in one year.

(b) The department may suspend, revoke, or deny a waste and used tire hauler registration for a period of three years to five years, or may suspend, revoke, or deny a waste and used tire hauler registration permanently, in accordance with the procedures specified in subdivision (a), under any of the following circumstances:

(1) The hauler s registration has been previously revoked or denied for any violation specified in subdivision (a).

(2) The hauler has been previously fined pursuant to this chapter or Chapter 16 (commencing with Section 42800).

(3) The department determines that the hauler s operations pose a significant threat to public health and safety.

(Amended by Stats. 2012, Ch. 534, Sec. 17. Effective January 1, 2013.)



42961

(a) The department shall notify the applicant for, or holder of, the registration of the revocation, suspension, or denial of the registration and the effective date of the suspension and revocation and, at the same time, shall serve the person with a statement of issues.

(b) Upon a request for a hearing by the department from the applicant for, or the holder of, the registration, the department shall, within 15 days, schedule a hearing before the director. The hearing shall be held within 90 days after that scheduling date, unless a later date is agreed to by both the department and the applicant for, or the holder of, the registration.

(c) A revocation or suspension issued pursuant to Section 42960 shall remain in effect until the hearing is completed and the department s director has issued a decision.

(d) After conducting the hearing, the director shall, within 60 days after the case is submitted, issue a decision, including an order setting for the issuance, suspension, revocation, or denial of the permit. If the decision is not transmitted within this period, the revocation or suspension shall be of no further effect.

(Repealed and added by Stats. 2012, Ch. 534, Sec. 19. Effective January 1, 2013.)



42961.1

A hearing required under this chapter shall be conducted by the director in accordance with the informal hearing requirements specified in Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code, but the department may initially file a hearing pursuant to, or convert a hearing to be conducted pursuant to, the formal hearing requirements specified in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2012, Ch. 534, Sec. 20. Effective January 1, 2013.)



42961.5

(a) For purposes of this chapter, the following definitions shall apply:

(1) California Uniform Waste and Used Tire Manifest means a shipping document signed by a generator of waste or used tires, a waste and used tire hauler, or the operator of a waste or used tire facility or other destination that contains all of the information required by the board, including, but not limited to, an accurate measurement of the number of tires being shipped, the type or types of the tires, the date the shipment originated, and the origin and intended final destination of the shipment.

(2) Waste and used tire hauler means any person required to be registered with the board pursuant to subdivision (a) of Section 42951.

(b) Any person generating waste or used tires that are transported or submitted for transportation, for offsite handling, altering, storage, disposal, or for any combination thereof, shall complete a California Uniform Waste and Used Tire Manifest, as required by the board. The generator shall provide the manifest to the waste and used tire hauler at the time of transfer of the tires. Each generator shall submit to the board, on a quarterly schedule, a legible copy of each manifest. The copy submitted to the board shall contain the signatures of the generator and the waste and used tire hauler.

(c) (1) Any waste and used tire hauler shall have the California Uniform Waste and Used Tire Manifest in his or her possession while transporting waste or used tires. The manifest shall be shown upon demand to any representative of the board, any officer of the California Highway Patrol, any peace officer, as defined in Section 830.1 or 830.2 of the Penal Code, or any local public officer designated by the board.

(2) Any waste and used tire hauler hauling waste or used tires for offsite handling, altering, storage, disposal, or any combination thereof, shall complete the California Uniform Waste and Used Tire Manifest as required by the board. The waste and used tire hauler shall provide the manifest to the waste or used tire facility operator who receives the waste or used tires for handling, altering, storage, disposal, or any combination thereof. Each waste and used tire hauler shall submit to the board, on a quarterly schedule, a legible copy of each manifest. The copy submitted to the board shall contain the signatures of the generator and the facility operator.

(d) Each waste or used tire facility operator that receives waste or used tires for handling, altering, storage, disposal, or any combination thereof, that was transported with a manifest pursuant to this section, shall submit copies of each manifest provided by the waste and used tire hauler to the board and the generator on a quarterly schedule. The copy submitted to the board shall contain the signatures of each generator, each transporter, and the facility operator. If approved by the board, in lieu of submitting a copy of each manifest used, a facility operator may submit an electronic report to the board meeting the requirements of Section 42814.

(e) The board shall develop and implement a system for auditing manifests submitted to the board pursuant to this section, for the purpose of enforcing this section. The board or its agent shall continuously conduct random sampling and matching of manifests submitted by any person generating waste or used tires, hauling waste or used tires, or operating waste or used tire facilities, to assure compliance with this section.

(f) (1) If approved by the board, any waste and used tire generator, waste and used tire hauler, or operator of a waste tire facility that is subject to the manifest requirements of this section, may submit an electronic report to the board, in lieu of submitting the copy of the manifest required. The electronic report shall include all information required to be on the California Uniform Waste and Used Tire Manifest, and any other information required by the board.

(2) A waste and used tire generator, waste and used tire hauler, or operator of a waste tire facility that is subject to paragraph (1) may submit the electronic reports to the board on a quarterly schedule.

(Amended by Stats. 2001, Ch. 316, Sec. 3. Effective January 1, 2002.)



42961.7

(a) A tire broker shall submit periodic information to the department on the used or waste tires arranged to be shipped by the tire broker to, from, or through the state.

(b) The department shall specify the schedule for the submission of the information required by subdivision (a) and the manner in which the information shall be provided to the department.

(Added by Stats. 2012, Ch. 534, Sec. 21. Effective January 1, 2013.)






ARTICLE 4. Enforcement

42962

(a) Any person who does any of the following shall be liable for a civil penalty not to exceed twenty-five thousand dollars ($25,000) for each violation of a separate provision or for continuing violations for each day that violation continues:

(1) Intentionally or negligently violates any permit, rule, regulation, standard, or requirement issued or adopted pursuant to this chapter.

(2) Knowingly, or with reckless disregard, makes any false statement or representation in any application, manifest, record, report, permit, or other document filed, maintained, or used for purposes of compliance with this chapter.

(b) Liability under subdivision (a) may be imposed in a civil action.

(c) In addition to the civil penalty that may be imposed pursuant to subdivision (a), the board may impose civil penalties administratively in an amount not to exceed five thousand dollars ($5,000) for each violation of a separate provision or for continuing violations for each day that violation continues, on any person who intentionally or negligently violates any permit, rule, regulation, standard, or requirement issued or adopted pursuant to this chapter. The board shall adopt regulations that specify the procedures and amounts for the imposition of administrative civil penalties pursuant to this subdivision.

(Amended by Stats. 2000, Ch. 838, Sec. 33. Effective January 1, 2001.)



42962.5

Any traffic officer, as defined in Section 625 of the Vehicle Code, and any peace officer, as specified in Section 830.1 of the Penal Code, may enforce this chapter as authorized representatives of the board.

(Added by Stats. 1996, Ch. 304, Sec. 4. Effective January 1, 1997.)



42963

(a) This chapter, or any regulations adopted pursuant to Section 42966, is not a limitation on the power of a city, county, or district to impose and enforce reasonable land use conditions or restrictions on facilities that handle waste or used tires in order to protect the public health and safety or the environment, including preventing or mitigating potential nuisances, if the conditions or restrictions do not conflict with, or impose less stringent requirements than, this chapter or those regulations. However, this chapter, including any regulations that are adopted pursuant to Section 42966, is intended to establish a uniform statewide program for the regulation of waste and used tire haulers that will prevent the illegal disposal of tires, but which will not subject waste and used tire haulers to multiple registration or manifest requirements. Therefore, any local laws regulating the transportation of waste or used tires are preempted by this chapter.

(b) Upon request of a city, county, or city and county, the board may designate, in writing, that city, county, or city and county to exercise the enforcement authority granted to the board under this chapter. A city, county, or city and county designated by the board pursuant to this subdivision shall follow the same procedures set forth for the board under this article. This designation shall not limit the authority of the board to take action it deems necessary or proper to ensure the enforcement of this chapter.

(Amended by Stats. 2008, Ch. 696, Sec. 28. Effective September 30, 2008.)






ARTICLE 5. Financial Provisions

42964

The board may expend funds from the California Tire Recycling Management Fund, upon appropriation by the Legislature, for purposes of implementation of this chapter.

(Added by Stats. 1993, Ch. 511, Sec. 2. Effective January 1, 1994.)






ARTICLE 6. Administration

42966

The board shall administer this chapter. The board may adopt any regulations necessary or useful to carry out this chapter or any of the board s duties or responsibilities imposed pursuant to this chapter. The board shall initially, as soon as possible, adopt emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for safety, and general welfare. Emergency regulations adopted pursuant to this section shall remain in effect for a period not to exceed 120 days.

(Added by Stats. 1993, Ch. 511, Sec. 2. Effective January 1, 1994.)



42967

(a) The costs of administering this chapter shall be paid from fees deposited in the California Tire Recycling Management Fund pursuant to subdivision (i) of Section 42889.

(b) The board may develop a legislative proposal for an alternative fee system for the payment of the costs of administering this chapter and submit that proposal to the Legislature for its consideration as part of the 1994 95 fiscal year budget review process.

(Added by Stats. 1993, Ch. 511, Sec. 2. Effective January 1, 1994.)









CHAPTER 20. Product Stewardship for Carpets

42970

The purpose of this chapter is to increase the amount of postconsumer carpet that is diverted from landfills and recycled into secondary products or otherwise managed in a manner that is consistent with the state s hierarchy for waste management practices pursuant to Section 40051.

(Added by Stats. 2010, Ch. 681, Sec. 2. Effective January 1, 2011.)



42971

For purposes of this chapter, and unless the context otherwise requires, the definitions in this section govern the construction of this chapter:

(a) Brand means a name, symbol, word, or mark that identifies the carpet, rather than its components, and attributes the carpet to the owner or licensee of the brand as the manufacturer.

(b) CARE means the Carpet America Recovery Effort, a third-party nonprofit carpet stewardship organization incorporated as a nonprofit corporation pursuant to Section 501(c)(3) of Title 26 of the United States Code in 2002 and established to increase the reclamation and stewardship of postconsumer carpet.

(c) CARE MOU means the 2012 Memorandum of Understanding for Carpet Stewardship, as to be negotiated among the carpet industry, states, and nongovernmental organization stakeholders as a successor to the 2002 memorandum of understanding.

(d) (1) Carpet means a manufactured article that is used in commercial or residential buildings affixed or placed on the floor or building walking surface as a decorative or functional building interior feature and that is primarily constructed of a top visible surface of synthetic face fibers or yarns or tufts attached to a backing system derived from synthetic or natural materials.

(2) Carpet includes, but is not limited to, a commercial or a residential broadloom carpet or modular carpet tiles.

(3) Carpet does not include a rug, pad, cushion, or underlayment used in conjunction with, or separately from, a carpet.

(e) (1) Carpet stewardship organization or organization means either of the following:

(A) An organization appointed by one or more manufacturers to act as an agent on behalf of the manufacturer to design, submit, and administer a carpet stewardship plan pursuant to this chapter.

(B) A carpet manufacturer that complies with this chapter as an individual manufacturer.

(2) Notwithstanding paragraph (1), until April 1, 2015, CARE shall be the sole carpet stewardship organization pursuant to subparagraph (A) of paragraph (1).

This paragraph does not restrict the option of an individual carpet manufacturer to comply with this chapter as a carpet stewardship organization, on and after January 1, 2011, pursuant to subparagraph (B) of paragraph (1).

(f) Carpet stewardship plan or plan means a plan written by an individual manufacturer or a carpet stewardship organization, on behalf of one or more manufacturers, that includes all of the information required by Section 42972.

(g) Consumer means a purchaser, owner, or lessee of carpet, including a person, business, corporation, limited partnership, nonprofit organization, or governmental entity.

(h) Department means the Department of Resources Recycling and Recovery.

(i) Label means a graphic representation of three chasing arrows with a carpet roll inside the arrows, or an alternative design, designed by CARE, after consultation with retailers and wholesalers, and approved by the department for use on all invoices or functionally equivalent billing documents pursuant to subparagraph (C) of paragraph (3) of subdivision (c) of Section 42972.

(j) Manufacturer means, with regard to a carpet that is sold, offered for sale, or distributed in the state any of the following:

(1) The person who manufactures the carpet and who sells, offers for sale, or distributes that carpet in the state under that person s own name or brand.

(2) If there is no person who sells, offers for sale, or distributes the carpet in the state under the person s own name or brand, the manufacturer of the carpet is the owner or licensee of a trademark or brand under which the carpet is sold or distributed in the state, whether or not the trademark is registered.

(3) If there is no person who is a manufacturer of the carpet for the purpose of paragraphs (1) and (2), the manufacturer of that carpet is the person who imports the carpet into the state for sale or distribution.

(k) Postconsumer carpet means carpet that is no longer used for its manufactured purpose.

(l) Recycling means the process, consistent with Section 40180, of converting postconsumer carpet into a useful product that meets the quality standards necessary to be used in the marketplace.

(m) Retailer means a person who offers new carpet in a retail sale, as defined in Section 6007 of the Revenue and Taxation Code, including a retail sale through any means, including remote offerings such as sales outlets, catalogs, or an Internet Web site or other similar electronic means.

(n) Sell or sales means a transfer of title of a carpet for consideration, including a remote sale conducted through a sales outlet, catalog, Internet Web site or similar electronic means. For purposes of this chapter, sell or sales includes a lease through which a carpet is provided to a consumer by a manufacturer, wholesaler, or retailer.

(o) Wholesaler means a person who offers new carpet for sale in this state in a sale that is not a retail sale, as defined in Section 6007 of the Revenue and Taxation Code, and in which the carpet is intended to be resold.

(Added by Stats. 2010, Ch. 681, Sec. 2. Effective January 1, 2011.)



42972

(a) On or before September 30, 2011, a manufacturer of carpets sold in this state shall, individually or through a carpet stewardship organization, submit a carpet stewardship plan to the department that will do all of the following:

(1) Achieve the purposes of this chapter, as described in Section 42970, and meet the requirements of Section 42975.

(2) Include goals that, to the extent feasible based on available technology and information, increase the recycling of postconsumer carpet, increase the diversion of postconsumer carpets from landfills, increase the recyclability of carpets, and incentivize the market growth of secondary products made from postconsumer carpet. The goals established in the plan shall, at a minimum, be equal to the goals established in the CARE MOU, if it has been adopted at the time the plan is submitted to the department.

(3) Describe proposed measures that will enable the management of postconsumer carpet in a manner consistent with the state s solid waste management hierarchy, including, but not limited to, source reduction, source separation and processing to segregate and recover recyclable materials, and environmentally safe management of materials that cannot feasibly be recycled.

(4) Include a funding mechanism, consistent with subdivision (c), that provides sufficient funding to carry out the plan, including the administrative, operational, and capital costs of the plan, payment of fees pursuant to Section 42977, and incentive payments that will advance the purposes of this chapter.

(5) Include education and outreach efforts to consumers, commercial building owners, carpet installation contractors, and retailers to promote their participation in achieving the purposes of the carpet stewardship plan as described in paragraph (1). These education and outreach materials may include, but are not limited to, any of the following:

(A) Signage that is prominently displayed and easily visible to the consumer.

(B) Written materials and templates of materials for reproduction by retailers to be provided to carpet installation contractors and consumers at the time of purchase or delivery or both.

(C) Promotional materials or activities, or both, that explain the purpose of carpet stewardship and the means by which it is being carried out.

(6) Include a process by which the financial activities of the organization or individual manufacturer that are related to implementation of the plan will be subject to an independent audit, which may be reviewed by the department.

(b) The plan prepared pursuant to this section shall be designed to accept and manage all suitable postconsumer carpet, regardless of polymer type or primary materials of construction.

(c) (1) The funding mechanism required pursuant to paragraph (4) of subdivision (a) shall establish and provide for, on and after January 1, 2013, a carpet stewardship assessment per unit of carpet sold in the state in an amount that cumulatively will adequately fund the plan and be consistent with the purposes of the chapter. The assessment shall be remitted to the carpet stewardship organization on a quarterly basis and the carpet stewardship organization may expend the assessment only to carry out the plan.

(2) The amount of the assessment and the anticipated revenues from the assessment shall be specified in the plan and shall be approved by the department as part of the plan. The amount of the assessment shall be sufficient to meet, but not exceed, the anticipated cost of carrying out the plan. The amount of the assessment shall not create an unfair advantage in the marketplace.

(3) The assessment established pursuant to this subdivision and Section 42972.5 is exempt from the taxes imposed by Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code and shall meet both of the following requirements:

(A) The assessment shall be added by a manufacturer to the purchase price of all carpet sold by manufacturers to a California retailer or wholesaler or otherwise sold for use in the state. The assessment shall be clearly visible on invoices or functionally equivalent billing documents as a separate line item and shall be accompanied by a brief description of the assessment or a label approved by the department.

(B) Each retailer and wholesaler shall add the assessment to the purchase price of all carpet sold in the state. The assessment shall be clearly visible on invoices or functionally equivalent billing documents as a separate line item and shall be accompanied by a brief description of the assessment or a label approved by the department.

(d) A carpet stewardship organization that submits a plan pursuant to this section shall consult with retailers and wholesalers in the development of the plan, in order to minimize the impacts of the plan on retailers and wholesalers.

(e) A carpet stewardship organization shall notify the department within 30 days after instituting a significant or material change to an approved carpet stewardship plan.

(Added by Stats. 2010, Ch. 681, Sec. 2. Effective January 1, 2011.)



42972.5

(a) Notwithstanding paragraph (1) of subdivision (c) of Section 42972, on and after July 1, 2011, but not on or after January 1, 2013, a manufacturer of carpet shall add a carpet stewardship assessment of five cents ($0.05) per square yard to the purchase price of all carpet sold in the state by that manufacturer. The assessment added pursuant to this subdivision shall be remitted on a quarterly basis, as appropriate, to CARE or be retained by the individual manufacturer referred to in subparagraph (B) of paragraph (1) of subdivision (d) of Section 42971, for expenditure pursuant to subdivision (b).

(b) Prior to approval of a carpet stewardship plan, CARE or an individual manufacturer shall spend revenues from the assessment imposed pursuant to subdivision (a) only to implement early action measures that are consistent with the purposes of this chapter and that are designed to achieve measurable improvements in the landfill diversion and recycling of postconsumer carpet.

(Added by Stats. 2010, Ch. 681, Sec. 2. Effective January 1, 2011.)



42973

(a) (1) Within 60 days after the department receives a plan submitted pursuant to Section 42972, it shall review the plan, determine whether it complies with Section 42972, and notify the submitter of its decision to approve or not approve the plan.

(2) On or after April 1, 2015, an organization appointed by one or more manufacturers to act as an agent on behalf of the manufacturer to design, submit, and administer a carpet stewardship plan pursuant to this chapter may submit a plan to the department pursuant to Section 42972 and that plan may be approved by the department, subject to the requirements of paragraph (1), only if the department makes both of the following findings:

(A) The plan will not have the effect of reducing the level of diversion and recycling of postconsumer carpet that has been achieved pursuant to this chapter at the time the department reviews the plan.

(B) The amount of the assessment in the plan will not create an unfair advantage in the marketplace for one or more of the companies in the organization.

(b) If the department does not approve the plan, it shall describe the reasons for its disapproval in the notice. The submitter may revise and resubmit the plan within 60 days after receiving notice of disapproval and the department shall review and approve or not approve the revised plan within 60 days after receipt. Any plan not approved by March 31, 2012, shall be out of compliance with this chapter and the submitter of the plan is subject to the penalties specified in Section 42978 until the plan is approved by the department.

(Added by Stats. 2010, Ch. 681, Sec. 2. Effective January 1, 2011.)



42974

(a) The department shall enforce this chapter.

(b) On and after April 1, 2012, a manufacturer, wholesaler, or retailer that offers a carpet for sale in this state, or who offers a carpet for promotional purposes in this state, is not in compliance with this chapter and is subject to penalties pursuant to Section 42978, if the carpet is not subject to a plan that is submitted by an organization that includes the manufacturer of that carpet, which plan has been approved by the department pursuant to Section 42973.

(c) (1) On July 1, 2012, and not later than January 1 and July 1 annually thereafter, the department shall post a notice on its Internet Web site listing manufacturers that are in compliance with this chapter.

(2) A manufacturer that is not listed on the department s Internet Web site pursuant to this subdivision, but demonstrates to the satisfaction of the department that the manufacturer is in compliance with this chapter before the next notice is required to be posted, may request a certification letter from the department stating that the manufacturer is in compliance. The letter shall constitute proof of compliance with this chapter.

(d) A wholesaler or retailer that distributes or sells carpet shall monitor the department s Internet Web site to determine if the sale of a manufacturer s carpet is in compliance with the requirements of this chapter. Notwithstanding Section 42978, a wholesaler or retailer otherwise in compliance with this chapter shall be deemed in compliance with this section if, on the date the wholesaler or retailer ordered or purchased carpet, the manufacturer was listed as a compliant manufacturer on the department s Internet Web site.

(Added by Stats. 2010, Ch. 681, Sec. 2. Effective January 1, 2011.)



42975

(a) In order to achieve compliance with this chapter, a carpet stewardship organization shall, on or before July 1, 2013, and annually thereafter, demonstrate to the department that it has achieved continuous meaningful improvement in the rates of recycling and diversion of postconsumer carpet subject to its stewardship plan and in meeting the other goals included in the organization s plan pursuant to paragraph (2) of subdivision (a) of Section 42972. In determining compliance, the department shall consider all of the following:

(1) The baseline rate of compliance against which the demonstrated improvement is compared.

(2) The goals included in the CARE MOU.

(3) Information provided in the organization s report to the department pursuant to Section 42976.

(b) If more than one organization submits a carpet stewardship plan pursuant to this chapter, the department shall use information submitted by the organization in its annual report pursuant to Section 42976 to determine to what extent the recycling and diversion rates and the achievement of the other goals included in the plan are attributable to each organization and shall determine compliance with this chapter accordingly.

(Added by Stats. 2010, Ch. 681, Sec. 2. Effective January 1, 2011.)



42976

On or before July 1, 2013, and each year thereafter, a manufacturer of carpet sold in the state shall, individually or through a carpet stewardship organization, submit to the department a report describing its activities to achieve the purposes of this chapter, as described in Section 42970, and to comply with Section 42975. At a minimum, the report shall include all of the following:

(a) The amount of carpet sold by square yards and weight, in the state during the reporting period. A carpet stewardship organization with more than one manufacturer may use average weight.

(b) The amount of postconsumer carpet recycled, by weight, during the reporting period.

(c) The amount of postconsumer carpet recovered but not recycled, by weight, and its ultimate disposition.

(d) The total cost of implementing the carpet stewardship plan.

(e) An evaluation of the effectiveness of the carpet stewardship plan, and anticipated steps, if needed, to improve performance.

(f) Examples of educational materials that were provided to consumers during the reporting period.

(Added by Stats. 2010, Ch. 681, Sec. 2. Effective January 1, 2011.)



42977

(a) The carpet stewardship organization submitting a carpet stewardship plan shall pay the department a quarterly administrative fee. The department shall set the fee at an amount that, when paid by every carpet stewardship organization that submits a carpet stewardship plan, is adequate to cover the department s full costs of administering and enforcing this chapter, including any program development costs or regulatory costs incurred by the department prior to carpet stewardship plans being submitted. The department may establish a variable fee based on relevant factors, including, but not limited to, the portion of carpets sold in the state by members of the organization compared to the total amount of carpet sold in the state by all organizations submitting a carpet stewardship plan.

(b) The total amount of fees collected annually pursuant to this section shall not exceed the amount necessary to recover costs incurred by the department in connection with the administration and enforcement of the requirements of this chapter.

(c) The department shall identify the direct development or regulatory costs it incurs pursuant to this chapter prior to the submittal of a carpet stewardship plan and shall establish a fee in an amount adequate to cover those costs, which shall be paid by a carpet stewardship organization that submits a carpet stewardship plan. The fee established pursuant to this subdivision shall be paid pursuant to the schedule specified in subdivision (d).

(d) A carpet stewardship organization subject to this section shall pay a quarterly fee to the department to cover the administrative and enforcement costs of the requirements of this chapter pursuant to subdivision (a) on or before July 1, 2012, and every three months thereafter and the applicable portion of the fee pursuant to subdivision (c) on July 1, 2012, and every three months thereafter through July 1, 2014. Each year after the initial payment, the total amount of the administrative fees paid for a calendar year may not exceed 5 percent of the aggregate assessments collected for the preceding calendar year.

(e) The department shall deposit the fees collected pursuant to this section into the Carpet Stewardship Account created pursuant to Section 42977.1.

(Amended by Stats. 2013, Ch. 356, Sec. 33. Effective September 26, 2013.)



42977.1

(a) The Carpet Stewardship Account and the Carpet Stewardship Penalty Subaccount are hereby established in the Integrated Waste Management Fund.

(b) All fees collected by the department pursuant to this article shall be deposited in the Carpet Stewardship Account and may be expended by the department, upon appropriation by the Legislature, to cover the department s costs to implement this chapter.

(c) All civil penalties collected pursuant to this article shall be deposited in the Carpet Stewardship Penalty Subaccount and may be expended by the department, upon appropriation by the Legislature, to cover the department s costs to implement this chapter.

(Added by Stats. 2010, Ch. 681, Sec. 2. Effective January 1, 2011.)



42978

(a) A civil penalty up to the following amounts may be administratively imposed by the department on any person who is in violation of any provision of this chapter:

(1) One thousand dollars ($1,000) per day.

(2) Ten thousand dollars ($10,000) per day if the violation is intentional, knowing, or negligent.

(b) In assessing or reviewing the amount of a civil penalty imposed pursuant to subdivision (a) for a violation of this chapter, the department or the court shall consider all of the following:

(1) The nature and extent of the violation.

(2) The number and severity of the violation or violations.

(3) The economic effect of the penalty on the violator.

(4) Whether the violator took good faith measures to comply with this chapter and the period of time over which these measures were taken.

(5) The willfulness of the violator s misconduct.

(6) The deterrent effect that the imposition of the penalty would have on both the violator and the regulated community.

(7) Any other factor that justice may require.

(Added by Stats. 2010, Ch. 681, Sec. 2. Effective January 1, 2011.)



42979

(a) This chapter does not limit, supersede, duplicate, or otherwise conflict with the authority of the Department of Toxic Substances Control under Section 25257.1 of the Health and Safety Code to fully implement Article 14 (commencing with Section 25251) of Chapter 6.5 of Division 20 of the Health and Safety Code, including the authority of the department to include a carpet in a product registry adopted pursuant to that article.

(b) Notwithstanding subdivision (a), the Department of Toxic Substances Control shall fully consider the measures taken by the carpet industry pursuant to this chapter, and the results of those measures, when considering whether to include carpet in a product registry adopted pursuant to, or to otherwise regulate carpet pursuant to, Article 14 (commencing with Section 25251) of Chapter 6.5 of Division 20 of the Health and Safety Code.

(Added by Stats. 2010, Ch. 681, Sec. 2. Effective January 1, 2011.)



42980

(a) On or before January 1, 2014, the department and the Department of General Services shall complete a study that examines the specifications for carpet purchases by the state, as provided in the American National Standards Institute (NSF/ANSI) 140-2009 Standard, Platinum Level, as in effect on January 1, 2011 or the most current version in effect, and shall submit the study to the Governor and the Legislature pursuant to Section 9795 of the Government Code, including recommendation for any appropriate changes to that standard. In examining the standard and recommending changes to the standard, the department and the Department of General Services shall consider all of the following:

(1) Any changes to the standard that would further the purpose of this chapter.

(2) Any changes to the standard that would improve the environmental sustainability of carpet purchased by the state.

(3) The life-cycle impacts of proposed changes to the standard.

(4) The impacts of the proposed changes to the standard on source reduction.

(5) The impacts of the proposed changes to the standard on the recyclability of carpet.

(6) Economic and technological barriers to the proposed changes to the standard.

(b) The department and Department of General Services shall hold at least one workshop to receive comments from interested stakeholders prior to the completion of the study.

(c) Pursuant to Section 10231.5 of the Government Code, this section is repealed on January 1, 2018.

(Added by Stats. 2010, Ch. 681, Sec. 2. Effective January 1, 2011. Repealed as of January 1, 2018, by its own provisions.)



42981

(a) Except as provided in subdivision (b), any action by a carpet stewardship organization or its members that relates to any of the following is not a violation of the Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code), or the Unfair Competition Law (Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code):

(1) The creation, implementation, or management of a carpet stewardship plan approved by the department pursuant to Section 42973 and the types or quantities of carpet being recycled or otherwise managed as described in Section 42970.

(2) The cost and structure of an approved carpet stewardship plan.

(3) The establishment, administration, or disbursement of a carpet stewardship assessment as described in Section 42972 or 42972.5.

(b) Subdivision (a) does not apply to an agreement that does any of the following:

(1) Fixes a price of or for carpet, except for any agreement related to a carpet stewardship assessment pursuant to Section 42972.5 or to a carpet stewardship plan approved by the department and otherwise in accordance with this chapter.

(2) Fixes the output of production of carpet.

(3) Restricts the geographic area in which, or customers to whom, carpet will be sold.

(Added by Stats. 2010, Ch. 681, Sec. 2. Effective January 1, 2011.)



42982

The Department of General Services shall, to the extent feasible and within existing resources, take appropriate steps, including, but not limited to, revising relevant procurement rules, to ensure that postconsumer carpet that is removed from state buildings is managed in a manner consistent with the purpose of this chapter.

(Added by Stats. 2010, Ch. 681, Sec. 2. Effective January 1, 2011.)



42983

It is the intent of the Legislature to review any federal law that has the purpose of managing postconsumer carpet in a manner consistent with this chapter and to consider the extent to which the program created by that federal law will, at a minimum, achieve the same levels of landfill diversion and recycling of postconsumer carpet in California as this chapter.

(Added by Stats. 2010, Ch. 681, Sec. 2. Effective January 1, 2011.)






CHAPTER 21. Used Mattress Recovery and Recycling Act

ARTICLE 1. Definitions

42986

For purposes of this chapter, the following definitions shall apply:

(a) (1) Consumer means an owner of a mattress, including a person, business, corporation, limited partnership, nonprofit organization, or governmental entity, and including the ultimate purchaser, owner, or lessee of a mattress.

(2) Consumer does not include a government organization or other party that obtains one or more used mattresses in the course of collecting used mattresses for recycling for purposes of this chapter, or through the ordinary collection and handling of municipal solid waste.

(b) Distributor means a company that has a contractual relationship with one or more manufacturers to market and sell mattresses to retailers.

(c) Foundation means a ticking-covered structure used to support a mattress or sleep surface. The structure may include constructed frames, foam, box springs, or other materials, used alone or in combination.

(d) Good faith effort means all reasonable and economically practical efforts by a mattress recycling organization to implement the components identified in its approved plan consistent with its annual budget.

(e) Importer means a party qualifying as an importer of record for purposes of Section 1484(a)(2)(B) of Title 19 of the United States Code, with regard to the import of a finished mattress sold in the state that was manufactured or assembled by a company outside the United States.

(f) (1) Manufacturer means any of the following:

(A) The person who manufactures a mattress and who sells, offers for sale, or distributes a mattress in the state.

(B) If there is no person who is a manufacturer of a mattress for purposes of subparagraph (A), the manufacturer is the person who imports the mattress into the state for sale or distribution.

(2) Except as provided pursuant to paragraph (2) of subdivision (b) of Section 42987, a retailer that brings a mattress into its store locations from an out-of-state warehouse or distribution center is not a manufacturer.

(g) (1) Mattress means a resilient material or combination of materials that is enclosed by a ticking, is used alone or in combination with other products, and is intended for or promoted for sleeping upon.

(2) Mattress includes a foundation and a renovated mattress or renovated foundation.

(3) Mattress does not include the following:

(A) An unattached mattress pad or unattached mattress topper, including items with resilient filling, with or without ticking, intended to be used with or on top of a mattress.

(B) A sleeping bag or pillow.

(C) A car bed, crib, or bassinet mattress.

(D) Juvenile products, including a carriage, basket, dressing table, stroller, playpen, infant carrier, lounge pad, or crib bumper, and the pads for those juvenile products.

(E) A product containing liquid- and gaseous-filled ticking, including a water bed and air mattress that does not contain upholstery material between the ticking and the mattress core.

(F) Upholstered furniture that does not otherwise contain a detachable mattress or that is a fold out sofa bed or futon.

(h) Mattress recycling organization or organization means an organization exempt from taxation under Section 501(c)(3) or Section 501(c)(6) of the Internal Revenue Code of 1986, that is established by a qualified industry association, composed of manufacturers, renovators, and retailers, and certified pursuant to Section 42987, to develop, implement, and administer the mattress recycling program established pursuant to this chapter.

(i) Used mattress recovery and recycling plan or plan means the plan for recycling used mattresses that is developed by the mattress recycling organization pursuant to this chapter.

(j) Program or used mattress recycling program means the program implemented by the mattress recycling organization pursuant to a plan approved by the department.

(k) Qualified industry association means the International Sleep Products Association or a successor of that organization, or a group of mattress manufacturers that collectively represent at least 35 percent of the volume of mattresses manufactured in the United States.

(l) Recycle or recycling has the same meaning as defined in Section 40180.

(m) Recycler means a person that engages in the manual or mechanical separation of mattresses to substantially recover components and commodities contained in mattresses for the purpose of reuse or recycling.

(n) Recycling charge or charge means the charge imposed on the sale of a new or renovated mattress at the point of sale and collected by the organization to fund the recycling of used mattresses pursuant to this chapter.

(o) (1) Renovate or renovation means altering a used mattress for the purpose of resale and includes one or more of the following:

(A) Replacing the mattress, ticking, or filling.

(B) Adding additional filling.

(C) Rebuilding a used mattress.

(D) Replacing components with new or postconsumer materials unless the material is a clean recycled material, consists of used electronic parts or controls, or is a used mattress base that is not covered by ticking.

(2) Renovate or renovation does not include any of the following:

(A) Stripping a mattress of its ticking or filling without adding new material.

(B) Sterilizing or sanitizing a mattress without otherwise altering the mattress.

(C) Altering a mattress by a renovator when a person retains the altered mattress for lease, rental, or personal use.

(D) Refurbishing that disqualifies a mattress for a yellow wholesale renovator tag to be affixed to the mattress, in accordance with the regulations adopted by the Department of Consumer Affairs.

(p) Renovator means a person who renovates used mattresses for the purpose of sale, or offering for sale, in this state.

(q) Retailer means a person who sells mattresses in the state or offers to a consumer a mattress in the state through any means, including, but not limited to, by remote offering, including sales outlets or catalogs, electronically through the Internet, by telephone, or through the mail.

(r) Sale or sell means the transfer of title of a mattress for consideration, including by a manufacturer, a distributor, or a retailer for eventual consumption to a consumer in the state, including remote sales conducted through sales outlets, catalogs, or the Internet or any other similar electronic means. For purposes of this chapter, a long-term lease of not less than 12 months is the same as a sale.

(s) Solid waste facility means, for purposes of this chapter, a solid waste facility that accepts under its normal operating conditions, used mattresses from the public for collection, storing, and handling, whether for recycling or disposal.

(t) (1) Ticking means the outermost layer of fabric or related material of a mattress.

(2) Ticking does not include another layer of fabric or related material that is quilted together with, or otherwise attached to, the outermost layer of fabric or related material.

(u) Used mattress means a mattress that has been abandoned or discarded by a consumer.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)






ARTICLE 2. Mattress Recycling Plan

42987

(a) (1) On or before July 1, 2014, a qualified industry association or a successor organization may establish a mattress recycling organization for purposes of this chapter, which shall be composed of manufacturers, renovators, and retailers and be certified pursuant to this section to develop, implement, and administer the mattress recycling program established pursuant to this chapter.

(2) Within 60 days of receipt of a request for certification, the department shall notify the requesting qualified industry association of the department s decision whether or not to certify that a mattress recycling organization has been established by the qualified industry association or successor organization and is composed of manufacturers, renovators, and retailers for purposes of establishing the mattress recycling plan.

(3) Prior to certification by the department, the department s director shall appoint an advisory committee to be part of the mattress recycling organization.

(A) The advisory committee may be comprised of members of the environmental community, solid waste industry, local government, and public and private representatives involved in the collection, processing and recycling of used mattresses, and other interested parties.

(B) The mattress recycling organization shall consult the advisory committee at least once during the development and implementation of the plan required pursuant to Section 42987.1, and annually prior to the submittal of both an annual report required pursuant to Section 42990.1 and an annual budget required pursuant to Section 42988.

(b) (1) On or before January 1, 2015, each manufacturer, retailer, and renovator shall register with the mattress recycling organization.

(2) A retailer may register with the mattress recycling organization as a manufacturer for a brand for which there is not a registered manufacturer.

(c) On and after January 1, 2016, a retailer shall not sell, distribute, or offer for sale a mattress in the state unless the retailer is in compliance with this chapter and the manufacturer or renovator of the mattress sold by the retailer is listed in compliance with this chapter.

(d) On and after January 1, 2016, a manufacturer or renovator shall not sell, offer for sale, or import a mattress in this state, or sell or distribute a mattress to a distributor or retailer, unless the manufacturer or renovator is in compliance with this chapter.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)



42987.1

On or before July 1, 2015, the mattress recycling organization shall develop and submit to the department a plan for recycling used mattresses in the state in an economically efficient and practical manner that includes all of the following goals and elements:

(a) Program objectives consistent with the state s solid waste management hierarchy.

(b) The names of manufacturers, renovators, and brands covered under the plan.

(c) A consultation process with affected stakeholders, including, but not limited to, local government representatives, recyclers, and solid waste industry representatives.

(d) Methods to increase the number of used mattresses diverted from landfills, reduce the number of illegally dumped used mattresses, and increase the quantity of used materials recovered through this process and recycled for other uses.

(e) (1) The establishment and administration of a means for funding the plan in a manner that distributes the mattress recycling organization s costs uniformly over all mattresses sold in the state.

(2) The funding mechanism shall provide sufficient funding for the mattress recycling organization to carry out the plan, including the administrative, operational, and capital costs of the plan.

(f) The publishing of an annual report for each calendar year of operation.

(g) Conducting research, as needed, related to improving used mattress collection, dismantling, and recycling operations, including pilot programs to test new processes, methods, or equipment on a local, regional, or otherwise limited basis.

(h) A program performance measurement that shall collect program data for the purpose of the annual report. The information shall include:

(1) A methodology for estimating the amount of mattresses sold in the state, used mattresses available for collection in the state, and for quantifying the number of used mattresses collected and recycled in the state.

(2) A methodology for determining mattresses sold in the state by the manufacturers and renovators of the mattress recycling organization.

(i) A description of methods used to coordinate activities with existing used mattress collecting and recycling programs, including existing nonprofit mattress recyclers, and with other relevant parties as appropriate, with regard to the proper management or recycling of discarded or abandoned mattresses, for purposes of providing the efficient delivery of services and avoiding unnecessary duplication of effort and expense.

(j) Entering into contracts or agreements, which may include contracts and agreements with existing nonprofit or for-profit recyclers, that are necessary and proper for the mattress recycling organization to carry out these duties consistent with the terms of this chapter.

(k) Establishment of a financial incentive to encourage parties to collect for recycling used mattresses discarded or illegally dumped in the state.

(l) Ensuring, to the maximum extent possible, that urban and rural local governments and participating solid waste facilities that accept mattresses are provided with a mechanism for the recovery of illegally disposed used mattresses that is funded at no additional cost to the local government or solid waste facility.

(m) Developing processes to collect used mattresses from low-income communities for recycling in accordance with the poverty line annually established by the Secretary of California Health and Human Services pursuant to the federal Omnibus Budget Reconciliation Act of 1981 (Public Law 97-35), as amended.

(n) Providing outreach efforts and education to consumers, manufacturers, and retailers, for the purpose of promoting the recycling of used mattresses and options available to consumers for the free dropoff of used mattresses.

(o) A provision that allows an individual to drop off, at no charge, a mattress at a mattress recycling center, permitted solid waste facility, or other municipal facility that accepts mattresses, and that provides for the payment to a municipal or solid waste facility that accepts mattresses a reasonable amount for accepting, collecting, storing, transporting, and handling used mattresses.

(p) Ensuring that the impact of Article XIII C of the California Constitution is addressed for local governments participating in the program.

(q) A report from the advisory committee, established pursuant to paragraph (3) of subdivision (a) of Section 42987, which includes a summary of the consultative process between the advisory committee and the mattress recycling organization during the development of the plan, as well as any other information deemed pertinent by the advisory committee to maximizing the recovery and recycling of used mattresses in the state.

(r) Other information requested by the department that is reasonably related to compliance with the recycling plan and that the organization can reasonably compile.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)



42987.2

In preparing the plan pursuant to Section 42987.1, the mattress recycling organization shall consult with interested stakeholders, which shall include, but not be limited to, local government representatives, recyclers, and solid waste industry representatives.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)



42987.3

(a) The department shall review the plan for compliance with this chapter and shall approve, disapprove, or conditionally approve the plan within 90 days of receipt of the plan. If the department fails to act within 90 days of the receipt of the plan, the plan shall be deemed approved.

(b) If the department disapproves the plan pursuant to subdivision (a), the department shall explain, in writing, how the plan does not comply with this chapter, and the mattress recycling organization shall resubmit a plan to the department. If the department finds that the plan resubmitted by the organization does not comply with the requirements of this chapter, the mattress recycling organization shall not be deemed in compliance with this chapter until the organization submits a plan that the department finds complies with the requirements of this chapter.

(c) The approved plan shall be a public record, except that financial, production, or sales data reported to the department by the mattress recycling organization is not public record for purposes of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) and shall not be open to public inspection. The department may release financial, production, or sales data in summary form only so the information cannot be attributable to a specific manufacturer or retailer or to any other entity.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)



42987.4

Within 90 days after approval or conditional approval by the department of the plan, the mattress recycling organization shall implement the approved plan.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)



42987.5

(a) (1) On or before January 1, 2018, based on methodology contained in the plan and information contained in the first annual report, the department, in consultation with the organization, and after taking into consideration relevant economic and practical considerations and other information, shall establish and make public the following:

(A) The state mattress recycling baseline amount.

(B) The state mattress recycling goals.

(2) When calculating the state mattress recycling goals, the department shall include renovated mattresses.

(b) Beginning July 1, 2019, and annually thereafter, the annual report required pursuant to Section 42990.1 shall demonstrate the mattress recycling organization s good faith effort to comply with the state mattress recycling goals established pursuant to this section.

(c) On or before July 1, 2020, and every four years thereafter, the department shall review, including reviewing for consistency with Section 41780.01, and update as necessary, the baseline amount and goals to ensure that the program advances the statewide recycling goal.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)






ARTICLE 3. Budget

42988

On or before July 1, 2015, and on or before July 1 annually thereafter, the mattress recycling organization shall prepare and submit to the department a proposed used mattress recycling program budget for the following calendar year that includes all of the following:

(a) Anticipated revenues and costs of implementing the program, including related programs, projects, contracts, and administrative expenses.

(b) A recommended funding level sufficient to cover the plan s budgeted costs and to operate the mattress recycling program over a multiyear period in a prudent and responsible manner.

(c) The amount of the mattress recycling charge and itemization of costs that each charge covers.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)



42988.1

(a) On or before October 1, 2015, and annually thereafter, the department shall approve or disapprove a final used mattress recycling program budget. If the department fails to act or does not disapprove a final used mattress recycling program budget, the budget shall be deemed approved.

(b) (1) If the department disapproves the budget, the mattress recycling organization shall resubmit a revised budget addressing the department s written reasons for its decision within 30 days of the disapproval.

(2) The department, within 30 days from the date the mattress recycling organization resubmits a revised budget, shall approve or disapprove a final used mattress recycling program budget. If the department fails to act or does not disapprove a final program budget within those 30 days, the budget shall be deemed approved.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)



42988.2

(a) The department shall notify the mattress recycling organization of the department s costs that are directly related to implementing and enforcing this chapter relating to the mattress recycling organization s activities. This may include the direct costs associated with regulatory development prior to submittal of the plan required pursuant to Section 42987.1.

(b) On or before July 1, 2016, and once every three months thereafter, and within the fiscal year ending June 30, the mattress recycling organization shall reimburse the department for costs the department incurs pursuant to subdivision (a). The reimbursement shall not exceed the department s direct costs to implement and enforce this chapter.

(c) The department shall deposit all moneys submitted for reimbursement costs by the mattress recycling organization pursuant to this section into the Used Mattress Recycling Fund, which is hereby established in the State Treasury. Upon appropriation by the Legislature, moneys in the fund shall be expended by the department to administer and enforce this chapter, as well as reimburse any outstanding loans made from other funds used to finance startup costs of the department s activities pursuant to this chapter. The funds collected pursuant to this section shall not be expended for any other purpose.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)






ARTICLE 4. Mattress Recycling Charge

42989

(a) The mattress recycling organization shall set the amount of the mattress recycling charge that shall be added to the purchase price of a mattress at the point of sale and include the charge amount in the annual budget.

(b) (1) The amount of the state mattress recycling charge shall be sufficient to fund the revenue requirements set forth in the approved budget.

(2) The mattress recycling organization shall set the charge as a flat rate and not as a percentage of the purchase price. The organization shall not set more than two different charges to accommodate mattress size differentials.

(c) (1) In the first 12 months during which the mattress recycling charge is collected, the mattress recycling organization may change the amount of the mattress recycling charge, in accordance with subdivision (b), and shall provide no less than 90 days notice to the public before the change in the amount of the charge takes place.

(2) After one year from the date when the collection of the mattress recycling charge commences, the mattress recycling organization may change the amount of the charge in accordance with subdivision (b), but the mattress recycling organization shall not change the amount of the charge more frequently than annually, and shall provide no less than 180 days notice to the public before the change in the amount of the charge takes effect.

(d) The charge shall be included in the annual program budget for approval by the department.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)



42989.1

(a) Commencing 90 days after the date the department approves or conditionally approves the plan pursuant to Section 42987.3, each manufacturer, renovator, retailer, or distributor that sells a mattress to a consumer or to the ultimate end user of the mattress in the state shall add the charge to the purchase price of the mattress and shall remit the charge collected to the mattress recycling organization.

(b) In each transaction described in subdivision (a), the charge shall be clearly visible on the invoice, receipt, or functionally equivalent billing document provided by the seller to the consumer as a separate line item.

(c) The mattress recycling organization shall develop reimbursement criteria to enable retailers to recover administrative costs associated with collecting the charge.

(d) The mattress recycling organization shall determine the rules and procedures that are necessary and proper to implement the collection of the charge in a fair, efficient, and lawful manner.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)



42989.2

(a) The mattress recycling organization may conduct an audit of the following:

(1) Those parties that are required to remit the charge to the mattress recycling organization to verify that the charges paid are proper and accurate and to ensure all parties required by this chapter to pay or collect the charge are paying or collecting the proper amount.

(2) Those parties that are exempt from remitting the charge.

(b) An audit conducted pursuant to this section shall be carried out in accordance with generally accepted auditing practices and shall be limited in scope to confirming whether the charge has been properly collected on all sales of mattresses to consumers in the state.

(c) For purposes of conducting audits pursuant to this section, the mattress recycling organization shall hire independent third-party auditors.

(d) If the mattress recycling organization conducts an audit pursuant to this section, the organization shall provide a copy of the audit to the department.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)



42989.2.1

(a) Mattresses manufactured by the Prison Industry Authority and purchased by the state or its agencies are exempt from collecting and remitting the mattress recycling charge and from any end-of-life financial incentive established by the mattress recycling organization for used mattresses pursuant to subdivision (k) of Section 42987.1. Mattresses sold subject to this exemption shall be permanently marked or labeled to clearly identify them as having been manufactured by the Prison Industry Authority.

(b) The Prison Industry Authority shall, upon the request of the department or mattress recycling organization, report how many mattresses it manufactured and sold in the previous fiscal year and the customers that purchased those mattresses. To the extent reasonably possible, the Prison Industry Authority, upon request by the department or the mattress recycling organization, shall report how its customers are disposing of their used mattresses and estimate what percentage are being landfilled and recycled or renovated.

(c) The mattress recycling organization s obligation under this chapter to recycle mattresses manufactured by the Prison Industry Authority is limited to any services for which the authority has specifically contracted with the mattress recycling organization for that purpose. The mattress recycling organization may refuse to recycle or pay financial incentives on any Prison Industry Authority-manufactured mattress that is exempted from collecting and remitting the mattress recycling fee.

(d) Mattresses exempt pursuant to subdivision (a) and all discards of mattresses previously manufactured by the Prison Industry Authority shall be excluded from the goal-setting analysis required by Section 42987.5.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)



42989.3

(a) The mattress recycling organization shall deposit the charges and other moneys collected by the mattress recycling organization pursuant to this chapter in accounts that are maintained and disbursed by the organization.

(b) The mattress recycling organization may enter into a joint venture, agreements, or contracts with third parties, including, but not limited to, corporations, partnerships, nonprofit entities, and governmental agencies, to undertake activities on the mattress recycling organization s behalf that are consistent with this chapter.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)






ARTICLE 5. Records, Audits, and Annual Report

42990

(a) The mattress recycling organization shall keep minutes, books, and records that clearly reflect the activities and transactions of the mattress recycling organization.

(b) The accounting books of the mattress recycling organization shall be audited at the organization s expense by an independent certified public accountant retained by the organization at least once each calendar year.

(c) The mattress recycling organization shall arrange for the audit to be delivered to the department, along with the annual report required pursuant to Section 42990.1. The department shall review the audit for compliance with this chapter and consistency with the plan created pursuant to this chapter. The department shall notify the mattress recycling organization of any compliance issues or inconsistencies. The mattress recycling organization may obtain copies of the audit upon request. The department shall not disclose any confidential proprietary information in the audit.

(d) The department may conduct its own audit if it determines that an audit is necessary to enforce the requirements of this chapter and that the audit conducted pursuant to subdivision (b) is not adequate for this purpose.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)



42990.1

On or before July 1, 2017, and each year thereafter, the mattress recycling organization shall submit to the department and make publicly available on its Internet Web site a report that includes, for the preceding calendar year, all of the following:

(a) The mattress recycling organization s costs and revenues.

(b) The quantity of mattresses disposed of in solid waste landfills.

(c) The quantity of discarded used mattresses collected for recycling in the program.

(d) The quantity of used mattresses collected for recycling from different categories of sources.

(e) The quantity of each category of materials recycled.

(f) The uses for the recycled materials.

(g) The quantity of otherwise disposed of materials.

(h) A description of methods used to collect, transport, and process used mattresses in this state.

(i) Examples of educational materials that were provided to consumers the first year and any changes to those materials in subsequent years.

(j) The total volume, number, and weight of used mattresses collected recycled, renovated, and reused in this state during the preceding calendar year, including any conversion factor used to determine the number of mattresses recovered.

(k) A report by the advisory committee, established pursuant to paragraph (3) of subdivision (a) of Section 42987 that includes a summary of the consultative process between the advisory committee and the mattress recycling organization relating to the ongoing implementation of the plan, as well as any other information deemed pertinent by the advisory committee to maximizing the recovery and recycling of used mattresses in the state.

(l) For reports submitted on and after April 1, 2020, a demonstration of good faith effort with the state mattress recycling goals established pursuant to Section 42987.5.

(m) (1) Any modifications or revisions to the mattress recycling plan including those required pursuant to Section 42987.1, necessary to achieve the statewide mattress recycling goals established pursuant to Section 42987.5.

(2) Any proposed modifications or revisions to the mattress recycling plan are subject to the department review process prescribed in Section 42987.3.

(3) Within 90 days after approval or conditional approval by the department, the mattress recycling organization shall implement the revised plan.

(n) Other information relevant to compliance with the plan.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)



42990.2

No later than 60 days after the date the department receives the annual report, the department shall notify the mattress recycling organization of any deficiencies in the report. No later than 60 days after receiving this notice from the department, the mattress recycling organization shall provide additional information, modification, or corrections in response to the department s notification.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)






ARTICLE 6. Mattress Recycling and Renovating

42991

(a) On or before July 1, 2017, and annually thereafter, a person that is engaged in business as a recycler or renovator shall submit a report to the department that includes the following:

(1) Quantitative information on the number of mattresses received and recycled or renovated in the state during the preceding calendar year.

(2) Other information deemed necessary by the department that is reasonably related to compliance with this chapter and that can be reasonably compiled.

(b) For purposes of determining the used mattress recycling rate, on or before July 1, 2017, and annually thereafter, the operator of a solid waste landfill facility operator shall report to the department, if requested, in a form and manner determined by the department, regarding the number of used mattresses received by that facility that were recycled, renovated, or disposed of within the state in the preceding calendar year.

(c) The department shall make the information provided pursuant to this section available to interested parties and to the public.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)






ARTICLE 7. Retailer Used Mattress Take-back

42992

(a) Except as provided in subdivision (d), on and after July 1, 2014, a retailer shall offer a consumer the option to have a used mattress picked up for recovery at the time of delivery, at no additional cost to the consumer, if a new mattress is delivered to the consumer.

(b) A retailer may contract out to a third party for the delivery of a new mattress or pick up of a used mattress.

(c) A retailer is not prohibited from charging the consumer for the cost of the delivery of a new mattress.

(d) A retailer or third-party contractor delivering a new mattress may refuse to pick up a used mattress from a consumer if the retailer or contractor determines the used mattress is contaminated and poses a risk to personnel, new products, or equipment.

(e) A common carrier delivering a new mattress to a consumer as a result of an online purchase is not required to pick up a used mattress for recovery.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)






ARTICLE 8. Enforcement

42993

(a) On or before March 1, 2015, and annually thereafter, the department shall post on its Internet Web site a list of manufacturers and renovators that are in compliance with this chapter.

(b) A manufacturer or renovator that is not listed on the department s Internet Web site pursuant to this section, but demonstrates compliance with this chapter before the next notice is required to be posted pursuant to this section, may request a certification letter from the department stating the manufacturer or renovator is in compliance. The manufacturer or renovator that receives the letter shall be deemed to be in compliance with this chapter.

(c) A retailer that distributes or sells a mattress shall monitor the department s Internet Web site to determine if a manufacturer or renovator is in compliance with this chapter. A retailer otherwise in compliance with this chapter shall be deemed in compliance with the chapter if, on the date the retailer ordered or purchased a mattress, or within 120 calendar days before or after that date, the manufacturer or renovator was listed as compliant on the department s Internet Web site.

(d) A retailer may sell or distribute the existing stock of its inventory through sales to the public if the existing stock was purchased when the manufacturer or renovator was in compliance with the requirements of this chapter at the time when the retailer initially purchased that stock.

(e) The sale, distribution, or offering for sale, of any existing inventory in stock prior to the commencement of the collection of the mattress recycling charge pursuant to this chapter shall be deemed to be in compliance with this chapter.

(f) If the department determines a manufacturer or renovator is not in compliance with this chapter, the department shall remove the manufacturer or renovator from the department s Internet Web site pursuant to this section and the manufacturer or renovator shall not sell a mattress in the state until the department determines the manufacturer or renovator is in compliance with this chapter.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)



42993.1

(a) The department may impose an administrative civil penalty on any manufacturer, mattress recycling organization, recycler, renovator, or retailer that is in violation of this chapter. The amount of the administrative civil penalty shall not exceed five hundred dollars ($500) per day, but, if the violation is intentional, knowing, or reckless, the department may impose an administrative civil penalty of not more than five thousand dollars ($5,000) per day.

(b) The department shall not impose a penalty on the mattress recycling organization pursuant to this section for a failure to comply with this chapter if the organization demonstrates it received false or misleading information from a member of the organization or other party that was the direct cause of its failure to comply.

(c) The department shall deposit all penalties collected pursuant to this section into the Mattress Recovery and Recycling Penalty Account, which is hereby created in the Used Mattress Recycling Fund. Upon appropriation by the Legislature, moneys deposited into the Mattress Recovery and Recycling Penalty Account shall be expended by the department to administer and enforce this chapter, including offsetting the costs incurred by the department pursuant to Section 42988.2.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)



42993.2

Upon a written finding that a manufacturer, mattress recycling organization, renovator, or retailer has not met a material requirement of this chapter, in addition to any other penalties authorized under this chapter, the department may take any of the following actions, after affording the manufacturer, organization, renovator, or retailer a reasonable opportunity to respond to, or rebut, the finding, to ensure compliance with the requirements of this chapter:

(a) Revoke the mattress recycling organization s plan approval or require the mattress recycling organization to resubmit the plan.

(b) Remove the manufacturer or renovator from the department s Internet Web site and list of compliant manufacturers and renovators, as specified in Section 42993.

(c) Require additional reporting requirements relating to compliance with the material requirement identified by the department.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)



42993.3

(a) A manufacturer, renovator, retailer, and mattress recycling organization shall do both of the following:

(1) Upon request, provide the department with reasonable and timely access, as determined by the department and as authorized pursuant to Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure, to its facilities and operations, as necessary to determine compliance with this chapter.

(2) Upon request, provide the department with relevant records necessary to determine compliance with this chapter.

(b) The records required by this chapter shall be maintained and accessible for three years. All reports and records provided to the department pursuant to this chapter shall be provided under penalty of perjury.

(c) The department may take disciplinary action against a manufacturer, renovator, retailer, or mattress recycling organization if the manufacturer, renovator, retailer, or mattress recycling organization fails to provide the department with the access required pursuant to this section, including, but not limited to, imposing penalties pursuant to Section 42993.1 and posting an immediate notice on the department s Internet Web site pursuant to Section 42993 that the manufacturer or renovator is no longer in compliance with this chapter.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)






ARTICLE 9. Emergency Regulatory Authority

42993.4

(a) (1) The department may adopt emergency regulations to implement this chapter with regard to establishing a process for the submission of the used mattress recovery and recycling plan to the department, and the approval of that plan, pursuant to Section 42987.3 and for the submission of the proposed used mattress recycling program budget to the department, and the approval of the budget by the department, pursuant to Sections 42988 and 42988.1.

(2) The department shall not adopt regulations pursuant to this section with regard to any other provision of this chapter.

(3) This section does not limit the department s authority to adopt regulations pursuant to Section 40502.

(b) The emergency regulations adopted pursuant to this section shall be adopted in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health, safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, any emergency regulations adopted by the department pursuant to this section shall be filed with the Office of Administrative Law.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)






ARTICLE 10. Antitrust Immunity

42994

(a) Except as provided in subdivision (c), an action specified in subdivision (b) that is taken by a mattress recycling organization or its members that relates to any of the following is not a violation of the Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code), the Unfair Practices Act (Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code), or the Unfair Competition Law (Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code).

(b) Subdivision (a) shall apply to all of the following actions taken by the mattress recycling organization, manufacturer, or renovator:

(1) The creation, implementation, or management of a plan approved by the department pursuant to Article 2 (commencing with Section 42987) and the types or quantities of used mattresses recycled or otherwise managed pursuant to a plan, as described in Article 2 (commencing with Section 42987).

(2) The cost and structure of an approved plan.

(3) The establishment, administration, collection, or disbursement of the charges associated with funding the implementation of this chapter.

(c) Subdivision (a) shall not apply to an agreement that does any of the following:

(1) Fixes a price of or for mattresses, except for an agreement related to costs or charges associated with participation in a plan approved or conditionally approved by the department and otherwise in accordance with this chapter.

(2) Fixes the output of production of mattresses.

(3) Restricts the geographic area in which, or customers to whom, mattresses will be sold.

(Added by Stats. 2013, Ch. 388, Sec. 1. Effective January 1, 2014.)









CHAPTER 22. Waste Diversion and Greenhouse Gas Reduction Financial Assistance

42995

For purposes of this chapter, the following terms have the following meanings:

(a) Loan fund means the CalRecycle Greenhouse Gas Reduction Revolving Loan Fund established pursuant to Section 42996.

(b) Revolving loan program means the CalRecycle Greenhouse Gas Reduction Revolving Loan Program established pursuant to Section 42997.

(Added by Stats. 2014, Ch. 36, Sec. 19. Effective June 20, 2014.)



42996

(a) The CalRecycle Greenhouse Gas Reduction Revolving Loan Fund is hereby created in the State Treasury.

(b) Notwithstanding Section 13340 of the Government Code and Section 39718 of the Health and Safety Code, the funds deposited in the loan fund are hereby continuously appropriated, without regard to fiscal year, to the department for expenditure without regard to fiscal year.

(c) The sum of five million dollars ($5,000,000) is hereby transferred from the Greenhouse Gas Reduction Fund, established pursuant to Section 16428.8 of the Government Code, to the loan fund for the 2014 15 fiscal year and an additional five million dollars ($5,000,000) for the 2015 16 fiscal year to be used by the department for any of the following:

(1) To make loans pursuant to the revolving loan program.

(2) To pay costs necessary to protect the state s position as a lender and creditor. These costs shall include, but are not limited to, foreclosure expenses, auction fees, title searches, appraisals, real estate brokerage fees, attorney s fees, mortgage payments, insurance payments, utility costs, repair costs, removal and storage costs for repossessed equipment and inventory, and additional expenditures to purchase a senior lien in foreclosure or bankruptcy proceedings.

(3) To pay costs to administer the revolving loan program, upon appropriation by the Legislature.

(d) The Controller shall disburse moneys in the loan fund for the purposes of this chapter, as authorized by the department.

(Added by Stats. 2014, Ch. 36, Sec. 19. Effective June 20, 2014.)



42997

(a) The CalRecycle Greenhouse Gas Reduction Revolving Loan Program is hereby established and shall be administered by the department.

(b) (1) The department shall expend the moneys transferred pursuant to subdivision (c) of Section 42996, and any additional moneys appropriated by the Legislature for the purposes of this subdivision, to provide loans to reduce greenhouse gas emissions by promoting in-state development of infrastructure to process organics and other recyclable materials into new value-added products. The moneys shall be expended consistent with the requirements of Article 9.7 (commencing with Section 16428.8) of Chapter 2 of Part 2 of Division 4 of Title 2 of the Government Code and Chapter 4.1 (commencing with Section 39710) of Part 2 of Division 26 of the Health and Safety Code.

(2) For a loan made pursuant to this subdivision, the department shall expend the moneys in the loan fund to provide loans to public and private entities located in the state for any of the following:

(A) Organics composting.

(B) Anaerobic digestion.

(C) Recyclable material manufacturing infrastructure projects or other related activities that reduce greenhouse gas emissions.

(3) For purposes of this subdivision, eligible infrastructure projects that reduce greenhouse gas emissions include, but are not limited to, any of the following:

(A) Capital investments in new facilities and increased throughput at existing facilities for activities, such as converting windrow composting to aerated-static-pile composting to use food waste as feedstock.

(B) Designing and constructing anaerobic digestion facilities to produce biofuels and bioenergy.

(C) Designing and constructing facilities for processing recyclable materials.

(4) For a loan made pursuant to this subdivision, both of the following apply:

(A) The terms and conditions of an approved loan shall be specified in a loan agreement and related documents between the borrower and the department. These terms and conditions shall include reporting requirements that include, but are not limited to, reporting the information specified in Section 16428.9 of the Government Code.

(B) The department shall approve only those loan applications that demonstrate the applicant s ability to repay the loan.

(5) The department may establish additional requirements that it determines to be necessary or useful to achieve the revolving loan program s objectives, including, but not limited to, ensuring repayment ability.

(Added by Stats. 2014, Ch. 36, Sec. 19. Effective June 20, 2014.)



42998

(a) The department may establish and collect fees to fund the costs of administering the revolving loan program, including, but not limited to, an application fee and loan closing points.

(b) Moneys collected by the department from loan repayments and fees shall be deposited in the loan fund. Loan repayments and fees include, but are not limited to, any of the following:

(1) Principal and interest repayments.

(2) Fees and loan closing points.

(3) Recovery of collection costs.

(4) Income earned on an asset recovered pursuant to a loan default.

(5) Moneys collected through foreclosure and other collection actions.

(Added by Stats. 2014, Ch. 36, Sec. 19. Effective June 20, 2014.)



42999

(a) Any additional funds appropriated by the Legislature from the Greenhouse Gas Reduction Fund, established pursuant to Section 16428.8 of the Government Code, to the department shall be used to administer a grant program to provide financial assistance to reduce greenhouse gas emissions by promoting in-state development of infrastructure to process organics and other recyclable materials into new value-added products. The moneys shall be expended consistent with the requirements of Article 9.7 (commencing with Section 16428.8) of Chapter 2 of Part 2 of Division 4 of Title 2 of the Government Code and Chapter 4.1 (commencing with Section 39710) of Part 2 of Division 26 of the Health and Safety Code.

(b) For a grant made pursuant to this section, the department shall expend the moneys to provide grants, incentive payments, contracts, or other funding mechanisms to public and private entities located in the state for any of the following:

(1) Organics composting.

(2) Anaerobic digestion.

(3) Recyclable material manufacturing infrastructure projects or other related activities that reduce greenhouse gas emissions.

(c) For purposes of this section, eligible infrastructure projects that reduce greenhouse gas emissions include, but are not limited to, any of the following:

(1) Capital investments in new facilities and increased throughput at existing facilities for activities, such as converting windrow composting to aerated-static-pile composting to use food waste as feedstock.

(2) Designing and constructing anaerobic digestion facilities to produce biofuels and bioenergy.

(3) Designing and constructing facilities for processing recyclable materials.

(Added by Stats. 2014, Ch. 36, Sec. 19. Effective June 20, 2014.)









PART 4. SOLID WASTE FACILITIES

CHAPTER 1. Solid Waste Facility Standards

ARTICLE 1. Landfill Facility Requirements

43000

The following definitions govern the construction of this chapter:

(a) Waste management unit means the area of a solid waste landfill facility in or on which solid wastes are placed for disposal.

(b) New waste management unit means a waste management unit which is not authorized on or before January 1, 1990, under waste discharge provisions adopted on or before that date pursuant to Division 7 (commencing with Section 13000) of the Water Code and for which a solid waste facility permit was not issued on or before that date pursuant to Title 7.3 (commencing with Section 66700) of the Government Code as it read before January 1, 1990.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 2. Handling and Disposal Standards

43020

The board shall adopt and revise regulations which set forth minimum standards for solid waste handling, transfer, composting, transformation, and disposal, in accordance with this division, and Section 117590 of, and Chapter 6.5 (commencing with Section 25100) of Division 20 of, the Health and Safety Code. The board shall not include any requirements that are already under the authority of the State Air Resources Board for the prevention of air pollution or of the state water board for the prevention of water pollution.

(Amended by Stats. 1996, Ch. 1023, Sec. 405. Effective September 29, 1996.)



43020.1

(a) As part of the existing regulatory review process for regulations adopted pursuant to this article, the board may consider whether the operational requirements that apply to nonhazardous wood waste landfills should differ from the operational requirements that apply to other categories of solid waste landfills, such as those used for the disposal of municipal solid waste. If the board determines that the operational requirements that apply to nonhazardous wood waste landfills should differ from the operational requirements that apply to other categories of solid waste landfills, such as those used for the disposal of municipal solid waste, the board shall revise its regulations accordingly.

(b) For the purposes of this section, nonhazardous wood waste landfill means a landfill that exclusively accepts untreated bark, sawdust, shavings, and chips that are the byproducts of primary wood product manufacturing and processes that are not used as raw material and that are destined for disposal. Nonhazardous wood waste landfill does not include any landfill that accepts chemically treated or adulterated bark, sawdust, shavings, and chips that are the byproducts of primary wood product manufacturing and processes that are not used as raw material and that are destined for disposal.

(c) Nothing in this section is intended to authorize the board to adopt regulations which are less stringent than those adopted by the Environmental Protection Agency pursuant to Part 256 (commencing with Section 256.01) of Title 40 of the Code of Federal Regulations.

(Added by Stats. 1992, Ch. 1035, Sec. 4. Effective January 1, 1993.)



43021

Regulations shall include standards for the design, operation, maintenance, and ultimate reuse of solid waste facilities, but shall not include aspects of solid waste handling or disposal which are solely of local concern or which are within the jurisdiction of the State Air Resources Board, air pollution control districts and air quality management districts, or the state water board or regional water boards.

(Amended by Stats. 1993, Ch. 656, Sec. 9. Effective October 1, 1993.)



43022

(a) The open burning of solid waste, except for the infrequent burning of agricultural wastes, silvicultural wastes, landclearing debris, diseased trees, or debris from emergency cleanup operations, is prohibited at any solid waste facility.

(b) The owners and operators of solid waste facilities shall comply with subdivision (a) on and after the effective date of the federal regulations set forth in Subpart C (commencing with Section 258.20) of Part 258 of Title 40 of the Code of Federal Regulations.

(Added by Stats. 1993, Ch. 289, Sec. 1. Effective August 2, 1993.)



43030

(a) The board shall adopt regulations that are consistent with Section 40055 governing the monitoring and control of the subsurface migration of landfill gas.

(b) The board shall consult with the state water board, the State Air Resources Board, and the California Air Pollution Control Officers Association to ensure that the regulations do not conflict with any regulations adopted by the state water board and the State Air Resources Board or air pollution control districts and air quality management districts.

(c) The regulations adopted by the board pursuant to subdivision (a) shall establish monitoring and control standards, based on the potential of the waste to generate landfill gas, as determined by the board, and shall require owners and operators of disposal sites or disposal facilities to report monitoring data and to perform, or cause to be performed, site inventories and evaluations of disposal sites or disposal facilities for the subsurface migration of landfill gas.

(d) If an owner or operator of a disposal site or disposal facility is in compliance with requirements of the air pollution control district or the air quality management district within whose jurisdiction the disposal site or disposal facility is located, the owner or operator shall be deemed to be in compliance with this section and with any regulations adopted by the board pursuant to this section. However, owners or operators of disposal sites and disposal facilities shall be required to comply with regulations adopted by the board pursuant to this section, which impose requirements not addressed by the requirements of the air pollution control district or the air quality management district within whose jurisdiction the disposal site or disposal facility is located.

(Amended by Stats. 1996, Ch. 1038, Sec. 32. Effective September 29, 1996.)



43035

(a) The board, in cooperation with the Office of Emergency Services, shall develop an integrated waste management disaster plan to provide for the handling, storage, processing, transportation, and diversion from disposal sites, or provide for disposal at a disposal site where absolutely necessary, of solid waste, resulting from a state of emergency or a local emergency, as defined, respectively, in subdivisions (b) and (c) of Section 8558 of the Government Code.

(b) The board may adopt regulations, including emergency regulations, necessary to carry out the integrated waste management disaster plan.

(Amended by Stats. 2013, Ch. 352, Sec. 492. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 3. Financial Responsibility

43040

(a) The board shall adopt standards and regulations requiring that, as a condition for the issuance, modification, revision, or review of a solid waste facilities permit for a disposal facility, the operator of the disposal facility shall provide assurance of adequate financial ability to respond to personal injury claims and public or private property damage claims resulting from the operations of the disposal facility which occur before closure.

(b) To the extent practicable and consistent with federal law and regulations, the board and the state water board shall, on or before January 1, 1994, develop a work plan for combining financial assurance requirements for operating liability with financial assurance requirements for corrective actions into one mechanism which provides appropriate coverage for both purposes.

(Amended by Stats. 1993, Ch. 656, Sec. 11. Effective October 1, 1993.)






ARTICLE 4. Long-Term Threats to Landfills

43050

(a) On or before January 1, 2008, the board shall conduct a study to define the conditions that potentially affect solid waste landfills, including technologies and engineering controls designed to mitigate potential risks, in order to identify potential long-term threats to public health and safety and the environment. The board shall also study various financial assurance mechanisms that would protect the state from long-term postclosure and corrective action costs in the event that a landfill owner or operator fails to meet its legal obligations to fund postclosure maintenance or corrective action during the postclosure period. The board, on or before July 1, 2009, shall adopt regulations and develop recommendations for needed legislation to implement the findings of the study.

(b) In conducting the study described in subdivision (a), the board shall consult with representatives of the League of California Cities, the County Supervisors Association of California, private and public waste services, and environmental organizations.

(Added by Stats. 2006, Ch. 504, Sec. 1. Effective January 1, 2007.)









CHAPTER 1.5. The Solid Waste Disposal Regulatory Reform Act of 1993

43100

This chapter shall be known, and may be cited, as the Solid Waste Disposal Regulatory Reform Act of 1993.

(Added by Stats. 1993, Ch. 656, Sec. 12. Effective October 1, 1993.)



43101

The Legislature hereby finds and declares as follows:

(a) The board and the state water board have submitted a report entitled Joint Report: Reforming the California Solid Waste Disposal Regulatory Process, and have recommended legislation to the Governor and the Legislature that identifies areas of regulatory overlap, conflict, and duplication and makes recommendations for change.

(b) The report found that regulatory overlap, conflict, and duplication were evident between the board and the state water board and between the board and local enforcement agencies and that regulatory reform was necessary to streamline the state s solid waste disposal regulatory process. In addition, it was found that a recasting of the solid waste facilities permit was warranted to make more efficient and streamlined the permitting and regulation of solid waste disposal facilities. The report also makes numerous other appropriate recommendations for improving the manner in which the management of solid waste is regulated by the state which require immediate legislative response.

(c) It is, therefore, the intent of the Legislature, in enacting this chapter, and in making the necessary revisions to this division and Division 7 (commencing with Section 13000) of the Water Code by the act enacting this chapter, to accomplish all of the following:

(1) As provided by Sections 40054 and 40055, the board, the state water board, and the regional water boards shall retain their appropriate statutory authority over solid waste disposal facilities and sites. A clear and concise division of authority shall be maintained in both statute and regulation to remove all areas of overlap, duplication, and conflict between the board and the state water board and regional water boards, or between the board and any other state agency, as appropriate.

(2) The state water board and regional water boards shall be the sole agencies regulating the disposal and classification of solid waste for the purpose of protecting the waters of the state, consistent with Section 40055, and the board and the certified local enforcement agencies shall regulate all other aspects of solid waste disposal within the scope of their appropriate regulatory authority.

(3) To effectuate that clear division of authority, the board and the state water board shall develop one consolidated set of solid waste disposal facility regulations where distinct chapters are written and implemented by the appropriate agency, and one consolidated permit application, including one technical report to incorporate the requirements of both the solid waste facilities permit and waste discharge requirements.

(4) The process and timeframe for the review and approval of the consolidated application shall be revised to allow, to the greatest extent feasible, for the concurrent development and review of the waste discharge requirements and the solid waste facilities permit. The intent of this permit streamlining effort is to shorten the overall timeframe for processing a permit and to accommodate concurrent reviews by the local enforcement agency and the regional water boards within a set timeframe.

(5) Any details of a concurrent permit approval process shall be worked out in an implementation plan that is developed jointly by the board and state water board with input from interested parties.

(6) If practicable, joint inspections of facilities shall be conducted by the board, regional water boards, and local enforcement agencies, and inspection reports shall be shared with any other affected state or local agency.

(7) The closure and postclosure maintenance requirements of the board and the state water board for solid waste landfills shall be combined into one set of consolidated regulations which require one closure and postclosure maintenance plan to be prepared for each solid waste landfill.

(8) A clear and concise division of responsibilities shall be maintained to minimize overlap and duplication of permitting, inspection, and compliance duties between the board and certified local enforcement agencies. The board s primary role in regard to permitting and compliance shall be to provide technical assistance and ongoing training and support to local enforcement agencies, to ensure a local enforcement agency s performance in complying with state minimum standards, and to review permits and other documents submitted by local enforcement agencies for board concurrence or approval. The board shall strengthen the state certification and evaluation program for local enforcement agencies and shall set clear and uniform standards to be met by local enforcement agencies.

(9) The Solid Waste Disposal Site Cleanup and Maintenance Account shall be abolished and a solid waste disposal fee established for deposit in the Integrated Waste Management Account which provides adequate funding for all obligations imposed pursuant to this division. In addition, the costs of the state water board and the regional water boards of regulating solid waste facilities shall be funded from the account.

(10) The Solid Waste Assessment Test Program shall continue operating with resources from the Integrated Waste Management Account until all of the ranked solid waste disposal sites are reviewed.

(11) Responsibility for establishing and enforcing financial responsibility requirements for solid waste landfills, from operation through to cleanup, shall, to the greatest extent practicable and consistent with applicable federal law, be consolidated into one set of regulations administered by the board, in consultation with the state water board.

(12) At a minimum, the financial assurance requirements for closure and postclosure maintenance shall be combined, and the requirements for corrective action and operating liability shall be reviewed, as required by subdivision (b) of Section 43040, to determine if there can be further consolidation of financial assurance requirements for solid waste landfills.

(13) The state water board or the appropriate regional water board shall have access to the financial assurance funds for closure and postclosure activities and to financial assurance funds for corrective action, as necessary, to address water quality problems, if the owner or operator has failed to implement the required closure and postclosure activities or corrective action activities.

(d) It is the intent of the Legislature, in enacting this chapter, and in making the necessary revisions to this division and Division 7 (commencing with Section 13000) of the Water Code, to ensure that the state minimum standards for environmental protection at solid waste disposal facilities are not reduced.

(Added by Stats. 1993, Ch. 656, Sec. 12. Effective October 1, 1993.)



43102

On or before July 1, 1994, the board and the state water board shall jointly develop a plan to implement the changes made to this division and Division 7 (commencing with Section 13000) of the Water Code by the act adding this chapter, and shall make recommendations for additional reforms to both statutory law and regulations, which are consistent with the intent specified in Section 43101. In developing an implementation plan, the board and the state water board shall seek the active participation of representatives of local government, other state agencies, the regulated community, environmental organizations, and interested parties. At a minimum, the implementation plan shall include a work plan for revising regulations, a timeline for implementation, and a description of necessary administrative actions.

(Added by Stats. 1993, Ch. 656, Sec. 12. Effective October 1, 1993.)



43103

The board and the state water board shall adopt regulations for the implementation of the changes required by this chapter, and the act adding this chapter.

(Added by Stats. 1993, Ch. 656, Sec. 12. Effective October 1, 1993.)






CHAPTER 2. Solid Waste Handling and Disposal

ARTICLE 1. Local Enforcement Agencies

43200

(a) The board shall prepare and adopt certification regulations for local enforcement agencies. The regulations shall specify requirements that a local agency shall meet before being designated as an enforcement agency. The regulations shall include, but are not limited to, all of the following:

(1) Technical expertise.

(2) (A) Adequacy of staff resources.

(B) For the purposes of this paragraph, the board shall adopt regulations for specified enforcement agencies, as defined in subparagraph (C), which meet all of the following requirements:

(i) The regulations shall not require a specific number of person-hours or staff resources for the performance of duties as a specified enforcement agency.

(ii) The regulations shall establish performance standards for specified enforcement agencies which will provide a comparable level of public health and safety and environmental protection to that required of other local agencies certified pursuant to this article.

(iii) The regulations shall establish procedures to ensure that all duties required of specified enforcement agencies pursuant to this article are actually performed.

(iv) The regulations shall require specified enforcement agency personnel to receive a comparable level of training to that required of personnel employed by other local agencies certified pursuant to this article.

(C) For the purposes of subparagraph (B), specified enforcement agency means a local enforcement agency which has a population of less than 50,000 persons.

(3) Adequacy of budget resources.

(4) Training requirements.

(5) The existence of at least one permitted solid waste facility within the jurisdiction of the local agency. For the purposes of this paragraph, permitted solid waste facility includes a proposed solid waste facility for which an environmental impact report or negative declaration has been prepared and certified pursuant to Division 13 (commencing with Section 21000) or for which a conditional use permit has been issued by a city or county.

(b) The regulations adopted pursuant to subdivision (a) shall specify four separate types of certifications for which an enforcement agency may be designated, as follows:

(1) Permitting, inspection, and enforcement of regulations at solid waste landfills.

(2) Permitting, inspection, and enforcement of solid waste incinerators.

(3) Permitting, inspection, and enforcement of transfer and processing stations.

(4) Inspection and enforcement of litter, odor, and nuisance regulations at solid waste landfills.

(Amended by Stats. 1993, Ch. 665, Sec. 1. Effective January 1, 1994.)



43200.5

(a) An enforcement agency that has been designated by the local governing body and certified by the department pursuant to this chapter has the authority provided, and the duties required, by this part, Part 5 (commencing with Section 45000), and Part 6 (commencing with Section 45030).

(b) When exercising the authority and fulfilling the duties specified in subdivision (a), an enforcement agency is deemed to be carrying out a state function that is governed by this division. In carrying out this state function, an enforcement agency is deemed to be independent from the local governing body, and the enforcement agency s actions in carrying out this state function is not subject to the authority of the local governing body.

(c) If an enforcement agency is authorized or required to take an action by a state law or local ordinance and that action is not otherwise authorized or required by this part, Part 5 (commencing with Section 45000), or Part 6 (commencing with Section 45030), the enforcement agency, with regard to that action, is governed only by that local ordinance or state law, respectively, in exercising that authority or carrying out that requirement and is not governed by this division.

(Added by Stats. 2013, Ch. 509, Sec. 3. Effective January 1, 2014.)



43201

After August 1, 1992, no enforcement agency shall be designated pursuant to this article unless the board determines that the agency fully complies with one or more of the certification types specified in Section 43200. No enforcement agency shall, after August 1, 1992, exercise the powers of an enforcement agency pursuant to this chapter unless the agency has been certified by the board.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



43202

An enforcement agency may be designated by the local governing body and certified by the board to act to carry out this chapter within each jurisdiction. If an enforcement agency is not designated and certified, the board, in addition to its other powers and duties, shall be the enforcement agency within the jurisdiction, subject to the agreement required pursuant to Section 43212.1 or 43310.1.

(Amended by Stats. 1995, Ch. 952, Sec. 3. Effective October 16, 1995.)



43203

The designation of the enforcement agency shall be made by any one of the following procedures:

(a) The board of supervisors of the county may designate the enforcement agency to carry out this chapter in the county. The designation is subject to the approval by a majority of the cities within the county which contain a majority of the population of the incorporated areas of the county, except in those counties which have only two cities, in which case the designation shall be subject to approval by the city which contains the majority of the population of the incorporated area of the county.

(b) The county and the cities within the county may enter into a joint exercise of powers agreement pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code for the purpose of establishing an enforcement agency to carry out this chapter in the jurisdiction of the joint powers agency.

(c) A city council may, at any time, designate an enforcement agency to carry out this chapter in the city.

(d) The board of supervisors of the county may designate an enforcement agency to carry out this chapter in the unincorporated area of the county.

(Amended by Stats. 1992, Ch. 1292, Sec. 66. Effective January 1, 1993.)



43204

No enforcement agency may exercise the powers and duties of an enforcement agency until the designation is approved by the board. After August 1, 1992, the board shall not approve a designation unless it finds that the designated enforcement agency is capable of fulfilling its responsibilities under the enforcement program and meets the certification requirements adopted by the board pursuant to Section 43200.

(Amended by Stats. 1990, Ch. 1355, Sec. 29. Effective September 27, 1990.)



43205

(a) Except as provided in subdivision (b), if no enforcement agency is designated and certified, the board shall be the enforcement agency and shall assume all the powers and duties of an enforcement agency pursuant to this chapter, subject to the agreement required pursuant to Section 43212.1 or 43310.1. If the board is the enforcement agency and an enforcement agency is then designated and certified by the board, the board shall continue to act as the enforcement agency for the remainder of the fiscal year, with those responsibilities terminating as of June 30, unless otherwise specified by the board.

(b) Notwithstanding subdivision (a), if no enforcement agency is designated and certified for Stanislaus County or Santa Cruz County, the board shall be the enforcement agency, and shall assume all of the powers and duties of an enforcement agency for that county, but shall not be required to enter into the agreement required pursuant to Sections 43212.1 or 43310.1.

(c) The board and the enforcement agency shall not, at any time, impose duplicative fees or charges on the owner or operator of a solid waste facility.

(Amended by Stats. 1995, Ch. 952, Sec. 4. Effective October 16, 1995.)



43206

A designation made pursuant to this article may be withdrawn in the same manner in which it was made.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



43207

No local governmental department or agency, or any employee thereof, which is the operating unit for a solid waste handling or disposal operation shall be the enforcement agency, or an employee thereof, for the types of solid waste handling or disposal operation it conducts unless authorized by the board to act in that capacity.

(Amended by Stats. 1995, Ch. 952, Sec. 5. Effective October 16, 1995.)



43208

Notwithstanding any other provision of law, except as provided in Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code, and Section 731 of the Code of Civil Procedure, no local governing body may enact, issue, enforce, suspend, revoke, or modify any ordinance, regulation, law, license, or permit relating to a facility that accepts both hazardous wastes and other solid wastes and which meets any of the criteria enumerated in subdivision (a) of Section 25148 of the Health and Safety Code, and was operating as of May 1, 1981, pursuant to a valid solid waste facility permit, so as to prohibit or unreasonably regulate the operation of, or the disposal, treatment, or recovery of resources from solid wastes at any such facility. However, nothing in this section authorizes an operator of such a facility to violate any term or condition of a local land use or facility permit or any other provision of law not in conflict with this section.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



43209

The enforcement agency, within its jurisdiction and consistent with its certification by the board, shall do all of the following:

(a) Enforce applicable provisions of this part, regulations adopted under this part, and terms and conditions of permits issued pursuant to Chapter 3 (commencing with Section 44001).

(b) Request enforcement by appropriate federal, state, and local agencies of their respective laws governing solid waste storage, handling, and disposal.

(c) File with the board, upon its request, information the board determines to be necessary.

(d) Develop, implement, and maintain inspection, enforcement, permitting, and training programs.

(e) (1) Establish and maintain an enforcement program consistent with regulations adopted by the board to implement this chapter, the standards adopted pursuant to this chapter, and the terms and conditions of permits issued pursuant to Chapter 3 (commencing with Section 44001).

(2) The enforcement agency may establish specific local standards for solid waste handling and disposal subject to approval by a majority vote of its local governing body, by resolution or ordinance, if those standards are incorporated into the enforcement program specified in paragraph (1) and are approved by the department.

(3) A standard established pursuant to this subdivision shall be consistent with this division and all regulations adopted by the board.

(f) Keep and maintain records of its inspection, enforcement, permitting, training, and regulatory programs, and of any other official action in accordance with regulations adopted by the board.

(g) (1) Consult, as appropriate, with the appropriate local health agency concerning all actions which involve health standards.

(2) The consultation required by this subdivision shall include affording the health agency adequate notice and opportunity to conduct and report the evaluation as it reasonably determines is appropriate.

(h) Establish and maintain an inspection program.

(1) The inspection program required by this subdivision shall be designed to determine whether any solid waste facility is operating under any of the following:

(A) The facility is operating without a permit.

(B) The facility is operating in violation of state minimum standards.

(C) The facility is operating in violation of the terms and conditions of its solid waste facilities permit.

(D) The facility may pose a significant threat to public health and safety or to the environment, based on any relevant information.

(2) The inspection program established pursuant to this subdivision shall also ensure frequent inspections of solid waste facilities that have an established pattern of noncompliance with this division, regulations adopted pursuant to this division, or the terms and conditions of a solid waste facilities permit. The inspection program may include public awareness activities, enforcement to prevent the illegal dumping of solid waste, and the abatement of the illegal dumping of solid waste.

(Amended by Stats. 2013, Ch. 509, Sec. 4. Effective January 1, 2014.)



43209.1

(a) Notwithstanding any other provision of law, if an enforcement agency receives a complaint, pursuant to subdivision (b) of Section 41705 of the Health and Safety Code, from an air pollution control district or an air quality management district pertaining to an odor emanating from a compost facility under its jurisdiction, the enforcement agency shall, in consultation with the district, take appropriate enforcement actions pursuant to this part.

(b) On or before April 1, 1998, the board shall convene a working group consisting of enforcement agencies and air pollution control districts and air quality management districts to assist in the implementation of this section and Section 41705 of the Health and Safety Code. On or before April 1, 1999, the board and the working group shall develop recommendations on odor measurement and thresholds, complaint response procedures, and enforcement tools and take any other action necessary to ensure that enforcement agencies respond in a timely and effective manner to complaints of odors emanating from composting facilities. On or before January 1, 2000, the board shall implement the recommendations of the working group that the board determines to be appropriate.

(c) On or before April 1, 2003, the board shall adopt and submit to the Office of Administrative Law, pursuant to Section 11346.2 of the Government Code, regulations governing the operation of organic composting sites that include, but are not limited to, any of the following:

(1) Odor management and threshold levels.

(2) Complaint investigation and response procedures.

(3) Enforcement tools.

(d) This section shall become inoperative on April 1, 2003, unless the board adopts and submits regulations governing the operation of organic composting sites to the Office of Administrative Law pursuant to subdivision (c) on or prior to that date.

(Amended by Stats. 2001, Ch. 424, Sec. 3. Effective October 2, 2001. Conditionally inoperative April 1, 2003, as provided in subd. (d).)



43210

For those facilities that accept only hazardous wastes, or accept only low-level radioactive wastes, or facilities that accept only both, and to which Chapter 6.5 (commencing with Section 25100) of Division 20 or Chapter 8 (commencing with Section 114960) of Part 9 of Division 104 of the Health and Safety Code applies, the board and the enforcement agency have no enforcement or regulatory authority. All enforcement activities for the facilities relative to the control of hazardous wastes shall be performed by the Department of Toxic Substances Control pursuant to Article 8 (commencing with Section 25180) of Chapter 6.5 of Division 20 of the Health and Safety Code, and all enforcement activities relative to the control of low-level radioactive waste shall be performed by the State Department of Health Services pursuant to Chapter 8 (commencing with Section 114960) of Part 9 of Division 104 of the Health and Safety Code.

(Amended by Stats. 1997, Ch. 17, Sec. 123. Effective January 1, 1998.)



43211

(a) For those facilities that accept both hazardous wastes and other solid wastes, the Department of Toxic Substances Control shall exercise enforcement and regulatory powers relating to the control of the hazardous wastes at the facility pursuant to Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code. The board and the enforcement agency shall, at solid waste disposal facilities, exercise enforcement and regulatory powers relating to the control of solid wastes and asbestos-containing waste, as provided in Section 44820.

(b) For purposes of this section, asbestos containing waste means waste that contains more than 1 percent by weight, of asbestos that is either friable or nonfriable.

(Amended by Stats. 1997, Ch. 17, Sec. 124. Effective January 1, 1998.)



43212

(a) If the board is the enforcement agency, the board may impose fees to recover its costs of operation on the local governing body, a solid waste facility operator, or a solid waste enterprise that operates within the jurisdiction of the enforcement agency, and shall collect those fees in a manner determined by the board and developed in consultation with the local governing body. Any fees imposed pursuant to this section shall bear a direct relationship to the reasonable and necessary costs, as determined by the board, of providing for the efficient operation of the activities or programs for which the fee is imposed.

(b) If the board is the enforcement agency for a county and all of the cities within that county, the local governing body shall be the county board of supervisors for purposes of this section.

(Amended by Stats. 1995, Ch. 952, Sec. 7.5. Effective October 16, 1995.)



43212.1

If the board is the enforcement agency, the local governing body and the board shall enter into an agreement which shall identify the jurisdictional boundaries of the enforcement agency; address the powers and duties to be performed by the board as the enforcement agency, and identify an estimated workload and anticipated costs to the board.

(Added by Stats. 1995, Ch. 952, Sec. 8. Effective October 16, 1995.)



43213

The enforcement agency may, upon a majority vote of its local governing body, prescribe, revise, and collect fees or other charges from each operator of a solid waste facility or from any person who conducts solid waste handling if the local governing body having ratesetting authority has approved rate adjustments to compensate the solid waste hauler or solid waste facility operator for the amount of the fee or charges imposed pursuant to this section. The fee or other charge shall be based on the weight, volume, or type of solid waste which is received or handled by any such operator or person or on any other appropriate basis or any combination of the foregoing. In no case shall the fee or other charge imposed by the enforcement agency under this section exceed the actual cost of the solid waste enforcement authorized under this title.

(Amended by Stats. 1990, Ch. 305, Sec. 1.)



43214

(a) The board shall develop performance standards for evaluating certified local enforcement agencies and shall periodically review each certified enforcement agency and its implementation of the permit, inspection, and enforcement program. The board s review shall include periodic inspections of solid waste facilities and disposal sites within the jurisdiction of each enforcement agency for the purpose of evaluating whether the enforcement agency is appropriately applying and enforcing state minimum standards within its jurisdiction.

(b) Following initial certification of an enforcement agency by the board, the board shall conduct a performance review of the enforcement agency every three years, or more frequently as determined by the board.

(c) In conducting performance reviews of enforcement agencies, the board shall, based on the performance standards developed pursuant to subdivision (a), determine whether each enforcement agency is in compliance with the requirements of this article and the regulations adopted to implement this article. If the board finds that an enforcement agency is not fulfilling its responsibilities pursuant to this article and if the board also finds that this lack of compliance has contributed to significant noncompliance with state minimum standards at solid waste facilities or disposal sites within the jurisdiction of the enforcement agency, the board shall withdraw its approval of designation pursuant to Sections 43215 and 43216. Notwithstanding Sections 43215 and 43216, if the board finds that conditions at solid waste facilities or disposal sites within the jurisdiction of the enforcement agency threaten public health and safety or the environment, the board shall, within 10 days of notifying the enforcement agency, become the enforcement agency until another enforcement agency is designated locally and certified by the board.

(d) The board shall find that an enforcement agency is not fulfilling its responsibilities pursuant to this article, and may take action as prescribed by subdivision (c), if the board, in conducting its performance review, makes one or more of the following findings with regard to compliance with this part and Part 5 (commencing with Section 45000):

(1) The enforcement agency has failed to exercise due diligence in the inspection of solid waste facilities and disposal sites.

(2) The enforcement agency has intentionally misrepresented the results of inspections.

(3) The enforcement agency has failed to prepare, or cause to be prepared, permits, permit revisions, or closure and postclosure maintenance plans.

(4) The enforcement agency has approved permits, permit revisions, or closure and postclosure maintenance plans that are not consistent with this part and Part 5 (commencing with Section 45000).

(5) The enforcement agency has failed to take appropriate enforcement actions.

(6) The enforcement agency has failed to comply with, or has taken actions that are inconsistent with, or that are not authorized by, this division or the regulations adopted by the board pursuant to this division. However, nothing in this paragraph is intended to affect the authority of enforcement agencies pursuant to subdivision (e) of Section 43209.

(Amended by Stats. 2008, Ch. 500, Sec. 13. Effective January 1, 2009.)



43215

(a) If the board, in conducting the inspection and performance review required pursuant to Section 43214 or this section, finds that the enforcement agency is not fulfilling one or more of its responsibilities, the board shall notify the enforcement agency of the particular reasons for finding that the enforcement agency is not fulfilling its responsibilities and of the board s intention to withdraw its approval of the designation if, within a time to be specified in that notification, but in no event less than 30 days, the enforcement agency does not take the corrective action specified by the board.

(b) The board shall adopt regulations that establish a process for notice, public hearing, the admission of evidence, and final action by the board for partial or full withdrawal of the approval of designation pursuant to this chapter.

(Amended by Stats. 1995, Ch. 952, Sec. 10. Effective October 16, 1995.)



43215.1

The board may, upon the written request of an enforcement agency, provide legal counsel for purposes of compliance with this part.

(Added by Stats. 1995, Ch. 952, Sec. 11. Effective October 16, 1995.)



43216

If the board withdraws its approval of the designation of an enforcement agency, another enforcement agency shall be designated pursuant to Section 43203 within 90 days and approved by the board. If no designation is made within 90 days, the board shall become the enforcement agency within the jurisdiction of the former enforcement agency.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



43216.5

In addition to the procedures for board withdrawal of its approval of a local enforcement agency s designation pursuant to Sections 43214, 43215, and 43216, the board may take any actions which are determined by the board to be necessary to ensure that local enforcement agencies fulfill their obligations under this chapter. To ensure that a local enforcement agency is appropriately fulfilling its obligations under this chapter and implementing regulations, the board may conduct more frequent inspections and evaluations within a local enforcement agency s jurisdiction, establish a schedule and probationary period for improved performance by a local enforcement agency, assume partial responsibility for specified local enforcement agency duties, and implement any other measures which may be determined by the board to be necessary to improve local enforcement agency compliance.

(Added by Stats. 1993, Ch. 656, Sec. 15. Effective October 1, 1993.)



43217

The board shall provide ongoing training, technical assistance, and guidance to local enforcement agencies to assist in their decisionmaking processes. This assistance shall include, but is not limited to, providing all of the following:

(a) Technical studies and reports.

(b) Copies of innovative solid waste facility operation plans.

(c) Investigative findings and analyses of new solid waste management practices and procedures.

(d) A program for loaning technical and scientific equipment, to the extent that funds are available to the board to purchase that equipment.

(Amended by Stats. 1993, Ch. 656, Sec. 16. Effective October 1, 1993.)



43218

Each enforcement agency shall inspect each solid waste facility within its jurisdiction at least one time each month and shall file, within 30 days of the inspection, a written report in a format prescribed by the board.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



43219

(a) The board may, at its discretion, conduct inspections and investigations of solid waste facilities in order to evaluate the local enforcement agency and to ensure that state minimum standards are met.

(b) Except as otherwise provided by Section 43220, the board, in conjunction with an inspection conducted by the local enforcement agency, shall conduct inspections of solid waste facilities within the jurisdiction of each local enforcement agency. The board shall inspect the types and number of solid waste facilities which are determined by the board to be necessary to adequately evaluate whether the local enforcement agency is ensuring compliance by solid waste facilities with state minimum standards. A written inspection report shall be prepared and submitted within 30 days of the inspection to the local enforcement agency.

(c) If the board identifies any significant violation of state minimum standards that were not identified and resolved through previous inspections by the local enforcement agency, the board shall take appropriate action as authorized by Sections 43215 and 43216.5.

(d) Notwithstanding any other provision of this section and Sections 43215 and 43216, if, as a result of a facility inspection conducted pursuant to subdivision (b), the board finds that conditions at a solid waste facility within the jurisdiction of a local enforcement agency threaten public health and safety or the environment, the board shall, within 10 days of notifying the local enforcement agency, become the enforcement agency until another local enforcement agency is designated locally and certified by the board.

(Amended by Stats. 1993, Ch. 656, Sec. 17. Effective October 1, 1993.)



43220

The board, in conjunction with an inspection conducted by the local enforcement agency, shall conduct at least one inspection every 18 months of each solid waste landfill and transformation facility in the state. A written inspection report shall be prepared and submitted within 30 days of the inspection to the local enforcement agency. If the board identifies any significant violation of state minimum standards that was not resolved through previous inspections by the local enforcement agency, the board shall take appropriate action as authorized by Sections 43215 and 43216.5 and subdivision (d) of Section 43219.

(Added by Stats. 1993, Ch. 656, Sec. 18. Effective October 1, 1993.)



43222

Any fees or charges imposed pursuant to this part by any enforcement agency shall bear a direct relationship to the reasonable and necessary cost, as determined by the enforcement agency, of providing the efficient operation of the activities or programs for which the fee is assessed.

(Added by Stats. 1995, Ch. 952, Sec. 12. Effective October 16, 1995.)






ARTICLE 1.5. Local Enforcement Agency Grants

43230

The board shall expend funds from the account, upon appropriation by the Legislature, for the making of grants to local enforcement agencies to carry out the solid waste facilities permit and inspection program pursuant to Chapter 3 (commencing with Section 44001). The total amount of grants made by the board pursuant to this section shall not exceed, in any one fiscal year, one million five hundred thousand dollars ($1,500,000).

(Added by Stats. 1993, Ch. 656, Sec. 20. Effective October 1, 1993.)



43231

The board shall adopt regulations for the implementation of this article.

(Added by Stats. 1993, Ch. 656, Sec. 20. Effective October 1, 1993.)



43232

All expenses which are incurred by the board in carrying out this article are payable solely from the account. No liability or obligation is imposed upon the state pursuant to this part, and the board shall not incur a liability or obligation beyond the extent to which money is provided in the account for the purposes of this article.

(Added by Stats. 1993, Ch. 656, Sec. 20. Effective October 1, 1993.)






ARTICLE 2. Powers and Duties of the Board

43300

The board, when acting in its capacity as an enforcement agency, may enforce all provisions of this division, and the regulations adopted thereto, for the protection of the environment and the public health and safety, and from nuisance.

(Amended by Stats. 1993, Ch. 656, Sec. 21. Effective October 1, 1993.)



43300.5

The enforcement policies of this division shall be applied equally and without distinction to publicly owned or operated, and to privately owned or operated, solid waste facilities.

(Added by Stats. 1996, Ch. 732, Sec. 6. Effective January 1, 1997.)



43301

The board shall coordinate action in solid waste handling and disposal with other federal, state, and local agencies and private persons.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



43302

The board may request enforcement by appropriate federal, state, and local agencies of their respective laws governing solid waste storage, handling, and disposal.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



43303

The board shall develop, implement, and maintain inspection, enforcement, and training programs.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



43304

The board shall adopt an enforcement program consisting of regulations necessary to implement this division and the standards adopted pursuant thereto. The enforcement program shall include a description for carrying out the permit and inspection program pursuant to Chapter 3 (commencing with Section 44001).

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



43305

The board may, as it deems necessary, establish specific local standards for solid waste handling and disposal after consultation with the local governing body. However, the standards shall be consistent with this division and all regulations adopted by the board.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



43306

The board shall keep and maintain records of its inspection, enforcement, training, and regulatory programs and of any other official action in accordance with regulations adopted by the board.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



43307

The board shall consult with the appropriate local health agency concerning all actions which involve health standards. The consultation shall include granting the health agency adequate notice and opportunity to conduct and report any evaluation that it reasonably deems appropriate.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



43308

For those facilities that accept only hazardous wastes and to which Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code applies, or that accept only low-level radioactive wastes and to which Chapter 8 (commencing with Section 114960) of Part 9 of Division 104 of the Health and Safety Code applies, or for those facilities that accept both, the board shall have no enforcement or regulatory authority. Except as otherwise provided in Section 40052, all enforcement activities for those facilities relative to the control of hazardous wastes shall be performed by the Department of Toxic Substances Control pursuant to Article 8 (commencing with Section 25180) of Chapter 6.5 of Division 20 of the Health and Safety Code, and all enforcement activities for those facilities relative to low-level radioactive wastes shall be performed by the State Department of Health Services pursuant to Chapter 8 (commencing with Section 114960) of Part 9 of Division 104 of the Health and Safety Code.

(Amended by Stats. 2000, Ch. 343, Sec. 24. Effective January 1, 2001.)



43309

The board may adopt regulations specifying the operations subject to the exception in paragraph (3) of subdivision (b) of Section 40200. The regulations shall prohibit the storing of more than 90 cubic yards of waste in covered containers during any 72-hour period and the transfer of uncontainerized refuse from smaller refuse hauling motor vehicles to larger refuse transfer motor vehicles for transport to the point of ultimate disposal.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



43310

If the board becomes the enforcement agency, it may charge reasonable fees to the local governing body to recover operation costs.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



43310.1

(a) If the board becomes the enforcement agency, on or after January 1, 1995, the local governing body and the board shall enter into an agreement which shall identify the jurisdictional boundaries of the enforcement agency; address the powers and duties to be performed by the board as the enforcement agency, and identify an estimated workload and anticipated costs to the board. The agreement shall also identify the cost recovery procedures to be followed by the board pursuant to Section 43310.

(b) If, after a good faith effort by the board and the local governing body, no agreement is reached between the local governing body and the board within the 90-day period specified in Section 43216, or within 90 days after a local governing body notifies the board of its intent not to designate an enforcement agency pursuant to Section 43203, the board shall make the determinations specified in subdivision (a) that would have been the subject of the agreement.

(c) If the board becomes the enforcement agency for Stanislaus County or Santa Cruz County, the board shall impose fees authorized pursuant to this section directly on the solid waste facilities in those counties, and shall not require the local governing body to impose or collect those fees.

(Added by Stats. 1995, Ch. 952, Sec. 13. Effective October 16, 1995.)






ARTICLE 3. Closure Plans

43500

The Legislature hereby finds and declares that the long-term protection of air, water, and land from pollution due to the disposal of solid waste is best achieved by requiring financial assurances of the closure and postclosure maintenance of solid waste landfills.

(Amended by Stats. 2006, Ch. 538, Sec. 603. Effective January 1, 2007.)



43501

(a) A person owning or operating a solid waste landfill, as defined in Section 40195.1, shall do both of the following:

(1) Upon application to become an operator of a solid waste facility pursuant to Section 44001, certify to the board and the local enforcement agency that all of the following have been accomplished:

(A) The owner or operator has prepared an initial estimate of closure and postclosure maintenance costs.

(i) The board shall adopt regulations that provide for an increase in the initial closure and postclosure maintenance cost estimates to account for cost overruns due to unforeseeable circumstances, and to provide a reasonable contingency comparable to that which is built into cost estimates for other, similar public works projects.

(ii) The board shall adopt regulations on or before January 1, 2008, that require closure and postclosure maintenance cost estimates to be based on reasonably foreseeable costs the state may incur if the state would have to assume responsibility for the closure and postclosure maintenance due to the failure of the owner or operator. Cost estimates shall include, but not be limited to, estimates in compliance with Sections 1770, 1773, and 1773.1 of the Labor Code, and the replacement and repair costs for longer lived items, including, but not limited to, repair of the environmental control systems.

(B) The owner or operator has established a trust fund or equivalent financial arrangement acceptable to the board, as specified in Article 4 (commencing with Section 43600).

(C) The amounts that the owner or operator will deposit annually in the trust fund or equivalent financial arrangement acceptable to the board will ensure adequate resources for closure and postclosure maintenance.

(2) Submit to the regional water board, the local enforcement agency, and the board a plan for the closure of the solid waste landfill and a plan for the postclosure maintenance of the solid waste landfill.

(b) Notwithstanding subparagraph (C) of paragraph (1) of subdivision (a) or any other provision of law, if the owner or operator is a county with a population of 200,000 or less, as determined by the 1990 decennial census, the county shall not be required to make annual deposits in excess of the amount required by the federal act or any other applicable federal law, or by any board-approved formula that meets the requirements of the federal act.

(c) If not in conflict with federal law or regulations, a county or city may, with regard to a solid waste landfill owned or operated by the county or city, base its estimate of closure and postclosure maintenance costs on the costs of employing county or city employees or persons under contract with the county or city in performing closure and postclosure maintenance. However, even if, to meet federal requirements, the cost estimate is based on the most expensive costs of closure and postclosure maintenance performed by a third party, the county or city may, to effect cost savings, employ county or city employees or employ persons under contract to actually perform closure operations or postclosure maintenance operations.

(Amended by Stats. 2006, Ch. 504, Sec. 2. Effective January 1, 2007.)



43501.5

(a) In addition to the requirements of this article, and Section 21780 of Title 27 of the California Code of Regulations, a person who is required to file a final closure plan shall also file with the enforcement agency a Labor Transition Plan that includes all of the following:

(1) Provisions that ensure, subject to any requirements already established pursuant to a collective bargaining agreement, preferential reemployment and transfer rights of displaced employees to comparable available employment with the same employer for a period of no less than one year following the closure of the solid waste facility.

(2) Provisions to provide displaced employees assistance in finding comparable employment with other employers.

(3) Provisions to ensure compliance with all applicable provisions of Chapter 4 (commencing with Section 1400) of Part of 4 of Division 2 of the Labor Code.

(b) When submitting the final closure plan, the operator shall submit, in addition to the requirements of subdivision (a), a certification to the board and the enforcement agency that the provisions described in paragraphs (1) to (3), inclusive, of subdivision (a), will be implemented, subject to any requirements already established under a collective bargaining agreement.

(c) For the purposes of this section, comparable employment means the same or a substantially similar job classification at equal or greater wage and benefit levels in the same geographic region of the state.

(Added by Stats. 2003, Ch. 823, Sec. 1. Effective January 1, 2004.)



43502

All documentation relating to the preparation of the closure and postclosure maintenance costs shall be retained by the owner or operator and shall be available for inspection by the board or the enforcement agency at reasonable times.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



43503

The closure plan and the postclosure maintenance plan shall be submitted not later than the first date after July 1, 1990, that the solid waste facilities permit is required to be reviewed or revised pursuant to Section 44015. The closure plans and postclosure maintenance plans shall be included in that review. If the owner or operator intends to close the solid waste landfill on or before September 28, 1992, or if the solid waste landfill does not have sufficient permitted capacity to operate after September 28, 1992, the owner or operator shall submit the plans on or before July 1, 1990, or upon application to become an operator of a solid waste facility pursuant to Section 44001.

(Amended by Stats. 1992, Ch. 1293, Sec. 18. Effective January 1, 1993.)



43504

Pursuant to the procedural requirements in Chapter 3 (commencing with Section 44001), the enforcement agency or the board may suspend or revoke a permit if the applicant fails within a reasonable period of time to submit an acceptable plan for the closure of the landfill and an acceptable plan for postclosure maintenance of the landfill.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



43505

The closure plan and the postclosure maintenance plan may be revised only upon the filing of a written application therefor by the owner or operator, and the approval, or amendment and approval, by the board.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



43506

(a) After receiving a complete closure plan and postclosure maintenance plan, the regional water board shall approve or disapprove the plans pursuant to the authority and time schedules specified in Division 7 (commencing with Section 13000) of the Water Code. The board shall incorporate the action of the regional water board and shall only approve plans that include an acceptable mechanism for providing the necessary funds to implement the plans.

(b) In reviewing closure plans and postclosure maintenance plans pursuant to this section, the regional water boards shall review and take action on those portions of the plans which are related to the protection of the waters of the state and the board shall review and take action on the remaining portions of the plans.

(Amended by Stats. 1993, Ch. 656, Sec. 22. Effective October 1, 1993.)



43507

The owner and operator shall, regardless of any changes occurring during the continued operation of the landfill, close and maintain the landfill during postclosure in accordance with the most recent closure plan and the most recent postclosure maintenance plan approved by the board pursuant to this article. Upon receipt of the final shipment of solid waste, the most recent closure and postclosure maintenance plan shall become the governing document for the disposal site.

(Amended by Stats. 1995, Ch. 952, Sec. 14. Effective October 16, 1995.)



43508

The board or the enforcement agency may recover any costs incurred in meeting the requirements of this article by charging a fee pursuant to Chapter 8 (commencing with Section 41900) of Part 2.

(Amended by Stats. 1992, Ch. 1293, Sec. 19. Effective January 1, 1993.)



43509

(a) The board, in consultation with the state water board and in compliance with Section 40055, shall adopt and amend regulations specifying closure plan and postclosure maintenance plan adoption procedures and uniform standards to implement Section 43601. Regulations adopted pursuant to this section shall not include standards and requirements contained in regulations adopted by the State Water Resources Control Board pursuant to Division 7 (commencing with Section 13000) of the Water Code. The regulations shall also require solid waste landfill owners or operators to calculate, and periodically revise, cost estimates for closure and for postclosure maintenance, for as long as the solid waste could have an adverse effect on the quality of the waters of the state, but not less than 30 years after closure unless all wastes are removed in accordance with federal and state law.

(b) The board may adopt regulations that authorize the adoption of both preliminary and final closure and postclosure maintenance plans. Regulations for preliminary closure and postclosure maintenance plans may require less specificity and engineering detail than final closure and postclosure maintenance plans, and these regulations shall apply only in those cases in which there is reasonable certainty that the solid waste landfill will not close for at least one year following approval of the plans. Preliminary closure and postclosure maintenance plans shall provide sufficient detail to enable the owner or operator and the board to accurately estimate the costs for closure and postclosure maintenance.

(c) If a solid waste landfill owner or operator has submitted a closure plan and postclosure maintenance plan which satisfies the requirements of this chapter, and which has been approved by the local enforcement agency, the board, and the appropriate regional water board, the plans shall be deemed to have satisfactorily complied with all state requirements for the adoption of a closure plan and postclosure maintenance plan.

(Amended by Stats. 1993, Ch. 656, Sec. 23. Effective October 1, 1993.)



43510

(a)The regulations adopted by the board pursuant to this article and Article 4 (commencing with Section 43600) shall not duplicate or conflict with the regulations imposing closure and postclosure maintenance requirements adopted by the state water board which are found in Chapter 15 (commencing with Section 2510) of Chapter 3 of Title 23 of the California Code of Regulations.

(b) On or before June 30, 1995, the board and the state water board shall revise the regulations adopted pursuant to this article and Article 4 (commencing with Section 43600) of this chapter and Section 13172 of the Water Code for the purpose of consolidating the requirements of the board and the state water board for closure and postclosure maintenance into one set of regulations.

(Amended by Stats. 1993, Ch. 656, Sec. 24. Effective October 1, 1993.)






ARTICLE 4. Financial Ability

43600

(a) Except as otherwise provided in subdivision (b), any person owning or operating a solid waste landfill, as defined in Section 40195.1, shall, with the closure plan and postclosure maintenance plan submitted pursuant to subdivision (b) of Section 43501, submit to the board evidence of financial ability to provide for the cost of closure and postclosure maintenance, in an amount that is equal to the estimated cost of closure and 15 years of postclosure maintenance, contained in the closure plan and the postclosure maintenance plan submitted.

(b) On and after the effective date of the federal regulations set forth in Subpart G (commencing with Section 258.70) of Part 258 of Title 40 of the Code of Federal Regulations, any person owning or operating a solid waste landfill, shall, with the closure plan and postclosure maintenance plan submitted pursuant to subdivision (b) of Section 43501, submit to the board evidence of financial ability to provide for closure and postclosure maintenance, in an amount that is equal to the estimated cost of closure and 30 years of postclosure maintenance, contained in the closure plan and the postclosure maintenance plan submitted.

(Amended by Stats. 1996, Ch. 1041, Sec. 14. Effective January 1, 1997.)



43601

(a) The evidence of financial ability shall be sufficient to meet the closure and postclosure maintenance costs when needed.

(b) The owner or operator of a solid waste landfill shall provide evidence of financial ability through the use of any of the mechanisms set forth in Part 258 (commencing with Section 258.1) of Title 40 of the Code of Federal Regulations or through the use of any other mechanisms approved by the department. However, the department may adopt regulations that reasonably condition the use of one or more of those mechanisms to ensure adequate protection of public health and safety and the environment, but shall not exclude the use of any mechanism permitted under federal law. In addition, the evidence of financial ability submitted pursuant to Section 43600 shall provide that funds shall be available to the regional water boards upon the issuance of any order under Chapter 5 (commencing with Section 13300) of Division 7 of the Water Code to implement closure and postclosure activities.

(c) The state water board or the appropriate regional water board shall have access to the financial assurance funds for closure and postclosure activities, and to financial assurance funds for corrective action, as necessary, to address water quality problems, if the owner or operator of the solid waste landfill has failed to implement the required closure and postclosure activities or corrective action activities.

(d) The owner or operator may request disbursement for expenditures to conduct closure, postclosure maintenance, or corrective actions from the financial assurance mechanism established for that activity. Requests for disbursement shall be granted by the department only if sufficient funds are remaining in the financial assurance mechanism to cover the remaining approved total costs of closure, postclosure maintenance, or corrective actions, as appropriate.

(e) If the evidence of financial ability for closure, postclosure, or corrective action is demonstrated by use of insurance, the department may approve the insurance mechanism if it is in compliance with either paragraph (1) or (2) as follows:

(1) The issuer of the insurance policy is either:

(A) Licensed by the Department of Insurance to transact the business of insurance in the State of California as an admitted carrier.

(B) Eligible to provide insurance as an excess and surplus lines insurer in California through a surplus lines broker currently licensed under the regulations of the Department of Insurance and upon the terms and conditions prescribed by the Department of Insurance.

(2) If the insurance carrier is established by a solid waste facility operator to meet the financial assurance obligations of that operator, insurance may be approved by the department that meets all of the following requirements:

(A) The insurance mechanism is in full compliance with the requirements for insurance that are specified in subdivision (d) of Section 258.74 of Title 40 of the Code of Federal Regulations.

(B) The insurance carrier is an insurer domiciled in the United States and licensed in its state of domicile to write that insurance.

(C) The insurance carrier only provides financial assurance to the operator that has established the insurance carrier as a form of self-insurance and does not engage in the business of marketing, brokering, or providing insurance coverage to other parties.

(D) The insurance carrier shall maintain a rating of A- or better by A.M. Best, or other equivalent rating by any other agency acceptable to the department.

(E) If requested by the department, an independent financial audit report evaluating the assets and liabilities of the insurance carrier and confirming compliance with the statutory and regulatory requirements of the state of domicile and an independent actuarial opinion on the independence and financial soundness of the insurance carrier by an actuary in good standing with the Casualty Actuarial Society or the American Academy of Actuaries regarding the adequacy of the loss reserves maintained by the insurance carrier shall be submitted to the department upon application and annually thereafter.

(F) The insurance mechanism does not provide in excess of 50 percent of the financial assurance obligation that the solid waste facility operator is required to meet in the state.

(f) Insurance mechanisms allowed under paragraph (2) of subdivision (e) may be used only if the department has determined that it has received sufficient private funds to conduct the study necessary to complete the report required by Section 43601.2.

(g) A solid waste facility operator using or proposing to use an insurance company to demonstrate financial assurance may be required by the department to pay a fee for the actual and necessary cost of reviewing information submitted by the operator pursuant to paragraph (2) of subdivision (e) up to an amount not to exceed ten thousand dollars ($10,000), unless a higher amount is mutually agreed to by the operator and the department.

(h) The funds collected pursuant to subdivision (g) shall be deposited in the Integrated Waste Management Account and shall be available, upon appropriation by the Legislature, for expenditure by the department to fund the review specified in subdivision (g).

(i) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended by Stats. 2012, Ch. 713, Sec. 3. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See later operative version added by Sec. 4 of Ch. 713.)



43601

(a) The evidence of financial ability shall be sufficient to meet the closure and postclosure maintenance costs when needed.

(b) The owner or operator of a solid waste landfill shall provide evidence of financial ability through the use of any of the mechanisms set forth in Part 258 (commencing with Section 258.1) of Title 40 of the Code of Federal Regulations or through the use of any other mechanisms approved by the department. However, the department may adopt regulations that reasonably condition the use of one or more of those mechanisms to ensure adequate protection of public health and safety and the environment, but shall not exclude the use of any mechanism permitted under federal law. In addition, the evidence of financial ability submitted pursuant to Section 43600 shall provide that funds shall be available to the regional water boards upon the issuance of any order under Chapter 5 (commencing with Section 13300) of Division 7 of the Water Code to implement closure and postclosure activities.

(c) The state water board or the appropriate regional water board shall have access to the financial assurance funds for closure and postclosure activities, and to financial assurance funds for corrective action, as necessary, to address water quality problems, if the owner or operator of the solid waste landfill has failed to implement the required closure and postclosure activities or corrective action activities.

(d) The owner or operator may request disbursement for expenditures to conduct closure, postclosure maintenance, or corrective actions from the financial assurance mechanism established for that activity. Requests for disbursement shall be granted by the department only if sufficient funds are remaining in the financial assurance mechanism to cover the remaining approved total costs of closure, postclosure maintenance, or corrective actions, as appropriate.

(e) If the evidence of financial ability for closure, postclosure, or corrective action is demonstrated by use of insurance, the department may approve the insurance mechanism if it is in compliance with either paragraph (1) or (2) as follows:

(1) The issuer of the insurance policy is either:

(A) Licensed by the Department of Insurance to transact the business of insurance in the State of California as an admitted carrier.

(B) Eligible to provide insurance as an excess and surplus lines insurer in California through a surplus lines broker currently licensed under the regulations of the Department of Insurance and upon the terms and conditions prescribed by the Department of Insurance.

(2) If the insurance carrier is established by a solid waste facility operator to meet the financial assurance obligations of that operator, insurance may be approved by the department that meets all of the following requirements:

(A) The insurance mechanism is in full compliance with the requirements for insurance that are specified in subdivision (d) of Section 258.74 of Title 40 of the Code of Federal Regulations.

(B) The insurance carrier is an insurer domiciled in the United States and licensed in its state of domicile to write that insurance.

(C) The insurance carrier only provides financial assurance to the operator that has established the insurance carrier as a form of self-insurance and does not engage in the business of marketing, brokering, or providing insurance coverage to other parties.

(D) The insurance carrier shall maintain a rating of A- or better by A.M. Best, or other equivalent rating by any other agency acceptable to the department.

(E) If requested by the department, an independent financial audit report evaluating the assets and liabilities of the insurance carrier and confirming compliance with the statutory and regulatory requirements of the state of domicile and an independent actuarial opinion on the independence and financial soundness of the insurance carrier by an actuary in good standing with the Casualty Actuarial Society or the American Academy of Actuaries regarding the adequacy of the loss reserves maintained by the insurance carrier shall be submitted to the department upon application and annually thereafter.

(f) A solid waste facility operator using or proposing to use an insurance company to demonstrate financial assurance may be required by the department to pay a fee for the actual and necessary cost of reviewing information submitted by the operator pursuant to paragraph (2) of subdivision (e) up to an amount not to exceed ten thousand dollars ($10,000), unless a higher amount is mutually agreed to by the operator and the department.

(g) The funds collected pursuant to subdivision (f) shall be deposited in the Integrated Waste Management Account and shall be available, upon appropriation by the Legislature, for expenditure by the department to fund the review specified in subdivision (f).

(h) This section shall become operative on January 1, 2018.

(Repealed (in Sec. 3) and added by Stats. 2012, Ch. 713, Sec. 4. Effective January 1, 2013. Section operative January 1, 2018, by its own provisions.)



43601.2

(a) On or before January 1, 2017, the Department of Resources Recycling and Recovery shall submit to the Legislature a report on the use of the mechanisms pursuant to paragraph (2) of subdivision (e) of Section 43601 for demonstrating financial ability to provide for the cost of closure and postclosure maintenance. The report shall, at a minimum, address all of the following:

(1) A summary of any ratings reports, audit finding, or other information regarding an owner or operator using financial mechanisms pursuant to paragraph (2) of subdivision (e) of Section 43601 to provide financial assurance.

(2) Whether financial mechanisms pursuant to paragraph (2) of subdivision (e) of Section 43601 provide adequate financial assurance to provide for the costs of solid waste landfill closure and postclosure maintenance.

(3) The level of assurance provided by financial mechanisms pursuant to paragraph (2) of subdivision (e) of Section 43601 relative to other mechanisms permitted pursuant to Section 43601.

(4) Any financial liability the state may assume if the mechanisms permitted pursuant to Section 43601 fail.

(5) Any recommendations for ensuring solid waste landfill closure and postclosure maintenance costs are properly assured to protect the state from long-term postclosure and corrective action costs in the event that a landfill owner or operator fails to meet its legal obligations.

(b) (1) The department may consult with the Department of Insurance for the purposes of completing the report required by subdivision (a).

(2) By March 1, 2013, the department shall make public an estimate of the costs of the study necessary to complete the report required by subdivision (a). The costs of the study are not subject to the limitations set forth in subdivision (g) of Section 43601.

(3) This subdivision does not preclude the department from recovering costs in excess of this estimate from an owner or operator of a solid waste landfill that is utilizing insurance under paragraph (2) of subdivision (e) of Section 43601.

(4) An owner or operator of a solid waste landfill shall not use insurance under paragraph (2) of subdivision (e) of Section 43601 as evidence of sufficient financial ability as required by subdivision (a) of Section 43601, unless the department has received private funds equal to the department s estimated costs.

(c) If the department enters into a contract with an entity to conduct the study necessary to complete the report required by subdivision (a), no person or entity that has provided funds for the study shall have input as to the terms of the contract or the awarded contractor. In awarding the contract, the department shall consider and disclose any past or current relationship that the contractor has had with an owner or operator of a solid waste landfill that may use the insurance mechanism allowed under paragraph (2) of subdivision (e) of Section 43601.

(Added by Stats. 2012, Ch. 713, Sec. 5. Effective January 1, 2013.)



43601.5

(a) On or before March 1, 1994, the board shall review and revise regulations affecting solid waste landfill closure and postclosure financial assurances adopted in accordance with this article to make the regulations consistent with the requirements established pursuant to Subpart G (commencing with Section 258.1) of Part 258 of Subchapter I of Chapter 1 of Title 40 of the Code of Federal Regulations, as amended on October 9, 1991.

(b) In reviewing and revising regulations pursuant to subdivision (a), the board shall, consistent with this division, and with federal law and regulations, endeavor to minimize the costs of compliance with those regulations by the owners and operators of public solid waste landfills and to provide flexible mechanisms for those owners and operators to comply with closure and postclosure financial assurance requirements, in order to ensure that adequate funding will be available for programs and projects that are necessary to comply with the diversion requirements of Section 41780.

(Added by Stats. 1993, Ch. 360, Sec. 1. Effective January 1, 1994.)



43602

(a) Except as provided in subdivision (b), evidence of financial ability required of an owner or operator of a solid waste landfill, as defined in Section 40195.1, shall be adjusted to equal the estimated costs of closure and 15 years of postclosure maintenance in the approved plans. Revisions in the plans prior to closure shall be accompanied by corresponding revisions in cost estimates and financial assurances.

(b) On and after the effective date of the federal regulations set forth in Subpart G (commencing with Section 258.70) of Part 258 of Title 40 of the Code of Federal Regulations, the evidence of financial ability required of an owner or operator of a solid waste landfill shall be adjusted to equal the estimated costs of closure and 30 years of postclosure maintenance in the approved plans. Revisions in the plans prior to closure shall be accompanied by corresponding revisions in cost estimates and financial assurances.

(Amended by Stats. 1996, Ch. 1041, Sec. 15. Effective January 1, 1997.)



43603

The board shall not require an owner or operator of a disposal site to revise or amend a closure plan submitted pursuant to this section or former Section 66796.22 of the Government Code after closure of the landfill in order to reflect subsequent changes in any standards and regulations adopted by the board.

(Amended by Stats. 1992, Ch. 1062, Sec. 3. Effective January 1, 1993.)



43604

(a) During the closure and postclosure maintenance period, a solid waste landfill owner or operator shall maintain evidence of financial ability sufficient to pay postclosure maintenance costs, except that the owner or operator may request reimbursement for costs of postclosure maintenance as they are incurred if the remaining amount of funds is at least equal to the remaining postclosure maintenance cost.

(b) Notwithstanding the effective date of this section, owners and operators shall be required to comply with this section on the effective date of those regulations set forth in Part 258 (commencing with Section 258.1) of Title 40 of the Code of Federal Regulations.

(Repealed and added by Stats. 1993, Ch. 1169, Sec. 16. Effective October 11, 1993.)



43605

Nothing in this division affects the authority of the State Water Resources Control Board to impose closure and postclosure maintenance requirements on disposal sites.

(Amended by Stats. 1992, Ch. 1062, Sec. 5. Effective January 1, 1993.)



43606

(a) Except for financial arrangements approved by the board pursuant to this article, no indemnification, hold harmless, or similar agreement or conveyance is effective to transfer from the owner or operator of a disposal site to any other person any obligations imposed on the owner or operator under this article.

(b) Notwithstanding subdivision (a), nothing in this section prohibits any agreement between the owner and the operator regarding their respective obligations for closure and postclosure maintenance of a disposal site, and nothing in this section prohibits a cause of action that an owner or operator has or would have against the other party by reason of that agreement.

(Amended by Stats. 1992, Ch. 1062, Sec. 6. Effective January 1, 1993.)



43610

(a) Notwithstanding Article 3 (commencing with Section 43500) or this article, a small city which operates a solid waste landfill, as defined in Section 40195.1, in Kings County, that is operational and, as of January 1, 1991, has been granted all required permits, is not required to submit a postclosure maintenance plan or to provide a fund for postclosure maintenance pursuant to Article 3 (commencing with Section 43500) or this article, if all of the following conditions are met:

(1) The city has a population of less than 20,000 persons.

(2) The solid waste landfill receives less than 20,000 tons of solid waste per year.

(3) The water table of the highest aquifer under the solid waste landfill is 250 or more feet below the base of the solid waste landfill and the water in the highest aquifer is not potable.

(4) The solid waste landfill receives less than an average of 12 inches of rainfall per year.

(5) The solid waste landfill is closed in compliance with all state closure testing requirements at the time of closure.

(b) The exemption in subdivision (a) from the requirement to submit a postclosure maintenance plan shall become inoperative on the effective date of the federal regulations set forth in Subpart F (commencing with Section 258.60) of Part 258 of Title 40 of the Code of Federal Regulations, and the exemption in subdivision (a) from the requirement to provide a fund for postclosure maintenance shall become inoperative on the effective date of the federal regulations set forth in Subpart G (commencing with Section 258.70) of Part 258 of Title 40 of the Code of Federal Regulations.

(Amended by Stats. 1996, Ch. 1041, Sec. 16. Effective January 1, 1997.)



43610.1

A disposal site owner or operator who meets the requirements of this article and its implementing regulations shall be deemed to have satisfactorily complied with all state requirements for financial ability to provide for closure and postclosure maintenance costs.

(Added by Stats. 1993, Ch. 656, Sec. 25. Effective October 1, 1993.)









CHAPTER 3. Permit and Inspection Program

ARTICLE 1. Solid Waste Facility Permits

44000.5

(a) With respect only to solid waste disposed of in this state, a person shall not dispose of solid waste, cause solid waste to be disposed of, arrange for the disposal of solid waste, transport solid waste for purposes of disposal, or accept solid waste for disposal, except at a solid waste disposal facility for which a solid waste facilities permit has been issued pursuant to this chapter or as otherwise authorized pursuant to this division and the regulations adopted by the board pursuant to this division.

(b) A violation of this section is an unlawful act.

(Added by Stats. 2008, Ch. 500, Sec. 14. Effective January 1, 2009.)



44001

Any person who proposes to become an operator of a solid waste facility shall file with the enforcement agency having jurisdiction over the facility, or the board if there is no designated and certified enforcement agency, an application for a solid waste facilities permit at least 150 days in advance of the date on which it is desired to commence operation, unless the enforcement agency issues a permit to the applicant to commence operations prior to that time.

(Amended by Stats. 1995, Ch. 952, Sec. 15. Effective October 16, 1995.)



44002

(a) (1) No person shall operate a solid waste facility without a solid waste facilities permit if that facility is required to have a permit pursuant to this division.

(2) The prohibition specified in paragraph (1) includes, but is not limited to, the operation of a solid waste facility without a required solid waste facilities permit or the operation of a solid waste facility outside the permitted boundaries specified in a solid waste facilities permit.

(b) If the enforcement agency determines that a person is operating a solid waste facility in violation of subdivision (a), the enforcement agency shall immediately issue a cease and desist order pursuant to Section 45005 ordering the facility to immediately cease all activities for which a solid waste facilities permit is required and desist from those activities until the person obtains a valid solid waste facilities permit authorizing the activities or has obtained other authorization pursuant to this division.

(Amended by Stats. 2004, Ch. 448, Sec. 1. Effective January 1, 2005.)



44003

When the operator of the disposal site is not the disposal site owner, the disposal site operator s application for a solid waste facilities permit shall contain any information that the enforcement agency or the board may require regarding the disposal site owner s interest in the real property utilized as the disposal site.

(Amended by Stats. 1992, Ch. 1292, Sec. 69. Effective January 1, 1993.)



44004

(a) An operator of a solid waste facility shall not make a significant change in the design or operation of the solid waste facility that is not authorized by the existing permit, unless the change is approved by the enforcement agency, the change conforms with this division and all regulations adopted pursuant to this division, and the terms and conditions of the solid waste facilities permit are revised to reflect the change.

(b) If the operator wishes to change the design or operation of the solid waste facility in a manner that is not authorized by the existing permit, the operator shall file an application for revision of the existing solid waste facilities permit with the enforcement agency. The application shall be filed at least 180 days in advance of the date when the proposed modification is to take place unless the 180-day time period is waived by the enforcement agency.

(c) The enforcement agency shall review the application to determine all of the following:

(1) Whether the change conforms with this division and all regulations adopted pursuant to this division.

(2) Whether the change requires review pursuant to Division 13 (commencing with Section 21000).

(d) Within 60 days from the date of the receipt of the application for a revised permit, the enforcement agency shall inform the operator, and if the enforcement agency is a local enforcement agency, also inform the department, of its determination to do any of the following:

(1) Allow the change without a revision to the permit.

(2) Allow the following changes without a revision to the permit through a modification to the permit allowed pursuant to regulations developed by the department:

(A) The proposed change is to allow a nondisposal facility to increase the amount of solid waste that it may handle and that increased amount is within the existing design capacity as described in the facility s transfer processing report and review pursuant to Division 13 (commencing with Section 21000).

(B) The proposed change is to allow a disposal facility to add a nondisposal activity to the facility that will increase the amount of solid waste that may be handled as described in the facility s report of facility information and review pursuant to Division 13 (commencing with Section 21000).

(3) Disallow the change because it does not conform with the requirements of this division or the regulations adopted pursuant to this division.

(4) Require a revision of the solid waste facilities permit to allow the change.

(5) Require review under Division 13 (commencing with Section 21000) before a decision is made.

(e) The operator has 30 days within which to appeal the decision of the enforcement agency to the hearing panel, as authorized pursuant to Article 2 (commencing with Section 44305) of Chapter 4. The enforcement agency shall provide notice of a hearing held pursuant to this subdivision in the same manner as notice is provided pursuant to subdivision (h).

(f) Under circumstances that present an immediate danger to the public health and safety or to the environment, as determined by the enforcement agency, the 180-day filing period may be waived.

(g) (1) A permit revision is not required for the temporary suspension of activities at a solid waste facility if the suspension meets either of the following criteria:

(A) The suspension is for the maintenance or minor modifications to a solid waste unit or to solid waste management equipment.

(B) The suspension is for temporarily ceasing the receipt of solid waste at a solid waste management facility and the owner or operator is in compliance with all other applicable terms and conditions of the solid waste facilities permit and minimum standards adopted by the department.

(2) An owner or operator of a solid waste facility who temporarily suspends operations shall remain subject to the closure and postclosure maintenance requirements of this division and to all other requirements imposed by federal law pertaining to the operation of a solid waste facility.

(3) The enforcement agency may impose any reasonable conditions relating to the maintenance of the solid waste facility, environmental monitoring, and periodic reporting during the period of temporary suspension. The department may also impose any reasonable conditions determined to be necessary to ensure compliance with applicable state standards.

(h) (1) (A) Before making its determination pursuant to subdivision (d), the enforcement agency shall submit the proposed determination to the department for comment and hold at least one public hearing on the proposed determination. The enforcement agency shall give notice of the hearing pursuant to Section 65091 of the Government Code, except that the notice shall be provided to all owners of real property within a distance other than 300 feet of the real property that is the subject of the hearing, if specified in the regulations adopted by the department pursuant to subdivision (i). The enforcement agency shall also provide notice of the hearing to the department when it submits the proposed determination to the department.

(B) The enforcement agency shall mail or deliver the notice required pursuant to subparagraph (A) at least 10 days prior to the date of the hearing to any person who has filed a written request for the notice with a person designated by the enforcement agency to receive these requests. The enforcement agency may charge a fee to the requester in an amount that is reasonably related to the costs of providing this service and the enforcement agency may require each request to be annually renewed.

(C) The enforcement agency shall consider environmental justice issues when preparing and distributing the notice to ensure that the notice is concise and understandable for limited-English-speaking populations.

(2) If the department comments pursuant to paragraph (1), the department shall specify whether the proposed determination is consistent with the regulation adopted pursuant to subdivision (i).

(i) (1) The department shall, to the extent resources are available, adopt regulations that implement subdivision (h) and define the term significant change in the design or operation of the solid waste facility that is not authorized by the existing permit.

(2) While formulating and adopting the regulations required pursuant to paragraph (1), the department shall consider recommendations of the Working Group on Environmental Justice and the advisory group made pursuant to Sections 71113 and 71114 and the report required pursuant to Section 71115.

(Amended by Stats. 2011, Ch. 476, Sec. 14. Effective January 1, 2012.)



44005

(a) Any owner or operator of a solid waste facility who plans to encumber, sell, transfer, or convey the ownership or operations of a solid waste facility or disposal site to a new owner or operator, shall notify the enforcement agency and the board, 45 days prior to the date of the anticipated transfer. The notification shall be in writing and shall include information as determined by the board, including any financial assurances, if applicable.

(b) The enforcement agency and the board shall review the notification documentation and any available records of enforcement actions taken against the proposed transferee, and shall determine, within 30 days of receipt, whether the facility will be operated in compliance with the terms and conditions of an approved permit and any other applicable requirements, including, but not limited to, the requirements of Division 13 (commencing with Section 21000). If the solid waste facility will not be operated in compliance with the terms and conditions of an approved permit, or any other applicable requirements of Division 13 (commencing with Section 21000), the new owner or operator shall be required to file an application for a revised or modified solid waste facilities permit.

(c) If the enforcement agency or the board determines that the facility will be operated in compliance with the terms and conditions of the existing permit, the enforcement agency may change the name of the owner or operator on the permit.

(Repealed and added by Stats. 1995, Ch. 952, Sec. 20. Effective October 16, 1995.)



44006

(a) Each report or application filed under this article shall be submitted under oath or under penalty of perjury.

(b) Each report, notice, or application filed under this article shall be submitted on a form approved by the board.

(c) Each application required to be filed under this article shall be accompanied by a filing fee according to a fee schedule established by the enforcement agency to reflect the cost of processing the application and to recover costs incurred in meeting the requirements of Article 3 (commencing with Section 43500) and Article 4 (commencing with Section 43600) of Chapter 2. This fee is in addition to the fees authorized by Chapter 8 (commencing with Section 41900) of Part 2.

(Amended by Stats. 1990, Ch. 231, Sec. 3.)



44007

The enforcement agency shall not issue or revise a solid waste facilities permit unless it has, at least 65 days in advance, provided the board and the applicant with a copy of the proposed permit, which shall contain the terms and conditions the enforcement agency proposes to establish.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



44008

(a) A decision to issue or not issue the permit shall be made by the enforcement agency within 120 days from the date that the application is deemed complete pursuant to Chapter 4.5 (commencing with Section 65920) of Division 1 of Title 7 of the Government Code, unless waived by the applicant.

(b) The enforcement agency may only issue the permit pursuant to subdivision (a) if it finds that the proposed solid waste facilities permit is consistent with this division and any regulations adopted by the board pursuant to this division applicable to solid waste facilities.

(Amended by Stats. 1995, Ch. 952, Sec. 21. Effective October 16, 1995.)



44009

(a) (1) The board shall, in writing, concur or object to the issuance, modification, or revision of any solid waste facilities permit within 60 days from the date of the board s receipt of any proposed solid waste facilities permit submitted under Section 44007 after consideration of the issues in this section.

(2) If the board determines that the permit is not consistent with the state minimum standards adopted pursuant to Section 43020, or is not consistent with Sections 43040, 43600, 44007, 44010, 44017, 44150, and 44152 or Division 31 (commencing with Section 50000), the board shall object to provisions of the permit and shall submit those objections to the local enforcement agency for its consideration.

(3) If the board fails to concur or object in writing within the 60-day period specified in paragraph (1), the board shall be deemed to have concurred in the issuance of the permit as submitted to it.

(b) Notwithstanding subdivision (a), the board is not required to concur in, or object to, and shall not be deemed to have concurred in, the issuance of a solid waste facilities permit for a disposal facility if the owner or operator is not in compliance with, as determined by the regional water board, an enforcement order issued pursuant to Chapter 5 (commencing with Section 13300) of Division 7 of the Water Code, or if all of the following conditions exist:

(1) Waste discharge requirements for the disposal facility issued by the applicable regional water board are pending review in a petition before the state water board.

(2) The petition for review of the waste discharge requirements includes a request for a stay of the waste discharge requirements.

(3) The state water board has not taken action on the stay request portion of the pending petition for review of waste discharge requirements.

(c) In objecting to the issuance, modification, or revision of any solid waste facilities permit pursuant to this section, the board shall, based on substantial evidence in the record as to the matter before the board, state its reasons for objecting. The board shall not object to the issuance, modification, or revision of any solid waste facilities permit unless the board finds that the permit is not consistent with the state minimum standards adopted pursuant to Section 43020, or is not consistent with Section 43040, 43600, 44007, 44010, 44017, 44150, or 44152 or Division 31 (commencing with Section 50000).

(d) Nothing in this section is intended to require that a solid waste facility obtain a waste discharge permit from a regional water board prior to obtaining a solid waste facilities permit.

(Amended by Stats. 1996, Ch. 1041, Sec. 17. Effective January 1, 1997.)



44010

The enforcement agency shall issue the permit only if it finds that the proposed solid waste facilities permit is consistent with the standards adopted by the board.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



44012

(a) When issuing or revising a solid waste facilities permit, the enforcement agency shall ensure that primary consideration is given to protecting public health and safety and preventing environmental damage, and that the long-term protection of the environment is the guiding criterion.

(b) When issuing or revising a solid waste facilities permit, an enforcement agency may impose those terms and conditions on a solid waste facilities permit that it deems necessary and appropriate to govern the design and operation of the solid waste facility, for purposes of implementing the requirements of subdivision (a).

(c) The terms and conditions of the solid waste facilities permit imposed by an enforcement agency pursuant to this section shall be consistent with the enforcement policy adopted pursuant to subdivision (e) of Section 43209 and shall be consistent with this division.

(Amended by Stats. 2013, Ch. 509, Sec. 5. Effective January 1, 2014.)



44014

(a) Upon compliance with Sections 44007, 44008, and 44009, and after any necessary hearing, the local enforcement agency shall issue, modify, or revise a solid waste facilities permit if the board has concurred in that issuance, modification, or revision of the permit pursuant to Section 44009.

(b) The permit shall contain all terms and conditions which the enforcement agency determines to be appropriate for the operation of the solid waste facility. The operator shall comply with all terms and conditions of the permit.

(c) Within 15 days of issuing, modifying, or revising a solid waste facilities permit, the enforcement agency shall transmit to the permittee a copy of the solid waste facilities permit.

(Amended by Stats. 1995, Ch. 952, Sec. 25. Effective October 16, 1995.)



44015

A solid waste facilities permit issued or revised under this chapter shall be reviewed and, if necessary, revised at least once every five years.

(Amended by Stats. 2004, Ch. 448, Sec. 2. Effective January 1, 2005.)



44016

(a) The enforcement agency may, in accordance with Chapter 4 (commencing with Section 44300), suspend or revoke the permit of any solid waste facility designed to convert solid waste from offsite sources into energy or synthetic fuels if the facility utilizes recyclable materials for conversion to energy and if the local agency in whose jurisdiction the materials are collected requires, by ordinance, contract, or otherwise, that recyclable materials within the jurisdiction of that local agency be converted into energy at that facility. This subdivision does not otherwise restrict the ability of a solid waste facility to purchase, collect, transport, or process recyclable materials.

(b) As used in this section, local agency means any county, city, or district authorized to collect, dispose, or collect and dispose of solid waste, or any joint powers authority formed pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code which is authorized to construct and operate a facility for the conversion of solid waste into energy, synthetic fuel, or reusable materials.

(c) As used in this section, recyclable materials means discarded paper, glass, cardboard, plastic, ferrous metal, or aluminum which has been segregated from other solid waste materials for the purpose of reuse or recycling, except that recyclable materials do not include materials which a local agency, having jurisdiction over the locations where these materials exist, determines could be potentially harmful to the public health, or materials which create a public nuisance, as defined in Section 3480 of the Civil Code.

(Amended by Stats. 1995, Ch. 952, Sec. 27. Effective October 16, 1995.)



44017

The enforcement agency shall include, in the permit of any solid waste facility designed to convert solid waste into energy or synthetic fuels, a provision which requires the use of operating procedures at the facility to prevent hazardous waste from entering the conversion process.

(Amended by Stats. 1995, Ch. 952, Sec. 28. Effective October 16, 1995.)



44018

The board shall establish, by regulation, a program to be implemented by the board and by local enforcement agencies that provides for the expedited review of permits issued pursuant to this article. The program shall be designed to reduce unnecessary delay in the issuance of these permits and to protect the public health and safety and the environment.

(Amended by Stats. 1995, Ch. 952, Sec. 29. Effective October 16, 1995.)






ARTICLE 2. Facility Inspections

44100

(a) The enforcement agency, in issuing or reviewing a solid waste facilities permit or in connection with an action relating to a solid waste facilities permit or as otherwise authorized by this division, may investigate the operation of a solid waste facility, a transfer or processing station, a disposal site, collection or handling equipment, or a storage area for solid wastes.

(b) In the investigation, the enforcement agency may require a person, who is, or proposes to become, an operator of a solid waste facility, a transfer or processing station, a disposal site, collection or handling equipment, or a storage area for solid wastes, or a person that the enforcement agency believes may have information concerning a suspected violation of this division, to furnish, under penalty of perjury, any nonprivileged technical or monitoring program or other reports that the enforcement agency may specify.

(c) If the owner of property upon which solid waste is unlawfully stored, stockpiled, disposed, handled, or maintained refuses to allow or provide the board, the enforcement agency, or a contractor of the board or enforcement agency with access to enter onto the property and perform all necessary cleanup, abatement, or remedial work as authorized pursuant to Section 45000 or 48020, the court may issue the board, the enforcement agency, or a contractor of the board or enforcement agency a warrant pursuant to the procedure set forth in Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure to permit reasonable access to the property to perform that activity, if the following conditions have been met:

(1) An administrative order requiring corrective action has been issued or obtained pursuant to Section 45000 against the property owner.

(2) The board or enforcement agency finds that there is a significant threat to public health or the environment.

(Amended by Stats. 2008, Ch. 500, Sec. 15. Effective January 1, 2009.)



44101

(a) In the investigation, the enforcement agency may inspect the facility, equipment, or vehicle used for storage, collection, transportation, processing, or disposal of solid waste, as necessary to ensure compliance with this division and to determine that the terms and conditions of solid waste facilities permits are being complied with.

(b) The inspection shall be made with the consent of the owner or possessor of the solid waste facilities permit or, if consent is refused, with a warrant duly issued pursuant to Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure. However, in the event of an emergency affecting the public health or safety, an inspection may be made without consent or the issuance of a warrant.

(Amended by Stats. 1992, Ch. 1293, Sec. 23. Effective January 1, 1993.)



44103

(a) For those facilities that accept only hazardous wastes, or that accept only low-level radioactive wastes, or that accept both, a solid waste facilities permit issued by the enforcement agency is not required. A single hazardous waste facilities permit or low-level radioactive waste facilities permit issued by the Department of Toxic Substances Control pursuant to Article 9 (commencing with Section 25200) of Chapter 6.5 of Division 20 of the Health and Safety Code, or by the State Department of Health Services pursuant to Chapter 8 (commencing with Section 114960) of Part 9 of Division 104 of the Health and Safety Code shall be the only waste facilities permit or permits necessary for the use and operation of hazardous waste or low-level radioactive waste disposal facilities.

(b) For those facilities that accept both hazardous wastes and other solid wastes, two permits shall be required, as follows:

(1) The hazardous waste facilities permit issued by the Department of Toxic Substances Control pursuant to Article 9 (commencing with Section 25200) of Chapter 6.5 of Division 20 of the Health and Safety Code.

(2) The solid waste facilities permit issued by the enforcement agency pursuant to this chapter.

(c) Nothing in this section limits or supersedes any other permit or licensing requirements imposed by other provisions of law.

(Amended by Stats. 2000, Ch. 343, Sec. 25. Effective January 1, 2001.)



44104

(a) The board shall maintain an inventory of solid waste facilities which violate state minimum standards. To the extent it is practicable to do so, the board shall incorporate in this inventory existing information collected in the course of previous surveys of this type and similar information made available to the board by state and local agencies.

(b) Whenever a solid waste facility is proposed to be included in the inventory, the board shall give notice thereof by certified mail to the disposal site owner and the operator of the solid waste facility. If, within 90 days of that notice, the violation has not been corrected, the solid waste facility shall be included in the inventory. The board shall update and publish the inventory twice annually.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



44106

(a) The enforcement agency shall develop a compliance schedule for a solid waste facility included in the inventory prepared pursuant to Section 44104. The compliance schedule shall ensure that diligent progress will be made to bring the solid waste facility into compliance.

(b) Except as provided in subdivision (d), if the solid waste facility is not in compliance with the schedule established by the enforcement agency, the enforcement agency may revoke the operating permit of the solid waste facility until the violations of state minimum standards are remedied. If a closed or abandoned disposal site is not in compliance within the one-year period, the unremedied condition is prima facie evidence of negligence; and, in any action for damages against the owner of the property for injury caused by the unremedied condition, the burden of proving that the injury was not caused by the unremedied condition shall be on the owner of the property.

(c) The enforcement agency may recover any costs incurred pursuant to this section by charging the fee authorized by Section 43213.

(d) The enforcement agency shall refer violations of a waste discharge requirement adopted under Section 13263 of the Water Code to the appropriate regional water board.

(Amended by Stats. 1996, Ch. 1041, Sec. 18. Effective January 1, 1997.)






ARTICLE 3. Other Requirements

44150

(a) The enforcement agency shall not issue or revise a solid waste facilities permit for any proposed project which proposes to use transformation, as defined in Section 40201, unless the project complies with all of the following conditions:

(1) The proposed project meets all of the requirements specified in this chapter.

(2) The proposed project is consistent with state solid waste management policy as set forth in Section 40051.

(3) The proposed project has a defined source of waste, including waste available from existing solid waste transfer and processing stations.

(4) The proposed project is guaranteed, by contract or other commitments, more than sufficient quantities of waste to maintain the project s economic feasibility for the life of the bonded indebtedness of the project. This guarantee shall not include any materials which will be recycled pursuant to paragraph (5).

(5) The proposed project, and any contracts or commitments the project has entered into for the provision of waste, uses front-end recycling methods or programs to remove all recyclable materials from the waste stream prior to transformation to the maximum extent feasible.

(6) If the proposed project is a thermal powerplant, the thermal powerplant has been specifically included in an adopted and approved revision of the countywide or regional agency integrated waste management plan prepared pursuant to Chapter 5 (commencing with Section 41750) of Part 2.

(7) The ash or other residue generated from the transformation project is routinely tested at least once a month, and, notwithstanding Section 25143.5 of the Health and Safety Code, if hazardous wastes are present, the ash or residue is sent to a Class 1 hazardous waste disposal facility.

(b) Facilities for the recovery of methane gas are not subject to this section.

(Amended by Stats. 1992, Ch. 1293, Sec. 24. Effective January 1, 1993.)



44151

Any solid waste facility, located outside of any city, shall be maintained in compliance with the flammable clearance provisions of Chapter 5 (commencing with Section 4371) of Part 2 of Division 4.

(Amended by Stats. 1992, Ch. 1293, Sec. 25. Effective January 1, 1993.)



44152

No enforcement agency shall issue or revise a permit for a solid waste facility which exclusively uses transformation until the board has concluded in writing that the proposed permit is consistent with the state s minimum standards for solid waste facilities.

(Amended by Stats. 1990, Ch. 1355, Sec. 39. Effective September 27, 1990.)






ARTICLE 4. Development of Solid Waste Management Facilities on Indian Country

44201

As used in this article, unless the context clearly indicates otherwise, the following definitions apply:

(a) Indian country has the same meaning as set forth in Section 1151 of Title 18 of the United States Code.

(b) Tribe means an Indian tribe, band, nation, or other organized group or community, or a tribal agency authorized by a tribe as defined herein, which is recognized as eligible for special programs and services provided by the United States to Indians because of their status as Indians and is identified on pages 52829 to 52835, inclusive, of Number 250 of Volume 53 (December 29, 1988) of the Federal Register, as that list may be updated or amended from time to time.

(c) Solid waste has the same meaning as set forth in Section 40191.

(d) Solid waste facility has the same meaning as set forth in Section 40194.

(e) Operator means a person who operates a solid waste facility.

(f) Owner means a person who owns a solid waste facility.

(g) Secretary means the Secretary for Environmental Protection.

(h) State means the State of California and any agency or instrumentality thereof.

(i) Siting means the physical suitability of a location proposed for a solid waste facility.

(Amended by Stats. 1992, Ch. 427, Sec. 150. Effective January 1, 1993.)



44202

(a) Upon receipt of a written request from any tribe considering a proposal to construct each solid waste facility in that tribe s Indian country within this state, the secretary shall convene negotiations for purposes of reaching a cooperative agreement pursuant to this article, which will define the respective rights, duties, and obligations of the state and the tribe concerning the approval, development, and operation of the facility. In convening the negotiations, the secretary shall consult with the California Integrated Waste Management Board, the State Water Resources Control Board, the appropriate California regional water quality control board, the State Air Resources Board, and the appropriate air pollution control district or air quality management district.

(b) This article does not apply to any facility located on Indian country within the state if it meets all of the following requirements:

(1) The facility is owned and operated solely by a tribe.

(2) All solid waste accepted by the facility is generated by that particular tribe.

(3) Appropriate federal agencies have approved the facility.

(Added by Stats. 1991, Ch. 805, Sec. 4.)



44203

(a) The secretary may enter into any cooperative agreement which meets the requirements of this article.

(b) Each cooperative agreement shall include, but shall not be limited to, all requirements determined to be necessary to meet the requirements of subdivision (e) to do all of the following:

(1) Protect water quality, as determined by the State Water Resources Control Board or the appropriate California regional water quality control board.

(2) Protect air quality, as determined by the State Air Resources Board or the appropriate air pollution control officer.

(3) Provide for proper management of solid wastes, as determined necessary by the California Integrated Waste Management Board.

(4) In making these determinations, the state agencies shall consider any applicable federal environmental and public health and safety laws.

(c) A decision by the secretary whether to enter into a cooperative agreement shall be based on a good faith determination concerning whether a proposed cooperative agreement meets the requirements of this article. The secretary shall take this action within 130 days of a written request by the tribe that the secretary approve a draft cooperative agreement. At least 60 days prior to determining whether to enter into a cooperative agreement, the secretary shall provide notice, and make available for public review and comment, drafts of his or her proposed action and drafts of the findings and determinations that are required by this section. The secretary shall hold a public hearing in the affected area on the proposed action within the time period for taking that action, as specified in this section. Within 10 days after the close of the public review and comment period, the agencies shall complete the determinations required by this section and the secretary shall issue a final decision.

(d) The findings and determinations of the secretary and relevant agencies made pursuant to this section shall explain material differences between state laws and regulations and the proposed tribal or federal functionally equivalent provisions. The findings and determinations do not need to explain each difference between the state and tribal or federal requirements as long as they identify and evaluate whether the material differences meet the requirements of this article, including, but not limited to, providing at least as much protection for public health and safety and the environment as would the state requirements.

(e) Any cooperative agreement executed pursuant to this article shall provide for regulation of the solid waste facility through inclusion in the agreement of design, permitting, construction, siting, operation, monitoring, inspection, closure, postclosure, liability, enforcement, and other regulatory provisions applicable to a solid waste facility, or which relate to any environmental consequences that may be caused by facility construction or operation, that are functionally equivalent to all of the following:

(1) Article 4 (commencing with Section 13260) of Chapter 4 of, Chapter 5 (commencing with Section 13300) of, and Chapter 5.5 (commencing with Section 13370) of, Division 7 of the Water Code.

(2) Chapter 3 (commencing with Section 41700) of, Chapter 4 (commencing with Section 42300) of, and Chapter 5 (commencing with Section 42700) of, Part 4 of, and Part 6 (commencing with Section 44300) of, Division 26 of the Health and Safety Code.

(3) This division.

(4) All regulations adopted pursuant to the statutes specified in this section.

(5) Any other provision of state environmental, public health, and safety laws and regulations germane to the solid waste facility proposed by the tribe.

(f) The tribal organizational structures or other means of implementing the requirements specified in subdivision (e) are not required to be the same as the state organizational structures or means of implementing its system of regulation.

(g) Neither the approval of any cooperative agreement nor amendments to the agreement, nor any determination of sufficiency provided in Section 44205, shall constitute a project as defined in Section 21065 and shall not be subject to review pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000)).

(h) Each cooperative agreement shall provide for the incorporation of the standards and requirements germane to the protection of the environment, public health, and safety listed in subdivision (e), as enacted, or as those provisions may be amended after January 1, 1992, or after the effective date of any cooperative agreement, if those standards and requirements meet both of the following requirements:

(1) The standards and requirements do not discriminate against a tribe which has executed a cooperative agreement, or a lessee of the tribe, and are applicable to, or not more stringent than, other rules applicable to other similar or analogous facilities or operations outside Indian country.

(2) Adequate notice and opportunity for comment on the incorporation of new and amended standards or requirements are provided to the tribe, facility owner, and operator to facilitate any physical or operational changes in the facility in accordance with state law.

(Amended by Stats. 1992, Ch. 427, Sec. 151. Effective January 1, 1993.)



44204

(a) A tribe shall be eligible for technical assistance to the extent feasible, from the agencies specified in subdivision (b) of Section 44203, for the design, establishment, and implementation of a permit system, cooperative monitoring programs, a tribal enforcement system, and implementation of any other regulatory requirement.

(b) Each cooperative agreement shall provide for reasonable compensation to relevant state agencies for costs and expenses incurred by the state in connection with technical assistance provided to the tribe for the regulatory activities provided in this article, including, but not limited to, monitoring, enforcement, permitting, review, and other activities described in this article, and the reviews required by Section 44203, on a nondiscriminatory basis when compared with similar services to similar projects outside of Indian country.

(c) Each cooperative agreement shall provide for the sharing of appropriate data and other information between any tribal regulatory body, any federal agency, the owner or operator, and applicable state agencies, including, but not limited to, all monitoring data collected respecting the solid waste facility. The agreement shall provide for confidentiality of privileged, proprietary, or trade secret information.

(d) Each cooperative agreement shall include a dispute resolution mechanism for addressing issues of contract interpretation arising out of the cooperative agreement.

(e) The parties to a cooperative agreement executed pursuant to this article may mutually agree to modifications of time periods for actions which are required by this article, except the time periods provided for public notice, review, and comment shall not be eliminated or reduced.

(f) Each cooperative agreement shall require the relevant state agencies to provide detailed comments regarding completeness within 30 days after receiving copies of applications filed for tribal and applicable federal permits with respect to the deficiencies, if any, of the application with respect to the state standards identified in Section 44203. The failure of any of these state agencies to provide those comments within that period shall be deemed a finding of completeness of the respective applications.

(g) Each cooperative agreement shall provide for reasonable access by state agency personnel to Indian country governed by a tribe which has executed a cooperative agreement pursuant to this article for purposes of assistance with permit application review, inspection, and monitoring of operation of a solid waste facility. The cooperative agreement shall also provide for reasonable access for purposes of permit application review and inspection, to the extent the state can provide that access, by tribal regulatory authorities to transfer stations, or similar facilities, located outside of Indian country and handling waste to be transferred to tribal lands.

(Added by Stats. 1991, Ch. 805, Sec. 4.)



44205

(a) Each cooperative agreement shall require the public agencies specified in subdivision (b) of Section 44203 to review any draft tribal permit and any applicable federal permit to determine whether it contains all conditions sufficient to do all of the following:

(1) Meet the functionally equivalent standards provided in the cooperative agreement, as required by subdivision (e) of Section 44203.

(2) Provide not less than the level of protection for public health, safety, and the environment that would have been the case if that state agency had issued the permit.

(3) Implement all feasible mitigation measures. For purposes of this paragraph, feasible has the same meaning as in Sections 21001, 21002.1, and 21004, and any regulations adopted pursuant to those sections.

(b) Each cooperative agreement shall provide that the tribal or federal permits issued for the solid waste facility meet the requirements of this section.

(c) The failure of a party to a cooperative agreement to meet the requirements of this section shall be determined to be an actionable breach of the cooperative agreement.

(d) The election by a party to a cooperative agreement to pursue a contractual remedy shall not limit the ability of a party to assert its respective claims of jurisdiction or sovereign immunity.

(e) Entering into a cooperative agreement shall not be a basis for denying any remedy to which a party is otherwise entitled.

(f) Within 10 days of issuance of a final federal permit or tribal permit, a copy of that permit shall be provided to the California Environmental Protection Agency and the tribe having jurisdiction over the facility.

(Amended by Stats. 1992, Ch. 427, Sec. 152. Effective January 1, 1993.)



44206

(a) Nothing in this article shall limit or expand, or be construed to limit or expand, the jurisdiction of any state agency specified in subdivision (b) of Section 44203 or any tribal agency with respect to any solid waste facility located in Indian country, including, but not limited to, the enforcement powers and procedures available to the state or any tribe with respect to those facilities to the extent not preempted by federal law, including, but not limited to, powers and procedures contained in state or tribal statutes or regulations.

(b) The cooperative agreement shall provide that the state may exercise its enforcement powers over any solid waste facility project on Indian country where a cooperative agreement has been executed, subject to all of the following requirements:

(1) A violation or threatened violation of any standard or requirement set forth in Section 44203 or its functional equivalent in the cooperative agreement, or any condition set forth in a cooperative agreement or permit for the facility, has occurred or is occurring. For purposes of this paragraph, threatened violation means a condition creating a substantial probability of harm, when the probability and potential extent of harm make it reasonably necessary to take immediate action to prevent, reduce, or mitigate damages to persons, property, or natural resources.

(2) The violation or violations have been brought to the attention of the tribe and to the owner and operator of the solid waste facility, through written notice from the appropriate agency. The notice shall identify the specific violation or violations which are occurring or have occurred and a specific corrective or enforcement action or range of actions, including sufficient penalties. The notice shall include a specific and reasonable timeframe in which to take appropriate corrective or enforcement action.

(3) The tribe, after receiving the notice, has failed to take the action or actions, or to take other reasonable action to abate or correct the violation or violations, in a reasonable time.

(c) The functionally equivalent provisions of tribal or federal permits, as determined sufficient pursuant to Section 44205, together with any cooperative agreement approved pursuant to this article, shall collectively be deemed to constitute permits issued under state law for all purposes of enforcing state law.

(d) Notwithstanding subdivision (b), each of the public agencies specified in subdivision (b) of Section 44203 may immediately exercise its enforcement powers over any solid waste facility project on Indian country where a cooperative agreement has been executed, if, in the judgment of the public agency, immediate state action is required to avoid an imminent and substantial threat to public health and safety or to the environment. The state shall notify the tribe prior to taking any action pursuant to this subdivision.

(Amended by Stats. 1992, Ch. 113, Sec. 3. Effective July 2, 1992.)



44207

(a) The cooperative agreement shall provide that the state or tribe may bring an appropriate civil action in a court of competent jurisdiction to enforce the terms of the cooperative agreement as a contract, and shall not limit the availability to either party of any remedy at law or in equity otherwise available under California law.

(b) The cooperative agreement shall require that the tribe waive its sovereign immunity from any action brought by the state in any court otherwise having jurisdiction over the subject matter, and that the state shall waive its sovereign immunity from any action brought by the tribe, in any court otherwise having jurisdiction over the subject matter, to enforce the terms of the cooperative agreement.

(Added by Stats. 1991, Ch. 805, Sec. 4.)



44208

A cooperative agreement executed pursuant to this article shall be executed for the express benefit of the citizens of this state.

(Added by Stats. 1991, Ch. 805, Sec. 4.)



44209

Any person may commence a civil action on the person s own behalf against any of the public agencies specified in subdivision (b) of Section 44203, or against the secretary, who is alleged to have approved or certified the sufficiency of any cooperative agreement or permit in violation of this article. No action may be commenced under this section more than 60 days after the agency or secretary has approved or certified the sufficiency of any cooperative agreement or permit under this article.

(Added by Stats. 1991, Ch. 805, Sec. 4.)



44210

Notwithstanding this article, a cocomposting facility located in Indian country with a memorandum of agreement adopted November 29, 1989, with the California Regional Water Quality Control Board, Colorado River Basin Region 7, shall be allowed to continue to operate under the terms of that agreement until January 1, 1993, or the date the project complies with this article, whichever date is earlier.

(Added by Stats. 1991, Ch. 805, Sec. 4.)









CHAPTER 4. Denial, Suspension, or Revocation of Permits

ARTICLE 1. Denial of Permits

44300

An enforcement agency may, after holding a public hearing before a hearing panel or a hearing officer appointed pursuant to Section 44308 or 44309, in accordance with the procedures set forth in Section 44310, deny a solid waste facilities permit in any of the following cases:

(a) The application is incomplete or otherwise inadequate.

(b) The applicant has not complied with Division 13 (commencing with Section 21000).

(c) The applicant has failed to demonstrate that the facility will meet minimum regulatory standards.

(d) The application contains significant false or misleading information or significant misrepresentations.

(e) The agency determines the applicant has, during the previous three years, been convicted of, or been issued a final order for, one or more violations of this division, or regulations adopted pursuant to this division, or the terms and conditions of the permit, and the violation meets both of the following criteria:

(1) The violation demonstrates a chronic recurring pattern of noncompliance that has posed, or may pose, a significant risk to public health and safety or to the environment.

(2) The violation has not been corrected or reasonable progress toward correction has not been achieved.

(Amended by Stats. 2004, Ch. 448, Sec. 3. Effective January 1, 2005.)






ARTICLE 2. Suspension or Revocation

44305

(a) An enforcement agency may, after holding a public hearing before a hearing panel or a hearing officer appointed pursuant to Section 44308 or 44309, in accordance with the procedures set forth in Section 44310, temporarily suspend a solid waste facilities permit if the enforcement agency determines that changed conditions at the facility necessitate a permit revision or modification to eliminate a significant threat to public health and safety or to the environment.

(b) Notwithstanding subdivision (a), the enforcement agency may suspend a solid waste facilities permit prior to holding a hearing if the enforcement agency determines that changed conditions at the facility necessitate a permit revision or modification to prevent or mitigate an imminent and substantial threat to the public health and safety or to the environment. However, any person aggrieved by an action by an enforcement agency to suspend a permit pursuant to this subdivision may appeal the action to a hearing panel or hearing officer appointed pursuant to Section 44308 or 44309. The hearing panel or hearing officer shall, at the request of the aggrieved party, hear the appeal within three business days of the date when the permit was suspended, or the first day thereafter requested by the aggrieved party in compliance with Chapter 9 (commencing with Section 54950) of Division 2 of Title 5 of the Government Code. The hearing panel or hearing officer shall render its decision on the day the hearing concludes. The hearing panel or hearing officer may affirm, modify, or rescind the permit suspension. A decision of a hearing panel or hearing officer appointed pursuant to Section 44308 or 44309 may be appealed pursuant to Section 45030.

(c) The enforcement agency shall lift the permit suspension as soon as the changed conditions that necessitated the suspension pursuant to subdivision (b) have been corrected.

(Amended by Stats. 2004, Ch. 448, Sec. 4. Effective January 1, 2005.)



44306

The enforcement agency may, after holding a hearing in accordance with the procedures set forth in Section 44310, revoke a solid waste facilities permit if the enforcement agency determines any of the following:

(a) The permit was obtained by a material misrepresentation or failure to disclose relevant factual information.

(b) The operator has, during the previous three years, been convicted of, or been issued a final order for, one or more violations of this division, regulations adopted pursuant to this division, or the terms and conditions of the permit, and the violation meets both of the following criteria:

(1) The violation demonstrates a chronic recurring pattern of noncompliance that has posed, or may pose, a significant risk to public health and safety or to the environment.

(2) The violation has not been corrected or reasonable progress toward correction has not been achieved.

(c) The operator has failed to pay in full any monetary penalty imposed pursuant to Part 5 (commencing with Section 45000) within 90 days from the date when the penalty is required to be paid and after the expiration of the time period during which the permitholder may appeal the ruling, or after the denial of the permitholder s timely appeal up to, and including, an appeal to the superior court.

(Amended by Stats. 2008, Ch. 500, Sec. 16. Effective January 1, 2009.)



44307

From the date of issuance of a permit that imposes conditions that are inappropriate, as contended by the applicant, or after the taking of any enforcement action pursuant to Part 5 (commencing with Section 45000) by the enforcement agency, the enforcement agency shall hold a hearing, if requested to do so, by the person subject to the action. The enforcement agency shall also hold a hearing upon a petition to the enforcement agency from any person requesting the enforcement agency to review an alleged failure of the agency to act as required by this part, Part 5 (commencing with Section 45000), or Part 6 (commencing with Section 45030) or a regulation adopted by the department pursuant to this part, Part 5 (commencing with Section 45000), or Part 6 (commencing with Section 45030). A hearing shall be held in accordance with the procedures specified in Section 44310.

(Amended by Stats. 2013, Ch. 509, Sec. 6. Effective January 1, 2014.)



44308

(a) All hearings conducted pursuant to this chapter by the enforcement agency shall be conducted by a hearing officer appointed pursuant to subdivision (d) or a hearing panel appointed pursuant to either of the following procedures:

(1) The governing body may appoint three of its members as the hearing panel.

(2) The chairperson of the governing body may appoint an independent hearing panel consisting of three members.

(b) (1) If an independent hearing panel is appointed pursuant to paragraph (2) of subdivision (a), not more than one member of the governing body shall serve on the hearing panel.

(2) Members of the independent hearing panel shall be selected for their legal, administrative, or technical abilities in areas relating to solid waste management.

(3) At least one member of the independent hearing panel shall be a technical expert with knowledge of solid waste management methods and technology.

(4) At least one member of the independent hearing panel shall be a representative of the public at large.

(5) A member of an independent hearing panel shall serve for a term of four years, and may not serve more than two consecutive terms.

(6) If a member of an independent hearing panel does not complete the member s term, the chairperson of the governing body shall appoint a replacement to serve out the remainder of the unexpired term.

(c) Members of the hearing panel may receive per diem and necessary expenses while conducting the hearing.

(d) The governing body of an enforcement agency may appoint a hearing officer only if the governing body has adopted procedures for making that appointment and has adopted qualifications that the hearing officer is required to meet.

(Amended by Stats. 2004, Ch. 448, Sec. 6. Effective January 1, 2005.)



44309

All hearings conducted by the board acting as the enforcement agency pursuant to Section 43205 shall be conducted by a hearing panel of three board members appointed by the chairperson of the board.

(Amended by Stats. 2004, Ch. 448, Sec. 7. Effective January 1, 2005.)



44310

All hearings conducted pursuant to this chapter shall be based on the following procedures:

(a) (1) The hearing shall be initiated by the filing of a written request for a hearing with a statement of the issues.

(A) If the hearing request is made by the person subject to the action, the request shall be made within 15 days from the date that person is notified, in writing, of the enforcement agency s intent to act in the manner specified.

(B) If the hearing request is made by a person alleging that the enforcement agency failed to act as required by law or regulation pursuant to Section 44307, the person shall file a request for a hearing within 30 days from the date the person discovered or reasonably should have discovered, the facts on which the allegation is based.

(2) The enforcement agency shall, within 15 days from the date of receipt of a request for a hearing, provide written notice to the person filing the request notifying the person of the date, time, and place of the hearing.

(3) If that person fails to request a hearing or to timely file a statement of issues, the enforcement agency may take the proposed action without a hearing or may, at its discretion, proceed with a hearing before taking the proposed action.

(4) The enforcement agency shall file its written response to the statement of issues filed by the person requesting the hearing with the hearing panel or the hearing officer, and provide a copy to the person requesting the hearing, not less than 15 days prior to the date of the hearing.

(b) The hearing shall be held no later than 30 days after receiving the request for a hearing on the merits of the issues presented, in accordance with the procedures specified in Article 10 (commencing with Section 11445.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(c) Within five days from the conclusion of the hearing, the hearing panel or hearing officer shall issue its decision. The decision shall become effective as provided in Section 45017.

(Amended by Stats. 2004, Ch. 448, Sec. 8. Effective January 1, 2005.)









CHAPTER 5. Asbestos Containing Waste

44820

(a) Except as provided in subdivision (c), the board shall adopt, by regulation, a permitting, inspection, and enforcement program for the disposal of asbestos containing waste, as specified in Section 25143.7 of the Health and Safety Code, at a solid waste facility or disposal site subject to regulation pursuant to this part. The program may include, but is not limited to, standards and certification requirements for local enforcement agencies, pursuant to which the board may delegate authority for the regulation of asbestos containing waste to local enforcement agencies.

(b) On or before March 1, 1995, or the earliest feasible date thereafter, the board and the Department of Toxic Substances Control shall enter into a memorandum of understanding that defines the enforcement responsibilities of each agency for the disposal of asbestos containing waste at a solid waste disposal facility or disposal site subject to regulation pursuant to this part. The memorandum of understanding shall be periodically updated to be consistent with each agency s responsibilities pursuant to this section and Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code.

(c) Until the board has adopted regulations pursuant to subdivision (a), the Department of Toxic Substances Control shall regulate asbestos containing waste at a solid waste facility or disposal site.

(d) Any regulations adopted pursuant to this section shall be deemed emergency regulations and shall be adopted in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code). The adoption of these regulations shall be deemed to be necessary for the immediate preservation of the public peace, health, safety, or general welfare.

(Amended by Stats. 2011, Ch. 296, Sec. 266. Effective January 1, 2012.)









PART 5. ENFORCEMENT

CHAPTER 1. Administrative Enforcement

ARTICLE 1. Corrective Action Orders

45000

(a) Except as provided in subdivision (b), the enforcement agency or the board may issue an administrative order requiring the owner or operator of a solid waste facility or disposal site or a person in violation of Section 44000.5, to take corrective action as necessary to abate a nuisance, or to protect human health and safety or the environment. If both the board and the enforcement agency issue an administrative order regarding the same facility, disposal site, or person, the order issued by the board shall prevail if there is a conflict between the orders.

(b) An administrative order shall not be issued for a minor violation that is corrected immediately in the presence of the inspector. Immediate compliance in that manner shall be noted in the inspection report.

(c) The enforcement agency or the board may contract for corrective action after an order issued pursuant to subdivision (a) becomes final and the owner or operator fails to comply with the order by the date specified in the order.

(d) If an enforcement agency or the board expends any funds pursuant to subdivision (b), the owner or operator of the solid waste facility or disposal site or a person in violation of Section 44000.5 shall reimburse the enforcement agency or the board for the amount expended, including, but not limited to, a reasonable amount for contract administration, and an amount equal to the interest that would have been earned on the expended funds. The amount expended shall be recoverable in a civil action by the Attorney General, upon request of the local enforcement agency or the board.

(e) A contract for corrective action entered into by the board is exempt from approval by the Department of General Services pursuant to Section 10295 of the Public Contract Code.

(f) A corrective action shall incorporate by reference applicable waste discharge requirements issued by the state water board or a regional water board, and shall be consistent with all applicable water quality control plans adopted pursuant to Section 13170 of, and Article 3 (commencing with Section 13240) of Chapter 4 of Division 7 of, the Water Code, and state policies for water quality control adopted pursuant to Article 3 (commencing with Section 13140) of Chapter 3 of Division 7 of the Water Code, existing at the time of the corrective action or proposed corrective action.

(Amended by Stats. 2008, Ch. 500, Sec. 17. Effective January 1, 2009.)



45001

Nothing in this division affects the authority of the state water board or a regional water board to issue enforcement orders or take corrective actions with regard to solid waste facilities.

(Repealed and added by Stats. 1995, Ch. 952, Sec. 34. Effective October 16, 1995.)



45002

(a) Except as provided in subdivision (b), an order issued pursuant to this part or Part 4 (commencing with Section 43000) shall provide the person subject to that order with a notice of that person s right to appeal pursuant to Part 4 (commencing with Section 43000) and Part 6 (commencing with Section 45030).

(b) The recipient of a notice to comply issued pursuant to Section 45003 may request that a hearing be conducted in accordance with Section 44307, but only with respect to an action taken by an enforcement agency of the board that arises from a minor violation that the owner or operator fails to correct or fails to certify, in a timely manner, as having been corrected.

(Amended by Stats. 2008, Ch. 500, Sec. 18. Effective January 1, 2009.)



45003

(a) (1) An authorized representative of the enforcement agency or board who, in the course of conducting an inspection, detects a minor violation, shall take an enforcement action as to the minor violation only in accordance with this section.

(2) In a proceeding concerning an enforcement action taken pursuant to this section, there shall be a rebuttable presumption upholding the determination made by the enforcement agency or board regarding whether the violation is a minor violation.

(b) A notice to comply shall be the only means by which an enforcement agency or board may cite a minor violation, unless the person cited fails to correct the violation or fails to submit the certification of correction within the time period prescribed in the notice, in which case the enforcement agency or board may take any enforcement action, including imposing a penalty, as authorized by this part.

(c) (1) The enforcement agency or the board shall commence an enforcement action under this section by serving a notice to comply on the owner or operator of the solid waste facility or disposal site at which a violation has occurred, specifying the violation and the manner in which the violation may be corrected.

(2) A person who receives a notice to comply detailing a minor violation shall have not more than 30 days from the date of the notice to comply in which to correct any violation cited in the notice to comply. Within five working days of correcting the violation, the person cited or an authorized representative shall sign the notice to comply, certifying that any violation has been corrected, and return the notice to the enforcement agency or board, whichever issued the notice to comply.

(3) A false certification that a violation has been corrected is punishable as a misdemeanor.

(4) The effective date of the certification that a violation has been corrected shall be one of the following dates, whichever occurs first:

(A) The date the certification is received by the enforcement agency or the board, whichever issued the notice to comply, including receipt of an electronic or facsimile version of the certification.

(B) The date the certification is postmarked by the United States Postal Service.

(C) The date the certification is accepted for delivery by a national express delivery service as evidenced by a receipt.

(d) If a notice to comply is issued, a single notice to comply shall be issued for all minor violations noted during the inspection, and the notice to comply shall list all of the minor violations and the manner in which each of the minor violations may be brought into compliance.

(e) If a person who receives a notice to comply pursuant to subdivision (c) disagrees with one or more of the alleged violations listed on the notice to comply, the person shall provide the enforcement agency or board that issued the notice to comply a written notice of disagreement specifying the allegations with which the person disagrees along with the returned signed notice to comply, certifying that all of the undisputed violations have been corrected. If the person disagrees with all of the alleged violations, the written notice of disagreement shall be returned in lieu of the signed certification of correction within 30 days of the date of issuance of the notice to comply. If the issuing agency takes administrative enforcement action on the basis of the disputed violation, that action may be appealed in the same manner as any other alleged violation under Section 44307.

(f) This section does not do any of the following:

(1) Prevent a reinspection to ensure compliance with this division or to ensure that minor violations cited in a notice to comply have been corrected and that the solid waste facility or disposal site is in compliance with this division.

(2) Prevent the enforcement agency or board from requiring a person to submit necessary documentation needed to support the person s claim of compliance pursuant to subdivision (c).

(3) Restrict the power of a city attorney, district attorney, county counsel, or the Attorney General to bring, in the name of the people of California, any criminal proceeding otherwise authorized by law.

(4) Prevent the enforcement agency or board from cooperating with, or participating in, a proceeding specified in paragraph (3).

(Added by Stats. 2008, Ch. 500, Sec. 19. Effective January 1, 2009.)






ARTICLE 2. Cease and Desist Orders

45005

An enforcement agency or the board may issue a cease and desist order to any of the following:

(a) A person who is operating, has operated, or proposes to operate a solid waste facility or operates a disposal site in an unauthorized manner, or who is disposing of solid waste in any of the following manners:

(1) In violation of a solid waste facilities permit or in violation of this division, or any regulation adopted pursuant to this division.

(2) Without a solid waste facilities permit.

(3) In a manner that causes or threatens to cause a condition of hazard, pollution, or nuisance.

(b) A person who has violated, is violating, or proposes to violate Section 44000.5.

(Amended by Stats. 2008, Ch. 500, Sec. 20. Effective January 1, 2009.)






ARTICLE 3. Civil Penalties

45010

(a) The board and enforcement agencies shall impose civil penalties on the operators of solid waste facilities in a judicious manner and shall impose those penalties only after all reasonable efforts pursuant to Section 45010.2 have been made by enforcement agencies to provide proper notice of violations to alleged violators as well as a reasonable opportunity to bring solid waste facilities and disposal sites into compliance with this division.

(b) An enforcement agency shall not deposit funds collected through the imposition of civil penalties pursuant to this article in the General Fund of the local enforcement agency, but instead shall deposit those funds in a segregated account and use those funds exclusively for enhancing solid waste enforcement within the local enforcement agency s jurisdiction, including, but not limited to, all of the following:

(1) Increasing enforcement programs.

(2) Expanding the agency s enforcement capabilities.

(3) Bringing solid waste facilities into compliance with this division.

(4) Remediating illegal or abandoned solid waste disposal sites.

(c) Civil penalties paid to the board pursuant to this article shall be deposited in the Enforcement Penalty Account, which is hereby established in the Solid Waste Disposal Site Cleanup Trust Fund created pursuant to Section 48027. Notwithstanding subdivision (b) of Section 48027, the moneys in the Enforcement Penalty Account may be expended by the board, upon appropriation by the Legislature, to enforce and implement this division.

(Amended by Stats. 2008, Ch. 500, Sec. 21. Effective January 1, 2009.)



45010.1

(a) The board or an enforcement agency may issue an order imposing a civil penalty of not more than five thousand dollars ($5,000) for each violation, for each day that the violation continues, to a person who violates the terms or conditions of a solid waste facilities permit or who violates a requirement of this division, a regulation adopted pursuant to this division, or an order issued under this chapter, if the requirement, regulation, or order is applicable to a solid waste facility or a disposal site. An enforcement agency or the board may impose the penalty administratively pursuant to this part.

(b) In determining the amount of civil liability to be imposed pursuant to this section, the board or enforcement agency shall take into consideration the factors specified in Section 45016.

(Added by Stats. 2008, Ch. 500, Sec. 22. Effective January 1, 2009.)



45010.2

Before the board or enforcement agency issues an order under this chapter, except for a notice to comply pursuant to Section 45003, the board or enforcement agency shall do both of the following:

(a) Notify the owner or operator of the solid waste facility or the owner or operator of the disposal site, that the facility or site is in violation of this division, a regulation adopted pursuant to this division, or an order issued under this division, applicable to a solid waste facility or disposal site.

(b) Upon the request of the owner or operator of the solid waste facility or the owner or operator of the disposal site, meet with the owner or operator to clarify the applicable requirements and to determine what actions, if any, that the operator or owner may voluntarily take to bring the facility or site into compliance by the earliest feasible date.

(Added by Stats. 2008, Ch. 500, Sec. 23. Effective January 1, 2009.)



45011

If an enforcement agency or the board determines that a solid waste facility or disposal site is in violation of this division, a regulation adopted pursuant to this division, the terms or conditions of a solid waste facilities permit, an order issued under this division, or poses a potential or actual threat to public health and safety or the environment, or determines that a person has disposed of solid waste at an unpermitted disposal site in violation of Section 44000.5, the enforcement agency or board may issue an order establishing a time schedule according to which the facility or site shall be brought into compliance with this division. The order may also provide for a civil penalty, to be imposed administratively by the enforcement agency or board, in an amount not to exceed five thousand dollars ($5,000) for each day on which a violation occurs, if compliance is not achieved in accordance with that time schedule.

(Amended by Stats. 2008, Ch. 500, Sec. 24. Effective January 1, 2009.)



45012

(a) If an enforcement agency, despite having made a good faith effort pursuant to its enforcement authority or any other authority, is unable to correct a violation, and the board, acting through its executive director, and the enforcement agency both agree that enforcement by the board is feasible and desirable pursuant to these circumstances, the board, acting through its executive director, may take any appropriate enforcement action pursuant to this section.

(b) (1) Notwithstanding subdivision (a), the board shall not take any enforcement action specified in this part without providing notice to the enforcement agency and the violator of the board s intent to take that action, allowing the enforcement agency and the violator a reasonable opportunity to correct the violation, and conducting a public hearing on the matter.

(2) When taking an enforcement action pursuant to this section, the board is vested, in addition to its other powers, with all of the authority to take an action that an enforcement agency may take pursuant to this division.

(c) Notwithstanding subdivisions (a) and (b), if the board finds that an enforcement agency s failure to take enforcement action constitutes an imminent threat to public health and safety or to the environment, the board may take the enforcement action that the board determines is necessary.

(Amended by Stats. 2008, Ch. 500, Sec. 25. Effective January 1, 2009.)



45013

The board shall make available guidance and assistance to the enforcement agency regarding the inspection, investigation, enforcement, and remediation of illegal, abandoned, inactive, or closed disposal sites to ensure that public health and safety and the environment are protected.

(Amended by Stats. 2008, Ch. 500, Sec. 26. Effective January 1, 2009.)



45014

(a) Upon the failure of a person to comply with a final order issued by a local enforcement agency or the board, the Attorney General, upon request of the board, shall petition the superior court for the issuance of a preliminary or permanent injunction, or both, as may be appropriate, restraining the person or persons from continuing to violate the order or complaint.

(b) An attorney authorized to act on behalf of the local enforcement agency or the board may petition the superior court for injunctive relief to enforce this part, a term or condition in a solid waste facilities permit, or a standard adopted by the board or the local enforcement agency.

(c) In addition to the administrative imposition of civil penalties pursuant to this part, Article 6 (commencing with Section 42850) of Chapter 16 of Part 3, and Article 4 (commencing with Section 42962) of Chapter 19 of Part 3, an attorney authorized to act on behalf of the local enforcement agency or the board may apply, to the clerk of the appropriate court in the county in which the civil penalty was imposed, for a judgment to collect the penalty. The application, which shall include a certified copy of the decision or order in the civil penalty action, constitutes a sufficient showing to warrant issuance of the judgment. The court clerk shall enter the judgment immediately in conformity with the application. The judgment so entered shall include the amount of the court filing fee that would have been due from an applicant who is not a public agency, and has the same force and effect as, and is subject to all the provisions of law relating to, a judgment in a civil action, and may be enforced in the same manner as any other judgment of the court in which it is entered. The amount of the unpaid court filing fee shall be paid to the court prior to satisfying any of the civil penalty amount. Thereafter, any civil penalty or judgment recovered shall be paid, to the maximum extent allowed by law, to the board or to the local enforcement agency, whichever is represented by the attorney who brought the action.

(Amended by Stats. 2008, Ch. 696, Sec. 29. Effective September 30, 2008.)



45015

Remedies under this part are in addition to, and do not supersede or limit, any other applicable remedies provided by law.

(Added by Stats. 1995, Ch. 952, Sec. 34. Effective October 16, 1995.)



45016

In making a determination regarding the allegations in, and the amount of any liability that may be imposed pursuant to, an order, petition, or complaint and determining the appropriate outcome, and when determining whether to deny, suspend, or revoke a permit or to deny a permit application, the issuing agency, the board, or a court, as the case may be, shall take into consideration:

(a) The nature, circumstances, extent, and gravity of any violation or any condition giving rise to the violation and the various remedies and penalties that are appropriate in the given circumstances, with primary emphasis on protecting the public health and safety and the environment.

(b) Whether the violations or conditions giving rise to the violation have been corrected in a timely fashion or reasonable progress is being made.

(c) Whether the violations or conditions giving rise to the violation demonstrate a chronic pattern of noncompliance with this division, the regulations adopted pursuant to this division, or with the terms and conditions of a solid waste facilities permit, or pose, or have posed, a serious risk to the public health and safety or to the environment.

(d) Whether the violations or conditions giving rise to the violation were intentional.

(e) Whether the violations or conditions giving rise to the violation were voluntarily and promptly reported to appropriate authorities prior to the commencement of an investigation by the enforcement agency.

(f) Whether the violations or conditions giving rise to the violation were due to circumstances beyond the reasonable control of the violator or were otherwise unavoidable under the circumstances.

(g) Whether in the case of violations of this division, or the regulations adopted pursuant to this division, the violator has established one or more of the following programs prior to committing the violation that will help to prevent violations of the type committed in the future:

(1) A comprehensive compliance program designed to prevent violations of this division, the regulations adopted pursuant to this division, and of the terms and conditions of the solid waste facilities permit.

(2) Employee training programs designed to educate the employees regarding their responsibilities under this division, the regulations adopted pursuant to this division, and the terms and conditions of the solid waste facilities permit.

(3) Regular internal audits to monitor the effectiveness of the comprehensive compliance programs described in paragraph (1).

(4) Confidential systems for employee reporting of potential statutory, regulatory, or solid waste facilities permit violations and for protecting persons so reporting from retaliatory employment actions.

(5) Special incentive programs that promote and reward statutory, regulatory, and permit compliance.

(Added by Stats. 1995, Ch. 952, Sec. 34. Effective October 16, 1995.)



45017

(a) (1) Except as provided in paragraphs (2) and (3), all orders and determinations issued pursuant to this part or Part 4 (commencing with Section 43000) shall take effect immediately upon service.

(2) (A) If an order or determination is issued pursuant to this part or Part 4 (commencing with Section 43000) to the owner or operator of a solid waste facility operating under a solid waste facilities permit issued in accordance with this part, the owner or operator may petition the executive director of the board, pursuant to this subparagraph, to stay the effect of the order or determination, or portion thereof, pending the completion of administrative appeals before the hearing panel or hearing officer or the board.

(B) A petition submitted pursuant to subparagraph (A) shall be in writing and shall state the extraordinary circumstances that justify the stay. The petition shall also state the grounds, if any, on which a finding may be made that the immediate effect of the order or determination will preclude or interfere with the provision of an essential public service so that the public health and safety or the environment will be adversely affected.

(C) If the executive director finds the immediate effect of the order or determination will preclude or interfere with the provision of an essential public service so that the public health and safety or the environment will be adversely affected, the executive director shall consider and act on the petition within three days from the receipt of the petition. The board or the executive director may order the stay to be in effect from the effective date of the order or determination or other appropriate date.

(D) If the executive director does not find that the immediate effect of the order or determination will preclude or interfere with the provision of an essential public service, the board shall act upon the petition within 14 days or at its next scheduled public meeting, whichever date is sooner.

(3) (A) If an order or determination is issued pursuant to this part or Part 4 (commencing with Section 43000) to a person that is not the owner or operator of a permitted solid waste facility, the person subject to the order or determination may petition the board pursuant to this subparagraph to stay the effect of the order or determination, or portion thereof, pending the completion of administrative appeals before the hearing panel or hearing officer or the board.

(B) The board shall act on a petition filed pursuant to subparagraph (A) within 14 days or at its next scheduled public meeting whichever date is sooner. The board may order the stay to be in effect from the effective date of the order or determination or other appropriate date.

(b) For purposes of this section, service may be effected by any of the following:

(1) Personal delivery.

(2) First-class United States mail, if it is made by certified mail and evidence of delivery is provided.

(3) Express delivery by a national express mail service that provides evidence of delivery.

(Amended by Stats. 2008, Ch. 500, Sec. 27. Effective January 1, 2009.)



45018

The payment of civil liability assessed in any order issued under this chapter shall be made within 30 days of the date the order becomes final. Any penalties recovered shall be sent to the board or to the enforcement agency, whichever brought the action, as provided in subdivision (c) of Section 45014.

(Added by Stats. 1995, Ch. 952, Sec. 34. Effective October 16, 1995.)



45019

At least 10 days prior to the date of issuance of an enforcement order which is not for an emergency, or within five days from the date of issuance of an enforcement order for an emergency, or within 15 days from the date of discovery of a violation of a state law, regulation, or term or condition of a solid waste facilities permit for a solid waste facility or disposal site, which is likely to result in an enforcement action, the following agencies shall, to the extent that the enforcement action involves a violation that may also be under the jurisdiction of another state regulatory agency, provide a written statement providing an explanation of, and justification for, the enforcement order or a description of the violation in the following manner:

(a) The enforcement agency, as appropriate, shall provide the statement to the regional water board, the board, the air pollution control district or air quality management district, and the Department of Toxic Substances Control.

(b) A regional water board, as appropriate, shall provide the statement to the enforcement agency, the board, the air pollution control district or air quality management district, and the Department of Toxic Substances Control.

(c) An air pollution control district or an air quality management district, as appropriate, shall provide the statement to the enforcement agency, the board, the regional water board, and the Department of Toxic Substances Control.

(d) The Department of Toxic Substances Control, as appropriate, shall provide the report of inspection required by paragraph (1) of subdivision (c) of Section 25185 of the Health and Safety Code to the enforcement agency, the board, the regional water board, and the air pollution control district or air quality management district.

(Amended by Stats. 2008, Ch. 500, Sec. 28. Effective January 1, 2009.)



45020

(a) Within 30 days from the date of receipt of a notice of the issuance of, or the proposal to issue, an enforcement order pursuant to Section 45022, the regional water board, the enforcement agency, or the air pollution control district or the air quality management district, and the Department of Toxic Substances Control, as appropriate, shall inspect the solid waste facility or disposal site to determine whether any state law, regulation, or term or condition of a permit, which that board or agency is authorized to enforce, is being violated.

(b) Each agency, to the maximum extent allowed by law, shall do all of the following with respect to enforcement activities at solid waste facilities and disposal sites:

(1) Coordinate enforcement activities to eliminate duplication and facilitate compliance.

(2) Notify the owner and operator of the solid waste facility or owner and operator of the disposal site of a violation before imposing an administrative civil penalty.

(3) Prior to imposing an administrative penalty, and upon the request of the owner or operator of the solid waste facility or owner or operator of the disposal site, meet with the owner or operator to clarify the regulatory requirements and to determine what actions, if any, the owner or operator could voluntarily take to bring the solid waste facility or disposal site into compliance by the earliest feasible date. If a contemporaneous enforcement action or investigation dealing with the same violation or with similar violations is being pursued by another regulatory agency, a city attorney, a county counsel, a district attorney, or the Attorney General, the operator may request a meeting with all those investigating and enforcement entities.

(4) Consider the factors prescribed in Section 45016 in determining appropriate enforcement actions.

(Amended by Stats. 2008, Ch. 500, Sec. 29. Effective January 1, 2009.)



45021

If any board or agency specified in Section 45019 receives a complaint concerning a solid waste facility or disposal site and the board or agency determines that it is not authorized to take action concerning the complaint, the board or agency shall refer the complaint within 30 days from the date of receipt to another state agency that it determines is authorized to take action.

(Amended by Stats. 2008, Ch. 500, Sec. 30. Effective January 1, 2009.)



45022

If any agency or board specified in Section 45019 receives a complaint concerning a solid waste facility or disposal site that the agency or board does not refer to another state agency pursuant to Section 45021, or if the agency or board receives this complaint referred to it by another agency or board pursuant to Section 45021, the agency or board shall either take appropriate enforcement action concerning the facility or site pursuant to this part, or refer the complaint to the Attorney General, the district attorney, the city attorney, or the county counsel, whichever is applicable, or, at the earliest feasible date, not to exceed 60 days, provide the person who filed the complaint with a written statement explaining why an enforcement action would not be appropriate.

(Amended by Stats. 2008, Ch. 500, Sec. 31. Effective January 1, 2009.)



45022.5

An enforcement agency shall maintain a record of, and take any action that the enforcement agency is authorized to take regarding, a complaint, referral, or inspection relating to the operation of a solid waste facility, solid waste disposal site, or solid waste handling activity, including, but not limited to, those activities that do not require a solid waste facilities permit, within its jurisdiction.

(Added by Stats. 2004, Ch. 448, Sec. 12. Effective January 1, 2005.)



45023

A civil penalty of not more than ten thousand dollars ($10,000) may be imposed upon a person who for each day the violation or operation occurs:

(a) Owns or operates a solid waste facility or disposal site and who intentionally or negligently violates or causes or permits another to violate the terms and conditions of a solid waste facilities permit or a standard, requirement, or order applicable to a solid waste facility or disposal site.

(b) Operates a solid waste facility without a solid waste facilities permit.

(c) With respect only to a solid waste facility or disposal site, intentionally or negligently violates a provision of this division, or a regulation, administrative order, or standard adopted by the board or an enforcement agency.

(Amended by Stats. 2008, Ch. 500, Sec. 32. Effective January 1, 2009.)



45024

Any attorney authorized to act on behalf of the board or a local enforcement agency may petition the superior court to impose, assess, and recover the civil penalties authorized by Section 45023. Any penalties recovered pursuant to this section shall be paid, to the maximum extent allowed by law, to the board or to the local enforcement agency, whichever is represented by the attorney bringing the action.

(Added by Stats. 1995, Ch. 952, Sec. 34. Effective October 16, 1995.)









CHAPTER 2. Criminal Enforcement

45025

(a) (1) A violation of Part 4 (commencing with Section 43000) is a misdemeanor punishable by a fine of not less than five hundred dollars ($500) and not more than ten thousand dollars ($10,000) for each violation. Each instance of disposal that violates Section 44000.5 is a separate violation.

(2) In addition to a fine under paragraph (1), a violation punishable under paragraph (1) is punishable by imprisonment in a county jail for not more than six months if any of the following circumstances apply to the person convicted of a violation of this section and cause or threaten to cause serious harm to public health or safety or the environment:

(A) The person knowingly makes a false statement in a permit application or other document used for the purpose of compliance with this chapter.

(B) The person knowingly destroys, alters, or conceals any records required to be maintained pursuant to this chapter.

(C) The person withholds information requested by the enforcement agency.

(D) The person is convicted of more than one violation of this division, or is in violation of more than one regulation adopted pursuant to this division or term and condition of a permit.

(E) Upon receipt of an order from the board or a local enforcement agency, the person fails to correct or make reasonable progress toward correcting a violation.

(b) In addition to any fine imposed upon a conviction, the court may require, as a condition of probation and in addition to any other condition of probation, that the person convicted under this section remove, or pay the cost of removing, any solid waste the person unlawfully disposed, caused, or arranged to be disposed, transported, or accepted for disposal.

(Added by Stats. 2008, Ch. 500, Sec. 33. Effective January 1, 2009.)









PART 6. APPEALS

CHAPTER 1. Enforcement Agency Action

45030

(a) A party to a hearing held pursuant to Chapter 4 (commencing with Section 44300) of Part 4 may appeal to the board to review the written decision of the hearing panel or hearing officer or to review the petitioner s request in the instance of a failure of a hearing panel or hearing officer to render a decision or consider the request for review, or a determination by the governing body not to direct the hearing panel or hearing officer to hold a public hearing, under the following circumstances:

(1) Within 10 days from the date of issuance of a written decision by a hearing panel or hearing officer.

(2) If no decision is issued, within 45 days from the date a request for a hearing was received by the enforcement agency for which there was a failure of a hearing panel or hearing officer to render a decision or consider a petitioner s request pursuant to Section 44310.

(b) An appellant shall commence an appeal to the board by filing a written request for a hearing together with a brief summary statement of the legal and factual basis for the appeal.

(c) Within five days from the date the board receives the request for a hearing, the board shall schedule a hearing on the appeal and notify the appellant and all other parties to the underlying proceeding of the date of the board hearing.

(d) The board shall hear the appeal within 60 days from the date the board received the request for the appeal.

(e) The board shall conduct the hearing on the appeal in accordance with the procedures specified in Article 10 (commencing with Section 11445.10) of Chapter 4.5 of Part 1 of the Government Code.

(Amended by Stats. 2004, Ch. 448, Sec. 13. Effective January 1, 2005.)



45031

Within 30 days from the date that an appeal is filed with the board, the board may do any of the following:

(a) Determine not to hear the appeal if the appellant fails to raise substantial issues.

(b) Determine not to hear the appeal if the appellant failed to participate in the administrative hearing before the hearing panel, except that the board shall hear the appeal if the appellant shows good cause for the appellant s failure to appear.

(c) Determine to accept the appeal and to decide the matter on the basis of the record before the hearing panel, or based on written arguments submitted by the parties, or both.

(d) Determine to accept the appeal and hold a hearing, within 60 days, unless all parties stipulate to extending the hearing date.

(Added by Stats. 1995, Ch. 952, Sec. 35. Effective October 16, 1995.)



45032

(a) In the board s hearing on the appeal, the evidence before the board shall consist of the record before the hearing panel or hearing officer, relevant facts as to any actions or inactions not subject to review by a hearing panel or hearing officer, the record before the local enforcement agency, written and oral arguments submitted by the parties, and any other relevant evidence that, in the judgment of the board, should be considered to effectuate and implement the policies of this division.

(b) The board may only overturn an enforcement action, and any administrative civil penalty, by a local enforcement agency if it finds, based on substantial evidence, that the action was inconsistent with this division. If the board overturns the decision of the local enforcement agency, the hearing panel, or the hearing officer, or finds that the enforcement agency has failed to act as required, the board may do both of the following:

(1) Direct that the appropriate action be taken by the local enforcement agency.

(2) If the local enforcement agency fails to act by the date specified by the board, take the appropriate action itself.

(Amended by Stats. 2004, Ch. 448, Sec. 14. Effective January 1, 2005.)






CHAPTER 2. Judicial Review

45040

(a) Within 30 days from the date of service of a copy of a decision or order issued by the board pursuant to Section 45031 or 45032, any aggrieved party may file with the superior court a petition for a writ of mandate for review thereof.

(b) (1) The filing of a petition for writ of mandate shall not stay any enforcement action taken or the accrual of any penalties assessed, pursuant to this part or Part 5 (commencing with Section 45000).

(2) Paragraph (1) shall not prohibit the court from granting any appropriate relief within its jurisdiction.

(Amended by Stats. 2008, Ch. 500, Sec. 35. Effective January 1, 2009.)



45041

The evidence before the court shall consist of the records before the hearing panel or hearing officer and the board, if any, including the enforcement agency s records, and any other relevant evidence that, in the judgment of the court, should be considered to effectuate and implement the policies of this division.

(Amended by Stats. 2004, Ch. 448, Sec. 16. Effective January 1, 2005.)



45042

Except as otherwise provided in this chapter, Section 1094.5 of the Code of Civil Procedure shall govern proceedings pursuant to this article.

(Added by Stats. 1995, Ch. 952, Sec. 35. Effective October 16, 1995.)









PART 7. OTHER PROVISIONS

CHAPTER 1. Household Hazardous Substance Information and Collection

ARTICLE 1. Legislative Findings and Definitions

47000

The Legislature finds and declares that, because hazardous substances are an integral part of daily life, it would benefit the public to have access to practical and consistent information concerning chemicals in daily life, products which contain hazardous substances, and proper procedures for the disposal of hazardous substances. This information would improve the ability of all Californians to assist in protecting the state s natural resources from environmental degradation.

(Repealed and added by Stats. 1990, Ch. 35, Sec. 44. Effective March 30, 1990.)



47001

The Legislature also finds that the disposal of hazardous substances by households can be injurious to sanitation workers, the general public, and wildlife and domestic animals, and can pose a threat to the environment.

(Repealed and added by Stats. 1990, Ch. 35, Sec. 46. Effective March 30, 1990.)



47002

The Legislature further finds and declares that each household in the state should have reasonable access to legal, convenient, and environmentally safe methods for the disposal of hazardous substances commonly found in and around homes.

(Repealed and added by Stats. 1990, Ch. 35, Sec. 48. Effective March 30, 1990.)



47003

The Legislature, therefore, declares that the state should assist the efforts of local governments and other agencies to provide safer disposal methods for household hazardous waste and to provide public information on the proper disposal of hazardous substances commonly found in and around homes.

(Repealed and added by Stats. 1990, Ch. 35, Sec. 50. Effective March 30, 1990.)



47004

For purposes of this chapter, hazardous waste has the same meaning as defined in Section 25117 of the Health and Safety Code, and hazardous substance has the same meaning as defined in Section 25316 of the Health and Safety Code.

(Added by Stats. 1990, Ch. 35, Sec. 51. Effective March 30, 1990.)






ARTICLE 2. Public Information Program

47050

The board shall, in consultation with the Department of Toxic Substances Control, develop and implement a public information program to provide uniform and consistent information on the proper disposal of hazardous substances found in and around homes. The program may include information, consistent with product labeling, on the proper use and storage of products which contain hazardous substances and on safer substitutes for products which contain hazardous substances.

(Amended by Stats. 1992, Ch. 1346, Sec. 6. Effective January 1, 1993.)



47051

The public information program shall be designed to provide uniform responses to public inquiries about household hazardous substances, and to assist the efforts of counties required to provide household hazardous waste collection, recycling, and disposal programs pursuant to Sections 47100 and 47101, and local agencies authorized to provide these programs.

(Repealed and added by Stats. 1990, Ch. 35, Sec. 55. Effective March 30, 1990.)



47052

The public information program shall include the development of pamphlets or other written materials which could be used by local agencies in conjunction with household hazardous waste collection or other programs which these agencies may or are required to offer. The written materials shall be prepared with the intent of promoting consistency in how these local programs define and handle household hazardous wastes.

(Repealed and added by Stats. 1990, Ch. 35, Sec. 57. Effective March 30, 1990.)






ARTICLE 3. Household Hazardous Waste Management

47100

After a countywide integrated waste management plan has been revised pursuant to Section 41770, and the revision has been approved pursuant to Sections 41760 and 41800, the county shall implement that portion of the household hazardous waste collection, recycling, and disposal program identified in the plan which serves the population of the unincorporated area of the county, and the cities or other appropriate local agencies within the county shall implement, for their respective jurisdictions, that portion of the household hazardous waste collection, recycling, and disposal program identified in the plan which serves the population of the incorporated area of the county.

(Amended by Stats. 1992, Ch. 1346, Sec. 7. Effective January 1, 1993.)



47101

Section 47100 does not prohibit a city or county from jointly implementing the household hazardous waste collection, recycling, and disposal program, or another local agency from implementing the program in the county pursuant to the mutual agreement of the local agencies involved in implementing the program.

(Added by Stats. 1990, Ch. 35, Sec. 61. Effective March 30, 1990.)



47102

The board shall designate a household hazardous waste coordinator to advise and assist local governments and other agencies which offer programs for household hazardous waste management.

(Added by renumbering Section 47100 by Stats. 1990, Ch. 35, Sec. 58. Effective March 30, 1990.)



47103

The board shall provide technical assistance to local governments and other agencies which establish household hazardous waste management programs.

(Added by renumbering Section 47101 by Stats. 1990, Ch. 35, Sec. 60. Effective March 30, 1990.)



47104

The board shall prepare, in consultation with the Department of Toxic Substances Control, guidelines and a state policy to guide the efforts of local agencies to provide household hazardous waste collection, recycling, and disposal programs pursuant to this article. The guidelines required by this section shall allow adequate flexibility to local agencies in meeting their individual needs, to the extent that the local agency s program does not conflict with the state policy prepared pursuant to this subdivision.

(Amended by Stats. 1992, Ch. 1346, Sec. 8. Effective January 1, 1993.)



47105

The guidelines required by this article shall include all the following elements:

(a) Development of a model operation plan for community household hazardous waste collection, recycling, and disposal programs required to be identified pursuant to this article. The model operation plan shall include a description of proper procedures for hazardous waste handling, storage, transportation, and personnel training.

(b) The establishment of guidelines on the generic types of household hazardous substances which should be disposed of as hazardous waste, and guidelines on the safe management of hazardous wastes generated by households which may be excluded from household hazardous waste collection programs but which may require some special handling.

(Repealed and added by Stats. 1990, Ch. 35, Sec. 67. Effective March 30, 1990.)



47106

In establishing guidelines on which products should be disposed of as hazardous waste, the board shall consider such factors as toxicity, concentration of toxic ingredients in a product, and other appropriate factors. The board shall also consider the appropriateness of excluding from any listing of household hazardous wastes specific categories of household products, such as products intended for human consumption, personal hygiene products, and other categories of household products intended for general consumer use.

(Repealed and added by Stats. 1990, Ch. 35, Sec. 69. Effective March 30, 1990.)



47107

The guidelines and operation plan prepared pursuant to subdivision (a) shall, upon request, be made available to local agencies and the public. The board shall advise county health offices of the availability of these materials and of the informational materials developed pursuant to Article 1 (commencing with Section 47051).

(Added by Stats. 1990, Ch. 35, Sec. 70. Effective March 30, 1990.)



47108

In developing the guidelines required by this article, the board shall, to the extent feasible, consult existing sources of information, including household hazardous waste collection programs which have been operated in the state and in other states, and industry and academia.

(Added by Stats. 1990, Ch. 35, Sec. 71. Effective March 30, 1990.)



47109

Any city or county may, upon a vote of the governing body of the city or county, authorize an increase in solid waste collection fees to offset the cost to the city or county of establishing, publicizing, and maintaining a household hazardous waste collection, recycling, and disposal program implemented pursuant to this article. Any increase in garbage collection fees authorized by this section shall be set at a level to bring in revenues not higher than is necessary to fund the reasonable cost of the household hazardous waste collection, recycling, and disposal program. Where an appropriately licensed private entity is utilized by a city or county, under a permit or existing franchise, to undertake a household hazardous waste collection, recycling, and disposal program, the costs of handling, hauling, and disposing of household hazardous wastes shall be paid through fees or rates charged for service.

(Added by Stats. 1990, Ch. 35, Sec. 72. Effective March 30, 1990.)






ARTICLE 3.3. Home-Generated Sharps Waste Collection

47115

A pharmaceutical manufacturer that sells or distributes a medication in California that is usually intended to be self-injected at home through the use of a hypodermic needle, pen needle, intravenous needle, or any other similar device, shall, on or before July 1, 2010, and annually thereafter, submit to the board, or its successor agency, a plan that describes how the manufacturer supports the safe collection and proper disposal of the waste devices.

(Added by Stats. 2009, Ch. 591, Sec. 1. Effective January 1, 2010.)



47115.5

The plan required pursuant to Section 47115 shall include, at a minimum, a description of the actions, if any, taken by the manufacturer to do the following:

(a) Provide for the safe collection and proper disposal of the waste devices.

(b) Educate consumers about safe management and collection opportunities.

(c) Support efforts by retailers, pharmaceutical distributors, manufacturers of injection devices, and other partners, including local governments, health care organizations, public health officers, solid waste service providers, and other groups with interest in protecting public health and safety through the safe collection and proper disposal of waste devices.

(Added by Stats. 2009, Ch. 591, Sec. 1. Effective January 1, 2010.)



47116

(a) The manufacturer shall post and maintain a copy of the plans required pursuant to Section 47115 on its Internet Web site.

(b) The board, or its successor agency, shall post and maintain copies of the plans submitted by the manufacturers pursuant to Section 47115 on its Internet Web site.

(Added by Stats. 2009, Ch. 591, Sec. 1. Effective January 1, 2010.)






ARTICLE 3.5. Household Hazardous Waste Grants

47200

(a) The board shall expend funds from the account, upon appropriation by the Legislature, for the making of grants to cities, counties, or other local agencies with responsibility for solid waste management, and for local programs to help prevent the disposal of hazardous wastes at disposal sites, including, but not limited to, programs to expand or initially implement household hazardous waste programs. In making grants pursuant to this section, the board shall give priority to funding programs that provide for the following:

(1) New programs for rural areas, underserved areas, and for small cities.

(2) Expansion of existing programs to provide for the collection of additional waste types, innovative or more cost-effective collection methods, or expanded public education services.

(3) Regional household hazardous waste programs.

(b) (1) The total amount of grants made by the board pursuant to this section shall not exceed, in any one fiscal year, three million dollars ($3,000,000).

(2) Notwithstanding paragraph (1), the total amount of grants made by the board pursuant to this section may exceed three million dollars ($3,000,000) but shall not exceed six million dollars ($6,000,000), in any one fiscal year, if sufficient funds are appropriated from the Integrated Waste Management Account for this purpose.

(Amended by Stats. 2007, Ch. 542, Sec. 2. Effective January 1, 2008.)



47201

The board shall adopt regulations for implementation of this article, including, but not limited to, criteria for selecting grant recipients.

(Added by Stats. 1993, Ch. 656, Sec. 37. Effective October 1, 1993.)



47202

All expenses incurred by the board in carrying out this article shall be payable from the account. No liability or obligation is imposed upon the state pursuant to this part, and the board shall not incur any liability or obligation beyond the extent to which money is provided in the account for the purposes of this article.

(Added by Stats. 1993, Ch. 656, Sec. 37. Effective October 1, 1993.)



47203

Upon appropriation by the Legislature, the board shall allocate, from the account, an amount not to exceed sixty thousand dollars ($60,000), to the Hazardous Waste Control Account, for expenditure for the 1993 94 fiscal year, to the Department of Toxic Substances Control, for the development and maintenance, jointly with the board, of a data base of all household hazardous waste collection events, facilities, and programs within the state. On and after July 1, 1994, upon appropriation by the Legislature, the board shall allocate an amount from the account of not more than sixteen thousand three hundred dollars ($16,300) in each fiscal year for that purpose.

(Added by Stats. 1993, Ch. 656, Sec. 37. Effective October 1, 1993.)






ARTICLE 4. Liability

47550

A city, county, or local agency operating a household hazardous waste collection, recycling, and disposal program in accordance with Article 3 (commencing with Section 47100), and in accordance with Article 10.8 (commencing with Section 25218) of Chapter 6.5 of Division 20 of the Health and Safety Code, is not liable for any damage or injury caused by an action taken by the city, county, or local agency, or an employee or authorized agency of the city, county, or local agency, in the course of the operation of the program, unless the action is performed in bad faith or in a negligent manner. For purposes of this section, it shall be presumed that the action is performed in good faith and without negligence, and this presumption shall affect the burden of proof.

(Amended by Stats. 1996, Ch. 647, Sec. 4. Effective January 1, 1997.)









CHAPTER 2. Finances

ARTICLE 1. The Integrated Waste Management Fund

47901

(a) All revenues received by the board shall be deposited in the specified account in the fund. Any revenue received by the board for which no account is specified shall be deposited in the Integrated Waste Management Account created by Section 48001 in the fund. The board may establish or modify other subaccounts in the account, as appropriate and necessary for proper administration.

(b) Any funds remaining in the Solid Waste Disposal Site Cleanup and Maintenance Account in the Integrated Waste Management Fund shall be transferred to the Integrated Waste Management Account in the Integrated Waste Management Fund, consistent with Section 16346 of the Government Code.

(c) Any expenditures charged to the Solid Waste Disposal Site Cleanup and Maintenance Account in the fund shall be transferred to the Integrated Waste Management Account.

(Amended by Stats. 1993, Ch. 656, Sec. 38. Effective October 1, 1993.)



47902

Notwithstanding Section 16475 of the Government Code, all interest earned and other increment derived from the investment of revenues in an account in the Integrated Waste Management Fund shall be deposited in that account.

(Amended by Stats. 1992, Ch. 1293, Sec. 29. Effective January 1, 1993.)






ARTICLE 2. Management of the Fund

48000

(a) Each operator of a disposal facility shall pay a fee quarterly to the State Board of Equalization, which is based on the amount, by weight or volumetric equivalent, as determined by the Department of Resources Recycling and Recovery, of all solid waste disposed of at each disposal site.

(b) (1) The fee for solid waste disposed of shall be one dollar and thirty-four cents ($1.34) per ton. Commencing with the 1995 96 fiscal year, the amount of the fee shall be established by the Department of Resources Recycling and Recovery at an amount that is sufficient to generate revenues equivalent to the approved budget for that fiscal year, including a prudent reserve, but shall not exceed one dollar and forty cents ($1.40) per ton.

(2) On and after July 1, 2012, the amount of the fee established by the Department of Resources Recycling and Recovery pursuant to paragraph (1) shall be increased by twelve cents ($0.12) per ton for each operator of a solid waste landfill whose owner has notified the department that it elects to participate in the State Solid Waste Postclosure and Corrective Action Trust Fund pursuant to Article 2.1 (commencing with Section 48010).

(c) The Department of Resources Recycling and Recovery shall notify the state board on the first day of the period in which the rate shall take effect of any rate change adopted pursuant to paragraphs (1) and (2) of subdivision (b).

(d) The Department of Resources Recycling and Recovery and the state board shall ensure that all of the fees for solid waste imposed pursuant to this section that are collected at a transfer station are paid to the state board in accordance with this article.

(e) (1) The fee imposed by paragraph (2) of subdivision (b) shall not be operative on or after July 1, 2012, unless the Department of Resources Recycling and Recovery receives, on or before January 1, 2012, letters of participation in the State Solid Waste Postclosure and Corrective Action Trust Fund from landfill owners representing at least 50 percent of the total volume of waste disposed of in 2010.

(2) The Department of Resources Recycling and Recovery shall notify the state board, on or before February 29, 2012, if the fee imposed by paragraph (2) of subdivision (b) shall become operative pursuant to paragraph (1).

(Amended by Stats. 2010, Ch. 417, Sec. 1. Effective January 1, 2011.)



48001

The revenue from the fees paid pursuant to paragraph (1) of subdivision (b) of Section 48000 shall, after payment of refunds and administrative costs of collection, be deposited in the Integrated Waste Management Account, which is hereby created in the fund.

(Amended by Stats. 2009, Ch. 318, Sec. 2. Effective January 1, 2010.)



48001.5

(a) The revenue from the fees paid pursuant to paragraph (2) of subdivision (b) of Section 48000 shall, after payment of refunds and administrative costs of collection, be deposited in the State Solid Waste Postclosure and Corrective Action Trust Fund, which is hereby created in the State Treasury.

(b) Fees, revenues, and all interest earned shall be available to the board, upon appropriation by the Legislature, to carry out the purposes of Article 2.1, including all of the following:

(1) Corrective action and postclosure activities pursuant to subdivision (b) of Section 48011.

(2) Administrative costs incurred by the board in implementing Article 2.1.

(3) Any startup costs incurred by the board in implementing Article 2.1 that were incurred before fees were paid pursuant to paragraph (2) of subdivision (b) of Section 48000.

(Added by Stats. 2009, Ch. 318, Sec. 3. Effective January 1, 2010.)



48002

The state board shall adopt rules and regulations to carry out Section 48000, including, but not limited to, provisions governing collections, reporting, refunds, and appeals.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



48003

The state board may not spend more than
1/2
percent of the total revenues deposited, or anticipated to be deposited, in the account during a fiscal year for the administration of this chapter during that fiscal year.

(Amended by Stats. 2003, Ch. 742, Sec. 8. Effective January 1, 2004.)



48004

(a) The money in the account shall be used by the Department of Resources Recycling and Recovery, upon appropriation by the Legislature, for the following purposes:

(1) The administration and implementation of this division by the Department of Resources Recycling and Recovery.

(2) The state water board s and regional water boards administration and implementation of Division 7 (commencing with Section 13000) of the Water Code at solid waste disposal sites.

(b) It is the intent of the Legislature that an amount that is sufficient to fund state water board and regional water board regulatory activities for solid waste landfills be appropriated from the account by the Legislature in the annual Budget Act. Those persons who are required to pay the fee imposed pursuant to Section 48000 shall not be required to pay the annual fee imposed pursuant to subdivision (d) of Section 13260 of the Water Code with regard to the same discharge if the requirements for the waiver of that fee set forth in paragraph (3) of subdivision (d) of Section 13260 of the Water Code are met.

(c) Notwithstanding subdivisions (a) and (b), if the fee established pursuant to Section 48000 does not generate revenues sufficient to fund the programs specified in this section, or if the amount appropriated by the Legislature for these purposes is reduced, those reductions shall be equally and proportionally distributed between funding for the solid waste programs of the state water board and the regional water boards and the Department of Resources Recycling and Recovery.

(Amended by Stats. 2010, Ch. 718, Sec. 20. Effective October 19, 2010.)



48005

Unless otherwise specified, all money received by the board shall be deposited in the Integrated Waste Management Account and shall be used by the board, upon appropriation by the Legislature, for the purposes for which it was collected or, if not expressly specified for a particular purpose, for the purposes of this division, except Part 6 (commencing with Section 46000), which shall be funded by fees pursuant to Section 46801.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



48006

The board may exempt from all fees any operator of a solid waste landfill that receives less than a monthly average of five tons per operating day of solid waste.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



48007

(a) Recycled materials and inert waste removed from the waste stream and not disposed of in a solid waste landfill shall not be included for the purpose of assessing fees imposed pursuant to Section 48000.

(b) For purposes of this section, and only for the purpose of determining whether fees shall be imposed pursuant to Section 48000, inert waste removed from the waste stream and not disposed of in solid waste landfills includes the use, disposal, or placement of solely inert waste on property where surface mining operations, as defined in Section 2735, are being conducted, or have been conducted previously, as long as the use, disposal, or placement is for purposes of reclamation, as defined in Section 2733, pursuant to either of the following:

(1) A reclamation plan approved pursuant to Section 2774.

(2) For surface mining operations conducted prior to January 1, 1976, an agreement with a city or county, or a permit issued by a city or county, that provides for a fill appropriately engineered for the planned future use of the reclaimed minesite.

(c) For purposes of this section, inert waste means rock, concrete, brick, sand, soil, and cured asphalt only. In addition, inert waste does not include any waste that meets the definition of designated waste as defined in Section 13173 of the Water Code or hazardous waste as defined by Section 40141.

(d) This section shall remain operative until the operative date of the regulations adopted by the board pursuant to Section 48007.5 and, as of the January 1 following that operative date, this section is repealed, unless a later enacted statute deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended (as amended by Stats. 1999, Ch. 600, Sec. 6) by Stats. 2001, Ch. 811, Sec. 1. Effective January 1, 2002. Inoperative on date prescribed by its own provisions. Repealed on January 1 after inoperative date, by its own provisions. See later operative version, as amended by Sec. 2 of Ch. 811.)



48007

(a) Recycled materials and inert waste removed from the waste stream and not disposed of in a solid waste landfill shall not be included for the purpose of assessing fees imposed pursuant to Section 48000.

(b) This section shall become operative on the operative date of the regulations adopted by the board pursuant to Section 48007.5.

(Amended (as added by Stats. 1999, Ch. 600, Sec. 7) by Stats. 2001, Ch. 811, Sec. 2. Effective January 1, 2002. Section operative on date prescribed in subd. (b).)



48007.5

(a) On or before January 1, 2004, the board shall adopt and file with the Secretary of State, pursuant to Section 11346.2 of the Government Code, regulations that establish an appropriate level of oversight of the management of construction and demolition waste, and the management of inert waste at mine reclamation sites.

(b) For purposes of this section, inert waste has the same meaning as defined in subdivision (c) of Section 48007, as that section read on January 1, 2002.

(Added by Stats. 2001, Ch. 811, Sec. 3. Effective January 1, 2002.)



48008

(a) Any operator of a solid waste landfill that pays a fee pursuant to this chapter may impose on its users an administrative fee of not more than 5 percent of the fees paid to the State Board of Equalization during the previous quarter pursuant to Section 48000.

(b) Administrative fees imposed pursuant to subdivision (a) shall reflect, to the extent feasible, the actual costs of collecting and accounting for fees paid to the State Board of Equalization.

(Amended by Stats. 1990, Ch. 1355, Sec. 57. Effective September 27, 1990.)






ARTICLE 2.1. State Solid Waste Postclosure and Corrective Action Trust Fund

48010

(a) (1) An owner of a landfill for which evidence of financial ability is maintained pursuant to Article 4 (commencing with Section 43600) of Chapter 2 of Part 4, whose landfill is operating on January 1, 2012, and that elects to participate in the State Solid Waste Postclosure and Corrective Action Trust Fund pursuant to this article, shall submit written notice to the Department of Resources Recycling and Recovery on or before January 1, 2012.

(2) Except as provided in paragraph (3), an owner of multiple landfills that elects to participate in the State Solid Waste Postclosure and Corrective Action Trust Fund is required to submit written notice that includes all of the owner s operating landfills and all other landfills in which that owner has in common ownership.

(3) A landfill with multiple owners may participate only if all owners of that landfill elect to participate. Participation of a landfill with multiple owners shall not obligate a partial owner of that landfill to include any other landfill at which that owner has full or partial ownership.

(4) The Department of Resources Recycling and Recovery shall provide to the state board the name and address, and any other information necessary to administer and collect the fee imposed pursuant to paragraph (2) of subdivision (b) of Section 48000, of every owner of a landfill electing to participate in the State Solid Waste Postclosure and Corrective Action Trust Fund on or before February 29, 2012.

(b) If an operator that is operating a landfill on January 1, 2012, submits a written notification to the Department of Resources Recycling and Recovery that it elects to participate after the trust fund fee goes into effect, the operator shall pay all trust fund fees applicable from July 1, 2012, and a 5-percent penalty before being allowed to participate.

(c) For new landfills that receive a solid waste facility permit after January 1, 2012, the owner s election to participate in the State Solid Waste Postclosure and Corrective Action Trust Fund shall be submitted in writing to the Department of Resources Recycling and Recovery before the department concurs in the issuance of the permit pursuant to Section 44009.

(d) All elections to participate made by landfill owners pursuant to this section are final, binding, and irrevocable for those owners and their successors and assignees.

(Amended by Stats. 2010, Ch. 417, Sec. 2. Effective January 1, 2011.)



48011

(a) For the purposes of this article, solid waste landfill means a disposal site that is required to maintain evidence of financial ability pursuant to Part 4 (commencing with Section 43600) of Chapter 2 of Part 4.

(b) The board may expend money in the State Solid Waste Postclosure and Corrective Action Trust Fund to pay for corrective action and postclosure activities that have not been performed by the owner or operator of a solid waste landfill, upon a determination by the board that all of the following conditions are met:

(1) The solid waste landfill owner or operator has failed to comply with a final enforcement order issued by the enforcement agency, the regional water board, or the board.

(2) The financial assurance mechanisms are inadequate to pay for the required corrective action or postclosure maintenance activities or both that action and those activities.

(3) The solid waste landfill was operating pursuant to a valid solid waste facilities permit on or after January 1, 1988, when the state s requirements for solid waste landfill financial assurances went into effect as a result of Assembly Bill 2448 of the 1987 88 Regular Session, and is required to have financial assurances pursuant to Article 4 (commencing with Section 43600) of Chapter 2 of Part 4.

(4) The board has first used and exhausted all immediately available financial assurance mechanisms provided by the operator.

(5) The solid waste landfill owner and operator are otherwise unable or unwilling to pay, in a timely manner, for the required corrective action or postclosure maintenance activities or both that action and those activities.

(c) The board may adopt regulations, if necessary, setting forth additional criteria for making expenditures from the State Solid Waste Postclosure and Corrective Action Trust Fund.

(d) Notwithstanding Section 10295 of the Public Contract Code, a contract entered into by the board for the purposes of this article is not subject to approval by the Department of General Services.

(e) No liability or obligation is imposed on the state under this article, and the board shall not incur any obligation beyond the extent to which money is expended from the State Solid Waste Postclosure and Corrective Action Trust Fund pursuant to this article.

(f) The board shall, to the maximum extent feasible, recover from the landfill owner or operator the amount of money expended from the State Solid Waste Postclosure and Corrective Action Trust Fund, including a reasonable amount for any board contract administration costs and an amount equal to the interest that would have been earned on the expended funds. The board shall deposit all funds recovered pursuant to an action authorized by this section into the State Solid Waste Postclosure and Corrective Action Trust Fund.

(g) The amount of any cost incurred by the board pursuant to this section is recoverable from the landfill owner or operator in a civil action brought by the Attorney General pursuant to Section 40432.

(h) The board may, consistent with Section 48023.5, impose a lien on the owner s or operator s assets or real property as an additional remedy to recover funds from the operator for expenditures from the State Solid Waste Postclosure and Corrective Action Trust Fund.

(Added by Stats. 2009, Ch. 318, Sec. 4. Effective January 1, 2010.)



48012

After January 1, 2016, as part of the annual report required pursuant to Section 40507, the Department of Resources Recycling and Recovery shall report on expenditures from the State Solid Waste Postclosure and Corrective Action Trust Fund, the status of cost recovery actions, and any recommended statutory changes that are necessary to ensure adequate resources are available to carry out the purposes of the State Solid Waste Postclosure and Corrective Action Trust Fund.

(Amended by Stats. 2010, Ch. 417, Sec. 3. Effective January 1, 2011.)



48013

Except as provided in paragraph (3) of subdivision (a) of Section 48010, an owner of multiple landfills for which evidence of financial ability is maintained pursuant to Article 4 (commencing with Section 43600) of Chapter 2 of Part 4 and whose landfills are operating on January 1, 2012, shall include all other landfills in which that owner has in common ownership in the letter of participation.

(Amended by Stats. 2010, Ch. 417, Sec. 4. Effective January 1, 2011.)






ARTICLE 2.5. Solid Waste Disposal and Codisposal Site Cleanup Program

48020

(a) For purposes of this article, the following terms have the following meaning:

(1) Codisposal site means a hazardous substance release site listed pursuant to Section 25356 of the Health and Safety Code, where the disposal of hazardous substances, hazardous waste, and solid waste has occurred.

(2) Trust fund means the Solid Waste Disposal Site Cleanup Trust Fund created pursuant to Section 48027.

(b) The board shall, on January 1, 1994, initiate a program for the cleanup of solid waste disposal sites and for the cleanup of solid waste at codisposal sites where the responsible party either cannot be identified or is unable or unwilling to pay for timely remediation, and where cleanup is needed to protect public health and safety or the environment.

(c) The board shall not expend more than 5 percent of the funds appropriated for the purpose of the program by a statute other than the Budget Act to administer that program, unless a different amount is otherwise appropriated to administer the program in the annual Budget Act. If a different amount is appropriated to administer the program in the annual Budget Act, it shall be set forth in a separate line item. All remaining funds appropriated for the purposes of the program shall be expended on direct cleanup pursuant to subdivision (b) or emergency actions at solid waste facilities, disposal sites, sites involving solid waste handling, and for solid waste at codisposal sites.

(Amended by Stats. 2006, Ch. 762, Sec. 1. Effective January 1, 2007.)



48021

(a) In prioritizing the sites for cleanup pursuant to Section 48020, the board shall consider the degree of risk to public health and safety and the environment posed by conditions at a site, the ability of the site owner to clean up the site without monetary assistance, the ability of the board to clean up the site adequately with available funds, maximizing the use of available funds, and other factors as determined by the board.

(b) (1) In administering the program authorized by Section 48020, the board may expend funds directly for cleanup, provide loans to parties who demonstrate the ability to repay state funds, and provide partial grants to public entities, to assist in site cleanup.

(2) The board may expend funds directly for the cleanup of a publicly owned site only if the board determines that the public entity lacks resources or expertise to timely manage the cleanup itself.

(3) In addition to the criteria specified in subdivision (a), in considering partial grants that provide greater than 50 percent of the funds directly for cleanup, the board shall consider the amount of contributions of moneys or in-kind services from the applicant; the availability of other appropriate funding sources to remediate the site; the degree of public benefit; the presence of innovative and cost-effective programs to abate or prevent solid waste problems to be addressed by the grants; and other factors as determined by the board.

(c) (1) In addition to the expenditures specified in subdivision (b), the board may expend a portion of the funds appropriated for the program to abate illegal disposal sites.

(2) For the purposes of this subdivision, the board may provide grants to public entities.

(3) Where funds are provided by the board to address illegal disposal sites within a jurisdiction, the local enforcement agency shall provide ongoing enforcement to prevent recurring illegal disposal at the site.

(4) For the purposes of this subdivision, an activity to remove or abate solid waste disposed into a municipal storm sewer is eligible to receive a partial grant, if the grant is used for solid waste cleanup, solid waste abatement, or any other activity that mitigates the impact of solid waste, and an ongoing program is established to prevent recurring solid waste disposal into the municipal storm sewer.

(d) In developing and implementing the program, the board shall consult with certified local enforcement agencies and the regional water boards.

(Amended by Stats. 2006, Ch. 762, Sec. 2. Effective January 1, 2007.)



48022

The Legislature finds and declares all of the following:

(a) Pursuant to the legal framework and definitions pertaining to solid waste contained in this division, the board and the local enforcement agencies have general authority and responsibility for responding to environmental conditions at solid waste disposal sites to ensure protection of the public health and safety and the environment.

(b) The definitions of solid waste, solid waste disposal, and solid waste landfill establish some of the parameters for the general authority and responsibility of the board and the local enforcement agencies.

(c) The Solid Waste Disposal and Codisposal Site Cleanup Program established under this article establishes a mechanism for funding the cleanup of solid waste disposal sites and the solid waste at codisposal sites under specified conditions and circumstances.

(d) A burn dump site is a solid waste disposal site and, as such, is a site that is eligible for funding pursuant to the program, provided all other criteria for program eligibility are met.

(e) Pursuant to the Health and Safety Code, the Department of Toxic Substances Control has general jurisdiction, authority, and responsibility regarding hazardous substance release sites.

(f) Pursuant to the Water Code, the State Water Resources Control Board and the regional water quality control boards have general jurisdiction, authority, and responsibility regarding protection of the waters of the state, including, but not limited to, solid waste and hazardous waste discharges.

(g) Most burn dump sites impact multiple media. Burn dump sites usually contain hazardous substances and, therefore, most can be characterized generally as hazardous substance release sites. Burn dump sites also contain predominantly solid waste and, therefore, can be characterized generally as solid waste disposal sites. Some burn dump sites impact, or have the potential to impact, waters of the state.

(h) Burn dump sites are presumed to be solid waste disposal sites, subject to the general authority and responsibility of the board and the local enforcement agencies. In addition to this general presumption, it is the intent of the Legislature to require that the procedures set forth in Section 48022.5 be followed to ensure that hazardous substances and hazardous wastes at burn dump sites are adequately characterized and safely managed and remediated in consultation with, or under the direct oversight of, the department or the appropriate regional water quality control board, or both.

(Added by Stats. 2002, Ch. 589, Sec. 1. Effective January 1, 2003.)



48022.5

(a) For the purposes of this section, the following terms have the following meanings, unless the context clearly requires otherwise:

(1) Burn dump site means a solid waste disposal site that meets all of the following conditions:

(A) Was operated prior to 1972.

(B) Is closed.

(C) Prior to closure, was a site where open burning was conducted.

(2) Department means the Department of Toxic Substances Control.

(3) Regional board means a California regional water quality control board.

(4) Remediation oversight agency means the entity responsible for environmental oversight on a burn dump site remediation project.

(5) Sensitive land use means either of the following:

(A) Use for residences, schools, day care facilities, hospitals and hospices, and other facilities or structures that have a high density of occupation on a daily basis.

(B) Use as a park, golf course, or any other, similar open-space area that is made available for public use, when the park, golf course, or open-space area has a potential for human exposure to hazardous substances.

(b) On or before June 30, 2003, the department, in consultation with the board and the State Water Resources Control Board, shall develop protocols to be utilized by the board and the local enforcement agencies for site investigation and characterization of hazardous substances at burn dump sites.

(1) The protocols shall include, but need not be limited to, both of the following items:

(A) Sampling and analysis protocols to be utilized by the board and the local enforcement agencies for site investigation and characterization of hazardous substances at burn dump sites.

(B) Appropriate abatement measures for nonsensitive land uses.

(2) In addition, the protocols may include either or both of the following items:

(A) Cleanup guidelines, levels, or thresholds for one or more typical constituents of concern based on nonsensitive land uses.

(B) Specifications for confirmation sampling on partial and complete clean-closed sites.

(c) Whenever the board receives an application for funding under this article for a burn dump site, the board shall use the protocols developed by the department under subdivision (b) to investigate and characterize hazardous substances at the site.

(d) Once sufficient site information is available, the board shall notify the department and the appropriate regional board of the board s interest in providing funding and remediation oversight for the site.

(e) For a nonsensitive land use site, the board shall proceed as the remediation oversight agency, following the notification required under subdivision (d), unless the department or regional board requests a site consultation meeting under subdivision (g).

(f) For an existing or proposed sensitive land use site, the board shall request a site consultation meeting under subdivision (g).

(g) For sites with existing or proposed sensitive land uses or water quality impacts, or where otherwise requested by the department or a regional board, the board, the department, the State Water Resources Control Board, and the appropriate regional board shall hold a site consultation meeting to determine which agency will provide remediation oversight. If, following a review of the site information, the department or a regional board requests to provide remediation oversight, that request shall be granted. If the department or a regional board does not request to provide remediation oversight, remediation oversight of the site shall remain with the board. In cases where the board requested the meeting, the determination of remediation oversight agency shall be made within 30 days of the board s request for the meeting.

(h) The board may require the imposition of an environmental restriction on any burn dump site where solid waste or residuals from the burning of solid waste is left in place. The environmental restriction shall meet the requirements described in Section 1471 of the Civil Code, and the restrictions shall run with the land.

(i) On or before March 30, 2003, the board and the department shall enter into an agreement relating to the funding of any activities of the department appropriately conducted pursuant to this section.

(j) Nothing in this section is intended to limit the authority of the board, the department, the State Water Resources Control Board, or a regional board pursuant to other provisions of law.

(k) Nothing in this section is intended to preclude any qualifying entity from applying for and receiving funding assistance under any other provision of law.

(Added by Stats. 2002, Ch. 589, Sec. 2. Effective January 1, 2003.)



48023

(a) If the board expends any funds pursuant to this article, the board shall, to the extent feasible, seek repayment from responsible parties in an amount equal to the amount expended, a reasonable amount for the board s cost of contract administration, and an amount equal to the interest that would have been earned on the expended funds.

(b) In implementing this article, the board is vested, in addition to its other powers, with all the powers of an enforcement agency under this division.

(c) The amount of any cost incurred by the board pursuant to this article shall be recoverable from responsible parties in a civil action brought by the board or, upon the request of the board, by the Attorney General pursuant to Section 40432.

(Amended by Stats. 2007, Ch. 130, Sec. 216. Effective January 1, 2008.)



48023.5

(a) In addition to the remedies authorized under Section 48023, any costs or damages incurred under this article by the board constitute a lien upon the real property owned by any responsible party that is subject to the remedial action. The lien shall attach regardless of whether the responsible party is insolvent. A lien imposed under this section shall arise at the time costs are first incurred by the board with respect to a remedial action at the site.

(b) A lien established under this section shall be subject to the notice and hearing procedures required by due process of the law. Prior to imposing the lien, the board shall send the property owner via certified mail a Notice of Intent to Place A Lien letter. This letter shall provide that the owner, within 14 calendar days from the date of receipt of the letter, may object to the imposition of the lien either in writing or through an informal proceeding before a neutral official. This neutral official shall be the board s executive director or his or her designee, who may not have had any prior involvement with the site. The issue before the neutral official shall be whether the board has a reasonable basis for its determination that the statutory elements for lien placement under this section are satisfied. During this proceeding the property owner may present information or submit documents, or both, to establish that the board should not place a lien as proposed. The neutral official shall assure that a record of the proceeding is made, and shall issue a written decision. The decision shall state whether the property owner has established any issue of fact or law to alter the board s intention to file a lien, and the basis for the decision.

(c) The board may not be considered a responsible party for a remediated site merely because a lien is imposed under this section.

(d) A lien imposed under this section shall continue until the liability for the costs or damages incurred under this article, or a judgment against the responsible party, is satisfied. However, if it is determined by a court that the judgment against the responsible party will not be satisfied, the board may exercise its rights under the lien.

(e) A lien imposed under this section shall have the force and effect of, and the priority of, a judgment lien upon its recordation in the county in which the property subject to the lien is located. The lien shall contain a legal description of the real property that is subject to, or affected by, the remedial action, the assessor s parcel number, and the name of the owner of record, as shown on the latest equalized assessment roll.

(f) All funds recovered under this section on behalf of the board s solid waste disposal and codisposal site cleanup program shall be deposited in the Solid Waste Disposal Site Cleanup Trust Fund established under Section 48027.

(Added by Stats. 2002, Ch. 625, Sec. 16. Effective September 17, 2002.)



48024

Any contract entered into by the board pursuant to Section 48021 or 48022 is exempt from approval by the Department of General Services pursuant to Section 10295 of the Public Contract Code.

(Added by Stats. 1993, Ch. 655, Sec. 1. Effective January 1, 1994.)



48025

The board may adopt regulations for the implementation of this article.

(Added by Stats. 1993, Ch. 655, Sec. 1. Effective January 1, 1994.)



48026

All expenses which are incurred by the board in carrying out this article shall be payable solely from the trust fund. No liability or obligation is imposed upon the state pursuant to this part, and the board shall not incur a liability or obligation beyond the extent to which money is provided in the trust fund for the purposes of this article.

(Added by Stats. 1993, Ch. 655, Sec. 1. Effective January 1, 1994.)



48027

(a) (1) The Legislature hereby finds and declares that effective response to cleanup at solid waste disposal and codisposal sites requires that the state have sufficient funds available in the trust fund created pursuant to subdivision (b).

(2) The Legislature further finds and declares that the maintenance of the trust fund is of the utmost importance to the state and that it is essential that, except as described in subdivision (g), any moneys in the trust fund be used solely for the purposes authorized in this article and not be used, loaned, or transferred for any other purpose.

(b) The Solid Waste Disposal Site Cleanup Trust Fund is hereby created in the State Treasury. Notwithstanding Section 13340 of the Government Code, the moneys in the trust fund are hereby continuously appropriated to the board for expenditure, without regard to fiscal years, for the purposes of this article.

(c) The following moneys shall be deposited into the trust fund:

(1) Funds appropriated by the Legislature from the Integrated Waste Management Account to the board for solid waste disposal or codisposal site cleanup.

(2) Any interest earned on the moneys in the trust fund.

(3) Any cost recoveries from responsible parties for solid waste disposal or codisposal site cleanup and loan repayments pursuant to this article.

(d) If this article is repealed, the trust fund shall be dissolved and all moneys in the fund shall be distributed to solid waste landfill operators who have paid into the trust fund during the effective life of the trust fund.

(e) Any trust fund distributions received by solid waste landfill operators pursuant to subdivision (c) may be used for only any of the following activities, as related to solid waste landfills:

(1) Solid waste landfill closure and postclosure maintenance operations.

(2) Implementation of Part 258 (commencing with Section 258.1) of Chapter I of Title 40 of the Code of Federal Regulations.

(3) Corrective actions at the solid waste landfill.

(f) The balance in the trust fund each July 1 shall not exceed thirty million dollars ($30,000,000).

(g) Notwithstanding any other law, the Controller may use the moneys in the Solid Waste Disposal Site Cleanup Trust Fund for loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code.

(Amended by Stats. 2010, Ch. 328, Sec. 198. Effective January 1, 2011.)



48028

Any funds appropriated for the purpose of the program that are not expended shall remain in the trust fund for future expenditure by the board for the purposes of this article or until this article is repealed.

(Amended by Stats. 1999, Ch. 496, Sec. 3. Effective January 1, 2000.)









CHAPTER 2.5. Farm and Ranch Solid Waste Cleanup and Abatement Grant Program

48100

(a) The Legislature hereby finds and declares that illegal disposal of solid waste on property owned by innocent parties is a longstanding problem needing attention and that grants provided under this chapter will support the cleanup of farm and ranch property.

(b) The board shall establish a farm and ranch solid waste cleanup and abatement grant program for the purposes of cleaning up and abating the effects of illegally disposed solid waste pursuant to this chapter.

(c) (1) The Farm and Ranch Solid Waste Cleanup and Abatement Account is hereby created in the General Fund and may be expended by the board, upon appropriation by the Legislature in the annual Budget Act, for the purposes of this chapter.

(2) The following funds shall be deposited into the account:

(A) Money appropriated by the Legislature from the Integrated Waste Management Fund or the California Used Oil Recycling Fund to the board for the grant program, or from the California Tire Recycling Management Fund to the board for the purposes set forth in paragraph (10) of subdivision (b) of Section 42889.

(B) Notwithstanding Section 16475 of the Government Code, any interest earned on the money in the account.

(3) The board may expend the money in the account for both of the following purposes:

(A) To pay the costs of implementing this chapter, which costs shall not exceed 7 percent of the funds available for the grant program.

(B) To make payments for grants authorized by this chapter.

(4) Upon authorization by the Legislature in the annual Budget Act, the sum of all funds transferred into the account from other funds or accounts shall not exceed one million dollars ($1,000,000) annually.

(5) Except as provided in paragraph (2) of subdivision (c) of Section 48653 and notwithstanding any other provision of law, the grant program shall be funded from the following funds:

(A) The Integrated Waste Management Fund.

(B) The California Tire Recycling Management Fund, for the purposes set forth in paragraph (10) of subdivision (b) of Section 42889.

(C) The California Used Oil Recycling Fund.

(d) For purposes of this chapter, the following definitions shall apply:

(1) Native American tribe has the same meaning as tribe, as defined in subdivision (b) of Section 44201.

(2) Public entity means a city, county, or resource conservation district.

(Amended by Stats. 2009, Ch. 353, Sec. 3. Effective January 1, 2010.)



48101

(a) The grant program shall be established to make grants available to public entities and Native American tribes for the purposes described in subdivision (b) of Section 48100 in an amount not to exceed the sum of two hundred thousand dollars ($200,000) per year for any single public entity or Native American tribe, and not to exceed fifty thousand dollars ($50,000) for any single cleanup or abatement project. A Native American tribe or public entity may not expend more than 7 percent of the grant for administrative costs.

(b) The board shall give priority to the provision of grants to public entities and Native American tribes that have established innovative and cost-effective programs designed to discourage the illegal disposal of solid waste and to encourage the proper disposal of solid waste in permitted solid waste disposal facilities.

(c) A grant agreement between the board and a public entity or Native American tribe may provide for, but is not limited to, all of the following provisions:

(1) Site-specific cleanup and removal of solid waste that is illegally disposed on farm or ranch property.

(2) Comprehensive, ongoing enforcement programs for the cleanup and removal of solid waste that is illegally disposed of on farm or ranch property.

(3) Waiver of tipping fees or other solid waste fees at permitted solid waste facilities for solid waste that was illegally disposed of on farm or ranch property.

(d) On and after the adoption of grant program regulations by the board, any fines levied on, or abatement orders issued against, a farm or ranch owner by the local enforcement agency or other local agency as the result of solid waste disposed of on the owner s farm or ranch property, regarding which the owner has made application to a public entity or Native American tribe for a grant under this chapter, shall be stayed, upon the owner s written request to the local enforcement agency or other local agency, if (1) the local agency makes a decision that the property owner was not responsible for the dumping or (2) the property owner has filed a written appeal of the local agency s decision to the board and the board s decision on the matter is pending.

(Amended by Stats. 2002, Ch. 628, Sec. 3. Effective January 1, 2003.)



48102

No farm or ranch property is eligible for a grant pursuant to this chapter if it is determined by the public entity or Native American tribe that the owner was responsible for the illegal disposal of the solid waste.

(Amended by Stats. 2002, Ch. 628, Sec. 4. Effective January 1, 2003.)



48103

(a) The board shall adopt regulations to implement this chapter.

(b) The regulations adopted pursuant to this section shall include criteria for grant eligibility and shall establish a process that is open and accessible to the public under which grant applications may be reviewed, ranked, and awarded. The regulations shall also develop a process for a farm or ranch property owner to appeal a public entity s or Native American tribe s determination of responsibility pursuant to Section 48102.

(c) The regulations adopted under this section shall require the applicant public entity or Native American tribe to certify to both of the following:

(1) That the public entity or Native American tribe is the only applicant for funding under the program for any particular farm or ranch property.

(2) That the owner of the farm or ranch property is not responsible for the illegal disposal of the solid waste.

(3) That the public entity or Native American tribe has in place a program that is sufficient to prevent future incidents of illegal solid waste disposal.

(d) If a public entity or Native American tribe denies a grant application, it shall notify the farm or ranch property owner in writing as to why the application was denied.

(e) Nothing in this section is intended to prevent a farm or ranch property owner from receiving reimbursement for solid waste cleanup or abatement costs under the grant program or pursuant to any other law.

(Amended by Stats. 2002, Ch. 628, Sec. 5. Effective January 1, 2003.)



48104

Each year, as part of the annual report required to be submitted pursuant to Section 40507, the board shall report to the Governor and the Legislature on all of the following:

(a) Actions the board has taken under the grant program.

(b) The costs and effectiveness in cleaning up and abating solid waste illegally disposed of on farm and ranch property.

(c) The number of sites cleaned up and abated in each county.

(d) The number of participant cities, counties, districts, and Native American tribes, and the sites cleaned up and abated through those cities, counties, districts, and Native American tribes.

(e) The types of solid waste cleaned up and abated.

(f) The number of sites not approved for the grant program, and the reasons for that disapproval.

(g) The types of property on which solid waste has been cleaned up and abated.

(Amended by Stats. 2002, Ch. 628, Sec. 6. Effective January 1, 2003.)



48105

All solid waste collected as a result of cleanup or abatement under the grant program shall be recycled or reused to the maximum extent feasible and cleanup or abatement activities shall be conducted in compliance with existing laws governing the handling of solid wastes, hazardous wastes, liquid wastes, or medical wastes, as appropriate.

(Amended by Stats. 2002, Ch. 628, Sec. 7. Effective January 1, 2003.)



48106

Nothing in this chapter is intended to relieve any party who is responsible for the generation or illegal deposition of the solid waste from liability for removal costs if the party can be identified. Farm or ranch property owners whose property is the subject of solid waste cleanup or abatement under this chapter and who are not responsible for the generation or deposition of the solid waste shall not be subject to any cost recovery action for cleanup or abatement costs borne by public entities or Native American tribes or the board under this chapter.

(Amended by Stats. 2002, Ch. 628, Sec. 8. Effective January 1, 2003.)






CHAPTER 3. Other Provisions

48500

If any provisions of this division or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of this division which can be given effect without the invalid provision or application thereof, and to this end the provisions of this division are severable.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



48501

In any civil action brought pursuant to this division in which injunctive relief is sought, it shall not be necessary to allege or prove at any stage of the proceeding that irreparable damage will occur if the injunctive relief is not granted, or that the remedy at law is inadequate, and any form of injunctive relief shall be granted without those allegations and without that proof.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



48502

Notwithstanding any other provision of law, the powers and duties of the Department of Toxic Substances Control pursuant to Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code, including those concerning the issuance of permits for hazardous waste disposal sites, enforcement activities related to the handling, transportation, storage, use, processing, and disposal of hazardous wastes, and the development of programs for the recycling and recovery of resources from hazardous wastes, shall not be assumed or duplicated by the board pursuant to its responsibilities, powers, and duties provided in this division.

(Amended by Stats. 1992, Ch. 1293, Sec. 31. Effective January 1, 1993.)






CHAPTER 4. California Oil Recycling Enhancement

ARTICLE 1. Legislative Findings

48600

The Legislature finds and declares the following:

(a) The problem posed by used oil disposal requires a comprehensive, statewide response, including, but not limited to, eliminating illegal disposal, reducing landfill disposal of used oil, reducing pollution from stormwater runoff, recycling of used oil into new uses, and the promotion of secondary markets for recycled oil products.

(b) That the improper or illegal disposal of used oil, often mixed with other solid waste, is a potential source of stormwater pollution and that environmental education and mitigation efforts regarding proper management of used oil and oil byproducts is within the purposes of this chapter.

(c) California currently generates about 161 million gallons of used lubricating and industrial oil each year, and only about 50 percent of that oil is recycled.

(d) The scarcity of used oil collection centers and programs, and the charges imposed on consumers for recycling used oil, create economic disincentives for recycling that could be addressed through a recycling incentive program.

(e) Used oil represents a valuable state resource that should be reclaimed and recycled whenever possible. An abundance of used oil recycling alternatives exist that have been demonstrated to be environmentally safe. These alternatives need to be promoted in order to achieve the maximum use of used oil and prevent damage to the environment.

(f) It is the intent of the Legislature to reduce the illegal disposal of used oil and recycle and reclaim used oil to the greatest extent possible in order to recover valuable natural resources and to avoid damage to the environment and threats to public health.

(Amended by Stats. 2001, Ch. 317, Sec. 1. Effective January 1, 2002.)






ARTICLE 2. Short Title

48601

This chapter shall be known and may be cited as the California Oil Recycling Enhancement Act.

(Added by Stats. 1991, Ch. 817, Sec. 5.)






ARTICLE 3. Definitions

48610

Unless the context otherwise requires, the following definitions govern the construction of this chapter.

(Added by Stats. 1991, Ch. 817, Sec. 5.)



48610.3

Board means the Department of Resources Recycling and Recovery.

(Added by Stats. 2010, Ch. 504, Sec. 1. Effective January 1, 2011.)



48610.5

Bulk oil means oil sold and delivered in a single transaction in an amount greater than 55 gallons regardless of the size of the container or containers in which the oil is delivered.

(Amended by Stats. 1995, Ch. 822, Sec. 1. Effective January 1, 1996.)



48611

Container means a drum, can, or other receptacle used primarily for storage or transportation of oil. Container does not mean the equipment in which oil is used.

(Added by Stats. 1991, Ch. 817, Sec. 5.)



48612

Department means the Department of Toxic Substances Control.

(Added by Stats. 1991, Ch. 817, Sec. 5.)



48613

Fund means the California Used Oil Recycling Fund created pursuant to Section 48653.

(Added by Stats. 1991, Ch. 817, Sec. 5.)



48614

Industrial generator means an entity which buys and uses lubricating oil only for equipment owned or used by the entity. Industrial generator includes state or local governmental entities, as defined by Section 5902 of the Government Code. Industrial generator does not include motor carriers which have received oil for which a payment has not been made pursuant to Section 48650.

(Amended by Stats. 1992, Ch. 1101, Sec. 3. Effective September 29, 1992.)



48616

Industrial oil includes, but is not limited to, any compressor, turbine, or bearing oil, hydraulic oil, metal-working oil, or refrigeration oil. Industrial oil does not include dielectric fluids.

(Added by Stats. 1991, Ch. 817, Sec. 5.)



48617

Local government has the same meaning as defined in Section 30109.

(Added by Stats. 1991, Ch. 817, Sec. 5.)



48618

Lubricating oil includes, but is not limited to, any oil intended for use in an internal combustion engine crankcase, transmission, gearbox, or differential in an automobile, bus, truck, vessel, plane, train, heavy equipment, or other machinery powered by an internal combustion engine.

(Added by Stats. 1991, Ch. 817, Sec. 5.)



48618.4

Mitigation is the prevention of stormwater pollution from used oil and oil byproducts and the reduction or alleviation of the effect of stormwater pollution from used oil and oil byproducts by means of action taken on public property. Mitigation includes the installation of devices and implementation of practices that prevent used oil and oil byproducts from causing stormwater pollution. Mitigation does not include the cleanup or restoration of polluted areas.

(Added by Stats. 2001, Ch. 317, Sec. 2. Effective January 1, 2002.)



48619

Oil manufacturer means the first person or entity in the state to take title to lubricating or industrial oil for sale, use, or transfer in the state.

(Amended by Stats. 1992, Ch. 1101, Sec. 4. Effective September 29, 1992.)



48620

Recycled oil means recycled oil, as defined in Section 25250.1 of the Health and Safety Code.

(Amended by Stats. 1998, Ch. 880, Sec. 12. Effective January 1, 1999.)



48620.2

(a) Rerefined oil means a lubricant base stock or oil base that has been derived from used oil and meets all the following criteria:

(1) Processed using a series of mechanical or chemical methods, or both, including at a minimum, but not limited to, vacuum distillation, followed by solvent refining or hydrotreating.

(2) Capable of meeting the Physical and Compositional Properties, in addition to the Contaminants and Toxicological Properties, as defined under the American Society for Testing and Materials (ASTM) D6074-99 standard.

(3) Processed into a material that has a performance quality level suitable for use in a finished lubricant.

(b) A producer of a rerefined base stock shall provide a purchaser of that base stock with information that certifies that the rerefined base stock is rerefined oil, as that term is defined by subdivision (a). Any rerefined base stock that does not comply with subdivision (a) shall not be sold as rerefined oil and is subject to all applicable hazard, personal protection, and risk communication requirements until subsequent testing demonstrates compliance with subdivision (a).

(Added by Stats. 2009, Ch. 353, Sec. 4. Effective January 1, 2010.)



48620.5

Stormwater pollution for purposes of mitigation does not include runoff at a specific facility even if there is no point source at the facility. This pollution is from used oil and oil byproducts, often mixed with other solid waste, and is typically dispersed by urban stormwater and marina or boating activities, or both.

(Added by Stats. 2001, Ch. 317, Sec. 3. Effective January 1, 2002.)



48621

Used oil means used oil, as defined in subdivision (a) of Section 25250.1 of the Health and Safety Code. Used oil does not include articles contaminated with de minimis quantities of used oil, such as used oil filters, oily rags, and scrap metal.

(Added by Stats. 1991, Ch. 817, Sec. 5.)



48622

Used oil collection center means a business, governmental entity, or nonprofit organization which accepts used lubricating oil from the public and which is exempt from hazardous waste facility permit requirements pursuant to subdivision (a) of Section 25250.11 of the Health and Safety Code.

(Added by Stats. 1991, Ch. 817, Sec. 5.)



48623

Used oil hauler means a hazardous waste transporter registered pursuant to Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code who transports used oil to a used oil recycling facility that is certified or registered with the board pursuant to Section 48662, to a used oil storage facility, or to a used oil transfer facility.

(Amended by Stats. 2010, Ch. 504, Sec. 2. Effective January 1, 2011.)



48624

Used oil recycling facility means a facility that is issued a hazardous waste facilities permit or grant of interim status by the department pursuant to Section 25200 or 25200.5 of the Health and Safety Code to convert used oil into recycled oil, or an out-of-state facility operating in substantial compliance with Part 279 (commencing with Section 279.1) of Title 40 of the Code of Federal Regulations for the purpose of recycling used oil.

(Amended by Stats. 2010, Ch. 504, Sec. 3. Effective January 1, 2011.)



48625

The following terms have the following meaning:

(a) Used oil storage facility has the same meaning as defined in subdivision (g) of Section 25250.1 of the Health and Safety Code.

(b) Used oil transfer facility has the same meaning as defined in subdivision (h) of Section 25250.1 of the Health and Safety Code.

(Added by Stats. 1994, Ch. 1147, Sec. 5. Effective January 1, 1995.)






ARTICLE 4. Used Oil Recycling

48630

On or before October 1, 1992, the board shall adopt a used oil recycling program which promotes and develops alternatives to the illegal disposal of used oil.

(Added by Stats. 1991, Ch. 817, Sec. 5.)



48631

The used oil recycling program shall include, but is not limited to, all of the following:

(a) A recycling incentive system as described in Article 6 (commencing with Section 48650).

(b) Public and private grants and contracts, including, but not limited to, those between the board and local governments, nonprofit entities, and private entities for the purposes specified in Section 48632.

(c) Development and implementation of an information and education program to promote safe and proper used oil collection and treatment methods, methods to reduce used oil generation, and advances in new and existing technologies, including, but not limited to, use of rerefined oil in automotive and industrial lubricants.

(d) A reporting, monitoring, and enforcement program to ensure that all statutes and regulations relating to used oil are properly carried out.

(Amended by Stats. 2009, Ch. 353, Sec. 6. Effective January 1, 2010.)



48632

The Department of Resources Recycling and Recovery may, pursuant to subdivision (b) of Section 48631, issue grants to or contract with local governments, nonprofit entities, and private entities, for any of the following purposes:

(a) Providing and maintaining collection and recycling opportunities for used lubricating oil and filters that are in addition to those included in the local used oil collection programs adopted pursuant to Article 10 (commencing with Section 48690).

(b) Research, testing, and demonstration projects for in-service uses, collection technologies, and end-of-life used oil management.

(c) Developing uses and markets for low environmental impact products resulting from the recycling of used oil, including, but not limited to, promoting the manufacture of rerefined lubricating oil.

(d) Product advancements and developments in lubricating oil resulting from, but not limited to, new requirements or technologies in fuel efficiency and performance, synthetic or biobased lubricants, alternative fuels, and methods to extend lubricating oil life.

(e) Education and mitigation projects relating to stormwater pollution from used oil and its impacts on receiving waters, soils, and oceans.

(f) A local government shall not receive a grant or contract pursuant to this section for any purpose identified in subdivision (e) unless the local government certifies that it has a stormwater management program that is approved by the appropriate California regional water quality control board and that the project approved for funding under subdivision (e) is consistent with that approved stormwater management program.

(g) An information and education program pursuant to subdivision (c) of Section 48631.

(Amended by Stats. 2010, Ch. 504, Sec. 4. Effective January 1, 2011.)






ARTICLE 5. Administration

48640

The board shall administer this chapter. For organizational purposes, the board may create a new division, bureau, office, or unit to administer this chapter.

(Added by Stats. 1991, Ch. 817, Sec. 5.)



48641

In addition to any other regulations which the board is required by statute to adopt, the board may adopt any other rules and regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code which the board determines may be necessary or useful to carry out this chapter or any of the board s duties or responsibilities imposed pursuant to this chapter.

(Added by Stats. 1991, Ch. 817, Sec. 5.)



48642

The board may prepare, publish, or issue printed pamphlets, which the board determines to be necessary, for the dissemination of information concerning the activities of the board pursuant to this chapter.

(Added by Stats. 1991, Ch. 817, Sec. 5.)



48643

In carrying out this chapter, the board may solicit and use any and all expertise available in other state agencies, including, but not limited to, the State Board of Equalization, and, where an existing state agency performs functions of a similar nature to the board s functions, the board may contract with or cooperate with that agency in carrying out this chapter.

(Added by Stats. 1991, Ch. 817, Sec. 5.)



48644

The board shall maintain access to a toll-free telephone number which is to be used for the purpose of informing callers of the following:

(a) The permissible methods of recycling or disposing of used oil.

(b) Specific establishments located in the area of the caller that have notified the board that they accept used oil.

(Added by Stats. 1994, Ch. 1147, Sec. 7. Effective January 1, 1995.)



48645

Except for payments made to local governments pursuant to paragraph (3) of subdivision (a) of Section 48653, final approval of applicant and project eligibility standards, scoring and evaluation processes, and awarding of grants under this chapter shall be made in a public meeting of, and pursuant to a vote of, the board.

(Amended by Stats. 2009, Ch. 353, Sec. 10. Effective January 1, 2010.)






ARTICLE 6. Financial Provisions

48650

(a) Except as provided in subdivisions (c) and (d), every oil manufacturer shall pay to the board, on or before the last day of the month following each quarter, an amount equal to six and one-half cents ($0.065) for every quart, or twenty-six cents ($0.26) for every gallon, of lubricating oil sold or transferred in the state, or imported into the state for use in the state in that quarter. For lubricating oil sold by weight, a weight to volume conversion factor of 7.5 pounds per gallon shall be used to determine the fee. Except as provided in subdivision (b), no payment is required for oil that meets any of the following:

(1) Oil for which a payment has already been made to the board pursuant to this section.

(2) Oil exported or sold for export from the state.

(3) Oil sold for use in vessels operated in interstate or foreign commerce.

(4) Oil imported into the state in the engine crankcase, transmission, gear box, or differential of an automobile, bus, truck, vessel, plane, train, or heavy equipment or machinery.

(5) Bulk oil imported into, transferred in, or sold in the state to a motor carrier, as defined in Section 408 of the Vehicle Code, and used in a vehicle designated in subdivisions (a) and (b) of Section 34500 of the Vehicle Code.

(6) The oil otherwise subject to payment pursuant to this subdivision has a volume of five gallons or less.

(b) If oil exempted from payment pursuant to subdivision (a) is subsequently sold or transferred for use, or is used, in this state, and the use does not qualify for exemption pursuant to subdivision (a), the entity that sells, transfers, or uses the oil for a purpose that is not exempt from payment, shall make the payment specified in subdivision (a).

(c) Every manufacturer of finished lubricant containing at least 70 percent rerefined base lubricant shall pay to the board an amount equal to three cents ($0.03) for every quart or twelve cents ($0.12) for every gallon sold or transferred in the state or imported into the state, pursuant to the schedule established in subdivision (a).

(d) Except as provided in subdivision (c), on and after January 1, 2014, every oil manufacturer shall pay to the board an amount equal to six cents ($0.06) for every quart or twenty-four cents ($0.24) for every gallon of lubricating oil sold or transferred in the state or imported into the state, pursuant to the schedule established in subdivision (a).

(Amended by Stats. 2009, Ch. 353, Sec. 11. Effective January 1, 2010.)



48650.2

For the purposes of this chapter, the board may collect the fees pursuant to the Fee Collection Procedures Law (Part 30 (commencing with Section 55001) of Division 2 of the Revenue and Taxation Code).

(Added by Stats. 1992, Ch. 1101, Sec. 6. Effective September 29, 1992.)



48650.5

(a) Any person who has made a payment pursuant to Section 48650 on lubricating oil exempted from payment pursuant to subdivision (a) of Section 48650, and the payment was made either directly to the board, or indirectly to a vendor from whom it was purchased, by the adding of the amount of the payment to the price of the lubricating oil, shall be reimbursed and repaid the amount of the payment made on that oil, except as otherwise provided in this section.

(b) The claimant of a refund shall present to the board a claim supported by the original invoice showing the purchase. The claim shall state the total amount of the lubricating oil purchased by the claimant and the manner and the equipment in which the claimant has used the lubricating oil. The claim shall not be under oath but shall contain, or be accompanied by, a written declaration that it is made under the penalty of perjury.

(c) The board, upon the presentation of the claim and the invoice, shall pay the claimant from the payments collected under Section 48650 an amount equal to the payments collected on the lubricating oil in respect to which the refund is claimed.

(d) Any person who willfully makes or subscribes to a claim for refund under this section which the person does not believe to be true and correct as to every material matter is guilty of a felony, and upon conviction thereof shall be subject to the penalties prescribed for perjury by the Penal Code. All applications for refund under this section based upon the exportation of lubricating oil from this state shall be filed with the board within the three months after the close of the calendar month in which the lubricating oil is exported or 13 months from the date of the purchase of the lubricating oil, whichever is later. Any application filed after the prescribed time shall not be considered by the board or any other agency or officer of the state for any purpose.

(e) In lieu of the collection and refund of the payment on lubricating oil used by a manufacturer in a manner that entitles a purchaser to claim a refund under this section, the board may give a credit to the manufacturer upon the filing of a return and the determination of the amount of the fee.

(f) In lieu of the collection and refund of the payment on lubricating oil exported by a licensed manufacturer for use outside the state in a manner that entitles a manufacturer to claim a refund pursuant to this section, the board may give a credit to the distributor upon his or her payment return and the determination of the amount of his or her payment, in accordance with such rules and regulations as the board may prescribe.

(g) When an amount represented by a person to a customer as constituting reimbursement for fees due under this chapter is computed upon an amount that is not subject to that fee, or is in excess of that fee amount due, and is actually paid by the customer to the person, the amount so paid shall be returned by the person to the customer, upon notification by the board or by the customer that the excess has been ascertained. If the person fails or refuses to return that amount, the person shall remit to the board the amount so paid, if the amount was knowingly or mistakenly computed by the person upon an amount that is not subject to the fee, or is in excess of the fee due.

(Amended by Stats. 1995, Ch. 822, Sec. 4. Effective January 1, 1996.)



48650.7

In any transaction involving a total volume of oil subject to payment pursuant to Section 48650 in excess of 10 gallons, the invoice or other form of accounting of the transaction shall identify the amount of the payment separately from the cost of the oil.

(Added by Stats. 1992, Ch. 1101, Sec. 9. Effective September 29, 1992.)



48651

The board shall pay a recycling incentive pursuant to subdivision (a) of Section 48652 to every industrial generator, curbside collection program, and certified used oil collection center, for used lubricating oil collected from the public or generated by the certified used oil collection center or the industrial generator, if either of the following conditions apply:

(a) The used lubricating oil is transported by a used oil hauler to a used oil storage facility or to a used oil transfer facility and that used oil storage facility or used oil transfer facility causes that oil to be transported by a used oil hauler to an in-state used oil recycling facility that is certified pursuant to subdivision (a) of Section 48662 or to an out-of-state used oil recycling facility registered pursuant to subdivision (b) of Section 48662 or certified pursuant to paragraph (2) of subdivision (c) of Section 48662 for the purpose of producing recycled oil as defined in Section 48620.

(b) The used lubricating oil is transported by a used oil hauler directly to an in-state used oil recycling facility that is certified pursuant to subdivision (a) of Section 48662, or to an out-of-state used oil recycling facility registered pursuant to subdivision (b) of Section 48662 or certified pursuant to subdivision (c) of Section 48662, for the purpose of producing recycled oil, as defined in Section 48620.

(Amended by Stats. 2010, Ch. 504, Sec. 5. Effective January 1, 2011.)



48651.5

(a) Effective January 1, 2013, the board, with regard to promoting the recycling of used lubricating oil into rerefined oil, shall pay a rerefining incentive pursuant to subdivision (b) of Section 48652 to a recycling facility for rerefined oil produced from used oil if all of the following conditions are met:

(1) The facility is an in-state or out-of-state recycling facility that is certified in accordance with subdivision (c) of Section 48662 and produces rerefined base lubricant meeting the specifications of rerefined oil, as defined in Section 48620.2.

(2) The used oil was generated and collected within the state and prior to treatment or processing has been tested to meet the definition of used oil, as specified in paragraph (1) of subdivision (a) of Section 25250.1 of the Health and Safety Code.

(3) The facility submits to the board a completed used oil rerefining incentive payment claim in the form and manner that the board may prescribe.

(b) (1) To further promote the safe management of used oil, and to review the changes in policy and program enacted by the Legislature by Chapter 353 of the Statutes of 2009, without implying that any further changes are necessary and warranted, the board, using existing financial resources, shall do all of the following:

(A) Contract with a third-party consultant with recognized expertise in life-cycle assessments to coordinate a comprehensive life-cycle analysis of the used lubricating and industrial oil management process, from generation through collection, transportation, and reuse alternatives.

(B) Solicit input from representatives of all used oil stakeholders in defining the scope and design of the life-cycle analysis, in conducting the life-cycle analysis, and in issuing a draft report for public review and comment.

(C) Evaluate the positive and negative impacts of the testing requirements established in Section 25250.29 of the Health and Safety Code, the tiered fee on lubricating oil established in Section 48650, and the tiered incentive payments established in Section 48652, on used oil collection rates.

(D) On or before January 1, 2014, submit a report to the Legislature, in compliance with Section 9795 of the Government Code, describing the findings of the life-cycle analysis and the evaluation of the used oil management policies on used oil collection rates specified in subparagraph (C) and provide any recommendations for statutory changes that may be necessary to promote increased collection and responsible management of used oil.

(2) All costs incurred by the board and its contractors in meeting the requirements of this subdivision shall be covered by the additional one-half-cent ($0.005) fee established in subdivision (a) of Section 48650, and effective through December 31, 2013, pursuant to subdivision (d) of Section 48650.

(c) The requirement for submitting a report pursuant to subparagraph (D) of paragraph (1) of subdivision (b) is inoperative on January 1, 2018.

(Amended by Stats. 2010, Ch. 504, Sec. 6. Effective January 1, 2011.)



48652

(a) Except as provided in subdivision (d), the board shall set the recycling incentive at not less than ten cents ($0.10) per quart. The board may set the amount at an amount higher than ten cents ($0.10) if the board determines that a higher amount is necessary to promote the collection and recycling of used lubricating oil and sufficient funds are available in the fund.

(b) On and after January 1, 2013, the board shall set the rerefining incentive at not less than two cents ($0.02) per gallon. On and after January 1, 2015, the board may set the rerefining incentive at a higher amount if the board determines that a higher amount is necessary to promote rerefining of used lubricating oil and sufficient funds are available in the fund.

(c) The board shall not change the amount of an incentive paid pursuant to this section until at least one year has passed since the amount was last set. The amount of an incentive paid by the board shall remain at the previous amount for one month after setting the incentive at a different amount. The board shall not raise the amount of an incentive paid unless it finds that the raise will not adversely affect funding required pursuant to Sections 48631, 48653, and 48660.5.

(d) The board shall set the recycling incentive for used oil generated by a certified used oil collection center and an industrial generator at not less than four cents ($0.04) per quart. The board may set the amount higher than four cents ($0.04), if the board determines that a higher amount is necessary to promote the collection and recycling of used lubricating oil from these generators and sufficient funds are available.

(Amended by Stats. 2010, Ch. 504, Sec. 7. Effective January 1, 2011.)



48653

The board shall deposit all amounts paid pursuant to Section 48650 by manufacturers, civil penalties, and fines paid pursuant to this chapter, and all other revenues received pursuant to this chapter into the California Used Oil Recycling Fund, which is hereby created in the State Treasury. Notwithstanding Section 13340 of the Government Code, the money in the fund is to be appropriated solely as follows:

(a) Continuously appropriated to the board for expenditure for the following purposes:

(1) To pay recycling incentives pursuant to Section 48651.

(2) To provide a reserve for contingencies, as may be available after making other payments required by this section, in an amount not to exceed one million dollars ($1,000,000).

(3) (A) To make payments for the implementation of local used oil collection programs adopted pursuant to Article 10 (commencing with Section 48690) to cities, based on the city s population, and counties, based on the population of the unincorporated area of the county. Payment shall be determined by multiplying the total annual amount by the fraction equal to the population of cities and counties that are eligible for payments pursuant to Section 48690, divided by the population of the state. The board shall use the latest population estimates of the state generated by the Population Research Unit of the Department of Finance in making the calculations required by this paragraph. Notwithstanding subdivision (b) of Section 48656, the total annual amount shall equal eleven million dollars ($11,000,000), subject to subparagraph (B).

(B) If sufficient funds are not available to initially issue full funding pursuant to subparagraph (A), the board shall provide funding as follows:

(i) For the purposes set forth in this paragraph, one-half of the amount that remains in the fund after the expenditures are made pursuant to paragraphs (1) and (2) and subdivision (b). The board may utilize additional amounts from the fund, up to, but not exceeding, eleven million dollars ($11,000,000).

(ii) As the board finds is fiscally appropriate, for the purposes set forth in Section 48656. The board shall give priority to the distribution of funding in clause (i) for the purposes of this paragraph.

(C) Pursuant to paragraph (2) of subdivision (d) of Section 48691, it is the intent of this paragraph that at least one million dollars ($1,000,000) be made available specifically for used oil filter collection and recycling programs.

(4) To implement Section 48660.5, in an amount not to exceed two hundred thousand dollars ($200,000) annually.

(5) For expenditures pursuant to Section 48656.

(b) The money in the fund may be expended by the board for the administration of this chapter and by the department for inspections and reports pursuant to Section 48661, only upon appropriation by the Legislature in the annual Budget Act.

(c) (1) Except as provided in paragraph (2), the money in the fund may be transferred to the Farm and Ranch Solid Waste Cleanup and Abatement Account in the General Fund, upon appropriation by the Legislature in the annual Budget Act, to pay the costs associated with implementing and operating the Farm and Ranch Solid Waste Cleanup and Abatement Grant Program established pursuant to Chapter 2.5 (commencing with Section 48100).

(2) The money in the fund attributable to a charge increase or adjustment made or authorized in an amendment to subdivision (a) of Section 48650 by the act adding this paragraph shall not be transferred to the Farm and Ranch Solid Waste Cleanup and Abatement Account.

(d) The money in the fund may be expended by the Department of Resources Recycling and Recovery, upon appropriation by the Legislature, pursuant to paragraph (4) of subdivision (a) of, and paragraph (4) of subdivision (b) of, Section 17001.

(e) Appropriations to the board to pay the costs necessary to administer this chapter shall not exceed three million dollars ($3,000,000) annually.

(f) The Legislature hereby finds and declares its intent that three hundred fifty thousand dollars ($350,000) should be annually appropriated from the California Used Oil Recycling Fund in the annual Budget Act to the board, commencing with fiscal year 2010 11, for the purposes of Section 48655 and to conduct those investigations and enforcement actions necessary to ensure a used oil storage facility or used oil transfer facility causes the used lubricating oil to be transported, as required by subdivision (a) of Section 48651.

(Amended by Stats. 2014, Ch. 35, Sec. 154. Effective June 20, 2014.)



48655

The board may enter into a contract with the department that will utilize the resources of the department to provide for greater investigation and enforcement efforts for used lubricating oil handling and storage and transfer facility operations. The department shall assist the board in developing the used oil program and providing assistance to local governments in removing barriers to the establishment of used oil collection programs.

(Added by Stats. 1995, Ch. 822, Sec. 7. Effective January 1, 1996.)



48656

After all of the expenditures pursuant to Section 48653 have been made, notwithstanding paragraph (5) of subdivision (a) of Section 48653, the balance remaining in the fund shall be available to the board for the following purposes:

(a) The implementation of subdivisions (b) and (c) of Section 48631 and Section 48651.5, subject to both of the following requirements:

(1) The allocation of funds to implement subdivisions (b) and (c) of Section 48631 shall be at the discretion of the board to be determined annually in a public meeting and pursuant to a vote of the board.

(2) The board shall pay rerefining incentives pursuant to Section 48651.5 if sufficient funds are available in the fund.

(b) Annual revenues left unspent in excess of one million dollars ($1,000,000) shall be allocated pursuant to paragraph (3) of subdivision (a) of Section 48653 for local collection programs adopted pursuant to Article 10 (commencing with Section 48690).

(Amended by Stats. 2009, Ch. 353, Sec. 17. Effective January 1, 2010.)



48657

The board shall keep accurate books, records, and accounts of all of its dealings, and these books, records, and accounts, and any amounts paid into or from the fund, are subject to an annual audit by an auditing firm selected by the board. The auditing firm or the board shall also conduct a selective audit of entities making payments to, or receiving payments from, the board to determine whether payments required by Section 48650 are being paid to the board on all lubricating oil sold in California, and that grants and recycling incentives are being paid out properly by the board.

(Amended by Stats. 1996, Ch. 1038, Sec. 38. Effective September 29, 1996.)






ARTICLE 7. Certification

48660

(a) No used oil collection center shall be eligible for the payment of recycling incentives until the board has certified that the center is in compliance with the requirements in subdivision (b). Before certification, the board may require the center to submit any information that the board determines is necessary to find that the center is in compliance with those requirements. A center shall reapply for certification every four years. The board may cancel the certification of a center if the board finds that the center is not, or has not been, in compliance with subdivision (b). The board may withhold the payment of recycling incentives for used lubricating oil collected by a center if the board finds that the center was not in compliance with subdivision (b) during the time in which the used lubricating oil was collected.

(b) To be eligible for certification by the board and for the payment of recycling incentives, the used oil collection center shall do all of the following:

(1) Accept used lubricating oil from the public at no charge during the hours that the entity operating as the center is open for business.

(2) Pay to a person, at his or her request, an amount equal to the recycling incentive that the center will receive for used lubricating oil brought to the center in containers by the person. Nothing in this chapter prohibits a person from donating used lubricating oil to a center. The recycling incentive may be in the form of a credit that may be applied toward the purchase of goods or services offered by the center, as determined by the board. The credit shall be in the form of a voucher or coupon with a value of at least twice the incentive amount to be paid pursuant to Section 48652 and have no other limits for use, unless prescribed by the board.

(3) Provide information to the board for informing the public of the center s acceptance of used lubricating oil.

(4) Provide notice to the public of the center s acceptance of used lubricating oil from the public through periodic advertising in local media and onsite signs that meet the following requirements:

(A) Onsite signs shall be of a design and specification prescribed by the board and shall state that the center is certified by the state and collects used oil from the public at no charge.

(B) A certified center shall post an exterior sign of a design and specification prescribed by the board in a location that is easily visible from a public street. In addition, the certified center shall post an informational sign of a design and specification prescribed by the board so that it is easily readable from the location where the used oil is received from the public.

(C) If local zoning ordinances prevent signs of a size consistent with this paragraph, the exterior symbolic sign shall be of the maximum allowable size.

(c) Notwithstanding subdivision (b), a used oil collection center may refuse to accept used lubricating oil that has been contaminated in a manner other than that which would occur through normal use.

(d) Notwithstanding subdivision (b), a used oil collection center shall not knowingly accept used lubricating oil for which a payment has not been made pursuant to Section 48650.

(Amended by Stats. 2009, Ch. 353, Sec. 18. Effective January 1, 2010.)



48660.5

(a) If the board finds that a shipment of used oil from a certified used oil collection center, curbside collection program, or uncertified publicly funded used oil collection center in a small rural county is contaminated by hazardous materials in excess of that which generally occurs in normal use, which renders the used oil infeasible for recycling, and requires that the used oil be destroyed at a substantially higher cost than the cost generally to recycle used oil, the board shall, upon application by the used oil collection center or curbside collection program, reimburse the center or program for the additional disposal cost, subject to the eligibility requirements of subdivision (b), except as provided in subdivision (c).

(b) A certified used oil collection center, curbside collection program, or uncertified publicly funded used oil collection center in a small rural county is eligible for reimbursement only if it demonstrates to the satisfaction of the board all of the following, except that paragraph (1) does not apply to an uncertified publicly funded used oil collection center in a small rural county:

(1) The center or program has established procedures to ensure that the used oil it generates and accepts from the public will not be mixed with other hazardous wastes, especially halogen-contaminated and polychlorinated biphenyl-contaminated wastes. These procedures shall include, but not be limited to, instructing the public and employees that used oil shall not be mixed with other hazardous waste. The board shall not require a center or program to test used oil received from the public as part of these procedures.

(2) The shipment contains not more than five gallons or pounds of contaminants combined, based on the contaminant concentrations and the total volume or weight of the shipment.

(c) In a calendar year, a certified used oil collection center, curbside collection program, or uncertified publicly funded used oil collection center in a small rural county shall be reimbursed for not more than one shipment and for not more than five thousand dollars ($5,000) in disposal costs for halogen-contaminated waste or not more than the actual net additional costs of disposing of polychlorinated biphenyl-contaminated wastes, subject to the availability of funds pursuant to paragraph (4) of subdivision (a) of Section 48653.

(Amended by Stats. 2010, Ch. 504, Sec. 10. Effective January 1, 2011.)



48661

(a) On and after July 1, 1992, the department shall annually inspect used oil recycling facilities.

(b) Within 135 days following inspection, the department shall submit a report to the board, describing all of the following:

(1) Any violations of Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code.

(2) Any corrective actions ordered or agreed to by the department.

(3) Progress by the facility in correcting violations identified in previous inspections.

(c) In the report required by subdivision (b), the department shall specifically state whether any of the following occurred:

(1) The department has identified violations of subdivision (c) of Section 25250.1 of the Health and Safety Code regarding achievement of minimum standards of purity for recycled oil.

(2) The department has identified violations of regulations requiring financial responsibility assurance for liability, closure, and postclosure obligations.

(3) Where prior contamination has been identified, the facility has an approved corrective action plan and has not been found to be in violation of its requirements.

(4) The department has identified violations that meet the criteria for class 1 violations, as defined in Section 66260.10 of Title 22 of the California Code of Regulations.

(Amended by Stats. 1994, Ch. 1147, Sec. 12. Effective January 1, 1995.)



48662

(a) The board shall certify or recertify a used oil recycling facility located in this state for which the board has received a report from the department pursuant to Section 48661, unless the board determines that the facility is engaged in a repeating or recurring pattern of noncompliance that poses a significant threat to public health and safety or the environment.

(b) The board shall require an out-of-state recycling facility, that receives used oil from a California generator and to which a recycling incentive may be paid, to register with the board declaring under penalty of perjury that the facility is operating in substantial compliance with Part 279 (commencing with Section 279.1) of Title 40 of the Code of Federal Regulations. An out-of-state recycling facility registering with the board pursuant to this subdivision shall, upon request, provide the board or the department with a copy of any inspection report issued for the facility by, or any other enforcement related documents available to, the agency responsible for enforcing Part 279 (commencing with Section 279.1) of Title 40 of the Code of Federal Regulations at the facility.

(c) The board shall certify or recertify a rerefiner of used oil, which may be located in this state or be an out-of-state facility, for which the board has received a report from the department that the facility meets either of the following requirements:

(1) If the used oil recycling facility is located in this state, the used oil recycling facility is certified pursuant to subdivision (a) and produces rerefined base lubricant meeting the specifications in Section 48620.2.

(2) If the used oil recycling facility is an out-of-state facility, the facility demonstrates to the satisfaction of the department all of the following:

(A) The facility substantially meets the requirements in Part 279 (commencing with Section 279.1) of Title 40 of the Code of Federal Regulations.

(B) The facility produces rerefined base lubricant meeting the specifications in Section 48620.2. An out-of-state recycling facility certified by the board pursuant to this subdivision shall, upon request, provide the board or the department with a copy of records demonstrating that the used oil has been recycled to meet the specifications for rerefined oil, as defined in Section 48620.2.

(d) An out-of-state facility that seeks certification shall, pursuant to subdivision (c), annually certify in writing to the board, under penalty of perjury, that the facility substantially meets the requirements in paragraph (2) of subdivision (c).

(e) Paragraph (2) of subdivision (c) does not require the department to inspect or prohibit the department from inspecting an out-of-state facility to determine whether the department is satisfied that the facility substantially meets the requirements for certification.

(f) As a condition of demonstrating compliance pursuant to paragraph (2) of subdivision (c), a facility shall enter into an agreement with the department pursuant to Section 25201.9 of the Health and Safety Code to pay the department s full expenses of conducting the review and any inspection costs the department may incur in determining whether the facility meets the requirements for certification.

(g) If the board denies certification to a facility subject to subdivision (a) or (c), the board may subsequently certify the facility if it determines that the facility meets the standards for certification.

(Amended by Stats. 2010, Ch. 504, Sec. 11. Effective January 1, 2011.)






ARTICLE 8. Reporting

48670

(a) To be eligible for payment of a recycling incentive, an industrial generator of used lubricating oil, a used oil collection center, or a curbside collection program shall report to the board, for each quarter, based on the following reporting limitations and requirements:

(1) The amount of lubricating oil purchased and the amount of used lubricating oil that is transported to a certified used oil recycling facility, to a used oil storage facility, or to a used oil transfer facility, or that is transported to an out-of-state recycling facility registered pursuant to subdivision (b) of Section 48662 or certified pursuant to paragraph (2) of subdivision (c) of Section 48662.

(2) The amount of used lubricating oil collected from the public, for use in determining the recycling incentive payment, that is transported to a certified used oil recycling facility, to a used oil storage facility, or to a used oil transfer facility, or that is transported to an out-of-state recycling facility registered pursuant to subdivision (b) of Section 48662 or certified pursuant to paragraph (2) of subdivision (c) of Section 48662.

(b) The reports shall be submitted on or before the 45th day following each quarter, in the form and manner that the board may prescribe, and shall include copies of manifests or modified manifest receipts from used oil haulers.

(c) The board may delegate to its executive officer the authority to accept reports submitted after the 45th day and to reduce, eliminate, or approve the amount of incentive fee to be paid due to the late submission of the report. The board may provide, by regulation, for a longer reporting period for industrial generators that generate less than 1,000 gallons of used oil annually.

(Amended by Stats. 2010, Ch. 504, Sec. 12. Effective January 1, 2011.)



48671

Every oil manufacturer who sells, or offers to sell, lubricating or industrial oil in this state shall report to the board for each month the amount of lubricating or industrial oil sold. The reports shall be submitted by the day when payment required by Section 48650 is or would be due, in the form and manner which the board may prescribe. However, an oil manufacturer is not required to report to the board when the total volume of oil to be reported is five gallons or less.

(Amended by Stats. 1992, Ch. 1101, Sec. 15. Effective September 29, 1992.)



48671.5

The manufacturer of every container that contains lubricating oils or industrial oils, and which is intended for sale to consumers in California, shall do either of the following:

(a) Label the containers in at least seven-point typeface as follows:

Used oil is generally classified as a hazardous waste in California. Do not dispose of used oil in garbage, sewers, or the ground. To find out how to properly recycle used oil in your area, call (800) ____.

The toll-free telephone number on the label shall be the number maintained by the board pursuant to Section 48644.

(b) Provide signs or other written material to retailers appropriate for informing consumers of the information that would otherwise be contained in the label set forth in paragraph (a).

(Added by Stats. 1994, Ch. 1147, Sec. 14. Effective January 1, 1995.)



48672

Beginning May 1, 1992, every used oil hauler shall report to the board for each quarter the amount of used oil transported, the location to which it is transported, and the source of the used oil. The hauler shall provide estimates, where feasible, of the amount which is used lubricating oil and the amount which is used industrial oil. The reports shall be submitted on or before the last day of the month following each quarter, in the form and manner which the board may prescribe.

(Amended by Stats. 1992, Ch. 1101, Sec. 16. Effective September 29, 1992.)



48673

(a) A used oil recycling facility issued a permit by the department to produce recycled oil, as defined in Section 25250.1 of the Health and Safety Code, and an out-of-state recycling facility that is either registered with the board pursuant to subdivision (b) of Section 48662 or certified by the board pursuant to paragraph (2) of subdivision (c) of Section 48662, shall report to the board for each quarter the amount of California used oil received and its disposition, including the volume of any resultant product.

(b) A facility subject to this section shall provide estimates, where feasible, of the amount that is used lubricating oil and the amount that is used industrial oil.

(c) The reports required by this section shall be submitted on or before the last day of the month following each quarter, in the form and manner that the board may prescribe.

(Amended by Stats. 2010, Ch. 504, Sec. 13. Effective January 1, 2011.)



48674

After receiving payments pursuant to paragraph (3) of subdivision (a) of Section 48653, each local government shall submit an annual report to the board, in the manner specified by the board, that includes any revision to the local used oil collection program adopted pursuant to Section 48690, a description of all measures taken to implement the program, and a description of how payments were expended.

(Amended by Stats. 2010, Ch. 504, Sec. 14. Effective January 1, 2011.)



48675

The board shall establish procedures to protect any proprietary information concerning sales, purchases, and operations obtained while collecting information for carrying out this chapter.

(Added by Stats. 1991, Ch. 817, Sec. 5.)



48676

The board shall make available on its Internet Web site an annual report that includes the accumulated industrial and lubricating oil sales and used oil recycling rates.

(Amended by Stats. 2010, Ch. 504, Sec. 15. Effective January 1, 2011.)






ARTICLE 9. Enforcement

48680

(a) Except as provided in subdivision (b), in addition to any other civil or criminal penalties, any person convicted of a violation of this chapter is guilty of an infraction, which is punishable by a fine of not more than one hundred dollars ($100) per day for each day the violation occurs.

(b) (1) Every person who, with intent to defraud, does not accurately report the amount of oil sold, collected, or transferred pursuant to Article 8 (commencing with Section 48670), who, with intent to defraud, does not make payments as required by Section 48650, or who knowingly receives or pays a recycling incentive for oil upon which a payment has not been made pursuant to Section 48650 is guilty of fraud. If the money obtained or withheld is four hundred dollars ($400) or less, the fraud is punishable by imprisonment in the county jail for not more than six months, by a fine of not more than one thousand dollars ($1,000), or by both that fine and imprisonment. If the money obtained or withheld is more than four hundred dollars ($400), the fraud is punishable by imprisonment in the county jail for not more than one year or imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, by a fine not exceeding ten thousand dollars ($10,000), or twice the late or unmade payments plus interest, whichever is greater, or by both that fine and imprisonment.

(2) Any person who claims an exemption pursuant to this chapter which the person knows to be false, and makes that claim for the purpose of willfully evading the payment of any fee imposed pursuant to this chapter, is guilty of a misdemeanor punishable by imprisonment in the county jail for not more than one year. The person shall also be subject to payment of a fine not to exceed five thousand dollars ($5,000). The fine shall be distributed as follows:

(A) Fifty percent to the local jurisdiction which undertook the prosecution.

(B) Fifty percent to the General Fund.

(c) Any person who violates this chapter may be assessed a civil penalty by the board of not more than one hundred dollars ($100) per day for each day the violation occurs or continues, pursuant to a hearing and notice.

(Amended by Stats. 2011, Ch. 15, Sec. 560. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






ARTICLE 10. Local Used Oil Collection Program

48690

A local government is eligible for a payment pursuant to paragraph (3) of subdivision (a) of Section 48653, if it develops and submits a local used oil collection program to the board pursuant to Section 48691 and files a report pursuant to Section 48674. The board shall make a payment to every local government that submits a program and files a report unless the board finds that the program or its implementation does not comply with criteria contained in this article. The board may make a payment to another entity that will implement the program of a local government in lieu of making a payment to that local government with the concurrence of that local government. A payment issued by the board pursuant to this section may take the form of an advance payment. If a local government does not implement a used oil collection program or chooses not to accept the payment pursuant to paragraph (3) of subdivision (a) of Section 48653, the board may allocate that local government s payment to another local government that commits to implementing a used oil collection program pursuant to Section 48691 and serving the residents of the nonparticipating local government, if any program implemented within the boundaries of the nonparticipating jurisdiction is approved by the nonparticipating jurisdiction.

(Amended by Stats. 2009, Ch. 353, Sec. 24. Effective January 1, 2010.)



48691

(a) A local used oil collection program shall provide for used lubricating oil collection by either of the following or a combination of the two:

(1) Ensuring that at least one certified used oil collection center is available for every 100,000 residents not served by curbside used oil collection, that accepts oil from the public at no charge, during the hours the center is open for business.

(2) Providing used oil curbside collection at least once a month.

(b) A local used oil collection program shall include a public education program that informs the public of locally available used oil recycling opportunities.

(c) A local government may implement its used oil collection program in conjunction with other similar programs in order to improve used oil recycling efficiency.

(d) A local government that has implemented the used oil collection and education elements of subdivisions (a) and (b) may also include, in the local used oil collection program one or both of the following:

(1) Provisions for the mitigation and the collection of oil and oil byproducts, including other solid waste that may be mixed with oil or oil byproducts from stormwater runoff, including devices to capture that stormwater runoff, such as the use of storm drain inlet filter devices. A local government shall not receive a payment pursuant to Section 48690 for the purposes identified pursuant to this paragraph unless the local government certifies that it has a stormwater management program that is approved by the appropriate California regional water quality control board and that the provisions in the local used oil collection program approved for funding under this paragraph are consistent with that approved stormwater management program.

(2) A used oil filter collection and recycling program.

(Amended by Stats. 2010, Ch. 504, Sec. 16. Effective January 1, 2011.)









CHAPTER 5. Architectural Paint Recovery Program

48700

The purpose of the architectural paint recovery program established pursuant to this chapter is to require paint manufacturers to develop and implement a program to collect, transport, and process postconsumer paint to reduce the costs and environmental impacts of the disposal of postconsumer paint in this state.

(Added by Stats. 2010, Ch. 420, Sec. 2. Effective January 1, 2011.)



48701

For purposes of this chapter, the following terms have the following meanings:

(a) Architectural paint means interior and exterior architectural coatings, sold in containers of five gallons or less for commercial or homeowner use, but does not include aerosol spray paint or coatings purchased for industrial or original equipment manufacturer use.

(b) Consumer means a purchaser or owner of architectural paint, including a person, business, corporation, limited partnership, nonprofit organization, or governmental entity.

(c) Department means the Department of Resources Recycling and Recovery.

(d) Distributor means a person that has a contractual relationship with one or more manufacturers to market and sell architectural paint to retailers.

(e) Manufacturer means a manufacturer of architectural paint.

(f) Postconsumer paint means architectural paint not used by the purchaser.

(g) Retailer means a person that sells architectural paint in the state to a consumer. A sale includes, but is not limited to, transactions conducted through sales outlets, catalogs, or the Internet or any other similar electronic means.

(h) Stewardship organization means a nonprofit organization created by the manufacturers to implement the architectural paint stewardship program described in Section 48703.

(Amended by Stats. 2011, Ch. 603, Sec. 16. Effective October 8, 2011.)



48702

(a) A manufacturer of architectural paint sold in this state shall, individually or through a stewardship organization, submit an architectural paint stewardship plan to the department to develop and implement a recovery program to reduce the generation of postconsumer architectural paint, promote the reuse of postconsumer architectural paint, and manage the end-of-life of postconsumer architectural paint, in an environmentally sound fashion, including collection, transportation, processing, and disposal.

(b) (1) A manufacturer or retailer shall not sell or offer for sale in this state architectural paint to any person in this state unless the manufacturer is in compliance with this chapter.

(2) The sales prohibition in paragraph (1) shall be effective on the 120th day after the notice described in subdivision (c) is posted on the department s Internet Web site, and shall apply to any manufacturer that is not listed on the department s Internet Web site, and shall remain in effect until the manufacturer is listed on the department s Internet Web site or can demonstrate compliance as described in paragraph (2) of subdivision (c).

(c) (1) On July 1, 2012, or upon the date the first plan is approved, whichever date is earlier, the department shall post on its Internet Web site a list of manufacturers for which the department has approved a plan pursuant to subdivision (a) of Section 48704. The department shall update this posting no less than once every six months thereafter. On and after April 1, 2013, the department shall post a notice on its Internet Web site listing manufacturers that are in compliance with this chapter pursuant to subdivision (b) of Section 48705 and shall update this posting no less than once every six months.

(2) A manufacturer that is not listed on the department s Internet Web site pursuant to this section, but demonstrates to the satisfaction of the department that it is in compliance with this chapter before the next notice is required to be posted pursuant to this section, may request a certification letter from the department stating that the manufacturer is in compliance. The manufacturer who receives that letter shall be deemed to be in compliance with this chapter.

(d) A wholesaler or a retailer that distributes or sells architectural paint shall monitor the department s Internet Web site to determine if the sale of a manufacturer s architectural paint is in compliance with this chapter.

(Added by Stats. 2010, Ch. 420, Sec. 2. Effective January 1, 2011.)



48703

(a) On or before April 1, 2012, a manufacturer or designated stewardship organization shall submit an architectural paint stewardship plan to the department.

(b) (1) The plan shall demonstrate sufficient funding for the architectural paint stewardship program as described in the plan, including a funding mechanism for securing and dispersing funds to cover administrative, operational, and capital costs, including the assessment of charges on architectural paint sold by manufacturers in this state.

(2) The funding mechanism shall provide for an architectural paint stewardship assessment for each container of architectural paint sold by manufacturers in this state and the assessment shall be remitted to the stewardship organization, if applicable.

(3) The architectural paint stewardship assessment shall be added to the cost of all architectural paint sold to California retailers and distributors, and each California retailer or distributor shall add the assessment to the purchase price of all architectural paint sold in the state.

(4) The architectural paint stewardship assessment shall be approved by the department as part of the plan, and shall be sufficient to recover, but not exceed, the cost of the architectural paint stewardship program. The plan shall require that any surplus funds be put back into the program to reduce the costs of the program, including the assessment amount.

(c) The plan shall address the coordination of the architectural paint stewardship program with existing local household hazardous waste collection programs as much as this is reasonably feasible and is mutually agreeable between those programs.

(d) The plan shall include goals established by the manufacturer or stewardship organization to reduce the generation of postconsumer paint, to promote the reuse of postconsumer paint, and for the proper end-of-life management of postconsumer paint, including recovery and recycling of postconsumer paint, as practical, based on current household hazardous waste program information. The goals may be revised by the manufacturer or stewardship organization based on the information collected for the annual report.

(e) The plan shall include consumer, contractor, and retailer education and outreach efforts to promote the source reduction and recycling of architectural paint. This information may include, but is not limited to, developing, and updating as necessary, educational and other outreach materials aimed at retailers of architectural paint. These materials shall be made available to the retailers. These materials may include, but are not limited to, one or more of the following:

(1) Signage that is prominently displayed and easily visible to the consumer.

(2) Written materials and templates of materials for reproduction by retailers to be provided to the consumer at the time of purchase or delivery, or both. Written materials shall include information on the prohibition of improper disposal of architectural paint.

(3) Advertising or other promotional materials, or both, that include references to architectural paint recycling opportunities.

(f) Any retailer may participate, on a voluntary basis, as a paint collection point pursuant to the paint stewardship program, if the retailer s paint collection location meets all of the conditions in Sections 25217.2 and 25217.2.1 of the Health and Safety Code.

(Amended by Stats. 2011, Ch. 603, Sec. 17. Effective October 8, 2011.)



48704

(a) The department shall review the plan within 90 days of receipt, and make a determination whether or not to approve the plan. The department shall approve the plan if it provides for the establishment of a paint stewardship program that meets the requirements of Section 48703.

(b) (1) The approved plan shall be a public record, except that financial, production, or sales data reported to the department by a manufacturer or the stewardship organization is not a public record under the California Public Records Act, as described in Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code and shall not be open to public inspection.

(2) Notwithstanding paragraph (1), the department may release a summary form of financial, production, or sales data if it does not disclose financial, production, or sales data of a manufacturer or stewardship organization.

(c) On or before July 1, 2012, or three months after a plan is approved pursuant to subdivision (a), whichever date is later, the manufacturer or stewardship organization shall implement the architectural paint stewardship program described in the approved plan.

(d) The department shall enforce this chapter.

(e) (1) The stewardship organization shall pay the department a quarterly administrative fee pursuant to paragraph (2).

(2) The department shall impose fees in an amount that is sufficient to cover the full administrative and enforcement costs of the requirements of this chapter, including any program development costs or regulatory costs incurred by the department prior to the submittal of the stewardship plans. The stewardship organization shall pay the fee on or before the last day of the month following the end of each quarter. Fee revenues collected under this section shall only be used to administer and enforce this chapter.

(f) (1) A civil penalty may be administratively imposed by the department on any person who violates this chapter in an amount of up to one thousand dollars ($1,000) per violation per day.

(2) A person who intentionally, knowingly, or negligently violates this chapter may be assessed a civil penalty by the department of up to ten thousand dollars ($10,000) per violation per day.

(Amended by Stats. 2013, Ch. 356, Sec. 34. Effective September 26, 2013.)



48704.1

(a) The Architectural Paint Stewardship Account and the Architectural Paint Stewardship Penalty Subaccount are hereby established in the Integrated Waste Management Fund created pursuant to Section 40135.

(b) All fees collected by the department pursuant to this chapter shall be deposited in the Architectural Paint Stewardship Account and may be expended by the department, upon appropriation by the Legislature, to cover the department s costs to implement this chapter.

(c) All civil penalties collected pursuant to this chapter shall be deposited in the Architectural Paint Stewardship Penalty Subaccount and may be expended by the department, upon appropriation by the Legislature, to cover the department s costs to implement this chapter.

(Added by Stats. 2011, Ch. 573, Sec. 3. Effective January 1, 2012.)



48705

(a) On or before September 1, 2013, and each year thereafter, a manufacturer of architectural paint sold in this state shall, individually or through a representative stewardship organization, submit a report to the department describing its architectural paint recovery efforts. At a minimum, the report shall include all of the following:

(1) The total volume of architectural paint sold in this state during the preceding fiscal year.

(2) The total volume of postconsumer architectural paint recovered in this state during the preceding fiscal year.

(3) A description of methods used to collect, transport, and process postconsumer architectural paint in this state.

(4) The total cost of implementing the architectural paint stewardship program.

(5) An evaluation of how the architectural paint stewardship program s funding mechanism operated.

(6) An independent financial audit funded from the paint stewardship assessment.

(7) Examples of educational materials that were provided to consumers the first year and any changes to those materials in subsequent years.

(b) The department shall review the annual report required pursuant to this section and within 90 days of receipt shall adopt a finding of compliance or noncompliance with this chapter.

(Amended by Stats. 2011, Ch. 603, Sec. 18. Effective October 8, 2011.)



48706

(a) Except as provided in subdivision (c), an action solely to increase the recycling of architectural paint by a producer, stewardship organization, or retailer that affects the types or quantities being recycled, or the cost and structure of any return program, is not a violation of the statutes specified in subdivision (b).

(b) The following statutes are not violated by an action specified in subdivision (a):

(1) The Cartwright Act (Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code).

(2) The Unfair Practices Act (Chapter 4 (commencing with Section 17000) of Part 2 of Division 7 of the Business and Professions Code).

(c) Subdivision (a) shall not apply to any agreement establishing or affecting the price of paint, except for the architectural paint stewardship assessment, or the output or production of paint, or any agreement restricting the geographic area or customers to which paint will be sold.

(Added by Stats. 2010, Ch. 420, Sec. 2. Effective January 1, 2011.)









PART 8. GARBAGE AND REFUSE DISPOSAL

CHAPTER 1. Garbage Disposal Districts

ARTICLE 1. Definitions

49000

District, as used in this chapter, means a district formed pursuant to this chapter or pursuant to any law which it supersedes.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 2. Formation

49005

Any portion or portions of a county, whether contiguous or noncontiguous, and whether the portion or portions include incorporated or unincorporated territory, may be formed into a garbage disposal district in the manner and under the proceedings set forth in this chapter, except that less than the whole of any city shall not be included in the district without unanimous consent of the governing body of the city and no parcel of noncontiguous territory which is less than a full subdivision or which contains less than 10 privately owned acres may be included in any district.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49006

(a) The board of supervisors may determine, by resolution, that a portion of the county is in need of facilities for the disposal of garbage and should be formed into a district.

(b) Upon making the determination under subdivision (a), the board of supervisors shall fix a time and a place for a hearing on the matter of the formation of the district, which time shall be not less than three weeks after the adoption of the resolution, and shall direct the clerk of the board to publish a notice once a week for three successive weeks in a newspaper which is circulated in the territory that is proposed to be organized into a district and which the board deems most likely to give notice to the inhabitants of the territory.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49007

The notice shall state the fact that the board of supervisors has fixed the time and place, which shall be stated in the notice, for a hearing on the matter of the formation of a garbage disposal district.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49008

The notice shall describe the territory or shall specify the exterior boundaries of the territory proposed to be organized into a district. So far as practicable, the boundaries shall be the center lines of highways.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49009

At any time prior to the time fixed for a hearing of the matter, any person interested may file with the clerk of the board written objections to the formation of the district.

At the time and place fixed for the hearing or at any time to which the hearing may be continued, the board of supervisors shall consider and pass on all objections to the creation of the district, or to the inclusion of any territory in the district.

At the hearing, the board of supervisors may exclude any territory that, in the opinion of the board of supervisors, would not be benefited by inclusion in the district.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49010

At the conclusion of the hearing, the board of supervisors shall either adopt an order abandoning the creation of the proposed district or shall, by resolution, order the matter of the creation of the district, within the boundary lines determined upon at the hearing, to be submitted to the voters registered in the proposed district at an election to be called for that purpose.

At the election only voters registered in the proposed district shall be permitted to vote.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49011

Election precincts shall be established by the board of supervisors, and election boards composed of one inspector, one judge, and one clerk shall be named. At least one week prior to the election, notice of the election shall be given by publication in a newspaper of general circulation in the proposed district. In other matters, the election shall be conducted in the manner ordered by the board of supervisors.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49012

(a) Within five days after the district formation election has been called, the board of supervisors shall transmit, by registered mail, a written notification of the election call to the executive officer of the local agency formation commission of the county or principal county in which the territory or major portion of the territory of the proposed district is located. The written notice shall include the name and a description of the proposed district and may be in the form of a certified copy of the resolution adopted by the board of supervisors.

(b) The executive officer of the local agency formation commission, within five days after being notified that a district formation election has been called, shall submit to the local agency formation commission, for its approval or modification, an impartial analysis of the proposed district formation.

(c) The impartial analysis shall not exceed 500 words in length and shall include a specific description of the boundaries of the district proposed to be formed.

(d) The local agency formation commission, within five days after the receipt of the executive officer s analysis, shall approve or modify the analysis and submit it to the officials in charge of conducting the district formation election.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49013

(a) The board of supervisors or any member or members of the board authorized by the board, or any individual voter or bona fide association of citizens entitled to vote on the district formation proposition, or any combination of those voters and associations of citizens, may file a written argument for or a written argument against the proposed district formation.

(b) Arguments shall not exceed 300 words in length and shall be filed with the officials in charge of conducting the election not less than 54 days prior to the date of the district formation election.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49014

(a) If more than one argument for or more than one argument against the proposed district formation is filed with the election officials within the time prescribed, the election officials shall select one of the arguments for printing and distribution to the voters.

(b) In selecting the arguments, the election officials shall give preference and priority in the order named to the arguments of the following:

(1) The board of supervisors or any member or members of the board authorized by the board.

(2) Individual voters or bona fide associations of citizens or a combination of those voters and associations.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49015

(a) The officials in charge of conducting the election shall cause a ballot pamphlet concerning the district formation proposition to be voted on to be printed and mailed to each voter entitled to vote on the district formation question.

(b) The ballot pamphlet shall contain all of the following in the order prescribed:

(1) The complete text of the proposition.

(2) The impartial analysis of the proposition prepared by the local agency formation commission.

(3) The argument for the proposed district formation.

(4) The argument against the proposed district formation.

(c) The election officials shall mail a ballot pamphlet to each voter entitled to vote in the district formation election at least 10 days prior to the date of the election. The ballot pamphlet is official matter within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 178. Effective January 1, 1995.)



49016

If at the election a majority of all those voting upon the question of creation of the district, and a majority of those voting thereon in each city is in favor of the formation of the district, the board of supervisors shall make an order forming the district and thereupon it is formed.

The order shall contain the name of the district and a description of the boundaries, or otherwise indicate its territorial extent.

The order is conclusive evidence of the regularity of all prior proceedings, except the adoption and publication in full of the resolution of intention, and of the fact of the holding of the hearing on formation.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49017

(a) A district may be formed for the exclusive purpose of providing, maintaining, and operating a garbage and refuse disposal site. In forming a district for this limited purpose, the determination of the board of supervisors required by Section 44006 shall be that this is the exclusive purpose of the district. In all other matters a district shall be formed in the same manner as other districts under this chapter. On formation, the district shall have only those powers granted to districts by this chapter that are reasonably necessary to carry out the exclusive purpose.

(b) A district formed for the exclusive purpose of providing, maintaining, and operating a garbage and refuse disposal site may issue bonds and levy taxes therefor in the same manner as provided for bonds of garbage and refuse disposal districts pursuant to Article 7 (commencing with Section 44160) of Chapter 2, and may issue revenue bonds pursuant to the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code).

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 3. Administration

49018

The board of supervisors is the governing body of the district and may do any or all of the following:

(a) Make and enforce all rules and regulations necessary for the administration and government of the district, and for the collection and disposal of garbage and other refuse matter in the district.

(b) Appoint agents and employees for the district sufficient to maintain and operate the property acquired for the purposes of the district.

(c) Acquire in the name of the county, by gift, purchase, condemnation, or otherwise, and own, control, manage, and dispose of, any interest in real or personal property necessary or convenient for the collection and disposal of the garbage or other refuse matter of the district.

(d) Perform all of the acts necessary or proper to accomplish the purposes of this chapter.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49019

(a) The board of supervisors may enter into contracts for the disposal of garbage and other refuse matter. Whenever the board enters into, or renews such a contract, it shall advertise for bids for the performance of the work in a newspaper of general circulation in the county. The advertisement shall be published pursuant to Section 6062 of the Government Code. If there is no newspaper of general circulation published in the county, the notice shall be given by posting in three public places for at least two weeks.

(b) All bidders shall be granted an opportunity to ascertain the details of the nature of the work to be done under the contract. The contract shall be let to the lowest responsible bidder. If no satisfactory bid is obtained, the board may reject all bids. If all bids are rejected, the board of supervisors may readvertise for bids or, without the necessity of readvertising, may enter into contracts for the disposal of garbage and other refuse for a term not to exceed six months on terms that are necessary or proper in the exercise of the district s powers.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49020

If an emergency occasioned by default of a contractor or other circumstances which would be detrimental to the public health, safety, or welfare of the inhabitants of the district, the board of supervisors may, without the necessity of advertising for bids, enter into contracts for the disposal of garbage and other refuse for a term not to exceed six months on terms that are necessary or proper, in the exercise of the districts power.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 4. Taxation

49030

The board of supervisors shall levy a tax each year upon the taxable property in the district sufficient to defray the cost of the disposal of garbage and other refuse in the district, and of the maintenance of the district, and to meet other expenditures authorized by this chapter.

The tax shall be levied and collected at the same time, and in the same manner, as general county taxes levied for county purposes and, when collected, shall be paid into the county treasury and used in furtherance of the purposes of this chapter.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49031

For any district in a county with a population of six million or more, the board of supervisors may prescribe and collect garbage and refuse collection and disposal service fees for the purpose of defraying the cost of the disposal of garbage and refuse in the district, maintaining the district, and meeting other expenditures authorized by this chapter.

Subject to the additional requirements of Section 49032, fees and charges prescribed, revised, and collected pursuant to this section shall be prescribed, revised, and collected pursuant to Article 4 (commencing with Section 5470) of Chapter 6 of Part 3 of the Health and Safety Code.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49032

(a) Prior to adoption of the initial ordinances prescribing the fees provided for in Section 49031, the board of supervisors shall place before the voters of the district the question whether the district shall be authorized to prescribe fees. If the voters do not approve that authorization, a subsequent election to secure that approval shall not be held within one year of the date of the prior authorization election.

(b) The approval of the voters may be secured at a district or countywide election or by a ballot mailed to each registered voter of the district.

(c) The board of supervisors shall determine what majority of the voters voting on the proposition shall be required to approve the proposition.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 5. Claims

49040

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code, except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 6. Annexation

49050

The boundaries of any district may be altered, and outlying districts or territory, whether incorporated or unincorporated, and whether contiguous or noncontiguous, may be annexed pursuant to the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5 of the Government Code). However, no parcel of noncontiguous territory that contains less than 10 privately owned acres may be annexed to any district.

(Amended by Stats. 2003, Ch. 296, Sec. 36. Effective January 1, 2004.)









CHAPTER 2. Garbage and Refuse Disposal Districts

ARTICLE 1. Definitions

49100

District, as used in this chapter, means a district formed pursuant to this chapter or pursuant to any law which it supersedes.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 2. Formation

49110

Any contiguous portion or portions of a county, whether the portion or portions include incorporated or unincorporated territory, may be formed into a garbage and refuse disposal district in the manner and under the proceedings specified in this chapter. However, no city, or any portion thereof, shall be included in the district without the consent of the governing body of the city adopted by a favorable vote of two-thirds or more of its members.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49111

(a) The board of supervisors may determine, by resolution, that a portion of the county is in need of a site for the disposal of garbage and refuse and should be formed into a district.

(b) Upon making the determination under subdivision (a), the board of supervisors shall fix a time and a place for a hearing on the matter of the formation of the district, which time shall be not less than three weeks after the adoption of the resolution. The board of supervisors shall also direct the clerk of the board to publish a notice once a week for three successive weeks in a newspaper which is circulated in the territory that is proposed to organize into a district and which the board deems most likely to give notice to the inhabitants of the territory.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49112

The notice shall state the fact that the board of supervisors has fixed the time and place, which shall be stated in the notice, for a hearing on the matter of the formation of a garbage and refuse disposal district.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49113

The notice shall describe the territory, or shall specify the exterior boundaries of the territory, proposed to be organized into a district.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49114

At any time prior to the time fixed for a hearing on the matter, any person interested may file with the clerk of the board of supervisors written objections to the formation of the district. At the time and place fixed for the hearing or at any time to which the hearing may be continued, the board of supervisors shall consider and pass on all objections to the formation of the district or to the inclusion of any territory in the district. At the hearing, the board of supervisors may exclude any territory that, in the opinion of the board of supervisors, would not be benefited by inclusion in the district.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49115

At the final hearing the board of supervisors shall make those changes in the proposed boundaries that are advisable and shall define and establish the boundaries.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49116

If, from the testimony given before the board of supervisors, it appears to the board of supervisors that the public necessity or welfare requires the formation of the district, it shall, by an order entered on its minutes, declare that to be its finding, and shall further declare and order that the territory within the boundaries so fixed and determined be organized as a district, under an appropriate name to be selected by the board of supervisors. The name shall be descriptive of the functions of the district.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49117

The county clerk shall immediately file for record in the office of the county recorder of the county in which the land embraced in the district is situated, and also shall file with the Secretary of State, a certified copy of the order of the board of supervisors. From and after the date of the filing of the certified copy with the Secretary of State, the district named therein is organized as a district, with all the rights, privileges, and powers set forth in this chapter or necessarily incident thereto.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49118

No district shall be formed under this chapter after October 1, 1961.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 3. Board of Directors

49120

(a) Within 30 days after the filing with the Secretary of State of the certified copy of the order of formation, a governing board of trustees for the district shall be appointed.

(b) The governing board of a district is a board of directors of not less than three members. The district board shall be appointed as follows:

(1) If the district includes only one city, two members of the governing body shall be selected by the board of supervisors and one member of the governing body shall be selected by the city council.

(2) If the district includes two or more cities, only one member of the governing body of the district shall be selected by the board of supervisors to represent the unincorporated area. The legislative body of each city within the district shall appoint one member to represent each incorporated city within the district. If the selection of members pursuant to this subdivision results in the governing body having an even number of members, those members may appoint an additional member from the district at large.

(c) A vacancy shall be filled in the same manner as an original appointment. The person appointed shall reside within the area he or she represents.

(Amended by Stats. 2005, Ch. 590, Sec. 44. Effective January 1, 2006.)



49121

Any governing body authorized by Section 49120 to appoint a member to the district board may make the appointment from its own members.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49122

The members of the district board in office on September 15, 1961, shall, as soon as practicable thereafter, so classify themselves, by lot, that a majority of the members serve until January 1, 1963, and a minority of the members of the district board shall serve until January 1, 1965, or until the appointment of their successors or their resignation or termination of residence within the area they represent. Thereafter, the term of office of each succeeding member of the district board shall be four years and each shall hold office until the appointment of his or her successor or his or her resignation or termination of residence within the area he or she represents.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49123

(a) Members of the district board may be reimbursed for their actual and necessary expenses incurred in the performance of official business of the district as approved by the district board.

(b) Members of the district board may also receive not more than fifty dollars ($50) per diem for each day of actual attendance at the meetings of the board, with the per diem to be established by order of the board and entered upon its minutes. No member of the district board shall, however, receive more than one hundred dollars ($100) per diem in any calendar month.

(c) In addition to any other compensation received pursuant to this section, the chairperson of the district board and the secretary of the district board, if the secretary is a member of the district board, shall each receive monthly compensation as established by the district board.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 4. Powers and Duties

49130

The district board may do all of the following:

(a) Make and enforce all rules and regulations necessary for the administration and government of the district and for the operation and maintenance of the garbage and refuse disposal site acquired by the district.

(b) Appoint agents, employees, and experts for the district sufficient to maintain and operate the property acquired for the purposes of the district.

(c) Enter into contracts with other public agencies which may be necessary or proper to accomplish the purposes of the district.

(d) Acquire, in the name of the district, by gift, purchase, condemnation, or otherwise and own, control, manage, dispose of, and exchange, any interest in real or personal property.

(e) Perform all acts necessary or proper to accomplish the purposes of this chapter.

(f) Maintain and operate a garbage disposal site and facilities and fix and collect fees for the use thereof.

(g) Borrow money and incur indebtedness and guarantee the performance of its legal or contractual obligations.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49131

The district board may designate any depository for the custody of any or all the money collected or received for district purposes pursuant to Article 2 (commencing with Section 53630) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

A depository shall give security sufficient to secure the district against possible loss and shall pay the warrants drawn by the district for demands against the district under the rules that the district board prescribes.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 5. Taxation

49140

At least 15 days before the first day of the month in which the board of supervisors of the county in which the district is situated is required by law to levy the amount of taxes required for county purposes, the district board shall furnish the board of supervisors and county auditor of the county an estimate in writing of the amount of money necessary for district s purposes during the next ensuing fiscal year.

The county tax collector shall collect the district taxes at the same time and in the same manner as the county taxes are collected. Unless the governing board has designated any depository pursuant to Section 49131, all money collected for district purposes shall be paid into the county treasury and paid out on warrants of the county auditor drawn on the county treasurer, upon order of the district board.

The amount of money necessary for the district s purposes may include a cash-basis fund.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49141

The district board may also include in its estimate prepared pursuant to Section 49140 an unappropriated reserve to cover expenditures that have not been provided for, or that have been insufficiently provided for, or for unforeseen requirements.

The money in any unappropriated reserve fund so established may be made available for appropriation by a four-fifths vote of the members of the district board at any regular or special meeting of which all members have had reasonable notice.

In addition, the district board may further provide, by resolution, for transfers or revisions of unencumbered funds within the general district expenditures provided for during any fiscal year where, in the opinion of the district board, the transfer or revision is necessary for purposes of the district.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49142

The board of supervisors of the county in which the district is situated shall, at the time of levying county taxes, levy a tax to be known as the ____ garbage and refuse disposal district tax, sufficient to raise the amount reported to it by the district board, upon property of the district in the county.

The board of supervisors shall determine the rate of the tax by deducting 5 percent for anticipated delinquencies from the total assessed value of the taxable property of the district within the county as it appears on the assessment roll of the county, and then dividing the sum reported to it by the district board by the remainder of the total assessed value.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49143

For purposes of the district, the board of supervisors shall levy a tax of not more than fifteen cents ($0.15) on each one hundred dollars ($100) of taxable property of the district in the county.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49144

The district board may establish and maintain a cash-basis fund for the purpose of defraying district expenses between the beginning of a fiscal year and the time of distribution of tax receipts in a fiscal year. The cash-basis fund shall not exceed 60 percent of the estimated expenditures for a fiscal year.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 6. Claims

49150

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 7. Bonds

49160

No general obligation bonds shall be issued by the district unless the issuance thereof is approved by the electors of the district at a special election as provided in this article. If the district board finds that it is necessary to incur a bonded indebtedness to obtain funds with which to carry out the purposes of the district, it may submit the proposition to the voters of the district. For that purpose, a special election shall be called by resolution.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49161

The resolution shall state all of the following:

(a) The general objectives and purposes for which it is proposed to incur an indebtedness.

(b) A general description of all property to be acquired or damaged and work to be executed through the expenditure of the funds secured by the issuance and sale of the bonds.

(c) An estimate of the cost of the proposed work.

(d) The amount of the bonds proposed to be issued.

(e) The number of years beyond which the bonds are to run.

(f) The rate of interest or a maximum rate of interest to be paid.

(g) The date of the election.

(h) The election precincts, polling places, and election officers.

(Amended by Stats. 2006, Ch. 538, Sec. 605. Effective January 1, 2007.)



49162

For purposes of the bond election, the district board may consolidate into one precinct several precincts established for general election purposes and describe the precinct by reference to the general election precincts.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49163

An election board consisting of one inspector, one judge and one clerk shall be appointed by the district board for each precinct.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49164

Only voters registered in the district are eligible to vote at the bond election.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49165

A resolution calling the election shall be published once a week for three successive weeks in a newspaper having a general circulation in the district and designated by the district board. No other notice of the election is required.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49166

If two-thirds of the votes cast are in favor of incurring the bonded indebtedness as proposed, bonds of the district for the amount stated in the resolution calling the election shall be issued and sold.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49167

The validity of the bonds after their issuance shall not be questioned in any court except on the ground that the provisions of this chapter authorizing their issuance are unconstitutional, or that the required hearing regarding the formation of the district was not regularly held or proper notice of it was not given.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49168

The district board shall prescribe, by resolution, the form of the bonds and interest coupons. The bonds shall be payable at the times and at a place to be fixed by the district board and designated in the bonds, together with interest on all sums unpaid on that date until all of the indebtedness has been paid. The term of the bonds issued shall not exceed 40 years.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49169

The bonds shall be issued in the denominations that the district board determines, except that no bond shall be of a denomination less than one hundred dollars ($100) or greater than one thousand dollars ($1,000).

The bonds shall be payable on the day and at the place fixed in the bonds, and with interest at the rate specified in the bonds, which rate shall not be in excess of 8 percent per annum and shall, after the first year, be payable semiannually.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49170

The bonds shall be signed by the chairperson of the district board and countersigned by the county auditor, and the seal of the district board shall be affixed. The interest coupons of the bonds shall be numbered consecutively and signed by the county auditor by his or her engraved or lithographed signature.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49171

If any officer whose signature or countersignature appears on the bonds ceases to be an officer before the delivery of the bonds to the purchaser, his or her signature or countersignature shall be as valid as if he or she had remained in office until the delivery of the bonds.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49172

The district board may issue and sell bonds of the district at not less than par value, and the proceeds shall be placed in the treasury of the county.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49173

All premiums and accrued interest received shall be paid into the fund to be used for the payment of principal of, and interest on, the bonds and the remainder of the proceeds of the sale shall be paid into the construction fund of the district. Proper records of the transactions shall be placed upon the books of the county treasurer.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49174

(a) The funds in the construction fund shall be applied exclusively to the purposes and objects mentioned in the resolution calling the bond election.

(b) Payments from the construction fund shall be made upon demands authorized by the district board, and shall be prepared, presented, and audited in the same manner as demands upon funds of the county.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49175

If the proposition of issuing bonds submitted at the bond election fails to receive the requisite number of votes, the district board may, after expiration of six months after that election, call or order another bond election, either for the same objects and purposes, or for any other object or purpose of the district.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49176

If bonds have been issued by the district and the proceeds of the sale have been expended and the district board, by resolution passed by a vote of two-thirds of all its members, determines that the public interest or necessity of the district demands the issuance of additional bonds for carrying out any of the objects of the district, the district board may again submit to the voters the question of issuing additional bonds in the same manner as for a first issue. All provisions of this chapter for the issuance and sale of bonds, and for the expenditure of proceeds, apply to the issuance of additional bonds.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49177

Bonds and interest thereon shall be paid by revenue derived from an annual tax upon the property in the district, and all the property in the district shall be and remain liable to be taxed for those payments.

The bonds and the interest thereon shall not be taxable in this state.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49178

(a) An issue of bonds is hereby defined to be the aggregate principal amount of all of the bonds authorized to be issued in accordance with a proposal submitted to and approved by the electors of the district, but no indebtedness is deemed to have been contracted until bonds have been sold and delivered and then only to the extent of the principal amount of the bonds so sold and delivered.

(b) The district board issuing bonds may, in its discretion, divide the aggregate principal amount of the issue into two or more divisions or series and fix different dates for the bonds of each separate division or series. If any authorized issue is divided into two or more divisions or series, the bonds of each division or series may be made payable at the time or times fixed by the district board, separate and distinct from the time or times for the payment of bonds of any other division or series of the same issue.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49179

Whenever a district has issued bonds, in its annual statement to the board of supervisors as to the amount of money needed for district purposes during the next ensuing fiscal year pursuant to Section 44140, the district board shall include, in addition thereto, the amount necessary to pay the principal of, and interest on, those bonds that will become due before the time for making the next general tax levy.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49180

If the district board fails to furnish to the board of supervisors a statement of the amount of money necessary to pay the principal of, and interest on, the bonds as required by Section 49179, the board of supervisors shall ascertain that amount and shall levy it and cause it to be collected.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49181

The principal of, and interest on, the bonds shall be paid by the treasurer of the county in the manner prescribed by law for the principal of, and interest on, the bonds of the county.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 8. Revenue Bonds

49190

A district formed pursuant to this chapter is a local agency within the meaning of the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), and the provisions of that law are applicable to that district.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 9. Change of Boundaries

49195

The boundaries of any district may be altered, and outlying contiguous territory, whether incorporated or unincorporated, may be annexed pursuant to the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5 of the Government Code).

(Amended by Stats. 2003, Ch. 296, Sec. 37. Effective January 1, 2004.)









CHAPTER 3. Franchise by Counties

49200

Every franchise or permit for the collection, disposal, or destruction, or any combination thereof, of garbage, waste, offal, and debris, shall be granted by the board of supervisors only under the terms and conditions of this chapter.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49201

(a) Any county may, by resolution adopted by the board of supervisors, call for bids for the granting of a franchise or permit, exclusive or otherwise, for the collection, disposal, or destruction, or any combination thereof, of garbage, waste, offal, and debris, according to the terms and conditions set forth in the resolution, for a period of time not to exceed 25 years.

(b) After adoption of the resolution pursuant to subdivision (a), the board of supervisors shall cause to be published once a week for two successive weeks a notice which shall set forth all of the terms and conditions in the resolution and the time, date, and place for the receiving and opening of sealed bids, which shall not be sooner than four full weeks from date of the first publication of the notice.

(c) Upon examination by the board of supervisors of the bids, the franchise or permit may be awarded to the lowest qualified bidder. The board of supervisors may postpone the granting of the franchise or permit from time to time until it has had a full and complete opportunity to examine the merits of each bid.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49202

The successful bidder shall file with the board of supervisors, upon grant of the franchise or permit, a bond in favor of the county in an amount and under the terms and conditions prescribed by the board of supervisors.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49203

The county may, in the resolution and advertised notice, impose terms and conditions other than those specified in this chapter if they are not in conflict with this chapter.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49204

A bidder may in his or her franchise or permit bid set forth any propositions, terms, and conditions that the bidder may desire to offer, or receive the benefit from, which may be in addition to, or in conflict with, those specified in the resolution or advertised notice calling for bids, if they are not in conflict with this chapter.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49205

The board of supervisors which, prior to July 1, 1980, adopted an ordinance governing the granting of franchises or permits for the collection, disposal, or destruction, or any combination thereof, of garbage, waste, offal, and debris, and which granted franchises or permits pursuant to that ordinance covering defined zones or areas of the county, may extend the term of any of those franchises or permits for only one additional period not exceeding 25 years without advertising or calling for bids as required by Section 49201, if all of the following conditions exist:

(a) (1) The county franchise or permit ordinance contains rules and regulations for the protection of the public health and welfare and provides that the board of supervisors may control the rates to be charged customers by the franchise or permitholders.

(2) Notwithstanding any provision in a county ordinance, the board of supervisors shall not increase the rates to be charged to customers by franchise or permitholders without first calling and holding a public hearing on the proposed increase in rates. Publication of notice of the hearing required by this paragraph shall be made by the board of supervisors pursuant to Section 6066 of the Government Code.

(b) The franchise or permit proposed to be extended was granted in strict compliance with the requirements for calling and advertising for bids and award to the lowest qualified bidder pursuant to Section 49201, and was otherwise granted in strict compliance with this chapter.

(c) The franchise or permit proposed to be extended was granted on a nonexclusive basis so that the board of supervisors is not precluded from granting additional franchises or permits to cover the same areas if, in the judgment and discretion of the board of supervisors, the public interest will be served thereby.

(d) The county franchise or permit ordinance authorizes the county auditor or any other qualified public accountant to audit periodically the books and records of the franchise or permitholders.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






CHAPTER 4. City Garbage Disposal Contracts

49300

The legislative body of a city may contract for the collection or disposal, or both, of garbage, waste, refuse, rubbish, offal, trimmings, or other refuse matter under the terms and conditions that are prescribed by the legislative body of the city by resolution or ordinance.

(Amended by Stats. 2005, Ch. 590, Sec. 45. Effective January 1, 2006.)






CHAPTER 5. Garbage and Refuse Dumps

49400

No city, county, district, or public or municipal corporation shall acquire and operate, or cause to be acquired and operated, a dump or site for the disposal of garbage or refuse, or a transfer station or collection point for garbage or refuse, within a city without the consent of the city council or within the unincorporated area of a county without the consent of the board of supervisors.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






CHAPTER 6. Solid Waste Enterprises

ARTICLE 1. Definitions

49500

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49501

Exclusive solid waste handling services means any action by a local agency, whether by franchise, contract, license, permit, or otherwise, whereby the agency itself or one or more other local agencies or solid waste enterprises has the exclusive right to provide solid waste handling services of any class or type within all or any part of the territory of the local agency.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49501.3

Lawfully provided means the services of the solid waste enterprise are in substantial compliance with the terms and conditions of its franchise, contract, license, or permit.

(Added by Stats. 1998, Ch. 811, Sec. 2. Effective September 24, 1998.)



49501.5

License means a solid waste license issued by a local agency or a business license issued by a local agency if the local agency has not established any other form of authorization for the lawful provision of solid waste handling services.

(Added by Stats. 1998, Ch. 811, Sec. 3. Effective September 24, 1998.)



49502

Local agency means any county, city, or district having the authority to provide solid waste handling services either by the agency itself or by authorizing or permitting other local agencies or solid waste enterprises to provide solid waste handling services.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49503

Solid waste means all putrescible and nonputrescible solid and semisolid wastes, including garbage, trash, refuse, paper, rubbish, ashes, industrial wastes, demolition and construction wastes, abandoned vehicles and parts thereof, discarded home and industrial appliances, manure, vegetable or animal solid or semisolid wastes, and other discarded solid and semisolid wastes.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49504

Solid waste enterprise means any individual, partnership, joint venture, unincorporated private organization, or private corporation regularly engaged in the business of providing solid waste handling services.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49505

Solid waste handling services means the collection, transportation, storage, transfer, or processing of solid wastes for residential, commercial, institutional, or industrial users or customers.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 2. Legislative Findings

49510

The Legislature finds and declares as follows:

(a) Although local agencies are authorized to furnish solid waste handling services, in extensive parts of the state solid waste enterprises are furnishing all or substantial portions of necessary solid waste handling services.

(b) It is in the public interest to foster and encourage solid waste enterprises so that, at all times, there will continue to be competent enterprises willing and financially able to furnish needed solid waste handling services.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 3. Continuation of Services

49520

If a local agency has authorized, by franchise, contract, license, or permit, a solid waste enterprise to provide solid waste handling services and those services have been lawfully provided for more than three previous years, the solid waste enterprise may continue to provide those services up to five years after mailed notification to the solid waste enterprise by the local agency having jurisdiction that exclusive solid waste handling services are to be provided or authorized, unless the solid waste enterprise has an exclusive franchise or contract.

If the solid waste enterprise has an exclusive franchise or contract, the solid waste enterprise shall continue to provide those services and shall be limited to the unexpired term of the contract or franchise or five years, whichever is less.

(Amended by Stats. 1998, Ch. 811, Sec. 4. Effective September 24, 1998.)



49521

A solid waste enterprise providing continuation solid waste handling services pursuant to Section 49520 is subject to the following conditions:

(a) The services of the solid waste enterprise shall be in substantial compliance with the terms and conditions of the franchise, contract, license, or permit, and meet the quality and frequency of services required by the local agency in other areas not served by the solid waste enterprise.

(b) If the local agency has established rates for solid waste handling services, the solid waste enterprise may be required by the local agency to adhere to rates that are comparable to those established by the local agency.

(Amended by Stats. 1998, Ch. 811, Sec. 5. Effective September 24, 1998.)



49522

Nothing in this chapter affects the right of a city following annexation to terminate for cause a franchise, contract, license, or permit held by a solid waste enterprise authorized by the county.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49523

Any local agency or solid waste handling enterprise may contract, upon mutually satisfactory terms, for the termination of all or any part of the business of the solid waste enterprise before the expiration of the period specified in Section 49520.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49524

Notwithstanding Section 49523, a solid waste enterprise may not waive the right to continue to provide solid waste handling services as provided in this chapter.

(Added by Stats. 1998, Ch. 811, Sec. 6. Effective September 24, 1998.)









CHAPTER 7. Burning Garbage

ARTICLE 1. General Provisions

49600

No person shall operate in any city or town any crematory for the destruction by fire heat of garbage, ashes, offal, or other refuse matter, except as provided in this chapter.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49601

No crematory described in Section 49600 shall be operated in this state except in a manner which will prevent the propagation of disease through contamination of the atmosphere of any city or town by the gases or fumes arising from the fires or ovens of the crematory.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)



49602

Every person who burns by fire heat or destroys by cremation any garbage, ashes, offal, or other refuse matter in violation of this article is guilty of a misdemeanor.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)






ARTICLE 2. Cremation of Animal Refuse

49620

Any person who destroys, or who attempts to destroy, the carcass of any dead animal, or the offal from any slaughter pen, corral, or butcher shop by fire within one-fourth of a mile of any city, town, or village, except in a crematory whose construction and operation are satisfactory to the board of health of the city or the health officer of the town, is guilty of a misdemeanor, punishable by imprisonment in the county jail for not more than one year or by fine of not more than one thousand dollars ($1,000), or by both that fine and imprisonment.

(Added by Stats. 1989, Ch. 1095, Sec. 22.)















DIVISION 31. WASTE MANAGEMENT FACILITIES

50000

(a) Until an integrated waste management plan has been approved by the California Integrated Waste Management Board pursuant to Division 30 (commencing with Section 40000), no person shall establish a new solid waste facility or transformation facility or expand an existing solid waste facility or transformation facility that will result in a significant increase in the amount of solid waste handled at the facility without a certification by the enforcement agency that one of the following has occurred:

(1) The facility is identified and described in, or found to conform with, a county solid waste management plan that was in compliance with statutes and regulations in existence on December 31, 1989, adopted pursuant to former Title 7.3 (commencing with Section 66700) of the Government Code as that former statute read on December 31, 1989. The conformance finding with that plan shall be in accordance with the procedure for a finding of conformance that was set forth in the plan prior to January 1, 1990.

(2) The facility is identified and described in the most recent county solid waste management plan that has been approved by the county and by a majority of the cities within the county that contain a majority of the population of the incorporated area of the county, except in those counties that have only two cities, in which case, the plan has been approved by the county and by the city that contains a majority of the population of the incorporated area of the county.

(3) Pursuant to the procedures in subdivision (b), the facility has been approved by the county and by a majority of the cities within the county that contain a majority of the population of the incorporated area of the county, except in those counties that have only two cities, in which case, the facility has been approved by the county and by the city that contains a majority of the population of the incorporated area of the county.

(4) The facility is a material recovery facility and the site identification and description of the facility have been submitted to the task force created pursuant to Section 40950 for review and comment, pursuant to the procedures set forth in subdivision (c). For purposes of this paragraph, material recovery facility means a transfer station that is designed to, and, as a condition of its permit, shall, recover for reuse or recycling at least 15 percent of the total volume of material received by the facility.

(5) The facility is identified and described in the countywide siting element that has been approved pursuant to Section 41721.

(b) (1) The review and approval of a solid waste facility or transformation facility that has not been identified or described in a county solid waste management plan shall be initiated by submittal by the person or agency proposing the facility of a site identification and description to the county board of supervisors.

(2) The county shall submit the site identification and description to each city within the county within 20 days from the date that the site identification and description is submitted to the county board of supervisors. The county and each city shall approve or disapprove by resolution the site identification and description within 90 days from the date that the site identification and description are initially submitted to the county or city. Each city shall notify the county board of supervisors of its decision within that 90-day period. If the county or a city fails to approve or disapprove the site identification and description within 90 days, the city or county shall be deemed to have approved the site identification and description as submitted.

(3) If a city or county disapproves the site identification and description, the city or county shall mail notice of its decision by first-class mail to the person or agency requesting the approval within 10 days of the disapproval by the city or county, stating its reasons for the disapproval.

(4) No county or city shall disapprove a proposed site identification and description for a new solid waste facility or transformation facility or an expanded solid waste facility or transformation facility that will result in a significant increase in the amount of solid waste handled at the facility unless it determines, based upon substantial evidence in the record, that there will be one or more significant adverse impacts within its boundaries from the proposed project.

(5) Within 45 days from the date of a decision by a city or county to disapprove a site identification and description, or a decision by the board not to concur in the issuance of a permit pursuant to Section 44009, any person may file with the superior court a writ of mandate for review of the decision. The evidence before the court shall consist of the record before the city or county that disapproved the site identification and description or the record before the board in its determination not to concur in issuance of the permit. Section 1094.5 of the Code of Civil Procedure shall govern the proceedings conducted pursuant to this subdivision.

(c) To initiate the review and comment by the task force required by paragraph (4) of subdivision (a) and subdivision (d), the person or agency proposing the facility shall submit the site identification and description of the facility to the task force. Within 90 days after the site identification and description are submitted to the task force, the task force shall meet and comment on the facility in writing. Those comments shall include, but are not limited to, the relationship between the proposed new or expanded material recovery facility and the requirements of Section 41780. The task force shall transmit those comments to the applicant, to the county, and to all of the cities in the county.

(d) On or before February 1, 1991, each county, by vote of the board of supervisors and the majority of the cities in the county containing a majority of the population of the incorporated area of the county, except in those counties that have only two cities, in which case the vote is subject to approval of the city that contains a majority of the population of the incorporated area of the county, shall adopt two resolutions after holding a public hearing. One resolution shall address solid waste transfer facilities that are designed to, and, as a condition of their permits, shall, recover for reuse or recycling less than 15 percent of the total volume of material received by the facility and that serve more than one jurisdiction. The second resolution shall address solid waste transfer facilities that are designed to, and, as a condition of their permits, shall, recover for reuse or recycling less than 15 percent of the total volume of material received by the facility and that serve only one jurisdiction. These resolutions shall specify whether the facilities shall be subject to the review and approval process described in subdivision (b) or the review and comment process described in subdivision (c). If the resolutions required by this subdivision are not adopted on or before February 1, 1991, those facilities shall be subject to the review process described in subdivision (c).

For purposes of this subdivision, a facility serves only one jurisdiction if it serves only one city, only the unincorporated area of one county, or only one city and county.

(Amended by Stats. 2004, Ch. 183, Sec. 307. Effective January 1, 2005.)



50000.5

(a) Until a countywide integrated waste management plan has been approved by the California Integrated Waste Management Board pursuant to Division 30 (commencing with Section 40000), no person shall establish or expand a solid waste facility or transformation facility unless the city or county in which the site is located makes a finding that the establishment or expansion of the facility is consistent with the applicable general plan of the city or county. This finding shall not be made unless the city or county has adopted a general plan which complies with the provisions of Article 5 (commencing with Section 65300) of Chapter 3 of Division 1 of Title 7 of the Government Code.

(b) In addition to the requirements in subdivision (a), any new or expanded solid waste disposal facility or transformation facility shall be deemed to be consistent with the general plan only if both of the following requirements are met:

(1) The facility is located in a land use area designated or authorized for solid waste facilities in the applicable city or county general plan.

(2) The land uses which are authorized adjacent to, or near, the facility are compatible with the establishment, or expansion of, the solid waste disposal facility or transformation facility.

(Added by Stats. 1990, Ch. 1617, Sec. 5. Effective September 30, 1990.)



50001

(a) Except as provided by subdivision (b), after a countywide or regional agency integrated waste management plan has been approved by the Department of Resources Recycling and Recovery pursuant to Division 30 (commencing with Section 40000), a person shall not establish or expand a solid waste facility, as defined in Section 40194, in the county unless the solid waste facility meets one of the following criteria:

(1) The solid waste facility is a disposal facility, a transformation facility, or an EMSW conversion facility, the location of which is identified in the countywide siting element or amendment to that element, which has been approved pursuant to Section 41721.

(2) The solid waste facility is a facility that is designed to recover for reuse or recycling at least 5 percent of the total volume of material received by the facility, and that is identified in the nondisposal facility element that has been approved pursuant to Section 41800 or is included in an update to that element.

(b) Solid waste facilities other than those specified in paragraphs (1) and (2) of subdivision (a) shall not be required to comply with the requirements of this section.

(c) The person or agency proposing to establish a solid waste facility shall prepare and submit a site identification and description of the proposed facility to the task force established pursuant to Section 40950. Within 90 days after the site identification and description is submitted to the task force, the task force shall meet and comment on the proposed solid waste facility in writing. These comments shall include, but are not limited to, the relationship between the proposed solid waste facility and the implementation schedule requirements of Section 41780 and the regional impact of the facility. The task force shall transmit these comments to the person or public agency proposing establishment of the solid waste facility, to the county, and to all cities within the county. The comments shall become part of the official record of the proposed solid waste facility.

(d) The review and comment by the local task force shall not be required for an update to a nondisposal facility element.

(Amended by Stats. 2013, Ch. 411, Sec. 12. Effective January 1, 2014.)



50001.2

Nothing in this division is intended to limit the ability of a city or county to enter into a joint exercise of powers agreement to establish procedures, plans, policies, and criteria to which solid waste facilities shall conform.

(Added by Stats. 1992, Ch. 1291, Sec. 11. Effective January 1, 1993.)



50001.5

At the request of the board or any local governmental entity, the Attorney General shall bring an action to enforce this division.

(Added by Stats. 1992, Ch. 1291, Sec. 12. Effective January 1, 1993.)



50002

(a) The California Integrated Waste Management Board may, by regulation, specify classifications of solid waste facilities that are exempt from the requirements of Sections 50000, 50000.5, and 50001. The regulation may be adopted only if the board makes all of the following findings:

(1) The exemption is not contrary to the public interest.

(2) The quantity of solid wastes to be disposed of at each site is insignificant.

(3) The nature of the solid wastes poses no significant threat to the public health, the public safety, or the environment.

(b) The application to land of agricultural products derived from municipal sewage sludge for use as a fertilizer material, based on a finding by the board that the nature of the solid waste poses no significant threat to the public health, the public safety, or the environment, is exempt from the requirements of Sections 50000 and 50000.5.

(Amended by Stats. 1990, Ch. 1617, Sec. 6. Effective September 30, 1990.)






DIVISION 33. GLASS CONTAMINATION

CHAPTER 1. The Clean Glass Recycling Act of 1990

ARTICLE 1. Title and Definitions

70000

This chapter shall be known and may be cited as the Clean Glass Recycling Act of 1990.

(Added by Stats. 1990, Ch. 879, Sec. 2.)



70001

Beverage or food container means packaging of finished products which contain food or drink items for retail sale.

(Added by Stats. 1990, Ch. 879, Sec. 2.)






ARTICLE 2. Ceramic Glass Use

70020

On or after January 1, 1991, it is unlawful to sell, manufacture, or distribute glass beverage or glass food containers which, as part of the product, bear or are attached to ceramic materials. This section does not apply to ceramic enamels used for decorating or labeling glass beverage containers or other glass containers, or to special edition or holiday season distilled spirit containers which are not intended for disposal and are intended to be retained as collectors items.

(Added by Stats. 1990, Ch. 879, Sec. 2.)






ARTICLE 3. Penalties

70030

In addition to other applicable civil or criminal penalties, any person convicted of a violation of this chapter is guilty of an infraction, which is punishable by a fine of not more than one thousand dollars ($1,000) per day that the violation continues. Each day of violation is a separate offense.

(Added by Stats. 1990, Ch. 879, Sec. 2.)



70031

(a) Any person who violates this chapter is subject to a civil penalty of not more than one thousand dollars ($1,000) per day for each day that the violation continues.

(b) The city attorney or district attorney in whose jurisdiction the violation occurs, or the Attorney General, may petition the superior court to impose, assess, and recover the civil penalties provided in this section.

(c) The penalties under this section are in addition to any other applicable civil or criminal penalties.

(Added by Stats. 1990, Ch. 879, Sec. 2.)












DIVISION 34. ENVIRONMENTAL PROTECTION

PART 1. PERMITS

CHAPTER 1. Legislative Findings and Intent

71000

This part shall be known, and may be cited, as the Environmental Protection Permit Reform Act of 1993.

(Amended by Stats. 1996, Ch. 962, Sec. 6. Effective January 1, 1997.)



71001

The Legislature hereby finds and declares all of the following:

(a) California s environmental protection programs have established strict standards to reduce pollution and protect the public health and safety and the environment. The single purpose programs instituted to achieve these standards have been among the most successful efforts in the world, and have produced significant gains in protecting California s environment in the face of substantial population growth.

(b) Continued progress to achieve the environmental standards in face of continued population growth will require greater coordination between the single purpose environmental programs and more efficient operation of these programs overall. Pollution must be prevented and controlled and not simply transferred to another media or another place. This goal can only be achieved by maintaining the current environmental protection standards and by greater integration of the existing programs.

(c) As the number of environmental laws and regulations have grown in California, so have the number of permits required of business and government. This regulatory burden has significantly added to the cost and time needed to obtain essential operating permits in California. The increasing number of individual permits and permit authorities has generated the continuing potential for conflict, overlap, and duplication between the various state, local, and federal environmental permits.

(d) To ensure that local needs and environmental conditions receive the proper attention, the issuance of environmental permits should continue to be made, to the extent feasible, at the regional and local levels of the environmental programs. To establish the framework for coordination among the regional offices of the environmental protection programs, consistency in regional boundaries should be achieved to the maximum extent practicable.

(e) The purpose of this division is to require the Secretary for Environmental Protection to institute new, efficient procedures which will assist businesses and public agencies in complying with the environmental quality laws in an expedited fashion, without reducing protection of public health and safety and the environment.

(f) Those procedures need to provide a permit process that promotes effective dialogue and ensures ease in the transfer and clarification of technical information, while preventing duplication. It is necessary that the procedures establish a process for preliminary and ongoing meetings between the applicant, the consolidated permit agency, and the participating permit agencies, but do not preclude the applicant or participating permit agencies from individually coordinating with each other.

(g) It is necessary, to the maximum extent practicable, that the procedures established in this division ensure that the consolidated permit agency process and applicable permit requirements and criteria are integrated and run concurrently, rather than consecutively.

(Added by Stats. 1993, Ch. 419, Sec. 5. Effective January 1, 1994.)






CHAPTER 2. Definitions

71010

Secretary means the Secretary for Environmental Protection.

(Added by Stats. 1993, Ch. 419, Sec. 5. Effective January 1, 1994.)



71011

Environmental agency means any of the following:

(a) The Department of Toxic Substances Control, the Department of Pesticide Regulation, the State Air Resources Board, the State Water Resources Control Board, the California Integrated Waste Management Board, and the Office of Environmental Health Hazard Assessment.

(b) A California regional water quality control board.

(c) A district, as defined in Section 39025 of the Health and Safety Code.

(d) An enforcement agency, as defined in Section 40130 of the Public Resources Code.

(e) A county agricultural commissioner with respect to his or her administration of Divisions 6 (commencing with Section 11401) and 7 (commencing with Section 12501) of the Food and Agricultural Code.

(f) The local agency responsible for administering Chapter 6.7 (commencing with Section 25280) of the Health and Safety Code concerning underground storage tanks and any underground storage tank ordinance adopted by a city or county.

(g) The local agency responsible for the administration of the requirements imposed pursuant to Section 13370.5 of the Water Code.

(h) A certified unified program agency as provided in Chapter 6.11 (commencing with Section 25404) of Division 20 of the Health and Safety Code.

(i) Any other state, regional, or local permit agency for the project that participates at the request of the permit applicant upon the permit agency s agreement to be subject to this division.

(Amended by Stats. 1996, Ch. 367, Sec. 1. Effective August 19, 1996.)



71012

Environmental permit means any license, certificate, registration, permit, or other form of authorization required by an environmental agency to engage in a particular activity. Environmental permit includes, but is not limited to, activities subject to Chapter 4.5 (commencing with Section 65920) of Division 1 of Title 7 of the Government Code, if the activities are under the jurisdiction of an environmental agency. Environmental permit does not include any certification or decision pursuant to Division 13 (commencing with Section 21000).

(Added by Stats. 1993, Ch. 419, Sec. 5. Effective January 1, 1994.)



71013

Project means an activity, the conduct of which requires an environmental permit from two or more environmental agencies.

(Added by Stats. 1993, Ch. 419, Sec. 5. Effective January 1, 1994.)



71014

Consolidated permit means a permit incorporating the environmental permits granted by environmental agencies for a project and issued in a single permit document by the consolidated permit agency.

(Added by Stats. 1993, Ch. 419, Sec. 5. Effective January 1, 1994.)



71015

Consolidated permit agency means the environmental agency that has the greatest overall jurisdiction over a project, as determined pursuant to Section 71020.

(Added by Stats. 1993, Ch. 419, Sec. 5. Effective January 1, 1994.)



71016

Participating permit agency means an environmental agency, other than the consolidated permit agency, that is responsible for the issuance of an environmental permit for a project.

(Added by Stats. 1993, Ch. 419, Sec. 5. Effective January 1, 1994.)



71017

(a) Council means the California Environmental Policy Council.

(b) The council is hereby created and consists of the following members or their designees:

(1) The Secretary for Environmental Protection.

(2) The Director of Pesticide Regulation.

(3) The Director of Toxic Substances Control.

(4) The Chairperson of the State Air Resources Board.

(5) The Chairperson of the State Water Resources Control Board.

(6) The Director of the Office of Environmental Health Hazard Assessment.

(7) The Chairperson of the California Integrated Waste Management Board.

(Added by Stats. 1993, Ch. 419, Sec. 5. Effective January 1, 1994.)






CHAPTER 3. Consolidated Permits

71020

(a) On or before January 1, 1995, the secretary shall establish an administrative process which may be used, at the request of a permit applicant for a project pursuant to Section 71021, for the designation of a consolidated permit agency for the project.

(b) That administrative process shall consist of the establishment of guidelines for designating the consolidated permit agency for the project. The guidelines shall be adopted as regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Division 3 of Title 2 of the Government Code. In those cases where an environmental agency is the lead agency for purposes of Chapter 4.5 (commencing with Section 65920) of Division 1 of Title 7 of the Government Code, or Division 13 (commencing with Section 21000), that environmental agency shall be the consolidated permit agency. In other cases, the guidelines shall require that at least the following factors be considered in determining which environmental agency has the greatest overall jurisdiction over the project:

(1) The types of facilities or activities that make up the project.

(2) The types of public health and safety and environmental concerns that should be considered in issuing environmental permits for the project.

(3) The environmental medium that may be affected by the project, the extent of those potential effects, and the environmental protection measures that may be taken to prevent the occurrence of, or to mitigate, those potential effects.

(4) The regulatory activity that is of greatest importance in preventing or mitigating the effects that the project may have on public health and safety or the environment.

(5) The statutory and regulatory requirements that apply to the project and the complexity of those requirements.

(c) The secretary shall also establish a procedure for referring projects to the council for the designation of a consolidated permit agency in any of the following circumstances:

(1) Because of the nature of the project, the guidelines adopted pursuant to subdivision (a) do not provide clear guidance concerning which environmental agency should be designated the consolidated permit agency.

(2) The consolidated permit agency or a participating permit agency disagrees with the designation of the consolidated permit agency.

(3) The environmental agency designated as the consolidated permit agency under the guidelines declines the designation and participating permit agencies are not willing to accept designation as the consolidated permit agency.

(Added by Stats. 1993, Ch. 419, Sec. 5. Effective January 1, 1994.)



71021

(a) A permit applicant for a project may request the secretary to designate a consolidated permit agency to administer the processing and issuance of a consolidated permit for the project pursuant to this division. The secretary, in accordance with the guidelines and procedures adopted pursuant to Section 71020, shall, within 30 days of the date that the request is received, either designate a consolidated permit agency for the project or refer the designation to the council.

(b) A permit applicant who requests the designation of a consolidated permit agency shall provide the secretary with a description of the project, a preliminary list of the environmental permits that the project may require, the identity of any public agency that has been designated the lead agency for the project pursuant to Chapter 4.5 (commencing with Section 65920) of Division 1 of Title 7 of the Government Code or Division 13 (commencing with Section 21000) of the Public Resources Code, and the identity of the participating permit agencies. The secretary may request any information from the permit applicant that is necessary to make the designation under subdivision (a), and may convene a scoping meeting of the likely consolidated permit agency and participating permit agencies in order to make that designation.

(c) The consolidated permit agency shall serve as the main point of contact for the permit applicant with regard to the processing of the consolidated permit for the project and shall manage the procedural aspects of that processing consistent with existing laws governing the consolidated permit agency and participating permit agencies, and with the procedures agreed to by those agencies in accordance with Section 71022. In carrying out these responsibilities, the consolidated permit agency shall ensure that the permit applicant has all the information needed to apply for all the component environmental permits that are incorporated in the consolidated permit for the project, coordinate the review of those environmental permits by the respective participating permit agencies, ensure that timely environmental permit decisions are made by the participating permit agencies, and assist in resolving any conflict or inconsistency among the environmental permit requirements and conditions that are to be imposed by the participating permit agencies with regard to the project.

(d) This division shall not be construed to limit or abridge the powers and duties granted to a participating permit agency pursuant to the law that authorizes or requires the agency to issue an environmental permit for a project. Each participating permit agency shall retain its authority to make all decisions on all nonprocedural matters with regard to the respective component environmental permit that is within its scope of its responsibility, including, but not limited to, the determination of environmental permit application completeness, environmental permit approval or approval with conditions, or environmental permit denial. The consolidated permit agency may not substitute its judgment for that of a participating permit agency on any such nonprocedural matters.

(Added by Stats. 1993, Ch. 419, Sec. 5. Effective January 1, 1994.)



71022

(a) Within 15 working days of the date that the consolidated permit agency is designated, the consolidated permit agency shall convene a meeting with the permit applicant for the project and the participating permit agencies. The meeting agenda shall include at least all of the following matters:

(1) A determination of the environmental permits that are required for the project.

(2) A review of the environmental permit application forms and other application requirements of the agencies that are participating in the consolidated permit.

(3) A discussion of the option available to the permit applicant to use the consolidated permit application form that is authorized by subdivision (e) or (f) of Section 15399.56 of the Government Code in lieu of the separate application forms for each component environmental permit that would be provided by the consolidated permit agency and the participating permit agencies.

(4) A determination of the time lines that will be used by the consolidated permit agency and each participating permit agency to make environmental permit decisions, including the time periods required to determine if the environmental permit applications are complete or the consolidated permit application is complete, to review the application or applications, and to process the component environmental permits, and the timelines that will be used by the consolidated permit agency to aggregate the component environmental permits into, and to issue, the consolidated permit. Notwithstanding Chapter 3 (commencing with Section 15374) of Part 6.7 of Division 3 of Title 2 of the Government Code, and Chapter 4.5 (commencing with Section 65920) of Division 1 of Title 7 of the Government Code, the timelines established pursuant to this paragraph may, with the assent of the consolidated permit agency and each participating permit agency, commit the consolidated permit agency and each participating permit agency to act on the component environmental permit within time periods that are different than those required by Sections 65950 and 65952 of the Government Code, subdivisions (a) and (b) of Section 15376 of the Government Code, or other applicable provisions of law. However, no accelerated time period for the consideration of an environmental permit application may be set if that accelerated time period would be inconsistent with, or in conflict with, any time period or series of time periods set by statute for that consideration, or with any statute, rule, or regulation, or adopted state policy, standard, or guideline, which require any of the following:

(A) Other agencies, interested persons, or the public to be given adequate notice of the application.

(B) Other agencies to be given a role in, or be allowed to participate in, the decision to approve or disapprove the application.

(C) Interested persons or the public to be provided the opportunity to challenge, comment on, or otherwise voice their concerns regarding the application.

(5) The scheduling of any public hearings that are required to issue environmental permits for the project and a determination of the feasibility of coordinating or consolidating any of those required public hearings.

(6) A discussion of fee arrangements for the consolidated permit process, including an estimate of the fee required under Section 71026 and the billing schedule.

(b) The consolidated permit agency may request any information from the applicant that is necessary to comply with its obligations under this section, consistent with the timelines set pursuant to this section.

(c) A summary of the decisions made pursuant to this section shall be made available for public review upon the filing of the consolidated environmental permit application or environmental permit applications.

(Added by Stats. 1993, Ch. 419, Sec. 5. Effective January 1, 1994.)



71023

(a) The permit applicant may withdraw from the consolidated permit process by submitting to the consolidated permit agency a written request that the process be terminated. Upon receipt of the request, the consolidated permit agency shall notify the secretary and each participating permit agency that a consolidated permit is no longer applicable to the project.

(b) The permit applicant may submit a written request to the consolidated permit agency that the permit applicant wishes a participating permit agency to withdraw from participation on the basis of a reasonable belief that the issuance of the consolidated permit would be accelerated if the participating permit agency withdraws. In that event, the participating permit agency shall withdraw from participation if the consolidated permit agency approves the request.

(Added by Stats. 1993, Ch. 419, Sec. 5. Effective January 1, 1994.)



71024

The consolidated permit agency shall ensure that the participating permit agencies make all the environmental permit decisions that are necessary for the incorporation of the environmental permits into the consolidated permit and act on the component environmental permits within the time periods established pursuant to paragraph (4) of subdivision (a) of Section 71022.

(Added by Stats. 1993, Ch. 419, Sec. 5. Effective January 1, 1994.)



71025

Each environmental permit incorporated in the consolidated permit shall have the legal status and the regulatory effect that is specified in the statute and regulations under which the environmental permit would be separately issued and shall be administered and enforced by the environmental agency that would have separately issued it.

(Added by Stats. 1993, Ch. 419, Sec. 5. Effective January 1, 1994.)



71026

(a) A consolidated permit agency may charge and collect a reasonable fee from any person seeking a consolidated permit to recover the estimated costs incurred by the consolidated permit agency in carrying out the requirements of this division.

(b) The fees charged shall recover only the costs of performing those consolidated permit services and shall be either negotiated with the permit applicant in the meeting required pursuant to Section 71022, or shall be set by the environmental agency in advance of its designation as a consolidated permit agency for the project in a fee schedule adopted by the environmental agency for use in the event that the environmental agency is so designated. In addition, the billing process shall provide for accurate time and cost accounting and a billing cycle that provides for progress payments.

(Added by Stats. 1993, Ch. 419, Sec. 5. Effective January 1, 1994.)



71027

A petition by the permit applicant for review of an environmental agency action in issuing, denying, or amending an environmental permit, or any portion of a consolidated permit agency permit, shall be submitted by the permit applicant to the consolidated permit agency or the participating permit agency having jurisdiction over that portion of the consolidated permit and shall be processed in accordance with the procedures of that environmental agency. The environmental agency receiving the petition shall, within 30 days, notify the other environmental agencies participating in the original consolidated permit.

(Added by Stats. 1993, Ch. 419, Sec. 5. Effective January 1, 1994.)



71028

If an applicant petitions for a significant amendment or modification to a consolidated permit application or any of its component environmental permit applications, the consolidated permit agency shall reconvene a meeting of the participating permit agencies, conducted in accordance with Section 71022.

(Added by Stats. 1993, Ch. 419, Sec. 5. Effective January 1, 1994.)



71029

If an applicant fails to provide information required for the processing of the component environmental permit applications for a consolidated permit or for the designation of a consolidated permit agency, the time requirements of this division shall be tolled until such time as the information is provided.

(Added by Stats. 1993, Ch. 419, Sec. 5. Effective January 1, 1994.)






CHAPTER 4. Time Limit Appeals

71030

(a) On or before December 31, 1994, the secretary shall adopt regulations establishing an expedited appeals process by which a petitioner or applicant may appeal any failure by an environmental agency to take timely action on the issuance or denial of an environmental permit in accordance with the time limits established pursuant to Section 71022 or Section 25199.6 of the Health and Safety Code.

(b) If the secretary finds that the time limits under appeal have been violated without good cause, the secretary shall establish a date certain by which the environmental agency shall act on the permit application with adequate provision for the requirements of subparagraphs (A) to (C), inclusive, of paragraph (4) of subdivision (a) of Section 71022, and provide for the full reimbursement of any filing or permit processing fees paid by the applicant to the environmental agency for the permit application under appeal. For purposes of this section, good cause shall have the same meaning as defined in subdivision (g) of Section 15376 of the Government Code.

(c) The determination of the secretary on an appeal shall be based only on procedural violations, including, but not limited to, the exceeding of time limits, not on any nonprocedural matter with regard to the environmental permit application or the environmental permit.

(d) In cases of a violation of time limits set pursuant to Section 71022, the determination of the secretary to order a reimbursement of any application filing fee pursuant to the regulations adopted pursuant to subdivision (a) shall only be applicable to the consolidated permit agency or to the participating permit agencies that are in violation of the time limits without showing good cause.

(e) Notwithstanding any other provision of this section, an appeal pursuant to subdivision (a) shall be only for violations of the time limits established pursuant to Section 71022 for those environmental agencies described in subdivisions (c) and (h) of Section 71011.

(Amended by Stats. 2002, Ch. 405, Sec. 72. Effective January 1, 2003.)



71031

(a) Each state environmental agency, as defined in subdivisions (a) and (b) of Section 71011, in consultation and coordination with all interested parties, may adopt a process to precertify equipment and processes as being in compliance with any laws and regulations applicable to the state environmental agency. The secretary shall ensure that, to the extent one or more state environmental agencies adopt regulations pursuant to this section, the regulations are standardized and coordinated in the most efficient and effective manner feasible.

(b) If a state environmental agency adopts regulations pursuant to subdivision (a), it shall, to the extent feasible and appropriate, adopt standardized permits to incorporate equipment and processes precertified pursuant to subdivision (a). Where applicable, the state environmental agencies shall include, as part of their precertification, a model standardized permit ordinance that local environmental agencies may adopt.

(c) Local environmental agencies, as defined in subdivisions (c) to (h), inclusive, of Section 71011, may adopt standardized permits to incorporate equipment and processes precertified pursuant to subdivision (a). Nothing in this section shall limit the ability of a local environmental agency to adopt additional requirements as part of the standardized permit to meet local health and safety concerns.

(d) For purposes of this section, a standardized permit means a permit for pollution sources or activities that are the same or similar in their nature, and which require the submission of the same or similar information for purposes of issuing, monitoring, and enforcing permit requirements.

(e) Nothing in this section shall result in the reduction or elimination of environmental or public health protection or public participation, as provided under all applicable laws, in the issuance of any permit authorized by this section.

(f) Any environmental agency may charge a reasonable fee for costs incurred pursuant to this section, not to exceed estimated reasonable costs. Any fee shall be subject to Section 57001 of the Health and Safety Code.

(Added by Stats. 1996, Ch. 367, Sec. 2. Effective August 19, 1996.)









PART 1.5. PERMIT ASSISTANCE CENTERS

71040

The Governor s Office of Business and Economic Development shall establish an electronic online permit assistance center through the Internet. The electronic online permit assistance center shall be available for use by any business or other entity subject to a law or regulation implemented by an agency, authority, bureau, board, commission, conservancy, council, department, state district, or office, and shall provide a business or other entity with assistance in complying with those laws and regulations. The center, which shall be called the California Government-On Line to Desktops or CALGOLD program, shall provide special software, hotlinks, and other online resources and tools that may be used by a business or other entity to streamline and expedite compliance with laws and regulations implemented by an agency, authority, bureau, board, commission, conservancy, council, department, state district, or office. The CALGOLD program shall, to the extent feasible, incorporate permit assistance activities of local and federal entities and of other entities of the state into its operations.

(Amended by Stats. 2012, Ch. 294, Sec. 13. Effective September 11, 2012.)



71041

The CALGOLD program shall be reviewed periodically and, when necessary, updated to assist businesses in the state that would benefit from information on permitting and regulatory compliance, including emerging industries and life sciences industries.

(Added by Stats. 2006, Ch. 283, Sec. 1. Effective January 1, 2007.)






PART 2. ENVIRONMENTAL DATA REPORTING

CHAPTER 1. Legislative Findings and Declarations

71050

The Legislature hereby finds and declares all of the following:

(a) Environmental data is currently required by, and submitted to, a variety of public agencies with jurisdiction at the state, regional, and local levels of government. The same information is often submitted by the regulated community to different public agencies, almost always on one or more paper forms. Since a different format is now required for each such report, data items are required to be reformatted one or more additional times at a cost of time and money that brings no accompanying environmental benefit.

(b) The blizzard of incoming paper reports often exceeds the capacity of a public agency to digest the information. In some cases, the public agency cannot look at or evaluate all of the data received on paper. That problem of data utility is aggravated further by the current wasteful and error-laden practice of retyping data from paper forms into the public agency s computer data base.

(c) In many cases, reported data originates in a computer data base maintained by the company submitting the report. The retyping of data by the public agency could be completely eliminated if business entities were permitted to submit the data in a single electronic format which every public agency could then use. That standard approach would permit both business entities and public agencies to save time and money that is now spent in reformatting, reentering, and reediting data. The data would also be available more quickly to any member of the public interested in using the data.

(d) Business entities already use common, standardized electronic data formats and protocols to exchange commercial and technical information on materials to be transported and used in manufacturing. That application of electronic data interchange is an important factor in determining the competitiveness of business entities in this state. The imposition by government of barriers to, or multiple incompatible data format requirements on, those existing electronic interchanges impairs the competitiveness of business entities without bringing any accompanying environmental benefit.

(e) It is the policy of the state, for environmental and hazardous materials reporting purposes, to employ nonproprietary electronic data formats and transmission protocols that already function effectively for ongoing commercial and industrial data exchanges between business entities and across different computer operating systems instead of expending public funds to develop public agency-specific formats and protocols.

(Added by Stats. 1994, Ch. 1112, Sec. 4. Effective January 1, 1995.)






CHAPTER 2. Definitions

71053

Advisory committee means the Environmental Data Management Advisory Committee established pursuant to Section 71064.

(Added by Stats. 1994, Ch. 1112, Sec. 4. Effective January 1, 1995.)



71054

Agency means the California Environmental Protection Agency.

(Added by Stats. 1994, Ch. 1112, Sec. 4. Effective January 1, 1995.)



71055

Secretary means the Secretary for Environmental Protection.

(Added by Stats. 1994, Ch. 1112, Sec. 4. Effective January 1, 1995.)






CHAPTER 3. Data Management

71060

The secretary shall develop and adopt information technology standards by which public agencies and regulated business entities and the other members of the regulated community may use computers and other information technology to specify, request, report, collect, communicate, process, display, disseminate, or otherwise utilize data for environmental data reporting requirements that are imposed in the course of granting permits or other authorizations to operate issued pursuant to specified provisions of state and federal law and regulations.

(Added by Stats. 1994, Ch. 1112, Sec. 4. Effective January 1, 1995.)



71061

The secretary shall establish a standardized electronic format and protocol for the exchange of electronic data for the purpose of meeting environmental data reporting or other usage requirements that are imposed pursuant to all of the following laws and regulations adopted pursuant to those laws:

(a) Chapter 6.5 (commencing with Section 25100), including, but not limited to, Article 6 (commencing with Section 25160), Chapter 6.7 (commencing with Section 25280), and Chapter 6.95 (commencing with Section 25500) of Division 20 of the Health and Safety Code.

(b) Article 1 (commencing with Section 42300) of Chapter 4 of Part 4 of Division 26 of the Health and Safety Code.

(c) Division 7 (commencing with Section 13000) of the Water Code.

(d) The Solid Waste Disposal Act (42 U.S.C. Sec. 6901 et seq.).

(e) The Emergency Planning and Community Right-to-Know Act (42 U.S.C. Sec. 11001 et seq.).

(f) Any other law relating to environmental protection, including, but not limited to, hazardous waste, substances, and materials, as determined by the secretary.

(Amended by Stats. 1998, Ch. 880, Sec. 13. Effective January 1, 1999.)



71062

The secretary shall identify the environmental data reporting or usage requirements imposed pursuant to the laws listed in Section 71061 and reflect those requirements in the elements of the standardized electronic format and protocol, develop a data dictionary that describes the characteristics of each format element and its relationship to each environmental data reporting or usage requirement, and develop evaluation criteria by which the successful use of the standardized electronic format and protocol may be measured.

(Added by Stats. 1994, Ch. 1112, Sec. 4. Effective January 1, 1995.)



71063

(a) The proposed standardized electronic format and protocol required by Section 71061 and the alternative signature techniques required by Section 71066 shall be tested in the Counties of Santa Clara and San Mateo as a pilot program, for a period determined by the secretary, and at the initiative of business entity report submitters who have organized to implement electronic data interchange among themselves for other business purposes and who wish to employ the same technology for exchanging environmental data. Any of the participating business entities located within those counties who are required to comply with the environmental data reporting requirements imposed pursuant to the laws listed in Section 71061, may comply by submitting the data in the prescribed standardized electronic format.

(b) The secretary shall meet the requirements of Section 71063 using resources contributed exclusively by business participants. The secretary may accept and use computer hardware, software, and support services furnished by the industry or business participants at their own cost in order for the agency to participate in the pilot program. No public funds shall be encumbered in order to conduct, or pay for, any part of the pilot program originally undertaken or provided by any business participant. The brands of products employed shall not be identified in public, nor shall their use be deemed an endorsement of any particular brand or proprietary approach to electronic data interchange.

(Added by Stats. 1994, Ch. 1112, Sec. 4. Effective January 1, 1995.)



71064

(a) There is in the agency the Environmental Data Management Advisory Committee. The advisory committee shall consist of not more than seven members appointed by the secretary. The secretary shall select members who represent business, government, and environmental groups, and who have proven expertise and current knowledge in the field of electronic data exchange.

(b) The advisory committee shall advise the secretary on the quickest, most effective, and least expensive alternative systems of electronic standards for formatting data.

(c) The meetings of the advisory committee shall be open to the public and shall provide an opportunity for the public to be heard on matters considered by the advisory committee.

(Amended by Stats. 2004, Ch. 193, Sec. 173. Effective January 1, 2005.)



71065

To the fullest extent practicable to public agencies and business entities, the secretary, in close consultation with the advisory committee, shall ensure that the standardized electronic format and protocol established pursuant to Section 71061 meets all of the following criteria:

(a) The format and protocol conforms with, or is compatible with, data interchange formats and protocols already in use in the regulated community for moving data from computer to computer, so that the format and pilot program may be implemented promptly, without the need for research and development into untried formats and protocols.

(b) The format and protocol works independently of the type of computer hardware, software, operating system, data storage device, and telecommunications equipment employed by prospective senders and receivers.

(c) The format and protocol accommodates the addition of new or revised data element specifications without requiring users to make costly modifications to the hardware or software that they employ to submit electronic data.

(Added by Stats. 1994, Ch. 1112, Sec. 4. Effective January 1, 1995.)



71066

The secretary shall prescribe one or more techniques by which a report may be signed electronically by a person who would otherwise place a written signature on a paper version of the report. The prescribed electronic signature shall be binding on all persons and for all purposes under the law as if the signature had been made in ink on the equivalent paper document. The secretary may also prescribe a paper form for signature and certification of a report submitted in the prescribed file format on tangible magnetic media, including, but not limited to, floppy disks or magnetic tape.

(Added by Stats. 1994, Ch. 1112, Sec. 4. Effective January 1, 1995.)



71067

Public agencies shall continue their current data auditing practices, and shall work with data submitters to correct all kinds of data error encountered. The pilot program shall require that each participant maintain an audit trail as part of the evaluation criteria so that inspectors and other evaluators may ensure that the data submitted comport with the data received along the electronic link.

(Added by Stats. 1994, Ch. 1112, Sec. 4. Effective January 1, 1995.)



71068

(a) Upon the completion of a demonstration of any standardized electronic format and protocol and alternative signature technique pursuant to this part, to the satisfaction of the advisory committee, the secretary shall adopt that electronic format and protocol standard for use as an optional alternative to submitting environmental data on paper to any state or local agency.

(b) Any local agency requiring the submission of an element of environmental data not found in the data dictionary maintained by the secretary pursuant to Section 71062 may petition the secretary for inclusion of that data element. The secretary shall include an additional data item in the data dictionary only if the local agency demonstrates both of the following:

(1) One of the following applies:

(A) A specific requirement for that item in existing law or regulation.

(B) A principle of mathematics or science that requires the collection of that data item to meet another specific purpose under the applicable law.

(2) There is no other way to meet the local agency s needs using combinations of data elements already incorporated into the data dictionary.

(c) The electronic submission of environmental data to any state or local agency in accordance with the data standards adopted under this part constitutes compliance with the environmental data reporting or other usage requirements imposed pursuant to the laws specified in subdivisions (a) to (f), inclusive, of Section 71061, and has the same force and effect as if the data had been submitted in ink on paper.

(d) Notwithstanding any other provision of law, no person or state or local agency shall be required to submit or receive environmental data electronically, but every state or local agency that elects to engage in electronic data management with regard to environmental data shall employ the electronic reporting standards adopted by the secretary under this part.

(e) Nothing in this section limits any existing authority of a local agency to require the submission of environmental data.

(Added by Stats. 1996, Ch. 962, Sec. 7. Effective January 1, 1997.)






CHAPTER 3.5. Report and Information Management

71069

The Legislature finds and declares the following:

(a) It is the policy of the state to conserve and protect its natural resources.

(b) Over 1,400 reports are submitted annually to the Legislature and the Governor, costing up to ten thousand dollars ($10,000) per report for printing and distribution.

(c) The California Environmental Protection Agency has historically submitted over 60 reports annually to the Legislature and the Governor. The agency s boards, departments, and offices submit over 300 additional reports and studies, not including the hundreds of guidance documents, fact sheets and other printed materials produced.

(d) Submitting reports to the Legislature and Governor electronically, by compact disc, and posting the reports on state agency Web sites would greatly improve economic efficiency and environmental sustainability through minimized consumption of paper and printing materials, while reducing the economic and environmental costs associated with the production, distribution, and storage of printed reports.

(e) Access to the World Wide Web is continually expanding for the private sector and the general public. Providing reports electronically on state agency Web sites would grant greater accessibility to these reports and allow for greater sharing of knowledge and data with Californians and other information seekers. In some instances, a printed copy of a report is necessary. In those instances, economic efficiency and environmental sustainability can still be realized through various resource conservation efforts.

(f) Current law mandates state agencies to purchase recycled content products and materials, including printing and writing paper. There are also proven techniques and materials that are environmentally and economically preferable, and are widely available for use of all document production.

(Added by Stats. 2004, Ch. 644, Sec. 31. Effective January 1, 2005.)



71069.5

For purposes of this chapter board means the California Integrated Waste Management Board.

(Added by Stats. 2004, Ch. 644, Sec. 31. Effective January 1, 2005.)



71070

(a) On or before January 1, 2005, the board, in consultation with the state agencies affected by the changes made by the act of the 2003 04 Regular Session of the Legislature adding this chapter, shall develop and implement guidelines, to provide and produce reports and other documentation, including guidance documents, fact sheets, and other publications and written materials, in the most efficient and environmentally sustainable manner possible.

(b) The guidelines shall include all of the following:

(1) Distribution of reports and other documentation by electronic means and compact discs.

(2) Information on posting reports and other documentation on state agency Web sites.

(3) Techniques for the production of reports and other documentation that will reduce waste and encourage the use of recycled goods, materials, and supplies.

(4) The cost reduction options specified in Section 7550.1 of the Government Code.

(5) Distribution of a reasonable number of printed reports to ensure public access.

(c) On or before February 1, 2005, the board shall distribute the guidelines to each state agency.

(Added by Stats. 2004, Ch. 644, Sec. 31. Effective January 1, 2005.)



71071

(a) On and after February 1, 2005, the California Environmental Protection Agency and its boards, departments, and offices shall provide and produce reports and other documentation pursuant to the guidelines established in Section 71070.

(b) On and after June 1, 2005, all state agencies not otherwise subject to subdivision (a) shall provide and produce reports and other documentation pursuant to the guidelines established in Section 71070.

(Added by Stats. 2004, Ch. 644, Sec. 31. Effective January 1, 2005.)



71073

On or before April 30, 2005, each state agency shall conduct a thorough review of each report that the state agency is required to submit to the Legislature. During this review, the state agency shall identify whether the report is a completed one-time report, an obsolete report, or a duplicative report that can be eliminated or modified.

(Added by Stats. 2004, Ch. 644, Sec. 31. Effective January 1, 2005.)



71074

Any reporting requirements imposed by this chapter do not supersede a reporting requirement in any other provision of law.

(Added by Stats. 2004, Ch. 644, Sec. 31. Effective January 1, 2005.)






CHAPTER 4. Environmental Protection Indicators for California

71080

The Legislature finds and declares the following:

(a) Traditionally, many of California s environmental programs have assessed their performance using measures of activity, including, for example, the number of permits granted or regulatory standards adopted. Addressing the complex environmental challenges of the 21st century will require new approaches that rely on better information from objective and scientifically based environmental indicators. Over the years, substantial efforts have been devoted toward this end, yet historically there have been very few meaningful, objective measures with which to determine the environmental impacts of these efforts.

(b) The California Environmental Protection Agency has made a commitment to move away from measures of activity, and instead focus on measurable environmental results to judge program performance. To support this commitment, the California Environmental Protection Agency established the Environmental Protection Indicators for California (EPIC) Project in 2000, and charged EPIC with developing and maintaining a comprehensive set of environmental indicators, which are scientific measurements of environmental conditions and trends. To ensure that the development of indicators was based on sound science, the California Environmental Protection Agency designated its Office of Environmental Health Hazard Assessment to lead the effort. The California Environmental Protection Agency, working in partnership with the Resources Agency and in cooperation with the Department of Health Services, released a report containing the initial set of 84 environmental indicators in April 2002.

(c) Objective and scientifically based environmental indicators improve our understanding of the environment and how human activities and other factors can influence it. The indicators establish a scientific basis for evaluating the effectiveness of environmental programs and identifying the need for specific actions to improve environmental conditions throughout the state and the disproportionate impact on low-income communities and communities of color. Decisions to create, modify, or eliminate California Environmental Protection Agency policies and programs need to be driven by information reflected by environmental indicators; and, to the extent feasible, budget decisions should include a reference as to how the proposed change is intended to impact a relevant environmental indicator.

(d) To ensure the credibility of objective and scientifically based environmental indicators, a qualified scientific body with expertise in environmental and public health protection should provide input into the selection and development of the indicators.

(e) To ensure the relevance of the environmental indicators, input should be sought from a broad range of stakeholders.

(f) It is the intent of the Legislature that the Secretary for Environmental Protection, the Secretary of the Resources Agency, and the Director of the Department of Health Services in conjunction with the boards, departments, and offices in their respective agencies, use environmental indicators, where applicable, in the development of the budget proposals for the 2005 06 fiscal year and each fiscal year thereafter.

(Added by Stats. 2003, Ch. 664, Sec. 1. Effective January 1, 2004.)



71081

(a) Beginning on July 1, 2004, to the extent that funds are appropriated by the Legislature for this purpose, the office, on behalf of the office of the secretary, shall develop and maintain a system of environmental indicators. The office shall develop and maintain the system to meet all of the following objectives for using environmental indicators:

(1) Provide policymakers and the public with an improved understanding of the condition of the state s environment and the effects of the release of contaminants on public health and the environment.

(2) Provide policymakers and the public with information to evaluate the effectiveness of the agency s programs in improving environmental quality and protecting public health throughout the state, including environmental quality and public health in low-income communities and communities of color.

(3) Assist in the development and modification of agency programs, plans, and policies as environmental conditions change over time.

(4) Assist the agency in making budget decisions that address the most significant environmental concerns.

(b) The following definitions apply to this section:

(1) Agency means the California Environmental Protection Agency.

(2) Environmental indicator means an objective and scientifically based measure that represents information on environmental conditions, releases of contaminants into the environment, or the effects of those releases.

(3) Office means the Office of Environmental Health Hazard Assessment.

(4) Secretary means the Secretary for Environmental Protection.

(c) The secretary shall submit a report on the environmental indicators developed pursuant to this chapter to the Governor and the Legislature on or before January 1, 2006, and by January 1 every two years thereafter. The report shall include a discussion as to the manner in which the environmental indicators are being used by the agency to meet the objectives set forth in subdivision (a). The office shall make the report available to the public on its Internet Web site. The office shall include on its Internet Web site any additional relevant information in support of those environmental indicators and shall update that information posted on the Internet Web site as new information becomes available.

(d) The office shall be the lead agency for developing new environmental indicators, for modifying, deleting, and updating existing environmental indicators, and for developing and maintaining an environmental indicator database. The office shall lead an intra-agency workgroup, consisting of representatives from each of the boards, departments, and offices within the agency. The office shall consult with the intra-agency workgroup in developing and maintaining the environmental indicators, program planning, policy formulation, and other decisionmaking processes, and in drafting the report required under subdivision (c).

(e) In developing and maintaining the environmental indicators, the office shall consult with the Resources Agency, the State Department of Health Services, and other state agencies as appropriate.

(f) The office may utilize information for indicators that is not collected by other boards and departments within the agency and may identify and establish new indicators.

(g) In implementing this section, the office may hold public meetings to receive comments from a broad range of stakeholders, including, but not limited to, local government, the regulated community, nongovernmental organizations, and other groups with an interest in environmental issues.

(h) The office shall consult with the scientific review panel established pursuant to Section 50.8 of the Labor Code for the purpose of establishing, updating, and evaluating environmental indicators.

(i) The secretary shall periodically assess the ability of the environmental indicators system to meet each of the objectives cited in subdivision (a) and the ability of the system to support the development and implementation of the agencywide environmental justice strategy pursuant to Section 71113.

(Amended by Stats. 2006, Ch. 538, Sec. 606. Effective January 1, 2007.)



71082

(a) As appropriate, a budget change proposal submitted to the Legislature by a board, department, or office within the California Environmental Protection Agency or the Resources Agency shall describe how the proposal would affect any applicable Type I environmental indicator. To the extent that a budget change proposal relates to a Type II or Type III environmental indicator, the budget change proposal shall reference what data collection and further analysis is needed before the environmental status or trend that is the subject of the indicator may be presented.

(b) A board, department, or office within the California Environmental Protection Agency shall explain how its bond programs relate to or affect environmental indicators.

(Added by Stats. 2003, Ch. 664, Sec. 1. Effective January 1, 2004.)









PART 2.5. ENVIRONMENTAL AND PUBLIC HEALTH PROTECTION AT THE CALIFORNIA-MEXICO BORDER

71100

The following definitions govern the construction of this part:

(a) Cal BECC means the California Border Environmental Cooperation Committee established on July 22, 1994, by the Governors of California, Baja California, and Baja California Sur.

(b) California-Baja California border region means the region described in Chapter IV of the US-Mexico Border XXI Program, Framework Document, published October 1996.

(c) Fund means the California Border Environmental Education Fund established pursuant to Section 71101.

(Added by Stats. 2000, Ch. 742, Sec. 1. Effective January 1, 2001. Provisions applicable as prescribed in Section 71104.)



71101

(a) The California Border Environmental and Public Health Protection Fund is hereby established in the State Treasury to receive funds appropriated in the annual Budget Act, and other sources, such as from North American Development Bank, Border Environment Cooperation Committee, United States Environmental Protection Agency, and private businesses or foundations, and any interest accrued on those funds.

(b) The money in the fund shall be available, upon appropriation, to the Secretary of Environmental Protection, for allocation for expenditure for the purposes of this part.

(c) The money in the fund shall not be made available for the purpose of bringing a person or a facility into compliance with environmental laws, or to provide funds to remediate environmental damage. The fund, instead, shall assist appropriate responsible agencies in California and Baja California in the implementation of projects to identify and resolve environmental and public health problems that directly threaten the health or environmental quality of California residents or sensitive natural resources of the California border region, including projects related to domestic and industrial wastewater, vehicle and industrial air emissions, hazardous waste transport and disposal, human and ecological risk, and disposal of municipal solid waste.

(Added by Stats. 2000, Ch. 742, Sec. 1. Effective January 1, 2001. Provisions applicable as prescribed in Section 71104.)



71102

The money in the fund shall be used for the following purposes: (a) To assist local governments in implementation of projects to identify and resolve environmental and public health problems that directly threaten the health or environmental quality of California residents or sensitive natural resources of the California border region, including projects related to domestic and industrial wastewater, vehicle and industrial air emissions, hazardous waste transport and disposal, human and ecological risks, and disposal of municipal solid waste.

(b) To provide technical assistance to those persons and entities described in subdivision (a) with regard to environmental protection, public health protection, or natural resource protection.

(c) To provide limited funds for equipment and labor costs associated with emergency abatement of environmental and public health problems imposed on residents of California due to cross-border impacts of pollutants originating from Baja California.

(d) To provide analytical and scientific equipment and services needed by border area public agencies to identify and monitor the sources of environmental and public health threats posed by cross-border transmission of environmental pollutants and toxics.

(Added by Stats. 2000, Ch. 742, Sec. 1. Effective January 1, 2001. Provisions applicable as prescribed in Section 71104.)



71103

(a) The Secretary for Environmental Protection, upon request, shall inform any community-based nonprofit environmental organization, responsible local government, and special district located within the California-Baja California border region that it may request funding pursuant to Section 71102.

(b) The Secretary for Environmental Protection, in consultation with Cal BECC, shall award grants to a local governmental entity or special district, community-based nonprofit environmental organization, or postsecondary educational institution based on the severity of the environmental, public health, or natural resource concerns due to cross-border transmission of environmental pollutants or toxics to the city or county in which the entity, organization, or institution is located. First priority for funding shall be given to an entity, organization, or institution located in a city or county in which an environmental, public health, or natural resource threat exists and that has existing capability to respond to, implement, and abate the threat to California from cross-border sources.

(c) The Secretary for Environmental Protection, on behalf of Cal BECC, shall accept donations of used equipment, including computers, printers, and lab equipment, for distribution to governmental entities and community-based nonprofit environmental organizations located within the California-Baja California border region and postsecondary educational institutions located within Baja California and within the California-Baja California border region, if the donations can be shown to contribute to the protection of the environment, public health, or natural resources of the California border region.

(Added by Stats. 2000, Ch. 742, Sec. 1. Effective January 1, 2001. Provisions applicable as prescribed in Section 71104.)



71103.5

(a) The Legislature finds and declares all of the following:

(1) The New River poses an imminent and severe threat to the public health of residents of Calexico, California, and adjacent communities in Imperial County. Since the 1940s, the New River has been recognized as a significant pollution and human health problem, primarily because of extremely high concentrations of fecal coliform bacteria.

(2) While there have been recent measurable water quality improvements as a result of sewage infrastructure projects implemented and completed during the last 10 years in Mexicali, Mexico, the residual and projected pollution in the New River coming from Mexico remains a significant threat to public health and the environment.

(3) Current bacteria levels in the New River are several orders of magnitude above the state standards for bacteria. Based on these levels and the historic levels of pollution, the waterway is believed to carry pathogens that cause tuberculosis, encephalitis, polio, cholera, hepatitis, and typhoid. The waterway also carries other contaminants in concentrations that are in violation of federal, state, and Mexican water quality standards by several hundredfold.

(4) The New River is listed as an impaired river by the United States Environmental Protection Agency due to low dissolved oxygen (DO) and the presence of chlordane, chlorpyrifos, copper, dichloro-diphenyl-trichloroethane (DDT), diazinon, dieldrin, mercury, nutrients, pathogens, polychlorinated biphenyls (PCBs), sediment, selenium, toxaphene, toxicity, trash, and volatile organic compounds (VOCs).

(5) The New River is a major contributor of pollution to the Salton Sea, and failure to address water quality problems in the New River are impeding the ability of the state to implement laws and programs designed to restore and protect this important environmental and wildlife habitat resource.

(6) The New River condition in the border area is also an aesthetic nuisance for Calexico residents and has historically inhibited the city s socioeconomic well-being and growth.

(7) A coordinated and comprehensive state strategy is needed to deal with the residual and projected pollution so that the New River and associated river channel can be enhanced to a condition that will allow the residents of Calexico and Imperial County to utilize them as recreational and natural assets as contemplated in the California River Parkways Act of 2004 (Chapter 3.8 (commencing with Section 5750) of Division 5).

(8) In the Budget Act of 2009, as amended by Chapter 1 of the Statutes of 2009 Fourth Extraordinary Session, eight hundred thousand dollars ($800,000) was appropriated to the City of Calexico for various planning needs necessary to develop a river parkway plan and river improvement project for the New River. The moneys were appropriated in order to secure and serve as matching funds for the four million dollars ($4,000,000) allocated pursuant to the Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (Public Law 109-59) to the City of Calexico for the development of bicycle paths and public park space adjacent to the New River.

(9) The City of Calexico, as the recipient of funding pursuant to the California River Parkways Act of 2004, has agreed to provide necessary financial support to the council for the development of the council s strategic plan.

(b) As used in this section, the following terms have the following meanings:

(1) Agency means the California Environmental Protection Agency.

(2) City means the City of Calexico, California.

(3) Council means the California-Mexico Border Relations Council established pursuant to Section 8711 of the Government Code.

(4) County means the County of Imperial, California.

(5) IBWC means the International Boundary and Water Commission, United States Section.

(6) New River Improvement Project or project means a project to study, monitor, remediate, and enhance New River water quality in the County of Imperial to protect human health, and develop a river parkway suitable for public use and enjoyment.

(c) Pursuant to the authority granted to the council under Section 8712 of the Government Code and contingent upon the execution of an agreement with the City of Calexico for the purpose of providing the necessary funding, the council shall develop a strategic plan to guide the implementation of the New River Improvement Project. The strategic plan shall include, but need not be limited to, all of the following elements:

(1) Quantification of current and projected New River water quality impairments and their threat to public health.

(2) Prioritization of the actions necessary to protect public health and to meet New River water quality objectives and other environmental goals, such as improving the quality of water flows into the Salton Sea.

(3) Identification of potential funds for the implementation of the project, and potential lead agencies that would be responsible for environmental review of activities related to the cleanup and restoration of the New River.

(4) Identification of the appropriate federal, state, and local agencies with a role in implementing and achieving the New River Improvement Project.

(d) (1) To the extent permitted by law, the council may work with appropriate binational, federal, state, local, and nongovernmental organizations on both sides of the California-Mexico border to develop the strategic plan and to fund and establish cooperative water quality monitoring, public health studies, inspection, and technical assistance programs as needed to support, convene, and oversee the project.

(2) To further the objectives of this subdivision, the council may convene and oversee a technical advisory committee. The advisory committee shall advise the council regarding the necessary studies and activities to carry out the project, and shall serve at the pleasure of the council. The advisory committee shall include representatives from the following:

(A) Impacted cities and counties.

(B) Relevant local, regional, and state agencies and departments.

(C) Nongovernmental organizations.

(D) Other stakeholders deemed necessary by the council.

(3) The council shall appoint the chair of the committee and may expand the membership and expertise of the committee as it deems necessary.

(4) The council may enter into an agreement, including an interagency agreement and memorandum of understanding, with public agencies, including the city, to accept, manage, and expend funds for the implementation of this section.

(e) This section does not modify existing roles, responsibilities, or liabilities of the State of California, the City of Calexico, Imperial County, or any other governmental agency, under those laws that regulate, protect, and clean up surface waters entering the United States from Mexico.

(f) The New River Improvement Project Account is hereby created in the California Border Environmental and Public Health Protection Fund to receive moneys for activities related to the New River Improvement Project from sources identified in Section 71101 and other sources. Upon appropriation by the Legislature, moneys in the account shall be expended to implement the purposes identified in subdivision (c) or Section 71102 that are related to the New River.

(Added by Stats. 2009, Ch. 382, Sec. 1. Effective January 1, 2010. Provisions applicable as prescribed in Section 71104.)



71104

This part shall only be operative during those fiscal years for which funds are appropriated in the annual Budget Act to implement this part, or are made available from contributions or donations from the sources identified in Section 71101. The Secretary for Environmental Protection shall inform the Secretary of State when funds are made available from contributions or donations from the sources identified in Section 71101.

(Added by Stats. 2000, Ch. 742, Sec. 1. Effective January 1, 2001. Note: This section provides for operation of Part 2.5, commencing with Section 71100, in fiscal years for which funds are provided.)






PART 3. ENVIRONMENTAL JUSTICE

71110

The California Environmental Protection Agency, in designing its mission for programs, policies, and standards, shall do all of the following:

(a) Conduct its programs, policies, and activities that substantially affect human health or the environment in a manner that ensures the fair treatment of people of all races, cultures, and income levels, including minority populations and low-income populations of the state.

(b) Promote enforcement of all health and environmental statutes within its jurisdiction in a manner that ensures the fair treatment of people of all races, cultures, and income levels, including minority populations and low-income populations in the state.

(c) Ensure greater public participation in the agency s development, adoption, and implementation of environmental regulations and policies.

(d) Improve research and data collection for programs within the agency relating to the health of, and environment of, people of all races, cultures, and income levels, including minority populations and low-income populations of the state.

(e) Coordinate its efforts and share information with the United States Environmental Protection Agency.

(f) Identify differential patterns of consumption of natural resources among people of different socioeconomic classifications for programs within the agency.

(g) Consult with and review any information received from the Working Group on Environmental Justice established to assist the California Environmental Protection Agency in developing an agencywide strategy pursuant to Section 71113 that meets the requirements of this section.

(Added by renumbering Section 72000 by Stats. 2001, Ch. 765, Sec. 3. Effective January 1, 2002.)



71111

On or before January 1, 2001, the California Environmental Protection Agency shall develop a model environmental justice mission statement for boards, departments, and offices within the agency. For purposes of this section, environmental justice has the same meaning as defined in subdivision (e) of Section 65040.12 of the Government Code.

(Amended by Stats. 2002, Ch. 1109, Sec. 9. Effective January 1, 2003.)



71112

In developing the model environmental justice mission statement pursuant to Section 71111, the California Environmental Protection Agency shall consult with, review, and evaluate any information received from the Working Group on Environmental Justice established pursuant to Section 71113.

(Added by renumbering Section 72001.5 by Stats. 2001, Ch. 765, Sec. 5. Effective January 1, 2002.)



71113

(a) On or before January 1, 2002, the Secretary for Environmental Protection shall convene a Working Group on Environmental Justice to assist the California Environmental Protection Agency in developing, on or before July 1, 2002, an agencywide strategy for identifying and addressing any gaps in existing programs, policies, or activities that may impede the achievement of environmental justice.

(b) The working group shall be composed of the Secretary for Environmental Protection, the Chairs of the State Air Resources Board, the California Integrated Waste Management Board, and the State Water Resources Control Board, the Director of Toxic Substances Control, the Director of Pesticide Regulation, the Director of Environmental Health Hazard Assessment, and the Director of Planning and Research.

(c) The working group shall do all of the following on or before April 1, 2002:

(1) Examine existing data and studies on environmental justice, and consult with state, federal, and local agencies and affected communities.

(2) Recommend criteria to the Secretary for Environmental Protection for identifying and addressing any gaps in existing programs, policies, or activities that may impede the achievement of environmental justice.

(3) Recommend procedures and provide guidance to the California Environmental Protection Agency for the coordination and implementation of intraagency environmental justice strategies.

(4) Recommend procedures for collecting, maintaining, analyzing, and coordinating information relating to an environmental justice strategy.

(5) Recommend procedures to ensure that public documents, notices, and public hearings relating to human health or the environment are concise, understandable, and readily accessible to the public. The recommendation shall include guidance for determining when it is appropriate for the California Environmental Protection Agency to translate crucial public documents, notices, and hearings relating to human health or the environment for limited-English-speaking populations.

(6) Hold public meetings to receive and respond to public comments regarding recommendations required pursuant to this section, prior to the finalization of the recommendations. The California Environmental Protection Agency shall provide public notice of the availability of draft recommendations at least one month prior to the public meetings.

(7) Make recommendations on other matters needed to assist the agency in developing an intraagency environmental justice strategy.

(Added by renumbering Section 72002 by Stats. 2001, Ch. 765, Sec. 6. Effective January 1, 2002.)



71114

(a) The Secretary for Environmental Protection shall, on or before January 1, 2002, convene an advisory group to assist the working group described in Section 71113 by providing recommendations and information to, and serving as a resource for, the working group. The Secretary for Environmental Protection shall appoint members to the advisory group according to the following categories:

(1) Two representatives of local or regional land use planning agencies.

(2) Two representatives from air pollution control districts or air quality management districts.

(3) Two representatives from certified unified program agencies (CUPAs).

(4) Two representatives from environmental organizations.

(5) Four representatives from the business community, two from a small business and two from a large business, except that three of these representatives may be from an association that represents small or large businesses, and at least one of the small business representatives shall be from an association that represents small businesses. As used in this paragraph, small business has the meaning given that term by subdivision (c) of Section 1028.5 of the Code of Civil Procedure, and a large business is any business other than a small business.

(6) Two representatives from community organizations.

(7) One representative from a federally recognized Indian tribe.

(8) Two representatives from environmental justice organizations.

(b) The advisory group may form subcommittees to address specific types of environmental program areas. The California Environmental Protection Agency shall provide a reasonable per diem for attendance at advisory committee meetings by advisory committee members from nonprofit organizations.

(Amended by Stats. 2002, Ch. 1003, Sec. 3. Effective January 1, 2003.)



71114.1

After the California Environmental Protection Agency develops the strategy pursuant to Section 71113 and before December 31, 2003, each board, department, and office within the agency shall, in coordination with the Secretary for Environmental Protection and the Director of the Office of Planning and Research, review its programs, policies, and activities and identify and address any gaps in its existing programs, policies, or activities that may impede the achievement of environmental justice.

(Added by Stats. 2001, Ch. 765, Sec. 8. Effective January 1, 2002.)



71115

The Secretary for Environmental Protection shall, not later than January 1, 2004, and every three years thereafter, prepare and submit to the Governor and the Legislature a report on the implementation of this part.

(Added by renumbering Section 72004 by Stats. 2001, Ch. 765, Sec. 9. Effective January 1, 2002.)



71116

(a) The Environmental Justice Small Grant Program is hereby established under the jurisdiction of the California Environmental Protection Agency. The California Environmental Protection Agency shall adopt regulations for the implementation of this section. These regulations shall include, but need not be limited to, all of the following:

(1) Specific criteria and procedures for the implementation of the program.

(2) A requirement that each grant recipient submit a written report to the agency documenting its expenditures of the grant funds and the results of the funded project.

(3) Provisions promoting the equitable distribution of grant funds in a variety of areas throughout the state, with the goal of making grants available to organizations that will attempt to address environmental justice issues.

(b) The purpose of the program is to provide grants to eligible community groups, including, but not limited to, community-based, grassroots nonprofit organizations that are located in areas adversely affected by environmental pollution and hazards and that are involved in work to address environmental justice issues.

(c) (1) Both of the following are eligible to receive moneys from the fund:

(A) A nonprofit entity.

(B) A federally recognized tribal government.

(2) For the purposes of this section, nonprofit entity means any corporation, trust, association, cooperative, or other organization that meets all of the following criteria:

(A) Is operated primarily for scientific, educational, service, charitable, or other similar purposes in the public interest.

(B) Is not organized primarily for profit.

(C) Uses its net proceeds to maintain, improve, or expand, or any combination thereof, its operations.

(D) Is a tax-exempt organization under Section 501(c)(3) of the federal Internal Revenue Code, or is able to provide evidence to the agency that the state recognizes the organization as a nonprofit entity.

(3) For the purposes of this section, nonprofit entity specifically excludes an organization that is a tax-exempt organization under Section 501(c)(4) of the federal Internal Revenue Code.

(d) Individuals may not receive grant moneys from the fund.

(e) Grant recipients shall use the grant award to fund only the project described in the recipient s application. Recipients shall not use the grant funding to shift moneys from existing or proposed projects to activities for which grant funding is prohibited under subdivision (g).

(f) Grants shall be awarded on a competitive basis for projects that are based in communities with the most significant exposure to pollution. Grants shall be limited to any of the following purposes and no other:

(1) Resolve environmental problems through distribution of information.

(2) Identify improvements in communication and coordination among agencies and stakeholders in order to address the most significant exposure to pollution.

(3) Expand the understanding of a community about the environmental issues that affect their community.

(4) Develop guidance on the relative significance of various environmental risks.

(5) Promote community involvement in the decisionmaking process that affects the environment of the community.

(6) Present environmental data for the purposes of enhancing community understanding of environmental information systems and environmental information.

(g) (1) The agency shall not award grants for, and grant funding shall not be used for, any of the following:

(A) Other state grant programs.

(B) Lobbying or advocacy activities relating to any federal, state, regional, or local legislative, quasi-legislative, adjudicatory, or quasi-judicial proceeding involving development or adoption of statutes, guidelines, rules, regulations, plans or any other governmental proposal, or involving decisions concerning siting, permitting, licensing, or any other governmental action.

(C) Litigation, administrative challenges, enforcement action, or any type of adjudicatory proceeding.

(D) Funding of a lawsuit against any governmental entity.

(E) Funding of a lawsuit against a business or a project owned by a business.

(F) Matching state or federal funding.

(G) Performance of any technical assessment for purposes of opposing or contradicting a technical assessment prepared by a public agency.

(2) An organization s use of funds from a grant awarded under this section to educate a community regarding an environmental justice issue or a governmental process does not preclude that organization from subsequent lobbying or advocacy concerning that same issue or governmental process, as long as the lobbying or advocacy is not funded by a grant awarded under this section.

(h) The agency shall review, evaluate, and select grant recipients, and screen grant applications to ensure that they meet the requirements of this section.

(i) The maximum amount of a grant provided pursuant to this section may not exceed fifty thousand dollars ($50,000).

(j) For the purposes of this section, environmental justice has the same meaning as defined in Section 65040.12 of the Government Code.

(k) The Secretary for Environmental Protection may expend up to one million five hundred thousand dollars ($1,500,000) per year for the purposes of this section.

(l) Board, departments, and offices within the California Environmental Protection Agency may allocate funds from various special funds, settlements, and penalties to implement this program.

(Amended by Stats. 2014, Ch. 35, Sec. 155. Effective June 20, 2014.)






PART 3.5. CALIFORNIA ENVIRONMENTAL PROTECTION AGENCY CONSOLIDATION

71120

Unless the context requires otherwise, the following definitions govern this part:

(a) Agency means the California Environmental Protection Agency.

(b) Secretary means the Secretary for Environmental Protection.

(Added by Stats. 2004, Ch. 230, Sec. 17. Effective August 16, 2004.)



71121

(a) In the 2004 05 fiscal year, to the extent that it will achieve actual budget savings and to the extent authorized by existing law, the secretary shall consolidate the number of accounts and funds in the Treasury that are for the support of programs administered by the boards, departments, and offices within the agency.

(b) The secretary shall request the Governor to reflect the consolidation of funds in the proposed Governor s budget for fiscal year 2005 06.

(c) Nothing in this section authorizes a change in purpose, revenue, management, allocation, or expenditure, related to a program supported by a special fund, or the manner or means of collecting revenue that is deposited in a special fund.

(Added by Stats. 2004, Ch. 230, Sec. 17. Effective August 16, 2004.)



71122

In the 2004 05 fiscal year, to the extent that it will achieve actual budget savings, the secretary shall consolidate the following non-policy functions that are common among the boards, departments, and offices within the agency:

(a) Information technology.

(b) Collecting fees.

(c) Procuring basic office supplies and equipment.

(d) The generic human resources functions that support state personnel, including health and safety programs, employee training, recruitment and exams for common civil service classifications, equal opportunity officers, transportation related services and programs, mail, reproduction, shipping, and receiving.

(Added by Stats. 2004, Ch. 230, Sec. 17. Effective August 16, 2004.)



71123

(a) The implementation of Sections 71121 and 71122 shall not affect the independence of a board, department, or office within the agency to administer its own budget or to manage its own employees, except for the specific activities consolidated by the secretary pursuant to those sections.

(b) The implementation of Sections 71121 and 71122 shall not affect the personnel of a board, department, or office within the agency, who are engaged in program work and related support functions such as contract administration and facilities management.

(c) The implementation of Sections 71121 and 71122 shall not result in the transfer of fee revenue from a board, department, or office within the agency, to another board, department, or office within the agency.

(d) Nothing in this part shall affect an executive reorganization pursuant to Article 7.5 (commencing with Section 12080) of Chapter 1 of Part 2 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2004, Ch. 230, Sec. 17. Effective August 16, 2004.)



71124

The secretary shall report any budget savings achieved pursuant to Sections 71121 and 71122 to the Legislature s budget committees, for appropriation to programs that directly reduce air pollution or water pollution, or protect public health and the environment, if that appropriation complies with existing constraints on the use of the moneys saved.

(Added by Stats. 2004, Ch. 230, Sec. 17. Effective August 16, 2004.)



71125

The secretary may use a reimbursement from a board, department, or office within the agency for a consolidated service that the agency provides to those entities.

(Added by Stats. 2004, Ch. 230, Sec. 17. Effective August 16, 2004.)



71126

Upon the request of the secretary, the Department of Finance shall assist the secretary in complying with this part.

(Added by Stats. 2004, Ch. 230, Sec. 17. Effective August 16, 2004.)






PART 4. STATEWIDE ENVIRONMENTAL EDUCATION

71300

(a) For purposes of this part, the following definitions shall apply:

(1) Department means the Department of Resources Recycling and Recovery.

(2) Office means the Office of Education and the Environment of the Department of Resources Recycling and Recovery, as established pursuant to this section.

(3) Program means the statewide environmental education program prescribed in this part.

(b) The Office of Education and the Environment previously established in the California Environmental Protection Agency is hereby established in the Department of Resources Recycling and Recovery. The office shall dedicate its effort to implementing the statewide environmental education program prescribed pursuant to this part, including the integrated waste educational requirements specified in paragraph (9) of subdivision (b) of Section 71301. The office, through staffing and resources, shall give a high priority to implementing the statewide environmental education program.

(c) The office, under the direction of the department, in cooperation with the State Department of Education and the State Board of Education, shall develop and implement a unified education strategy on the environment for elementary and secondary schools in the state. The office shall develop a unified education strategy to do all of the following:

(1) Coordinate instructional resources and strategies for providing active pupil participation with onsite conservation efforts.

(2) Promote service-learning opportunities between schools and local communities.

(3) Assess the impact to participating pupils of the unified education strategy on pupil achievement and resource conservation.

(d) The State Department of Education and the State Board of Education, in cooperation with the department, shall develop and implement to the extent feasible, a teacher training and implementation plan, to guide the implementation of the unified education strategy, for the education of pupils, faculty, and administrators on the importance of integrating environmental concepts and programs in schools throughout the state. The strategy shall project the phased implementation of elementary, middle, and high school programs.

(e) In implementing this part, the office may hold public meetings to receive and respond to comments from affected state agencies, stakeholders, and the public regarding the development of resources and materials pursuant to this part.

(f) In implementing this part, the office shall coordinate with other agencies and groups with expertise in education and the environment.

(g) Any instructional materials developed pursuant to this part shall be subject to the requirements of Chapter 1 (commencing with Section 60000) of Part 33 of Division 4 of Title 2 of the Education Code, including, but not limited to, reviews for legal and social compliance before the materials may be used in elementary or secondary public schools.

(Amended by Stats. 2013, Ch. 356, Sec. 36. Effective September 26, 2013.)



71301

(a) As part of the unified education strategy specified in subdivision (c) of Section 71300, the office, in cooperation with the Secretary for Environmental Protection, the Natural Resources Agency, the State Department of Education, and the State Board of Education, shall develop education principles for the environment for elementary and secondary school pupils. The principles may be updated every four years beginning July 1, 2008. The principles shall be aligned to the academic content standards adopted by the State Board of Education pursuant to Section 60605 of the Education Code. The principles shall be used to do all of the following:

(1) To direct state agencies that include environmental education components for elementary and secondary education in regulatory decisions or enforcement actions.

(2) To align state agency environmental education programs and materials that are developed for elementary and secondary education.

(b) The education principles for the environment shall include, but not be limited to, concepts relating to the following topics:

(1) Environmental sustainability.

(2) Water.

(3) Air.

(4) Energy.

(5) Forestry.

(6) Fish and wildlife resources.

(7) Oceans.

(8) Toxics and hazardous waste.

(9) Integrated waste management.

(10) Integrated pest management.

(11) Public health and the environment.

(12) Pollution prevention.

(13) Resource conservation and recycling.

(14) Environmental justice.

(c) The principles shall be aligned to the applicable academic content standards adopted by the State Board of Education and shall not duplicate or conflict with any academic content standards.

(d) (1) The education principles for the environment shall be incorporated, as the State Board of Education determines to be appropriate, in criteria developed for textbook adoption required pursuant to Section 60200 or 60400 of the Education Code in science, mathematics, English/language arts, and history/social sciences.

(2) If the State Board of Education determines that the education principles for the environment are not appropriate for inclusion in the textbook adoption criteria cited in paragraph (1), the State Board of Education shall collaborate with the office to make the changes necessary to ensure that the principles are included in the textbook adoption criteria in science, mathematics, English/language arts, and history/social sciences.

(e) If the content standards required pursuant to Section 60605 of the Education Code are revised, the education principles for the environment shall be appropriately considered for inclusion into part of the revised academic content standards.

(Amended by Stats. 2013, Ch. 356, Sec. 37. Effective September 26, 2013.)



71302

(a) Using the education principles for the environment required to be developed pursuant to Section 71301, the office, in cooperation with the Secretary for Environmental Protection, the Natural Resources Agency, the State Department of Education, and the State Board of Education, shall develop a model environmental curriculum that incorporates these education principles for the environment. The model curriculum shall be aligned with applicable State Board of Education adopted academic content standards in science, mathematics, English/language arts, and history/social sciences, to the extent that any of those content areas are addressed in the model curriculum.

(b) The model curriculum shall be submitted to the Instructional Quality Commission for review. The commission shall submit its recommendation to the Secretary for Environmental Protection and to the Secretary of the Natural Resources Agency.

(1) The Secretary for Environmental Protection and the Secretary of the Natural Resources Agency shall review and comment on the model curriculum.

(2) The model curriculum along with the comments by the Secretary for Environmental Protection and the Secretary of the Natural Resources Agency shall be submitted to the State Board of Education for its approval.

(Amended by Stats. 2013, Ch. 356, Sec. 38. Effective September 26, 2013.)



71303

(a) As determined appropriate by the Superintendent of Public Instruction, the State Department of Education shall incorporate into publications that provide examples of curriculum resources for teacher use, those materials developed by the office that provide information on the education principles for the environment developed pursuant to Section 71300.

(b) If the Superintendent of Public Instruction determines that materials developed by the office that provide information on the education principles for the environment are not appropriate for inclusion in publications that provide examples of curriculum resources for teacher use, the Superintendent of Public Instruction shall collaborate with the office to make the changes necessary to ensure that the materials are included in that information.

(c) Pursuant to Section 71302, the department shall coordinate with the Secretary for Environmental Protection, the Superintendent of Public Instruction, the State Department of Education, and the Secretary of the Natural Resources Agency to facilitate use of the model environmental curriculum by elementary and secondary schools to the extent that funds are available for this purpose.

(d) The department, the Secretary for Environmental Protection, the Superintendent of Public Instruction, the State Department of Education, and the Secretary of the Natural Resources Agency may collaborate with other federal, state, and local entities, and nongovernmental entities including nonprofit organizations, associations, businesses, individuals, and private entities, and may enter into interagency agreements, memoranda of understanding, and contracts to ensure implementation of this part.

(e) The department shall make the model curriculum available electronically on the department s Internet Web site. The State Department of Education shall make readily identifiable on its Internet Web site a link to the department s Internet Web site containing the curriculum.

(f) The State Department of Education, to the extent feasible and to the extent that funds are available for this purpose, shall encourage the development and use of instructional materials and active pupil participation in campus and community environmental education programs. To the extent feasible, the environmental education programs should be considered in the development and promotion of after school programs for elementary and secondary school pupils and state and local professional development activities to provide teachers with content background and resources to assist in teaching about the environment.

(g) The State Department of Education shall explore implementation of this section from its baseline resources dedicated to this purpose and if funding is not available from that source, then funding may be provided to the department, pursuant to appropriation by the Legislature, under Section 71305.

(Amended by Stats. 2013, Ch. 356, Sec. 39. Effective September 26, 2013.)



71304

(a) The office, in coordination with the Secretary for Environmental Protection, shall be responsible for the statewide coordination of regulatory administrative decisions that require the development or encourage the promotion of environmental education for elementary and secondary school pupils.

(b) All California Environmental Protection Agency or Natural Resources Agency boards, departments, or offices that take regulatory actions or take enforcement actions requiring the development of, or encouraging the promotion of, environmental education for elementary and secondary school pupils shall, prior to adoption or approval of the action, seek comments on the action from the office in order to promote consistency with this part and cross-media coordination.

(c) The office shall coordinate with all state agencies to develop and distribute environmental education materials.

(Amended by Stats. 2013, Ch. 356, Sec. 40. Effective September 26, 2013.)



71305

(a) The Environmental Education Account is hereby established within the State Treasury. Moneys in the account may, upon appropriation by the Legislature, be expended by the department for the purposes of this part. The Director of Resources Recycling and Recovery shall administer this part, including, but not limited to, the account.

(b) Notwithstanding any other law to the contrary, the department may accept and receive federal, state, and local funds and contributions of funds from a public or private organization or individual. The account may also receive proceeds from a judgment, settlement, fine, penalty, or other mechanism, in state or federal court, when the funds are contributed or the judgment specifies that the proceeds are to be used for the purposes of this part. The account may receive those funds, contributions, or proceeds from judgments, that are specifically designated for use for environmental education purposes. Private contributors shall not have the authority to further influence or direct the use of their contributions.

(c) Notwithstanding any other law, a state agency that requires the development of, or encourages the promotion of, environmental education for elementary and secondary school pupils, may contribute to the account.

(d) The department shall immediately deposit any funds contributed pursuant to subdivision (b) into the account.

(e) The Legislature finds and declares that the maintenance of the account is of the utmost importance to the state and that it is essential that any moneys in the account be used solely for the purposes authorized in this section and not be used, loaned, or transferred for any other purposes. Further, state agencies that promote environmental education for elementary and secondary school pupils will benefit from the environmental curriculum adopted pursuant to this part and should provide equitable and balanced support for the program.

(Amended (as added by Stats. 2010, Ch. 718, Sec. 23) by Stats. 2013, Ch. 356, Sec. 41. Effective September 26, 2013.)






PART 5. URBAN HEAT ISLAND EFFECT

71400

(a) It is the intent of the Legislature that all of the following shall occur:

(1) The California Environmental Protection Agency shall work with its partners on the Climate Action Team to develop heat reduction strategies that include urban forestry, cool roofs, and sustainable or cool pavements.

(2) The California Environmental Protection Agency shall develop a definition for the urban heat island effect. The definition shall include the extent and severity of an urban heat island effect index for California cities such that the cities can have a quantifiable goal for heat reduction.

(3) In support of this effort, the Department of Transportation shall work with the California Environmental Protection Agency and other stakeholders on sustainable or cool pavement technologies and research.

(b) Upon completion of a definition for an urban heat island effect index, the Department of Transportation shall develop a standard specification for sustainable or cool pavements that can be used to reduce the urban heat island effect index.

(Added by Stats. 2012, Ch. 667, Sec. 3. Effective January 1, 2013.)









DIVISION 36. MARINE INVASIVE SPECIES ACT

CHAPTER 1. General Provisions

71200

Unless the context otherwise requires, the following definitions govern the construction of this division:

(a) Ballast tank means a tank or hold on a vessel used for carrying ballast water, whether or not the tank or hold was designed for that purpose.

(b) Ballast water means water and suspended matter taken on board a vessel to control or maintain trim, draft, stability, or stresses of the vessel, without regard to the manner in which it is carried.

(c) Biofouling means the attachment or association of marine organisms to the wetted portion of a vessel or its appurtenances, including, but not limited to, sea chests, propellers, anchors, and associated chains.

(d) Board means the State Water Resources Control Board.

(e) Coastal waters means estuarine and ocean waters within 200 nautical miles of land or less than 2,000 meters (6,560 feet, 1,093 fathoms) deep, and rivers, lakes, or other water bodies navigably connected to the ocean.

(f) Commission means the State Lands Commission.

(g) EEZ means exclusive economic zone, which extends from the baseline of the territorial sea of the United States seaward 200 nautical miles.

(h) Exchange means to replace the water in a ballast tank using either of the following methods:

(1) Flow through exchange, which means to flush out ballast water by pumping three full volumes of mid-ocean water through the tank, continuously displacing water from the tank, to minimize the number of original coastal organisms remaining in the tank.

(2) Empty/refill exchange, which means to pump out, until the tank is empty or as close to 100 percent empty as is safe to do so, the ballast water taken on in ports, or estuarine or territorial waters, then to refill the tank with mid-ocean waters.

(i) Mid-ocean waters means waters that are more than 200 nautical miles from land and at least 2,000 meters (6,560 feet, 1,093 fathoms) deep.

(j) Nonindigenous species means any species, including, but not limited to, the seeds, eggs, spores, or other biological material capable of reproducing that species, or any other viable biological material that enters an ecosystem beyond its historic range, including any of those organisms transferred from one country into another.

(k) Pacific Coast Region means all coastal waters on the Pacific Coast of North America east of 154 degrees W longitude and north of 25 degrees N latitude, exclusive of the Gulf of California. The commission may modify these boundaries through regulation if the proponent for the boundary modification presents substantial scientific evidence that the proposed modification is equally or more effective at preventing the introduction of nonindigenous species through vessel vectors as the boundaries described herein.

(l) Person means an individual, trust, firm, joint stock company, business concern, or corporation, including, but not limited to, a government corporation, partnership, limited liability company, or association. Person also means a city, county, city and county, district, commission, the state, or a department, agency, or political subdivision of the state, an interstate body, or the United States and its agencies and instrumentalities, to the extent permitted by law.

(m) Sediments means matter settled out of ballast water within a vessel.

(n) Waters of the state means surface waters, including saline waters, that are within the boundaries of the state.

(o) Wetted portion of a vessel means all parts of a vessel s hull and structures that are either submerged in water when the vessel is loaded to the deepest permissible legal draft or associated with internal piping structures in contact with water taken onboard.

(p) Vessel means a vessel of 300 gross registered tons or more.

(q) Voyage means any transit by a vessel destined for a California port or place from a port or place outside of the coastal waters of the state.

(Amended by Stats. 2012, Ch. 550, Sec. 1. Effective September 25, 2012.)



71201

(a) This division applies to all vessels, United States and foreign, carrying, or capable of carrying, ballast water into the coastal waters of the state after operating outside of the coastal waters of the state, except those vessels described in Section 71202.

(b) This division applies to all ballast water and associated sediments taken on a vessel, and to all biofouling.

(c) This division may be known, and may be cited, as the Marine Invasive Species Act.

(d) The Legislature finds and declares that the purpose of this division is to move the state expeditiously toward elimination of the discharge of nonindigenous species into the waters of the state or into waters that may impact the waters of the state, based on the best available technology economically achievable. This division shall be implemented in accordance with this intent, except as expressly provided by this division.

(Amended by Stats. 2012, Ch. 550, Sec. 2. Effective September 25, 2012.)



71201.5

This division does not authorize the discharge of oil, noxious liquids, or other pollutants, in a manner prohibited by state, federal, or international laws or regulations. Ballast water carried in any tank containing a residue of oil, noxious liquid substances, or any other pollutant shall be discharged in accordance with the applicable requirements.

(Amended by Stats. 2003, Ch. 491, Sec. 3. Effective January 1, 2004.)



71201.7

The commission shall adopt regulations necessary to implement this division, pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2003, Ch. 491, Sec. 4. Effective January 1, 2004.)



71202

This division does not apply to any of the following vessels:

(a) A vessel of the armed forces, as defined in paragraph (14) of subsection (a) of Section 1322 of Title 33 of the United States Code that is subject to the Uniform National Discharge Standards for Vessels of the Armed Forces pursuant to subsection (n) of Section 1322 of Title 33 of the United States Code.

(b) A vessel in innocent passage, which is a foreign vessel merely traversing the territorial sea of the United States and not entering or departing a United States port, or not navigating the internal waters of the United States, and that does not discharge ballast water into the waters of the state, or into waters that may impact waters of the state.

(Amended by Stats. 2003, Ch. 491, Sec. 5. Effective January 1, 2004.)






CHAPTER 2. Ballast Water Management Requirements

71203

(a) The master, operator, or person in charge of a vessel is responsible for the safety of the vessel, its crew, and its passengers.

(b) (1) The master, operator, or person in charge of a vessel is not required by this division to conduct a ballast water management practice, including exchange, if the master determines that the practice would threaten the safety of the vessel, its crew, or its passengers because of adverse weather, vessel design limitations, equipment failure, or any other extraordinary conditions.

(2) If a determination described in paragraph (1) is made, the master, operator, or person in charge of the vessel shall take all feasible measures, based on the best available technologies economically achievable, that do not compromise the safety of the vessel to minimize the discharge of ballast water containing nonindigenous species into the waters of the state, or waters that may impact waters of the state.

(c) Nothing in this division relieves the master, operator, or person in charge of a vessel of the responsibility for ensuring the safety and stability of the vessel or the safety of the crew and passengers, or any other responsibility.

(Amended by Stats. 2003, Ch. 491, Sec. 6. Effective January 1, 2004.)



71204

Subject to Section 71203, the master, owner, operator, or person in charge of a vessel carrying, or capable of carrying, ballast water, that operates in the waters of the state shall do all of the following to minimize the uptake and the release of nonindigenous species:

(a) Discharge only the minimal amount of ballast water essential for vessel operations while in the waters of the state.

(b) Minimize the discharge or uptake of ballast water in areas within, or that may directly affect, marine sanctuaries, marine preserves, marine parks, or coral reefs.

(c) Minimize or avoid uptake of ballast water in all of the following areas and circumstances:

(1) Areas known to have infestations or populations of nonindigenous organisms and pathogens.

(2) Areas near a sewage outfall.

(3) Areas for which the master, owner, operator, or person in charge of a vessel has been informed of the presence of toxic algal blooms.

(4) Areas where tidal flushing is known to be poor or in turbid waters.

(5) In darkness when bottom-dwelling organisms may rise up in the water column.

(6) Areas where sediments have been disturbed, such as near dredging operations or where propellers may have recently stirred up the sediment.

(d) Clean the ballast tanks regularly in mid-ocean waters, or under controlled arrangements in port or in drydock, to remove fouling organisms and sediments, and dispose of those organisms and sediments in accordance with local, state, and federal law.

(e) Rinse anchors and anchor chains when retrieving the anchor to remove organisms and sediments at their place of origin.

(f) (1) Remove biofouling organisms from the hull, piping, propellers, sea chests, and other wetted portions of a vessel arriving at a California port or place, on a regular basis, and dispose of removed substances in accordance with local, state, and federal law.

(2) For purposes of paragraph (1), prior to and until the date that the regulations described in Section 71204.6 are adopted, regular basis means any of the following:

(A) No longer than by the date of expiration on the vessel s full-term Safety Construction Certificate or an extension of that expiration date.

(B) No longer than by the date of expiration of the vessel s full-term United States Coast Guard Certificate of Inspection or an extension of that expiration date by the United States Coast Guard.

(C) No longer than 60 months since the time of the vessel s last out-of-water drydocking. The commission may approve a time extension to this period.

(3) Inwater cleaning that is performed on the wetted portions of a vessel while in the waters of the state shall be conducted using best available technologies economically achievable, and designed to minimize the release of coating and biological materials, cleaning agents, and byproducts of the cleaning process into the surrounding waters. The cleaning shall be performed in accordance with local, state, and federal law.

(g) Provide access to the commission, upon request, for sampling of ballast intake and discharge.

(h) Maintain a ballast water management plan that was prepared specifically for the vessel and that shall, upon request, be made available to the commission for inspection and review. This plan shall be specific to each vessel and shall provide, at a minimum, a description of the ballast water management strategy for the vessel that is sufficiently detailed to allow a master or other appropriate ship s officer or crew member serving on that vessel to understand and follow the ballast water management strategy.

(i) Train the master, operator, person in charge, and those members of the crew who have responsibilities under the vessel s ballast water management plan, on the application of ballast water and sediment management and treatment procedures, as well as procedures described in this section, in order to minimize other releases of nonindigenous species from vessels.

(Amended by Stats. 2012, Ch. 550, Sec. 3. Effective September 25, 2012.)



71204.2

Prior to and until the date of implementation of the regulations described in Section 71204.5, and subject to Section 71203, the master, operator, or person in charge of a vessel that arrives at a California port or place from a port or place outside of the EEZ shall employ at least one of the following ballast water management practices:

(a) Exchange the vessel s ballast water in mid-ocean waters, before entering the waters of the state.

(b) Retain all ballast water on board the vessel.

(c) (1) Discharge the ballast water at the same location where the ballast water originated, provided that the master, operator, or person in charge of the vessel can demonstrate that the ballast water to be discharged was not mixed with ballast water taken on in an area other than mid-ocean waters.

(2) For purposes of this subdivision, same location means an area within one nautical mile (6,000 feet) of the berth or within the recognized breakwater of a California port or place, at which the ballast water to be discharged was loaded.

(d) Use an alternative, environmentally sound method of ballast water management that, before the vessel begins the voyage, has been approved by the commission or the United States Coast Guard as being at least as effective as exchange, using mid-ocean waters, in removing or killing nonindigenous species.

(e) Discharge the ballast water to a reception facility approved by the commission.

(f) Under extraordinary circumstances, perform a ballast water exchange within an area agreed to by the commission in consultation with the United States Coast Guard at or before the time of the request.

(Added by Stats. 2003, Ch. 491, Sec. 8. Effective January 1, 2004.)



71204.3

Commencing on the date of implementation of the regulations described in Section 71204.5, and subject to Section 71203, the master, operator, or person in charge of a vessel that arrives at a California port or place from a port or place outside of the Pacific Coast Region shall employ at least one of the following ballast water management practices:

(a) Exchange the vessel s ballast water in mid-ocean waters, before entering the coastal waters of the state.

(b) Retain all ballast water on board the vessel.

(c) (1) Discharge the ballast water at the same location where the ballast water originated, provided that the master, operator, or person in charge of the vessel can demonstrate that the ballast water to be discharged was not mixed with ballast water taken on in an area other than mid-ocean waters.

(2) For purposes of this subdivision, same location means an area within one nautical mile (6,000 feet) of the berth or within the recognized breakwater of a California port or place, at which the ballast water to be discharged was loaded.

(d) Use an alternative, environmentally sound method of ballast water management that, before the vessel begins the voyage, has been approved by the commission or the United States Coast Guard as being at least as effective as exchange, using mid-ocean waters, in removing or killing nonindigenous species.

(e) Discharge the ballast water to a reception facility approved by the commission.

(f) Under extraordinary circumstances, perform a ballast water exchange within an area agreed to by the commission in consultation with the United States Coast Guard at or before the time of the request.

(Added by Stats. 2003, Ch. 491, Sec. 9. Effective January 1, 2004.)



71204.5

(a) On or before January 1, 2005, the commission shall adopt regulations governing ballast water management practices for vessels arriving at a California port or place from a port or place within the Pacific Coast Region. The commission shall consider vessel design and voyage duration in developing these regulations. The regulations shall be based on the best available technology economically achievable and shall be designed to protect the waters of the state. The regulations shall include, as appropriate, restrictions or prohibitions on discharge of ballast water containing nonindigenous species into areas in and outside estuaries and into ocean areas shown to have a capacity to retain organisms.

(b) Subject to Section 71203, and commencing no later than July 1, 2005, the master, operator, or person in charge of a vessel arriving at a California port or place from a port or place within the Pacific Coast Region shall comply with these regulations.

(Added by Stats. 2003, Ch. 491, Sec. 10. Effective January 1, 2004.)



71204.6

On or before January 1, 2012, the commission, in consultation with the board, the United States Coast Guard, and a technical advisory group consisting of interested persons including, but not limited to, shipping, port, and environmental conservation representatives, shall develop and adopt regulations governing the management of biofouling on vessels arriving at a California port or place. The commission shall consider vessel design and voyage duration in developing the regulations. The regulations shall be based on the best available technology economically achievable and shall be designed to protect the waters of the state.

(Amended by Stats. 2012, Ch. 550, Sec. 4. Effective September 25, 2012.)



71204.7

(a) On or before July 1, 2005, the commission, in consultation with the United States Coast Guard, shall adopt regulations governing the evaluation and approval of shipboard experimental ballast water treatment systems.

(b) The regulations shall include criteria for the development of a formal application package to use those systems.

(c) (1) If an owner or operator of a vessel applies to install an experimental ballast water treatment system, and the commission approves that application on or before January 1, 2016, the commission shall deem the system to be in compliance with any future treatment standard adopted, for a period not to exceed five years from the date that the interim performance standards adopted pursuant to paragraphs (1) and (2) of subdivision (a) of Section 71205.3 would apply to that vessel.

(2) The commission may rescind its approval of the system at any time if the commission, in consultation with the board and the United States Coast Guard, and after an opportunity for administrative appeal with the executive officer of the commission, determines that the system has not been operated in accordance with conditions in the agreed upon application package, or that there exists a serious deficiency in performance, human safety, or environmental soundness relative to anticipated performance, or that the applicant has failed to provide the commission with required test results and evaluations.

(d) The commission shall not approve an experimental ballast water treatment system unless the owner or operator demonstrates that the system has significant potential to improve upon the ability of existing systems to kill, inactivate, or otherwise remove nonindigenous species from ballast water.

(e) The commission shall disseminate to the public the test results and evaluations regarding experimental ballast water treatment systems described in this section.

(Amended by Stats. 2012, Ch. 550, Sec. 5. Effective September 25, 2012.)



71204.9

(a) (1) On or before January 31, 2006, the commission, in consultation with the board and in consideration of the advisory panel recommendations described in subdivision (b), shall submit to the Legislature and make available to the public, a report that recommends specific performance standards for the discharge of ballast water into the waters of the state, or into waters that may impact waters of the state. The performance standards shall be based on the best available technology economically achievable and shall be designed to protect the beneficial uses of affected, and potentially affected, waters. If the commission, based on the best available information, and in consultation with the board and in consideration of the advisory panel recommendations, determines that it is technologically and economically achievable to prohibit the discharge of nonindigenous species, the commission shall include this recommendation in the report to the Legislature.

(2) As appropriate, the commission may recommend different performance standards for vessels arriving from mid-ocean waters, for vessels that travel exclusively within the Pacific Coast Region, for new or existing vessels, or for different vessel types. Each set of performance standards shall be based on the best available technology economically achievable for the described category of vessel.

(b) (1) The commission shall convene and consult with an advisory panel in developing the report required by subdivision (a). The advisory panel shall be comprised of persons concerned with performance standards for the discharge of treated ballast water. The advisory panel shall include, but not be limited to, representatives from one or more California regional water quality control boards, the Department of Fish and Game, the United States Coast Guard, the United States Environmental Protection Agency, and persons representing shipping, port, conservation, fishing, aquaculture, agriculture, and public water agency interests. The commission shall ensure that the advisory panel meets in a manner that facilitates the effective participation of both the public and panel members.

(2) The advisory panel shall make recommendations regarding the content, issuance, and implementation of the performance standards to the commission.

(3) (A) The advisory panel s meetings shall be open to the public.

(B) The commission shall provide notice of the advisory panel s meetings to any person who requests that notice in writing, as well as on the commission s Web site. The commission shall provide that notice at least 10 days before an advisory panel meeting and shall include a brief general description of the meeting s agenda and the name, address, and telephone number of a person who can provide additional information before the meeting.

(4) The advisory panel shall submit its recommendations to the commission on or before July 1, 2005.

(Added by Stats. 2003, Ch. 491, Sec. 12. Effective January 1, 2004.)



71205

(a) (1) The master, owner, operator, agent, or person in charge of a vessel carrying, or capable of carrying, ballast water, that visits a California port or place, shall provide the information described in subdivision (c) in electronic or written form to the commission upon the vessel s departure from each port or place of call in California.

(2) The information described in subdivision (c) shall be submitted using a form developed by the United States Coast Guard.

(b) If the information submitted in accordance with this section changes, an amended form shall be submitted to the commission upon the vessel s departure from each port or place of call in California.

(c) (1) The master, owner, operator, or person in charge of the vessel shall maintain on board the vessel, in written or electronic form, records that include all of the following information:

(A) Vessel information, including all of the following:

(i) Name.

(ii) International Maritime Organization number or official number if the International Maritime Organization number has not been assigned.

(iii) Vessel type.

(iv) Owner or operator.

(v) Gross tonnage.

(vi) Call sign.

(vii) Port of registry.

(B) Voyage information, including the date and port of arrival, vessel agent, last port and country of call, and next port and country of call.

(C) Ballast water information, including the total ballast water capacity, total volume of ballast water on board, total number of ballast water tanks, capacity of each ballast water tank, and total number of ballast water tanks in ballast, using measurements in metric tons (MT) and cubic meters (m3).

(D) Ballast water management information, including all of the following:

(i) The total number of ballast tanks or holds, the contents of which are to be discharged into the waters of the state or to a reception facility.

(ii) If an alternative ballast water management method is used, the number of tanks that were managed using an alternative method, as well as the type of method used.

(iii) Whether the vessel has a ballast water management plan and International Maritime Organization guidelines on board, and whether the ballast water management plan is used.

(iv) Whether the master, operator, or person in charge of the vessel has claimed a safety exemption pursuant to paragraph (1) of subdivision (b) of Section 71203 for the vessel voyage, and the reason for asserting the applicability of that paragraph.

(E) Information on ballast water tanks, the contents of which are to be discharged into the waters of the state or to a reception facility, including all of the following:

(i) The origin of ballast water, including the date and location of intake, volume, and temperature. If a tank has been exchanged, the identity of the loading port of the ballast water that was discharged during the exchange.

(ii) The date, location, volume, method, thoroughness measured by percentage exchanged if exchange is conducted, and sea height at time of exchange if exchange is conducted, of ballast water exchanged or otherwise managed.

(iii) The expected date, location, volume, and salinity of ballast water to be discharged into the waters of the state or a reception facility.

(F) Discharge of sediment and, if sediment is to be discharged within the state, the location of the facility where the disposal will take place.

(G) Certification of accurate information, that shall include the printed name, title, and signature of the master, owner, operator, person in charge, or responsible officer attesting to the accuracy of the information provided and certifying compliance with the requirements of this division.

(H) Changes to previously submitted information.

(2) The master, owner, operator, or person in charge of a vessel subject to this subdivision shall retain a signed copy of the information described in this subdivision on board the vessel for two years.

(d) The master, owner, operator, or person in charge of a vessel subject to this division shall retain for two years a separate ballast water log outlining ballast water management activities for each ballast water tank on board the vessel and shall make the separate ballast water log available to the commission for inspection and review.

(e) (1) The master, owner, operator, agent, or person in charge of a vessel subject to this division shall provide the information described in subdivision (f) in electronic or written form to the commission annually upon request of the commission. The master, owner, operator, agent, or person in charge of the vessel shall submit that information within 60 days of receiving a written or electronic request from the commission. For purposes of this paragraph, the reporting shall begin on January 1, 2008, and continue until the date that the regulations described in Section 71204.6 are adopted.

(2) (A) The information described in subdivision (f) shall be submitted using a form developed by the commission.

(B) The master, owner, operator, or person in charge of a vessel subject to this subdivision shall retain a copy of the form submitted pursuant to this subdivision on board the vessel for two years.

(f) The master, owner, operator, agent, or person in charge of a vessel subject to this division shall maintain, in written or electronic form, records that include the following information:

(1) (A) Date and location of drydocking events.

(B) Whether the vessel in general, and the wetted portion of the vessel, sea chests, anchors, and associated chains in particular, were cleaned during a drydocking event.

(2) Date and geographic location of all inwater cleaning of the wetted portion of the vessel.

(3) (A) Date and geographic location of all antifouling paint applications to the vessel.

(B) The manufacturer and brand name of the antifouling paint applied to the vessel.

(4) Any additional information required by the commission by rule or regulation.

(g) (1) The master, owner, operator, agent, or person in charge of a vessel subject to this division that has a ballast water treatment system installed on board that is used to comply with this division and has discharged ballast in waters of the state shall provide to the commission based on a schedule to be developed by the commission, by rule or regulation, in consultation with the advisory panel established in Section 71204.9 and the United States Coast Guard, the following information in electronic or written form:

(A) The manufacturer and product name of the ballast water treatment system on board the vessel.

(B) If applicable, the name and organization that has approved the ballast water treatment system and the approval or certification number of the ballast water treatment system technology.

(C) The number of tanks and the volume of each tank that is managed using the ballast water treatment system and that was discharged in waters of the state.

(D) Any additional information required by the commission by rule or regulation.

(2) The information required by paragraph (1) shall be provided on a form developed by the commission.

(h) The master, owner, operator, agent, or person in charge of a vessel subject to this division that has a ballast water treatment system installed on board that is used to comply with this division shall maintain on board the vessel, in written or electronic form, records, including, but not limited to, all of the following information:

(1) Copies of all reports and forms described in subdivision (g), submitted to the commission.

(2) Material safety data sheets for all chemicals utilized in conjunction with the ballast water treatment system.

(3) System manufacturer s technical guides, publications, and manuals.

(4) Ballast water treatment system performance information, which may be incorporated into the ballast log described in subdivision (d), and includes, at a minimum, all of the following information:

(A) The date, time, and location of the starting and stopping of the system for the purpose of treating ballast water.

(B) System malfunctions or unexpected situations, including problem resolution.

(C) Both scheduled and unscheduled maintenance of the system.

(D) All relevant measures of performance recorded during system operation.

(E) Any additional information required by the commission by rule or regulation.

(Amended by Stats. 2012, Ch. 550, Sec. 6. Effective September 25, 2012.)



71205.3

(a) On or before January 1, 2008, the commission shall adopt regulations that do all of the following:

(1) Except as provided in Section 71204.7, require an owner or operator of a vessel carrying, or capable of carrying, ballast water that operates in the waters of the state to implement the interim performance standards for the discharge of ballast water recommended in accordance with Table x-1 of the California State Lands Commission Report on Performance Standards for Ballast Water Discharges in California Waters, as approved by the commission on January 26, 2006.

(2) Except as provided in Section 71204.7, require an owner or operator of a vessel carrying, or capable of carrying, ballast water that operates in the waters of the state to comply with the following implementation schedule:

(3) Notwithstanding Section 71204.7, require an owner or operator of a vessel carrying, or capable of carrying, ballast water that operates in the waters of the state to meet the final performance standard for the discharge of ballast water of zero detectable for all organism size classes by 2020, as approved by the commission on January 26, 2006.

(b) Not less than 18 months prior to the scheduled compliance date specified in paragraph (2) of subdivision (a) for each subsequent class and the date for implementation of the final performance standard, as specified in paragraph (3) of subdivision (a), the commission, in consultation with the State Water Resources Control Board, the United States Coast Guard, and the advisory panel described in subdivision (b) of Section 71204.9, shall prepare, or update, and submit to the Legislature a review of the efficacy, availability, and environmental impacts, including the effect on water quality, of currently available technologies for ballast water treatment systems. If technologies to meet the performance standards are determined in a review to be unavailable, the commission shall include in that review an assessment of why the technologies are unavailable.

(Amended by Stats. 2013, Ch. 472, Sec. 8. Effective January 1, 2014.)



71206

(a) The commission, in coordination with the United States Coast Guard, shall take samples of ballast water and sediment from at least 25 percent of the arriving vessels subject to this division, examine documents, and make other appropriate inquiries to assess the compliance of any vessel subject to this division. The commission shall provide to the board copies of all sampling results.

(b) The master, owner, operator, or person in charge of a vessel subject to this division shall make available to the commission, upon request of that commission, the records required by Section 71205.

(c) The commission, in coordination with the United States Coast Guard, shall compile the information obtained from submitted reports. The information shall be used, in conjunction with existing information relating to the number of vessel arrivals, to assess vessel reporting rates and compliance with the requirements of this division.

(Amended by Stats. 2003, Ch. 491, Sec. 14. Effective January 1, 2004.)



71207

(a) This division describes the state program to regulate the discharge or release of ballast water and other vectors of nonindigenous species from vessels regulated pursuant to this division. Prior to January 1, 2010, a state agency, board, commission, or department shall not impose a requirement, pertaining to the discharge or release of ballast water and other vectors of nonindigenous species from a vessel regulated pursuant to this division, that is different from the requirements set forth in this division, unless that action is mandated by federal law.

(b) Nothing in this division restricts a state or local agency, board, commission, or department, or a subdivision of one of those entities, from enforcing this division, if the total fines imposed by those entities do not exceed the amount of the fines set forth in Section 71216.

(c) A person who violates this division is subject to civil and criminal liability in accordance with Chapter 5 (commencing with Section 71216).

(d) The commission may require a vessel operating in violation of this division to depart the waters of the state and exchange, treat, or otherwise manage the ballast water at a location determined by the commission, unless the master determines that the departure or exchange would threaten the safety or stability of the vessel, its crew, or its passengers.

(Amended by Stats. 2006, Ch. 292, Sec. 4. Effective January 1, 2007.)



71210

(a) The commission, in consultation with the board, the United States Coast Guard, and a technical advisory group made up of interested persons, including, but not limited to, shipping and port representatives, shall sponsor pilot programs for the purpose of evaluating alternatives for treating and otherwise managing ballast water. The goal of this effort shall be the reduction or elimination of the discharge of nonindigenous species into the coastal waters of the state or into waters that may impact coastal waters of the state. Whenever possible, the pilot programs shall include funding from federal grants and appropriations, vendor funding, and state bond funds, including, but not limited to, bond funds from the Water Security, Clean Drinking Water, Coastal and Beach Protection Act of 2002. Priority shall be given to projects to test and evaluate treatment technologies that can be used to prevent the introduction and spread of nonindigenous aquatic species into coastal waters of the state by ship-mediated vectors.

(b) The commission shall provide biennial summaries to the Legislature and the public, beginning on or before January 31, 2005, of the results of the pilot programs conducted pursuant to this section. These summary reports shall include, but not be limited to, a description of the projects, the relative effectiveness of the technologies examined in minimizing the discharge of nonindigenous species, and the costs of implementing the technologies.

(Amended by Stats. 2004, Ch. 183, Sec. 308. Effective January 1, 2005.)



71210.5

The commission, in consultation with the board, the United States Coast Guard, and a technical advisory group made up of interested persons including, but not limited to, shipping and port representatives, shall prepare an analysis of the vectors, other than ballast water, and relative risks of those vectors, for release of nonindigenous species from vessels. This analysis shall include, but not be limited to, the release of nonindigenous species from vessel hulls, sea chests, sea suction grids, other hull apertures, in-water propellers, chains, anchors, piping and tanks. The commission shall prepare a report summarizing the results of this analysis and recommending action to reduce the discharge of nonindigenous species from vessel vectors other than ballast water. The commission shall submit the report to the Legislature and make it available to the public on or before March 1, 2006.

(Added by Stats. 2003, Ch. 491, Sec. 18. Effective January 1, 2004.)






CHAPTER 3. Research and Program Evaluation

71211

(a) (1) The Department of Fish and Game, in consultation with the commission and the United States Coast Guard, shall collect data necessary to establish and maintain an inventory of the location and geographic range of nonindigenous species populations in the coastal and estuarine waters of the state that includes open coastal waters and bays and estuaries. In particular, data shall be collected that does both of the following:

(A) Supplements the existing baseline of nonindigenous species previously developed pursuant to this section, by adding data from investigations of intertidal and nearshore subtidal habitats along the open coast.

(B) Monitors the coastal and estuarine waters of the state, including, but not limited to, habitats along the open coast, for new introductions of nonindigenous species or spread of existing nonindigenous species populations.

(2) Whenever possible, the study shall utilize appropriate, existing data, including data from previous studies made pursuant to this section. The Department of Fish and Game shall make the inventory and accompanying analysis available to the public through the Internet on or before January 1, 2007, and annually shall provide to the public an update of that inventory.

(b) (1) The Department of Fish and Game, in consultation with the commission and the United States Coast Guard, shall assess the effectiveness of the ballast water controls implemented pursuant to this division by comparing the status and establishment of nonindigenous species populations, as determined from the data collected pursuant to subdivision (a), with the baseline data collected pursuant to this division and submitted in a report to the Legislature in 2003.

(2) Whenever possible, this research shall utilize appropriate, existing data.

(c) Information generated by the research conducted pursuant to this section shall be of the type and in a format useful for subsequent studies and reports undertaken for any of the following purposes:

(1) The determination of alternative discharge zones.

(2) The identification of environmentally sensitive areas to be avoided for uptake or discharge of ballast water.

(3) The long-term effectiveness of discharge control measures.

(4) The determination of potential risk zones where uptake or discharge of ballast water shall be prohibited.

(5) The rate and risk of establishment of nonindigenous species in the coastal waters of the state, and resulting impacts.

(Amended by Stats. 2012, Ch. 728, Sec. 164. Effective January 1, 2013.)



71212

On or before January 31, 2005, and updated biennially, the commission, in consultation with the board, the Department of Fish and Game, and the United States Coast Guard, shall submit to the Legislature, and make available to the public, a report that includes, but is not limited to, all of the following:

(a) A summary of the information provided in the ballast water discharge report forms submitted to the commission, including the volumes of ballast water exchanged, volumes discharged into state waters, types of ballast water treatment, and locations at which ballast water was loaded and discharged.

(b) Monitoring and inspection information collected by the commission pursuant to this division, including a summary of compliance rates, categorized by geographic area and other groupings as information allows.

(c) An analysis of the monitoring and inspection information, including recommendations for actions to be undertaken to improve the effectiveness of the monitoring and inspection program.

(d) An evaluation of the effectiveness of the measures taken to reduce or eliminate the discharge of nonindigenous species from vessels, including recommendations regarding action that should be taken to improve the effectiveness of those measures.

(e) A summary of the research completed during the two-year period that precedes the release of the report, and ongoing research, on the release of nonindigenous species by vessels.

(Amended by Stats. 2003, Ch. 491, Sec. 20. Effective January 1, 2004.)



71213

The commission, the board, and the Department of Fish and Game, in consultation with interested stakeholders, shall identify and conduct any other research determined necessary to carry out the requirements of this division. The research may relate to the transport and release of nonindigenous species by vessels, the methods of sampling and monitoring of the nonindigenous species transported or released by vessels, the rate or risk of release or establishment of nonindigenous species in the waters of the state and resulting impacts, and the means by which to reduce or eliminate a release or establishment. The research shall focus on assessing or developing methodologies for treating or otherwise managing ballast water to reduce or eliminate the discharge or establishment of nonindigenous species.

(Amended by Stats. 2003, Ch. 491, Sec. 21. Effective January 1, 2004.)






CHAPTER 4. Marine Invasive Species Control Fund

71215

(a) (1) The Marine Invasive Species Control Fund is hereby created. The money in the fund, upon appropriation by the Legislature, shall be used solely to carry out this division.

(2) All money accruing to the Exotic Species Control Fund shall be transferred to the Marine Invasive Species Control Fund.

(b) (1) The commission shall administer the fund in accordance with this chapter.

(2) The commission shall establish, through regulation, a reasonable and appropriate fee solely for the purposes of carrying out this division. The fee may not exceed one thousand dollars ($1,000) for each voyage, as described in subdivision (c). This amount may be adjusted for inflation every two years.

(3) In establishing fees, the commission shall consult with a technical advisory group made up of interested persons, including, but not limited to, shipping and port representatives.

(4) The commission may establish lower levels of fees and the maximum amount of fees for individual shipping companies or vessels. Any fee schedule established, including the level of fees and the maximum amount of fees, shall take into account the impact of the fees on vessels operating from California in the Hawaii or Alaska trades, the frequency of calls by particular vessels to California ports within a year, the ballast water practices of the vessels, and other relevant considerations.

(c) The State Board of Equalization, in accordance with Part 22.5 (commencing with Section 44000) of Division 2 of the Revenue and Taxation Code, shall collect the fee from the owner or operator of each vessel that arrives at a California port or place from a port or place outside of California. That fee may not be assessed on any vessel arriving at a California port or place if that vessel comes directly from another California port or place and during that transit has not first arrived at a port or place outside California or moved outside the EEZ prior to arrival at the subsequent California port or place.

(d) Notwithstanding any other provision of law, all fees imposed pursuant to this section shall be deposited into the Marine Invasive Species Control Fund.

(e) Notwithstanding any other provision of law, all penalties and payments collected for violations of any requirements of this division shall be deposited into the Marine Invasive Species Control Fund.

(Amended by Stats. 2003, Ch. 491, Sec. 23. Effective January 1, 2004.)






CHAPTER 5. Civil and Criminal Penalties and Liability

71216

(a) Except as provided in subdivision (b) or (c), a person who intentionally or negligently fails to comply with the requirements of this division may be liable for an administrative civil penalty in an amount that shall not exceed twenty-seven thousand five hundred dollars ($27,500) for each violation. Each day of a continuing violation constitutes a separate violation.

(b) A person who fails to comply with the reporting requirements set forth in Section 71205 may be liable for an administrative civil penalty in an amount that shall not exceed twenty-seven thousand five hundred dollars ($27,500) per violation. Each day of a continuing violation constitutes a separate violation.

(c) A person who, knowingly and with intent to deceive, falsifies a ballast water control report form, or knowingly and with intent to deceive, tampers with or disables a system for controlling the release of nonindigenous species, required by this division, may be liable for an administrative civil penalty in an amount that shall not exceed twenty-seven thousand five hundred dollars ($27,500) per violation. Each day of a continuing violation constitutes a separate violation.

(d) The executive officer of the commission may issue a complaint to a person on whom civil liability may be imposed pursuant to this division. The complaint shall allege the facts or failures to act that constitute a basis for liability and the amount of the proposed civil liability. The complaint shall be served by personal service or certified mail and shall inform the person served of the right to a hearing. A person served with a complaint pursuant to this subdivision may, within 30 days after service of the complaint, request a hearing by filing with the executive officer a notice of defense, as described in Section 11506 of the Government Code. A notice of defense is deemed to be filed within the 30-day period if it is postmarked within the 30-day period. If a hearing is requested by the person, it shall be conducted within 30 days after the executive officer receives the notice of defense. If no notice of defense is filed within 30 days after service of the complaint, the executive officer shall issue an order setting liability in the amount proposed in the complaint unless the executive officer and the person have entered into a settlement agreement, in which case the executive officer shall issue an order setting liability in the amount specified in the settlement agreement. If the person has not filed a notice of defense or if the executive officer and the person have entered into a settlement agreement, the order shall not be subject to review by a court or agency.

(e) A hearing required pursuant to this section shall be conducted by an independent hearing officer, in accordance with the procedures specified in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, except as otherwise specified in this section. In making a determination, the hearing officer shall take into consideration the nature, circumstances, extent, and gravity of the violation, the violator s past and present efforts to prevent, abate, or clean up conditions posing a threat to the public health and safety of the environment, and the violator s ability to pay the proposed civil penalty. After conducting a hearing required pursuant to this section, the hearing officer shall, within 30 days after the case is submitted, issue a decision, including an order setting the amount, if any, of the civil penalty to be imposed.

(f) An order setting civil liability and issued pursuant to this section is effective and final upon issuance. The violator shall pay any penalty within 30 days of service, unless he or she seeks judicial review pursuant to subdivision (g), in which case he or she shall pay any penalty within 30 days of service of the court s order setting civil liability. A copy of the order shall be served by personal service or by certified mail upon the person served with the complaint and upon other persons who appeared at the hearing and requested a copy.

(g) Within 30 days after service of a copy of a decision issued by the hearing officer that the person served is liable for a civil penalty, a person so served may file a petition for writ of mandate for review of the decision pursuant to Section 11523 of the Government Code. A person who fails to file the petition within the 30-day period shall not challenge the reasonableness or validity of a decision or order of the hearing officer in any judicial proceedings brought to enforce the decision or order or for other remedies. Except as otherwise provided in this section, Section 1094.5 of the Code of Civil Procedure shall govern a proceeding conducted pursuant to this subdivision. In a proceeding pursuant to this subdivision, the court shall uphold the decision of the hearing officer if the decision is based upon substantial evidence in the whole record. The filing of a petition for writ of mandate shall not stay any corrective action required pursuant to this act or the accrual of any penalties assessed pursuant to this act. This subdivision does not prohibit the court from granting any appropriate relief within its jurisdiction.

(h) An order for administrative penalties entered pursuant to this section shall be subject to interest at the legal rate from the filing date of the complaint as specified in subdivision (d).

(i) A provision of this chapter or a ruling of the executive officer shall not be construed to limit, abridge, or supersede the power of the Attorney General, at the request of the executive officer, or upon his or her own motion, to bring an action in the name of the people of the State of California to enjoin a violation of this division, seek necessary remedial action by a person who violates this division, or seek civil and criminal penalties against a person who violates this division.

(j) In lieu of a complaint pursuant to subdivision (d) to impose administrative civil penalties set forth in subdivisions (a), (b), and (c), the Attorney General, at the request of the commission, may bring an action in superior court, in the name of the people of the State of California, to enjoin a violation of this division, seek necessary remedial action by a person who violates this division, or seek civil penalties in the amounts set forth in subdivisions (a), (b), and (c).

(Amended by Stats. 2006, Ch. 292, Sec. 6. Effective January 1, 2007.)



71217

A person who violates subdivision (c) of Section 71216 is guilty of a misdemeanor, and is punishable by imprisonment in the county jail for not more than one year.

(Added by Stats. 2003, Ch. 491, Sec. 26. Effective January 1, 2004.)






CHAPTER 6. Repeal

71271

If a federal program and regulations similar to the program and regulations developed pursuant to this division are established and implemented, the commission shall submit a report to the Legislature within eight months of the implementation of the federal program. The report shall compare the federal program with the program described in this division and make a finding as to the federal program s relative effectiveness in preventing the introduction of marine invasive species from vessels visiting California. The commission shall recommend repeal of the program described in this division only if it finds that the federal program is equally or more effective at implementing and funding effective controls on the release of aquatic invasive species into the waters of the state than the program described in this division.

(Amended by Stats. 2006, Ch. 292, Sec. 7. Effective January 1, 2007.)









DIVISION 37. CALIFORNIA ENDOWMENT FOR MARINE PRESERVATION

CHAPTER 1. Findings and Declarations

71500

(a) The Legislature hereby finds and declares all of the following:

(1) The Pacific Ocean and its rich marine living resources are of great environmental, economic, aesthetic, recreational, educational, scientific, social, cultural, and historic importance to the people of California.

(2) California s marine living resources depend on a healthy marine environment, which comprises open coastal waters as well as coastal estuaries, wetlands, rivers and streams, and lands within the coastal zone.

(3) Overfishing, coastal pollution, and other unsustainable marine activities have damaged marine fisheries, habitats, and ecosystems. Programs are needed to conserve, protect, restore, and enhance the marine resources of the state and to improve the environmental sustainability of marine-related activities and encourage those activities that are environmentally sustainable. These programs should be focused on, and coordinated with, efforts to reduce overfishing and coastal pollution and to support sustainable marine activities and improve the sustainability of all marine activities.

(4) The State of California recognizes the need to formulate its coastal and ocean resource management policies based on the best readily available scientific information and should utilize the University of California, the California State University, other institutions of higher learning, and marine science research institutions to the extent feasible to assist it in achieving that goal.

(5) The California Ocean Resources Management Act of 1990 is designed to ensure that the state s ocean resources are managed, conserved, and enhanced in a comprehensive and coordinated manner. The California Ocean Protection Act furthered that mission by establishing the Ocean Protection Council, whose duties include coordination of state activities to protect coastal waters and ocean ecosystems, establishment of a science advisory team of distinguished scientists from a range of disciplines related to coastal and ocean resources, and contracting with the California Ocean Science Trust and other academic and nonprofit organizations to carry out scientific and educational activities consistent with that act.

(6) The ability of the state to carry out the mission of the California Ocean Protection Act is constrained by the availability of funds appropriated in the state budget.

(7) It is in the interest of the people of the state to establish an endowment, which would be independent of the state s budget process and would impose no cost on the General Fund of the state, to provide a stable and ongoing source of funding in perpetuity to conserve, protect, restore, and enhance the marine resources of the state in a manner that is consistent with the California Ocean Protection Act.

(Added by Stats. 2010, Ch. 687, Sec. 2. Effective January 1, 2011.)






CHAPTER 2. Definitions

71520

Unless the context requires otherwise, the following definitions govern the construction of this division:

(a) Board or endowment board means the Board of Directors of the California Endowment for Marine Preservation.

(b) Endowment means the California Endowment for Marine Preservation.

(c) Exclusive economic zone (EEZ) means the zone as measured from the mean high tide line seaward to 200 nautical miles as set forth in the Presidential Proclamation 5030 of March 10, 1983, in which the United States proclaimed jurisdiction over the resources of the ocean within 200 miles of the coastline.

(d) Nonprofit organization means any nonprofit corporation qualified to do business in California, and qualified under Section 501(c)(3) of the Internal Revenue Code.

(e) Open coastal marine resource means those marine resources that use open coastal waters as their habitat.

(f) Open coastal waters means the area composed of the submerged lands of the state that are below the mean lower low water extending seaward to the boundaries of the exclusive economic zone.

(Added by Stats. 2010, Ch. 687, Sec. 2. Effective January 1, 2011.)






CHAPTER 3. Establishment and Governance

71530

The California Endowment for Marine Preservation is hereby established. The endowment is subject to this division and to the Nonprofit Public Benefit Corporation Law (Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code). If there is a conflict between this division and the Nonprofit Public Benefit Corporation Law, this division shall prevail.

(Added by Stats. 2010, Ch. 687, Sec. 2. Effective January 1, 2011.)






CHAPTER 5. Powers and Duties

71550

(a) The members of the board first appointed shall serve as incorporators of the endowment and shall take whatever actions are necessary to establish the endowment pursuant to the Nonprofit Public Benefit Corporation Law (Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code) once a majority of the board is appointed.

(b) It is the intent of the Legislature that the endowment not be incorporated until the endowment board has received its initial notice of application from the Department of Fish and Game, pursuant to Section 6610 of the Fish and Game Code.

(Added by Stats. 2010, Ch. 687, Sec. 2. Effective January 1, 2011.)



71551

The California Endowment for Marine Preservation shall receive funds generated pursuant to the California Marine Resources Legacy Act (Article 2 (commencing with Section 6420) of Chapter 5 of Part 1 of Division 6 of the Fish and Game Code).

(Added by Stats. 2010, Ch. 687, Sec. 2. Effective January 1, 2011.)



71552

(a) The purpose of the endowment is to create a permanent source of funding for projects and programs that will conserve, protect, restore, and enhance the coastal and marine resources of the state, with an emphasis on open coastal marine resources, and that will improve the sustainability of marine activities and encourage and support environmentally sustainable marine activities. To achieve this objective, the endowment board may award grants to public agencies and nonprofit organizations to support any or all of the following activities:

(1) Applied research, including, but not limited to, monitoring and data collection in support of projects to conserve, protect, restore, and enhance the open coastal marine resources of the state. In so doing, the board shall take maximum advantage of the scientific research expertise available from the University of California, the California State University, other institutions of higher learning, and marine science research institutions with expertise in marine resource issues. No more than 10 percent of funds awarded by the endowment in any fiscal year shall be awarded for research.

(2) Projects in open coastal waters that enhance environmentally sustainable marine activities.

(3) Projects in open coastal waters to enhance the habitat for open coastal marine life, including, but not limited to, the identification, monitoring, and protection of important ecological areas.

(4) Enforcement programs that protect, conserve, and enhance natural resources and marine habitat in and adjacent to open coastal waters, including regulating the take of open coastal marine species and monitoring of open coastal marine species and habitat with an emphasis on innovative approaches.

(5) Programs to aid in the establishment of sustainable fishing levels, including, but not limited to, ecosystem-based management of forage species, and programs to reduce or prevent habitat damage in open coastal waters.

(6) Programs to monitor catch and bycatch and to reduce bycatch in fisheries managed by the State of California and by the United States.

(7) Programs, projects, and activities that are directly related to the conservation, protection, restoration, and enhancement of coastal and marine resources of the state, with an emphasis on open coastal marine resources, and that are authorized by either paragraph (2) of subdivision (b) of Section 35650 or by Section 75060.

(b) Funds provided by the endowment are not intended, and shall not be used, to supplant funding provided through the annual budget process to support existing obligations and activities related to coastal and marine resources.

(c) The endowment board may also do all of the following:

(1) Obtain grants from, and contract with, individuals and with private, local, state, and federal agencies, organizations, and institutions.

(2) Contract with, or make grants to, conservation and educational organizations; marine institutes; aquariums and museums; institutions of higher education; and local, state, and federal agencies to carry out the purposes of this chapter.

(3) Loan funds to local, state, and federal agencies, organizations, and institutions to carry out the purposes of this chapter.

(d) The endowment shall create a business plan for a five-year period. The endowment shall update the plan annually.

(e) On or before February 1 each year following incorporation, the endowment shall submit a report for the preceding fiscal year to the Governor and to the appropriate fiscal and policy committees of the Legislature. The report shall include all of the following:

(1) The updated business plan created pursuant to subdivision (c).

(2) A comprehensive and detailed report of the endowment s operations, activities, financial condition, and accomplishments under this section.

(3) A listing of each recipient of a grant from the endowment and the purposes and amount of that grant.

(4) A listing of any loan that the endowment has received and the plan for repaying the loan.

(5) A report of each independent audit required pursuant to subdivision (e) of Section 71560.

(Added by Stats. 2010, Ch. 687, Sec. 2. Effective January 1, 2011.)



71553

Members of the board and appropriate staff shall be available to testify before appropriate committees of the Legislature.

(Added by Stats. 2010, Ch. 687, Sec. 2. Effective January 1, 2011.)



71554

The endowment shall not contribute to, or otherwise support, any political party, candidate for elective public office, or ballot measure.

(Added by Stats. 2010, Ch. 687, Sec. 2. Effective January 1, 2011.)



71555

The endowment may hire employees and may obtain legal counsel. No employee of the endowment is an employee of the State of California. No employee of the endowment is subject to Chapter 10.3 (commencing with Section 3512) of, or Chapter 10.5 (commencing with Section 3525) of, Division 4 of Title 1 of the Government Code. Employees of the endowment have the right to representation consistent with the federal National Labor Relations Act (29 U.S.C. Sec. 151 et seq.).

(Added by Stats. 2010, Ch. 687, Sec. 2. Effective January 1, 2011.)



71556

The endowment shall coordinate its activities with the Department of Fish and Game, the California Coastal Commission, the San Francisco Bay Conservation and Development Commission, the State Lands Commission, and appropriate federal agencies, including the National Marine Fisheries Service and the Minerals Management Service of the United States Department of the Interior. Nothing in this division limits the authority and responsibility of any of these agencies.

(Added by Stats. 2010, Ch. 687, Sec. 2. Effective January 1, 2011.)






CHAPTER 6. Financial Transactions and Audits

71560

(a) The endowment may receive charitable contributions or any sources of income that may be lawfully received, including loans from the state.

(b) The endowment shall administer any funds it receives in accordance with this division.

(c) (1) Except as provided in paragraph (2), the endowment shall invest and manage any funds it receives so that the investments shall provide a source of income in perpetuity and the principal amount consisting of charitable contributions and donations, including cost savings donated pursuant to Section 6618 of the Fish and Game Code, shall not be spent. Any returns on investments made by the endowment are the only funds that shall be available for expenditure by the endowment.

(2) Ten percent of any funds received by the endowment pursuant to Section 6618 of the Fish and Game Code in a calendar year shall be allocated by the endowment board, pursuant to Section 71552, as grants for projects or programs consistent with the purpose of this chapter within 24 months of receipt of the funds. The majority of these funds shall be granted to state agencies engaged in coastal and ocean protection.

(d) The endowment shall invest and manage any funds it receives in accordance with the Nonprofit Public Benefit Corporation Law (Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code).

(e) The accounts of the endowment shall be audited annually in accordance with generally accepted auditing standards by independent certified public accountants.

(f) The financial transactions of the endowment for any fiscal year may be audited by the California State Auditor s Office.

(g) Each recipient of assistance by grant, contract, or loan pursuant to this division shall keep records reasonably necessary to disclose fully the amount of the assistance, the disposition of the assistance, the total cost of the project or undertaking in connection with which the assistance is given or used, the amount and nature of that portion of the cost of the project or undertaking supplied by other sources, and other records that will facilitate an effective audit. Each recipient of a fixed price contract awarded pursuant to competitive bidding procedures is exempt from this subdivision.

(h) The endowment, or its authorized representative, and the California State Auditor s Office shall have access to any records necessary for the purpose of auditing and examining all funds received or expended by the recipients of assistance.

(Amended by Stats. 2012, Ch. 281, Sec. 41. Effective January 1, 2013.)



71561

The endowment funds shall be administered and managed in accordance with all of the following:

(a) Reasonably prudent investor standards that will give the fund the capacity to achieve reasonable rates of return on investment similar to those of other prudent investors for long-term investments.

(b) Use of generally accepted accounting practices, and expenditure and investing procedures.

(c) Investment policies that are consistent with the Uniform Prudent Investor Act (Article 2.5 (commencing with Section 16045) of Chapter 1 of Part 4 of Division 9 of the Probate Code), and with the Uniform Management of Institutional Funds Act (Part 7 (commencing with Section 18501) of Division 9 of the Probate Code), as applicable.

(Added by Stats. 2010, Ch. 687, Sec. 2. Effective January 1, 2011.)



71562

Funds held by the endowment shall revert to the state or to another public agency or nonprofit organization approved by the state if the endowment does any of the following:

(a) Ceases operations.

(b) Is dissolved.

(c) Becomes bankrupt or insolvent.

(d) Fails to perform its fiduciary duties.

(Added by Stats. 2010, Ch. 687, Sec. 2. Effective January 1, 2011.)









DIVISION 38. CALIFORNIA CLEAN COAST ACT

CHAPTER 1. Findings and Declarations

72400

The Legislature finds and declares both of the following:

(a) California is home to four of the 13 national marine sanctuaries. These areas support some of the world s most diverse marine ecosystems and are home to numerous mammals, seabirds, fish, invertebrates, and plants.

(b) The protection and enhancement of the quality of the marine waters of the state and marine sanctuaries, and the protection of public health and the environment, requires that the release from large passenger vessels and oceangoing ships of hazardous waste, other waste, sewage sludge, and oily bilgewater, into the marine waters of the state and marine sanctuaries, and the release of graywater by large passenger ships into the marine waters of the state, should be prohibited.

(Amended (as amended by Stats. 2004, Ch. 764, Sec. 1) by Stats. 2005, Ch. 588, Sec. 6. Effective January 1, 2006.)



72401

The Legislature finds and declares both of the following:

(a) To protect and enhance the quality of the marine waters of the state all of the following should be prohibited:

(1) The release of graywater or sewage by a large passenger vessel into the marine waters of the state or a marine sanctuary.

(2) The release of hazardous waste, other waste, sewage sludge, or oily bilgewater by a large passenger vessel or oceangoing ship into the marine waters of the state or a marine sanctuary.

(3) The release of graywater or sewage by an oceangoing ship into the marine waters of the state or a marine sanctuary.

(b) In response to an application from the State of California pursuant to this division, beginning March 2012, the United States Environmental Protection Agency prohibited the discharge of all sewage from large passenger vessels and large oceangoing ships, and created a No Discharge Zone along California s 1,624-mile coastline from Mexico to Oregon and surrounding islands, the largest No Discharge Zone in the nation.

(Amended by Stats. 2012, Ch. 279, Sec. 1. Effective January 1, 2013.)






CHAPTER 2. Definitions

72410

(a) Unless the context otherwise requires, the definitions set forth in this section govern this division.

(b) Board means the State Water Resources Control Board.

(c) Commission means the State Lands Commission.

(d) Graywater means drainage from dishwasher, shower, laundry, bath, and washbasin drains, but does not include drainage from toilets, urinals, hospitals, or cargo spaces.

(e) Hazardous waste has the meaning set forth in Section 25117 of the Health and Safety Code, but does not include sewage.

(f) Large passenger vessel or vessel means a vessel of 300 gross registered tons or greater that is engaged in the carrying of passengers for hire, excluding all of the following vessels:

(1) Vessels without berths or overnight accommodations for passengers.

(2) Noncommercial vessels, warships, vessels operated by nonprofit entities as determined by the Internal Revenue Service, and vessels operated by the state, the United States, or a foreign government.

(3) Oceangoing ships, as defined in subdivision (j).

(g) Marine waters of the state means waters within the area bounded by the mean high tide line to the three-mile state waters limit, from the Oregon border to the Mexican border.

(h) Marine sanctuary means marine waters of the state in the Channel Islands National Marine Sanctuary, Cordell Bank National Marine Sanctuary, Gulf of the Farallones National Marine Sanctuary, or Monterey Bay National Marine Sanctuary.

(i) Medical waste means medical waste subject to regulation pursuant to Part 14 (commencing with Section 117600) of Division 104 of the Health and Safety Code.

(j) Oceangoing ship means a private, commercial, government, or military vessel of 300 gross registered tons or more calling on California ports or places.

(k) Oil has the meaning set forth in Section 8750.

(l) Oily bilgewater includes bilgewater that contains used lubrication oils, oil sludge and slops, fuel and oil sludge, used oil, used fuel and fuel filters, and oily waste.

(m) Operator has the meaning set forth in Section 651 of the Harbors and Navigation Code.

(n) Other waste means photography laboratory chemicals, dry cleaning chemicals, or medical waste.

(o) Owner has the meaning set forth in Section 651 of the Harbors and Navigation Code.

(p) Release means discharging or disposing of wastes into the environment.

(q) Sewage has the meaning set forth in Section 775.5 of the Harbors and Navigation Code, including material that has been collected or treated through a marine sanitation device as that term is used in Section 312 of the federal Clean Water Act (33 U.S.C. Sec. 1322) or material that is a byproduct of sewage treatment.

(r) Sewage sludge has the meaning set forth in Section 122.2 of Title 40 of the Code of Federal Regulations.

(s) Sufficient holding tank capacity means a holding tank of sufficient capacity to contain sewage and graywater while the oceangoing ship is within the marine waters of the state.

(t) Waste means hazardous waste and other waste.

(Amended by Stats. 2013, Ch. 76, Sec. 176. Effective January 1, 2014.)






CHAPTER 3. Prohibited Releases

72420

(a) If the appropriate federal agencies approve an application made pursuant to subdivision (a) of Section 72440, or if the board determines that an application is not required, an owner or operator of a large passenger vessel or oceangoing ship shall not release, or permit anyone to release, any sewage sludge from the vessel into the marine waters of the state or a marine sanctuary.

(b) If the Administrator of the United States Environmental Protection Agency approves the application for sewage release made pursuant to subdivision (a) of Section 72440, or if the board determines that an application is not required, an owner or operator of an oceangoing ship with sufficient holding tank capacity shall not release, or permit anyone to release, any sewage from the vessel into the marine waters of the state or a marine sanctuary.

(c) If the Administrator of the United States Environmental Protection Agency approves the application for sewage release made pursuant to subdivision (a) of Section 72440, or if the board determines that an application is not required, an owner or operator of a large passenger vessel shall not release, or permit anyone to release, any sewage from the vessel into the marine waters of the state or a marine sanctuary.

(Amended by Stats. 2012, Ch. 279, Sec. 3. Effective January 1, 2013.)



72420.2

(a) An owner or operator of a large passenger vessel shall not release, or permit anyone to release, from the vessel, graywater into the marine waters of the state or a marine sanctuary.

(b) An owner or operator of a large passenger vessel or oceangoing ship shall not release, or permit anyone to release, from the vessel, hazardous waste, other waste, or oily bilgewater into the marine waters of the state or a marine sanctuary.

(c) An owner or operator of an oceangoing ship with sufficient holding tank capacity shall not release, or permit anyone to release, from the vessel, graywater into the marine waters of the state or a marine sanctuary.

(Amended by Stats. 2012, Ch. 279, Sec. 5. Effective January 1, 2013.)



72421

(a) The owner or operator shall notify the California Emergency Management Agency immediately, but not longer than 30 minutes, after discovery of any of the following:

(1) A large passenger vessel release of graywater into the marine waters of the state or a marine sanctuary.

(2) A large passenger vessel release of sewage into the marine waters of the state or a marine sanctuary.

(3) A large passenger vessel or oceangoing ship release of hazardous waste, other waste, sewage sludge, or oily bilgewater into the marine waters of the state or a marine sanctuary.

(4) An oceangoing ship with sufficient holding tank capacity release of sewage or graywater into the marine waters of the state or a marine sanctuary.

(b) The owner or operator shall include all of the following in the notification required pursuant to subdivision (a):

(1) Date of the release.

(2) Time of the release.

(3) Location, by latitude and longitude, of the release.

(4) Volume of the release.

(5) Source of the release.

(6) Remedial action taken to prevent future releases.

(c) The California Emergency Management Agency shall transmit the notification required by subdivision (a) to the board and the Department of Fish and Game immediately, but not longer than 30 minutes, after receiving the notification.

(Amended by Stats. 2012, Ch. 279, Sec. 6. Effective January 1, 2013.)



72423

An oceangoing ship with sufficient holding tank capacity and capability for transfer shall either hold on board or shall transfer sewage and graywater to a pumpout facility, if that facility is available and accessible for the oceangoing ship where the ship is docked, and shall not discharge sewage or graywater within the marine waters of the state.

(Amended by Stats. 2006, Ch. 292, Sec. 9. Effective January 1, 2007.)



72425

(a) (1) If the master, owner, operator, agent, or person in charge of an oceangoing ship has operated, or has caused to be operated, the oceangoing ship in the marine waters of the state during 2006, that master, owner, operator, agent, or person in charge shall provide the information described in subdivision (b) in electronic or written form to the commission upon the vessel s departure from its first port or place of call in California beginning in 2006.

(2) The information described in subdivision (b) shall be submitted on a form developed by the commission.

(b) The master, owner, operator, or person in charge of the oceangoing vessel shall maintain on board the vessel, in written or electronic form, records that include all of the following information:

(1) Vessel information, including all of the following:

(A) Name.

(B) International Maritime Organization number or official number if the International Maritime Organization number has not been assigned.

(C) Vessel type.

(D) Owner or operator.

(E) Gross tonnage.

(F) Keel laid date.

(G) Port of registry.

(H) Typical or required number of crew.

(2) Graywater information, including the vessel s ability to store graywater while in California waters and size and capacity of any graywater holding tanks, as measured in metric tons.

(3) Blackwater information, including the vessel s ability to store blackwater while in California waters and size and capacity of any blackwater holding tanks, as measured in metric tons.

(4) Marine sanitation devices information, including number, size, and nature of devices on the vessel treating sewage prior to discharge.

(5) Connections to ensure transfer of sewage and graywater to pumpout facilities.

(6) California port of call information, including expected number of calls, in days, in ports within the state during 2006.

(7) Certification of accurate information, including the printed name, title, and signature of the master, owner, operator, or person in charge, or responsible officer attesting to the accuracy of the information provided.

(c) The commission shall submit the reported information to the board on or before February 1, 2007. The board shall submit the reported information to the Legislature on or before October 1, 2007. The board may submit the report to the Legislature in an electronic form.

(Repealed and added by Stats. 2005, Ch. 588, Sec. 18. Effective January 1, 2006.)






CHAPTER 4. Penalties

72430

(a) A person who violates Section 72420 or 72420.2 is subject to a civil penalty of not more than twenty-five thousand dollars ($25,000) for each violation.

(b) The civil penalty imposed for each separate violation pursuant to this section is separate from, and in addition to, any other civil penalty imposed for a separate violation pursuant to this section or any other provision of law.

(c) In determining the amount of a civil penalty imposed pursuant to this section, the court shall take into consideration all relevant circumstances, including, but not limited to, the nature, circumstance, extent, and gravity of the violation. In making this determination, the court shall consider the degree of toxicity and volume of the release, the extent of harm caused by the violation, whether the effects of the violation may be reversed or mitigated, and with respect to the defendant, the ability to pay, the effect of a civil penalty on the ability to continue in business, all voluntary cleanup efforts undertaken, the prior history of violations, the gravity of the behavior, the economic benefit, if any, resulting from the violation, and all other matters the court determines justice may require.

(d) (1) A civil action brought under this section may only be brought in accordance with this subdivision. That civil action may be brought by the Attorney General upon complaint or request by the Department of Fish and Game or the appropriate California regional water quality control board, or by a district attorney or city attorney.

(2) Notwithstanding Section 13223 of the Water Code, a regional water quality control board may delegate to its executive officer authority to request the Attorney General for judicial enforcement under this section.

(3) If a district attorney or city attorney brings an action under this section, the action shall be in the name of the people of the State of California.

(4) An action relating to the same violation may be joined or consolidated.

(Amended by Stats. 2012, Ch. 279, Sec. 7. Effective January 1, 2013.)






CHAPTER 5. Miscellaneous

72440

(a) (1) The board shall determine whether it is necessary to apply to the federal government for the state to prohibit the release of sewage or sewage sludge from large passenger vessels, sewage from oceangoing ships with sufficient holding tank capacity, and sewage sludge from oceangoing ships, into the marine waters of the state or to prohibit the release of sewage sludge from large passenger vessels and oceangoing ships into marine sanctuaries, as described in Section 72420. If the board determines that application is necessary for either sewage or sewage sludge, or both, it shall apply to the appropriate federal agencies, as determined by the board, to authorize the state to prohibit the release of sewage or sewage sludge, or both, as necessary, from large passenger vessels, sewage from oceangoing ships with sufficient holding tank capacity, and sewage sludge from oceangoing ships, into the marine waters of the state and, if necessary, to authorize the state to prohibit the release of sewage sludge from large passenger vessels and oceangoing ships into marine sanctuaries.

(2) It is not the Legislature s intent to establish for the marine waters of the state a no discharge zone for sewage from all vessels, but only for a class of vessels.

(b) The board shall request the appropriate federal agencies, as determined by the board, to prohibit the release of sewage sludge and oily bilgewater, except under the circumstances specified in Section 72441, by large passenger vessels and oceangoing ships, in all of the waters that are in the Channel Islands National Marine Sanctuary, Cordell Bank National Marine Sanctuary, Gulf of the Farallones National Marine Sanctuary, and Monterey Bay National Marine Sanctuary, that are not in the state waters.

(Amended by Stats. 2012, Ch. 279, Sec. 8. Effective January 1, 2013.)



72440.1

The board shall request the appropriate federal agencies, as determined by the board, to prohibit the release of waste by large passenger vessels or oceangoing ships in all of the waters in the Channel Islands National Marine Sanctuary, Cordell Bank National Marine Sanctuary, Gulf of the Farallones National Marine Sanctuary, and Monterey Bay National Marine Sanctuary; and, request, if necessary, approval of the state s prohibition of the release of waste in the marine sanctuaries.

(Added by Stats. 2005, Ch. 588, Sec. 22. Effective January 1, 2006.)



72441

(a) This division does not apply to either of the following:

(1) A large passenger vessel or oceangoing ship that operates in the marine waters of the state solely in innocent passage.

(2) Discharges made for the purpose of securing the safety of the large passenger vessel or oceangoing ship or saving life at sea, if reasonable precautions are taken for the purpose of preventing or minimizing the discharge.

(b) For the purposes of this section, a large passenger vessel or oceangoing ship is engaged in innocent passage if its operation in the marine waters of the state would constitute innocent passage under either the Convention on the Territorial Sea and Contiguous Zone, dated April 29, 1958, or the United Nations Convention on the Law of the Sea, dated December 10, 1982.

(Amended by Stats. 2012, Ch. 279, Sec. 9. Effective January 1, 2013.)



72442

The board may adopt regulations to carry out this division.

(Added by Stats. 2003, Ch. 488, Sec. 1. Effective January 1, 2004.)









DIVISION 43. THE SAFE DRINKING WATER, WATER QUALITY AND SUPPLY, FLOOD CONTROL, RIVER AND COASTAL PROTECTION BOND ACT OF 2006

CHAPTER 1. General Provisions

75001

This Division shall be known and may be cited as the Safe Drinking Water, Water Quality and Supply, Flood Control, River and Coastal Protection Bond Act of 2006.

(Added November 7, 2006, by initiative Proposition 84.)



75002

The people of California find and declare that protecting the state s drinking water and water resources is vital to the public health, the state s economy, and the environment.

(Added November 7, 2006, by initiative Proposition 84.)



75002.5

The people of California further find and declare that the state s waters are vulnerable to contamination by dangerous bacteria, polluted runoff, toxic chemicals, damage from catastrophic floods and the demands of a growing population. Therefore, actions must be taken to ensure safe drinking water and a reliable supply of water for farms, cities and businesses, as well as to protect California s rivers, lakes, streams, beaches, bays and coastal waters, for this and future generations.

(Added November 7, 2006, by initiative Proposition 84.)



75003

The people of California further find and declare that it is necessary and in the public interest to do all of the following:

(a) Ensure that safe drinking water is available to all Californians by:

(1) Providing for emergency assistance to communities with contaminated sources of drinking water.

(2) Assisting small communities in making the improvements needed in their water systems to clean up and protect their drinking water from contamination.

(3) Providing grants and loans for safe drinking water and water pollution prevention projects.

(4) Protecting the water quality of the Sacramento-San Joaquin Delta, a key source of drinking water for 23 million Californians.

(5) Assisting each region of the state in improving local water supply reliability and water quality.

(6) Resolving water-related conflicts, improving local and regional water self-sufficiency and reducing reliance on imported water.

(b) Protect the public from catastrophic floods by identifying and mapping the areas most at risk, inspecting and repairing levees and flood control facilities, and reducing the long-term costs of flood management, reducing future flood risk and maximizing public benefits by planning, designing and implementing multi-objective flood corridor projects.

(c) Protect the rivers, lakes and streams of the state from pollution, loss of water quality, and destruction of fish and wildlife habitat.

(d) Protect the beaches, bays and coastal waters of the state for future generations.

(e) Revitalizing our communities and making them more sustainable and livable by investing in sound land use planning, local parks and urban greening.

(Added November 7, 2006, by initiative Proposition 84.)



75003.5

The people of California further find and declare that the growth in population of the state and the impacts of climate change pose significant challenges. These challenges must be addressed through careful planning and through improvements in land use and water management that both reduce contributions to global warming and improve the adaptability of our water and flood control systems. Improvements include better integration of water supply, water quality, flood control and ecosystem protection, as well greater water use efficiency and conservation to reduce energy consumption.

(Added November 7, 2006, by initiative Proposition 84.)



75004

It is the intent of the people that investment of public funds pursuant to this division should result in public benefits.

(Added November 7, 2006, by initiative Proposition 84.)



75005

As used in this division, the following terms have the following meanings:

(a) Acquisition means the acquisition of a fee interest or any other interest in real property including easements, leases and development rights.

(b) Board means the Wildlife Conservation Board.

(c) California Water Plan means the California Water Plan Update Bulletin 160-05 and subsequent revisions and amendments.

(d) Delta means the Sacramento-San Joaquin River Delta.

(e) Department means the Department of Water Resources.

(f) Development includes, but is not limited to the physical improvement of real property including the construction of facilities or structures.

(g) Disadvantaged community means a community with a median household income less than 80% of the statewide average. Severely disadvantaged community means a community with a median household income less than 60% of the statewide average.

(h) Fund means the Safe Drinking Water, Water Quality and Supply, Flood Control, River and Coastal Protection Fund of 2006.

(i) Interpretation includes, but is not limited to, a visitor serving amenity that educates and communicates the significance and value of natural, historical, and cultural resources in a way that increases the understanding and enjoyment of these resources and that may utilize the expertise of a naturalist or other specialist skilled at educational interpretation.

(j) Local conservation corps means a program operated by a public agency or nonprofit organization that meets the requirements of Section 14406.

(k) Nonprofit organization means any nonprofit corporation qualified to do business in California, and qualified under Section 501?(c)(3) of the Internal Revenue Code.

(l) Preservation means rehabilitation, stabilization, restoration, development, and reconstruction, or any combination of those activities.

(m) Protection means those actions necessary to prevent harm or damage to persons, property or natural resources or those actions necessary to allow the continued use and enjoyment of property or natural resources and includes acquisition, development, restoration, preservation and interpretation.

(n) Restoration means the improvement of physical structures or facilities and, in the case of natural systems and landscape features includes, but is not limited to, projects for the control of erosion, the control and elimination of exotic species, prescribed burning, fuel hazard reduction, fencing out threats to existing or restored natural resources, road elimination, and other plant and wildlife habitat improvement to increase the natural system value of the property. Restoration projects shall include the planning, monitoring and reporting necessary to ensure successful implementation of the project objectives.

(o) Secretary means the Secretary of the Resources Agency.

(p) State Board means the State Water Resources Control Board.

(Added November 7, 2006, by initiative Proposition 84.)



75009

The proceeds of bonds issued and sold pursuant to this division shall be deposited in the Safe Drinking Water, Water Quality and Supply, Flood Control, River and Coastal Protection Fund of 2006, which is hereby created. Except as specifically provided in this division the money shall be available for appropriation by the Legislature, in the manner and for the purposes set forth in this division in accordance with the following schedule:

(a) The sum of one billion five hundred twenty five million dollars ($1,525,000,000) for safe drinking water, water quality and other water projects in accordance with the provisions of Chapter 2.

(b) The sum of eight hundred million dollars ($800,000,000) for flood control projects in accordance with the provisions of Chapter 3.

(c) The sum of sixty five million dollars ($65,000,000) for statewide water management in accordance with the provisions of Chapter 4.

(d) The sum of nine hundred twenty eight million dollars ($928,000,000) for the protection of rivers, lakes and streams in accordance with the provisions of Chapter 5.

(e) The sum of four hundred fifty million dollars ($450,000,000) for forest and wildlife conservation in accordance with the provisions of Chapter 6.

(f) The sum of five hundred forty million dollars ($540,000,000) for the protection of beaches, bays, and coastal waters and watersheds in accordance with the provisions of Chapter 7.

(g) The sum of five hundred million dollars ($500,000,000) for state parks and nature education facilities in accordance with Chapter 8.

(h) The sum of five hundred eighty million dollars ($580,000,000) for sustainable communities and climate change reduction projects in accordance with Chapter 9.

(Added November 7, 2006, by initiative Proposition 84.)






CHAPTER 2. Safe Drinking Water and Water Quality Projects

75020

This chapter is intended to provide the funds necessary to address the most critical water needs of the state including the provision of safe drinking water to all Californians, the protection of water quality and the environment, and the improvement of water supply reliability.

(Added November 7, 2006, by initiative Proposition 84.)



75021

(a) The sum of ten million dollars ($10,000,000) shall be available to the Department of Health Services for grants and direct expenditures to fund emergency and urgent actions to ensure that safe drinking water supplies are available to all Californians. Eligible projects include, but are not limited to, the following:

(1) Providing alternate water supplies including bottled water where necessary to protect public health.

(2) Improvements in existing water systems necessary to prevent contamination or provide other sources of safe drinking water including replacement wells.

(3) Establishing connections to an adjacent water system.

(4) Design, purchase, installation and initial operation costs for water treatment equipment and systems.

(b) Grants and expenditures shall not exceed $250,000 per project.

(c) Direct expenditures for the purposes of this section shall be exempt from contracting and procurement requirements to the extent necessary to take immediate action to protect public health and safety.

(Added November 7, 2006, by initiative Proposition 84.)



75022

The sum of one hundred eighty million dollars ($180,000,000) shall be available to the Department of Health Services for grants for small community drinking water system infrastructure improvements and related actions to meet safe drinking water standards. Priority shall be given to projects that address chemical and nitrate contaminants, other health hazards and by whether the community is disadvantaged or severely disadvantaged. Special consideration shall be given to small communities with limited financial resources. Eligible recipients include public agencies and incorporated mutual water companies that serve disadvantaged communities. The Department of Health Services may make grants for the purpose of financing feasibility studies and to meet the eligibility requirements for a construction grant. Construction grants shall be limited to $5,000,000 per project and not more than twenty five percent of a grant may be awarded in advance of actual expenditures. The Department of Health Services may expend up to $5,000,000 of the funds allocated in this section for technical assistance to eligible communities.

(Added November 7, 2006, by initiative Proposition 84.)



75023

For the purpose of providing the state share needed to leverage federal funds to assist communities in providing safe drinking water, the sum of fifty million dollars ($50,000,000) shall be available for deposit into the Safe Drinking Water State Revolving Fund (Section 116760.30 of the Health and Safety Code).

(Added November 7, 2006, by initiative Proposition 84.)



75024

For the purpose of providing the state share needed to leverage federal funds to assist communities in making those infrastructure investments necessary to prevent pollution of drinking water sources, the sum of eighty million dollars ($80,000,000) shall be available for deposit into the State Water Pollution Control Revolving Fund (Section 13477 of the Water Code).

(Added November 7, 2006, by initiative Proposition 84.)



75025

The sum of sixty million dollars ($60,000,000) shall be available to the Department of Health Services for the purpose of loans and grants for projects to prevent or reduce contamination of groundwater that serves as a source of drinking water. The Department of Health Services shall require repayment for costs that are subsequently recovered from parties responsible for the contamination. The Legislature may enact legislation necessary to implement this section.

(Added November 7, 2006, by initiative Proposition 84.)



75026

(a) The sum of one billion dollars ($1,000,000,000) shall be available to the department for grants for projects that assist local public agencies to meet the long term water needs of the state including the delivery of safe drinking water and the protection of water quality and the environment. Eligible projects must implement integrated regional water management plans that meet the requirements of this section. Integrated regional water management plans shall identify and address the major water related objectives and conflicts within the region, consider all of the resource management strategies identified in the California Water Plan, and use an integrated, multi-benefit approach to project selection and design. Plans shall include performance measures and monitoring to document progress toward meeting plan objectives. Projects that may be funded pursuant to this section must be consistent with an adopted integrated regional water management plan or its functional equivalent as defined in the department s Integrated Regional Water Management Guidelines, must provide multiple benefits, and must include one or more of the following project elements:

(1) Water supply reliability, water conservation and water use efficiency.

(2) Storm water capture, storage, clean-up, treatment, and management.

(3) Removal of invasive non-native species, the creation and enhancement of wetlands, and the acquisition, protection, and restoration of open space and watershed lands.

(4) Non-point source pollution reduction, management and monitoring.

(5) Groundwater recharge and management projects.

(6) Contaminant and salt removal through reclamation, desalting, and other treatment technologies and conveyance of reclaimed water for distribution to users.

(7) Water banking, exchange, reclamation and improvement of water quality.

(8) Planning and implementation of multipurpose flood management programs.

(9) Watershed protection and management.

(10) Drinking water treatment and distribution.

(11) Ecosystem and fisheries restoration and protection.

(b) The Department of Water Resources shall give preference to proposals that satisfy the following criteria:

(1) Proposals that effectively integrate water management programs and projects within a hydrologic region identified in the California Water Plan; the Regional Water Quality Control Board region or subdivision or other region or sub-region specifically identified by the department.

(2) Proposals that effectively integrate water management with land use planning.

(3) Proposals that effectively resolve significant water-related conflicts within or between regions.

(4) Proposals that contribute to the attainment of one or more of the objectives of the CALFED Bay-Delta Program.

(5) Proposals that address statewide priorities.

(6) Proposals that address critical water supply or water quality needs for disadvantaged communities within the region.

(c) Not more than 5% of the funds provided by this section may be used for grants or direct expenditures for the development, updating or improvement of integrated regional water management plans.

(d) The department shall coordinate the provisions of this section with the program provided in Chapter 8 of Division 26.5 of the Water Code and may implement this section using existing Integrated Regional Water Management Guidelines.

(Added November 7, 2006, by initiative Proposition 84.)



75027

(a) The funding provided in Section 75026 shall be allocated to each hydrologic region as identified in the California Water Plan and listed below. For the South Coast Region, the department shall establish three sub-regions that reflect the San Diego county watersheds, the Santa Ana River watershed, and the Los Angeles Ventura County watersheds respectively, and allocate funds to those sub-regions. The North and South Lahontan regions shall be treated as one region for the purpose of allocating funds, but the department may require separate regional plans. Funds provided in Section 75026 shall be allocated according to the following schedule:

(b) The interregional and unallocated funds provided in subdivision (a) may be expended directly or granted by the department to address multi-regional needs or issues of statewide significance.

(Added November 7, 2006, by initiative Proposition 84.)



75028

(a) The department shall allocate grants on a competitive basis within each identified hydrologic region or sub-region pursuant to Section 75027. The department may establish standards and procedures for the development and approval of local project selection processes within hydrologic regions and sub-regions identified in Section 75027. The department shall defer to approved local project selection, and review projects only for consistency with the purposes of Section 75026.

(b) If a hydrologic region or sub-region identified in Section 75027 does not have any adopted plan that meets the requirements of Section 75026 at the time of the department s grant selection process, the funds allocated to that hydrologic region or sub-region shall not be reallocated to another region but will remain unallocated until such time as an adopted plan from the hydrologic region or sub-region is submitted to the department.

(Added November 7, 2006, by initiative Proposition 84.)



75029

The sum of one hundred thirty million dollars ($130,000,000) shall be available to the department for grants to implement Delta water quality improvement projects that protect drinking water supplies. The department shall require a cost share from local agencies. Eligible projects are:

(a) Projects that reduce or eliminate discharges of salt, dissolved organic carbon, pesticides, pathogens and other pollutants to the San Joaquin River. Not less than forty million ($40,000,000) shall be available to implement projects to reduce or eliminate discharges of subsurface agricultural drain water from the west side of the San Joaquin Valley for the purpose of improving water quality in the San Joaquin River and the Delta.

(b) Projects that reduce or eliminate discharges of bromide, dissolved organic carbon, salt, pesticides and pathogens from discharges to the Sacramento River.

(c) Projects at Franks Tract and other locations in the Delta that will reduce salinity or other pollutants at agricultural and drinking water intakes.

(d) Projects identified in the June 2005 Delta Region Drinking Water Quality Management Plan, with a priority for design and construction of the relocation of drinking water intake facilities for in-delta water users.

(Added November 7, 2006, by initiative Proposition 84.)



75029.5

The sum of fifteen million dollars ($15,000,000) shall be available to the state board for grants to public agencies and non-profit organizations for projects that reduce the discharge of pollutants from agricultural operations into surface waters of the state.

(Added November 7, 2006, by initiative Proposition 84.)






CHAPTER 3. Flood Control

75030

This chapter is intended to provide the funding needed to address short term flood control needs such as levee inspection and evaluation, floodplain mapping and improving the effectiveness of emergency response, and providing funding for critical immediate flood control needs throughout the state. It is also intended to provide a framework to support long term strategies that will require the establishment of more effective levee maintenance programs, better floodplain management and more balanced allocation of liability and responsibility between the federal, state and local governments.

(Added November 7, 2006, by initiative Proposition 84.)



75031

The sum of thirty million dollars ($30,000,000) shall be available to the department for the purposes of floodplain mapping, assisting local land-use planning, and to avoid or reduce future flood risks and damages. Eligible projects include, but are not limited to:

(a) Mapping floodplains.

(b) Mapping rural areas with potential for urbanization.

(c) Mapping and identification of flood risk in high density urban areas.

(d) Mapping flood hazard areas.

(e) Updating outdated floodplain maps.

(f) Mapping of riverine floodplains, alluvial fans, and coastal flood hazard areas.

(g) Collecting topographic and hydrographic survey data.

(Added November 7, 2006, by initiative Proposition 84.)



75032

The sum of two hundred seventy five million dollars ($275,000,000) shall be available to the department for the following flood control projects:

(a) The inspection and evaluation of the integrity and capability of existing flood control project facilities and the development of an economically viable flood control rehabilitation plan.

(b) Improvement, construction, modification, and relocation of flood control levees, weirs, or bypasses including repair of critical bank and levee erosion.

(c) Projects to improve the department s emergency response capability.

(d) Environmental mitigation and infrastructure relocation costs related to projects under this section.

(e) To the extent feasible, the department shall implement a multi-objective management approach for floodplains that would include, but not be limited to, increased flood protection, ecosystem restoration, and farmland protection.

(Added November 7, 2006, by initiative Proposition 84.)



75032.4

Notwithstanding Section 13340 of the Government Code, the funds allocated in Sections 75031 and 75032 are continuously appropriated to the department for the purposes of those sections.

(Added November 7, 2006, by initiative Proposition 84.)



75032.5

The sum of forty million dollars ($40,000,000) shall be available to the department for Flood Protection Corridor projects that are consistent with Water Code Section 79037.

(Added November 7, 2006, by initiative Proposition 84.)



75033

The sum of two hundred seventy five million dollars ($275,000,000) shall be available to the department for flood control projects in the Delta designed to increase the department s ability to respond to levee breaches and to reduce the potential for levee failures. The funds provided by this section shall be available for the following purposes:

(a) Projects to improve emergency response preparedness.

(b) Local assistance under the delta levee maintenance subventions program under Part 9 (commencing with Section 12980) of Division 6 of the Water Code.

(c) Special flood protection projects under Chapter 2 (commencing with Section 12310) of Part 4.8 of Division 6 of the Water Code, including projects for the acquisition, preservation, protection and restoration of Delta lands for the purpose of flood control and to meet multiple objectives such as drinking water quality ecosystem restoration and water supply reliability.

(d) All projects shall be subject to the provisions of Water Code Section 79050.

(Added November 7, 2006, by initiative Proposition 84.)



75034

The sum of one hundred eighty million dollars ($180,000,000) shall be available to the department for the purposes of funding the state s share of the nonfederal costs of flood control and flood prevention projects for which assurances required by the federal government have been provided by a local agency and which have been authorized under the State Water Resources Law of 1945 (Chapter 1 (commencing with Section 12570) and Chapter 2 (commencing with Section 12639) of Part 6 of Division 6 of the Water Code), the Flood Control Law of 1946 (Chapter 3 (commencing with Section 12800) of Part 6 of Division 6 of the Water Code), and the California Watershed Protection and Flood Prevention Law (Chapter 4 (commencing with Section 12850) of Part 6 of Division 6 of the Water Code), including the credits and loans to local agencies pursuant to Sections 12585.3 and 12585.4, subdivision (d) of Section 12585.5, and Sections 12866.3 and 12866.4 of the Water Code, and to implement Chapter 3.5 (commencing with Section 12840) of Part 6 of Division 6 of the Water Code. Projects eligible for funding pursuant to this section shall comply with the requirements of AB 1147 (Statutes of 2000, Chapter 1071).

(Added November 7, 2006, by initiative Proposition 84.)






CHAPTER 4. Statewide Water Planning and Design

75041

The sum of sixty five million dollars ($65,000,000) shall be available to the department for planning and feasibility studies related to the existing and potential future needs for California s water supply, conveyance and flood control systems. The studies shall be designed to promote integrated, multi-benefit approaches that maximize the public benefits of the overall system including protection of the public from floods, water supply reliability, water quality, and fish, wildlife and habitat protection and restoration. Projects to be funded include:

(a) Evaluation of climate change impacts on the state s water supply and flood control systems and the development of system redesign alternatives to improve adaptability and public benefits.

(b) Surface water storage planning and feasibility studies pursuant to the CALFED Bay-Delta Program.

(c) Modeling and feasibility studies to evaluate the potential for improving flood protection and water supply through coordinating groundwater storage and reservoir operations.

(d) Other planning and feasibility studies necessary to improve the integration of flood control and water supply systems.

(Added November 7, 2006, by initiative Proposition 84.)






CHAPTER 5. Protection of Rivers, Lakes and Streams

75050

The sum of nine hundred twenty eight million dollars ($928,000,000) shall be available for the protection and restoration of rivers, lakes and streams, their watersheds and associated land, water, and other natural resources in accordance with the following schedule:

(a) The sum of one hundred eighty million dollars ($180,000,000) shall be available to the Department of Fish and Game, in consultation with the department, for Bay-Delta and coastal fishery restoration projects. Of the funds provided in this section, up to $20,000,000 shall be available for the development of a natural community conservation plan for the CALFED Bay-Delta Program and up to $45,000,000 shall be available for coastal salmon and steelhead fishery restoration projects that support the development and implementation of species recovery plans and strategies for salmonid species listed as threatened or endangered under state or federal law.

(b) The sum of ninety million dollars ($90,000,000) shall be available for projects related to the Colorado River in accordance with the following schedule:

(1) Not more than $36,000,000 shall be available to the department for water conservation projects that implement the Allocation Agreement as defined in the Quantification Settlement Agreement.

(2) Not more than $7,000,000 shall be available to the Department of Fish and Game for projects to implement the Lower Colorado River Multi-Species Habitat Conservation Plan.

(3) $47,000,000 shall be available for deposit into the Salton Sea Restoration Fund.

(c) The sum of fifty four million dollars ($54,000,000) shall be available to the department for development, rehabilitation, acquisition, and restoration costs related to providing public access to recreation and fish and wildlife resources in connection with state water project obligations pursuant to Water Code Section 11912.

(d) The sum of seventy two million dollars ($72,000,000) shall be available to the secretary for projects in accordance with the California River Parkways Act of 2004 Chapter 3.8 (commencing with Section 5750) of Division 5. Up to $10,000,000 may be transferred to the Department of Conservation for the Watershed Coordinator Grant Program.

(e) The sum of eighteen million dollars ($18,000,000) shall be available to the department for the Urban Streams Restoration Program pursuant to Water Code Section 7048.

(f) The sum of thirty six million dollars ($36,000,000) shall be available for river parkway projects to the San Joaquin River Conservancy.

(g) The sum of seventy two million dollars ($72,000,000) shall be available for projects within the watersheds of the Los Angeles and San Gabriel Rivers according to the following schedule:

(1) $36,000,000 to the San Gabriel and Lower Los Angeles Rivers and Mountains Conservancy pursuant to Division 22.8 (commencing with Section 32600).

(2) $36,000,000 to the Santa Monica Mountains Conservancy for implementation of watershed protection activities throughout the watershed of the Upper Los Angeles River pursuant to Section 79508 of the Water Code.

(h) The sum of thirty six million dollars ($36,000,000) shall be available for the Coachella Valley Mountains Conservancy.

(i) The sum of forty five million dollars ($45,000,000) shall be available for projects to expand and improve the Santa Ana River Parkway. Project funding shall be appropriated to the State Coastal Conservancy for projects developed in consultation with local government agencies participating in the development of the Santa Ana River Parkway. Of the amount provided in this paragraph the sum of thirty million dollars ($30,000,000) shall be equally divided between projects in Orange, San Bernardino and Riverside Counties.

(j) The sum of fifty four million dollars ($54,000,000) shall be available for the Sierra Nevada Conservancy.

(k) The sum of thirty six million dollars ($36,000,000) shall be available for the California Tahoe Conservancy.

(l) The sum of forty five million dollars ($45,000,000) shall be available to the California Conservation Corps for resource conservation and restoration projects and for facilities acquisition, development, restoration, and rehabilitation and for grants and state administrative costs, in accordance with the following schedule:

(1) The sum of twenty five million dollars ($25,000,000) shall be available for projects to improve public safety and improve and restore watersheds including regional and community fuel load reduction projects on public lands, and stream and river restoration projects. Not less than 50% of these funds shall be in the form of grants to local conservation corps.

(2) The sum of twenty million dollars ($20,000,000) shall be available for grants to local conservation corps for acquisition and development of facilities to support local conservation corps programs, and for local resource conservation activities.

(m) The sum of ninety million dollars ($90,000,000) to the state board for matching grants to local public agencies for the reduction and prevention of stormwater contamination of rivers, lakes, and streams. The Legislature may enact legislation to implement this subdivision.

(n) The sum of one hundred million dollars ($100,000,000) shall be available to the secretary for the purpose of implementing a court settlement to restore flows and naturally-reproducing and self-sustaining populations of salmon to the San Joaquin River between Friant Dam and the Merced River. These funds shall be available for channel and structural improvements, and related research pursuant to the court settlement. The secretary is authorized to enter into a cost-sharing agreement with the United States Secretary of the Interior and other parties, as necessary, to implement this provision.

(Added November 7, 2006, by initiative Proposition 84.)



75050.2

(a) The state board shall develop project selection and evaluation guidelines for the allocation of funds made available pursuant to subdivision (m) of Section 75050. Upon appropriation, the funds shall be available for matching grants to local public agencies, not to exceed five million dollars ($5,000,000) per project, for projects to achieve any of the following purposes in accordance with the requirements of that subdivision:

(1) Complying with total maximum daily load requirements established pursuant to Section 303(d) of the Clean Water Act (33 U.S.C. Sec. 1313(d)) and this division where pollutant loads have been allocated to stormwater, including, but not limited to, metals, pathogens, and trash pollutants.

(2) Assistance in implementing low-impact development and other onsite and regional practices, on public and private lands, that seek to maintain predevelopment hydrology for existing and new development and redevelopment projects. Projects funded pursuant to this paragraph shall be designed to infiltrate, filter, store, evaporate, or retain runoff in close proximity to the source of water.

(3) Implementing treatment and source control practices to meet design and performance standard requirements for new development.

(4) Treating and recycling stormwater discharge.

(5) Implementing improvements to combined municipal sewer and stormwater systems.

(6) Implementing best management practices, and other measures, required by municipal stormwater permits issued by a California regional water quality control board or the state board.

(7) Assessing project effectiveness, including, but not limited to, monitoring receiving water quality, determining pollutant load reductions, and assessing improvements in stormwater discharge water quality.

(b) (1) For the purpose of implementing subdivision (a), the state board shall give preference to a project that does one or more of the following:

(A) Supports sustained, long-term water quality improvements.

(B) Is coordinated or consistent with any applicable integrated regional water management plan.

(2) The allocation of funds pursuant to this section shall be consistent with water quality control plans and Section 75072.

(c) The state board shall require grant recipients for projects described in subdivision (a) to assess and report on project effectiveness, which may include monitoring receiving water quality, determining pollutant load reductions, and assessing improvements in stormwater discharge water quality resulting from project implementation.

(Added by Stats. 2007, Ch. 610, Sec. 4. Effective January 1, 2008.)



75050.4

The state board and the department shall consult with each other, as necessary, with regard to the development of project selection and evaluation guidelines for the following financial assistance programs that are directed, in whole or in part, for municipal stormwater management, to avoid duplication and maximize water quality benefits:

(a) Section 5096.827.

(b) Subdivision (a) of Section 75026.

(c) Subdivision (m) of Section 75050.

(d) Subdivision (a) of Section 75060.

(Added by Stats. 2007, Ch. 610, Sec. 5. Effective January 1, 2008.)






CHAPTER 6. Forest and Wildlife Conservation

75055

The sum of four hundred fifty million dollars ($450,000,000) shall be available for the protection and conservation of forests and wildlife habitat according to the following schedule:

(a) Notwithstanding Section 13340 of the Government Code, the sum of one hundred eighty million dollars ($180,000,000) is continuously appropriated to the board for forest conservation and protection projects. The goal of this grant program is to promote the ecological integrity and economic stability of California s diverse native forests for all their public benefits through forest conservation, preservation and restoration of productive managed forest lands, forest reserve areas, redwood forests and other forest types, including the conservation of water resources and natural habitats for native fish, wildlife and plants found on these lands.

(b) (1) Notwithstanding Section 13340 of the Government Code, the sum of one hundred thirty five million dollars ($135,000,000) is hereby continuously appropriated to the board for the development, rehabilitation, restoration, acquisition and protection of habitat that accomplishes one or more of the following objectives:

(A) Promotes the recovery of threatened and endangered species.

(B) Provides corridors linking separate habitat areas to prevent fragmentation.

(C) Protects significant natural landscapes and ecosystems such as old growth redwoods, mixed conifer forests and oak woodlands, riparian and wetland areas, and other significant habitat areas.

(D) Implements the recommendations of California Comprehensive Wildlife Strategy, as submitted October 2005 to the United States Fish and Wildlife Service.

(2) Funds authorized by this subdivision may be used for direct expenditures or for grants and for related state administrative costs, pursuant to the Wildlife Conservation Law of 1947, Chapter 4 (commencing with Section 1300) of Division 2 of the Fish and Game Code, the Oak Woodland Conservation Act, Article 3.5 (commencing with Section 1360) of Chapter 4 of Division 2 of the Fish and Game Code, and the California Rangeland, Grazing Land and Grassland Protection Act, commencing with Section 10330 of Division 10.4. Funds scheduled in this subdivision may be used to prepare management plans for properties acquired by the Wildlife Conservation Board and for the development of scientific data, habitat mapping and other research information necessary to determine the priorities for restoration and acquisition statewide.

(3) Up to twenty five million dollars ($25,000,000) may be granted to the University of California for the Natural Reserve System for matching grants for land acquisition and for the construction and development of facilities that will be used for research and training to improve the management of natural lands and the preservation of California s wildlife resources.

(c) The sum of ninety million dollars ($90,000,000) shall be available to the board for grants to implement or assist in the establishment of Natural Community Conservation Plans, Chapter 10 (commencing with Section 2800) of Division 3 of the Fish and Game Code.

(d) The sum of forty five million dollars ($45,000,000) shall be available for the protection of ranches, farms, and oak woodlands according the following schedule:

(1) Grazing land protection pursuant to the California Rangeland, Grazing Land and Grassland Protection Act, commencing with Section 10330 of Division 10.4 .?.?.?$15,000,000.

(2) Oak Woodland Preservation pursuant to Article 3.5 (commencing with Section 1360) of Chapter 4 of Division 2 of the Fish and Game Code .?.?.?$15,000,000.

(3) Agricultural land preservation pursuant to the California Farmland Conservancy Program Act of 1995, Article 1 (commencing with Section 10200) of Division 10.2 .?.?.?$10,000,000.

(4) To the board for grants to assist farmers in integrating agricultural activities with ecosystem restoration and wildlife protection .?.?.?$5,000,000.

(Added November 7, 2006, by initiative Proposition 84.)






CHAPTER 7. Protection of Beaches, Bays and Coastal Waters

75060

The sum of five hundred forty million dollars ($540,000,000) shall be available for the protection of beaches, bays and coastal waters and watersheds, including projects to prevent contamination and degradation of coastal waters and watersheds, projects to protect and restore the natural habitat values of coastal waters and lands, and projects and expenditures to promote access to and enjoyment of the coastal resources of the state, in accordance with the following schedule:

(a) The sum of ninety million dollars ($90,000,000) shall be available to the state board for the purpose of matching grants for protecting beaches and coastal waters from pollution and toxic contamination pursuant to the Clean Beaches Program, Chapter 3 (commencing with Section 30915) of Division 20.4. Not less than $35,000,000 shall be for grants to local public agencies to assist those agencies to comply with the discharge prohibition into Areas of Special Biological Significance contained in the California Ocean Plan. Not less than 20% of the funds allocated by this subdivision shall be available to the Santa Monica Bay Restoration Commission.

(b) The sum of one hundred thirty five million dollars ($135,000,000) shall be available for the State Coastal Conservancy for expenditure pursuant to Division 21.

(c) The sum of one hundred eight million dollars ($108,000,000) shall be available for the San Francisco Bay Area Conservancy Program pursuant to Chapter 4.5 of Division 21. Not less than 20% of the funds allocated by this paragraph shall be expended on projects in watersheds draining directly to the Pacific Ocean.

(d) The sum of forty five million dollars ($45,000,000) for the protection of the Santa Monica Bay and its watersheds shall be available as follows:

(1) To the Santa Monica Mountains Conservancy pursuant to Division 23 (commencing with Section 33000) .?.?.?$20,000,000.

(2) To the Baldwin Hills Conservancy for the protection of the Ballona Creek/Baldwin Hills watershed .?.?.?$10,000,000.

(3) To the Rivers and Mountains Conservancy.?.?.?$15,000,000.

(e) The sum of forty five million dollars ($45,000,000) for the protection of Monterey Bay and its watersheds shall be available to the State Coastal Conservancy.

(f) The sum of twenty seven million dollars ($27,000,000) for the protection of San Diego Bay and adjacent watersheds shall be available to the State Coastal Conservancy.

(g) The sum of ninety million dollars ($90,000,000) shall be allocated to the California Ocean Protection Trust Fund (Chapter 4 (commencing with Section 35650) of Division 26.5) and available for the purposes of projects consistent with Section 35650. Priority projects shall include the development of scientific data needed to adaptively manage the state s marine resources and reserves, including the development of marine habitat maps, the development and implementation of projects to foster sustainable fisheries using loans and grants, and the development and implementation of projects to conserve marine wildlife.

(Added November 7, 2006, by initiative Proposition 84.)






CHAPTER 8. Parks and Nature Education Facilities

75063

The sum of five hundred million dollars ($500,000,000) shall be available to provide public access to the resources of the State of California, including its rivers, lakes and streams, its beaches, bays and coastal waters, to protect those resources for future generations, and to increase public understanding and knowledge of those resources, in accordance with the following schedule:

(a) The sum of four hundred million dollars ($400,000,000) shall be available to the Department of Parks and Recreation for development, acquisition, interpretation, restoration and rehabilitation of the state park system and its natural, historical, and visitor serving resources. The Department of Parks and Recreation shall include the following goals in setting spending priorities for the funds appropriated pursuant to this section:

(1) The restoration, rehabilitation and improvement of existing state park system lands and facilities.

(2) The expansion of the state park system to reflect the growing population and shifting population centers and needs of the state.

(3) The protection of representative natural resources based on the criteria and priorities identified in Section 75071.

(b) The sum of one hundred million dollars ($100,000,000) shall be available to the Department of Parks and Recreation for grants for nature education and research facilities and equipment to non-profit organizations and public institutions, including natural history museums, aquariums, research facilities and botanical gardens. Eligible institutions include those that combine the study of natural science with preservation, demonstration and education programs that serve diverse populations, institutions that provide collections and programs related to the relationship of Native American cultures to the environment, and institutions for marine wildlife conservation research. Grants may be used for buildings, structures and exhibit galleries that present the collections to inspire and educate the public and for marine wildlife conservation research equipment and facilities.

(Added November 7, 2006, by initiative Proposition 84.)






CHAPTER 9. Sustainable Communities and Climate Change Reduction

75065

The sum of five hundred eighty million dollars ($580,000,000) shall be available for improving the sustainability and livability of California s communities through investment in natural resources. The purposes of this chapter include reducing urban communities contribution to global warming and increasing their adaptability to climate change while improving the quality of life in those communities. Funds shall be available in accordance with the following schedule:

(a) The sum of ninety million dollars ($90,000,000) shall be available for urban greening projects that reduce energy consumption, conserve water, improve air and water quality, and provide other community benefits. Priority shall be given to projects that provide multiple benefits, use existing public lands, serve communities with the greatest need, and facilitate joint use of public resources and investments including schools. Implementing legislation shall provide for planning grants for urban greening programs. Not less than $20,000,000 shall be available for urban forestry projects pursuant to the California Urban Forestry Act, Chapter 2 (commencing with Section 4799.06) of Part 2.5 of Division 1.

(b) The sum of four hundred million dollars ($400,000,000) shall be available to the Department of Parks and Recreation for competitive grants for local and regional parks. Funds provided in this subdivision may be allocated to existing programs or pursuant to legislation enacted to implement this subdivision, subject to the following considerations:

(1) Acquisition and development of new parks and expansion of overused parks that provide park and recreational access to underserved communities shall be given preference.

(2) Creation of parks in neighborhoods where none currently exist shall be given preference.

(3) Outreach and technical assistance shall be provided to underserved communities to encourage full participation in the program or programs.

(4) Preference shall be given to applicants that actively involve community based groups in the selection and planning of projects.

(5) Projects will be designed to provide efficient use of water and other natural resources.

(c) The sum of ninety million dollars ($90,000,000) shall be available for planning grants and planning incentives, including revolving loan programs and other methods to encourage the development of regional and local land use plans that are designed to promote water conservation, reduce automobile use and fuel consumption, encourage greater infill and compact development, protect natural resources and agricultural lands, and revitalize urban and community centers.

(Added November 7, 2006, by initiative Proposition 84.)



75066

Appropriation of the funds provided in subdivisions (a) and (c) of Section 75065 may only be made upon enactment of legislation to implement that subdivision.

(Added November 7, 2006, by initiative Proposition 84.)






CHAPTER 10. Miscellaneous Provisions

75070

Every proposed activity or project to be financed pursuant to this division shall be in compliance with the California Environmental Quality Act, Division 13 (commencing with Section 21000).

(Added November 7, 2006, by initiative Proposition 84.)



75070.4

Acquisitions of real property pursuant to Chapters 5, 6, 7, 8, and 9 shall be from willing sellers.

(Added November 7, 2006, by initiative Proposition 84.)



75070.5

Not more than 5% of the funds allocated to any program in this division may be used to pay the costs incurred in the administration of that program.

(Added November 7, 2006, by initiative Proposition 84.)



75071

In evaluating potential projects that include acquisition or restoration for the purpose of natural resource protection, the Department of Parks and Recreation, the board, and the State Coastal Conservancy shall give priority to projects that demonstrate one or more of the following characteristics:

(a) Landscape/Habitat Linkages: properties that link to, or contribute to linking, existing protected areas with other large blocks of protected habitat. Linkages must serve to connect existing protected areas, facilitate wildlife movement or botanical transfer, and result in sustainable combined acreage.

(b) Watershed Protection: projects that contribute to long-term protection of and improvement to the water and biological quality of the streams, aquifers, and terrestrial resources of priority watersheds of the major biological regions of the state as identified by the Resources Agency.

(c) Properties that support relatively large areas of under-protected major habitat types.

(d) Properties that provide habitat linkages between two or more major biological regions of the state.

(e) Properties for which there is a non-state matching contribution toward the acquisition, restoration, stewardship or management costs. Matching contributions can be either monetary or in the form of services, including volunteer services.

(f) At least fourteen days before approving an acquisition project funded by this division, an agency subject to this section shall submit to the Resources Agency and post on its website an explanation as to whether and how the proposed acquisition meets criteria established in this section.

(Added November 7, 2006, by initiative Proposition 84.)



75071.5

The Department of Parks and Recreation, the board, and the State Coastal Conservancy shall work with the United States Department of Defense to coordinate the development of buffer areas around military facilities that facilitate the continued operation of those facilities and promote the conservation and recreation goals of the state. To the extent consistent with this division, agencies may provide funding to support projects that meet the purposes of this section.

(Added November 7, 2006, by initiative Proposition 84.)



75072

Up to 10 percent of funds allocated for each program funded by this division may be used to finance planning and monitoring necessary for the successful design, selection, and implementation of the projects authorized under that program. This provision shall not otherwise restrict funds ordinarily used by an agency for preliminary plans, working drawings, and construction as defined in the Annual Budget Act for a capital outlay project or grant project. Water quality monitoring shall be integrated into the Surface Water Ambient Monitoring Program administered by the state board.

(Added November 7, 2006, by initiative Proposition 84.)



75072.5

For the purposes of Section 75060?(e), Monterey Bay and its watersheds shall be considered to be watersheds of those rivers and streams in Santa Cruz and Monterey Counties flowing to the Monterey Bay southward to, and including, the Carmel River watershed.

(Added November 7, 2006, by initiative Proposition 84.)



75072.6

For purposes of Section 75060?(f), San Diego Bay and adjacent watersheds includes the coastal and bay watersheds within San Diego County.

(Added November 7, 2006, by initiative Proposition 84.)



75072.7

For purposes of Section 75060?(d), Santa Monica Bay and watershed includes the coastal and bay watersheds in Ventura and Los Angeles Counties from Calleguas Creek southward to the San Gabriel River.

(Added November 7, 2006, by initiative Proposition 84.)



75073

Funds scheduled in Chapter 5, 6, 7 and 8 of this division that are not designated for competitive grant programs may also be used for the purposes of reimbursing the General Fund, pursuant to the Natural Heritage Preservation Tax Credit Act of 2000 (Division 28 (commencing with Section 37000)).

(Added November 7, 2006, by initiative Proposition 84.)



75074

In enacting Chapters 5, 6, 7 and 8 of this division it is the intent of the people that when a project or program is funded herein, funds for such program or project may be used to the full extent authorized by the statute governing the program or conservancy receiving such funds.

(Added November 7, 2006, by initiative Proposition 84.)



75075

The body awarding any contract for a public works project financed in any part from funds made available pursuant to this division shall adopt and enforce, or contract with a third party to enforce, a labor compliance program pursuant to subdivision (b) of Labor Code Section 1771.5 for application to that public works project.

(Added November 7, 2006, by initiative Proposition 84.)



75076

Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to the development and adoption of program guidelines and selection criteria adopted pursuant to this division.

(Amended by Stats. 2008, Ch. 729, Sec. 1. Effective January 1, 2008. Note: This section was added on Nov. 7, 2006, by initiative Prop. 84.)



75077

Funds provided pursuant to this division, and any appropriation or transfer of those funds, shall not be deemed to be a transfer of funds for the purposes of Chapter 9 (commencing with Section 2780) of Division 3 of the Fish and Game Code.

(Amended by Stats. 2008, Ch. 729, Sec. 2. Effective January 1, 2008. Note: This section was added on Nov. 7, 2006, by initiative Prop. 84.)



75078

The Secretary shall provide for an independent audit of expenditures pursuant to this division to ensure that all moneys are expended in accordance with the requirements of this division. The secretary shall publish a list of all program and project expenditures pursuant to this division not less than annually, in written form, and shall post an electronic form of the list on the Resources Agency s Internet Website.

(Added November 7, 2006, by initiative Proposition 84.)



75079

The Secretary shall appoint a citizen advisory committee to review the annual audit and to identify and recommend actions to ensure that the intent and purposes of this division are met by the agencies responsible for implementation of this division.

(Added November 7, 2006, by initiative Proposition 84.)






CHAPTER 11. Fiscal Provisions

75080

Bonds in the total amount of five billion three hundred and eighty eight million dollars ($5,388,000,000), not including the amount of any refunding bonds issued in accordance with Section 75088, or so much thereof as is necessary, may be issued and sold to be used for carrying out the purposes set forth in this division and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bond proceeds shall be deposited in the Safe Drinking Water, Water Quality and Supply, Flood Control, River and Coastal Protection Fund of 2006 created by Section 75009. The bonds shall, when sold, be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal of and interest on the bonds as they become due and payable.

(Added November 7, 2006, by initiative Proposition 84.)



75081

The bonds authorized by this division shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law, Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code, and all provisions of that law shall apply to the bonds and to this division and are hereby incorporated in this division by this reference as though fully set forth in this division.

(Added November 7, 2006, by initiative Proposition 84.)



75082

(a) Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this division, the Safe Drinking Water, Water Quality and Supply, Flood Control, River and Coastal Protection Finance Committee is hereby created. For purposes of this division, the Safe Drinking Water, Water Quality and Supply, Flood Control, River and Coastal Protection Finance Committee is the committee as that term is used by the State General Obligation Bond Law. The committee shall consist of the Controller, the Director of Finance, and the Treasurer, or their designated representatives. The Treasurer shall serve as chairperson of the committee. A majority of the committee may act for the committee.

(b) For purposes of this chapter and the State General Obligation Bond Law, the secretary is designated as the board.

(Added November 7, 2006, by initiative Proposition 84.)



75083

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this division in order to carry out the actions specified in this division and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added November 7, 2006, by initiative Proposition 84.)



75084

There shall be collected annually in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds maturing each year, and it is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do so and perform each and every act that is necessary to collect that additional sum.

(Added November 7, 2006, by initiative Proposition 84.)



75085

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund, for purposes of this division, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this division, as the principal and interest become due and payable.

(b) The sum which is necessary to carry out the provisions of Section 75086, appropriated without regard to fiscal years.

(Added November 7, 2006, by initiative Proposition 84.)



75086

For the purposes of carrying out this division, the Director of Finance may authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds that have been authorized to be sold for the purpose of carrying out this division. Any amounts withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund, plus the interest that the amounts would have earned in the Pooled Money Investment Account, from money received from the sale of bonds that would otherwise be deposited in that fund.

(Added November 7, 2006, by initiative Proposition 84.)



75087

All money derived from premium and accrued interest on bonds sold shall be reserved and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added November 7, 2006, by initiative Proposition 84.)



75088

Any bonds issued or sold pursuant to this division may be refunded by the issuance of refunding bonds in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code. Approval by the electors of the state for the issuance of the bonds shall include approval of the issuance of any bonds issued to refund any bonds originally issued or any previously issued refunding bonds.

(Added November 7, 2006, by initiative Proposition 84.)



75089

Notwithstanding any other law, one hundred five million dollars ($105,000,000) of the unissued bonds authorized for the purposes of this division are reallocated for the purposes of, and shall be authorized, issued, and appropriated in accordance with, Division 26.7 (commencing with Section 79700) of the Water Code. The funds available for reallocation shall be made on a pro-rata basis from each bond allocation of this division.

(Added by Stats. 2014, Ch. 188, Sec. 2. Approved November 4, 2014, by adoption of Proposition 1.)



75090

The people of California hereby find and declare that inasmuch as the proceeds from the sale of bonds authorized by this division are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitation imposed by that article.

(Added November 7, 2006, by initiative Proposition 84.)






CHAPTER 12. Implementation Provisions

75100

(a) (1) Each state agency disbursing a competitive grant pursuant to this division shall develop project solicitation and evaluation guidelines. The guidelines may include a limitation on the size of a competitive grant to be awarded.

(2) Prior to disbursing a competitive grant, each state agency shall conduct at least one public meeting to consider public comments prior to finalizing the guidelines. Each state agency shall publish the draft solicitation and evaluation guidelines on its Internet Web site at least 30 days before the public meetings. Meetings shall be held at geographically appropriate locations. Upon adoption, each state agency shall transmit copies of the guidelines to the fiscal committees and the appropriate policy committees of the Legislature. To the extent feasible, each state agency shall provide outreach to disadvantaged communities to promote access and participation in those meetings.

(3) The guidelines may include a requirement for the applicant to illustrate an ongoing commitment of financial resources, unless the purposes of awarding a grant financed by this division is to assist a disadvantaged community.

(4) The guidelines shall require a new grant solicitation for each funding cycle. Each funding cycle shall consider only those applications received as a part of the solicitation for that funding cycle.

(b) Notwithstanding subdivision (a), a state agency, in lieu of adopting guidelines pursuant to subdivision (a), may use guidelines existing on January 1, 2007, and those guidelines as periodically amended thereafter.

(Added by Stats. 2008, Ch. 729, Sec. 3. Effective January 1, 2008.)



75101

(a) For the purposes of implementing Section 75025, the State Department of Public Health shall do all of the following:

(1) Develop guidelines pursuant to Section 75100 in collaboration with the Department of Toxic Substances Control and the state board.

(2) In collaboration with the Department of Toxic Substances Control and the state board, develop and adopt regulations governing the repayment of costs that are subsequently recovered from parties responsible for the contamination.

(b) For the purposes of implementing subdivision (a) of Section 75050, the Department of Fish and Game, when funding a natural community conservation plan, shall fund only the development of a natural community conservation plan that is consistent with the Natural Community Conservation Planning Act (Chapter 10 (commencing with Section 2800) of Division 3 of the Fish and Game Code).

(c) The San Francisco Bay Area Conservancy may use the funds made available pursuant to subdivision (c) of Section 75060 to restore the salt ponds in the south San Francisco Bay and to create trails and visitor facilities for public use in that area.

(Added by Stats. 2008, Ch. 729, Sec. 3. Effective January 1, 2008.)



75102

Before the adoption of a negative declaration or environmental impact report required under Section 75070, the lead agency shall notify the proposed action to a California Native American tribe, which is on the contact list maintained by the Native American Heritage Commission, if that tribe has traditional lands located within the area of the proposed project.

(Added by Stats. 2008, Ch. 729, Sec. 3. Effective January 1, 2008.)



75103

It is the intent of the Legislature that any public funds made available by this division to investor-owned utilities regulated by the Public Utilities Commission should be for the benefit of the ratepayers or the public and not the investors pursuant to oversight by the Public Utilities Commission.

(Added by Stats. 2008, Ch. 729, Sec. 3. Effective January 1, 2008.)



75104

State agencies that are authorized to award a loan or grant financed by this division shall provide technical assistance with regard to the preparation of an application for a loan or grant in a manner that, among other things, addresses the needs of economically disadvantaged communities.

(Added by Stats. 2008, Ch. 729, Sec. 3. Effective January 1, 2008.)






CHAPTER 13. Strategic Growth Council and Climate Change Reduction

75120

For purposes of this chapter, the following definitions shall apply:

(a) Council means the Strategic Growth Council established pursuant to Section 75121.

(b) Regional plan means either of the following:

(1) A long-range transportation plan developed pursuant to Section 134(g) of Title 23 of the United States Code and any applicable state requirements.

(2) A regional blueprint plan, which is a regional plan that implements statutory requirements intended to foster comprehensive planning as defined in Section 65041.1 of, Chapter 2.5 (commencing with Section 65080) of Division 1 of Title 7 of, and Article 10.6 (commencing with Section 65580) of Chapter 3 of Division 1 of Title 7 of, the Government Code. A regional blueprint plan articulates regional consensus and performance outcomes on a more efficient land use pattern that supports improved mobility and reduces dependency on single-occupancy vehicle trips; accommodates an adequate supply of housing for all income levels; reduces impacts on valuable farmland, natural resources, and air quality, including the reduction of greenhouse gas emissions, increases water and energy conservation and efficiency; and promotes a prosperous economy and safe, healthy, sustainable, and vibrant neighborhoods.

(Added by Stats. 2008, Ch. 729, Sec. 4. Effective January 1, 2008.)



75121

(a) The Strategic Growth Council is hereby established in state government and it shall consist of the Director of State Planning and Research, the Secretary of the Natural Resources Agency, the Secretary for Environmental Protection, the Secretary of Transportation, the Secretary of California Health and Human Services, the Secretary of Business, Consumer Services, and Housing, the Secretary of Food and Agriculture, one member of the public appointed by the Speaker of the Assembly, one member of the public appointed by the Senate Committee on Rules, and one member of the public to be appointed by the Governor. The public members shall have a background in land use planning, local government, resource protection and management, or community development or revitalization and shall serve at the pleasure of the appointing authority.

(b) Staff for the council shall be reflective of the council s membership.

(Amended by Stats. 2014, Ch. 36, Sec. 20. Effective June 20, 2014.)



75122

The members of the council shall elect a chair of the council every two years.

(Added by Stats. 2008, Ch. 729, Sec. 4. Effective January 1, 2008.)



75123

(a) A meeting of the council, including a meeting related to the development of grant guidelines and policies and the approval of grants, shall be subject to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code), except that, for purposes of this section, meeting shall not include a meeting at which council members are meeting as members of the Governor s cabinet.

(b) The council may sponsor conferences, symposia, and other public forums, to seek a broad range of public advice regarding local, regional, and natural resource planning, sustainable development, and strategies to reduce and mitigate climate change.

(Amended by Stats. 2009, Ch. 354, Sec. 4. Effective January 1, 2010.)



75124

Of the funds made available pursuant to subdivisions (a) and (c) of Section 75065, the sum of five hundred thousand dollars ($500,000) is hereby appropriated to the Resources Agency to be used in support of the council and its activities in accordance with this chapter.

(Added by Stats. 2008, Ch. 729, Sec. 4. Effective January 1, 2008.)



75125

The council shall do all of the following:

(a) Identify and review activities and funding programs of member state agencies that may be coordinated to improve air and water quality, improve natural resource protection, increase the availability of affordable housing, improve transportation, meet the goals of the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code), encourage sustainable land use planning, and revitalize urban and community centers in a sustainable manner. At a minimum, the council shall review and comment on the five-year infrastructure plan developed pursuant to Article 2 (commencing with Section 13100) of Chapter 2 of Part 3 of Division 3 of the Government Code and the State Environmental Goals and Policy Report developed pursuant to Section 65041 of the Government Code.

(b) Recommend policies and investment strategies and priorities to the Governor, the Legislature, and to appropriate state agencies to encourage the development of sustainable communities, such as those communities that promote equity, strengthen the economy, protect the environment, and promote public health and safety, consistent with subdivisions (a) and (c) of Section 75065.

(c) Provide, fund, and distribute data and information to local governments and regional agencies that will assist in developing and planning sustainable communities.

(d) Manage and award grants and loans to support the planning and development of sustainable communities, pursuant to Sections 75127, 75128, and 75129. To implement this subdivision, the council may do all of the following:

(1) Develop guidelines for awarding financial assistance, including criteria for eligibility and additional consideration.

(2) Develop criteria for determining the amount of financial assistance to be awarded. The council shall award a revolving loan to an applicant for a planning project, unless the council determines that the applicant lacks the fiscal capacity to carry out the project without a grant. The council may establish criteria that would allow the applicant to illustrate an ongoing commitment of financial resources to ensure the completion of the proposed plan or project.

(3) Provide for payments of interest on loans made pursuant to this article. The rate of interest shall not exceed the rate earned by the Pooled Money Investment Board.

(4) Provide for the time period for repaying a loan made pursuant to this article.

(5) Provide for the recovery of funds from an applicant that fails to complete the project for which financial assistance was awarded. The council shall direct the Controller to recover funds by any available means.

(6) Provide technical assistance for application preparation.

(7) Designate a state agency or department to administer technical and financial assistance programs for the disbursing of grants and loans to support the planning and development of sustainable communities, pursuant to Sections 75127, 75128, and 75129.

(e) No later than July 1, 2010, and every year thereafter, provide a report to the Legislature that shall include, but is not limited to, all of the following:

(1) A list of applicants for financial assistance.

(2) Identification of which applications were approved.

(3) The amounts awarded for each approved application.

(4) The remaining balance of available funds.

(5) A report on the proposed or ongoing management of each funded project.

(6) Any additional minimum requirements and priorities for a project or plan proposed in a grant or loan application developed and adopted by the council pursuant to subdivision (c) of Section 75126.

(Amended by Stats. 2009, Ch. 140, Sec. 161. Effective January 1, 2010.)



75126

(a) An applicant shall declare, in the application submitted to the council for financial assistance for a plan or project pursuant to this chapter, the applicant s intention to follow a detailed budget and schedule for the completion of the plan or project. The budget and schedule shall be of sufficient detail to allow the council to assess the progress of the applicant at regular intervals.

(b) A project or plan funded pursuant to this chapter shall meet both of the following criteria:

(1) Be consistent with the state s planning policies pursuant to Section 65041.1 of the Government Code.

(2) Reduce, on as permanent a basis that is feasible, greenhouse gas emissions consistent with the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code), and any applicable regional plan.

(c) The council may develop additional minimum requirements and priorities for a project or plan proposed in a grant and loan application, including those related to improving air quality.

(Added by Stats. 2008, Ch. 729, Sec. 4. Effective January 1, 2008.)



75127

(a) To support the planning and development of sustainable communities, the council shall manage and award financial assistance to a city or county for preparing, adopting, and implementing a general plan or general plan element that is designed to reduce greenhouse gas emissions, promote water conservation, reduce automobile use and fuel consumption, encourage greater infill and compact development, protect natural resources and agricultural lands, and revitalize urban and community centers.

(b) For the purposes of this section, the preparation and adoption of a general plan may include a comprehensive update of a general plan, amendment or adoption of an individual element of a general plan, or any other revision consistent with the intent of Section 75065.

(c) For the purposes of this section, the implementation of a general plan may include amendment or adoption of a specific plan, community plan, zoning ordinance, or any other plan, ordinance, or policy that is consistent with the intent of Section 75065.

(d) The funding provided pursuant to this section for the preparation, adoption, and implementation of a general plan may also include funding any activity necessary to conform a general plan to a regional plan.

(Added by Stats. 2008, Ch. 729, Sec. 4. Effective January 1, 2008.)



75128

(a) To support the planning and development of sustainable communities, the council shall manage and award financial assistance to a council of governments, metropolitan planning organization, regional transportation planning agency, city, county, or joint powers authority, to develop, adopt or implement a regional plan or other planning instrument consistent with a regional plan that improves air and water quality, improves natural resource protection, increases the availability of affordable housing, improves transportation, meets the goals of the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code), and encourages sustainable land use. The financial assistance provided pursuant to this section shall be funded from moneys made available pursuant to subdivision (c) of Section 75065.

(b) In awarding financial assistance pursuant to this section, the council shall give first priority to an application seeking funding to add or enhance elements of a regional plan that are not funded with federal moneys.

(Added by Stats. 2008, Ch. 729, Sec. 4. Effective January 1, 2008.)



75129

(a) To support the planning and development of sustainable communities, the council shall manage and award financial assistance to a city, county, special district, nonprofit organization, or entity formed pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of the Government Code, if at least one of the parties to the joint powers agreement qualifies as an eligible applicant, for the preparation, planning, and implementation of an urban greening project that provides multiple benefits, including, but not limited to, a decrease in air and water pollution, a reduction in the consumption of natural resources and energy, an increase in the reliability of local water supplies, or an increased adaptability to climate change. An eligible project funded pursuant to this section shall not include a mitigation action that is required under existing law. The financial assistance provided pursuant to this section shall be funded from moneys made available pursuant to subdivision (a) of Section 75065.

(b) The council shall develop minimum requirements for funding eligible projects pursuant to this section, which shall require a project to meet at least one of the following criteria:

(1) Use natural systems, or systems that mimic natural systems, to achieve the benefits identified in subdivision (a).

(2) Create, enhance, or expand community green spaces.

(c) The multiple benefits of a project, may include, but are not limited to, the establishment or enhancement of one or more of the following:

(1) Tree canopy.

(2) Urban forestry.

(3) Local parks and open space.

(4) Greening of existing public lands and structures, including schools.

(5) Multi-objective stormwater projects, including construction of permeable surfaces and collection basins and barriers.

(6) Urban streams, including restoration.

(7) Community, demonstration, or outdoor education gardens and orchards.

(8) Urban heat island mitigation and energy conservation efforts through landscaping and green roof projects.

(9) Nonmotorized urban trails that provide safe routes for both recreation and travel between residences, workplaces, commercial centers, and schools.

(d) The council shall give additional consideration to a funding project pursuant to this section that meets one or more of the following criteria:

(1) The project uses interagency cooperation and integration.

(2) The project uses existing public lands and facilitates use of public resources and investments including schools.

(3) The project is proposed by an economically disadvantaged community.

(e) Up to 25 percent of the moneys allocated pursuant to subdivision (a) of Section 75065 may be used to award revolving loans or grants to a city, county, special district, nonprofit organization, council of governments, metropolitan planning organization, or entity formed pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of the Government Code, if at least one of the parties to the joint powers agreement qualifies as an eligible applicant, for the purpose of creating urban greening plans that will serve as the master document guiding and coordinating greening projects in the applicant s jurisdiction. These urban greening plans shall be consistent with the jurisdiction s general plan or regional plan, where one exists.

(Amended by Stats. 2010, Ch. 632, Sec. 1. Effective January 1, 2011.)



75130

This chapter does not authorize the council to take an action with regard to the exercise of a local government s land use permitting authority.

(Added by Stats. 2008, Ch. 729, Sec. 4. Effective January 1, 2008.)









DIVISION 44. Transit, Affordable Housing, and Sustainable Communities Program

PART 1. Affordable Housing and Sustainable Communities

CHAPTER 1. General Provisions

75200

For the purposes of this part, the following terms have the following meanings:

(a) Council means the Strategic Growth Council established pursuant to Section 75121.

(b) Disadvantaged communities means communities identified as disadvantaged communities pursuant to Section 39711 of the Health and Safety Code.

(c) Program means the Affordable Housing and Sustainable Communities Program established pursuant to Section 75210.

(Added by Stats. 2014, Ch. 36, Sec. 21. Effective June 20, 2014.)



75200.1

Consistent with Section 75125, the council, in consultation with the State Air Resources Board, shall review and coordinate the activities of member agencies of the council for the programs included in this part. The council shall review these programs, including grant guidelines of each program, consistent with Chapter 4.1 (commencing with Section 39710) of Part 2 of Division 26 of the Health and Safety Code, including the recommendations of the investment plan, Article 9.7 (commencing with Section 16428.8) of Chapter 2 of Part 2 of Division 4 of Title 2 of the Government Code, and Chapter 4.2 (commencing with Section 21155) of Division 13 of this code.

(Added by Stats. 2014, Ch. 36, Sec. 21. Effective June 20, 2014.)






CHAPTER 2. Affordable Housing and Sustainable Communities Program

75210

The council shall develop and administer the Affordable Housing and Sustainable Communities Program to reduce greenhouse gas emissions through projects that implement land use, housing, transportation, and agricultural land preservation practices to support infill and compact development, and that support related and coordinated public policy objectives, including the following:

(a) Reducing air pollution.

(b) Improving conditions in disadvantaged communities.

(c) Supporting or improving public health and other cobenefits as defined in Section 39712 of the Health and Safety Code.

(d) Improving connectivity and accessibility to jobs, housing, and services.

(e) Increasing options for mobility, including the implementation of the Active Transportation Program established pursuant to Section 2380 of the Streets and Highways Code.

(f) Increasing transit ridership.

(g) Preserving and developing affordable housing for lower income households, as defined in Section 50079.5 of the Health and Safety Code.

(h) Protecting agricultural lands to support infill development.

(Added by Stats. 2014, Ch. 36, Sec. 21. Effective June 20, 2014.)



75211

To be eligible for funding pursuant to the program, a project shall do all of the following:

(a) Demonstrate that it will achieve a reduction in greenhouse gas emissions.

(b) Support implementation of an adopted or draft sustainable communities strategy or, if a sustainable communities strategy is not required for a region by law, a regional plan that includes policies and programs to reduce greenhouse gas emissions.

(c) Demonstrate consistency with the state planning priorities established pursuant to Section 65041.1 of the Government Code.

(Added by Stats. 2014, Ch. 36, Sec. 21. Effective June 20, 2014.)



75212

Projects eligible for funding pursuant to the program include any of the following:

(a) Intermodal, affordable housing projects that support infill and compact development.

(b) Transit capital projects and programs supporting transit ridership.

(c) Active transportation capital projects that qualify under the Active Transportation Program, including pedestrian and bicycle facilities and supportive infrastructure, including connectivity to transit stations.

(d) Noninfrastructure-related active transportation projects that qualify under the Active Transportation Program, including activities that encourage active transportation goals conducted in conjunction with infrastructure improvement projects.

(e) Transit-oriented development projects, including affordable housing and infrastructure at or near transit stations or connecting those developments to transit stations.

(f) Capital projects that implement local complete streets programs.

(g) Other projects or programs designed to reduce greenhouse gas emissions and other criteria air pollutants by reducing automobile trips and vehicle miles traveled within a community.

(h) Acquisition of easements or other approaches or tools that protect agricultural lands that are under pressure of being converted to nonagricultural uses, particularly those adjacent to areas most at risk of urban or suburban sprawl or those of special environmental significance.

(i) Planning to support implementation of a sustainable communities strategy, including implementation of local plans supporting greenhouse gas emissions reduction efforts and promoting infill and compact development.

(Added by Stats. 2014, Ch. 36, Sec. 21. Effective June 20, 2014.)



75213

A project eligible for funding pursuant to the program shall be encouraged to promote the objectives of Section 75210, and economic growth, reduce public fiscal costs, support civic partnerships and stakeholder engagement, and integrate and leverage existing housing, transportation, and land use programs and resources.

(Added by Stats. 2014, Ch. 36, Sec. 21. Effective June 20, 2014.)



75214

In implementing the program, the council shall support the goals established pursuant to Chapter 830 of the Statutes of 2012 by ensuring a programmatic goal of expending 50 percent of program expenditure for projects benefiting disadvantaged communities. To the extent feasible, the council shall coordinate outreach to promote access and program participation in disadvantaged communities.

(Added by Stats. 2014, Ch. 36, Sec. 21. Effective June 20, 2014.)



75215

(a) Prior to awarding funds under the program, the council, in coordination with the member agencies and departments of the council, the State Air Resources Board, and other state entities, as needed, shall develop guidelines and selection criteria for the implementation of the program.

(b) Prior to adoption of the guidelines and the selection criteria, the council shall conduct at least two public workshops to receive and consider public comments. One workshop shall be held at a location in northern California and one workshop shall be held at a location in southern California.

(c) The council shall publish the draft guidelines and selection criteria on its Internet Web site at least 30 days prior to the public meetings.

(d) In adopting the guidelines and selection criteria, the council shall consider the comments from local governments, regional agencies, and other stakeholders. The council shall conduct outreach to disadvantaged communities to encourage comments on the draft guidelines from those communities.

(e) Program guidelines may be revised by the council to reflect changes in program focus or need. Outreach to stakeholders shall be conducted, pursuant to subdivisions (a), (b), and (c) before the council adopts changes to guidelines.

(f) Upon the adoption of the guidelines and selection criteria, the council shall, pursuant to Section 9795 of the Government Code, submit copies of the guidelines to the fiscal and appropriate policy committees of the Legislature.

(g) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to the development and adoption of the guidelines and selection criteria pursuant to this section.

(Added by Stats. 2014, Ch. 36, Sec. 21. Effective June 20, 2014.)



75216

(a) The council shall leverage the programmatic and administrative expertise of relevant state departments and agencies in implementing the program.

(b) The council shall coordinate with the metropolitan planning organizations and other regional agencies to identify and recommend projects within their respective jurisdictions that best reflect the goals and objectives of this division.

(Added by Stats. 2014, Ch. 36, Sec. 21. Effective June 20, 2014.)



75217

The executive director of the council shall report the progress on the implementation of the program in its annual report required pursuant to subdivision (e) of Section 75125.

(Added by Stats. 2014, Ch. 36, Sec. 21. Effective June 20, 2014.)









PART 2. Transit and Intercity Rail Capital Program

75220

(a) The Transit and Intercity Rail Capital Program is hereby created to fund capital improvements and operational investments that will reduce greenhouse gas emissions, modernize California s intercity, commuter, and urban rail systems to achieve all of the following policy objectives:

(1) Reduce greenhouse gas emissions.

(2) Expand and improve rail service to increase ridership.

(3) Integrate the rail service of the state s various rail operators, including integration with the high-speed rail system.

(4) Improve rail safety.

(b) The Transportation Agency shall evaluate applications for funding under the program consistent with the criteria set forth in this chapter and prepare a list of projects recommended for funding. The list may be revised at any time.

(c) The California Transportation Commission shall award grants to applicants pursuant to the list prepared by the Transportation Agency.

(Added by Stats. 2014, Ch. 36, Sec. 21. Effective June 20, 2014.)



75221

(a) Projects eligible for funding under the program include, but are not limited to, all of the following:

(1) Rail capital projects, including acquisition of rail cars and locomotives, that expand, enhance, and improve existing rail systems and connectivity to existing and future rail systems, including the high-speed rail system.

(2) Intercity and commuter rail projects that increase service levels, improve reliability, and decrease travel times.

(3) Rail integration implementation, including integrated ticketing and scheduling systems, shared-use corridors, related planning efforts, and other service integration initiatives.

(4) Bus rapid transit and other bus transit investments to increase ridership and reduce greenhouse gas emissions.

(b) In order to be eligible for funding under the program, a project shall demonstrate that it will achieve a reduction in greenhouse gas emissions.

(c) The program shall have a programmatic goal of providing at least 25 percent of available funding to projects benefiting disadvantaged communities, consistent with the objectives of Chapter 830 of the Statutes of 2012.

(d) In evaluating grant applications for funding, the Transportation Agency shall consider both of the following:

(1) The cobenefits of projects that support implementation of sustainable communities strategies through one or more of the following:

(A) Reducing auto vehicles miles traveled through growth in rail ridership.

(B) Promoting housing development in the vicinity of rail stations.

(C) Expanding existing rail and public transit systems.

(D) Implementing clean vehicle technology.

(E) Promoting active transportation.

(F) Improving public health.

(2) The project priorities developed through the collaboration of two or more rail operators and any memoranda of understanding between state agencies and local or regional rail operators.

(3) Geographic equity.

(4) Consistency with the adopted sustainable communities strategies and the recommendations of regional agencies.

(e) Eligible applicants under the program shall be public agencies, including joint powers agencies, that operate existing or planned regularly scheduled intercity or commuter passenger rail service or urban rail transit service. An eligible applicant may partner with transit operators that do not operate rail service on projects to integrate ticketing and scheduling with bus or ferry service.

(f) A recipient of funds under the program may combine funding from the program with other funding, including, but not limited to, the State Transportation Improvement Program, the Low Carbon Transit Operations Program, the State Air Resources Board clean vehicle program, and state transportation bond funds.

(Added by Stats. 2014, Ch. 36, Sec. 21. Effective June 20, 2014.)



75222

(a) Applications for grants under the program shall be submitted to the Transportation Agency for evaluation in accordance with procedures and program guidelines adopted by the agency.

(b) The Transportation Agency shall conduct at least two public workshops on draft program guidelines containing selection criteria prior to adoption and shall post the draft guidelines on the agency s Internet Web site at least 30 days prior to the first public workshop. Concurrent with the posting, the agency shall transmit the draft guidelines to the fiscal committees and to the appropriate policy committees of the Legislature.

(c) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to the development and adoption of procedures and program guidelines for the program pursuant to this section.

(Added by Stats. 2014, Ch. 36, Sec. 21. Effective June 20, 2014.)






PART 3. Low Carbon Transit Operations Program

75230

(a) The Low Carbon Transit Operations Program is hereby created to provide operating and capital assistance for transit agencies to reduce greenhouse gas emissions and improve mobility, with a priority on serving disadvantaged communities.

(b) Funding for the program is continuously appropriated pursuant to Section 39719 of the Health and Safety Code from the Greenhouse Gas Reduction Fund established pursuant to Section 16428.8 of the Government Code.

(c) Funding shall be allocated by the Controller consistent with the requirements of this part and with Section 39719 of the Health and Safety Code, upon a determination by the Department of Transportation that the expenditures proposed by a transit agency meet the requirements of this part and guidelines developed pursuant to subdivision (f), and the amount of funding requested that is currently available.

(d) Moneys for the program shall be expended to provide transit operating or capital assistance that meets all of the following criteria:

(1) Expenditures supporting new or expanded bus or rail services, or expanded intermodal transit facilities, and may include equipment acquisition, fueling, and maintenance, and other costs to operate those services or facilities.

(2) The recipient transit agency demonstrates that each expenditure directly enhances or expands transit service to increase mode share.

(3) The recipient transit agency demonstrates that each expenditure reduces greenhouse gas emissions.

(e) For transit agencies whose service areas include disadvantaged communities as identified pursuant to Section 39711 of the Health and Safety Code, at least 50 percent of the total moneys received pursuant to this chapter shall be expended on projects or services that meet requirements of subdivision (d) and benefit the disadvantaged communities, consistent with the guidance developed by the State Air Resources Board pursuant to Section 39715 of the Health and Safety Code.

(f) The Department of Transportation, in coordination with the State Air Resources Board, shall develop guidelines that describe the methodologies that recipient transit agencies shall use to demonstrate that proposed expenditures will meet the criteria in subdivisions (d) and (e) and establish the reporting requirements for documenting ongoing compliance with those criteria.

(g) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to the development of guidelines for the program pursuant to this section.

(h) A transit agency shall submit the following information to the Department of Transportation before seeking a disbursement of funds pursuant to this part:

(1) A list of proposed expense types for anticipated funding levels.

(2) The documentation required by the guidelines in developed pursuant to subdivision (f) to demonstrate compliance with subdivisions (d) and (e).

(i) Before authorizing the disbursement of funds, the department, in coordination with the State Air Resources Board, shall determine the eligibility, in whole or in part, of the proposed list of expense types, based on the documentation provided by the recipient transit agency to ensure ongoing compliance with the guidelines developed pursuant to subdivision (f).

(j) The department shall notify the Controller of approved expenditures for each transit agency, and the amount of the allocation for each transit agency determined to be available at that time of approval.

(k) The recipient transit agency shall provide annual reports to the Department of Transportation, in the format and manner prescribed by the department, consistent with the internal administrative procedures for use of fund proceeds developed by the State Air Resources Board.

(l) The Department of Transportation and recipient transit agencies shall comply with the guidelines developed by the State Air Resources Board pursuant to Section 39715 of the Health and Safety Code to ensure that the requirements of Section 39714 of the Health and Safety Code are met to maximize the benefits to disadvantaged communities as described in Section 39711 of the Health and Safety Code.

(Added by Stats. 2014, Ch. 36, Sec. 21. Effective June 20, 2014.)












Public Utilities Code - PUC

GENERAL PROVISIONS

1

This act shall be known as the Public Utilities Code.

(Enacted by Stats. 1951, Ch. 764.)



2

The provisions of this code, insofar as they are substantially the same as existing statutory provisions relating to the same subject matter, shall be construed as restatements and continuations thereof, and not as new enactments.

(Enacted by Stats. 1951, Ch. 764.)



4

No action or proceeding commenced before this code takes effect, and no right accrued, is affected by this code, but all procedure thereafter taken therein shall conform to the provisions of this code so far as possible.

(Enacted by Stats. 1951, Ch. 764.)



5

Unless the provision or the context otherwise requires, the definitions, rules of construction, and other general provisions contained in Sections 1 to 22, inclusive, and the definitions in the Public Utilities Act (Chapter 1 (commencing with Section 201) of Part 1 of Division 1), shall govern the construction of this code.

(Amended by Stats. 2008, Ch. 558, Sec. 6. Effective January 1, 2009.)



6

Division, part, chapter, article, and section headings do not in any manner affect the scope, meaning, or intent of the provisions of this code.

(Enacted by Stats. 1951, Ch. 764.)



7

Whenever a power is granted to, or a duty is imposed upon, a public officer, the power may be exercised or the duty may be performed by a deputy of the officer or by a person authorized, pursuant to law, by the officer, unless this code expressly provides otherwise.

(Enacted by Stats. 1951, Ch. 764.)



8

Writing includes any form of recorded message capable of comprehension by ordinary visual means. Whenever any notice, report, statement, petition, or record is required or authorized by this code, it shall be made in writing in the English language unless it is expressly provided otherwise.

Wherever any notice or other communication is required by this code to be mailed by registered mail by or to any person or corporation, the mailing of such notice or other communication by certified mail shall be deemed to be a sufficient compliance with the requirements of law.

(Amended by Stats. 1959, Ch. 426.)



9

Whenever reference is made to any portion of this code or of any other law of this State, the reference applies to all amendments and additions heretofore or hereafter made.

(Enacted by Stats. 1951, Ch. 764.)



10

Section means a section of this code unless some other statute is specifically mentioned. Subdivision means a subdivision of the section in which that term occurs unless some other section is expressly mentioned.

(Enacted by Stats. 1951, Ch. 764.)



11

The present tense includes the past and future tenses, and the future, the present.

(Enacted by Stats. 1951, Ch. 764.)



12

The masculine gender includes the feminine and the neuter.

(Enacted by Stats. 1951, Ch. 764.)



13

The singular number includes the plural, and the plural, the singular.

(Enacted by Stats. 1951, Ch. 764.)



14

Shall is mandatory and may is permissive.

(Enacted by Stats. 1951, Ch. 764.)



15

Oath includes affirmation.

(Enacted by Stats. 1951, Ch. 764.)



16

Signature or subscription includes mark when the signer or subscriber cannot write, such signer s or subscriber s name being written near the mark by a witness who writes his own name near the signer s or subscriber s name; but a signature or subscription by mark can be acknowledged or can serve as a signature or subscription to a sworn statement only when two witnesses so sign their own names thereto.

(Enacted by Stats. 1951, Ch. 764.)



17

State means the State of California, unless applied to the different parts of the United States. In the latter case, it includes the District of Columbia and the territories.

(Enacted by Stats. 1951, Ch. 764.)



18

County includes city and county.

(Enacted by Stats. 1951, Ch. 764.)



19

City includes city and county and incorporated town, but does not include unincorporated town or village.

(Enacted by Stats. 1951, Ch. 764.)



20

(a) Commission means the Public Utilities Commission created by Section 1 of Article XII of the California Constitution, and commissioner means a member of the commission.

(b) Energy Commission means the State Energy Resources Conservation and Development Commission.

(Amended by Stats. 2008, Ch. 558, Sec. 7. Effective January 1, 2009.)



20.5

For the purposes of this code, recycled water or reclaimed water has the same meaning as recycled water as defined in subdivision (n) of Section 13050 of the Water Code.

(Added by Stats. 1995, Ch. 28, Sec. 9.5. Effective January 1, 1996.)



21

If any provision of this code, or the application thereof to any person or circumstance, is held invalid, the remainder of the code, or the application of such provision to other persons or circumstances, shall not be affected thereby.

(Enacted by Stats. 1951, Ch. 764.)



22

No corporation formed or existing before 12 o'clock m. of January 1, 1873, is affected by the provisions of Division 4 of this code unless the corporation has elected to continue its existence under the provisions of the Civil Code repealed by this code, or elects to continue its existence under this code, but the laws under which such corporations were formed and exist continue to apply to all such corporations, notwithstanding their repeal by this code or prior to its enactment.

(Enacted by Stats. 1951, Ch. 764.)






DIVISION 1. REGULATION OF PUBLIC UTILITIES

PART 1. PUBLIC UTILITIES ACT

CHAPTER 1. General Provisions and Definitions

201

This part may be cited as the Public Utilities Act.

(Enacted by Stats. 1951, Ch. 764.)



202

Neither this part nor any provision thereof, except when specifically so stated, shall apply to commerce with foreign nations or to interstate commerce, except insofar as such application is permitted under the Constitution and laws of the United States; but with reference to passenger stage corporations operating in interstate commerce between any point within this State and any point in any other state or in any foreign nation, the commission may prescribe such reasonable, uniform and nondiscriminatory rules in the interest and aid of public health, security, convenience, and general welfare as, in its opinion, are required by public convenience and necessity.

(Amended by Stats. 1963, Ch. 2148.)



203

Unless the context otherwise requires, the definitions and general provisions set forth in this chapter govern the construction of this part.

(Enacted by Stats. 1951, Ch. 764.)



204

Corporation includes a corporation, a company, an association, and a joint stock association.

(Enacted by Stats. 1951, Ch. 764.)



205

Person includes an individual, a firm, and a copartnership.

(Enacted by Stats. 1951, Ch. 764.)



206

As used in this chapter person and corporation include the lessees, trustees, receivers or trustees appointed by any court whatsoever, of the person or corporation.

(Enacted by Stats. 1951, Ch. 764.)



207

Public or any portion thereof means the public generally, or any limited portion of the public, including a person, private corporation, municipality, or other political subdivision of the State, for which the service is performed or to which the commodity is delivered.

(Enacted by Stats. 1951, Ch. 764.)



208

Transportation of persons includes every service in connection with or incidental to the safety, comfort, or convenience of the person transported and the receipt, carriage, and delivery of such person and his baggage.

(Enacted by Stats. 1951, Ch. 764.)



209

Transportation of property includes every service in connection with or incidental to the transportation of property, including in particular its receipt, delivery, elevation, transfer, switching, carriage, ventilation, refrigeration, icing, dunnage, storage, and handling, and the transmission of credit by express corporations.

(Enacted by Stats. 1951, Ch. 764.)



210

Rates includes rates, fares, tolls, rentals, and charges, unless the context indicates otherwise.

(Enacted by Stats. 1951, Ch. 764.)



211

Common carrier means every person and corporation providing transportation for compensation to or for the public or any portion thereof, except as otherwise provided in this part.

Common carrier includes:

(a) Every railroad corporation; street railroad corporation; dispatch, sleeping car, dining car, drawing-room car, freight, freightline, refrigerator, oil, stock, fruit, car-loaning, car-renting, car-loading, and every other car corporation or person operating for compensation within this state.

(b) Every corporation or person, owning, controlling, operating, or managing any vessel used in the transportation of persons or property for compensation between points upon the inland waters of this state or upon the high seas between points within this state, except as provided in Section 212. Inland waters as used in this section includes all navigable waters within this state other than the high seas.

(c) Every passenger stage corporation operating within this state.

(Amended by Stats. 1996, Ch. 1042, Sec. 3. Effective September 29, 1996.)



212

Common carrier shall not include:

(a) Any corporation or person owning, controlling, operating, or managing any vessel, by reason of the furnishing of water transportation service between points upon the inland waters of this state or upon the high seas between points within this state for affiliated or parent or subsidiary companies or for the products of other corporations or persons engaged in the same industry, if the water transportation service is furnished in tank vessels or barges specially constructed to hold liquids or fluids in bulk and if the service is not furnished to others not engaged in the same industry.

(b) Any corporation or person who operates any vessel for the transportation of persons for compensation, between points in this state if one terminus of every trip operated by the corporation or person is within the boundaries of a United States military reservation and is performed under a contract with an agency of the federal government which specifies the terms of service to be provided; and provided that the corporation or person does not perform any service between termini within this state which are outside of a United States military reservation. For the purposes of this subdivision, the conditions of this exemption shall be reviewed by the Public Utilities Commission annually as of the first day of January of each year.

(c) Any corporation or person owning, controlling, operating, or managing any recreational conveyance such as a ski lift, ski tow, J-bar, T-bar, chair lift, aerial tramway, or other device or equipment used primarily while participating in winter sports activities.

(d) Any corporation or person furnishing or otherwise providing transportation by horse, mule, or other equine animal for entertainment or recreational purposes.

(e) Any motor carrier of property, as defined in Section 34601 of the Vehicle Code.

(Amended by Stats. 1996, Ch. 1042, Sec. 4. Effective September 29, 1996.)



214.5

With respect to a motor vehicle used in the transportation of passengers for compensation by a passenger stage corporation, owner means the corporation or person who is registered with the Department of Motor Vehicles as the owner of the vehicle, or who has a legal right to possession of the vehicle pursuant to a lease or rental agreement.

(Amended by Stats. 1996, Ch. 1042, Sec. 7. Effective September 29, 1996.)



215

Between fixed termini or over a regular route means the termini or route between which, or over which any passenger stage corporation usually or ordinarily operates any passenger stage, even though there may be departures from the termini or route, whether these departures are periodic or irregular.

(Amended by Stats. 1985, Ch. 1556, Sec. 1.)



215.6

Food products for human consumption means articles used for human food or drink and articles used as components of any of those articles.

(Added by Stats. 1990, Ch. 1685, Sec. 2.)



215.7

Nonfood product means any article, material, substance, or product which is not food.

(Added by Stats. 1990, Ch. 1685, Sec. 2.5.)



216

(a) Public utility includes every common carrier, toll bridge corporation, pipeline corporation, gas corporation, electrical corporation, telephone corporation, telegraph corporation, water corporation, sewer system corporation, and heat corporation, where the service is performed for, or the commodity is delivered to, the public or any portion thereof.

(b) Whenever any common carrier, toll bridge corporation, pipeline corporation, gas corporation, electrical corporation, telephone corporation, telegraph corporation, water corporation, sewer system corporation, or heat corporation performs a service for, or delivers a commodity to, the public or any portion thereof for which any compensation or payment whatsoever is received, that common carrier, toll bridge corporation, pipeline corporation, gas corporation, electrical corporation, telephone corporation, telegraph corporation, water corporation, sewer system corporation, or heat corporation, is a public utility subject to the jurisdiction, control, and regulation of the commission and the provisions of this part.

(c) When any person or corporation performs any service for, or delivers any commodity to, any person, private corporation, municipality, or other political subdivision of the state, that in turn either directly or indirectly, mediately or immediately, performs that service for, or delivers that commodity to, the public or any portion thereof, that person or corporation is a public utility subject to the jurisdiction, control, and regulation of the commission and the provisions of this part.

(d) Ownership or operation of a facility that employs cogeneration technology or produces power from other than a conventional power source or the ownership or operation of a facility which employs landfill gas technology does not make a corporation or person a public utility within the meaning of this section solely because of the ownership or operation of that facility.

(e) Any corporation or person engaged directly or indirectly in developing, producing, transmitting, distributing, delivering, or selling any form of heat derived from geothermal or solar resources or from cogeneration technology to any privately owned or publicly owned public utility, or to the public or any portion thereof, is not a public utility within the meaning of this section solely by reason of engaging in any of those activities.

(f) The ownership or operation of a facility that sells compressed natural gas at retail to the public for use only as a motor vehicle fuel, and the selling of compressed natural gas at retail from that facility to the public for use only as a motor vehicle fuel, does not make the corporation or person a public utility within the meaning of this section solely because of that ownership, operation, or sale.

(g) Ownership or operation of a facility that is an exempt wholesale generator, as defined in the Public Utility Holding Company Act of 2005 (42 U.S.C. Sec. 16451(6)), does not make a corporation or person a public utility within the meaning of this section, solely due to the ownership or operation of that facility.

(h) The ownership, control, operation, or management of an electric plant used for direct transactions or participation directly or indirectly in direct transactions, as permitted by subdivision (b) of Section 365, sales into a market established and operated by the Independent System Operator or any other wholesale electricity market, or the use or sale as permitted under subdivisions (b) to (d), inclusive, of Section 218, shall not make a corporation or person a public utility within the meaning of this section solely because of that ownership, participation, or sale.

(i) The ownership, control, operation, or management of a facility that supplies electricity to the public only for use to charge light duty plug-in electric vehicles does not make the corporation or person a public utility within the meaning of this section solely because of that ownership, control, operation, or management. For purposes of this subdivision, light duty plug-in electric vehicles includes light duty battery electric and plug-in hybrid electric vehicles. This subdivision does not affect the commission s authority under Section 454 or 740.2 or any other applicable statute.

(Amended by Stats. 2011, Ch. 480, Sec. 1. Effective January 1, 2012.)



216.2

Notwithstanding Section 216, public utility does not include a motor carrier of property.

(Added by renumbering Section 216.5 by Stats. 2006, Ch. 198, Sec. 7. Effective January 1, 2007.)



216.4

Cable television corporation shall mean any corporation or firm which transmits television programs by cable to subscribers for a fee.

(Added by renumbering Section 215.5 by Stats. 2006, Ch. 198, Sec. 6. Effective January 1, 2007.)



216.6

Cogeneration means the sequential use of energy for the production of electrical and useful thermal energy. The sequence can be thermal use followed by power production or the reverse, subject to the following standards:

(a) At least 5 percent of the facility s total annual energy output shall be in the form of useful thermal energy.

(b) Where useful thermal energy follows power production, the useful annual power output plus one-half the useful annual thermal energy output equals not less than 42.5 percent of any natural gas and oil energy input.

(Added by renumbering Section 218.5 by Stats. 2006, Ch. 198, Sec. 9. Effective January 1, 2007.)



216.8

Commercial mobile radio service means commercial mobile service, as defined in subsection (d) of Section 332 of Title 47 of the United States Code and as further specified by the Federal Communications Commission in Parts 20, 22, 24, and 25 of Title 47 of the Code of Federal Regulations, and includes mobile data service, mobile paging service, mobile satellite telephone service, and mobile telephony service, as those terms are defined in Section 224.4.

(Added by Stats. 2006, Ch. 198, Sec. 8. Effective January 1, 2007.)



217

Electric plant includes all real estate, fixtures and personal property owned, controlled, operated, or managed in connection with or to facilitate the production, generation, transmission, delivery, or furnishing of electricity for light, heat, or power, and all conduits, ducts, or other devices, materials, apparatus, or property for containing, holding, or carrying conductors used or to be used for the transmission of electricity for light, heat, or power.

(Enacted by Stats. 1951, Ch. 764.)



218

(a) Electrical corporation includes every corporation or person owning, controlling, operating, or managing any electric plant for compensation within this state, except where electricity is generated on or distributed by the producer through private property solely for its own use or the use of its tenants and not for sale or transmission to others.

(b) Electrical corporation does not include a corporation or person employing cogeneration technology or producing power from other than a conventional power source for the generation of electricity solely for any one or more of the following purposes:

(1) Its own use or the use of its tenants.

(2) The use of or sale to not more than two other corporations or persons solely for use on the real property on which the electricity is generated or on real property immediately adjacent thereto, unless there is an intervening public street constituting the boundary between the real property on which the electricity is generated and the immediately adjacent property and one or more of the following applies:

(A) The real property on which the electricity is generated and the immediately adjacent real property is not under common ownership or control, or that common ownership or control was gained solely for purposes of sale of the electricity so generated and not for other business purposes.

(B) The useful thermal output of the facility generating the electricity is not used on the immediately adjacent property for petroleum production or refining.

(C) The electricity furnished to the immediately adjacent property is not utilized by a subsidiary or affiliate of the corporation or person generating the electricity.

(3) Sale or transmission to an electrical corporation or state or local public agency, but not for sale or transmission to others, unless the corporation or person is otherwise an electrical corporation.

(c) Electrical corporation does not include a corporation or person employing landfill gas technology for the generation of electricity for any one or more of the following purposes:

(1) Its own use or the use of not more than two of its tenants located on the real property on which the electricity is generated.

(2) The use of or sale to not more than two other corporations or persons solely for use on the real property on which the electricity is generated.

(3) Sale or transmission to an electrical corporation or state or local public agency.

(d) Electrical corporation does not include a corporation or person employing digester gas technology for the generation of electricity for any one or more of the following purposes:

(1) Its own use or the use of not more than two of its tenants located on the real property on which the electricity is generated.

(2) The use of or sale to not more than two other corporations or persons solely for use on the real property on which the electricity is generated.

(3) Sale or transmission to an electrical corporation or state or local public agency, if the sale or transmission of the electricity service to a retail customer is provided through the transmission system of the existing local publicly owned electric utility or electrical corporation of that retail customer.

(e) Electrical corporation does not include an independent solar energy producer, as defined in Article 3 (commencing with Section 2868) of Chapter 9 of Part 2.

(f) The amendments made to this section at the 1987 portion of the 1987 88 Regular Session of the Legislature do not apply to any corporation or person employing cogeneration technology or producing power from other than a conventional power source for the generation of electricity that physically produced electricity prior to January 1, 1989, and furnished that electricity to immediately adjacent real property for use thereon prior to January 1, 1989.

(Amended by Stats. 2008, Ch. 535, Sec. 1. Effective January 1, 2009.)



218.3

(a) Electric service provider means an entity that offers electrical service to customers within the service territory of an electrical corporation and includes the unregulated affiliates and subsidiaries of an electrical corporation.

(b) Electric service provider does not include an entity that offers electrical service solely to service customer load consistent with subdivision (b) of Section 218, and does not include an electrical corporation or a public agency that offers electrical service to residential and small commercial customers within its jurisdiction, or within the service territory of a local publicly owned electric utility.

(c) Electric service provider does not include an independent solar energy producer, as defined in Article 3 (commencing with Section 2868) of Chapter 9 of Part 2.

(Amended by Stats. 2008, Ch. 535, Sec. 2. Effective January 1, 2009.)



218.5

(a) The following terms have the following meanings:

(1) Exempt wholesale generator has the same meaning as defined in the Public Utility Holding Company Act of 2005 (42 U.S.C. Sec. 16451(6)).

(2) Qualifying small power producer, small power production facility, and qualifying small power production facility have the same meanings as found in Section 796 of Title 16 of the United States Code and the regulations enacted pursuant thereto.

(b) Notwithstanding any other provision of law, a qualifying small power producer owning or operating a small power production facility is not a public utility subject to the general jurisdiction of the commission solely because of the ownership or operation of the facility.

(c) Notwithstanding any other provision of law, an exempt wholesale generator is not a public utility subject to the general jurisdiction of the commission solely due to the ownership or operation of the facility.

(Added by renumbering Section 228.5 by Stats. 2008, Ch. 558, Sec. 10. Effective January 1, 2009.)



219

Express corporation includes every corporation or person engaged in or transacting the business of transporting any freight, merchandise, or other property for compensation on the line of any common carrier or stage or auto stage line within this State.

(Enacted by Stats. 1951, Ch. 764.)



220

Freight forwarder means any corporation or person who for compensation undertakes the collection and shipment of property of others, and as consignor or otherwise ships or arranges to ship the property via the line of any common carrier at the tariff rates of such carrier, or who receives such property as consignee thereof.

This section shall not apply to any agricultural or horticultural cooperative organization operating under and by virtue of the laws of this or any other state or the District of Columbia or under federal statute in the performance of its duties for its members, or the agents, individual or corporate, of such organization in the performance of their duties as agents.

This section shall not apply to the operation of a shipper, or a group or association of shippers, in consolidating or distributing freight for themselves or for the members thereof, on a nonprofit basis, for the purpose of securing the benefits of carload, truckload, or other volume rates, or to the operations of a shippers agent, in consolidating or distributing pool cars, whose services and responsibilities to shippers in connection with such operations are confined to the terminal area in which such operations are performed.

(Amended by Stats. 1980, Ch. 1063, Sec. 3.)



221

Gas plant includes all real estate, fixtures, and personal property, owned, controlled, operated, or managed in connection with or to facilitate the production, generation, transmission, delivery, underground storage, or furnishing of gas, natural or manufactured, except propane, for light, heat, or power.

(Amended by Stats. 1979, Ch. 512.)



222

Gas corporation includes every corporation or person owning, controlling, operating, or managing any gas plant for compensation within this state, except where gas is made or produced on and distributed by the maker or producer through private property alone solely for his own use or the use of his tenants and not for sale to others.

Gas corporation shall not include a corporation or person employing landfill gas technology for the production of gas for its own use or the use of its tenants or for sale to a gas corporation or state or local public agency, except that if the gas produced is of such insufficient quality or heating value that it is unacceptable for introduction into the line, plant, or system of a gas corporation or state or local public agency, the person or corporation employing landfill gas technology may without becoming a gas corporation for purposes of this part sell the gas so produced to not more than four other corporations or persons.

(Amended by Stats. 1981, Ch. 214, Sec. 4.)



223

Heating plant includes all real estate, fixtures, and personal property owned, controlled, operated, or managed in connection with or to facilitate the production, generation, transmission, delivery or furnishing of heat for domestic, business, industrial, or public use.

(Enacted by Stats. 1951, Ch. 764.)



224

Heat corporation includes every corporation or person owning, controlling, operating, or managing any heating plant for compensation within this state, except where heat is generated on or distributed by the producer through private property alone solely for his own use or the use of his tenants and not for sale to others.

Heat corporation shall not include a corporation or person employing landfill gas technology for the production or generation of heat for its own use or the use of its tenants or for sale to a heat corporation or state or local public agency.

(Amended by Stats. 1981, Ch. 214, Sec. 5.)



224.2

Landfill gas technology means the process of extraction of gas or gaseous compounds from sanitary landfill areas which gas or compound was generated as a byproduct of the materials composing the landfill. For purposes of this division, real estate, fixtures, and personal property including gas extraction wells, engines and compressors for gas removal or storage, gas cleaning or rectifying equipment, equipment for the generation or production of steam, electricity, heat, or other form of energy through the use of landfill gas, and facilities for the transmission or distribution of landfill gas or other form of energy generated or produced therefrom shall not be considered an electrical, gas, or heat plant or pipeline.

(Added by renumbering Section 224.5 by Stats. 2006, Ch. 198, Sec. 10. Effective January 1, 2007.)



224.3

Local publicly owned electric utility means a municipality or municipal corporation operating as a public utility furnishing electric service as provided in Section 10001, a municipal utility district furnishing electric service formed pursuant to Division 6 (commencing with Section 11501), a public utility district furnishing electric services formed pursuant to the Public Utility District Act set forth in Division 7 (commencing with Section 15501), an irrigation district furnishing electric services formed pursuant to the Irrigation District Law set forth in Division 11 (commencing with Section 20500) of the Water Code, or a joint powers authority that includes one or more of these agencies and that owns generation or transmission facilities, or furnishes electric services over its own or its member s electric distribution system.

(Added by Stats. 2008, Ch. 558, Sec. 9. Effective January 1, 2009.)



224.4

(a) Mobile data service means the delivery of nonvoice information to a mobile device and includes nonvoice information communicated to a mobile telephony services handset, nonvoice information communicated to handheld personal digital assistant (PDA) devices and laptop computers, and mobile paging service carriers offering services on pagers and two-way messaging devices. Unless specified, mobile data service does not include nonvoice information communicated through a wireless local area network operating in the unlicensed radio bands, commonly known as a Wi-Fi network.

(b) Mobile paging service means the transmission of coded radio signals for the purpose of activating specific small radio receivers designed to be carried by a person and to give an aural, visual, or tactile indication when activated.

(c) Mobile satellite telephone service means voice communication to end users over a mobile satellite service involving the provision of commercial mobile radio service, pursuant to Parts 20 and 25 of Title 47 of the Code of Federal Regulations.

(d) Mobile telephony service means commercially available interconnected mobile phone services that provide access to the public switched telephone network (PSTN) via mobile communication devices employing radiowave technology to transmit calls, including cellular radiotelephone, broadband Personal Communications Services (PCS), and digital Specialized Mobile Radio (SMR). Mobile telephony services does not include mobile satellite telephone services or mobile data services used exclusively for the delivery of nonvoice information to a mobile device.

(Added by Stats. 2006, Ch. 198, Sec. 11. Effective January 1, 2007.)



224.6

Motor carrier of property means a motor carrier of property as defined in Section 34601 of the Vehicle Code.

(Added by Stats. 1996, Ch. 1042, Sec. 10. Effective September 29, 1996.)



224.8

Network railroad transportation means railroad transportation that is subject to the jurisdiction of the federal Surface Transportation Board pursuant to subsection (a) or (b) of Section 10501 of Title 49 of the United States Code.

(Added by Stats. 1999, Ch. 1005, Sec. 4.5. Effective January 1, 2000.)



225

Passenger stage includes every stage, auto stage, or other motor vehicle used in the transportation of persons, or persons and their baggage or express, or persons or baggage or express, when such baggage or express is transported incidental to the transportation of passengers.

(Enacted by Stats. 1951, Ch. 764.)



226

(a) Passenger stage corporation includes every corporation or person engaged as a common carrier, for compensation, in the ownership, control, operation, or management of any passenger stage over any public highway in this state between fixed termini or over a regular route except those, 98 percent or more of whose operations as measured by total route mileage operated, which are exclusively within the limits of a single city or city and county, or whose operations consist solely in the transportation of bona fide pupils attending an institution of learning between their homes and that institution.

For purposes of this section, the percentage of the route mileage within the limits of any city shall be determined by the Public Utilities Commission on the first day of January of each year, and the percentage so determined shall be presumed to continue for the year.

(b) Passenger stage corporation does not include that part of the operations of any corporation or person engaged in the ownership, control, operation, or management of any passenger stage over any public highway in this state, whether between fixed termini or over a regular route or otherwise, engaged in the transportation of any pupils or students to and from a public or private school, college, or university, or to and from activities of a public or private school, college, or university, where the rate, charge, or fare for that transportation is not computed, collected, or demanded on an individual fare basis.

(c) Passenger stage corporation does not include the transportation of persons between home and work locations or of persons having a common work-related trip purpose in a vehicle having a seating capacity of 15 passengers or less, including the driver, which is used for the purpose of ridesharing, as defined in Section 522 of the Vehicle Code, when the ridesharing is incidental to another purpose of the driver. This exemption also applies to a vehicle having a seating capacity of more than 15 passengers if the driver files with the commission evidence of liability insurance protection in the same amount and in the same manner as required for a passenger stage corporation, and the vehicle undergoes and passes an annual safety inspection by the Department of the California Highway Patrol. The insurance filing shall be accompanied by a one-time filing fee of seventy-five dollars ($75). This exemption does not apply if the primary purpose for the transportation of those persons is to make a profit. Profit, as used in this subdivision, does not include the recovery of the actual costs incurred in owning and operating a vanpool vehicle, as defined in Section 668 of the Vehicle Code.

(d) Passenger stage corporation does not include that part of the operations of any corporation or person engaged in the ownership, control, operation, or management of any medical transportation vehicles, including vehicles employed to transport developmentally disabled persons for regional centers established pursuant to Chapter 5 (commencing with Section 4620) of Division 4.5 of the Welfare and Institutions Code.

(e) Passenger stage corporation does not include the transportation of persons which is ancillary to commercial river rafting and is for the sole purpose of returning passengers to the point of origin of their rafting trip.

(f) Passenger stage corporation does not include social service transportation delivered by a nonprofit social service transportation provider or a locally licensed or franchised for-profit transportation provider which operates, in dedicated vehicles, social service transportation pursuant to contract with a nonprofit social service transportation provider organization as long as the provider does not use a vehicle designed for carrying more than 16 persons, including the driver, or does not operate vehicles which offer transportation services over regularly scheduled or fixed routes.

(g) Passenger stage corporation does not include intrastate passenger transportation service conducted pursuant to federal operating authority to the extent that regulation of these intrastate operations by the commission is preempted by the federal Bus Regulatory Reform Act of 1982 (P.L. 97-261), as amended.

(Amended by Stats. 1988, Ch. 122, Sec. 1. Effective May 31, 1988.)



227

Pipe line includes all real estate, fixtures, and personal property, owned, controlled, operated, or managed in connection with or to facilitate the transmission, storage, distribution, or delivery of crude oil or other fluid substances except water through pipe lines.

(Enacted by Stats. 1951, Ch. 764.)



228

Pipeline corporation includes every corporation or person owning, controlling, operating, or managing any pipeline for compensation within this state.

Pipeline corporation shall not include a corporation or person employing landfill gas technology and owning, controlling, operating, or managing any pipeline solely for the transmission or distribution of landfill gas or other form of energy generated or produced therefrom.

(Amended by Stats. 1981, Ch. 214, Sec. 7.)



229

Railroad includes every commercial, interurban, and other railway, other than a street railroad, and each branch or extension thereof, by whatsoever power operated, together with all tracks, bridges, trestles, rights of way, subways, tunnels, stations, depots, union depots, ferries, yards, grounds, terminals, terminal facilities, structures, and equipment, and all other real estate, fixtures, and personal property of every kind used in connection therewith, owned, controlled, operated, or managed for public use in the transportation of persons or property.

(Enacted by Stats. 1951, Ch. 764.)



230

Railroad corporation includes every corporation or person owning, controlling, operating, or managing any railroad for compensation within this State.

(Enacted by Stats. 1951, Ch. 764.)



230.3

Service area, for purposes of the operations of a telephone corporation, means a local access and transport area as defined and approved by the United States District Court for the District of Columbia circuit in the case of the United States v. Western Electric Co., Inc., and American Telephone and Telegraph Co., CA 82-0192, April 20 and July 8, 1983, and in a Memorandum and Order of August 5, 1983.

(Added by Stats. 1984, Ch. 796, Sec. 1.)



230.5

Sewer system includes all real estate, fixtures, and personal property owned, controlled, operated, or managed in connection with or to facilitate sewage collection, treatment, or disposition for sanitary or drainage purposes, including any and all lateral and connecting sewers, interceptors, trunk and outfall lines and sanitary sewage treatment or disposal plants or works, and any and all drains, conduits, and outlets for surface or storm waters, and any and all other works, property or structures necessary or convenient for the collection or disposal of sewage, industrial waste, or surface or storm waters. Sewer system shall not include a sewer system which merely collects sewage on the property of a single owner.

(Added by Stats. 1970, Ch. 1109.)



230.6

Sewer system corporation includes every corporation or person owning, controlling, operating, or managing any sewer system for compensation within this state.

(Added by Stats. 1970, Ch. 1110.)



231

Street railroad includes every railway, and each branch or extension thereof, by whatsoever power operated, being mainly upon, along, above or below any street, avenue, road, highway, bridge, or public place within any city or city and county, together with all real estate, fixtures, and personal property of every kind used in connection therewith, owned, controlled, operated, or managed for public use in the transportation of persons or property, but does not include a railway constituting or used as a part of a commercial or interurban railway.

(Enacted by Stats. 1951, Ch. 764.)



232

Street railroad corporation includes every corporation or person owning, controlling, operating, or managing any street railroad for compensation within this State, or owning, controlling, operating, or managing as a part of or in conjunction with such street railroad any automobile, jitney bus, stage, or auto stage used in the business of transportation of persons or property for compensation over any public highway in this State between fixed termini or over a regular route.

(Enacted by Stats. 1951, Ch. 764.)



233

Telephone line includes all conduits, ducts, poles, wires, cables, instruments, and appliances, and all other real estate, fixtures, and personal property owned, controlled, operated, or managed in connection with or to facilitate communication by telephone, whether such communication is had with or without the use of transmission wires.

(Enacted by Stats. 1951, Ch. 764.)



234

(a) Telephone corporation includes every corporation or person owning, controlling, operating, or managing any telephone line for compensation within this state.

(b) Telephone corporation does not include any of the following:

(1) Any hospital, hotel, motel, or similar place of temporary accommodation owning or operating message switching or billing equipment solely for the purpose of reselling services provided by a telephone corporation to its patients or guests.

(2) Any one-way paging service utilizing facilities that are licensed by the Federal Communications Commission, including, but not limited to, narrowband personal communications services described in Subpart D (commencing with Section 24.100) of Part 24 of Title 47 of the Code of Federal Regulations, as in effect on June 13, 1995.

(Amended by Stats. 1995, Ch. 357, Sec. 2. Effective January 1, 1996.)



235

Telegraph line includes all conduits, ducts, poles, wires, cables, instruments, and appliances, and all other real estate, fixtures, and personal property owned, controlled, operated, or managed in connection with or to facilitate communication by telegraph, whether such communication is had with or without the use of transmission wires.

(Enacted by Stats. 1951, Ch. 764.)



236

Telegraph corporation includes every corporation or person owning, controlling, operating, or managing any telegraph line for compensation within this State.

(Enacted by Stats. 1951, Ch. 764.)



237

Toll-bridge corporation includes every private corporation or person owning, controlling, operating, or managing any bridge or appurtenance thereto, used for the transportation of persons or property for compensation in this State.

(Enacted by Stats. 1951, Ch. 764.)



238

(a) Vessel includes every species of watercraft, by whatsoever power operated, which is owned, controlled, operated or managed for public use in the transportation of persons or property, except rowboats, sailing boats, barges under 20 tons dead weight carrying capacity, and vessels which are both under the burden of five tons net register and under 30 feet in length. However, a vessel which is under the burden of five tons net register but is 30 or more feet in length is not a vessel for the purpose of this section if it is used to provide ship-to-shore services by which stores, supplies, spares, passengers, or crew of oceangoing ships are transported to or from ship and shore and payment for such services is made by, or arranged through, the oceangoing shipping company (commonly referred to as water taxi services).

(b) Nothing in this code except those provisions relating to the regulation of rates shall apply to the transportation by a water carrier of commodities in bulk when the cargo space of the vessel in which such commodities are transported is being used for the carrying of not more than three such commodities. This subsection shall apply only in the case of commodities, in bulk which are loaded and carried without wrappers or containers and received and delivered by the carrier without transportation mark or count. For the purposes of this subsection two or more vessels while navigated as a unit shall be considered to be a single vessel.

(c) Nothing in this code shall apply to the transportation by water of liquid cargoes in bulk in tank vessels designed for use exclusively in such service.

(d) Any person or corporation lawfully engaged in business in the transportation of persons or property during the entire one-year period preceding March 1, 1993, and continuously thereafter, and which, solely by virtue of the amendment to subdivision (a) made by the act that adds this subdivision, will become subject to commission regulation as a common carrier by vessel, shall file with the commission, prior to March 1, 1994, an application for a certificate of public convenience and necessity to operate as a common carrier by vessel. However, in lieu of all other fees required by law, the applicant shall pay a fee of fifty dollars ($50). The commission shall issue the certificate without further proceedings authorizing operation over the specific routes or within the specific area which conforms to proof of actual service in the transportation of persons or property as produced by the applicant with respect to its operations during the entire one-year period preceding March 1, 1993, and continuously thereafter.

(Amended by Stats. 1993, Ch. 1040, Sec. 1. Effective January 1, 1994.)



239

(a) (1) Voice over Internet Protocol or VoIP means voice communications service that does all of the following:

(A) Uses Internet Protocol or a successor protocol to enable real-time, two-way voice communication that originates from, or terminates at, the user s location in Internet Protocol or a successor protocol.

(B) Requires a broadband connection from the user s location.

(C) Permits a user generally to receive a call that originates on the public switched telephone network and to terminate a call to the public switched telephone network.

(2) A service that uses ordinary customer premises equipment with no enhanced functionality that originates and terminates on the public switched telephone network, undergoes no net protocol conversion, and provides no enhanced functionality to end users due to the provider s use of Internet Protocol technology is not a VoIP service.

(b) Internet Protocol enabled service or IP enabled service means any service, capability, functionality, or application using existing Internet Protocol, or any successor Internet Protocol, that enables an end user to send or receive a communication in existing Internet Protocol format, or any successor Internet Protocol format through a broadband connection, regardless of whether the communication is voice, data, or video.

(Added by Stats. 2012, Ch. 733, Sec. 2. Effective January 1, 2013.)



240

Water system includes all reservoirs, tunnels, shafts, dams, dikes, headgates, pipes, flumes, canals, structures, and appliances, and all other real estate, fixtures, and personal property, owned, controlled, operated, or managed in connection with or to facilitate the diversion, development, storage, supply, distribution, sale, furnishing, carriage, apportionment, or measurement of water for power, irrigation, reclamation, or manufacturing, or for municipal, domestic, or other beneficial use.

(Enacted by Stats. 1951, Ch. 764.)



241

Water corporation includes every corporation or person owning, controlling, operating, or managing any water system for compensation within this State.

(Enacted by Stats. 1951, Ch. 764.)



243

This part shall not release or waive any right of action by the State, the commission, or any person or corporation for any right, penalty, or forfeiture which may have arisen or accrued or may hereafter arise or accrue under any law of this State.

(Enacted by Stats. 1951, Ch. 764.)



244

No transit district, common carrier, or publicly owned transit system shall require any person to waive, limit, or qualify any right to recover damages for injury in exchange for such person being granted a reduction in price or fare for any service offered by the transit district, common carrier, or publicly owned transit system.

Person, as used in this section, shall not include an employee of the transit district, common carrier, or publicly owned transit system.

(Added by Stats. 1976, Ch. 1377.)



246

A person or corporation shall not be a public utility subject to the jurisdiction, control and regulation of the commission and the provisions of this part solely because such person or corporation owns or controls any electric plant (a) which is leased or held for lease or sale to any public utility, or (b) the operation and use of which is vested by lease or other contract in a public utility, or (c) for a period of not more than 90 days after termination of any lease or contract with a public utility or after repossession of such property following a breach of such lease or contract. The commission may upon application issue its order approving the terms of any such lease or contract for the purpose of qualifying such person or corporation for an exemption by the Securities and Exchange Commission of the United States from the federal Public Utility Holding Company Act of 1935, as amended (Chapter 2C (commencing with Section 79) of Title 15, United States Code). This section shall apply only to persons or corporations for which such lease or contract was approved by the commission prior to January 1, 1979. Nothing in this section shall alter or modify the authority of the commission to regulate the rates and service of a person or corporation which is a public utility subject to the provisions of this part.

(Added by Stats. 1978, Ch. 227.)



247

Any provision of this part that is in conflict with the Communications Act of 1934, as amended, (47 U.S.C. Sec. 332(c)(3)) shall not apply to commercial mobile radio service to the extent of that conflict. If any provision contained in this part applicable to commercial mobile radio service, or the application thereof to any person or circumstance, is invalid as a result of federal preemption, the remainder of this part, or the application of the provision to other persons or circumstances, shall not be affected thereby.

(Amended by Stats. 2006, Ch. 198, Sec. 12. Effective January 1, 2007.)



247.1

(a) The Mobile Telecommunications Sourcing Act (Public Law 106-252) was enacted for the purpose of establishing nationwide uniform sourcing rules for the imposition of state and local taxes, fees, and surcharges on mobile telecommunications services. In order to establish a single, uniform sourcing rule, the federal act partially preempted state and local law imposing taxes, fees, and surcharges on a mobile telecommunications services customer whose place of primary use is outside of the state in which the state and local taxes, fees, or surcharges are imposed.

(b) In accordance with the Mobile Telecommunications Sourcing Act, which is incorporated herein by reference, and notwithstanding Sections 275.6, 276.5, 280, 431, 879, and 2881, the surcharges or fees under these sections do not apply to any charges for mobile telecommunications services billed to a customer where those services are provided, or deemed provided, to a customer whose place of primary use is outside this state. Mobile telecommunications services shall be deemed provided by a customer s home service provider to the customer if those services are provided in a taxing jurisdiction to the customer, and the charges for those services are billed by or for the customer s home service provider.

(c) For purposes of this section:

(1) Charges for mobile telecommunications services means any charge for, or associated with, the provision of commercial mobile radio service, as defined in Section 216.8, or any charge for, or associated with, a service provided as an adjunct to a commercial mobile radio service, that is billed to the customer by or for the customer s home service provider, regardless of whether individual transmissions originate or terminate within the licensed service area of a home service provider.

(2) Customer means either (A) the person or entity that contracts with the home service provider for mobile telecommunications services, or (B) if the end user of mobile telecommunications services is not the contracting party, the end user of the mobile telecommunications service. This paragraph applies only for the purpose of determining the place of primary use. The term customer does not include either (A) a reseller of mobile telecommunications service, or (B) a serving carrier under an arrangement to serve the customer outside the home service provider s licensed service area.

(3) Home service provider means the facilities-based carrier or reseller with which the customer contracts for the provision of mobile telecommunications services.

(4) Licensed service area means the geographic area in which the home service provider is authorized by law or contract to provide commercial mobile radio service to the customer.

(5) Mobile telecommunications service means commercial mobile radio service, as defined in Section 216.8.

(6) Place of primary use means the street address representative of where the customer s use of the mobile telecommunications service primarily occurs, that must be:

(A) The residential street address or the primary business street address of the customer.

(B) Within the licensed area of the home service provider.

(7) (A) Reseller means a provider who purchases telecommunications services from another telecommunications service provider and then resells the services, or uses the services as a component part of, or integrates the purchased services into a mobile telecommunications service.

(B) Reseller does not include a serving carrier with which a home service provider arranges for the services to its customers outside the home service provider s licensed service area.

(8) Serving carrier means a facilities-based carrier providing mobile telecommunications service to a customer outside a home service provider s or reseller s licensed area.

(9) Taxing jurisdiction means any of the several states, the District of Columbia, or any territory or possession of the United States, any municipality, city, county, township, parish, transportation district, or assessment jurisdiction, or any other political subdivision within the territorial limits of the United States with the authority to impose a tax, charge, or fee.

(Amended by Stats. 2014, Ch. 520, Sec. 1. Effective September 20, 2014.)



248

Any provision of the Public Utilities Act that is in conflict with the railroad provisions of Part A of Subtitle 4 of Title 49 of the United States Code shall be inapplicable to railroad transportation to the extent of that conflict. If any provision in the Public Utilities Act applicable to railroad transportation, or the application thereof to any person or circumstance, is in conflict with Part A of Subtitle 4 of Title 49 of the United States Code, the remainder of the act or the application of the provision to other persons or circumstances shall be unaffected to the extent no conflict exists.

(Added by Stats. 1999, Ch. 1005, Sec. 5. Effective January 1, 2000.)






CHAPTER 1.5. Advisory Boards

270

(a) The following funds are hereby created in the State Treasury:

(1) The California High-Cost Fund-A Administrative Committee Fund.

(2) The California High-Cost Fund-B Administrative Committee Fund.

(3) The Universal Lifeline Telephone Service Trust Administrative Committee Fund.

(4) The Deaf and Disabled Telecommunications Program Administrative Committee Fund.

(5) The Payphone Service Providers Committee Fund.

(6) The California Teleconnect Fund Administrative Committee Fund.

(7) The California Advanced Services Fund.

(b) Moneys in the funds are held in trust and may only be expended pursuant to this chapter and upon appropriation in the annual Budget Act or upon supplemental appropriation.

(c) The commission, in administering the universal service program funds listed in subdivision (a), and in administering state participation in federal universal service programs, is encouraged, consistent with the state s universal service policies and goals, to maximize the amount of federal funding to California participants in the federal programs.

(d) Moneys in each fund shall not be appropriated, or in any other manner transferred or otherwise diverted, to any other fund or entity, except as provided in Sections 19325 and 19325.1 of the Education Code.

(Amended by Stats. 2014, Ch. 520, Sec. 2. Effective September 20, 2014.)



270.1

(a) Notwithstanding any other provision of law, the commission may authorize the trustee of the California High-Cost Fund-B Trust to transfer to the Deaf Equipment Acquisition Fund Trust (DEAF Trust) money sufficient to cover the costs of the programs as specified in subdivision (a) of Section 278, including, but not limited to, all costs specified in subdivision (c) of Section 278. The amount of any transfer of money authorized may not exceed the cost of operating the programs for six months. The commission shall also establish other terms of the transfer, as it determines to be appropriate.

(b) The commission shall reimburse the California High-Cost Fund-B Trust for any transfer of money to the DEAF Trust authorized pursuant to subdivision (a), with interest as determined by the commission.

(c) A sum equivalent to the amount of money transferred to the Deaf Equipment Acquisition Fund Trust (DEAF Trust) pursuant to subdivision (a) is hereby appropriated from the Deaf and Disabled Telecommunications Program Administrative Committee Fund to the commission, for allocation to the California High-Cost Fund-B Trust, for purposes of subdivision (b).

(d) Funds may not be transferred from the California High-Cost Fund-B Trust to the DEAF Trust pursuant to subdivision (a) after September 30, 2001.

(e) Commencing on October 1, 2001, and until a date not later than June 30, 2002, reimbursements made to the California High-Cost Fund-B Trust pursuant to subdivisions (b) and (c) shall be deposited in a separate memorandum account within the DEAF Trust, subject to the terms specified in subdivision (b).

(f) On July 1, 2002, any funds in the DEAF Trust deposited in the memorandum account for purposes of reimbursing the California High-Cost Fund-B Trust shall revert to the Controller for deposit in the California High-Cost Fund-B Trust Committee Fund in the State Treasury rather than the Deaf and Disabled Telecommunications Program Administrative Committee Fund.

(g) Commencing on July 1, 2003, any funds remaining in the DEAF Trust, exclusive of those identified in subdivision (f), shall revert to the Deaf and Disabled Telecommunications Program Administrative Committee Fund in the State Treasury.

(Amended by Stats. 2002, Ch. 61, Sec. 1. Effective June 21, 2002.)



271

For each advisory board created pursuant to this chapter all of the following are applicable:

(a) The commission shall establish the number of, and qualifications for, persons to serve as members of each board, and shall appoint the members of each board. In determining the qualifications of persons who will serve as members of each board, the commission shall consider the purpose of the program, and shall attempt to achieve balanced public participation, for each board. The membership of each board shall reflect, to the extent possible, and consistent with existing law, the ethnic and gender diversity of the state.

(b) Each board shall determine, subject to approval by the commission, the time, location, and number of monthly meetings for each board.

(c) A majority of the number of members of each board constitutes a quorum.

(d) A board cannot act at a meeting without the presence of a quorum.

(e) The affirmative vote of a majority of those members present at the meeting of a board is necessary in order to pass any motion, resolution, or measure.

(f) The commission shall determine for each board whether the board members shall receive expense reimbursement pursuant to Section 19820 of the Government Code and a per diem allowance, as specified in Section 11564.5 of the Government Code, or as established by the commission. Each member of a board who is not a commission or public utility employee, or who is not otherwise compensated by an employer for service on the board, shall be entitled to make a claim for and to receive a per diem allowance, if authorized by the commission. Each member of a board who is not a public utility employee, or who is not otherwise reimbursed by an employer for expenses incurred when serving on the board, shall be entitled to make a claim for and to receive expense reimbursement, if authorized by the commission. The commission shall allow all reasonable expense and per diem claims. The payments in each instance shall be made only from the fund that supports the activities of the board and shall be subject to the availability of money in that fund. The claims shall be filed by the board with the commission.

(Added by Stats. 1999, Ch. 677, Sec. 2. Effective January 1, 2000.)



273

Each advisory board created pursuant to this chapter shall do both of the following:

(a) Submit an annual budget to the commission. Within 90 calendar days after receiving a board s annual budget, the commission shall either accept, accept with conditions, or reject the submitted budget.

(b) Notwithstanding Section 7550.5 of the Government Code, submit, in accordance with procedures established by the commission, a report that shall describe the activities of the board during the prior reporting period. The report shall be submitted on an annual or more frequent basis, as ordered by the commission.

(Added by Stats. 1999, Ch. 677, Sec. 2. Effective January 1, 2000.)



274

The commission may on its own order, whenever it determines it to be necessary, conduct financial audits of the revenues required to be collected and submitted to the commission for each of the funds specified in Section 270. The commission may on its own order, whenever it determines it to be necessary, conduct compliance audits on the compliance with commission orders with regard to each program subject to this chapter. The commission shall conduct a financial and compliance audit of program-related costs and activities at least once every three years. The first three-year period for a financial and compliance audit commences on July 1, 2002. The second and subsequent three-year periods for financial audits commence three years after the completion of the prior financial audit. The second and subsequent three-year periods for compliance audits commence three years after the completion of the prior compliance audit. The commission may contract with the Bureau of State Audits or the Department of Finance for all necessary auditing services. All costs for audits shall be paid from the fund that supports the activities of the board audited and shall be subject to the availability of money in that fund.

(Amended by Stats. 2001, Ch. 118, Sec. 18. Effective July 30, 2001.)



275

(a) There is hereby created the California High-Cost Fund-A Administrative Committee, which is an advisory board to advise the commission regarding the development, implementation, and administration of a program to provide for transfer payments to small independent telephone corporations providing local exchange services in high-cost rural and small metropolitan areas in the state to create fair and equitable local rate structures, as provided for in Section 275.6, and to carry out the program pursuant to the commission s direction, control, and approval.

(b) All revenues collected through surcharges authorized by the commission to fund the program specified in subdivision (a) shall be submitted to the commission pursuant to a schedule established by the commission. The commission shall transfer the moneys received to the Controller for deposit in the California High-Cost Fund-A Administrative Committee Fund. All interest earned by moneys in the fund shall be deposited in the fund.

(c) Moneys appropriated from the California High-Cost Fund-A Administrative Committee Fund to the commission shall be utilized exclusively by the commission for the program specified in subdivision (a), including all costs of the board and the commission associated with the administration and oversight of the program and the fund.

(d) The Legislature finds and declares that, because maintenance of universal public switched telephone network service throughout the state and maintenance of public safety answering points in high-cost areas of the state rely on appropriations from the California High-Cost Fund-A Administrative Committee Fund, maintaining adequate funding levels for the fund is critical to public health and safety.

(Amended by Stats. 2014, Ch. 520, Sec. 3. Effective September 20, 2014.)



275.6

(a) The commission shall exercise its regulatory authority to maintain the California High-Cost Fund-A Administrative Committee Fund program (CHCF-A program) to provide universal service rate support to small independent telephone corporations in amounts sufficient to meet the revenue requirements established by the commission through rate-of-return regulation in furtherance of the state s universal service commitment to the continued affordability and widespread availability of safe, reliable, high-quality communications services in rural areas of the state.

(b) For purposes of this section, the following terms have the following meanings:

(1) Carrier of last resort means a telephone corporation that is required to fulfill all reasonable requests for service within its service territory.

(2) Rate base means the value of a telephone corporation s plant and equipment that is reasonably necessary to provide regulated voice services and access to advanced services, and upon which the telephone corporation is entitled to a fair opportunity to earn a reasonable rate of return.

(3) Rate design means the mix of end user rates, high-cost support, and other revenue sources that are targeted to provide a fair opportunity to meet the revenue requirement of the telephone corporation.

(4) Rate-of-return regulation means a regulatory structure whereby the commission establishes a telephone corporation s revenue requirements, and then fashions a rate design to provide the company a fair opportunity to meet the revenue requirement.

(5) Revenue requirement means the amount that is necessary for a telephone corporation to recover its reasonable expenses and tax liabilities and earn a reasonable rate of return on its rate base.

(6) Small independent telephone corporations are rural incumbent local exchange carriers subject to commission regulation.

(c) In administering the CHCF-A program the commission shall do all of the following:

(1) Continue to set rates to be charged by the small independent telephone corporations in accordance with Sections 451, 454, 455, and 728.

(2) Employ rate-of-return regulation to determine a small independent telephone corporation s revenue requirement in a manner that provides revenues and earnings sufficient to allow the telephone corporation to deliver safe, reliable, high-quality voice communication service and fulfill its obligations as a carrier of last resort in its service territory, and to afford the telephone corporation a fair opportunity to earn a reasonable return on its investments, attract capital for investment on reasonable terms, and ensure the financial integrity of the telephone corporation.

(3) Ensure that rates charged to customers of small independent telephone corporations are just and reasonable and are reasonably comparable to rates charged to customers of urban telephone corporations.

(4) Provide universal service rate support from the California High-Cost Fund-A Administrative Committee Fund to small independent telephone corporations in an amount sufficient to supply the portion of the revenue requirement that cannot reasonably be provided by the customers of each small independent telephone corporation after receipt of federal universal service rate support.

(5) Promote customer access to advanced services and deployment of broadband-capable facilities in rural areas that is reasonably comparable to that in urban areas, consistent with national communications policy.

(6) Include all reasonable investments necessary to provide for the delivery of high-quality voice communication services and the deployment of broadband-capable facilities in the rate base of small independent telephone corporations.

(7) Ensure that support is not excessive so that the burden on all contributors to the CHCF-A program is limited.

(d) In order to participate in the CHCF-A program, a small independent telephone corporation shall meet all of the following requirements:

(1) Be subject to rate-of-return regulation.

(2) Be subject to the commission s regulation of telephone corporations pursuant to this division.

(3) Be a carrier of last resort in their service territory.

(4) Qualify as a rural telephone company under federal law (47 U.S.C. Sec. 153(44)).

(e) Upon request from the commission, a small independent telephone corporation that receives support from the CHCF-A program shall provide information regarding revenues derived from the provision of unregulated Internet access service by that corporation or its affiliate within that corporation s telephone service territory. The commission shall treat as confidential any information provided pursuant to this subdivision.

(f) The commission shall structure the CHCF-A program so that any charge imposed to promote the goals of universal service reasonably equals the value of the benefits of universal service to contributing entities and their subscribers.

(g) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Amended by Stats. 2014, Ch. 520, Sec. 4. Effective September 20, 2014. Repealed as of January 1, 2019, by its own provisions.)



276

(a) There is hereby created the California High-Cost Fund-B Administrative Committee, which is an advisory board to advise the commission regarding the development, implementation, and administration of a program to provide for transfer payments to telephone corporations providing local exchange services in high-cost areas in the state to create fair and equitable local rate structures, as provided for in Section 276.5, and to carry out the program pursuant to the commission s direction, control, and approval.

(b) All revenues collected through surcharges authorized by the commission to fund the program specified in subdivision (a) shall be submitted to the commission pursuant to a schedule established by the commission. The commission shall transfer the moneys received to the Controller for deposit in the California High-Cost Fund-B Administrative Committee Fund. All interest earned by moneys in the fund shall be deposited in the fund.

(c) Moneys appropriated from the California High-Cost Fund-B Administrative Committee Fund to the commission shall be utilized exclusively by the commission for the program specified in subdivision (a), including all costs of the board and the commission associated with the administration and oversight of the program and the fund.

(Amended by Stats. 2014, Ch. 520, Sec. 5. Effective September 20, 2014.)



276.5

(a) The commission shall develop, implement, and maintain a suitable, competitively neutral, and broad-based program to establish a fair and equitable local rate support structure aided by universal service rate support to telephone corporations serving areas where the cost of providing services exceeds rates charged by providers, as determined by the commission. The program shall be known, and may be cited, as the California High-Cost Fund-B Administrative Committee Fund program or CHCF-B program. The purpose of the program shall be to promote the goals of universal telephone service and to reduce any disparity in the rates charged by those companies. Except as otherwise explicitly provided, this subdivision does not limit the manner in which the commission collects and disburses funds, and does not limit the manner in which it may include or exclude the revenue of contributing entities in structuring the program.

(b) The commission shall structure the CHCF-B program so that any charge imposed to promote the goals of universal service reasonably equals the value of the benefits of universal service to contributing entities and their subscribers.

(c) The commission shall investigate reducing the level of universal service rate support, or elimination of universal service rate support in service areas with demonstrated competition.

(d) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Added by renumbering Section 739.3 by Stats. 2014, Ch. 520, Sec. 6. Effective September 20, 2014. Repealed as of January 1, 2019, by its own provisions.)



277

(a) There is hereby created the Universal Lifeline Telephone Service Trust Administrative Committee, which is an advisory board to advise the commission regarding the development, implementation, and administration of a program to ensure lifeline telephone service is available to the people of the state, as provided for in Article 8 (commencing with Section 871) of Chapter 4 of Part 1 of Division 1, and to carry out the program pursuant to the commission s direction, control, and approval.

(b) All revenues collected by telephone corporations in rates authorized by the commission to fund the program specified in subdivision (a) shall be submitted to the commission pursuant to a schedule established by the commission. Commencing on October 1, 2001, and continuing thereafter, the commission shall transfer the moneys received, and all unexpended revenues collected prior to October 1, 2001, to the Controller for deposit in the Universal Lifeline Telephone Service Trust Administrative Committee Fund. All interest earned by moneys in the fund shall be deposited in the fund.

(c) Moneys appropriated from the Universal Lifeline Telephone Service Trust Administrative Committee Fund to the commission shall be utilized exclusively by the commission for the program specified in subdivision (a), including all costs of the board and the commission associated with the administration and oversight of the program and the fund.

(Amended by Stats. 2001, Ch. 118, Sec. 21. Effective July 30, 2001.)



278

(a) (1) Commencing on July 1, 2003, there is hereby created the Telecommunications Access for Deaf and Disabled Administrative Committee, formerly the Deaf and Disabled Telecommunications Program Administrative Committee, as an advisory board to advise the commission regarding the development, implementation, and administration of programs to provide specified telecommunications services and equipment to persons in this state who are deaf or disabled, as provided for in Sections 2881, 2881.1, and 2881.2.

(2) In addition to the membership qualifications established by the commission pursuant to subdivision (a) of Section 271, the commission shall establish qualifications for persons to serve as members of the Telecommunications Access for Deaf and Disabled Administrative Committee so that consumers of telecommunications services for the deaf and disabled comprise not less than two-thirds of the membership of the committee. To the extent feasible, one of those members shall have experience in the administration of programs similar to those provided for in Sections 2881, 2881.1, and 2881.2.

(3) As part of its advisory role, as specified in paragraph (1), the Telecommunications Access for Deaf and Disabled Administrative Committee shall advise the commission regarding contracts and agreements related to the Deaf and Disabled Telecommunications Program as specified in subdivisions (d) and (e) of Section 2881.4.

(b) All revenues collected by telephone corporations in rates authorized by the commission to fund the programs specified in subdivision (a) shall be submitted to the commission pursuant to a schedule established by the commission. Commencing on July 1, 2003, and continuing thereafter, the commission shall transfer the moneys received, and all unexpended revenue collected prior to July 1, 2003, to the Controller for deposit in the Deaf and Disabled Telecommunications Program Administrative Committee Fund. All interest earned by moneys in the fund shall be deposited in the fund. Those revenues that are collected pursuant to subdivision (g) of Section 2881 shall be accounted for separately, as required by subdivision (b) of Section 2881.2, and deposited in the fund created by the commission pursuant to subdivision (b) of Section 2881.2.

(c) Moneys appropriated from the Deaf and Disabled Telecommunications Program Administrative Committee Fund to the commission shall be utilized exclusively by the commission for the programs specified in subdivision (a), including all costs of the committee and the commission associated with the administration and oversight of the programs and the fund.

(d) Commencing on July 1, 2003, staffing costs incurred by the commission for oversight and administration of the programs described in subdivision (a) shall be funded by moneys appropriated from the Deaf and Disabled Telecommunications Program Administrative Committee Fund.

(Amended by Stats. 2012, Ch. 162, Sec. 153. Effective January 1, 2013.)



279

(a) There is hereby created the Payphone Service Providers Committee, which is an advisory board to advise the commission regarding the development, implementation, and administration of programs to educate pay phone service providers, ensure compliance with the commission s requirements for pay phone operations, and educate consumers on matters related to pay phones, as provided for in commission Decision 90-06-018.

(b) All revenues collected by telephone corporations in rates authorized by the commission to fund the programs specified in subdivision (a) shall be submitted to the commission pursuant to a schedule established by the commission. Commencing on October 1, 2001, and continuing thereafter, the commission shall transfer the moneys received, and all unexpended revenues collected prior to October 1, 2001, to the Controller for deposit in the Payphone Service Providers Committee Fund. All interest earned by moneys in the fund shall be deposited in the fund.

(c) Moneys appropriated from the Payphone Service Providers Committee Fund to the commission shall be utilized exclusively by the commission for the program specified in subdivision (a), including all costs of the board and the commission associated with the administration and oversight of the program and the fund.

(Amended by Stats. 2003, Ch. 733, Sec. 6. Effective January 1, 2004.)



280

(a) The commission shall develop, implement, and administer a program to advance universal service by providing discounted rates to qualifying schools maintaining kindergarten or any of grades 1 to 12, inclusive, community colleges, libraries, hospitals, health clinics, and community organizations, consistent with Chapter 278 of the Statutes of 1994.

(b) There is hereby created the California Teleconnect Fund Administrative Committee, which is an advisory board to advise the commission regarding the development, implementation, and administration of a program to advance universal service by providing discounted rates to qualifying schools maintaining kindergarten or any of grades 1 to 12, inclusive, community colleges, libraries, hospitals, health clinics, and community organizations, consistent with Chapter 278 of the Statutes of 1994, and to carry out the program pursuant to the commission s direction, control, and approval.

(c) All revenues collected by telephone corporations in rates authorized by the commission to fund the program specified in subdivision (a) shall be submitted to the commission pursuant to a schedule established by the commission. The commission shall transfer the moneys received to the Controller for deposit in the California Teleconnect Fund Administrative Committee Fund. All interest earned by moneys in the fund shall be deposited in the fund.

(d) Moneys appropriated from the California Teleconnect Fund Administrative Committee Fund to the commission shall be utilized exclusively by the commission for the program specified in subdivision (a), including all costs of the board and the commission associated with the administration and oversight of the program and the fund.

(e) Moneys loaned from the California Teleconnect Fund Administrative Committee Fund in the Budget Act of 2003 are subject to Section 16320 of the Government Code. If the commission determines a need for moneys in the California Teleconnect Fund Administrative Committee Fund, the commission shall notify the Director of Finance of the need, as specified in Section 16320 of the Government Code. The commission may not increase the rates authorized by the commission to fund the program specified in subdivision (b) while moneys loaned from the California Teleconnect Fund Administrative Committee Fund in the Budget Act of 2003 are outstanding unless both of the following conditions are satisfied:

(1) The Director of Finance, after making a determination pursuant to subdivision (b) of Section 16320 of the Government Code, does not order repayment of all or a portion of any loan from the California Teleconnect Fund Administrative Committee Fund within 30 days of notification by the commission of the need for the moneys.

(2) The commission notifies the Director of Finance and the Chairperson of the Joint Legislative Budget Committee in writing that it intends to increase the rates authorized by the commission to fund the program specified in subdivision (a). The notification required pursuant to this paragraph shall be made 30 days in advance of the intended rate increase.

(f) Subdivision (e) shall become inoperative upon full repayment or discharge of all moneys loaned from the California Teleconnect Fund Administrative Committee Fund in the Budget Act of 2003.

(Amended by Stats. 2008, Ch. 718, Sec. 4. Effective January 1, 2009.)



280.5

(a) Of the revenues from fees collected pursuant to Section 14666.8 of the Government Code after the operative date of this section, except for revenues from fees from a lease agreement for access to Department of Transportation property or a lease agreement existing prior to the operative date of the section, 15 percent shall be available, upon appropriation by the Legislature, for the purpose of addressing the state s digital divide.

(b) Revenues described in subdivision (a) shall be deposited in the Digital Divide Account, which is hereby established in the California Teleconnect Fund Administrative Committee Fund established pursuant to Section 270, to be used only for digital divide pilot projects. Not more than 5 percent of the revenues described in subdivision (a) may be used to pay the costs incurred in connection with the administration of digital divide pilot projects by the commission.

(c) (1) The Digital Divide Grant Program is hereby established subject to the availability of funding pursuant to this section. The commission may not implement the grant program until the commission projects that at least five hundred thousand dollars ($500,000) will be available in the Digital Divide Account during the calendar year following implementation, based on money collected pursuant to Section 14666.8 of the Government Code.

(2) The commission shall provide grants pursuant to this subdivision on a competitive basis subject to criteria to be established by the commission and in a way that disburses the funds widely, including urban and rural areas. Grants shall be awarded to community-based nonprofit organizations that are exempt from taxation under Section 501(c)(3) of the Internal Revenue Code for the purpose of funding community technology programs.

(3) Recipients of grants pursuant to this subdivision shall report to the commission annually on the effectiveness of the grant program.

(4) The commission shall report to the Legislature and the Governor annually on the effectiveness of the program administered pursuant to this subdivision.

(d) For purposes of this section, community technology programs means a program that is engaged in diffusing technology in local communities and training local communities in the use of technology, especially local communities that otherwise would have no access or limited access to the Internet and other technologies.

(e) For purposes of this section, digital divide projects means community technology programs involved in activities that include, but are not limited to, the following:

(1) Providing open access to and opportunities for training in technology.

(2) Developing content relevant to the interests and wants of the local community.

(3) Preparing youth for opportunities in the new economy through multimedia training and skills.

(4) Harnessing technology for e-government services.

(Amended by Stats. 2004, Ch. 183, Sec. 309. Effective January 1, 2005.)



281

(a) The commission shall develop, implement, and administer the California Advanced Services Fund program to encourage deployment of high-quality advanced communications services to all Californians that will promote economic growth, job creation, and the substantial social benefits of advanced information and communications technologies, consistent with this section.

(b) (1) The goal of the program is, no later than December 31, 2015, to approve funding for infrastructure projects that will provide broadband access to no less than 98 percent of California households.

(2) In approving infrastructure projects, the commission shall give priority to projects that provide last-mile broadband access to households that are unserved by an existing facilities-based broadband provider. The commission shall provide each applicant, and any party challenging an application, the opportunity to demonstrate actual levels of broadband service in the project area, which the commission shall consider in reviewing the application.

(c) The commission shall establish the following accounts within the fund:

(1) The Broadband Infrastructure Grant Account.

(2) The Rural and Urban Regional Broadband Consortia Grant Account.

(3) The Broadband Infrastructure Revolving Loan Account.

(4) The Broadband Public Housing Account.

(d) (1) All moneys collected by the surcharge authorized by the commission pursuant to Decision 07-12-054 shall be transmitted to the commission pursuant to a schedule established by the commission. The commission shall transfer the moneys received to the Controller for deposit in the California Advanced Services Fund. Moneys collected on and after January 1, 2011, shall be deposited in the following amounts in the following accounts:

(A) One hundred ninety million dollars ($190,000,000) into the Broadband Infrastructure Grant Account.

(B) Ten million dollars ($10,000,000) into the Rural and Urban Regional Broadband Consortia Grant Account.

(C) Fifteen million dollars ($15,000,000) into the Broadband Infrastructure Revolving Loan Account.

(2) All interest earned on moneys in the fund shall be deposited in the fund.

(3) The commission shall not collect moneys, by imposing the surcharge described in paragraph (1) for deposit in the fund, in an amount that exceeds one hundred million dollars ($100,000,000) before January 1, 2011. On and after January 1, 2011, the commission may collect an additional sum not to exceed two hundred fifteen million dollars ($215,000,000), for a sum total of moneys collected by imposing the surcharge described in paragraph (1) not to exceed three hundred fifteen million dollars ($315,000,000). The commission may collect the additional sum beginning with the calendar year starting on January 1, 2011, and continuing through the 2020 calendar year, in an amount not to exceed twenty-five million dollars ($25,000,000) per year, unless the commission determines that collecting a higher amount in any year will not result in an increase in the total amount of all surcharges collected from telephone customers that year.

(e) (1) All moneys in the California Advanced Services Fund shall be available, upon appropriation by the Legislature, to the commission for the program administered by the commission pursuant to this section, including the costs incurred by the commission in developing, implementing, and administering the program and the fund.

(2) Notwithstanding any other law and for the sole purpose of providing matching funds pursuant to the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5), any entity eligible for funding pursuant to that act shall be eligible to apply to participate in the program administered by the commission pursuant to this section, if that entity otherwise satisfies the eligibility requirements under that program. Nothing in this section shall impede the ability of an incumbent local exchange carrier, as defined by subsection (h) of Section 251 of Title 47 of the United States Code, that is regulated under a rate of return regulatory structure, to recover, in rate base, California infrastructure investment not provided through federal or state grant funds for facilities that provide broadband service and California intrastate voice service.

(3) Notwithstanding subdivision (b) of Section 270, an entity that is not a telephone corporation shall be eligible to apply to participate in the program administered by the commission pursuant to this section to provide access to broadband to an unserved or underserved household, as defined in commission Decision 12-02-015, if the entity otherwise meets the eligibility requirements and complies with program requirements established by the commission. These requirements shall include all of the following:

(A) That projects under this paragraph provide last-mile broadband access to households that are unserved by an existing facilities-based broadband provider and only receive funding to provide broadband access to households that are unserved or underserved, as defined in commission Decision 12-02-015.

(B) That funding for a project providing broadband access to an underserved household shall not be approved until after any existing facilities-based provider has an opportunity to demonstrate to the commission that it will, within a reasonable timeframe, upgrade existing service. An existing facilities-based provider may, but is not required to, apply for funding under this section to make that upgrade.

(C) That the commission shall provide each applicant, and any party challenging an application, the opportunity to demonstrate actual levels of broadband service in the project area, which the commission shall consider in reviewing the application.

(D) That a local governmental agency may be eligible for an infrastructure grant only if the infrastructure project is for an unserved household or business, the commission has conducted an open application process, and no other eligible entity applied.

(E) That the commission shall establish a service list of interested parties to be notified of California Advanced Services Fund applications.

(f) Moneys in the Rural and Urban Regional Broadband Consortia Grant Account shall be available for grants to eligible consortia to fund the cost of broadband deployment activities other than the capital cost of facilities, as specified by the commission. An eligible consortium may include, as specified by the commission, representatives of organizations, including, but not limited to, local and regional government, public safety, elementary and secondary education, health care, libraries, postsecondary education, community-based organizations, tourism, parks and recreation, agricultural, and business, and is not required to have as its lead fiscal agent an entity with a certificate of public convenience and necessity.

(g) Moneys in the Broadband Infrastructure Revolving Loan Account shall be available to finance capital costs of broadband facilities not funded by a grant from the Broadband Infrastructure Grant Account. The commission shall periodically set interest rates on the loans based on surveys of existing financial markets.

(h) (1) For purposes of this subdivision, the following terms have the following meanings:

(A) Publicly subsidized means either that the housing development receives financial assistance from the United States Department of Housing and Urban Development pursuant to an annual contribution contract or is financed with low-income housing tax credits, tax-exempt mortgage revenue bonds, general obligation bonds, or local, state, or federal loans or grants and the rents of the occupants, who are lower income households, do not exceed those prescribed by deed restrictions or regulatory agreements pursuant to the terms of the financing or financial assistance.

(B) Publicly supported community means a publicly subsidized multifamily housing development that is wholly owned by either of the following:

(i) A public housing agency that has been chartered by the state, or by any city or county in the state, and has been determined to be an eligible public housing agency by the United States Department of Housing and Urban Development.

(ii) An incorporated nonprofit organization as described in Section 501(c)(3) of the Internal Revenue Code (26 U.S.C. Sec. 501(c)(3)) that is exempt from taxation under Section 501(a) of that code (16 U.S.C. Sec. 501(a)), and that has received public funding to subsidize the construction or maintenance of housing occupied by residents whose annual income qualifies as low or very low income according to federal poverty guidelines.

(2) Notwithstanding subdivision (b) of Section 270, moneys in the Broadband Public Housing Account shall be available for the commission to award grants and loans pursuant to this subdivision to an eligible publicly supported community if that entity otherwise meets eligibility requirements and complies with program requirements established by the commission.

(3) Not more than twenty million dollars ($20,000,000) shall be available for grants and loans to a publicly supported community to finance a project to connect a broadband network to that publicly supported community. A publicly supported community may be an eligible applicant only if the publicly supported community can verify to the commission that the publicly supported community has not denied a right of access to any broadband provider that is willing to connect a broadband network to the facility for which the grant or loan is sought.

(4) (A) Not more than five million dollars ($5,000,000) shall be available for grants and loans to a publicly supported community to support programs designed to increase adoption rates for broadband services for residents of that publicly supported community. A publicly supported community may be eligible for funding for a broadband adoption program only if the residential units in the facility to be served have access to broadband services or will have access to broadband services at the time the funding for adoption is implemented.

(B) A publicly supported community may contract with other nonprofit or public agencies to assist in implementation of a broadband adoption program.

(5) To the extent feasible, the commission shall approve projects for funding from the Broadband Public Housing Account in a manner that reflects the statewide distribution of publicly supported communities.

(6) In reviewing a project application under this subdivision, the commission shall consider the availability of other funding sources for that project, any financial contribution from the broadband service provider to the project, the availability of any other public or private broadband adoption or deployment program, including tax credits and other incentives, and whether the applicant has sought funding from, or participated in, any reasonably available program. The commission may require an applicant to provide match funding, and shall not deny funding for a project solely because the applicant is receiving funding from another source.

(7) (A) To provide funding for the purposes of this subdivision, the commission shall transfer to the Broadband Public Housing Account twenty million dollars ($20,000,000) from the Broadband Infrastructure Grant Account and five million dollars ($5,000,000) from the Broadband Revolving Loan Account. Any moneys in the Broadband Public Housing Account that have not been awarded pursuant to this subdivision by December 31, 2016, shall be transferred back to the Broadband Infrastructure Grant Account and Broadband Infrastructure Revolving Loan Account in proportion to the amount transferred from the respective accounts.

(B) The commission shall transfer funds pursuant to subparagraph (A) only if the commission is otherwise authorized to collect funds for purposes of this section in excess of the total amount authorized pursuant to paragraph (3) of subdivision (d).

(i) (1) The commission shall conduct two interim financial audits and a final financial audit and two interim performance audits and a final performance audit of the implementation and effectiveness of the California Advanced Services Fund to ensure that funds have been expended in accordance with the approved terms of the grant awards and loan agreements and this section. The commission shall report its interim findings to the Legislature by April 1, 2011, and April 1, 2017. The commission shall report its final findings to the Legislature by April 1, 2021. The reports shall also include an update to the maps in the final report of the California Broadband Task Force and data on the types and numbers of jobs created as a result of the program administered by the commission pursuant to this section.

(2) (A) The requirement for submitting a report imposed under paragraph (1) is inoperative on January 1, 2022, pursuant to Section 10231.5 of the Government Code.

(B) A report to be submitted pursuant to paragraph (1) shall be submitted in compliance with Section 9795 of the Government Code.

(j) (1) Beginning on January 1, 2012, and annually thereafter, the commission shall provide a report to the Legislature that includes all of the following information:

(A) The amount of funds expended from the California Advanced Services Fund in the prior year.

(B) The recipients of funds expended from the California Advanced Services Fund in the prior year.

(C) The geographic regions of the state affected by funds expended from the California Advanced Services Fund in the prior year.

(D) The expected benefits to be derived from the funds expended from the California Advanced Services Fund in the prior year.

(E) Actual broadband adoption levels from the funds expended from the California Advanced Services Fund in the prior year.

(F) The amount of funds expended from the California Advanced Services Fund used to match federal funds.

(G) An update on the expenditures from California Advanced Services Fund and broadband adoption levels, and an accounting of remaining unserved and underserved households and areas of the state.

(H) The status of the California Advanced Services Fund balance and the projected amount to be collected in each year through 2020 to fund approved projects.

(2) (A) The requirement for submitting a report imposed under paragraph (1) is inoperative on January 1, 2021, pursuant to Section 10231.5 of the Government Code.

(B) A report to be submitted pursuant to paragraph (1) shall be submitted in compliance with Section 9795 of the Government Code.

(Amended by Stats. 2013, Ch. 522, Sec. 1.5. Effective October 3, 2013. Operative January 1, 2014, pursuant to Sec. 2 of Ch. 522.)



282

Any revenues that are deposited in funds created pursuant to this chapter shall not be used by the state for any purpose other than as specified in this chapter. Notwithstanding any other provision of law, the Controller may use the funds created pursuant to this chapter for loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code.

(Added by renumbering Section 281 (as amended by Stats. 2008, Ch. 751) by Stats. 2009, Ch. 140, Sec. 162. Effective January 1, 2010.)



285

(a) As used in this section, interconnected Voice over Internet Protocol (VoIP) service has the same meaning as in Section 9.3 of Title 47 of the Code of Federal Regulations.

(b) The Legislature finds and declares that the sole purpose of this section is to require the commission to impose the surcharges pursuant to this section to ensure that end-use customers of interconnected VoIP service providers contribute to the funds enumerated in this section, and, therefore, this section does not indicate the intent of the Legislature with respect to any other purpose.

(c) The commission shall require interconnected VoIP service providers to collect and remit surcharges on their California intrastate revenues in support of the following public purpose program funds:

(1) California High-Cost Fund-A Administrative Committee Fund under Section 275.

(2) California High-Cost Fund-B Administrative Committee Fund under Section 276.

(3) Universal Lifeline Telephone Service Trust Administrative Committee Fund under Section 277.

(4) Deaf and Disabled Telecommunications Program Administrative Committee Fund under Section 278.

(5) California Teleconnect Fund Administrative Committee Fund under Section 280.

(6) California Advanced Services Fund under Section 281.

(d) The authority to impose a surcharge pursuant to this section applies only to a surcharge imposed on end-use customers for interconnected VoIP service provided to an end-use customer s place of primary use that is located within California. As used in this subdivision, place of primary use means the street address where the end-use customer s use of interconnected VoIP service primarily occurs, or a reasonable proxy as determined by the interconnected VoIP service provider, such as the customer s registered location for 911 purposes.

(e) (1) For the purposes of determining what revenues are subject to a surcharge imposed pursuant to this section, an interconnected VoIP service provider may use any of the following methodologies to identify intrastate revenues:

(A) The inverse of the interstate safe harbor percentage established by the Federal Communications Commission for interconnected VoIP service for federal universal service contribution purposes, as these percentages may be revised from time to time.

(B) A traffic study specific to the interconnected VoIP service provider allocating revenues between the federal and state jurisdictions.

(C) Another means of accurately apportioning interconnected VoIP service between federal and state jurisdictions.

(2) The methodology chosen pursuant to paragraph (1) shall be consistent with the revenue allocation methodology the provider uses to determine its federal universal service contribution obligations.

(3) It is the intent of the Legislature that a traffic study described in subparagraph (B) of paragraph (1) is excluded from public inspection pursuant to Public Utilities Commission General Order 66-C, because the disclosure of these studies would place the provider at an unfair business disadvantage.

(Added by Stats. 2011, Ch. 685, Sec. 1. Effective October 9, 2011.)






CHAPTER 2. The Public Utilities Commission: Organization

301

The membership of the Public Utilities Commission, and the qualifications and tenure of the members of the commission are as provided in Section 1 of Article XII of the Constitution of this state.

(Amended by Stats. 1974, Ch. 489.)



302

Each commissioner shall, before entering upon the duties of his office, take and subscribe the constitutional oath of office.

(Enacted by Stats. 1951, Ch. 764.)



303

(a) A public utilities commissioner may not hold an official relation to, nor have a financial interest in, a person or corporation subject to regulation by the commission. If any commissioner acquires a financial interest in a corporation or person subject to regulation by the commission other than voluntarily, his or her office shall become vacant unless within a reasonable time he or she divests himself or herself of the interest.

(b) The commission shall adopt an updated Conflict of Interest Code and Statement of Incompatible Activities, by February 28, 1998, in a manner consistent with applicable law.

(Amended by Stats. 2007, Ch. 130, Sec. 217. Effective January 1, 2008.)



304

The annual salary of each commissioner is provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code. The commissioners shall be civil executive officers, and their salaries as fixed by law shall be paid in the same manner as are the salaries of other state officers.

(Amended by Stats. 1983, Ch. 142, Sec. 127.)



305

The Governor shall designate a president of the commission from among the members of the commission. The president shall direct the executive director, the attorney, and other staff of the commission, except for the staff of the division described in Section 309.5, in the performance of their duties, in accordance with commission policies and guidelines. The president shall preside at all meetings and sessions of the commission.

(Repealed and added by Stats. 1999, Ch. 509, Sec. 2. Effective January 1, 2000.)



306

(a) The office of the commission shall be in the City and County of San Francisco. The office shall always be open, legal holidays and nonjudicial days excepted. The commission shall hold its sessions at least once in each calendar month in the City and County of San Francisco. The commission may also meet at such other times and in such other places as may be expedient and necessary for the proper performance of its duties, and for that purpose may rent quarters or offices.

(b) The meetings of the commission shall be open and public in accordance with the provisions of Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code.

In addition to the requirements of Section 11125 of the Government Code, the commission shall include in its notice of meetings the agenda of business to be transacted, and no item of business shall be added to the agenda subsequent to the notice in the absence of an unforeseen emergency situation. A rate increase shall not constitute an unforeseen emergency situation. As used in this subdivision, meeting shall include all investigations, proceedings, and showings required by law to be open and public.

(c) The commission shall have a seal, bearing the inscription Public Utilities Commission State of California. The seal shall be affixed to all writs and authentications of copies of records and to such other instruments as the commission shall direct.

(d) The commission may procure all necessary books, maps, charts, stationery, instruments, office furniture, apparatus, and appliances.

(Amended by Stats. 1975, Ch. 708.)



307

(a) The commission may appoint as attorney to the commission an attorney at law of this state, who shall hold office during the pleasure of the commission.

(b) The attorney shall represent and appear for the people of the State of California and the commission in all actions and proceedings involving any question under this part or under any order or act of the commission. If directed to do so by the president, except as otherwise directed by vote of the commission, the attorney shall intervene, if possible, in any action or proceeding in which any such question is involved.

(c) The attorney shall commence, prosecute, and expedite the final determination of all actions and proceedings directed or authorized by the president, except as otherwise directed or authorized by vote of the commission, advise the commission and each commissioner, when so requested, in regard to all matters in connection with the powers and duties of the commission and the members thereof, and generally perform all duties and services as attorney to the commission that the president, or vote of the commission, may require of him.

(Amended by Stats. 1999, Ch. 509, Sec. 3. Effective January 1, 2000.)



308

(a) The commission shall appoint an executive director, who shall hold office during its pleasure. The executive director shall be responsible for the commission s executive and administrative duties and shall organize, coordinate, supervise, and direct the operations and affairs of the commission and expedite all matters within the commission s jurisdiction.

(b) The executive director shall keep a full and true record of all proceedings of the commission, issue all necessary process, writs, warrants, and notices, and perform such other duties as the president, or vote of the commission, prescribes. The president may authorize the executive director to dismiss complaints or applications when all parties are in agreement thereto, in accordance with rules that the commission may prescribe.

(c) The commission may appoint assistant executive directors who may serve warrants and other process in any county or city and county of this state.

(Amended by Stats. 1999, Ch. 509, Sec. 4. Effective January 1, 2000.)



308.5

Persons employed as investigators and investigator supervisors of the Consumer Services Division or the Rail Safety and Carrier Division of the commission who are designated by the commission s executive director and approved by the commission have the authority of peace officers, as specified in paragraph (5) of subdivision (a) of Section 830.11 of the Penal Code, while engaged in exercising the powers granted to or performing the duties imposed upon them in investigating the laws administered by the commission or commencing directly or indirectly any criminal prosecution arising from any investigation conducted under these laws. All persons herein referred to shall be deemed to be acting within the scope of employment with respect to all acts and matters set forth in this section.

(Amended by Stats. 1999, Ch. 1005, Sec. 6. Effective January 1, 2000.)



309

The executive director may employ such officers, administrative law judges, experts, engineers, statisticians, accountants, inspectors, clerks, and employees as the executive director deems necessary to carry out the provisions of this part or to perform the duties and exercise the powers conferred upon the commission by law. All officers and employees shall receive such compensation as is fixed by the commission.

(Amended by Stats. 1982, Ch. 1542, Sec. 1.)



309.1

The Governor may appoint one adviser for each member of the commission upon the request of the commission member. Each adviser shall receive a salary fixed by the commission with the approval of the Department of Human Resources. The total number of advisers exempt from civil service may not exceed five.

(Amended by Stats. 2012, Ch. 665, Sec. 187. Effective January 1, 2013.)



309.5

(a) There is within the commission an independent Office of Ratepayer Advocates to represent and advocate on behalf of the interests of public utility customers and subscribers within the jurisdiction of the commission. The goal of the office shall be to obtain the lowest possible rate for service consistent with reliable and safe service levels. For revenue allocation and rate design matters, the office shall primarily consider the interests of residential and small commercial customers.

(b) The director of the office shall be appointed by, and serve at the pleasure of, the Governor, subject to confirmation by the Senate.

The director shall annually appear before the appropriate policy committees of the Assembly and the Senate to report on the activities of the office.

(c) The director shall develop a budget for the office that shall be subject to final approval of the Department of Finance. As authorized in the approved budget, the office shall employ personnel and resources, including attorneys and other legal support staff, at a level sufficient to ensure that customer and subscriber interests are effectively represented in all significant proceedings. The office may employ experts necessary to carry out its functions. The director may appoint a lead attorney who shall represent the office, and shall report to and serve at the pleasure of the director. The lead attorney for the office shall obtain adequate legal personnel for the work to be conducted by the office from the commission s attorney appointed pursuant to Section 307. The commission s attorney shall timely and appropriately fulfill all requests for legal personnel made by the lead attorney for the office, provided the office has sufficient moneys and positions in its budget for the services requested.

(d) The commission shall develop appropriate procedures to ensure that the existence of the office does not create a conflict of roles for any employee. The procedures shall include, but shall not be limited to, the development of a code of conduct and procedures for ensuring that advocates and their representatives on a particular case or proceeding are not advising decisionmakers on the same case or proceeding.

(e) The office may compel the production or disclosure of any information it deems necessary to perform its duties from any entity regulated by the commission, provided that any objections to any request for information shall be decided in writing by the assigned commissioner or by the president of the commission, if there is no assigned commissioner.

(f) There is hereby created the Public Utilities Commission Ratepayer Advocate Account in the General Fund. Moneys from the Public Utilities Commission Utilities Reimbursement Account in the General Fund shall be transferred in the annual Budget Act to the Public Utilities Commission Ratepayer Advocate Account. The funds in the Public Utilities Commission Ratepayer Advocate Account shall be a budgetary program fund administered and utilized exclusively by the office in the performance of its duties as determined by the director. The director shall annually submit a staffing report containing a comparison of the staffing levels for each five-year period.

(g) On or before January 10 of each year, the office shall provide to the chairperson of the fiscal committee of each house of the Legislature and to the Joint Legislative Budget Committee all of the following information:

(1) The number of personnel years utilized during the prior year by the Office of Ratepayer Advocates.

(2) The total dollars expended by the Office of Ratepayer Advocates in the prior year, the estimated total dollars expended in the current year, and the total dollars proposed for appropriation in the following budget year.

(3) Workload standards and measures for the Office of Ratepayer Advocates.

(h) The office shall meet and confer in an informal setting with a regulated entity prior to issuing a report or pleading to the commission regarding alleged misconduct, or a violation of a law or a commission rule or order, raised by the office in a complaint. The meet and confer process shall be utilized in good faith to reach agreement on issues raised by the office regarding any regulated entity in the complaint proceeding.

(Amended by Stats. 2013, Ch. 356, Sec. 42. Effective September 26, 2013.)



309.6

(a) The commission shall adopt procedures on the disqualification of administrative law judges due to bias or prejudice similar to those of other state agencies and superior courts.

(b) The commission shall develop the procedures with the opportunity for public review and comment.

(Amended by Stats. 1999, Ch. 1005, Sec. 8. Effective January 1, 2000.)



309.7

(a) The division of the commission responsible for consumer protection and safety shall be responsible for inspection, surveillance, and investigation of the rights-of-way, facilities, equipment, and operations of railroads and public mass transit guideways, and for enforcing state and federal laws, regulations, orders, and directives relating to transportation of persons or commodities, or both, of any nature or description by rail. The consumer protection and safety division shall advise the commission on all matters relating to rail safety, and shall propose to the commission rules, regulations, orders, and other measures necessary to reduce the dangers caused by unsafe conditions on the railroads of the state. The delegation of enforcement responsibility to the consumer protection and safety division shall not diminish the power of other agencies of state government to enforce laws relating to employee or environmental safety, pollution prevention, or public health and safety.

(b) In performing its duties, the consumer protection and safety division shall exercise all powers of investigation granted to the commission, including rights to enter upon land or facilities, inspect books and records, and compel testimony. The commission shall employ sufficient federally certified inspectors to ensure at the time of inspection that railroad locomotives and equipment and facilities located in class I railroad yards in California are inspected not less frequently than every 180 days, and all main and branch line tracks are inspected not less frequently than every 12 months. In performing its duties, the safety division shall consult with representatives of railroad corporations, labor organizations representing railroad employees, and the Federal Railroad Administration.

(c) The general counsel shall assign to the consumer protection and safety division the personnel and attorneys necessary to fully utilize the powers granted to the commission by any state law, and by any federal law relating to rail transportation, including, but not limited to, the Federal Rail Safety Act (45 U.S.C. Sec. 421m, et seq.), to enforce safety laws, rules, regulations, and orders, and to collect fines and penalties resulting from the violation of any safety rule or regulation.

(d) The activities of the consumer protection and safety division that relate to safe operation of common carriers by rail, other than those relating to grade crossing protection, shall also be supported by the fees paid by railroad corporations, if any, pursuant to Sections 421 to 424, inclusive. The activities of the consumer protection and safety division that relate to grade crossing protection shall be supported by funds appropriated therefor from the State Highway Account in the State Transportation Fund. On or before November 30 of each year, the commission shall report to the Legislature on the activities of the safety division, and shall fully document in the report all expenditures of those funds in the audit report provided in subdivision (f) of Section 421.

(Amended by Stats. 2005, Ch. 684, Sec. 2. Effective January 1, 2006.)



310

No vacancy in the commission impairs the right of the remaining commissioners to exercise all the powers of the commission. A majority of the commissioners constitutes a quorum for the transaction of any business, for the performance of any duty, or for the exercise of any power of the commission. Any investigation, inquiry, or hearing which the commission may undertake or hold may be undertaken or held by or before any commissioner or commissioners designated for the purpose by the commission. The evidence in any investigation, inquiry, or hearing may be taken by the commissioner or commissioners to whom the investigation, inquiry, or hearing has been assigned or, in his, her, or their behalf, by an administrative law judge designated for that purpose. Every finding, opinion, and order made by the commissioner or commissioners so designated, pursuant to the investigation, inquiry, or hearing, when approved or confirmed by the commission and ordered filed in its office, is the finding, opinion, and order of the commission.

(Amended by Stats. 1988, Ch. 160, Sec. 160.)



311

(a) The commission, each commissioner, the executive director, and the assistant executive directors may administer oaths, certify to all official acts, and issue subpoenas for the attendance of witnesses and the production of papers, waybills, books, accounts, documents, and testimony in any inquiry, investigation, hearing, or proceeding in any part of the state.

(b) The administrative law judges may administer oaths, examine witnesses, issue subpoenas, and receive evidence, under rules that the commission adopts.

(c) The evidence in any hearing shall be taken by the commissioner or the administrative law judge designated for that purpose. The commissioner or the administrative law judge may receive and exclude evidence offered in the hearing in accordance with the rules of practice and procedure of the commission.

(d) Consistent with the procedures contained in Sections 1701.1, 1701.2, 1701.3, and 1701.4, the assigned commissioner or the administrative law judge shall prepare and file an opinion setting forth recommendations, findings, and conclusions. The opinion of the assigned commissioner or the administrative law judge is the proposed decision and a part of the public record in the proceeding. The proposed decision of the assigned commissioner or the administrative law judge shall be filed with the commission and served upon all parties to the action or proceeding without undue delay, not later than 90 days after the matter has been submitted for decision. The commission shall issue its decision not sooner than 30 days following filing and service of the proposed decision by the assigned commissioner or the administrative law judge, except that the 30-day period may be reduced or waived by the commission in an unforeseen emergency situation or upon the stipulation of all parties to the proceeding or as otherwise provided by law. The commission may, in issuing its decision, adopt, modify, or set aside the proposed decision or any part of the decision. Where the modification is of a decision in an adjudicatory hearing it shall be based upon the evidence in the record. Every finding, opinion, and order made in the proposed decision and approved or confirmed by the commission shall, upon that approval or confirmation, be the finding, opinion, and order of the commission.

(e) Any item appearing on the commission s public agenda as an alternate item to a proposed decision or to a decision subject to subdivision (g) shall be served upon all parties to the proceeding without undue delay and shall be subject to public review and comment before it may be voted upon. For purposes of this subdivision, alternate means either a substantive revision to a proposed decision that materially changes the resolution of a contested issue or any substantive addition to the findings of fact, conclusions of law, or ordering paragraphs. The commission shall adopt rules that provide for the time and manner of review and comment and the rescheduling of the item on a subsequent public agenda, except that the item may not be rescheduled for consideration sooner than 30 days following service of the alternative item upon all parties. The alternate item shall be accompanied by a digest that clearly explains the substantive revisions to the proposed decision. The commission s rules may provide that the time and manner of review and comment on an alternate item may be reduced or waived by the commission in an unforeseen emergency situation.

(f) The commission may specify that the administrative law judge assigned to a proceeding involving an electrical, gas, telephone, railroad, or water corporation, or a highway carrier, initiated by customer or subscriber complaint need not prepare, file, and serve an opinion, unless the commission finds that to do so is required in the public interest in a particular case.

(g) (1) Prior to voting on any commission decision not subject to subdivision (d), the decision shall be served on parties and subject to at least 30 days public review and comment. Any alternate to any commission decision shall be subject to the same requirements as provided for alternate decisions under subdivision (e). For purposes of this subdivision, decision also includes resolutions, including resolutions on advice letter filings.

(2) The 30-day period may be reduced or waived in an unforeseen emergency situation, upon the stipulation of all parties in the proceeding, for an uncontested matter in which the decision grants the relief requested, or for an order seeking temporary injunctive relief.

(3) This subdivision does not apply to uncontested matters that pertain solely to water corporations, or to orders instituting investigations or rulemakings, categorization resolutions under Sections 1701.1 to 1701.4, inclusive, or orders authorized by law to be considered in executive session. Consistent with regulatory efficiency and the need for adequate prior notice and comment on commission decisions, the commission may adopt rules, after notice and comment, establishing additional categories of decisions subject to waiver or reduction of the time period in this section.

(h) Notwithstanding any other provision of law, amendments, revisions, or modifications by the commission of its Rules of Practice and Procedure, shall be submitted to the Office of Administrative Law for prior review in accordance with Sections 11349, 11349.3, 11349.4, 11349.5, 11349.6, and 11350.3 of, and subdivisions (a) and (b) of Section 11349.1 of, the Government Code. If the commission adopts an emergency revision to its Rules of Practice and Procedure based upon a finding that the revision is necessary for the preservation of the public peace, health and safety, or general welfare, this emergency revision shall only be reviewed by the Office of Administrative Law in accordance with subdivisions (b) to (d), inclusive, of Section 11349.6 of the Government Code. The emergency revision shall become effective upon filing with the Secretary of State and shall remain in effect for no more than 120 days. A petition for writ of review pursuant to Section 1756 of a commission decision amending, revising, or modifying its Rules of Practice and Procedure shall not be filed until the regulation has been approved by the Office of Administrative Law, the Governor, or a court pursuant to Section 11350.3 of the Government Code. If the period for filing the petition for writ of review would otherwise have already commenced under Section 1733 or 1756 at the time of that approval, then the period for filing the petition for writ of review shall continue until 30 days after the date of that approval. Nothing in this subdivision shall require the commission to comply with Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code. This subdivision is only intended to provide for the Office of Administrative Law review of procedural commission decisions relating to commission Rules of Practice and Procedure, and not general orders, resolutions, or other substantive regulations.

(i) The commission shall immediately notify the Legislature whenever the commission reduces or waives the time period for public review and comment due to an unforseen emergency situation, as provided in subdivision (d), (e), or (g).

(Amended by Stats. 2005, Ch. 591, Sec. 1. Effective January 1, 2006.)



311.1

Notwithstanding any other provision of law, the commission shall not consider or require, in determining qualified bidders for, or in awarding contracts, that any facilities be located within a particular area of the state, or within geographical proximity of any particular area of the state.

(Added by Stats. 1999, Ch. 67, Sec. 39. Effective July 6, 1999.)



311.4

(a) On or after July 1, 2001, the commission shall establish procedures to permit the submission of informal complaints through electronic means in accordance with this section.

(b) On or before January 1, 2002, the commission shall provide on its Internet Web site the means by which consumers may submit informal complaints through electronic means.

(c) It is the intent of the Legislature that, commencing one year from the date that the procedures described in subdivision (a) are implemented, the commission annually review the procedures and the technology involved to ensure the continued effectiveness of the program, and report any findings to the Legislature.

(d) For the purpose of this section, electronic means includes, but shall not be limited to, e-mail or the Internet, or both.

(e) Upon the receipt of an informal complaint submitted by electronic means, the commission shall immediately forward the complaint to the entity named in the complaint.

(f) The commission shall permit the submission of informal complaints through electronic means, if, as determined by the commission, both of the following conditions are met:

(1) The dollar amount in the complaint does not exceed the jurisdictional limit of a small claims court specified in subdivision (a) of Section 116.220 or Section 116.221 of the Code of Civil Procedure.

(2) The commission has addressed any impediments in the electronic systems employed by the commission that would prevent or substantially adversely affect the ability of the commission to receive informal complaints by electronic means.

(g) The commission shall include a notice on its Internet Web site of the availability of the procedures described in subdivision (a).

(h) For the purposes of implementing this section, the commission shall make available to the public an industry specific online complaint form that allows a customer to specify information that the commission determines to be relevant for purposes of resolving a dispute, including the account number, the type of dispute, and the opportunity to make general comments.

(i) This act may not be implemented, and no information technology-related preparatory work may be undertaken in connection with this act prior to July 1, 2001, without the concurrence of the commission and the authorization of the Department of Information Technology pursuant to Executive Order D-3-99.

(Amended by Stats. 2006, Ch. 167, Sec. 8. Effective January 1, 2007.)



311.5

(a) (1) Prior to commencement of any meeting at which commissioners vote on items on the public agenda the commission shall make available to the public copies of the agenda, and upon request, any agenda item documents that are proposed to be considered by the commission for action or decision at a commission meeting.

(2) In addition, the commission shall publish the agenda, agenda item documents, and adopted decisions in a manner that makes copies of them easily available to the public, including publishing those documents on the Internet. Publication of the agenda and agenda item documents shall occur on the Internet at the same time as the written agenda and agenda item documents are made available to the public.

(b) The commission shall publish and maintain the following documents on the Internet:

(1) Each of the commission s proposed and alternate proposed decisions and resolutions, until the decision or resolution is adopted and published.

(2) Each of the commission s adopted decisions and resolutions. The publication shall occur within 10 days of the adoption of each decision or resolution by the commission.

(3) The then-current version of the commission s general orders and Rules of Practice and Procedure.

(4) Each of the commission s rulings. The commission shall maintain those rulings on its Internet Web site until final disposition, including disposition of any judicial appeals, of the respective proceedings in which the rulings were issued.

(5) A docket card that lists, by title and date of filing or issuance, all documents filed and all decisions or rulings issued in those proceedings. The commission shall maintain the docket card until final disposition, including disposition of any judicial appeals, of the corresponding proceedings.

(Amended by Stats. 2005, Ch. 591, Sec. 2. Effective January 1, 2006.)



312

The commission and each commissioner may issue writs of summons, subpenas, warrants of attachment, warrants of commitment, and all necessary process in proceedings for contempt, in like manner and to the same extent as courts of record. The process issued by the commission or any commissioner, extends to all parts of the State and may be served by any person authorized to serve process of courts of record, or by any person designated by the commission or a commissioner. The person executing any such process shall receive such compensation as is allowed by the commission, not to exceed the fees prescribed by law on August 8, 1915, for similar services, and such fees shall be paid in the same manner as provided in this part for payment of the fees of witnesses.

(Enacted by Stats. 1951, Ch. 764.)



313

The commission may require, by order served on any public utility, the production within this State at such time and place as it designates, of any books, accounts, papers, or records kept by the public utility in any office or place without this State, or, at its option, verified copies in lieu thereof, so that an examination thereof may be made by the commission or under its direction.

(Enacted by Stats. 1951, Ch. 764.)



314

(a) The commission, each commissioner, and each officer and person employed by the commission may, at any time, inspect the accounts, books, papers, and documents of any public utility. The commission, each commissioner, and any officer of the commission or any employee authorized to administer oaths may examine under oath any officer, agent, or employee of a public utility in relation to its business and affairs. Any person, other than a commissioner or an officer of the commission, demanding to make any inspection shall produce, under the hand and seal of the commission, authorization to make the inspection. A written record of the testimony or statement so given under oath shall be made and filed with the commission.

(b) Subdivision (a) also applies to inspections of the accounts, books, papers, and documents of any business that is a subsidiary or affiliate of, or a corporation that holds a controlling interest in, an electrical, gas, or telephone corporation, or a water corporation that has 2,000 or more service connections, with respect to any transaction between the water, electrical, gas, or telephone corporation and the subsidiary, affiliate, or holding corporation on any matter that might adversely affect the interests of the ratepayers of the water, electrical, gas, or telephone corporation.

(Amended by Stats. 2012, Ch. 224, Sec. 1. Effective January 1, 2013.)



314.5

The commission shall inspect and audit the books and records for regulatory and tax purposes (a) at least once in every three years in the case of every electrical, gas, heat, telegraph, telephone, and water corporation serving over 1,000 customers, and (b) at least once in every five years in the case of every electrical, gas, heat, telegraph, telephone, and water corporation serving 1,000 or fewer customers. An audit conducted in connection with a rate proceeding shall be deemed to fulfill the requirements of this section. Reports of such inspections and audits and other pertinent information shall be furnished to the State Board of Equalization for use in the assessment of public utilities.

(Amended by Stats. 1999, Ch. 1005, Sec. 9. Effective January 1, 2000.)



315

The commission shall investigate the cause of all accidents occurring within this State upon the property of any public utility or directly or indirectly arising from or connected with its maintenance or operation, resulting in loss of life or injury to person or property and requiring, in the judgment of the commission, investigation by it, and may make such order or recommendation with respect thereto as in its judgment seems just and reasonable. Neither the order or recommendation of the commission nor any accident report filed with the commission shall be admitted as evidence in any action for damages based on or arising out of such loss of life, or injury to person or property. Every public utility shall file with the commission, under such rules as the commission prescribes, a report of each accident so occurring of such kinds or classes as the commission from time to time designates.

(Enacted by Stats. 1951, Ch. 764.)



316

(a) Each electrical corporation shall cooperate fully with the commission in an investigation into any major accident or any reportable incident, as these terms are defined by the commission, concerning overhead electric supply facilities, regardless of pending litigation or other investigations, including, but not limited to, those that may be related to a commission investigation.

(b) After the scene of the incident has been made safe and service has been restored, each electrical corporation shall provide the commission, upon its request, immediate access to all of the following:

(1) Any factual or physical evidence under the electrical corporation s, or its agent s, physical control, custody, or possession related to the incident.

(2) The name and contact information of any known percipient witness.

(3) Any employee percipient witness under the electrical corporation s control.

(4) The name and contact information of any person or entity that has taken possession of any physical evidence removed from the site of the incident.

(5) Any and all documents under the electrical corporation s control that are related to the incident and are not subject to attorney-client privilege or attorney work product doctrine.

(c) Each electrical corporation shall preserve any and all documents or evidence it collects as part of its own investigation related to the incident for at least five years or a shorter period of time as authorized by the commission.

(d) Any and all documents collected by an electrical corporation pursuant to this section shall be catalogued and preserved in an accessible manner for assessment by commission investigators as determined by the commission.

(Added by Stats. 2012, Ch. 262, Sec. 1. Effective January 1, 2013.)



317

The commission may request the local agency formation commission to advise it as to any special districts as defined in Section 54775 of the Government Code who are authorized and capable of performing comparable utility service within an area for which a public utility is seeking certification.

(Added by Stats. 1967, Ch. 920.)



318

The commission shall conduct a zero-based budget for all of its programs by January 10, 2015. The zero-based budget shall be completed for the entire commission, rather than on a division-by-division basis.

(Added by Stats. 2013, Ch. 356, Sec. 43. Effective September 26, 2013.)



319

(a) For purposes of this section, the following terms have the following meanings:

(1) Direct seller, prepaid consumer, prepaid mobile telephony services, prepaid MTS provider, prepaid MTS surcharge, and Public Utilities Commission surcharges, have the same meaning as defined in Section 42004 of the Revenue and Taxation Code.

(2) Reimbursement fee means a charge imposed by the commission pursuant to Chapter 2.5 (commencing with Section 401).

(3) Universal service surcharge means any charge imposed by the commission to support programs funded through one of the state s universal service funds created pursuant to Chapter 1.5 (commencing with Section 270).

(b) The commission shall annually, on or before October 1 of each year, commencing October 1, 2015, compute a reimbursement fee as a percentage of the sales price for prepaid mobile telephony services, to be effective on January 1 of the following year and to be collected and remitted pursuant to the Prepaid Mobile Telephony Services Surcharge Collection Act (Part 21 (commencing with Section 42001) of Division 2 of the Revenue and Taxation Code). On or before October 8 of each year, commencing October 8, 2015, the commission shall post notice of the reimbursement fee on its Internet Web site and notify both the Office of Emergency Services and the State Board of Equalization of this information as well as the computation method used to determine the reimbursement fee.

(c) The commission shall annually, on or before October 1 of each year, commencing October 1, 2015, compute the individual and cumulative amounts of the telecommunications universal service surcharges as a percentage of the sales price for prepaid mobile telephony services, to be effective on January 1 of the following year and to be collected and remitted pursuant to the Prepaid Mobile Telephony Services Surcharge Collection Act (Part 21 (commencing with Section 42001) of Division 2 of the Revenue and Taxation Code). On or before October 8 of each year, commencing October 8, 2015, the commission shall post notice of the individual percentages and the cumulative surcharge on its Internet Web site and notify both the Office of Emergency Services and the State Board of Equalization of this information as well as the computation method used to determine the cumulative surcharge.

(d) (1) Except for that portion of the prepaid MTS surcharge that is the Public Utilities Commission surcharges, computed pursuant to subdivisions (b) and (c), this section neither restricts the commission s authority to adjust reimbursement fees or universal service surcharges nor requires that they only be adjusted once annually.

(2) In annually computing reimbursement fees and universal service surcharges to be collected and remitted to the commission pursuant to this section, the commission shall adjust the fees and surcharges to account for any past overcollection or undercollection of fees or surcharges from prepaid consumers resulting from a reduction or increase in the surcharges made subsequent to December 31 of the previous year.

(3) If both upward and downward adjustments are made to reimbursement fees and universal service surcharges subsequent to December 31, the commission may adjust how collections are deposited into the reimbursement and universal service accounts so that overcollections or undercollections are minimized.

(4) It is the intent of the Legislature that reimbursement fees and universal service surcharges be applied, as much as possible, in a competitively neutral manner that does not favor either prepaid or postpaid payment for mobile telephony services, and that, over time, collections of state charges from prepaid and postpaid consumers balance out so that neither pay a disproportionate amount.

(5) At least 30 days prior to adopting any adjustment to a reimbursement fee or universal service surcharge to be collected and remitted to the commission on both postpaid and prepaid intrastate service, the commission shall prepare a resolution or other public document proposing the fee or surcharge adjustment and explaining the calculation of the fee or surcharge. The commission shall make the resolution or other public document available to the public and on the commission s Internet Web site and it shall include all of the following:

(A) The prior year revenues from the fee or surcharge, including, but not limited to, revenues from prepaid service.

(B) Projected expenses and revenues from all sources, including, but not limited to, prepaid service, for the purposes of the fee or surcharge.

(C) The rationale for adjustment to the reimbursement fee or universal service surcharge, including, but not limited to, all impacts from prepaid MTS surcharge collection.

(e) The commission shall have enforcement authority to ensure the proper remittances over retail transactions of a prepaid MTS provider pursuant to the Prepaid Mobile Telephony Services Surcharge Collection Act (Part 21 (commencing with Section 42001) of Division 2 of the Revenue and Taxation Code).

(f) (1) A prepaid MTS provider shall remit to the commission the fee established for telephone corporations pursuant to subdivision (a) of Section 431 on the intrastate portion of the revenues received for prepaid mobile telephony service through December 31, 2015.

(2) A prepaid MTS provider shall remit to the commission the telecommunications universal service surcharges established for telephone corporations on the intrastate portion of the revenues received for prepaid mobile telephony service through December 31, 2015.

(g) (1) This section does not relieve a prepaid MTS provider or direct seller of their continuing obligation to report prepaid mobile telephony service revenues to the commission in a manner prescribed by the commission.

(2) When reporting prepaid mobile telephony service revenues to the commission, a prepaid MTS provider or direct seller shall report the intrastate revenue portion subject to the reimbursement fee and the telecommunications universal service surcharges, as well as total state mobile telephony service revenue.

(3) Reports made pursuant to this subdivision are subject to Section 583 and any related orders of the commission.

(h) This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Added by Stats. 2014, Ch. 885, Sec. 1. Effective September 30, 2014. Repealed as of January 1, 2020, by its own provisions.)



320

The Legislature hereby declares that it is the policy of this state to achieve, whenever feasible and not inconsistent with sound environmental planning, the undergrounding of all future electric and communication distribution facilities which are proposed to be erected in proximity to any highway designated a state scenic highway pursuant to Article 2.5 (commencing with Section 260) of Chapter 2 of Division 1 of the Streets and Highways Code and which would be visible from such scenic highways if erected above ground. The commission shall prepare and adopt by December 31, 1972, a statewide plan and schedule for the undergrounding of all such utility distribution facilities in accordance with the aforesaid policy and the rules of the commission relating to the undergrounding of facilities.

The commission shall coordinate its activities regarding the plan with local governments and planning commissions concerned.

The commission shall require compliance with the plan upon its adoption.

This section shall not apply to facilities necessary to the operation of any railroad.

(Added by Stats. 1971, Ch. 1697.)



321

(a) The commission shall establish an office of the public advisor and shall appoint a public advisor, including a separate office in the Los Angeles office of the commission. The commission may employ staff as necessary to carry out the duties of the office of the public advisor. The office of the public advisor shall assist members of the public and ratepayers who desire to testify before or present information to the commission in any hearing or proceeding of the commission. The public advisor shall advise the commission on procedural matters relating to public participation in proceedings of the commission.

(b) The public advisor and executive director shall publicize the commission s programs for encouraging and supporting participation in the commission s proceedings.

(Amended by Stats. 2005, Ch. 440, Sec. 3. Effective January 1, 2006.)



321.1

It is the intent of the Legislature that the commission assess the economic effects or consequences of its decisions as part of each ratemaking, rulemaking, or other proceeding, and that this be accomplished using existing resources and within existing commission structures. The commission shall not establish a separate office or department for the purpose of evaluating economic development consequences of commission activities.

(Added by Stats. 2003, Ch. 228, Sec. 47. Effective August 11, 2003.)



321.6

(a) The commission shall do all of the following:

(1) Develop, publish, and annually update an annual workplan that describes in clear detail the scheduled ratemaking proceedings and other decisions that may be considered by the commission during the calendar year. The plan shall include, but is not limited to, information on how members of the public and ratepayers can gain access to the commission s ratemaking process and information regarding the specific matters to be decided. The plan shall also include information on the operation of the office of the public adviser and identify the names and telephone numbers of those contact persons responsible for specific cases and matters to be decided. The plan shall also include a statement that specifies activities that the commission proposes to reduce the costs of, and rates for, energy, including electricity, and for improving the competitive opportunities for state agriculture and other rural energy consumers. The commission shall post the plan under the Official Documents area of its Internet Web site and shall develop a program to disseminate the information in the plan utilizing computer mailing lists to provide regular updates on the information to those members of the public and organizations which request that information.

(2) Produce a complete accounting of its transactions and proceedings for the preceding year, together with other facts, suggestions, and recommendations that it deems of value to the people of the state and a statement that specifies the activities and achievements of the commission in reducing the costs of, and rates for, energy, including electricity, for state agriculture and other rural energy consumers.

(3) Create a report on the number of cases where resolution exceeded the time periods prescribed in scoping memos and the days that commissioners presided in hearings.

(4) Submit annually the plan, accounting, and report required by paragraphs (1), (2), and (3) to the Governor and Legislature no later than February 1 of each year.

(b) The president of the commission shall annually appear before the appropriate policy committees of the Senate and Assembly to report on the annual workplan access guide of the commission required pursuant to this section.

(c) The president of the commission shall annually appear before the appropriate policy committees of the Senate and Assembly to report on the annual report of the commission on the number of cases where resolution exceeded the time periods prescribed in scoping memos and the days that commissioners presided in hearings, pursuant to Section 13 of Chapter 856 of the Statutes of 1996.

(Amended by Stats. 2010, Ch. 477, Sec. 1. Effective January 1, 2011.)



321.7

(a) On or before January 1, 2010, and biennially thereafter, the commission, in consultation with the Independent System Operator and the State Energy Resources Conservation and Development Commission, shall study, and submit a report to the Legislature and the Governor, on the impacts of distributed energy generation on the state s distribution and transmission grid. The study shall evaluate all of the following:

(1) Reliability and transmission issues related to connecting distributed energy generation to the local distribution networks and regional grid.

(2) Issues related to grid reliability and operation, including interconnection, and the position of federal and state regulators toward distributed energy accessibility.

(3) The effect on overall grid operation of various distributed energy generation sources.

(4) Barriers affecting the connection of distributed energy to the state s grid.

(5) Emerging technologies related to distributed energy generation interconnection.

(6) Interconnection issues that may arise for the Independent System Operator and local distribution companies.

(7) The effect on peak demand for electricity.

(b) In addition, the commission shall specifically assess the impacts of the California Solar Initiative program, specified in Section 2851 and Section 25783 of the Public Resources Code, the self-generation incentive program authorized by Section 379.6, and the net energy metering pilot program authorized by Section 2827.9.

(Added by Stats. 2008, Ch. 627, Sec. 2. Effective January 1, 2009.)



322

(a) The commission shall periodically, at least once each year, compile its rules of procedure together with every order and decision of the commission relating to the conduct of the commission s hearings and proceedings.

(b) The compilation shall include, but not be limited to, matters relating to all of the following:

(1) Pleadings.

(2) Public notice.

(3) Public attendance.

(4) Specification of issues.

(5) Prehearing procedures.

(6) Discovery.

(7) Evidence.

(8) Supporting documentation.

(9) Submission of briefs and arguments.

(10) Meetings of the commission.

(11) All other rules of procedure governing participation in hearings and proceedings of the commission by public utilities, commission staff, and other persons.

(Amended by Stats. 2004, Ch. 193, Sec. 174. Effective January 1, 2005.)



322.5

The commission shall determine, as part of the proceeding in Rulemaking 98-07-038 (Rulemaking for purposes of Revising General Order 96-A Regarding Informal Filings at the Commission) or any other appropriate proceeding, as determined by the commission, the feasibility of submitting advice letters to the commission through electronic means. If determined to be feasible, the commission shall, within six months, propose a plan for submitting advice letters by electronic means. For purposes of this section, electronic means include electronic mail and electronic forms developed or approved by the commission and submitted through the commission s Internet Web site.

(Added by Stats. 2005, Ch. 372, Sec. 3. Effective January 1, 2006.)



323

(a) Commencing January 1, 1989, the commission shall cause the complete text of each of its orders and decisions to be published within a reasonable time, not to exceed one year after issuance. The commission shall, on or before January 1, 1990, publish every significant decision or order issued, but not published, as of January 1, 1989.

(b) With respect to the order or decision in any proceeding not assigned to an administrative law judge pursuant to subdivision (b) of Section 311, the commission may comply with subdivision (a) by publishing the docket number or other identifying number used in its recordkeeping system, the name of the case, the parties to the case, and the ordering language in the case.

(c) If the commission participates in or uses an electronic means of publication of its orders and decisions, the commission shall assure reasonable public access to that system upon the payment of reasonable fees or charges.

(Amended by Stats. 1989, Ch. 814, Sec. 1. Effective September 26, 1989.)



324

The executive director of the commission may release to the Director of Industrial Relations any information concerning any person, corporation, or other entity under the jurisdiction and control of the commission relevant to the enforcement of the workers compensation laws of this state.

(Added by Stats. 1991, Ch. 1071, Sec. 3.)



324.5

(a) The Public Utilities Commission shall publish any data it collects for its clearinghouse minority and women business data base that it deems to be nonconfidential, including, but not limited to, company name, address, telephone number, fax number, point of contact, federal Standard Industrial Classification (SIC) code, ethnicity code, gender code, and business description, for use by governmental agencies and the public who request the information. Publication of the data base shall be done on a semiannual basis and shall be made available in hardcopy and softcopy (computer disk). The data base shall also be made available electronically via a computer-accessed bulletin board service (BBS).

(b) The commission may impose fees on the requesters of information commensurate with its cost to publish, duplicate, or provide computer access to the data base.

(Added by Stats. 1993, Ch. 1064, Sec. 1. Effective January 1, 1994.)



325

(a) The Legislature hereby finds and declares that the commission should have the authority to act swiftly to expedite planning for the long-term recovery in parts of the state which have been declared national disaster areas and in which severe damage to or destruction of existing utility facilities has occurred and to adopt expedited procedures for that purpose.

(b) The commission shall, therefore, review existing rules, regulations, and orders and develop and adopt new rules, regulations, or orders, as may be appropriate or necessary to establish expedited procedures to be followed in the event that a determination is made by the President of the United States that an emergency exists, of the severity and magnitude that effective response is beyond the capabilities of the state and the affected local governments and that federal assistance is necessary pursuant to Section 5191 of Title 42 of the United States Code Annotated. The procedures shall require a determination by the commission, upon application of a utility or other interested party, that the emergency has resulted in severe damage or destruction to an existing utility s facilities or existing utilities facilities under the jurisdiction of the commission. The rules and regulations shall be developed consistent with existing rules and regulations pursuant to the authority granted to the commission in Sections 701 and 1701. The expedited procedures shall not prevent or otherwise interfere with a utility s ability promptly to restore service to its customers requiring the service, and to recover the reasonable costs associated with the restoration of service, as determined by the commission. The expedited procedures shall be adopted by the commission on or before January 1, 1994.

(c) In developing the expedited procedures, the commission shall consider, among other things, the following:

(1) Once the President declares that an emergency exists, the extent to which the expedited procedures should become effective.

(2) The extent to which the expedited procedures should take precedence over any conflicting rule, regulation, or order which may impede any appropriate or necessary decisions and actions by the commission.

(3) If the expedited procedures become effective, the scope of relief which may be sought and granted pursuant thereto, including, but not limited to, the following:

(A) A determination of the applicability of existing commission rules, regulations, and orders.

(B) An exemption from those existing rules and regulations.

(4) The time period following the date of the declaration of an emergency by the President, within which any affected city or county within the declared disaster area or public utility serving all or a portion of the county or city thereof, may apply to the commission for relief.

(5) The need, if any, for referral of any application to an administrative law judge, and the need, if any, for formal evidentiary hearings.

(d) No utility shall be required to proceed to incur any costs pursuant to commission order issued under these expedited procedures until arrangements satisfactory to the affected utility have been made for payment of the excess, if any, of the estimated costs of completing the work contemplated by the commission order over the amount of the costs allocated to the ratepayers by the commission order.

(e) The expedited procedures shall preserve the right of interested parties to reasonable notice and an opportunity to be heard, as required by applicable law. The expedited procedures shall provide that in the event of an emergency as defined in this section, the commission has the authority to waive the referral of the application to an administrative law judge, and has the authority to act on the application.

(f) In the event that the President has declared that an emergency exists, pursuant to federal law, after January 1, 1993, and before the adoption of emergency procedures by the commission, the commission is authorized, and empowered to act expeditiously upon the direct request of any affected city or county or public utility serving all or a portion of the city or county, for relief; and to adopt expedited measures and procedures which the commission determines to be necessary or appropriate, including, but not limited to, the considerations set forth above in subdivision (c).

(Added by Stats. 1992, Ch. 752, Sec. 1. Effective January 1, 1993.)



326

(a) By January 10, 2012, and by January 10 of each year thereafter, the commission shall report to the Joint Legislative Budget Committee and appropriate fiscal and policy committees of the Legislature, on all sources and amounts of funding and actual and proposed expenditures, both in the two prior fiscal years and for the proposed fiscal year, including any costs to ratepayers, related to interactions by the commission, its officers, or its staff with the California Public Utilities Commission Foundation, or any derivative, or successor, or with any agent or director of the foundation, including all of the following:

(1) Attendance at meetings, conferences, or events organized or sponsored by the foundation.

(2) Any contract or other agreement between the commission, its officers, or its staff and the foundation, including agreements relating to attendance at any educational or training conference or event.

(3) Any agenda item, order, decision, resolution, or motion, referencing the foundation.

(4) Endorsements of the foundation or its activities.

(5) Any contribution made to the foundation at the behest of a member of the commission, its officers, or its staff, and any direct or indirect contribution made to the foundation by a member of the commission, its officers, or its staff. For purposes of this paragraph, contribution means any payment, a forgiveness of a loan, a payment of a loan by a third party, or an enforceable promise to make a payment, except to the extent that full and adequate consideration is received.

(b) (1) Within eight weeks of any contribution to the foundation made at the behest of a member of the commission, its officers, or its staff, the commission shall report the contribution to the Joint Legislative Budget Committee and appropriate fiscal and policy committees of the Legislature, and include any documents pertaining to the contribution.

(2) Each report shall include certification from the commission that the contribution does not violate the Conflict of Interest Code and Statement of Incompatible Activities adopted pursuant to Section 303.

(Added by Stats. 2011, Ch. 2, Sec. 26. Effective March 24, 2011.)



326.5

By January 10, 2009, and by January 10 of each year thereafter, the commission shall report to the Joint Legislative Budget Committee and appropriate fiscal and policy committees of the Legislature, on all sources and amounts of funding and actual and proposed expenditures, both in the two prior fiscal years and for the proposed fiscal year, including any costs to ratepayers, related to both of the following:

(a) Entities or programs established by the commission by order, decision, motion, settlement, or other action, including, but not limited to, the California Clean Energy Fund, the California Emerging Technology Fund, and the Pacific Forest and Watershed Lands Stewardship Council. The report shall contain descriptions of relevant issues, including, but not limited to, all of the following:

(1) Any governance structure established for an entity or program.

(2) Any staff or employees hired by or for the entity or program and their salaries and expenses.

(3) Any staff or employees transferred or loaned internally or interdepartmentally for the entity or program and their salaries and expenses.

(4) Any contracts entered into by the entity or program, the funding sources for those contracts, and the legislative authority under which the commission entered into the contract.

(5) The public process and oversight governing the entity or program s activities.

(b) Entities or programs established by the commission, other than those expressly authorized by statute, under the following sections:

(1) Section 379.6.

(2) Section 399.8.

(3) Section 739.1.

(4) Section 2790.

(5) Section 2851.

(Added by Stats. 2008, Ch. 760, Sec. 20. Effective September 30, 2008.)



327

(a) The electrical corporations and gas corporations that participate in the California Alternate Rates for Energy (CARE) program, as established pursuant to Section 739.1, shall administer low-income energy efficiency and rate assistance programs described in Sections 382, 739.1, 739.2, and 2790, subject to commission oversight. In administering the programs described in Section 2790, the electrical corporations and gas corporations, to the extent practicable, shall do all of the following:

(1) Continue to leverage funds collected to fund the program described in subdivision (a) with funds available from state and federal sources.

(2) Work with state and local agencies, community-based organizations, and other entities to ensure efficient and effective delivery of programs.

(3) Encourage local employment and job skill development.

(4) Maximize the participation of eligible participants.

(5) Work to reduce consumers electric and gas consumption, and bills.

(6) For electrical corporations, target energy efficiency and solar programs to upper-tier and multifamily customers in a manner that will result in long-term permanent reductions in electricity usage at the dwelling units, and develop programs that specifically target nonprofit affordable housing providers, including programs that promote weatherization of existing dwelling units and replacement of inefficient appliances.

(7) For electrical corporations and for public utilities that are both electrical corporations and gas corporations, allocate the costs of the CARE program on an equal cents per kilowatthour or equal cents per therm basis to all classes of customers that were subject to the surcharge that funded the program on January 1, 2008.

(b) If the commission requires low-income energy efficiency programs to be subject to competitive bidding, the electrical and gas corporations described in subdivision (a), as part of their bid evaluation criteria, shall consider both cost-of-service criteria and quality-of-service criteria. The bidding criteria, at a minimum, shall recognize all of the following factors:

(1) The bidder s experience in delivering programs and services, including, but not limited to, weatherization, appliance repair and maintenance, energy education, outreach and enrollment services, and bill payment assistance programs to targeted communities.

(2) The bidder s knowledge of the targeted communities.

(3) The bidder s ability to reach targeted communities.

(4) The bidder s ability to utilize and employ people from the local area.

(5) The bidder s general contractor s license and evidence of good standing with the Contractors State License Board.

(6) The bidder s performance quality as verified by the funding source.

(7) The bidder s financial stability.

(8) The bidder s ability to provide local job training.

(9) Other attributes that benefit local communities.

(c) Notwithstanding subdivision (b), the commission may modify the bid criteria based upon public input from a variety of sources, including representatives from low-income communities and the program administrators identified in subdivision (b), in order to ensure the effective and efficient delivery of high quality low-income energy efficiency programs.

(Amended by Stats. 2009, Ch. 337, Sec. 1. Effective October 11, 2009.)






CHAPTER 2.2. Natural Gas Restructuring

328

The Legislature finds and declares both of the following:

(a) In order to ensure that all core customers of a gas corporation continue to receive safe basic gas service in a competitive market, each existing gas corporation should continue to provide this essential service.

(b) No customer should have to pay separate fees for utilizing services that protect public or customer safety.

(Repealed and added by Stats. 1999, Ch. 909, Sec. 2. Effective January 1, 2000.)



328.1

As used in this chapter, the following terms have the following meanings:

(a) Basic gas service includes transmission, storage for reliability of service, and distribution of natural gas, purchasing natural gas on behalf of a customer, revenue cycle services, and after-meter services.

(b) Revenue cycle services means metering services, billing the customer, collection, and related customer services.

(c) After-meter services includes, but is not limited to, leak investigation, inspecting customer piping and appliances, carbon monoxide investigation, pilot relighting, and high bill investigation.

(d) Metering services includes, but is not limited to, gas meter installation, meter maintenance, meter testing, collecting and processing consumption data, and all related services associated with the meter.

(Added by Stats. 1999, Ch. 909, Sec. 3. Effective January 1, 2000.)



328.2

The commission shall require each gas corporation to provide bundled basic gas service to all core customers in its service territory unless the customer chooses or contracts to have natural gas purchased and supplied by another entity. A public utility gas corporation shall continue to be the exclusive provider of revenue cycle services to all customers in its service territory, except that an entity purchasing and supplying natural gas under the commission s existing core aggregation program may perform billing and collection services for its customers under the same terms as currently authorized by the commission, and except that a supplier of natural gas to noncore customers may perform billing and collection for natural gas supply for its customers. The gas corporation shall continue to calculate its charges for services provided by that corporation. If the commission establishes credits to be provided by the gas corporation to core aggregation or noncore customers who obtain billing or collection services from entities other than the gas corporation, the credit shall be equal to the billing and collection services costs actually avoided by the gas corporation. The commission shall require the distribution rate to continue to include after-meter services.

(Added by Stats. 1999, Ch. 909, Sec. 4. Effective January 1, 2000.)






CHAPTER 2.3. Electrical Restructuring

ARTICLE 1. General Provisions and Definitions

330

In order to provide guidance in carrying out this chapter, the Legislature finds and declares all of the following:

(a) It is the intent of the Legislature that a cumulative rate reduction of at least 20 percent be achieved not later than April 1, 2002, for residential and small commercial customers, from the rates in effect on June 10, 1996. In determining that the April 1, 2002, rate reduction has been met, the commission shall exclude the costs of the competitively procured electricity and the costs associated with the rate reduction bonds, as defined in Section 840.

(b) The people, businesses, and institutions of California spend nearly twenty-three billion dollars ($23,000,000,000) annually on electricity, so that reductions in the price of electricity would significantly benefit the economy of the state and its residents.

(c) The Public Utilities Commission has opened rulemaking and investigation proceedings with regard to restructuring California s electric power industry and reforming utility regulation.

(d) The commission has found, after an extensive public review process, that the interests of ratepayers and the state as a whole will be best served by moving from the regulatory framework existing on January 1, 1997, in which retail electricity service is provided principally by electrical corporations subject to an obligation to provide ultimate consumers in exclusive service territories with reliable electric service at regulated rates, to a framework under which competition would be allowed in the supply of electric power and customers would be allowed to have the right to choose their supplier of electric power.

(e) Competition in the electric generation market will encourage innovation, efficiency, and better service from all market participants, and will permit the reduction of costly regulatory oversight.

(f) The delivery of electricity over transmission and distribution systems is currently regulated, and will continue to be regulated to ensure system safety, reliability, environmental protection, and fair access for all market participants.

(g) Reliable electric service is of utmost importance to the safety, health, and welfare of the state s citizenry and economy. It is the intent of the Legislature that electric industry restructuring should enhance the reliability of the interconnected regional transmission systems, and provide strong coordination and enforceable protocols for all users of the power grid.

(h) It is important that sufficient supplies of electric generation will be available to maintain the reliable service to the citizens and businesses of the state.

(i) Reliable electric service depends on conscientious inspection and maintenance of transmission and distribution systems. To continue and enhance the reliability of the delivery of electricity, the Independent System Operator and the commission, respectively, should set inspection, maintenance, repair, and replacement standards.

(j) It is the intent of the Legislature that California enter into a compact with western region states. That compact should require the publicly and investor-owned utilities located in those states, that sell energy to California retail customers, to adhere to enforceable standards and protocols to protect the reliability of the interconnected regional transmission and distribution systems.

(k) In order to achieve meaningful wholesale and retail competition in the electric generation market, it is essential to do all of the following:

(1) Separate monopoly utility transmission functions from competitive generation functions, through development of independent, third-party control of transmission access and pricing.

(2) Permit all customers to choose from among competing suppliers of electric power.

(3) Provide customers and suppliers with open, nondiscriminatory, and comparable access to transmission and distribution services.

(l) The commission has properly concluded that:

(1) This competition will best be introduced by the creation of an Independent System Operator and an independent Power Exchange.

(2) Generation of electricity should be open to competition.

(3) There is a need to ensure that no participant in these new market institutions has the ability to exercise significant market power so that operation of the new market institutions would be distorted.

(4) These new market institutions should commence simultaneously with the phase in of customer choice, and the public will be best served if these institutions and the nonbypassable transition cost recovery mechanism referred to in subdivisions (s) to (w), inclusive, are in place simultaneously and no later than January 1, 1998.

(m) It is the intention of the Legislature that California s publicly owned electric utilities and investor-owned electric utilities should commit control of their transmission facilities to the Independent System Operator. These utilities should jointly advocate to the Federal Energy Regulatory Commission a pricing methodology for the Independent System Operator that results in an equitable return on capital investment in transmission facilities for all Independent System Operator participants.

(n) Opportunities to acquire electric power in the competitive market must be available to California consumers as soon as practicable, but no later than January 1, 1998, so that all customers can share in the benefits of competition.

(o) Under the existing regulatory framework, California s electrical corporations were granted franchise rights to provide electricity to consumers in their service territories.

(p) Consistent with federal and state policies, California electrical corporations invested in power plants and entered into contractual obligations in order to provide reliable electrical service on a nondiscriminatory basis to all consumers within their service territories who requested service.

(q) The cost of these investments and contractual obligations are currently being recovered in electricity rates charged by electrical corporations to their consumers.

(r) Transmission and distribution of electric power remain essential services imbued with the public interest that are provided over facilities owned and maintained by the state s electrical corporations.

(s) It is proper to allow electrical corporations an opportunity to continue to recover, over a reasonable transition period, those costs and categories of costs for generation-related assets and obligations, including costs associated with any subsequent renegotiation or buyout of existing generation-related contracts, that the commission, prior to December 20, 1995, had authorized for collection in rates and that may not be recoverable in market prices in a competitive generation market, and appropriate additions incurred after December 20, 1995, for capital additions to generating facilities existing as of December 20, 1995, that the commission determines are reasonable and should be recovered, provided that the costs are necessary to maintain those facilities through December 31, 2001. In determining the costs to be recovered, it is appropriate to net the negative value of above market assets against the positive value of below market assets.

(t) The transition to a competitive generation market should be orderly, protect electric system reliability, provide the investors in these electrical corporations with a fair opportunity to fully recover the costs associated with commission approved generation-related assets and obligations, and be completed as expeditiously as possible.

(u) The transition to expanded customer choice, competitive markets, and performance based ratemaking as described in Decision 95-12-063, as modified by Decision 96-01-009, of the Public Utilities Commission, can produce hardships for employees who have dedicated their working lives to utility employment. It is preferable that any necessary reductions in the utility workforce directly caused by electrical restructuring, be accomplished through offers of voluntary severance, retraining, early retirement, outplacement, and related benefits. Whether workforce reductions are voluntary or involuntary, reasonable costs associated with these sorts of benefits should be included in the competition transition charge.

(v) Charges associated with the transition should be collected over a specific period of time on a nonbypassable basis and in a manner that does not result in an increase in rates to customers of electrical corporations. In order to insulate the policy of nonbypassability against incursions, if exemptions from the competition transition charge are granted, a firewall shall be created that segregates recovery of the cost of exemptions as follows:

(1) The cost of the competition transition charge exemptions granted to members of the combined class of residential and small commercial customers shall be recovered only from those customers.

(2) The cost of the competition transition charge exemptions granted to members of the combined class of customers other than residential and small commercial customers shall be recovered only from those customers. The commission shall retain existing cost allocation authority provided that the firewall and rate freeze principles are not violated.

(w) It is the intent of the Legislature to require and enable electrical corporations to monetize a portion of the competition transition charge for residential and small commercial consumers so that these customers will receive rate reductions of no less than 10 percent for 1998 continuing through 2002. Electrical corporations shall, by June 1, 1997, or earlier, secure the means to finance the competition transition charge by applying concurrently for financing orders from the Public Utilities Commission and for rate reduction bonds from the California Infrastructure and Economic Development Bank.

(x) California s public utility electrical corporations provide substantial benefits to all Californians, including employment and support of the state s economy. Restructuring the electric services industry pursuant to the act that added this chapter will continue these benefits, and will also offer meaningful and immediate rate reductions for residential and small commercial customers, and facilitate competition in the supply of electric power.

(Amended by Stats. 2001, 1st Ex. Sess., Ch. 2, Sec. 2. Effective January 18, 2001.)



331

The definitions set forth in this section shall govern the construction of this chapter.

(a) Aggregator means any marketer, broker, public agency, city, county, or special district, that combines the loads of multiple end-use customers in facilitating the sale and purchase of electric energy, transmission, and other services on behalf of these customers.

(b) Broker means an entity that arranges the sale and purchase of electric energy, transmission, and other services between buyers and sellers, but does not take title to any of the power sold.

(c) Direct transaction means a contract between any one or more electric generators, marketers, or brokers of electric power and one or more retail customers providing for the purchase and sale of electric power or any ancillary services.

(d) Fire wall means the line of demarcation separating residential and small commercial customers from all other customers as described in subdivision (e) of Section 367.

(e) Marketer means any entity that buys electric energy, transmission, and other services from traditional utilities and other suppliers, and then resells those services at wholesale or to an end-use customer.

(f) Microcogeneration facility means a cogeneration facility of less than one megawatt.

(g) Restructuring trusts means the two tax-exempt public benefit trusts established by Decision 96-08-038 of the Public Utilities Commission to provide for design and development of the hardware and software systems for the Power Exchange and the Independent System Operator, respectively, and that may undertake other activities, as needed, as ordered by the commission.

(h) Small commercial customer means a customer that has a maximum peak demand of less than 20 kilowatts.

(Amended by Stats. 2002, Ch. 664, Sec. 188. Effective January 1, 2003.)



331.1

For purposes of this chapter, community choice aggregator means any of the following entities, if that entity is not within the jurisdiction of a local publicly owned electric utility that provided electrical service as of January 1, 2003:

(a) Any city, county, or city and county whose governing board elects to combine the loads of its residents, businesses, and municipal facilities in a communitywide electricity buyers program.

(b) Any group of cities, counties, or cities and counties whose governing boards have elected to combine the loads of their programs, through the formation of a joint powers agency established under Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code.

(c) The Kings River Conservation District, the Sonoma County Water Agency, and any California public agency possessing statutory authority to generate and deliver electricity at retail within its designated jurisdiction, provided the entity may only combine the loads of residences, businesses, and governmental facilities of cities and counties within, or contiguous to, its jurisdiction that have, by resolution exercised pursuant to paragraph (12) of subdivision (c) of Section 366.2, requested the agency to implement a community choice aggregation program.

(Amended by Stats. 2011, Ch. 599, Sec. 3. Effective January 1, 2012.)



332.1

(a) (1) It is the intent of the Legislature to enact Item 1 (revised) on the commission s August 21, 2000 agenda, entitled Opinion Modifying Decision (D.) D.00-06-034 and D.00-08-021 to Regarding Interim Rate Caps for San Diego Gas and Electric Company, as modified below.

(2) It is also the intent of the Legislature that to the extent that the Federal Energy Regulatory Commission orders refunds to electrical corporations pursuant to their findings, the commission shall ensure that any refunds are returned to customers.

(b) The commission shall establish a ceiling of six and five-tenths cents ($0.065) per kilowatthour on the energy component of electric bills for electricity supplied to residential, small commercial, and street lighting customers by the San Diego Gas and Electric Company, through December 31, 2002, retroactive to June 1, 2000. If the commission finds it in the public interest, this ceiling may be extended through December 2003 and may be adjusted as provided in subdivision (d).

(c) The commission shall establish an accounting procedure to track and recover reasonable and prudent costs of providing electric energy to retail customers unrecovered through retail bills due to the application of the ceiling provided for in subdivision (b). The accounting procedure shall utilize revenues associated with sales of energy from utility-owned or managed generation assets to offset an undercollection, if undercollection occurs. The accounting procedure shall be reviewed periodically by the commission, but not less frequently than semiannually. The commission may utilize an existing proceeding to perform the review. The accounting procedure and review shall provide a reasonable opportunity for San Diego Gas and Electric Company to recover its reasonable and prudent costs of service over a reasonable period of time.

(d) If the commission determines that it is in the public interest to do so, the commission, after the date of the completion of the proceeding described in subdivision (g), may adjust the ceiling from the level specified in subdivision (b), and may adjust the frozen rate from the levels specified in subdivision (f), consistent with the Legislature s intent to provide substantial protections for customers of the San Diego Gas and Electric Company and their interest in just and reasonable rates and adequate service.

(e) For purposes of this section, small commercial customer includes, but is not limited to, all San Diego Gas and Electric Company accounts on Rate Schedule A of the San Diego Gas and Electric Company, all accounts of customers who are general acute care hospitals, as defined in Section 1250 of the Health and Safety Code, all San Diego Gas and Electric Company accounts of customers who are public or private schools for pupils in kindergarten or any of grades 1 to 12, inclusive, and all accounts on Rate Schedule AL-TOU under 100 kilowatts.

(f) The commission shall establish an initial frozen rate of six and five-tenths cents ($0.065) per kilowatthour on the energy component of electric bills for electricity supplied to all customers by the San Diego Gas and Electric Company not subject to subdivision (b), for the time period ending with the end of the rate freeze for the Pacific Gas and Electric Company and the Southern California Edison Company pursuant to Section 368, retroactive to February 7, 2001. The commission shall consider the comparable energy components of rates for comparable customer classes served by the Pacific Gas and Electric Company and the Southern California Edison Company and, if it determines it to be in the public interest, the commission may adjust this frozen rate, and may do so, retroactive to the date that rate increases took effect for customers of Pacific Gas and Electric Company and Southern California Edison Company pursuant to the commission s March 27, 2001, decision. The commission shall determine the Fixed Department of Water Resources Set-Aside pursuant to Section 360.5 for customers subject to this section, reflecting a retail rate consistent with the rate for the energy component of electric bills as determined in this subdivision, in place of the retail rate in effect on January 5, 2001. This section shall be construed to modify the payment provisions, but may not be construed to modify the electric procurement obligations of the Department of Water Resources, pursuant to any contract or agreement in accordance with Division 27 (commencing with Section 80000) of the Water Code, and in effect as of February 7, 2001, between the Department of Water Resources and San Diego Gas and Electric Company.

(g) The commission shall institute a proceeding to examine the prudence and reasonableness of the San Diego Gas and Electric Company in the procurement of wholesale energy on behalf of its customers, for a period beginning, at the latest, on June 1, 2000. If the commission finds that San Diego Gas and Electric Company acted imprudently or unreasonably, the commission shall issue orders that it determines to be appropriate affecting the retail rates of San Diego Gas and Electric Company customers including, but not limited to, refunds.

(h) Nothing in this section may be construed to limit the authority of the Department of Water Resources pursuant to Division 27 (commencing with Section 80000) of the Water Code.

(Amended by Stats. 2002, Ch. 664, Sec. 189. Effective January 1, 2003.)



332.2

Rates set by the commission that are subject to subdivision (f) of Section 332.1 may not result in any retroactive recovery of undercollections by the San Diego Gas and Electric Company. Any undercollection resulting from the retroactive rate reductions ordered pursuant to this chapter, retroactive to February 7, 2001, may not result in a revenue undercollection to San Diego Gas and Electric Company.

(Amended (as added by Stats. 2001, 1st Ex. Sess., Ch. 5) by Stats. 2002, Ch. 664, Sec. 190. Effective January 1, 2003. See identical section, as amended by Sec. 191 of Ch. 664.)



332.2

Rates set by the commission that are subject to subdivision (f) of Section 332.1 may not result in any retroactive recovery of undercollections by the San Diego Gas and Electric Company. Any undercollection resulting from the retroactive rate reductions ordered pursuant to this chapter, retroactive to February 7, 2001, may not result in a revenue undercollection to San Diego Gas and Electric Company.

(Amended (as added by Stats. 2001, 1st Ex. Sess., Ch. 6) by Stats. 2002, Ch. 664, Sec. 191. Effective January 1, 2003.)






ARTICLE 2. Oversight Board

334

The Legislature finds and declares that in order to ensure the success of electric industry restructuring, in the transition to a new market structure it is important to ensure a reliable supply of electricity. Reliable electric service is of paramount importance to the safety, health, and comfort of the people of California. Transmission connections between electric utilities allow them to share generation resources and reduce the number of powerplants necessary to maintain a reliable system. The connections between utilities also create exposure to events that can cause widespread and extended transmission and service outages that reach far beyond the originating utility service area. California utilities and those in the western United States voluntarily adhere to reliability standards developed by the Western Electricity Coordinating Council. The economic cost of extended electricity outages, such as those that occurred in California and throughout the Western Electricity Coordinating Council on July 2, 1996, and August 10, 1996, to California s residential, commercial, agricultural, and industrial customers is significant. The proposed restructuring of the electricity industry would transfer responsibility for ensuring short- and long-term reliability away from electric utilities and regulatory bodies to the Independent System Operator and various market-based mechanisms. The Legislature has an interest in ensuring that the change in the locus of responsibility for reliability does not expose California citizens to undue economic risk in connection with system reliability.

(Amended by Stats. 2003, Ch. 62, Sec. 256. Effective January 1, 2004.)



335

In order to ensure that the interests of the people of California are served, a five-member Electricity Oversight Board is hereby created as provided in Section 336. For purposes of this chapter, any reference to the Oversight Board shall mean the Electricity Oversight Board. Its functions shall be all of the following:

(a) To oversee the Independent System Operator and the Power Exchange.

(b) To determine the composition and terms of service and to exercise the exclusive right to decline to confirm the appointments of specific members of the governing board of the Power Exchange.

(c) To serve as an appeal board for majority decisions of the Independent System Operator governing board, as they relate to matters subject to exclusive state jurisdiction, as specified in Section 339.

(d) Those members of the Power Exchange governing board whose appointments the Oversight Board has the exclusive right to decline to confirm include proposed governing board members representing agricultural end users, industrial end users, commercial end users, residential end users, end users at large, nonmarket participants, and public interest groups.

(e) To investigate any matter related to the wholesale market for electricity to ensure that the interests of California s citizens and consumers are served, protected, and represented in relation to the availability of electric transmission and generation and related costs, during periods of peak demand.

(Amended by Stats. 2001, Ch. 766, Sec. 1. Effective January 1, 2002.)



336

(a) The five-member Oversight Board shall be comprised as follows:

(1) Three members, who are California residents and electricity ratepayers, appointed by the Governor from a list jointly provided by the California Energy Resources Conservation and Development Commission and the Public Utilities Commission, and subject to confirmation by the Senate.

(2) One member of the Assembly appointed by the Speaker of the Assembly.

(3) One member of the Senate appointed by the Senate Committee on Rules.

(b) Legislative members shall be nonvoting members, however, they are otherwise full members of the board with all rights and privileges pertaining thereto.

(c) Oversight Board members shall serve three-year terms with no limit on reappointment. For purposes of the initial appointments set forth in paragraph (1), the Governor shall appoint one member to a one-year term, one to a two-year term, and one to a three-year term.

(d) The Governor shall designate one of the voting members as the chairperson of the Oversight Board who shall preside over meetings and direct the executive director in the routine administration of the Oversight Board s business. The chairperson may designate one of the other voting members to preside over meetings in the absence of the chairperson.

(e) Two voting members shall constitute a quorum. Any decision or action of the Oversight Board shall be by majority vote of the voting members.

(f) The members of the Oversight Board shall serve without compensation, but shall be reimbursed for all necessary expenses incurred in the performance of their duties.

(Amended by Stats. 1997, Ch. 261, Sec. 2. Effective January 1, 1998.)



337

(a) The Independent System Operator governing board shall be composed of a five-member independent governing board of directors appointed by the Governor and subject to confirmation by the Senate. Any reference in this chapter or in any other provision of law to the Independent System Operator governing board means the independent governing board appointed under this subdivision.

(b) A member of the independent governing board appointed under subdivision (a) may not be affiliated with any actual or potential participant in any market administered by the Independent System Operator.

(c) (1) All appointments shall be for three-year terms.

(2) There is no limit on the number of terms that may be served by any member.

(d) The Oversight Board shall require the articles of incorporation and bylaws of the Independent System Operator to be revised in accordance with this section, and shall make filings with the Federal Energy Regulatory Commission as the Oversight Board determines to be necessary.

(e) For the purposes of the initial appointments to the Independent System Operator governing board, as provided in subdivision (a), the Governor shall appoint one member to a one-year term, two members to a two-year term, and two members to a three-year term.

(Amended by Stats. 2001, Ch. 766, Sec. 2. Effective January 1, 2002.)



338

The Oversight Board shall have the exclusive right to approve procedures and the qualifications for Power Exchange governing board members specified in subdivision (d) of Section 335, all of whom shall be required to be electricity customers in the area served by the Power Exchange. The Power Exchange governing board shall include, but not be limited to, representatives of investor-owned electric distribution companies, publicly owned electric distribution companies, nonutility generators, public buyers and sellers, private buyers and sellers, industrial end-users, commercial end-users, residential end-users, agricultural end-users, public interest groups, and nonmarket participant representatives. The structural composition of the Power Exchange governing board existing on July 1, 1999, shall remain in effect until an agreement with a participating state is legally in effect. However, prior to such an agreement, California shall retain the right to change the Power Exchange governing board into a nonstakeholder board. In the event of such a legislative change, revised bylaws shall be filed with the Federal Energy Regulatory Commission under Section 205 of the Federal Power Act (16 U.S.C.A. Sec. 824d).

(Amended by Stats. 1999, Ch. 510, Sec. 3. Effective January 1, 2000.)



339

(a) The Oversight Board is the appeal board for majority decisions of the Independent System Operator governing board relating to matters that are identified in subdivision (b) as they pertain to the Independent System Operator.

(b) The following matters are subject to California s exclusive jurisdiction:

(1) Selections by California of governing board members, as described in Sections 335, 337, and 338.

(2) Matters pertaining to retail electric service or retail sales of electric energy.

(3) Ensuring that the purposes and functions of the Independent System Operator and Power Exchange are consistent with the purposes and functions of California nonprofit public benefit corporations, including duties of care and conflict of interest standards for directors of the corporations.

(4) State functions assigned to the Independent System Operator and Power Exchange under state law.

(5) Open meeting standards and meeting notice requirements.

(6) Appointment of advisory representatives representing state interests.

(7) Public access to corporate records.

(8) The amendment of bylaws relevant to these matters.

(c) Only members of the Independent System Operator governing board may appeal a majority decision of the Independent System Operator related to any of the matters specified in subdivision (b) to the Oversight Board.

(Amended by Stats. 1999, Ch. 510, Sec. 4. Effective January 1, 2000.)



340

The Oversight Board shall take the steps that are necessary to ensure the earliest possible incorporation of the Independent System Operator and the Power Exchange as separately incorporated public benefit, nonprofit corporations under the Corporations Code.

(Added by Stats. 1996, Ch. 854, Sec. 10. Effective September 24, 1996.)



341

The Oversight Board may do all of the following:

(a) Meet at the times and places it may deem proper.

(b) Accept appropriations, grants, or contributions from any public source, private foundation, or individual.

(c) Sue and be sued.

(d) Contract with state, local, or federal agencies for services or work required by the Oversight Board.

(e) Contract for or employ any services or work required by the Oversight Board that in its opinion cannot satisfactorily be performed by its staff or by other state agencies.

(f) Appoint advisory committees from members of other public agencies and private groups or individuals.

(g) As a body, or on the authorization of the Oversight Board, as a subcommittee composed of one or more members, hold hearings at the times and places it may deem proper.

(h) Issue subpoenas to compel the production of books, records, papers, accounts, reports, and documents and the attendance of witnesses.

(i) Administer oaths.

(j) Adopt or amend rules and regulations to carry out the purposes and provisions of this chapter, and to govern the procedures of the Oversight Board.

(k) Exercise any authority consistent with this chapter delegated to it by a federal agency or authorized to it by federal law.

(l) Make recommendations to the Governor and the Legislature at the time or times the Oversight Board deems necessary.

(m) Participate in proceedings relevant to the purposes of this chapter or to the purposes of Division 4.9 (commencing with Section 9600) or, as part of any coordinated effort by the state, participate in activities to promote the formation of interstate agreements to enhance the reliability and function of the electricity system and the electricity market.

(n) Do any and all other things necessary to carry out the purposes of this chapter.

(Added by Stats. 1997, Ch. 261, Sec. 3. Effective January 1, 1998.)



341.1

Regulations adopted within 120 days of the effective date of this section may be adopted as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of the regulations shall be considered by the Office of Administrative Law to be necessary for the immediate preservation of the public peace, health, safety, and general welfare.

(Added by Stats. 1997, Ch. 261, Sec. 4. Effective January 1, 1998.)



341.2

The Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code) applies to meetings of the Oversight Board. In addition to the allowances of that act, the Oversight Board may hold a closed session to consider the appointment of one or more candidates to the governing board of the Power Exchange, deliberate on matters involving the removal of a member of the governing board of the Power Exchange, or to consider a matter based on information that has received a grant of confidential status pursuant to regulations of the Oversight Board, provided that any action taken on such a matter shall be taken by vote in an open session.

(Amended by Stats. 2001, Ch. 766, Sec. 3. Effective January 1, 2002.)



341.3

Voting members of the Oversight Board shall be required to file financial disclosure statements with the Fair Political Practices Commission. The appointing authority for voting members shall avoid appointing persons with conflicts of interest.

(Added by Stats. 1997, Ch. 261, Sec. 6. Effective January 1, 1998.)



341.4

The Oversight Board shall appoint, and fix the salary of, an executive director who shall have charge of administering the affairs of the Oversight Board, including entering into contracts, subject to the direction and policies of the Oversight Board. Notwithstanding Sections 11042 and 11043 of the Government Code, the Oversight Board shall appoint an attorney who shall advise the Oversight Board and each member and represent the Oversight Board as a party in any state or federal action or proceeding related to the purposes of this chapter or to an action of the Oversight Board and who shall perform generally all the duties of attorney to the Oversight Board. For purposes of this section, the Oversight Board may appoint a person exempt pursuant to subdivision (e) of Section 4 of Article VII of the California Constitution. The executive director shall, in accordance with Article VII of the California Constitution and subject to the approval of the Oversight Board, appoint employees as may be necessary to carry out the Oversight Board s duties and responsibilities.

(Added by Stats. 1997, Ch. 261, Sec. 7. Effective January 1, 1998.)



341.5

(a) The Independent System Operator and Power Exchange bylaws shall contain provisions that identify those matters specified in subdivision (b) of Section 339 as matters within state jurisdiction. The bylaws shall also contain provisions which state that California s bylaws approval function with respect to the matters specified in subdivision (b) of Section 339 shall not preclude the Federal Energy Regulatory Commission from taking any action necessary to address undue discrimination or other violations of the Federal Power Act (16 U.S.C.A. Sec. 791a et seq.) or to exercise any other commission responsibility under the Federal Power Act. In taking any such action, the Federal Energy Regulatory Commission shall give due respect to California s jurisdictional interests in the functions of the Independent System Operator and Power Exchange and to attempt to accommodate state interests to the extent those interests are not inconsistent with the Federal Energy Regulatory Commission s statutory responsibilities. The bylaws shall state that any future agreement regarding the apportionment of the Independent System Operator and Power Exchange board appointment function among participating states associated with the expansion of the Independent System Operator and Power Exchange into multistate entities shall be filed with the Federal Energy Regulatory Commission pursuant to Section 205 of the Federal Power Act (16 U.S.C.A. Sec. 824d).

(b) Any necessary bylaw changes to implement the provisions of Section 335, 337, 338, 339, or subdivision (a) of this section, or changes required pursuant to an agreement as contemplated by subdivision (a) of this section with a participating state for a regional organization, shall be effective upon approval of the respective governing boards and the Oversight Board and acceptance for filing by the Federal Energy Regulatory Commission.

(Added by Stats. 1999, Ch. 510, Sec. 5. Effective January 1, 2000.)



343

(a) The Attorney General shall represent the Department of Finance and shall succeed to, and may exercise, all rights, claims, powers, and entitlements of the Electricity Oversight Board in any litigation or settlement to obtain ratepayer recovery for the effects of the 2000 02 energy crisis. This section does not require the Attorney General to litigate any claim, or take any other action, as successor to the Electricity Oversight Board.

(b) The Attorney General shall not distribute or expend the proceeds of any settlements of claims described in subdivision (a), except in accordance with Article 9.5 (commencing with Section 16428.1) of Chapter 2 of Part 2 of Division 4 of Title 2 of the Government Code and Division 27 (commencing with Section 80000) of the Water Code.

(c) The Attorney General shall not distribute or expend the proceeds of any settlements of claims allocated to the Electricity Oversight Board.

(d) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2012, Ch. 226, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions.)






ARTICLE 3. Independent System Operator

345

The Independent System Operator shall ensure efficient use and reliable operation of the transmission grid consistent with achievement of planning and operating reserve criteria no less stringent than those established by the Western Electricity Coordinating Council and the North American Electric Reliability Council.

(Amended by Stats. 2003, Ch. 62, Sec. 257. Effective January 1, 2004.)



345.5

(a) The Independent System Operator, as a nonprofit, public benefit corporation, shall conduct its operations consistent with applicable state and federal laws and consistent with the interests of the people of the state.

(b) To ensure the reliability of electric service and the health and safety of the public, the Independent System Operator shall manage the transmission grid and related energy markets in a manner that is consistent with all of the following:

(1) Making the most efficient use of available energy resources. For purposes of this section, available energy resources include energy, capacity, ancillary services, and demand bid into markets administered by the Independent System Operator. Available energy resources do not include a schedule submitted to the Independent System Operator by an electrical corporation or a local publicly owned electric utility to meet its own customer load.

(2) Reducing, to the extent possible, overall economic cost to the state s consumers.

(3) Applicable state law intended to protect the public s health and the environment.

(4) Maximizing availability of existing electric generation resources necessary to meet the needs of the state s electricity consumers.

(5) Conducting internal operations in a manner that minimizes cost impact on ratepayers to the extent practicable and consistent with the provisions of this chapter.

(6) Communicating with all balancing area authorities in California in a manner that supports electrical reliability.

(c) The Independent System Operator shall do all of the following:

(1) Consult and coordinate with appropriate state and local agencies to ensure that the Independent System Operator operates in furtherance of state law regarding consumer and environmental protection.

(2) Ensure that the purposes and functions of the Independent System Operator are consistent with the purposes and functions of nonprofit, public benefit corporations in the state, including duties of care and conflict-of-interest standards for officers and directors of a corporation.

(3) Maintain open meeting standards and meeting notice requirements consistent with the general policies of the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code) and affording the public the greatest possible access, consistent with other duties of the corporation. The Independent System Operator s Open Meeting Policy, as adopted on April 23, 1998, and in effect as of May 1, 2002, meets the requirements of this paragraph. The Independent System Operator shall maintain a policy that is no less consistent with the Bagley-Keene Open Meeting Act than its policy in effect as of May 1, 2002.

(4) Provide public access to corporate records consistent with the general policies of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) and affording the public the greatest possible access, consistent with the other duties of the corporation. The Independent System Operator s Information Availability Policy, as adopted on October 22, 1998, and in effect as of May 1, 2002, meets the requirements of this paragraph. The Independent System Operator shall maintain a policy that is no less consistent with the California Public Records Act than its policy in effect as of May 1, 2002.

(Amended by Stats. 2012, Ch. 127, Sec. 1. Effective January 1, 2013.)



346

The Independent System Operator shall immediately participate in all relevant Federal Energy Regulatory Commission proceedings. The Independent System Operator shall ensure that additional filings at the Federal Energy Regulatory Commission request confirmation of the relevant provisions of this chapter and seek the authority needed to give the Independent System Operator the ability to secure generating and transmission resources necessary to guarantee achievement of planning and operating reserve criteria no less stringent than those established by the Western Electricity Coordinating Council and the North American Electric Reliability Council.

(Amended by Stats. 2003, Ch. 62, Sec. 258. Effective January 1, 2004.)



347

The Independent System Operator governing board may form appropriate technical advisory committees composed of market and nonmarket participants to advise the Independent System Operator governing board on issues including, but not limited to, rules and protocols and operating procedures.

(Added by Stats. 1996, Ch. 854, Sec. 10. Effective September 24, 1996.)



348

The Independent System Operator shall adopt inspection, maintenance, repair, and replacement standards for the transmission facilities under its control no later than September 30, 1997. The standards, which shall be performance or prescriptive standards, or both, as appropriate, for each substantial type of transmission equipment or facility, shall provide for high quality, safe, and reliable service. In adopting its standards, the Independent System Operator shall consider: cost, local geography and weather, applicable codes, national electric industry practices, sound engineering judgment, and experience. The Independent System Operator shall also adopt standards for reliability, and safety during periods of emergency and disaster. The Independent System Operator shall report to the Oversight Board, at such times as the Oversight Board may specify, on the development and implementation of the standards in relation to facilities under the operational control of the Independent System Operator. The Independent System Operator shall require each transmission facility owner or operator to report annually on its compliance with the standards. That report shall be made available to the public.

(Amended by Stats. 1997, Ch. 261, Sec. 8. Effective January 1, 1998.)



349

The Independent System Operator shall perform a review following a major outage that affects at least l0 percent of the customers of the entity providing the local distribution service. The review shall address the cause of the major outage, the response time and effectiveness, and whether the transmission facility owner or operator s operation and maintenance practices enhanced or undermined the ability to restore service efficiently and in a timely manner. If the Independent System Operator finds that the operation and maintenance practices of the transmission facility owner or operator prolonged the response time or was responsible for the outage, the Independent System Operator may order appropriate sanctions, subject to the Federal Energy Regulatory Commission approving that authority.

(Added by Stats. 1996, Ch. 854, Sec. 10. Effective September 24, 1996.)



349.5

(a) Beginning January 15, 2002, and at least once monthly thereafter, the Independent System Operator shall notify each air pollution control district and air quality management district of the name and address of each entity within the district s boundaries within the Independent System Operator s control area with whom the Independent System Operator enters into an interruptible service contract or similar arrangement.

(b) For the purposes of this section, interruptible service contract or similar arrangement means any arrangement in which a nonresidential entity agrees to reduce or consider reducing its electrical consumption during periods of peak demand or at the request of the Independent System Operator in exchange for compensation, or for assurances not to be blacked out or other similar nonmonetary assurances.

(c) The local air pollution control district or air quality management district shall maintain in a confidential manner the information received pursuant to this section. However, nothing in this subdivision shall affect the applicability of Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, or of any other similar open records statute or ordinance, to information provided pursuant to this section.

(Added by Stats. 2001, Ch. 862, Sec. 1. Effective January 1, 2002.)



350

The Independent System Operator, in consultation with the California Energy Resources Conservation and Development Commission, the Public Utilities Commission, the Western Electricity Coordinating Council, and concerned regulatory agencies in other western states, shall within six months after the Federal Energy Regulatory Commission approval of the Independent System Operator, provide a report to the Legislature and to the Oversight Board that does the following:

(a) Conducts an independent review and assessment of Western Electricity Coordinating Council operating reliability criteria.

(b) Quantifies the economic cost of major transmission outages relating to the Pacific Intertie, Southwest Power Link, DC link, and other important high voltage lines that carry power both into and from California.

(c) Identifies the range of cost-effective options that would prevent or mitigate the consequences of major transmission outages.

(d) Identifies communication protocols that may be needed to be established to provide advance warning of incipient problems.

(e) Identifies the need for additional generation reserves and other voltage support equipment, if any, or other resources that may be necessary to carry out its functions.

(f) Identifies transmission capacity additions that may be necessary at certain times of the year or under certain conditions.

(g) Assesses the adequacy of current and prospective institutional provisions for the maintenance of reliability.

(h) Identifies mechanisms to enforce transmission right-of-way maintenance.

(i) Contains recommendations regarding cost-beneficial improvements to electric system reliability for the citizens of California.

(Amended by Stats. 2003, Ch. 62, Sec. 259. Effective January 1, 2004.)



352

The Independent System Operator may not enter into a multistate entity or a regional organization as authorized in Section 359 unless that entry is approved by the Oversight Board.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 1, Sec. 5. Effective January 18, 2001.)



352.5

(a) The Independent System Operator shall make publicly available a list of all power plants located in the state that are not operational due to a planned or unplanned outage.

(b) For the purposes of complying with subdivision (a), the Independent System Operator shall make the list available over the Internet.

(c) The Independent System Operator shall update the list established pursuant to subdivision (a) on a daily basis.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 1, Sec. 6. Effective January 18, 2001.)



352.7

(a) It shall be unlawful for a person to intentionally disclose proprietary information obtained in the negotiation, execution, or performance of a consulting services contract, as defined in Section 10335.5 of the Public Contract Code, or an information technology contract, as defined in Section 11702 of the Government Code, with the Independent System Operator when the contracting party knew or should have known that the disclosure was likely to cause harm.

(b) A violation of this section shall be punishable as a misdemeanor and may be prosecuted by the Attorney General or by a local district attorney in the district in which the disclosure took place.

(c) (1) For the purposes of this section proprietary information shall include any information agreed by the contracting parties to be proprietary, or any information that is designated by the Independent System Operator to be proprietary. The Independent System Operator shall provide written notification to a contracting party of any information that, subsequent to the execution of the contract, is identified to be proprietary. The Independent System Operator shall make this designation only in cases where the Independent System Operator has reason to believe that the release of this information poses an immediate threat to the health, safety, or welfare of the public or the Independent System Operator has reason to believe that the contracting party intends to sell the information. If the Independent System Operator makes a designation of proprietary information subsequent to the execution of the contract, the Independent System Operator shall make a good faith effort to amend the contract to incorporate the subsequent designation of proprietary information. The Independent System Operator shall specifically identify in the contract any information that is considered to be proprietary. A contracting party is not in violation of this section if that party discloses information prior to the receipt of the written notification.

(2) Any information that is required to be released or disclosed by a contracting party pursuant to a legal requirement, including an order of a court or regulatory agency, shall not be considered a violation of this section.

(Added by Stats. 2002, Ch. 1097, Sec. 2. Effective January 1, 2003.)






ARTICLE 3.5. Distributed Energy Resources

353.1

As used in this article, distributed energy resources means electric generation technology that meets all of the following criteria:

(a) Commences initial operation between May 1, 2001, and June 1, 2003, except that gas-fired distributed energy resources that are not operated in a combined heat and power application shall commence operation no later than September 1, 2002.

(b) Is located within a single facility.

(c) Is five megawatts or smaller in aggregate capacity.

(d) Serves onsite loads or over-the-fence transactions allowed under Sections 216 and 218.

(e) Is powered by any fuel other than diesel.

(f) Complies with emission standards and guidance adopted by the State Air Resources Board pursuant to Sections 41514.9 and 41514.10 of the Health and Safety Code. Prior to the adoption of those standards and guidance, for the purpose of this article, distributed energy resources shall meet emission levels equivalent to nine parts per million oxides of nitrogen, or the equivalent standard taking into account efficiency as determined by the State Air Resources Board, averaged over a three-hour period, or best available control technology for the applicable air district, whichever is lower, except for distributed generation units that displace and therefore significantly reduce emissions from natural gas flares or reinjection compressors, as determined by the State Air Resources Board. These units shall comply with the applicable best available control technology as determined by the air pollution control district or air quality management district in which they are located.

(Amended by Stats. 2008, Ch. 179, Sec. 193. Effective January 1, 2009.)



353.2

(a) As used in this article, ultraclean and low-emission distributed generation means any electric generation technology that meets both of the following criteria:

(1) Commences initial operation between January 1, 2003, and December 31, 2008.

(2) Produces zero emissions during its operation or produces emissions during its operation that are equal to or less than the 2007 State Air Resources Board emission limits for distributed generation, except that technologies operating by combustion must operate in a combined heat and power application with a 60-percent system efficiency on a higher heating value.

(b) In establishing rates and fees, the commission may consider energy efficiency and emissions performance to encourage early compliance with air quality standards established by the State Air Resources Board for ultraclean and low-emission distributed generation.

(Amended by Stats. 2005, Ch. 22, Sec. 167. Effective January 1, 2006.)



353.3

(a) The commission shall require each electrical corporation under the operational control of the Independent System Operator as of January 1, 2001, to modify its tariffs so that all customers installing new distributed energy resources in accordance with the criteria described in Section 353.1 are served under rates, rules, and requirements identical to those of a customer within the same rate schedule that does not use distributed energy resources, and to withdraw any provisions in otherwise applicable tariffs that activate other tariffs, rates, or rules if a customer uses distributed energy resources.

(b) To qualify for the tariffs described in subdivision (a), each customer with distributed energy resources that meet the criteria of Section 353.1 shall participate in a real-time metering and pricing program, when these programs become available, in which rates for any energy purchased from the electrical corporation reflect the actual cost to the electrical corporation of energy it purchases at the time it is consumed by the customer. Prior to the time these programs become available, the customer shall participate in a time-of-use pricing tariff. On or before December 31, 2001, the commission shall adopt a real time pricing tariff for the purpose of this section.

(c) Except as specified in Section 353.7, customers may not be subject to the application of additional rates or tariffs solely because of their use of distributed energy resources to serve onsite loads or over-the-fence transactions allowed under Sections 216 and 218.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 12, Sec. 11. Effective May 22, 2001.)



353.5

Each electrical corporation, as part of its distribution planning process, shall consider nonutility owned distributed energy resources as a possible alternative to investments in its distribution system in order to ensure reliable electric service at the lowest possible cost.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 12, Sec. 11. Effective May 22, 2001.)



353.7

Notwithstanding Section 353.3, nothing in this article may result in any exemption from reasonable interconnection charges, lead to any reduction in contributions by each customer class to public purpose programs funded under Section 399.8, or relieve any customer of any obligation determined by the commission to result from participation in the purchase of power through the Department of Water Resources pursuant to Division 27 (commencing with Section 80000) of the Water Code.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 12, Sec. 11. Effective May 22, 2001.)



353.9

In establishing the rates required under this article, the commission shall create a firewall that segregates distribution cost recovery so that any net costs, taking into account the actual costs and benefits of distributed energy resources, proportional to each customer class, as determined by the commission, resulting from the tariff modifications granted to members of each customer class may be recovered only from that class.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 12, Sec. 11. Effective May 22, 2001.)



353.11

A local publicly owned electric utility or a local publicly owned utility otherwise providing electrical service, shall review at the earliest practicable date its rates, tariffs, and rules to identify barriers to and determine the appropriate balance of costs and benefits of distributed energy resources in order to facilitate the installation of these resources in the interests of their customer-owners and the state, and shall hold at least one noticed public meeting to solicit public comment on the review and any recommended changes. However, notwithstanding any other provision of this article, such an entity has the sole authority to undertake such a review and to make modifications to its rates, tariffs, and rules as the governing body of that utility determines to be necessary.

(Amended by Stats. 2008, Ch. 558, Sec. 11. Effective January 1, 2009.)



353.13

(a) The commission shall require each electrical corporation to establish new tariffs on or before January 1, 2003, for customers using distributed energy resources, including, but not limited to, those that do not meet all of the criteria described in Section 353.1. However, after January 1, 2003, distributed energy resources that meet all of the criteria described in Section 353.1 shall continue to be subject only to those tariffs in existence pursuant to Section 353.3, until June 1, 2011, except that installations that do not operate in a combined heat and power application will be subject to those tariffs in existence pursuant to Section 353.3 only until June 1, 2006. Those tariffs required pursuant to this section shall ensure that all net distribution costs incurred to serve each customer class, taking into account the actual costs and benefits of distributed energy resources, proportional to each customer class, as determined by the commission, are fully recovered only from that class. The commission shall require each electrical corporation, in establishing those rates, to ensure that customers with similar load profiles within a customer class will, to the extent practicable, be subject to the same utility rates, regardless of their use of distributed energy resources to serve onsite loads or over-the-fence transactions allowed under Sections 216 and 218. Customers with dedicated facilities shall remain responsible for their obligations regarding payment for those facilities.

(b) The commission shall prepare and submit to the Legislature, on or before June 1, 2002, a report describing its proposed methodology for determining the new rates and the process by which it will establish those rates.

(c) In establishing the tariffs, the commission shall consider coincident peakload, and the reliability of the onsite generation, as determined by the frequency and duration of outages, so that customers with more reliable onsite generation and those that reduce peak demand pay a lower cost-based rate.

(Amended by Stats. 2001, 2nd Ex. Sess., Ch. 15, Sec. 4. Effective October 12, 2001.)



353.15

(a) In order to evaluate the efficiency, emissions, and reliability of distributed energy resources with a capacity greater than 10 kilowatts, customers that install those resources pursuant to this article shall report to the commission, on an annual basis, all of the following information, as recorded on a monthly basis:

(1) Heat rate for the resource.

(2) Total kilowatthours produced in the peak and off-peak periods, as determined by the ISO.

(3) Emissions data for the resource, as required by the State Air Resources Board or the appropriate air quality management district or air pollution control district.

(b) The commission shall release the information submitted pursuant to subdivision (a) in a manner that does not identify the individual user of the distributed energy resource.

(c) The commission, in consultation with the State Air Resources Board, air quality management districts, air pollution control districts, and the State Energy Resources Conservation and Development Commission, shall evaluate the information submitted pursuant to subdivision (a) and, within two years of the effective date of the act adding this article, prepare and submit to the Governor and the Legislature a report recommending any changes to this article it determines necessary based upon that information.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 12, Sec. 11. Effective May 22, 2001.)






ARTICLE 4. Power Exchange

355

The Power Exchange shall provide an efficient competitive auction, open on a nondiscriminatory basis to all suppliers, that meets the loads of all exchange customers at efficient prices.

(Added by Stats. 1996, Ch. 854, Sec. 10. Effective September 24, 1996.)



356

The Power Exchange governing board may form appropriate technical advisory committees comprised of market and nonmarket participants to advise the governing board on relevant issues.

(Added by Stats. 1996, Ch. 854, Sec. 10. Effective September 24, 1996.)






ARTICLE 5. Regional Compact

359

(a) It is the intent of the Legislature to provide for the evolution of the Independent System Operator and the Power Exchange into regional organizations to promote the development of regional electricity transmission markets in the western states and to improve the access of consumers served by the Independent System Operator and the Power Exchange to those markets.

(b) The preferred means by which the voluntary evolution described in subdivision (a) should occur is through the adoption of a regional compact or other comparable agreement among cooperating party states, the retail customers of which states would reside within the geographic territories served by the Independent System Operator and the Power Exchange.

(c) The agreement described in subdivision (b) should provide for all of the following:

(1) An equitable process for the appointment or confirmation by party states of members of the governing boards of the Independent System Operator and the Power Exchange.

(2) A respecification of the size, structure, representation, eligible membership, nominating procedures, and member terms of service of the governing boards of the Independent System Operator and the Power Exchange.

(3) Mechanisms by which each party state, jointly or separately, can oversee effectively the actions of the Independent System Operator and the Power Exchange as those actions relate to the assurance of electricity system reliability within the party state and to matters that affect electricity sales to the retail customers of the party state or otherwise affect the general welfare of the electricity consumers and the general public of the party state.

(4) The adherence by publicly owned and investor-owned utilities located in party states to enforceable standards and protocols to protect the reliability of the interconnected regional transmission and distribution systems.

(Repealed and added by Stats. 1999, Ch. 510, Sec. 7. Effective January 1, 2000.)






ARTICLE 6. Requirements for the Public Utilities Commission

360

The commission shall ensure that existing, and if necessary, additional filings at the Federal Energy Regulatory Commission request confirmation of the relevant provisions of this chapter and seek the authority needed to give the Independent System Operator the ability to secure generating and transmission resources necessary to guarantee achievement of planning and operating reserve criteria no less stringent than those established by the Western Electricity Coordinating Council and the North American Electric Reliability Council.

(Amended by Stats. 2003, Ch. 62, Sec. 260. Effective January 1, 2004.)



360.5

The commission shall determine that portion of each existing electrical corporation s retail rate effective on January 5, 2001, that is equal to the difference between the generation related component of the retail rate and the sum of the costs of the utility s own generation, qualifying facility contracts, existing bilateral contracts, and ancillary services. That portion of the retail rate shall be known as the California Procurement Adjustment. The commission shall further determine the amount of the California Procurement Adjustment that is allocable to the power sold by the department. That amount shall be payable, by each electrical corporation, upon receipt by the electrical corporation of the revenues from its retail end use customers, to the department for deposit in the Department of Water Resources Electric Power Fund, established by Section 80200 of the Water Code. The amount determined pursuant to this subdivision shall be known as the Fixed Department of Water Resources Set-Aside.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 4, Sec. 2. Effective February 1, 2001.)



361

The commission shall ensure that any funds secured by the restructuring trusts established for the purposes of developing the Independent System Operator and the Power Exchange shall be placed at the disposal of the Independent System Operator and the Power Exchange respectively.

(Added by Stats. 1996, Ch. 854, Sec. 10. Effective September 24, 1996.)



362

(a) In proceedings pursuant to Section 455.5, 851, or 854, the commission shall ensure that facilities needed to maintain the reliability of the electric supply remain available and operational, consistent with maintaining open competition and avoiding an overconcentration of market power. In order to determine whether the facility needs to remain available and operational, the commission shall utilize standards that are no less stringent than the Western Electricity Coordinating Council and North American Electric Reliability Council standards for planning reserve criteria.

(b) The commission shall require that generation facilities located in the state that have been disposed of in proceedings pursuant to Section 851 are operated by the persons or corporations who own or control them in a manner that ensures their availability to maintain the reliability of the electric supply system.

(Amended by Stats. 2003, Ch. 62, Sec. 261. Effective January 1, 2004.)



363

(a) In order to ensure the continued safe and reliable operation of public utility electric generating facilities, the commission shall require in any proceeding under Section 851 involving the sale, but not spinoff, of a public utility electric generating facility, for transactions initiated prior to December 31, 2001, and approved by the commission by December 31, 2002, that the selling utility contract with the purchaser of the facility for the selling utility, an affiliate, or a successor corporation to operate and maintain the facility for at least two years. The commission may require these conditions to be met for transactions initiated on or after January 1, 2002. The commission shall require the contracts to be reasonable for both the seller and the buyer.

(b) Subdivision (a) shall apply only if the facility is actually operated during the two-year period following the sale. Subdivision (a) shall not require the purchaser to operate a facility, nor shall it preclude a purchaser from temporarily closing the facility to make capital improvements.

(c) For those bayside fossil fueled electric generation and associated transmission facilities that an electrical corporation has proposed to divest in a public auction and for which the Legislature has appropriated state funds in the Budget Act of 1998 to assist local governmental entities in acquiring the facilities or to mitigate environmental and community issues, and where the local governmental entity proposes that the closure of the power plant would serve the public interest by mitigating air, water and other environmental, health and safety, and community impacts associated with the facilities, and where the local governmental entity and electrical corporation have engaged in significant negotiations with the purpose of shutting down the power plant, and where there is an agreement between the electrical corporation and the local governmental entity for closure of the facilities or for the local governmental entity to acquire the facilities, the commission shall approve the closure of these facilities or the transfer of these electric generation and associated transmission facilities to the local governmental entity and shall consider the utility transactions with the community to be just and reasonable for its ratepayers. For purposes of calculating the Competition Transition Charge, the commission shall not use any inferred market value for the facilities predicated on the continued use of the plant, the construction of successor facilities or alternative use of the site and shall net the costs of the depreciated book value of the power plant and the unrecovered costs of decommissioning, environmental remediation and site restoration against the net proceeds received from the local governmental entity for the acquisition or closure of the facilities. Thereafter, any net proceeds received from the ultimate disposition, by the electrical corporation, of the site shall be credited to recovery of Competition Transition Charges.

(Amended by Stats. 1998, Ch. 328, Sec. 16. Effective August 21, 1998.)



364

(a) The commission shall adopt inspection, maintenance, repair, and replacement standards for the distribution systems of investor-owned electric utilities no later than March 31, 1997. The standards, which shall be performance or prescriptive standards, or both, as appropriate, for each substantial type of distribution equipment or facility, shall provide for high quality, safe and reliable service.

(b) In setting its standards, the commission shall consider: cost, local geography and weather, applicable codes, national electric industry practices, sound engineering judgment, and experience. The commission shall also adopt standards for operation, reliability, and safety during periods of emergency and disaster. The commission shall require each utility to report annually on its compliance with the standards. That report shall be made available to the public.

(c) The commission shall conduct a review to determine whether the standards prescribed in this section have been met. If the commission finds that the standards have not been met, the commission may order appropriate sanctions, including penalties in the form of rate reductions or monetary fines. The review shall be performed after every major outage. Any money collected pursuant to this subdivision shall be used to offset funding for the California Alternative Rates for Energy Program.

(Added by Stats. 1996, Ch. 854, Sec. 10. Effective September 24, 1996.)



365

The actions of the commission pursuant to this chapter shall be consistent with the findings and declarations contained in Section 330. In addition, the commission shall do all of the following:

(a) Facilitate the efforts of the state s electrical corporations to develop and obtain authorization from the Federal Energy Regulatory Commission for the creation and operation of an Independent System Operator and an independent Power Exchange, for the determination of which transmission and distribution facilities are subject to the exclusive jurisdiction of the commission, and for approval, to the extent necessary, of the cost recovery mechanism established as provided in Sections 367 to 376, inclusive. The commission shall also participate fully in all proceedings before the Federal Energy Regulatory Commission in connection with the Independent System Operator and the independent Power Exchange, and shall encourage the Federal Energy Regulatory Commission to adopt protocols and procedures that strengthen the reliability of the interconnected transmission grid, encourage all publicly owned utilities in California to become full participants, and maximize enforceability of such protocols and procedures by all market participants.

(b) (1) Authorize direct transactions between electricity suppliers and end use customers, subject to implementation of the nonbypassable charge referred to in Sections 367 to 376, inclusive. Direct transactions shall commence simultaneously with the start of an Independent System Operator and Power Exchange referred to in subdivision (a). The simultaneous commencement shall occur as soon as practicable, but no later than January 1, 1998. The commission shall develop a phase-in schedule at the conclusion of which all customers shall have the right to engage in direct transactions. Any phase-in of customer eligibility for direct transactions ordered by the commission shall be equitable to all customer classes and accomplished as soon as practicable, consistent with operational and other technological considerations, and shall be completed for all customers by January 1, 2002.

(2) Customers shall be eligible for direct access irrespective of any direct access phase-in implemented pursuant to this section if at least one-half of that customer s electrical load is supplied by energy from a renewable resource provider certified pursuant to Section 383, provided however that nothing in this section shall provide for direct access for electric consumers served by municipal utilities unless so authorized by the governing board of that municipal utility.

(Added by Stats. 1996, Ch. 854, Sec. 10. Effective September 24, 1996.)



365.1

(a) Except as expressly authorized by this section, and subject to the limitations in subdivisions (b) and (c), the right of retail end-use customers pursuant to this chapter to acquire service from other providers is suspended until the Legislature, by statute, lifts the suspension or otherwise authorizes direct transactions. For purposes of this section, other provider means any person, corporation, or other entity that is authorized to provide electric service within the service territory of an electrical corporation pursuant to this chapter, and includes an aggregator, broker, or marketer, as defined in Section 331, and an electric service provider, as defined in Section 218.3. Other provider does not include a community choice aggregator, as defined in Section 331.1, and the limitations in this section do not apply to the sale of electricity by other providers to a community choice aggregator for resale to community choice aggregation electricity consumers pursuant to Section 366.2.

(b) The commission shall allow individual retail nonresidential end-use customers to acquire electric service from other providers in each electrical corporation s distribution service territory, up to a maximum allowable total kilowatthours annual limit. The maximum allowable annual limit shall be established by the commission for each electrical corporation at the maximum total kilowatthours supplied by all other providers to distribution customers of that electrical corporation during any sequential 12-month period between April 1, 1998, and the effective date of this section. Within six months of the effective date of this section, or by July 1, 2010, whichever is sooner, the commission shall adopt and implement a reopening schedule that commences immediately and will phase in the allowable amount of increased kilowatthours over a period of not less than three years, and not more than five years, raising the allowable limit of kilowatthours supplied by other providers in each electrical corporation s distribution service territory from the number of kilowatthours provided by other providers as of the effective date of this section, to the maximum allowable annual limit for that electrical corporation s distribution service territory. The commission shall review and, if appropriate, modify its currently effective rules governing direct transactions, but that review shall not delay the start of the phase-in schedule.

(c) Once the commission has authorized additional direct transactions pursuant to subdivision (b), it shall do both of the following:

(1) Ensure that other providers are subject to the same requirements that are applicable to the state s three largest electrical corporations under any programs or rules adopted by the commission to implement the resource adequacy provisions of Section 380, the renewables portfolio standard provisions of Article 16 (commencing with Section 399.11), and the requirements for the electricity sector adopted by the State Air Resources Board pursuant to the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code). This requirement applies notwithstanding any prior decision of the commission to the contrary.

(2) (A) Ensure that, in the event that the commission authorizes, in the situation of a contract with a third party, or orders, in the situation of utility-owned generation, an electrical corporation to obtain generation resources that the commission determines are needed to meet system or local area reliability needs for the benefit of all customers in the electrical corporation s distribution service territory, the net capacity costs of those generation resources are allocated on a fully nonbypassable basis consistent with departing load provisions as determined by the commission, to all of the following:

(i) Bundled service customers of the electrical corporation.

(ii) Customers that purchase electricity through a direct transaction with other providers.

(iii) Customers of community choice aggregators.

(B) If the commission authorizes or orders an electrical corporation to obtain generation resources pursuant to subparagraph (A), the commission shall ensure that those resources meet a system or local reliability need in a manner that benefits all customers of the electrical corporation. The commission shall allocate the costs of those generation resources to ratepayers in a manner that is fair and equitable to all customers, whether they receive electric service from the electrical corporation, a community choice aggregator, or an electric service provider.

(C) The resource adequacy benefits of generation resources acquired by an electrical corporation pursuant to subparagraph (A) shall be allocated to all customers who pay their net capacity costs. Net capacity costs shall be determined by subtracting the energy and ancillary services value of the resource from the total costs paid by the electrical corporation pursuant to a contract with a third party or the annual revenue requirement for the resource if the electrical corporation directly owns the resource. An energy auction shall not be required as a condition for applying this allocation, but may be allowed as a means to establish the energy and ancillary services value of the resource for purposes of determining the net costs of capacity to be recovered from customers pursuant to this paragraph, and the allocation of the net capacity costs of contracts with third parties shall be allowed for the terms of those contracts.

(D) It is the intent of the Legislature, in enacting this paragraph, to provide additional guidance to the commission with respect to the implementation of subdivision (g) of Section 380, as well as to ensure that the customers to whom the net costs and benefits of capacity are allocated are not required to pay for the cost of electricity they do not consume.

(d) (1) If the commission approves a centralized resource adequacy mechanism pursuant to subdivisions (h) and (i) of Section 380, upon the implementation of the centralized resource adequacy mechanism the requirements of paragraph (2) of subdivision (c) shall be suspended. If the commission later orders that electrical corporations cease procuring capacity through a centralized resource adequacy mechanism, the requirements of paragraph (2) of subdivision (c) shall again apply.

(2) If the use of a centralized resource adequacy mechanism is authorized by the commission and has been implemented as set forth in paragraph (1), the net capacity costs of generation resources that the commission determines are required to meet urgent system or urgent local grid reliability needs, and that the commission authorizes to be procured outside of the Section 380 or Section 454.5 processes, shall be recovered according to the provisions of paragraph (2) of subdivision (c).

(3) Nothing in this subdivision supplants the resource adequacy requirements of Section 380 or the resource procurement procedures established in Section 454.5.

(e) The commission may report to the Legislature on the efficacy of authorizing individual retail end-use residential customers to enter into direct transactions, including appropriate consumer protections.

(Amended by Stats. 2011, Ch. 599, Sec. 4. Effective January 1, 2012.)



365.5

Nothing in this chapter shall prevent the commission from exercising its authority to investigate a process for certification and regulation of the rates, charges, terms, and conditions of default service. If the commission determines that a process for certification and regulation of default service is in the public interest, the commission shall submit its findings and recommendations to the Legislature for approval.

(Added by Stats. 1997, Ch. 275, Sec. 4. Effective August 15, 1997.)



366

(a) The commission shall take actions as needed to facilitate direct transactions between electricity suppliers and end-use customers. Customers shall be entitled to aggregate their electrical loads on a voluntary basis, provided that each customer does so by a positive written declaration. If no positive declaration is made by a customer, that customer shall continue to be served by the existing electrical corporation or its successor in interest, except aggregation by community choice aggregators, accomplished pursuant to Section 366.2.

(b) Aggregation of customer electrical load shall be authorized by the commission for all customer classes, including, but not limited, to small commercial or residential customers. Aggregation may be accomplished by private market aggregators, special districts, or on any other basis made available by market opportunities and agreeable by positive written declaration by individual consumers, except aggregation by community choice aggregators, which shall be accomplished pursuant to Section 366.2.

(Amended by Stats. 2002, Ch. 838, Sec. 3. Effective January 1, 2003.)



366.1

(a) As used in this section, the following terms have the following meanings:

(1) Department means the Department of Water Resources with respect to its power program described in Chapter 2 (commencing with Section 80100) of Division 27 of the Water Code.

(2) Existing project participant means a city with rights and obligations to the Magnolia Power Project under the Magnolia Power Project Planning Agreement, dated May 1, 2001.

(3) Magnolia Power Project means a proposed natural gas-fired electric generating facility to be located at an existing site in Burbank and for which an application for certification has been filed with the State Energy Resources Conservation and Development Act (Docket No. 00-SIT-1) and deemed data adequate pursuant to the expedited six-month licensing process established under Section 25550 of the Public Resources Code.

(b) Notwithstanding Section 80110 of the Water Code or Commission Decision 01-09-060, if the Magnolia Power Project has been constructed and is otherwise capable of beginning deliveries of electricity to the existing project participants, an existing project participant may serve as a community aggregator on behalf of all retail end-use customers within its jurisdiction.

(c) Subdivision (b) shall not become operative until both of the following occur:

(1) The commission implements a cost-recovery mechanism, consistent with subdivision (d), that is applicable to customers that elected to purchase electricity from an alternate provider between February 1, 2001, and the effective date of the act adding this section.

(2) The commission submits a report certifying its satisfaction of paragraph (1) to the Senate Energy, Utilities and Communications Committee, or its successor, and the Assembly Committee on Utilities and Commerce, or its successor.

(d) (1) It is the intent of the Legislature that each retail end-use customer that has purchased power from an electrical corporation on or after February 1, 2001, should bear a fair share of the department s power purchase costs, as well as power purchase contract obligations incurred as of January 1, 2003, that are recoverable from electrical corporation customers in commission-approved rates. It is the further intent of the Legislature to prevent any shifting of recoverable costs between customers.

(2) The Legislature finds and declares that the provisions in this subdivision are consistent with the requirements of Section 360.5 and Division 27 (commencing with Section 80000) of the Water Code, and are therefore declaratory of existing law.

(e) A retail end-use customer purchasing power from a community aggregator pursuant to subdivision (b) shall reimburse the department for all of the following:

(1) A charge equivalent to the charge which would otherwise be imposed on the customer by the commission to recover bond related costs pursuant to an agreement between the commission and the Department of Water Resources pursuant to Section 80110 of the Water Code, that charge shall be payable until all obligations of the Department of Water Resources pursuant to Division 27 of the Water Code are fully paid or otherwise discharged.

(2) The costs of the department, equal to the share of the department s estimated net unavoidable power purchase contract costs attributable to the customer, as determined by the commission, for the period commencing with the customer s purchases of electricity from a community aggregator, through the expiration of all then existing power purchase contracts entered into by the department.

(f) A retail end-use customer purchasing power from a community aggregator pursuant to subdivision (b) shall reimburse the electrical corporation that previously served the customer for all of the following:

(1) The electrical corporation s unrecovered past undercollections, including all financing costs attributable to that customer, that the commission lawfully determines may be recovered in rates.

(2) The costs of the electrical corporation recoverable in commission-approved rates, equal to the share of the electrical corporation s estimated net unavoidable power purchase contract costs attributable to the customer, as determined by the commission, for the period commencing with the customer s purchases of electricity from the community aggregator, through the expiration of all then existing power purchase contracts entered into by the electrical corporation.

(g) (1) A charge or cost imposed pursuant to subdivision (e), and all revenues received to pay the charge or cost, shall be the property of the Department of Water Resources. A charge or cost imposed pursuant to subdivision (f), and all revenues received to pay the charge or cost, shall be the property of the particular electrical corporation. The commission shall establish mechanisms, including agreements with, or orders with respect to, electrical corporations necessary to assure that the revenues received to pay a charge or cost payable pursuant to this section are promptly remitted to the party entitled to those revenues.

(2) A charge or cost imposed pursuant to this section shall be nonbypassable.

(Added by Stats. 2002, Ch. 837, Sec. 2. Effective January 1, 2003.)



366.2

(a) (1) Customers shall be entitled to aggregate their electric loads as members of their local community with community choice aggregators.

(2) Customers may aggregate their loads through a public process with community choice aggregators, if each customer is given an opportunity to opt out of his or her community s aggregation program.

(3) If a customer opts out of a community choice aggregator s program, or has no community choice aggregation program available, that customer shall have the right to continue to be served by the existing electrical corporation or its successor in interest.

(4) The implementation of a community choice aggregation program shall not result in a shifting of costs between the customers of the community choice aggregator and the bundled service customers of an electrical corporation.

(5) A community choice aggregator shall be solely responsible for all generation procurement activities on behalf of the community choice aggregator s customers, except where other generation procurement arrangements are expressly authorized by statute.

(b) If a public agency seeks to serve as a community choice aggregator, it shall offer the opportunity to purchase electricity to all residential customers within its jurisdiction.

(c) (1) Notwithstanding Section 366, a community choice aggregator is hereby authorized to aggregate the electrical load of interested electricity consumers within its boundaries to reduce transaction costs to consumers, provide consumer protections, and leverage the negotiation of contracts. However, the community choice aggregator may not aggregate electrical load if that load is served by a local publicly owned electric utility. A community choice aggregator may group retail electricity customers to solicit bids, broker, and contract for electricity and energy services for those customers. The community choice aggregator may enter into agreements for services to facilitate the sale and purchase of electricity and other related services. Those service agreements may be entered into by an entity authorized to be a community choice aggregator, as defined in Section 331.1.

(2) Under community choice aggregation, customer participation may not require a positive written declaration, but each customer shall be informed of his or her right to opt out of the community choice aggregation program. If no negative declaration is made by a customer, that customer shall be served through the community choice aggregation program. If an existing customer moves the location of his or her electric service within the jurisdiction of the community choice aggregator, the customer shall retain the same subscriber status as prior to the move, unless the customer affirmatively changes his or her subscriber status. If the customer is moving from outside to inside the jurisdiction of the community choice aggregator, customer participation shall not require a positive written declaration, but the customer shall be informed of his or her right to elect not to receive service through the community choice aggregator.

(3) A community choice aggregator establishing electrical load aggregation pursuant to this section shall develop an implementation plan detailing the process and consequences of aggregation. The implementation plan, and any subsequent changes to it, shall be considered and adopted at a duly noticed public hearing. The implementation plan shall contain all of the following:

(A) An organizational structure of the program, its operations, and its funding.

(B) Ratesetting and other costs to participants.

(C) Provisions for disclosure and due process in setting rates and allocating costs among participants.

(D) The methods for entering and terminating agreements with other entities.

(E) The rights and responsibilities of program participants, including, but not limited to, consumer protection procedures, credit issues, and shutoff procedures.

(F) Termination of the program.

(G) A description of the third parties that will be supplying electricity under the program, including, but not limited to, information about financial, technical, and operational capabilities.

(4) A community choice aggregator establishing electrical load aggregation shall prepare a statement of intent with the implementation plan. Any community choice load aggregation established pursuant to this section shall provide for the following:

(A) Universal access.

(B) Reliability.

(C) Equitable treatment of all classes of customers.

(D) Any requirements established by state law or by the commission concerning aggregated service, including those rules adopted by the commission pursuant to paragraph (3) of subdivision (b) of Section 8341 for the application of the greenhouse gases emission performance standard to community choice aggregators.

(5) In order to determine the cost-recovery mechanism to be imposed on the community choice aggregator pursuant to subdivisions (d), (e), and (f) that shall be paid by the customers of the community choice aggregator to prevent shifting of costs, the community choice aggregator shall file the implementation plan with the commission, and any other information requested by the commission that the commission determines is necessary to develop the cost-recovery mechanism in subdivisions (d), (e), and (f).

(6) The commission shall notify any electrical corporation serving the customers proposed for aggregation that an implementation plan initiating community choice aggregation has been filed, within 10 days of the filing.

(7) Within 90 days after the community choice aggregator establishing load aggregation files its implementation plan, the commission shall certify that it has received the implementation plan, including any additional information necessary to determine a cost-recovery mechanism. After certification of receipt of the implementation plan and any additional information requested, the commission shall then provide the community choice aggregator with its findings regarding any cost recovery that must be paid by customers of the community choice aggregator to prevent a shifting of costs as provided for in subdivisions (d), (e), and (f).

(8) No entity proposing community choice aggregation shall act to furnish electricity to electricity consumers within its boundaries until the commission determines the cost recovery that must be paid by the customers of that proposed community choice aggregation program, as provided for in subdivisions (d), (e), and (f). The commission shall designate the earliest possible effective date for implementation of a community choice aggregation program, taking into consideration the impact on any annual procurement plan of the electrical corporation that has been approved by the commission.

(9) All electrical corporations shall cooperate fully with any community choice aggregators that investigate, pursue, or implement community choice aggregation programs. Cooperation shall include providing the entities with appropriate billing and electrical load data, including, but not limited to, electrical consumption data as defined in Section 8380 and other data detailing electricity needs and patterns of usage, as determined by the commission, and in accordance with procedures established by the commission. The commission shall exercise its authority pursuant to Chapter 11 (commencing with Section 2100) to enforce the requirements of this paragraph when it finds that the requirements of this paragraph have been violated. Electrical corporations shall continue to provide all metering, billing, collection, and customer service to retail customers that participate in community choice aggregation programs. Bills sent by the electrical corporation to retail customers shall identify the community choice aggregator as providing the electrical energy component of the bill. The commission shall determine the terms and conditions under which the electrical corporation provides services to community choice aggregators and retail customers.

(10) If the commission finds that an electrical corporation has violated this section, the commission shall consider the impact of the violation upon community choice aggregators.

(11) The commission shall proactively expedite the complaint process for disputes regarding an electrical corporation s violation of its obligations pursuant to this section in order to provide for timely resolution of complaints made by community choice aggregation programs, so that all complaints are resolved in no more than 180 days following the filing of a complaint by a community choice aggregation program concerning the actions of the incumbent electrical corporation. This deadline may only be extended under either of the following circumstances:

(A) Upon agreement of all of the parties to the complaint.

(B) The commission makes a written determination that the deadline cannot be met, including findings for the reason for this determination, and issues an order extending the deadline. A single order pursuant to this subparagraph shall not extend the deadline for more than 60 days.

(12) (A) An entity authorized to be a community choice aggregator, as defined in Section 331.1, that elects to implement a community choice aggregation program within its jurisdiction pursuant to this chapter, shall do so by ordinance. A city, county, or city and county may request, by affirmative resolution of its governing council or board, that another entity authorized to be a community choice aggregator act as the community choice aggregator on its behalf. If a city, county, or city and county, by resolution, requests another authorized entity be the community choice aggregator for the city, county, or city and county, that authorized entity shall be responsible for adopting the ordinance to implement the community choice aggregation program on behalf of the city, county, or city and county.

(B) Two or more entities authorized to be a community choice aggregator, as defined in Section 331.1, may participate as a group in a community choice aggregation program pursuant to this chapter, through a joint powers agency established pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code, if each entity adopts an ordinance pursuant to subparagraph (A). Pursuant to Section 6508.1 of the Government Code, members of a joint powers agency that is a community choice aggregator may specify in their joint powers agreement that, unless otherwise agreed by the members of the agency, the debts, liabilities, and obligations of the agency shall not be the debts, liabilities, and obligations, either jointly or severally, of the members of the agency. The commission shall not, as a condition of registration or otherwise, require an agency s members to voluntarily assume the debts, liabilities, and obligations of the agency to the electrical corporation unless the commission finds that the agreement by the agency s members is the only reasonable means by which the agency may establish its creditworthiness under the electrical corporation s tariff to pay charges to the electrical corporation under the tariff.

(13) Following adoption of aggregation through the ordinance described in paragraph (12), the program shall allow any retail customer to opt out and to continue to be served as a bundled service customer by the existing electrical corporation, or its successor in interest. Delivery services shall be provided at the same rates, terms, and conditions, as approved by the commission, for community choice aggregation customers and customers that have entered into a direct transaction where applicable, as determined by the commission. Once enrolled in the aggregated entity, any ratepayer that chooses to opt out within 60 days or two billing cycles of the date of enrollment may do so without penalty and shall be entitled to receive default service pursuant to paragraph (3) of subdivision (a). Customers that return to the electrical corporation for procurement services shall be subject to the same terms and conditions as are applicable to other returning direct access customers from the same class, as determined by the commission, as authorized by the commission pursuant to this code or any other provision of law, except that those customers shall be subject to no more than a 12-month stay requirement with the electrical corporation. Any reentry fees to be imposed after the opt-out period specified in this paragraph, shall be approved by the commission and shall reflect the cost of reentry. The commission shall exclude any amounts previously determined and paid pursuant to subdivisions (d), (e), and (f) from the cost of reentry.

(14) Nothing in this section shall be construed as authorizing any city or any community choice retail load aggregator to restrict the ability of retail electricity customers to obtain or receive service from any authorized electric service provider in a manner consistent with law.

(15) (A) The community choice aggregator shall fully inform participating customers at least twice within two calendar months, or 60 days, in advance of the date of commencing automatic enrollment. Notifications may occur concurrently with billing cycles. Following enrollment, the aggregated entity shall fully inform participating customers for not less than two consecutive billing cycles. Notification may include, but is not limited to, direct mailings to customers, or inserts in water, sewer, or other utility bills. Any notification shall inform customers of both of the following:

(i) That they are to be automatically enrolled and that the customer has the right to opt out of the community choice aggregator without penalty.

(ii) The terms and conditions of the services offered.

(B) The community choice aggregator may request the commission to approve and order the electrical corporation to provide the notification required in subparagraph (A). If the commission orders the electrical corporation to send one or more of the notifications required pursuant to subparagraph (A) in the electrical corporation s normally scheduled monthly billing process, the electrical corporation shall be entitled to recover from the community choice aggregator all reasonable incremental costs it incurs related to the notification or notifications. The electrical corporation shall fully cooperate with the community choice aggregator in determining the feasibility and costs associated with using the electrical corporation s normally scheduled monthly billing process to provide one or more of the notifications required pursuant to subparagraph (A).

(C) Each notification shall also include a mechanism by which a ratepayer may opt out of community choice aggregated service. The opt out may take the form of a self-addressed return postcard indicating the customer s election to remain with, or return to, electrical energy service provided by the electrical corporation, or another straightforward means by which the customer may elect to derive electrical energy service through the electrical corporation providing service in the area.

(16) A community choice aggregator shall have an operating service agreement with the electrical corporation prior to furnishing electric service to consumers within its jurisdiction. The service agreement shall include performance standards that govern the business and operational relationship between the community choice aggregator and the electrical corporation. The commission shall ensure that any service agreement between the community choice aggregator and the electrical corporation includes equitable responsibilities and remedies for all parties. The parties may negotiate specific terms of the service agreement, provided that the service agreement is consistent with this chapter.

(17) The community choice aggregator shall register with the commission, which may require additional information to ensure compliance with basic consumer protection rules and other procedural matters.

(18) Once the community choice aggregator s contract is signed, the community choice aggregator shall notify the applicable electrical corporation that community choice service will commence within 30 days.

(19) Once notified of a community choice aggregator program, the electrical corporation shall transfer all applicable accounts to the new supplier within a 30-day period from the date of the close of the electrical corporation s normally scheduled monthly metering and billing process.

(20) An electrical corporation shall recover from the community choice aggregator any costs reasonably attributable to the community choice aggregator, as determined by the commission, of implementing this section, including, but not limited to, all business and information system changes, except for transaction-based costs as described in this paragraph. Any costs not reasonably attributable to a community choice aggregator shall be recovered from ratepayers, as determined by the commission. All reasonable transaction-based costs of notices, billing, metering, collections, and customer communications or other services provided to an aggregator or its customers shall be recovered from the aggregator or its customers on terms and at rates to be approved by the commission.

(21) At the request and expense of any community choice aggregator, electrical corporations shall install, maintain, and calibrate metering devices at mutually agreeable locations within or adjacent to the community choice aggregator s political boundaries. The electrical corporation shall read the metering devices and provide the data collected to the community choice aggregator at the aggregator s expense. To the extent that the community choice aggregator requests a metering location that would require alteration or modification of a circuit, the electrical corporation shall only be required to alter or modify a circuit if such alteration or modification does not compromise the safety, reliability, or operational flexibility of the electrical corporation s facilities. All costs incurred to modify circuits pursuant to this paragraph, shall be borne by the community choice aggregator.

(d) (1) It is the intent of the Legislature that each retail end-use customer that has purchased power from an electrical corporation on or after February 1, 2001, should bear a fair share of the Department of Water Resources electricity purchase costs, as well as electricity purchase contract obligations incurred as of the effective date of the act adding this section, that are recoverable from electrical corporation customers in commission-approved rates. It is further the intent of the Legislature to prevent any shifting of recoverable costs between customers.

(2) The Legislature finds and declares that this subdivision is consistent with the requirements of Division 27 (commencing with Section 80000) of the Water Code and Section 360.5 of this code, and is therefore declaratory of existing law.

(e) A retail end-use customer that purchases electricity from a community choice aggregator pursuant to this section shall pay both of the following:

(1) A charge equivalent to the charges that would otherwise be imposed on the customer by the commission to recover bond-related costs pursuant to any agreement between the commission and the Department of Water Resources pursuant to Section 80110 of the Water Code, which charge shall be payable until any obligations of the Department of Water Resources pursuant to Division 27 (commencing with Section 80000) of the Water Code are fully paid or otherwise discharged.

(2) Any additional costs of the Department of Water Resources, equal to the customer s proportionate share of the Department of Water Resources estimated net unavoidable electricity purchase contract costs as determined by the commission, for the period commencing with the customer s purchases of electricity from the community choice aggregator, through the expiration of all then existing electricity purchase contracts entered into by the Department of Water Resources.

(f) A retail end-use customer purchasing electricity from a community choice aggregator pursuant to this section shall reimburse the electrical corporation that previously served the customer for all of the following:

(1) The electrical corporation s unrecovered past undercollections for electricity purchases, including any financing costs, attributable to that customer, that the commission lawfully determines may be recovered in rates.

(2) Any additional costs of the electrical corporation recoverable in commission-approved rates, equal to the share of the electrical corporation s estimated net unavoidable electricity purchase contract costs attributable to the customer, as determined by the commission, for the period commencing with the customer s purchases of electricity from the community choice aggregator, through the expiration of all then existing electricity purchase contracts entered into by the electrical corporation.

(g) Estimated net unavoidable electricity costs paid by the customers of a community choice aggregator shall be reduced by the value of any benefits that remain with bundled service customers, unless the customers of the community choice aggregator are allocated a fair and equitable share of those benefits.

(h) (1) Any charges imposed pursuant to subdivision (e) shall be the property of the Department of Water Resources. Any charges imposed pursuant to subdivision (f) shall be the property of the electrical corporation. The commission shall establish mechanisms, including agreements with, or orders with respect to, electrical corporations necessary to ensure that charges payable pursuant to this section shall be promptly remitted to the party entitled to payment.

(2) Charges imposed pursuant to subdivisions (d), (e), and (f) shall be nonbypassable.

(i) The commission shall authorize community choice aggregation only if the commission imposes a cost-recovery mechanism pursuant to subdivisions (d), (e), (f), and (h). Except as provided by this subdivision, this section shall not alter the suspension by the commission of direct purchases of electricity from alternate providers other than by community choice aggregators, pursuant to Section 365.1.

(j) (1) The commission shall not authorize community choice aggregation until it implements a cost-recovery mechanism, consistent with subdivisions (d), (e), and (f), that is applicable to customers that elected to purchase electricity from an alternate provider between February 1, 2001, and January 1, 2003.

(2) The commission shall not authorize community choice aggregation until it has adopted rules for implementing community choice aggregation.

(k) (1) Except for nonbypassable charges imposed by the commission pursuant to subdivisions (d), (e), (f), and (h), and programs authorized by the commission to provide broader statewide or regional benefits to all customers, electric service customers of a community choice aggregator shall not be required to pay nonbypassable charges for goods, services, or programs that do not benefit either, or where applicable, both, the customer and the community choice aggregator serving the customer.

(2) The commission, Energy Commission, electrical corporation, or third-party administrator shall administer any program funded through a nonbypassable charge on a nondiscriminatory basis so that the electric service customers of a community choice aggregator may participate in the program on an equal basis with the customers of an electrical corporation.

(3) Nothing in this subdivision is intended to modify, or prohibit the use of, charges funding programs for the benefit of low-income customers.

(l) (1) An electrical corporation shall not terminate the services of a community choice aggregator unless authorized by a vote of the full commission. The commission shall ensure that prior to authorizing a termination of service, that the community choice aggregator has been provided adequate notice and a reasonable opportunity to be heard regarding any electrical corporation contentions in support of termination. If the contentions made by the electrical corporation in favor of termination include factual claims, the community choice aggregator shall be afforded an opportunity to address those claims in an evidentiary hearing.

(2) Notwithstanding paragraph (1), if the Independent System Operator has transferred the community choice aggregator s scheduling coordination responsibilities to the incumbent electrical corporation, an administrative law judge or assigned commissioner, after providing the aggregator with notice and an opportunity to respond, may suspend the aggregator s service to customers pending a full vote of the commission.

(m) Any meeting of an entity authorized to be a community choice aggregator, as defined in Section 331.1, for the purpose of developing, implementing, or administering a program of community choice aggregation shall be conducted in the manner prescribed by the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(Amended by Stats. 2012, Ch. 162, Sec. 154. Effective January 1, 2013.)



366.5

(a) No change in the aggregator or supplier of electric power for any small commercial customer may be made until one of the following means of confirming the change has been completed:

(1) Independent third-party telephone verification.

(2) Receipt of a written confirmation received in the mail from the consumer after the consumer has received an information package confirming the agreement.

(3) The customer signs a document fully explaining the nature and effect of the change in service.

(4) The customer s consent is obtained through electronic means, including, but not limited to, computer transactions.

(b) No change in the aggregator or provider of electric power for any residential customer may be made over the telephone until the change has been confirmed by an independent third-party verification company, as follows:

(1) The third-party verification company shall meet each of the following criteria:

(A) Be independent from the entity that seeks to provide the new service.

(B) Not be directly or indirectly managed, controlled, or directed, or owned wholly or in part, by an entity that seeks to provide the new service or by any corporation, firm, or person who directly or indirectly manages, controls, or directs, or owns more than 5 percent of the entity.

(C) Operate from facilities physically separate from those of the entity that seeks to provide the new service.

(D) Not derive commission or compensation based upon the number of sales confirmed.

(2) The entity seeking to verify the sale shall do so by connecting the resident by telephone to the third-party verification company or by arranging for the third-party verification company to call the customer to confirm the sale.

(3) The third-party verification company shall obtain the customer s oral confirmation regarding the change, and shall record that confirmation by obtaining appropriate verification data. The record shall be available to the customer upon request. Information obtained from the customer through confirmation shall not be used for marketing purposes. Any unauthorized release of this information is grounds for a civil suit by the aggrieved resident against the entity or its employees who are responsible for the violation.

(4) Notwithstanding paragraphs (1), (2), and (3), an aggregator or provider of electric power shall not be required to comply with these provisions when the customer directly calls an aggregator or provider of electric power to change service providers. However, an aggregator or provider of electric power shall not avoid the verification requirements by asking a customer to contact an aggregator or provider of electric power directly to make any change in the service provider.

(c) No change in the aggregator or provider of electric power for any residential customer may be made via an Internet transaction, in which the customer accesses the website of the aggregator or provider, unless both of the following occur with respect to confirming the change:

(1) In addition to any other information gathered in the course of the transaction, the customer shall be asked to read and respond to a separate screen that states, in easily legible text, the following:

I acknowledge that in entering this transaction I am voluntarily choosing to change the entity that supplies me with my electric power.

(2) The separate screen shall offer the customer the option to complete or terminate the transaction.

(d) (1) No change in the aggregator or provider of electric power for any residential customer may be made via a written transaction unless the change has been confirmed, as provided in this subdivision. In order to comply with this subdivision, in addition to any other information gathered in the course of the transaction, and in addition to any other signature required, the customer shall be asked to sign and date a document separate from that written transaction, containing the following words printed in 10-point type or larger:

I acknowledge that in signing this contract or agreement, I am voluntarily choosing to change the entity that supplies me with electric power.

(2) The acknowledgment document described in paragraph (1) may not be included with a check or in connection with a sweepstakes solicitation.

(e) Any aggregator or provider of electric power offering electricity service to residential and small commercial customers that switches the electric service of a customer without the customer s consent shall be liable to the aggregator or provider of electric power offering electricity services previously selected by the customer in an amount equal to all charges paid by the customer after the violation and shall refund to the customer any amount in excess of the amount that the customer would have been obligated to pay had the customer not been switched.

(f) An aggregator or provider of electric power shall keep a record of the confirmation of a change pursuant to subdivision (b), (c), or (d) for two years from the date of that confirmation, and shall make those records available, upon request, to the customer and to the commission in the course of a commission investigation of a customer complaint or an investigation pursuant to subdivision (c) of Section 394.2.

(g) Public agencies are exempt from this section to the extent they are serving customers within their jurisdiction.

(h) Notwithstanding subdivisions (c) and (d), the commission may require third-party verification for all residential changes to electric service providers if it finds that the application of subdivisions (c) and (d) results in the unauthorized changing of a customer s electric service provider.

(i) An electrical corporation is exempt from this section for customers that default to the service of the electrical corporation.

(j) Electric power sold to customers pursuant to Section 80100 of the Water Code is not subject to this section.

(Amended by Stats. 2001, 1st Ex. Sess., Ch. 4, Sec. 3. Effective February 1, 2001.)



367

The commission shall identify and determine those costs and categories of costs for generation-related assets and obligations, consisting of generation facilities, generation-related regulatory assets, nuclear settlements, and power purchase contracts, including, but not limited to, restructurings, renegotiations or terminations thereof approved by the commission, that were being collected in commission-approved rates on December 20, 1995, and that may become uneconomic as a result of a competitive generation market, in that these costs may not be recoverable in market prices in a competitive market, and appropriate costs incurred after December 20, 1995, for capital additions to generating facilities existing as of December 20, 1995, that the commission determines are reasonable and should be recovered, provided that these additions are necessary to maintain the facilities through December 31, 2001. These uneconomic costs shall include transition costs as defined in subdivision (f) of Section 840, and shall be recovered from all customers or in the case of fixed transition amounts, from the customers specified in subdivision (a) of Section 841, on a nonbypassable basis and shall:

(a) Be amortized over a reasonable time period, including collection on an accelerated basis, consistent with not increasing rates for any rate schedule, contract, or tariff option above the levels in effect on June 10, 1996; provided that, the recovery shall not extend beyond December 31, 2001, except as follows:

(1) Costs associated with employee-related transition costs as set forth in subdivision (b) of Section 375 shall continue until fully collected; provided, however, that the cost collection shall not extend beyond December 31, 2006.

(2) Power purchase contract obligations shall continue for the duration of the contract. Costs associated with any buy-out, buy-down, or renegotiation of the contracts shall continue to be collected for the duration of any agreement governing the buy-out, buy-down, or renegotiated contract; provided, however, no power purchase contract shall be extended as a result of the buy-out, buy-down, or renegotiation.

(3) Costs associated with contracts approved by the commission to settle issues associated with the Biennial Resource Plan Update may be collected through March 31, 2002; provided that only 80 percent of the balance of the costs remaining after December 31, 2001, shall be eligible for recovery.

(4) Nuclear incremental cost incentive plans for the San Onofre nuclear generating station shall continue for the full term as authorized by the commission in Decision 96-01-011 and Decision 96-04-059; provided that the recovery shall not extend beyond December 31, 2003.

(5) Costs associated with the exemptions provided in subdivision (a) of Section 374 may be collected through March 31, 2002, provided that only fifty million dollars ($50,000,000) of the balance of the costs remaining after December 31, 2001, shall be eligible for recovery.

(6) Fixed transition amounts, as defined in subdivision (d) of Section 840, may be recovered from the customers specified in subdivision (a) of Section 841 until all rate reduction bonds associated with the fixed transition amounts have been paid in full by the financing entity.

(b) Be based on a calculation mechanism that nets the negative value of all above market utility-owned generation-related assets against the positive value of all below market utility-owned generation related assets. For those assets subject to valuation, the valuations used for the calculation of the uneconomic portion of the net book value shall be determined not later than December 31, 2001, and shall be based on appraisal, sale, or other divestiture. The commission s determination of the costs eligible for recovery and of the valuation of those assets at the time the assets are exposed to market risk or retired, in a proceeding under Section 455.5, 851, or otherwise, shall be final, and notwithstanding Section 1708 or any other provision of law, may not be rescinded, altered or amended.

(c) Be limited in the case of utility-owned fossil generation to the uneconomic portion of the net book value of the fossil capital investment existing as of January 1, 1998, and appropriate costs incurred after December 20, 1995, for capital additions to generating facilities existing as of December 20, 1995, that the commission determines are reasonable and should be recovered, provided that the additions are necessary to maintain the facilities through December 31, 2001. All going forward costs of fossil plant operation, including operation and maintenance, administrative and general, fuel and fuel transportation costs, shall be recovered solely from independent Power Exchange revenues or from contracts with the Independent System Operator, provided that for the purposes of this chapter, the following costs may be recoverable pursuant to this section:

(1) Commission-approved operating costs for particular utility-owned fossil powerplants or units, at particular times when reactive power/voltage support is not yet procurable at market-based rates in locations where it is deemed needed for the reactive power/voltage support by the Independent System Operator, provided that the units are otherwise authorized to recover market-based rates and provided further that for an electrical corporation that is also a gas corporation and that serves at least four million customers as of December 20, 1995, the commission shall allow the electrical corporation to retain any earnings from operations of the reactive power/voltage support plants or units and shall not require the utility to apply any portions to offset recovery of transition costs. Cost recovery under the cost recovery mechanism shall end on December 31, 2001.

(2) An electrical corporation that, as of December 20, 1995, served at least four million customers, and that was also a gas corporation that served less than four thousand customers, may recover, pursuant to this section, 100 percent of the uneconomic portion of the fixed costs paid under fuel and fuel transportation contracts that were executed prior to December 20, 1995, and were subsequently determined to be reasonable by the commission, or 100 percent of the buy-down or buy-out costs associated with the contracts to the extent the costs are determined to be reasonable by the commission.

(d) Be adjusted throughout the period through March 31, 2002, to track accrual and recovery of costs provided for in this subdivision. Recovery of costs prior to December 31, 2001, shall include a return as provided for in Decision 95-12-063, as modified by Decision 96-01-009, together with associated taxes.

(e) (1) Be allocated among the various classes of customers, rate schedules, and tariff options to ensure that costs are recovered from these classes, rate schedules, contract rates, and tariff options, including self-generation deferral, interruptible, and standby rate options in substantially the same proportion as similar costs are recovered as of June 10, 1996, through the regulated retail rates of the relevant electric utility, provided that there shall be a firewall segregating the recovery of the costs of competition transition charge exemptions such that the costs of competition transition charge exemptions granted to members of the combined class of residential and small commercial customers shall be recovered only from these customers, and the costs of competition transition charge exemptions granted to members of the combined class of customers, other than residential and small commercial customers, shall be recovered only from these customers.

(2) Individual customers shall not experience rate increases as a result of the allocation of transition costs. However, customers who elect to purchase energy from suppliers other than the Power Exchange through a direct transaction, may incur increases in the total price they pay for electricity to the extent the price for the energy exceeds the Power Exchange price.

(3) The commission shall retain existing cost allocation authority, provided the firewall and rate freeze principles are not violated.

(Amended by Stats. 1997, Ch. 275, Sec. 7. Effective August 15, 1997.)



367.7

(a) It is the intent of the Legislature in enacting this section to ensure that individual customers do not experience rate increases as a result of the allocation of transition costs, in accordance with paragraph (2) of subdivision (e) of Section 367.

(b) The commission shall implement a methodology whereby the Power Exchange energy credit for a customer with a meter installed on or after June 30, 2000, that is capable of recording hourly data is calculated based on the actual hourly data for that customer. The Power Exchange energy credit for a customer with a meter installed before June 30, 2000, that is capable of recording hourly data shall, at the election of the customer, on a one-time basis before June 30, 2000, be calculated based on either (1) the actual hourly data for that customer or (2) the average load profile for that customer class. If the customer fails to make an election, that customer s Power Exchange energy credit shall continue to be based on the average load profile for that customer class.

(c) Additional incremental billing costs incurred as a result of the methodology implemented by the commission pursuant to subdivision (b) may be recoverable through rates for that customer class, if the commission finds that the costs are reasonable.

(d) The methodology implemented by the commission pursuant to subdivisions (b) and (c) shall not result in any shifts in cost between customer classes and shall be consistent with the firewall provision set forth in subdivision (e) of Section 367.

(Added by Stats. 1999, Ch. 408, Sec. 1. Effective January 1, 2000.)



368

Each electrical corporation shall propose a cost recovery plan to the commission for the recovery of the uneconomic costs of an electrical corporation s generation-related assets and obligations identified in Section 367. The commission shall authorize the electrical corporation to recover the costs pursuant to the plan if the plan meets the following criteria:

(a) The cost recovery plan shall set rates for each customer class, rate schedule, contract, or tariff option, at levels equal to the level as shown on electric rate schedules as of June 10, 1996, provided that rates for residential and small commercial customers shall be reduced so that these customers shall receive rate reductions of no less than 10 percent for 1998 continuing through 2002. These rate levels for each customer class, rate schedule, contract, or tariff option shall remain in effect until the earlier of March 31, 2002, or the date on which the commission-authorized costs for utility generation-related assets and obligations have been fully recovered. The electrical corporation shall be at risk for those costs not recovered during that time period. Each utility shall amortize its total uneconomic costs, to the extent possible, such that for each year during the transition period its recorded rate of return on the remaining uneconomic assets does not exceed its authorized rate of return for those assets. For purposes of determining the extent to which the costs have been recovered, any over-collections recorded in Energy Costs Adjustment Clause and Electric Revenue Adjustment Mechanism balancing accounts, as of December 31, 1996, shall be credited to the recovery of the costs.

(b) The cost recovery plan shall provide for identification and separation of individual rate components such as charges for energy, transmission, distribution, public benefit programs, and recovery of uneconomic costs. The separation of rate components required by this subdivision shall be used to ensure that customers of the electrical corporation who become eligible to purchase electricity from suppliers other than the electrical corporation pay the same unbundled component charges, other than energy, that a bundled service customer pays. No cost shifting among customer classes, rate schedules, contract, or tariff options shall result from the separation required by this subdivision. Nothing in this provision is intended to affect the rates, terms, and conditions or to limit the use of any Federal Energy Regulatory Commission-approved contract entered into by the electrical corporation prior to the effective date of this provision.

(c) In consideration of the risk that the uneconomic costs identified in Section 367 may not be recoverable within the period identified in subdivision (a) of Section 367, an electrical corporation that, as of December 20, 1995, served more than four million customers, and was also a gas corporation that served less than four thousand customers, shall have the flexibility to employ risk management tools, such as forward hedges, to manage the market price volatility associated with unexpected fluctuations in natural gas prices, and the out-of-pocket costs of acquiring the risk management tools shall be considered reasonable and collectible within the transition freeze period. This subdivision applies only to the transaction costs associated with the risk management tools and shall not include any losses from changes in market prices.

(d) In order to ensure implementation of the cost recovery plan, the limitation on the maximum amount of cost recovery for nuclear facilities that may be collected in any year adopted by the commission in Decision 96-01-011 and Decision 96-04-059 shall be eliminated to allow the maximum opportunity to collect the nuclear costs within the transition cap period.

(e) As to an electrical corporation that is also a gas corporation serving more than four million California customers, so long as any cost recovery plan adopted in accordance with this section satisfies subdivision (a), it shall also provide for annual increases in base revenues, effective January 1, 1997, and January 1, 1998, equal to the inflation rate for the prior year plus two percentage points, as measured by the consumer price index. The increase shall do both of the following:

(1) Remain in effect pending the next general rate case review, which shall be filed not later than December 31, 1997, for rates that would become effective in January 1999. For purposes of any commission-approved performance-based ratemaking mechanism or general rate case review, the increases in base revenue authorized by this subdivision shall create no presumption that the level of base revenue reflecting those increases constitute the appropriate starting point for subsequent revenues.

(2) Be used by the utility for the purposes of enhancing its transmission and distribution system safety and reliability, including, but not limited to, vegetation management and emergency response. To the extent the revenues are not expended for system safety and reliability, they shall be credited against subsequent safety and reliability base revenue requirements. Any excess revenues carried over shall not be used to pay any monetary sanctions imposed by the commission.

(f) The cost recovery plan shall provide the electrical corporation with the flexibility to manage the renegotiation, buy-out, or buy-down of the electrical corporation s power purchase obligations, consistent with review by the commission to assure that the terms provide net benefits to ratepayers and are otherwise reasonable in protecting the interests of both ratepayers and shareholders.

(g) An example of a plan authorized by this section is the document entitled Restructuring Rate Settlement transmitted to the commission by Pacific Gas and Electric Company on June 12, 1996.

(Amended by Stats. 1997, Ch. 17, Sec. 125. Effective January 1, 1998.)



368.5

(a) Notwithstanding any other provision of law, upon the termination of the 10-percent rate reduction for residential and small commercial customers set forth in subdivision (a) of Section 368, the commission may not subject those residential and small commercial customers to any rate increases or future rate obligations solely as a result of the termination of the 10-percent rate reduction.

(b) The provisions of subdivision (a) do not affect the authority of the commission to raise rates for reasons other than the termination of the 10-percent rate reduction set forth in subdivision (a) of Section 368.

(c) Nothing in this section shall further extend the authority to impose fixed transition amounts, as defined in subdivision (d) of Section 840, or further authorize or extend rate reduction bonds, as defined in subdivision (e) of Section 840.

(Added by Stats. 2001, 2nd Ex. Sess., Ch. 7, Sec. 2. Effective August 8, 2002.)



369

The commission shall establish an effective mechanism that ensures recovery of transition costs referred to in Sections 367, 368, 375, and 376, and subject to the conditions in Sections 371 to 374, inclusive, from all existing and future consumers in the service territory in which the utility provided electricity services as of December 20, 1995; provided, that the costs shall not be recoverable for new customer load or incremental load of an existing customer where the load is being met through a direct transaction and the transaction does not otherwise require the use of transmission or distribution facilities owned by the utility. However, the obligation to pay the competition transition charges cannot be avoided by the formation of a local publicly owned electrical corporation on or after December 20, 1995, or by annexation of any portion of an electrical corporation s service area by an existing local publicly owned electric utility.

This section shall not apply to service taken under tariffs, contracts, or rate schedules that are on file, accepted, or approved by the Federal Energy Regulatory Commission, unless otherwise authorized by the Federal Energy Regulatory Commission.

(Added by Stats. 1996, Ch. 854, Sec. 10. Effective September 24, 1996.)



370

The commission shall require, as a prerequisite for any consumer in California to engage in direct transactions permitted in Section 365, that beginning with the commencement of these direct transactions, the consumer shall have an obligation to pay the costs provided in Sections 367, 368, 375, and 376, and subject to the conditions in Sections 371 to 374, inclusive, directly to the electrical corporation providing electricity service in the area in which the consumer is located. This obligation shall be set forth in the applicable rate schedule, contract, or tariff option under which the customer is receiving service from the electrical corporation. To the extent the consumer does not use the electrical corporation s facilities for direct transaction, the obligation to pay shall be confirmed in writing, and the customer shall be advised by any electricity marketer engaged in the transaction of the requirement that the customer execute a confirmation. The requirement for marketers to inform customers of the written requirement shall cease on January 1, 2002.

(Added by Stats. 1996, Ch. 854, Sec. 10. Effective September 24, 1996.)



371

(a) Except as provided in Sections 372 and 374, the uneconomic costs provided in Sections 367, 368, 375, and 376 shall be applied to each customer based on the amount of electricity purchased by the customer from an electrical corporation or alternate supplier of electricity, subject to changes in usage occurring in the normal course of business.

(b) Changes in usage occurring in the normal course of business are those resulting from changes in business cycles, termination of operations, departure from the utility service territory, weather, reduced production, modifications to production equipment or operations, changes in production or manufacturing processes, fuel switching, including installation of fuel cells pending a contrary determination by the California Energy Resources Conservation and Development Commission in Section 383, enhancement or increased efficiency of equipment or performance of existing self-cogeneration equipment, replacement of existing cogeneration equipment with new power generation equipment of similar size as described in paragraph (1) of subdivision (a) of Section 372, installation of demand-side management equipment or facilities, energy conservation efforts, or other similar factors.

(c) Nothing in this section shall be interpreted to exempt or alter the obligation of a customer to comply with Chapter 5 (commencing with Section 119075) of Part 15 of Division 104 of the Health and Safety Code. Nothing in this section shall be construed as a limitation on the ability of residential customers to alter their pattern of electricity purchases by activities on the customer side of the meter.

(Amended by Stats. 1997, Ch. 905, Sec. 3. Effective January 1, 1998.)



372

(a) It is the policy of the state to encourage and support the development of cogeneration as an efficient, environmentally beneficial, competitive energy resource that will enhance the reliability of local generation supply, and promote local business growth. Subject to the specific conditions provided in this section, the commission shall determine the applicability to customers of uneconomic costs as specified in Sections 367, 368, 375, and 376. Consistent with this state policy, the commission shall provide that these costs shall not apply to any of the following:

(1) To load served onsite or under an over the fence arrangement by a nonmobile self-cogeneration or cogeneration facility that was operational on or before December 20, 1995, or by increases in the capacity of a facility to the extent that the increased capacity was constructed by an entity holding an ownership interest in or operating the facility and does not exceed 120 percent of the installed capacity as of December 20, 1995, provided that prior to June 30, 2000, the costs shall apply to over the fence arrangements entered into after December 20, 1995, between unaffiliated parties. For the purposes of this subdivision, affiliated means any person or entity that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with another specified entity. Control means either of the following:

(A) The possession, directly or indirectly, of the power to direct or to cause the direction of the management or policies of a person or entity, whether through an ownership, beneficial, contractual, or equitable interest.

(B) Direct or indirect ownership of at least 25 percent of an entity, whether through an ownership, beneficial, or equitable interest.

(2) To load served by onsite or under an over the fence arrangement by a nonmobile self-cogeneration or cogeneration facility for which the customer was committed to construction as of December 20, 1995, provided that the facility was substantially operational on or before January 1, 1998, or by increases in the capacity of a facility to the extent that the increased capacity was constructed by an entity holding an ownership interest in or operating the facility and does not exceed 120 percent of the installed capacity as of January 1, 1998, provided that prior to June 30, 2000, the costs shall apply to over the fence arrangements entered into after December 20, 1995, between unaffiliated parties.

(3) To load served by existing, new, or portable emergency generation equipment used to serve the customer s load requirements during periods when utility service is unavailable, provided the emergency generation is not operated in parallel with the integrated electric grid, except on a momentary parallel basis.

(4) After June 30, 2000, to any load served onsite or under an over the fence arrangement by any nonmobile self-cogeneration or cogeneration facility.

(b) Further, consistent with state policy, with respect to self-cogeneration or cogeneration deferral agreements, the commission shall do the following:

(1) Provide that a utility shall execute a final self-cogeneration or cogeneration deferral agreement with any customer that, on or before December 20, 1995, had executed a letter of intent (or similar documentation) to enter into the agreement with the utility, provided that the final agreement shall be consistent with the terms and conditions set forth in the letter of intent and the commission shall review and approve the final agreement.

(2) Provide that a customer that holds a self-cogeneration or cogeneration deferral agreement that was in place on or before December 20, 1995, or that was executed pursuant to paragraph (1) in the event the agreement expires, or is terminated, may do any of the following:

(A) Continue through December 31, 2001, to receive utility service at the rate and under terms and conditions applicable to the customer under the deferral agreement that, as executed, includes an allocation of uneconomic costs consistent with subdivision (e) of Section 367.

(B) Engage in a direct transaction for the purchase of electricity and pay uneconomic costs consistent with Sections 367, 368, 375, and 376.

(C) Construct a self-cogeneration or cogeneration facility of approximately the same capacity as the facility previously deferred, provided that the costs provided in Sections 367, 368, 375, and 376 shall apply consistent with subdivision (e) of Section 367, unless otherwise authorized by the commission pursuant to subdivision (c).

(3) Subject to the firewall described in subdivision (e) of Section 367, provide that the ratemaking treatment for self-cogeneration or cogeneration deferral agreements executed prior to December 20, 1995, or executed pursuant to paragraph (1) shall be consistent with the ratemaking treatment for the contracts approved before January 1995.

(c) The commission shall authorize, within 60 days of the receipt of a joint application from the serving utility and one or more interested parties, applicability conditions as follows:

(1) The costs identified in Sections 367, 368, 375, and 376 shall not, prior to June 30, 2000, apply to load served onsite by a nonmobile self-cogeneration or cogeneration facility that became operational on or after December 20, 1995.

(2) The costs identified in Sections 367, 368, 375, and 376 shall not, prior to June 30, 2000, apply to any load served under over the fence arrangements entered into after December 20, 1995, between unaffiliated entities.

(d) For the purposes of this subdivision, all onsite or over the fence arrangements shall be consistent with Section 218 as it existed on December 20, 1995.

(e) To facilitate the development of new microcogeneration applications, electrical corporations may apply to the commission for a financing order to finance the transition costs to be recovered from customers employing the applications.

(f) To encourage the continued development, installation, and interconnection of clean and efficient self-generation and cogeneration resources, to improve system reliability for consumers by retaining existing generation and encouraging new generation to connect to the electric grid, and to increase self-sufficiency of consumers of electricity through the deployment of self-generation and cogeneration, both of the following shall occur:

(1) The commission and the Electricity Oversight Board shall determine if any policy or action undertaken by the Independent System Operator, directly or indirectly, unreasonably discourages the connection of existing self-generation or cogeneration or new self-generation or cogeneration to the grid.

(2) If the commission and the Electricity Oversight Board find that any policy or action of the Independent System Operator unreasonably discourages the connection of existing self-generation or cogeneration or new self-generation or cogeneration to the grid, the commission and the Electricity Oversight Board shall undertake all necessary efforts to revise, mitigate, or eliminate that policy or action of the Independent System Operator.

(Amended by Stats. 2004, Ch. 183, Sec. 311. Effective January 1, 2005.)



373

(a) Electrical corporations may apply to the commission for an order determining that the costs identified in Sections 367, 368, 375, and 376 not be collected from a particular class of customer or category of electricity consumption.

(b) Subject to the fire wall specified in subdivision (e) of Section 367, the provisions of this section and Sections 372 and 374 shall apply in the event the commission authorizes a nonbypassable charge prior to the implementation of an Independent System Operator and Power Exchange referred to in subdivision (a) of Section 365.

(Added by Stats. 1996, Ch. 854, Sec. 10. Effective September 24, 1996.)



374

(a) In recognition of statutory authority and past investments existing as of December 20, 1995, and subject to the firewall specified in subdivision (e) of Section 367, the obligation to pay the uneconomic costs identified in Sections 367, 368, 375, and 376 shall not apply to the following:

(1) One hundred ten megawatts of load served by irrigation districts, as hereafter allocated by this paragraph:

(A) The 110 megawatts of load shall be allocated among the service territories of the three largest electrical corporations in the ratio of the number of irrigation districts in the service territory of each utility to the total number of irrigation districts in the service territories of all three utilities.

(B) The total amount of load allocated to each utility service area shall be phased in over five years beginning January 1, 1997, so that one-fifth of the allocation is allocated in each of the five years. Any allocation that remains unused at the end of any year shall be carried over to the succeeding year and added to the allocation for that year.

(C) The load allocated to each utility service territory pursuant to subparagraph (A) shall be further allocated among the respective irrigation districts within that service territory by the California Energy Resources Conservation and Development Commission. An individual irrigation district requesting an allocation shall submit to the commission by January 31, 1997, detailed plans that show the load that it serves or will serve and for which it intends to utilize the allocation within the timeframe requested. These plans shall include specific information on the irrigation districts organization for electric distribution, contracts, financing and engineering plans for capital facilities, as well as detailed information about the loads to be served, and shall not be less than eight megawatts or more than 40 megawatts, provided, however, that any portion of the 110 megawatts that remains unallocated may be reallocated to projects without regard to the 40 megawatts limitation. In making an allocation among irrigation districts, the Energy Resources Conservation and Development Commission shall assess the viability of each submission and whether it can be accomplished in the timeframe proposed. The Energy Resources Conservation and Development Commission shall have the discretion to allocate the load covered by this section in a manner that best ensures its usage within the allocation period.

(D) At least 50 percent of each year s allocation to a district shall be applied to that portion of load that is used to power pumps for agricultural purposes.

(E) Any load pursuant to this subdivision shall be served by distribution facilities owned by, or leased to, the district in question.

(F) Any load allocated pursuant to paragraph (1) shall be located within the boundaries of the affected irrigation district, or within the boundaries specified in an applicable service territory boundary agreement between an electrical corporation and the affected irrigation district; additionally, the provisions of subparagraph (C) of paragraph (1) shall be applicable to any load within the Counties of Stanislaus or San Joaquin, or both, served by any irrigation district that is currently serving or will be serving retail customers.

(2) Seventy-five megawatts of load served by the Merced Irrigation District hereafter prescribed in this paragraph:

(A) The total allocation provided by this paragraph shall be phased in over five years beginning January 1, 1997, so that one-fifth of the allocation is received in each of the five years. Any allocation that remains unused at the end of any year shall be carried over to the succeeding year and added to the allocation for that year.

(B) Any load to which the provision of this paragraph is applicable shall be served by distribution facilities owned by, or leased to, Merced Irrigation District.

(C) A load to which the provisions of this paragraph are applicable shall be located within the boundaries of Merced Irrigation District as those boundaries existed on December 20, 1995, together with the territory of Castle Air Force Base that was located outside of the district on that date.

(D) The total allocation provided by this paragraph shall be phased in over five years beginning January 1, 1997, with the exception of load already being served by the district as of June 1, 1996, which shall be deducted from the total allocation and shall not be subject to the costs provided in Sections 367, 368, 375, and 376.

(3) To loads served by irrigation districts, water districts, water storage districts, municipal utility districts, and other water agencies that, on December 20, 1995, were members of the Southern San Joaquin Valley Power Authority, or the Eastside Power Authority, provided, however, that this paragraph shall be applicable only to that portion of each district or agency s load that is used to power pumps that are owned by that district or agency as of December 20, 1995, or replacements thereof, and is being used to pump water for district purposes. The rates applicable to these districts and agencies shall be adjusted as of January 1, 1997.

(4) The provisions of this subdivision shall no longer be operative after March 31, 2002.

(5) The provisions of paragraph (1) shall not be applicable to any irrigation district, water district, or water agency described in paragraph (2) or (3).

(6) Transmission services provided to any irrigation district described in paragraph (1) or (2) shall be provided pursuant to otherwise applicable tariffs.

(7) Nothing in this chapter shall be deemed to grant the commission any jurisdiction over irrigation districts not already granted to the commission by existing law.

(b) To give the full effect to the legislative intent in enacting Section 701.8, the costs provided in Sections 367, 368, 375, and 376 shall not apply to the load served by preference power purchased from a federal power marketing agency, or its successor, pursuant to Section 701.8 as it existed on January 1, 1996, provided that the power is used solely for the customer s own systems load and not for sale. The costs of this provision shall be borne by all ratepayers in the affected service territory, notwithstanding the firewall established in subdivision (e) of Section 367.

(c) To give effect to an existing relationship, the obligation to pay the uneconomic costs specified in Sections 367, 368, 375, and 376 shall not apply to that portion of the load of the University of California campus situated in Yolo County that was being served as of May 31, 1996, by preference power purchased from a federal marketing agency, or its successor, provided that the power is used solely for the facility load of that campus and not, directly or indirectly, for sale.

(Amended by Stats. 2004, Ch. 183, Sec. 312. Effective January 1, 2005.)



374.5

Any electrical corporation serving agricultural customers that have multiple electric meters shall conduct research based on a statistically valid sample of those customers and meters to determine the typical simultaneous peak load of those customers. The results of the research shall be reported to the customers and the commission not later than July 1, 2001. The commission shall consider the research results in setting future electric distribution rates for those customers.

(Added by Stats. 1999, Ch. 909, Sec. 5. Effective January 1, 2000.)



375

(a) In order to mitigate potential negative impacts on utility personnel directly affected by electric industry restructuring, as described in Decision 95-12-063, as modified by Decision 96-01-009, the commission shall allow the recovery of reasonable employee related transition costs incurred and projected for severance, retraining, early retirement, outplacement and related expenses for the employees.

(b) The costs, including employee related transition costs for employees performing services in connection with Section 363, shall be added to the amount of uneconomic costs allowed to be recovered pursuant to this section and Sections 367, 368, and 376, provided recovery of these employee related transition costs shall extend beyond December 31, 2001, provided recovery of the costs shall not extend beyond December 31, 2006. However, there shall be no recovery for employee related transition costs associated with officers, senior supervisory employees, and professional employees performing predominantly regulatory functions.

(Added by Stats. 1996, Ch. 854, Sec. 10. Effective September 24, 1996.)



376

To the extent that the costs of programs to accommodate implementation of direct access, the Power Exchange, and the Independent System Operator, that have been funded by an electrical corporation and have been found by the commission or the Federal Energy Regulatory Commission to be recoverable from the utility s customers, reduce an electrical corporation s opportunity to recover its utility generation-related plant and regulatory assets by the end of the year 2001, the electrical corporation may recover unrecovered utility generation-related plant and regulatory assets after December 31, 2001, in an amount equal to the utility s cost of commission-approved or Federal Energy Regulatory Commission approved restructuring-related implementation programs. An electrical corporation s ability to collect the amounts from retail customers after the year 2001 shall be reduced to the extent the Independent System Operator or the Power Exchange reimburses the electrical corporation for the costs of any of these programs.

(Added by Stats. 1996, Ch. 854, Sec. 10. Effective September 24, 1996.)



377

The commission shall continue to regulate the facilities for the generation of electricity owned by any public utility prior to January 1, 1997, that are subject to commission regulation until the owner of those facilities has applied to the commission to dispose of those facilities and has been authorized by the commission under Section 851 to undertake that disposal. Notwithstanding any other provision of law, no facility for the generation of electricity owned by a public utility may be disposed of prior to January 1, 2006. The commission shall ensure that public utility generation assets remain dedicated to service for the benefit of California ratepayers.

(Amended by Stats. 2001, 1st Ex. Sess., Ch. 2, Sec. 3. Effective January 18, 2001.)



377.1

Section 377 does not apply to the four run-of-river hydroelectric project works located on the Truckee River, as referenced in Section 210(b)(17) of Public Law 101-618 or to the two run-of-river hydroelectric projects, also known as the Naches Drop plant and Naches plant, located on the Wapatox Canal on the Naches River in the State of Washington.

(Added by Stats. 2002, Ch. 840, Sec. 1. Effective September 24, 2002.)



377.2

Notwithstanding Section 377, a facility for the generation of electricity, or an interest in a facility for the generation of electricity, that is located outside of this state, is owned by a public utility that serves 60,000 or fewer customer accounts in this state, and is not necessary to serve that public utility s customers in this state, may be disposed of upon approval of the commission pursuant to Section 851 or upon exemption by the commission pursuant to Section 853.

(Amended by Stats. 2004, Ch. 183, Sec. 313. Effective January 1, 2005.)



378

The commission shall authorize new optional rate schedules and tariffs, including new service offerings, that accurately reflect the loads, locations, conditions of service, cost of service, and market opportunities of customer classes and subclasses.

(Added by Stats. 1996, Ch. 854, Sec. 10. Effective September 24, 1996.)



379

Nuclear decommissioning costs shall not be part of the costs described in Sections 367, 368, 375, and 376, but shall be recovered as a nonbypassable charge until the time as the costs are fully recovered. Recovery of decommissioning costs may be accelerated to the extent possible.

(Added by Stats. 1996, Ch. 854, Sec. 10. Effective September 24, 1996.)



379.5

Notwithstanding any other provision of law, on or before March 7, 2001, the commission, in consultation with the Independent System Operator, shall take all of the following actions, and shall include the reasonable costs involved in taking those actions in the distribution revenue requirements of utilities regulated by the commission, as appropriate:

(a) (1) Identify and undertake those actions necessary to reduce or remove constraints on the state s existing electrical transmission and distribution system, including, but not limited to, reconductoring of transmission lines, the addition of capacitors to increase voltage, the reinforcement of existing transmission capacity, and the installation of new transformer banks. The commission shall, in consultation with the Independent System Operator, give first priority to those geographical regions where congestion reduces or impedes electrical transmission and supply.

(2) Consistent with the existing statutory authority of the commission, afford electrical corporations a reasonable opportunity to fully recover costs it determines are reasonable and prudent to plan, finance, construct, operate, and maintain any facilities under its jurisdiction required by this section.

(b) In consultation with the State Energy Resources Conservation and Development Commission, adopt energy conservation demand-side management and other initiatives in order to reduce demand for electricity and reduce load during peak demand periods. Those initiatives shall include, but not be limited to, all of the following:

(1) Expansion and acceleration of residential and commercial weatherization programs.

(2) Expansion and acceleration of programs to inspect and improve the operating efficiency of heating, ventilation, and air-conditioning equipment in new and existing buildings, to ensure that these systems achieve the maximum feasible cost-effective energy efficiency.

(3) Expansion and acceleration of programs to improve energy efficiency in new buildings, in order to achieve the maximum feasible reductions in uneconomic energy and peak electricity consumption.

(4) Incentives to equip commercial buildings with the capacity to automatically shut down or dim nonessential lighting and incrementally raise thermostats during a peak electricity demand period.

(5) Evaluation of installing local infrastructure to link temperature setback thermostats to real-time price signals.

(6) Incentives for load control and distributed generation to be paid for enhancing reliability.

(7) Differential incentives for renewable or super clean distributed generation resources pursuant to Section 379.6.

(8) Reevaluation of all efficiency cost-effectiveness tests in light of increases in wholesale electricity costs and of natural gas costs to explicitly include the system value of reduced load on reducing market clearing prices and volatility.

(c) In consultation with the Energy Resources Conservation and Development Commission, adopt and implement a residential, commercial, and industrial peak reduction program that encourages electric customers to reduce electricity consumption during peak power periods.

(Amended by Stats. 2003, Ch. 894, Sec. 3. Effective January 1, 2004.)



379.6

(a) (1) It is the intent of the Legislature that the self-generation incentive program increase deployment of distributed generation and energy storage systems to facilitate the integration of those resources into the electrical grid, improve efficiency and reliability of the distribution and transmission system, and reduce emissions of greenhouse gases, peak demand, and ratepayer costs. It is the further intent of the Legislature that the commission, in future proceedings, provide for an equitable distribution of the costs and benefits of the program.

(2) The commission, in consultation with the Energy Commission, may authorize the annual collection of not more than the amount authorized for the self-generation incentive program in the 2008 calendar year, through December 31, 2019. The commission shall require the administration of the program for distributed energy resources originally established pursuant to Chapter 329 of the Statutes of 2000 until January 1, 2021. On January 1, 2021, the commission shall provide repayment of all unallocated funds collected pursuant to this section to reduce ratepayer costs.

(3) The commission shall administer solar technologies separately, pursuant to the California Solar Initiative adopted by the commission in Decisions 05-12-044 and 06-01-024, as modified by Article 1 (commencing with Section 2851) of Chapter 9 of Part 2 of Division 1 of this code and Chapter 8.8 (commencing with Section 25780) of Division 15 of the Public Resources Code.

(b) (1) Eligibility for incentives under the self-generation incentive program shall be limited to distributed energy resources that the commission, in consultation with the State Air Resources Board, determines will achieve reductions in emissions of greenhouse gases pursuant to the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code).

(2) On or before July 1, 2015, the commission shall update the factor for avoided greenhouse gas emissions based on the most recent data available to the State Air Resources Board for greenhouse gas emissions from electricity sales in the self-generation incentive program administrators service areas as well as current estimates of greenhouse gas emissions over the useful life of the distributed energy resource, including consideration of the effects of the California Renewables Portfolio Standard.

(c) Eligibility for the funding of any combustion-operated distributed generation projects using fossil fuel is subject to all of the following conditions:

(1) An oxides of nitrogen (NOx) emissions rate standard of 0.07 pounds per megawatthour and a minimum efficiency of 60 percent, or any other NOx emissions rate and minimum efficiency standard adopted by the State Air Resources Board. A minimum efficiency of 60 percent shall be measured as useful energy output divided by fuel input. The efficiency determination shall be based on 100 percent load.

(2) Combined heat and power units that meet the 60-percent efficiency standard may take a credit to meet the applicable NOx emissions standard of 0.07 pounds per megawatthour. Credit shall be at the rate of one megawatthour for each 3,400,000 British thermal units (Btus) of heat recovered.

(3) The customer receiving incentives shall adequately maintain and service the combined heat and power units so that during operation the system continues to meet or exceed the efficiency and emissions standards established pursuant to paragraphs (1) and (2).

(4) Notwithstanding paragraph (1), a project that does not meet the applicable NOx emissions standard is eligible if it meets both of the following requirements:

(A) The project operates solely on waste gas. The commission shall require a customer that applies for an incentive pursuant to this paragraph to provide an affidavit or other form of proof that specifies that the project shall be operated solely on waste gas. Incentives awarded pursuant to this paragraph shall be subject to refund and shall be refunded by the recipient to the extent the project does not operate on waste gas. As used in this paragraph, waste gas means natural gas that is generated as a byproduct of petroleum production operations and is not eligible for delivery to the utility pipeline system.

(B) The air quality management district or air pollution control district, in issuing a permit to operate the project, determines that operation of the project will produce an onsite net air emissions benefit compared to permitted onsite emissions if the project does not operate. The commission shall require the customer to secure the permit prior to receiving incentives.

(d) In determining the eligibility for the self-generation incentive program, minimum system efficiency shall be determined either by calculating electrical and process heat efficiency as set forth in Section 216.6, or by calculating overall electrical efficiency.

(e) Eligibility for incentives under the program shall be limited to distributed energy resource technologies that the commission determines meet all of the following requirements:

(1) The distributed energy resource technology shifts onsite energy use to off-peak time periods or reduces demand from the grid by offsetting some or all of the customer s onsite energy load, including, but not limited to, peak electric load.

(2) The distributed energy resource technology is commercially available.

(3) The distributed energy resource technology safely utilizes the existing transmission and distribution system.

(4) The distributed energy resource technology improves air quality by reducing criteria air pollutants.

(f) Recipients of the self-generation incentive program funds shall provide relevant data to the commission and the State Air Resources Board, upon request, and shall be subject to onsite inspection to verify equipment operation and performance, including capacity, thermal output, and usage to verify criteria air pollutant and greenhouse gas emissions performance.

(g) In administering the self-generation incentive program, the commission shall determine a capacity factor for each distributed generation system energy resource technology in the program.

(h) (1) In administering the self-generation incentive program, the commission may adjust the amount of rebates and evaluate other public policy interests, including, but not limited to, ratepayers, energy efficiency, peak load reduction, load management, and environmental interests.

(2) The commission shall consider the relative amount and the cost of greenhouse gas emissions reductions, peak demand reductions, system reliability benefits, and other measurable factors when allocating program funds between eligible technologies.

(i) The commission shall ensure that distributed generation resources are made available in the program for all ratepayers.

(j) In administering the self-generation incentive program, the commission shall provide an additional incentive of 20 percent from existing program funds for the installation of eligible distributed generation resources manufactured in California.

(k) The costs of the program adopted and implemented pursuant to this section shall not be recovered from customers participating in the California Alternate Rates for Energy (CARE) program.

(l) The commission shall evaluate the overall success and impact of the self-generation incentive program based on the following performance measures:

(1) The amount of reductions of emissions of greenhouse gases.

(2) The amount of reductions of emissions of criteria air pollutants measured in terms of avoided emissions and reductions of criteria air pollutants represented by emissions credits secured for project approval.

(3) The amount of energy reductions measured in energy value.

(4) The amount of reductions of customer peak demand.

(5) The ratio of the electricity generated by distributed energy resource generation projects receiving incentives from the program to the electricity capable of being produced by those projects, commonly known as a capacity factor.

(6) The value to the electrical transmission and distribution system measured in avoided costs of transmission and distribution upgrades and replacement.

(7) The ability to improve onsite electricity reliability as compared to onsite electricity reliability before the self-generation incentive program technology was placed in service.

(Amended by Stats. 2014, Ch. 664, Sec. 7. Effective September 27, 2014.)



379.7

(a) The Legislature finds and declares that the demonstration project authorized pursuant to this section, at the Antelope Valley Fairgrounds, to determine actual energy and cost savings that may be achieved when investments are made onsite to both reduce overall electricity demand and to offset peak electricity demand through the installation of (1) cost-effective energy efficient equipment and fixtures, and (2) a photovoltaic solar energy system, will provide valuable empirical data upon which to optimize future ratepayer investments in cost-effective energy efficiency and photovoltaic solar systems.

(b) (1) The demonstration project authorized pursuant to this section shall be referred to as the Antelope Valley Fairgrounds EE and PV Synergy Demonstration Project.

(2) To ensure that potential energy and cost savings from cost-effective energy efficient equipment and fixtures are achieved, the Antelope Valley Fairgrounds shall do both of the following:

(A) Implement the recommendations of the energy audit performed on July 27, 2004.

(B) Include cost-effective energy efficient equipment and fixtures in all future expansions of the fairgrounds.

(3) To ensure that potential energy and cost savings are achieved from a photovoltaic solar energy system of up to 630 kilowatts installed at the Antelope Valley Fairgrounds, the photovoltaic solar energy system shall meet both of the following criteria:

(A) Be installed in a manner that optimizes operating efficiency, including appropriate siting.

(B) Consist of components that are new and unused and have a warranty of not less than 10 years to protect against defects and undue degradation of electrical generation output.

(c) An electrical corporation providing electrical service to the Antelope Valley Fairgrounds shall, by February 1, 2006, file with the commission a tariff providing for an incentive rate consistent with this section. The incentive rate shall provide stability and certainty over a 10-year period in an amount and in a manner to support investment in, and to test the durability of, the photovoltaic solar energy system installed at the fairgrounds. The incentive rate, together with an incentive from the self-generation incentive program that recognizes the energy efficiency investments made at the fairgrounds as authorized pursuant to Section 379.6, shall provide for a 10-year payback period for the photovoltaic solar energy system. The incentive rate shall not result in any cost shifting among customer classes of the electrical corporation.

(d) Actual energy and cost savings shall be determined through annual energy audits and ongoing metering of electricity used and electricity produced on a time-of-use basis.

(e) The demonstration project will be complete 10 years from the date the Antelope Valley Fairgrounds first takes electrical service pursuant to the incentive rate required by this section.

(f) Biennial reports shall be submitted to the commission and to the Legislature by the Antelope Valley Fairgrounds. The reports shall include actual recorded electricity usage by the fairgrounds and electricity produced by the photovoltaic solar energy system at the fairgrounds, on a time-of-use basis. A final report shall be submitted to the commission and to the Legislature within six months of the conclusion of the demonstration project. The final report shall include an analysis of the energy and cost savings achieved at the fairgrounds, the effectiveness of combining investment in energy efficiency and a photovoltaic solar energy system on the same site, the performance and durability of the photovoltaic solar energy system over the life of the demonstration project, and recommendations for optimizing ratepayer investment in energy efficiency and photovoltaic solar energy systems.

(g) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2005, Ch. 373, Sec. 1. Effective January 1, 2006. Repealed as of January 1, 2017, by its own provisions.)



379.8

(a) As used in this section, advanced electrical distributed generation technology means any electric distributed generation technology that generates useful electricity and meets all of the following conditions:

(1) The emissions standards adopted by the State Air Resources Board pursuant to the distributed generation certification program requirements of Article 3 (commencing with Section 94200) of Subchapter 8 of Chapter 1 of Division 3 of Title 17 of the California Code of Regulations.

(2) Produces de minimis emissions of sulfur oxides and nitrogen oxides.

(3) Meets the greenhouse gases emission performance standard established by the commission pursuant to Section 8341.

(4) Has a total electrical efficiency of not less than 45 percent. If legislation is enacted that increases the 42.5 percent efficiency described in subdivision (b) of Section 216.6 above 45 percent, the commission may adjust the electrical efficiency standard described in this paragraph to ensure that this electrical efficiency standard meets or exceeds the standard enacted for the purposes of subdivision (b) of Section 216.6.

(5) Is sized to meet the generator s onsite electrical demand.

(6) Has parallel operation to the electrical distribution grid.

(7) Utilizes renewable or nonrenewable fuel.

(b) (1) An advanced electrical distributed generation technology shall qualify for the rate established by the commission pursuant to Section 454.4.

(2) The limitation in subdivision (b) of Section 6352 upon the assessment of surcharges for gas used to generate electricity by a nonutility facility applies to an advanced electrical distributed generation technology.

(3) The limitation in Section 2773.5 upon imposing alternative fuel capability requirements upon gas customers that use gas for purposes of cogeneration applies to an advanced electrical distributed generation technology.

(c) The commission or State Air Resources Board may, in furtherance of the state s goals for achieving cost-effective reductions in emissions of greenhouse gases, meeting resource adequacy requirements, or meeting the renewables portfolio standard, treat advanced electrical distributed generation technology as cogeneration.

(d) Subdivisions (b) and (c) do not apply to an advanced electrical distributed generation technology that is first operational at a site on and after January 1, 2016.

(Amended by Stats. 2013, Ch. 617, Sec. 1. Effective October 7, 2013.)



380

(a) The commission, in consultation with the Independent System Operator, shall establish resource adequacy requirements for all load-serving entities.

(b) In establishing resource adequacy requirements, the commission shall achieve all of the following objectives:

(1) Facilitate development of new generating capacity and retention of existing generating capacity that is economic and needed.

(2) Equitably allocate the cost of generating capacity and prevent shifting of costs between customer classes.

(3) Minimize enforcement requirements and costs.

(4) Maximize the ability of community choice aggregators to determine the generation resources used to serve their customers.

(c) Each load-serving entity shall maintain physical generating capacity adequate to meet its load requirements, including, but not limited to, peak demand and planning and operating reserves. The generating capacity shall be deliverable to locations and at times as may be necessary to provide reliable electric service.

(d) Each load-serving entity shall, at a minimum, meet the most recent minimum planning reserve and reliability criteria approved by the Board of Trustees of the Western Systems Coordinating Council or the Western Electricity Coordinating Council.

(e) The commission shall implement and enforce the resource adequacy requirements established in accordance with this section in a nondiscriminatory manner. Each load-serving entity shall be subject to the same requirements for resource adequacy and the renewables portfolio standard program that are applicable to electrical corporations pursuant to this section, or otherwise required by law, or by order or decision of the commission. The commission shall exercise its enforcement powers to ensure compliance by all load-serving entities.

(f) The commission shall require sufficient information, including, but not limited to, anticipated load, actual load, and measures undertaken by a load-serving entity to ensure resource adequacy, to be reported to enable the commission to determine compliance with the resource adequacy requirements established by the commission.

(g) An electrical corporation s costs of meeting resource adequacy requirements, including, but not limited to, the costs associated with system reliability and local area reliability, that are determined to be reasonable by the commission, or are otherwise recoverable under a procurement plan approved by the commission pursuant to Section 454.5, shall be fully recoverable from those customers on whose behalf the costs are incurred, as determined by the commission, at the time the commitment to incur the cost is made, on a fully nonbypassable basis, as determined by the commission. The commission shall exclude any amounts authorized to be recovered pursuant to Section 366.2 when authorizing the amount of costs to be recovered from customers of a community choice aggregator or from customers that purchase electricity through a direct transaction pursuant to this subdivision.

(h) The commission shall determine and authorize the most efficient and equitable means for achieving all of the following:

(1) Meeting the objectives of this section.

(2) Ensuring that investment is made in new generating capacity.

(3) Ensuring that existing generating capacity that is economic is retained.

(4) Ensuring that the cost of generating capacity is allocated equitably.

(5) Ensuring that community choice aggregators can determine the generation resources used to serve their customers.

(i) In making the determination pursuant to subdivision (h), the commission may consider a centralized resource adequacy mechanism among other options.

(j) For purposes of this section, load-serving entity means an electrical corporation, electric service provider, or community choice aggregator. Load-serving entity does not include any of the following:

(1) A local publicly owned electric utility.

(2) The State Water Resources Development System commonly known as the State Water Project.

(3) Customer generation located on the customer s site or providing electric service through arrangements authorized by Section 218, if the customer generation, or the load it serves, meets one of the following criteria:

(A) It takes standby service from the electrical corporation on a commission-approved rate schedule that provides for adequate backup planning and operating reserves for the standby customer class.

(B) It is not physically interconnected to the electric transmission or distribution grid, so that, if the customer generation fails, backup electricity is not supplied from the electricity grid.

(C) There is physical assurance that the load served by the customer generation will be curtailed concurrently and commensurately with an outage of the customer generation.

(Amended by Stats. 2011, Ch. 599, Sec. 6. Effective January 1, 2012.)






ARTICLE 7. Research, Environmental, and Low-Income Funds

381

(a) To ensure that the funding for the programs described in subdivision (b) and Section 382 are not commingled with other revenues, the commission shall require each electrical corporation to identify a separate rate component to collect the revenues used to fund these programs. The rate component shall be a nonbypassable element of the local distribution service and collected on the basis of usage.

(b) The commission shall allocate funds collected pursuant to subdivision (a), and any interest earned on collected funds, to programs that enhance system reliability and provide in-state benefits as follows:

(1) Cost-effective energy efficiency and conservation activities.

(2) Public interest research and development not adequately provided by competitive and regulated markets.

(3) In-state operation and development of existing and new and emerging eligible renewable energy resources, as defined in Section 399.12.

(c) The Public Utilities Commission shall order the respective electrical corporations to collect and spend these funds at the levels and for the purposes required in Section 399.8.

(d) Each electrical corporation shall allow customers to make voluntary contributions through their utility bill payments as either a fixed amount or a variable amount to support programs established pursuant to paragraph (3) of subdivision (b). Funds collected by electrical corporations for these purposes shall be forwarded in a timely manner to the appropriate fund as specified by the commission.

(Amended by Stats. 2006, Ch. 512, Sec. 19. Effective September 27, 2006.)



381.1

(a) No later than July 15, 2003, the commission shall establish policies and procedures by which any party, including, but not limited to, a local entity that establishes a community choice aggregation program, may apply to become administrators for cost-effective energy efficiency and conservation programs established pursuant to Section 381. In determining whether to approve an application to become administrators and subject to an aggregator s right to elect to become an administrator pursuant to subdivision (f), the commission shall consider the value of program continuity and planning certainty and the value of allowing competitive opportunities for potentially new administrators. The commission shall weigh the benefits of the party s proposed program to ensure that the program meets the following objectives:

(1) Is consistent with the goals of the existing programs established pursuant to Section 381.

(2) Advances the public interest in maximizing cost-effective electricity savings and related benefits.

(3) Accommodates the need for broader statewide or regional programs.

(b) All audit and reporting requirements established by the commission pursuant to Section 381 and other statutes shall apply to the parties chosen as administrators under this section.

(c) If a community choice aggregator is not the administrator of energy efficiency and conservation programs for which its customers are eligible, the commission shall require the administrator of cost-effective energy efficiency and conservation programs to direct a proportional share of its approved energy efficiency program activities for which the community choice aggregator s customers are eligible, to the community choice aggregator s territory without regard to customer class. To the extent that energy efficiency and conservation programs are targeted to specific locations to avoid or defer transmission or distribution system upgrades, the targeted expenditures shall continue irrespective of whether the loads in those locations are served by an aggregator or by an electrical corporation. The commission shall also direct the administrator to work with the community choice aggregator, to provide advance information where appropriate about the likely impacts of energy efficiency programs and to accommodate any unique community program needs by placing more, or less, emphasis on particular approved programs to the extent that these special shifts in emphasis in no way diminish the effectiveness of broader statewide or regional programs. If the community choice aggregator proposes energy efficiency programs other than programs already approved for implementation in its territory, it shall do so under established commission policies and procedures. The commission may order an adjustment to the share of energy efficiency program activities directed to a community choice aggregator s territory if necessary to ensure an equitable and cost-effective allocation of energy efficiency program activities.

(d) The commission shall establish an impartial process for making the determination of whether a third party, including a community choice aggregator, may become administrators for cost-effective energy efficiency and conservation programs pursuant to subdivision (a), and shall not delegate or otherwise transfer the commission s authority to make this determination for a community choice aggregator to an electrical corporation.

(e) The impartial process established by the commission shall allow a registered community choice aggregator to elect to become the administrator of funds collected from the aggregator s electric service customers and collected through a nonbypassable charge authorized by the commission, for cost-effective energy efficiency and conservation programs, except those funds collected for broader statewide and regional programs authorized by the commission.

(f) A community choice aggregator electing to become an administrator shall submit a plan, approved by its governing board, to the commission for the administration of cost-effective energy efficiency and conservation programs for the aggregator s electric service customers that includes funding requirements, a program description, a cost-effectiveness analysis, and the duration of the program. The commission shall certify that the plan submitted does all of the following:

(1) Is consistent with the goals of the programs established pursuant to this section and Section 399.4.

(2) Advances the public interest in maximizing cost-effective electricity savings and related benefits.

(3) Accommodates the need for broader statewide or regional programs.

(4) Includes audit and reporting requirements consistent with the audit and reporting requirements established by the commission pursuant to this section.

(5) Includes evaluation, measurement, and verification protocols established by the community choice aggregator.

(6) Includes performance metrics regarding the community choice aggregator s achievement of the objectives listed in paragraphs (1) to (5), inclusive, and in any previous plan.

(g) If the commission does not certify the plan for the administration of cost-effective energy efficiency and conservation programs submitted by a community choice aggregator pursuant to subdivision (f), the community choice aggregator electing to administer these programs may submit an amended plan to the commission for certification. No moneys may be released to a community choice aggregator unless the commission certifies the plan pursuant to subdivision (f).

(Amended by Stats. 2012, Ch. 162, Sec. 155. Effective January 1, 2013.)



381.2

(a) By March 1, 2010, the commission, by opening a new proceeding or amending an existing proceeding, shall investigate the ability of electrical corporations and gas corporations to provide various energy efficiency financing options to their customers for the purposes of implementing the program developed pursuant to Section 25943 of the Public Resources Code.

(b) In the report prepared pursuant to Section 384.2, the commission shall include an assessment of each electrical corporation s and each gas corporation s implementation of the program developed pursuant to Section 25943 of the Public Resources Code.

(Added by Stats. 2009, Ch. 470, Sec. 3. Effective January 1, 2010.)



381.5

It is the intent of the Legislature to protect and strengthen the current network of community service providers by doing the following:

(a) Directing that any evaluation of the effectiveness of the low-income energy efficiency programs shall be based not solely on cost criteria, but also on the degree to which the provision of services allows maximum program accessibility to quality programs to low-income communities by entities that have demonstrated performance in effectively delivering services to the communities.

(b) Ensuring that high quality, low-income energy efficiency programs are delivered to the maximum number of eligible participants at a reasonable cost.

(Added by Stats. 1999, Ch. 700, Sec. 2. Effective January 1, 2000.)



382

(a) Programs provided to low-income electricity customers, including, but not limited to, targeted energy-efficiency services and the California Alternate Rates for Energy program shall be funded at not less than 1996 authorized levels based on an assessment of customer need.

(b) In order to meet legitimate needs of electric and gas customers who are unable to pay their electric and gas bills and who satisfy eligibility criteria for assistance, recognizing that electricity is a basic necessity, and that all residents of the state should be able to afford essential electricity and gas supplies, the commission shall ensure that low-income ratepayers are not jeopardized or overburdened by monthly energy expenditures. Energy expenditure may be reduced through the establishment of different rates for low-income ratepayers, different levels of rate assistance, and energy efficiency programs.

(c) Nothing in this section shall be construed to prohibit electric and gas providers from offering any special rate or program for low-income ratepayers that is not specifically required in this section.

(d) Beginning in 2002, an assessment of the needs of low-income electricity and gas ratepayers shall be conducted periodically by the commission with the assistance of the Low-Income Oversight Board. A periodic assessment shall be made not less often than every third year. The assessment shall evaluate low-income program implementation and the effectiveness of weatherization services and energy efficiency measures in low-income households. The assessment shall consider whether existing programs adequately address low-income electricity and gas customers energy expenditures, hardship, language needs, and economic burdens.

(e) The commission shall, by not later than December 31, 2020, ensure that all eligible low-income electricity and gas customers are given the opportunity to participate in low-income energy efficiency programs, including customers occupying apartments or similar multiunit residential structures. The commission and electrical corporations and gas corporations shall make all reasonable efforts to coordinate ratepayer-funded programs with other energy conservation and efficiency programs and to obtain additional federal funding to support actions undertaken pursuant to this subdivision.

These programs shall be designed to provide long-term reductions in energy consumption at the dwelling unit based on an audit or assessment of the dwelling unit, and may include improved insulation, energy efficient appliances, measures that utilize solar energy, and other improvements to the physical structure.

(f) The commission shall allocate funds necessary to meet the low-income objectives in this section.

(Amended by Stats. 2013, Ch. 611, Sec. 1. Effective January 1, 2014.)



382.1

(a) There is hereby established a Low-Income Oversight Board that shall advise the commission on low-income electric, gas, and water customer issues and shall serve as a liaison for the commission to low-income ratepayers and representatives. The Low-Income Oversight Board shall replace the Low-Income Advisory Board in existence on January 1, 2000. The Low-Income Oversight Board shall do all of the following to advise the commission regarding the commission s duties:

(1) Monitor and evaluate implementation of all programs provided to low-income electricity, gas, and water customers.

(2) Assist in the development and analysis of any assessments of low-income customer need.

(3) Encourage collaboration between state and utility programs for low-income electricity and gas customers to maximize the leverage of state and federal energy efficiency funds to both lower the bills and increase the comfort of low-income customers.

(4) Provide reports to the Legislature, as requested, summarizing the assessment of need, audits, and analysis of program implementation.

(5) Assist in streamlining the application and enrollment process of programs for low-income electricity and gas customers with general low-income programs, including, but not limited to, the Universal Lifeline Telephone Service (ULTS) program and, including compliance with Section 739.1.

(6) Encourage the usage of the network of community service providers in accordance with Section 381.5.

(b) The Low-Income Oversight Board shall be comprised of 11 members to be selected as follows:

(1) Five members selected by the commission who have expertise in the low-income community and who are not affiliated with any state agency or utility group. These members shall be selected in a manner to ensure an equitable geographic distribution.

(2) One member selected by the Governor.

(3) One member selected by the commission who is a commissioner or commissioner designee.

(4) One member selected by the Department of Community Services and Development.

(5) One member selected by the commission who is a representative of private weatherization contractors.

(6) One member selected by the commission who is a representative of an electrical or gas corporation.

(7) One member selected by the commission who is a representative of a water corporation.

(c) The Low-Income Oversight Board shall alternate meeting locations between northern, central, and southern California.

(d) The Low-Income Oversight Board may establish a technical advisory committee consisting of low-income service providers, utility representatives, consumer organizations, and commission staff, to assist the board and may request utility representatives and commission staff to assist the technical advisory committee.

(e) The commission shall do all of the following in conjunction with the board:

(1) Work with the board, interested parties, and community-based organizations to increase participation in programs for low-income customers.

(2) Provide technical support to the board.

(3) Ensure that the energy burden of low-income electricity and gas customers is reduced.

(4) Provide formal notice of board meetings in the commission s daily calendar.

(f) (1) Members of the board and members of the technical advisory committee shall be eligible for compensation in accordance with state guidelines for necessary travel.

(2) Members of the board and members of the technical advisory committee who are not salaried state service employees shall be eligible for reasonable compensation for attendance at board meetings.

(3) All reasonable costs incurred by the board in carrying out its duties pursuant to subdivision (a), including staffing, travel, and administrative costs, shall be reimbursed through the public utilities reimbursement account and shall be part of the budget of the commission and the commission shall consult with the board in the preparation of that portion of the commission s annual proposed budget.

(Amended by Stats. 2005, Ch. 662, Sec. 3. Effective January 1, 2006.)



384

(a) Funds transferred to the State Energy Resources Conservation and Development Commission pursuant to this article for purposes of public interest research, development, and demonstration shall be transferred to the Public Interest Research, Development, and Demonstration Fund, which is hereby created in the State Treasury. The fund is a trust fund and shall contain money from all interest, repayments, disencumbrances, royalties, and any other proceeds appropriated, transferred, or otherwise received for purposes pertaining to public interest research, development, and demonstration. Any appropriations that are made from the fund shall have an encumbrance period of not longer than two years, and a liquidation period of not longer than four years.

(b) Funds deposited in the Public Interest Research, Development, and Demonstration Fund may be expended for projects that serve the energy needs of both stationary and transportation purposes if the research provides an electricity ratepayer benefit.

(c) The State Energy Resources Conservation and Development Commission shall report annually to the appropriate budget committees of the Legislature on any encumbrances or liquidations that are outstanding at the time the commission s budget is submitted to the Legislature for review.

(Amended by Stats. 2005, Ch. 91, Sec. 4. Effective January 1, 2006.)



384.2

The commission shall submit a report to the Legislature by July 15, 2009, and triennially thereafter, on the energy efficiency and conservation programs it oversees. The report shall include information regarding authorized utility budgets and expenditures and projected and actual energy savings over the program cycle.

(Added by Stats. 2006, Ch. 217, Sec. 1. Effective January 1, 2007.)



384.5

(a) On or before March 1, 2014, the commission shall order electrical corporations to submit, on or before July 1, 2015, a tariff to be used, at the discretion of local governments, to fund energy efficiency improvements in street light poles owned by the electrical corporations to ensure reduced energy consumption for local governments who are streetlight customers covered by these tariffs.

(b) The tariff shall be designed to allow local governments to remit the cost of the improvement through the tariff over time, resulting in reduced energy consumption, without shifting costs to nonparticipating ratepayers. The cost of the improvement shall be identified separately rather than included within the charge for electrical service.

(c) Notwithstanding subdivision (b), the improvement performed pursuant to the tariff submitted under subdivision (a) shall be eligible for any rebate or incentives available through ratepayer-funded programs intended to increase energy efficiency.

(d) The electrical corporation that owns the street light poles shall install or otherwise make the energy efficiency improvements selected by the local government with an appropriately trained workforce in accordance with all applicable safety orders of the commission.

(e) For the purposes of this section, the following terms have the following meanings:

(1) Electrical corporation means an electrical corporation, as defined in Section 218, with at least 100,000 service connections in California.

(2) Street light pole means a pole, arm, or fixture used primarily for street, pedestrian, or security lighting.

(Added by Stats. 2013, Ch. 616, Sec. 2. Effective January 1, 2014.)






ARTICLE 8. Publicly Owned Utilities

385

(a) Each local publicly owned electric utility shall establish a nonbypassable, usage based charge on local distribution service of not less than the lowest expenditure level of the three largest electrical corporations in California on a percent of revenue basis, calculated from each utility s total revenue requirement for the year ended December 31, 1994, and each utility s total annual expenditure under paragraphs (1), (2), and (3) of subdivision (c) of Section 381 and Section 382, to fund investments by the utility and other parties in any or all of the following:

(1) Cost-effective demand-side management services to promote energy efficiency and energy conservation.

(2) New investment in renewable energy resources and technologies consistent with existing statutes and regulations which promote those resources and technologies.

(3) Research, development and demonstration programs for the public interest to advance science or technology which is not adequately provided by competitive and regulated markets.

(4) Services provided for low-income electricity customers, including, but not limited to, energy efficiency services, education, weatherization, and rate discounts.

(b) Each local publicly owned electric utility that has not implemented programs for low-income electricity customers including targeted energy efficiency services and rate discounts based upon the income level of the customer, or completed an assessment of need for those programs, on or before December 31, 2000, shall perform a needs assessment for the programs described in paragraph (4) of subdivision (a) and shall hold one or more public meetings, after notice, to review the findings of the needs assessment. Following the public meetings, the governing body of the local publicly owned electric utility shall determine the amount of the total funds collected pursuant to this section to be allocated to low-income programs, including, but not limited to, targeted energy efficiency services, education, weatherization, and rate discounts. In making its decision on the need for the programs, the governing body shall consider all of the following:

(1) The number and income level of low-income customers that reside in the service area of the utility.

(2) The availability of home weatherization services to low-income customers pursuant to Section 2790.

(3) The availability of in-home energy efficiency education in the utility s service area.

(4) Other factors that may indicate a need for low-income services.

(c) Following a determination pursuant to subdivision (b) that low-income services are needed, the local publicly owned utility shall promptly implement or expand those programs. The local publicly owned electric utility shall work with existing weatherization providers to implement energy efficiency, education, and weatherization programs.

(Amended by Stats. 2000, Ch. 1041, Sec. 2. Effective January 1, 2001.)



386

(a) Each local publicly owned electric utility shall ensure the following:

(1) Low-income families within the utility s service territory have access to affordable electricity.

(2) The current level of assistance reflects the level of need.

(3) Low-income families are afforded no-cost and low-cost energy efficiency measures that reduce energy consumption.

(b) The local publicly owned electric utility shall consider increasing the level of the discount or raising the eligibility level for any existing rate assistance program to be reflective of customer need.

(c) A publicly owned electric utility shall streamline enrollment for low-income programs by collaborating with existing providers for the Low-Income Home Energy Assistance Program (LIHEAP) and other electric or gas providers within the same service territory.

(d) A local publicly owned electric utility shall establish participation goals for its rate assistance program participation.

(Added by Stats. 2001, 2nd Ex. Sess., Ch. 11, Sec. 3. Effective August 8, 2002.)



387.8

Notwithstanding paragraphs (2) and (5) of subdivision (d) of Section 387.5, a local publicly owned electric utility may adopt, implement, and finance a solar initiative program otherwise in accordance with that section, using monetary incentives authorized by subdivision (b) of Section 387.5, to residential and business consumers where consumers offset part or all of their electricity demand with electricity generated by a solar energy system not located on the premises of the consumer, if all of the following requirements are met:

(a) The solar energy system meets all of the following conditions:

(1) It is located within the service territory of the local publicly owned electric utility.

(2) It has a capacity of no more than five megawatts.

(3) It is interconnected to the local publicly owned electric utility s system at the distribution level.

(b) The local publicly owned electric utility meets all of the following conditions:

(1) It provides monetary incentives authorized by Section 387.5 for not more than the first megawatt of generating capacity of each solar energy system.

(2) It has contracted to purchase the total electricity produced by the solar energy system or owns the solar energy system.

(3) It provides no greater incentive per watt for the solar energy system than provided for by systems that participate in the applicable solar initiative program established under Section 387.5.

(4) It has received approval for the solar energy system from its governing board at a publicly noticed and held meeting.

(c) The total megawatt capacity of solar energy systems eligible for a local publicly owned electric utility program under this section is both of the following:

(1) Not more than the total megawatt capacity of the combined residential and commercial solar energy systems installed in the service area of the local publicly owned electric utility after July 1, 2010, that participate in the applicable solar initiative programs established under Section 387.5.

(2) Not more than 20 percent of the proportionate amount for the local publicly owned electric utility of the overall 3,000 megawatt state goal set forth in Section 387.5, based on the percentage of the total statewide load served by that entity.

(Added by Stats. 2010, Ch. 459, Sec. 1. Effective January 1, 2011.)






ARTICLE 9. State Agencies

388

(a) Notwithstanding any other provision of law, any state agency may enter into an energy savings contract with a qualified energy service company for the purchase or exchange of thermal or electrical energy or water, or to acquire energy efficiency and/or water conservation services, for a term not exceeding 35 years, at those rates and upon those terms that are approved by the agency.

(b) The Department of General Services or any other state or local agency intending to enter into an energy savings contract may establish a pool of qualified energy service companies based on qualifications, experience, pricing or other pertinent factors. Energy service contracts for individual projects undertaken by any state or local agency may be awarded through a competitive selection process to individuals or firms identified in such a pool. The pool of qualified energy service companies and contractors shall be reestablished at least every two years or shall expire.

(c) For purposes of this section, the following definitions apply:

(1) Energy savings means a measured and verified reduction in fuel, energy or water consumption when compared to an established baseline of consumption.

(2) Qualified energy service company means a company with a demonstrated ability to provide or arrange for building or facility energy auditors, selection and design of appropriate energy savings measures, project financing, implementation of these measures, and maintenance and ongoing measurement of these measures as to ensure and verify energy savings.

(Added by Stats. 1996, Ch. 854, Sec. 10. Effective September 24, 1996.)






ARTICLE 10. Nonutility Power Generators

390

(a) Subject to applicable contractual terms, energy prices paid to nonutility power generators by a public utility electrical corporation based upon the commission s prescribed short run avoided cost energy methodology shall be determined as set forth in subdivisions (b) and (c).

(b) Until the requirements of subdivision (c) have been satisfied, short run avoided cost energy payments paid to nonutility power generators by an electrical corporation shall be based on a formula that reflects a starting energy price, adjusted monthly to reflect changes in a starting gas index price in relation to an average of current California natural gas border price indices. The starting energy price shall be based on 12-month averages of recent, pre-January 1, 1996, short-run avoided energy prices paid by each public utility electrical corporation to nonutility power generators. The starting gas index price shall be established as an average of index gas prices for the same annual periods.

(c) The short-run avoided cost energy payments paid to nonutility power generators by electrical corporations shall be based on the clearing price paid by the independent Power Exchange if (1) the commission has issued an order determining that the independent Power Exchange is functioning properly for the purposes of determining the short-run avoided cost energy payments to be made to nonutility power generators, and either (2) the fossil-fired generation units owned, directly or indirectly, by the public utility electrical corporation are authorized to charge market-based rates and the going forward costs of those units are being recovered solely through the clearing prices paid by the independent Power Exchange or from contracts with the Independent System Operator, whether those contracts are market-based or based on operating costs for particular utility-owned powerplant units and at particular times when reactive power/voltage support is not yet procurable at market-based rates at locations where it is needed, and are not being recovered directly or indirectly through any other source, or (3) the public utility electrical corporation has divested 90 percent of its gas-fired generation facilities that were operated to meet load in 1994 and 1995. However, nonutility power generators subject to this section may, upon appropriate notice to the public utility electrical corporation, exercise a one-time option to elect to thereafter receive energy payments based upon the clearing price from the independent Power Exchange.

(d) If a nonutility power generator is being paid short-run avoided costs energy payments by an electrical corporation by a firm capacity contract, a forecast as-available capacity contract, or a forecast as-delivered capacity contract on the basis of the clearing price paid by the independent Power Exchange as described in subdivision (c) above, the value of capacity in the clearing price, if any, shall not be paid to the nonutility power generator. The value of capacity in the clearing price, if any, equals the difference between the market clearing customer demand bid at the level of generation dispatched by the independent Power Exchange and the highest supplier bid dispatched.

(e) Short-run avoided energy cost payments made pursuant to this section are in addition to contractually specified capacity payments. Nothing in this section shall be construed to affect, modify or amend the terms and conditions of existing nonutility power generators contracts with respect to the sale of energy or capacity or otherwise.

(f) Nothing in this section shall be construed to limit the level of transition cost recovery provided to utilities under electric industry restructuring policies established by the commission.

(g) The term going forward costs shall include, but not be limited to, all costs associated with fuel transportation and fuel supply, administrative and general, and operation and maintenance; provided that, for purposes of this section, the following shall not be considered going forward costs : (1) commission-approved capital costs for capital additions to fossil-fueled powerplants, provided that such additions are necessary for the continued operation of the powerplants utilized to meet load and such additions are not undertaken primarily to expand, repower or enhance the efficiency of plant operations; or, (2) commission-approved operating costs for particular utility-owned powerplant units and at particular times when reactive power/voltage support is not yet procurable at market-based rates in locations where it is needed, provided that the recovery shall end on December 31, 2001.

(Added by Stats. 1996, Ch. 854, Sec. 10. Effective September 24, 1996.)



390.1

Any nonutility power generator using renewable fuels that has entered into a contract with an electrical corporation prior to December 31, 2001, specifying fixed energy prices for five years of output may negotiate a contract for an additional five years of fixed energy payments upon expiration of the initial five-year term, at a price to be determined by the commission.

(Added by Stats. 2002, Ch. 516, Sec. 2. Effective January 1, 2003.)






ARTICLE 11. Information Practices

391

The Legislature finds and declares all of the following:

(a) Electricity is essential to the health, safety, and economic well-being of all California consumers.

(b) The restructuring of the electricity industry will create a new electricity market with new marketers and sellers offering new goods and services, many of which may not be readily evaluated by the average consumer.

(c) It is important that these customers be protected from unfair marketing practices and that market participants demonstrate their creditworthiness and technical expertise in order to engage in power sales to these members of the public.

(d) Larger commercial and industrial customers are sophisticated energy consumers that have adequate civil remedies and are adequately protected by existing commercial law, as demonstrated by the absence of significant amounts of contract litigation between commercial and industrial natural gas users and natural gas marketers in California.

(e) It is important to create a market structure that will not unduly burden new entrants into the competitive electric market, or California may not receive the full benefits of reduced electricity costs through competition.

(f) It is appropriate to create a system of registration and consumer protection for the electric industry, designed to ensure sufficient protection for residential and small commercial consumers while simplifying entry into the market for responsible entities serving larger, more sophisticated customers.

(g) It is the intent of the Legislature that:

(1) Electricity consumers be provided with sufficient and reliable information to be able to compare and select among products and services provided in the electricity market.

(2) Consumers be provided with mechanisms to protect themselves from marketing practices that are unfair or abusive.

(3) Pursuant to the authority granted to the commission in this part as to registration and consumer protection matters, the commission shall balance the need to maximize competition by reducing barriers to entry into the small retail electricity procurement market with the need to protect small consumers against deceptive, unfair, or abusive business practices, or insolvency of the entity offering retail electric service.

(h) It is the intent of the Legislature in enacting this act to further the policies of AB 1890 (Chapter 854, Statutes of 1996) relating to electric industry restructuring.

(Added by Stats. 1997, Ch. 275, Sec. 8. Effective August 15, 1997.)



392

(a) (1) Electrical corporations shall disclose each component of the electrical bill as follows:

(A) The total charges associated with transmission and distribution, including that portion comprising the research, environmental, and low-income funds.

(B) The total charges associated with generation, including the competition transition charge.

(2) Electrical corporations shall provide conspicuous notice that if the customer elects to purchase electricity from another provider that customer will continue to be liable for payment of the competition transition charge. This paragraph does not prohibit the commission from requiring additional information.

(b) Prior to the implementation of the competition transition charge, electric corporations, in conjunction with the commission, shall devise and implement a customer education program informing customers of the changes to the electric industry. The program shall provide customers with information necessary to help them make appropriate choices as to their electric service. The education program shall be subject to approval by the commission.

(c) The standard bill format developed by the commission pursuant to subdivision (e) of Section 394.4 shall also apply to electrical corporations.

(Repealed and added by Stats. 1997, Ch. 275, Sec. 10. Effective August 15, 1997.)



392.1

(a) The commission shall compile and regularly update the names and contact numbers of registered providers.

(b) (1) The commission shall also compile and regularly update information to assist consumers in making service choices and the number of customer complaints against specific providers in relation to the number of customers served by those providers and the disposition of those complaints. To facilitate this function, registered entities shall file with the commission information describing the terms and conditions of any standard service plan made available to residential and small commercial customers. The commission shall adopt a standard format for this filing. The commission shall maintain and make generally available a list of entities offering electrical services operating in California. This list shall include all registered providers and those providers not required to be registered who request the commission to be included in the list. The commission shall, upon request, make this information available at no charge. Notwithstanding any other provision of law, public agencies that are registered entities shall be required to disclose their terms and conditions of service contracts only to the same extent that other registered entities would be required to disclose the same or similar service contracts.

(2) The commission shall issue public alerts about companies attempting to provide electric service in the state in an unauthorized or fraudulent manner as defined in subdivision (b) of Section 394.25.

(3) (A) This subdivision is inoperative except for time periods in which providers are authorized to offer service to residential customers and the combined enrollments in competitive retail electric service in the service territories of the Pacific Gas and Electric Company, Southern California Edison Company, and San Diego Gas and Electric Company increase at a rate of more than 5 percent per month.

(B) The commission shall notify, in writing, the Secretary of State at the beginning and end of any time period described in subparagraph (A).

(Amended by Stats. 2013, Ch. 604, Sec. 1. Effective January 1, 2014.)






ARTICLE 12. Consumer Protection

394

(a) As used in this section, electric service provider means an entity that offers electrical service to customers within the service territory of an electrical corporation, but does not include an electrical corporation, as defined in Section 218, does not include an entity that offers electrical service solely to serve customer load consistent with subdivision (b) of Section 218, and does not include a public agency that offers electrical service to residential and small commercial customers within its jurisdiction, or within the service territory of a local publicly owned electric utility. Electric service provider includes the unregulated affiliates and subsidiaries of an electrical corporation, as defined in Section 218.

(b) Each electric service provider shall register with the commission. As a precondition to registration, the electric service provider shall provide, under oath, declaration, or affidavit, all of the following information to the commission:

(1) Legal name and any other names under which the electric service provider is doing business in California.

(2) Current telephone number.

(3) Current address.

(4) Agent for service of process.

(5) State and date of incorporation, if any.

(6) Number for a customer contact representative, or other personnel for receiving customer inquiries.

(7) Brief description of the nature of the service being provided.

(8) Disclosure of any civil, criminal, or regulatory sanctions or penalties imposed within the 10 years immediately prior to registration, against the company or any owner, partner, officer, or director of the company pursuant to any state or federal consumer protection law or regulation, and of any felony convictions of any kind against the company or any owner, partner, officer, or director of the company. In addition, each electric service provider shall furnish the commission with fingerprints for those owners, partners, officers, and managers of the electric service provider specified by any commission decision applicable to all electric service providers. The commission shall submit completed fingerprint cards to the Department of Justice. Those fingerprints shall be available for use by the Department of Justice and the Department of Justice may transmit the fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The commission may use information obtained from a national criminal history record check conducted pursuant to this section to determine an electric service provider s eligibility for registration.

(9) Proof of financial viability. The commission shall develop uniform standards for determining financial viability and shall publish those standards for public comment no later than March 31, 1998. In determining the financial viability of the electric service provider, the commission shall take into account the number of customers the potential registrant expects to serve, the number of kilowatthours of electricity it expects to provide, and any other appropriate criteria to ensure that residential and small commercial customers have adequate recourse in the event of fraud or nonperformance.

(10) Proof of technical and operational ability. The commission shall develop uniform standards for determining technical and operational capacity and shall publish those standards for public comment no later than March 31, 1998.

(c) Any registration filing approved by the commission prior to the effective date of this section which does not comply in all respects with the requirements of subdivision (a) of Section 394 shall nevertheless continue in force and effect so long as within 90 days of the effective date of this section the electric service provider undertakes to supplement its registration filing to the satisfaction of the commission. Any registration that is not supplemented by the required information within the time set forth in this subdivision shall be suspended by the commission and shall not be reinstated until the commission has found the registration to be in full compliance with subdivision (a) of Section 394.

(d) Any public agency offering aggregation services as provided for in Section 366 solely to retail electric customers within its jurisdiction that has registered with the commission prior to the enactment of this section may voluntarily withdraw its registration to the extent that it is exempted from registration under this chapter.

(e) Before reentering the market, electric service providers whose registration has been revoked shall file a formal application with the commission that satisfies the requirements set forth in Section 394.1 and demonstrates the fitness and ability of the electric service provider to comply with all applicable rules of the commission.

(f) Registration with the commission is an exercise of the licensing function of the commission, and does not constitute regulation of the rates or terms and conditions of service offered by electric service providers. Nothing in this part authorizes the commission to regulate the rates or terms and conditions of service offered by electric service providers.

(Amended by Stats. 2002, Ch. 838, Sec. 6. Effective January 1, 2003.)



394.1

(a) The registration shall be deemed approved and a registration number issued no later than 45 days after the required information has been submitted, unless the commission s executive director finds, upon review of the information submitted by the electric service provider or available to the commission, that there is evidence to support a finding that the electric service provider has committed an act constituting grounds for denial of registration as specifically set forth in the operative provisions of this chapter, including, but not limited to, subdivision (c).

(b) Upon a finding by the commission s executive director that there is evidence to support a finding that the electric service provider has committed an act constituting grounds for denial of registration as set forth in this section, the commission shall notify the electric service provider in writing, cause the documents submitted by the electric service provider to be filed as a formal application for registration, and notice an expedited hearing on the registration of the electric service provider to be held within 30 days of the notification to the electric service provider of the executive director s finding of evidence to support denial of registration. The commission shall, within 45 days after holding the hearing, issue a decision on the registration request which shall be based on the findings of fact and conclusions of law based on the evidence presented at the hearing. The decision shall include the findings of fact and the conclusions of law relied upon.

(c) (1) The commission may deny an application for registration in accordance with subdivision (b) on the grounds that the electric service provider or any officer or director of the electric service provider has one or more of the following:

(A) Been convicted of a crime as described in paragraph (8) of subdivision (a) of Section 394.

(B) Failure to make a sufficient showing with respect to paragraphs (1) to (10), inclusive, of subdivision (a) of Section 394.

(C) Knowingly made a false statement of fact in the application for registration.

(2) The commission may deny registration pursuant to this subdivision only if the crime or act is substantially related to the qualifications, functions, or duties required to provide retail electric service to end use customers of electricity or the false statement is material to the registration application. For purposes of this subdivision, conviction of a crime shall be established in the same manner as that set forth in paragraph (1) of subdivision (a) of Section 480 of the Business and Professions Code.

(d) The commission shall require electric service providers registered under this section to update their registration information set forth in paragraphs (1) to (10), inclusive, of subdivision (a) of Section 394 within 60 days of any material change in the information provided. Material changes to any other information required pursuant to this article shall be updated annually.

(Amended by Stats. 1999, Ch. 1005, Sec. 10.1. Effective January 1, 2000.)



394.2

(a) The commission shall accept, compile, and attempt to informally resolve consumer complaints regarding electric service providers. Where the commission reasonably suspects a pattern of customer abuses, the commission may, on its own motion, initiate investigations into the activities of electric service providers offering electrical service. Consumer complaints regarding service by a public agency offering electric service within the political boundary of the public agency or service territory of a local publicly owned electric utility shall continue to be resolved by the public agency. Within the service territory of a local publicly owned utility, consumer complaints arising from the violation of direct access rules adopted by the governing body of the local publicly owned utility shall be resolved through the local publicly owned utility s consumer complaint procedures.

(b) Notwithstanding other provisions, residential and small commercial customers shall have the option to proceed with a complaint against an electric service provider either through an action filed in the judicial court system or through a complaint filed with the commission. A customer who elects either the judicial or commission remedies may not raise the same claim in both forums. The commission shall have the authority to accept, compile, and resolve residential, and small commercial consumer complaints, including the authority to award reparations. The commission s authority in these complaint proceedings is limited to adjudication of complaints regarding residential and small commercial electric service provided by an electric service provider and shall not be expanded to include either an award of any other damages or regulation of the rates or charges of the electric service provider. However, a person or electric service provider that takes a conflict to the commission shall not be precluded from pursuing an appeal of the decision through the courts as provided for in law.

(c) In connection with customer complaints or commission investigations into customer abuses, electric service providers shall provide the commission access to their accounts, books, papers, and documents related to California transactions as described in Sections 313 and 314, provided the information is relevant to the complaint or investigation.

(d) No electric service provider may discontinue service to a customer for a disputed amount if that customer has filed a complaint that is pending with the commission, and that customer has paid the disputed amount into an escrow account.

(Amended by Stats. 1999, Ch. 1005, Sec. 10.2. Effective January 1, 2000.)



394.25

(a) The commission may enforce the provisions of Sections 2102, 2103, 2104, 2105, 2107, 2108, and 2114 against electric service providers as if those electric service providers were public utilities as defined in these code sections. Notwithstanding the above, nothing in this section grants the commission jurisdiction to regulate electric service providers other than as specifically set forth in this part. Electric service providers shall continue to be subject to the provisions of Sections 2111 and 2112. Upon a finding by the commission s executive director that there is evidence to support a finding that the electric service provider has committed an act constituting grounds for suspension or revocation of registration as set forth in subdivision (b) of Section 394.25, the commission shall notify the electric service provider in writing and notice an expedited hearing on the suspension or revocation of the electric service provider s registration to be held within 30 days of the notification to the electric service provider of the executive director s finding of evidence to support suspension or revocation of registration. The commission shall, within 45 days after holding the hearing, issue a decision on the suspension or revocation of registration, which shall be based on findings of fact and conclusions of law based on the evidence presented at the hearing. The decision shall include the findings of fact and the conclusions of law relied upon.

(b) An electric service provider may have its registration suspended or revoked, immediately or prospectively, in whole or in part, for any of the following acts:

(1) Making material misrepresentations in the course of soliciting customers, entering into service agreements with those customers, or administering those service agreements.

(2) Dishonesty, fraud, or deceit with the intent to substantially benefit the electric service provider or its employees, agents, or representatives, or to disadvantage retail electricity customers.

(3) Where the commission finds that there is evidence that the electric service provider is not financially or operationally capable of providing the offered electric service.

(4) The misrepresentation of a material fact by an applicant in obtaining a registration pursuant to Section 394.

(c) Pursuant to its authority to revoke or suspend registration, the commission may suspend a registration for a specified period or revoke the registration, or in lieu of suspension or revocation, impose a moratorium on adding or soliciting additional customers. Any suspension or revocation of a registration shall require the electric service provider to cease serving customers within the boundaries of investor-owned electrical corporations, and the affected customers shall be served by the electrical corporation until the time when they may select service from another service provider. Customers shall not be liable for the payment of any early termination fees or other penalties to any electric service provider under the service agreement if the serving electric service provider s registration is suspended or revoked.

(d) The commission shall require any electric service provider whose registration is revoked pursuant to paragraph (4) of subdivision (b) to refund all of the customer credit funds that the electric service provider received from the State Energy Resources Conservation and Development Commission pursuant to subdivision (a) of Section 25744 of the Public Resources Code. The repayment of these funds shall be in addition to all other penalties and fines appropriately assessed the electric service provider for committing those acts under other provisions of law. All customer credit funds refunded under this subdivision shall be deposited in the Renewable Resource Trust Fund for redistribution by the State Energy Resources Conservation and Development Commission pursuant to Chapter 8.6 (commencing with Section 25740) of Division 15 of the Public Resources Code. This subdivision may not be construed to apply retroactively.

(e) If a customer of an electric service provider or a community choice aggregator is involuntarily returned to service provided by an electrical corporation, any reentry fee imposed on that customer that the commission deems is necessary to avoid imposing costs on other customers of the electrical corporation shall be the obligation of the electric service provider or a community choice aggregator, except in the case of a customer returned due to default in payment or other contractual obligations or because the customer s contract has expired. As a condition of its registration, an electric service provider or a community choice aggregator shall post a bond or demonstrate insurance sufficient to cover those reentry fees. In the event that an electric service provider becomes insolvent and is unable to discharge its obligation to pay reentry fees, the fees shall be allocated to the returning customers.

(Amended by Stats. 2005, Ch. 22, Sec. 169. Effective January 1, 2006.)



394.27

When a customer files a claim with an electrical corporation for damages to property resulting from the curtailment of electric service due to the failure of the electrical corporation to reasonably provide service or restore service within a reasonable time after a fire, flood, earthquake, other natural disaster, or act of God, the electric corporation shall inform the customer that such claim may be pursued in small claims court or other judicial courts, depending on the amount of the claim.

(Added by Stats. 1997, Ch. 275, Sec. 17. Effective August 15, 1997.)



394.3

To carry out essential elements of a sustainable and effective consumer protection program in connection with electric service providers offering electrical service to residential and small commercial customers as intended by the Legislature in this article, the following shall apply:

(a) The commission shall collect a registration fee of one hundred dollars ($100) from electric service providers required to register under this article, and deposit the fee proceeds in the Public Utilities Reimbursement Account established under Section 402.

(b) The commission shall annually determine the costs of administering the registration program and other facets of consumer protection directly related to the direct access transactions of electric service providers. The commission shall collect only those costs not already being collected elsewhere. A registrant who fails to submit to the commission a required fee or a piece of information upon which fees are calculated within 30 days of billing shall be subject to a 15-percent penalty.

(Amended by Stats. 2013, Ch. 604, Sec. 2. Effective January 1, 2014.)



394.4

Rules that implement the following minimum standards shall be adopted by the commission for electric service providers offering electrical services to residential and small commercial customers and the governing body of a public agency offering electrical services to residential and small commercial customers within its jurisdiction:

(a) Confidentiality: Customer information shall be confidential unless the customer consents in writing. This shall encompass confidentiality of customer specific billing, credit, or usage information. This requirement shall not extend to disclosure of generic information regarding the usage, load shape, or other general characteristics of a group or rate classification, unless the release of that information would reveal customer specific information because of the size of the group, rate classification, or nature of the information.

(b) Physical disconnects and reconnects: Only an electrical corporation, or a publicly owned electric utility, that provides physical delivery service to the affected customer shall have the authority to physically disconnect or reconnect a customer from the transmission or distribution grid. Physical disconnection by electrical corporations subject to the commission s jurisdiction shall occur only in accordance with protocols established by the commission. Physical disconnection by publicly owned electric utilities shall occur only in accordance with protocols established by the governing board of the local publicly owned electric utility.

(c) Change in providers: Upon adequate notice supplied by a electric service provider to the electric corporation or local publicly owned electric utility providing physical delivery service, customers who are eligible for direct access may change their energy supplier. Energy suppliers may charge for this change, provided that any fee or penalty charged by the supplier associated with early termination of service, shall be disclosed in that contract or applicable tariff.

(d) Written notices: Notices describing the terms and conditions of service as described in Section 394.5, service agreements, notices of late payment, notices of discontinuance of service, and disconnection notices addressed to residential and small commercial customers shall be easily understandable, and shall be provided in the language in which the electric service provider offered the services.

(e) Billing: All bills shall have a standard bill format, as determined by the commission or the governing body, and shall contain sufficient detail for the customer to recalculate the bill for accuracy. Any late fees shall be separately stated. Each electric service provider shall provide on all customer bills a phone number by which customers may contact the electric service provider to report and resolve billing inquiries and complaints. An electric service provider contacted by a customer regarding a billing dispute shall advise the customer at the time of the initial contact that the customer may file a complaint with the commission if its dispute is not satisfactorily resolved by the electric service provider.

(f) Meter integrity: An electric customer shall have a reasonable opportunity to have its meter tested to ensure the reasonable accuracy of the meter. The commission or governing body shall determine who is responsible for the cost of that testing.

(g) Customer deposits: Electric service providers may require customer deposits before commencing service, but in no event shall the deposit be more than the estimated bill for the customer for a three-month period.

(h) Additional protections: The commission or the governing body may adopt additional residential and small commercial consumer protection standards that are in the public interest.

(Amended by Stats. 1999, Ch. 1005, Sec. 10.5. Effective January 1, 2000.)



394.5

(a) Except for an electrical corporation as defined in Section 218, or a local publicly owned electric utility offering electrical service to residential and small commercial customers within its service territory, each electric service provider offering electrical service to residential and small commercial customers shall, prior to the commencement of service, provide the potential customer with a written notice of the service describing the price, terms, and conditions of the service. A notice shall include all of the following:

(1) A clear description of the price, terms, and conditions of service, including:

(A) The price of electricity expressed in a format that makes it possible for residential and small commercial customers to compare and select among similar products and services on a standard basis. The commission shall adopt rules to implement this subdivision. The commission shall require disclosure of the total price of electricity on a cents-per-kilowatthour basis, including the costs of all electric services and charges regulated by the commission. The commission shall also require estimates of the total monthly bill for the electric service at varying consumption levels, including the costs of all electric services and charges regulated by the commission. In determining these rules, the commission may consider alternatives to the cents-per-kilowatthour disclosure if other information would provide the customer with sufficient information to compare among alternatives on a standard basis.

(B) Separate disclosure of all recurring and nonrecurring charges associated with the sale of electricity.

(C) If services other than electricity are offered, an itemization of the services and the charge or charges associated with each.

(2) An explanation of the applicability and amount of the competition transition charge, as determined pursuant to Sections 367 to 376, inclusive.

(3) A description of the potential customer s right to rescind the contract without fee or penalty as described in Section 395.

(4) An explanation of the customer s financial obligations, as well as the procedures regarding past due payments, discontinuance of service, billing disputes, and service complaints.

(5) The electric service provider s registration number, if applicable.

(6) The right to change service providers upon written notice, including disclosure of any fees or penalties assessed by the supplier for early termination of a contract.

(7) A description of the availability of low-income assistance programs for qualified customers and how customers can apply for these programs.

(b) The commission may assist electric service providers in developing the notice. The commission may suggest inclusion of additional information it deems necessary for the consumer protection purposes of this section. On at least a semiannual basis, electric service providers shall provide the commission with a copy of the form of notice included in standard service plans made available to residential and small commercial customers.

(c) An electric service provider offering electric services who declines to provide those services to a consumer shall, upon request of the consumer, disclose to that consumer the reason for the denial in writing within 30 days. At the time service is denied, the electric service provider shall disclose to the consumer the right to make this request. A consumer shall have at least 30 days from the date service is denied to make the request.

(Amended by Stats. 2013, Ch. 604, Sec. 3. Effective January 1, 2014.)



394.6

For purposes of this article, service territory of a local publicly owned electric utility means within the boundaries of its service territory as it existed on December 20, 1995, or within the boundaries specified in an applicable service territory boundary agreement entered into pursuant to Article 1 (commencing with Section 8101) of Division 4, or any other provision of law, between an electrical corporation and the affected local publicly owned electric utility, or within the boundaries specified in an applicable service territory boundary agreement between one local publicly owned electric utility and another local publicly owned electric utility. Furthermore, for purposes of this article, the boundaries of the Merced Irrigation District shall be as those boundaries existed on December 20, 1995, together with the territory of Castle Air Force Base, which was located outside of the district on that date.

(Added by Stats. 1997, Ch. 275, Sec. 21. Effective August 15, 1997.)



394.7

(a) The commission shall maintain a list of residential and small commercial customers who do not wish to be solicited by telephone, by an electric corporation, marketer, broker, or aggregator for electric service, to subscribe to or change their electric service provider. The commission shall not assess a charge for inclusion of a customer on the list. The list shall be updated periodically, but no less than quarterly.

(b) The list shall include sufficient information for electric corporations, marketers, brokers, or aggregators of electric service to identify customers who do not wish to be solicited, including a customer s address and telephone number. The list shall be made accessible electronically from the commission to any party regulated as an electric corporation or registered at the commission as an electric marketer, broker, or aggregator of electric service.

(c) An electric corporation, marketer, broker, or aggregator of electric service shall not solicit, by telephone, any customer on the list prepared pursuant to subdivision (a). Any electric corporation, marketer, broker, or aggregator of electric service, or the representative of an electric corporation, marketer, broker, or aggregator of electric service, who solicits any customer on the list prepared pursuant to subdivision (a) more than once shall be liable to the customer for twenty-five dollars ($25) for each contact in violation of this subdivision.

(d) This section shall not apply to the telephone verification required pursuant to Section 366.5.

(Added by Stats. 1997, Ch. 275, Sec. 22. Effective August 15, 1997.)



394.8

Notwithstanding any other provision of this article, requirements placed on an electric service provider shall not apply to electrical services provided by a local publicly owned electric utility to customers within the jurisdiction or service territory of that local publicly owned electric utility.

(Amended by Stats. 1999, Ch. 1005, Sec. 10.7. Effective January 1, 2000.)



394.9

Unclaimed refunds ordered by the commission, and any accrued interest, may be used by the commission to fund additional consumer protection efforts.

(Added by Stats. 1997, Ch. 275, Sec. 24. Effective August 15, 1997.)



395

(a) In addition to any other right to revoke an offer, residential and small commercial customers of electrical service, as defined in subdivision (h) of Section 331, have the right to cancel a contract for electric service until midnight of the third business day after the day on which the buyer signs an agreement or offer to purchase.

(b) Cancellation occurs when the buyer gives written notice of cancellation to the seller at the address specified in the agreement or offer.

(c) Notice of cancellation, if given by mail, is effective when deposited in the mail properly addressed with postage prepaid.

(d) Notice of cancellation given by the buyer need not take the particular form as provided with the contract or offer to purchase and, however expressed, is effective if it indicates the intention of the buyer not to be bound by the contract.

(Added by Stats. 1996, Ch. 854, Sec. 10. Effective September 24, 1996.)



395.5

(a) For purposes of this section, the following terms have the following meanings:

(1) Nonprofit charitable organization means any charitable organization described in Section 501(c)(3) of the federal Internal Revenue Code that has as its primary purpose serving the needs of the poor or elderly.

(2) Electric commodity means electricity used by the customer or a supply of electricity available for use by the customer, and does not include services associated with the transmission and distribution of electricity.

(b) Notwithstanding Section 80110 of the Water Code, a nonprofit charitable organization may acquire electric commodity service through a direct transaction with an electric service provider if electric commodity service is donated free of charge without compensation.

(c) A nonprofit charitable organization that acquires donated electric commodity service through a direct transaction pursuant to this section shall be responsible for paying all of the following:

(1) Those charges and surcharges that would be imposed upon a retail end-use customer of a community choice aggregator pursuant to subdivisions (d), (e), (f), and (h) of Section 366.2.

(2) The transmission and distribution charges of an electrical corporation or a local publicly owned electric utility.

(3) A nonbypassable charge imposed pursuant to Article 7 (commencing with Section 381), Article 8 (commencing with Section 385), or Article 15 (commencing with Section 399).

(4) Costs imposed upon a load-serving entity pursuant to Section 380.

(d) Existing direct access rules and all service obligations otherwise applicable to electric service providers shall govern transactions under this section.

(e) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2012, Ch. 162, Sec. 156. Effective January 1, 2013. Repealed as of January 1, 2015, by its own provisions.)



396

(a) A consumer damaged by a violation of this article by an electric service provider is entitled to recover all of the following:

(1) Actual damages.

(2) The consumer s reasonable attorney s fees and court costs.

(3) Exemplary damages, in the amount the court deems proper, for intentional or willful violations.

(4) Equitable relief as the court deems proper.

(b) The rights, remedies, and penalties established by this article are in addition to the rights, remedies, or penalties established under any other law.

(c) Nothing in this article shall abrogate any authority of the Attorney General to enforce existing law.

(Amended by Stats. 2004, Ch. 183, Sec. 315. Effective January 1, 2005.)



396.5

The governing body of a community choice aggregator shall adopt a policy that expressly prohibits the dissemination by the community choice aggregator of any statement relating to the community choice aggregator s rates or terms and conditions of service that is untrue or misleading, and that is known, or that, by the exercise of reasonable care, should be known, to be untrue or misleading.

(Added by Stats. 2011, Ch. 599, Sec. 9. Effective January 1, 2012.)






ARTICLE 13. Fuel Price Volatility

397

(a) Notwithstanding subdivision (a) of Section 368, to ensure the continued safe and reliable provision of electric service during the transition to competition, and to limit the effect of fuel price volatility in electric rates paid by California consumers, it is in the public interest to allow an electrical corporation which is also a gas corporation and served fewer than four million customers as of December 20, 1995, to file with the commission a rate cap mechanism which shall include a Fuel Price Index Mechanism requiring limited adjustments in an electrical corporation s authorized System Average Rate in effect on June 10, 1996, to reflect price changes in the fuel market. The commission shall authorize an electrical corporation to implement a rate cap mechanism which includes a Fuel Price Index Mechanism provided the following criteria are met:

(1) The Fuel Price Index Mechanism shall be based on the Southern California Border Index price for natural gas as published periodically in Natural Gas Intelligence Magazine. The Starting Point of the Fuel Price Index Mechanism shall be defined as the California Border Index price as published in Natural Gas Intelligence for January 1, 1996.

(2) The Fuel Price Index Mechanism shall include a deadband defined as a price range for natural gas that is any price up to 10 percent higher, or lower, than the Starting Point.

(3) The electrical corporation shall not file for a change in its authorized System Average Rate unless the California Border Index price, on a 12-month, rolling average basis, is outside the deadband. If the published California Border Index is outside of the deadband, the electrical corporation shall increase, or decrease, its authorized System Average Rate by an amount equal to the product of 25 percent multiplied by the percentage by which the 12-month rolling average natural gas price is higher, or lower, than the deadband.

(4) In no case shall an electrical corporation s authorized System Average Rate under the Fuel Price Index Mechanism exceed the average of the authorized system average rates for the two largest electrical corporations as of June 10, 1996.

(5) This section shall become inoperative on December 31, 2001.

(Added by Stats. 1996, Ch. 854, Sec. 10. Effective September 24, 1996. Inoperative December 31, 2001, by its own provisions.)






ARTICLE 14. Disclosure of Sources of Electrical Generation

398.1

(a) The Legislature finds and declares that there is a need for reliable, accurate, and timely information regarding fuel sources for electric generation offered for retail sale in California.

(b) The purpose of this article is to establish a program under which entities offering electric services in California disclose accurate, reliable, and simple to understand information on the sources of energy that are used to provide electric services.

(Added by Stats. 1997, Ch. 796, Sec. 1. Effective January 1, 1998.)



398.2

The definitions set forth in this section shall govern the construction of this article.

(a) Retail supplier means an entity that offers an electricity product for sale to retail consumers in California.

(b) System operator means the Independent System Operator with responsibility for the efficient use and reliable operation of the transmission grid, as provided by Section 345, or a local publicly owned electric utility that does not utilize the Independent System Operator.

(c) Specific purchases means electricity transactions which are traceable to specific generation sources by any auditable contract trail or equivalent, such as a tradable commodity system, that provides commercial verification that the electricity source claimed has been sold once and only once to a retail consumer. Retail suppliers may rely on annual data to meet this requirement, rather than hour-by-hour matching of loads and resources.

(d) Unspecified sources of power means electricity that is not traceable to specific generation sources by any auditable contract trail or equivalent, including a tradable commodity system, that provides commercial verification that the electricity source claimed has been sold once, and only once, to a retail consumer.

(Amended by Stats. 2009, Ch. 313, Sec. 1. Effective January 1, 2010.)



398.3

(a) Beginning January 1, 1998, or as soon as practicable thereafter, each generator that provides meter data to a system operator shall report to the system operator electricity generated in kilowatthours by hour by generator, the fuel type or fuel types and fuel consumption by fuel type by month on an historical recorded quarterly basis. Facilities using only one fuel type may satisfy this requirement by reporting fuel type only. With regard to any facility using more than one fuel type, reports shall reflect the fuel consumed as a percentage of electricity generation.

(b) The Energy Commission shall have authorization to access the electricity generation data in kilowatthours by hour for each facility that provides meter data to the system operator, and the fuel type or fuel types.

(c) With regard to out-of-state generation, the Energy Commission shall have authorization to access the electricity generation data in kilowatthours by hour at the point at which out-of-state generation is metered, to the extent the information has been submitted to a system operator.

(d) Trade secrets as defined in subdivision (d) of Section 3426.1 of the Civil Code contained in the information provided to the system operators pursuant to this section shall be treated as confidential. These data may be disclosed only by the system operators and only by authorization of the generator except that the Energy Commission shall have authorization to access these data, shall consider all these data to be trade secrets, and shall only release these data in an aggregated form such that trade secrets cannot be discerned.

(Amended by Stats. 2012, Ch. 606, Sec. 6. Effective January 1, 2013.)



398.4

(a) Every retail supplier that makes an offering to sell electricity that is consumed in California shall disclose its electricity sources for the previous calendar year.

(b) The disclosures required by this section shall be made to potential end-use consumers in all product-specific written promotional materials that are distributed to consumers by either printed or electronic means, including the retail supplier s Internet Web site, if one exists, except that advertisements and notices in general circulation media shall not be subject to this requirement.

(c) The disclosures required by this section shall be made annually to end-use consumers of the offered electricity. The annual disclosure shall be made by the end of the first complete billing cycle for the third quarter of the year, and shall be consistent with information provided to the Energy Commission pursuant to Section 398.5.

(d) The disclosures required by this section shall be made separately for each offering made by the retail supplier.

(e) On or before January 1, 1998, the Energy Commission shall specify guidelines for the format and means for disclosure required by Section 398.3 and this section, based on the requirements of this article and subject to public hearing.

(f) The costs of making the disclosures required by this section shall be considered to be generation related.

(g) The disclosures required by this section shall comply with the following:

(1) A retail supplier s disclosure of its electricity sources shall be expressed as a percentage of annual sales derived from each of the following categories:

(A) Unspecified sources of electricity.

(B) Specific purchases.

(2) A retail supplier s disclosure of its electricity sources shall also separately identify total California system electricity, which is the sum of all in-state generation and net electricity imports by fuel type.

(h) Each of the categories specified in subdivision (g) shall be additionally identified as a percentage of annual sales that is derived from the following fuels or sources of energy:

(1) Coal.

(2) Large hydroelectric (greater than 30 megawatts).

(3) Natural gas.

(4) Nuclear.

(5) Eligible renewable energy resources pursuant to the California Renewables Portfolio Standard Program (Article 16 (commencing with Section 399.11)), including any of the following:

(A) Biomass and biowaste.

(B) Geothermal.

(C) Eligible hydroelectric.

(D) Solar.

(E) Wind.

(6) Other categories as determined by the Energy Commission.

(i) All electricity sources disclosed as specific purchases shall meet the requirements of subdivision (c) of Section 398.2.

(j) Specific purchases identified pursuant to this section shall be from sources connected to the Western Electricity Coordinating Council interconnected grid.

(k) Compliance with this section by a local publicly owned electric utility shall constitute compliance with paragraph (2) of subdivision (b) of Section 387.

(l) The provisions of this section shall not apply to generators providing electric service onsite, under an over-the-fence transaction as described in Section 218, or to an affiliate or affiliates, as defined in subdivision (a) of Section 372.

(Amended by Stats. 2009, Ch. 313, Sec. 2. Effective January 1, 2010.)



398.5

(a) Retail suppliers that disclose specific purchases pursuant to Section 398.4 shall annually report to the Energy Commission, for each electricity offering for the previous calendar year, each of the following:

(1) The kilowatthours purchased, by generator and fuel type during the previous calendar year, consistent with the meter data, including losses, reported to the system operator.

(2) For each electricity offering the kilowatthours sold at retail.

(3) For each electricity offering the disclosures made to consumers pursuant to Section 398.4.

(b) Information submitted to the Energy Commission pursuant to this section that is a trade secret as defined in subdivision (d) of Section 3426.1 of the Civil Code shall not be released except in an aggregated form such that trade secrets cannot be discerned.

(c) The Energy Commission shall specify guidelines and standard formats, based on the requirements of this article and subject to public hearing, for the submittal of information pursuant to this article.

(d) In developing the rules and procedures specified in this section, the Energy Commission shall seek to minimize the reporting burden and cost of reporting that it imposes on retail suppliers.

(e) The provisions of this section shall not apply to generators providing electric service onsite, under an over-the-fence transaction as described in Section 218, or to an affiliate or affiliates, as defined in subdivision (a) of Section 372.

(f) The Energy Commission may verify environmental claims made by retail suppliers.

(Amended by Stats. 2012, Ch. 606, Sec. 7. Effective January 1, 2013.)






ARTICLE 15. Reliable Electric Service Investments Act

399

(a) This article shall be known, and may be cited, as the Reliable Electric Service Investments Act.

(b) The Legislature finds and declares that safe, reliable electric service is of utmost importance to the citizens of this state, and its economy.

(c) The Legislature further finds and declares that in order to ensure that the citizens of this state continue to receive safe, reliable, affordable, and environmentally sustainable electric service, it is essential that prudent investments continue to be made in all of the following areas:

(1) To protect the integrity of the electric distribution grid.

(2) To ensure an adequately sized and trained utility workforce.

(3) To ensure cost-effective energy efficiency improvements.

(4) To achieve a sustainable supply of renewable energy.

(5) To advance public interest research, development and demonstration programs not adequately provided by competitive and regulated markets.

(d) It is the intent of the Legislature to reaffirm, without requiring revision, California s doctrine, as reflected in regulatory and judicial decisions, regarding electrical corporations reasonable opportunity to recover costs and investments associated with their electric distribution grid and the reasonable opportunity to attract capital for investment on reasonable terms.

(e) The Legislature further finds and declares all of the following:

(1) Acting under applicable constitutional and statutory authorities, the Public Utilities Commission and the boards of local publicly owned electric utilities have included in regulated electricity prices, investments that are essential to maintaining system reliability, reducing California electricity users bills, and mitigating environmental costs of California users electricity consumption.

(2) Among the most important of these system benefits investments categories are energy efficiency, renewable energy, and public interest research, development and demonstration (RD&D).

(3) Energy efficiency investments funded from California s usage-based charges on electricity distribution help improve systemwide reliability by reducing demand in times and areas of system congestion, and at the same time reduce all California electricity users costs. These investments also significantly reduce environmental costs associated with California s electricity consumption, including, but not limited to, degradation of the state s air, water, and land resources.

(4) California s in-state renewable energy resources help alleviate supply deficits that could threaten electric system reliability, reduce environmental costs associated with California s electricity consumption, and increase the diversity of the electricity system s fuel mix, reducing electricity users exposure to fossil-fuel price volatility.

(5) California s public interest RD&D investments enhance private and regulated sector investment in electricity system technologies, and are designed specifically to help ensure sustained improvement in the economic and environmental performance of the distribution, transmission, and generation and end-use systems that serve California electricity users.

(6) California has established a long tradition of recovering system benefits investments through usage-based electricity charges, which is reflected in at least two decades of electricity price regulation by the commission, the boards of local publicly owned electric utilities, and the mandate of the Legislature in Chapter 854 of the Statutes of 1996 (Assembly Bill 1890 of the 1995 96 Regular Session of the Legislature) and Chapter 905 of the Statutes of 1997 (Senate Bill 90 of the 1997 98 Regular Session of the Legislature).

(7) Unless the Legislature acts to extend the mandate of this article for minimum levels of usage based system benefits charges, California electricity users are at substantial risk of higher economic and environmental costs and degraded reliability.

(Amended (as added by Stats. 2000, Ch. 1050) by Stats. 2006, Ch. 512, Sec. 23. Effective September 27, 2006.)



399.2

(a) (1) It is the policy of this state, and the intent of the Legislature, to reaffirm that each electrical corporation shall continue to operate its electric distribution grid in its service territory and shall do so in a safe, reliable, efficient, and cost-effective manner.

(2) In furtherance of this policy, it is the intent of the Legislature that each electrical corporation shall continue to be responsible for operating its own electric distribution grid including, but not limited to, owning, controlling, operating, managing, maintaining, planning, engineering, designing, and constructing its own electric distribution grid, emergency response and restoration, service connections, service turnons and turnoffs, and service inquiries relating to the operation of its electric distribution grid, subject to the commission s authority.

(b) In order to ensure the continued efficient use, and cost-effective, safe, and reliable operation of the electric distribution grid, each electrical corporation shall continue to operate its electric distribution grid in its service territory consistent with Section 330.

(c) In carrying out the purposes of this section, each electrical corporation shall continue to make reasonable investments in its electric distribution grid. Each electrical corporation shall continue to have a reasonable opportunity to fully recover from all customers of the electrical corporation, in a manner determined by the commission pursuant to this code, all of the following:

(1) Reasonable investments in its electric distribution grid.

(2) A reasonable return on the investments in its electric distribution grid.

(3) Reasonable costs to operate its electric distribution grid.

(d) For purposes of this section, the term electric distribution grid means those facilities owned or operated by an electrical corporation that are not under the control of the Independent System Operator and that are used to transmit, deliver, or furnish electricity for light, heat, or power.

(e) Nothing in this section shall be construed to alter or to affect any of the following:

(1) Section 216, 218, or 2827.

(2) The authority of the commission to establish and enforce standards and tariff conditions for the interconnection of customer-owned facilities to the electric distribution grid.

(3) The ratemaking authority of the commission under this code.

(4) The authority of the commission to establish rules governing the extension of service to new customers.

(f) Nothing in this section shall be construed to alter or affect any authority or lack of authority of the commission regarding the ownership and operation of new electric generation used in whole, or in part, for the purpose of maintaining or enhancing the reliability of the electric distribution grid.

(g) Nothing in this section diminishes or expands any existing authority of a local governmental entity.

(h) The commission shall require every electrical corporation operating an electric distribution grid to inform all customers who request residential service connections via telephone of the availability of the California Alternative Rates for Energy (CARE) program and how they may qualify for and obtain these services and shall accept applications for the CARE program according to procedures specified by the commission. Electrical corporations shall recover the reasonable costs of implementing this subdivision.

(Added by Stats. 2000, Ch. 1050, Sec. 4. Effective January 1, 2001.)



399.2.5

(a) Notwithstanding Sections 1001 to 1013, inclusive, an application of an electrical corporation for a certificate authorizing the construction of new transmission facilities is necessary to the provision of electric service if the commission finds that the new facility is necessary to facilitate achievement of the renewables portfolio standard established in Article 16 (commencing with Section 399.11).

(b) With respect to a transmission facility described in subdivision (a), the commission shall take all feasible actions to ensure that the transmission rates established by the Federal Energy Regulatory Commission are fully reflected in any retail rates established by the commission. These actions shall include all of the following:

(1) Making findings, where supported by an evidentiary record, that those transmission facilities provide benefit to the transmission network and are necessary to facilitate the achievement of the renewables portfolio standard established in Article 16 (commencing with Section 399.11).

(2) Directing the utility to which the generator will be interconnected, where the direction is not preempted by federal law, to seek the recovery through general transmission rates of the costs associated with the transmission facilities.

(3) Asserting the positions described in paragraphs (1) and (2) to the Federal Energy Regulatory Commission in appropriate proceedings.

(4) Allowing recovery in retail rates of any increase in transmission costs incurred by an electrical corporation resulting from the construction of the transmission facilities that are not approved for recovery in transmission rates by the Federal Energy Regulatory Commission after the commission determines that the costs were prudently incurred.

(c) (1) The commission, prior to making a finding pursuant to subdivision (a), may approve an advice letter from an electrical corporation seeking, for a specific transmission project, a finding of eligibility for cost recovery pursuant to paragraph (4) of subdivision (b), if the electrical corporation certifies in the advice letter, in a form prescribed by the commission, that it expects that the facility will be necessary to facilitate achievement of the renewables portfolio standard established pursuant to Article 16 (commencing with Section 399.11). The electrical corporation s ultimate recovery of construction costs shall be contingent upon the commission finding, pursuant to subdivision (a), that the facility is necessary to facilitate achievement of the renewables portfolio standard and that the costs were prudently incurred.

(2) Prior to making a finding pursuant to subdivision (a), the commission may approve an advice letter from an electrical corporation requesting retail rate cost recovery for costs incurred prior to permitting or certification for potential transmission facilities if the electrical corporation certifies in the advice letter, in a form prescribed by the commission, that it expects that the facility will be necessary to facilitate achievement of the renewables portfolio standard established pursuant to Article 16 (commencing with Section 399.11). The electrical corporation s ultimate recovery of costs incurred prior to permitting or certification shall be contingent upon the commission finding that the electrical corporation administered the approved costs reasonably and prudently.

(3) Any commission determination pursuant to this subdivision is not binding upon the commission when determining the need for the transmission facilities pursuant to Chapter 5 (commencing with Section 1001) or Article 16 (commencing with Section 399.11).

(d) Any cost recovery pursuant to subdivision (b) or (c) shall be limited to costs that are not approved for recovery in transmission rates by the Federal Energy Regulatory Commission.

(Amended by Stats. 2010, Ch. 460, Sec. 1. Effective January 1, 2011.)



399.3

Nothing in Section 399.2 shall be construed to preclude any of California s local publicly owned electric utilities from exercising authority to operate their electric distribution grid as provided under law.

(Added by Stats. 2000, Ch. 1050, Sec. 4. Effective January 1, 2001.)



399.4

(a) (1) In order to ensure that prudent investments in energy efficiency continue to be made that produce cost-effective energy savings, reduce customer demand, and contribute to the safe and reliable operation of the electric distribution grid, it is the policy of this state and the intent of the Legislature that the commission shall continue to administer cost-effective energy efficiency programs authorized pursuant to existing statutory authority.

(2) As used in this section, the term energy efficiency includes, but is not limited to, cost-effective activities to achieve peak load reduction that improve end-use efficiency, lower customers bills, and reduce system needs.

(b) (1) Any rebates or incentives offered by a public utility for an energy efficiency improvement or installation of energy efficient components, equipment, or appliances in buildings shall be provided only if the recipient of the rebate or incentive certifies that the improvement or installation has complied with any applicable permitting requirements and, if a contractor performed the installation or improvement, that the contractor holds the appropriate license for the work performed.

(2) This subdivision does not imply or create authority or responsibility, or expand existing authority or responsibility, of a public utility for the enforcement of the building energy and water efficiency standards adopted pursuant to subdivision (a) or (b) of Section 25402 of the Public Resources Code, or appliance efficiency standards and certification requirements adopted pursuant to subdivision (c) of Section 25402 of the Public Resources Code.

(c) The commission, in evaluating energy efficiency investments under its existing statutory authority, shall also ensure that local and regional interests, multifamily dwellings, and energy service industry capabilities are incorporated into program portfolio design and that local governments, community-based organizations, and energy efficiency service providers are encouraged to participate in program implementation where appropriate.

(Amended by Stats. 2011, Ch. 591, Sec. 5. Effective January 1, 2012.)



399.8

(a) In order to ensure that the citizens of this state continue to receive safe, reliable, affordable, and environmentally sustainable electric service, it is the policy of this state and the intent of the Legislature that prudent investments in energy efficiency, renewable energy, and research, development and demonstration shall continue to be made.

(b) (1) Every customer of an electrical corporation shall pay a nonbypassable system benefits charge authorized pursuant to this article. The system benefits charge shall fund energy efficiency, renewable energy, and research, development and demonstration.

(2) Local publicly owned electric utilities shall continue to collect and administer system benefits charges pursuant to Section 385.

(c) (1) The commission shall require each electrical corporation to identify a separate rate component to collect revenues to fund energy efficiency, renewable energy, and research, development and demonstration programs authorized pursuant to this section beginning January 1, 2002, and ending January 1, 2012. The rate component shall be a nonbypassable element of the local distribution service and collected on the basis of usage.

(2) This rate component may not exceed, for any tariff schedule, the level of the rate component that was used to recover funds authorized pursuant to Section 381 on January 1, 2000. If the amounts specified in paragraph (1) of subdivision (d) are not recovered fully in any year, the commission shall reset the rate component to restore the unrecovered balance, provided that the rate component may not exceed, for any tariff schedule, the level of the rate component that was used to recover funds authorized pursuant to Section 381 on January 1, 2000. Pending restoration, any annual shortfalls shall be allocated pro rata among the three funding categories in the proportions established in paragraph (1) of subdivision (d).

(d) The commission shall order San Diego Gas and Electric Company, Southern California Edison Company, and Pacific Gas and Electric Company to collect these funds commencing on January 1, 2002, as follows:

(1) Two hundred twenty-eight million dollars ($228,000,000) per year in total for energy efficiency and conservation activities, sixty-five million five hundred thousand dollars ($65,500,000) in total per year for renewable energy, and sixty-two million five hundred thousand dollars ($62,500,000) in total per year for research, development and demonstration. The funds for energy efficiency and conservation activities shall continue to be allocated in proportions established for the year 2000 as set forth in paragraph (1) of subdivision (c) of Section 381.

(2) The amounts shall be adjusted annually at a rate equal to the lesser of the annual growth in electric commodity sales or inflation, as defined by the gross domestic product deflator.

(e) The commission shall ensure that each electrical corporation allocates funds transferred by the Energy Commission pursuant to subdivision (b) of Section 25743 in a manner that maximizes the economic benefit to all customer classes that funded the New Renewable Resources Account.

(f) The commission and the Energy Commission shall retain and continue their oversight responsibilities as set forth in Sections 381 and 383, and Chapter 7.1 (commencing with Section 25620) and Chapter 8.6 (commencing with Section 25740) of Division 15 of the Public Resources Code.

(g) An applicant for the Large Nonresidential Standard Performance Contract Program funded pursuant to paragraph (1) of subdivision (b) and an electrical corporation shall promptly attempt to resolve disputes that arise related to the program s guidelines and parameters prior to entering into a program agreement. The applicant shall provide the electrical corporation with written notice of any dispute. Within 10 business days after receipt of the notice, the parties shall meet to resolve the dispute. If the dispute is not resolved within 10 business days after the date of the meeting, the electrical corporation shall notify the applicant of his or her right to file a complaint with the commission, which complaint shall describe the grounds for the complaint, injury, and relief sought. The commission shall issue its findings in response to a filed complaint within 30 business days of the date of receipt of the complaint. Prior to issuance of its findings, the commission shall provide a copy of the complaint to the electrical corporation, which shall provide a response to the complaint to the commission within five business days of the date of receipt. During the dispute period, the amount of estimated financial incentives shall be held in reserve until the dispute is resolved.

(Amended by Stats. 2007, Ch. 685, Sec. 10. Effective January 1, 2008.)



399.9

(a) No part of this article shall be construed to alter or affect the low-income funding provisions set forth in Section 382. Programs provided to low-income electricity customers, including but not limited to, targeted energy efficiency services and the California Alternative Rates for Energy Program shall continue to be funded as set forth in Section 382.

(b) Nothing in this article shall be construed to affect the jurisdiction of the commission over electric distribution service.

(Added by Stats. 2000, Ch. 1050, Sec. 4. Effective January 1, 2001.)






ARTICLE 16. California Renewables Portfolio Standard Program

399.11

The Legislature finds and declares all of the following:

(a) In order to attain a target of generating 20 percent of total retail sales of electricity in California from eligible renewable energy resources by December 31, 2013, and 33 percent by December 31, 2020, it is the intent of the Legislature that the commission and the Energy Commission implement the California Renewables Portfolio Standard Program described in this article.

(b) Achieving the renewables portfolio standard through the procurement of various electricity products from eligible renewable energy resources is intended to provide unique benefits to California, including all of the following, each of which independently justifies the program:

(1) Displacing fossil fuel consumption within the state.

(2) Adding new electrical generating facilities in the transmission network within the Western Electricity Coordinating Council service area.

(3) Reducing air pollution in the state.

(4) Meeting the state s climate change goals by reducing emissions of greenhouse gases associated with electrical generation.

(5) Promoting stable retail rates for electric service.

(6) Meeting the state s need for a diversified and balanced energy generation portfolio.

(7) Assistance with meeting the state s resource adequacy requirements.

(8) Contributing to the safe and reliable operation of the electrical grid, including providing predictable electrical supply, voltage support, lower line losses, and congestion relief.

(9) Implementing the state s transmission and land use planning activities related to development of eligible renewable energy resources.

(c) The California Renewables Portfolio Standard Program is intended to complement the Renewable Energy Resources Program administered by the Energy Commission and established pursuant to Chapter 8.6 (commencing with Section 25740) of Division 15 of the Public Resources Code.

(d) New and modified electric transmission facilities may be necessary to facilitate the state achieving its renewables portfolio standard targets.

(e) (1) Supplying electricity to California end-use customers that is generated by eligible renewable energy resources is necessary to improve California s air quality and public health, and the commission shall ensure rates are just and reasonable, and are not significantly affected by the procurement requirements of this article. This electricity may be generated anywhere in the interconnected grid that includes many states, and areas of both Canada and Mexico.

(2) This article requires generating resources located outside of California that are able to supply that electricity to California end-use customers to be treated identically to generating resources located within the state, without discrimination.

(3) California electrical corporations have already executed, and the commission has approved, power purchase agreements with eligible renewable energy resources located outside of California that will supply electricity to California end-use customers. These resources will fully count toward meeting the renewables portfolio standard procurement requirements. In addition, there are nearly 7,000 megawatts of additional proposed renewable energy resources located outside of California that are awaiting interconnection approval from the Independent System Operator. All of these resources, if procured, will count as eligible renewable energy resources that satisfy the portfolio content requirements of paragraph (1) of subdivision (c) of Section 399.16.

(Amended by Stats. 2012, Ch. 162, Sec. 157. Effective January 1, 2013.)



399.12

For purposes of this article, the following terms have the following meanings:

(a) Conduit hydroelectric facility means a facility for the generation of electricity that uses only the hydroelectric potential of an existing pipe, ditch, flume, siphon, tunnel, canal, or other manmade conduit that is operated to distribute water for a beneficial use.

(b) Balancing authority means the responsible entity that integrates resource plans ahead of time, maintains load-interchange generation balance within a balancing authority area, and supports interconnection frequency in real time.

(c) Balancing authority area means the collection of generation, transmission, and loads within the metered boundaries of the area within which the balancing authority maintains the electrical load-resource balance.

(d) California balancing authority is a balancing authority with control over a balancing authority area primarily located in this state and operating for retail sellers and local publicly owned electric utilities subject to the requirements of this article and includes the Independent System Operator (ISO) and a local publicly owned electric utility operating a transmission grid that is not under the operational control of the ISO. A California balancing authority is responsible for the operation of the transmission grid within its metered boundaries which may not be limited by the political boundaries of the State of California.

(e) Eligible renewable energy resource means an electrical generating facility that meets the definition of a renewable electrical generation facility in Section 25741 of the Public Resources Code, subject to the following:

(1) (A) An existing small hydroelectric generation facility of 30 megawatts or less shall be eligible only if a retail seller or local publicly owned electric utility procured the electricity from the facility as of December 31, 2005. A new hydroelectric facility that commences generation of electricity after December 31, 2005, is not an eligible renewable energy resource if it will cause an adverse impact on instream beneficial uses or cause a change in the volume or timing of streamflow.

(B) Notwithstanding subparagraph (A), a conduit hydroelectric facility of 30 megawatts or less that commenced operation before January 1, 2006, is an eligible renewable energy resource. A conduit hydroelectric facility of 30 megawatts or less that commences operation after December 31, 2005, is an eligible renewable energy resource so long as it does not cause an adverse impact on instream beneficial uses or cause a change in the volume or timing of streamflow.

(C) A facility approved by the governing board of a local publicly owned electric utility prior to June 1, 2010, for procurement to satisfy renewable energy procurement obligations adopted pursuant to former Section 387, shall be certified as an eligible renewable energy resource by the Energy Commission pursuant to this article, if the facility is a renewable electrical generation facility as defined in Section 25741 of the Public Resources Code.

(D) (i) A small hydroelectric generation unit with a nameplate capacity not exceeding 40 megawatts that is operated as part of a water supply or conveyance system is an eligible renewable energy resource only for the retail seller or local publicly owned electric utility that procured the electricity from the unit as of December 31, 2005. No unit shall be eligible pursuant to this subparagraph if an application for certification is submitted to the Energy Commission after January 1, 2013. Only one retail seller or local publicly owned electric utility shall be deemed to have procured electricity from a given unit as of December 31, 2005.

(ii) Notwithstanding clause (i), a local publicly owned electric utility that meets the criteria of subdivision (j) of Section 399.30 may sell to another local publicly owned electric utility electricity from small hydroelectric generation units that qualify as eligible renewable energy resources under clause (i), and that electricity may be used by the local publicly owned electric utility that purchased the electricity to meet its renewables portfolio standard procurement requirements. The total of all those sales from the utility shall be no greater than 100,000 megawatthours of electricity.

(iii) The amendments made to this subdivision by the act adding this subparagraph are intended to clarify existing law and apply from December 10, 2011.

(2) A facility engaged in the combustion of municipal solid waste shall not be considered an eligible renewable energy resource unless it is located in Stanislaus County and was operational prior to September 26, 1996.

(f) Procure means to acquire through ownership or contract.

(g) Procurement entity means any person or corporation authorized by the commission to enter into contracts to procure eligible renewable energy resources on behalf of customers of a retail seller pursuant to subdivision (f) of Section 399.13.

(h) (1) Renewable energy credit means a certificate of proof associated with the generation of electricity from an eligible renewable energy resource, issued through the accounting system established by the Energy Commission pursuant to Section 399.25, that one unit of electricity was generated and delivered by an eligible renewable energy resource.

(2) Renewable energy credit includes all renewable and environmental attributes associated with the production of electricity from the eligible renewable energy resource, except for an emissions reduction credit issued pursuant to Section 40709 of the Health and Safety Code and any credits or payments associated with the reduction of solid waste and treatment benefits created by the utilization of biomass or biogas fuels.

(3) (A) Electricity generated by an eligible renewable energy resource attributable to the use of nonrenewable fuels, beyond a de minimis quantity used to generate electricity in the same process through which the facility converts renewable fuel to electricity, shall not result in the creation of a renewable energy credit. The Energy Commission shall set the de minimis quantity of nonrenewable fuels for each renewable energy technology at a level of no more than 2 percent of the total quantity of fuel used by the technology to generate electricity. The Energy Commission may adjust the de minimis quantity for an individual facility, up to a maximum of 5 percent, if it finds that all of the following conditions are met:

(i) The facility demonstrates that the higher quantity of nonrenewable fuel will lead to an increase in generation from the eligible renewable energy facility that is significantly greater than generation from the nonrenewable fuel alone.

(ii) The facility demonstrates that the higher quantity of nonrenewable fuels will reduce the variability of its electrical output in a manner that results in net environmental benefits to the state.

(iii) The higher quantity of nonrenewable fuel is limited to either natural gas or hydrogen derived by reformation of a fossil fuel.

(B) Electricity generated by a small hydroelectric generation facility shall not result in the creation of a renewable energy credit unless the facility meets the requirements of subparagraph (A) or (D) of paragraph (1) of subdivision (e).

(C) Electricity generated by a conduit hydroelectric generation facility shall not result in the creation of a renewable energy credit unless the facility meets the requirements of subparagraph (B) of paragraph (1) of subdivision (e).

(D) Electricity generated by a facility engaged in the combustion of municipal solid waste shall not result in the creation of a renewable energy credit unless the facility meets the requirements of paragraph (2) of subdivision (e).

(i) Renewables portfolio standard means the specified percentage of electricity generated by eligible renewable energy resources that a retail seller or a local publicly owned electric utility is required to procure pursuant to this article.

(j) Retail seller means an entity engaged in the retail sale of electricity to end-use customers located within the state, including any of the following:

(1) An electrical corporation, as defined in Section 218.

(2) A community choice aggregator. The commission shall institute a rulemaking to determine the manner in which a community choice aggregator will participate in the renewables portfolio standard program subject to the same terms and conditions applicable to an electrical corporation.

(3) An electric service provider, as defined in Section 218.3, for all sales of electricity to customers beginning January 1, 2006. The commission shall institute a rulemaking to determine the manner in which electric service providers will participate in the renewables portfolio standard program. The electric service provider shall be subject to the same terms and conditions applicable to an electrical corporation pursuant to this article. This paragraph does not impair a contract entered into between an electric service provider and a retail customer prior to the suspension of direct access by the commission pursuant to Section 80110 of the Water Code.

(4) Retail seller does not include any of the following:

(A) A corporation or person employing cogeneration technology or producing electricity consistent with subdivision (b) of Section 218.

(B) The Department of Water Resources acting in its capacity pursuant to Division 27 (commencing with Section 80000) of the Water Code.

(C) A local publicly owned electric utility.

(k) WECC means the Western Electricity Coordinating Council of the North American Electric Reliability Corporation, or a successor to the corporation.

(Amended by Stats. 2014, Ch. 664, Sec. 8. Effective September 27, 2014.)



399.12.5

(a) Notwithstanding subdivision (c) of Section 399.12, a small hydroelectric generation facility that satisfies the criteria for an eligible renewable energy resource pursuant to Section 399.12 shall not lose its eligibility if efficiency improvements undertaken after January 1, 2008, cause the generating capacity of the facility to exceed 30 megawatts, and the efficiency improvements do not result in an adverse impact on instream beneficial uses or cause a change in the volume or timing of streamflow. The entire generating capacity of the facility shall be eligible.

(b) Notwithstanding subdivision (c) of Section 399.12, the incremental increase in the amount of electricity generated from a hydroelectric generation facility as a result of efficiency improvements at the facility, is electricity from an eligible renewable energy resource, without regard to the electrical output of the facility, if all of the following conditions are met:

(1) The incremental increase is the result of efficiency improvements from a retrofit that do not result in an adverse impact on instream beneficial uses or cause a change in the volume or timing of streamflow.

(2) The hydroelectric generation facility meets one of the following certification mechanisms:

(A) The hydroelectric generation facility has, within the immediately preceding 15 years, received certification from the State Water Resources Control Board pursuant to Section 401 of the federal Clean Water Act (33 U.S.C. Sec. 1341), or has received certification from a regional board to which the state board has delegated authority to issue certification, unless the facility is not subject to certification because there is no potential for discharge into waters of the United States.

(B) If the hydroelectric facility is not located in California, the certification pursuant to Section 401 of the federal Clean Water Act (33 U.S.C. Sec. 1341) may be received from the applicable state board or agency or from a regional board to which the state board has delegated authority to issue the certification.

(C) If the hydroelectric generation facility is the Rock Creek Powerhouse, Federal Energy Regulatory Commission Project Number 1962, the efficiency improvements have received any necessary incremental certification from the State Water Resources Control Board.

(3) The hydroelectric generation facility is owned by a retail seller or a local publicly owned electric utility, was operational prior to January 1, 2007, the efficiency improvements are initiated on or after January 1, 2008, the efficiency improvements are not the result of routine maintenance activities, as determined by the Energy Commission, and the efficiency improvements were not included in any resource plan sponsored by the facility owner prior to January 1, 2008.

(4) All of the incremental increase in electricity resulting from the efficiency improvements are demonstrated to result from a long-term financial commitment by the retail seller or local publicly owned electric utility. For purposes of this paragraph, long-term financial commitment means either new ownership investment in the facility by the retail seller or local publicly owned electric utility or a new or renewed contract with a term of 10 or more years, which includes procurement of the incremental generation.

(c) The incremental increase in the amount of electricity generated from a hydroelectric generation facility as a result of efficiency improvements at the facility are not eligible for supplemental energy payments pursuant to the Renewable Energy Resources Program (Chapter 8.6 (commencing with Section 25740) of Division 15 of the Public Resources Code), or a successor program.

(d) Notwithstanding subdivision (c) of Section 399.12 and subdivisions (a) and (b), a hydroelectric generation facility that is an eligible renewable energy resource pursuant to this article as of January 1, 2010, shall not lose its eligibility if the facility causes a change in the volume or timing of streamflow required by license conditions approved pursuant to the Federal Power Act (Chapter 12 (commencing with Section 791a) of Title 16 of the United States Code) on or after January 1, 2010.

(Amended by Stats. 2010, Ch. 488, Sec. 1. Effective September 29, 2010.)



399.12.6

(a) (1) Any procurement of biomethane delivered through a common carrier pipeline under a contract executed by a retail seller or local publicly owned electric utility and reported to the Energy Commission prior to March 29, 2012, and otherwise eligible under the rules in place as of the date of contract execution shall count toward the procurement requirements established in this article, under the rules in place at the time the contract was executed, including the Fourth Edition of the Energy Commission s Renewables Portfolio Standard Eligibility Guidebook, provided that those rules shall apply only to sources that are producing biomethane and injecting it into a common carrier pipeline on or before April 1, 2014.

(2) The eligibility requirements of subdivision (b) shall apply beginning March 29, 2012, to any quantities of biomethane associated with any of the following:

(A) An extension of the term of the original contract.

(B) Any quantity of biomethane that exceeds the quantities of biomethane specified in the original contract.

(C) Any optional quantities of biomethane that can be exercised at the discretion of the buyer.

(D) Any change in the source or sources of biomethane identified in the original contract or the original application for certification submitted to the Energy Commission.

(E) Any quantity of biomethane from a source not producing and capturing biomethane and injecting it into a common carrier pipeline on or before April 1, 2014.

(F) The conditions of this paragraph shall apply beginning March 29, 2012.

(b) For contracts initially executed on or after March 29, 2012, or for quantities of biomethane associated with contract amendments executed on or after March 29, 2012, the use of biomethane by a generating facility shall not qualify as an eligible renewable energy resource unless it satisfies all applicable requirements established by the Energy Commission and meets any of the following requirements:

(1) The biomethane is used by an onsite generating facility.

(2) The biomethane is used by an offsite generating facility and delivered to the generating facility through a dedicated pipeline.

(3) The biomethane is delivered to a generating facility through a common carrier pipeline and meets all of the following requirements:

(A) The source of biomethane injects the biomethane into a common carrier pipeline that physically flows within California or toward the generating facility for which the biomethane was procured under the original contract.

(B) The source of biomethane did not inject biomethane into a common carrier pipeline prior to March 29, 2012, or the source commenced injection of sufficient incremental quantities of biomethane after March 29, 2012, to satisfy the contract requirements.

(C) The seller or purchaser of the biomethane demonstrates that the capture and injection of biomethane into a common carrier pipeline directly results in at least one of the following environmental benefits to California:

(i) The reduction or avoidance of the emission of any criteria air pollutant in California.

(ii) The reduction or avoidance of pollutants that could have an adverse impact on waters of the state.

(iii) The alleviation of a local nuisance within California that is associated with the emission of odors.

(c) For all electricity products generated using biomethane that are credited toward the renewables portfolio standard procurement obligations established pursuant to this article, sufficient renewable and environmental attributes of biomethane production and capture shall be transferred to the retail seller or local publicly owned electric utility that uses that biomethane to ensure that there are zero net emissions associated with the production of electricity from the generating facility using the biomethane. The provisions of this subdivision shall be applied in a manner consistent with the definition of green attributes as specified by the commission in Decision 08-08-028, Decision on Definition and Attributes of Renewable Energy Credits for Compliance with the California Renewables Portfolio Standard (August 21, 2008), as may be modified by subsequent decision of the commission.

(d) All sellers and purchasers of biomethane shall comply with a system for tracking and verifying the use of biomethane, as established by the Energy Commission, that is equivalent to the system required by subdivision (c) of Section 399.25.

(e) For contracts initially executed on or after March 29, 2012, or for quantities of biomethane associated with contract amendments executed after March 29, 2012, the use of biomethane shall be assigned to the appropriate portfolio content category based on the application of the criteria in subdivision (b) of Section 399.16 to the procurement of electricity by the retail seller or local publicly owned electric utility from the generating facility consuming the biomethane.

(f) A retail seller, local publicly owned electric utility, or an intermediary party to a biomethane procurement contract shall not make a marketing, regulatory, or retail claim that asserts that a biomethane procurement contract to which that entity was a party resulted, or will result, in greenhouse gas reductions related to the destruction of methane if the capture and destruction is required by law. If the capture and destruction of the biomethane is not required by law, a retail seller, local publicly owned electric utility, or an intermediary party to a biomethane procurement contract shall not make a marketing, regulatory, or retail claim that asserts that a biomethane procurement contract to which that entity was a party resulted, or will result, in greenhouse gas reductions related to the destruction of methane, unless the environmental attributes associated with the capture and destruction of the biomethane pursuant to that contract are transferred to the retail seller or publicly owned electric utility that purchased that biomethane and retired on behalf of the retail customers consuming the electricity associated with the use of that biomethane, or unless the biomethane procurement contract prohibits the source of biomethane from separately marketing the environmental attributes associated with the capture and destruction of the biomethane sold pursuant to that contract. These attributes shall be retired and may not be resold.

(g) For the purposes of this section, biomethane means landfill gas or digester gas, consistent with Section 25741 of the Public Resources Code.

(h) If any provision of this section or the application of any provision of this section is held invalid, biomethane delivered through a common carrier pipeline pursuant to a contract executed within 180 days of, or at any time subsequent to, the invalidation of that provision shall not qualify as an eligible renewable energy resource.

(Added by Stats. 2012, Ch. 605, Sec. 2. Effective January 1, 2013.)



399.13

(a) (1) The commission shall direct each electrical corporation to annually prepare a renewable energy procurement plan that includes the matter in paragraph (5), to satisfy its obligations under the renewables portfolio standard. To the extent feasible, this procurement plan shall be proposed, reviewed, and adopted by the commission as part of, and pursuant to, a general procurement plan process. The commission shall require each electrical corporation to review and update its renewable energy procurement plan as it determines to be necessary.

(2) Every electrical corporation that owns electrical transmission facilities shall annually prepare, as part of the Federal Energy Regulatory Commission Order 890 process, and submit to the commission, a report identifying any electrical transmission facility, upgrade, or enhancement that is reasonably necessary to achieve the renewables portfolio standard procurement requirements of this article. Each report shall look forward at least five years and, to ensure that adequate investments are made in a timely manner, shall include a preliminary schedule when an application for a certificate of public convenience and necessity will be made, pursuant to Chapter 5 (commencing with Section 1001), for any electrical transmission facility identified as being reasonably necessary to achieve the renewable energy resources procurement requirements of this article. Each electrical corporation that owns electrical transmission facilities shall ensure that project-specific interconnection studies are completed in a timely manner.

(3) The commission shall direct each retail seller to prepare and submit an annual compliance report that includes all of the following:

(A) The current status and progress made during the prior year toward procurement of eligible renewable energy resources as a percentage of retail sales, including, if applicable, the status of any necessary siting and permitting approvals from federal, state, and local agencies for those eligible renewable energy resources procured by the retail seller, and the current status of compliance with the portfolio content requirements of subdivision (c) of Section 399.16, including procurement of eligible renewable energy resources located outside the state and within the WECC and unbundled renewable energy credits.

(B) If the retail seller is an electrical corporation, the current status and progress made during the prior year toward construction of, and upgrades to, transmission and distribution facilities and other electrical system components it owns to interconnect eligible renewable energy resources and to supply the electricity generated by those resources to load, including the status of planning, siting, and permitting transmission facilities by federal, state, and local agencies.

(C) Recommendations to remove impediments to making progress toward achieving the renewable energy resources procurement requirements established pursuant to this article.

(4) The commission shall adopt, by rulemaking, all of the following:

(A) A process that provides criteria for the rank ordering and selection of least-cost and best-fit eligible renewable energy resources to comply with the California Renewables Portfolio Standard Program obligations on a total cost basis. This process shall take into account all of the following:

(i) Estimates of indirect costs associated with needed transmission investments and ongoing electrical corporation expenses resulting from integrating and operating eligible renewable energy resources.

(ii) The cost impact of procuring the eligible renewable energy resources on the electrical corporation s electricity portfolio.

(iii) The viability of the project to construct and reliably operate the eligible renewable energy resource, including the developer s experience, the feasibility of the technology used to generate electricity, and the risk that the facility will not be built, or that construction will be delayed, with the result that electricity will not be supplied as required by the contract.

(iv) Workforce recruitment, training, and retention efforts, including the employment growth associated with the construction and operation of eligible renewable energy resources and goals for recruitment and training of women, minorities, and disabled veterans.

(B) Rules permitting retail sellers to accumulate, beginning January 1, 2011, excess procurement in one compliance period to be applied to any subsequent compliance period. The rules shall apply equally to all retail sellers. In determining the quantity of excess procurement for the applicable compliance period, the commission shall deduct from actual procurement quantities, the total amount of procurement associated with contracts of less than 10 years in duration. In no event shall electricity products meeting the portfolio content of paragraph (3) of subdivision (b) of Section 399.16 be counted as excess procurement.

(C) Standard terms and conditions to be used by all electrical corporations in contracting for eligible renewable energy resources, including performance requirements for renewable generators. A contract for the purchase of electricity generated by an eligible renewable energy resource, at a minimum, shall include the renewable energy credits associated with all electricity generation specified under the contract. The standard terms and conditions shall include the requirement that, no later than six months after the commission s approval of an electricity purchase agreement entered into pursuant to this article, the following information about the agreement shall be disclosed by the commission: party names, resource type, project location, and project capacity.

(D) An appropriate minimum margin of procurement above the minimum procurement level necessary to comply with the renewables portfolio standard to mitigate the risk that renewable projects planned or under contract are delayed or canceled. This paragraph does not preclude an electrical corporation from voluntarily proposing a margin of procurement above the appropriate minimum margin established by the commission.

(5) Consistent with the goal of increasing California s reliance on eligible renewable energy resources, the renewable energy procurement plan submitted by an electrical corporation shall include all of the following:

(A) An assessment of annual or multiyear portfolio supplies and demand to determine the optimal mix of eligible renewable energy resources with deliverability characteristics that may include peaking, dispatchable, baseload, firm, and as-available capacity.

(B) Potential compliance delays related to the conditions described in paragraph (4) of subdivision (b) of Section 399.15.

(C) A bid solicitation setting forth the need for eligible renewable energy resources of each deliverability characteristic, required online dates, and locational preferences, if any.

(D) A status update on the development schedule of all eligible renewable energy resources currently under contract.

(E) Consideration of mechanisms for price adjustments associated with the costs of key components for eligible renewable energy resource projects with online dates more than 24 months after the date of contract execution.

(F) An assessment of the risk that an eligible renewable energy resource will not be built, or that construction will be delayed, with the result that electricity will not be delivered as required by the contract.

(6) In soliciting and procuring eligible renewable energy resources, each electrical corporation shall offer contracts of no less than 10 years duration, unless the commission approves of a contract of shorter duration.

(7) In soliciting and procuring eligible renewable energy resources for California-based projects, each electrical corporation shall give preference to renewable energy projects that provide environmental and economic benefits to communities afflicted with poverty or high unemployment, or that suffer from high emission levels of toxic air contaminants, criteria air pollutants, and greenhouse gases.

(b) A retail seller may enter into a combination of long- and short-term contracts for electricity and associated renewable energy credits. The commission may authorize a retail seller to enter into a contract of less than 10 years duration with an eligible renewable energy resource, if the commission has established, for each retail seller, minimum quantities of eligible renewable energy resources to be procured through contracts of at least 10 years duration.

(c) The commission shall review and accept, modify, or reject each electrical corporation s renewable energy resource procurement plan prior to the commencement of renewable energy procurement pursuant to this article by an electrical corporation.

(d) Unless previously preapproved by the commission, an electrical corporation shall submit a contract for the generation of an eligible renewable energy resource to the commission for review and approval consistent with an approved renewable energy resource procurement plan. If the commission determines that the bid prices are elevated due to a lack of effective competition among the bidders, the commission shall direct the electrical corporation to renegotiate the contracts or conduct a new solicitation.

(e) If an electrical corporation fails to comply with a commission order adopting a renewable energy resource procurement plan, the commission shall exercise its authority pursuant to Section 2113 to require compliance. The commission shall enforce comparable penalties on any retail seller that is not an electrical corporation that fails to meet the procurement targets established pursuant to Section 399.15.

(f) (1) The commission may authorize a procurement entity to enter into contracts on behalf of customers of a retail seller for electricity products from eligible renewable energy resources to satisfy the retail seller s renewables portfolio standard procurement requirements. The commission shall not require any person or corporation to act as a procurement entity or require any party to purchase eligible renewable energy resources from a procurement entity.

(2) Subject to review and approval by the commission, the procurement entity shall be permitted to recover reasonable administrative and procurement costs through the retail rates of end-use customers that are served by the procurement entity and are directly benefiting from the procurement of eligible renewable energy resources.

(g) Procurement and administrative costs associated with contracts entered into by an electrical corporation for eligible renewable energy resources pursuant to this article and approved by the commission are reasonable and prudent and shall be recoverable in rates.

(h) Construction, alteration, demolition, installation, and repair work on an eligible renewable energy resource that receives production incentives pursuant to Section 25742 of the Public Resources Code, including work performed to qualify, receive, or maintain production incentives, are public works for the purposes of Chapter 1 (commencing with Section 1720) of Part 7 of Division 2 of the Labor Code.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 1, Sec. 16. Effective December 10, 2011.)



399.14

(a) (1) An electrical corporation, pursuant to Chapter 5 (commencing with Section 1001), and in order to meet its unmet renewables portfolio standard procurement requirements, may apply to the commission for approval to construct, own, and operate an eligible renewable energy resource.

(2) If the proposed eligible renewable energy resource complies with the requirements of subdivision (b), the commission shall approve an application filed pursuant to paragraph (1), until the commission has approved applications for eligible renewable energy resources for the electrical corporation that, when constructed and operating, will provide 8.25 percent of the electrical corporation s anticipated retail sales by December 31, 2020, and thereafter.

(3) The commission may approve additional applications for eligible renewable energy resources once the commission has approved sufficient applications for eligible renewable energy resources for the electrical corporation that, when constructed and operating, will provide 8.25 percent of the electrical corporation s anticipated retail sales by December 31, 2020, and thereafter.

(b) The commission shall not approve any application by an electrical corporation pursuant to subdivision (a) unless both of the following conditions are met:

(1) The eligible renewable energy resource utilizes a viable technology at a reasonable cost.

(2) The eligible renewable energy resource provides comparable or superior value to ratepayers when compared to then recent contracts for generation provided by eligible renewable energy resources.

(c) In approving any application by an electrical corporation for approval to construct, own, and operate an eligible renewable energy resource, the commission shall apply traditional cost-of-service ratemaking. When applying traditional cost-of-service ratemaking, the commission, in the certificate authorizing the new construction, shall specify the maximum cost determined to be reasonable and prudent for the construction of the facility and the cost of initial operation of the facility. Upon a filing by the electrical corporation, the commission may authorize an increase in the maximum cost of construction if it determines that the cost has in fact increased, that the cost increase is determined to be reasonable and prudent, and that the present or future public convenience or necessity require construction of the project at the increased cost.

(Repealed and added by Stats. 2011, 1st Ex. Sess., Ch. 1, Sec. 18. Effective December 10, 2011.)



399.15

(a) In order to fulfill unmet long-term resource needs, the commission shall establish a renewables portfolio standard requiring all retail sellers to procure a minimum quantity of electricity products from eligible renewable energy resources as a specified percentage of total kilowatthours sold to their retail end-use customers each compliance period to achieve the targets established under this article. For any retail seller procuring at least 14 percent of retail sales from eligible renewable energy resources in 2010, the deficits associated with any previous renewables portfolio standard shall not be added to any procurement requirement pursuant to this article.

(b) The commission shall implement renewables portfolio standard procurement requirements only as follows:

(1) Each retail seller shall procure a minimum quantity of eligible renewable energy resources for each of the following compliance periods:

(A) January 1, 2011, to December 31, 2013, inclusive.

(B) January 1, 2014, to December 31, 2016, inclusive.

(C) January 1, 2017, to December 31, 2020, inclusive.

(2) (A) No later than January 1, 2012, the commission shall establish the quantity of electricity products from eligible renewable energy resources to be procured by the retail seller for each compliance period. These quantities shall be established in the same manner for all retail sellers and result in the same percentages used to establish compliance period quantities for all retail sellers.

(B) In establishing quantities for the compliance period from January 1, 2011, to December 31, 2013, inclusive, the commission shall require procurement for each retail seller equal to an average of 20 percent of retail sales. For the following compliance periods, the quantities shall reflect reasonable progress in each of the intervening years sufficient to ensure that the procurement of electricity products from eligible renewable energy resources achieves 25 percent of retail sales by December 31, 2016, and 33 percent of retail sales by December 31, 2020. The commission shall require retail sellers to procure not less than 33 percent of retail sales of electricity products from eligible renewable energy resources in all subsequent years.

(C) Retail sellers shall be obligated to procure no less than the quantities associated with all intervening years by the end of each compliance period. Retail sellers shall not be required to demonstrate a specific quantity of procurement for any individual intervening year.

(3) The commission may require the procurement of eligible renewable energy resources in excess of the quantities specified in paragraph (2).

(4) Only for purposes of establishing the renewables portfolio standard procurement requirements of paragraph (1) and determining the quantities pursuant to paragraph (2), the commission shall include all electricity sold to retail customers by the Department of Water Resources pursuant to Division 27 (commencing with Section 80000) of the Water Code in the calculation of retail sales by an electrical corporation.

(5) The commission shall waive enforcement of this section if it finds that the retail seller has demonstrated any of the following conditions are beyond the control of the retail seller and will prevent compliance:

(A) There is inadequate transmission capacity to allow for sufficient electricity to be delivered from proposed eligible renewable energy resource projects using the current operational protocols of the Independent System Operator. In making its findings relative to the existence of this condition with respect to a retail seller that owns transmission lines, the commission shall consider both of the following:

(i) Whether the retail seller has undertaken, in a timely fashion, reasonable measures under its control and consistent with its obligations under local, state, and federal laws and regulations, to develop and construct new transmission lines or upgrades to existing lines intended to transmit electricity generated by eligible renewable energy resources. In determining the reasonableness of a retail seller s actions, the commission shall consider the retail seller s expectations for full-cost recovery for these transmission lines and upgrades.

(ii) Whether the retail seller has taken all reasonable operational measures to maximize cost-effective deliveries of electricity from eligible renewable energy resources in advance of transmission availability.

(B) Permitting, interconnection, or other circumstances that delay procured eligible renewable energy resource projects, or there is an insufficient supply of eligible renewable energy resources available to the retail seller. In making a finding that this condition prevents timely compliance, the commission shall consider whether the retail seller has done all of the following:

(i) Prudently managed portfolio risks, including relying on a sufficient number of viable projects.

(ii) Sought to develop one of the following: its own eligible renewable energy resources, transmission to interconnect to eligible renewable energy resources, or energy storage used to integrate eligible renewable energy resources. This clause shall not require an electrical corporation to pursue development of eligible renewable energy resources pursuant to Section 399.14.

(iii) Procured an appropriate minimum margin of procurement above the minimum procurement level necessary to comply with the renewables portfolio standard to compensate for foreseeable delays or insufficient supply.

(iv) Taken reasonable measures, under the control of the retail seller, to procure cost-effective distributed generation and allowable unbundled renewable energy credits.

(C) Unanticipated curtailment of eligible renewable energy resources necessary to address the needs of a balancing authority.

(6) If the commission waives the compliance requirements of this section, the commission shall establish additional reporting requirements on the retail seller to demonstrate that all reasonable actions under the control of the retail seller are taken in each of the intervening years sufficient to satisfy future procurement requirements.

(7) The commission shall not waive enforcement pursuant to this section, unless the retail seller demonstrates that it has taken all reasonable actions under its control, as set forth in paragraph (5), to achieve full compliance.

(8) If a retail seller fails to procure sufficient eligible renewable energy resources to comply with a procurement requirement pursuant to paragraphs (1) and (2) and fails to obtain an order from the commission waiving enforcement pursuant to paragraph (5), the commission shall exercise its authority pursuant to Section 2113.

(9) Deficits associated with the compliance period shall not be added to a future compliance period.

(c) The commission shall establish a limitation for each electrical corporation on the procurement expenditures for all eligible renewable energy resources used to comply with the renewables portfolio standard. In establishing this limitation, the commission shall rely on the following:

(1) The most recent renewable energy procurement plan.

(2) Procurement expenditures that approximate the expected cost of building, owning, and operating eligible renewable energy resources.

(3) The potential that some planned resource additions may be delayed or canceled.

(d) In developing the limitation pursuant to subdivision (c), the commission shall ensure all of the following:

(1) The limitation is set at a level that prevents disproportionate rate impacts.

(2) The costs of all procurement credited toward achieving the renewables portfolio standard are counted towards the limitation.

(3) Procurement expenditures do not include any indirect expenses, including imbalance energy charges, sale of excess energy, decreased generation from existing resources, transmission upgrades, or the costs associated with relicensing any utility-owned hydroelectric facilities.

(e) (1) No later than January 1, 2016, the commission shall prepare a report to the Legislature assessing whether each electrical corporation can achieve a 33-percent renewables portfolio standard by December 31, 2020, and maintain that level thereafter, within the adopted cost limitations. If the commission determines that it is necessary to change the limitation for procurement costs incurred by any electrical corporation after that date, it may propose a revised cap consistent with the criteria in subdivisions (c) and (d). The proposed modifications shall take effect no earlier than January 1, 2017.

(2) Notwithstanding Section 10231.5 of the Government Code, the requirement for submitting a report imposed under paragraph (1) is inoperative on January 1, 2021.

(3) A report to be submitted pursuant to paragraph (1) shall be submitted in compliance with Section 9795 of the Government Code.

(f) If the cost limitation for an electrical corporation is insufficient to support the projected costs of meeting the renewables portfolio standard procurement requirements, the electrical corporation may refrain from entering into new contracts or constructing facilities beyond the quantity that can be procured within the limitation, unless eligible renewable energy resources can be procured without exceeding a de minimis increase in rates, consistent with the long-term procurement plan established for the electrical corporation pursuant to Section 454.5.

(g) (1) The commission shall monitor the status of the cost limitation for each electrical corporation in order to ensure compliance with this article.

(2) If the commission determines that an electrical corporation may exceed its cost limitation prior to achieving the renewables portfolio standard procurement requirements, the commission shall do both of the following within 60 days of making that determination:

(A) Investigate and identify the reasons why the electrical corporation may exceed its annual cost limitation.

(B) Notify the appropriate policy and fiscal committees of the Legislature that the electrical corporation may exceed its cost limitation, and include the reasons why the electrical corporation may exceed its cost limitation.

(h) The establishment of a renewables portfolio standard shall not constitute implementation by the commission of the federal Public Utility Regulatory Policies Act of 1978 (Public Law 95-617).

(Amended by Stats. 2013, Ch. 611, Sec. 2. Effective January 1, 2014.)



399.16

(a) Various electricity products from eligible renewable energy resources located within the WECC transmission network service area shall be eligible to comply with the renewables portfolio standard procurement requirements in Section 399.15. These electricity products may be differentiated by their impacts on the operation of the grid in supplying electricity, as well as, meeting the requirements of this article.

(b) Consistent with the goals of procuring the least-cost and best-fit electricity products from eligible renewable energy resources that meet project viability principles adopted by the commission pursuant to paragraph (4) of subdivision (a) of Section 399.13 and that provide the benefits set forth in Section 399.11, a balanced portfolio of eligible renewable energy resources shall be procured consisting of the following portfolio content categories:

(1) Eligible renewable energy resource electricity products that meet either of the following criteria:

(A) Have a first point of interconnection with a California balancing authority, have a first point of interconnection with distribution facilities used to serve end users within a California balancing authority area, or are scheduled from the eligible renewable energy resource into a California balancing authority without substituting electricity from another source. The use of another source to provide real-time ancillary services required to maintain an hourly or subhourly import schedule into a California balancing authority shall be permitted, but only the fraction of the schedule actually generated by the eligible renewable energy resource shall count toward this portfolio content category.

(B) Have an agreement to dynamically transfer electricity to a California balancing authority.

(2) Firmed and shaped eligible renewable energy resource electricity products providing incremental electricity and scheduled into a California balancing authority.

(3) Eligible renewable energy resource electricity products, or any fraction of the electricity generated, including unbundled renewable energy credits, that do not qualify under the criteria of paragraph (1) or (2).

(c) In order to achieve a balanced portfolio, all retail sellers shall meet the following requirements for all procurement credited toward each compliance period:

(1) Not less than 50 percent for the compliance period ending December 31, 2013, 65 percent for the compliance period ending December 31, 2016, and 75 percent thereafter of the eligible renewable energy resource electricity products associated with contracts executed after June 1, 2010, shall meet the product content requirements of paragraph (1) of subdivision (b).

(2) Not more than 25 percent for the compliance period ending December 31, 2013, 15 percent for the compliance period ending December 31, 2016, and 10 percent thereafter of the eligible renewable energy resource electricity products associated with contracts executed after June 1, 2010, shall meet the product content requirements of paragraph (3) of subdivision (b).

(3) Any renewable energy resources contracts executed on or after June 1, 2010, not subject to the limitations of paragraph (1) or (2), shall meet the product content requirements of paragraph (2) of subdivision (b).

(4) For purposes of electric service providers only, the restrictions in this subdivision on crediting eligible renewable energy resource electricity products to each compliance period shall apply to contracts executed after January 13, 2011.

(d) Any contract or ownership agreement originally executed prior to June 1, 2010, shall count in full toward the procurement requirements established pursuant to this article, if all of the following conditions are met:

(1) The renewable energy resource was eligible under the rules in place as of the date when the contract was executed.

(2) For an electrical corporation, the contract has been approved by the commission, even if that approval occurs after June 1, 2010.

(3) Any contract amendments or modifications occurring after June 1, 2010, do not increase the nameplate capacity or expected quantities of annual generation, or substitute a different renewable energy resource. The duration of the contract may be extended if the original contract specified a procurement commitment of 15 or more years.

(e) A retail seller may apply to the commission for a reduction of a procurement content requirement of subdivision (c). The commission may reduce a procurement content requirement of subdivision (c) to the extent the retail seller demonstrates that it cannot comply with that subdivision because of conditions beyond the control of the retail seller as provided in paragraph (5) of subdivision (b) of Section 399.15. The commission shall not, under any circumstance, reduce the obligation specified in paragraph (1) of subdivision (c) below 65 percent for any compliance obligation after December 31, 2016.

(Amended by Stats. 2012, Ch. 604, Sec. 1. Effective January 1, 2013.)



399.17

(a) (1) Subject to this section, the requirements of this article apply to an electrical corporation that as of January 1, 2010, had 60,000 or fewer customer accounts in California and met either of the following requirements:

(A) Served retail end-use customers outside California.

(B) Was located in a control area that is not under the operational balancing authority of the Independent System Operator or other California balancing authority and receives the majority of its electrical requirements from generating facilities located outside of California.

(2) This section applies to a successor entity to all or a portion of the service territory of an electrical corporation meeting the requirements of paragraph (1), but only to the extent that the successor entity will have 60,000 or fewer customer accounts in California.

(b) For an electrical corporation or qualifying successor entity meeting the requirements of subdivision (a), electricity products from eligible renewable energy resources may be used for compliance with the renewables portfolio standard procurement requirements notwithstanding any procurement content limitation in Section 399.16 and an eligible renewable energy resource includes a facility that is located outside California, if the facility is connected to the WECC transmission system, provided all of the following conditions are met:

(1) Any portion of the electricity generated by the facility and allocated by the electrical corporation or qualifying successor entity for its California customers, and is not used to fulfill renewable energy procurement requirements in other states.

(2) The electrical corporation or qualifying successor entity participates in, and complies with, the accounting system administered by the Energy Commission pursuant to subdivision (b) of Section 399.25.

(3) The Energy Commission verifies that the electricity generated by the facility is eligible to meet the procurement requirements of this article.

(c) The commission shall determine the procurement requirements for an electrical corporation or qualifying successor entity meeting the requirements of subdivision (a) as a specified percentage of total kilowatthours sold by the electrical corporation to its retail end-use customers in California in a compliance period.

(d) An electrical corporation or qualifying successor entity meeting the requirements of subdivision (a) may use an integrated resource plan prepared in compliance with the requirements of another state utility regulatory commission, to fulfill the requirement to prepare a renewable energy procurement plan pursuant to this article, provided the plan meets the requirements of Sections 399.13, 399.14, and 399.25, as modified by this section.

(e) Procurement and administrative costs associated with long-term contracts for eligible renewable energy resources pursuant to this article entered into by an electrical corporation or qualifying successor entity meeting the requirements of subdivision (a) and approved by the commission, are reasonable and prudent and shall be recoverable in rates of the electrical corporation or its successor s California customers, provided the costs are not recoverable in rates in other states served by the electrical corporation.

(f) Procurement expenditures for electricity products from eligible renewable energy resources pursuant to this section by an electrical corporation or successor entity meeting the requirements of subdivision (a) shall be subject to a limitation on procurement expenditures established by the commission pursuant to subdivision (c) of Section 399.15.

(Repealed and added by Stats. 2011, 1st Ex. Sess., Ch. 1, Sec. 24. Effective December 10, 2011.)



399.18

(a) This section applies to an electrical corporation that as of January 1, 2010, met either of the following conditions:

(1) Served 30,000 or fewer customer accounts in California and had issued at least four solicitations for eligible renewable energy resources prior to June 1, 2010.

(2) Had 1,000 or fewer customer accounts in California and was not connected to any transmission system or to the Independent System Operator.

(b) For an electrical corporation or its successor, electricity products from eligible renewable energy resources may be used for compliance with this article, notwithstanding any procurement content limitation in Section 399.16, provided that both of the following conditions are met:

(1) The electrical corporation or its successor participates in, and complies with, the accounting system administered by the Energy Commission pursuant to subdivision (b) of Section 399.25.

(2) The Energy Commission verifies that the electricity generated by the facility is eligible to meet the requirements of Section 399.15.

(Amended by Stats. 2012, Ch. 162, Sec. 159. Effective January 1, 2013.)



399.19

The commission, in consultation with the Energy Commission, shall report to the Legislature by January 1 of every even-numbered year on all of the following:

(a) The progress and status of procurement activities by each retail seller.

(b) The status of permitting and siting eligible renewable energy resources and transmission facilities necessary to supply electricity generated to load, including the time taken to permit each eligible renewable energy resource and transmission line or upgrade, explanations of failures to meet permitting milestones, and recommendations for improvements to expedite permitting and siting processes.

(c) The projected ability of each electrical corporation to meet the renewables portfolio standard procurement requirements under the cost limitations in subdivision (d) of Section 399.15 and any recommendations for revisions of those cost limitations.

(d) Any barriers to, and policy recommendations for, achieving the renewables portfolio standard pursuant to this article.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 1, Sec. 26. Effective December 10, 2011.)



399.20

(a) It is the policy of this state and the intent of the Legislature to encourage electrical generation from eligible renewable energy resources.

(b) As used in this section, electric generation facility means an electric generation facility located within the service territory of, and developed to sell electricity to, an electrical corporation that meets all of the following criteria:

(1) Has an effective capacity of not more than three megawatts.

(2) Is interconnected and operates in parallel with the electrical transmission and distribution grid.

(3) Is strategically located and interconnected to the electrical transmission and distribution grid in a manner that optimizes the deliverability of electricity generated at the facility to load centers.

(4) Is an eligible renewable energy resource.

(c) Every electrical corporation shall file with the commission a standard tariff for electricity purchased from an electric generation facility. The commission may modify or adjust the requirements of this section for any electrical corporation with less than 100,000 service connections, as individual circumstances merit.

(d) (1) The tariff shall provide for payment for every kilowatthour of electricity purchased from an electric generation facility for a period of 10, 15, or 20 years, as authorized by the commission. The payment shall be the market price determined by the commission pursuant to paragraph (2) and shall include all current and anticipated environmental compliance costs, including, but not limited to, mitigation of emissions of greenhouse gases and air pollution offsets associated with the operation of new generating facilities in the local air pollution control or air quality management district where the electric generation facility is located.

(2) The commission shall establish a methodology to determine the market price of electricity for terms corresponding to the length of contracts with an electric generation facility, in consideration of the following:

(A) The long-term market price of electricity for fixed price contracts, determined pursuant to an electrical corporation s general procurement activities as authorized by the commission.

(B) The long-term ownership, operating, and fixed-price fuel costs associated with fixed-price electricity from new generating facilities.

(C) The value of different electricity products including baseload, peaking, and as-available electricity.

(3) The commission may adjust the payment rate to reflect the value of every kilowatthour of electricity generated on a time-of-delivery basis.

(4) The commission shall ensure, with respect to rates and charges, that ratepayers that do not receive service pursuant to the tariff are indifferent to whether a ratepayer with an electric generation facility receives service pursuant to the tariff.

(e) An electrical corporation shall provide expedited interconnection procedures to an electric generation facility located on a distribution circuit that generates electricity at a time and in a manner so as to offset the peak demand on the distribution circuit, if the electrical corporation determines that the electric generation facility will not adversely affect the distribution grid. The commission shall consider and may establish a value for an electric generation facility located on a distribution circuit that generates electricity at a time and in a manner so as to offset the peak demand on the distribution circuit.

(f) (1) An electrical corporation shall make the tariff available to the owner or operator of an electric generation facility within the service territory of the electrical corporation, upon request, on a first-come-first-served basis, until the electrical corporation meets its proportionate share of a statewide cap of 750 megawatts cumulative rated generation capacity served under this section and Section 387.6. The proportionate share shall be calculated based on the ratio of the electrical corporation s peak demand compared to the total statewide peak demand.

(2) By June 1, 2013, the commission shall, in addition to the 750 megawatts identified in paragraph (1), direct the electrical corporations to collectively procure at least 250 megawatts of cumulative rated generating capacity from developers of bioenergy projects that commence operation on or after June 1, 2013. The commission shall, for each electrical corporation, allocate shares of the additional 250 megawatts based on the ratio of each electrical corporation s peak demand compared to the total statewide peak demand. In implementing this paragraph, the commission shall do all of the following:

(A) Allocate the 250 megawatts identified in this paragraph among the electrical corporations based on the following categories:

(i) For biogas from wastewater treatment, municipal organic waste diversion, food processing, and codigestion, 110 megawatts.

(ii) For dairy and other agricultural bioenergy, 90 megawatts.

(iii) For bioenergy using byproducts of sustainable forest management, 50 megawatts. Allocations under this category shall be determined based on the proportion of bioenergy that sustainable forest management providers derive from sustainable forest management in fire threat treatment areas, as designated by the Department of Forestry and Fire Protection.

(B) Direct the electrical corporations to develop standard contract terms and conditions that reflect the operational characteristics of the projects, and to provide a streamlined contracting process.

(C) Coordinate, to the maximum extent feasible, any incentive or subsidy programs for bioenergy with the agencies listed in subparagraph (A) of paragraph (3) in order to provide maximum benefits to ratepayers and to ensure that incentives are used to reduce contract prices.

(D) The commission shall encourage gas and electrical corporations to develop and offer programs and services to facilitate development of in-state biogas for a broad range of purposes.

(3) (A) The commission, in consultation with the State Energy Resources Conservation and Development Commission, the State Air Resources Board, the Department of Forestry and Fire Protection, the Department of Food and Agriculture, and the Department of Resources Recycling and Recovery, may review the allocations of the 250 additional megawatts identified in paragraph (2) to determine if those allocations are appropriate.

(B) If the commission finds that the allocations of the 250 additional megawatts identified in paragraph (2) are not appropriate, the commission may reallocate the 250 megawatts among the categories established in subparagraph (A) of paragraph (2).

(4) For the purposes of this subdivision, bioenergy means biogas and biomass.

(g) The electrical corporation may make the terms of the tariff available to owners and operators of an electric generation facility in the form of a standard contract subject to commission approval.

(h) Every kilowatthour of electricity purchased from an electric generation facility shall count toward meeting the electrical corporation s renewables portfolio standard annual procurement targets for purposes of paragraph (1) of subdivision (b) of Section 399.15.

(i) The physical generating capacity of an electric generation facility shall count toward the electrical corporation s resource adequacy requirement for purposes of Section 380.

(j) (1) The commission shall establish performance standards for any electric generation facility that has a capacity greater than one megawatt to ensure that those facilities are constructed, operated, and maintained to generate the expected annual net production of electricity and do not impact system reliability.

(2) The commission may reduce the three megawatt capacity limitation of paragraph (1) of subdivision (b) if the commission finds that a reduced capacity limitation is necessary to maintain system reliability within that electrical corporation s service territory.

(k) (1) Any owner or operator of an electric generation facility that received ratepayer-funded incentives in accordance with Section 379.6 of this code, or with Section 25782 of the Public Resources Code, and participated in a net metering program pursuant to Sections 2827, 2827.9, and 2827.10 of this code prior to January 1, 2010, shall be eligible for a tariff or standard contract filed by an electrical corporation pursuant to this section.

(2) In establishing the tariffs or standard contracts pursuant to this section, the commission shall consider ratepayer-funded incentive payments previously received by the generation facility pursuant to Section 379.6 of this code or Section 25782 of the Public Resources Code. The commission shall require reimbursement of any funds received from these incentive programs to an electric generation facility, in order for that facility to be eligible for a tariff or standard contract filed by an electrical corporation pursuant to this section, unless the commission determines ratepayers have received sufficient value from the incentives provided to the facility based on how long the project has been in operation and the amount of renewable electricity previously generated by the facility.

(3) A customer that receives service under a tariff or contract approved by the commission pursuant to this section is not eligible to participate in any net metering program.

(l) An owner or operator of an electric generation facility electing to receive service under a tariff or contract approved by the commission shall continue to receive service under the tariff or contract until either of the following occurs:

(1) The owner or operator of an electric generation facility no longer meets the eligibility requirements for receiving service pursuant to the tariff or contract.

(2) The period of service established by the commission pursuant to subdivision (d) is completed.

(m) Within 10 days of receipt of a request for a tariff pursuant to this section from an owner or operator of an electric generation facility, the electrical corporation that receives the request shall post a copy of the request on its Internet Web site. The information posted on the Internet Web site shall include the name of the city in which the facility is located, but information that is proprietary and confidential, including, but not limited to, address information beyond the name of the city in which the facility is located, shall be redacted.

(n) An electrical corporation may deny a tariff request pursuant to this section if the electrical corporation makes any of the following findings:

(1) The electric generation facility does not meet the requirements of this section.

(2) The transmission or distribution grid that would serve as the point of interconnection is inadequate.

(3) The electric generation facility does not meet all applicable state and local laws and building standards and utility interconnection requirements.

(4) The aggregate of all electric generating facilities on a distribution circuit would adversely impact utility operation and load restoration efforts of the distribution system.

(o) Upon receiving a notice of denial from an electrical corporation, the owner or operator of the electric generation facility denied a tariff pursuant to this section shall have the right to appeal that decision to the commission.

(p) In order to ensure the safety and reliability of electric generation facilities, the owner of an electric generation facility receiving a tariff pursuant to this section shall provide an inspection and maintenance report to the electrical corporation at least once every other year. The inspection and maintenance report shall be prepared at the owner s or operator s expense by a California-licensed contractor who is not the owner or operator of the electric generation facility. A California-licensed electrician shall perform the inspection of the electrical portion of the generation facility.

(q) The contract between the electric generation facility receiving the tariff and the electrical corporation shall contain provisions that ensure that construction of the electric generating facility complies with all applicable state and local laws and building standards, and utility interconnection requirements.

(r) (1) All construction and installation of facilities of the electrical corporation, including at the point of the output meter or at the transmission or distribution grid, shall be performed only by that electrical corporation.

(2) All interconnection facilities installed on the electrical corporation s side of the transfer point for electricity between the electrical corporation and the electrical conductors of the electric generation facility shall be owned, operated, and maintained only by the electrical corporation. The ownership, installation, operation, reading, and testing of revenue metering equipment for electric generating facilities shall only be performed by the electrical corporation.

(Amended by Stats. 2012, Ch. 612, Sec. 1. Effective January 1, 2013.)



399.21

(a) The commission, by rule, shall authorize the use of renewable energy credits to satisfy the renewables portfolio standard procurement requirements established pursuant to this article, subject to the following conditions:

(1) Prior to authorizing any renewable energy credit to be used toward satisfying the renewables portfolio standard procurement requirements, the commission and the Energy Commission shall conclude that the tracking system established pursuant to subdivision (c) of Section 399.25, is operational, is capable of independently verifying that electricity earning the credit is generated by an eligible renewable energy resource, and can ensure that renewable energy credits shall not be double counted by any seller of electricity within the service territory of the WECC.

(2) Each renewable energy credit shall be counted only once for compliance with the renewables portfolio standard of this state or any other state, or for verifying retail product claims in this state or any other state.

(3) All revenues received by an electrical corporation for the sale of a renewable energy credit shall be credited to the benefit of ratepayers.

(4) Renewable energy credits shall not be created for electricity generated pursuant to any electricity purchase contract with a retail seller or a local publicly owned electric utility executed before January 1, 2005, unless the contract contains explicit terms and conditions specifying the ownership or disposition of those credits. Procurement under those contracts shall be tracked through the accounting system described in subdivision (b) of Section 399.25 and included in the quantity of eligible renewable energy resources of the purchasing retail seller pursuant to Section 399.15.

(5) Renewable energy credits shall not be created for electricity generated under any electricity purchase contract executed after January 1, 2005, pursuant to the federal Public Utility Regulatory Policies Act of 1978 (16 U.S.C. Sec. 2601 et seq.). Procurement under the electricity purchase contracts shall be tracked through the accounting system implemented by the Energy Commission pursuant to subdivision (b) of Section 399.25 and count toward the renewables portfolio standard procurement requirements of the purchasing retail seller.

(6) A renewable energy credit shall not be eligible for compliance with a renewables portfolio standard procurement requirement unless it is retired in the tracking system established pursuant to subdivision (c) of Section 399.25 by the retail seller or local publicly owned electric utility within 36 months from the initial date of generation of the associated electricity.

(b) The commission shall allow an electrical corporation to recover the reasonable costs of purchasing, selling, and administering renewable energy credit contracts in rates.

(Added by renumbering Section 399.16 by Stats. 2011, 1st Ex. Sess., Ch. 1, Sec. 21. Effective December 10, 2011.)



399.22

(a) For purposes of this section, state agency means any state agency, board, department, or commission, including the entities specified in subdivision (a) of Section 15814.12 of the Government Code.

(b) A state agency generating electricity from an electric generation facility, as defined in Section 387.6 or 399.20, that operates under a tariff adopted pursuant to either of those sections, and that is owned by, operated by, or on property under the control of, the state agency shall take the total annual amount of kilowatthours exported to the grid into consideration when determining whether the state agency has achieved the policy goals and objectives established by law for the state agency.

(Added by Stats. 2010, Ch. 474, Sec. 1. Effective January 1, 2011.)



399.24

(a) To meet the energy and transportation needs of the state, the commission shall adopt policies and programs that promote the in-state production and distribution of biomethane. The policies and programs shall facilitate the development of a variety of sources of in-state biomethane.

(b) For the purposes of this section, biomethane means biogas that meets the standards adopted pursuant to subdivisions (c) and (d) of Section 25421 of the Health and Safety Code for injection into a common carrier pipeline.

(Added by Stats. 2012, Ch. 602, Sec. 5. Effective January 1, 2013.)



399.25

The Energy Commission shall do all of the following:

(a) Certify eligible renewable energy resources that it determines meet the criteria described in subdivision (e) of Section 399.12.

(b) Design and implement an accounting system to verify compliance with the renewables portfolio standard by retail sellers and local publicly owned electric utilities, to ensure that electricity generated by an eligible renewable energy resource is counted only once for the purpose of meeting the renewables portfolio standard of this state or any other state, to certify renewable energy credits produced by eligible renewable energy resources, and to verify retail product claims in this state or any other state. In establishing the guidelines governing this accounting system, the Energy Commission shall collect data from electricity market participants that it deems necessary to verify compliance of retail sellers and local publicly owned electric utilities, in accordance with the requirements of this article and the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code). In seeking data from electrical corporations, the Energy Commission shall request data from the commission. The commission shall collect data from electrical corporations and remit the data to the Energy Commission within 90 days of the request.

(c) Establish a system for tracking and verifying renewable energy credits that, through the use of independently audited data, verifies the generation of electricity associated with each renewable energy credit and protects against multiple counting of the same renewable energy credit. The Energy Commission shall consult with other western states and with the WECC in the development of this system.

(d) Certify, for purposes of compliance with the renewables portfolio standard requirements by a retail seller, the eligibility of renewable energy credits associated with eligible renewable energy resources procured by a local publicly owned electric utility, if the Energy Commission determines that all of the conditions of Section 399.31 have been met.

(Added by renumbering Section 399.13 by Stats. 2011, 1st Ex. Sess., Ch. 1, Sec. 15. Effective December 10, 2011.)



399.26

(a) In order for the state to meet the requirements of the California Renewables Portfolio Standard Program, substantially increased amounts of electricity generated by eligible renewable energy resources must be integrated with, and interconnected to, the transmission grid that is either owned by, or under the operational control of, the local publicly owned electric utilities and the transmission grid that is under the operational control of the Independent System Operator.

(b) The Independent System Operator and the balancing authority of each area in California shall do both of the following:

(1) Work cooperatively to integrate and interconnect eligible renewable energy resources to the transmission grid by the most efficient means possible with the goal of minimizing the impact and cost of new transmission needed to meet both reliability needs and the renewables portfolio standard procurement requirements.

(2) Accomplish the requirements of paragraph (1) in a manner that respects the ownership, business, and dispatch models for transmission facilities owned by electrical corporations, local publicly owned electric utilities, joint powers agencies, and independent transmission companies.

(c) The Independent System Operator shall seek any approvals from the Federal Energy Regulatory Commission that are necessary to accomplish the goals and requirements of this article.

(d) In order to maintain electric service reliability and to minimize the construction of fossil fuel electrical generation capacity to support the integration of intermittent renewable electrical generation into the electrical grid, by July 1, 2011, the commission shall determine the effective load carrying capacity of wind and solar energy resources on the California electrical grid. The commission shall use those effective load carrying capacity values in establishing the contribution of wind and solar energy resources toward meeting the resource adequacy requirements established pursuant to Section 380.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 1, Sec. 28. Effective December 10, 2011.)



399.30

(a) To fulfill unmet long-term generation resource needs, each local publicly owned electric utility shall adopt and implement a renewable energy resources procurement plan that requires the utility to procure a minimum quantity of electricity products from eligible renewable energy resources, including renewable energy credits, as a specified percentage of total kilowatthours sold to the utility s retail end-use customers, each compliance period, to achieve the targets of subdivision (c).

(b) The governing board shall implement procurement targets for a local publicly owned electric utility that require the utility to procure a minimum quantity of eligible renewable energy resources for each of the following compliance periods:

(1) January 1, 2011, to December 31, 2013, inclusive.

(2) January 1, 2014, to December 31, 2016, inclusive.

(3) January 1, 2017, to December 31, 2020, inclusive.

(c) The governing board of a local publicly owned electric utility shall ensure all of the following:

(1) The quantities of eligible renewable energy resources to be procured for the compliance period from January 1, 2011, to December 31, 2013, inclusive, are equal to an average of 20 percent of retail sales.

(2) The quantities of eligible renewable energy resources to be procured for all other compliance periods reflect reasonable progress in each of the intervening years sufficient to ensure that the procurement of electricity products from eligible renewable energy resources achieves 25 percent of retail sales by December 31, 2016, and 33 percent of retail sales by December 31, 2020. The local governing board shall require the local publicly owned electric utilities to procure not less than 33 percent of retail sales of electricity products from eligible renewable energy resources in all subsequent years.

(3) A local publicly owned electric utility shall adopt procurement requirements consistent with Section 399.16.

(d) The governing board of a local publicly owned electric utility may adopt the following measures:

(1) Rules permitting the utility to apply excess procurement in one compliance period to subsequent compliance periods in the same manner as allowed for retail sellers pursuant to Section 399.13.

(2) Conditions that allow for delaying timely compliance consistent with subdivision (b) of Section 399.15.

(3) Cost limitations for procurement expenditures consistent with subdivision (c) of Section 399.15.

(e) The governing board of the local publicly owned electric utility shall adopt a program for the enforcement of this article on or before January 1, 2012. The program shall be adopted at a publicly noticed meeting offering all interested parties an opportunity to comment. Not less than 30 days notice shall be given to the public of any meeting held for purposes of adopting the program. Not less than 10 days notice shall be given to the public before any meeting is held to make a substantive change to the program.

(f) (1) Each local publicly owned electric utility shall annually post notice, in accordance with Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code, whenever its governing body will deliberate in public on its renewable energy resources procurement plan.

(2) Contemporaneous with the posting of the notice of a public meeting to consider the renewable energy resources procurement plan, the local publicly owned electric utility shall notify the Energy Commission of the date, time, and location of the meeting in order to enable the Energy Commission to post the information on its Internet Web site. This requirement is satisfied if the local publicly owned electric utility provides the uniform resource locator (URL) that links to this information.

(3) Upon distribution to its governing body of information related to its renewable energy resources procurement status and future plans, for its consideration at a noticed public meeting, the local publicly owned electric utility shall make that information available to the public and shall provide the Energy Commission with an electronic copy of the documents for posting on the Energy Commission s Internet Web site. This requirement is satisfied if the local publicly owned electric utility provides the uniform resource locator (URL) that links to the documents or information regarding other manners of access to the documents.

(g) A public utility district that receives all of its electricity pursuant to a preference right adopted and authorized by the United States Congress pursuant to Section 4 of the Trinity River Division Act of August 12, 1955 (Public Law 84-386) shall be in compliance with the renewable energy procurement requirements of this article.

(h) For a local publicly owned electric utility that was in existence on or before January 1, 2009, that provides retail electric service to 15,000 or fewer customer accounts in California, and is interconnected to a balancing authority located outside this state but within the WECC, an eligible renewable energy resource includes a facility that is located outside California that is connected to the WECC transmission system, if all of the following conditions are met:

(1) The electricity generated by the facility is procured by the local publicly owned electric utility, is delivered to the balancing authority area in which the local publicly owned electric utility is located, and is not used to fulfill renewable energy procurement requirements of other states.

(2) The local publicly owned electric utility participates in, and complies with, the accounting system administered by the Energy Commission pursuant to this article.

(3) The Energy Commission verifies that the electricity generated by the facility is eligible to meet the renewables portfolio standard procurement requirements.

(i) Notwithstanding subdivision (a), for a local publicly owned electric utility that is a joint powers authority of districts established pursuant to state law on or before January 1, 2005, that furnish electric services other than to residential customers, and is formed pursuant to the Irrigation District Law (Division 11 (commencing with Section 20500) of the Water Code), the percentage of total kilowatthours sold to the district s retail end-use customers, upon which the renewables portfolio standard procurement requirements in subdivision (b) are calculated, shall be based on the authority s average retail sales over the previous seven years. If the authority has not furnished electric service for seven years, then the calculation shall be based on average retail sales over the number of completed years during which the authority has provided electric service.

(j) A local publicly owned electric utility in a city and county that only receives greater than 67 percent of its electricity sources from hydroelectric generation located within the state that it owns and operates, and that does not meet the definition of a renewable electrical generation facility pursuant to Section 25741 of the Public Resources Code, shall be required to procure eligible renewable energy resources, including renewable energy credits, to meet only the electricity demands unsatisfied by its hydroelectric generation in any given year, in order to satisfy its renewable energy procurement requirements.

(k) (1) A local publicly owned electric utility that receives greater than 50 percent of its annual retail sales from its own hydroelectric generation that is not an eligible renewable energy resource shall not be required to procure additional eligible renewable energy resources in excess of either of the following:

(A) The portion of its retail sales not supplied by its own hydroelectric generation. For these purposes, retail sales supplied by an increase in hydroelectric generation resulting from an increase in the amount of water stored by a dam because the dam is enlarged or otherwise modified after December 31, 2012, shall not count as being retail sales supplied by the utility s own hydroelectric generation.

(B) The cost limitation adopted pursuant to this section.

(2) For the purposes of this subdivision, hydroelectric generation means electricity generated from a hydroelectric facility that satisfies all of the following:

(A) Is owned solely and operated by the local publicly owned electric utility as of 1967.

(B) Serves a local publicly owned electric utility with a distribution system demand of less than 150 megawatts.

(C) Involves a contract in which an electrical corporation receives the benefit of the electric generation through June of 2014, at which time the benefit reverts back to the ownership and control of the local publicly owned electric utility.

(D) Has a maximum penstock flow capacity of no more than 3,200 cubic feet per second and includes a regulating reservoir with a small hydroelectric generation facility producing fewer than 20 megawatts with a maximum penstock flow capacity of no more than 3,000 cubic feet per second.

(3) This subdivision does not reduce or eliminate any renewable procurement requirement for any compliance period ending prior to January 1, 2014.

(4) This subdivision does not require a local publicly owned electric utility to purchase additional eligible renewable energy resources in excess of the procurement requirements of subdivision (c).

(l) A local publicly owned electric utility shall retain discretion over both of the following:

(1) The mix of eligible renewable energy resources procured by the utility and those additional generation resources procured by the utility for purposes of ensuring resource adequacy and reliability.

(2) The reasonable costs incurred by the utility for eligible renewable energy resources owned by the utility.

(m) On or before July 1, 2011, the Energy Commission shall adopt regulations specifying procedures for enforcement of this article. The regulations shall include a public process under which the Energy Commission may issue a notice of violation and correction against a local publicly owned electric utility for failure to comply with this article, and for referral of violations to the State Air Resources Board for penalties pursuant to subdivision (o).

(n) (1) Upon a determination by the Energy Commission that a local publicly owned electric utility has failed to comply with this article, the Energy Commission shall refer the failure to comply with this article to the State Air Resources Board, which may impose penalties to enforce this article consistent with Part 6 (commencing with Section 38580) of Division 25.5 of the Health and Safety Code. Any penalties imposed shall be comparable to those adopted by the commission for noncompliance by retail sellers.

(2) If Division 25.5 (commencing with Section 38500) of the Health and Safety Code is suspended or repealed, the State Air Resources Board may take action to enforce this article on local publicly owned electric utilities consistent with Section 41513 of the Health and Safety Code, and impose penalties on a local publicly owned electric utility consistent with Article 3 (commencing with Section 42400) of Chapter 4 of Part 4 of, and Chapter 1.5 (commencing with Section 43025) of Part 5 of, Division 26 of the Health and Safety Code.

(3) For the purpose of this subdivision, this section is an emissions reduction measure pursuant to Section 38580 of the Health and Safety Code.

(4) If the State Air Resources Board has imposed a penalty upon a local publicly owned electric utility for the utility s failure to comply with this article, the State Air Resources Board shall not impose an additional penalty for the same infraction, or the same failure to comply, with any renewables procurement requirement imposed upon the utility pursuant to the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code).

(5) Any penalties collected by the State Air Resources Board pursuant to this article shall be deposited in the Air Pollution Control Fund and, upon appropriation by the Legislature, shall be expended for reducing emissions of air pollution or greenhouse gases within the same geographic area as the local publicly owned electric utility.

(o) The commission has no authority or jurisdiction to enforce any of the requirements of this article on a local publicly owned electric utility.

(Amended by Stats. 2013, Ch. 520, Sec. 1. Effective January 1, 2014.)



399.31

A retail seller may procure renewable energy credits associated with deliveries of electricity by an eligible renewable energy resource to a local publicly owned electric utility, for purposes of compliance with the renewables portfolio standard requirements, if both of the following conditions are met:

(a) The local publicly owned electric utility has adopted and implemented a renewable energy resources procurement plan that complies with the renewables portfolio standard adopted pursuant to Section 399.30.

(b) The local publicly owned electric utility is procuring sufficient eligible renewable energy resources to satisfy the target standard, and will not fail to satisfy the target standard in the event that the renewable energy credit is sold to the retail seller.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 1, Sec. 30. Effective December 10, 2011.)



399.32

(a) It is the policy of the state and the intent of the Legislature to encourage electrical generation from eligible renewable energy resources.

(b) As used in this section, electric generation facility means an electric generation facility located within the service territory of, and developed to sell electricity to, a local publicly owned electric utility, and that meets all of the following criteria:

(1) Has an effective capacity of not more than three megawatts.

(2) Is interconnected and operates in parallel with the electrical transmission and distribution grid.

(3) Is strategically located and interconnected to the electrical transmission and distribution grid in a manner that optimizes the deliverability of electricity generated at the facility to load centers.

(4) Is an eligible renewable energy resource pursuant to this article.

(c) A local publicly owned electric utility that sells electricity at retail to 75,000 or more customers shall adopt a standard tariff for electricity purchased from an electric generation facility by July 1, 2013.

(d) The governing board of the local publicly owned electric utility shall ensure that the tariff adopted pursuant to subdivision (c) reflects the value of every kilowatthour of electricity generated on a time-of-delivery basis, and shall consider avoided costs for distribution and transmission system upgrades, whether the facility generates electricity in a manner that offsets peak demand on the distribution circuit, and all current and anticipated environmental and greenhouse gases reduction compliance costs. The governing board may adjust this value based on the other attributes of renewable generation. The governing board shall ensure, with respect to rates and charges, that ratepayers that do not receive service pursuant to the tariff are indifferent to whether a ratepayer with an electric generation facility receives service pursuant to the tariff.

(e) A local publicly owned electric utility that sells electricity at retail to 75,000 or more customers shall make the tariff available to the owner or operator of an electric generation facility within the service territory of the utility, upon request, on a first-come-first-served basis, until the utility meets its proportionate share of a statewide cap of 750 megawatts cumulative rated generation capacity served under this section and Section 399.20. The proportionate share shall be calculated based on the ratio of the utility s peak demand compared to the total statewide peak demand.

(f) The local publicly owned electric utility may make the terms of the tariff available to owners and operators of an electric generation facility in the form of a standard contract.

(g) Every kilowatthour of electricity purchased from an electric generation facility shall count toward meeting the local publicly owned electric utility s renewables portfolio standard annual procurement targets for purposes of Section 399.30.

(h) (1) A local publicly owned electric utility may establish performance standards for any electric generation facility that has a capacity greater than one megawatt to ensure that those facilities are constructed, operated, and maintained to generate the expected annual net production of electricity and do not impact system reliability.

(2) A local publicly owned electric utility may reduce the three megawatt capacity limitation of paragraph (1) of subdivision (b) if the utility finds that a reduced capacity limitation is necessary.

(i) Within 10 days of receipt of a request for a tariff pursuant to this section from an owner or operator of an electric generation facility, the local publicly owned electric utility that receives the request shall post a copy of the request on its Internet Web site. The information posted on the Internet Web site shall include the name of the city in which the facility is located, but information that is proprietary and confidential, including, but not limited to, address information beyond the name of the city in which the facility is located, shall be redacted.

(j) A local publicly owned electric utility may deny a tariff request pursuant to this section if the local publicly owned electric utility makes any of the following findings:

(1) The electric generation facility does not meet the requirements of this section.

(2) The transmission or distribution grid that would serve as the point of interconnection is inadequate.

(3) The electric generation facility does not meet all applicable state and local laws and building standards, and utility interconnection requirements.

(4) The aggregate of all electric generating facilities on a distribution circuit would adversely impact utility operation and load restoration efforts of the distribution system.

(k) Upon receiving a notice of denial from a local publicly owned electric utility, the owner or operator of the electric generation facility denied a tariff pursuant to this section shall have the right to appeal that decision to the governing board of the local publicly owned electric utility.

(l) In order to ensure the safety and reliability of electric generation facilities, the owner of an electric generation facility receiving a tariff pursuant to this section shall provide an inspection and maintenance report to the local publicly owned electric utility at least once every other year. The inspection and maintenance report shall be prepared at the owner s or operator s expense by a California-licensed contractor who is not the owner or operator of the electric generation facility. A California-licensed electrician shall perform the inspection of the electrical portion of the generation facility.

(m) The contract between the electric generation facility receiving the tariff and the local publicly owned electric utility shall contain provisions that ensure that construction of the electric generating facility complies with all applicable state and local laws and building standards, and utility interconnection requirements.

(n) (1) All construction and installation of facilities of the local publicly owned electric utility, including at the point of the output meter or at the transmission or distribution grid, shall only be performed by that local publicly owned electric utility.

(2) All interconnection facilities installed on the local publicly owned electric utility s side of the transfer point for electricity between the local publicly owned electric utility and the electrical conductors of the electric generation facility shall be owned, operated, and maintained only by the local publicly owned electric utility. The ownership, installation, operation, reading, and testing of revenue metering equipment for electric generating facilities shall be performed only by the local publicly owned electric utility.

(Added by renumbering Section 387.6 by Stats. 2012, Ch. 616, Sec. 1. Effective January 1, 2013.)









CHAPTER 2.5. Public Utilities Commission Reimbursement Fees

ARTICLE 1. Collection and Disposition of Fees

401

(a) The Legislature finds and declares that the public interest is best served by a commission that is appropriately funded and staffed, that can thoroughly examine the issues before it, and that can take timely and well-considered action on matters before it. The Legislature further finds and declares that funding the commission by means of a reasonable fee imposed upon each common carrier and business related thereto, each public utility that the commission regulates, and each applicant for, or holder of, a state franchise pursuant to Division 2.5 (commencing with Section 5800), helps to achieve those goals and is, therefore, in the public interest.

(b) The Legislature intends, in enacting this chapter, that the fees levied and collected pursuant thereto produce enough, and only enough, revenues to fund the commission with (1) its authorized expenditures for each fiscal year to regulate common carriers and businesses related thereto, public utilities, and applicants and holders of a state franchise to be a video service provider, less the amount to be paid from special accounts except those established by this article, reimbursements, federal funds, and the unencumbered balance from the preceding year; (2) an appropriate reserve; and (3) any adjustment appropriated by the Legislature.

(c) For purposes of this chapter, an appropriate reserve means a reserve in addition to the commission s total authorized annual budget to regulate common carriers and related businesses, public utilities, and applicants and holders of a state franchise to be a video service provider, to be determined by the commission based on its past and projected operating experience.

(Amended by Stats. 2006, Ch. 700, Sec. 1. Effective January 1, 2007.)



402

The Public Utilities Commission Utilities Reimbursement Account is hereby continued in existence. All fees collected by the commission pursuant to Section 431 shall be transmitted to the Treasurer at least quarterly for deposit in the account.

(Repealed and added by Stats. 1983, Ch. 323, Sec. 71. Effective July 1, 1983.)



403

There is hereby created the Public Utilities Commission Transportation Reimbursement Account in the General Fund. All fees collected by the commission pursuant to Section 421 shall be transmitted to the Treasurer at least quarterly for deposit in the account.

(Repealed and added by Stats. 1983, Ch. 323, Sec. 71. Effective July 1, 1983.)



404

(a) All fees paid pursuant to this chapter, exclusive of any penalties for delinquency, shall be allowed by the commission in a separate order as an ordinary operating expense for purposes of establishing rates or charges. The commission shall authorize each person or corporation subject to Section 421 or 431 to annually adjust its rates or charges for intrastate services so as to collect from its customers and subscribers an amount sufficient to pay the amount of the fee required by Section 421 or 431 together with the costs of collecting the fee from each customer or subscriber.

(b) The commission shall adopt rules to determine the appropriate level of fees for carriers that provide transportation services incidental to commercial balloon operations, commercial river rafting, or skiing.

(c) Each person or corporation subject to Section 421 or 431 may identify separately, on the bill of each customer or subscriber, the amount to be paid by each customer or subscriber for purposes of funding the commission pursuant to this chapter.

(d) Persons or corporations subject to Section 421 or 431 shall pay the fee in accordance with Section 423 or 433 after collection from their customers or subscribers.

(Amended (as amended by Stats. 1991, Ch. 636, Sec. 1) by Stats. 1993, Ch. 125, Sec. 1. Effective January 1, 1994.)



405

If any person or corporation subject to this chapter is in default of the preparation and submission of any report or the payment of any fee required by this chapter for a period of 30 days or more, the commission may suspend or revoke the certificate of public convenience and necessity, permit, or other operating authority of the person or corporation or order the person or corporation to cease and desist from conducting all operations subject to the jurisdiction of the commission, and the commission may estimate from all available information the appropriate fee and may add to the amount of that estimated fee a penalty not to exceed 25 percent of the amount on account of the failure, refusal, or neglect to prepare and submit the report or to pay the fee, and the person or corporation shall be estopped to complain of the amount of the commission s estimate.

Upon payment of the fee so estimated and penalty, if applicable, the certificate, permit, or other operating authority of the person or corporation suspended in accordance with this section shall be reinstated or the order to cease and desist revoked. The commission may grant a reasonable extension of the 30-day period to any person or corporation upon written application and a showing of the necessity of the extension.

Upon revocation of any certificate, permit, or other operating authority or issuance of an order to cease and desist pursuant to this section, all fees in default shall become due and payable immediately.

(Repealed and added by Stats. 1983, Ch. 323, Sec. 71. Effective July 1, 1983.)



406

The commission may bring an action, in its own name or in the name of the people of the state, in any court of competent jurisdiction, for the collection of delinquent fees estimated under Section 405, or for an amount due, owing, and unpaid to it, as shown by report filed by the commission, together with a penalty of 25 percent for the delinquency.

(Repealed and added by Stats. 1983, Ch. 323, Sec. 71. Effective July 1, 1983.)



407

The commission shall authorize refunds of the fees provided for in this chapter when the fees were collected in error.

(Repealed and added by Stats. 1983, Ch. 323, Sec. 71. Effective July 1, 1983.)



408

Notwithstanding any other provision of law, all fees and charges collected by the commission pursuant to this code from each common carrier and related business subject to Section 421 and from interstate or foreign highway carriers registered pursuant to the Interstate and Foreign Highway Carriers Registration Act (Chapter 2 (commencing with Section 3901) of Division 2), shall be deposited in the Public Utilities Commission Transportation Reimbursement Account, in addition to the fee authorized by Section 421.

(Added by Stats. 1983, Ch. 323, Sec. 71. Effective July 1, 1983.)



409

(a) Notwithstanding any other provision of law, all fees and charges collected pursuant to this code by the commission from each public utility subject to Section 431, with the exception of any penalty collected pursuant to Section 405 or 406, shall be deposited in the Public Utilities Commission Utilities Reimbursement Account, in addition to the fee authorized by Section 431.

(b) A penalty collected pursuant to Section 405 or 406 shall be deposited in the General Fund.

(Amended by Stats. 2002, Ch. 1147, Sec. 2. Effective January 1, 2003.)



409.5

The commission shall maintain those records as are necessary to account separately for all fees and charges, including the fees authorized by Section 431, received from each class of utility subject to Article 3 (commencing with Section 431) and remitted pursuant to Section 409.

(Added by Stats. 1993, Ch. 1035, Sec. 1. Effective January 1, 1994.)



410

The commission may establish rules and regulations that it deems necessary to carry out the provisions of this chapter.

(Added by Stats. 1983, Ch. 323, Sec. 71. Effective July 1, 1983.)






ARTICLE 2. Common Carriers and Related Businesses

421

(a) The commission shall annually determine a fee to be paid by every passenger stage corporation, charter-party carrier of passengers, pipeline corporation, for-hire vessel operator, common carrier vessel operator, railroad corporation, and commercial air operator, and every other common carrier and related business subject to the jurisdiction of the commission, except as otherwise provided in Article 3 (commencing with Section 431) of this chapter and Chapter 6 (commencing with Section 5001) of Division 2.

(b) The annual fee shall be established to produce a total amount equal to the amount established in the authorized commission budget for the same year, including adjustments appropriated by the Legislature and an appropriate reserve, to regulate common carriers and related businesses, less the amount to be paid from special accounts or funds pursuant to Section 403, reimbursements, federal funds, other revenues, and unencumbered funds from the preceding year.

(c) Notwithstanding any other provision of law, the fees paid by railroad corporations shall be used for state-funded railroad investigation and enforcement activities of the commission, other than the rail safety activities funded by the Transportation Planning and Development Account pursuant to Section 99315. The railroad fees shall be set annually at a level which generates not less than the amount sufficient to fund activities pursuant to Sections 765.5, 7711, and 7712.

(d) On January 1, 1992, the commission shall submit to the Legislature a detailed budget implementing this section for the 1992 93 fiscal year. The commission shall also submit to the Legislature by January 1, 1993, and on each January 1 thereafter, a detailed budget for expenditure of railroad corporation fees for the ensuing budget year. The budget for expenditure of railroad corporation fees, for each of the 1996 97 and 1997 98 fiscal years, shall not exceed the amount of three million dollars ($3,000,000). Expenditures of this budget shall be limited to the following items:

(1) Expenditures for employees occupying, and actually performing service in, railroad-safety personnel positions that are directly involved in inspecting railroads and enforcing rail safety regulations. The commission shall expend the funds budgeted pursuant to this subdivision for the salaries, per diem, and travel expenses of employees specified in this paragraph, unless, by statute, the commission is specifically prohibited from expending all or part of those funds.

(2) Expenditures for employees occupying, and actually performing service in, clerical and support staff positions that are directly associated with railroad-safety inspections.

(3) Expenditures for legal personnel who actually pursue violations of rail safety regulations beyond the informal complaint level.

(4) Expenditures for an audit by the California State Auditor s Office pursuant to subdivision (f), not to exceed seventy-five thousand dollars ($75,000).

(5) Expenditures for the pro rata share of the commission s overhead costs while state personnel are actually occupying the positions, and are performing the duties specified in paragraphs (1) to (4), inclusive.

(e) The Department of Finance shall notify the Joint Legislative Budget Committee, pursuant to Section 28.00 of the annual Budget Act, prior to authorizing any change in the Budget Act appropriation for railroad corporation fees that is larger than one hundred thousand dollars ($100,000), or 10 percent of the amount budgeted, whichever is less.

(f) Except as otherwise provided in this subdivision, commencing with the 1993 94 fiscal year, and in each subsequent fiscal year until the 1999 2000 fiscal year, the commission shall conduct an audit of the expenditure of the funds received pursuant to this section, except that for the 1996 97 fiscal year and fiscal years thereafter the audit shall be conducted by the California State Auditor s Office. The results of this audit shall be reported, in writing, commencing on or before February 15, 1995, with respect to the audit for the 1993 94 fiscal year, and on or before January 15 of each year thereafter, with respect to the audit for the fiscal year ending on the previous June 30, to the appropriate policy and budget committees of the respective houses of the Legislature. The commission shall reimburse the California State Auditor s Office for the costs of the audits beginning with the 1996 97 fiscal year.

(g) On or before January 1, 1994, the commission shall hire a minimum of four additional operating practices inspectors, exclusive of supervisory personnel, who are, or shall become by July 1, 1994, federally certified, for the purpose of enforcing compliance by railroads operating in this state with state and federal safety regulations.

(h) The commission, in performing its duties, shall limit the expenditure of funds for rail safety division purposes to those railroad corporation fees collected pursuant to subdivision (d). In no event, shall the commission fund railroad safety activities utilizing funds from other commission accounts unrelated to railroad safety.

(Amended by Stats. 2012, Ch. 281, Sec. 42. Effective January 1, 2013.)



422

The commission shall establish the fee pursuant to Section 421 with the approval of the Department of Finance and in accordance with all of the following:

(a) In its annual budget request, the commission shall specify, at a minimum, both of the following:

(1) The amount of its budget to be financed by the fee.

(2) The dollar allocation of the amount of its budget to be financed by the fee by each class of carrier and related business subject to the fee. Each class of carrier and related business subject to this article shall pay fees sufficient to support the commission s regulatory activities for the class from which the fee is collected and to establish an appropriate reserve.

(b) The commission may establish different and distinct methods of assessing fees for each class of carrier and related business, if the revenues collected are consistent with paragraph (2) of subdivision (a).

(c) (1) Within each class of carrier and related business subject to the fee, the commission shall allocate, among the members of the class, the amount of the commission s budget to be financed by the fee based on the ratio that each member s gross intrastate revenues bears to the total gross intrastate revenues of the class, except for railroad corporations, whose fees shall be allocated within that class in accordance with subdivision (g).

(2) However, in the case of passenger vehicle operators, the commission may assess fees on a basis other than revenue, including, but not limited to, on a per vehicle basis, in an amount sufficient to support the regulatory activities of the commission for the passenger vehicle operators class from which the fee is collected, and to establish an appropriate reserve.

(d) Any carrier or related business which is a member of more than one class of carrier or related business shall be subject to the fee for each class of which it is a member.

(e) For every carrier and related business having annual gross intrastate revenues of one hundred thousand dollars ($100,000) or less, or for every railroad corporation having annual gross intrastate revenues of ten million dollars ($10,000,000) or less, the commission shall annually establish uniform fees, which shall be not less than a minimum annual fee, to be paid by each carrier and related business and by each railroad corporation, if the revenues collected are consistent with paragraph (2) of subdivision (a). Every carrier and related business and railroad corporation paying fees pursuant to this subdivision shall show proof of eligibility at the time of payment in a form the commission may specify.

(f) The commission shall annually establish a uniform fee, which shall be not less than a minimum annual fee, to be paid by every commercial air operator and for-hire vessel operator, if the revenues collected are consistent with paragraph (2) of subdivision (a).

(g) The commission shall establish the initial fee amount to be paid by railroad corporations subject to this section, and the regulations for the assessment and collection of the fee, no later than January 31, 1992. The commission shall collect the initial fee from railroad corporations beginning on February 1, 1992, and shall disburse the amounts collected as directed in Section 309.7, as added by Assembly Bill 684 of the 1991 92 Regular Session, and Section 421.

(h) The commission shall establish regulations for allocating the proportionate share of the fee established pursuant to paragraph (2) of subdivision (a) to be paid by the rail corporations within that class. The regulations may utilize gross intrastate revenues; track mileage within the state; terminals located within the state; loaded car miles traveled within the state; fuel consumption; or any other measure deemed by the commission to be appropriate in allocating the fee among railroad corporations. On or before January 15, 1992, railroad corporations as a group may submit a proposed plan of allocation to the commission, which the commission shall consider in establishing the regulations.

(Amended by Stats. 2000, Ch. 341, Sec. 2. Effective January 1, 2001.)



422.1

In addition to the requirements of Section 422, the commission may establish a uniform annual fee to be paid by every charter-party carrier of passengers.

(Added by Stats. 1985, Ch. 1369, Sec. 2.)



423

Except as provided in Section 404, every carrier and related business subject to Section 421 shall make the payments of the required fee in accordance with the following schedule:

(a) Every carrier and related business with annual gross intrastate revenues of one hundred thousand dollars ($100,000) or less, railroad corporation, commercial air operator, and for-hire vessel operator shall make payment of the fee to the commission on an annual basis on or before January 15.

(b) Every other carrier and related business not subject to subdivision (a) shall make payment of the fee on a quarterly basis between the first and 15th days of July, October, January, and April.

(c) Each carrier and related business subject to subdivision (b) shall, at that time, prepare and transmit a report, in the form the commission may specify, showing the gross operating revenue of the carrier or related business for the calendar quarter covered by the report together with the fee established pursuant to Section 421. In the case of a railroad corporation, the report shall address the factors identified by the commission as the basis for allocation pursuant to subdivision (g) of Section 422.

(d) Any carrier or related business required to submit information and reports under this article may, in lieu thereof, submit copies of information or reports made to another governmental agency if all of the following requirements are met:

(1) The alternate information or reports contain all of the information required by the commission.

(2) The requirements to which the alternate information or reports are responsive are clearly identified.

(3) The information or reports are certified by the carrier or related business to be true and correct.

(Amended by Stats. 1991, Ch. 767, Sec. 4.)



424

As used in this article:

(a) Class means a group of carriers or related businesses as specified by the commission for purposes of establishing the fees pursuant to this article. The commission shall create separate classes for the following: passenger vehicle operators, pipeline corporations, vessel operators, railroad corporations, and commercial air operators. Nothing in this section restricts the commission from establishing other carrier classes or from establishing other classes within the existing classes listed in this section, including classes based on the kinds of vehicles used.

(b) Gross intrastate revenue includes all compensation for the transportation or storage of property or the transportation of persons when both the origin and destination of the transportation or the performance of the service is within this state, and shall not include compensation for the transportation of persons or property in interstate or foreign commerce or the transportation of vehicles by ferries. Gross intrastate revenue, as determined pursuant to this article, shall apply only for purposes of determining the fees required by this chapter and shall not necessarily constitute gross operating revenue for any other purpose.

(c) Fee means that monetary amount determined in accordance with this article.

(Amended by Stats. 2000, Ch. 341, Sec. 3. Effective January 1, 2001.)



425

The employees, representatives, and inspectors of the commission may, under its order or direction, inspect and examine any books, accounts, records, memoranda, documents, papers, and correspondence kept or required to be kept by any carrier or related business referred to in this article. This section shall, to the extent deemed necessary by the commission, apply to persons who have direct or indirect control over, or who are affiliated with, any transportation agency.

(Added by Stats. 1983, Ch. 323, Sec. 71. Effective July 1, 1983.)



426

The commission shall use all moneys paid into the Public Utilities Commission Transportation Reimbursement Account by charter-party carriers in connection with charter bus transportation, as defined in subdivision (b) of Section 5363, solely for the following purposes:

(a) Safety regulation.

(b) The administration of financial responsibility requirements.

(c) Commission activities to ensure compliance with safety regulation and financial responsibility requirements.

(d) Any other regulatory program permitted by Section 14501(a) of Title 49 of the United States Code.

(Added by Stats. 1999, Ch. 1005, Sec. 11. Effective January 1, 2000.)






ARTICLE 3. Other Public Utilities

431

(a) The commission shall annually determine a fee to be paid by every electrical, gas, telephone, telegraph, water, sewer system, and heat corporation and every other public utility providing service directly to customers or subscribers and subject to the jurisdiction of the commission other than a railroad, except as otherwise provided in Article 2 (commencing with Section 421), for common carriers and related businesses, and as otherwise provided in Section 319, for a prepaid MTS provider, as defined in Section 42004 of the Revenue and Taxation Code.

(b) The annual fee shall be established to produce a total amount equal to that amount established in the authorized commission budget for the same year, including adjustments for increases in employee compensation, other increases appropriated by the Legislature, and an appropriate reserve to regulate public utilities less the amount to be paid from special accounts or funds pursuant to Section 402, reimbursements, federal funds, and any other revenues, and the amount of unencumbered funds from the preceding year.

(c) This article shall not apply to any electrical cooperative as defined in Chapter 5 (commencing with Section 2776) of Part 2.

(d) This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Amended by Stats. 2014, Ch. 885, Sec. 2. Effective September 30, 2014. Repealed as of January 1, 2020, by its own provisions. See later operative version added by Sec. 3 of Stats. 2014, Ch. 885.)



431

(a) The commission shall annually determine a fee to be paid by every electrical, gas, telephone, telegraph, water, sewer system, and heat corporation and every other public utility providing service directly to customers or subscribers and subject to the jurisdiction of the commission other than a railroad, except as otherwise provided in Article 2 (commencing with Section 421).

(b) The annual fee shall be established to produce a total amount equal to that amount established in the authorized commission budget for the same year, including adjustments for increases in employee compensation, other increases appropriated by the Legislature, and an appropriate reserve to regulate public utilities less the amount to be paid from special accounts or funds pursuant to Section 402, reimbursements, federal funds, and any other revenues, and the amount of unencumbered funds from the preceding year.

(c) This article shall not apply to any electrical cooperative as defined in Chapter 5 (commencing with Section 2776) of Part 2.

(d) On and after January 1, 1985, this article shall apply to radiotelephone utilities as defined in Section 4902 as those provisions read on December 31, 1984.

(e) This section shall become operative on January 1, 2020.

(Repealed (in Sec. 2) and added by Stats. 2014, Ch. 885, Sec. 3. Effective September 30, 2014. Section operative January 1, 2020, by its own provisions.)



432

The commission shall establish the fee pursuant to Section 431 with the approval of the Department of Finance and in accordance with all of the following:

(a) In its annual budget request, the commission shall specify both of the following:

(1) The amount of its budget to be financed by the fee.

(2) The dollar allocation of the amount of its budget shall be financed by the fee by each class of public utility subject to the fee. The fee allocation among classes of public utilities shall reflect expenditures by the commission on regulatory and other authorized activities affecting each respective class, and shall bear the same ratio that the commission s workload for each class of public utility subject to the fee bears to the commission s total workload for all public utilities subject to the fee.

(b) The commission may establish different and distinct methods of assessing fees for each class of public utility, if the revenues collected are consistent with paragraph (2) of subdivision (a), except that the commission shall establish a uniform charge per kilowatt hour for sales in kilowatt hours for the class of electrical corporations and a uniform charge per therm for sales in therms for the class of gas corporations.

(c) Within each class of public utility subject to the fee, the commission shall allocate among the members of the class the amount of its budget to be financed by the fee using the following methods:

(1) For electrical corporations, the ratio that each corporation s sales in kilowatt hours bears to the total sales in kilowatt hours for the class.

(2) For gas corporations, the ratio that each corporation s sales in therms bears to the total sales in therms for the class.

(3) For telephone and telegraph corporations, the ratio that each corporation s gross intrastate revenues bears to the total gross intrastate revenues for the class. If the commission determines that there is a need for consultants or advisory services to assist in determining the reasonableness of capital expenditures for a telephone corporation, the commission may adjust the fees within the class so that the expenses for the consultants and advisory services are fully allocated to that telephone corporation.

(4) For water and sewer system corporations, the ratio that each corporation s gross intrastate revenues bears to the total gross intrastate revenues for the class.

(5) For all other public utilities, an appropriate measurement methodology determined by the commission.

(d) Every public utility belonging to more than one class shall be subject to the fee for each class of which it is a member.

(e) For every public utility with annual gross intrastate revenues of seven hundred fifty thousand dollars ($750,000) or less, the commission shall annually establish uniform fees to be paid by each such public utility, if the revenues collected thereby are consistent with paragraph (2) of subdivision (a) and subdivision (c).

(Amended by Stats. 1993, Ch. 1035, Sec. 2. Effective January 1, 1994.)



432.5

(a) The commission shall report to the Legislature the collections from each class of utility and expenditures, both direct and indirect, for regulatory and other authorized commission activities affecting each class. Where expenditures are for overhead, allocations of services common to several classes, or for commission-wide activities, the methods used to calculate the expenditures attributed to the class shall be described in reasonable detail.

(b) The report shall be furnished to the Legislature within 60 days after the end of the fiscal year, and shall be subject to audit. The commission shall maintain information and reports necessary to perform an audit pursuant to this section.

(Added by Stats. 1993, Ch. 1035, Sec. 3. Effective January 1, 1994.)



433

Except as provided in Section 404, every public utility subject to Section 431 shall make payment of the required fee in accordance with the following schedule:

(a) Every public utility with annual gross intrastate revenues of seven hundred fifty thousand dollars ($750,000) or less shall make payment of the fee to the commission on an annual basis on or before January 15.

(b) Every other public utility not subject to subdivision (a) shall make payment of the fee to the commission on a quarterly basis between the first and 15th days of July, October, January, and April.

(Added by Stats. 1983, Ch. 323, Sec. 71. Effective July 1, 1983.)



434

(a) The commission may require every public utility subject to this article to furnish information and reports to the commission, at the time or times it specifies, to enable it to make the allocations pursuant to Section 432.

(b) Any public utility required to submit information and reports under this article may, in lieu thereof, submit information or reports made to any other governmental agency if all of the following are met:

(1) The alternate information or reports contain all of the information required by the commission.

(2) The requirements to which the alternate reports or information are responsive are clearly identified.

(3) The information or reports are certified by the public utility to be true and correct.

(Added by Stats. 1983, Ch. 323, Sec. 71. Effective July 1, 1983.)



435

As used in this article:

(a) Class means a group of public utilities as specified by the commission for purposes of establishing fees pursuant to this article. The commission shall create separate classes for the following: electrical corporations, gas corporations, heat corporations, water corporations, sewer system corporations, and telephone and telegraph corporations.

(b) Fee means that monetary amount determined in accordance with this article.

(c) Gross intrastate revenues means those revenues from a public utility subject to the jurisdiction of the commission and accounted for according to the uniform system of accounts maintained by the commission. For purposes of this article, the amount of gross intrastate revenues of a public utility subject to the jurisdiction of the commission shall be the gross intrastate operating revenues set forth in the annual report of the public utility to the commission.

(d) Sales in kilowatt hours means sales in kilowatt hours, subject to the jurisdiction of the commission, for service directly to customers and subscribers of each electrical corporation, and shall not include interdepartmental sales or transfers and sales to other privately owned or publicly owned public utilities furnishing electricity.

(e) Sales in therms means deliveries of gas in therms, without regard to ownership of the gas, subject to the jurisdiction of the commission, directly to customers and subscribers of each gas corporation, except interdepartmental sales or transfers and sales to other privately owned or publicly owned public utilities furnishing electricity, gas, or heat.

(Amended by Stats. 1993, Ch. 1035, Sec. 4. Effective January 1, 1994.)






ARTICLE 4. Video Service Franchises

440

(a) For purposes of this article, state franchise, video service, and video service provider shall have the same meaning as those terms are defined in Section 5830.

(b) The Public Utilities Commission Video Franchising Account is hereby created in the Public Utilities Commission Utilities Reimbursement Account.

(Added by Stats. 2006, Ch. 700, Sec. 2. Effective January 1, 2007.)



441

The commission shall annually determine a fee to be paid by an applicant or holder of a state franchise pursuant to Division 2.5 (commencing with Section 5800). The annual fee shall be established to produce a total amount equal to that amount established in the authorized commission budget for the same year, including adjustments for increases in employee compensation, other increases appropriated by the Legislature, and an appropriate reserve to carry out the provisions of Division 2.5 (commencing with Section 5800), less the amount to be paid from reimbursements, federal funds, and any other revenues, and the amount of unencumbered funds from the preceding year.

(Added by Stats. 2006, Ch. 700, Sec. 2. Effective January 1, 2007.)



442

(a) The commission shall establish the fee pursuant to Section 441 with the approval of the Department of Finance. The commission shall specify the amount of its budget to be financed by the fee in its annual budget request.

(b) The fee shall be determined and imposed by the commission consistent with the requirements of Section 542 of Title 47 of the United States Code.

(c) All fees collected by the commission pursuant to this section shall be transmitted to the Treasurer at least quarterly for deposit in the Public Utilities Commission Video Franchising Account.

(d) The commission shall maintain those records as are necessary to account separately for all fees and charges, including the fees authorized by Section 441.

(e) The commission shall authorize refunds of the fees provided for in this article when the fees were collected in error.

(Added by Stats. 2006, Ch. 700, Sec. 2. Effective January 1, 2007.)



443

(a) The commission may require a video service provider subject to this article to furnish information and reports to the commission, at the time or times it specifies, to enable it to determine the fee pursuant to Section 441.

(b) Any video service provider required to submit information and reports under this article may, in lieu thereof, submit information or reports made to any other governmental agency if all of the following are met:

(1) The alternate information or reports contain all of the information required by the commission.

(2) The requirements to which the alternate reports or information are responsive are clearly identified.

(3) The information or reports are certified by the video service provider to be true and correct.

(Added by Stats. 2006, Ch. 700, Sec. 2. Effective January 1, 2007.)



444

(a) If a video service provider subject to this article is in default of the payment of any fee required by this article for a period of 30 days or more, the commission may suspend or revoke the state franchise of the video service provider or order the video service provider to cease and desist from conducting all operations subject to the franchising authority of the commission. The commission may estimate from all available information the appropriate fee and may add to the amount of that estimated fee, a penalty not to exceed 25 percent of the amount, on account of the failure, refusal, or neglect to prepare and submit the report or to pay the fee, and the video service provider shall be estopped to complain of the amount of the commission s estimate.

(b) Upon payment of the fee so estimated and penalty, if applicable, the state franchise of the video service provider suspended in accordance with this section shall be reinstated or the order to cease and desist revoked. The commission may grant a reasonable extension of the 30-day period to any video service provider upon written application and a showing of the necessity of the extension.

(c) Upon revocation of any state franchise or issuance of an order to cease and desist pursuant to this section, all fees in default shall become due and payable immediately.

(d) The commission may bring an action, in its own name or in the name of the people of the state, in any court of competent jurisdiction, for the collection of delinquent fees estimated under this article, or for an amount due, owing, and unpaid to it, as shown by report filed by the commission, together with a penalty of 25 percent for the delinquency.

(Added by Stats. 2006, Ch. 700, Sec. 2. Effective January 1, 2007.)









CHAPTER 3. Rights and Obligations of Public Utilities

ARTICLE 1. Rates

451

All charges demanded or received by any public utility, or by any two or more public utilities, for any product or commodity furnished or to be furnished or any service rendered or to be rendered shall be just and reasonable. Every unjust or unreasonable charge demanded or received for such product or commodity or service is unlawful.

Every public utility shall furnish and maintain such adequate, efficient, just, and reasonable service, instrumentalities, equipment, and facilities, including telephone facilities, as defined in Section 54.1 of the Civil Code, as are necesary to promote the safety, health, comfort, and convenience of its patrons, employees, and the public.

All rules made by public utility affecting or pertaining to its charges or service to the public shall be just and reasonable.

(Amended by Stats. 1977, Ch. 700.)



451.5

(a) Any expense resulting from a bonus paid to an executive officer of a public utility that has ceased to pay its debts in the ordinary course of business shall not be recoverable either directly or indirectly in rates and shall be borne exclusively by the shareholders of the public utility. This prohibition shall be operative for a period of no less than two years after the public utility resumes paying its debts in the ordinary course of business, and shall be operative for any additional time period as determined by the commission.

(b) The requirements of subdivision (a) do not apply to a bonus that is specifically defined in a standard employee compensation contract.

(c) For purposes of this section, executive officer means any person who performs policy making functions and is employed by the public utility subject to the approval of the board of directors, and includes the president, secretary, treasurer, and any vice president in charge of a principal business unit, division, or function of the public utility.

(Added by Stats. 2004, Ch. 759, Sec. 1. Effective January 1, 2005.)



452

Nothing in this part shall be construed to prohibit any common carrier from establishing and charging a lower than a maximum reasonable rate for the transportation of property when the needs of commerce or public interest require. However, no common carrier subject to the jurisdiction of the commission may establish a rate less than a maximum reasonable rate for the transportation of property for the purpose of meeting the competitive charges of other carriers or the cost of other means of transportation which is less than the charges of competing carriers or the cost of transportation which might be incurred through other means of transportation, except upon such showing as is required by the commission and a finding by it that the rate is justified by transportation conditions. In determining the extent of such competition the commission shall make due and reasonable allowance for added or accessorial service performed by one carrier or agency of transportation which is not contemporaneously performed by the competing agency of transportation.

(Enacted by Stats. 1951, Ch. 764.)



453

(a) No public utility shall, as to rates, charges, service, facilities, or in any other respect, make or grant any preference or advantage to any corporation or person or subject any corporation or person to any prejudice or disadvantage.

(b) No public utility shall prejudice, disadvantage, or require different rates or deposit amounts from a person because of ancestry, medical condition, marital status or change in marital status, occupation, or any characteristic listed or defined in Section 11135 of the Government Code. A person who has exhausted all administrative remedies with the commission may institute a suit for injunctive relief and reasonable attorney s fees in cases of an alleged violation of this subdivision. If successful in litigation, the prevailing party shall be awarded attorney s fees.

(c) No public utility shall establish or maintain any unreasonable difference as to rates, charges, service, facilities, or in any other respect, either as between localities or as between classes of service.

(d) No public utility shall include with any bill for services or commodities furnished any customer or subscriber any advertising or literature designed or intended (1) to promote the passage or defeat of a measure appearing on the ballot at any election whether local, statewide, or national, (2) to promote or defeat any candidate for nomination or election to any public office, (3) to promote or defeat the appointment of any person to any administrative or executive position in federal, state, or local government, or (4) to promote or defeat any change in federal, state, or local legislation or regulations.

(e) The commission may determine any question of fact arising under this section.

(Amended by Stats. 2007, Ch. 568, Sec. 43. Effective January 1, 2008.)



453.5

Whenever the commission orders rate refunds to be distributed, the commission shall require public utilities to pay refunds to all current utility customers, and, when practicable, to prior customers, on an equitable pro rata basis without regard as to whether or not the customer is classifiable as a residential or commercial tenant, landlord, homeowner, business, industrial, educational, governmental, nonprofit, agricultural, or any other type of entity.

For the purposes of this section, equitable pro rata basis shall mean in proportion to the amount originally paid for the utility service involved, or in proportion to the amount of such utility service actually received.

Nothing in this section shall prevent the commission from authorizing refunds to residential and other small customers to be based on current usage.

(Added by Stats. 1977, Ch. 897.)



454

(a) Except as provided in Section 455, a public utility shall not change any rate or so alter any classification, contract, practice, or rule as to result in any new rate, except upon a showing before the commission and a finding by the commission that the new rate is justified. Whenever any electrical, gas, heat, telephone, water, or sewer system corporation files an application to change any rate, other than a change reflecting and passing through to customers only new costs to the corporation which do not result in changes in revenue allocation, for the services or commodities furnished by it, the corporation shall furnish to its customers affected by the proposed rate change notice of its application to the commission for approval of the new rate. This notice requirement does not apply to any rate change proposed by a corporation pursuant to an advice letter submitted to the commission in accordance with commission procedures for this means of submission. The procedures for advice letters may include provision for notice to customers or subscribers on a case-by-case basis, as determined by the commission. The corporation may include the notice with the regular bill for charges transmitted to the customers within 45 days if the corporation operates on a 30-day billing cycle, or within 75 days if the corporation operates on a 60-day billing cycle. If more than one application to change any rate is filed within a single billing cycle, the corporation may combine the notices into a single notice if the applications are separately identified. The notice shall state the amount of the proposed rate change expressed in both dollar and percentage terms for the entire rate change as well as for each customer classification, a brief statement of the reasons the change is required or sought, and the mailing, and if available, the email address of the commission to which any customer inquiries may be directed regarding how to participate in, or receive further notices regarding the date, time, or place of, any hearing on the application, and the mailing address of the corporation to which any customer inquiries relative to the proposed rate change may be directed.

(b) For a water corporation with more than 2,000 service connections, the notice required in subdivision (a) shall include estimated rate impacts on the various customer classes of the corporation. The commission may require the corporation to inform customers in a separate letter or through a bill insert, at the corporation s discretion, of the outcome of the general rate case, within 60 days if the corporation operates on a 30-day billing cycle, or within 90 days if the corporation operates on a 60-day billing cycle, of the commission s final decision, including the approved rates and the approved capital projects that will subsequently be executed by way of an advice letter.

(c) The commission may adopt rules it considers reasonable and proper for each class of public utility providing for the nature of the showing required to be made in support of proposed rate changes, the form and manner of the presentation of the showing, with or without a hearing, and the procedure to be followed in the consideration thereof. Rules applicable to common carriers may provide for the publication and filing of any proposed rate change together with a written showing in support thereof, giving notice of the filing and showing in support thereof to the public, granting an opportunity for protests thereto, and to the consideration of, and action on, the showing and any protests filed thereto by the commission, with or without hearing. However, the proposed rate change does not become effective until it has been approved by the commission.

(d) The commission shall permit individual public utility customers and subscribers affected by a proposed rate change, and organizations formed to represent their interests, to testify at any hearing on the proposed rate change, except that the presiding officer need not allow repetitive or irrelevant testimony and may conduct the hearing in an efficient manner.

(Amended by Stats. 2012, Ch. 224, Sec. 2. Effective January 1, 2013.)



454.1

(a) Except as provided in subdivision (b), if a customer with a maximum peak electrical demand in excess of 20 kilowatts located or planning to locate within the service territory of an electrical corporation receives a bona fide offer for electric service from an irrigation district at rates less than the electrical corporation s tariffed rates, the electrical corporation may discount its noncommodity rates, but may not discount its noncommodity rates below its distribution marginal cost of serving that customer. For purposes of this subdivision, the costs of the electric commodity shall be excluded from both the irrigation district and electric corporation s rates. The electrical corporation may recover any difference between its tariffed and discounted service from its remaining customers, allocated as determined by the commission. However, the reallocation may not increase rates to its remaining customers by any greater amount than the rates would be increased if the customer had taken electric distribution service from the irrigation district and the irrigation district had paid the charge established in subdivision (e) of Section 9607. Further, there shall be a firewall preventing the reallocation of such differences resulting from discounting to residential customers or to commercial customers with maximum peak demands not in excess of 20 kilowatts. The commission shall review the discounts provided under this section by each electrical corporation and report to the Legislature not later than January 15, 2003. The review shall include an assessment of the effectiveness of the discount levels and the rate impacts to customers of the discounts. The commission shall include in its report a recommendation of any changes that should be made to the discount levels in light of other commission approved discount programs.

(b) Subdivision (a) does not apply to a cumulative 75 megawatts of load served by the Merced Irrigation District, determined as follows:

(1) The load is located within the boundaries of Merced Irrigation District, as those boundaries existed on December 20, 1995, together with the territory of Castle Air Force Base which was located outside the district on that date.

(2) For purposes of this section, a megawatt of load shall be calculated in accordance with the methodology established by the California Energy Resource Conservation and Development Commission in its Docket No. 96-IRR-1890.

(c) Subdivision (a) applies to the load of customers that move to the areas described in paragraph (1) of subdivision (b) after December 31, 2000, and such load shall be excluded from the calculation of the 75 megawatts in subdivision (b).

(d) If an electrical corporation seeks to apply the discounts permitted under subdivision (a) within the geographic area described in subdivision (b) of Section 9610, the electrical corporation s resulting rate for distribution service may not be less than 120 percent of the electrical corporation s marginal distribution cost of serving that customer.

(Added by Stats. 2000, Ch. 1042, Sec. 1. Effective January 1, 2001.)



454.2

Notwithstanding Section 454, the commission may establish a zone of rate freedom for any passenger stage transportation service which is operating in competition with other passenger transportation service from any means of transportation, if the competition together with the authorized zone of rate freedom will result in reasonable rates and charges for the passenger stage transportation service. An adjustment in rates or charges within a zone of rate freedom established by the commission is hereby deemed just and reasonable. The commission may, upon protest or on its own motion, suspend any adjustment in rates or charges under this section and institute proceedings under its rules of practice and procedure.

(Amended by Stats. 1999, Ch. 1005, Sec. 12. Effective January 1, 2000.)



454.3

The commission may, after a hearing, approve an increase of from one-half of 1 percent to 1 percent in the rate of return otherwise allowed an electrical corporation on its electric plant for investment by the corporation in facilities meeting one of the following requirements:

(a) The facility is designed to generate electricity from a renewable resource, including, but not limited to, solar energy, geothermal steam, wind, and hydroelectric power at new or existing dams; the facility is subject to Resources Agency review of its environmental impacts and determination that the facility is environmentally acceptable; its capital costs, when added to its costs of operation and maintenance, result in a cost of electricity generated over the useful life of the facility less than that of electricity generated by existing facilities utilizing nuclear power or fossil fuel; and the facility is used and useful.

(b) The facility is capable of meeting the then applicable environmental pollution standards; its capital costs, when added to its costs of operation and maintenance, result in a cost of electricity generated over the useful life of the facility less than that of electricity generated by existing facilities utilizing nuclear power or fossil fuel; and the facility is used and useful.

(c) The facility is experimental and is, in the determination of the commission, reasonably designed to improve or perfect technology for the generation of electricity from renewable resources or to more efficiently utilize other resources in a manner which will decrease environmental pollution from and lower the costs of the electricity generated.

(Added by Stats. 1988, Ch. 108, Sec. 2.)



454.4

The commission shall establish rates for gas which is utilized in cogeneration technology projects not higher than the rates established for gas utilized as a fuel by an electric plant in the generation of electricity, except that this rate shall apply only to that quantity of gas which an electrical corporation serving the area where a cogeneration technology project is located, or an equivalent area, would require in the generation of an equivalent amount of electricity based on the corporation s average annual incremental heat rate and reasonable transmission losses or that quantity of gas actually consumed by the cogeneration technology project in the sequential production of electricity and steam, heat, or useful work, whichever is the lower quantity.

(Added by Stats. 1984, Ch. 840, Sec. 1.)



454.5

(a) The commission shall specify the allocation of electricity, including quantity, characteristics, and duration of electricity delivery, that the Department of Water Resources shall provide under its power purchase agreements to the customers of each electrical corporation, which shall be reflected in the electrical corporation s proposed procurement plan. Each electrical corporation shall file a proposed procurement plan with the commission not later than 60 days after the commission specifies the allocation of electricity. The proposed procurement plan shall specify the date that the electrical corporation intends to resume procurement of electricity for its retail customers, consistent with its obligation to serve. After the commission s adoption of a procurement plan, the commission shall allow not less than 60 days before the electrical corporation resumes procurement pursuant to this section.

(b) An electrical corporation s proposed procurement plan shall include, but not be limited to, all of the following:

(1) An assessment of the price risk associated with the electrical corporation s portfolio, including any utility-retained generation, existing power purchase and exchange contracts, and proposed contracts or purchases under which an electrical corporation will procure electricity, electricity demand reductions, and electricity-related products and the remaining open position to be served by spot market transactions.

(2) A definition of each electricity product, electricity-related product, and procurement related financial product, including support and justification for the product type and amount to be procured under the plan.

(3) The duration of the plan.

(4) The duration, timing, and range of quantities of each product to be procured.

(5) A competitive procurement process under which the electrical corporation may request bids for procurement-related services, including the format and criteria of that procurement process.

(6) An incentive mechanism, if any incentive mechanism is proposed, including the type of transactions to be covered by that mechanism, their respective procurement benchmarks, and other parameters needed to determine the sharing of risks and benefits.

(7) The upfront standards and criteria by which the acceptability and eligibility for rate recovery of a proposed procurement transaction will be known by the electrical corporation prior to execution of the transaction. This shall include an expedited approval process for the commission s review of proposed contracts and subsequent approval or rejection thereof. The electrical corporation shall propose alternative procurement choices in the event a contract is rejected.

(8) Procedures for updating the procurement plan.

(9) A showing that the procurement plan will achieve the following:

(A) The electrical corporation, in order to fulfill its unmet resource needs, shall procure resources from eligible renewable energy resources in an amount sufficient to meet its procurement requirements pursuant to the California Renewables Portfolio Standard Program (Article 16 (commencing with Section 399.11) of Chapter 2.3).

(B) The electrical corporation shall create or maintain a diversified procurement portfolio consisting of both short-term and long-term electricity and electricity-related and demand reduction products.

(C) The electrical corporation shall first meet its unmet resource needs through all available energy efficiency and demand reduction resources that are cost effective, reliable, and feasible.

(10) The electrical corporation s risk management policy, strategy, and practices, including specific measures of price stability.

(11) A plan to achieve appropriate increases in diversity of ownership and diversity of fuel supply of nonutility electrical generation.

(12) A mechanism for recovery of reasonable administrative costs related to procurement in the generation component of rates.

(c) The commission shall review and accept, modify, or reject each electrical corporation s procurement plan. The commission s review shall consider each electrical corporation s individual procurement situation, and shall give strong consideration to that situation in determining which one or more of the features set forth in this subdivision shall apply to that electrical corporation. A procurement plan approved by the commission shall contain one or more of the following features, provided that the commission may not approve a feature or mechanism for an electrical corporation if it finds that the feature or mechanism would impair the restoration of an electrical corporation s creditworthiness or would lead to a deterioration of an electrical corporation s creditworthiness:

(1) A competitive procurement process under which the electrical corporation may request bids for procurement-related services. The commission shall specify the format of that procurement process, as well as criteria to ensure that the auction process is open and adequately subscribed. Any purchases made in compliance with the commission-authorized process shall be recovered in the generation component of rates.

(2) An incentive mechanism that establishes a procurement benchmark or benchmarks and authorizes the electrical corporation to procure from the market, subject to comparing the electrical corporation s performance to the commission-authorized benchmark or benchmarks. The incentive mechanism shall be clear, achievable, and contain quantifiable objectives and standards. The incentive mechanism shall contain balanced risk and reward incentives that limit the risk and reward of an electrical corporation.

(3) Upfront achievable standards and criteria by which the acceptability and eligibility for rate recovery of a proposed procurement transaction will be known by the electrical corporation prior to the execution of the bilateral contract for the transaction. The commission shall provide for expedited review and either approve or reject the individual contracts submitted by the electrical corporation to ensure compliance with its procurement plan. To the extent the commission rejects a proposed contract pursuant to this criteria, the commission shall designate alternative procurement choices obtained in the procurement plan that will be recoverable for ratemaking purposes.

(d) A procurement plan approved by the commission shall accomplish each of the following objectives:

(1) Enable the electrical corporation to fulfill its obligation to serve its customers at just and reasonable rates.

(2) Eliminate the need for after-the-fact reasonableness reviews of an electrical corporation s actions in compliance with an approved procurement plan, including resulting electricity procurement contracts, practices, and related expenses. However, the commission may establish a regulatory process to verify and ensure that each contract was administered in accordance with the terms of the contract, and contract disputes that may arise are reasonably resolved.

(3) Ensure timely recovery of prospective procurement costs incurred pursuant to an approved procurement plan. The commission shall establish rates based on forecasts of procurement costs adopted by the commission, actual procurement costs incurred, or combination thereof, as determined by the commission. The commission shall establish power procurement balancing accounts to track the differences between recorded revenues and costs incurred pursuant to an approved procurement plan. The commission shall review the power procurement balancing accounts, not less than semiannually, and shall adjust rates or order refunds, as necessary, to promptly amortize a balancing account, according to a schedule determined by the commission. Until January 1, 2006, the commission shall ensure that any overcollection or undercollection in the power procurement balancing account does not exceed 5 percent of the electrical corporation s actual recorded generation revenues for the prior calendar year excluding revenues collected for the Department of Water Resources. The commission shall determine the schedule for amortizing the overcollection or undercollection in the balancing account to ensure that the 5 percent threshold is not exceeded. After January 1, 2006, this adjustment shall occur when deemed appropriate by the commission consistent with the objectives of this section.

(4) Moderate the price risk associated with serving its retail customers, including the price risk embedded in its long-term supply contracts, by authorizing an electrical corporation to enter into financial and other electricity-related product contracts.

(5) Provide for just and reasonable rates, with an appropriate balancing of price stability and price level in the electrical corporation s procurement plan.

(e) The commission shall provide for the periodic review and prospective modification of an electrical corporation s procurement plan.

(f) The commission may engage an independent consultant or advisory service to evaluate risk management and strategy. The reasonable costs of any consultant or advisory service is a reimbursable expense and eligible for funding pursuant to Section 631.

(g) The commission shall adopt appropriate procedures to ensure the confidentiality of any market sensitive information submitted in an electrical corporation s proposed procurement plan or resulting from or related to its approved procurement plan, including, but not limited to, proposed or executed power purchase agreements, data request responses, or consultant reports, or any combination, provided that the Office of Ratepayer Advocates and other consumer groups that are nonmarket participants shall be provided access to this information under confidentiality procedures authorized by the commission.

(h) Nothing in this section alters, modifies, or amends the commission s oversight of affiliate transactions under its rules and decisions or the commission s existing authority to investigate and penalize an electrical corporation s alleged fraudulent activities, or to disallow costs incurred as a result of gross incompetence, fraud, abuse, or similar grounds. Nothing in this section expands, modifies, or limits the State Energy Resources Conservation and Development Commission s existing authority and responsibilities as set forth in Sections 25216, 25216.5, and 25323 of the Public Resources Code.

(i) An electrical corporation that serves less than 500,000 electric retail customers within the state may file with the commission a request for exemption from this section, which the commission shall grant upon a showing of good cause.

(j) (1) Prior to its approval pursuant to Section 851 of any divestiture of generation assets owned by an electrical corporation on or after the date of enactment of the act adding this section, the commission shall determine the impact of the proposed divestiture on the electrical corporation s procurement rates and shall approve a divestiture only to the extent it finds, taking into account the effect of the divestiture on procurement rates, that the divestiture is in the public interest and will result in net ratepayer benefits.

(2) Any electrical corporation s procurement necessitated as a result of the divestiture of generation assets on or after the effective date of the act adding this subdivision shall be subject to the mechanisms and procedures set forth in this section only if its actual cost is less than the recent historical cost of the divested generation assets.

(3) Notwithstanding paragraph (2), the commission may deem proposed procurement eligible to use the procedures in this section upon its approval of asset divestiture pursuant to Section 851.

(Amended by Stats. 2011, 1st Ex. Sess., Ch. 1, Sec. 31. Effective December 10, 2011.)



454.55

The commission, in consultation with the State Energy Resources Conservation and Development Commission, shall identify all potentially achievable cost-effective electricity efficiency savings and establish efficiency targets for an electrical corporation to achieve pursuant to Section 454.5.

(Added by Stats. 2005, Ch. 366, Sec. 3. Effective January 1, 2006.)



454.56

(a) The commission, in consultation with the State Energy Resources Conservation and Development Commission, shall identify all potentially achievable cost-effective natural gas efficiency savings and establish efficiency targets for the gas corporation to achieve.

(b) A gas corporation shall first meet its unmet resource needs through all available natural gas efficiency and demand reduction resources that are cost effective, reliable, and feasible.

(Added by Stats. 2005, Ch. 366, Sec. 4. Effective January 1, 2006.)



454.6

(a) A contract entered into pursuant to Section 454.5 by an electrical corporation for the electricity generated by a replacement or repowering project that meets the criteria specified in subdivision (b) shall be recoverable in rates, taking into account any collateral requirements and debt equivalence associated with the contract, in a manner determined by the commission to provide the best value to ratepayers.

(b) To be eligible for rate treatment in accordance with subdivision (a), a contract shall be for a project which meets all of the following criteria:

(1) The project is a replacement or repowering of an existing generation unit of a thermal powerplant.

(2) The project complies with all applicable requirements of federal, state, and local laws.

(3) The project will not require significant additional rights-of-way for electrical or fuel-related transmission facilities.

(4) The project will result in significant and substantial increases in the efficiency of the production of electricity.

(5) The Independent System Operator or local system operator certifies that the project is needed for local area reliability.

(6) The project provides electricity to consumers of this state at the cost of generating that electricity, including a reasonable return on the investment and the costs of financing the project.

(Added by Stats. 2005, Ch. 374, Sec. 2. Effective January 1, 2006.)



454.7

The commission shall, to the extent permitted by federal law and consistent with Section 2771, provide cogeneration technology projects with the highest possible priority for the purchase of natural gas.

(Added by Stats. 1979, Ch. 922.)



454.8

In any decision establishing rates for an electrical or gas corporation reflecting the reasonable and prudent costs of the new construction of any addition to or extension of the corporation s plant, when the commission has found and determined that the addition or extension is used and useful, the commission shall consider a method for the recovery of these costs which would be constant in real economic terms over the useful life of the facilities, so that ratepayers in a given year will not pay for the benefits received in other years.

(Added by Stats. 1985, Ch. 926, Sec. 1.)



454.9

(a) The commission shall authorize public utilities to establish catastrophic event memorandum accounts and to record in those accounts the costs of the following:

(1) Restoring utility services to customers.

(2) Repairing, replacing, or restoring damaged utility facilities.

(3) Complying with governmental agency orders in connection with events declared disasters by competent state or federal authorities.

(b) The costs, including capital costs, recorded in the accounts set forth in subdivision (a) shall be recoverable in rates following a request by the affected utility, a commission finding of their reasonableness, and approval by the commission. The commission shall hold expedited proceedings in response to utility applications to recover costs associated with catastrophic events.

(Added by Stats. 1994, Ch. 1156, Sec. 1. Effective September 30, 1994.)



455

Whenever any schedule stating an individual or joint rate, classification, contract, practice, or rule, not increasing or resulting in an increase in any rate, is filed with the commission, it may, either upon complaint or upon its own initiative, at once and if it so orders without answer or other formal pleadings by the interested public utility or utilities, but upon reasonable notice, enter upon a hearing concerning the propriety of the rate, classification, contract, practice, or rule. Pending the hearing and the decision thereon the rate, classification, contract, practice, or rule shall not go into effect. Except as provided in Section 455.1, the period of suspension of the rate, classification, contract, practice, or rule shall not extend beyond 120 days beyond the time when it would otherwise go into effect unless the commission extends the period of suspension for a further period not exceeding six months. On the hearing the commission shall establish the rates, classifications, contracts, practices, or rules proposed, in whole or in part, or others in lieu thereof, which it finds to be just and reasonable.

All rates, classifications, contracts, practices, or rules not so suspended shall become effective on the expiration of 30 days from the time of filing thereof with the commission or a lesser time as the commission may grant, subject to the power of the commission, after a hearing had on its own motion or upon complaint, to alter or modify them.

(Amended by Stats. 1993, Ch. 406, Sec. 2. Effective January 1, 1994.)



455.1

Whenever a water corporation files with the commission, pursuant to an advice letter submitted in accordance with commission procedures for this means of submission, a schedule stating rates, classifications, contracts, practices, or rules for the service of recycled water, the policies and standards for which are provided for in Article 7 (commencing with Section 13550) of Chapter 7 of Division 7 of the Water Code, the commission shall observe the following procedures:

(a) Unless the commission determines, pursuant to subdivision (b), that the schedule filed by a water corporation for the service of recycled water is not justified or, pursuant to subdivision (d), any other party protests in writing the filing of the schedule, the schedule shall become effective upon the expiration of 40 days from the time of filing thereof.

(b) Notwithstanding the filing of notice of changes or amendments as provided in subdivision (c) or a protest as provided in subdivision (d), the schedule as filed shall become effective on an interim basis upon the expiration of 30 days from the time of filing thereof, subject to refund of any amount of the rate subsequently found by the commission to be in excess of a just and reasonable rate.

(c) If, upon its own initiative, the commission, acting through the staff organization with responsibility for reviewing advice letter filings, determines that the schedule filed by a water corporation for the service of recycled water is not justified, it shall notify the water corporation of the determination in writing within 40 days from the time of filing of the schedule and shall state in the notice all changes or amendments to the schedule that are required to make it just and reasonable. Upon the refiling by the water corporation within 10 days of the receipt of the notice of a revised schedule incorporating all changes and amendments specified by the commission, the revised schedule shall become effective on an interim basis subject to refund upon the expiration of five days from the time of the refiling thereof, and shall become final upon formal commission action approving the schedule, as revised.

(d) If any other party, including the commission organization or division created pursuant to Section 309.5, protests in writing the schedule filed by a water corporation for the service of recycled water, the commission shall set the matter for a hearing on the protest to be held within a reasonable time from the time that the party files its written protest with the commission.

(e) Subdivision (d) of Section 311 shall govern the timing of actions by the commission after the close of the record in any proceeding pursuant to subdivision (d) of this section.

(Amended by Stats. 2007, Ch. 130, Sec. 219.5. Effective January 1, 2008.)



455.2

(a) The commission shall issue its final decision on a general rate case application of a water corporation with greater than 10,000 service connections in a manner that ensures that the commission s decision becomes effective on the first day of the first test year in the general rate increase application.

(b) If the commission s decision is not effective in accordance with subdivision (a), the applicant may file a tariff implementing interim rates that may be increased by an amount equal to the rate of inflation as compared to existing rates. The interim rates shall be effective on the first day of the first test year in the general rate case application. These interim rates shall be subject to refund and shall be adjusted upward or downward back to the interim rate effective date, consistent with the final rates adopted by the commission. The commission may authorize a lesser increase in interim rates if the commission finds the rates to be in the public interest. If the presiding officer in the case determines that the commission s decision cannot become effective on the first day of the first test year due to actions by the water corporation, the presiding officer or commission may require a different effective date for the interim rates or final rates.

(c) The commission shall establish a schedule to require every water corporation subject to the rate case plan for water corporations to file an application pursuant to the plan every three years. The plan shall include a provision to allow the filing requirement to be waived upon mutual agreement of the commission and the water corporation.

(d) The requirements of subdivisions (a) and (b) may be waived at any time by mutual consent of the executive director of the commission and the water corporation.

(Added by Stats. 2002, Ch. 1147, Sec. 3. Effective January 1, 2003.)



455.3

(a) Notwithstanding any other provision of law, including, but not limited to Section 454, no later than January 1, 1998, the commission shall adopt rules and regulations that substantially revise the manner in which oil pipeline corporations may change and use rates.

(b) The revised rules and regulations shall adhere to the following criteria:

(1) Pipeline corporations shall be required to give the commission and all shippers no less than 30 days notice of rate changes.

(2) After the 30-day notice of rate change, pipeline corporations shall be permitted to change rates and use those rates prior to commission approval.

(3) The commission shall have the authority to suspend a rate change and use of the changed rate for a period of time not to exceed 30 days from expiration of the 30-day notice period specified in paragraph (1).

(4) Pipeline corporations shall refund, with interest, any portion of the rate change that is subsequently disallowed by the commission to all shippers within 30 days of the commission s decision becoming final. Interest shall accrue from the date the new rate is first charged.

(5) Any increase in the shipping rate charged by an oil pipeline corporation prior to commission approval shall not exceed 10 percent per 12-month period. The commission shall determine the appropriateness of allowing retroactive charge and collection of subsequently approved rate increases above 10 percent.

(c) It is the intent of the Legislature that oil pipeline corporations be permitted to use new rates after the period of the suspension of a rate change, if any, by the commission pursuant to paragraph (3) of subdivision (b) prior to commission approval, provided any disallowed portion of the new rate is fully refunded with interest.

(Added by Stats. 1995, Ch. 802, Sec. 1. Effective January 1, 1996.)



455.5

(a) In establishing rates for any electrical, gas, heat, or water corporation, the commission may eliminate consideration of the value of any portion of any electric, gas, heat, or water generation or production facility which, after having been placed in service, remains out of service for nine or more consecutive months, and may disallow any expenses related to that facility. Upon eliminating consideration of any portion of a facility or disallowing any expenses related thereto under this section, the commission shall reduce the rates of the corporation accordingly and shall, for accounting purposes, record the value of that portion of the facility in a deferred debit account and shall treat this amount similar to the treatment of the allowance for funds used during construction. When that portion of the facility is returned to useful service, as provided in subdivision (c), the corporation may apply to the commission for the inclusion of its value and expenses related to its operation for purposes of the establishment of the corporation s rates.

(b) Every electrical, gas, heat, and water corporation shall periodically, as required by the commission, report to the commission on the status of any portion of any electric, gas, heat, or water generation or production facility which is out of service and shall immediately notify the commission when any portion of the facility has been out of service for nine consecutive months.

(c) Within 45 days of receiving the notification specified in subdivision (b), the commission shall institute an investigation to determine whether to reduce the rates of the corporation to reflect the portion of the electric, gas, heat, or water generation or production facility which is out of service. For purposes of this subdivision, out-of-service periods shall not include planned outages of predetermined duration scheduled in advance.

The commission s order shall require that rates associated with that facility are subject to refund from the date the order instituting the investigation was issued. The commission shall consolidate the hearing on the investigation with the next general rate proceeding instituted for the corporation.

(d) Upon being informed by the corporation that any portion of its electric, gas, heat, or water generation or production facility which was eliminated from consideration by the commission in establishing rates for being out of service for nine or more consecutive months pursuant to subdivision (a) or (b), has been restored to service and has achieved at least 100 continuous hours of operation, the commission may again consider that portion of the facility for purposes of establishing rates, and may adjust the corporation s rates accordingly without a hearing, except that a hearing is required on whether to include, for purposes of establishing rates, any additional plant value added.

(e) Nothing in this section prohibits the commission from reviewing the effects of any electric, gas, heat, or water generation or production facility which has been out of service for less than nine consecutive months or planned outages of predetermined duration scheduled in advance.

(f) For purposes of this section, an electric, gas, heat, or water generation or production facility includes only such a facility that the commission determines to be a major facility of the corporation, and does not include any facility determined by the commission to constitute a plant held for future use.

(Amended by Stats. 1990, Ch. 279, Sec. 1.)



456

Nothing in this part shall be construed to prohibit any public utility from profiting, to the extent permitted by the commission, from any economies, efficiencies, or improvements which it may make, and from distributing by way of dividends, or otherwise disposing of, such profits. The commission may make or permit such arrangement with any public utility as it deems wise for the purpose of encouraging economies, efficiencies, or improvements and securing the public utility making them such portion of the profits thereof as the commission determines.

(Enacted by Stats. 1951, Ch. 764.)



458

(a) No common carrier, or any officer or agent thereof, or any person acting for or employed by it, shall, by means of known false billing, classification, weight, weighing, or report of weight, or by any other device or means assist, suffer, or permit any corporation or person to obtain transportation for any person or property between points within this state at less than the rates and fares then established and in force as shown by the schedules filed and in effect at the time.

No person, corporation, or any officer, agent, or employee of a corporation shall, by means of false billing, false or incorrect classification, false weight or weighing, false representation as to contents or substance of a package, or false report or statement of weight, or by any other device or means, whether with or without the consent or connivance of a common carrier or any of its officers, agents, or employees, seek to obtain or obtain such transportation for such property at less than the rates then established and in force therefor.

(b) Subdivision (a) is not applicable to network railroad transportation.

(Amended by Stats. 1999, Ch. 1005, Sec. 15. Effective January 1, 2000.)



459

(a) No person or corporation, or any officer, agent, or employee of a corporation, shall knowingly, directly or indirectly, by any false statement or representation as to cost or value, or the nature or extent of an injury, or by the use of any false billing, bill of lading, receipt, voucher, roll, account, claim, certificate, affidavit, or deposition, or upon any false, fictitious, or fraudulent statement or entry, obtain or attempt to obtain any allowance, rebate, or payment for damage, in connection with or growing out of the transportation of persons or property, or an agreement to transport such persons or property, whether with or without the consent or connivance of a common carrier or any of its officers, agents, or employees. No common carrier, or any of its officers, agents, or employees, shall knowingly pay or offer to pay any such allowance, rebate, or claim for damage.

(b) Subdivision (a) is not applicable to network railroad transportation.

(Amended by Stats. 1999, Ch. 1005, Sec. 16. Effective January 1, 2000.)



460.3

(a) The commission shall prohibit any passenger stage corporation from charging any fare to, or imposing any other charge on, any physically disabled or handicapped passenger which is more than the fare or charge imposed on a passenger who is not physically disabled or handicapped for the same transportation or service, and shall approve no schedule of fares or charges which is discriminatory under this section.

(b) Any special provision made by a passenger stage corporation for assisting a physically disabled or handicapped person in using its transportation service is, for purposes of subdivision (a), a part of the same transportation or service offered to passengers who are not physically disabled or handicapped, and is not a separate service for which an additional charge may be made. Nothing in this section, however, requires a passenger stage corporation to furnish any equipment or assistance for a physically disabled or handicapped person different from or in addition to that which may be required under any other law.

(Added by renumbering Section 460.5 (as added by Stats. 1988, Ch. 794) by Stats. 1989, Ch. 1360, Sec. 130.)



460.7

(a) Beginning July 1, 1990, and continuing thereafter, every passenger stage corporation shall file with the commission one of the following:

(1) A certificate of workers compensation coverage for its employees issued by an admitted insurer.

(2) A certification of consent to self-insure issued by the Director of Industrial Relations, and the identity of the administrator of the carrier s workers compensation self-insurance plan.

(3) A statement under penalty of perjury, stating that, in its operations as a passenger stage corporation, it does not employ any person in any manner so as to become subject to the workers compensation laws of this state.

(b) The workers compensation certified to under paragraph (1) of subdivision (a) shall be effective until canceled. Cancellation shall require 30 days advance notice.

(c) If, after filing the statement described in paragraph (3) of subdivision (a), the corporation becomes subject to the workers compensation laws of this state, the corporation shall promptly notify the commission that the corporation is withdrawing its statement under paragraph (3) of subdivision (a), and shall simultaneously file the certificate described in either paragraph (1) or (2) of subdivision (a).

(d) The commission may adopt rules and regulations that it determines to be necessary to carry out this section.

(Added by Stats. 1989, Ch. 1240, Sec. 1.3.)



461.2

For purposes of establishing rates for a telephone or telegraph corporation, the commission shall include all revenues and expenses of the corporation from the installation and maintenance of that simple inside wiring which is subject to the order of the Federal Communications Commission deregulating that wiring (CC Docket No. 79-105, FCC 86-63; 51 F.R. 8498, March 12, 1986).

(Added by Stats. 1987, Ch. 400, Sec. 1. Effective September 3, 1987.)



461.5

(a) (1) No discrimination in charges or facilities for transportation shall be made by any railroad or other transportation company between places or persons, or in the facilities for the transportation of the same classes of freight or passengers within this state. It shall be unlawful for any railroad or other transportation company to charge or receive any greater compensation in the aggregate for the transportation of passengers or of like kind of property for a shorter than for a longer distance over the same line or route in the same direction, the shorter being included within the longer distance, or to charge any greater compensation as a through rate than the aggregate of the intermediate rates.

(2) Upon application to the commission company may be authorized by the commission to charge less for longer than for shorter distances for the transportation of persons or property and the commission may from time to time prescribe the extent to which such company may be relieved from the prohibition to charge less for the longer than for the shorter haul. The commission may authorize the issuance of excursion and commutation tickets at special rates.

(3) Nothing contained in this section shall be construed to prevent the commission from ordering and compelling any railroad or other transportation company to make reparation to any shipper on account of the rates charged to such shipper being excessive or discriminatory, provided no discrimination will result from such reparation.

(b) Subdivision (a) is not applicable to network railroad transportation.

(Amended by Stats. 1999, Ch. 1005, Sec. 19. Effective January 1, 2000.)



462

Every street or interurban railroad corporation shall upon such terms as the commission finds to be just and reasonable furnish to its passengers transfers entitling them to one continuous trip in the same general direction over and upon the portions of its lines within the same city or city and county not reached by the originating car.

(Amended by Stats. 1957, Ch. 795.)



463

(a) For purposes of establishing rates for any electrical or gas corporation, the commission shall disallow expenses reflecting the direct or indirect costs resulting from any unreasonable error or omission relating to the planning, construction, or operation of any portion of the corporation s plant which cost, or is estimated to have cost, more than fifty million dollars ($50,000,000), including any expenses resulting from delays caused by any unreasonable error or omission. Nothing in this section prohibits a finding by the commission of other unreasonable or imprudent expenses. This subdivision is a clarification of the existing authority of the commission, is not intended to limit or restrict any power or authority of the commission conferred by any other provision of law, and applies to all matters pending before the commission. This section does not prohibit the commission from establishing rates for an electrical or gas corporation on a basis other than an allowed rate of return on undepreciated capital costs.

(b) Whenever an electrical or gas corporation fails to prepare or maintain records sufficient to enable the commission to completely evaluate any relevant or potentially relevant issue related to the reasonableness and prudence of any expense relating to the planning, construction, or operation of the corporation s plant, the commission shall disallow that expense for purposes of establishing rates for the corporation. This subdivision does not apply where the commission determines that a reasonable person could not have anticipated either the relevance or potential relevance, to an evaluation of costs incurred on the project, of preparing or maintaining the records or the extent of recordkeeping required to adequately evaluate those costs.

(c) For purposes of this section:

(1) Planning includes, but is not limited to, activities related to the initial and subsequent assessments of the need for a plant construction project; the selection of contractors and the negotiation of contract provisions; certification; project organization; and site selection, including the investigation and interpretation of environmental factors such as seismic conditions and other external factors affecting the construction, operation, and safety of the plant.

(2) Construction includes, but is not limited to, activities related to engineering such as the development and use of specifications, drawings, and procedures; the preparation and use of construction plans, including blueprints; procurement activities; repairs, replacement, redesign, or repositioning of equipment and facilities; startup activities; and quality assurance and quality control activities.

(3) Operation includes, but is not limited to, activities related to decisions affecting the timing and nature of the use of the plant; dispatch and control activities and decisions; and plant operation, fuel loading, and maintenance.

(4) Error includes, but is not limited to, any action or direction which causes an avoidable (i) increase in the time required to bring the plant to full commercial operation, (ii) change in the number or types of personnel or firms required to bring the plant to full commercial operation, (iii) increase in the number of worker hours required to complete any portion of the plant construction project, or (iv) change of equipment, configuration, design, schedule, or program.

(5) Omission includes, but is not limited to, any failure to act or to provide direction which causes an avoidable (i) increase in the time required to bring the plant to full commercial operation, (ii) change in the number or types of personnel or firms required to bring the plant to full commercial operation, (iii) increase in the number of worker hours required to complete any portion of the plant construction project, or (iv) change of equipment, configuration, design, schedule, or program.

(Added by Stats. 1985, Ch. 1212, Sec. 1.)



463.5

(a) Section 463 does not require the commission to undertake a reasonableness review of recorded costs to determine the reasonableness of the costs of each item of any electrical or gas corporation s plant which costs, or is estimated to have cost, more than fifty million dollars ($50,000,000) where the commission either has established a maximum reasonable cost pursuant to Section 1005.5 or has adopted an estimate of the reasonable costs in any proceeding.

The establishment of the maximum costs or adoption of an estimated cost does not limit or restrict the discretion of the commission in considering the reasonableness of plant-related costs in subsequent proceedings.

(b) This section shall become operative January 1, 1989.

(Added by Stats. 1987, Ch. 854, Sec. 1. Section operative January 1, 1989, by its own provisions.)



464

(a) Reasonable expenditures by transmission owners that are electrical corporations to plan, design, and engineer reconfiguration, replacement, or expansion of transmission facilities are in the public interest and are deemed prudent if made for the purpose of facilitating competition in electric generation markets, ensuring open access and comparable service, or maintaining or enhancing reliability, whether or not these expenditures are for transmission facilities that become operational.

(b) The commission and the Electricity Oversight Board shall jointly facilitate the efforts of the state s transmission owning electrical corporations to obtain authorization from the Federal Energy Regulatory Commission to recover reasonable expenditures made for the purposes stated in subdivision (a).

(c) Nothing in this section alters or affects the recovery of the reasonable costs of other electric facilities in rates pursuant to the commission s existing ratemaking authority under this code or pursuant to the Federal Power Act (41 Stat. 1063; 16 U.S.C. Secs. 791a, et seq.). The commission may periodically review and adjust depreciation schedules and rates authorized for an electric plant that is under the jurisdiction of the commission and owned by an electrical corporation and periodically review and adjust depreciation schedules and rates authorized for a gas plant that is under the jurisdiction of the commission and owned by a gas corporation, consistent with this code.

(Added by renumbering Section 454.1 (as added by Stats. 2000, Ch. 1040) by Stats. 2004, Ch. 694, Sec. 10. Effective January 1, 2005.)



465

(a) Except as provided in subdivision (c), whenever any labor of a custodial or janitorial nature is not performed by the employees of a public utility, such labor shall be let out under contract to the lowest responsible bidder with the provision that prevailing wages be a condition of any such contract. For the purposes of this section, prevailing wages shall be deemed to include employer payments for health and welfare, pension, holidays, sick leave, vacation, apprenticeship or other training programs.

(b) A public utility shall implement the provisions of subdivision (a) by requiring the entity with which it contracts to pay its custodial or janitorial employees the prevailing wage. The public utility awarding the contract shall cause to be inserted in the contract a stipulation that the failure to pay prevailing wages shall be cause for the termination of the contract.

(c) Nothing in this section shall prevent a public utility from employing a custodial or janitorial service for a period of 90 days or less without a contract meeting the requirements of subdivision (a) of this section.

(d) The Director of the Department of Industrial Relations shall determine the prevailing wage for custodial or janitorial employees in accordance with the standards set forth in Section 1773 of the Labor Code.

(Amended by Stats. 1977, Ch. 343.)



466

Pursuant to Section 465, the contractor to whom the contract is awarded and any subcontractor under him shall pay not less than the specified prevailing wage to all workmen performing custodial or janitorial labor in the excecution of the contract.

Each contractor and subcontractor shall keep an accurate payroll record, showing the name, address, social security number, work classification, straight time and overtime hours worked each day and week, and the actual per diem wages paid to each janitorial and custodial worker employed by him in connection with the contract. The contractor s and subcontractor s payroll records shall be available for inspection at all reasonable hours, and a copy shall be made available upon request to the employee, or his authorized representative, and the Division of Labor Standards Enforcement. After a complaint has been filed with the Division of Labor Standards Enforcement alleging that the contractor or the subcontractor has paid less than the prevailing wage, the contractor or subcontractor shall upon receipt of a written notice from the Division of Labor Standards Enforcement within 10 days file with the public utility and the Division of Labor Standards Enforcement a certified copy of the payroll records.

(Added by Stats. 1977, Ch. 343.)



467

The Division of Labor Standards Enforcement in the Department of Industrial Relations shall enforce Section 466 in the same manner as provided for by Chapter 4 (commencing with Section 79) of Division 1 of the Labor Code.

(Added by Stats. 1977, Ch. 343.)






ARTICLE 2. Tariff Schedules

486

(a) Every common carrier shall file with the commission and shall print and keep open to the public inspection schedules showing the rates, fares, charges, and classifications for the transportation between termini within this state of persons and property from each point upon its route to all other points thereon; and from each point upon its route to all points upon every other route leased, operated, or controlled by it; and from each point on its route or upon any route leased, operated, or controlled by it to all points upon the route of any other common carrier, whenever a through route and a joint rate has been established or ordered between any two such points. If no joint rate over a through route has been established, the schedules of the several carriers in such through route shall show the separately established rates, fares, charges, and classifications applicable to the through transportation.

(b) Subdivision (a) is not applicable to network railroad transportation.

(Amended by Stats. 1999, Ch. 1005, Sec. 20. Effective January 1, 2000.)



487

The schedules shall plainly state the places between which property and persons will be carried, and the classification of passengers or property in force, and shall state separately all terminal charges, storage charges, icing charges, and all other charges which the commission may require to be stated, all privileges or facilities granted or allowed, and all rules which may in any wise change, affect, or determine any part, or the aggregate of, such rates, fares, charges, and classifications, or the value of the service rendered to the passenger, shipper, or consignee. Schedules shall be plainly printed, and copies thereof shall be kept by every such carrier at such stations or offices of the carrier and subject to such conditions as the commission may determine and prescribe by order or rule.

(Amended by Stats. 1963, Ch. 2121.)



488

(a) Subject to such rules as the commission may prescribe, the schedules of carriers shall be produced and made available for inspection upon the demand of any person. The form of every such schedule shall be prescribed by the commission and shall conform, in the case of any common carrier subject to federal regulation as nearly as possible to the form of schedules prescribed by the federal Surface Transportation Board.

(b) Subdivision (a) is not applicable to network railroad transportation.

(Amended by Stats. 1999, Ch. 1005, Sec. 21. Effective January 1, 2000.)



489

(a) The commission shall, by rule or order, require every public utility other than a common carrier to file with the commission within the time and in the form as the commission designates, and to print and keep open to public inspection, schedules showing all rates, tolls, rentals, charges, and classifications collected or enforced, or to be collected or enforced, together with all rules, contracts, privileges, and facilities which in any manner affect or relate to rates, tolls, rentals, classifications, or service. Nothing in this section shall prevent the commission from approving or fixing rates, tolls, rentals, or charges, from time to time, in excess of or less than those shown by the schedules.

(b) The commission shall, by rule or order, require every telephone corporation operating within a service area, on first contact by a prospective subscriber and in subsequent contacts by the subscriber for the purpose of changing service, to fully inform the subscriber of the basic services available to the class of subscribers to which the subscriber belongs. For eligible residential subscribers, these services shall include universal lifeline telephone service. The subscriber shall be presented with information orally, in print form, or in computer data form, according to the means by which contact is established. If after a hearing, the commission finds that any telephone corporation has not provided prospective subscribers with the information required by this section, the commission may make an appropriate adjustment of the telephone corporation s rates or impose penalties pursuant to other provisions of law.

(Amended (as amended by Stats. 1992, Ch. 980, Sec. 2) by Stats. 1995, Ch. 809, Sec. 1. Effective January 1, 1996.)



490

(a) The commission may from time to time determine and prescribe by order changes in the form of the schedules referred to in this article as it finds expedient, and may modify the requirements of any of its orders or rules in respect to any matter referred to in this article.

(b) If the rates for any commercial mobile radio service are not subject to regulation by the commission as a result of federal law, then the commission may exempt the service from any tariff-filing requirement.

(Amended by Stats. 2006, Ch. 198, Sec. 14. Effective January 1, 2007.)



491

Unless the commission otherwise orders, no change shall be made by any public utility in any rate or classification, or in any rule or contract relating to or affecting any rate, classification, or service, or in any privilege or facility, except after 30 days notice to the commission and to the public. Notice shall be given by filing with the commission and keeping open for public inspection new schedules stating plainly the changes to be made in the schedule or schedules then in force, and the time when the changes will go into effect. The commission, for good cause shown, may allow changes without requiring the 30 days notice, by an order specifying the changes that may be made on less than 30 days notice, the time when they shall take effect, and the manner in which they shall be filed and published. When any change is proposed in any rate or classification, or in any form of contract or agreement or in any rule or contract relating to or affecting any rate, classification, or service, or in any privilege or facility, attention shall be directed to such change on the schedule filed with the commission, by some character to be designated by the commission, immediately preceding or following the item.

(Amended by Stats. 1999, Ch. 1005, Sec. 22. Effective January 1, 2000.)



491.1

Notwithstanding Section 491, the commission may authorize a passenger stage corporation, upon one day s notice, to reduce its rates and charges to not less than those of a competing passenger transportation service operating over substantially the same route pursuant to federal operating authority. The commission may attach any conditions it finds reasonable or necessary.

(Added by Stats. 1984, Ch. 142, Sec. 3.)



492

The names of the several public utilities which are parties to any joint tariff, rate, contract, or classification shall be specified in the schedule. Unless otherwise ordered by the commission, a schedule showing such joint tariff, rate, contract, or classification need be filed with the commission by only one of the parties to it, if there is also filed with the commission, in such form as it may require, a concurrence therein by each of the other parties thereto.

(Enacted by Stats. 1951, Ch. 764.)



493

(a) No common carrier subject to this part shall engage or participate in the transportation of persons or property, between points within this state, until its schedules of rates, fares, charges, and classifications have been filed and published in accordance with this part.

(b) If any common carrier of property, in contravention of subdivision (a), transports any property for which it does not have schedules of rates, fares, charges, and classifications on file, the commission may establish a just and reasonable charge for the transportation.

(c) This section is not applicable to network railroad transportation.

(Amended by Stats. 1999, Ch. 1005, Sec. 23. Effective January 1, 2000.)



494

(a) No common carrier shall charge, demand, collect, or receive a different compensation for the transportation of persons or property, or for any service in connection therewith, than the applicable rates, fares, and charges specified in its schedules filed and in effect at the time, nor shall any such carrier refund or remit in any manner or by any device any portion of the rates, fares, or charges so specified, except upon order of the commission as provided in this part, nor extend to any corporation or person any privilege or facility in the transportation of passengers or property except such as are regularly and uniformly extended to all corporations and persons.

(b) Subdivision (a) is not applicable to network railroad transportation.

(Amended by Stats. 1999, Ch. 1005, Sec. 24. Effective January 1, 2000.)



495

Every telegraph and telephone corporation shall print and file with the commission schedules showing all the rates and classifications for the transmission of messages or conversations between all of the following points, unless otherwise exempted, in whole or in part, from the filing requirements of subdivision (a) of Section 489:

(a) Between all points within this state and all points outside the state upon its route.

(b) Between all points within this state and all points outside the state upon every route leased, operated, or controlled by it.

(c) Between all points on its route or upon any route, leased, operated, or controlled by it within this state and all points outside the state upon the route of any other telegraph or telephone corporation, whenever a through route and joint rate have been established between any two of these points.

(Amended (as amended by Stats. 1992, Ch. 980, Sec. 3) by Stats. 1995, Ch. 809, Sec. 3. Effective January 1, 1996.)



495.6

(a) Any city, county, or city and county that levies a utility user tax on the consumption of telephone services, including, but not limited to, the tax authorized by Section 7284.2 of the Revenue and Taxation Code, shall provide to the commission the rate of the tax, the manner in which the tax is collected, and the frequency with which the tax is collected.

(b) The commission shall establish the periodic frequency at which information required by subdivision (a) shall be submitted to the commission.

(c) The commission shall provide information received pursuant to subdivision (a) to any person or entity upon receiving a request for the information. The commission may charge a fee, at a level that shall not exceed the direct expenses of the commission in preparing and providing the information, to any person or entity that receives the information.

(d) The commission shall not be responsible for the accuracy of the information that it receives from a city, county, or city and county and provides pursuant to this section.

(Added by Stats. 1995, Ch. 280, Sec. 1. Effective January 1, 1996.)



495.7

(a) The commission may, by rule or order, establish procedures to allow telephone or telegraph corporations to apply for the exemption of certain telecommunications services from the tariffing requirements of Sections 454, 489, 491, and 495.

(b) The commission may, by rule or order, partially or completely exempt certain telecommunications services, except basic exchange service offered by telephone or telegraph corporations, from the tariffing requirements of Sections 454, 489, 491, and 495 if either of the following conditions is met:

(1) The commission finds that the telephone corporation lacks significant market power in the market for that service for which an exemption from Sections 454, 489, 491, and 495 is being requested. Criteria to determine market power shall include, but not be limited to, the following: company size, market share, and type of service for which an exemption is being requested. The commission shall promulgate rules for determining market power based on these and other appropriate criteria.

(2) The Commission finds that a telephone corporation is offering a service in a given market for which competitive alternatives are available to most consumers, and the commission has determined that sufficient consumer protections exist in the form of rules and enforcement mechanisms to minimize the risk to consumers and competition from unfair competition or anticompetitive behavior in the market for the competitive telecommunications service for which a provider is requesting an exemption from Sections 454, 489, 491, and 495. This paragraph does not apply to monopoly services for which the commission retains exclusive authority to set or change rates.

(c) Before implementing procedures to allow telephone corporations to apply for the exemption of certain telecommunications services from the tariffing requirements of Sections 454, 489, 491, and 495, and no later than September 30, 1996, the commission shall establish consumer protection rules for those exempted services that include, but are not limited to:

(1) Rules regarding the availability of rates, terms, and conditions of service to consumers.

(2) Rules regarding notices to consumers of rate increases and decreases, changes in terms and conditions of service, and change of ownership.

(3) Rules to identify and eliminate unacceptable marketing practices including, but not limited to, fraudulent marketing practices.

(4) Rules to assure that aggrieved consumers have speedy, low-cost, and effective avenues available to seek relief in a reasonable time.

(5) Rules to assure consumers that their right to informational privacy for services over which the commission has oversight.

(6) Rules to assure a telephone corporation s cooperation with the commission investigations of customer complaints.

(d) Prior to granting every exemption from the tariffing requirements of Sections 454, 489, 491, and 495, the commission shall find that there is no improper cross-subsidization or anticompetitive behavior in connection with the service for which an exemption is requested.

(e) Nothing in this section shall require that the commission exempt any telecommunications service or telecommunications service provider from the requirements of Sections 454, 489, 491, and 495, nor shall this section limit the authority of the commission to require telephone corporations to provide it with contemporaneous information about the current terms, conditions, and prices under which telecommunications services that are exempted, in whole or in part, from Sections 454, 489, 491, and 495 are being offered to subscribers.

(f) The commission, after notice and hearing if requested, may cancel, revoke, or suspend any exemption granted under subdivision (b) to any telephone corporation that fails to comply with any of the rules established by the commission pursuant to subdivision (c).

(g) Any telecommunications service exempted from the tariffing requirements of Sections 454, 489, 491, and 495 shall not be subject to the limitation on damages that applies to tariffed telecommunications services.

(h) The provisions of this section do not apply to commercial mobile services as defined by the Omnibus Budget Reconciliation Act of 1993 (Public Law 103-66).

(Amended by Stats. 2001, Ch. 745, Sec. 197. Effective October 12, 2001.)






ARTICLE 3. Free or Reduced Rates

521

As used in this article employees includes furloughed, pensioned, and superannuated employees of any common carrier subject to the provisions of this part, persons who have become disabled or infirm in the service of any such carrier, ex-employees traveling for the purpose of entering the service of any such carrier, and the remains of persons dying while in the employment of any such carrier; and families includes the families of such persons and the families of persons killed, and the surviving spouses until remarried and minor children during minority of persons who died while in the service of any such carrier.

(Amended by Stats. 1976, Ch. 1171.)



522

Except as provided in this article, Sections 40180.5 and 99151 of this code, and Section 26002.5 of the Government Code, no common carrier subject to the provisions of this part shall, directly or indirectly, issue, give, or tender any free ticket, free pass, or free or reduced rate transportation for passengers between points within this state.

(Amended by Stats. 1979, Ch. 161.)



523

When approved by the commission, a common carrier may give free or reduced rate transportation between points within this state to:

(a) Its officers, agents, employees, and members of their families.

(b) Indigent, destitute, and homeless persons, and to such persons when transported by charitable societies or hospitals, and the necessary agents employed in such transportation.

(c) Persons injured in accidents or wrecks, and physicians and nurses attending such persons.

(Amended by Stats. 1980, Ch. 467, Sec. 1.)



524

(a) Any common carrier may issue free or reduced rate passenger transportation to the proprietors and employees of newspapers and magazines and the members of their immediate families in exchange for advertising of equal or greater value in that media, subject to reasonable restrictions that the commission may impose.

(b) The San Francisco-San Jose commute rail service may issue free or reduced rate passenger transportation to the proprietors and employees of the broadcast news media in exchange for advertising of equal or greater value in those media, subject to reasonable restrictions that the commission may impose. On or before January 1, 1989, the Department of Transportation shall review and assess the effectiveness and cost of any advertising program effectuated through exchanges made pursuant to this subdivision.

(c) Passenger stage corporations may issue free or reduced rate passenger transportation to any of their commission agents.

(Amended by Stats. 1986, Ch. 1406, Sec. 4.)



525

All blind residents of California may be granted free transportation on all street cars and may be permitted to travel on all other common carriers within the State for one-half the current fare, and when any blind person is accompanied by a guide, the combined fares for such blind person and his guide may be fixed at not to exceed the current fare for an individual.

(Enacted by Stats. 1951, Ch. 764.)



527

Nothing in this part shall prevent the interchange of free or reduced rate transportation for passenger or express matter between common carriers, their officers, agents, employees, attorneys, physicians and surgeons, and members of their families, where such common carriers are subject in whole or in part to the jurisdiction of the commission or of the federal Surface Transportation Board or where such common carriers, though not in whole or in part subject to the jurisdiction of this commission or of the federal Surface Transportation Board are engaged in the business of transporting passengers and freight by water between the United States and foreign countries, and are permitted by federal law to interchange such free transportation with common carriers which are subject to the jurisdiction of the Public Utilities Commission or the federal Surface Transportation Board.

(Amended by Stats. 1999, Ch. 1005, Sec. 27. Effective January 1, 2000.)



528

Nothing in this part shall prevent the interchange of free or reduced rate transportation for passengers or express matter between a common carrier and a corporation engaged in the carriage of persons or property by motor vehicle, or the officers, agents, employees, attorneys, physicians and surgeons of such common carrier or corporation and their families when the corporation is engaged in the carriage by motor vehicle of persons or property as a connecting carrier, or in the carriage by motor vehicle of persons or property over a portion of a route between the point of departure or shipment and arrival or delivery, part of which route is covered or traveled by a common carrier, whether the carriage by motor vehicle is an initial, an intermediate, or a final portion of the entire route between the point of departure or shipment and arrival or delivery.

This section does not authorize the interchange of free or reduced rate transportation for express matter which is not for the personal use of the person to or for whom it is granted, or of his family.

(Enacted by Stats. 1951, Ch. 764.)



529

Nothing in this part shall prevent any of the following:

(a) The issue of reduced rate transportation by a common carrier to children attending an institution of learning.

(b) The issue of passes or franks by telegraph or telephone corporations to their officers, agents, employees, attorneys, physicians and surgeons, and members of their families, or the exchange of passes or franks between the telegraph and telephone corporations or between the corporations and the common carriers, for their officers, agents, employees, attorneys, physicians and surgeons, and members of their families.

(c) The carrying out of contracts for free or reduced rate passenger transportation previously made, founded upon adequate consideration and lawful when made.

(d) A common carrier from transporting, storing, or handling, free or at reduced rates, the household goods and personal effects of its employees, of persons entering or leaving its service, and of persons killed or dying while in its service.

(e) A common carrier from providing reduced rate transportation to elderly and handicapped persons when required pursuant to an application for federal funds under the Urban Mass Transportation Act of 1964 (49 U.S.C. Sec. 1601 et seq.).

(Amended by Stats. 1984, Ch. 193, Sec. 103.)



530

(a) Every common carrier subject to the provisions of this part may transport, free or at reduced rates, as follows:

(1) Persons for the United States, state, county, or municipal governments, or persons or property for charitable or patriotic purposes, or to provide relief in cases of general epidemic, pestilence, or calamity.

(2) Contractors and their employees, material or supplies for use or engaged in carrying out their contracts with such carriers, for construction, operation, or maintenance work or work incidental thereto on the line of the issuing carrier, to the extent only that such free or reduced rate transportation is provided for in the specifications upon which the contract is based and in the contract itself.

(b) Common carriers may also enter into contracts with telegraph and telephone corporations for an exchange of service.

(Amended by Stats. 1999, Ch. 1005, Sec. 28. Effective January 1, 2000.)



531

Every common carrier subject to the provisions of this part may transport free or at reduced rates contractors and their employees engaged in carrying out contracts with the United States, this State, or any county or municipal government, or other governmental agency in this State, and materials or supplies for use in carrying out such contracts, in each case to the extent only that such free or reduced rate transportation is provided for in the specifications upon which the contract is based and in the contract itself.

(Enacted by Stats. 1951, Ch. 764.)



532

Except as in this article otherwise provided, no public utility shall charge, or receive a different compensation for any product or commodity furnished or to be furnished, or for any service rendered or to be rendered, than the rates, tolls, rentals, and charges applicable thereto as specified in its schedules on file and in effect at the time, nor shall any public utility engaged in furnishing or rendering more than one product, commodity, or service, charge, demand, collect, or receive a different compensation for the collective, combined, or contemporaneous furnishing or rendition of two or more of such products, commodities, or services, than the aggregate of the rates, tolls, rentals, or charges specified in its schedules on file and in effect at the time, applicable to each such product, commodity, or service when separately furnished or rendered, nor shall any such public utility refund or remit, directly or indirectly, in any manner or by any device, any portion of the rates, tolls, rentals, and charges so specified, nor extend to any corporation or person any form of contract or agreement or any rule or regulation or any facility or privilege except such as are regularly and uniformly extended to all corporations and persons. The commission may by rule or order establish such exceptions from the operation of this prohibition as it may consider just and reasonable as to each public utility.

(Enacted by Stats. 1951, Ch. 764.)



533

The officers and employees of the Operations and Safety Section of the Transportation Division of the commission, shall, when in the performance of their official duties, have the right to pass, free of charge, on all railroads, cars, vessels, and other vehicles of every common carrier subject to control or regulation by the commission, between points within this State, whether such railroad, car, vessel, or other vehicle is used for the transportation of passengers or freight, and regardless of its class. Such officers and employees when in the performance of their official duties shall have free access to any portion of any train, including the engine or any other units of rolling stock, and to all portions of any vessel or other vehicle of any common carrier used for the transportation of passengers or freight.

(Amended by Stats. 1959, Ch. 1033.)






ARTICLE 4. Facilities

556

Every common carrier shall afford all reasonable, proper, and equal facilities for the prompt and efficient interchange and transfer of passengers between the lines owned, operated, controlled, or leased by it and the lines of every other common carrier, and shall make such interchange and transfer promptly without discrimination between passengers or carriers as to compensation charged, service rendered, or facilities afforded.

(Amended by Stats. 1999, Ch. 1005, Sec. 29. Effective January 1, 2000.)



558

Every telephone corporation and telegraph corporation operating in this State shall receive, transmit, and deliver, without discrimination or delay, the conversations and messages of every other such corporation with whose line a physical connection has been made.

(Enacted by Stats. 1951, Ch. 764.)



559

(a) Nothing in Sections 556 to 558, inclusive, shall limit or modify the duty of a common carrier to establish joint rates, fares, and charges for the transportation of passengers and property over the lines owned, operated, controlled, or leased by it and the lines of other common carriers, or the power of the commission to require the establishment of such joint rates, fares, and charges.

(b) Subdivision (a) is not applicable to network railroad transportation.

(Amended by Stats. 1999, Ch. 1005, Sec. 31. Effective January 1, 2000.)



560

Upon the application of any shipper or receiver or contemplated shipper or receiver of freight for a connection between the railroad of a railroad corporation and its existing or contemplated private track or railroad, the railroad corporation shall make the connection, provide such switches and tracks as may be necessary for that purpose, and deliver and receive cars thereover, if the connection is reasonably practicable and can be installed and used without materially increasing the hazard of the operation of the railroad with which the connection is sought, and if the business which may reasonably be expected to be received by the railroad corporation over the connection is sufficient to justify the expense of the connection to the railroad corporation.

Upon the same conditions, every railroad corporation, upon the application of any shipper or receiver or contemplated shipper or receiver of freight, shall construct upon its right of way a spur or spurs for the purpose of receiving and delivering freight thereby, and shall receive and deliver freight thereby.

(Enacted by Stats. 1951, Ch. 764.)



561

(a) Every railroad corporation, passenger stage corporation, passenger air carrier, and street railroad corporation providing departures originating in this state shall prohibit the smoking of any tobacco product in the passenger seating area of every passenger car, passenger stage, aircraft, or other vehicle.

(b) Every such corporation and carrier shall display in the passenger seating area of every passenger car, passenger stage, aircraft, or other vehicle, notices sufficient in number, posted in such locations as to be readily seen by boarding passengers, advising passengers of the no smoking requirements pursuant to subdivision (a). Words on such notices which state No Smoking or an equivalent phrase shall be at least three-quarters of one inch high, and any other explanatory words on the notices shall be at least one-quarter of an inch high.

(c) No person shall smoke any tobacco product in a space known by him or her to be designated for nonsmoking passengers. A violation of this subdivision is not a crime.

(d) As used in this section, passenger air carrier shall have the same meaning as provided in Sections 2741 and 2743.

(Amended by Stats. 1990, Ch. 1014, Sec. 1.)



562

(a) Whenever the commission, on its own motion or upon the complaint of a public utility, finds that public convenience and necessity require the use by a public utility of all, or any part, of the passenger vessel terminal facilities operated or controlled by the Golden Gate Bridge, Highway and Transportation District, and the district and the public utility are unable to agree upon the use or the terms and conditions or compensation therefor, the commission shall by order direct that the use by the public utility be permitted, and prescribe a reasonable compensation and reasonable terms and conditions to be charged and observed, including, but not limited to, all related costs of construction, capital improvement, leasing or rental, and maintenance.

(b) Notwithstanding Section 27280 of the Streets and Highways Code or any other provision of law, and for purposes of this section only, the passenger vessel service of the Golden Gate Bridge, Highway and Transportation District is subject to the jurisdiction of the commission and the provisions of this part. The commission shall have no jurisdiction over the operation of passenger vessels by the Golden Gate Bridge, Highway and Transportation District or any other operation of the district except as specifically provided in this section.

(c) The commission shall require that any public utility which provides passenger-ferry or other transportation service for the district first obtain a certificate of public convenience and necessity authorizing such operations.

(d) Any public utility which initiates any complaint pursuant to this section shall reimburse the commission for its reasonable expenses in hearing and determining the complaint.

(e) The commission may establish such rules as it determines necessary to carry out this section.

(Added by Stats. 1981, Ch. 717, Sec. 1.)






ARTICLE 5. Reports

581

Every public utility shall furnish to the commission in such form and detail as the commission prescribes all tabulations, computations, and all other information required by it to carry into effect any of the provisions of this part, and shall make specific answers to all questions submitted by the commission.

Every public utility receiving from the commission any blanks with directions to fill them shall answer fully and correctly each question propounded therein, and if it is unable to answer any question, it shall give a good and sufficient reason for such failure.

(Enacted by Stats. 1951, Ch. 764.)



582

Whenever required by the commission, every public utility shall deliver to the commission copies of any or all maps, profiles, contracts, agreements, franchises, reports, books, accounts, papers, and records in its possession or in any way relating to its property or affecting its business, and also a complete inventory of all its property in such form as the commission may direct.

(Enacted by Stats. 1951, Ch. 764.)



583

No information furnished to the commission by a public utility, or any business which is a subsidiary or affiliate of a public utility, or a corporation which holds a controlling interest in a public utility, except those matters specifically required to be open to public inspection by this part, shall be open to public inspection or made public except on order of the commission, or by the commission or a commissioner in the course of a hearing or proceeding. Any present or former officer or employee of the commission who divulges any such information is guilty of a misdemeanor.

(Amended by Stats. 1986, Ch. 814, Sec. 1.)



584

Every public utility shall furnish such reports to the commission at such time and in such form as the commission may require in which the utility shall specifically answer all questions propounded by the commission. The commission may require any public utility to file monthly reports of earnings and expenses, and to file periodical or special reports, or both, concerning any matter about which the commission is authorized by any law to inquire or to keep itself informed, or which it is required to enforce. All reports shall be under oath when required by the commission.

(Amended by Stats. 1978, Ch. 278.)



585

(a) Except as provided in subdivision (d), every public utility and business specified in subdivision (b) shall in any rate proceeding or proceeding establishing a fact or rule that may influence a rate, provide the commission with access to all computer models, as defined in Section 1821, which are used by that public utility or business to substantiate their showing in the proceeding.

(b) The commission shall, by rule or order, with full opportunity for participation by utilities and other affected parties, establish procedures and safeguards governing its access to, and monitoring, verification, and use of, computer models of every public utility and of any business which is a commission regulated subsidiary or affiliate of a public utility with respect to any rate proceeding or proceeding establishing a fact or rule that may influence a rate. The time, place, and manner of commission access shall, to the extent practicable, be the subject of mutual agreement between the commission and the affected utility, and the parties shall make every good faith effort to reach agreement. If an agreement is reached, it shall include, but is not limited to, provisions to reasonably assure the legitimate needs for security of the public utilities computer resources. These provisions shall provide for the confidentiality of records, the protection of proprietary information, and the protection of the reasonable expectation of customers of public utilities in the privacy of customer-specific records maintained by the utility. If no agreement is reached, any order issued by the commission requiring computer access shall include, but is not limited to, provisions providing for the security of the utility s data bases, confidentiality of records, protection of proprietary information, and the privacy of customer-specific records maintained by the utility. The commission shall convene a proceeding to adopt these rules as soon as possible after the operative date of the act adding this section to the code.

(c) This section shall not expand or limit any powers of the commission to prescribe the manner of keeping books, records, and systems of accounts of public utilities and to investigate any of these books, records, systems of accounts, or memoranda under existing law, or any other power of the commission under existing law. Any utility may object to a rule or order of the commission concerning the access prescribed herein under the rules of procedure of the commission consistent with existing law.

(d) This section does not apply to common carriers.

(Added by Stats. 1985, Ch. 1297, Sec. 2.)



587

Every water corporation with more than 2,000 service connections, and every electrical, gas, and telephone corporation shall annually prepare and submit to the commission a report describing all significant transactions, as specified by the commission, between the corporation and every subsidiary or affiliate of, or corporation holding a controlling interest in, the water, electrical, gas, or telephone corporation. The report shall identify the nature of the transactions and the terms and conditions applying to them, including, but not limited to, the basis upon which cost allocations and transfer pricing were established for the transactions.

(Amended by Stats. 2012, Ch. 224, Sec. 3. Effective January 1, 2013.)



588

(a) Notwithstanding any regulation, tariff, opinion, or interim opinion of the Public Utilities Commission, or any other provision of law, an inspector or investigator, as defined in Section 830.1 of the Penal Code, who is employed in the office of a district attorney may request and shall receive from telephone, gas, and electric public utilities customer information limited to the full name, date of birth, social security number, address, prior address, forwarding address, place of employment, and date of service instituted, terminated, or suspended by, utility customers to the extent the information is stored within the utility records and computer data bases. However, in no case shall information be released disclosing customer usage of the services provided by the utility without a court order or subpoena.

(b) In order to protect the privacy interest of utility customers, a request to a public utility for customer information pursuant to this section shall meet the following requirements:

(1) The requested information is relevant and material to an investigation pursuant to Sections 3130, 3131, 3132, 3133, and 3134 of the Family Code concerning the kidnapping, abduction, concealment, detention, or retention of a minor child and that the inspector or investigator requesting the information has a reasonable, good faith belief that the utility customer information is needed to assist the inspector or investigator in the location or recovery of a minor child or abductor, coconspirator or aider and abettor of the continuing crime of child abduction or concealment.

(2) Only inspectors and investigators as defined in Section 830.1 of the Penal Code, who are employed in the office of a district attorney whose names have been submitted to the utility in writing by a district attorney s office, may request and receive customer and customer service information pursuant to this section. Each district attorney s office shall ensure that each public utility has at all times a current list of the names of inspectors and investigators authorized to request and receive customer and customer service information. Each district attorney s office shall immediately notify the utility in writing and withdraw the names of inspectors and investigators from the authorized list who no longer have a need for the access.

(3) This section does not authorize inspectors and investigators to obtain any utility customer information, other than that authorized by this section, without proper service of process as required by law.

(4) The district attorney s office requesting and receiving utility information shall ensure its confidentiality. At no time shall any information obtained pursuant to this section be disclosed or used for any purpose other than to assist in the location or recovery of a person or persons specified in paragraph (1).

(5) The inspector or investigator requesting utility information authorized for release by this section shall make a record on a form created and maintained by the district attorney s office, which shall include the name of the utility customer about whom the inquiry was made, the name of the inspector or investigator making the inquiry, the date of inquiry, the name of the utility, the utility employee to whom the request was made, and the information that was requested and received.

(6) The inspector or investigator requesting information pursuant to this section shall prepare and sign, under penalty of perjury, a written affidavit of probable cause, which shall be contained on a form created by the Attorney General s office in consultation with telephone, gas, and electric utilities. The form shall be retained by the utility for a period of one year and shall contain a statement of all the facts known to the inspector or investigator that support the existence of all of the requirements of this section. The affidavit shall also contain a statement of exigent circumstances, explaining why the inspector or investigator could not seek and obtain a search warrant, court order, or other court process for the production of the information sought.

(c) No public utility, or official or employee thereof, shall be subject to criminal or civil liability for the release of customer information in reasonable reliance on an affidavit appearing on its face to be valid, and which was submitted by a person whose name appears on the current authorization list, as required in paragraph (2) of subdivision (b). However, any person who willfully violates any provision of this section is guilty of a misdemeanor, pursuant to Section 2112.5.

(d) The utility receiving the request for customer information may charge the requesting district attorney s office a reasonable fee for the search and release of the requested information and for the storage of the required forms.

(Added by Stats. 1994, Ch. 112, Sec. 1. Effective January 1, 1995.)



589

(a) In an existing or new proceeding, the commission shall require the electrical and gas corporations to cooperate in establishing a single Internet Web site available to the public that provides up-to-date information, no less frequent than once every 30 days, regarding ratepayer-funded energy efficiency assistance programs that, to the extent the information is available, in an aggregate format that would not provide identifying information about individual customers of the electrical and gas corporations, include all of the following:

(1) The types of energy efficiency measures installed.

(2) The ZIP Code location of each customer receiving ratepayer-funded energy efficiency assistance.

(3) The amount of funds expended at each ZIP Code location.

(4) The expected annual energy savings and reduced energy usage expected in kilowatthours or therms.

(b) (1) The commission shall order the electrical and gas corporations to establish, based on data, ratepayer-funded energy efficiency assistance program reports on program totals, geographical and monthly statistics, cost distribution, and progress toward program goals.

(2) The electrical and gas corporations shall make the reports available on the Internet Web site established pursuant to subdivision (a).

(c) The commission shall require the electrical and gas corporations to publish data, including the amount expended, on the ratepayer-funded energy efficiency programs that are not direct retrofits, including, but not limited to, research on building and appliance standards and marketing and outreach, on the Internet Web site established pursuant to subdivision (a).

(d) The commission shall take necessary steps to ensure the Internet Web site established pursuant to subdivision (a) is available to the public on or before June 1, 2014.

(e) The commission shall have a link to the Internet Web site established pursuant to subdivision (a) on the commission s Internet Web site and require the electrical and gas corporations to have a link to the Internet Web site established pursuant to subdivision (a) on the appropriate page of the Internet Web site of each electrical and gas corporation.

(Added by Stats. 2013, Ch. 610, Sec. 2. Effective January 1, 2014.)






ARTICLE 6. Relocation Assistance

600

A public utility acquiring real property by eminent domain shall provide relocation advisory assistance and shall make any of the payments required of public entities by Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 of the Government Code.

(Amended by Stats. 1971, Ch. 1574.)






ARTICLE 7. Eminent Domain

610

This article applies only to a corporation or person that is a public utility.

(Added by Stats. 1975, Ch. 1240.)



611

A railroad corporation may condemn any property necessary for the construction and maintenance of its railroad.

(Added by Stats. 1975, Ch. 1240.)



612

An electrical corporation may condemn any property necessary for the construction and maintenance of its electric plant.

(Added by Stats. 1975, Ch. 1240.)



613

A gas corporation may condemn any property necessary for the construction and maintenance of its gas plant.

(Added by Stats. 1975, Ch. 1240.)



614

A heat corporation may condemn any property necessary for the construction and maintenance of its heating plant.

(Added by Stats. 1975, Ch. 1240.)



615

A pipeline corporation may condemn any property necessary for the construction and maintenance of its pipeline.

(Added by Stats. 1975, Ch. 1240.)



616

A telephone corporation may condemn any property necessary for the construction and maintenance of its telephone line.

(Added by Stats. 1975, Ch. 1240.)



616.1

Notwithstanding Section 616, a telephone corporation may not condemn any property on an airport owned by a city and county, and located in another county, unless that property is necessary for that telephone corporation to provide telecommunications as a carrier of last resort seeking to serve an unserved area.

(Added by Stats. 1999, Ch. 774, Sec. 2. Effective January 1, 2000.)



617

A telegraph corporation may condemn any property necessary for the construction and maintenance of its telegraph line.

(Added by Stats. 1975, Ch. 1240.)



618

A water corporation may condemn any property necessary for the construction and maintenance of its water system.

(Added by Stats. 1975, Ch. 1240.)



619

A wharfinger may condemn any property necessary for the construction and maintenance of facilities for the receipt or discharge of freight or passengers.

(Added by Stats. 1975, Ch. 1240.)



620

A common carrier, as defined in subdivision (b) of Section 211, may condemn any property necessary for the construction and maintenance of facilities for its transportation of persons or property.

(Added by Stats. 1975, Ch. 1240.)



621

A street railroad corporation may condemn any property necessary for the construction and maintenance of its street railroad.

(Added by Stats. 1975, Ch. 1240.)



622

(a) As used in this section, motor carrier means:

A passenger stage corporation as defined in Section 226.

(b) As used in this section, water carrier means a common carrier operating upon any waterway in this state between fixed termini or over a regular route.

(c) A motor carrier or water carrier may condemn any property necessary for the construction and maintenance of terminal facilities for the receipt, transfer, or delivery of the passengers or property it carries or for other terminal facilities of any such carrier.

(Amended by Stats. 1996, Ch. 1042, Sec. 16. Effective September 29, 1996.)



623

A warehouseman may condemn any property necessary for the construction and maintenance of its facilities for storing property.

(Added by Stats. 1975, Ch. 1240.)



624

A sewer system corporation may condemn any property necessary for the construction and maintenance of its sewer system.

(Added by Stats. 1975, Ch. 1240.)



625

(a) (1) (A) For the purpose of this article, except as specified in paragraph (4), a public utility that offers competitive services may not condemn any property for the purpose of competing with another entity in the offering of those competitive services, unless the commission finds that such an action would serve the public interest, pursuant to a petition or complaint filed by the public utility, personal notice of which has been served on the owners of the property to be condemned, and an adjudication hearing in accordance with Chapter 9 (commencing with Section 1701), including an opportunity for the public to participate.

(B) The requirements of this section do not apply to the condemnation of any property that is necessary solely for an electrical company or gas corporation to meet its commission-ordered obligation to serve. Proposed exercises of eminent domain by electrical or gas corporations that initially, or subsequently, acquire property for either commission-ordered electrical corporation obligation to serve and competitive telecommunications services or gas corporation obligation to serve and telecommunications services are subject to paragraph (2) of subdivision (b). For property acquired through the exercise of eminent domain after January 1, 2000, by an electrical or gas corporation solely to meet its commission-ordered obligation to serve, any electrical or gas corporation, or subsidiary or affiliate, that intends to install telecommunication equipment on the property for the purpose of providing competitive telecommunications services shall provide notice for the planned installation in the commission calendar.

(2) (A) Before making a finding pursuant to this subdivision, the commission shall conduct the hearing in the local jurisdiction that would be affected by the proposed condemnation. The hearing shall commence within 45 days of the date that the petition or complaint is filed, unless the respondent establishes that an extension of not more than 30 days is necessary for discovery or other hearing preparation. The commission shall provide public notice of the hearing pursuant to the procedures of the commission and shall also notify the local jurisdiction. In addition, the commission shall provide the local jurisdiction with copies of the notice of hearing in time for the local jurisdiction to mail that notice at least seven days in advance of the hearing to all persons who have requested copies of the local jurisdiction s agenda or agenda packet pursuant to Section 54954.1 of the Government Code.

(B) For purposes of subparagraph (A), local jurisdiction means each city within whose boundaries property sought to be taken by eminent domain is located, and if property sought to be taken is not located within city boundaries, each county within whose boundaries that property is located. However, where there is more than one local jurisdiction with respect to a single complaint or petition, the commission shall provide notice and copies of notices for mailing to all local jurisdictions involved, but shall hold only a single hearing in any one of those local jurisdictions.

(3) (A) The assigned commissioner or administrative law judge shall render a decision on making a finding in accordance with this subdivision within 45 days of the conclusion of the hearing, unless further briefing is ordered, in which event this period may be extended by up to 30 additional days to allow for briefing.

(B) If the rendering of a decision pursuant to this subdivision requires review under the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), then the time limits contained in subparagraph (A) of paragraph (2) and subparagraph (A) of paragraph (3) shall be extended as needed to accommodate that review.

(4) This subdivision and Section 626 do not apply to a railroad corporation, a refined petroleum product common carrier pipeline corporation, or a water corporation.

(b) The commission may make a finding pursuant to subdivision (a) if, in the determination of the commission, either of the following conditions is met:

(1) The proposed condemnation is necessary to provide service as a provider of last resort to an unserved area, except when there are competing offers from facility-based carriers to serve that area.

(2) The public utility is able to show all of the following with regard to the proposed condemnation:

(A) The public interest and necessity require the proposed project.

(B) The property to be condemned is necessary for the proposed project.

(C) The public benefit of acquiring the property by eminent domain outweighs the hardship to the owners of the property.

(D) The proposed project is located in a manner most compatible with the greatest public good and least private injury.

(c) The commission shall develop procedures to facilitate access for affected property owners to eminent domain proceedings pursuant to this section, and to facilitate the participation of those owners in those proceedings.

(d) Nothing in this section relieves a public utility from complying with Section 1240.030 of the Code of Civil Procedure or any other requirement imposed by law.

(e) A public utility that does not comply with this section may not exercise the power of eminent domain, including, but not limited to, any authority provided by Title 7 (commencing with Section 1230.010) of Part 3 of the Code of Civil Procedure.

(f) The authority provided in this section supplements, and does not replace or otherwise affect any other limitation in law on the exercise of the power of eminent domain, including, but not limited to, any authority provided by Title 7 (commencing with Section 1230.010) of Part 3 of the Code of Civil Procedure.

(g) (1) At the request of a public utility gas corporation, the commission shall hold the local hearing required in subparagraphs (A) and (B) of paragraph (2) of subdivision (a) and make and certify the finding required by paragraph (1) of subdivision (a) as part of the procedure to issue a certificate of public convenience and necessity.

(2) Notwithstanding any other provision of law, if the commission holds public hearings during the certification procedure for the purpose of making the determination required under paragraph (2) of subdivision (b), the commission shall have an additional 45 days beyond the date of any otherwise applicable statutory or regulatory deadline for making a determination.

(Amended by Stats. 2001, 2nd Ex. Sess., Ch. 14, Sec. 1. Effective August 8, 2002.)



626

On or after January 1, 2000, a public utility may not enter into any exclusive access agreement with the owner or lessor of, or a person controlling or managing, a property or premises served by the public utility, or commit or permit any other act, that would limit the right of any other public utility to provide service to a tenant or other occupant of the property or premises.

(Added by Stats. 1999, Ch. 774, Sec. 4. Effective January 1, 2000.)






ARTICLE 8. Consultant and Advisory Services

631

In addition to the requirements of Article 1 (commencing with Section 1001) of Chapter 5 and any other provisions of law, the commission shall require every electrical corporation and every gas corporation proposing to construct or modify any electric plant or gas plant at a cost in excess of one hundred million dollars ($100,000,000) to reimburse the commission for expenses of such consultants or advisory services as the commission deems necessary for either or both of the following:

(a) The processing of an application for certification of the plant.

(b) The processing of an application for approval of any rate increase reflecting the inclusion of the cost of the plant in the rates of the corporation. This subdivision applies to any plant for which the costs of construction or modification are approved for inclusion in the corporation s rates on or after January 1, 1983.

(Added by Stats. 1982, Ch. 1139, Sec. 2.)



632

For purposes of entering into contracts for consultant or advisory services, the requirements of Sections 11042 and 14615 of the Government Code and Sections 10295 and 10318 of the Public Contract Code apply to the activities of the commission, except when the commission makes a finding that extraordinary circumstances justify expedited contracting for consultant or advisory services.

(Amended by Stats. 1993, Ch. 1035, Sec. 7. Effective January 1, 1994.)






ARTICLE 9. Long-Term Plans and Procurement Plans

635

In a long-term plan adopted by an electrical corporation or in a procurement plan implemented by a local publicly owned electric utility, the electrical corporation or local publicly owned electric utility shall adopt a strategy applicable both to newly constructed or repowered generation owned and procured by the electrical corporation or local publicly owned electric utility to achieve efficiency in the use of fossil fuels and to address carbon emissions.

(Added by Stats. 2006, Ch. 464, Sec. 20. Effective January 1, 2007.)









CHAPTER 4. Regulation of Public Utilities

ARTICLE 1. Generally

701

The commission may supervise and regulate every public utility in the State and may do all things, whether specifically designated in this part or in addition thereto, which are necessary and convenient in the exercise of such power and jurisdiction.

(Enacted by Stats. 1951, Ch. 764.)



701.1

(a) The Legislature finds and declares that, in addition to other ratepayer protection objectives, a principal goal of electric and natural gas utilities resource planning and investment shall be to minimize the cost to society of the reliable energy services that are provided by natural gas and electricity, and to improve the environment and to encourage the diversity of energy sources through improvements in energy efficiency and development of renewable energy resources, such as wind, solar, biomass, and geothermal energy.

(b) The Legislature further finds and declares that, in addition to any appropriate investments in energy production, electrical and natural gas utilities should seek to exploit all practicable and cost-effective conservation and improvements in the efficiency of energy use and distribution that offer equivalent or better system reliability, and which are not being exploited by any other entity.

(c) In calculating the cost effectiveness of energy resources, including conservation and load management options, the commission shall include, in addition to other ratepayer protection objectives, a value for any costs and benefits to the environment, including air quality. The commission shall ensure that any values it develops pursuant to this section are consistent with values developed by the State Energy Resources Conservation and Development Commission pursuant to Section 25000.1 of the Public Resources Code. However, if the commission determines that a value developed pursuant to this subdivision is not consistent with a value developed by the State Energy Resources Conservation and Development Commission pursuant to subdivision (c) of Section 25000.1 of the Public Resources Code, the commission may nonetheless use this value if, in the appropriate record of its proceedings, it states its reasons for using the value it has selected.

(d) In determining the emission values associated with the current operating capacity of existing electric powerplants pursuant to subdivision (c), the commission shall adhere to the following protocol in determining values for air quality costs and benefits to the environment. If the commission finds that an air pollutant that is subject to regulation is a component of residual emissions from an electric powerplant and that the owner of that powerplant is either of the following:

(1) Using a tradable emission allowance, right, or offset for that pollutant, which (A) has been approved by the air quality district regulating the powerplant, (B) is consistent with federal and state law, and (C) has been obtained, authorized, or acquired in a market-based system.

(2) Paying a tax per measured unit of that pollutant.

The commission shall not assign a value or cost to that residual pollutant for the current operating capacity of that powerplant because the alternative protocol for dealing with the pollutant operates to internalize its cost for the purpose of planning for and acquiring new generating resources.

(e) (1) The values determined pursuant to subdivision (c) to represent costs and benefits to the environment shall not be used by the commission, in and of themselves, to require early decommissioning or retirement of an electric utility powerplant that complies with applicable prevailing environmental regulations.

(2) Further, the environmental values determined pursuant to subdivision (c) shall not be used by the commission in a manner which, when such values are aggregated, will result in advancing an electric utility s need for new powerplant capacity by more than 15 months.

(f) This subdivision shall apply whenever a powerplant bid solicitation is required by the commission for an electric utility and a portion of the amount of new powerplant capacity, which is the subject of the bid solicitation, is the result of the commission s use of environmental values to advance that electric utility s need for new powerplant capacity in the manner authorized by paragraph (2) of subdivision (e). The affected electric utility may propose to the commission any combination of alternatives to that portion of the new powerplant capacity that is the result of the commission s use of environmental values as authorized by paragraph (2) of subdivision (c). The commission shall approve an alternative in place of the new powerplant capacity if it finds all of the following:

(1) The alternative has been approved by the relevant air quality district.

(2) The alternative is consistent with federal and state law.

(3) The alternative will result in needed system reliability for the electric utility at least equivalent to that which would result from bidding for new powerplant capacity.

(4) The alternative will result in reducing system operating costs for the electric utility over those which would result from the process of bidding for new powerplant capacity.

(5) The alternative will result in equivalent or better environmental improvements at a lower cost than would result from bidding for new powerplant capacity.

(g) No provision of this section shall be construed as requiring an electric utility to alter the dispatch of its powerplants for environmental purposes.

(h) No provision of this section shall prelude an electric utility from submitting to the commission any combination of alternatives to meet a commission-identified need for new capacity, if such a submission is otherwise authorized by the commission.

(i) No provision of this section shall be construed to change or alter any provision of commission decision 92-04-045, dated April 22, 1992.

(Amended by Stats. 1992, Ch. 836, Sec. 1. Effective January 1, 1993.)



701.3

Until the commission completes an electric generation procurement methodology that values the environmental and diversity costs and benefits associated with various generation technologies, the commission shall direct that a specific portion of future electrical generating capacity needed for California be reserved or set aside for renewable resources.

(Added by Stats. 1991, Ch. 1023, Sec. 2.)



701.4

It is the policy of the state and the intent of the Legislature that state and municipal electric resource acquisition programs recognize and include a value for the resource diversity provided by renewable resources.

(Added by Stats. 1991, Ch. 1225, Sec. 3.)



701.5

With respect to financing arrangements which are established after January 1, 1988, no electrical, gas, or telephone corporation, whose rates are set by the commission on a cost-of-service basis, shall issue any bond, note, lien, guarantee, or indebtedness of any kind pledging the utility assets or credit for or on behalf of any subsidiary or affiliate of, or corporation holding a controlling interest in, the electrical, gas, or telephone corporation. The commission may, however, authorize an electrical, gas, or telephone corporation to issue any bond, note, lien, guarantee, or indebtedness pledging the utility assets or credits as follows:

(a) For or on behalf of a subsidiary if its revenues and expenses are included by the commission in establishing rates for the electrical, gas, or telephone corporation.

(b) For or on behalf of a subsidiary if it is engaged in a regulated public utility business in this state or in any other state.

(c) For or on behalf of a subsidiary or affiliate if it engages in activities which support the electric, gas, or telephone corporation in its operations or service, these activities are, or will be, regulated either by the commission or a comparable federal agency, and the issuance of the bond, note, lien, guarantee, or indebtedness is specifically approved in advance by the commission.

The commission shall not approve the bond, note, lien, guarantee, or indebtedness unless the commission finds and determines that the proposed financing will benefit the interests of the utility and its ratepayers.

(Added by Stats. 1987, Ch. 1179, Sec. 2.)



701.6

(a) The commission may authorize gas and electrical corporations to include in ratepayer-supported research and development programs, activities that relate to improving the energy efficiency of manufactured housing and mobilehomes if those programs are evaluated in accordance with the guidelines established by Section 740.1. The commission may develop a program involving utilities, representatives of the manufactured housing and mobilehome industries, and organizations representing senior citizens and consumers to increase the construction and marketing of energy efficiency measures for mobilehomes and manufactured housing.

(b) The commission may authorize gas and electrical corporations to provide incentives to seniors, low-income households, and others who buy new manufactured homes, or mobilehomes, which incorporate energy efficient measures.

(c) The commission may authorize gas and electrical corporations to recover through rates the reasonable costs associated with the programs specified in subdivisions (a) and (b).

(Amended by Stats. 2004, Ch. 193, Sec. 176. Effective January 1, 2005.)



701.8

(a) To ensure that electrical corporations do not operate their transmission and distribution monopolies in a manner that impedes the ability of the San Francisco Bay Area Rapid Transit District (BART District) to reduce its electricity cost through the purchase and delivery of preference power, electrical corporations shall meet the requirements of this section.

(b) Any electrical corporation that owns and operates transmission and distribution facilities that deliver electricity at one or more locations to the BART District s system shall, upon request by the BART District, and without discrimination or delay, use the same facilities to deliver preference power purchased from a federal power marketing agency or its successor, or electricity purchased from a local publicly owned electric utility.

(c) Where the BART District purchases electricity at more than one location, at any voltage, from an electric utility under tariffs regulated by the commission, the utility shall bill the BART District for usage as though all the electricity purchased at transmission level voltages were metered by a single meter at one location and all the electricity purchased at subtransmission voltages were metered by a single meter at one location, provided that any billing for demand charges would be based on the coincident demand of transmission and distribution metering.

(d) If, on or after January 1, 1996, the BART District leases or has agreed to lease, as special facilities, utility plants for the purpose of receiving power at transmission level voltages, an electrical corporation may not terminate the lease without concurrence from the BART District.

(e) When the BART District elects to have electricity delivered pursuant to subdivision (b), neither Sections 365 and 366, and any commission regulations, orders, or tariffs, that implement direct transactions, are applicable, nor is the BART District an electricity supplier. Neither the commission, nor any electrical corporation that delivers the federal power or electricity purchased from a local publicly owned electric utility to the BART District, shall require that an electricity supplier be designated as a condition of the delivery of that power.

(f) The BART District may elect to obtain electricity from the following multiple sources at the same time:

(1) Electricity delivered pursuant to subdivision (b).

(2) Electricity supplied by one or more direct transactions.

(3) Electricity from any electrical corporation that owns and operates transmission and distribution facilities that deliver electricity at one or more locations to the BART District s system.

(Amended by Stats. 2008, Ch. 558, Sec. 24. Effective January 1, 2009.)



701.10

The policy of the State of California is that rates and charges established by the commission for water service provided by water corporations shall do all of the following:

(a) Provide revenues and earnings sufficient to afford the utility an opportunity to earn a reasonable return on its used and useful investment, to attract capital for investment on reasonable terms and to ensure the financial integrity of the utility.

(b) Minimize the long-term cost of reliable water service to water customers.

(c) Provide appropriate incentives to water utilities and customers for conservation of water resources.

(d) Provide for equity between present and future users of water service.

(e) Promote the long-term stabilization of rates in order to avoid steep increases in rates.

(f) Be based on the cost of providing the water service including, to the extent consistent with the above policies, appropriate coverage of fixed costs with fixed revenues.

(Added by Stats. 1992, Ch. 549, Sec. 1. Effective January 1, 1993.)



702

Every public utility shall obey and comply with every order, decision, direction, or rule made or prescribed by the commission in the matters specified in this part, or any other matter in any way relating to or affecting its business as a public utility, and shall do everything necessary or proper to secure compliance therewith by all of its officers, agents, and employees.

(Enacted by Stats. 1951, Ch. 764.)



703

The commission may investigate all existing or proposed interstate rates, fares, tolls, charges, and classifications, and all rules and practices in relation thereto, for or in relation to the transportation of persons or property or the transmission of messages for conversations, where any act in relation thereto takes place within this state and when they are, in the opinion of the commission, in violation of federal law, or in conflict with the rulings, orders, or regulations of the a federal agency, the commission may apply for relief by petition or otherwise to the federal agency that has jurisdiction over the alleged violation or to any court of competent jurisdiction.

(Amended by Stats. 1999, Ch. 1005, Sec. 32. Effective January 1, 2000.)



704

Except as otherwise provided in this section, no foreign corporation, other than those which by compliance with the laws of this State are entitled to transact a public utility business within this State, shall henceforth transact within this State any public utility business, nor shall any foreign corporation which is at present lawfully transacting business within this State henceforth transact within this State any public utility business of a character different from that which it is at present authorized by its charter or articles of incorporation to transact. No license, permit, or franchise to own, control, operate, or manage any public utility business or any part or incident thereof shall be henceforth granted or transferred, directly or indirectly, to any foreign corporation which is not at present lawfully transacting within this State a public utility business of like character.

Foreign corporations engaging in commerce with foreign nations or commerce among the several states may transact within this State such commerce and intrastate commerce of a like character; provided, however, that no such foreign corporation shall be permitted to engage in intrastate commerce within this State until it shall have first complied with the laws of this State respecting foreign corporations. Any foreign corporation which complies with the laws of this State respecting foreign corporations, and which owns at least 90 percent of the outstanding capital stock of any other foreign corporation transacting a public utility business in this State, may succeed to the public utility business, franchises, and rights of such latter corporation and, thereafter continue and carry on such public utility business.

(Amended by Stats. 1957, Ch. 279.)



705

Whenever in Articles 2 (commencing with Section 726), 3 (commencing with Section 761), and 4 (commencing with Section 791) a hearing by the commission is required, the hearing may be had either upon complaint or upon motion of the commission.

(Amended by Stats. 1983, Ch. 142, Sec. 128.)



707

(a) Not later than March 1, 2012, the commission shall institute a rulemaking proceeding for the purpose of considering and adopting a code of conduct, associated rules, and enforcement procedures, to govern the conduct of the electrical corporations relative to the consideration, formation, and implementation of community choice aggregation programs authorized in Section 366.2. The code of conduct, associated rules, and enforcement procedures, shall do all of the following:

(1) Ensure that an electrical corporation does not market against a community choice aggregation program, except through an independent marketing division that is funded exclusively by the electrical corporation s shareholders and that is functionally and physically separate from the electrical corporation s ratepayer-funded divisions.

(2) Limit the electrical corporation s independent marketing division s use of support services from the electrical corporation s ratepayer-funded divisions, and ensure that the electrical corporation s independent marketing division is allocated costs of any permissible support services from the electrical corporation s ratepayer-funded divisions on a fully allocated embedded cost basis, providing detailed public reports of such use.

(3) Ensure that the electrical corporation s independent marketing division does not have access to competitively sensitive information.

(4) (A) Incorporate rules that the commission finds to be necessary or convenient in order to facilitate the development of community choice aggregation programs, to foster fair competition, and to protect against cross-subsidization paid by ratepayers.

(B) It is the intent of the Legislature that the rules include, in whole or in part, the rules approved by the commission in Decision 97-12-088 and Decision 08-06-016.

(C) This paragraph does not limit the authority of the commission to adopt rules that it determines are necessary or convenient in addition to those adopted in Decision 97-12-088 and Decision 08-06-016 or to modify any rule adopted in those decisions.

(5) Provide for any other matter that the commission determines to be necessary or advisable to protect a ratepayer s right to be free from forced speech or to implement that portion of the federal Public Utility Regulatory Policies Act of 1978 that establishes the federal standard that no electric utility may recover from any person other than the shareholders or other owners of the utility, any direct or indirect expenditure by the electric utility for promotional or political advertising (16 U.S.C. Sec. 2623(b)(5)).

(b) The commission shall ensure that the code of conduct, associated rules, and enforcement procedures are implemented by no later than January 1, 2013.

(c) This section does not limit the authority of the commission to require that any marketing against a community choice aggregation plan shall be conducted by an affiliate of the electrical corporation, or to require that marketing against a community choice aggregator not be conducted by a marketing division of the electrical corporation, subject to affiliate transaction rules to be developed by the commission.

(Added by Stats. 2011, Ch. 599, Sec. 10. Effective January 1, 2012.)



708

The commission shall require every electrical, gas, and telephone corporation to prepare and issue to every employee who, in the course of his or her employment, has occasion to enter the premises of customers or subscribers of the corporation an identification card in a distinctive format having a photograph of the employee. The corporation shall require every employee to present the card upon requesting entry into any building or structure on the premises of a customer or subscriber.

(Added by Stats. 1987, Ch. 374, Sec. 1.)



708.3

Whenever a business transaction of an electrical, gas, water corporation with 10,000 or more service connections, or telephone corporation is such that a personal appearance by a person is required by the corporation and the person is unable to appear at the corporation s place of business during the corporation s usual business hours, then the corporation shall provide a reasonable and convenient alternative to the person such as an appointment outside the corporation s usual business hours or allowing the person to conduct the transaction by telephone, or mail, or both.

(Added by Stats. 1995, Ch. 614, Sec. 1. Effective January 1, 1996.)



709

The Legislature hereby finds and declares that the policies for telecommunications in California are as follows:

(a) To continue our universal service commitment by assuring the continued affordability and widespread availability of high-quality telecommunications services to all Californians.

(b) To focus efforts on providing educational institutions, health care institutions, community-based organizations, and governmental institutions with access to advanced telecommunications services in recognition of their economic and societal impact.

(c) To encourage the development and deployment of new technologies and the equitable provision of services in a way that efficiently meets consumer need and encourages the ubiquitous availability of a wide choice of state-of-the-art services.

(d) To assist in bridging the digital divide by encouraging expanded access to state-of-the-art technologies for rural, inner-city, low-income, and disabled Californians.

(e) To promote economic growth, job creation, and the substantial social benefits that will result from the rapid implementation of advanced information and communications technologies by adequate long-term investment in the necessary infrastructure.

(f) To promote lower prices, broader consumer choice, and avoidance of anticompetitive conduct.

(g) To remove the barriers to open and competitive markets and promote fair product and price competition in a way that encourages greater efficiency, lower prices, and more consumer choice.

(h) To encourage fair treatment of consumers through provision of sufficient information for making informed choices, establishment of reasonable service quality standards, and establishment of processes for equitable resolution of billing and service problems.

(Amended by Stats. 2002, Ch. 674, Sec. 2. Effective January 1, 2003.)



709.2

(a) The commission shall authorize fully open competition for intrastate interexchange telecommunications service, otherwise known as intrastate interLATA, or intrastate service between local access and transport areas, in California if federal legislation or court action amends the modification of final judgment entered by the United States District Court for the District of Columbia in United States v. Western Electric, Civil Action No. 82-0192, to allow open competition in that service.

(b) (1) If neither federal law nor court action has authorized full intrastate interexchange competition, the commission shall order the opening of all intrastate interexchange telecommunications markets to full competition, and the commission shall order, no later than October 1, 1995, all telephone corporations subject to the restrictions in the modification of final judgment to offer full intrastate interexchange service, and to seek a waiver of the interexchange telecommunications service restriction from the federal court overseeing the modification of final judgment. The service may be offered through resale and through facilities owned by the telephone corporations.

(2) If the federal district court denies the waiver request, and an appeal is taken and the federal Court of Appeals affirms the denial and refuses to remand the waiver request to the federal district court for further review, and review is sought in the United States Supreme Court and that court refuses to review or reviews and affirms the lower court decisions denying the waiver, and the commission determines that all reasonable legal recourse has been exhausted by the telephone corporation, the commission shall rescind the order.

(3) No order shall be implemented, nor services marketed by the telephone corporations until a waiver is granted or until federal legislation or court action amends the modification of final judgment to allow open competition in intrastate interexchange telecommunications service.

(c) No commission order authorizing or directing competition in intrastate interexchange telecommunications shall be implemented until the commission has done all of the following, pursuant to the public hearing process:

(1) Determined that all competitors have fair, nondiscriminatory, and mutually open access to exchanges currently subject to the modified final judgment and interexchange facilities, including fair unbundling of exchange facilities, as prescribed in the commission s Open Access and Network Architecture Development Proceeding (I. 93-04-003 and R. 93-04-003).

(2) Determined that there is no anticompetitive behavior by the local exchange telephone corporation, including unfair use of subscriber information or unfair use of customer contacts generated by the local exchange telephone corporation s provision of local exchange telephone service.

(3) Determined that there is no improper cross-subsidization of intrastate interexchange telecommunications service by requiring separate accounting records to allocate costs for the provision of intrastate interexchange telecommunications service and examining the methodology of allocating those costs.

(4) Determined that there is no substantial possibility of harm to the competitive intrastate interexchange telecommunications markets.

(d) The opening of intrastate interexchange telecommunications markets to competition pursuant to this section shall not precede, but may be coincident with, the opening of competition within the local exchange markets, as expressly authorized by the commission, subject to subdivision (c).

(e) No part of this section shall be construed as constituting a state action within the meaning of Parker v. Brown, 317 U.S. 341.

(f) No part of this section shall be construed to preempt application of the unfair practices or antitrust laws of this state.

(Added by Stats. 1994, Ch. 934, Sec. 3. Effective January 1, 1995.)



709.5

(a) It is the intent of the Legislature that all telecommunications markets subject to commission jurisdiction be opened to competition not later than January 1, 1997. The commission shall take steps to ensure that competition in telecommunications markets is fair and that the state s universal service policy is observed.

(b) To the extent possible, competition in intraexchange telecommunications markets shall be coincident with competition in video markets.

(c) The commission shall expedite its open network architecture and network development, interconnection, universal service, and other related dockets so that whatever additional rules and regulations that may be necessary to achieve fair local exchange competition shall be in place no later than January 1, 1997.

(d) If any local exchange telephone company obtains the right to offer cable television or video dialtone service within its service territory from a regulatory body or court of competent jurisdiction, any cable television corporation or its affiliates may immediately have the right to enter into the intraexchange market within the service territory of that local exchange carrier by filing for approval of a certificate of public convenience and necessity, if necessary, which shall be expeditiously reviewed by the commission.

(e) If the local exchange corporation is subject to the commission s standards for the interconnection of networks, network unbundling, and service quality, the cable television corporation or its affiliates may be subject to the commission s standards for the interconnection of networks, network unbundling, and service quality, for that portion of their network dedicated to intraexchange telecommunications service. In addition, all corporations offering intraexchange telecommunications service shall be subject to the commission s consumer protection regulations.

(Added by Stats. 1994, Ch. 1260, Sec. 3. Effective January 1, 1995.)



709.6

Not later than January 1, 2000, the commission shall commence a proceeding to consider whether to establish a new regulatory framework that does all of the following:

(a) Ensures that the public has universally available access to basic local exchange service.

(b) Applies appropriate rules to all telecommunications service providers.

(c) Encourages the provision of advanced, high-speed digital telecommunications services to the public.

(Added by Stats. 1998, Ch. 266, Sec. 2. Effective January 1, 1999.)



710

(a) The commission shall not exercise regulatory jurisdiction or control over Voice over Internet Protocol and Internet Protocol enabled services except as required or expressly delegated by federal law or expressly directed to do so by statute or as set forth in subdivision (c). In the event of a requirement or a delegation referred to above, this section does not expand the commission s jurisdiction beyond the scope of that requirement or delegation.

(b) No department, agency, commission, or political subdivision of the state shall enact, adopt, or enforce any law, rule, regulation, ordinance, standard, order, or other provision having the force or effect of law, that regulates VoIP or other IP enabled service, unless required or expressly delegated by federal law or expressly authorized by statute or pursuant to subdivision (c). In the event of a requirement or a delegation referred to above, this section does not expand the commission s jurisdiction beyond the scope of that requirement or delegation.

(c) This section does not affect or supersede any of the following:

(1) The Emergency Telephone Users Surcharge Law (Part 20 (commencing with Section 41001) of Division 2 of the Revenue and Taxation Code) and the state s universal service programs (Section 285).

(2) The Digital Infrastructure and Video Competition Act of 2006 (Division 2.5 (commencing with Section 5800)) or a franchise granted by a local franchising entity, as those terms are defined in Section 5830.

(3) The commission s authority to implement and enforce Sections 251 and 252 of the federal Communications Act of 1934, as amended (47 U.S.C. Secs. 251 and 252).

(4) The commission s authority to require data and other information pursuant to Section 716.

(5) The commission s authority to address or affect the resolution of disputes regarding intercarrier compensation, including for the exchange of traffic that originated, terminated, or was translated at any point into Internet Protocol format.

(6) The commission s authority to enforce existing requirements regarding backup power systems established in Decision 10-01-026, adopted pursuant to Section 2892.1.

(7) The commission s authority relative to access to support structures, including pole attachments, or to the construction and maintenance of facilities pursuant to commission General Order 95 and General Order 128.

(8) The Warren-911-Emergency Assistance Act (Article 6 (commencing with Section 53100) of Chapter 1.5 of Part 1 of Division 2 of Title 5 of the Government Code).

(d) This section does not affect the enforcement of any state or federal criminal or civil law or any local ordinances of general applicability, including, but not limited to, consumer protection and unfair or deceptive trade practice laws or ordinances, that apply to the conduct of business, the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), local utility user taxes, and state and local authority governing the use and management of the public rights-of-way.

(e) This section does not affect any existing regulation of, proceedings governing, or existing commission authority over, non-VoIP and other non-IP enabled wireline or wireless service, including regulations governing universal service and the offering of basic service and lifeline service, and any obligations to offer basic service.

(f) This section does not limit the commission s ability to continue to monitor and discuss VoIP services, to track and report to the Federal Communications Commission and the Legislature, within its annual report to the Legislature, the number and type of complaints received by the commission from customers, and to respond informally to customer complaints, including providing VoIP customers who contact the commission information regarding available options under state and federal law for addressing complaints.

(g) This section does not affect the establishment or enforcement of standards, requirements, or procedures, including procurement policies, applicable to any department, agency, commission, or political subdivision of the state, or to the employees, agents, or contractors of a department, agency, commission, or political subdivision of the state, relating to the protection of intellectual property.

(h) This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Added by Stats. 2012, Ch. 733, Sec. 3. Effective January 1, 2013. Repealed as of January 1, 2020, by its own provisions.)



715

(a) For purposes of this section, the following terms have the following meanings:

(1) Comparative energy usage disclosure program means a program pursuant to which an electrical corporation or gas corporation discloses information to residential subscribers relative to the amount of energy used by the metered residence compared to similar residences in the subscriber s geographical area.

(2) Experimental design with respect to an energy efficiency evaluation has that meaning as described on pages 30 and 31 of the commission s publication titled California Energy Efficiency Evaluation Protocols: Technical, Methodological, and Reporting Requirements for Evaluation Professionals, dated April 2006.

(b) In order for the commission to evaluate potential energy savings that can be achieved through behavioral change, on or before March 15, 2010, or within 90 days of having collected a year s worth of data, and each March 15, or one year from the last reporting date, thereafter, up to and including March 15, 2014, each electrical corporation and gas corporation having a comparative energy usage disclosure program shall report to the commission the nature of the utility s program and the energy savings resulting from that program.

(c) (1) The commission shall, using an experimental design, evaluate the information supplied by electrical corporations and gas corporations relative to their comparative energy usage disclosure programs and determine the net energy savings that are currently being achieved and which could be achieved through expansion of comparative energy usage disclosure programs.

(2) The commission may request additional information from an electrical corporation or gas corporation that the commission determines is needed to perform the evaluation pursuant to paragraph (1). An electrical corporation or gas corporation from which the commission requests additional information shall timely provide the commission with the information requested if it is reasonably available. The commission may, for comparison purposes, additionally request that the Energy Commission supply the commission with that information supplied by a local publicly owned electric utility pursuant to Section 9615.5.

(d) The commission shall report to the Energy Commission and the Legislature on the results of its evaluation and any action undertaken by the commission in response to the evaluation.

(e) Nothing in this section limits the authority of the commission, pursuant to paragraph (3) of subdivision (e) of Section 739, to require an electrical corporation or gas corporation to disclose comparative energy usage information on the billing statement of a residential customer.

(f) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2009, Ch. 352, Sec. 2. Effective January 1, 2010. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions.)



716

(a) If an incumbent local exchange carrier files a forbearance petition with the Federal Communications Commission pursuant to Section 10 of the federal Communications Act of 1934 (47 U.S.C. Sec. 160), requesting that the Federal Communications Commission forbear from enforcing that carrier s duty to provide to any requesting telecommunications carrier, nondiscriminatory access to network elements on an unbundled basis at any technically feasible point on rates, terms, and conditions that are just, reasonable, and nondiscriminatory (47 U.S.C. Sec. 251(c)(3) and Sec. 271 (c)(2)(B)(ii)), within any metropolitan statistical area located in the state, the commission shall participate in that forbearance proceeding by filing comments on the petition, providing data on competition in the metropolitan statistical area that is the subject of the petition, and taking any other action that advances the state s policies promoting competition in telecommunications markets.

(b) (1) In order to be prepared to timely comply with subdivision (a), the commission shall develop a sample data request for collecting data on competition in any California metropolitan statistical area. The data shall include, but not be limited to, separate data on competitive options for residential, business, and wholesale services.

(2) All providers of voice communications services, including, but not limited to, local exchange carriers, interexchange carriers, mobile telephony service providers, and providers of facilities-based interconnected Voice over Internet Protocol (VoIP) service, shall provide all data and other information relevant to the forbearance petition requested by the commission pursuant to this section.

(Added by Stats. 2010, Ch. 358, Sec. 2. Effective January 1, 2011.)






ARTICLE 2. Rates

727

It is the policy of the state that the use of all waterways, ports, and harbors of this state shall be encouraged, and to that end the commission is directed in the establishment of rates for water carriers applying to business moving between points within this state to fix those rates at such a differential under the rates of competing land carriers that the water carriers shall be able fairly to compete for such business. In fixing the rates there shall be taken into consideration quality and regularity of service and class and speed of vessels.

(Amended by Stats. 1996, Ch. 1042, Sec. 18. Effective September 29, 1996.)



727.5

(a) In establishing rates for water service, the commission shall consider, and may establish, separate charges for costs associated with customer service, facilities, variable operating costs, including fixed and variable costs associated with supplying the water, or other components of the water service provided to water users.

(b) The commission shall consider, and may authorize, a water corporation to assess a fee for future water service, or a reservation charge for future water service, for persons or entities occupying or owning property within the service territory of the water corporation.

(c) The commission shall consider, and may authorize, a water corporation to establish a balancing account, rate stabilization fund, or other contingency fund, the purpose of which shall be the long-term stabilization of water rates.

(d) The commission shall consider, and may authorize, a water corporation to establish programs, including rate designs, for achieving conservation of water and recovering the cost of these programs through the rates.

(e) In establishing rates for recovery of the costs of used and useful water plant, the commission may utilize a capital structure and payback methodology that shall maintain the reliability of water service, shall minimize the long-term cost to ratepayers, shall provide equity between present and future ratepayers, and shall afford the utility an opportunity to earn a reasonable return on its used and useful investment, to attract capital for investment on reasonable terms and to ensure the financial integrity of the utility.

(Added by Stats. 1992, Ch. 549, Sec. 2. Effective January 1, 1993.)



728

Whenever the commission, after a hearing, finds that the rates or classifications, demanded, observed, charged, or collected by any public utility for or in connection with any service, product, or commodity, or the rules, practices, or contracts affecting such rates or classifications are insufficient, unlawful, unjust, unreasonable, discriminatory, or preferential, the commission shall determine and fix, by order, the just, reasonable, or sufficient rates, classifications, rules, practices, or contracts to be thereafter observed and in force.

In determining and fixing rates for a telephone corporation pursuant to this section or pursuant to Section 455, or in determining whether or not a proposed rate increase is justified pursuant to Section 454, the commission shall, among other things, take into consideration any evidence offered concerning the quality of the particular telephone corporation s services as compared with that of telephone corporations in adjacent territory, and the permissible rates for comparable service charged by telephone corporations in adjacent territory.

(Amended by Stats. 1963, Ch. 1948.)



728.1

(a) For purposes of this section, plant held for future use account means account number 105 of the Uniform System of Accounts Prescribed for Public Utilities and Licensees, as adopted by the commission.

(b) The commission shall review the status of all property owned by a gas or electrical corporation and held within the plant held for future use account at least once every three years or during a proceeding conducted pursuant to Section 728, for the purpose of determining and fixing the rates of that gas or electrical corporation, as determined by the commission.

(c) If a gas or electrical corporation sells property which was carried within the plant held for future use account and which was included in determining the rates of the corporation, the commission shall determine what portion of any gains from the sale shall be allocated to the customers of the corporation in a manner consistent with the procedures specified in account number 105 of the Uniform System of Accounts Prescribed for Public Utilities and Licensees. The portion of the gains allocated to customers shall not be less than the amount the corporation has recovered through rates for the carrying costs and other expenses of the property during the period it was carried in the plant held for future use, and shall not exceed the gain on the sale, net of any tax, resulting from the sale.

(Amended by Stats. 1986, Ch. 1204, Sec. 1.)



728.2

(a) Except as provided in subdivision (b), the commission shall have no jurisdiction or control over classified telephone directories or commercial advertising included as part of the corporation s alphabetical telephone directories, including the charges for and the form and content of such advertising, except that the commission shall investigate and consider revenues and expenses with regard to the acceptance and publication of such advertising for purposes of establishing rates for other services offered by telephone corporations.

(b) If the commission determines, after a hearing, that any federal action would impair its ability to investigate and consider revenues and expenses with regard to the acceptance and publication of telephone directory advertising for the purpose of establishing rates for other services offered by any telephone corporation, the commission shall have the jurisdiction to regulate commercial advertising in alphabetical and classified directories of telephone corporations, except as provided in this subdivision.

(1) The commission s jurisdiction to regulate commercial advertising in alphabetical and classified directories of telephone corporations under this subdivision shall be limited to the rates and charges for commercial directory advertising, except that the commission shall investigate and consider revenues and expenses of telephone corporations related to that advertising for purposes of establishing rates for other services offered by telephone corporations.

(2) The commission shall also have no jurisdiction over the following:

(i) The form and content of the advertising in alphabetical and classified directories of telephone corporations.

(ii) The form and content of the directories in which that advertising appears.

(iii) Directory advertising practices.

(iv) The determination of the geographic areas served by those directories.

(v) Complaints by any corporation or person regarding directory advertising.

(3) The commission, by its own motion or on petition of any telephone corporation, may, after a hearing, issue an order relinquishing the jurisdiction assumed under this subdivision, except its jurisdiction to investigate and consider the revenues and expenses specified in paragraph (1) if the commission determines that relinquishing the jurisdiction will not affect its ability to investigate and consider those revenues and expenses. As used in this subdivision, federal action means the introduction of a bill in Congress, an order of the Federal Communications Commission, or an order or decision of any federal court which would prohibit state regulatory agencies which have no jurisdiction over directory advertising from considering revenues from this source for ratemaking purposes.

(Amended by Stats. 1982, Ch. 1175, Sec. 1. Effective September 20, 1982.)



728.3

(a) No telephone corporation operating within a service area shall remove any public telephone unless it has posted on the public telephone for not less than 30 days a notice, in a manner and form approved by the commission, indicating that the public telephone is to be removed and containing the appropriate telephone number of the commission which a customer may call for further information.

(b) This section shall not apply when a public telephone is removed for public safety or public nuisance purposes or at the request of the owner or lessee of the property on which the public telephone is located.

(Added by Stats. 1987, Ch. 1172, Sec. 2.)



728.4

A telephone corporation shall list a telephone number as the number for a facsimile machine in its alphabetical or classified directory only if requested to do so by the subscriber.

(Added by Stats. 1990, Ch. 973, Sec. 2.)



728.5

(a) The commission may establish rates or charges for the transportation of passengers and freight by railroads and other transportation companies, except motor carriers of property, and no railroad or other transportation company under its jurisdiction, except motor carriers of property, shall charge or demand or collect or receive a greater or less or different compensation for that transportation of passengers or freight, or for any service in connection therewith, between the points named in any tariff of rates established by the commission than the rates, fares and charges which are specified in that tariff. The commission may examine books, records and papers of all railroad and other transportation companies, except motor carriers of property; may hear and determine complaints against railroad and other transportation companies; and may issue subpoenas and all necessary process and send for persons and papers. The commission and each of the commissioners may administer oaths, take testimony and punish for contempt in the same manner and to the same extent as courts of record. The commission may prescribe a uniform system of accounts to be kept by all railroad and other transportation companies, except motor carriers of property.

(b) Subdivision (a) is not applicable to network railroad transportation.

(Amended by Stats. 1999, Ch. 1005, Sec. 35. Effective January 1, 2000.)



728.7

(a) Prior to authorizing any change in the amount of the payment required of a telephone corporation which provides service between service areas to a telephone corporation which provides service within a service area for the use of its telephone lines, and prior to assigning to subscribers of a telephone corporation operating within a service area any charge, surcharge, or rate increase that is a result of a decrease in the amount of that payment, the commission shall do all of the following:

(1) Require the telephone corporation requesting authorization to increase subscriber rates or to impose a charge or surcharge on subscribers as a result of a change in the payments, to notify its subscribers, whenever the commission commences a proceeding on its own motion or in response to a petition to authorize a change in the amount of those payments or to impose that charge, surcharge, or rate increase as a result of a change in the amount of those payments.

(2) Require the telephone corporation to provide its subscribers with an exact description of, and explanation for, the change in the amount of the payment or the imposition of a charge, surcharge, or rate increase, within 90 days of the authorized change in the amount of payment or charge, surcharge, or rate increase. The description and explanation shall include a reasonably accurate quantitative assessment of the results of, and the reasons for, the change in the amount of payment or imposition of a charge, surcharge, or rate increase for each class of subscriber.

(b) The commission shall provide the Legislature with the information required of a telephone corporation pursuant to paragraph (2) of subdivision (a), for any change in payments, or imposition of a charge, surcharge, or rate increase as a result of a change in payment, made prior to January 1, 1987, within 60 days after that date.

(Added by Stats. 1986, Ch. 1047, Sec. 2.)



729

The commission may, upon a hearing, investigate a single rate, classification, rule, contract, or practice, or any number thereof, or the entire schedule or schedules of rates, classifications, rules, contracts, and practices, or any thereof, of any public utility, and may establish new rates, classifications, rules, contracts, or practices or schedule or schedules in lieu thereof.

(Enacted by Stats. 1951, Ch. 764.)



729.5

A public utility, other than one-way radio paging services, shall not change a group of customers from one rate schedule to another rate schedule, if the change would result in an increase of more than 10 percent in the rate charged to the affected customers, without first notifying customers of the change. Upon the request of an affected customer, the commission may hold a hearing on the change.

(Added by Stats. 1993, Ch. 739, Sec. 1. Effective January 1, 1994.)



730

(a) The commission shall, upon a hearing, determine the kind and character of facilities and the extent of the operation thereof, necessary reasonably and adequately to meet public requirements for service furnished by common carriers between any two or more points, and shall fix and determine the just, reasonable, and sufficient rates for such service. Whenever two or more common carriers are furnishing service in competition with each other, the commission may, after hearing, when necessary for the preservation of adequate service and when public interest demands, prescribe uniform rates, classifications, rules, and practices to be charged, collected, and observed by all such common carriers.

(b) Subdivision (a) is not applicable to network railroad transportation.

(Amended by Stats. 1999, Ch. 1005, Sec. 36. Effective January 1, 2000.)



730.3

The commission shall notify every state and local public agency and corporation operating a passenger transit system making a written request for such notification before approving any rate increase for the passenger transportation services of any railroad or passenger state corporation within the territory served by such public transit system.

(Amended by Stats. 1982, Ch. 1031, Sec. 3.)



730.7

In determining reimbursement to railroad corporations for the operation of rail passenger service, the commission shall not exceed that compensation which would be payable if calculated pursuant to the standards of the Rail Services Planning Office of the Interstate Commerce Commission contained in Title 49 of the Code of Federal Regulations, Part 1127.

(Repealed and added by Stats. 1982, Ch. 732, Sec. 5. Effective September 8, 1982.)



730.8

Whenever a state agency files with the commission an application for an increase in rates or fares or for any change in the level of service for passenger transportation by a railroad corporation and the state agency has prior to the application held a public hearing on the matter which the commission finds to be complete and adequate, the commission may determine not to hold any further hearing on the matter and in this event shall approve, modify and approve as so modified, or disapprove the application within 90 days of the date of filing with the commission.

(Added by Stats. 1982, Ch. 732, Sec. 6. Effective September 8, 1982.)



732

(a) Whenever the commission, after a hearing finds that the rates, fares, or charges in force over two or more common carriers, between any two points in this state, are unjust, unreasonable, or excessive, or that no satisfactory through route or joint rate, fare, or charge exists between such points, and that the public convenience and necessity demand the establishment of such a through route and joint rate, fare, or charge, the commission may order such common carriers to establish such through route and may establish and fix a joint rate, fare, or charge which will be fair, just, reasonable, and sufficient, to be charged and collected in the future, and the terms and conditions under which such through route shall be operated. The commission may order that freight moving between such points shall be carried by the common carriers participating in such through route and joint rate, without being transferred from the originating cars.

(b) Subdivision (a) is not applicable to network railroad transportation.

(Amended by Stats. 1999, Ch. 1005, Sec. 38. Effective January 1, 2000.)



733

(a) If the common carriers do not agree upon the division between them of the joint rates, fares, or charges established by the commission over through routes, the commission shall, after hearing, by supplemental order, establish that division. Where any railroad, or passenger stage corporation that is made a party to a through route has itself over its own line an equally satisfactory through route between the termini of the through route established, that railroad, or passenger stage corporation may require as its division of the joint rate, fare, or charge its local rate, fare, or charge over the portion of its line comprised in the through route, and the commission may, in its discretion, allow to that railroad or passenger stage corporation, more than its local rate, fare, or charge if the commission determines that it will be equitable so to do. The commission may establish and fix through routes and joint rates, fares, or charges over common carriers and stage or auto stage lines which may not be otherwise subject to the provisions of this part, and may fix the division of those joint rates, fares, or charges.

(b) Subdivision (a) is not applicable to network railroad transportation.

(Amended by Stats. 1999, Ch. 1005, Sec. 39. Effective January 1, 2000.)



734

When complaint has been made to the commission concerning any rate for any product or commodity furnished or service performed by any public utility, and the commission has found, after investigation, that the public utility has charged an unreasonable, excessive, or discriminatory amount therefor in violation of any of the provisions of this part, the commission may order that the public utility make due reparation to the complainant therefor, with interest from the date of collection if no discrimination will result from such reparation. No order for the payment of reparation upon the ground of unreasonableness shall be made by the commission in any instance wherein the rate in question has, by formal finding, been declared by the commission to be reasonable, and no assignment of a reparation claim shall be recognized by the commission except assignments by operation of law as in cases of death, insanity, bankruptcy, receivership, or order of court.

(Enacted by Stats. 1951, Ch. 764.)



735

If the public utility does not comply with the order for the payment of reparation within the time specified in the order, suit may be instituted in any court of competent jurisdiction to recover the payment within one year from the date of the order, and not after. All complaints for damages resulting from a violation of any of the provisions of this part, except Sections 494 and 532, shall either be filed with the commission, or where concurrent jurisdiction of the cause of action is vested by the Constitution and laws of this State in the courts, in any court of competent jurisdiction, within two years from the time the cause of action accrues, and not after.

(Amended by Stats. 1953, Ch. 702.)



736

All complaints for damages resulting from the violation of any of the provisions of Sections 494 or 532 shall either be filed with the commission, or, where concurrent jurisdiction of the cause of action is vested in the courts of this state, in any court of competent jurisdiction within three years from the time the cause of action accrues, and not after. If claim for the asserted damages has been presented in writing to the public utility concerned within the period of three years, the period shall be extended to include six months from the date notice in writing is given by the public utility to the claimant of the disallowance of the claim, or of any part or parts thereof specified in the notice.

Whenever the commission institutes an investigation of unauthorized undercharge by any public utility, the institution of the investigation by the commission shall toll the three-year period specified in this section until the commission has rendered its initial decision on the matter. The commission shall render its final decision within two years of the date of the order instituting the investigation.

(Amended by Stats. 1982, Ch. 1004, Sec. 1.)



737

All complaints for the collection of the lawful tariff charges or any part thereof, of public utilities may be filed in any court of competent jurisdiction within three years from the time the cause of action accrues, and not after, but if a public utility presents its claim or demand in writing to the person from whom the tariff charges, or any part thereof, are alleged to be due within such period of three years, that period shall be extended to include six months from the date notice in writing is given to the public utility, by such person, or refusal to pay the demand, or any part or parts thereof specified in the notice of refusal.

If suit for the collection of the lawful tariff charges or any portion thereof of a public utility is filed in any court in accordance with the terms of this section, or if such collection is made by the public utility without filing suit, the person against whom such suit is filed or from whom such collection is made may, within 90 days from the date of service of summons in the suit, or the date of the collection, file with the commission, or with any court of competent jurisdiction, a complaint for damages resulting from the violation of any of the provisions of this part with respect to the transaction to which the suit of the public utility relates, or for which such collection has been made.

(Enacted by Stats. 1951, Ch. 764.)



737.3

(a) (1) A highway carrier, as defined by subdivision (c), a freight forwarder, a party representing a carrier or freight forwarder, or an assignee of a carrier or freight forwarder shall not, based on a filed tariff or a filed contract, collect or attempt to collect any additional charge in excess of the charge originally billed by the carrier or freight forwarder for transportation service previously provided subject to the jurisdiction of the commission, except where there are mistakes in billing that are acknowledged by both parties or that are the result of intentional misrepresentation by the shipper.

(2) Similarly, the person or entity against whom a claim has been made under the circumstances described in paragraph (1) shall not be liable for additional amounts based on a filed tariff or a filed contract, except where there are mistakes in billing acknowledged by both parties or that are the result of intentional misrepresentation by the shipper.

(b) For the purposes of this section, the term claimant shall mean the carrier or freight forwarder, or its assignee or representative making a claim for the collection of rates and charges in addition to those originally billed and collected for the transportation.

(c) Highway carrier or carrier means every corporation or person, their lessees, trustees, receivers or trustees appointed by any court whatsoever, engaged in transportation of property for compensation or hire as a business over any public highway in this state by means of a motor vehicle, except that highway carrier does not include:

(1) Any farmer resident of this state who occasionally transports from the place of production to a warehouse, regular market, place of storage, or place of shipment the farm products of neighboring farmers in exchange for like services or for a cash consideration or farm products for compensation.

(2) Persons or corporations hauling their own property.

(3) Any farmer operating a motor vehicle used exclusively in the transportation of his or her livestock and agricultural commodities or in the transportation of supplies to his or her farm.

(4) Any nonprofit agricultural cooperative association organized and acting within the scope of its powers under Chapter 1 (commencing with Section 54001) of Division 20 of the Agricultural Code to the extent only that it is engaged in transporting its own property or the property of its members.

(5) Any person exclusively transporting United States mail pursuant to a contract with the United States government.

(6) Any integrated intermodal small package carrier which is registered subject to Chapter 2.7 (commencing with Section 4120).

(7) Any household goods carrier, as defined in Section 5109.

(d) For purposes of this section, mistakes in billing include, but are not limited to, matters such as clerical errors, billing for transportation of a different commodity than the commodity actually shipped, and billing for transportation of a smaller amount of the commodity than the amount actually shipped.

(e) This section shall apply to all claims arising from transportation performed (in whole or in part) before January 1, 1995, including all lawsuits or claims pending on the effective date of this section.

(f) If any claim that qualifies under this section was settled by mutual agreement of the parties to the claim, or resolved by a final adjudication of a federal or state court, before the effective date of this section, the settlement or adjudication shall be treated as binding, enforceable, and not contrary to law, unless the settlement was agreed to as a result of fraud or coercion.

(g) If the claimant has filed, on or before the effective date of this section, a suit for the collection of additional freight charges, the claimant shall notify the person, or entity, from whom additional freight charges are sought of the provisions of this section within 30 days of the effective date of this section.

(h) If, on or before the effective date of this section, the claimant has demanded the payment of additional freight charges and has not filed a suit for the collection of additional freight charges, the claimant shall notify the person, or entity, from whom additional freight charges are sought of the provisions of this section within 30 days of the effective date of this section.

(Repealed and added by Stats. 1996, Ch. 72, Sec. 3. Effective June 21, 1996.)



738

For the purpose of Sections 734 to 737, inclusive, the cause of action shall accrue upon the delivery or tender of delivery of the shipment or the performance of the service or the furnishing of the commodity or product with respect to which complaint is filed or claim made. The remedies in those sections shall be cumulative and in addition to any other remedy or remedies in this part provided in case of failure of a public utility to obey an order or decision of the commission.

(Enacted by Stats. 1951, Ch. 764.)



738.6

In establishing rates for a public utility operating any portion of its line, plant, or system within a federally designated nonattainment area, the commission shall determine which expenses related to compliance with state and local air pollution control requirements for using clean-burning fuels in that area are reasonable and necessary and shall approve those expenses.

(Added by Stats. 1988, Ch. 1546, Sec. 6.)



739

(a) As used in this section:

(1) Baseline quantity means a quantity of electricity or gas allocated by the commission for residential customers based on from 50 to 60 percent of average residential consumption of these commodities, except that, for residential gas customers and for all-electric residential customers, the baseline quantity shall be established at from 60 to 70 percent of average residential consumption during the winter heating season. In establishing the baseline quantities, the commission shall take into account climatic and seasonal variations in consumption and the availability of gas service. The commission shall review and revise baseline quantities as average consumption patterns change in order to maintain these ratios.

(2) Residential customer means those customers receiving electrical or gas service pursuant to a domestic rate schedule and excludes industrial, commercial, and every other category of customer.

(b) The commission shall designate a baseline quantity of gas and electricity which is necessary to supply a significant portion of the reasonable energy needs of the average residential customer. In estimating those quantities, the commission shall take into account differentials in energy needs between customers whose residential energy needs are currently supplied by electricity alone or by both electricity and gas. The commission shall develop a separate baseline quantity for all-electric residential customers. For these purposes, all-electric residential customers are residential customers having electrical service only or whose space heating is provided by electricity, or both. The commission shall also take into account differentials in energy use by climatic zone and season.

(c) (1) The commission shall establish a standard limited allowance which shall be in addition to the baseline quantity of gas and electricity for residential customers dependent on life-support equipment, including, but not limited to, emphysema and pulmonary patients. A residential customer dependent on life-support equipment shall be allocated a higher energy allocation than the average residential customer.

(2) Life-support equipment means that equipment which utilizes mechanical or artificial means to sustain, restore, or supplant a vital function, or mechanical equipment which is relied upon for mobility both within and outside of buildings. Life-support equipment, as used in this subdivision, includes all of the following: all types of respirators, iron lungs, hemodialysis machines, suction machines, electric nerve stimulators, pressure pads and pumps, aerosol tents, electrostatic and ultrasonic nebulizers, compressors, IPPB machines, and motorized wheelchairs.

(3) The limited allowance specified in this subdivision shall also be made available to paraplegic and quadriplegic persons in consideration of the increased heating and cooling needs of those persons.

(4) The limited allowance specified in this subdivision shall also be made available to multiple sclerosis patients in consideration of the increased heating and cooling needs of those persons.

(5) The limited allowance specified in this subdivision shall also be made available to scleroderma patients in consideration of the increased heating needs of those persons.

(6) The limited allowance specified in this subdivision shall also be made available to persons who are being treated for a life-threatening illness or have a compromised immune system, if a licensed physician and surgeon or a person licensed pursuant to the Osteopathic Initiative Act certifies in writing to the utility that the additional heating or cooling allowance, or both, is medically necessary to sustain the life of the person or prevent deterioration of the person s medical condition.

(d) (1) The commission shall require that every electrical and gas corporation file a schedule of rates and charges providing baseline rates. The baseline rates shall apply to the first or lowest block of an increasing block rate structure which shall be the baseline quantity. In establishing these rates, the commission shall avoid excessive rate increases for residential customers, and shall establish an appropriate gradual differential between the rates for the respective blocks of usage.

(2) In establishing residential electric and gas rates, including baseline rates, the commission shall ensure that the rates are sufficient to enable the electrical corporation or gas corporation to recover a just and reasonable amount of revenue from residential customers as a class, while observing the principle that electricity and gas services are necessities, for which a low affordable rate is desirable and while observing the principle that conservation is desirable in order to maintain an affordable bill.

(3) At least until December 31, 2003, the commission shall require that all charges for residential electric customers are volumetric, and shall prohibit any electrical corporation from imposing any charges on residential consumption that are independent of consumption, unless those charges are in place prior to April 12, 2001.

(e) (1) Each electrical corporation and each gas corporation shall, in a timeframe consistent with each electrical and gas corporation s next general rate case, disclose on the billing statement of a residential customer all of the following:

(A) Cost per kilowatthour or gas therm per tier.

(B) Allocation of kilowatthour or gas therm per tier.

(C) Visual representation of usage and cost per tier.

(D) Usage comparison with prior periods.

(E) Itemized cost components in the bill to identify state and local taxes.

(F) Identification of delivery, generation, public purpose, and other charges.

(G) Contact information for the commission s Consumer Affairs Branch.

(2) An electrical corporation and a gas corporation shall make available online to residential customers both of the following:

(A) Examples of how conservation measures, including changing thermostat settings and turning off unused lights, could reduce energy usage and costs.

(B) Examples of how energy-saving devices and weatherization measures could reduce energy usage and costs.

(3) The commission may modify, adjust, or add to the requirements of this subdivision as the individual circumstances of each electrical corporation or gas corporation merits, or for master-meter customers, as individual circumstances merit.

(4) The commission shall, as part of the general rate case of an electrical corporation or gas corporation, assess opportunities to improve the quality of information contained in the utility s periodic billings.

(f) Wholesale electrical or gas purchases, and the rates charged therefor, are exempt from this section.

(g) Nothing contained in this section shall be construed to prohibit experimentation with alternative gas or electrical rate schedules for the purpose of achieving energy conservation.

(Amended by Stats. 2009, Ch. 140, Sec. 163. Effective January 1, 2010.)



739.1

(a) The commission shall continue a program of assistance to low-income electric and gas customers with annual household incomes that are no greater than 200 percent of the federal poverty guideline levels, the cost of which shall not be borne solely by any single class of customer. For one-person households, program eligibility shall be based on two-person household guideline levels. The program shall be referred to as the California Alternate Rates for Energy or CARE program. The commission shall ensure that the level of discount for low-income electric and gas customers correctly reflects the level of need.

(b) The commission shall establish rates for CARE program participants, subject to both of the following:

(1) That the commission ensure that low-income ratepayers are not jeopardized or overburdened by monthly energy expenditures, pursuant to subdivision (b) of Section 382.

(2) That the level of the discount for low-income electricity and gas ratepayers correctly reflects the level of need as determined by the needs assessment conducted pursuant to subdivision (d) of Section 382.

(c) In establishing CARE discounts for an electrical corporation with 100,000 or more customer accounts in California, the commission shall ensure all of the following:

(1) The average effective CARE discount shall not be less than 30 percent or more than 35 percent of the revenues that would have been produced for the same billed usage by non-CARE customers. The average effective discount determined by the commission shall reflect any charges not paid by CARE customers, including payments for the California Solar Initiative, payments for the self-generation incentive program made pursuant to Section 379.6, payment of the separate rate component to fund the CARE program made pursuant to subdivision (a) of Section 381, payments made to the Department of Water Resources pursuant to Division 27 (commencing with Section 80000) of the Water Code, and any discount in a fixed charge. The average effective CARE discount shall be calculated as a weighted average of the CARE discounts provided to individual customers.

(2) If an electrical corporation provides an average effective CARE discount in excess of the maximum percentage specified in paragraph (1), the electrical corporation shall not reduce, on an annual basis, the average effective CARE discount by more than a reasonable percentage decrease below the discount in effect on January 1, 2013, or that the electrical corporation had been authorized to place in effect by that date.

(3) The entire discount shall be provided in the form of a reduction in the overall bill for the eligible CARE customer.

(d) The commission shall work with electrical and gas corporations to establish penetration goals. The commission shall authorize recovery of all administrative costs associated with the implementation of the CARE program that the commission determines to be reasonable, through a balancing account mechanism. Administrative costs shall include, but are not limited to, outreach, marketing, regulatory compliance, certification and verification, billing, measurement and evaluation, and capital improvements and upgrades to communications and processing equipment.

(e) The commission shall examine methods to improve CARE enrollment and participation. This examination shall include, but need not be limited to, comparing information from CARE and the Universal Lifeline Telephone Service (ULTS) to determine the most effective means of utilizing that information to increase CARE enrollment, automatic enrollment of ULTS customers who are eligible for the CARE program, customer privacy issues, and alternative mechanisms for outreach to potential enrollees. The commission shall ensure that a customer consents prior to enrollment. The commission shall consult with interested parties, including ULTS providers, to develop the best methods of informing ULTS customers about other available low-income programs, as well as the best mechanism for telephone providers to recover reasonable costs incurred pursuant to this section.

(f) (1) The commission shall improve the CARE application process by cooperating with other entities and representatives of California government, including the California Health and Human Services Agency and the Secretary of California Health and Human Services, to ensure that all gas and electric customers eligible for public assistance programs in California that reside within the service territory of an electrical corporation or gas corporation, are enrolled in the CARE program. The commission may determine that gas and electric customers are categorically eligible for CARE assistance if they are enrolled in other public assistance programs with substantially the same income eligibility requirements as the CARE program. To the extent practicable, the commission shall develop a CARE application process using the existing ULTS application process as a model. The commission shall work with electrical and gas corporations and the Low-Income Oversight Board established in Section 382.1 to meet the low-income objectives in this section.

(2) The commission shall ensure that an electrical corporation or gas corporation with a commission-approved program to provide discounts based upon economic need in addition to the CARE program, including a Family Electric Rate Assistance program, utilize a single application form, to enable an applicant to alternatively apply for any assistance program for which the applicant may be eligible. It is the intent of the Legislature to allow applicants under one program, that may not be eligible under that program, but that may be eligible under an alternative assistance program based upon economic need, to complete a single application for any commission-approved assistance program offered by the public utility.

(g) It is the intent of the Legislature that the commission ensure CARE program participants receive affordable electric and gas service that does not impose an unfair economic burden on those participants.

(h) The commission s program of assistance to low-income electric and gas customers shall, as soon as practicable, include nonprofit group living facilities specified by the commission, if the commission finds that the residents in these facilities substantially meet the commission s low-income eligibility requirements and there is a feasible process for certifying that the assistance shall be used for the direct benefit, such as improved quality of care or improved food service, of the low-income residents in the facilities. The commission shall authorize utilities to offer discounts to eligible facilities licensed or permitted by appropriate state or local agencies, and to facilities, including women s shelters, hospices, and homeless shelters, that may not have a license or permit but provide other proof satisfactory to the utility that they are eligible to participate in the program.

(i) (1) In addition to existing assessments of eligibility, an electrical corporation may require proof of income eligibility for those CARE program participants whose electricity usage, in any monthly or other billing period, exceeds 400 percent of baseline usage. The authority of an electrical corporation to require proof of income eligibility is not limited by the means by which the CARE program participant enrolled in the program, including if the participant was automatically enrolled in the CARE program because of participation in a governmental assistance program. If a CARE program participant s electricity usage exceeds 400 percent of baseline usage, the electrical corporation may require the CARE program participant to participate in the Energy Savings Assistance Program (ESAP), which includes a residential energy assessment, in order to provide the CARE program participant with information and assistance in reducing his or her energy usage. Continued participation in the CARE program may be conditioned upon the CARE program participant agreeing to participate in ESAP within 45 days of notice being given by the electrical corporation pursuant to this paragraph. The electrical corporation may require the CARE program participant to notify the utility of whether the residence is rented, and if so, a means by which to contact the landlord, and the electrical corporation may share any evaluation and recommendation relative to the residential structure that is made as part of an energy assessment, with the landlord of the CARE program participant. Requirements imposed pursuant to this paragraph shall be consistent with procedures adopted by the commission.

(2) If a CARE program participant s electricity usage exceeds 600 percent of baseline usage, the electrical corporation shall require the CARE program participant to participate in ESAP, which includes a residential energy assessment, in order to provide the CARE program participant with information and assistance in reducing his or her energy usage. Continued participation in the CARE program shall be conditioned upon the CARE program participant agreeing to participate in ESAP within 45 days of a notice made by the electrical corporation pursuant to this paragraph. The electrical corporation may require the CARE program participant to notify the utility of whether the residence is rented, and if so, a means by which to contact the landlord, and the electrical corporation may share any evaluation and recommendation relative to the residential structure that is made as part of an energy assessment, with the landlord of the CARE program participant. Following the completion of the energy assessment, if the CARE program participant s electricity usage continues to exceed 600 percent of baseline usage, the electrical corporation may remove the CARE program participant from the program if the removal is consistent with procedures adopted by the commission. Nothing in this paragraph shall prevent a CARE program participant with electricity usage exceeding 600 percent of baseline usage from participating in an appeals process with the electrical corporation to determine whether the participant s usage levels are legitimate.

(3) A CARE program participant in a rental residence shall not be removed from the program in situations where the landlord is nonresponsive when contacted by the electrical corporation or does not provide for ESAP participation.

(Amended by Stats. 2013, Ch. 611, Sec. 3. Effective January 1, 2014.)



739.2

(a) The commission s program of assistance to low-income electric and gas customers shall also include the following facilities, provided the commission finds that the occupants of the facilities substantially meet the commission s low-income eligibility requirements and there is a feasible process for certifying that the assistance shall be used for the direct benefit of the occupants of the facilities:

(1) Migrant farmworker housing centers provided pursuant to Section 50710 of the Health and Safety Code.

(2) Employee housing, as defined in Section 17008 of the Health and Safety Code, that is licensed and inspected by state or local agencies pursuant to Part 1 (commencing with Section 17000) of Division 13 of the Health and Safety Code.

(3) Housing for agricultural employees, as defined in subdivision (b) of Section 1140.4 of the Labor Code, that has received an exemption from local property taxes pursuant to subdivision (g) of Section 214 of the Revenue and Taxation Code.

(b) The assistance provided pursuant to subdivision (a) shall only apply to gas and electricity, or both, used for the housing occupied by the workers and employees specified in subdivision (a).

(Added by Stats. 1994, Ch. 946, Sec. 1. Effective January 1, 1995.)



739.4

(a) Any natural gas customer who enrolls in the CARE program after the effective date of this section, but before October 1, 2001, shall receive the same one-time bill credit based on the amount of each gas corporation s average CARE customer discount applied for each month in October 2000 to March 2001, inclusive. The credit does not apply to a customer who initiates service with a gas corporation after the effective date of this section, and who has no prior history of service with the gas corporation. CARE program funds shall be used for the purpose of providing these credits. The commission shall adjust CARE program income requirements annually to reflect the increased cost-of-living due to inflation.

(b) The commission shall require all electrical and gas utilities through which CARE program rates are available to do all of the following, in multilingual formats to the extent printed and recorded information is provided, to facilitate better penetration rates for the CARE program and to protect low-income and senior households from unwarranted disconnection of necessary electric and gas services:

(1) Provide an outgoing message on all calls, where the customer is seeking to establish service or is put on hold, to customer service lines that briefly describes the CARE program in standard language approved by the commission, and that provides a toll-free phone number for customers to call to subscribe to the program or for further information.

(2) Provide information to customers about the CARE program and facilitate subscription to CARE, on all calls in which customers are making payment arrangements, on all collections calls, and on all calls for reconnection of service.

(3) (A) Provide information about the CARE program and other assistance programs, and attempt to qualify customers for CARE, and provide information about individual payment arrangements that allow customers to pay the amounts due over a reasonable period of time, not to exceed 12 months, and attempt to enroll customers in a payment arrangement program, before effecting any disconnection of service for nonpayment or inability to pay energy bills in full.

(B) (i) Offer individual payment arrangements to customers so that the customer is able to pay amounts due over a reasonable period of time, not to exceed 12 months.

(ii) Prohibit the disconnection of customers that have made, and are in compliance with, payment arrangements offered by an electric or gas utility pursuant to this subparagraph.

(C) Prohibit the disconnection of a delinquent residential customer for amounts due in which the electric or gas utility receives a commitment pledge, letter of intent, purchase order, or other notification that a provider of energy assistance is forwarding payment sufficient to prevent disconnection.

(D) (i) Advise residential customers facing disconnection or who contact the utility to make payment arrangements of the levelizing payment program that allows them to pay a monthly average bill based on 12 months usage.

(ii) Advise residential customers about enrollment in the levelizing payment program in conjunction with completion of payment arrangements, payment under terms of subparagraph (B), or at the customer s request absent those arrangements.

(E) Nothing in this paragraph is intended to reduce the revenues of any utility extending payment arrangements subject to the terms of the paragraph.

(4) Provide information on customer bills, presented in a conspicuous manner on a front facing page, that indicates that a customer may be eligible for the CARE program. This notice shall be provided quarterly on customer bills.

(c) The commission shall conduct targeted outreach about the program using census block data to effectively target low-income and senior households throughout the state.

(d) CARE program funds shall be used for the purposes of paragraph (3) of subdivision (b) and outreach pursuant to subdivision (c). The commission s costs for outreach pursuant to subdivision (c) may not exceed five hundred thousand dollars ($500,000) above the amount that the commission currently expends on similar activities related to the CARE program. Energy corporations may recover all reasonable costs from the CARE program funds of implementing this section.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 11, Sec. 2. Effective May 22, 2001.)



739.5

(a) The commission shall require that, whenever gas or electric service, or both, is provided by a master-meter customer to users who are tenants of a mobilehome park, apartment building, or similar residential complex, the master-meter customer shall charge each user of the service at the same rate that would be applicable if the user were receiving gas or electricity, or both, directly from the gas or electrical corporation. The commission shall require the corporation furnishing service to the master-meter customer to establish uniform rates for master-meter service at a level that will provide a sufficient differential to cover the reasonable average costs to master-meter customers of providing submeter service, except that these costs shall not exceed the average cost that the corporation would have incurred in providing comparable services directly to the users of the service.

(b) Every master-meter customer of a gas or electrical corporation subject to subdivision (a) who, on or after January 1, 1978, receives any rebate from the corporation shall distribute to, or credit to the account of, each current user served by the master-meter customer that portion of the rebate which the amount of gas or electricity, or both, consumed by the user during the last billing period bears to the total amount furnished by the corporation to the master-meter customer during that period.

(c) An electrical or gas corporation furnishing service to a master-meter customer shall furnish to each user of the service within a submetered system every public safety customer service which it provides beyond the meter to its other residential customers. The corporation shall furnish a list of those services to the master-meter customer who shall post the list in a conspicuous place accessible to all users. Every corporation shall provide these public safety customer services to each user of electrical or gas service under a submetered system without additional charge unless the corporation has included the average cost of these services in the rate differential provided to the master-meter customer on January 1, 1984, in which case the commission shall deduct the average cost of providing these public safety customer services when approving rate differentials for master-meter customers.

(d) Every master-meter customer is responsible for maintenance and repair of its submeter facilities beyond the master-meter, and nothing in this section requires an electrical or gas corporation to make repairs to or perform maintenance on the submeter system.

(e) Every master-meter customer shall provide an itemized billing of charges for electricity or gas, or both, to each individual user generally in accordance with the form and content of bills of the corporation to its residential customers, including, but not limited to, the opening and closing readings for the meter, and the identification of all rates and quantities attributable to each block in the applicable rate structure. The master-meter customer shall also post, in a conspicuous place, the applicable specific current residential gas or electrical rate schedule, as published by the corporation, or the corporation s Internet Web site address of the specific current residential gas or electrical rate schedule. If the master-meter customer elects to post the Internet Web site address where the schedule may be accessed, the master-meter customer shall also: (1) provide a copy of the specific current residential gas or electrical rate schedule, upon request, at no cost; and (2) state in the posting that an individual user may request a copy of the rate schedule from the master-meter customer.

(f) The commission shall require that every electrical and gas corporation shall notify each master-meter customer of its responsibilities to its users under this section.

(g) The commission shall accept and respond to complaints concerning the requirements of this section through the consumer affairs branch, in addition to any other staff that the commission deems necessary to assist the complainant. In responding to the complaint, the commission shall consider the role that the office of the county sealer in the complainant s county of residence may have in helping to resolve the complaint and, where appropriate, coordinate with that office.

(h) Notwithstanding any other provision of law or decision of the commission, the commission shall not deny eligibility for the California Alternative Rates for Energy (CARE) program, created pursuant to Section 739.1, for a residential user of gas or electric service who is a submetered resident or tenant served by a master-meter customer on the basis that some residential units in the master-meter customer s mobilehome park, apartment building, or similar residential complex do not receive gas or electric service through a submetered system.

(i) For purposes of this section, rebate does not include the award of a monetary incentive under the California Solar Initiative adopted by the Public Utilities Commission in Decision 05-12-044 and Decision 06-01-024, as modified by Article 1 (commencing with Section 2851) of Chapter 9 of Part 2, for a solar energy system that provides electrical generation to a mobilehome park.

(Amended by Stats. 2013, Ch. 201, Sec. 2. Effective January 1, 2014.)



739.6

The commission shall establish rates using cost allocation principles that fairly and reasonably assign to different customer classes the costs of providing service to those customer classes, consistent with the policies of affordability and conservation. The cost allocation methodology adopted for gas corporations by the commission in Decisions 86-12-009 and 86-12-010, as supplemented by Decisions 87-05-046 and 87-12-039, is consistent with this policy, and shall be retained by the commission at least until December 31, 1990, except that the commission may modify this cost allocation methodology to address customer hardships and inequities if residential customers as a class are not, on balance, adversely affected and the purpose of the modification is not solely protection of gas corporation revenues. If any gas corporation files a cost allocation application seeking to change that methodology after May 1, 1990, the commission may not issue an order on that application until January 1, 1991.

(Added by Stats. 1988, Ch. 212, Sec. 3. Effective June 28, 1988.)



739.7

In establishing residential rates, the commission shall retain an appropriate inverted rate structure. If the commission increases baseline rates pursuant to Section 739, revenues resulting from those increases shall be used exclusively to reduce nonbaseline residential rates.

(Repealed and added by Stats. 1992, Ch. 1040, Sec. 4. Effective January 1, 1993.)



739.8

(a) Access to an adequate supply of healthful water is a basic necessity of human life, and shall be made available to all residents of California at an affordable cost.

(b) The commission shall consider and may implement programs to provide rate relief for low-income ratepayers.

(c) The commission shall consider and may implement programs to assist low-income ratepayers in order to provide appropriate incentives and capabilities to achieve water conservation goals.

(d) In establishing the feasibility of rate relief and conservation incentives for low-income ratepayers, the commission may take into account variations in water needs caused by geography, climate and the ability of communities to support these programs.

(Added by Stats. 1992, Ch. 549, Sec. 3. Effective January 1, 1993.)



739.9

(a) Fixed charge means any fixed customer charge, basic service fee, demand differentiated basic service fee, demand charge, or other charge not based upon the volume of electricity consumed.

(b) Increases to electrical rates and charges in rate design proceedings, including any reduction in the California Alternate Rates for Energy (CARE) discount, shall be reasonable and subject to a reasonable phase-in schedule relative to the rates and charges in effect prior to January 1, 2014.

(c) Except as provided in subdivision (c) of Section 745, the commission shall require each electrical corporation to offer default rates to residential customers with at least two usage tiers. The first tier shall include electricity usage of no less than the baseline quantity established pursuant to paragraph (1) of subdivision (d) of Section 739.

(d) Consistent with the requirements of Section 739, the commission may modify the seasonal definitions and applicable percentage of average consumption for one or more climatic zones.

(e) The commission may adopt new, or expand existing, fixed charges for the purpose of collecting a reasonable portion of the fixed costs of providing electric service to residential customers. The commission shall ensure that any approved charges do all of the following:

(1) Reasonably reflect an appropriate portion of the different costs of serving small and large customers.

(2) Not unreasonably impair incentives for conservation and energy efficiency.

(3) Not overburden low-income customers.

(f) For the purposes of this section and Section 739.1, the commission may, beginning January 1, 2015, authorize fixed charges that do not exceed ten dollars ($10) per residential customer account per month for customers not enrolled in the CARE program and five dollars ($5) per residential customer account per month for customers enrolled in the CARE program. Beginning January 1, 2016, the maximum allowable fixed charge may be adjusted by no more than the annual percentage increase in the Consumer Price Index for the prior calendar year. This subdivision applies to any default rate schedule, at least one optional tiered rate schedule, and at least one optional time variant rate schedule.

(g) This section does not require the commission to approve any new or expanded fixed charge.

(h) The commission may consider whether minimum bills are appropriate as a substitute for any fixed charges.

(Repealed and added by Stats. 2013, Ch. 611, Sec. 5. Effective January 1, 2014.)



739.10

The commission shall ensure that errors in estimates of demand elasticity or sales do not result in material over or undercollections of the electrical corporations.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 8, Sec. 10. Effective April 12, 2001.)



740

For purposes of setting the rates to be charged by every electrical corporation, gas corporation, heat corporation or telephone corporation for the services or commodities furnished by it, the commission may allow the inclusion of expenses for research and development.

(Added by Stats. 1973, Ch. 1118.)



740.1

The commission shall consider the following guidelines in evaluating the research, development, and demonstration programs proposed by electrical and gas corporations:

(a) Projects should offer a reasonable probability of providing benefits to ratepayers.

(b) Expenditures on projects which have a low probability for success should be minimized.

(c) Projects should be consistent with the corporation s resource plan.

(d) Projects should not unnecessarily duplicate research currently, previously, or imminently undertaken by other electrical or gas corporations or research organizations.

(e) Each project should also support one or more of the following objectives:

(1) Environmental improvement.

(2) Public and employee safety.

(3) Conservation by efficient resource use or by reducing or shifting system load.

(4) Development of new resources and processes, particularly renewable resources and processes which further supply technologies.

(5) Improve operating efficiency and reliability or otherwise reduce operating costs.

(Added by Stats. 1984, Ch. 1713, Sec. 2.)



740.2

The commission, in consultation with the Energy Commission, State Air Resources Board, electrical corporations, and the motor vehicle industry, shall evaluate policies to develop infrastructure sufficient to overcome any barriers to the widespread deployment and use of plug-in hybrid and electric vehicles. By July 1, 2011, the commission shall adopt rules to address all of the following:

(a) The impacts upon electrical infrastructure, including infrastructure upgrades necessary for widespread use of plug-in hybrid and electric vehicles and the role and development of public charging infrastructure.

(b) The impact of plug-in hybrid and electric vehicles on grid stability and the integration of renewable energy resources.

(c) The technological advances that are needed to ensure the widespread use of plug-in hybrid and electric vehicles and what role the state should take to support the development of this technology.

(d) The existing code and permit requirements that will impact the widespread use of plug-in hybrid and electric vehicles and any recommended changes to existing legal impediments to the widespread use of plug-in hybrid and electric vehicles.

(e) The role the state should take to ensure that technologies employed in plug-in hybrid and electric vehicles work in a harmonious manner and across service territories.

(f) The impact of widespread use of plug-in hybrid and electric vehicles on achieving the state s goals pursuant to the California Global Warming Solutions Act of 2006 and renewables portfolio standard program and what steps should be taken to address possibly shifting emissions reductions responsibilities from the transportation sector to the electrical industry.

(Added by Stats. 2009, Ch. 355, Sec. 1. Effective January 1, 2010.)



740.3

(a) The commission, in cooperation with the State Energy Conservation and Development Commission, the State Air Resources Board, air quality management districts and air pollution control districts, regulated electrical and gas corporations, and the motor vehicle industry, shall evaluate and implement policies to promote the development of equipment and infrastructure needed to facilitate the use of electric power and natural gas to fuel low-emission vehicles. Policies to be considered shall include both of the following:

(1) The sale-for-resale and the rate-basing of low-emission vehicles and supporting equipment such as batteries for electric vehicles and compressor stations for natural gas fueled vehicles.

(2) The development of statewide standards for electric vehicle charger connections and compressed natural gas vehicle fueling connections, including installation procedures and technical assistance to installers.

(b) The commission shall hold public hearings as part of its effort to evaluate and implement the new policies considered in subdivision (a), and shall provide a progress report to the Legislature by January 30, 1993, and every two years thereafter, concerning policies on rates, equipment, and infrastructure implemented by the commission and other state agencies, federal and local governmental agencies, and private industry to facilitate the use of electric power and natural gas to fuel low-emission vehicles.

(c) The commission s policies authorizing utilities to develop equipment or infrastructure needed for electric-powered and natural gas-fueled low-emission vehicles shall ensure that the costs and expenses of those programs are not passed through to electric or gas ratepayers unless the commission finds and determines that those programs are in the ratepayers interest. The commission s policies shall also ensure that utilities do not unfairly compete with nonutility enterprises.

(Added by Stats. 1990, Ch. 791, Sec. 2.)



740.4

(a) The commission shall authorize public utilities to engage in programs to encourage economic development.

(b) Reasonable expenses for economic development programs, as specified in this section, shall be allowed, to the extent of ratepayer benefit, when setting rates to be charged by public utilities electing to initiate these programs.

(c) Economic development activities may include, but not be limited to, the following:

(1) Community marketing and development.

(2) Technical assistance to support technology transfer.

(3) Market research.

(4) Site inventories.

(5) Industrial and commercial expansion and relocation assistance.

(6) Business retention and recruitment.

(7) Management assistance.

(d) This section shall not be interpreted to permit the funding of economic development activities that benefit any affiliated companies or parent holding companies beyond that which is authorized by law as of January 1, 1992.

(e) (1) This section does not authorize the commission to establish discriminatory rates for the purpose of attracting or benefiting specific industries or business entities, except that incentives may be provided for the benefit of industries or business entities whose facilities are located within the boundaries of enterprise zones, economic incentive areas, recycling market development zones, or federal rural enterprise communities in accordance with the provisions of Chapter 12.8 (commencing with Section 7070) and Article 1 (commencing with Section 7080) of Chapter 12.9 of Division 7 of Title 1 of the Government Code, and Article 2 (commencing with Section 42145) of Chapter 3 of Part 3 of the Public Resources Code.

(2) The commission may apply the incentives authorized by this subdivision that benefit industries or business entities whose facilities are located within the boundaries of economic enterprise zones or incentive areas to attract a federal Department of Defense Finance and Accounting Service Center at the existing site of Norton Air Force Base in San Bernardino County. This paragraph shall become inoperative if the federal Department of Defense Finance and Accounting Service Center is not located upon the premises known as Norton Air Force Base in San Bernardino County and shall also become inoperative on February 1, 1994, if that facility has not been awarded to that site before that date.

(f) The commission may provide incentives pursuant to subdivision (e) to industries or business entities whose facilities are located within the boundaries of an enterprise zone that engage in activities in connection with the conversion of Fort Ord to other uses.

(g) The commission may authorize rate discounts to industries or business entities whose facilities are located or will be located within the boundaries of enterprise zones, recycling market development zones, or economic incentive areas pursuant to paragraph (1) of subdivision (e). These discounts may be applied in either of the following ways:

(1) Utilities may apply reduced monthly rates to qualifying customers monthly utility bills.

(2) Utilities may, at the election of qualifying customers, assign the discounts to a private or public entity that returns consideration of like value to those customers, provided the customers agree to maintain their facilities in an enterprise zone, a recycling market development zone, or an economic incentive area for a minimum of five years from the date of commencement of the discount.

(h) It is the intent of the Legislature that the Public Utilities Commission, in implementing this chapter, shall allow rate recovery of expenses and rate discounts supporting economic development programs within the geographic area served by any public utility to the extent the utility incurring or proposing to incur those expenses and rate discounts demonstrates that the ratepayers of the public utility will derive a benefit from those programs. Further, it is the intent of the Legislature that expenses for economic development programs incurred prior to the effective date of this chapter, which have not been previously authorized to be recovered in rates, shall not be subject to rate recovery.

(Amended by Stats. 1997, Ch. 17, Sec. 127. Effective January 1, 1998.)



740.5

(a) For purposes of this section, 21st Century Energy System Decision means commission Decision 12-12-031 (December 20, 2012), Decision Granting Authority to Enter Into a Research and Development Agreement with Lawrence Livermore National Laboratory for 21st Century Energy Systems and for costs up to $152.19 million, or any subsequent decision in Application 11-07-008 (July 18, 2011), Application of Pacific Gas and Electric Company (U39M), San Diego Gas and Electric Company (U902E), and Southern California Edison Company (U338E) for Authority to Increase Electric Rates and Charges to Recover Costs of Research and Development Agreement with Lawrence Livermore National Laboratory for 21st Century Energy Systems.

(b) In implementing the 21st Century Energy System Decision, the commission shall not authorize recovery from ratepayers of any expense for research and development projects that are not for purposes of cyber security and grid integration. Total funding for research and development projects for the purposes of cyber security and grid integration pursuant to the 21st Century Energy System Decision shall not exceed thirty-five million dollars ($35,000,000). All cyber security and grid integration research and development projects shall be concluded by the fifth anniversary of their start date.

(c) The commission shall not approve for recovery from ratepayers, those program management expenditures proposed, commencing with page seven, in the joint advice letter filed by the state s three largest electrical corporations, Advice 3379-G/4215-E (Pacific Gas and Electric Company), Advice 2887-E (Southern California Edison Company), and Advice 2473-E (San Diego Gas and Electric Company), dated April 19, 2013. Project managers for the 21st Century Energy System Decision shall be limited to three representatives, one representative each from Pacific Gas and Electric Company, Southern California Edison Company, and San Diego Gas and Electric Company.

(d) The commission shall require the Lawrence Livermore National Laboratory, as a condition for entering into any contract pursuant to the 21st Century Energy System Decision, and Pacific Gas and Electric Company, Southern California Edison Company, and San Diego Gas and Electric Company to ensure that research parameters reflect a new contribution to cyber security and that there not be a duplication of research being done by other private and governmental entities.

(e) (1) The commission shall require each participating electrical corporation to prepare and submit to the commission by December 1, 2013, a joint report on the scope of all proposed research projects, how the proposed project may lead to technological advancement and potential breakthroughs in cyber security and grid integration, and the expected timelines for concluding the projects. The commission shall, within 30 days of receiving the joint report, determine whether the report is sufficient or requires revision, and upon determining that the report is sufficient submit the report to the Legislature in compliance with Section 9795 of the Government Code.

(2) The commission shall require each participating electrical corporation to prepare and submit to the commission by 60 days following the conclusion of all research and development projects, a joint report summarizing the outcome of all funded projects, including an accounting of expenditures by the project managers and grant recipients on administrative and overhead costs and whether the project resulted in any technological advancements or breakthroughs in promoting cyber security and grid integration. The commission shall, within 30 days of receiving the joint report, determine whether the report is sufficient or requires revision, and upon determining that the report is sufficient, submit the report to the Legislature in compliance with Section 9795 of the Government Code.

(3) This subdivision shall become inoperable January 1, 2023, pursuant to Section 10231.5 of the Government Code.

(Added by Stats. 2013, Ch. 356, Sec. 45. Effective September 26, 2013.)



740.6

(a) The commission may authorize investor-owned gas and electric utilities to match grants provided to nonprofit agencies and local governments to participate in the Department of Economic Opportunity s pilot program to identify and counsel low-income individuals and group facilities that are eligible to receive rate discounts and weatherization benefits offered by those utilities. The amount of utility matching funds for the pilot program shall be limited to a statewide total of three hundred thousand dollars ($300,000). The commission shall require that utility expenditures for those purposes be recoverable in rates.

(b) If federal funds become available for low-income energy assistance or weatherization programs that may be secured with matching funds from states or utilities, the commission may authorize investor-owned gas and electric utilities to match those federal funds, and shall require that utility expenditures for those purposes be recoverable in rates.

(Added by Stats. 1993, Ch. 1159, Sec. 3. Effective January 1, 1994.)



740.7

Interruptible service or curtailment programs adopted by the commission shall assure that the programs allow customers to aggregate multiple accounts to meet any minimum kilowatt requirements for participation in the program, subject to geographical, load, and other parameters, as determined by the commission.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 7, Sec. 7. Effective April 12, 2001.)



740.8

As used in Section 740.3, interests of ratepayers, short- or long-term, mean direct benefits that are specific to ratepayers in the form of safer, more reliable, or less costly gas or electrical service, consistent with Section 451, and activities that benefit ratepayers and that promote energy efficiency, reduction of health and environmental impacts from air pollution, and greenhouse gas emissions related to electricity and natural gas production and use, and increased use of alternative fuels.

(Amended by Stats. 2005, Ch. 91, Sec. 5. Effective January 1, 2006.)



740.9

(a) Any optional binding mandatory curtailment program adopted by the commission that exempts customers from Stage 3 rotating outages in exchange for partial load curtailments during every rotating outage period shall provide, for agricultural and water supplier customers, the use of backup generation to offset the curtailed load under the program, to the extent the use of backup generation is allowed under existing law, including, but not limited to, all relevant local air pollution control district and air quality management district rules and regulations.

(b) As used in this section, agricultural customers means any customer involved in the production of or processing of agricultural products. Water suppliers means those water agencies or suppliers as defined in Section 20200 of the Water Code and Section 241 of the Public Utilities Code.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 7, Sec. 8. Effective April 12, 2001.)



740.10

(a) Each public utility electrical corporation shall develop and offer its customers, on or before May 30, 2001, the opportunity to participate, in addition to other programs developed by the commission, in a demand reduction program as described in this section.

(b) The program required by this section shall identify specific periods coincident with morning or evening system peak conditions determined by the Independent System Operator within which the customer agrees to drop a preset amount of load. This program shall be known as the Scheduled Load Reduction Program. The commission shall develop appropriate incentives for customers to participate in the program.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 7, Sec. 9. Effective April 12, 2001.)



740.11

In recognition of the fact that agricultural and water supplier customers necessarily have high electricity usage during peak summer demand periods, the Legislature strongly urges the commission to consider providing the option to all agricultural commodity processing customers to be included in the definition of customers eligible to be served under agricultural tariffs, consistent with its other constitutional and statutory objectives, and to the extent it does not result in cost shifting to other customer classes.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 7, Sec. 10. Effective April 12, 2001.)



741

(a) Every owner or operator of coin-activated telephones available for public use, other than a telephone corporation, which, as part of the service furnished, provides operator-assisted services by other than a telephone corporation having tariff schedules on file with the commission providing for the furnishing of operator-assisted services, shall cause to be posted on or near the telephone equipment so as to be easily seen by telephone customers all of the following information:

(1) The name of the provider of operator-assisted services and a toll-free telephone number for contacting that provider.

(2) The applicable charges for each available operator-assisted service.

(3) That the provider of operator-assisted services will respond to inquiries concerning the terms and conditions of any available service.

(b) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2013, Ch. 140, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 2 of Ch. 140.)



741

(a) Every owner or operator of telephones available for public use, other than a telephone corporation, that accept any form of payment which, as part of the service furnished, provides operator-assisted services by other than a telephone corporation having tariff schedules on file with the commission providing for the furnishing of operator-assisted services, shall cause to be posted on or near the telephone equipment so as to be easily seen by telephone customers all of the following information:

(1) The name of the provider of operator-assisted services and a toll-free telephone number for contacting that provider.

(2) The applicable charges for each available operator-assisted service.

(3) That the provider of operator-assisted services will respond to inquiries concerning the terms and conditions of any available service.

(4) That surcharges may apply to operator-assisted and calling card calls.

(5) That card-activated calls, calls activated by any other payment device, or calls that may be charged to a card by giving a card number to an operator may cost more than coin-activated calls.

(6) The local rates for nonoperator-assisted calls.

(b) Every owner or operator of telephones available for public use, other than a telephone corporation, that accept any form of payment which, as part of service furnished, provides operator-assisted services by other than a telephone corporation having tariff schedules on file with the commission providing for the furnishing of operator-assisted services shall:

(1) Identify itself, audibly and distinctly, to the consumer at the beginning of each telephone call and before the consumer incurs any charge for the call.

(2) Permit the consumer to terminate the telephone call before the call is connected.

(3) At no charge, disclose to the consumer, immediately after the number to be called is entered or given to an operator, a quotation of its complete rates and charges for the call.

(c) This section shall become operative on January 1, 2015.

(Repealed (in Sec. 1) and added by Stats. 2013, Ch. 140, Sec. 2. Effective January 1, 2014. Section operative January 1, 2015, by its own provisions.)



741.1

Every nonpublic utility provider of telephone services, including, but not limited to, a hotel, motel, hospital, or university, which imposes charges on users of the services and which, as part of the service furnished, provides operator-assisted services by other than a telephone corporation having tariff schedules on file with the commission providing for the furnishing of operator-assisted services shall cause to be posted on or near the telephone equipment so as to be easily seen by users of the service all of the following information:

(a) The name of the provider of operator-assisted services and a toll-free telephone number for contacting that provider.

(b) The applicable charges for each available operator-assisted service.

(c) That the provider of operator-assisted services will respond to inquiries concerning the terms and conditions of any available service.

(Added by Stats. 1988, Ch. 648, Sec. 3.)



741.2

(a) No nonpublic utility provider of telephone services, including, but not limited to, a hotel, motel, hospital, university, or similar place of temporary accommodation owning or operating message switching or billing equipment solely for the purpose of reselling services provided by a telephone corporation to its patients or guests is required to file or maintain tariff schedules.

(b) No such nonpublic utility provider of telephone services which provides service to hospital patients may charge more for any nontoll telephone call than the maximum rate of charge authorized by the commission for a nontoll call placed from a coin-activated telephone owned or operated by other than a telephone corporation plus twenty-five cents ($0.25).

(c) No such nonpublic utility provider of telephone services which provides service to hospital patients may charge more for any toll telephone call than the sum of all of the following:

(1) The applicable tariff rate or charge of the telephone corporation whose service is resold for that telephone call.

(2) The surcharge or surcharges, if any, applicable to that call if placed from a coin-activated telephone owned or operated by the telephone corporation within whose service area the nonpublic utility provider of telephone services is located, unless that surcharge is included in the tariff rate or charge for that call.

(3) Twenty-five cents ($0.25).

(d) No such nonpublic utility provider of telephone services may make any charge for any uncompleted telephone call unless notice pursuant to subdivision (e) is provided specifying the circumstances under which a charge will be made for an uncompleted call.

(e) Every nonpublic utility provider of telephone services shall display or post on or near the telephone equipment so as to be easily seen by telephone users a notice of all of the following:

(1) The charges applicable to all of the available telephone services. These charges shall be separately stated, and shall include, but not be limited to, the following information:

(A) Individual customer telephone service activation deposits or fees, if any.

(B) Charges for use of telephone services, irrespective of whether a call is completed.

(2) That these charges are consistent with this section, if applicable.

(3) The telephone number of the Consumer Affairs Division of the commission to which questions or complaints may be directed.

(f) Subdivision (e) does not require separate notices for multiple or extension telephones having the same telephone extension number.

(g) This section does not require any such nonpublic utility provider of telephone services to make any charge for the furnishing of any telephone service, and this section does not apply to any such provider that makes no charge for telephone services furnished. This section does not constitute any such provider a telephone corporation or otherwise subject it to regulation by the commission as a public utility.

(Amended by Stats. 1997, Ch. 681, Sec. 1. Effective January 1, 1998.)



741.3

The commission shall, by rule or order, adopt and enforce operating requirements applicable to operator-assisted telephone services, whether furnished by a telephone corporation or other than a telephone corporation, for nonpublic utility providers of telephone services, including, but not limited to, hotels, motels, hospitals, universities, and similar places of temporary accommodation owning or operating message switching or billing equipment solely for the purpose of reselling services provided by a telephone corporation to its patients or guests. These operating requirements shall include, but not be limited to, all of the following:

(a) That there be displayed or posted on or near the telephone equipment so as to be easily seen by telephone users a notice stating the identity of the nonpublic utility provider of the telephone services; the method for obtaining the rates, terms, or conditions of operator-assisted services; the operator-assisted services provider s procedures for handling complaints; the means by which the telephone user may gain access to other providers of operator-assisted services; and the means by which the telephone user may gain access to the services of the telephone corporation operating within the service area within which the telephone services of the nonpublic utility provider are furnished. The notice shall also provide the telephone number of the Consumer Affairs Division of the commission to which questions or complaints may be directed.

(b) That, when contacted for service by the telephone user, the operator-assisted services provider orally identify itself by name prior to the connection of the telephone call or the commencement of any charges.

(c) That the telephone equipment permit access by the telephone user to any other provider of operator-assisted services generally available in the service area.

(d) Any other operating requirement determined necessary and in the public interest by the commission.

(Added by Stats. 1989, Ch. 1014, Sec. 2.)



742

(a) The commission shall, by rule or order, adopt and enforce operating requirements for coin-activated and credit card-activated telephones available for public use owned or operated by corporations or persons other than telephone corporations. These requirements shall include, but are not limited to, all of the following:

(1) A requirement that the telephone corporation furnishing service to the corporation or person owning or operating a coin-activated or credit card-activated telephone terminate service for any violation of the commission s rules or orders or of this section, upon a determination by the commission that the violation was a significant or repeated violation. Any determination by the commission leading to a termination of service shall be made in accordance with commission rules or orders adopted pursuant to this subdivision.

(2) A requirement that every telephone permit a caller to be connected with the operator personnel of any telephone corporation authorized by the commission to operate within a service area by dialing the numeral 0 and with the emergency services switchboard reached by dialing the numerals 911 without insertion of any coin.

(3) A requirement that every telephone contain instructions for both local and long distance dialing, the name of the owner or operator of the telephone, and the telephone number of that owner or operator to which complaints can be made.

(4) A requirement that every telephone display its telephone number or other identification number, as determined by the commission, and the address at which the telephone is located, on the telephone in a place where that information may be seen by a person using the telephone.

(b) The commission shall require every telephone corporation that publishes a directory of subscribers to include in that directory information comprising the substance of this section and the rules and orders of the commission adopted pursuant to this section.

(c) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2013, Ch. 140, Sec. 3. Effective January 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 4 of Ch. 140.)



742

(a) The commission shall, by rule or order, adopt and enforce operating requirements for telephones available for public use that accept any form of payment and that are owned or operated by corporations or persons other than telephone corporations. These requirements shall include, but are not limited to, all of the following:

(1) A requirement that the telephone corporation furnishing service to the corporation or person owning or operating a telephone that accepts any form of payment terminate service for any violation of the commission s rules or orders or of this section, upon a determination by the commission that the violation was a significant or repeated violation. Any determination by the commission leading to a termination of service shall be made in accordance with commission rules or orders adopted pursuant to this subdivision.

(2) A requirement that every telephone permit a caller to be connected with the operator personnel of any telephone corporation authorized by the commission to operate within a service area by dialing the numeral 0 and with the emergency services switchboard reached by dialing the numerals 911 without insertion of any coin or without any other form of payment.

(3) A requirement that every telephone contain instructions for both local and long distance dialing, the name of the owner or operator of the telephone, and the telephone number of that owner or operator to which complaints can be made.

(4) A requirement that every telephone display its telephone number or other identification number, as determined by the commission, and the address at which the telephone is located, on the telephone in a place where that information may be seen by a person using the telephone.

(b) The commission shall require every telephone corporation that publishes a directory of subscribers to include in that directory information comprising the substance of this section and the rules and orders of the commission adopted pursuant to this section.

(c) This section shall become operative on January 1, 2015.

(Repealed (in Sec. 3) and added by Stats. 2013, Ch. 140, Sec. 4. Effective January 1, 2014. Section operative January 1, 2015, by its own provisions.)



742.1

(a) The commission shall, by rule or order, adopt and enforce operating requirements for every corporation or person, other than a telephone corporation, which, as part of the services furnished, furnishes operator-assisted services by other than a telephone corporation having tariff schedules on file with the commission. These requirements shall include, but not be limited to, a requirement that furnishing these operator-assisted services for telephone calls within a service area is prohibited unless the commission, after instituting a proceeding for the purpose, finds and determines that to permit these operator-assisted services is in the public interest.

(b) The commission shall require every telephone corporation which publishes a directory of subscribers to include in that directory information comprising the substance of this section and the rules and orders of the commission adopted pursuant to this section.

(Added by Stats. 1988, Ch. 1058, Sec. 3.)



742.3

The commission shall, by rule or order, adopt and enforce an operating requirement for coin-activated and credit card-activated telephones available for public use, whether owned by telephone corporations or persons other than telephone corporations, which requires that every telephone display a notice that surcharges may apply to operator-assisted and calling card calls. The required signage shall be phased in over a period of two years beginning on January 1, 1993. A sticker with the necessary notification may be used as an interim measure until January 1, 1995.

(Added by Stats. 1992, Ch. 539, Sec. 2. Effective January 1, 1993.)



742.5

(a) No telephone corporation which operates within a service area shall provide billing and collection services for either of the following:

(1) Any telephone corporation which has not obtained a certificate of public convenience and necessity but is required to do so.

(2) Any person or corporation providing billing and collection services for any telephone corporation which has not obtained a certificate of public convenience and necessity but is required to do so.

(b) Subdivision (a) does not prohibit a telephone corporation operating within a service area from providing billing and collection services for a provider of enhanced service, as defined by Section 64.702 of Title 47 of the Code of Federal Regulations.

(c) No telephone corporation which provides billing and collection services for any call placed by a subscriber of the telephone corporation from a coin-activated telephone available for public use owned or operated by other than a telephone corporation shall transmit any charge which is in excess of the maximum tariff rate or charge for that call placed from that telephone, as determined by the commission. Any reasonable cost incurred by the telephone corporation in verifying any such charge may be included in the fees or charges for conducting the billing and collection services. The commission shall adopt rules and procedures for the implementation of this subdivision.

(Added by Stats. 1989, Ch. 1014, Sec. 3.)



743

(a) As used in this section, steel producer means a producer of steel products in California which in 1981 or any subsequent year produced at least 75,000 tons of rolled or finished steel and which has a maximum demand for electricity of 4,000 kilowatts or more at one plant location. Any steel producer which transfers any substantial amount of employment from its facilities in this state to any out-of-state facility or otherwise substantially reduces employment at its facilities in this state below the June 30, 1985, level, or fails to maintain and make reasonable and prudent investments in its facilities, as determined by the commission, is ineligible for any electric rate established pursuant to this section.

(b) As used in this section, frozen food processor means a corporation or person engaged in the processing of food in California, which food is classified according to the Standard Industrial Classification Manual, 1972, in Industry No. 2037 and Industry No. 2038 of Group 203, of Food and Kindred Products Major Group 20, as specified in Section 2900.3 of Title 7 of the Code of Federal Regulations. Processing of food includes the postprocessing storage of frozen food in a warehouse, or other facility, until the frozen food leaves the control or responsibility of the frozen food processor or until the frozen food processor no longer has an obligation to store the food.

(c) As used in this section, system average rate means total jurisdictional revenues of the electrical corporation divided by total jurisdictional sales.

(d) Every electrical corporation furnishing electricity to a steel producer, frozen food processor, or other heavy-industry customer, as determined and specified by the electrical corporation, shall prepare and file tariffs providing rates which shall be lower than the system average rate and take into consideration all of the following:

(1) Specific service requirements of individual customers, including, but not limited to, reliability, interruptability, quantity of use, and requirements of voltage.

(2) Incentives to achieve conservation, improvements in efficiency, and time-of-day load shifting.

(3) Implementation at the option of the customer.

(4) Cost of service.

(e) The commission shall consider and approve tariffs which shall be consistent with this section and which shall be in effect on and after July 1, 1992.

(f) The commission may approve contracts between an electrical corporation and its heavy industrial customers as determined by the electrical corporation, of not more than ten years duration, in which the electrical corporation buys from the heavy industrial customer the right to interrupt the customer s service on short notice, as determined by the commission. The payment mechanism may include a discounted rate for service. In approving and determining the reasonableness of these contracts, the commission may consider, among other things, the price paid by the electrical corporation for the right to interrupt, the value of that right to the utility system and its ratepayers, and the benefits to the ratepayers and the people of the state of retaining heavy industrial customers. Throughout the term of any of these contracts, the commission shall have the right to amend the contract. Every contract subject to this subdivision shall include a provision indicating that the contract is subject to amendment by the commission as provided in this subdivision. This subdivision does not supersede the requirement of subdivision (d) that the commission establish a heavy industrial tariff.

(Amended by Stats. 1991, Ch. 878, Sec. 1.)



743.1

(a) Electrical corporations shall offer optional interruptible or curtailable service programs, using pricing incentives for participation in these programs. These pricing incentives shall be cost effective and may reflect the full range of costs avoided by the reductions in demand created by these programs, including the reduction in emissions of greenhouse gases and other pollutant emissions from generating facilities that would have been required to operate but for these demand reductions, to the extent that these avoided costs from reduction in emissions can be quantified by the commission. The commission may determine these pricing incentives in a stand-alone proceeding or as part of a general rate case.

(b) The commission shall direct each public utility electrical corporation to continue its efforts to reduce the rates charged heavy industrial customers to a level competitive with other states, and to do so without shifting recovery of costs to other customer classes.

(c) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2007, Ch. 539, Sec. 2. Effective January 1, 2008. Repealed as of January 1, 2015, by its own provisions.)



743.3

(a) Beginning January 15, 2002, and at least once monthly thereafter, an electrical corporation shall notify each air pollution control district and air quality management district of the name and address of each entity within the district s boundaries within the electrical corporation s control or service area with whom the electrical corporation enters into an interruptible service contract or similar arrangement.

(b) For the purposes of this section, interruptible service contract or similar arrangement means any arrangement in which a nonresidential electrical customer agrees to reduce or consider reducing its electrical consumption during periods of peak demand or at the request of the Independent System Operator in exchange for compensation, or for assurances not to be blacked out or other similar nonmonetary assurances.

(c) The local air pollution control district or air quality management district shall maintain in a confidential manner the information received pursuant to this section. However, nothing in this subdivision shall affect the applicability of Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, or of any other similar open records statute or ordinance, to information provided pursuant to this section.

(Added by Stats. 2001, Ch. 862, Sec. 2. Effective January 1, 2002.)



744

(a) As used in this section, agricultural producer means any person or corporation whose principal purpose is the agrarian production of food or fiber.

(b) Every electrical corporation furnishing electricity to an agricultural producer shall, in addition to its regular service, prepare and file tariffs providing, where economically and technologically feasible, for optional alternative interruptible service to any agricultural producer upon reasonable notice to the agricultural producer consistent with safety of operations by the agricultural producer and providing for limits upon the frequency and duration of interruption of service which the commission finds are reasonable in relation to the needs of the electrical corporation for reductions in load to meet system peak requirements and the burdens imposed upon the agricultural producer of reducing its operations during periods of interruption of electrical service. The commission shall establish the rate for this service at an appropriate discount from the system average rate, which shall be not less than the cost of furnishing this service.

(c) Every electrical corporation furnishing electricity to an agricultural producer shall, in addition to its regular service, prepare and file tariffs providing for an optional off-peak demand service, including the availability of time-differentiating meters or other measurement devices, to any agricultural producer providing for furnishing electricity to the agricultural producer during periods of off-peak demand and which the commission finds are reasonable in relation to the needs of the electrical corporation for reduction in demand to meet system peak requirements and the burdens imposed upon the agricultural producer of scheduling its operations to coincide with the periods of off-peak demand. The off-peak demand service tariff shall be composed of a two-part time differentiated schedule consisting of on- and off-peak rates. The commission shall establish the rate for this service at an appropriate discount from the system average rate, which shall be not less than the cost of furnishing this service.

(Added by Stats. 1986, Ch. 538, Sec. 2. Effective August 21, 1986.)



744.5

(a) Notwithstanding any other provision of law, the Public Utilities Commission shall, as soon as is practicable after the operative date of the act adding this section, require every electrical corporation which furnishes electricity to an agricultural producer to provide, in accordance with the requirements of subdivision (c), citrus and avocado producers with an electrical energy payment deferral program related to the production of citrus and avocado crops.

(b) For the purposes of this section, agricultural producer shall be as defined in subdivision (a) of Section 744.

(c) Notwithstanding any other provision of law, upon verification by the agricultural producer of freeze-related crop losses of not less than 50 percent, the electrical corporation shall provide the electrical energy payment deferral program referenced in subdivision (a). For the purposes of this subdivision, the electrical corporation shall accept the original or a true photocopy of any of the following as verification of crop losses:

(1) A statement from a packing house or handler. A person who exercises managing control in a packing house shall provide at least one of the documents set forth in paragraphs 2 to 5, inclusive, in addition to, or in place of, the document set forth in this paragraph.

(2) A statement from a farm adviser of the University of California.

(3) A statement from the county agricultural commissioner.

(4) A statement of insurance adjustment.

(5) A calamity claim to the county tax assessor.

(d) For the purposes of this section, deferral period shall mean June 1, 1991, to March 31, 1992, inclusive. Electricity bills incurred by agricultural producers during the deferral period shall be eligible for deferral pursuant to this section.

(e) (1) Deferral programs under this section shall be developed on an individual basis between the electrical energy corporation and the eligible agricultural producers. These deferral programs shall allow eligible agricultural producers, at their option, to defer, without incurring interest charges, up to 50 percent of each electricity bill incurred during the deferral period on accounts or amounts attributable to the production of citrus or avocado crops.

(2) At the end of the deferral period, participating agricultural producers shall keep each month s charges current and pay the accrued deferrals in up to 18 equal monthly installment payments. To be eligible for the maximum 50 percent deferral and the maximum 18-month repayment period, an agricultural producer shall do all of the following:

(A) Verify crop losses in accordance with subdivision (c).

(B) Demonstrate, to the satisfaction of the electrical energy corporation, which accounts are, or which portion of the amount billed is, attributable to the production of citrus or avocado crops.

(C) Pay, on or before the due date of each bill during the deferral period, at least 50 percent of the charges incurred on each bill.

(f) The electrical energy corporation may require a security interest in crops, real property, or other security acceptable to the electrical energy corporation, as a condition of deferring payments pursuant to this section. Any deferral by the electrical energy corporation of one or more electricity bills pursuant to this section shall not constitute a waiver by the corporation of its authority to require security for amounts already deferred or subsequently deferred.

(g) Each electrical energy corporation shall establish a balancing account to reflect the amounts of the deferrals and the costs of the payment deferral program. All of the costs of the payment deferral program, including, but not limited to, uncollectible amounts, interest, and administrative costs, shall be fully recovered from all customers of the electrical energy corporation.

(Added by Stats. 1991, 1st Ex. Sess., Ch. 8, Sec. 2. Effective August 30, 1991.)



745

(a) For purposes of this section, time-variant pricing includes time-of-use rates, critical peak pricing, and real-time pricing, but does not include programs that provide customers with discounts from standard tariff rates as an incentive to reduce consumption at certain times, including peak time rebates.

(b) The commission may authorize an electrical corporation to offer residential customers the option of receiving service pursuant to time-variant pricing and to participate in other demand response programs. The commission shall not establish a mandatory or default time-variant pricing tariff for any residential customer except as authorized in subdivision (c).

(c) Beginning January 1, 2018, the commission may require or authorize an electrical corporation to employ default time-of-use pricing for residential customers subject to all of the following:

(1) Residential customers receiving a medical baseline allowance pursuant to subdivision (c) of Section 739, customers requesting third-party notification pursuant to subdivision (c) of Section 779.1, customers who the commission has ordered cannot be disconnected from service without an in-person visit from a utility representative (Decision 12-03-054 (March 22, 2012), Decision on Phase II Issues: Adoption of Practices to Reduce the Number of Gas and Electric Service Disconnections, Order 2 (b) at page 55), and other customers designated by the commission in its discretion shall not be subject to default time-of-use pricing without their affirmative consent.

(2) The commission shall ensure that any time-of-use rate schedule does not cause unreasonable hardship for senior citizens or economically vulnerable customers in hot climate zones.

(3) The commission shall strive for time-of-use rate schedules that utilize time periods that are appropriate for at least the following five years.

(4) A residential customer shall not be subject to a default time-of-use rate schedule unless that residential customer has been provided with not less than one year of interval usage data from an advanced meter and associated customer education and, following the passage of this period, is provided with no less than one year of bill protection during which the total amount paid by the residential customer for electric service shall not exceed the amount that would have been payable by the residential customer under that customer s previous rate schedule.

(5) Each electrical corporation shall provide each residential customer, not less than once per year, using a reasonable delivery method of the customer s choosing, a summary of available tariff options with a calculation of expected annual bill impacts under each available tariff. The summary shall not be provided to customers who notify the utility that they choose not to receive the summary. The reasonable costs of providing this service shall be recovered in rates.

(6) Residential customers have the option to not receive service pursuant to a time-of-use rate schedule and incur no additional charges as a result of the exercise of that option. Prohibited charges include, but are not limited to, administrative fees for switching away from time-of-use pricing, hedging premiums that exceed any actual costs of hedging, and more than a proportional share of any discounts or other incentives paid to customers to increase participation in time-of-use pricing. This prohibition on additional charges is not intended to ensure that a customer will necessarily experience a lower total bill as a result of the exercise of the option to not receive service pursuant to a time-of-use rate schedule.

(Repealed and added by Stats. 2013, Ch. 611, Sec. 7. Effective January 1, 2014.)



746

The commission shall determine the appropriate ratemaking treatment for incentive compensation paid to officers or employees of an electrical corporation or gas corporation for incentive compensation that is linked to the stock price or financial performance of the electrical corporation or gas corporation.

(Added by Stats. 2012, Ch. 464, Sec. 1. Effective January 1, 2013.)



747

(a) It is the intent of the Legislature that the commission reduce rates for electricity and natural gas to the lowest amount possible.

(b) The commission shall prepare a written report on the costs of programs and activities conducted by each electrical corporation and gas corporation that is subject to this section, including activities conducted to comply with their duty to serve. The report shall be completed on an annual basis before April 1 of each year, and shall identify, clearly and concisely, all of the following:

(1) Each program mandated by statute and its annual cost to ratepayers.

(2) Each program mandated by the commission and its annual cost to ratepayers.

(3) Energy purchase contract costs and bond-related costs incurred pursuant to Division 27 (commencing with Section 80000) of the Water Code.

(4) All other aggregated categories of costs currently recovered in retail rates as determined by the commission.

(c) As used in this section, the reporting requirements apply to electrical corporations with at least 1,000,000 retail customers in California and gas corporations with at least 500,000 retail customers in California.

(d) The report required by subdivision (b) shall be submitted to the Governor and the Legislature no later than April 1 of each year.

(e) The commission shall post the report required by subdivision (b) in a conspicuous area of its Internet Web site.

(Amended by Stats. 2009, Ch. 337, Sec. 7. Effective October 11, 2009.)



747.5

The commission shall review its policies concerning pricing of utility service and shall assess whether the pricing policies promote the pursuit of energy efficiency by customers, and shall report its assessment to the Legislature as soon as practicable.

(Added by Stats. 1990, Ch. 1369, Sec. 4.)



747.6

The commission shall report annually on its effort to identify ratepayer-funded energy efficiency programs that are similar to programs administered by the Energy Commission, the State Air Resources Board, and the California Alternative Energy and Advanced Transportation Financing Authority in its annual report prepared pursuant to subdivision (b) of Section 747 and to require revisions to ratepayer-funded programs, as necessary, to ensure that the ratepayer-funded programs complement and do not duplicate programs of other state agencies.

(Added by Stats. 2013, Ch. 610, Sec. 3. Effective January 1, 2014.)



748

(a) The commission, by May 1, 2010, and by each May 1 thereafter, shall prepare and submit a written report, separate from and in addition to the report required by Section 747, to the Governor and Legislature that contains the commission s recommendations for actions that can be undertaken during the succeeding 12 months to limit utility cost and rate increases, consistent with the state s energy and environmental goals, including goals for reducing emissions of greenhouse gases.

(b) In preparing the report required by subdivision (a), the commission shall require electrical corporations with 1,000,000 or more retail customers in California, and gas corporations with 500,000 or more retail customers in California, to study and report on measures the corporation recommends be undertaken to limit costs and rate increases.

(c) The commission shall post the report required by subdivision (a) in a conspicuous area of its Internet Web site.

(Added by Stats. 2009, Ch. 337, Sec. 8. Effective October 11, 2009.)



748.5

(a) Except as provided in subdivision (c), the commission shall require revenues, including any accrued interest, received by an electrical corporation as a result of the direct allocation of greenhouse gas allowances to electric utilities pursuant to subdivision (b) of Section 95890 of Title 17 of the California Code of Regulations to be credited directly to the residential, small business, and emissions-intensive trade-exposed retail customers of the electrical corporation.

(b) Not later than January 1, 2013, the commission shall require the adoption and implementation of a customer outreach plan for each electrical corporation, including, but not limited to, such measures as notices in bills and through media outlets, for purposes of obtaining the maximum feasible public awareness of the crediting of greenhouse gas allowance revenues. Costs associated with the implementation of this plan are subject to recovery in rates pursuant to Section 454.

(c) The commission may allocate up to 15 percent of the revenues, including any accrued interest, received by an electrical corporation as a result of the direct allocation of greenhouse gas allowances to electrical distribution utilities pursuant to subdivision (b) of Section 95890 of Title 17 of the California Code of Regulations, for clean energy and energy efficiency projects established pursuant to statute that are administered by the electrical corporation and that are not otherwise funded by another funding source.

(Added by Stats. 2012, Ch. 39, Sec. 110. Effective June 27, 2012.)



749

Public utilities shall develop programs in cooperation with local school districts in reducing their electricity and gas bills through conservation and improvements in efficiency. Utilities may offer to school districts on a priority basis, and school districts may utilize, any programs or incentives for commercial customers developed by the utility and approved by the commission, including rebates, loan programs and incentives for the installation of efficient lighting, heating, or cooling systems.

(Added by Stats. 1993, Ch. 1178, Sec. 5. Effective January 1, 1994.)



755

(a) It is the intent of the Legislature that:

(1) An electrical, gas, or water corporation that offers customers credit card or debit card payment options, may recover the reasonable expenses incurred by the electrical, gas, or water corporation for providing the customers the option of paying their bills by credit card or debit card.

(2) Only the customers that choose to use these payment options incur the additional charge and that no portion of the expense is shifted to customers that do not choose to pay a bill by credit card or debit card, unless and until the commission determines that the savings to ratepayers exceeds the net cost of accepting those cards.

(3) The acceptance of credit cards or debit cards neither increases nor decreases the profitability of the electrical, gas, or water corporation.

(b) An electrical, gas, or water corporation may offer credit card and debit card bill payment options, if approved by the commission. The electrical, gas, or water corporation may recover reasonable transaction costs incurred by the electrical, gas, or water corporation only from those customers that choose to pay by those payment options.

(c) The commission shall determine through existing regulatory mechanisms the reasonableness of transaction costs charged to customers that choose to pay an electrical, gas, or water corporation by a credit card or debit card bill payment option pursuant to this section. The commission shall determine how any associated costs or potential savings as a result of those customers paying by the credit card or debit card payment option shall be passed on to electrical, gas, or water corporation customers. In determining how these savings or costs are passed on to customers, the commission shall do the following:

(1) The transaction costs that are passed on to customers pursuant to subdivision (b) shall be offset by any savings in transaction costs the electrical, gas, or water corporation derives as a result of those customers paying by credit card and debit card.

(2) If the commission determines that the use of credit cards and debit cards results in no net cost to the electrical, gas, or water corporation, there shall be no individual customer transaction fee as provided for in subdivision (b).

(3) If the commission determines that the savings to the electrical, gas, or water corporation exceeds the costs to the electrical, gas, or water corporation, the net savings shall be passed on to electrical, gas, or water corporation customers.

(Added by Stats. 2005, Ch. 426, Sec. 2. Effective January 1, 2006.)



758

(a) The commission shall allow an electrical corporation to recover in rates amounts assessed to the utility pursuant to Section 8610.5 of the Government Code.

(b) The commission shall ensure that any moneys refunded to an electrical corporation from the Nuclear Planning Assessment Special Account pursuant to subdivision (h) of Section 8610.5 of the Government Code are credited to ratepayers.

(Added by Stats. 2007, Ch. 492, Sec. 2. Effective January 1, 2008.)






ARTICLE 3. Equipment, Practices, and Facilities

761

Whenever the commission, after a hearing, finds that the rules, practices, equipment, appliances, facilities, or service of any public utility, or the methods of manufacture, distribution, transmission, storage, or supply employed by it, are unjust, unreasonable, unsafe, improper, inadequate, or insufficient, the commission shall determine and, by order or rule, fix the rules, practices, equipment, appliances, facilities, service, or methods to be observed, furnished, constructed, enforced, or employed. The commission shall prescribe rules for the performance of any service or the furnishing of any commodity of the character furnished or supplied by any public utility, and, on proper demand and tender of rates, such public utility shall furnish such commodity or render such service within the time and upon the conditions provided in such rules.

(Enacted by Stats. 1951, Ch. 764.)



761.3

(a) Notwithstanding subdivision (g) of Section 216 and subdivision (c) of Section 218.5, the commission shall implement and enforce standards for the maintenance and operation of facilities for the generation of electricity owned by an electrical corporation or located in the state to ensure their reliable operation. The commission shall enforce the protocols for the scheduling of powerplant outages of the Independent System Operator.

(b) Nothing in this section authorizes the commission to establish rates for wholesale sales in interstate commerce from those facilities, or to approve the sale or transfer of control of facilities if an exempt wholesale generator, as defined in the Public Utility Holding Company Act of 2005 (42 U.S.C. Sec. 16451(6)).

(c) (1) (A) Except as otherwise provided in this subdivision, this section shall not apply to nuclear powered generating facilities that are federally regulated and subject to standards developed by the Nuclear Regulatory Commission, and that participate as members of the Institute of Nuclear Power Operations.

(B) The owner or operator of a nuclear powered generating facility shall file with the Oversight Board and the commission an annual schedule of maintenance, including repairs and upgrades, updated quarterly, for each generating facility. The owner or operator of a nuclear powered generating facility shall make good faith efforts to conduct its maintenance in compliance with its filed plan and shall report to the Oversight Board and the Independent System Operator any significant variations from its filed plan.

(C) The owner or operator of a nuclear powered generating facility shall report on a monthly basis to the Oversight Board and the commission all actual planned and unplanned outages of each facility during the preceding month. The owner or operator of a nuclear powered generating facility shall report on a daily basis to the Oversight Board and the Independent System Operator the daily operational status and availability of each facility.

(2) (A) Except as otherwise provided in this subdivision, this section shall not apply to a qualifying small power production facility or a qualifying cogeneration facility within the meaning of Sections 201 and 210 of Title 11 of the federal Public Utility Regulatory Policies Act of 1978 (16 U.S.C. Secs. 796(17), 796(18), and 824a-3), and the regulations adopted pursuant to those sections by the Federal Energy Regulatory Commission (18 C.F.R. Secs. 292.101 to 292.602, inclusive), nor shall this section apply to other generation units installed, operated, and maintained at a customer site, exclusively to serve that customer s load.

(B) An electrical corporation that has a contract with a qualifying small power production facility, or a qualifying cogeneration facility, with a name plate rating of 10 megawatts or greater, shall report to the Oversight Board and the commission maintenance schedules for each facility, including all actual planned and unplanned outages of the facility and the daily operational status and availability of the facility. Each facility with a name plate rating of 10 megawatts or greater shall be responsible for directly reporting to the Oversight Board and the Independent System Operator maintenance schedules for each facility, including all actual planned and unplanned outages of the facility and the daily operational status and availability of the facility, if that information is not provided to the electrical corporation pursuant to a contract.

(d) Nothing in this section shall result in the modification, delay, or abrogation of any deadline, standard, rule, or regulation adopted by a federal, state, or local agency for the purposes of protecting public health or the environment, including, but not limited to, any requirements imposed by the State Air Resources Board or by an air pollution control district or an air quality management district pursuant to Division 26 (commencing with Section 39000) of the Health and Safety Code. The Independent System Operator shall consult with the State Air Resources Board and the appropriate local air pollution control districts and air quality management districts to coordinate scheduled outages to provide for compliance with those retrofits.

(e) The Independent System Operator shall maintain records of generation facility outages and shall provide those records to the Oversight Board and the commission on a daily basis. Each entity that owns or operates an electric generating unit in California with a rated maximum capacity of 10 megawatts or greater, shall provide a monthly report to the Independent System Operator that identifies any periods during the preceding month when the unit was unavailable to produce electricity or was available only at reduced capacity. The report shall identify the reasons for any such unscheduled unavailability or reduced capacity. The Independent System Operator shall immediately transmit the information to the Oversight Board and the commission.

(f) This section does not apply to any of the following:

(1) Facilities owned by a local publicly owned electric utility.

(2) Any public agency that may generate electricity incidental to the provision of water or wastewater treatment.

(3) Facilities owned by a city and county operating as a public utility, furnishing electric service as provided in Section 10001.

(Amended by Stats. 2008, Ch. 558, Sec. 26. Effective January 1, 2009.)



761.5

(a) Where the commission determines that it would be cost-effective, the commission shall authorize electrical and gas corporations to participate in a centralized credit check system to share information on customers; and the electrical and gas corporations may also share information on customers with telephone corporations and publicly owned public utilities. No public utility which participates in the centralized credit check system shall utilize any information obtained through the database for its internal marketing purposes. A public utility may release pertinent information to a collection agency for the purpose of collecting an outstanding bill, but shall not otherwise release, transfer, or sell any information obtained through the centralized credit check system.

(b) Every electrical and gas corporation which participates in a centralized credit check system is subject to the Consumer Credit Reporting Agencies Act (Title 1.6 (commencing with Section 1785.1) of Part 4 of Division 3 of the Civil Code) and the federal Fair Credit Reporting Act (15 U.S.C. Sec. 1681 et seq.).

(Added by Stats. 1989, Ch. 1066, Sec. 2.5.)



762

Whenever the commission, after a hearing, finds that additions, extensions, repairs, or improvements to, or changes in, the existing plant, equipment, apparatus, facilities, or other physical property of any public utility or of any two or more public utilities ought reasonably to be made, or that new structures should be erected, to promote the security or convenience of its employees or the public, or in any other way to secure adequate service or facilities, the commission shall make and serve an order directing that such additions, extensions, repairs, improvements, or changes be made or such structures be erected in the manner and within the time specified in the order. If the commission orders the erection of a new structure, it may also fix the site thereof. If the order requires joint action by two or more public utilities, the commission shall so notify them and shall fix a reasonable time within which they may agree upon the portion or division of the cost which each shall bear. If at the expiration of such time the public utilities fail to file with the commission a statement that an agreement has been made for a division or apportionment of the cost, the commission may, after further hearing, make an order fixing the proportion of such cost to be borne by each public utility and the manner in which payment shall be made or secured.

(Enacted by Stats. 1951, Ch. 764.)



762.5

The commission, as a basis for making any order pursuant to the provisions of Section 762 relating to location of structures, shall give consideration to, and include in its order findings upon, the following factors:

(a) Community values.

(b) Recreational and park areas.

(c) Historical and aesthetic values.

(d) Influence on environment, except that in the case of any structure located in another state which will be subject to environmental impact review pursuant to the National Environmental Policy Act of 1969 (Chapter 55 (commencing with Section 4321) of Title 42 of the United States Code) or similar state laws in the other state, the commission shall not consider influence on the environment unless any emissions or discharges therefrom would have a significant influence on the environment of this state.

(Amended by Stats. 1981, Ch. 573, Sec. 1.)



763

(a) Whenever the commission, after a hearing, finds that any railroad corporation or street railroad corporation does not run a sufficient number of trains or cars, or possess or operate sufficient motive power, reasonably to accommodate the traffic, passenger or freight, transported by or offered for transportation to it, or does not run its trains or cars with sufficient frequency or at a reasonable or proper time having regard to safety, or does not stop its trains or cars at proper places, or does not run any train or car upon a reasonable time schedule for the run, the commission may make an order directing such corporation to increase the number of its trains or cars or its motive power or to change the time for starting its trains or cars or to change the time schedule for the run of any train or car, or to change the stopping place or places thereof. The commission may make any other order that it determines to be reasonably necessary to accommodate and transport the traffic, passenger or freight, transported or offered for transportation.

(b) Subdivision (a) is not applicable to network railroad transportation.

(Amended by Stats. 1999, Ch. 1005, Sec. 44. Effective January 1, 2000.)



765.5

(a) The purpose of this section is to provide that the commission takes all appropriate action necessary to ensure the safe operation of railroads in this state.

(b) The commission shall dedicate sufficient resources necessary to adequately carry out the State Participation Program for the regulation of rail transportation of hazardous materials as authorized by the Hazardous Material Transportation Uniform Safety Act of 1990 (P.L. 101-615).

(c) On or before July 1, 1992, the commission shall hire a minimum of six additional rail inspectors who are or shall become federally certified, consisting of three additional motive power and equipment inspectors, two signal inspectors, and one operating practices inspector, for the purpose of enforcing compliance by railroads operating in this state with state and federal safety regulations.

(d) On or before July 1, 1992, the commission shall establish, by regulation, a minimum inspection standard to ensure, at the time of inspection, that railroad locomotives, equipment, and facilities located in class I railroad yards in California will be inspected not less frequently than every 120 days, and inspection of all branch and main line track not less frequently than every 12 months.

(e) Commencing July 1, 2008, in addition to the minimum inspections undertaken pursuant to subdivision (d), the commission shall conduct focused inspections of railroad yards and track, either in coordination with the Federal Railroad Administration, or as the commission determines to be necessary. The focused inspection program shall target railroad yards and track that pose the greatest safety risk, based on inspection data, accident history, and rail traffic density.

(Amended by Stats. 2006, Ch. 885, Sec. 1. Effective September 30, 2006.)



765.6

The commission shall report to the Legislature on the compliance with the requirements of Section 765.5, as added by Chapter 763 of the Statutes of 1991, on or before January 1, 1993, and annually thereafter. Commencing in 1996, the report shall be submitted on or before November 30 of each year. The annual report shall include a determination by the commission of the impact on competition, if any, of the regulatory fees assessed railroad corporations and motor carriers for the support of the commission s activities.

(Amended by Stats. 1995, Ch. 616, Sec. 4. Effective January 1, 1996.)



765.7

The commission, in conjunction with the California Environmental Protection Agency, shall request, no later than July 1, 1992, the appropriate federal agencies to do all of the following:

(a) Investigate and review other chemical compounds not presently considered to be hazardous or toxic for possible reclassification as hazardous substances.

(b) Require the use of safer cars in rail transportation of all hazardous materials.

(c) Increase the amount of information required on the manifest with regard to any hazardous materials being transported so as to be capable of being understood by personnel involved in emergency, and include information on environmental effects.

(d) The commission shall report to the Legislature on the status of its requests no later than September 30, 1992, and every six months thereafter until September 30, 1995.

(Added by Stats. 1991, Ch. 763, Sec. 5.)



765.9

Federal funds available to the commission for rail safety inspection and enforcement purposes shall be allocated to eligible passenger and freight rail activities on a proportionate basis.

(Added by Stats. 1991, Ch. 767, Sec. 7.)



766

Whenever the commission, after a hearing finds that a physical connection can reasonably be made between the lines of two or more telephone corporations or two or more telegraph corporations whose lines can be made to form a continuous line of communication, by the construction and maintenance of suitable connections for the transfer of messages or conversations, and that public convenience and necessity will be served thereby, or finds that two or more telegraph or telephone corporations have failed to establish joint rates, tolls, or charges for service by or over their lines, and that joint rates, tolls, or charges ought to be established, the commission may, by its order, require that such connection be made on the payment of such compensation, if any, as it finds to be just and reasonable, except where the purpose of the connection is primarily to secure the transmission of local messages or conversations between points within the same city, or city and county. The commission may, by order, require that conversations be transmitted and messages transferred over such connection under such rules as it may establish, and may prescribe through lines and joint rates, tolls, and charges. If such telephone or telegraph corporations do not agree upon the division between them of the cost of such physical connection or connections or the division of such joint rates, tolls, or charges established by the commission over such through lines, the commission may after further hearing, establish such division by supplemental order.

(Enacted by Stats. 1951, Ch. 764.)



766.5

The commission shall investigate the practices of every telephone corporation in billing its subscribers for telephone calls, including, but not limited to, whether a corporation is unable to determine whether any telephone call was not completed and as a consequence may charge the subscriber for that uncompleted call. If the commission finds that any corporation does not have the capability of determining in every instance whether a call placed by a subscriber was completed, the commission shall require the corporation to furnish written notice, in a form and manner approved by the commission, to its subscribers of its billing practices, including, but not limited to, its practice of charging for calls placed but not completed.

(Added by Stats. 1984, Ch. 712, Sec. 1.)



767

Whenever the commission, after a hearing had upon its own motion or upon complaint of a public utility affected, finds that public convenience and necessity require the use by one public utility of all or any part of the conduits, subways, tracks, wires, poles, pipes, or other equipment, on, over, or under any street or highway, and belonging to another public utility, and that such use will not result in irreparable injury to the owner or other users of such property or equipment or in any substantial detriment to the service, and that such public utilities have failed to agree upon such use or the terms and conditions or compensation therefor, the commission may by order direct that such use be permitted, and prescribe a reasonable compensation and reasonable terms and conditions for the joint use. If such use is directed, the public utility to whom the use is permitted shall be liable to the owner or other users for such damage as may result therefrom to the property of the owner or other users thereof, and the commission may ascertain and direct the payment, prior to such use, of fair and just compensation for damage suffered, if any.

(Enacted by Stats. 1951, Ch. 764.)



767.5

(a) As used in this section:

(1) Public utility includes any person, firm, or corporation, except a publicly owned public utility, which owns or controls, or in combination jointly owns or controls, support structures or rights-of-way used or useful, in whole or in part, for wire communication.

(2) Support structure includes, but is not limited to, a utility pole, anchor, duct, conduit, manhole, or handhole.

(3) Pole attachment means any attachment to surplus space, or use of excess capacity, by a cable television corporation for a wire communication system on or in any support structure located on or in any right-of-way or easement owned, controlled, or used by a public utility.

(4) Surplus space means that portion of the usable space on a utility pole which has the necessary clearance from other pole users, as required by the orders and regulations of the commission, to allow its use by a cable television corporation for a pole attachment.

(5) Excess capacity means volume or capacity in a duct, conduit, or support structure other than a utility pole or anchor which can be used, pursuant to the orders and regulations of the commission, for a pole attachment.

(6) Usable space means the total distance between the top of the utility pole and the lowest possible attachment point that provides the minimum allowable vertical clearance.

(7) Minimum allowable vertical clearance means the minimum clearance for communication conductors along rights-of-way or other areas as specified in the orders and regulations of the commission.

(8) Rearrangements means work performed, at the request of a cable television corporation, to, on, or in an existing support structure to create such surplus space or excess capacity as is necessary to make it usable for a pole attachment. When an existing support structure does not contain adequate surplus space or excess capacity and cannot be so rearranged as to create the required surplus space or excess capacity for a pole attachment, rearrangements shall include replacement, at the request of a cable television corporation, of the support structure in order to provide adequate surplus space or excess capacity.

(9) Annual cost of ownership means the sum of the annual capital costs and annual operation costs of the support structure which shall be the average costs of all similar support structures owned by the public utility. The basis for computation of annual capital costs shall be historical capital costs less depreciation. The accounts upon which the historical capital costs are determined shall include a credit for all reimbursed capital costs of the public utility. Depreciation shall be based upon the average service life of the support structure. As used in this paragraph, annual cost of ownership shall not include costs for any property not necessary for a pole attachment.

(b) The Legislature finds and declares that public utilities have dedicated a portion of such support structures to cable television corporations for pole attachments in that public utilities have made available, through a course of conduct covering many years, surplus space and excess capacity on and in their support structures for use by cable television corporations for pole attachments, and that the provision by such public utilities of surplus space and excess capacity for such pole attachments is a public utility service delivered by public utilities to cable television corporations.

The Legislature further finds and declares that it is in the interests of the people of California for public utilities to continue to make available such surplus space and excess capacity for use by cable television corportions.

(c) Whenever a public utility and a cable television corporation or association of cable television corporations are unable to agree upon the terms, conditions, or annual compensation for pole attachments or the terms, conditions, or costs of rearrangements, the commission shall establish and enforce the rates, terms, and conditions for pole attachments and rearrangements so as to assure a public utility the recovery of both of the following:

(1) A one-time reimbursement for actual costs incurred by the public utility for rearrangements performed at the request of the cable television corporation.

(2) An annual recurring fee computed as follows:

(A) For each pole and supporting anchor actually used by the cable television corporation, for a period of four years following the effective date of this section, the annual fee shall be two dollars and fifty cents ($2.50). Thereafter, the annual fee shall be two dollars and fifty cents ($2.50) or 7.4 percent of the public utility s annual cost of ownership for the pole and supporting anchor, whichever is greater, except that if a public utility applies for establishment of a fee in excess of two dollars and fifty cents ($2.50) under this section, the annual fee shall be 7.4 percent of the public utility s annual cost of ownership for the pole and supporting anchor.

(B) For support structures used by the cable television corporation, other than poles or anchors, a percentage of the annual cost of ownership for the support structure, computed by dividing the volume or capacity rendered unusable by the cable television corporation s equipment by the total usable volume or capacity. As used in this paragraph, total usable volume or capacity means all volume or capacity in which the public utility s line, plant, or system could legally be located, including the volume or capacity rendered unusable by the cable television corporation s equipment.

(d) In the event that it becomes necessary for the public utility to use space or capacity on or in a support structure occupied by the cable television corporation s equipment, the cable television corporation shall either (1) pay all costs for rearrangements necessary to maintain the pole attachment or (2) remove its cable television equipment at its own expense.

(Repealed and added by Stats. 1980, Ch. 652, Sec. 2. Effective July 20, 1980.)



767.7

(a) The Legislature finds and declares all of the following:

(1) The Legislature has encouraged, and continues to encourage, the rapid and economic development of telecommunications services to all Californians.

(2) Pursuant to Section 767.5, public utilities have dedicated a portion of their support structures to cable television corporations which have been increasingly attaching fiber optic cable that is capable of a variety of telecommunications uses. Other utilities not under the jurisdiction of the commission have also made the same dedication.

(3) Public utility and publicly owned utility support structures are also used by entities, other than cable television corporations, with the acquiescence of the public utility and voluntary permission of the publicly owned utility, for the purpose of installing fiber optic cable in order to provide various telecommunications services.

(4) Electric public utilities are currently installing fiber optic cables on their systems to enhance their operations and better serve their customers. Fiber optic cables installed by telephone, cable, and other telecommunications corporations may be accessed by electric public utilities and publicly owned utilities to enhance their operations and better serve their customers. The access may be accomplished by contract or through the purchase of tariffed services.

(b) It is therefore the intent of the Legislature that public utilities and publicly owned utilities be fairly and adequately compensated for the use of their rights-of-way and easements for the installation of fiber optic cable, and that electric public utilities and publicly owned utilities have the ability, if they so desire, to negotiate a purchase, lease, or rent of access to those fiber optic cables for their own use.

(c) Nothing in this section shall be deemed to change existing law with respect to Section 767.5.

(Added by Stats. 1994, Ch. 623, Sec. 1. Effective January 1, 1995.)



768

The commission may, after a hearing, require every public utility to construct, maintain, and operate its line, plant, system, equipment, apparatus, tracks, and premises in a manner so as to promote and safeguard the health and safety of its employees, passengers, customers, and the public. The commission may prescribe, among other things, the installation, use, maintenance, and operation of appropriate safety or other devices or appliances, including interlocking and other protective devices at grade crossings or junctions and block or other systems of signaling. The commission may establish uniform or other standards of construction and equipment, and require the performance of any other act which the health or safety of its employees, passengers, customers, or the public may demand. The Department of the California Highway Patrol shall have the primary responsibility for the regulation of the safety of operation of passenger stage corporations. The commission shall cooperate with the Department of the California Highway Patrol to ensure safe operation of these carriers.

(Amended by Stats. 1996, Ch. 1042, Sec. 21. Effective September 29, 1996.)



768.5

The commission may, after a hearing, by general or special orders, rules, or otherwise, require every cable television corporation to construct, maintain, and operate its plant, system, equipment, apparatus, and premises in such manner as to promote and safeguard the health and safety of its employees, customers, and the public, and may prescribe, among other things, the installation, use, maintenance, and operation of appropriate safety or other devices or appliances, establish uniform or other standards of construction and equipment, and require the performance of any other act which the health or safety of its employees, customers, or the public may demand.

Nothing in this section shall be construed to either grant or deny a cable antenna television corporation the right to use the easement of a public utility.

(Added by Stats. 1968, Ch. 1240.)



768.6

(a) The commission shall establish standards for disaster and emergency preparedness plans within an existing proceeding, including, but not limited to, use of weather reports to preposition manpower and equipment before anticipated severe weather, methods of improving communications between governmental agencies and the public, and methods of working to control and mitigate an emergency or disaster and its aftereffects. The commission, when establishing standards pursuant to this subdivision, may make requirements for small water corporations similar to those imposed on class A water corporations under paragraph (2) of subdivision (f).

(b) An electrical corporation, as defined in Section 218, providing service in California shall develop, adopt, and update an emergency and disaster preparedness plan in compliance with the standards established by the commission pursuant to subdivision (a).

(1) (A) In developing and adopting an emergency and disaster preparedness plan, an electrical corporation providing service in California shall invite appropriate representatives of every city, county, or city and county within that electrical corporation s service area in California to meet with, and provide consultation to, the electrical corporation.

(B) Every city, county, or city and county within the electrical corporation s service area in California may designate a point of contact for the electrical corporation to consult with on emergency and disaster preparedness plans.

(C) The electrical corporation shall provide the point of contact designated pursuant to subparagraph (B) with an opportunity to comment on draft emergency and disaster preparedness plans.

(2) For the purposes of best preparing an electrical corporation for future emergencies or disasters, an emergency and disaster preparedness plan shall address recent emergencies and disasters associated with the electrical corporation or similarly situated corporations, and shall address remedial actions for possible emergencies or disasters that may involve that corporation s provision of service.

(3) Every two years, in order to update and improve that electrical corporation s emergency and disaster preparedness plan, an electrical corporation providing service in California shall invite appropriate representatives of every city, county, or city and county within that electrical corporation s service area to meet with, and provide consultation to, the electrical corporation.

(4) For the purposes of best preparing an electrical corporation for future emergencies or disasters, an electrical corporation updating its emergency and disaster preparedness plan shall review the disasters and emergencies that have affected similarly situated corporations since the adoption of the plan, remedial actions taken during those emergencies or disasters, and proposed changes to the plan. The electrical corporation shall adopt in its plan the changes that will best ensure the electrical corporation is reasonably prepared to deal with a disaster or emergency.

(c) A meeting pursuant to subdivision (b) shall be noticed and shall be conducted in a public meeting that allows for the participation of appropriate representatives of counties and cities within the electrical corporation s service area.

(1) A county participating in a meeting pursuant to subdivision (b) may inform each city within the county of the time and place of the meeting.

(2) An electrical corporation holding a meeting pursuant to subdivision (b) shall provide participating counties and cities with the opportunity to provide written and verbal input regarding the corporation s emergency and disaster preparedness plan. For purposes of this public meeting, an electrical corporation may convene a closed meeting with representatives from every city, county, or city and county within that electrical corporation s service area to discuss sensitive security-related information in the electrical corporation s emergency and disaster preparedness plan and to solicit comment.

(3) An electrical corporation shall notify the commission of the date, time, and location of a meeting pursuant to subdivision (b).

(d) An electrical corporation shall conduct a meeting pursuant to subdivision (b) no later than April 1, 2013, and every two years thereafter.

(e) An electrical corporation shall memorialize a meeting pursuant to subdivision (b), and shall submit its records of the meeting to the commission.

(f) (1) A water company regulated by the commission shall develop, adopt, and update an emergency and disaster preparedness plan in compliance with the standards established by the commission pursuant to subdivision (a). This requirement shall be deemed fulfilled when the water company files an emergency and disaster preparedness plan pursuant to another state statutory requirement.

(2) A water company developing, adopting, or updating an emergency and disaster preparedness plan pursuant to paragraph (1) shall hold meetings with representatives from each city, county, or city and county in the water company s service area regarding the emergency and disaster preparedness plan.

(g) An electrical corporation or a water corporation may fulfill a meeting requirement imposed by this section by making a presentation regarding its emergency and disaster preparedness plan at a regularly scheduled public meeting of each disaster council created pursuant to Article 10 (commencing with Section 8610) of Chapter 7 of Division 1 of Title 2 of the Government Code within the corporation s service area, or at a regularly scheduled public meeting of the governing body of each city, county, or city and county within the service area.

(Added by Stats. 2012, Ch. 472, Sec. 1. Effective January 1, 2013.)



769

(a) For purposes of this section, distributed resources means distributed renewable generation resources, energy efficiency, energy storage, electric vehicles, and demand response technologies.

(b) Not later than July 1, 2015, each electrical corporation shall submit to the commission a distribution resources plan proposal to identify optimal locations for the deployment of distributed resources. Each proposal shall do all of the following:

(1) Evaluate locational benefits and costs of distributed resources located on the distribution system. This evaluation shall be based on reductions or increases in local generation capacity needs, avoided or increased investments in distribution infrastructure, safety benefits, reliability benefits, and any other savings the distributed resources provides to the electric grid or costs to ratepayers of the electrical corporation.

(2) Propose or identify standard tariffs, contracts, or other mechanisms for the deployment of cost-effective distributed resources that satisfy distribution planning objectives.

(3) Propose cost-effective methods of effectively coordinating existing commission-approved programs, incentives, and tariffs to maximize the locational benefits and minimize the incremental costs of distributed resources.

(4) Identify any additional utility spending necessary to integrate cost-effective distributed resources into distribution planning consistent with the goal of yielding net benefits to ratepayers.

(5) Identify barriers to the deployment of distributed resources, including, but not limited to, safety standards related to technology or operation of the distribution circuit in a manner that ensures reliable service.

(c) The commission shall review each distribution resources plan proposal submitted by an electrical corporation and approve, or modify and approve, a distribution resources plan for the corporation. The commission may modify any plan as appropriate to minimize overall system costs and maximize ratepayer benefit from investments in distributed resources.

(d) Any electrical corporation spending on distribution infrastructure necessary to accomplish the distribution resources plan shall be proposed and considered as part of the next general rate case for the corporation. The commission may approve proposed spending if it concludes that ratepayers would realize net benefits and the associated costs are just and reasonable. The commission may also adopt criteria, benchmarks, and accountability mechanisms to evaluate the success of any investment authorized pursuant to a distribution resources plan.

(Added by Stats. 2013, Ch. 611, Sec. 8. Effective January 1, 2014.)



770

The commission may after hearing:

(a) Ascertain and fix just and reasonable standards, classifications, regulations, practices, measurements, or service to be furnished, imposed, observed, and followed by all electrical, gas, water, and heat corporations.

(b) Ascertain and fix adequate and serviceable standards for the measurement of quantity, quality, pressure, or other condition pertaining to the supply of the product, commodity, or service furnished or rendered by any such public utility. No standard of the commission applicable to any water corporation shall be inconsistent with the regulations and standards of the State Department of Health pursuant to Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code.

(c) Prescribe reasonable regulations for the examination and testing of the product, commodity, or service and for the measurement thereof.

(d) Establish reasonable rules, specifications, and standards to secure the accuracy of all meters and appliances for measurements. The commission shall require a public utility that estimates meter readings to so indicate on its billings, and shall require any estimate that is incorrect to be corrected by the next billing period, except that for reasons beyond its control due to weather, or in cases of unusual conditions, corrections for any overestimate or underestimate shall be reflected on the first regularly scheduled bill and based on an actual reading following the period of inaccessibility.

(e) Provide for the examination and testing of any and all appliances used for the measurement of any product, commodity, or service of any such public utility.

(Amended by Stats. 1996, Ch. 1023, Sec. 410. Effective September 29, 1996.)



771

The commissioners and their officers and employees may enter upon any premises occupied by any public utility, for the purpose of making the examinations and tests and exercising any of the other powers provided for in this part, and may set up and use on such premises any apparatus and appliances necessary therefor. The agents and employees of the public utility may be present at the making of such examinations and tests.

(Enacted by Stats. 1951, Ch. 764.)



772

Any consumer or user of any product, commodity, or service of a public utility may have any appliance used in the measurement thereof tested upon paying the fees fixed by the commission. The commission shall establish and fix reasonable fees to be paid for testing such appliances on the request of the consumer or user. The fee shall be paid by the consumer or user at the time of his request, but if the appliance is found defective or incorrect to the disadvantage of the consumer or user, the fee shall be paid by the public utility and repaid to the consumer or user under such rules as the commission prescribes.

(Enacted by Stats. 1951, Ch. 764.)



773

Section 4200 of the Government Code shall not apply to a public utility under the jurisdiction of the Public Utilities Commission of the State of California.

(Added by Stats. 1961, Ch. 2128.)



774

No water corporation which has undertaken to provide fire protection service, nor any employee of such corporation acting in the course and scope of his employment, shall be liable for any death or injury to a person or damage to or loss of property resulting from a failure to provide or maintain an adequate water supply or pressure, or any equipment or other fire protection facility or service; provided, that such immunity from liability shall not exceed that of a public agency or any of its employees, as the case may be, under similar circumstances. Nothing in this section shall preclude the enforcement of any rule, regulation, or order of the commission.

(Added by Stats. 1972, Ch. 663.)



775

Whenever an electric or gas corporation sells fuel oil which is, or is reasonably expected to be, useful in the performance of its public utility function, at a price higher than the electric or gas corporation s purchase cost, the commission shall, in any rate proceeding, require that the amount higher than the purchase cost be credited with interest against the expense claimed by the electric or gas corporation.

(Added by Stats. 1976, Ch. 1360.)



776

(a) The commission shall, in a single rulemaking or other appropriate proceeding, not to exceed 18 months in duration, consider the need for performance reliability standards and, upon making the determination pursuant to subdivision (c), develop and implement performance reliability standards, for all backup power systems installed on the property of residential and small commercial customers by a facilities-based provider of telephony services. Those standards shall do all the following:

(1) Establish minimum operating life.

(2) Establish minimum periods of time during which a telephone system with a charged backup power system will provide the customer with sufficient electricity for emergency usage.

(3) Establish means to warn a customer when the backup power system s charge is low or when the system can no longer hold a charge.

(b) The commission, in developing and implementing any standards in accordance with subdivision (a), shall consider current best practices and technical feasibility for establishing battery backup requirements.

(c) The commission shall not implement standards in accordance with this section unless it determines that the benefits of the standards exceed the costs.

(d) Before January 1, 2008, the commission shall prepare and submit to the Legislature a report on the results of the proceeding.

(Added by Stats. 2006, Ch. 776, Sec. 1. Effective January 1, 2007.)



777

(a) This section applies if there is a landlord-tenant relationship between the residential occupants and the owner, manager, or operator of the dwelling.

(b) If an electrical, gas, heat, or water corporation furnishes individually metered residential service to residential occupants of a detached single-family dwelling, a multiunit residential structure, mobilehome park, or permanent residential structure in a labor camp, as defined in Section 17008 of the Health and Safety Code, and the owner, manager, or operator of the dwelling, structure, or park is the customer of record, the corporation shall make every good faith effort to inform the residential occupants, by means of written notice, when the account is in arrears, that service will be terminated at least 10 days prior to termination. The written notice shall further inform the residential occupants that they have the right to become customers, to whom the service will then be billed, without being required to pay any amount which may be due on the delinquent account. The notice shall be in English and in the languages listed in Section 1632 of the Civil Code.

(c) The corporation is not required to make service available to the residential occupants unless each residential occupant agrees to the terms and conditions of service and meets the requirements of law and the corporation s rules and tariffs. However, if one or more of the residential occupants are willing and able to assume responsibility for the subsequent charges to the account to the satisfaction of the corporation, or if there is a physical means, legally available to the corporation, of selectively terminating service to those residential occupants who have not met the requirements of the corporation s rules and tariffs, the corporation shall make service available to those residential occupants who have met those requirements.

(d) If prior service for a period of time is a condition for establishing credit with the corporation, residence and proof of prompt payment of rent or other credit obligation acceptable to the corporation for that period of time is a satisfactory equivalent.

(e) Any residential occupant who becomes a customer of the corporation pursuant to this section whose periodic payments, such as rental payments, include charges for residential electrical, gas, heat, or water service, where those charges are not separately stated, may deduct from the periodic payment each payment period all reasonable charges paid to the corporation for those services during the preceding payment period.

(f) In the case of a detached single-family dwelling, the corporation may do any of the following:

(1) Give notice of termination at least seven days prior to the proposed termination, notwithstanding the notice period specified in subdivision (a).

(2) In order for the amount due on the delinquent account to be waived, require an occupant who becomes a customer to verify that the delinquent account customer of record is or was the landlord, manager, or agent of the dwelling. Verification may include, but is not limited to, a lease or rental agreement, rent receipts, a government document indicating that the occupant is renting the property, or information disclosed pursuant to Section 1962 of the Civil Code.

(g) This section shall become operative on July 1, 2010.

(Repealed (in Sec. 2) and added by Stats. 2009, Ch. 560, Sec. 2.5. Effective January 1, 2010. Section operative July 1, 2010, by its own provisions.)



777.1

(a) If an electrical, gas, heat, or water corporation furnishes residential service to residential occupants through a master meter in a multiunit residential structure, mobilehome park, or permanent residential structure in a labor camp, as defined in Section 17008 of the Health and Safety Code, and the owner, manager, or operator of the structure or park is listed by the corporation as the customer of record, the corporation shall make every good faith effort to inform the residential occupants, by means of a written notice posted on the door of each residential unit at least 15 days prior to termination, when the account is in arrears, that service will be terminated on a date specified in the notice. If it is not reasonable or practicable to post the notice on the door of each residential unit, the corporation shall post two copies of the notice in each accessible common area and at each point of access to the structure or structures. The notice shall further inform the residential occupants that they have the right to become customers, to whom the service will then be billed, without being required to pay any amount which may be due on the delinquent account. The notice also shall specify, in plain language, what the residential occupants are required to do in order to prevent the termination of, or to reestablish service; the estimated monthly cost of service; the title, address, and telephone number of a representative of the corporation who can assist the residential occupants in continuing service; and the address and telephone number of a qualified legal services project, as defined in Section 6213 of the Business and Professions Code, which has been recommended by the local county bar association. The notice shall be in English and the languages listed in Section 1632 of the Civil Code.

(b) The corporation is not required to make service available to the residential occupants unless each residential occupant or a representative of the residential occupants agrees to the terms and conditions of service and meets the requirements of law and the corporation s rules and tariffs. However, if one or more of the residential occupants or the representative of the residential occupants are willing and able to assume responsibility for subsequent charges to the account to the satisfaction of the corporation, or if there is a physical means, legally available to the corporation, of selectively terminating service to those residential occupants who have not met the requirements of the corporation s rules and tariffs or for whom the representative of the residential occupants is not responsible, the corporation shall make service available to those residential occupants who have met those requirements or on whose behalf those requirements have been met.

(c) If prior service for a period of time or other demonstration of credit worthiness is a condition for establishing credit with the corporation, residence and proof of prompt payment of rent or other credit obligation during that period of time acceptable to the corporation is a satisfactory equivalent.

(d) Any residential occupant who becomes a customer of the corporation pursuant to this section whose periodic payments, such as rental payments, include charges for residential electrical, gas, heat, or water service, where those charges are not separately stated, may deduct from the periodic payment each payment period all reasonable charges paid to the corporation for those services during the preceding payment period.

(e) If a corporation furnishes residential service subject to subdivision (a), the corporation shall not terminate that service in any of the following situations:

(1) During the pendency of an investigation by the corporation of a customer dispute or complaint.

(2) If the customer has been granted an extension of the period for payment of a bill.

(3) For an indebtedness owed by the customer to any other person or corporation or if the obligation represented by the delinquent account or other indebtedness was incurred with a person or corporation other than the electrical, gas, heat, or water corporation demanding payment therefor.

(4) If a delinquent account relates to another property owned, managed, or operated by the customer.

(5) If a public health or building officer certifies that termination would result in a significant threat to the health or safety of the residential occupants or the public.

(f) Notwithstanding any other provision of law, and in addition to any other remedy provided by law, if the owner, manager, or operator, by any act or omission, directs, permits, or fails to prevent a termination of service while any residential unit receiving that service is occupied, the residential occupant or the representative of the residential occupants may commence an action for the recovery of all of the following:

(1) Reasonable costs and expenses incurred by the residential occupant or the representative of the residential occupants related to restoration of service.

(2) Actual damages related to the termination of service.

(3) Reasonable attorney s fees of the residential occupants, the representative of the residential occupants, or each of them, incurred in the enforcement of this section, including, but not limited to, enforcement of a lien.

(g) Notwithstanding any other provision of law, and in addition to any other remedy provided by law, if the owner, manager, or operator, by any act or omission, directs, permits, or fails to prevent a termination of service while any residential unit receiving that service is occupied, the corporation may commence an action for the recovery of all of the following:

(1) Delinquent charges accruing prior to the expiration of the notice prescribed by subdivision (a).

(2) Reasonable costs incurred by the corporation related to the restoration of service.

(3) Reasonable attorney s fees of the corporation incurred in the enforcement of this section or in the collection of delinquent charges, including, but not limited to, enforcement of a lien.

If the court finds that the owner, manager, or operator has paid the amount in arrears prior to termination, the court shall allow no recovery of any charges, costs, damages, expenses, or fees under this subdivision from the owner, manager, or operator.

An abstract of any money judgment entered pursuant to subdivision (f) or (g) of this section shall be recorded pursuant to Section 697.310 of the Code of Civil Procedure.

(h) No termination of service subject to this section may be effected without compliance with this section, and any service wrongfully terminated shall be restored without charge to the residential occupants or customer for the restoration of the service. In the event of a wrongful termination by the corporation, the corporation shall, in addition, be liable to the residential occupants or customer for actual damages resulting from the termination and for the costs of enforcement of this section, including, but not limited to, reasonable attorney s fees, if the residential occupants or the representative of the residential occupants made a good faith effort to have the service continued without interruption.

(i) The commission shall adopt rules and orders necessary to implement this section and shall liberally construe this section to accomplish its purpose of ensuring that service to residential occupants is not terminated due to nonpayment by the customer unless the corporation has made every reasonable effort to continue service to the residential occupants. The rules and orders shall include, but are not limited to, reasonable penalties for a violation of this section, guidelines for assistance to residents in the enforcement of this section, and requirements for the notice prescribed by subdivision (a), including, but not limited to, clear wording, large and boldface type, and comprehensive instructions to ensure full notice to the resident.

(j) Nothing in this section broadens or restricts any authority of a local agency that existed prior to January 1, 1989, to adopt an ordinance protecting a residential occupant from the involuntary termination of residential public utility service.

(k) This section preempts any statute or ordinance permitting punitive damages against any owner, manager, or operator on account of an involuntary termination of residential public utility service or permitting the recovery of costs associated with the formation, maintenance, and termination of a tenants association.

(l) For purposes of this section, representative of the residential occupants does not include a tenants association.

(Amended by Stats. 2010, Ch. 328, Sec. 201. Effective January 1, 2011.)



778

The commission shall adopt rules and regulations, which shall become effective on July 1, 1977, relating to safety appliances and procedures for rail transit services operated at grade and in vehicular traffic. The rules and regulations shall include, but not be limited to, provisions on grade crossing protection devices, headways, and maximum operating speeds with respect to the speed and volume of vehicular traffic within which the transit service is operated.

The commission shall submit the proposed rules and regulations to the Legislature not later than April 1, 1977.

(Added by Stats. 1976, Ch. 924.)



779

(a) No electrical, gas, heat, or water corporation may terminate residential service for nonpayment of a delinquent account unless the corporation first gives notice of the delinquency and impending termination, as provided in Section 779.1.

(b) No electrical, gas, heat, or water corporation may terminate residential service for nonpayment in any of the following situations:

(1) During the pendency of an investigation by the corporation of a customer or subscriber dispute or complaint.

(2) When a customer has been granted an extension of the period for payment of a bill.

(3) On the certification of a licensed physician and surgeon that to do so will be life threatening to the customer and the customer is financially unable to pay for service within the normal payment period and is willing to enter into an amortization agreement with the corporation pursuant to subdivision (e) with respect to all charges that the customer is unable to pay prior to delinquency.

(c) Any residential customer who has initiated a complaint or requested an investigation within five days of receiving the disputed bill, or who has, before termination of service, made a request for extension of the payment period of a bill asserted to be beyond the means of the customer to pay in full within the normal period for payment, shall be given an opportunity for review of the complaint, investigation, or request by a review manager of the corporation. The review shall include consideration of whether the customer shall be permitted to amortize any unpaid balance of the delinquent account over a reasonable period of time, not to exceed 12 months. No termination of service shall be effected for any customer complying with an amortization agreement, if the customer also keeps the account current as charges accrue in each subsequent billing period.

(d) Any customer whose complaint or request for an investigation pursuant to subdivision (c) has resulted in an adverse determination by the corporation may appeal the determination to the commission. Any subsequent appeal of the dispute or complaint to the commission is not subject to this section.

(e) Any customer meeting the requirements of paragraph (3) of subdivision (b) shall, upon request, be permitted to amortize, over a period not to exceed 12 months, the unpaid balance of any bill asserted to be beyond the means of the customer to pay within the normal period for payment.

(Amended by Stats. 1985, Ch. 888, Sec. 3.)



779.1

(a) Every electrical, gas, heat, or water corporation shall allow every residential customer at least 19 days from the date of mailing its bill for services, postage prepaid, for payment of the charges demanded. No corporation subject to this section may terminate residential service for nonpayment of a delinquent account unless the corporation first gives notice of the delinquency and impending termination, at least 10 days prior to the proposed termination, by means of a notice mailed, postage prepaid, to the customer to whom the service is billed, not earlier than 19 days from the date of mailing the corporation s bill for services, and the 10-day period shall not commence until five days after the mailing of the notice.

(b) Every corporation shall make a reasonable attempt to contact an adult person residing at the premises of the customer by telephone or personal contact at least 24 hours prior to any termination of service, except that, whenever telephone or personal contact cannot be accomplished, the corporation shall give, either by mail or in person, a notice of termination of service at least 48 hours prior to termination.

(c) Every corporation shall make available to its residential customers who are 65 years of age or older, or who are dependent adults as defined in paragraph (1) of subdivision (b) of Section 15610 of the Welfare and Institutions Code, a third-party notification service, whereby the corporation will attempt to notify a person designated by the customer to receive notification when the customer s account is past due and subject to termination. The notification shall include information on what is required to prevent termination of service. The residential customer shall make a request for third-party notification on a form provided by the corporation, and shall include the written consent of the designated third party. The third-party notification does not obligate the third party to pay the overdue charges, nor shall it prevent or delay termination of service.

(d) Every notice of termination of service pursuant to subdivision (a) or (b) shall include all of the following information:

(1) The name and address of the customer whose account is delinquent.

(2) The amount of the delinquency.

(3) The date by which payment or arrangements for payment is required in order to avoid termination.

(4) The procedure by which the customer may initiate a complaint or request an investigation concerning service or charges.

(5) The procedure by which the customer may request amortization of the unpaid charges.

(6) The procedure for the customer to obtain information on the availability of financial assistance, including private, local, state, or federal sources, if applicable.

(7) The telephone number of a representative of the corporation who can provide additional information or institute arrangements for payment.

(8) The telephone number of the commission to which inquiries by the customer may be directed.

All written notices shall be in a clear and legible format.

(e) Any residential customer whose complaint or request for an investigation has resulted in an adverse determination by the corporation may appeal the determination to the commission. Any subsequent appeal of the dispute or complaint to the commission is not subject to this section.

(f) If a residential customer fails to comply with an amortization agreement, the corporation shall not terminate service without giving notice to the customer at least 48 hours prior to termination of the conditions the customer is required to meet to avoid termination, but this notice does not entitle the customer to further investigation by the corporation.

(g) No termination of service may be effected without compliance with this section. Any service wrongfully terminated shall be restored without charge for the restoration of service, and a notation thereof shall be mailed to the customer at his or her billing address.

(Amended by Stats. 1987, Ch. 614, Sec. 1.)



779.2

(a) No electrical, gas, heat, telephone, or water corporation may terminate residential service for nonpayment of any delinquent account or other indebtedness owed by the customer or subscriber to any other person or corporation or when the obligation represented by the delinquent account or other indebtedness was incurred with a person or corporation other than the electrical, gas, heat, telephone, or water corporation demanding payment therefor.

(b) Subdivision (a) does not apply to a telephone corporation operating within service areas which furnishes billing services to the subscribers of a telephone corporation operating between service areas pursuant to tariffs on file with the commission providing for the furnishing of those billing services. The commission shall require that these tariffs also provide for adequate subscriber notice, review, and appeal procedures prior to any termination of service for nonpayment of a delinquent account.

(c) Subdivision (a) does not apply to any privately owned or publicly owned public utility which collects sanitation or sewerage charges for a public agency pursuant to agreement under Section 54346.2 of the Government Code or Section 5472.5 of the Health and Safety Code.

(Added by renumbering Section 779.1 (as added by Stats. 1984, Ch. 796) by Stats. 1986, Ch. 248, Sec. 211.)



779.5

The decision of an electrical, gas, heat, telephone, or water corporation to require a new residential applicant to deposit a sum of money with the corporation prior to establishing an account and furnishing service shall be based solely upon the credit worthiness of the applicant as determined by the corporation.

(Added by Stats. 1989, Ch. 1066, Sec. 3.)



780

No electrical, gas, heat, or water corporation shall, by reason of delinquency in the payment of its charges, terminate service on any Saturday, Sunday, legal holiday, or at any time during which the business offices of the corporation are not open to the public.

(Amended by Stats. 1985, Ch. 888, Sec. 5.)



780.5

The commission shall require every residential unit in an apartment house or similar multiunit residential structure, condominium, and mobilehome park for which a building permit has been obtained on or after July 1, 1982, other than a dormitory or other housing accommodation provided by any postsecondary educational institution for its students or employees and other than farmworker housing, to be individually metered for electrical and gas service, except that separate metering for gas service is not required for residential units which are not equipped with gas appliances requiring venting or are equipped with only vented decorative appliances or which receive the majority of energy used for water or space heating from a solar energy system or through cogeneration technology.

(Amended by Stats. 2004, Ch. 694, Sec. 11. Effective January 1, 2005.)



781

(a) (1) Each water corporation with 500 or more service connections that is not subject to the requirements of Section 525, 526, 527, or 528 of the Water Code shall install, on and after January 1, 2010, a water meter on each new service connection.

(2) Each water corporation with 500 or more service connections as of January 1, 2010, that is not subject to the requirements of Section 526, 527, or 528 of the Water Code, shall install a water meter upon each unmetered service connection by January 1, 2025.

(3) Each water corporation with less than 500 service connections as of January 1, 2010, that thereafter reaches 500 or more service connections and that is not subject to the requirements of Section 526, 527, or 528 of the Water Code, shall, within 10 years of attaining that threshold, install a water meter upon each unmetered service connection.

(4) Each water corporation that is subject to the requirements of Section 525, 526, 527, or 528 of the Water Code shall install water meters pursuant to those sections.

(b) (1) Each water corporation that has installed water meters, or caused water meters to be installed, that is not subject to Section 525, 526, 527, or 528 of the Water Code, shall, on and after January 1, 2015, charge customers for potable water based on the actual volume of deliveries, as measured by the water meter. This paragraph does not limit the authority of the commission to authorize a water corporation that promotes conservation through volumetric water pricing to determine and impose a rate, fee, or charge in addition to the charge for the actual volume of metered water delivered.

(2) Each water corporation that is subject to Section 525, 526, 527, or 528 of the Water Code shall charge customers for potable water based on the actual volume of deliveries, as measured by the water meter, consistent with the requirements of those sections.

(3) Notwithstanding paragraph (1), in order to provide customers with experience in volume-based water service charges, a water corporation that is subject to paragraph (1) may delay, for one annual seasonal cycle of water use, the use of meter-based charges for service connections that are being converted from nonvolume-based billing to volume-based billing.

(c) A water corporation shall recover the cost of providing services related to the purchase, installation, operation, and maintenance of water meters in rates, fees, or charges. Rates, fees, or charges recovered by the water corporation pursuant to this section are subject to approval by the commission pursuant to Article 1 (commencing with Section 451) of Chapter 3 and Article 2 (commencing with Section 727) of this chapter.

(d) The commission shall ensure that each water corporation that is subject to the requirements of this section or the requirements of the Water Measurement Law (Chapter 8 (commencing with Section 500) of Division 1 of the Water Code) comply with those requirements.

(Repealed and added by Stats. 2009, Ch. 495, Sec. 2. Effective January 1, 2010.)



781.5

The commission may require a water corporation that furnishes potable water for residential, commercial, industrial, or institutional use through less than 500 service connections that is not subject to the requirements of Section 526, 527, or 528 of the Water Code, or a residential, commercial, industrial, or institutional customer of the corporation, to install a water meter at any water service connection between the water system of the corporation and the customer if after a public hearing held within the service area of the corporation, the commission finds, based upon the evidence presented at that hearing, that any of the following are true:

(a) Metering will be cost effective within the service area of the corporation.

(b) Metering will result in a reduction in water consumption within the service area of the corporation.

(c) The costs of metering will not impose an unreasonable financial burden on customers within the service area of the corporation unless it is found to be necessary to ensure continuation of an adequate water supply within the service area of the corporation.

(Added by Stats. 2009, Ch. 495, Sec. 3. Effective January 1, 2010.)



782

In order to encourage the development of geothermal resources in the State of California, the commission may, upon a complaint by a geothermal energy producer, prohibit any electrical corporation from curtailing the generation, production, or transmission of electricity from a geothermal powerplant operated by such corporation, if the commission deems that such curtailment is not in the public interest.

(Added by Stats. 1978, Ch. 1271.)



783

(a) The commission shall continue to enforce the rules governing the extension of service by gas and electrical corporations to new residential, commercial, agricultural, and industrial customers in effect on January 1, 1982, except that the commission shall amend the existing rules to permit applicants for service to install extensions in accordance with subdivision (f). Except for periodic review provisions of existing rules, and amendments to permit installations by an applicant s contractor, the commission shall not investigate amending these rules or issue any orders or decisions which amend these rules, unless the investigation or proceeding for the issuance of the order or decision is conducted pursuant to subdivision (b).

(b) Whenever the commission institutes an investigation into the terms and conditions for the extension of services provided by gas and electrical corporations to new or existing customers, or considers issuing an order or decision amending those terms or conditions, the commission shall make written findings on all of the following issues:

(1) The economic effect of the line and service extension terms and conditions upon agriculture, residential housing, mobilehome parks, rural customers, urban customers, employment, and commercial and industrial building and development.

(2) The effect of requiring new or existing customers applying for an extension to an electrical or gas corporation to provide transmission or distribution facilities for other customers who will apply to receive line and service extensions in the future.

(3) The effect of requiring a new or existing customer applying for an extension to an electrical or gas corporation to be responsible for the distribution of, reinforcements of, relocations of, or additions to that gas or electrical corporation.

(4) The economic effect of the terms and conditions upon projects, including redevelopment projects, funded or sponsored by cities, counties, or districts.

(5) The effect of the line and service extension regulations, and any modifications to them, on existing ratepayers.

(6) The effect of the line and service extension regulations, and any modifications to them, on the consumption and conservation of energy.

(7) The extent to which there is cost-justification for a special line and service extension allowance for agriculture.

(c) The commission shall request the assistance of appropriate state agencies and departments in conducting any investigation or proceeding pursuant to subdivision (b), including, but not limited to, the Transportation Agency, the Department of Food and Agriculture, the Department of Consumer Affairs, the Bureau of Real Estate, the Department of Housing and Community Development, and the Department of Economic and Business Development.

(d) Any new order or decision issued pursuant to an investigation or proceeding conducted pursuant to subdivision (b) shall become effective on July 1 of the year which follows the year when the new order or decision is adopted by the commission, so as to ensure that the public has at least six months to consider the new order or decision.

(e) The commission shall conduct any investigation or proceeding pursuant to subdivision (b) within the commission s existing budget, and any state agency or department which is requested by the commission to provide assistance pursuant to subdivision (c) shall also provide the assistance within the agency s or department s existing budget.

(f) An electrical or gas corporation shall permit any new or existing customer who applies for an extension of service from that corporation to install a gas or electric extension in accordance with the regulations of the commission and any applicable specifications of that electrical or gas corporation.

(Amended by Stats. 2013, Ch. 352, Sec. 493. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



784

For each gas corporation, the commission shall adopt pipeline access rules that ensure that each gas corporation provides nondiscriminatory open access to its gas pipeline system to any party for the purposes of physically interconnecting with the gas pipeline system and effectuating the delivery of gas.

(Added by Stats. 2012, Ch. 602, Sec. 6. Effective January 1, 2013.)



785

(a) To the extent consistent with federal law and regulation and contractual obligations regarding other available gas, the commission shall, in consultation with the Division of Oil and Gas of the Department of Conservation and with the State Energy Resources Conservation and Development Commission, encourage, as a first priority, the increased production of gas in this state, including gas produced from that area of the Pacific Ocean along the coast of California commonly known as the outer continental shelf, and shall require, after a hearing, every gas corporation to purchase that gas which is compatible with the corporation s gas plant and which is produced in this state having an actual delivered cost, measured in equivalent heat units, equal to or less than other available gas, unless this requirement will result in higher overall costs of gas or other consequences adverse to the interests of gas customers.

(b) The commission shall annually report to the Legislature on its implementation of this section.

(Amended by Stats. 1985, Ch. 1380, Sec. 2.)



785.1

(a) The commission shall require, after a hearing, every gas corporation to revise its transportation tariffs and conditions of service to eliminate all components that assess shippers of gas produced in California for the costs of interstate transmission of gas produced outside of this state. These revisions shall eliminate direct or indirect charges for the interstate transportation of gas produced outside of this state, commonly referred to as double demand charges.

(b) The commission shall consider and approve tariffs consistent with subdivision (a) on or before October 1, 1994.

(c) Nothing in this section shall be construed to prohibit the commission from approving intrastate transmission tariffs which include interstate transition cost surcharges, as described in commission decisions 91-11-025 and 92-07-025, in an appropriate manner.

(Added by Stats. 1993, Ch. 732, Sec. 3. Effective January 1, 1994.)



785.2

The commission shall investigate, as part of the rate proceeding for any gas corporation, impediments to the in-state production and storage of natural gas. The commission may adopt a tariff that encourages in-state production or storage of natural gas, including, but not limited to, reducing local transmission rates applicable to in-state gas blends, unless the commission finds that adopting the tariff will likely result in consequences adverse to the interests of gas customers.

(Added by Stats. 2001, Ch. 771, Sec. 2. Effective January 1, 2002.)



785.5

(a) The commission shall require every gas corporation to adopt and pursue purchasing and procurement practices which assure its customers the lowest rates consistent with security of supply and with Section 785.

(b) Pursuant to subdivision (a), the commission may establish and periodically revise for each gas corporation guidelines for priorities among suppliers and sources of supply of gas to gas corporations, taking into consideration the requirements of Section 785. The establishment of these guidelines does not relieve a gas corporation of any requirement to make reasonable and prudent purchases of gas or diminish the authority of the commission to review the reasonableness of any purchase or procurement decision of the corporation.

(Added by Stats. 1985, Ch. 1380, Sec. 3.)



785.7

(a) No gas corporation shall charge, directly or indirectly, a higher rate for the transportation of gas produced in this state than for the transportation of gas from any other source. No gas corporation shall require a producer of gas or a customer for whom any gas transportation service is performed to utilize the corporation s services or facilities either to deliver gas from the producer s facility to the corporation s gas plant or to process the gas to render it compatible with the corporation s gas plant.

(b) If a producer of gas or customer delivers to the gas corporation for transportation any gas requiring any processing service, including, but not limited to, dehydration, processing for extraction of liquids, or other purification, different from, or in addition to, that performed on other gas in the corporation s gas plant, in order for that gas to be compatible with the gas plant, the gas corporation may impose a charge for any such service actually performed. If the gas corporation constructs new facilities at the request of the producer or customer exclusively to receive gas by the gas corporation s gas plant, the gas corporation may impose a charge for the construction, operation, and maintenance of these facilities. The amount of the charge for the processing service or facilities authorized by this subdivision shall be established by the commission and shall be based on the actual expenses for the construction, operation, maintenance, labor, materials, and overhead involved in providing the specific service or facilities.

(c) For purposes of this section, transportation means the movement of gas from the point of receiving by the gas plant of a gas corporation to the point of delivery to the person or corporation for whom the transportation service is performed, including any related gathering or processing of the gas. The point of receiving by the gas plant is that point in the gas corporation s existing plant which is nearest the source of the gas and which has receiving capacity, but does not include any new facility constructed by the gas corporation at the request of the producer or customer exclusively to receive that gas. The terms and conditions of receiving, for these purposes, shall be comparable to the gas corporation s purchase contracts in the general area of the point of receiving.

(d) Subdivision (a) does not apply to exchanges of gas between a gas corporation and a producer of gas.

(e) The commission shall allow the gas corporation to fully recover all reasonable and prudent costs associated with ownership and operation of the gas plant used for transportation.

(Added by Stats. 1988, Ch. 733, Sec. 2.)



786

(a) On or before March 1, 1984, and annually thereafter, every telephone corporation operating within a service area shall issue to each of its residential subscribers, in a manner and form approved by the commission, a listing of the residential telephone services it provides, the rates or charges for those services, and the state or federal regulatory agency or agencies responsible for regulation of those services.

(b) On or before March 1, 1988, and annually thereafter, every telephone corporation operating within a service area providing public telephone service shall provide to each of its residential subscribers, in a manner and form approved by the commission, a description of that public telephone service and the telephone corporation s policies for providing that service, which shall include policies of public need and safety. The description shall also specify how a customer or subscriber can contact the telephone corporation by telephone or mail, or both, for additional information concerning these public telephone policies or for assistance regarding a specific public telephone. The commission shall require that this information be published separately from, but transmitted to subscribers together with, the information specified in subdivision (a).

This subdivision does not apply to any corporation or person which owns or operates coin-activated telephone equipment available for public use but which is not a telephone corporation.

(c) Every charge imposed on business or residential telephone subscribers in response to rules or regulations of the Federal Communications Commission shall be shown separately from other charges on a subscriber s billing statement. Every telephone corporation operating within a service area shall do either of the following:

(1) Identify these charges, by asterisk or other means, with the following phrase:

THIS CHARGE IS (or THESE CHARGES ARE) IMPOSED BY ACTION OF THE FEDERAL COMMUNICATIONS COMMISSION.

(2) Include in the subscriber s billing statement a listing of the total charges imposed pursuant to tariff of the Federal Communications Commission identified with the following phrase:

TOTAL CHARGES IMPOSED BY ACTION OF THE FEDERAL COMMUNICATIONS COMMISSION.

The billing statement shall also provide the address and telephone number of the Federal Communications Commission to which inquiries may be directed.

(d) The commission shall, by rule or order, specify methods for compliance with this section, which shall include all of the following:

(1) An explanation of the configuration of telecommunications services in California following implementation of the final decision of the United States District Court for the District of Columbia circuit in the case of United States v. American Telephone and Telegraph Company (552 F. Supp. 131) decided on August 19, 1982, and the names, addresses, and telephone numbers of the regulatory agencies responsible for the regulation of intrastate and interstate telephone service.

(2) A general description of the services provided by the telephone corporation or telecommunications provider issuing the explanation, how those services may be obtained, and a notice that other providers are available.

(3) A description of billing charges which may appear on the telephone corporation s or the telecommunications provider s billing statements.

(4) Procedures the subscribers, including subscribers equipped with telephone devices for the handicapped, may follow to protest items billed to the subscriber, and how to contact the telephone corporation or the telecommunications provider concerning those charges.

(Amended by Stats. 1991, Ch. 134, Sec. 1.)



787

(a) Any public utility, or its contractor, to whom an excavation permit has been issued by any local agency for the installation, removal, maintenance, or repair of underground facilities may backfill the permitted excavation in any public road or highway with native spoil if all of the following conditions are met:

(1) The native spoil is competent spoil.

(2) Compaction meets the local agency s requirements using industry standards for testing compaction.

(3) The public utility or its contractor has no physical evidence of, or substantial reason to believe that there has been, contamination of the soil from hazardous wastes.

(4) Within 30 days prior to compaction, a local agency has not provided the public utility or its contractor with physical evidence of, or substantial reason to believe that there has been, contamination of the soil from hazardous wastes.

(b) If a local agency has determined through prior experience that the public utility that is applying for, or benefiting from, the excavation permit has previously neglected to adequately fill or compact prior excavations, whether directly or through its contractors, the local agency may, as a condition of the excavation permit do either or both of the following:

(1) Require the public utility to post a bond, with a term not exceeding one year, amounting to two times the cost for the local agency to repair the backfill work, if done improperly, or any related collateral damage.

(2) Require the public utility to submit a report from a registered soils engineer that the proper compaction of the excavation has been achieved.

(c) For purposes of this section:

(1) Competent spoil means soils that can be treated to bring their moisture content into the optimum range, and that can achieve the compaction required by the local agency.

(2) Local agency means any city or county agency.

(3) Public utility means any electrical corporation, gas corporation, heat corporation, water corporation, telephone corporation, pipeline corporation, sewer corporation, telegraph corporation, where the service is performed for, or the commodity delivered to, the public or any portion thereof.

(Added by Stats. 1991, Ch. 1060, Sec. 2.)



788

(a) This section applies only to a telephone corporation that is a provider of local exchange service.

(b) On or before March 1, 1992, and annually thereafter, every telephone corporation that is a provider of local exchange service shall issue to each of its residential subscribers, in a manner and form approved by the commission, a notice containing the following information:

(1) An explanation of the responsibilities of the subscriber and the telephone corporation in relation to the customer s inside telephone wiring, as that term is defined by and pursuant to Section 1941.4 of the Civil Code, including an explanation of lessor and tenant obligations.

(2) An explanation of the telephone corporation s procedures and charges for determining and notifying the subscriber of whether a malfunction in its telephone wire is located in the telephone network, or is located in the subscriber s inside telephone wiring, including customer-provided equipment.

(3) If the telephone corporation offers any services to maintain or repair a subscriber s inside telephone wiring, a full description of the types of services offered, including the rates, charges, and conditions for these services, and whether those services are offered by nonutility providers.

(Amended by Stats. 1999, Ch. 1005, Sec. 51. Effective January 1, 2000.)






ARTICLE 3.5. Water Utility Infrastructure, Plant and Facilities

789

This article shall be known and may be cited as the Water Utility Infrastructure Improvement Act of 1995.

(Added by Stats. 1995, Ch. 431, Sec. 1. Effective January 1, 1996.)



789.1

The Legislature finds and declares all of the following:

(a) Water corporations currently are faced with, and will continue to be faced with, increasing demands for new infrastructure, plant, and facilities to comply with increasingly strict state and federal safe drinking water laws and regulations.

(b) The state s limited water supply will require investment by water corporations in infrastructure, plant, and facilities to develop new sources of supply, make existing sources of supply more reliable, and encourage and implement water conservation measures including water reclamation and reuse.

(c) Water corporations also are faced with the need to replace or upgrade water infrastructure, plant, and facilities and to design and construct all of those replacements and improvements to meet the governing fire flow standards for public fire protection purposes.

(d) Water corporations may, from time to time, own real property that once was, but is no longer, necessary or useful in the provision of water utility service and that now may be sold. It is the policy of the state that water corporations be encouraged to dispose of real property that once was, but is no longer, necessary or useful in the provision of water utility service and to invest the net proceeds therefrom in utility infrastructure, plant, facilities, and properties that are necessary or useful in the provision of water service to the public.

(e) It is the policy of the state that any net proceeds from the sale by a water corporation of real property that was at any time, but is no longer, necessary or useful in the provision of public utility service, shall be invested by a water corporation in infrastructure, plant, facilities, and properties that are necessary or useful in the performance of its duties to the public and that all of that investment in infrastructure, plant, facilities, and properties shall be included among the other utility property of the water corporation that is used and useful in providing water service and upon which the commission authorizes the water corporation the opportunity to earn a reasonable return.

(Added by Stats. 1995, Ch. 431, Sec. 1. Effective January 1, 1996.)



790

(a) Whenever a water corporation sells any real property that was at any time, but is no longer, necessary or useful in the performance of the water corporation s duties to the public, the water corporation shall invest the net proceeds, if any, including interest at the rate that the commission prescribes for memorandum accounts, from the sale in water system infrastructure, plant, facilities, and properties that are necessary or useful in the performance of its duties to the public. For purposes of tracking the net proceeds and their investment, the water corporation shall maintain records necessary to document the investment of the net proceeds pursuant to this article. The amount of the net proceeds shall be a water corporation s primary source of capital for investment in utility infrastructure, plant, facilities, and properties that are necessary or useful in the performance of the water corporation s duties in providing water utility service to the public.

(b) All water utility infrastructure, plant, facilities, and properties constructed or acquired by, and used and useful to, a water corporation by investment pursuant to subdivision (a) shall be included among the water corporation s other utility property upon which the commission authorizes the water corporation the opportunity to earn a reasonable return.

(c) This article shall apply to the investment of the net proceeds referred to in subdivision (a) for a period of 8 years from the end of the calendar year in which the water corporation receives the net proceeds. The balance of any net proceeds and interest thereon that is not invested after the eight-year period shall be allocated solely to ratepayers.

(d) Upon application by a water corporation with 10,000 or fewer service connections, the commission may, after a hearing, by rule or order, exempt the water corporation from the requirements of this article.

(e) The commission retains continuing authority to determine the used, useful, or necessary status of any and all infrastructure improvements and investments.

(Added by Stats. 1995, Ch. 431, Sec. 1. Effective January 1, 1996.)



790.1

In any proceeding pending after January 1, 1996, the commission shall apply this article in its consideration of any matter concerning the sale by a water corporation of real property that is not necessary or useful in the provision of water utility service, for any sale that occurred prior to that date. If the water corporation has not invested the net proceeds therefrom in utility infrastructure, plant, facilities, and properties that are necessary or useful in the provision of water service to the public, it may elect to do so during the period provided in subdivision (c) of Section 790 and that period shall be deemed to have commenced as of January 1, 1996.

(Added by Stats. 1996, Ch. 965, Sec. 1. Effective January 1, 1997.)






ARTICLE 4. Books and Accounts

791

Each public utility shall have an office in a county of this State in which its property or some portion thereof is located and shall keep in that office all the books, accounts, papers, and records required by the commission to be kept within this State. No such books, accounts, papers, or records shall be at any time removed from the State except upon such conditions as the commission prescribes.

(Enacted by Stats. 1951, Ch. 764.)



792

The commission may establish a system of accounts to be kept by the public utilities subject to its jurisdiction, or classify such public utilities and establish a system of accounts for each class, and may prescribe the manner in which such accounts shall be kept. It may also prescribe the forms of accounts, records, and memoranda to be kept by such public utilities, including the accounts, records, and memoranda of the movement of traffic as well as the receipts and expenditures of moneys, and any other forms, records, and memoranda which in the judgment of the commission may be necessary to carry out any of the provisions of this part.

(Enacted by Stats. 1951, Ch. 764.)



792.5

Whenever the commission authorizes any change in rates reflecting and passing through to customers specific changes in costs, except rates set for common carriers, the commission shall require as a condition of such order that the public utility establish and maintain a reserve account reflecting the balance, whether positive or negative, between the related costs and revenues, and the commission shall take into account by appropriate adjustment or other action any positive or negative balance remaining in any such reserve account at the time of any subsequent rate adjustment.

(Added by Stats. 1976, Ch. 520.)



793

The system of accounts and the forms of accounts, records, and memoranda prescribed by the commission for corporations subject to the regulatory authority of the United States, shall not be inconsistent with the systems and forms from time to time established for such corporations by or under the authority of the United States. Nothing in this section or Section 794 shall affect the power of the commission to prescribe forms of accounts, records, and memoranda covering information in addition to that required by or under the authority of the United States.

(Amended by Stats. 1968, Ch. 832.)



794

The commission may, after notice, and hearing if requested within 15 days after receipt of notice, prescribe by order the accounts in which particular outlays and receipts shall be entered, charged, or credited. Where the commission has prescribed the forms of accounts, records, or memoranda to be kept by any public utility for any of its business, it is unlawful for such public utility to keep any accounts, records, or memoranda for such business other than those so prescribed, or those prescribed by or under the authority of any other state or of the United States, except such accounts, records, or memoranda as are explanatory of and supplemental to those prescribed by the commission.

(Amended by Stats. 1968, Ch. 832.)



795

The commission may, after hearing if requested, require any or all public utilities to carry a proper and adequate depreciation account in the form and in accordance with such rules as the commission prescribes. The commission may, from time to time, ascertain and by order fix the proper and adequate rates of depreciation of the several classes of property of each public utility.

(Amended by Stats. 1970, Ch. 519.)



796

(a) The commission shall disallow, for purposes of setting the rates to be charged by any electrical, gas, or heat corporation for the services or commodities furnished by it, all expenses for advertising which encourage increased consumption of such services or commodities.

(b) Notwithstanding subdivision (a), the commission may allow, for purposes of setting rates, expenses for advertising which encourages the more efficient operation of the electric, gas, or heating plant, or for advertising which encourages the more efficient use of electricity, gas, or heat or the conservation of energy or natural resources, or presents accurate information on the economical purchase, maintenance, or effective use of electrical or gas appliances and devices.

(Added by Stats. 1974, Ch. 194.)



797

The commission shall periodically audit, or direct that an independent audit be periodically conducted for, all significant transactions, as specified by the commission, between a water corporation with more than 2,000 service connections, or an electrical, gas, or telephone corporation, and every subsidiary or affiliate of, or corporation holding a controlling interest in, that water, electrical, gas, or telephone corporation. The commission, in this connection, may utilize the services of an independent auditor, who shall be selected and supervised by the commission, or may direct a water corporation with more than 2,000 service connections, or an electrical, gas, or telephone corporation, to utilize the services of an independent auditor, who shall be selected and supervised by that water, electrical, gas, or telephone corporation. Nothing in this section prohibits the commission from auditing any transaction between a water corporation with more than 2,000 service connections, or an electrical, gas, or telephone corporation, and any subsidiary or affiliate of, or corporation holding a controlling interest in, that water, electrical, gas, or telephone corporation, as otherwise permitted or required by law.

(Amended by Stats. 2012, Ch. 224, Sec. 4. Effective January 1, 2013.)



798

(a) Whenever the commission finds and determines that any water corporation with more than 2,000 service connections, or an electrical, gas, or telephone corporation, has willfully made an imprudent payment to, or received a less than reasonable payment from, any subsidiary or affiliate of, or corporation holding a controlling interest in, the water, electrical, gas, or telephone corporation in violation of any rule or order of the commission, adopted and published by the commission prior to the transaction but after notice to, and an opportunity to comment by, the affected corporation, and the corporation has sought to recover the payment in any proceeding before the commission, the commission, following a hearing, may levy a penalty against the corporation not to exceed three times the required or prohibited payment, as the case may be, if the commission finds that the payment, in whole or part, was made or received by the corporation for the purpose of benefiting its subsidiary, affiliate, or holding corporation. This penalty is in addition to any criminal penalties which may apply.

(b) In determining whether to impose a civil penalty under this section, the commission may take into consideration multistate public utility diversification activities involving cross-subsidization which are permissible in other states or under federal jurisdiction although in violation of the commission s rules and orders.

(Amended by Stats. 2012, Ch. 224, Sec. 5. Effective January 1, 2013.)



799

(a) With respect to all taxes enacted by any local jurisdiction, including any city, county, or city and county, including a chartered city or county, any district, including an agency of the state, formed pursuant to general law or special act, for the local performance of governmental or proprietary functions within limited boundaries, or any public or municipal corporation, and imposed on the customers of public utilities or other service suppliers, which taxes have been collected by the public utilities and other service suppliers and remitted to the local jurisdiction all of the following shall apply:

(1) The public utility or other service supplier shall have no duty to independently investigate or inquire with the local jurisdiction concerning the validity of the tax ordinance.

(2) In connection with any actions or claims relating to or arising from the invalidity of the tax ordinance, in whole or in part, the public utility or other service supplier shall not be liable to any customer as a consequence of collecting the tax.

(3) In the event a local jurisdiction is ordered to refund the tax, it shall be the sole responsibility of the local jurisdiction to refund the tax. Unless a public utility or other service supplier is reimbursed by the local jurisdiction for the actual cost of assisting the local jurisdiction, including, but not limited to, calculating or verifying refunds, distributing refunds, providing data, or providing data processing assistance, the public utility or other service supplier shall not be required to assist the local jurisdiction to refund the tax, including, but not limited to, calculating or verifying refunds, distributing refunds, providing data, or providing data processing assistance.

(4) In any action seeking to enjoin collection of taxes imposed on customers of utilities or other service suppliers and collected by the utilities or other service suppliers, in any action seeking declaratory relief concerning the taxes, in any action seeking a refund of the taxes, or in any action seeking otherwise to invalidate the taxes, the sole necessary party defendant in the action shall be the local jurisdiction on whose behalf the taxes are collected and the public utility or other service supplier collecting the taxes shall not be named as a party in the action.

(5) If a local jurisdiction repeals the tax, reduces an existing tax rate, changes the tax base, or makes any other changes to the tax that would affect the collection and remittance of the tax, the local jurisdiction shall submit, on and after the effective date of the enactment of the change, a written notification and supply all requisite information to the public utility or service supplier, in accordance with the procedures established by the public utility or service supplier. The public utility or other service supplier shall not be required to implement the changes any earlier than 60 days from the date on which the public utility or other service provider receives the written notification and all other information required by the public utility or other service supplier. If the 60th day is not the first day of a month, then the public utility or other service provider shall implement the changes on the first day of the month following the month in which the 60th day occurs.

(6) If a local jurisdiction adopts a new tax, the local jurisdiction shall submit, on and after the effective date of the adoption of the new tax, a written notification to the public utility or other service supplier, in accordance with procedures established by the public utility or other service supplier, requesting that the tax be collected. The public utility or other service supplier shall not be required to begin collecting the tax any earlier than 90 days from the date on which the public utility or other service provider receives written notification and all other information required by the public utility or other service supplier. If the 90th day is not the first day of a month, then the public utility or other service provider shall begin the tax collection on the first day of the month following the month in which the 90th day occurs. Nothing in this section shall be construed to prevent the public utility or other service provider from beginning the tax collection at an earlier date.

(b) The Legislature finds and declares that the limitations imposed by this section constitute an issue of statewide concern. The Legislature further finds and declares that the limitations imposed by this section are not municipal affairs as that term is used in Article XI of the California Constitution. Therefore, it is the intent of the Legislature that the limitations imposed by this section apply to all cities, counties, and cities and counties, including chartered cities and chartered counties, any district, including an agency of the state, formed pursuant to general law or special act, for the local performance of governmental or proprietary functions within limited boundaries, and any public or municipal corporation.

(Added by Stats. 1996, Ch. 939, Sec. 2. Effective January 1, 1997.)






ARTICLE 5. Stocks and Security Transactions

816

The power of public utilities to issue stocks and stock certificates or other evidence of interest or ownership and bonds, notes, and other evidences of indebtedness and to create liens on their property situated within this State is a special privilege, the right of supervision, regulation, restriction, and control of which is vested in the State, and such power shall be exercised as provided by law under such rules as the commission prescribes.

(Enacted by Stats. 1951, Ch. 764.)



816.5

Nothing in this article or in Article 6 (commencing with Section 851) requires a common carrier by railroad subject to the Interstate Commerce Act (49 U.S.C. Sec. 10101 et seq.) or passenger stage corporation to secure from the commission authority to execute any conditional sales contract for the purchase of motor vehicle or railroad equipment or any note or chattel mortgage on that equipment securing the payment of all, or any part, of the purchase price.

(Amended by Stats. 1996, Ch. 1042, Sec. 22. Effective September 29, 1996.)



817

A public utility may issue stocks and stock certificates or other evidence of interest or ownership, and bonds, notes, and other evidences of indebtedness payable at periods of more than 12 months after the date thereof, for any one or more of the following purposes and no others:

(a) For the acquisition of property.

(b) For the construction, completion, extension, or improvement of its facilities.

(c) For the improvement or maintenance of its service.

(d) For the discharge or lawful refunding of its obligations.

(e) For the financing of the acquisition and installation of electrical and plumbing appliances and agricultural equipment which are sold by other than a public utility, for use within the service area of the public utility.

(f) For the reorganization or readjustment of its indebtedness or capitalization upon a merger, consolidation, or other reorganization.

(g) For the retirement of or in exchange for one or more outstanding stocks or stock certificates or other evidence of interest or ownership of such public utility, or bonds, notes, or other evidence of indebtedness of such public utility, with or without the payment of cash.

(h) For the reimbursement of moneys actually expended from income or from any other money in the treasury of the public utility not secured by or obtained from the issue of stocks or stock certificates or other evidence of interest or ownership, or bonds, notes, or other evidences of indebtedness of the public utility, for any of the aforesaid purposes except maintenance of service and replacements, in cases where the applicant has kept its accounts and vouchers for such expenditures in such manner as to enable the commission to ascertain the amount of money so expended and the purposes for which such expenditure was made.

(Amended by Stats. 1959, Ch. 1370.)



818

No public utility may issue stocks and stock certificates, or other evidence of interest or ownership, or bonds, notes, or other evidences of indebtedness payable at periods of more than 12 months after the date thereof unless, in addition to the other requirements of law it shall first have secured from the commission an order authorizing the issue, stating the amount thereof and the purposes to which the issue or the proceeds thereof are to be applied, and that, in the opinion of the commission, the money, property, or labor to be procured or paid for by the issue is reasonably required for the purposes specified in the order, and that, except as otherwise permitted in the order in the case of bonds, notes, or other evidences of indebtedness, such purposes are not, in whole or in part, reasonably chargeable to operating expenses or to income.

(Enacted by Stats. 1951, Ch. 764.)



819

To enable it to determine whether it will issue the order, the commission may hold a hearing and may make such additional inquiry or investigation, examine such witnesses, books, papers, documents, and contracts, and require the filing of such data as it deems of assistance. The commission may by its order grant permission for the issue of such stocks or stock certificates or other evidence of interest or ownership, or bonds, notes, or other evidences of indebtedness in the amount applied for, or in a lesser amount, or refuse such permission, or grant it subject to such conditions as it deems reasonable and necessary. The commission may authorize issues of bonds, notes, or other evidences of indebtedness, less than, equivalent to or greater than the authorized or subscribed capital stock of a public utility corporation.

(Amended by Stats. 1953, Ch. 702.)



820

The commission shall have no power to authorize the capitalization of the right to be a corporation, or the capitalization of any franchise or permit, or the right to own, operate, or enjoy any such franchise or permit, in excess of the amount (exclusive of any tax or annual charge) actually paid to the State or to a political subdivision thereof as the consideration for the grant of such franchise, permit, or right. No contract for consolidation or lease shall be capitalized, nor shall any public utility issue any bonds, notes, or other evidences of indebtedness against or as a lien upon any contract for consolidation or merger.

(Enacted by Stats. 1951, Ch. 764.)



821

Subject to the provisions of this article, any public utility may issue bonds, or other interest bearing securities maturing at periods of more than 12 months after the date thereof, and may issue one or more classes of preferred stock which may have attached thereto warrants entitling the holder to subscribe for shares of common stock in such amounts, at such future dates, at such prices and on such terms and conditions as may be specified in the warrants. Such bonds, or other interest bearing obligations and such preferred stock also may be issued with provision therein that they may be converted into shares of common stock in such amounts, at such future dates, at such prices, and on such terms and conditions as may be specified therein.

(Enacted by Stats. 1951, Ch. 764.)



822

Pursuant to this part the commission may, upon an application for an order to issue stocks, bonds, debentures, notes, or other securities or to deliver other consideration in exchange for one or more bona fide outstanding stocks, bonds, debentures, notes, or other securities, claims or property interests, or partly in such exchange and partly for cash, approve the terms and conditions of such issuance and exchange or such delivery and exchange and the fairness of such terms and conditions, after a hearing upon the fairness thereof. All persons to whom it is proposed to issue stocks, bonds, debentures, notes or other securities or to deliver such other consideration in such exchange may appear at such hearing.

(Amended by Stats. 1977, Ch. 235.)



823

(a) No public utility shall, without the consent of the commission, apply any part of the issue of any stock or stock certificate or other evidence of interest or ownership, or bond, note, or other evidence of indebtedness, or any proceeds thereof, to any purpose not specified in the commission s order, or to any purpose specified in the order in excess of the amount authorized for such purpose, or issue or dispose thereof on any terms less favorable than those specified in the order, or a modification thereof.

(b) A public utility may issue notes, for proper purposes and not in violation of any provision of law, payable at periods of not more than 12 months after the date of issuance of the notes without the consent of the commission.

(c) Notwithstanding the provisions of subdivision (b), no public utility as defined in Section 201(e) of the Federal Power Act (49 Stat. 847, 16 U.S.C. 824) shall, without the consent of the commission, issue notes payable at periods of not more than 12 months after the date of issuance of the notes if such notes and all other notes payable at periods of not more than 12 months after the date of issuance of such notes on which such public utility is primarily or secondarily liable would exceed in aggregate amount 5 percent of the par value of the other securities then outstanding. In the case of securities having no par value, the par value for the purposes of this subsection shall be the fair market value as of the date of issue.

(d) No note payable at a period of not more than 12 months after the date of issuance of such note shall, in whole or in part, be refunded by any issue of stocks or stock certificates or other evidence of interest or ownership, or of bonds, notes of any term or character, or any other evidence of indebtedness, without the consent of the commission.

(Amended by Stats. 1969, Ch. 700.)



824

The commission may require public utilities to account for the disposition of the proceeds of all sales of stocks and stock certificates or other evidence of interest or ownership, and bonds, notes, and other evidences of indebtedness, in such form and detail as it deems advisable, and may establish such rules as it deems reasonable and necessary to insure the disposition of such proceeds for the purposes specified in its order.

(Enacted by Stats. 1951, Ch. 764.)



825

All stock and every stock certificate or other evidence of interest or ownership, and every bond, note, or other evidence of indebtedness, of a public utility, issued without an order of the commission authorizing the issue thereof then in effect or not conforming in its provisions to any of the provisions which it is required by the order of authorization to contain, is void. No failure in any other respect to comply with the terms or conditions of the order of authorization of the commission shall render void any stock or stock certificate or other evidence of interest or ownership, or any bond, note, or other evidence of indebtedness, except as to a corporation or person taking it otherwise than in good faith and for value and without actual notice.

(Enacted by Stats. 1951, Ch. 764.)



826

Every public utility which, directly or indirectly issues or causes to be issued, any stock or stock certificate or other evidence of interest or ownership, or bond, note, or other evidence of indebtedness, in nonconformity with the order of the commission authorizing the issue, or contrary to the provisions of this part, or of the Constitution of this State, or which applies any part of the proceeds from the sale thereof, to any purpose other than the purpose or purposes specified in the commission s order or in an amount in excess of the amount authorized for a specified purpose in the order, is subject to a penalty of not less than five hundred dollars ($500), nor more than twenty thousand dollars ($20,000) for each offense.

(Enacted by Stats. 1951, Ch. 764.)



827

Every officer, agent, or employee of a public utility, and every other person is guilty of a felony who does any of the following acts:

(a) Knowingly authorizes, directs, aids in, issues, or executes, or causes to be issued or executed, any stock or stock certificate or other evidence of interest or ownership, or bond, note, or other evidence of indebtedness, in nonconformity with the order of the commission authorizing the issue, or contrary to the provisions of this part or of the Constitution of this State.

(b) Knowingly makes any false statement or representation in any proceeding before the commission or with knowledge of its falsity files or causes to be filed with the commission any false statement or representation which tends in any way to influence the commission to make an order authorizing the issue of any stock or stock certificate or other evidence of interest or ownership, or any bond, note, or other evidence of indebtedness, or which results in procuring from the commission the making of any such order.

(c) With knowledge that any false statement or representation was made to the commission, in any proceeding, tending in any way to influence the commission to make such order, issues or executes or negotiates, or causes to be issued, executed, or negotiated any such stock or stock certificate or other evidence of interest or ownership, or bond, note, or other evidence of indebtedness.

(d) Directly or indirectly, knowingly applies, or causes or assists to be applied any part of the proceeds from the sale of any stock or stock certificate or other evidence of interest or ownership, or bond, note, or other evidence of indebtedness, to any purpose not specified in the commission s order, or to any purpose specified in the commission s order in excess of the amount authorized for such purpose.

(e) With knowledge that any stock or stock certificate or other evidence of interest or ownership, or bond, note, or other evidence of indebtedness, has been issued or executed in violation of any of the provisions of this part, negotiates, or causes the same to be negotiated.

(Enacted by Stats. 1951, Ch. 764.)



828

No provision of this part, and no act done or performed under or in connection therewith, shall obligate the State to pay or guarantee, in any manner whatsoever, any stock or stock certificate or other evidence of interest or ownership, or bond, note, or other evidence of indebtedness, authorized, issued, or executed under the provisions of this part.

(Enacted by Stats. 1951, Ch. 764.)



829

(a) This article shall not apply to any person or corporation which transacts no business subject to regulation under this part, except performing services or delivering commodities for or to public utilities or municipal or other public corporations primarily for resale or use in serving the public or any portion thereof. This article shall apply to any public utility if the commission finds, in a proceeding to which the public utility is or may become a party, that the application of this article is required by the public interest.

(b) (1) Except for Section 828, a telephone corporation that is not regulated under a rate-of-return regulatory structure is exempt from this article. This subdivision does not exempt a telephone corporation that is also an electrical corporation or a gas corporation, unless the commission determines the telephone corporation is exempt pursuant to subdivision (c). As used in this subdivision, a rate-of-return regulatory structure means a system under which the rates and charges of the telephone corporation are limited by a maximum permissible price that may be charged for a specific service. Telephone corporations regulated by a framework under which they may exercise pricing flexibility for all or most of the services offered are not regulated under a rate-of-return regulatory structure.

(2) Notwithstanding paragraph (1), the commission may impose any requirement of this article on a telephone corporation if the commission finds, in a proceeding in which the telephone corporation is or may become a party, that the application of any provision of this article is required by the public interest.

(c) The commission may from time to time by order or rule, and subject to such terms and conditions as may be prescribed therein, exempt any public utility or class of public utility from this article if it finds that the application thereof to such public utility or class of public utility is not necessary in the public interest.

(Amended by Stats. 2007, Ch. 239, Sec. 1. Effective January 1, 2008.)



830

No public utility shall assume any obligation or liability as guarantor, endorser, surety, or otherwise in respect of the securities of any other person, firm, or corporation, when such securities are payable at periods of more than 12 months after the date thereof, without having first secured from the commission an order authorizing it so to do. Every such assumption made other than in accordance with the order of the commission authorizing it is void.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 5.5. Financing of Transition Costs

840

For the purposes of this article, the following terms shall have the following meanings:

(a) Bank means the California Infrastructure and Economic Development Bank.

(b) Financing entity means the bank, any special purpose trust, as defined in Section 63010 of the Government Code, that is authorized by the bank to issue rate reduction bonds or acquire transition property, or any other entity authorized by the bank to issue rate reduction bonds or acquire transition property, or both. The bank may authorize an entity other than a special purpose trust, as defined in Section 63010 of the Government Code, to issue rate reduction bonds only if all of the following conditions are met:

(1) The bank by resolution has determined that allowing another entity to issue rate reduction bonds would produce greater overall ratepayer savings, taking into account all relevant considerations including, but not limited to, the exclusion of interest on rate reduction bonds issued by the bank from investors gross income for California or federal income tax purposes, or both, earnings on funds collected and held by the electrical corporation prior to deposit in a fund or account for the benefit of holders of rate reduction bonds, and all costs of issuance and other transaction costs.

(2) The bank submits to the Joint Legislative Budget Committee a certified copy of the bank s resolution, together with a report setting forth the basis for the bank s determination that a financing entity other than the bank or a special purpose trust will produce greater ratepayer savings and at least 30 days have elapsed from the date of submission.

(c) Financing order shall mean an order of the commission adopted in accordance with this article, which shall include, without limitation, a procedure to require the expeditious approval by the commission of periodic adjustments to fixed transition amounts included therein to ensure recovery of all transition costs and the costs of capital associated with the proposed provision, recovery, financing, or refinancing thereof, including the costs of issuing, servicing, and retiring the rate reduction bonds contemplated by the financing order. These adjustments shall not impose fixed transition amounts upon classes of customers who were not subject to the fixed transition amounts in the pertinent financing order.

(d) Fixed transition amounts means those nonbypassable rates and other charges, including, but not limited to, distribution, connection, disconnection, and termination rates and charges, that are authorized by the commission in a financing order to recover (1) transition costs, and (2) the costs of providing, recovering, financing, or refinancing the transition costs through a plan approved by the commission in the financing order, including the costs of issuing, servicing, and retiring rate reduction bonds. If requested by the electrical corporation in its application for a financing order, fixed transition amounts shall include nonbypassable rates and other charges to recover federal and state taxes whose recovery period is modified by the transactions approved in the financing order.

(e) Rate reduction bonds means bonds, notes, certificates of participation or beneficial interest, or other evidences of indebtedness or ownership, issued pursuant to an executed indenture or other agreement of a financing entity, the proceeds of which are used, directly or indirectly, to provide, recover, finance, or refinance transition costs, and that are directly or indirectly secured by, or payable from, transition property.

(f) Transition costs means the costs, and categories of costs, of an electrical corporation for generation-related assets and obligations, consisting of generation facilities, generation-related regulatory assets, nuclear settlements, and power purchase contracts, including, but not limited to, voluntary restructuring, renegotiations, or terminations thereof approved by the commission, that were being collected in commission-approved rates on December 20, 1995, and that may become uneconomic as a result of a competitive generation market in that those costs may not be recoverable in market prices in a competitive market, and appropriate costs incurred after December 20, 1995, for capital additions to generating facilities existing as of December 20, 1995, that the commission determines are reasonable and should be recovered, provided that these costs are necessary to maintain the facilities through December 31, 2001. Transition costs shall also include the costs of refinancing or retiring of debt or equity capital of the electrical corporation, and associated federal and state tax liabilities.

(g) (1) Transition property means the property right created pursuant to this article including, without limitation, the right, title, and interest of an electrical corporation or its transferee:

(A) In and to the tariff established pursuant to a financing order, as adjusted from time to time in accordance with subdivision (c) of Section 841 and the financing order.

(B) To be paid the amount that is determined in a financing order to be the amount that the electrical corporation or its transferee is lawfully entitled to receive pursuant to the provision of this article and the proceeds thereof, and in and to all revenues, collections, claims, payments, money, or proceeds of or arising from the tariff or constituting fixed transition amounts that are the subject of a financing order including those nonbypassable rates and other charges referred to in subdivision (d).

(C) In and to all rights to obtain adjustments to the tariff pursuant to the terms of subdivision (c) of Section 841 and the financing order.

(2) Transition property shall constitute a current property right notwithstanding the fact that the value of the property right will depend on consumers using electricity or, in those instances where consumers are customers of a particular electrical corporation, the electrical corporation performing certain services.

(3) For purposes of Sections 63010 and 63025.1 of the Government Code, transition property also shall mean certificates representing primarily interests in the property rights described in paragraphs (1) and (2).

(Amended by Stats. 1997, Ch. 275, Sec. 27. Effective August 15, 1997.)



841

(a) An electrical corporation shall, by June 1, 1997, and may from time to time thereafter apply to the commission for a determination that certain transition costs may be recovered through fixed transition amounts, which would therefore constitute transition property under this article. An electrical corporation may request this determination by the commission in separate proceedings or in an order instituting investigation or order instituting rulemaking, or both. The electrical corporation shall in its application specify that the residential and small commercial customers as defined in subdivision (h) of Section 331 would benefit from reduced rates through the issuance of rate reduction bonds. The commission shall designate fixed transition amounts as recoverable in one or more financing orders if the commission determines, as part of its findings in connection with the financing order, that the designation of the fixed transition amounts, and issuance of rate reduction bonds in connection with some or all of the fixed transition amounts would reduce rates that residential and small commercial customers would have paid if the financing order were not adopted. These customers shall continue to pay fixed transition amounts after December 31, 2001, until the bonds are paid in full by the financing entity. No electrical corporation shall be found to have acted imprudently or unreasonably for failing to amend a power purchase contract where the amendment would modify or waive an existing requirement that the seller be a qualifying facility pursuant to federal law.

(b) The commission may issue financing orders in accordance with this article to facilitate the provision, recovery, financing, or refinancing of transition costs. A financing order may be adopted only upon the application of an electrical corporation and shall become effective in accordance with its terms only after the electrical corporation files with the commission the electrical corporation s written consent to all terms and conditions of the financing order. A financing order may specify how amounts collected from a customer shall be allocated between fixed transition amounts and other charges.

(c) Notwithstanding Section 455.5, Section 1708, or any other provision of law, except as otherwise provided in this subdivision with respect to transition property that has been made the basis for the issuance of rate reduction bonds, the financing orders and the fixed transition amounts shall be irrevocable and the commission shall not have authority either by rescinding, altering, or amending the financing order or otherwise, to revalue or revise for ratemaking purposes the transition costs, or the costs of providing, recovering, financing, or refinancing the transition costs, determine that the fixed transition amounts or rates are unjust or unreasonable, or in any way reduce or impair the value of transition property either directly or indirectly by taking fixed transition amounts into account when setting other rates for the electrical corporation; nor shall the amount of revenues arising with respect thereto be subject to reduction, impairment, postponement, or termination. Except as otherwise provided in this subdivision, the State of California does hereby pledge and agree with the owners of transition property and holders of rate reduction bonds that the state shall neither limit nor alter the fixed transition amounts, transition property, financing orders, and all rights thereunder until the obligations, together with the interest thereon, are fully met and discharged, provided nothing contained in this section shall preclude the limitation or alteration if and when adequate provision shall be made by law for the protection of the owners and holders. The bank as agent for the state is authorized to include this pledge and undertaking for the state in these obligations. Notwithstanding any other provision of this section, the commission shall approve the adjustments to the fixed transition amounts as may be necessary to ensure timely recovery of all transition costs that are the subject of the pertinent financing order, and the costs of capital associated with the provision, recovery, financing, or refinancing thereof, including the costs of issuing, servicing, and retiring the rate reduction bonds contemplated by the financing order. The adjustments shall not impose fixed transition amounts upon classes of customers who were not subject to the fixed transition amounts in the pertinent financing order.

(d) (1) Financing orders issued under this article do not constitute a debt or liability of the state or of any political subdivision thereof, other than the financing entity, and do not constitute a pledge of the full faith and credit of the state or any of its political subdivisions, other than the financing entity, but are payable solely from the funds provided therefor under this article and shall be consistent with Sections 1 and 18 of Article XVI of the California Constitution. This subdivision shall in no way preclude bond guarantees or enhancements pursuant to this article. All the bonds shall contain on the face thereof a statement to the following effect:

Neither the full faith and credit nor the taxing power of the State of California is pledged to the payment of the principal of, or interest on, this bond.

(2) The issuance of bonds under this article shall not directly, indirectly, or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation therefor or to make any appropriation for their payment. Nothing in this section shall prevent, or be construed to prevent, the financing entity from pledging the full faith and credit of the infrastructure bank fund to the payment of bonds or issuance of bonds authorized pursuant to this article.

(e) The commission shall establish procedures for the expeditious processing of applications for financing orders, including the approval or disapproval thereof within 120 days of the electrical corporation s making application therefor. The commission shall provide in any financing order for a procedure for the expeditious approval by the commission of periodic adjustments to the fixed transition amounts that are the subject of the pertinent financing order, as required by subdivision (c). The procedure shall require the commission to determine whether the adjustments are required on each anniversary of the issuance of the financing order, and at the additional intervals as may be provided for in the financing order, and for the adjustments, if required, to be approved within 90 days of each anniversary of the issuance of the financing order, or of each additional interval provided for in the financing order.

(f) Fixed transition amounts shall constitute transition property when, and to the extent that, a financing order authorizing the fixed transition amounts has become effective in accordance with this article, and the transition property shall thereafter continuously exist as property for all purposes with all of the rights and privileges of this article for the period and to the extent provided in the financing order, but in any event until the rate reduction bonds are paid in full, including all principal, interest, premium, costs, and arrearages thereon.

(g) Any surplus fixed transition amounts in excess of the amounts necessary to pay principal, premium, if any, interest and expenses of the issuance of the rate reduction bonds shall be remitted to the financing entity and may be used to benefit residential and small commercial customers if this would not result in a recharacterization of the tax, accounting, and other intended characteristics of the financing, including, but not limited to, the following:

(1) Avoiding the recognition of debt on the electrical corporation s balance sheet for financial accounting and regulatory purposes.

(2) Treating the rate reduction bonds as debt of the electrical corporation or its affiliates for federal income tax purposes.

(3) Treating the transfer of the transition property by the electrical corporation as a true sale for bankruptcy purposes.

(4) Avoiding any adverse impact of the financing on the electrical corporation s credit rating.

(Amended by Stats. 1997, Ch. 275, Sec. 28. Effective August 15, 1997.)



842

(a) Financing entities may issue rate reduction bonds upon approval by the commission in the pertinent financing orders. Rate reduction bonds shall be nonrecourse to the credit or any assets of the electrical corporation, other than the transition property as specified in the pertinent financing order.

(b) Electrical corporations may sell and assign all or portions of their interest in transition property to an affiliate. Electrical corporations or their affiliates may sell or assign their interests to one or more financing entities that make that property the basis for issuance of rate reduction bonds to the extent approved in the pertinent financing orders. Electrical corporations, their affiliates, or financing entities may pledge transition property as collateral, directly or indirectly, for rate reduction bonds to the extent approved in the pertinent financing orders providing for a security interest in the transition property, in the manner as set forth in Section 843. In addition transition property may be sold or assigned by (1) the financing entity or a trustee for the holders of rate reduction bonds in connection with the exercise of remedies upon a default, or (2) any person acquiring the transition property after a sale or assignment pursuant to this subdivision.

(c) To the extent that any interest in transition property is so sold or assigned, or is so pledged as collateral, the commission shall authorize the electrical corporation to contract with the financing entity that it will continue to operate its system to provide service to its customers, will collect amounts in respect of the fixed transition amounts for the benefit and account of the financing entity, and will account for and remit these amounts to or for the account of the financing entity. Contracting with the financing entity in accordance with that authorization shall not impair or negate the characterization of the sale, assignment, or pledge as an absolute transfer, a true sale, or security interest, as applicable.

(d) Notwithstanding Section 1708 or any other provision of law, any requirement under this article or a financing order that the commission take action with respect to the subject matter of a financing order shall be binding upon the commission, as it may be constituted from time to time, and any successor agency exercising functions similar to the commission and the commission shall have no authority to rescind, alter, or amend that requirement in a financing order. The approval by the commission in a financing order of the issuance by an electrical corporation or a financing entity of rate reduction bonds shall include the approvals, if any, as may be required by Article 5 (commencing with Section 816) and Section 701.5. Nothing in Section 701.5 shall be construed to prohibit the issuance of rate reduction bonds upon the terms and conditions as may be approved by the commission in a financing order. Section 851 shall not be applicable to the transfer or pledge of transition property, the issuance of rate reduction bonds, or related transactions approved in a financing order.

(Amended by Stats. 1997, Ch. 275, Sec. 29. Effective August 15, 1997.)



843

(a) A security interest in transition property is valid, is enforceable against the pledgor and third parties, subject to the rights of any third parties holding security interests in the transition property perfected in the manner described in this section, and attaches when all of the following have taken place:

(1) The commission has issued the financing order authorizing the fixed transition amounts included in the transition property.

(2) Value has been given by the pledgees of the transition property.

(3) The pledgor has signed a security agreement covering the transition property.

(b) A valid and enforceable security interest in transition property is perfected when it has attached and when a financing statement has been filed in accordance with Chapter 5 (commencing with Section 9501) of Division 9 of the Commercial Code naming the pledgor of the transition property as debtor and identifying the transition property. Any description of the transition property shall be sufficient if it refers to the financing order creating the transition property. A copy of the financing statement shall be filed with the commission by the electrical corporation that is the pledgor or transferor of the transition property, and the commission may require the electrical corporation to make other filings with respect to the security interest in accordance with procedures it may establish, provided that the filings shall not affect the perfection of the security interest.

(c) A perfected security interest in transition property is a continuously perfected security interest in all revenues and proceeds arising with respect thereto, whether or not the revenues or proceeds have accrued. Conflicting security interests shall rank according to priority in time of perfection. Transition property shall constitute property for all purposes, including for contracts securing rate reduction bonds, whether or not the revenues and proceeds arising with respect thereto have accrued.

(d) Subject to the terms of the security agreement covering the transition property and the rights of any third parties holding security interests in the transition property perfected in the manner described in this section, the validity and relative priority of a security interest created under this section is not defeated or adversely affected by the commingling of revenues arising with respect to the transition property with other funds of the electrical corporation that is the pledgor or transferor of the transition property, or by any security interest in a deposit account of that electrical corporation perfected under Division 9 (commencing with Section 9101) of the Commercial Code into which the revenues are deposited. Subject to the terms of the security agreement, upon compliance with the requirements of Section 9311 of the Commercial Code, the pledgees of the transition property shall have a perfected security interest in all cash and deposit accounts of the electrical corporation in which revenues arising with respect to the transition property have been commingled with other funds, but the perfected security interest shall be limited to an amount not greater than the amount of the revenues with respect to the transition property received by the electrical corporation within 12 months before (1) any default under the security agreement or (2) the institution of insolvency proceedings by or against the electrical corporation, less payments from the revenues to the pledgees during that 12-month period.

(e) If an event of default occurs under the security agreement covering the transition property, the pledgees of the transition property, subject to the terms of the security agreement, shall have all rights and remedies of a secured party upon default under Division 9 (commencing with Section 9101) of the Commercial Code, and shall be entitled to foreclose or otherwise enforce their security interest in the transition property, subject to the rights of any third parties holding prior security interests in the transition property perfected in the manner provided in this section. In addition, the commission may require, in the financing order creating the transition property, that, in the event of default by the electrical corporation in payment of revenues arising with respect to the transition property, the commission and any successor thereto, upon the application by the pledgees or transferees, including transferees under Section 844, of the transition property, and without limiting any other remedies available to the pledgees or transferees by reason of the default, shall order the sequestration and payment to the pledgees or transferees of revenues arising with respect to the transition property. Any order shall remain in full force and effect notwithstanding any bankruptcy, reorganization, or other insolvency proceedings with respect to the debtor, pledgor, or transferor of the transition property. Any surplus in excess of amounts necessary to pay principal, premium, if any, interest, costs, and arrearages on the rate reduction bonds, and other costs arising under the security agreement, shall be remitted to the debtor or to the pledgor or transferor.

(f) Section 5451 of the Government Code shall not apply to any pledge of transition property by a financing entity. Sections 9204 and 9205 of the Commercial Code shall apply to a pledge of transition property by an electrical corporation, an affiliate of an electrical corporation, or a financing entity.

(g) This section sets forth the terms by which a consensual security interest can be created and perfected in the transition property. Unless otherwise ordered by the commission with respect to any series of rate reduction bonds on or prior to the issuance of the series, there shall exist a statutory lien as provided in this subdivision. Upon the effective date of the financing order, there shall exist a first priority lien on all transition property then existing or thereafter arising pursuant to the terms of the financing order. This lien shall arise by operation of this section automatically without any action on the part of the electrical corporation, any affiliate thereof, the financing entity, or any other person. This lien shall secure all obligations, then existing or subsequently arising, to the holders of the rate reduction bonds issued pursuant to the financing order, the trustee or representative for the holders, and any other entity specified in the financing order. The persons for whose benefit this lien is established shall, upon the occurrence of any defaults specified in the financing order, have all rights and remedies of a secured party upon default under Division 9 (commencing with Section 9101) of the Commercial Code, and shall be entitled to foreclose or otherwise enforce this statutory lien in the transition property. This lien shall attach to the transition property regardless of who shall own, or shall subsequently be determined to own, the transition property including any electrical corporation, any affiliate thereof, the financing entity, or any other person. This lien shall be valid, perfected, and enforceable against the owner of the transition property and all third parties upon the effectiveness of the financing order without any further public notice; provided, however, that any person may, but shall not be required to, file a financing statement in accordance with subdivision (b). Financing statements so filed may be protective filings and shall not be evidence of the ownership of the transition property.

A perfected statutory lien in transition property is a continuously perfected lien in all revenues and proceeds arising with respect thereto, whether or not the revenues or proceeds have accrued. Conflicting liens shall rank according to priority in time of perfection. Transition property shall constitute property for all purposes, including for contracts securing rate reduction bonds, whether or not the revenues and proceeds arising with respect thereto have accrued.

In addition, the commission may require, in the financing order creating the transition property, that, in the event of default by the electrical corporation in payment of revenues arising with respect to transition property, the commission and any successor thereto, upon the application by the beneficiaries of the statutory lien, and without limiting any other remedies available to the beneficiaries by reason of the default, shall order the sequestration and payment to the beneficiaries of revenues arising with respect to the transition property. Any order shall remain in full force and effect notwithstanding any bankruptcy, reorganization, or other insolvency proceedings with respect to the debtor, pledgor, or transferor of the transition property. Any surplus in excess of amounts necessary to pay principal, premium, if any, interest, costs, and arrearages on the rate reduction bonds, and other costs arising in connection with the documents governing the rate reduction bonds, shall be remitted to the debtor or to the pledgor or transferor.

(Amended by Stats. 1999, Ch. 991, Sec. 55. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



844

(a) A transfer of transition property by an electrical corporation to an affiliate or to a financing entity, or by an affiliate of an electrical corporation or a financing entity to another financing entity, which the parties have in the governing documentation expressly stated to be a sale or other absolute transfer, in a transaction approved in a financing order, shall be treated as an absolute transfer of all of the transferor s right, title, and interest (as in a true sale), and not as a pledge or other financing, of the transition property, other than for federal and state income and franchise tax purposes. Granting to holders of rate reduction bonds a preferred right to revenues of the electrical corporation, or the provision by the company of other credit enhancement with respect to rate reduction bonds, shall not impair or negate the characterization of any transfer as a true sale, other than for federal and state income and franchise tax purposes.

(b) A transfer of transition property shall be deemed perfected as against third persons when both of the following have taken place:

(1) The commission has issued the financing order authorizing the fixed transition amounts included in the transition property.

(2) An assignment of the transition property in writing has been executed and delivered to the transferee.

(c) As between bona fide assignees of the same right for value without notice, the assignee first filing a financing statement in accordance with Chapter 5 (commencing with Section 9501) of Division 9 of the Commercial Code naming the assignor of the transition property as debtor and identifying the transition property has priority. Any description of the transition property shall be sufficient if it refers to the financing order creating the transition property. A copy of the financing statement shall be filed by the assignee with the commission, and the commission may require the assignor or the assignee to make other filings with respect to the transfer in accordance with procedures it may establish, but these filings shall not affect the perfection of the transfer.

(Amended by Stats. 1999, Ch. 991, Sec. 56. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



845

Any successor to the electrical corporation, whether pursuant to any bankruptcy, reorganization, or other insolvency proceeding, or pursuant to any merger, sale, or transfer, by operation of law, or otherwise, shall perform and satisfy all obligations of the electrical corporation pursuant to this article in the same manner and to the same extent as the electrical corporation, including, but not limited to, collecting and paying to the holders of rate reduction bonds or their representatives or the applicable financing entity revenues arising with respect to the transition property sold to the applicable financing entity or pledged to secure rate reduction bonds.

(Added by Stats. 1996, Ch. 854, Sec. 11. Effective September 24, 1996.)



846

The authority of the commission to issue financing orders pursuant to Section 841 shall expire on December 31, 2015. The expiration of the authority shall have no effect upon financing orders adopted by the commission pursuant to this article or any transition property arising therefrom, or upon the charges authorized to be levied thereunder, or the rights, interests, and obligations of the electrical corporation or a financing entity or holders of transition bonds pursuant to the financing order, or the authority of the commission to monitor, supervise, or take further action with respect to the order in accordance with the terms of this article and of the order.

(Added by Stats. 1996, Ch. 854, Sec. 11. Effective September 24, 1996.)



846.2

(a) Notwithstanding subdivision (c) of Section 841, for any electrical corporation that ended its rate freeze period described in subdivision (a) of Section 368 prior to July 15, 1999, the commission may order a fair and reasonable credit to ratepayers of any excess rate reduction bond proceeds.

(b) Excess rate reduction bond proceeds, as used in this section, means proceeds from the sale of rate reduction bonds authorized by commission financing orders issued pursuant to this article that are subsequently determined by the commission to be in excess of the amounts necessary to provide the 10-percent rate reduction during the period when the rates were frozen pursuant to subdivision (a) of Section 368.

(Added by Stats. 1999, Ch. 683, Sec. 1. Effective January 1, 2000.)



847

Regulations adopted to implement this article shall not be subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 1996, Ch. 854, Sec. 11. Effective September 24, 1996.)






ARTICLE 5.6. Financing Utility Recovery

848

For the purposes of this article, the following terms shall have the following meanings:

(a) Consumer means any individual, governmental body, trust, business entity or nonprofit organization which consumes electricity that has been transmitted or distributed by means of electric transmission or distribution facilities, whether those electric transmission or distribution facilities are owned by the consumer, the recovery corporation, or any other party.

(b) Financing entity means the recovery corporation or any subsidiary or affiliate of the recovery corporation that is authorized by the commission to issue recovery bonds or acquire recovery property, or both.

(c) Financing order means an order of the commission adopted in accordance with this article, which shall include, without limitation, a procedure to require the expeditious approval by the commission of periodic adjustments to fixed recovery amounts and to any associated fixed recovery tax amounts included in that financing order to ensure recovery of all recovery costs and the costs associated with the proposed recovery, financing, or refinancing thereof, including the costs of servicing and retiring the recovery bonds contemplated by the financing order.

(d) Fixed recovery amounts means those nonbypassable rates and other charges, including, but not limited to, distribution, connection, disconnection, and termination rates and charges, that are authorized by the commission in a financing order to recover (1) recovery costs specified in the financing order, and (2) the costs of recovering, financing, or refinancing those recovery costs through a plan approved by the commission in the financing order, including the costs of servicing and retiring recovery bonds.

(e) Fixed recovery tax amounts means those nonbypassable rates and other charges, including, but not limited to, distribution, connection, disconnection, and termination rates and charges, that are needed to recover federal and State of California income and franchise taxes associated with fixed recovery amounts authorized by the commission in the financing order and that are not financed from proceeds of recovery bonds.

(f) Recovery bonds means bonds, notes, certificates of participation or beneficial interest, or other evidences of indebtedness or ownership, issued pursuant to an executed indenture or other agreement of a financing entity, the proceeds of which are used, directly or indirectly, to recover, finance, or refinance recovery costs, and that are directly or indirectly secured by, or payable from, recovery property.

(g) Recovery corporation means Pacific Gas and Electric Company, the electrical corporation described in the commission s Decision No. 03-12-035.

(h) Recovery costs means (1) the unamortized balance of the regulatory asset arising and existing pursuant to the commission s Decision No. 03-12-035, (2) federal and State of California income and franchise taxes associated with recovery of the unamortized balance of that regulatory asset, (3) costs of issuing recovery bonds, and (4) professional fees, consultant fees, redemption premiums, tender premiums and other costs incurred by the recovery corporation in using proceeds of recovery bonds to acquire outstanding securities of the recovery corporation.

(i) (1) Recovery property means the property right created pursuant to this article, including, without limitation, the right, title, and interest of the recovery corporation or its transferee:

(A) In and to the tariff established pursuant to a financing order, as adjusted from time to time in accordance with Section 848.1 and the financing order.

(B) To be paid the amount that is determined in a financing order to be the amount that the recovery corporation or its transferee is lawfully entitled to receive pursuant to the provisions of this article and the proceeds thereof, and in and to all revenues, collections, claims, payments, money, or proceeds of or arising from the tariff or constituting fixed recovery amounts that are the subject of a financing order including those nonbypassable rates and other charges referred to in subdivision (d).

(C) In and to all rights to obtain adjustments to the tariff relating to fixed recovery amounts pursuant to the terms of Section 848.1 and the financing order.

(2) Recovery property shall not include the right to be paid fixed recovery tax amounts.

(3) Recovery property shall constitute a current property right notwithstanding the fact that the value of the property right will depend on consumers using electricity or, in those instances where consumers are customers of the recovery corporation, the recovery corporation performing certain services.

(j) Service territory means the geographical area that the recovery corporation provided with electric distribution service as of December 19, 2003.

(Amended by Stats. 2008, Ch. 558, Sec. 27. Effective January 1, 2009.)



848.1

(a) No later than 120 days after the effective date of this article, and from time to time thereafter, the recovery corporation shall apply to the commission for a determination that some or all of the recovery corporation s recovery costs may be recovered through fixed recovery amounts, which would be recovery property under this article, and that any portion of the recovery corporation s federal and State of California income and franchise taxes associated with those fixed recovery amounts and not financed from proceeds of recovery bonds be recovered through fixed recovery tax amounts. The recovery corporation may request this determination by the commission in a separate proceeding or in an existing proceeding, or both. The recovery corporation shall in its application specify that consumers within its service territory would benefit from reduced rates on a present value basis through the issuance of recovery bonds. The commission shall designate fixed recovery amounts and any associated fixed recovery tax amounts as recoverable in one or more financing orders if the commission determines, as part of its findings in connection with the financing order, that the designation of the fixed recovery amounts and any associated fixed recovery tax amounts, and the issuance of recovery bonds in connection with fixed recovery amounts, would reduce the rates on a present value basis that consumers within the recovery corporation s service territory would pay if the financing order were not adopted. Fixed recovery amounts and any associated fixed recovery tax amounts shall only be imposed on existing and future consumers in the service territory. Consumers within the service territory shall continue to pay fixed recovery amounts and any associated fixed tax recovery amounts until the recovery bonds are paid in full by the financing entity. Once the recovery bonds have been paid in full, the payment by consumers of fixed recovery amounts and fixed recovery tax amounts shall terminate.

(b) The commission shall establish an effective mechanism that ensures recovery of recovery costs through fixed recovery amounts and any associated fixed recovery tax amounts from existing and future consumers in the service territory, provided that the costs shall not be recoverable from any of the following:

(1) New load or incremental load of an existing consumer of the recovery corporation where the load is being met through a direct transaction and the transaction does not require the use of transmission or distribution facilities owned by the recovery corporation.

(2) Customer Generation departing load that is exempt from Department of Water Resources power charges pursuant to the commission s Decision No. 03-04-030, as modified by Decision No. 03-04-041, and as clarified and affirmed by Decision No. 03-05-039, except that the load shall pay the costs as a component of and in proportion to any purchase of electricity delivered by the recovery corporation under standby or other service made following its departure.

(3) The Department of Water Resources, with respect to the pumping, generation, and transmission facilities and operations of the State Water Resources Development System, except to the extent that system facilities receive electric service from the recovery corporation on or after December 19, 2003, under a commission approved tariff.

(4) Retail electric load, continuously served by a local publicly owned electric utility from January 1, 2000, through the effective date of the act adding this section.

(5) Load that thereafter comes to take electric service from a city where all the following conditions are met:

(A) The new load is from locations that never received electric service from the recovery corporation.

(B) The city owns and operates the local publicly owned electric utility.

(C) The local publicly owned electric utility served more than 95 percent of the customers receiving electric service residing within the city limits prior to December 19, 2003.

(D) The city annexed the territory in which the load is located on or after December 19, 2003.

(E) Following annexation, the city provides all municipal services to the annexed territory that the city provides to other territory within the city limits, including electric service.

(F) The total load exempt from paying fixed recovery amounts and associated fixed recovery tax amounts pursuant to subparagraphs (A) through (D), inclusive, does not exceed 50 megawatts, as determined by the commission, and any load above the 50 megawatt exemption amount shall be responsible for paying recovery amounts and associated fixed recovery tax amounts, except as provided in subdivision (c).

(c) Except as provided in paragraphs (4) and (5) of subdivision (b), the commission shall determine the extent to which fixed recovery amounts and any associated fixed recovery tax amounts are recoverable from new municipal load, consistent with the commission s determination in the limited rehearing granted in Decision 03-08-076. The determination of the commission shall be made on the earlier of the date it adopts a financing order or December 31, 2004.

(d) Except as provided in paragraphs (4) and (5) of subdivision (b) and in subdivision (c), the obligation to pay fixed recovery amounts and any associated fixed recovery tax amounts cannot be avoided by the formation of a local publicly owned electric utility on or after December 19, 2003, or by annexation of any portion of the service territory of the recovery corporation by an existing local publicly owned electric utility.

(e) Recovery bonds authorized by the commission s financing orders may be issued in one or more series on or before December 31, 2006.

(f) The commission may issue financing orders in accordance with this article to facilitate the recovery, financing, or refinancing of recovery costs. A financing order may be adopted only upon the application of the recovery corporation and shall become effective in accordance with its terms only after the recovery corporation files with the commission the recovery corporation s written consent to all terms and conditions of the financing order. A financing order may specify how amounts collected from a consumer shall be allocated between fixed recovery amounts, any associated fixed recovery tax amounts, and other charges.

(g) Notwithstanding Section 455.5 or 1708, or any other provision of law, except as otherwise provided in Section 848.7 or in this subdivision with respect to recovery property that has been made the basis for the issuance of recovery bonds and with respect to any associated fixed recovery tax amounts, the financing order, the fixed recovery amounts and any associated fixed recovery tax amounts shall be irrevocable, and the commission shall not have authority either by rescinding, altering, or amending the financing order or otherwise, to revalue or revise for ratemaking purposes, the recovery costs or the costs of recovering, financing, or refinancing the recovery costs, determine that the fixed recovery amounts, any associated fixed recovery tax amounts or rates are unjust or unreasonable, or in any way reduce or impair the value of recovery property or of the right to receive any associated fixed recovery tax amounts either directly or indirectly by taking fixed recovery amounts or any associated fixed recovery tax amounts into account when setting other rates for the recovery corporation or when setting charges for the Department of Water Resources; nor shall the amount of revenues arising with respect thereto be subject to reduction, impairment, postponement, or termination. Except as otherwise provided in this subdivision, the State of California does hereby pledge and agree with the recovery corporation, owners of recovery property, and holders of recovery bonds that the state shall neither limit nor alter the fixed recovery amounts, any associated fixed recovery tax amounts, recovery property, financing orders, or any rights thereunder until the recovery bonds, together with the interest thereon, are fully paid and discharged, and any associated fixed recovery tax amounts have been satisfied or, in the alternative, have been refinanced through an additional issue of recovery bonds; provided nothing contained in this section shall preclude the limitation or alteration if and when adequate provision shall be made by law for the protection of the recovery corporation, owners, and holders. The financing entity is authorized to include this pledge and undertaking for the state in these recovery bonds. Notwithstanding any other provision of this section, the commission shall approve adjustments to the fixed recovery amounts and any associated fixed recovery tax amounts as may be necessary to ensure timely recovery of all recovery costs that are the subject of the pertinent financing order, and the costs of capital associated with the recovery, financing, or refinancing thereof, including servicing and retiring the recovery bonds contemplated by the financing order. When setting other rates for the recovery corporation, nothing in this subdivision shall prevent the commission from taking into account either of the following:

(1) Any collection of fixed recovery amounts in excess of amounts actually required to pay recovery costs financed or refinanced by recovery bonds.

(2) Any collection of fixed recovery tax amounts in excess of amounts actually required to pay federal and State of California income and franchise taxes associated with fixed recovery amounts; provided that this would not result in a recharacterization of the tax, accounting, and other intended characteristics of the financing, including, but not limited to, either of the following:

(A) Treating the recovery bonds as debt of the recovery corporation or its affiliates for federal income tax purposes.

(B) Treating the transfer of the recovery property by the recovery corporation as a true sale for bankruptcy purposes.

(h) (1) Financing orders issued under this article do not constitute a debt or liability of the state or of any political subdivision thereof, and do not constitute a pledge of the full faith and credit of the state or any of its political subdivisions, but are payable solely from the funds provided therefor under this article and shall be consistent with Sections 1 and 18 of Article XVI of the California Constitution. This subdivision shall in no way preclude bond guarantees or enhancements pursuant to this article. All recovery bonds shall contain on the face thereof a statement to the following effect: Neither the full faith and credit nor the taxing power of the State of California is pledged to the payment of the principal of, or interest on, this bond.

(2) The issuance of recovery bonds under this article shall not directly, indirectly, or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation therefor or to make any appropriation for their payment.

(i) The commission shall establish procedures for the expeditious processing of applications for financing orders, including the approval or disapproval thereof within 120 days of the recovery corporation making application therefor. The commission shall provide in any financing order for a procedure for the expeditious approval by the commission of periodic adjustments to the fixed recovery amounts and any associated fixed recovery tax amounts that are the subject of the pertinent financing order, as required by subdivision (g). The procedure shall require the commission to determine whether the adjustments are required on each anniversary of the issuance of the financing order, and at the additional intervals as may be provided for in the financing order, and for the adjustments, if required, to be approved within 90 days of each anniversary of the issuance of the financing order, or of each additional interval provided for in the financing order.

(j) Fixed recovery amounts are recovery property when, and to the extent that, a financing order authorizing the fixed recovery amounts has become effective in accordance with this article, and the recovery property shall thereafter continuously exist as property for all purposes with all of the rights and privileges of this article for the period and to the extent provided in the financing order, but in any event until the recovery bonds are paid in full, including all principal, interest, premium, costs, and arrearages thereon.

(k) This article and any financing order made pursuant to this article do not amend, reduce, modify, or otherwise affect the right of the Department of Water Resources to recover its revenue requirements and to receive the charges that it is to recover and receive pursuant to Division 27 (commencing with Section 80000) of the Water Code, or pursuant to any agreement entered into by the commission and the Department of Water Resources pursuant to that division.

(Added by Stats. 2004, Ch. 46, Sec. 5. Effective June 7, 2004.)



848.2

(a) The financing entity may issue recovery bonds upon approval by the commission in the pertinent financing orders. Recovery bonds shall be nonrecourse to the credit or any assets of the recovery corporation, other than the recovery property as specified in the pertinent financing order.

(b) The recovery corporation may sell and assign all or portions of its interest in recovery property to one or more financing entities that make that recovery property the basis for issuance of recovery bonds, to the extent approved in the financing order. The recovery corporation or financing entity may pledge recovery property as collateral, directly or indirectly, for recovery bonds to the extent approved in the pertinent financing orders providing for a security interest in the recovery property, in the manner set forth in Section 848.3. In addition, recovery property may be sold or assigned by (1) the financing entity or a trustee for the holders of recovery bonds in connection with the exercise of remedies upon a default, or (2) any person acquiring the recovery property after a sale or assignment pursuant to this subdivision.

(c) To the extent that any interest in recovery property is so sold or assigned, or is so pledged as collateral, the commission shall authorize the recovery corporation to contract with the financing entity that it will continue to operate its system to provide service to consumers within its service territory, will collect amounts in respect of the fixed recovery amounts for the benefit and account of the financing entity, and will account for and remit these amounts to or for the account of the financing entity. Contracting with the financing entity in accordance with that authorization shall not impair or negate the characterization of the sale, assignment, or pledge as an absolute transfer, a true sale, or security interest, as applicable.

(d) Notwithstanding Section 1708 or any other provision of law, any requirement under this article or a financing order that the commission take action with respect to the subject matter of a financing order shall be binding upon the commission, as it may be constituted from time to time, and any successor agency exercising functions similar to the commission, and the commission shall have no authority to rescind, alter, or amend that requirement in a financing order. The approval by the commission in a financing order of the issuance by the recovery corporation or a financing entity of recovery bonds shall include the approvals, if any, as may be required by Article 5 (commencing with Section 816) and Section 701.5. Nothing in Section 701.5 shall be construed to prohibit the issuance of recovery bonds upon the terms and conditions as may be approved by the commission in a financing order. Section 851 is not applicable to the transfer or pledge of recovery property, the issuance of recovery bonds, or related transactions approved in a financing order.

(Added by Stats. 2004, Ch. 46, Sec. 5. Effective June 7, 2004.)



848.3

(a) A security interest in recovery property is valid, is enforceable against the pledgor and third parties, subject to the rights of any third parties holding security interests in the recovery property perfected in the manner described in this section, and attaches when all of the following have taken place:

(1) The commission has issued the financing order authorizing the fixed recovery amounts included in the recovery property.

(2) Value has been given by the pledgees of the recovery property.

(3) The pledgor has signed a security agreement covering the recovery property.

(b) A valid and enforceable security interest in recovery property is perfected when it has attached and when a financing statement has been filed in accordance with Chapter 5 (commencing with Section 9501) of Division 9 of the Commercial Code naming the pledgor of the recovery property as debtor and identifying the recovery property. Any description of the recovery property shall be sufficient if it refers to the financing order creating the recovery property. A copy of the financing statement shall be filed with the commission by the recovery corporation that is the pledgor or transferor of the recovery property, and the commission may require the recovery corporation to make other filings with respect to the security interest in accordance with procedures it may establish, provided that the filings shall not affect the perfection of the security interest.

(c) A perfected security interest in recovery property is a continuously perfected security interest in all revenues and proceeds arising with respect thereto, whether or not the revenues or proceeds have accrued. Conflicting security interests shall rank according to priority in time of perfection. Recovery property shall constitute property for all purposes, including for contracts securing recovery bonds, whether or not the revenues and proceeds arising with respect thereto have accrued.

(d) Subject to the terms of the security agreement covering the recovery property and the rights of any third parties holding security interests in the recovery property perfected in the manner described in this section, the validity and relative priority of a security interest created under this section is not defeated or adversely affected by the commingling of revenues arising with respect to the recovery property with other funds of the recovery corporation that is the pledgor or transferor of the recovery property, or by any security interest in a deposit account of that recovery corporation perfected under Division 9 (commencing with Section 9101) of the Commercial Code into which the revenues are deposited. Subject to the terms of the security agreement, upon compliance with the requirements of paragraph (1) of subdivision (b) of Section 9312 of the Commercial Code, the pledgees of the recovery property shall have a perfected security interest in all cash and deposit accounts of the recovery corporation in which revenues arising with respect to the recovery property have been commingled with other funds, but the perfected security interest shall be limited to an amount not greater than the amount of the revenues with respect to the recovery property received by the recovery corporation within 12 months before (1) any default under the security agreement or (2) the institution of insolvency proceedings by or against the recovery corporation, less payments from the revenues to the pledgees during that 12-month period.

(e) If an event of default occurs under the security agreement covering the recovery property, the pledgees of the recovery property, subject to the terms of the security agreement, shall have all rights and remedies of a secured party upon default under Division 9 (commencing with Section 9101) of the Commercial Code, and are entitled to foreclose or otherwise enforce their security interest in the recovery property, subject to the rights of any third parties holding prior security interests in the recovery property perfected in the manner provided in this section. In addition, the commission may require in the financing order creating the recovery property that, in the event of default by the recovery corporation in payment of revenues arising with respect to the recovery property, the commission and any successor thereto, upon the application by the pledgees or transferees, including transferees under Section 848.4, of the recovery property, and without limiting any other remedies available to the pledgees or transferees by reason of the default, shall order the sequestration and payment to the pledgees or transferees of revenues arising with respect to the recovery property. Any order shall remain in full force and effect notwithstanding any bankruptcy, reorganization, or other insolvency proceedings with respect to the debtor. Any surplus in excess of amounts necessary to pay principal, premium, if any, interest, costs, and arrearages on the recovery bonds, and other costs arising under the security agreement, shall be remitted to the debtor.

(f) Sections 9204 and 9205 of the Commercial Code apply to a pledge of recovery property by the recovery corporation, an affiliate of the recovery corporation, or a financing entity.

(g) This section sets forth the terms by which a consensual security interest can be created and perfected in the recovery property. Unless otherwise ordered by the commission with respect to any series of recovery bonds on or prior to the issuance of the series, there shall exist a statutory lien as provided in this subdivision. Upon the effective date of the financing order, there shall exist a first priority lien on all recovery property then existing or thereafter arising pursuant to the terms of the financing order. This lien shall arise by operation of this section automatically without any action on the part of the recovery corporation, any affiliate thereof, the financing entity, or any other person. This lien shall secure all obligations, then existing or subsequently arising, to the holders of the recovery bonds issued pursuant to the financing order, the trustee or representative for the holders, and any other entity specified in the financing order. The persons for whose benefit this lien is established shall, upon the occurrence of any defaults specified in the financing order, have all rights and remedies of a secured party upon default under Division 9 (commencing with Section 9101) of the Commercial Code, and are entitled to foreclose or otherwise enforce this statutory lien in the recovery property. This lien attaches to the recovery property regardless of who owns, or is subsequently determined to own, the recovery property, including the recovery corporation, any affiliate thereof, the financing entity, or any other person. This lien shall be valid, perfected, and enforceable against the owner of the recovery property and all third parties upon the effectiveness of the financing order without any further public notice; provided, however, that any person may, but is not required to, file a financing statement in accordance with subdivision (b). Financing statements so filed may be protective filings and are not evidence of the ownership of the recovery property.

A perfected statutory lien in recovery property is a continuously perfected lien in all revenues and proceeds arising with respect thereto, whether or not the revenues or proceeds have accrued. Conflicting liens shall rank according to priority in time of perfection. Recovery property shall constitute property for all purposes, including for contracts securing recovery bonds, whether or not the revenues and proceeds arising with respect thereto have accrued.

In addition, the commission may require, in the financing order creating the recovery property, that, in the event of default by the recovery corporation in the payment of revenues arising with respect to recovery property, the commission and any successor thereto, upon the application by the beneficiaries of the statutory lien, and without limiting any other remedies available to the beneficiaries by reason of the default, shall order the sequestration and payment to the beneficiaries of revenues arising with respect to the recovery property. Any order shall remain in full force and effect notwithstanding any bankruptcy, reorganization, or other insolvency proceedings with respect to the debtor. Any surplus in excess of amounts necessary to pay principal, premium, if any, interest, costs, and arrearages on the recovery bonds, and other costs arising in connection with the documents governing the recovery bonds, shall be remitted to the debtor.

(Added by Stats. 2004, Ch. 46, Sec. 5. Effective June 7, 2004.)



848.4

(a) A transfer of recovery property by the recovery corporation to an affiliate or to a financing entity, or by an affiliate of the recovery corporation or a financing entity to another financing entity, which the parties in the governing documentation have expressly stated to be a sale or other absolute transfer, in a transaction approved in a financing order, shall be treated as an absolute transfer of all of the transferor s right, title, and interest (as in a true sale), and not as a pledge or other financing, of the recovery property, other than for federal and state income and franchise tax purposes. The grant to holders of recovery bonds of a preferred right to revenues of the recovery corporation, or the provision by the company of other credit enhancement with respect to recovery bonds, shall not impair or negate the characterization of any transfer as a true sale, other than for federal and state income and franchise tax purposes.

(b) A transfer of recovery property shall be deemed perfected as against third persons when both of the following have taken place:

(1) The commission has issued the financing order authorizing the fixed recovery amounts included in the recovery property.

(2) An assignment of the recovery property in writing has been executed and delivered to the transferee.

(c) As between bona fide assignees of the same right for value without notice, the assignee first filing a financing statement in accordance with Chapter 5 (commencing with Section 9501) of Division 9 of the Commercial Code naming the assignor of the recovery property as debtor and identifying the recovery property has priority. Any description of the recovery property is sufficient if it refers to the financing order creating the recovery property. A copy of the financing statement shall be filed by the assignee with the commission, and the commission may require the assignor or the assignee to make other filings with respect to the transfer in accordance with procedures it may establish, but these filings shall not affect the perfection of the transfer.

(Added by Stats. 2004, Ch. 46, Sec. 5. Effective June 7, 2004.)



848.5

Any successor to the recovery corporation, whether pursuant to any bankruptcy, reorganization, or other insolvency proceeding, or pursuant to any merger, sale, or transfer, by operation of law, or otherwise, shall perform and satisfy all obligations of the recovery corporation pursuant to this article in the same manner and to the same extent as the recovery corporation, including, but not limited to, collecting and paying to the holders of recovery bonds, or their representatives, or the applicable financing entity revenues arising with respect to the recovery property sold to the applicable financing entity or pledged to secure recovery bonds. Any successor to the recovery corporation is entitled to receive any fixed recovery tax amounts otherwise payable to the recovery corporation.

(Added by Stats. 2004, Ch. 46, Sec. 5. Effective June 7, 2004.)



848.6

The authority of the commission to issue financing orders pursuant to Section 848.1 shall expire on December 31, 2006. The expiration of the authority shall have no effect upon financing orders adopted by the commission pursuant to this article or any recovery property arising therefrom, or upon the charges authorized to be levied thereunder, or the rights, interests, and obligations of the recovery corporation or a financing entity or holders of recovery bonds pursuant to the financing order, or the authority of the commission to monitor, supervise, or take further action with respect to the order in accordance with the terms of this article and of the order.

(Added by Stats. 2004, Ch. 46, Sec. 5. Effective June 7, 2004.)



848.7

Notwithstanding subdivision (g) of Section 848.1, the commission shall credit ratepayers, in a manner to be determined by the commission, with the net after tax amount of any payments, offsets, or other credits the recovery corporation actually receives from generators of electricity or other energy suppliers that would have reduced the unamortized balance of the recovery corporation s regulatory asset created under the commission s Decision No. 03-12-035 but for the prior issuance of recovery bonds.

(Added by Stats. 2004, Ch. 46, Sec. 5. Effective June 7, 2004.)



848.8

Notwithstanding any other law, regulations adopted to implement this article are not subject to the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2004, Ch. 46, Sec. 5. Effective June 7, 2004.)






ARTICLE 6. Transfer or Encumbrance of Utility Property

851

A public utility, other than a common carrier by railroad subject to Part A of the Interstate Commerce Act (49 U.S.C. Sec. 10101 et seq.), shall not sell, lease, assign, mortgage, or otherwise dispose of, or encumber the whole or any part of its railroad, street railroad, line, plant, system, or other property necessary or useful in the performance of its duties to the public, or any franchise or permit or any right thereunder, or by any means whatsoever, directly or indirectly, merge or consolidate its railroad, street railroad, line, plant, system, or other property, or franchises or permits or any part thereof, with any other public utility, without first having either secured an order from the commission authorizing it to do so for qualified transactions valued above five million dollars ($5,000,000), or for qualified transactions valued at five million dollars ($5,000,000) or less, filed an advice letter and obtained approval from the commission authorizing it to do so. If the advice letter is uncontested, approval may be given by the executive director or the director of the division of the commission having regulatory jurisdiction over the utility. The commission shall determine the types of transactions valued at five million dollars ($5,000,000) or less, that qualify for advice letter handling. For a qualified transaction valued at five million dollars ($5,000,000) or less, the commission may designate a procedure different than the advice letter procedure if it determines that the transaction warrants a more comprehensive review. Absent protest or incomplete documentation, the commission shall approve or deny the advice letter within 120 days of its filing by the applicant public utility. The commission shall reject any advice letter that seeks to circumvent the five million dollar ($5,000,000) threshold by dividing a single asset with a value of more than five million dollars ($5,000,000), into component parts, each valued at less than five million dollars ($5,000,000). Every sale, lease, assignment, mortgage, disposition, encumbrance, merger, or consolidation made other than in accordance with the advice letter and approval from the commission authorizing it is void. The permission and approval of the commission to the exercise of a franchise or permit under Article 1 (commencing with Section 1001) of Chapter 5, or the sale, lease, assignment, mortgage, or other disposition or encumbrance of a franchise or permit under this article shall not revive or validate any lapsed or invalid franchise or permit, or enlarge or add to the powers or privileges contained in the grant of any franchise or permit, or waive any forfeiture.

This section does not prevent the sale, lease, encumbrance, or other disposition by any public utility of property that is not necessary or useful in the performance of its duties to the public, and any disposition of property by a public utility shall be conclusively presumed to be of property that is not useful or necessary in the performance of its duties to the public, as to any purchaser, lessee, or encumbrancer dealing with that property in good faith for value, provided that this section does not apply to the interchange of equipment in the regular course of transportation between connecting common carriers.

(Amended by Stats. 2010, Ch. 328, Sec. 202. Effective January 1, 2011.)



852

No public utility, and no subsidiary or affiliate of, or corporation holding a controlling interest in, a public utility, shall purchase or acquire, take or hold, any part of the capital stock of any other public utility, organized or existing under or by virtue of the laws of this state, without having been first authorized to do so by the commission; provided, however, that the commission may establish by order or rule categories of stock acquisitions which it determines will not be harmful to the public interest, and purchases within those categories are exempt from this section. Every assignment, transfer, contract, or agreement for assignment or transfer of any stock by or through any person or corporation to any corporation or otherwise in violation of any of the provisions of this article is void and of no effect, and no such transfer shall be made on the books of any public utility. Nothing in this section prevents the holding of stock previously lawfully acquired.

(Amended by Stats. 1989, Ch. 390, Sec. 1.)



853

(a) This article does not apply to any person or corporation which transacts no business subject to regulation under this part, except performing services or delivering commodities for or to public utilities or municipal corporations or other public agencies primarily for resale or use in serving the public or any portion thereof, but shall apply to any public utility, and any subsidiary or affiliate of, or corporation holding a controlling interest in, a public utility, if the commission finds, in a proceeding to which the public utility is or may become a party, that the application of this article is required by the public interest.

(b) The commission may from time to time by order or rule, and subject to those terms and conditions as may be prescribed therein, exempt any public utility or class of public utility from this article if it finds that the application thereof with respect to the public utility or class of public utility is not necessary in the public interest. The commission may establish rules or impose requirements deemed necessary to protect the interest of the customers or subscribers of the public utility or class of public utility exempted under this subdivision. These rules or requirements may include, but are not limited to, notification of a proposed sale or transfer of assets or stock and provision for refunds or credits to customers or subscribers.

(c) The provisions of Sections 851 and 854 that prohibit any assignment, acquisition, or change of control without advance authorization from the commission, do not apply to the transfer of the ownership interest in a water utility, with 10,000 or fewer service connections, from a decedent to a member of the decedent s family in the manner provided in Section 240 of the Probate Code or by a will, trust, or other instrument.

(d) It is the intent of the Legislature that transactions with monetary values that materially impact a public utility s rate base should not qualify for expedited advice letter treatment pursuant to this article. It is the further intent of the Legislature that the commission maintain all of its oversight and review responsibilities subject to the California Environmental Quality Act, and that public utility transactions that jurisdictionally require a review by the commission, as the lead agency, under the act should not qualify for expedited advice letter treatment pursuant to this article. An advice letter may be filed for transactions by the public utility if the lead agency has completed the appropriate review under the California Environmental Quality Act for the transaction, and the commission is the responsible agency under the act. The advice letter shall be subject to approval by resolution voted upon by the commission.

(Amended by Stats. 2009, Ch. 370, Sec. 2. Effective January 1, 2010.)



854

(a) No person or corporation, whether or not organized under the laws of this state, shall merge, acquire, or control either directly or indirectly any public utility organized and doing business in this state without first securing authorization to do so from the commission. The commission may establish by order or rule the definitions of what constitute merger, acquisition, or control activities which are subject to this section. Any merger, acquisition, or control without that prior authorization shall be void and of no effect. No public utility organized and doing business under the laws of this state, and no subsidiary or affiliate of, or corporation holding a controlling interest in a public utility, shall aid or abet any violation of this section.

(b) Before authorizing the merger, acquisition, or control of any electric, gas, or telephone utility organized and doing business in this state, where any of the utilities that are parties to the proposed transaction has gross annual California revenues exceeding five hundred million dollars ($500,000,000), the commission shall find that the proposal does all of the following:

(1) Provides short-term and long-term economic benefits to ratepayers.

(2) Equitably allocates, where the commission has ratemaking authority, the total short-term and long-term forecasted economic benefits, as determined by the commission, of the proposed merger, acquisition, or control, between shareholders and ratepayers. Ratepayers shall receive not less than 50 percent of those benefits.

(3) Not adversely affect competition. In making this finding, the commission shall request an advisory opinion from the Attorney General regarding whether competition will be adversely affected and what mitigation measures could be adopted to avoid this result.

(c) Before authorizing the merger, acquisition, or control of any electric, gas, or telephone utility organized and doing business in this state, where any of the entities that are parties to the proposed transaction has gross annual California revenues exceeding five hundred million dollars ($500,000,000), the commission shall consider each of the criteria listed in paragraphs (1) to (8), inclusive, and find, on balance, that the merger, acquisition, or control proposal is in the public interest.

(1) Maintain or improve the financial condition of the resulting public utility doing business in the state.

(2) Maintain or improve the quality of service to public utility ratepayers in the state.

(3) Maintain or improve the quality of management of the resulting public utility doing business in the state.

(4) Be fair and reasonable to affected public utility employees, including both union and nonunion employees.

(5) Be fair and reasonable to the majority of all affected public utility shareholders.

(6) Be beneficial on an overall basis to state and local economies, and to the communities in the area served by the resulting public utility.

(7) Preserve the jurisdiction of the commission and the capacity of the commission to effectively regulate and audit public utility operations in the state.

(8) Provide mitigation measures to prevent significant adverse consequences which may result.

(d) When reviewing a merger, acquisition, or control proposal, the commission shall consider reasonable options to the proposal recommended by other parties, including no new merger, acquisition, or control, to determine whether comparable short-term and long-term economic savings can be achieved through other means while avoiding the possible adverse consequences of the proposal.

(e) The person or corporation seeking acquisition or control of a public utility organized and doing business in this state shall have, before the commission, the burden of proving by a preponderance of the evidence that the requirements of subdivisions (b) and (c) are met.

(f) In determining whether an acquiring utility has gross annual revenues exceeding the amount specified in subdivisions (b) and (c), the revenues of that utility s affiliates shall not be considered unless the affiliate was utilized for the purpose of effecting the merger, acquisition, or control.

(g) Paragraphs (1) and (2) of subdivision (b) shall not apply to the formation of a holding company.

(h) For purposes of paragraphs (1) and (2) of subdivision (b), the legislature does not intend to include acquisitions or changes in control that are mandated by either the commission or the Legislature as a result of, or in response to any electric industry restructuring. However, the value of an acquisition or change in control may be used by the commission in determining the costs or benefits attributable to any electric industry restructuring and for allocating those costs or benefits for collection in rates.

(Amended by Stats. 1995, Ch. 622, Sec. 1. Effective January 1, 1996.)



854.5

(a) For purposes of this section, a nonstate entity means a company, corporation, partnership, firm, or other entity or group of entities, whether organized for profit or not for profit.

(b) The commission, by order, decision, motion, settlement, or other action, shall not establish a nonstate entity with any moneys other than those moneys that would otherwise belong to the public utility s shareholders. A nonstate entity to be created with moneys from a public utility s shareholders shall be subject to a 30-day review by the Joint Legislative Budget Committee prior to creation. This subdivision does not limit the authority of the commission to form an advisory committee or other body whose budget is subject to oversight by the commission and the Department of Finance.

(c) The commission shall not enter into a contract with a nonstate entity in which a person serves as an owner, director, or officer while serving as a commissioner. Any contract between the commission and a nonstate entity shall be void and cease to exist by operation of law, if a commissioner, who was a commissioner at the time the contract was awarded, entered into, or extended, becomes, on or after January 1, 2014, an owner, director, or officer of the nonstate entity while serving as a commissioner.

(d) Beginning June 1, 2014, a commissioner who acts as an owner, director, or officer of a nonstate entity that was established prior to January 1, 2014, as a result of an order, decision, motion, settlement, or other action by the commission in which the commissioner participated, neglects his or her duty pursuant to Section 1 of Article XII of the California Constitution, for which the commissioner may be removed pursuant to that section.

(Added by Stats. 2013, Ch. 356, Sec. 46. Effective September 26, 2013.)



855

Whenever the commission determines, after notice and hearing, that any water or sewer system corporation is unable or unwilling to adequately serve its ratepayers or has been actually or effectively abandoned by its owners, or is unresponsive to the the rules or orders of the commission, the commission may petition the superior court for the county within which the corporation has its principal office or place of business for the appointment of a receiver to assume possession of its property and to operate its system upon such terms and conditions as the court shall prescribe. The court may require, as a condition to the appointment of such receiver, that a sufficient bond be given by the receiver and conditioned upon compliance with the orders of the court and the commission, and the protection of all property rights involved. The court shall provide for disposition of the facilities and system in like manner as any other receivership proceeding in this state.

(Added by Stats. 1980, Ch. 1078, Sec. 2.)



856

Every officer, agent, or employee of a public utility, or of a subsidiary or affiliate of, or a corporation holding a controlling interest in, a public utility, and every other person subject to the requirements of this article, who violates or fails to comply with, or procures, aids, or abets any violation of, this article is guilty of a misdemeanor.

(Added by Stats. 1989, Ch. 390, Sec. 3.)



857

(a) A public utility that owns real property acquired for purposes of obtaining a utility right-of-way, may lease that property to a governmental entity for purposes of a public park, if the utility retains the use of the right-of-way for public utility purposes.

(b) In determining whether a lease of real property to a governmental entity for park purposes is for fair value, the commission shall include the community benefits of parks and open space as a benefit to ratepayers.

(c) As used in this section, community benefits include, but are not limited to, improving public health, protecting the environment, and increasing recreational assets.

(Added by Stats. 2009, Ch. 448, Sec. 1. Effective January 1, 2010.)






ARTICLE 7. Controversies Concerning Relocation of Utility Improvements

861

(a) As used in this section, special law water district means the Santa Clara Valley Water District and the Yuba-Bear River Basin Authority and, if created by an uncodified special law, any of the following: a county flood control district, a county flood control and water district, a county flood control and water conservation district, a county water conservation and flood control district, or a county water agency.

(b) Whenever by court order or judgment in an eminent domain proceeding or by agreement a special law water district is required to relocate any improvements of a public utility, if the special law water district and the public utility fail to agree as to the character or location of the new improvements to be relocated by the special law water district, the character and location of such new improvements and any other controversy relating thereto shall be submitted to and determined by the Public Utilities Commission in the manner prescribed in Chapter 6 (commencing with Section 1201).

(Added by Stats. 1975, Ch. 1240.)






ARTICLE 8. Universal Telephone Service

871

This article shall be known and may be cited as the Moore Universal Telephone Service Act.

(Added by Stats. 1987, Ch. 163, Sec. 2. Effective July 16, 1987.)



871.5

The Legislature finds and declares all of the following:

(a) The offering of high-quality basic telephone service at affordable rates to the greatest number of citizens has been a longstanding goal of the state.

(b) The Moore Universal Telephone Service Act has been, and continues to be, an important means for achieving universal service by making basic telephone service affordable to low-income households through the creation of a lifeline class of service.

(c) Every means should be employed by the commission and telephone corporations to ensure that every household qualified to receive lifeline telephone service is informed of and is afforded the opportunity to subscribe to that service.

(d) The furnishing of lifeline telephone service is in the public interest and should be supported fairly and equitably by every telephone corporation, and the commission, in administering the lifeline telephone service program, should implement the program in a way that is equitable, nondiscriminatory, and without competitive consequences for the telecommunications industry in California.

(Amended by Stats. 2010, Ch. 381, Sec. 2. Effective January 1, 2011.)



871.7

The Legislature finds and declares all of the following:

(a) The Moore Universal Telephone Service Act, enacted in 1987, was intended to offer high quality basic telephone service at affordable rates to the greatest number of California residents, and has become an important means of achieving universal service by making residential service affordable to low-income citizens through the creation of a lifeline class of service.

(b) Factors such as competition and technological innovation are resulting in the convergence of a variety of telecommunications technologies offering an expanded range of telecommunications services to users that incorporate voice, video, and data. These technologies have differing regulatory regimes and jurisdictions.

(c) It is the intent of the Legislature that the commission initiate a proceeding investigating the feasibility of redefining universal telephone service by incorporating two-way voice, video, and data service as components of basic service. It is the Legislature s further intent that, to the extent that the incorporation is feasible, that it promote equity of access to high-speed communications networks, the Internet, and other services to the extent that those services provide social benefits that include all of the following:

(1) Improving the quality of life among the residents of California.

(2) Expanding access to public and private resources for education, training, and commerce.

(3) Increasing access to public resources enhancing public health and safety.

(4) Assisting in bridging the digital divide through expanded access to new technologies by low-income, disabled, or otherwise disadvantaged Californians.

(5) Shifting traffic patterns by enabling telecommuting, thereby helping to improve air quality in all areas of the state and mitigating the need for highway expansion.

(d) For purposes of this section, the term feasibility means consistency with all of the following:

(1) Technological and competitive neutrality.

(2) Equitable distribution of the funding burden for redefined universal service as described in subdivision (c), among all affected consumers and industries, thereby ensuring that regulated utilities ratepayers do not bear a disproportionate share of funding responsibility.

(3) Benefits that justify the costs.

(Added by Stats. 2000, Ch. 943, Sec. 1. Effective January 1, 2001.)



872

As used in this article, household means a residential dwelling that is the principal place of residence of the lifeline telephone service subscriber, and excludes any industrial, commercial, or other nonresidential building.

(Amended by Stats. 2010, Ch. 381, Sec. 3. Effective January 1, 2011.)



873

(a) (1) The commission shall annually do all of the following:

(A) Designate a class of lifeline service necessary to meet minimum communications needs.

(B) Set the rates and charges for that service.

(C) Develop eligibility criteria for that service.

(D) Assess the degree of achievement of universal service, including telephone penetration rates by income, ethnicity, and geography.

(2) This information shall be annually reported to the Legislature by the commission in a document which can be made public.

(b) Minimum communications needs includes, but is not limited to, the ability to originate and receive calls and the ability to access electronic information services.

(Amended by Stats. 2010, Ch. 381, Sec. 4. Effective January 1, 2011.)



874

The lifeline telephone service rates and charges shall be as follows:

(a) In a residential subscriber s service area where measured service is not available, the lifeline telephone service rates shall not be more than 50 percent of the rates for basic flat rate service, exclusive of federally mandated end user access charges, available to the residential subscriber.

(b) In a residential subscriber s service area where measured service is available, the subscriber may elect either of the following:

(1) A lifeline telephone service measured rate of not more than 50 percent of the basic rate for measured service, exclusive of federally mandated end user access charges, available to the residential subscriber.

(2) A lifeline flat rate of not more than 50 percent of the rates for basic flat rate service, exclusive of federally mandated end user access charges, available to the residential subscriber.

(c) The lifeline telephone service installation or connection charge, or both, shall not be more than 50 percent of the charge for basic residential service installation or connection, or both. The commission may limit the number of installation and connection charges, or both, that may be incurred at the reduced rate in any given period.

(d) There shall be no charge to the residential customer who has filed a valid eligibility statement for changing out of lifeline service.

(e) The commission shall assess whether there is a problem with customers who fraudulently obtain lifeline telephone service. If the commission determines that there is a problem, it shall recommend and promulgate appropriate solutions. This assessment and the solutions determined by the commission shall not, in and of themselves, change the procedures developed pursuant to Section 876.

(Amended by Stats. 1999, Ch. 1005, Sec. 53. Effective January 1, 2000.)



875

(a) In addition to Section 874, every lifeline telephone service subscriber shall be given an allowance, reduced by the amount of any credit or allowance authorized by the Federal Communications Commission, equal to the then current or announced federally mandated residential end user access charges.

(b) The commission may, in a separate proceeding, establish procedures necessary to ensure that the lifeline telephone service program qualifies for any federal funds available for the support of those programs.

(Amended by Stats. 1992, Ch. 354, Sec. 5. Effective January 1, 1993.)



876

The commission shall require every telephone corporation providing telephone service within a service area to file a schedule of rates and charges providing a class of lifeline telephone service. Every telephone corporation providing service within a service area shall inform all eligible subscribers of the availability of lifeline telephone service, and how they may qualify for and obtain service, and shall accept applications for lifeline telephone service according to procedures specified by the commission.

(Amended by Stats. 1992, Ch. 354, Sec. 6. Effective January 1, 1993.)



877

Nothing in this article precludes the commission from changing any rate established pursuant to Section 873, either specifically or pursuant to any general restructuring of all telephone rates, charges, and classifications.

(Added by Stats. 1987, Ch. 163, Sec. 2. Effective July 16, 1987.)



878

A lifeline telephone service subscriber shall be provided with one lifeline subscription, as defined by the commission, at his or her principal place of residence, and no other member of that subscriber s family or household who maintains residence at that place is eligible for lifeline telephone service.

An applicant for lifeline telephone service may report only one address in this state as the principal place of residence.

(Amended by Stats. 2010, Ch. 381, Sec. 5. Effective January 1, 2011.)



879

(a) The commission shall, at least annually, initiate a proceeding to set rates for lifeline telephone service. All telephone corporations providing lifeline telephone service shall annually file, on a date set by the commission, proposed lifeline telephone service rates and a statement of projected revenue needs to meet the funding requirements to provide lifeline telephone service to qualified subscribers, together with proposed funding methods to provide the necessary funding. These funding methods shall include identification of those services whose rates shall be adjusted to provide the necessary funding.

(b) The commission shall commence a proceeding within 30 days after the date set for the filings required in subdivision (a), giving interested parties an opportunity to comment on the proposed rates and funding requirements and the proposed funding methods. The commission may change the rates, funding requirements, and funding methods proposed by the telephone corporations in any manner necessary, including reasonably spreading the funding among the services offered by the telephone corporations, to meet the public interest. Within 60 days of the annual filing, the commission shall issue an order setting lifeline telephone service rates and funding methods for each telephone corporation making a filing as required in subdivision (a). The commission may establish a lifeline service pool composed of the rate adjustments and surcharges imposed by the commission pursuant to this section for the purpose of funding lifeline telephone service.

(c) Any order issued by the commission pursuant to this section shall require telephone corporations providing lifeline telephone service to apply the funding requirement in the form of a surcharge to service rates which may be separately identified on the bills of customers using those services. The commission shall not allow any surcharge under this section on the rates charged by those telephone corporations for lifeline telephone service.

(d) The commission shall permit telephone corporations operating between service areas to adjust the rates of any service which may be affected by any surcharge imposed by this section.

(Amended by Stats. 1992, Ch. 354, Sec. 8. Effective January 1, 1993.)



879.5

Notwithstanding Section 879, the commission shall issue its initial order adopting required rates and funding requirements not later than October 31, 1987, and prior to the issuance of that order, may fund lifeline telephone service through the use of an interim surcharge on service rates for telephone service provided by telephone corporations operating between service areas. The interim surcharge shall not exceed 4 percent of the service rates.

(Amended by Stats. 1992, Ch. 354, Sec. 9. Effective January 1, 1993.)



880

The commission may determine any question of fact in its administration of this article.

(Added by Stats. 1987, Ch. 163, Sec. 2. Effective July 16, 1987.)



882

(a) The Public Utilities Commission shall, as soon as practicable, open a proceeding or proceedings to, or as part of existing proceedings shall, consider ways to ensure that advanced telecommunications services are made available as ubiquitously and economically as possible, in a timely fashion, to California s citizens, institutions, and businesses. The proceeding or proceedings should be completed within one year of commencement.

(b) The proceeding or proceedings shall develop rules, procedures, orders, or strategies, or all of these, that seek to achieve the following goals:

(1) To provide all citizens and businesses with access to the widest possible array of advanced communications services.

(2) To provide the state s educational and health care institutions with access to advanced communications services.

(3) To ensure cost-effective deployment of technology so as to protect ratepayers interests and the affordability of telecommunications services.

(c) In the proceeding or proceedings, the commission should also consider, but need not limit its consideration to, all of the following:

(1) Whether the definition of universal service should be broadened.

(2) How to encourage the timely and economic development of an advanced public communications infrastructure, which may include a variety of competitive providers.

(Amended by Stats. 1999, Ch. 1005, Sec. 54. Effective January 1, 2000.)



883

(a) The commission shall, on or before February 1, 2001, issue an order initiating an investigation and opening a proceeding to examine the current and future definitions of universal service. That proceeding shall include public hearings that encourage participation by a broad and diverse range of interests from all areas of the state, including, but not limited to, all of the following:

(1) Consumer groups.

(2) Communication service providers, including all providers of high-speed access services.

(3) Facilities-based telephone providers.

(4) Information service providers and Internet access providers.

(5) Rural and urban users.

(6) Public interest groups.

(7) Representatives of small and large businesses and industry.

(8) Local agencies.

(9) State agencies, including, but not limited to, all of the following:

(A) The Government Operations Agency.

(B) The State Department of Education.

(C) The State Department of Public Health.

(D) The California State Library.

(10) Colleges and universities.

(b) The objectives of the proceeding set forth in subdivision (a) shall include all of the following:

(1) To investigate the feasibility of redefining universal service in light of current trends toward accelerated convergence of voice, video, and data, with an emphasis on the role of basic telecommunications and Internet services in the workplace, in education and workforce training, access to health care, and increased public safety.

(2) To evaluate the extent to which technological changes have reduced the relevance of existing regulatory regimes given their current segmentation based upon technology.

(3) To receive broad-based input from a cross section of interested parties and make recommendations on whether video, data, and Internet service providers should be incorporated into an enhanced Universal Lifeline Service program, as specified, including relevant policy recommendations regarding regulatory and statutory changes and funding options that are consistent with the principles set forth in subdivision (c) of Section 871.7.

(4) To reevaluate prior definitions of basic service in a manner that will, to the extent feasible, effectively incorporate the latest technologies to provide all California residents with all of the following:

(A) Improved quality of life.

(B) Expanded access to public and private resources for education, training, and commerce.

(C) Increased access to public resources enhancing public health and safety.

(D) Assistance in bridging the digital divide through expanded access to new technologies by low income, disabled, or otherwise disadvantaged Californians.

(5) To assess projected costs of providing enhanced universal lifeline service in accordance with the intent of this article, and to delineate the subsidy support needed to maintain the redefined scope of universal service in a competitive market.

(6) To design and recommend an equitable and broad-based subsidy support mechanism for universal service in competitive markets in a manner that conforms with subdivision (c) of Section 871.7.

(7) To develop a process to periodically review and revise the definition of universal service to reflect new technologies and markets consistent with subdivision (c) of Section 871.7.

(8) To consider whether similar regulatory treatment for the provision of similar services is appropriate and feasible.

(c) In conducting its investigation, the commission shall take into account the role played by a number of diverse but convergent industries and providers, even though many of these entities are not subject to economic regulation by the commission or any other government entity.

(d) The recommendations of the commission shall be consistent with state policies for telecommunications as set forth in Section 709, and with all of the following principles:

(1) Universal service shall, to the extent feasible, be provided at affordable prices regardless of linguistic, cultural, ethnic, physical, financial, and geographic considerations.

(2) Consumers shall be provided access to all information needed to allow timely and informed choices about telecommunications products and services that are part of the universal service program and how best to use them.

(3) Education, health care, community, and government institutions shall be positioned as early recipients of new and emerging technologies so as to maximize the economic and social benefits of these services.

(e) The commission shall complete its investigation and report to the Legislature its findings and recommendations on or before January 1, 2002.

(Amended by Stats. 2013, Ch. 352, Sec. 494. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



884

(a) It is the intent of the Legislature that any program administered by the commission that addresses the inequality of access to high-speed broadband services by providing those services to schools and libraries at a discounted price, provide comparable discounts to a nonprofit community technology program.

(b) Notwithstanding any other law or existing program of the commission, but consistent with the purposes for which those funds were appropriated from the California Teleconnect Fund Administrative Committee Fund in Item 8660-001-0493 of Section 2.00 of the Budget Act of 2003 (Chapter 157 of the Statutes of 2003), and reappropriated in Item 8660-491 of Section 2.00 of the Budget Act of 2006 (Chapter 47 of the Statutes of 2006), the commission may expend up to two million dollars ($2,000,000) of the unencumbered amount of those funds for the nonrecurring installation costs for high-speed broadband services for community organizations that are eligible for discounted rates pursuant to Section 280.

(c) For the purpose of this section:

(1) High-speed broadband services means a system for the digital transmission of information over the Internet at a speed of at least 384 kilobits per second.

(2) Nonprofit community technology program means a community-based nonprofit organization that is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code and engages in diffusing technology into local communities and training local communities that have no access to, or have limited access to, the Internet and advanced telecommunications technologies.

(Amended by Stats. 2006, Ch. 870, Sec. 1. Effective January 1, 2007.)



884.5

(a) This section shall apply to all customers eligible to receive discounts for telecommunications services under the federal Universal Service E-rate program administered by the Schools and Libraries Division of the Universal Service Administrative Company that also apply for discounts on telecommunications services provided through the California Teleconnect Fund Administrative Committee Fund program pursuant to subdivision (a) of Section 280.

(b) A teleconnect discount shall be applied after applying an E-rate discount. The commission shall first apply an E-rate discount, regardless of whether the customer has applied for an E-rate discount or has been approved, if the customer, in the determination of the commission, meets the eligibility requirements for an E-rate discount.

(c) Notwithstanding subdivision (b), the teleconnect discount shall be applied without regard to an E-rate discount for a school district that meets the conditions specified for compensation pursuant to Article 4 (commencing with Section 42280) of Chapter 7 of Part 24 of Division 3 of Title 2 of the Education Code, unless that school district has applied for, and been approved to receive, the E-rate discount.

(d) In establishing a discount under the California Teleconnect Fund Administrative Committee Fund program, the commission shall give priority to bridging the digital divide by encouraging expanded access to state-of-the-art technologies for rural, inner-city, low-income, and disabled Californians.

(e) As used in this section:

(1) E-rate discount means an actual discount under the E-rate program, or a representative discount figure as determined by the commission.

(2) E-rate program means the federal Universal Service E-rate program administered by the Schools and Libraries Division of the Universal Service Administrative Company.

(3) Teleconnect discount means a discount on telecommunications services provided through the California Teleconnect Fund Administrative Committee Fund program set forth in subdivision (a) of Section 280.

(Amended by Stats. 2008, Ch. 179, Sec. 195. Effective January 1, 2009.)






ARTICLE 9. Telephone Prepaid Debit Cards

885

(a) Any entity offering the services of telephone prepaid debit cards is subject to the registration requirements of Section 1013, commencing January 1, 1999, unless that entity is certificated by the commission to provide telephone service. An entity subject to this requirement includes any of the following:

(1) An entity that is an underlying interexchange carrier and offers and administers the services of telephone prepaid debit cards.

(2) An entity that purchases bulk time from an underlying interexchange carrier and thereby offers and administers the services of telephone prepaid debit cards (that is, the entity repackages and resells the time as prepaid debit cards).

(b) Resellers of telephone prepaid debit cards who do not engage in any of the activities described in subdivision (a) are not subject to the registration requirement imposed by subdivision (a). Resellers that are not subject to the registration requirement imposed by subdivision (a) include both of the following:

(1) Retailers who only provide a marketing venue for telephone prepaid debit cards.

(2) Entities that only print information on telephone prepaid debit cards.

(c) Telephone prepaid debit cards offered in a promotional manner or gratis shall not subject the provider to the registration requirement imposed by subdivision (a), unless the cards are issued in conjunction with the sale of related goods or services.

(d) The commission shall maintain a list of certificated interexchange carriers and shall supply that information upon request.

(Added by Stats. 1998, Ch. 799, Sec. 1. Effective January 1, 1999.)



886

Entities that are required to register, but have failed to do so, or entities that are denied registration by the commission, shall not offer the services of telephone prepaid debit cards. Entities that are required to register, but have failed to do so, and entities denied registration that offer telephone prepaid debit cards shall be subject to fines or other sanctions that may be ordered by the commission.

(Added by Stats. 1998, Ch. 799, Sec. 1. Effective January 1, 1999.)



887

The commission may enforce the standards and requirements of Section 17538.9 of the Business and Professions Code.

(Added by Stats. 2008, Ch. 745, Sec. 1. Effective January 1, 2009.)






ARTICLE 10. Natural Gas Surcharge

890

(a) On and after January 1, 2001, there shall be imposed a surcharge on all natural gas consumed in this state. The commission shall establish a surcharge to fund low-income assistance programs required by Sections 739.1, 739.2, and 2790 and cost-effective energy efficiency and conservation activities and public interest research and development authorized by Section 740 and not adequately provided by the competitive and regulated markets. Upon implementation of this article, funding for those programs shall be removed from the rates of gas utilities.

(b) (1) Except as specified in Section 898, a public utility gas corporation, as defined in subdivision (b) of Section 891, shall collect the surcharge imposed pursuant to subdivision (a) from any person consuming natural gas in this state who receives gas service from the public utility gas corporation.

(2) A public utility gas corporation is relieved from liability to collect the surcharge insofar as the base upon which the surcharge is imposed is represented by accounts which have been found to be worthless and charged off in accordance with generally accepted accounting principles. If the public utility gas corporation has previously paid the amount of the surcharge it may, under regulations prescribed by the State Board of Equalization, take as a deduction on its return the amount found to be worthless and charged off. If any accounts are thereafter collected in whole or in part, the surcharge so collected shall be paid with the first return filed after that collection. The commission may by regulation promulgate other rules with respect to uncollected or worthless accounts as it determines to be necessary to the fair and efficient administration of this part.

(c) Except as specified in Section 898, all persons consuming natural gas in this state that has been transported by an interstate pipeline, as defined in subdivision (c) of Section 891, shall be liable for the surcharge imposed pursuant to subdivision (a).

(d) The commission shall annually determine the amount of money required for the following year to administer this chapter and fund the natural gas related programs described in subdivision (a) for the service territory of each public utility gas corporation.

(e) The commission shall annually establish a surcharge rate for each class of customer for the service territory of each public utility gas corporation. A customer of an interstate gas pipeline, as defined in Section 891, shall pay the same surcharge rate as the customer would pay if the customer received service from the public utility gas corporation in whose service territory the customer is located. The commission shall determine the total volume of retail natural gas transported within the service territory of a utility gas provider, that is not subject to exemption pursuant to Section 896, for the purpose of establishing the surcharge rate.

(f) The commission shall allocate the surcharge for gas used by all customers, including those customers who were not subject to the surcharge prior to January 1, 2001.

(g) The commission shall notify the State Board of Equalization of the surcharge rate for each class of customer served by an interstate pipeline in the service territory of a public utility gas corporation.

(h) The State Board of Equalization shall notify each person who consumes natural gas delivered by an interstate pipeline of the surcharge rate for each class of customer within the service territory of a public utility gas corporation.

(i) The surcharge imposed pursuant to subdivision (a) shall be in addition to any other charges for natural gas sold or transported for consumption in this state. Effective on July 1, 2001, the surcharge imposed pursuant to this article shall be identified as a separate line item on the bill of a customer of a public utility gas corporation.

(j) Notwithstanding subdivision (a), public utility gas corporations shall continue to collect in rates those costs of programs described in subdivision (a) of Section 890 that are uncollected prior to the operative date of this article.

(Added by Stats. 2000, Ch. 932, Sec. 2. Effective January 1, 2001.)



891

(a) Gas utility means any public utility gas corporation or interstate pipeline as defined in this section.

(b) Public utility gas corporation means a public utility gas corporation as defined in Section 216.

(c) Interstate pipeline means any entity that owns or operates a natural gas pipeline delivering natural gas to consumers in the state and is subject to rate regulation by the Federal Energy Regulatory Commission.

(d) Each gas utility shall notify the State Board of Equalization of its status under this section. Each person who consumes natural gas delivered by an interstate pipeline shall annually register with the State Board of Equalization. The State Board of Equalization may require any documentation that it determines to be necessary to implement this article.

(Added by Stats. 2000, Ch. 932, Sec. 2. Effective January 1, 2001.)



892

The revenue from the surcharge imposed pursuant to this article and collected by a public utility gas corporation shall be paid to the State Board of Equalization in the form of remittances. Persons consuming natural gas delivered by an interstate pipeline shall pay the surcharge to the State Board of Equalization in the form of remittances. The board shall transmit the payments to the Treasurer who shall deposit the payments in the Gas Consumption Surcharge Fund, which is hereby created in the State Treasury.

(Added by Stats. 2000, Ch. 932, Sec. 2. Effective January 1, 2001.)



892.1

The surcharges imposed by this part and the amounts thereof required to be collected by public utility gas corporations are due quarterly on or before the last day of the month next succeeding each calendar quarter.

(Added by Stats. 2000, Ch. 932, Sec. 2. Effective January 1, 2001.)



892.2

On or before the last day of the month following each calendar quarter, a return for the preceding quarterly period shall be filed with the State Board of Equalization in such form as the board may prescribe. A return shall be filed by every public utility gas corporation, and by every person consuming, as defined in this article, natural gas transported by a provider other than the public utility gas corporation. The return shall be signed by the person required to file the return or by his or her duly authorized agent.

(Added by Stats. 2000, Ch. 932, Sec. 2. Effective January 1, 2001.)



893

The State Board of Equalization shall administer the surcharge imposed pursuant to this article in accordance with the Fee Collection Procedures Law (Part 30 (commencing with Section 55001) of Division 2 of the Revenue and Taxation Code.

(Added by Stats. 2000, Ch. 932, Sec. 2. Effective January 1, 2001.)



894

The State Board of Equalization may collect any unpaid surcharge imposed pursuant to this article.

(Added by Stats. 2000, Ch. 932, Sec. 2. Effective January 1, 2001.)



895

Notwithstanding Section 13340 of the Government Code, moneys in the Gas Consumption Surcharge Fund are continuously appropriated, without regard to fiscal years, as follows:

(a) To the commission or an entity designated by the commission to fund programs described in subdivision (a) of Section 890. If the commission designates the State Energy Resources Conservation and Development Commission to receive funds for public interest research and development, both of the following shall apply:

(1) The Controller shall transfer funds to a separate subaccount within the Public Interest Research, Development, and Demonstration Fund to pay the State Energy Resources Conservation and Development Commission for its costs in carrying out its duties and responsibilities under this article.

(2) The State Energy Resources Conservation and Development Commission may administer the program pursuant to Chapter 7.1 (commencing with Section 25620) of Division 15 of the Public Resources Code.

(b) To pay the commission for its costs in carrying out its duties and responsibilities under this article.

(c) To pay the State Board of Equalization for its costs in administering this article.

(Amended by Stats. 2006, Ch. 512, Sec. 34. Effective September 27, 2006.)



896

Consumption means the use or employment of natural gas. Consumption does not include the use or employment of natural gas to generate power for sale, the sale or purchase of natural gas for resale to end users, the sale or use of gas for enhanced oil recovery, natural gas utilized in cogeneration technology projects to produce electricity, or natural gas that is produced in California and transported on a proprietary pipeline. Consumption does not include the consumption of natural gas which this state is prohibited from taxing under the United States Constitution or the California Constitution.

(Added by Stats. 2000, Ch. 932, Sec. 2. Effective January 1, 2001.)



897

Nothing in this article impairs the rights and obligations of parties to contracts approved by the commission, as the rights and obligations were interpreted as of January 1, 1998.

(Added by Stats. 2000, Ch. 932, Sec. 2. Effective January 1, 2001.)



898

Notwithstanding Section 890, a municipality, district, or public agency that offers in published tariffs home weatherization services, rate assistance for low-income customers, or programs similar to those described in subdivision (a) of Section 890, shall not be required to collect a surcharge pursuant to this article from customers within its service territory. A municipality, district, or public agency shall be required to collect a surcharge pursuant to this article from customers served by the municipality, district, or public agency outside of its service territory unless the commission determines that the entity offers those customers services similar to those offered by gas utilities as described in subdivision (a) of Section 890.

(Added by Stats. 2000, Ch. 932, Sec. 2. Effective January 1, 2001.)



899

Sections 890 and 892 do not apply to any gas customer of a municipality, district, or public agency exempted by Section 898 from collecting a surcharge.

(Added by Stats. 2000, Ch. 932, Sec. 2. Effective January 1, 2001.)



900

The commission shall determine the most efficient and cost-effective way to provide programs pursuant to Sections 739.1, 739.2, and 2790 in a consistent manner statewide by utility provider service territory. In determining the most cost-effective way to provide service that benefits persons eligible for low-income programs, the commission shall consider factors, including, but not limited to, outreach efforts to reach the targeted population and the types of discounts and services that should be provided by each utility. On or before July 1, 2001, the commission shall develop and implement efficient and cost-effective programs pursuant to Sections 739.1, 739.2, and 2790. The commission may conduct compliance audits to ensure compliance with any commission order or resolution relating to the implementation of programs pursuant to Sections 739.1, 739.2, and 2790, and may conduct financial audits.

(Added by Stats. 2000, Ch. 932, Sec. 2. Effective January 1, 2001.)






ARTICLE 11. Reports

910

(a) By February 1 of each year, the commission shall prepare and submit to the policy and fiscal committees of the Legislature a written report summarizing the following information:

(1) All electrical corporation revenue requirement increases associated with meeting the renewables portfolio standard, as defined in Section 399.12, including direct procurement costs for eligible renewable energy resources and renewable energy credits, administrative expenses for procurement, expenses incurred to ensure a reliable supply of electricity, and expenses for upgrades to the electrical transmission and distribution grid necessary to the delivery of electricity from eligible renewable energy resources to load.

(2) All cost savings experienced, or costs avoided, by electrical corporations as a result of meeting the renewables portfolio standard.

(3) All costs incurred by electrical corporations for incentives for distributed and renewable generation, including the self-generation incentive program, the California Solar Initiative, and net energy metering.

(4) All cost savings experienced, or costs avoided, by electrical corporations as a result of incentives for distributed and renewable generation.

(5) All renewable, fossil fuel, and nuclear procurement costs, research, study, or pilot program costs, or other program costs for which an electrical corporation is seeking recovery in rates, that is pending determination or approval by the commission.

(6) The decision number for each decision of the commission of recovery in rates of costs incurred by an electrical corporation since the preceding report.

(7) Any change in the electrical load serviced by an electrical corporation since the preceding report.

(8) The efforts each electrical corporation is taking to recruit and train employees to ensure an adequately trained and available workforce, including the number of new employees hired by the electrical corporation for purposes of implementing the requirements of Article 16 (commencing with Section 399.11) of Chapter 2.3, the goals adopted by the electrical corporation for increasing women, minority, and disabled veterans trained or hired for purposes of implementing the requirements of Article 16 (commencing with Section 399.11) of Chapter 2.3, and, to the extent information is available, the number of new employees hired and the number of women, minority, and disabled veterans trained or hired by persons or corporations owning or operating eligible renewable energy resources under contract with an electrical corporation. This paragraph does not provide the commission with authority to engage in, regulate, or expand its authority to include, workforce recruitment or training.

(b) The commission may combine the information required by this section with the reports prepared pursuant to Article 16 (commencing with Section 399.11) of Chapter 2.3.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 1, Sec. 32. Effective December 10, 2011.)



911

(a) Notwithstanding subdivision (g) of Section 454.5 and Section 583, no later than February 1, 2012, and annually thereafter, the commission shall release to the Legislature the costs of all electricity procurement contracts for eligible renewable energy resources, including unbundled renewable energy credits, and all costs for utility-owned generation approved by the commission. The first report shall include all costs commencing January 1, 2003. Subsequent reports shall include only costs for the preceding calendar year.

(1) For power purchase contracts, the commission shall release costs in an aggregated form categorized according to the year the procurement transaction was approved by the commission, the eligible renewable energy resource type, including bundled renewable energy credits, the average executed contract price, and average actual recorded costs for each kilowatthour of production. Within each renewable energy resource type, the commission shall provide aggregated costs for different project size thresholds.

(2) For each utility-owned renewable generation project, the commission shall release the costs forecast by the electrical corporation at the time of initial approval and the actual recorded costs for each kilowatthour of production during the preceding calendar year.

(b) This section does not require the release of the terms of any individual electricity procurement contracts for eligible renewable energy resources, including unbundled renewable energy credits, approved by the commission. The commission shall aggregate data to the extent required to ensure protection of the confidentiality of individual contract costs even if this aggregation requires grouping contracts of different energy resource type. The commission shall not be required to release the data in any year when there are fewer than three contracts approved.

(c) The commission may combine the information required by this section with the report prepared pursuant to Section 910, as added by Chapter 1 of the First Extraordinary Session of the Statutes of 2011.

(Added by Stats. 2011, Ch. 600, Sec. 2. Effective January 1, 2012.)









CHAPTER 4.5. Gas Pipeline Safety

ARTICLE 1. General

950

For purposes of this chapter, the following terms have the following meanings:

(a) Commission-regulated gas pipeline facility means an intrastate gas pipeline facility as defined in Section 60101 of Title 49 of the United States Code, that is subject to the safety regulatory authority of the commission to the extent authorized in the certification submitted by the commission and approved by the United States Secretary of Transportation pursuant to Section 60105 of Title 49 of the United States Code, including each of the following pipelines:

(1) An intrastate distribution line, which is a pipeline that is not subject to the jurisdiction of the Federal Energy Regulatory Commission pursuant to Section 717(b) of Title 15 of the United States Code because it is used for the local distribution of natural gas.

(2) An intrastate transmission line, which is a transmission pipeline that the commission, pursuant to Section 717(c) of Title 15 of the United States Code, has certified to the Federal Energy Regulatory Commission as being subject to the regulatory jurisdiction of the commission over rates and service. For these purposes, a transmission pipeline means a pipeline other than a gathering line that: (A) transports gas from a gathering line or storage facility to a distribution center, storage facility, or large volume customer that is not downstream from a distribution center, (B) operates at a hoop stress of 20 percent or more of specified minimum yield strength, or (C) transports gas within a storage field.

(3) An intrastate gathering line, which is a pipeline that transports gas from a current production facility to a transmission line or main.

(4) A mobilehome park master-metered natural gas distribution system that is subject to the commission s safety inspection and enforcement program pursuant to Chapter 4 (commencing with Section 4351) of Division 2.

(5) A propane distribution system that is subject to the commission s safety inspection and enforcement program pursuant to Chapter 4.1 (commencing with Section 4451) of Division 2.

(b) Compatible emergency response standards means emergency response standards that are applicable to intrastate transmission and distribution lines that are in addition to, or more stringent than, the minimum safety standards adopted by the United States Department of Transportation pursuant to Chapter 601 (commencing with Section 60101) of Subtitle VIII of Title 49 of the United States Code and that the commission is authorized to adopt pursuant to Section 60104(c) of that chapter.

(c) High consequence area has the same meaning as defined in the regulations adopted by the United States Department of Transportation pursuant to Chapter 601 (commencing with Section 60101) of Subtitle VIII of Title 49 of the United States Code (49 C.F.R. 192.903, as adopted January 1, 2011, or a successor regulation).

(Added by Stats. 2011, Ch. 520, Sec. 1. Effective January 1, 2012.)



950.5

This chapter shall not apply to gas pipeline facilities owned and operated by a local publicly owned utility.

(Added by Stats. 2011, Ch. 520, Sec. 1. Effective January 1, 2012.)






ARTICLE 2. Natural Gas Pipeline Safety Act of 2011

955

(a) This article shall be known and may be cited as the Natural Gas Pipeline Safety Act of 2011.

(b) The commission is the state authority responsible for regulating and enforcing intrastate gas pipeline transportation and pipeline facilities pursuant to Chapter 601 (commencing with Section 60101) of Subtitle VIII of Title 49 of the United States Code, including the development, submission, and administration of a state pipeline safety program certification for natural gas pipelines pursuant to Section 60105 of that chapter.

(Added by Stats. 2011, Ch. 520, Sec. 1. Effective January 1, 2012.)



956

(a) On or before July 1, 2012, the commission shall open an appropriate proceeding or expand the scope of an existing proceeding to establish compatible emergency response standards that owners or operators of commission-regulated gas pipeline facilities shall be required to follow for intrastate transmission and distribution lines. The commission shall establish the standards to ensure that intrastate transmission and distribution lines have emergency response plans that adequately prepare them for a natural disaster or malfunction that could cause injury to human life or property, with the purpose of minimizing the occurrence of both.

(b) The commission shall establish the compatible emergency response standards in consultation with the California Emergency Management Agency, the State Fire Marshal, and members of California s first responder community including, but not limited to, members of the California Fire Chiefs Association.

(c) The compatible emergency response standards shall require owners or operators of intrastate transmission and distribution lines to implement emergency response plans that are compatible with the United States Department of Transportation Pipeline and Hazardous Materials Safety Administration s regulations concerning emergency plans contained in Section 192.615 of Title 49 of the Code of Federal Regulations, and those plans shall include, but not be limited to, all of the following requirements:

(1) Emergency shutdown and pressure reduction shall be utilized whenever deemed necessary and appropriate by the owners or operators to minimize hazards to life or property. An owner or operator shall notify appropriate first responders of emergency shutdown and pressure reduction.

(2) During an emergency response effort, the incident commander may direct coordination between first responders and owners or operators to ensure timely and ongoing communication on decisions for emergency shutdown and pressure reduction.

(3) Owners or operators of intrastate transmission and distribution lines shall establish and maintain liaison with appropriate fire, police, and other public officials to do all of the following:

(A) Learn the responsibility and resources of each government organization that may respond to a gas pipeline emergency, including, but not limited to, the role of the incident commander in an emergency.

(B) Acquaint the officials with the owner s or operator s ability in responding to a gas pipeline emergency.

(C) Identify the types of gas pipeline emergencies of which the owner or operator notifies the officials.

(D) Plan how the owner or operator and officials can engage in mutual assistance to minimize hazards to life or property.

(E) Identify and update information on individual personnel responsible for the liaison with the appropriate first responder organizations.

(4) Owners and operators of intrastate transmission lines shall provide the State Fire Marshal and the chief fire official of the applicable city, county, city and county, or fire protection district with instructions on how to access and utilize the National Pipeline Mapping System developed by the United States Department of Transportation, Pipeline and Hazardous Materials Safety Administration, utilizing data submitted pursuant to Section 60132 of Title 49 of the United States Code, to improve local response capabilities for pipeline emergencies.

(d) (1) The commission shall report to the Legislature on the status of establishing the compatible emergency response standards on or before January 1, 2013.

(2) A report to be submitted pursuant to paragraph (1) shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2011, Ch. 520, Sec. 1. Effective January 1, 2012.)



956.5

Owners and operators of intrastate transmission and distribution lines, at least once each calendar year, shall meet with each local fire department having fire suppression responsibilities in the area where those lines are located to discuss and review contingency plans for emergencies involving the intrastate transmission and distribution lines within the jurisdiction of the local fire department.

(Added by Stats. 2011, Ch. 519, Sec. 1. Effective January 1, 2012.)



957

(a) (1) Unless the commission determines that it is prohibited from doing so by Section 60104(c) of Title 49 of the United States Code, the commission shall require the installation of automatic shutoff or remote controlled sectionalized block valves on both of the following facilities, if it determines those valves are necessary for the protection of the public:

(A) Intrastate transmission lines that are located in a high consequence area.

(B) Intrastate transmission lines that traverse an active seismic earthquake fault.

(2) Each owner or operator of a commission-regulated gas pipeline facility that is an intrastate transmission line shall provide the commission with a valve location plan, along with any recommendations for valve locations. The commission may make modifications to the valve location plan or provide for variations from any location requirements adopted by the commission pursuant to this section that it deems necessary or appropriate and consistent with protection of the public.

(3) The commission shall additionally establish action timelines, adopt standards for how to prioritize installation of automatic shutoff or remote controlled sectionalized block valves pursuant to paragraph (1), ensure that remote and automatic shutoff valves are installed as quickly as is reasonably possible, and establish ongoing procedures for monitoring progress in achieving the requirements of this section.

(b) The commission shall authorize recovery in rates for all reasonably incurred costs incurred for implementation of the requirements of this section.

(c) The commission, in consultation with the Pipeline and Hazardous Materials Safety Administration of the United States Department of Transportation, shall adopt and enforce compatible safety standards for commission-regulated gas pipeline facilities that the commission determines should be adopted to implement the requirements of this section.

(Added by Stats. 2011, Ch. 519, Sec. 2. Effective January 1, 2012. See similar section added by Stats. 2011, Ch. 521.)



957

(a) (1) Unless the commission determines that it is prohibited from doing so by subdivision (c) of Section 60104 of Title 49 of the United States Code, the commission shall require the installation of automatic shutoff or remote controlled sectionalized block valves on both of the following facilities, if it determines those valves are necessary for the protection of the public:

(A) Intrastate transmission lines that are located in a high consequence area.

(B) Intrastate transmission lines that traverse an active seismic earthquake fault.

(2) Each owner or operator of a commission-regulated gas pipeline facility that is an intrastate transmission line shall provide the commission with a valve location plan, along with any recommendations for valve locations. The commission may make modifications to the valve location plan or provide for variations from any location requirements adopted by the commission pursuant to this section that it deems necessary or appropriate and consistent with protection of the public.

(3) The commission shall additionally establish action timelines, adopt standards for how to prioritize installation of automatic shutoff or remote controlled sectionalized block valves pursuant to paragraph (1), ensure that remote and automatic shutoff valves are installed as quickly as is reasonably possible, and establish ongoing procedures for monitoring progress in achieving the requirements of this section.

(b) The commission shall authorize recovery in rates for all reasonably incurred costs incurred for implementation of the requirements of this section.

(c) The commission, in consultation with the Pipeline and Hazardous Materials Safety Administration of the United States Department of Transportation, shall adopt and enforce compatible safety standards for commission-regulated gas pipeline facilities that the commission determines should be adopted to implement the requirements of this section.

(Added by Stats. 2011, Ch. 521, Sec. 1. Effective January 1, 2012.)



958

(a) Each gas corporation shall prepare and submit to the commission a proposed comprehensive pressure testing implementation plan for all intrastate transmission lines to either pressure test those lines or to replace all segments of intrastate transmission lines that were not pressure tested or that lack sufficient details related to performance of pressure testing. The comprehensive pressure testing implementation plan shall provide for testing or replacing all intrastate transmission lines as soon as practicable. The comprehensive pressure testing implementation plan shall set forth criteria on which pipeline segments were identified for replacement instead of pressure testing.

(b) The comprehensive pressure testing implementation plan shall include a timeline for completion that is as soon as practicable, and includes interim safety enhancement measures, including increased patrols and leak surveys, pressure reductions, prioritization of pressure testing for critical pipelines that must run at or near maximum allowable operating pressure values that result in hoop stress levels at or above 30 percent of specified minimum yield stress, and any other measure that the commission determines will enhance public safety during the implementation period. Engineering-based assumptions may be used to determine maximum allowable operating pressure in the absence of complete records, but only as an interim measure until such time as all the lines have been tested or replaced, in order to allow the gas system to continue to operate.

(c) At the completion of the implementation period, all California natural gas intrastate transmission line segments shall meet all of the following:

(1) Have been pressure tested.

(2) Have traceable, verifiable, and complete records readily available.

(3) Where warranted, be capable of accommodating in-line inspection devices.

(Added by Stats. 2011, Ch. 519, Sec. 3. Effective January 1, 2012.)



958.5

(a) Twice a year, or as determined by the commission, each gas corporation shall file with the commission s consumer protection safety division a gas transmission and storage safety report. The consumer protection safety division shall review the reports to monitor each gas corporation s storage and pipeline-related activities to assess whether the projects that have been identified as high risk are being carried out, and to track whether the gas corporation is spending its allocated funds on these storage and pipeline-related safety, reliability, and integrity activities for which they have received approval from the commission.

(b) The gas transmission and storage safety report shall include a thorough description and explanation of the strategic planning and decisionmaking approach used to determine and rank the gas storage projects, intrastate transmission line safety, integrity, and reliability, operation and maintenance activities, and inspections of its intrastate transmission lines. If there has been no change in the gas corporation s approach for determining and ranking which projects and activities are prioritized since the previous gas transmission and storage safety report, the subsequent report may reference the immediately preceding report.

(c) If the commission s consumer protection safety division determines that there is a deficiency in a gas corporation s prioritization or administration of the storage or pipeline capital projects or operation and maintenance activities, the division shall bring the problems to the commission s immediate attention.

(Added by Stats. 2011, Ch. 519, Sec. 4. Effective January 1, 2012.)



959

(a) A gas corporation shall not recover any fine or penalty in any rate approved by the commission.

(b) Each gas corporation shall demonstrate to the satisfaction of the commission, in its general rate case proceeding, that the requested revenue requirements will be sufficient to enable the gas corporation to fund those projects and activities necessary to maintain safe and reliable service and to meet federal and state safety requirements applicable to its gas plant, in a cost-effective manner.

(Added by Stats. 2011, Ch. 519, Sec. 5. Effective January 1, 2012.)



960

(a) When the federal National Transportation Safety Board (NTSB) submits a safety recommendation letter concerning gas pipeline safety to the commission, the commission shall provide the NTSB with a formal written response to each recommendation not later than 90 days after receiving the letter. The response shall state one of the following:

(1) The commission s intent to implement the recommendations in full, with a proposed timetable for implementation of the recommendations.

(2) The commission s intent to implement part of the recommendations, with a proposed timetable for implementation of those recommendations, and detailed reasons for the commission s refusal to implement those recommendations that the commission does not intend to implement.

(3) The commission s refusal to implement the recommendations, with detailed reasons for the commission s refusal to implement the recommendations.

(b) If the NTSB issues a safety recommendation letter concerning any commission-regulated gas pipeline facility to the United States Department of Transportation, the federal Pipeline and Hazardous Materials Safety Administration (PHMSA), a gas corporation, or to the commission, or the PHMSA issues an advisory bulletin concerning any commission-regulated gas pipeline facility, the commission shall determine if implementation of the recommendation or advisory is appropriate. The basis for the commission s determination shall be detailed in writing and shall be approved by a majority vote of the commission.

(c) If the commission determines that a safety recommendation made by the NTSB is appropriate or that action concerning an advisory bulletin is necessary, the commission shall issue orders or adopt rules to implement the safety recommendations or advisory as soon as practicable. In implementing the safety recommendation or advisory, the commission shall consider whether a more effective, or equally effective and less costly, alternative exists to address the safety issue that the recommendation or advisory addresses.

(d) Any action taken by the commission on a safety recommendation letter or advisory bulletin shall be reported annually, in detail, to the Legislature with the report required by Section 321.6.

(Added by Stats. 2012, Ch. 462, Sec. 1. Effective January 1, 2013.)



961

(a) For purposes of this section, gas corporation workforce means the employees of a gas corporation and employees of an independent contractor of the gas corporation while working under contract with the gas corporation.

(b) (1) Each gas corporation shall develop a plan for the safe and reliable operation of its commission-regulated gas pipeline facility that implements the policy of paragraph (3) of subdivision (b) of Section 963, subject to approval, modification, and adequate funding by the commission.

(2) By December 31, 2012, the commission shall review and accept, modify, or reject the plan for each gas corporation as part of a proceeding that includes a hearing. The commission shall build into any approved plan sufficient flexibility to redirect activities to respond to safety requirements.

(3) Each gas corporation shall implement its approved plan.

(4) The commission shall require each gas corporation to periodically review and update the plan, and the commission shall review and accept, modify, or reject an updated plan at regular intervals thereafter. The commission, pursuant to Section 1701.1, shall determine whether a proceeding on a proposed update to a plan requires a hearing, consistent with subdivision (e).

(c) The plan developed, approved, and implemented pursuant to subdivision (b) shall be consistent with best practices in the gas industry and with federal pipeline safety statutes as set forth in Chapter 601 (commencing with Section 60101) of Subtitle VIII of Title 49 of the United States Code and the regulations adopted by the United States Department of Transportation pursuant to those statutes.

(d) The plan developed, approved, and implemented pursuant to subdivision (b) shall set forth how the gas corporation will implement the policy established in paragraph (3) of subdivision (b) of Section 963 and achieve each of the following:

(1) Identify and minimize hazards and systemic risks in order to minimize accidents, explosions, fires, and dangerous conditions, and protect the public and the gas corporation workforce.

(2) Identify the safety-related systems that will be deployed to minimize hazards, including adequate documentation of the commission-regulated gas pipeline facility history and capability.

(3) Provide adequate storage and transportation capacity to reliably and safely deliver gas to all customers consistent with rules authorized by the commission governing core and noncore reliability and curtailment, including provisions for expansion, replacement, preventive maintenance, and reactive maintenance and repair of its commission-regulated gas pipeline facility.

(4) Provide for effective patrol and inspection of the commission-regulated gas pipeline facility to detect leaks and other compromised facility conditions and to effect timely repairs.

(5) Provide for appropriate and effective system controls, with respect to both equipment and personnel procedures, to limit the damage from accidents, explosions, fires, and dangerous conditions.

(6) Provide timely response to customer and employee reports of leaks and other hazardous conditions and emergency events, including disconnection, reconnection, and pilot-lighting procedures.

(7) Include appropriate protocols for determining maximum allowable operating pressures on relevant pipeline segments, including all necessary documentation affecting the calculation of maximum allowable operating pressures.

(8) Prepare for, or minimize damage from, and respond to, earthquakes and other major events.

(9) Meet or exceed the minimum standards for safe design, construction, installation, operation, and maintenance of gas transmission and distribution facilities prescribed by regulations issued by the United States Department of Transportation in Part 192 (commencing with Section 192.1) of Title 49 of the Code of Federal Regulations.

(10) Ensure an adequately sized, qualified, and properly trained gas corporation workforce to carry out the plan.

(11) Any additional matter that the commission determines should be included in the plan.

(e) The commission and gas corporation shall provide opportunities for meaningful, substantial, and ongoing participation by the gas corporation workforce in the development and implementation of the plan, with the objective of developing an industrywide culture of safety that will minimize accidents, explosions, fires, and dangerous conditions for the protection of the public and the gas corporation workforce.

(f) Nothing in this section limits the obligation of a gas corporation to provide adequate service and facilities for the convenience of the public and its employees pursuant to Section 451 or the authority of the commission to enforce that obligation under state law.

(Added by Stats. 2011, Ch. 522, Sec. 1. Effective January 1, 2012.)



963

(a) For purposes of this section, the following terms have the following meanings:

(1) After-meter services includes, but is not limited to, leak investigation, inspecting customer piping and appliances, carbon monoxide investigation, pilot relighting, and high bill investigation.

(2) Basic gas service includes transmission, storage for reliability of service, and distribution of natural gas, purchasing natural gas on behalf of a customer, revenue cycle services, and after-meter services.

(3) Metering services includes, but is not limited to, gas meter installation, meter maintenance, meter testing, collecting and processing consumption data, and all related services associated with the meter.

(4) Revenue cycle services means metering services, billing the customer, collection, and related customer services.

(b) The Legislature finds and declares all of the following:

(1) In order to ensure that all core customers of a gas corporation continue to receive safe basic gas service, each existing gas corporation shall continue to provide this essential service.

(2) A customer shall not be required to pay separate fees for utilizing services that protect public or customer safety.

(3) It is the policy of the state that the commission and each gas corporation place safety of the public and gas corporation employees as the top priority. The commission shall take all reasonable and appropriate actions necessary to carry out the safety priority policy of this paragraph consistent with the principle of just and reasonable cost-based rates.

(c) (1) The commission shall require each gas corporation to provide bundled basic gas service to all core customers in its service territory unless the customer chooses or contracts to have natural gas purchased and supplied by another entity.

(2) A gas corporation shall continue to be the exclusive provider of revenue cycle services to all customers in its service territory, except that an entity purchasing and supplying natural gas under the commission s existing core aggregation program may perform billing and collection services for its customers under the same terms as currently authorized by the commission, and except that a supplier of natural gas to noncore customers may perform billing and collection for natural gas supply for its customers.

(3) The gas corporation shall continue to calculate its charges for services provided by that corporation. If the commission establishes credits to be provided by the gas corporation to core aggregation or noncore customers who obtain billing or collection services from entities other than the gas corporation, the credit shall be equal to the billing and collection services costs actually avoided by the gas corporation.

(4) The commission shall require the distribution rate to continue to include after-meter services and shall authorize sufficient revenues and employee staffing to provide for prompt provision of these services to the public, consistent with the policy developed and implemented by the gas corporation and approved by the commission pursuant to Section 961.

(Added by Stats. 2011, Ch. 522, Sec. 2. Effective January 1, 2012.)



969

In any ratemaking proceeding in which the commission authorizes a gas corporation to recover expenses for the gas corporation s transmission pipeline integrity management program established pursuant to Subpart O (commencing with Section 192.901) of Part 192 of Title 49 of the United States Code or related capital expenditures for the maintenance and repair of transmission pipelines, the commission shall require the gas corporation to establish and maintain a balancing account for the recovery of those expenses. Any unspent moneys in the balancing account in the form of an accumulated account balance at the end of each rate case cycle, plus interest, shall be returned to ratepayers through a true-up filing. Nothing in this section is intended to interfere with the commission s discretion to establish a two-way balancing account.

(Added by Stats. 2011, Ch. 523, Sec. 1. Effective January 1, 2012.)



970

(a) The commission shall perform an analysis of benchmark data and adopt safety performance metrics for pipeline safety.

(b) The commission shall consider the following principles when adopting safety performance metrics:

(1) Each safety performance metric shall be designed to be an indicator of safety performance.

(2) Each safety performance metric shall be designed so that it may be reevaluated within a useful timeframe.

(3) Each safety performance metric shall be designed so that the data inputs to the metric are verifiable.

(4) The adopted set of safety performance metrics shall be robust enough to serve as a useful indicator of pipeline safety.

(c) The commission shall evaluate a gas corporation s safety performance using the safety performance metrics adopted pursuant to subdivision (a) and may implement a rate incentive program. The rate incentive program may contain penalties based on safety performance.

(Added by Stats. 2012, Ch. 469, Sec. 2. Effective January 1, 2013.)









CHAPTER 4.7. Core Transport Agent

980

As used in this chapter, the following terms mean the following:

(a) Core gas customer has the same meaning as that specified in the tariff of the gas corporation whose territory the customer in question lies within. A core small commercial customer account that is associated with and part of the same business operation as a noncore large commercial customer account is not a core gas customer for purposes of this chapter.

(b) Core transport agent means an entity that offers core gas procurement service to customers within the service territory of a gas corporation, but does not include a gas corporation, and does not include a public agency that offers gas service to core and noncore gas customers within its jurisdiction, or within the service territory of a local publicly owned gas utility. Core transport agent includes the unregulated affiliates and subsidiaries of a gas corporation.

(c) Gas corporation has the same meaning as that set forth in Section 222.

(Added by Stats. 2013, Ch. 604, Sec. 4. Effective January 1, 2014.)



981

(a) A core transport agent shall register with the commission within 90 days after the commission has adopted standards for financial viability, and technical and operational capacity. As a precondition to registration, the core transport agent shall provide, under oath, declaration, or affidavit, all of the following to the commission:

(1) Legal name and any other names under which the core transport agent is doing business in California.

(2) Current telephone number.

(3) Current address.

(4) Agent for service of process.

(5) State and date of incorporation, if any.

(6) Number for a customer contact representative, or other personnel for receiving customer inquiries.

(7) Brief description of the nature of the service being provided.

(8) Disclosure of any civil, criminal, or regulatory sanctions or penalties imposed within the 10 years immediately prior to registration, against the company or any owner, partner, officer, or director of the company pursuant to any state or federal consumer protection law or regulation, and of any felony convictions of any kind against the company or any owner, partner, officer, or director of the company. In addition, a core transport agent shall furnish the commission with fingerprints for those owners, partners, officers, and managers of the core transport agent specified by any commission decision applicable to all core transport agents. The commission shall submit completed fingerprint cards to the Department of Justice. Those fingerprints shall be available for use by the Department of Justice and the Department of Justice may transmit the fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The commission may use information obtained from a national criminal history record check conducted pursuant to this section to determine a core transport agent s eligibility for registration.

(9) Proof of financial viability. The commission shall develop uniform standards for determining financial viability and shall publish those standards for public comment no later than June 30, 2014. In determining the financial viability of the core transport agent, the commission shall take into account the number of customers the potential registrant expects to serve, the number of therms of gas it expects to provide, and any other appropriate criteria to ensure that core gas customers have adequate recourse in the event of fraud or nonperformance.

(10) Proof of technical and operational ability. The commission shall develop uniform standards for determining technical and operational capacity and shall publish those standards for public comment no later than June 30, 2014.

(11) A statement stating the following:

Neither the applicant, any of its affiliates, officers, directors, partners, agents, or owners (directly or indirectly) with more than 10 percent interest in the applicant, or anyone acting in a management capacity for applicant has: (A) held one of those positions with a company that filed for bankruptcy, (B) been personally found liable, or held one of those positions with a company that has been found liable, for fraud, dishonesty, failure to disclose, or misrepresentations to consumers or others, (C) been convicted of a felony, (D) been (to his or her knowledge) the subject of a criminal referral by a judge or public agency, (E) had a license of operating authority denied, suspended, revoked, or limited in any jurisdiction, (F) personally entered into a settlement, or held one of those positions with a company that has entered into settlement, of criminal or civil claims involving violations of Chapter 4 (commencing with Section 17000) of Part 2 of, or Part 3 (commencing with Section 17500) of Division 7 of, the Business and Professions Code or of any other statute, regulation, or decisional law relating to fraud, dishonesty, failure to disclosure, or misrepresentations to consumers or others, (G) been found to have violated any statute, law, or rule pertaining to public utilities or other regulated industries, or (H) entered into any settlements or agreements, made any voluntary payments, or agreed to any other type of monetary forfeitures in resolution of any action by any regulatory body, agency, or attorney general.

(b) Before reentering the market, a core transport agent whose registration has been revoked shall file a formal application with the commission that satisfies the requirements set forth in Section 982 and demonstrates the fitness and ability of the core transport agent to comply with all applicable rules of the commission.

(c) Registration with the commission is an exercise of the licensing function of the commission, and does not constitute regulation of the rates or terms and conditions of service offered by core transport agents. This part does not authorize the commission to regulate the rates or terms and conditions of service offered by core transport agents.

(Added by Stats. 2013, Ch. 604, Sec. 4. Effective January 1, 2014.)



982

(a) The registration shall be deemed approved and a registration number issued no later than 45 days after the required information has been submitted, unless the commission s executive director finds, upon review of the information submitted by the core transport agent or available to the commission, that there is evidence to support a finding that the core transport agent has committed an act constituting grounds for denial of registration as specifically set forth in the operative provisions of this chapter, including, but not limited to, subdivision (c).

(b) Upon a finding by the commission s executive director that there is evidence to support a finding that the core transport agent has committed an act constituting grounds for denial of registration as set forth in this section, the commission shall notify the core transport agent in writing, cause the documents submitted by the core transport agent to be filed as a formal application for registration, and notice an expedited hearing on the registration of the core transport agent to be held within 30 days of the notification to the core transport agent of the executive director s finding of evidence to support denial of registration. The commission shall, within 45 days after holding the hearing, issue a decision on the registration request which shall be based on the findings of fact and conclusions of law based on the evidence presented at the hearing. The decision shall include the findings of fact and the conclusions of law relied upon.

(c) (1) The commission may deny an application for registration in accordance with subdivision (b) on the grounds that the core transport agent or any officer or director of the core transport agent has one or more of the following:

(A) Been convicted of a crime as described in paragraph (8) of subdivision (a) of Section 981.

(B) Failure to make a sufficient showing with respect to paragraphs (1) to (10), inclusive, of subdivision (a) of Section 981.

(C) Knowingly made a false statement of fact in the application for registration.

(2) The commission may deny registration pursuant to this subdivision only if the crime or act is substantially related to the qualifications, functions, or duties required to provide gas service to end use customers of gas or the false statement is material to the registration application. For purposes of this subdivision, conviction of a crime shall be established in the same manner as that set forth in paragraph (1) of subdivision (a) of Section 480 of the Business and Professions Code.

(d) The commission shall require core transport agents registered under this section to update their registration information set forth in paragraphs (1) to (10), inclusive, of subdivision (a) of Section 981 within 60 days of any material change in the information provided. Material changes to any other information required pursuant to this article shall be updated annually.

(Added by Stats. 2013, Ch. 604, Sec. 4. Effective January 1, 2014.)



983

(a) The commission shall accept, compile, and attempt to informally resolve consumer complaints regarding core transport agents. If the commission reasonably suspects a pattern of customer abuses, the commission may, on its own motion, initiate investigations into the activities of a core transport agent offering gas service. Consumer complaints regarding service by a public agency offering gas service within the political boundary of the public agency or service territory of a local publicly owned gas utility shall continue to be resolved by the public agency. Within the service territory of a local publicly owned utility, consumer complaints arising from the violation of core transport service rules adopted by the governing body of the local publicly owned utility shall be resolved through the local publicly owned utility s consumer complaint procedures.

(b) Notwithstanding other provisions, core gas customers shall have the option to proceed with a complaint against a core transport agent either through an action filed in the judicial court system or through a complaint filed with the commission. A customer who elects either the judicial or commission remedies may not raise the same claim in both forums. The commission shall have the authority to accept, compile, and resolve core gas consumer complaints, including the authority to award reparations. The commission s authority in these complaint proceedings is limited to adjudication of complaints regarding core gas service provided by a core transport agent and shall not be expanded to include an award of any damages through regulation of the rates or charges of the core transport agent. However, a person or core transport agent that takes a conflict to the commission shall not be precluded from pursuing an appeal of the decision through the courts as provided for by law.

(c) In connection with customer complaints or commission investigations into customer abuses, core transport agents shall provide the commission access to their accounts, books, papers, and documents related to California transactions as described in Sections 313 and 314, if the information is relevant to the complaint or investigation.

(d) A core transport agent shall not discontinue service to a customer for a disputed amount if that customer has filed a complaint that is pending with the commission, and that customer has paid the disputed amount into an escrow account.

(Added by Stats. 2013, Ch. 604, Sec. 4. Effective January 1, 2014.)



983.5

(a) (1) The commission may enforce Sections 2102, 2103, 2104, 2105, 2107, 2108, and 2114 against a core transport agent as if the core transport agent is a public utility for purposes of those sections.

(2) Notwithstanding paragraph (1), this section does not grant the commission jurisdiction to regulate core transport agents other than as specifically set forth in this chapter. Core transport agents shall continue to be subject to Sections 2111 and 2112.

(3) Upon a finding by the commission s executive director that there is evidence to support a finding that the core transport agent has committed an act constituting grounds for suspension or revocation of registration as set forth in subdivision (b), the commission shall notify the core transport agent in writing and notice an expedited hearing on the suspension or revocation of the core transport agent s registration to be held within 30 days of the notification to the core transport agent of the executive director s finding of evidence to support suspension or revocation of registration. The commission shall, within 45 days after holding the hearing, issue a decision on the suspension or revocation of registration, which shall be based on findings of fact and conclusions of law based on the evidence presented at the hearing. The decision shall include the findings of fact and the conclusions of law relied upon.

(b) A core transport agent may have its registration suspended or revoked, immediately or prospectively, in whole or in part, for any of the following acts:

(1) Making material misrepresentations in the course of soliciting customers, entering into service agreements with those customers, or administering those service agreements.

(2) Dishonesty, fraud, or deceit with the intent to substantially benefit the core transport agent or its employees, agents, or representatives, or to disadvantage retail gas customers.

(3) If the commission finds that there is evidence that the core transport agent is not financially or operationally capable of providing the offered gas service.

(4) The misrepresentation of a material fact by an applicant in obtaining a registration pursuant to Section 981.

(c) Pursuant to its authority to revoke or suspend registration, the commission may suspend a registration for a specified period or revoke the registration, or in lieu of suspension or revocation, impose a moratorium on adding or soliciting additional customers. Any suspension or revocation of a registration shall require the core transport agent to cease serving customers within the boundaries of investor-owned gas corporations, and the affected customers shall be served by the gas corporation until the time when they may select service from another core transport agent. A customer shall not be liable for the payment of any early termination fees or other penalties to any core transport agent under the service agreement if the serving core transport agent s registration is suspended or revoked.

(d) If a customer of a core transport agent is involuntarily returned to service provided by a gas corporation, any reentry fee imposed on that customer that the commission deems is necessary to avoid imposing costs on other customers of the gas corporation shall be the obligation of the core transport agent, except in the case of a customer returned due to default in payment or other contractual obligations or because the customer s contract has expired. As a condition of its registration, a core transport agent shall post a bond or demonstrate insurance sufficient to cover those reentry fees, including reentry fees for customers returned in the event of the core transport agent becoming insolvent.

(Added by Stats. 2013, Ch. 604, Sec. 4. Effective January 1, 2014.)



983.7

If a customer files a claim with a gas corporation for damages to property resulting from the curtailment of gas service due to the failure of the gas corporation to reasonably provide service or restore service within a reasonable time after a fire, flood, earthquake, other natural disaster, or act of God, the gas corporation shall inform the customer that the claim may be pursued in small claims court or other judicial courts, depending on the amount of the claim.

(Added by Stats. 2013, Ch. 604, Sec. 4. Effective January 1, 2014.)



984

In order to carry out essential elements of a sustainable and effective consumer protection program in connection with core transport agents offering gas service to core gas customers as intended by the Legislature in this chapter, the following shall apply:

(a) A registration fee of one hundred dollars ($100) shall be collected from a core transport agent required to register under this chapter and the fee proceeds shall be deposited in the Public Utilities Reimbursement Account established under Section 402. The commission may adjust the fee as necessary to recover the cost of administering the program.

(b) The commission shall annually determine the costs of administering the registration program and other facets of consumer protection directly related to the core transport service transactions of core transport agents, including the cost for the duties imposed pursuant to subdivision (c) of Section 984.5. The commission shall only collect those costs not already being collected elsewhere. Registrants who fail to submit to the commission required fees or information upon which fees are calculated within 30 days of billing shall be subject to a 15-percent penalty.

(Added by Stats. 2013, Ch. 604, Sec. 4. Effective January 1, 2014.)



984.5

(a) The commission shall compile and regularly update the following information: names and contact numbers of a registered core transport agent, information to assist consumers in making service choices, and the number of customer complaints against specific providers in relation to the number of customers served by those providers and the disposition of those complaints. To facilitate this function, registered entities shall file with the commission information describing the terms and conditions of any standard service plan made available to core gas customers. The commission shall adopt a standard format for this filing. The commission shall maintain and make generally available a list of entities offering core transport services operating in California. This list shall include all registered core transport agents and those agents not required to be registered that request the commission to be included on the list. The commission shall, upon request, make this information available at no charge. Notwithstanding any other law, public agencies that are registered entities shall be required to disclose their terms and conditions of service contracts only to the same extent that other registered entities would be required to disclose the same or similar service contracts.

(b) The commission shall issue public alerts about companies attempting to provide core transport service in the state in an unauthorized or fraudulent manner as defined in subdivision (b) of Section 983.5.

(c) The commission shall compile and post on its Internet Web site easily understandable informational guides or other tools to help core gas customers understand core transport service options. In implementing these provisions, the commission shall pay special attention to ensuring that customers, especially those with limited-English-speaking ability or other disadvantages when dealing with marketers, receive correct, reliable, and easily understood information to help them make informed choices. The commission shall not make specific recommendations, rank the relative attractiveness of specific service offerings of registered providers of core transport services, or provide customer-specific assistance in the evaluation of core transport agents.

(d) The Division of Ratepayer Advocates shall analyze customers complaints submitted to the gas corporation and to the commission and the disposition of those complaints to determine if the changes in the consumer protection rules are necessary to better protect the participants in the core transportation program, and make recommendation to the commission regarding those rule changes.

(Added by Stats. 2013, Ch. 604, Sec. 4. Effective January 1, 2014.)



985

Rules that implement the following minimum standards shall be adopted by the commission for core transport agents offering gas services to core gas customers and the governing body of a public agency offering gas services to core gas customers within its jurisdiction:

(a) Confidentiality. Customer information shall be confidential unless the customer consents in writing. This shall encompass confidentiality of customer-specific billing, credit, or usage information. This requirement shall not extend to disclosure of generic information regarding the usage, load shape, or other general characteristics of a group or rate classification, unless the release of that information would reveal customer-specific information because of the size of the group, rate classification, or nature of the information.

(b) Physical disconnects and reconnects. Only a gas corporation, or a publicly owned gas utility, that provides physical delivery service to the affected customer shall have the authority to physically disconnect or reconnect a customer from the transmission or distribution grid. Physical disconnection by gas corporations subject to the commission s jurisdiction shall occur only in accordance with protocols established by the commission. Physical disconnection by publicly owned gas utilities shall occur only in accordance with protocols established by the governing board of the local publicly owned gas utility.

(c) Change in providers. Upon adequate notice supplied by a core transport agent to the gas corporation or local publicly owned gas utility providing physical delivery service, customers who are eligible for core transport service may change their energy supplier. Energy suppliers may charge for this change, provided that any fee or penalty charged by the supplier associated with early termination of service, shall be disclosed in that contract or applicable tariff.

(d) Written notices. Notices describing the terms and conditions of service as described in Section 986, service agreements, notices of late payment, notices of discontinuance of service, and disconnection notices addressed to core gas customers shall be easily understandable and shall be provided in the language in which the core transport agent offered the services.

(e) Billing. All bills shall have a standard bill format, as determined by the commission or the governing body, and shall contain sufficient detail for the customer to recalculate the bill for accuracy. Any late fees shall be separately stated. A core transport agent shall provide on all customer bills a telephone number by which customers may contact the core transport agent to report and resolve billing inquiries and complaints. A core transport agent contacted by a customer regarding a billing dispute shall advise the customer at the time of the initial contact that the customer may file a complaint with the commission if the customer s dispute is not satisfactorily resolved by the core transport agent.

(f) Meter integrity. A gas customer shall have a reasonable opportunity to have his or her meter tested to ensure the reasonable accuracy of the meter. The commission or governing body shall determine who is responsible for the cost of that testing.

(g) Customer deposits. Core transport agents may require customer deposits before commencing service, but in no event shall the deposit be more than the estimated bill for the customer for a three-month period.

(h) Additional protections. The commission or the governing body may adopt additional core gas consumer protection standards that are in the public interest.

(Added by Stats. 2013, Ch. 604, Sec. 4. Effective January 1, 2014.)



986

(a) Except for a gas corporation, or a local publicly owned gas utility offering gas service to core gas customers within its service territory, a core transport agent offering gas service to core gas customers shall, prior to the commencement of service, provide the potential customer with a written notice of the service describing the price, terms, and conditions of the service. The notices shall include all of the following:

(1) A clear description of the price, terms, and conditions of service, including all of the following:

(A) The price of gas expressed in a format that makes it possible for core gas customers to compare and select among similar products and services on a standard basis. The commission shall adopt rules to implement this subdivision. The commission shall require disclosure of the total price of gas on a cents-per-therm basis, including the costs of all gas services and charges regulated by the commission. The commission shall also require estimates of the total monthly bill for the gas service at varying consumption levels, including the costs of all gas services and charges regulated by the commission. In determining these rules, the commission may consider alternatives to the cents-per-therm disclosure if other information would provide the customer with sufficient information to compare among alternatives on a standard basis.

(B) Separate disclosure of all recurring and nonrecurring charges associated with the sale of gas.

(C) If services other than gas are offered, an itemization of the services and the charge or charges associated with each.

(2) A description of the potential customer s right to rescind the contract without fee or penalty as described in Section 989.1.

(3) An explanation of the customer s financial obligations, as well as the procedures regarding past due payments, discontinuance of service, billing disputes, and service complaints.

(4) The core transport agent s registration number, if applicable.

(5) The right to change service providers upon written notice, including disclosure of any fees or penalties assessed by the supplier for early termination of a contract.

(6) A description of the availability of low-income assistance programs for qualified customers and how customers can apply for these programs.

(b) The commission may assist core transport agents in developing the notice. The commission may suggest inclusion of additional information it deems necessary for the consumer protection purposes of this section. On at least a semiannual basis, a core transport agent shall provide the commission with a copy of the form of notice included in its standard service plans made available to core gas customers as described in subdivision (a) of Section 984.5.

(c) Any core transport agent offering gas services who declines to provide those services to a consumer shall, upon request of the consumer, disclose to that consumer the reason for the denial in writing within 30 days. At the time service is denied, the core transport agent shall disclose to the consumer his or her right to make this request. Consumers shall have at least 30 days from the date service is denied to make the request.

(Added by Stats. 2013, Ch. 604, Sec. 4. Effective January 1, 2014.)



987

(a) The commission shall maintain a list of core gas customers who do not wish to be solicited by telephone, by a gas corporation, marketer, broker, or aggregator for gas service, to subscribe to or change their core transport agent. The commission shall not assess a charge for inclusion of a customer on the list. The list shall be updated periodically, but no less than quarterly.

(b) The list shall include sufficient information for gas corporations, marketers, brokers, or aggregators of gas service to identify customers who do not wish to be solicited, including a customer s address and telephone number. The list shall be made accessible electronically from the commission to any party regulated as a gas corporation or registered at the commission as an electric marketer, broker, or aggregator of gas service.

(c) A gas corporation, marketer, broker, or aggregator of gas service shall not solicit, by telephone, any customer on the list prepared pursuant to subdivision (a). Any gas corporation, marketer, broker, or aggregator of gas service, or the representative of a gas corporation, marketer, broker, or aggregator of gas service, who solicits any customer on the list prepared pursuant to subdivision (a) more than once shall be liable to the customer for twenty-five dollars ($25) for each contact in violation of this subdivision.

(Added by Stats. 2013, Ch. 604, Sec. 4. Effective January 1, 2014.)



988

Notwithstanding any other provision of this chapter, requirements placed on a core transport agent shall not apply to gas services provided by a local publicly owned gas utility to customers within the jurisdiction or service territory of that local publicly owned gas utility.

(Added by Stats. 2013, Ch. 604, Sec. 4. Effective January 1, 2014.)



989

Unclaimed refunds ordered by the commission, and any accrued interest, may be used by the commission to fund additional consumer protection efforts.

(Added by Stats. 2013, Ch. 604, Sec. 4. Effective January 1, 2014.)



989.1

(a) In addition to any other right to revoke an offer, core gas customers of gas service, have the right to cancel a contract for gas service until midnight of the third business day after the day on which the buyer signs an agreement or offer to purchase.

(b) Cancellation occurs when the buyer gives written notice of cancellation to the seller at the address specified in the agreement or offer.

(c) Notice of cancellation, if given by mail, is effective when deposited in the mail properly addressed with postage prepaid.

(d) Notice of cancellation given by the buyer need not take the particular form as provided with the contract or offer to purchase and, however expressed, is effective if it indicates the intention of the buyer not to be bound by the contract.

(Added by Stats. 2013, Ch. 604, Sec. 4. Effective January 1, 2014.)



989.5

(a) A consumer damaged by a violation of this chapter by a core transport agent is entitled to recover all of the following:

(1) Actual damages.

(2) The consumer s reasonable attorney s fees and court costs.

(3) Exemplary damages, in the amount the court deems proper, for intentional or willful violations.

(4) Equitable relief as the court deems proper.

(b) The rights, remedies, and penalties established by this chapter are in addition to the rights, remedies, or penalties established under any other law.

(c) This chapter does not abrogate any authority of the Attorney General to enforce existing law.

(Added by Stats. 2013, Ch. 604, Sec. 4. Effective January 1, 2014.)






CHAPTER 5. Certificates of Public Convenience and Necessity

ARTICLE 1. Specified Utilities

1001

No railroad corporation whose railroad is operated primarily by electric energy, street railroad corporation, gas corporation, electrical corporation, telegraph corporation, telephone corporation, water corporation, or sewer system corporation shall begin the construction of a street railroad, or of a line, plant, or system, or of any extension thereof, without having first obtained from the commission a certificate that the present or future public convenience and necessity require or will require such construction.

This article shall not be construed to require any such corporation to secure such certificate for an extension within any city or city and county within which it has theretofore lawfully commenced operations, or for an extension into territory either within or without a city or city and county contiguous to its street railroad, or line, plant, or system, and not theretofore served by a public utility of like character, or for an extension within or to territory already served by it, necessary in the ordinary course of its business. If any public utility, in constructing or extending its line, plant, or system, interferes or is about to interfere with the operation of the line, plant, or system of any other public utility or of the water system of a public agency, already constructed, the commission, on complaint of the public utility or public agency claiming to be injuriously affected, may, after hearing, make such order and prescribe such terms and conditions for the location of the lines, plants, or systems affected as to it may seem just and reasonable.

(Amended by Stats. 1981, Ch. 573, Sec. 2.)



1001.5

(a) The commission shall exempt the construction of any line, plant, or system, or extension thereof, located outside the boundaries of the state from the requirements of Section 1001, upon the application of the public utility constructing that line, plant, or system, or extension thereof, if the public utility derives 75 percent or more of its operating revenues from outside the state, as recorded in the fiscal period immediately before the filing of the application, unless the commission determines that the public interest requires that the construction should not be exempt from Section 1001.

(b) Except as provided in subdivision (c), the commission shall make the determination denying the exemption, as specified in subdivision (a), within 90 days after the public utility files the application for exemption with the commission. If the commission fails to make this determination within that 90-day period, the construction of that line, plant, or system, or extension thereof, is exempt from the requirements of Section 1001.

(c) The commission and the public utility filing the application for exemption may, if both agree, extend the time period within which the commission is required to make the determination denying the exemption, for not more than an additional 60 days after the expiration of the 90-day period specified in subdivision (b).

(Added by Stats. 1983, Ch. 971, Sec. 2. Effective September 21, 1983.)



1002

(a) The commission, as a basis for granting any certificate pursuant to Section 1001 shall give consideration to the following factors:

(1) Community values.

(2) Recreational and park areas.

(3) Historical and aesthetic values.

(4) Influence on environment, except that in the case of any line, plant, or system or extension thereof located in another state which will be subject to environmental impact review pursuant to the National Environmental Policy Act of 1969 (Chapter 55 (commencing with Section 4321) of Title 42 of the United States Code) or similar state laws in the other state, the commission shall not consider influence on the environment unless any emissions or discharges therefrom would have a significant influence on the environment of this state.

(b) With respect to any thermal powerplant or electrical transmission line for which a certificate is required pursuant to the provisions of Division 15 (commencing with Section 25000) of the Public Resources Code, no certificate of public convenience and necessity shall be granted pursuant to Section 1001 without such other certificate having been obtained first, and the decision granting such other certificate shall be conclusive as to all matters determined thereby and shall take the place of the requirement for consideration by the commission of the four factors specified in subdivision (a) of this section.

(Added by Stats. 1981, Ch. 573, Sec. 3.)



1002.3

In considering an application for a certificate for an electric transmission facility pursuant to Section 1001, the commission shall consider cost-effective alternatives to transmission facilities that meet the need for an efficient, reliable, and affordable supply of electricity, including, but not limited to, demand-side alternatives such as targeted energy efficiency, ultraclean distributed generation, as defined in Section 353.2, and other demand reduction resources.

(Added by Stats. 2005, Ch. 366, Sec. 5. Effective January 1, 2006.)



1002.5

In issuing a certificate of convenience and necessity for additional natural gas pipeline capacity proposed for construction within this state, the commission shall consider the state s need to provide sufficient and competitively priced natural gas supplies for both present and anticipated future residential, industrial, commercial, and utility demand. When it finds that it is in the state s best interests to do so, the commission shall expeditiously issue certificates of convenience and necessity for those additional natural gas pipeline capacity projects.

(Added by Stats. 1990, Ch. 896, Sec. 1.)



1003

Every electrical and every gas corporation submitting an application to the commission for a certificate authorizing the new construction of any electric plant, line, or extension, or gas plant, line, or extension, not subject to the provisions of Chapter 6 (commencing with Section 25500) of Division 15 of the Public Resources Code, shall include all of the following information in the application in addition to any other required information:

(a) Preliminary engineering and design information on the project. The design information provided for thermal electric plants shall include preliminary data regarding the operating characteristics of the proposed plant, including, but not limited to, the annual capacity factor, availability factor, and the heat rate for each year of the useful life of the plant, line, or extension.

(b) A project implementation plan showing how the project would be contracted for and constructed. This plan shall show how all major tasks would be integrated and shall include a timetable identifying the design, construction, completion, and operation dates for each major component of the plant, line, or extension.

(c) An appropriate cost estimate, including preliminary estimates of the costs of financing, construction, and operation, including fuel, maintenance, and dismantling or inactivation after the useful life of the plant, line, or extension.

(d) A cost analysis comparing the project with any feasible alternative sources of power. The corporation shall demonstrate the financial impact of the plant, line, or extension construction on the corporation s ratepayers, stockholders, and on the cost of the corporation s borrowed capital. The cost analyses shall be performed for the projected useful life of the plant, line, or extension, including dismantling or inactivation after the useful life of the plant, line, or extension.

(e) A design and construction management and cost control plan which indicates the contractual and working responsibilities and interrelationships between the corporation s management and other major parties involved in the project. This plan shall also include a construction progress information system and specific cost controls.

(Added by Stats. 1982, Ch. 1253, Sec. 2.)



1003.5

Every electrical and gas corporation submitting an application to the commission for a certificate authorizing the new construction of an electric plant, line, or extension, or gas plant, line, or extension, which is subject to the provisions of Chapter 6 (commencing with Section 25500) of Division 15 of the Public Resources Code, shall include in the application the information specified in subdivisions (b), (c), and (e) of Section 1003, in addition to any other required information. The corporation may also include in the application any other information specified in Section 1003.

(Added by Stats. 1982, Ch. 1253, Sec. 3.)



1004

Before any certificate may issue, under this article, a certified copy of its articles of incorporation or charter, if the applicant is a corporation, shall be filed in the office of the commission. Every applicant for a certificate shall file in the office of the commission such evidence as is required by the commission to show that the applicant has received the required consent, franchise, or permit of the proper county, city and county, city, or other public authority.

(Enacted by Stats. 1951, Ch. 764.)



1005

(a) The commission may, with or without hearing, issue the certificate as prayed for, or refuse to issue it, or issue it for the construction of a portion only of the contemplated street railroad line, plant, or system, or extension thereof, or for the partial exercise only of the right or privilege, and may attach to the exercise of the rights granted by the certificate such terms and conditions, including provisions for the acquisition by the public of the franchise or permit and all rights acquired thereunder and all works constructed or maintained by authority thereof, as in its judgment the public convenience and necessity require; provided, however, upon timely application for a hearing by any person entitled to be heard thereat, the commission, before issuing or refusing to issue the certificate, shall hold a hearing thereon.

(b) When the commission issues a certificate for the new construction of a gas or electric plant, line, or extension, the certificate shall specify the operating and cost characteristics of the plant, line, or extension, including, but not limited to, the size, capacity, cost, and all other characteristics of the plant, line, or extension which are specified in the information which the gas and electrical corporations are required to submit, pursuant to Section 1003 or 1003. 5.

(Amended by Stats. 1982, Ch. 1253, Sec. 4.)



1005.1

(a) The commission shall issue a decision on an application for a certificate within 18 months of the date of filing of the completed application, when all of the following are true:

(1) The application is for a certificate for building or upgrading an electrical transmission line that the commission finds necessary to provide transmission to load centers for electricity generated in a high priority renewable energy zone or is reasonably necessary to facilitate achievement of the renewables portfolio standard established in Article 16 (commencing with Section 399.11) of Chapter 2.3.

(2) The commission has considered all of the following:

(A) The utilization of rights-of-way by upgrading existing transmission facilities instead of building new transmission facilities, where technically and economically justifiable.

(B) The expansion of existing rights-of-way, if technically and economically feasible, when construction of new transmission lines is required.

(C) The creation of new rights-of-way when justified by environmental, technical, and economic reasons.

(D) The availability of cost-effective alternatives to transmission, such as energy efficiency measures and distributed generation.

(3) The commission has not expressly found any of the following:

(A) That the investment is not reasonable and necessary to maintain or enhance reliability of the transmission grid.

(B) That the building or upgrading of the electrical transmission line will not maintain or enhance efficient use of the transmission grid.

(C) That the transmission line fails to meet other applicable standards and requirements for approval and construction.

(b) An extension of time may be granted by the commission if it finds the extension is necessary for completion of review pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(Added by Stats. 2011, 1st Ex. Sess., Ch. 1, Sec. 33. Effective December 10, 2011.)



1005.5

(a) Whenever the commission issues to an electrical or gas corporation a certificate authorizing the new construction of any addition to or extension of the corporation s plant estimated to cost greater than fifty million dollars ($50,000,000), the commission shall specify in the certificate a maximum cost determined to be reasonable and prudent for the facility. The commission shall determine the maximum cost using an estimate of the anticipated construction cost, taking into consideration the design of the project, the expected duration of construction, an estimate of the effects of economic inflation, and any known engineering difficulties associated with the project.

(b) After the certificate has been issued, the corporation may apply to the commission for an increase in the maximum cost specified in the certificate. The commission may authorize an increase in the specified maximum cost if it finds and determines that the cost has in fact increased and that the present or future public convenience and necessity require construction of the project at the increased cost; otherwise, it shall deny the application.

(c) After construction has commenced, the corporation may apply to the commission for authorization to discontinue construction and recover those costs which were reasonably and prudently incurred. After a showing to the satisfaction of the commission that the present or future public convenience and necessity no longer require the completion of construction of the project, the commission may authorize discontinuance of construction and the recovery of those construction costs which were reasonable and prudent.

(d) In any decision establishing rates for an electrical or gas corporation reflecting the reasonable and prudent costs of the new construction of any addition to or extension of the corporation s plant, when the commission has found and determined that the addition or extension is used and useful, the commission shall consider whether or not the actual costs of construction are within the maximum cost specified by the commission.

(Added by Stats. 1985, Ch. 926, Sec. 2.)



1006

When a complaint has been filed with the commission alleging that a public utility of the class specified in Section 1001 is engaged or is about to engage in construction work without having secured from the commission a certificate of public convenience and necessity as required by this article, the commission may, with or without notice, make its order requiring the public utility complained of to cease and desist from such construction until the commission makes and files its decision on the complaint or until the further order of the commission.

(Enacted by Stats. 1951, Ch. 764.)



1006.5

The commission may, after notice and hearing, prior to authorizing any water or sewer system corporation having annual gross operating revenues under two hundred thousand dollars ($200,000) to construct, operate, acquire, expand, or improve its line, plant, or system, prescribe, as a condition to granting such authority, that the corporation file with the commission a bond with sufficient sureties, subject to approval of the commission, in a reasonable amount not exceeding fifty thousand dollars ($50,000) payable to the commission and conditioned on the corporation s furnishing adequate and sufficient service within its service area. The commission may, after notice and hearing, declare all or any part of the bond forfeited after finding that the corporation has willfully failed to furnish adequate and sufficient service without just cause or excuse and that such failure has continued for an unreasonable duration. Such bond shall further provide for payment to the commission of the amount of any penalty assessed against the corporation pursuant to Section 2107. The commission may, upon petition by a water or sewer system corporation, for good cause, reduce the amount or eliminate the requirement of any bond which it has required to be filed pursuant to this section.

(Added by Stats. 1980, Ch. 1078, Sec. 3.)



1007

No corporation or person shall begin to operate or cause to be operated any vessel for the transportation of persons or property, for compensation, between points in this state, without first having obtained from the commission a certificate declaring that public convenience and necessity require such operation, but no such certificate shall be required as to termini between which any such corporation or person is lawfully operating vessels in good faith under this part as it existed prior to August 17, 1923, under tariffs and schedules of such corporations or persons, lawfully on file with the commission. Every applicant for such a certificate shall file in the office of the commission application and evidence in the form required by the commission. The commission may, with or without hearing, issue the certificate as prayed for, or refuse to issue it, or issue it for the partial exercise only of the privilege sought, or issue it for operation between certain points only, and may attach to the exercise of the rights granted by the certificate such terms and conditions as, in its judgment, the public convenience and necessity require.

(Amended by Stats. 1979, Ch. 578.)



1007.5

The commission, in the exercise of the jurisdiction conferred upon it by the Constitution of the state and by this part, and consistent with Section 9 of Article I of the California Constitution and Section 10 of Article I of the United States Constitution, may grant certificates of public convenience and necessity, make decisions and orders, and prescribe rules affecting vessel common carriers notwithstanding the provisions of any ordinance, permit, or franchise of any city, county, or other political subdivision of this state, and in the case of conflict between any certificate, decision, order, or rule of the commission and any ordinance, permit, or franchise, the certificate, decision, order, or rule of the commission shall prevail.

(Amended by Stats. 1994, Ch. 146, Sec. 184. Effective January 1, 1995.)



1008

Any municipal corporation or port district operating or maintaining a port may apply to the commission for the issuance of a certificate of convenience and necessity to require any person or corporation operating vessels between points in this State, to serve that port. The commission may, after hearing, issue the certificate as prayed for, or refuse to issue it, or issue it for the partial exercise of the rights granted by any such certificate, upon such terms and conditions as in its judgment the public convenience and necessity require, and upon making the order the person or corporation to which the certificate is issued, shall be compelled to perform the service.

(Enacted by Stats. 1951, Ch. 764.)



1009

Any right, privilege, franchise, or permit held, owned or obtained by any person or corporation for the operation of vessels between points in this State may be sold, assigned, leased, transferred, or inherited as other property, only upon authorization by the commission. The commission may at any time for a good cause suspend, and upon notice to the grantee of any certificate or operative right and opportunity to be heard revoke, alter, or amend any certificate or operative right issued or existing under the provisions of Sections 1007 or 1008.

(Enacted by Stats. 1951, Ch. 764.)



1011

The provisions of this article are enacted under the State s reserved power over public utilities or corporations, or both, as the case may be, for the purpose of acting on the right of the grantee of a public utility franchise granted by a city, county, or city and county, to exercise rights thereunder, and not for the purpose of acting on the right of any city or city and county to grant any such franchise. The Legislature hereby declares that the provisions of this article shall remain in full force and effect concurrently with the right of any city or city and county to grant franchises for public utilities upon the terms and conditions and in the manner prescribed by law.

(Enacted by Stats. 1951, Ch. 764.)



1013

(a) The commission may by rule or order, partially or completely exempt certain telecommunications services offered by telephone and telegraph corporations from the certification requirements of Section 1001 and instead subject them to registration as the commission may determine. Telephone corporations that the commission determines have monopoly power or market power in a relevant market or markets shall have a certificate of public convenience and necessity and shall not be eligible for designation as registered telephone corporations. A telephone corporation that has been found not to have monopoly power or market power in a relevant market or markets by the commission shall be eligible for registration subject to the approval of the commission. A telephone corporation operating in this state shall either have a certificate of public convenience and necessity or be registered under this section or be a telephone corporation authorized to operate in California without a certificate of public convenience and necessity.

(b) Registered telephone corporations qualifying under this section shall maintain an active registration with the commission at all times and comply with commission rules and regulations established for registered telephone corporations qualifying under this section.

(c) The registration of registered telephone corporations qualifying under this section shall be on a form prescribed by the commission and shall contain any information the commission may by rule or order require, but shall include as a minimum the name and address of the telephone corporation s registered agent, if any, the name, address, and title of each officer or director, and a description of the telecommunications services it offers or intends to offer.

(d) Prior to designating any telephone corporation for registration status, the commission shall adopt rules to do both of the following:

(1) Verify the financial viability of the corporation.

(2) Verify that the officers of the corporation have no prior history of committing fraud on the public.

(e) The commission shall require as a precondition to registration the procurement of a performance bond sufficient to cover taxes or fees, or both, collected from customers and held for remittance and advances or deposits the telecommunications company may collect from its customers, or order that those advances or deposits be held in escrow or trust.

(f) The commission may require, as a precondition to registration, the procurement of a performance bond sufficient to facilitate the collection of fines, penalties, and restitution related to enforcement actions that can be taken against a telecommunications company.

(g) The commission may, with or without a hearing, grant a telephone corporation registration status and an exemption from the certification requirements of Section 1001. However, upon timely application, any person entitled to be heard may file a protest on whether a telephone corporation should be eligible for registration status and the granting of an exemption from the certification requirement of Section 1001. Upon a determination that the protest has presented a prima facie case that a telephone corporation should not be granted registration status and an exemption from Section 1001, a hearing shall be held.

(h) The commission, after notice and a hearing if requested, may cancel, revoke, or suspend the registration of any telephone corporation upon any of the following grounds:

(1) The corporation does not provide the information required by this article.

(2) The corporation fails to provide or maintain a performance bond.

(3) The corporation conducts any illegal telephone operations.

(4) The corporation violates any of the applicable provisions of this code or of any regulations issued thereunder.

(5) The corporation violates any order, decision, rule, regulation, direction, demand, or requirement established by the commission under this code.

(6) The corporation fails to pay any fee or fine imposed upon the utility under this code.

(7) The corporation files a false statement to the commission.

(8) The corporation knowingly defrauds a customer.

(i) As an alternative to the cancellation, revocation, or suspension of a registration, the commission, after notice and a hearing, may impose upon the holder of the registration a fine in an amount not to exceed twenty thousand dollars ($20,000) for each offense, and order reparations and restitution to customers for each offense.

(j) Every violation of this section or any part of any order, decision, decree, rule, direction, demand, or requirement of the commission, by any telephone corporation or person is a separate and distinct offense, and in case of a continuing violation each day s continuance thereof shall be a separate and distinct offense.

(k) In construing and enforcing this section relating to penalties, the act, omission, or failure of any officer, agent, or employee of any registered telephone corporation qualifying under this section acting within the scope of his or her official duties or employment, shall in every case be the act, omission, or failure of the corporation. The commission may assess interest to commence upon the day the payment is delinquent. All fines, assessments, and interest collected shall be deposited at least once each month in the General Fund.

(l) Actions to enforce the decision of the commission ordering the payment of fines, reparations, or restitution under this section shall be brought in the name of the people of the State of California, in the superior court of the county, or city and county, in which the corporation complained of, if any, has its principal place of business, or in which the person, if any, complained of, resides or in which the commission has offices. The enforcement of a commission decision or order under this section shall be commenced and prosecuted to final judgment by the attorney of the commission.

(m) The provisions of this section do not apply to commercial mobile radio service.

(Amended by Stats. 2008, Ch. 552, Sec. 5. Effective January 1, 2009.)






ARTICLE 2. Passenger Stage Corporations

1031

(a) No passenger stage corporation shall operate or cause to be operated any passenger stage over any public highway in this state without first having obtained from the commission a certificate declaring that public convenience and necessity require such operation, but no such certificate shall be required of any passenger stage corporation as to the fixed termini between which, or the route over which, it was actually operating in good faith on July 29, 1927, in compliance with the provisions of Chapter 213, Statutes of 1917, nor shall any such certificate be required of any person or corporation who on January 1, 1927, was operating, or during the calendar year 1926 had operated a seasonal service of not less than three consecutive months duration, sightseeing buses on a continuous sightseeing trip with one terminus only. Any right, privilege, franchise, or permit held, owned, or obtained by any passenger stage corporation may be sold, assigned, leased, mortgaged, transferred, inherited, or otherwise encumbered as other property, only upon authorization by the commission.

(b) For purposes of this section, public convenience and necessity, as it affects applications for passenger stage corporation certificates, means that the applicant has met the criteria for issuance of a certificate specified in Section 1032.

(Amended by Stats. 2006, Ch. 694, Sec. 2. Effective January 1, 2007.)



1031.5

The commission shall not issue or authorize the transfer of any certificate under this article to any person, firm, or corporation or to any officer or director of the firm, corporation, or other entity against whom a final judgment has been entered and whose name has been transmitted to the commission pursuant to Section 3716.4 of the Labor Code, unless that judgment has been satisfied or has been discharged in accordance with the bankruptcy laws of the United States.

(Added by Stats. 1991, Ch. 1071, Sec. 3.5.)



1032

(a) Every applicant for a certificate or transfer of a certificate shall file in the office of the commission an application therefor in the form required by the commission. The commission may, with or without a hearing, issue the certificate as requested, or refuse to issue it, or issue it for the partial exercise only of the privilege sought, and may attach to the exercise of the rights granted by the certificate terms and conditions that, in its judgment, are required in the public interest.

(b) (1) Before a certificate is issued or transferred, the commission shall require the applicant to establish reasonable fitness and financial responsibility to initiate and conduct, or continue to conduct, the proposed or existing transportation services. The commission shall not issue or transfer a certificate unless the applicant meets all of the following requirements:

(A) The applicant is financially and organizationally capable of conducting an operation that complies with the rules and regulations of the Department of the California Highway Patrol governing highway safety.

(B) The applicant is committed to observing the hours of service regulations of state and federal law, where applicable, for all persons, whether employees or subcarriers, operating vehicles in transportation for compensation under the certificate.

(C) The applicant has a preventive maintenance program in effect for its vehicles used in transportation for compensation that conforms to regulations of the Department of the California Highway Patrol, as described in Title 13 of the California Code of Regulations.

(D) The applicant participates in a program to regularly check the driving records of all persons, whether employees or subcarriers, operating vehicles used in transportation for compensation requiring a class B driver s license under the certificate.

(E) The applicant has a safety education and training program in effect for all employees or subcarriers operating vehicles used in transportation for compensation.

(F) The applicant agrees to maintain its vehicles used in transportation for compensation in safe operating condition and in compliance with applicable laws and regulations relative to motor vehicle safety.

(G) The applicant has filed with the commission a certificate of workers compensation insurance coverage or statement required by Section 460.7.

(H) The applicant has provided the commission an address of an office or terminal where documents supporting the factual matters specified in the showings required by this subdivision may be inspected by the commission and the Department of the California Highway Patrol.

(2) With respect to subparagraphs (B) and (F) of paragraph (1), the commission may base its findings on a certification by the commission that an applicant has filed with it a sworn declaration of ability to comply and intent to comply.

(c) In addition to the requirements of subdivision (b), a passenger stage corporation shall meet all other state and federal regulations, where applicable, as prescribed.

(d) The commission may delegate to its executive director or his or her designee, the authority to issue or transfer certificates of public convenience and necessity and to make all necessary findings specified in subdivision (b).

(Amended by Stats. 2006, Ch. 694, Sec. 3. Effective January 1, 2007.)



1032.1

(a) The commission shall not issue or transfer a certificate of public convenience and necessity pursuant to this article unless the applicant provides for a mandatory controlled substance and alcohol testing certification program as adopted by the commission.

(b) The commission, after considering any suggestions made by the Department of the California Highway Patrol, shall adopt a program that includes, but need not be limited to, all of the following requirements:

(1) Drivers shall test negative for each of the controlled substances specified in Part 40 (commencing with Section 40.1) of Title 49 of the Code of Federal Regulations, before employment. Drivers shall test negative for these controlled substances and for alcohol at such other times as the commission, after consulting the Department of the California Highway Patrol, shall designate. As used in this section, a negative test for alcohol means an alcohol screening test showing a breath alcohol concentration of less than 0.02 percent.

(2) Procedures shall be substantially as in Part 40 (commencing with Section 40.1) of Title 49 of the Code of Federal Regulations, except that the driver shall show a valid California driver s license at the time and place of testing, and except as provided otherwise in this section. Requirements for rehabilitation and for return-to-duty and followup testing, and other requirements except as provided otherwise in this section, shall be substantially as in Part 382 (commencing with Section 382.101) of Title 49 of the Code of Federal Regulations.

(3) A test for one applicant shall be accepted as meeting the same requirement for any other applicant. Any negative test result shall be accepted for one year as meeting any requirement for periodic testing for that applicant or any other applicant, if the driver has not tested positive subsequent to a negative result. However, an earlier negative result shall not be accepted as meeting the pre-employment testing requirement for any subsequent employment, or any testing requirements under the program other than periodic testing.

(4) In the case of an applicant who is also a driver, test results shall be reported directly to the commission. In all other cases, results shall be reported directly to the applicant.

(5) All test results are confidential and shall not be released without the consent of the driver, except as authorized or required by law.

(6) Applicants shall be responsible for compliance with, and shall pay all costs of, this program with respect to their employees and potential employees, except that an applicant may require employees who test positive to pay the costs of rehabilitation and of return-to-duty and followup testing.

(7) The requirements of the program do not apply to any driver required to comply with the controlled substance and alcohol use and testing requirements of Part 382 (commencing with Section 382.101) of Title 49 of the Code of Federal Regulations, or Section 34520 of the Vehicle Code, or to any driver exempted from the provisions of that section.

(c) No evidence derived from a positive test result pursuant to the program shall be admissible in a criminal prosecution concerning unlawful possession, sale, or distribution of controlled substances.

(d) On the request of an applicant, the commission shall give the applicant a list of consortia certified pursuant to Part 382 (commencing with Section 382.101) of Title 49 of the Code of Federal Regulations that the commission knows offer tests in California.

(e) The commission shall conduct random and for-cause inspections of applicants documents supporting compliance with the program.

(f) For purposes of this section, employment includes self-employment as an independent driver.

(Amended by Stats. 2006, Ch. 694, Sec. 4. Effective January 1, 2007.)



1032.5

The commission shall issue a certificate pursuant to this article to every passenger stage corporation which conducts intrastate passenger transportation service pursuant to federal operating authority, to the extent that regulation of these operations is not preempted by the federal Bus Regulatory Reform Act of 1982 (P.L. 97-261), as amended. The commission may attach any conditions or limitations to the issuance of the certificate which it may specify, consistent with federal law and regulation.

(Added by Stats. 1984, Ch. 142, Sec. 4.)



1033

The commission, in the exercise of the jurisdiction conferred upon it by the Constitution of this State and by this part, may grant certificates of public convenience and necessity, make decisions and orders, and prescribe rules affecting passenger stage corporations, notwithstanding the provisions of any ordinance or permit of any city, county, or city and county, and in case of conflict between any such order or rule and any such ordinance or permit, the certificate, decision, order, or rule of the commission shall prevail.

(Enacted by Stats. 1951, Ch. 764.)



1033.5

(a) The commission may, at any time for good cause, suspend an operating right acquired by virtue of operations conducted on July 29, 1927, or a certificate of public convenience and necessity and, upon notice to the holder and opportunity to be heard, revoke, alter, or amend the operating right or certificate.

(b) As an alternative to the suspension, revocation, alteration, or amendment of an operating right or certificate, the commission may impose upon the holder a fine not to exceed five thousand dollars ($5,000). The commission may assess interest upon any fine imposed, the interest to commence upon the day the payment of the fine is delinquent. All fines and interest collected shall be deposited at least once each month in the Public Utilities Commission Transportation Reimbursement Account in the General Fund.

(c) For purposes of this section, good cause includes, but is not limited to, either of the following:

(1) A consistent failure of the holder of the operating right or certificate to maintain vehicles in a safe operating condition and in compliance with the Vehicle Code and with regulations contained in Title 13 of the California Code of Regulations relative to motor vehicle safety, as shown by the records of the commission, the Department of Motor Vehicles, the Department of the California Highway Patrol, or the passenger stage corporation.

(2) The holder s knowing and willful filing of a false report which understates revenues and fees.

(Amended by Stats. 1991, Ch. 927, Sec. 1.)



1033.7

(a) Upon receipt of a written recommendation from the Department of the California Highway Patrol that the certificate of a passenger stage corporation be suspended either (1) for failure to maintain any vehicle used in transportation for compensation in a safe operating condition or to comply with the Vehicle Code or with regulations contained in Title 13 of the California Code of Regulations relative to motor carrier safety, if that failure is either a consistent failure or presents an imminent danger to public safety, or (2) for failure to enroll all drivers in the pull notice system as required by Section 1808.1 of the Vehicle Code, the commission shall, pending a hearing in the matter pursuant to subdivision (d), suspend the corporation s certificate. The department s written recommendation shall specifically indicate compliance with subdivision (c).

(b) A corporation whose certificate is suspended pursuant to subdivision (a) may obtain a reinspection of its terminal and vehicles by the department, by submitting a written request for reinstatement to the commission and paying a reinstatement fee of one hundred twenty-five dollars ($125). The commission shall deposit all reinstatement fees collected pursuant to this subdivision in the Public Utilities Commission Transportation Reimbursement Account. The commission shall forward a request for reinspection to the department which shall perform a reinspection within a reasonable time. The commission shall reinstate a corporation s certificate suspended under subdivision (a) promptly upon receipt of a written recommendation from the department that the corporation s safety compliance has improved to the satisfaction of the department, unless the certificate is suspended for another reason or has been revoked.

(c) Before transmitting a recommendation pursuant to subdivision (a) to the commission, the Department of the California Highway Patrol shall notify the passenger stage corporation in writing of all of the following:

(1) That the department has determined that the corporation s safety record is unsatisfactory, furnishing a copy of any documentation or summary of any other evidence supporting the determination.

(2) That the determination may result in a suspension or revocation of the corporation s certificate by the commission.

(3) That the corporation may request a review of the determination by the department within five days of its receipt of the notice required under this subdivision. If a review pursuant to this paragraph is requested by the corporation, the department shall conduct and evaluate that review prior to transmitting any notification to the commission pursuant to subdivision (a).

(d) Whenever the commission suspends the certificate of any passenger stage corporation pursuant to subdivision (a), the commission shall furnish the corporation written notice of the suspension and shall hold a hearing within a reasonable time, not to exceed 21 days, after a written request therefor is filed with the commission, with a copy thereof furnished to the Department of the California Highway Patrol. At the hearing, the corporation shall show cause why the suspension should not be continued. At the conclusion of the hearing, the commission may, in addition to any other applicable penalty provided in this part, terminate the suspension, continue the suspension in effect, or revoke the certificate. The commission may revoke the certificate of any passenger stage corporation suspended pursuant to subdivision (a) at any time 90 days or more after its suspension if the commission has not received a written recommendation for reinstatement from the department and the corporation has not filed a written request for a hearing with the commission.

(e) If the commission, after a hearing, finds that a passenger stage corporation has continued to operate as such after its certificate has been suspended pursuant to subdivision (a), the commission shall do one of the following:

(1) Revoke the certificate of the corporation.

(2) Impose upon the holder of the certificate a civil penalty of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000) for each day of unlawful operations.

(Amended by Stats. 1991, Ch. 928, Sec. 4.5. Effective October 14, 1991. Operative January 1, 1992, by Sec. 41 of Ch. 928.)



1033.8

(a) Upon receipt of a stop order issued by the Director of Industrial Relations pursuant to Section 3710.1 of the Labor Code, the commission shall investigate to determine whether the passenger stage corporation has filed a false statement relative to workers compensation insurance coverage, in violation of statute, or rules or orders of the commission. If, after notice and opportunity to be heard, the commission determines that there has been a violation of statute, or rules or orders of the commission, the commission shall impose appropriate penalties, which may include a fine and suspension of operating authority for a violation.

(b) Upon receipt of a complaint from the Director of Industrial Relations that a final judgment has been entered against any passenger stage corporation as a result of an award having been made to an employee pursuant to Section 3716.2 of the Labor Code, the commission shall, 30 days from the date notice to the corporation is mailed, revoke the corporation s certificate of public convenience and necessity, unless the judgment has been satisfied or has been discharged in accordance with the bankruptcy laws of the United States or the corporation requests a hearing pursuant to subdivision (c).

(c) Within seven days of receipt of a complaint from the Director of Industrial Relations that a final judgment has been entered against any passenger stage corporation as a result of an award having been made to an employee pursuant to Section 3716.2 of the Labor Code, the commission shall furnish to the corporation named in the final judgment written notice of the right to a hearing regarding the complaint and the procedure to follow to request a hearing. The notice shall state that the commission is required to revoke the corporation s certificate of public convenience and necessity to operate pursuant to subdivision (b) after 30 days from the date the notice is mailed unless the corporation provides proof that the judgment is satisfied or has been discharged in accordance with the bankruptcy laws of the United States and the commission has been so notified seven days prior to the conclusion of the 30-day waiting period. The notice shall also inform the corporation of a right to a hearing and the procedures to follow to request a hearing. The corporation may request a hearing within 10 days from the date the notice is sent by the commission. The request for the hearing shall stay the revocation. The hearing shall be held within 30 days of the receipt of the request. If the commission finds that an unsatisfied judgment exists concerning a debt arising under Section 3717 of the Labor Code, the commission shall immediately revoke the corporation s certificate of public convenience and necessity.

(Added by Stats. 1991, Ch. 1071, Sec. 4.)



1034

When a complaint has been filed with the commission alleging that any passenger stage is being operated without a certificate of public convenience and necessity, contrary to or in violation of the provisions of this part, the commission may, with or without notice, make its order requiring the corporation or person operating or managing such passenger stage, to cease and desist from such operation, until the commission makes and files its decision on the complaint, or until further order of the commission.

(Enacted by Stats. 1951, Ch. 764.)



1034.5

Every corporation or person who knowingly and willfully issues, publishes, or affixes, or causes or permits the issuance, publishing, or affixing, of any oral or written advertisement, broadcast, or other holding out to the public, or any portion thereof, that the corporation or person is in operation as a passenger stage corporation without having a valid certificate or issued under this article is guilty of a misdemeanor punishable, if an individual, by a fine of not more than one thousand dollars ($1,000) or by imprisonment in the county jail for not more than six months, or by both, or, if a corporation, by a fine of not more than five thousand dollars ($5,000).

(Added by Stats. 1986, Ch. 382, Sec. 1.)



1035

Whether or not any stage, auto stage, or other motor vehicle is being, or is proposed to be operated as a passenger stage corporation between fixed termini or over a regular route within the meaning of this part is a question of fact, and the finding of the commission thereon is final and is not subject to review. Any act of transporting or attempting to transport any person or persons by stage, auto stage, or other motor vehicle upon a public highway of this State between two or more points not both within the limits of a single city or city and county, where the rate, charge, or fare for such transportation is computed, collected, or demanded on an individual fare basis, shall be presumed to be an act of operating as a passenger stage corporation within the meaning of this part.

(Enacted by Stats. 1951, Ch. 764.)



1036

(a) Each application for a certificate of public convenience and necessity made under this article shall be accompanied by a fee of five hundred dollars ($500), unless the applicant is already operating in the immediate vicinity under the jurisdiction of the commission.

(b) No certificate issued pursuant to, or rights to conduct any of the services authorized by, this article shall be sold, leased, or assigned, or otherwise transferred or encumbered, unless authorized by the commission. A filing fee of three hundred dollars ($300) shall accompany all applications for that authorization.

(Amended by Stats. 1986, Ch. 382, Sec. 2.)



1037

Every passenger stage corporation which violates any provision of this article, or aids or abets, or without being present advises or encourages any person or corporation in such violation, is guilty of a misdemeanor and, upon conviction thereof, if a person, shall be punished by a fine not exceeding one thousand dollars ($1,000) or by imprisonment in a county jail for a term not to exceed six months, or by both such fine and imprisonment, or, if a corporation, shall be punished by a fine not to exceed one thousand dollars ($1,000).

(Amended by Stats. 1983, Ch. 1092, Sec. 348. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



1038

The interior of every passenger stage operated for hire in this State shall be maintained in a clean and sanitary condition.

(Added by Stats. 1963, Ch. 1007.)



1038.5

A passenger stage corporation shall not operate any motor vehicle on a public highway unless there is displayed on the vehicle a distinctive identifying symbol in the form prescribed by the commission, showing the classification to which the vehicle belongs. The identifying symbol shall not be displayed until a certificate of public convenience and necessity has been issued under this chapter for the operation.

The identifying symbol displayed by a passenger stage corporation subject to the Interstate Commerce Commission shall serve in lieu of the display requirements of this section.

(Added by Stats. 1985, Ch. 1369, Sec. 6.)



1039

In every written or oral advertisement of the service it offers, every passenger stage corporation shall state the number of its certificate or identifying symbol, as specified by the commission.

(Added by Stats. 1986, Ch. 382, Sec. 3.)



1040

The commission shall, in issuing a certificate pursuant to this article, require the passenger stage corporation to procure, and to continue in effect during the life of the certificate, adequate protection against liability imposed by law upon the corporation for the payment of damages for personal bodily injuries, including death resulting therefrom, protection against a total liability of the corporation on account of bodily injuries to, or death of, more than one person as a result of any one accident, and protection against damage or destruction of property.

The minimum requirements for these assurances of protection against liability shall not be less than the requirements which are applicable to operations of carriers conducted pursuant to the federal Bus Regulatory Reform Act of 1982 (P.L. 97-261), as amended. However, for vehicles designed to carry not more than eight persons, including the driver, the commission shall not require protection against a total liability of the corporation on account of bodily injuries to, or death of, more than one person as a result of any one accident in an amount exceeding seven hundred fifty thousand dollars ($750,000).

(Amended by Stats. 1985, Ch. 1056, Sec. 1. Effective September 27, 1985.)



1041

It is unlawful for the owner of a passenger stage employing or otherwise directing the driver of the passenger stage to permit the operation of the passenger stage upon any public highway for compensation without first having obtained from the commission a certificate pursuant to this chapter or without first having complied with the vehicle identification requirements of Section 1038.5 or the accident liability protection requirements of Section 1040.

(Added by Stats. 1988, Ch. 1093, Sec. 2.)



1042

(a) Every passenger stage corporation shall furnish the commission annually with a list, prepared under oath, of all vehicles used in transportation for compensation during the preceding year. This list shall include and identify each modified limousine and the terminal location of each modified limousine. The commission shall furnish a copy of this list identifying each modified limousine and its terminal location to the Department of the California Highway Patrol. The commission shall also furnish a copy of this list to the corporation s insurer, if the corporation s accident liability protection is provided by a policy or policies of insurance.

(b) The commission shall not issue or continue in effect any permit, certificate, or authority of a passenger stage corporation that has not submitted fees required for inspection pursuant to Section 34500.4 of the Vehicle Code and any associated penalties, if applicable.

(c) If the passenger stage corporation s insurer informs the commission that the corporation has failed to obtain insurance coverage for any vehicle reported on the list, the commission may, in addition to any other applicable penalty provided in this part, for a first occurrence, suspend the corporation s certificate or impose a fine, or both, and for a second or subsequent occurrence may suspend or revoke the certificate or impose a fine, or both.

(d) As used in this section and Section 1042.1, modified limousine means any vehicle that has been modified, altered, or extended in a manner that increases the overall wheelbase of the vehicle, exceeding the original equipment manufacturer s published wheelbase dimension for the base model and year of the vehicle, in any amount sufficient to accommodate additional passengers with a seating capacity of not more than 10 passengers including the driver, and is used in the transportation of passengers for hire. For purposes of this subdivision, wheelbase means the longitudinal distance between the vertical centerlines of the front and rear wheels.

(Amended by Stats. 2014, Ch. 860, Sec. 1. Effective September 30, 2014.)



1042.1

Not later than January 1, 2015, the commission shall provide the Department of the California Highway Patrol with a list of each passenger stage corporation s modified limousines and their terminal locations in order for the department to promulgate regulations pursuant to Section 34500.4 of the Vehicle Code.

(Added by Stats. 2014, Ch. 860, Sec. 2. Effective September 30, 2014.)



1043

Every passenger stage corporation earning over three hundred fifty thousand dollars ($350,000) in annual gross operating revenue shall, under oath, file annually a report indicating the number, classification, and compensation of all employees and owner-operator drivers hired or engaged during the reporting period. The commission shall submit a copy of the report to the administrator of the corporation s workers compensation self-insurance plan if the corporation is self-insured, or to the corporation s workers compensation insurer if the corporation s workers compensation protection is provided by a policy or policies of insurance. The commission shall not be obligated to undertake an independent investigation of the adequacy of workers compensation insurance coverage based on the information contained in the report if the carrier has complied with Section 460.7.

(Added by Stats. 1989, Ch. 1240, Sec. 1.5.)



1044

When the executive director of the commission determines that any passenger stage corporation, or any officer, director, or agent of any passenger stage corporation, has engaged in, is engaged in, or is about to engage in, any acts or practices in violation of this chapter, or any order, decision, rule, regulation, direction, demand, or requirement issued under this chapter, the executive director may make application to the superior court for an order enjoining those acts or practices or for an order directing compliance. The court may grant a permanent or temporary injunction, restraining order, or other order, including, but not limited to, an order allowing vehicles used for subsequent operations subject to the order to be impounded at the carrier s expense and subject to release only by subsequent court order following a petition to the court by the defendant or owner of the vehicle, upon a showing by the executive director that a person or corporation has engaged in or is about to engage in these acts or practices.

(Amended by Stats. 1994, Ch. 457, Sec. 1. Effective January 1, 1995.)



1045

After the cancellation or revocation of a certificate, or during the period of its suspension, it is unlawful for a passenger stage corporation to conduct any operations as a carrier. The commission may either grant or deny an application for a new certificate whenever it appears that a prior certificate of the applicant has been canceled or revoked pursuant to Section 1033.5 or whenever it appears, after hearing, that as a prior certificate holder, the applicant engaged in any of the unlawful activities set forth in Section 1033.5 for which his or her certificate might have been canceled or revoked.

(Added by Stats. 1995, Ch. 362, Sec. 1. Effective January 1, 1996.)






ARTICLE 5. Electrical and Gas Corporations

1091

In addition to the requirements of Article 1 (commencing with Section 1001) and any other provision of law, every electrical and every gas corporation proposing to construct or modify any electric or gas plant within the state, or line, or extension, which will in the case of an electrical plant, line, or extension add generating capacity in excess of 50 megawatts, or in the case of a gas plant, line, or extension cost in excess of fifty million dollars ($50,000,000), or proposing to construct any electric or gas plant out-of-state of which at least twenty-five percent (25%) of the costs will be borne by the corporation, shall comply with this article.

(Added by Stats. 1982, Ch. 1253, Sec. 5.)



1092

Whenever application is made to the commission for certification of an electric or gas plant, line, or extension subject to this article, the commission shall appoint a construction project board of consultants to evaluate the design, construction, project management, and economic soundness of the proposed plant, line, or extension, if the commission determines that a significant potential exists for the occurrence of problems in any of the areas for which an electrical or gas corporation is required to submit information pursuant to Section 1003 or 1003.5. The extent of the board s evaluation shall be determined by the commission. The board may, upon approval of the commission, employ staff independent of the commission staff to carry out its functions under this article. The board may, upon approval of the commission, undertake special studies addressing potential problem areas identified by the board.

(Added by Stats. 1982, Ch. 1253, Sec. 5.)



1093

(a) The construction project board of consultants shall consist of eminently qualified and highly experienced design, construction, and project management economic specialists who can, as a group or as individuals, independently and objectively address the full scope of design, construction, and project management and economic evaluations requested by the commission.

(b) No member of the construction project board of consultants shall have a current financial interest in, or receive any significant amount of his or her annual compensation for consulting services in his or her area of special expertise from, any corporation or person which has a financial interest in the project. The commission shall define financial interest and significant amount of annual compensation for purposes of this subdivision. Any person considered for appointment to the board shall disclose to the commission any interests in the project or in any corporation or person with a financial interest in the project and any compensation received for consulting services which may constitute a prohibited financial interest.

(c) Notwithstanding subdivision (b), a person appointed by the Federal Energy Regulatory Commission as a member of a board of consultants for the construction of a hydroelectric generation facility or related transmission line who receives compensation from an electrical corporation constructing that facility or line as a member of that board of consultants is not disqualified from an appointment to a construction project board of consultants pursuant to Section 1092.

(Amended by Stats. 1986, Ch. 284, Sec. 1.)



1094

The members of the construction project board of consultants shall receive fees and expenses from the commission. The corporation whose project the construction project board of consultants is evaluating shall, upon demand of the commission, reimburse the commission for the amount expended by the commission for the fees and other expenses of the board, including, but not limited to, special studies, staff, or commission staff costs directly attributable to activities of the construction project board of consultants.

The commission shall deposit all money received pursuant to this section at least once each month in the Certification Fund, which is hereby created in the State Treasury. The money in the Certification Fund is hereby continuously appropriated to the commission in augmentation of any other appropriation for the support of the board.

The commission may allow the inclusion of any amounts received from an electrical or gas corporation pursuant to this section as an authorized expense for purposes of establishing rates.

(Added by Stats. 1982, Ch. 1253, Sec. 5.)



1095

The corporation shall provide the construction project board of consultants with all information the board determines necessary for its evaluation of the project. The corporation shall provide information regarding problems and uncertainties which have been encountered during the planning, design, and development of the project.

(Added by Stats. 1982, Ch. 1253, Sec. 5.)



1096

The construction project board of consultants shall evaluate the design, construction, project management, and economic soundness of the project as directed by the commission, and submit an appropriate written report of its findings and recommendations to the commission and the corporation prior to the commission s issuance of a certificate. The members of the board may provide testimony before the commission in formal or informal hearings on the project.

(Added by Stats. 1982, Ch. 1253, Sec. 5.)



1097

(a) For purposes of assisting the construction project board of consultants in monitoring project construction, the corporation shall submit the current design, estimate of project costs, implementation schedule, and draft construction contracts to the commission and the construction project board of consultants before awarding any major construction contract. The corporation shall inform the commission and the board of all bid quotations and any significant exceptions which the bidders may have taken to the corporation s engineering designs, specifications, and draft contracts.

(b) The examination by the commission and the construction project board of consultants of documents furnished pursuant to this section shall be conducted so as not to unreasonably delay the contracts, bidding, and awards process.

(Added by Stats. 1982, Ch. 1253, Sec. 5.)



1098

Throughout the design and construction process, the corporation shall submit quarterly progress reports to the commission and the construction project board of consultants on the status of the project. The corporation shall provide complete information on any major problems and deviations in the areas for which an electrical or gas corporation is required to submit information pursuant to Section 1003 or 1003.5.

The corporation shall provide the commission and the board with reports each month containing the following information for each of the major cost categories within the project and for the project as a whole:

(a) The original estimated costs as of the time of certification.

(b) The actual costs to date.

(c) The percentage of the work completed to date.

(d) The estimated costs to completion.

(e) The costs associated with changes made by regulatory bodies to the scope or design of the project.

If the actual costs to date or the estimated costs to completion for any major cost category, or the project as a whole, exceed the original estimated costs by 10 percent, the corporation shall advise the board and the commission of this fact, and provide the commission and the board with an explanation and a proposal for corrective action. The commission shall consult with the board in determining whether to order corrective action. The board shall submit quarterly reports to the commission and to the corporation if it determines that a potential for major problems exists.

(Added by Stats. 1982, Ch. 1253, Sec. 5.)



1099

Upon completion of the project and commencement of operations, the construction project board of consultants shall submit a final report of its findings and recommendations to the commission and the corporation.

(Added by Stats. 1982, Ch. 1253, Sec. 5.)



1100

The commission and the corporation shall give full consideration to all reports, findings, and recommendations of the construction project board of consultants and provide a public response in writing within 45 days after receiving the reports, findings, and recommendations. Copies of the written reports of the board containing its findings and recommendations shall be made available to the public, at cost, at the same time that the reports are issued to the commission and the corporation. The public shall have 45 days from the date of issuance to respond, in writing, to the commission on the reports.

(Added by Stats. 1982, Ch. 1253, Sec. 5.)



1101

No provision of this article shall be construed to relieve an electrical or gas corporation of any responsibility for the construction or modification of any electric or gas plant including ultimate costs, cost control mechanisms, schedules, and completion dates. Members of the construction project board of consultants, individually or as a group, shall assume no responsibility for the design, construction, project management, or any other part of a plant construction or modification project.

(Added by Stats. 1982, Ch. 1253, Sec. 5.)



1102

(a) Notwithstanding any other provision of this article, and in addition to the requirements of Article 1 (commencing with Section 1001), an electrical corporation proposing to construct an electrical transmission line to the northwestern United States shall provide the commission with sufficient reliable information to enable the commission to determine that the proposed line, at the electric rates expected to prevail over the useful life of the line, will be cost effective. The commission, in its analysis of the forecast cost of electricity, shall take into consideration the recent increases in the charges for purchasing surplus electricity from the northwestern United States, the possibility of future increases in those charges, the feasibility of negotiating long-term contracts under reasonable charges, and the feasibility of purchasing electricity directly from Canada rather than through the Bonneville Power Administration.

(b) The commission shall not issue a certificate of public convenience and necessity unless it is satisfied that the electrical corporation has provided the information described in subdivision (a).

(Added by Stats. 1986, Ch. 104, Sec. 1.)









CHAPTER 6. Railroad Crossings

1201

No public road, highway, or street shall be constructed across the track of any railroad corporation at grade, nor shall the track of any railroad corporation be constructed across a public road, highway, or street at grade, or shall the track of any railroad corporation be constructed across the track of any other railroad or street railroad corporation at grade, nor shall the track of a street railroad corporation be constructed across the track of a railroad corporation at grade, without having first secured the permission of the commission. This section shall not apply to the replacement of lawfully existing tracks. The commission may refuse its permission or grant it upon such terms and conditions as it prescribes.

(Enacted by Stats. 1951, Ch. 764.)



1201.1

The commission, in consultation with the Department of Transportation, shall adopt rules and regulations prescribing uniform standards regarding the time after the warning signal begins at a railroad crossing at which traffic enforcement shall begin, after public hearings and consultation with transit districts or transportation commissions and multicounty rail transit entities established under Division 12 (commencing with Section 130000), that provide rail transportation.

(Added by Stats. 1999, Ch. 841, Sec. 3. Effective January 1, 2000.)



1202

The commission has the exclusive power:

(a) To determine and prescribe the manner, including the particular point of crossing, and the terms of installation, operation, maintenance, use, and protection of each crossing of one railroad by another railroad or street railroad, and of a street railroad by a railroad, and of each crossing of a public or publicly used road or highway by a railroad or street railroad, and of a street by a railroad or of a railroad by a street.

(b) To alter, relocate, or abolish by physical closing any crossing set forth in subdivision (a).

(c) To require, where in its judgment it would be practicable, a separation of grades at any crossing established and to prescribe the terms upon which the separation shall be made and the proportions in which the expense of the construction, alteration, relocation, or abolition of crossings or the separation of grades shall be divided between the railroad or street railroad corporations affected or between these corporations and the state, county, city, or other political subdivision affected.

(d) (1) To authorize on an application-by-application basis and supervise the operation of pilot projects to evaluate proposed crossing warning devices, new technology, or other additional safety measures at designated crossings, with the consent of the local jurisdiction, the affected railroad, and other interested parties, including, but not limited to, represented railroad employees.

(2) The Legislature finds and declares that for the communities of the state that are traversed by railroads, there is a growing need to mitigate train horn noise without compromising the safety of the public. Therefore, it is the intent of the Legislature that the commission may authorize the following pilot projects, after an application is filed and approved by the commission:

(A) To test the utility and safety of stationary, automated audible warning devices as an alternative to trains having to sound their horns as they approach highway-rail crossings in the communities of Roseville, Fremont, Newark, and Lathrop, and in any other location determined to be suitable by the commission.

(B) To authorize supplementary safety measures, as defined in Section 20153 (a)(3) of Title 49 of the United States Code, for use on rail crossings.

No new pilot project may be authorized after January 1, 2003. The commission shall report to the Legislature by March 31, 2004, on the outcome of this pilot project.

(3) In light of the pending proposed ruling by the Federal Railroad Administration on the use of locomotive horns at all highway-rail crossings across the nation, it would be in the best interest of the state for the commission to expedite the pilot projects authorized under paragraph (2) in order to contribute data to the federal rulemaking process regarding the possible inclusion of stationary, automated warning devices as a safety measure option to the proposed federal rule.

(Amended by Stats. 2001, Ch. 601, Sec. 1.5. Effective October 9, 2001. Operative January 1, 2002, by Sec. 3 of Ch. 601.)



1202.1

In any proceeding under Section 1202, where the application to the commission states that the parties are not in agreement as to apportionment of costs, but the applicant is willing to advance the amount of money reasonably necessary to enable the respondent to complete the work to be done by it, the commission shall set the application for hearing as soon as its calendar permits on all of the following questions:

(a) The necessity for the project.

(b) The approval of the location and the engineering plans, including provisions for handling traffic during construction and the work to be performed by each party.

(c) The sum to be advanced by the applicant for the work to be done by the respondent. The commission shall render as promptly as possible an interim decision effective within 20 days on the questions, reserving for a later hearing and decision the question of apportionment of costs. The decision shall also order the respondent to proceed upon receipt of the sum to be advanced by the applicant without delay to perform the work to be done by the respondent, integrating the work with that of the applicant or its contractor in such manner that neither will unreasonably obstruct or delay the work of the other, to the end that the people of the state may have the use of the project at the earliest possible date.

In the event of the failure or refusal of the respondent to grant a right of entry to permit the applicant to proceed with the work to be performed by it or its contractor, the applicant may, pursuant to Section 19 of Article I of the Constitution, obtain an order of immediate possession in a court of competent jurisdiction if a condemnation action has previously been filed in that court, or file the action and obtain an order of immediate possession in the event the action has not previously been filed. Upon obtaining the order, the applicant may proceed in the same manner as if a right of entry had been granted, and the respondent shall proceed with its own work and integrate it with that of the applicant or its contractor.

In the final decision apportioning costs, the commission shall credit the sum advanced by the applicant against the applicant s share of the costs. In the final decision, the commission shall also credit against the applicant s share of the costs any increases in those costs found by the commission to be directly attributable to the respondent s willful failure or refusal, after the effective date of the interim decision, to proceed with its own work or to integrate its work with that of the applicant or its contractor.

(Amended by Stats. 1984, Ch. 144, Sec. 167.)



1202.2

In apportioning the cost of maintenance of automatic grade-crossing protection constructed or altered after October 1, 1965 under Section 1202, as between the railroad or street railroad corporations and the public agencies affected, the commission shall divide such maintenance cost in the same proportion as the cost of constructing such automatic grade-crossing protection is divided. The liability of cities, counties and cities and counties to pay the share of maintenance costs assigned to such local agencies by the commission shall be limited to funds set aside for allocation to the commission pursuant to Section 1231.1. The railroad or street railroad corporations and the public agencies affected may agree on a different division of maintenance costs. If the public agency affected agrees to assume a greater proportion of the cost of maintenance than the apportionment of the cost of construction, the difference shall be paid by the public agency from funds other than the State Highway Fund or any other state fund.

(Added by Stats. 1965, Ch. 1644.)



1202.3

Notwithstanding any other provision of this chapter, in any proceeding under Section 1202, in the case of a crossing involving a publicly used road or highway not on a publicly maintained road system, the commission may apportion expense for improvements to the county in the case of unincorporated territory, city or other political subdivision if the commission finds (a) that the owner or owners of private property served by such publicly used crossing agree to expressly dedicate and improve, and the affected public agency agrees to accept, a right-of-way or roadway over such property for a reasonable distance from such crossing as determined by the commission, or (b) that a judicial determination of implied dedication of such road or highway over the railroad right-of-way to public use, based on public user in the manner and for the time required by law, has taken place.

If neither of these conditions is found to exist, the commission shall order the crossing abolished by physical closing.

In no event shall a railroad be required to bear costs for the improvement of a publicly used crossing in excess of what it would be required to bear in connection with the improvement of a public street or highway crossing.

(Added by Stats. 1971, Ch. 1477.)



1202.5

In prescribing the proportions in which the expense of construction, reconstruction, alteration, or relocation of grade separations shall be divided between railroad or street railroad corporations and public agencies, in proceedings under Section 1202, the commission, unless otherwise provided in this section, shall be governed by the following standards:

(a) Where a grade separation project, whether initiated by a public agency or a railroad, will not result in the elimination of an existing grade crossing, located at or within a reasonable distance from the point of crossing of the grade separation, the commission shall require the public agency or railroad applying for authorization to construct such grade separation to pay the entire cost.

(b) Where a grade separation project initiated by a public agency will directly result in the elimination of one or more existing grade crossings, located at or within a reasonable distance from the point of crossing of the grade separation, the commission shall apportion against the railroad 10 percent of the cost of the project. The remainder of such costs shall be apportioned against the public agency or agencies affected by such grade separation.

(c) Where a grade separation project initiated by a railroad will directly result in the elimination of an existing grade crossing, located at or within a reasonable distance from the point of crossing of the grade separation, the commission shall apportion 10 percent of the cost, attributable to the presence of the highway facilities, against the public agency or agencies affected by the project, and the remainder thereof to the railroad or railroads applying for authorization to construct such grade separation.

(d) Where the project consists of an alteration or reconstruction of an existing grade separation for the purpose of increasing the capacity of the structure for highway purposes, the commission shall apportion 10 percent of the cost against the railroad and the balance against the public agency or agencies affected by the grade separation. There shall be no apportionment of cost to the railroad if it did not bear any of the cost of the original project, in which case the public agency or agencies shall pay 100 percent of the cost of the alteration or reconstruction of the grade separation. An allocation of funds set aside pursuant to Section 190 of the Streets and Highways Code may be made for such a project notwithstanding subdivision (d) of Section 2454 of the Streets and Highways Code.

Where the project consists of an alteration or reconstruction of an existing grade separation for the purpose of increasing the capacity of the structure for railway purposes, the commission shall apportion 10 percent of the cost against the public agency or agencies affected and the balance against the railroad applying for authorization to alter or reconstruct the grade separation. There shall be no apportionment of cost to the public agency or agencies if the agency or agencies did not bear any of the cost of the original project, in which case the railroad shall pay 100 percent of the cost of the alteration or reconstruction of the grade separation.

(e) In the event the commission finds that a particular project does not clearly fall within the provisions of any one of the above categories, the commission shall make a specific finding of fact on the relation of the project to each of the categories, and in apportioning the costs, it shall assess against the railroad a reasonable percentage, if any, of the cost not exceeding the percentage specified in subdivision (b), dependent on the findings of the commission with respect to the relation of the project to each category. The remainder of such cost shall be apportioned against the public agency or agencies affected by the project.

(f) In the event the commission finds that the respective shares of any apportionment should be divided between two or more railroads or two or more public agencies, the commission, to the extent that it has jurisdiction to do so in a particular proceeding before it, shall divide the shares between the railroads or the public agencies, or both, on any reasonable basis, to be decided by the commission, but in so doing shall follow the standards hereinabove prescribed for apportionment between railroads and public agencies, respectively.

(g) The standards herein prescribed for apportionment of costs of grade separations shall not be applicable where federal funds are used. On such projects, the apportionments shall be in accordance with federal law and the rules, regulations, and orders of the federal agency administering such law, where applicable.

(h) No provision of this section or of the Public Utilities Code shall be construed as in any way limiting the right of public agencies or railroads to negotiate agreements apportioning costs of grade separations, and the validity of any and all such agreements is hereby recognized for all purposes regardless whether the method of apportionment prescribed therein conforms to the standards hereinabove prescribed.

As used in this section public agency includes a separation of grade district, as well as the state, a county, city, or other political subdivision.

(Amended by Stats. 1991, Ch. 1035, Sec. 1.)



1202.6

Any municipal corporation, transit district, rapid transit district, or other public entity which provides rail passenger transportation services through a contract with a railroad corporation, may pay all or part of the share of a grade separation project allocated to such railroad corporation, or all or part of such share of a project s cost negotiated and agreed upon as the railroad s share by the railroad and a public agency or agencies pursuant to subdivision (h) of Section 1202.5. In any case where the municipal corporation, transit district, rapid transit district, or other public entity agrees to pay all or part of the railroad s share, it may enter into the negotiations allocating costs and may be a party to the agreement assessing such costs.

(Added by Stats. 1970, Ch. 961.)



1202.7

Whenever existing automatic grade-crossing safety signal equipment that was installed within the previous 10 years is planned for removal due to upgrade or closure projects undertaken pursuant to Section 130 of Title 23 of the United States Code, and the commission determines that it will meet the same performance criteria and inspection standards as new equipment and therefore be safe to use, the signal equipment shall be made available to the following:

(a) With the consent of the participating railroad, to a state agency designated by the commission, for storage and potential use at a railroad crossing currently nominated by the commission for funding to eliminate hazards of railway-highway crossings pursuant to Section 130 of Title 23 of the United States Code.

(b) To other railroads for use at other railway-highway crossings within the state.

(Added by Stats. 2006, Ch. 885, Sec. 2. Effective September 30, 2006.)



1203

Each corporation and political subdivision to which any of the expense is apportioned shall pay from the funds available therefor in its treasury the amount apportioned to it at the time and to the parties specified by the order of the commission. If that amount is not so paid the corporation or political subdivision entitled thereto under the order may sue therefor in any court of competent jurisdiction. If no such funds are available the appropriate boards, officers, and employees intrusted with the levy and collection of the taxes or assessments of such political subdivision shall do all acts necessary to include in the next succeeding tax or assessment levy the amount due and shall collect that amount, whereupon the amount due shall be paid in accordance with the commission s order. The commission may by order designate the State, certain of the corporations, and political subdivisions affected, to do all or specified portions of the acts required by any order of the commission made under the provisions of Sections 1202 to 1205, inclusive, and may prescribe the manner and the time within which the parties so designated shall be paid or reimbursed by the other corporations, the State, and political subdivisions among which the expense of the work has been apportioned by the commission.

(Enacted by Stats. 1951, Ch. 764.)



1204

If the legislative body of the political subdivision determines that special benefits will accrue from the separation of grades to one or more districts within the political subdivision, and has made a finding to that effect and that the cost thereof, other than the portion to be paid by the railroad, interurban railroad, or street railroad involved, should be paid by such district or partly by the district and partly by the political subdivision, the commission may provide that such proportion of the total cost of the separation of grades, including the acquisition of property and the damage to property or an interest therein, as is not payable by the owners of the railroad, interurban railroad, or street railroad involved, may be assessed upon the district or that a part thereof may be paid by the district and a part by the political subdivision in accordance with the finding of the legislative body of the latter. The commission may provide that the physical work of making the grade separation as well as the proceedings for letting contracts therefor, collecting and enforcing the assessments, and making payment for damages and for the acquisition of property shall be done through the agency of the political subdivision in accordance with law. The order of the commission shall authorize the officers of the political subdivision to enter upon so much of the right of way of the railroad, interurban railroad, or street railroad as is necessary to effect the physical grade separation.

(Enacted by Stats. 1951, Ch. 764.)



1205

If any order of the commission provides for the payment of a portion of the cost of any such grade separation by a political subdivision without authorizing the assessment of all or any part thereof upon a benefited district, the legislative body of the political subdivision may at any time thereafter apply to the commission to have the order modified in accordance with any finding made by the legislative body, and the commission may thereupon make a new or modified order in the same manner as if such application had been made to it before the making of the order.

(Enacted by Stats. 1951, Ch. 764.)



1206

The commission may fix the just compensation to be paid for property or any interest in or to property to be taken or damaged in the separation of grades at any crossing specified in Section 1202, or for property or any interest in or to property to be taken or damaged in the construction, alteration, or relocation, under the order or with the approval of the commission, of elevated tracks or subways for any railroad or street railroad over or under any public road, street, highway, or private right-of-way, or of any public road, street, or highway over or under the tracks of any railroad corporation or street railroad corporation, and upon the payment of the compensation so fixed may make a final order of condemnation.

(Amended by Stats. 1974, Ch. 489.)



1207

Proceedings under Section 1206 may be commenced by order on the commission s own motion or by a petition filed by the State, county, city and county, city, political subdivision, railroad corporation, or street railroad corporation affected. Any such proceeding may be made a part of any proceeding commenced under Sections 1202 to 1205, inclusive.

The petition shall set forth the name and interest of the petitioner. The order on the commission s own motion and the petition shall set forth (a) a statement of the purpose of the proceedings and the use for which property or interest in or to property is sought to be taken, (b) a decription of each piece of land or other property or interest in or to property sought to be taken, and whether it includes the whole or only a part of an entire parcel or tract or piece of property or interest in or to property, and (c) the names and addresses of all owners and claimants thereof, if known, or a statement that they are unknown, and a statement of each railroad corporation, the State and political subdivision which in the opinion of the commission or the petitioner has an interest in the proceeding.

The petition shall pray (a) that the commission fix the just compensation to be paid for the acquisition of or damage to the property and interest in or to property specified in the petition, (b) that the commission designate the party or parties to the proceeding who shall pay such compensation and the owners and claimants of the property and interest in or to property condemned to whom such compensation shall be paid, and (c) that the commission make its final order of condemnation. When the proceeding is commenced by order on the commission s own motion such matters shall be included in the statement of the purpose of the proceeding.

The petition shall be verified. At the time it is filed with the commission the petitioner shall also file additional copies thereof equal in number to three more than the number of owners and claimants named in the petition.

(Enacted by Stats. 1951, Ch. 764.)



1208

Upon the filing of the petition or the making of the order on the commission s own motion, the commission shall make its order to show cause. The order shall (a) specify the nature of the proceeding, (b) contain a general description of the property and interest to be condemned, and (c) direct the owners and claimants and the railroad corporations, street railroad corporations, and governmental authorities in interest named in the petition or order on the commission s own motion, who shall also be named in the order to show cause, to appear before the commission at a time and place specified in the order, to show cause, if any they have, why the commission should not proceed after hearing to fix the just compensation to be paid for the acquisition of or damages to the specified property and interest, to designate the party or parties to the proceeding who shall pay such compensation and the owners and claimants to whom such compensation shall be paid, and to make its final order of condemnation.

The order to show cause shall direct the secretary of the commission to serve or cause to be served upon each owner and claimant, railroad corporation, street railroad corporation, and governmental authority in interest a copy of the order certified under the seal of the commission to which shall be attached a copy of the petition or order on the commission s own motion.

When the proceeding is commenced by order on the commission s own motion the order to show cause may be incorporated in the order on the commission s own motion.

(Enacted by Stats. 1951, Ch. 764.)



1209

Personal service shall be made in accordance with the provisions of the Code of Civil Procedure or by depositing a copy of the order to show cause certified under seal of the commission with a copy of the petition or order on the commission s own motion attached thereto or made a part thereof in the United States mail, enclosed in a sealed envelope, registered, with postage prepaid, addressed to the party to be served.

(Enacted by Stats. 1951, Ch. 764.)



1210

If any owner or claimant named in the petition or order on the commission s own motion resides out of the State or has departed from the State or cannot after due diligence be found within the State, or conceals himself to avoid service, or is a corporation having no managing or business agent, cashier or secretary or other officer upon whom summons may be served, who, after due diligence, can be found within the State, and the fact appears by affidavit to the satisfaction of the commission, and it also appears by such affidavit or by the petition or order on the commission s own motion that a cause of action exists against such owner or claimant on whom service is to be made and that he is a necessary or proper party to the proceeding, the commission may make an order that the service be made on such owner or claimant by publication of the commission s order to show cause. The order shall direct that the publication be made in a newspaper designated by the commission as likely to give notice to the owner or claimant to be served, and for such time as the commission finds to be reasonable, at least once a week, but publication against an owner or claimant residing out of the State or absent therefrom shall not be less than two months.

If the address of any owner or claimant as stated in the petition or order on the commission s own motion is out of the State, the secretary of the commission shall, within 15 days after the making and filing of the order to show cause, deposit or cause to be deposited a copy of that order, certified under the seal of the commission, with a copy of the petition or order on the commission s own motion attached thereto or made part thereof, in the United States mail, enclosed in a sealed envelope, registered, with postage prepaid, addressed to such owner or claimant at the address specified in the petition or order on the commission s own motion. Personal service of a copy of the order to show cause and of the petition or order on the commission s own motion out of the State is equivalent to publication and deposit in the United States mail.

(Enacted by Stats. 1951, Ch. 764.)



1211

Within 10 days prior to the time set for the first hearing on the petition or order on the commission s own motion, which time shall be not less than 30 days after the filing of the petition or the making of that order, the secretary shall serve or cause to be served upon the petitioner a written notice, specifying the time and place of the hearing. In all respects not in this chapter otherwise provided, service and the proof of service shall be made as provided by the Code of Civil Procedure. Upon the completion of service upon the petitioner or upon any party in interest named in the petition or order, the commission shall have full and complete jurisdiction insofar as such petitioner or party in interest is concerned, to make each finding referred to in this chapter, to fix the just compensation to be paid for the acquisition of or damage to any property or interest therein specified in the petition or order, to designate the party or parties to the proceeding who shall pay such compensation and the owner or claimant to whom such compensation shall be paid, and to make its final order of condemnation. The failure to make service upon any person alleging that he is an owner or claimant or party in interest but not named in the petition or order or to acquire jurisdiction over such person shall in no way affect the jurisdiction of the commission over owners and claimants and parties in interest on whom service has been made.

(Enacted by Stats. 1951, Ch. 764.)



1212

The commission at any time subsequent to the filing of the petition, and prior to making and filing its finding of just compensation, may authorize the amendment of the petition, or in case the proceeding is by order on the commission s own motion may amend the order, by altering or modifying the description of the property or interest therein, or by adding to or deducting from the property or interest therein, or by bringing in any additional party or parties, or in any other respect including jurisdictional allegations.

(Enacted by Stats. 1951, Ch. 764.)



1213

At the time and place specified in the order to show cause, or at such other time and place as, for good cause, is otherwise ordered by the commission, the commission shall proceed to a hearing upon the petition or order on the commission s own motion. When the proceeding has been submitted the commission shall make and file its finding upon the question whether the use to which the property or interest therein is to be applied is a use authorized by law and whether the taking is necessary to such use, and shall make and file its written finding fixing the just compensation to be paid for the property or interest. If the commission finds that severance damages should be paid, the just compensation for such damages shall be found and stated separately. The just compensation shall be fixed by the commission as of the day on which the petition was filed or the order on the commission s own motion was made.

(Enacted by Stats. 1951, Ch. 764.)



1214

The commission shall also make its order designating the party or parties to the proceeding who shall pay the just compensation so fixed, or any portion thereof, the amounts in which it shall be paid, the times at which it shall be paid, the property or interest therein for which it shall be paid, and the owners and claimants of such property or interest to whom it shall be paid. The commission may prescribe any other terms or conditions with reference to the payment of such compensation as the commission deems proper, including a provision that the money due be paid to the commission to be distributed to the parties entitled thereto.

The party or parties whom the commission designates to pay such compensation or any part thereof are thereupon liable therefor, and may be sued in any court of competent jurisdiction by the party or parties entitled to such compensation as provided in the commission s order. In cases in which the order of the commission authorizing any work to be done under the provisions of this chapter is permissive in character and not mandatory, the commission may prescribe the time within which the party receiving such permission shall elect to proceed and notify the commission thereof, and only in the event such party elects to proceed and so notifies the commission shall any liability arise to pay the compensation or any part thereof under the provisions of this section. When any political subdivision of the State is designated by the commission to pay such compensation or any portion thereof it shall be collectible in the manner provided in Section 1203 for the collection of expenses apportioned by the commission to political subdivisions of the State.

(Enacted by Stats. 1951, Ch. 764.)



1215

When the just compensation has been paid in accordance with the commission s order, the commission shall make its final order of condemnation which shall describe the property or interest therein condemned and the purpose of such condemnation. A copy of the order certified under the seal of the commission shall thereupon be filed in the office of the recorder of the county in which the property described is situated, and thereupon the property or interest in or to property described therein shall vest in the parties and for the purposes specified in the order.

(Enacted by Stats. 1951, Ch. 764.)



1216

(a) The finding of the commission on the question of the necessity for the taking and the finding fixing the just compensation to be paid for any property or interest in or to property under Sections 1206 to 1216, inclusive, are final and shall not be subject to modification, alteration, reversal, or review by any court of this state.

(b) The provisions of this part with reference to rehearing and review shall be applicable to the findings of the commission made and filed under this chapter. Petitions for rehearing shall be filed within 20 days from the date of making and filing the finding as to which a rehearing is desired.

(c) If a finding of the commission made and filed under this chapter is set aside by the Supreme Court or the court of appeal of the State of California, the matter shall be referred back to the commission for further action in a proceeding before the commission, and the commission may, on taking further action, consider the entire testimony theretofore taken in the proceeding before the commission as well as further testimony, if any, presented in connection with further action.

(Amended by Stats. 1996, Ch. 855, Sec. 2. Effective January 1, 1997.)



1217

The procedure provided in this chapter shall be alternative and cumulative and not exclusive to the right to pursue any other procedure providing for the acquisition under eminent domain proceedings of property or interest in or to property.

(Enacted by Stats. 1951, Ch. 764.)



1218

Nothing in this chapter shall entitle any owner or claimant of property and interest in or to property to receive damages when the right to receive such damages does not exist under the laws of this State apart from the provisions of this chapter.

(Enacted by Stats. 1951, Ch. 764.)



1219

The Legislature declares that Sections 1201 to 1205, inclusive, are enacted as germane and cognate parts of and as aids to the jurisdiction vested in the commission for the supervision, regulation, and control of railroad and street railroad corporations in this State, and the Legislature further declares that the authority and jurisdiction thus vested in the commission involve matters of state-wide importance and concern and have been enacted in aid of the health, safety, and welfare of the people of this State.

(Enacted by Stats. 1951, Ch. 764.)



1220

The Legislature declares that Sections 1206 to 1218, inclusive, are enacted as a germane and cognate part of and as an aid to the jurisdiction of the commission in the supervision and regulation of railroad and street railroad corporations.

(Enacted by Stats. 1951, Ch. 764.)






CHAPTER 6.5. Protection of Grade Crossings

1231

The commission shall allocate and expend any money which may be appropriated, from the State Highway Account in the State Transportation Fund or any other fund, for the purposes specified herein, to cities, counties, and cities and counties, on the basis of need as determined by the commission, to assist them in paying their shares of the cost of constructing grade-crossing protection works on city, county, and city and county streets, roads, and highways. In no event, however, shall the commission allocate or expend to any city, county, or city and county a sum exceeding one-half of its share of the cost of such work.

Funds appropriated for the purposes specified herein shall be available for allocation and expenditure without regard to fiscal years.

(Amended by Stats. 1980, Ch. 725, Sec. 1.)



1231.1

In each annual proposed budget prepared by the Department of Transportation under Section 165 of the Streets and Highways Code, the sum of one million dollars ($1,000,000) shall be set aside for allocations to the Public Utilities Commission for the purpose of paying to the railroad or street railroad corporations the share of the costs to cities, counties, and cities and counties of maintaining automatic grade-crossing protection. The Public Utilities Commission may recommend a sum greater than one million dollars ($1,000,000) be set aside for allocations to the Public Utilities Commission for the purpose of making those payments, if the Public Utilities Commission finds that the sum of one million dollars ($1,000,000) is not sufficient due to an increase in the number of grade-crossing protection devices, or increase in the cost of maintenance of those devices. The specific amount of the total allocation shall be determined by the California Transportation Commission and shall constitute the amount necessary for that maintenance. In arriving at the amount, the California Transportation Commission shall consult with the Public Utilities Commission. Payment shall be made on the basis of verified claims filed with the Public Utilities Commission by the railroad or street railroad corporation responsible for maintenance of automatic grade-crossing protection. Any amounts not expended by the Public Utilities Commission in any one fiscal year may be credited to subsequent annual allocations.

Funds appropriated for the purposes of this section shall be available for allocation and expenditure without regard to fiscal years.

(Amended by Stats. 1988, Ch. 1524, Sec. 1.)



1232

At the time the commission makes each allocation under this chapter, it shall so certify to the State Controller. The commission shall present claims for reimbursement of the state s share of the cost of construction of projects under any allocations to the State Controller for payment. The State Controller shall make such audit as he deems necessary, before or after disbursement, for the purpose of determining that the money allocated has been expended for the purposes and under the conditions authorized under this chapter; except that prior or subsequent review and approval by the city, county, or city and county in which the grade-crossing protection is maintained of such allocations shall not be required as a condition of disbursement.

(Amended by Stats. 1968, Ch. 612.)






CHAPTER 7. Valuation of Public Utility Properties

1351

The commission may ascertain for each purpose specified in this part, the value of the property of every public utility in this State and every fact and element of value which in its judgment may or does have any bearing on such value. The commission may make revaluations from time to time and ascertain the value of all additions, betterments, extensions, and new construction to the property of every public utility.

(Enacted by Stats. 1951, Ch. 764.)



1352

For the purpose of ascertaining the matters and things specified in Section 1351, the commission may cause a hearing to be held at such time and place as it may designate. Before any hearing is had, the commission shall give the public utility affected thereby at least 30 days written notice, specifying the time and place of the hearing, and such notice shall be sufficient to authorize the commission to inquire into the matters designated in Sections 1351 to 1354, inclusive, but this provision shall not prevent the commission from making any preliminary examination or investigation into those matters. All public utilities affected shall be entitled to be heard and may introduce evidence at such hearing. The evidence introduced at such hearing shall be reduced to writing and certified under the seal of the commission.

(Enacted by Stats. 1951, Ch. 764.)



1353

(a) The commission may make and file its written findings of fact upon matters concerning which evidence has been introduced before it which, in its judgment, have bearing on the value of the property of the public utility affected. These findings shall be subject to review by the courts in the same manner and within the same time as other orders and decisions of the commission.

(b) The findings of the commission so made and filed, when certified under the seal of the commission, shall be admissible in evidence in any action, proceeding, or hearing before the commission or any court in which the commission, the state, or any officer, department, or institution thereof, or any county, city and county, city, or other body politic and the public utility affected may be interested, whether arising under this part, or otherwise. These findings, when so introduced, shall be conclusive evidence of the facts therein stated as of the date therein stated under conditions then existing, and these facts may only be controverted by showing a subsequent change in conditions bearing upon the facts therein determined.

(Amended by Stats. 1996, Ch. 855, Sec. 3. Effective January 1, 1997.)



1354

The commission may, from time to time, cause further hearings and investigations to be had for the purpose of making revaluations or ascertaining the value of any additions, betterments, extensions, and new construction made by any public utility subsequent to any prior hearing or investigation, and may examine into all matters which may change, modify, or affect any finding of fact previously made, and may at such time make findings of fact supplementary to those theretofore made. Such hearings shall be had upon the same notice, and be conducted in the same manner, and the findings so made shall have the same force and effect as is provided in this chapter for original notice, hearing, and findings. Findings made at such supplemental hearings or investigations shall be considered in connection with and as a part of the original findings, except insofar as such supplemental findings change or modify the findings made at the original hearing or investigation.

(Enacted by Stats. 1951, Ch. 764.)






CHAPTER 8. Determination of Just Compensation for Acquisition of Utility Properties

1401

As used in this chapter, lands, property, and rights includes a part or portion thereof.

(Enacted by Stats. 1951, Ch. 764.)



1402

As used in this chapter, political subdivision means a county, city and county, city, municipal water district, county water district, irrigation district, public utility district, or any other public corporation.

(Enacted by Stats. 1951, Ch. 764.)



1403

Any political subdivision may, at any time, file with the commission either a petition of the first class, setting forth the intention of the political subdivision to acquire under eminent domain proceedings, or otherwise, the lands, property, and rights of any character whatsoever of any public utility or a petition of the second class, setting forth the intention of the political subdivision to initiate such proceedings as may be required under the law governing the political subdivision for the purpose of submitting to the voters of the political subdivision a proposition to acquire under eminent domain proceedings, or otherwise, the lands, property, and rights of any character whatsoever of any public utility.

(Amended by Stats. 1974, Ch. 489.)



1404

Each such petition shall contain the name of the political subdivision appearing as petitioner therein, a description of the lands, property, and rights which the political subdivision intends to acquire, and the names and addresses of all owners and claimants thereof, including each trustee and mortgagee under each deed of trust and mortgage, if known, or a statement that they are unknown. The petition shall pray that the commission fix the just compensation which shall be paid by the political subdivision, under the law, for such lands, property and rights. The petition shall be signed in the name of the political subdivision and verified by the chairman or other presiding officer or by the secretary or clerk of the legislative or other governing body of the political subdivision. At the time the petition is filed, the petitioner shall also file with the commission additional copies thereof equivalent in number to three more than the number of owners and claimants named in the petition.

(Enacted by Stats. 1951, Ch. 764.)



1405

Upon the filing of the petition the commission shall make its order to show cause. The order shall specify the nature of the proceeding, contain a general description of the lands, property, and rights which petitioner desires to acquire by condemnation or otherwise, and direct the owners and claimants named in the petition, who shall also be named in the order, to appear before the commission at a time and place specified in the order, to show cause, if any they have, why the commission should not proceed to hear the petition and to fix the just compensation to be paid for the lands, property, and rights.

The order shall direct the executive director of the commission to serve or cause to be served upon each owner and claimant a copy of the order certified under the seal of the commission to which shall be attached a copy of the petition.

(Amended by Stats. 1978, Ch. 380.)



1405.1

With respect to water corporations and water companies, the following procedures shall apply:

(a) Upon the filing of the petition, the commission shall make its order to show cause. The order shall specify the nature of the proceeding, contain a general description of the lands, property, and rights which petitioner desires to acquire by condemnation or otherwise, and direct the owners and claimants named in the petition, who shall also be named in the order, to appear before the commission at a time and place specified in the order and to show cause, if any they have, why the commission should not proceed to hear the petition and to fix the just compensation to be paid for the lands, property, and rights.

The order shall direct the executive director of the commission to serve or cause to be served upon each owner and claimant a copy of the order certified under the seal of the commission to which shall be attached a copy of the petition.

(b) In response to the order to show cause, in response to a petition of the first class, as specified in Section 1403, the respondent public utility, or the owners of more than one-half interest in the public utility, may present the commission with a certified copy of a filed motion to the superior court where the utility property is located to take jurisdiction of the matter. When presented the motion before, or at the time of, the hearing on the order to show cause, the commission shall dismiss the proceeding. The superior court shall then grant the motion to take jurisdiction of the matter. The political subdivision may then file, within 60 days of the court s granting the motion, an action in eminent domain pursuant to the Code of Civil Procedure and any further proceedings shall be conducted pursuant to those provisions.

(c) All proceedings held pursuant to either subdivision (b) or (d) shall be given priority over all civil cases in accordance with Section 1260.010 of the Code of Civil Procedure.

(d) In response to an order to show cause in response to a petition of the second class, as specified in Section 1403, and upon presentation of the motion specified in subdivision (b), the commission shall suspend the proceeding, but shall not dismiss the proceeding. The superior court shall then grant the motion to take limited jurisdiction of the matter solely for the purpose of determining the amount of just compensation. The political subdivision may then file, within 30 days, an action in the nature of eminent domain, solely for the purpose of determining, pursuant to the Evidence Code and the Code of Civil Procedure, the just compensation to be paid for the land, property, and rights. Upon a determination of just compensation, the court shall certify the finding to the commission. The finding shall not be appealable, and the court shall be acting as an agent of the commission in making the finding. The finding shall be binding on the commission as if it had been made by the commission itself pursuant to Section 1411. The commission shall then continue the matter pursuant to this chapter.

(e) If the respondent public utility, or the owners of more than one-half interest in the public utility, in the case of a petition of either the first or second class, files a motion to remove the matter from the commission to superior court pursuant to this section, the commission and the court shall not make an award of any litigation expenses incurred prior to the commission s dismissal or suspension of the matter.

(f) Notwithstanding any other provision of law, the date of valuation for purposes of just compensation shall be fixed by the superior court as of the day on which the court grants the motion filed by the public utility pursuant to subdivision (b) or (d).

(g) A political subdivision is liable only as provided in Sections 1414 and 1415 for payment of the reasonable expenditures of the owner in any proceeding initiated pursuant to subdivision (d). For purposes of this subdivision, the proceeding before the commission, as used in Section 1415, includes any proceedings conducted pursuant to subdivision (d).

(h) The amendments made to this section by Assembly Bill 616 during the 1987 portion of the 1987 88 Regular Session of the Legislature shall not apply to or affect any petition filed pursuant to this section before January 1, 1988.

(Amended by Stats. 1989, Ch. 1360, Sec. 132.)



1406

Service of the order to show cause shall be made in accordance with the provisions of the Code of Civil Procedure or by depositing a copy of the order to show cause certified under the seal of the commission with a copy of the petition attached thereto, in the United States mail, enclosed in a sealed envelope, registered, with postage prepaid, addressed to each of the owners or claimants, at the address specified in the petition.

(Enacted by Stats. 1951, Ch. 764.)



1407

If any owner or claimant named in the petition resides out of the State or has departed from the State or cannot after due diligence be found within the State, or conceals himself to avoid service, or is a corporation having no managing or business agent, cashier or secretary or other officer upon whom summons may be served, who, after due diligence, can be found within the State, and the fact appears by affidavit to the satisfaction of the commission, and it also appears by such affidavit or by the petition that a cause of action exists against the owner or claimant on whom the service is to be made or that he is a necessary or proper party to the proceeding, the commission shall make an order that the service be made on such owner or claimant by publication of the commission s order to show cause. The order shall direct that the publication be made in a newspaper designated by the commission as likely to give notice to the person to be served, and for such time as the commission finds to be reasonable, at least once a week, but publication against an owner or claimant residing out of the State or absent therefrom shall not be less than two months. If the address of any owner or claimant, as stated in the petition, is out of the State, the secretary of the commission shall, within 15 days after the making and filing of the order to show cause, deposit or cause to be deposited a copy of that order, certified under the seal of the commission, with a copy of the petition attached thereto, in the United States mail, enclosed in a sealed envelope, registered, with postage prepaid, addressed to such owner or claimant at the address specified in the petition. When publication is ordered, personal service of a copy of the order to show cause and of the petition out of the State is equivalent to publication and deposit in the United States mail.

(Enacted by Stats. 1951, Ch. 764.)



1408

Within 10 days prior to the time set for the first hearing on the petition, which time shall be not less than 30 days after the filing of the petition, the executive director of the commission shall serve or cause to be served upon the petitioner a written notice specifying the time and place of the hearing. In all respects not in this chapter otherwise specified, service and the proof of service shall be made as provided by the Code of Civil Procedure. Upon the completion of service upon the petitioner or upon any owner or claimant named in the petition, the commission shall have full and complete jurisdiction over such petitioner, owner, or claimant, with full and complete jurisdiction, insofar as such petitioner, owner, or claimant is concerned, to make each finding referred to in this chapter. The failure to make service upon any person alleging that he is an owner or claimant but not named in the petition shall in no way affect the jurisdiction of the commission over owners and claimants on whom service has been made.

(Amended by Stats. 1979, Ch. 373.)



1409

At the time and place specified in the order to show cause, or at such other time and place as, for good cause, is otherwise ordered by the commission, the commission shall proceed to a hearing on the petition. At such times and in such amounts as is directed by the commission, the political subdivision shall pay to the commission all extra costs as determined by the commission, which the commission incurs to comply with the requirements of this chapter, and if such amounts are not paid by the political subdivision as directed by the commission, the commission may suspend further proceedings on the petition. Evidence may be presented by the political subdivision, by each owner or claimant named in the petition, and by the commission.

(Enacted by Stats. 1951, Ch. 764.)



1410

The commission may, at any time subsequent to the filing of the petition, and prior to making and filing its finding as to just compensation, authorize the amendment of the petition by altering or modifying the description of the lands, property, and rights, or by adding to or deducting from the lands, property, and rights, and in each other respect including jurisdictional allegations.

(Enacted by Stats. 1951, Ch. 764.)



1411

When the proceeding has been submitted, the commission shall make and file its written finding fixing, in a single sum, the just compensation to be paid by the political subdivision for the lands, property, and rights. If the commission finds that severance damages should be paid, the just compensation for such damages shall be found and stated separately. The just compensation shall be fixed by the commission as of the day on which the petition was filed with the commission.

(Enacted by Stats. 1951, Ch. 764.)



1412

Within 20 days after the commission has made and filed its finding, the owner of the lands, property, and rights may file with the legislative or other governing body of the political subdivision a written stipulation consenting and agreeing to accept the just compensation fixed by the commission. Upon the filing of the stipulation, the political subdivision shall proceed with all due diligence to provide the necessary funds under the law governing the providing of such funds, for paying the just compensation fixed by the commission. Whenever the just compensation has been tendered by the political subdivision, a deed of grant, bargain, and sale conveying the owner s right, title, and interest in and to the lands, property, and rights to the political subdivision shall be executed and delivered by the owner, and the other claimants who have any right, title, or interest in the property shall execute appropriate instruments conveying or releasing to the political subdivision their respective rights, titles, and interests therein. If the deed or the instruments of convenience or release are not executed and delivered within 60 days after such tender has been made, the political subdivision may commence an action in a court of competent jurisdiction or proceed under Section 1413.

(Enacted by Stats. 1951, Ch. 764.)



1413

In the case of a petition of the first class, if the owner does not file the stipulation within such 20 days, the political subdivision, within 60 days after the commission has made and filed its finding, shall commence an action in a court of competent jurisdiction to take such lands, property, and rights, under eminent domain proceedings. In the case of a petition of the second class, if the owner does not file the stipulation within such 20 days, the political subdivision, within 60 days after the commission has made and filed its finding, shall initiate proceedings for the purpose of submitting to its voters a proposition to acquire under eminent domain proceedings the lands, property, and rights. The political subdivision shall not be required, in either case, to delay for more than 20 days after the commission has made and filed its finding, before commencing such further proceedings. In the case of a petition of the second class, if the voters of the political subdivision, as provided by the law governing the political subdivision, vote in favor of any proposition to acquire under eminent domain proceedings, or otherwise, such lands, property, and rights, the political subdivision shall, within 60 days thereafter, commence an action in a court of competent jurisdiction to take such lands, property, and rights, under eminent domain proceedings, unless the owner has filed with the political subdivision a written stipulation consenting and agreeing to accept the just compensation fixed by the commission.

(Enacted by Stats. 1951, Ch. 764.)



1414

If the political subdivision, in a petition of the first class, fails to file such action in a court of competent jurisdiction within such period of 60 days after the commission has made and filed its finding, or if the political subdivision, in a petition of the second class, fails to proceed diligently to submit the proposition to its voters or fails, if its voters have voted in favor of the acquisition of the lands, property, and rights, to file such action in a court of competent jurisdiction within 60 days thereafter, the owner of such lands, property, and rights may file with the commission a verified petition in writing setting forth that fact. The petition may also set forth in detail the expenditures which the owner has necessarily incurred in the proceeding before the commission.

The commission shall thereupon cause written notice, with a copy of the owners petition attached thereto, to be served upon the political subdivision, to appear before the commission at a time and place specified in the notice, to show cause why an order should not be made by the commission (a) finding that the political subdivision has failed to pursue diligently its rights, (b) determining that the finding as to just compensation shall no longer be of any force or effect, and (c) determining the reasonable expenditures necessarily incurred by the owner which, in the opinion of the commission, should be assessed against the political subdivision. The time specified in the notice shall be not less than 10 days subsequent to the date of service.

(Enacted by Stats. 1951, Ch. 764.)



1415

If the commission determines that the political subdivision, in case of a petition of the first class, has failed to commence the action in a court of competent jurisdiction within 60 days after the commission has made and filed its finding of just compensation, or that the political subdivision, in case of a petition of the second class, has failed to proceed diligently to submit the proposition to its voters or has failed, after its voters have voted in favor of the acquisition of the lands, property or rights, to file such action in a court of competent jurisdiction within 60 days thereafter, the commission shall make and file its order declaring that such finding shall no longer be of any force or effect, and make its finding as to the reasonable expenditures necessarily incurred by the owner in the proceeding before the commission, which should be assessed against the political subdivision. The political subdivision shall thereupon be liable to the owner in the amount thus found by the commission, and the owner may thereupon maintain an action against the political subdivision for such amount in any court of competent jurisdiction.

(Enacted by Stats. 1951, Ch. 764.)



1416

The finding of the commission fixing the just compensation to be paid by the political subdivision for the lands, property, and rights shall be final and shall not be subject to modification, alteration, reversal, or review by any court of this State. If the court in which the political subdivision has commenced its action, subsequent to the making and filing by the commission of its finding as to just compensation, decides that the political subdivision has the right and power under the law to take the lands, property, and rights, it shall enter a judgment in favor of the complainant in the action, fixing as the just compensation which shall be paid for the taking of the lands, property, and rights, the just compensation fixed by the commission. The judgment may include the allowance of such costs between the parties as is provided for in the law of eminent domain of this State. The judgment of the court insofar as it refers to the just compensation to be paid for the lands, property, and rights, shall be final and shall not be subject to modification, alteration, reversal, or review by any court except as specified in this chapter. The judgment of the court shall include a provision, in substance, that it is subject to modification by reason of such increase or decrease in the just compensation to be paid as may thereafter be certified to the court by the commission, as provided in this chapter.

(Enacted by Stats. 1951, Ch. 764.)



1417

At any time within 30 days subsequent to the entry of such judgment, the owner of the lands, property, and rights may file with the commission a verified petition in writing, alleging that by reason of expenditures made by the owner subsequent to the date of the filing of the original petition with the commission, for the purpose of preserving or improving the lands, property, and rights, or by reason of other acts and occurrences subsequent to that date, the just compensation theretofore fixed by the commission should be increased, and praying that the commission make its finding increasing such compensation. At any time within 30 days subsequent to the entry of the judgment, the political subdivision may file with the commission a verified petition in writing, alleging that by reason of loss or destruction of the lands, property, and rights, or by reason of depreciation or deterioration thereof or by reason of other acts and occurrences, subsequent to the date of the filing of the original petition, the just compensation theretofore fixed by the commission should be decreased, and praying that the commission make its finding decreasing the compensation. The commission shall in each instance cause a copy of such petition or petitions to be served upon each party other than the petitioner, who was named as the political subdivision, owner, or claimant in the original proceeding before the commission, together with a written notice specifying the time and place of hearing on such petition or petitions, which time shall be within 45 days after the entry of the judgment by the court, and shall cause written notice of the time and place of the hearing to be served upon each petitioner in such petition or petitions. If both such petitions are filed, the commission may consolidate them for hearing and decision.

(Enacted by Stats. 1951, Ch. 764.)



1418

After a hearing, the commission shall make and file its finding fixing, as of the date on which the finding is made and filed, the extent to which the just compensation theretofore fixed should be increased or decreased by reason of the matters alleged in the petition or petitions. If the claim is made that the just compensation theretofore fixed by the commission should be increased by reason of expenditures made by the owner subsequent to the date of the filing of the original petition with the commission for the purpose of preserving or improving the lands, property, and rights the commission may increase the just compensation only to the extent to which the commission determines that such expenditures were beneficial to the lands, property, and rights, and reasonably and prudently made. The finding of the commission fixing the extent to which the just compensation theretofore fixed should be thus increased or decreased shall be final and shall not be subject to modification, alteration, reversal, or review by any court of this State.

(Enacted by Stats. 1951, Ch. 764.)



1419

The commission shall thereupon transmit to the court its finding, certified under the seal of the commission, fixing the extent to which the just compensation theretofore fixed by the commission shall be increased or decreased. The court shall thereupon modify its judgment so as to conform with the finding of the commission. The judgment of the court, as thus modified, insofar as it refers to the just compensation to be paid for the lands, property, and rights, shall be final and shall not be subject to modification, alteration, reversal, or review by any court. The filing of either or both the petitions specified in Section 1417 shall not act as a stay of the judgment in condemnation, but upon the payment of the just compensation fixed in the original judgment of condemnation the plaintiff in the action shall be entitled to immediate possession of the lands, property, and rights.

(Enacted by Stats. 1951, Ch. 764.)



1420

(a) The provisions of this part with reference to rehearing and review shall be applicable to the findings of the commission made and filed under this chapter. Petitions for rehearing shall be filed within 20 days from the date of making and filing the finding as to which a rehearing is desired.

(b) If the finding of the commission is set aside by the Supreme Court or the court of appeal of the State of California, the matter shall be referred back to the commission for further action in the proceeding before the commission, and the commission may, in taking further action, consider the entire testimony theretofore taken in the proceeding before the commission as well as further testimony presented in connection with the further action.

(c) If a writ of review is issued by the Supreme Court or court of appeal of the State of California, the time within which the political subdivision shall file an action in a court of competent jurisdiction or submit the proposition to its voters shall be extended to not more than 60 days beyond the final decision of the court upon that writ.

(Amended by Stats. 1996, Ch. 855, Sec. 4. Effective January 1, 1997.)



1421

The procedure provided in this chapter shall be alternative and cumulative and not exclusive, and the political subdivision shall continue to have the right to pursue any other procedure providing for the acquisition under eminent domain proceedings of the lands, property, and rights of any public utility. This chapter shall not be construed as repealing any law of this State providing for such eminent domain proceedings.

(Enacted by Stats. 1951, Ch. 764.)






CHAPTER 8.5. Service Duplication

1501

The Legislature recognizes the substantial obligation undertaken by a privately owned public utility which is franchised under the Constitution or by a certificate of public convenience and necessity to provide water service in that the utility must provide facilities to meet the present and prospective needs of those in its service area who may request service. At the same time, the rates that may be charged for water service by a regulated utility are fixed by the Public Utilities Commission at levels which assume that the facilities so installed will remain used and useful in the operation of the utility for a period of time measured by the physical life of such facilities.

The Legislature finds and declares that the potential loss of value of such facilities which may result from the construction and operation by a political subdivision of similar or duplicating facilities in the service area of such a private utility often deters such private utility from obtaining a certificate or extending its facilities to provide in many areas a water supply essential to the health and safety of the citizens thereof.

The Legislature further finds and declares that it is necessary for the public health, safety, and welfare that privately owned public utilities regulated by the state be compensated for damages that they may suffer by reason of political subdivisions extending their facilities into the service areas of such privately owned public utilities.

(Added by Stats. 1965, Ch. 1752.)



1502

(a) As used in this chapter, political subdivision means a county, city and county, city, municipal water district, county water district, irrigation district, public utility district, California water district, or any other public corporation.

(b) As used in this chapter, service area means an area served by a privately owned public utility in which the facilities have been dedicated to public use and in which territory the utility is required to render service to the public.

(c) As used in this chapter, operating system means an integrated water system for the supply of water to a service area of a privately owned public utility.

(d) As used in this chapter, private utility means a privately owned public utility providing a water service.

(e) As used in this chapter, type of service means, among other things, domestic, commercial, industrial, fire protection, wholesale, or irrigation service.

(f) As used in this chapter, reclaimed water means reclaimed water as defined in Section 13050 of the Water Code.

(g) As used in this chapter, private use means an entity s use of its own reclaimed water.

(Amended by Stats. 1994, Ch. 859, Sec. 1. Effective January 1, 1995.)



1503

The Legislature finds and declares that whenever a political subdivision constructs facilities to provide or extend water service, or provides or extends such service, to any service area of a private utility with the same type of service, such an act constitutes a taking of the property of the private utility for a public purpose to the extent that the private utility is injured by reason of any of its property employed in providing the water service being made inoperative, reduced in value or rendered useless to the private utility for the purpose of providing water service to the service area.

(Amended by Stats. 1975, Ch. 1240.)



1504

Just compensation for the property so taken for public purposes shall be as may be mutually agreed by the political subdivision and the private utility or as ascertained and fixed by a court of competent jurisdiction pursuant to the laws of this state relating to eminent domain, including consideration of the useful value to the political subdivision of the property so taken.

Whenever the compensation by a political subdivision under this section is an amount equal to the just compensation value of all the property of the private utility in the operating system that the private utility employs in providing water service to the service area, the political subdivision may, by resolution, provide for the acquisition of all such property.

A political subdivision engaged in activities set forth in Section 1503 shall pay just compensation for the property so taken for public purposes.

(Added by Stats. 1965, Ch. 1752.)



1505

The provisions of Sections 1503 and 1504 will be applicable to any private utility which constructs facilities to provide or extend water service or provides or extends such service to any territory theretofore served by a political subdivision with the same type of service.

(Added by Stats. 1965, Ch. 1752.)



1505.5

The provisions of Sections 1503 and 1504 will be applicable to any political subdivision which constructs facilities to provide or extend water service or provides or extends such service to any territory theretofore actually being lawfully served by any other political subdivision with facilities designed and constructed to provide the same type of service. The provisions of this section shall not apply to any territory, or portion thereof, which is the subject of any final judgment or litigation pending on the effective date of this section involving any duplication of water service occurring prior to the effective date of this section.

(Added by Stats. 1973, Ch. 997.)



1506

As used in this chapter, private utility includes a mutual water company. In its application to mutual water companies, this chapter affects and relates only to the property, or portion of any property, of a mutual water company that is employed by the company in providing water service in or for a territory that is actually being provided with water service by the company when a political subdivision constructs facilities to provide or extend water service or provides or extends such service to the territory, and that territory shall constitute the service area of a mutual water company as used in Section 1502.

(Added by Stats. 1965, Ch. 1752.)



1507

This chapter shall not be applicable if all of the following conditions are met:

(a) The use is limited to the private use of reclaimed water by an entity that owns a water reclamation plant.

(b) The use is limited to the premises of a water reclamation plant or landfill owned by the entity that owns or operates the water reclamation plant.

(c) The use is limited to dust suppression, and irrigation purposes, and other uses on the site for which reclaimed water has been approved by the State Department of Health Services.

(d) No existing reclaimed water facilities, whether owned or operated by a private utility or political subdivision, can reasonably and economically serve the intended use.

(e) If reclaimed water is used on the premises of a landfill, the entity provides appropriate compensation to the private utility or political subdivision for those facilities directly used for the water services being replaced by reclaimed water service. Appropriate compensation shall not include valuations based on revenues lost by the private utility or political subdivision due to replacement of water service with reclaimed water.

(f) This section shall apply only in Los Angeles County.

(Added by Stats. 1994, Ch. 859, Sec. 2. Effective January 1, 1995.)






CHAPTER 9. Hearings and Judicial Review

ARTICLE 1. Hearings

1701

(a) All hearings, investigations, and proceedings shall be governed by this part and by rules of practice and procedure adopted by the commission, and in the conduct thereof the technical rules of evidence need not be applied. No informality in any hearing, investigation, or proceeding or in the manner of taking testimony shall invalidate any order, decision or rule made, approved, or confirmed by the commission.

(b) Notwithstanding Section 11425.10 of the Government Code, Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to a hearing by the commission under this code.

(Amended by Stats. 1995, Ch. 938, Sec. 85. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



1701.1

(a) The commission, consistent with due process, public policy, and statutory requirements, shall determine whether a proceeding requires a hearing. The commission shall determine whether the matter requires a quasi-legislative, an adjudication, or a ratesetting hearing. The commission s decision as to the nature of the proceeding shall be subject to a request for rehearing within 10 days of the date of that decision. If that decision is not appealed to the commission within that time period it shall not be subsequently subject to judicial review. Only those parties who have requested a rehearing within that time period shall subsequently have standing for judicial review and that review shall only be available at the conclusion of the proceeding. The commission shall render its decision regarding the rehearing within 30 days. The commission shall establish regulations regarding ex parte communication on case categorization issues.

(b) The commission upon initiating a hearing shall assign one or more commissioners to oversee the case and an administrative law judge where appropriate. The assigned commissioner shall schedule a prehearing conference. The assigned commissioner shall prepare and issue by order or ruling a scoping memo that describes the issues to be considered and the applicable timetable for resolution.

(c) (1) Quasi-legislative cases, for purposes of this article, are cases that establish policy, including, but not limited to, rulemakings and investigations which may establish rules affecting an entire industry.

(2) Adjudication cases, for purposes of this article, are enforcement cases and complaints except those challenging the reasonableness of any rates or charges as specified in Section 1702.

(3) Ratesetting cases, for purposes of this article, are cases in which rates are established for a specific company, including, but not limited to, general rate cases, performance-based ratemaking, and other ratesetting mechanisms.

(4) Ex parte communication, for purposes of this article, means any oral or written communication between a decisionmaker and a person with an interest in a matter before the commission concerning substantive, but not procedural issues, that does not occur in a public hearing, workshop, or other public proceeding, or on the official record of the proceeding on the matter. Person with an interest, for purposes of this article, means any of the following:

(A) Any applicant, an agent or an employee of the applicant, or a person receiving consideration for representing the applicant, or a participant in the proceeding on any matter before the commission.

(B) Any person with a financial interest, as described in Article 1 (commencing with Section 87100) of Chapter 7 of Title 9 of the Government Code, in a matter before the commission, or an agent or employee of the person with a financial interest, or a person receiving consideration for representing the person with a financial interest.

(C) A representative acting on behalf of any civic, environmental, neighborhood, business, labor, trade, or similar organization who intends to influence the decision of a commission member on a matter before the commission.

The commission shall by regulation adopt and publish a definition of decisionmakers and persons for purposes of this section, along with any requirements for written reporting of ex parte communications and appropriate sanctions for noncompliance with any rule proscribing ex parte communications. The regulation shall provide that reportable communications shall be reported by the party, whether the communication was initiated by the party or the decisionmaker. Communications shall be reported within three working days of the communication by filing a Notice of Ex Parte Communication with the commission in accordance with the procedures established by the commission for the service of that notice. The notice shall include the following information:

(i) The date, time, and location of the communication, and whether it was oral, written, or a combination.

(ii) The identity of the recipient and the person initiating the communication, as well as the identity of any persons present during the communication.

(iii) A description of the party s, but not the decisionmaker s, communication and its content, to which shall be attached a copy of any written material or text used during the communication.

(Amended by Stats. 1999, Ch. 1005, Sec. 55. Effective January 1, 2000.)



1701.2

(a) If the commission pursuant to Section 1701.1 has determined that an adjudication case requires a hearing, the procedures prescribed by this section shall be applicable. The assigned commissioner or the assigned administrative law judge shall hear the case in the manner described in the scoping memo. The scoping memo shall designate whether the assigned commissioner or the assigned administrative law judge shall preside in the case. The commission shall provide by regulation for peremptory challenges and challenges for cause of the administrative law judge. Challenges for cause shall include, but not be limited to, financial interests and prejudice. The regulation shall provide that all parties are entitled to one peremptory challenge of the assignment of the administrative law judge in all cases. All parties are entitled to unlimited peremptory challenges in any case in which the administrative law judge has within the previous 12 months served in any capacity in an advocacy position at the commission, been employed by a regulated public utility, or has represented a party or has been a party of interest in the case. The assigned commissioner or the administrative law judge shall prepare and file a decision setting forth recommendations, findings, and conclusions. The decision shall be filed with the commission and served upon all parties to the action or proceeding without undue delay, not later than 60 days after the matter has been submitted for decision. The decision of the assigned commissioner or the administrative law judge shall become the decision of the commission if no further action is taken within 30 days. Any interested party may appeal the decision to the commission, provided that the appeal is made within 30 days of the issuance of the decision. The commission may itself initiate a review of the proposed decision on any grounds. The commission decision shall be based on the record developed by the assigned commissioner or the administrative law judge. A decision different from that of the assigned commissioner or the administrative law judge shall be accompanied by a written explanation of each of the changes made to the decision.

(b) Ex parte communications shall be prohibited in adjudication cases.

(c) Notwithstanding any other provision of law, the commission may meet in a closed hearing to consider the decision that is being appealed. The vote on the appeal shall be in a public meeting and shall be accompanied with an explanation of the appeal decision.

(d) Adjudication cases shall be resolved within 12 months of initiation unless the commission makes findings why that deadline cannot be met and issues an order extending that deadline. In the event that a rehearing of an adjudication case is granted the parties shall have an opportunity for final oral argument.

(e) (1) The commission may determine that the respondent lacks, or may lack, the ability to pay potential penalties or fines or to pay restitution that may be ordered by the commission.

(2) If the commission determines that a respondent lacks, or may lack, the ability to pay, the commission may order the respondent to demonstrate, to the satisfaction of the commission, sufficient ability to pay potential penalties, fines, or restitution that may be ordered by the commission. The respondent shall demonstrate the ability to pay, or make other financial arrangements satisfactory to the commission, within seven days of the commission commencing an adjudication case. The commission may delegate to the attorney to the commission the determination of whether a sufficient showing has been made by the respondent of an ability to pay.

(3) Within seven days of the commission s determination of the respondent s ability to pay potential penalties, fines, or restitution, the respondent shall be entitled to an impartial review by an administrative law judge, of the sufficiency of the showing made by the respondent of the respondent s ability to pay. The review by an administrative law judge of the ability of the respondent to pay shall become part of the record of the adjudication and is subject to the commission s consideration in its order resolving the adjudication case. The administrative law judge may enter temporary orders modifying any financial requirement made of the respondent pending the review by the administrative law judge.

(4) A respondent that is a public utility regulated under a rate-of-return or rate-of-margin regulatory structure or that has gross annual revenues of more than one hundred million dollars ($100,000,000) generated within California is presumed to be able to pay potential penalties or fines or to pay restitution that may be ordered by the commission, and, therefore, paragraphs (1) to (3), inclusive, do not apply to that respondent.

(Amended by Stats. 2008, Ch. 552, Sec. 6. Effective January 1, 2009.)



1701.3

(a) If the commission pursuant to Section 1701.1 has determined that a ratesetting case requires a hearing, the procedures prescribed by this section shall be applicable. The assigned commissioner shall determine prior to the first hearing whether the commissioner or the assigned administrative law judge shall be designated as the principal hearing officer. The principal hearing officer shall be present for more than one-half of the hearing days. The decision of the principal hearing officer shall be the proposed decision. An alternate decision may be issued by the assigned commissioner or the assigned administrative law judge who is not the principal hearing officer. The commission shall establish a procedure for any party to request the presence of a commissioner at a hearing. The assigned commissioner shall be present at the closing arguments of the case. The principal hearing officer shall present the proposed decision to the full commission in a public meeting. The alternate decision, if any, shall also be presented to the full commission at that public meeting. The alternate decision shall be filed with the commission and shall be served on all parties simultaneously with the proposed decision.

The presentation to the full commission shall contain a record of the number of days of the hearing, the number of days that each commissioner was present, and whether the decision was completed on time.

(b) The commission shall provide by regulation for peremptory challenges and challenges for cause of the administrative law judge. Challenges for cause shall include, but not be limited to, financial interests and prejudice. All parties shall be entitled to unlimited peremptory challenges in any case in which the administrative law judge has within the previous 12 months served in any capacity in an advocacy position at the commission, been employed by a regulated public utility, or has represented a party or has been a party of interest in the case.

(c) Ex parte communications are prohibited in ratesetting cases. However, oral ex parte communications may be permitted at any time by any commissioner if all interested parties are invited and given not less than three days notice. Written ex parte communications may be permitted by any party provided that copies of the communication are transmitted to all parties on the same day. If an ex parte communication meeting is granted to any party, all other parties shall also be granted individual ex parte meetings of a substantially equal period of time and shall be sent a notice of that authorization at the time that the request is granted. In no event shall that notice be less than three days. The commission may establish a period during which no oral or written ex parte communications shall be permitted and may meet in closed session during that period, which shall not in any circumstance exceed 14 days. If the commission holds the decision, it may permit ex parte communications during the first half of the interval between the hold date and the date that the decision is calendared for final decision. The commission may meet in closed session for the second half of that interval.

(d) Any party has the right to present a final oral argument of its case before the commission. Those requests shall be scheduled in a timely manner. A quorum of the commission shall be present for the final oral arguments.

(e) The commission may, in issuing its decision, adopt, modify, or set aside the proposed decision or any part of the decision based on evidence in the record. The final decision of the commission shall be issued not later than 60 days after the issuance of the proposed decision. Under extraordinary circumstances the commission may extend this date for a reasonable period. The 60-day period shall be extended for 30 days if any alternate decision is proposed pursuant to Section 311.

(Amended by Stats. 2004, Ch. 183, Sec. 317. Effective January 1, 2005.)



1701.4

(a) If the commission pursuant to Section 1701.1 has determined that a quasi-legislative case requires a hearing, the procedures prescribed by this section shall be applicable. The assigned administrative law judge shall act as an assistant to the assigned commissioner in quasi-legislative cases. The assigned commissioner shall be present for formal hearings. The assigned commissioner shall prepare the proposed rule or order with the assistance of the administrative law judge. The assigned commissioner shall present the proposed rule or order to the full commission in a public meeting. The report shall include the number of days of hearing and the number of days that the commissioner was present.

(b) Ex parte communications shall be permitted without any restrictions.

(c) Any party has the right to present a final oral argument of its case before the commission. Those requests shall be scheduled in a timely manner. A quorum of the commission shall be present for the final oral arguments.

(d) The commission may, in issuing its rule or order, adopt, modify, or set aside the proposed decision or any part of the rule or order. The final rule or order of the commission shall be issued not later than 60 days after the issuance of the proposed rule or order. Under extraordinary circumstances the commission may extend this date for a reasonable period. The 60-day period shall be extended for 30 days if any alternate rule or order is proposed pursuant to Section 311.

(Amended by Stats. 1998, Ch. 886, Sec. 8. Effective January 1, 1999.)



1701.5

(a) Except as specified in subdivision (b), in a ratesetting or quasi-legislative case, the commission shall resolve the issues raised in the scoping memo within 18 months of the date the scoping memo is issued, unless the commission makes a written determination that the deadline cannot be met, including findings as to the reason, and issues an order extending the deadline. No single order may extend the deadline for more than 60 days.

(b) Notwithstanding subdivision (a), the commission may specify in a scoping memo a resolution date later than 18 months from the date the scoping memo is issued, if that scoping memo includes specific reasons for the necessity of a later date and the commissioner assigned to the case approves the date.

(Added by Stats. 2003, Ch. 452, Sec. 1. Effective January 1, 2004.)



1702

Complaint may be made by the commission of its own motion or by any corporation or person, chamber of commerce, board of trade, labor organization, or any civic, commercial, mercantile, traffic, agricultural, or manufacturing association or organization, or any body politic or municipal corporation, by written petition or complaint, setting forth any act or thing done or omitted to be done by any public utility, including any rule or charge heretofore established or fixed by or for any public utility, in violation or claimed to be in violation, of any provision of law or of any order or rule of the commission. No complaint shall be entertained by the commission, except upon its own motion, as to the reasonableness of any rates or charges of any gas, electrical, water, or telephone corporation, unless it is signed by the mayor or the president or chairman of the board of trustees or a majority of the council, commission, or other legislative body of the city or city and county within which the alleged violation occurred, or by not less than 25 actual or prospective consumers or purchasers of such gas, electricity, water, or telephone service.

(Enacted by Stats. 1951, Ch. 764.)



1702.1

(a) The commission shall entertain complaints against any electrical, gas, water, heat, or telephone company under Sections 734, 735, and 736 when the amount of money claimed does not exceed the jurisdictional limit of the small claims court as set forth in subdivision (a) of Section 116.220 or Section 116.221 of the Code of Civil Procedure. However, when the public interest so requires, the commission or presiding officer may, at any time prior to the filing of a decision, terminate the expedited complaint procedure and recalendar the matter for hearing under the commission s regular procedure.

(b) No attorney at law shall represent any party other than himself or herself under the expedited complaint procedure.

(c) No pleading other than the complaint and answer is necessary. A hearing without a reporter shall be held within 30 days after the answer is filed.

(d) The parties may file applications for rehearing pursuant to Section 1731. If the commission grants an application for rehearing, the rehearing shall be conducted under the commission s regular hearing procedure.

(Amended by Stats. 2006, Ch. 167, Sec. 9. Effective January 1, 2007.)



1702.2

(a) Except as provided in subdivision (b), any funds entrusted to the commission by any person or corporation filing a complaint against a public utility shall be deposited in trust by the commission in the custody of the Treasurer, as specified in Section 16305.3 of the Government Code.

(b) If the amount of the funds entrusted to the commission by a person or corporation filing a complaint against a public utility exceeds twenty thousand dollars ($20,000), the commission may deposit the funds in trust in an insured account with a bank or a federal or state savings and loan association, bearing interest at rates up to the maximum permitted by law. The commission shall pay these funds, together with the interest paid thereon, to the party specified in the commission s order or decision on that complaint.

(Added by Stats. 1983, Ch. 748, Sec. 2.)



1702.5

(a) The commission shall, in an existing or new proceeding, develop and implement a safety enforcement program applicable to gas corporations and electrical corporations which includes procedures for monitoring, data tracking and analysis, and investigations, as well as issuance of citations by commission staff, under the direction of the executive director. The enforcement program shall be designed to improve gas and electrical system safety through the enforcement of applicable law, or order or rule of the commission related to safety using a variety of enforcement mechanisms, including the issuance of corrective actions, orders, and citations by designated commission staff, and recommendations for action made to the commission by designated commission staff.

(1) When considering the issuance of citations and assessment of penalties, the commission staff shall take into account voluntary reporting of potential violations, voluntary removal or resolution efforts undertaken, the prior history of violations, the gravity of the violation, and the degree of culpability.

(2) The procedures shall include, but are not limited to, providing notice of violation within a reasonable period of time after the discovery of the violation.

(3) The commission shall adopt an administrative limit on the amount of monetary penalty that may be set by commission staff.

(b) The commission shall develop and implement an appeals process to govern the issuance and appeal of citations or resolution of corrective action orders issued by the commission staff. The appeals process shall provide the respondent a reasonable period of time, upon receiving a citation, to file a notice of appeal, shall afford an opportunity for a hearing, and shall require the hearing officer to expeditiously provide a draft disposition.

(c) The commission shall, within a reasonable time set by the commission, conclude a safety enforcement action with a finding of violation, a corrective action order, a citation, a determination of no violation, approval of the corrective actions undertaken by the gas corporation or electrical corporation, or other action. The commission may institute a formal proceeding regarding the alleged violation, potentially resulting in additional enforcement action, regardless of any enforcement action taken at the commission staff level.

(d) The commission shall implement the safety enforcement program for gas safety by July 1, 2014, and implement the safety enforcement program for electrical safety no later than January 1, 2015.

(e) This section does not apply to an exempt wholesale generator, a qualifying small power producer, or qualifying cogenerator, as defined in Section 796 of Title 16 of the United States Code and the regulations enacted pursuant thereto. Nothing in this section affects the commission s authority pursuant to Section 761.3.

(Added by Stats. 2013, Ch. 601, Sec. 1. Effective January 1, 2014.)



1703

All matters upon which complaint may be founded may be joined in one hearing, and no motion shall be entertained against a complaint for misjoinder of causes of action or grievances or misjoinder or nonjoinder of parties. In any review by the courts of orders or decisions of the commission the same rule shall apply with regard to the joinder of causes and parties as herein provided. The commission shall not be required to dismiss any complaint because of the absence of direct damage to the complainant.

(Enacted by Stats. 1951, Ch. 764.)



1704

Upon the filing of a complaint, the commission shall cause a copy thereof to be served upon the corporation or person complained of. Service in all hearings, investigations, and proceedings pending before the commission may be made upon any person upon whom a summons may be served in accordance with the provisions of the Code of Civil Procedure, and may be made personally or by mailing in a sealed envelope, registered, with postage prepaid. The commission shall fix the time when and place where a hearing will be had upon the complaint and shall serve notice thereof, not less than 10 days before the time set for such hearing, unless the commission finds that public necessity requires that such hearing be held at an earlier date.

(Enacted by Stats. 1951, Ch. 764.)



1705

At the time fixed for any hearing before the commission or a commissioner, or the time to which the hearing has been continued, the complainant and the corporation or person complained of, and such corporations or persons as the commission allows to intervene, shall be entitled to be heard and to introduce evidence. The commission shall issue process to enforce the attendance of all necessary witnesses. After the conclusion of the hearing, the commission shall make and file its order, containing its decision. Except for decisions filed after hearings held under Section 1702.1, the decision shall contain, separately stated, findings of fact and conclusions of law by the commission on all issues material to the order or decision. A copy of such order, certified under the seal of the commission, shall be served upon the corporation or person complained of, or his or its attorney. The order shall, of its own force, take effect and become operative 20 days after the service thereof except as otherwise provided by the commission, and shall continue in force either for a period designated in it or until changed or abrogated by the commission. If the commission believes that an order cannot be complied with within 20 days, it may prescribe such additional time as in its judgment is reasonably necessary to comply with the order, and may on application and for good cause shown, extend the time for compliance fixed in its order. Decisions rendered in response to complaints filed and processed pursuant to Section 1702.1 shall not be considered as precedent or binding on the commission or the courts of this state.

(Amended by Stats. 1977, Ch. 1091.)



1706

A complete record of all proceedings and testimony before the commission or any commissioner on any formal hearing shall be taken down by a reporter appointed by the commission, and the parties shall be entitled to be heard in person or by attorney. In case of an action to review any order or decision of the commission, a transcript of that testimony, together with all exhibits or copies thereof introduced, and of the pleadings, record, and proceedings in the cause, shall constitute the record of the commission, but if the petitioner and the commission stipulate that certain questions alone and a specified portion only of the evidence shall be certified to the Supreme Court or the court of appeal for its judgment, the stipulation and the questions and the evidence therein specified shall constitute the record on review. The provisions of this section shall not apply to hearings held pursuant to Section 1702.1.

(Amended by Stats. 1998, Ch. 886, Sec. 9. Effective January 1, 1999.)



1707

Any public utility may complain on any of the grounds upon which complaints are allowed to be filed by other parties, and the same procedure shall be adopted and followed as in other cases, except that the complaint may be heard ex parte by the commission or may be served upon any parties designated by the commission.

(Enacted by Stats. 1951, Ch. 764.)



1708

The commission may at any time, upon notice to the parties, and with opportunity to be heard as provided in the case of complaints, rescind, alter, or amend any order or decision made by it. Any order rescinding, altering, or amending a prior order or decision shall, when served upon the parties, have the same effect as an original order or decision.

(Amended by Stats. 1971, Ch. 514.)



1708.5

(a) The commission shall permit interested persons to petition the commission to adopt, amend, or repeal a regulation.

(b) (1) The commission shall consider a petition and, within six months from the date of receipt of the petition, either deny the petition or institute a proceeding to adopt, amend, or repeal the regulation.

(2) The commission may extend the six month period for consideration of a petition pursuant to paragraph (1) to allow public review and comment pursuant to subdivision (g) of Section 311.

(c) If the commission denies a petition, the order or resolution of the commission shall include a statement of the reasons of the commission for that denial.

(d) If the commission finds that it is precluded by law from granting a petition, the statement of reasons for denial pursuant to subdivision (c) shall identify the relevant provisions of law.

(e) The commission shall implement this section under the Rules of Practice and Procedure in effect on January 1, 2000. On or before July 1, 2001, the commission shall amend the Rules of Practice and Procedure to provide more specific procedures for handling a petition pursuant to this section.

(f) Notwithstanding Section 1708, the commission may conduct any proceeding to adopt, amend, or repeal a regulation using notice and comment rulemaking procedures, without an evidentiary hearing, except with respect to a regulation being amended or repealed that was adopted after an evidentiary hearing, in which case the parties to the original proceeding shall retain any right to an evidentiary hearing accorded by Section 1708.

(Added by Stats. 1999, Ch. 568, Sec. 2. Effective January 1, 2000.)



1709

In all collateral actions or proceedings, the orders and decisions of the commission which have become final shall be conclusive.

(Enacted by Stats. 1951, Ch. 764.)



1710

No documents or records of a public utility or person or corporation which purport to be statements of fact shall be admitted into evidence or shall serve as any basis for the testimony of any witness, unless the documents or records have been certified under penalty of perjury by the person preparing or in charge of preparing them as being true and correct. If the person preparing them is dead or has been declared incompetent, any other person having knowledge of such statements of fact may certify the records. If certification pursuant to this section is not possible for any reason, the documents or records shall not be admitted into evidence unless admissible under the Evidence Code.

This section shall not apply to any documents not prepared, directly or indirectly, by, or under the supervision or direction of, the public utility or person or corporation offering the documents into evidence.

(Added by renumbering Section 2115 by Stats. 1982, Ch. 618, Sec. 1.)






ARTICLE 2. Rehearings

1731

(a) The commission shall set an effective date when issuing an order or decision. The commission may set the effective date of an order or decision prior to the date of issuance of the order or decision.

(b) (1) After any order or decision has been made by the commission, any party to the action or proceeding, or any stockholder or bondholder or other party pecuniarily interested in the public utility affected, may apply for a rehearing in respect to any matters determined in the action or proceeding and specified in the application for rehearing. The commission may grant and hold a rehearing on those matters, if in its judgment sufficient reason is made to appear. No cause of action arising out of any order or decision of the commission shall accrue in any court to any corporation or person unless the corporation or person has filed an application to the commission for a rehearing within 30 days after the date of issuance or within 10 days after the date of issuance in the case of an order issued pursuant to either Article 5 (commencing with Section 816) or Article 6 (commencing with Section 851) of Chapter 4 relating to security transactions and the transfer or encumbrance of utility property.

(2) The commission shall notify the parties of the issuance of an order or decision by either mail or electronic transmission. Notification of the parties may be accomplished by one of the following methods:

(A) Mailing the order or decision to the parties to the action or proceeding.

(B) If a party to an action or proceeding consents in advance to receive notice of any order or decision related to the action or proceeding by electronic mail address, notification of the party may be accomplished by transmitting an electronic copy of the official version of the order or decision to the party if the party has provided an electronic mail address to the commission.

(C) If a party to an action or proceeding consents in advance to receive notice of any order or decision related to the action or proceeding by electronic mail address, notification of the party may be accomplished by transmitting a link to an Internet Web site where the official version of the order or decision is readily available to the party if the party has provided an electronic mail address to the commission.

(3) For the purposes of this article, date of issuance means the mailing or electronic transmission date that is stamped on the official version of the order or decision

(c) No cause of action arising out of any order or decision of the commission construing, applying, or implementing the provisions of Chapter 4 of the Statutes of the 2001 02 First Extraordinary Session that (1) relates to the determination or implementation of the department s revenue requirements, or the establishment or implementation of bond or power charges necessary to recover those revenue requirements, or (2) in the sole determination of the Department of Water Resources, the expedited review of order or decision of the commission is necessary or desirable, for the maintenance of any credit ratings on any bonds or notes of the department issued pursuant to Division 27 (commencing with Section 80000) of the Water Code or for the department to meet its obligations with respect to any bonds or notes pursuant to that division, shall accrue in any court to any corporation or person unless the corporation or person has filed an application with the commission for a rehearing within 10 days after the date of issuance of the order or decision. The Department of Water Resources shall notify the commission of any determination pursuant to paragraph (2) of this subdivision prior to the issuance by the commission of any order or decision construing, applying, or implementing the provisions of Chapter 4 of the Statutes of the 2001 02 First Extraordinary Session. The commission shall issue its decision and order on rehearing within 20 days after the filing of the application.

(Amended by Stats. 2006, Ch. 217, Sec. 6. Effective January 1, 2007.)



1732

The application for a rehearing shall set forth specifically the ground or grounds on which the applicant considers the decision or order to be unlawful. No corporation or person shall in any court urge or rely on any ground not so set forth in the application.

(Enacted by Stats. 1951, Ch. 764.)



1733

(a) Any application for a rehearing made 10 days or more before the effective date of the order as to which a rehearing is sought, shall be either granted or denied before the effective date, or the order shall stand suspended until the application is granted or denied; but, absent further order of the commission the order shall not stand so suspended for more than 60 days after the date of filing of the application, at which time the suspension shall lapse, the order shall become effective, and the application may be taken by the party making it to be denied.

(b) Any application for a rehearing made within less than 10 days before the effective date of the order as to which a rehearing is sought, and not granted within 60 days, may be taken by the party making the application to be denied, unless the effective date of the order is extended for the period of the pendency of the application.

(Amended by Stats. 1973, Ch. 162.)



1734

If any application for a rehearing is granted without a suspension of the order involved, the commission shall forthwith proceed to hear the matter with all dispatch and shall determine the matter within 20 days after final submission. If no determination is made within that time, it may be taken by any party to the rehearing that the order involved is affirmed.

(Enacted by Stats. 1951, Ch. 764.)



1735

An application for rehearing shall not excuse any corporation or person from complying with and obeying any order or decision, or any requirement of any order or decision of the commission theretofore made, or operate in any manner to stay or postpone the enforcement thereof, except in such cases and upon such terms as the commission by order directs.

(Enacted by Stats. 1951, Ch. 764.)



1736

If, after such rehearing and a consideration of all the facts, including those arising since the making of the order or decision, the commission is of the opinion that the original order or decision or any part thereof is in any respect unjust or unwarranted, or should be changed, the commission may abrogate, change, or modify it. The order or decision abrogating, changing, or modifying the original order or decision shall have the same force and effect as an orginal order or decision, but shall not affect any right or the enforcement of any right arising from or by virtue of the original order or decision unless so ordered by the commission.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 3. Judicial Review

1756

(a) Within 30 days after the commission issues its decision denying the application for a rehearing, or, if the application was granted, then within 30 days after the commission issues its decision on rehearing, or at least 120 days after the application is granted if no decision on rehearing has been issued, any aggrieved party may petition for a writ of review in the court of appeal or the Supreme Court for the purpose of having the lawfulness of the original order or decision or of the order or decision on rehearing inquired into and determined. If the writ issues, it shall be made returnable at a time and place specified by court order and shall direct the commission to certify its record in the case to the court within the time specified.

(b) The petition for review shall be served upon the executive director and the general counsel of the commission either personally or by service at the office of the commission.

(c) For purposes of this section, the issuance of a decision or the granting of an application shall be construed to have occurred on the date of issuance, as defined in paragraph (4) of subdivision (b) of Section 1731.

(d) The venue of a petition filed in the court of appeal pursuant to this section shall be in the judicial district in which the petitioner resides. If the petitioner is a business, venue shall be in the judicial district in which the petitioner has its principal place of business in California.

(e) Any party may seek from the Supreme Court, pursuant to California Rules of Court, an order transferring related actions to a single appellate district.

(f) For purposes of this section, review of decisions pertaining solely to water corporations shall only be by petition for writ of review in the Supreme Court, except that review of complaint or enforcement proceedings may be in the court of appeal or the Supreme Court.

(g) No order or decision arising out of a commission proceeding under Section 854 shall be reviewable in the court of appeal pursuant to subdivision (a) if the application for commission authority to complete the merger or acquisition was filed on or before December 31, 1998, by two telecommunications-related corporations including at least one which provides local telecommunications service to over one million California customers. These orders or decisions shall be reviewed pursuant to the Public Utilities Code in existence on December 31, 1998.

(Amended by Stats. 2006, Ch. 217, Sec. 7. Effective January 1, 2007.)



1756.2

In any proceeding reviewing an order or decision of the commission in the Supreme Court or court of appeal, the commission may appear and be heard as a party.

(Added by Stats. 1996, Ch. 855, Sec. 6. Effective January 1, 1997.)



1757

(a) No new or additional evidence shall be introduced upon review by the court. In a complaint or enforcement proceeding, or in a ratemaking or licensing decision of specific application that is addressed to particular parties, the review by the court shall not extend further than to determine, on the basis of the entire record which shall be certified by the commission, whether any of the following occurred:

(1) The commission acted without, or in excess of, its powers or jurisdiction.

(2) The commission has not proceeded in the manner required by law.

(3) The decision of the commission is not supported by the findings.

(4) The findings in the decision of the commission are not supported by substantial evidence in light of the whole record.

(5) The order or decision of the commission was procured by fraud or was an abuse of discretion.

(6) The order or decision of the commission violates any right of the petitioner under the Constitution of the United States or the California Constitution.

(b) Nothing in this section shall be construed to permit the court to hold a trial de novo, to take evidence other than as specified by the California Rules of Court, or to exercise its independent judgment on the evidence.

(c) Notwithstanding subdivision (a), the standard of review in this section shall not apply to ratemaking or licensing decisions of specific application addressed solely to water corporations.

(Repealed and added by Stats. 2000, Ch. 953, Sec. 3. Effective January 1, 2001.)



1757.1

(a) In any proceeding other than a proceeding subject to the standard of review under Section 1757, review by the court shall not extend further than to determine, on the basis of the entire record which shall be certified by the commission, whether any of the following occurred:

(1) The order or decision of the commission was an abuse of discretion.

(2) The commission has not proceeded in the manner required by law.

(3) The commission acted without, or in excess of, its powers or jurisdiction.

(4) The decision of the commission is not supported by the findings.

(5) The order or decision was procured by fraud.

(6) The order or decision of the commission violates any right of the petitioner under the Constitution of the United States or the California Constitution.

(b) In reviewing decisions pertaining solely to water corporations, the review shall not be extended further than to determine whether the commission has regularly pursued its authority, including a determination whether the order or decision under review violates any right of the petitioner under the Constitution of the United States or this state.

(c) No new or additional evidence shall be introduced upon review by the court. The findings and conclusions of the commission on findings of fact shall be final and shall not be subject to review except as provided in this article. The questions of fact shall include ultimate facts and findings and conclusions of the commission on reasonableness and discrimination.

(Repealed and added by Stats. 2000, Ch. 953, Sec. 5. Effective January 1, 2001.)



1758

(a) The commission and each party to the action or proceeding before the commission may appear in the review proceeding.

Upon the hearing the Supreme Court or court of appeal shall enter judgment either affirming or setting aside the order or decision of the commission.

(b) The provisions of the Code of Civil Procedure relating to writs of review shall, so far as applicable and not in conflict with this part, apply to proceedings instituted in the Supreme Court or court of appeal under this article.

(c) Under this article, the Supreme Court may review decisions of the court of appeal in the manner provided for other civil actions.

(d) The Supreme Court shall grant expedited consideration to any party or commission petition alleging that the court of appeal has assumed jurisdiction to review a commission decision pertaining solely to water corporations over which the court of appeal has no jurisdiction.

(Repealed and added by Stats. 2000, Ch. 953, Sec. 7. Effective January 1, 2001.)



1759

(a) No court of this state, except the Supreme Court and the court of appeal, to the extent specified in this article, shall have jurisdiction to review, reverse, correct, or annul any order or decision of the commission or to suspend or delay the execution or operation thereof, or to enjoin, restrain, or interfere with the commission in the performance of its official duties, as provided by law and the rules of court.

(b) The writ of mandamus shall lie from the Supreme Court and from the court of appeal to the commission in all proper cases as prescribed in Section 1085 of the Code of Civil Procedure.

(Amended by Stats. 1998, Ch. 886, Sec. 16. Effective January 1, 1999.)



1760

Notwithstanding Sections 1757 and 1757.1, in any proceeding wherein the validity of any order or decision is challenged on the ground that it violates any right of petitioner under the United States Constitution or the California Constitution, the Supreme Court or court of appeal shall exercise independent judgment on the law and the facts, and the findings or conclusions of the commission material to the determination of the constitutional question shall not be final.

(Amended by Stats. 1998, Ch. 886, Sec. 17. Effective January 1, 1999.)



1761

(a) Any stay or suspension of an order or decision of the commission shall be granted only in accordance with this article and the rules of court.

(b) A stay may be issued against any order or decision of the commission, other than an order or decision increasing or decreasing rates or changing a rate classification.

(Repealed and added by Stats. 1996, Ch. 855, Sec. 13. Effective January 1, 1997.)



1762

(a) Except as provided in this section, no order staying or suspending an order or decision of the commission shall be made by the Supreme Court or court of appeal except upon five days notice and after hearing. If the order or decision of the commission is stayed or suspended, the order suspending it shall contain a specific finding, based upon evidence submitted to the court and identified by reference thereto.

(b) The specific finding made pursuant to subdivision (a) shall certify that great or irreparable damage would otherwise result to the petitioner and specify the nature of the damage.

(c) The Supreme Court or court of appeal may grant a temporary stay restraining the operation of the commission order or decision, other than an order or decision authorizing an increase or decrease in rates or changing a rate classification, at any time before the required hearing and determination of the application for a stay when, in the opinion of the court, irreparable loss or damage would result to petitioner unless the temporary stay is granted. The temporary stay shall remain in force only until the hearing determination of the application for a stay upon notice. The hearing of the application for a stay shall be given precedence and assigned for hearing at the earliest practicable day after the expiration of the notice.

(Amended by Stats. 1996, Ch. 855, Sec. 14. Effective January 1, 1997.)



1763

(a) No temporary stay shall be granted by the Supreme Court or court of appeal unless it clearly appears from specific facts shown by the verified petition that immediate and irreparable injury, loss, or damage will result to the applicant before notice can be served and hearing had on a motion for a stay as provided in this article.

(b) Every temporary stay shall be endorsed with the date and hour of issuance, shall be forthwith filed in the clerk s office and entered of record, shall define the injury and state why it appears to be irreparable and why the order was granted without notice, and shall by its terms expire within a time after entry not to exceed 10 days as the court may fix, unless within the time so fixed the order is extended for a like period for good cause shown and the reasons for the extension entered of record.

(c) In case a temporary stay is granted without notice, the matter of the issuance of a stay shall be set down for hearing at the earliest possible time, and when it comes up for hearing the party obtaining the temporary stay shall proceed with the application for a stay. If the party does not so proceed, the court shall dissolve the temporary stay.

(Amended by Stats. 1996, Ch. 855, Sec. 15. Effective January 1, 1997.)



1764

In case the order or decision of the commission is stayed or a temporary stay granted, the order of the Supreme Court or court of appeal shall not become effective until a suspending bond is executed and filed with and approved by the court, payable to the people of the State of California and sufficient in amount and security to insure the prompt payment by the party petitioning for the review, of all damages caused by the delay in the enforcement of the order or decision of the commission and of all money which any person or corporation may be compelled to pay pending the review of the proceedings for transportation, transmission, product, commodity, or service in excess of the charges fixed by the order or decision of the commission, in case the order or decision is sustained.

(Amended by Stats. 1996, Ch. 855, Sec. 16. Effective January 1, 1997.)



1766

(a) Under no circumstance shall the Supreme Court or court of appeal stay or suspend any order or decision by the commission authorizing an increase or decrease in rates or changing any rate classification.

(b) If a commission order or decision authorizing any increase or decrease in rates, or changing any rate classification, is set aside by the Supreme Court or court of appeal, the matter shall be referred back to the commission for further action consistent with the order of the court. The commission, in taking this further action, shall not authorize refunds, and any relief ordered by the commission that shall have the effect of increasing or decreasing rates shall be prospective only.

(Amended by Stats. 1996, Ch. 855, Sec. 18. Effective January 1, 1997.)



1767

All actions and proceedings under this part and all actions or proceedings to which the commission or the people of the State of California are parties in which any question arises under this part, or under or concerning any order or decision of the commission, shall be preferred over, and shall be heard and determined in preference to, all other civil business except election causes, irrespective of position on the calendar. The same preference shall be granted upon application of the attorney of the commission in any action or proceeding in which he is allowed to intervene.

(Enacted by Stats. 1951, Ch. 764.)



1768

The following procedures shall apply to judicial review of an order or decision of the commission interpreting, implementing, or applying the provisions of Chapter 4 of the Statutes of the 2001 02 First Extraordinary Session that (1) relates to the determination or implementation of the revenue requirements of the Department of Water Resources or the establishment or implementation of bond or power charges necessary to recover those revenue requirements, or (2) in the sole determination of the department, the expedited review of an order or decision of the commission is necessary or desirable, for the maintenance of any credit ratings on any bonds or notes of the department issued pursuant to Division 27 (commencing with Section 80000) of the Water Code or for the department to meet its obligations with respect to any bonds or notes pursuant to that division:

(a) Within 30 days after the commission issues its order or decision denying the application for a rehearing, or, if the application is granted, then within 30 days after the commission issues its decision on rehearing, any aggrieved party may petition for a writ of review in the California Supreme Court for the purpose of determining the lawfulness of the original order or decision or of the order or decision on rehearing. If the writ issues, it shall be made returnable at a time and place specified by court order and shall direct the commission to certify its record in the case to the court within the time specified. No order of the commission interpreting, implementing, or applying the provisions of Chapter 4 of the Statutes of the 2001 02 First Extraordinary Session shall be subject to review in the courts of appeal.

(b) The petition for review shall be served upon the executive director and the general counsel of the commission either personally or by service at the office of the commission.

(c) For purposes of this section, the issuance of a decision or the granting of an application shall be construed to have occurred on the date of issuance, as defined in paragraph (4) of subdivision (b) of Section 1731.

(d) All actions and proceedings under this section and all actions or proceedings to which the commission or the people of the State of California are parties in which any question arises under this section, or under or concerning any order or decision of the commission under this section, shall be preferred over, and shall be heard and determined in preference to, all other civil business except election causes, irrespective of position on the calendar.

(e) The provisions of this article apply to actions under this section to the extent that those provisions are not in conflict with this section.

(Amended by Stats. 2006, Ch. 217, Sec. 8. Effective January 1, 2007.)






ARTICLE 4. Witnesses

1791

Each witness who appears by order of the commission or a commissioner shall receive for his attendance the same fees and mileage allowed by law to a witness in civil cases, which shall be paid by the party at whose request the witness is subpenaed. When any witness who has not been required to attend at the request of any party is subpenaed by the commission, his fees and mileage shall be paid from the funds appropriated for the use of the commission in the same manner as other expenses of the commission are paid. Any witness subpenaed except one whose fees and mileage may be paid from the funds of the commission, may, at the time of service, demand the fee to which he is entitled for travel to and from the place at which he is required to appear, and one day s attendance. If such witness demands such fees at the time of service, and they are not at that time paid or tendered, he shall not be required to appear. All fees or mileage to which any witness is entitled under the provisions of this section may be collected by action therefor instituted by the person to whom such fees are payable. No witness furnished with free transportation shall receive mileage for the distance he may have traveled on such free transportation.

(Enacted by Stats. 1951, Ch. 764.)



1792

In case of the refusal of any witness to attend or testify or produce any papers required by a subpena issued by the commission or any commissioner, the commission or the commissioner may file, in the superior court in and for the county, or city and county, in which the proceedings is pending, a petition, setting forth that due notice has been given of the time and place of attendance of the witness, or the production of the papers, and that the witness has been summoned in the manner prescribed in this part and has failed and refused to attend or produce the papers required by the subpena, or has refused to answer questions propounded to him in the course of the proceeding. The petition shall include a request for an order of the court, compelling the witness to attend and testify or produce the papers before the commission.

(Enacted by Stats. 1951, Ch. 764.)



1793

Upon the filing of the petition the court shall enter an order directing the witness to appear before the court at a time and place fixed in the order and show cause why he has not attended and testified or produced said papers before the commission. The time fixed shall not be more than 10 days from the date of the order. A copy of the order shall be served upon the witness. If it appears to the court that the subpena was regularly issued by the commission or a commissioner, the court shall thereupon enter an order that the witness appear before the commission or commissioner at the time and place fixed in the order, and testify or produce the required papers, and upon failure to obey the order, the witness shall be dealt with as for contempt of court. The remedy provided in this section is cumulative, and shall not be construed to impair or interfere with the power of the commission or a commissioner to enforce the attendance of witnesses and the production of papers, and to punish for contempt in the same manner and to the same extent as courts of record.

(Enacted by Stats. 1951, Ch. 764.)



1794

The commission or any commissioner or any party may, in any investigation or hearing before the commission, cause the deposition of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil actions in the superior courts of this state under Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure and to that end may compel the attendance of witnesses and the production of books, waybills, documents, papers, and accounts.

(Amended by Stats. 2004, Ch. 182, Sec. 57. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



1795

No person shall be excused from testifying or from producing any book, waybill, document, paper, or account in any investigation or inquiry by or hearing before the commission or any commissioner, when ordered to do so, upon the ground that the testimony or evidence, book, waybill, document, paper, or account required of him may tend to incriminate him or subject him to penalty or forfeiture, but no person shall be prosecuted, punished, or subjected to any penalty or forfeiture for or on account of any act, transaction, matter or thing concerning which, under oath, he has testified or produced documentary evidence, but no person so testifying shall be exempt from prosecution or punishment for any perjury committed by him in his testimony. Nothing herein contained shall be construed as in any manner giving to any public utility immunity of any kind.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 5. Intervenor’s Fees and Expenses

1801

The purpose of this article is to provide compensation for reasonable advocate s fees, reasonable expert witness fees, and other reasonable costs to public utility customers of participation or intervention in any proceeding of the commission.

(Amended by Stats. 1992, Ch. 942, Sec. 1. Effective January 1, 1993.)



1801.3

It is the intent of the Legislature that:

(a) The provisions of this article shall apply to all formal proceedings of the commission involving electric, gas, water, and telephone utilities.

(b) The provisions of this article shall be administered in a manner that encourages the effective and efficient participation of all groups that have a stake in the public utility regulation process.

(c) The process for finding eligibility for intervenor compensation be streamlined, by simplifying the preliminary showing by an intervenor of issues, budget, and costs.

(d) Intervenors be compensated for making a substantial contribution to proceedings of the commission, as determined by the commission in its orders and decisions.

(e) Intervenor compensation be awarded to eligible intervenors in a timely manner, within a reasonable period after the intervenor has made the substantial contribution to a proceeding that is the basis for the compensation award.

(f) This article shall be administered in a manner that avoids unproductive or unnecessary participation that duplicates the participation of similar interests otherwise adequately represented or participation that is not necessary for a fair determination of the proceeding.

(Added by Stats. 1992, Ch. 942, Sec. 2. Effective January 1, 1993.)



1802

As used in this article:

(a) Compensation means payment for all or part, as determined by the commission, of reasonable advocate s fees, reasonable expert witness fees, and other reasonable costs of preparation for and participation in a proceeding, and includes the fees and costs of obtaining an award under this article and of obtaining judicial review, if any.

(b) (1) Customer means any of the following:

(A) A participant representing consumers, customers, or subscribers of any electrical, gas, telephone, telegraph, or water corporation that is subject to the jurisdiction of the commission.

(B) A representative who has been authorized by a customer.

(C) A representative of a group or organization authorized pursuant to its articles of incorporation or bylaws to represent the interests of residential customers, or to represent small commercial customers who receive bundled electric service from an electrical corporation.

(2) Customer does not include any state, federal, or local government agency, any publicly owned public utility, or any entity that, in the commission s opinion, was established or formed by a local government entity for the purpose of participating in a commission proceeding.

(c) Expert witness fees means recorded or billed costs incurred by a customer for an expert witness.

(d) Other reasonable costs means reasonable out-of-pocket expenses directly incurred by a customer that are directly related to the contentions or recommendations made by the customer that resulted in a substantial contribution.

(e) Party means any interested party, respondent public utility, or commission staff in a hearing or proceeding.

(f) Proceeding means an application, complaint, or investigation, rulemaking, alternative dispute resolution procedures in lieu of formal proceedings as may be sponsored or endorsed by the commission, or other formal proceeding before the commission.

(g) Significant financial hardship means either that the customer cannot afford, without undue hardship, to pay the costs of effective participation, including advocate s fees, expert witness fees, and other reasonable costs of participation, or that, in the case of a group or organization, the economic interest of the individual members of the group or organization is small in comparison to the costs of effective participation in the proceeding.

(h) Small commercial customer means any nonresidential customer with a maximum peak demand of less than 50 kilowatts. The commission may establish rules to modify or change the definition of small commercial customer, including use of criteria other than a peak demand threshold, if the commission determines that the modification or change will promote participation in proceedings at the commission by organizations representing small businesses, without incorporating large commercial and industrial customers.

(i) Substantial contribution means that, in the judgment of the commission, the customer s presentation has substantially assisted the commission in the making of its order or decision because the order or decision has adopted in whole or in part one or more factual contentions, legal contentions, or specific policy or procedural recommendations presented by the customer. Where the customer s participation has resulted in a substantial contribution, even if the decision adopts that customer s contention or recommendations only in part, the commission may award the customer compensation for all reasonable advocate s fees, reasonable expert fees, and other reasonable costs incurred by the customer in preparing or presenting that contention or recommendation.

(Amended by Stats. 2003, Ch. 300, Sec. 2. Effective January 1, 2004.)



1802.3

A representative of a group representing the interests of small commercial customers who receive bundled electric service from an electrical corporation shall not be eligible for an award of compensation pursuant to this article if the representative has a conflict arising from prior representation before the commission. This conflict may not be waived.

(Added by Stats. 2003, Ch. 300, Sec. 3. Effective January 1, 2004.)



1802.5

Participation by a customer that materially supplements, complements, or contributes to the presentation of another party, including the commission staff, may be fully eligible for compensation if the participation makes a substantial contribution to a commission order or decision, consistent with Section 1801.3.

(Added by Stats. 1992, Ch. 942, Sec. 3.5. Effective January 1, 1993.)



1803

The commission shall award reasonable advocate s fees, reasonable expert witness fees, and other reasonable costs of preparation for and participation in a hearing or proceeding to any customer who complies with Section 1804 and satisfies both of the following requirements:

(a) The customer s presentation makes a substantial contribution to the adoption, in whole or in part, of the commission s order or decision.

(b) Participation or intervention without an award of fees or costs imposes a significant financial hardship.

(Amended by Stats. 1992, Ch. 942, Sec. 4. Effective January 1, 1993.)



1804

(a) (1) A customer who intends to seek an award under this article shall, within 30 days after the prehearing conference is held, file and serve on all parties to the proceeding a notice of intent to claim compensation. In cases where no prehearing conference is scheduled or where the commission anticipates that the proceeding will take less than 30 days, the commission may determine the procedure to be used in filing these requests. In cases where the schedule would not reasonably allow parties to identify issues within the timeframe set forth above, or where new issues emerge subsequent to the time set for filing, the commission may determine an appropriate procedure for accepting new or revised notices of intent.

(2) (A) The notice of intent to claim compensation shall include both of the following:

(i) A statement of the nature and extent of the customer s planned participation in the proceeding as far as it is possible to set it out when the notice of intent is filed.

(ii) An itemized estimate of the compensation that the customer expects to request, given the likely duration of the proceeding as it appears at the time.

(B) The notice of intent may also include a showing by the customer that participation in the hearing or proceeding would pose a significant financial hardship. Alternatively, such a showing shall be included in the request submitted pursuant to subdivision (c).

(C) Within 15 days after service of the notice of intent to claim compensation, the administrative law judge may direct the staff, and may permit any other interested party, to file a statement responding to the notice.

(b) (1) If the customer s showing of significant financial hardship was included in the notice filed pursuant to subdivision (a), the administrative law judge, in consultation with the assigned commissioner, shall issue within 30 days thereafter a preliminary ruling addressing whether the customer will be eligible for an award of compensation. The ruling shall address whether a showing of significant financial hardship has been made. A finding of significant financial hardship shall create a rebuttable presumption of eligibility for compensation in other commission proceedings commencing within one year of the date of that finding.

(2) The administrative law judge may, in any event, issue a ruling addressing issues raised by the notice of intent to claim compensation. The ruling may point out similar positions, areas of potential duplication in showings, unrealistic expectation for compensation, and any other matter that may affect the customer s ultimate claim for compensation. Failure of the ruling to point out similar positions or potential duplication or any other potential impact on the ultimate claim for compensation shall not imply approval of any claim for compensation. A finding of significant financial hardship in no way ensures compensation. Similarly, the failure of the customer to identify a specific issue in the notice of intent or to precisely estimate potential compensation shall not preclude an award of reasonable compensation if a substantial contribution is made.

(c) Following issuance of a final order or decision by the commission in the hearing or proceeding, a customer who has been found, pursuant to subdivision (b), to be eligible for an award of compensation may file within 60 days a request for an award. The request shall include at a minimum a detailed description of services and expenditures and a description of the customer s substantial contribution to the hearing or proceeding. Within 30 days after service of the request, the commission staff may file, and any other party may file, a response to the request.

(d) The commission may audit the records and books of the customer to the extent necessary to verify the basis for the award. The commission shall preserve the confidentiality of the customer s records in making its audit. Within 20 days after completion of the audit, if any, the commission shall direct that an audit report shall be prepared and filed. Any other party may file a response to the audit report within 20 days thereafter.

(e) Within 75 days after the filing of a request for compensation pursuant to subdivision (c), or within 50 days after the filing of an audit report, whichever occurs later, the commission shall issue a decision that determines whether or not the customer has made a substantial contribution to the final order or decision in the hearing or proceeding. If the commission finds that the customer requesting compensation has made a substantial contribution, the commission shall describe this substantial contribution and shall determine the amount of compensation to be paid pursuant to Section 1806.

(Amended by Stats. 1992, Ch. 942, Sec. 5. Effective January 1, 1993.)



1806

The computation of compensation awarded pursuant to Section 1804 shall take into consideration the market rates paid to persons of comparable training and experience who offer similar services. The compensation awarded may not, in any case, exceed the comparable market rate for services paid by the commission or the public utility, whichever is greater, to persons of comparable training and experience who are offering similar services.

(Amended by Stats. 1992, Ch. 942, Sec. 7. Effective January 1, 1993.)



1807

(a) An award made under this article shall be paid by the public utility that is the subject of the hearing, investigation, or proceeding, as determined by the commission, within 30 days. Notwithstanding any other law, an award paid by a public utility pursuant to this article shall be allowed by the commission as an expense for the purpose of establishing rates of the public utility by way of a dollar-for-dollar adjustment to rates imposed by the commission immediately on the determination of the amount of the award, so that the amount of the award shall be fully recovered within one year from the date of the award.

(b) Due to the bankruptcy of Sacramento Natural Gas Storage, the commission s intervenor compensation award to the Avondale Glen Elder Neighborhood Association in A.07-04-013 has been reduced to a fraction of the amount awarded. In this limited circumstance, the commission may pay to the Avondale Glen Elder Neighborhood Association the difference between the amount received from the bankruptcy court and the amount awarded by the commission by increasing the fees collected in Section 401 for the limited purpose of D.13-11-018.

(Amended by Stats. 2014, Ch. 35, Sec. 156.5. Effective June 20, 2014.)



1808

The commission shall deny any award to any customer who attempts to delay or obstruct the orderly and timely fulfillment of the commission s responsibilities.

(Added by Stats. 1984, Ch. 297, Sec. 2.)



1812

A group or association that represents the interests of small agricultural customers in a proceeding and that would otherwise be eligible for an award of compensation pursuant to Section 1804 without the presence of large agricultural customers, as determined by the commission, shall not be deemed ineligible solely because that group or organization also has members who are large agricultural customers.

(Added by Stats. 1992, Ch. 942, Sec. 8. Effective January 1, 1993.)






ARTICLE 6. Computer Models

1821

As used in this article, the following definitions apply:

(a) Computer model means a computer program.

(b) Operations model means a computer model that replicates, lists, describes, or forecasts a public utility s internal functions, including, but not limited to, its accounting procedures, cash management procedures, personnel assignments and procedures, and inventory control.

(c) Planning model means a computer model that replicates, lists, describes, or forecasts a public utility s complex functions, including, but not limited to, the forecasting of future loads and resources, calculating costs of electricity generation, producing financial statements, and calculating costs of natural gas production or supply.

(d) Public utility includes every public utility and every business which is a commission regulated subsidiary or commission regulated affiliate of a public utility. Public utility does not include a common carrier or a telephone corporation whose service is determined to be competitive by the commission.

(e) Verify means to assess the extent to which the computer model mimics reality.

(Added by Stats. 1985, Ch. 1297, Sec. 3.)



1822

(a) Any computer model that is the basis for any testimony or exhibit in a hearing or proceeding before the commission shall be available to, and subject to verification by, the commission and parties to the hearing or proceedings to the extent necessary for cross-examination or rebuttal, subject to applicable rules of evidence, except that verification is not required for any electricity demand model or forecast prepared by the State Energy Resources Conservation and Development Commission pursuant to Section 25309 or 25402.1 of the Public Resources Code and approved and adopted after a hearing during which testimony was offered subject to cross-examination. The commission shall afford each of these electricity demand models or forecasts the evidentiary weight it determines appropriate. Nothing in this subdivision requires the State Energy Resources Conservation and Development Commission to approve or adopt any electricity demand model or forecast.

(b) Any testimony presented in a hearing or proceeding before the commission that is based in whole, or in part, on a computer model shall include a listing of all the equations and assumptions built into the model.

(c) Any data base that is used for any testimony or exhibit in a hearing or proceeding before the commission shall be reasonably accessible to the commission staff and parties to the hearing or proceeding to the extent necessary for cross-examination or rebuttal, subject to applicable rules of evidence, as applied in commission proceedings.

(d) The commission shall adopt rules and procedures to meet the requirements specified in subdivisions (a), (b), and (c). These rules shall include procedural safeguards that protect data bases and models not owned by the public utility.

(e) The commission shall establish appropriate procedures for determining the appropriate level of compensation for a party s access.

(f) Each party shall have access to the computer programs and models of each other party to the extent provided by Section 1822. The commission shall not require a utility to provide a remote terminal or other direct physical link to the computer systems of a utility to a third party.

(g) The commission shall verify, validate, and review the computer models of any electric corporation that are used for the purpose of planning, operating, constructing, or maintaining the corporation s electricity transmission system, and that are the basis for testimony and exhibits in hearings and proceedings before the commission.

(h) The transmission computer models shall be available to, and subject to verification by, each party to a commission proceeding in accordance with subdivision (a) of Section 1822, and regulations adopted pursuant to subdivision (d) of Section 1822.

(Amended by Stats. 1991, Ch. 695, Sec. 1.)









CHAPTER 10. Official Documents and Fees

1901

Copies of all official documents and orders filed or deposited according to law in the office of the commission, certified by a commissioner or by the executive director or an assistant executive director under the official seal of the commission to be true copies of the originals, shall be evidence in like manner as the originals.

(Amended by Stats. 1981, Ch. 714, Sec. 386.)



1902

Every order, authorization, or certificate issued or approved by the commission under the following provisions of this part shall be in writing and entered on the records of the commission:

(a) Sections 764 to 767, inclusive.

(b) Sections 816 to 829, inclusive.

(c) Sections 851 to 853, inclusive.

(d) Sections 1001 to 1010, inclusive.

(e) Sections 1201 to 1220, inclusive.

Any order, authorization, or certificate, or a copy thereof, or a copy of the record thereof, certified by a commissioner or by the executive director or the assistant executive director under the official seal of the commission to be a true copy of the original, may be recorded in the office of the recorder of any county, or city and county, in which is located the principal place of business of any public utility affected thereby, or in which is situated any property of any such public utility, and that record is public notice. A certificate under the seal of the commission that any order, authorization, or certificate has not been modified, stayed, suspended, or revoked may also be recorded in the same offices in the same manner and with like effect.

(Amended by Stats. 1981, Ch. 714, Sec. 387.)



1903

The commission shall fix the fees to be charged for the making and furnishing of copies, including certified copies, of papers, records, and documents of the commission. These charges shall as nearly as practicable reflect the costs of furnishing the materials and providing the service.

(Repealed and added by Stats. 1985, Ch. 1088, Sec. 4.)



1904

The commission shall also charge and collect the following fees:

(a) Except as otherwise provided in Section 1036 for filing each application for a certificate of public convenience and necessity, or for the mortgage, lease, transfer, or assignment thereof, seventy-five dollars ($75).

(b) For a certificate authorizing an issue of bonds, notes, or other evidences of indebtedness, two dollars ($2) for each one thousand dollars ($1,000) of the face value of the authorized issue or fraction thereof up to one million dollars ($1,000,000), one dollar ($1) for each one thousand dollars ($1,000) over one million dollars ($1,000,000) and up to ten million dollars ($10,000,000), and fifty cents ($0.50) for each one thousand dollars ($1,000) over ten million dollars ($10,000,000), with a minimum fee in any case of fifty dollars ($50). No fee need be paid on such portion of any such issue as may be used to guarantee, take over, refund, discharge, or retire any stock, bond, note or other evidence of indebtedness on which a fee has theretofore been paid to the commission. If the commission modified the amount of the issue requested in any case and the applicant thereupon elects not to avail itself of the commission s authorization, no fee shall be paid, and if such fee is paid prior to the issuance of such certificate by the commission, such fee shall be returned.

(Amended by Stats. 1999, Ch. 1005, Sec. 58. Effective January 1, 2000.)



1904.1

The commission shall also charge and collect a fee for a certificate authorizing an issue of stock, which fee shall be computed at the rates set forth in subdivision (b) of Section 1904 and determined by the commission upon the basis of the proposed maximum proceeds. No fee shall be paid on such portion of any such issue as may be used to guarantee, take over, refund, discharge, or retire any stock, bond, note, or other evidence of indebtedness on which a fee has theretofore been paid to the commission.

If the commission modifies the amount of the issue requested in any case and the applicant thereupon elects not to avail itself of the commission s authorization, no fee shall be paid, and if such fee is paid prior to the issuance of such certificate by the commission, such fee shall be refunded.

(Amended by Stats. 1970, Ch. 519.)



1904.2

(a) In every case in which an applicant s security issues are subject to the jurisdiction of the Federal Energy Regulatory Commission pursuant to Section 204 of the Federal Power Act (49 Stat. 850, 16 U.S.C. 824c) or the applicant is an electrical or gas corporation whose security issues are subject to the jurisdiction of a public utilities regulatory agency of another state, no fees shall be charged and collected pursuant to subdivision (b) of Section 1904 and pursuant to Section 1904.1 for any face value of the bonds, notes, or other evidences of indebtedness, or the proposed maximum proceeds of stock, as the case may be, which exceeds the face value or maximum proceeds bearing the same proportion to the total face value or maximum proceeds as the gross operating revenues of the applicant derived from operations within the state bear to all of the applicant s gross operating revenues.

(b) As used in this section, gross operating revenues means such revenues as are shown on the accounts of the applicant as of the close of the calendar year immediately preceding the issuance by the commission of the certificate for which fees are charged and collected pursuant to subdivision (b) of Section 1904 or pursuant to Section 1904.1.

(Amended by Stats. 1979, Ch. 373.)



1905

No fees shall be charged or collected for copies of papers, records, or official documents, furnished to public officers for use in their official capacity, or for the annual reports of the commission in the ordinary course of distribution, but the commission may fix reasonable charges for publications issued under its authority.

(Amended by Stats. 1961, Ch. 213.)



1906

All fees collected under this chapter shall be paid, except as provided in Chapter 6 (commencing with Section 5001) of Division 2, at least once each month into the State Treasury to the credit of the General Fund.

(Amended by Stats. 1983, Ch. 142, Sec. 129.)






CHAPTER 11. Violations

2100

Whenever the commission, after a hearing, finds that any common carrier, other than a railroad corporation, has charged, collected, or received a lesser compensation for the transportation of persons or property, or for any service in connection therewith, than the applicable rates, fares, and charges specified in its tariff schedules filed and in effect at the time, or that the carrier has refunded or remitted in any manner or by any device any portion of the rates, fares, or charges so specified without an order of the commission so authorizing, or charged, collected, or received a lesser compensation than that established by the commission under subdivision (b) of Section 493, the commission shall require the carrier to collect the undercharges involved and may impose upon the carrier a fine equal to the amount of the undercharges. These fines shall be deposited in the General Fund.

The remedy and penalty provided by this section shall be cumulative and shall not be a bar to or affect any other remedy or penalty provided for in this part, or to the exercise by the commission of its power to punish for contempt.

(Amended by Stats. 1985, Ch. 1369, Sec. 7.)



2101

The commission shall see that the provisions of the Constitution and statutes of this State affecting public utilities, the enforcement of which is not specifically vested in some other officer or tribunal, are enforced and obeyed, and that violations thereof are promptly prosecuted and penalties due the State therefor recovered and collected, and to this end it may sue in the name of the people of the State of California. Upon the request of the commission, the Attorney General or the district attorney of the proper county or city and county shall aid in any investigation, hearing, or trial had under the provisions of this part, and shall institute and prosecute actions or proceedings for the enforcement of the provisions of the Constitution and statutes of this State affecting public utilities and for the punishment of all violations thereof.

(Enacted by Stats. 1951, Ch. 764.)



2102

Whenever the commission is of the opinion that any public utility is failing or omitting or about to fail or omit, to do anything required of it by law, or by any order, decision, rule, direction, or requirement of the commission, or is doing anything or about to do anything, or permitting anything or about to permit anything to be done, in violation of law or of any order, decision, rule, direction, or requirement of the commission, it shall direct the attorney of the commission to commence an action or proceeding in the superior court in and for the county, or city and county, in which the cause or some part thereof arose, or in which the corporation complained of has its principal place of business, or in which the person complained of resides, for the purpose of having such violations or threatened violations stopped and prevented, either by mandamus or injunction. The attorney of the commission shall thereupon begin such action or proceeding in the name of the people of the State of California, by petition to such superior court, alleging the violation or threatened violation complained of, and praying for appropriate relief by way of mandamus or injunction.

(Enacted by Stats. 1951, Ch. 764.)



2103

Upon the filing of a petition pursuant to Section 2102, the court shall specify a time, not exceeding 20 days after the service of the copy of the petition, within which the public utility complained of shall answer the petition, and in the meantime the public utility may be restrained. In case of default in answer, or after answer, the court shall immediately inquire into the facts and circumstances of the case. Such corporations or persons as the court deems necessary or proper to be joined as parties, in order to make its judgment, order or writ effective, may be joined as parties. The final judgment in any such action or proceeding shall either dismiss the action or proceeding or direct that the writ of mandamus or injunction issue or be made permanent as prayed for in the petition, or in such modified or other form as will afford appropriate relief. An appeal may be taken to the Supreme Court from such final judgment in the same manner and with the same effect, subject to the provisions of this part, as appeals are taken from judgments of the superior court in other actions for mandamus or injunction.

(Enacted by Stats. 1951, Ch. 764.)



2104

(a) Except as provided by Sections 2100 and 2107.5, actions to recover penalties under this part shall be brought in the name of the people of the State of California, in the superior court in and for the county, or city and county, in which the cause or some part thereof arose, or in which the corporation complained of has its principal place of business, or in which the person complained of resides. The action shall be commenced and prosecuted to final judgment by the attorney or agent of the commission. All fines and penalties may be sued for and recovered. The commission may enjoin the sale of a public utility s or common carrier s assets to satisfy unpaid fines and penalties. The commission may use any of the remedies afforded to a creditor under the Uniform Fraudulent Transfer Act (Chapter 1 (commencing with Section 3439) of Title 2 of Part 2 of Division 4 of the Civil Code). Respondents who fraudulently transfer assets to avoid paying commission-imposed fines or penalties are subject to prosecution under Sections 154, 531, and 531a of the Penal Code. In all of these actions, the procedure and rules of evidence shall be the same as in ordinary civil actions, except for prosecutions under the Penal Code or as otherwise herein provided. All fines and penalties recovered by the state in any action, together with the costs thereof, shall be paid into the State Treasury to the credit of the General Fund. Any action may be compromised or discontinued on application of the commission upon the terms the court approves and orders.

(b) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 7) and added by Stats. 2008, Ch. 552, Sec. 8. Effective January 1, 2009. Section operative January 1, 2014, by its own provisions.)



2104.5

Any penalty for violation of any provision of this act, or of any rule, regulation, general order, or order of the commission, involving safety standards for pipeline facilities or the transportation of gas in the State of California may be compromised by the commission. In determining the amount of such penalty, or the amount agreed upon in compromise, the appropriateness of such penalty to the size of the business of the person charged, the gravity of the violation, and the good faith of the person charged in attempting to achieve compliance, after notification of a violation, shall be considered. The amount of any such penalty, when finally determined, or the amount agreed upon in compromise, may be recovered in a civil action in the name of the People of the State of California in the superior court in and for the county, or city and county in which the cause or some part thereof arose, or in which the corporation complained of has its principal place of business or the person complained of resides. In any such action, all penalties incurred, or amounts agreed upon in compromise for violations committed up to the time of commencing the action may be sued for and recovered. In all such actions, the procedure and rules of evidence shall be the same as in ordinary civil actions, except as otherwise herein provided. All fines and penalties recovered by the state in any such action, together with the costs thereof, shall be paid into the State Treasury to the credit of the General Fund.

(Added by Stats. 1970, Ch. 520.)



2105

All penalties accruing under this part shall be cumulative, and a suit for the recovery of one penalty shall not be a bar to or affect the recovery of any other penalty or forfeiture or be a bar to any criminal prosecution against any public utility, or any officer, director, agent, or employee thereof, or any other corporation or person, or to the exercise by the commission of its power to punish for contempt.

(Enacted by Stats. 1951, Ch. 764.)



2106

Any public utility which does, causes to be done, or permits any act, matter, or thing prohibited or declared unlawful, or which omits to do any act, matter, or thing required to be done, either by the Constitution, any law of this State, or any order or decision of the commission, shall be liable to the persons or corporations affected thereby for all loss, damages, or injury caused thereby or resulting therefrom. If the court finds that the act or omission was wilful, it may, in addition to the actual damages, award exemplary damages. An action to recover for such loss, damage, or injury may be brought in any court of competent jurisdiction by any corporation or person.

No recovery as provided in this section shall in any manner affect a recovery by the State of the penalties provided in this part or the exercise by the commission of its power to punish for contempt.

(Enacted by Stats. 1951, Ch. 764.)



2107

Any public utility that violates or fails to comply with any provision of the Constitution of this state or of this part, or that fails or neglects to comply with any part or provision of any order, decision, decree, rule, direction, demand, or requirement of the commission, in a case in which a penalty has not otherwise been provided, is subject to a penalty of not less than five hundred dollars ($500), nor more than fifty thousand dollars ($50,000) for each offense.

(Amended by Stats. 2011, Ch. 523, Sec. 2. Effective January 1, 2012.)



2107.5

When the commission finds, after hearing, that any person or corporation has knowingly aided or abetted a common carrier in violating Section 458 or has violated Section 459, or any order, decision, rule, regulation, direction, demand, or requirement issued under those provisions, the commission may impose a fine for each violation not to exceed five thousand dollars ($5,000). In addition to the fine, the commission may impose interest on the fine, not to exceed the maximum rate of interest provided for in Section 1 of Article XV of the Constitution. Interest shall commence to accrue on the date when the payment of the fine becomes delinquent.

(Amended by Stats. 1996, Ch. 1042, Sec. 25. Effective September 29, 1996.)



2108

Every violation of the provisions of this part or of any part of any order, decision, decree, rule, direction, demand, or requirement of the commission, by any corporation or person is a separate and distinct offense, and in case of a continuing violation each day s continuance thereof shall be a separate and distinct offense.

(Enacted by Stats. 1951, Ch. 764.)



2109

In construing and enforcing the provisions of this part relating to penalties, the act, omission, or failure of any officer, agent, or employee of any public utility, acting within the scope of his official duties or employment, shall in every case be the act, omission, or failure of such public utility.

(Enacted by Stats. 1951, Ch. 764.)



2110

Every public utility and every officer, agent, or employee of any public utility, who violates or fails to comply with, or who procures, aids, or abets any violation by any public utility of any provision of the California Constitution or of this part, or who fails to comply with any part of any order, decision, rule, direction, demand, or requirement of the commission, or who procures, aids, or abets any public utility in the violation or noncompliance in a case in which a penalty has not otherwise been provided, is guilty of a misdemeanor and is punishable by a fine not exceeding five thousand dollars ($5,000), or by imprisonment in a county jail not exceeding one year, or by both fine and imprisonment.

(Amended by Stats. 2012, Ch. 464, Sec. 2. Effective January 1, 2013.)



2111

Every corporation or person, other than a public utility and its officers, agents, or employees, which or who knowingly violates or fails to comply with, or procures, aids or abets any violation of any provision of the California Constitution relating to public utilities or of this part, or fails to comply with any part of any order, decision, rule, direction, demand, or requirement of the commission, or who procures, aids, or abets any public utility in the violation or noncompliance, in a case in which a penalty has not otherwise been provided for the corporation or person, is subject to a penalty of not less than five hundred dollars ($500), nor more than fifty thousand dollars ($50,000) for each offense.

(Amended by Stats. 2012, Ch. 464, Sec. 3. Effective January 1, 2013.)



2112

Every person who, either individually, or acting as an officer, agent, or employee of a corporation other than a public utility, violates any provision of this part, or fails to comply with any part of any order, decision, rule, direction, demand, or requirement of the commission, or who procures, aids, or abets any public utility in such violation or noncompliance, in a case in which a penalty has not otherwise been provided for such person, is guilty of a misdemeanor, and is punishable by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in a county jail not exceeding one year, or by both such fine and imprisonment.

(Enacted by Stats. 1951, Ch. 764.)



2112.5

Notwithstanding any other provision of law, any person who willfully violates the provisions of Section 588 is guilty of a misdemeanor, subject to a penalty of not less than five hundred dollars ($500), nor more than two thousand dollars ($2,000), for each offense.

(Added by Stats. 1994, Ch. 112, Sec. 2. Effective January 1, 1995.)



2113

Every public utility, corporation, or person which fails to comply with any part of any order, decision, rule, regulation, direction, demand, or requirement of the commission or any commissioner is in contempt of the commission, and is punishable by the commission for contempt in the same manner and to the same extent as contempt is punished by courts of record. The remedy prescribed in this section does not bar or affect any other remedy prescribed in this part, but is cumulative and in addition thereto.

(Enacted by Stats. 1951, Ch. 764.)



2114

Any public utility on whose behalf any agent or officer thereof who, having taken an oath that he will testify, declare, depose or certify truly before the commission, willfully and contrary to such oath states or submits as true any material matter which he knows to be false, or who testifies, declares, deposes, or certifies under penalty of perjury and willfully states as true any material matter which he knows to be false, is guilty of a felony and shall be punished by a fine not to exceed five hundred thousand dollars ($500,000).

(Added by Stats. 1975, Ch. 1264.)



2115

Whenever the commission determines that a railroad corporation has violated any order of the commission concerning the adequacy, condition, or safety of the corporation s cars or tracks or any related fixture or appliance, the commission may impose upon the corporation a fine of not exceeding two thousand dollars ($2,000) for each violation or a fine of not exceeding two hundred dollars ($200) for each day that a violation continues uncorrected. The commission may assess interest upon any fine imposed, which shall commence upon the day the payment of the fine is delinquent.

(Added by Stats. 1982, Ch. 618, Sec. 2.)



2117

(a) Whenever a written notice to appear has been mailed to the owner of a passenger stage, an exact and legible duplicate copy of the notice, when filed with the magistrate in lieu of a verified complaint, is a complaint to which the defendant may plead guilty.

(b) If, however, the defendant fails to appear, does not deposit bail, or pleads other than guilty to the offense charged, a complaint shall be filed which conforms to Chapter 2 (commencing with Section 948) of Title 5 of Part 2 of the Penal Code and which shall be deemed to be an original complaint, and thereafter the proceeding shall be held as provided by law, except that the defendant may, by an agreement in writing, subscribed by the defendant and filed with the court, waive the filing of a verified complaint and elect that the prosecution may proceed upon a written notice to appear.

(Amended by Stats. 1996, Ch. 1042, Sec. 26. Effective September 29, 1996.)



2119

Every passenger stage corporation and every officer, director, agent, or employee of a passenger stage corporation, who displays on any vehicle any identifying symbol other than one prescribed by the commission pursuant to Section 1038.5, or who fails to remove an identifying symbol when required by the commission, is guilty of a misdemeanor and is punishable by a fine of not more than one thousand dollars ($1,000), by imprisonment in the county jail for not more than one year, or by both.

(Amended by Stats. 1996, Ch. 1042, Sec. 27. Effective September 29, 1996.)



2120

(a) The commission shall not distribute, expend, or encumber any moneys received by the commission as a result of any commission proceeding or judicial action, including the compromise or settlement of a claim, until both of the following are true:

(1) The commission has provided the Director of Finance with written notification of the receipt of the moneys and the basis for those moneys being received by the commission.

(2) The Director of Finance provides not less than 60 days written notice to the Chairperson of the Joint Legislative Budget Committee and the chairs of the appropriate budget subcommittees of the Senate and Assembly of the receipt of the moneys and the basis for those moneys being received by the commission.

(b) This section does not apply to application or licensing fees charged by the commission to defray regulatory expenses.

(c) This section does not apply to moneys received by the commission in a court-approved settlement or as a result of a court judgment where the court orders that the moneys be used for specified purposes.

(d) This section does not apply to moneys received by the commission where statutes expressly provide how the moneys are to be paid or used, including all of the following:

(1) Payment to any fund created by Chapter 1.5 (commencing with Section 270).

(2) Payment to any account or fund pursuant to Chapter 2.5 (commencing with Section 401).

(3) Payment to the Ratepayer Relief Fund pursuant to Article 9.5 (commencing with Section 16428.1) of Chapter 2 of Part 2 of Division 4 of Title 2 of the Government Code.

(Added by Stats. 2013, Ch. 356, Sec. 47. Effective September 26, 2013.)









PART 2. SPECIFIC PUBLIC UTILITIES

CHAPTER 2. Water Companies

2701

Any person, firm, or corporation, their lessees, trustees, receivers or trustees appointed by any court whatsoever, owning, controlling, operating, or managing any water system within this State, who sells, leases, rents, or delivers water to any person, firm, corporation, municipality, or any other political subdivision of the State, whether under contract or otherwise, is a public utility, and is subject to the provisions of Part 1 of Division 1 and to the jurisdiction, control, and regulation of the commission, except as otherwise provided in this chapter.

(Enacted by Stats. 1951, Ch. 764.)



2702

Any corporation or association which is organized for the purpose of delivering water solely to its stockholders or members at cost, and which delivers water to others than its stockholders or members, or to the state or any department or agency thereof or any school district, or to any other mutual water company, for compensation, is a public utility and is subject to Part 1 (commencing with Section 201) and to the jurisdiction, control, and regulation of the commission.

(Amended by Stats. 1983, Ch. 142, Sec. 130.)



2703

Any corporation or association which is organized both for the purpose of delivering water to its stockholders or members at cost, and to persons, firms, corporations, municipalities, or other political subdivisions of the state, is a public utility and is subject to Part 1 (commencing with Section 201) and to the jurisdiction, control, and regulation of the commission.

(Amended by Stats. 1983, Ch. 142, Sec. 131.)



2704

Any owner of a water supply not otherwise dedicated to public use and primarily used for domestic or industrial purposes by him or for the irrigation of his lands, who (a) sells or delivers the surplus of such water for domestic or school district purposes or for the irrigation of adjoining lands, or (b) in an emergency water shortage sells or delivers water from such supply to others for a limited period not to exceed one irrigation season, or (c) sells or delivers a portion of such water supply as a matter of accommodation to neighbors to whom no other supply of water for domestic or irrigation purposes is equally available, is not subject to the jurisdiction, control, and regulation of the commission.

(Amended by Stats. 1970, Ch. 348.)



2705

Any corporation or association that is organized for the purposes of delivering water to its stockholders and members at cost, including use of works for conserving, treating, and reclaiming water, and that delivers water to no one except its stockholders or members, or to the state or any agency or department thereof, to any city, county, school district, or other public district, or any federal agency that provides fire protection or operates park facilities, or to any other mutual water company, at cost, is not a public utility, and is not subject to the jurisdiction, control or regulation of the commission. However, a mutual water company may perform the following acts without becoming a public utility and becoming subject to the jurisdiction, control or regulation of the commission:

(a) May deliver water at cost to any lessee of its stock or shares or other evidence of membership where the lease is in writing signed by the owner of the stock or shares or other evidence of membership and the lessee thereof and approved by the mutual water company.

(b) May deliver water at cost to any land leased by a stockholder, shareholder, or member of the mutual water company to a person not a stockholder, shareholder or member thereof, provided the lease is in writing signed by the stockholder, shareholder or member and the lessee of the land and approved by the mutual water company.

(c) May transfer water or water rights to, or exchange water or water rights with, another entity pursuant to state or federal law, or both.

(d) In a bona fide water emergency, but for no longer than the existence of the emergency, may deliver water at cost to any person owning or leasing real property located within or adjacent to the service area of the mutual water company, provided that the water is delivered pursuant to a written contract signed by the mutual water company and the person to whom the water is delivered.

(e) May deliver water pursuant to any contract for water service made:

(1) In settlement of litigation involving disputed water rights or any judgment in the litigation.

(2) In consideration of the conveyance of a well, water right, or easement for water distribution purposes.

All of these leases and contracts shall be preserved for a period of 10 years by a mutual water company and shall be subject to inspection by the commission.

The term cost as used in this section shall be construed to mean without profit.

(Amended by Stats. 1995, Ch. 420, Sec. 1. Effective January 1, 1996.)



2705.5

Any person or corporation, and their lessees, receivers, or trustees appointed by any court, that maintains a mobilehome park or a multiple unit residential complex and provides, or will provide, water service to users through a submeter service system is not a public utility and is not subject to the jurisdiction, control, or regulation of the commission if each user of the submeter service system is charged at the rate which would be applicable if the user were receiving the water directly from the water corporation.

(Amended by Stats. 1984, Ch. 144, Sec. 168.)



2705.6

(a) (1) A mobilehome park that provides water service only to its tenants from water supplies and facilities that it owns, not otherwise dedicated to public service, is not a water corporation. However, if a complaint is filed with the commission by tenants of the mobilehome park that represent 10 percent or more of the park s water service connections during any 12-month period, claiming that the water rates charged by the park are not just and reasonable or that the service is inadequate, the commission shall have jurisdiction to determine the merits of the complaint and shall determine, based on all the facts and circumstances, whether the rates charged are just and reasonable and whether the service provided is adequate.

(2) The numerical threshold of persons may include former or current tenants, or both.

(3) A person shall not file a complaint against a mobilehome park pursuant to paragraph (1) if that person has not resided in that mobilehome park within the last five years.

(b) Complaints filed pursuant to subdivision (a) are subject to this code and to the Rules of Practice and Procedure of the commission governing complaints and commission investigations.

(c) (1) A mobilehome park, as described in subdivision (a), shall provide written notice to each of the mobilehome park s tenants to inform those tenants of their right to, and how to, file a complaint with the commission about the water rates charged or the service provided by the mobilehome park. With respect to the notice, the mobilehome park shall do all of the following:

(A) Provide the notice to new tenants at the time the tenants establish residence within the mobilehome park.

(B) Provide the notice to tenants each time the mobilehome park changes water rates or service.

(2) (A) Notwithstanding any other law, the notice provided by a mobilehome park pursuant to paragraph (1) shall be written in English, the languages set forth in subdivision (b) of Section 1632 of the Civil Code, and the language or languages of primary communication with the residents receiving the notice.

(B) The commission shall prepare and make available on its Internet Web site an approved notice in English and the languages set forth in subdivision (b) of Section 1632 of the Civil Code. In providing notice pursuant to paragraph (1), a mobilehome park shall use the then-current language made available by the commission pursuant to this subparagraph.

(3) A mobilehome park that fails to provide the notice required by this subdivision shall be subject to the penalties established in Section 2111.

(d) The commission may afford rate relief or may order the mobilehome park to improve its water supply, facilities, and services on those terms that it finds just and reasonable, or both.

(e) If the commission finds, after investigation, that the mobilehome park has charged an unjust or unreasonable rate in violation of this section subsequent to December 31, 2012, the commission shall order the mobilehome park to reimburse the complainants and any other current and former tenants affected by the rate, if no discrimination will result from the reimbursement. Reimbursement shall be calculated from the first date of collection of the unjust or unreasonable rate, with interest. The commission shall not make an order for the payment of reimbursement upon the ground of unjustness or unreasonableness if the rate in question has been previously declared by formal finding of the commission to be reasonable. The commission shall not recognize the assignment of a reimbursement claim except assignments by operation of law as in cases of death, insanity, bankruptcy, receivership, or order of court.

(f) The public advisor created pursuant to Section 321 and necessary staff of the commission shall assist the complainants.

(Amended by Stats. 2012, Ch. 539, Sec. 2. Effective January 1, 2013.)



2706

(a) Any person, firm, or corporation, their lessees, trustees, receivers or trustees appointed by any court, who sells or delivers water exclusively to a water conservation district organized under the laws of the state or who leases or otherwise permits the use of ditches or other water transmission facilities exclusively by the district is not a public utility within the meaning of this chapter. No portion of the works, property, or water rights of any of those parties shall be deemed dedicated to a public use by reason of selling or delivering water to a water conservation district.

(b) Any person, firm, or corporation with water that is not being used to supply water to a public water system, or that is not otherwise dedicated to public use, that sells, leases, transfers, or otherwise delivers the water at wholesale to any public agency or to a water corporation providing water utility service, is not a public utility within the meaning of this chapter.

(c) This section does not apply to mutual water companies.

(Amended by Stats. 1995, Ch. 420, Sec. 2. Effective January 1, 1996.)



2707

For the purpose of determining the status of any person, firm, or corporation, their lessees, trustees, receivers or trustees appointed by any court, owning, controlling, operating, or managing any water system or water supply within this state, the commission may hold hearings and issue process and orders in the manner and to the same extent as provided in Part 1 (commencing with Section 201), and the findings and conclusions of the commission on questions of fact arising under this chapter are final and not subject to review, except as provided in Part 1 (commencing with Section 201).

(Amended by Stats. 1983, Ch. 142, Sec. 132.)



2708

Whenever the commission, after a hearing had upon its own motion or upon complaint, finds that any water company which is a public utility operating within this State has reached the limit of its capacity to supply water and that no further consumers of water can be supplied from the system of such utility without injuriously withdrawing the supply wholly or in part from those who have theretofore been supplied by the corporation, the commission may order and require that no such corporation shall furnish water to any new or additional consumers until the order is vacated or modified by the commission. The commission, after hearing upon its own motion or upon complaint, may also require any such water company to allow additional consumers to be served when it appears that service to additional consumers will not injuriously withdraw the supply wholly or in part from those who theretofore had been supplied by such public utility.

(Enacted by Stats. 1951, Ch. 764.)



2709

The commission may require any water corporation to file with the commission a statement in writing defining and describing the lands and territory to be supplied by the corporation with water.

(Enacted by Stats. 1951, Ch. 764.)



2710

When it appears from (a) the statement required by Section 2709, (b) the articles of incorporation of any water corporation, or (c) any notice of appropriation of water required by law, that a water corporation has undertaken to supply more consumers or a greater number of acres than it can adequately supply, the commission may require the corporation to limit the number of consumers or acres of land which it has undertaken to supply or which is set out in its articles of incorporation or notices of appropriation to such a limited number of consumers or acres of land as the commission finds, after hearing, that the water corporation may adequately supply.

(Enacted by Stats. 1951, Ch. 764.)



2711

Section 2710 does not apply to territory or consumers which have once been served by the corporation. As between consumers who have been voluntarily admitted to participate by the corporation in its supply of water or required to be supplied by an order of the commission, in times of water shortage the corporation shall give no priority or preference but shall apportion its supply ratably among its consumers.

(Enacted by Stats. 1951, Ch. 764.)



2712

Whether under contract or otherwise as used in Section 2701 is not to be construed as authorizing a contract by a person or corporation defined in this chapter as a public utility which in anywise deprives the State or the commission or other competent authority of power to regulate the rates and service of any such public utility.

(Enacted by Stats. 1951, Ch. 764.)



2713

(a) No water corporation subject to the jurisdiction and control of the commission and the provisions of Part 1 (commencing with Section 201) of this division shall make any charge upon any entity providing fire protection service to others for furnishing water for such fire protection purposes or for any costs of operation, installation, capital, maintenance, repair, alteration, or replacement of facilities related to furnishing water for such fire protection purposes within the service area of such water corporation, except pursuant to a written agreement with such entity providing fire protection services. A water corporation shall furnish water for fire protection purposes to the extent of its means and as a condition of a certificate of public convenience and necessity, in case of fire or other great necessity, within the boundaries of the territory served by it for use within such territory.

(b) The provisions of subdivision (a) shall not restrict or limit a water corporation furnishing water for fire protection purposes from levying charges for water service or facilities, including water for fire protection purposes, on any person, property, or entity, whether public or private, other than on an entity providing fire protection service.

Such charges shall be collected from such other persons, property, or entities pursuant to existing provisions of law which authorize such charges, or from an entity providing fire protection services only pursuant to a written agreement authorizing such charges.

(c) For the purposes of this section, entity providing fire protection service means a city, county, city and county, whether general law or chartered, and a fire company, fire protection district, or any other person, association, company, corporation, special district, municipal corporation, or any other public or private entity, which public or private entity or person provides fire protection services to any other public or private entity or person.

(Added by Stats. 1979, Ch. 862.)



2714

No water corporation furnishing water for residential use to a tenant shall seek to recover any charges or penalties for the furnishing of water to or for the tenant s residential use from any subsequent tenant on account of nonpayment of charges by a previous tenant. The water corporation may, however, require that service to subsequent tenants be furnished on the account of the landlord or property owner.

(Added by Stats. 1985, Ch. 1251, Sec. 2.)



2714.5

The commission shall, by June 30, 2008, prepare and submit to the Legislature, a report that describes the progress achieved toward implementing the policy objectives of the commission s Water Action Plan, adopted December 15, 2005, which includes all of the following:

(a) The progress achieved toward development and implementation of a ratemaking mechanism and rate design that will encourage water conservation and efficient water use.

(b) The progress achieved toward development and implementation of rates that remove the financial disincentive for water corporations to conserve water that exists in the current rate structure, while preserving continued revenue stability for water corporations as new rate structures are implemented.

(c) The impacts of water conservation and efficiency programs on future water, energy, and wastewater treatment costs to customers of water corporations.

(Added by Stats. 2006, Ch. 573, Sec. 1. Effective January 1, 2007.)






CHAPTER 2.5. Public Water System Investment and Consolidation Act of 1997

2718

This chapter shall be known and may be cited as the Public Water System Investment and Consolidation Act of 1997.

(Added by Stats. 1997, Ch. 675, Sec. 1. Effective January 1, 1998.)



2719

The Legislature finds and declares all of the following:

(a) Public water systems are faced with the need to replace or upgrade the public water system infrastructure to meet increasingly stringent state and federal safe drinking water laws and regulations governing fire flow standards for public fire protection.

(b) Increasing amounts of capital are required to finance the necessary investment in public water system infrastructure.

(c) Scale economies are achievable in the operation of public water systems.

(d) Providing water corporations with an incentive to achieve these scale economies will provide benefits to ratepayers.

(Added by Stats. 1997, Ch. 675, Sec. 1. Effective January 1, 1998.)



2720

(a) The commission shall use the standard of fair market value when establishing the rate base value for the distribution system of a public water system acquired by a water corporation. This standard shall be used for ratesetting.

(1) For purposes of this section, public water system shall have the same meaning as set forth in Section 116275 of the Health and Safety Code.

(2) For purposes of this section, fair market value shall have the same meaning as set forth in Section 1263.320 of the Code of Civil Procedure.

(b) If the fair market value exceeds reproduction cost, as determined in accordance with Section 820 of the Evidence Code, the commission may include the difference in the rate base for ratesetting purposes if it finds that the additional amounts are fair and reasonable. In determining whether the additional amounts are fair and reasonable the commission shall consider whether the acquisition of the public water system will improve water system reliability, whether the ability of the water system to comply with health and safety regulations is improved, whether the water corporation by acquiring the public water system can achieve efficiencies and economies of scale that would not otherwise be available, and whether the effect on existing customers of the water corporation and the acquired public water system is fair and reasonable.

(c) The provisions of subdivisions (a) and (b) shall also be applicable to the acquisition of a sewer system by any sewer system corporation or water corporation.

(d) Consistent with the provisions of this section, the commission shall retain all powers and responsibilities granted pursuant to Sections 851 and 852.

(Added by Stats. 1997, Ch. 675, Sec. 1. Effective January 1, 1998.)






CHAPTER 3. Private and Mutual Water Service Law

2725

As used in this chapter, mutual water company means any private corporation or association organized for the purposes of delivering water to its stockholders and members at cost, including use of works for conserving, treating and reclaiming water.

(Amended by Stats. 1965, Ch. 200.)



2726

As used in this chapter, private irrigation plant means a water system which is not operated by a mutual water company or by a public utility as defined in Part 1 (commencing with Section 201) or in Chapter 2 (commencing with Section 2701).

(Amended by Stats. 1984, Ch. 144, Sec. 169.)



2727

In order to increase the output of agricultural products in this State during the time the United States is a party to war or to a state of war, the owner of any private irrigation plant may deliver water to others, or any mutual water company may deliver water to others than its stockholders or members, with or without compensation, without becoming a public utility subject to the jurisdiction of the commission.

(Added by Stats. 1953, Ch. 72.)



2728

The delivery of water pursuant to Section 2727 is subject to the following restrictions:

(a) Until a mutual water company fills the water orders of its stockholders or members pursuant to its constitution, bylaws, or rules, it shall not deliver water to others.

(b) The temporary service authorized by Section 2727 shall not continue for more than six months after the war need has ceased.

(c) Before any temporary service of water is made a statement shall be filed with the commission stating the private irrigation plant or mutual water company rendering the service, the party receiving it, the land irrigated, and the rate, if any, charged for the service.

(Added by Stats. 1953, Ch. 72.)



2729

A mutual water company may exercise the power of eminent domain for water, water rights, canals, ditches, dams, poundings, flumes, aqueducts, and pipes for irrigation of lands furnished with water by such company.

(Added by Stats. 1975, Ch. 1240.)






CHAPTER 4.5. Electrical and Gas Corporations

2771

The commission shall establish priorities among the types or categories of customers of every electrical corporation and every gas corporation, and among the uses of electricity or gas by such customers. The commission shall determine which of such customers and uses provide the most important public benefits and serve the greatest public need and shall categorize all other customers and uses in order of descending priority based upon these standards. The commission shall establish no such priority after the effective date of this chapter which would cause any reduction in the transmission of gas to California pursuant to any federal rule, order, or regulation.

(Added by Stats. 1976, Ch. 757.)



2772

In establishing the priorities pursuant to Section 2771, the commission shall include, but not be limited to, a consideration of all the following:

(a) A determination of the customers and uses of electricity and gas, in descending order of priority, that provide the most important public benefits and serve the greatest public need.

(b) A determination of the customers and uses of electricity and gas that are not included under subdivision (a).

(c) A determination of the economic, social, and other effects of a temporary discontinuance in electrical or gas service to the customers or for the uses determined in accordance with subdivision (a) or (b).

(d) A determination of the potential effect of extreme temperatures on the health and safety of residential customers. In making this determination, the commission shall do all of the following:

(1) Consult with appropriate medical experts and review appropriate literature and research.

(2) Consider whether providing priority to customers experiencing extreme temperatures would result in increased outage frequency and duration for remaining customers and its effect on the health and safety of those remaining customers.

(3) To the extent the commission determines it is in the public interest to provide priority to customers that experience extreme temperatures, it shall provide that priority only when temperatures are extreme.

(4) Consider whether alternative measures are appropriate, including, but not limited to, reducing the duration of the outage or imposing the outage earlier or later in the day.

(e) A determination of unacceptable jeopardy or imminent danger to public health and safety that creates substantial likelihood of severe health risk requiring medical attention.

(f) Any curtailment or allocation rules, orders, or regulations issued by any agency of the federal government.

(g) The commission shall also consider the effect of providing a high priority to some customers on those customers who do not receive a high priority.

(Amended by Stats. 2001, Ch. 447, Sec. 1. Effective October 3, 2001.)



2773

The commission may establish as many priorities of use for a customer as that customer has uses of gas or electricity.

(Added by Stats. 1976, Ch. 757.)



2773.5

Notwithstanding any rule, order, or decision of the commission to the contrary, industrial or commercial gas customers shall not be required to maintain any alternative fuel capability with respect to equipment which uses gas to generate steam for enhanced crude oil recovery or which uses gas for purposes of cogeneration. Nothing in this section shall require the commission to assign these industrial customers any higher gas priority as a result of the elimination of this alternative fuel requirement.

(Amended by Stats. 1984, Ch. 534, Sec. 1.)



2774

In the event any electrical or gas corporation experiences any shortage of capacity or capability in the generation, production, or transmission of electricity or gas and is unable to obtain electricity or gas from any other source so that the corporation is unable to meet all demands by its customers, the commission shall, to the extent practicable, order that service be temporarily reduced by an amount that reflects the priorities established pursuant to this chapter, for the duration of the shortage. The commission may, to the extent permitted by federal law or regulation, require electrical or gas corporations to mutually assist each other in dealing with shortages resulting from inadequate fuel supplies, and shall determine the terms, including compensation, under which such assistance shall be provided.

(Added by Stats. 1976, Ch. 757.)



2774.1

(a) (1) The commission shall require an electrical corporation to include in an annual reliability report, required pursuant to Decision 96-09-045, as amended, or a decision that supersedes Decision 96-09-045, information on the reliability of service to end use customers that identifies, but is not limited to, the frequency and duration of interruptions in services. This information shall indicate areas with both the most frequent and longest outages, using local areas determined by the commission. The commission, in consultation with the electrical corporation, shall ensure that the geographical boundaries of local areas do not split up circuits for reporting purposes, if the electrical corporation aggregates data by circuits. The information shall be sufficiently aggregated to both maintain electrical system security, and be of use and relevance to affected customers of the electrical corporation.

(2) Before July 1, 2014, the commission shall determine the local areas for the purposes of paragraph (1).

(3) The requirements of paragraph (1) shall apply to annual reports due after July 1, 2014.

(4) The electrical corporation shall conspicuously post on its Internet Web site the annual report required pursuant to Decision 96-09-045, as amended, or a decision that supersedes Decision 96-09-045.

(b) (1) The commission shall use the information contained in an electrical corporation s annual reliability report to require cost-effective remediation of reliability deficiencies if the report, or more than one report, identifies repeated deficiencies in the same local area as determined by the commission pursuant to paragraph (1) of subdivision (a). In requiring cost-effective remediation, the commission shall consult with the electrical corporation and consider mitigating factors that may impede an electrical corporation from implementing required cost-effective remediation, including, but not limited to, local permitting matters or other events or conditions or public policy considerations that may present higher priority safety or reliability issues.

(2) The commission may suspend the requirements of paragraph (1) if the commission finds that expenditures by the electrical corporation to comply with that paragraph are not justified or that the remediation measures undertaken by the electrical corporation are not effective at improving reliability.

(c) (1) The commission may order an electrical corporation to make more frequent trend analyses of local area service reliability and to make those analyses publicly available.

(2) The information made publicly available shall provide sufficient confidentiality for purposes of protecting electrical system security.

(3) The commission may make those analyses publicly available.

(Added by Stats. 2013, Ch. 578, Sec. 1. Effective January 1, 2014.)



2774.5

An electrical corporation or local publicly owned electric utility shall immediately notify the Commissioner of the California Highway Patrol, the Office of Emergency Services, and the sheriff and any affected chief of police of the specific area within their respective law enforcement jurisdictions that will sustain a planned loss of power as soon as the planned loss becomes known as to when and where that power loss will occur. The notification shall include common geographical boundaries, grid or block numbers of the affected area, and the next anticipated power loss area designated by the electrical corporation or public entity during rotating blackouts.

(Amended by Stats. 2013, Ch. 352, Sec. 495. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



2774.6

The commission, in consultation with the State Energy Resources Conservation and Development Commission, shall develop a program for residential and commercial customer air-conditioning load control, as an element of each electrical corporation s tariffed service offerings paid for with electric rates. The goal of the program shall be to contribute to the adequacy of electricity supply and to help customers reduce their electric bills in a cost-effective manner. The program may include peak load reduction programs for residential and commercial air-conditioning systems, if the commission determines that the inclusion would be cost-effective.

(Added by Stats. 2002, Ch. 601, Sec. 18. Effective January 1, 2003.)



2775

No electrical or gas corporation which reduces or discontinues service in accordance with any order of the commission issued pursuant to this chapter shall be liable for any damages to any person or property resulting from such reduction or discontinuance.

(Added by Stats. 1976, Ch. 757.)



2775.5

(a) If an electrical or gas corporation desires to manufacture, lease, sell, or otherwise own or control any solar energy system, it shall submit to the commission, in such form as the commission may specify, a description of the proposed program of solar energy development which it desires to pursue. The corporation may pursue the program of solar energy development unless the commission, within 45 days after the commission has accepted the filing of the corporation s description pursuant to this subdivision, orders the corporation to obtain from the commission the authorization to do so as provided in this section. In cases where the corporation seeks to pursue a program of solar energy development with costs and expenses to be passed through to the ratepayers, the corporation may not implement the program until it receives an authorization from the commission which includes findings and a determination, pursuant to subdivision (f), that the program is in the ratepayers interest. No such authorization shall be required for any solar energy system which is owned or controlled for experimental or demonstration purposes. As used in this subdivision, experimental or demonstration purposes means a limited program of installation, use, or development the sole purpose of which is to investigate the technical viability or economic cost effectiveness of a solar application.

(b) The commission shall deny the authorization sought if it finds that the proposed program will restrict competition or restrict growth in the solar energy industry or unfairly employ in a manner which would restrict competition in the market for solar energy systems any financial, marketing, distributing, or generating advantage which the corporation may exercise as a result of its authority to operate as a public utility. Before granting any such authorization, the commission shall find that the program of solar energy development proposed by the corporation will accelerate the development and use of solar energy systems in this state for the duration of the program.

(c) The commission shall suspend or terminate any authorization granted pursuant to this section whenever it finds and determines that the program of solar energy development no longer qualifies for the authorization under subdivision (b). This subdivision applies to all programs of solar energy development undertaken by a gas or electrical corporation pursuant to this section, including programs undertaken pursuant to subdivision (a) without formal authorization of the commission.

(d) As used in this section, solar energy system means equipment which uses solar energy to heat or cool or produce electricity and which has a useful life of at least three years. Solar energy system does not include an electric plant as defined by Section 217.

(e) The commission shall prescribe the form of the description required by subdivision (a) by July 1, 1990. The description of the solar energy program filed with the commission shall include, but not be limited to, a showing that the program will not restrict competition, or restrict growth in the solar energy industry, or unfairly employ any financial, marketing, distributing, or generation advantage by the corporation on behalf of the solar energy program.

(f) The costs and expenses of implementing a program of solar energy development proposed pursuant to this section shall not be passed through to the ratepayers of an electrical or gas corporation unless the commission finds and determines that it is in the ratepayers interest to do so.

(g) An electrical or gas corporation shall file a written notice with the commission in all cases where one of its subsidiaries seeks to implement a solar energy development program. If an affiliate of an electrical or gas corporation seeks to implement a solar energy development program, the electrical or gas corporation shall notify the commission of its affiliate s actions annually, in a form prescribed by the commission. If the electrical or gas corporation intends to provide financial, marketing, or distribution assistance to any subsidiary or affiliate thereof in implementing the subsidiary s or affiliate s program of solar energy development, the electrical or gas corporation shall obtain authorization from the commission to provide that assistance. Authorization by the commission shall be given in the manner provided in subdivisions (a) and (b), and suspension or termination by the commission may be imposed in the manner provided in subdivision (c).

(h) The commission shall provide public notice of the receipt of any corporation filings submitted pursuant to this section.

(Amended by Stats. 1990, Ch. 339, Sec. 1.)



2775.6

Every request for the recovery in rates of any costs or liability incurred by a gas corporation and resulting from any violation of Section 25421 of the Health and Safety Code, or of any costs, damages, penalties, or other liabilities incurred in connection with the sale of landfill gas containing chemicals known to the state to cause cancer or reproductive toxicity shall be reviewed by the commission for the purposes of establishing rates for the gas corporation. If the commission finds that the gas corporation, on or after January 1, 1989, knowingly and intentionally violated Section 25421 of the Health and Safety Code, the costs and liability shall be disallowed by the commission for purposes of determining rates.

(Amended by Stats. 2012, Ch. 162, Sec. 160. Effective January 1, 2013.)






CHAPTER 5. Electrical Cooperatives

2776

As used in this chapter, the term electrical cooperative means any private corporation or association organized for the purposes of transmitting or distributing electricity exclusively to its stockholders or members at cost.

(Added by renumbering Section 2781 (as added by Stats. 1975, Ch. 451) by Stats. 1977, Ch. 579.)



2777

The commission shall have no authority to establish rates or regulate the borrowing of money, the issuance of evidences of indebtedness, or the sale, lease, assignment, mortgage, or other disposal or encumbrance of the property of any electrical cooperative.

(Added by renumbering Section 2782 (as added by Stats. 1975, Ch. 451) by Stats. 1977, Ch. 579.)



2778

Except as otherwise specified in this chapter, every electrical cooperative is subject to Part 1 (commencing with Section 201).

(Amended by Stats. 1984, Ch. 144, Sec. 170.)






CHAPTER 5.5. Electric Microutilities

2780

As used in this chapter, the term electric microutility means any electrical corporation that is regulated by the commission and organized for the purpose of providing sole-source generation, distribution, and sale of electricity exclusively to a customer base of fewer than 2,000 customers.

(Added by Stats. 2004, Ch. 639, Sec. 1. Effective January 1, 2005.)



2780.1

(a) It is the intent of the Legislature that the commission consider the legal, administrative, and operational costs that an electric microutility faces if it is named as a respondent in a hearing generally applicable to electrical corporations. The limited resources of a microutility are disproportionately strained by the cost of response.

(b) Further, it is the intent of the Legislature that the commission consider the costs described in subdivision (a) before naming an electric microutility as a respondent in a hearing generally applicable to electrical corporations.

(Added by Stats. 2004, Ch. 639, Sec. 1. Effective January 1, 2005.)






CHAPTER 6. Home Insulation Assistance and Financing

2781

As used in this chapter, the term electrical corporation shall have the same meaning as prescribed in Section 218, and the term gas corporation shall have the same meaning as prescribed in Section 222.

(Added by Stats. 1975, Ch. 1202.)



2782

The commission shall permit any electrical or gas corporation to institute a home insulation assistance and financing program for its residential customers in accordance with the provisions of this chapter. The commission shall develop and adopt, by regulation or order, such requirements as it finds are necessary or desirable to implement the provisions of this chapter.

(Added by Stats. 1975, Ch. 1202.)



2783

A home insulation assistance and financing program shall meet the requirements specified in Sections 2784 to 2786, inclusive, and such other requirements as the commission may impose.

(Added by Stats. 1975, Ch. 1202.)



2784

A customer of a participating electrical or gas corporation who is the owner or mortgagor of real property or tenant of such property with a written consent of the owner may apply to the corporation for home insulation assistance and financing. To qualify for financing, such customer must meet the credit criteria as may reasonably be established by the corporation as approved by the commission.

(Amended by Stats. 1976, Ch. 930.)



2785

Upon approval of an application, the corporation shall arrange for a licensed contractor to perform the necessary work. Upon approval of an estimate by the customer and the corporation, the corporation shall direct the work to commence. All attic insulation installations shall meet or exceed requirements applicable at the time of installation or as may be established for existing residential structures, except where such compliance is impossible or impractical in an existing structure and an alternative method or procedure providing satisfactory results is available. The corporation shall arrange for inspection of a representative portion of the work performed pursuant to this chapter. As used in this section, the term attic means any air spaces between the ceiling and roof of a residential dwelling which are accessible for the purpose of the installation of insulation.

(Amended by Stats. 1976, Ch. 930.)



2786

An electrical or gas corporation shall provide for payment by a customer for whom home insulation has been installed pursuant to this chapter through such periodic billing procedures as may be established by the corporation. The corporation may require an initial payment toward the insulation services of not greater than 20 percent with the balance due payable in equal installments during a period of 36 months following completion of the work, or at such greater rate of repayment as the customer may elect. Finance charges shall not be greater than the maximum allowable finance charges permitted for retail installment contracts. Acceptable credit cards may be utilized in lieu of these financial arrangements.

(Amended by Stats. 1976, Ch. 930.)



2787

As an alternative to the provisions of Section 2786, an electrical or gas corporation may conclude financial arrangements with one or more lending institutions in this state engaged in making home improvement loans to provide loans to customers for purposes of home insulation pursuant to this chapter. The corporation may provide for payment of the loan balance by the customer through the corporation s regular bill for public utility services. Any such financial arrangements shall include all of the following provisions:

(a) The amount financed shall be payable in equal installments during a period of 36 months following completion of the work, or at such greater rate of repayment as the customer may elect.

(b) Provision that the corporation shall not be liable to the lending institution in the event of the customer s default.

(c) Provision that approval of the customer s credit shall be at the option of the lending institution.

Notwithstanding any language contained in this section, acceptable credit cards may be utilized in lieu of the above provisions.

(Amended by Stats. 1976, Ch. 930.)



2788

The commission shall allow for purposes of setting the rates of any electrical or gas corporation participating in a home insulation assistance and financing program all expenses which the commission finds are reasonably related to the implementation and administration of the program, including commercial advertising. The commission may disapprove any such advertising or promotion which the commission finds is not reasonably designed to promote the success of the home insulation financial assistance program.

(Amended by Stats. 1976, Ch. 930.)



2789

Notwithstanding any provision of this part, the commission may permit or require any electrical or gas corporation subject to its jurisdiction to institute energy conservation programs for its customers, including related financial assistance at terms found reasonable by the commission. Such terms may include any provision of this chapter. This chapter shall not apply to solar water heating systems or active solar space conditioning systems. The commission shall initiate appropriate actions to secure exemptions or waivers which may be required under federal law. Nothing in this chapter shall expand, limit, or contract the general powers of the commission contained in this part or the authority of the commission regarding the terms and conditions of service by a utility. Any work requiring a license pursuant to Chapter 9 of Division 3 (commencing with Section 7000) of the Business and Professions Code which is performed pursuant to such an energy conservation program shall be performed by a licensed contractor.

(Added by Stats. 1979, Ch. 1064.)



2790

(a) The commission shall require an electrical or gas corporation to perform home weatherization services for low-income customers, as determined by the commission under Section 739, if the commission determines that a significant need for those services exists in the corporation s service territory, taking into consideration both the cost-effectiveness of the services and the policy of reducing the hardships facing low-income households.

(b) (1) For purposes of this section, weatherization may include, where feasible, any of the following measures for any dwelling unit:

(A) Attic insulation.

(B) Caulking.

(C) Weatherstripping.

(D) Low flow showerhead.

(E) Waterheater blanket.

(F) Door and building envelope repairs that reduce air infiltration.

(2) The commission shall direct any electrical or gas corporation to provide as many of these measures as are feasible for each eligible low-income dwelling unit.

(c) Weatherization may also include other building conservation measures, energy-efficient appliances, and energy education programs determined by the commission to be feasible, taking into consideration for all measures both the cost-effectiveness of the measures as a whole and the policy of reducing energy-related hardships facing low-income households.

(d) Weatherization programs shall use the needs assessment pursuant to Section 382.1 to maximize efficiency of delivery.

(Amended by Stats. 2001, 2nd Ex. Sess., Ch. 11, Sec. 5. Effective August 8, 2002.)






CHAPTER 6.5. Transfer of Facilities in Master-Metered Mobilehome Parks and Manufactured Housing Communities to Gas or Electric Corporation Ownership

2791

(a) The owner of a master-metered mobilehome park or manufactured housing community that provides gas or electric service to residents may transfer ownership and operational responsibility to the gas or electric corporation providing service in the area in which the park or community is located pursuant to this chapter, or as the park or community owner and the serving gas or electric corporation mutually agree.

(b) Costs, including both costs related to transfer procedures and costs related to construction, related to the transfer of ownership process, whether or not resulting in a transfer of ownership to the serving gas or electric corporation, shall not be passed through to the park or community residents. Costs related to the transfer of ownership process, whether or not resulting in a transfer of ownership to the serving gas or electric corporation, shall not be passed through to the gas or electric corporation, except as otherwise provided in this chapter.

(c) Residents of mobilehome parks and manufactured housing communities constructed after January 1, 1997, shall be individually metered and served by gas and electric distribution facilities owned, operated, and maintained by the gas or electric corporation providing the service in the area where the new park or community is located consistent with the commission s orders regarding unbundling, aggregation, master-metering, and selection of suppliers by residential customers. Each gas and electric corporation shall cooperate with the owner of any park or community constructed after January 1, 1997, to ensure timely and expeditious installation of the gas and electric distribution system and to eliminate any delay in the design, construction, permitting, and operation of the gas and electric system in the park or community.

(Added by Stats. 1996, Ch. 424, Sec. 1. Effective January 1, 1997.)



2792

(a) Upon receipt of a written notice of intent to transfer from the mobilehome park or manufactured housing community owner, the gas or electric corporation shall within 90 days do all of the following:

(1) Meet with the park or community owner to describe the procedures involved in a transfer of ownership and operation responsibility.

(2) Perform a preliminary review of the gas or electric system, or both, in the park or community.

(3) Inspect documentation provided by the park or community owner of the construction, operation, and condition of the gas or electric system, or both.

(4) Advise the park or community owner concerning the general condition of the plant and equipment, along with a preliminary opinion concerning the extent of construction work or other activity necessary to comply with Section 2794.

(5) Offer a preliminary nonbinding estimate of the cost of transfer.

(6) Offer the park or community owner a preliminary nonbinding cost estimate to perform an engineering evaluation and estimate the construction work and equipment replacement to be performed by the gas or electric corporation at the owner s expense.

(b) The gas or electric corporation shall develop the cost estimate for the engineering evaluation in good faith using the same methodology as is used for similar projects. The preliminary cost estimate shall be effective for a minimum of 90 days. The gas or electric corporation shall give the owner timely notice of any increase in the estimated cost of the engineering evaluation.

(c) During 1997, gas and electric corporations shall make a good faith effort to respond within 90 days to the notice provided in subdivision (a).

(d) The gas or electric corporation may charge a fee for the initial inspection not to exceed one hundred fifty dollars ($150).

(Added by Stats. 1996, Ch. 424, Sec. 1. Effective January 1, 1997.)



2793

(a) Upon receipt from the park or community owner of a deposit representing the gas or electric corporation s estimated cost of the engineering evaluation, the gas or electric corporation shall, within 90 days, do all of the following:

(1) Develop an engineering plan for bringing the gas or electric system to the standard described in Section 2794, incorporating all relevant documentation including plans, drawings, engineering studies, and other existing documentation provided by the park or community owner, and considering incorporation of all portions of the gas or electric system found to be used, useful, and compatible.

(2) Develop an appraisal of the value to the gas or electric corporation of the physical plant and equipment found to be used, useful, and compatible that comprise the gas or electric system, or both, to be transferred, including an estimate of the remaining useful life of the gas or electric system. The value to the gas or electric corporation shall take into consideration the expenditures by the park or community owner to comply with the criteria established in Section 2794.

(3) Present a proposal, in sufficient detail to serve as a bid document for the transfer of ownership of the system to the gas or electric corporation.

(b) The proposal may be based on either of the following approaches or as the park or community owner and the gas or electric corporation mutually agree:

(1) The park or community owner is responsible for all construction and equipment replacement activity, if any, at the park or community owner s expense less any credits or allowances, if any, including credits or allowances based on incremental increases in the gas or electric corporation s revenues associated with the park or community owner s investment in the gas or electric system. The construction and equipment replacement and the credits and allowances shall be based on the principles established in the gas or electric corporation s line and service extension rules, if applicable.

(2) The gas or electric corporation shall pay the park or community owner for the appraised value to the gas or electric corporation of any gas or electric distribution facilities found to be used, useful, and compatible. If any new facilities are necessary, the park or community owner shall be responsible for the costs of the excavation, installation of substructures, conduit and meter panels, and surface repairs. Except as provided in paragraph (4) of subdivision (c), the gas or electric corporation shall be responsible for the costs of any additional construction and equipment replacement, including cabling and transformers.

(c) The proposal shall include the following:

(1) A description of construction and equipment replacement activity, if any, to be accomplished at the park or community owner s expense.

(2) Requirements for any additional provisions or rights for the construction or maintenance of public utility facilities on park or community premises, including easements and rights-of-way acceptable to the gas or electric corporation.

(3) Any specific requirements or costs, or both, with respect to the presence of used and useful materials or equipment that are nonstandard, including, but not limited to, inventory requirements, specialized equipment requirements, or specialized personnel or training.

(4) Any specific requirements or costs, or both, with respect to the presence of exceptional construction conditions or operation and maintenance conditions.

(d) If the actual cost of the engineering evaluation is greater than the gas or electric corporation estimate, the park or community owner shall pay the gas or electric corporation the difference within 30 days of receipt of notice. If the actual cost of the engineering evaluation is less than the deposit, the gas or electric corporation shall pay the park or community owner the difference within 30 days. The content of the proposal shall become the property of the park or community owner.

(e) Within 90 days of receipt of the proposal for transfer of ownership, a park or community owner may do any of the following:

(1) Present objections to the gas or electric corporation in writing for resolution and may require mediation of the commission if the parties are unable to resolve the objection.

(2) Decline to proceed, without prejudice to the right to present a new notice at any future date.

(3) Accept the proposal and contract with the gas or electric corporation for completion of the construction work and equipment replacement, if any, or the acquisition of the gas or electric system, or both.

(4) Accept the proposal and contract with an approved third party for completion of the construction work and equipment replacement, if any, in accordance with the applicable gas or electric corporation applicant installation rules.

(f) Any new facilities provided by the gas or electric corporation to extend distribution or service facilities from the existing gas or electric corporation system within the park to previously undeveloped locations shall be provided in accordance with line extension rules and service extension rules contained in gas or electric corporation tariffs filed with the commission, including any and all free extensions, allowances, and advances subject to refund.

(g) Upon completion of construction work and equipment replacement, if any, receipt of appropriate inspection approval from the gas or electric corporation and authorities having jurisdiction for the inspections, and completion of all financial transactions among the parties, the park or community owner shall transfer and the gas or electric corporation shall acquire ownership and operational responsibility for the gas or electric system.

(h) Upon receipt of the proposal described in paragraph (3) of subdivision (a), the park or community owner shall notify the park residents concerning the pendency of a transfer process request and the provisions of the transfer process law.

(Added by Stats. 1996, Ch. 424, Sec. 1. Effective January 1, 1997.)



2794

(a) A gas or electric system shall be considered acceptable for transfer if it is in compliance with the following criteria:

(1) It is capable of providing the end users a safe and reliable source of gas or electric service.

(2) It meets the commission s general orders, is compatible, and, in the case of new construction, meets the gas or electric corporation s design and construction standards insofar as they are related to safety and reliability. The parties may waive these requirements by mutual agreement and, where necessary, with commission approval. The deviations as are agreed upon may be reflected in the purchase price.

(3) It is capable of serving the customary expected load in the park or community determined in accordance with a site-specific study, studies of comparable parks or communities, industry standards, and the gas or electric corporation s rules as approved by the commission.

(b) As used in this section, customary expected load means the anticipated level of service demanded by the dwelling units in the park or community. The park or community owner shall not be responsible for betterments or improvements to the gas or electric corporation s distribution system facilities or operations that do not benefit the park or community.

(c) Satisfaction of the criteria shall not require any particular system architecture or replacement of used and useful equipment, plant, or facilities, except as needed to comply with subdivision (a). Equipment, facilities, or plant that are part of the existing gas or electric system shall be considered compatible unless their presence in the system would cause substantial increase in the frequency or duration of outages in the case of failure or emergency, or they have no remaining useful life. Pursuant to subdivision (c) of Section 2793, equipment, facilities, or plant that require special training for the gas or electric corporation s employees, or require the gas or electric corporation to maintain inventories of nonstandard equipment may be considered compatible, but their presence may be reflected in the appraised value or the cost imposed on the park or community owner.

(Added by Stats. 1996, Ch. 424, Sec. 1. Effective January 1, 1997.)



2795

The park or community owner and the gas or electric corporation shall develop a cost for the transfer of the gas or electric system that reflects the factors in Section 2793, indemnity and liability issues, and any other factors as the parties may mutually agree upon, and to which the gas or electric corporation s ratepayers are indifferent. The parties may agree on a schedule for phasing in facilities to meet expected load increases and betterments, and the costs associated with those activities.

(Added by Stats. 1996, Ch. 424, Sec. 1. Effective January 1, 1997.)



2796

(a) During the pendency of a transfer request, the owner of the park or community shall be responsible for the continued maintenance to preserve the integrity of the park or community gas or electric system and safe and reliable operation of the park or community system in accordance with applicable laws.

(b) During the pendency of a transfer request the owner of the park or community shall be liable for injury and damage resulting from operation of the submetered gas and electric system. After transfer the gas or electric corporation shall assume responsibility for operation of the gas or electric system and provision of service to residents of the park or community and shall assume liability for any future injury or damage resulting from operation of the gas or electric system except with respect to defects known to the park or community owner and not disclosed to the gas or electric corporation during the transfer of ownership process.

(Added by Stats. 1996, Ch. 424, Sec. 1. Effective January 1, 1997.)



2797

The commission shall permit the gas or electric corporation to recover in its revenue requirement and rates all costs to acquire, improve, upgrade, operate, and maintain transferred mobilehome park or manufactured housing community gas or electric systems.

(Added by Stats. 1996, Ch. 424, Sec. 1. Effective January 1, 1997.)



2798

The commission shall adopt a standard form of agreement for transfer of gas and electric distribution facilities in mobilehome parks and manufactured housing communities that shall be the basis for expedited approval of the transfers. The contract shall be based on this chapter, the regulations of the commission, and on gas or electric corporation rules and regulations, as approved by the commission.

(Added by Stats. 1996, Ch. 424, Sec. 1. Effective January 1, 1997.)



2799

(a) The mobilehome park or manufactured housing community owner may, by written notice, stop the transfer process at any time. Within 60 days of delivery to the park or community owner of an itemized bill, the owner shall reimburse the gas or electric corporation for all costs incurred through the date notice is provided.

(b) At any time during the transfer of ownership process, either party may apply to the commission for informal mediation and resolution of any issue, finding, determination, or delay in the conversion process.

(c) If the initiation of the transfer process does not result in a transfer of the park or community owner s gas or electric system to the gas or electric corporation, all information, data, reports, studies, and proposals shall be retained by the gas or electric corporation for a period of five years or offered to the park or community owner. Prior to disposal of the records, the gas or electric corporation shall offer them to the park or community owner, except that the gas or electric corporation shall not be required to provide proprietary information to the park or community owner.

(Added by Stats. 1996, Ch. 424, Sec. 1. Effective January 1, 1997.)






CHAPTER 7. Private Energy Producers

ARTICLE 1. General Provisions and Definitions

2801

The Legislature hereby finds and declares that in order to promote the more rapid development of new sources of natural gas and electric energy, to maintain the economic vitality of the state through the continuing production of goods and the employment of its people, and to promote the efficient utilization and distribution of energy, it is desirable and necessary to encourage private energy producers to competitively develop independent sources of natural gas and electric energy not otherwise available to California consumers served by public utilities, to require the transmission by public utilities of such energy for private energy producers under certain conditions, and remove unnecessary barriers to energy transactions involving private energy producers.

(Added by Stats. 1976, Ch. 915.)



2802

Private energy producer includes every person, corporation, city, county, district, and public agency of the state generating or producing electricity not generated from conventional sources or natural gas for energy either directly or as a byproduct solely for his or its own use or the use of his or its tenants; or generating or producing electricity, or owning the means thereof, to or for any electrical corporation, heat corporation, state agency, city, county, district, or an association thereof, but not to or for the public for any other purpose. Notwithstanding any other provision of law, a private energy producer shall not be found to be a public utility subject to the general jurisdiction of the commission solely because of conducting any activity authorized by this chapter.

(Amended by Stats. 1978, Ch. 1271.)



2803

Interconnection means the facilities necessary to physically connect the energy source of and the point of use by a private energy producer with the existing transmission facilities of a public utility, and shall include any necessary transformation, compression or other facilities necessary to make such interconnection effective.

(Added by Stats. 1976, Ch. 915.)



2804

Transmission service means the intrastate transfer of electricity or natural gas by a public utility for any private energy producer between the points of interconnection for use within this state in the service area of the utility.

(Added by Stats. 1976, Ch. 915.)



2805

Conventional power source means power derived from nuclear energy or the operation of a hydropower facility greater than 30 megawatts or the combustion of fossil fuels, unless cogeneration technology, as defined in Section 25134 of the Public Resources Code, is employed in the production of such power.

(Amended by Stats. 1980, Ch. 1084, Sec. 3.)



2806

Fossil fuel means a mixture of hydrocarbons including coal, petroleum, or natural gas, occurring in and extracted from underground deposits.

(Added by Stats. 1976, Ch. 915.)



2807

Standby charge means a charge by an electrical corporation for providing standby generation, transmission, and distribution facilities to a private energy producer employing other than a conventional power source for the generation of electricity.

(Added by Stats. 1980, Ch. 373, Sec. 1.)






ARTICLE 2. Interconnection of Facilities

2811

In order to promote the more efficient use and distribution of natural gas or electric energy and eliminate the necessity for construction of transmission facilities for gas or electricity produced by a private energy producer separate from those which may already exist to serve the same area and are owned and operated by a public utility subject to the jurisdiction and control of the Public Utilities Commission, the commission shall authorize the construction of an interconnection by a private energy producer upon application of such producer if the commission makes the findings required by Sections 2812 and 2812.5. The commission shall render its decision on any application filed pursuant to this chapter within 180 days of receipt of the application or at such later time as may be mutually agreed upon by the commission, the applicant, and the interconnecting public utility.

(Amended by Stats. 1980, Ch. 987, Sec. 2.)



2812

Upon application of a private energy producer, and after notice to any affected public utility and hearing thereon, the commission shall authorize such producer to construct an interconnection for the purpose of transporting natural gas, if the commission finds: (1) that such interconnection is in the public interest and for the general public benefit, (2) involves natural gas located within this state in the service area of the public utility, ultimately consumed within this state, and which would otherwise be undeveloped because a public utility is unable or unwilling to purchase it at a price the commission finds to be reasonable, (3) would not cause energy which would likely otherwise be made available to the general public to be diverted to the private energy producer, and (4) that the energy has substantially the equivalent quality and characteristics as the energy in the utility s transmission system with which the interconnection would be made. The commission shall prescribe such reasonable terms, conditions, and requirements as it deems appropriate.

(Added by Stats. 1976, Ch. 915.)



2812.5

Upon application of a private energy producer, and after notice to any affected public utility and hearing thereon, the commission shall authorize such producer to construct an interconnection for the purpose of transmitting electricity, if the commission finds:

(1) That no uncompensated burden will be placed upon the utility or utilities furnishing the transmission service.

(2) That furnishing the transmission service will not result in any added costs or any other adverse consequences for the customers of the electrical corporation.

(3) That the facilities proposed in the application will be used to transmit power from other than a conventional power source for generating electrical power.

The commission shall prescribe such reasonable terms, conditions, and requirements as it deems appropriate.

(Added by Stats. 1976, Ch. 915.)



2813

The private energy producer shall be required to provide and to pay the total cost of the interconnection as well as any costs associated with providing a transmission capacity sufficient to handle that portion of the energy generated by the private energy producer that is over and above the capacity otherwise required by the public utility to service its utility customers and meet other authorized commitments. The public utility shall not be required to construct any additional electric or gas facilities on its system or to acquire any real property by eminent domain or otherwise for such facilities, in order to perform the service contemplated by this chapter unless the cost of such additional facilities or acquisitions are to be borne by the private energy producer.

(Added by Stats. 1976, Ch. 915.)



2815

Nothing in this chapter shall require that any private energy producer perform any service or deliver any commodity to the public or any portion thereof, for compensation or otherwise, except as provided in this article.

(Added by Stats. 1976, Ch. 915.)



2816

Every public utility shall keep accurate records of transactions with a private energy producer, and of the use of the public utility s facilities by the private energy producer, pursuant to an interconnection ordered or approved by the commission and shall render such reports thereon to the commission as the commission may from time to time require. The commission may disapprove any such transaction or use if, after hearing, it finds such transaction or use to be inconsistent with this chapter or any rule, regulation, or order of the commission.

(Added by Stats. 1976, Ch. 915.)






ARTICLE 3. Rights, Obligations, and Charges

2821

(a) The commission shall approve and establish equitable charges to be paid by an electrical corporation which purchases electricity or electrical generating capacity, or both, from any private energy producer employing other than a conventional power source for the generation of electricity.

(b) The commission, on its own motion or on application of an electrical corporation or a private energy producer, may also specify the prices, terms, and conditions for the purchase or sale of electricity or electrical generating capacity, or both, between an electrical corporation and a private energy producer, and these prices, terms, and conditions, so specified, shall be considered reasonable and prudent for all purposes. The commission may act to specify these prices, terms, and conditions on its own motion or on application of an electrical corporation or a private energy producer.

(c) Every private energy producer employing hydroelectric facilities, who executes a contract with an electrical corporation on or after January 1, 1988, or prior to that date, for the purchase of electricity or electrical generating capacity, or both, shall obtain and provide proof of compliance by the private energy producer with all state laws relating to the control, appropriation, use, and distribution of water, including, but not limited to, the obtaining of applicable licenses and permits. The private energy producer shall also provide proof of compliance with the federal Clean Water Act.

(d) (1) For the purpose of providing proof of compliance with all state laws relating to the control, appropriation, use, and distribution of water, the electrical corporation shall require the private energy producer to provide either of the following:

(A) Certification from the State Water Resources Control Board that a water right permit has been issued for the operation of the hydroelectric facility.

(B) Certification from the State Water Resources Control Board that, in the opinion of the board, the private energy producer possesses riparian rights or other water rights which authorize the operation of the hydroelectric facility.

(2) The requirements of paragraph (1) shall apply only to contracts involving hydroelectric projects which have not been accepted by the electrical corporation for commercial operation prior to May 18, 1987.

(3) Every contract executed by a private energy producer who is in violation of paragraph (1) is void and unenforceable on and after whichever of the following dates applies:

(A) February 29, 1988, for contracts involving hydroelectric projects which have been accepted by the electrical corporation for commercial operation on or after May 18, 1987, and prior to January 1, 1988.

(B) The 60th day after a project has been accepted by the electrical corporation for commercial operation, for contracts involving hydroelectric projects which are accepted by the electrical corporation for commercial operation on or after January 1, 1988.

(4) The commission shall disallow, for purposes of establishing rates for an electrical corporation, all amounts expended for the purchase of electricity pursuant to a contract that is void and unenforceable under this subdivision.

(e) (1) For the purposes of providing proof of compliance with the federal Clean Water Act, the electrical corporation shall require the private energy producer to provide a statement from the State Water Resources Control Board that certification pursuant to Section 401 of the federal Clean Water Act has either been granted or waived by the board for operation of the hydroelectric facility. The board shall not waive certification unless the board finds that there is reasonable assurance that the project shall comply with all applicable requirements of the federal Clean Water Act and state water quality laws. If the board cannot make this finding within the period provided for certification, the board shall either certify upon conditions that provide reasonable assurance of compliance or deny certification.

(2) The requirements of paragraph (1) shall apply only to contracts involving hydroelectric projects which have not been accepted by the electrical corporation for commercial operation prior to January 1, 1992.

(3) Every contract executed by a private energy producer who is in violation of paragraph (1) is void and unenforceable on and after whichever of the following dates applies:

(A) March 1, 1993, for contracts involving hydroelectric projects which are accepted by the electrical corporation for commercial operation between January 1, 1992, and December 31, 1992.

(B) The 60th day after having been accepted by the electrical corporation for commercial operation, for contracts involving hydroelectric projects which are accepted by the electrical corporation for commercial operation on or after January 1, 1993.

(4) The commission shall disallow, for purposes of establishing rates for an electrical corporation, all amounts expended for the purchase of electricity pursuant to a contract that is void and unenforceable under this subdivision.

(f) Subdivision (d) does not apply to any private energy producer if all of the following conditions are met:

(1) The electrical corporation did not make timely written demand for the proof of compliance required by paragraph (1) of subdivision (d).

(2) On or before the date the project was accepted by the electrical corporation for commercial operation, the private energy producer was in fact in compliance with all applicable state laws relating to the control, appropriation, use, and distribution of water, including, but not limited to, those laws that require the obtaining of all applicable entitlements.

(3) Prior to October 14, 1991, the private energy producer has provided proof of the applicable certification from the State Water Resources Control Board pursuant to subparagraph (A) of paragraph (1) of subdivision (d), which proof contains further certification from the State Water Resources Control Board of the existence of the condition identified in paragraph (2) of subdivision (f).

(g) For purposes of meeting the requirements of subdivision (d) or (e), or of providing certification required under Section 26013 of the Public Resources Code, the private energy producer shall furnish information as is reasonably required by the State Water Resources Control Board to document a claim of right, a certification, or a waiver. Every private energy producer requesting certification and a statement from the board pursuant to subdivisions (d) and (e), or to Section 26013 of the Public Resources Code, shall pay to the board at the time of filing the request, a fee of two hundred fifty dollars ($250) to cover the reasonable cost of the board in evaluating and processing the certification request.

(h) As used in this section, Federal Clean Water Act means the federal Water Pollution Control Act (Sections 1251 et seq. of Volume 33 of the United States Code) and acts amendatory thereof or supplementary thereto.

(Amended by Stats. 1992, Ch. 739, Sec. 1. Effective January 1, 1993.)



2821.5

The Legislature finds and declares all of the following:

(a) Small power producers provide important alternative sources of electrical energy.

(b) The commission is required to approve and establish equitable charges to be paid by electrical corporations which purchase electricity or electrical generating capacity, or both, from qualifying small power producers.

(c) The commission recognized the importance of developing standard offer contracts based on long-run avoided costs in order to encourage the development of qualifying small power producers. On September 7, 1983, in Decision 83-09-054, the commission approved interim standard offer No. 4, which established a long-term power purchase contract.

(d) Many pioneer small power producers operating prior to September 7, 1983, did so under power purchase contracts based on short-term energy prices and long-term capacity prices. When interim standard offer No. 4 was approved, the commission allowed its provisions to be offered to qualified facility projects which had not yet obtained construction financing or otherwise entered a contract and started construction. Pioneer small power producers with existing contracts were not allowed to switch to the new interim standard offer No. 4 until their existing contracts were no longer in effect.

(e) On April 17, 1985, pursuant to Decision 85-04-075, the commission suspended all payment options offered under interim standard offer No. 4 due to the contrasting of excessive energy capacity, and the conclusion that prices were too high.

(f) Many qualifying small power producers who were operating under contracts made prior to September 7, 1983, were thus precluded by the commission from adopting interim standard offer No. 4, and may be required to accept new prices and terms which provide less compensation than the suspended interim standard offer No. 4.

(g) These financially stressed qualifying small power producers assert they were unfairly denied the opportunity to adopt interim standard offer No. 4 by the commission. They also assert that much of the capacity contracted for under the suspended interim standard offer No. 4 will never be constructed. They further allege that they are being forced to close small powerplants which are currently in operation while producers with interim standard offer No. 4 contracts are constructing new plants.

(Added by Stats. 1986, Ch. 619, Sec. 1.)



2822

The commission shall approve and establish standby charges for electrical corporations. The commission may act in this regard on its own motion or on application of an electrical corporation or a private energy producer.

(Added by Stats. 1980, Ch. 373, Sec. 3.)



2823

The commission shall approve and establish charges for transmission service. The commission may act in this regard on its own motion or on application of an electrical corporation or a private energy producer.

(Added by Stats. 1980, Ch. 373, Sec. 3.)



2824

(a) The commission shall conduct a review of the charges paid by electrical corporations for electricity generated from other than conventional power sources and furnished to such corporations. Following such review, the commission shall consider adjustments in such charges to encourage the generation of electricity from other than conventional power sources.

(b) The commission shall conduct a review of standby charges charged by electrical corporations. Following such review, the commission shall consider adjustments in such charges to encourage the utilization of electricity generated from other than conventional power sources and to enable electrical corporations to review the costs of providing standby service.

(c) The commission shall conduct a review of charges for transmission service made by electrical corporations for the transmission of electricity generated from other than conventional power sources. Following such review, the commission shall consider adjustments in such charges to encourage the generation of electricity from other than conventional power sources.

(Added by Stats. 1980, Ch. 373, Sec. 3.)



2826

(a) The commission shall establish requirements for the administration of power purchase contracts between electrical corporations and private energy producers. For any project which has not received all regulatory permits at the time of the commission s review of a proposed project deferral agreement, the commission shall, at a minimum, apply both of the following requirements:

(1) Prohibit payments by an electrical corporation to a private energy producer to defer the construction of a private energy project unless the private energy producer agrees to repay all deferral payments charged to ratepayers in the event the project is not constructed and operating by the time the deferral period expires.

(2) Require the private energy producer to provide adequate security to ensure repayment of those ratepayer charges.

(b) Subdivision (a) does not apply to a power purchase contract between an electrical corporation and a private energy producer which is a major customer of the electrical corporation, if the contract is negotiated pursuant to procedures prescribed by the commission and for the purpose of retaining that customer.

(Added by Stats. 1989, Ch. 666, Sec. 1.)



2826.5

(a) As used in this section, the following terms have the following meanings:

(1) Benefiting account means an electricity account, or more than one account, mutually agreed upon by Pacific Gas and Electric Company and the City of Davis.

(2) Bill credit means credits calculated based upon the electricity generation component of the rate schedule applicable to a benefiting account, as applied to the net metered quantities of electricity.

(3) PVUSA means the photovoltaic electricity generation facility selected by the City of Davis, located at 24662 County Road, Davis, California, with a rated peak electricity generation capacity of 600 kilowatts, and as it may be expanded, not to exceed one megawatt of peak generation capacity.

(4) Net metered means the electricity output from the PVUSA.

(5) Environmental attributes associated with the PVUSA include, but are not limited to, the credits, benefits, emissions reductions, environmental air quality credits, and emissions reduction credits, offsets, and allowances, however entitled resulting from the avoidance of the emission of any gas, chemical, or other substance attributable to the PVUSA.

(b) The City of Davis may elect to designate a benefiting account, or more than one account, to receive bill credit for the electricity generated by the PVUSA, if all of the following conditions are met:

(1) A benefiting account receives service under a time-of-use rate schedule.

(2) The electricity output of the PVUSA is metered for time of use to allow allocation of each bill credit to correspond to the time-of-use period of a benefiting account.

(3) All costs associated with the metering requirements of paragraphs (1) and (2) are the responsibility of the City of Davis.

(4) All electricity delivered to the electrical grid by the PVUSA is the property of Pacific Gas and Electric Company.

(5) PVUSA does not sell electricity delivered to the electrical grid to a third party.

(6) The right, title, and interest in the environmental attributes associated with the electricity delivered to the electrical grid by the PVUSA are the property of Nuon Renewable Ventures USA, LLC.

(c) A benefiting account shall be billed on a monthly basis, as follows:

(1) For all electricity usage, the rate schedule applicable to the benefiting account, including any surcharge, exit fee, or other cost recovery mechanism, as determined by the commission, to reimburse the Department of Water Resources for purchases of electricity, pursuant to Division 27 (commencing with Section 80000) of the Water Code.

(2) The rate schedule for the benefiting account shall also provide credit for the generation component of the time-of-use rates for the electricity generated by the PVUSA that is delivered to the electrical grid. The generation component credited to the benefiting account may not include the surcharge, exit fee, or other cost recovery mechanism, as determined by the commission, to reimburse the Department of Water Resources for purchases of electricity, pursuant to Division 27 (commencing with Section 80000) of the Water Code.

(3) If in any billing cycle, the charge pursuant to paragraph (1) for electricity usage exceeds the billing credit pursuant to paragraph (2), the City of Davis shall be charged for the difference.

(4) If in any billing cycle, the billing credit pursuant to paragraph (2), exceeds the charge for electricity usage pursuant to paragraph (1), the difference shall be carried forward as a credit to the next billing cycle.

(5) After the electricity usage charge pursuant to paragraph (1) and the credit pursuant to paragraph (2) are determined for the last billing cycle of a calendar year, any remaining credit resulting from the application of this section shall be reset to zero.

(d) Not more frequently that once per year, and upon providing Pacific Gas and Electric Company with a minimum of 60 days notice, the City of Davis may elect to change a benefiting account. Any credit resulting from the application of this section earned prior to the change in a benefiting account that has not been used as of the date of the change in the benefit account, shall be applied, and may only be applied, to a benefiting account as changed.

(e) Pacific Gas and Electric Company shall file an advice letter with the Public Utilities Commission, that complies with this section, not later than 10 days after the effective date of this section, proposing a rate tariff for a benefiting account. The commission, within 30 days of the date of filing, shall approve the proposed tariff, or specify conforming changes to be made by Pacific Gas and Electric Company to be filed in a new advice letter.

(f) The City of Davis may terminate its election pursuant to subdivision (b), upon providing Pacific Gas and Electric Company with a minimum of 60 days notice. Should the City of Davis sell its interest in the PVUSA, or sell the electricity generated by the PVUSA, in a manner other than required by this section, upon the date of either event, and the earliest date if both events occur, no further bill credit pursuant to paragraph (2) of subdivision (b) may be earned. Only credit earned prior to that date shall be made to a benefiting account.

(g) The Legislature finds and declares that credit for a benefiting account for the electricity output from the PVUSA are in the public interest in order to value the production of this unique, wholly renewable resource electricity generation facility located in, and owned in part by, the City of Davis. Because of the unique circumstances applicable only to the PVUSA a statute of general applicability cannot be enacted within the meaning of subdivision (b) of Section 16 of Article IV of the California Constitution. Therefore, this special statute is necessary.

(Added by Stats. 2002, Ch. 515, Sec. 21. Effective January 1, 2003.)



2827

(a) The Legislature finds and declares that a program to provide net energy metering combined with net surplus compensation, co-energy metering, and wind energy co-metering for eligible customer-generators is one way to encourage substantial private investment in renewable energy resources, stimulate in-state economic growth, reduce demand for electricity during peak consumption periods, help stabilize California s energy supply infrastructure, enhance the continued diversification of California s energy resource mix, reduce interconnection and administrative costs for electricity suppliers, and encourage conservation and efficiency.

(b) As used in this section, the following terms have the following meanings:

(1) Co-energy metering means a program that is the same in all other respects as a net energy metering program, except that the local publicly owned electric utility has elected to apply a generation-to-generation energy and time-of-use credit formula as provided in subdivision (i).

(2) Electrical cooperative means an electrical cooperative as defined in Section 2776.

(3) Electric utility means an electrical corporation, a local publicly owned electric utility, or an electrical cooperative, or any other entity, except an electric service provider, that offers electrical service. This section shall not apply to a local publicly owned electric utility that serves more than 750,000 customers and that also conveys water to its customers.

(4) (A) Eligible customer-generator means a residential customer, small commercial customer as defined in subdivision (h) of Section 331, or commercial, industrial, or agricultural customer of an electric utility, who uses a renewable electrical generation facility, or a combination of those facilities, with a total capacity of not more than one megawatt, that is located on the customer s owned, leased, or rented premises, and is interconnected and operates in parallel with the electrical grid, and is intended primarily to offset part or all of the customer s own electrical requirements.

(B) (i) Notwithstanding subparagraph (A), eligible customer-generator includes the Department of Corrections and Rehabilitation using a renewable electrical generation technology, or a combination of renewable electrical generation technologies, with a total capacity of not more than eight megawatts, that is located on the department s owned, leased, or rented premises, and is interconnected and operates in parallel with the electrical grid, and is intended primarily to offset part or all of the facility s own electrical requirements. The amount of any wind generation exported to the electrical grid shall not exceed 1.35 megawatt at any time.

(ii) Notwithstanding any other law, an electrical corporation shall be afforded a prudent but necessary time, as determined by the executive director of the commission, to study the impacts of a request for interconnection of a renewable generator with a capacity of greater than one megawatt under this subparagraph. If the study reveals the need for upgrades to the transmission or distribution system arising solely from the interconnection, the electrical corporation shall be afforded the time necessary to complete those upgrades before the interconnection and those costs shall be borne by the customer-generator. Upgrade projects shall comply with applicable state and federal requirements, including requirements of the Federal Energy Regulatory Commission.

(5) Large electrical corporation means an electrical corporation with more than 100,000 service connections in California.

(6) Net energy metering means measuring the difference between the electricity supplied through the electrical grid and the electricity generated by an eligible customer-generator and fed back to the electrical grid over a 12-month period as described in subdivisions (c) and (h).

(7) Net surplus customer-generator means an eligible customer-generator that generates more electricity during a 12-month period than is supplied by the electric utility to the eligible customer-generator during the same 12-month period.

(8) Net surplus electricity means all electricity generated by an eligible customer-generator measured in kilowatthours over a 12-month period that exceeds the amount of electricity consumed by that eligible customer-generator.

(9) Net surplus electricity compensation means a per kilowatthour rate offered by the electric utility to the net surplus customer-generator for net surplus electricity that is set by the ratemaking authority pursuant to subdivision (h).

(10) Ratemaking authority means, for an electrical corporation, the commission, for an electrical cooperative, its ratesetting body selected by its shareholders or members, and for a local publicly owned electric utility, the local elected body responsible for setting the rates of the local publicly owned utility.

(11) Renewable electrical generation facility means a facility that generates electricity from a renewable source listed in paragraph (1) of subdivision (a) of Section 25741 of the Public Resources Code. A small hydroelectric generation facility is not an eligible renewable electrical generation facility if it will cause an adverse impact on instream beneficial uses or cause a change in the volume or timing of streamflow.

(12) Wind energy co-metering means any wind energy project greater than 50 kilowatts, but not exceeding one megawatt, where the difference between the electricity supplied through the electrical grid and the electricity generated by an eligible customer-generator and fed back to the electrical grid over a 12-month period is as described in subdivision (h). Wind energy co-metering shall be accomplished pursuant to Section 2827.8.

(c) (1) Except as provided in paragraph (4) and in Section 2827.1, every electric utility shall develop a standard contract or tariff providing for net energy metering, and shall make this standard contract or tariff available to eligible customer-generators, upon request, on a first-come-first-served basis until the time that the total rated generating capacity used by eligible customer-generators exceeds 5 percent of the electric utility s aggregate customer peak demand. Net energy metering shall be accomplished using a single meter capable of registering the flow of electricity in two directions. An additional meter or meters to monitor the flow of electricity in each direction may be installed with the consent of the eligible customer-generator, at the expense of the electric utility, and the additional metering shall be used only to provide the information necessary to accurately bill or credit the eligible customer-generator pursuant to subdivision (h), or to collect generating system performance information for research purposes relative to a renewable electrical generation facility. If the existing electrical meter of an eligible customer-generator is not capable of measuring the flow of electricity in two directions, the eligible customer-generator shall be responsible for all expenses involved in purchasing and installing a meter that is able to measure electricity flow in two directions. If an additional meter or meters are installed, the net energy metering calculation shall yield a result identical to that of a single meter. An eligible customer-generator that is receiving service other than through the standard contract or tariff may elect to receive service through the standard contract or tariff until the electric utility reaches the generation limit set forth in this paragraph. Once the generation limit is reached, only eligible customer-generators that had previously elected to receive service pursuant to the standard contract or tariff have a right to continue to receive service pursuant to the standard contract or tariff. Eligibility for net energy metering does not limit an eligible customer-generator s eligibility for any other rebate, incentive, or credit provided by the electric utility, or pursuant to any governmental program, including rebates and incentives provided pursuant to the California Solar Initiative.

(2) An electrical corporation shall include a provision in the net energy metering contract or tariff requiring that any customer with an existing electrical generating facility and meter who enters into a new net energy metering contract shall provide an inspection report to the electrical corporation, unless the electrical generating facility and meter have been installed or inspected within the previous three years. The inspection report shall be prepared by a California licensed contractor who is not the owner or operator of the facility and meter. A California licensed electrician shall perform the inspection of the electrical portion of the facility and meter.

(3) (A) On an annual basis, every electric utility shall make available to the ratemaking authority information on the total rated generating capacity used by eligible customer-generators that are customers of that provider in the provider s service area and the net surplus electricity purchased by the electric utility pursuant to this section.

(B) An electric service provider operating pursuant to Section 394 shall make available to the ratemaking authority the information required by this paragraph for each eligible customer-generator that is their customer for each service area of an electrical corporation, local publicly owned electrical utility, or electrical cooperative, in which the eligible customer-generator has net energy metering.

(C) The ratemaking authority shall develop a process for making the information required by this paragraph available to electric utilities, and for using that information to determine when, pursuant to paragraphs (1) and (4), an electric utility is not obligated to provide net energy metering to additional eligible customer-generators in its service area.

(4) (A) An electric utility that is not a large electrical corporation is not obligated to provide net energy metering to additional eligible customer-generators in its service area when the combined total peak demand of all electricity used by eligible customer-generators served by all the electric utilities in that service area furnishing net energy metering to eligible customer-generators exceeds 5 percent of the aggregate customer peak demand of those electric utilities.

(B) The commission shall require every large electrical corporation to make the standard contract or tariff available to eligible customer-generators, continuously and without interruption, until such times as the large electrical corporation reaches its net energy metering program limit or July 1, 2017, whichever is earlier. A large electrical corporation reaches its program limit when the combined total peak demand of all electricity used by eligible customer-generators served by all the electric utilities in the large electrical corporation s service area furnishing net energy metering to eligible customer-generators exceeds 5 percent of the aggregate customer peak demand of those electric utilities. For purposes of calculating a large electrical corporation s program limit, aggregate customer peak demand means the highest sum of the noncoincident peak demands of all of the large electrical corporation s customers that occurs in any calendar year. To determine the aggregate customer peak demand, every large electrical corporation shall use a uniform method approved by the commission. The program limit calculated pursuant to this paragraph shall not be less than the following:

(i) For San Diego Gas and Electric Company, when it has made 607 megawatts of nameplate generating capacity available to eligible customer-generators.

(ii) For Southern California Edison Company, when it has made 2,240 megawatts of nameplate generating capacity available to eligible customer-generators.

(iii) For Pacific Gas and Electric Company, when it has made 2,409 megawatts of nameplate generating capacity available to eligible customer-generators.

(C) Every large electrical corporation shall file a monthly report with the commission detailing the progress toward the net energy metering program limit established in subparagraph (B). The report shall include separate calculations on progress toward the limits based on operating solar energy systems, cumulative numbers of interconnection requests for net energy metering eligible systems, and any other criteria required by the commission.

(D) Beginning July 1, 2017, or upon reaching the net metering program limit of subparagraph (B), whichever is earlier, the obligation of a large electrical corporation to provide service pursuant to a standard contract or tariff shall be pursuant to Section 2827.1 and applicable state and federal requirements.

(d) Every electric utility shall make all necessary forms and contracts for net energy metering and net surplus electricity compensation service available for download from the Internet.

(e) (1) Every electric utility shall ensure that requests for establishment of net energy metering and net surplus electricity compensation are processed in a time period not exceeding that for similarly situated customers requesting new electric service, but not to exceed 30 working days from the date it receives a completed application form for net energy metering service or net surplus electricity compensation, including a signed interconnection agreement from an eligible customer-generator and the electric inspection clearance from the governmental authority having jurisdiction.

(2) Every electric utility shall ensure that requests for an interconnection agreement from an eligible customer-generator are processed in a time period not to exceed 30 working days from the date it receives a completed application form from the eligible customer-generator for an interconnection agreement.

(3) If an electric utility is unable to process a request within the allowable timeframe pursuant to paragraph (1) or (2), it shall notify the eligible customer-generator and the ratemaking authority of the reason for its inability to process the request and the expected completion date.

(f) (1) If a customer participates in direct transactions pursuant to paragraph (1) of subdivision (b) of Section 365, or Section 365.1, with an electric service provider that does not provide distribution service for the direct transactions, the electric utility that provides distribution service for the eligible customer-generator is not obligated to provide net energy metering or net surplus electricity compensation to the customer.

(2) If a customer participates in direct transactions pursuant to paragraph (1) of subdivision (b) of Section 365 or 365.1 with an electric service provider, and the customer is an eligible customer-generator, the electric utility that provides distribution service for the direct transactions may recover from the customer s electric service provider the incremental costs of metering and billing service related to net energy metering and net surplus electricity compensation in an amount set by the ratemaking authority.

(g) Except for the time-variant kilowatthour pricing portion of any tariff adopted by the commission pursuant to paragraph (4) of subdivision (a) of Section 2851, each net energy metering contract or tariff shall be identical, with respect to rate structure, all retail rate components, and any monthly charges, to the contract or tariff to which the same customer would be assigned if the customer did not use a renewable electrical generation facility, except that eligible customer-generators shall not be assessed standby charges on the electrical generating capacity or the kilowatthour production of a renewable electrical generation facility. The charges for all retail rate components for eligible customer-generators shall be based exclusively on the customer-generator s net kilowatthour consumption over a 12-month period, without regard to the eligible customer-generator s choice as to from whom it purchases electricity that is not self-generated. Any new or additional demand charge, standby charge, customer charge, minimum monthly charge, interconnection charge, or any other charge that would increase an eligible customer-generator s costs beyond those of other customers who are not eligible customer-generators in the rate class to which the eligible customer-generator would otherwise be assigned if the customer did not own, lease, rent, or otherwise operate a renewable electrical generation facility is contrary to the intent of this section, and shall not form a part of net energy metering contracts or tariffs.

(h) For eligible customer-generators, the net energy metering calculation shall be made by measuring the difference between the electricity supplied to the eligible customer-generator and the electricity generated by the eligible customer-generator and fed back to the electrical grid over a 12-month period. The following rules shall apply to the annualized net metering calculation:

(1) The eligible residential or small commercial customer-generator, at the end of each 12-month period following the date of final interconnection of the eligible customer-generator s system with an electric utility, and at each anniversary date thereafter, shall be billed for electricity used during that 12-month period. The electric utility shall determine if the eligible residential or small commercial customer-generator was a net consumer or a net surplus customer-generator during that period.

(2) At the end of each 12-month period, where the electricity supplied during the period by the electric utility exceeds the electricity generated by the eligible residential or small commercial customer-generator during that same period, the eligible residential or small commercial customer-generator is a net electricity consumer and the electric utility shall be owed compensation for the eligible customer-generator s net kilowatthour consumption over that 12-month period. The compensation owed for the eligible residential or small commercial customer-generator s consumption shall be calculated as follows:

(A) For all eligible customer-generators taking service under contracts or tariffs employing baseline and over baseline rates, any net monthly consumption of electricity shall be calculated according to the terms of the contract or tariff to which the same customer would be assigned to, or be eligible for, if the customer was not an eligible customer-generator. If those same customer-generators are net generators over a billing period, the net kilowatthours generated shall be valued at the same price per kilowatthour as the electric utility would charge for the baseline quantity of electricity during that billing period, and if the number of kilowatthours generated exceeds the baseline quantity, the excess shall be valued at the same price per kilowatthour as the electric utility would charge for electricity over the baseline quantity during that billing period.

(B) For all eligible customer-generators taking service under contracts or tariffs employing time-of-use rates, any net monthly consumption of electricity shall be calculated according to the terms of the contract or tariff to which the same customer would be assigned, or be eligible for, if the customer was not an eligible customer-generator. When those same customer-generators are net generators during any discrete time-of-use period, the net kilowatthours produced shall be valued at the same price per kilowatthour as the electric utility would charge for retail kilowatthour sales during that same time-of-use period. If the eligible customer-generator s time-of-use electrical meter is unable to measure the flow of electricity in two directions, paragraph (1) of subdivision (c) shall apply.

(C) For all eligible residential and small commercial customer-generators and for each billing period, the net balance of moneys owed to the electric utility for net consumption of electricity or credits owed to the eligible customer-generator for net generation of electricity shall be carried forward as a monetary value until the end of each 12-month period. For all eligible commercial, industrial, and agricultural customer-generators, the net balance of moneys owed shall be paid in accordance with the electric utility s normal billing cycle, except that if the eligible commercial, industrial, or agricultural customer-generator is a net electricity producer over a normal billing cycle, any excess kilowatthours generated during the billing cycle shall be carried over to the following billing period as a monetary value, calculated according to the procedures set forth in this section, and appear as a credit on the eligible commercial, industrial, or agricultural customer-generator s account, until the end of the annual period when paragraph (3) shall apply.

(3) At the end of each 12-month period, where the electricity generated by the eligible customer-generator during the 12-month period exceeds the electricity supplied by the electric utility during that same period, the eligible customer-generator is a net surplus customer-generator and the electric utility, upon an affirmative election by the net surplus customer-generator, shall either (A) provide net surplus electricity compensation for any net surplus electricity generated during the prior 12-month period, or (B) allow the net surplus customer-generator to apply the net surplus electricity as a credit for kilowatthours subsequently supplied by the electric utility to the net surplus customer-generator. For an eligible customer-generator that does not affirmatively elect to receive service pursuant to net surplus electricity compensation, the electric utility shall retain any excess kilowatthours generated during the prior 12-month period. The eligible customer-generator not affirmatively electing to receive service pursuant to net surplus electricity compensation shall not be owed any compensation for the net surplus electricity unless the electric utility enters into a purchase agreement with the eligible customer-generator for those excess kilowatthours. Every electric utility shall provide notice to eligible customer-generators that they are eligible to receive net surplus electricity compensation for net surplus electricity, that they must elect to receive net surplus electricity compensation, and that the 12-month period commences when the electric utility receives the eligible customer-generator s election. For an electric utility that is an electrical corporation or electrical cooperative, the commission may adopt requirements for providing notice and the manner by which eligible customer-generators may elect to receive net surplus electricity compensation.

(4) (A) An eligible customer-generator with multiple meters may elect to aggregate the electrical load of the meters located on the property where the renewable electrical generation facility is located and on all property adjacent or contiguous to the property on which the renewable electrical generation facility is located, if those properties are solely owned, leased, or rented by the eligible customer-generator. If the eligible customer-generator elects to aggregate the electric load pursuant to this paragraph, the electric utility shall use the aggregated load for the purpose of determining whether an eligible customer-generator is a net consumer or a net surplus customer-generator during a 12-month period.

(B) If an eligible customer-generator chooses to aggregate pursuant to subparagraph (A), the eligible customer-generator shall be permanently ineligible to receive net surplus electricity compensation, and the electric utility shall retain any kilowatthours in excess of the eligible customer-generator s aggregated electrical load generated during the 12-month period.

(C) If an eligible customer-generator with multiple meters elects to aggregate the electrical load of those meters pursuant to subparagraph (A), and different rate schedules are applicable to service at any of those meters, the electricity generated by the renewable electrical generation facility shall be allocated to each of the meters in proportion to the electrical load served by those meters. For example, if the eligible customer-generator receives electric service through three meters, two meters being at an agricultural rate that each provide service to 25 percent of the customer s total load, and a third meter, at a commercial rate, that provides service to 50 percent of the customer s total load, then 50 percent of the electrical generation of the eligible renewable generation facility shall be allocated to the third meter that provides service at the commercial rate and 25 percent of the generation shall be allocated to each of the two meters providing service at the agricultural rate. This proportionate allocation shall be computed each billing period.

(D) This paragraph shall not become operative for an electrical corporation unless the commission determines that allowing eligible customer-generators to aggregate their load from multiple meters will not result in an increase in the expected revenue obligations of customers who are not eligible customer-generators. The commission shall make this determination by September 30, 2013. In making this determination, the commission shall determine if there are any public purpose or other noncommodity charges that the eligible customer-generators would pay pursuant to the net energy metering program as it exists prior to aggregation, that the eligible customer-generator would not pay if permitted to aggregate the electrical load of multiple meters pursuant to this paragraph.

(E) A local publicly owned electric utility or electrical cooperative shall only allow eligible customer-generators to aggregate their load if the utility s ratemaking authority determines that allowing eligible customer-generators to aggregate their load from multiple meters will not result in an increase in the expected revenue obligations of customers that are not eligible customer-generators. The ratemaking authority of a local publicly owned electric utility or electrical cooperative shall make this determination within 180 days of the first request made by an eligible customer-generator to aggregate their load. In making the determination, the ratemaking authority shall determine if there are any public purpose or other noncommodity charges that the eligible customer-generator would pay pursuant to the net energy metering or co-energy metering program of the utility as it exists prior to aggregation, that the eligible customer-generator would not pay if permitted to aggregate the electrical load of multiple meters pursuant to this paragraph. If the ratemaking authority determines that load aggregation will not cause an incremental rate impact on the utility s customers that are not eligible customer-generators, the local publicly owned electric utility or electrical cooperative shall permit an eligible customer-generator to elect to aggregate the electrical load of multiple meters pursuant to this paragraph. The ratemaking authority may reconsider any determination made pursuant to this subparagraph in a subsequent public proceeding.

(F) For purposes of this paragraph, parcels that are divided by a street, highway, or public thoroughfare are considered contiguous, provided they are otherwise contiguous and under the same ownership.

(G) An eligible customer-generator may only elect to aggregate the electrical load of multiple meters if the renewable electrical generation facility, or a combination of those facilities, has a total generating capacity of not more than one megawatt.

(H) Notwithstanding subdivision (g), an eligible customer-generator electing to aggregate the electrical load of multiple meters pursuant to this subdivision shall remit service charges for the cost of providing billing services to the electric utility that provides service to the meters.

(5) (A) The ratemaking authority shall establish a net surplus electricity compensation valuation to compensate the net surplus customer-generator for the value of net surplus electricity generated by the net surplus customer-generator. The commission shall establish the valuation in a ratemaking proceeding. The ratemaking authority for a local publicly owned electric utility shall establish the valuation in a public proceeding. The net surplus electricity compensation valuation shall be established so as to provide the net surplus customer-generator just and reasonable compensation for the value of net surplus electricity, while leaving other ratepayers unaffected. The ratemaking authority shall determine whether the compensation will include, where appropriate justification exists, either or both of the following components:

(i) The value of the electricity itself.

(ii) The value of the renewable attributes of the electricity.

(B) In establishing the rate pursuant to subparagraph (A), the ratemaking authority shall ensure that the rate does not result in a shifting of costs between eligible customer-generators and other bundled service customers.

(6) (A) Upon adoption of the net surplus electricity compensation rate by the ratemaking authority, any renewable energy credit, as defined in Section 399.12, for net surplus electricity purchased by the electric utility shall belong to the electric utility. Any renewable energy credit associated with electricity generated by the eligible customer-generator that is utilized by the eligible customer-generator shall remain the property of the eligible customer-generator.

(B) Upon adoption of the net surplus electricity compensation rate by the ratemaking authority, the net surplus electricity purchased by the electric utility shall count toward the electric utility s renewables portfolio standard annual procurement targets for the purposes of paragraph (1) of subdivision (b) of Section 399.15, or for a local publicly owned electric utility, the renewables portfolio standard annual procurement targets established pursuant to Section 399.30.

(7) The electric utility shall provide every eligible residential or small commercial customer-generator with net electricity consumption and net surplus electricity generation information with each regular bill. That information shall include the current monetary balance owed the electric utility for net electricity consumed, or the net surplus electricity generated, since the last 12-month period ended. Notwithstanding this subdivision, an electric utility shall permit that customer to pay monthly for net energy consumed.

(8) If an eligible residential or small commercial customer-generator terminates the customer relationship with the electric utility, the electric utility shall reconcile the eligible customer-generator s consumption and production of electricity during any part of a 12-month period following the last reconciliation, according to the requirements set forth in this subdivision, except that those requirements shall apply only to the months since the most recent 12-month bill.

(9) If an electric service provider or electric utility providing net energy metering to a residential or small commercial customer-generator ceases providing that electric service to that customer during any 12-month period, and the customer-generator enters into a new net energy metering contract or tariff with a new electric service provider or electric utility, the 12-month period, with respect to that new electric service provider or electric utility, shall commence on the date on which the new electric service provider or electric utility first supplies electric service to the customer-generator.

(i) Notwithstanding any other provisions of this section, paragraphs (1), (2), and (3) shall apply to an eligible customer-generator with a capacity of more than 10 kilowatts, but not exceeding one megawatt, that receives electric service from a local publicly owned electric utility that has elected to utilize a co-energy metering program unless the local publicly owned electric utility chooses to provide service for eligible customer-generators with a capacity of more than 10 kilowatts in accordance with subdivisions (g) and (h):

(1) The eligible customer-generator shall be required to utilize a meter, or multiple meters, capable of separately measuring electricity flow in both directions. All meters shall provide time-of-use measurements of electricity flow, and the customer shall take service on a time-of-use rate schedule. If the existing meter of the eligible customer-generator is not a time-of-use meter or is not capable of measuring total flow of electricity in both directions, the eligible customer-generator shall be responsible for all expenses involved in purchasing and installing a meter that is both time-of-use and able to measure total electricity flow in both directions. This subdivision shall not restrict the ability of an eligible customer-generator to utilize any economic incentives provided by a governmental agency or an electric utility to reduce its costs for purchasing and installing a time-of-use meter.

(2) The consumption of electricity from the local publicly owned electric utility shall result in a cost to the eligible customer-generator to be priced in accordance with the standard rate charged to the eligible customer-generator in accordance with the rate structure to which the customer would be assigned if the customer did not use a renewable electrical generation facility. The generation of electricity provided to the local publicly owned electric utility shall result in a credit to the eligible customer-generator and shall be priced in accordance with the generation component, established under the applicable structure to which the customer would be assigned if the customer did not use a renewable electrical generation facility.

(3) All costs and credits shall be shown on the eligible customer-generator s bill for each billing period. In any months in which the eligible customer-generator has been a net consumer of electricity calculated on the basis of value determined pursuant to paragraph (2), the customer-generator shall owe to the local publicly owned electric utility the balance of electricity costs and credits during that billing period. In any billing period in which the eligible customer-generator has been a net producer of electricity calculated on the basis of value determined pursuant to paragraph (2), the local publicly owned electric utility shall owe to the eligible customer-generator the balance of electricity costs and credits during that billing period. Any net credit to the eligible customer-generator of electricity costs may be carried forward to subsequent billing periods, provided that a local publicly owned electric utility may choose to carry the credit over as a kilowatthour credit consistent with the provisions of any applicable contract or tariff, including any differences attributable to the time of generation of the electricity. At the end of each 12-month period, the local publicly owned electric utility may reduce any net credit due to the eligible customer-generator to zero.

(j) A renewable electrical generation facility used by an eligible customer-generator shall meet all applicable safety and performance standards established by the National Electrical Code, the Institute of Electrical and Electronics Engineers, and accredited testing laboratories, including Underwriters Laboratories Incorporated and, where applicable, rules of the commission regarding safety and reliability. A customer-generator whose renewable electrical generation facility meets those standards and rules shall not be required to install additional controls, perform or pay for additional tests, or purchase additional liability insurance.

(k) If the commission determines that there are cost or revenue obligations for an electrical corporation that may not be recovered from customer-generators acting pursuant to this section, those obligations shall remain within the customer class from which any shortfall occurred and shall not be shifted to any other customer class. Net energy metering and co-energy metering customers shall not be exempt from the public goods charges imposed pursuant to Article 7 (commencing with Section 381), Article 8 (commencing with Section 385), or Article 15 (commencing with Section 399) of Chapter 2.3 of Part 1.

(l) A net energy metering, co-energy metering, or wind energy co-metering customer shall reimburse the Department of Water Resources for all charges that would otherwise be imposed on the customer by the commission to recover bond-related costs pursuant to an agreement between the commission and the Department of Water Resources pursuant to Section 80110 of the Water Code, as well as the costs of the department equal to the share of the department s estimated net unavoidable power purchase contract costs attributable to the customer. The commission shall incorporate the determination into an existing proceeding before the commission, and shall ensure that the charges are nonbypassable. Until the commission has made a determination regarding the nonbypassable charges, net energy metering, co-energy metering, and wind energy co-metering shall continue under the same rules, procedures, terms, and conditions as were applicable on December 31, 2002.

(m) In implementing the requirements of subdivisions (k) and (l), an eligible customer-generator shall not be required to replace its existing meter except as set forth in paragraph (1) of subdivision (c), nor shall the electric utility require additional measurement of usage beyond that which is necessary for customers in the same rate class as the eligible customer-generator.

(n) It is the intent of the Legislature that the Treasurer incorporate net energy metering, including net surplus electricity compensation, co-energy metering, and wind energy co-metering projects undertaken pursuant to this section as sustainable building methods or distributive energy technologies for purposes of evaluating low-income housing projects.

(Amended by Stats. 2014, Ch. 36, Sec. 22. Effective June 20, 2014.)



2827.1

(a) For purposes of this section, eligible customer-generator, large electrical corporation, and renewable electrical generation facility have the same meanings as defined in Section 2827.

(b) Notwithstanding any other law, the commission shall develop a standard contract or tariff, which may include net energy metering, for eligible customer-generators with a renewable electrical generation facility that is a customer of a large electrical corporation no later than December 31, 2015. The commission may develop the standard contract or tariff prior to December 31, 2015, and may require a large electrical corporation that has reached the net energy metering program limit of subparagraph (B) of paragraph (4) of subdivision (c) of Section 2827 to offer the standard contract or tariff to eligible customer-generators. A large electrical corporation shall offer the standard contract or tariff to an eligible customer-generator beginning July 1, 2017, or prior to that date if ordered to do so by the commission because it has reached the net energy metering program limit of subparagraph (B) of paragraph (4) of subdivision (c) of Section 2827. The commission may revise the standard contract or tariff as appropriate to achieve the objectives of this section. In developing the standard contract or tariff, the commission shall do all of the following:

(1) Ensure that the standard contract or tariff made available to eligible customer-generators ensures that customer-sited renewable distributed generation continues to grow sustainably and include specific alternatives designed for growth among residential customers in disadvantaged communities.

(2) Establish terms of service and billing rules for eligible customer-generators.

(3) Ensure that the standard contract or tariff made available to eligible customer-generators is based on the costs and benefits of the renewable electrical generation facility.

(4) Ensure that the total benefits of the standard contract or tariff to all customers and the electrical system are approximately equal to the total costs.

(5) Allow projects greater than one megawatt that do not have significant impact on the distribution grid to be built to the size of the onsite load if the projects with a capacity of more than one megawatt are subject to reasonable interconnection charges established pursuant to the commission s Electric Rule 21 and applicable state and federal requirements.

(6) Establish a transition period during which eligible customer-generators taking service under a net energy metering tariff or contract prior to July 1, 2017, or until the electrical corporation reaches its net energy metering program limit pursuant to subparagraph (B) of paragraph (4) of subdivision (c) of Section 2827, whichever is earlier, shall be eligible to continue service under the previously applicable net energy metering tariff for a length of time to be determined by the commission by March 31, 2014. Any rules adopted by the commission shall consider a reasonable expected payback period based on the year the customer initially took service under the tariff or contract authorized by Section 2827.

(7) The commission shall determine which rates and tariffs are applicable to customer generators only during a rulemaking proceeding. Any fixed charges for residential customer generators that differ from the fixed charges allowed pursuant to subdivision (f) of Section 739.9 shall be authorized only in a rulemaking proceeding involving every large electrical corporation. The commission shall ensure customer generators are provided electric service at rates that are just and reasonable.

(c) Beginning July 1, 2017, or when ordered to do so by the commission because the large electrical corporation has reached its capacity limitation of subparagraph (B) of paragraph (4) of subdivision (c) of Section 2827, all new eligible customer-generators shall be subject to the standard contract or tariff developed by the commission and any rules, terms, and rates developed pursuant to subdivision (b). There shall be no limitation on the amount of generating capacity or number of new eligible customer-generators entitled to receive service pursuant to the standard contract or tariff after July 1, 2017. An eligible customer-generator that has received service under a net energy metering standard contract or tariff pursuant to Section 2827 that is no longer eligible to receive service shall be eligible to receive service pursuant to the standard contract or tariff developed by the commission pursuant to this section.

(Added by Stats. 2013, Ch. 611, Sec. 11. Effective January 1, 2014.)



2827.3

(a) By October 1, 2013, the commission shall complete a study to determine who benefits from, and who bears the economic burden, if any, of, the net energy metering program authorized pursuant to Section 2827, and to determine the extent to which each class of ratepayers and each region of the state receiving service under the net energy metering program is paying the full cost of the services provided to them by electrical corporations, and the extent to which those customers pay their share of the costs of public purpose programs. In evaluating program costs and benefits for purposes of the study, the commission shall consider all electricity generated by renewable electric generating systems, including the electricity used onsite to reduce a customer s consumption of electricity that otherwise would be supplied through the electrical grid, as well as the electrical output that is being fed back to the electrical grid for which the customer receives credit or net surplus electricity compensation under net energy metering. The study shall quantify the costs and benefits of net energy metering to participants and nonparticipants and shall further disaggregate the results by utility, customer class, and household income groups within the residential class. The study shall further gather and present data on the income distribution of residential net energy metering participants. In order to assess the costs and benefits at various levels of net energy metering implementation, the study shall be conducted using multiple net energy metering penetration scenarios, including, at a minimum, the capacity needed to reach the solar photovoltaic goals of the California Solar Initiative pursuant to Section 25780 of the Public Resources Code, and the estimated net energy metering capacity under the 5-percent minimum requirement of paragraphs (1) and (4) of subdivision (c) of Section 2827.

(b) (1) The commission shall report the results of the study to the Legislature within 30 days of its completion.

(2) The report shall be submitted in compliance with Section 9795 of the Government Code.

(3) Pursuant to Section 10231.5 of the Government Code, this section is repealed on July 1, 2017.

(Added by renumbering Section 2827.1 by Stats. 2013, Ch. 611, Sec. 10. Effective January 1, 2014. Repealed as of July 1, 2017, by its own provisions.)



2827.7

Generation eligible for net energy metering that has all local and state permits required to commence construction on or before December 31, 2002, and has completed construction on or before September 30, 2003, shall be entitled, regardless of any change in customer or ownership of the energy system, for the life of the installation, to the net energy metering terms in effect on the date the local and state permits were acquired.

(Amended by Stats. 2002, Ch. 836, Sec. 4. Effective January 1, 2003.)



2827.8

Notwithstanding any other provisions of this article, the following provisions apply to an eligible customer-generator utilizing wind energy co-metering with a capacity of more than 50 kilowatts, but not exceeding one megawatt, unless approved by the electric service provider.

(a) The eligible customer-generator shall be required to utilize a meter, or multiple meters, capable of separately measuring electricity flow in both directions. Nothing in this section precludes the use of advanced metering infrastructure devices. All meters shall provide time-of-use measurements of electricity flow, and the customer shall take service on a time-of-use rate schedule. If the existing meter of the eligible customer-generator is not a time-of-use meter or is not capable of measuring total flow of energy in both directions, the eligible customer-generator is responsible for all expenses involved in purchasing and installing a meter that is both time-of-use and able to measure total electricity flow in both directions. This subdivision shall not restrict the ability of an eligible customer-generator to utilize any economic incentives provided by a government agency or the electric service provider to reduce its costs for purchasing and installing a time-of-use meter.

(b) The consumption of electricity from the electric service provider for wind energy co-metering by an eligible customer-generator shall be priced in accordance with the standard rate charged to the eligible customer-generator in accordance with the rate structure to which the customer would be assigned if the customer did not use an eligible wind electrical generating facility. The generation of electricity provided to the electric service provider shall result in a credit to the eligible customer-generator and shall be priced in accordance with the generation component, excluding surcharges to cover the purchase of power by the Department of Water Resources, established under the applicable structure to which the customer would be assigned if the customer did not use an eligible wind electrical generating facility.

(Amended by Stats. 2012, Ch. 609, Sec. 2. Effective January 1, 2013.)



2827.10

(a) As used in this section, the following terms have the following meanings:

(1) Electrical corporation means an electrical corporation, as defined in Section 218.

(2) Eligible fuel cell electrical generating facility means a facility that includes the following:

(A) Integrated powerplant systems containing a stack, tubular array, or other functionally similar configuration used to electrochemically convert fuel to electric energy.

(B) An inverter and fuel processing system where necessary.

(C) Other plant equipment, including heat recovery equipment, necessary to support the plant s operation or its energy conversion.

(3) (A) Eligible fuel cell customer-generator means a customer of an electrical corporation that meets all the following criteria:

(i) Uses a fuel cell electrical generating facility with a capacity of not more than one megawatt that is located on or adjacent to the customer s owned, leased, or rented premises, is interconnected and operates in parallel with the electrical grid while the grid is operational or in a grid independent mode when the grid is nonoperational, and is sized to offset part or all of the eligible fuel cell customer-generator s own electrical requirements.

(ii) Is the recipient of local, state, or federal funds, or who self-finances projects designed to encourage the development of eligible fuel cell electrical generating facilities.

(iii) Uses technology the commission has determined will achieve reductions in emissions of greenhouse gases pursuant to subdivision (b), and meets the emission requirements for eligibility for funding set forth in subdivision (c), of Section 379.6.

(B) For purposes of this paragraph, a person or entity is a customer of the electrical corporation if the customer is physically located within the service territory of the electrical corporation and receives bundled service, distribution service, or transmission service from the electrical corporation.

(4) Net energy metering means measuring the difference between the electricity supplied through the electrical grid and the difference between the electricity generated by an eligible fuel cell electrical generating facility and fed back to the electrical grid over a 12-month period as described in subdivision (e). Net energy metering shall be accomplished using a time-of-use meter capable of registering the flow of electricity in two directions. If the existing electrical meter of an eligible fuel cell customer-generator is not capable of measuring the flow of electricity in two directions, the eligible fuel cell customer-generator shall be responsible for all expenses involved in purchasing and installing a meter that is able to measure electricity flow in two directions. If an additional meter or meters are installed, the net energy metering calculation shall yield a result identical to that of a time-of-use meter.

(b) (1) Every electrical corporation, not later than March 1, 2004, shall file with the commission a standard tariff providing for net energy metering for eligible fuel cell customer-generators, consistent with this section. Subject to the limitation in subdivision (f), every electrical corporation shall make this tariff available to eligible fuel cell customer-generators upon request, on a first-come-first-served basis, until the total cumulative rated generating capacity of the eligible fuel cell electrical generating facilities receiving service pursuant to the tariff reaches a level equal to its proportionate share of a statewide limitation of 500 megawatts cumulative rated generation capacity served under this section. The proportionate share shall be calculated based on the ratio of the electrical corporation s peak demand compared to the total statewide peak demand.

(2) To continue the growth of the market for onsite electric generation using fuel cells, the commission may review and incrementally raise the limitation established in paragraph (1) on the total cumulative rated generating capacity of the eligible fuel cell electrical generating facilities receiving service pursuant to the tariff in paragraph (1).

(c) In determining the eligibility for the cumulative rated generating capacity within an electrical corporation s service territory, preference shall be given to facilities that, at the time of installation, are located in a community with significant exposure to air contaminants or localized air contaminants, or both, including, but not limited to, communities of minority populations or low-income populations, or both, based on the ambient air quality standards established pursuant to Section 39607 of the Health and Safety Code.

(d) (1) Each net energy metering contract or tariff shall be identical, with respect to rate structure, all retail rate components, and any monthly charges, to the contract or tariff to which the customer would be assigned if the customer was not an eligible fuel cell customer-generator. Any new or additional demand charge, standby charge, customer charge, minimum monthly charge, interconnection charge, or other charge that would increase an eligible fuel cell customer-generator s costs beyond those of other customers in the rate class to which the eligible fuel cell customer-generator would otherwise be assigned are contrary to the intent of the Legislature in enacting this section, and may not form a part of net energy metering tariffs.

(2) The commission shall authorize an electrical corporation to charge a fuel cell customer-generator a fee based on the cost to the utility associated with providing interconnection inspection services for that fuel cell customer-generator.

(e) The net metering calculation shall be made by measuring the difference between the electricity supplied to the eligible fuel cell customer-generator and the electricity generated by the eligible fuel cell customer-generator and fed back to the electrical grid over a 12-month period. The following rules shall apply to the annualized metering calculation:

(1) The eligible fuel cell customer-generator shall, at the end of each 12-month period following the date of final interconnection of the eligible fuel cell electrical generating facility with an electrical corporation, and at each anniversary date thereafter, be billed for electricity used during that period. The electrical corporation shall determine if the eligible fuel cell customer-generator was a net consumer or a net producer of electricity during that period. For purposes of determining if the eligible fuel cell customer-generator was a net consumer or a net producer of electricity during that period, the electrical corporation shall aggregate the electrical load of the meters located on the property where the eligible fuel cell electrical generation facility is located and on all property adjacent or contiguous to the property on which the facility is located, if those properties are solely owned, leased, or rented by the eligible fuel cell customer-generator. Each aggregated account shall be billed and measured according to a time-of-use rate schedule.

(2) At the end of each 12-month period, where the electricity supplied during the period by the electrical corporation exceeds the electricity generated by the eligible fuel cell customer-generator during that same period, the eligible fuel cell customer-generator is a net electricity consumer and the electrical corporation shall be owed compensation for the eligible fuel cell customer-generator s net kilowatthour consumption over that same period. The compensation owed for the eligible fuel cell customer-generator s consumption shall be calculated as follows:

(A) The generation charges for any net monthly consumption of electricity shall be calculated according to the terms of the tariff to which the same customer would be assigned to or be eligible for if the customer was not an eligible fuel cell customer-generator. When the eligible fuel cell customer-generator is a net generator during any discrete time-of-use period, the net kilowatthours produced shall be valued at the same price per kilowatthour as the electrical corporation would charge for retail kilowatthour sales for generation, exclusive of any surcharges, during that same time-of-use period. If the eligible fuel cell customer-generator s time-of-use electrical meter is unable to measure the flow of electricity in two directions, paragraph (4) of subdivision (a) shall apply. All other charges, other than generation charges, shall be calculated in accordance with the eligible fuel cell customer-generator s applicable tariff and based on the total kilowatthours delivered by the electrical corporation to the eligible fuel cell customer-generator. To the extent that charges for transmission and distribution services are recovered through demand charges in any particular month, no standby reservation charges shall apply in that monthly billing cycle.

(B) The net balance of moneys owed shall be paid in accordance with the electrical corporation s normal billing cycle.

(3) At the end of each 12-month period, where the electricity generated by the eligible fuel cell customer-generator during the 12-month period exceeds the electricity supplied by the electrical corporation during that same period, the eligible fuel cell customer-generator is a net electricity producer and the electrical corporation shall retain any excess kilowatthours generated during the prior 12-month period. The eligible fuel cell customer-generator shall not be owed any compensation for those excess kilowatthours.

(4) If an eligible fuel cell customer-generator terminates service with the electrical corporation, the electrical corporation shall reconcile the eligible fuel cell customer-generator s consumption and production of electricity during any 12-month period.

(f) No fuel cell electrical generating facility shall be eligible for the tariff unless it commences operation prior to January 1, 2017, unless a later enacted statute, that is chaptered before January 1, 2017, extends this eligibility commencement date. The tariff shall remain in effect for an eligible fuel cell electrical generating facility that commences operation pursuant to the tariff prior to January 1, 2017. A fuel cell customer-generator shall be eligible for the tariff established pursuant to this section only for the operating life of the eligible fuel cell electrical generating facility.

(Amended by Stats. 2013, Ch. 611, Sec. 12. Effective January 1, 2014.)



2828

(a) As used in this section, the following terms have the following meanings:

(1) Appropriate TOU tariff means the Time-of-Use tariff that would be applicable to the City and County of San Francisco account at the renewable electricity generation facility site if the facility at the site were a Pacific Gas and Electric Company bundled customer, as determined by Pacific Gas and Electric Company.

(2) Environmental attributes associated with the Hetch Hetchy Water and Power (HHWP) at-site renewable generation and HHWP remote renewable generation include, but are not limited to, the credits, benefits, emissions reductions, environmental air quality credits, and emissions reduction credits, offsets, and allowances, however entitled, resulting from the avoidance of the emissions of any gas, chemical, or other substance attributable to the Hetch Hetchy Water and Power renewable electricity generation facility owned by the City and County of San Francisco.

(3) HHWP at-site renewable generation means the electricity generated by renewable electricity generation facilities designated by the City and County of San Francisco pursuant to subdivision (b).

(4) HHWP remote renewable generation means the electricity generated by renewable electricity generation facilities designated by the City and County of San Francisco pursuant to subdivision (h), to provide electricity to qualifying remote load.

(5) Interconnection Agreement means the 1987 agreement between Pacific Gas and Electric Company and the City and County of San Francisco, as filed with and accepted by the Federal Energy Regulatory Commission (FERC), and as amended from time to time with FERC approval, which provides for rates for transmission, distribution, and sales of supplemental electricity to the City and County of San Francisco. Nothing in this section shall waive or modify the rights of parties under the Interconnection Agreement or the jurisdiction of the FERC over rates set forth in the Interconnection Agreement.

(6) Qualifying remote load means the electricity demand of the City and County of San Francisco for load served under the Interconnection Agreement, at sites that are separate from, and not adjacent to, the sites where the renewable electricity generation facility is located, and serviced through a meter or multiple meters other than those serving the sites where the renewable electricity generation facility is located. The separate or remote sites may be designated by the City and County of San Francisco, both inside and outside of the City and County of San Francisco. Where the separate or remote sites are outside the City and County of San Francisco, they shall be located within 20 miles of the City and County of San Francisco or within 20 miles of a HHWP remote renewable generation facility. There is no wattage limit on qualifying remote load.

(7) Renewable electricity generation facility means a facility for the generation of electricity that satisfies both of the following requirements:

(A) The facility uses biomass, solar thermal, photovoltaic, wind, geothermal, fuel cells using renewable fuels, small hydroelectric generation of 30 megawatts or less, digester gas, municipal solid waste conversion, landfill gas, ocean wave, ocean thermal, or tidal current, and any additions or enhancements to the facility using that technology.

(B) The facility is owned, or under lease or contract to, the City and County of San Francisco for at least a five-year term and for the full output of electricity from the facility.

(b) The City and County of San Francisco may elect to designate specific renewable electricity generation facilities as HHWP at-site renewable generation, if all of the following conditions are met:

(1) Total peak generating capacity does not exceed 15 megawatts.

(2) The renewable electricity generation facility utilizes a meter, or multiple meters, capable of separately measuring electricity flow in both directions. All meters shall provide time-of-use measurement information. If the existing meter at the site of the facility is not capable of providing time-of-use information or is not capable of separately measuring total flow of energy in both directions, the City and County of San Francisco is responsible for all expenses involved in purchasing and installing a meter or meters that are both capable of providing time-of-use information and able to separately measure total electricity flow in both directions.

(3) The amount of all electricity delivered to the electric grid by the designated HHWP at-site renewable generation is the property of Pacific Gas and Electric Company.

(4) The City and County of San Francisco does not sell electricity delivered to the electric grid from the designated HHWP at-site renewable generation to a third party.

(c) For each site of a renewable electricity generation facility that comprises the HHWP at-site renewable generation, Pacific Gas and Electric Company shall identify the appropriate TOU tariff for that site. Any electricity exported to the Pacific Gas and Electric Company grid at that site that is not generated from HHWP remote renewable generation pursuant to subdivision (h) shall, for each time-of-use period, result in a monetary credit to be applied monthly as a credit or offset against the invoice created pursuant to the Interconnection Agreement and shall be valued at the generation component of the appropriate TOU tariff. The commission shall determine if it is appropriate to increase the credit to reflect any additional value derived from the location or the environmental attributes of, the designated HHWP at-site renewable generation.

(d) Monthly charges and credit amounts for HHWP at-site renewable generation are interim and subject to an accounting true-up, consistent with commission policies and practices. The true-up shall be performed annually or upon the termination, for any reason, of the Interconnection Agreement. The true-up shall accomplish the following:

(1) If the total electricity delivered to the site by Pacific Gas and Electric Company since the previous true-up equals or exceeds the total electricity exported to the grid by the HHWP at-site renewable generation facility at the site, the City and County of San Francisco is a net electricity consumer at that site. For any HHWP at-site renewable generation site where the City and County of San Francisco is a net electricity consumer, a credit or offset shall be applied to reduce the obligations of the City and County of San Francisco to an invoice prepared pursuant to the Interconnection Agreement. If there is no invoiced obligation to be reduced, there is no applicable credit.

(2) If the total electricity delivered to the site by Pacific Gas and Electric Company since the previous true-up is less than the total electricity exported to the grid by the HHWP at-site renewable generation facility at the site, the City and County of San Francisco is a net electricity producer at that site. For any HHWP at-site renewable generation site where the City and County of San Francisco is a net electricity producer, the City and County of San Francisco shall receive no credit or offset for the electricity exported to the grid in excess of the electricity delivered to the site from the grid. For any site where the City and County of San Francisco is a net electricity producer, the City and County of San Francisco shall receive a credit or offset up to the amount of electricity delivered to the site from the grid. The credit or offset shall be applied to reduce the obligations of the City and County of San Francisco to an invoice prepared pursuant to the Interconnection Agreement. If there is no invoiced obligation to be reduced, there is no applicable credit or offset. Pacific Gas and Electric Company shall use the last-in, first-out method to determine what electricity delivered to the grid from the site will not earn a credit or offset.

(e) Pursuant to this section, the offset to charges under the Interconnection Agreement is the medium to convey credits earned under this section. Nothing in this section shall be construed to affect in any way the rights and obligations of the City and County of San Francisco and Pacific Gas and Electric Company under the Interconnection Agreement. If the Interconnection Agreement terminates, the City and County of San Francisco and Pacific Gas and Electric Company shall develop an alternative mechanism to convey credits earned under this section for HHWP at-site renewable generation and for HHWP remote renewable generation, in a manner that accomplishes the same result as that accomplished pursuant to the Interconnection Agreement.

(f) (1) Pacific Gas and Electric Company shall file an advice letter with the commission, that complies with this section, not later than 10 days after the City and County of San Francisco first designates the specific renewable electricity generation facilities that will comprise HHWP at-site renewable generation.

(2) The commission, within 30 days of the date of filing of the advice letter, shall approve the advice letter or specify conforming changes to be made by Pacific Gas and Electric Company to be filed in an amended advice letter within 30 days.

(g) The City and County of San Francisco may terminate its election pursuant to subdivisions (b), (c), (d), and (h), upon providing Pacific Gas and Electric Company with a minimum of 60 days written notice.

(h) (1) The City and County of San Francisco may elect to designate specific renewable electricity generation facilities or a portion of specific renewable electricity generation facilities as HHWP remote renewable generation and may use HHWP remote renewable generation to supply electricity to specific facilities designated as qualifying remote load up to the amount of electricity being used by the qualifying remote load.

(2) The City and County of San Francisco shall receive no credit or offset for the electricity exported to the grid from HHWP remote renewable generation, in excess of the electricity delivered from the grid to qualifying remote load.

(3) Pacific Gas and Electric Company shall accept any electricity exported to the grid as HHWP remote renewable generation, up to the amount of electricity being used during the corresponding time period by the qualifying remote load, and treat the electricity accepted as behind the meter generation that offsets the electrical usage of qualifying remote load. Additional rates may apply pursuant to paragraph (6).

(4) The City and County of San Francisco shall be responsible for scheduling the electricity exported to the grid from HHWP remote renewable generation.

(5) Both HHWP remote renewable generation sites and qualifying remote load sites shall have meters capable of measuring exports and usage of electricity that will support determination of credits or offsets pursuant to paragraph (2). The City and County of San Francisco shall be responsible for the costs of the meters required pursuant to this section.

(6) To compensate Pacific Gas and Electric Company for the use of its facilities, the City and County of San Francisco shall pay applicable distribution rates, transmission rates, or distribution and transmission rates, at rate levels determined by the Interconnection Agreement, for all energy delivered to qualifying remote load that comes from HHWP remote renewable generation. When HHWP remote renewable generation and the qualifying remote load it serves are located within the City and County of San Francisco and are interconnected at distribution voltage, the applicable rate for delivery of energy from HHWP remote renewable generation shall be reduced as negotiated pursuant to the Interconnection Agreement.

(7) The appropriate regulatory agency shall ensure that the delivery of electricity by HHWP remote renewable generation to qualifying remote load, and the granting of offsets to the City and County of San Francisco pursuant to this subdivision, do not result in a shifting of costs to bundled service customers, either immediately or over time.

(i) Hetch Hetchy Water and Power shall reimburse Pacific Gas and Electric Company for its reasonable study costs associated with HHWP remote and at-site renewable generation to address interconnection, consistent with applicable regulatory rules, and impacts upon the electric system resulting from the HHWP remote and at-site renewable generation. If the studies identify improvements necessary for the protection of the Pacific Gas and Electric Company electric system, for the protection of its employees, or to ensure reliable delivery of the electricity generated by the HHWP remote and at-site renewable generation facility to qualifying remote load, Hetch Hetchy Water and Power shall pay the reasonable costs of the improvements if it elects to designate the HHWP remote and at-site renewable generation facility to provide electricity for qualifying remote load.

(j) The interconnection of HHWP at-site renewable generation and HHWP remote renewable generation will be accomplished through one or more generator interconnection agreements pursuant to applicable regulatory rules and generator interconnection procedures.

(k) The City and County of San Francisco shall own the environmental attributes associated with the electricity delivered to the electric grid by HHWP at-site renewable generation and HHWP remote renewable generation unless it contracts otherwise.

(Amended by Stats. 2009, Ch. 598, Sec. 1. Effective January 1, 2010.)



2829

(a) For purposes of this section, the following terms have the following meanings:

(1) EBMUD means the East Bay Municipal Utility District organized and operating pursuant to Division 6 (commencing with Section 11501).

(2) Environmental attributes associated with the generation of electricity include the credits, benefits, emissions reductions, environmental air quality credits, and emissions reduction credits, offsets, and allowances, however entitled, resulting from the avoidance of the emissions of any gas, chemical, or other substance attributable to an electricity generation facility.

(b) To ensure that no electrical corporation operates its monopoly transmission and distribution system in a manner that impedes the ability of the EBMUD to reduce its electricity costs through the delivery of electricity generated by EBMUD, an electrical corporation shall meet the requirements of this section.

(c) An electrical corporation that owns and operates transmission and distribution facilities that deliver electricity at one or more locations to the EBMUD s system shall, upon request by EBMUD, and without discrimination or delay, use the same facilities to deliver electricity generated by EBMUD. EBMUD may elect to designate specific hydroelectric generation facilities owned by EBMUD for the generation of electricity to be delivered to EBMUD, if the following conditions are met:

(1) The amount of all electricity delivered to the electric grid by the designated EBMUD hydroelectric generation is the property of EBMUD.

(2) Ownership and use of the environmental attributes associated with the electricity delivered to the electric grid by EBMUD-designated hydroelectric generation is retained by EBMUD.

(d) (1) No rule, order, or tariff of the commission implementing direct transactions is applicable to electricity generated by EBMUD, that is delivered to EBMUD for its own use that is transported over the transmission and distribution system of an electrical corporation, pursuant to an election made by EBMUD pursuant to subdivision (c).

(2) Sections 365 and 366 are not applicable to electricity generated by EBMUD, that is delivered to EBMUD for its own use that is transported over the transmission and distribution system of an electrical corporation, pursuant to an election made by EBMUD pursuant to subdivision (c).

(e) To compensate an electrical corporation for the use of its facilities, EBMUD shall pay applicable rates approved by the commission for distribution, or distribution and transmission, or any transmission rates as required under federal law.

(f) On or before January 1, 2009, each electrical corporation that owns and operates transmission and distribution facilities that deliver electricity at one or more locations to the EBMUD system shall file an advice letter with the commission that complies with this section. The commission, within 150 days of the date of filing of the advice letter, shall approve the advice letter or specify conforming changes to be made by the electrical corporation, to be filed in an amended advice letter within 60 days.

(g) The commission shall ensure that the delivery of electricity from EBMUD-designated hydroelectric generation to the EBMUD service territory pursuant to this section does not result in a shifting of costs to the bundled service customers of an electrical corporation, either immediately or over time.

(Amended by Stats. 2008, Ch. 179, Sec. 196. Effective January 1, 2009.)









CHAPTER 7.5. Local Government Renewable Energy Self-Generation Program

2830

(a) As used in this section, the following terms have the following meanings:

(1) Benefiting account means an electricity account, or more than one account, located within the geographical boundaries of a local government or, for a campus, within the geographical boundary of the city, county, or city and county in which the campus is located, that is mutually agreed upon by the local government or campus and an electrical corporation.

(2) Bill credit means an amount of money credited to a benefiting account that is calculated based upon the time-of-use electricity generation component of the electricity usage charge of the generating account, multiplied by the quantities of electricity generated by an eligible renewable generating facility that are exported to the grid during the corresponding time period. Electricity is exported to the grid if it is generated by an eligible renewable generating facility, is not utilized onsite by the local government, and the electricity flows through the meter site and on to the electrical corporation s distribution or transmission infrastructure.

(3) Campus means an individual community college campus, individual California State University campus, or individual University of California campus.

(4) Eligible renewable generating facility means a generation facility that meets all of the following requirements:

(A) Has a generating capacity of no more than five megawatts.

(B) Is an eligible renewable energy resource, as defined in Article 16 (commencing with Section 399.11) of Part 1.

(C) Is located within the geographical boundary of the local government or, for a campus, within the geographical boundary of the city or city and county, if the campus is located in an incorporated area, or county, if the campus is located in an unincorporated area.

(D) Is owned by, operated by, or on property under the control of the local government or campus.

(E) Is sized to offset all or part of the electrical load of the benefiting account. For these purposes, premises that are leased by a local government or campus are under the control of the local government or campus.

(5) Generating account means the time-of-use electric service account of the local government or campus where the eligible renewable generating facility is located.

(6) Local government means a city, county, whether general law or chartered, city and county, special district, school district, political subdivision, or other local public agency, but shall not mean a joint powers authority, the state or any agency or department of the state, other than an individual campus of the University of California or the California State University.

(b) Subject to the limitation in subdivision (h), a local government may elect to receive electric service pursuant to this section if all of the following conditions are met:

(1) The local government designates one or more benefiting accounts to receive a bill credit.

(2) A benefiting account receives service under a time-of-use rate schedule.

(3) The benefiting account is the responsibility of, and serves property that is owned, operated, or on property under the control of the same local government that owns, operates, or controls the eligible renewable generating facility.

(4) The electrical output of the eligible renewable generating facility is metered for time of use to allow calculation of the bill credit based upon when the electricity is exported to the grid.

(5) All costs associated with the metering requirements of paragraphs (2) and (4) are the responsibility of the local government.

(6) All costs associated with interconnection are the responsibility of the local government. For purposes of this paragraph, interconnection has the same meaning as defined in Section 2803, except that it applies to the interconnection of an eligible renewable generating facility rather than the energy source of a private energy producer.

(7) The local government does not sell electricity exported to the electrical grid to a third party.

(8) All electricity exported to the grid by the local government that is generated by the eligible renewable generating facility becomes the property of the electrical corporation to which the facility is interconnected, but shall not be counted toward the electrical corporation s total retail sales for purposes of Article 16 (commencing with Section 399.11) of Chapter 2.3 of Part 1. Ownership of the renewable energy credits, as defined in Section 399.12, shall be the same as the ownership of the renewable energy credits associated with electricity that is net metered pursuant to Section 2827.

(9) An electrical corporation shall not be required to compensate a local government for electricity generated from an eligible renewable facility pursuant to this section in excess of the bill credits applied to the designated benefiting account. A local government renewable generation facility participating pursuant to this section shall not be eligible for any other tariff or program that requires an electrical corporation to purchase generation from that facility while participating in the local government renewable energy self-generation program pursuant to this section.

(c) (1) A benefiting account shall be billed for all electricity usage, and for each bill component, at the rate schedule applicable to the benefiting account, including any cost-responsibility surcharge or other cost recovery mechanism, as determined by the commission, to reimburse the Department of Water Resources for purchases of electricity, pursuant to Division 27 (commencing with Section 80000) of the Water Code.

(2) The bill shall then subtract the bill credit applicable to the benefiting account. The generation component credited to the benefiting account shall not include the cost-responsibility surcharge or other cost recovery mechanism, as determined by the commission, to reimburse the Department of Water Resources for purchases of electricity, pursuant to Division 27 (commencing with Section 80000) of the Water Code. The electrical corporation shall ensure that the local government receives the full bill credit.

(3) If, during the billing cycle, the generation component of the electricity usage charges exceeds the bill credit, the benefiting account shall be billed for the difference.

(4) If, during the billing cycle, the bill credit applied pursuant to paragraph (2) exceeds the generation component of the electricity usage charges, the difference shall be carried forward as a financial credit to the next billing cycle.

(5) After the electricity usage charge pursuant to paragraph (1) and the credit pursuant to paragraph (2) are determined for the last billing cycle of a 12-month period, any remaining credit resulting from the application of this section shall be reset to zero.

(d) The commission shall ensure that the transfer of a bill credit to a benefiting account does not result in a shifting of costs to bundled service subscribers. The costs associated with the transfer of a bill credit shall include all billing-related expenses.

(e) Not more frequently than once per year, and upon providing the electrical corporation with a minimum of 60 days notice, the local government may elect to change a benefiting account. Any credit resulting from the application of this section earned prior to the change in a benefiting account that has not been used as of the date of the change in the benefiting account shall be applied, and may only be applied, to a benefiting account as changed.

(f) A local government shall provide the electrical corporation to which the eligible renewable generating facility will be interconnected with not less than 60 days notice prior to the eligible renewable generating facility becoming operational. The electrical corporation shall file an advice letter with the commission that complies with this section not later than 30 days after receipt of the notice proposing a rate tariff for a benefiting account. The commission, within 30 days of the date of filing, shall approve the proposed tariff or specify conforming changes to be made by the electrical corporation to be filed in a new advice letter.

(g) The local government may terminate its election pursuant to subdivision (b), upon providing the electrical corporation with a minimum of 60 days notice. Should the local government sell its interest in the eligible renewable generating facility, or sell the electricity generated by the eligible renewable generating facility, in a manner other than required by this section, upon the date of either event, and the earliest date if both events occur, no further bill credit pursuant to paragraph (3) of subdivision (b) may be earned. Only credit earned prior to that date shall be made to a benefiting account.

(h) An electrical corporation is not obligated to provide a bill credit to a benefiting account that is not designated by a local government prior to the point in time that the combined statewide cumulative rated generating capacity of all eligible renewable generating facilities within the service territories of the state s three largest electrical corporations reaches 250 megawatts. Only those eligible renewable generating facilities that are providing bill credits to benefiting accounts pursuant to this section shall count toward reaching this 250-megawatt limitation. Each electrical corporation shall only be required to offer service or contracts under this section until that electrical corporation reaches its proportionate share of the 250-megawatt limitation based on the ratio of its peak demand to the total statewide peak demand of all electrical corporations.

(i) This chapter does not apply to an electrical corporation with 60,000 or fewer customer accounts.

(Amended by Stats. 2012, Ch. 162, Sec. 161. Effective January 1, 2013.)






CHAPTER 7.6. Green Tariff Shared Renewables Program

2831

The Legislature finds and declares all of the following:

(a) Building operational generating facilities that utilize sources of renewable energy within California, to supply the state s demand for electricity, provides significant financial, health, environmental, and workforce benefits to the State of California.

(b) The California Solar Initiative will achieve its goals, resulting in over 150,000 residential and commercial onsite installations of solar energy systems. However, the California Solar Initiative cannot reach all residents and businesses that want to participate and is limited to only solar energy systems and not other eligible renewable energy resources. A green tariff shared renewables program seeks to build on the success of the California Solar Initiative by expanding access to all eligible renewable energy resources to all ratepayers who are currently unable to access the benefits of onsite generation.

(c) There is widespread interest from many large institutional customers, including schools, colleges, universities, local governments, businesses, and the military, for the development of generation facilities that are eligible renewable energy resources to serve more than 33 percent of their energy needs.

(d) Public institutions will benefit from a green tariff shared renewables program s enhanced flexibility to participate in shared generation facilities that are eligible renewable energy resources.

(e) Building operational generating facilities that are eligible renewable energy resources creates jobs, reduces emissions of greenhouse gases, and promotes energy independence.

(f) Many large energy users in California have pursued onsite electrical generation from eligible renewable energy resources, but cannot achieve their goals due to rooftop or land space limitations, or size limits on net energy metering. The enactment of this chapter will create a mechanism whereby institutional customers, such as military installations, universities, and local governments, as well as commercial customers and groups of individuals, can meet their needs with electrical generation from eligible renewable energy resources.

(g) It is the intent of the Legislature that a green tariff shared renewables program be implemented in such a manner that facilitates a large, sustainable market for offsite electrical generation from facilities that are eligible renewable energy resources, while fairly compensating electrical corporations for the services they provide, without affecting nonparticipating ratepayers.

(h) It is the further intent of the Legislature that a green tariff shared renewables program be implemented in a manner that ensures nonparticipating ratepayer indifference for the remaining bundled service, direct access, and community choice aggregation customers.

(Added by Stats. 2013, Ch. 413, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 2834.)



2831.5

(a) This chapter shall be known, and may be cited, as the Green Tariff Shared Renewables Program.

(b) For purposes of this chapter, the following terms have the following meanings:

(1) Eligible renewable energy resource, renewable energy credit, and renewables portfolio standard have the same meaning as those terms have for the California Renewables Portfolio Standard Program (Article 16 (commencing with Section 399.11) of Chapter 2.3 of Part 1).

(2) Participating utility means an electrical corporation with 100,000 or more customer accounts in California.

(Added by Stats. 2013, Ch. 413, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 2834.)



2832

(a) On or before March 1, 2014, a participating utility shall file with the commission an application requesting approval of a green tariff shared renewables program to implement a program that the utility determines is consistent with the legislative findings and statements of intent of Section 2831. Nothing in this chapter limits an electrical corporation with less than 100,000 customer accounts in California from filing an application with the commission to administer a green tariff shared renewables program that is consistent with the legislative findings and statements of intent of Section 2831.

(b) On or before July 1, 2014, the commission shall issue a decision on the participating utility s application for a green tariff shared renewables program, determining whether to approve or disapprove it, with or without modifications.

(c) After notice and an opportunity for public comment, the commission shall approve an application by a participating utility for a green tariff shared renewables program if the commission determines that the program is reasonable and consistent with the legislative findings and statements of intent of Section 2831.

(d) The requirements of this chapter shall not apply to an electrical corporation that, prior to May 1, 2013, filed an application with the commission to have a green tariff shared renewables program, or an equivalent program of whatever name, provided the commission approves the application with a determination that the program does not shift costs to nonparticipating customers and the application is consistent with this chapter. If the commission has approved a settlement agreement relative to parties contesting an application filed prior to May 1, 2013, the requirements of this section shall not apply if the commission, within a reasonable period of time, requires revisions to the previously approved settlement agreement that requires the program to be consistent with this chapter.

(Added by Stats. 2013, Ch. 413, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 2834.)



2833

(a) The commission shall require a green tariff shared renewables program to be administered by a participating utility in accordance with this section.

(b) Generating facilities participating in a participating utility s green tariff shared renewables program shall be eligible renewable energy resources with a nameplate rated generating capacity not exceeding 20 megawatts, except for those generating facilities reserved for location in areas identified by the California Environmental Protection Agency as the most impacted and disadvantaged communities pursuant to paragraph (1) of subdivision (d), which shall not exceed one megawatt nameplate rated generating capacity.

(c) A participating utility shall use commission-approved tools and mechanisms to procure additional eligible renewable energy resources for the green tariff shared renewables program from electrical generation facilities that are in addition to those required by the California Renewables Portfolio Standard Program (Article 16 (commencing with Section 399.11) of Chapter 2.3 of Part 1). For purposes of this subdivision, commission-approved tools and mechanisms means those procurement methods approved by the commission for an electrical corporation to procure eligible renewable energy resources for purposes of meeting the procurement requirements of the California Renewables Portfolio Standard Program (Article 16 (commencing with Section 399.11) of Chapter 2.3 of Part 1).

(d) A participating utility shall permit customers within the service territory of the utility to purchase electricity pursuant to the tariff approved by the commission to implement the utility s green tariff shared renewables program, until the utility meets its proportionate share of a statewide limitation of 600 megawatts of customer participation, measured by nameplate rated generating capacity. The proportionate share shall be calculated based on the ratio of each participating utility s retail sales to total retail sales of electricity by all participating utilities. The commission may place other restrictions on purchases under a green tariff shared renewables program, including restricting participation to a certain level of capacity each year. The following restrictions shall apply to the statewide 600 megawatt limitation:

(1) (A) One hundred megawatts shall be reserved for facilities that are no larger than one megawatt nameplate rated generating capacity and that are located in areas previously identified by the California Environmental Protection Agency as the most impacted and disadvantaged communities. These communities shall be identified by census tract, and shall be determined to be the most impacted 20 percent based on results from the best available cumulative impact screening methodology designed to identify each of the following:

(i) Areas disproportionately affected by environmental pollution and other hazards that can lead to negative public health effects, exposure, or environmental degradation.

(ii) Areas with socioeconomic vulnerability.

(B) (1) For purposes of this paragraph, previously identified means identified prior to commencing construction of the facility.

(2) Not less than 100 megawatts shall be reserved for participation by residential class customers.

(3) Twenty megawatts shall be reserved for the City of Davis.

(e) To the extent possible, a participating utility shall seek to procure eligible renewable energy resources that are located in reasonable proximity to enrolled participants.

(f) A participating utility s green tariff shared renewables program shall support diverse procurement and the goals of commission General Order 156.

(g) A participating utility s green tariff shared renewables program shall not allow a customer to subscribe to more than 100 percent of the customer s electricity demand.

(h) Except as authorized by this subdivision, a participating utility s green tariff shared renewables program shall not allow a customer to subscribe to more than two megawatts of nameplate generating capacity. This limitation does not apply to a federal, state, or local government, school or school district, county office of education, the California Community Colleges, the California State University, or the University of California.

(i) A participating utility s green tariff shared renewables program shall not allow any single entity or its affiliates or subsidiaries to subscribe to more than 20 percent of any single calendar year s total cumulative rated generating capacity.

(j) To the extent possible, a participating utility shall actively market the utility s green tariff shared renewables program to low-income and minority communities and customers.

(k) Participating customers shall receive bill credits for the generation of a participating eligible renewable energy resource using the class average retail generation cost as established in the participating utility s approved tariff for the class to which the participating customer belongs, plus a renewables adjustment value representing the difference between the time-of-delivery profile of the eligible renewable energy resource used to serve the participating customer and the class average time-of-delivery profile and the resource adequacy value, if any, of the resource contained in the utility s green tariff shared renewables program. The renewables adjustment value applicable to a time-of-delivery profile of an eligible renewable energy resource shall be determined according to rules adopted by the commission. For these purposes, time-of-delivery profile refers to the daily generating pattern of a participating eligible renewable energy resource over time, the value of which is determined by comparing the generating pattern of that participating eligible renewable energy resource to the demand for electricity over time and other generating resources available to serve that demand.

(l) Participating customers shall pay a renewable generation rate established by the commission, the administrative costs of the participating utility, and any other charges the commission determines are just and reasonable to fully cover the cost of procuring a green tariff shared renewables program s resources to serve a participating customer s needs.

(m) A participating customer s rates shall be debited or credited with any other commission-approved costs or values applicable to the eligible renewable energy resources contained in a participating utility s green tariff shared renewables program s portfolio. These additional costs or values shall be applied to new customers when they initially subscribe after the cost or value has been approved by the commission.

(n) Participating customers shall pay all otherwise applicable charges without modification.

(o) A participating utility shall provide support for enhanced community renewables programs to facilitate development of eligible renewable energy resource projects located close to the source of demand.

(p) The commission shall ensure that charges and credits associated with a participating utility s green tariff shared renewables program are set in a manner that ensures nonparticipant ratepayer indifference for the remaining bundled service, direct access, and community choice aggregation customers and ensures that no costs are shifted from participating customers to nonparticipating ratepayers.

(q) A participating utility shall track and account for all revenues and costs to ensure that the utility recovers the actual costs of the utility s green tariff shared renewables program and that all costs and revenues are fully transparent and auditable.

(r) Any renewable energy credits associated with electricity procured by a participating utility for the utility s green tariff shared renewables program and utilized by a participating customer shall be retired by the participating utility on behalf of the participating customer. Those renewable energy credits shall not be further sold, transferred, or otherwise monetized for any purpose. Any renewable energy credits associated with electricity procured by a participating utility for the shared renewable energy self-generation program, but not utilized by a participating customer, shall be counted toward meeting that participating utility s renewables portfolio standard.

(s) A participating utility shall, in the event of participant customer attrition or other causes that reduce customer participation or electrical demand below generation levels, apply the excess generation from the eligible renewable energy resources procured through the utility s green tariff shared renewables program to the utility s renewable portfolio standard procurement obligations or bank the excess generation for future use to benefit all customers in accordance with the renewables portfolio standard banking and procurement rules approved by the commission.

(t) In calculating its procurement requirements to meet the requirements of the California Renewables Portfolio Standard Program (Article 16 (commencing with Section 399.11) of Chapter 2.3 of Part 1), a participating utility may exclude from total retail sales the kilowatthours generated by an eligible renewable energy resource that is credited to a participating customer pursuant to the utility s green tariff shared renewables program, commencing with the point in time at which the generating facility achieves commercial operation.

(u) All renewable energy resources procured on behalf of participating customers in the participating utility s green tariff shared renewables program shall comply with the State Air Resources Board s Voluntary Renewable Electricity Program. California-eligible greenhouse gas allowances associated with these purchases shall be retired on behalf of participating customers as part of the board s Voluntary Renewable Electricity Program.

(v) A participating utility shall provide a municipality with aggregated consumption data for participating customers within the municipality s jurisdiction to allow for reporting on progress toward climate action goals by the municipality. A participating utility shall also publicly disclose, on a geographic basis, consumption data and reductions in emissions of greenhouse gases achieved by participating customers in the utility s green tariff shared renewables program, on an aggregated basis consistent with privacy protections as specified in Chapter 5 (commencing with Section 8380) of Division 4.1.

(w) Nothing in this section prohibits or restricts a community choice aggregator from offering its own voluntary renewable energy programs to participating customers of the community choice aggregation.

(Added by Stats. 2013, Ch. 413, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2019, pursuant to Section 2834.)



2834

This chapter shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Added by Stats. 2013, Ch. 413, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2019, by its own provisions. Note: Repeal affects Chapter 7.6, commencing with Section 2831.)






CHAPTER 7.7. Energy Storage Systems

2835

For purposes of this chapter, the following terms have the following meanings:

(a) (1) Energy storage system means commercially available technology that is capable of absorbing energy, storing it for a period of time, and thereafter dispatching the energy. An energy storage system may have any of the characteristics in paragraph (2), shall accomplish one of the purposes in paragraph (3), and shall meet at least one of the characteristics in paragraph (4).

(2) An energy storage system may have any of the following characteristics:

(A) Be either centralized or distributed.

(B) Be either owned by a load-serving entity or local publicly owned electric utility, a customer of a load-serving entity or local publicly owned electric utility, or a third party, or is jointly owned by two or more of the above.

(3) An energy storage system shall be cost effective and either reduce emissions of greenhouse gases, reduce demand for peak electrical generation, defer or substitute for an investment in generation, transmission, or distribution assets, or improve the reliable operation of the electrical transmission or distribution grid.

(4) An energy storage system shall do one or more of the following:

(A) Use mechanical, chemical, or thermal processes to store energy that was generated at one time for use at a later time.

(B) Store thermal energy for direct use for heating or cooling at a later time in a manner that avoids the need to use electricity at that later time.

(C) Use mechanical, chemical, or thermal processes to store energy generated from renewable resources for use at a later time.

(D) Use mechanical, chemical, or thermal processes to store energy generated from mechanical processes that would otherwise be wasted for delivery at a later time.

(b) Load-serving entity has the same meaning as defined in Section 380.

(c) New means, in reference to an energy storage system, a system that is installed and first becomes operational after January 1, 2010.

(d) Offpeak means, in reference to electrical demand, a period that is not within a peak demand period.

(e) Peak demand period means a period of high daily, weekly, or seasonal demand for electricity. For purposes of this chapter, the peak demand period for a load-serving entity shall be determined, or approved, by the commission and shall be determined, or approved, for a local publicly owned electric utility, by its governing body.

(f) Procure and procurement means, in reference to the procurement of an energy storage system, to acquire by ownership or by a contractual right to use the energy from, or the capacity of, including ancillary services, an energy storage system owned by a load-serving entity, local publicly owned electric utility, customer, or third party. Nothing in this chapter, and no action by the commission, shall discourage or disadvantage development and ownership of an energy storage system by an electrical corporation.

(Added by Stats. 2010, Ch. 469, Sec. 2. Effective January 1, 2011.)



2836

(a) (1) On or before March 1, 2012, the commission shall open a proceeding to determine appropriate targets, if any, for each load-serving entity to procure viable and cost-effective energy storage systems to be achieved by December 31, 2015, and December 31, 2020. As part of this proceeding, the commission may consider a variety of possible policies to encourage the cost-effective deployment of energy storage systems, including refinement of existing procurement methods to properly value energy storage systems.

(2) The commission shall adopt the procurement targets, if determined to be appropriate pursuant to paragraph (1), by October 1, 2013.

(3) The commission shall reevaluate the determinations made pursuant to this subdivision not less than once every three years.

(4) Nothing in this section prohibits the commission s evaluation and approval of any application for funding or recovery of costs of any ongoing or new development, trialing, and testing of energy storage projects or technologies outside of the proceeding required by this chapter.

(b) (1) On or before March 1, 2012, the governing board of each local publicly owned electric utility shall initiate a process to determine appropriate targets, if any, for the utility to procure viable and cost-effective energy storage systems to be achieved by December 31, 2016, and December 31, 2020. As part of this proceeding, the governing board may consider a variety of possible policies to encourage the cost-effective deployment of energy storage systems, including refinement of existing procurement methods to properly value energy storage systems.

(2) The governing board shall adopt the procurement targets, if determined to be appropriate pursuant to paragraph (1), by October 1, 2014.

(3) The governing board shall reevaluate the determinations made pursuant to this subdivision not less than once every three years.

(Amended by Stats. 2012, Ch. 606, Sec. 9. Effective January 1, 2013.)



2836.2

In adopting and reevaluating appropriate energy storage system procurement targets and policies pursuant to subdivision (a) of Section 2836, the commission shall do all of the following:

(a) Consider existing operational data and results of testing and trial pilot projects from existing energy storage facilities.

(b) Consider available information from the California Independent System Operator derived from California Independent System Operator testing and evaluation procedures.

(c) Consider the integration of energy storage technologies with other programs, including demand-side management or other means of achieving the purposes identified in Section 2837 that will result in the most efficient use of generation resources and cost-effective energy efficient grid integration and management.

(d) Ensure that the energy storage system procurement targets and policies that are established are technologically viable and cost effective.

(Added by Stats. 2010, Ch. 469, Sec. 2. Effective January 1, 2011.)



2836.4

(a) An energy storage system may be used to meet the resource adequacy requirements established for a load-serving entity pursuant to Section 380 if it meets applicable standards.

(b) An energy storage system may be used to meet the resource adequacy requirements established by a local publicly owned electric utility pursuant to Section 9620 if it meets applicable standards.

(Added by Stats. 2010, Ch. 469, Sec. 2. Effective January 1, 2011.)



2836.6

All procurement of energy storage systems by a load-serving entity or local publicly owned electric utility shall be cost effective.

(Added by Stats. 2010, Ch. 469, Sec. 2. Effective January 1, 2011.)



2837

Each electrical corporation s renewable energy procurement plan, prepared and approved pursuant to Article 16 (commencing with Section 399.11) of Chapter 2.3 of Part 1, shall require the utility to procure new energy storage systems that are appropriate to allow the electrical corporation to comply with the energy storage system procurement targets and policies adopted pursuant to Section 2836. The plan shall address the acquisition and use of energy storage systems in order to achieve the following purposes:

(a) Integrate intermittent generation from eligible renewable energy resources into the reliable operation of the transmission and distribution grid.

(b) Allow intermittent generation from eligible renewable energy resources to operate at or near full capacity.

(c) Reduce the need for new fossil-fuel powered peaking generation facilities by using stored electricity to meet peak demand.

(d) Reduce purchases of electricity generation sources with higher emissions of greenhouse gases.

(e) Eliminate or reduce transmission and distribution losses, including increased losses during periods of congestion on the grid.

(f) Reduce the demand for electricity during peak periods and achieve permanent load-shifting by using thermal storage to meet air-conditioning needs.

(g) Avoid or delay investments in transmission and distribution system upgrades.

(h) Use energy storage systems to provide the ancillary services otherwise provided by fossil-fueled generating facilities.

(Added by Stats. 2010, Ch. 469, Sec. 2. Effective January 1, 2011.)



2838

(a) (1) By January 1, 2016, each load-serving entity shall submit a report to the commission demonstrating that it has complied with the energy storage system procurement targets and policies adopted by the commission pursuant to subdivision (a) of Section 2836.

(2) By January 1, 2021, each load-serving entity shall submit a report to the commission demonstrating that it has complied with the energy storage system procurement targets and policies adopted by the commission pursuant to subdivision (a) of Section 2836.

(b) The commission shall ensure that a copy of each report required by subdivision (a), with any confidential information redacted, is available on the commission s Internet Web site.

(Added by Stats. 2010, Ch. 469, Sec. 2. Effective January 1, 2011.)



2838.5

Notwithstanding any provision of this chapter, the requirements of this chapter do not apply to either of the following:

(a) An electrical corporation that has 60,000 or fewer customer accounts within California.

(b) A public utility district that receives all of its electricity pursuant to a preference right adopted and authorized by the United States Congress pursuant to Section 4 of the Trinity River Division Act of August 12, 1955 (Public Law 84-386).

(Added by Stats. 2010, Ch. 469, Sec. 2. Effective January 1, 2011.)



2839

The commission does not have authority or jurisdiction to enforce any of the requirements of this chapter against a local publicly owned electric utility.

(Repealed and added by Stats. 2012, Ch. 606, Sec. 11. Effective January 1, 2013.)






CHAPTER 8. Energy Efficiency Systems

ARTICLE 1. Waste Heat and Carbon Emissions Reduction Act

2840

This article shall be known and may be cited as the Waste Heat and Carbon Emissions Reduction Act.

(Added by Stats. 2007, Ch. 713, Sec. 1. Effective January 1, 2008.)



2840.2

For purposes of this article, the following terms have the following meanings:

(a) Combined heat and power system means a system that produces both electricity and thermal energy for heating or cooling from a single fuel input that meets all of the following:

(1) Is interconnected to, and operates in parallel with, the electric transmission and distribution grid.

(2) Is sized to meet the eligible customer-generator s onsite thermal demand.

(3) Meets the efficiency standards of subdivisions (a) and (d), and the greenhouse gases emissions performance standard of subdivision (f) of Section 2843.

(b) Eligible customer-generator means a customer of an electrical corporation that meets both of the following requirements:

(1) Uses a combined heat and power system with a generating capacity of not more than 20 megawatts, that first commences operation on or after January 1, 2008.

(2) Uses a time-of-use meter capable of registering the flow of electricity in two directions. If the existing electrical meter of an eligible customer-generator is not capable of measuring the flow of electricity in two directions, the eligible customer-generator shall be responsible for all expenses involved in purchasing and installing a meter that is able to measure electricity flow in two directions. If an additional meter or meters are installed, the electricity flow calculations shall yield a result identical to that of a time-of-use meter.

(c) Electrical corporation has the same meaning as defined in Section 218.

(d) Energy Commission means the State Energy Resources Conservation and Development Commission.

(e) Excess electricity means the net electricity exported to the electrical grid, generated by a combined heat and power system that is in compliance with Section 2843.

(f) Greenhouse gas or greenhouse gases includes all of the following gases: carbon dioxide, methane, nitrous oxide, hydrofluorocarbons, perfluorocarbons, and sulfur hexafluoride.

(Added by Stats. 2007, Ch. 713, Sec. 1. Effective January 1, 2008.)



2840.4

The Legislature finds and declares all of the following:

(a) Combined heat and power systems produce both electricity and thermal energy from a single fuel input, thus achieving much greater efficiency than the usual separate systems for producing these forms of energy, and reducing consumption of fuel.

(b) Combined heat and power systems recover heat that would otherwise be wasted in separate energy applications, and use this heat to avoid consumption of fuel that would otherwise be required to produce heat.

(c) Gigawatthours of potential useful electricity and millions of British thermal units of thermal energy could be derived from unused waste heat that is currently being vented into the atmosphere.

(Added by Stats. 2007, Ch. 713, Sec. 1. Effective January 1, 2008.)



2840.6

(a) It is the intent of the Legislature that state policies dramatically advance the efficiency of the state s use of natural gas by capturing unused waste heat, and in so doing, help offset the growing crisis in electricity supply and transmission congestion in the state.

(b) It is the intent of the Legislature to reduce wasteful consumption of energy through improved residential, commercial, institutional, industrial, and manufacturer utilization of waste heat whenever it is cost effective, technologically feasible, and environmentally beneficial, particularly when this reduces emissions of carbon dioxide and other carbon-based greenhouse gases.

(c) It is the intent of the Legislature to support and facilitate both customer- and utility-owned combined heat and power systems.

(d) This article does not apply to, and shall not impact, combined heat and power systems in operation prior to January 1, 2008, or combined heat and power systems with a generating capacity greater than 20 megawatts.

(Added by Stats. 2007, Ch. 713, Sec. 1. Effective January 1, 2008.)



2841

(a) The commission may require an electrical corporation to purchase from an eligible customer-generator, excess electricity that is delivered to the grid that is generated by a combined heat and power system that is in compliance with Section 2843. The commission may establish a maximum kilowatthours limitation on the amount of excess electricity that an electrical corporation is required to purchase if the commission finds that the anticipated excess electricity generated has an adverse effect on long-term resource planning or reliable operation of the grid. The commission shall establish, in consultation with the Independent System Operator, tariff provisions that facilitate both the provisions of this chapter and the reliable operation of the grid.

(b) (1) Every electrical corporation shall file with the commission a standard tariff for the purchase of excess electricity from an eligible customer-generator.

(2) The tariff shall provide for payment for every kilowatthour delivered to the electrical grid by the combined heat and power system at a price determined by the commission.

(3) The tariff shall include flexible rates with options for different durations, not to exceed 10 years, and fixed or variable rates relative to the cost of natural gas.

(4) The commission shall ensure that ratepayers not utilizing combined heat and power systems are held indifferent to the existence of this tariff.

(c) The commission, in reviewing the tariff filed by an electrical corporation, shall establish time-of-delivery rates that encourage demand management and net generation of electricity during periods of peak system demand.

(d) Every electrical corporation shall make the tariff available to eligible customer-generators that own, or lease, and operate a combined heat and power system within the service territory of the electrical corporation, upon request. An electrical corporation may make the terms of the tariff available to an eligible customer in the form of a standard contract.

(e) The costs and benefits associated with any tariff or contract entered into by an electrical corporation pursuant to this section shall be allocated to all benefiting customers. For purposes of this section benefiting customers may, as determined by the commission, include bundled service customers of the electrical corporation, customers of the electrical corporation that receive their electric service through a direct transaction, as defined in subdivision (c) of Section 331, and customers of an electrical corporation that receive their electric service from a community choice aggregator, as defined in Section 331.1.

(f) The physical generating capacity of the combined heat and power system shall count toward the resource adequacy requirements of load-serving entities for purposes of Section 380.

(g) The commission shall adopt or maintain standby rates or charges for combined heat and power systems that are based only upon assumptions that are supported by factual data, and shall exclude any assumptions that forced outages or other reductions in electricity generation by combined heat and power systems will occur simultaneously on multiple systems, or during periods of peak electrical system demand, or both.

(h) The commission may modify or adjust the requirements of this article for any electrical corporation with less than 100,000 service connections, as individual circumstances merit.

(Added by Stats. 2007, Ch. 713, Sec. 1. Effective January 1, 2008.)



2841.5

A local publicly owned electric utility serving retail end-use customers shall establish a program that does both of the following:

(a) Allows retail end-use customers to utilize combined heat and power systems that reduce emissions of greenhouse gases by achieving improved efficiencies utilizing heat that would otherwise be wasted in separate energy applications.

(b) Provides a market for the purchase of excess electricity generated by a combined heat and power system, at a just and reasonable rate, to be determined by the governing body of the utility.

(Added by Stats. 2007, Ch. 713, Sec. 1. Effective January 1, 2008.)



2842

The commission, in approving a procurement plan for an electrical corporation pursuant to Section 454.5, shall require that the electrical corporation s procurement plan incorporate combined heat and power solutions to the extent that it is cost effective compared to other competing forms of wholesale generation, technologically feasible, and environmentally beneficial, particularly as it pertains to reducing emissions of carbon dioxide and other greenhouse gases.

(Added by Stats. 2007, Ch. 713, Sec. 1. Effective January 1, 2008.)



2842.2

The commission shall ensure that an electrical corporation utilizes long-term planning and a reliability assessment for upgrades to its transmission and distribution systems and that any upgrades are not inconsistent with promoting combined heat and power systems that are cost effective, technologically feasible, and environmentally beneficial, particularly as those combined heat and power systems reduce emissions of greenhouse gases.

(Added by Stats. 2007, Ch. 713, Sec. 1. Effective January 1, 2008.)



2842.4

(a) The commission shall, for each electrical corporation, establish a pay-as-you-save pilot program for eligible customers.

(b) For the purposes of this section, an eligible customer means a customer of an electrical corporation that meets the following criteria:

(1) The customer uses a combined heat and power system with a generating capacity of not more than 20 megawatts that is in compliance with Section 2843.

(2) The customer is any of the following:

(A) A nonprofit organization described in Section 501(c) (3) of the Internal Revenue Code (26 U.S.C. Sec. 501(c) (3)), that is exempt from taxation under Section 501(a) of that code (26 U.S.C. Sec. 501(a)).

(B) A federal, state, or local government facility.

(c) The pilot program shall enable an eligible customer to finance all of the upfront costs for the purchase and installation of a combined heat and power system by repaying those costs over time through on-bill financing at the difference between what an eligible customer would have paid for electricity and the actual savings derived for a period of up to 10 years.

(d) The commission shall ensure that the reasonable costs of the electrical corporation associated with the pilot program are recovered.

(e) All costs of the pay-as-you-save program or financing mechanisms shall be borne solely by the combined heat and power generators that use the program or financing mechanisms, and the commission shall ensure that the costs of the program are not shifted to the other customers or classes of customers of the electrical corporation.

(f) Each electric corporation shall make on-bill financing available to eligible customers until the statewide cumulative rated generating capacity from pilot program combined heat and power systems in the service territories of the three largest electrical corporations in the state reaches 100 megawatts. An electrical corporation shall only be required to participate in the pilot program until it meets its proportionate share of the 100-megawatt limitation, based on the percentage of its peak demand to the total statewide peak demand within the service territories of all electrical corporations.

(g) An approval made by the Department of Finance for a state agency to purchase, lease, or otherwise acquire a combined heat and power facility that would be financed through the pay-as-you-save pilot program, may not be made sooner than 30 days after written notification thereof is provided to the Chairperson of the Senate Committee on Budget and Fiscal Review, the Chairperson of the Assembly Committee on Budget, and the Chairperson of the Joint Legislative Budget Committee, or not sooner than whatever lesser time the Chairperson of the Joint Legislative Budget Committee may determine.

(Amended by Stats. 2008, Ch. 253, Sec. 1. Effective January 1, 2009.)



2843

(a) The Energy Commission shall, by January 1, 2010, adopt guidelines that combined heat and power systems subject to this chapter shall meet, and shall accomplish all of the following:

(1) Reduce waste energy.

(2) Be sized to meet the eligible customer-generator s thermal load.

(3) Operate continuously in a manner that meets the expected thermal load and optimizes the efficient use of waste heat.

(4) Are cost effective, technologically feasible, and environmentally beneficial.

(b) It is the intent of the Legislature that the guidelines do not permit customers to operate as de facto wholesale generators with guaranteed purchasers for their electricity.

(c) Notwithstanding any other provisions of law, the guidelines required by this section shall be exempt from the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The guidelines shall be adopted at a publicly noticed meeting offering all interested parties an opportunity to comment. At least 30 days public notice shall be given of the meeting required by this section, before the Energy Commission initially adopts guidelines. Substantive changes to the guidelines shall not be adopted without at least 10 days written notice to the public.

(d) Prior to January 1, 2010, the Energy Commission may adopt temporary guidelines for combined heat and power systems that comply with the parameters set forth in subdivision (a).

(e) (1) An eligible customer-generator s combined heat and power system shall meet an oxides of nitrogen (NOx) emissions rate standard of 0.07 pounds per megawatthour and a minimum efficiency of 60 percent. A minimum efficiency of 60 percent shall be measured as useful energy output divided by fuel input. The efficiency determination shall be based on 100-percent load.

(2) An eligible customer-generator s combined heat and power system that meets the 60-percent efficiency standard may take a credit to meet the applicable NOx emissions standard of 0.07 pounds per megawatthour. Credit shall be at the rate of one megawatthour for each 3.4 million British thermal units of heat recovered.

(f) An eligible customer-generator s combined heat and power system shall comply with the greenhouse gases emission performance standard established by the commission pursuant to Section 8341.

(g) An eligible customer-generator shall adequately maintain and service the combined heat and power system so that during operation, the system continues to meet or exceed the efficiency and emissions standards established pursuant to subdivisions (a), (d), and (f).

(Added by Stats. 2007, Ch. 713, Sec. 1. Effective January 1, 2008.)



2845

The State Air Resources Board shall report to the Governor and the Legislature by December 31, 2011, on the reduction in emissions of greenhouse gases resulting from the increase of new electrical generation that utilizes excess waste heat through combined heat and power systems and recommend policies that further the goals of this article.

(Added by Stats. 2007, Ch. 713, Sec. 1. Effective January 1, 2008.)









CHAPTER 9. Solar Energy Systems

ARTICLE 1. Solar Energy Systems

2851

(a) In implementing the California Solar Initiative, the commission shall do all of the following:

(1) (A) The commission shall authorize the award of monetary incentives for up to the first megawatt of alternating current generated by solar energy systems that meet the eligibility criteria established by the Energy Commission pursuant to Chapter 8.8 (commencing with Section 25780) of Division 15 of the Public Resources Code. The commission shall determine the eligibility of a solar energy system, as defined in Section 25781 of the Public Resources Code, to receive monetary incentives until the time the Energy Commission establishes eligibility criteria pursuant to Section 25782. Monetary incentives shall not be awarded for solar energy systems that do not meet the eligibility criteria. The incentive level authorized by the commission shall decline each year following implementation of the California Solar Initiative, at a rate of no less than an average of 7 percent per year, and, except as provided in subparagraph (B), shall be zero as of December 31, 2016. The commission shall adopt and publish a schedule of declining incentive levels no less than 30 days in advance of the first decline in incentive levels. The commission may develop incentives based upon the output of electricity from the system, provided those incentives are consistent with the declining incentive levels of this paragraph and the incentives apply to only the first megawatt of electricity generated by the system.

(B) The incentive level for the installation of a solar energy system pursuant to Section 2852 shall be zero as of December 31, 2021.

(2) The commission shall adopt a performance-based incentive program so that by January 1, 2008, 100 percent of incentives for solar energy systems of 100 kilowatts or greater and at least 50 percent of incentives for solar energy systems of 30 kilowatts or greater are earned based on the actual electrical output of the solar energy systems. The commission shall encourage, and may require, performance-based incentives for solar energy systems of less than 30 kilowatts. Performance-based incentives shall decline at a rate of no less than an average of 7 percent per year. In developing the performance-based incentives, the commission may:

(A) Apply performance-based incentives only to customer classes designated by the commission.

(B) Design the performance-based incentives so that customers may receive a higher level of incentives than under incentives based on installed electrical capacity.

(C) Develop financing options that help offset the installation costs of the solar energy system, provided that this financing is ultimately repaid in full by the consumer or through the application of the performance-based rebates.

(3) By January 1, 2008, the commission, in consultation with the Energy Commission, shall require reasonable and cost-effective energy efficiency improvements in existing buildings as a condition of providing incentives for eligible solar energy systems, with appropriate exemptions or limitations to accommodate the limited financial resources of low-income residential housing.

(4) Notwithstanding subdivision (g) of Section 2827, the commission may develop a time-variant tariff that creates the maximum incentive for ratepayers to install solar energy systems so that the system s peak electricity production coincides with California s peak electricity demands and that ensures that ratepayers receive due value for their contribution to the purchase of solar energy systems and customers with solar energy systems continue to have an incentive to use electricity efficiently. In developing the time-variant tariff, the commission may exclude customers participating in the tariff from the rate cap for residential customers for existing baseline quantities or usage by those customers of up to 130 percent of existing baseline quantities, as required by Section 739.9. Nothing in this paragraph authorizes the commission to require time-variant pricing for ratepayers without a solar energy system.

(b) Notwithstanding subdivision (a), in implementing the California Solar Initiative, the commission may authorize the award of monetary incentives for solar thermal and solar water heating devices, in a total amount up to one hundred million eight hundred thousand dollars ($100,800,000).

(c) (1) In implementing the California Solar Initiative, the commission shall not allocate more than fifty million dollars ($50,000,000) to research, development, and demonstration that explores solar technologies and other distributed generation technologies that employ or could employ solar energy for generation or storage of electricity or to offset natural gas usage. Any program that allocates additional moneys to research, development, and demonstration shall be developed in collaboration with the Energy Commission to ensure there is no duplication of efforts, and adopted by the commission through a rulemaking or other appropriate public proceeding. Any grant awarded by the commission for research, development, and demonstration shall be approved by the full commission at a public meeting. This subdivision does not prohibit the commission from continuing to allocate moneys to research, development, and demonstration pursuant to the self-generation incentive program for distributed generation resources originally established pursuant to Chapter 329 of the Statutes of 2000, as modified pursuant to Section 379.6.

(2) The Legislature finds and declares that a program that provides a stable source of monetary incentives for eligible solar energy systems will encourage private investment sufficient to make solar technologies cost effective.

(3) On or before June 30, 2009, and by June 30th of every year thereafter, the commission shall submit to the Legislature an assessment of the success of the California Solar Initiative program. That assessment shall include the number of residential and commercial sites that have installed solar thermal devices for which an award was made pursuant to subdivision (b) and the dollar value of the award, the number of residential and commercial sites that have installed solar energy systems, the electrical generating capacity of the installed solar energy systems, the cost of the program, total electrical system benefits, including the effect on electrical service rates, environmental benefits, how the program affects the operation and reliability of the electrical grid, how the program has affected peak demand for electricity, the progress made toward reaching the goals of the program, whether the program is on schedule to meet the program goals, and recommendations for improving the program to meet its goals. If the commission allocates additional moneys to research, development, and demonstration that explores solar technologies and other distributed generation technologies pursuant to paragraph (1), the commission shall include in the assessment submitted to the Legislature, a description of the program, a summary of each award made or project funded pursuant to the program, including the intended purposes to be achieved by the particular award or project, and the results of each award or project.

(d) (1) The commission shall not impose any charge upon the consumption of natural gas, or upon natural gas ratepayers, to fund the California Solar Initiative.

(2) Notwithstanding any other provision of law, any charge imposed to fund the program adopted and implemented pursuant to this section shall be imposed upon all customers not participating in the California Alternate Rates for Energy (CARE) or family electric rate assistance (FERA) programs, including those residential customers subject to the rate limitation specified in Section 739.9 for existing baseline quantities or usage up to 130 percent of existing baseline quantities of electricity.

(3) The costs of the program adopted and implemented pursuant to this section shall not be recovered from customers participating in the California Alternate Rates for Energy or CARE program established pursuant to Section 739.1, except to the extent that program costs are recovered out of the nonbypassable system benefits charge authorized pursuant to Section 399.8.

(e) Except as provided in subdivision (f), in implementing the California Solar Initiative, the commission shall ensure that the total cost over the duration of the program does not exceed three billion five hundred fifty million eight hundred thousand dollars ($3,550,800,000). Except as provided in subdivision (f), financial components of the California Solar Initiative shall consist of the following:

(1) Programs under the supervision of the commission funded by charges collected from customers of San Diego Gas and Electric Company, Southern California Edison Company, and Pacific Gas and Electric Company. Except as provided in subdivision (f), the total cost over the duration of these programs shall not exceed two billion three hundred sixty-six million eight hundred thousand dollars ($2,366,800,000) and includes moneys collected directly into a tracking account for support of the California Solar Initiative.

(2) Programs adopted, implemented, and financed in the amount of seven hundred eighty-four million dollars ($784,000,000), by charges collected by local publicly owned electric utilities pursuant to Section 2854. Nothing in this subdivision shall give the commission power and jurisdiction with respect to a local publicly owned electric utility or its customers.

(3) Programs for the installation of solar energy systems on new construction (New Solar Homes Partnership Program), administered by the Energy Commission, and funded by charges in the amount of four hundred million dollars ($400,000,000), collected from customers of San Diego Gas and Electric Company, Southern California Edison Company, and Pacific Gas and Electric Company. If the commission is notified by the Energy Commission that funding available pursuant to Section 25751 of the Public Resources Code for the New Solar Homes Partnership Program and any other funding for the purposes of this paragraph have been exhausted, the commission may require an electrical corporation to continue administration of the program pursuant to the guidelines established for the program by the Energy Commission, until the funding limit authorized by this paragraph has been reached. The commission, in consultation with the Energy Commission, shall supervise the administration of the continuation of the New Solar Homes Partnership Program by an electrical corporation. An electrical corporation may elect to have a third party, including the Energy Commission, administer the utility s continuation of the New Solar Homes Partnership Program. After the exhaustion of funds, the Energy Commission shall notify the Joint Legislative Budget Committee 30 days prior to the continuation of the program.

(4) The changes made to this subdivision by Chapter 39 of the Statutes of 2012 do not authorize the levy of a charge or any increase in the amount collected pursuant to any existing charge, nor do the changes add to, or detract from, the commission s existing authority to levy or increase charges.

(f) Upon the expenditure or reservation in any electrical corporation s service territory of the amount specified in paragraph (1) of subdivision (e) for low-income residential housing programs pursuant to subdivision (c) of Section 2852, the commission shall authorize the continued collection of the charge for the purposes of Section 2852. The commission shall ensure that the total amount collected pursuant to this subdivision does not exceed one hundred eight million dollars ($108,000,000). Upon approval by the commission, an electrical corporation may use amounts collected pursuant to subdivision (e) for purposes of funding the general market portion of the California Solar Initiative, that remain unspent and unencumbered after December 31, 2016, to reduce the electrical corporation s portion of the total amount collected pursuant to this subdivision.

(Amended by Stats. 2014, Ch. 35, Sec. 156.7. Effective June 20, 2014.)



2851.1

(a) As used in this section, discount rate means a financial mechanism that provides a given amount of interest as an offset to the loss of the time value of money on solar projects that receive performance-based incentives under Section 2851.

(b) Before collecting additional ratepayer funds to fund program shortfalls identified for incentive step levels 8, 9, and 10 for nonresidential solar photovoltaic systems, the commission shall first allocate interest accumulated from customer collections and, for the remainder of the shortfall, increase collections from customers of San Diego Gas and Electric Company, Southern California Edison Company, and Pacific Gas and Electric Company for programs described in paragraph (1) of subdivision (e) of Section 2851.

(c) The discount rate shall be set at 4 percent, unless the commission determines the rate should be reduced.

(Added by Stats. 2011, Ch. 312, Sec. 2. Effective September 22, 2011.)



2851.5

(a) A school district or community college district may request an extension of a reservation expiration date for monetary incentives for a solar energy system. The commission may grant a maximum of three extensions of 180 calendar days for each extension.

(b) An extension request pursuant to subdivision (a) shall be made in writing, submitted to the program administrators, and shall include a written explanation of the need for the extension and the amount of additional time needed. In describing the need for the time extension request, the school district or community college district shall provide information on the circumstances, that are beyond the control of the district, that prevent the solar energy system from being installed as previously described in the initial reservation request. A failure to submit the incentive claim form package by the original or extended reservation expiration date shall result in the cancellation of the request.

(c) An approval of a request for a change in the reservation expiration date for monetary incentives for a solar energy system shall not modify any other condition of a reservation for incentives.

(Added by Stats. 2008, Ch. 542, Sec. 1. Effective January 1, 2009.)



2852

(a) As used in this section, the following terms have the following meanings:

(1) Affordable housing cost, affordable rent, and lower income households have the same meanings as in those set forth in Chapter 2 (commencing with Section 50050) of Part 1 of Division 31 of the Health and Safety Code.

(2) California Solar Initiative means the program providing ratepayer-funded incentives for eligible solar energy systems adopted by the Public Utilities Commission in Decision 05-12-044 and Decision 06-01-024.

(3) Low-income residential housing means any of the following:

(A) A multifamily residential complex financed with low-income housing tax credits, tax-exempt mortgage revenue bonds, general obligation bonds, or local, state, or federal loans or grants, and for which either of the following applies:

(i) The rents of the occupants who are lower income households do not exceed those prescribed by deed restrictions or regulatory agreements pursuant to the terms of the financing or financial assistance.

(ii) The affordable units have been or will be initially sold at an affordable housing cost to a lower income household and those units are subject to a resale restriction or equity sharing agreement pursuant to the terms of the financing or financial assistance.

(B) A multifamily residential complex in which at least 20 percent of the total housing units are sold or rented to lower income households and either of the following applies:

(i) The rental housing units targeted for lower income households are subject to a deed restriction or affordability covenant with a public entity or nonprofit housing provider organized under Section 501(c)(3) of the Internal Revenue Code that has as its stated purpose in its articles of incorporation on file with the office of the Secretary of State to provide affordable housing to lower income households that ensures that the units will be available at an affordable rent for a period of at least 30 years.

(ii) The housing units have been or will be initially sold at an affordable cost to a lower income household and those units are subject to a resale restriction or equity sharing agreement, for which the homeowner does not receive a greater share of equity than described in paragraph (2) of subdivision (c) of Section 65915 of the Government Code, with a public entity or nonprofit housing provider organized under Section 501(c)(3) of the Internal Revenue Code that has as its stated purpose in its articles of incorporation on file with the office of the Secretary of State to provide affordable housing to lower income households.

(C) An individual residence sold at an affordable housing cost to a lower income household that is subject to a resale restriction or equity sharing agreement, for which the homeowner does not receive a greater share of equity than described in paragraph (2) of subdivision (c) of Section 65915 of the Government Code, with a public entity or nonprofit housing provider organized under Section 501(c)(3) of the Internal Revenue Code that has as its stated purpose in its articles of incorporation on file with the office of the Secretary of State to provide affordable housing to lower income households.

(4) Solar energy system means a solar energy device that has the primary purpose of providing for the collection and distribution of solar energy for the generation of electricity, that produces at least one kilowatt, and produces not more than five megawatts, alternating current rated peak electricity, and that meets or exceeds the eligibility criteria established by the commission or the Energy Commission.

(b) In establishing the California Solar Initiative, no moneys shall be diverted from any existing programs for low-income ratepayers, or from cost-effective energy efficiency or demand response programs.

(c) (1) The commission shall ensure that not less than 10 percent of the funds for the California Solar Initiative, as specified in subdivision (e) of, or moneys collected pursuant to subdivision (f) of, Section 2851, are utilized for the installation of solar energy systems on low-income residential housing. Notwithstanding any other law, the commission may modify the monetary incentives made available pursuant to the California Solar Initiative to accommodate the limited financial resources of low-income residential housing.

(2) The commission may incorporate a revolving loan or loan guarantee program into the California Solar Initiative for low-income residential housing. All loans outstanding as of January 1, 2022, shall continue to be repaid consistent with the terms and conditions of the program adopted and implemented by the commission pursuant to this subdivision, until repaid in full.

(3) All moneys set aside for the purpose of funding the installation of solar energy systems on low-income residential housing that are unexpended and unencumbered on January 1, 2022, and all moneys thereafter repaid pursuant to paragraph (2), except to the extent those moneys are encumbered pursuant to this section, shall be utilized to augment existing cost-effective energy efficiency measures in low-income residential housing that benefit ratepayers.

(d) In supervising a program implementing the California Solar Initiative pursuant to this section, the commission shall ensure that the program does all of the following:

(1) Is designed to maximize the overall benefit to ratepayers.

(2) Requires participants who receive monetary incentives to enroll in the Energy Savings Assistance Program established pursuant to Section 382, if eligible.

(3) Provides job training and employment opportunities in the solar energy and energy efficiency sectors of the economy.

(Amended by Stats. 2013, Ch. 609, Sec. 3. Effective January 1, 2014.)



2854

(a) In order to further the state goal of encouraging the installation of 3,000 megawatts of photovoltaic solar energy in California within 10 years, the governing body of a local publicly owned electric utility that sells electricity at retail, shall adopt, implement, and finance a solar initiative program, funded in accordance with subdivision (b), for the purpose of investing in, and encouraging the increased installation of, residential and commercial solar energy systems.

(b) On or before January 1, 2008, a local publicly owned electric utility shall offer monetary incentives for the installation of solar energy systems of at least two dollars and eighty cents ($2.80) per installed watt, or for the electricity produced by the solar energy system, measured in kilowatthours, as determined by the governing board of a local publicly owned electric utility, for photovoltaic solar energy systems. The incentive level shall decline each year thereafter at a rate of no less than an average of 7 percent per year.

(c) A local publicly owned electric utility shall initiate a public proceeding to fund a solar energy program to adequately support the goal of installing 3,000 megawatts of photovoltaic solar energy in California. The proceeding shall determine what additional funding, if any, is necessary to provide the incentives pursuant to subdivision (b). The public proceeding shall be completed and the comprehensive solar energy program established by January 1, 2008.

(d) The solar energy program of a local publicly owned electric utility shall be consistent with all of the following:

(1) That a solar energy system receiving monetary incentives comply with the eligibility criteria, design, installation, and electrical output standards or incentives established by the State Energy Resources Conservation and Development Commission pursuant to Section 25782 of the Public Resources Code.

(2) That solar energy systems receiving monetary incentives are intended primarily to offset part or all of the consumer s own electricity demand.

(3) That all components in the solar energy system are new and unused, and have not previously been placed in service in any other location or for any other application.

(4) That the solar energy system has a warranty of not less than 10 years to protect against defects and undue degradation of electrical generation output.

(5) That the solar energy system be located on the same premises of the end-use consumer where the consumer s own electricity demand is located.

(6) That the solar energy system be connected to the electric utility s electrical distribution system within the state.

(7) That the solar energy system has meters or other devices in place to monitor and measure the system s performance and the quantity of electricity generated by the system.

(8) That the solar energy system be installed in conformance with the manufacturer s specifications and in compliance with all applicable electrical and building code standards.

(e) In establishing the program required by this section, no moneys shall be diverted from any existing programs for low-income ratepayers, or from cost-effective energy efficiency or demand response programs.

(f) The statewide expenditures for solar programs adopted, implemented, and financed by local publicly owned electric utilities shall be seven hundred eighty-four million dollars ($784,000,000). The expenditure level for each local publicly owned electric utility shall be based on that utility s percentage of the total statewide load served by all local publicly owned electric utilities. Expenditures by a local publicly owned electric utility may be less than the utility s cap amount, provided that funding is adequate to provide the incentives required by subdivisions (a) and (b).

(Added by renumbering Section 387.5 by Stats. 2012, Ch. 606, Sec. 5. Effective January 1, 2013.)






ARTICLE 2. Solar Water Heating Systems

2860

This article shall be known, and may be cited, as the Solar Water Heating and Efficiency Act of 2007.

(Added by Stats. 2007, Ch. 536, Sec. 2. Effective January 1, 2008. Repealed as of August 1, 2018, pursuant to Section 2867.4.)



2861

As used in this article, the following terms have the following meanings:

(a) Gas customer includes both core and noncore customers, as those terms are used in Chapter 2.2 (commencing with Section 328) of Part 1, that receive retail end-use gas service within the service territory of a gas corporation.

(b) kWth means the kilowatt thermal capacity of a solar water heating system, measured consistent with the standard established by the SRCC.

(c) kWhth means kilowatthours thermal as measured by the number of kilowatts thermal generated, or displaced, in an hour.

(d) Low-income residential housing means either of the following:

(1) Residential housing financed with low-income housing tax credits, tax-exempt mortgage revenue bonds, general obligation bonds, or local, state, or federal loans or grants, and for which the rents of the occupants who are lower income households, as defined in Section 50079.5 of the Health and Safety Code, do not exceed those prescribed by deed restrictions or regulatory agreements pursuant to the terms of the financing or financial assistance.

(2) A residential complex in which at least 20 percent of the total units are sold or rented to lower income households, as defined in Section 50079.5 of the Health and Safety Code, and the housing units targeted for lower income households are subject to a deed restriction or affordability covenant with a public entity that ensures that the units will be available at an affordable housing cost meeting the requirements of Section 50052.5 of the Health and Safety Code, or at an affordable rent meeting the requirements of Section 50053 of the Health and Safety Code, for a period of not less than 30 years.

(e) New Solar Homes Partnership means the 10-year program, administered by the Energy Commission, encouraging solar energy systems in new home construction.

(f) Solar heating collector means a device that is used to collect or capture heat from the sun and that is generally, but need not be, located on a roof.

(g) Solar water heating system means a solar energy device that has the primary purpose of reducing demand for natural gas through water heating, space heating, or other methods of capturing energy from the sun to reduce natural gas consumption in a home, business, or any building or facility receiving natural gas that is subject to the surcharge established pursuant to subdivision (b) of Section 2863, or exempt from the surcharge pursuant to subdivision (c) of Section 2863, and that meets or exceeds the eligibility criteria established pursuant to Section 2864. Solar water heating systems include multifamily residential, governmental, educational, and nonprofit solar pool heating systems, but do not include single-family residential solar pool heating systems.

(h) SRCC means the Solar Rating and Certification Corporation.

(Amended by Stats. 2012, Ch. 607, Sec. 1. Effective January 1, 2013. Repealed as of August 1, 2018, pursuant to Section 2867.4.)



2862

The Legislature finds and declares all of the following:

(a) California is heavily dependent on natural gas, importing more than 80 percent of the natural gas it consumes.

(b) Rising worldwide demand for natural gas and a shrinking supply create rising and unstable prices that can harm California consumers and the economy.

(c) Natural gas is a fossil fuel and a major source of global warming pollution and the pollutants that cause air pollution, including smog.

(d) California s growing population and economy will put a strain on energy supplies and threaten the ability of the state to meet its global warming goals unless specific steps are taken to reduce demand and generate energy cleanly and efficiently.

(e) Water heating for domestic and industrial use relies almost entirely on natural gas and accounts for a significant percentage of the state s natural gas consumption.

(f) Solar water heating systems represent the largest untapped natural gas saving potential remaining in California.

(g) In addition to financial and energy savings, solar water heating systems can help protect against future gas and electricity shortages and reduce our dependence on foreign sources of energy.

(h) Solar water heating systems can also help preserve the environment and protect public health by reducing air pollution, including carbon dioxide, a leading global warming gas, and nitrogen oxide, a precursor to smog.

(i) Growing demand for these technologies will create jobs in California as well as promote greater energy independence, protect consumers from rising energy costs, and result in cleaner air.

(j) It is in the interest of the State of California to promote solar water heating systems and other technologies that directly reduce demand for natural gas in homes and businesses.

(k) It is the intent of the Legislature to build a mainstream market for solar water heating systems that directly reduces demand for natural gas in homes, businesses, schools, nonprofit, and government buildings. Toward that end, it is the goal of this article to install at least 200,000 solar water heating systems on homes, businesses, and other buildings or facilities of eligible customer classes throughout the state by 2017, thereby lowering prices and creating a self-sufficient market that will sustain itself beyond the life of this program.

(l) It is the intent of the Legislature that the solar water heating system incentives created by this article should be a cost-effective investment by gas customers. Gas customers will recoup the cost of their investment through lower prices as a result of avoiding purchases of natural gas.

(m) It is the intent of the Legislature that this article will encourage the cost-effective deployment of solar heating systems in both residential and commercial markets and in each end-use application sector in a balanced manner. It is the intent of the Legislature that the commission monitor and adjust incentives created by this article so that they are cost-effective investments sufficient to significantly increase markets and promote market transformation. It is the intent of the Legislature that the commission ensure that increased, uniform growth in each market sector is achieved through program incentives or structure adjustments that prevent overutilization of program resources by any single sector.

(Amended by Stats. 2013, Ch. 76, Sec. 178. Effective January 1, 2014. Repealed as of August 1, 2018, pursuant to Section 2867.4.)



2863

(a) If, after a public hearing, the commission determines that a solar water heating program is cost effective for ratepayers and in the public interest, the commission shall do all of the following:

(1) Design and implement a program applicable to the service territories of a gas corporation, to achieve the goal of the Legislature to promote the installation of 200,000 solar water heating systems in homes, businesses, and buildings or facilities of eligible customer classes receiving natural gas service throughout the state by 2017. Eligible customer classes shall include single-family and multifamily residential, commercial, industrial, governmental, nonprofit, and primary, secondary, and postsecondary educational customers.

(2) The program shall be administered by gas corporations or third-party administrators, as determined by the commission, and subject to the supervision of the commission.

(3) The commission shall coordinate the program with the Energy Commission s New Solar Homes Partnership to achieve the goal of building zero-energy homes.

(4) The commission shall determine an appropriate division of funds between solar water heating systems that are and are not solar pool heating systems.

(b) (1) The commission shall fund the program through the use of a surcharge applied to gas customers based upon the amount of natural gas consumed. The surcharge shall be in addition to any other charges for natural gas sold or transported for consumption in this state.

(2) The commission shall impose the surcharge at a level that is necessary to meet the goal of installing 200,000 solar water heating systems, or the equivalent output of 200,000 solar water heating systems, on homes, businesses, and buildings or facilities of eligible customer classes receiving natural gas service in California by 2017. Funding for the program established by this article shall not, for the collective service territories of all gas corporations, exceed two hundred fifty million dollars ($250,000,000) over the course of the 10-year program.

(3) The commission shall annually establish a surcharge rate for each class of gas customers. Any gas customer participating in the California Alternate Rates for Energy (CARE) or Family Electric Rate Assistance (FERA) programs shall be exempt from paying any surcharge imposed to fund the program designed and implemented pursuant to this article.

(4) Any surcharge imposed to fund the program designed and implemented pursuant to this article shall not be imposed upon the portion of any gas customer s procurement of natural gas that is used or employed for a purpose that Section 896 excludes from being categorized as the consumption of natural gas.

(5) The gas corporation or other person or entity providing revenue cycle services, as defined in Section 328.1, shall be responsible for collecting the surcharge.

(c) Funds shall be allocated for the benefit of gas customers to promote utilization of solar water heating systems.

(d) In designing and implementing the program required by this article, no moneys shall be diverted from any existing programs for low-income ratepayers or cost-effective energy efficiency programs.

(Amended by Stats. 2012, Ch. 607, Sec. 3. Effective January 1, 2013. Repealed as of August 1, 2018, pursuant to Section 2867.4.)



2864

(a) The commission, in consultation with the Energy Commission and interested members of the public, shall establish eligibility criteria for solar water heating systems receiving gas customer funded incentives pursuant to this article. The criteria should specify and include all of the following:

(1) Design, installation, and energy output or displacement standards. To be eligible for rebate funding, a residential solar water heating system shall be certified by an accredited listing agency in accordance with standards adopted by the commission. Solar collectors used in systems for multifamily residential, commercial, government, nonprofit, educational, or industrial water heating shall be certified by an accredited listing agency in accordance with standards adopted by the commission. Energy output of collectors and systems shall be determined in accordance with procedures set forth by the listing agency, and shall be based on testing results from accredited testing laboratories.

(2) Require that solar water heating system components are new and unused, and have not previously been placed in service in any other location or for any other application.

(3) Require that solar water heating collectors have a warranty of not less than 10 years to protect against defects and undue degradation.

(4) Require that solar water heating systems are in buildings or facilities connected to a natural gas utility s distribution system within the state.

(5) Require that solar water heating systems have meters or other kWhth measuring devices in place to monitor and measure the system s performance and the quantity of energy generated or displaced by the system. The criteria shall require meters for systems with a capacity for displacing over 30 kWth. The criteria may require meters for systems with a capacity of 30 kWth or smaller.

(6) Require that solar water heating systems are installed in conformity with the manufacturer s specifications and all applicable codes and standards.

(b) Gas customer funded incentives shall not be made for a solar water heating system that does not meet the eligibility criteria.

(c) The commission may adopt consensus solar standards applicable to products or systems as developed by accredited standards developers.

(Amended by Stats. 2013, Ch. 612, Sec. 1. Effective January 1, 2014. Repealed as of August 1, 2018, pursuant to Section 2867.4.)



2865

(a) The commission shall establish conditions on gas customer funded incentives pursuant to this article. The conditions shall require both of the following:

(1) Appropriate siting and high-quality installation of the solar water heating system based on installation guidelines that maximize the performance of the system and prevent qualified systems from being inefficiently or inappropriately installed. The conditions shall not impact housing designs or densities presently authorized by a city, county, or city and county. The goal of this paragraph is to achieve efficient installation of solar water heating systems and promote the greatest energy production or displacement per gas customer dollar.

(2) Appropriate energy efficiency improvements in the new or existing home or facility where the solar water heating system is installed.

(b) The commission shall set rating standards for equipment, components, and systems to ensure reasonable performance and shall develop standards that provide for compliance with the minimum ratings.

(Amended by Stats. 2012, Ch. 607, Sec. 5. Effective January 1, 2013. Repealed as of August 1, 2018, pursuant to Section 2867.4.)



2866

(a) The commission shall provide not less than 10 percent of the overall funds for installation of solar water heating systems on low-income residential housing.

(b) The commission may establish a grant program or a revolving loan or loan guarantee program for low-income residential housing consistent with the requirements of Chapter 5.3 (commencing with Section 25425) of Division 15 of the Public Resources Code. All loans outstanding as of August 1, 2018, shall continue to be repaid in a manner that is consistent with the terms and conditions of the program adopted and implemented by the commission pursuant to this subdivision, until repaid in full.

(c) The commission may extend eligibility for funding pursuant to this section to include residential housing occupied by ratepayers participating in a commission approved and supervised gas corporation Low-Income Energy Efficiency (LIEE) program and who either:

(1) Occupy a single-family home.

(2) Occupy at least 50 percent of all units in a multifamily dwelling structure.

(d) The commission shall ensure that lower income households, as defined in Section 50079.5 of the Health and Safety Code, and, if the commission expands the program pursuant to subdivision (c), ratepayers participating in a LIEE program, that receive gas service at residential housing with a solar water heating system receiving incentives pursuant to subdivision (a), benefit from the installation of the solar water heating systems through reduced or lowered energy costs.

(e) No later than January 1, 2010, the commission shall do all of the following to implement the requirements of this section:

(1) Maximize incentives to properties that are committed to continuously serving the needs of lower income households, as defined in Section 50079.5 of the Health and Safety Code, and, if the commission expands the program pursuant to subdivision (c), ratepayers participating in a LIEE program.

(2) Establish conditions on the installation of solar water heating systems that ensure properties on which solar water heating systems are installed under subdivision (a) remain low-income residential properties for at least 10 years from the time of installation, including property ownership restrictions and income rental protections, and appropriate enforcement of these conditions.

(f) All moneys set aside for the purpose of funding the installation of solar water heating systems on low-income residential housing that are unexpended and unencumbered on August 1, 2018, and all moneys thereafter repaid pursuant to subdivision (b), except to the extent that those moneys are encumbered pursuant to this section, shall be utilized to augment cost-effective energy efficiency measures in low-income residential housing that benefit ratepayers.

(Added by Stats. 2007, Ch. 536, Sec. 2. Effective January 1, 2008. Repealed as of August 1, 2018, pursuant to Section 2867.4.)



2867

(a) The rebates provided through this program shall decline over time. They shall be structured so as to drive down the cost of the solar water heating technologies, and be paid out on a performance-based incentive basis so that incentives are earned based on the actual energy savings, or on predicted energy savings as established by the commission.

(b) The commission shall consider federal tax credits and other incentives available for this technology when determining the appropriate rebate amount.

(c) The commission shall consider the impact of rebates for solar water heating systems pursuant to this article on existing incentive programs for energy efficiency technology.

(d) In coordination with the commission, the Energy Commission shall consider, when appropriate, coupling rebates for solar water heating systems with complementary energy efficiency technologies, including, but not limited to, efficient hot water heating tanks and tankless or on demand hot water systems that can be installed in addition to the solar water heating system.

(Added by Stats. 2007, Ch. 536, Sec. 2. Effective January 1, 2008. Repealed as of August 1, 2018, pursuant to Section 2867.4.)



2867.1

(a) Not later than July 1, 2010, the commission shall report to the Legislature as to the effectiveness of the program and make recommendations as to any changes that should be made to the program. This report shall include justification for the size of the rebate program in terms of total available incentive moneys as well as the anticipated benefits of the program in its entirety. To facilitate the understanding of how solar water heating systems compare with other clean energy and energy efficiency technologies, all documents related to and rebates provided by this program shall be measured in both kWhth and therms of natural gas saved.

(b) Not later than February 1, 2014, the commission shall complete a review of whether the rebate levels established by the commission will be sufficient to spur investment to reach the program goal of installing 200,000 solar water heating systems in homes, businesses, and other buildings or facilities receiving natural gas service throughout the state by 2017, and shall report to the Legislature on the results of its review. The report submitted pursuant to this subdivision shall be submitted in compliance with Section 9795 of the Government Code.

(Amended by Stats. 2012, Ch. 607, Sec. 6. Effective January 1, 2013. Repealed as of August 1, 2018, pursuant to Section 2867.4.)



2867.2

Except for the Solar Water Heating Pilot Program in San Diego, solar water heating technologies shall not be eligible for California Solar Initiative (CSI) funds, pursuant to Section 2851, unless they also displace electricity, in which case only the electricity displacing portion of the technology may be eligible under the CSI program, as determined by the commission.

(Added by Stats. 2007, Ch. 536, Sec. 2. Effective January 1, 2008. Repealed as of August 1, 2018, pursuant to Section 2867.4.)



2867.3

In order to further the state goal of encouraging the installation of 200,000 solar water heaters by 2017, the governing body of each publicly owned utility providing gas service to retail end-use gas customers shall, after a public proceeding, adopt, implement, and finance a solar water heating system incentive program that does all the following:

(a) Ensures that any solar water heating system receiving monetary incentives complies with eligibility criteria adopted by the governing body. The eligibility criteria shall include those elements contained in paragraphs (1) to (6), inclusive, of subdivision (a) of Section 2864.

(b) Includes minimum ratings and standards for equipment, components, and systems to ensure reasonable performance and compliance with the minimum ratings and standards.

(c) Includes an element that addresses the installation of solar water heating systems on low-income residential housing. If deemed appropriate in consultation with the California Tax Credit Allocation Committee, the governing board may establish a grant program or a revolving loan or loan guarantee program for low-income residential housing consistent with the requirements of Chapter 5.3 (commencing with Section 25425) of Division 15 of the Public Resources Code.

(Added by Stats. 2007, Ch. 536, Sec. 2. Effective January 1, 2008. Repealed as of August 1, 2018, pursuant to Section 2867.4.)



2867.4

This article shall remain in effect only until August 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before August 1, 2018, deletes or extends that date.

(Added by Stats. 2007, Ch. 536, Sec. 2. Effective January 1, 2008. Repealed as of August 1, 2018, by its own provisions. Note: Repeal affects Article 2, commencing with Section 2860.)






ARTICLE 3. Independent Solar Energy Producers

2868

The following definitions shall apply for purposes of this article:

(a) Electric utility means an electrical corporation as defined in Section 218, a local publicly owned electric utility as defined in Section 9604, or an electrical cooperative as defined in Section 2776.

(b) Independent solar energy producer means a corporation or person employing one or more solar energy systems for the generation of electricity for any one or more of the following purposes:

(1) Its own use or the use of its tenants.

(2) The use of, or sale to, not more than two other entities or persons per generation system solely for use on the real property on which the electricity is generated, or on real property immediately adjacent thereto.

(c) Real property means a single parcel of land.

(d) Solar energy system means any configuration of solar energy devices that collects and distributes solar energy for the purpose of generating electricity and that has a single interconnection with the electric utility transmission or distribution network.

(Added by Stats. 2008, Ch. 535, Sec. 4. Effective January 1, 2009.)



2869

(a) (1) An independent solar energy producer contracting for the use or sale of electricity or the lease of a solar energy system, to an entity or person, for use in a residence shall include a disclosure to the buyer or lessee that, at a minimum, includes all of the following:

(A) A good faith estimate of the kilowatthours to be delivered by the solar energy system.

(B) A plain language explanation of the terms under which the pricing will be calculated over the life of the contract and a good faith estimate of the price per kilowatthour.

(C) A plain language explanation of operation and maintenance responsibilities of the contract parties.

(D) A plain language explanation of the contract provisions regulating the disposition or transfer of the contract in the event of a transfer of ownership of the residence, as well as the costs or potential costs associated with the disposition or transfer of the contract.

(E) A plain language explanation of the disposition of the solar energy system at the end of the term of the contract.

(2) The commission may require, as a condition of receiving ratepayer funded incentives, that an independent solar energy producer provide additional disclosure to the buyer or lessee, the commission, or both.

(b) An independent solar energy producer contracting for the use or sale of electricity or the lease of a solar energy system, to an entity or person, for use in a residence shall record a Notice of an Independent Solar Energy Producer Contract, within 30 days of the signing of the contract, against the title to the real property on which the electricity is generated, and against the title to any adjacent real property on which the electricity will be used, in the office of the county recorder for the county in which the real property is located. The notice shall include all of the following and may include additional information:

(1) (A) If the solar energy system is located on the real property, a prominent title at the top of the document in 14-point type stating Notice of an Independent Solar Energy Producer Contract and the following statement:

This real property is receiving part of its electric service from an independent solar energy producer that has retained ownership of a solar electric generation system that is located on the real property. The independent solar energy producer provides electric service to the current owner of this real property through a long-term contract for electric service. The independent solar energy producer is required to provide a copy of the contract to a prospective buyer of the real property within ten (10) days of the receipt of a written request from the current owner of this real property.

(B) If the solar energy system is located on an adjacent real property, a prominent title at the top of the document in 14-point type stating Notice of an Independent Solar Energy Producer Contract and the following statement:

This real property is receiving part of its electric service from an independent solar energy producer that has retained ownership of a solar electric generation system that is located on an adjacent real property. The independent solar energy producer provides electric service to the current owner of this real property through a long-term contract for electric service. The independent solar energy producer is required to provide a copy of the contract to a prospective buyer of this real property within ten (10) days of the receipt of a written request from the current owner of this real property.

(2) The address and assessor s parcel number of the real property against which the notice is recorded.

(3) The name, address, and telephone number of the independent solar energy producer, and any other contact information deemed necessary by the independent solar energy producer.

(4) A statement identifying whether the contract is a contract for the sale of electricity or for the lease of a solar energy system, and providing the dates on which the contract commences and terminates.

(5) A plain language summary of the potential costs, consequences, and assignment of responsibilities, if any, that could result in the event the contract is terminated.

(c) (1) The recorded Notice of an Independent Solar Energy Producer Contract does not constitute a title defect, lien, or encumbrance against the real property, and the independent solar energy producer shall be solely responsible for the accuracy of the information provided in the notice and for recording the document with the county recorder.

(2) The independent solar energy producer shall record a subsequent document extinguishing the Notice of an Independent Solar Energy Producer Contract if the contract is voided, terminated, sold, assigned, or transferred. If the independent solar energy producer transfers its obligation under the contract or changes its contact information, it shall record a new notice reflecting these changes within 30 days of their occurrence.

(3) Within 30 days of the termination of a contract for the use or sale of electricity or the lease of a solar energy system, the independent solar energy producer shall record a subsequent document extinguishing the Notice of an Independent Solar Energy Producer Contract from the title to the real property on which the electricity is generated, and from the title to any adjacent real property on which the electricity was used, in the office of the county recorder for the county in which the real property is located.

(d) An independent solar energy producer contracting for the use or sale of electricity or the lease of a solar energy system shall provide a copy of the existing contract to a prospective buyer of the real property where the electricity is used or generated within ten (10) days of the receipt of a written request from the current owner of the real property.

(e) (1) All contracts for the sale of electricity by an independent solar energy producer to an entity or person, for use in a residential dwelling shall be made available to the commission upon its request, and shall be confidential, except as provided for in this subdivision. The disclosures required by subdivision (a) may be made open to public inspection or made public by the commission.

(2) A contract provided to the commission pursuant to this subdivision shall not be open to public inspection or made public, except on order of the commission, or by the commission or a commissioner in the course of a hearing or proceeding.

(3) This subdivision does not eliminate or modify any rule or provision of law that provides for the confidentiality of information submitted to the commission in the course of its proceedings.

(f) A master-meter customer of an electric utility who purchases electricity or leases a solar energy system from an independent solar energy producer, and who provides electric service to users who are tenants of a mobilehome park, apartment building, or similar residential complex, shall do both of the following:

(1) Charge each user of the electric service that is under a submetered system a rate for the solar generated electricity not to exceed the rate charged by the independent solar energy producer or the electric utility s rate for an equivalent amount of electricity, whichever is lower.

(2) Comply with the provisions of Section 739.5 or 12821.5, and any rules set forth by an electric utility for master-meter customers.

(g) No transfer of real property subject to this article shall be invalidated solely because of the failure of any person to comply with any provision of this article. Any person who willfully or negligently violates or fails to perform any duty prescribed by any provision of this article shall be civilly liable in the amount of actual damages suffered by a transferee or transferor of the real property as a consequence of that violation or failure.

(Added by Stats. 2008, Ch. 535, Sec. 4. Effective January 1, 2009.)









CHAPTER 10. Telephone Corporations

ARTICLE 1. Automatic Dialing-Announcing Devices

2871

As used in this article, automatic dialing-announcing device means any automatic equipment which incorporates a storage capability of telephone numbers to be called or a random or sequential number generator capable of producing numbers to be called and the capability, working alone or in conjunction with other equipment, to disseminate a prerecorded message to the telephone number called.

(Added by renumbering Section 2821 by Stats. 1980, Ch. 373, Sec. 6.)



2872

(a) The connection of automatic dialing-announcing devices to a telephone line is subject to this article and to the jurisdiction, control, and regulation of the commission.

(b) No person shall operate an automatic dialing-announcing device except in accordance with this article. The use of such a device by any person, either individually or acting as an officer, agent, or employee of a person or corporation operating automatic dialing-announcing devices, is subject to this article.

(c) No person shall operate an automatic dialing-announcing device in this state to place a call that is received by a telephone in this state during the hours between 9 p.m. and 9 a.m. California time.

(d) This article does not prohibit the use of an automatic dialing-announcing device by any person exclusively on behalf of any of the following:

(1) A school for purposes of contacting parents or guardians of pupils regarding attendance.

(2) An exempt organization under the Bank and Corporation Tax Law (Part 11 (commencing with Section 23001) of Division 2 of the Revenue and Taxation Code) for purposes of contacting its members.

(3) A privately owned or publicly owned cable television system for purposes of contacting customers or subscribers regarding the previously arranged installation of facilities on the premises of the customer or subscriber.

(4) A privately owned or publicly owned public utility for purposes of contacting customers or subscribers regarding the previously arranged installation of facilities on the premises of the customer or subscriber or for purposes of contacting employees for emergency actions or repairs required for public safety or to restore services.

(5) A petroleum refinery, chemical processing plant, or nuclear powerplant for purposes of advising residents, public service agencies, and the news media in its vicinity of an actual or potential life-threatening emergency.

(e) This article does not prohibit law enforcement agencies, fire protection agencies, public health agencies, public environmental health agencies, city or county emergency services planning agencies, or any private for-profit agency operating under contract with, and at the direction of, one or more of these agencies, from placing calls through automatic dialing-announcing devices, if those devices are used for any of the following purposes:

(1) Providing public service information relating to public safety.

(2) Providing information concerning police or fire emergencies.

(3) Providing warnings of impending or threatened emergencies.

These calls shall not be subject to Section 2874.

(f) This article does not apply to any automatic dialing-announcing device that is not used to randomly or sequentially dial telephone numbers but that is used solely to transmit a message to an established business associate, customer, or other person having an established relationship with the person using the automatic dialing-announcing device to transmit the message, or to any call generated at the request of the recipient.

(g) The commission may determine any question of fact arising under this section.

(Amended by Stats. 1994, Ch. 146, Sec. 186. Effective January 1, 1995.)



2872.5

(a) The commission, in consultation with the Office of Emergency Services, shall open an investigative proceeding to determine whether standardized notification systems and protocol should be utilized by entities that are authorized to use automatic dialing-announcing devices pursuant to subdivision (e) of Section 2872, to facilitate notification of affected members of the public of local emergencies. The commission shall not establish standards for notification systems or standard notification protocol unless it determines that the benefits of the standards exceed the costs.

(b) Before January 1, 2008, the commission shall prepare and submit to the Legislature a report on the results of the proceeding, including recommendations for funding notification systems and any statutory modifications needed to facilitate notification of affected members of the public of local emergencies.

(Amended by Stats. 2013, Ch. 28, Sec. 75. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



2873

Automatic dialing-announcing devices may be used to place calls over telephone lines only pursuant to a prior agreement between the persons involved, whereby the person called has agreed that he or she consents to receive such calls from the person calling, or as specified in Section 2874.

(Added by renumbering Section 2823 by Stats. 1980, Ch. 373, Sec. 8.)



2874

(a) Whenever telephone calls are placed through the use of an automatic dialing-announcing device, the device may be operated only after an unrecorded, natural voice announcement has been made to the person called by the person calling. The announcement shall do all of the following:

(1) State the nature of the call and the name, address, and telephone number of the business or organization being represented, if any.

(2) Inquire as to whether the person called consents to hear the prerecorded message of the person calling.

(b) The calling person described in subdivision (a) shall disconnect the automatic dialing-announcing device from the telephone line upon the termination of the call by either the person calling or the person called.

(Amended by Stats. 1989, Ch. 100, Sec. 1.)



2875

No person shall connect any automatic dialing-announcing device to any telephone line without first making written application to the telephone corporation within whose service area telephone calls through the use of such device are proposed to be placed. In such application, the person shall provide information as to the type of automatic dialing-announcing device proposed to be connected, the time of day such telephone calls are proposed to be placed using such device, the anticipated number of calls proposed to be placed during the specified calling period, the average length of a completed call, and such additional information as the corporation or the commission may require. Upon receiving such an application for service, the corporation shall review the furnished information and, if it appears that calling patterns would create a traffic overload condition or the service would be detrimental to the services of other customers of the corporation, it may deny the application or modify the application and grant the application as so modified.

(Added by renumbering Section 2825 by Stats. 1980, Ch. 373, Sec. 10.)



2875.5

(a) On and after July 1, 2002, no person operating any automatic equipment that incorporates a storage capability of telephone numbers to be called or a random or sequential number generator capable of producing numbers to be called may make a telephone connection for which no person, acting as an agent or telemarketer, is available for the person called.

(b) Notwithstanding subdivision (a), the commission shall establish an acceptable error rate for telephone connections made in violation of subdivision (a). The commission shall determine the error rate, if any, before July 1, 2002.

(c) The commission may require any person operating equipment as described in subdivision (a) to maintain records of telephone connections made for which no person, acting as an agent or telemarketer, is available for the person called. The commission may require copies of those records to be submitted to the commission.

(Added by Stats. 2001, Ch. 696, Sec. 1. Effective January 1, 2002.)



2876

Any person violating this article is guilty of a civil offense and is subject to either or both of the following penalties:

(a) A fine of not to exceed five hundred dollars ($500) for each violation, levied and enforced by the commission, on complaint or on its own motion, pursuant to Chapter 11 (commencing with Section 2100) of Part 1.

(b) Disconnection of telephone service to the automatic dialing-announcin g device for a period of time which shall be specified by the commission.

(Added by Stats. 1987, Ch. 732, Sec. 2.)






ARTICLE 2. Customer and Subscriber Services

2881

(a) The commission shall design and implement a program to provide a telecommunications device capable of serving the needs of individuals who are deaf or hearing impaired, together with a single party line, at no charge additional to the basic exchange rate, to a subscriber who is certified as an individual who is deaf or hearing impaired by a licensed physician and surgeon, audiologist, or a qualified state or federal agency, as determined by the commission, and to a subscriber that is an organization representing individuals who are deaf or hearing impaired, as determined and specified by the commission pursuant to subdivision (h). A licensed hearing aid dispenser may certify the need of an individual to participate in the program if that individual has been previously fitted with an amplified device by the dispenser and the dispenser has the individual s hearing records on file prior to certification. In addition, a physician assistant may certify the needs of an individual who has been diagnosed by a physician and surgeon as being deaf or hearing impaired to participate in the program after reviewing the medical records or copies of the medical records containing that diagnosis.

(b) The commission shall also design and implement a program to provide a dual-party relay system, using third-party intervention to connect individuals who are deaf or hearing impaired and offices of organizations representing individuals who are deaf or hearing impaired, as determined and specified by the commission pursuant to subdivision (h), with persons of normal hearing by way of intercommunications devices for individuals who are deaf or hearing impaired and the telephone system, making available reasonable access of all phases of public telephone service to telephone subscribers who are deaf or hearing impaired. In order to make a dual-party relay system that will meet the requirements of individuals who are deaf or hearing impaired available at a reasonable cost, the commission shall initiate an investigation, conduct public hearings to determine the most cost-effective method of providing dual-party relay service to the deaf or hearing impaired when using a telecommunications device, and solicit the advice, counsel, and physical assistance of statewide nonprofit consumer organizations of the deaf, during the development and implementation of the system. The commission shall apply for certification of this program under rules adopted by the Federal Communications Commission pursuant to Section 401 of the federal Americans with Disabilities Act of 1990 (Public Law 101-336).

(c) The commission shall also design and implement a program whereby specialized or supplemental telephone communications equipment may be provided to subscribers who are certified to be disabled at no charge additional to the basic exchange rate. The certification, including a statement of visual or medical need for specialized telecommunications equipment, shall be provided by a licensed optometrist, physician and surgeon, or physician assistant, acting within the scope of practice of his or her license, or by a qualified state or federal agency as determined by the commission. The commission shall, in this connection, study the feasibility of, and implement, if determined to be feasible, personal income criteria, in addition to the certification of disability, for determining a subscriber s eligibility under this subdivision.

(d) (1) The commission shall also design and implement a program to provide access to a speech-generating device to any subscriber who is certified as having a speech disability at no charge additional to the basic exchange rate. The certification shall be provided by a licensed physician, licensed speech-language pathologist, or qualified state or federal agency. The commission shall provide to a certified subscriber access to a speech-generating device that is all of the following:

(A) A telecommunications device or a device that includes a telecommunications component.

(B) Appropriate to meet the subscriber s needs for access to, and use of, the telephone network, based on the recommendation of a licensed speech-language pathologist.

(C) Consistent with the quality of speech-generating devices available for purchase in the state.

(2) The commission shall adopt rules to implement this subdivision and subdivision (e) by January 1, 2014.

(e) All of the following apply to any device or equipment described in this section that is classified as durable medical equipment under guidelines established by the United States Department of Health and Human Services:

(1) It is the intent of the Legislature that the commission be the provider of last resort and that eligible subscribers first obtain coverage from any available public or private insurance.

(2) The commission may require the subscriber to provide information about coverage for any or all of the cost of the device or equipment that is available from any public or private insurance, the cost to the subscriber of any deductible, copayment, or other relevant expense, and any related benefit cap information.

(3) The total cost of any device or equipment provided to a subscriber under this section shall not exceed the rate of reimbursement provided by Medi-Cal for that device or equipment.

(f) Nothing in this section requires the commission to provide training to a subscriber on the use of a speech-generating device.

(g) The commission shall establish a rate recovery mechanism through a surcharge not to exceed one-half of 1 percent uniformly applied to a subscriber s intrastate telephone service, other than one-way radio paging service and universal telephone service, both within a service area and between service areas, to allow providers of the equipment and service specified in subdivisions (a), (b), (c), and (d) to recover costs as they are incurred under this section. The surcharge shall be in effect until January 1, 2020. The commission shall require that the programs implemented under this section be identified on subscribers bills, and shall establish a fund and require separate accounting for each of the programs implemented under this section.

(h) The commission shall determine and specify those statewide organizations representing the deaf or hearing impaired that shall receive a telecommunications device pursuant to subdivision (a) or a dual-party relay system pursuant to subdivision (b), or both, and in which offices the equipment shall be installed in the case of an organization having more than one office.

(i) The commission may direct a telephone corporation subject to its jurisdiction to comply with its determinations and specifications pursuant to this section.

(j) The commission shall annually review the surcharge level and the balances in the funds established pursuant to subdivision (g). Until January 1, 2020, the commission may make, within the limits set by subdivision (g), any necessary adjustments to the surcharge to ensure that the programs supported thereby are adequately funded and that the fund balances are not excessive. A fund balance that is projected to exceed six months worth of projected expenses at the end of the fiscal year is excessive.

(k) The commission shall prepare and submit to the Legislature, on or before March 1 of each year, a report on the fiscal status of the programs established and funded pursuant to this section and Sections 2881.1 and 2881.2. The report shall include a statement of the surcharge level established pursuant to subdivision (g) and revenues produced by the surcharge, an accounting of program expenses, and an evaluation of options for controlling those expenses and increasing program efficiency, including, but not limited to, all of the following proposals:

(1) The establishment of a means test for persons to qualify for program equipment or free or reduced charges for the use of telecommunication services.

(2) If and to the extent not prohibited under Section 401 of the federal Americans with Disabilities Act of 1990 (Public Law 101-336), as amended (47 U.S.C. Sec. 225), the imposition of limits or other restrictions on maximum usage levels for the relay service, which shall include the development of a program to provide basic communications requirements to all relay users at discounted rates, including discounted toll-call rates, and, for usage in excess of those basic requirements, at rates that recover the full costs of service.

(3) More efficient means for obtaining and distributing equipment to qualified subscribers.

(4) The establishment of quality standards for increasing the efficiency of the relay system.

(5) Any modification to the program in order to maximize participation and funding opportunity under similar federal programs.

(l) The report described in subdivision (k) that is due no later than March 1, 2014, shall evaluate options for controlling the program costs of providing speech-generating devices and include information on any barriers to participation in the program by eligible subscribers.

(m) In order to continue to meet the access needs of individuals with functional limitations of hearing, vision, movement, manipulation, speech, and interpretation of information, the commission shall perform ongoing assessment of, and if appropriate, expand the scope of the program to allow for additional access capability consistent with evolving telecommunications technology.

(n) The commission shall structure the programs required by this section so that a charge imposed to promote the goals of universal service reasonably equals the value of the benefits of universal service to contributing entities and their subscribers.

(o) (1) The requirement for submitting a report imposed under subdivision (k) is inoperative on January 1, 2021, pursuant to Section 10231.5 of the Government Code.

(2) A report submitted pursuant to subdivision (k) shall be submitted in compliance with Section 9795 of the Government Code.

(Amended by Stats. 2013, Ch. 332, Sec. 3. Effective September 23, 2013.)



2881.1

(a) In addition to the requirements of Section 2881, the commission shall design and implement a program to provide a telecommunications device capable of servicing the needs of the deaf or severely hearing impaired, together with a single party line, at no charge additional to the basic exchange rate, to any subscriber which is an agency of state government and which the commission determines serves a significant portion of the deaf or severely hearing-impaired population, and to an office located in the State Capitol and selected by the Joint Rules Committee, for purposes of access by the deaf or severely hearing impaired to Members of the Legislature.

(b) The commission shall permit providers of equipment and service specified in subdivision (a) to recover costs as they are incurred under this section pursuant to subdivision (g) of Section 2881.

(c) The commission may direct any telephone corporation subject to its jurisdiction to comply with its determinations pursuant to this section.

(Amended by Stats. 2012, Ch. 162, Sec. 163. Effective January 1, 2013.)



2881.2

(a) In addition to the requirements of Section 2881, the commission shall design and implement a program that shall provide for publicly available telecommunications devices capable of servicing the needs of the deaf or hearing impaired in existing buildings, structures, facilities, and public accommodations of the type specified in Section 4450 of the Government Code and Sections 19955.5 and 19956 of the Health and Safety Code, making available reasonable access of all phases of public telephone service to individuals who are deaf or hearing impaired. The commission shall direct the appropriate committee under its control to determine and specify locations within existing buildings, structures, facilities, and public accommodations in need of a telecommunications device and to contract for the procurement, installation, and maintenance of these devices. In the letting of the contract, the commission shall direct the committee to ensure consideration of for-profit and nonprofit corporations, including nonprofit corporations with demonstrated service to individuals who are deaf or hearing impaired and whose boards of directors and staff are made up of a majority of those individuals. The commission shall also direct the committee to seek the cooperation of the owners, managers, and tenants of the existing buildings, structures, facilities, and public accommodations that have been determined to be in need of a telecommunications device with regard to its installation and maintenance. The commission shall phase in this program over a reasonable period of time, beginning no later than January 1, 1998, giving priority to those existing buildings, structures, facilities, and public accommodations determined by the commission, with the advice and counsel of statewide nonprofit consumer organizations for the deaf, to be of most importance and usefulness to the deaf or hearing impaired.

(b) The commission shall ensure that costs are recovered as they are incurred under this section, including any costs incurred by the owners, managers, or tenants of existing buildings, structures, facilities, and public accommodations, and shall utilize for this purpose the rate recovery mechanism established pursuant to subdivision (g) of Section 2881. The commission shall also establish a fund and require separate accounting for the program implemented under this section and, in addition, shall require that the surcharge utilized to fund the program not exceed two-hundredths of 1 percent, that it be combined with the surcharge required by subdivision (g) of Section 2881, and that it count toward the limits set by that subdivision. This surcharge shall be in effect until January 1, 2006.

(c) Existing buildings, structures, facilities, and public accommodations, for the purposes of this section, means those buildings, structures, facilities, and public accommodations or parts thereof that were constructed or altered prior to January 26, 1993, or are otherwise not required by Section 303 of the federal Americans with Disabilities Act of 1990 (P.L. 101-336; 42 U.S.C. Sec. 12183) or any other section of that act and its implementing regulations and guidelines, to have a publicly available telecommunications device capable of serving the needs of the deaf or hearing impaired.

(Amended by Stats. 2012, Ch. 162, Sec. 164. Effective January 1, 2013.)



2881.4

(a) The Legislature finds and declares all of the following:

(1) Section 278 requires the commission to transfer to the Controller for deposit in the Deaf and Disabled Telecommunications Program Administrative Committee Fund all revenues collected by telephone corporations to fund programs to provide specified telecommunications services and equipment to deaf, disabled, and hearing-impaired persons, as specified in Sections 2881, 2881.1, and 2881.2.

(2) The commission issued a report to the Legislature in May 2001, addressing compliance issues pertaining to the programs specified in Sections 2881, 2881.1, and 2881.2, including a recommendation to secure legislative authorization for the commission to contract with outside entities for the provision of services and equipment mandated by Sections 2881, 2881.1, and 2881.2.

(3) The telecommunications services and equipment provided to deaf, disabled, and hearing-impaired individuals and their families, as specified in Sections 2881, 2881.1, and 2881.2, are of such a highly specialized and technical nature that the necessary expert knowledge, ability, and experience are not available within the current state civil service system.

(4) It is the intent of the Legislature, in enacting this section, to do all of the following:

(A) Maintain the availability of the state s current statewide infrastructure of telecommunications services and equipment to deaf, disabled, and hearing-impaired persons, as provided for in Sections 2881, 2881.1, and 2881.2, as essential to maintaining public health and safety.

(B) Authorize the commission to enter into contracts for the provision of telecommunications services and equipment for deaf, disabled, and hearing-impaired persons in a manner that protects and enhances the current statewide infrastructure and coordinated delivery of those services and equipment and includes a priority for maintaining long-term continuity of program administration and maximum involvement of the deaf and disabled community in program governance.

(C) Strengthen program priorities for expanded outreach through continuing consultation with, and participation by, the deaf, disabled, and hearing-impaired community in order to ensure the state s network of services reach hard-to-serve populations, including rural, innercity, and urban areas.

(D) Develop a mechanism to achieve cost-effective and timely deployment of new and emerging telecommunications technologies, to the extent fiscally and economically feasible.

(b) In order for the commission to ensure continued provision of telecommunications services and equipment for deaf, disabled, and hearing-impaired persons, the commission, subject to annual appropriation of funds by the Legislature and consistent with state contracting requirements, may contract with entities, including nonprofit entities, or persons that have the necessary expert knowledge, ability, and experience to provide, manage, or operate the programs described in Sections 2881, 2881.1, and 2881.2.

(c) The commission may enter into contracts pursuant to subdivision (b) of Section 19130 of the Government Code for the services and equipment contemplated by the programs described in Sections 2881, 2881.1, and 2881.2.

(d) The commission may include provisions that accomplish any of the following in contracts authorized by this section:

(1) Establish standards and procedures, including prior commission approval, for subcontracting.

(2) Establish standards and procedures regarding personnel and accounting practices.

(3) Require budget approval.

(4) Require periodic audits.

(5) Monitor performance and establish performance standards and the method of evaluating performance, including remedies for unsatisfactory performance.

(6) Establish standards and procedures to investigate and resolve complaints.

(7) Provide for any other terms or restrictions as the commission finds necessary to ensure that the public funds are used in accordance with the goals of the Legislature and the commission.

(e) Notwithstanding any other provision of law, any contract entered into pursuant to this section may provide for periodic advance payments for telecommunications services to be performed or telecommunications equipment to be provided. No advance payment made pursuant to this section may exceed 25 percent of the total annual contract amount.

(f) Any contractor the commission selects shall demonstrate knowledge of and the capacity to provide specialized telecommunications services and equipment to deaf, disabled, and hearing-impaired persons, and shall be required to consult with the Telecommunications Access for Deaf and Disabled Administrative Committee regarding the specialized needs of individuals utilizing program services and equipment, as specified in Sections 2881, 2881.1, and 2881.2.

(g) The commission shall, to the extent feasible and consistent with state civil service requirements, employ staff overseeing the programs described in Sections 2881, 2881.1, and 2881.2 who are members of the deaf, disabled, and hearing-impaired community.

(Added by Stats. 2002, Ch. 61, Sec. 4. Effective June 21, 2002.)



2883

(a) (1) The Legislature finds and declares all of the following:

(A) As originally enacted, Section 2883 required local telephone corporations to provide a residential telephone connection with no customer account attached, also known as a warm line, access to 911 emergency service. This section took effect in 1995 when basic local exchange telephone service was provided exclusively by incumbent wireline providers operating within their franchise territories. Local exchange competition was nonexistent and wireless telephones were expensive and not in widespread use.

(B) At that time, the number of warm lines was very small. The practice of leaving warm lines in place continued the availability of 911 emergency service upon disconnection and permitted new residential service orders to be completed with minimum cost and delay.

(C) In recent years, the providers of warm line service have lost a significant percentage of their customer base to competitors. Today, the number of warm lines in California has increased in proportion to the loss of wireline customers. An estimated 2,000,000 warm lines exist today and that number continues to grow.

(D) Rather than being converted to new active service accounts, many warm lines remain in place indefinitely, even when customers switch to other voice carriers that provide 911 emergency service access. As warm lines age, deterioration can create shorts in these lines that trigger 911 calls, also known as phantom 911 calls because there is no person making the call.

(E) Responding to phantom 911 calls places a drain on public safety resources including increased costs for public safety responders. In addition, the state pays providers on a monthly basis, based on volume, to maintain number and location records in the state 911 database, including the records for increasing numbers of warm lines.

(F) The cost to local telephone companies to energize and maintain warm lines is the same as for active service accounts. Energy provided to warm lines at residences where access to 911 emergency service is being obtained through a different provider is a waste of limited natural resources.

(2) It is the intent of the Legislature to amend Section 2883 in a manner that continues to provide a public safety net in a competitive telecommunications market, eliminates phantom 911 calls, conserves energy for productive uses, and limits costs to the state, local governments, and local telephone corporations.

(b) All local telephone corporations, excluding providers of mobile telephony service and mobile satellite telephone service, as defined in Section 224.4, to the extent permitted by existing technology or facilities, shall provide every subscriber of tariffed residential basic exchange service with access to 911 emergency service.

(c) A local telephone corporation shall provide access to services described in subdivision (b) for at least 120 days after disconnection of residential basic exchange service for nonpayment of any delinquent account or indebtedness owed by the subscriber to the telephone corporation. A subscriber and a telephone corporation may arrange payment schedules to regain full service.

(d) If a local telephone corporation chooses to terminate access to the services described in subdivision (b) after 120 days as authorized in subdivision (c), the local telephone corporation shall inform residential subscribers as part of the notice of suspension or disconnection of service for nonpayment of all of the following information:

(1) The availability of the 911 emergency service described in subdivision (b) for 120 days after disconnection of residential basic exchange service.

(2) Options that may be available to avoid suspension or disconnection of service.

(3) Other options that may be available for obtaining access to 911 emergency service consistent with a customer education program, if adopted by the commission.

(e) This section shall not be construed to relieve any person of an obligation to pay a debt owed to a telephone corporation.

(f) This section shall not require a local telephone corporation to provide 911 access pursuant to this section if doing so would preclude providing service to subscribers of residential telephone service.

(g) A local telephone corporation may disconnect any line in existence on January 1, 2011, providing access to 911 emergency services with no customer account attached for that line, if notice of not less than 90 days prior to disconnection is provided to the last known address of record associated with that line that is being disconnected. The notice shall provide information about all of the following:

(1) 911 emergency service is provided to customers who purchase voice telephone service.

(2) Access to 911 emergency services may have been provided to the address, to the extent permitted by existing technology or facilities, but will be discontinued as provided in this section.

(3) A contact number for further information, including information about low cost options, including the Universal Lifeline Telephone Service (ULTS) program.

(4) Contact information for the commission.

(h) A local telephone corporation shall not be required to terminate access to any line providing access to 911 emergency services with no customer account attached for that line.

(Amended by Stats. 2010, Ch. 332, Sec. 1. Effective January 1, 2011.)



2884

(a) The commission shall, pursuant to its existing authority, by rule or order, establish procedures governing telephone corporation billing practices and operations to require every telephone corporation, on and after July 1, 1986, or on and after another date or dates which the commission finds and determines to be appropriate and feasible with respect to the capability of particular telephone equipment, to offer residential subscribers the option of deleting access to a class of information-access telephone service, commonly referred to as 900 or 976 service, whereby recorded commercial, informational, or public service messages, interactive computer programs, and other services, are provided for a charge, in addition to the basic local exchange charge, to the person calling, and to notify new residential subscribers of the options available to delete information-access services through telephone service.

The commission shall specify a method or methods for telephone corporations to institute this deletion of access option for residential subscribers, taking into consideration the operational requirements of the various types of telephone equipment in use throughout the state. The commission shall impose no charge on residential telephone subscribers for this deletion of access option, and shall require telephone corporations to refund to subscribers any amounts paid prior to the effective date of the amendments to this section enacted in 1988 for deletion of access. The commission shall determine and implement a method by which telephone corporations shall be recompensed for the expenses of providing this deletion of access option.

(b) The commission shall require every telephone corporation which furnishes information-access telephone service to make available a separate, easily distinguishable telephone prefix number for information providers which provide messages which constitute harmful matter and for those who provide other than messages which constitute harmful matter, and to request every information provider to designate which prefix corresponds to the type of messages it proposes to provide. Any information provider which provides any live or recorded message constituting harmful matter through any information-access telephone number other than one within the prefix assigned to information providers furnishing messages constituting harmful matter is in violation of Section 2111. The commission shall require the telephone corporation to offer residential subscribers the option of deleting access to the telephone prefix number by which messages constituting harmful matter are accessed, pursuant to subdivision (a), and shall determine and implement a method by which a telephone corporation shall be recompensed for the expenses of providing this deletion of access option to residential subscribers.

(c) As used in this section, harmful matter means harmful matter as defined in subdivision (a) of Section 313 of the Penal Code.

(d) If any provision of this section or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the section which can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.

(Amended by Stats. 1991, Ch. 297, Sec. 1. Effective August 1, 1991.)



2884.2

(a) Except as specified in subdivision (b), the billing and collection practices of a telephone corporation for services rendered to or for an information service that contains harmful matter, as defined in subdivision (a) of Section 313 of the Penal Code, are not subject to the jurisdiction and control of the commission, notwithstanding Section 2884, but are a matter for contractual arrangement between the telephone corporation and the information provider.

(b) Nothing in subdivision (a) affects the commission s jurisdiction over billing and collection for any other information service.

(c) The commission may, on complaint or on its own motion, after a hearing, find and determine that circumstances including, but not limited to, anticompetitive results, require the exercise of jurisdiction and control by it over those matters removed from its jurisdiction and control by subdivision (a), and may then exercise that jurisdiction and control.

(d) Subdivision (a) applies only to that class of information-access telephone service furnished within or between service areas, as defined in Section 230.3, through the use of either a 976 prefix or a 900 access code telephone number, and applies only to billing and collection services in that class of service.

(e) The commission may investigate and consider, for purposes of establishing telephone rates, revenues and expenses related to any billing or collection services rendered by a telephone corporation to or for an information provider.

(f) A telephone corporation shall, before refusing to provide billing and collection services for any information service, give the information provider of that service and the commission not less than 30 days advance notice.

(g) If a telephone corporation elects to enter into a contractual arrangement to provide billing and collection services to an information provider, the telephone corporation shall provide those services to the information provider under the same terms, conditions, and rates that the service is offered to all other information providers contracting for the services. The telephone corporation shall provide copies of the contracts to the commission and, on request, to any other interested party.

(h) Notwithstanding Section 17024 of the Business and Professions Code, billing and collection services described in subdivision (a) are services subject to Part 2 (commencing with Section 16600) of Division 7 of that code. A person or firm claiming a violation of Section 17045 of that code, with respect to those services, may proceed in accordance with Article 4 (commencing with Section 17070) of Chapter 4 of Part 2 of Division 7 of that code, or pursue any other remedy available under law.

(Amended by Stats. 1995, Ch. 170, Sec. 1. Effective July 24, 1995.)



2884.5

Notwithstanding Section 2884, the commission shall require that telephone subscriber access to information services providing messages which constitute harmful matter, as defined in Section 313 of the Penal Code, be furnished by an information provider or its agent on a subscription basis only.

(Added by Stats. 1988, Ch. 567, Sec. 1. Effective August 26, 1988.)



2884.6

(a) The commission shall require telephone corporations and providers of information-access telephone services to institute a method of handling subscriber complaints concerning these services, which shall include provision for a waiver of all of the charges for these services for a first occasion of their inadvertent or mistaken use.

(b) Every telephone corporation and provider of information-access telephone services providing messages that constitute harmful matter, as defined in Section 313 of the Penal Code, shall provide for a one-time waiver of all subscriber charges associated with a collect call when the call contains harmful matter and the person making or accepting the call is a minor.

(Amended by Stats. 1995, Ch. 170, Sec. 2. Effective July 24, 1995.)



2885

The commission shall, on or before July 1, 1987, determine the feasibility of requiring that, whenever a call is placed from a cellular telephone, the person receiving the call receive a notification indicating that the call is being placed from a cellular telephone and that the telephone conversation may not be totally private. The determination of feasibility shall include findings and conclusions on the necessity for, and the costs of, implementing a cellular telephone call notification system and on subscriber reaction to the notification system or systems proposed or employed. If the commission determines, in view of its findings and conclusions, that it is feasible for telephone corporations to implement a cellular telephone call notification system, it shall, by rule or order, require telephone corporations operating cellular telephones to implement that system.

(Added by Stats. 1986, Ch. 1101, Sec. 1.)



2885.6

(a) The commission shall require mobile telephony service, as defined in Section 224.4, carriers to provide the commission, within six months of the effective date of the act that adds this section, and thereafter as requested by the commission, with information, as specified by the commission, concerning service quality and customer complaints.

(b) In addition to any other sanctions available, the commission shall have the authority to assess any and all of the following specific penalties for mobile telephony carrier noncompliance with commission rules, practices, and procedures respecting the filing of required periodic information and reports to the commission:

(1) The revocation or suspension, on an expedited basis, of temporary tariffing authority granted the carrier.

(2) The revocation or suspension, on an expedited basis, of other rate flexibility or promotional program authority granted the carrier.

(Amended by Stats. 2006, Ch. 198, Sec. 17. Effective January 1, 2007.)



2886

(a) The commission shall require every telephone corporation furnishing mobile telephony service, as defined in Section 224.4, to establish a pricing system made available to subscribers that shall distinguish on the billing invoice charges to a subscriber for calls not completed from any other service charge on the billing invoice.

(b) The commission shall require that those calls which are not completed shall not be charged more than 50 percent of the charge established for completed subscriber initiated calls.

(c) For purposes of this section, a call is not completed when it originates from the mobile telephony service handset and any of the following occurs:

(1) The terminating line is busy and the originator receives a busy signal.

(2) The terminating line does not answer and the originator receives an audible ring.

(3) No radios are available and the originator receives a reorder signal.

(4) The mobile telephony switching office cannot connect the call to the public network and the originator receives a reorder signal.

(5) The public network cannot complete the call to the terminating number and the originator receives a reorder signal.

(Amended by Stats. 2006, Ch. 198, Sec. 18. Effective January 1, 2007.)



2888

The commission shall pursue all available legal remedies to redraw intrastate inter-exchange, also known as local access and transport area, or LATA, boundaries for the purpose of eliminating restrictions that result in discriminatory costs, added inconvenience, and less service for consumers of telecommunications services solely in and between the Counties of Monterey and Santa Cruz.

(Added by Stats. 1994, Ch. 941, Sec. 1. Effective January 1, 1995.)



2889

(a) An information provider engaged in furnishing any live, recorded, or recorded-interactive audio text through information access telephone service shall provide a (1) delayed timing of information charges and (2) price disclosure message.

(b) The telephone corporation shall provide information providers, described in subdivision (a), with a period of a minimum of 12 seconds for a delayed timing of information charges and price disclosure message. If the delayed timing period is exceeded, a consumer shall be billed from the time of the initial connection, and transport charges shall be billed to the information provider from the time of the initial connection. If the consumer disconnects the call within the delayed timing period, no information charge shall be billed to the caller.

(c) (1) During the delayed timing period, the information provider shall inform the consumer of all of the following:

(A) The name of the programs.

(B) The information charge for the call.

(C) The date the information was recorded, if the information is a recorded message.

(D) That if the caller disconnects the call within the delayed timing period, the consumer will not be charged for the call.

(2) This information shall be provided at the beginning of every call and at least three seconds shall be allowed at the end of the message within the delayed timing period for the consumer to hang up without being charged if he or she has not already disconnected the call. The information provider shall provide a tone to indicate the end of the delayed timing period.

(d) This section does not apply to audiotex programs with restricted access via personal identification number (PIN) code or special password.

(e) As used in this section, delayed timing of information charges means a service feature which delays commencement of billing of charges for a minimum of 12 seconds in order to provide the information required by subdivision (c).

(f) Every violation of this section is a misdemeanor.

(Added by Stats. 1990, Ch. 1317, Sec. 2. Operative July 1, 1991, by Sec. 3 of Ch. 1317.)



2889.2

No telephone corporation or provider of information-access telephone services shall charge the subscribing party for a call made to a telephone number with an 800 prefix, unless the telephone number with an 800 prefix is an information service complying with the presubscription requirements imposed by Federal Communications Commission Docket No. 93 22.

(Added by Stats. 1995, Ch. 170, Sec. 3. Effective July 24, 1995.)



2889.3

(a) (1) Before a telephone corporation exits the business of providing interexchange services to all of its customers or to an entire class of its customers, the telephone corporation or any person, firm, or corporation representing the telephone corporation, shall provide those affected customers with a written notice at least 30 days prior to the proposed transfer of those customers to another telephone corporation. The notice shall include all of the following:

(A) A straightforward description of the proposed transfer.

(B) All applicable rates, terms, and conditions of the new service.

(C)A statement of the customer s right to transfer to another telephone corporation.

(D) A toll-free customer service telephone number for the purpose of responding to customers questions.

(2)Any transfer of customer services shall be effectuated without charge.

(b) Subdivision (a) does not apply when the telephone corporation has entered into a written contract with the customer and when the change in telephone corporation results in no rate increase for the customer.

(Added by Stats. 1998, Ch. 663, Sec. 1. Effective January 1, 1999.)



2889.4

(a) A local exchange service provider that offers and charges for pay per use features that do not require an access code to be dialed to activate the service shall provide a new residential subscriber, including an existing residential customer ordering an additional line, during the verbal service order process, with information about those features. The representatives of a provider shall offer that subscriber blocking options for those features.

(b) (1) A local exchange service provider that offers the features described in subdivision (a) shall advise an existing residential subscriber who inquires about the features, or who seeks a bill adjustment for the inadvertent or unauthorized use of those per use custom calling features, that the features can be blocked and shall inquire as to whether the subscriber would like to block any or all of the features.

(2) (A) A local exchange service provider that offers the features described in subdivision (a) shall provide notice to all existing residential subscribers not later than May 1, 2000, describing all features provided on a per use basis, the charge for each activation, any additional usage or other charges, and detailed information about the ability to block these features.

(B) The notice shall contain a toll-free number for further information and shall contain a noticeable postcard size bill insert that may be returned in the subscriber s bill envelope if they wish to block any or all of the per use features described in subdivision (a).

(c) A local exchange service subscriber that has not blocked per use features in accordance with this section is entitled to a one-time bill adjustment which shall equal the sum of the charges for every incident that occurred during the first billing cycle pursuant to which the subscriber notifies the local exchange service provider that inadvertent or unauthorized activation occurred with regard to those per use services that do not require coded dialing to activate. The one-time bill adjustment shall include an adjustment for any additional usage charges occurring as a result of inadvertent or unauthorized activation. The adjustment shall take the form of a credit to the subscriber s account if the existing technology or facilities of the local exchange service provider measure usage and permit a usage credit to be determined and provided.

(d) Nothing in this section prohibits a local exchange service provider from providing additional bill adjustments at its discretion in connection with charges imposed for features described in subdivision (a).

(Added by Stats. 1999, Ch. 384, Sec. 1. Effective January 1, 2000.)



2889.5

(a) No telephone corporation, or any person, firm, or corporation representing a telephone corporation, shall make any change or authorize a different telephone corporation to make any change in the provider of any telephone service for which competition has been authorized of a telephone subscriber until all of the following steps have been completed:

(1) The telephone corporation, its representatives or agents shall thoroughly inform the subscriber of the nature and extent of the service being offered.

(2) The telephone corporation, its representatives or agents shall specifically establish whether the subscriber intends to make any change in his or her telephone service provider, and explain any charges associated with that change.

(3) For sales of residential service, the subscriber s decision to change his or her telephone service provider shall be confirmed by an independent third-party verification company, or as provided in paragraph (5). For purposes of this provision, the confirmation by a third-party verification company shall be made as follows:

(A) The third-party verification company shall meet each of the following criteria:

(i) Be independent from the telephone corporation that seeks to provide the subscriber s new service.

(ii) Not be directly or indirectly managed, controlled, or directed, or owned wholly or in part, by the telephone corporation that seeks to provide the new service or by any corporation, firm, or person who directly or indirectly manages, controls, or directs, or owns more than 5 percent of the telephone corporation.

(iii) Operate from facilities physically separate from those of the telephone corporation that seeks to provide the subscriber s new service.

(iv) Not derive commissions or compensation based upon the number of sales confirmed.

(B) The telephone corporation seeking to verify the sale shall do so by connecting the subscriber by telephone to the third-party verification company or by arranging for the third-party verification company to call the subscriber to confirm the sale.

(C) The third-party verification company shall obtain the subscriber s oral confirmation regarding the change, and shall record that confirmation by obtaining appropriate verification data. The record shall be available to the subscriber upon request. Information obtained from the subscriber through confirmation shall not be used for marketing purposes. Any unauthorized release of this information is grounds for a civil suit by the aggrieved subscriber against the telephone corporation or its employees who are responsible for the violation.

(D) Notwithstanding subparagraphs (A), (B), and (C), a service provider shall not be required to comply with these provisions when the customer directly calls the local service provider to make changes in service providers. However, a service provider shall not avoid the verification requirements by asking a subscribing customer to contact a local exchange service provider directly to make any change in the service provider. A local exchange service provider shall be required to comply with these verification requirements for its own competitive services. However, a local exchange service provider shall not be required to perform any verification requirements for any changes solicited by another telephone corporation.

(4) For a sale of residential service, the telephone corporation seeking to verify the change in service, in addition to the requirements of paragraph (3), shall notify the subscriber by United States Postal Service that the subscriber s telephone service provider has been changed. The service provider that initiated the change shall send that notice within 14 days of the date of the change. The notice shall provide the subscriber with clear, legible notice of the change in service provider, and shall include a customer service telephone number for the subscriber to call if the subscriber did not authorize the change in service.

(5) Confirmation of a sale of residential service may be made using an electronic means that complies with Section 64.1120 of Title 47 of the Code of Federal Regulations in effect as of June 17, 2008.

(6) For sales of all nonresidential services, the subscriber s decision to change his or her service provider shall be confirmed through any of the following means:

(A) Independent third-party verification, as set forth in paragraph (3) of subdivision (a).

(B) The telephone corporation shall mail to the subscriber an information package seeking confirmation of his or her change in the telephone corporation. The information package shall describe the new service and shall include a postage prepaid postcard or mailer that the subscriber can use to deny, cancel, or confirm a service order, as soon as possible, and wait 14 days after the information package is mailed before making the change in the telephone corporation. The telephone corporation shall make the change only if the subscriber does not cancel the change in service order.

(C) Verify the subscriber s change in his or her telephone service provider by obtaining the subscriber s signature on a document fully explaining the nature and extent of the action. The document shall be a separate document whose sole purpose is to explain the nature and extent of the action.

(D) Obtain the subscriber s authorization through an electronic means that takes the information, including the calling number, and confirms the change to which the subscriber has given his or her consent.

(7) Where the telephone corporation obtains a written order for service, the document shall thoroughly inform the subscriber of the nature and extent of the action. The subscriber shall be furnished with a copy of the signed document. The subscriber by his or her signature on the document shall indicate a full understanding of the relationship being established with the telephone corporation. If a written subscriber solicitation or other document contains a letter of agency authorizing a change in service provider, in combination with other information including, but not limited to, inducements to subscribers to purchase service, the solicitation shall include a separate document whose sole purpose is to explain the nature and extent of the action. If any part of a mailing to a prospective subscriber is in language other than English, any written authorization contained in the mailing shall be sent to the same prospective subscriber in the same language.

(8) The telephone corporation shall retain a record of the verification of the sale for at least one year. These records shall be made available to the subscriber, the Attorney General, or the commission upon request.

(b) If a residential or business subscriber that has not signed an authorization notifies the telephone corporation within 90 days that he or she does not wish to change telephone corporations, the subscriber shall be switched back to his or her former telephone corporation at the expense of the telephone corporation that initiated the change.

(c) For purposes of this section, competitive services are those services where subscribers have the ability to presubscribe to a telephone service provider.

(d) When a subscriber changes telephone service providers, the change shall be conspicuously noticed on the subscriber s bill. Notice in the following form is deemed to comply with this subdivision:
NOTICE: Your local (or long distance) telephone service provider has been changed from (name of prior provider) to (name of current provider).
Cost of change: $ ____.

(e) Any telephone corporation that violates the verification procedures described in this section shall be liable to the telephone corporation previously selected by the subscriber in an amount equal to all charges paid by the subscriber after the violation.

(f) In addition to the liability described in subdivision (e), any telephone corporation that violates the verification procedures described in this section shall credit to a subscriber any charges paid by the subscriber in excess of the amount that the subscriber would have been obligated to pay had the subscriber s telephone service not been changed. The commission shall adopt regulations to govern credits to subscribers pursuant to this subdivision.

(g) The remedies provided by this section are in addition to any other remedies available by law.

(h) As described in federal law, no telephone corporation, or any person, firm, or corporation representing a telephone corporation, shall make any change or authorize a different telephone corporation to make any change in the provider of any telephone service for which competition has been authorized of a telephone subscriber without having on file, or having instituted reasonable steps designed to obtain, signed, dated orders for service from the subscriber. All orders shall be in the form prescribed in federal law for letters of agency. As described in federal law, the telephone corporation is responsible for charges associated with disputed changes in telephone service for which it cannot produce a signed, dated order for service from the subscriber. This subdivision applies to all intrastate services for which competition has been authorized.

(Amended by Stats. 2008, Ch. 162, Sec. 1. Effective January 1, 2009.)



2889.6

The commission shall, by rule or order, require all local exchange carriers to do both of the following:

(a) Include in their telephone directory information concerning emergency situations which may affect the telephone network. The information shall include the procedures which the corporation will follow during emergencies, how telephone subscribers can best use the telephone network in an emergency situation, and the emergency services available by dialing 911.

(b) Annually provide to all subscribers in the form of a billing insert, which need not be a separate document, information concerning emergency situations which may affect the telephone network. The information shall include the procedures which the corporation will follow during emergencies, how telephone subscribers can best use the telephone network in an emergency situation, and the emergency services available by dialing 911. The billing insert shall additionally direct the subscriber to consult the telephone directory for similar information concerning the use of the telephone in emergency situations.

(Added by Stats. 1990, Ch. 524, Sec. 1.)



2889.8

The commission periodically shall assess the reliability of the public telecommunications network and, if necessary, develop recommendations for improvement. The assessment shall include, but not be limited to, all of the following:

(a) An analysis of those factors that pose a risk to network reliability, including the adequacy of independent sources of reserve power.

(b) Consideration as to whether development of reliability standards is appropriate.

(c) Consideration as to whether procedures should be developed to notify customers about accessing other telecommunications companies in the event of a service disruption.

(Amended by Stats. 1999, Ch. 1005, Sec. 65. Effective January 1, 2000.)



2889.9

(a) No person or corporation shall misrepresent its association or affiliation with a telephone carrier when soliciting, inducing, or otherwise implementing the subscriber s agreement to purchase the products or services of the person or corporation, and have the charge for the product or service appear on the subscriber s telephone bill.

(b) The provisions of Chapter 11 (commencing with Section 2100) of Part 1 of Division 1 apply to a public utility subject to this section and Section 2890. If the commission finds that a person or corporation or its billing agent that is a nonpublic utility, and is subject to the provisions of this section and Section 2890, has violated any requirement of this article, or knowingly provided false information to the commission on matters subject to this section and Section 2890, the commission may enforce Sections 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, and 2114 against those persons, corporations, and billing agents as if the persons, corporations, or billing agents were a public utility. Neither this authority nor any other provision of this article grants the commission jurisdiction to regulate persons or corporations or their billing agents who are not otherwise subject to commission regulation, other than as specifically set forth in this section and Section 2890.

(c) If the commission finds that a person, corporation, or billing agent is operating in violation of any provision of this section and Section 2890, the commission may order the billing telephone company to terminate the billing and collection services for that person, corporation, or billing agent. Nothing in this section and Section 2890 precludes a billing telephone company from taking action on its own to terminate billing and collection services.

(d) The commission shall establish rules that require each billing telephone company, billing agent, and company that provides products or services that are charged on subscribers telephone bills, to provide the commission with reports of complaints made by subscribers regarding the billing for products or services that are charged on their telephone bills as a result of the billing and collection services that the billing telephone company provides to third parties, including affiliates of the billing telephone company.

(e) If the commission receives more than 100 complaints regarding unauthorized telephone charges in any 90-day period as to a person, corporation, or billing agent s activities that are subject to Section 2890 and this section, the commission s consumer services division shall commence a formal or informal investigation. The commission, to further the purposes of Section 2890 and this section, may change the number of complaints in any 90-day period that initiates the commencement of an investigation. This subdivision does not prohibit the commission s consumer services division from opening any investigation it deems necessary to enforce Section 2890 or this section.

(f) Failure by a person, corporation, or billing agent to respond to commission staff requests for information is grounds for the commission to order the billing telephone company or companies that are providing billing and collection services to cease billing and collection services for the person, corporation, or billing agent.

(g) Persons or corporations originating charges for products or services, their billing agents, and telephone corporations billing for these products or services shall cooperate with the commission in the commission s efforts to enforce the provisions of this article.

(h) This section and Section 2890 do not obligate a billing telephone company to provide billing and collection services to a billing agent.

(i) The commission may adopt rules, regulations and issue decisions and orders, as necessary, to safeguard the rights of consumers and to enforce the provisions of this article.

(j) For the purposes of this section, billing agent means the clearinghouse or billing aggregator.

(Added by Stats. 1998, Ch. 1036, Sec. 2. Effective January 1, 1999.)



2890

(a) A telephone bill may only contain charges for products or services, the purchase of which the subscriber has authorized.

(b) When a person or corporation obtains a written order for a product or service, the written order shall be a separate document from any solicitation material. The sole purpose of the document is to explain the nature and extent of the transaction. Written orders and written solicitation materials shall be unambiguous, legible, and in a minimum 10-point type. Written or oral solicitation materials used to obtain an order for a product or service shall be in the same language as the written order. Written orders may not be used as entry forms for sweepstakes, contests, or any other program that offers prizes or gifts.

(c) The commission may only permit a subscriber s local telephone service to be disconnected for nonpayment of charges relating to the subscriber s basic local exchange telephone service, long-distance telephone service within a local access and transport area (intraLATA), long-distance telephone service between local access and transport areas (interLATA), and international telephone service.

(d) (1) A billing telephone company shall clearly identify, and use a separate billing section for, each person, corporation, or billing agent that generates a charge on a subscriber s telephone bill. A billing telephone company may not bill for a person, corporation, or billing agent, unless that person, corporation or billing agent complies with paragraph (2).

(2) Any person, corporation, or billing agent that charges subscribers for products or services on a telephone bill shall do all of the following:

(A) Include, or cause to be included, in the telephone bill the amount being charged for each product or service, including any taxes or surcharges, and a clear and concise description of the service, product, or other offering for which a charge has been imposed.

(B) Include, or cause to be included, for each entity that charges for a product or service, information with regard to how to resolve any dispute about that charge, including the name of the party responsible for generating the charge and a toll-free telephone number or other no cost means of contacting the entity responsible for resolving disputes regarding the charge and a description of the manner in which a dispute regarding the charge may be addressed. Each telephone bill shall include the appropriate telephone number of the commission that a subscriber may use to register a complaint.

(C) Establish, maintain, and staff a toll-free telephone number to respond to questions or disputes about its charges and to provide the appropriate addresses to which written questions or complaints may be sent. The person, corporation, or billing agent that generates a charge may also contract with a third party, including, but not limited to, the billing telephone corporation, to provide that service on behalf of the person, corporation or billing agent.

(D) Provide a means for expeditiously resolving subscriber disputes over charges for a product or service, the purchase of which was not authorized by the subscriber. In the case of a dispute, there is a rebuttable presumption that an unverified charge for a product or service was not authorized by the subscriber and that the subscriber is not responsible for that charge. With regard to direct dialed telecommunications services, evidence that a call was dialed is prima facie evidence of authorization. If recurring charges arise from the use of those subscriber-initiated services, the recurring charges are subject to this section.

(e) If an entity responsible for generating a charge on a telephone bill receives a complaint from a subscriber that the subscriber did not authorize the purchase of the product or service associated with that charge, the entity, not later than 30 days from the date on which the complaint is received, shall verify the subscriber s authorization of that charge or undertake to resolve the billing dispute to the subscriber s satisfaction.

(f) For purposes of this section, billing agent is the clearinghouse or billing aggregator.

(g) This section shall become operative on July 1, 2001.

(Amended (as amended by Stats. 1999, Ch. 1005, Sec. 65.7) by Stats. 2000, Ch. 931, Sec. 4. Effective January 1, 2001. Section operative July 1, 2001, by its own provisions.)



2890.1

The commission shall, on or before July 1, 2001, adopt any additional rules it determines to be necessary to implement the billing safeguards of Section 2890, for the inclusion of noncommunications-related products and services in telephone bills.

(Added by Stats. 2000, Ch. 931, Sec. 5. Effective January 1, 2001.)



2890.2

(a) A provider of mobile telephony services, as defined in Section 224.4, shall provide subscribers with a means by which a subscriber can obtain reasonably current and available information, as determined by the provider, on the subscriber s calling plan or plans and service usage, including roaming usage and charges.

(b) On or before January 1, 2007, a provider of mobile telephony services shall provide subscribers with a means by which a subscriber can obtain reasonably current and available information, as determined by the provider, on the subscriber s text messaging and Internet usage and charges.

(c) Each provider of mobile telephony services shall inform subscribers at the time service is established of the availability of the information described in subdivisions (a) and (b) and how it may be obtained.

(Amended by Stats. 2006, Ch. 198, Sec. 19. Effective January 1, 2007.)






ARTICLE 3. Customer Right of Privacy

2891

(a) No telephone or telegraph corporation shall make available to any other person or corporation, without first obtaining the residential subscriber s consent, in writing, any of the following information:

(1) The subscriber s personal calling patterns, including any listing of the telephone or other access numbers called by the subscriber, but excluding the identification to the person called of the person calling and the telephone number from which the call was placed, subject to the restrictions in Section 2893, and also excluding billing information concerning the person calling which federal law or regulation requires a telephone corporation to provide to the person called.

(2) The residential subscriber s credit or other personal financial information, except when the corporation is ordered by the commission to provide this information to any electrical, gas, heat, telephone, telegraph, or water corporation, or centralized credit check system, for the purpose of determining the creditworthiness of new utility subscribers.

(3) The services which the residential subscriber purchases from the corporation or from independent suppliers of information services who use the corporation s telephone or telegraph line to provide service to the residential subscriber.

(4) Demographic information about individual residential subscribers, or aggregate information from which individual identities and characteristics have not been removed.

(b) Any residential subscriber who gives his or her written consent for the release of one or more of the categories of personal information specified in subdivision (a) shall be informed by the telephone or telegraph corporation regarding the identity of each person or corporation to whom the information has been released, upon written request. The corporation shall notify every residential subscriber of the provisions of this subdivision whenever consent is requested pursuant to this subdivision.

(c) Any residential subscriber who has, pursuant to subdivision (b), given written consent for the release of one or more of the categories of personal information specified in subdivision (a) may rescind this consent upon submission of a written notice to the telephone or telegraph corporation. The corporation shall cease to make available any personal information about the subscriber, within 30 days following receipt of notice given pursuant to this subdivision.

(d) This section does not apply to any of the following:

(1) Information provided by residential subscribers for inclusion in the corporation s directory of subscribers.

(2) Information customarily provided by the corporation through directory assistance services.

(3) Postal ZIP Code information.

(4) Information provided under supervision of the commission to a collection agency by the telephone corporation exclusively for the collection of unpaid debts.

(5) Information provided to an emergency service agency responding to a 911 telephone call or any other call communicating an imminent threat to life or property.

(6) Information provided to a law enforcement agency in response to lawful process.

(7) Information which is required by the commission pursuant to its jurisdiction and control over telephone and telegraph corporations.

(8) Information transmitted between telephone or telegraph corporations pursuant to the furnishing of telephone service between or within service areas.

(9) Information required to be provided by the corporation pursuant to rules and orders of the commission or the Federal Communications Commission regarding the provision over telephone lines by parties other than the telephone and telegraph corporations of telephone or information services.

(10) The name and address of the lifeline customers of a telephone corporation provided by that telephone corporation to a public utility for the sole purpose of low-income ratepayer assistance outreach efforts. The telephone corporation receiving the information request pursuant to this paragraph may charge the requesting utility for the cost of the search and release of the requested information. The commission, in its annual low-income ratepayer assistance report, shall assess whether this information has been helpful in the low-income ratepayer assistance outreach efforts.

(11) Information provided in response to a request pursuant to subdivision (a) of Section 530.8 of the Penal Code.

(e) Every violation is a grounds for a civil suit by the aggrieved residential subscriber against the telephone or telegraph corporation and its employees responsible for the violation.

(f) For purposes of this section, access number means a telex, teletex, facsimile, computer modem, or any other code which is used by a residential subscriber of a telephone or telegraph corporation to direct a communication to another subscriber of the same or another telephone or telegraph corporation.

(Amended by Stats. 2003, Ch. 533, Sec. 8. Effective January 1, 2004.)



2891.1

(a) Notwithstanding Section 2891, a telephone corporation selling or licensing lists of residential subscribers shall not include the telephone number of any subscriber assigned an unlisted or unpublished access number. A subscriber may waive all or part of the protection provided by this subdivision through written notice to the telephone corporation.

(b) Notwithstanding Section 2891, a provider of mobile telephony services, or any direct or indirect affiliate or agent of a provider, providing the name and dialing number of a subscriber for inclusion in any directory of any form, or selling the contents of any directory database, or any portion or segment thereof, shall not include the dialing number of any subscriber without first obtaining the express consent of that subscriber. The express consent shall meet all of the following requirements:

(1) It shall be one of the following:

(A) A separate document that is signed and dated by the subscriber, and that is not attached to any other document.

(B) An affirmative response made on a separate field on an Internet Web site where there is no default. The provider of mobile telephony services shall send a confirmation notice to the subscriber s electronic mail address, or to a subscriber s postal mail address if the subscriber does not have an electronic mail account.

(2) It shall be unambiguous, legible, and conspicuously disclose that, by opting in, the subscriber is consenting to have the subscriber s dialing number sold or licensed as part of a list of subscribers and the subscriber s dialing number may be included in a publicly available directory.

(3) If, under the subscriber s calling plan, the subscriber may be billed for receiving unsolicited calls or text messaging from a telemarketer, the provider s form shall include an unambiguous and legible disclosure statement that, by consenting to have the subscriber s dialing number sold or licensed as part of a list of subscribers or included in a publicly available directory, the subscriber may incur additional charges for receiving unsolicited calls or text messages.

(c) Nothing in this section prohibits a subscriber of mobile telephony services from voluntarily entering into an agreement for the placement of his or her name and mobile telephony dialing number in any advertising program if the agreement satisfies the express consent requirements of this section.

(d) A subscriber who provides express prior consent pursuant to subdivision (b) may revoke that consent at any time. A provider of mobile telephony services shall comply with the subscriber s request to opt out within a reasonable period of time, not to exceed 60 days.

(e) A subscriber shall not be charged for making the choice to not have their name and mobile telephony dialing number be listed in a publicly available directory assistance database.

(f) This section does not apply to the provision of telephone numbers to the following parties for the purposes indicated:

(1) To a collection agency, to the extent disclosures made by the agency are supervised by the commission, exclusively for the collection of unpaid debts.

(2) (A) To any law enforcement agency, fire protection agency, public health agency, public environmental health agency, city or county emergency services planning agency, or private for-profit agency operating under contract with, and at the direction of, one or more of these agencies, for the exclusive purpose of responding to a 911 call or communicating an imminent threat to life or property.

(B) Any information or records provided to a private for-profit agency pursuant to this subdivision shall be held in confidence by that agency and by any individual employed by or associated with that agency. This information or these records shall not be open to examination for any purpose not directly connected with the administration of the services specified in subdivision (e) of Section 2872 or this paragraph.

(3) To a lawful process issued under state or federal law.

(4) To a telephone corporation providing service between service areas for the provision to the subscriber of telephone service between service areas, or to third parties for the limited purpose of providing billing services.

(5) To a telephone corporation to effectuate a customer s request to transfer the customer s assigned telephone number from the customer s existing provider of telecommunications services to a new provider of telecommunications services.

(6) To the commission pursuant to its jurisdiction and control over telephone and telegraph corporations.

(g) Every deliberate violation of this section is grounds for a civil suit by the aggrieved subscriber against the organization or corporation and its employees responsible for the violation.

(h) For purposes of this section, unpublished or unlisted access number means a telephone, telex, teletex, facsimile, computer modem, or any other code number that is assigned to a subscriber by a telephone or telegraph corporation for the receipt of communications initiated by other telephone or telegraph customers and that the subscriber has requested that the telephone or telegraph corporation keep in confidence.

(i) No telephone corporation, nor any official or employee thereof, shall be subject to criminal or civil liability for the release of customer information as authorized by this section.

(Amended by Stats. 2005, Ch. 495, Sec. 1. Effective January 1, 2006.)



2891.2

Telephone subscribers shall be annually notified that use of an 800 or 900 telephone number may result in the disclosure of the subscriber s telephone number to the called party. The commission shall, by rule or order, impose the responsibility for the notification with the telephone corporation that offers the caller identification service, often known as automatic number identification, in connection with an 800 or 900 service.

(Added by Stats. 1993, Ch. 351, Sec. 1. Effective January 1, 1994.)



2892

(a) A provider of commercial mobile radio service, as defined in Section 216.8, shall provide access for end users of that service to the local emergency telephone systems described in the Warren-911-Emergency Assistance Act (Article 6 (commencing with Section 53100) of Chapter 1 of Part 1 of Division 2 of Title 5 of the Government Code). 911 shall be the primary access number for those emergency systems. A provider of commercial mobile radio service, in accordance with all applicable Federal Communication Commission orders, shall transmit all 911 calls from technologically compatible commercial mobile radio service communication devices without requiring user validation or any similar procedure. A provider of commercial mobile radio service may not charge any airtime, access, or similar usage charge for any 911 call placed from a commercial mobile radio service telecommunications device to a local emergency telephone system.

(b) A 911 call from a commercial mobile radio service telecommunications device may be routed to a public safety answering point other than the Department of the California Highway Patrol only if the alternate routing meets all of the following requirements:

(1) The 911 call originates from a location other than from a freeway, as defined in Section 23.5 of the Streets and Highways Code, under the jurisdiction of the Department of the California Highway Patrol.

(2) The alternate routing is economically and technologically feasible.

(3) The alternate routing will benefit public safety and reduce burdens on dispatchers for the Department of the California Highway Patrol.

(4) The Department of the California Highway Patrol, the Office of Emergency Services, and the proposed alternate public safety answering point, in consultation with the wireless industry, providers of 911 selective routing service, and local law enforcement officials, determine that it is in the best interest of the public and will provide more effective emergency service to the public to route 911 calls that do not originate from a freeway, as defined in Section 23.5 of the Streets and Highways Code, under the jurisdiction of the Department of the California Highway Patrol to another public safety answering point.

(Amended by Stats. 2013, Ch. 28, Sec. 76. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



2892.1

(a) For purposes of this section, telecommunications service means voice communication provided by a telephone corporation as defined in Section 234, voice communication provided by a provider of satellite telephone services, voice communication provided by a provider of mobile telephony service, as defined in Section 2890.2, and voice communication provided by a commercially available facilities-based provider of voice communication services utilizing voice over Internet Protocol or any successor protocol.

(b) The commission, in consultation with the Office of Emergency Services, shall open an investigative or other appropriate proceeding to identify the need for telecommunications service systems not on the customer s premises to have backup electricity to enable telecommunications networks to function and to enable the customer to contact a public safety answering point operator during an electrical outage, to determine performance criteria for backup systems, and to determine whether the best practices recommended by the Network Reliability and Interoperability Council in December 2005, for backup systems have been implemented by telecommunications service providers operating in California. If the commission determines it is in the public interest, the commission shall, consistent with subdivisions (c) and (d), develop and implement performance reliability standards.

(c) The commission, in developing any standards pursuant to the proceeding required by subdivision (b), shall consider current best practices and technical feasibility for establishing battery backup requirements.

(d) The commission shall not implement standards pursuant to the proceeding required by subdivision (b) unless it determines that the benefits of the standards exceed the costs.

(e) The commission shall determine the feasibility of the use of zero greenhouse gas emission fuel cell systems to replace diesel backup power systems.

(f) Before January 1, 2008, the commission shall prepare and submit to the Legislature a report on the results of the proceeding.

(Amended by Stats. 2013, Ch. 28, Sec. 77. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



2892.3

(a) The commission shall require providers of mobile telephony service, as defined in Section 224.4, to report to the commission, as specified by the commission, on activities associated with customer fraud.

(b) Each report shall include a description of the types of fraud occurring, the amount of revenues that have been uncollectible because of fraud, and the actions undertaken by the mobile telephony service provider to combat fraud.

(c) The commission shall require mobile telephony service providers to provide their subscribers with a notice, to be reviewed by the commission, warning subscribers about problems associated with fraud, and informing them about ways to protect against fraud.

(Amended by Stats. 2006, Ch. 198, Sec. 21. Effective January 1, 2007.)



2892.5

(a) As used in this section public safety agency means a public safety agency as defined in Section 53102 of the Government Code.

(b) A provider of commercial mobile radio service, as defined in Section 216.8, may enter into a contract with a public safety agency to give the transmissions of public safety agency end users of that service priority over the transmissions of other persons or entities. The contract shall comply with applicable federal law.

(Amended by Stats. 2006, Ch. 198, Sec. 22. Effective January 1, 2007.)



2893

(a) The commission shall, by rule or order, require that every telephone call identification service offered in this state by a telephone corporation, or by any other person or corporation that makes use of the facilities of a telephone corporation, shall allow a caller to withhold display of the caller s telephone number, on an individual basis, from the telephone instrument of the individual receiving the telephone call placed by the caller. However a caller shall not be allowed to withhold the display of the caller s business telephone number when that number is being used for telemarketing purposes.

(b) There shall be no charge to the caller who requests that his or her telephone number be withheld from the recipient of any call placed by the caller.

(c) The commission shall direct every telephone corporation to notify its subscribers that their calls may be identified to a called party either:

(1) Thirty or more days before the telephone corporation commences to participate in the offering of a call identification service.

(2) By March 1, 1990, if the telephone corporation is participating in a call identification service prior to January 1, 1990.

(d) This section does not apply to any of the following:

(1) An identification service which is used within the same limited system, including, but not limited to, a Centrex or private branch exchange (PBX) system, as the recipient telephone.

(2) An identification service which is used on a public agency s emergency telephone line or on the line which receives the primary emergency telephone number (911).

(3) Any identification service provided in connection with legally sanctioned call tracing or tapping procedures.

(4) Any identification service provided in connection with any 800 or 900 access code telephone service until the telephone corporation develops the technical capability to comply with subdivision (a), as determined by the commission.

(e) Until the market for local telephone service is competitive, a telephone corporation shall not charge any subscriber for having an unlisted or unpublished telephone number. However, nothing in this subdivision shall be interpreted by the commission to reduce the revenues of telephone corporations. Any actions of the commission pursuant to this subdivision shall be implemented on a competitively neutral basis. This charge shall not be eliminated prior to the effective date upon which offsetting rates are implemented by the commission.

(Amended by Stats. 1996, Ch. 675, Sec. 2. Effective January 1, 1997.)



2894

(a) Notwithstanding subdivision (e) of Section 2891, the disclosure of any information by an interexchange telephone corporation, a local exchange telephone corporation, or a provider of commercial mobile radio service, as defined in Section 216.8, in good faith compliance with the terms of a state or federal court warrant or order or administrative subpoena issued at the request of a law enforcement official or other federal, state, or local governmental agency for law enforcement purposes, is a complete defense against any civil action brought under this chapter or any other law, including, but not limited to, Chapter 1.5 (commencing with Section 630) of Part 1 of Title 15 of the Penal Code, for the wrongful disclosure of that information.

(b) As used in this section the following terms have the following meanings:

(1) Interexchange telephone corporation means a telephone corporation that is a long-distance carrier.

(2) Local exchange telephone corporation means a telephone corporation that provides local exchange services.

(Amended by Stats. 2006, Ch. 198, Sec. 23. Effective January 1, 2007.)



2894.10

(a) The Legislature finds and declares that a number of federal and state laws have been enacted to protect residential telephone subscribers privacy rights with respect to telephone solicitations. Various governmental agencies publish information that generally describes telephone subscribers rights under these laws. Examples of publications include the Federal Trade Commission s brochure, Straight Talk About Telemarketing, and the Federal Communications Commission s publication, Consumer News, What You Can Do About Unsolicited Telephone Marketing Calls and Faxes. The Legislature intends that telephone subscribers be provided with information regarding their privacy rights, under state and federal law, with respect to telephone solicitations.

(b) Every local exchange telephone corporation shall provide its residential customers with information regarding state and federal laws that protect the privacy rights of residential telephone subscribers with respect to telephone solicitations by providing on an annual basis one or more of the following items of information in the billing statement of each residential customer and in conspicuous notices in the consumer information pages of the local telephone directories distributed by that telephone corporation:

(1) A copy of a publication prepared by the Department of Consumer Affairs, the Public Utilities Commission, the Federal Trade Commission, or any other federal or state governmental agency that generally describes telephone subscribers privacy rights, under state and federal laws, with respect to telephone solicitations.

(2) A list of the titles of the publications identified in paragraph (1) and information on how to obtain those publications.

(c) A provider of local exchange service shall not be subject to any penalties if the provider makes a good faith effort to provide or identify the publications described in subdivision (b).

(Added by Stats. 1998, Ch. 473, Sec. 2. Effective January 1, 1999.)






ARTICLE 4. Telecommunication Services

2895

This article shall be known and may be cited as the Telecommunications Customer Service Act of 1993.

(Added by Stats. 1993, Ch. 1233, Sec. 2. Effective January 1, 1994.)



2896

The commission shall require telephone corporations to provide customer service to telecommunication customers that includes, but is not limited to, all the following:

(a) Sufficient information upon which to make informed choices among telecommunications services and providers. This includes, but is not limited to, information regarding the provider s identity, service options, pricing, and terms and conditions of service. A provider need only provide information to its customers on the services which it offers.

(b) Ability to access a live operator by dialing the numeral 0 as an available, free option. The commission may authorize rates and charges for any operator assistance service provided subsequent to access.

(c) Reasonable statewide service quality standards, including, but not limited to, standards regarding network technical quality, customer service, installation, repair, and billing.

(d) Information concerning the regulatory process and how customers can participate in that process, including the process of resolving complaints.

(Added by Stats. 1993, Ch. 1233, Sec. 2. Effective January 1, 1994.)



2897

Consistent with other provisions of this code, orders, rules, and applicable tariffs of telecommunications service providers, the commission shall apply these policies to all providers of telecommunications services in California. These policies are not exclusive and may be supplemented by the commission.

(Added by Stats. 1993, Ch. 1233, Sec. 2. Effective January 1, 1994.)












PART 3. SURRENDER OF MUNICIPAL CONTROL

CHAPTER 1. Surrender of Control by Municipal Corporations

ARTICLE 1. General Provisions and Definitions

2901

Any municipal corporation may retain or surrender to the commission the powers of control vested in it to supervise and regulate the relationship between any one or more classes of public utilities, and their present or prospective customers, consumers, or patrons, and, if it has retained such powers over any class of public utilities, may thereafter surrender such powers to the commission.

(Enacted by Stats. 1951, Ch. 764.)



2902

This chapter shall not be construed to authorize any municipal corporation to surrender to the commission its powers of control to supervise and regulate the relationship between a public utility and the general public in matters affecting the health, convenience, and safety of the general public, including matters such as the use and repair of public streets by any public utility, the location of the poles, wires, mains, or conduits of any public utility, on, under, or above any public streets, and the speed of common carriers operating within the limits of the municipal corporation.

(Enacted by Stats. 1951, Ch. 764.)



2903

Unless the context otherwise requires, the definitions and general provisions set forth in this article govern the construction of this chapter.

(Enacted by Stats. 1951, Ch. 764.)



2904

Municipal corporation means a city and county or incorporated city.

(Enacted by Stats. 1951, Ch. 764.)



2905

Legislative body means the board of supervisors, municipal council, commission, or other legislative or governing body of a municipal corporation.

(Enacted by Stats. 1951, Ch. 764.)



2906

Powers of control means all powers of control vested in a municipal corporation to supervise and regulate (a) the relationship between public utilities and their present or prospective customers, consumers, or patrons. The term does not include the powers of control vested in any municipal corporation to supervise and regulate the relationship between such public utilities and the general public in matters affecting the health, convenience, and safety of the general public, including matters such as the use and repair of public streets by any public utility, the location of the poles, wires, mains, or conduits of any public utility, on, under, or above any public streets, and (b) the speed of common carriers operating within the limits of the municipal corporation.

(Enacted by Stats. 1951, Ch. 764.)



2907

Railroad corporation, street railroad corporation, common carrier, gas corporation, electrical corporation, telephone corporation, telegraph corporation, water corporation, and public utility have the same meaning as is given to them, respectively, in Part 1 (commencing with Section 201).

(Amended by Stats. 1987, Ch. 369, Sec. 3.)






ARTICLE 2. Petition for Election

2931

The question whether any municipal corporation shall retain its powers of control respecting one or more classes of public utilities may be submitted to the qualified electors of the municipal corporation, as provided in this chapter, either at a general municipal election or at a special election.

The question may be submitted, either (a) in pursuance of an ordinance of intention adopted by a vote of three-fifths of all the members of the legislative body of the municipal corporation, declaring that the public interest requires the submission of, and that it is the intention of the legislative body to submit the question to a vote of the qualified electors of the municipal corporation or (b) in pursuance of a petition of qualified electors of the municipal corporation.

(Enacted by Stats. 1951, Ch. 764.)



2932

The ordinance of intention or the petition, as the case may be, shall contain the propositions proposed to be so submitted, as set forth in Section 2965.

(Enacted by Stats. 1951, Ch. 764.)



2933

The petition shall be signed by qualified electors of the municipal corporation, equal in number to 10 per centum of the qualified electors, computed upon the total number of votes cast in the municipal corporation for all candidates for Governor at the last preceding general election prior to the filing of the petition at which a governor was elected. The petition may consist of separate papers, but if any paper consists of more than one sheet it shall be securely fastened together at the top. The signatures need not all be appended to one sheet of paper. Each paper shall have attached, at the bottom of the last sheet, the affidavit of a qualified elector of the municipal corporation, stating that all of the signatures on each sheet were made in his presence, and that to the best of his knowledge and belief each signature is a genuine signature of the person whose name purports to be subscribed.

(Enacted by Stats. 1951, Ch. 764.)



2934

The petition shall be filed with the clerk of the legislative body of the municipal corporation. Within 10 days from the date of the filing of the petition, the clerk shall examine the petition and ascertain from the record of the registration of the electors of the city and county, or of the county in which the municipal corporation is situated, whether the petition is signed by the requisite number of qualified electors. Upon request of the clerk, the legislative body of the municipal corporation shall authorize him to employ persons specially to assist him in the work of examining the petition and shall provide for their compensation.

(Enacted by Stats. 1951, Ch. 764.)



2935

Upon completion of the examination, the clerk shall forthwith attach to the petition his certificate, properly dated, showing the result of the examination. If from the examination, the clerk finds that the petition is signed by the requisite number of qualified electors, he shall certify that the petition is sufficient. If, from the examination, he finds that the petition is not signed by the requisite number of qualified electors, he shall certify to the number of qualified electors signing the petition and to the number of qualified electors required to make the petition sufficient.

(Enacted by Stats. 1951, Ch. 764.)



2936

If, by the certificate of the clerk, the petition is shown to be insufficient, it may be amended by filing a supplemental petition within 10 days from the date of the certificate.

(Enacted by Stats. 1951, Ch. 764.)



2937

The clerk shall, within 10 days from the filing of the supplemental petition, make a like examination of the supplemental petition and certify to the result of the examination as provided in Section 2936. If the certificate of the clerk shows any petition, or any petition together with a supplemental petition, to be insufficient, it shall be retained by him and kept as a public record, without prejudice, however, to the filing of a new petition to the same effect. But if, by the certificate of the clerk, any petition, or any petition together with a supplemental petition, is shown to be sufficient, the clerk shall forthwith present the petition to the legislative body of the municipal corporation.

(Enacted by Stats. 1951, Ch. 764.)



2938

The sufficiency or insufficiency of the petition shall not be subject to review by the legislative body. After the election held in pursuance of the petition, the sufficiency of the petition in any respect shall not be subject to judicial review or be otherwise questioned.

(Enacted by Stats. 1951, Ch. 764.)



2939

In any city and county having a board of election commissioners and a registrar of voters, the clerk of the legislative body thereof shall immediately upon the filing of any petition with him, transmit the petition to the board of election commissioners, who shall forthwith deliver the petition to the registrar of voters, who shall perform all the duties herein required to be performed in other municipal corporations by the clerk of the legislative body respecting the examination and certification of the petition. The registrar of voters shall, upon making his certificate, forthwith return the petition to the clerk, who shall thereupon present the petition and the attached certificate to the legislative body of the municipal corporation as provided in this article.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 3. Elections

2961

Upon the adoption of an ordinance of intention, or the presentation of a petition, as provided in Article 2 (commencing with Section 2931), the legislative body of the municipal corporation shall, by ordinance, order the holding of a special election for the purpose of submitting to the qualified electors of the municipal corporation the propositions set forth in the ordinance of intention or in the petition, as the case may be, or the legislative body shall, by ordinance, order the submission of the propositions at a general municipal election.

(Amended by Stats. 1983, Ch. 101, Sec. 151.)



2962

A special election shall be held on the next established election date not less than 74 days after the adoption of the ordinance of intention, or the presentation of the petition to the legislative body.

(Amended by Stats. 1973, Ch. 1146.)



2963

Every special election held in any municipal corporation under the provisions of this chapter, shall be called by the legislative body thereof, by ordinance, which shall specify the propositions to be submitted at the election and the date thereof, and, where provision is not otherwise made by law, shall establish the election precincts and designate the polling places, and the names of the election officers for each precinct.

(Enacted by Stats. 1951, Ch. 764.)



2964

The ordinance shall, prior to the election, be published five times in a daily newspaper printed and published in the municipal corporation, or twice in a weekly newspaper printed and published therein, if there is no such daily newspaper. If no daily or weekly newspaper is printed and published in the municipal corporation, the clerk of the legislative body shall post a copy of the ordinance in three public places in the municipal corporation at least 10 days prior to the election.

(Enacted by Stats. 1951, Ch. 764.)



2965

The ballots to be used at any general municipal election or at any special election, at which is submitted the question whether a municipal corporation shall retain its powers of control respecting public utilities shall have printed thereon, in addition to the other matters required by law, such of the following propositions as are specified in the ordinance of intention or the petition:

Proposition?No.?1. Shall ______ (name of municipal corporation) retain its powers of control over railroad corporations?

Proposition?No.?2. Shall ______ (name of municipal corporation) retain its powers of control over street railroad corporations?

Proposition?No.?3. Shall ______ (name of municipal corporation) retain its powers of control over common carriers other than railroad and street railroad corporations?

Proposition?No.?4. Shall ______ (name of municipal corporation) retain its powers of control over gas corporations?

Proposition?No.?5. Shall ______ (name of municipal corporation) retain its powers of control over electrical corporations?

Proposition?No.?6. Shall ______ (name of municipal corporation) retain its powers of control over telephone corporations?

Proposition?No.?7. Shall ______ (name of municipal corporation) retain its powers of control over telegraph corporations?

Proposition?No.?8. Shall ______ (name of municipal corporation) retain its powers of control over water corporations?

Proposition?No.?9. Shall ______ (name of municipal corporation) retain its powers of control over wharfingers?

Proposition?No.?10. Shall ______ (name of municipal corporation) retain its powers of control over warehousemen?

Opposite each such proposition to be voted upon, and to the right thereof, the words Yes and No shall be printed on separate lines, with voting squares. Any voter desiring to vote in favor of the retention of the powers of control of the municipal corporation respecting any particular class of public utility, shall stamp a cross ( ) in the voting square after the printed word Yes opposite the proposition as to such class, and any voter desiring to vote against the retention of such powers of the municipal corporation respecting any particular class of public utility, shall stamp a cross ( ) in the voting square after the printed word No opposite such proposition.

(Enacted by Stats. 1951, Ch. 764.)



2966

If the propositions specified in Section 2965 are submitted at a special election in any municipal corporation, the legislative body or other body or board charged with the duty of canvassing the returns and declaring the result of elections in the municipal corporation, shall meet at their usual place of meeting on the first Monday after the election to canvass the returns and to declare the result thereof.

(Enacted by Stats. 1951, Ch. 764.)



2967

Immediately upon the completion of the canvass of the returns of any special or general municipal election at which the propositions specified in Section 2965 were submitted, the legislative body or other body or board charged with the duty shall make an order declaring the result of the election upon such propositions and shall cause the results to be entered upon its minutes. The order shall show the total number of votes cast upon each proposition, and the number of votes cast respectively in favor of and against each proposition.

(Enacted by Stats. 1951, Ch. 764.)



2968

If it appears from the result of the election, as so declared, that a majority of the qualified electors of the municipal corporation have voted to retain the powers of control of the municipal corporation respecting any particular class of public utility, the municipal corporation is deemed to have elected to retain the powers of control respecting such class of public utility, and such powers shall be exercised by the municipal corporation until they are surrendered.

(Enacted by Stats. 1951, Ch. 764.)



2969

If it appears from the result of the election, as so declared, that a majority of the qualified electors voted not to retain the powers of control respecting any class of public utility, the municipal corporation is deemed to have elected not to retain the powers of control, and the powers of control shall thereafter vest in and be exercised by the commission.

(Enacted by Stats. 1951, Ch. 764.)



2970

Immediately upon the entry of the order declaring the result of the election, the clerk of the legislative body or the registrar of voters of any municipal corporation having a board of election commissioners and a registrar of voters, shall make copies, in duplicate, of the order, and shall attach to each copy his certificate under the seal, if any, of the municipal corporation, or of the board of election commissioners, certifying that it is a true and correct copy of the order. The clerk or registrar of voters, as the case may be, shall forthwith file one copy in the office of the commission and the other in the Office of the Secretary of State.

(Enacted by Stats. 1951, Ch. 764.)



2971

Immediately upon the filing of a certified copy of the order in the office of the commission, the powers of control theretofore vested in the municipal corporation over any class or classes of public utilities which a majority of the qualified electors of the municipal corporation voting thereon have voted not to retain, as shown by the order, thereupon vests in and shall be exercised by the commission.

(Enacted by Stats. 1951, Ch. 764.)



2972

Any municipal corporation which has retained the powers of control vested therein respecting any class or classes of public utilities may thereafter surrender its powers of control as to such class or classes of public utilities at a general municipal election, or at a special election called for that purpose.

(Enacted by Stats. 1951, Ch. 764.)



2973

The ballots to be used at the election shall have printed thereon, in addition to the other matters required by law, separate propositions as to each class of public utilities as to which the municipal corporation may retain its powers of control and as to which it is desired to vote. As to each of such classes of public utilities, and in addition to the other matters required by law to be printed thereon, a proposition shall be printed on the ballot to be used at the election in substantially the following form: Shall ______ (name of municipal corporation) surrender its powers of control over ______ (here insert class of public utility) to the Public Utilities Commission? Opposite each such proposition to be voted upon, and to the right thereof, the words Yes and No shall be printed on separate lines, with voting squares. Any elector desiring to vote to surrender the powers of control of the municipal corporation over any class of public utility specified on the ballot, shall stamp a cross ( ) in the voting square opposite the printed word Yes, after the proposition as to such class and any elector desiring to vote not to surrender the powers of control of such municipal corporation over such class of public utility, shall stamp a cross ( ) in the voting square opposite the printed word No after the proposition as to such class.

(Enacted by Stats. 1951, Ch. 764.)



2974

The provisions of this chapter, insofar as applicable, shall govern elections called, conducted, and held under the provisions of this article and general municipal elections at which the propositions to surrender control of public utilities are submitted. If it appears from the result of the election declared as provided in this article, that a majority of the qualified electors of a municipal corporation have voted to surrender the powers of control of the municipal corporation respecting any particular class of public utility, the municipal corporation is deemed to have surrendered its powers of control as to such class of public utility to the commission, and such powers shall thereafter vest in and be exercised by the commission, as provided by law, upon the filing, in the office of the commission, of a certified copy of the order declaring the result of the election. If it appears from the result of the election, as declared, that a majority of the qualified electors have voted not to surrender the powers of control respecting any particular class of public utility, such powers of control shall continue in the municipal corporation. Such powers of control may thereafter be surrendered by the municipal corporation at any subsequent election at which the question of surrender may again be submitted under the provisions of this chapter.

(Enacted by Stats. 1951, Ch. 764.)



2975

The holding of a special election, or the submission of propositions at any general municipal election, under any of the provisions of this chapter, shall not be construed to preclude the holding of a subsequent special election or the subsequent submission of propositions at a general municipal election, on the question of the retention or surrender by a municipal corporation of its powers of control respecting any class of public utilities. However, not more than one such special election shall be held within any period of 12 months.

(Enacted by Stats. 1951, Ch. 764.)



2976

Except as otherwise in this chapter provided, the holding and conducting of elections pursuant to this chapter, the form of the ballots used, the opening and closing of the polls, the canvass of the returns, and the declaring of the result shall conform to such laws as are applicable to special municipal elections held in the municipal corporation affected.

(Enacted by Stats. 1951, Ch. 764.)












PART 4. PRODUCTION AND TRANSMISSION OF PUBLIC UTILITY COMMODITIES AND SERVICES

CHAPTER 1. Gas Producers’ Cooperative Associations

ARTICLE 1. Definitions

3001

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3002

Association means any corporation which is organized pursuant to this chapter. An association is incorporated or organized pursuant to this chapter and is a producer of gas within the meaning of this chapter if it is functioning under, or is subject to, this chapter, regardless of whether it was originally incorporated pursuant to this chapter or was incorporated under other provisions of law.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3003

Member includes members of associations without capital stock and holders of common stock in associations which are organized with shares of stock.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3004

Gas means all gas produced in this state, natural or manufactured, except propane, for light, heat, or power.

(Added by Stats. 1987, Ch. 680, Sec. 1.)






ARTICLE 2. General Provisions

3021

The purpose of this chapter is to do all of the following:

(a) Promote, foster, and encourage the intelligent and orderly marketing of gas through cooperation.

(b) Make the delivery of gas from producer to distributor as direct as can be efficiently done.

(c) Free producers from unreasonable constraints imposed by limited access to market.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3022

In enacting this chapter, the Legislature finds and declares as follows:

(a) California gas production is an important part of the state s gas supply.

(b) The actual delivered cost of California produced gas is presently lower than the cost of alternative out-of-state and Canadian gas supplies.

(c) California gas is produced and made available by California businesses and California taxpayers employing California workers.

(d) California gas consumers are entitled to a least cost supply mix in the gas supplies made available to them for purchase.

(e) California consumers and California producers of gas are entitled to be free of artificial constraints and unreasonable burdens on the marketing of California gas at a fair price.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3023

Associations are nonprofit, since they are not organized to make profit for themselves, as such, or for their members, as such, but only for their members as producers.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3024

Any provision of law which is in conflict with this chapter does not apply to any association.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3025

Any exemption under any existing law which applies to gas in the possession, or under the control, of the individual producer, applies equally to gas in the possession, or under the control, of an association.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3026

No person, corporation, or association, that is hereafter organized or doing business in this state, may use the word cooperative as part of its corporate name or other business name or title for gas producers cooperative marketing activities, unless it has complied with this chapter.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3027

Any person, corporation, or association which is organized pursuant to any previously existing statute for the purpose of cooperatively selling gas is deemed to be organized and existing pursuant to this chapter, and this chapter applies to that person, corporation, or association.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3028

An association is not any of the following:

(a) A conspiracy, a combination in restraint of trade, or an illegal monopoly.

(b) An attempt to lessen competition, to fix prices arbitrarily, or to create a combination or pool in violation of any law of this state.

(c) A public utility for any purpose under Part 1 (commencing with Section 201).

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3029

The marketing contracts and agreements between an association and its members, and any agreements authorized in this chapter, are not illegal, in restraint of trade, or contrary to any statute which is enacted against pooling or combinations.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3030

The General Corporation Law (Division 1 (commencing with Section 100) of Title 1 of the Corporations Code) applies to each association which is organized pursuant to this chapter, except where this chapter provides otherwise. For the purpose of associations organized without shares of stock, the members are deemed to be shareholders as the term is used in the General Corporation Law.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3031

It is an unfair trade practice, and unlawful, for any gas corporation to do any of the following:

(a) Interfere with, restrain, coerce, or boycott any person engaged in the production of gas within the state in the exercise of any right described in this chapter.

(b) Discriminate against any person engaged in the production of gas within the state with respect to price, delivery, or other terms of purchase of gas by reason of membership in or contract with any association formed pursuant to this chapter.

(c) Pay or loan money or give any thing of value as an inducement or reward for refusing or ceasing to belong to, or for breaching one s membership agreement in, an association.

(d) Maliciously or knowingly give false reports about the finances, management, or activities of any person subject to this chapter.

(e) Refuse to negotiate or bargain at reasonable times and for reasonable periods of time with a genuine desire to reach agreement and a serious attempt to resolve differences with an association for price, terms of sale, terms of transportation, compensation for gas produced under contract, or any other contract provision relative to gas production represented by an association, except that nothing in this subdivision requires a gas corporation to reach agreement on price, delivery terms, transportation terms, compensation, or any other contract term.

(Added by Stats. 1987, Ch. 680, Sec. 1.)






ARTICLE 3. Purposes

3051

Three or more natural persons, all of whom are residents of this state, who are engaged in the production of gas within this state, may form an association pursuant to this chapter for the purpose of engaging in any activity in connection with any of the following:

(a) The selling of gas produced by its members.

(b) The storing, handling, transportation, or utilization of gas or the manufacturing or making of byproducts of gas.

(c) The manufacturing, selling, or supplying to its members of machinery, equipment, or supplies directly related to the production, transmission, storage, or marketing of gas.

(d) The financing of any activity specified in this section.

(e) The representation of its members in bargaining and negotiations concerning any sale of gas to a third party, either pursuant to an existing contract or a new contract.

(Amended by Stats. 1989, Ch. 349, Sec. 1.)






ARTICLE 4. Articles of Incorporation

3061

The articles of incorporation of the association shall show that the signers of the articles of incorporation are engaged in the production of gas, state that they propose to incorporate an association pursuant to this chapter, and shall state all of the following:

(a) The name of the association.

(b) The purposes for which it is formed.

(c) The county where the principal office for the transaction of business of the association is to be located.

(d) The number of directors of the association, which shall be not less than three, and the names and addresses of the persons who are to serve as the first directors. If it is desired that the first directors serve for terms of different length, the term for which each person so named shall serve shall also be stated.

(e) If organized without shares of stock, whether the voting power and the property rights and interest of each member are equal or unequal. If voting power and property rights and interest of each member are unequal, the general rule or rules which are applicable to all members by which the voting power and the property rights and interests, respectively, of each member may be determined and fixed shall also be stated.

(f) If organized with shares of stock, the number of shares which may be issued and, if the shares are to have a par value, the par value of each share, and the aggregate par value of all shares. If the shares are to be without par value, it shall be so stated.

If the shares of stock are to be classified, a description of the classes of shares and a statement of the number of shares of each kind or class and the nature and extent of the preferences, rights, privileges, and restrictions which are granted to, or imposed upon, the holders of the respective classes of stock.

Except as to the matters and things so stated, no distinction shall exist between the classes of stock or the holders of them. One class of stock shall always be known as common stock, and the voting power may be restricted to holders of common stock.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3062

Articles of incorporation shall be signed, acknowledged, and filed in the manner which is prescribed by the general laws of this state for domestic corporations.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3063

The articles of incorporation of any association may be amended in the manner and for the purposes which are authorized by the General Corporation Law (Division 1 (commencing with Section 100) of Title 1 of the Corporations Code).

(Added by Stats. 1987, Ch. 680, Sec. 1.)






ARTICLE 5. Bylaws

3081

Each association shall, within 30 days after its incorporation, adopt for its government and management a code of bylaws that is not inconsistent with this chapter. The vote or written assent of the members that hold at least a majority of the voting power is necessary to adopt the bylaws and is effective to repeal or amend the bylaws or to adopt additional bylaws.

The power to repeal and amend the bylaws, and to adopt new bylaws, may, by a similar vote or similar written assent, be delegated to the board of directors, which authority may, by a similar vote or similar written assent, be revoked.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3082

The bylaws may prescribe the time, place, and manner of calling and conducting meetings. Meetings of members shall be held at the place specified in the bylaws or, if no such provision is made, the meetings shall be held in the city where the principal place of business is located at a place designated by the board of directors. Meetings of the board of directors may be held at any place within or outside the state which is fixed by a majority of the board of directors, unless otherwise provided in the articles of incorporation or bylaws.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3083

The bylaws may prescribe the number of stockholders or members which constitutes a quorum.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3084

The bylaws may prescribe the right of members to vote by proxy or by mail, or both; the conditions, manner, form, and effects of their votes; the right of members to cumulate their votes; and the prohibition, if desired, of cumulative voting.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3085

The bylaws may prescribe the number of directors which constitutes a quorum.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3086

(a) The bylaws may prescribe the qualifications, compensation, duties, and term of office of the directors and officers and the time of their election.

(b) The number of directors set forth in the articles of incorporation shall be either a fixed number or a variable number. If a fixed number, it shall not be less than three. If a variable number, the stated minimum shall not be less than three and the stated maximum shall not be more than two times the stated minimum minus one.

(c) The number of directors may also be set forth in the bylaws either as a fixed number or as a variable number subject to the same limitations as in subdivision (b). After members have been admitted, any adoption or amendment of the bylaw provision shall be subject to approval pursuant to Section 152 of the Corporations Code.

(d) In the event of an inconsistency between an article provision referred to in subdivision (b) and a bylaw provision referred to in subdivision (c), the provision more recently adopted or amended shall prevail.

(e) If a variable number of directors is set forth in the articles of incorporation or the bylaws, the exact number of directors shall be fixed, within the limits specified, by approval of the board of directors or by the members pursuant to Section 153 of the Corporations Code in the manner designated in the bylaws.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3087

The bylaws may prescribe penalties for violations of the bylaws.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3088

The bylaws may prescribe the amount of entrance, organization, and membership fees, if any; the manner and method of collection of these fees; and the purposes for which they may be used.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3089

The bylaws may prescribe the amount which each member shall be required to pay annually, or from time to time if at all, to carry on the business of the association; the charge, if any, to be paid by each member or for services rendered by the association and the time of payment and the manner of collection; and the marketing contract between the association and its members which every member may be required to sign.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3090

The bylaws may prescribe the amount of any dividends which may be declared on the stock or membership capital, which shall not exceed 8 percent per annum, shall be in the nature of interest, and shall not affect the nonprofit character of any association.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3091

The bylaws may prescribe the number and qualification of members of the association and the conditions precedent to membership; the method, time, and manner of permitting members to withdraw or to transfer their stock; the manner of assignment and transfer of the interest of members; the conditions upon which, and time when, membership of any member shall cease; the automatic supsension of the rights of a member who ceases to be eligible for membership in the association; and the mode, manner, and effect of the expulsion of a member.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3092

The bylaws may prescribe the manner of determining the value of a member s interest and provision for its purchase by the association upon the death or withdrawal of a member or upon the expulsion of a member or forfeiture of membership or, at the option of the association, the purchase at a price fixed by conclusive appraisal by the board of directors. In case of the expulsion of a member, and where the bylaws do not provide any procedure or penalty, the board of directors shall equitably and conclusively appraise the member s property interest in the association and shall fix the amount of that property interest in money, which shall be paid to the member within one year after expulsion.

(Added by Stats. 1987, Ch. 680, Sec. 1.)






ARTICLE 6. Directors and Management

3101

The affairs of the association shall be managed by a board of not less than three directors who are elected by the members.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3102

The bylaws may provide that the territory in which the association has members shall be divided into districts and that directors shall be elected from the several districts. In that case, the bylaws shall specify the number of directors to be elected by each district, and the manner and method of reapportioning the directors and of redistricting the territory of the association.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3103

The bylaws may provide that primary elections shall be held to nominate directors. If the bylaws provide that the territory in which the association has members shall be divided into districts, the bylaws may also provide that the results of the primary elections in the various districts shall be final and shall be ratified at the annual meeting of the association.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3104

The bylaws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be elected by representatives or advisers, who themselves have been elected by the members from the districts. In that case, the bylaws shall specify the number of representatives or advisers to be elected by each district, and the manner and method of reapportioning the representatives or advisers and of redistricting the territory of the association.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3105

The bylaws may provide that one or more directors may be appointed by any public official or commission or by the other directors selected by the members. These directors so appointed shall represent primarily the interest of the general public. These directors shall have the same powers and rights as the other directors. The directors so chosen shall not number more than one-fifth of the entire number of directors.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3106

The bylaws may provide for an executive committee and may delegate to the committee all the functions and powers of the board of directors, subject to the general direction and control of the board.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3107

The association may provide a fair remuneration for the time which is actually spent by its officers and directors in its service and for the service of the members of its executive committee.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3108

If a vacancy on the board of directors occurs except by expiration of a term, the remaining members of the board, by a majority vote, shall fill the vacancy unless the bylaws provide for an election of directors by districts. If the bylaws provide for an election of directors by districts, the vacancy shall be filled by the election of a director from the district in which the vacancy occurs or the board may call a special meeting of the members in that district to fill the vacancy.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3109

The directors shall elect a president, one or more vice presidents, a secretary, a treasurer, and any other officers that may be prescribed by the bylaws. Any two or more offices, except those of president and secretary, may be held by the same person.

The treasurer may be a bank or any depository and, as such, shall not be considered an officer, but a function of the board of directors. In that case, the secretary shall perform the usual accounting duties of the treasurer, except that the funds shall be deposited only, as, and where authorized by the board.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3110

Any member may bring charges against an officer or director by filing them, in writing, with the secretary of the association, together with a petition which is signed by 5 percent of the members, which requests the removal of the officer or director in question. The removal shall be voted upon at the next regular or special meeting of the association and, by a vote of a majority of the members, the association may remove the officer or director and fill the vacancy. The director or officer against whom charges have been brought shall be informed, in writing, of the charges prior to the meeting and shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses. The person bringing the charges against the director or officer shall have the same opportunity.

If the bylaws provide for election of directors by districts with primary elections in each district, the petition for removal of a director shall be signed by 20 percent of the members that reside in the district from which the director was elected. The board of directors shall call a special meeting of the members that reside in that district to consider the removal of the director and, by a vote of the majority of the members of that district, the director in question shall be removed from office.

(Added by Stats. 1987, Ch. 680, Sec. 1.)






ARTICLE 7. Powers

3121

An association may engage in any activity in connection with the selling, transporting, or storing of gas which is produced and delivered to it by its members; in any activity in connection with the purchase, hiring, or use by its members of supplies, machinery, or equipment directly related to the production, transmission, storage, or marketing of gas, or in the financing of any of these activities; or in any one or more of the activities which are specified in this section.

(Amended by Stats. 1989, Ch. 349, Sec. 1.1.)



3122

An association may borrow without limitation as to amount of corporate indebtedness or liability and may make advances to members.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3123

An association may act as the agent or representative of any member in any of the activites specified in Section 3171 or 3172.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3124

An association may purchase or otherwise acquire, hold, own, and exercise all rights of ownership in, sell, transfer, pledge, or guarantee the payment of dividends or interest on, or the retirement or redemption of, shares of the capital stock or bonds of any corporation or association which is engaged in the production of gas or any related activity.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3125

An association may establish reserves and invest the funds of the reserves in bonds or in any other property as may be provided in the bylaws.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3126

An association may buy, hold, and exercise all privileges of ownership of real or personal property as may be necessary or convenient for the conduct and operation of, or incidental to, any business of the association. Without limiting the foregoing, an association may acquire a real property easement from a public utility for the purpose of accommodating the association s gas plant, and the easement shall be deemed to be held for a public purpose by the association, provided that the commission finds that the use by the association is in the public interest.

(Amended by Stats. 1997, Ch. 230, Sec. 1. Effective January 1, 1998.)



3127

An association may levy assessments in the manner and in the amount as may be provided in its bylaws.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3128

An association may do all of the following:

(a) Do each and every thing which is necessary, suitable, or proper for the accomplishment of any of the purposes, or the attainment of any of the objects, specified in this chapter, or conducive to or expedient for the interest or benefit of the association, and contract accordingly.

(b) Exercise and possess all powers, rights, and privileges which are necessary or incidental to the purposes for which the association is organized or to the activities in which it is engaged.

(c) Have any other rights, powers, and privileges which are granted by the laws of this state to other corporations, except those which are inconsistent with this chapter.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3130

An association may organize, form, operate, own, control, and have an interest in, own stock of, or be a member of any other corporation, with or without capital stock, which is engaged in producing, transporting, or selling of gas.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3131

An association may, upon resolution adopted by its board of directors, enter into all necessary and proper contracts and agreements and make all necessary and proper stipulations, agreements, contracts, and arrangements with any other cooperative or other corporation or association, which is formed in this or in any other state, for the cooperative and more economical carrying on of its business or any part of its business.

Any two or more associations may, by agreement between them, unite in employing and using, or may separately employ and use, the same personnel, methods, means, and agencies for carrying on and conducting their respective business.

(Added by Stats. 1987, Ch. 680, Sec. 1.)






ARTICLE 8. Financial Provisions

3151

(a) Any share or membership issued by an association is exempt from Part 2 (commencing with Section 25100) of Division 1 of Title 4 of the Corporations Code if the aggregate investment of a shareholder or member in shares or memberships sold by an association does not exceed one thousand dollars ($1,000).

(b) This exemption does not apply to the shares or memberships in an association if any promoter of those shares or memberships expects or intends to make a profit directly or indirectly from any business or activity associated with the association or from the operation of the association or to receive a salary or other remuneration from the association. Furthermore, this exemption does not apply to nonvoting shares or memberships in an association issued to any person who does not possess, and who will not acquire in connection with the issuance of nonvoting memberships, voting power in the association.

(Amended by Stats. 1989, Ch. 349, Sec. 1.2.)



3152

If an association issues nonpar value stock, the issuance of that stock shall be governed by the terms of all general laws which cover the issuance of nonpar value stock in domestic corporations.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3153

If an association with preferred shares of stock purchases the stock or any property, or any interest in any property, of any person, it may discharge the obligations which are so incurred, in whole or in part, by exchanging for the acquired interest, shares of its preferred stock to an amount which at par value would equal the fair market value of the stock or interest so purchased, as determined by the board of directors. In that case, the transfer to the association of the stock or interest which is purchased is equivalent to payment in cash for the shares of stock which are issued.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3154

The board of directors of an association shall cause to be sent to the members of the association, not later than 120 days after the close of the fiscal or calendar year, an annual report of the operations of the association, unless that report is expressly dispensed with in the bylaws.

If required by the bylaws, interim reports of the operations of the association for the three month, six month, or nine month periods of the current fiscal year of the association shall be furnished to the members of the association.

The annual report and any interim reports shall include a balance sheet as of the closing date. The financial statement shall be prepared from, and be in accordance with, the books. It shall be prepared in a form consistent with generally accepted accounting principles or in consultation with a certified public accountant or a public accountant.

(Added by Stats. 1987, Ch. 680, Sec. 1.)






ARTICLE 9. Members

3171

Under the terms and conditions which are prescribed in the bylaws adopted by it, an association may admit as members or issue common stock to only those persons engaged in the production of gas which is to be handled by or through the association, or that use or employ any service or facility offered by the association on, or in connection with, land which is used for the production of gas, including the lessees and tenants of land which is used for the production of gas and any lessors, including any lessors, sublessors, or landlords that received as royalty, overriding royalty or rent, all or part of the gas or the value thereof, which is produced on the leased premises, and landlords that receive as rent all or part of the gas which is produced on the leased premises.

(Amended by Stats. 1989, Ch. 349, Sec. 2.)



3172

If a member of a nonstock association is other than a natural person, that member may be represented by any individual, associate, officer, manager, or member of it who is authorized in writing to do so.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3173

Any association may become a member or stockholder of any other association.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3174

If a member of an association which is established without shares of stock has paid the prescribed membership fee in full, the member shall receive a certificate of membership.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3175

An association shall not issue a certificate for stock to a member until it has been fully paid for. The promissory notes of the members may be accepted by the association as full or partial payment. The association shall hold the stock as security for the payment of the note, but that retention as security does not affect the member s right to vote.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3176

An association, in its bylaws, may limit the amount of common stock which any member may own.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3177

The bylaws shall prohibit the transfer of the common stock or membership certificates of the associations to any person that is not qualified to be a shareholder or member, as specified in this chapter. These restrictions shall be printed upon every certificate of stock or membership which is subject to them.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3178

The association may, at any time, as specified in the bylaws, except when the debts of the association exceed 50 percent of its assets, buy in or purchase its common stock at the book value of the common stock, as conclusively determined by the board of directors, and pay for it in cash within one year thereafter.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3179

A member is not liable for the debts of the association in an amount which exceeds the sum which remains unpaid on the member s or stockholder s membership fee or subscription to the capital stock, including any unpaid balance on any promissory note which is given in payment of the membership fee or the subscription to the capital stock.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3180

No public utility, corporation holding a controlling interest in a public utility, or subsidiary or affiliate of a public utility may be a member of an association organized pursuant to this chapter.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3181

No producer of gas owning or controlling petroleum refining capacity of 100,000 or more barrels per day in California, or a producer of gas owned or controlled by a producer of gas owning or controlling petroleum refining capacity of 100,000 or more barrels per day in California, may be a member of an association organized pursuant to this chapter.

(Added by Stats. 1987, Ch. 680, Sec. 1.)






ARTICLE 10. Marketing Contracts

3201

The association and its members may make and execute marketing contracts which require the members to sell, for any period of time not to exceed the productive life of the gas facilities or supplies, all or any specified part of any gas produced by the members exclusively to or through the association or any facilities of the association. If the members contract a sale to the association, title to the gas passes absolutely and unreservedly, except for recorded liens, to the association upon delivery or at any other specified time which is expressly and definitely agreed in the contract.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3202

The contract may provide that the association may sell or resell any gas which is delivered by its members, with or without taking title to the gas, and pay over to its members the resale price, after deducting all of the following:

(a) Necessary selling, overhead, and other costs and expenses, including interest on preferred stock, not exceeding 8 percent per annum, and reserves for retiring the stock, if any.

(b) Other proper reserves.

(c) Interest not exceeding 8 percent per annum upon common stock.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3203

Notwithstanding any provision of the Civil Code, a contract which is entered into by a member of an association which provides for the delivery to the association of any gas produced by the member may be specifically enforced by the association to secure the delivery to it of that gas.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3204

The bylaws or the marketing contract may fix, as liquidated damages, specific sums to be paid by the member to the association for the breach of any provision of the marketing contract regarding the sale or delivery or withholding of gas and may provide that the member will pay all costs, premiums for bonds, expenses, and fees, if any action is brought upon the contract by the association. These provisions are valid and enforceable in the courts of this state. Provisions for liquidated damages are enforceable as such and shall not be regarded as penalties.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3205

If there is a breach or threatened breach of a marketing contract by a member, the association may file an action for an injunction to prevent the further breach of the contract and for a decree of specific performance of the contract. Pending the adjudication of that action and upon filing a verified complaint which shows the breach or threatened breach, and upon filing a sufficient bond, the association shall be issued a temporary restraining order and preliminary injunction against the member.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3206

In any action upon a marketing agreement, it is conclusively presumed that a landowner, landlord, or lessor is able to control the delivery of any gas which is produced on his or her land by the tenants or others, whose tenancy or possession on the land, or the terms of whose tenancy or possession on the land were created or changed after execution by the landowner, landlord, or lessor of the marketing agreement. In that action, the remedies for nondelivery or breach which are provided by this article are enforceable against the landowner, landlord, or lessor.

(Added by Stats. 1987, Ch. 680, Sec. 1.)






ARTICLE 11. Reorganization of Corporations Organized Pursuant to Other Laws

3221

Any corporation which is organized or existing pursuant to any other law may be brought under this chapter by amending its articles of incorporation, in the manner which is prescribed by the general corporation laws, to conform to this chapter. If any corporation amends its articles of incorporation to conform to this chapter, it is deemed to be organized and existing pursuant to, entitled to the benefit of, and subject to, this chapter for all purposes and as fully as though it had been originally organized pursuant to this chapter.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3222

Articles of incorporation are deemed to conform to this chapter within the meaning of Section 3291 in both of the following cases:

(a) It is provided or declared in the articles of incorporation, in substance, regardless of form, that the corporation is organized and exists as a nonprofit cooperative corporation for the purposes which are provided for in, or permitted by, this chapter, or one or more of those purposes.

(b) It clearly appears from the articles of incorporation that the corporation desires to be subject to, and to be organized, exist, and function pursuant to, this chapter.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3223

If the amended articles conform, as provided in Section 3222, provisions in the articles of incorporation that appeared in the original articles or some previous amended articles are ineffective if, and to the extent that, they are inapplicable to, or inconsistent with, this chapter.

(Added by Stats. 1987, Ch. 680, Sec. 1.)



3224

This article applies retrospectively as well as prospectively, and may be availed of by a corporation regardless of the time of incorporation, whether prior or subsequent to the adoption of this article, and shall apply to amendments to articles of incorporation whether made prior or subsequent to the adoption of this article, and all amendments made prior to the adoption of this article shall be effective and valid to the same extent as though made subsequent to the adoption of this article.

(Added by Stats. 1987, Ch. 680, Sec. 1.)









CHAPTER 2. Gas Producer Acquisition of Easement Rights

ARTICLE 1. Definitions

3250

Unless the context otherwise requires the definitions in this article govern the construction of this chapter.

(Added by Stats. 2002, Ch. 839, Sec. 2. Effective January 1, 2003.)



3251

Person means an individual, partnership, limited liability company, or corporation, but does not include an association, as defined in Section 3002.

(Added by Stats. 2002, Ch. 839, Sec. 2. Effective January 1, 2003.)



3252

Natural gas means all gas produced in this state, natural or manufactured, except propane, for light, heat, or power.

(Added by Stats. 2002, Ch. 839, Sec. 2. Effective January 1, 2003.)






ARTICLE 2. Acquisition of Easement Rights

3255

(a) A person involved in the production of natural gas may buy, hold, and exercise all privileges of ownership of real or personal property as may be necessary or convenient for the conduct and operation of, or incidental to, transmission of natural gas. Without limiting the foregoing, a person involved in the production of natural gas may acquire a real property easement from a public utility for the purpose of accommodating the person s gas plant, and the easement shall be deemed to be held for a public purpose by the person, provided that the commission finds that the use by the person is in the public interest.

(b) Within 10 days of submitting an application to the commission for an order authorizing a public utility to transfer a real property easement to a person, the public utility shall provide written notification of the application and of the commission s pending review of the application, to each owner of real property affected by the easement. Costs of notification required by this subdivision shall be paid by the person to whom the public utility proposes to transfer a real property easement.

(Added by Stats. 2002, Ch. 839, Sec. 2. Effective January 1, 2003.)












PART 5. GENERAL PROVISIONS

3260

Nothing in this division prohibits payments pursuant to an agreement authorized by the National Labor Relations Act (29 U.S.C. Sec. 151 et seq.), or payments permitted by the federal Labor Management Cooperation Act of 1978 (29 U.S.C. Secs. 173, 175a, and 186). Nothing in this division restricts any use permitted by federal law of money paid pursuant to these acts.

(Added by Stats. 2011, Ch. 599, Sec. 11. Effective January 1, 2012.)









DIVISION 1.5. CALIFORNIA CONSUMER POWER AND CONSERVATION FINANCING AUTHORITY ACT

CHAPTER 1. General Provisions and Definitions

3300

The Legislature finds and declares that in order to furnish the citizens of California with reliable, affordable electrical power, to ensure sufficient power reserves, to assure stability and rationality in California s electricity market, to encourage energy efficiency and conservation as well as the use of renewable energy resources, and to protect the public health, welfare, and safety, the state needs to finance, purchase, lease, own, operate, acquire, or otherwise provide financial assistance for public and private facilities for the generation and transmission of electricity and for renewable energy, energy efficiency, and conservation programs.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3301

This division shall be known and may be cited as the California Consumer Power and Conservation Financing Authority Act.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3302

As used in this division, unless the context otherwise requires, the following terms have the following meanings:

(a) Act means the California Consumer Power and Conservation Financing Authority Act.

(b) Authority means the California Consumer Power and Conservation Financing Authority established pursuant to Section 3320 and any board, commission, department, or officer succeeding to the functions thereof, or to whom the powers conferred upon the authority by this division shall be given by law.

(c) Board means the Board of Directors of the California Consumer Power and Conservation Financing Authority.

(d) Bond purchase agreement means a contractual agreement executed between the authority and an underwriter or underwriters and, where appropriate, a participating party, whereby the authority agrees to sell bonds issued pursuant to this division.

(e) Bonds means bonds, including structured, senior, and subordinated bonds or other securities; loans; notes, including bond revenue or grant anticipation notes; certificates of indebtedness; commercial paper; floating rate and variable maturity securities; and any other evidences of indebtedness or ownership, including certificates of participation or beneficial interest, asset backed certificates, or lease-purchase or installment purchase agreements, whether taxable or excludable from gross income for state and federal income taxation purposes.

(f) Cost, as applied to a program, project, or portion thereof financed under this division, means all or any part of the cost of construction, improvement, repair, reconstruction, renovation, and acquisition of all lands, structures, improved or unimproved real or personal property, rights, rights-of-way, franchises, licenses, easements, and interests acquired or used for a project; the cost of demolishing or removing or relocating any buildings or structures on land so acquired, including the cost of acquiring any lands to which the buildings or structures may be moved; the cost of all machinery and equipment; financing charges; the costs of any environmental mitigation; the costs of issuance of bonds or other indebtedness; interest prior to, during, and for a period after, completion of the project, as determined by the authority; provisions for working capital; reserves for principal and interest; reserves for reduction of costs for loans or other financial assistance; reserves for maintenance, extension, enlargements, additions, replacements, renovations, and improvements; and the cost of architectural, engineering, financial, appraisal, and legal services, plans, specifications, estimates, administrative expenses, and other expenses necessary or incidental to determining the feasibility of any project, enterprise, or program or incidental to the completion or financing of any project or program.

(g) Enterprise means a revenue-producing improvement, building, system, plant, works, facilities, or undertaking used for or useful for the generation or production of electric energy for lighting, heating, and power for public or private uses. Enterprise includes, but is not limited to, all parts of the enterprise, all appurtenances to it, lands, easements, rights in land, water rights, contract rights, franchises, buildings, structures, improvements, equipment, and facilities appurtenant or relating to the enterprise.

(h) Financial assistance in connection with a project, enterprise or program, includes, but is not limited to, any combination of grants, loans, the proceeds of bonds issued by the authority, insurance, guarantees or other credit enhancements or liquidity facilities, and contributions of money, property, labor, or other things of value, as may be approved by resolution of the board; the purchase or retention of authority bonds, the bonds of a participating party for their retention or for sale by the authority, or the issuance of authority bonds or the bonds of a special purpose trust used to fund the cost of a project or program for which a participating party is directly or indirectly liable, including, but not limited to, bonds, the security for which is provided in whole or in part pursuant to the powers granted by this division; bonds for which the authority has provided a guarantee or enhancement; or any other type of assistance determined to be appropriate by the authority.

(i) Fund means the California Consumer Power and Conservation Financing Authority Fund.

(j) Loan agreement means a contractual agreement executed between the authority and a participating party that provides that the authority will loan funds to the participating party and that the participating party will repay the principal and pay the interest and redemption premium, if any, on the loan.

(k) Participating party means either of the following:

(1) Any person, company, corporation, partnership, firm, federally recognized California Indian tribe, or other entity or group of entities, whether organized for profit or not for profit, engaged in business or operations within the state and that applies for financial assistance from the authority for the purpose of implementing a project or program in a manner prescribed by the authority.

(2) Any subdivision of the state or local government, including, but not limited to, departments, agencies, commissions, cities, counties, nonprofit corporations, special districts, assessment districts, and joint powers authorities within the state or any combination of these subdivisions, that has, or proposes to acquire, an interest in a project, or that operates or proposes to operate a program under Section 3365, and that makes application to the authority for financial assistance in a manner prescribed by the authority.

(l) Program means a program that provides financial assistance, as provided in Article 6 (commencing with Section 3365).

(m) Project means plants, facilities, equipment, appliances, structures, expansions, and improvements within the state that serve the purposes of this division as approved by the authority, and all activities and expenses necessary to initiate and complete those projects described in Article 5 (commencing with Section 3350) and Article 7 (commencing with Section 3368), of Chapter 3.

(n) Revenues means all receipts, purchase payments, loan repayments, lease payments, rents, fees and charges, and all other income or receipts derived by the authority from an enterprise, or by the authority or a participating party from any other financing arrangement undertaken by the authority or a participating party, including, but not limited to, all receipts from a bond purchase agreement, and any income or revenue derived from the investment of any money in any fund or account of the authority or a participating party.

(o) State means the State of California.

(Amended by Stats. 2008, Ch. 558, Sec. 31. Effective January 1, 2009.)



3304

Any action taken pursuant to this division is exempt from the Administrative Procedure Act, as defined in Section 11370 of the Government Code.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)






CHAPTER 2. Purpose of the California Consumer Power and Conservation Financing Authority

3310

The authority may only exercise its powers pursuant to Article 4 (commencing with Section 3340) of Chapter 3 for the following purposes:

(a) Establish, finance, purchase, lease, own, operate, acquire, or construct generating facilities and other projects and enterprises, on its own or through agreements with public and private third parties or joint ventures with public or private entities, or provide financial assistance for projects or programs by participating parties, to supplement private and public sector power supplies, taking into account generation facilities in operation or under development as of the effective date of this section, and to ensure a sufficient and reliable supply of electricity for California s consumers at just and reasonable rates.

(b) Finance programs, administered by the Energy Commission, the commission, and other approved participating parties for consumers and businesses to invest in cost-effective energy efficient appliances, renewable energy projects, and other programs that will reduce the demand for energy in California.

(c) Finance natural gas transportation and storage projects under Article 7 (commencing with Section 3368) of Chapter 3.

(d) Achieve an adequate energy reserve capacity in California within five years of the effective date of this division.

(e) Provide financing for owners of aged, inefficient, electric powerplants to perform necessary retrofits to improve the efficiency and environmental performances of those powerplants.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)






CHAPTER 3. The California Consumer Power and Conservation Financing Authority

ARTICLE 1. Creation of the Authority

3320

(a) There is hereby created in the state government the California Consumer Power and Conservation Financing Authority, which shall be responsible for administering this division.

(b) The authority shall implement the purposes of Chapter 2 (commencing with Section 3310), and to that end finance projects and programs in accordance with this division, all to the mutual benefit of the people of the state and to protect their health, welfare, and safety.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)






ARTICLE 2. Board of Directors

3325

(a) The authority shall be governed by a five-member board of directors that shall consist of the following persons:

(1) Four individuals appointed by the Governor, subject to confirmation by the Senate. These four members shall have considerable experience in power generation, natural gas transportation or storage, energy conservation, financing, or ratepayer advocacy.

(2) The State Treasurer.

(b) (1) For the initial term, the appointed members shall serve staggered terms as follows:

(A) The member appointed first shall serve a term of four years.

(B) The member appointed second shall serve a term of three years.

(C) The member appointed third shall serve a term of two years.

(D) The member appointed fourth shall serve a term of one year.

(2) The second and any subsequent terms shall be for four years.

(c) A quorum is necessary for any action to be taken by the board. Three of the members shall constitute a quorum, and the affirmative vote of three board members shall be necessary for any action to be taken by the board.

(d) (1) The chairperson of the board shall be appointed by the Governor. This position shall be a full-time, paid position.

(2) Except as provided in this subdivision, the members of the board shall serve without compensation, but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties to the extent that reimbursement for these expenses is not otherwise provided or payable by another public agency, and shall receive one hundred dollars ($100) for each full day of attending meetings of the authority.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3326

(a) The members of the board shall be subject to the Political Reform Act of 1974 (Title 9 (commencing with Section 81000)) of the Government Code, and all other applicable provisions of law.

(b) The board may purchase insurance for its fiduciaries or for itself to cover liability or losses occurring by reason of the act or omission of a fiduciary, if the insurance permits recourse by the insurer against the fiduciary in the case of a breach of a fiduciary obligation by the fiduciary.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3327

Meetings of the board shall be open to the public and shall be conducted in accordance with the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3328

The California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) applies to all records of the authority.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)






ARTICLE 3. Chief Executive Officer

3330

The chief executive officer shall manage and conduct the business and affairs of the authority and the fund subject to the direction of the board. Except as otherwise provided in this section, the board may assign to the executive director, by resolution, those duties generally necessary or convenient to carry out its powers and purposes under this division. Any action involving final approval of any bonds, notes, loans, or other financial assistance shall require the approval of a majority of the members of the board.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)






ARTICLE 4. Powers of the Authority

3340

The authority is authorized and empowered to do any of the following:

(a) Adopt an official seal.

(b) Sue and be sued in its own name.

(c) Employ or contract with officers and employees to administer the authority. The authority may contract for the services of a chief executive officer, who shall serve at the pleasure of the board. If the chief executive officer contracts for the services of any other officer or employee, the contract shall be subject to the approval of the board.

(d) Exercise the power of eminent domain.

(e) Adopt rules and regulations for the regulation of its affairs and the conduct of its business.

(f)Do all things generally necessary or convenient to carry out its powers under, and the purposes of, this division.

(Amended by Stats. 2002, Ch. 1124, Sec. 51. Effective September 30, 2002.)



3341

In connection with the purposes of this division, the authority may do any or all of the following:

(a) Issue bonds, from time to time, as further provided in Chapter 5 (commencing with Section 3380.1), to pay all or part of the cost of any enterprise, project, or program, or to otherwise carry out the purposes of this division.

(b) Enter into joint powers agreements with eligible public agencies pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code.

(c) Subject to any statutory or constitutional limitation on their use, do any of the following as may, in the determination of the authority, be necessary or convenient for the successful development, conduct, or financing of a project, program, or enterprise, or for carrying out the purposes of this division:

(1) Engage the services, including, without limitation, the services of private consultants; attorneys; financial professionals and advisors; engineers; architects; construction, land use and environmental experts; and accountants, to render professional and technical assistance and advice.

(2) Contract for engineering, architectural, accounting, or other services of appropriate state agencies.

(3) Pay the reasonable costs, including, without limitation, costs of consulting engineers, architects, accountants, and construction, land use, and environmental experts employed by the authority or any participating party. Except as otherwise provided in Section 3341.5, those costs shall be recovered from participating parties.

(d) Acquire, lease, take title to, and sell by installment sale or otherwise, lands, structures, real or personal property, rights, rights-of-way, franchises, easements, and other interests in lands that are located within the state, as the authority determines to be necessary or convenient for an enterprise or the financing of a project, upon terms and conditions the authority considers to be reasonable.

(e) Make, receive, or serve as a conduit for the making of, or otherwise provide for, grants, contributions, guarantees, insurance, credit enhancements or liquidity facilities, or other financial enhancements to a participating party as financial assistance for a project or program. The sources may include bond proceeds, dedicated taxes, state appropriations, federal appropriations, federal grants and loan funds, public and private sector retirement system funds, and proceeds of loans from the Pooled Money Investment Account, or any other source of money, property, labor, or other things of value.

(f) Make loans to any participating party, either directly or by making a loan to a lending institution or other financial intermediary, in connection with the financing of a project or program in accordance with an agreement between the authority and a participating party, either as a sole lender or in participation with other lenders.

(g) Make loans to any participating party, either directly or by making a loan to a lending institution, in accordance with an agreement between the authority and the participating party to refinance indebtedness incurred by the participating party in connection with projects undertaken and completed prior to any agreement with the authority or expectation that the authority would provide financing, either as a sole lender or in participation with other lenders. The power generated by those projects shall be subject to the terms and conditions specified by the authority in the agreement and pursuant to Section 3351.

(h) Mortgage all or any portion of the authority s interest in a project or enterprise and the property on which any project or enterprise is located, whether owned or thereafter acquired, including the granting of a security interest in any property, tangible or intangible.

(i) Assign or pledge all or any portion of the authority s interest in assets, things of value, mortgages, deeds of trust, bonds, bond purchase agreements, loan agreements, indentures of mortgage or trust, or similar instruments, notes, and security interests in property, tangible or intangible and the revenues therefrom, of a participating party to which the authority has made loans, and the revenues therefrom, including payment or income from any interest owned or held by the authority, for the benefit of the holders of bonds.

(j) Lease the project being financed to a participating party, upon terms and conditions that the authority deems proper; charge and collect rents therefor; terminate any lease upon the failure of the lessee to comply with any of the obligations thereof; include in any lease, if desired, provisions that the lessee shall have options to renew the lease for a period or periods, and at rents determined by the authority; purchase any or all of the project; or, upon payment of all the indebtedness incurred by the authority for the financing of the project, the authority may convey, any or all of the project to the lessee or lessees. The power generated by those projects shall be subject to the terms and conditions specified by the authority in the agreement and pursuant to Section 3351.

(k) (1) Issue, obtain, or aid in obtaining, from any department or agency of the United States, from other agencies of the state, or from any private company, any insurance or guarantee to or for, or any letter or line of credit regarding, the payment or repayment of interest or principal, or both, or any part thereof, on any bond, loan, lease, or obligation or any instrument evidencing or securing the same, made or entered into pursuant to this division.

(2) Notwithstanding any other provision of this division, enter into any agreement, contract or other instrument regarding any insurance, guarantee, letter or line of credit specified in paragraph (1), and accept payment in the manner and form provided therein in the event of default by a participating party.

(3) Assign any insurance, guarantee, letter or line of credit specified in paragraph (1) as security for bonds issued by the authority.

(l) Enter into any agreement or contract, execute any instrument, and perform any act or thing necessary or convenient to, directly or indirectly, secure the authority s bonds or a participating party s obligations to the authority, including, but not limited to, bonds of a participating party purchased by the authority for retention or sale, with funds or moneys that are legally available and that are due or payable to the participating party by reason of any grant, allocation, apportionment, or appropriation of the state or agencies thereof, to the extent that the Controller shall be the custodian at any time of these funds or moneys, or with funds or moneys that are or will be legally available to the participating party, the authority, or the state or any agencies thereof by reason of any grant, allocation, apportionment, or appropriation of the federal government or agencies thereof; and in the event of written notice that the participating party has not paid or is in default on its obligations to the authority, direct the Controller to withhold payment of those funds or moneys from the participating party over which it is or will be custodian and to pay the same to the authority or its assignee, or direct the state or any agencies thereof to which any grant, allocation, apportionment, or appropriation of the federal government or agencies thereof is or will be legally available to pay the same upon receipt to the authority or its assignee, until the default has been cured and the amounts then due and unpaid have been paid to the authority or its assignee, or until arrangements satisfactory to the authority have been made to cure the default.

(m) Purchase, with the proceeds of the authority s bonds, bonds issued by, or for the benefit of, any participating party in connection with a project, pursuant to a bond purchase agreement or otherwise. Bonds purchased pursuant to this division may be held by the authority, pledged or assigned by the authority, or sold to public or private purchasers at public or negotiated sale, in whole or in part, separately or together with other bonds issued by the authority, and notwithstanding any other provision of law, may be bought by the authority at private sale.

(n) Enter into purchase and sale agreements with all entities, public and private, including state and local government pension funds, with respect to the sale or purchase of bonds.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3341.1

In connection with an enterprise, the authority may do any or all of the following:

(a) Acquire any enterprise by gift, purchase, or eminent domain as necessary to achieve the purposes of the authority pursuant to Sections 3310 and 3352.

(b) Construct or improve any enterprise. By gift, lease, purchase, eminent domain, or otherwise, it may acquire any real or personal property, for an enterprise, except that no property of a state public body may be acquired without its consent. The authority may sell, lease, exchange, transfer, assign, or otherwise dispose of any real or personal property or any interest in such property. It may lay out, open, extend, widen, straighten, establish, or change the grade of any real property or public rights-of-way necessary or convenient for any enterprise.

(c) Operate, maintain, repair, or manage all or any part of any enterprise, including the leasing for commercial purposes of surplus space or other space that is not economic to use for such enterprise.

(d) Adopt reasonable rules or regulations for the conduct of the enterprise.

(e) Prescribe, revise, and collect charges for the services, facilities, or energy furnished by the enterprise. The charges shall be established and adjusted so as to provide funds sufficient with other revenues and moneys available therefor, if any, to (1) pay the principal of and interest on outstanding bonds of the authority financing such enterprise as the same shall become due and payable, (2) create and maintain reserves, including, without limitation, operating and maintenance reserves and reserves required or provided for in any resolution authorizing, or trust agreement securing such bonds, and (3) pay operating and administrative costs of the authority.

(f) Execute all instruments, perform all acts, and do all things necessary or convenient in the exercise of the powers granted by this article.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3341.2

In connection with a project, the authority may do any or all of the following:

(a) Determine the location and character of any project to be financed under this division.

(b) Acquire, construct, enlarge, remodel, renovate, alter, improve, furnish, equip, own, maintain, manage, repair, operate, lease as lessee or lessor, or regulate any project to be financed under this division.

(c) Contract with any participating party for the construction of a project by such participating party.

(d) Enter into leases and agreements, as lessor or lessee, with any participating party relating to the acquisition, construction, and installation of any project, including real property, buildings, equipment, and facilities of any kind or character.

(e) Establish, revise, charge and collect rates, rents, fees and charges for a project. The rates, rents, fees, and charges shall be established and adjusted in respect of the aggregate rates, rents, fees, and charges from all projects so as to provide funds sufficient with other revenues and moneys available therefor, if any, to (1) pay the principal of and interest on outstanding bonds of the authority financing such project as the same shall become due and payable, (2) create and maintain reserves, including, without limitation, operating and maintenance reserves and reserves required or provided for in any resolution authorizing, or trust agreement securing such bonds, and (3) pay operating and administrative costs of the authority.

(f) Enter into contracts of sale with any participating party covering any project financed by the authority.

(g) As an alternative to leasing or selling a project to a participating party, finance the acquisition, construction, or installation of a project by means of a loan to the participating party.

(h) Execute all instruments, perform all acts, and do all things necessary or convenient in the exercise of the powers granted by this article.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3341.5

In connection with the purposes of this division, the authority shall charge and equitably apportion among participating parties or other public or private entities the authority s administrative costs and expenses, including operating and financing-related costs incurred in the exercise of the powers and duties conferred by this division, except to the extent that those costs are related to one of the authority s own enterprises or projects, in which case costs shall be included in the cost of generating that electricity as provided in Section 3351.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3342

The fiscal powers granted to the authority by this division may be exercised without regard or reference to any other department, division, or agency of the state, except the Legislature or as otherwise stated in this division. This division shall be deemed to provide an alternative method of doing the things authorized by this division, and shall be regarded as supplemental and additional to powers conferred by other laws.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3343

No member of the board or any person executing bonds of the authority pursuant to this division shall be personally liable on the bonds or subject to any personal liability or accountability by reason of the issuance thereof.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3344

All expenses incurred in carrying out this division shall be payable solely from funds provided under the authority of this division and no liability or obligation shall be imposed upon the State of California and, none shall be incurred by the authority beyond the extent to which moneys shall have been provided under this division. Under no circumstances shall the authority create any debt, liability, or obligation on the part of the State of California payable from any source whatsoever other than the moneys provided under this division.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3345

The authority s operating budget shall be subject to review and appropriation in the annual Budget Act. For purposes of this section, the authority s operating budget shall include the costs of personnel, administration, and overhead.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3346

The authority shall, on or before January 1 of each year, prepare and submit to the Governor, the Chairperson of the Joint Legislative Budget Committee, and the chairperson of the committee in each house that considers appropriations, a report regarding its activities and expenditures pursuant to this division.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3347

The Bureau of State Audits shall perform an evaluation of the effectiveness of the authority s efforts in achieving its purposes as described in Section 3310. The evaluation shall include recommendations as to whether there is a continued need for the authority beyond January 1, 2007. The evaluation shall be submitted to the Governor and the Legislature on or before January 1, 2005.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)






ARTICLE 5. Generation Facilities

3350

In evaluating the eligibility for financing of additional generation facilities, the authority shall utilize the Energy Commission s and the Independent System Operator s, or their successor s, information relating to the need for additional generating facilities and their forecasts of electric supply and demand for the state.

(Amended by Stats. 2002, Ch. 664, Sec. 194. Effective January 1, 2003.)



3351

(a) All generation-related projects and enterprises financed pursuant to this division shall provide electricity to the consumers of this state at the cost of generating that electricity, including the costs of financing those projects or enterprises. To the extent that electricity is not needed in the state, or that it is financially advantageous to California consumers, the electricity may be sold outside the state at just and reasonable rates.

(b) If a participating party is an electrical corporation, the commission shall determine the cost of generating electricity and to which entities the electricity is sold.

(c) If a participating party is a local publicly owned electric utility seeking to provide electricity to consumers in its service territory, the governing board of that utility shall determine the cost of generating electricity and to which entities the electricity is sold.

(d) If neither subdivision (b) nor subdivision (c) applies, the authority shall determine the cost of generating electricity and to which entities the electricity is sold, consistent with subdivision (a).

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3352

In addition to the other powers provided in this division, the activities of the authority under this article are intended to supplement private and public sector power supplies, taking into account generation facilities in operation or under development as of the effective date of this section, consistent with achieving reasonable energy capacity reserves within five years of the effective date of this division.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3353

The authority shall have the authority to receive and act on applications for financial assistance from owners of existing powerplants whose owners or operators commit to undertake capacity expansion through facility retrofits, new construction, or both, that will improve the efficiency and environmental performance of generation facilities.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3354

All generation facilities constructed or improved pursuant to this division shall comply with Chapter 1 (commencing with Section 1720) of Part 7 of Division 2 of the Labor Code.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3355

The authority may not invest in any nuclear facilities or develop additional hydroelectric facilities without first receiving specific statutory authorization to do so on a project-by-project basis.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3356

(a) If the authority determines under Section 3350 that additional electric generation supply is required to meet the purposes of this division, the authority may undertake the following activities to ensure that the authority, or any participating party, is able to build, own, and operate generation facilities as part of a least cost electric supply policy:

(1) Identify suitable sites for the construction of generation facilities, taking into account fuel supply, interconnection, community, and environmental factors.

(2) Secure rights to the sites identified, including, but not limited to, fee simple acquisition, leaseholds, or options.

(3) Conduct any studies that may be necessary to construct and operate generation facilities at the site, including, but not limited to, environmental, engineering, or feasibility studies.

(4) Conduct, in coordination with the Energy Commission, all applicable public and community involvement processes.

(5) Apply for permits, licenses, or other local, state, or federal approvals, including, but not limited to, compliance with the applicable procedures of the Energy Commission.

(b) The authority may request proposals from qualified participating parties to purchase, lease, or otherwise acquire sites for the purpose of developing generation facilities that will provide the lowest cost power to consumers over the life of the facilities, consistent with Section 3351.

(c) The authority shall comply with all applicable air quality laws and regulations and the Warren-Alquist State Energy Resources Conservation and Development Act (Division 15 (commencing with Section 25000) of the Public Resources Code).

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)






ARTICLE 6. Renewable Energy and Conservation

3365

The authority may provide loans, utilizing up to one billion dollars ($1,000,000,000) of the bond authority, under terms and conditions approved by the authority, to any participating party, which shall use that loan to make loans available to California consumers and businesses for all of the following purposes:

(a) The purchase of consumer appliances and home improvements with electric and gas energy efficiency or renewable energy characteristics, as approved by the Energy Commission, the commission, or a participating local publicly owned electric utility, as applicable.

(b) The purchase or lease of business equipment and facility improvements with electric and gas energy efficiency or renewable energy characteristics, as approved by the Energy Commission, the commission, or a participating local publicly owned electric utility, as applicable.

(c) Any other electric or natural gas energy conservation program or any program for the use of renewable energy resources, as approved by the Energy Commission, the commission, or a participating local publicly owned electric utility, as applicable.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3366

As a condition of receipt of a loan pursuant to Section 3365, a participating party shall be required to conduct a comprehensive marketing program that makes consumers aware of the availability of these financial assistance programs, and to provide appropriate security for repayment of the loan, including, without limitation, a pledge to the authority of consumer and business loan repayments collected through utility bills, as applicable and a certification that the duration of a loan will not exceed the useful life of a purchase.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3367

The authority shall require that any equipment or improvement financed by a loan made pursuant to this article shall be certified as having been installed or completed.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3367.5

The authority may require that a participating party utilize a consumer protection plan for screening qualified contractors who serve consumers under this article.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)






ARTICLE 7. Natural Gas

3368

(a) The commission, in consultation with the Energy Commission, shall prepare and submit to the authority and to the Legislature, within 90 days of the effective date of the act adding this section, a report on the present, planned, and required future capacity of the state s natural gas transportation and storage system to provide adequate, seasonally reliable amounts of competitively priced natural gas to residential, commercial, and industrial customers, including, but not limited to, electric generating plants.

(b) The authority may provide financing for natural gas transportation or storage projects recommended to it by the commission. In recommending a project to the authority, the commission shall ensure that the project is in the public interest.

(c) Nothing in this section prevents the commission from acting on its own authority to direct gas corporations within its jurisdiction to construct, or facilitate the construction or operation, by the owners or operators of pipelines not within the jurisdiction of the commission, of, natural gas transportation and storage facilities as the commission determines to be needed to provide adequate, seasonally reliable amounts of competitively priced natural gas to residential, commercial, and industrial customers, including, but not limited to, electric generating plants.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)






ARTICLE 8. Energy Resource Investment Plan

3369

(a) Within 180 days of the effective date of this division, the authority, in consultation with the Energy Commission and the Independent System Operator, shall develop an Energy Resource Investment Plan and submit that plan to the Governor and the Joint Legislative Budget Committee and the chairs of the policy committees with jurisdiction over energy policy in the State of California.

(b) The Energy Resource Investment Plan shall take into account California s anticipated energy service needs for both electricity and natural gas over the next decade. The plan shall address issues regarding adequacy of supply, storage, reliability of service, grid congestion, and environmental quality. In developing the investment plan, the authority shall compare the costs of various energy resources, including a comparison of the costs and benefits of demand reduction strategies with the costs and benefits of additional generation supply. The plan shall acknowledge the potential volatility of fossil fuel prices and the value of resources that avoid that price risk.

(c) The plan shall outline a strategy for cost-effective energy resource investments, using the financing powers provided to the authority by this division. The plan may recommend changes to the specific expenditure authority granted in this division in order to carry out the investment strategy contained in the plan.

(d) The plan shall be developed with input from interested parties at scheduled public hearings of the authority. The authority should adopt the plan by majority vote of the board at a public meeting. The authority shall update the plan on a regular basis as determined by the authority.

(e) All investments made by the authority under this division shall be consistent with the strategy outlined in the Energy Resource Investment Plan. Nothing in this section shall preclude the authority from exercising its powers prior to the adoption of the initial Energy Resource Investment Plan.

(f) The authority shall be the agency responsible for ensuring that the investment strategy outlined in the Energy Resource Investment Plan is implemented. To that end, the authority may, on its own or through a partnership with a participating party, make those investments necessary to ensure that the plan is implemented.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)






ARTICLE 9. Agencies Relation to Other State Energy Oversight

3369.5

Nothing in this division shall be construed to obviate the need to review the roles, functions, and duties of other state energy oversight agencies and, where appropriate, change or consolidate those roles, functions, and duties. To achieve that efficiency, the Governor may propose to the Legislature a Governmental Reorganization Plan, pursuant to Section 8523 of the Government Code and Section 6 of Article V of the Constitution.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)









CHAPTER 4. California Consumer Power and Conservation Financing Authority Fund

3370

(a) There is hereby created in the State Treasury the California Consumer Power and Conservation Financing Authority Fund for expenditure by the authority for the purpose of implementing the objectives and provisions of this division. For the purposes of subdivision (e), or as necessary or convenient to the accomplishment of any other purpose of the authority, the authority may establish within the fund additional and separate accounts and subaccounts.

(b) The assets of the fund shall be available for the payment of the salaries and other expenses charged against it in accordance with this division.

(c) Except as provided under Section 3345, all moneys in the fund that are not General Fund moneys are continuously appropriated to the authority and may be used for any reasonable costs which may be incurred by the authority in the exercise of its powers under this division.

(d) The fund, on behalf of the authority, may borrow or receive moneys from the authority, or from any federal, state, or local agency or private entity, to create reserves in the fund as provided in this division and as authorized by the board.

(e) The authority may pledge any or all of the moneys in the fund (including in any account or subaccount) as security for payment of the principal of, and interest on, any particular issuance of bonds issued pursuant to this division.

(f) The authority, may, from time to time, direct the Treasurer to invest moneys in the fund that are not required for the authority s current needs, including proceeds from the sale of any bonds, in any securities permitted by law as the authority shall designate. The authority also may direct the Treasurer to deposit moneys in interest-bearing accounts in state or national banks or other financial institutions having principal offices in this state. The authority may alternatively require the transfer of moneys in the fund to the Surplus Money Investment Fund for investment pursuant to Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of the Government Code. All interest or other increment resulting from an investment or deposit shall be deposited in the fund, notwithstanding Section 16305.7 of the Government Code. Moneys in the fund shall not be subject to transfer to any other fund pursuant to any provision of Part 2 (commencing with Section 16300) of Division 4 of the Government Code, excepting the Surplus Money Investment Fund.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)






CHAPTER 5. Bonds

3380.1

For the purposes provided in this division, the authority is authorized to incur indebtedness and to issue securities of any kind or class, at public or private sale by the Treasurer, and to renew the same, provided that all such indebtedness, howsoever evidenced, shall be payable solely from revenues. The authority may issue bonds for the purposes of this division in an amount not to exceed five billion dollars ($5,000,000,000), exclusive of any refundings.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3380.2

In connection with the issuance of bonds, in addition to the powers otherwise provided in this division, the authority may do all of the following:

(a) Issue, from time to time, bonds payable from and secured by a pledge of all or any part of the revenues in order to finance the activities authorized by this division, including, without limitation, an enterprise or multiple enterprises, a single project for a single participating party, a series of projects for a single participating party, a single project for several participating parties, or several projects for several participating parties, and to sell those bonds at public or private sale by the Treasurer, in the form and on those terms and conditions as the Treasurer, as agent for sale, shall approve.

(b) Pledge all or any part of the revenues to secure bonds and any repayment or reimbursement obligations of the authority to any provider of insurance or a guarantee of liquidity or credit facility entered into to provide for the payment or debt service on any bond.

(c) Employ and compensate bond counsel, financial consultants, underwriters, and other advisers determined necessary and appointed by the Treasurer in connection with the issuance and sale of any bond.

(d) Issue bonds to refund or purchase or otherwise acquire bonds on terms and conditions as the Treasurer, as agent for sale, shall approve.

(e) Perform all acts that relate to the function and purpose of the authority under this division, whether or not specifically designated in this chapter.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3381

Bonds issued by the authority are legal investments for all trust funds, the funds of all insurance companies, banks, both commercial and savings, trust companies, executors, administrators, trustees, and other fiduciaries, for state school funds, pension funds, and for any funds that may be invested in county, school, or municipal bonds. The bonds issued under this division are securities that may legally be deposited with, and received by, any state or municipal officer or agency or political subdivision of the state, including, without limitation, local agencies, schools, and pension funds, for any purpose for which the deposit of bonds or obligations of the state is now, or may hereafter be, authorized by law, including deposits to secure public funds.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3382

The authority is authorized to obtain loans from the Pooled Money Investment Account pursuant to Sections 16312 and 16313 of the Government Code. These loans shall be subject to the terms negotiated with the Pooled Money Investment Board, including, but not limited to, a pledge of authority bond proceeds or revenues.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)



3383

Bonds issued under this division shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof, other than the authority, or a pledge of the faith and credit of the state or of any political subdivision, other than the authority, but shall be payable solely from the funds herein provided therefor. All bonds issued under this division shall contain on the face thereof a statement to the following effect: Neither the faith and credit nor the taxing power of the State of California or any local agency is pledged to the payment of the principal of or interest on this bond. The issuance of bonds under this division shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. Nothing in this section shall prevent nor be construed to prevent the authority from pledging its full faith and credit to the payment of bonds or issue of bonds authorized pursuant to this division.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001.)






CHAPTER 6. Termination Provisions

3384

The authority may not finance or approve any new program, enterprise, or project on or after January 1, 2007, unless authority to approve such an activity is granted by statute enacted on or before January 1, 2007.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 10, Sec. 1. Effective August 13, 2001. Note: Termination applies to Division 1.5, commencing with Section 3300.)









DIVISION 2. REGULATION OF RELATED BUSINESSES BY THE PUBLIC UTILITIES COMMISSION

CHAPTER 1. Interstate and Foreign Motor Carriers of Household Goods and Passengers Act

ARTICLE 1. General Provisions

3901

This chapter may be cited as the Interstate and Foreign Motor Carriers of Household Goods and Passengers Act.

(Added by Stats. 1996, Ch. 1042, Sec. 29.5. Effective September 29, 1996.)



3902

(a) No household goods carrier, as defined in Section 5109, shall engage in any interstate or foreign transportation of property for compensation by motor vehicle, and no motor carrier shall engage in any interstate or foreign transportation of passengers for compensation by motor vehicle, on any public highway in this state without first having registered the operation with the commission or the carrier s base registration state, if other than California, as determined in accordance with final regulations issued by the Interstate Commerce Commission pursuant to the Intermodal Surface Transportation Efficiency Act of 1991 (49 U.S.C. Sec. 11506). To register with the commission, carriers specified in this section shall comply with the following:

(1) When the operation requires authority from the Interstate Commerce Commission under the Interstate Commerce Act, or authority from another federal regulatory agency, a copy of that authority shall be filed with the initial application for registration. A copy of any additions or amendments to the authority shall be filed with the commission.

(2) If the operation does not require authority from the Interstate Commerce Commission under the Interstate Commerce Act, or authority from another federal regulatory agency, an affidavit of that exempt status shall be filed with the application for registration.

(3) The commission shall grant registration upon the filing of the application pursuant to applicable law and the payment of any applicable fees, subject to the carrier s compliance with this chapter.

(Added by Stats. 1996, Ch. 1042, Sec. 29.5. Effective September 29, 1996.)



3903

Household goods carriers, as defined in Section 5109, engaged in interstate or foreign transportation or property for compensation by motor vehicle, and motor carriers engaged in interstate or foreign transportation of passengers for compensation by motor vehicle, upon any public highway in this state who had registered their authority from the Interstate Commerce Commission with the commission pursuant to former Section 3810 are not required to file another initial application as prescribed in paragraph (1) of subdivision (a) of Section 3902.

(Added by Stats. 1996, Ch. 1042, Sec. 29.5. Effective September 29, 1996.)



3950

It is a violation of law for any person or corporation to operate, or cause to be operated, on the highways of this state, any motor vehicle in the transportation of property or passengers for compensation in interstate commerce without having first complied with the requirements of this chapter. That violation may be prosecuted and punished as provided in Section 16560 of the Vehicle Code.

(Added by Stats. 1999, Ch. 1005, Sec. 66. Effective January 1, 2000.)









CHAPTER 2.5. Private Carriers of Passengers

ARTICLE 1. General Provisions and Definitions

4000

This chapter may be cited as the Private Carriers of Passengers Registration Act.

(Amended by Stats. 1996, Ch. 1042, Sec. 31. Effective September 29, 1996.)



4001

(a) For purposes of this chapter, private carrier means a not-for-hire motor carrier, as defined in Section 408 of the Vehicle Code, who transports passengers and is required to obtain a carrier identification number pursuant to Section 34507.5 of the Vehicle Code, but does not include persons providing transportation services specified in subdivision (k) or (l) of Section 5353.

(b) For purposes of this chapter, department means the Department of the California Highway Patrol.

(Amended by Stats. 1997, Ch. 652, Sec. 3. Effective January 1, 1998.)



4002

The Department of Motor Vehicles and the State Board of Equalization shall furnish, upon request, whatever information from their records may be required to assist the commission and department in the effective enforcement of this chapter.

(Added by Stats. 1989, Ch. 1025, Sec. 1.)






ARTICLE 2. Registration

4005

Except as provided in Section 4008, no private carrier of passengers shall operate a motor vehicle on any public highway in this state unless its operation is currently registered with the commission. The commission shall grant registration upon the filing of the application and the payment of the fee as required by this article, subject to the private carrier of passengers compliance with this chapter.

(Amended by Stats. 1996, Ch. 1042, Sec. 33. Effective September 29, 1996.)



4006

A fee of thirty-five dollars ($35) shall be paid to the commission for the filing of the initial registration of private carriers of passengers, and an annual renewal fee of thirty dollars ($30) shall also be paid by private carriers of passengers. The fees required to be paid by carriers of passengers pursuant to this section shall be deposited in the Public Utilities Commission Transportation Reimbursement Account in the General Fund.

(Amended by Stats. 1999, Ch. 1005, Sec. 67. Effective January 1, 2000.)



4007

(a) When the department issues a carrier identification number pursuant to Section 34507.5 of the Vehicle Code to a private carrier of passengers, it shall inform the carrier of the provisions of this chapter and the requirement that the carrier register with the Public Utilities Commission.

(b) The department shall periodically, but not less frequently than quarterly, transmit to the commission a list of the persons, firms, and corporations identified as private carriers of passengers to whom it has issued a carrier identification number. Upon receipt of the list, the commission shall notify the private carriers of passengers of the registration requirements and of the penalties for failure to register.

(Amended by Stats. 1999, Ch. 1005, Sec. 68. Effective January 1, 2000.)



4008

The State of California and its agencies and political subdivisions are exempt from the registration requirements of this chapter.

(Added by Stats. 1989, Ch. 1025, Sec. 1.)






ARTICLE 3. Insurance

4010

(a) Registration shall not be granted to any private carrier of passengers until there is filed with and accepted by the commission, in the form that it prescribes, a currently effective certificate of insurance or a surety bond evidencing protection against liability imposed by law for the payment of damages for personal injury to, or death of, any person or property damage, or both.

(b) Whenever the commission determines that the certificate of insurance or surety bond of a private carrier of passengers has lapsed or been terminated, the commission shall suspend the private carrier of passenger s registration.

(c) The commission shall notify the private carrier of passengers of any action taken under subdivision (b).

(Amended by Stats. 1996, Ch. 1042, Sec. 37. Effective September 29, 1996.)






ARTICLE 4. Identification

4015

A private carrier of passengers shall display the carrier identification number, as required by Section 34507.5 of the Vehicle Code, on the vehicles operated pursuant to the registration granted under this chapter.

(Amended by Stats. 1996, Ch. 1042, Sec. 38. Effective September 29, 1996.)






ARTICLE 5. Fines and Penalties

4020

The commission shall periodically, but not less frequently than quarterly, transmit to the department a list of persons, firms, and corporations which have received a carrier identification number from the department, but which have not registered with the commission. The department may use this list in its normal enforcement activities, including terminal inspections and roadside enforcement, as prima facie evidence of a failure to register.

(Added by Stats. 1989, Ch. 1025, Sec. 1.)



4021

(a) Any person or corporation who violates any provision of this chapter is guilty of a misdemeanor, and is punishable by a fine of not more than two thousand five hundred dollars ($2,500), or by imprisonment in the county jail for not more than three months, or both.

(b) A violation of this section is an infraction subject to the procedures described in Sections 19.6 and 19.7 of the Penal Code when the conditions specified in either paragraph (1) or (2) of subdivision (d) of Section 17 of the Penal Code are met.

(Amended by Stats. 1999, Ch. 1005, Sec. 69. Effective January 1, 2000.)



4022

(a) Upon receipt of a written recommendation from the department that the registration of a private carrier of passengers be suspended for failure to either (1) maintain any vehicle of the carrier in a safe operating condition or to comply with the Vehicle Code or with regulations contained in Title 13 of the California Code of Regulations relative to motor carrier safety, if that failure is either a consistent failure or presents an imminent danger to public safety, or (2) enroll all drivers in the pull notice system as required by Section 1808.1 of the Vehicle Code, the commission shall, pending a hearing in the matter pursuant to subdivision (d), suspend the carrier s registration. The department s written recommendation shall specifically indicate compliance with subdivision (c).

(b) A private carrier of passengers whose registration is suspended pursuant to subdivision (a) may obtain a reinspection of its terminal and vehicles by the department by submitting a written request for reinstatement to the commission and paying a reinstatement fee of one hundred twenty-five dollars ($125). The fees required to be paid by carriers of passengers pursuant to this section shall be deposited in the Public Utilities Commission Transportation Reimbursement Account in the General Fund. Upon payment of the fee, the commission shall forward a request for reinspection to the department which shall perform a reinspection within a reasonable time. The commission shall reinstate a carrier s registration suspended under subdivision (a) promptly upon receipt of a written recommendation from the department that the carrier s safety compliance has improved to the satisfaction of the department, unless the registration is suspended for another reason or has been revoked.

(c) Before transmitting a recommendation pursuant to subdivision (a) to the commission, the department shall notify the private carrier of passengers in writing of all of the following:

(1) That the department has determined that the carrier s safety record is unsatisfactory, furnishing a copy of any documentation or summary of any other evidence supporting the determination.

(2) That the determination may result in a suspension or revocation of the carrier s registration by the commission.

(3) That the carrier may request a review of the determination by the department within five days of its receipt of the notice required under this subdivision. If a review pursuant to this paragraph is requested by the carrier, the department shall conduct and evaluate that review prior to transmitting any notification to the commission pursuant to subdivision (a).

(d) Whenever the commission suspends the registration of any private carrier of passengers pursuant to subdivision (a), the commission shall furnish the carrier written notice of the suspension and shall hold a hearing within a reasonable time, not to exceed 21 days, after a written request therefor is filed with the commission, with a copy thereof furnished to the department. At the hearing, the carrier shall show cause why the suspension should not be continued. At the conclusion of the hearing, the commission may terminate the suspension, continue the suspension in effect, or revoke the registration. The commission may revoke the registration of any carrier suspended pursuant to subdivision (a) at any time 90 days or more after its suspension if the commission has not received a written recommendation for reinstatement from the department and the carrier has not filed a written request for a hearing with the commission.

(Amended by Stats. 1996, Ch. 1042, Sec. 39. Effective September 29, 1996.)









CHAPTER 4. Enforcement of Federal Pipeline Safety Standards for Mobilehome Park Operators

4351

As used in this chapter:

(a) Gas means natural or manufactured gas, except propane, used for light, heat, or power.

(b) Distribution system means a system of pipes within a mobilehome park operated by a person or corporation, other than a public utility, which is connected to a meter or other measuring device under the control of a privately owned or publicly owned public utility, for purposes of distribution of gas by the operator of a mobilehome park to the tenants of the mobilehome park who are the actual users of the gas furnished through the meter or device to the operator by the public utility.

(c) Operator is a mobilehome park owner or operator who maintains and operates a master-metered natural gas distribution system.

(d) Department means the Department of Housing and Community Development.

(e) Local enforcement agency means the city, county, or city and county which has assumed the responsibility for the enforcement of Chapter 2 (commencing with Section 18300) of Part 2.1 of Division 13 of the Health and Safety Code.

(f) Federal law or federal pipeline standards means the federal Natural Gas Pipeline Safety Act of 1968 (49 U.S.C. Sec. 1671 et seq.) and the regulations contained in Parts 190, 191, and 192 of Title 49 of the Code of Federal Regulations.

(Repealed and added by Stats. 1990, Ch. 1630, Sec. 2. Operative July 1, 1991, by Sec. 3 of Ch. 1630 (and Sec. 3 of Ch. 1601).)



4352

(a) The commission shall undertake a gas safety inspection and enforcement program for mobilehome parks with distribution systems to ensure compliance with the federal pipeline standards by mobilehome park operators within the state. The commission may adopt rules, which shall be at least as stringent as the federal law in order to protect the health and safety of mobilehome park residents. Nothing in this chapter prohibits the commission from adopting more stringent standards than those in the federal law.

(b) As part of this gas safety inspection and enforcement program, the commission inspectors may:

(1) Enter public or private property as is necessary to carry out this chapter.

(2) Enter and inspect all mobilehome parks, wherever situated, and inspect all documents (including those records listed in subdivision (a) of Section 4353), accommodations, equipment, or paraphernalia used in connection with or related to the gas distribution system of the mobilehome park.

(Amended by Stats. 1992, Ch. 817, Sec. 1. Effective September 22, 1992.)



4353

(a) The commission shall conduct an initial inspection of each distribution system which shall take place on the mobilehome park premises. The inspection shall consist of all of the following:

(1) An inspection of the adequacy of the operator s operation and maintenance plan.

(2) The information contained in the required annual report.

(3) The records of leak surveys and repairs, corrosion control, and cathodic protection of the system.

(4) If deemed appropriate from the review of the records, a physical inspection of the mobilehome park s distribution system to ensure compliance with the federal law; the applicable sections of Commission General Order 112 relating to mobilehome park distribution systems, excluding the sections relating to gas transmission facilities, LNG facilities, and gathering lines; and any rules and orders adopted by the commission pursuant to this chapter.

(b) If the operator demonstrates compliance pursuant to subdivision (a), the distribution system shall thereafter be inspected at least once every seven years pursuant to a risk-based inspection schedule adopted by the commission. The subsequent inspections shall consist of the elements specified in subdivision (a). However, the commission may institute an inspection at any time if it determines, following a review of a subsequent annual report or receipt of a complaint, that an additional inspection is necessary.

(c) If the operator does not demonstrate compliance pursuant to subdivision (a), the distribution system may be inspected on an annual basis until such time as there is compliance and, thereafter, shall be inspected as specified in subdivision (b).

(d) If upon the initial inspection or any subsequent inspection, the commission determines the presence of a gas leak or other safety hazard in the distribution system which poses a significant or immediate danger to the health and safety of the park residents, the distribution system may be inspected more frequently until the condition is corrected. Once corrected, the park shall be inspected as specified in subdivision (b).

(e) The commission may require an operator to provide necessary assistance to commission inspectors in entering and inspecting the mobilehome park, including, but not limited to:

(1) Allowing commission inspectors entry to mobilehome park premises.

(2) Having, upon notice, the necessary records specified in subdivision (a) available for the commission inspector s review during the physical inspection.

(3) Assisting in surveying or uncovering portions of a distribution system for purposes of inspection, verification, and testing.

(f) It shall be a violation for a mobilehome park operator to willfully obstruct a commission inspector s access, entry, or inspection of a mobilehome park.

(g) The commission may enforce subdivision (f) by issuing a citation in the manner specified in subdivision (b) of Section 4357 and shall notify the United States Department of Transportation, the department or local enforcement agency, the utility serving the distribution system, and the operator of any citation issued pursuant to subdivision (f) of Section 4353.

(Amended by Stats. 2012, Ch. 112, Sec. 1. Effective January 1, 2013.)



4354

(a) Every operator shall prepare and submit to the commission annually a report on the distribution system.

(b) The report shall be submitted to the commission at the same time the annual application for a permit to operate the mobilehome park is submitted to the department or the local enforcement agency.

(c) The report shall be prepared using a form required by the commission and shall contain the information the commission finds necessary to carry out the intent of this chapter. In developing the form, the commission shall consult with interested parties to ensure that the form contains no more than the necessary and appropriate information to carry out the intent of this chapter.

(d) Upon receipt of the report, the commission shall examine the report for violations of (1) applicable federal pipeline safety laws or regulations or (2) any applicable commission rules or orders. The commission may inspect the operator s distribution system for the purpose of verifying whether or not a violation of federal or state pipeline safety laws or regulations has occurred or is occurring.

(Repealed and added by Stats. 1990, Ch. 1630, Sec. 2. Operative July 1, 1991, by Sec. 3 of Ch. 1630 (and Sec. 3 of Ch. 1601), except that subd. (c) is operative January 1, 1991.)



4354.5

(a) Every operator shall maintain all of the following:

(1) A map, drawing, or diagram which indicates the location of the distribution system s main and service lines, master-meter, and the identity of key valves.

(2) A copy of each annual report which has been submitted pursuant to the federal law or this chapter.

(3) A copy of any record of leak surveys and repairs, corrosion control, and cathodic protection of the system.

(b) The information and records listed in subdivision (a) shall be provided to any subsequent operator of the distribution system upon the sale, transfer, or other conveyance of title to the mobilehome park.

(c) Notwithstanding any other provision of law, there shall be no penalty pursuant to Section 4357 imposed upon a subsequent operator of the distribution system who has not received the information and records listed in subdivision (a) from the transferring operator or upon any operator who fails to have the information and records for any period on or before the effective date of this section.

(Added by Stats. 1991, Ch. 633, Sec. 1. Effective October 8, 1991.)



4355

Except as specified in Section 4356, after each inspection, the commission shall furnish the operator, or a representative designated in writing by the operator, with a written copy of the inspection report within 30 days of the inspection, and the report shall indicate any violations of applicable federal or state pipeline safety laws or regulations. Upon receipt of a report indicating a safety violation, the operator shall file, within 30 days, a written response with the commission which acknowledges receipt of the report and specifies a compliance plan for correcting the safety violations, including, if appropriate, a timetable for completing necessary repairs or improvements to the distribution system. The commission shall furnish copies of inspection reports indicating safety violations, and responses to these reports, to the United States Department of Transportation and to the department.

(Repealed and added by Stats. 1990, Ch. 1601, Sec. 2. Operative July 1, 1991, by Sec. 3 of Ch. 1601.)



4356

(a) If the commission determines the presence of a gas leak or other safety hazard in the distribution system which poses a significant or immediate danger to the health and safety of the park residents, it shall notify the United States Department of Transportation, the department or local enforcement agency, the utility serving the distribution system, and the operator, who shall provide notice to the affected tenants in the park.

(b) The commission shall require the operator to take immediate steps to correct and repair the gas leak or other hazard. The park operator shall obtain permits from the department or local enforcement agency, as required by Part 2.1 (commencing with Section 18200) of Division 13 of the Health and Safety Code. The commission may direct the serving gas corporation to terminate service at the master meter if an operator does not comply with this requirement. The cost of repair or corrective actions shall be borne by the operator.

(Amended by Stats. 1992, Ch. 817, Sec. 3. Effective September 22, 1992.)



4357

(a) Any operator who commits a violation enumerated in subdivision (f) of Section 4353, or who fails to file the report required by Section 4354 or to comply with a directive of the commission pursuant to Section 4356 is subject to a civil penalty of not more than one thousand dollars ($1,000) for each day that the violation, failure to file the report or respond to the directive continues, but not to exceed two hundred thousand dollars ($200,000) for a single violation or related series of violations. The commission shall enforce this subdivision.

(b) The commission may enforce subdivision (a) in the following manner:

(1) By issuing a citation to the responsible person, as defined by Section 18603 of the Health and Safety Code, and to the mobilehome park operator. In the event of a violation that constitutes a significant or immediate danger to health and safety of the park residents, the citation shall be issued immediately and served upon the responsible person or the holder of the permit to operate the mobilehome park. The mobilehome park operator shall be responsible for the correction of any violations for which a citation has been given pursuant to this subdivision.

(2) Service of the citation shall be effected either personally or by first-class mail. Each citation shall be in writing and shall describe with particularity the nature of the violation, including a reference to the statutory provisions or regulations alleged to have been violated, as well as any penalty provided by law for failure to make timely correction. The citation shall fix the earliest feasible time, as determined by the commission, for the elimination of the condition constituting the alleged violation.

(3) A mobilehome park operator may request an informal conference with the commission staff to challenge any citation alleging a violation, or any directive to correct a violation. The informal conference, any subsequent hearings, or appeals of a decision of the commission shall be conducted in accordance with the rules and procedures prescribed by the commission.

(c) The remedies provided by this chapter are cumulative and shall not be construed to supersede other provisions of law providing sanctions for violators of this chapter, including, but not limited to, Sections 2112 and 2113 of the Public Utilities Code.

(d) Nothing in this chapter affects the tort liability of the operator of a distribution system.

(Amended by Stats. 1992, Ch. 817 (Sec. 4). Effective September 22, 1992.)



4358

(a) The commission shall establish a uniform billing per space or lot surcharge to be paid by operators with distribution systems subject to this chapter on natural gas purchased for distribution to their tenants. The surcharge shall be designed to recover the commission s costs of the mobilehome park safety inspection and enforcement program required by this chapter.

(b) The commission shall require gas corporations to adjust their rates on an annual basis to recover the surcharge specified in subdivision (a). Mobilehome parks which are served by publicly owned public utilities shall be inspected at the request of the serving utility. However, publicly owned public utilities which serve mobilehome parks subject to this chapter shall only be required to adjust their gas rates to recover the surcharge specified in subdivision (a) when a mobilehome park within the utility s jurisdiction is inspected.

(c) Notwithstanding any other provision of law or local ordinance, rule, regulation, or initiative measure, the operator shall be entitled to recover the surcharge collected pursuant to subdivision (a) from its tenants on a monthly basis. However, the charge to any tenant shall not exceed 30 cents per month for the period from July 1, 1991, until July 1, 1992, and shall not exceed 25 cents per month after that date. If the commission establishes the surcharge at a lesser amount, the operator s recovery shall not exceed the actual surcharge.

(d) All surcharge fees collected by gas corporations pursuant to this section shall be forwarded to the commission, as required by the commission. All surcharge fees collected pursuant to this section shall be deposited in the Public Utilities Commission Utilities Reimbursement Account in the General Fund, which fees shall be used, upon appropriation, for purposes of this chapter.

(Amended by Stats. 1991, Ch. 633, Sec. 2. Effective October 8, 1991.)



4359

The commission may adopt rules and orders to carry out this chapter.

(Added by Stats. 1990, Ch. 1601, Sec. 2. Operative January 1, 1991, by Sec. 3 of Ch. 1601.)



4360

Nothing in this chapter affects the requirement that operators of liquefied petroleum gas (propane) master-meter systems supplying 10 or more customers from a single source comply with the applicable provisions of the federal law.

(Added by Stats. 1990, Ch. 1630, Sec. 2. Operative July 1, 1991, by Sec. 3 of Ch. 1630.)



4361

(a) In each mobilehome park, the operator shall post on the mobilehome park premises the current emergency telephone numbers for, at a minimum, the gas company, the fire department, and the responsible person as defined by Section 18603 of the Health and Safety Code, and shall maintain on the mobilehome park premises an emergency procedure, which shall be used in the event there is a gas leak or other safety hazard in the gas distribution system. The operator is required to inform each of the tenants of the mobilehome park of the location of these emergency telephone numbers and the emergency procedure.

(b) Any operator who fails to comply with subdivision (a) shall be subject to the same penalty as set forth in subdivision (a) of Section 4357. The commission shall enforce this subdivision pursuant to subdivision (b) of Section 4357.

(Added by Stats. 1992, Ch. 817, Sec. 5. Effective September 22, 1992.)






CHAPTER 4.1. Enforcement of Federal Pipeline Safety Standards for Propane Operators

4451

As used in this chapter:

(a) Supplier means a person or corporation, other than a public utility, who sells propane and arranges for its delivery to the operator s tank.

(b) Distribution system means a system of pipes, operated by a person or corporation other than a public utility, serving 10 or more customers, within a citywide area, an apartment house, a condominium, a cluster of homes, a shopping center, a combination of any of the above, a mobilehome park with two or more customers, or any system if a portion of the system is located in a public place, which is connected to a tank or tanks, for the purpose of distribution of propane to the end customers.

(c) Operator means the owner of the mobilehome park or the distribution system, or the designated responsible employee, manager, or legal representative.

(d) Tank means a vessel for the storage and distribution of propane.

(e) Department means the Department of Housing and Community Development.

(f) Local enforcement agency means the city, county, or city and county that has assumed the responsibility for the enforcement of Chapter 2 (commencing with Section 18300) of Part 2.1 of Division 13 of the Health and Safety Code.

(g) Federal law or federal pipeline standards means the Federal Natural Gas Pipeline Safety Act of 1968 (49 U.S.C. Sec. 1671 et seq.) and the regulations contained in Parts 190, 191, and 192 of Title 49 of the Code of Federal Regulations.

(h) Propane means propane gas, also known as liquid petroleum gas or LPG.

(i) NFPA 58 means National Fire Protection Association Standard number 58, which covers rules and standards for propane service. The Legislature finds and declares that NFPA 58 is overseen by a national committee that ensures that the standard incorporates the latest in current and approved technology.

(j) Commission means the Public Utilities Commission.

(k) General Order (or GO) 112 means the commission s general order that sets out rules governing design, construction, testing, maintenance, and operation of utility gas gathering, transmission, and distribution piping systems. GO 112 incorporates, by reference, all the pertinent federal laws defined in subdivision (g).

(l) Public place means any system supplying two or more customers where any portion is under a public right of way.

(m) Trust fund means the propane safety inspection and enforcement trust fund established pursuant to Section 4462.

(Amended by Stats. 1996, Ch. 651, Sec. 1. Effective January 1, 1997.)



4452

(a) On or before July 1, 1995, the commission shall undertake a propane safety inspection and enforcement program for propane distribution systems to ensure compliance with the federal pipeline standards by propane operators within the state. The commission may adopt rules, which shall be at least as stringent as the federal law, in order to protect the health and safety of customers served by propane distribution systems. Nothing in this chapter prohibits the commission from adopting more stringent standards than those in the federal pipeline standards.

(b) As part of this propane safety inspection and enforcement program, the commission inspectors may:

(1) Enter public or private property as is necessary to carry out this chapter.

(2) Enter and inspect all propane distribution systems, wherever situated, and inspect all documents (including those records listed in subdivision (a) of Section 4453), accommodations, equipment, or paraphernalia used in connection with or related to the distribution system.

(c) The commission s propane safety inspection and enforcement program shall not cover propane used by any of the following:

(1) Single customers served by single tanks.

(2) Distribution systems, other than mobilehome parks, that serve less than 10 customers, unless any portion of the system is located in a public place.

(3) Recreational vehicles and appliances.

(4) Vehicular fuel.

(5) Agricultural, commercial serving less than 10 customers, unless a portion of the system is located in a public place, industrial, and refinery systems.

(6) Cylinder exchange operations.

(Amended by Stats. 1996, Ch. 651, Sec. 2. Effective January 1, 1997.)



4453

(a) The commission shall conduct an initial inspection of each distribution system which shall take place on the premises. The inspection shall determine if the distribution system falls under the commission s safety program pursuant to paragraph (2) of subdivision (c) of Section 4452. If it is determined that it does not, then the inspection shall be terminated immediately. Otherwise, the inspection, and all followup inspections, shall consist of all of the following:

(1) A review of the adequacy of the operator s operation and maintenance plan, emergency plan, and system map or maps.

(2) Evaluation of the information contained in the required annual report.

(3) A review of the records of leak surveys and repairs, corrosion control, and cathodic protection of the system.

(4) If deemed appropriate from the review of the records, a physical inspection of the propane distribution system to ensure compliance with the federal law, the applicable sections of General Order 112 relating to the distribution system, NFPA 58, and any rules and orders adopted by the commission pursuant to this chapter.

(b) If the operator demonstrates compliance pursuant to subdivision (a), the distribution system shall thereafter be inspected at least once every seven years pursuant to a risk-based inspection schedule adopted by the commission. The subsequent inspections shall consist of the elements specified in subdivision (a). However, the commission may institute an inspection for a distribution system of any size, at any time, if it determines, following a review of a subsequent annual report or receipt of a complaint, that an additional inspection is necessary.

(c) If the operator does not demonstrate compliance pursuant to subdivision (a), the distribution system may be inspected on an annual basis until such time as there is compliance, and thereafter, shall be inspected as specified in subdivision (b).

(d) If upon the initial inspection or any subsequent inspection, the commission determines the presence of a propane leak or other safety hazard in the distribution system that poses a significant or immediate danger to the health and safety of the customers, the distribution system may be inspected more frequently until the condition is corrected. Once corrected, the distribution system shall be inspected as specified in subdivision (b).

(e) The commission may require an operator to provide necessary assistance to commission inspectors in entering and inspecting the distribution systems, including, but not limited to:

(1) Allowing commission inspectors entry to the premises.

(2) Having, upon notice, the necessary records specified in subdivision (a) available for the commission inspector s review during the physical inspection.

(3) Assisting in surveying or uncovering portions of the distribution systems for purposes of inspection, verification, and testing.

(f) It shall be a violation for an operator to willfully obstruct a commission inspector s access, entry, or inspection of a distribution system or to remove a warning tag placed on the operator s tank by a commission inspector pursuant to subdivision (b) of Section 4456.

(g) The commission may enforce subdivision (f) by issuing a citation in the manner specified in subdivision (b) of Section 4457, and shall notify the department or local enforcement agency, the supplier serving the distribution system, the State Fire Marshal, local fire districts, and the operator of any citation issued pursuant to this subdivision.

(h) If the commission determined, upon inspection or a receipt of a complaint or disclosure, that a distribution system pursuant to paragraph (2) of subdivision (c) of Section 4452 is serving more than nine customers, or if any portion of the system is located in a public place, then the distribution system shall be subject to the commission s safety program as set forth in this chapter.

(Amended by Stats. 2012, Ch. 112, Sec. 2. Effective January 1, 2013.)



4454

(a) Every operator of a system serving 10 or more units or where any portion of the system is located in a public place, with the exception of mobilehome parks operators, shall prepare and submit to the commission annually a report on the distribution system. The report shall be submitted by March 31 of each year and shall cover the previous calendar year.

(b) In the case of mobilehome parks, the report shall be submitted to the commission at the same time the annual application for a permit to operate the mobilehome park is submitted to the department or the local enforcement agency.

(c) The report shall be prepared using a form or forms required by the commission, and shall contain the information the commission finds necessary to carry out the intent of this chapter. In developing the form or forms, the commission shall consult with interested parties to ensure that the form contains no more than the necessary and appropriate information to carry out the intent of this chapter.

(d) Upon receipt of the report, the commission shall examine the report for violations of either applicable federal pipeline safety laws or regulations or any applicable commission rules or orders. The commission may inspect the operator s distribution system for the purpose of verifying whether or not a violation of federal or state pipeline safety laws or regulations, or NFPA 58 rules, has occurred or is occurring.

(Amended by Stats. 1996, Ch. 651, Sec. 4. Effective January 1, 1997.)



4454.5

(a) Every operator shall maintain all of the following:

(1) A map, drawing, or diagram that indicates the location of the distribution system s main and service lines, tank (or tanks), regulators, the identity and location of key valves, and the identity of the supplier.

(2) A copy of each annual report that has been submitted pursuant to the federal law or this chapter.

(3) A copy of any record of leak surveys and repairs, corrosion control, and cathodic protection of the system.

(4) An operation and maintenance plan, and an emergency plan.

(b) The information and records listed in subdivision (a) shall be provided to any subsequent operator of the distribution system upon the sale, transfer, or other conveyance of title to the distribution system.

(c) Notwithstanding any other provision of law, there shall be no penalty pursuant to Section 4457 imposed upon a subsequent operator of the distribution system who has not received the information and records listed in subdivision (a) from the transferring operator or upon any operator who fails to have the information and records for any period on or before the effective date of this section.

(Added by Stats. 1994, Ch. 388, Sec. 1. Effective January 1, 1995.)



4455

Except as specified in Section 4456, after each inspection, the commission shall furnish the operator, or a representative designated in writing by the operator, with a written copy of the inspection report within 30 days of the inspection. The report shall indicate any violations of applicable federal or state pipeline safety regulations. The operator shall then file, within 30 days, a written response with the commission that acknowledges receipt of the report and specifies a compliance plan for correcting the safety violations, including, if appropriate, a timetable for completing necessary repairs or improvements to the distribution system.

(Added by Stats. 1994, Ch. 388, Sec. 1. Effective January 1, 1995.)



4456

(a) If the commission determines the presence of a propane leak or other safety hazard in the distribution system, which poses a significant or immediate danger to the health and safety of the distribution system s customers, it shall notify the supplier serving the distribution system; the operator, who shall provide notice to the affected customers; and local authorities, as deemed necessary.

(b) The commission shall require the operator to take immediate steps to correct and repair the propane leak or other hazard. The operator of a mobilehome park shall obtain permits from the department or local enforcement agency, as required by Part 2.1 (commencing with Section 18200) of Division 13 of the Health and Safety Code. Other operators shall obtain permits from local agencies, such as the county or fire district. The commission may place a warning tag on the tank, may direct the serving supplier to terminate service to the tank, and may direct other local suppliers not to serve the tank, if an operator does not comply with this requirement. The cost of repair or corrective action shall be borne by the operator.

(Amended by Stats. 1996, Ch. 651, Sec. 5. Effective January 1, 1997.)



4457

(a) Any operator who commits a violation enumerated in subdivision (f) of Section 4453 or who fails to file the report required by Section 4454 or fails to comply with a directive of the commission pursuant to Section 4456 is subject to a civil penalty of not more than one thousand dollars ($1,000) for each day that the violation, or failure to file the report or respond to the directive continues, but not to exceed two hundred thousand dollars ($200,000) for a single violation or related series of violations. The commission shall enforce this subdivision.

(b) The commission may enforce subdivision (a) in the following manner:

(1) By issuing a citation to the operator, as defined by Section 18603 of the Health and Safety Code. In the event of a violation that constitutes a significant or immediate danger to the health and safety of the customers, the citation shall be issued immediately and served upon the responsible person or the holder of the permit to operate the distribution system. The operator shall be responsible for the correction of any violations for which a citation has been given pursuant to this subdivision.

(2) Service of the citation shall be effected either personally or by first-class mail. Each citation shall be in writing and shall describe with particularity the nature of the violation, including a reference to the statutory provisions or regulations alleged to have been violated, as well as any penalty provided by law for failure to make a timely correction. The citation shall fix the earliest feasible time, as determined by the commission, for the elimination of the condition constituting the alleged violation.

(3) A distribution system operator may request an informal conference with the commission staff to challenge any citation alleging a violation, or any directive to correct a violation. The informal conference, any subsequent hearings, or appeals of a decision of the commission shall be conducted in accordance with the rules and procedures prescribed by the commission.

(c) The remedies provided by this chapter are cumulative and shall not be construed to supersede other provisions of law providing sanctions for violators of this chapter, including, but not limited to, Sections 2112 and 2113.

(d) Nothing in this chapter affects the tort liability of the operator of a distribution system.

(Added by Stats. 1994, Ch. 388, Sec. 1. Effective January 1, 1995.)



4458

(a) The commission shall establish a surcharge to be paid by operators with distribution systems subject to this chapter on propane purchased for distribution to their customers. The surcharge shall be designed to partially recover the commission s costs of the propane safety inspection and enforcement program required by this chapter, and to partially recover the commission s costs of collecting and administering the surcharge. The commission shall collect the surcharge from the operators and deposit it into the Propane Safety Inspection and Enforcement Program Trust Fund, for transfer to the commission s Utilities Reimbursement Account in the General Fund, which shall be used, upon appropriation by the Legislature, for purposes of Chapter 4.1 (commencing with Section 4451) of Division 2 of the Public Utilities Code. The surcharge shall be assessed on a per space or lot basis, shall not exceed twenty-five cents ($0.25) per month, and shall be collected by the commission on an annual basis.

(b) Notwithstanding any other provision of law or local ordinance, rule, regulation, or initiative measure, the operator shall be entitled to recover the surcharge collected pursuant to subdivision (a) from its customers. However, the charge to any customer, to allow for the operator s recovery, shall not exceed the actual surcharge.

(Amended by Stats. 1999, Ch. 1005, Sec. 70. Effective January 1, 2000.)



4459

The commission may adopt rules and orders to carry out this chapter.

(Added by Stats. 1994, Ch. 388, Sec. 1. Effective January 1, 1995.)



4460

(a) In each distribution system, the operator shall post on the premises the current emergency telephone numbers for, at a minimum, the operator, the supplier, the fire department, and the responsible person as defined by Section 18603 of the Health and Safety Code, and shall maintain on the premises a copy of the emergency procedures that shall be used in the event there is a propane leak or other safety hazard in the distribution system. The operator shall inform each of the customers of the location of these emergency telephone numbers and the emergency procedure.

(b) Any operator who fails to comply with subdivision (a) shall be subject to the same penalty set forth in subdivision (a) of Section 4457. The commission shall enforce this subdivision pursuant to subdivision (b) of Section 4457.

(Amended by Stats. 1995, Ch. 91, Sec. 148. Effective January 1, 1996.)



4461

Prior to January 1, 1996, the Occupational Safety and Health Standards Board shall adopt by reference the 1992 edition of NFPA 58 Standard for the Storage and Handling of Liquified Petroleum Gasses, or as that 1992 edition may be subsequently amended or supplemented. It is the intent of the Legislature that the NFPA 58 Standard supersede any inconsistent state standards, including, but not limited to, Sections 470 to 494, inclusive, of Chapter 4 of Title 8 of the California Administrative Code. Nothing in this section prohibits the Occupational Safety and Health Standards Board from adopting more stringent standards than those in NFPA 58.

(Added by Stats. 1994, Ch. 388, Sec. 1. Effective January 1, 1995.)



4462

(a) This chapter hereby creates a trust fund known as the propane safety inspection and enforcement program trust fund. The trust fund shall be administered by the commission.

(b) The trust fund shall be used to partially support the funding requirements of the propane safety inspection and enforcement program of the commission pursuant to this chapter.

(Added by Stats. 1996, Ch. 651, Sec. 7. Effective January 1, 1997.)



4463

Notwithstanding any other provision of law, this chapter, as added by Chapter 388 of the Statutes of 1994, shall not be implemented unless sufficient federal funding has been annually appropriated to the Public Utilities Commission to ensure that only those charges specifically fixed by law, and no additional charges shall, directly or indirectly, be passed on to California consumers.

(Added by Stats. 1996, Ch. 651, Sec. 8. Effective January 1, 1997.)



4464

(a) The commission in administering the trust fund, shall be responsible for the identification of the pertinent operators and for the collection of the surcharges from the operators.

(b) The commission may use a balancing account, in conjunction with the trust fund, to account for any overcollection or undercollection on a yearly basis.

(c) The commission s administrative responsibility and surcharge collection shall exempt all propane used by the following:

(1) Agricultural, commercial serving less than 10 customers unless a portion of the system is located in a public place, industrial, and refinery systems.

(2) Recreational vehicles and appliances.

(3) Vehicular fuel.

(4) Single customers served by single tanks.

(5) Distribution systems, other than mobilehome parks, which serve less than 10 customers, unless a portion of the system is located in a public place.

(6) Cylinder exchange operations.

(Added by Stats. 1996, Ch. 651, Sec. 9. Effective January 1, 1997.)



4465

(a) If any operator subject to this chapter is in default of the payment of the surcharge required by this chapter for a period of 30 days or more, the commission may estimate from all available information the appropriate fee and may add to the amount of the estimated fee a penalty not to exceed 25 percent of the amount on account of the failure, refusal, or neglect to pay the fee, and the operator shall be estopped to complain of the amount of the commission s estimate.

(b) The commission may bring an action, in its own name or in the name of the people of the state, in any court of competent jurisdiction, for the collection of delinquent fees estimated under subdivision (a) of this section, together with a penalty of 25 percent for the delinquency.

(Added by Stats. 1996, Ch. 651, Sec. 10. Effective January 1, 1997.)






CHAPTER 4.5. For-Hire Vessels

ARTICLE 1. Accident Liability Protection

4660

As used in this chapter, for-hire vessel operator means any person owning, controlling, operating, or managing a for-hire vessel for the transportation of persons for compensation in this state, except a common carrier by vessel as defined in subdivision (b) of Section 211. Nothing in this section shall exempt those common carriers by vessel excepted from this section from any insurance requirements required by the commission for common carriers as defined in subdivision (b) of Section 211.

(Amended by Stats. 1993, Ch. 495, Sec. 3. Effective January 1, 1994.)



4661

As used in this chapter, for-hire vessel includes any vessel, by whatsoever power operated, carrying passengers for hire, except a seaplane on the water, and vessels exempt from taxation under Section 4 of Article XIII of the Constitution of the State of California.

(Added by Stats. 1963, Ch. 1295.)



4662

As used in this chapter, person means any individual, firm, partnership, private, municipal or public corporation, limited liability company, company, association, joint stock association, trustee, receiver, assignee, or other similar representative.

(Amended by Stats. 1994, Ch. 1010, Sec. 218. Effective January 1, 1995.)



4663

The Public Utilities Commission shall require every for-hire vessel operator to procure, and continue in effect so long as the for-hire vessel operator continues to offer his services for compensation, adequate protection against liability imposed by law upon a for-hire vessel operator for the payment of damages for personal bodily injuries, including death resulting therefrom, and property damage as a result of an accident.

(Added by Stats. 1963, Ch. 1295.)



4664

The commission shall, after a public hearing, set the amount of liability insurance, required by Section 4663, which is reasonably necessary to provide adequate compensation for damage incurred through an accident involving a for-hire vessel operator.

(Added by Stats. 1963, Ch. 1295.)



4665

The protection required under Section 4663 shall be evidenced either by the deposit with the commission, covering each vessel used or to be used in for-hire vessel operations for compensation, of:

(a) A policy of insurance, issued by a company licensed to write such insurance in the state, or by nonadmitted insurers subject to Section 1763 of the Insurance Code, if such policies meet the rules promulgated therefor by the commission; or

(b) A bond of a surety company licensed to write surety bonds in the state; or

(c) Such evidence of the qualification of the for-hire vessel operator as a self-insurer as may be authorized by the commission.

(Amended by Stats. 1969, Ch. 823.)



4666

With the consent of the commission a copy of an insurance policy, certified by the company issuing it to be a true copy of the original policy, or a photostatic copy thereof, or an abstract of the provisions of the policy, or a certificate of insurance issued by the company issuing the policy, may be filed with the commission in lieu of the original or a duplicate or counterpart of the policy.

(Added by Stats. 1963, Ch. 1295.)



4667

The protection against liability shall be continued in effect so long as the for-hire vessel operator continues to offer his services for compensation. The policy of insurance or surety bond shall not be cancelable on less than thirty (30) days written notice to the commission, except in the event of cessation of operations as a for-hire vessel operator.

(Added by Stats. 1963, Ch. 1295.)



4668

The commission may establish such rules as are necessary to enforce this article.

(Added by Stats. 1963, Ch. 1295.)



4669

Any for-hire vessel operator who knowingly refuses or fails to procure protection against liability, as required by Section 4663, is guilty of a misdemeanor.

(Amended by Stats. 1987, Ch. 581, Sec. 1.)



4670

Following an administrative hearing, the commission may impose a penalty of not less than fifty dollars ($50) nor more than one thousand dollars ($1,000) upon any for-hire vessel owner or operator who violates any provision of this article or who fails to obey, observe, or comply with any rule established by the commission pursuant to Section 4668. For purposes of this section, Section 4671, and Section 4672, owner means the corporation or person who is registered as the owner of the vessel or who has a legal right to operate the vessel pursuant to a lease or rental agreement. For purposes of this section, Section 4671, and Section 4672, operator means the for-hire vessel operator as defined in Section 4660.

(Amended by Stats. 1991, Ch. 405, Sec. 1.)



4671

(a) Upon filing of the evidence of liability protection pursuant to Section 4663, the commission shall provide a certificate of filing to the for-hire vessel owner or operator. The certificate shall be no larger than 8
1/2
by 11 inches in size. The for-hire vessel owner or operator shall post the certificate of filing on the vessel in a prominent location which is visible to the passengers.

(b) No certificate that has been canceled, suspended, or revoked, or that is not valid shall be posted on a vessel.

(Added by Stats. 1991, Ch. 405, Sec. 2.)



4672

Upon receiving notification of impending cancellation of liability protection pertaining to a for-hire vessel owner or operator, the commission shall, effective upon the date of the cancellation, revoke the certificate provided to the owner or operator pursuant to Section 4671 and shall notify the owner or operator of this revocation. The owner or operator shall return the revoked certificate to the commission.

(Added by Stats. 1991, Ch. 405, Sec. 3.)









CHAPTER 6. Transportation Rate Fund and Fees

5001

This chapter is enacted for the following purpose:

(a) Creating a special fund to administer and enforce the commission s jurisdiction to regulate household goods carriers.

(b) This chapter shall not apply to motor carriers of property who are required to register with the Department of Motor Vehicles under the Motor Carriers of Property Permit Act (Division 14.85 (commencing with Section 34600) of the Vehicle Code).

(Amended by Stats. 1996, Ch. 1042, Sec. 43. Effective September 29, 1996.)



5001.5

In addition to those purposes specified in Sections 5001 and 5005, the commission may utilize the funds it collects pursuant to this chapter for the following purposes:

(a) The collection, aggregation, and analysis of data and information on the economics of the household goods carrier industry.

(b) The implementation of statutory policies or other legislative directives contained in law relating to the household goods carrier industry.

(Amended by Stats. 1999, Ch. 1005, Sec. 71. Effective January 1, 2000.)



5002

Gross operating revenue as used in this chapter includes all revenue derived from the transportation of property having origin and destination within this state, where the revenue is derived from transportation performed under a permit issued by the commission.

(Amended by Stats. 1999, Ch. 1005, Sec. 72. Effective January 1, 2000.)



5003.1

Every household goods carrier owning or operating motor vehicles in the transportation of property for hire upon the public highways under the jurisdiction of the commission shall, between the first and 15th days of January, April, July, and October of each year, file with the commission a statement showing the gross operating revenue derived by that person or corporation from the transportation of property for the preceding three calendar months, and shall, at the time of filing the report, pay to the commission a fee of fifteen dollars ($15) for each quarter. Five dollars ($5) from each fifteen dollars ($15) quarterly base fee shall be allocated on a quarterly basis to the Motor Carriers Safety Improvement Fund. Every household goods carrier owning or operating motor vehicles in the transportation of property for hire upon the public highways under the jurisdiction of the commission shall, at the time of filing the report, pay to the commission a fee equal to one-third of 1 percent of the amount of the gross operating revenue, except as follows:

(a) For any particular fiscal year, the commission, with the approval of the Department of Finance, may fix the fee at less than one-third of 1 percent of that amount.

(b) The commission may increase the fee pursuant to subdivision (b) of Section 5003.2.

(Amended by Stats. 1997, Ch. 652, Sec. 4. Effective January 1, 1998.)



5003.2

(a) Notwithstanding Section 5003.1, the commission shall require every highway carrier otherwise subject to Section 5003.1 for whom the commission does not establish minimum or maximum rates, or require rates to be on file with the commission, to pay a fee equal to one-tenth of 1 percent of the amount of gross operating revenue.

(b) When a household goods carrier pursuant to Section 5137 elects to transport under its household goods carrier permit used office, store, and institution furniture and fixtures, notwithstanding Section 5003.1, the fee on the gross operating revenue derived from transporting those items shall be one-tenth of 1 percent.

(c) The commission may raise the fee imposed by Section 5003.1 upon those persons and corporations subject to that section for whom the commission establishes minimum or maximum rates or requires rates to be on file, up to a maximum of seven-tenths of 1 percent of gross operating revenue, if the commission decides this increase is necessary to maintain adequate financing for the Transportation Rate Fund.

(Amended by Stats. 2005, Ch. 74, Sec. 66. Effective July 19, 2005.)



5005

All fees collected under this chapter and all fees charged and collected for copies of papers, records, transcripts of testimony, or other documents, the cost of which is charged to the Transportation Rate Fund, shall be deposited at least once a month in the State Treasury to the credit of the Transportation Rate Fund, which is continued in existence. The money in the fund shall be in augmentation of the current appropriation for the support of the commission, and shall be expended by the commission for the purpose of administering and enforcing the Household Goods Carriers Act.

(Amended by Stats. 1996, Ch. 1042, Sec. 45. Effective September 29, 1996.)



5006

The commission shall, within 30 days prior to commencement of the regular session of the Legislature, submit to the Governor a full and true report of transactions under this chapter during the preceding biennium, including a complete statement of receipts and expenditures during the period.

(Amended by Stats. 1978, Ch. 380.)



5007

If any transportation agency referred to in this chapter is in default in the payment of the fees prescribed, other than filing fees, for a period of 30 days or more, the commission may suspend or revoke any certificate of public convenience and necessity, permit, or license of such agency, and shall estimate from all available information the gross operating revenue of such agency, and shall add to such estimate a penalty of 25 percent for failure, neglect, or refusal to report. The transportation agency shall be estopped from complaining of the amount of such estimate. In no event shall such penalty be less than one dollar ($1). Upon payment of the amount estimated and the penalty thereon, the certificate, permit, or license of such agency theretofore suspended in accordance with the provisions of this section shall be reinstated.

The commission may grant a reasonable extension of such 30-day period to any transportation agency, upon written application of the transportation agency and proper showing thereunder of the necessity for such extension.

Upon revocation of any operating authority issued to any transportation agency subject to this chapter, all fees provided for herein shall become due and payable immediately.

(Amended by Stats. 1957, Ch. 408.)



5008

The commission may bring an action, in its own name, or in the name of the people of the State, in any court of competent jurisdiction of the State, for the collection of delinquent fees estimated under Section 5007, or for an amount due, owing, and unpaid to it, as shown by report filed by the agency, together with a penalty of 25 percent for such delinquency.

(Enacted by Stats. 1951, Ch. 764.)



5009

The employees, representatives, and inspectors of the commission may, under its order or direction, inspect and examine any books, accounts, records, memoranda, documents, papers, and correspondence kept or required to be kept by any transportation agency referred to in this chapter. The provisions of this section shall, to the extent deemed necessary by the commission, apply to persons having direct or indirect control over, or affiliated with any transportation agency.

(Amended by Stats. 1999, Ch. 1005, Sec. 74. Effective January 1, 2000.)



5010

The commission may make refunds out of money in its possession of the fees provided for in this chapter when it appears that such fees were paid in error.

(Enacted by Stats. 1951, Ch. 764.)



5011

The commission may establish such rules as it deems necessary to carry out the provisions of this chapter.

(Enacted by Stats. 1951, Ch. 764.)



5012

The Public Utilities Commission shall conduct an audit of the expenditures of the funds received pursuant to this chapter each fiscal year. The results of this audit shall be reported in writing, on or before February 15th of each year thereafter, with respect to the audit for the fiscal year ending on the previous June 30th, to the appropriate policy and budget committees of the respective houses of the Legislature.

(Amended by Stats. 1999, Ch. 1005, Sec. 75. Effective January 1, 2000.)






CHAPTER 7. Household Goods Carriers

ARTICLE 1. General Provisions and Definitions

5101

This chapter may be cited as the Household Goods Carriers Act.

(Added by Stats. 1951, Ch. 974.)



5102

The use of the public highways for the transportation of used household goods and personal effects for compensation is a business affected with a public interest. It is the purpose of this chapter to preserve for the public the full benefit and use of public highways consistent with the needs of commerce without unnecessary congestion or wear and tear upon those highways; to secure to the people just, reasonable, and nondiscriminatory rates for transportation by carriers operating upon the highways; to secure full and unrestricted flow of traffic by motor carriers over the highways that will adequately meet reasonable public demands by providing for the regulation of rates of all carriers so that adequate and dependable service by all necessary carriers shall be maintained and the full use of the highways preserved to the public; and to promote fair dealing and ethical conduct in the rendition of services involving or incident to the transportation of household goods and personal effects.

(Amended by Stats. 2003, Ch. 646, Sec. 1. Effective January 1, 2004.)



5103

Unless the context otherwise requires, the definitions and general provisions set forth in this article govern the construction of this chapter.

(Added by Stats. 1951, Ch. 974.)



5104

In construing and enforcing the provisions of this chapter relating to penalties, the act, omission, or failure of any officer, agent, or employee of any person or corporation, acting within the scope of his official duties or employment, is the act, omission, or failure of the employing person or corporation.

(Added by Stats. 1951, Ch. 974.)



5105

Corporation includes a corporation, a company, an association, and a joint stock association.

(Added by Stats. 1951, Ch. 974.)



5106

Person includes an individual, a firm, or a copartnership.

(Added by Stats. 1951, Ch. 974.)



5107

Public highway includes every public street, road or highway in this State.

(Added by Stats. 1951, Ch. 974.)



5108

Motor vehicle means every motor truck, tractor, or other self-propelled vehicle used for transportation of property over the public highways, otherwise than upon fixed rails or tracks, and any trailer, semitrailer, dolly, or other vehicle drawn thereby.

(Added by Stats. 1951, Ch. 974.)



5109

Household goods carrier includes every corporation or person, their lessees, trustee, receivers, or trustees appointed by any court whatsoever, engaged in the permitted or unpermitted transportation for compensation or hire as a business by means of a motor vehicle or motor vehicles being used in the transportation of used household goods and personal effects over any public highway in this state. A broker, as defined in Section 5110.7, shall be considered a household goods carrier.

(Amended by Stats. 2012, Ch. 544, Sec. 1. Effective January 1, 2013.)



5110.5

With respect to a motor vehicle used in the transportation of property for compensation by a household goods carrier, owner means the corporation or person who is registered with the Department of Motor Vehicles as the owner of the vehicle, or who has a legal right to possession of the vehicle pursuant to a lease or rental agreement.

(Added by Stats. 1988, Ch. 1093, Sec. 8.)



5110.7

Broker means a person engaged by others in the act of arranging, for compensation, the intrastate transportation of used household goods by a motor vehicle over the highways of this state for, or on behalf of, a shipper, a consignor, or a consignee.

(Added by Stats. 2012, Ch. 544, Sec. 2. Effective January 1, 2013.)



5111

This chapter shall not be construed as a regulation of commerce with foreign nations or among the several states, except insofar as such regulation is not prohibited under the provisions of the Constitution and the acts of the Congress of the United States.

(Amended by Stats. 2003, Ch. 646, Sec. 2. Effective January 1, 2004.)



5112

The regulation of the transportation of used household goods and personal effects in a motor vehicle or motor vehicles over any public highway in this state shall be exclusively as provided in this chapter. Any provision of the Public Utilities Act in conflict with the provisions of this chapter does not apply to a household goods carrier.

(Amended by Stats. 1999, Ch. 1005, Sec. 78. Effective January 1, 2000.)



5113

The transportation of used household goods and personal effects in any truck or trailer for compensation over any public highway in this state is a highly specialized type of truck transportation. This chapter is enacted for the limited purpose of providing necessary regulation for this specialized type of truck transportation only, and is not to be construed for any purpose as a precedent for the extension of such regulation to any other type of truck transportation not presently so restricted.

(Amended by Stats. 1999, Ch. 1005, Sec. 79. Effective January 1, 2000.)






ARTICLE 2. Regulation of Household Goods Carriers

5131

No household goods carrier shall engage in such business for compensation by motor vehicle over any public highway in this State, except in accordance with the provisions of this chapter which is enacted under the power of the State to regulate the use of public highways.

(Added by Stats. 1951, Ch. 974.)



5132

Each household goods carrier shall display on each vehicle operated by it an identification symbol in the form and in accordance with rules and regulations which the commission may prescribe. The identifying symbols displayed by carriers subject to the Interstate Commerce Commission Order Ex Parte No. MC-41, Identification of Motor Carrier Vehicles, November 17, 1954, effective January 3, 1955, shall serve in lieu of the display requirements of this section, if the identifying symbols have been recorded by the household goods carrier with the commission.

For motor vehicles first registered in this state on or after January 1, 1985, the identifying symbol shall be displayed on both the left and right doors of the cab of the vehicle.

(Amended by Stats. 1984, Ch. 570, Sec. 2.)



5133

(a) No household goods carrier shall engage, or attempt to engage, in the business of the transportation of used household goods and personal effects, by motor vehicle over any public highway in this state, including, by any means or media, advertising, soliciting, offering, arranging as a broker, or entering into an agreement regarding the transportation of used household goods and personal effects, unless both of the following are satisfied:

(1) For transportation of household goods and personal effects entirely within this state, there is in force a permit issued by the commission authorizing those operations.

(2) For transportation of household goods and personal effects from this state to another state or from another state to this state, there is in force a valid operating authority issued by the Federal Motor Carrier Safety Administration.

(b) A household goods carrier that engages, or attempts to engage, in the business of the transportation of used household goods and personal effects in violation of subdivision (a) may not enforce any security interest or bring or maintain any action in law or equity to recover any money or property or obtain any other relief from any consignor, consignee, or owner of household goods or personal effects in connection with an agreement to transport, or the transportation of, household goods and personal effects or any related services. A person who utilizes the services of a household goods carrier operating in violation of subdivision (a) may bring an action in any court of competent jurisdiction in this state to recover all compensation paid to that household goods carrier.

(c) The operation of a motor vehicle used in the business of transporting household goods and personal effects by a household goods carrier that does not possess a valid permit or operating authority, as required by subdivision (a), constitutes a public nuisance. Any peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, may remove any motor vehicle located within the territorial limits in which the officer may act, when the vehicle is found upon a highway and is being used in a manner constituting a public nuisance. At the request of the commission, the Attorney General, district attorney, city attorney, or county counsel, the law enforcement agency may impound the vehicle for a period not to exceed 72 hours to enable the requesting agency to abate the public nuisance, to obtain an order from the superior court of the county in which the vehicle has been impounded to prevent the use of the motor vehicle in violation of law, and to obtain any other remedy available under law as permitted by Section 5316.

(d) Any person having possession or control of used household goods or personal effects, who knows, or through the exercise of reasonable care should know, that a household goods carrier transported those household goods or personal effects in violation of subdivision (a), shall release the household goods and personal effects to the consignor or consignee, as defined in Section 5142, upon the request of the consignor or consignee. If that person fails to release the household goods and personal effects, any peace officer, as defined in subdivision (c), may take custody of the household goods and personal effects and release them to the consignor or consignee.

(Amended by Stats. 2012, Ch. 544, Sec. 3. Effective January 1, 2013.)



5134

Application for a permit shall be in writing, verified under oath, and shall be in a form, contain information, and be accompanied by proof of service upon those interested parties, as required by the commission. The commission shall require the applicant to attest in the application to facts demonstrating that the applicant is not barred by law or court order from acting as a household goods carrier.

(Amended by Stats. 2006, Ch. 763, Sec. 2. Effective January 1, 2007.)



5135

(a) Before a permit is hereafter issued the commission shall require the applicant to establish ability and reasonable financial responsibility to initiate the proposed operations. The commission shall require the applicant to establish his or her knowledge and ability to engage in business as a household goods carrier by examination. The examination may be written or oral, or in the form of a demonstration of skill or any combination of these, and any investigation of character, experience, and any tests of technical knowledge and manual skill that the commission determines to be appropriate may be employed. In any examination the qualification of the applicant shall be determined by an appraisal made by a member of the commission s staff. An applicant who has been determined to be unqualified may thereafter establish his or her qualifications through a subsequent examination, but no subsequent examination shall be taken prior to 30 days from the date when the applicant was found to be unqualified. If the staff member determines that the applicant is not qualified, then the matter shall be set for hearing and the qualification of the applicant shall be determined by the commission on the basis of evidence of qualifications presented at the hearing, which evidence may include consideration of any written examination of the applicant. If the staff member determines that the applicant is qualified, the commission may issue a permit without hearing, unless the commission determines that a hearing is desirable, in which event the commission may set the application for hearing.

(b) An applicant may qualify in one of the following ways:

(1) If an individual, he or she may qualify by personal examination or by examination of his or her responsible managing employee.

(2) If a copartnership or corporation, or any other type of business organization, it may qualify by examination of the responsible managing officer, employee who works at least 32 hours per week, or partner of the applicant firm.

(c) If the individual qualified by examination ceases to be connected with the permitholder, the permitholder shall notify the commission in writing within 30 days after the cessation. If notice is given the permit shall remain in force a reasonable length of time in order that another representative of applicant may be qualified before the commission. If the permitholder fails to notify the commission of the cessation within a 30-day period, at the end of that period the permit shall be automatically suspended.

(d) The commission shall require each applicant for a permit to submit fingerprints for each owner, partner, officer, and director as a prerequisite to the issuance of a permit to operate as a household goods carrier. The commission shall submit completed fingerprint cards to the Department of Justice. Those fingerprints shall be available for use by the Department of Justice and the Department of Justice may transmit the fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The commission may use any information obtained from the national criminal history record check conducted pursuant to this section to determine the applicant s qualification for permit.

(e) The commission may require, as a precondition to the issuance of a permit, the procurement of a performance bond sufficient to facilitate the collection of fines, penalties, and restitution related to enforcement actions that can be taken against the applicant.

(f) The commission may refuse to issue a permit if it is shown that an applicant or an officer, director, partner, or associate thereof has committed any act constituting dishonesty or fraud; committed any act which, committed by a permitholder would be grounds for a suspension or revocation of the permit; misrepresented any material fact on the application; or, committed a felony, or crime involving moral turpitude.

(g) The commission shall issue a permit only to those applicants who it finds have demonstrated that they possess sufficient knowledge, ability, integrity, and financial resources and responsibility to perform the service within the scope of their application.

(h) A permit may not be issued unless it has been shown that applicant meets one of the following residence requirements: If an individual, applicant shall have resided in the State of California for not less than 90 days next preceding the filing of the application. If a partnership, the partner having the largest percentage interest in the partnership shall have resided in the State of California continuously for not less than 90 days next preceding the filing of the application. If a corporation, applicant shall be a domestic corporation or shall have qualified to transact business in the State of California as a foreign corporation at the time of filing the application.

(i) The commission shall prescribe, amend, and repeal rules in accordance with law for the administration of this section.

(Amended by Stats. 2008, Ch. 552, Sec. 9. Effective January 1, 2009.)



5135.5

(a) Beginning July 1, 1990, and continuing thereafter, every household goods carrier shall file with the commission one of the following:

(1) A certificate of workers compensation coverage for its employees issued by an admitted insurer.

(2) A certification of consent to self-insure issued by the Director of Industrial Relations, and the identity of the administrator of the carrier s workers compensation self-insurance plan.

(3) A statement under penalty of perjury, stating that, in its operations as a household goods carrier, it does not employ any person in any manner so as to become subject to the workers compensation laws of this state.

(b) The workers compensation certified to under paragraph (1) of subdivision (a) shall be effective until canceled. Cancellation shall require 30 days advance notice.

(c) If, after filing the statement described in paragraph (3) of subdivision (a), the carrier becomes subject to the workers compensation laws of this state, the carrier shall promptly notify the commission that the carrier is withdrawing its statement under paragraph (3) of subdivision (a), and shall simultaneously file the certificate described in either paragraph (1) or (2) of subdivision (a).

(Added by Stats. 1989, Ch. 1240, Sec. 4.)



5135.6

The commission shall not issue or authorize the transfer of any permit under this chapter to any person or corporation against whom a final judgment has been entered and whose name has been transmitted to the commission pursuant to Section 3716.4 of the Labor Code, unless that judgment has been satisfied or has been discharged in accordance with the bankruptcy laws of the United States.

(Added by Stats. 1991, Ch. 1071, Sec. 9.)



5136

Each application for issuance of a permit under this chapter shall be accompanied by a fee of five hundred dollars ($500).

The filing fee for an application for transfer of a permit is one hundred fifty dollars ($150), except that for the transfer of each permit subsequent to the death of a permittee, and after court approval of the distribution of the estate or when it is not necessary to probate the will or distribute the estate through court, the fee is twenty-five dollars ($25).

All fees paid to the commission under this chapter shall be deposited in the Transportation Rate Fund.

(Amended by Stats. 1968, Ch. 1054.)



5137

(a) A household goods carrier, under its permit, may also transport used office, store, and institution furniture and fixtures. The commission shall not regulate the service, routes, or prices charged for the transportation of used office, store, and institution furniture and fixtures by a household goods carrier. The commission shall do nothing under this section that is in conflict with federal law as contained in Section 14501 of Title 49 of the United States Code.

(b) If a household goods carrier elects to transport used office, store, and institution furniture and fixtures under its household goods carrier permit all of the following apply:

(1) A permit is not needed from the Department of Motor Vehicles under the Motor Carriers of Property Permit Act in the Vehicle Code to conduct that transportation.

(2) The transportation is subject to the commission s safety and insurance requirements, except that the cargo insurance requirements of subdivision (c) of Section 5161 shall not apply.

(3) The household goods carrier shall pay the fee specified in subdivision (b) of Section 5003.2.

(c) To exercise the election pursuant to this section, a household goods carrier shall notify the commission of the election or the revocation of that election by filing a notice with the commission in the manner and on the form prescribed by the commission. If a household goods carrier does not elect to be subject to the provisions of this section or revokes a prior election to do so, the household goods carrier shall comply with the provisions of the Motor Carriers of Property Permit Act when transporting used office, store, and institution furniture and fixtures.

(Added by Stats. 1999, Ch. 1005, Sec. 81.5. Effective January 1, 2000.)



5138

The commission shall establish rules and regulations governing the notification of shippers of any delay in the delivery of goods beyond the date agreed to by the carrier and the shipper, if any, at the time the service was undertaken. All household goods carriers shall observe such rules and regulations and the failure so to do is unlawful.

(Added by Stats. 1963, Ch. 1826.)



5139

(a) The commission may establish rules for the performance of any service of the character furnished or supplied by household goods carriers. Every household goods carrier shall observe these rules. Failure to do so is unlawful.

(b) No later than July 1, 2013, the commission shall establish rules to authorize an electronic form of documents required by this chapter, consistent with the purpose of the document and if the carrier and the customer agree to the use of an electronic form.

(Amended by Stats. 2012, Ch. 544, Sec. 4. Effective January 1, 2013.)



5140

It is unlawful for the owner of a household goods carrier motor vehicle employing or otherwise directing the driver of the vehicle to permit the operation of the vehicle upon any public highway for compensation without first having obtained from the commission a permit pursuant to this chapter or without first having complied with the vehicle identification requirements of Section 5132 or with the accident liability protection requirements of Section 5161.

(Added by Stats. 1988, Ch. 1093, Sec. 9.)



5142

(a) Except as provided in Section 5133, a household goods carrier in compliance with this chapter has a lien on used household goods and personal effects to secure payment of the amount specified in subdivision (b) for transportation and additional services ordered by the consignor. A lien does not attach to food, medicine, or medical devices, items used to treat or assist an individual with a disability, or items used for the care of a minor child.

(b) (1) The amount secured by the lien is the maximum total dollar amount for the transportation of the household goods and personal effects and any additional services (including any bona fide change order permitted under the commission s tariffs) that is set forth clearly and conspicuously in writing adjacent to the space reserved for the signature of the consignor and that is agreed to by the consignor before any goods or personal effects are moved from their location or any additional services are performed.

(2) The dollar amount for the transportation of household goods and personal effects and additional services may not be preprinted on any form, shall be just and reasonable, and shall be established in good faith by the household goods carrier based on the specific circumstances of the services to be performed.

(c) Upon tender to the household goods carrier of the amount specified in subdivision (b), the lien is extinguished, and the household goods carrier shall release all household goods and personal effects to the consignee.

(d) A household goods carrier may enforce the lien on household goods and personal effects provided in this section except as to any goods that the carrier voluntarily delivers or unjustifiably refuses to deliver. The lien shall be enforced in the manner provided in this section and Chapter 6 (commencing with Section 9601) of Division 9 of the Commercial Code for the enforcement of a security interest in consumer goods in a consumer transaction. To the extent of any conflict between this section and that Chapter 6, this section shall prevail. Every act required in connection with enforcing the lien shall be performed in good faith and in a commercially reasonable manner.

(e) The household goods carrier shall provide a notification of disposition at least 30 days prior to any disposition to each consignor and consignee by personal delivery, or in the alternative, by first-class and certified mail, postage prepaid and return receipt requested, at the address last known by the carrier and at the destination address, and by electronic mail if an electronic mail address is known to the carrier. If any of the required recipients of notice are married to each other, and according to the carrier s records, reside at the same address, one notice addressed to both shall be sufficient. Within 14 days after a disposition, the carrier shall provide to the consignors any surplus funds from the disposition and an accounting, without charge, of the proceeds of the disposition.

(f) Any person having possession or control of household goods or personal effects, who knows, or through the exercise of reasonable care should know, that the household goods carrier has been tendered the amount specified in subdivision (b), shall release the household goods and personal effects to the consignor or consignee, upon the request of the consignor or consignee. If the person fails to release the household goods and personal effects to the consignor or consignee, any peace officer, as defined in subdivision (c) of Section 5133, may take custody of the household goods and personal effects and release them to the consignor or consignee.

(g) This section shall not affect any rights, if any, of a household goods carrier to claim additional amounts, on an unsecured basis, or of a consignor or consignee to make or contest any claim, and tender of payment of the amount specified in subdivision (b) is not a waiver of claims by the consignor or consignee.

(h) Any person injured by a violation of this section may bring an action for the recovery of the greater of one thousand dollars ($1,000) or actual damages, injunctive or other equitable relief, reasonable attorney s fees and costs, and exemplary damages of not less than three times the amount of actual damages for a willful violation.

(i) Any waiver of this section shall be void and unenforceable.

(j) Notwithstanding any other law, this section exclusively establishes and provides for a household goods carrier s lien on used household goods and personal effects to secure payment for transportation and additional services ordered by the consignor.

(k) For purposes of this section, the following terms have the following meanings:

(1) Consignor means the person named in the bill of lading as the person from whom the household goods and personal effects have been received for shipment and that person s agent.

(2) Consignee means the person named in the bill of lading to whom or to whose order the household goods carrier is required to make delivery as provided in the bill of lading and that person s agent.

(l) Any document required by this section may be in an electronic form, if agreed upon by the carrier and the customer.

(Amended by Stats. 2013, Ch. 76, Sec. 179. Effective January 1, 2014.)



5143

(a) For purposes of this section, the following terms have the following meanings:

(1) Consignor means the person named in the bill of lading as the person from whom the household goods and personal effects have been received for shipment and that person s agent.

(2) Consignee means the person named in the bill of lading to whom or to whose order the household goods carrier is required to make delivery as provided in the bill of lading and that person s agent.

(b) Any household goods carrier engaged in the business of transportation of used household goods and personal effects by motor vehicle over any public highway in this state shall provide each consignor with a completed copy of the notice set forth in this section. The notice shall be printed in at least 12-point type, except the title and first two paragraphs which shall be printed in boldface type, and provided to each consignor at least three days prior to the date scheduled for the transportation of household goods or personal effects. If the consignor requests services on a date that is less than three days before the scheduled date for transportation of the household goods or personal effects, the carrier shall provide the notice as soon as practicable, but in no event may the carrier commence any services until the consignor has signed and received a signed copy of the notice. The carrier shall obtain sufficient information from the consignor to fill out the form and shall include the correct maximum amount and a sufficient description of services that will be performed. The carrier shall retain a copy of the notice, signed by the consignor, for at least three years from the date the notice was signed by the consignor.

(c) Any waiver of the requirements of this section is void and unenforceable.

(d) The Not To Exceed amount set forth in the notice and the agreement between the household goods carrier and the consignor shall be the maximum total dollar amount for which the consignor may be liable for the transportation of household goods and personal effects and any additional services ordered by the consignor (including any bona fide change order permitted under the commission s rules and tariffs) and agreed to by the consignor before any goods or personal effects are moved from their location or any other services are performed.

(e) A household goods carrier may provide the notice set forth in this section either as a separate document or by including it as the centerfold of the informational booklet that the household goods carrier is required to provide the consignor under the commission s tariffs. If the household goods carrier provides the notice as part of the informational booklet, the booklet shall contain a tab that extends beyond the edge of the booklet at the place where the notice is included. The statement Important Notice shall be printed on the tab in at least 12-point boldface type. In addition, the statement Customer Must Read And Sign The Important Notice In The Middle Of This Booklet Before A Move Can Begin shall be set forth in 14-point boldface type on the front cover of the booklet.

(f) The notice provided the consignor shall be in the following form:

IT IS VERY IMPORTANT THAT YOU ONLY AGREE TO A NOT TO EXCEED AMOUNT THAT YOU THINK IS A PROPER AND REASONABLE FEE FOR THE SERVICES YOU ARE REQUESTING. THE NOT TO EXCEED AMOUNT THIS MOVER IS REQUESTING IS $______________________ to perform the following services:
_____________________________________________________________________
______________________________________________________________________
______________________________________________________________________.

IF YOU DO NOT AGREE TO THE NOT TO EXCEED AMOUNT LISTED OR THE DESCRIPTION OF SERVICES, YOU HAVE THE RIGHT TO REFUSE THE MOVER S SERVICE AT NO CHARGE TO YOU.
If you request additional or different services at the time of the move, you may be asked to complete a Change Order which will set forth your agreement to pay for additional fees for those newly requested services. If you agree to the additional charges on that Change Order, those charges may be added to the NOT TO EXCEED amount set forth above. If you do not agree to the amounts listed in the Change Order, you should not sign it and may refuse the mover s services.

A mover cannot refuse to release your goods once you have paid the NOT TO EXCEED amount for the transportation of your goods and personal effects and any additional services that you have agreed to in writing. The NOT TO EXCEED amount must be reasonable.

A mover cannot, under any circumstances, withhold food, medicine, medical devices, items to treat or assist a disabled person, or items used for care of a minor child. An unlicensed mover has no right to withhold your goods for any reason including claims that you have not adequately paid for services rendered.

For additional information or to confirm whether a mover is licensed by the California Public Utilities Commission, please call the Public Utilities Commission toll free at:

_____ _____ insert toll-free number _____ _____ .

I have completed this form and provided the consumer (shipper) with a copy of this notice.
Signed ___________________________Dated____________________

I have been provided with a copy of this form.
Signed ___________________________Dated___________________

(g) Any document required by this section may be in an electronic form, if agreed upon by the carrier and the customer.

(Amended by Stats. 2013, Ch. 76, Sec. 180. Effective January 1, 2014.)



5144

Every household goods carrier shall add a prominent link to the household goods carrier s home Internet Web site, if the household goods carrier operates, posts to, or uses an Internet Web site, that immediately directs all consumers to the commission s Internet Web site on moving companies and household goods carriers that promotes consumer rights and protection.

(Added by Stats. 2012, Ch. 544, Sec. 7. Effective January 1, 2013.)






ARTICLE 3. Accident Liability Protection

5161

(a) The commission, in granting permits pursuant to this chapter, shall require the household goods carrier to procure, and continue in effect during the life of the permit, adequate protection against liability imposed by law upon carriers for the payment of damages for personal bodily injuries, including death resulting therefrom, and property damage in the following amounts:

(1) Not less than two hundred fifty thousand dollars ($250,000) on account of bodily injuries to or death of one person.

(2) Not less than five hundred thousand dollars ($500,000) on account of bodily injuries to or death of more than one person as a result of any one accident. The recovery of each person is subject to the limitation contained in subdivision (a).

(3) Not less than one hundred thousand dollars ($100,000) for one accident resulting in damage to or destruction of property, other than property being transported by the carrier for any shipper or consignee, whether it is the property of one or more than one claimant.

(4) Not less than six hundred thousand dollars ($600,000) on account of bodily injuries to, or death of, one or more persons and damage to or destruction of property, other than property being transported by the carrier for any shipper or consignee, whether it is the property of one or more than one claimant, in any one accident.

(b) The commission may increase the minimum level of public liability and property damage protection required by this section if necessary to provide adequate protection.

(c) The commission shall require all household goods carriers to procure and continue in effect during the life of the permit cargo insurance in the amount of twenty thousand dollars ($20,000). However, upon a showing before the commission by a household goods carrier that a lesser amount of cargo insurance adequately protects the public, and a finding by the commission to that effect, the commission may authorize the carrier to procure and continue in effect during the life of the permit the lesser amount of insurance.

(Amended by Stats. 1989, Ch. 259, Sec. 2.)



5162

The protection required under this article shall be evidenced by the deposit of any of the following with the commission covering each vehicle used or to be used under the permit applied for:

(a) A policy of insurance, issued by a company licensed to write such insurance in this state, or by nonadmitted insurers subject to Section 1763 of the Insurance Code, if the policies meet the rules promulgated therefor by the commission.

(b) A bond of a surety company licensed to write surety bonds in the state.

(c) Such evidence of the qualification of the household goods carrier as a self-insurer as may be authorized by the commission.

(Amended by Stats. 1983, Ch. 101, Sec. 158.)



5163

With the consent of the commission a copy of an insurance policy, certified by the company issuing it to be a true copy of the original policy, or a photostatic copy thereof, or an abstract of the provisions of the policy, or a certificate of insurance issued by the company issuing the policy, may be filed with the commission in lieu of the original or a duplicate or counterpart of the policy.

(Added by Stats. 1951, Ch. 974.)



5164

The protection against liability shall be continued in effect during the active life of the permit. The policy of insurance or surety bond shall not be cancelable on less than 30 days written notice to the commission.

(Amended by Stats. 1983, Ch. 101, Sec. 159.)



5165

The commission may establish such rules as are necessary to enforce this article.

(Added by Stats. 1951, Ch. 974.)






ARTICLE 4. Rates

5191

(a) The commission shall establish or approve just, reasonable, and nondiscriminatory maximum or minimum or maximum and minimum rates to be charged by household goods carriers for the transportation of used household goods and personal effects and for accessorial service performed in connection therewith.

(b) In establishing or approving rates, the commission shall account for the cost of all transportation service performed or to be performed, for any accessorial service performed or to be performed in connection therewith, the value of the commodity transported, and the value of the equipment, facilities, and personnel reasonably necessary to perform the service.

(c) The commission shall establish or approve no minimum rate for household goods carriers unless it finds that the rate is at a sufficient level to allow safe operation upon the highways of the state and accounts for the cost of trained drivers and other reasonable expense of operation of household goods carriers.

(d) In establishing or approving any maximum rates for household goods carriers, the commission shall, on or immediately after January 1, 1996, adjust the current level of maximum rates by application and use of the index number methodology relied upon by the commission in 1992 to assist in the establishment of the current level of maximum rates and make that adjustment for the time period from the date that index was last relied upon to the latest date that index data is available. Thereafter, maximum rates shall be adjusted at least once annually by use of the same index methodology, or another index methodology found by the commission to be appropriate for the adjustment of household goods carrier maximum rates, less a reasonable percentage of any index increase to encourage higher productivity and promote efficiency and economy of operation by household goods carriers. The commission may also adjust maximum rates when deemed reasonable to allow for extraordinary changes in household goods carrier costs.

(Amended by Stats. 1999, Ch. 1005, Sec. 82. Effective January 1, 2000.)



5192

A household goods carrier shall not advertise, quote, or charge a rate or an amount for the transportation of used household goods and personal effects that is based on the amount of cubic feet or other volumetric unit measurement of those household goods and effects. In addition to any other remedy, a household goods carrier that violates this section shall not be entitled to any compensation for the transportation of the household goods and effects and shall make restitution to the shipper of any compensation collected.

(Added by Stats. 2006, Ch. 763, Sec. 4. Effective January 1, 2007.)



5193

By the specific procedures approved by the commission in its Decision 92-05-028, any household goods carrier may charge or collect a greater rate than the maximum rate established by the commission under this chapter.

(Amended by Stats. 1993, Ch. 777, Sec. 1. Effective January 1, 1994.)



5194

The commission shall make such rules as are necessary to the application and enforcement of the rates established or approved pursuant to this chapter.

(Added by Stats. 1951, Ch. 974.)



5196

No household goods carrier shall directly or indirectly pay any commission to a shipper, consignee, or the employee thereof, or to the payer of the transportation charges, or refund, or remit to those persons, in any manner or by any device any portion of the rates or charges so specified, except upon authority of the commission.

(Amended by Stats. 1995, Ch. 361, Sec. 2. Effective January 1, 1996.)



5197

No household goods carrier, or any officer, or agent thereof, or any person acting or employed by it, shall, by means of known false billing, classification, weight, weighing or report of weight, or by any other device, assist, suffer, or permit any corporation or person to obtain transportation for any property between points within this State at rates less than the minimum rates or more than the maximum rates then established or approved by the commission.

(Added by Stats. 1951, Ch. 974.)



5198

No person, corporation, or any officer, agent, or employee of a corporation shall, by means of false billing, false or incorrect classification, false weight or weighing, false representation as to the content or substance of a package, or false report or statement of weight, or by any other device or means, whether with or without the consent or connivance of a household goods carrier, or any of its officers, agents, or employees, seek to obtain or obtain transportation for property at less than the minimum rates or charges or more than the maximum rates or charges established or approved by the commission.

(Added by Stats. 1951, Ch. 974.)



5199

No person or corporation, or any officer, agent, or employee of a corporation, shall knowingly, directly or indirectly by any false statement or representation as to cost or value or the nature or extent of damage, or by the use of any false billing, bill of lading, receipt, voucher, roll, account, claim, certificate, affidavit or deposition, or upon any false, fictitious, or fraudulent statement or entry, obtain or attempt to obtain any allowance, rebate, or payment for damage in connection with or growing out of the transportation of property subject to this chapter, or an agreement to transport property subject to this chapter, whether with or without the consent or connivance of a household goods carrier, or any of its officers, agents, or employees. No household goods carrier or any of its officers, agents, or employees shall knowingly pay, or offer to pay any such allowance, rebate, or claim for damage.

(Added by Stats. 1951, Ch. 974.)






ARTICLE 5. Reports, Records, and Inspections

5221

Each household goods carrier maintaining an office or place of business within this State and offering intrastate service shall keep therein all books, accounts, papers, and records required by the commission to be kept within this State. No such books, accounts, papers, or records shall be at any time removed from the State except upon such conditions as the commission prescribes. Carriers performing intrastate service as household goods carriers, which do not maintain an office or place of business within this State, shall make books, accounts, papers and records pertaining to such intrastate service available to the commission at its request at a place designated within this State for examination by the commission or in the alternative reimburse the commission for the actual expense of examining such books, accounts, papers, or records at the place outside of the State where such records are kept.

The commission may require annual, periodical, or special reports to be filed by all household goods carriers, prescribe the manner and form in which reports shall be made, and may require specific answers to all questions upon which the commission deems information to be necessary. The reports shall be under oath whenever the commission so requires.

(Amended by Stats. 1957, Ch. 394.)



5222

The commission may require any household goods carrier to file with it a true copy of any contract, agreement, or arrangement between the carrier and any other carrier in relation to any traffic affected by this chapter.

(Added by Stats. 1951, Ch. 974.)



5223

The commission may prescribe the forms of any accounts, records, and memoranda, including those pertaining to the movement of traffic and the receipt or expenditure of money, to be kept by household goods carriers, and the length of time the accounts, records, and memoranda shall be preserved.

(Added by Stats. 1951, Ch. 974.)



5224

Where the commission has prescribed the forms of accounts, records, and memoranda to be kept by household goods carriers for any of its business, it is unlawful for any household goods carrier to keep any accounts, records, or memoranda for such business other than those so prescribed or those prescribed by or under the authority of any other state or of the United States, excepting such accounts, records, or memoranda as are explanatory of and supplemental to the accounts, records, or memoranda prescribed by the commission.

(Added by Stats. 1951, Ch. 974.)



5225

The commission, its authorized employees, representatives, and inspectors shall at all times have access to all lands, buildings, and equipment of household goods carriers used in connection with the operation of their business as such carriers in this state, and also all accounts, records, and memoranda, including all documents, books, papers, and correspondence kept or required to be kept by household goods carriers, and may photocopy or electrostatically or photostatically reproduce at the commission s expense any of these accounts, records, memoranda, documents, books, papers, and correspondence at either the premises of the carrier or the offices of the commission. A carrier may determine whether the copying or reproduction is done at its premises or at the offices of the commission, and where copying or reproduction expenses are incurred by the carrier, the commission shall, upon request, reimburse the carrier for the expenses.

(Amended by Stats. 1984, Ch. 1218, Sec. 3.)



5226

The employees, representatives, and inspectors of the commission may, under its order or direction, inspect and examine any lands, buildings, equipment, accounts, books, records, and memoranda, including all documents, papers, and correspondence kept or required to be kept by household goods carriers.

(Added by Stats. 1951, Ch. 974.)



5227

Sections 5221 to 5226, inclusive, shall, to the extent deemed necessary by the commission, apply to persons having control, direct or indirect, over or affiliated with any household goods carrier.

(Added by Stats. 1951, Ch. 974.)



5228

Any employee of the commission who divulges any fact or information which comes to his knowledge during the course of the examination of the accounts, records, and memoranda of household goods carriers, except as he is authorized or directed by the commission or by a court of competent jurisdiction or judge thereof, is guilty of a misdemeanor and is punishable by a fine of not more than one thousand dollars ($1,000) or by imprisonment in the county jail for not more than three (3) months, or both.

(Amended by Stats. 1983, Ch. 1092, Sec. 354. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



5229

(a) Every household goods carrier shall furnish the commission annually, as specified by the commission, a list, prepared under oath, of all vehicles used in transportation for compensation during the preceding year. The commission shall furnish a copy of this list to the Department of the California Highway Patrol and to the carrier s insurer, if the carrier s accident liability protection is provided by a policy of insurance.

(b) If the household goods carrier s insurer informs the commission that the carrier has failed to obtain insurance coverage for any vehicle reported on the list, the commission may, in addition to any other applicable penalty provided in this chapter, for a first occurrence, suspend the carrier s permit or impose a fine, or both, and for a second or subsequent occurrence may suspend or revoke the permit or impose a fine, or both.

(Added by Stats. 1988, Ch. 916, Sec. 8.)



5230

Every household goods carrier earning over three hundred fifty thousand dollars ($350,000) in annual gross operating revenue shall, under oath, file annually a report indicating the number, classification, and compensation of all employees and owner-operator drivers hired or engaged during the reporting period. The commission shall submit a copy of the report to the administrator of the carrier s workers compensation self-insurance plan if the carrier is self-insured, or to the carrier s workers compensation insurer if the carrier s workers compensation protection is provided by a policy or policies of insurance. The commission shall not be obligated to undertake an independent investigation of the adequacy of workers compensation insurance coverage based on the information contained in the report, if the carrier has complied with Section 5135.

(Added by Stats. 1989, Ch. 1240, Sec. 4.5.)






ARTICLE 5.3. Delivery and Claims

5241

No claim against a household goods carrier for loss or damage of goods shall be denied solely because the lost or damaged goods were not noted at the time of delivery. Whenever a household goods carrier requires a signed statement acknowledging delivery and receipt of goods, the statement shall not include any representation that the goods were delivered in satisfactory condition, but shall include a notice that the shipper may file a claim with the carrier for lost or damaged goods.

(Added by Stats. 1984, Ch. 98, Sec. 1.)






ARTICLE 5.4. Subhauling Agreements

5243

No household goods carrier may transport household goods under a subhauling agreement unless each of the following occurs:

(a) The subhauler is licensed by the commission to transport household goods and complies with the requirements of this chapter.

(b) The household goods carrier and subhauler are jointly and severally liable for any loss or damage caused by the subhauler.

(Added by Stats. 2003, Ch. 646, Sec. 6. Effective January 1, 2004.)



5244

The commission shall adopt any rules and regulations it determines to be necessary to enforce the requirements of this article.

(Added by Stats. 2003, Ch. 646, Sec. 6. Effective January 1, 2004.)



5244.5

This article does not apply to a subhauling agreement when the subhauler is not otherwise subject to this chapter for activity related to the subhauling agreement.

(Added by Stats. 2003, Ch. 646, Sec. 6. Effective January 1, 2004.)






ARTICLE 5.5. Estimates

5245

The commission shall establish rules and regulations controlling the estimates given by a household goods carrier to a shipper of the charges it would make to perform services covered by this chapter. All household goods carriers shall observe such rules and regulations and the failure so to do is unlawful. The commission shall make such rules and regulations as are necessary to the application and enforcement of rules and regulations established pursuant to this section.

(Added by Stats. 1963, Ch. 1826.)






ARTICLE 6. Proceedings

5251

Except as otherwise expressly provided, in all respects in which the commission has power and authority under the Constitution of this State or this chapter, applications and complaints may be made and filed with the commission, process issued, hearings held, opinions, orders, and decisions made and filed, petitions for rehearing filed and acted upon, and petitions for writs of review or mandate filed with the Supreme Court of this State, considered and disposed of by the Supreme Court, in regard to the matters provided for in this chapter, in the same manner, under the same conditions and subject to the same limitations, and with the same effect specified in the Public Utilities Act, so far as applicable.

(Added by Stats. 1951, Ch. 974.)



5252

Service of all process and orders instituting investigation in all proceedings, complaints, investigations, or hearings brought or pending before the commission pursuant to this chapter, may be made upon any person upon whom a summons may be served, in accordance with the Code of Civil Procedure.

(Added by Stats. 1951, Ch. 974.)



5253

Service of all process and orders, decisions and orders, orders and notices in all such proceedings, investigations, complaints and hearings may be made personally or by the deposit in the United States mail of a sealed envelope with postage prepaid, containing a true copy of the paper to be served and addressed to the person to be served at his last known address as shown by the records of the commission.

(Added by Stats. 1951, Ch. 974.)



5254

Service by personal delivery is complete upon delivery to the person to be served of a true copy of the paper to be served. Service by mail is complete upon the expiration of four days after the deposit of the notice.

Proof of service may be made by the certificate of any officer or employee of the commission or the affidavit of any person over the age of 18 years, naming the person served and specifying the time, place, and manner of service.

(Added by Stats. 1951, Ch. 974.)



5255

In all proceedings instituted by or pending before the commission pursuant to this chapter, the commission may from time to time make such interim, interlocutory, or other orders as it deems advisable. No such order shall operate as a final determination of the proceeding, and the commission may at any time thereafter make such further orders as it deems advisable with respect to the matters considered and determined in the order or to other matters involved in the proceeding.

(Added by Stats. 1951, Ch. 974.)



5256

After the making of an interim, interlocutory, or other order, any party to the proceeding or any stockholder or bondholder or other party pecuniarily interested in the household goods carrier affected may file a petition for rehearing, within the time and for the reasons provided in Sections 1731 to 1736, inclusive, and the commission may act upon the petition within the time and in the manner provided therein.

(Added by Stats. 1951, Ch. 974.)



5257

Any interim, interlocutory, or other order may be reviewed as provided in Sections 1756 to 1766, inclusive. Upon review, only that portion of the record in the proceeding considered by the commission and upon which it acted in making the order sought to be reviewed, need be certified to and considered by the court.

(Amended by Stats. 1996, Ch. 855, Sec. 23. Effective January 1, 1997.)



5258

No person shall be excused from attending and testifying or from producing any book, document, paper, or account in any investigation or inquiry by or hearing before the commission or any commissioner or examiner, or in obedience to the subpoena of the commission, or in any cause or proceeding, criminal or otherwise, based upon or growing out of any alleged violation of any of the provisions of this chapter, when ordered to do so, upon the ground of that person s privilege against self-incrimination, but if the privilege applies and the person claiming the privilege has properly asserted it, no information disclosed or any evidence derived from that information shall be used against that person in any criminal proceeding. No person so testifying shall be exempt from prosecution or punishment for any perjury committed by that person in his or her testimony.

(Amended by Stats. 2006, Ch. 763, Sec. 5. Effective January 1, 2007.)



5259

Whenever the executive director of the commission determines that any household goods carrier or any officer, director, or agent of any household goods carrier is failing or omitting or about to fail or omit, to do anything required of it by law, or by any order, decision, rule, direction, or requirement of the commission, or is doing anything or about to do anything, or permitting anything or about to permit anything to be done, in violation of law or of any order, decision, rule, direction, or requirement of the commission, the executive director may make application to the superior court in and for the county, or city and county, in which the cause or some part thereof arose, or in which the corporation complained of has its principal place of business, or in which the person complained of resides, for the purpose of having such violations or threatened violations stopped and prevented, either by mandamus or injunction, including, but not limited to, an order allowing vehicles used for subsequent operations subject to the order to be impounded at the carrier s expense and subject to release only by subsequent court order following a petition to the court by the defendant or owner of the vehicle. The executive director shall thereupon begin such action or proceeding in the name of the people of the State of California, by petition to such superior court, alleging the violation or threatened violation complained of and praying for appropriate relief by way of mandamus or injunction.

(Amended by Stats. 1994, Ch. 457, Sec. 5. Effective January 1, 1995.)



5259.5

(a) Whenever the commission determines that any household goods carrier or any officer, director, or agent of any household goods carrier has abandoned, or is abandoning stored household goods or property of any shippers under contract with the carrier or carriers, it may commence a proceeding in superior court for the purpose of having the court appoint either a receiver or commission staff to identify the stored items of property, to take possession of the property, and to arrange the return of the property to its owners in accordance with the orders of the court and with regard for the protection of all property rights involved.

(b) The proceeding shall be brought in the superior court in and for the county, or city and county, in which the cause or some part thereof arose, or in which the person or corporation complained of has its principal place of business, or in which the person complained of resides. The commission shall commence the proceeding in the name of the people of the State of California, by petition to the superior court, alleging the facts and circumstances involved and praying for appropriate relief by way of mandamus, or injunction, or the appointment of a receiver, and authorizing the commission to arrange for the hiring of a receiver who shall be required to comply with the requirements of Sections 566, 567, and 568 of the Code of Civil Procedure.

(c) The court may also appoint a receiver to manage the business of the household goods carrier or carriers and return property to its owner or owners upon a showing by the commission satisfactory to the court that the abandonment or threatened abandonment by the carrier jeopardizes property or funds of others in the custody or under the control of the carrier. The court may make any other order that it finds appropriate to protect and preserve those funds or property. Service of the order of the court on a household goods carrier may be accomplished by personal delivery to the person to be served, or by posting a copy of the order at the dwelling house, usual place of abode, usual place of business, or usual residence of the person to be served and thereafter mailing a copy of the order, by first-class mail, postage prepaid, to the location where the order was posted.

(d) In the event a receiver is appointed by the court and the commission is responsible for contracting for a receiver to carry out the duties authorized by this section, the commission may contract on an emergency basis with a qualified person or corporation to serve as receiver under the conditions and guidelines set by the court. The contract for the receiver services may be executed by the commission on an expedited basis and without compliance with the requirements of Sections 11042 and 14615 of the Government Code and Sections 10295 and 10318 of the Public Contract Code. The receiver shall be paid from the fees collected pursuant to Section 5003.2.

(Amended by Stats. 1999, Ch. 1005, Sec. 84. Effective January 1, 2000.)



5260

Upon the filing of such a petition, the court shall specify a time, not exceeding 20 days after the service of the copy of the petition, within which the household goods carrier complained of shall answer the petition, and in the meantime the carrier may be restrained. In case of default in answer, or after answer, the court shall immediately inquire into the facts and circumstances of the case. Such corporations or persons as the court deems necessary or proper to be joined as parties, in order to make its judgment, order or writ effective, may be joined as parties. The final judgment in any such action or proceeding shall either dismiss the action or proceeding or direct that the writ of mandamus or injunction issue or be made permanent as prayed for in the petition, or in such modified or other form as will afford appropriate relief. An appeal may be taken to the Supreme Court from such final judgment in the same manner and with the same effect as appeals are taken from judgments of the superior court in other actions for mandamus or injunction.

(Added by Stats. 1951, Ch. 974.)






ARTICLE 7. Suspension and Revocation of Permits

5281

The commission may, at the request of any household goods carrier, suspend the operating permit of the carrier for a definite time during which it is unlawful for the carrier to conduct any operations as a household goods carrier.

(Added by Stats. 1951, Ch. 974.)



5282

Upon such suspension of a permit the commission shall thereupon require the removal from any vehicle operated thereunder of any identifying symbols which have been placed thereon.

(Amended by Stats. 1965, Ch. 821.)



5283

Upon the termination of the period of suspension the commission shall restore the permit and the carrier shall again place on all vehicles the identifying symbols removed pursuant to the suspension.

(Amended by Stats. 1965, Ch. 821.)



5284

A permit shall remain in effect until suspended or terminated as provided in this chapter. Any permit not exercised for a period of one year, inclusive of all periods of suspension, shall lapse and terminate.

No permit shall be sold, leased, assigned, or otherwise transferred or encumbered by the holder thereof without first having secured from the commission an order authorizing the transfer or encumbrance. The commission shall not authorize any transfer or encumbrance of a permit except pursuant to a finding made by the commission that the permit authorized to be transferred or encumbered has not lapsed or been terminated by nonexercise as provided in this section. Any sale, lease, assignment, or other transfer or encumbrance is void unless made in accordance with the order of the commission authorizing it.

(Amended by Stats. 1985, Ch. 1369, Sec. 11.)



5284.5

The commission shall only authorize a sale, lease, assignment or other transfer of a permit to a transferee who has qualified in the manner provided by Section 5135 of this code.

(Added by Stats. 1961, Ch. 1269.)



5285

(a) The commission may suspend the permit of any household goods carrier after notice and an opportunity to be heard, if the carrier knowingly and willfully files a false report that understates revenues and fees.

(b) The commission may amend or revoke, in whole or in part, the permit of any household goods carrier, upon application of the permitholder or may suspend, change, or revoke, in whole or in part, such a permit, upon complaint or on the commission s own initiative, after notice and opportunity to be heard for providing false or misleading information on an application for a permit or for failure to comply with this chapter or with any order, rule, or regulation of the commission or with any term, condition, or limitation of the permit. A household goods carrier that requests a hearing within 30 days after the date of receiving the notice and opportunity to be heard shall be granted a hearing. The commission may suspend the right to operate under any household goods carrier permit, upon reasonable notice of not less than 15 days to the holder without hearing or other proceedings, for failure to comply, and until compliance, with Section 5161 or with any order, rule, or regulation of the commission.

(c) As an alternative to the cancellation, revocation, or suspension of an operating permit or permits, the commission may impose upon the holder of the permit or permits a fine of not more than thirty thousand dollars ($30,000). All fines collected shall be deposited at least once each month in the State Treasury to the credit of the General Fund.

(d) The commission may cancel, suspend, or revoke the permit of any carrier upon the conviction of the carrier of any misdemeanor under this chapter while holding operating authority issued by the commission, or the conviction of the carrier or any of its officers of a felony while holding operating authority issued by the commission, limited to robbery, burglary, any form of theft, any form of fraud, extortion, embezzlement, money laundering, forgery, false statements, an attempt to commit any of the offenses described in this subdivision, aiding and abetting or conspiring to commit any of the offenses described in this subdivision, or intentional dishonesty for personal gain.

(e) (1) As used in this subdivision, convicted of a prescribed felony means a plea or verdict of guilty or a conviction following a plea of nolo contendere for any felony described in subdivision (d), or for an attempt to commit, aiding and abetting, or conspiring to commit any felony described in subdivision (d), that is committed in connection with, or arising from, a transaction for the transportation of used household goods or personal effects.

(2) If a carrier is convicted of a prescribed felony, the permit of the carrier shall be deemed automatically revoked.

(3) If an officer, director, or managing agent of the carrier is convicted of a prescribed felony, the permit of the carrier shall be deemed automatically suspended for a period of five years. If the commission determines that the carrier did not have knowledge of, participate in, direct, aid and abet, authorize, or ratify the conduct of the person convicted and did not in any manner benefit from that conduct, the commission may reinstate the permit on terms the commission determines to be appropriate in the interest of justice and to ensure the protection of the public. The commission may also extend the suspension or revoke the permit as provided in subdivision (d).

(4) If an officer, director, managing agent, or employee of the carrier is convicted of a prescribed felony, the person may not be an officer, director, managing agent, or employee or serve in any other capacity with a carrier.

(5) It is a violation of this chapter for a carrier that knows or should know that a person has been convicted of a prescribed felony to hire, retain, or otherwise allow that person to serve as an officer, director, managing agent, or employee or in any other capacity with the carrier.

(Amended by Stats. 2006, Ch. 763, Sec. 6. Effective January 1, 2007.)



5285.5

(a) Upon receipt of a stop order issued by the Director of Industrial Relations pursuant to Section 3710.1 of the Labor Code, the commission shall investigate to determine whether the household goods carrier has filed a false statement relative to workers compensation insurance coverage, in violation of statute, or rules or orders of the commission. If, after notice and opportunity to be heard, the commission determines that there has been a violation of statute, or rules or orders of the commission, the commission shall impose appropriate penalties, which may include a fine and suspension of operating authority for a violation.

(b) Upon receipt of a complaint from the Director of Industrial Relations that a final judgment has been entered against any household goods carrier as a result of an award having been made to an employee pursuant to Section 3616.2 of the Labor Code, the commission shall, 30 days from the date the carrier is mailed the notice, revoke the carrier s permit unless the judgment has been satisfied or has been discharged in accordance with the bankruptcy laws of the United States or the carrier requests a hearing pursuant to subdivision (c).

(c) Within seven days of receipt of a complaint from the Director of Industrial Relations that a final judgment has been entered against any household goods carrier as a result of an award having been made to an employee pursuant to Section 3716.2 of the Labor Code, the commission shall furnish the carrier named in the final judgment written notice of the right to a hearing regarding the complaint and the procedure to follow to request a hearing. The notice shall state that the commission is required to revoke the carrier s permit to operate pursuant to subdivision (b) after 30 days from the date the notice is mailed unless the carrier provides proof that the judgment is satisfied or has been discharged in accordance with the bankruptcy laws of the United States and the commission has been so notified seven days prior to the conclusion of the 30-day waiting period. The notice shall also inform the carrier of a right to a hearing and the procedures to follow to request a hearing. The carrier may request a hearing within 10 days from the date the notice is sent by the commission. The request for the hearing shall stay the revocation. The hearing shall be held within 30 days of the receipt of the request. If the commission finds that an unsatisfied judgment exists concerning a debt arising under Section 3717 of the Labor Code, the commission shall immediately revoke the carrier s permit.

(Added by Stats. 1991, Ch. 1071, Sec. 10.)



5285.6

(a) (1) Upon receipt of a written recommendation from the Department of the California Highway Patrol that the permit of a household goods carrier be suspended for any of the following, the commission, pending a hearing in the matter pursuant to subdivision (d), shall suspend the carrier s permit:

(A) Failure to maintain any vehicle used in transportation for compensation in a safe operating condition or to comply with the Vehicle Code or with applicable regulations contained in Title 13 of the California Code of Regulations, if that failure is either a consistent failure or presents an imminent danger to public safety.

(B) Failure to enroll all drivers in the pull notice system as required by Section 1808.1 of the Vehicle Code.

(C) Failure to submit any application or pay any fee required by subdivision (e) or (h) of Section 34501.12 of the Vehicle Code within the timeframes set forth in that section.

(2) The written recommendation shall specifically indicate compliance with subdivision (c).

(b) (1) A carrier whose permit is suspended pursuant to subdivision (a) may obtain a reinspection of its terminal and vehicles by the Department of the California Highway Patrol, by submitting a written request for reinstatement to the commission and paying a reinstatement fee of one hundred twenty-five dollars ($125).

(2) A carrier whose permit is suspended for failure to submit any application or to pay any fee required by Section 34501.12 of the Vehicle Code shall present proof of having submitted that application or having paid that fee to the Department of the California Highway Patrol before applying for reinstatement of that permit.

(3) The commission shall deposit all reinstatement fees collected pursuant to this subdivision in the Transportation Rate Fund. The commission shall then forward a request for reinspection to the Department of the California Highway Patrol which shall then perform a reinspection within a reasonable time or verify receipt of the application or fee, or both the application and fee. The commission shall reinstate a carrier s permit that is suspended under subdivision (a) promptly upon receipt of a written recommendation from the Department of the California Highway Patrol that the carrier s safety compliance has improved to the satisfaction of that department, or that the required application or fees have been received, unless the permit is suspended for another reason or has been revoked.

(c) Before transmitting a recommendation pursuant to subdivision (a) to the commission, the Department of the California Highway Patrol shall notify the household goods carrier in writing of all of the following:

(1) That the Department of the California Highway Patrol has determined that the carrier s safety record, or compliance with Section 1808.1 of, or subdivision (e) or (h) of Section 34501.12 of, the Vehicle Code, is unsatisfactory, furnishing a copy of any documentation or summary of any other evidence supporting the determination.

(2) That the determination may result in a suspension or revocation of the carrier s permit by the commission.

(3) That the carrier may request a review of the determination by the Department of the California Highway Patrol within five days of its receipt of the notice required under this subdivision. If a review pursuant to this paragraph is requested by the carrier, the Department of the California Highway Patrol shall conduct and evaluate that review prior to transmitting any notification to the commission pursuant to subdivision (a).

(d) Whenever the commission suspends the permit of any household goods carrier pursuant to subdivision (a), the commission shall furnish the carrier written notice of the suspension and shall hold a hearing within a reasonable time, not to exceed 21 days, after a written request for a hearing is filed with the commission, with a copy of that written request furnished to the Department of the California Highway Patrol. At the hearing, the carrier shall show cause why the suspension should not be continued. At the conclusion of the hearing, the commission, in addition to any other penalty provided in this chapter, may terminate the suspension, continue the suspension in effect, or revoke the permit. The commission may revoke the permit of any household goods carrier suspended pursuant to subdivision (a) at any time 90 days or more after its suspension if the commission has not received a written recommendation for reinstatement from the Department of the California Highway Patrol and the carrier has not filed a written request for a hearing with the commission.

(e) Notwithstanding subdivision (d), no hearing shall be provided when the suspension of the permit is based solely upon the failure of the household goods carrier to submit an application or to pay fees required by Section 34501.12 of the Vehicle Code.

(f) If the commission, after a hearing, finds that a household goods carrier has continued to operate as such a carrier after its permit or permits have been suspended pursuant to subdivision (a), the commission shall do one of the following:

(1) Revoke the operating permit or permits of the carrier.

(2) Impose upon the holder of the permit or permits a civil penalty of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000) for each day of unlawful operations.

(Amended by Stats. 1999, Ch. 1006, Sec. 1. Effective January 1, 2000.)



5286

After the cancellation or revocation of a permit or during the period of its suspension, it is unlawful for a household goods carrier to conduct any operations as such a carrier. The commission may either grant or deny an application for a new permit whenever it appears that a prior permit of the applicant has been canceled or revoked pursuant to Section 5285, or whenever it appears, after hearing, that as a prior permit holder, the applicant engaged in any of the unlawful activities set forth in Section 5285 for which his permit might have been canceled or revoked.

(Added by Stats. 1951, Ch. 974.)






ARTICLE 8. Fines and Penalties

5311

(a) Every household goods carrier and every officer, director, agent, or employee of any household goods carrier who violates or who fails to comply with, or who procures, aids, or abets any violation by any household goods carrier of any provision of this chapter, or who fails to obey, observe, or comply with any order, decision, rule, regulation, direction, demand, or requirement of the commission, or of any operating permit issued to any household goods carrier, or who procures, aids, or abets any household goods carrier in its failure to obey, observe, or comply with any such order, decision, rule, regulation, direction, demand, requirement, or operating permit, is guilty of a misdemeanor, and is punishable by a fine of not more than two thousand five hundred dollars ($2,500) or by imprisonment in the county jail for not more than three months, or both. If a violation is willful, each willful violation is punishable by a fine of not more than ten thousand dollars ($10,000) or by imprisonment in the county jail for not more than one year, or both. If the violation involves operating or holding one s self out as a household goods carrier without a permit, the fine shall be not less than one thousand dollars ($1,000).

(b) Any person who violates subdivision (a) of Section 5133, is guilty of a misdemeanor, and is punishable by a fine of not more than ten thousand dollars ($10,000), by imprisonment in the county jail for not more than one year, or both, for each violation.

(Amended by Stats. 2012, Ch. 544, Sec. 8. Effective January 1, 2013.)



5311.3

Every household goods carrier, and every officer, director, agent, or employee of a household goods carrier, who displays on any vehicle any identifying symbol other than one prescribed by the commission pursuant to Section 5132 or who fails to remove an identifying symbol when required by the commission, is guilty of a misdemeanor and is punishable by a fine of not more than one thousand dollars ($1,000), by imprisonment in the county jail for not more than one year, or by both.

(Added by Stats. 1988, Ch. 472, Sec. 5.)



5312

Every corporation or person other than a household goods carrier, who knowingly and willfully, either individually, or acting as an officer, agent, or employee of a corporation, copartnership, or any other person other than a household goods carrier, violates any provision of this chapter or fails to observe, obey, or comply with any order, decision, rule, regulation, direction, demand, or requirement of the commission, or who procures, aids, or abets any household goods carrier in its violation of this chapter, or in its failure to obey, observe, or comply with any such order, decision, rule, regulation, direction, demand, or requirement, is guilty of a misdemeanor, and is punishable by a fine of not more than one thousand dollars ($1,000) or by imprisonment in the county jail for not more than three months, or both.

(Amended by Stats. 1983, Ch. 1092, Sec. 356. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



5313

Every household goods carrier and every officer, director, agent, or employee of any household goods carrier who violates or who fails to comply with, or who procures, aids, or abets, any violation by any household goods carrier of any provision of this chapter, or who fails to obey, observe, or comply with any order, decision, rule, regulation, direction, demand, or requirement of the commission, or of any operating permit issued to any household goods carrier, or who procures, aids, or abets any household goods carrier in its failure to obey, observe, or comply with any such order, decision, rule, regulation, direction, demand, requirement, or operating permit, is subject to a penalty of not more than five hundred dollars ($500) for each offense.

(Added by Stats. 1951, Ch. 974.)



5313.5

Whenever the commission, after hearing, finds that any person or corporation is operating as a household goods carrier without a valid permit, or is holding itself out as such a carrier without a valid permit in contravention of Section 5314.5, the commission may impose a fine of not more than five thousand dollars ($5,000) for each violation. The commission may assess the person or corporation an amount sufficient to cover the reasonable expense of investigation incurred by the commission. The commission may also assess interest on any fine or assessment imposed, to commence on the day the payment of the fine or assessment becomes delinquent. All fines, assessments, and interest collected shall be deposited at least once each month in the General Fund.

(Amended by Stats. 1990, Ch. 373, Sec. 1.)



5314

Every corporation or person other than a household goods carrier who knowingly and wilfully, either individually, or acting as an officer, agent, or employee of a corporation, copartnership, or any other person other than a household goods carrier, violates any provision of this chapter or fails to observe, obey, or comply with any order, decision, rule, regulation, direction, demand, or requirement of the commission, or who procures, aids, or abets any household goods carrier in its violation of this chapter, or in its failure to obey, observe, or comply with any such order, decision, rule, regulation, direction, demand, or requirement, is subject to a penalty of not more than five hundred dollars ($500) for each offense.

(Added by Stats. 1951, Ch. 974.)



5314.5

Every corporation or person who knowingly and willfully issues, publishes, or affixes, or causes or permits the issuance, publishing, or affixing, of any oral or written advertisement, broadcast, or other holding out to the public, or any portion thereof, that the corporation or person is in operation as a household goods carrier without having a valid permit issued under this chapter is guilty of a misdemeanor punishable by a fine of not more than two thousand five hundred dollars ($2,500).

(Amended by Stats. 2012, Ch. 544, Sec. 9. Effective January 1, 2013.)



5314.6

Every household goods carrier and every officer, director, agent, or employee of a household goods carrier who knowingly and willfully makes a false statement of the carrier s gross operating revenues in order to underpay the commission s reimbursement fees is guilty of a misdemeanor.

(Added by Stats. 1991, Ch. 927, Sec. 10.)



5314.7

Every household goods carrier that falsifies permit status, membership in an association, or location is subject to a penalty of not more than two thousand five hundred dollars ($2,500) per day that the carrier is in violation of this section.

(Added by Stats. 2012, Ch. 544, Sec. 10. Effective January 1, 2013.)



5315

Every violation of the provisions of this chapter or of any order, decision, decree, rule, direction, demand, or requirement of the commission by any household goods carrier, any corporation, or any person is a separate and distinct offense, and in case of a continuing violation each day s continuance thereof is a separate and distinct offense.

(Amended by Stats. 2012, Ch. 544, Sec. 11. Effective January 1, 2013.)



5316

All remedies and penalties accruing under this chapter are cumulative to each other and to the remedies and penalties available under any other law, and a suit for the recovery of one remedy or penalty does not bar or affect the recovery of any other remedy, penalty, or forfeiture or bar any criminal prosecution against any person or corporation, or any officer, director, agent or employee thereof, or any other corporation or person, or bar the exercise by the commission of its power to punish for contempt.

(Amended by Stats. 2003, Ch. 646, Sec. 8. Effective January 1, 2004.)



5317

(a) Actions to recover penalties under this chapter shall be brought in the name of the people of the State of California, in the superior court of the county, or city and county, in which the cause or some part thereof arose, or in which the corporation complained of, if any, has its principal place of business, or in which the person, if any, complained of, resides. The action shall be commenced and prosecuted to final judgment by the attorney of the commission.

(b) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 10) and added by Stats. 2008, Ch. 552, Sec. 11. Effective January 1, 2009. Section operative January 1, 2014, by its own provisions.)



5317.5

The commission shall ensure that this chapter is enforced and obeyed, and that violations thereof are promptly prosecuted and penalties due the state therefor recovered and collected, and to this end it may sue in the name of the people of the State of California. Upon the request of the commission, the Attorney General or the district attorney of the proper county or city and county may aid in any investigation, hearing, or trial had under this chapter. The Attorney General, a district attorney of the proper county or city and county, or a city attorney may institute and prosecute actions or proceedings for the violation of any law committed in connection with, or arising from, a transaction involving the transportation of household goods and personal effects.

(Added by Stats. 2003, Ch. 646, Sec. 9. Effective January 1, 2004.)



5318

In any such action, all penalties incurred up to the time of the commencement of the action may be sued for and recovered. In all such actions, the procedure and rules of evidence shall be the same as in ordinary civil actions.

(Added by Stats. 1951, Ch. 974.)



5319

All penalties recovered by the State in any action pursuant to this chapter, together with the costs thereof, shall be paid into the State Treasury to the credit of the General Fund. Any such action may be compromised or discontinued on application of the commission upon such terms as the court approves and orders.

(Added by Stats. 1951, Ch. 974.)



5320

Whenever a written notice to appear has been mailed to the owner of a household goods carrier motor vehicle, an exact and legible duplicate copy of the notice, when filed with the magistrate in lieu of a verified complaint, is a complaint to which the defendant may plead guilty.

If, however, the defendant fails to appear, does not deposit bail, or pleads other than guilty to the offense charged, a complaint shall be filed which conforms to Chapter 2 (commencing with Section 948) of Title 5 of Part 2 of the Penal Code and which shall be deemed to be an original complaint, and thereafter the proceeding shall be held as provided by law, except that the defendant may, by an agreement in writing, subscribed by the defendant and filed with the court, waive the filing of a verified complaint and elect that the prosecution may proceed upon a written notice to appear.

(Added by Stats. 1988, Ch. 1093, Sec. 10.)



5322

(a) The Legislature finds and declares that advertisement and use of telephone service are essential for household goods carriers to obtain business and conduct intrastate moving services. The unlawful advertisement by unpermitted household goods carriers has required properly permitted and regulated household goods carriers to compete with unpermitted household goods carriers using unfair business practices. Unpermitted household goods carriers have also exposed citizens of the State of California to unscrupulous persons who portray themselves as properly permitted, qualified, and insured household goods carriers. Many of these unpermitted household goods carriers have been found to have perpetrated acts of theft, fraud, and dishonesty upon unsuspecting citizens of the State of California.

(b) (1) The Legislature finds and declares that the termination of telephone service utilized by unpermitted household goods carriers is essential to ensure the public safety and welfare. Therefore, the commission should take enforcement action as specified in this section to disconnect telephone service of unpermitted household goods carriers who unlawfully advertise moving services in yellow page directories and other publications. The enforcement action provided for by this section is consistent with the decision of the Supreme Court of the State of California in Goldin, et al. v. Public Utilities Commission et al., (1979) 23 Cal.3d 638.

(2) Notwithstanding Section 2891, for purposes of this section, a telephone utility, or a corporation that holds a controlling interest in the telephone utility, or any business that is a subsidiary or affiliate of the telephone utility, that has the name and address of the subscriber to a telephone number being used by an unpermitted household goods carrier shall provide the commission, or an authorized official of the commission, upon demand, and the order of a magistrate, access to this information. A magistrate may only issue an order, for the purposes of this subdivision, when the magistrate has made the findings required by subdivision (c).

(c) Any telephone utility operating under the jurisdiction of the commission shall refuse telephone service to a new customer and shall disconnect telephone service of an existing customer only after it is shown that other available enforcement remedies of the commission have failed to terminate unlawful activities detrimental to the public welfare and safety, and upon receipt from any authorized official of the commission of a writing, signed by a magistrate, as defined by Sections 807 and 808 of the Penal Code, finding that probable cause exists to believe that the customer is advertising or holding out to the public to perform, or is performing, household goods carrier services without having in force a permit issued by the commission authorizing those services, or that the telephone service otherwise is being used or is to be used as an instrumentality, directly or indirectly, to violate or to assist in violation of the laws requiring a household goods carrier permit. Included in the writing of the magistrate shall be a finding that there is probable cause to believe that the subject telephone facilities have been or are to be used in the commission or facilitation of holding out to the public to perform, or in performing, household goods carrier services without having in force a permit issued by the commission authorizing those services, and that, absent immediate and summary action, a danger to public welfare or safety will result.

(d) Any person aggrieved by any action taken pursuant to this section shall have the right to file a complaint with the commission and may include therein a request for interim relief. The commission shall schedule a public hearing on the complaint to be held within 21 calendar days of the filing and assignment of a docket number to the complaint. The remedy provided by this section shall be exclusive. No other action at law or in equity shall accrue against any telephone utility because of, or as a result of, any matter or thing done or threatened to be done pursuant to this section.

(e) At any hearing on complaint pursuant to subdivision (d), the commission staff shall have the right to participate, including the right to present evidence and argument and to present and cross-examine witnesses. The commission staff shall have both the burden of providing that the use made or to be made of the telephone service is to hold out to the public to perform, or to assist in performing, services as a household goods carrier, or that the telephone service is being or is to be used as an instrumentality, directly or indirectly, to violate or to assist in violation of the licensing laws as applicable to household goods carriers and that the character of the acts is such that, absent immediate and summary action, a danger to public welfare or safety will result, and the burden of persuading the commission that the telephone services should be refused or should not be restored.

(f) The telephone utility, immediately upon refusal or disconnection of service in accordance with subdivision (c), shall notify the customer or subscriber in writing that the refusal or disconnection of telephone service has been made pursuant to a request of the commission and the writing of a magistrate, and shall include with the notice a copy of this section, a copy of the writing of the magistrate, and a statement that the customer or subscriber may request information from the commission at its San Francisco or Los Angeles office concerning any provision of this section and the manner in which a complaint may be filed.

(g) Each contract for telephone service, by operation of law, shall be deemed to contain the provisions of this section. The provisions shall be deemed to be a part of any application for telephone service. Applicants and customers for telephone service shall be deemed to have consented to the provisions of this section as a consideration for the furnishing of the service.

(h) The terms person, customer, and subscriber, as used in this section, include a subscriber to telephone service, an applicant for that service, a corporation, a company, a partnership, an association, and an individual.

(i) The term telephone utility, as used in this section, includes a telephone corporation and a telegraph corporation, as defined in Division 1 (commencing with Section 201).

(j) The term authorized official, as used in this section, includes the Executive Director of the Public Utilities Commission or any commission employee designated pursuant to paragraph (5) of subdivision (a) of Section 830.11 of the Penal Code.

(Amended by Stats. 2012, Ch. 544, Sec. 12. Effective January 1, 2013.)






ARTICLE 9. Household Goods Carriers Uniform Business License Tax Act

5325

This article may be cited as the Household Goods Carriers Uniform Business License Tax Act.

(Added by Stats. 1996, Ch. 1042, Sec. 47. Effective September 29, 1996.)



5326

An adequate transportation system is essential to the welfare of the state, and an important part of that system is service rendered by household goods carriers.

(Amended by Stats. 1999, Ch. 1005, Sec. 85. Effective January 1, 2000.)



5327

On and after the effective date of this article no city or county shall assess, levy, or collect an excise or license tax of any kind, character, or description whatever upon the intercity transportation business conducted on or after the effective date of this article, by any household goods carriers, or person or corporation, owning or operating motor vehicles in the transportation of property for hire upon the public highways, under the jurisdiction of the commission. For purposes of this article, intercity transportation business includes every service performed in the connection with transportation of property by transportation companies where both the origin point and the destination point of the transported property are not within the exterior boundaries of a single city or city and county.

(Added by Stats. 1996, Ch. 1042, Sec. 47. Effective September 29, 1996.)



5328

(a) On and after the effective date of this article, there is imposed upon every household goods carriers, and every person or corporation, owning or operating motor vehicles in the transportation of property for hire upon the public highways, under the jurisdiction of the commission, a license fee equal to one-tenth of 1 percent of gross operating revenue, which shall be payable to the commission in the manner and at the times provided for the payment of the fee provided in Section 5003.1. For purposes of this section, gross operating revenue shall be the gross operating revenue defined in Section 5002.

(b) The license fee imposed by this section is in lieu of all city or city and county excise or license taxes of any kind, character, or description whatever, upon the intercity transportation business of any household goods carrier, and every person or corporation owning or operating motor vehicles in the transportation of property for hire upon the public highways, under the jurisdiction of the commission.

(c) This section does not prohibit the imposition by any city, or city and county, of any excise or license tax authorized under Division 2 (commencing with Section 6001) of the Revenue and Taxation Code.

(Amended by Stats. 1999, Ch. 1005, Sec. 86. Effective January 1, 2000.)



5329

On and after the effective date of this article, any person or corporation, subject to the license fee imposed by Section 5328, required to pay any excise or license tax of any kind, character, or description whatever imposed by any city, or city and county, other than an excise or license tax authorized under Division 2 (commencing with Section 6001) of the Revenue and Taxation Code, for the privilege of doing any transportation business therein on or after the effective date of this article and on which it pays the license fee imposed by Section 5328, may credit the amount of the tax against the fee imposed by Section 5328.

(Amended by Stats. 1999, Ch. 1005, Sec. 87. Effective January 1, 2000.)



5330

(a) All funds collected by the commission pursuant to this chapter shall be deposited in the State Treasury to the credit of the Highway Carrier s Uniform Business License Tax Fund.

(b) Of the moneys in the Highway Carrier s Uniform Business License Tax Fund, that amount necessary for the payment of refunds is hereby appropriated, without regard to fiscal years, to the commission for that purpose.

(c) Any remaining moneys in the Highway Carrier s Uniform Business License Tax Fund shall be transferred to the General Fund on the order of the Controller.

(Added by Stats. 1996, Ch. 1042, Sec. 47. Effective September 29, 1996.)



5331

(a) If any person or corporation is in default in the payment of the license fee prescribed by this chapter for a period of 30 days or more, the commission may suspend or revoke any permit or license of the person or corporation, shall estimate from all available information the gross operating revenue of that person or corporation, shall compute the license fee required by Section 5328, and shall impose a penalty of 25 percent of the fee for failure, neglect, or refusal to report. In no event shall the amount of the penalty be less than one dollar ($1). Upon payment of the estimated license fee and the penalty, the permit or license of the agency suspended in accordance with the provisions of this section shall be reinstated.

(b) The commission may grant a reasonable extension of the 30-day period to any person or corporation, upon written application of the person or corporation and showing of the necessity for the extension.

(c) Upon the revocation of any operating authority issued to any person or corporation subject to this chapter, all fees provided for by this chapter shall become due and payable immediately.

(Amended by Stats. 1999, Ch. 1005, Sec. 88. Effective January 1, 2000.)



5332

The commission may bring an action, in its own name, or in the name of the people of the state, in any court of competent jurisdiction of the state, for the collection of delinquent fees estimated under Section 5331 plus any penalties, for an amount due, owing and unpaid to it, as shown by a report filed by the person or corporation, together with a penalty of 25 percent of the amount for the delinquency.

(Added by Stats. 1996, Ch. 1042, Sec. 47. Effective September 29, 1996.)



5333

The employees, representatives, and inspectors of the commission may, under its order of direction, inspect and examine any books, accounts, records, memoranda, documents, papers, and correspondence kept by any person, corporation, or person having direct or indirect control over a person or corporation subject to the license fee prescribed by this article.

(Added by Stats. 1996, Ch. 1042, Sec. 47. Effective September 29, 1996.)



5334

The commission may make refunds of all or any amount of a fee provided for in this article if it determines that such fee or amount thereof was paid in error.

(Added by Stats. 1996, Ch. 1042, Sec. 47. Effective September 29, 1996.)



5335

(a) The commission may establish rules and regulations as it deems necessary to carry out this article.

(b) This section does not prohibit the imposition by any city, county, or city and county, of any excise or license tax authorized under Division 2 (commencing with Section 6001).

(Added by Stats. 1996, Ch. 1042, Sec. 47. Effective September 29, 1996.)









CHAPTER 8. Charter-Party Carriers of Passengers

ARTICLE 1. General Provisions and Definitions

5351

This chapter may be cited as the Passenger Charter-party Carriers Act.

(Added by Stats. 1961, Ch. 2146.)



5352

The use of the public highways for the transportation of passengers for compensation is a business affected with a public interest. It is the purpose of this chapter to preserve for the public full benefit and use of public highways consistent with the needs of commerce without unnecessary congestion or wear and tear upon the highways; to secure to the people adequate and dependable transportation by carriers operating upon the highways; to secure full and unrestricted flow of traffic by motor carriers over the highways which will adequately meet reasonable public demands by providing for the regulation of all transportation agencies with respect to accident indemnity so that adequate and dependable service by all necessary transportation agencies shall be maintained and the full use of the highways preserved to the public; and to promote carrier and public safety through its safety enforcement regulations.

(Amended by Stats. 1995, Ch. 915, Sec. 6. Effective October 16, 1995.)



5353

This chapter does not apply to any of the following:

(a) Transportation service rendered wholly within the corporate limits of a single city or city and county and licensed or regulated by ordinance.

(b) Transportation of school pupils conducted by or under contract with the governing board of any school district entered into pursuant to the Education Code.

(c) Common carrier transportation services between fixed termini or over a regular route that are subject to authorization pursuant to Article 2 (commencing with Section 1031) of Chapter 5 of Part 1 of Division 1.

(d) Transportation services occasionally afforded for farm employees moving to and from farms on which employed when the transportation is performed by the employer in an owned or leased vehicle, or by a nonprofit agricultural cooperative association organized and acting within the scope of its powers under Chapter 1 (commencing with Section 54001) of Division 20 of the Food and Agricultural Code, and without any requirement for the payment of compensation therefor by the employees.

(e) Transportation service rendered by a publicly owned transit system.

(f) Passenger vehicles carrying passengers on a noncommercial enterprise basis.

(g) Taxicab transportation service licensed and regulated by a city or county, by ordinance or resolution, rendered in vehicles designed for carrying not more than eight persons excluding the driver.

(h) Transportation of persons between home and work locations or of persons having a common work-related trip purpose in a vehicle having a seating capacity of 15 passengers or less, including the driver, which are used for the purpose of ridesharing, as defined in Section 522 of the Vehicle Code, when the ridesharing is incidental to another purpose of the driver. This exemption also applies to a vehicle having a seating capacity of more than 15 passengers if the driver files with the commission evidence of liability insurance protection in the same amount and in the same manner as required for a passenger stage corporation, and the vehicle undergoes and passes an annual safety inspection by the Department of the California Highway Patrol. The insurance filing shall be accompanied by a one-time filing fee of seventy-five dollars ($75). This exemption does not apply if the primary purpose for the transportation of those persons is to make a profit. Profit, as used in this subdivision, does not include the recovery of the actual costs incurred in owning and operating a vanpool vehicle, as defined in Section 668 of the Vehicle Code.

(i) Vehicles used exclusively to provide medical transportation, including vehicles employed to transport developmentally disabled persons for regional centers established pursuant to Chapter 5 (commencing with Section 4620) of Division 4.5 of the Welfare and Institutions Code.

(j) Transportation services rendered solely within the Lake Tahoe Basin, comprising that area included within the Tahoe Regional Planning Compact as set forth in Section 66801 of the Government Code, when the operator of the services has obtained any permit required from the Tahoe Basin Transportation Authority or the City of South Lake Tahoe, or both.

(k) Subject to Section 34507.6 of the Vehicle Code, transportation service provided by the operator of an automobile rental business in vehicles owned or leased by that operator, without charge other than as may be included in the automobile rental charges, to carry its customers to or from its office or facility where rental vehicles are furnished or returned after the rental period.

(l) Subject to Section 34507.6 of the Vehicle Code, transportation service provided by the operator of a hotel, motel, or other place of temporary lodging in vehicles owned or leased by that operator, without charge other than as may be included in the charges for lodging, between the lodging facility and an air, rail, water, or bus passenger terminal or between the lodging facility and any place of entertainment or commercial attraction, including, but not limited to, facilities providing snow skiing. Nothing in this subdivision authorizes the operator of a hotel, motel, or other place of temporary lodging to provide any round trip sightseeing service without a permit, as required by subdivision (c) of Section 5384.

(m) (1) Transportation of hot air balloon ride passengers in a balloon chase vehicle from the balloon landing site back to the original takeoff site, provided that the balloon ride was conducted by a balloonist who meets all of the following conditions:

(A) Does not fly more than a total of 30 passenger rides for compensation annually.

(B) Does not provide any preflight ground transportation services in their vehicles.

(C) In providing return transportation to the launch site from landing does not drive more than 300 miles annually.

(D) Files with the commission an exemption declaration and proof of vehicle insurance, as prescribed by the commission, certifying that the operator qualifies for the exemption and will maintain minimum insurance on each vehicle of one hundred thousand dollars ($100,000) for injury or death of one person, three hundred thousand dollars ($300,000) for injury or death of two or more persons and one hundred thousand dollars ($100,000) for damage to property.

(2) Nothing in this subdivision authorizes the operator of a commercial balloon operation to provide any round trip sightseeing service without a permit, as required by subdivision (c) of Section 5384.

(n) (1) Transportation services incidental to operation of a youth camp that are provided by either a nonprofit organization that qualifies for tax exemption under Section 501(c)(3) of the Internal Revenue Code or an organization that operates an organized camp, as defined in Section 18897 of the Health and Safety Code, serving youth 18 years of age or younger.

(2) Any transportation service described in paragraph (1) shall comply with all of the following requirements:

(A) Register as a private carrier with the commission pursuant to Section 4005.

(B) Participate in a pull notice system for employers of drivers as prescribed in Section 1808.1 of the Vehicle Code.

(C) Ensure compliance with the annual bus terminal inspection required by subdivision (c) of Section 34501 of the Vehicle Code.

(D) Obtain the following minimum amounts of general liability insurance coverage for vehicles that are used to transport youth:

(i) A minimum of five hundred thousand dollars ($500,000) general liability insurance coverage for passenger vehicles designed to carry up to eight passengers. For organized camps, as defined in Section 18897 of the Health and Safety Code, an additional two hundred fifty thousand dollars ($250,000) general umbrella policy that covers vehicles.

(ii) A minimum of one million dollars ($1,000,000) general liability insurance coverage for vehicles designed to carry up to 15 passengers. For organized camps, as defined in Section 18897 of the Health and Safety Code, an additional five hundred thousand dollars ($500,000) general umbrella policy that covers vehicles.

(iii) A minimum of one million five hundred thousand dollars ($1,500,000) general liability insurance coverage for vehicles designed to carry more than 15 passengers, and an additional three million five hundred thousand dollars ($3,500,000) general umbrella liability insurance policy that covers vehicles.

(Amended by Stats. 2006, Ch. 694, Sec. 5. Effective January 1, 2007.)



5353.5

On and after July 1, 1989, this chapter does not apply to transportation service, other than transportation service furnished in a limousine for hire, rendered wholly within the corporate limits of a single city or city and county and licensed or regulated by ordinance.

(Added by Stats. 1988, Ch. 1105, Sec. 2.)



5354

In construing and enforcing the provisions of this chapter relating to the prescribed privileges and obligations of the holder of a permit or certificate issued hereunder, the act, omission, or failure of any officer, agent, or employee, or person offering to afford the authorized service with the approval or consent of the permit or certificate holder, is the act, omission, or failure of the permit or certificate holder.

(Amended by Stats. 1967, Ch. 234.)



5355

Unless the context otherwise requires, the definitions and general provisions set forth in this article govern the construction of this chapter.

(Added by Stats. 1961, Ch. 2146.)



5355.5

(a) Chartering party means the person, corporation, or other entity that prearranges with a charter-party carrier of passengers for transportation services.

(b) Designee means a person who is 25 years of age or older and who is designated by the chartering party as being the person responsible for compliance with the requirements of Section 5384.1 during the provision of transportation services whenever persons under 21 years of age are to be transported unaccompanied by a parent or legal guardian. If the chartering party is a person and the minor is not accompanied by a parent or legal guardian, the chartering party shall be the designee unless the chartering party identifies another person to be the designee and the person so designated acknowledges and agrees that he or she is the designee. If there is more than one chartering party for a joint carriage of passengers, each chartering party shall designate a designee who is responsible for compliance with the requirements of Section 5384.1 whenever persons under 21 years of age are to be transported unaccompanied by a parent or legal guardian, and that person shall be the designee only for those passengers provided with transportation services on behalf of that chartering party.

(Added by Stats. 2012, Ch. 461, Sec. 2. Effective January 1, 2013.)



5356

Corporation includes a corporation, a company, an association, and a joint stock association.

(Added by Stats. 1961, Ch. 2146.)



5357

Person includes an individual, a firm, or a copartnership.

(Added by Stats. 1961, Ch. 2146.)



5358

Public highway includes every public street, road, or highway in this State.

(Added by Stats. 1961, Ch. 2146.)



5359

Motor vehicle means a vehicle which is self-propelled.

(Amended by Stats. 1987, Ch. 660, Sec. 2.)



5360

Subject to the exclusions of Section 5353, charter-party carrier of passengers means every person engaged in the transportation of persons by motor vehicle for compensation, whether in common or contract carriage, over any public highway in this state. Charter-party carrier of passengers includes any person, corporation, or other entity engaged in the provision of a hired driver service when a rented motor vehicle is being operated by a hired driver.

(Amended by Stats. 2010, Ch. 472, Sec. 2. Effective January 1, 2011.)



5360.5

(a) Charter-party carriers of passengers shall operate on a prearranged basis within this state.

(b) For purposes of this section, prearranged basis means that the transportation of the prospective passenger was arranged with the carrier by the passenger, or a representative of the passenger, either by written contract or telephone.

(Amended by Stats. 1998, Ch. 828, Sec. 1. Effective January 1, 1999.)



5361

Modified limousine means any vehicle that has been modified, altered, or extended in a manner that increases the overall wheelbase of the vehicle, exceeding the original equipment manufacturer s published wheelbase dimension for the base model and year of the vehicle, in any amount sufficient to accommodate additional passengers with a seating capacity of not more than 10 passengers including the driver, and is used in the transportation of passengers for hire. For purposes of this section, wheelbase means the longitudinal distance between the vertical centerlines of the front and rear wheels.

(Added by Stats. 2014, Ch. 860, Sec. 3. Effective September 30, 2014.)



5362

With respect to a motor vehicle used in the transportation of persons for compensation by a charter-party carrier of passengers, owner means the corporation or person who is registered with the Department of Motor Vehicles as the owner of the vehicle, or who has a legal right to possession of the vehicle pursuant to a lease or rental agreement.

(Added by Stats. 1988, Ch. 1093, Sec. 11.)



5363

(a) Any provision of the Public Utilities Act (Part 1 (commencing with Section 201) of Division 1) or of this chapter applicable to charter bus transportation that conflicts with the federal Transportation Equity Act for the 21st Century (P.L. 105-178) does not apply to charter bus transportation to the extent of that conflict. If any provision of the Public Utilities Act or of this chapter applicable to charter bus transportation, or the application thereof to any person or circumstance, is invalid as a result of federal preemption, the remainder of the act, or the application of the provision to other persons or circumstances, shall not be affected thereby.

(b) (1) Except as specified in paragraph (2), as used in this section, charter bus transportation means transportation, using a vehicle designed, used, or maintained for carrying more than 10 persons, including the driver, of a group of persons who, pursuant to a common purpose, under a single contract, at a fixed charge for the motor vehicle, have acquired the exclusive use of the motor vehicle to travel together.

(2) If a federal court or agency with the jurisdiction to construe Section 14501(a)(1)(C) of Title 49 of the United States Code determines that additional transportation falls within the meaning of the term charter bus transportation, as used in that section, the federal construction of that term shall prevail.

(Added by Stats. 1999, Ch. 1005, Sec. 89. Effective January 1, 2000.)






ARTICLE 2. Authorization to Operate as a Charter-Party Carrier of Passengers

5371

No charter-party carrier of passengers excepting transit districts, transit authorities or cities owning and operating local transit systems themselves or through wholly owned nonprofit corporations shall engage in transportation services made subject to this chapter without first having obtained from the commission a certificate that public convenience and necessity require the operation, except that certain specific transportation services as defined in Section 5384 may be conducted under authority of a permit issued by the commission.

(Amended by Stats. 1988, Ch. 324, Sec. 1.)



5371.1

(a) No charter-party carrier of passengers issued a class A certificate subject to this section shall be restricted as to point of origin or destination in the State of California.

(b) Every application for a certificate or permit, or renewal thereof, shall be accompanied by the appropriate fee as specified in Section 5373.1.

(Amended by Stats. 1994, Ch. 456, Sec. 1. Effective January 1, 1995.)



5371.2

(a) All holders of certificates issued under this section shall operate from a service area to be determined by the commission. In no case shall this area encompass more than a radius of 125 air miles from the home terminal. The home terminal shall be designated by the applicant. This certificate shall be classified as a class B certificate. This section shall not apply to certificates subject to Section 5371.1.

(b) The restriction on a service area imposed by subdivision (a) does not apply to the holder of a class B certificate if that person is providing charter bus transportation as defined in subdivision (b) of Section 5363.

(Amended by Stats. 1999, Ch. 1005, Sec. 89.2. Effective January 1, 2000.)



5371.3

A class C certificate holder is one who provides transportation services incidental to commercial balloon operations, commercial river rafting, or skiing. This section does not apply to certificates issued under Section 5371.1 or 5371.2.

(Amended by Stats. 1993, Ch. 125, Sec. 3. Effective January 1, 1994.)



5371.4

(a) The governing body of any city, county, or city and county may not impose a fee on charter-party carriers operating limousines. However, the governing body of any city, county, or city and county may impose a business license fee on, and may adopt and enforce any reasonable rules and regulations pertaining to operations within its boundaries for, any charter-party carrier domiciled or maintaining a business office within that city, county, or city and county.

(b) The governing body of any airport may not impose vehicle safety, vehicle licensing, or insurance requirements on charter-party carriers operating limousines that are more burdensome than those imposed by the commission. However, the governing board of any airport may require a charter-party carrier operating limousines to obtain an airport permit for operating authority at the airport.

(c) Notwithstanding subdivisions (a) and (b), the governing body of any airport may adopt and enforce reasonable and nondiscriminatory local airport rules, regulations, and ordinances pertaining to access, use of streets and roads, parking, traffic control, passenger transfers, trip fees, and occupancy, and the use of buildings and facilities, that are applicable to charter-party carriers operating limousines on airport property.

(d) This section does not apply to any agreement entered into pursuant to Sections 21690.5 to 21690.9, inclusive, between the governing body of an airport and charter-party carriers operating limousines.

(e) The commission shall conduct an audit and review of the annual gross revenues earned by charter-party carriers operating limousines for the purpose of ascertaining whether the imposition of additional fees based on a charter-party carrier s gross annual revenues would place an undue administrative or financial burden on the charter-party carrier industry. The commission shall report its findings to the Legislature on or before June 30, 1992.

(f) The governing body of any airport shall not impose a fee based on gross receipts of charter-party carriers operating limousines.

(g) Notwithstanding subdivisions (a) to (f), inclusive, nothing in this section prohibits a city, county, city and county, or the governing body of any airport, from adopting and enforcing reasonable permit requirements, fees, rules, and regulations applicable to charter-party carriers of passengers other than those operating limousines.

(h) Notwithstanding subdivisions (a) to (f), inclusive, a city, county, or city and county may impose reasonable rules for the inspection of waybills of charter-party carriers of passengers operating within the jurisdiction of the city, county, or city and county, for purposes of verifying valid prearranged travel.

(i) For the purposes of this section, limousine includes any sedan or sport utility vehicle, of either standard or extended length, with a seating capacity of not more than 10 passengers including the driver, used in the transportation of passengers for hire on a prearranged basis within this state.

(Amended by Stats. 2006, Ch. 694, Sec. 6. Effective January 1, 2007.)



5371.5

(a) Upon receipt of a complaint containing sufficient information to warrant conducting an investigation, the commission shall investigate any business that advertises limousine-for-hire or passenger charter transportation service for compensation in motor vehicles. The commission shall, in a rulemaking or other appropriate procedure, adopt criteria that establishes the type of information, if contained in a complaint, that is sufficient to warrant an investigation. Pursuant to this investigation, the commission shall do all of the following:

(1) Determine which businesses, if any, are required to have in effect a passenger charter-party carrier certificate or permit pursuant to Section 5371 but do not have the required certificate or permit.

(2) Inform any business not having a required certificate or permit that it is in violation of law.

(3) Within 60 days of informing the business pursuant to paragraph (2), institute civil or criminal proceedings, or both, pursuant to Article 6 (commencing with Section 5411) or any other applicable law.

(b) For the purposes of this section, advertises includes the undertaking of any action described in subdivision (b) of Section 5386.

(Amended by Stats. 2007, Ch. 701, Sec. 1. Effective January 1, 2008.)



5371.6

(a) The Legislature finds and declares that advertising and use of telephone service is essential for charter-party carriers of passengers to obtain business and to conduct intrastate passenger transportation services. Unlawful advertisements by unlicensed charter-party carriers of passengers has resulted in properly licensed and regulated charter-party carriers of passengers competing with unlicensed charter-party carriers of passengers using unfair business practices. Unlicensed charter-party carriers of passengers have also exposed citizens of the state to unscrupulous persons who portray themselves as properly licensed, qualified, and insured charter-party carriers of passengers. Many of these unlicensed charter-party carriers of passengers have been found to have operated their vehicles without insurance or in an unsafe manner, placing the citizens of the state at risk.

(b) (1) The Legislature finds and declares that the termination of telephone service utilized by unlicensed charter-party carriers of passengers is essential to ensure the public safety and welfare. Therefore, the commission should take enforcement action as specified in this section to disconnect telephone service of unlicensed charter-party carriers of passengers who unlawfully advertise passenger transportation services in yellow page directories and other publications. The enforcement actions provided for by this section are consistent with the decision of the California Supreme Court in Goldin v. Public Utilities Commission (1979) 23 Cal.3d 638.

(2) For purposes of this section, a telephone corporation or telegraph corporation, or a corporation that holds a controlling interest in the telephone or telegraph corporation, or any business that is a subsidiary or affiliate of the telephone or telegraph corporation, that has the name and address of the subscriber to a telephone number being used by an unlicensed charter-party carrier of passengers shall provide the commission, or an authorized officer or employee of the commission, upon demand, and the order of a magistrate, access to this information. A magistrate may only issue an order, for the purposes of this subdivision, if the magistrate has made the findings required by subdivision (c).

(c) A telephone or telegraph corporation shall refuse telephone service to a new subscriber and shall disconnect telephone service of an existing subscriber only after it is shown that other available enforcement remedies of the commission have failed to terminate unlawful activities detrimental to the public welfare and safety, and upon receipt from any authorized officer or employee of the commission of a writing, signed by a magistrate, as defined by Sections 807 and 808 of the Penal Code, finding that probable cause exists to believe that the subscriber is advertising or holding out to the public to perform, or is performing, charter-party carrier of passengers transportation services without having in force a permit or certificate issued by the commission authorizing those services, or that the telephone service otherwise is being used or is to be used as an instrumentality, directly or indirectly, to violate or to assist in violation of the laws requiring a charter-party carrier of passengers permit or certificate. Included in the writing of the magistrate shall be a finding that there is probable cause to believe that the subject telephone facilities have been or are to be used in the commission or facilitation of holding out to the public to perform, or in performing, charter-party carrier of passengers transportation services without having in force a permit or certificate issued by the commission authorizing those services, and that, absent immediate and summary action, a danger to public welfare or safety will result.

(d) Any person aggrieved by any action taken pursuant to this section shall have the right to file a complaint with the commission and may include therein a request for interim relief. The commission shall schedule a public hearing on the complaint to be held within 21 calendar days of the filing and assignment of a docket number to the complaint. The remedy provided by this section shall be exclusive. No other action at law or in equity shall accrue against any telephone or telegraph corporation because of, or as a result of, any matter or thing done or threatened to be done pursuant to this section.

(e) At any hearing held on a complaint filed with the commission pursuant to subdivision (d), the commission staff shall have the right to participate, including the right to present evidence and argument and to present and cross-examine witnesses. The commission staff shall have both the burden of providing that the use made or to be made of the telephone service is to hold out to the public to perform, or to assist in performing, services as a charter-party carrier of passengers, or that the telephone service is being or is to be used as an instrumentality, directly or indirectly, to violate or to assist in violation of the certification or permitting requirements applicable to charter-party carriers of passengers and that the character of the acts are such that, absent immediate and summary action, a danger to public welfare or safety will result, and the burden of persuading the commission that the telephone services should be refused or should not be restored.

(f) The telephone or telegraph corporation, immediately upon refusal or disconnection of service in accordance with subdivision (c), shall notify the subscriber in writing that the refusal or disconnection of telephone service has been made pursuant to a request of the commission and the writing of a magistrate, and shall include with the notice a copy of this section, a copy of the writing of the magistrate, and a statement that the customer or subscriber may request information from the commission at its San Francisco or Los Angeles office concerning any provision of this section and the manner in which a complaint may be filed.

(g) The provisions of this section are an implied term of every contract for telephone service. The provisions of this section are a part of any application for telephone service. Applicants for, and subscribers and customers of, telephone service have, as a matter of law, consented to the provisions of this section as a consideration for the furnishing of the telephone service.

(h) As used in this section, the terms person, customer, and subscriber include a subscriber to telephone service, any person using the telephone service of a subscriber, an applicant for telephone service, a corporation, as defined in Section 204, a person as defined in Section 205, a limited liability company, a partnership, an association, and includes their lessees and assigns.

(i) (1) As used in this section, telephone corporation means a telephone corporation as defined in Section 234.

(2) As used in this section, telegraph corporation means a telegraph corporation as defined in Section 236.

(j) As used in this section, authorized officer or employee of the commission includes the executive director of the commission or any commission employee designated pursuant to paragraph (5) of subdivision (a) of Section 830.11 of the Penal Code.

(Added by Stats. 2007, Ch. 701, Sec. 2. Effective January 1, 2008.)



5372

Applications for permits and certificates shall be in writing, verified under oath, and shall be in such form, contain such information, and be accompanied by such proof of service upon interested parties as the commission may require.

(Amended by Stats. 1967, Ch. 234.)



5373.1

(a) Each application for a charter-party carrier of passengers certificate or permit shall be accompanied by a filing fee as follows:

(1) Class A certificates (new): one thousand five hundred dollars ($1,500).

(2) Class A certificates (renewal): one hundred dollars ($100).

(3) Class B certificates (new): one thousand dollars ($1,000).

(4) Class B certificates (renewal): one hundred dollars ($100).

(5) Class C certificates (new): one thousand dollars ($1,000).

(6) Class C certificates (renewal): one hundred dollars ($100).

(7) Permits (new): one thousand dollars ($1,000).

(8) Permits (renewal): one hundred dollars ($100).

(b) The commission shall also require each application to be accompanied by a fee to offset the cost of the charter-party carrier bus terminal inspections conducted by the Department of the California Highway Patrol. The fee shall be fifteen dollars ($15) per tour bus, as defined in Section 612 of the Vehicle Code, or a maximum of six thousand five hundred dollars ($6,500) for each operating carrier.

(c) The commission shall require each charter-party carrier that operates tour buses, as defined in Section 612 of the Vehicle Code, to undergo an annual bus terminal inspection conducted by the Department of the California Highway Patrol and to pay an annual fee of fifteen dollars ($15) per tour bus, or a maximum of six thousand five hundred dollars ($6,500), to offset the cost of the inspections.

(d) The commission shall deposit the fees collected pursuant to subdivisions (b) and (c) in the Motor Vehicle Account in the State Transportation Fund to cover the costs of the inspections conducted by the department as specified in subdivisions (b) and (c).

(Amended by Stats. 2014, Ch. 860, Sec. 4. Effective September 30, 2014.)



5373.5

The commission shall not issue or authorize the transfer of any certificate or permit under this chapter to any person or corporation against whom a final judgment has been entered and whose name has been transmitted to the commission pursuant to Section 3716.4 of the Labor Code, unless that judgment has been satisfied or has been discharged in accordance with the bankruptcy laws of the United States.

(Added by Stats. 1991, Ch. 1071, Sec. 11.)



5374

(a) (1) Before a permit or certificate is issued or renewed, the commission shall require the applicant to establish reasonable fitness and financial responsibility to initiate and conduct or continue to conduct the proposed or existing transportation services. The commission shall not issue or renew a permit or certificate pursuant to this chapter unless the applicant meets all of the following requirements:

(A) It is financially and organizationally capable of conducting an operation that complies with the rules and regulations of the Department of the California Highway Patrol governing highway safety.

(B) It is committed to observing the hours of service regulations of state and, where applicable, federal law, for all persons, whether employees or subcarriers, operating vehicles in transportation for compensation under the certificate.

(C) It has a preventive maintenance program in effect for its vehicles used in transportation for compensation that conforms to regulations of the Department of the California Highway Patrol in Title 13 of the California Code of Regulations.

(D) It participates in a program to regularly check the driving records of all persons, whether employees or subcarriers, operating vehicles used in transportation for compensation.

(E) It has a safety education and training program in effect for all employees or subcarriers operating vehicles used in transportation for compensation.

(F) It will maintain its vehicles used in transportation for compensation in a safe operating condition and in compliance with the Vehicle Code and with regulations contained in Title 13 of the California Code of Regulations relative to motor vehicle safety.

(G) It has filed with the commission the certificate of workers compensation insurance coverage or statement required by Section 5378.1.

(H) It has provided the commission an address of an office or terminal where documents supporting the factual matters specified in the showing required by this subdivision may be inspected by the commission and the Department of the California Highway Patrol.

(I) It provides for a mandatory controlled substance and alcohol testing certification program as adopted by the commission pursuant to Section 1032.1.

(J) Subparagraphs (C), (F), and (H) do not apply to a charter-party carrier of passengers engaged in the provision of a hired driver service when a rented motor vehicle is being operated by the hired driver.

(2) With respect to subparagraphs (B) and (F) of paragraph (1), the commission may base a finding on a certification by the commission that an applicant has filed, with the commission, a sworn declaration of ability to comply and intent to comply.

(3) The commission may require, as a precondition to the issuance of a permit or certificate, the procurement of a performance bond sufficient to facilitate the collection of fines, penalties, and restitution related to enforcement actions that can be taken against the applicant.

(b) In addition to the requirements in subdivision (a), charter-party carriers shall meet all other state and, where applicable, federal regulations as prescribed.

(c) The commission may delegate to its executive director or that executive director s designee the authority to issue, renew, or authorize the transfer of, charter-party carrier permits or certificates and to make the findings specified in subdivision (a) that are necessary to that delegated authority.

(Amended by Stats. 2010, Ch. 472, Sec. 4. Effective January 1, 2011.)



5374.5

(a) At the time of each bus terminal inspection conducted by the Department of the California Highway Patrol pursuant to subdivision (c) of Section 34501 of the Vehicle Code, every charter-party carrier of passengers shall furnish both the Department of the California Highway Patrol and the commission a list, prepared under oath, of all vehicles used in transportation for compensation during the period since the last inspection. The commission shall furnish a copy of the list to the carrier s insurer, if the carrier s accident liability protection is provided by a policy of insurance. This subdivision does not apply to a charter-party carrier of passengers engaged in the provision of a hired driver service when a rented motor vehicle is being operated by the hired driver.

(b) If the charter-party carrier s insurer informs the commission that the carrier has failed to obtain insurance coverage for any vehicle reported on the list, the commission may, in addition to any other penalty provided in this chapter, for a first occurrence, suspend the carrier s certificate or permit or impose a fine, or both, and for a second or subsequent occurrence may suspend or revoke the certificate or impose a fine, or both.

(Amended by Stats. 2010, Ch. 472, Sec. 5. Effective January 1, 2011.)



5374.6

Every charter-party carrier earning over three hundred fifty thousand dollars ($350,000) in annual gross operating revenue shall, under oath, file annually a report indicating the number, classification, and compensation of all employees and owner-operator drivers hired or engaged during the reporting period. The commission shall submit a copy of the report to the administrator of the carrier s workers compensation self-insurance plan if the carrier is self-insured, or to the carrier s workers compensation insurer if the carrier s workers compensation protection is provided by a policy or policies of insurance. The commission shall not be obligated to undertake an independent investigation of the adequacy of workers compensation insurance coverage based on the information contained in the report, if the carrier has complied with Section 5378.1.

(Added by Stats. 1989, Ch. 1240, Sec. 5.)



5375

The commission may, with or without hearing, issue or refuse to issue a permit or certificate. If the commission finds that public convenience and necessity require the proposed transportation service and the applicant possess satisfactory fitness and financial responsibility to initiate and conduct the proposed transportation services, and will faithfully comply with the rules and regulations adopted by the commission with respect thereto, it shall issue the permit or certificate to conduct the requested operations, or may issue it for the partial exercise of the privilege sought, and may attach to the permit or certificate such terms and conditions as, in its judgment, are required in the public interest; provided also that the permit or certificate shall not require the filing or publication of time schedules or tariffs. The fact that the applicant for the certificate is, or may later become a holder of a certificate of public convenience and necessity as a passenger stage corporation issued pursuant to the provisions of Article 2 (commencing with Section 1031), Chapter 5, Part 1, Division 1, of this code shall not be deemed inconsistent with the provisions of this section, and such dual authority may be authorized.

(Amended by Stats. 1967, Ch. 234.)



5376

A permit or certificate, or renewal thereof, is effective for three years, unless suspended or revoked by the commission.

(Amended by Stats. 1988, Ch. 324, Sec. 6.)



5377

No permit issued pursuant to this article, or rights to conduct any of the services therein authorized, shall be sold, leased, or assigned, or otherwise transferred or encumbered.

(Added by Stats. 1961, Ch. 2146.)



5377.1

No certificate issued pursuant to, or rights to conduct any of the services authorized by, this article shall be sold, leased, or assigned, or otherwise transferred or encumbered, unless authorized by the commission. A filing fee of three hundred dollars ($300) shall accompany all applications.

(Amended by Stats. 1987, Ch. 660, Sec. 3.)



5378

(a) The commission may cancel, revoke, or suspend any operating permit or certificate issued pursuant to this chapter upon any of the following grounds:

(1) The violation of any of the provisions of this chapter, or of any operating permit or certificate issued thereunder.

(2) The violation of any order, decision, rule, regulation, direction, demand, or requirement established by the commission pursuant to this chapter.

(3) The conviction of the charter-party carrier of passengers of any misdemeanor under this chapter while holding operating authority issued by the commission or the conviction of the carrier or its officers of a felony while holding operating authority issued by the commission, limited to robbery, burglary, larceny, fraud, or intentional dishonesty for personal gain.

(4) The rendition of a judgment against the charter-party carrier of passengers for any penalty imposed under this chapter.

(5) The failure of a charter-party carrier of passengers to pay any fee imposed upon the carrier within the time required by law.

(6) On request of the holder of the permit or certificate.

(7) Failure of a permit or certificate holder to operate and perform reasonable service. That failure may include repeated violations of the Vehicle Code or of regulations contained in Title 13 of the California Code of Regulations relative to motor vehicle safety, by employees of the permitholder or certificate holder, that support an inference of unsafe operation or willful neglect of the public safety by the permitholder or certificate holder.

(8) Consistent failure of the charter-party carrier of passengers to maintain its vehicles in a safe operating condition and in compliance with the Vehicle Code and with regulations contained in Title 13 of the California Code of Regulations relative to motor vehicle safety, as shown by the records of the commission, the Department of Motor Vehicles, the Department of the California Highway Patrol, or the carrier. This paragraph does not apply to a charter-party carrier of passengers engaged in the provision of a hired driver service when a rented motor vehicle is being operated by the hired driver.

(9) The knowing and willful filing of a false report that understates revenues and fees.

(10) Failure of a permit or certificate holder, or of any of its employees, to follow any order, decision, rule, regulation, direction, demand, ordinance, or other requirement established by the governing body of an airport, including solicitation practices.

(b) The commission may levy a civil penalty of up to seven thousand five hundred dollars ($7,500) upon the holder of an operating permit or certificate issued pursuant to this chapter, for any of the grounds specified in subdivision (a), as an alternative to canceling, revoking, or suspending the permit or certificate. The commission may also levy interest upon the civil penalty, which shall be calculated as of the date on which the civil penalty is unpaid and delinquent. The commission shall deposit at least monthly all civil penalties and interest collected pursuant to this section into the General Fund.

(Amended by Stats. 2010, Ch. 472, Sec. 6. Effective January 1, 2011.)



5378.1

(a) Beginning July 1, 1990, and continuing thereafter, every charter-party carrier shall file with the commission one of the following:

(1) A certificate of workers compensation coverage for its employees issued by an admitted insurer.

(2) A certification of consent to self-insure issued by the Director of Industrial Relations.

(3) A statement under penalty of perjury, stating that, in its operations as a charter-party carrier, it does not employ any person in any manner so as to become subject to the workers compensation laws of this state.

(b) The workers compensation certified to under paragraph (1) of subdivision (a) shall be effective until canceled. Cancellation shall require 30 days advance notice.

(c) If, after filing the statement described in paragraph (3) of subdivision (a), the carrier becomes subject to the workers compensation laws of this state, the carrier shall promptly notify the commission that the carrier is withdrawing its statement under paragraph (3) of subdivision (a), and shall simultaneously file the certificate described in either paragraph (1) or (2) of subdivision (a).

(d) The commission may adopt rules and regulations that it determines to be necessary to carry out this section.

(Added by Stats. 1989, Ch. 1240, Sec. 6.)



5378.5

(a) Upon receipt of a written recommendation from the Department of the California Highway Patrol that the certificate or permit of a charter-party carrier be suspended either (1) for failure to maintain any vehicle used in transportation for compensation in a safe operating condition or to comply with the Vehicle Code or with regulations contained in Title 13 of the California Code of Regulations relative to motor carrier safety if that failure is either a consistent failure or presents an imminent danger to public safety, or (2) for failure to enroll all drivers in the pull notice system as required by Section 1808.1 of the Vehicle Code, the commission shall, pending a hearing in the matter pursuant to subdivision (d), suspend the carrier s certificate or permit. The written recommendation shall specifically indicate compliance with subdivision (c).

(b) A carrier whose certificate or permit is suspended pursuant to subdivision (a) may obtain a reinspection of its terminal and vehicles by the department, by submitting a written request for reinstatement to the commission and paying a reinstatement fee of one thousand dollars ($1,000). The commission shall deposit all reinstatement fees collected pursuant to this subdivision in the Public Utilities Commission Transportation Reimbursement Account. The commission shall then forward a request for reinspection to the department which shall then perform a reinspection within a reasonable time. The commission shall reinstate a carrier s certificate or permit suspended under subdivision (a) promptly upon receipt of a written recommendation from the department that the carrier s safety compliance has improved to the satisfaction of the department, unless the certificate or permit is suspended for another reason, or has been revoked.

(c) Before transmitting a recommendation pursuant to subdivision (a) to the commission, the Department of the California Highway Patrol shall notify the charter-party carrier in writing of all of the following:

(1) That the department has determined that the carrier s safety record is unsatisfactory, furnishing a copy of any documentation or summary of any other evidence supporting the determination.

(2) That the determination may result in suspension or revocation of the carrier s certificate or permit by the commission.

(3) That the carrier may request a review of the determination by the department within five days of its receipt of the notice required under this subdivision. If a review pursuant to this paragraph is requested by the carrier, the department shall conduct and evaluate that review prior to transmitting any notification to the commission pursuant to subdivision (a).

(d) Whenever the commission suspends the certificate or permit of any charter-party carrier pursuant to subdivision (a), the commission shall furnish the carrier written notice of the suspension and shall hold a hearing within a reasonable time, not to exceed 21 days, after a written request therefor is filed with the commission, with a copy thereof furnished to the Department of the California Highway Patrol. At the hearing, the carrier shall show cause why the suspension should not be continued. At the conclusion of the hearing, the commission may, in addition to any other penalty provided in this chapter, terminate the suspension, continue the suspension in effect, or revoke the certificate or permit. The commission may revoke the certificate or permit of any carrier suspended pursuant to subdivision (a) at any time 90 days or more after its suspension if the commission has not received a written recommendation for reinstatement from the department and the carrier has not filed a written request for a hearing with the commission.

(e) If the commission, after a hearing, finds that a charter-party carrier has continued to operate as such a carrier after its certificate or permit has been suspended pursuant to subdivision (a), the commission shall do one of the following:

(1) Revoke the operating certificate or permit of the carrier.

(2) Impose upon the holder of the certificate or permit a civil penalty of not less than one thousand five hundred dollars ($1,500) nor more than seven thousand five hundred dollars ($7,500) for each day of unlawful operations.

(Amended by Stats. 2009, Ch. 263, Sec. 2. Effective January 1, 2010.)



5378.6

(a) The commission shall deny a new or renewal application for a charter-party carrier certificate or permit upon receipt of a written recommendation from the Department of the California Highway Patrol that specifically indicates compliance with subdivision (b), and indicates that the applicant has failed to do either of the following:

(1) Maintain any vehicle used in transportation for compensation in a safe operating condition or to comply with the Vehicle Code or the regulations contained in Title 13 of the California Code of Regulations relative to motor carrier safety. This paragraph does not apply to a charter-party carrier of passengers engaged in the provision of a hired driver service when a rented motor vehicle is being operated by the hired driver.

(2) Enroll all drivers in the Department of Motor Vehicles Employer Pull Notice Program implementing Section 1808.1 of the Vehicle Code.

(b) Before transmitting a recommendation pursuant to subdivision (a) to the commission, the Department of the California Highway Patrol shall notify the applicant for the charter-party carrier certificate or permit of all of the following in writing:

(1) That the department has determined that the applicant s safety record is unsatisfactory, furnishing a copy of any documentation or summary of any other evidence supporting the determination.

(2) That the determination may result in a denial of the applicant s certificate or permit by the commission.

(3) That the applicant may request a review of the determination by the department within five days of its receipt of the notice required under this subdivision. The department shall, upon request, conduct and evaluate that review prior to transmitting any notification to the commission pursuant to subdivision (a).

(c) Whenever the commission denies an application for renewal pursuant to subdivision (a), the commission shall furnish the charter-party carrier written notice of the denial and shall hold a hearing within a reasonable time, not to exceed 21 days, after a written request is filed with the commission, with a copy thereof furnished to the Department of the California Highway Patrol. At the hearing, the carrier shall show cause why the denial was improper or unwarranted. At the conclusion of the hearing, the commission may, in addition to any other remedy provided in this part, reverse the denial, or sustain the denial.

(d) Any applicant for a charter-party carrier certificate or permit denied pursuant to subdivision (a), whose denial has not been reversed as a result of the hearing provided for in subdivision (c), that wishes to obtain a certificate or permit shall reapply for the desired authority.

(Amended by Stats. 2010, Ch. 472, Sec. 7. Effective January 1, 2011.)



5378.7

(a) Upon receipt of a stop order issued by the Director of Industrial Relations pursuant to Section 3710.1 of the Labor Code, the commission shall investigate to determine whether the charter-party carrier of passengers has filed a false statement relative to workers compensation insurance coverage, in violation of statute, or rules or orders of the commission. If, after notice and opportunity to be heard, the commission determines that there has been a violation of statute, or rules or orders of the commission, the commission shall impose appropriate penalties, which may include a fine and suspension of operating authority for a violation.

(b) Upon receipt of a complaint from the Director of Industrial Relations, that a final judgment has been entered against any charter-party carrier of passengers as a result of an award having been made to an employee pursuant to Section 3716.2 of the Labor Code, the commission shall, 30 days from the date the carrier is mailed the notice, revoke the carrier s permit unless the judgment has been satisfied or has been discharged in accordance with the bankruptcy laws of the United States or the carrier requests a hearing pursuant to subdivision (c).

(c) Within seven days of receipt of a complaint from the Director of Industrial Relations that a final judgment has been entered against any charter-party carrier of passengers as a result of an award having been made to an employee pursuant to Section 3716.2 of the Labor Code, the commission shall furnish the carrier named in the final judgment written notice of the right to a hearing regarding the complaint and the procedure to follow to request a hearing. The notice shall state that the commission must revoke the carrier s permit to operate pursuant to subdivision (b) after 30 days from the date the notice is mailed unless the carrier provides proof that the judgment is satisfied or has been discharged in accordance with the bankruptcy laws of the United States and the commission has been so notified seven days prior to the conclusion of the 30-day waiting period. The notice shall also inform the carrier of a right to a hearing and the procedures to follow to request a hearing. The carrier shall have 10 days from the date the notice is sent by the commission to request a hearing. The request for the hearing shall stay the revocation. The hearing shall be held within 30 days of the receipt of the request. If the commission finds that an unsatisfied judgment exists concerning a debt arising under Section 3717 of the Labor Code, the commission shall immediately revoke the carrier s permit.

(Added by Stats. 1991, Ch. 1071, Sec. 12.)



5379

After the cancellation or revocation of a permit or certificate, or during the period of its suspension, or after the expiration of its permit or certificate, it is unlawful for a charter-party carrier of passengers to conduct any operations as a carrier. The commission may either grant or deny an application for a new permit or certificate whenever it appears that a prior permit or certificate of the applicant has been canceled or revoked pursuant to Section 5378 or whenever it appears, after hearing, that as a prior permit or certificate holder, the applicant engaged in any of the unlawful activities set forth in Section 5378 for which his or her permit or certificate might have been canceled or revoked.

(Amended by Stats. 1990, Ch. 1014, Sec. 2.)



5379.5

The commission may, on a complaint alleging that any corporation or person is operating as a charter-party carrier of passengers without a valid certificate or permit in violation of this chapter, or on its own motion without a complaint, with or without notice of a hearing, order the corporation or person so operating to cease and desist from that operation until the commission makes and files its decision in the matter or until further order of the commission.

(Added by Stats. 1987, Ch. 378, Sec. 3.)






ARTICLE 3. Regulation of Charter-Party Carriers of Passengers

5381

To the extent that such is not inconsistent with the provisions of this chapter, the commission may supervise and regulate every charter-party carrier of passengers in the State and may do all things, whether specifically designated in this part, or in addition thereto, which are necessary and convenient in the exercise of such power and jurisdiction.

(Added by Stats. 1961, Ch. 2146.)



5381.5

(a) The commission shall, by rule or other appropriate procedure, ensure that every charter-party carrier of passengers operates on a prearranged basis within the state, consistent with Section 5360.5. The commission shall require every charter-party carrier of passengers to include on a waybill or trip report at least all of the following:

(1) The name of at least one passenger in the traveling party, or identifying information of the traveling party s affiliation, along with the point of origin and destination of the passenger or traveling party.

(2) Information as to whether the transportation was arranged by telephone, written contract, or electronic communication.

(b) A waybill or trip report may be kept in electronic or hardcopy format. When requested by any commission or airport enforcement officer or any official of a city, county, or city and county authorized to inspect a waybill or trip report pursuant to subdivision (h) of Section 5371.4, the waybill or trip report may be provided in either electronic or hardcopy format.

(c) A charter-party carrier of passengers shall produce in its office a hardcopy of any waybill or trip report when requested by the commission or one of its authorized representatives pursuant to Section 5389.

(d) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 1) and added by Stats. 2012, Ch. 341, Sec. 2. Effective January 1, 2013. Section operative January 1, 2014, by its own provisions.)



5382

To the extent that such are not inconsistent with the provisions of this chapter, all general orders, rules and regulations, applicable to the operations of carriers of passengers under authority of certificates of public convenience and necessity issued pursuant to the provisions of Article 2 (commencing at Section 1031), Chapter 5, Part 1, Division 1 of this code, unless otherwise ordered by the commission shall apply to charter-party carriers of passengers.

(Added by Stats. 1961, Ch. 2146.)



5383

The commission shall create the following classifications or types of certificates for charter-party carriers of passengers:

Class A:? from any point or points within the state to other points in or out of this state, including, but not limited to, the conduction of round-trip sightseeing tour service.

Class B:? from any point within the territory of origin specified in the certificate to any points in the state, or territory of origin.

Class C:? services provided incidental to commercial balloon operations, commercial river rafting, or skiing where no additional compensation is provided for the transportation.

(Amended by Stats. 1994, Ch. 456, Sec. 5. Effective January 1, 1995.)



5384

The commission shall issue permits to persons, who are otherwise qualified, whose passenger carrier operations fall into the following categories:

(a) Specialized carriers, who do not hold themselves out to serve the general public, but only provide service under contract with industrial and business firms, governmental agencies, and private schools or who only transport agricultural workers to and from farms for compensation or who only conduct transportation services, which are incidental to another business. This permit shall be designated as a Z permit.

(b) Carriers using only vehicles under 15-passenger seating capacity. This permit shall be designated as a P permit.

(c) Carriers conducting round-trip sightseeing tour service. This permit shall be designated as an S permit.

(Amended by Stats. 1994, Ch. 456, Sec. 6. Effective January 1, 1995.)



5384.1

(a) At the time transportation service is prearranged or the contract of carriage is made, the charter-party carrier of passengers shall ask the chartering party and, upon being asked, the chartering party shall disclose to the charter-party carrier of passengers, whether the following are true:

(1) Alcoholic beverages will be served by the chartering party or be transported in the passenger compartment of the vehicle during transportation.

(2) A member of the party to be provided with transportation services will be under 21 years of age.

(b) If, at the time transportation was prearranged with the charter-party carrier of passengers, the chartering party discloses that alcoholic beverages will be served or transported in the passenger compartment and a member of the party is under 21 years of age, each of the following applies:

(1) The charter-party carrier of passengers, at the time transportation services are arranged, shall notify the chartering party of all of the following:

(A) A designee who is 25 years of age or older shall be present whenever persons under 21 years of age who are not accompanied by a parent or legal guardian are being transported.

(B) The designee shall make reasonable efforts to ensure compliance with all laws prohibiting the consumption of alcoholic beverages by persons under 21 years of age who are members of the party and are not accompanied by a parent or legal guardian.

(C) The designee shall check the identifications of all passengers to determine who is under 21 years of age and shall read the statement specified in paragraph (7) to each passenger in the party who is under 21 years of age. The driver shall not commence transport until the designee has verified with the driver that the designee has checked the identifications of all passengers and has read the statement. If passengers are picked up at more than one location, the driver shall not commence transport from the subsequent location until the designee has verified with the driver that the designee has checked the identifications of all passengers boarding the vehicle at that location and has read the statement to all passengers boarding the vehicle at that location.

(D) The designee shall notify the driver of the vehicle if, at any time during the trip, a passenger in their party who is under 21 years of age is consuming or has consumed alcoholic beverages.

(E) The designee shall be responsible for any reasonably foreseeable personal injury or property damage that is proximately caused by the consumption of alcoholic beverages by a person under 21 years of age while being supplied with transportation services if the designee knew or reasonably should have known that the person is under 21 years of age or has consumed alcoholic beverages while being supplied with transportation services.

(F) If a trip is terminated because of the consumption of alcoholic beverages by a person under 21 years of age who is a member of their party, the designee s responsibility for that minor shall continue until that person who is under 21 years of age is returned safely to his or her home or entrusted into the care of his or her parent or legal guardian or taken to a location reasonably believed to be safer than his or her home.

(2) (A) The charter-party carrier of passengers shall provide a copy of the written form described in paragraph (4) to the chartering party and shall verify the written form has been returned with the signature of the designee no later than 72 hours prior to the commencement of the travel date. If the transportation service is prearranged within 72 hours of the travel date, the charter-party carrier of passengers shall immediately provide the written form described in paragraph (4) to the chartering party as a stand-alone form separate from the contract of carriage, to be returned prior to the commencement of transportation services with the signature of the designee. A charter-party carrier of passengers may supply the chartering party with additional forms for a replacement designee in the event the planned designee is unable to accompany the party during transport. The charter-party carrier of passengers shall verify the written form of a replacement designee has been returned with the signature of the replacement designee no later than 72 hours prior to the commencement of the travel date.

(B) (i) If the charter-party carrier of passengers does not provide the written notice specified in subparagraph (A), and the designee does not return the signed form prior to the commencement of the transport, the charter-party carrier of passengers shall do any of the following:

(I) Provide a designee who is not the driver and shall incur any and all liabilities of that designee.

(II) Remove and lock all alcoholic beverages in the vehicle s trunk or other locked compartment.

(III) Prohibit all persons under 21 years of age from boarding the vehicle.

(IV) Cancel the trip and refund all payments for the transportation services.

(ii) A charter-party carrier of passengers that fails to comply with clause (i) shall incur the liabilities of a designee.

(3) The charter-party carrier of passengers shall inform the driver of the vehicle that alcohol will be present and that there will be persons under 21 years of age present during the provision of transportation services and the name of the designee.

(4) The driver of the vehicle shall obtain the designee s signature or initials on a written form indicating the designee s acknowledgment and agreement to all of the following:

(A) Alcoholic beverages will be served by the chartering party or be transported in the passenger compartment of the vehicle during transportation.

(B) A member of the party to be provided with transportation services will be under 21 years of age.

(C) The person signing or initialing is the designee and is 25 years of age or older.

(D) The designee shall make reasonable efforts to ensure compliance with all laws prohibiting the consumption of alcoholic beverages by persons under 21 years of age who are members of the party and are not accompanied by a parent or legal guardian.

(E) The designee must check the identifications of all passengers to determine who is under 21 years of age and shall read the statement specified in paragraph (7) to each passenger in the party who is under 21 years of age. The driver will not commence transportation services until the designee has verified with the driver that the designee has checked the identifications of all passengers and has read the statement. If passengers are to be picked up at more than one location, the driver will not commence transport from the subsequent location until the designee has verified with the driver that the designee has checked the identifications of all passengers boarding the vehicle at that location and has read the statement to all passengers boarding the vehicle at that location.

(F) The designee is responsible for notifying the driver of the vehicle if, at any time during the trip, a passenger in their party who is under 21 years of age is consuming or has consumed alcoholic beverages and that the designee is in violation of the law if he or she fails to notify the driver.

(G) The designee is legally responsible for any reasonably foreseeable personal injury or property damage that is proximately caused by the consumption of alcoholic beverages by a person under 21 years of age while being supplied with transportation services if the designee knew or reasonably should have known that the person is under 21 years of age and is consuming or has consumed alcoholic beverages while being supplied with transportation services.

(H) If a trip is terminated because of the consumption of alcoholic beverages by a person under 21 years of age who is a member of their party, the designee s responsibility for that person under 21 years of age continues until that person who is under 21 years of age is returned safely to his or her home or entrusted into the care of his or her parent or legal guardian or taken to a location reasonably believed to be safer than his or her home.

(5) The designee shall be a passenger of the vehicle during the provision of transportation services and shall make reasonable efforts to ensure the lawful conduct of all persons in the vehicle who are members of the party who are under 21 years of age and who are not accompanied by a parent or legal guardian.

(6) (A) The designee shall make reasonable efforts to ensure compliance with all laws related to the consumption of alcoholic beverages by persons in the party who are under 21 years of age and who are not accompanied by a parent or legal guardian.

(B) The designee shall make reasonable efforts to ensure compliance with all laws prohibiting the providing of alcoholic beverages to persons under 21 years of age by adult members of the party who are 21 years of age or older.

(C) If a person under 21 years of age is accompanied by a parent or legal guardian, then the parent or legal guardian shall make reasonable efforts to ensure that person complies with laws prohibiting the consumption of alcoholic beverages.

(D) A designee or, when present, the parent or legal guardian who fails to act reasonably shall be responsible for any reasonably foreseeable personal injury or property damage that is proximately caused by a violation of laws prohibiting the consumption of alcoholic beverages by a person under 21 years of age when alcoholic beverages are consumed during the provision of transportation services if the designee, parent, or legal guardian knew or reasonably should have known that the person is under 21 years of age and is consuming or has consumed alcoholic beverages during the provision of transportation services.

(E) Nothing in this paragraph limits the right of a designee to seek indemnity from any person, corporation, or other entity other than the charter-party carrier of passengers.

(F) Nothing in this section relieves a passenger of legal responsibility for his or her own conduct.

(7) (A) The designee shall read the following statement to those persons under 21 years of age:

Consumption of alcoholic beverages by persons under 21 years of age is illegal. It is also illegal for an adult to provide alcoholic beverages to a person under 21 years of age. If you consume alcoholic beverages, this trip will be terminated and all payments for transportation services shall be forfeited and not subject to refund.

(B) The terms of the statement required to be read pursuant to subparagraph (A) shall be a part of the contract of carriage between the charter-party carrier of passengers and the chartering party.

(8) (A) If, during the course of providing transportation services, any person under 21 years of age is found to be, or to have been, consuming any alcoholic beverage, the designee shall immediately notify the driver and the driver shall terminate the trip. All passengers, including all passengers of a joint carriage if more than one party is participating in the trip, shall be brought back to the point of origin of the trip. All payment for transportation services shall be forfeited and not subject to refund.

(B) Should the designee, or when present, the parent or legal guardian, fail to inform the driver, or if the designee, parent, or legal guardian permits the drinking of alcoholic beverages by persons under 21 years of age to occur in the vehicle, the designee, parent, or legal guardian shall be subject to prosecution for violation of subdivision (a) of Section 25658 of the Business and Professions Code.

(c) If, at the time transportation is prearranged with the charter-party carrier of passengers, the chartering party discloses that alcoholic beverages will be served or transported in the passenger compartment, but that no member of the party is or will be under 21 years of age, each of the following applies:

(1) If the driver has reason to believe that passengers under 21 years of age will be present during transportation services, the driver shall verify the age of all passengers to be transported in the vehicle with the chartering party or designee.

(2) If any passenger is under 21 years of age, the failure to disclose the age of this passenger is a violation of the contract of carriage, and transportation services shall be terminated, and no refund given, unless all alcoholic beverages are removed and locked in the vehicle trunk or other locked compartment.

(d) If, at the time transportation is prearranged with the charter-party carrier of passengers, the chartering party discloses that a member of the party is under 21 years of age, but that no alcoholic beverages will be served or transported in the passenger compartment, each of the following applies:

(1) If the driver of the vehicle has reason to believe that alcoholic beverages are, or will be, transported in the vehicle and accessible to passengers, the driver shall verify whether alcoholic beverages were brought into the vehicle.

(2) If alcoholic beverages were brought into the vehicle without prior notification to the charter-party carrier of passengers, that act is a violation of the contract of carriage, and the transportation services shall be terminated, and no refund given, unless all alcoholic beverages are removed and locked in the vehicle trunk or other locked compartment.

(e) (1) If the driver is informed or learns that alcoholic beverages will be served or transported in the passenger compartment and a member of the party is under 21 years of age, the failure by the driver to do any of the following is a misdemeanor:

(A) To commence or continue transport without a designee who is 25 years of age or older present, unless the person who is under 21 years of age is accompanied by a parent or guardian.

(B) To commence transport without obtaining the designee s signature or initials on the form described in paragraph (4) of subdivision (b).

(C) To commence transport without the designee verifying to the driver that the designee has checked the identifications of all passengers to determine who is under 21 years of age and read the statement specified in paragraph (7) of subdivision (b) to each member of the party who is under 21 years of age.

(D) To not terminate the trip and to return the chartering party to the place of origin if informed by the designee or, if present, a parent or guardian, that a person under 21 years of age is consuming or has consumed alcoholic beverages or by otherwise learning that a person under 21 years of age is consuming or has consumed alcoholic beverages.

(2) If the driver is informed or learns that alcoholic beverages will be served or transported in the passenger compartment and is informed that no member of the party is under 21 years of age, the failure to do any of the following is a misdemeanor:

(A) To fail to take reasonable steps to verify the age of any passenger reasonably believed to be under 21 years of age.

(B) To commence transport if a party member is under 21 years of age, unless all alcoholic beverages are removed and locked in the vehicle trunk or other locked compartment.

(C) To not terminate the trip and to return the chartering party to the place of origin if the driver learns that a person under 21 years of age is consuming or has consumed alcoholic beverages.

(3) If the driver is informed or learns that one or more members of the party are under 21 years of age and is informed that no alcoholic beverages will be served or transported in the passenger compartment, the failure to do any of the following is a misdemeanor.

(A) If the driver reasonably believes that alcoholic beverages were brought into the vehicle, to fail to take reasonable steps to verify that no alcoholic beverages were brought into the vehicle.

(B) To commence or continue transport if the driver learns that alcoholic beverages were brought onto the vehicle, unless all alcoholic beverages are removed and locked in the vehicle trunk or other locked compartment.

(f) A failure by the designee to do any of the following is a misdemeanor:

(1) To check the identifications of all passengers to determine who is under 21 years of age.

(2) To read the statement specified in paragraph (7) of subdivision (b) to each passenger in the party who is under 21 years of age.

(3) To notify the driver of the vehicle if, at any time during the trip, a passenger in the designee s party who is under 21 years of age is consuming or has consumed alcoholic beverages.

(4) Upon termination of a trip because of the consumption of alcoholic beverages by a person under 21 years of age, to safely return any person under 21 years of age who is a member of the designee s party to his or her home, to take him or her to a location reasonably believed to be safer than his or her home, or to entrust him or her into the care of his or her parent or legal guardian.

(g) When present, the failure of a parent or guardian to notify the driver when a member of the party who is under 21 years of age and for whom the parent or guardian is responsible is consuming or has consumed alcoholic beverages during the provision of transportation services is guilty of a misdemeanor.

(h) If the commission, after a hearing, finds that a charter-party carrier of passengers or the driver of a charter-party carrier of passengers has violated this section, the commission shall do the following:

(1) For a first violation, the commission shall impose a civil penalty of not more than two thousand dollars ($2,000) upon the carrier, as determined appropriate by the commission.

(2) For a second violation, the commission shall impose a civil penalty of not more than two thousand dollars ($2,000) upon the carrier or may suspend the carrier s certificate or permit for not more than 30 days, or both, as determined appropriate by the commission.

(3) For a third violation, the commission shall revoke the carrier s certificate or permit.

(i) The authority granted the commission in subdivision (h) is in addition to any authority the commission has to enforce the requirements of this chapter, and the commission may impose any penalties available pursuant to this chapter for a violation of this section.

(j) Nothing in this section shall change the liability of a party knowingly furnishing the alcoholic beverage to a person who they know or reasonably should know to be under 21 years of age.

(Repealed and added by Stats. 2012, Ch. 461, Sec. 4. Effective January 1, 2013.)



5384.2

A school, school district, or the state is not liable for transportation services provided by an operator of a charter-party carrier operating a motor vehicle as specified in subdivision (k) of Section 545 of the Vehicle Code for which the school or school district has not contracted, arranged, or otherwise provided.

(Added by Stats. 2008, Ch. 649, Sec. 2. Effective January 1, 2009. See same-numbered section added by Stats. 2014, Ch. 860.)



5384.2

(a) Every charter-party carrier of passengers shall furnish the commission annually with a list, prepared under oath, of all vehicles used in transportation for compensation during the preceding year. The list shall include and identify each modified limousine and the terminal location of each modified limousine. The commission shall furnish a copy of this list identifying each modified limousine and its terminal location to the Department of the California Highway Patrol.

(b) The commission shall not issue or continue in effect any permit, certificate, or authority of a charter-party carrier of passengers that has not submitted fees required for inspection pursuant to Section 34500.4 of the Vehicle Code and any associated penalties, if applicable.

(c) Not later than January 1, 2015, the commission shall provide the Department of the California Highway Patrol with a list of each charter-party carrier s modified limousines and their terminal locations in order for the department to promulgate regulations pursuant to Section 34500.4 of the Vehicle Code.

(Added by Stats. 2014, Ch. 860, Sec. 5. Effective September 30, 2014. See same-numbered section added by Stats. 2008, Ch. 649.)



5384.5

If the driver of any charter-party carrier of passengers for hire operating under a valid certificate or permit, or any officer, director, agent, or employee of a charter-party carrier of passengers operating vehicles used in the transportation of passengers for hire under such a certificate or permit, is convicted of a violation of Section 23225 of the Vehicle Code, the commission, after a hearing, shall do the following:

(a) For a first offense, the commission may impose a civil penalty of not more than two thousand dollars ($2,000) upon the carrier, as determined appropriate by the commission.

(b) For a second offense, the commission may impose a civil penalty of not more than two thousand dollars ($2,000) upon the carrier or suspend the carrier s certificate or permit for not more than 30 days, or both, as determined appropriate by the commission.

(c) For a third offense, the commission shall revoke the carrier s certificate or permit.

(Amended by Stats. 2012, Ch. 461, Sec. 5. Effective January 1, 2013.)



5385

A charter-party carrier of passengers, except those engaged in the provision of a hired driver service when a rented motor vehicle is being operated by the hired driver, shall not operate any motor vehicle on any public highway unless there is displayed on the vehicle a distinctive identifying symbol in the form prescribed by the commission, showing the classification to which the carrier belongs. Such an identifying symbol shall not be displayed on any vehicle until a permit or certificate of public convenience and necessity under this chapter has been issued to the carrier. The identifying symbol displayed by charter-party carriers subject to the Interstate Commerce Commission shall serve in lieu of the display requirements of this section.

(Amended by Stats. 2010, Ch. 472, Sec. 8. Effective January 1, 2011.)



5385.5

For motor vehicles designed to carry not more than eight passengers, including the driver, the commission shall issue a suitable decal for purposes of Section 5385, for each vehicle registered with the commission and operated by a charter-party carrier of passengers holding a valid permit or certificate of public convenience and necessity. The decal with an identifying symbol shall be a minimum size of two and one-half inches by six inches, and shall be affixed to the lower right hand corner of the rear bumper of the vehicle.

(Amended by Stats. 1990, Ch. 434, Sec. 1.)



5385.7

A charter-party carrier shall not operate a modified limousine, as defined in Section 5361, unless the modified limousine is equipped with emergency exits at the rear of the vehicle as required pursuant to Article 3.4 (commencing with Section 27375) of Chapter 5 of Division 12 of the Vehicle Code. The commission shall adopt rules to implement this section.

(Amended by Stats. 2014, Ch. 860, Sec. 7. Effective September 30, 2014.)



5386

(a) Every charter-party carrier of passengers, including a charter-party carrier that operates a limousine, shall include the number of its permit or certificate in every written or oral advertisement of the services it offers.

(b) For the purposes of this subdivision, advertisement includes, but is not limited to, the issuance of any card, sign, or device to any person, the causing, permitting, or allowing the placement of any sign or marking on or in any building or structure, or in any media form, including newspaper, magazine, radiowave, satellite signal, or any electronic transmission, or in any directory soliciting charter-party transportation services subject to this chapter.

(Amended by Stats. 2007, Ch. 701, Sec. 3. Effective January 1, 2008.)



5386.5

No charter-party carrier of passengers shall advertise its services, or in any manner represent its services, as being a taxicab or taxi service. For the purposes of this section, advertise includes any business card, stationery, brochure, flyer, circular, newsletter, fax form, printed or published paid advertisement in any media form, or telephone book listing.

(Added by Stats. 2003, Ch. 658, Sec. 1. Effective January 1, 2004.)



5387

(a) It is unlawful for the owner of a charter-party carrier of passengers to permit the operation of a vehicle upon a public highway for compensation without (1) having obtained from the commission a certificate or permit pursuant to this chapter, (2) having complied with the vehicle identification requirements of Section 5385 or 5385.5, and (3) having complied with the accident liability protection requirements of Section 5391.

(b) A person who drives a bus for a charter-party carrier without having a current and valid driver s license of the proper class, a passenger vehicle endorsement, or the required certificate shall be suspended from driving a bus of any kind, including, but not limited to, a bus, schoolbus, school pupil activity bus, or transit bus, with passengers for a period of five years pursuant to Section 13369 of the Vehicle Code.

(c) (1) A charter-party carrier shall have its authority to operate as a charter-party carrier permanently revoked by the commission or be permanently barred from receiving a permit or certificate from the commission if it commits any of the following acts:

(A) Operates a bus without having been issued a permit or certificate from the commission.

(B) Operates a bus with a permit that was suspended by the commission pursuant to Section 5378.5.

(C) Commits three or more liability insurance violations within a two-year period for which it has been cited.

(D) Operates a bus with a permit that was suspended by the commission during a period that the charter-party carrier s liability insurance lapsed for which it has been cited.

(E) Knowingly employs a busdriver who does not have a current and valid driver s license of the proper class, a passenger vehicle endorsement, or the required certificate to drive a bus.

(F) Has one or more buses improperly registered with the Department of Motor Vehicles.

(2) The commission shall not issue a new permit or certificate to operate as a charter-party carrier if any officer, director, or owner of that charter-party carrier was an officer, director, or owner of a charter-party carrier that had its authority to operate as a charter-party carrier permanently revoked by the commission or that was permanently barred from receiving a permit or certificate from the commission pursuant to this subdivision.

(d) An officer of the Department of the California Highway Patrol may impound a bus of a charter-party carrier for 30 days pursuant to Section 14602.9 of the Vehicle Code if the officer determines that any of the following violations occurred while the busdriver was operating the bus of a charter-party carrier:

(1) The driver was operating the bus of a charter-party carrier when the charter-party carrier did not have a permit or certificate issued by the commission.

(2) The driver was operating the bus of a charter-party carrier when the charter-party carrier was operating the bus with a suspended permit or certificate from the commission.

(3) The driver was operating the bus of a charter-party carrier without having a current and valid driver s license of the proper class, a passenger vehicle endorsement, or the required certificate.

(Amended by Stats. 2014, Ch. 860, Sec. 8. Effective September 30, 2014.)



5387.3

(a) A charter-party carrier described in subdivision (c) of Section 5387, that has received a notice of refusal or revocation of its permit to operate, may submit to the commission, within 15 days after the mailing of the notice, a written request for a hearing. The charter-party carrier shall furnish a copy of the request to the Department of the California Highway Patrol at the same time that it makes its request for a hearing to the commission. Failure to request a hearing, in writing, within the 15-day period is a waiver of the right to a hearing.

(b) Upon receipt by the commission of the hearing request, the commission shall hold a hearing within a reasonable time, not to exceed 21 days, and may appoint a hearing officer to conduct the hearing. At the hearing, the burden of proof is on the charter-party carrier to prove that it was not in violation of subdivision (c) of Section 5387.

(c) The refusal to, or revocation of, the permit to operate, may only be rescinded by the hearing officer if the charter-party carrier proves that it was not in violation of subdivision (c) of Section 5387, and that the basis of the refusal or revocation resulted from a factual error.

(Added by Stats. 2009, Ch. 248, Sec. 2. Effective January 1, 2010.)



5387.5

When the commission or an employee of the commission determines that any person or corporation is holding itself out as a charter-party carrier of passengers without a certificate or permit to so operate, the carrier shall pay the commission the fee established pursuant to Section 421 for the period during which it operated without authority, up to a maximum of three years, which fee shall be deposited in the Public Utilities Commission Transportation Reimbursement Account.

(Added by Stats. 1990, Ch. 518, Sec. 2.5. Effective August 13, 1990.)



5389

(a) The commission, each commissioner, and each officer and person employed by the commission may, at any time have access to the land, buildings, or equipment of a charter-party carrier of passengers used in connection with the operation of its business and may inspect the accounts, books, papers, and documents of the carrier. Any inspection by the commission may include photocopying or the electrostatic or photostatic reproduction of documents either at the premises of the carrier or the offices of the commission, at the option of the carrier. The commission shall reimburse the carrier for any copying or reproduction expenses incurred by it at the direction of the commission.

(b) Subdivision (a) also applies to access to property and inspections of the accounts, books, papers, and documents of any business which is a subsidiary or affiliate of, or a corporation which holds a controlling interest in, a charter-party carrier of passengers with respect to any transaction between the carrier and the subsidiary, affiliate, or holding corporation.

(c) Subdivisions (a) and (b) also apply to any person or corporation engaged in the transportation of persons by motor vehicle for compensation, which the commission, or an officer or person employed by the commission, determines is holding itself out as a charter-party carrier of passengers.

(Amended by Stats. 1990, Ch. 518, Sec. 2.4. Effective August 13, 1990.)






ARTICLE 4. Accident Liability Protection

5391

The commission shall, in granting permits or a certificate pursuant to this chapter, require the charter-party carrier of passengers to procure, and to continue in effect during the life of the permit or certificate, adequate protection against liability imposed by law upon the charter-party carrier of passengers for the payment of damages for personal bodily injuries, including death resulting therefrom, protection against a total liability of the charter-party carrier of passengers on account of bodily injuries to, or death of, more than one person as a result of any one accident, and protection against damage or destruction of property. The minimum requirements for such assurances of protection against liability shall not be less than the requirements which are applicable to operations conducted under certificates of public convenience and necessity issued pursuant to the provisions of Article 2 (commencing with Section 1031), Chapter 5, Part 1, Division 1, of this code, and the rules and regulations prescribed pursuant thereto shall apply to charter-party carriers of passengers.

(Amended by Stats. 1967, Ch. 234.)



5391.2

Notwithstanding Section 5391, in granting certificates to the holders of class C certificates, the commission shall require that those carriers procure and continue in effect adequate protection against liability imposed by law upon the carrier for the payment of damages for personal bodily injuries, including death resulting therefrom; protection against a total liability of the carrier of passengers on account of bodily injuries to, or death of, more than one person as a result of any one accident; and protection against damage or destruction of property. The requirement of that assurance of protection against liability shall be seven hundred fifty thousand dollars ($750,000) per accident.

(Amended by Stats. 1993, Ch. 125, Sec. 8. Effective January 1, 1994.)



5391.5

The commission shall commence a rulemaking proceeding to develop uniform operating standards applicable to charter-party carriers of passengers. The rulemaking proceeding shall include, but shall not be limited to, a consideration of all of the following issues:

(a) Whether current insurance limits provide sufficient liability coverage for charter-party carriers to operate to any point in this state.

(b) Whether the commission s requirements concerning the maintenance of records is sufficient to permit the safe operation of charter-party carriers to any point in this state.

(c) Whether the commission s current procedures for the issuance of operating authority are creating unnecessary congestion upon the roads of this state.

(Added by Stats. 1990, Ch. 518, Sec. 3. Effective August 13, 1990.)



5392

(a) The protection required under Sections 5391 and 5391.2 shall be evidenced by the deposit of any of the following with the commission covering each vehicle used or to be used under the certificate or permit applied for:

(1) A policy of insurance, issued by a company licensed to write insurance in this state, or by nonadmitted insurers subject to Section 1763 of the Insurance Code, if the policies meet the rules promulgated therefor by the commission.

(2) A bond of a surety company licensed to write surety bonds in the state.

(3) Evidence of the qualification of the charter-party carrier of passengers as a self-insurer as may be authorized by the commission.

(b) This section applies only to the driver supplied by a charter-party carrier of passengers engaged in the provision of a hired driver service when a rented motor vehicle is being operated by the hired driver. The requirements of this section do not apply to the separately rented vehicle.

(Amended by Stats. 2010, Ch. 472, Sec. 9. Effective January 1, 2011.)



5392.3

Notwithstanding any other provision of law, any charter-party carrier of passengers that contracts to provide a vanpool vehicle, as described in paragraph (1) of subdivision (c) of Section 17149 of the Revenue and Taxation Code, to an employer or a group of employees for the purpose of operating that vehicle for transportation to and from work shall maintain protection against liability with respect to that vehicle in the same form and amount as described in Section 5391.2.

(Added by Stats. 1994, Ch. 622, Sec. 2. Effective January 1, 1995.)



5392.5

No person, firm, or corporation holding a valid permit issued by the commission pursuant to this chapter shall be required by any agency of local government to provide insurance in a manner different from that required by the commission.

(Added by Stats. 1994, Ch. 109, Sec. 6. Effective June 27, 1994.)



5393

With the consent of the commission a copy of an insurance policy, certified by the company issuing it to be a true copy of the original policy, or a photostatic copy thereof, or an abstract of the provisions of the policy, or a certificate of insurance issued by the company issuing the policy, may be filed with the commission in lieu of the original or a duplicate or counterpart of the policy.

(Added by Stats. 1969, Ch. 823.)






ARTICLE 5. Basis of Charges

5401

Charges for the transportation to be offered or afforded by a charter-party carrier of passengers shall be computed and assessed on a vehicle mileage or time of use basis, or on a combination thereof. These charges may vary in accordance with the passenger capacity of the vehicle, or the size of the group to be transported. However, no charter-party carrier of passengers shall, directly or through an agent or otherwise, nor shall any broker, contract, agree, or arrange to charge, or demand or receive compensation, for the transportation offered or afforded that shall be computed, charged, or assessed on an individual-fare basis, except schoolbus contractors who are compensated by parents of children attending public, private, or parochial schools and except operators of round-trip sightseeing tour services conducted under a certificate subject to Section 5371.1, or a permit issued pursuant to subdivision (c) of Section 5384.

(Amended by Stats. 1994, Ch. 456, Sec. 7. Effective January 1, 1995.)



5402

No person, partnership, corporation, or organization shall sell transportation by a passenger stage on an individual-fare basis for a sightseeing trip in California on a route for which a passenger stage corporation has obtained a certificate of convenience and necessity if the seller intends to charter or charters the passenger stage in California at a rate per passenger which is less than the individual fare for which the transportation is sold.

(Added by Stats. 1963, Ch. 1996.)






ARTICLE 6. Fines and Penalties

5411

Every charter-party carrier of passengers and every officer, director, agent, or employee of any charter-party carrier of passengers who violates or who fails to comply with, or who procures, aids, or abets any violation by any charter-party carrier of passengers of any provision of this chapter, or who fails to obey, observe, or comply with any order, decision, rule, regulation, direction, demand, or requirement of the commission, or of any operating permit or certificate issued to any charter-party carrier of passengers, or who procures, aids, or abets any charter-party carrier of passengers in its failure to obey, observe, or comply with any such order, decision, rule, regulation, direction, demand, requirement, or operating permit or certificate, is guilty of a misdemeanor and is punishable by a fine of not less than one thousand dollars ($1,000) and not more than five thousand dollars ($5,000) or by imprisonment in a county jail for not more than three months, or by both that fine and imprisonment.

(Amended by Stats. 2010, Ch. 328, Sec. 204. Effective January 1, 2011.)



5411.3

Every charter-party carrier of passengers, and every officer, director, agent, or employee of a charter-party carrier of passengers, who displays on any vehicle any identifying symbol other than one prescribed by the commission pursuant to Section 5385, or who fails to remove an identifying symbol when required by the commission, is guilty of a misdemeanor and is punishable by a fine of not more than two thousand five hundred dollars ($2,500), by imprisonment in the county jail for not more than one year, or by both.

(Amended by Stats. 2009, Ch. 263, Sec. 4. Effective January 1, 2010.)



5411.5

(a) Whenever a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, arrests a person for operation of a charter-party carrier of passengers without a valid certificate or permit, the peace officer may impound and retain possession of the vehicle.

(b) Whenever a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, arrests a person for operating a charter-party carrier of passengers as a taxicab in violation of an ordinance or resolution of a city, county, or city and county, the peace officer may impound and retain possession of the vehicle.

(c) If the vehicle is seized from a person who is not the owner of the vehicle, the impounding authority shall immediately give notice to the owner by first-class mail.

(d) The vehicle shall immediately be returned to the owner if the infraction or violation is not prosecuted or is dismissed, the owner is found not guilty of the offense, or it is determined that the vehicle was used in violation of Section 5411 without the knowledge and consent of the owner. The vehicle shall be returned to the owner upon payment of any fine ordered by the court. If the vehicle is seized due to a violation of a person other than the owner of the vehicle, the vehicle shall be returned to the owner after all impoundment fees are paid. After the expiration of six weeks from the final disposition of the criminal case, unless the owner is in the process of making payments to the court, the impounding authority may deal with the vehicle as lost or abandoned property under Section 1411 of the Penal Code.

(e) At any time, a person may make a motion in superior court for the immediate return of the vehicle on the ground that there was no probable cause to seize it or that there is some other good cause, as determined by the court, for the return of the vehicle. A proceeding under this section is a limited civil case.

(f) No peace officer, however, may impound any vehicle owned or operated by a nonprofit organization exempt from taxation pursuant to Section 501(c)(3) of the Internal Revenue Code which serves youth or senior citizens and provides transportation incidental to its programs or services or a rented motor vehicle that is being operated by a hired driver of a charter-party carrier of passengers that is providing hired driver service.

(Amended by Stats. 2010, Ch. 472, Sec. 10. Effective January 1, 2011.)



5411.6

Every charter party carrier of passengers and every officer, director, agent, or employee of a charter party carrier of passengers who knowingly and willfully makes a false statement of the carrier s gross operating revenues in order to underpay the commission s reimbursement fees is guilty of a misdemeanor.

(Added by Stats. 1991, Ch. 927, Sec. 13.)



5412

Every corporation or person other than a charter-party carrier of passengers, who knowingly and willfully, either individually, or acting as an officer, agent, or employee of a corporation, copartnership, or any other person other than a charter-party carrier of passengers, violates any provision of this chapter or fails to observe, obey, or comply with any order, decision, rule, regulation, direction, demand, or requirement of the commission, or who procures, aids, or abets any charter-party carrier of passengers in its violation of this chapter, or in its failure to obey, observe, or comply with any such order, decision, rule, regulation, direction, demand, or requirement, is guilty of a misdemeanor, and is punishable by a fine of not more than two thousand dollars ($2,000) or by imprisonment in the county jail for not more than three months, or both.

(Amended by Stats. 2009, Ch. 263, Sec. 5. Effective January 1, 2010.)



5412.2

(a) When a person is convicted of the offense of operating a taxicab without a valid certificate or permit, in addition to any other penalties provided by law, if the court determines the operator has the ability to pay, the court shall impose a mandatory fine not exceeding two thousand five hundred dollars ($2,500) for a first conviction or five thousand dollars ($5,000) for a subsequent conviction.

(b) When a person is convicted of the offense of operating a charter-party carrier of passengers without a valid certificate or permit, in addition to any other penalties provided by law, if the court determines the operator has the ability to pay, the court shall impose a mandatory fine not exceeding ten thousand dollars ($10,000) for a first conviction or twenty-five thousand dollars ($25,000) for a subsequent conviction.

(c) As used in this section, taxicab means a passenger vehicle designed for carrying not more than eight persons, excluding the driver, and used to carry passengers for hire. Taxicab shall not include a charter-party carrier of passengers within the meaning of this chapter.

(Amended by Stats. 2009, Ch. 263, Sec. 6. Effective January 1, 2010.)



5412.5

Every officer or person employed by the commission who, except as authorized by the commission or a court, discloses any fact or information from an inspection of the accounts, books, papers, or documents of a charter-party carrier of passengers is guilty of a misdemeanor and is punishable by a fine of not more than one thousand dollars ($1,000), by imprisonment in the county jail for not more than three months, or by both.

(Added by Stats. 1988, Ch. 472, Sec. 8.)



5413

Every charter-party carrier of passengers and every officer, director, agent, or employee of any charter-party carrier of passengers who violates or who fails to comply with, or who procures, aids, or abets, any violation by any charter-party carrier of passengers of any provision of this chapter, or who fails to obey, observe, or comply with any order, decision, rule, regulation, direction, demand, or requirement of the commission, or of any operating permit or certificate issued to any charter-party carrier of passengers, or who procures, aids, or abets any charter-party carrier of passengers in its failure to obey, observe, or comply with any such order, decision, rule, regulation, direction, demand, requirement, or operating permit, or certificate, is subject to a penalty of not more than two thousand dollars ($2,000) for each offense.

(Amended by Stats. 2009, Ch. 263, Sec. 7. Effective January 1, 2010.)



5413.5

(a) Whenever the commission, after hearing, finds that any person or corporation is operating as a charter-party carrier of passengers, including a charter-party carrier operating a limousine, without a valid certificate or permit, or fails to include in any written or oral advertisement the number of the certificate or permit required by Section 5386, the commission may impose a fine of not more than seven thousand five hundred dollars ($7,500) for each violation. The commission may assess the person or corporation an amount sufficient to cover the reasonable expense of investigation incurred by the commission. The commission may assess interest on any fine or assessment imposed, to commence on the day the payment of the fine or assessment becomes delinquent. All fines, assessments, and interest collected shall be deposited at least once each month in the General Fund.

(b) Whenever the commission, after hearing, finds that any person or corporation is operating a charter-party carrier of passengers as a taxicab without a valid certificate or permit in violation of an ordinance or resolution of a city, county, or city and county, the commission may impose a fine of not more than five thousand dollars ($5,000) for each violation. The commission may assess the person or corporation an amount sufficient to cover the reasonable expense of investigation incurred by the commission. The commission may assess interest on any fine or assessment imposed, to commence on the day the payment of the fine or assessment becomes delinquent. All fines, assessments, and interest collected shall be deposited at least once each month in the General Fund.

(Amended by Stats. 2009, Ch. 263, Sec. 8. Effective January 1, 2010.)



5414

Every corporation or person other than a charter-party carrier of passengers who knowingly and willfully, either individually, or acting as an officer, agent, or employee of a corporation, copartnership, or any other person other than a charter-party carrier of passengers, violates any provision of this chapter or fails to observe, obey, or comply with any order, decision, rule, regulation, direction, demand, or requirement of the commission, or who procures, aids, or abets any charter-party carrier of passengers in its violation of this chapter, or in its failure to obey, observe, or comply with any such order, decision, rule, regulation, direction, demand, or requirement, is subject to a penalty of not more than two thousand dollars ($2,000) for each offense.

(Amended by Stats. 2009, Ch. 263, Sec. 9. Effective January 1, 2010.)



5414.5

Every corporation or person who knowingly and willfully issues, publishes, or affixes, or causes or permits the issuance, publishing, or affixing, of any oral or written advertisement, broadcast, or other holding out to the public, or any portion thereof, that the corporation or person is in operation as a charter-party carrier of passengers without having a valid certificate or permit issued under this chapter is guilty of a misdemeanor punishable, if an individual, by a fine of not more than one thousand dollars ($1,000) or by imprisonment in the county jail for not more than six months, or by both, or, if a corporation, by a fine of not more than five thousand dollars ($5,000).

(Added by Stats. 1985, Ch. 806, Sec. 3. Effective September 19, 1985.)



5415

Every violation of the provisions of this chapter or of any order, decision, decree, rule, direction, demand, or requirement of the commission by any corporation or person is a separate and distinct offense, and in case of a continuing violation each day s continuance thereof is a separate and distinct offense.

(Added by Stats. 1961, Ch. 2146.)



5415.5

When the executive director of the commission determines that any charter-party carrier of passengers, or any officer, director, or agent of any charter-party carrier of passengers, has engaged in, is engaged in, or is about to engage in, any acts or practices in violation of this chapter, or any order, decision, rule, regulation, direction, demand, or requirement issued under this chapter, the executive director may make application to the superior court for an order enjoining those acts or practices or for an order directing compliance. The court may grant a permanent or temporary injunction, restraining order, or other order, including, but not limited to, an order allowing vehicles used for subsequent operations subject to the order to be impounded at the carrier s expense and subject to release only by subsequent court order following a petition to the court by the defendant or owner of the vehicle, upon a showing by the executive director that a person or corporation has engaged in or is about to engage in these acts or practices.

(Amended by Stats. 1994, Ch. 457, Sec. 6. Effective January 1, 1995.)



5416

All penalties accruing under this chapter are cumulative, and a suit for the recovery of one penalty does not bar or affect the recovery of any other penalty or forfeiture or bar any criminal prosecution against any person or corporation, or any officer, director, agent of employee thereof, or any other corporation or person, or bar the exercise by the commission of its power to punish for contempt.

(Added by Stats. 1961, Ch. 2146.)



5417

(a) Actions to recover penalties under this chapter shall be brought in the name of the people of the State of California, in the superior court of the county, or city and county, in which the cause or some part thereof arose, or in which the corporation complained of, if any, has its principal place of business, or in which the person, if any, complained of, resides. The action shall be commenced and prosecuted to final judgment by the attorney of the commission.

(b) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 13) and added by Stats. 2008, Ch. 552, Sec. 14. Effective January 1, 2009. Section operative January 1, 2014, by its own provisions.)



5418

In any such action, all penalties incurred up to the time of the commencement of the action may be sued for and recovered. In all such actions, the procedure and rules of evidence shall be the same as in ordinary civil actions.

(Added by Stats. 1961, Ch. 2146.)



5419

All penalties recovered by the State in any action pursuant to this chapter, together with the costs thereof, shall be paid into the State Treasury to the credit of the General Fund. Any such action may be compromised or discontinued on application of the commission upon such terms as the court approves and orders.

(Added by Stats. 1961, Ch. 2146.)



5420

Whenever a written notice to appear has been mailed to the owner of a charter-party carrier of passengers motor vehicle, an exact and legible duplicate copy of the notice, when filed with the magistrate in lieu of a verified complaint, is a complaint to which the defendant may plead guilty.

If, however, the defendant fails to appear, does not deposit bail, or pleads other than guilty to the offense charged, a complaint shall be filed which conforms to Chapter 2 (commencing with Section 948) of Title 5 of Part 2 of the Penal Code and which shall be deemed to be an original complaint, and thereafter the proceeding shall be held as provided by law, except that the defendant may, by an agreement in writing, subscribed by the defendant and filed with the court, waive the filing of a verified complaint and elect that the prosecution may proceed upon a written notice to appear.

(Added by Stats. 1988, Ch. 1093, Sec. 13.)









CHAPTER 9. Commercial Air Carriers

ARTICLE 1. Accident Liability Protection

5500

As used in this article, commercial air operator means any person owning, controlling, operating, renting, or managing aircraft for any commercial purpose for compensation. Commercial air operator does not include any person owning, controlling, operating, renting, managing, furnishing, or otherwise providing transportation by hot air balloon for entertainment, sporting, or recreational purposes.

(Amended (as amended by Stats. 2008, Ch. 706, Sec. 1) by Stats. 2012, Ch. 108, Sec. 1. Effective January 1, 2013.)



5501

As used in this article, aircraft means any contrivance used for navigation of, or flight in, the air. Aircraft does not include a hot air balloon furnished or providing transportation for entertainment, sporting, or recreational purposes.

(Amended (as amended by Stats. 2008, Ch. 706, Sec. 3) by Stats. 2012, Ch. 108, Sec. 3. Effective January 1, 2013.)



5502

As used in this article, person means any individual, firm, partnership, private, municipal or public corporation, limited liability company, company, association, joint stock association, trustee, receiver, assignee, or other similar representative.

(Amended by Stats. 1994, Ch. 1010, Sec. 219. Effective January 1, 1995.)



5503

The Public Utilities Commission shall require every commercial air operator to procure, and continue in effect so long as the commercial air operator continues to offer his services for compensation, adequate protection against liability imposed by law upon a commercial air operator and also upon any person using, operating or renting an aircraft with the permission, expressed or implied, of a commercial air operator for the payment of damages for personal bodily injuries, including death resulting therefrom, and property damage as a result of an accident.

(Amended by Stats. 1979, Ch. 993.)



5503.5

Notwithstanding the provisions of Section 5503, the commission shall require less accident insurance than that required of commercial air operators pursuant to Section 5503, of persons who fulfill all the following requirements:

(a) That conduct nonstop sightseeing flights that begin and end at the same airport and are conducted within a 25-mile radius of that airport.

(b) Engage in passenger-carrying airlift sponsored by a charitable organization, and for which the passengers make a donation to the organization.

(c) The flight is conducted from a public airport adequate for the aircraft used, or from another airport that has been approved for the operation by a Federal Aviation Administration inspector.

(d) Each pilot in command has logged at least 200 hours of flight time within the previous four years.

(e) No acrobatic or formation flights are conducted.

(f) Each aircraft used is certificated in the standard category and complies with the 100-hour inspection requirement of Title 14, Code of Federal Regulations, Section 91.169.

(g) The flight is made under visual flying rules during the day.

(Amended by Stats. 1981, Ch. 714, Sec. 388.)



5504

This article does not apply to any person licensed under Article 1 (commencing with Section 11701) of Chapter 4 of Division 6 of the Food and Agricultural Code with respect to that person s operation of an aircraft for the purpose of applying pest control materials or substances by dusting, spraying, or any other manner whereby the materials or substances are applied through the medium of aircraft. That person is subject to Article 2 (commencing with Section 11931) of Chapter 5 of Division 6 of the Food and Agricultural Code with respect to that aircraft operation.

(Amended by Stats. 1983, Ch. 142, Sec. 137.)



5505

The commission shall, after a public hearing, set the amount of liability insurance, required by Section 5503, which is reasonably necessary to provide adequate compensation for damage incurred through an accident involving a commercial air operator.

(Added by Stats. 1963, Ch. 1282.)



5506

The protection required under Section 5503 shall be evidenced either by the deposit with the commission, covering each aircraft used or to be used in commercial operations for compensation, of:

(a) A copy of the policy of insurance, issued by a company licensed to write such insurance in the State; or

(b) A bond of a surety company licensed to write surety bonds in the State.

(c) Such evidence of the qualification of the commercial air operator as a self-insurer as may be authorized by the commission.

(Added by Stats. 1963, Ch. 1282.)



5507

With the consent of the commission a copy of an insurance policy, certified by the company issuing it to be a true copy of the original policy, or a photostatic copy thereof, or an abstract of the provisions of the policy, or a certificate of insurance issued by the company issuing the policy, may be filed with the commission in lieu of the original or a duplicate or counterpart of the policy.

(Added by Stats. 1963, Ch. 1282.)



5508

The protection against liability shall be continued in effect so long as the commercial air operator continues to offer his services for compensation. The policy of insurance or surety bond shall not be cancelable on less than thirty (30) days written notice to the commission, except in the event of cessation of operations as a commercial air operator.

(Added by Stats. 1963, Ch. 1282.)



5509

The commission may establish such rules as are necessary to enforce this article.

(Added by Stats. 1963, Ch. 1282.)



5510

Any commercial air operator who knowingly refuses or fails to procure protection against liability, as required by Section 5503, is guilty of a misdemeanor.

(Amended by Stats. 1987, Ch. 581, Sec. 3.)



5511

Notwithstanding the provisions of Section 5506, the commission shall have the authority to accept policies of insurance written by nonadmitted insurers subject to Section 1763 of the Insurance Code of this State, provided that the policies of insurance shall meet the rules and regulations promulgated therefor by the commission.

(Added by Stats. 1963, Ch. 1282.)



5512

Following an administrative hearing, the commission may impose a penalty of not exceeding one thousand dollars ($1,000) upon any commercial air operator who fails to file the evidence of liability protection required by this article.

(Added by Stats. 1987, Ch. 581, Sec. 4.)



5513

(a) Notwithstanding any other provision of this article, any person owning, controlling, operating, renting, managing, furnishing, or otherwise providing transportation by hot air balloon for hire shall maintain in force at least one million dollars ($1,000,000) of liability insurance for personal injury, wrongful death, and property damage resulting from the operation of a balloon carrying up to 10 passengers, with additional liability coverage of one hundred thousand dollars ($100,000) for each passenger for any balloon carrying more than 10 passengers. A notice shall be provided to every passenger that identifies both the insurer providing a policy of liability insurance to the person providing that transportation and the amount of insurance coverage provided by that policy.

(b) Any person owning, controlling, operating, renting, managing, furnishing, or otherwise providing transportation by hot air balloon for hire shall comply with any requirement of a city, county, or city and county that the person obtain a business license as a condition for operating in that city, county, or city and county. Whenever a city, county, or city and county requires a business license, any person owning, controlling, operating, renting, managing, furnishing, or otherwise providing transportation by hot air balloon for hire shall prominently display the license only within the city or county of the person s primary place of business frequented by customers and potential customers. Whenever a city, county, or city and county requires a business license, the person shall provide to the city, county, or city and county, a currently effective certificate of insurance evidencing insurance coverage as required in subdivision (a). A new certificate of insurance shall be provided to the city, county, or city and county, at least annually or whenever there is a material change in insurance coverage. A city, county, or city and county shall give reasonable notice of this requirement with any business license renewal notification. Every business license issued by a city, county, or city and county to any person owning, controlling, operating, renting, managing, furnishing, or otherwise providing transportation by hot air balloon for hire and every currently effective certificate of insurance evidencing insurance coverage, shall be maintained as a public record. The city, county, or city and county may charge a reasonable fee for purposes of carrying out the provisions of this subdivision.

(c) Any person who violates subdivision (a) by failing to maintain insurance in force as required by subdivision (a) is guilty of a misdemeanor. Any person who violates subdivision (b) by failing to obtain and maintain a current valid city, county, or city and county business license issued by the local government jurisdiction where the person s primary place of business is located, in accordance with subdivision (b), is guilty of a misdemeanor.

(Amended by Stats. 2012, Ch. 108, Sec. 5. Effective January 1, 2013.)












DIVISION 2.5. THE DIGITAL INFRASTRUCTURE AND VIDEO COMPETITION ACT OF 2006

5800

This act shall be known and may be cited as the Digital Infrastructure and Video Competition Act of 2006.

(Added by Stats. 2006, Ch. 700, Sec. 3. Effective January 1, 2007.)



5810

(a) The Legislature finds and declares all of the following:

(1) Increasing competition for video and broadband services is a matter of statewide concern for all of the following reasons:

(A) Video and cable services provide numerous benefits to all Californians including access to a variety of news, public information, education, and entertainment programming.

(B) Increased competition in the cable and video service sector provides consumers with more choice, lowers prices, speeds the deployment of new communication and broadband technologies, creates jobs, and benefits the California economy.

(C) To promote competition, the state should establish a state-issued franchise authorization process that allows market participants to use their networks and systems to provide video, voice, and broadband services to all residents of the state.

(D) Competition for video service should increase opportunities for programming that appeals to California s diverse population and many cultural communities.

(2) Legislation to develop this new process should adhere to the following principles:

(A) Create a fair and level playing field for all market competitors that does not disadvantage or advantage one service provider or technology over another.

(B) Promote the widespread access to the most technologically advanced cable and video services to all California communities in a nondiscriminatory manner regardless of socioeconomic status.

(C) Protect local government revenues and control of public rights-of-way.

(D) Require market participants to comply with all applicable consumer protection laws.

(E) Complement efforts to increase investment in broadband infrastructure and close the digital divide.

(F) Continue access to and maintenance of the public, education, and government (PEG) channels.

(G) Maintain all existing authority of the California Public Utilities Commission as established in state and federal statutes.

(3) The public interest is best served when sufficient funds are appropriated to the commission to provide adequate staff and resources to appropriately and timely process applications of video service providers and to ensure full compliance with the requirements of this division. It is the intent of the Legislature that, although video service providers are not public utilities or common carriers, the commission shall collect any fees authorized by this division in the same manner and under the same terms as it collects fees from common carriers, electrical corporations, gas corporations, telephone corporations, telegraph corporations, water corporations, and every other public utility providing service directly to customers or subscribers subject to its jurisdiction such that it does not discriminate against video service providers or their subscribers.

(4) Providing an incumbent cable operator the option to secure a state-issued franchise through the preemption of an existing cable franchise between a cable operator and any political subdivision of the state, including, but not limited to, a charter city, county, or city and county, is an essential element of the new regulatory framework established by this act as a matter of statewide concern to best ensure equal protection and parity among providers and technologies, as well as to achieve the goals stated by the Legislature in enacting this act.

(b) It is the intent of the Legislature that a video service provider shall pay as rent a franchise fee to the local entity in whose jurisdiction service is being provided for the continued use of streets, public facilities, and other rights-of-way of the local entity in order to provide service. The Legislature recognizes that local entities should be compensated for the use of the public rights-of-way and that the franchise fee is intended to compensate them in the form of rent or a toll, similar to that which the court found to be appropriate in Santa Barbara County Taxpayers Association v. Board of Supervisors for the County of Santa Barbara (1989) 209 Cal. App. 3d 940.

(c) It is the intent of the Legislature that collective bargaining agreements be respected.

(d) It is the intent of the Legislature that the definition of gross revenues in this division shall result in local entities maintaining their existing level of revenue from franchise fees.

(Amended by Stats. 2007, Ch. 123, Sec. 1. Effective January 1, 2008.)



5820

(a) Nothing in this division shall be deemed as creating a vested right in a state-issued franchise by the franchise holder or its affiliates that would preclude the state from amending the provisions that establish the terms and conditions of a franchise.

(b) Nothing in this division shall be construed to eliminate or reduce a telephone corporation s or video service provider s obligations under any applicable state or federal environmental protection laws. The local entity shall serve as the lead agency for any environmental review under this division and may impose conditions to mitigate environmental impacts of the applicant s use of the public rights-of-way that may be required pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(c) The holder of a state franchise shall not be deemed a public utility as a result of providing video service under this division. This division shall not be construed as granting authority to the commission to regulate the rates, terms, and conditions of video services, except as explicitly set forth in this division.

(Added by Stats. 2006, Ch. 700, Sec. 3. Effective January 1, 2007.)



5830

For purposes of this division, the following words have the following meanings:

(a) Broadband means any service defined as broadband in the most recent Federal Communications Commission inquiry pursuant to Section 706 of the Telecommunications Act of 1996 (P.L. 104-104).

(b) Cable operator means any person or group of persons that either provides cable service over a cable system and directly, or through one or more affiliates, owns a significant interest in a cable system; or that otherwise controls or is responsible for, through any arrangement, the management and operation of a cable system, as set forth in Section 522(5) of Title 47 of the United States Code.

(c) Cable service is defined as the one-way transmission to subscribers of either video programming, or other programming service, and subscriber interaction, if any, that is required for the selection or use of video programming or other programming service, as set forth in Section 522(6) of Title 47 of the United States Code.

(d) Cable system is defined as set forth in Section 522(7) of Title 47 of the United States Code.

(e) Commission means the Public Utilities Commission.

(f) Franchise means an initial authorization, or renewal of an authorization, issued by a franchising entity, regardless of whether the authorization is designated as a franchise, permit, license, resolution, contract, certificate, agreement, or otherwise, that authorizes the construction and operation of any network in the right-of-way capable of providing video service to subscribers.

(g) Franchise fee means the fee adopted pursuant to Section 5840.

(h) Holder or holder of a state franchise means a person or group of persons that has been issued a state franchise from the commission pursuant to this division.

(i) Incumbent cable operator means a cable operator or OVS serving subscribers under a franchise in a particular city, county, or city and county franchise area on January 1, 2007.

(j) Local entity means any city, county, city and county, or joint powers authority within the state within whose jurisdiction a holder of a state franchise under this division may provide cable service or video service.

(k) Local franchising entity means the city, county, city and county, or joint powers authority entitled to require franchises and impose fees on cable operators, as set forth in Section 53066 of the Government Code.

(l) Network means a component of a facility that is wholly or partly physically located within a public right-of-way and that is used to provide video service, cable service, voice, or data services.

(m) Open-video system or OVS means those services set forth in Section 573 of Title 47 of the United States Code.

(n) OVS operator means any person or group of persons that either provides cable service over an open-video system directly, or through one or more affiliates, owns a significant interest in an open-video system, or that otherwise controls or is responsible for, through any arrangement, the management of an open-video system.

(o) Public rights-of-way means the area along and upon any public road or highway, or along or across any of the waters or lands within the state.

(p) State franchise means a franchise that is issued pursuant to this division.

(q) Subscriber means a person who lawfully receives video service from the holder of a state franchise for a fee.

(r) Video programming means programming provided by, or generally considered comparable to programming provided by, a television broadcast station, as set forth in Section 522(20) of Title 47 of the United States Code.

(s) Video service means video programming services, cable service, or OVS service provided through facilities located at least in part in public rights-of-way without regard to delivery technology, including Internet protocol or other technology. This definition does not include (1) any video programming provided by a commercial mobile service provider defined in Section 332(d) of Title 47 of the United States Code, or (2) video programming provided as part of, and via, a service that enables users to access content, information, electronic mail, or other services offered over the public Internet.

(t) Video service provider means an entity providing video service.

(Amended by Stats. 2007, Ch. 123, Sec. 2. Effective January 1, 2008.)



5840

(a) The commission is the sole franchising authority for a state franchise to provide video service under this division. Neither the commission nor any local franchising entity or other local entity of the state may require the holder of a state franchise to obtain a separate franchise or otherwise impose any requirement on any holder of a state franchise except as expressly provided in this division. Sections 53066, 53066.01, 53066.2, and 53066.3 of the Government Code shall not apply to holders of a state franchise.

(b) The application process described in this section and the authority granted to the commission under this section shall not exceed the provisions set forth in this section.

(c) Any person or corporation who seeks to provide video service in this state for which a franchise has not already been issued, after January 1, 2008, shall file an application for a state franchise with the commission. The commission may impose a fee on the applicant that shall not exceed the actual and reasonable costs of processing the application and shall not be levied for general revenue purposes.

(d) No person or corporation shall be eligible for a state-issued franchise, including a franchise obtained from renewal or transfer of an existing franchise, if that person or corporation is in violation of any final nonappealable order relating to either the Cable Television and Video Provider Customer Service and Information Act (Article 3.5 (commencing with Section 53054) of Chapter 1 of Part 1 of Division 2 of Title 5 of the Government Code) or the Video Customer Service Act (Article 4.5 (commencing with Section 53088) of Chapter 1 of Part 1 of Division 2 of Title 5 of the Government Code).

(e) The application for a state franchise shall be made on a form prescribed by the commission and shall include all of the following:

(1) A sworn affidavit, signed under penalty of perjury by an officer or another person authorized to bind the applicant, that affirms all of the following:

(A) That the applicant has filed or will timely file with the Federal Communications Commission all forms required by the Federal Communications Commission before offering cable service or video service in this state.

(B) That the applicant or its affiliates agrees to comply with all federal and state statutes, rules, and regulations, including, but not limited to, the following:

(i) A statement that the applicant will not discriminate in the provision of video or cable services as provided in Section 5890.

(ii) A statement that the applicant will abide by all applicable consumer protection laws and rules as provided in Section 5900.

(iii) A statement that the applicant will remit the fee required by subdivision (a) of Section 5860 to the local entity.

(iv) A statement that the applicant will provide PEG channels and the required funding as required by Section 5870.

(C) That the applicant agrees to comply with all lawful city, county, or city and county regulations regarding the time, place, and manner of using the public rights-of-way, including, but not limited to, payment of applicable encroachment, permit, and inspection fees.

(D) That the applicant will concurrently deliver a copy of the application to any local entity where the applicant will provide service.

(2) The applicant s legal name and any name under which the applicant does or will do business in this state.

(3) The address and telephone number of the applicant s principal place of business, along with contact information for the person responsible for ongoing communications with the commission.

(4) The names and titles of the applicant s principal officers.

(5) The legal name, address, and telephone number of the applicant s parent company, if any.

(6) A description of the video service area footprint that is proposed to be served, as identified by a collection of United States Census Bureau Block numbers (13 digit) or a geographic information system digital boundary meeting or exceeding national map accuracy standards. This description shall include the socioeconomic status information of all residents within the service area footprint.

(7) If the applicant is a telephone corporation or an affiliate of a telephone corporation, as defined in Section 234, a description of the territory in which the company provides telephone service. The description shall include socioeconomic status information of all residents within the telephone corporation s service territory.

(8) The expected date for the deployment of video service in each of the areas identified in paragraph (6).

(9) Adequate assurance that the applicant possesses the financial, legal, and technical qualifications necessary to construct and operate the proposed system and promptly repair any damage to the public right-of-way caused by the applicant. To accomplish these requirements, the commission may require a bond.

(f) The commission may require that a corporation with wholly owned subsidiaries or affiliates is eligible only for a single state-issued franchise and prohibit the holding of multiple franchises through separate subsidiaries or affiliates. The commission may establish procedures for a holder of a state-issued franchise to amend its franchise to reflect changes in its service area.

(g) The commission shall commence accepting applications for a state franchise no later than April 1, 2007.

(h) (1) The commission shall notify an applicant for a state franchise and any affected local entities whether the applicant s application is complete or incomplete before the 30th calendar day after the applicant submits the application.

(2) If the commission finds the application is complete, it shall issue a state franchise before the 14th calendar day after that finding.

(3) If the commission finds that the application is incomplete, it shall specify with particularity the items in the application that are incomplete and permit the applicant to amend the application to cure any deficiency. The commission shall have 30 calendar days from the date the application is amended to determine its completeness.

(4) The failure of the commission to notify the applicant of the completeness or incompleteness of the application before the 44th calendar day after receipt of an application shall be deemed to constitute issuance of the certificate applied for without further action on behalf of the applicant.

(i) The state franchise issued by the commission shall contain all of the following:

(1) A grant of authority to provide video service in the service area footprint as requested in the application.

(2) A grant of authority to use the public rights-of-way, in exchange for the franchise fee adopted under subdivision (q), in the delivery of video service, subject to the laws of this state.

(3) A statement that the grant of authority is subject to lawful operation of the cable service or video service by the applicant or its successor in interest.

(j) The state franchise issued by the commission may be terminated by the video service provider by submitting at least 90 days prior written notice to subscribers, local entities, and the commission.

(k) It is unlawful to provide video service without a state or locally issued franchise.

(l) Subject to the notice requirements of this division, a state franchise may be transferred to any successor in interest of the holder to which the certificate is originally granted, provided that the transferee first submits all of the information required of the applicant by this section to the commission and is in compliance with Section 5970.

(m) In connection with, or as a condition of, receiving a state franchise, the commission shall require a holder to notify the commission and any applicable local entity within 14 business days of any of the following changes involving the holder of the state franchise:

(1) Any transaction involving a change in the ownership, operation, control, or corporate organization of the holder, including a merger, an acquisition, or a reorganization.

(2) A change in the holder s legal name or the adoption of, or change to, an assumed business name. The holder shall submit to the commission a certified copy of either of the following:

(A) The proposed amendment to the state franchise.

(B) The certificate of assumed business name.

(3) A change in the holder s principal business address or in the name of the person authorized to receive notice on behalf of the holder.

(4) Any transfer of the state franchise to a successor in interest of the holder. The holder shall identify the successor in interest to which the transfer is made.

(5) The termination of any state franchise issued under this division. The holder shall identify both of the following:

(A) The number of subscribers in the service area covered by the state franchise being terminated.

(B) The method by which the holder s subscribers were notified of the termination.

(6) A change in one or more of the service areas of the holder of a state franchise pursuant to this division that would increase or decrease the territory within the service area. The holder shall describe the new boundaries of the affected service areas after the proposed change is made.

(n) Prior to offering video service in a local entity s jurisdiction, the holder of a state franchise shall notify the local entity that the video service provider will provide video service in the local entity s jurisdiction. The notice shall be given at least 10 days, but no more than 60 days, before the video service provider begins to offer service.

(o) Any video service provider that currently holds a franchise with a local franchising entity is entitled to seek a state franchise in the area designated in that franchise upon meeting any of the following conditions:

(1) The expiration, prior to any renewal or extension, of its local franchise.

(2) A mutually agreed upon date set by both the local franchising entity and video service provider to terminate the franchise provided in writing by both parties to the commission.

(3) When a video service provider that holds a state franchise provides the notice required pursuant to subdivision (n) to a local jurisdiction that it intends to initiate providing video service in all or part of that jurisdiction, a video service provider operating under a franchise issued by a local franchising entity may elect to obtain a state franchise to replace its locally issued franchise. The franchise issued by the local franchising entity shall terminate and be replaced by a state franchise when the commission issues a state franchise for the video service provider that includes the entire service area served by the video service provider and the video service provider notifies the local entity that it will begin providing video service in that area under a state franchise.

(p) Notwithstanding any rights to the contrary, an incumbent cable operator opting into a state franchise under this section shall continue to serve all areas as required by its local franchise agreement existing on January 1, 2007, until that local franchise otherwise would have expired. However, an incumbent cable operator that is also a telephone corporation with less than 1,000,000 telephone customers in California and is providing video service in competition with another incumbent cable operator shall not be required to provide service beyond the area in which it is providing video service as of January 1, 2007.

(q) (1) There is hereby adopted a state franchise fee payable as rent or a toll for the use of the public rights-of-way by holders of the state franchise issued pursuant to this division. The amount of the state franchise fee shall be 5 percent of gross revenues, as defined in subdivision (d) of Section 5860, or the percentage applied by the local entity to the gross revenue of the incumbent cable operator, whichever is less. If there is no incumbent cable operator or upon the expiration of the incumbent cable operator s franchise, the amount of the state franchise fee shall be 5 percent of gross revenues, as defined in subdivision (d) of Section 5860, unless the local entity adopts an ordinance setting the amount of the franchise fee at less than 5 percent.

(2) (A) The state franchise fee shall apply equally to all video service providers in the local entity s jurisdiction.

(B) Notwithstanding subparagraph (A), if the video service provider is leasing access to a network owned by a local entity, the local entity may set a franchise fee for access to the network different from the franchise fee charged to a video service provider for access to the rights-of-way to install its own network.

(Amended by Stats. 2007, Ch. 123, Sec. 3. Effective January 1, 2008.)



5850

(a) A state-issued franchise shall only be valid for 10 years after the date of issuance, and the holder shall apply for a renewal of the state franchise for an additional 10-year period if it wishes to continue to provide video services in the area covered by the franchise after the expiration of the franchise.

(b) Except as provided in this section, the criteria and process described in Section 5840 shall apply to a renewal registration, and the commission shall not impose any additional or different criteria.

(c) Renewal of a state franchise shall be consistent with federal law and regulations.

(d) The commission shall not renew the franchise if the video service provider is in violation of any final nonappealable court order issued pursuant to this division.

(Amended by Stats. 2007, Ch. 123, Sec. 4. Effective January 1, 2008.)



5860

(a) The holder of a state franchise that offers video service within the jurisdiction of the local entity shall calculate and remit to the local entity a state franchise fee, adopted pursuant to subdivision (q) of Section 5840, as provided in this section. The obligation to remit the franchise fee to a local entity begins immediately upon provision of video service within that local entity s jurisdiction. However, the remittance shall not be due until the time of the first quarterly payment required under subdivision (h) that is at least 180 days after the provision of service began. The fee remitted to a city or city and county shall be based on gross revenues, as defined in subdivision (d), derived from the provision of video service within that jurisdiction. The fee remitted to a county shall be based on gross revenues earned within the unincorporated area of the county. No fee under this section shall become due unless the local entity provides documentation to the holder of the state franchise supporting the percentage paid by the incumbent cable operator serving the area within the local entity s jurisdiction. The fee shall be calculated as a percentage of the holder s gross revenues, as defined in subdivision (d). The fee remitted to the local entity pursuant to this section may be used by the local entity for any lawful purpose.

(b) The state franchise fee shall be a percentage of the holder s gross revenues, as defined in subdivision (d).

(c) No local entity or any other political subdivision of this state may demand any additional fees or charges or other remuneration of any kind from the holder of a state franchise based solely on its status as a provider of video or cable services other than as set forth in this division and may not demand the use of any other calculation method or definition of gross revenues. However, nothing in this section shall be construed to limit a local entity s ability to impose utility user taxes and other generally applicable taxes, fees, and charges under other applicable provisions of state law that are applied in a nondiscriminatory and competitively neutral manner.

(d) For purposes of this section, the term gross revenues means all revenue actually received by the holder of a state franchise, as determined in accordance with generally accepted accounting principles, that is derived from the operation of the holder s network to provide cable or video service within the jurisdiction of the local entity, including all of the following:

(1) All charges billed to subscribers for any and all cable service or video service provided by the holder of a state franchise, including all revenue related to programming provided to the subscriber, equipment rentals, late fees, and insufficient fund fees.

(2) Franchise fees imposed on the holder of a state franchise by this section that are passed through to, and paid by, the subscribers.

(3) Compensation received by the holder of a state franchise that is derived from the operation of the holder s network to provide cable service or video service with respect to commissions that are paid to the holder of a state franchise as compensation for promotion or exhibition of any products or services on the holder s network, such as a home shopping or similar channel, subject to paragraph (4) of subdivision (e).

(4) A pro rata portion of all revenue derived by the holder of a state franchise or its affiliates pursuant to compensation arrangements for advertising derived from the operation of the holder s network to provide video service within the jurisdiction of the local entity, subject to paragraph (1) of subdivision (e). The allocation shall be based on the number of subscribers in the local entity divided by the total number of subscribers in relation to the relevant regional or national compensation arrangement.

(e) For purposes of this section, the term gross revenue set forth in subdivision (d) does not include any of the following:

(1) Amounts not actually received, even if billed, such as bad debt; refunds, rebates, or discounts to subscribers or other third parties; or revenue imputed from the provision of cable services or video services for free or at reduced rates to any person as required or allowed by law, including, but not limited to, the provision of these services to public institutions, public schools, governmental agencies, or employees except that forgone revenue chosen not to be received in exchange for trades, barters, services, or other items of value shall be included in gross revenue.

(2) Revenues received by any affiliate or any other person in exchange for supplying goods or services used by the holder of a state franchise to provide cable services or video services. However, revenue received by an affiliate of the holder from the affiliate s provision of cable or video service shall be included in gross revenue as follows:

(A) To the extent that treating the revenue as revenue of the affiliate, instead of revenue of the holder, would have the effect of evading the payment of fees that would otherwise be paid to the local entity.

(B) The revenue is not otherwise subject to fees to be paid to the local entity.

(3) Revenue derived from services classified as noncable services or nonvideo services under federal law, including, but not limited to, revenue derived from telecommunications services and information services, other than cable services or video services, and any other revenues attributed by the holder of a state franchise to noncable services or nonvideo services in accordance with Federal Communications Commission rules, regulations, standards, or orders.

(4) Revenue paid by subscribers to home shopping or similar networks directly from the sale of merchandise through any home shopping channel offered as part of the cable services or video services. However, commissions or other compensation paid to the holder of a state franchise by home shopping or similar networks for the promotion or exhibition of products or services shall be included in gross revenue.

(5) Revenue from the sale of cable services or video services for resale in which the reseller is required to collect a fee similar to the franchise fee from the reseller s subscribers.

(6) Amounts billed to, and collected from, subscribers to recover any tax, fee, or surcharge imposed by any governmental entity on the holder of a state franchise, including, but not limited to, sales and use taxes, gross receipts taxes, excise taxes, utility users taxes, public service taxes, communication taxes, and any other fee not imposed by this section.

(7) Revenue from the sale of capital assets or surplus equipment not used by the purchaser to receive cable services or video services from the seller of those assets or surplus equipment.

(8) Revenue from directory or Internet advertising revenue, including, but not limited to, yellow pages, white pages, banner advertisement, and electronic publishing.

(9) Revenue received as reimbursement by programmers of specific, identifiable marketing costs incurred by the holder of a state franchise for the introduction of new programming.

(10) Security deposits received from subscribers, excluding security deposits applied to the outstanding balance of a subscriber s account and thereby taken into revenue.

(f) For the purposes of this section, in the case of a video service that may be bundled or integrated functionally with other services, capabilities, or applications, the state franchise fee shall be applied only to the gross revenue, as defined in subdivision (d), attributable to video service. Where the holder of a state franchise or any affiliate bundles, integrates, ties, or combines video services with nonvideo services creating a bundled package, so that subscribers pay a single fee for more than one class of service or receive a discount on video services, gross revenues shall be determined based on an equal allocation of the package discount, that is, the total price of the individual classes of service at advertised rates compared to the package price, among all classes of service comprising the package. The holder s offering a bundled package shall not be deemed a promotional activity. If the holder of a state franchise does not offer any component of the bundled package separately, the holder of a state franchise shall declare a stated retail value for each component based on reasonable comparable prices for the product or service for the purpose of determining franchise fees based on the package discount.

(g) For the purposes of determining gross revenue under this division, a video service provider shall use the same method of determining revenues under generally accepted accounting principals as that which the video service provider uses in determining revenues for the purpose of reporting to national and state regulatory agencies.

(h) The state franchise fee shall be remitted to the applicable local entity quarterly, within 45 days after the end of the quarter for that calendar quarter. Each payment shall be accompanied by a summary explaining the basis for the calculation of the state franchise fee. If the holder does not pay the franchise fee when due, the holder shall pay a late payment charge at a rate per year equal to the highest prime lending rate during the period of delinquency, plus 1 percent. If the holder has overpaid the franchise fee, it may deduct the overpayment from its next quarterly payment.

(i) Not more than once annually, a local entity may examine the business records of a holder of a state franchise to the extent reasonably necessary to ensure compensation in accordance with this section. The holder shall keep all business records reflecting any gross revenues, even if there is a change in ownership, for at least four years after those revenues are recognized by the holder on its books and records. If the examination discloses that the holder has underpaid franchise fees by more than 5 percent during the examination period, the holder shall pay all of the reasonable and actual costs of the examination. If the examination discloses that the holder has not underpaid franchise fees, the local entity shall pay all of the reasonable and actual costs of the examination. In every other instance, each party shall bear its own costs of the examination. Any claims by a local entity that compensation is not in accordance with subdivision (a), and any claims for refunds or other corrections to the remittance of the holder of a state franchise, shall be made within three years and 45 days of the end of the quarter for which compensation is remitted, or three years from the date of the remittance, whichever is later. Either a local entity or the holder may, in the event of a dispute concerning compensation under this section, bring an action in a court of competent jurisdiction.

(j) The holder of a state franchise may identify and collect the amount of the state franchise fee as a separate line item on the regular bill of each subscriber.

(Amended by Stats. 2007, Ch. 123, Sec. 5. Effective January 1, 2008.)



5870

(a) The holder of a state franchise shall designate a sufficient amount of capacity on its network to allow the provision of the same number of public, educational, and governmental access (PEG) channels, as are activated and provided by the incumbent cable operator that has simultaneously activated and provided the greatest number of PEG channels within the local entity under the terms of any franchise in effect in the local entity as of January 1, 2007. For the purposes of this section, a PEG channel is deemed activated if it is being utilized for PEG programming within the local entity s jurisdiction for at least eight hours per day. The holder shall have three months from the date the local entity requests the PEG channels to designate the capacity. However, the three-month period shall be tolled by any period during which the designation or provision of PEG channel capacity is technically infeasible, including any failure or delay of the incumbent cable operator to make adequate interconnection available, as required by this section.

(b) The PEG channels shall be for the exclusive use of the local entity or its designee to provide public, educational, and governmental channels. The PEG channels shall be used only for noncommercial purposes. However, advertising, underwriting, or sponsorship recognition may be carried on the channels for the purpose of funding PEG-related activities. The PEG channels shall all be carried on the basic service tier. To the extent feasible, the PEG channels shall not be separated numerically from other channels carried on the basic service tier and the channel numbers for the PEG channels shall be the same channel numbers used by the incumbent cable operator unless prohibited by federal law. After the initial designation of PEG channel numbers, the channel numbers shall not be changed without the agreement of the local entity unless the change is required by federal law. Each channel shall be capable of carrying a National Television System Committee (NTSC) television signal.

(c) (1) If less than three PEG channels are activated and provided within the local entity as of January 1, 2007, a local entity whose jurisdiction lies within the authorized service area of the holder of a state franchise may initially request the holder to designate not more than a total of three PEG channels.

(2) The holder shall have three months from the date of the request to designate the capacity. However, the three-month period shall be tolled by any period during which the designation or provision of PEG channel capacity is technically infeasible, including any failure or delay of the incumbent cable operator to make adequate interconnection available, as required by this section.

(d) (1) The holder shall provide an additional PEG channel when the nonduplicated locally produced video programming televised on a given channel exceeds 56 hours per week as measured on a quarterly basis. The additional channel shall not be used for any purpose other than to continue programming additional government, education, or public access television.

(2) For the purposes of this section, locally produced video programming means programming produced or provided by any local resident, the local entity, or any local public or private agency that provides services to residents of the franchise area; or any transmission of a meeting or proceeding of any local, state, or federal governmental entity.

(e) Any PEG channel provided pursuant to this section that is not utilized by the local entity for at least eight hours per day as measured on a quarterly basis may no longer be made available to the local entity, and may be programmed at the holder s discretion. At the time that the local entity can certify to the holder a schedule for at least eight hours of daily programming, the holder of the state franchise shall restore the channel or channels for the use of the local entity.

(f) The content to be provided over the PEG channel capacity provided pursuant to this section shall be the responsibility of the local entity or its designee receiving the benefit of that capacity, and the holder of a state franchise bears only the responsibility for the transmission of that content, subject to technological restraints.

(g) (1) The local entity shall ensure that all transmissions, content, or programming to be transmitted by a holder of a state franchise are provided or submitted in a manner or form that is compatible with the holder s network, if the local entity produces or maintains the PEG programming in that manner or form. If the local entity does not produce or maintain PEG programming in that manner or form, then the local entity may submit or provide PEG programming in a manner or form that is standard in the industry. The holder shall be responsible for any changes in the form of the transmission necessary to make it compatible with the technology or protocol utilized by the holder to deliver services. If the holder is required to change the form of the transmission, the local entity shall permit the holder to do so in a manner that is most economical to the holder.

(2) The provision of those transmissions, content, or programming to the holder of a state franchise shall constitute authorization for the holder to carry those transmissions, content, or programming. The holder may carry the transmission, content, or programming outside of the local entity s jurisdiction if the holder agrees to pay the local entity or its designee any incremental licensing costs incurred by the local entity or its designee associated with that transmission. A local entity shall not enter into a licensing agreement that imposes higher proportional costs for transmission to subscribers outside the local entity s jurisdiction.

(3) The PEG signal shall be receivable by all subscribers, whether they receive digital or analog service, or a combination thereof, without the need for any equipment other than the equipment necessary to receive the lowest cost tier of service. The PEG access capacity provided shall be of similar quality and functionality to that offered by commercial channels on the lowest cost tier of service unless the signal is provided to the holder at a lower quality or with less functionality.

(h) Where technically feasible, the holder of a state franchise and an incumbent cable operator shall negotiate in good faith to interconnect their networks for the purpose of providing PEG programming. Interconnection may be accomplished by direct cable, microwave link, satellite, or other reasonable method of connection. Holders of a state franchise and incumbent cable operators shall provide interconnection of the PEG channels on reasonable terms and conditions and may not withhold the interconnection. If a holder of a state franchise and an incumbent cable operator cannot reach a mutually acceptable interconnection agreement, the local entity may require the incumbent cable operator to allow the holder to interconnect its network with the incumbent s network at a technically feasible point on the holder s network as identified by the holder. If no technically feasible point for interconnection is available, the holder of a state franchise shall make an interconnection available to the channel originator and shall provide the facilities necessary for the interconnection. The cost of any interconnection shall be borne by the holder requesting the interconnection unless otherwise agreed to by the parties.

(i) A holder of a state franchise shall not be required to interconnect for, or otherwise to transmit, PEG content that is branded with the logo, name, or other identifying marks of another cable operator or video service provider. For purposes of this section, PEG content is not branded if it includes only production credits or other similar information displayed at the conclusion of a program. The local entity may require a cable operator or video service provider to remove its logo, name, or other identifying marks from PEG content that is to be made available through interconnection to another provider of PEG capacity.

(j) In addition to any provision for the PEG channels required under subdivisions (a) to (i), inclusive, the holder shall reserve, designate, and, upon request, activate a channel for carriage of state public affairs programming administered by the state.

(k) All obligations to provide and support PEG channel facilities and institutional networks and to provide cable services to community buildings contained in a locally issued franchise existing on December 31, 2006, shall continue until the local franchise expires, until the term of the franchise would have expired if it had not been terminated pursuant to subdivision (o) of Section 5840, or until January 1, 2009, whichever is later.

(l) After January 1, 2007, and until the expiration of the incumbent cable operator s franchise, if the incumbent cable operator has existing unsatisfied obligations under the franchise to remit to the local entity any cash payments for the ongoing costs of public, educational, and government access channel facilities or institutional networks, the local entity shall divide those cash payments among all cable or video providers as provided in this section. The fee shall be the holder s pro rata per subscriber share of the cash payment required to be paid by the incumbent cable operator to the local entity for the costs of PEG channel facilities. All video service providers and the incumbent cable operator shall be subject to the same requirements for recurring payments for the support of PEG channel facilities and institutional networks, whether expressed as a percentage of gross revenue or as an amount per subscriber, per month, or otherwise.

(m) In determining the fee described in subdivision (l) on a pro rata per subscriber basis, all cable and video service providers shall report, for the period in question, to the local entity the total number of subscribers served within the local entity s jurisdiction, which shall be treated as confidential by the local entity and shall be used only to derive the per subscriber fee required by this section. The local entity shall then determine the payment due from each provider based on a per subscriber basis for the period by multiplying the unsatisfied cash payments for the ongoing capital costs of PEG channel facilities by a ratio of the reported subscribers of each provider to the total subscribers within the local entity as of the end of the period. The local entity shall notify the respective providers, in writing, of the resulting pro rata amount. After the notice, any fees required by this section shall be remitted to the applicable local entity quarterly, within 45 days after the end of the quarter for the preceding calendar quarter, and may only be used by the local entity as authorized under federal law.

(n) A local entity may, by ordinance, establish a fee to support PEG channel facilities consistent with federal law that would become effective subsequent to the expiration of any fee imposed pursuant to subdivision (l). If no such fee exists, the local entity may establish the fee at any time. The fee shall not exceed 1 percent of the holder s gross revenues, as defined in Section 5860. Notwithstanding this limitation, if, on December 31, 2006, a local entity is imposing a separate fee to support PEG channel facilities that is in excess of 1 percent, that entity may, by ordinance, establish a fee no greater than that separate fee, and in no event greater than 3 percent, to support PEG activities. The ordinance shall expire, and may be reauthorized, upon the expiration of the state franchise.

(o) The holder of a state franchise may recover the amount of any fee remitted to a local entity under this section by billing a recovery fee as a separate line item on the regular bill of each subscriber.

(p) A court of competent jurisdiction shall have exclusive jurisdiction to enforce any requirement under this section or resolve any dispute regarding the requirements set forth in this section, and no provider may be barred from the provision of service or be required to terminate service as a result of that dispute or enforcement action.

(Amended by Stats. 2007, Ch. 123, Sec. 6. Effective January 1, 2008.)



5880

Holders of state franchises shall comply with the Emergency Alert System requirements of the Federal Communications Commission in order that emergency messages may be distributed over the holder s network. Any provision in a locally issued franchise authorizing local entities to provide local emergency notifications shall remain in effect, and shall apply to all holders of a state-issued franchise in the same local area, for the duration of the locally issued franchise, until the term of the franchise would have expired were the franchise not terminated pursuant to subdivision (o) of Section 5840, or until January 1, 2009, whichever is later.

(Amended by Stats. 2007, Ch. 123, Sec. 7. Effective January 1, 2008.)



5885

(a) The local entity shall allow the holder of a state franchise under this division to install, construct, and maintain a network within public rights-of-way under the same time, place, and manner as the provisions governing telephone corporations under applicable state and federal law, including, but not limited to, the provisions of Section 7901.1.

(b) Nothing in this division shall be construed to change existing law regarding the permitting process or compliance with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) for projects by a holder of a state franchise.

(c) (1) For purposes of this section, an encroachment permit means any permit issued by a local entity relating to construction or operation of facilities pursuant to this division.

(2) A local entity shall either approve or deny an application from a holder of a state franchise for an encroachment permit within 60 days of receiving a completed application. An application for an encroachment permit is complete when the applicant has complied with all statutory requirements, including the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(3) If the local entity denies an application for an encroachment permit, it shall, at the time of notifying the applicant of the denial, furnish to the applicant a detailed explanation of the reason for the denial.

(4) The local entity shall adopt regulations prescribing procedures for an applicant to appeal the denial of an encroachment permit application issued by a department of the local entity to the governing body of the local entity.

(5) Nothing in this section precludes an applicant and a local entity from mutually agreeing to an extension of any time limit provided by this section.

(d) A local entity may not enforce against the holder of a state franchise any rule, regulation, or ordinance that purports to allow the local entity to purchase or force the sale of a network.

(Added by Stats. 2006, Ch. 700, Sec. 3. Effective January 1, 2007.)



5890

(a) A cable operator or video service provider that has been granted a state franchise under this division may not discriminate against or deny access to service to any group of potential residential subscribers because of the income of the residents in the local area in which the group resides.

(b) Holders or their affiliates with more than 1,000,000 telephone customers in California satisfy subdivision (a) if all of the following conditions are met:

(1) Within three years after it begins providing video service under this division, at least 25 percent of households with access to the holder s video service are low-income households.

(2) Within five years after it begins providing video service under this division and continuing thereafter, at least 30 percent of the households with access to the holder s video service are low-income households.

(3) Holders provide service to community centers in underserved areas, as determined by the holder, without charge, at a ratio of one community center for every 10,000 video subscribers. The holder shall not be required to take its facilities beyond the appropriate demarcation point outside the community center building or perform any inside wiring. The community center may not receive service from more than one state franchise holder at a time under this section. For purposes of this section, community center means any facility operated by an organization that has qualified for the California Teleconnect Fund, as established in Section 280 and that will make the holder s service available to the community.

(c) Holders or their affiliates with fewer than 1,000,000 telephone customers in California satisfy this section if they offer video service to all customers within their telephone service area within a reasonable time, as determined by the commission. However, the commission shall not require the holder to offer video service if the cost to provide video service is substantially above the average cost of providing video service in that telephone service area.

(d) When a holder provides video service outside of its telephone service area, is not a telephone corporation, or offers video service in an area where no other video service is being offered, other than direct-to-home satellite service, there is a rebuttable presumption that discrimination in providing service has not occurred within those areas. The commission may review the holder s proposed video service area to ensure that the area is not drawn in a discriminatory manner.

(e) For holders or their affiliates with more than 1,000,000 telephone customers in California, either of the following shall apply:

(1) If the holder is predominantly deploying fiber optic facilities to the customer s premise, the holder shall provide access to its video service to a number of households at least equal to 25 percent of the customer households in the holder s telephone service area within two years after it begins providing video service under this division, and to a number at least equal to 40 percent of those households within five years.

(2) If the holder is not predominantly deploying fiber optic facilities to the customer s premises, the holder shall provide access to its video service to a number of households at least equal to 35 percent of the households in the holder s telephone service area within three years after it begins providing video service under this division, and to a number at least equal to 50 percent of these households within five years.

(3) A holder shall not be required to meet the 40-percent requirement in paragraph (1) or the 50-percent requirement in paragraph (2) until two years after at least 30 percent of the households with access to the holder s video service subscribe to it for six consecutive months.

(4) If 30 percent of the households with access to the holder s video service have not subscribed to the holder s video service for six consecutive months within three years after it begins providing video service, the holder may submit validating documentation to the commission. If the commission finds that the documentation validates the holder s claim, then the commission shall permit a delay in meeting the 40-percent requirement in paragraph (1) or the 50-percent requirement in paragraph (2) until the time that the holder does provide service to 30 percent of the households for six consecutive months.

(f) (1) After two years of providing service under this division, the holder may apply to the state franchising authority for an extension to meet the requirements of subdivision (b), (c), or (e). Notice of this application shall also be provided to the telephone customers of the holder, the Secretary of the Senate, and the Chief Clerk of the Assembly.

(2) Upon application, the franchising authority shall hold public hearings in the telephone service area of the applicant.

(3) In reviewing the failure to satisfy the obligations contained in subdivision (b), (c), or (e), the franchising authority shall consider factors that are beyond the control of the holder, including, but not limited to, the following:

(A) The ability of the holder to obtain access to rights-of-way under reasonable terms and conditions.

(B) The degree to which developments or buildings are not subject to competition because of existing exclusive arrangements.

(C) The degree to which developments or buildings are inaccessible using reasonable technical solutions under commercially reasonable terms and conditions.

(D) Natural disasters.

(4) The franchising authority may grant the extension only if the holder has made substantial and continuous effort to meet the requirements of subdivision (b), (c), or (e). If an extension is granted the franchising authority shall establish a new compliance deadline.

(g) Local governments may bring complaints to the state franchising authority that a holder is not offering video service as required by this section, or the state franchising authority may open an investigation on its own motion. The state franchising authority shall hold public hearings before issuing a decision. The commission may suspend or revoke the franchise if the holder fails to comply with the provisions of this division.

(h) If the state franchising authority finds that the holder is in violation of this section, it may, in addition to any other remedies provided by law, impose a fine not to exceed 1 percent of the holder s total monthly gross revenue received from provision of video service in the state each month from the date of the decision until the date that compliance is achieved.

(i) If a court finds that the holder of the state franchise is in violation of this section, the court may immediately terminate the holder s state franchise, and the court shall, in addition to any other remedies provided by law, impose a fine not to exceed 1 percent of the holder s total gross revenue of its entire cable and service footprint in the state in the full calendar month immediately prior to the decision.

(j) As used in this section, the following definitions shall apply:

(1) Access means that the holder is capable of providing video service at the household address using any technology, other than direct-to-home satellite service, providing two-way broadband Internet capability and video programming, content, and functionality, regardless of whether any customer has ordered service or whether the owner or landlord or other responsible person has granted access to the household. If more than one technology is utilized, the technologies shall provide similar two-way broadband Internet accessibility and similar video programming.

(2) Customer s household means those residential households located within the holder s existing telephone service area that are customers of the service by which that telephone service area is defined.

(3) Household means, consistent with the United States Census Bureau, a house, an apartment, a mobilehome, a group of rooms, or a single room that is intended for occupancy as separate living quarters. Separate living quarters are those in which the occupants live and eat separately from any other persons in the building and which have direct access from the outside of the building or through a common hall.

(4) Low-income household means those residential households located within the holder s existing telephone service area where the average annual household income is less than thirty-five thousand dollars ($35,000) based on the United States Census Bureau estimates adjusted annually to reflect rates of change and distribution through January 1, 2007.

(k) Nothing in this section shall be construed to require a holder to provide video service outside its wireline footprint or to match the existing service area of any cable operator.

(Amended by Stats. 2007, Ch. 123, Sec. 8. Effective January 1, 2008.)



5900

(a) The holder of a state franchise shall comply with the provisions of Sections 53055, 53055.1, 53055.2, and 53088.2 of the Government Code, and any other customer service standards pertaining to the provision of video service established by federal law or regulation or adopted by subsequent enactment of the Legislature. All customer service and consumer protection standards under this section shall be interpreted and applied to accommodate newer or different technologies while meeting or exceeding the goals of the standards.

(b) The holder of a state franchise shall comply with provisions of Section 637.5 of the Penal Code and the privacy standards contained in Section 551 and following of Title 47 of the United States Code.

(c) The local entity shall enforce all of the customer service and protection standards of this section with respect to complaints received from residents within the local entity s jurisdiction, but it may not adopt or seek to enforce any additional or different customer service or other performance standards under Section 53055.3 or subdivision (q), (r), or (s) of Section 53088.2 of the Government Code, or any other authority or provision of law.

(d) The local entity shall, by ordinance or resolution, provide a schedule of penalties for any material breach by a holder of a state franchise of this section. No monetary penalties shall be assessed for a material breach if it is out of the reasonable control of the holder. Further, no monetary penalties may be imposed prior to January 1, 2007. Any schedule of monetary penalties adopted pursuant to this section shall in no event exceed five hundred dollars ($500) for each day of each material breach, not to exceed one thousand five hundred dollars ($1,500) for each occurrence of a material breach. However, if a material breach of this section has occurred, and the local entity has provided notice and a fine or penalty has been assessed, and if a subsequent material breach of the same nature occurs within 12 months, the penalties may be increased by the local entity to a maximum of one thousand dollars ($1,000) for each day of each material breach, not to exceed three thousand dollars ($3,000) for each occurrence of the material breach. If a third or further material breach of the same nature occurs within those same 12 months, and the local entity has provided notice and a fine or penalty has been assessed, the penalties may be increased to a maximum of two thousand five hundred dollars ($2,500) for each day of each material breach, not to exceed seven thousand five hundred dollars ($7,500) for each occurrence of the material breach. With respect to video providers subject to a franchise or license, any monetary penalties assessed under this section shall be reduced dollar-for-dollar to the extent any liquidated damage or penalty provision of a current cable television ordinance, franchise contract, or license agreement imposes a monetary obligation upon a video provider for the same customer service failures, and no other monetary damages may be assessed.

(e) The local entity shall give the video service provider written notice of any alleged material breach of the customer service standards of this division and allow the video provider at least 30 days from receipt of the notice to remedy the specified material breach.

(f) A material breach for the purposes of assessing penalties shall be deemed to have occurred for each day within the jurisdiction of each local entity, following the expiration of the period specified in subdivision (e), that any material breach has not been remedied by the video service provider, irrespective of the number of customers or subscribers affected.

(g) Any penalty assessed pursuant to this section shall be remitted to the local entity, which shall submit one-half of the penalty to the Digital Divide Account established in Section 280.5.

(h) Any interested person may seek judicial review of a decision of the local entity in a court of appropriate jurisdiction. For this purpose, a court of law shall conduct a de novo review of any issues presented.

(i) This section shall not preclude a party affected by this section from utilizing any judicial remedy available to that party without regard to this section. Actions taken by a local legislative body, including a local franchising entity, pursuant to this section shall not be binding upon a court of law. For this purpose, a court of law shall conduct de novo review of any issues presented.

(j) For purposes of this section, material breach means any substantial and repeated failure of a video service provider to comply with service quality and other standards specified in subdivision (a).

(k) The Office of Ratepayer Advocates shall have authority to advocate on behalf of video subscribers regarding renewal of a state-issued franchise and enforcement of this section, and Sections 5890 and 5950. For this purpose, the office shall have access to any information in the possession of the commission subject to all restrictions on disclosure of that information that are applicable to the commission.

(Amended by Stats. 2013, Ch. 356, Sec. 49. Effective September 26, 2013.)



5910

(a) The holder of a state franchise shall perform background checks of applicants for employment, according to current business practices.

(b) A background check equivalent to that performed by the holder shall also be conducted on all of the following:

(1) Persons hired by a holder under a personal service contract.

(2) Independent contractors and their employees.

(3) Vendors and their employees.

(c) Independent contractors and vendors shall certify that they have obtained the background checks required pursuant to subdivision (b), and shall make the background checks available to the holder upon request.

(d) Except as otherwise provided by contract, the holder of a state franchise shall not be responsible for administering the background checks and shall not assume the costs of the background checks of individuals who are not applicants for employment of the holder.

(e) (1) Subdivision (a) only applies to applicants for employment for positions that would allow the applicant to have direct contact with or access to the holder s network, central office, or subscriber premises, and perform activities that involve the installation, service, or repair of the holder s network or equipment.

(2) Subdivision (b) only applies to persons that have direct contact with or access to the holder s network, central office, or subscriber premises, and perform activities that involve the installation, service, or repair of the holder s network or equipment.

(f) This section does not apply to temporary workers performing emergency functions to restore the network of a holder to its normal state in the event of a natural disaster or an emergency that threatens or results in the loss of service.

(Amended by Stats. 2007, Ch. 123, Sec. 10. Effective January 1, 2008.)



5920

(a) A holder of a state franchise employing more than 750 total employees in California shall annually report to the commission all of the following:

(1) The number of California residents employed by the holder, calculated on a full-time or full-time equivalent basis.

(2) The percentage of the holder s total domestic workforce, calculated on a full-time or full-time equivalent basis.

(3) The types and numbers of jobs by occupational classification held by residents of California employed by holders of state franchises and the average pay and benefits of those jobs and, separately, the number of out-of-state residents employed by independent contractors, companies, and consultants hired by the holder, calculated on a full-time or full-time equivalent basis, when the holder is not contractually prohibited from disclosing the information to the public. This paragraph applies only to those employees of an independent contractor, company, or consultant that are personally providing services to the holder, and does not apply to employees of an independent contractor, company, or consultant not personally performing services for the holder.

(4) The number of net new positions proposed to be created directly by the holder of a state franchise during the upcoming year by occupational classifications and by category of full-time, part-time, temporary, and contract employees.

(b) The commission shall annually report the information required to be reported by holders of state franchises pursuant to subdivision (a), to the Assembly Committee on Utilities and Commerce and the Senate Committee on Energy, Utilities and Communications, or their successor committees, and within a reasonable time thereafter, shall make the information available to the public on its Internet Web site.

(Added by Stats. 2006, Ch. 700, Sec. 3. Effective January 1, 2007.)



5930

(a) Notwithstanding any other provision of this division, any video service provider that currently holds a franchise with a local franchising entity in a county that is a party, either alone or in conjunction with any other local franchising entity located in that county, to a stipulation and consent judgment executed by the parties thereto and approved by a federal district court shall neither be entitled to seek a state franchise in any area of that county, including any unincorporated area and any incorporated city of that county, nor abrogate any existing franchise before July 1, 2014. Prior to July 1, 2014, the video service provider shall continue to be exclusively governed by any existing franchise with a local franchising entity for the term of that franchise and any and all issues relating to renewal, transfer, or otherwise in relation to that franchise shall be resolved pursuant to that existing franchise and otherwise applicable federal and local law. This subdivision shall not be deemed to extend any existing franchise beyond its term.

(b) When an incumbent cable operator is providing service under an expired franchise or a franchise that expires before January 2, 2008, the local entity may extend that franchise on the same terms and conditions through January 2, 2008. A state franchise issued to any incumbent cable operator shall not become operative prior to January 2, 2008.

(c) When a video service provider that holds a state franchise provides the notice required pursuant to subdivision (n) of Section 5840 to a local entity, the local franchising entity may require all incumbent cable operators to seek a state franchise and shall terminate the franchise issued by the local franchising entity when the commission issues a state franchise for the video service provider that includes the entire service area served by the video service provider and the video service provider notifies the local entity that it will begin providing video service in that area under a state franchise.

(Amended by Stats. 2007, Ch. 123, Sec. 11. Effective January 1, 2008.)



5940

The holder of a state franchise under this division who also provides stand-alone, residential, primary line, basic telephone service shall not increase this rate to finance the cost of deploying a network to provide video service.

(Added by Stats. 2006, Ch. 700, Sec. 3. Effective January 1, 2007.)



5950

The commission shall not permit a telephone corporation that is providing video service directly or through its affiliates pursuant to a state-issued franchise as an incumbent local exchange carrier to increase rates for residential, primary line, basic telephone service above the rate as of July 1, 2006, until January 1, 2009, unless that telephone corporation is regulated under rate of return regulation. However, the commission may allow rate increases to reflect increases in inflation as shown in the Consumer Price Index published by the Bureau of Labor Statistics. This section does not affect the authority of the commission to authorize an increase in rates for basic telephone service that is bundled with other services and priced as a bundle. Nothing in this section is intended to prohibit implementation of commission decision D. 06-04-071 to the extent it has not been implemented prior to July 1, 2006.

(Added by Stats. 2006, Ch. 700, Sec. 3. Effective January 1, 2007.)



5960

(a) For purposes of this section, census tract has the same meaning as used by the United States Census Bureau, and household has the same meaning as specified in Section 5890.

(b) Every holder, no later than April 1, 2008, and annually no later than April 1 thereafter, shall report to the commission on a census tract basis the following information:

(1) Broadband information:

(A) The number of households to which the holder makes broadband available in this state. If the holder does not maintain this information on a census tract basis in its normal course of business, the holder may reasonably approximate the number of households based on information it keeps in the normal course of business.

(B) The number of households that subscribe to broadband that the holder makes available in this state.

(C) Whether the broadband provided by the holder utilizes wireline-based facilities or another technology.

(2) Video information:

(A) If the holder is a telephone corporation:

(i) The number of households in the holder s telephone service area.

(ii) The number of households in the holder s telephone service area that are offered video service by the holder.

(B) If the holder is not a telephone corporation:

(i) The number of households in the holder s video service area.

(ii) The number of households in the holder s video service area that are offered video service by the holder.

(3) Low-income household information:

(i) The number of low-income households in the holder s video service area.

(ii) The number of low-income households in the holder s video service area that are offered video service by the holder.

(c) The commission, no later than July 1, 2008, and annually no later than July 1 thereafter, shall submit to the Governor and the Legislature a report that includes based on year-end data, on an aggregated basis, the information submitted by holders pursuant to subdivision (b).

(d) All information submitted to the commission and reported by the commission pursuant to this section shall be disclosed to the public only as provided for pursuant to Section 583. No individually identifiable customer or subscriber information shall be subject to public disclosure.

(Amended by Stats. 2007, Ch. 123, Sec. 12. Effective January 1, 2008.)



5970

Subject to the requirements of this division, a state franchise may be transferred to any successor in interest of the holder to which the certificate originally is granted, whether this transfer is by merger, sale, assignment, bankruptcy, restructuring, or any other type of transaction, provided that the following conditions are met:

(a) The transferee submits to the commission all of the information required by this division of an applicant.

(b) The transferee agrees that any collective bargaining agreement entered into by a video service provider shall continue to be honored, paid, or performed to the same extent as would be required if the video service provider continued to operate under its franchise for the duration of that franchise unless the duration of that agreement is limited by its terms or by federal or state law.

(Added by Stats. 2006, Ch. 700, Sec. 3. Effective January 1, 2007.)






DIVISION 3. PUBLIC UTILITY FRANCHISES BY LOCAL GOVERNMENTS

CHAPTER 1. Franchise Provisions in General

ARTICLE 1. Manner of Granting

6001

Every franchise or privilege to erect or lay telegraph or telephone wires, to construct or operate street or interurban railroads upon any public street or highway, to lay gas pipes for the purpose of carrying gas for light, heat, or power, to erect poles or wires for transmitting electricity for light, heat, or power, along or upon any public street or highway, or to exercise any other privilege whatever proposed to be granted by the governing or legislative body of any county, city and county, or city shall be granted upon the conditions in this article provided, and not otherwise, except when such franchises are granted pursuant to Chapters 2 or 3 of this division.

This article does not apply to franchises or privileges for railroads, or telegraph or telephone lines doing an interstate business, or to renewals of franchises for piers, chutes, or wharves, or to community antenna television systems, or to franchises or privileges for purposes not involving the furnishing of any service or commodity to the public or any portion thereof.

(Amended by Stats. 1968, Ch. 173.)



6001.5

(a) All franchises, licenses, permits, or other privileges granted to a public utility by any city, county, or city and county holding a freeholder s charter, to use, or to construct, or lay and use, under, along, across, or upon the public streets, ways, alleys, and places within the municipality, facilities which are part of a pipeline system transmitting oil or products thereof, shall be granted upon the terms and conditions provided in, and in accordance with, this chapter or Chapter 2 (commencing with Section 6201).

(b) It is the intent of the Legislature, in enacting this section, to preempt the ordinance of any chartered municipality insofar as that ordinance governs the granting of franchises to construct facilities which are part of a pipeline system transmitting oil or other products thereof.

(Added by Stats. 1989, Ch. 1444, Sec. 2.)



6002

The grantor may, in such a franchise, impose such other and additional terms and conditions not in conflict with this article, whether governmental or contractual in character, as in the judgment of the legislative body thereof are to the public interest.

(Enacted by Stats. 1951, Ch. 764.)



6003

No clause or condition of any kind shall be inserted in any franchise or grant offered or sold under the terms of this article which shall directly or indirectly restrict free and open competition in bidding therefor, and no clause or provision shall be inserted in any franchise offered for sale, which shall in anywise favor one person, firm, or corporation, as against another, in bidding for the purchase thereof.

(Enacted by Stats. 1951, Ch. 764.)



6004

An applicant for a franchise or privilege shall file with the governing or legislative body of the county or municipality an application, and thereupon that body shall, in its discretion, advertise the fact of the application, together with a statement that it is proposed to grant the franchise or privilege, in one or more newpapers of the county, city and county, or city wherein the franchise or privilege is to be exercised.

(Enacted by Stats. 1951, Ch. 764.)



6005

The advertisement shall state that bids will be received for the franchise and that it will be awarded to the highest bidder. The advertisement shall be published once a day for 10 successive days, or as often during that period as the paper is published, if it is a daily newspaper. If there is no daily newspaper published in the county, city and county, or city, it shall be published in a weekly newspaper once a week for four successive weeks. In either case the full publication shall be completed not less than 20 nor more than 30 days before any further action can be taken thereon.

(Enacted by Stats. 1951, Ch. 764.)



6006

The publication shall state the character of the franchise or privilege proposed to be granted, the term for which it is granted, and, if it is for a street railroad, the route to be traversed; that sealed bids therefor will be received up to a certain hour and day named therein, and that the successful bidder and his assigns shall during the life of the franchise pay to the county or municipality two percent (2%) of the gross annual receipts of the grantee arising from the use, operation, or possession of the franchise.

(Enacted by Stats. 1951, Ch. 764.)



6007

The advertisement shall also contain a statement that the franchise will be struck off, sold, and awarded to the person, firm, or corporation making the highest cash bid therefor; that at the time of the opening of the bids any responsible person, firm, or corporation present or represented may bid for the franchise or privilege a sum not less than 10 percent above the highest sealed bid therefor, and the bid so made may be raised not less than 10 percent by any other responsible bidder and the bidding may so continue until the franchise is finally struck off, sold, and awarded to the highest bidder therefor in lawful money of the United States.

(Enacted by Stats. 1951, Ch. 764.)



6008

Each sealed bid shall be accompanied with cash or a certified check payable to the treasurer of the county or municipality for the full amount of the bid, and no sealed bid shall be considered unless the cash or check is enclosed therewith. The successful bidder shall deposit at least 10 percent of the amount of his bid with the clerk of the county or municipality before the franchise is struck off to him. If he fails to make the deposit immediately his bid shall not be received, and is void, and the franchise shall then and there be again offered for sale to the bidder who makes the highest cash bid therefor, subject to the same conditions as to deposit. This procedure shall be had until the franchise is struck off, sold, and awarded to a bidder who makes the necessary deposit of at least 10 percent of the amount of his bid.

(Enacted by Stats. 1951, Ch. 764.)



6009

The successful bidder shall deposit with the clerk of the county or municipality, within 24 hours of the acceptance of his bid, the remaining 90 percent of the amount thereof. If the bidder fails to deposit with the clerk of the county or municipality the remaining 90 percent of his bid within 24 hours after its acceptance, the award to him of the franchise shall be set aside, the deposit made by him shall be forfeited, and no further proceedings for a sale of the franchise shall be had unless it is readvertised and again offered for sale in the manner provided in this article.

(Enacted by Stats. 1951, Ch. 764.)



6010

(a) The advertisement may also contain a statement that the successful bidder for any franchise or privilege struck off, sold, and awarded under this article shall file a bond running to the county, city and county, or city, approved by the governing body. The advertisement may require a bond executed by an admitted surety insurer. The bond shall be in a penal sum prescribed by the governing body and set forth in the advertisement for bids, and conditioned that the bidder shall well and truly observe, fulfill, and perform each term and condition of the franchise, and that in case of any breach of condition of the bond, the whole amount of the penal sum therein named shall be deemed to be liquidated damages.

(b) The bond if required shall be filed with the governing body within the time specified in the advertisement and if no time is specified within five days after the franchise is awarded. The franchise shall be granted by ordinance to the person, firm, or corporation to whom it has been struck off, sold or awarded. If the bond is not filed within the time required, the award of the franchise may be set aside at any time prior to the filing and, if set aside, any money paid for the franchise shall be forfeited, and if an ordinance has been enacted granting the franchise, the governing or legislative body may repeal the ordinance and the franchise shall, in the discretion of the governing or legislative body, be readvertised and again offered for sale in the same manner and under the same restrictions, as provided in this article.

(Amended by Stats. 1982, Ch. 517, Sec. 357.)



6010.1

Notwithstanding any other provision of this article, any franchise heretofore or hereafter granted shall not be invalid or subject to revocation because the bond required by law at the time of the award of such franchise shall not have been filed within the time then prescribed, provided the bond is filed prior to the setting aside of the award or, as the case may be, the repeal of the ordinance granting such franchise.

(Added by Stats. 1955, Ch. 286.)



6011

If the franchise is a renewal of a right already in existence, payment of the percentage of gross receipts shall begin at once upon the granting of the franchise. If the franchise is not a renewal of a right already in existence, no percentage shall be paid for the first five (5) years succeeding the date of the franchise, but thereafter the percentage shall be payable annually. If payment is not made, the franchise shall be forfeited.

(Enacted by Stats. 1951, Ch. 764.)



6012

If the franchise granted is an extension of an existing street railroad system, the gross receipts shall be estimated to be one-half of the proportion of the total gross receipts of the system which the mileage of this extension bears to the total mileage of the whole system. This estimate is conclusive as to the amount of the gross receipts of the extension.

(Enacted by Stats. 1951, Ch. 764.)



6013

Work to erect or lay telegraph or telephone wires, to construct street or interurban railroads, to lay gas pipes for the purpose of carrying gas for light, heat, or power, to erect poles or wires for transmitting electricity for light, heat, or power, along or upon any public street or highway, or to exercise any other privilege whatever, a franchise for which has been granted pursuant to this article, shall be commenced in good faith within not more than four months from the granting of the franchise. If not so commenced the franchise shall be declared forfeited.

(Enacted by Stats. 1951, Ch. 764.)



6014

Work to construct street or interurban railroads shall be completed within not more than three years from the granting of the franchise, and if not so completed the franchise shall be forfeited. For good cause shown, the governing or legislative body may by resolution extend the time for completion, not exceeding three months.

(Enacted by Stats. 1951, Ch. 764.)



6015

Work under any franchise other than for a street or interurban railroad shall be prosecuted diligently and in good faith so as to meet and fill the reasonable needs of the inhabitants of the territory for the service of which the franchise is granted.

(Enacted by Stats. 1951, Ch. 764.)



6016

The Attorney General, upon the complaint of any county or municipality, or, in his discretion, upon the complaint of any taxpayer, shall sue for the forfeiture of any franchise granted under this article, for the noncompliance with any condition thereof.

(Enacted by Stats. 1951, Ch. 764.)



6017

Any member of a governing or legislative body of any county, city and county, or city, who, by his vote, violates or attempts to violate any of the provisions of this article is guilty of a misdemeanor and may be punished therefor as provided by law, and may be deprived of his office by the decree of a court of competent jurisdiction, after trial and conviction.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 2. Transportation of Mail Carriers

6041

In all cases where application is made to the governing or legislative body of a city or city and county for permission and authority to lay railroad tracks through streets or public highways of any city or city and county, the authorities before granting such permission and authority, in addition to the terms and restrictions which they are by law authorized to impose shall exact and require from the persons or corporation asking such permission and authority, as a condition precedent to the granting of permission, a satisfactory promise and undertaking to permit and allow mail carriers in the employ of the United States Government, at all times while engaged in the actual discharge of duty, to ride on the cars of such railroad without paying any sum of money whatever for fare or otherwise. All such permissions and franchises shall be subject to all other provisions of the laws of this State applicable to street railroads in general, and subject to regulations from city or city and county authorities.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 4. Steam Heat Franchises

6091

All cities and cities and counties are empowered to grant franchises for the laying of pipes in the streets, roads, avenues, alleys, and public highways therein, for carrying steam heat under high pressure to be used, distributed, and sold to the inhabitants thereof for heating purposes.

(Enacted by Stats. 1951, Ch. 764.)



6092

The granting of franchises under this article shall be pursuant to Article 1 of this chapter.

(Enacted by Stats. 1951, Ch. 764.)









CHAPTER 2. Gas, Oil, Electric, and Water Franchises by Municipalities

ARTICLE 1. General Provisions

6201

This chapter may be cited as the Franchise Act of 1937.

(Enacted by Stats. 1951, Ch. 674.)



6201.3

As used in this chapter, industrial gas means any substance which is in a gaseous state at ambient conditions of temperature and pressure used for commercial, industrial, or scientific purposes, but does not include any gaseous hydrocarbon used for light, heat, power, or feedstock.

(Added by Stats. 1984, Ch. 197, Sec. 1.)



6201.5

As used in this chapter, municipality includes counties, but no county shall grant a franchise pursuant to this chapter in any incorporated area.

(Added by Stats. 1971, Ch. 422.)



6202

The legislative body of any municipality may grant a franchise to any person, firm, or corporation, whether operating under an existing franchise or not, to use, or to construct and use, poles, wires, conduits, and appurtenances for transmitting and distributing electricity for all purposes, or to use, or to lay and use, pipes and appurtenances for transmitting and distributing gas or industrial gas for all purposes, or to use, or to lay and use, pipes and appurtenances for transmitting and distributing oil or products thereof for all purposes, or to lay and use pipes, ditches, flumes, conduits, and appurtenances for transmitting and distributing water for all purposes, under, along, across, or upon the public streets, ways, alleys, and places within the municipality, upon the terms and conditions provided in this chapter.

(Amended by Stats. 1984, Ch. 197, Sec. 2.)



6203

The legislative body may in such a franchise impose such other and additional terms and conditions not in conflict with this chapter, whether governmental or contractual in character, as in the judgment of the legislative body are to the public interest.

(Enacted by Stats. 1951, Ch. 764.)



6204

This chapter provides a procedure, alternative to the procedure provided in Article 1 of Chapter 1 of this division, for the granting of franchises by municipalities. When any proceeding is initiated under this chapter for the granting of a franchise, the provisions of this chapter exclusively govern the granting of such franchise.

(Enacted by Stats. 1951, Ch. 764.)



6205

This chapter does not apply to any municipality having a freeholders charter adopted and ratified under the Constitution and having in such charter provisions for the issuance of franchises by the municipality, but nothing contained in this chapter shall restrict the right of any such chartered municipality to avail itself of the provisions of this chapter wherever it may lawfully do so. The provisions of this chapter relating to the payment of a percentage of gross receipts shall not be construed as a declaration of legislative judgment as to the proper compensation to be paid a chartered municipality for the right to exercise franchise privileges therein.

(Enacted by Stats. 1951, Ch. 764.)



6205.1

(a) Notwithstanding Section 6205, all franchises, licenses, permits, or other privileges granted to a public utility by any city, county, or city and county holding a freeholder s charter containing provisions for the issuance of franchises, to use, or to construct or lay and use, under, along, across, or upon the public streets, ways, alleys, and places within the municipality, facilities which are part of a pipeline system transmitting oil or products thereof, shall be granted upon the terms and conditions provided in, and in accordance with, either this chapter or Chapter 1 (commencing with Section 6001).

(b) On and after January 1, 1990, the compensation to be paid for the franchises, licenses, permits, or other privileges granted by any city, county, or city and county, including those holding a freeholder s charter, shall be as provided in Section 6231.5.

(c) It is the intent of the Legislature, in enacting this section, to preempt the ordinance of any chartered municipality insofar as that ordinance governs the granting of franchises to construct facilities which are part of a pipeline system transmitting oil or products thereof.

(Added by Stats. 1989, Ch. 1444, Sec. 3.)






ARTICLE 2. Manner of Granting

6231

An applicant for a franchise shall file with the legislative body of the municipality in which the franchise is desired an application stating all of the following:

(a) The name of the applicant.

(b) The purpose and term, whether definite or indeterminate, for which the franchise is desired.

(c) That the applicant if granted the franchise will pay to the municipality during the life of the franchise 2 percent of the applicant s gross annual receipts arising from the use, operation, or possession of the franchise, except that this payment shall be not less than 1 percent of the applicant s gross annual receipts derived from the sale within the limits of the municipality of the utility service for which the franchise is awarded. If the application is for a franchise complementary to a franchise derived under Section 19 of Article XI of the California Constitution as that section existed prior to its amendment on October 10, 1911, then the applicant shall pay annually, if the application is for an electric franchise, 2 percent of the applicant s gross annual receipts arising from the use, operation, or possession of the franchise, except that this payment shall be not less than one-half of 1 percent of the applicant s gross annual receipts from the sale of electricity within the limits of the municipality under both the electric franchises; or, if the application is for a gas, oil pipeline, or water franchise, 2 percent of the applicant s gross annual receipts arising from the use, operation, or possession of the franchise, except that this payment shall be not less than 1 percent of the gross annual receipts from the sale of gas or water within the limits of the municipality under both the gas franchises or both the water franchises.

Notwithstanding any other provision of this section, if the application is for a franchise for a nonpublic utility pipeline for industrial gas or oil or products thereof, the application shall state that the applicant, if granted the franchise, will pay to the municipality during the life of the franchise either a specified percentage agreed to by the applicant and the municipality of the gross annual receipts of the applicant arising from the use, operation, or possession of the franchise or an annual franchise fee in an amount agreed to by the applicant and the municipality or an annual franchise fee computed by multiplying the sum of one-half cent ($0.005) times the nominal internal diameter of the pipe, expressed in inches, times the number of lineal feet of the pipe within the public streets, ways, alleys, or other public places within the municipality.

(Amended by Stats. 1984, Ch. 197, Sec. 3.)



6231.5

(a) An applicant for a franchise to build and operate a pipeline system transmitting oil or products thereof shall file with the legislative body of the municipality in which the franchise is desired an application stating all of the following:

(1) The name of the applicant.

(2) The purpose and term, whether definite or indeterminate, for which the franchise is desired.

(3) That the applicant, if granted the franchise, permit, license, or other privilege, will pay to the municipality an annual fee computed as follows:

The length of pipe expressed in feet located within the franchised area shall be multiplied by the applicable base rate, as adjusted pursuant to subdivision (d), in accordance with the following schedule:

Pipe size (internal

Base rate

diameter in inches) _____

per lineal foot

0 4

$0.088

6

0.132

8

0.176

10

0.220

12

0.264

14

0.308

16

0.352

18

0.396

20

0.440

22

0.484

24

0.528

26

0.572

28

0.616

30

0.660

For pipelines with an internal diameter not listed above, the fees shall be in the same proportion to the fees of a 12-inch-diameter pipe as the diameter of the unlisted pipe is to 12 inches.

(b) The annual payment for each lineal foot of pipeline shall be computed and revised each calendar year as follows:

(1) The applicable base rate shall be multiplied by the Consumer Price Index for the area, as published by the United States Department of Labor, Office of Information for the month of September immediately preceding the month in which payment is due and payable, and divided by the Consumer Price Index for June 30, 1989, which is declared to be 100.0. Under no circumstances shall the multiplying factor be less than one.

(2) If the United States Department of Labor, Office of Information discontinues the preparation or publication of a Consumer Price Index for the area, and if no translation table prepared by the Department of Labor is available so as to make those statistics which are then available applicable to the index of June 30, 1989, the municipality shall prescribe a rate of payment which shall, in its judgment, vary from the rates specified in this section in approximate proportion as commodity consumer prices then current vary from commodity consumer prices current in December 1988. On this point, the determination by the municipality shall be final and conclusive.

(c) No fee paid to any municipality pursuant to a franchise, permit, license, or other privilege issued under an ordinance which is in effect on September 1, 1989, which exceeds the fee computed under this section shall be reduced. On or after January 1, 1990, a municipality may collect an additional amount which represents the percentage increase in the Consumer Price Index for the area during the preceding calendar year applied to that fee. The formula used in arriving at that fee shall be applicable to any replacement, modification, or extension of the pipeline. Upon expiration of a franchise, permit, license, or other privilege, the municipality may renew or extend the franchise, permit, license, or other privilege, using the local formula contained in an ordinance which is in effect on September 1, 1989. However, the fee shall not exceed the greater of the fee actually paid on September 1, 1989, or the fee computed pursuant to this section.

(d) Notwithstanding any other provision of law, until January 1, 1990, a municipality which is involved in eminent domain proceedings in which a court order for possession has been issued relating to an easement for a pipeline system transmitting oil or products thereof may adopt an ordinance setting its fee without following the provisions of this section. Upon expiration of the ordinance, the municipality may renew or extend the franchise, license, permit, or other privilege, utilizing the local formula in effect on January 1, 1990, or the fee computed pursuant to this section, whichever is greater.

(e) Notwithstanding any other provision of this section, if the application is for a franchise for a nonpublic utility pipeline for industrial gas or oil or products thereof, the application shall state that the applicant, if granted the franchise, will pay to the municipality during the life of the franchise either of the following:

(1) A specified percentage agreed to by the applicant and the municipality of the gross annual receipts of the applicant arising from the use, operation, or possession of the franchise.

(2) An annual franchise fee in an amount agreed to by the applicant and the municipality, or an annual franchise fee computed by multiplying the sum of one-half of the nominal internal diameter of the pipe, expressed in inches, by the number of lineal feet of the pipe within the public streets, ways, alleys, or other public places within the municipality.

(f) Any nonpublic utility pipeline system transmitting oil or products thereof covered by subdivision (e) on December 31, 1989, that converts to public utility status shall continue to pay the fee established pursuant to subdivision (e) for the remaining term of its franchise, license, permit, or other privilege. Upon expiration of its franchise, license, permit, or other privilege, a nonpublic utility pipeline system transmitting oil or products thereof that has converted or seeks to convert to public utility status shall establish to the satisfaction of the franchising authority all of the following:

(1) Its property is dedicated to the service of the public.

(2) Its rates for transportation are established pursuant to tariffs filed with the Public Utilities Commission.

(3) Its accounts and records are established pursuant to rules and regulations adopted by the commission.

(4) It has filed an appropriate annual report with the commission.

(5) Its rates for transportation are just, reasonable, and nondiscriminatory, as evidenced either by an order of the commission approving those rates, or an application for approval of its rates that is pending with the commission.

(Added by Stats. 1989, Ch. 1444, Sec. 4.)



6232

Upon receipt of the application the legislative body of the municipality may pass its resolution declaring its intention to grant the franchise applied for, stating the character of the franchise, setting forth a notice of the day, hour, and place when and where all persons having any objection to the granting thereof may appear before the legislative body and be heard thereon, and directing the clerk of the legislative body to publish the notice at least once within fifteen (15) days after the passage of the resolution in a newspaper of general circulation within the municipality.

The time fixed for the hearing shall be not less than twenty (20) nor more than sixty (60) days after the date of the passage of the resolution.

(Enacted by Stats. 1951, Ch. 764.)



6233

The notice of the time and place of hearing objections shall state that the grantee of the franchise and its successors and assigns will, during the life of its franchise, pay to the municipality the percentage specified in its application, that the percentage will be paid annually from the date of the granting of the franchise, and in the event such payment is not made the franchise will be forfeited. The notice shall also designate the term, whether definite or indeterminate, for which the franchise is proposed to be granted.

(Enacted by Stats. 1951, Ch. 764.)



6234

At any time not later than the hour set for the hearing of objections, any person interested may make written protest stating objections against the granting of the franchise. The protest shall be signed by the protestant and be delivered to the clerk of the legislative body. At the time set for hearing objections the legislative body shall proceed to hear and pass upon all protests so made and its decision shall be final and conclusive, subject to the right of referendum of the people. The legislative body may adjourn the hearing from time to time.

If no protest in writing is delivered to the clerk up to the hour set for hearing, or such protests as are filed have been heard and determined by the legislative body to be insufficient, or have been overruled or denied, the legislative body may grant the franchise. The franchise shall be granted by ordinance adopted in the manner prescribed by law for the enactment of ordinances by the granting body.

(Enacted by Stats. 1951, Ch. 764.)



6235

A franchise granted under this chapter does not become effective until the grantee files written acceptance thereof with the clerk of the granting municipality. When so filed the acceptance constitutes a continuing agreement by the grantee that if and when the granting municipality thereafter annexes, or consolidates with, additional territory, all franchises, rights and privileges owned by the grantee therein, except a franchise derived under Section 19 of Article XI of the Constitution as that section existed prior to the amendment thereof adopted October 10, 1911, shall be deemed abandoned within the limits of the additional territory.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 3. Scope of Franchise

6261

Any franchise granted under this chapter with respect to a given utility service is in lieu of all other franchises, rights, or privileges owned by the grantee, or by any successor of the grantee to any rights under the franchise, for transmitting and distributing the utility service within the limits of the municipality as such limits exist at the time of the granting of the franchise or as they may thereafter exist except any franchise derived under Section 19 of Article XI of the Constitution as that section existed prior to the amendment thereof adopted October 10, 1911. The acceptance of any such franchise granted under this chapter shall operate as an abandonment of all such franchises, rights, and privileges within the limits of such municipality as such limits at any time exist, in lieu of which the franchise is granted under this chapter.

(Enacted by Stats. 1951, Ch. 764.)



6262

No franchise granted under this chapter in any way impairs or affects the right of the granting municipality to acquire the property of the grantee by purchase or condemnation, and nothing contained in such a franchise shall be construed to contract away, modify or abridge either for a term or in perpetuity the municipality s right of eminent domain in respect to any public utility.

(Enacted by Stats. 1951, Ch. 764.)



6263

No franchise granted under this chapter shall ever be given any value before any court or other public authority in any proceeding of any character in excess of the cost to the grantee of the necessary publication and any other sum paid by it to the municipality therefor at the time of acquisition.

(Enacted by Stats. 1951, Ch. 764.)



6264

Every franchise granted pursuant to this chapter, except when a definite term therefor is specified in the ordinance granting it, is indeterminate, that is to say, every such franchise shall endure in full force and effect until, with the consent of the Public Utilities Commission, it is voluntarily surrendered or abandoned by its possessor, or until the State or some municipal or public corporation purchases by voluntary agreement or condemns and takes under the power of eminent domain, all property actually used and useful in the exercise of the franchise and situate within the territorial limits of the State, municipal, or public corporation purchasing or condemning such property, or until the franchise is forfeited for noncompliance with its terms by the possessor thereof.

(Amended by Stats. 1951, Ch. 817.)



6265

Every gas franchise granted pursuant to this chapter confers upon the grantee the right to use, or to lay and use, gas pipes and appurtenances for the purpose of transmitting and distributing gas; every oil franchise so granted confers upon the grantee thereof the right to use, or lay and use, oil pipes and appurtenances for the purpose of transmitting and distributing oil or products thereof; every industrial gas franchise so granted confers upon the grantee the right to use, or lay and use, industrial gas pipelines and appurtenances for the purpose of transmitting and distributing industrial gas; every water franchise so granted confers upon the grantee thereof the right to use, or to lay and use, pipes, ditches, flumes, conduits, and appurtenances for the purpose of transmitting and distributing water; and every electric franchise so granted confers upon the grantee thereof the right to use, or to construct and use, poles, wires or conduits and appurtenances for the purpose of transmitting and distributing electricity for all purposes, under, along, across, or upon the public streets, ways, alleys, and places as they now or hereafter exist within the municipality.

(Amended by Stats. 1984, Ch. 197, Sec. 4.)






ARTICLE 4. Duties and Liabilities of Grantee

6291

If the grantee of any franchise granted under this chapter fails, neglects or refuses to comply with any of the provisions or conditions prescribed in this chapter, and does not within ten (10) days after written demand for compliance begin the work of compliance, or after such beginning does not prosecute the work with due diligence to completion, the municipality, by its legislative body, may declare the franchise forfeited.

(Enacted by Stats. 1951, Ch. 764.)



6292

Any municipality may sue in its own name for the forfeiture of any franchise granted pursuant to this chapter, in the event of noncompliance with any of the conditions thereof by the grantee, its successors, or assigns.

(Enacted by Stats. 1951, Ch. 764.)



6293

The grantee shall pay to the municipality a sum of money sufficient to reimburse it for all publication expenses incurred by it in connection with the granting of the franchise. Such payment shall be made within thirty (30) days after the municipality furnishes the grantee with a written statement of the expenses.

(Enacted by Stats. 1951, Ch. 764.)



6294

The grantee of a franchise under this chapter shall construct, install, and maintain all pipes, conduits, poles, wires, and appurtenances in accordance and in conformity with all of the ordinances and rules adopted by the legislative body of the municipality in the exercise of its police powers and not in conflict with the paramount authority of the State, and, as to state highways, subject to the laws relating to the location and maintenance of such facilities therein.

(Enacted by Stats. 1951, Ch. 764.)



6295

The grantee shall pay to the municipality on demand the cost of all repairs to public property made necessary by any of the operations of the grantee under the franchise.

(Enacted by Stats. 1951, Ch. 764.)



6296

The grantee shall indemnify and hold harmless the municipality and its officers from all liability for damages proximately resulting from any operations under the franchise.

(Enacted by Stats. 1951, Ch. 764.)



6297

The grantee shall remove or relocate without expense to the municipality any facilities installed, used, and maintained under the franchise if and when made necessary by any lawful change of grade, alignment, or width of any public street, way, alley, or place, including the construction of any subway or viaduct, by the municipality.

(Enacted by Stats. 1951, Ch. 764.)



6298

The grantee shall file with the legislative body of the municipality within thirty (30) days after any sale, transfer, assignment, or lease of the franchise or any part thereof, or any of the rights or privileges granted thereby, written evidence of the transaction certified to by the grantee or its duly authorized officers.

(Enacted by Stats. 1951, Ch. 764.)



6299

The grantee shall file with the clerk of the municipality, within three (3) months after the expiration of the calendar year, or fractional calendar year, following the date of the granting of the franchise and within three (3) months after the expiration of each calendar year thereafter, a verified statement showing in detail the total gross receipts of the grantee, its successors, or assigns during the preceding calendar year or fractional calendar year from the sale of the utility service for which the franchise was granted.

(Enacted by Stats. 1951, Ch. 764.)



6300

The grantee shall pay to the municipality within fifteen (15) days after the time for filing its statement of gross receipts, in lawful money of the United States, the specified percentage of its gross receipts for the calendar year or fractional calendar year covered by the statement. Any neglect, omission, or refusal by the grantee to file the verified statement, or to pay the percentage at the times or in the manner provided constitutes grounds for the declaration of a forfeiture of the franchise and of all rights thereunder.

(Enacted by Stats. 1951, Ch. 764.)



6301

(a) The grantee of a franchise under this chapter may be required to file a bond running to the municipality approved by the legislative body, in a penal sum prescribed by the legislative body and set forth in the resolution of intention to grant the franchise, conditioned that the grantee shall well and truly observe, fulfill, and perform each term and condition of the franchise, and that in case of any breach of condition of the bond the amount of the penal sum therein named shall be recoverable.

(b) The bond, if required by the legislative body, shall be filed with the legislative body within five days after the date of the granting of the franchise. If the bond is not so filed, or does not receive the approval of the legislative body, the franchise may be refused or forfeited and any money paid to the municipality in connection therewith shall be retained by the municipality.

(Amended by Stats. 1982, Ch. 517, Sec. 359.)



6302

The grantee of a franchise under this chapter shall be liable to the granting municipality for all damages proximately resulting from the failure of the grantee well and faithfully to observe and perform any provision of the franchise and any provision of this chapter.

(Enacted by Stats. 1951, Ch. 764.)









CHAPTER 2.5. Municipal Public Lands Use Surcharge

ARTICLE 1. Intent

6350

There is hereby created a surcharge to be applied to natural gas and electricity transported over utility and nonutility transmission or distribution systems, or both, constructed under, along, across, or upon the public streets, ways, alleys, and places within a municipality, to replace, but not increase, franchise fees that would have been collected pursuant to this division if not for changes in the regulatory environment such as the unbundling of the gas industry.

(Added by Stats. 1993, Ch. 233, Sec. 2. Effective August 2, 1993.)






ARTICLE 2. Definitions

6351

As used in this chapter:

(a) Municipality includes counties.

(b) Energy transporter means and includes every utility and nonutility owner or operator, or both, of a natural gas or electric transmission or distribution system, or both, subject to a franchise agreement executed pursuant to this division, provided that proprietary gas pipelines whose franchise fees are set forth in Article 2 (commencing with Section 6231) of Chapter 2 shall not be covered by this chapter.

(c) Transportation customer means every person, firm, or corporation, other than the State of California or a political subdivision thereof, transporting gas or electricity on an energy transporter s transmission or distribution system, or both, when the gas or electricity was purchased by the transportation customer from a third party. Transportation customer shall not include one gas utility transporting gas, for end use in its commission designated service area through another gas utility s service area, nor shall transportation customer include a utility transporting its own gas through its own gas transmission or distribution system, or both, for purposes of generating electricity or for use in its own operations. In addition, transportation customer shall not include a cogeneration or nonutility generation facility when the facility transports electricity through its own electric transmission or distribution system or otherwise delivers electricity in the manner described in Section 218.

(d) Surcharge means a municipal surcharge for the use of public lands by a transportation customer as defined in subdivision (c).

(Amended by Stats. 1997, Ch. 487, Sec. 1. Effective January 1, 1998.)






ARTICLE 3. Surcharge

6352

(a) Notwithstanding any other provision of law, a transportation customer who receives transportation service on a natural gas or electric transmission or distribution system, or both, subject to a franchise agreement executed pursuant to this division from an energy transporter shall be subject to a surcharge as defined in Section 6353. Notwithstanding any other provision of this chapter, no county shall impose a surcharge pursuant to this chapter in an incorporated area.

(b) Notwithstanding subdivision (a), the surcharge assessed for gas used to generate electricity by a nonutility facility shall be the same as the surcharge assessed for gas used to generate electricity by the electric utility for that quantity of gas described in Section 454.4. The surcharge amount for electricity shall not apply to the sale of electricity from a cogeneration or nonutility facility to an entity for resale to a retail customer.

(c) Nothing in this chapter permits a municipality to recover surcharges imposed pursuant to this chapter on the commodity cost of gas or electricity transported for transportation customers in addition to franchise fees calculated on the imputed value of the same quantities of gas or electricity. If a municipality has a franchise agreement with an energy transporter that requires the energy transporter to pay a franchise fee based upon an imputed value for the commodity cost of gas or electricity transported but not sold by the energy transporter, the energy transporter may apply the surcharge imposed by this chapter toward the amount of the franchise fee due under the franchise agreement.

(d) Nothing in this chapter shall in any way affect the rights of the parties to existing franchise agreements executed pursuant to this division that are in force on the effective date of this chapter.

(e) Notwithstanding subdivision (a), the surcharge shall not apply to corporations transporting natural gas pursuant to a gas transportation only agreement in effect prior to January 1, 1986.

(f) Notwithstanding subdivision (a), an energy transporter of gas that is required to obtain a franchise agreement with a municipality, and that is subject to the jurisdiction of the Federal Energy Regulatory Commission, shall not be required to collect the surcharge imposed by this chapter, but shall be required to negotiate with the municipality under the provisions of this division, franchise fees that recover amounts equivalent to those amounts that would otherwise have been recovered pursuant to this chapter.

(Amended by Stats. 1997, Ch. 487, Sec. 2. Effective January 1, 1998.)



6353

For purpose of calculating the surcharge required in Section 6352, the energy transporter shall do all of the following:

(a) For each transportation customer, determine the volume of transported gas or electricity, in therms or kilowatt hours respectively, subject to the surcharge.

(b) Determine the weighted average cost of the energy transporter s gas or electricity. For gas, the energy transporter shall use its tariffed core subscription weighted average cost of gas (WACOG) exclusive of any California sourced franchise fee factor. For electricity, the energy transporter shall use that portion of the otherwise applicable utility rate or charge which, pursuant to commissioner order, is removed from the bill of a retail electric customer who has elected direct access to reflect the fact that the customer is purchasing energy from a nonutility provider exclusive of any California sourced franchise fee factor. For an energy transporter that does not provide gas or electricity at a commission tariffed rate, the energy transporter shall use the equivalent tariffed rate of the commission regulated energy transporter operating in the same service area.

(c) Determine a product for each transportation customer by multiplying the volume determined pursuant to subdivision (a) by the weighted average cost determined pursuant to subdivision (b).

(d) Determine the surcharge applicable to each transportation customer by multiplying the product determined pursuant to subdivision (c) by the sum of the franchise fee factor plus any franchise fee surcharge authorized for the energy transporter as approved by the commission in the energy transporter s most recent proceeding in which those factors and surcharges were set. An energy transporter not regulated by the commission shall multiply the product determined in subdivision (c) by the franchise fee rate contained in its individual franchise agreement in effect in each municipality.

(e) The surcharge assessed pursuant to this chapter only applies to the end use point.

(Amended by Stats. 1998, Ch. 485, Sec. 138. Effective January 1, 1999.)






ARTICLE 4. Rights, Restrictions, and Compensation

6354

(a) Surcharges calculated pursuant to Section 6353 shall be recovered from the transportation customer through the energy transporter s normal billing process.

(b) Surcharges collected from the transportation customer shall be remitted to the municipality granting a franchise pursuant to this division in the manner and at the time prescribed for payment of franchise fees in the energy transporter s franchise agreement. In recognition of costs to be incurred by energy transporters in administering the surcharge established by this chapter, the energy transporter may retain interest earned on cash balances resulting from the timing difference between the monthly collection of the surcharge and the remittance thereof, as required by individual franchise agreements.

(c) In the event that payment on a transportation customer closed account becomes more than 90 days delinquent, or a transportation customer notifies the utility that they refuse to pay the surcharge, the energy transporter shall, within 30 days, notify the municipality of the delinquency and provide information on the name and address of the delinquent transportation customer and the surcharge amount owed. The energy transporter shall not be liable for these delinquent surcharges.

(d) The municipality, including its authorized officials, employees and agents shall use the delinquent transportation customer information only for the purpose of enforcing the surcharge and shall not disclose the information to any officials, employees, agents, or any third parties who are not responsible for and involved in the enforcement of the municipality s franchise agreements. Nothing herein precludes the municipality, through appropriate officials, employees or agents, from contacting the transportation customers in order to collect any surcharges due from the transportation customer.

(e) By March 31 of each year, every person, firm, or corporation that transports gas or electricity to any other person, firm, or corporation within a municipality, upon request of the municipality, shall provide the names and addresses of each of its transportation customers and such other information for the preceding calendar year as may be necessary for the municipality to enforce its taxes and fees. The municipality, including its authorized employees and agents, shall use the transportation customer information and any other customer specific information only for the purpose of enforcing its taxes and fees and shall not disclose the information to any officials, employees, agents, or any third parties not responsible for, and involved in, the enforcement of the taxes and fees. Nothing in this subdivision shall prohibit the municipality, through appropriate officials, employees, or agents, from contacting the customers in order to collect any taxes and fees due from the customer.

(f) Notwithstanding any other provision of law, any transportation customer information provided by an energy transporter to a municipality pursuant to this chapter or pursuant to a utility user tax ordinance is not a public record within the definitions contained in the Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(g) In acknowledgment of the potential for systems startup costs to be incurred by the energy transporters in implementing this chapter, authorization is hereby granted for each energy transporter to retain 10 percent of the added fees collected pursuant to this chapter on transported gas or electricity for systems startup costs not to exceed seven hundred fifty thousand dollars ($750,000), provided that the portion of collections withheld by the energy transporter shall be apportioned to all municipalities based upon each municipality s share of total franchise fees allocated by the transporter in the prior calendar year.

(h) Surcharges collected pursuant to this chapter shall be separately identified on the transportation customer s normal bill. At the request of the energy transporter, the municipality shall publish notice in a newspaper of general circulation announcing the change in method of collecting franchise fees brought about by deregulation. Energy transporters may send out notice to transportation customers announcing the change in method of collecting franchise fees through the surcharge. The mailing costs incurred by the energy transporter shall be considered to be part of the implementation costs referenced in subdivision (g).

(i) In the case of partial payment by a transportation customer, the transportation customer payment shall first be applied to the energy transporter charges. Only after all energy transporter charges have been satisfied, shall remaining payment amounts be used to satisfy the municipality s surcharge requirement.

(j) Energy transporter collection of the surcharge shall begin on or before April 1, 1994. During the interim period between expiration of the targeted sales program and implementation of the energy transporters surcharge collection program, upon request of the municipality, the energy transporter shall provide the municipality with a monthly list of the names and addresses of the transportation customers within the municipality s jurisdiction, the volume of transported gas in therms, the applicable tariffed core subscription weighted average cost of gas (WACOG) exclusive of any California sourced franchise factor, and the franchise fee factor authorized by the commission to enable the municipality to collect the surcharge directly from the transportation customers. Notwithstanding any other provision of law, except as provided in Section 6352, a municipality is hereby authorized to collect an interim surcharge computed in accordance with Section 6353 until the energy transporter commences billing of the surcharge pursuant to this chapter.

(Amended by Stats. 1995, Ch. 579, Sec. 17. Effective October 4, 1995. Operative January 1, 1996, by Sec. 22 of Ch. 579.)



6354.1

As an alternative to the requirements of subdivision (h) of Section 6354, an energy transporter may elect to state on each customer s bill, including both transportation customers and customers receiving bundled services, the amount of that bill which is attributable to local franchise fee charges.

(Added by Stats. 1997, Ch. 487, Sec. 4. Effective January 1, 1998.)









CHAPTER 3. Resettlement of Street, Suburban, and Interurban Railroad Franchises

6451

The governing or legislative body of any city or city and county having on July 27, 1917, a freeholders charter adopted under Section 8 of Article XI of the State Constitution, which charter provides for the resettlement of and the granting of a resettlement franchise to any person, firm, or corporation engaged in operating a public utility in such city or city and county, is empowered to provide for a general resettlement of the franchise rights and to grant a resettlement franchise to any person, firm, or corporation actually engaged in operating a street, suburban, or interurban railroad in the city or city and county, upon written application therefor, and upon such terms and conditions as are in this chapter provided, and may, in the resettlement of any such franchise impose other and additional terms and conditions not in conflict with this chapter.

(Enacted by Stats. 1951, Ch. 764.)



6452

The resettlement franchise shall be granted after such publication and upon such notice as the governing or legislative body shall by resolution determine, or failing such determination, after such publication and upon such notice as is prescribed by law for the enactment of ordinances by the governing or legislative body.

(Enacted by Stats. 1951, Ch. 764.)



6453

After the final passage of a resettlement franchise, it shall be referred and submitted to the vote of the electors of the city or city and county at the general or special election next ensuing not less than 20 days after the final passage of the ordinance, or if no general or special election is to be held in the city or city and county within a period of not less than 20 days and not more than 90 days after such final passage, the governing or legislative body may call a special election to submit the ordinance to the electors, the special election to be held not less than 30 days and not more than 60 days after such final passage.

(Enacted by Stats. 1951, Ch. 764.)



6454

No resettlement franchise shall go into effect until it has received the approval of a majority of the electors voting thereon and until it has been accepted in writing by the grantee.

(Enacted by Stats. 1951, Ch. 764.)



6455

Every resettlement franchise, permit, or privilege shall confer upon the grantee the right to occupy the roads, streets, highways, avenues, boulevards, lanes, alleys, courts, places, and pathways of the city or city and county, particularly set out in the terms and conditions of the franchise, permit, or privilege, for the purpose of conducting, operating and maintaining thereon a street, suburban, or interurban railroad, subject always to the right of the city or city and county to acquire and possess the property of the grantee.

(Enacted by Stats. 1951, Ch. 764.)



6456

The grantee shall pay to the city or city and county such a percentage of the net revenue annually collected from any and all sources under and by virtue of the franchise, permit, or privilege as is fixed in the franchise. What constitutes such annual net revenue shall be provided in the franchise.

(Enacted by Stats. 1951, Ch. 764.)



6457

The legislative or governing body may in a resettlement franchise provide that any new franchise granted to the holder of the resettlement franchise shall be considered as part of the resettlement franchise.

(Enacted by Stats. 1951, Ch. 764.)



6458

The legislative or governing body may in the resettlement franchise provide that in case of consolidation or annexation to the city or city and county of any territory after the date the resettlement franchise is granted, any franchise to operate the street, suburban, or interurban railroad, or any part thereof, held or claimed by the holder of the resettlement franchise in or for any portion of the consolidated or annexed territory shall thereupon be surrendered to the city or city and county, and that the rights and obligations of the resettlement franchise shall thereupon automatically extend to the additional territory, and that a valuation for the purpose of public acquisition of the properties used and useful, or, in the discretion of the city or city and county, prospectively useful, in the operation of the street, suburban, or interurban railroad in the area consolidated or annexed, and not included in the capital valuation already fixed in the resettlement franchise, shall be added to the capital account of the resettlement franchise grantee at a valuation for the purpose of public acquisition fixed by the Public Utilities Commission, and otherwise determined as provided in this chapter.

(Enacted by Stats. 1951, Ch. 764.)



6459

Every resettlement franchise shall provide that the grantee shall surrender the franchises or rights, owned or claimed by the grantee, to occupy such portion of the roads, streets, highways, avenues, boulevards, lanes, alleys, courts, places, and pathways as it is proposed that the street, suburban, or interurban railroad shall thereafter occupy under the provisions of the resettlement franchise, and that the grantee shall accept in lieu thereof the rights and privileges granted by the resettlement franchise as a franchise for the continued operation of the street, suburban, or interurban railroad within the limits of the city or city and county or such portion thereof as had theretofore been operated under the franchise or franchises surrendered.

(Enacted by Stats. 1951, Ch. 764.)



6460

The resettlement franchise, permit, or privilege shall be granted for an indeterminate period, subject always to the right of the city or city and county to acquire and possess the property of the grantee.

(Enacted by Stats. 1951, Ch. 764.)



6461

The resettlement franchise shall be granted upon the express condition that the city or city and county may, at a valuation for the purpose of public acquisition, fixed and determined as provided in Section 6462, assume ownership by purchase, or take over and possess the property used and useful, or, in the discretion of the city or city and county, prospectively useful property of the franchise grantee, its successors or assigns, upon giving the grantee written notice of its intention to purchase and take over the property, which notice shall be given only when authorized by ordinance of the legislative or governing body of the city or city and county.

(Enacted by Stats. 1951, Ch. 764.)



6462

The valuation for the purpose of public acquisition of property used and useful, or in the discretion of the city or city and county prospectively useful, and owned by the grantee at the time application is made for a resettlement franchise, permit, or privilege shall be fixed by the Public Utilities Commission. The valuation of such property as fixed by the commission may be set forth in the resettlement franchise, permit, or privilege, in which case a readjustment from time to time of this valuation by the addition of the cost of extensions and betterments and by the deduction of the value of property sold or abandoned, and of the amount of depreciation sustained by the property used or useful or prospectively useful, shall be made in such manner as may in the resettlement franchise be provided.

(Enacted by Stats. 1951, Ch. 764.)



6463

All expenses of the valuation by the Public Utilities Commission shall be paid by the city or city and county to the commission.

(Enacted by Stats. 1951, Ch. 764.)



6464

The resettlement franchise shall provide that the grantee, its successors or assigns, shall never claim before any court or other public authority in any proceeding of any character any value for the resettlement franchise, permit, or privilege in excess of the amount originally paid for it by the grantee to the granting authority.

(Enacted by Stats. 1951, Ch. 764.)



6465

The resettlement franchise may be amended from time to time by ordinance passed by the governing or legislative body of the city or city and county and ratified by the electors of the city or city and county in the manner prescribed for the passage of the resettlement franchise in the first instance, and not otherwise. No such amendment is effective unless accepted in writing by the grantee of the resettlement franchise.

(Enacted by Stats. 1951, Ch. 764.)



6466

The power of the State, in the exercise of its police power or otherwise through the instrumentality of the Public Utilities Commission or other agency, to provide at any and all times for the supervision and regulation of public utilities is not affected by any franchise, permit, or privilege granted under this chapter.

(Enacted by Stats. 1951, Ch. 764.)



6467

Nothing in this chapter, nor any provision of any franchise granted under this chapter, shall prevent a city or city and county from acquiring at any time the property of any public utility through the exercise of the right of eminent domain, and no city or county shall contract away, either for a term or in perpetuity, the right of eminent domain in respect to any public utility.

(Enacted by Stats. 1951, Ch. 764.)









DIVISION 3.5. UTILITY RELOCATION AGREEMENTS

CHAPTER 1. Relocation for Transit or Transportation Capital Improvement Projects

7000

(a) For purposes of this chapter, a utility shall mean all of the following:

(1) An electric corporation.

(2) A water corporation.

(3) A telephone corporation.

(4) A telecommunications carrier, as defined in Section 153 of Title 47 of the United States Code.

(5) A gas corporation.

(6) A local publicly owned electric utility and a publicly owned gas utility.

(7) A special district that owns or operates utilities.

(b) This chapter shall also apply to the following entities:

(1) A cable television corporation.

(2) A cable operator, as defined in Section 522 of Title 47 of the United States Code.

(Amended by Stats. 2008, Ch. 558, Sec. 32. Effective January 1, 2009.)



7001

For purposes of this chapter, authority means the Santa Clara Valley Transportation Authority, as defined in Section 100011.

(Added by Stats. 2002, Ch. 655, Sec. 2. Effective January 1, 2003.)



7002

When a utility enters into a relocation agreement with the authority in connection with a transit or transportation capital improvement project, the agreement may include, but not be limited to, the following elements, as agreed to by the parties:

(a) Location of the work to be completed.

(b) Cost arrangements between the parties for the work to be conducted.

(c) Schedule for the work to be completed.

(d) Remedies for contract impairment.

(e) Definition of default on the part of either party.

(f) Remedies for default by either party.

(g) What constitutes abandonment of utility relocation work, and remedies for addressing any abandonment.

(Added by Stats. 2002, Ch. 655, Sec. 2. Effective January 1, 2003.)



7003

(a) If a utility, cable television corporation, or cable operator abandons utility relocation work under a relocation agreement with the authority in connection with a transit or transportation capital improvement project, the authority may, pursuant to the terms of the relocation agreement made pursuant to subdivision (g) of Section 7002, assume from the utility, cable television corporation, or cable operator the work of relocating utilities that relates to the project within the jurisdiction of the authority.

(b) (1) The authority may issue contracts with another qualified entity to conduct the utility relocation work.

(2) If a collective bargaining agreement specifically does not prohibit a crew or other subgroup of employees of a utility, cable television corporation, or cable operator from performing utility relocation work under a contract with the authority in the case where work has been abandoned by the utility, cable television corporation, or cable operator, then the authority shall offer a first right of refusal to a crew or other subgroup of employees of the utility, cable television corporation, or cable operator, that are qualified to conduct utility relocation work to contract with the authority for the utility relocation work.

(3) If the crew or subgroup identified in paragraph (2) elects not to contract with the authority to conduct the utility relocation work, the authority shall choose a qualified entity from a single list provided by the utility, cable television corporation, or cable operator and, if applicable, the collective bargaining representative of the utility employees that would otherwise perform the work, provided that the utility, cable television corporation, or cable operator, and, if applicable, the collective bargaining representative, choose to provide a list.

(c) Any utility relocation work performed or caused to be performed by the authority shall be done according to industry standards, under the oversight of the utility, cable television corporation, or cable operator, and upon acceptance by the utility, cable television corporation, or cable operator.

(Added by Stats. 2002, Ch. 655, Sec. 2. Effective January 1, 2003.)



7004

The rights and remedies available to the authority under this article are nonexclusive and are cumulative to each other and to the remedies or penalties available to the authority under all other laws or pursuant to contract.

(Added by Stats. 2002, Ch. 655, Sec. 2. Effective January 1, 2003.)



7005

This chapter applies only if all of the following occurs:

(a) The authority has executed a formal, written utility relocation agreement with the utility, cable television corporation, or cable operator.

(b) The utility, cable television corporation, or cable operator abandons the relocation work because of financial hardship or other reasons.

(c) The utility relocation agreement executed by the authority and the utility, cable television corporation, or cable operator allows for the authority to assume the utility relocation work as recourse for the work being abandoned by the utility, cable television corporation, or cable operator.

(Added by Stats. 2002, Ch. 655, Sec. 2. Effective January 1, 2003.)









DIVISION 4. LAWS RELATING TO UTILITY CORPORATIONS AND THEIR EMPLOYEES

CHAPTER 1. Railroad Corporations

ARTICLE 1. Administration and Finance

7503

Any person or any corporation formed under the laws of this State or of any other state within the United States that the directors of a railroad corporation may by unanimous concurrence select, may be trustees in any deed of trust securing bonds, debentures, notes, and evidences of indebtedness issued by such railroad corporation.

(Amended by Stats. 1951, Ch. 1036.)



7505

(a) Revenue derived from passenger rail service on the Northwestern Pacific Railroad right-of-way south of Willits to Larkspur shall only be used for capital improvements to, and operating expenses of, the passenger rail service south of Willits to Larkspur.

(b) Real property on which the Northwestern Pacific Railroad right-of-way south of Willits to Larkspur is located shall not be pledged or mortgaged to fund capital improvements on the right-of-way north of Willits.

(Added by Stats. 1995, Ch. 212, Sec. 1. Effective January 1, 1996.)



7508

Subject to the provisions of Part 1 of Division 1 and of the Corporations Code, any railroad corporation, or person or corporation owning any railroad in this State, may sell, convey, and transfer its property and franchises, or any part thereof, to any other railroad corporation, whether organized under the laws of this State or of any other state or territory, or under any act of Congress. The railroad corporation receiving the conveyance may hold and operate the railroad franchises and property within this State, build and operate extensions and branches thereof, exercise the right of eminent domain for such purposes, and do any other business in connection therewith, as fully and effectually as if the corporation was organized under the laws of this State.

(Amended by Stats. 1951, Ch. 1031.)






ARTICLE 2. Powers and Duties

7526

Every railroad corporation has all of the following powers:

(a) To make such examination and surveys as are necessary to the selection of the most advantageous route for the railroad. The officers, agents, and employees of the corporation may enter upon the lands or waters of any person, for this purpose, subject to liability for all damages which they do thereto.

(b) To receive, hold, take, and convey, by deed or otherwise, as a natural person, such voluntary grants and donations of real estate and other property as are made to it to aid and encourage the construction, maintenance, and accommodation of the railroad.

(c) To purchase, or by voluntary grants or donations to receive, enter, take possession of, hold, and use all such real estate and other property as is necessary for the construction and maintenance of such railroad, and for all stations, depots, and other purposes necessary to successfully work and conduct the business of the road.

(d) To lay out its road, not exceeding 10 rods wide, and to construct and maintain it, with one or more tracks, and with such appendages and adjuncts as are necessary for the convenient use of the road.

(e) To construct its roads across, along, or upon any stream of water, watercourse, roadstead, bay, navigable stream, street, avenue, or highway, or across any railway, canal, ditch, or flume which the route of its road intersects, crosses, or runs along, in such manner as to afford security for life and property. The corporation shall restore the stream or watercourse, road, street, avenue, highway, railroad, canal, ditch, or flume thus intersected to its former state of usefulness as near as may be, or so that the railroad does not unnecessarily impair its usefulness or injure its franchise.

(f) To cross, intersect, join, or unite its railroad with any other railroad, either before or after construction, at any point upon its route, and upon the grounds of the other railroad corporation, with the necessary turnouts, sidings, and switches, and other conveniences in furtherance of the objects of its connections. Every corporation whose railroad is intersected by any new railroad shall unite with the owners of the new railroad in forming the intersections and connections, and grant facilities therefor. If the two corporations cannot agree upon the amount of compensation to be made therefor, or the points or the manner of the crossings, intersections, and connections, such matters shall be ascertained and determined as is provided in Part 1 (commencing with Section 201) of Division 1.

(g) To acquire lands, timber, stone, gravel, or other materials to be used in the construction and maintenance of its road, and all necessary appendages and adjuncts.

(h) To change the line of its road, in whole or in part, whenever a majority of the directors so determine, as provided in Section 7531, but the change shall not vary the general route of the road, as contemplated in its articles of incorporation.

(Amended by Stats. 1975, Ch. 1240.)



7527

Every railroad corporation also has all of the following powers:

(a) To carry persons and property on its railroad, and to receive tolls or compensation therefor.

(b) To erect and maintain all necessary and convenient buildings, stations, depots, fixtures, and machinery for the accommodation and use of its passengers, freight, and business.

(c) To regulate the time and manner in which passengers and property shall be transported, and the tolls and compensation to be paid therefor within the limits prescribed by law and subject to alteration, change, or amendment by the Legislature at any time.

(d) To regulate the force and speed of its locomotives, cars, trains, or other machinery used and employed on its roads.

(e) To establish, execute, and enforce all needful and proper rules and regulations for the management of its business transactions usual and proper for railroad corporations.

(f) To purchase, lease, or acquire the franchises, rights, and property, or any part thereof, of any railroad corporation, leasing or owning any railroad outside of the State, to operate it and use the franchises of any such road, and to build and operate extensions thereof.

(g) To purchase, acquire, and hold the stocks, bonds, or other securities of any railroad corporation organized under the laws of this State or of any other state or territory, with full power to sell them.

(Amended by Stats. 1951, Ch. 1028.)



7528

Every person or corporation authorized to operate a railroad is authorized to use steam, diesel, electricity, compressed air, or any other suitable motive power, for the purpose of propelling cars or trains on the railroad or upon any portion thereof.

(Amended by Stats. 1951, Ch. 1027.)



7529

Railroad corporations doing business in this State and organized under any law of this State or the United States, or of any state or territory thereof, may enter into contracts with one another, whereby the one may lease of the other the whole or any part of its railroad, or may acquire of the other the right to use, in common with it, the whole or any part of its railroad.

(Enacted by Stats. 1951, Ch. 764.)



7530

Every railroad corporation in this State shall, within a reasonable time after its road is finally located, make a map and profile thereof, and of the land acquired for the use thereof, and the boundaries of the several counties through which the road may run, and file it in the Office of the Secretary of State. Every railroad corporation shall file like maps of the parts of the railroad located in different counties in the office of the clerk of the county in which such parts of the road are, there to remain of record forever. The maps and profiles shall be certified by the chief engineer, the acting president, and the secretary of the company. Copies of the map and profiles, so certified and filed, shall be kept in the office of the secretary of the corporation, subject to examination by all parties interested.

(Enacted by Stats. 1951, Ch. 764.)



7531

If, at any time after the location of the line of the railroad and the filing of the maps and profiles thereof, it appears that the location can be improved, the directors may alter or change the location of the line, and cause new maps and profiles to be filed, showing such changes, in the same offices where the originals are of file. The directors may proceed, in the same manner as the original location was acquired, to acquire and take possession of the new line, but shall sell or relinquish the lands owned by them for the original location, within five years after such change. No new location, as herein provided, shall be so run as to avoid any points named in their articles of incorporation.

(Enacted by Stats. 1951, Ch. 764.)



7531.5

Upon receipt by it of an application, filed with either the federal Surface Transportation Board or the Public Utilities Commission, to abandon a line of railroad, the Public Utilities Commission shall forward a copy of the application to the Department of Transportation within 10 days.

(Amended by Stats. 1999, Ch. 1005, Sec. 89.4. Effective January 1, 2000.)



7533

The board of directors of any railroad corporation may at any time after the original location and construction of its railroad, in order to provide better facilities for the public service, construct an additional main line track or tracks either adjacent to the located and operated line or otherwise, but always in whole or in part between the same termini. The railroad corporation may, without abandoning the original location, acquire such rights of way as are necessary for the additional track or tracks, with their appendages and adjuncts, of a similar width as provided in Section 7526 for the original location, either by purchase or condemnation, as therein provided, and may operate the additional tracks in conjunction with any tracks previously constructed, as additional facilities for the railroad system. Nothing herein supersedes or repeals any law relating to the regulation of railroad corporations by the commission, or any law requiring railroads to obtain franchises from the cities or counties through which the additional tracks may pass.

(Enacted by Stats. 1951, Ch. 764.)



7535

Whenever the track of one railroad intersects or crosses the track of another railroad, whether it is a street railroad, wholly within the limits of a city, or other railroad, the rails of either or each road shall be so cut and adjusted as to permit the passage of the cars on each road with as little obstruction as possible. If the persons or corporations owning the railroads cannot agree as to the compensation to be made for cutting and adjusting the rails, the condemnation of the right of way over the one for the use of the other road may be had in proceedings under Title 7, Part 3 of the Code of Civil Procedure, and damages assessed and the right of way granted as in other cases.

(Enacted by Stats. 1951, Ch. 764.)



7536

Whenever the track of a railroad crosses another railroad or a highway, such railroad or highway may be carried under, over, or on a level with the track, as is most expedient. Where an embankment or cutting necessitates a change in the line of such railroad or highway, the corporation may take such additional lands and material as are necessary for the construction of the road or highway on the new line. If the necessary lands cannot be had otherwise, they may be condemned as provided in Title 7, Part 3 of the Code of Civil Procedure, and when compensation is made therefor the lands become the property of the corporation.

(Enacted by Stats. 1951, Ch. 764.)



7537

The owner of any lands along or through which any railroad is constructed or maintained, may have such farm or private crossings over the railroad and railroad right of way as are reasonably necessary or convenient for ingress to or egress from such lands, or in order to connect such lands with other adjacent lands of the owner. The owner or operator of the railroad shall construct and at all times maintain such farm or private crossing in a good, safe, and passable condition. The commission shall have the authority to determine the necessity for any crossing and the place, manner, and conditions under which the crossing shall be constructed and maintained, and shall fix and assess the cost and expense thereof.

(Enacted by Stats. 1951, Ch. 764.)



7538

At every farm or private grade crossing of a railroad where no automatic grade crossing protective device is in place there shall be installed, as a means of protecting the crossing, one or more stop signs of the type described in Section 21400 of the Vehicle Code or of such other design as the commission may prescribe unless, after a hearing, the commission shall find that the installation of such sign or signs at a particular crossing would create a hazard or dangerous condition that would not otherwise exist. At any grade crossing where stop signs are installed or in place, before traversing such crossing the driver of any vehicle shall stop such vehicle not less than 10 nor more than 50 feet from the nearest rail of the track and while so stopped shall listen, and look in both directions along the track, for any approaching train or other equipment using such rails. The vehicle shall remain standing while any train or other equipment using such rails is approaching the crossing and is close enough to constitute a hazard. A driver of any vehicle who fails to keep his vehicle standing while any train or equipment using such rails is approaching the crossing and which is so close as to constitute a hazard is guilty of a misdemeanor.

(Amended by Stats. 1968, Ch. 351.)






ARTICLE 3. Rights of Way and Franchises

7551

Every railroad corporation is granted the right of way for the location, construction, and maintenance of its necessary works, and for every necessary adjunct thereto, over any swamp, overflowed, or other public lands of the State not otherwise disposed of or in use, not in any case exceeding in length or width that which is necessary for the construction of such works and adjuncts, or for the protection thereof, and in no case to exceed 200 feet in width.

These grants do not apply to public lands of the State within the corporate limits of cities, or within three miles thereof.

(Enacted by Stats. 1951, Ch. 764.)



7551.1

The Secretary of Transportation may grant to every railroad corporation whose primary business is the transportation of passengers the rights-of-way for the location, construction, and maintenance of its necessary works and for every necessary adjunct thereto over any portion of highway owned by the State of California which is not otherwise disposed of or in use, not in any case exceeding in length or width that which is necessary for the construction of works and adjuncts, or for the protection thereof, and in no case to exceed 200 feet in width.

(Amended by Stats. 2013, Ch. 352, Sec. 496. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



7551.3

(a) To ensure that a fair and reasonable price is paid for public acquisition of railroad rights-of-way, it is the intent of the Legislature to have railroad rights-of-way valuation procedures and guidelines developed and adopted for use when state and federal funds are expended.

(b) The Secretary of Transportation in collaboration with other public agencies and within existing resources, shall develop recommended procedures and guidelines for valuation of railroad rights-of-way.

(c) The recommended procedures and guidelines shall be transmitted to the Legislature and Governor on or before March 1, 1994.

(Amended by Stats. 2013, Ch. 352, Sec. 497. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



7552

(a) Every railroad corporation is granted the right, subject to subdivision (b), to take from any of the lands belonging to the state, adjacent to the works of the corporation, all materials, such as wood, stone, and earth, naturally appurtenant thereto, which may be necessary and convenient for the construction of its works and adjuncts.

(b) Except as specified in subdivision (c), before a railroad corporation may take the materials specified in subdivision (a), the railroad corporation shall enter into an agreement with the Department of General Services to reimburse the state for the full value of the removed materials. The agreement shall contain a provision requiring the railroad corporation to return the land and timber to the natural state which existed prior to the removal of the materials, to the extent it is reasonable to do so, if the Department of General Services determines that requirement to be appropriate.

(c) A railroad corporation may take the materials specified in subdivision (a) without previously entering into the agreement specified in subdivision (b) if the railroad takes these materials for the purpose of reopening a rail line which was closed due to an unforseeable or unexpected event. However, within 30 days after reopening the rail line, the railroad corporation shall enter into an agreement with the Department of General Services to reimburse the state for the full value of the removed materials.

(Amended by Stats. 1983, Ch. 325, Sec. 1.)



7553

When any selection of a right of way, or land for an adjunct to the works of a railroad corporation, is made by any corporation, the secretary thereof shall transmit to the State Lands Commission, the State Controller, and the recorder of the county in which the selected lands are situate, a plat of the lands so selected, giving the extent thereof and uses for which the lands are claimed or desired, duly verified to be correct. If approved, the State Lands Commission shall so endorse the plat, and issue to the corporation a permit to use the lands, unless, on petition properly presented to the court, a review is had and such use prohibited.

(Enacted by Stats. 1951, Ch. 764.)



7554

If any corporation receiving state lands or appurtenances thereunder is dissolved, ceases to exist, is discontinued, or the route or line of its works is so changed as not to cover or cross the lands selected, or the use of the lands selected is abandoned, the selected lands revert, and the title is reinvested in the State or its grantees, free from all such uses.

(Enacted by Stats. 1951, Ch. 764.)



7555

No railroad corporation may use any street, alley, or highway, or any of the land, whether covered by water or otherwise, owned by any city or county, unless the right to do so is granted by a vote of the governing body of the city or county. If any railroad corporation operating within a city or county applies to the governing body of the city or county for a franchise or permit to cross any such street, alley, or highway, with main, branch, side, switching, or spur trackage, the governing body of the city or county, within a reasonable time, shall hold a public hearing upon the application after reasonable notice to the applicant and to the public and shall thereafter grant the franchise or permit applied for upon reasonable terms and conditions unless such governing body reasonably finds that the grant of the franchise or permit would be detrimental to the public interest of the city or county. Nothing in this section imposes any duty upon or limits the authority of, any city organized and existing pursuant to a freeholder s charter, or any officer thereof.

(Amended by Stats. 1974, Ch. 767.)



7556

The governing body of a county, city and county, or city, under such regulations, restrictions, and limitations, and upon such terms and payment of license tax as the county, city and county, or city may provide, may grant franchises to railroad corporations for the construction of elevated or underground railroad tracks over, across, or under the streets and public highways of any such county, city and county, or city, for a term not exceeding 50 years. Before granting such franchise there shall be presented to the governing body a petition signed by the owners of a majority of the landed property, other than public property, on the line of the elevated portion applied for.

(Enacted by Stats. 1951, Ch. 764.)



7556.1

Notwithstanding Section 7556, to railroad corporations whose primary business is the transportation of passengers, the governing body of a county, city and county, or city under regulations, restrictions, and limitations, and upon terms and payment of a license tax as the county, city and county, or city may provide, may grant franchises for the construction of elevated or underground railroad tracks over, across, or under the public streets and highways of the county, city and county, or city.

(Added by Stats. 1982, Ch. 1553, Sec. 6.)



7557

Where any railroad or street railroad tracks are located on property that a public entity is authorized to acquire by eminent domain for road, highway, boulevard, street, or alley purposes or on property that a city, county, or municipal water district is authorized to acquire by eminent domain for the right-of-way of a public utility that it will construct, complete, and maintain, the plaintiff may require the relocation or removal of such tracks by exercise of the power of eminent domain. In such case, the complaint shall contain a description and map of the location and proposed location of such tracks.

(Added by Stats. 1975, Ch. 1240.)






ARTICLE 4. Conditional Sale of Railroad Equipment

7576

In any contract for the sale of railroad or street railway equipment or rolling stock, it is lawful to agree that title to the property sold or contracted to be sold, although possession thereof may be delivered immediately or at any time or times subsequently, shall not vest in the purchaser until the purchase price is fully paid, or that the seller shall have and retain a lien thereon for the unpaid purchase money.

(Enacted by Stats. 1951, Ch. 764.)



7577

In any contract for the leasing or hiring of railroad or street railway equipment or rolling stock, it is lawful to stipulate for a conditioned sale thereof at the termination of the contract, and that the rentals or amounts to be received under the contract may, as paid, be applied and treated as purchase money, and that the title to the property shall not vest in the lessee or bailee until the purchase price has been paid in full and until the terms of the contract have been fully performed, notwithstanding delivery to and possession by the lessee or bailee.

(Enacted by Stats. 1951, Ch. 764.)



7578

No contract of the type provided for in this article shall be valid as against any subsequent judgment creditor or any subsequent bona fide purchaser for value and without notice, unless all of the following conditions are met:

(a) The contract is evidenced by an instrument executed by the parties and duly acknowledged by the vendee, lessee, or bailee, as the case may be, or duly proved before some person authorized by law to take acknowledgments of deeds, and in the same manner as deeds are acknowledged or proved.

(b) Each car or locomotive engine so sold, leased, or hired, or contracted to be sold, leased, or hired has the name of the vendor, lessor, or bailor plainly marked in letters not less than one inch in size on each side thereof, followed by the word owner, or lessor, or bailor, as the case may be.

(Amended by Stats. 1998, Ch. 829, Sec. 49. Effective January 1, 1999.)






ARTICLE 5. Railroad Equipment

7601

Except as provided in Section 7602 every common carrier by railroad operating within this State shall maintain, on what is known as passing track sidings, a signboard in connection with each derailing switch or other derailing device, whether the derailer is operated where located or from a distance. The signboard shall be placed within 100 feet of the derailer and shall be constructed in either of two forms, viz: board five feet high and 10 inches wide, or sign constructed of two parts, one of which is an upright and the other a transverse board, the upright to be of sufficient height to securely fasten at the top thereof the transverse board, which shall be not less than two feet three inches long and seven inches wide and placed in such a manner that the upper side of the transverse board is not less than four feet above the ties. The board shall have painted thereon the word derail in large black letters on a white background.

The commission shall enforce this section.

(Enacted by Stats. 1951, Ch. 764.)



7602

Section 7601 does not apply to any track, siding, spur, or other track owned by private persons for their own use, except when the track, siding, spur, or other track is operated regularly in connection with the line of a common carrier for certain periods, in which case Section 7601 does apply. Section 7601 does not apply to the placing of signboards in places where physical conditions of track will not permit.

(Enacted by Stats. 1951, Ch. 764.)



7603

Any corporation, company, or person, or any officer, superintendent, manager, or other agent thereof, who violates any of the provisions of Sections 7601 or 7602, is guilty of a misdemeanor, and, upon conviction thereof, shall be fined not less than twenty-five dollars ($25), nor more than five hundred dollars ($500) for each offense. Any failure, refusal, or neglect to provide any such signboard at any derailing switch or other derailing device constitutes a separate offense.

(Enacted by Stats. 1951, Ch. 764.)



7604

(a) (1) Except as provided in paragraph (3), a bell, siren, horn, whistle, or similar audible warning device shall be sounded at any public crossing in accordance with Section 222.21 of Title 49 of the Code of Federal Regulations.

(2) Except as provided in paragraph (3), a bell, siren, horn, whistle, or similar audible warning device shall be sounded, consistent with paragraph (1), at all rail crossings not subject to the requirements of Subpart B (commencing with Section 222.21) of Part 222 of Title 49 of the Code of Federal Regulations.

(3) A bell, siren, horn, whistle, or similar audible warning device shall not be sounded in those areas established as quiet zones pursuant to Subpart C (commencing with Section 222.33) of Part 222 of Title 49 of the Code of Federal Regulations.

(4) This section does not restrict the use of a bell, siren, horn, whistle, or similar audible warning device during an emergency or other situation authorized in Section 222.23 of Title 49 of the Code of Federal Regulations.

(b) Any railroad corporation violating this section shall be subject to a penalty of two thousand five hundred dollars ($2,500) for every violation. The penalty may be recovered in an action prosecuted by the district attorney of the proper county, for the use of the state. The corporation is also liable for all damages sustained by any person, and caused by its locomotives, train, or cars, when the provisions of this section are not complied with.

(Amended by Stats. 2006, Ch. 885, Sec. 3. Effective September 30, 2006.)



7605

Every railroad corporation, or receiver or lessee thereof, operating any line of railroad in this State by steam locomotives, shall equip all steam locomotives used or to be used in the hauling or propelling of trains over the railroad with a bell ringer apparatus or device which, when set in operation, will ring and continue to ring the locomotive bell automatically, and which is so constructed that it may be set in operation from either or both sides of the locomotive cab.

Any railroad company, receiver or lessee thereof, operating any line of railroad within this State by steam locomotives, violating this section shall be punished by a fine of not less than one hundred dollars ($100) or more than one thousand dollars ($1,000) for each offense.

(Enacted by Stats. 1951, Ch. 764.)



7606

Every steam locomotive used upon a railroad in this State, carrying passengers or freight for hire, shall be equipped with one or more water glasses of the type known as the solid water glass, the same being a solid piece of glass with open flutings at the back thereof, which flutings will permit the raising and falling of water in the boiler of the locomotive to be plainly visible from each side of the cab without the use of a reflector. The glass shall not be less than seven inches in length and one and one-quarter inches in width, and five-eighths of an inch in thickness.

Any person, firm, or corporation operating any such steam locomotive which is not equipped with one or more water glasses as described in this section is guilty of a misdemeanor.

(Enacted by Stats. 1951, Ch. 764.)



7607

Every railroad corporation, or receiver or lessee thereof, operating any line of railroad in this State, shall equip all locomotive engines used in the transportation of trains over the railroad with electric or other headlights which will project sufficient light to enable the locomotive engineer to observe clearly a dark object the size of an average man, at a distance of not less than 800 feet on a dark, clear night while his train is running at a rate of speed not less than 30 miles per hour.

This section shall not apply to locomotive engines regularly used in the switching of cars or trains or used exclusively between sun up and sun down, or going to or from repair shops when ordered in for repairs, nor to locomotive engines used on short lines or local lines where in the judgment of the commission, the headlight required by this section is not necessary for the preservation of public safety.

Any railroad company, or receiver or lessee thereof, who violates this section, is liable to the State for a penalty of not less than one hundred dollars ($100), nor more than one thousand dollars ($1,000), for each offense. Suit shall be brought to recover the penalty in a court of competent jurisdiction, in the name of the people of the State of California, by the Attorney General or by the district attorney of any county in or through which the railroad is operated.

(Enacted by Stats. 1951, Ch. 764.)



7608

Every railroad company, or the receiver or receivers of any railroad, operating trains within this state, shall provide a first aid kit containing written instructions for the use of its contents, on each train or light engine, however propelled, for first aid to persons who may be injured in the course of the operation of the train.

The contents of every first aid kit shall be prescribed or approved by the Public Utilities Commission.

The employee of the railroad in charge of the train or engine, however propelled, shall report to the office designated by the company whenever any first aid kit has been opened for use.

Any railroad company, or the receiver or receivers, or employee of a railroad company, who fails to comply with this section is liable to a penalty of not less than five dollars ($5) nor more than twenty-five dollars ($25), and each day s violation shall constitute a separate offense, except that the railroad company, or receiver or receivers, shall be allowed not to exceed three days without penalty to replace any item after the use of the item has been reported by the employees in charge of the train or engine, however propelled.

(Amended by Stats. 1965, Ch. 1322.)



7609

Every railroad company, or the receiver or receivers thereof, operating trains in whole or in part within this State, shall provide an emergency first-aid kit on each caboose, locomotive, motor or diesel engine. The emergency first-aid kit shall be used only to render first medical or surgical aid to injured passengers, employees, or other injured persons requiring such aid at the first possible moment.

(Added by Stats. 1951, Ch. 561.)



7610

The employee of any railroad company, or the receiver or receivers thereof, having charge of any passenger train, caboose, locomotive, motor or diesel engine shall report in writing as soon as possible to the office or officer designated by the company or receiver for such purpose, whenever any emergency first-aid kit has been used or has been found missing.

(Added by Stats. 1951, Ch. 561.)



7611

Any person or any employee of any railroad company, or the receiver or receivers thereof, who removes, carries away from its proper place, or uses any emergency first-aid kit, except for the purpose of administering first aid in the event of injury to any passenger, employee, or other person, is guilty of a misdemeanor, and is punishable by a fine of not less than fifty dollars ($50).

(Amended by Stats. 1983, Ch. 1092, Sec. 359. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



7612

It shall be unlawful for any owner or operator of a railroad running through or within the boundaries of the State of California and engaged in the business of common carrier to operate for or transport its employees in a rail track motor car which is not equipped with a transparent windshield sufficient in width and height to reasonably protect said employees, which said windshield shall be of plastic or safety glass and such car shall also be equipped with an electric headlamp of sufficient candle power as to render visible at a distance of 300 feet in advance of such car under ordinary atmospheric conditions, any obstruction, landmark, warning sign or grade crossing on such railroad, and said car shall also be equipped with at least one electric light on the rear end thereof with sufficient candle power as to be visible at a distance of 300 feet under ordinary atmospheric conditions, and such car shall also be equipped with a suitable device that will remove rain, snow and sleet from the windshield on such car. The head and rear lights provided for in this section shall only be required in the hours between one-half hour before sunset and one-half hour after sunrise.

(Added by Stats. 1953, Ch. 1340.)



7613

On and after July 1, 1954, any owner or operator of a railroad running through or within this State as a common carrier of persons or property or both, for compensation, which either operates for its employees, or which furnishes to its employees for their transportation to or from the place or places where they are required to labor, a rail track motor car that has not been fully equipped as required by Section 7612 of this code, shall be guilty of a misdemeanor; provided, that any common carrier that has not been able to equip its railroad track motor cars as required by the provisions of said section on or before July 1, 1954, may apply to the Public Utilities Commission for additional time. Upon good cause shown, the Public Utilities Commission is hereby authorized to grant additional time by order to any owner or operator of a common carrier by railroad in which to equip such cars, not to exceed one year from July 1, 1954. When such an order has been granted by said Public Utilities Commission to such carrier, the provisions of this section penalizing such rail carrier which has not so equipped its cars shall not be applicable during the period granted to it.

(Added by Stats. 1953, Ch. 1340.)



7614

It shall be unlawful for any owner or operator of a railroad running through or within the boundaries of the State of California and engaged in the business of common carrier to operate for or transport the public or its employees in a caboose which is not provided with flush-type toilet facilities, or chemical type toilet facilities approved by the commission.

(Added by Stats. 1957, Ch. 1774.)






ARTICLE 6. Fences

7626

Every railroad corporation shall make and maintain a good and sufficient fence on both sides of its track and property. If it does not and if its engine or cars kill or maim any cattle or other domestic animals upon its line of road, except where the road runs through or upon public land it shall pay to the owner of the cattle or other domestic animals a fair market price for them, unless the killing or maiming occurred through the neglect or fault of the owner of the animal.

(Enacted by Stats. 1951, Ch. 764.)



7627

A railroad corporation that pays to the owner of the land through or along which its road is located an agreed price for making and maintaining a good and sufficient fence, or that pays the cost of such fence with the award of damages allowed for the right of way for the railroad, is relieved and exonerated from all claims for damages arising out of the killing or maiming of any animals of persons who thus fail to construct and maintain the fence. The owners of such animals are responsible for any damages or loss which may accrue to the corporation from the animals being upon its railroad track as a result of the nonconstruction of such fence, unless it is shown that the loss or damage occurred through the negligence or fault of the corporation, its officers, agents, or employees.

(Enacted by Stats. 1951, Ch. 764.)



7628

The commission may require every railroad corporation operating any steam or electric railroad in this State to erect and maintain lawful fences on each or either side of the railroad where the railroad runs through or upon lands of the United States or of this State, at such places as the commission determines that such fences are necessary to protect cattle, horses, or mules, or any other domestic animal being ranged or grazed upon lands adjacent to the railroad from being maimed or killed by the operation or management of engines, cars, or other rolling stock upon or over the railroad, with necessary openings and gates in the fences, and crossings and cattle guards for such openings and gates.

(Enacted by Stats. 1951, Ch. 764.)



7629

The authority of the commission to require such fences shall be exercised in each instance only when a verified application is filed with the commission by the person or persons owning cattle, horses, mules, or other domestic animals with the right or privilege to range or graze them upon the lands adjacent to the portion of the railroad sought to be fenced.

The application shall specify the ownership of the railroad sought to be fenced, and shall set forth a sufficient description of the lands to identify them, the agency or department of government administering the lands, and the nature of the right or privilege of each petitioner to range or graze domestic animals thereon.

Upon the filing of the application, notice thereof and of any hearing by the commission thereon shall be given by mail by the commission to the agency or department of government administering the land, and to the railroad corporation owning or operating the railroad. Such owners, agency or department, and the railroad may protest the granting of the application and may be heard thereon.

(Enacted by Stats. 1951, Ch. 764.)



7630

Upon hearing the commission shall determine whether or not any fence or fences are necessary to protect cattle, horses, mules, or any other domestic animals being ranged or grazed upon the land designated in the application, from being maimed, or killed by the operation or management of engines, cars, or other rolling stock upon the railroad, and shall order that a fence or fences be constructed and maintained by the railroad corporation at such places along the railroad adjacent to the lands designated in the petition as the commission determines. The commission may fix the time within which the fence or fences shall be constructed and may designate the places for necessary openings and gates therein and crossings and cattle guards in connection therewith.

The commission may modify or revoke any such order when it determines that the necessity for any such fence has ceased to exist.

(Enacted by Stats. 1951, Ch. 764.)



7631

The failure of any railroad corporation to comply with any order of the commission authorized by this article shall not subject it, or any of its officers, agents, or employees, to any penalty other than payment by the railroad corporation to the owner of the maimed or killed cattle, or other domestic animals of a fair market price for the animals.

Nothing in this article requires a railroad corporation to pay for the maiming or killing of any cattle or domestic animals where the maiming or killing resulted from the neglect or fault of the owner of the animals.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 7. Operation

7653

Every railroad corporation shall furnish, on the inside of its passenger cars, sufficient room and accommodations for all passengers to whom tickets are sold for any one trip, and for all persons presenting tickets entitling them to travel thereon. When fare is taken for transporting passengers on any baggage, wood, gravel, or freight car, the same care shall be taken and the same responsibility is assumed by the corporation as for passengers on passenger cars.

(Enacted by Stats. 1951, Ch. 764.)



7654

Every railroad corporation shall print and conspicuously post on the inside of its passenger cars its rules and regulations regarding fare and conduct of its passengers. In case any passenger is injured on or from the platform of a car, or on any baggage, wood, gravel, or freight car, in violation of such printed regulations, or in violation of positive verbal instructions or injunctions given to the passenger in person by any officer of the train, the corporation is not responsible for damages for the injuries, unless the corporation has failed to comply with the provisions of Section 7653.

(Enacted by Stats. 1951, Ch. 764.)



7655

A check shall be affixed to every package or parcel of baggage when taken for transportation by any agent or employee of a railroad corporation and a duplicate thereof given to the passenger or person delivering the baggage. If the check is refused on demand, the railroad corporation shall pay to the passenger the sum of twenty dollars ($20), to be recovered in an action for damages.

(Amended by Stats. 1951, Ch. 1022.)



7656

If any passenger refuses to pay his fare, or to exhibit or surrender his ticket, when reasonably requested to do so, the conductor and employees of the corporation may, on stopping the train, put him and his baggage out of the cars, using no unnecessary force, at any usual stopping place, or near any dwelling house.

(Enacted by Stats. 1951, Ch. 764.)



7657

Every conductor, baggage master, engineer, brakeman, or other employee of any railroad corporation, employed on a passenger train or at stations for passengers, shall wear upon his hat or cap, or in some conspicuous place on the breast of his coat, a badge, indicating his office or station, and the initial letters of the name of the corporation by which he is employed. No collector or conductor, without such badge, is authorized to demand or to receive from any passenger any fare, toll, or ticket, or exercise any of the powers of his office or station. No other officer or employee, without such badge, has any authority to meddle or interfere with any passenger or property.

(Enacted by Stats. 1951, Ch. 764.)



7658

No city or county or city and county ordinance which establishes a limit on the speed of trains shall be valid unless that ordinance has been approved by the commission.

(Amended by Stats. 1978, Ch. 683.)



7659

Notwithstanding any city or county or city and county ordinance to the contrary, no railroad conductor or engineer, who, while operating a train, obstructs a railroad crossing, shall be subject to any criminal penalty, where he has no control over the situation causing the obstruction, or where the train cannot be moved without endangering the safety of the passengers or freight.

(Added by Stats. 1951, Ch. 648.)



7660

The commission, in authorizing any restrictions on the speed of rail services, shall do so only upon receipt of evidence and a finding (a) that the restriction is required due to track condition, alignment, curvature of tracks, superelevation, or inadequate right-of-way protection, or any combination thereof, as the case may be, and (b) that higher speeds will have an adverse impact upon the health and safety of the public until the specified conditions are changed.

(Added by Stats. 1978, Ch. 791.)



7661

(a) The commission shall require every railroad corporation operating in this state to develop, within 90 days of the effective date of the act adding this section, in consultation with, and with the approval of, the Office of Emergency Services, a protocol for rapid communications with the Office of Emergency Services, the Department of the California Highway Patrol, and designated county public safety agencies in an endangered area if there is a runaway train or any other uncontrolled train movement that threatens public health and safety.

(b) A railroad corporation shall promptly notify the Office of Emergency Services, the Department of the California Highway Patrol, and designated county public safety agencies, through a communication to the Warning Center of the Office of Emergency Services, if there is a runaway train or any other uncontrolled train movement that threatens public health and safety, in accordance with the railroad corporation s communications protocol developed pursuant to subdivision (a).

(c) The notification required pursuant to subdivision (b) shall include the following information, whether or not an accident or spill occurs:

(1) The information required by subdivision (c) of Section 7673.

(2) In the event of a runaway train, a train list.

(3) In the event of an uncontrolled train movement or uncontrolled movement of railcars, a track list or other inventory document if available.

(d) The consumer protection and safety division shall investigate any incident that results in a notification required pursuant to subdivision (b), and shall report its findings concerning the cause or causes to the commission. The commission shall include the division s report in its report to the Legislature pursuant to Section 7711.

(Amended by Stats. 2013, Ch. 352, Sec. 498. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



7662

(a) (1) A railroad corporation shall place appropriate signage to notify an engineer of an approaching grade crossing, consistent with federal law.

(2) Whistle post signs shall be deemed to satisfy this requirement.

(b) (1) Whenever a railroad issues written or verbal instructions to employees that may restrict or stop train movements because of track conditions, structures, persons, or equipment working, appropriate flags that are readily visible and easily recognizable to the crews on both passenger and freight trains shall be displayed as quickly as practicable. Yellow flags shall be used for temporary speed restrictions, consistent with paragraphs (2) and (3). Yellow-red flags shall be used, consistent with paragraphs (4) and (5), when a train may be required to stop.

(2) Yellow flags shall be used to warn trains to restrict movement because of track conditions or structures. Except as provided in paragraph (3), a yellow flag shall be displayed two miles before the restricted area in order to ensure that train movement is restricted at the proper location.

(3) When the restricted area is close to a terminal, junction, or another area, the yellow flag may be displayed less than two miles before the restricted area. This information shall be included in the written instructions to employees issued pursuant to paragraph (1).

(4) Yellow-red flags shall be used to warn trains to be prepared to stop because of persons or equipment working. A yellow-red flag shall be displayed two miles before the restricted area in order to ensure that the train is prepared to stop at the proper location.

(5) When the restricted area is close to a terminal, junction, or other area, the yellow-red flag may be displayed less than two miles before the restricted area. This information shall be included in the written instructions to employees issued pursuant to paragraph (1).

(6) Flags shall be displayed only on the track affected and shall be displayed to the right side of the track as viewed from the approaching train. The flags shall be displayed to protect all possible access to the restricted area.

(c) A railroad corporation shall provide milepost markers to train crews at accurate one-mile intervals. The markers shall be readily visible to the locomotive engineer within the locomotive cab, and shall be kept in good repair and replaced when necessary.

(d) A railroad corporation shall place whistle signs to the right of the main track in the direction of approach, exactly one-quarter mile from the entrance to any grade crossing as a point of reference for locomotive engineers who blow the whistle and ring the bell for these grade crossings as a warning to the public. The signs, which shall consist of an X or W or other identifiable mark or symbol on a square plate mounted on a post, shall be readily visible to a locomotive engineer within the locomotive cab, shall be kept in good repair, and shall be replaced when necessary.

(e) A railroad corporation shall place permanent speed signs to the right of the track in the direction of approach, two miles in advance of the point where the speed is either increased or decreased for both passenger and freight trains. The signs shall be readily visible to a locomotive engineer within the locomotive cab, shall be kept in good repair, and shall be replaced when necessary.

(f) A railroad corporation shall notify the commission and the collective bargaining representative of any affected employee of any new utilization of remote control locomotives in the state, on or after January 1, 2007.

(g) A railroad corporation shall provide immediate notification to the Office of Emergency Services of accidents, incidents, and other events, concurrent with those provided to the Federal Railroad Administration s National Response Center, as required by Part 225.9 of Title 49 of the Code of Federal Regulations.

(Amended by Stats. 2013, Ch. 352, Sec. 499. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



7663

Whenever the Department of the California Highway Patrol or a designated local public safety agency responds to a railroad accident, the accident shall be reported to the Office of Emergency Services.

(Amended by Stats. 2013, Ch. 352, Sec. 500. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 7.3. Local Community Rail Security Act of 2006

7665

(a) This article shall be known, and may be cited, as the Local Community Rail Security Act of 2006.

(b) The Legislature declares that the purpose of this act is to provide for the security and safety of local communities and local community facilities, to protect local communities from transportation practices that fail to secure rail facilities and equipment from the threat of terrorism, and to ensure proper communication between the owners and operators of rail facilities and equipment with local and state first responders.

(Added by Stats. 2006, Ch. 867, Sec. 3. Effective January 1, 2007.)



7665.1

Unless the context requires otherwise, for purposes of this article:

(a) Agency or office means the Office of Emergency Services.

(b) Secretary or director means the Director of Emergency Services.

(Amended by Stats. 2013, Ch. 352, Sec. 501. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



7665.2

By July 1, 2007, every operator of rail facilities shall provide a risk assessment to the commission and the office for each rail facility in the state that is under its ownership, operation, or control. The risk assessment shall, for each rail facility, describe all of the following:

(a) The location and functions of the rail facility.

(b) All types of cargo that are moved through, or stored at, the rail facility.

(c) Any hazardous cargo that is moved through, or stored at, the rail facility.

(d) The frequency that any hazardous cargo is moved through, or stored at, the rail facility.

(e) A description of the practices of the rail operator to prevent acts of sabotage, terrorism, or other crimes on the rail facility.

(f) All training programs that the rail operator requires for its employees at the rail facility.

(g) The emergency response procedures of the rail operator to deal with acts of sabotage, terrorism, or other crimes at the rail facility.

(h) The procedures of the rail operator to communicate with local and state law enforcement personnel, emergency personnel, transportation officials, and other first responders, in the event of acts of sabotage, terrorism, or other crimes at the rail facility.

(Amended by Stats. 2013, Ch. 352, Sec. 502. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



7665.3

The office may provide the risk assessment provided pursuant to Section 7665.2 to other law enforcement or emergency personnel.

(Amended by Stats. 2013, Ch. 352, Sec. 503. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



7665.4

(a) By January 1, 2008, every rail operator shall develop and implement an infrastructure protection program to protect rail infrastructure in the state from acts of sabotage, terrorism, or other crimes.

(b) (1) The infrastructure protection program shall address the security of all critical infrastructure.

(2) The infrastructure protection program shall provide training to all employees of the rail operator performing work at a rail facility on how to recognize, prevent, and respond to acts of sabotage, terrorism, or other crimes.

(c) (1) All employees of a contractor or subcontractor of a rail operator, and any other person performing work at a rail facility that is not the employee of the rail operator, shall receive training equivalent to that received by employees of the rail operator pursuant to paragraph (2) of subdivision (b), within a reasonable period of time. The commission, in consultation with the director, may adopt reasonable rules or orders to implement this requirement.

(2) All employees of a contractor or subcontractor of a rail operator, and any other person performing work at a rail facility that is not the employee of the rail operator, shall undergo an equivalent evaluation of their background, skills, and fitness as the rail operator implements for its employees pursuant to its infrastructure protection plan. The commission, in consultation with the director, may adopt reasonable rules or orders to implement this requirement.

(d) Each rail operator in the state shall provide to the commission and the director a copy of its infrastructure protection program. Notwithstanding Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, the commission and the director shall keep this information confidential.

(e) The infrastructure protection program shall be updated by the rail operator at least once every year, and the updated plan shall be submitted to the commission and the director.

(f) The commission, in consultation with the office, shall review the infrastructure protection program submitted by a rail operator, may conduct inspections to facilitate the review, and may order a rail operator to improve, modify, or change its program to comply with the requirements of this article.

(g) The commission may fine a rail operator for failure to comply with the requirements of this section or an order of the commission pursuant to this section.

(Amended by Stats. 2013, Ch. 352, Sec. 504. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



7665.6

Every rail operator shall, for all facilities that handle hazardous cargo, do all the following:

(a) Secure all facilities that handle or store hazardous materials by providing adequate security personnel.

(b) Store hazardous materials only in secure facilities designed for storage, which shall not include mainline, branch, industrial, or passing tracks not so designed or retrofitted.

(c) Shall not leave locomotive equipment running while unattended, or leave any unattended locomotive equipment unlocked.

(d) Shall ensure that the cabs of occupied locomotives are secured from hijacking, sabotage, or terrorism.

(e) Shall not use remote control locomotives to move hazardous materials over a public crossing unless the remote control operator is able to maintain line-of-sight visibility of the public crossing and visually ensure that all automatic highway-rail grade crossing warning devices are functioning as intended, and it is safe for the train movement to enter the public crossing.

(f) Shall secure remote control devices to prevent access to those devices by unauthorized personnel.

(Added by Stats. 2006, Ch. 867, Sec. 3. Effective January 1, 2007.)



7665.8

Every rail operator shall provide communications capability that can accomplish all of the following:

(a) Timely alerting local and state law enforcement personnel, emergency personnel, transportation officials and other first responders in the event of sabotage, terrorism, or other crimes.

(b) Timely provide bridge tenders on moveable bridges the ability to alert local and state law enforcement personnel, emergency personnel, transportation officials and other first responders in the event of sabotage, terrorism, or other crimes.

(c) Notify rail workers of the local or national threat level for the rail industry.

(Added by Stats. 2006, Ch. 867, Sec. 3. Effective January 1, 2007.)



7666

No rail operator or any other person covered by this article may act to punish an employee who reports a violation of this article. An employee against whom a punitive action is taken may seek civil damages of up to one million dollars ($1,000,000) from any employer that acts to punish an employee who reports a violation of this article, in addition to any other remedies the court deems appropriate.

(Added by Stats. 2006, Ch. 867, Sec. 3. Effective January 1, 2007.)



7667

The provisions of this article are severable. If any provision of this article or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2006, Ch. 867, Sec. 3. Effective January 1, 2007.)






ARTICLE 7.5. Hazardous Materials Transportation by Rail

7671

The Legislature finds and declares that the purpose of this article is to protect the health and safety of the public and to improve the safety of transporting hazardous materials by rail.

(Added by Stats. 1990, Ch. 1662, Sec. 11.)



7672

For purposes of this article, hazardous material means either of the following:

(a) A hazardous material, as defined in Section 171.8 of Title 49 of the Code of Federal Regulations.

(b) A hazardous material, as defined in Section 25501 of the Health and Safety Code.

(Amended by Stats. 2004, Ch. 644, Sec. 32. Effective January 1, 2005.)



7672.5

Any railroad corporation which is involved in an incident resulting in a release, or threatened release, of a hazardous material shall immediately report the type and extent of the release or threatened release in the manner specified in Section 25507 of the Health and Safety Code.

(Added by Stats. 1990, Ch. 1662, Sec. 11.)



7673

Each railroad corporation which transports hazardous materials in the state shall do all of the following:

(a) Provide a system map of the state to the Office of Emergency Services and to the Public Utilities Commission, showing practical groupings of mileposts on the system and showing mileposts of stations, terminals, junction points, road crossings, and the locations of natural gas and liquid pipelines in railroad rights-of-way.

(b) Annually submit to the Office of Emergency Services a copy of a publication which identifies emergency handling guidelines for the surface transportation of hazardous materials, except that if the railroad corporation is classified as a class I carrier by the Interstate Commerce Commission pursuant to Subpart A of Part 1201 of Subchapter C of Chapter X of the Code of Federal Regulations, the railroad corporation shall annually submit to the Office of Emergency Services 50 copies of this publication which the agency shall make available to the Public Utilities Commission and local administering agencies and to other response agencies. These guidelines shall not be considered comprehensive instructions for the handling of any specific incident.

(c) If there is a train incident resulting in a release or an overturned railcar or an impact which threatens a release of a hazardous material, provide the emergency response agency with all of the following information:

(1) A list of each car in the train and the order of the cars.

(2) The contents of each car, if loaded, in the train.

(3) Identification of the cars and contents in the train which are involved in the incident, including, but not limited to, those cars which have derailed.

(4) Emergency handling procedures for each hazardous material transported in or on the involved cars of the train.

(Amended by Stats. 2013, Ch. 352, Sec. 505. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 8. Crimes

7676

Every person who, in making up or running any railroad train, places or runs, or causes to be placed or run, any freight car in the rear of passenger cars, is guilty of a misdemeanor, and if loss of life or limb results from such placing or running, is guilty of a felony. This section shall not apply where railroad trains are carrying only personnel and equipment in connection with military or naval movements. Freight car, as used in this section, does not include a baggage, express, or mail car.

This section shall become operative on January 1, 1976.

(Repealed and added by Stats. 1973, Ch. 246, Sec. 2.)



7677

No person, firm, or corporation operating a railroad with more than four trains each way every 24 hours shall require or permit any engineer, fireman, conductor, brakeman, or trainman to receive, deliver, or transmit at any receiving or forwarding instrument of any telegraph or telephone line, any order for the movement of any train, except in such cases or classes of cases as are permitted by the commission. This section does not apply to interurban or street railroads. Any person, firm, or corporation violating this section is guilty of a misdemeanor.

(Enacted by Stats. 1951, Ch. 764.)



7677.1

Radio or other means of communication not hereinabove referred to in Section 7677 may be used for the purpose of transmitting orders for the movement of trains, subject to such rules or regulations as the commission may promulgate for insuring the safety of railroad operations.

(Added by Stats. 1957, Ch. 1847.)



7678

Except as provided in paragraphs (1) to (3), inclusive, of subdivision (a) of Section 7604, every person in charge of a locomotive engine who, before crossing any traveled public way, omits to cause a bell to ring or steam whistle, air siren, or air whistle to sound at the distance of at least 1,320 feet from the crossing, and until the lead locomotive has passed through the crossing, is guilty of a misdemeanor.

(Amended by Stats. 2000, Ch. 263, Sec. 3. Effective August 30, 2000.)



7679

Any person employed upon any railroad as engineer, conductor, baggage-master, brakeman, switchman, fireman, bridge-tender, flagman, or signalman, or having charge of the regulation or running of trains upon any railroad, in any manner whatever, who either becomes or is intoxicated or who is impaired due to the unlawful use of a controlled substance while engaged in the discharge of his duties, is guilty of a misdemeanor. If any person so employed does any act or neglects any duty, by reason of such intoxication or illegal drug use, which act or neglect causes the death of, or bodily injury to, any person or persons, that person so employed is guilty of a felony.

(Amended by Stats. 1991, Ch. 631, Sec. 1.)



7680

Every conductor, engineer, brakeman, switchman, or other person having charge, wholly or in part, of any railroad, car, locomotive, or train, who willfully or negligently suffers or causes it to collide with another car, locomotive, or train, or with any other object or thing whereby the death of a human being is produced, is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three or four years.

(Amended by Stats. 2011, Ch. 15, Sec. 561. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



7681

Every engineer, conductor, brakeman, switch-tender, or other officer, agent, or servant of any railroad company, who is guilty of any wilful violation or omission of his duty as such officer, agent, or servant, whereby human life or safety is endangered, the punishment of which is not otherwise prescribed, is guilty of a misdemeanor.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 9. Rail Service Assistance

7700

By Section 803 of the Railroad Revitalization and Regulatory Reform Act of 1976, designated in this chapter as the act, Congress has established a local rail service continuation assistance program. Such program is designed to cover: the cost of rail service continuation payments; the cost of purchasing a line of railroad or other rail properties to maintain existing or provide for future rail service; the cost of rehabilitating and improving rail properties on a line of railroad to the extent necessary to permit adequate and efficient rail freight service on such line; and the cost of reducing the costs of lost rail service in a manner less expensive than continuing rail service. The Legislature hereby determines that such program should be implemented in California and that such implementation would constitute a public purpose.

(Added by Stats. 1977, Ch. 819.)



7701

The Department of Transportation, in cooperation with the commission and other affected state and local agencies, shall be responsible for the preparation and periodic update of the state rail plan required by the act.

(Added by Stats. 1977, Ch. 819.)



7702

The Department of Transportation, in cooperation with the commission and other affected state and local agencies, shall perform the duties required by the act in developing, promoting, supervising, and supporting safe, adequate, and efficient rail transportation services; maintaining adequate programs of investigation, research, promotion, and development, with provisions for public participation; and shall take all practicable steps to improve transportation safety and to reduce transportation-related energy utilization and pollution. It is not the intent of this section to diminish in any respect the authority and responsibility of the commission. The department shall work in close cooperation with the commission in carrying out the duties imposed upon it under this chapter.

(Added by Stats. 1977, Ch. 819.)



7703

The Department of Transportation shall administer a program of projects for rail service assistance financed in whole or in part with funds derived pursuant to the act. All necessary matching funds shall be expressly appropriated by the Legislature or donated by public or private entities.

(Added by Stats. 1977, Ch. 819.)



7704

To the maximum extent permitted by federal law, rules, and regulations, the Department of Transportation shall recover the costs of administering this chapter from the federal funds received pursuant to the act.

(Added by Stats. 1977, Ch. 819.)



7705

The Governor, the Secretary of the Business and Transportation Agency, and the Department of Transportation may enter into such agreements, execute such documents, establish and manage such accounts and deposits, act as a recipient, and take any other action that may be appropriate to carry out the rail assistance programs authorized by the act.

(Added by Stats. 1977, Ch. 819.)






ARTICLE 10. Railroad Safety and Emergency Planning and Response

7710

For purposes of this article, the following definitions shall apply:

(a) Commission shall mean the Public Utilities Commission.

(b) Fund means the Rail Accident Prevention and Response Fund created pursuant to Section 7713.

(c) Prevention account means the Hazardous Spill Prevention Account created, pursuant to Section 7714, in the Railroad Accident Prevention and Response Fund.

(d) Secretary means the Secretary of the California Environmental Protection Agency.

(Amended by Stats. 2010, Ch. 618, Sec. 288. Effective January 1, 2011.)



7711

The commission shall annually report to the Legislature, on or before July 1, on sites on railroad lines in the state it finds to be hazardous. The report shall include, but not be limited to, information on all of the following:

(a) A list of all railroad derailment accident sites in the state on which accidents have occurred within at least the previous five years. The list shall describe the nature and probable causes of the accidents, if known, and shall indicate whether the accidents occurred at or near sites that the commission has determined, pursuant to subdivision (b), pose a local safety hazard.

(b) A list of all railroad sites in the state that the commission determines, pursuant to Section 20106 of Title 49 of the United States Code, pose a local safety hazard. The commission may submit in the annual report the list of railroad sites submitted in the immediate prior year annual report, and may amend or revise that list from the immediate prior year as necessary. Factors that the commission shall consider in determining a local safety hazard may include, but need not be limited to, all of the following:

(1) The severity of grade and curve of track.

(2) The value of special skills of train operators in negotiating the particular segment of railroad line.

(3) The value of special railroad equipment in negotiating the particular segment of railroad line.

(4) The types of commodities transported on or near the particular segment of railroad line.

(5) The hazard posed by the release of the commodity into the environment.

(6) The value of special railroad equipment in the process of safely loading, transporting, storing, or unloading potentially hazardous commodities.

(7) The proximity of railroad activity to human activity or sensitive environmental areas.

(8) A list of the root causes and significant contributing factors of all train accidents or derailments investigated.

(c) In determining which railroad sites pose a local safety hazard pursuant to subdivision (b), the commission shall consider the history of accidents at or near the sites. The commission shall not limit its determination to sites at which accidents have already occurred, but shall identify potentially hazardous sites based on the criteria enumerated in subdivision (b) and all other criteria that the commission determines influence railroad safety. The commission shall also consider whether any local safety hazards at railroad sites have been eliminated or sufficiently remediated to warrant removal of the site from the list required under subdivision (b).

(Amended by Stats. 2006, Ch. 885, Sec. 5. Effective September 30, 2006.)



7711.1

The commission shall collect and analyze near-miss data generated from incidents occurring at railroad crossings and along the rail right-of-way. For purposes of this section, near-miss includes a runaway train or any other uncontrolled train movement that threatens public health and safety reported to the commission pursuant to Section 7661.

(Added by Stats. 2006, Ch. 885, Sec. 6. Effective September 30, 2006.)



7712

On or before January 1, 1993, the commission shall adopt regulations, based on its findings and not inconsistent with federal law. The commission may amend or revise the regulations as necessary thereafter, to reduce the potential railroad hazards identified in Section 7711. In adopting the regulations, the commission shall consider at least all of the following:

(a) Establishing special railroad equipment standards for trains operated on railroad sites identified as posing a local safety hazard pursuant to subdivision (b) of Section 7711. These standards may include, but need not be limited to, standards for all of the following:

(1) Sizes, numbers, and configurations of locomotives.

(2) Brakes.

(b) Establishing special train operating standards for trains operated over railroad sites identified as posing a local safety hazard pursuant to subdivision (b) of Section 7711. These standards may include, but need not be limited to, standards for all of the following:

(1) Length, weight, and weight distribution of trains.

(2) Speeds and accelerations of trains.

(3) Hours of allowable travel.

(c) Establishing special training, personnel, and performance standards for operators of trains that travel on railroad sites identified as posing a local safety hazard pursuant to subdivision (b) of Section 7711.

(d) Establishing special inspection and reporting standards for trains operated on railroad sites identified as posing a local safety hazard pursuant to subdivision (b) of Section 7711.

(Amended by Stats. 2004, Ch. 644, Sec. 34. Effective January 1, 2005.)



7713

(a) The Rail Accident Prevention and Response Fund is hereby created in the State Treasury, and the money in the fund is available for appropriation by the Legislature. The secretary shall administer the fund and the prevention account in accordance with this article, and shall develop and adopt regulations and guidelines necessary to carry out and enforce this article.

(b) The State Board of Equalization shall implement the collection of the fee imposed pursuant to Section 7714.5 in accordance with regulations adopted pursuant to Section 7713.

(c) The adoption of regulations pursuant to this section shall be considered by the Office of Administrative Law as an emergency necessary for the immediate preservation of the public peace, health and safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, emergency regulations adopted by the secretary and the State Board of Equalization pursuant to this section shall be filed with, but not repealed by, the Office of Administrative Law, and shall remain in effect until revised or repealed by the secretary.

(Added by Stats. 1991, Ch. 766, Sec. 7.)



7714

(a) The Hazardous Spill Prevention Account in the Railroad Accident Prevention and Response Fund is hereby created. The moneys deposited in the prevention account shall be subject to annual appropriation in the Budget Act or other appropriation by the Legislature. The amount deposited in the prevention account and available for appropriation shall not exceed three million dollars ($3,000,000) in any calendar year.

(b) The moneys in the prevention account may be expended by the secretary for any of the following purposes:

(1) Creation, support, and maintenance of the Railroad Accident Prevention and Immediate Deployment Force created by subdivision (a) of Section 7718.

(2) Creation, support, maintenance, and implementation of the state railroad accident prevention and immediate deployment plan developed pursuant to subdivision (b) of Section 7718.

(3) Creation, support, and maintenance of programs, data registries, equipment, and facilities to respond to, and contain, toxic releases resulting from surface transportation accidents. Expenditures pursuant to this paragraph may be for the purpose of any of the following:

(A) Acquisition and maintenance of specialized equipment and supplies.

(B) Support of specialized facilities.

(C) Creation and support of a state-level and local toxic emergency response teams to provide immediate onsite response capability in the event of large scale releases of toxic substances resulting from surface transportation accidents.

(4) Support for specialized training for state and local emergency response officials in techniques for prevention of, and response to, toxic releases resulting from surface transportation accidents.

(5) Support for research, data collection, and studies into technologies and techniques for prevention of, response to, and mitigation of, toxic releases resulting from surface transportation accidents.

(6) To provide economic assistance to persons, entities, and communities that suffer direct or indirect economic damages from a surface transportation accident.

(Added by Stats. 1991, Ch. 766, Sec. 7.)



7714.5

(a) In accordance with regulations adopted pursuant to Section 7713, the secretary shall establish a fee schedule, which shall be paid by each surface transporter of hazardous materials in California in an amount sufficient to fund the appropriation from the prevention account and to maintain a prudent reserve of two months operating costs, less amounts transferred from the response account pursuant to subdivision (d).

(b) The secretary shall, to the extent practicable, identify programs, equipment, and facilities applicable to specific surface transportation modes, and shall establish fees for each surface transportation mode to cover the costs of the programs, equipment, and facilities applicable to that specific surface transportation mode. Fees to cover the costs of programs, equipment, and facilities applicable to all or several surface transportation modes shall be paid in equal shares by surface transportation modes.

(c) The secretary may authorize payment of fees through contributions in kind of equipment, materials, or services.

(d) For the purposes of the fees authorized by this section, surface transportation mode shall not include pipelines subject to the fee assessed pursuant to Section 51019 of the Government Code or any natural gas pipeline.

(e) This section shall become inoperative on December 31, 1995.

(Added by Stats. 1991, Ch. 766, Sec. 7. Inoperative December 31, 1995, by its own provisions.)



7718

(a) The Railroad Accident Prevention and Immediate Deployment Force is hereby created in the California Environmental Protection Agency. The force shall be responsible for providing immediate onsite response capability in the event of large-scale releases of toxic materials resulting from surface transportation accidents and for implementing the state hazardous materials incident prevention and immediate deployment plan. This force shall act cooperatively and in concert with existing local emergency response units. The force shall consist of representatives of all of the following:

(1) Department of Fish and Game.

(2) California Environmental Protection Agency.

(3) State Air Resources Board.

(4) California Integrated Waste Management Board.

(5) California regional water quality control boards.

(6) Department of Toxic Substances Control.

(7) Department of Pesticide Regulation.

(8) Office of Environmental Health Hazard Assessment.

(9) State Department of Public Health.

(10) Department of the California Highway Patrol.

(11) Department of Food and Agriculture.

(12) Department of Forestry and Fire Protection.

(13) Department of Parks and Recreation.

(14) Public Utilities Commission.

(15) Any other potentially affected state, local, or federal agency.

(16) Office of Emergency Services.

(b) The California Environmental Protection Agency shall develop a state railroad accident prevention and immediate deployment plan in cooperation with the State Fire Marshal, affected businesses, and all of the entities listed in paragraphs (1) to (17), inclusive, of subdivision (a).

(c) The plan specified in subdivision (b) shall be a comprehensive set of policies and directions that every potentially affected state agency and business shall follow if there is a railroad accident to minimize the potential damage to the public health and safety, property, and the environment that might result from accidents involving railroad activities in the state.

(Amended by Stats. 2013, Ch. 352, Sec. 506. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



7720

(a) (1) When an appropriate prosecuting agency determines that any person has engaged in, is engaging in, or is about to engage in, any acts or practices which constitute, or which shall constitute, a violation of any provision of this chapter or of any rule, regulation, permit, covenant, standard, requirement, or order issued, promulgated, or executed pursuant to this chapter, the city attorney or district attorney of the jurisdiction in which these acts or practices have occurred, are occurring, or shall occur, or the Attorney General, may make application to the superior court or to the commission for an order enjoining these acts or practices or an order directing compliance with this chapter.

(2) A temporary restraining order, preliminary or permanent injunction, or other order may be issued under this subdivision upon a showing that any person has engaged in, is engaging in, or is about to engage in, the acts or practices set forth in paragraph (1).

(b) Notwithstanding any other provision of law, in any civil action brought pursuant to this chapter in which a temporary restraining order, or preliminary or permanent injunction is sought, it shall not be necessary for the moving party to allege or prove either of the factors set forth in paragraphs (1) and (2) at any stage of the proceeding. The temporary restraining order or preliminary or permanent injunction may issue without allegations or proof of either of the following factors:

(1) That irreparable damage shall occur should the relief sought not be granted.

(2) That the remedy at law is inadequate.

(Added by Stats. 1991, Ch. 766, Sec. 7.)



7721

Every civil action commenced pursuant to this article for civil or criminal penalties authorized by this article shall be brought by the city attorney, the district attorney, or the Attorney General in the name of the people of the State of California, and any actions relating to the same event, transaction, or occurrence may be joined or consolidated, or may be coordinated pursuant to Section 404 of the Code of Civil Procedure or Division II (commencing with Rule 1501) of Title Four of the California Rules of Court.

(Added by Stats. 1991, Ch. 766, Sec. 7.)



7722

Any civil action brought in the superior court pursuant to this article shall be brought in the county in which the spill, discharge, or violation occurred, the county in which the principal place of business of the defendant is located, or the county in which the defendant is doing business in this state.

(Added by Stats. 1991, Ch. 766, Sec. 7.)



7723

The civil and criminal penalties provided in this article are separate and in addition to, and do not supersede or limit, any other civil or criminal remedy.

(Added by Stats. 1991, Ch. 766, Sec. 7.)



7724

(a) Any person who commits any of the following acts, shall, upon conviction, be punished by imprisonment in the county jail for not more than one year or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16, 24, or 36 months:

(1) Except as provided by Section 7724.1, knowingly fails to follow the direction or order of the secretary or the commission arising from a rail accident or release of a hazardous or potentially hazardous commodity from a railcar.

(2) Knowingly causes, or aids or abets in, the discharge or spill of, a hazardous or potentially hazardous commodity from a railcar, unless the discharge is authorized by the United States, the state, or another agency with appropriate jurisdiction.

(3) Knowingly fails to comply with the regulations adopted pursuant to Section 7712, and that failure results in a rail accident or release of hazardous material or creates a significant risk of accident or release of hazardous material.

(b) The court shall also impose upon a person convicted of violating subdivision (a), a fine not to exceed five hundred thousand dollars ($500,000) for each violation. For purposes of this subdivision, each day or partial day that a violation occurs is a separate violation.

(c) The court shall also impose upon a person convicted of violating paragraph (1) of subdivision (a), a fine equal to twice the cost of abating, repairing, and responding to the cost associated with the illegal discharge of a hazardous or potentially hazardous commodity from a railcar as a result of a rail accident.

(Amended by Stats. 2011, Ch. 15, Sec. 562. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



7724.1

(a) If a person reasonably, and in good faith, believes that the directions or orders given by the secretary or the commission would substantially endanger the public safety or the environment, the person may refuse to act in compliance with the orders or directions of the secretary or the commission. The person shall state, at the time of the refusal, the reasons why the person refuses to follow the orders or directions of the secretary or the commission. The person shall give the secretary or the commission written notice of the reasons for the refusal within 48 hours of refusing to follow the orders or directions of the secretary or the commission.

(b) In any civil or criminal proceeding commenced pursuant to Section 7724, the burden of proof shall be on the responsible party or potentially responsible party to demonstrate, by clear and convincing evidence, why the refusal to follow the orders or directions of the secretary or the commission was justified under the circumstances.

(Added by Stats. 1991, Ch. 766, Sec. 7.)



7724.5

(a) Any person who commits any of the acts set forth in paragraphs (1) to (3), inclusive, shall be liable for a civil penalty not to exceed one hundred thousand dollars ($100,000) for each violation of a separate provision or, for a continuing violation, for each day that violation occurs:

(1) Negligent failure to follow the direction or order of the secretary in connection with a rail accident or the release of a hazardous commodity from a railcar.

(2) Knowingly engaging in, or causing the discharge or spill of a hazardous commodity from a railcar or highway carrier, unless that discharge is authorized by the United States, by the state, or by another governmental agency with appropriate jurisdiction.

(3) Negligent failure to comply with any regulation adopted pursuant to Section 7712.

(b) Any person who commits any of the acts set forth in paragraphs (1) to (3), inclusive, shall be liable for a civil penalty not to exceed twenty-five thousand dollars ($25,000) for each violation of a separate provision or, for a continuing violation, for each day that violation occurs:

(1) Failure to follow the direction or order of the secretary in connection with a rail accident or the release of a hazardous commodity from a railcar.

(2) Engaging in, or causing the discharge or spill of a hazardous commodity from a railcar or highway carrier, unless that discharge is authorized by the United States, by the state, or by another governmental agency with appropriate jurisdiction.

(3) Failure to comply with any regulation adopted pursuant to Section 7712.

(Added by Stats. 1991, Ch. 766, Sec. 7.)



7725

Twenty-five percent of penalties and fines collected pursuant to any action brought under Sections 7724 and 7724.5 shall be paid to the governmental agency or office which prosecutes the action. The remainder of the penalties and fines collected pursuant to this article shall be deposited into the fund.

(Added by Stats. 1991, Ch. 766, Sec. 7.)



7726

(a) When the secretary or the commission determines that any person has engaged in, is engaged in, or threatens to engage in, any practice or act which constitutes a violation of this article, or any regulation or order issued, adopted, or executed pursuant to this article, the secretary or commission may issue an order requiring that person to cease and desist.

(b) Any cease and desist order issued by the secretary or commission may be subject to such terms and conditions as the secretary or commission may determine are necessary to ensure compliance with this article.

(c) Any cease and desist order issued by the secretary or commission shall become null and void 90 days after issuance.

(d) A cease and desist order issued by the secretary or commission shall be effective upon the issuance thereof, and copies shall be served immediately by certified mail upon the person or governmental agency being charged with the actual or threatened violation.

(e) The commission may authorize its executive director to exercise the commission s authority to issue cease and desist orders pursuant to this section.

(Added by Stats. 1991, Ch. 766, Sec. 7.)



7727

Notwithstanding any other provision of law, this chapter shall not be construed to make a reference to the California Environmental Protection Agency for the purposes of compliance with Provision 2 of Item 3400-002-044 of Section 2. 00 of the Budget Act of 1991.

(Added by Stats. 1991, Ch. 766, Sec. 7.)









CHAPTER 2. Street Railroads

7801

Street railroads are governed by Chapter 1 (commencing with Section 7501), so far as it is applicable, unless street railroads are therein specially excepted.

(Amended by Stats. 1984, Ch. 144, Sec. 172.)



7802

When a street railroad is constructed, owned, or operated by any natural person, this chapter is applicable to such person in like manner as it is applicable to corporations.

(Enacted by Stats. 1951, Ch. 764.)



7803

Any street railroad or any street railway corporation may sell, lease, convey, exchange, transfer, or otherwise dispose of all or substantially all of its property and assets, including franchises, under authority of a resolution of its board of directors and with the approval of the principal terms of the transaction and the nature and the amount of the consideration by a vote or written consent of shareholders entitled to exercise a majority of the voting power of the corporation when the sale, lease, conveyance, exchange or transfer of its properties is made to a municipal corporation or any other political subdivision within the State.

(Enacted by Stats. 1951, Ch. 764.)



7804

Authority to lay railroad tracks through the streets and public highways of any city or city and county may be obtained for a term of years not exceeding 50, from the governing body of the city or city and county, under such restrictions and limitations, and upon such terms and payment of license tax, as the governing body may provide. Permission shall not be granted to propel cars upon such tracks otherwise than by electricity or by wire ropes running under the streets and moved by stationary engines except as provided in Section 7813. The governing body in granting the right, or at any time after the right is granted, may impose such terms, restrictions, and limitations as to the use of streets and the construction and mode of operating the road as it deems to be for the public safety or welfare.

(Enacted by Stats. 1951, Ch. 764.)



7805

The city governing body, in granting the right of way to a street railroad corporation, in addition to the restrictions which they are authorized to impose, shall require a strict compliance with the following conditions, except in the cases of prismoidal or other elevated railways:

(a) The railway shall be constructed in such manner as will present the least obstruction to the freedom of the streets on which it is erected.

(b) The tracks shall not be more than five feet wide within the rails, and shall have a space between them sufficient to allow the cars to pass each other freely.

(Enacted by Stats. 1951, Ch. 764.)



7806

The legislative body of any city or city and county may permit two or more lines of street railway to use the same portion of the same street or the same tracks upon such terms as are agreed upon by the companies operating the railways, but no permission shall be granted to one company to use the same tracks or portions of the same street for more than five consecutive blocks, without the consent of the person or company occupying that portion of the street and then only upon payment of an equal portion of the cost of construction of the tracks and appurtenances used by the railways jointly.

(Enacted by Stats. 1951, Ch. 764.)



7807

Where the portion of the street is occupied by a track or tracks of a different gauge from the track or tracks proposed to be constructed thereon by a line of street railway under a different management, the latter street railway may nevertheless construct its track or tracks, subject to the provisions of Section 7806, over the same ground as is occupied by the prior track or tracks, if they can be so constructed as not to interfere with the operation of the prior track or tracks beyond such necessary interference therewith as is incident to such construction with reasonable skill, care, and diligence.

(Enacted by Stats. 1951, Ch. 764.)



7808

Any city or city and county may own and operate street railways within or without its corporate limits and may occupy the same street or tracks occupied or used by any street railway within its limits for any number of blocks, upon payment to the owner thereof of an equal portion of the estimated cost of construction, at the time of such occupation, of such tracks or appurtenances as the city or city and county elects to use jointly with the street railway.

(Enacted by Stats. 1951, Ch. 764.)



7809

Any proposed railroad track may be permitted to cross any track already constructed, the crossing being made as provided in Chapter 1 of this division. In laying down the track and preparing therefor, not more than one block shall be obstructed at any one time, nor for a longer period than 10 working days.

(Enacted by Stats. 1951, Ch. 764.)



7810

Street railway cars shall be of the most approved construction for the comfort and convenience of passengers, and provided with brakes to stop them, when required. A violation of this section subjects the corporation to a fine of two hundred dollars ($200) for each offense.

(Amended by Stats. 1983, Ch. 1092, Sec. 360. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



7811

Cities in or through which street railroads run may make such further regulations for the government of the street railroads as may be necessary to a full enjoyment of the franchise and the enforcement of the conditions provided herein.

(Enacted by Stats. 1951, Ch. 764.)



7812

In every grant to construct street railroads, the right to grade, sewer, pave, macadamize, or otherwise improve, alter, or repair the streets or highways, is reserved to the city and cannot be alienated or impaired. The work shall be done so as to obstruct the railroad as little as possible, and if required, the street railway corporation shall shift its rails so as to avoid the obstructions made thereby.

(Enacted by Stats. 1951, Ch. 764.)



7813

The right to lay down a track for grading purposes and to maintain it for a period not to exceed three years may be granted by the governing body of any city, city and county, or county, but no such track shall remain more than three years upon any one street. The track shall be laid level with the street, and shall be operated under such restrictions as not to interfere with the use of the street by the public. The governing body may grant the right to use steam or any other motive power in propelling the cars used on the grading track, when public convenience or utility demands it, but the reasons therefor shall be set forth in the ordinance, and the right to rescind the ordinance at any time reserved.

(Enacted by Stats. 1951, Ch. 764.)



7814

Any corporation, or agent or employee thereof, demanding or charging a greater sum of money for fare on the cars of a street railroad than that fixed by law forfeits to the person from whom the sum is received, or who is thus overcharged, the sum of two hundred dollars ($200), to be recovered in a civil action against the corporation.

(Amended by Stats. 2003, Ch. 149, Sec. 78. Effective January 1, 2004.)



7815

Every street railroad corporation shall provide, and on request furnish to all persons desiring a passage on its cars, any required quantity of passenger tickets or checks, each to be good for one ride. Any corporation failing to provide and furnish tickets or checks to any person desiring to purchase them at the prescribed rate shall forfeit to such person the sum of two hundred dollars ($200), to be recovered as provided in Section 7814. The provisions of this section shall not apply to such street railroad corporations as charge but five cents ($0.05) fare.

(Enacted by Stats. 1951, Ch. 764.)



7816

Upon the trial of an action for any of the sums forfeited, as provided in Sections 7814 or 7815, proof that the person demanding or receiving the money as fare, or for the sale of the ticket or check, was at the time of making the demand or receiving the money, engaged in an office of the corporation, or vehicle belonging to the corporation, shall be prima facie evidence that such person was the agent, servant, or employee of the corporation, to receive the money, and give the ticket or check mentioned.

(Enacted by Stats. 1951, Ch. 764.)



7817

Any street railroad corporation operating cars on the streets of cities or on the county roads within the State for the conveyance of passengers, propelled by means of wire ropes attached to stationary engines, or by electricity or compressed air, who runs, operates, or uses any car or dummy, unless each car and dummy, while in use, is fitted with a brake capable of bringing the car to a stop within a reasonable distance, and a suitable fender, or appliance placed in front or attached to the trucks of the dummy, or car, for the purpose of removing and clearing obstructions from the track, and preventing any obstacles, obstructions, or person on the track from getting under the dummy or car, and removing the same out of danger, and out of the way of the dummy or car, is guilty of a misdemeanor. Where the commission prescribes the fender or brake to be used, a compliance therewith constitutes a full compliance with this section.

(Enacted by Stats. 1951, Ch. 764.)



7818

Any person operating or driving a street car who becomes or is intoxicated while so engaged in operating or driving such street car is guilty of a misdemeanor.

(Enacted by Stats. 1951, Ch. 764.)






CHAPTER 3. Telegraph or Telephone Corporations

7901

Telegraph or telephone corporations may construct lines of telegraph or telephone lines along and upon any public road or highway, along or across any of the waters or lands within this State, and may erect poles, posts, piers, or abutments for supporting the insulators, wires, and other necessary fixtures of their lines, in such manner and at such points as not to incommode the public use of the road or highway or interrupt the navigation of the waters.

(Enacted by Stats. 1951, Ch. 764.)



7901.1

(a) It is the intent of the Legislature, consistent with Section 7901, that municipalities shall have the right to exercise reasonable control as to the time, place, and manner in which roads, highways, and waterways are accessed.

(b) The control, to be reasonable, shall, at a minimum, be applied to all entities in an equivalent manner.

(c) Nothing in this section shall add to or subtract from any existing authority with respect to the imposition of fees by municipalities.

(Added by Stats. 1995, Ch. 968, Sec. 1. Effective January 1, 1996.)



7903

Every agent, operator, or employee of any telegraph or telephone office, who in any way uses or appropriates any information derived by him from any private message passing through his hands, and addressed to any other person, or in any other manner acquired by him by reason of his trust as such agent, operator, or employee, or trades or speculates upon any such information so obtained, or in any manner turns, or attempts to turn, the information so obtained to his own account, profit, or advantage, is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by imprisonment in a county jail not exceeding one year, or by fine not exceeding ten thousand dollars ($10,000), or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 563. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



7904

Every agent, operator, or employee of any telegraph or telephone office, who wilfully refuses or neglects to send any message received at such office for transmission, or wilfully postpones the transmission of the message out of its order, or wilfully refuses or neglects to deliver any message received by telegraph or telephone, is guilty of a misdemeanor. Nothing in this section shall be construed to require any message to be received, transmitted or delivered, unless the charges thereon have been paid or tendered, nor to require the sending, receiving, or delivery of any message counseling, aiding, abetting, or encouraging treason against the Government of the United States or of this State, or other resistance to the lawful authority, or any message calculated to further any fraudulent plan or purpose, or to instigate or encourage the perpetration of any unlawful act, or to facilitate the escape of any criminal or person accused of crime.

(Enacted by Stats. 1951, Ch. 764.)



7905

The Public Utilities Commission shall issue regulations requiring every telephone corporation subject to its jurisdiction to maintain complete records of all instances in which its employees discover any device installed for the purpose of overhearing communications over the lines of such corporation and all instances in which such employees reasonably believe and report to the corporation their belief that such device is installed or has been installed but has since been removed.

(Added by Stats. 1957, Ch. 1899.)



7906

The Public Utilities Commission shall regularly make inquiry of every telephone corporation under its jurisdiction to determine whether or not such corporation is taking adequate steps to insure the privacy of communications over such corporation s telephone communication system.

(Added by Stats. 1957, Ch. 1899.)



7907

Notwithstanding Section 591, 631, or 632 of the Penal Code or Section 7906 of this code, whenever the supervising law enforcement official having jurisdiction has probable cause to believe that a person is holding hostages and is committing a crime, or is barricaded and is resisting apprehension through the use or threatened use of force, such official may order a previously designated telephone corporation security employee to arrange to cut, reroute, or divert telephone lines for the purpose of preventing telephone communication by such suspected person with any person other than a peace officer or a person authorized by the peace officer.

The telephone corporation shall designate a person as its security employee and an alternate to provide all required assistance to law enforcement officials to carry out the purposes of this section.

Good faith reliance on an order by a supervising law enforcement official shall constitute a complete defense to any action brought under this section.

(Amended by Stats. 1980, Ch. 679, Sec. 1.)



7908

(a) For purposes of this section, the following terms have the following meanings:

(1) Communications service means any communications service that interconnects with the public switched telephone network and is required by the Federal Communications Commission to provide customers with 911 access to emergency services.

(2) Governmental entity means every local government, including a city, county, city and county, a transit, joint powers, special, or other district, the state, and every agency, department, commission, board, bureau, or other political subdivision of the state, or any authorized agent thereof.

(3) (A) Interrupt communications service means to knowingly or intentionally suspend, disconnect, interrupt, or disrupt communications service to one or more particular customers or all customers in a geographical area.

(B) Interrupt communications service does not include any interruption of communications service pursuant to a customer service agreement, a contract, a tariff, a provider s internal practices to protect the security of its networks, Section 2876, 5322, or 5371.6 of this code, Section 149 or 7099.10 of the Business and Professions Code, or Section 4575 or subdivision (d) of Section 4576 of the Penal Code.

(C) Interrupt communications service does not include any interruption of service pursuant to an order to cut, reroute, or divert service to a telephone line or wireless device used or available for use for communication by a person or persons in a hostage or barricade situation pursuant to Section 7907. However, interruption of communications service includes any interruption of service resulting from an order pursuant to Section 7907 that affects service to wireless devices other than any wireless device used by, or available for use by, the person or persons involved in a hostage or barricade situation.

(4) Judicial officer means a magistrate, judge, justice, commissioner, referee, or any person appointed by a court to serve in one of these capacities of any state or federal court located in this state.

(b) (1) Unless authorized pursuant to subdivision (c), no governmental entity and no provider of communications service, acting at the request of a governmental entity, shall interrupt communications service for the purpose of protecting public safety or preventing the use of communications service for an illegal purpose, except pursuant to an order signed by a judicial officer obtained prior to the interruption. The order shall include all of the following findings:

(A) That probable cause exists that the service is being or will be used for an unlawful purpose or to assist in a violation of the law.

(B) That absent immediate and summary action to interrupt communications service, serious, direct, and immediate danger to public safety, health, or welfare will result.

(C) That the interruption of communications service is narrowly tailored to prevent unlawful infringement of speech that is protected by the First Amendment to the United States Constitution or Section 2 of Article I of the California Constitution, or a violation of any other rights under federal or state law.

(2) The order shall clearly describe the specific communications service to be interrupted with sufficient detail as to customer, cell sector, central office, or geographical area affected, shall be narrowly tailored to the specific circumstances under which the order is made, and shall not interfere with more communication than is necessary to achieve the purposes of the order.

(3) The order shall authorize an interruption of communications service only for as long as is reasonably necessary and shall require that the interruption cease once the danger that justified the interruption is abated and shall specify a process to immediately serve notice on the communications service provider to cease the interruption.

(c) (1) Communications service shall not be interrupted without first obtaining a court order except pursuant to this subdivision.

(2) If a governmental entity reasonably determines that an extreme emergency situation exists that involves immediate danger of death or great bodily injury and there is insufficient time, with due diligence, to first obtain a court order, then the governmental entity may interrupt communications service without first obtaining a court order as required by this section, provided that the interruption meets the grounds for issuance of a court order pursuant to subdivision (b) and that the governmental entity does all of the following:

(A) (i) Applies for a court order authorizing the interruption of communications service without delay, but within six hours after commencement of an interruption of communications service except as provided in clause (ii).

(ii) If it is not possible to apply for a court order within six hours due to an emergency, the governmental entity shall apply for a court order at the first reasonably available opportunity, but in no event later than 24 hours after commencement of an interruption of communications service. If an application is filed more than six hours after commencement of an interruption of communications service pursuant to this clause, the application shall include a declaration under penalty of perjury stating the reason or reasons that the application was not submitted within six hours after commencement of the interruption of communications service.

(B) Provides to the provider of communications service involved in the service interruption a statement of intent to apply for a court order signed by an authorized official of the governmental entity. The statement of intent shall clearly describe the extreme emergency circumstances and the specific communications service to be interrupted. If a governmental entity does not apply for a court order within 6 hours due to the emergency, then the governmental entity shall submit a copy of the signed statement of intent to the court within 6 hours.

(C) Provides conspicuous notice of the application for a court order authorizing the communications service interruption on its Internet Web site without delay, unless the circumstances that justify an interruption of communications service without first obtaining a court order justify not providing the notice.

(d) An order to interrupt communications service, or a signed statement of intent provided pursuant to subdivision (c), that falls within the federal Emergency Wireless Protocol shall be served on the California Emergency Management Agency. All other orders to interrupt communications service or statements of intent shall be served on the communications service provider s contact for receiving requests from law enforcement, including receipt of and responding to state or federal warrants, orders, or subpoenas.

(e) A provider of communications service that intentionally interrupts communications service pursuant to this section shall comply with any rule or notification requirement of the commission or Federal Communications Commission, or both, and any other applicable provision or requirement of state or federal law.

(f) Good faith reliance by a communications service provider upon an order of a judicial officer authorizing the interruption of communications service pursuant to subdivision (b), or upon a signed statement of intent to apply for a court order pursuant to subdivision (c), shall constitute a complete defense for any communications service provider against any action brought as a result of the interruption of communications service as directed by that order or statement.

(g) The Legislature finds and declares that ensuring that California users of any communications service not have that service interrupted, and thereby be deprived of 911 access to emergency services or a means to engage in constitutionally protected expression, is a matter of statewide concern and not a municipal affair, as that term is used in Section 5 of Article XI of the California Constitution.

(h) This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Added by Stats. 2013, Ch. 371, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2020, by its own provisions.)



7910

(a) Telephone corporations, holders of a state franchise pursuant to Division 2.5 (commencing with Section 5800), and a video provider, as defined in Section 53088.1 of the Government Code, shall perform background checks of applicants for employment, according to usual business practices.

(b) A background check equivalent to that performed by the contracting telephone corporation, a holder of a state franchise pursuant to Division 2.5 (commencing with Section 5800), and a video provider, as defined in Section 53088.1 of the Government Code, shall also be conducted on all of the following:

(1) Persons hired by a contracting entity under a personal services contract.

(2) Independent contractors and their employees.

(3) Vendors and their employees.

(c) Independent contractors and vendors shall certify that they have obtained the background checks required pursuant to subdivision (b), and shall make the background checks available to the contracting entity upon request.

(d) Except as otherwise provided by contract, the telephone corporation, a holder of a state franchise pursuant to Division 2.5 (commencing with Section 5800), and a video provider, as defined in Section 53088.1 of the Government Code, shall not be responsible for administering the background checks and shall not assume the cost of the background checks of individuals who are not applicants for employment of the contracting entity.

(e) (1) An individual shall not, on behalf of a telephone corporation, holder of a state franchise pursuant to Division 2.5 (commencing with Section 5800), or video provider, as defined in Section 53088.1 of the Government Code, enter upon the premises of any individual unless he or she has had the background check required by subdivisions (a) and (b).

(2) Subdivision (a) applies to applicants for employment for positions that would allow the applicant to have direct contact with or access to the company s network or central office and would require the applicant to perform activities that involve the installation, service, or repair of the company s network or equipment.

(3) Subdivision (b) applies to any person that has direct contact with or access to the company s network or central office and performs activities that involve the installation, service, or repair of the company s network or equipment.

(f) This section does not apply to temporary workers performing emergency functions to restore the network of a telephone corporation to its normal state in the event of a natural disaster or an emergency that threatens or results in the loss of service.

(g) The provisions of this section apply only to applicants for employment who apply for employment on and after January 1, 2009, and to contracts entered into on or after January 1, 2009.

(Amended by Stats. 2008, Ch. 195, Sec. 1. Effective January 1, 2009.)



7912

(a) A public utility employing more than 750 total employees shall annually report to the commission all of the following:

(1) The number of customers served in California by the public utility.

(2) The percentage of the public utility s total domestic customer base that resides in California.

(3) The number of California residents employed by the public utility, calculated on a full-time or full-time equivalent basis.

(4) The percentage of the public utility s total domestic workforce, calculated on a full-time or full-time equivalent basis, that resides in California.

(5) The capital investment in the public utility s tangible and intangible plant which ordinarily have a service life of more than one year, including plant used by the company or others in providing public utility services, in California during the yearly reporting period.

(6) The number of California residents employed by independent contractors and consultants hired by the public utility, calculated on a full-time or full-time equivalent basis, when the public utility has obtained this information upon requesting it from the independent contractor or consultant, and the public utility is not contractually prohibited from disclosing the information to the public. This subdivision is inapplicable to contractors and consultants that are a public utility subject to the reporting requirements of this section. This paragraph applies only to those employees of an independent contractor or consultant that are personally providing services to the public utility, and does not apply to employees of an independent contractor or consultant not personally performing services for the public utility.

(b) The commission shall annually report the information required to be reported by public utilities pursuant to subdivision (a), to the Assembly Committee on Utilities and Commerce and the Senate Committee on Energy, Utilities and Communications, or their successor committees, and within a reasonable time thereafter, shall make the information available to the public on its Internet Web site.

(Added by Stats. 2003, Ch. 446, Sec. 2. Effective January 1, 2004.)






CHAPTER 3.5. New Area Codes

7930

The Legislature finds and declares all of the following:

(a) The explosive demand for new area codes in California requires more area codes to be established than was envisioned when this chapter and Section 2887 were enacted in 1990.

(b) Because of the advent of competition in the local telecommunications market, and a decision by the Federal Communications Commission, new area codes are established by the North American Numbering Plan Administrator in conjunction with the commission and members of the telecommunications industry.

(c) In order to eliminate potential confusion for all the parties involved in the process of establishing new area codes, the changes to this chapter enacted in the 1997 98 Regular Session include identifying providers in Section 7931.

(d) The providers specified in Section 7931 include telephone corporations and resellers that are regulated by the commission, and paging companies that are not regulated by the commission. It is necessary to include all of these entities within the term providers in order to effectively meet the needs of the state as they relate to the establishment of new area codes. The Legislature does not, however, by including paging companies as providers in Section 7931, intend to expand the jurisdiction of the commission over paging companies beyond the requirements of this chapter. The Legislature continues to recognize the status of paging companies as unregulated entities.

(Repealed and added by Stats. 1998, Ch. 534, Sec. 3. Effective January 1, 1999.)



7931

(a) This chapter is applicable to telephone corporations, including resellers, and to paging companies, hereafter referred to as providers.

(b) For purposes of this chapter, coordinator means the coordinator for California area code relief as designated by the North American Numbering Council.

(c) Whenever the coordinator and providers evaluate the potential boundaries of a new area code, they shall consider rate area boundaries, municipal boundaries, communities of interest, and other appropriate criteria.

(d) When the coordinator determines the need to establish a new area code, at least 30 months prior to the projected opening of the new area code, the coordinator shall provide written notice to the commission regarding the need to establish the new area code.

(e) From the date the written notice required by subdivision (d) is received by the commission all of the following shall be done:

(1) Within three months all providers shall notify all affected customers in writing of the need to establish a new area code. Nothing in this paragraph requires a customer to receive in one bill more than one notice for each billed number.

(2) Within nine months the coordinator and the commission staff shall conduct at least one meeting for representatives of local jurisdictions to inform them of the proposed area code relief options, and to afford them the opportunity to discuss the potential impact of the proposed options. Following the local jurisdiction meeting, the coordinator and the commission staff shall conduct at least three public meetings in the affected geographical area. The public meetings are to inform members of the public about the proposed area code relief options, and to afford affected customers an opportunity to discuss the potential impact of the proposed area code relief options and measures that may be taken to mitigate any potential disruptions. The commission may order additional public meetings to be held at any time.

(3) Within 11 months the coordinator shall file the results of the area code relief planning process with the commission requesting commission approval to implement a plan. Anyone may contest the results of the area code planning process by filing a written protest with the commission not later than 60 days after the results have been filed with the commission.

(f) Unless the commission determines otherwise, at least 12 months prior to the date adopted by the commission for opening the new area code, all of the following shall be done:

(1) The coordinator shall notify the general public of the specific geographic area to be included in both the old and new area codes. The notice shall include the schedule for any transitional dialing periods required by Section 7932.

(2) Each telephone provider serving the specific geographic area included in the existing area code shall give written notice to all its affected customers about the specific geographic area that will be included in the new area code. The notice shall include the schedule for any transitional dialing periods required by Section 7932, and the prefixes that will be contained in the new area code. Nothing in this paragraph requires a customer to receive in one bill more than one notice for each billed telephone number.

(g) Within three months prior to the adopted date for opening the new area code, each provider serving the existing area code shall give written notice to its affected customers of the specific geographic boundaries of the new area code. The notice shall include the schedule for any transitional periods required by Section 7932, and the prefixes that will be contained in the new area code. Nothing in this paragraph requires a customer to receive in one bill more than one notice for each billed number.

(Added by Stats. 1998, Ch. 534, Sec. 4. Effective January 1, 1999.)



7932

(a) Whenever a provider opens a new area code, it shall do all of the following:

(1) If the new area code plan permits seven-digit dialing, provide for a transitional dialing period during which a number in the new area code, or a number in the existing area code, may be reached by dialing either the seven-digit called number, or the area code plus the seven-digit called number.

(2) Subsequent to the transitional dialing period provided in paragraph (1), if prefix codes are available, permit callers to reach a recorded announcement, without charge, that will inform the caller of the new area code when the existing area code is dialed.

(3) If the new area code plan requires 10-digit dialing within an area code, provide for any transitional dialing period or recorded announcements the commission may order.

(b) Paragraphs (1) and (2) of subdivision (a) shall no longer be operative if an authorized federal or state agency orders mandatory 10-digit dialing.

(Added by renumbering Section 7931 by Stats. 1998, Ch. 534, Sec. 5. Effective January 1, 1999.)



7933

The rate structure of any call originating in or made to an area code shall not change with the split of an area code into two or more area codes, regardless of the number of digits dialed.

(Added by renumbering Section 7932 by Stats. 1998, Ch. 534, Sec. 6. Effective January 1, 1999.)



7934

The Legislature finds and declares all of the following:

(a) The number of area codes in this state has more than doubled since 1991.

(b) The proliferation of area codes has caused undue hardship on citizens of this state, who have begun to be forced into new area codes after years of having the same telephone number.

(c) That proliferation has substantially increased costs to businesses, individuals, and government agencies.

(d) New area codes require the replacement of business cards and letterhead stationery, and companies must use employee time contacting their customers to ensure that those customers are able to continue to reach the affected company.

(e) The proliferation of area codes has also reduced worker productivity as employees begin using new and unfamiliar area codes.

(f) It is the policy of the Legislature that existing area codes should be preserved for as long as possible.

(g) It is the further policy of the Legislature that the hardship currently experienced by telecommunications customers as a result of the creation of new area codes should be alleviated.

(h) For all of the reasons stated above, it is necessary for the commission, as a public agency, to take all possible measures to protect area codes as a public resource, stop area code proliferation, and review their existing practice of establishing new area code regions and the creation of area code overlays.

(Added by Stats. 1999, Ch. 809, Sec. 2. Effective October 10, 1999.)



7935

(a) The commission shall develop and implement any measures it determines to be available for telephone corporations that possess prefixes to efficiently allocate telephone numbers within those prefixes. The commission shall consider the cost effectiveness of these measures before requiring implementation. Among the measures the commission shall consider are rate center consolidation, allocation of numbers in blocks smaller than 10,000, and unassigned number porting.

(b) For the purpose of this section, in accordance with the North American Numbering Plan, a telephone number consists of a three digit area code or number plan area (NPA), a three digit prefix or NXX code, and a four digit line number.

(Added by Stats. 1999, Ch. 809, Sec. 3. Effective October 10, 1999.)



7936

The commission shall direct the North American Numbering Plan Administrator to obtain utilization data for any area code for which a relief plan is proposed, prior to adopting a plan for, or setting a date for, relief.

(Added by Stats. 1999, Ch. 809, Sec. 4. Effective October 10, 1999.)



7937

(a) On or before March 1, 2000, the commission shall request from each telephone corporation doing business in this state that possesses one or more telephone number prefixes, or a portion thereof, the specific telephone numbers and the quantities within the possession of the provider, both in use and not in use. The commission, for the purpose of this section, shall define the terms in use and not in use. The commission shall determine the reporting requirements for the information provided to the commission pursuant to Section 7940.

(b) Notwithstanding Section 7550.5 of the Government Code, the commission shall use the information obtained pursuant to subdivision (a) and any other information required by the commission, to prepare and submit to the Legislature, on or before, July 1, 2001, a study of telecommunications industry use rates.

(Added by Stats. 1999, Ch. 809, Sec. 5. Effective October 10, 1999.)



7938

The commission shall require, as an interim measure until the commission develops procedures for number pooling or adopts utilization standards, that number assignments made by telephone corporations to their customers shall be made first from prefixes that are more than 25 percent in use. A telephone corporation may assign numbers from prefixes with less than 25 percent use only to the extent necessary, if numbers from prefixes that are more than 25 percent in use are not otherwise available.

(Added by Stats. 1999, Ch. 809, Sec. 6. Effective October 10, 1999.)



7939

(a) If the commission or an authorized federal agency establishes a process to ensure that telephone numbers can be allocated in blocks smaller than 10,000, the commission shall require that a telephone corporation return to the North American Numbering Plan Administrator blocks of telephone numbers for reassignment, in a quantity determined by the commission.

(b) The commission shall direct the North American Numbering Plan Administrator to seek the return of blocks of numbers smaller than 10,000 not in use. The commission, for purposes of this section, shall define not in use.

(Added by Stats. 1999, Ch. 809, Sec. 7. Effective October 10, 1999.)



7940

A telephone corporation doing business in this state that possesses one or more telephone number prefixes, or portions thereof, shall provide to the commission or its agent, upon request, use information pertaining to both those prefixes in use and those prefixes not in use, according to any schedule established by the commission.

(Added by Stats. 1999, Ch. 809, Sec. 8. Effective October 10, 1999.)



7943

(a) It is the intent of the Legislature that when the commission has no reasonable alternative other than to create a new area code, that the commission do so in a way that creates the least inconvenience for customers.

(b) The commission shall request that the Federal Communications Commission grant authority for the commission to order telephone corporations to assign telephone numbers dedicated to mobile telephony service and mobile data service, as defined in Section 224.4, to a separate area code and to permit seven digit dialing within that technology-specific area code and the underlying preexisting area code or codes.

(c) Before approving any new area code, the commission shall first perform a telephone utilization study and implement all reasonable telephone number conservation measures.

(d) If the commission receives the grant of authority set forth in subdivision (b) and determines that further area code relief is needed, the commission shall exercise the authority granted to it in subdivision (b) unless it finds at least one of the following:

(1) Exercising the authority granted by subdivision (b) would be more disruptive to the customers where area code relief has been determined to be necessary.

(2) Exercising the authority granted by subdivision (b) will not adequately extend the life of the area code where relief has been determined to be necessary.

(e) The commission may not implement any authority granted by the Federal Communications Commission pursuant to subdivision (b), in a manner that impairs the ability of a customer to have number portability.

(Amended by Stats. 2006, Ch. 198, Sec. 25. Effective January 1, 2007.)






CHAPTER 4. Injury to Public Utility Property

7951

Any person who wilfully and maliciously does any injury to telegraph or telephone or electric power or gas property is liable to the corporation for three times the amount of actual damages sustained thereby, to be recovered in any court of competent jurisdiction.

(Enacted by Stats. 1951, Ch. 764.)



7952

Any person who injures or destroys, through want of proper care, any necessary or useful facility or equipment of any telegraph, telephone, electrical, or gas corporation, is liable to the corporation for all damages sustained thereby. The measure of damages to the facility or equipment injured or destroyed shall be the cost to repair or replace the property injured or destroyed including direct and allocated costs for labor, materials, supervision, supplies, tools, taxes, transportation, administrative and general expense and other indirect or overhead expenses, less credit, if any, for salvage, as determined by such telegraph, telephone, electrical or gas corporations in conformity with a system of accounts established by the commission. The specifying of the measure of damages for the facility or equipment shall not preclude the recovery of such other damages occasioned thereby as may be authorized by law.

Any vessel which, by dragging its anchor, or otherwise, breaks, injures or destroys any underwater cable of a telegraph, telephone or electrical corporation or pipeline of a gas corporation, subjects its owner to liability for the damages sustained thereby.

(Amended by Stats. 1969, Ch. 709.)



7953

No telegraph, telephone, electrical or gas corporation can recover damages for the breaking, injury or destruction of any underwater cable or gas pipeline, unless the corporation has previously placed a marker on the bank of the waters under which the cable or pipeline is placed, indicating the place where the cable or pipeline lies.

(Amended by Stats. 1969, Ch. 709.)






CHAPTER 5. Electrical Line Construction

ARTICLE 1. Definitions

8001

Unless the particular provisions or the context otherwise requires, the definitions and general provisions contained in this article shall govern the construction of this chapter.

(Enacted by Stats. 1951, Ch. 764.)



8002

Person includes any commission, officer, agent, or employee of this State, or of any county, city, city and county, or other political subdivision thereof, and any other person, firm, or corporation.

(Enacted by Stats. 1951, Ch. 764.)



8003

Signal wires or cables include telephone, telegraph, and other signal wires.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 2. Surface Transmission

8026

No person shall run, place, erect, or maintain any wire or cable used to conduct electricity, on any pole, or any crossarm, bracket, or other appliance attached to such pole, within a distance of 13 inches from the center line of the pole.

This section does not apply to signal wires or cables which are attached to a pole to which is attached no wire or cable other than signal wires or cables, except within the corporate limits of a city, nor shall this section apply to such wires or cables where they are placed vertically on poles, nor to bridle or jumper wires on any pole which are attached to signal wires on the same pole, nor to any aerial cable, as between such cable and any pole on which it originates or terminates.

Telephone toll lines may be exempt from the provisions of this section if proper evidence introduced before the commission proves to the satisfaction of the commission, that compliance would seriously interfere with long distance telephone transmission.

This section does not apply to wires run from lead wires to arc or incandescent lamps nor to transformers placed upon poles, nor to any wire or cable where it is attached to the top of a pole, as between it and the pole, nor to any aerial cable containing signal wires where the cable is attached to a pole on which no other wires or cables than wires continuing from the cable are maintained if electric light or power wires or cables are not maintained on the same side of the street or highway on which the aerial cable is placed.

(Enacted by Stats. 1951, Ch. 764.)



8027

No person shall run, place, erect, or maintain in the vicinity of any pole (and unattached thereto) within the distance of 13 inches from the center line of the pole, any wire or cable used to conduct electricity, or place, erect or maintain any pole (to which is attached any wire or cable used to conduct electricity) within the distance of 13 inches (measured from the center of such pole) from any wire or cable used to conduct or carry electricity. As between any wire or cable and any pole, only the wire, cable, or pole last in point of time run, placed, or erected, shall be held to be run, placed, erected, or maintained in violation of the provisions of this section.

This section does not apply to signal wires, or cables on poles to which are attached no other wires, as between such wires and poles to which are attached no other wires or cables than signal wires if such wires, cables, and poles are not within the corporate limits of a city.

Telephone toll lines may be exempt from this section if proper evidence introduced before the commission proves to the satisfaction of the commission, that compliance would seriously interfere with long distance telephone transmission.

(Enacted by Stats. 1951, Ch. 764.)



8028

No person shall run, place, erect, or maintain, above ground, within four feet from any wire or cable conducting less than 600 volts of electricity, any wire or cable which conducts at any one time more than 600 volts of electricity, or run, place, erect, or maintain within four feet from any wire or cable which conducts at any one time more than 600 volts of electricity any wire or cable conducting or carrying less than 600 volts of electricity.

This section does not apply to wires or cables attached to a transformer, arc or incandescent lamp within four feet (measured along the line of the wire or cable) from the point where such wire or cable is attached to such transformer, arc or incandescent lamp, nor to wires or cables within buildings or other structures, nor to wires or cables where they are placed vertically on poles, or to any lead wires or cables between the points where they are made to leave any pole for the purpose of entering any building or other structure and the point at which they are made to enter such building or structure.

As between any two wires or cables, or any wire or any cable, run, placed, erected, or maintained in violation of this section, only the wire or cable last in point of time run, placed, or erected shall be held to be run, placed, erected, or maintained thus in violation of this section.

Where no more than one crossarm is maintained on a pole, all the wires or cables conducting at any one time more than 600 volts of electricity shall be placed on the crossarm on one side of the pole, and all the wires or cables conducting less than 600 volts of electricity shall be placed on the crossarm on the other side of the pole. The space between any wire or cable conducting at any one time more than 600 volts of electricity and any wire or cable conducting less than that voltage shall be at least 36 inches clear measurement in a horizontal line.

Where the provisions of this section cannot be complied with, the commission may grant permission for the following form of construction; where two or more systems for the distribution of electric light or power occupy the same poles with wires or cables, all wires or cables conducting at any one time more than 600 volts of electricity may be placed on the crossarms on one side of the pole, and all wires or cables conducting less than that voltage, shall in such case, be placed on the crossarms on the other side of the pole; the space between any wire or cable conducting at any one time more than 600 volts of electricity and any wire or cable conducting or carrying less than that voltage shall be at least 36 inches in measurement in a horizontal line; and in such construction all crossarms shall be at least 36 inches apart in a vertical line.

(Enacted by Stats. 1951, Ch. 764.)



8029

No person shall run, place, erect, or maintain any wire or cable which conducts at any one time more than 600 volts of electricity, without causing each crossarm, or such other appliance as is used in lieu thereof, to which such wire or cable is attached to be kept at all times painted a bright yellow color, or, on such crossarm, or other appliance used in lieu thereof, shall be placed signs, providing, in white letters on a green background, not less than three (3) inches in height the words high voltage on the face and back of each crossarm. The provisions of this section do not apply to crossarms to which are attached wires or cables conducting more than 10,000 volts of electricity, and which are situated outside the corporate limits of a city.

(Enacted by Stats. 1951, Ch. 764.)



8029.5

No person shall place, erect, or maintain on any pole any transformer, capacitor, or other electrical device containing polychlorinated biphenyls for transforming electric current, when the pole or transformer is required to be marked pursuant to applicable regulations of the United States Environmental Protection Agency, unless the person owning or controlling the pole on which the device is situated, upon request of any fire protection agency within the person s electrical service area, either marks the pole with a reflective band specified by the fire protection agency or furnishes to the fire protection agency the location of every pole within the fire protection agency on which such a device is located, at the person s option.

(Added by Stats. 1982, Ch. 549, Sec. 1.)



8030

No person shall run, place, erect, or maintain any guy wire or guy cable attached to any pole or appliance to which is attached any wire or cable used to conduct electricity, without causing the guy wire or guy cable to be effectively insulated at all times at a distance of not less than four (4) feet nor more than eight (8) feet (measured along the line of the wire or cable) from the upper end thereof, and at a point not less than eight (8) feet vertically above the ground from the lower end thereof. Where two or more guy wires or guy cables are attached to the same pole and same anchorage pole there shall be at least one foot, vertical space, between the points of attachment. No insulation shall be required at the lower end of a guy wire or guy cable where it is attached to a grounded anchor. Where guy wires or guy cables are attached to a pole or structure of steel or other conducting material supporting wires or cables conducting in excess of 15,000 volts where the pole or structure is thoroughly grounded no insulation shall be required at any point in the guy wire or guy cable.

This section does not apply to guy wires or guy cables attached to poles carrying no wire or cable other than signal wires or cables and which are situated outside the corporate limits of a city.

(Enacted by Stats. 1951, Ch. 764.)



8031

No person shall run, place, erect, or maintain vertically on any pole any wire or cable used to conduct electricity, without causing such wire or cable to be at all times wholly incased in a casing equal in durability and insulating efficiency to a wooded casing not less than one and one-half inches thick.

This section does not apply to vertical signal wires or cables on poles where no other such wires or cables are maintained, and which are outside the corporate limits of a city, nor to wires or cables run vertically on iron poles or structures where both pole or structure and conduit are securely grounded.

(Enacted by Stats. 1951, Ch. 764.)



8032

No person shall place, erect, or maintain on any pole, or any crossarm or other appliance on the pole, which carries or upon which is placed an electric arc lamp, any transformer for transforming electric currents. This section shall not apply if the arc lamp is suspended so that it can be trimmed from the ground or from a stand located on the pole not less than seven feet below the transformer, and in so suspending the arc lamp no wire or cable in connection therewith is run vertically on the pole unless the wire or cable is protected as provided for in Section 8031.

(Enacted by Stats. 1951, Ch. 764.)



8033

No person shall run, place, erect, or maintain any wire or cable carrying more than 15,000 volts of electricity across any wire or cable carrying less than that voltage or across any public highway, except on a pole of such height and so placed at each crossing that under no circumstances can the wire or cable of a voltage higher than 15,000 volts in case of breakage thereof or otherwise, come in contact with any wire or cable of less than that voltage, or fall within a distance of ten (10) feet from the surface of any public highway; or in lieu thereof double strength construction may be installed, in which case the wires carrying a voltage higher than 15,000 volts shall, between the points of crossing, be of a cross-section area equal to at least twice that used in the line outside of such crossing, except where the conductor used is equal to number four (4) stranded Brown and Sharpe gauge or greater, in which case the wires or cables will be considered as complying with the law.

(Enacted by Stats. 1951, Ch. 764.)



8034

No person shall run, place, erect, or maintain any suspension wire to which is attached any aerial cable of 75 pair No. 19 Brown and Sharpe gauge or over, or of 100 pair No. 22 Brown and Sharpe gauge or over suspended from a crossarm, or from any other structure or appliance from which the suspension wire is hung, by a single bolt and clamp without at the same time attaching the suspension wire to the crossarms, structure, or appliance by an additional safety bolt and clamp, or other safety appliance for thus attaching the suspension wire of tensile strength equal to the first bolt and clamp.

(Enacted by Stats. 1951, Ch. 764.)



8035

None of the provisions of Sections 8026 to 8034, inclusive, apply to direct current electric wires or cables having the same polarity, nor to signal wires when no more than two (2) of such signal wires are attached to any one pole, but no such direct current or signal wires shall in any case be run, placed, erected, or maintained within the distance of thirteen (13) inches from the center line of any pole other than the pole or poles on which the wires or cables are carried, carrying electric wires or cables. As between any two wires, or cables, or any wire or cable run, placed, erected, or maintained in violation of this section, only the wire or cable last in point of time run, placed, erected, or maintained shall be held to be run, placed, erected, or maintained thus in violation of this section.

(Enacted by Stats. 1951, Ch. 764.)



8036

No person shall run, place, erect, or maintain any span wire attached to any wire or cable used to conduct electricity, without causing the span wire to be at all times effectively insulated between the outer point at which it is in any case fastened to the pole or other structure by which it is hung or supported, and at the point at which it is in any case thus attached. Such insulation shall not in any case be placed less than two (2) feet or more than four (4) feet from the point at which the span wire is so attached. When in any case such span wire is attached along its length to any two (2) such wires or cables, conducting electricity and extending parallel to each other, not more than eighteen (18) feet apart, such insulation shall not be required therein at any point between such parallel wires or cables. This section does not apply where feeder wires are used in place of span wires.

(Enacted by Stats. 1951, Ch. 764.)



8037

The commission may grant such additional time and shall inspect all work which is included in the provisions of this article, and may make such further additions or changes as the commission deems necessary for the purpose of safety to employees and the general public. The commission shall enforce the provisions of this article.

(Enacted by Stats. 1951, Ch. 764.)



8038

Any violation of any provision of this article is a misdemeanor.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 3. Underground Transmission

8051

No person shall build or rebuild any subway, manhole, chamber, or underground room used or to be used to contain, encase, cover, or conduct any wire, cable, or appliance, to conduct or handle electricity, unless such subway, manhole, chamber, or underground room has an inside measurement of not less than four feet at the maximum points between the side walls thereof, and between the end walls thereof, and not less than five feet at all points between the floor and the top or ceiling thereof, or if circular in shape, at least four feet diameter inside measurement and not less than five feet at all points between the floor and ceiling thereof. This section does not apply to any such subway, manhole, chamber, or underground room, within which it is not intended or required that any human being perform work or labor or be employed. This section does not apply where satisfactory proof is submitted to the commission that it is impracticable or physically impossible to comply with this law within the space or location so designated by the proper municipal authorities.

(Enacted by Stats. 1951, Ch. 764.)



8052

No person shall build or rebuild in any subway, manhole, chamber, or underground room used or to be used to contain, encase, cover, or conduct any wire, cable, or appliance to conduct or handle electricity, any opening to outer air which is less than 26 inches if circular in shape, or less than 24 inches by 26 inches clear measurement if rectangular in shape.

(Enacted by Stats. 1951, Ch. 764.)



8053

No person shall build or rebuild in any subway, manhole, chamber, or underground room, used or to be used to contain, encase, cover, or conduct any wire, cable, or appliance to conduct or handle electricity, any opening which is at the surface of the ground, within the distance of three feet at any point from the rail of any railway or streetcar track. This section does not apply where satisfactory proof is submitted to the commission that it is impracticable or physically impossible to comply with this law in the space or location so designated by the proper municipal authorities.

(Enacted by Stats. 1951, Ch. 764.)



8054

No person shall build or rebuild any subway, manhole, chamber, or underground room, used or to be used, to contain, encase, cover, or conduct any wire, cable, or appliance to conduct or handle electricity unless the floor of the subway, manhole, chamber, or underground room is made of stone, concrete, brick, or other similar material not subject to decomposition. This section does not apply to any subway, manhole, chamber, or underground room within which it is not intended or required that any human being perform work or labor or be employed.

(Enacted by Stats. 1951, Ch. 764.)



8055

No person shall build or rebuild or maintain any subway, manhole, chamber, or underground room used, or to be used, to contain, encase, cover, or conduct any wire, cable, or appliance to conduct or handle electricity, unless such subway, manhole, chamber, or underground room is kept at all times in a sanitary condition and free from stagnant water, seepage, or other drainage, or any offensive matter dangerous to health, either by sewer connection or otherwise. This section does not apply to any subway, manhole, chamber, or underground room within which it is not intended or required that any human being perform work or labor, or be employed.

(Enacted by Stats. 1951, Ch. 764.)



8056

The commission may inspect all work which is included in the provisions of this article, and may make such further additions or changes as the commission deems necessary for the purpose of safety to employees and the general public. The commission shall enforce the provisions of this article.

(Enacted by Stats. 1951, Ch. 764.)



8057

Any violation of any provision of this article is a misdemeanor.

(Enacted by Stats. 1951, Ch. 764.)









CHAPTER 6. Electric Service Areas

ARTICLE 1. Designation by Public Utilities Commission

8101

Under certain conditions the sale and distribution of electric power and energy in the same geographical area both by an electrical utility and by an irrigation district, results in duplication of service, waste of materials, increase in costs, waste of manpower and economic loss, and is detrimental to the efficiency and best interests of such districts. It is the policy of this State to induce such utilities and irrigation districts to prevent or remove such economic waste and to adopt more efficient and economic methods of distribution of electric power and energy, and to that end encourage the definition of areas to be served or not to be served by each.

(Enacted by Stats. 1951, Ch. 764.)



8102

Any utility may petition the commission setting forth in its petition the following:

(a) That the petitioner and an irrigation district formed under the laws of this State are both engaged or propose to engage in the sale and distribution of electric power and energy in the described area or areas or in contiguous areas, or that the petitioner proposes to sell an electric distribution system in a described area, to such irrigation district.

(b) That the petitioner and irrigation district are desirous of entering into a contract in which, among other things, and as one of the considerations therefor, they consent to the limitation of areas which each are to serve or are to be excluded from serving.

(c) A copy of the contract or proposed contract.

(d) A description of the respective areas that the limitations will affect and the terms of the contract, if any, or the conditions, if any, existing in connection with such limitations or the sale or acquisition of a utility distribution system.

(e) A prayer that the commission issue its order limiting the area or areas within which the petitioner may, directly or indirectly, sell or distribute electric power or energy or define the area or areas within which the petitioner shall not sell or distribute electric power or energy as indicated in the petition and set forth in a contract or proposed contract.

(Enacted by Stats. 1951, Ch. 764.)



8103

Thereupon, the commission shall cause an investigation to be made and may conduct such hearings in connection therewith as it considers desirable.

(Enacted by Stats. 1951, Ch. 764.)



8104

If the commission finds that it is for the best interests of the State and of the utility, and not incompatible with any public interest that the petition be granted, it shall make and issue its order limiting the area or areas within which the utility shall have the right and authority to sell or distribute electric power or energy, directly or indirectly, or define the area or areas within which the utility shall not have the right or authority to sell or distribute electric power or energy, directly or indirectly. The commission may, in its order, approve and thereby authorize the contract or conditions, if any, in connection therewith. No limitation or definition of area or areas or statement of conditions shall be included in the order except as contained in the petition and contract.

(Enacted by Stats. 1951, Ch. 764.)



8106

Where limitation of areas to be served or limitations or designations of areas not to be served by the utility and by an irrigation district have heretofore been approved or are hereafter approved by the commission they shall be deemed to have complied with this article.

(Enacted by Stats. 1951, Ch. 764.)



8107

In any civil or criminal action or proceeding for violation of the Cartwright Act (Chapter 530, Statues of 1907), Part 2 of Division 7 of the Business and Professions Code, or any rule of statutory or common law against monopolies or combinations in restraint of trade, proof that the act complained of was done in compliance with this article or an order issued under it and in furtherance of the purposes and provisions of this article is a complete defense in such action or proceeding.

(Enacted by Stats. 1951, Ch. 764.)



8108

If, in any contract submitted and approved by the commission or in any order made by the commission pursuant to application and petition as in this article provided, it is provided that the utility is not to serve or furnish electric energy in a specified area or areas, or is to furnish or serve electric energy under limited or specified circumstances only, or is to refrain from serving or furnishing electric energy in certain specified areas or under certain specified circumstances or under certain specified limitations, then, from and after the effective date of such order of the commission, it shall be unlawful for the utility to serve electric energy in any area or in any manner which the contract and order provides that service shall not be rendered, and the affected district shall be entitled, as a matter of right, to an injunction to prevent any such unlawful act on the part of the utility.

(Enacted by Stats. 1951, Ch. 764.)









CHAPTER 7. Miscellaneous Regulations

ARTICLE 1. Adequate Water Service

8201

Any water company having a franchise to use the streets of a city, shall properly and adequately serve with water the inhabitants of the territory for the service of which it has such franchise.

As used in this section, to properly and adequately serve with water includes furnishing water of a quality meeting or exceeding standards established by the State Department of Health pursuant to Section 4026 of the Health and Safety Code.

(Amended by Stats. 1974, Ch. 229.)



8202

If the commission has jurisdiction of extensions and service in the city it shall enforce a compliance with Section 8201. If the commission does not have such jurisdiction, then the governing body of the city shall adopt rules to enforce a compliance with Section 8201.

(Enacted by Stats. 1951, Ch. 764.)



8203

In addition to the penalties which may be provided by the governing body of a city for failure to comply with such regulations adopted by it, any person aggrieved by the failure of any water company to comply with such regulations may recover, by civil action against such water company, twice the amount of damages he may sustain by reason of such failure.

(Enacted by Stats. 1951, Ch. 764.)



8204

Water company as used in this article, includes any person, firm, or private corporation engaged in the business of supplying water for domestic use within any city.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 2. Railroad and Steamboat Police

8226

The Governor of the state may, upon the application of any railroad company, appoint and commission during his or her pleasure one or more persons designated by the company, to serve at the expense of the company, as police officers, who shall have the powers and authority of peace officers listed in Section 830.33 of the Penal Code, after being duly sworn. The company designating these persons shall be responsible civilly for any abuse of their authority.

(Amended by Stats. 1990, Ch. 82, Sec. 16. Effective May 3, 1990.)



8227

Every peace officer designated under Section 8226 shall, when in uniform, wear in plain view a shield bearing the words railroad police, and the name of the company for which he or she is commissioned. When on duty, but not in uniform, the peace officer shall carry the shield upon his or her person and present it upon request.

(Amended by Stats. 1990, Ch. 82, Sec. 17. Effective May 3, 1990.)






ARTICLE 3. Use of “Spotter” Reports

8251

It is unlawful for any public service corporation, or agent, superintendent, or manager thereof, employing any special agent, detective, or person commonly known as a spotter, for the purpose of investigating, obtaining, and reporting to the employer information concerning its employees, to discipline or discharge any employee, where such act of discipline or the discharge is based upon a report by such special agent, detective, or spotter, which report involves a question of integrity, honesty, or a breach of rules of the employer, unless such employer, its agent, superintendent, or manager, gives notice and accords a hearing to the employee thus accused, when requested by the employee. At such hearing the employer shall state specific charges on which act of discipline or discharge is based, and the accused employee shall have the right to furnish testimony in his defense.

(Enacted by Stats. 1951, Ch. 764.)



8252

Each violation of this article by any person, firm, association, or corporation is a misdemeanor, and upon conviction thereof shall be punishable by a fine of not less than one hundred dollars ($100) and not more than six hundred dollars ($600), or by imprisonment in the county jail for a period of not more than one (1) year, or by both such fine and imprisonment. In case of a public service corporation committing any violation of this article, the imprisonment when imposed shall be imposed upon the officers or agents thereof committing such offense.

(Amended by Stats. 1983, Ch. 1092, Sec. 362. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)






ARTICLE 4. Retirement Fund Investment Losses

8276

The commission shall prohibit any public utility that has any retirement funds invested in the government of Libya, or in any corporation based in that country, from including in its plant operating budget any losses incurred as a result of those investments.

(Amended by Stats. 1994, Ch. 31, Sec. 6. Effective March 30, 1994.)



8277

The commission shall require every public utility to provide the commission with a list of its retirement fund investments in the government of Libya, or in any corporation based in that country.

(Amended by Stats. 1994, Ch. 31, Sec. 7. Effective March 30, 1994.)



8278

The commission shall verify the accuracy of the information provided pursuant to Section 8277, and shall disallow any losses incurred as a result of investments in the government of Libya, or in any corporation based in that country, in establishing rates for the public utility.

(Amended by Stats. 1994, Ch. 31, Sec. 8. Effective March 30, 1994.)



8279

This article does not prevent the commission from applying this article to public utility retirement fund investments in other countries such as, but not limited to, Libya, if comparable conditions warrant that application.

(Amended by Stats. 1994, Ch. 31, Sec. 9. Effective March 30, 1994.)






ARTICLE 5. Women, Minority, and Disabled Veteran Business Enterprises

8281

(a) The Legislature hereby finds and declares that the essence of the American economic system of private enterprise is free, open, and transparent competition. Only through free, open, and transparent competition can free markets, reasonable and just prices, free entry into business, and opportunities for the expression and growth of personal initiative and individual judgment be ensured. The preservation and expansion of that competition are basic to the economic well-being of this state and that well-being cannot be realized unless the actual and potential capacity of women, minority, and disabled veteran business enterprises is encouraged and developed. Therefore, it is the declared policy of the state to aid the interests of women, minority, and disabled veteran business enterprises in order to preserve reasonable and just prices and a free competitive enterprise, to ensure that a fair proportion of the total purchases and contracts or subcontracts for commodities, supplies, technology, property, and services for regulated public utilities, including, but not limited to, renewable energy, wireless telecommunications, broadband, smart grid, and rail projects, are awarded to women, minority, and disabled veteran business enterprises, and to maintain and strengthen the overall economy of the state.

(b) (1) The Legislature finds all of the following:

(A) The opportunity for full participation in our free enterprise system by women, minority, and disabled veteran business enterprises is essential if this state is to attain social and economic equality for those businesses and improve the functioning of the state economy.

(B) Public agencies and some regulated utilities that have established short- and long-range women, minority, and disabled veteran business enterprise goals are awarding 30 percent or more of their contracts to these business enterprises.

(C) Women, minority, and disabled veteran business enterprises have traditionally received less than a proportionate share of regulated public utility procurement contracts, especially in renewable energy, wireless telecommunications, broadband, smart grid, and rail projects.

(D) It is in the state s interest to expeditiously improve the economically disadvantaged position of women, minority, and disabled veteran business enterprises.

(E) The position of these businesses can be substantially improved by providing long-range substantial goals for procurement by regulated public utilities of technology, equipment, supplies, services, materials, and construction work, especially in renewable energy, wireless telecommunications, broadband, smart grid, and rail projects, from women, minority, and disabled veteran businesses.

(F) That procurement also benefits the regulated public utilities and consumers of the state by encouraging the expansion of the number of suppliers for procurements, thereby encouraging competition among the suppliers and promoting economic efficiency in the process.

(G) That the long-term economic viability of this state depends substantially upon the ability of renewable energy, wireless telecommunications, broadband, smart grid, and rail projects to incorporate women, minority, and disabled veteran businesses into those projects.

(2) It is the purpose of this article to do all of the following:

(A) Encourage greater economic opportunity for women, minority, and disabled veteran business enterprises.

(B) Promote competition among regulated public utility suppliers in order to enhance economic efficiency in the procurement of electrical, gas, water, wireless telecommunications service provider, and telephone corporation contracts and contracts of their commission-regulated subsidiaries and affiliates.

(C) Clarify and expand the program for the procurement by regulated public utilities of technology, equipment, supplies, services, materials, and construction work from women, minority, and disabled veteran business enterprises.

(Amended by Stats. 2010, Ch. 475, Sec. 2.5. Effective January 1, 2011.)



8282

For the purposes of this article, the following definitions apply:

(a) Women business enterprise means a business enterprise that is at least 51 percent owned by a woman or women; or, in the case of any publicly owned business, at least 51 percent of the stock of which is owned by one or more women; and whose management and daily business operations are controlled by one or more of those individuals.

(b) Minority business enterprise means a business enterprise that is at least 51 percent owned by a minority group or groups; or, in the case of any publicly owned business, at least 51 percent of the stock of which is owned by one or more minority groups, and whose management and daily business operations are controlled by one or more of those individuals. The contracting utility shall presume that minority includes Black Americans, Hispanic Americans, Native Americans, and Asian Pacific Americans.

(c) Disabled veteran business enterprise has the same meaning as defined in subdivision (g) of Section 999 of the Military and Veterans Code.

(d) Control means exercising the power to make policy decisions.

(e) Operate means being actively involved in the day-to-day management and not merely officers or directors.

(Amended by Stats. 1990, Ch. 516, Sec. 5.)



8283

(a) The commission shall require each electrical, gas, water, wireless telecommunications service provider, and telephone corporation with gross annual revenues exceeding twenty-five million dollars ($25,000,000) and their commission-regulated subsidiaries and affiliates, to submit annually, a detailed and verifiable plan for increasing procurement from women, minority, and disabled veteran business enterprises in all categories, including, but not limited to, renewable energy, wireless telecommunications, broadband, smart grid, and rail projects.

(b) These annual plans shall include short- and long-term goals and timetables, but not quotas, and shall include methods for encouraging both prime contractors and grantees to engage women, minority, and disabled veteran business enterprises in subcontracts in all categories that provide subcontracting opportunities, including, but not limited to, renewable energy, wireless telecommunications, broadband, smart grid, and rail projects.

(c) The commission shall establish guidelines for all electrical, gas, water, wireless telecommunications service providers, and telephone corporations with gross annual revenues exceeding twenty-five million dollars ($25,000,000) and their commission-regulated subsidiaries and affiliates, to be utilized in establishing programs pursuant to this article.

(d) Every electrical, gas, water, wireless telecommunications service provider, and telephone corporation with gross annual revenues exceeding twenty-five million dollars ($25,000,000) shall furnish an annual report to the commission regarding the implementation of programs established pursuant to this article in a form that the commission shall require, and at the time that the commission shall annually designate.

(e) (1) The commission shall provide a report to the Legislature on September 1 of each year, on the progress of activities undertaken by each electrical, gas, water, wireless telecommunications service provider, and telephone corporation with gross annual revenues exceeding twenty-five million dollars ($25,000,000) pursuant to this article in the implementation of women, minority, and disabled veteran business enterprise development programs. The report shall include information about which procurements are made with women, minority, and disabled veteran business enterprises with at least a majority of the enterprise s workforce in California, to the extent that information is readily accessible. The commission shall recommend a program for carrying out the policy declared in this article, together with recommendations for legislation that it deems necessary or desirable to further that policy. The commission shall make the report available on its Internet Web site.

(2) In regard to disabled veteran business enterprises, the commission shall ensure that the programs and legislation recommended pursuant to paragraph (1) are consistent with the disabled veteran business enterprise certification eligibility requirements imposed by the Department of General Services and that the recommendations include only those disabled veteran business enterprises certified by the Department of General Services.

(f) (1) The Legislature declares that each electrical, gas, water, mobile telephony service provider, and telephone corporation that is not required to submit a plan pursuant to subdivision (a) is encouraged to voluntarily adopt a plan for increasing women, minority, and disabled veteran business enterprise procurement in all categories.

(2) The Legislature declares that each cable television corporation and direct broadcast satellite provider is encouraged to voluntarily adopt a plan for increasing women, minority, and disabled veteran business enterprise procurement and to voluntarily report activity in this area to the Legislature on an annual basis.

(Amended by Stats. 2012, Ch. 162, Sec. 165. Effective January 1, 2013.)



8284

(a) (1) The commission shall, by rule or order, adopt criteria for verifying and determining the eligibility of women and minority business enterprises for procurement contracts.

(2) The commission shall adopt the Department of General Services disabled veteran business enterprise certification eligibility requirements for verifying and determining the eligibility of disabled veteran business enterprises for procurement contracts, and shall not deem eligible those disabled veteran business enterprises that are not certified by the Department of General Services.

(b) The commission shall develop, and require every electrical, gas, water, wireless telecommunications service provider, and telephone corporation with gross annual revenues exceeding twenty-five million dollars ($25,000,000) and their commission-regulated subsidiaries and affiliates to implement, an outreach program to inform and recruit women, minority, and disabled veteran business enterprises to apply for procurement contracts under this article.

(Amended by Stats. 2010, Ch. 475, Sec. 4.5. Effective January 1, 2011.)



8285

(a) Any person or corporation, through its directors, officers, or agents, which falsely represents a business as a women or minority business enterprise in the procurement of, or the attempt to procure, contracts from an electrical, gas, water, wireless telecommunications service provider, or telephone corporation with gross annual revenues exceeding twenty-five million dollars ($25,000,000), or a commission-regulated subsidiary or affiliate subject to this article, shall be punished by a fine of not more than five thousand dollars ($5,000), by imprisonment in a county jail for not more than one year or in the state prison, or by both that fine and imprisonment. In the case of a corporation, the fine or imprisonment, or both, shall be imposed on every director, officer, or agent responsible for the false statements.

(b) Any person or corporation, through its directors, officers, or agents, which falsely represents a business as a disabled veteran business enterprise in the procurement of, or the attempt to procure, contracts from an electrical, gas, water, wireless telecommunications service provider, or telephone corporation with gross annual revenues exceeding twenty-five million dollars ($25,000,000), or a commission-regulated subsidiary or affiliate subject to this article, shall be punished according to the penalties established pursuant to subdivision (b) of Section 999.9 of the Military and Veterans Code. In the case of a corporation, the fine or imprisonment, or both, shall be imposed on every director, officer, or agent responsible for the false statements.

(Amended by Stats. 2010, Ch. 456, Sec. 4. Effective January 1, 2011.)



8286

(a) In order to facilitate the participation of women-owned businesses, minority-owned businesses, disabled veteran-owned businesses, and small businesses in contract procurement, any corporation subject to this article may consider the following measures to include those businesses in all phases of their contracting:

(1) Timely or progressive payments to those businesses.

(2) An amendment of the performance bond requirements so that bond requirements of electrical, gas, and telephone corporations do not prohibitively burden those businesses from procuring the corporation s business.

(3) The provision of assistance to those businesses by securing contract payments to those businesses with letters of credit, negotiable securities, or other financing arrangements or measures.

(b) This section does not restrict a corporation s ability to require a bond.

(Amended by Stats. 2010, Ch. 475, Sec. 5. Effective January 1, 2011.)












DIVISION 4.1. PROVISIONS APPLICABLE TO PRIVATELY OWNED AND PUBLICLY OWNED PUBLIC UTILITIES

CHAPTER 1. Nuclear Powerplant Communities Information

8301

This chapter shall be known and may be cited as the Nuclear Powerplant Communities Information Act of 1985.

(Amended by Stats. 1988, Ch. 1560, Sec. 4.)



8302

Every privately owned and publicly owned public utility generating electricity by means of any nuclear powerplant and every privately owned and publicly owned public utility with a nuclear powerplant that is no longer producing electricity but is in the decommissioning process or is still radioactive shall do both of the following:

(a) Provide periodically, as required by the United States Nuclear Regulatory Commission, but at least every two years, by mail or by hand delivery, with that information as may be required by the commission to be disseminated to the public, either to all residents within a 10-mile radius of the powerplant or to those persons designated by the commission, whichever is the greater number of persons, a general description of the powerplant, emergency evacuation information, and substantive revisions thereof, and the titles, addresses, and telephone numbers of the federal, state, and local public officials who may be contacted for more detailed information concerning powerplant status and discharges.

(b) Provide, at least twice each year, a copy of the public utility s Effluent Monitoring Report to the county health officer in the county where the nuclear powerplant is located.

(Added by Stats. 1985, Ch. 1029, Sec. 1.)






CHAPTER 2. Decommissioning of Nuclear Facilities

8321

This chapter shall be known and may be cited as the Nuclear Facility Decommissioning Act of 1985.

(Added by Stats. 1988, Ch. 1560, Sec. 5.)



8322

The Legislature hereby finds and declares all of the following:

(a) The citizens of California should be protected from exposure to radiation from nuclear facilities.

(b) It is in the best interests of all citizens of California that the costs of electricity generated by nuclear facilities be fairly distributed among present and future California electric customers so that customers are charged only for costs that are reasonably and prudently incurred.

(c) The costs of electricity generated by nuclear facilities, including the costs of their decontamination and decommissioning, should be reduced to the lowest level consistent with public health and safety.

(d) The ultimate costs of the decommissioning of nuclear facilities are of significant magnitude, and introduce an element of financial risk to both electric customers and investors unless prudent provision is made for defraying those costs.

(e) In order to reduce both risk and ultimate costs for all of its citizens, the State of California should establish a comprehensive framework for timely payment of the costs of decommissioning, and provide for allocation of risks and costs among the respective interests.

(f) The principal considerations in establishing a state policy respecting the economic aspects of decommissioning are as follows:

(1) Assuring that the funds required for decommissioning are available at the time and in the amount required for protection of the public.

(2) Minimizing the cost to electric customers of an acceptable level of assurance.

(3) Structuring payments for decommissioning so that electric customers and investors are treated equitably over time so that customers are charged only for costs that are reasonably and prudently incurred.

(g) Decommissioning nuclear facilities causes electric utility employees to become unemployed through no fault of their own, and these employees are entitled to reasonable job protection the costs of which are properly includable in the costs of decommissioning.

(Added by Stats. 1988, Ch. 1560, Sec. 5.)



8323

It is the intent of the Legislature in enacting this chapter to protect electric customers, both present and future, from the risks of unreasonable costs associated with ownership and operation of nuclear powerplants. To that end, the commission or board with respect to each electric utility owning or operating a nuclear powerplant, shall develop regulations and guidelines that promote realism in estimating costs, provide periodic review procedures that create maximum incentives for accurate cost estimations, and provide for decommissioning cost controls.

(Added by Stats. 1988, Ch. 1560, Sec. 5.)



8324

Unless the context otherwise requires, the definitions in this section govern the construction of this chapter.

(a) Board means the board of directors or other governing body of a publicly owned public utility owning or operating a nuclear power plant.

(b) Commission means the Public Utilities Commission.

(c) Electrical utility includes both an electrical corporation subject to the jurisdiction and control of the commission and a publicly owned public utility subject to the jurisdiction and control of its board, in either case owning or operating nuclear facilities for the generation of electricity.

(d) Decommissioning means to remove nuclear facilities safely from service and to reduce residual radioactivity to a level that permits release of the property for unrestricted use and termination of license, or as otherwise defined by the Nuclear Regulatory Commission or its successor. Decommissioning includes other activities and costs, if any, which may be included in Internal Revenue Service regulations implementing Section 468A of the United States Internal Revenue Code.

(e) Nuclear facilities means the site, building and contents, and equipment associated with any activity licensed by the Nuclear Regulatory Commission, or as may be otherwise defined by the Nuclear Regulatory Commission or its successor.

(Added by Stats. 1988, Ch. 1560, Sec. 5.)



8325

(a) Each electrical corporation owning, in whole or in part, or operating nuclear facilities, located in California or elsewhere, shall establish an externally managed, segregated fund for the purposes of this chapter. In addition, each electrical corporation may establish other funds, as appropriate, for payment of decommissioning costs of nuclear facilities.

(b) The externally managed, segregated fund established pursuant to subdivision (a) shall be a fund which qualifies for a tax deduction pursuant to Section 468A of the United States Internal Revenue Code, and applicable regulations of the Internal Revenue Service adopted pursuant thereto, if that tax treatment is determined by the commission to be in the best long-term interests of the customers of the electrical utility.

(c) The commission shall authorize an electrical corporation to collect sufficient revenues in rates to make the maximum contributions to the fund established pursuant to Section 468A of the United States Internal Revenue Code and applicable regulations, that are deductible for federal and state income tax purposes, and to otherwise recover the revenue requirements associated with reasonable and prudent decommissioning costs of the nuclear facilities for purposes of making contributions into other funds established pursuant to subdivision (a).

(d) Notwithstanding any other provision of this section, an electrical utility, which is a publicly owned public utility subject to the jurisdiction and control of its board, shall establish and may manage a separate fund for purposes of this chapter. The board shall provide that the amounts of all payments into this fund are recoverable through the utility s electric rates.

(Added by Stats. 1988, Ch. 1560, Sec. 5.)



8326

(a) Each electrical utility owning, in whole or in part, or operating a nuclear facility, located in California or elsewhere, shall provide a decommissioning cost estimate to the commission or the board for all nuclear facilities which shall include all of the following:

(1) An estimate of costs of decommissioning.

(2) A description of changes in regulation, technology, and economics affecting the estimate of costs.

(3) A description of additions and deletions to nuclear facilities.

(4) Upon request of the commission or the board, other information required by the Nuclear Regulatory Commission regarding decommissioning costs.

(b) The decommissioning costs estimate study shall be periodically revised in accordance with procedures adopted by the commission or the board pursuant to Section 8327.

(Added by Stats. 1988, Ch. 1560, Sec. 5.)



8327

The commission or the board shall review, in conjunction with each proceeding of the electrical utility held for the purpose of considering changes in electrical rates or charges, the decommissioning costs estimate for the electrical utility in order to ensure that the estimate takes account of the changes in the technology and regulation of decommissioning, the operating experience of each nuclear facility, and the changes in the general economy. The review shall specifically include all cost estimates, the basis for the cost estimates, and all assumptions about the remaining useful life of the nuclear facilities.

(Added by Stats. 1988, Ch. 1560, Sec. 5.)



8328

The expenses associated with decommissioning of nuclear facilities shall be paid from the funds established pursuant to Section 8325. If the money in the funds is insufficient for payment of all decommissioning costs, the commission or the board shall determine whether the costs incurred in excess of the money in the funds are reasonable in amount and prudently incurred. If the commission or the board determines that the excess costs are reasonable in amount and prudently incurred, the commission or the board shall authorize these costs to be charged to the customers of the electric utility.

(Added by Stats. 1988, Ch. 1560, Sec. 5.)



8329

The commission or the board shall, for purposes of establishing rates or charges, review and approve the estimated service life and estimated retirement date of all nuclear facilities.

(Added by Stats. 1988, Ch. 1560, Sec. 5.)



8330

Every electrical utility involved in decommissioning, closure, or removal of nuclear facilities, shall provide assistance in finding comparable alternative employment opportunities for its employees who become unemployed as the result of decommissioning, closure, or removal. The commission or the board shall authorize the electrical utility to collect sufficient revenue through electric rates and charges to recover the cost, if any, of compliance with this section.

(Added by Stats. 1988, Ch. 1560, Sec. 5.)






CHAPTER 3. Greenhouse Gases Emission Performance Standard for Baseload Electrical Generating Resources

8340

For purposes of this chapter, the following terms have the following meanings:

(a) Baseload generation means electricity generation from a powerplant that is designed and intended to provide electricity at an annualized plant capacity factor of at least 60 percent.

(b) Combined-cycle natural gas with respect to a powerplant means the powerplant employs a combination of one or more gas turbines and steam turbines in which electricity is produced in the steam turbine from otherwise lost waste heat exiting from one or more of the gas turbines.

(c) Electric service provider means an electric service provider as defined in Section 218.3, but does not include corporations or persons employing cogeneration technology or producing electricity from other than a conventional power source consistent with subdivision (b) of Section 218.

(d) Greenhouse gases means those gases listed in Section 38505 of the Health and Safety Code.

(e) Load-serving entity means every electrical corporation, electric service provider, or community choice aggregator serving end-use customers in the state.

(f) Long-term financial commitment means either a new ownership investment in baseload generation or a new or renewed contract with a term of five or more years, which includes procurement of baseload generation.

(g) Output-based methodology means a greenhouse gases emission performance standard that is expressed in pounds of greenhouse gases emitted per megawatthour and factoring in the useful thermal energy employed for purposes other than the generation of electricity.

(h) Plant capacity factor means the ratio of the electricity produced during a given time period, measured in kilowatthours, to the electricity the unit could have produced if it had been operated at its rated capacity during that period, expressed in kilowatthours.

(i) Powerplant means a facility for the generation of electricity, and includes one or more generating units at the same location.

(j) Zero- or low-carbon generating resource means an electrical generating resource that will generate electricity while producing emissions of greenhouse gases at a rate substantially below the greenhouse gases emission performance standard, as determined by the commission.

(Amended by Stats. 2008, Ch. 558, Sec. 33. Effective January 1, 2009.)



8341

(a) No load-serving entity or local publicly owned electric utility may enter into a long-term financial commitment unless any baseload generation supplied under the long-term financial commitment complies with the greenhouse gases emission performance standard established by the commission, pursuant to subdivision (d), for a load-serving entity, or by the Energy Commission, pursuant to subdivision (e), for a local publicly owned electric utility.

(b) (1) The commission shall not approve a long-term financial commitment by an electrical corporation unless any baseload generation supplied under the long-term financial commitment complies with the greenhouse gases emission performance standard established by the commission pursuant to subdivision (d).

(2) The commission may, in order to enforce this section, review any long-term financial commitment proposed to be entered into by an electric service provider or a community choice aggregator.

(3) The commission shall adopt rules to enforce the requirements of this section, for load-serving entities. The commission shall adopt procedures, for all load-serving entities, to verify the emissions of greenhouse gases from any baseload generation supplied under a contract subject to the greenhouse gases emission performance standard to ensure compliance with the standard.

(4) In determining whether a long-term financial commitment is for baseload generation, the commission shall consider the design of the powerplant and the intended use of the powerplant, as determined by the commission based upon the electricity purchase contract, any certification received from the Energy Commission, any other permit or certificate necessary for the operation of the powerplant, including a certificate of public convenience and necessity, any procurement approval decision for the load-serving entity, and any other matter the commission determines is relevant under the circumstances.

(5) Costs incurred by an electrical corporation to comply with this section, including those costs incurred for electricity purchase agreements that are approved by the commission that comply with the greenhouse gases emission performance standard, are to be treated as procurement costs incurred pursuant to an approved procurement plan and the commission shall ensure timely cost recovery of those costs pursuant to paragraph (3) of subdivision (d) of Section 454.5.

(6) A long-term financial commitment entered into through a contract approved by the commission, for electricity generated by a zero- or low-carbon generating resource that is contracted for, on behalf of consumers of this state on a cost-of-service basis, shall be recoverable in rates, in a manner determined by the commission consistent with Section 380. The commission may, after a hearing, approve an increase from one-half to 1 percent in the return on investment by the third party entering into the contract with an electrical corporation with respect to investment in zero- or low-carbon generation resources authorized pursuant to this subdivision.

(c) (1) The Energy Commission shall adopt regulations for the enforcement of this chapter with respect to a local publicly owned electric utility.

(2) The Energy Commission may, in order to ensure compliance with the greenhouse gases emission performance standard by local publicly owned electric utilities, apply the procedures adopted by the commission to verify the emissions of greenhouse gases from baseload generation pursuant to subdivision (b).

(3) In determining whether a long-term financial commitment is for baseload generation, the Energy Commission shall consider the design of the powerplant and the intended use of the powerplant, as determined by the Energy Commission based upon the electricity purchase contract, any certification received from the Energy Commission, any other permit for the operation of the powerplant, any procurement approval decision for the load-serving entity, and any other matter the Energy Commission determines is relevant under the circumstances.

(d) (1) On or before February 1, 2007, the commission, through a rulemaking proceeding, and in consultation with the Energy Commission and the State Air Resources Board, shall establish a greenhouse gases emission performance standard for all baseload generation of load-serving entities, at a rate of emissions of greenhouse gases that is no higher than the rate of emissions of greenhouse gases for combined-cycle natural gas baseload generation. Enforcement of the greenhouse gases emission performance standard shall begin immediately upon the establishment of the standard. All combined-cycle natural gas powerplants that are in operation, or that have an Energy Commission final permit decision to operate as of June 30, 2007, shall be deemed to be in compliance with the greenhouse gases emission performance standard.

(2) In determining the rate of emissions of greenhouse gases for baseload generation, the commission shall include the net emissions resulting from the production of electricity by the baseload generation.

(3) The commission shall establish an output-based methodology to ensure that the calculation of emissions of greenhouse gases for cogeneration recognizes the total usable energy output of the process, and includes all greenhouse gases emitted by the facility in the production of both electrical and thermal energy.

(4) In calculating the emissions of greenhouse gases by facilities generating electricity from biomass, biogas, or landfill gas energy, the commission shall consider net emissions from the process of growing, processing, and generating the electricity from the fuel source.

(5) Carbon dioxide that is injected in geological formations, so as to prevent releases into the atmosphere, in compliance with applicable laws and regulations shall not be counted as emissions of the powerplant in determining compliance with the greenhouse gases emissions performance standard.

(6) In adopting and implementing the greenhouse gases emission performance standard, the commission, in consultation with the Independent System Operator shall consider the effects of the standard on system reliability and overall costs to electricity customers.

(7) In developing and implementing the greenhouse gases emission performance standard, the commission shall address long-term purchases of electricity from unspecified sources in a manner consistent with this chapter.

(8) In developing and implementing the greenhouse gases emission performance standard, the commission shall consider and act in a manner consistent with any rules adopted pursuant to Section 824a-3 of Title 16 of the United States Code.

(9) An electrical corporation that provides electric service to 75,000 or fewer retail end-use customers in California may file with the commission a proposal for alternative compliance with this section, which the commission may accept upon a showing by the electrical corporation of both of the following:

(A) A majority of the electrical corporation s retail end-use customers for electric service are located outside of California.

(B) The emissions of greenhouse gases to generate electricity for the retail end-use customers of the electrical corporation are subject to a review by the utility regulatory commission of at least one other state in which the electrical corporation provides regulated retail electric service.

(e) (1) On or before June 30, 2007, the Energy Commission, at a duly noticed public hearing and in consultation with the commission and the State Air Resources Board, shall establish a greenhouse gases emission performance standard for all baseload generation of local publicly owned electric utilities at a rate of emissions of greenhouse gases that is no higher than the rate of emissions of greenhouse gases for combined-cycle natural gas baseload generation. The greenhouse gases emission performance standard established by the Energy Commission for local publicly owned electric utilities shall be consistent with the standard adopted by the commission for load-serving entities. Enforcement of the greenhouse gases emission performance standard shall begin immediately upon the establishment of the standard. All combined-cycle natural gas powerplants that are in operation, or that have an Energy Commission final permit decision to operate as of June 30, 2007, shall be deemed to be in compliance with the greenhouse gases emission performance standard.

(2) The greenhouse gases emission performance standard shall be adopted by regulation pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(3) In determining the rate of emissions of greenhouse gases for baseload generation, the Energy Commission shall include the net emissions resulting from the production of electricity by the baseload generation.

(4) The Energy Commission shall establish an output-based methodology to ensure that the calculation of emissions of greenhouse gases for cogeneration recognizes the total usable energy output of the process, and includes all greenhouse gases emitted by the facility in the production of both electrical and thermal energy.

(5) In calculating the emissions of greenhouse gases by facilities generating electricity from biomass, biogas, or landfill gas energy, the Energy Commission shall consider net emissions from the process of growing, processing, and generating the electricity from the fuel source.

(6) Carbon dioxide that is captured from the emissions of a powerplant and that is permanently disposed of in geological formations in compliance with applicable laws and regulations, shall not be counted as emissions from the powerplant.

(7) In adopting and implementing the greenhouse gases emission performance standard, the Energy Commission, in consultation with the Independent System Operator, shall consider the effects of the standard on system reliability and overall costs to electricity customers.

(8) In developing and implementing the greenhouse gases emission performance standard, the Energy Commission shall address long-term purchases of electricity from unspecified sources in a manner consistent with this chapter.

(9) In developing and implementing the greenhouse gases emission performance standard, the Energy Commission shall consider and act in a manner consistent with any rules adopted pursuant to Section 824a-3 of Title 16 of the United States Code.

(f) The Energy Commission, in a duly noticed public hearing and in consultation with the commission and the State Air Resources Board, shall reevaluate and continue, modify, or replace the greenhouse gases emission performance standard when an enforceable greenhouse gases emissions limit is established and in operation, that is applicable to local publicly owned electric utilities.

(g) The commission, through a rulemaking proceeding and in consultation with the Energy Commission and the State Air Resources Board, shall reevaluate and continue, modify, or replace the greenhouse gases emission performance standard when an enforceable greenhouse gases emissions limit is established and in operation, that is applicable to load-serving entities.

(Amended by Stats. 2007, Ch. 130, Sec. 223. Effective January 1, 2008.)






CHAPTER 3.5. Air Pollution Performance Standard for New Generation

8350

(a) For purposes of this section, the following terms have the following meanings:

(1) Load-serving entity has the same meaning as that term is defined in Section 8340.

(2) Long-term financial commitment has the same meaning as that term is defined in Section 8340.

(3) New electrical generating facility means an electrical generating unit for which all legally required permits have been received after January 1, 2011. If an electrical generating unit is added to an existing powerplant after January 1, 2011, only the incremental capacity from that unit added after January 1, 2011, is a new electrical generating facility.

(4) Shared pollution area means an airshed encompassing a portion of California and a portion of an adjacent state or country, as determined by the United States Environmental Protection Agency.

(b) A load-serving entity or local publicly owned electric utility shall not enter into, and the commission shall not approve for an electrical corporation, a long-term financial commitment with or for a new electrical generating facility constructed in California or in a shared pollution area if that facility does not meet the following requirements:

(1) If the new electrical generating facility is in California, the facility meets best available control technology (BACT) standards, to control air pollution emissions from the operation of the facility, and complies with air pollution control district or air quality management district rules and regulations, and state and federal law.

(2) If the new electrical generating facility is outside of California in a shared pollution area, the facility meets best available control technology (BACT) standards, to control air pollution emissions from the operation of the facility, that apply in the air basin in California adjacent to the facility.

(Added by Stats. 2010, Ch. 422, Sec. 1. Effective January 1, 2011.)






CHAPTER 4. Smart Grid Systems

8360

It is the policy of the state to modernize the state s electrical transmission and distribution system to maintain safe, reliable, efficient, and secure electrical service, with infrastructure that can meet future growth in demand and achieve all of the following, which together characterize a smart grid:

(a) Increased use of cost-effective digital information and control technology to improve reliability, security, and efficiency of the electric grid.

(b) Dynamic optimization of grid operations and resources, including appropriate consideration for asset management and utilization of related grid operations and resources, with cost-effective full cyber security.

(c) Deployment and integration of cost-effective distributed resources and generation, including renewable resources.

(d) Development and incorporation of cost-effective demand response, demand-side resources, and energy-efficient resources.

(e) Deployment of cost-effective smart technologies, including real time, automated, interactive technologies that optimize the physical operation of appliances and consumer devices for metering, communications concerning grid operations and status, and distribution automation.

(f) Integration of cost-effective smart appliances and consumer devices.

(g) Deployment and integration of cost-effective advanced electricity storage and peak-shaving technologies, including plug-in electric and hybrid electric vehicles, and thermal-storage air-conditioning.

(h) Provide consumers with timely information and control options.

(i) Develop standards for communication and interoperability of appliances and equipment connected to the electric grid, including the infrastructure serving the grid.

(j) Identification and lowering of unreasonable or unnecessary barriers to adoption of smart grid technologies, practices, and services.

(Added by Stats. 2009, Ch. 327, Sec. 1. Effective January 1, 2010.)



8361

For purposes of this chapter, ISO means the Independent System Operator operating pursuant to Article 3 (commencing with Section 345) of Chapter 2.3 of Part 1 of Division 1.

(Added by Stats. 2009, Ch. 327, Sec. 1. Effective January 1, 2010.)



8362

(a) By July 1, 2010, the commission, in consultation with the Energy Commission, the ISO, and other key stakeholders shall determine the requirements for a smart grid deployment plan consistent with Section 8360 and federal law, including the provisions of Title XIII (commencing with Section 1301) of the Energy Independence and Security Act of 2007 (Public Law 110-140). The commission shall institute a rulemaking or expand the scope of an existing rulemaking to adopt standards and protocols to ensure functionality and interoperability developed by public and private entities, including, but not limited to, the National Institute of Standards and Technology, Gridwise Architecture Council, the International Electrical and Electronics Engineers, and the National Electric Reliability Organization recognized by the Federal Energy Regulatory Commission. An adopted smart grid deployment plan may provide for deployment of cost-effective smart grid products, technologies, and services by entities other than electrical corporations. The smart grid technologies and services shall improve overall efficiency, reliability, and cost-effectiveness of electrical system operations, planning, and maintenance.

(b) This section does not require or authorize the commission to delay action on an application by an electrical corporation that is submitted prior to the commission determining the requirements for a smart grid deployment plan.

(Added by Stats. 2009, Ch. 327, Sec. 1. Effective January 1, 2010.)



8363

This chapter shall be implemented in a manner that does not compromise customer or worker safety or the integrity or reliability of the electrical transmission and distribution system in this state.

(Added by Stats. 2009, Ch. 327, Sec. 1. Effective January 1, 2010.)



8364

(a) By July 1, 2011, each electrical corporation shall develop and submit a smart grid deployment plan to the commission for approval.

(b) This section does not require or authorize the commission to delay action on an application by an electrical corporation that is submitted prior to the commission s approval of the electrical corporation s timely filed smart grid deployment plan.

(Added by Stats. 2009, Ch. 327, Sec. 1. Effective January 1, 2010.)



8366

Smart grid technology may be deployed in a manner to maximize the benefit and minimize the cost to ratepayers and to achieve the benefits of smart grid technology. The commission, in consultation with the Energy Commission, the ISO, and electrical corporations, shall evaluate the impact of deployment on major initiatives and policies including:

(a) Implementation of new advanced metering initiatives.

(b) Achievement of the renewables portfolio standard program requirements and the need to operate the smart grid of the future with a substantial increased percentage of electricity generated by eligible renewable energy resources.

(c) Achievement of state goals for reducing emissions of greenhouse gases as set forth in the California Global Warming Solutions Act of 2006 and other state directives.

(d) Achievement of the energy efficiency and demand response goals as required by Sections 454.5 and 454.55 and other state directives.

(e) Modernizing the aging utility grid infrastructure.

(f) Meeting the future energy growth needs of the state with new and innovative technologies and methods that utilize the existing assets more efficiently, result in a less environmentally adverse net impact on the state, meet stringent costs versus benefit assessments, and provide the ratepayers with new options in meeting their individual energy needs.

(g) Implementation of technology to improve worker safety, protection, and productivity.

(Added by Stats. 2009, Ch. 327, Sec. 1. Effective January 1, 2010.)



8367

By January 1, 2011, and by January 1 of each year thereafter, the commission shall report to the Governor and the Legislature on the commission s recommendations for a smart grid, the plans and deployment of smart grid technologies by the state s electrical corporations, and the costs and benefits to ratepayers.

(Added by Stats. 2009, Ch. 327, Sec. 1. Effective January 1, 2010.)



8368

The commission may modify or adjust the requirements of this chapter for any electrical corporation with fewer than 100,000 service connections, as individual circumstances merit.

(Added by Stats. 2009, Ch. 327, Sec. 1. Effective January 1, 2010.)



8369

Each local publicly owned electric utility with more than 100,000 service connections, shall, by July 1, 2011, develop a smart grid deployment plan, that is consistent with federal law, including the provisions of Title XIII (commencing with Section 1301) of the Energy Independence and Security Act of 2007 (Public Law 110-140).

(Added by Stats. 2009, Ch. 327, Sec. 1. Effective January 1, 2010.)






CHAPTER 5. Privacy Protections for Energy Consumption Data

8380

(a) For purposes of this section, electrical or gas consumption data means data about a customer s electrical or natural gas usage that is made available as part of an advanced metering infrastructure, and includes the name, account number, or residence of the customer.

(b) (1) An electrical corporation or gas corporation shall not share, disclose, or otherwise make accessible to any third party a customer s electrical or gas consumption data, except as provided in subdivision (e) or upon the consent of the customer.

(2) An electrical corporation or gas corporation shall not sell a customer s electrical or gas consumption data or any other personally identifiable information for any purpose.

(3) The electrical corporation or gas corporation or its contractors shall not provide an incentive or discount to the customer for accessing the customer s electrical or gas consumption data without the prior consent of the customer.

(4) An electrical or gas corporation that utilizes an advanced metering infrastructure that allows a customer to access the customer s electrical and gas consumption data shall ensure that the customer has an option to access that data without being required to agree to the sharing of his or her personally identifiable information, including electrical or gas consumption data, with a third party.

(c) If an electrical corporation or gas corporation contracts with a third party for a service that allows a customer to monitor his or her electricity or gas usage, and that third party uses the data for a secondary commercial purpose, the contract between the electrical corporation or gas corporation and the third party shall provide that the third party prominently discloses that secondary commercial purpose to the customer and secures the customer s consent to the use of his or her data for that secondary commercial purpose prior to the use of the data.

(d) An electrical corporation or gas corporation shall use reasonable security procedures and practices to protect a customer s unencrypted electrical or gas consumption data from unauthorized access, destruction, use, modification, or disclosure.

(e) (1) This section shall not preclude an electrical corporation or gas corporation from using customer aggregate electrical or gas consumption data for analysis, reporting, or program management if all information has been removed regarding the individual identity of a customer.

(2) This section shall not preclude an electrical corporation or gas corporation from disclosing a customer s electrical or gas consumption data to a third party for system, grid, or operational needs, or the implementation of demand response, energy management, or energy efficiency programs, provided that, for contracts entered into after January 1, 2011, the utility has required by contract that the third party implement and maintain reasonable security procedures and practices appropriate to the nature of the information, to protect the personal information from unauthorized access, destruction, use, modification, or disclosure, and prohibits the use of the data for a secondary commercial purpose not related to the primary purpose of the contract without the customer s prior consent to that use.

(3) This section shall not preclude an electrical corporation or gas corporation from disclosing electrical or gas consumption data as required or permitted under state or federal law or by an order of the commission.

(f) If a customer chooses to disclose his or her electrical or gas consumption data to a third party that is unaffiliated with, and has no other business relationship with, the electrical or gas corporation, the electrical or gas corporation shall not be responsible for the security of that data, or its use or misuse.

(Amended by Stats. 2011, Ch. 255, Sec. 3. Effective January 1, 2012.)



8381

(a) For purposes of this section, electrical consumption data means data about a customer s electrical usage that is made available as part of an advanced metering infrastructure, and includes the name, account number, or residence of the customer.

(b) (1) A local publicly owned electric utility shall not share, disclose, or otherwise make accessible to any third party a customer s electrical consumption data, except as provided in subdivision (e) or upon the consent of the customer.

(2) A local publicly owned electric utility shall not sell a customer s electrical consumption data or any other personally identifiable information for any purpose.

(3) The local publicly owned electric utility or its contractors shall not provide an incentive or discount to the customer for accessing the customer s electrical consumption data without the prior consent of the customer.

(4) A local publicly owned electric utility that utilizes an advanced metering infrastructure that allows a customer to access the customer s electrical consumption data shall ensure that the customer has an option to access that data without being required to agree to the sharing of his or her personally identifiable information, including electrical consumption data, with a third party.

(c) If a local publicly owned electric utility contracts with a third party for a service that allows a customer to monitor his or her electricity usage, and that third party uses the data for a secondary commercial purpose, the contract between the local publicly owned electric utility and the third party shall provide that the third party prominently discloses that secondary commercial purpose to the customer and secures the customer s consent to the use of his or her data for that secondary commercial purpose prior to the use of the data.

(d) A local publicly owned electric utility shall use reasonable security procedures and practices to protect a customer s unencrypted electrical consumption data from unauthorized access, destruction, use, modification, or disclosure, and to prohibit the use of the data for a secondary commercial purpose not related to the primary purpose of the contract without the customer s consent.

(e) (1) This section shall not preclude a local publicly owned electric utility from using customer aggregate electrical consumption data for analysis, reporting, or program management if all information has been removed regarding the individual identity of a customer.

(2) This section shall not preclude a local publicly owned electric utility from disclosing a customer s electrical consumption data to a third party for system, grid, or operational needs, or the implementation of demand response, energy management, or energy efficiency programs, provided, for contracts entered into after January 1, 2011, that the utility has required by contract that the third party implement and maintain reasonable security procedures and practices appropriate to the nature of the information, to protect the personal information from unauthorized access, destruction, use, modification, or disclosure, and prohibits the use of the data for a secondary commercial purpose not related to the primary purpose of the contract without the customer s prior consent to that use.

(3) This section shall not preclude a local publicly owned electric utility from disclosing electrical consumption data as required under state or federal law.

(f) If a customer chooses to disclose his or her electrical consumption data to a third party that is unaffiliated with, and has no other business relationship with, the local publicly owned electric utility, the utility shall not be responsible for the security of that data, or its use or misuse.

(Amended by Stats. 2011, Ch. 255, Sec. 4. Effective January 1, 2012.)









DIVISION 4.8. PUBLICLY OWNED UTILITIES

PART 1. Low-Income Weatherization Programs

9500

(a) Each publicly owned electric and gas utility that provides the energy for space heating for low-income customers shall also provide home weatherization services for those customers if a significant need for those services exists in the utility s service territory, as determined by the utility, taking into consideration both the cost-effectiveness of the services and the public policy of reducing financial hardships facing low-income households. Publicly owned utilities shall not have to duplicate low-income home weatherization services provided by gas and electrical corporations serving the same service territory.

(b) (1) For purposes of this section, weatherization includes, where feasible, any of the following measures for any dwelling unit:

(A) Attic insulation.

(B) Caulking.

(C) Weatherstripping.

(D) Low flow showerhead.

(E) Waterheater blanket.

(F) Door and building envelope repairs which reduce air infiltration.

(2) Each publicly owned electric and gas utility shall provide as many of these measures as it determines to be feasible and cost-effective for each eligible low-income dwelling unit.

(c) Weatherization may also include other building conservation measures, energy-efficient appliances, and energy education programs determined by the utility to be feasible, taking into consideration both the cost-effectiveness of the measures and the public policy of reducing the financial hardships facing low-income households.

(Added by Stats. 1992, Ch. 809, Sec. 2. Effective January 1, 1993.)



9501

Each publicly owned electric and gas utility shall develop and implement its low-income home weatherization program, in consultation with gas and electrical corporations and the Department of Economic Opportunity, to avoid duplication and to ensure the most efficient use of public and private resources. For ratemaking purposes, gas and electrical corporation expenditures for consultation and coordination shall be recoverable from ratepayers, subject to the Public Utilities Commission s authority to determine the reasonableness of the amount of the expenditures.

(Added by Stats. 1992, Ch. 809, Sec. 2. Effective January 1, 1993.)



9503

Upon the completion and promulgation of regulations pursuant to subdivision (a) of Section 25943 of the Public Resources Code, each governing body of a local publicly owned electric utility, as defined in Section 224.3, shall be responsible for implementing an energy efficiency program that recognizes the intent of the Legislature to encourage energy savings and greenhouse gas emission reductions in existing residential and nonresidential buildings, while taking into consideration the effect of the program on rates, reliability, and financial resources.

(Added by renumbering Section 385.2 by Stats. 2012, Ch. 606, Sec. 4. Effective January 1, 2013.)



9505

(a) By March 15, 2013, and by March 15 of each year thereafter, each local publicly owned electric utility shall report to the Energy Commission and to its customers all of the following:

(1) Its investments in energy efficiency and demand reduction programs.

(2) A description of each energy efficiency and demand reduction program, program expenditures, cost-effectiveness of each program, and expected and actual energy efficiency savings and demand reduction results that reflect the intent of the Legislature to encourage energy savings and reductions in emissions of greenhouse gases resulting from providing service to existing residential and nonresidential buildings, while taking into consideration the effect of the program on rates, reliability, and financial resources.

(3) The sources for funding of its energy efficiency and demand reduction programs.

(4) The methodologies and input assumptions used to determine the cost-effectiveness of its energy efficiency and demand reduction programs.

(b) By March 15, 2013, and by March 15 of every fourth year thereafter, each local publicly owned electric utility shall identify all potentially achievable cost-effective electricity efficiency savings and shall establish annual targets for energy efficiency savings and demand reduction for the next 10-year period. A local publicly owned electric utility s determination of potentially achievable cost-effective electricity efficiency savings shall be made without regard to previous minimum investments undertaken pursuant to Section 385. A local publicly owned electric utility shall treat investments made to achieve energy efficiency savings and demand reduction targets as procurement investments.

(c) Within 60 days of establishing annual targets pursuant to subdivision (b), each local publicly owned electric utility shall report those targets to the Energy Commission, and the basis for establishing those targets.

(d) Each local publicly owned electric utility shall make available to its customers and to the Energy Commission the results of any independent evaluation that measures and verifies the energy efficiency savings and the reduction in energy demand achieved by its energy efficiency and demand reduction programs.

(Added by Stats. 2012, Ch. 606, Sec. 12. Effective January 1, 2013.)



9506

(a) A local publicly owned electric utility shall report to the Energy Commission regarding the energy storage system procurement targets and policies adopted by the governing board pursuant to paragraph (2) of, and report any modifications made to those targets as a result of a reevaluation undertaken pursuant to paragraph (3) of subdivision (b) of Section 2836.

(b) By January 1, 2017, a local publicly owned electric utility shall submit a report to the Energy Commission demonstrating that it has complied with the energy storage system procurement targets and policies adopted by the governing board pursuant to subdivision (b) of Section 2836.

(c) By January 1, 2021, a local publicly owned electric utility shall submit a report to the Energy Commission demonstrating that it has complied with the energy storage system procurement targets and policies adopted by the governing board pursuant to subdivision (b) of Section 2836.

(d) The Energy Commission shall ensure that a copy of each report or plan required by subdivisions (b) and (c), with any confidential information redacted, is available on the Energy Commission s Internet Web site, or on an Internet Web site maintained by the local publicly owned electric utility that can be accessed from the Energy Commission s Internet Web site.

(e) A summary of the reports required by this section shall be included as part of each integrated energy policy report required pursuant to Section 25302 of the Public Resources Code.

(Amended by Stats. 2013, Ch. 76, Sec. 181. Effective January 1, 2014.)



9507

(a) For purposes of this section, eligible renewable energy resource and renewables portfolio standard have the same meanings as for the California Renewables Portfolio Standard Program (Article 16 (commencing with Section 399.11) of Chapter 2.3 of Part 1 of Division 1).

(b) Every local publicly owned electric utility shall annually disclose, to end-use customers, all of the following:

(1) Its electricity sources for the previous calendar year, consistent with information provided to the Energy Commission pursuant to Section 398.4.

(2) The utility s progress toward attaining the renewables portfolio standard established pursuant to Section 399.30.

(3) Expenditures for development of eligible renewable energy resources, including a description of programs, sources of funding, expected results, and actual results.

(c) A local publicly owned electric utility shall, on an annual basis, make available to its customers information relating to the utility s solar initiative program established pursuant to Section 2854, including the rated generating capacity of installed solar energy systems receiving monetary incentives through the utility s program, the total number of solar energy systems installed, the total number of applications for the utility s program, the amount of monetary incentives awarded, and the contribution toward the program goals of the California Solar Initiative (Article 1 (commencing with Section 2851) of Chapter 9 of Part 2 of Division 1).

(Added by Stats. 2012, Ch. 606, Sec. 14. Effective January 1, 2013.)



9508

(a) In developing the rules and procedures specified in this section and in Section 9507, the Energy Commission shall seek to minimize the reporting burden and cost of reporting that it imposes on local publicly owned electric utilities.

(b) A local publicly owned electric utility shall annually submit to the Energy Commission documentation regarding eligible renewable energy resources procurement contracts that it executed during the prior year, as follows:

(1) A description of the eligible renewable energy resource, including the duration of the contract or electricity purchase agreement.

(2) A description and identification of the electrical generating facility providing the eligible renewable energy resource under the contract.

(3) An estimate of the percentage increase in the utility s total retail sales of electricity from eligible renewable energy resources that will result from the contract.

(c) A local publicly owned electric utility shall annually submit to the Energy Commission documentation regarding the utility s progress toward attaining the renewables portfolio standard established pursuant to Section 399.30, and its expenditures of public goods funds collected pursuant to Section 385, for development of eligible renewable energy resources, including a description of programs, sources of funding, expected results, and actual results.

(d) A local publicly owned electric utility shall, on an annual basis, make available to the Legislature and the Energy Commission information relating to the utility s solar initiative program established pursuant to Section 2854, including the rated generating capacity of installed solar energy systems receiving monetary incentives through the utility s program, the total number of solar energy systems installed, the total number of applications for the utility s program, the amount of monetary incentives awarded, and the contribution toward the program goals of the California Solar Initiative (Article 1 (commencing with Section 2851) of Chapter 9 of Part 2 of Division 1).

(e) For the purposes of this section, eligible renewable energy resource, renewables portfolio standard, and procure have the same meanings as these terms have in the California Renewables Portfolio Standard Program (Article 16 (commencing with Section 399.11) of Chapter 2.3 of Part 1 of Division 1).

(Added by Stats. 2012, Ch. 606, Sec. 15. Effective January 1, 2013.)



9508.5

A local publicly owned electric utility serving end-use customers shall, upon request, provide the Energy Commission with any information the Energy Commission determines is necessary to evaluate the progress made by the local publicly owned electric utility in meeting the requirements of Section 9620.

(Added by Stats. 2012, Ch. 606, Sec. 16. Effective January 1, 2013.)






PART 2. Utility Poles and Support Structures

9510

(a) The Legislature finds and declares that in order to promote wireline and wireless broadband access and adoption, it is in the interest of the state to ensure that local publicly owned electric utilities, including irrigation districts, that own or control utility poles and support structures, including ducts and conduits, make available appropriate space and capacity on and in those structures to cable television corporations, video service providers, and telephone corporations under reasonable rates, terms, and conditions.

(b) The Legislature further finds and declares that the oversight of fees and other requirements imposed by local publicly owned electric utilities as a condition of providing the space or capacity described in subdivision (a) is a matter of statewide interest and concern. Therefore, it is the intent of the Legislature that this part supersedes all conflicting local laws and this part shall apply in charter cities.

(c) The Legislature further finds and declares that local publicly owned electric utilities should provide access to utility poles and support structures with a recovery of actual costs without subsidizing for-profit cable television corporations, video service providers, and telephone corporations.

(Added by Stats. 2011, Ch. 580, Sec. 2. Effective January 1, 2012.)



9510.5

As used in this part, the following terms have the following meanings:

(a) Communications service provider means a cable television corporation, video service provider, or telephone corporation.

(b) Governing body means the governing body of a local publicly owned electric utility, including, where applicable, a board appointed by a city council.

(c) Street light pole means a pole, arm, or fixture used primarily for street, pedestrian, or security lighting.

(d) Utility pole means an electricity or telephone pole, but does not include a street light pole or an electricity pole used solely for the transmission of electricity at 50 kilovolts or higher and not intended for distribution of communications signals or electricity at lower voltages.

(Added by Stats. 2011, Ch. 580, Sec. 2. Effective January 1, 2012.)



9511

(a) A local publicly owned electric utility shall make appropriate space and capacity on and in a utility pole and support structure owned or controlled by the local publicly owned electric utility available for use by a communications service provider pursuant to reasonable terms and conditions. Rates, terms, and conditions that are specified in a contract executed before January 1, 2012, shall remain valid until the contract, rate, term, or condition expires or is terminated according to its terms by one of the parties. If an annual fee is included in a contract executed before January 1, 2012, but the amount of the fee is left unspecified, the requirements of Section 9512 apply.

(b) (1) A local publicly owned electric utility shall respond to a request for use by a communications service provider of a utility pole or support structure owned or controlled by the local publicly owned electric utility within 45 days of the date of receipt of the request, or 60 days if the request is to attach to over 300 poles. If the request is denied, the local publicly owned electric utility shall provide in the response the reason for the denial and the remedy to gain access to the utility pole or support structure. If a request to attach is accepted, the local publicly owned electric utility, within 14 days after acceptance of the request, shall provide a cost estimate, based on actual cost, for any necessary make-ready work required to accommodate the attachment. The requesting party shall accept or reject the make-ready cost estimate within 14 days. Within 60 days of acceptance of the cost estimate, the local publicly owned electric utility shall notify any existing third-party attachers that make-ready work for a new attacher needs to be performed. The requesting party shall have the responsibility to coordinate with third-party existing attachers for make-ready work to be completed. All parties shall complete all make-ready work within 60 days of the notice, or within 105 days in the case of a request to attach to over 300 poles. The local publicly owned electric utility may complete make-ready work without the consent of the existing attachers, if the existing attachers fail to move their attachments by the end of the make-ready timeline requirements specified in this paragraph.

(2) The timelines described in paragraph (1) may be extended under special circumstances upon agreement of the local publicly owned electric utility and the communications service provider.

(c) A local publicly owned electric utility may deny an application for use of a utility pole or support structure because of insufficient capacity or safety, reliability, or engineering concerns. In denying an application, a local publicly owned electric utility may also take into account the manner in which a request from a communications service provider under this part could impact an approved project for future use by the local publicly owned electric utility of its utility poles or support structures for delivery of its core utility service.

(d) This part does not limit the authority of a local publicly owned electric utility to ensure compliance with all applicable provisions of law in determining whether to approve or disapprove use of a utility pole or support structure.

(Added by Stats. 2011, Ch. 580, Sec. 2. Effective January 1, 2012.)



9511.5

(a) If a local publicly owned electric utility has the authority pursuant to other law to impose a fee to provide the use described in Section 9511, that fee shall be adopted and levied consistent with the requirements of this part.

(b) The governing body of the local publicly owned electric utility shall determine the fee pursuant to Section 9512.

(c) This part does not grant additional authority to a local publicly owned electric utility to impose a fee that is not otherwise authorized by law.

(Added by Stats. 2011, Ch. 580, Sec. 2. Effective January 1, 2012.)



9512

(a) (1) An annual fee charged by a local publicly owned electric utility for the use of a utility pole by a communications service provider shall not exceed an amount determined by multiplying the percentage of the total usable space that would be occupied by the attachment by the annual costs of ownership of the pole and its supporting anchor. As used in this paragraph and paragraph (2), usable space means the space above the minimum grade level that can be used for the attachment of wires, cables, and associated equipment. It shall be presumed, subject to factual rebuttal, that a single attachment occupies one foot of usable space and that an average utility pole contains 13.5 feet of usable space.

(2) An annual fee charged by a local publicly owned electric utility for use of a support structure by a communications service provider shall not exceed the local publicly owned electric utility s annual costs of ownership of the percentage of the volume of the capacity of the structure rendered unusable by the equipment of the communications service provider.

(3) As used in this subdivision, the annual costs of ownership is the sum of the annual capital costs and annual operation costs of the pole or support structure, which shall be the average costs of all similar utility poles or structures owned or controlled by the local publicly owned electric utility. The basis for the computation of annual capital costs shall be historical capital costs less depreciation. The accounting upon which the historical capital costs are determined shall include a credit for all reimbursed capital costs. Depreciation shall be based upon the average service life of the utility pole or support structure. Annual cost of ownership does not include costs for any property not necessary for use by the communications service provider.

(b) A local publicly owned electric utility shall not levy a fee that exceeds the estimated amount required to provide use of the utility pole or support structure for which the annual recurring fee is levied. If the fee creates revenues in excess of actual costs, those revenues shall be used to reduce the fee.

(c) A jointly owned pole is not included within the requirements of this section, if a joint owner other than the local publicly owned electric utility has control of access to the space that would be used by the communications service provider.

(Added by Stats. 2011, Ch. 580, Sec. 2. Effective January 1, 2012.)



9513

(a) A local publicly owned electric utility may require an additional one-time charge equal to three years of the annual fee described in Section 9512, for attachments reasonably shown to have been made without authorization that are discovered on or after January 1, 2012.

(b) A local publicly owned electric utility may remove an attachment made without authorization, if all of the following conditions are met:

(1) The owner of the attachment fails to pay the charge described in subdivision (a), if that charge is applicable.

(2) The owner of the attachment does not seek approval to attach pursuant to this part within a reasonable period of time.

(3) The owner of the attachment does not contest that the attachment was made without authorization.

(c) An attachment of a service drop wire is not made without authorization for the purposes of this section, if the owner of the attachment seeks approval to attach pursuant to this part within 45 days of the attachment.

(Added by Stats. 2011, Ch. 580, Sec. 2. Effective January 1, 2012.)



9514

Nothing in this part shall be construed to prohibit a local publicly owned electric utility from requiring a one-time fee to process a request for attachment, if the one-time fee does not exceed the actual cost of processing the request.

(Added by Stats. 2011, Ch. 580, Sec. 2. Effective January 1, 2012.)



9515

(a) In the event that it becomes necessary for the local publicly owned electric utility to use space or capacity on or in a support structure occupied by the communications service provider s equipment, the communications service provider shall either pay all costs for rearrangements necessary to maintain the pole attachment or remove its equipment at its own expense.

(b) If the communications service provider requests a rearrangement of the utility pole or support structure, and the local publicly owned electric utility has the authority to levy fees as described in Section 9511.5, the local publicly owned electric utility may charge a one-time reimbursement fee for the actual costs incurred for the rearrangement.

(Added by Stats. 2011, Ch. 580, Sec. 2. Effective January 1, 2012.)



9516

(a) (1) Before adopting, or increasing, a fee described in this part, or adopting or changing the terms and conditions of access subject to this part, the local publicly owned electric utility shall hold at least one open and public meeting as part of a regularly scheduled meeting, at which time oral or written presentations relating to the fee or term or condition of access may be made.

(2) At least 14 days before the meeting described in paragraph (1), the local publicly owned electric utility shall mail notice of the time and place of the meeting, including a general explanation of the matter to be considered, and a statement that the data required by paragraph (3) is available, to a person or entity who files a written request with the local publicly owned electric utility for mailed notice of the meeting.

(3) At least 10 days before the meeting described in paragraph (1), the local publicly owned electric utility shall make available to the public data indicating the cost, or estimated cost, to make utility poles and support structures available for use by a communications service provider, if adopting or increasing a fee, and shall make available data and rationale for adopting or changing the terms and conditions of access, if adopting or changing the terms and conditions of access.

(b) (1) An action by a local publicly owned electric utility to adopt, or increase, a fee described in this part, or adopt or change the terms and conditions of access subject to this part, shall be taken solely by an ordinance or resolution adopted, or by a contract approved, by the governing body of the local publicly owned electric utility. The governing body of the local publicly owned electric utility shall not delegate the authority to adopt or increase the fee or term or condition of access to another entity or board or an official or employee of the board. This subdivision does not restrict a city council s existing authority over a governing body appointed by the city council. The governing body of the local publicly owned electric utility shall ensure that the customers of the local publicly owned electric utility and the customers of the communications service provider are not subsidized by the rates, terms, and conditions proposed for access pursuant to this part.

(2) The governing body of the local publicly owned electric utility shall approve the ordinance or resolution or contract to adopt or increase the fee, or adopt or change the terms and conditions of access subject to this part, at a subsequent open and public meeting as part of a regularly scheduled meeting, no earlier than 30 days after the initial public meeting described in subdivision (a).

(3) An action adopting a fee or increasing a fee, or adopting or changing the terms and conditions of access subject to this part, pursuant to this section shall be effective no sooner than 60 days following the final action on the adoption of the fee or fee increase or adoption or change in the terms and conditions of access.

(c) This section does not apply to a contract extension agreed to by all of the parties to the contract, if the terms, conditions, or rates described in the contract are not changed.

(Added by Stats. 2011, Ch. 580, Sec. 2. Effective January 1, 2012.)



9517

(a) Any person or entity may protest the adoption or imposition of, or increase of, a fee described in this part, or adoption or change in the terms and conditions of access subject to this part, by serving written notice to the governing body of the local publicly owned electric utility within 30 days of the action taken. The written notice shall contain a statement informing the governing body of the factual elements of the dispute and the legal theory forming the basis for the protest.

(b) The filing of protest pursuant to subdivision (a) shall not be a basis for the local publicly owned electric utility to withhold approval of the use of a utility pole or support structure.

(Added by Stats. 2011, Ch. 580, Sec. 2. Effective January 1, 2012.)



9518

(a) A judicial action or proceeding to attack, review, set aside, void, or annul an ordinance, resolution, motion, or contract adopting, or increasing, a fee described in this part, or adopting or changing the terms and conditions of access subject to this part, or an automatic adjustment that results in an increase in the amount of a fee described in this part, shall be commenced within 120 days of the effective date of the ordinance, resolution, motion, contract, or automatic adjustment.

(b) An action by a local publicly owned electric utility or interested person shall be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(c) A person or entity shall not initiate an action or proceeding pursuant to subdivision (a) unless both of the following requirements are met:

(1) The fee or requirement will be directly imposed on the person or entity as a condition for the use of a utility pole or support structure, or the entity is a trade association that represents that person or entity.

(2) At least 30 days before initiating the action or proceeding, the person or entity, or trade association representing that person or entity, requests the local publicly owned electric utility to provide a copy of documents that purport to establish that the fee does not exceed the amount reasonably necessary to cover the cost of the use of the utility pole or support structure, consistent with this part, or that the term and conditions of access or change to the terms and conditions of access are reasonable. The local publicly owned electric utility may charge a fee for the direct costs of copying the documents requested pursuant to this paragraph.

(d) An action to enforce this part shall be brought in a court of competent jurisdiction.

(Added by Stats. 2011, Ch. 580, Sec. 2. Effective January 1, 2012.)



9519

(a) A person or entity, or trade association representing that person or entity, may request an audit in order to determine whether a fee described in this part exceeds the amount reasonably necessary to cover the costs to the utility of the use of a utility pole or support structure, consistent with this part. A person or entity making that request shall retain an independent auditor to conduct an audit to determine whether the fee is reasonable, unless an audit has been performed for the same fee within the previous 12 months. The individual or entity requesting the audit shall pay for the direct costs associated with an audit made pursuant to this subdivision.

(b) A person or entity, or trade association representing a person or entity, shall not request an audit unless the fee is directly imposed on the person or entity, or on a member of the trade association, as a condition for the use of the utility pole or support structure.

(c) To the extent that the audit determines that the amount of the fee does not meet the requirements of this part, the local publicly owned electric utility shall adjust the fee accordingly.

(Added by Stats. 2011, Ch. 580, Sec. 2. Effective January 1, 2012.)



9520

(a)?Nothing in this part alters the ability of a local publicly owned electric utility to determine who performs work for the local publicly owned electric utility on its facilities.

(b) The use of a utility pole or support structure by a communications service provider shall comply with Public Utilities Commission General Orders 95 and 128 and all other applicable provisions of law.

(Added by Stats. 2011, Ch. 580, Sec. 2. Effective January 1, 2012.)









DIVISION 4.9. RESTRUCTURING OF PUBLICLY OWNED ELECTRIC UTILITIES IN CONNECTION WITH THE RESTRUCTURING OF THE ELECTRICAL SERVICES INDUSTRY

9600

(a) It is the intent of the Legislature that California s local publicly owned electric utilities and electric corporations should commit control of their transmission facilities to the Independent System Operator as described in Chapter 2.3 (commencing with Section 330) of Part 1 of Division 1. These utilities should jointly advocate to the Federal Energy Regulatory Commission a pricing methodology for the Independent System Operator that results in an equitable return on capital investment in transmission facilities for all Independent System Operator participants and is based on the following principles:

(1) Utility specific access charge rates as proposed in Docket No. EC96-19-000 as finally approved by the Federal Energy Regulatory Commission reflecting the costs of that utility s transmission facilities shall go into effect on the first day of the Independent System Operator operation. The utility specific rates shall honor all of the terms and conditions of existing transmission service contracts and shall recognize any wheeling revenues of existing transmission service arrangements to the transmission owner.

(2) (A) No later than two years after the initial operation of the Independent System Operator, the Independent System Operator shall recommend for adoption by the Federal Energy Regulatory Commission a rate methodology determined by a decision of the Independent System Operator governing board, provided that the decision shall be based on principles approved by the governing board including, but not limited to, an equitable balance of costs and benefits, and shall define the transmission facility costs, if any, which shall be rolled in to the transmission service rate and spread equally among all Independent System Operator transmission users, and those transmission facility costs, if any, which should be specifically assigned to a specific utility s service area.

(B) If there is no governing board decision, the rate methodology shall be determined following a decision by the alternative dispute resolution method set forth in the Independent System Operator bylaws.

(C) If no alternative dispute resolution decision is rendered, then a default rate methodology shall be a uniform regional transmission access charge and a utility specific local transmission access charge, provided that the default rate methodology shall be recommended for implementation upon termination of the cost recovery plan set forth in Section 368 or no later than two years after the initial operation of the Independent System Operator, whichever is later. For purposes of this paragraph, regional transmission facilities are defined to be transmission facilities operating at or above 230 kilovolts plus an appropriate percentage of transmission facilities operating below 230 kilovolts; all other transmission facilities shall be considered local. The appropriate percentage of transmission facilities described above shall be consistent with the guidelines in Federal Energy Regulatory Commission Order No. 888 and any exception approved by that commission.

(3) If the rate methodology implemented as a result of a decision by the Independent System Operator governing board or resulting from the independent system operator alternative dispute resolution process results in rates different than those in effect prior to the decision for any transmission facility owner, the amount of any differences between the new rates and the prior rates shall be recorded in a tracking account to be recovered from customers and paid to the appropriate transmission owners by the transmission facility owner after termination of the cost recovery plan set forth in Section 368. The recovery and payments shall be based on an amortization period not to exceed three years in the case of the electrical corporations or five years in the case of the local publicly owned electric utilities.

(4) The costs of transmission facilities placed in service after the date of initial implementation of the Independent System Operator shall be recovered using the rate methodology in effect at the time the facilities go into operation.

(5) The electrical corporations and the local publicly owned electric utilities shall jointly develop language for implementation proposals to the Federal Energy Regulatory Commission based on these principles.

(6) Nothing in this section shall compel any party to violate restrictions applicable to facilities financed with tax-exempt bonds or contractual restrictions and covenants regarding use of transmission facilities existing as of December 20, 1995.

(b) Following a final Federal Energy Regulatory Commission decision approving the Independent System Operator, no California electrical corporation or local publicly owned electric utility shall be authorized to collect any competition transition charge authorized pursuant to this division and Chapter 2.3 (commencing with Section 330) of Part 1 of Division 1 unless it commits control of its transmission facilities to the Independent System Operator.

(Added by Stats. 1996, Ch. 854, Sec. 12. Effective September 24, 1996.)



9601

(a) Except with respect to supply options of the nature specified in Section 218, with the exception of paragraph (3) of subdivision (b) of that section, as it existed on December 20, 1995, no person, corporation, electrical corporation, or local publicly owned electric utility or other governmental entity other than a retail customer s existing electric service provider as of December 20, 1995, shall provide partial or full electric service to a retail customer of a local publicly owned electric utility unless the customer first confirms in writing an obligation to pay, through tariff or otherwise, to the utility currently providing electric service, a nonbypassable generation-related severance fee or transition charge established by the regulatory body for that utility. The severance fee or transition charge shall be paid directly to the local publicly owned utility providing electricity service in the service area in which the consumer is located.

(b) Except as provided in subdivision (a) of Section 374, no local publicly owned electric utility or other governmental entity shall provide partial or full electric service to a retail customer of an electrical corporation unless the customer of that electrical corporation first confirms in writing an obligation to pay, through tariff or otherwise, to the electrical corporation currently providing electric service, a nonbypassable generation-related transition charge established by the regulatory body for that electrical corporation. The charge shall be paid directly to the electrical corporation providing electricity in the service area in which the consumer is located.

(c) No local publicly owned electric utility or electrical corporation shall sell electric power to the retail customers of another local publicly owned electric utility or electrical corporation unless the first utility has agreed to allow the second utility to make sales of electric power to the retail customers of the first utility.

(d) This section does not apply to an exchange of customers affected by a local publicly owned electric utility completing a mutually agreeable condemnation process to resolve a fringe area agreement in which there exists a balance of benefits between the customers of the local publicly owned electric utility and the electrical corporation.

(Amended by Stats. 2004, Ch. 646, Sec. 1. Effective January 1, 2005.)



9602

(a) After a public hearing, the local regulatory body of each local publicly owned electric utility shall determine whether it will authorize direct transactions between electricity suppliers and end use customers, subject to implementation of the nonbypassable severance fee or transition charge referred to in Section 9603.

(b) If the regulatory body authorizes direct transactions, a phase-in of these transactions shall commence no later than the latter of January 1, 2000, or two years after the start of the phase-in of direct transactions by the electrical corporations pursuant to subdivision (b) of Section 365, and shall be completed by the later of December 31, 2010, or two years after the completion of the phase-in by electrical corporations.

(c) The regulatory body shall develop a phase-in schedule at the conclusion of which all customers shall have the right to engage in direct transactions.

(d) Any phase-in of customer eligibility for direct transactions ordered by the regulatory body shall be equitable to all customer classes.

(e) If the regulatory body does not authorize direct access as contemplated in this section, then the publicly owned electric utility shall not be eligible to recover the nonbypassable charge as provided in Section 9603.

(Added by Stats. 1996, Ch. 854, Sec. 12. Effective September 24, 1996.)



9603

(a) Not less than six months prior to the date of implementation of direct transactions, the regulatory body shall establish the nonbypassable generation-related severance fee or transition charge which shall include, but shall not be limited to, employee related transition costs incurred and projected for severance, out placement, retraining, early retirement, and related expenses for employees directly affected by restructuring.

(b) The regulatory body of a local publicly owned electric utility, prior to adopting any generation related severance fee or transition charge, shall make available for public review the basis for the severance fee or transition charge and shall hold at least one public hearing.

(Added by Stats. 1996, Ch. 854, Sec. 12. Effective September 24, 1996.)



9604

For purposes of this division, the following definitions apply:

(a) Direct transaction means a contract between one or more electric generators, marketers, or brokers, public or private, of electric power and one or more retail customers providing for the purchase and sale of electric power and ancillary services.

(b) Service area means an area in which, as of December 20, 1995, an investor-owned electric utility or a local publicly owned electric utility was obligated to provide service.

(c) Severance fee or transition charge for a local publicly owned electric utility shall mean that charge or periodic charge assessed to customers to recover the reasonable uneconomic portion of costs associated with generation-related assets and obligations, nuclear decommissioning, and capitalized energy efficiency investment programs approved prior to August 15, 1996.

(Amended by Stats. 2008, Ch. 558, Sec. 34. Effective January 1, 2009.)



9605

(a) Nothing in this division or Chapter 2.3 (commencing with Section 350) of Part 1 of Division 1 shall affect preexisting ratemaking authority of a regulatory body of any local publicly owned electric utility.

(b) Nothing in this division shall modify or abrogate any agreement, or any rights or obligations in any such agreement, between retail electric service providers relating to service areas.

(c) Nothing in this division shall limit or affect the statutory rights of a local publicly owned electric utility to negotiate and design rates for existing customers and new customers not choosing to be served by an alternate supplier.

(d) Nothing in this division shall limit electric supply options within the service territory of a local publicly owned electric utility to the extent the options are of the nature specified in Section 218 as it existed on December 20, 1995, with the exception of paragraph (3) of subdivision (b) of that section, and the imposition of a severance fee or transition charge on customers electing those options shall be prohibited whether the elections are made before or after the availability of direct transactions within the service area of the local publicly owned electric utility.

(Added by Stats. 1996, Ch. 854, Sec. 12. Effective September 24, 1996.)



9606

All city-owned electric utilities shall report on the periodic bill the amount expected to be transferred from the utility to the general fund, and to any special funds, of the city on a no less than annual basis.

(Amended by Stats. 1998, Ch. 628, Sec. 1. Effective January 1, 1999.)



9607

(a) The intent of this section is to avoid cost-shifting to customers of an electrical corporation resulting from the transfer of distribution services from an electrical corporation to an irrigation district.

(b) Except as otherwise provided in this section and Section 9608, and notwithstanding any other provision of law, an irrigation district that offered electric service to retail customers as of January 1, 1999, may not construct, lease, acquire, install, or operate facilities for the distribution or transmission of electricity to retail customers located in the service territory of an electrical corporation providing electric distribution services, unless the district has first applied for and received the approval of the commission and implements its service consistent with the commission s order. The commission shall find that service to be in the public interest and shall approve the request of a district to provide distribution or transmission of electricity to retail customers located in the service territory of an electrical corporation providing electric distribution service if, after notice and hearing, the commission determines all of the following:

(1) The district will provide universal service to all retail customers who request service within the area to be served, at published tariff rates and on a just, reasonable, and nondiscriminatory basis, comparable to that provided by the current retail service provider.

(2) If the area the district is proposing to serve is either of the following:

(A) Is within the district s boundaries but less than the entire district, the area to be served includes a percentage of residential customers and small customers, based on load, comparable to the percentage of residential and small customers in the district, based on load.

(B) Includes territory outside the district s boundaries, in which case the territory outside the district s boundaries must include a percentage of residential customers and small customers, based on load, comparable to the percentage of residential and small customers in the county or counties where service is to be provided, based on load.

(3) Service by the district will be consistent with the intent of the state to avoid economic waste caused by duplication of facilities as set forth in Section 8101.

(4) Service by the district will include reasonable mitigation of any adverse effects on the reliability of an existing service by the electrical corporation.

(5) The district has established, funded, and is carrying out public purpose and low-income programs comparable to those provided by the current electric retail service provider.

(6) That district s tariffed electric rates, exclusive of commodity costs, will be at least 15 percent below the tariffed electric rates, exclusive of commodity costs and nonbypassable charges under Sections 367, 368, 375, 376, and 379, of the electrical corporation for comparable services.

(7) Service by the district is in the public interest.

(c) An irrigation district that obtains the approval of the commission under this section to serve an area shall prepare an annual report available to the public on the total load and number of accounts of residential, low-income, agricultural, commercial, and industrial customers served by the irrigation district in the approved service area.

(d) The commission shall have jurisdiction to resolve and adjudicate complaint cases brought against an irrigation district that offered electric service to retail customers as of January 1, 1999, by an interested party where the complaint concerns retail electric service outside the boundaries of the district and within the service territory of an electrical corporation. Nothing in this section grants the commission jurisdiction to adjudicate complaint cases involving retail electric service by an irrigation district inside its boundaries or inside an irrigation district s exclusive service territory.

(e) Any project involving electric transmission or distribution facilities to be constructed or installed by an irrigation district to serve retail customers located in the service territory of an electrical corporation providing electric distribution services shall comply with the California Environmental Quality Act, (Division 13 (commencing with Section 21000)) of the Public Resources Code. The county in which the construction or installation is to occur shall act as the lead agency. If a project involves the construction or installation of electric transmission or distribution facilities in more than one county, the county where the majority of the construction is anticipated to occur shall act as the lead agency.

(f) An irrigation district may not offer service to customers outside of its district boundaries before offering service to all customers within its district boundaries.

(g) This section does not apply to electric distribution service provided by Modesto Irrigation District to those customers or within those areas described in subdivisions (a), (b), and (c) of Section 9610.

(h) The provisions of this section shall not apply to (1) a cumulative 90 megawatts of load served by the Merced Irrigation District that is located within the boundaries of Merced Irrigation District, as those boundaries existed on December 20, 1995, together with the territory of Castle Air Force Base which was located outside the District on that date, or (2) electric load served by the District which was not previously served by an electric corporation that is located within the boundaries of Merced Irrigation District, as those boundaries existed on December 20, 1995, together with the territory of Castle Air Force Base which was located outside the District on that date.

(i) For purposes of this section, a megawatt of load shall be calculated in accordance with the methodology established by the California Energy Resource Conservation and Development Commission in its Docket No. 96-IRR-1890, but the 90 megawatts shall not include electrical usage by customers that move to the areas described in paragraph (1) after December 31, 2000.

(j) Subdivision (a) of this section shall not apply to the construction, modification, lease, acquisition, installation, or operation of facilities for the distribution or transmission of electricity to customers electrically connected to a district as of December 31, 2000, or to other customers who subsequently locate at the same premises.

(k) In recognition of contractual arrangements and settlements existing as of June 1, 2000, this section does not apply to the acquisition or operation of the electric distribution facilities that are the subject of the Settlement Agreement dated May 1, 2000, between Pacific Gas and Electric Company and the San Joaquin Irrigation District.

(l) For purposes of this section, retail customers do not include an irrigation district s own electric load being served of retail by an electrical corporation.

(Added by Stats. 2000, Ch. 1042, Sec. 2. Effective January 1, 2001.)



9608

Sections 454.1 and 9607 of this code and Section 56133 of the Government Code do not apply to an irrigation district with respect to an area to be served by the irrigation district, if all of the following occur:

(a) The irrigation district acquires substantially all the electric distribution facilities and related subtransmission facilities of any electrical corporation that has an obligation to provide electric distribution service within the area to be served by the irrigation district.

(b) The commission approves a service area agreement between the irrigation district and the electrical corporation pursuant to Sections 8101 to 8108, inclusive, which service area agreement provides that the electrical corporation may not provide electric distribution service in the area to be served by the irrigation district and that the irrigation district may not provide electric distribution service in the remainder of the electrical corporation s service territory.

(c) The commission relieves the electrical corporation of its obligation to serve within the area to be served by the irrigation district.

(Amended by Stats. 2001, Ch. 159, Sec. 176. Effective January 1, 2002.)



9610

Commencing on January 1, 2001, and continuing through December 31, 2025, inclusive, all of the following shall apply:

(a) An electrical corporation may not provide electric transmission or distribution service to retail customers in either of the following areas:

(1) The Modesto Irrigation District electric service area as defined in the August 15, 1940, Purchase of Properties agreement between Modesto Irrigation District and Pacific Gas and Electric Company.

(2) The Mountain House Community Services District as defined in the master specific plan adopted by the Board of Supervisors of the County of San Joaquin on November 10, 1994.

(b) (1) Within the purchase zone as described in Exhibit B of The Asset Sale Agreement By and Between Pacific Gas and Electric Company and Modesto Irrigation District Dated July 23, 1997, contained in Public Utilities Commission Application Number 97-07-030, Pacific Gas and Electric Company and Modesto Irrigation District may each provide electric transmission and distribution service to retail customers. The area described in this subdivision shall be considered to be within both Pacific Gas and Electric Company s and Modesto Irrigation District s electric service area.

(2) The Legislature recognizes that electrical corporations and irrigation districts may each construct infrastructure, and that the infrastructure may, in some cases, be duplicative. In those cases, the Legislature encourages irrigation districts and electrical corporations to enter into agreements pursuant to Sections 8101 to 8108, inclusive, where those agreements further the interests of the state as set forth in Section 8101.

(c) Modesto Irrigation District may provide up to 8 megawatts of peak sales to Contra Costa Water District for delivery to its Old River Intake Facility and Rock Slough Pumping Plant.

(d) Except as provided in subdivisions (a), (b), and (c), Modesto Irrigation District may not provide electric transmission or distribution service to retail customers in the territory of Pacific Gas and Electric Company.

(Amended by Stats. 2001, Ch. 159, Sec. 177. Effective January 1, 2002.)



9611

Chapter 3 (commencing with Section 56100) of Part 1 of Division 3 of the Government Code does not apply to electric service provided by the Modesto Irrigation District within the geographic areas described in subdivisions (a) and (b) of Section 9610.

(Added by Stats. 2000, Ch. 1042, Sec. 5. Effective January 1, 2001.)



9612

The Legislature finds and declares that the policies stated in Section 8101 to 8108, inclusive, would be furthered and that it would be in the best interests of the state, and not incompatible with the public interest, if an agreement embodying the provisions of Section 9610 were to be approved by the commission. The Legislature hereby encourages the Pacific Gas and Electric Company and Modesto Irrigation District to agree on the terms of an agreement embodying the provisions of Section 9610, and encourages the commission to approve that agreement to the extent that the agreement is consistent with the policies of this state.

(Added by Stats. 2000, Ch. 1042, Sec. 6. Effective January 1, 2001.)



9614

(a) Beginning January 15, 2002, and at least once monthly thereafter, a local publicly owned electric utility shall notify each air pollution control district and air quality management district of the name and address of each entity within the district s boundaries within the local publicly owned electric utility s control or service area with whom the utility enters into an interruptible service contract or similar arrangement.

(b) For the purposes of this section, interruptible service contract or similar arrangement means any arrangement in which a nonresidential electrical customer agrees to reduce or consider reducing its electrical consumption during periods of peak demand or at the request of the local publicly owned electric utility in exchange for compensation, or for assurances not to be blacked out or other similar nonmonetary assurances.

(c) The local air pollution control district or air quality management district shall maintain in a confidential manner the information received pursuant to this section. However, nothing in this subdivision shall affect the applicability of Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, or of any other similar open records statute or ordinance, to information provided pursuant to this section.

(Added by Stats. 2001, Ch. 862, Sec. 3. Effective January 1, 2002.)



9615

Each local publicly owned electric utility, in procuring energy to serve the load of its retail end-use customers, shall first acquire all available energy efficiency and demand reduction resources that are cost effective, reliable, and feasible.

(Amended by Stats. 2012, Ch. 606, Sec. 17. Effective January 1, 2013.)



9615.5

(a) For purposes of this section, comparative electricity usage disclosure program means a program pursuant to which a local publicly owned electric utility discloses information to residential subscribers relative to the amount of electricity used by the metered residence compared to similar residences in the subscriber s geographical area.

(b) In order for the Energy Commission to evaluate potential cost-effective energy savings and demand reductions that can be achieved through behavioral change and to incorporate that information in establishing targets for statewide annual energy efficiency savings pursuant to Section 25310 of the Public Resources Code, on or before March 15, 2010, or within 90 days of having collected a year s worth of data, and each March 15, or one year from the last reporting date, thereafter, up to and including March 15, 2014, each local publicly owned electric utility having an active comparative electricity usage disclosure program shall report to the Energy Commission, in its annual report prepared pursuant to subdivision (d) of Section 9615, the nature of the utility s program and the energy savings resulting from that program.

(c) The Energy Commission may request information from a local publicly owned electric utility that the Energy Commission determines is needed to evaluate the potentially achievable cost-effective electricity efficiency savings achievable through an expansion or statewide deployment of comparative electricity usage disclosure programs.

(d) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2009, Ch. 352, Sec. 3. Effective January 1, 2010. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions.)



9620

(a) Each local publicly owned electric utility serving end-use customers, shall prudently plan for and procure resources that are adequate to meet its planning reserve margin and peak demand and operating reserves, sufficient to provide reliable electric service to its customers. Customer generation located on the customer s site or providing electric service through arrangements authorized by Section 218, shall not be subject to these requirements if the customer generation, or the load it serves, meets one of the following criteria:

(1) It takes standby service from the local publicly owned electric utility on a rate schedule that provides for adequate backup planning and operating reserves for the standby customer class.

(2) It is not physically interconnected to the electric transmission or distribution grid, so that, if the customer generation fails, backup power is not supplied from the electricity grid.

(3) There is physical assurance that the load served by the customer generation will be curtailed concurrently and commensurately with an outage of the customer generation.

(b) Each local publicly owned electric utility serving end-use customers shall, at a minimum, meet the most recent minimum planning reserve and reliability criteria approved by the Board of Trustees of the Western Systems Coordinating Council or the Western Electricity Coordinating Council.

(c) Each local publicly owned electric utility shall prudently plan for and procure energy storage systems that are adequate to meet the requirements of Section 2836.

(d) A local publicly owned electric utility serving end-use customers shall, upon request, provide the Energy Commission with any information the Energy Commission determines is necessary to evaluate the progress made by the local publicly owned electric utility in meeting the requirements of this section.

(e) The Energy Commission shall report to the Legislature, to be included in each integrated energy policy report prepared pursuant to Section 25302 of the Public Resources Code, regarding the progress made by each local publicly owned electric utility serving end-use customers in meeting the requirements of this section.

(Amended by Stats. 2010, Ch. 469, Sec. 3. Effective January 1, 2011.)






DIVISION 5. UTILITIES OWNED BY MUNICIPAL CORPORATIONS

CHAPTER 1. Acquisition, Operation, and Sale of Utilities

ARTICLE 1. Acquisition and Operation

10001

Public utility as used in this article, means the supply of a municipal corporation alone or together with its inhabitants, or any portion thereof, with water, light, heat, power, sewage collection, treatment, or disposal for sanitary or drainage purposes, transportation of persons or property, means of communication, or means of promoting the public convenience.

(Amended by Stats. 1984, Ch. 1112, Sec. 1. Effective September 13, 1984.)



10002

Any municipal corporation may acquire, construct, own, operate, or lease any public utility.

(Enacted by Stats. 1951, Ch. 764.)



10003

The power to acquire and operate a public utility includes the power to complete, reconstruct, extend, change, enlarge, and repair a public utility acquired, constructed, owned, or operated by a municipality.

(Enacted by Stats. 1951, Ch. 764.)



10004

For the purpose set forth in Sections 10002 and 10003 a municipal corporation may acquire, own, control, sell, or exchange lands, easements, licenses, and rights of every nature within or without its corporate limits, and may operate a public utility within or without the corporate limits when necessary to supply the municipality, or its inhabitants or any portion thereof, with the service desired.

(Enacted by Stats. 1951, Ch. 764.)



10004.5

(a) Except as provided for in subdivision (b), any judicial action or proceeding against a municipal corporation that provides electric utility service, to attack, review, set aside, void, or annul an ordinance, resolution, or motion fixing or changing a rate or charge for an electric commodity or an electric service furnished by a municipal corporation and adopted on or after July 1, 2000, shall be commenced within 120 days of the effective date of that ordinance, resolution, or motion.

(b) This section does not apply to any judicial action or proceeding filed pursuant to Chapter 13.7 (commencing with Section 54999) of Part 1 of Division 2 of Title 5 of the Government Code to protest or challenge a rate or charge or to seek the refund of a capital facilities fee if the notice and disclosure requirements of Section 54999.35 of the Government Code have not been followed.

(Added by Stats. 2000, Ch. 146, Sec. 5. Effective July 21, 2000.)



10005

Whenever, in the operation of a utility, a municipality develops an excess of water, light, heat, or power, over and above the amount which is necessary for the use of the municipality and its inhabitants, or such portion thereof as the legislative body of the municipality determines is to be supplied therewith, the municipality may sell, lease, or distribute the excess outside of its corporate limits.

(Enacted by Stats. 1951, Ch. 764.)



10006

No lease of a public utility is valid for a period of more than 15 years, and all such leases shall be let to the highest bidder at public auction.

(Enacted by Stats. 1951, Ch. 764.)



10007

(a) Every public utility furnishing light, heat, or power shall expend no funds for advertising when such advertising encourages increased consumption of such services or commodities.

(b) Nothing in this section shall prohibit a public utility furnishing light, heat, or power from expending funds for advertising which encourages the more efficient operation of the public utility or for advertising which encourages the more efficient use of light, heat, or power, the conservation of energy or natural resources, or presents accurate information on the economical purchase, maintenance, or use of any appliance or device using light, heat, or power.

(Added by Stats. 1974, Ch. 194.)



10009

(a) This section applies if there is a landlord-tenant relationship between the residential occupants and the owner, manager, or operator of the dwelling.

(b) If a public utility furnishes individually metered residential light, heat, water, or power to residential occupants in a detached single-family dwelling, a multiunit residential structure, mobilehome park, or a permanent residential structure in a labor camp, as defined in Section 17008 of the Health and Safety Code, and the owner, manager, or operator of the dwelling, structure, or park is the customer of record, the public utility shall make every good faith effort to inform the residential occupants, by means of written notice, when the account is in arrears, that service will be terminated in 10 days. The written notice shall further inform the residential occupants that they have the right to become customers of the public utility without being required to pay the amount due on the delinquent account. The notice shall be in English and in the languages listed in Section 1632 of the Civil Code.

(c) The public utility is not required to make service available to the residential occupants unless each residential occupant agrees to the terms and conditions of service, and meets the requirements of law and the public utility s rules. However, if one or more of the residential occupants are willing and able to assume responsibility for the subsequent charges to the account to the satisfaction of the public utility, or if there is a physical means, legally available to the public utility, of selectively terminating service to those residential occupants who have not met the requirements of the public utility s rules, the public utility shall make service available to the residential occupants who have met those requirements.

(d) If prior service for a period of time is a condition for establishing credit with the public utility, residence and proof of prompt payment of rent or other obligation acceptable to the public utility for that period of time is a satisfactory equivalent.

(e) Any residential occupant who becomes a customer of the public utility pursuant to this section whose periodic payments, such as rental payments, include charges for residential light, heat, water, or power, where these charges are not separately stated, may deduct from the periodic payment each payment period all reasonable charges paid to the public utility for those services during the preceding payment period.

(Amended by Stats. 2009, Ch. 560, Sec. 4. Effective January 1, 2010.)



10009.1

(a) If a public utility furnishes light, heat, water, or power to residential occupants through a master meter in a multiunit residential structure, mobilehome park, or permanent residential structures in a labor camp, as defined in Section 17008 of the Health and Safety Code, and the owner, manager, or operator of the structure or park is listed by the public utility as the customer of record, the public utility shall make every good faith effort to inform the residential occupants, by means of a written notice posted on the door of each residential unit at least 15 days prior to termination, when the account is in arrears, that service will be terminated on a date specified in the notice. If it is not reasonable or practicable to post the notice on the door of each residential unit, the public utility shall post two copies of the notice in each accessible common area and at each point of access to the structure or structures. The notice shall further inform the residential occupants that they have the right to become utility customers, to whom the service will then be billed, without being required to pay the amount due on the delinquent account. The notice also shall specify, in plain language, what the residential occupants are required to do in order to prevent the termination of, or to reestablish service; the estimated monthly cost of service; the title, address, and telephone number of a representative of the public utility who can assist the residential occupants in continuing service; and the address and telephone number of a qualified legal services project, as defined in Section 6213 of the Business and Professions Code, which has been recommended by the local county bar association. The notice shall be in English and the languages listed in Section 1632 of the Civil Code.

(b) The public utility is not required to make service available to the residential occupants unless each residential occupant or a representative of the residential occupants agrees to the terms and conditions of service, and meets the requirements of law and the public utility s rules. However, if one or more of the residential occupants or the representative of the residential occupants are willing and able to assume responsibility for subsequent charges to the account to the satisfaction of the public utility, or if there is a physical means, legally available to the public utility, of selectively terminating service to those residential occupants who have not met the requirements of the public utility s rules or for whom the representative of the residential occupants is not responsible, the public utility shall make service available to the residential occupants who have met those requirements or on whose behalf those requirements have been met.

(c) If prior service for a period of time or other demonstration of credit worthiness is a condition for establishing credit with the public utility, residence and proof of prompt payment of rent or other credit obligation during that period of time acceptable to the public utility is a satisfactory equivalent.

(d) Any residential occupant who becomes a customer of the public utility pursuant to this section whose periodic payments, such as rental payments, include charges for residential light, heat, water, or power, where these charges are not separately stated, may deduct from the periodic payment each payment period all reasonable charges paid to the public utility for those services during the preceding payment period.

(e) If a public utility furnishes residential service subject to subdivision (a), the public utility may not terminate that service in any of the following situations:

(1) During the pendency of an investigation by the public utility of a customer dispute or complaint.

(2) If the customer has been granted an extension of the period for payment of a bill.

(3) For an indebtedness owed by the customer to any other public agency or when the obligation represented by the delinquent account or other indebtedness was incurred with any public agency other than the public utility.

(4) If a delinquent account relates to another property owned, managed, or operated by the customer.

(5) If a public health or building officer certifies that termination would result in a significant threat to the health or safety of the residential occupants or the public.

(f) Notwithstanding any other provision of law, and in addition to any other remedy provided by law, if the owner, manager, or operator, by any act or omission, directs, permits, or fails to prevent a termination of service while any residential unit is occupied, the residential occupant or the representative of the residential occupants may commence an action for the recovery of all of the following:

(1) Reasonable costs and expenses incurred by the residential occupant or the representative of the residential occupants related to restoration of service.

(2) Actual damages related to the termination of service.

(3) Reasonable attorney s fees of the residential occupants, the representative of the residential occupants, or each of them, incurred in the enforcement of this section, including, but not limited to, enforcement of a lien.

(g) Notwithstanding any other provision of law, and in addition to any other remedy provided by law, if the owner, manager, or operator, by any act or omission, directs, permits, or fails to prevent a termination of service while any residential unit receiving that service is occupied, the corporation may commence an action for the recovery of all of the following:

(1) Delinquent charges accruing prior to the expiration of the notice prescribed by subdivision (a).

(2) Reasonable costs incurred by the corporation related to the restoration of service.

(3) Reasonable attorney s fees of the corporation incurred in the enforcement of this section or in the collection of delinquent charges, including, but not limited to, enforcement of a lien.

If the court finds that the owner, manager, or operator has paid the amount in arrears prior to termination, the court shall allow no recovery of any charges, costs, damages, expenses, or fees under this subdivision from the owner, manager, or operator.

An abstract of any money judgment entered pursuant to subdivision (f) or (g) of this section shall be recorded pursuant to Section 697.310 of the Code of Civil Procedure.

(h) No termination of service subject to this section may be effected without compliance with this section, and any service wrongfully terminated shall be restored without charge to the residential occupants or customer for the restoration of the service. In the event of a wrongful termination by the public utility, the public utility shall, in addition, be liable to the residential occupants or customer for actual damages resulting from the termination and for the costs of enforcement of this section, including, but not limited to, reasonable attorney s fees, if the residential occupants or the representative of the residential occupants make a good faith effort to have the service continued without interruption.

(i) The public utility shall adopt rules and regulations necessary to implement this section and shall liberally construe this section to accomplish its purpose of ensuring that service to residential occupants is not terminated due to nonpayment by the customer unless the public utility has made every reasonable effort to continue service to the residential occupants. The rules and regulations shall include, but are not limited to, guidelines for assistance to actual users in the enforcement of this section and requirements for the notice prescribed by subdivision (a), including, but not limited to, clear wording, large and boldface type, and comprehensive instructions to ensure full notice to the actual user.

(j) Nothing in this section broadens or restricts any authority of a local agency that existed prior to January 1, 1989, to adopt an ordinance protecting a residential occupant from the involuntary termination of residential public utility service.

(k) This section preempts any statute or ordinance permitting punitive damages against any owner, manager, or operator on account of an involuntary termination of residential public utility service or permitting the recovery of costs associated with the formation, maintenance, and termination of a tenants association.

(l) For purposes of this section, representative of the residential occupants does not include a tenants association.

(Amended by Stats. 2010, Ch. 328, Sec. 205. Effective January 1, 2011.)



10009.6

(a) The decision of a public utility to require a new residential applicant to deposit a sum of money with the public utility prior to establishing an account and furnishing service shall be based solely upon the creditworthiness of the applicant as determined by the public utility.

(b) No municipal corporation owning or operating a public utility furnishing services for residential use to a tenant under an account established by the tenant shall seek to recover any charges or penalties for the furnishing of services to, or for the tenant s residential use from, any subsequent tenant or the property owner due to nonpayment of charges by a previous tenant. For this purpose, the term subsequent tenant shall not include any adult person who lived at the residence during the period that the charges or penalties accrued. The municipal corporation may collect a deposit from the tenant service applicant prior to establishing an account for the tenant. The municipal corporation may not require that service to subsequent tenants be furnished on the account of the landlord or property owner unless the property owner voluntarily agrees to that requirement, nor may the municipal corporation refuse to furnish services to a tenant in the tenant s name based upon the nonpayment of charges by a previous tenant.

(c) A public utility subject to this section may not demand or receive security in an amount that exceeds twice the estimated average periodic bill or three times the estimated average monthly bill.

(d) In the event of tenant nonpayment of all or a portion of the bill, the deposit shall be applied to the final bill issued when service is terminated.

(e) This section shall not apply to master-metered apartment buildings.

(Amended by Stats. 1998, Ch. 739, Sec. 1. Effective January 1, 1999.)



10010

(a) No public utility furnishing light, water, power, or heat may terminate residential service for nonpayment of a delinquent account unless the public utility first gives notice of the delinquency and impending termination, as provided in Section 10010.1.

(b) No public utility shall terminate residential service for nonpayment in any of the following situations:

(1) During the pendency of an investigation by the public utility of a customer dispute or complaint.

(2) When a customer has been granted an extension of the period for payment of a bill.

(3) On the certification of a licensed physician and surgeon that to do so will be life threatening to the customer and the customer is financially unable to pay for service within the normal payment period and is willing to enter into an amortization agreement with the public utility pursuant to subdivision (e) with respect to all charges that the customer is unable to pay prior to delinquency.

(c) Any residential customer who has initiated a complaint or requested an investigation within five days of receiving the disputed bill, or who has, within 13 days of mailing of the notice required by subdivision (a), made a request for extension of the payment period of a bill asserted to be beyond the means of the customer to pay in full during the normal period for payment, shall be given an opportunity for review of the complaint, investigation, or request by a review manager of the public utility. The review shall include consideration of whether the customer shall be permitted to amortize the unpaid balance of the account over a reasonable period of time, not to exceed 12 months. No termination of service shall be effected for any customer complying with the amortization agreement, if the customer also keeps the account current as charges accrue in each subsequent billing period.

(d) Any customer whose complaint or request for an investigation pursuant to subdivision (c) has resulted in an adverse determination by the public utility may appeal the determination to the governing body of the municipal corporation. Any subsequent appeal of the dispute or complaint to the governing body is not subject to this section.

(e) Any customer meeting the requirements of paragraph (3) of subdivision (b) shall, upon request, be permitted to amortize, over a period not to exceed 12 months, the unpaid balance of any bill asserted to be beyond the means of the customer to pay within the normal period for payment.

(Amended by Stats. 1985, Ch. 888, Sec. 7.)



10010.1

(a) No public utility furnishing light, heat, water, or power may terminate residential service on account of nonpayment of a delinquent account unless the public utility first gives notice of the delinquency and impending termination, at least 10 days prior to the proposed termination, by means of a notice mailed, postage prepaid, to the customer to whom the service is billed, not earlier than 19 days from the date of mailing the public utility s bill for services, and the 10-day period shall not commence until five days after the mailing of the notice.

(b) Every public utility shall make a reasonable attempt to contact an adult person residing at the premises of the customer by telephone or personal contact, at least 24 hours prior to any termination of service, except that, whenever telephone or personal contact cannot be accomplished, the public utility shall give, by mail, in person, or by posting in a conspicuous location at the premises, a notice of termination of service, at least 48 hours prior to termination.

(c) Every public utility shall make available to its residential customers who are 65 years of age or older, or who are dependent adults as defined in paragraph (1) of subdivision (b) of Section 15610 of the Welfare and Institutions Code, a third-party notification service, whereby the public utility will attempt to notify a person designated by the customer to receive notification when the customer s account is past due and subject to termination. The notification shall include information on what is required to prevent termination of service. The residential customer shall make a request for third-party notification on a form provided by the public utility, and shall include the written consent of the designated third party. The third-party notification does not obligate the third party to pay the overdue charges, nor shall it prevent or delay termination of service.

(d) Every notice of termination of service pursuant to subdivision (a) shall include all of the following information:

(1) The name and address of the customer whose account is delinquent.

(2) The amount of the delinquency.

(3) The date by which payment or arrangements for payment is required in order to avoid termination.

(4) The procedure by which the customer may initiate a complaint or request an investigation concerning service or charges, except that, if the bill for service contains a description of that procedure, the notice pursuant to subdivision (a) is not required to contain that information.

(5) The procedure by which the customer may request amortization of the unpaid charges.

(6) The procedure for the customer to obtain information on the availability of financial assistance, including private, local, state, or federal sources, if applicable.

(7) The telephone number of a representative of the public utility who can provide additional information or institute arrangements for payment.

Every notice of termination of service pursuant to subdivision (b) shall include the items of information in paragraphs (1), (2), (3), (6), and (7).

All written notices shall be in a clear and legible format.

(e) If a residential customer fails to comply with an amortization agreement, the public utility shall not terminate service without giving notice to the customer at least 48 hours prior to termination of the conditions the customer is required to meet to avoid termination, but the notice does not entitle the customer to further investigation by the public utility.

(f) No termination of service may be effected without compliance with this section. Any service wrongfully terminated shall be restored without charge for the restoration of service, and a notation thereof shall be mailed to the customer at his or her billing address.

(Amended by Stats. 1987, Ch. 614, Sec. 2.)



10011

No electrical, gas, heat, or water public utility shall, by reason of delinquency in payment for any electric, gas, heat, or water services, cause cessation of any such services on any Saturday, Sunday, legal holiday, or at any time during which the business offices of the public utility are not open to the public.

(Added by Stats. 1977, Ch. 1027.)



10011.5

Whenever a business transaction of a public utility, as defined in Section 10001, furnishing electricity, gas, water service where the utility has 10,000 or more service connections, or telephone service is such that a personal appearance by a person is required by the utility and the person is unable to appear at the utility s place of business during the utility s usual business hours, then the utility shall provide a reasonable and convenient alternative to the person such as an appointment outside the utility s usual business hours or allowing the person to conduct the transaction by telephone, mail, or both.

(Added by Stats. 1995, Ch. 614, Sec. 2. Effective January 1, 1996.)



10012

Every public utility shall comply with Section 8029.5.

(Added by Stats. 1982, Ch. 549, Sec. 2.)



10013

(a) Subsequent to signing a contingent franchise, license, or service agreement with a local agency, a privatizer shall apply to the commission for a determination that the proposed privatization project is not a public utility within the meaning of Section 216 and is therefore exempt from commission regulation. When a privatizer files an application with the commission, the privatizer shall include the information the commission requires to make a determination in accordance with subdivisions (b), (c), (d), and (e).

(b) (1) Not later than 60 calendar days after the privatizer submits its application to the commission, the commission shall determine in writing whether the application is complete and shall immediately transmit the determination to the privatizer.

(2) If the application is determined not to be complete, the commission shall specify in writing those parts of the application which are incomplete and shall indicate the manner in which it can be made complete, including a list and thorough description of the specific information needed to complete the application. The applicant shall submit materials to the commission in response to the list and description. Upon resubmittal of the application, a new 60-calendar-day period shall begin, during which the commission shall determine the completeness of the application.

(3) If the application is deemed complete, the commission may determine not later than 90 calendar days after the application is deemed complete that the privatization project is not a public utility within the meaning of Section 216 and is therefore exempt from commission regulation, if the commission finds that the application clearly complies with the criteria in subdivisions (d) and (e). If the commission does not make this finding, then it shall proceed under the schedule established in subdivision (c).

(4) If the commission fails to make a written determination as to the completeness of the application within 60 calendar days after receipt of the original or resubmitted application, the application shall be deemed complete for purposes of this section.

(c) Within 180 calendar days after the application is deemed complete, the commission shall determine whether the privatization project is a public utility within the meaning of Section 216 using the criteria in subdivisions (d) and (e). The commission may hold a hearing on the matter if the commission finds it to be necessary. No franchise, license, or service agreement between a privatizer and a local agency shall be entered into until the commission has either exempted the project or the 180-calendar-day period has expired, whichever comes first. Nothing in this section precludes a privatizer and the commission from mutually agreeing to a further extension of any time limit provided in this section.

(d) The commission may determine that a privatization project is not a public utility within the meaning of Section 216, and is therefore exempt from commission regulation if it finds that the franchise, license, or service agreement both demonstrates that the local agency retains sufficient jurisdiction to protect the public interest and adequately addresses all aspects of the provision of service which would otherwise be subject to commission regulation. In making its determination, the commission shall determine whether the local agency has complied with Section 54253 of the Government Code. The decision of the commission shall be final and conclusive in the absence of any subsequent changes.

(e) In making a determination pursuant to subdivision (c), the commission shall review the franchise, license, or service agreement to ensure that the agreement grants the local agency, at a minimum, all of the following:

(1) Exclusive authority to establish all rates and rate changes charged to the public.

(2) Approval over any proposal of the privatizer to provide new, additional, or alternative service to any other public or private entity or to change the service fee paid to the privatizer by the local agency.

(3) Approval over the original design and construction of the project, including any changes in design, alterations, or additions to the project.

(4) Approval over any changes in ownership of the party or parties subject to the franchise, license, or service agreement.

(5) Authority to impose fines and penalties for noncompliance with any provision of the executed franchise, license, or service agreement, or for failure to provide the service within the time period agreed to in the franchise, license, or service agreement.

(6) Authority to ensure that the facility is adequately maintained.

(7) Adequate opportunity to monitor compliance with the agreement and to ensure the project will be operated to meet any applicable federal or state water quality standards or other applicable laws.

(8) Adequate opportunity to amend the agreement in the event of unforeseen circumstances or contingencies, such as flood, earthquake, fire, or other natural disasters or federal tax law changes.

(f) The commission may adopt whatever procedures it deems necessary to carry out the provisions of subdivisions (a), (b), (c), (d), and (e). The commission shall adopt regulations for reviewing any proposed changes to a contingent franchise, license, or service agreement to determine if the proposed changes could render the project a public utility within the meaning of Section 216. The commission shall charge each privatizer submitting an application pursuant to this section a fee which will be sufficient to defray the costs incurred in processing the application and rendering a decision upon it.

(g) As used in this section, privatization project means any waste water or sewerage project that is owned and operated by a privatizer pursuant to a franchise, license, or service agreement with a local agency, or any agency of that local agency, pursuant to which services are supplied for the benefit of the local agency, its residents, or both, or any agency of the state. Project includes, but is not limited to, financing, designing, constructing, repairing, replacing, maintaining, and operating collector systems, pumping stations, treatment plants, and lateral interceptors, and outfall sewers. Local agency means any city, county, city and county, special district, or county service area. Privatizer means any corporation, partnership, or natural person, excluding municipal corporations, which owns and operates a wastewater or sewerage project pursuant to a franchise, license, or service agreement with a local agency. Privatization project, as used in this section, includes the Santa Ana Watershed Project Authority s Arlington Basin Groundwater Desalter Project, which will treat groundwater contaminated by wastewater.

(Amended by Stats. 1992, Ch. 669, Sec. 3. Effective January 1, 1993.)



10014

The commission may enter into a contract with a local agency to provide any technical assistance needed to comply with Section 10013, if the contract includes provisions for the commission to be reimbursed for its estimated reasonable costs.

(Added by Stats. 1985, Ch. 1430, Sec. 3.)






ARTICLE 2. Sale and Disposal

10051

Any municipal corporation incorporated under the laws of this State may as provided in this article sell and dispose of any public utility that it owns.

(Enacted by Stats. 1951, Ch. 764.)



10052

Whenever the legislative body of a municipal corporation by a resolution passed by two-thirds of all its members determines that the public interest and necessity demand that any public utility owned by the municipal corporation should be sold, it may at any subsequent meeting by a vote of two-thirds of all its members order the proposition of selling the public utility to be submitted to the qualified voters of the municipal corporation at an election held for that purpose.

(Enacted by Stats. 1951, Ch. 764.)



10053

The ordinance calling the special election shall recite the object for which the election is to be held, the purpose for which the proceeds of the sale are proposed to be expended, the manner of holding the election, and the manner of voting for or against the sale of the public utility. In all particulars not recited in the ordinance the election shall be held as provided for by law for holding municipal elections in such municipality.

(Enacted by Stats. 1951, Ch. 764.)



10054

The ordinance shall be published once a day for at least 12 days in a newspaper published at least six days a week in the municipality or at least once a week for two weeks in a newspaper published less than six days a week in the municipality. The insertion each week for two succeeding weeks is a sufficient publication in a newspaper published less than six days a week. The first publication of the ordinance shall be at least two weeks prior to the date mentioned in the ordinance for holding the election. In municipalities where no such newspaper is published the ordinance shall be posted in three public places therein for two succeeding weeks next before the day fixed for the election.

(Enacted by Stats. 1951, Ch. 764.)



10055

The votes of two-thirds of all voters voting at the election are necessary to authorize the sale of the public utility described in the ordinance calling the election.

(Enacted by Stats. 1951, Ch. 764.)



10056

The resolution and ordinance may provide for the sale of more than one public utility, but in such case the question of selling each public utility shall be separately stated in the ordinance and upon the election ballots.

(Enacted by Stats. 1951, Ch. 764.)



10057

If the vote cast at the election is in favor of the sale of the public utility mentioned in the ordinance calling for the election, the legislative body of the municipal corporation shall immediately proceed to sell the public utility, and shall fix a date on which bids for the sale of the public utility will be received and the manner of filing bids. The legislative body shall cause notice of the sale to be published for at least two weeks next before the day fixed for receiving bids in the manner provided in Section 10054 for publication of the ordinance calling for the election. If no newspaper is published in the municipality, the notice shall be posted in three public places therein for two succeeding weeks next before the date fixed for receiving bids.

(Enacted by Stats. 1951, Ch. 764.)



10058

At the date fixed for receiving bids the legislative body of the municipal corporation shall open and examine all bids received and may sell the public utility to the highest and best bidder therefor. If the bids received, in the opinion of the legislative body are inadequate or disproportionate to the value of the public utility the legislative body may reject all bids and may proceed to give new notice of the sale of the public utility in the manner provided in Section 10057.

(Enacted by Stats. 1951, Ch. 764.)



10059

When a bid is accepted by the legislative body of the municipal corporation, the legislative body may by resolution authorize its mayor, or president of its board of trustees, or other chief executive officer, and its clerk to execute, acknowledge, and deliver on behalf of the municipal corporation, in its name and under its corporate seal, a deed conveying the public utility to the successful bidder upon receiving from him in cash the full amount of the bid and the promise of the bidder to continue to operate the public utility. The deed shall operate to convey to the successful bidder all of the municipality s right, title, interest, and estate in and to the public utility described in the deed.

(Enacted by Stats. 1951, Ch. 764.)



10060

The proceeds of the sale of the public utility shall be placed in the municipal treasury and shall be applied exclusively for the purposes and objects mentioned in the ordinance calling the election for the sale of the public utility.

(Enacted by Stats. 1951, Ch. 764.)



10061

(a) Notwithstanding Article 1 (commencing with Section 10001) and this article, a municipal corporation, by following the provisions of this section, may lease, sell or transfer all or part of a public utility owned and operated by it for furnishing water service. As used in this section, municipal corporation, means a city or a city and county.

(b) Any municipal corporation owning and operating a public utility for furnishing water service, a part of which or all of which public utility is operated and used for furnishing water service outside the boundaries of the municipal corporation, may lease, sell or transfer, for just compensation all or any part of the portion of the public utility located outside the boundaries of the municipal corporation to any other municipal corporation, public agency or public utility water corporation upon the terms and conditions agreed upon by the selling municipal corporation if, by resolution adopted by a majority of its legislative body, it has determined that the public utility, or portion thereof, is not necessary for supplying water to its own inhabitants and if the acquiring entity by resolution adopted by a majority of the members of its legislative body or board of directors has concurred in the lease, sale, or transfer and the terms and conditions thereof and if the acquiring entity will be bound to render water service to the persons formerly served through the system being sold on terms and conditions which are just and reasonable and which do not unreasonably discriminate against the customers of the acquired entity.

(c) Any municipal corporation owning and operating a public utility for furnishing water service may sell or transfer, for just compensation, all or any part of the public utility located inside its municipal boundaries to any other municipal corporation, public agency, or public utility water corporation upon the terms and conditions agreed upon by the selling municipal corporation, if the sale or transfer is approved as follows:

(1) The municipal corporation, by resolution adopted by a majority of its legislative body, has determined that the public utility, or portion thereof, is not necessary for supplying water to its own inhabitants, or that its inhabitants will be provided with equal or better service by the acquiring entity on terms that are just and reasonable and do not discriminate against the customers of the acquired entity; and orders the issue submitted to the qualified voters of the municipality at a special or general election held for that purpose.

(2) The acquiring entity by resolution adopted by a majority of its legislative body or board of directors has concurred in the sale or transfer and in the terms and conditions thereof.

(3) The sale or transfer is approved by a majority of all voters voting on the issue in the election held for that purpose.

(4) The municipal corporation, public agency, or public utility water corporation proposing to acquire a municipal corporation public utility for furnishing water service shall disclose to the customers of the public water system to be acquired, not less than 30 days prior to the date of election for formal approval of the acquisition, a written statement which includes all of the following:

(A) A summary of the price and terms of the proposed acquisition.

(B) A comparison of the applicable water charges before and after the proposed acquisition.

(C) The estimated savings to be achieved or additional costs expected to result, or both, from the proposed acquisition.

(d) Subject to subdivision (e), a municipal corporation may lease a public utility furnishing water service by a resolution adopted by a majority of its legislative body and without lease term or other restrictions stated in any other provision of law.

(e) A municipal corporation acting pursuant to subdivision (c) shall specify the manner of soliciting and filing, and the method of evaluating, proposals for the acquisition of the public utility. Upon receipt and staff evaluation of a proposal or proposals the municipal corporation, if it determines that the proposal or proposals are responsive, shall schedule a public hearing, and notice thereof shall be published in accordance with Section 6066 of the Government Code. At the hearing, the municipal corporation shall examine proposals received and staff recommendations, and without lease term or other restrictions, may lease, sell, or transfer, for just compensation, the public utility to the entity that the municipal corporation finds best qualified to continue to provide equal or better service to the customers of the system. If the resolution proposes a sale, the resolution shall place the question on the ballot at the next regularly scheduled election or at a special election called for that purpose. The municipal corporation may, in its sole discretion, reject all proposals.

(f) Any agreement entered into before September 17, 1965, between municipal corporations for the lease, sale or transfer of all or any part of a public utility owned and operated by one of the municipal corporations and furnishing water service to the inhabitants of the municipal corporation to which the lease, sale or transfer is made is hereby validated.

(Amended by Stats. 1997, Ch. 675, Sec. 2. Effective January 1, 1998.)






ARTICLE 3. Rights of Way

10101

There is granted to every municipal corporation of the State the right to construct, operate, and maintain water and gas pipes, mains and conduits, electric light and power lines, telephone and telegraph lines, sewers and sewer mains, all with the necessary appurtenances, across, along, in, under, over, or upon any road, street, alley, avenue, or highway, and across, under, or over any railway, canal, ditch, or flume which the route of such works intersects, crosses, or runs along, in such manner as to afford security for life and property.

(Enacted by Stats. 1951, Ch. 764.)



10102

A municipal corporation exercising its rights under this article shall restore the road, street, alley, avenue, highway, canal, ditch, or flume so used to its former state of usefulness as nearly as may be, and shall locate its use so as to interfere as little as possible with other existing uses of a road, street, alley, avenue, highway, canal, ditch, or flume.

(Enacted by Stats. 1951, Ch. 764.)



10103

Before any municipal corporation uses any street, alley, avenue, or highway within any other municipal corporation, it shall request the municipal corporation in which the street, alley, avenue, or highway is situated to agree with it upon the location of the use and the terms and conditions to which the use shall be subject.

(Enacted by Stats. 1951, Ch. 764.)



10104

If the two municipal corporations are unable to agree on the terms and conditions and location of a use within three months after a proposal to do so, the municipal corporation proposing to use a street, alley, avenue, or highway may bring an action in the superior court of the county in which the street, alley, avenue, or highway is situated against the other municipal corporation to have the terms and conditions and location determined. The superior court may determine and adjudicate the terms and conditions to which the use of the street, avenue, alley, or highway shall be subject, and the location thereof, and upon the making of the final judgment the municipal corporation desiring to do so may enter and use the street, alley, avenue, or highway upon the terms and conditions and at the location specified in the judgment.

(Enacted by Stats. 1951, Ch. 764.)



10105

A grant of authority from or agreement with another municipality is not necessary in any case where the street, alley, avenue, or highway, or portion thereof, proposed to be used is a necessary or convenient part of the route of the proposed works and at the time construction was commenced or the plans adopted was located in unincorporated territory. This section is not applicable if the street, alley, avenue, or highway, or portion thereof, was located in incorporated territory prior to May 5, 1933.

(Enacted by Stats. 1951, Ch. 764.)



10106

This article does not authorize the construction of any sanitary sewer within the territorial limits of any other municipality if the method of disposition of sewage therefrom is by discharging it in the Pacific Ocean within one mile of the territorial limits of the other municipality or in any manner that may create a public nuisance.

(Enacted by Stats. 1951, Ch. 764.)



10107

Nothing in this article limits in any respect the jurisdiction, powers, and duties vested by law in the Public Utilities Commission or, with respect to state highways, in the Department of Transportation. In the event of any conflict of jurisdiction, that of the Public Utilities Commission or the Department of Transportation, as the case may be, shall prevail.

(Amended by Stats. 1980, Ch. 725, Sec. 3.)






ARTICLE 4. Rights in Public Lands and Waters

10151

There is granted to every municipal corporation of the State the right of way for the location, construction, and maintenance of water works and works for the generation and distribution of electrical power, and for every necessary adjunct thereto, over any swamp, overflowed, or other public lands of the State not otherwise disposed of or in use, not in any case exceeding in length or width that which is necessary for the construction of the works or adjuncts, or for the protection thereof, and not in any case exceeding 100 feet in width along each side of the marginal limits of the works or adjuncts.

(Enacted by Stats. 1951, Ch. 764.)



10152

There is granted to every municipal corporation of the State the right to take from any of the lands belonging to the State adjacent to the works of such corporation, all materials, such as wood, stone, and earth, naturally appurtenant thereto, which are necessary and convenient for the original construction of the works and adjuncts.

(Enacted by Stats. 1951, Ch. 764.)



10153

There is granted to every municipal corporation of the State the right to take, in the manner provided by law, any waters belonging to the State, not otherwise disposed of, flowing or existing in any stream or lake intersected, crossed, or tapped by its water works, so far as is necessary to give such municipality and its inhabitants an ample supply of water for all municipal, domestic, irrigation, and manufacturing purposes.

(Enacted by Stats. 1951, Ch. 764.)



10154

If the route or location of any works or adjuncts is changed so as not to cover or cross the lands selected under this article, or the use of the land selected is abandoned, the selected lands revert, and the title thereto is reinvested in the State or its grantees free from all such uses.

(Enacted by Stats. 1951, Ch. 764.)



10155

When any selection of a right of way or land is made under this article by any municipal corporation, the legislative body thereof shall transmit to the State Lands Commission, State Controller, and recorder of the county in which the selected lands are situated, a verified plat of the lands selected, giving the extent thereof and the uses for which the lands are claimed or desired. If approved, the State Lands Commission shall so endorse the plat and issue to the corporation a permit to use the right of way and lands, unless on petition properly presented to a court of competent jurisdiction a review is had and such use prohibited.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 5. Permitted Use of Improvements

10201

This article is intended to provide a means of making the work and improvements herein mentioned useful and beneficial to the lands or property assessed to pay the costs and expenses of the construction thereof. The powers herein granted are supplemental to any other powers granted by law to any county or city, and this article does not repeal any other powers to use or utilize such work or improvements.

(Enacted by Stats. 1951, Ch. 764.)



10202

When any legislative body elects to proceed under this article, the provisions hereof only shall apply and the limitations herein shall be followed.

(Enacted by Stats. 1951, Ch. 764.)



10203

This article and all of its provisions shall be liberally construed to the end that the purposes hereof may be effective.

(Enacted by Stats. 1951, Ch. 764.)



10204

District, as used in this article, includes any district for which the legislative body of any county or city may make contracts.

(Enacted by Stats. 1951, Ch. 764.)



10205

Whenever, under any street improvement act under which public work or improvements may be installed or constructed and the costs and expenses assessed in whole or in part against the lands or property benefited, there have been installed or constructed within any city or within the unincorporated territory of any county any wells, pumps, dams, reservoirs, storage tanks, channels, tunnels, conduits, pipes, hydrants, meters, or other appurtenances for supplying or distributing a domestic water supply, or all or any combinations thereof, and whenever there have been installed or constructed within any city or within the unincorporated territory of any county any mains, services, pipes, fittings, valves, regulators, governors, meters, drips, drains, tanks, ditches, tunnels, conduits, channels, or other appurtenances for supplying or distributing a domestic or industrial gas supply, or all or any combinations thereof, and no provision has been made for the maintenance, operation, and use of the work or improvement constructed, and the city owns no plant or system which can conveniently furnish water or gas, or the county owns no plant or system which can conveniently furnish the water or gas, the legislative body of the city or county, as the case may be, may grant permission to furnish water or gas therefor to any district, public corporation, mutual company, public utility company, private company, or individual.

(Enacted by Stats. 1951, Ch. 764.)



10206

Before granting such permission the legislative body of the county or city shall find that the public interest, convenience, and necessity require that the work or improvement be used, that water or gas is necessary therefor, and that a certain, named, district, public corporation, mutual company, public utility company, private corporation, or individual can most conveniently furnish water or gas. Thereupon the county or city may grant to such district, public corporation, mutual company, public utility company, private corporation, or individual the right to attach his lines or system to the work or improvement, and to furnish water or gas through the work or improvement to all lands which were assessed to pay the costs and expenses of constructing the work or improvement.

(Enacted by Stats. 1951, Ch. 764.)



10207

The permission shall be signed by the mayor or other chief executive of the city or by the chairman of the board of supervisors of a county, and by the person or authorized officers of the permittee.

(Enacted by Stats. 1951, Ch. 764.)



10208

The permission shall state the time for which it is given, which shall not exceed two years, and describe the work or improvement for which it is given, and shall require the permittee to maintain the work or improvement during the term of the permission, and to make all necessary repairs thereto during such term, and to furnish gas or water, as the case may be, to all lands assessed to pay all or any part of the costs and expenses of the work or improvement.

(Enacted by Stats. 1951, Ch. 764.)



10209

If any extensions of or additional installations for the work or improvement are necessary in order to serve all of the lands required to be served, the permittee shall not be obligated to make such extensions or additional installations, but shall permit any owner of such land to make the extensions and installations under reasonable regulations to be fixed by the city engineer or county surveyor, to attach them to the work or improvement, and to receive gas or water therefrom.

(Enacted by Stats. 1951, Ch. 764.)



10210

The permission shall provide that the charge made by the permittee for gas or water shall not be greater than the charge therefor made by the permittee for such service elsewhere, and shall provide that the permittee shall pay a reasonable charge, to be determined by the legislative body granting the permission, for the use of the work or improvement. Such rental shall be paid to the treasurer of the county or city at least semiannually and placed in a special fund, which shall be used for the improvement or replacement of the work or improvement or any part thereof.

(Enacted by Stats. 1951, Ch. 764.)



10211

The permission granted under this article to a private corporation or individual, not a public utility, and the furnishing of gas or water thereunder shall not be construed as a holding out or undertaking of such corporation or individual to serve any and all persons or as constituting the corporation or individual a public utility or as being any evidence thereof.

(Enacted by Stats. 1951, Ch. 764.)



10212

The permission shall expressly reserve to the legislative body granting it the right to terminate it whenever the city or county can conveniently furnish gas or water. If so terminated, the county or city shall thereafter furnish such gas or water.

(Enacted by Stats. 1951, Ch. 764.)



10213

The permission shall provide that if any district or public corporation is formed or extended, and if the district or public corporation can conveniently serve the territory with gas or water, any permission granted to any public utility, private corporation, or individual may be terminated by the legislative body. If permission is so terminated, the legislative body may grant permission to use the work or improvement and furnish gas or water to such district or public corporation in the manner and under the limitations provided in this article.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 6. Injury to Property

10251

Any person who injures or destroys, through want of proper care, any necessary or useful facility or equipment of any municipal corporation is liable to the municipal corporation for all damages sustained thereby. The measure of damages to the facility or equipment injured or destroyed shall be the cost to repair or replace the property injured or destroyed including direct and allocated costs for labor, materials, supervision, supplies, tools, taxes, transportation, administrative and general expense and other indirect or overhead expenses, less credit, if any, for salvage. The specifying of the measure of damages for the facility or equipment shall not preclude the recovery of such other damages occasioned thereby as may be authorized by law.

(Added by Stats. 1976, Ch. 617.)






ARTICLE 7. Financing Provisions

10301

The Legislature finds and declares that financing the acquisition of privately owned facilities of an electrical or gas corporation by a municipal corporation not previously engaged in furnishing electricity or gas to customers on a regular and ongoing basis or by a redevelopment agency should be subject to the investigation and safeguards provided by this article in the public interest. The Legislature further finds and declares that the purpose of this article is to ensure that the power to acquire and operate these facilities is exercised in the wisest manner consistent with its grant and in the public interest.

(Added by Stats. 1988, Ch. 266, Sec. 1.)



10302

As used in this article:

(a) Electrical corporation means an electrical corporation as defined in Section 218.

(b) Gas corporation means a gas corporation as defined in Section 222.

(c) Redevelopment agency means a redevelopment agency as defined in Section 34102 of the Health and Safety Code.

(Added by Stats. 1988, Ch. 266, Sec. 1.)



10303

The use of certificates of participation by a municipal corporation not previously engaged in furnishing electricity or gas to customers on a regular and ongoing basis, or the use of any evidence of indebtedness, including, but not limited to, certificates of participation, by a redevelopment agency, for the acquisition of all, or any portion, of the facilities of an electrical or gas corporation for the purpose of furnishing electricity or gas to customers is subject to an election held pursuant to Article 3 (commencing with Section 54380) of Chapter 6 of Part 1 of Division 2 of Title 5 of the Government Code, except that, in the case of any acquisition by a redevelopment agency, the term qualified voters, as used in Section 54380 of the Government Code, means those persons who would be served by the facilities proposed to be acquired.

(Added by Stats. 1988, Ch. 266, Sec. 1.)












DIVISION 6. MUNICIPAL UTILITY DISTRICT ACT

CHAPTER 1. General Provisions

ARTICLE 1. Definitions

11501

This division may be cited as the Municipal Utility District Act.

(Enacted by Stats. 1951, Ch. 764.)



11502

Unless the context otherwise requires, the provisions of this article govern the construction of this division.

(Enacted by Stats. 1951, Ch. 764.)



11503

District means a municipal utility district formed under this division or under Chapter 218 of the Statutes of 1921, as originally enacted or subsequently amended; special district means a special district for sewage disposal or solid waste resource recovery purposes created under this division or under Chapter 218 of the Statutes of 1921, as originally enacted or subsequently amended; and board means the board of directors of a district.

(Amended by Stats. 1977, Ch. 128.)



11504

Public agency includes a city, county water district, county sanitation district, or sanitary district.

(Enacted by Stats. 1951, Ch. 764.)



11505

Voter means any elector who is registered under the Elections Code.

(Enacted by Stats. 1951, Ch. 764.)



11506

Sewage disposal means the acquisition, construction, enlargement, operation, and maintenance of intercepting sewers, sewage treatment works, pumping plants, outfall sewers, and appurtenances.

(Enacted by Stats. 1951, Ch. 764.)



11507

Percent of the total vote cast, when used with reference to the requirements of any petition or nomination paper, means percent of the total vote cast, exclusive of vote by mail ballots, within the proposed district, district, proposed special district, special district, or territory proposed to be annexed to a district, as the case may be at the last statewide general election.

(Amended by Stats. 2011, Ch. 118, Sec. 4. Effective January 1, 2012.)



11508

Solid Waste Resource Recovery means the acquisition, construction, enlargement, operation, and maintenance of facilities for the purpose of collecting, reducing, separating, recovering, converting, and recycling solid waste, and for the purpose of disposing of solid waste residues.

(Added by Stats. 1977, Ch. 128.)



11509

Electricity district means a municipal utility district formed under this division that furnishes electricity to more than 100,000 customers.

(Added by Stats. 1986, Ch. 1396, Sec. 2.)






ARTICLE 2. General Provisions

11531

A municipal utility district may be created as provided in this division and when so created may exercise the powers herein granted.

(Enacted by Stats. 1951, Ch. 764.)



11532

All persons who, at the time this division goes into effect, hold offices under Chapter 218 of the Statutes of 1921, as originally enacted or subsequently amended, continue to hold them according to their former tenure.

(Enacted by Stats. 1951, Ch. 764.)



11533

Except as otherwise provided in this division elections shall be held and conducted and the result ascertained, determined, and declared in all respects as nearly as practicable in conformity with the general election laws of the State.

(Enacted by Stats. 1951, Ch. 764.)



11534

Except as otherwise provided in this division all ordinances, summaries of ordinances, and notices that are required to be published shall be published once a week for two successive weeks (two publications) in a newspaper of general circulation published within the district.

(Amended by Stats. 2004, Ch. 118, Sec. 25. Effective January 1, 2005.)



11535

Whenever in this division publication in a newspaper of general circulation published within the district is required, and there is no such newspaper, then the publication may be made in a newspaper of general circulation published in any county where the district is situated.

(Enacted by Stats. 1951, Ch. 764.)



11536

Whenever the signature of any officer or employee of a district or of any member of the Retirement Board or of any officer or employee of the Retirement System is authorized or required under the provisions of this division, except in the single instance provided in Section 13244, the signature may be made by the use of a plate bearing facsimiles of such signatures.

(Enacted by Stats. 1951, Ch. 764.)









CHAPTER 2. Formation of Districts

ARTICLE 1. General Provisions

11561

Any public agency together with unincorporated territory, or two or more public agencies, with or without unincorporated territory, may organize and incorporate as a municipal utility district. Public agencies and unincorporated territory included within a district may be in the same or separate counties and need not be contiguous. No public agency shall be divided in the formation of a district.

(Enacted by Stats. 1951, Ch. 764.)



11562

A request for the formation of a district may be made by resolution or by petition as set out in this chapter.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 2. Request by Resolution

11581

Legislative bodies of half or more of the public agencies proposed to be included in the proposed district may pass resolutions declaring that in their opinion public interest or necessity demands the creation and maintenance of a municipal utility district to be known as the (giving the name) municipal utility district.

(Enacted by Stats. 1951, Ch. 764.)



11582

The resolutions may state the kind of utility proposed to be first acquired, but failure to acquire such utility shall not affect the validity of the district. They shall describe the exterior boundaries of the proposed district, except that if it is intended to organize the district of public agencies only, a statement of the names of such public agencies is a sufficient and legal description of the district.

(Enacted by Stats. 1951, Ch. 764.)



11583

Certified copies of the resolutions shall be presented to the board of supervisors of the county containing the largest number of voters within the proposed district, requesting that board of supervisors to call an election without delay for determining whether the district will be created.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 3. Request by Petition

11611

Instead of resolutions, a petition may be presented to the board of supervisors of the county containing the largest number of voters within the proposed district, signed by voters within the proposed district equal in number to at least 10 percent of the total vote cast.

(Enacted by Stats. 1951, Ch. 764.)



11612

The petition shall contain substantially the same declarations and statements required to be contained in the resolutions presented to a board of supervisors under this chapter, and declare that, in the opinion of the petitioners, public interest or necessity demands the creation and maintenance of a municipal utility district.

(Enacted by Stats. 1951, Ch. 764.)



11613

The petition may be on separate papers, but each paper shall contain the affidavit of the person who circulated it certifying that each name signed thereto is the true signature of the person whose name it purports to be.

(Enacted by Stats. 1951, Ch. 764.)



11614

The clerk of the board of supervisors of the county in which the petition is presented shall compare the signatures to the petition with the affidavits of registration and certify to their sufficiency or insufficiency.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 4. Election

11641

Upon receipt of certified copies of the resolutions or of a sufficient petition, the board of supervisors to whom they are presented shall call an election within the proposed district without delay, to be held on the next established election date not less than 74 days after the date of the order calling the election, for the purpose of determining whether the proposed district will be created and established, and for the purpose of electing the first board of directors therefor in case the district is created.

(Amended by Stats. 1973, Ch. 1146.)



11642

Before calling the election the board of supervisors shall divide the proposed district into five wards, the boundaries of which shall be so drawn that each shall contain approximately an equal number of voters, as nearly as may be. The public agencies and any other territory included in the proposed district may be divided for the purpose of establishing ward boundaries.

(Enacted by Stats. 1951, Ch. 764.)



11643

Upon establishing the wards, the board of supervisors shall publish notice of the election within the proposed district.

(Enacted by Stats. 1951, Ch. 764.)



11643.1

Within five days after the district formation election has been called, the legislative body which has called the election shall transmit, by registered mail, a written notification of the election call to the executive officer of the local agency formation commission of the county or principal county in which the territory or major portion of the territory of the proposed district is located. Such written notice shall include the name and a description of the proposed district, and may be in the form of a certified copy of the resolution adopted by the legislative body calling the district formation election.

The executive officer, within five days after being notified that a district formation election has been called, shall submit to the commission, for its approval or modification, an impartial analysis of the proposed district formation.

The impartial analysis shall not exceed 500 words in length and shall include a specific description of the boundaries of the district proposed to be formed.

The local agency formation commission, within five days after the receipt of the executive officer s analysis, shall approve or modify the analysis and submit it to the officials in charge of conducting the district formation election.

(Added by Stats. 1970, Ch. 736.)



11643.2

The board of supervisors or any member or members of the board authorized by the board, or any individual voter or bona fide association of citizens entitled to vote on the district formation proposition, or any combination of such voters and associations of citizens, may file a written argument for or a written argument against the proposed district formation.

Arguments shall not exceed 300 words in length and shall be filed with the officials in charge of conducting the election not less than 54 days prior to the date of the district formation election.

(Added by Stats. 1970, Ch. 736.)



11643.3

If more than one argument for or more than one argument against the proposed district formation is filed with the election officials within the time prescribed, such election officials shall select one of the arguments for printing and distribution to the voters.

In selecting the arguments, the election officials shall give preference and priority in the order named to the arguments of the following:

(a) The board of supervisors or any member or members of the board authorized by the board.

(b) Individual voters or bona fide associations of citizens or a combination of such voters and associations.

(Added by Stats. 1970, Ch. 736.)



11643.4

The officials in charge of conducting the election shall cause a ballot pamphlet concerning the district formation proposition to be voted on to be printed and mailed to each voter entitled to vote on the district formation question.

The ballot pamphlet shall contain the following in the order prescribed:

(a) The complete text of the proposition.

(b) The impartial analysis of the proposition prepared by the local agency formation commission.

(c) The argument for the proposed district formation.

(d) The argument against the proposed district formation.

The election officials shall mail a ballot pamphlet to each voter entitled to vote in the district formation election at least 10 days prior to the date of the election. The ballot pamphlet is official matter within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 180. Effective January 1, 1995.)



11644

The notice shall state the name of the proposed district, and describe the boundaries thereof and the boundaries of the wards provided for the purpose of electing directors.

(Enacted by Stats. 1951, Ch. 764.)



11645

The ballot for the election shall contain such instructions as are required by law to be printed thereon and in addition thereto the following:

Shall the (giving name thereof) municipal utility district be created and established?

YES

NO

(Enacted by Stats. 1951, Ch. 764.)



11646

The ballots shall also contain the names of the persons nominated in each ward to serve as a member of the board from such ward, showing separately each ward and its nominees.

(Enacted by Stats. 1951, Ch. 764.)



11647

Any person may be nominated for the office of director upon written petition of at least 50 voters of the ward in which such person resides.

(Enacted by Stats. 1951, Ch. 764.)



11648

Candidates for the office of director shall be voted upon at large, and every voter in the proposed district may vote for all of the directors to be elected.

(Enacted by Stats. 1951, Ch. 764.)



11649

No person shall be entitled to vote at the election unless he is a voter of the territory included in the proposed district.

(Enacted by Stats. 1951, Ch. 764.)



11650

The election may be held on the same day as any other state, county, or city election, and be consolidated therewith.

(Enacted by Stats. 1951, Ch. 764.)



11651

The board of supervisors which called the election shall meet on Monday next succeeding the day of the election and canvass the votes cast thereat.

(Enacted by Stats. 1951, Ch. 764.)



11652

(a) The board of supervisors shall canvass, separately, the returns of each public agency and each parcel of unincorporated territory, if any.

(b) Subject to subdivision (c), the board of supervisors shall declare a district created and established of those public agencies and parcels of unincorporated territory in which a majority of those persons who voted did so in favor of the creation of the district. Those public agencies and parcels of unincorporated territory in which a majority of those persons voting did not vote in favor of the creation of the district shall be excluded from the district.

(c) A district may be created and established pursuant to subdivision (b) only if the number of registered voters in the approving public agencies and parcels of unincorporated territory is two-thirds or more of the total number of registered voters within the district as proposed to the voters.

(Amended by Stats. 2001, 2nd Ex. Sess., Ch. 18, Sec. 1. Effective August 8, 2002.)



11653

No person may serve as a director unless he is a resident and voter of the district as finally determined. Any vacancies on the board caused by the elimination of territory shall be filled by appointment by the remaining directors, in which case ward lines may be disregarded.

(Enacted by Stats. 1951, Ch. 764.)



11654

The board of supervisors shall also canvass the returns of the election with respect to the persons voted for as directors, and shall declare the persons receiving the highest number of votes, for each ward, respectively, to be duly elected as directors of the district, if they are residents and voters thereof as finally determined.

(Enacted by Stats. 1951, Ch. 764.)



11655

The board of supervisors calling the election shall make all provision for the holding thereof throughout the entire district as proposed, and shall pay the cost thereof.

(Enacted by Stats. 1951, Ch. 764.)



11656

If a special election is held exclusively on the proposition of organizing a district, the expenditure therefor shall be reimbursed to the county which called the election by means of a tax on all the taxable property within the public agencies and unincorporated territory which was proposed to be included in the district, and this tax shall be added to the next county tax bills by the proper officials of the counties involved, respectively.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 5. Establishment of the District

11681

The board of supervisors shall cause a certified copy of the order declaring the result of the election to be filed in the Office of the Secretary of State, from and after which the establishment of the district shall be deemed complete.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 6. Contest of Incorporation

11701

No informality in any proceeding or in the conduct of any election, not substantially affecting adversely the legal rights of any citizen, shall be held to invalidate the incorporation of any district. Any proceedings wherein the validity of incorporation is denied shall be commenced within three months from the date of filing the order declaring the result of the election with the Secretary of State, otherwise the incorporation and the legal existence of the district shall be held to be valid and in every respect legal and incontestable.

(Enacted by Stats. 1951, Ch. 764.)









CHAPTER 3. Internal Organization of Districts

ARTICLE 1. Government

11801

The government of every district is vested in a board of five directors, one from each ward, together with the other officers mentioned in this division. The directors shall be residents and voters of the respective wards from which they are nominated.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 2. Election of Directors

11821

The first directors are elected at the formation election as provided in Chapter 2. All elections of directors subsequent to the first shall be held at the same time as the general election in the manner provided in this article.

(Enacted by Stats. 1951, Ch. 764.)



11822

Notice of election shall be published and no other notice of such election need be given.

(Enacted by Stats. 1951, Ch. 764.)



11823

The board shall by resolution or ordinance fix the boundaries of the wards for the purpose of electing directors therefrom. The board of directors shall, by resolution, adjust the boundaries of any wards pursuant to Chapter 8 (commencing with Section 22000) of Division 21 of the Elections Code.

(Amended by Stats. 1998, Ch. 435, Sec. 3. Effective January 1, 1999.)



11824

The notice of election shall refer to the wards established by the board.

(Enacted by Stats. 1951, Ch. 764.)



11825

Not more than 113 days prior to the election, upon request, the county elections official of the principal county containing the majority of the population of the ward from which the candidate is seeking election shall issue nomination papers and all other forms required for nomination to the office of director.

(Amended by Stats. 2002, Ch. 221, Sec. 84. Effective January 1, 2003.)



11827

Nomination papers may be circulated throughout the district.

(Enacted by Stats. 1951, Ch. 764.)



11828

(a) Except as otherwise provided in this division, the provisions of the Elections Code prescribed for independent nominations shall substantially govern the manner of appointment of circulators, the form of nomination papers and other forms, the securing of signatures, the filing of the candidate s declaration of candidacy, and all other things necessary to get the name of the candidate upon the ballot. At the time of issuance of nomination papers, the county elections official shall cause to be entered on the first page of each section of the nomination papers the name of the candidate and the office for which he or she is a candidate. The county elections official shall imprint a stamp on the first page of each section of the nomination papers which reads Official Filing Form, and shall affix his or her signature. The county elections official shall keep a list containing the name and address of each candidate, the office for which he or she is a candidate, and the date on which the nomination papers were issued, which list shall be a public record.

(b) Circulators may obtain signatures to the nomination paper of any candidate at any time not more than 113 days nor less than 88 days prior to the election. Each section of the nomination papers shall bear the name of a county and only qualified voters of that county shall sign the section. Nomination papers shall be signed either by 1 percent or by 10 of the registered voters from within the district, whichever is the lesser number, but in no event by more than 20 registered voters from within the district. Nomination papers shall be filed with the county elections official of the principal county containing the majority of the population of the ward from which the candidate is seeking election not more than 113 nor less than 88 days before the date of the election and shall be examined by the county elections official. If nomination papers for an incumbent director are not filed by 5 p.m. on the 88th day before the election, the voters shall have until 5 p.m. on the 83rd day before the election to nominate candidates other than the incumbent for that office. As soon as possible under the circumstances, the county elections official shall determine the number of valid signatures. If there are less than 10 valid signatures, the county elections official shall notify the candidate of that fact, and shall accept additional valid signatures at any time prior to the close of the period for circulating nomination papers. Each candidate, at least 88 days prior to the election, shall file a sufficient candidate s declaration of candidacy with the county elections official with whom he or she filed the nomination papers. The county elections official shall certify the names of all candidates at least 76 days prior to the date of the election so that their names may be placed upon the ballot.

(Amended by Stats. 1994, Ch. 923, Sec. 181. Effective January 1, 1995.)



11829

The board shall in the notice, ordinance, or resolution calling an election consolidate it with the general election to be held at the same time in the respective counties in which the district is located and authorize the respective boards of supervisors to canvass the returns and certify the result of the canvass to the board. It shall be the duty of the board or boards of supervisors to so consolidate the election, canvass the returns, and cause the result thereof to be properly certified to the board of directors of the district. The election shall be held in all respects as if there were only one election, and only one ticket or ballot shall be used. When the county precinct boundaries do not coincide with the boundaries of the wards in the district, the board or boards of supervisors shall, for the purpose of the election only, reprecinct the territory in which the boundaries do not coincide, at least 30 days before the election.

(Amended by Stats. 1957, Ch. 863.)



11830

Candidates for the office of director shall be voted upon at large, and every voter in the district may vote for all of the directors to be elected.

(Enacted by Stats. 1951, Ch. 764.)



11831

Upon receipt of the returns of the canvass by the respective boards of supervisors the board shall meet and determine results of the election and declare the candidate or candidates elected.

(Enacted by Stats. 1951, Ch. 764.)



11832

The secretary of the district shall issue certificates of election, signed by him and duly authenticated, immediately following the determination of the result of the election by the board.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 2.5. Additional Directors

11850

(a) Notwithstanding any other provision of this chapter, in any district formed prior to January 1, 1974, and containing a population of 1,000,000 or more on that date, the number of directors on the district board shall be increased from five to seven as provided in this article.

(b) In any district to which subdivision (a) is applicable and in any district which has owned and operated an electric distribution system for at least eight years and which has a population of 250,000, or more, candidates for the office of director shall be elected by the voters of the ward each represents and shall not be voted upon at large. Nomination papers may be circulated only within the ward from which the candidate is to be elected, and shall be signed either by 1 percent of the voters within the ward or by 10 voters, whichever is the lesser number, but in no event by more than 20 voters within the ward. District circulators shall be residents of the ward in which they seek signatures and may obtain signatures only from registered voters residing within that ward.

(Amended by Stats. 1985, Ch. 985, Sec. 22.)



11851

In any district in which the number of directors is required to be increased from five to seven as provided in Section 11850, the board of directors in office on January 1, 1974, shall, by resolution or ordinance adopted within 90 days after such date, divide the territory of the district into seven wards, and fix the boundaries thereof. The boundaries shall be fixed such that the wards are as equal in number of registered voters as may be.

(Added by Stats. 1973, Ch. 337.)



11852

The two additional directors provided for by this article shall be nominated and elected in the manner and at the election called and conducted within the district for the election of district directors pursuant to Article 2 (commencing with Section 11821) of this chapter and held at the same time as the 1974 statewide general election.

(Added by Stats. 1973, Ch. 337.)



11852.5

(a) Notwithstanding any other provision of law, if, in a district subject to this article, by 5 p.m. on the 83rd day prior to the day fixed for the general election, no one or only one person has filed a declaration of candidacy for a particular ward, the county elections official shall submit a certificate of these facts to the district board and inform the board that it may, at a regular or special meeting held on or before the 76th day prior to the election, adopt one of the following courses of action:

(1) If only one person has filed a declaration of candidacy for a ward, appoint that person to the office.

(2) If no one has filed a declaration of candidacy for a ward, appoint a person to the office who would be qualified on the date the election would have been held.

(3) If either no one or only one person has filed a declaration of candidacy for a ward, hold the election.

(b) If the board makes an appointment pursuant to subdivision (a), the elections official shall not accept for filing any statement of write-in candidacy that is submitted after the appointment is made. The person appointed, if any, shall qualify and take office and serve exactly as if elected at an election for the office.

(c) If by the 76th day prior to the day fixed for the election, the district board has not appointed the sole candidate to the office pursuant to paragraph (1) of subdivision (a) or has not adopted a process to appoint, or appointed, a qualified person to the office pursuant to paragraph (2) of subdivision (a), the election shall be held.

(d) A district board may adopt a process to appoint a qualified person to the office pursuant to paragraph (2) of subdivision (a). Upon adoption of this process, the district board shall appoint a qualified person to office no later than the day fixed for the election.

(e) This section shall apply to all elections held in any district subject to this article that takes place on or after January 1, 2014.

(Added by Stats. 2013, Ch. 108, Sec. 1. Effective January 1, 2014.)



11853

The two additional directors elected pursuant to this article shall take office immediately upon the issuance of the certificates of election by the secretary of the district. Thereafter, directors elected pursuant to the additional seats created by this article shall take office on the first day of January next following their election.

(Amended by Stats. 1985, Ch. 985, Sec. 23.)



11854

The term of office of the additional directors elected pursuant to this article shall be four years and until their successors are elected and qualified.

(Added by Stats. 1973, Ch. 337.)



11855

Nothing in this article shall effect the term of office of district directors in office on the effective date of this section.

(Added by Stats. 1973, Ch. 337.)






ARTICLE 2.7. Sacramento Municipal Utility District

11857

Notwithstanding any other provision of this chapter, in the Sacramento Municipal Utility District, the number of directors on the district board shall be increased from five to seven as provided in this article.

(Added by Stats. 1992, Ch. 845, Sec. 1. Effective January 1, 1993.)



11857.1

To effectuate the increase as provided in Section 11857, the board of directors in office on January 1, 1994, shall, by resolution or ordinance adopted within 90 days after that date, divide the territory of the district into seven wards, and fix the boundaries thereof. The boundaries shall be fixed so that the wards are as equal in population as may be.

(Amended by Stats. 1994, Ch. 59, Sec. 1. Effective January 1, 1995.)



11857.2

The two additional directors provided for by this article shall be nominated and elected in the manner and at the election called and conducted within the district for the election of district directors pursuant to Article 2 (commencing with Section 11821) of this chapter and held at the same time as the 1994 statewide general election.

(Added by Stats. 1992, Ch. 845, Sec. 1. Effective January 1, 1993.)



11857.3

The two additional directors elected pursuant to this article shall take office immediately upon the issuance of the certificates of election by the secretary of the district. Thereafter, directors elected pursuant to the additional seats created by this article shall take office on the first day of January next following their election.

(Added by Stats. 1992, Ch. 845, Sec. 1. Effective January 1, 1993.)



11857.4

The term of office of the additional directors elected pursuant to this article shall be four years and until their successors are elected and qualified.

(Added by Stats. 1992, Ch. 845, Sec. 1. Effective January 1, 1993.)



11857.5

Nothing in this article shall affect the term of office of district directors in office on the effective date of this section.

(Added by Stats. 1992, Ch. 845, Sec. 1. Effective January 1, 1993.)






ARTICLE 3. Terms of Office of Directors

11861

The directors elected at the formation election shall hold their respective offices only until the first day of January next following the next general election and until their successors are elected and qualified.

(Amended by Stats. 1985, Ch. 985, Sec. 24.)



11862

Of the directors elected at the first election following the formation election, those three elected by the highest vote shall hold office for four years, and the other two for two years, and until their successors are elected and qualified. Thereafter, at each biennial general election, a number of directors corresponding to the number whose terms of office expire shall be elected for the term of four years.

(Enacted by Stats. 1951, Ch. 764.)



11863

Directors elected at the formation election shall enter upon their official duties immediately upon the filing of the order declaring the result of the election with the Secretary of State, after qualifying according to law. The terms of directors elected after the formation election shall commence on the first day of January next following their election.

(Amended by Stats. 1985, Ch. 985, Sec. 25.)



11865

Vacancies on the board shall be filled as provided in this section:

(a) The remaining board members may fill the vacancy by appointment until the next district general election that is scheduled 90 or more days after the effective date of the vacancy. The appointment shall be made within a period of 60 days immediately subsequent to the effective date of such vacancy. A notice of such vacancy shall be posted in three or more conspicuous places in the district at least 15 days before the appointment is made.

In lieu of making an appointment, the remaining members of the board may within 60 days of the vacancy call a special election to fill the vacancy. The person elected at such special election shall hold office for the remainder of the term in which the vacancy occurred.

(b) If the vacancy is not filled by appointment as provided in subdivision (a), or if the board has not called for an election within 60 days of the vacancy, the board of supervisors of the county representing the larger portion of the district area in which the election to fill the vacancy will be held may fill the vacancy by appointment within 90 days of the effective date of the vacancy or may order the district to call a special election to fill the vacancy.

(c) If within 90 days of the effective date of the vacancy, the remaining members of the board or the appropriate board of supervisors have not filled the vacancy by appointment and no election has been called for, the district shall call a special election to fill the vacancy.

(d) A person elected at an election to fill a position to which an appointment was made pursuant to this section shall take office immediately upon issuance of the certificate of election by the secretary of the district, after qualifying according to law, and shall hold office for the remainder of the term in which the vacancy occurs.

(Repealed and added by Stats. 1978, Ch. 573.)






ARTICLE 4. Powers and Duties of Directors

11881

The oath of office of directors shall be taken, subscribed, and filed with the secretary of the district at any time after the director has notice of his election or appointment but not later than 15 days after the commencement of his term of office. No other filing is required.

(Enacted by Stats. 1951, Ch. 764.)



11882

The board shall choose one of its members president, and another vice president, who shall be authorized to act for the president during his absence or disability, and shall provide for the time and place of holding its meetings, which shall be held at least once each month.

(Enacted by Stats. 1951, Ch. 764.)



11883

The board is the legislative body of the district and determines all questions of policy.

(Enacted by Stats. 1951, Ch. 764.)



11884

All matters and things necessary for the proper administration of the affairs of the district which are not provided for in this division shall be provided for by the board.

(Enacted by Stats. 1951, Ch. 764.)



11885

The board shall supervise and regulate every utility owned and operated by the district, including the fixing of rates, rentals, charges, and classifications, and the making and enforcement of rules, regulations, contracts, practices, and schedules, for or in connection with any service, product, or commodity owned or controlled by the district.

(Amended by Stats. 1965, Ch. 210.)



11886

The board shall by resolution determine and create such number and character of positions as are necessary properly to carry on the functions of the district and shall establish an appropriate salary, salary range, or wage for each position so created. The board may by resolution abolish any such position. Except as otherwise provided, appointments to such positions shall be made by the general manager in accordance with the civil service provisions applicable thereto.

(Enacted by Stats. 1951, Ch. 764.)



11886.1

The board of a district which has owned and operated an electric distribution system for at least eight years and has a population of 250,000 or more may delegate to the general manager the authority to take any or all of the actions provided for in Section 11886.

(Added by Stats. 1987, Ch. 692, Sec. 1.)



11887

The board of any district having 600 or more employees may appoint not to exceed 15 employees to positions requiring peculiar and exceptional qualifications, including those of a scientific, professional, or expert character or of special confidence.

(Enacted by Stats. 1951, Ch. 764.)



11887.1

The board of a district which has owned and operated an electric distribution system for at least eight years and has a population of 250,000 or more may, notwithstanding Section 11887, determine that additional positions requiring peculiar and exceptional qualifications, including, but not limited to, those of a scientific, professional, or expert character or of special confidence, or positions with significant managerial responsibility, shall be exempt from the district civil service if the total number of these exempt positions, including the exempt positions filled pursuant to Section 11887, does not exceed 5 percent of the total civil service positions of the district. However, the board may not determine any position to be exempt as long as that position is filled by an employee appointed pursuant to the district civil service.

(Amended by Stats. 2009, Ch. 127, Sec. 1. Effective January 1, 2010.)



11887.2

The board of a district which has owned and operated an electric distribution system for at least eight years and has a population of 250,000 or more may, notwithstanding any other provision of this division, appoint or remove only those officers or employees who are exempt from the district civil service and who either report directly to the board or report to another officer who reports directly to the board. All other officers and employees exempt from the district civil service shall be appointed by, and serve at the pleasure of, the general manager.

The board may contract for the services of any officer who reports directly to the board or who reports to an officer who reports directly to the board and may authorize the general manager to contract for the services of other officers and exempt employees. The term of these contracts may not exceed five years in duration.

(Added by Stats. 1987, Ch. 692, Sec. 3.)



11888

The board may from time to time contract for or employ any professional service required by the district or for the performance of work or services which cannot satisfactorily be performed under the civil service provisions of this division.

(Enacted by Stats. 1951, Ch. 764.)



11889

The board shall employ an expert who shall examine and report, at least annually, upon the system of accounts kept by the district.

(Enacted by Stats. 1951, Ch. 764.)



11890

The salaries or wages of all officers and employees of a district shall be paid periodically as the board may prescribe. At the expiration of the period fixed for the payment of salaries or wages a payroll shall be prepared, showing all persons employed during the preceding salary period and stating the amount of compensation to which each person is entitled. Payment of the salary or wages of each person specified in the payroll may be made after approval of the payroll by the board or the general manager in accordance with rules adopted by the board.

(Amended by Stats. 1985, Ch. 985, Sec. 26.)



11891

The board may provide by resolution, under such terms and conditions as it sees fit, for the payment of demands against the district without prior specific approval thereof by the board if the demand is for a purpose for which an expenditure has been previously approved by the board and in an amount not greater than the amount so authorized, and if the demand is approved by the general manager.

(Enacted by Stats. 1951, Ch. 764.)



11891.5

The board of any district which has owned and operated a water distribution system for at least 10 years and which maintains a system of accounting substantially in accordance with the Uniform System of Accounts for Water Utilities prescribed by the Public Utilities Commission may provide, by resolution, under the terms and conditions as it sees fit, for the payment, without prior specific approval by the board, of demands against the district which relate to obligations incurred for purposes and within the amounts specified for those purposes in a projection of the district s operations for a period of not longer than one year, if the demands are approved by the general manager. The projection shall be expressed in terms of the major groups of accounts in the uniform system of accounts and shall be incorporated in the resolution.

(Amended by Stats. 1987, Ch. 692, Sec. 4.)



11891.6

The board of a district which has owned and operated an electric distribution system for at least eight years and has a population of 250,000 or more which maintains a system of accounting substantially in accordance with the Uniform System of Accounts for Electrical Corporations prescribed by the Public Utilities Commission, or any other generally accepted accounting system, may provide, by resolution, under the terms and conditions as it sees fit, for the payment, without prior specific approval by the board, of demands against the district which relate to obligations incurred for purposes and within the amounts specified for those purposes in a projection of the district s operations for a period of not longer than one year, if the demands are approved by the general manager. The projection shall be expressed in terms of the major groups of accounts in the system of accounts and shall be incorporated in the resolution.

(Added by Stats. 1987, Ch. 692, Sec. 5.)



11892

To facilitate the business of the district, the board may provide for the creation and administration of revolving funds as the needs of the district may require. The aggregate amount of the revolving funds shall not exceed one hundred thousand dollars ($100,000). The revolving funds shall be disbursed in accordance with rules established by the board, and all payments from any revolving fund shall be reported to the board and vouchers filed therefor.

(Amended by Stats. 1981, Ch. 162, Sec. 1.)



11892.1

Notwithstanding Section 11892, the board of a district which has owned and operated an electric distribution system for at least eight years and has a population of 250,000 or more may, to facilitate the business of the district, provide for the creation and administration of revolving funds as the needs of the district may require. The aggregate amount of the revolving funds shall not exceed two hundred thousand dollars ($200,000). The revolving funds shall be disbursed in accordance with the rules adopted by the board, and all payments from any revolving fund shall be reported to the board and vouchers filed therefor.

(Added by Stats. 1987, Ch. 692, Sec. 6.)



11893

If a legal holiday falls on a Saturday, the board may provide by resolution that the Friday preceding is a holiday within the district for the purpose of closing its offices and excusing its employees from work.

(Added by Stats. 1968, Ch. 401.)



11894

The board may provide by resolution, if necessary to implement a memorandum of understanding adopted pursuant to Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code, that the Friday following the Thursday in November appointed as Thanksgiving Day is a holiday within the district for the purpose of closing its offices and excusing its employees from work.

(Added by Stats. 1981, Ch. 368, Sec. 1. Effective September 9, 1981.)



11895

A district may, by resolution adopted by a majority of the board, change its name. A certified copy of the resolution changing the name of the district shall be recorded in each county included in whole or in part within the district and shall be transmitted to the Treasurer.

(Amended by Stats. 1998, Ch. 829, Sec. 51. Effective January 1, 1999.)






ARTICLE 5. Meetings and Legislation

11907

A majority of the board constitutes a quorum for the transaction of business.

(Enacted by Stats. 1951, Ch. 764.)



11908

The board shall establish rules for its proceedings and may provide, by ordinance or resolution, that each member shall receive for each attendance at the meetings of the board, or for each day s service rendered as a director by request of the board, the sum of one hundred dollars ($100). No director shall receive any other compensation, nor receive pay for more than six days in any one calendar month. For purposes of this section, the determination of whether a director s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 22. Effective January 1, 2006.)



11908.1

(a) Notwithstanding Section 11908, a district with a board having seven directors may provide, by resolution or ordinance, that each director shall receive compensation in an amount not to exceed one hundred dollars ($100) per day for each day s attendance at public meetings of the board or for each day s service rendered as a director by request of the board, not exceeding a total of six days in any calendar month, or, in lieu of that compensation, a salary of not to exceed six hundred dollars ($600) per month subject to annual adjustments pursuant to subdivision (b), together with any expenses incurred in the performance of his or her duties required or authorized by the board. No resolution or ordinance establishing compensation pursuant to this subdivision shall provide for any automatic increase in that compensation.

(b) Any district which adopts salaries for directors pursuant to subdivision (a) may increase those salaries by not more than 5 percent for each calendar year following the operative date of the last adjustment, commencing with the calendar year following adoption of the salary or increase.

(c) Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 23. Effective January 1, 2006.)



11908.2

Notwithstanding Section 11908, the board of a district which has owned and operated an electric distribution system for at least eight years and has a population of 250,000 or more may provide, by ordinance or resolution, that each director shall receive compensation in an amount not to exceed one hundred dollars ($100) per day for each day s attendance at public meetings of the board or for each day s service rendered as a director by request of the board, not exceeding a total of 10 days in any calendar month, together with any expenses incurred in the performance of his or her duties required or authorized by the board. The board may, by resolution or ordinance, increase the compensation per day by not more than 5 percent for each calendar year following the operative date of the last adjustment, commencing with the 1988 calendar year. No resolution or ordinance establishing compensation pursuant to this subdivision shall provide for any automatic increase in that compensation. For purposes of this section, the determination of whether a director s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 24. Effective January 1, 2006.)



11909

The acts of the board shall be expressed by motion, resolution, or ordinance. No ordinance, resolution, or motion shall have any validity or effect unless passed by the affirmative votes of at least three directors of a five-ward district, or at least four directors of a seven-ward district.

(Amended by Stats. 1987, Ch. 692, Sec. 9.)



11910

(a) No ordinance shall be passed by the board within five days of the day of its introduction or at any time other than a regular or adjourned regular meeting. All ordinances or summaries of ordinances shall be published after passage.

(b) The publication of ordinances, as required by subdivision (a), may be satisfied by either of the following actions:

(1) Within 15 days after adoption of the ordinance or amendment to an ordinance, the board of directors shall publish a summary of the ordinance or amendment with the names of those directors voting for and against the ordinance or amendment and the secretary shall post in the office of the secretary of the board of directors a certified copy of the full text of the adopted ordinance or amendment along with the names of those directors voting for and against the ordinance or amendment.

(2) If the general manager determines that it is not feasible to prepare a fair and adequate summary of the adopted ordinance or amendment, and if the board of directors so orders, within 15 days after adoption of the ordinance or amendment to an ordinance, a display advertisement of at least one-quarter of a page shall be published. The advertisement shall indicate the general nature of, and provide information about, the proposed or adopted ordinance or amendment, including information sufficient to enable the public to obtain copies of the complete text of the ordinance or amendment, and the names of those directors voting for and against the ordinance or amendment.

(Amended by Stats. 2004, Ch. 118, Sec. 26. Effective January 1, 2005.)



11911

The enacting clause of all ordinances shall be as follows:

Be it enacted by the board of directors of ________ municipal utility district:

(Enacted by Stats. 1951, Ch. 764.)



11912

All ordinances shall be signed by the president of the board or the vice president, and attested by the secretary.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 6. Other Officers

11926

The board shall appoint and fix the salary of a general manager, who shall have full charge and control of the construction of the works of the district and of their maintenance and operation, and also of the administration of the business affairs of the district.

(Enacted by Stats. 1951, Ch. 764.)



11927

All other things being equal, the board shall appoint as general manager some person who has had experience in municipal engineering or in the construction or management of public utilities.

(Enacted by Stats. 1951, Ch. 764.)



11928

The general manager need not be a resident of this State at the time of his appointment.

(Enacted by Stats. 1951, Ch. 764.)



11929

The general manager shall hold office for an indefinite term and may be removed by the board only upon the adoption of a resolution by the affirmative vote of not less than three members of the board of a five-ward district, or four members of the board of a seven-ward district. Before the general manager may be removed, he shall, if he demands it, be given a written statement of the reasons alleged for his removal and he shall have the right to be publicly heard thereon at a meeting of the board prior to the final vote on the resolution providing for his removal, but pending and during such hearing the board may suspend him from office. The board may not reduce the salary of the general manager below the amount fixed at the time of his original appointment except upon the adoption of a resolution by a like vote and after a like opportunity to be heard. The action of the board in suspending or removing the general manager or reducing his salary, if approved by a majority of the membership of the board, is final.

(Amended by Stats. 1973, Ch. 337.)



11930

Notwithstanding this article, until such time as the district has operated, controlled, or used works or parts of works for providing the inhabitants and public agencies within the boundaries of the district with the utility services, or any of them, specified in this division, for a period of six months, the board may or may not appoint a general manager, who during such time holds office at the pleasure of the majority of the board.

(Enacted by Stats. 1951, Ch. 764.)



11931

The board may appoint an accountant, a secretary, a treasurer, and an attorney, who shall hold office during the pleasure of the board.

(Enacted by Stats. 1951, Ch. 764.)



11932

The attorney shall be admitted to practice law in the Supreme Court of the State, and shall have been actively engaged in the practice of his profession for not less than three years next preceding his appointment.

(Enacted by Stats. 1951, Ch. 764.)



11933

The board may also provide for assistants to any officer of the district who shall hold office at the pleasure of the board and may perform any and all acts that their principal may perform, when authorized so to do by the board.

(Enacted by Stats. 1951, Ch. 764.)



11934

The board may consolidate any of the district offices in one person.

(Enacted by Stats. 1951, Ch. 764.)



11935

The oath of office of all appointive officers of the district shall be taken, subscribed, and filed with the secretary of the district at any time after the officer has notice of his appointment but not later than 15 days after the commencement of his term of office. No other filing is required.

(Enacted by Stats. 1951, Ch. 764.)



11936

Each appointive officer shall give such bond and in such amount as the board may require.

(Enacted by Stats. 1951, Ch. 764.)



11937

The powers of the general manager are:

(a) To see that all ordinances of the district are enforced.

(b) To administer the civil service system of the district and, except as otherwise provided in this division, to appoint to the positions created by the board which are subject to the civil service provisions of this division, such employees as are necessary for the administration of the affairs of the district, and to remove such employees, in accordance with the provisions of the civil service system.

(c) To attend all meetings of the board and submit a general report of the affairs of the district.

(d) To keep the board advised as to the needs of the district.

(e) To prepare or cause to be prepared all plans and specifications for the construction of the works of the district.

(f) To devote his entire time to the business of the district.

(g) To perform such other and additional duties as the board may require.

(Enacted by Stats. 1951, Ch. 764.)



11938

The general manager shall within 90 days from the end of each fiscal year cause to be published a summary of the financial report showing the result of operations for the preceding fiscal year and the financial status of the district on the last day thereof. The publication shall be made in the manner provided in this division for the publication of ordinances and notices generally.

(Amended by Stats. 2009, Ch. 332, Sec. 79.1. Effective January 1, 2010.)



11939

The attorney shall take charge of all suits and other legal matters to which the district is a party or in which it is legally interested. He shall give his advice or opinion in writing whenever required by the board. He shall be the legal adviser of the general manager and other district officers and shall prepare and approve the forms of all ordinances, resolutions, contracts, bonds, and other legal documents connected with the business of the district. He shall perform such other and additional services as the board may require.

(Enacted by Stats. 1951, Ch. 764.)



11940

The accountant shall install and maintain a system of auditing and accounting which shall completely and at all times show the financial condition of the district and provide reasonable assurance that the financial transactions of the district were executed in accordance with the instructions of the board. The accountant shall prepare all instruments necessary for the payment of demands against the district in accordance with the instructions of the board. The accountant shall perform such other duties as the board may require.

(Amended by Stats. 1985, Ch. 985, Sec. 27.)



11941

The treasurer shall be the custodian of the funds of the district and shall make payments and execute instruments for the payment of demands against the district after determination by the accountant that the demands are authorized. The treasurer shall keep an account of all receipts and disbursements.

(Amended by Stats. 1985, Ch. 985, Sec. 28.)



11942

With the consent of the board, the treasurer may:

(a) Authorize the trust department of any state or national bank, or a trust company authorized to act as such, to receive as his agent deposits of any securities acquired by the district.

(b) Place and maintain for safekeeping as a trust deposit with the trust department of any state or national bank, or a trust company authorized to act as such, any securities owned by the district.

The bank or trust company selected shall have a total paid-in capital of at least one million dollars ($1,000,000). The treasurer shall take from the trust department or trust company a receipt for the securities, and neither the treasurer nor the district is responsible for the custody and safe return of the securities until they are withdrawn from the trust department or trust company by the treasurer. Any trust department or trust company to which securities are delivered, either as agent or depositary for the treasurer, shall make such disposition of the securities as the treasurer directs and is responsible only for strict compliance with written instructions given to it by the treasurer. All such securities are at all times subject to the order of the treasurer.

(Amended by Stats. 1961, Ch. 1129.)






ARTICLE 7. Initiative and Referendum

11950

The initiative and referendum provisions of Chapter 4 (commencing with Section 9300) of Division 9 of the Elections Code shall apply to every municipal utility district.

(Amended by Stats. 1994, Ch. 923, Sec. 182. Effective January 1, 1995.)









CHAPTER 4. Civil Service System

ARTICLE 1. Establishment

12051

The general manager shall adopt a civil service system for the selection, examination, employment, classification, advancement, suspension, and discharge of employees included in the district civil service.

(Enacted by Stats. 1951, Ch. 764.)



12052

The general manager shall adopt rules and regulations to carry out the purposes of the civil service provisions of this division and may from time to time amend existing rules. Except as otherwise provided herein such rules shall govern applications, examinations, eligibility, duration of eligible lists; certifications of eligibles; appointments; promotions; transfers; resignations; layoffs or reductions in force, both permanent and temporary, due to lack of work or funds, retrenchment, or completion of work; the filling of positions, temporary, seasonal, and permanent; classification; and such other matters as are not in conflict with the civil service provisions of this division.

(Enacted by Stats. 1951, Ch. 764.)



12053

The rules and regulations or any proposed amendments thereto shall be in writing and a copy thereof shall be posted in a conspicuous place in the office of the district and shall not become effective until 20 days after the posting thereof. The board may require that such rules and regulations or amendments thereof be submitted to it for approval prior to posting. Any person interested may within 10 days after such posting file written objections to such proposed rules or amendments, or any part thereof, with the general manager, in which event the rules or amendments shall not become effective until the general manager has given notice of a hearing and heard objections thereto and announced his decision on the objections.

(Enacted by Stats. 1951, Ch. 764.)



12054

The civil service provisions of this chapter do not apply to any district until such time as it has operated, controlled, or used works or parts of works for the providing of any of the utility services specified in this division. A civil service system may, however, be adopted at any time after the district commences to operate, control, or use works or parts of works for the providing of any of the utility services specified in this division, and such system shall be adopted within six months thereafter.

(Enacted by Stats. 1951, Ch. 764.)



12055

The district civil service includes every employee of the district except all of the following:

(a) Officers elected by the people.

(b) Officers, assistant officers, and other persons and employees appointed by the board of directors.

(c) Temporary construction employees.

(d) Part-time employees.

(e) The unfilled positions (not to exceed 15) requiring peculiar and exceptional qualifications, including those of a scientific, professional, or expert character or of special confidence, as may be exempted from district civil service upon the recommendation of the general manager approved by the board.

(f) Limited-term employees appointed for a period not to exceed two years. Limited-term appointments may be extended for an additional period not to exceed two years upon approval of the general manager.

(g) Employees occupying positions determined to be exempt from the district civil service pursuant to Section 11887.1.

(Amended by Stats. 1987, Ch. 692, Sec. 10.5.)






ARTICLE 2. Appointments

12101

All appointments under the civil service system shall be made for the good of the public service and solely on the basis of integrity, character, merit, fitness, and industry as established by appropriate competitive tests, without regard to partisan, political, social, or other considerations, and shall be made from lists of eligibles prepared by the general manager.

(Enacted by Stats. 1951, Ch. 764.)



12102

(a) When no list of eligibles is available for a position in the class requisitioned by the department or division head, the general manager may make a noncivil service appointment thereto for a period of not exceeding six months and only until a regular appointment can be made, but no person shall be compensated under a noncivil service appointment, or appointments, for a period exceeding six months in any fiscal or calendar year, and no office or employment may be filled by a noncivil service appointment for more than six months in the aggregate in one fiscal or calendar year.

(b) This section does not apply to a district which has owned or operated an electric distribution system for at least eight years and has a population of 250,000 or more.

(Amended by Stats. 1987, Ch. 692, Sec. 12.)



12102.1

When no list of eligibles is available for a position in the class requisitioned by the department or division head, the general manager of a district which has owned and operated an electric distribution system for at least eight years and has a population of 250,000 or more may make a noncivil service appointment thereto for a period of not exceeding 12 months and only until a regular appointment can be made.

(Added by Stats. 1987, Ch. 692, Sec. 13.)



12103

The general manager may make appointments to higher positions exclusively promotional by tests from lower ranks.

(Enacted by Stats. 1951, Ch. 764.)



12104

Every appointee to a permanent position shall be on probation for six months, except that the general manager may establish a probationary period for up to 12 months for professional, scientific, technical, administrative, management, or executive positions, or for positions requiring certification by the state pursuant to Chapter 9 (commencing with Section 13625) of Division 7 of the Water Code. The general manager may terminate the appointment during the probationary period. If the appointment is not then terminated it shall be permanent, subject to this division and the rules and regulations adopted pursuant to this division.

(Amended by Stats. 1980, Ch. 84, Sec. 1.)






ARTICLE 3. Blanketing-In

12131

The incumbents of permanent positions who have held such positions for a period of at least six months continuously next preceding the time that a civil service system is first adopted shall be continued in their positions as if appointed thereto after examination and certification from a list of eligibles, and shall be governed thereafter by this division and the rules and regulations adopted pursuant thereto but shall not be subject to the six months probation period.

(Enacted by Stats. 1951, Ch. 764.)



12132

Whenever any district acquires existing facilities from a publicly or privately owned public utility, whether by proceedings in eminent domain or otherwise, any or all of the officers or employees of such public utility whose duties pertained to the facilities acquired may be appointed to positions in the district s civil service system without examination and certification from a list of eligibles and shall be governed thereafter by this division and the rules and regulations adopted pursuant thereto but shall not be subject to the six months probation period.

(Enacted by Stats. 1951, Ch. 764.)



12133

If a civil service system is adopted for a district during the period of a leave of absence granted under Section 395.4 of the Military and Veterans Code or similar legislation, the officer or employee shall, on the termination of his leave of absence, be restored to a position in the district s civil service system wherein he shall have the same or equivalent status as of the last working day before his leave of absence began. The officer or employee shall hold that position as if appointed thereto after examination and certification from a list of eligibles, and shall be governed thereafter by the rules and regulations of the civil service system, except that if such officer or employee had held a permanent position with the district for a period of six months continuously next preceding the beginning of his leave of absence, he shall not be subject to the six months probation period.

(Enacted by Stats. 1951, Ch. 764.)



12134

Whenever a district acquires existing facilities from a public utility, whether by proceedings in eminent domain or otherwise, any officer or employee of the public utility who left a permanent position with such utility pertaining principally to the facilities acquired in order to perform training and service under the Selective Training and Service Act of 1940 shall be entitled to be appointed to a position with permanent status in the district s civil service under the same conditions as would have governed his right to reinstatement with the public utility under Section 8 (b) of that act if the district had not acquired those facilities.

No civil service status acquired by other officers or employees of the district shall prevent their removal by layoff or transfer from positions to which reinstatement is provided for in this section.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 4. Discipline

12161

No person employed under civil service provisions of this division or of any rules and regulations adopted pursuant thereto in a permanent position shall be removed, discharged, or suspended except for cause.

(Enacted by Stats. 1951, Ch. 764.)



12162

Removal or discharge may be made for any of the following causes: incompetence, habitual intemperance, immoral conduct, insubordination, discourteous treatment of the public, dishonesty, or inattention to public service.

(Enacted by Stats. 1951, Ch. 764.)



12163

The department or division head may for disciplinary purposes suspend a subordinate for a period of not exceeding 15 days and suspension shall carry with it a loss of salary for the period of suspension.

(Enacted by Stats. 1951, Ch. 764.)



12164

Within five days after the mailing of written notice of removal, discharge, or suspension, any employee may file a written request with the general manager for an opportunity to be heard in his own defense or, at the employee s option, may utilize a grievance procedure if the district and a recognized employee organization have agreed after meeting and conferring in good faith pursuant to Section 3505 of the Government Code that a grievance procedure may be used in disciplinary proceedings involving removals, discharges, and suspensions as an alternative to the procedure provided for in Sections 12165 and 12166.

(Amended by Stats. 1982, Ch. 1217, Sec. 1.)



12165

When such request is made the general manager shall immediately appoint from officers or assistant officers of the district (other than elected officials), or heads of departments or divisions, a committee of three to hear and determine such charges and shall notify the person accused of the time and place when the charges will be heard by mailing a notice to his last known address.

(Enacted by Stats. 1951, Ch. 764.)



12166

The committee shall examine into the case and make such decision as it deems just and may among other things order the employee discharged, suspended, or reinstated. Its order or decision shall be final unless the employee within 10 days after the date of the order requests the general manager to review the order, in which event the general manager may require any additional evidence he deems material, and his order or decision, with or without such additional evidence, shall be final.

(Enacted by Stats. 1951, Ch. 764.)



12167

Nothing in the civil service provisions of this division deprives any person of his rights and remedies in a court of competent jurisdiction.

(Enacted by Stats. 1951, Ch. 764.)









CHAPTER 5. Retirement System

ARTICLE 1. Establishment

12301

The board may establish a retirement system for the officers, whether elective or appointive, or both, and employees of the district and provide for the payment of annuities, pensions, retirement allowances, disability payments, and death benefits, or any of them.

(Amended by Stats. 1986, Ch. 530, Sec. 2.)



12302

The district may maintain its own retirement fund or may provide for benefits to eligible officers and employees, or their beneficiaries, by means of group insurance or other insurance, or by such means as in the opinion of the board will satisfactorily provide an adequate and sure method of meeting the payments contemplated by the retirement system.

(Enacted by Stats. 1951, Ch. 764.)



12303

Before establishing any retirement system the board shall secure a report from a qualified actuary, which shall show the cost of the benefits provided by the system, and the prospective assets and liabilities of the system.

(Enacted by Stats. 1951, Ch. 764.)



12304

The board may adopt all ordinances and resolutions and perform all acts necessary or convenient to the initiation, maintenance, and administration of the retirement system.

(Enacted by Stats. 1951, Ch. 764.)



12305

A district may make all or part of its officers, whether elective or appointive, or both, and employees members of the Public Employees Retirement System by contract entered into between the district and the board of administration of the system under the Public Employees Retirement Law (Part 3 (commencing with Section 20000) of Division 5 of Title 2 of the Government Code); and the district may perform all acts necessary or convenient for that participation.

(Amended by Stats. 1986, Ch. 530, Sec. 3.)



12306

The board may classify and determine the officers, whether elective or appointive, or both, and employees who shall be included as members in the retirement system and may change the classification from time to time. Membership of all officers and employees so classified and included in the retirement system is compulsory.

(Amended by Stats. 1986, Ch. 530, Sec. 4.)



12307

Notwithstanding any other provision of law, a participant in a deferred compensation plan may also participate in the district s retirement system, and, in ascertaining the amount of compensation of such participant, for purposes of computing the amount of his contributions or benefits under the district s retirement system, any amount deducted from his wages pursuant to Section 12338 shall be included.

(Added by Stats. 1976, Ch. 820.)






ARTICLE 2. Benefits and Contributions

12331

The board may prescribe the terms and conditions upon which the officers and employees of the district or their beneficiaries shall be entitled to benefits and the amounts thereof.

(Enacted by Stats. 1951, Ch. 764.)



12332

The retirement allowance may be predicated in part upon service rendered the district by a member prior to the establishment of the retirement system, which service is known as prior service.

(Enacted by Stats. 1951, Ch. 764.)



12333

The board shall provide that both the district and the members shall contribute to the retirement system. Based on tables and assumptions adopted by the board, it shall fix the rates of contributions by officers and employees of the district who are members of the retirement system.

(Amended by Stats. 1967, Ch. 909.)



12334

All members of the retirement system shall contribute in the manner and amount fixed by the board and such contributions may be collected by deducting the amounts thereof from the salary, wages, or compensation due such members.

(Enacted by Stats. 1951, Ch. 764.)



12335

Liabilities accruing under the retirement system because of benefits other than such as are the equivalent of contributions by the members, with accumulated interest, shall be met by contributions by the district. Prior service or other liabilities of the district may be met by annual appropriations instead of by one appropriation for the total of the liabilities; but until the present value of regular contributions for current service, together with assets then available, equals the present value of all allowances and benefits granted or to be granted under the system, the appropriation for any one year when added to any unused balance of any previous appropriations for such purpose shall not be less than the amount disbursed during that year on account of prior service or other liabilities of the district.

(Enacted by Stats. 1951, Ch. 764.)



12336

If any member withdraws from the retirement system prior to retirement the total amount contributed by him with such interest as may be credited thereto shall be returned to him; provided, however, that the board may prescribe the terms and conditions upon which a member, whose district service is terminated except by death or retirement, may elect to leave his contributions and interest thereon in the retirement fund, and the terms and conditions upon which a retirement allowance may be made to him after such termination based upon his contributions prior to such termination.

(Amended by Stats. 1953, Ch. 808.)



12337

All money received by any person as an annuity, pension, retirement allowance, disability payment, or death benefit from the retirement system, and all contributions and interest thereon returned to any member of the retirement system, whether in the actual possession of such person or deposited, loaned, or invested by him, is unassignable, and is exempt from execution or any other process except to the extent permitted by Section 704.110 of the Code of Civil Procedure.

(Amended by Stats. 1982, Ch. 497, Sec. 164. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



12337.5

Notwithstanding the provisions of Section 12337, the retirement board may comply with and give effect to a revocable written authorization signed by a retired member or beneficiary of a retired member entitled to a retirement allowance or benefit under this chapter, authorizing the district to deduct appropriate amounts from the retirement allowance or benefit payable to any such retired member or beneficiary of a retired member for the purpose of paying premiums of any group medical or hospital service plan, or both, approved by the district, for the benefit of such retired member or his dependents, for the payment of personal income taxes to the Government of the United States or of the State of California, or for the purchase of shares in, or the payment of money to, the utility district credit union.

(Amended by Stats. 1977, Ch. 201.)



12338

Nothing in this division shall prevent a district from establishing a deferred compensation plan for some or all of its officers and employees pursuant to Article 1.1 (commencing with Section 53212) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1976, Ch. 820.)






ARTICLE 3. Retirement Board

12361

The board shall create a retirement board of not more than five members, at least two members of which shall be the elected representatives of the employees, to administer the retirement system, and shall define its powers and duties and the tenure of the members.

(Enacted by Stats. 1951, Ch. 764.)



12362

All members of the retirement board shall serve without pay.

(Enacted by Stats. 1951, Ch. 764.)



12363

The retirement board shall determine the eligibility of officers, employees, and their dependents to participation in the system and shall be the sole authority and judge under such ordinances as may be adopted by the board as to the conditions under which persons may be admitted to and continue to receive benefits of any sort under the retirement system, and may modify allowances for service and disability. The determination of the retirement board shall be final and conclusive and shall not be modified or set aside except for fraud or abuse of discretion.

(Enacted by Stats. 1951, Ch. 764.)



12364

If the district maintains its own retirement fund, the retirement board shall have exclusive control of the administration, investment, and disbursement of the retirement fund. The retirement fund is a trust fund held for the exclusive purposes of providing benefits to members of the retirement system and their survivors and beneficiaries. Investment of the fund shall be subject to the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims.

(Amended by Stats. 1984, Ch. 1738, Sec. 33. Effective September 30, 1984.)



12365.6

In addition to such other investments that are authorized by this article, the retirement board may, in its discretion, invest the assets of the retirement fund in deeds of trust and mortgages. Investments made under this section shall not exceed, in the aggregate, an amount equal to 25 percent of the assets of the system.

(Added by Stats. 1981, Ch. 484, Sec. 1.)



12365.7

(a) Notwithstanding any other provision of this chapter, the retirement board, or the district s treasurer with the approval of the retirement board, may enter into security loan agreements with broker-dealers and with California or national banks for the purpose of prudently supplementing the income normally received from investments.

(b) Security loan agreement means a written contract whereby a legal owner, the lender, agrees to lend specific marketable corporate or government securities for a period not to exceed one year. The lender retains the right to collect from the borrower all dividends, interest, premiums, rights, and any other distributions to which the lender would otherwise have been entitled. The lender waives the right to vote the securities during the term of the loan. The lender may terminate the contract upon not more than five business days notice as agreed, and the borrower may terminate the contract upon not less than two business days notice as agreed. The borrower shall provide collateral to the lender in the form of cash or bonds or other interest-bearing notes and obligations of the United States or federal instrumentalities eligible for investment by a lending retirement fund.

The collateral shall be in an amount equal to at least 102 percent of the market value of the loaned securities as agreed. The lender shall monitor the market value of the loaned securities daily. The loan agreement shall provide for payment of additional collateral on a daily basis, or at the time the value of the loaned securities increases, to agreed-upon ratios. In no event shall the amount of the collateral be less than the market value of the loaned securities.

(c) Marketable securities means securities that are freely traded on recognized exchanges or marketplaces.

(d) The retirement board or district treasurer entering into security loan agreements shall do all of the following:

(1) Maintain detailed records of all security loans.

(2) Develop controls and reports to monitor the conduct of the transactions.

(3) Publicize the net results of the security loan transaction separate from the results of other investment activities.

(Added by Stats. 1981, Ch. 484, Sec. 2.)



12365.8

Notwithstanding any other provision of this article, the retirement system may invest in any and all investments authorized by Section 1372 of the Financial Code and Section 12871 of this code.

(Added by Stats. 1981, Ch. 484, Sec. 3.)



12366

Notwithstanding Section 12364, the retirement board may contract with one or more qualified investment managers in connection with the investment program of the retirement board.

(Amended by Stats. 1984, Ch. 1738, Sec. 37. Effective September 30, 1984.)



12367

The retirement board may authorize a trust company or a trust department of any state or national bank authorized to conduct the business of a trust company in this state or the Federal Reserve Bank of San Francisco or any branch thereof within this state, to act as custodian of any securities invested in by the retirement board. Any such bank or trust company may be authorized to collect the income from such securities or the proceeds of the sale thereof for the retirement board, and deposit said income or funds in the account of the retirement system. The compensation of such bank or trust company for such custodial services shall be fixed by agreement and shall be paid in the same manner and from the same funds as are other costs of administration of the retirement system. Securities of the retirement fund held by the custodian bank or trust company may be registered in the nominee name of the custodian or of the retirement system. The custodian bank or trust company shall make such disposition of the securities as the retirement board shall authorize. All such securities are at all times subject to the order of the retirement board.

(Added by Stats. 1969, Ch. 328.)



12368

Funds held by a district pursuant to a written agreement between the district and the employees of the district to defer a portion of the compensation otherwise receivable by the district s employees and pursuant to a plan for such deferral as adopted by the board, may be invested in the types of investments set forth in Section 53609 of the Government Code.

(Added by Stats. 1976, Ch. 820.)






ARTICLE 4. Investigation and Penalties

12391

At least once in each four-year period after the establishment of the retirement system the board shall cause to be made an actuarial valuation of the assets and liabilities of the retirement fund, and upon the basis of such investigation and valuation shall make such revision or change of the rates of contribution, the periods and conditions of service, and amounts of retirement allowances as may be necessary.

(Enacted by Stats. 1951, Ch. 764.)



12392

Except as herein provided, no member of the board or of the retirement board, nor any member of the retirement system or employee of the district, shall have any interest direct or indirect in the making of any investment or in the gains or profits accruing therefrom, and no such person, directly or indirectly, for himself or as an agent or partner of others, shall borrow any of its funds, nor shall any such person in any manner use the same except to make such current and necessary payments as are authorized by the retirement board, nor shall such a person become an endorser or surety as to, or in any manner an obligor for investments of the retirement fund.

(Enacted by Stats. 1951, Ch. 764.)









CHAPTER 6. Powers and Functions of District

ARTICLE 1. Corporate Power

12701

A district has perpetual succession and may adopt a seal and alter it at pleasure.

(Enacted by Stats. 1951, Ch. 764.)



12702

A district may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Enacted by Stats. 1951, Ch. 764.)



12702.5

(a) Except as specified in subdivision (b), any judicial action or proceeding against a district that provides electric utility service, to attack, review, set aside, void, or annul an ordinance, resolution, or motion fixing or changing a rate or charge for an electric commodity or an electric service furnished by a district and adopted on or after July 1, 2000, shall be commenced within 120 days of the effective date of that ordinance, resolution, or motion.

(b) The statute of limitations specified in subdivision (a) does not apply to any judicial action or proceeding filed pursuant to Chapter 13.7 (commencing with Section 54999) of Part 1 of Division 2 of Title 5 of the Government Code to protest or challenge a rate or charge or to seek the refund of a capital facilities fee if the notice and disclosure requirements of Section 54999.35 of the Government Code have not been followed.

(Amended by Stats. 2001, Ch. 159, Sec. 178. Effective January 1, 2002.)



12703

A district may exercise the right of eminent domain to take any property necessary or convenient to the exercise of the powers granted in this division.

(Amended by Stats. 1975, Ch. 582.)






ARTICLE 2. Contracts

12721

A district may make contracts and enter into stipulations of any nature whatsoever, either in connection with eminent domain proceedings or otherwise, including, without limiting the generality of the foregoing, contracts and stipulations to indemnify and save harmless, to employ labor, and to do all acts necessary and convenient for the full exercise of the powers granted in this division.

(Enacted by Stats. 1951, Ch. 764.)



12722

Neither the general manager nor any director of the district shall in any manner be interested, directly or indirectly, in any contract awarded or to be awarded by the board, or in the profits to be derived therefrom. Any violation of this provision is a misdemeanor, and conviction shall work a forfeiture of office. This section has no application to contracts awarded to corporations in which such officer owns less than 1 percent of the entire capital stock.

(Enacted by Stats. 1951, Ch. 764.)



12723

Whenever the board, by resolution passed by a majority of its members, determines that the public interest will be served, a district constructing or operating plants and appurtenant facilities for the generation of electrical power by nuclear energy may purchase or acquire insurance for such properties against physical loss or damage and the resultant loss of capacity for the generation of electrical power from insurance companies organized in the United States or foreign countries as either stock companies or assessment or nonassessment mutual companies. In the event such insurance is acquired from an assessment mutual company, a district shall have authority to share in the initial organization expenses of the company, to become a member of the company, and to assume liability for retrospective premium adjustments in accordance with the terms and conditions of the policy or contract of insurance issued by such company.

(Added by Stats. 1971, Ch. 405.)






ARTICLE 3. Purchases

12751

(a) Except as specified in Section 12751.5, the purchase of all supplies and materials, when the expenditure required exceeds twenty-five thousand dollars ($25,000), or in a district that has a population of 250,000 or more, when the expenditure required exceeds fifty thousand dollars ($50,000), shall be by contract let to the lowest responsible bidder. Notice requesting bids shall be published pursuant to Section 6061 of the Government Code at least 10 days before bids are received. The district may reject any and all bids and readvertise in its discretion. The board may authorize the general manager to determine, in the discretion of the general manager, whether to reject all bids and whether, after the bids have been rejected, to readvertise.

(b) The dollar limit identified in subdivision (a) shall annually be adjusted upward or downward to reflect the percentage change in the Implicit Price Deflator for State and Local Government Purchases of Goods and Services for the United States, as published by the U.S. Department of Commerce. The annual adjustments shall be rounded to the nearest one thousand dollars ($1,000).

(Amended by Stats. 1999, Ch. 55, Sec. 1. Effective January 1, 2000.)



12751.1

Notwithstanding Section 12751, the board of a district which has owned and operated an electric distribution system for at least eight years and has a population of 250,000 or more may authorize the general manager to determine the lowest responsible bidder and to award a contract to that bidder.

(Added by Stats. 1987, Ch. 692, Sec. 14.)



12751.2

Notwithstanding Section 12751, the board of a district which has owned and operated water distribution or sewage disposal systems for at least eight years and has a population of 250,000 or more may authorize the general manager to act for the board in determining the lowest responsible bidder and awarding a contract to that bidder where the expenditure required by the bid price is less than one hundred thousand dollars ($100,000). When acting pursuant to this section, the general manager shall, in each instance, promptly notify the board of the action taken.

(Added by Stats. 1997, Ch. 313, Sec. 2. Effective January 1, 1998.)



12751.3

(a) The purpose of this section is to provide affected districts with an alternative acquisition process that will result in reduced costs to ratepayers. Notwithstanding Section 12751, when the expenditure for the purchase of supplies and materials exceeds fifty thousand dollars ($50,000) and the district determines that ratepayers reasonably can expect a net benefit in the cost of district services, the district may provide for the purchase of the supplies and materials by contract let in accordance with best value at the lowest cost acquisition policies adopted by the board pursuant to this section.

(b) The best value at the lowest cost acquisition policies adopted pursuant to subdivision (a) shall include the following:

(1) Price and service level proposals that reduce the district s overall operating costs.

(2) Supplies and materials standards that support the district s strategic supplies and materials acquisition and management program direction.

(3) A procedure for protest and resolution.

(c) For purposes of this section, best value at the lowest cost acquisition means a competitive procurement process whereby the award of a contract for supplies and materials may take into consideration any of the following factors:

(1) The total cost to the district of its use or consumption of supplies and materials.

(2) The operational cost or benefit incurred by the district as a result of the contract award.

(3) The value to the district of vendor-added services.

(4) The quality, effectiveness, and innovation of supplies, materials, and services.

(5) The reliability of delivery or installation schedules.

(6) The terms and conditions of product warranties and vendor guarantees.

(7) The financial stability of the vendor.

(8) The vendor s quality assurance program.

(9) The vendor s experience with the provision of supplies, materials, and services.

(10) The consistency of the vendor s proposed supplies, materials, and services with the district s overall supplies and materials procurement program.

(11) The economic benefits to the general community related to job creation or retention.

(d) If a district that did not purchase supplies and materials by contract let pursuant to this section before January 1, 2006, elects to purchase supplies and materials by contract, let in accordance with best value acquisition policies adopted by the board pursuant to this section, the district shall submit a report to the Legislative Analyst on or before January 1, 2011. The district shall include in the report a summary of the costs and benefits of best value acquisition compared to traditional low bid procurement practices. The report shall also include statistics showing the number of contracts awarded to small businesses, minority-owned businesses, and new businesses and the number of years each contract awardee had been in business. The report shall also include an analysis of the effects of best value procurement practices on these businesses, the nature of any disputes arising from the use of best value procurement practices, and the status of those disputes. On or before April 1, 2011, the Legislative Analyst shall report to the Legislature on the use of best value at lowest cost acquisition procurement practices used by municipal utility districts, and recommend whether to modify this section and extend the authority of additional districts to elect to purchase supplies and materials by contract let in accordance with best value acquisition policies, beyond January 1, 2012.

(e) The district shall ensure that all businesses have a fair and equitable opportunity to compete for, and participate in, district contracts and shall also ensure that discrimination in the award and performance of contracts does not occur on the basis of marital status, ancestry, medical condition, any characteristic listed or defined in Section 11135 of the Government Code, or retaliation for having filed a discrimination complaint in the performance of district contractual obligations.

(f) A district that did not purchase supplies and materials by contract let pursuant to this section before January 1, 2006, shall not purchase supplies and materials by contract let pursuant to this section after January 1, 2012.

(Amended by Stats. 2007, Ch. 568, Sec. 44. Effective January 1, 2008.)



12752

If after the bids have been rejected, the board determines and declares by a four-fifths vote of all the members of a five-ward district, or by a five-sevenths vote of all the members of a seven-ward district, that in its opinion the materials and supplies may be purchased at a lower price in the open market, the board may proceed, or may authorize the general manager to proceed, to purchase the supplies and materials in the open market without further observance of the provisions requiring contracts, bids, or notice.

(Amended by Stats. 1984, Ch. 465, Sec. 2.)



12753

In case of any great emergency, the board may, by resolution passed by a four-fifths vote of all the members of a five-ward district, or by a five-sevenths vote of all the members of a seven-ward district, declare and determine that such emergency exists, and thereupon proceed to expend sums or enter into contracts involving the expenditure of any sums needed in such emergency without observance of the provisions requiring contracts, bids, or notice.

(Amended by Stats. 1973, Ch. 337.)






ARTICLE 4. Property

12771

A district may take by grant, purchase, gift, devise, or lease, or condemn in proceedings under eminent domain, or otherwise acquire, and hold and enjoy, real and personal property of every kind within or without the district necessary to the full or convenient exercise of its powers. The board may lease, mortgage, sell, or otherwise dispose of any real or personal property within or without the district when in its judgment it is for the best interests of the district so to do. The provisions of this section apply to all sales or mortgages heretofore or hereafter made.

(Enacted by Stats. 1951, Ch. 764.)



12772

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Amended by Stats. 2005, Ch. 158, Sec. 32. Effective January 1, 2006.)






ARTICLE 5. Utility Works and Service

12801

A district may acquire, construct, own, operate, control, or use, within or without, or partly within or partly without, the district, works or parts of works for supplying the inhabitants of the district and public agencies therein, or some of them, with light, water, power, heat, transportation, telephone service, or other means of communication, or means for the collection, treatment, or disposition of garbage, sewage, or refuse matter, and may do all things necessary or convenient to the full exercise of the powers herein granted. The district may also purchase any of such commodities or services from any other utility district, public agency, person, or private company, and distribute them.

(Enacted by Stats. 1951, Ch. 764.)



12802

A district may accept, without limitation by any other provisions of this division requiring approval of indebtedness, contributions of money, rights of way, labor, materials, and any other property for the construction, maintenance, and operation of any enterprise in which the district is authorized to engage, and may enter into any contracts and cooperate with and accept cooperation from the State, or any department, instrumentality, or agency thereof, or any public agency of the State in the construction, maintenance, and operation of, and in financing the construction, maintenance, and operation of, any such enterprise.

(Enacted by Stats. 1951, Ch. 764.)



12803

Except as provided in this division with reference to sewage disposal, a district shall not interfere with or exercise any control over any existing utility owned and operated by any public agency in the district, unless by consent of the legislative body of the public agency and upon such terms as are mutually agreed upon between the board and the legislative body of the public agency.

(Enacted by Stats. 1951, Ch. 764.)



12804

Whenever there is a surplus of water, light, heat, or power above that which is required by inhabitants or public agencies within a district, the district may sell or otherwise dispose of the surplus outside of the district to persons, firms, and public or private corporations, or public agencies outside the district.

(Enacted by Stats. 1951, Ch. 764.)



12805

Whenever any of the facilities, works, or utilities of the district, or part thereof, is not used or employed to its fullest capacity for the benefit or requirements of the district or its inhabitants, the district may enter into an agreement with public agencies or any person, firm, or corporation, upon such terms and conditions as are satisfactory to the board, for renting, leasing, or otherwise using the available portion or parts of the facilities, works, or utilities, and in connection with any such agreement, renting, or leasing the district may undertake or perform any services incidental thereto.

(Enacted by Stats. 1951, Ch. 764.)



12806

The district and any public agencies included therein may at any time enter into appropriate contracts for the use by any such public agencies of commodities or service furnished by any of the works acquired, owned, or operated, or authorized to be acquired, constructed, or completed by the district, or of any of the facilities of the district.

(Enacted by Stats. 1951, Ch. 764.)



12807

A district may sell or otherwise dispose of any water, sewage effluent, fertilizer, or other by-product resulting from the operation of a sewage disposal system, and may construct, maintain, and operate such pipelines and other works as are necessary for that purpose.

(Enacted by Stats. 1951, Ch. 764.)



12808

A district may construct works across or along any street or public highway, or over any of the lands which are the property of the State, and it shall have the same rights and privileges appertaining thereto as are granted to municipalities within the State. The district shall restore any such street or highway to its former state as near as may be, and in compliance with local ordinances, and shall not use it in a manner to unnecessarily impair its usefulness. A district may also construct its works across any stream or watercourse.

(Amended by Stats. 1953, Ch. 1260.)



12808.5

(a) Notwithstanding Sections 53091 and 65402 of the Government Code, Section 12808 of the Public Utilities Code and Section 1469 of the Streets and Highways Code or any other provision of law, no district may locate or construct, any lines, for the transmission or distribution of electrical energy, including poles and other accessory structures, unless such facilities are approved pursuant to this section.

(b) The district shall hold a public hearing on proposed facilities which are subject to this section.

(1) Mailed notice of the public hearing shall be provided at least 10 days prior to the hearing, to the owners of all property within 300 feet of the route along which such facilities are proposed to be located.

(2) If mailed notice as required in paragraph (1) above would result in notice to more than 250 persons, as an alternative to such mailed notice, notice may be given by placing a display advertisement of at least one-fourth page in a newspaper of general circulation within the area affected by the proposed facility.

(c) After holding a hearing as provided in subdivision (b), the district shall submit any proposed facilities to the legislative body of each local agency in which such facilities are to be located. The legislative bodies shall conduct a public hearing, receive evidence, and, within 60 days, adopt a resolution approving, approving an alternative, or disapproving, the proposed facilities.

Any resolution adopted pursuant to this subdivision shall contain findings concerning:

(1) The consistency of the proposed facilities with the local agency s general plan and applicable redevelopment and specific plans.

(2) Whether there are feasible alternatives to the proposal.

(3) Such other factors related to the public health, safety and welfare as are included within the ordinance adopted by the local agency pursuant to subdivision (e) of this section.

Failure of a legislative body to render a decision within 60 days shall be deemed to constitute an approval of the proposed facilities.

(d) Notwithstanding the provisions of subdivision (c), the governing board of the district by vote of four-fifths of its members may render a local agency s decision inapplicable to proposed facilities if the district, at a publicly noticed hearing, determines by resolution that there is no feasible alternative to the district s proposal. Prior to adopting the resolution, the district shall read into the record the local agency s resolution. The board shall, within 10 days, notify the city or county concerned of such action. If the governing board has taken such action the local agency may commence an action in the superior court of the county whose action is involved or in which is situated the city whose action is involved, seeking a review of such action of the governing board of the district to determine whether it was supported by substantial evidence. The evidence before the court shall include, but not be limited to, the record of the proceedings before the city, county, and local agency. The city or county shall cause a copy of the complaint to be served on the board. If the court determines that such action was not supported by substantial evidence, it shall declare it to be of no force and effect, and the local agency s decision shall be applicable to the proposed facilities.

(e) This section shall not apply to:

(1) Any facilities proposed to be located within any local agency which has not adopted an ordinance setting forth criteria to govern its decision pursuant to subdivision (c) of this section.

(2) Any electrical distribution lines of less than 100,000 volts.

(f) As used in this section, the term feasible means capable of being accomplished in a successful manner within a reasonable period of time, taking into account economic, environmental, social, and technological factors.

(g) As used in this section, local agency means a city, a city and county, or a county. Within cities this section shall not apply to counties.

(Added by Stats. 1977, Ch. 324.)



12809

The rates and charges for commodities or service furnished by a district shall be fixed by the board. As far as possible utilities shall be self-supporting but the board is not required to fix a rate which in its opinion is unreasonably high, nor to cover by rates large expenditures and the interest thereon required for future needs and developments.

(Enacted by Stats. 1951, Ch. 764.)



12810

The board may provide that rates, tolls, and charges for any sewage disposal enterprise or service may be collected with the rates, tolls, and charges for any water or other utility service rendered by the district, and that all rates may be billed upon the same bill and collected as one item. If charges for water and sewage disposal service are billed upon the same bill the district may discontinue water service in the event of failure to pay the whole or any part of the bill.

(Enacted by Stats. 1951, Ch. 764.)



12811

The board may provide for the collection of fees, tolls, rates, rentals, or other charges in any lawful manner and may provide for collection by action at law, and all remedies for the collection and enforcement thereof are cumulative and may be pursued alternatively or consecutively as the board determines. In addition to the amount of the fees, tolls, rates, rentals, or other charges, the board may provide for a penalty of not more than 10 percent or interest at the prevailing prime interest rate, but not to exceed 1
1/2
percent per month, or both, in the event of nonpayment within the time and in the manner prescribed by the board, and may provide for collection of the penalty and interest.

(Amended by Stats. 1986, Ch. 589, Sec. 1.)



12811.1

(a) Except when prohibited by Section 12822.6, a district may, by resolution or ordinance, require the owner of record of real property within the district to pay the fees, tolls, rates, rentals, or other charges for services rendered to a lessee, tenant, or subtenant, and those fees, tolls, rates, rentals, and other charges that have become delinquent, together with interest and penalties thereon, are a lien on the property when a certificate is filed in the office of the county recorder pursuant to subdivision (b) and the lien has the force, effect, and priority of a judgment lien. No lien may be created under this section on any publicly owned property.

(b) A lien under this section attaches when the district files for recordation in the office of the county recorder a certificate specifying the amount of the delinquent fees, tolls, rates, rentals, or other charges together with interest and penalties thereon; the name of the owner of record of the property to which services were rendered by the district; and the legal description of the property. Within 30 days of receipt of payment of all amounts due, including recordation fees paid by the district, the district shall file for recordation a release of the lien.

(c) A district may, by resolution or ordinance, provide that any delinquent fees, tolls, rates, rentals, or other charges, together with interest and penalties thereon, including any delinquent fees, tolls, rates, rentals, or other charges for services rendered to a lessee, tenant, or subtenant, may be collected on the tax roll in the same manner as property taxes. Before any entity may collect any delinquent fees, tolls, rates, rentals, or other charges, together with interest and penalties thereon, including any delinquent fees, tolls, rates, rentals, or other charges for services rendered to a lessee, tenant, or subtenant on the tax roll, the district shall prepare a report, provide notice, conduct a public hearing, and file a certificate in the office of the county recorder, as follows:

(1) The general manager shall prepare and file with the district board of directors a report that describes each affected parcel of real property and the amount of the delinquent fees, tolls, rates, rentals, or other charges, together with interest and penalties thereon, including any delinquent fees, tolls, rates, rentals, or other charges for services rendered to a lessee, tenant, or subtenant for each affected parcel for the year. The general manager shall give notice of the filing of the report and of the time, date, and place for a public hearing by publishing the notice pursuant to Section 6066 of the Government Code in a newspaper of general circulation, and by mailing the notice to the owner of each affected parcel at least 14 days prior to the date of the hearing.

(2) At the public hearing, the board of directors shall hear and consider any objections or protests to the report. At the conclusion of the public hearing, the board of directors may adopt or revise the delinquent fees, tolls, rates, rentals, or other charges, together with interest and penalties thereon, including any delinquent fees, tolls, rates, rentals, or other charges for services rendered to a lessee, tenant, or subtenant. The board of directors shall make its determination on each affected parcel and its determinations shall be final.

(3) On or before August 10 of each year following these determinations, the general manager shall file with the county auditor a copy of the final report adopted by the board of directors. The county auditor shall enter the amount of the delinquent fees, tolls, rates, rentals, or other charges, together with interest and penalties thereon, including any delinquent fees, tolls, rates, rentals, or other charges for services rendered to a lessee, tenant, or subtenant, against each of the affected parcels of real property as they appear on the current assessment roll. The county tax collector shall include the amount of the delinquent fees, tolls, rates, rentals, or charges, together with interest and penalties thereon, including any delinquent fees, tolls, rates, rentals, or other charges for services rendered to a lessee, tenant, or subtenant, on the tax bills for each affected parcel of real property and collect the delinquent fees, tolls, rates, rentals, or charges, together with interest and penalties thereon, including any delinquent fees, tolls, rates, rentals, or other charges for services rendered to a lessee, tenant, or subtenant, in the same manner as property taxes.

(4) The district may recover any delinquent fees, tolls, rates, rentals, or other charges, together with interest and penalties thereon, including any delinquent fees, tolls, rates, rentals, or other charges for services rendered to a lessee, tenant, or subtenant, by recording in the office of the county recorder of the county in which the affected parcel is located, a certificate declaring the amount of the delinquent fees, tolls, rates, rentals, or charges, together with interest and penalties thereon, including any delinquent fees, tolls, rates, rentals, or other charges for services rendered to a lessee, tenant, or subtenant, due, and the name and last known address of the person liable therefore. From the time of recordation of the certificate, the amount of the delinquent fees, tolls, rates, rentals, or charges, together with interest and penalties thereon, including any delinquent fees, tolls, rates, rentals, or other charges for services rendered to a lessee, tenant, or subtenant, constitutes a lien against the affected real property of the delinquent property owner in that county. This lien shall have the force, effect, and priority of a judgment lien. Within 30 days of receipt of payment of all amounts due, including recordation fees paid by the district, the district shall file for recordation a release of the lien.

(5) The district shall not recover on the tax roll any delinquent fees, tolls, rates, rentals, or other charges for services for commercial use to a commercial tenant under an account established by the commercial tenant, from any subsequent tenant or the property owner, due to nonpayment of charges by a previous commercial tenant. For this purpose, the term subsequent commercial tenant shall not include an entity or adult person that was located at the same address during the period the charges or penalties accrued. This paragraph does not apply to master-metered accounts.

(d) Notwithstanding Sections 6103 and 27383 of the Government Code, in filing any instrument, paper, or notice pursuant to this section, the district shall pay all applicable recording fees prescribed by law.

(e) A district shall reimburse the county for the reasonable expenses incurred by the county pursuant to this section.

(f) Any district that places a lien on a property for water or sewer service pursuant to this section on or before December 31, 2014, shall submit to the Assembly and Senate Committees on Judiciary and to the Assembly and Senate Committees on Local Government, on or before January 1, 2015, a report containing the following information:

(1) The total number of liens created under this section for water or sewer service and the total dollar amount of those liens.

(2) The overall effectiveness of the liens and any problems associated with the use of those liens.

(g) The remedies in this section are cumulative and in addition to any other remedy provided by law. The district may pursue remedies alternatively or consecutively.

(h) This section does not apply to delinquent fees or charges for the furnishing of electrical service.

(i) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2010, Ch. 485, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 2 of Ch. 485.)



12811.1

(a) A district, by resolution or ordinance, may require the owner of record of real property within the district to pay the fees, tolls, rates, rentals, or other charges for services rendered to a lessee, tenant, or subtenant, and those fees, tolls, rates, rentals, and other charges that have become delinquent, together with interest and penalties thereon, are a lien on the property when a certificate is filed in the office of the county recorder pursuant to subdivision (b) and the lien has the force, effect, and priority of a judgment lien. A lien shall not be created under this section on any publicly owned property.

(b) A lien under this section attaches when the district files for recordation in the office of the county recorder a certificate specifying the amount of the delinquent fees, tolls, rates, rentals, or other charges together with interest and penalties thereon; the name of the owner of record of the property to which services were rendered by the district; and the legal description of the property. Within 30 days of receipt of payment of all amounts due, including recordation fees paid by the district, the district shall file for recordation a release of the lien.

(c) Notwithstanding Sections 6103 and 27383 of the Government Code, in filing any instrument, paper, or notice pursuant to this section, the district shall pay all applicable recording fees prescribed by law.

(d) The remedies in this section are in addition to any other remedy provided by law.

(e) This section does not apply to delinquent fees or charges for the furnishing of water or sewer service to residential property or electrical service.

(f) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 1) and added by Stats. 2010, Ch. 485, Sec. 2. Effective January 1, 2011. Section operative January 1, 2016, by its own provisions.)



12811.2

(a) Notwithstanding any other provision of law, a district may establish a temporary relief program for assistance to needy customers of the district who are financially unable to pay in full bills for services furnished by the district within the normal period for payment thereof, and may expend funds, enter into contracts, and cooperate with and accept cooperation from any state or local public agency or private nonprofit organization in the implementation of such a program.

(b) As used in this section, needy means either of the following:

(1) A household with an income which does not exceed the greater of either (A) an amount equal to 150 percent of the poverty level of this state, as determined pursuant to paragraph (2) of subdivision (e) of Section 16367.5 of the Government Code, or (B) an amount equal to 60 percent of the state median income.

(2) A household with an income which meets guidelines for existing public assistance programs funded by the federal government.

(Added by Stats. 1986, Ch. 316, Sec. 2.)



12812

The board may apportion all or a portion of the expenses of operation and maintenance of any sewage disposal facilities constructed by the district, and the interest on any bonds issued therefor, among the public agencies whose sewers are connected with district facilities. The board shall establish rules for determining the apportionment, which among other things shall be based on the quantity, quality, or characteristics of the sewage delivered by each public agency.

(Enacted by Stats. 1951, Ch. 764.)



12813

Notwithstanding any of the provisions of this article, the board may, in its discretion, finance any sewage disposal or solid waste resource recovery enterprise, the interest on and retirement of any bonded indebtedness therefor, and provide for the maintenance and operation thereof entirely by the levy and collection of taxes upon the property within the special district for which the enterprise is constructed or operated, or by rates and charges imposed upon the users of the facilities of the enterprise, or by both taxes, rates, and charges, apportionment of expenses among public agencies served, or any combination of the foregoing.

(Amended by Stats. 1977, Ch. 128.)



12814

A district may add fluorine or fluorine compounds to the water supply of the district only if the voters of the district have approved the addition of the fluorine and fluorine compounds to the water supply. If a majority of the voters of a district voting upon the proposition at an election called and held as prescribed in Section 12815 have voted in favor of the addition of fluorine and fluorine compounds to the water supply of the district, the district shall, subject to Article 1 (commencing with Section 116275), of Chapter 4 of Part 12 of Division 104 of, and Sections 116325, 116340, 116345, and 116500 of, the Health and Safety Code, add to water intended for consumption or use by the public, including domestic, industrial, and other uses, fluorine and fluorine compounds.

(Amended by Stats. 1996, Ch. 1023, Sec. 411. Effective September 29, 1996.)



12815

The board may call a special election at any time for the purpose of submitting to the voters of the district the proposition as to whether or not the voters approve the addition of fluorine and fluorine compounds to the public water supply of the district. The ordinance calling an election shall fix the date on which the election shall be held, the wording of the proposition and the manner of holding the election and of voting for or against the proposition. The election shall be consolidated, in the manner provided in Section 13209, with a statewide primary or general election. The ordinance shall be published. Another election in the district on the same or substantially the same proposition shall not be called by the board, pursuant to this section or Section 12815.1, within four years after such election.

(Amended by Stats. 1979, Ch. 1098.)



12815.1

The board shall adopt an ordinance, in accordance with Section 12815, calling an election for the purpose of submitting to the voters of the district the proposition as to whether or not the voters approve the addition of fluorine and fluorine compounds to the public water supply of the district, when a petition for the election has been filed with, and certified as sufficient by, the secretary of the district. The election shall be conducted in accordance with Section 12815. Petitions meeting the requirements of Sections 12814 to 12816, inclusive, shall be in lieu of the initiative procedure provided by Article 1 (commencing with Section 9300) of Chapter 4 of Division 9 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 183. Effective January 1, 1995.)



12815.2

Petitions which meet the requirements of this article shall be certified as sufficient.

(Added by Stats. 1979, Ch. 1098.)



12815.3

Before circulating the petition, its proponents shall publish a notice of intention to do so. The notice shall be accompanied by a printed statement, not exceeding 500 words in length, stating the reasons for the petition. The notice and statement shall be published at least once in a newspaper of general circulation which is published in the district.

Within 10 days after notice is published, the proponents shall file a copy of such notice and the accompanying statement, and an affidavit as to the publishing thereof, with the secretary. The petition may be circulated among the voters of the district twenty-one days after notice is published. The petition shall bear a copy of the printed notice of intention and its accompanying statement. Signatures shall be secured and the petition shall be presented to the secretary for filing within 180 days from the date of the first publication of the notice of intention.

(Added by Stats. 1979, Ch. 1098.)



12815.4

The petition shall declare that the public interest or necessity demands that a special election be called by the board of directors for the purpose of submitting to the voters of the district the proposition as to whether or not the voters approve the addition of fluorine and fluorine compounds to the public water supply of the district. The petition may be presented in sections, but each section shall contain a declaration of public interest or necessity, and shall have attached thereto an affidavit substantially in the same form as set forth in Section 9022 of the Elections Code. In addition, each section shall be designed as set forth in Section 9020 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 184. Effective January 1, 1995.)



12815.5

Any registered voter who is a resident of the district may circulate the petition anywhere within the district. Each section of the petition shall bear the name of a county, and only registered voters of that county shall sign such section.

(Added by Stats. 1979, Ch. 1098.)



12815.6

The petition shall be filed by the proponents, or by any person or persons authorized, in writing, by the proponents. All sections of the petition shall be filed at one time. When the petition is presented for filing, the secretary shall determine the total number of signatures affixed to the petition. If, from this examination, the secretary determines that the petition has been signed by at least 5 percent of the registered voters in the district, then the secretary shall accept the petition for filing. The petition shall be deemed as filed on that date. Any sections of the petition not so filed shall be void for all purposes.

(Added by Stats. 1979, Ch. 1098, Sec. 7.5.)



12815.7

If the petition contains more than 500 signatures, the secretary shall, within 30 days from the date such petition is filed, verify such signatures by means of a random sampling. The random sample of signatures shall be drawn in such a manner that every signature filed with the secretary is given an equal opportunity to be included in the sample. Such a random sampling shall include an examination of at least 500 or 5 percent of the signatures, whichever is greater.

If the projection made from the random sampling as to signature validity shows the number of valid signatures as between 90 and 110 percent of the signatures needed to declare the petition sufficient, the secretary shall examine and verify each signature filed.

(Added by Stats. 1979, Ch. 1098.)



12815.8

In determining valid signatures from voter registration records, the secretary may use the duplicate file of affidavits or may check the signatures against facsimiles of voter signatures, provided that the method of preparing and displaying the facsimiles complies with law.

(Added by Stats. 1979, Ch. 1098.)



12815.85

The secretary shall attach to the petition, a certificate showing the result of the signature examination, and shall notify the proponents of either the sufficiency or insufficiency of the petition.

(Added by Stats. 1979, Ch. 1098.)



12815.9

If the petition is found insufficient, no action shall be taken on it. However, the failure to secure sufficient signatures shall not preclude the later filing of a new petition to the same effect.

If the petition is found to be sufficient, the secretary shall certify the results of the signature examination to the board at its next regular meeting.

(Added by Stats. 1979, Ch. 1098.)



12816

(a) At least 90 days prior to the election provided for in Sections 12815 and 12815.1, notice of the election shall be published within the district. Any voter or group of voters may prepare and file with the county elections official of the county containing the largest number of voters within the district an argument for or against the proposition to be submitted. The argument shall not be greater than 300 words in length. If more than one argument for or more than one argument against the proposition is filed within the time permitted the county elections official shall select one of the arguments for printing. No more than three signatures shall appear with any argument. The county elections official of each county in the district shall mail, or cause to be mailed, to each registered voter in that county in the district one copy of the argument for and one copy of the argument against the proposition. The arguments shall be mailed with the sample ballot.

(b) Based on the time reasonably necessary to prepare and print the arguments and sample ballots for the particular election, the county elections official shall fix and determine a reasonable date prior to the election after which no arguments for or against the proposition may be submitted for printing and distribution to the voters as provided in this section. Notice of the date fixed shall be published by the county elections official pursuant to Section 6061 of the Government Code. Arguments may be changed up to and including the date fixed by the county elections official.

(Amended by Stats. 2002, Ch. 221, Sec. 85. Effective January 1, 2003.)



12817

A district may, through contract or otherwise, construct, maintain, improve and operate public recreational facilities appurtenant to any water reservoir owned or operated by the district, and the district may expend funds on such public recreational facilities.

(Amended by Stats. 1967, Ch. 337.)



12818

(a) No publicly owned utility shall commence the distribution or sale of water for municipal, domestic, industrial or similar purposes for, on, or to, any land within a district already engaged in similar distribution or sale of water and which land is already subject to the lien of a general obligation bonded indebtedness of the district for these purposes. However, a publicly owned utility may commence to provide the service to the land, otherwise prohibited, upon either of the following conditions:

(1) If the board of directors of the district shall by resolution permit the service.

(2) In any portion of the district proposed to be served by the publicly owned utility in which the total number of registered voters residing therein exceeds 200, and in which at least two-thirds of the voters shall have voted at a special district election to permit the service. The election shall be called and held as an initiative measure pursuant to Article 1 (commencing with Section 9300) of Chapter 4 of Division 9 of the Elections Code.

(b) As used in this section, district shall mean only a municipal utility district.

(Amended by Stats. 1994, Ch. 923, Sec. 185. Effective January 1, 1995.)



12819

(a) Every district furnishing light, heat, or power shall expend no funds for advertising when the advertising encourages increased consumption of the services or commodities.

(b) Nothing in this section shall prohibit a district furnishing light, heat, or power from expending funds for advertising which encourages the more efficient operation of the facilities, works, or utilities of the district, or for advertising which encourages the more efficient use of light, heat, or power, the conservation of energy or natural resources, or presents accurate information on the economical purchase, maintenance, or use of any appliance or device using light, heat, or power.

(c) Nothing in this section shall prohibit a district furnishing light, heat, or power from expending funds for advertising for the purposes of economic development that benefits ratepayers, retaining customers, marketing competitive services and commodities, or promoting electrotechnologies that enhance productivity or provide environmental benefits, within or without the district.

(Amended by Stats. 1997, Ch. 175, Sec. 2. Effective January 1, 1998.)



12819.5

Whenever a business transaction of a municipal utility district furnishing electricity, gas, water service where the utility has 10,000 or more service connections, or telephone service is such that a personal appearance by a person is required by the district and the person is unable to appear at the district s place of business during the district s usual business hours, then the district shall provide a reasonable and convenient alternative to the person such as an appointment outside the district s usual business hours or allowing the person to conduct the transaction by telephone, mail, or both.

(Added by Stats. 1995, Ch. 614, Sec. 3. Effective January 1, 1996.)



12820

(a) A district may employ a suitable security force. The employees of the district that are designated by the general manager as security officers shall have the authority and powers conferred by subdivision (a) of Section 830.34 of the Penal Code upon peace officers. The district shall adhere to the standards for recruitment and training of peace officers established by the Commission on Peace Officer Standards and Training pursuant to Title 4 (commencing with Section 13500) of Part 4 of the Penal Code.

(b) Every security officer employed by a district shall conform to the standards for peace officers of the Commission on Peace Officer Standards and Training. Any officer who fails to conform to these standards shall not continue to have the powers of a security officer.

(Amended by Stats. 1989, Ch. 1165, Sec. 45.)



12821

(a) Notwithstanding Section 117070 or 117120 of the Health and Safety Code, any violation of a rule or regulation of a district adopted pursuant to Section 117060 or 117105 of the Health and Safety Code shall be a misdemeanor unless the district by ordinance declares the violations to be an infraction.

(b) Every violation declared an infraction pursuant to subdivision (a) shall be punishable by (1) a fine not exceeding fifty dollars ($50) for a first violation; (2) a fine not exceeding one hundred dollars ($100) for a second violation of the same ordinance within one year; and (3) a fine not exceeding two hundred fifty dollars ($250) for each additional violation of the same ordinance within one year.

(Amended by Stats. 1996, Ch. 1023, Sec. 412. Effective September 29, 1996.)



12821.5

(a) Whenever residential light, heat, or power is furnished through a submeter system by a master-meter customer for sale to users who are tenants of a mobilehome park, apartment building, or similar residential complex, the master-meter customer is responsible for maintenance and repair of its submeter facilities beyond the master meter, and nothing in this section requires a district to make repairs to or perform maintenance on the submeter system.

(b) Every master-meter customer shall provide an itemized billing of charges for light, heat, and power to each individual user generally in accordance with the form and content of bills of the district to its residential customers, including, but not limited to, the opening and closing readings for the meter, and the identification of all rates and quantities under the applicable rate structure. The master-meter customer shall charge each user of the service at a rate which does not exceed the rate which would be applicable if the user were receiving residential light, heat, or power directly from the district. The master-meter customer shall also post, in a conspicuous place, the applicable prevailing residential rate schedule, as published by the district.

(c) The district shall notify each master-meter customer of its responsibilities to its users under this section.

(Added by Stats. 1986, Ch. 512, Sec. 1.)



12822

(a) This section applies if there is a landlord-tenant relationship between the residential occupants and the owner, manager, or operator of the dwelling.

(b) If a district furnishes individually metered residential light, heat, water, or power to residential occupants in a detached single-family dwelling, multiunit residential structure, mobilehome park, or permanent residential structure in a labor camp, as defined in Section 17008 of the Health and Safety Code, and the owner, manager, or operator of the dwelling, structure, or park is the customer of record of the service, the district shall make every good faith effort to inform the residential occupants, by means of written notice, when the account is in arrears, that service will be terminated in 10 days. The written notice shall further inform the residential occupants that they have the right to become customers of the district without being required to pay the amount due on the delinquent account. The notice shall be in English and in the languages listed in Section 1632 of the Civil Code.

(c) The district is not required to make service available to the residential occupants unless each residential occupant agrees to the terms and conditions of service, and meets the requirements of the district s rules. However, if one or more of the residential occupants are willing and able to assume responsibility for the subsequent charges to the account to the satisfaction of the district, or if there is a physical means, legally available to the district, of selectively terminating service to those residential occupants who have not met the requirements of the district s rules, the district shall make service available to the residential occupants who have met those requirements.

(d) If prior service for a period of time is a condition for establishing credit with the district, residence and proof of prompt payment of rent or other credit obligation acceptable to the district for that period of time is a satisfactory equivalent.

(e) Any residential occupant who becomes a customer of the district pursuant to this section whose periodic payments, such as rental payments, include charges for residential light, heat, water, or power, where these charges are not separately stated, may deduct from the periodic payment each payment period all reasonable charges paid to the district for those services during the preceding payment period.

(Amended by Stats. 2009, Ch. 560, Sec. 6. Effective January 1, 2010.)



12822.1

(a) If a district furnishes residential light, heat, water, or power to residential occupants through a master meter in a multiunit residential structure, mobilehome park, or permanent residential structures in a labor camp, as defined in Section 17008 of the Health and Safety Code, and the owner, manager, or operator of the structure or park is listed by the district as the customer of record of the service, the district shall make every good faith effort to inform the residential occupants, by means of a written notice posted on the door of each residential unit at least 15 days prior to termination, when the account is in arrears, that service will be terminated on a date specified in the notice. If it is not reasonable or practicable to post the notice on the door of each residential unit, the district shall post two copies of the notice in each accessible common area and at each point of access to the structure or structures. The notice shall further inform the residential occupants that they have the right to become customers, to whom the service will then be billed, of the district without being required to pay the amount due on the delinquent account. The notice also shall specify, in plain language, what the residential occupants are required to do in order to prevent the termination or reestablish service; the estimated monthly cost of service; the title, address, and telephone number of a representative of the district who can assist the residential occupants in continuing service; and the address and telephone number of a legal services project, as defined in Section 6213 of the Business and Professions Code, which has been recommended by the local county bar association. The notice shall be in English and in the languages listed in Section 1632 of the Civil Code.

(b) The district is not required to make service available to the residential occupants unless each residential occupant or a representative of the residential occupants agrees to the terms and conditions of service, and meets the requirement of law and the district s rules. However, if one or more of the residential occupants or the representative of the residential occupants are willing and able to assume responsibility for subsequent charges to the account to the satisfaction of the district, or if there is a physical means, legally available to the district, of selectively terminating service to those residential occupants who have not met the requirements of the district s rules or for whom the representative of the residential occupants is not responsible, the district shall make service available to the residential occupants who have met those requirements or on whose behalf those requirements have been met.

(c) If prior service for a period of time, or other demonstration of credit worthiness is a condition for establishing credit with the district, residence and proof of prompt payment of rent or other credit obligation during that period of time acceptable to the district is a satisfactory equivalent.

(d) Any residential occupant who becomes a customer of the district pursuant to this section whose periodic payments, such as rental payments, include charges for residential light, heat, water, or power, where these charges are not separately stated, may deduct from the periodic payment each payment period all reasonable charges paid to the district for those services during the preceding payment period.

(e) If a district furnishes residential service subject to subdivision (a), the district may not terminate that service in any of the following situations:

(1) During the pendency of an investigation by the district of a customer dispute or complaint.

(2) If the customer has been granted an extension of the period for payment of a bill.

(3) For an indebtedness owed by the customer to any other public agency or when the obligation represented by the delinquent account or other indebtedness was incurred with any public agency other than the district.

(4) If a delinquent account relates to another property owned, managed, or operated by the customer.

(5) If a public health or building officer certifies that termination would result in a significant threat to the health or safety of the residential occupants or the public.

(f) Notwithstanding any other provision of law, and in addition to any other remedy provided by law, if the owner, operator, or manager, by any act or omission, directs, permits, or fails to prevent a termination of service while any residential unit is occupied, the residential occupant or the representative of the residential occupants may commence an action for the recovery of all of the following:

(1) Reasonable costs and expenses incurred by the residential occupant or the representative of the residential occupants related to restoration of service.

(2) Actual damages related to the termination of service.

(3) Reasonable attorney s fees of the residential occupants, the representative of the residential occupants, or each of them, incurred in the enforcement of this section, including, but not limited to, enforcement of a lien.

(g) Notwithstanding any other provision of law, and in addition to any other remedy provided by law, if the owner, manager, or operator, by any act or omission, directs, permits, or fails to prevent a termination of service while any residential unit receiving that service is occupied, the corporation may commence an action for the recovery of all of the following:

(1) Delinquent charges accruing prior to the expiration of the notice prescribed by subdivision (a).

(2) Reasonable costs incurred by the corporation related to the restoration of service.

(3) Reasonable attorney s fees of the corporation incurred in the enforcement of this section or in the collection of delinquent charges, including, but not limited to, enforcement of a lien.

If the court finds that the owner, manager, or operator has paid the amount in arrears prior to termination, the court shall allow no recovery of any charges, costs, damages, expenses, or fees under this subdivision from the owner, manager, or operator.

An abstract of any money judgment entered pursuant to subdivision (f) or (g) shall be recorded pursuant to Section 697.310 of the Code of Civil Procedure.

(h) No termination of service subject to this section may be effected without compliance with this section, and any service wrongfully terminated shall be restored without charge to the residential occupants or customer for the restoration of the service. In the event of a wrongful termination by the district, the district shall, in addition, be liable to the residential occupants or customer for actual damages resulting from the termination and for the costs of enforcement of this section, including, but not limited to, reasonable attorney s fees, if the residential occupants or the representative of the residential occupants make a good faith effort to have the service continued without interruption.

(i) The district shall adopt rules and regulations necessary to implement this section and shall liberally construe this section to accomplish its purpose of ensuring that service to the residential occupants is not terminated due to nonpayment by the customer unless the district has made every reasonable effort to continue service to the residential occupants. The rules and regulations shall include, but are not limited to, guidelines for assistance to actual users in the enforcement of this section and requirements for the notice prescribed by subdivision (a), including, but not limited to, clear wording, large and boldface type, and comprehensive instructions to ensure full notice to the actual user.

(j) Nothing in this section broadens or restricts any authority of a local agency that existed prior to January 1, 1989, to adopt an ordinance protecting a residential occupant from the involuntary termination of residential public utility service.

(k) This section preempts any statute or ordinance permitting punitive damages against any owner, manager, or operator on account of an involuntary termination of residential public utility service or permitting the recovery of costs associated with the formation, maintenance, and termination of a tenant s association.

(l) For purposes of this section, representative of the residential occupants does not include a tenants association.

(Amended by Stats. 2009, Ch. 560, Sec. 7. Effective January 1, 2010.)



12822.6

(a) The decision of a district to require a new residential applicant to deposit a sum of money with the district prior to establishing an account and furnishing service shall be based solely upon the creditworthiness of the applicant as determined by the district.

(b) No municipal utility district owning or operating a public utility furnishing services for residential use to a tenant under an account established by the tenant shall seek to recover any charges or penalties for the furnishing of services to, or for the tenant s residential use from, any subsequent tenant or the property owner due to nonpayment of charges by a previous tenant. For this purpose, the term subsequent tenant shall not include any adult person who lived at the residence during the period that the charges or penalties accrued. The district may collect a deposit from the tenant service applicant prior to establishing an account for the tenant. The district may not require that service to subsequent tenants be furnished on the account of the landlord or property owner unless the property owner voluntarily agrees to that requirement, nor may the district refuse to furnish services to a tenant in the tenant s name based on the nonpayment of charges by a previous tenant.

(c) A district subject to this section may not demand or receive security in an amount that exceeds twice the estimated average periodic bill or three times the estimated average monthly bill.

(d) In the event of tenant nonpayment of all or a portion of the bill, the deposit shall be applied to the final bill issued when service is terminated.

(e) This section shall not apply to master-metered apartment buildings.

(Amended by Stats. 1998, Ch. 739, Sec. 5. Effective January 1, 1999.)



12823

(a) No district furnishing its inhabitants with light, water, power, or heat may terminate residential service for nonpayment of a delinquent account unless the district first gives notice of the delinquency and impending termination, as provided in Section 12823.

(b) No district shall terminate residential service for nonpayment in any of the following situations:

(1) During the pendency of an investigation by the district of a customer dispute or complaint.

(2) When a customer has been granted an extension of the period for payment of a bill.

(3) On the certification of a licensed physician and surgeon that to do so will be life threatening to the customer and the customer is financially unable to pay for service within the normal payment period and is willing to enter into an amortization agreement with the district pursuant to subdivision (e) with respect to all charges that the customer is unable to pay prior to delinquency.

(c) Any residential customer who has initiated a complaint or requested an investigation within five days of receiving the disputed bill, or who has, within 13 days of mailing of the notice required by subdivision (a), made a request for extension of the payment period of a bill asserted to be beyond the means of the customer to pay in full during the normal period for payment, shall be given an opportunity for review of the complaint, investigation, or request by a review manager of the district. The review shall include consideration of whether the customer shall be permitted to amortize the unpaid balance of the account over a reasonable period of time, not to exceed 12 months. No termination of service shall be effected for any customer complying with an amortization agreement, if the customer also keeps the account current as charges accrue in each subsequent billing period.

(d) Any customer whose complaint or request for an investigation pursuant to subdivision (c) has resulted in an adverse determination by the district may appeal the determination to the board. Any subsequent appeal of the dispute or complaint to the board is not subject to this section.

(e) Any customer meeting the requirements of paragraph (3) of subdivision (b) shall, upon request, be permitted to amortize, over a period not to exceed 12 months, the unpaid balance of any bill asserted to be beyond the means of the customer to pay within the normal period for payment.

(Amended by Stats. 1985, Ch. 888, Sec. 10.)



12823.1

(a) No district furnishing light, heat, water, or power may terminate residential service on account of nonpayment of a delinquent account unless the district first gives notice of the delinquency and impending termination, at least 10 days prior to the proposed termination, by means of a notice mailed, postage prepaid, to the customer to whom the service is billed not earlier than 19 days from the date of mailing the district s bill for services, and the 10-day period shall not commence until five days after the mailing of the notice.

(b) Every district shall make a reasonable attempt to contact an adult person residing at the premises of the customer by telephone or personal contact, at least 24 hours prior to any termination of service, except that, whenever telephone or personal contact cannot be accomplished, the district shall give, by mail, in person, or by posting in a conspicuous location at the premises, a notice of termination of service, at least 48 hours prior to termination.

(c) Every district shall make available to its residential customers who are 65 years of age or older, or who are dependent adults as defined in paragraph (1) of subdivision (b) of Section 15610 of the Welfare and Institutions Code, a third-party notification service, whereby the district will attempt to notify a person designated by the customer to receive notification when the customer s account is past due and subject to termination. The notification shall include information on what is required to prevent termination of service. The residential customer shall make a request for third-party notification on a form provided by the district, and shall include the written consent of the designated third party. The third-party notification does not obligate the third party to pay the overdue charges, nor shall it prevent or delay termination of service.

(d) Every notice of termination of service pursuant to subdivision (a) shall include all of the following information:

(1) The name and address of the customer whose account is delinquent.

(2) The amount of the delinquency.

(3) The date by which payment or arrangements for payment is required in order to avoid termination.

(4) The procedure by which the customer may initiate a complaint or request an investigation concerning service or charges, except that, if the bill for service contains a description of that procedure, the notice pursuant to subdivision (a) is not required to contain that information.

(5) The procedure by which the customer may request amortization of the unpaid charges.

(6) The procedure for the customer to obtain information on the availability of financial assistance, including private, local, state, or federal sources, if applicable.

(7) The telephone number of a representative of the district who can provide additional information or institute arrangements for payment.

Every notice of termination of service pursuant to subdivision (b) shall include the items of information in paragraphs (1), (2), (3), (6), and (7).

All written notices shall be in a clear and legible format.

(e) If a residential customer fails to comply with an amortization agreement, the district shall not terminate service without giving notice to the customer at least 48 hours prior to termination of the conditions the customer is required to meet to avoid termination, but the notice does not entitle the customer to further investigation by the district.

(f) No termination of service may be effected without compliance with this section. Any service wrongfully terminated shall be restored without charge for the restoration of service, and a notation thereof shall be mailed to the customer at his or her billing address.

(Amended by Stats. 1987, Ch. 614, Sec. 3.)



12824

No electrical, gas, heat, or water municipal utility district shall, by reason of delinquency in payment for any electric, gas, heat, or water services, cause cessation of any such services on any Saturday, Sunday, legal holiday, or at any time during which the business offices of the district are not open to the public.

(Added by Stats. 1977, Ch. 1027.)



12825

(a) A district furnishing light, heat, or power may engage in activities to reduce wasteful, uneconomical or unnecessary uses of energy, including, but not limited to, public information programs, the sale of insulation, the sale, rental and lease of materials or equipment for the purpose of conserving energy or reducing the need for the installation of electric generating facilities, and the adoption of voluntary and mandatory load management programs, and may also engage in activities to accelerate and participate in the development of alternative sources of energy including, but not limited to, the supply of equipment for use in connection therewith, and may do all things necessary or convenient to the full exercise of the powers herein granted. The interest rates charged on extended payment contracts for such materials or equipment shall not exceed that necessary to cover the district s full cost of money plus its administrative costs and anticipated losses due to nonpayment on such contracts.

(b) This section does not constitute a change in, but is declaratory of, the existing law.

(Added by renumbering Section 12823 (as added by Stats. 1978, Ch. 14) by Stats. 1979, Ch. 373.)



12826

Every district shall comply with Section 8029.5.

(Added by Stats. 1982, Ch. 549, Sec. 3.)



12827

The board of a district that has owned and operated an electric distribution system for at least eight years and has a population of 250,000 or more may engage in programs to encourage economic development that benefits its ratepayers.

(Added by Stats. 1994, Ch. 53, Sec. 2. Effective April 26, 1994.)






ARTICLE 5a. Claims

12830

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)






ARTICLE 6. Indebtedness

12841

A district may borrow money and incur indebtedness, and may issue bonds or other evidences of indebtedness. No indebtedness shall be incurred exceeding the ordinary annual income and revenue of the district without the approval of two-thirds of the voters voting on the proposition to incur such indebtedness except as follows:

(a) A further vote of the voters is not required for any indebtedness heretofore or hereafter incurred within the purposes and not exceeding the available amount of any previously authorized bond issue, and as to such indebtedness the proceeds of any of the bonds unexpended in the treasury of the district, or the par value of any of the bonds which are unsold shall be deemed a part of the ordinary annual income and revenue of the district.

(b) Any district operating a utility under rules requiring applicants for extensions to advance the expenses of such extensions and facilities for serving additional territory may enter into agreements to refund to the applicants in a subsequent year the whole or any part of the expenses so advanced, and the refunds may be paid out of the revenues of subsequent years.

(Amended by Stats. 1974, Ch. 761.)



12842

No district shall incur an indebtedness for public works which in the aggregate exceeds 20 percent of the assessed value of all the real and personal property within the district.

(Enacted by Stats. 1951, Ch. 764.)



12843

Indebtedness which has been incurred for the construction and operation of a public utility, where the revenue from the utility for three years or more next preceding has been sufficient to pay the interest and principal due on any bonds issued for its construction or acquisition, in addition to the cost of operation and maintenance, shall not be counted and included in ascertaining the limit of indebtedness, and any indebtedness incurred for the acquisition, construction or operation of a public utility within any special district shall be excluded in ascertaining the aggregate indebtedness specified in Section 12842.

(Amended by Stats. 1965, Ch. 210.)



12844

A district may accept, without limitation by any other provisions of this division requiring approval of indebtedness, contributions or loans from the United States, or any department, instrumentality, or agency thereof, for the purpose of financing the construction, maintenance, and operation of any enterprise in which the district is authorized to engage, and may enter into contracts and cooperate with, and accept cooperation from, the United States, or any department, instrumentality, or agency thereof, in the construction, maintenance, and operation, and in financing the construction, maintenance, and operation, of any such enterprise in accordance with any legislation which Congress may have heretofore adopted or may hereafter adopt, under which aid, assistance, and cooperation may be furnished by the United States in the construction, maintenance, and operation or in financing the construction, maintenance, and operation of any such enterprise. A district may do any and all things necessary in order to avail itself of such aid, assistance, and cooperation under any federal legislation now or hereafter enacted. Any evidence of indebtedness issued under this section shall constitute a negotiable instrument.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 6a. Electric, Water, Communications, or Sewage Disposal System Improvements

12850

This article shall apply only to districts which have owned and operated an electric distribution, water distribution, or sewage disposal system for at least eight years and which have a population of 250,000 or more.

(Amended by Stats. 1979, Ch. 399.)



12851

A district may, from time to time, issue bonds in accordance with the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), as it now reads or as hereafter amended, for the purpose of financing the construction, reconstruction, replacement, acquisition, or improvement of any facility or facilities necessary or convenient for the generation, transmission, or distribution of electricity; the storage, transmission, or distribution of water; the furnishing of communications services; or the disposal of sewage; or incidental to, or in connection with, the operation of the electric, water, communications, or sewage disposal system or facilities of the district, or for purposes of financing programs for the conservation of electricity, which shall constitute an enterprise within the meaning of Section 54309 of the Government Code. The authority hereby granted to the districts is in addition to all powers granted local agencies under the Revenue Bond Law of 1941, and Section 54310 of the Government Code, insofar as it is inconsistent with that authority, shall not apply.

(Amended by Stats. 1982, Ch. 367, Sec. 2.)



12852

Article 3 (commencing with Section 54380) of Chapter 6 of Part 1 of Division 2 of Title 5 of the Government Code, the limitations on the rate of interest set forth in subdivision (b) of Section 54402 of the Government Code and on the discount set forth in Section 54418 of the Government Code, and the requirements for refunding revenue bonds set forth in Sections 53573, 53583, 54388, and 54661 of the Government Code do not apply to the issuance and sale of bonds pursuant to this article. Whenever a district proposes to exercise the power to issue bonds pursuant to this article, the board shall adopt a preliminary resolution declaring its intention to authorize the issuance of bonds, which resolution shall specify all of the following:

(a) The purpose for which the proposed bonds are to be issued.

(b) The maximum principal amount of the bonds then proposed to be issued.

(c) The maximum term for which any of the bonds are to run.

(d) The maximum rate of interest to be payable upon the bonds which rate shall be determined by the board.

(e) The maximum discount, which shall be determined by the board.

(Amended by Stats. 1984, Ch. 984, Sec. 1. Effective September 11, 1984.)



12853

When bonds are issued under this article, the preliminary resolution of the board adopted pursuant to this article shall take effect upon its adoption by the board subject to the right of referendum provided for in this article. Successive issues of bonds may be authorized under this article from time to time and the authority herein contained shall not be limited to any particular issue.

(Added by Stats. 1965, Ch. 916.)



12854

Upon any such resolution taking effect subject to the right of referendum pursuant to this article, the board shall cause the same to be published in the manner provided for the publication of notices. At any time within 60 days after the date of the second such publication a referendum petition, signed by voters in number equal to at least 3 percent of the total vote cast, as defined in Section 11507, demanding the submission of such resolution to a vote of the voters of the district for their assent to the issuance of the proposed bonds, may be filed with the secretary. Upon presentation to the secretary of a referendary petition, the resolution which is the subject thereof shall be of no effect unless and until it has been assented to by the voters.

(Added by Stats. 1965, Ch. 916.)



12855

If no such referendary petition is presented within the period of 60 days, then upon the expiration of such period, or if the proposition of issuing the bonds specified in the resolution of the board adopted pursuant to this article has been assented to by a majority of the voters voting on the proposition, whether upon referendum or pursuant to Section 12856, then upon such proposition having been so assented to, the resolution shall take full and final effect, and the board may proceed in accordance with the provisions of this article and issue bonds within the terms of the resolution and in accordance with the applicable provisions of the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300), Part 1, Division 2, Title 5, Government Code).

(Added by Stats. 1965, Ch. 916.)



12856

The board at any time may, and upon the filing of a referendum petition as provided in Section 12854 shall, adopt a resolution calling a special election for the purpose of submitting to the voters of the district the proposition of issuing revenue bonds in conformity with the preliminary resolution adopted pursuant to Section 12852. The resolution calling the election shall fix the date on which the election is to be held, the proposition to be submitted thereat, the manner of holding the election and of voting for or against the proposition, and shall state that in all other particulars the election shall be held and the votes canvassed as provided by law for the holding of elections within the district. Such election may be held separately or may be consolidated with any other election authorized by law at which the voters of the district may vote. The resolution calling the election shall be published and no other notice of the election need be given. The votes of a majority of all the voters voting on the proposition at the election are required to authorize the issuance of revenue bonds.

(Added by Stats. 1965, Ch. 916.)



12857

The authority herein contained shall be in addition to the authority conferred by Chapter 7 of this division and indebtedness incurred in accordance with the authority herein contained shall not be included in ascertaining the aggregate indebtedness specified in Section 12842.

(Added by renumbering Section 12852 by Stats. 1965, Ch. 916.)






ARTICLE 6b. Bonds

12860

Bonds issued by a district, pursuant to Article 8 (commencing with Section 53540) of Chapter 3 of Part 1 of Division 2 of Title 5 of the Government Code, may bear interest at the rate or rates as may be fixed by the board of directors without regard to the limitations set forth in Section 53541 of the Government Code, and may be sold at a discount, as determined by the board of directors.

(Amended by Stats. 1983, Ch. 394, Sec. 2. Effective July 26, 1983.)






ARTICLE 7. Investments

12871

A district may invest any surplus money in its treasury, including money in any sinking fund, in any of the following:

(a) Its own bonds, whether issued on behalf of the entire district or any special district.

(b) Treasury notes, certificates of indebtedness, bills, bonds of the United States, or any other evidence of indebtedness secured by the full faith and credit of the United States.

(c) Obligations issued pursuant to the Federal Home Loan Bank Act or the National Housing Act.

(d) Treasury notes or bonds of this state, or of any public corporation, municipal corporation, public district, or political subdivision within this state which are legal as security for the deposit of public funds.

(e) Obligations issued by federal intermediate credit banks, federal land banks, and banks for cooperatives.

(f) Obligations issued or assumed by the International Bank for Reconstruction and Development, the Tennessee Valley Authority, the Inter-American Development Bank, or Export-Import Bank of Washington participation certificates.

(g) Banker s acceptances of banks having total deposits of one billion dollars ($1,000,000,000) or more.

(h) Any securities in which savings banks in this state may legally invest their funds pursuant to Sections 1350 to 1366, inclusive, of the Financial Code; provided, that the provisions of said sections limiting the amount which a savings bank may invest in securities to a specified percent of its paid-up capital and surplus, or savings deposits, shall not apply to investments authorized by the terms of this section.

(Amended by Stats. 1967, Ch. 926.)



12872

Such investment may be made by direct purchase of any issue of such bonds, treasury notes, or obligations, or part thereof, at the original sale or by the subsequent purchase of the bonds, treasury notes, or obligations.

(Enacted by Stats. 1951, Ch. 764.)



12873

Any bonds, treasury notes, or obligations purchased and held as investments by the district may from time to time be sold and the proceeds reinvested in bonds, treasury notes, or obligations as provided in this article.

(Enacted by Stats. 1951, Ch. 764.)



12874

Sales of any bonds, treasury notes, or obligations purchased and held by the district shall from time to time be made in season so that the proceeds may be applied to the purposes for which the money with which the bonds, treasury notes, or obligations were originally purchased was placed in the treasury of the district.

(Enacted by Stats. 1951, Ch. 764.)



12875

Notwithstanding any other provision of law, a district which has owned and operated a water distribution or sewage disposal system for at least eight years and which has a population of 250,000 or more may enter into contracts commonly known as interest rate swap agreements or forward payment conversion agreements with any person providing for the exchange of payments between the person and the district including, without limitation, contracts providing for the exchange of fixed interest payments for floating payments or floating interest payments for fixed payments, or a combination thereof, after giving due consideration for the creditworthiness of the counter parties, where applicable, including any rating by a nationally recognized agency or such other criteria as may be appropriate. The contracts may be made upon the terms and conditions established by the board. The authority conferred by this section includes the authority to enter into any and all contracts incident to the exercise of the authority conferred by this section including, without limitation, contracts to obtain credit enhancement devices and contracts for the performance of professional services.

(Added by Stats. 1986, Ch. 1389, Sec. 3. Effective September 30, 1986.)






ARTICLE 8. Taxation

12891

A district may levy, and collect or cause to be collected, taxes for any lawful purpose.

(Enacted by Stats. 1951, Ch. 764.)



12891.5

A district may impose a special tax pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code. The special taxes shall be applied uniformly to all taxpayers or all real property within the district, except that unimproved property may be taxed at a lower rate than improved property.

(Added by Stats. 1991, Ch. 70, Sec. 9.)



12892

If, in the opinion of the board, the revenues will not be sufficient for any and all lawful purposes the board shall levy a tax for such purpose or purposes and fix the amount of money necessary to be raised therefor by taxation.

(Enacted by Stats. 1951, Ch. 764.)



12893

The board shall, at the time of fixing the general tax levy and in the manner provided for the general tax levy, levy and collect annually until the district s bonds are paid, or until there is a sum in the treasury of the district set apart for that purpose to meet all sums coming due for principal and interest on the bonds, a tax sufficient to pay the annual interest on the bonds and such part of the principal thereof as becomes due before the time for fixing the next general tax levy. If the maturity of the indebtedness created by the issue of bonds begins more than one year after the date of the issuance thereof, the tax shall be levied and collected annually at the time and in the manner aforesaid, sufficient to pay the interest on the indebtedness as it falls due and to constitute a sinking fund for the payment of the principal on or before maturity.

(Enacted by Stats. 1951, Ch. 764.)



12894

The taxes required to be levied and collected on account of interest, principal, and sinking fund of district bonds shall be in addition to all other taxes levied for district purposes, and shall be collected at the time and in the same manner as other district taxes are collected, and be used for no other purpose than the payment of the bonds and accruing interest.

(Enacted by Stats. 1951, Ch. 764.)



12895

Nothing in this division prevents the issuance of revenue bonds by a district for the entire district or any special district created therein under any provision of law permitting the issuance of revenue bonds by municipal utility districts.

(Enacted by Stats. 1957, Ch. 764.)



12896

The board may provide for the assessment, levy, and collection of taxes by the district, including the sale of property to the district for delinquent taxes, with penalties, interest, and cost.

(Enacted by Stats. 1951, Ch. 764.)



12897

The board may elect to avail itself of the assessments made by the assessors of the counties in which the district is situated, and of the assessments made by the State Board of Equalization for those counties, and may take such assessments as the basis for district taxation and have its taxes collected by the county officials if the board declares its election so to do by resolution or ordinance and files a certified copy of the resolution or ordinance on or before the first day of August with the auditors of the counties in which the district is situated. Thereafter, each year and until otherwise provided by the board, all assessments shall be made for the district by the State Board of Equalization and the county assessors, and all taxes shall be collected for the district by the tax collectors, of the counties in which the district is situated.

(Amended by Stats. 1951, Ch. 1632.)



12898

In such case the county auditor shall, on or before August 15th of each year, transmit to the board a statement in writing showing the total value of all property within the district, ascertained from the assessments referred to in Section 12897 as equalized.

(Amended by Stats. 1974, Ch. 761.)



12899

In case the board elects to avail itself of the assessments referred to in Section 12897 it shall, on or before the first week day in September, or if such week day falls upon a holiday then on the first business day thereafter, fix the rate of taxes, designating the number of cents upon each hundred dollars, using as a basis the value of property transmitted to the board by the county auditors, which rate of taxation shall be sufficient to raise the amount previously fixed by the board. These acts by the board shall constitute a valid assessment of the property and a valid levy of the taxes so fixed.

(Amended by Stats. 1951, Ch. 1632.)



12900

The board shall immediately after fixing the rate of taxes as above provided transmit to the county auditors of the counties in which the district is situated a statement of the rate of taxes fixed by the board.

(Amended by Stats. 1951, Ch. 1632.)



12901

The district s taxes so levied shall be collected at the same time and in the same manner as county taxes. When collected the net amount, ascertained as provided in this article, shall be paid to the treasurer of the district, under the general requirements and penalties provided by law for the settlement of other taxes. The district may adopt the alternative procedure of tax collection and apportionment established by Chapter 3, Part 8, Division 1 of the Revenue and Taxation Code and any amendments thereof; provided, however, that the district may thereafter abandon said alternative procedure at the end of any fiscal year of the district.

(Amended by Stats. 1953, Ch. 808.)



12902

Whenever any real property situate in any district which has availed itself of the provisions of Section 12897 has been sold for taxes and has been redeemed, the money paid for redemption shall be apportioned and paid to the district by the county treasurers receiving it in the proportion which the tax due to the district bears to the total tax for which the property was sold.

(Enacted by Stats. 1951, Ch. 764.)



12903

The compensation to be charged by and paid to any county for the performance of services under this article shall be fixed by agreement between the board of supervisors of the county and the board. The compensation shall in no event exceed one-half of 1 percent of all money collected for the district. The compensation collected by the county shall be placed to the credit of the county salary fund.

(Enacted by Stats. 1951, Ch. 764.)



12904

All taxes levied under this division are a lien on the property on which they are levied. Unless the board has by ordinance otherwise provided, the enforcement of the collection of such taxes shall be in the same manner and by the same means provided by law for the enforcement of liens for county taxes, all the provisions of law relating to the enforcement of the latter being made a part of this division, so far as applicable.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 9. Improvement Act of 1911

12921

The Improvement Act of 1911 may be used by a district formed pursuant to this division for the construction of water facilities. In the application of said improvement act to proceedings instituted by such district, the terms used in said improvement act shall have the following meanings:

(a) City council and council mean the board of the district.

(b) Municipality and city mean district.

(c) Clerk and city clerk mean secretary of the board.

(d) Superintendent of streets, street superintendent and city engineer mean the engineer appointed by the district to perform the engineering work for the assessment district.

(e) Tax collector means county tax collector.

(f) Treasurer and city treasurer mean the person or officer who has charge of and makes payment of the funds of the district.

(g) Right-of-way shall mean any parcel of land over which the district shall have an easement for the purpose of constructing or maintaining water or sewer lines.

(Amended by Stats. 1965, Ch. 210.)



12922

The powers and duties conferred by the Improvement Act of 1911 on boards, officers and agents of cities shall be exercised by the respective boards, officers and agents of the district.

(Added by Stats. 1955, Ch. 1206.)






ARTICLE 11. Municipal Improvement Act of 1913

13010

The Municipal Improvement Act of 1913 may be used by a district formed pursuant to this division for any purpose or purposes which a district may carry out.

(Added by Stats. 1965, Ch. 210.)






ARTICLE 12. Irrigation Standby or Immediate Availability Charge

13021

This article shall apply only to the ownership, operation, control, or use by a district of a system for the distribution of irrigation water and shall not affect, but shall be in addition to, the right of the board of directors of the district to fix rates and charges, and to supervise and regulate every utility owned and operated by the district pursuant to this division.

(Added by Stats. 1971, Ch. 174.)



13022

(a) A district which acquires, constructs, owns, operates, controls, or uses works for supplying its inhabitants and lands within the district with irrigation water, may, pursuant to the notice, protest, and hearing procedures in Section 53753 of the Government Code, fix by resolution on or before the first day of July of each year a water standby or immediate availability charge on all land within its boundaries to which water is made available by the district for irrigation purposes, whether the water is actually used or not. Such charge shall not apply to lands permanently dedicated exclusively to transportation of persons or property.

(b) The board of directors of a district which fixes such a standby charge may establish schedules varying the charges in different areas within a district. The board of directors may not, however, fix an annual standby charge at a rate in excess of ten dollars ($10) per acre or portion thereof, unless the standby charge is imposed pursuant to the Uniform Standby Charge Procedures Act (Chapter 12.4 (commencing with Section 54984) of Part 1 of Division 2 of Title 5 of the Government Code).

(c) If the procedures set forth in this section as it read at the time a standby charge was established were followed, the district s board may, by resolution, continue the charge pursuant to this section in successive years at the same rate. If new, increased, or extended assessments are proposed, the board shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(Amended by Stats. 2007, Ch. 27, Sec. 14. Effective January 1, 2008.)



13023

(a) Any district levying a standby charge, which has elected under Section 12897 to use county and state assessment and tax collection procedures, shall, on or before the first day of August of each year, furnish in writing to the county auditor of each affected county a description of each parcel of land within the district upon which a standby charge has been levied for the current fiscal year, together with the amount of standby charge fixed by the district on each parcel of land.

(b) All county officers charged with the duty of collecting taxes shall collect district standby charges with the regular tax payments to the county. Such charges shall be collected in the same form and manner as county taxes are collected and shall be paid to the district. Charges fixed by the district shall be a lien on all the property benefited thereby. Liens for such charges shall be of the same force and effect as other liens for taxes, and their collection may be enforced by the same means as provided for the enforcement of liens for state and county taxes.

(Added by Stats. 1971, Ch. 174.)



13024

Any funds derived from the standby charges levied pursuant to this article may be used by the district for all purposes which a district is authorized to expend funds insofar as such purposes relate to the acquisition of a water supply or the acquisition, construction, operation, control, or use of works for supplying land within the district with irrigation water.

(Added by Stats. 1971, Ch. 174.)









CHAPTER 6.5. Electric System Improvements

ARTICLE 1. Application

13071

This chapter is complete authority for the issuance of bonds hereunder, and no action or proceeding not required by this chapter shall be necessary for the valid authorization and issuance of such bonds.

(Added by Stats. 1957, Ch. 2237.)



13072

Unless otherwise clearly indicated by the context, all of the provisions of this chapter shall be understood as relating only to bonds issued under this chapter.

(Added by Stats. 1957, Ch. 2237.)



13073

This chapter shall apply only to districts which have owned and operated an electric distribution system for at least 10 years and which have a population of 250,000 or more.

(Added by Stats. 1957, Ch. 2237.)






ARTICLE 2. Definitions

13081

Unless the context otherwise requires, the provisions of this article govern the construction of this chapter.

(Added by Stats. 1957, Ch. 2237.)



13082

Bonds includes the meaning of notes, certificates and other evidences of indebtedness and in every case refers only to bonds issued under this chapter, whether so specified or not.

(Added by Stats. 1957, Ch. 2237.)



13083

Refund includes the meaning of extend and renew.

(Added by Stats. 1957, Ch. 2237.)



13084

Assented to by the voters means that the proposition indicated by the context has been submitted to the voters of the district, and has been assented to by a majority of those voters who voted upon that proposition at the election.

(Added by Stats. 1957, Ch. 2237.)



13085

Payments on principal means payments on account of the principal of bonds, whether upon maturity or by payments into a sinking fund on account of principal, and includes premiums required to be paid on the mandatory redemption of sinking fund bonds.

(Added by Stats. 1957, Ch. 2237.)






ARTICLE 3. General Authorization

13091

A district may borrow money from time to time for the purpose of constructing, reconstructing, replacing, extending or improving its system for supplying the district and its inhabitants with electric energy, and may issue and sell bonds to evidence the indebtedness created by such borrowing. No such money may be used:

(1) For constructing or improving works located outside the district boundaries which exist on the date this Chapter 6.5 is enacted.

(2) For acquiring any property owned by a public utility.

(3) For constructing or improving works for generating electricity.

(4) For constructing or improving works used, or to be used, in whole or in part either for the receipt, transmission and delivery of electric energy for any supplier of electric power or for the exchange of electric power with any person or entity. This provision shall not prevent the district from using such money for the purposes set forth in the initial sentence of this section.

Such bonds shall not be issued for a term in excess of 20 years after the date of such bonds; provided, that this sentence shall not limit the power of a district to refund such bonds.

(Amended by Stats. 1962, 1st Ex. Sess., Ch. 6.)



13092

A district may also refund from time to time, whether at or prior to maturity, any outstanding indebtedness evidenced by its bonds, and may issue, and sell or exchange, bonds so to refund such indebtedness. Refunding bonds which are to be sold may be issued and sold at such time in advance of the time at which the bonds to be redeemed or paid out of the proceeds of such refunding bonds are to be so redeemed or paid as the board may determine.

(Added by Stats. 1957, Ch. 2237.)



13093

Whenever a district exercises the power to borrow money pursuant to this chapter the board may authorize the issuance of bonds in any amount which, when added to the aggregate amount of bonds of the district issued under this chapter and outstanding at the time of the acceptance of a proposal for the purchase of the bonds so authorized and payable out of the revenues out of which the bonds so authorized are to be payable shall not exceed the amount of the earned surplus derived from the operation of the electric system to which those revenues pertain, as of the end of the last fiscal year which ended not less than four months prior to the making of the finding and determination provided for in Section 13161. The aggregate amount of bonds issued under this chapter shall not exceed in face value the sum of ten million dollars ($10,000,000) in any one calendar year. The term earned surplus whenever used in this chapter means the excess of revenues from the inception of operation of the electric system over related expenses thereof, plus accumulated price-level depreciation, plus or minus any additional amounts credited to or charged against customers equity employed in the business of the electric system, as determined in accordance with the then current accounting practice of the district. The term accumulated price-level depreciation as used in this section means the accumulated additional amounts by which depreciation based on the cost of depreciable property adjusted to reflect current price levels exceeds depreciation computed on cost.

(Amended by Stats. 1962, 1st Ex. Sess., Ch. 6.)



13094

The limitations prescribed in Section 13093 shall not be applicable to the issuance of any refunding bonds pursuant to this chapter, and the amount of any issue of such refunding bonds may equal, but shall not exceed, the amount required for the payment or redemption of the bonds to be refunded thereby, including the premiums, if any, due upon such redemption, but excluding any interest due upon such redemption.

(Added by Stats. 1957, Ch. 2237.)



13095

Any bond for the payment and discharge of which, upon maturity or upon redemption prior to maturity, provision has been made through the setting apart in a reserve fund or special trust account created pursuant to this chapter to insure the payment thereof, of moneys sufficient for that purpose, or through the irrevocable segregation for that purpose, in some sinking fund or other fund or trust account, of moneys sufficient therefor, shall be deemed to be no longer outstanding within the meaning of any provision of this chapter.

(Added by Stats. 1957, Ch. 2237.)



13096

The board shall have power to determine all the terms and conditions of the issuance and sale of bonds pursuant to this chapter, excepting only as such power is limited by express provisions of this chapter.

(Added by Stats. 1957, Ch. 2237.)






ARTICLE 4. Proceedings for Issuance

13101

Whenever a district proposes to exercise the power to borrow money, or to refund indebtedness, pursuant to this chapter, the board shall adopt a preliminary resolution declaring its intention to authorize the issuance of bonds for such purpose, which resolution shall specify all of the following:

(1) The purpose for which the proposed bonds are to be issued.

(2) The maximum principal amount of the bonds proposed to be issued in the then current calendar year.

(3) The maximum term for which any of said bonds are to run.

(4) The maximum rate of interest to be payable upon such bonds.

(5) The maximum premium, if any, to be payable on the redemption of any such bonds.

(Amended by Stats. 1962, 1st Ex. Sess., Ch. 6.)



13103

When bonds are issued under this chapter, the preliminary resolution of the board adopted pursuant to this article shall take effect upon its adoption by the board subject to the right of referendum herein provided for.

(Amended by Stats. 1962, 1st Ex. Sess., Ch. 6.)



13104

Upon any such resolution taking effect subject to the right of referendum, pursuant to this article, the board shall cause the same to be published in the manner provided for the publication of notices. At any time within 60 days after the date of the second such publication a referendary petition, signed by voters in number equal to at least 3 percent of the total vote cast, as defined in Section 11507, demanding the submission of such resolution to a vote of the voters of the district for their assent to the issuance of the proposed bonds, may be filed with the secretary. Upon presentation to the secretary of a referendary petition, the resolution which is the subject thereof shall be of no effect unless and until it has been assented to by the voters.

(Added by Stats. 1957, Ch. 2237.)



13105

If no such referendary petition is presented within the aforesaid period of 60 days, then upon the expiration of said period, or if the proposition of issuing the bonds specified in the resolution of the board adopted pursuant to this article has been assented to by the voters, whether upon referendum or pursuant to any other provisions of this chapter, then upon such proposition having been so assented to, the resolution shall take full and final effect, and the board may proceed in accordance with the provisions of this chapter and issue bonds within the terms of the resolution.

(Added by Stats. 1957, Ch. 2237.)



13106

The provisions of any resolution constituting a part of the proceedings for the issuance of any bonds under this chapter, when so declared by its terms, or by the terms of any other such resolution, shall constitute a contract between the district and the holders of such bonds, and the provisions thereof shall be enforceable by mandamus or any other appropriate suit, action or proceeding at law or in equity in any court of competent jurisdiction.

(Added by Stats. 1957, Ch. 2237.)



13107

The board at any time may adopt a resolution providing for submission to the voters of the district of the proposition of assenting to any proposed action of the board in any case where such assent is required or permitted by the terms of this chapter, or in any case where the board may deem such submission to be desirable. Such resolution may provide for such submission at any specified regular district election, or at any special election. Such resolution and such election shall, except to the extent otherwise provided in this chapter, conform to the requirements of Article 1, Chapter 7, of this division. The board shall do, or cause to be done, any and all things necessary to make such submission at the election indicated by its resolution and to determine and certify the result thereof.

(Added by Stats. 1957, Ch. 2237.)






ARTICLE 5. Sources of Payment

13111

All bonds issued by a district pursuant to this chapter shall be, and shall recite upon their face that they are, payable both as to principal and interest, and as to any premiums upon the redemption thereof, out of the revenues pertaining to the electric system on account of which the indebtedness evidenced by such bonds was created, and not out of any other fund or moneys of the district.

(Added by Stats. 1957, Ch. 2237.)



13112

The provisions of this article shall not preclude any of the following:

(1) The payment of any such principal, interest or premiums through appropriate reserve funds or special trust accounts, established as hereinafter in this article provided.

(2) The payment of interest on or principal of bonds of any such issue out of sums received as premiums or accrued interest on the sale of that issue.

(3) The payment of any such principal or premiums out of the proceeds of the sale of refunding bonds issued for that purpose.

(4) The payment out of the proceeds of any bonds of the whole or a part of the interest accruing on said bonds during the period of the performance of work to be paid for out of such proceeds.

(5) The payment of any such principal, interest or premiums by the purchasers of any such bonds, or by any entity, public or private, other than the district, in any case where any such purchaser or entity may have guaranteed such payment.

(Added by Stats. 1957, Ch. 2237.)






ARTICLE 6. Reserve Funds

13121

In connection with the exercise of the power to borrow money, to issue bonds, and to refund indebtedness, pursuant to this chapter, the board may, from time to time, establish and maintain a reserve fund or funds in the district treasury, or a special trust account or accounts with an agent or agents designated by the board as a sinking fund or otherwise, to insure the payment, when due or payable, whether at maturity or upon redemption, of the principal of, and interest on, bonds issued as aforesaid, including premiums, if any, due upon the redemption of any thereof, or for any of said purposes. Money in any such reserve fund may be used for the purchase of bonds of the issue in connection with which it was established, for cancellation and retirement pursuant to any mandatory requirement of the redemption of sinking fund bonds. Each such fund or account shall be established and maintained out of the revenues pertaining to the electric system on account of which such power is exercised or out of any moneys which under the terms of this article are applicable to the purpose, through transfers or payments made at such times and in such amounts as the board may direct.

(Added by Stats. 1957, Ch. 2237.)



13122

Money set aside and placed in any such reserve fund or special trust account shall remain therein until from time to time expended for the purposes thereof, and shall not be used for any other purpose whatsoever, except for temporary investment thereof as provided in this chapter; provided, however,

(1) That money may be paid or transferred from any such fund or account in furtherance of the purpose of its establishment, to any other such fund or account established for a like purpose in connection with the same issue of bonds, to such extent as may be required or permitted under the terms of the resolution authorizing that issue; and

(2) That all money remaining in any such fund or account in excess of the amount required to make provision for the payment in full of the principal of, and interest on, the bonds with respect to which it was established, including premiums, if any, due upon the redemption of any thereof, may be returned and transferred to the revenue fund out of which such reserve fund was established.

(Added by Stats. 1957, Ch. 2237.)



13123

Money in any such reserve fund shall be drawn therefrom only upon demands authenticated by the signature of the accountant of the district; provided, however, that the board may, in its discretion, direct and authorize the payment from such reserve fund, by the treasurer, without such authenticated demand, (i) of bonds of the issue in connection with which such reserve fund is so established when due upon maturity or call, or of coupons pertaining to bonds of such issue when due, but only upon presentation and surrender of such bonds or coupons, (ii) of interest upon registered bonds of such issue when due, or (iii) of premiums, if any, due upon the redemption of any such bonds.

(Added by Stats. 1957, Ch. 2237.)



13124

Money in any such special trust account shall be drawn therefrom only in accordance with directions given or authorized by the board.

(Added by Stats. 1957, Ch. 2237.)






ARTICLE 7. Obligation to Bondholders

13131

So long as any bonds of the district are outstanding and unpaid, or so long as provision has not been made for the full payment and discharge of all such outstanding bonds, upon maturity, or upon redemption prior to maturity, through the setting apart in a reserve fund or special trust account created pursuant to this article to insure the payment thereof, of money sufficient for that purpose, or through other irrevocable allocation to that purpose of money sufficient therefor all provisions of this article shall be complied with.

(Added by Stats. 1957, Ch. 2237.)



13132

The board shall fix rates for service from the electric system to which the indebtedness pertains, and collect charges for such service, such as to provide revenues at least sufficient in the aggregate to pay, as the same shall become due, the principal and interest on all such bonds so outstanding payable out of those revenues, including premiums, if any, due upon the redemption of any thereof, in addition to paying, as the same shall become due, the necessary expenses of operating and maintaining such system, and all other obligations and indebtedness payable out of those revenues.

(Added by Stats. 1957, Ch. 2237.)



13133

Bonds issued under this chapter shall be issued without any priority with respect to payment of principal or interest.

(Added by Stats. 1957, Ch. 2237.)



13134

The electric system of the district to which the indebtedness pertains shall not be sold or otherwise disposed of, as a whole or substantially as a whole, unless such sale or other disposition be so arranged as to provide for a continuance of payments into a fund sufficient in amount to permit payment therefrom of principal of, and interest on, and premiums, if any, due upon the redemption of, all bonds issued under this chapter.

(Added by Stats. 1957, Ch. 2237.)



13135

No indebtedness payable out of revenues shall be created in contravention of the provisions of any resolutions heretofore adopted by the board in connection with the authorization of any bonds payable out of revenues.

(Added by Stats. 1957, Ch. 2237.)



13136

Anything in this article to the contrary notwithstanding, the board, in any resolution constituting a part of the proceedings for the issuance of any issue of bonds under this chapter may determine that the holders of the bonds of that issue are not to be entitled to the benefits of or to enforce any or all of the provisions of this article, and to that end the board, in such resolution, shall specify the provisions of this article to the benefits of which the holders of the bonds of that issue shall be entitled; and the holders of the bonds of that issue shall not be entitled to the benefits of or to enforce any of the provisions of this article not so specified.

(Added by Stats. 1957, Ch. 2237.)






ARTICLE 8. Consents of Bondholders

13141

The board may provide in the resolution authorizing the issue of any bonds under this chapter that any act consented to by the holders of 60 percent in aggregate principal amount of the outstanding bonds of any issue of bonds issued under this chapter, pursuant to provisions for such consents contained in any resolution of the board constituting a part of the proceedings for the issuance of such bonds, shall not, as to the bonds of that issue, be deemed an infringement of any of the provisions of Article 7 of this chapter, or of any covenant made pursuant thereto, whatever the character of such act may be.

(Added by Stats. 1957, Ch. 2237.)



13142

The board may provide in the resolution authorizing the issue of any bonds under this chapter the terms and conditions upon which any provision of any resolution of the board constituting a part of the proceedings for the issuance of such bonds, or any provision of such bonds or coupons appurtenant thereto, may be modified if consented to by the holders of any percentage, specified in such resolution authorizing the issue of such bonds, of the aggregate principal amount of the outstanding bonds of such issue.

(Added by Stats. 1957, Ch. 2237.)






ARTICLE 9. Form and Content

13151

Without limiting in any way the generality of its power, the board is expressly authorized, in its discretion, to provide, in connection with any issue of bonds under this chapter all the matters contained in this article.

(Added by Stats. 1957, Ch. 2237.)



13151.1

The board may provide for such bonds being in such amounts, of such denominations, payable at such times, and in such form as the board may determine.

(Added by Stats. 1957, Ch. 2237.)



13151.2

The board may provide for such bonds being negotiable or nonnegotiable.

(Added by Stats. 1957, Ch. 2237.)



13151.3

The board may provide for such bonds and the interest thereon, and premiums, if any, due upon the redemption of any thereof, being payable or collectible at any place or places, within or without the State of California, and without presentation and approval of demands.

(Added by Stats. 1957, Ch. 2237.)



13151.4

The board may provide for such bonds being payable to bearer or only to the registered holder, either as to principal alone, or as to both principal and interest; for such bonds being with or without coupons; for such bonds being nonregisterable, or registerable, either as to principal alone, or as to both principal and interest; for such bonds being exchangeable or nonexchangeable, convertible or nonconvertible; and for the reissuance of bonds or coupons which have been surrendered and preserved, or for the issuance of new bonds or coupons in the place of bonds or coupons which have been surrendered and canceled, wherever appropriate as incident to the discharge of any bond from registration, or to any exchange or conversion of any bond; all on such terms and conditions, and at such place or places, within or without the State of California, as the board may determine.

(Added by Stats. 1957, Ch. 2237.)



13151.5

The board may provide for such bonds being redeemable, either at the option of the district, or in the operation of any sinking fund provided for the issue, at such price or prices and in such manner as the board may determine, whether or not involving the payment of a premium upon such redemption; provided, that no bond shall be subject to redemption unless such bond at the time of its issue states on its face that it is redeemable at the option of the district or by the operation of a sinking fund for bonds of that issue, as the case may be.

(Added by Stats. 1957, Ch. 2237.)



13151.6

The board may provide for the issuance by the district of a duplicate, in the manner and on such terms and conditions as the board may determine, in the event any bond, temporary bond, coupon or interim receipt of any such issue is lost, destroyed or mutilated.

(Added by Stats. 1957, Ch. 2237.)



13151.7

The board may provide for the appointment and payment of fiscal, paying, sinking fund or other agents, or of trustees or registrars.

(Added by Stats. 1957, Ch. 2237.)



13151.8

The board may provide for the appointment of the treasurer of the district to act as such fiscal, paying, sinking fund or other agent.

(Added by Stats. 1957, Ch. 2237.)



13151.9

The board may provide for the custody by the district of bonds and coupons, whether pending delivery or after purchase or surrender; for the delivery of bonds and coupons by the district to the purchaser thereof; for the receipt by the district of the proceeds of the sale and for the depositing of such proceeds in the proper fund or funds.

(Added by Stats. 1957, Ch. 2237.)



13151.10

The board may provide for the sale of any such bonds upon such terms and conditions as the board in its discretion may determine at public sale. Bonds may be sold by the board below the par or face value thereof, at a discount not to exceed 6 percent of par value; provided further, that in the case of refunding bonds the board may provide for the refunding being made, in whole or in part, by the exchange of such refunding bonds for the bonds to be refunded. Before selling the bonds, or any part thereof, the board shall give notice not less than 10 days prior to the date of sale by publication in a newspaper of general circulation circulating in the district inviting sealed bids in such manner as the board shall prescribe. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received, or if the board determines that the bids received are not satisfactory as to price or responsibility of the bidders, the board may reject all bids received, if any, and either readvertise or sell the bonds at private sale.

(Amended by Stats. 1970, Ch. 245.)



13151.11

The board may provide for the issuance of interim receipts or of temporary bonds, in such form as the board may prescribe, pending the issuance of definitive bonds.

(Added by Stats. 1957, Ch. 2237.)



13151.12

The board may provide for any signatures to such bonds and to any coupons thereto attached, and to any interim receipts and temporary bonds, being by facsimile.

(Added by Stats. 1957, Ch. 2237.)



13151.13

The board may provide for restrictions on the incurring of additional indebtedness of the district payable out of the revenues out of which the bonds then authorized are to be payable.

(Added by Stats. 1957, Ch. 2237.)



13151.14

The board may provide for restrictions on future transfers out of the revenues out of which the bonds then authorized are to be payable.

(Added by Stats. 1957, Ch. 2237.)



13151.15

The board may provide for covenants with the holders of bonds to the same effect as set forth in Article 7 of this chapter, which covenants shall not be subject to alteration or repeal, except as in Article 8 of this chapter provided.

(Added by Stats. 1957, Ch. 2237.)



13151.16

The board may provide for the issuance and distribution in such form as the board may determine of official statements respecting proposed issues of bonds and the properties, operations and finances of the works on account of which such bonds are to be issued, for the information of prospective purchasers of such bonds; and, in any case where any proposition is to be submitted to the voters for their assent, whether by referendum or pursuant to any provision of this chapter, for the issuance, distribution, dissemination and publication of factual statements respecting such proposed issues of bonds, and such properties, operations and finances, for the information of such voters.

(Added by Stats. 1957, Ch. 2237.)



13151.17

The board may provide for the making of contracts, or the placing of orders, for the engraving or printing of any bonds, whether definitive or temporary, or of interim receipts, authorized by this chapter, or for any printing incident to the offering or issuance of any such bonds, without advertising for bids, in any case where, because of limitations of time, or requirements as to quality of work, or as to security in the control or custody of plates, or any similar cause, the board may deem it to be in the public interest so to do, anything in this division to the contrary notwithstanding, but in so doing the board shall, if practicable, obtain or cause to be obtained competitive bids, formal or informal, from bidders who can perform work of the required quality within the required time, and, in the case of engraving, who are of proper responsibility and who have adequate facilities for the control and safekeeping of the engraved plates.

(Added by Stats. 1957, Ch. 2237.)



13152

Each issue of bonds issued pursuant to this chapter shall conform to the following requirements:

(1) Such bonds shall be serial bonds or sinking fund bonds, or a combination of serial and sinking fund bonds.

(2) Provision shall be made for the retirement of such bonds through annual payments on principal, and such payments shall begin not more than 10 years, and end not more than 20 years, after the date of such bonds.

(Added by Stats. 1957, Ch. 2237.)






ARTICLE 10. Validity

13161

Prior to the issue of any bonds to be issued pursuant to this chapter, the board, after satisfying itself respecting the relevant facts, shall, by resolution, find and determine

(1) The amount of earned surplus derived from the operation of the electric system of the district to which the revenues out of which such bonds are to be payable pertain, as of the end of the last fiscal year which ended not less than four months prior to the making of such finding and determination, and that the ascertainment of such earned surplus has been in accordance with the then current accounting practice of the district; provided, however, that such finding and determination need not be made in the case of the authorization of refunding bonds, or in any case where the voters have assented to the issuance of bonds in excess of the limitation specified in this chapter.

(2) The amount of bonds issued under this chapter which are outstanding at the time of the adoption of such resolution.

(3) That the resolution or resolutions authorizing such issue of bonds in all respects conforms or conform with the provisions of this chapter.

(4) That the indebtedness to be evidenced by such issue of bonds, together with all other indebtedness of the district, pertaining to the electric system for or on account of which such bonds are to be issued, is within every debt or other limit prescribed by the Constitution and statutes of the State of California.

(5) That upon the issuance of such bonds any and all acts, conditions and things required to exist, to happen and to be performed, precedent to and in the issuance thereof, will exist, will have happened and will have been performed, in due time, form and manner, as required by the Constitution and statutes of the State of California.

(Amended by Stats. 1962, 1st Ex. Sess., Ch. 6.)



13162

The board may also, by resolution, find and determine any other facts relevant to the legality of the issue.

(Added by Stats. 1957, Ch. 2237.)



13163

The board, by resolution adopted in connection with any issue of bonds pursuant to this chapter, may direct that there shall be included in each of the bonds of that issue a certification and recital that any and all acts, conditions and things required to exist, to happen and to be performed, precedent to and in the incurring of the indebtedness evidenced by that bond, and in the issuing of said bond, exist, have happened and have been performed in due time, form and manner, as required by the Constitution and statutes of the State of California, and that said bond, together with all other indebtedness of the district pertaining to the electric system for or on account of which the indebtedness evidenced by said bond was incurred, is within every debt and other limit prescribed by the Constitution and statutes of the State of California.

(Added by Stats. 1957, Ch. 2237.)



13164

From and after the issuance of any issue of bonds the findings and determinations of the board respecting that issue made pursuant to this article shall be conclusive evidence of the existence of the facts so found and determined in any action or proceeding in any court in which the validity of such bonds is at issue, and no bona fide purchaser of any such bond containing the certification and recital permitted by this article shall be required to see to the existence of any fact, or to the performance of any condition, or the taking of any proceeding, required prior to such issue, or to the application of the purchase price paid for such bonds.

(Added by Stats. 1957, Ch. 2237.)



13165

Bonds shall be deemed to be issued, within the meaning of this article whenever the definitive bonds, or any temporary bonds or interim receipts exchangeable therefor, have been delivered to the purchasers thereof, and the purchase price thereof received, or in the case of bonds to be refunded through exchange, whenever such exchange has been made.

(Added by Stats. 1957, Ch. 2237.)



13166

The validity of bonds reciting that they have been issued pursuant to this chapter shall not be affected by any provision or limitation contained in any other section or sections of this division. All bonds issued under this chapter shall be incontestable from and after the time of payment to the district of the purchase price thereof.

(Added by Stats. 1957, Ch. 2237.)






ARTICLE 11. Proceeds

13171

All sums received as accrued interest on the sale of any issue of bonds issued pursuant to this chapter shall be applied to the payment of interest on or principal of bonds of that issue.

(Added by Stats. 1957, Ch. 2237.)



13172

All sums received as principal and premiums on the sale of any issue of bonds shall be applied to the purposes for which such bonds were issued. The board may provide in the resolution authorizing the issue of any bonds under this chapter that any portion of the proceeds of sale of the bonds may be applied to payment of interest during construction for a period of not to exceed three years from and after the date of such bonds.

(Added by Stats. 1957, Ch. 2237.)



13173

The board may from time to time establish and maintain a separate fund or funds in the district treasury for the purpose of insuring the application of such proceeds received as principal on the sale of any issue of bonds to the purposes for which the same were issued.

(Added by Stats. 1957, Ch. 2237.)



13174

Money set aside and placed in any such separate fund shall remain therein until from time to time expended for the purposes for which such bonds were issued, including the reimbursement of other funds of the district for expenditures therefrom for purposes for which such bonds were issued, made after the adoption by the board of the preliminary resolution of intention provided for in Section 13101, and shall not be used for any other purpose whatsoever, except for temporary investment thereof as provided in this division; provided, however, that money may be paid or transferred from any such separate fund, in furtherance of the purpose of its establishment, to any other such separate fund established for a like purpose in connection with the same issue of bonds.

(Amended by Stats. 1962, 1st Ex. Sess., Ch. 6.)



13175

Money in any such separate fund shall be drawn therefrom only upon demands authenticated by the signature of the accountant of the district.

(Added by Stats. 1957, Ch. 2237.)



13176

If the board shall determine by resolution that the expenditure of the whole or any portion of the said principal sum of any issue of bonds for the purpose for which such bonds were issued is impracticable or unwise, the board may

(1) Apply such money or any part thereof to the purchase of bonds of that issue, or to the payment of any such bonds, at maturity or on redemption, or to the payment of interest thereon or of premiums due on the redemption thereof; or

(2) Apply such money or any part thereof to any new purpose which is within the purposes for which bonds might be issued under the terms of this chapter; provided, however, that before applying any of such money to such new purpose the board shall adopt a resolution specifying such new purpose, the amount of such money to be applied thereto, and authorizing such application, which resolution shall be subject to the same procedures, and take final effect only in the same manner, as if it were a resolution adopted pursuant to Section 13091, authorizing the issuance of bonds for such new purpose, and such resolution authorizing such application to such new purpose, when it shall have taken final effect under such procedures, shall be sufficient authority for the application of such money to such new purpose.

(Added by Stats. 1957, Ch. 2237.)



13177

If any excess of the principal sum of the proceeds of any issue of bonds shall remain unexpended after the full accomplishment of the purpose for which such bonds were issued the board, by resolution, may direct that the same shall be applied to the purchase of bonds of that issue, or to the payment of any such bonds, at maturity or on redemption, or to the payment of interest thereon or of premiums due on the redemption thereof, or that it shall be transferred to the revenues pertaining to the electric system in connection with which such bonds were issued.

(Added by Stats. 1957, Ch. 2237.)






ARTICLE 12. Short Term Borrowing

13181

A district may also have the power to borrow money from time to time for any or all of the purposes specified in this chapter, and to issue and sell notes, or other evidences, to evidence the indebtedness created by such borrowing, by resolution subject to referendum as provided in Section 13103, whenever they shall find and determine that the public interest and necessity require the exercise of that power.

(Added by Stats. 1957, Ch. 2237.)



13182

All notes or other evidences of indebtedness issued under the authority of this article shall contain upon their face a recital that they are so issued and shall be payable in not to exceed three years from their date.

(Added by Stats. 1957, Ch. 2237.)



13183

No amount shall be borrowed under the authority of this article which when added to the amount of all other notes or other evidences of indebtedness issued under this article and then outstanding shall exceed 50 percent of the gross operating revenues from the works on account of which it is borrowed during the preceding fiscal year.

(Added by Stats. 1957, Ch. 2237.)



13184

All of the provisions of this chapter not inconsistent with the terms of this article, and not by their terms made inapplicable thereto, shall apply to all notes, or other evidences, issued under the authority of this article.

(Added by Stats. 1957, Ch. 2237.)






ARTICLE 13. Investments

13191

Pending use for the purposes for which any reserve fund or special trust account or any other separate fund established pursuant to this chapter was so established, money set aside and placed therein may, when and to such extent and in such manner as may be directed by the said board and as may be consistent with the provisions of any resolutions of the board constituting a part of the proceedings for the issuance of the issue of bonds in connection with which such fund or account was created, be invested in the same manner as are other moneys of the district. Any such bonds or other evidences of indebtedness acquired through such investment may be resold at any time.

(Added by Stats. 1957, Ch. 2237.)



13192

Any bonds or other securities so purchased shall constitute a part of such reserve fund, separate fund or special trust account, and any interest or any increment received by reason of such investment and the proceeds of any such resale shall be placed in, and constitute a part of, such fund or account.

(Added by Stats. 1957, Ch. 2237.)



13193

Bonds issued under this chapter may be presented to the State Treasurer for certification under Division 10 of the Water Code in like manner and with the same legal effect as in the case of revenue bonds issued by irrigation districts; provided, that Section 20050 of the Water Code shall not be applicable to such bonds and, notwithstanding such certification, any district may issue subsequent series or issues of bonds without certification as the district may elect.

(Amended by Stats. 1970, Ch. 245.)









CHAPTER 7. Bonds

ARTICLE 1. Issuance

13201

A district may from time to time incur a bonded indebtedness as provided in this chapter to pay the cost of acquiring, constructing, or completing the whole or any portion of any utility or works referred to in this division, or for acquiring any works, lands, structures, rights, or other property necessary or convenient to carry out the objects, purposes, or powers of the district.

(Enacted by Stats. 1951, Ch. 764.)



13202

Whenever the board by resolution passed by vote of two-thirds of all its members determines that the public interest or necessity demands the acquisition, construction, or completion by the district of any public utility or utilities referred to in this division or any works, lands, structures, rights, or other property necessary or convenient to carry out the objects, purposes, or powers of the district, the cost of which will be too great to be paid out of the ordinary annual income and revenue of the district, it may at any subsequent meeting of the board provide for the submission of the proposition of incurring a bonded indebtedness for the purpose set forth in the resolution to the voters of the district at a special bond election held for that purpose.

(Enacted by Stats. 1951, Ch. 764.)



13203

In lieu of a resolution passed by the board, proceedings for the issuance of bonds for the purposes provided in this chapter may be initiated by petition of the voters of the district.

(Enacted by Stats. 1951, Ch. 764.)



13204

Whenever any petition signed by voters within the district equal in number to at least 15 percent of the total vote cast is presented to the board asking for the acquisition, construction, or completion of the whole or any portion of any utility or works referred to in this division or for acquiring any works, lands, structures, rights, or other property necessary or convenient to carry out the objects, purposes, or powers of the district, and also asking that a bonded indebtedness be incurred to pay for the cost thereof, the secretary of the district shall immediately examine and verify the signatures of the petition and certify the result of the examination to the board.

(Enacted by Stats. 1951, Ch. 764.)



13205

If the required number of signatures is found to be genuine, the secretary shall transmit to the board an authentic copy of the petition without the signatures.

(Enacted by Stats. 1951, Ch. 764.)



13206

Upon receiving a petition with the certificate of the secretary stating that it contains the required number of signatures, the board shall formulate for submission to the voters of the district at a special bond election called for that purpose the proposition of incurring a bonded indebtedness for the purposes set forth in the petition. In its discretion the board may defer the calling of the election until the next general election to be held in the district in order to consolidate them.

(Enacted by Stats. 1951, Ch. 764.)



13207

The ordinance calling a special bond election shall fix the date on which the election will be held, and the manner of holding the election and of voting for or against incurring the indebtedness. It shall also recite the objects and purposes for which the indebtedness is proposed to be incurred, the estimated cost of the utility, works, lands, structures, rights, or other property proposed to be acquired, constructed, or completed, the amount of the principal of the indebtedness to be incurred therefor, and the maximum rate of interest to be paid on the indebtedness, which shall not exceed 8 percent per annum, payable semiannually. If, however, the rate of interest to be paid on the indebtedness does not exceed 4
1/2
percent per annum, payable semiannually, the rate of interest need not be recited in the ordinance.

(Amended by Stats. 1975, Ch. 130.)



13208

Propositions for incurring indebtedness for more than one object or purpose may be submitted at the same election.

(Enacted by Stats. 1951, Ch. 764.)



13209

All special bond elections held in even-numbered years shall be consolidated with the direct primary or general election. All special bond elections held in odd-numbered years shall be held on the first Tuesday after the first Monday in November and may be held separately, or may be consolidated with any other election authorized by law at which the voters of the district may vote. When a special bond election is consolidated with a statewide primary or a general election, the board shall in the ordinance calling the special bond election consolidate it with the statewide primary or the general election to be held at the same time in the respective counties in which the district is located and authorize the respective boards of supervisors to canvass the returns and certify the result of the canvass to the board; it shall be the duty of the board or boards of supervisors to so consolidate the election, canvass the returns, and cause the result thereof to be properly certified to the board. If a special bond election is consolidated with any other election, the provisions of this chapter setting forth the procedure for the calling and holding of the special bond election shall be complied with, except that the ordinance calling the election need not set forth the election precincts, polling places, and officers of election, but may provide that the precincts, polling places, and officers of election shall be the same as those set forth in the ordinance, notice, or other proceedings calling the election with which the special bond election is consolidated, and shall refer to the ordinance, notice, or other proceedings by number and title, or by other definite description.

(Amended by Stats. 1971, Ch. 412.)



13210

The ordinance shall be published, and no other notice of election need be given.

(Enacted by Stats. 1951, Ch. 764.)



13211

The votes of two-thirds of all the voters voting on the proposition at the election are required to authorize the issuance of bonds under this chapter.

(Amended by Stats. 1974, Ch. 761.)



13212

If the proposition submitted at a special bond election fails to receive the requisite number of votes, the board shall not within six months after the election hold another special election for the submission of a proposition of incurring a bonded indebtedness substantially the same as the proposition voted upon at the prior election unless a petition signed by voters within the district equal in number to at least 15 percent of the total vote cast is filed with the board, requesting that the proposition, or a proposition substantially the same, be submitted at an election to be called for that purpose.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 2. Form and Content

13241

Bonds authorized pursuant to this chapter shall mature serially in amounts to be fixed by the board; provided, that payment shall begin not more than 10 years from the date of issuance thereof and be completed in not more than 50 years from that date; provided, further, that the board may divide any issue of bonds authorized pursuant to this chapter into two or more series, and may fix different dates of issuance and different maturity dates for the bonds of each series. The bonds of each series shall mature serially in amounts to be fixed by the board, and the board shall fix a date not more than 10 years from the date of issuance of each series for the earliest maturity of such series, and shall fix a date not more than 50 years from the date of issuance of each series for the final maturity of such series.

(Amended by Stats. 1959, Ch. 166.)



13242

The bonds shall be issued in such denomination or denominations as the board determines, and shall be payable on the day and at the place or places fixed in the bonds, and with interest at the rate specified therein, payable semiannually.

(Amended by Stats. 1963, Ch. 736.)



13243

The board may at any time prior to the issuance and sale of any bonds provide for the call and redemption of any or all of the bonds on any interest payment date prior to their fixed maturity at not exceeding the par value and accrued interest plus a premium of not exceeding 5 percent upon the principal amount of the bonds, in which event the call price fixed by the board shall be set forth on the face of the bond. Notice of such redemption shall be published once a week for three successive weeks in a newspaper of general circulation printed and published within the district or if there is no such newspaper printed and published within the district then the publication shall be made in a newspaper of general circulation printed and published within the county in which the district or any part thereof is situated, the first publication of which shall be at least 30 days prior to the date fixed for the redemption. After the date fixed for such redemption interest on the bonds thereafter shall cease.

(Enacted by Stats. 1951, Ch. 764.)



13244

The bonds shall be signed by the president of the board or by such officer of the district as the board shall by resolution authorize and designate for that purpose. They shall also be signed by the treasurer, and be countersigned by the secretary. The coupons of the bonds shall be numbered consecutively and be signed by the treasurer. All signatures and countersignatures, except that of the treasurer on the bonds, may be printed, lithographed, or engraved. If any officer whose signature or countersignature appears on the bonds or coupons ceases to be such officer before the delivery of the bonds to the purchaser, the signature or countersignature is nevertheless valid and sufficient for all purposes as if he had remained in office until the delivery of the bonds.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 3. Issue and Sale

13261

The bonds may be issued and sold for not less than their par value, but otherwise as the board determines.

(Enacted by Stats. 1951, Ch. 764.)



13262

The proceeds of the bonds shall be placed in the district treasury to the credit of the proper fund, and shall be used exclusively for the objects or purposes for which the bonds were voted.

(Enacted by Stats. 1951, Ch. 764.)



13263

In lieu of the immediate levy of a tax to pay the interest or any part thereof on any bonded indebtedness incurred in accordance with this division, the board may in the estimate of the amount of money necessary to be raised by the bonds include a sum sufficient to pay interest on all of the bonds or part thereof during the period of acquisition, construction, or completion, but for no period in excess of five years.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 4. Refunding

13281

Whenever the board by resolution passed by a vote of two-thirds of all its members determines that the refunding of the whole or any portion of the bonded indebtedness will be of advantage to the district the board may refund the bonded indebtedness or any portion thereof and issue refunding bonds of the district therefor.

(Enacted by Stats. 1951, Ch. 764.)



13282

The issuance of refunding bonds shall not be construed as the incurring or increase of an indebtedness within the meaning of this division, and the approval of the voters is not required for the issuance of refunding bonds. The board may provide for the call and redemption of any or all of the bonds on any interest payment date prior to their fixed maturity in the ordinance authorizing the issuance of the refunding bonds.

(Enacted by Stats. 1951, Ch. 764.)



13284

Only the property in a special district is taxable for the payment of the principal and interest on any refunding bonds which are issued for the purpose of refunding any indebtedness of a special district.

(Enacted by Stats. 1951, Ch. 764.)



13285

Except as provided in this article, matters pertaining to the issuance of refunding bonds under this chapter shall be governed by Article 9 (commencing with Section 53550) and Article 10 (commencing with Section 53570), Chapter 3, Part 1, Division 2, Title 5 of the Government Code.

(Amended by Stats. 1976, Ch. 510.)



13286

The proceeds of the sale of refunding bonds shall be applied only to the purchase, or retirement at not more than par and accrued interest, or the call price, of the bonded indebtedness for which the refunding bonds were issued.

(Enacted by Stats. 1951, Ch. 764.)



13287

In lieu of selling refunding bonds and using the proceeds to purchase or retire the bonds to be refunded, the board may exchange refunding bonds at not less than par and accrued interest for the bonds so refunded.

(Enacted by Stats. 1951, Ch. 764.)



13288

Whenever outstanding bonds are refunded they shall be surrendered to the treasurer of the district, who shall cancel them by endorsing on their face the manner in which the refunding was effected (whether by exchange or purchase, and the amount for which so purchased, if any) and by perforating through each bond and each coupon attached thereto the word canceled together with the date of cancellation.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 5. Status as Investments

13311

All bonds including refunding bonds issued by a district are legal investments for all trust funds and for the funds of all insurance companies, banks, both commercial and savings, and trust companies, and for the State School Fund, and for all sinking funds under the control of the State Treasurer. Whenever any money or funds may by law be invested in or loaned upon the security of bonds of cities, cities and counties, counties, or school districts, in the State, such money or funds may be invested in or loaned upon the security of the bonds of a district; and whenever bonds of cities, cities and counties, counties, or school districts by law may be used as security for the faithful performance or execution of any court or private trust or of any other act, bonds of the district may be so used.

(Enacted by Stats. 1951, Ch. 764.)



13312

All bonds of the district, to the same extent as bonds of any other municipality, are legal for use by any state or national bank or banks in the State as security for the deposit of funds of the State or of any county, city and county, city, municipality, or other public or municipal corporation within the State.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 6. Validating Proceedings

13341

An action to determine the validity of bonds may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Repealed and added by Stats. 1961, Ch. 1520.)









CHAPTER 7.1. Emergency Financing

ARTICLE 1. Incurring Indebtedness for Repair or Replacement of Damaged or Demolished Works

13345

Whenever the board, by resolution adopted by a four-fifths vote of all members of the board of a five-ward district, or by a five-sevenths vote of all members of the board of a seven-ward district, finds and determines that any part of the works of the district has been damaged or demolished by reason of fire, flood, earthquake, sabotage, or act of God or the public enemy, and that the cost of repairing or replacing the works so damaged or demolished is too great to be paid out of the ordinary annual income and revenue of the district, and that the public interest requires the incurring of indebtedness for the purposes set forth in the resolution, the board may authorize the incurring of indebtedness for this purpose pursuant to this chapter.

(Amended by Stats. 1984, Ch. 984, Sec. 2. Effective September 11, 1984.)



13346

Whenever the board makes the finding and determination as described in Section 13345, the district may borrow money and incur indebtedness by the issuance of bonds, notes, or other securities as provided in this chapter by action of the board and without the necessity of calling and holding an election in the district. These evidences of indebtedness shall constitute general obligations of the district or shall be payable solely from revenues of the district as the board may determine in the resolution authorizing their issuance. The indebtedness may be incurred for any purpose for which the district is authorized to expend funds.

The indebtedness incurred under this chapter shall be evidenced by bonds, notes, or other evidences of indebtedness maturing in not to exceed five years from their date, shall bear interest at the rate or rates fixed by the board, and may be issued and sold at a public or private sale as the board may direct. All other terms and conditions of these evidences of indebtedness shall be fixed by the board. The maximum principal amount of all general obligation indebtedness outstanding under this chapter shall not, at any one time, exceed 1 percent of the assessed valuation of the property within the district taxable for district purposes.

The board may authorize and issue refunding notes for the purpose of paying and redeeming at or before maturity any notes previously issued and then outstanding. However, these refunding notes shall not be in excess of the limitation of indebtedness provided in this section and shall mature in not to exceed five years from the dates of the original indebtedness. Refunding notes may in turn be refunded under similar terms and conditions, except that no refunding note shall mature in excess of five years from the date of the original indebtedness.

(Amended by Stats. 1984, Ch. 984, Sec. 3. Effective September 11, 1984.)



13347

Indebtedness incurred pursuant to this chapter shall be payable from any sources of available funds, including revenues, taxes, or state or federal grants. The board may levy and collect taxes upon all property in the district subject to taxation by the district without limitation of rate or amount for the payment of any evidences of general obligation indebtedness incurred pursuant to this chapter and the interest thereon. These taxes shall be in addition to all other taxes levied for district purposes and shall be levied at the same time and in the same manner as other district taxes are levied and, when collected, shall be deposited in a special fund and shall be used only for the payment of the principal of and interest on this indebtedness. The board shall apply for any federal or state funds available for purposes of repairing or replacing works damaged or demolished by reason of fire, flood, earthquake, sabotage, or act of God or the public enemy.

(Amended by Stats. 1984, Ch. 984, Sec. 4. Effective September 11, 1984.)









CHAPTER 7.5. Short-Term Borrowing

ARTICLE 1. Proceedings for Incurring Short-Term Indebtedness

13371

A district may borrow money and incur indebtedness for the purposes of this chapter by the issuance of bonds, notes or other evidences of indebtedness by a majority vote of its board of directors and without the necessity of calling and holding an election in the district. Such evidences of indebtedness shall constitute general obligations of the district or shall be payable solely from the revenues of the district as the board may determine in the resolution authorizing their issuance; provided, that if the board determines that the evidences of indebtedness shall constitute general obligations of the district, their issuance shall be approved by a four-fifths vote of the board. Such indebtedness may be incurred for any of the following purposes:

(a) The purchase, processing, storage, and disposal of fuel to be used for the generation and transmission of electricity, of materials to be used in the manufacture of such fuel, and of the products of such fuel, the purchase of real property and manufacturing and processing facilities from which such fuel or materials may be obtained, or interests therein.

(b) The planning, design, engineering, and licensing of facilities for the generation or transmission of electricity, and the preparation of sites and the purchase of equipment for such facilities.

(c) The planning, design, engineering, acquisition, or construction of facilities for the storage, transmission, or distribution of water.

(d) The planning, design, engineering, acquisition, or construction of facilities for the storage, transmission, or treatment of sewage or byproducts of sewage treatment.

(e) The replacement of works of the district that have been damaged or demolished by reason of fire, flood, earthquake, sabotage, or acts of God or the public enemy.

(f) Any expenses or charges incurred in connecton with the foregoing purposes, and to reimburse the district for expenditures incurred for any of such purposes.

The indebtedness incurred under this chapter shall be evidenced by bonds, notes or other evidences of indebtedness maturing in not to exceed seven years from their date, shall not result in interest costs exceeding such limits as may be fixed by the board, and may be sold either by public or by private sale. All other terms and conditions of such evidences of indebtedness shall be fixed by the board. The district may arrange for bank credit for the purposes of this section or to provide an additional source of repayment for indebtedness incurred under this chapter. The maximum principal amount of all indebtedness outstanding under this article, including the amounts drawn on available bank lines of credit, shall not at any one time exceed the lesser of either (1) the annual average of the total revenue for the three preceding years or (2) 25 percent of the district s total outstanding bonds issued pursuant to Chapter 6 (commencing with Section 12701), Chapter 7 (commencing with Section 13201), and Chapter 8 (commencing with Section 13451).

The authority contained in this chapter shall be in addition to the authority contained in Chapter 6 (commencing with Section 12701), Chapter 7 (commencing with Section 13201), and Chapter 8 (commencing with Section 13451), and any indebtedness incurred pursuant to this chapter shall not be included in ascertaining the aggregate indebtedness permitted by Section 12842.

(Amended by Stats. 1983, Ch. 430, Sec. 2.)



13372

The district may issue refunding bonds, notes, or other evidences of indebtedness for the purpose of paying and redeeming at or before maturity any bonds, notes, or other evidences of indebtedness issued under this chapter, provided that such refunding bonds, notes, or other evidences of indebtedness shall not be in excess of the limitation of indebtedness authorized under this chapter and shall mature in not to exceed seven years from the date of the original indebtedness. Such refunding bonds, notes, or other evidences of indebtedness may in turn be refunded under like terms and conditions, provided that in no event shall such refunding notes mature in excess of seven years from the date of the original indebtedness.

(Amended by Stats. 1979, Ch. 1117.)



13373

General obligation indebtedness issued pursuant to this chapter shall be payable from any sources of available funds, including revenues or taxes. The board is hereby authorized to levy and collect taxes upon all property in the district subject to taxation by the district without limitation of rate or amount for the payment of the evidences of such general obligation indebtedness and the interest thereon. Such taxes shall be in addition to all other taxes levied for district purposes and shall be levied at the same time and in the same manner as other district taxes are levied and when collected shall be deposited in a special fund and shall be used for no purpose other than the payment of the principal of and interest on such general obligation indebtedness.

(Amended by Stats. 1979, Ch. 1117.)



13374

This chapter applies only to districts which have owned and operated an electric distribution system or electric generating facilities or a water distribution or sewage disposal system for at least eight years and which contain a population of 250,000 or more.

(Amended by Stats. 1983, Ch. 430, Sec. 3.)



13375

As used in this chapter, the term revenues of the district shall have the same meaning as is provided in Section 54315 of the Government Code.

(Added by Stats. 1979, Ch. 1117.)



13376

When bonds are issued under this article, the preliminary resolution of the board adopted pursuant to this article shall take effect upon its adoption by the board subject to the right of referendum provided for in this article. Successive issues of bonds may be authorized under this article from time to time and the authority herein contained shall not be limited to any particular issue.

(Added by Stats. 1979, Ch. 1117.)



13377

Whenever a resolution authorizes the issuance of bonds pursuant to Section 13371, the board shall cause the resolution to be published in the manner provided for the publication of notices. At any time within 60 days after the date of the second such publication a referendum petition, signed by voters in number equal to at least 3 percent of the total vote cast, as defined in Section 11507, demanding the submission of such resolution to a vote of the voters of the district for their assent to the issuance of the proposed bonds, may be filed with the secretary. Upon presentation to the secretary of a petition meeting the requirements of this section, the resolution which is the subject thereof shall be of no effect unless and until it has been approved by the voters.

(Added by Stats. 1979, Ch. 1117.)



13378

If no such referendum petition is presented within the period of 60 days, then upon the expiration of such period, or if the proposition of issuing the bonds specified in the resolution of the board adopted pursuant to this article has been assented to by a majority of the voters voting on the proposition, whether upon referendum or pursuant to Section 13379, then upon such proposition having been so assented to, the resolution shall take full and final effect, and the board may proceed in accordance with the provisions of this article and issue bonds within the terms of the resolution.

(Added by Stats. 1979, Ch. 1117.)



13379

The board at any time may, and upon the filing of a referendum petition as provided in Section 13377 shall, adopt a resolution calling a special election for the purpose of submitting to the voters of the district the proposition of issuing revenue bonds in conformity with the preliminary resolution adopted pursuant to this article. The resolution calling the election shall fix the date on which the election is to be held, the proposition to be submitted thereat, the manner of holding the election and of voting for or against the proposition, and shall state that in all other particulars the election shall be held and the votes canvassed as provided by law for the holding of elections within the district. Such election may be held separately or may be consolidated with any other election authorized by law at which the voters of the district may vote. The resolution calling the election shall be published and no other notice of the election need be given. The votes of a majority of all the voters voting on the proposition at the election are required to authorize the issuance of bonds pursuant to Section 13371.

(Added by Stats. 1979, Ch. 1117.)






ARTICLE 2. Borrowing to Purchase Electricity

13391

A district may borrow money and incur indebtedness for the purchasing of electricity; provided, that the maximum principal amount of indebtedness outstanding under this article shall not at any one time exceed twenty-five million dollars ($25,000,000).

(Added by Stats. 1982, Ch. 365, Sec. 2.)



13392

All provisions of this chapter not inconsistent with this article and not by their terms made inapplicable thereto shall apply to all evidences of indebtedness issued under this article.

(Added by Stats. 1982, Ch. 365, Sec. 2.)









CHAPTER 8. Special District for Sewage Disposal or Solid Waste Resource Recovery

ARTICLE 1. Proposal of Formation

13451

One or more special districts for sewage disposal or solid waste resource recovery purposes may be created within the boundaries of a district as provided in this chapter.

(Amended by Stats. 1977, Ch. 128.)



13452

Resolutions shall first be passed by the legislative bodies of half or more, but of not less than two, of the public agencies, all or any part of the area of which it is intended to include in the proposed special district, declaring that the public interest or necessity demands the creation of a special district for sewage disposal or solid waste resource recovery purposes and describing its boundaries. The boundaries of the proposed special district may include territory outside any such public agency if the territory is within the area of the municipal utility district. When the entire area of any public agency is to be included in the special district it may be described in the resolutions by name. Certified copies of the resolutions shall be filed with the secretary of the district.

(Amended by Stats. 1977, Ch. 128.)



13453

Instead of procedure by resolutions, a petition may be filed with the secretary of a district signed by voters within the proposed special district equal in number to at least 10 percent of the total vote cast. The boundaries of the proposed special district shall be described in the petition and shall include at least two public agencies or portions thereof. A statement of the name of any public agency constitutes a sufficient and legal description of the territory thereof if the entire area of the agency is included.

(Amended by Stats. 1977, Ch. 128.)



13454

The petition shall declare that the public interest or necessity demands the creation of a special district for sewage disposal or solid waste resource recovery purposes within the area of the district described in the petition. The petition may be on separate papers, but each paper shall contain the affidavit of the party who circulated it, certifying that each name signed thereto is the true signature of the person whose name it purports to be.

(Amended by Stats. 1977, Ch. 128.)



13455

The secretary of the district shall compare the signatures with the affidavits of registration and shall certify to the sufficiency or insufficiency of the petition.

(Enacted by Stats. 1951, Ch. 764.)



13456

The board may initiate proceedings for the creation of a special district for sewage disposal or solid waste resource recovery purposes within the area of the district by passing a resolution declaring that the public interest or necessity demands the creation of a special district for sewage disposal or solid waste resource recovery purposes, and describing its boundaries, which shall include all or any part of two or more public agencies. A public agency to be included may be described by name. No certified copy of the resolution need be filed with the secretary of the district.

(Amended by Stats. 1977, Ch. 128.)






ARTICLE 2. Hearing

13481

Within 60 days after receipt of the resolutions of the public agencies or receipt of the certification of the sufficiency of a petition by the secretary of the district, or the passage of the resolution of the board, the board shall, by resolution, designate the special district as ____ (here insert name) Municipal Utility District, Special District No. ____ (here insert number) (all such special districts shall be numbered consecutively) and shall fix a time and place for a hearing on the proposed creation of the special district for sewage disposal or solid waste resource recovery purposes and shall publish notice thereof.

(Amended by Stats. 1977, Ch. 128.)



13482

The notice of hearing shall be published once in a newspaper of general circulation published in the district.

(Enacted by Stats. 1951, Ch. 764.)



13483

The time fixed for the hearing shall be not less than 30 nor more than 60 days from the date of the first publication of the notice.

(Enacted by Stats. 1951, Ch. 764.)



13484

At or before the hearing, any person interested may file with the secretary of the district written objections to the creation of the special district or to the inclusion of his property therein. Upon the hearing the board shall hear and determine all protests and objections. The hearing may be adjourned from time to time by the board without further notice other than an order to be entered upon the minutes of its meeting fixing the time and place of the adjournment.

(Enacted by Stats. 1951, Ch. 764.)



13485

The board may reduce or enlarge the boundaries of the proposed special district, but the boundaries as enlarged shall be within the district.

(Enacted by Stats. 1951, Ch. 764.)



13486

The board shall not approve the creation of a special district containing territory in addition to the territory included in the resolutions or petitions filed with the secretary of the district, or in its own resolution, until notice of its intention to include such additional territory has been published for the time and in the manner prescribed for the original hearing on the matter and a hearing is had pursuant to the notice.

(Enacted by Stats. 1951, Ch. 764.)



13487

No public agency or portion thereof shall be included within the boundaries of a special district unless its legislative body consents by resolution, or unless the proceedings for the creation of the special district have been initiated by petition of the voters.

(Enacted by Stats. 1951, Ch. 764.)



13488

If no protests are filed, or if the protests filed are overruled and denied by the board, the board shall thereupon by resolution approve the creation of the special district either as originally described or as revised by the board.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 3. Election

13511

At any time after the board has approved the creation of the proposed special district, and fixed its boundaries, the board shall call and publish notice of an election within the proposed special district for the purpose of determining whether the proposed special district will be created and, if the board so determines, for the submission of a proposition for incurring a bonded indebtedness for the acquisition, construction, or completion by the district of any works, lands, structures, rights, or any other property necessary or convenient for the recovery of resources from solid waste or for the collection, treatment, or disposition of sewage matter for the special district. If the board determines that no bonded indebtedness is presently necessary, the board may call the election for the creation and establishment of the special district only, and a bond election may later be called.

(Amended by Stats. 1977, Ch. 128.)



13512

No person is entitled to vote at the election unless he is a voter of the territory included in the proposed special district. The election may be held on the same day as any other state, county, or city election and may be consolidated therewith.

(Enacted by Stats. 1951, Ch. 764.)



13513

If a proposition for incurring a bonded indebtedness is submitted at the same election with the proposal to create the special district, the votes cast on the proposition of incurring a bonded indebtedness shall be separately canvassed in the special district as a whole. The favorable vote of two-thirds of all the voters voting on the proposition of issuing bonds within the special district as finally established is required to authorize the issuance of the bonds.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 4. Establishment

13531

On the question of the creation of a special district, the returns of each public agency and of each parcel of unincorporated territory shall be canvassed separately, and the board shall order and declare the special district created and established if in each public agency and if in each parcel of unincorporated territory a majority of those who voted on the proposition of creating the special district voted in favor thereof.

(Enacted by Stats. 1951, Ch. 764.)



13532

A special district has no separate corporate existence but shall be deemed to be a taxing subdivision of the district.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 5. Powers and Functions

13561

Connections of all sewers within the special district to intercepting sewers of the district shall be made at such points and in such manner and under such rules, regulations, terms, charges, and conditions as the board may prescribe.

(Enacted by Stats. 1951, Ch. 764.)



13562

Nothing in this division shall require the district to construct any sewers other than intercepting and outfall sewers. The determination by the board of what are intercepting and outfall sewers within the meaning of this division is final and conclusive.

(Enacted by Stats. 1951, Ch. 764.)



13563

Upon completion of sewage disposal facilities for any special district all sewage and industrial waste originating within the special district shall be disposed of through the sewage disposal facilities of the district.

(Enacted by Stats. 1951, Ch. 764.)



13564

Without limiting in any way the foregoing provisions of this division, the respective public agencies within the district and the district may contract regarding the collection, treatment, or disposition of sewage.

(Enacted by Stats. 1951, Ch. 764.)



13565

Each utility which a district is authorized to acquire, construct, own, operate, control, or use pursuant to this division shall be considered to be a utility owned and operated by the district even though service therefrom is limited to a special district created as provided in this division.

(Amended by Stats. 1965, Ch. 210.)






ARTICLE 5.5. Waste Water Control

13570

The board shall supervise and regulate sewage disposal within a special district, including the fixing of standards, contracts, issuance of licenses or permits, practices and schedules for or in connection with waste water control and sewage disposal functions of such special district.

(Added by Stats. 1971, Ch. 733.)



13571

Without limiting in any way the provisions of this division, and in addition to the powers granted therein, the board may make and enforce such regulations for the control of quantity, quality and flow of waste water within the boundaries of a special district as are not in conflict with the general laws of the state. Waste water shall include all sewage, industrial and other wastes and waters, whether treated or untreated, discharged into or permitted to enter a community sewer system connected to or directly into a district interceptor for treatment in sewage disposal facilities of a special district.

(Added by Stats. 1971, Ch. 733.)



13572

Rules and regulations pertaining to the control of quantity, quality or flow of waste water may provide for any or all of the following:

(a) Periodic technical reports to the district from contributors or dischargers into the district s system.

(b) The issuance of permits or licenses by the district as a condition of discharging waste water for treatment in sewage disposal facilities of a special district.

(c) The installation by the contributor or discharger of pretreatment works or facilities.

(d) The installation by the contributor or discharger of waste water sampling and inspection facilities.

(e) Procedures for enforcement of waste water standards and regulations adopted by the district and remedies for violation thereof.

(f) Entry by the district upon private property to make surveys, inspections or samplings.

(g) Such other provisions as are necessary to effectuate the control of the quantity, quality and flow of waste water within a special district.

(Added by Stats. 1971, Ch. 733.)



13573

No person shall discharge waste water into a community sewer system connected to or directly into a district interceptor which will result in contamination, pollution or a nuisance. All discharges of waste water which are, or could be, harmful to or unreasonably affect the sewage disposal facilities of a district, or which impair or unreasonably affect the operation and maintenance of such facilities, or which violate quantity, quality and flow standards adopted by the district, and all waste water discharges which unreasonably affect, or could unreasonably affect, the quality of the district s treatment plant effluent in such a manner that receiving water quality requirements established by law cannot be met by the district, shall constitute a nuisance for the purposes of this article.

(Added by Stats. 1971, Ch. 733.)



13574

Whenever a discharge of waste water is in violation of the district s regulations or otherwise causes or threatens to cause a condition of contamination, pollution or nuisance, as defined in this article, the district may petition the superior court for the issuance of a preliminary or permanent injunction, or both, as may be appropriate, restraining the continuance of such discharge. In any civil action brought under this section, it shall not be necessary to allege or prove at any stage of the proceedings that irreparable damage will occur should the temporary restraining order, preliminary injunction or permanent injunction not be issued or that the remedy at law is inadequate and the temporary restraining order, preliminary injunction or permanent injunction shall issue without such allegations and without such proof.

(Added by Stats. 1971, Ch. 733.)



13575

(a) Any person who fails to comply with any order issued by the district, shall be subject to a civil penalty not to exceed ten thousand dollars ($10,000) for each day in which the discharge, violation, or refusal occurs.

(b) Any person who intentionally or negligently violates any order issued by the district for violation of rules regulating or prohibiting discharge of waste water which causes or threatens to cause a condition of contamination, pollution or nuisance, as defined in this article, may be liable civilly in a sum not to exceed twenty-five thousand dollars ($25,000) for each day in which the violation occurs.

(c) The attorney of the district, upon request of the board, shall petition the superior court to impose, assess and recover the sums provided for in subdivisions (a) and (b). In determining the amount of the fine the court shall take into consideration all relevant circumstances, including, but not limited to, the extent of harm caused by the violation, the nature and persistence of the violation, the length of time over which the violation occurs and corrective action, if any, attempted or taken by the discharger.

(d) Notwithstanding any other provision of law, all civil fines imposed by the court for a violation of this section shall be distributed as follows:

(1) Fifty percent shall be transferred into the general fund of the county in which the action to recover the fine was brought.

(2) Fifty percent shall be transferred once a month to the treasurer of any municipal utility district in the county for deposit in the funds of the district.

(e) Remedies under this section are in addition to and do not supersede or limit any and all other remedies, civil or criminal, but no liability shall be recoverable under this section for any violation for which liability is recovered under Section 13575.5.

(Amended by Stats. 1989, Ch. 1179, Sec. 1.5.)



13575.5

(a) The district may issue a complaint to any person on whom civil liability may be imposed pursuant to this article. The complaint shall allege the act or failure to act that constitutes a violation of law, the provision of law authorizing civil liability to be imposed pursuant to this article, and the proposed civil liability.

(b) The complaint shall be served by personal notice or certified mail on the person subject to the district s discharge and reporting requirements, and shall inform the party served that a hearing shall be conducted within 60 days after the party has been served. The hearing shall be before a hearing officer designated by the board. The person who has been issued a complaint may waive the right to a hearing, in which case the district shall not conduct a hearing. A person dissatisfied with the decision of the hearing officer may appeal to the board of directors within 30 days of notice of the hearing officer s decision.

(c) If after the hearing, or appeal, if any, it is found that the person has violated reporting or discharge requirements, the hearing officer or board may assess a fine against that person. In determining the amount of the fine the hearing officer or board shall take into consideration all relevant circumstances, including, but not limited to, the extent of harm caused by the violation, the nature and persistence of the violation, the length of time over which the violation occurs and corrective action, if any, attempted or taken by the discharger.

(d) Civil liability may be imposed by the district as follows:

(1) In an amount which does not exceed one thousand dollars ($1,000) for each day for knowingly or willfully failing or refusing to furnish technical or monitoring reports.

(2) In an amount which does not exceed five thousand dollars ($5,000) for each day of intentionally or negligently discharging hazardous waste, as defined in Section 25117 of the Health and Safety Code, knowingly falsifying any information provided in any furnished technical or monitoring report.

(3) In an amount which does not exceed ten dollars ($10) per gallon for discharges in violation of any of the district s cease and desist or other orders, or prohibitions issued, reissued, or adopted by the district.

(e) All moneys collected under this section shall be deposited in a special district account and shall be made available for the monitoring, treatment, and control of discharges into district facilities.

(f) Unless appealed, orders setting administrative civil liability shall become effective and final upon issuance thereof, and payment shall be made within 30 days. Copies of these orders shall be served by personal service or by registered mail upon the party served with the complaint and upon other persons who appeared at the hearing and requested a copy.

(g) No liability shall be recoverable under this section for any violation for which liability is recovered under Section 13575.

(Added by Stats. 1989, Ch. 1179, Sec. 2.)



13575.6

Any party aggrieved by a final order issued by the board under Section 13575.5, after granting review of a hearing officer order, may obtain review of the order of the board in the superior court by filing in the court a petition for writ of mandate within 30 days following the issuance of the order by the board. Any party aggrieved by a final order of a hearing officer issued under Section 13575.5 for which the board denies review may obtain review of the order of the hearing officer in the superior court by filing in the court a petition of writ of mandate within 30 days following the denial of review by the board.

If no aggrieved party petitions for writ of mandate within the time provided by this section, an order of the board or a hearing officer shall not be subject to review by any court or agency, except that the board may grant review on its own motion of an order issued under Section 13575.5 after the expiration of the time limits set by that section.

(Added by Stats. 1989, Ch. 1179, Sec. 3.)



13575.7

(a) Within 30 days after service of a copy of a decision and order issued by the board pursuant to Section 13575.5, any aggrieved party may file with the superior court a petition for writ of mandate for review thereof. Failure to file a petition shall not preclude a party from challenging the reasonableness and validity of a decision or order of a hearing officer or the board in any judicial proceedings brought to enforce that decision or order or for other civil remedies.

(b) The evidence before the court shall consist of the record before the board, including the hearing officer s record, and any other relevant evidence which, in the judgment of the court, should be considered to effectuate and implement the policies of this division. In every such case, the court shall exercise its independent judgment on the evidence.

(c) Except as otherwise provided in this section, subdivisions (e) and (f) of Section 1094.5 of the Code of Civil Procedure shall govern proceedings pursuant to this section.

(Added by Stats. 1989, Ch. 1179, Sec. 4.)



13576

Any person who intentionally discharges waste water in any manner, in violation of any order issued by the district, which results in contamination, pollution or a nuisance, as defined in this article, is guilty of a misdemeanor.

(Added by Stats. 1971, Ch. 733.)



13576.5

Any person who knowingly makes any false statement or representation in any record, report, plan, or other document filed with the district, or who falsifies, tampers with, or knowingly renders inaccurate any monitoring device or method required by the district, shall be punished by a fine of not more than twenty-five thousand dollars ($25,000) or by imprisonment in the county jail for not more than six months, or by both.

(Added by Stats. 1989, Ch. 1179, Sec. 5.)



13577

Any abatement actions taken pursuant to the foregoing sections with respect to contamination, pollution or nuisance, as defined in this article, created by the discharge of waste water into a community sewer system shall be taken against the agent or agency operating such system and the contributor or contributors whose waste creates the contamination, pollution or nuisance.

(Added by Stats. 1971, Ch. 733.)



13578

The district may enter upon private property of any person and sample at, inspect or survey the waste water sampling installation or pretreatment facilities or processes of any contributor or discharger to ascertain whether district regulations for control of quantity, quality and flow of waste water are being complied with. Such inspections shall be made with the consent of the owner or possessor of such facilities or, if such consent is refused, with a warrant duly issued pursuant to the procedure set forth in Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure. However, in the event of an emergency affecting the public health or safety, such inspection may be made without the consent or the issuance of a warrant. The district may terminate or cause to be terminated sewage disposal or water services to such property if a violation of any rule or regulation pertaining to control of waste water is found to exist or if a discharge of waste water causes or threatens to cause a condition of contamination, pollution or nuisance, as defined in this article.

(Added by Stats. 1971, Ch. 733.)






ARTICLE 6. Financing

13591

The board may use temporarily any district funds for the payment of any costs or expenses incident to the proposed or actual creation of a special district for sewage disposal or solid waste resource recovery purposes or the acquisition, construction, or completion of any works, lands, structures, rights, or other property necessary or convenient for the recovery of resources from solid waste or for the collection, treatment, or disposition of sewage matter for the special district or incident to the operation or maintenance of the special district.

(Amended by Stats. 1977, Ch. 128.)



13592

The board shall recover all district funds advanced under this article by means of taxes levied upon all property within the special district or from any appropriate funds or revenues of the special district; but nothing in this section shall compel reimbursement if the tax required therefor would amount to less than one mill ($0.001) on each one hundred dollars ($100) of assessed value of the property within the special district.

(Enacted by Stats. 1951, Ch. 764.)



13593

Nothing in this article limits the general powers of a district with reference to sewage disposal or solid waste resource recovery.

(Amended by Stats. 1977, Ch. 128.)






ARTICLE 7. Bonds

13621

At any time after the creation of a special district a proposition of incurring bonded indebtedness for the acquisition, construction, or completion by the district of any works, lands, structures, rights, or any other property necessary or convenient for the recovery of resources from solid waste or for the collection, treatment, or disposition of sewage matter for the special district may be submitted.

(Amended by Stats. 1977, Ch. 128.)



13622

Except as otherwise provided herein the provisions of Chapter 7 shall substantially govern as to all matters pertaining to the issuance of bonds under this article, including among other things, and without limiting the generality of the foregoing, the calling and holding of the bond election, the form, execution, issuance, maturity, redemption, refunding, validation, the payment of interest from bond funds and the status of the bonds as investments.

(Amended by Stats. 1953, Ch. 808.)



13623

The favorable vote of two-thirds of all the voters within the special district voting on the proposition is required to authorize the issuance of the bonds.

(Amended by Stats. 1974, Ch. 761.)



13624

Only the property in the special district shall be taxable for the payment of the principal and interest on special district bonds. Until the bonds are paid, taxes shall be levied in substantial compliance with Section 12893.

(Enacted by Stats. 1951, Ch. 764.)



13625

Any proceeding denying the validity of the creation of any special district, or of any bonds authorized by the voters thereof pursuant to this division, shall be brought within three months after the date upon which the applicable proposition is approved by the voters.

(Enacted by Stats. 1951, Ch. 764.)



13626

The board may utilize the provisions of Chapter 7.1 (commencing with Section 13345) to authorize emergency financing of the repair or replacement of damaged or demolished works of the special district; provided, that the payment of the principal and interest on such bonds or evidences of indebtedness shall be made only from revenues, taxes, or other available funds, of the special district.

(Added by Stats. 1971, Ch. 512.)






ARTICLE 7.5. Short-Term Borrowing

13631

The special district may borrow money and incur indebtedness in anticipation of the sale of bonds which have been authorized to be issued by the voters within the special district but which have not been sold and delivered, and it may issue bonds, notes, or other securities as provided in this article by action of the board and without the necessity of calling and holding an election. Such evidences of indebtedness shall constitute general obligations of the district. The indebtedness may be incurred for any of the purposes for which a bond issue had previously been approved by the voters, and to reimburse the district for expenditures incurred for any of such purposes. The indebtedness incurred under this article shall be evidenced by bonds, notes or other evidences of indebtedness maturing in not to exceed five years from their date, shall bear interest at such rate or rates as may be fixed by the board, and may be issued and sold at public sale as the board may direct. All other terms and conditions of such evidences of indebtedness shall be fixed by the board. The maximum principal amount of all indebtedness outstanding under this article shall not at any time exceed the aggregate amount of bonds which the district is then authorized to issue, less the amount of other securities then outstanding issued in anticipation of the sale of such an authorized issue.

(Added by Stats. 1972, Ch. 310.)



13632

The special district may issue refunding bonds, notes, or other securities for the purpose of paying and redeeming at or before maturity any bonds, notes or other securities issued under this article, provided that such refunding bonds, notes, or other securities shall not be in excess of the limitation of indebtedness authorized under this article and shall mature in not to exceed five years from their date.

(Added by Stats. 1972, Ch. 310.)



13633

Evidences of indebtedness issued pursuant to this article shall be payable from any sources of available funds of the special district, including revenues, taxes, or state or federal grants. If not previously otherwise paid the evidence of indebtedness shall be paid from the proceeds of the next sale of the bonds of the district in anticipation of which they were issued, and if not so paid, the board is hereby authorized to levy and collect taxes from all property in the special district subject to taxation by the district without limitation of rate or amount for the payment of such evidences of indebtedness. Such taxes shall be in addition to all other taxes levied for special district purposes and shall be levied at the same time and in the same manner as other district taxes are levied and when collected shall be deposited in a special fund and shall be used for no purpose other than the payment of the principal of, and interest on, such indebtedness.

(Added by Stats. 1972, Ch. 310.)






ARTICLE 8. Annexation

13651

Any public agency or portion thereof or unincorporated territory within the boundaries of a district (hereinafter referred to collectively as territory ) not included within the boundaries of a special district may be annexed thereto in the manner provided in this article.

(Enacted by Stats. 1951, Ch. 764.)



13652

The board shall by resolution determine that the annexation of the territory will facilitate the acquisition or operation of a public utility for the special district, describe therein the territory, declare its intention to annex the territory to the special district, set forth the terms and conditions upon which the territory shall be annexed, fix the time and place for hearing on the question of the annexation, and provide for the giving of notice of the hearing.

(Amended by Stats. 1965, Ch. 210.)



13653

No public agency or portion thereof shall be annexed to a special district unless the legislative body thereof shall by resolution consent.

(Enacted by Stats. 1951, Ch. 764.)



13654

The terms and conditions for the annexation of territory to a special district may provide, among other things, for the payment of taxes within the territory to be annexed in addition to the taxes elsewhere in this division provided for, the fixing of rates, rentals, and charges differing from those fixed or existing elsewhere within the special district, the making of a payment or payments, or the transfer of property, real and personal, and other assets to the district by the territory proposed to be annexed.

(Enacted by Stats. 1951, Ch. 764.)



13655

Notice fixing the time and place for hearing on the question of the annexation of territory to a special district shall be published once in a newspaper of general circulation published in the district.

(Enacted by Stats. 1951, Ch. 764.)



13656

The time for hearing shall be not less than 30 nor more than 60 days from the date of the first publication of the notice.

(Enacted by Stats. 1951, Ch. 764.)



13657

At or before the hearing any person interested may file with the secretary of the district written objections to the annexation of the territory to the special district or to the inclusion of his property therein. Upon the hearing, the board shall hear and determine all protests and objections.

(Enacted by Stats. 1951, Ch. 764.)



13658

The hearing may be adjourned from time to time by the board without further notice other than an order entered upon the minutes of its meeting fixing the time and place of adjournment. In the event that no protests are filed or the protests filed are overruled and denied the board shall thereupon by resolution declare the territory, or a portion thereof, annexed to the special district.

(Enacted by Stats. 1951, Ch. 764.)



13659

From and after the date of filing of the resolution with the secretary of the district the annexation of the territory, or portion thereof, to the special district is complete.

(Enacted by Stats. 1951, Ch. 764.)



13660

No annexation to a special district shall operate to dissolve or terminate the legal existence of any public agency within or partly within the territory annexed.

(Enacted by Stats. 1951, Ch. 764.)



13661

From and after the date of annexation any territory annexed to a special district is liable for payment of its proportionate share of any indebtedness then existing and payable by the special district. From and after the date of annexation the board shall levy upon all of the property in the territory annexed such taxes, tolls, or charges as are necessary to comply with the terms and conditions of annexation, in addition to any other district taxes authorized elsewhere in this division to be levied and collected.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 9. Dissolution

13691

A special district may be dissolved by resolution of the board if any proposition for the incurring of a bonded indebtedness fails to carry, and if the special district is then subject to no other indebtedness or liability pursuant to this division and has been organized for not less than two years. Such dissolution of the special district shall not prevent subsequent proceedings for the creation of a special district including the same or any part of the area of the special district dissolved.

(Enacted by Stats. 1951, Ch. 764.)









CHAPTER 9. Annexation of Public Agencies

ARTICLE 1. Annexation Agreement

13801

Any public agency not included within the boundaries of a district may be annexed to the district in the manner provided in this chapter or in the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of the Government Code). When proceedings for an annexation are taken pursuant to this chapter, only the provisions of this chapter shall apply to that annexation.

(Amended by Stats. 2005, Ch. 347, Sec. 11. Effective January 1, 2006.)



13802

The legislative body of the public agency proposed to be annexed shall agree in writing with the board upon the terms and conditions of annexation, which agreement (among other things) may provide for any of the terms and conditions authorized by the District Reorganization Act of 1965 (commencing at Section 56000, Government Code). The corporate boundaries of the public agency to be annexed need not be coterminous with any election precincts.

(Amended by Stats. 1965, Ch. 2043.)



13802.5

The terms and conditions of annexation may provide, among other things, for the levy and payment of taxes within the territory to be annexed in addition to the taxes authorized elsewhere in this division, for the fixing of rates, rentals, and charges differing from those fixed or existing elsewhere within the district, or for the making of one or more payments, or the transfer of real or personal property or other assets to the district by the public agency. Such payments may be either for the acquisition, transfer, use or right to use all or any part of the existing property of the district or for installation and construction of facilities and equipment required to serve the annexed territory.

(Added by Stats. 1971, Ch. 507.)



13803

After the legislative body of the public agency and the board have concurred upon the proposed terms and conditions, the secretary or clerk of the public agency to be annexed shall file a certified copy of the proposed agreement with the executive officer of the local agency formation commission.

(Added by Stats. 1965, Ch. 2043.)



13804

After the filing of the proposed agreement with the executive officer, proceedings thereon shall be taken by the local agency formation commission in the manner and subject to the provisions of Part 4 (commencing at Section 56250, Government Code) of the District Reorganization Act of 1965. If the proposed annexation and agreement are approved by the commission, with or without amendment, wholly, partially or conditionally, it shall be mandatory for the board and the legislative body of the public agency to complete the proceedings for such annexation, subject to compliance with the commission s resolution making determinations.

(Added by Stats. 1965, Ch. 2043.)






ARTICLE 2. Approval by District

13821

The agreement shall become effective and be binding upon the district and the public agency when approved in the manner set forth in this chapter.

After receipt of the resolution of the local agency formation commission making determinations, the board shall by ordinance setting forth the agreement at length declare its intention of causing it to be executed by the district.

(Amended by Stats. 1965, Ch. 2043.)



13822

The ordinance, together with a notice fixing the time and place for hearing thereon, shall be published once in a newspaper of general circulation published in the district. The time fixed for the hearing shall be not less than 30 nor more than 60 days from the date of the first publication of the ordinance.

(Enacted by Stats. 1951, Ch. 764.)



13823

At the hearing any person interested may file with the board written objections to the execution of the agreement.

(Enacted by Stats. 1951, Ch. 764.)



13824

Upon the hearing the board shall determine whether or not the agreement will be carried into execution and shall hear and determine all objections thereto. Failure of any person interested in the district or in the matter of the proposed execution of the agreement to show cause in writing pursuant to Section 13823 constitutes an assent on his part to a change in the boundaries of the district and to the execution of the agreement.

(Enacted by Stats. 1951, Ch. 764.)



13825

Any hearing on the agreement may be adjourned from time to time by the board without further notice other than an order to be entered upon the minutes of the meeting fixing the time and place of adjournment.

(Enacted by Stats. 1951, Ch. 764.)



13826

If no protests are filed or if the protests filed are overruled and denied the board shall thereupon by resolution finally approve the agreement and authorize its execution, which shall become effective when executed by the public agency, duly authorized in the manner provided in this chapter.

(Enacted by Stats. 1951, Ch. 764.)



13827

When executed by the district the agreement shall be dated and an executed copy filed with the secretary of the district. An executed copy shall also be filed with the secretary or clerk of the public agency to be annexed.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 3. Approval by Public Agency

13851

At any time after the board has finally approved the agreement of annexation the legislative body of the public agency to be annexed shall cause an election to be held in the public agency to determine whether the public agency will be annexed to the district upon the terms and conditions stated in the agreement.

(Enacted by Stats. 1951, Ch. 764.)



13852

Notice of election shall be published as provided in Section 11534 and shall either state that a copy of the annexation agreement is on file in the office of the secretary or clerk of the public agency proposed to be annexed, and open to the inspection of all persons interested, or set forth the terms and conditions of the agreement of annexation at length, in the discretion of the legislative body calling the election.

(Amended by Stats. 1953, Ch. 808.)



13853

The ballots for the election shall contain substantially the instructions required to be printed on ballots for use at general state and county elections and in addition shall set forth the proposition of annexation substantially as follows:

Shall the ________ (public agency) be annexed to _______ municipal utility district in accordance with and subject to all of the terms and conditions of an agreement of annexation dated ________ now on file in the office of the clerk (or secretary) of ________ (public agency)?

YES

NO

(Enacted by Stats. 1951, Ch. 764.)



13854

If upon a canvass of the election it is found that a majority of all votes cast on the proposition at the election were cast in favor of the annexation, the proposition and all of the terms and conditions of the agreement of annexation shall be deemed carried and approved by the voters; except that if the terms and conditions of the agreement of annexation provide for the assumption of any indebtedness of the district by any city proposed to be annexed, the proposition of annexation shall not be deemed carried unless approved by the vote of two-thirds of all the voters voting on the proposition at the election.

(Enacted by Stats. 1951, Ch. 764.)



13855

If the proposition fails to carry, the result shall be entered upon the minutes of the governing body of the public agency.

(Enacted by Stats. 1951, Ch. 764.)



13856

If the proposition receives the vote of the requisite majority of voters the governing body of the public agency shall enter in its minutes an order declaring the result of the election and shall thereupon cause the agreement of annexation to be executed by its duly authorized officers.

(Enacted by Stats. 1951, Ch. 764.)






ARTICLE 4. Establishment of Annexation

13886

Upon receipt by the district of a copy of the agreement of annexation properly executed by the district and the public agency proposed to be annexed the board shall pass a resolution declaring the public agency annexed to the district. Thereupon the secretary of the district shall make the filings provided for in Chapter 8 (commencing at Section 56450, Government Code) of Part 5 of the District Reorganization Act of 1965. The annexation shall be complete and effective on the dates specified in said Chapter 8.

(Amended by Stats. 1965, Ch. 2043.)






ARTICLE 5. Annexation of Territory Annexed to Public Agencies

13911

Upon the completion of the annexation of any territory in accordance with law to any city included in the district the city clerk shall file with the secretary of the district a certified copy of the ordinance, resolution or other document completing said annexation, containing a description of the territory so annexed. Unless the district within 90 days after such filing shall file with the city clerk the district s written objections to the annexation of said territory, or to a specified portion or portions thereof, to the district, said territory, or such portion or portions thereof to which the district does not object as aforesaid, shall upon the termination of said period be deemed incorporated into and annexed to the district, and thereafter is subject to taxation, along with the entire territory of the district in accordance with the assessable valuation of the property thereof, for general district purposes, and for the payment of any indebtedness theretofore or thereafter incurred by the district. Any such objection filed with the city clerk by the district as to a portion or portions of said territory shall describe such portion or portions.

(Amended by Stats. 1961, Ch. 432.)



13912

If the district shall file its objections in the manner aforesaid to the annexation of said territory or any specified portion or portions thereof to the district, said territory, or the portion or portions thereof so objected to, shall not be annexed to the district except in the manner provided in the District Reorganization Act of 1965 (commencing at Section 56000, Government Code). Prior to the expiration of the 90 day period referred to in Section 13911, the district may from time to time withdraw such objections to the annexation of said territory or any specified portion or portions thereof by filing with the city clerk a certified copy of a resolution or resolutions of the board stating that such objections to the annexation of said territory or any specified portion or portions thereof are withdrawn. Thereupon said territory, or the portion or portions as to which such objections are so withdrawn, shall be deemed incorporated into and annexed to the district as provided in Section 13911. Any such resolution or resolutions filed with the city clerk withdrawing the district s objections to the annexation of a portion or portions of said territory shall describe such portion or portions.

(Amended by Stats. 1965, Ch. 2043.)






ARTICLE 6. Effect of Annexation

13931

From and after the date of annexation the board shall levy upon all of the property in the public agency annexed such taxes, tolls, or charges as are necessary to provide funds for the payment of the indebtedness assumed by the public agency or otherwise necessary to comply with the terms and conditions of the annexation agreement, all in addition to the general district taxes authorized elsewhere in this division to be levied and collected.

(Enacted by Stats. 1951, Ch. 764.)



13932

No annexation of a public agency to a district shall operate to dissolve or terminate the legal existence of the public agency annexed.

(Enacted by Stats. 1951, Ch. 764.)









CHAPTER 10. Annexation of Unincorporated Territory

14051

Unincorporated territory may be annexed to a district in the manner provided in the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of the Government Code).

(Amended by Stats. 2005, Ch. 347, Sec. 12. Effective January 1, 2006.)



14052

Unincorporated territory not contiguous to a district may not be annexed if the district does not possess facilities for supplying utility service to that territory.

(Enacted by Stats. 1951, Ch. 764.)






CHAPTER 11. Exclusion of Territory

ARTICLE 1. Exclusion of Unincorporated Territory

14351

Any territory contained within a district not operating any utility and not included within the boundaries of any incorporated city and not benefited in any manner by the district or by its continued inclusion therein may be excluded therefrom by proceedings under and pursuant to the District Reorganization Act of 1965 (commencing at Section 56000, Government Code).

(Amended by Stats. 1965, Ch. 2043.)






ARTICLE 2. Exclusion of Incorporated Territory

14381

If the city to which any territory included in any district has been annexed already serves electricity or water to the territory annexed, the city council or other governing body of the city may propose an agreement for the exclusion of such territory from the district.

(Amended by Stats. 1965, Ch. 2043.)



14382

The agreement for exclusion shall be authorized and executed and proceedings for such exclusion taken in the same manner as provided in Chapter 9 (commencing at Section 13801) for the annexation of a public agency to a district.

(Added by Stats. 1965, Ch. 2043.)



14383

If an order of exclusion is granted, the board and the governing body of the city shall by contract provide for the payment by the city of the proportion of the taxes and bonded indebtedness for which the territory excluded is justly liable. If they do not agree, either may petition the superior court in and for the county in which the property is located for a judgment declaring the proportion of the taxes and bonded indebtedness for which the territory excluded is justly liable. The proceeding shall be governed by the provisions of the Code of Civil Procedure relating to declaratory relief.

(Enacted by Stats. 1951, Ch. 764.)



14384

The order of exclusion does not invalidate in any manner any taxes or assessments theretofore levied or assessed against the lands excluded nor relieve the property excluded from any outstanding bonds which are a lien thereon at the time of exclusion, nor from any taxes to pay the principal or interest thereof.

(Enacted by Stats. 1951, Ch. 764.)









CHAPTER 11.5. Hearings

14401

Before any rates and charges for commodities or service furnished by a district are fixed or changed the general manager shall file with the board a report and recommendation thereon in writing. Within 40 days thereafter the board shall hold a public hearing on the report and recommendation. Prior to the hearing, notice of the time and place of hearing shall be published within the district pursuant to Section 6066 of the Government Code.

(Amended by Stats. 1974, Ch. 294.)



14402

A district or any interested person may bring an action pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure to determine the validity of district rates or charges.

Notwithstanding any other provision of law, any judicial action or proceeding to attack, review, set aside, void, or annul an ordinance, resolution, or motion fixing or changing rates or charges for the commodities or service furnished by a district shall be commenced within 120 days of the effective date of the ordinance, resolution, or motion.

(Added by Stats. 1982, Ch. 203, Sec. 1.)



14403

Before the board adopts any change in rates and charges for commodities or services furnished by an electricity district intended to increase or decrease revenues, the general manager shall file with the board a report and recommendation on the proposed changes in writing. Within 90 days, but not less than 30 days after the report is filed, except when unanticipated events cause a sudden and significant change in the electricity district s financial condition requiring an immediate response, the board shall hold a hearing on the report and recommendation. Notice of the time and place of the hearing shall be published within the district pursuant to Section 6063 of the Government Code, except that, in the case of an unanticipated event requiring an immediate response, notice may be given pursuant to Section 6063a of the Government Code.

(Added by Stats. 1986, Ch. 1396, Sec. 4.)



14403.3

The report and recommendation of the general manager of an electricity district filed pursuant to Section 14403 shall include all of the following:

(a) The most recent annual report submitted pursuant to Section 11938.

(b) A statement of sales volumes by customer types for the preceding two years and estimates of sales volumes for the two years following.

(c) A statement of sources and disposition of funds for the preceding two years and estimates of sources and dispositions of funds for the two years following, whether or not the rate change does occur.

(d) A statement of capital expenditures anticipated during the next two years following.

(e) In sufficient detail to permit an assessment of the need for any proposed changes, a statement of each category of expense for the preceding two years, and estimates of each category of expense for the two years following.

(f) Other information as the general manager believes will explain or justify the proposed rate change.

(g) The basis for the allocation of the overall revenues among the various types of customers of the electricity district.

(Added by Stats. 1986, Ch. 1396, Sec. 5.)



14403.5

At the hearing held pursuant to Section 14403, the board shall do both of the following:

(a) Permit any member of the public who has given 10 days advance written notice to present nonduplicative testimony on the proposed rate change or on any alternatives.

(b) Consider any report and recommendations submitted in writing by any member of the public on alternatives to the rate changes proposed by the general manager.

(Added by Stats. 1986, Ch. 1396, Sec. 6.)









DIVISION 7. PUBLIC UTILITY DISTRICT ACT

CHAPTER 1. General Provisions

ARTICLE 1. Definitions

15501

This division may be cited as The Public Utility District Act.

(Added by Stats. 1953, Ch. 72.)



15502

Unless the context otherwise requires, the provisions of this article govern the construction of this division.

(Added by Stats. 1953, Ch. 72.)



15503

District means a public utility district formed pursuant to this division.

(Added by Stats. 1953, Ch. 72.)



15504

Board means the board of directors of a district.

(Added by Stats. 1953, Ch. 72.)



15505

Elector, voter, or qualified elector, means a voter whose name appears on the great register of the county in which the district is located, or any supplement thereto, allowed by law to be used to determine the eligibility of persons to vote at municipal or county elections, and whose address as it appears on the great register or supplement is in the same unincorporated territory as the address given by him on the certificate or petition that is signed by him.

(Added by Stats. 1953, Ch. 72.)



15506

Original and primary proposition means the proposition to incorporate the proposed district with all of the proposed territory joining in the proceedings and mentioned and described in the several petitions presented by the electors.

(Added by Stats. 1953, Ch. 72.)



15507

Person means an individual, a firm or a copartnership.

(Added by Stats. 1953, Ch. 1271.)






ARTICLE 2. General Provisions

15531

The great register or supplement thereto, and certificates in due form of notaries public or verification deputies acknowledging the signature of any voter to any petition or certificate pursuant to this division, are sufficient evidence for all purposes of this division.

(Added by Stats. 1953, Ch. 72.)



15532

Nothing in this division shall be construed as repealing or modifying the provisions of any other law relating to public utility districts, except insofar as the provisions of such other law are inconsistent with the provisions of this division.

(Added by Stats. 1953, Ch. 72.)



15533

Whenever all the territory comprising a district becomes part of a city, the legislative body of the city succeeds to the powers of the board of directors of the district and is thereafter for all purposes the board of directors. All property, records, and documents of the district shall be transferred and conveyed by the board of directors to the legislative body of such city.

(Added by Stats. 1953, Ch. 72.)









CHAPTER 2. Formation of Districts

ARTICLE 1. Petition for Formation

15701

A district may be incorporated and managed in unincorporated territory pursuant to this division and may exercise the powers expressly granted.

(Added by Stats. 1953, Ch. 72.)



15702

Whenever the people of unincorporated territory desire to organize a district, they shall present to the board of supervisors of the county within which the territory is situated a petition describing the territory, and signed by registered voters of the territory equal in number to 15 percent of all votes cast for all candidates for Governor within the same territory at the last preceding general election at which a Governor was elected.

(Amended by Stats. 2002, Ch. 221, Sec. 86. Effective January 1, 2003.)



15703

The petition may consist of any number of separate instruments, all of which shall constitute one petition. A separate petition is required from each unit of the proposed district. All unincorporated territory participating in the proceedings and situated in one county is a unit for purposes of the proceedings. No registered voter within any one unit of the proposed district shall sign a petition of any other unit of the proposed district.

(Amended by Stats. 2002, Ch. 221, Sec. 87. Effective January 1, 2003.)



15704

Each petition shall name or describe the territory within which the registered voters signing it reside. Every petition shall set forth the boundaries and name of the proposed district, which shall include the words public utility district. Every petition shall contain a prayer that a public utility district comprising all of the proposed territory, or any portions thereof as are designated in the petitions as essential to its formation, be incorporated pursuant to this division. Every registered voter signing a petition shall write his or her address opposite his or her signature.

(Amended by Stats. 2003, Ch. 62, Sec. 266. Effective January 1, 2004.)



15705

The county elections official shall within 30 days examine and verify the signatures to the petition and certify the result of the examination to the board of supervisors.

(Amended by Stats. 2002, Ch. 221, Sec. 89. Effective January 1, 2003.)



15706

If the county elections official, by his or her certificate, finds that a petition is insufficient, he or she shall certify to the number of additional signatures of qualified electors required to make the petition sufficient, and the petition may be amended by a supplemental petition filed within 10 days from the date of the certificate. Within 10 days after a supplemental petition has been filed, the county elections official shall examine it and certify to the result of the examination. If this certificate shows the petition as amended to be insufficient, it shall be filed by the county elections official in his or her office and kept as a public record, without prejudice to the filing of any other petition to the same effect not less than six months thereafter. If the certificate shows the petition or petition as amended to be sufficient, the county elections official shall present it to the board of supervisors without delay with his or her certificate attached and properly dated.

(Amended by Stats. 2002, Ch. 221, Sec. 90. Effective January 1, 2003.)



15707

If a supplemental petition is filed, all signatures appended to the petition and to the supplemental petition shall be considered in determining the number of qualified electors signing the petition.

(Added by Stats. 1953, Ch. 72.)



15708

After the election for the incorporation of the proposed district, the sufficiency of the petition in any respects shall not be subject to judicial review or otherwise questioned.

(Added by Stats. 1953, Ch. 72.)



15709

Notwithstanding any provision of law, for purposes of this division all territory in the Kirkwood Meadows Public Utility District shall be deemed to be solely within the County of Alpine, which shall be the principal county for purposes of formation of the district and which shall have jurisdiction to approve, disapprove, and carry out all matters pertaining to formation of the district; provided, however, that nothing in this section shall limit or impair the authority of the Board of Supervisors of the County of El Dorado or the County of Amador to disapprove, by resolution, formation of all or any part of the Kirkwood Meadows Public Utility District within its territory any time prior to final approval of the district by the County of Alpine. If either county so disapproves, any territory designated by the resolution of disapproval shall be excluded from the boundaries of the district.

If the Kirkwood Meadows Public Utility District is not incorporated on or before March 1, 1986, this section is repealed on that date.

(Amended by Stats. 1983, Ch. 733, Sec. 1. Note: This section was not repealed by its own provisions because the conditions failed.)






ARTICLE 2. Hearing

15731

By resolution each board of supervisors to which a petition is presented shall fix a time for a hearing, which shall be within 15 days after final publication of notice.

(Added by Stats. 1953, Ch. 72.)



15732

Within 10 days after a petition is presented to it, the board of supervisors shall publish a copy of the petition, and a notice that the petition will be heard by the board at the time and place designated by the resolution.

(Added by Stats. 1953, Ch. 72.)



15733

The hearing may be adjourned from time to time for the determination of facts, not exceeding two weeks in all.

(Added by Stats. 1953, Ch. 72.)



15734

If the signatures attached to the petition are sufficient, no defect in the contents of the petition or in the title to or form of the notice shall vitiate any proceedings thereon.

(Added by Stats. 1953, Ch. 72.)



15735

The publication of notice shall be pursuant to Section 6062 of the Government Code in a newspaper of general circulation, printed, published, and circulated in the respective unit of the unincorporated territory, or if no such newspaper is printed, published, and circulated in the territory, in a newspaper printed and published elsewhere in the county and deemed most likely to give notice to the electors of the territory.

(Amended by Stats. 1957, Ch. 357.)



15736

At the hearing or at any time prior thereto, any owner of taxable property within the proposed district may file a petition with the board of supervisors asking that the property described in the petition be excluded from the proposed district. If the board, after hearing, finds the described property will not be substantially benefited by its inclusion in the district, it may exclude such property. At the hearing the board shall make such changes in the proposed boundaries as it deems advisable and shall define and establish the boundaries.

(Added by Stats. 1953, Ch. 72.)



15737

Any person owning land adjoining any land described in the petition, upon his verified application, in the discretion of the board, may have his land included within the proposed district.

(Added by Stats. 1953, Ch. 72.)



15738

At the hearing the board shall determine whether or not the petition complies with the requirements set forth in this division and whether or not the notice has been published as required, and shall hear all competent and relevant testimony offered in support of or in opposition to the petition. If the board determines and finds from the evidence taken at the hearing that the proposed district as its boundaries are described in the petition or as changed by the board is uneconomic or infeasible, it may dismiss the petition, but, if the board determines and finds that the petition complies with the law and that the proposed district is economic and feasible, it shall call an election to be held in the proposed district for the purpose of determining whether or not the district shall be organizaed.

(Added by Stats. 1953, Ch. 72.)






ARTICLE 3. Election

15761

The special election shall be called by ordinance by each board of supervisors. The ordinance shall specify the purpose and time of the election, establish the election precincts, and designate the polling places and the names of the election officers for each precinct. The election shall be held on the next established election date not less than 74 days after completion of publication of the ordinance.

(Amended by Stats. 1973, Ch. 1146.)



15762

The ordinance calling the election shall be published in the unincorporated territory pursuant to Section 6062 of the Government Code. If no newspaper is printed, published, and circulated in the territory, publication shall be made in a newspaper printed and published elsewhere in the county and deemed most likely to give notice to the electors of the territory. The notice of election shall also be posted in at least two public places in each precinct within each unincorporated territory in which the election is held for at least 10 days prior to the election.

(Amended by Stats. 1957, Ch. 357.)



15762.1

Within five days after the district formation election has been called, the legislative body which has called the election shall transmit, by registered mail, a written notification of the election call to the executive officer of the local agency formation commission of the county or principal county in which the territory or major portion of the territory of the proposed district is located. Such written notice shall include the name and a description of the proposed district, and may be in the form of a certified copy of the resolution adopted by the legislative body calling the district formation election.

The executive officer, within five days after being notified that a district formation election has been called, shall submit to the commission, for its approval or modification, an impartial analysis of the proposed district formation.

The impartial analysis shall not exceed 500 words in length and shall include a specific description of the boundaries of the district proposed to be formed.

The local agency formation commission, within five days after the receipt of the executive officer s analysis, shall approve or modify the analysis and submit it to the officials in charge of conducting the district formation election.

(Added by Stats. 1970, Ch. 736.)



15762.2

The board of supervisors or any member or members of the board authorized by the board, or any individual voter or bona fide association of citizens entitled to vote on the district formation proposition, or any combination of such voters and associations of citizens, may file a written argument for or a written argument against the proposed district formation.

Arguments shall not exceed 300 words in length and shall be filed with the officials in charge of conducting the election not less than 54 days prior to the date of the district formation election.

(Added by Stats. 1970, Ch. 736.)



15762.3

If more than one argument for or more than one argument against the proposed district formation is filed with the election officials within the time prescribed, such election officials shall select one of the arguments for printing and distribution to the voters.

In selecting the arguments, the election officials shall give preference and priority in the order named to the arguments of the following:

(a) The board of supervisors or any member or members of the board authorized by the board.

(b) Individual voters or bona fide associations of citizens or a combination of such voters and associations.

(Added by Stats. 1970, Ch. 736.)



15762.4

The officials in charge of conducting the election shall cause a ballot pamphlet concerning the district formation proposition to be voted on to be printed and mailed to each voter entitled to vote on the district formation question.

The ballot pamphlet shall contain the following in the order prescribed:

(a) The complete text of the proposition.

(b) The impartial analysis of the proposition prepared by the local agency formation commission.

(c) The argument for the proposed district formation.

(d) The argument against the proposed district formation.

The election officials shall mail a ballot pamphlet to each voter entitled to vote in the district formation election at least 10 days prior to the date of the election. The ballot pamphlet is official matter within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 186. Effective January 1, 1995.)



15763

The election shall be held and conducted, the returns canvassed, and the result declared by the board of supervisors in the manner provided by general law for such elections in the particulars in which provision is made therefor, and in all other respects in the manner provided by law for the holding of special elections within such counties.

(Added by Stats. 1953, Ch. 72.)



15764

The proposition submitted at the election shall be stated upon the ballot substantially as follows:

Shall ________ public utility district (naming it) be organized pursuant to Division 7 of the Public Utilities Code.

Yes

?

No

?

(Added by Stats. 1953, Ch. 72.)



15765

Within five days after the result of the election is declared, and the order is made where required, the chairman of the board of supervisors of each county in which the election is held shall make and execute a certificate, signed by him as such official and authenticated under the seal of the county, setting forth the proposition submitted to the electors, the fact of such submission, and the result of the election as so declared. The certificate shall be made and executed in duplicate, and shall be delivered in duplicate without delay to the board of supervisors of the county in which the proposed district, or the greater part of its population, is situated, or to the clerk of such board.

(Added by Stats. 1953, Ch. 72.)






ARTICLE 4. Establishment of the District

15791

The board of supervisors receiving the certificates delivered pursuant to Section 15765 shall meet and examine them within three weeks after all the elections are held. If it appears from the certificates that a majority of the votes cast at the election in each unincorporated territory in which such elections are held is in favor of the incorporation of the district, the board of supervisors shall so declare and shall state by order entered in its minutes the name and boundaries of the district, and that the district is formed pursuant to this division.

(Added by Stats. 1953, Ch. 72.)



15792

If it appears from the certificates that a majority of the electors voting at the election has voted against the formation of the district, the proceedings shall fail entirely.

(Added by Stats. 1953, Ch. 72.)



15793

When the board of supervisors has completed its examination of the certificates, and has made the order provided in Section 15791, it shall forthwith attach together the duplicate certificates in two rolls, each roll to contain one of each of the certificates and a copy of the order of the board of supervisors, duly certified under the hand and official seal of the clerk of the board of supervisors.

(Added by Stats. 1953, Ch. 72.)



15794

The board of supervisors shall immediately deposit one roll for filing in the office of the Secretary of State, and cause the other roll to be recorded in the office of the recorder of each county in which any part of the district is situated and filed in the office of the county elections official of the county in which the district, or the greater part of its population, is situated.

(Amended by Stats. 2002, Ch. 221, Sec. 91. Effective January 1, 2003.)



15795

Upon the receipt of the duplicate roll the Secretary of State shall issue his certificate reciting that it is filed in his office and that the public utility district, naming it, is incorporated as a district pursuant to this division. The certificate shall be forwarded to the board of supervisors and by it held and delivered to the board of directors of the district after the election and organization of the board of directors.

(Added by Stats. 1953, Ch. 72.)



15796

No charge shall be made by either the Secretary of State or any county recorder or county elections official for the services required of him or her under this article.

(Amended by Stats. 2002, Ch. 221, Sec. 92. Effective January 1, 2003.)



15797

From and after the date the duplicate roll is filed with the Secretary of State, the district is incorporated as a public utility district, with all the rights, privileges, and powers set forth in this division.

(Added by Stats. 1953, Ch. 72.)



15798

The board may change the name of the district by adoption of an ordinance changing the name of the district and by giving notification of the name change to the State Controller, the State Board of Equalization, and the board of supervisors of each county which has land within the district.

(Added by Stats. 1968, Ch. 446.)






ARTICLE 5. Contest of Incorporation

15821

No informality in any proceeding or in the conduct of any election, not substantially affecting adversely the legal rights of any citizen, shall be held to invalidate the incorporation of any district. Any proceedings wherein the validity of incorporation is sought to be denied shall be commenced within 20 days after the date of the certificate of incorporation, otherwise the incorporation and the legal existence of the district, and all proceedings in respect thereto, shall be held valid and in every respect legal and incontestable.

(Added by Stats. 1953, Ch. 72.)



15822

Any such contest shall be brought in the superior court of the county where the district, or the greater part of its population, is situated. If more than one contest is pending they shall be consolidated and tried together. The court having jurisdiction shall speedily try the contest and determine upon the hearing whether the election was fairly conducted and in substantial compliance with this division, and enter its judgment accordingly. Either party to the record may appeal within 30 days from the entry of judgment, and the appeal shall be heard and determined by the Supreme Court within 60 days from the filing of the notice of appeal.

(Added by Stats. 1953, Ch. 72.)






ARTICLE 6. Verification Deputies

15841

Verification deputies shall be qualified electors residing within the territory of the district or the proposed district for which they are appointed.

(Added by Stats. 1953, Ch. 72.)



15842

Verification deputies required to verify signatures to petitions for the formation of a district, or to certificates or petitions nominating candidates for election to the first board of directors of newly formed districts, shall be appointed by the county elections official of any county in which the territory of the district is situated, and verification deputies required for any other purpose after the formation of a district shall be appointed by the clerk of the district.

(Amended by Stats. 2002, Ch. 221, Sec. 93. Effective January 1, 2003.)



15843

Appointments of verification deputies shall be made upon written application of not less than five (5) nor more than ten (10) qualified electors of any territorial unit or units of the district, or the proposed district, as the case may be. The application shall state that the signers desire the appointment of the person whose name and address is given therein as a verification deputy for the purpose of taking the oaths of signers of petitions or certificates in the matter of ________.

(Added by Stats. 1953, Ch. 72.)



15844

Verification deputies need not use a seal, and shall not have power to administer oaths for any purpose other than that for which they are appointed. Their appointment shall continue for ninety (90) days only from the date of appointment.

(Added by Stats. 1953, Ch. 72.)



15845

Verification deputies shall not be paid, in whole or in part, directly or indirectly, out of the county treasury or the treasury of a district.

(Added by Stats. 1953, Ch. 72.)



15846

Before appointment a verification deputy shall make and file with the clerk appointing him an oath as to his age, place of residence, occupation, and whether or not he is a qualified elector residing within the territory of the district, or the proposed district, for which he is appointed.

(Added by Stats. 1953, Ch. 72.)









CHAPTER 3. Internal Organization of Districts

ARTICLE 1. Election of Directors

15951

At an election held in the district on the next established election date not less than 74 days after its formation a board of directors shall be elected, to consist of as many members as there are territorial units in the district and as many additional members, not less than three nor more than four, as are required to constitute a board composed of an odd number of directors. Where the district lies entirely in one county the number of directors shall be three, elected at large.

(Amended by Stats. 1973, Ch. 1146.)



15952

A director at large shall be a resident and qualified elector of the district.

(Added by Stats. 1953, Ch. 72.)



15953

All unincorporated territories situated in the same county and included within the district shall be regarded as an entirety and as a territorial unit of the district. Each unit having a population of at least 5,000 is entitled to one director.

(Added by Stats. 1953, Ch. 72.)



15954

Candidates for the office of director to be elected by a unit shall be nominated from each such territorial unit, and the remaining number of directors shall be nominated from the district at large.

(Added by Stats. 1953, Ch. 72.)



15955

Each directorship is a separate office for the purpose of nomination and election, and for the filling of vacancies.

(Added by Stats. 1953, Ch. 72.)



15956

(a) Candidates for directors at large shall be designated in all declarations of candidacy, nominating certificates, and on all official election ballots as candidates for a particular directorship at large, in accordance with the declarations of candidacy which the candidates have filed with the county elections official or the clerk of the district, as the case may be. Each office of director at large shall be designated as director at large number one, number two, number three, or number four, there being as many numbers as there are directors at large to be elected.

(b) Notwithstanding subdivision (a) or any other provision of this article, the board of directors of a district may adopt an ordinance that requires that candidates for directors at large need not designate a numbered office. The ordinance shall instead require that the candidates receiving the greatest number of votes districtwide as there are directors to be elected shall be elected to the board of directors.

(Amended by Stats. 2009, Ch. 14, Sec. 1. Effective January 1, 2010.)



15957

Candidates for director from the several territorial units entitled to one director each shall be designated in all declarations of candidacy, nominating certificates, and on all official election ballots as candidates for director from ____ unit, giving the name or other designation of the unit entitled to the office of director in accordance with the declarations of candidacy which the candidates have filed with the proper clerk.

(Added by Stats. 1953, Ch. 72.)



15958

If only one unit of unincorporated territory is contained in the district, it may be designated as the unincorporated territorial unit.

(Added by Stats. 1953, Ch. 72.)



15959

If two or more units of unincorporated territory are contained in the district, they shall be numbered, named, and designated by the board of supervisors in charge of the election of the first board of directors, and subsequently from time to time by the board of directors of the district, as unincorporated territorial unit number one, number two, number three, and so forth, there being as many numbers as there are units in the district.

(Added by Stats. 1953, Ch. 72.)



15960

The board of supervisors shall number, name, and designate each territorial unit of the district by ordinance at a regular or special meeting after the formation of the district, and in time to permit publication and taking effect of the ordinance before the earliest time when nominating certificates and declarations of candidacy for the board of directors may be filed. The ordinance shall remain in force until the board of directors of the district, by ordinance, shall number, name, and designate the territorial units.

(Added by Stats. 1953, Ch. 72.)



15961

Designations of directors by name or number have no significance whatever after election and qualification of the directors or after appointment and qualification of a director appointed to fill a vacancy, but merely fix the designation and status of each such office as a separate office for the purpose of nomination and election thereto, or for filling a vacancy. Sections 15953 to 15960, inclusive, apply to the election of the first board of directors of the district, as well as to all elections of directors held by the district.

(Added by Stats. 1953, Ch. 72.)



15961.5

(a) Notwithstanding any other provision of the division, the candidates for director of any district that is wholly or partially within the County of Placer may be elected at large, by wards, or from wards upon adoption of a resolution or ordinance to that effect by the board of directors of the district, subject to approval of the board of supervisors, or as a part of a change of organization or a reorganization conducted pursuant to the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000, Division 3 (commencing with Section 56000) of Title 5 of the Government Code.

(b) A resolution or ordinance that divides a district into wards adopted pursuant to subdivision (a) shall describe the boundaries of the wards so that the wards shall be as nearly equal in population as may be.

(c) As used in this section:

(1) By wards means the election of members of the board of directors by voters of the ward alone.

(2) From wards means the election of members of the board of directors who are residents of the ward from which they are elected by the voters of the entire district.

(Amended by Stats. 2003, Ch. 296, Sec. 40. Effective January 1, 2004.)



15962

The population of each unit of unincorporated territory within the district shall be determined at the time of calling the election of the first board of directors by the board of supervisors calling the election and shall be stated in the ordinance calling the election and in the notice of the election. The determination shall continue in force until set aside by the board of directors of the district.

(Added by Stats. 1953, Ch. 72.)



15963

The board of directors shall determine the boundaries of each unit of unincorporated territory within the district pursuant to Chapter 8 (commencing with Section 22000) of Division 21 of the Elections Code.

(Amended by Stats. 1998, Ch. 435, Sec. 4. Effective January 1, 1999.)



15965

The election of directors shall be held in the unincorporated territory included within the district and shall be called by the board of supervisors of the county in which the district, or the greater part of its population, is situated, and shall be called, held, and conducted, the returns canvassed, and the result declared by the board of supervisors in the manner and form provided by law for special elections within the county.

(Added by Stats. 1953, Ch. 72.)



15966

(a) Not less than 30 days prior to the election, any five or more electors in the district may file with the board of directors a petition requesting that the names of certain persons specified in the petition be placed upon the ballot as candidates for the office of director at large.

(b) Not less than 30 days prior to the election, any five or more electors of a territorial unit may file with the board of directors a petition requesting that the name of a designated person specified in the petition be placed upon the ballot as candidate for the office of director from the territorial unit.

(Amended by Stats. 1953, Ch. 1196.)



15967

A certificate of election shall be issued by the board of supervisors to each person elected and declared elected.

(Added by Stats. 1953, Ch. 72.)



15968

Immediately after receiving his or her certificate of election and before assuming the duties of office, each director shall take and subscribe an official oath and file it in the office of the board.

(Amended by Stats. 1985, Ch. 617, Sec. 30.)



15969

All official oaths shall be in the form provided by law for official oaths of county officers.

(Amended by Stats. 1985, Ch. 617, Sec. 31.)



15970

If a person elected fails to qualify, the office shall be filled as if there were a vacancy in the office.

(Added by Stats. 1953, Ch. 72.)



15971

Elections of directors after election of the first board shall be called and held by the board of directors, and shall be called, held, and conducted, nominations for the office of director made, the returns canvassed, and the result declared by the board as provided in Article 6 of this chapter.

(Added by Stats. 1953, Ch. 72.)



15972

The board of directors of a district which lies entirely within one county may submit to the qualified electors, at a general election or a special election called for that purpose, a proposition to increase the number of directors from three to five. By initiative ordinance the electors of such a district may adopt legislation providing for the increase of the number of directors from three to five. The initiative proceedings shall be conducted in all respects as prescribed by general law for the initiative by electors of counties. If a majority of the electors voting at the election vote in favor of the proposition, the district shall have five directors elected at large.

(Added by Stats. 1953, Ch. 72.)



15973

Within 30 days after an increase in the number of directors has been authorized, the board of directors shall appoint two qualified electors of the district to serve as members of the board until the next biennial election, at which there shall be elected two directors in addition to the number previously authorized. After the directors elected at the biennial election have qualified, they shall meet and classify themselves so that one shall hold office for two years and the other for four years. Thereafter, there shall be elected at each biennial district election a number of directors, corresponding to the number whose terms expire, who shall hold office for four years.

(Added by Stats. 1953, Ch. 72.)



15973.1

(a) Notwithstanding Sections 15951, 15972, and 15973, the local agency formation commission, in approving either a consolidation of districts or the reorganization of two or more districts into a single public utility district may, pursuant to subdivisions (k) and (n) of Section 56886 of the Government Code, increase the number of directors to serve on the board of directors of the consolidated or reorganized district to 7, 9, or 11, who shall be members of the board of directors of the districts to be consolidated or reorganized as of the effective date of the consolidation or reorganization.

(b) Upon the expiration of the terms of the members of the board of directors of the consolidated district, or a district reorganized as described in subdivision (a), whose terms first expire following the effective date of the consolidation or reorganization, the total number of members on the board of directors shall be reduced until the number equals the number of members permitted by the principal act of the consolidated or reorganized district, or any larger number as may be specified by the local agency formation commission in approving the consolidation or reorganization.

(c) In addition to the powers granted under Section 1780 of the Government Code, in the event of a vacancy on the board of directors of the consolidated district or a district reorganized as described in subdivision (a) at which time the total number of directors is greater than five, the board of directors may, by majority vote of the remaining members of the board, choose not to fill the vacancy. In that event, the total membership of the board of directors shall be reduced by one board member. Upon making the determination not to fill a vacancy, the board of directors shall notify the board of supervisors of its decision.

(d) For the purposes of this section the following terms have the following meanings:

(1) Consolidation means consolidation, as defined in Section 56030 of the Government Code.

(2) District or special district means district or special district, as defined in Section 56036 of the Government Code.

(3) Reorganization means reorganization, as defined in Section 56073 of the Government Code.

(Amended by Stats. 2006, Ch. 172, Sec. 15. Effective January 1, 2007.)



15974

Notwithstanding Section 15952 or any other provision of this division, each member of the board of directors of the Johnsville Public Utility District in Plumas County, whether elected or appointed, shall be either a voter of the district or an owner of land within the district.

(Added by Stats. 1973, Ch. 36.)



15975

(a) Notwithstanding any other provision of this division, candidates for director of the Georgetown Divide Public Utility District may be elected by wards upon adoption of a resolution or ordinance to this effect by the board of directors of the district dividing the district into wards and fixing the boundaries thereof, subject to approval of the board of supervisors. The boundaries shall be fixed such that the wards shall be as nearly equal in population as may be, and the board of supervisors shall approve the boundaries fixed by the board of directors if it so finds.

(b) Nomination papers may be circulated only within the ward from which the candidate is to be elected.

(c) The wards shall be reapportioned subject to the approval of the board of supervisors after each federal decennial census.

(Added by Stats. 1980, Ch. 63, Sec. 1.)



15976

Notwithstanding any provision of law, the Board of Directors of the Kirkwood Meadows Public Utility District shall consist of five members, elected at large. Each member of the board, including a member appointed to fill a vacancy, shall be a resident and qualified elector of the district.

If the Kirkwood Meadows Public Utility District is not incorporated on or before March 1, 1986, this section is repealed on that date.

(Amended by Stats. 1983, Ch. 733, Sec. 2. Note: Repeal condition failed; the district was incorporated on Dec. 4, 1984.)






ARTICLE 2. Terms and Compensation of Directors

16001

On the first Tuesday after their election and qualification, the directors shall meet and classify themselves by lot, so that the largest possible minority shall hold office for two years, and a majority for four years. Thereafter at each biennial district election their successors shall be elected for the term of four years.

(Added by Stats. 1953, Ch. 72.)



16002

(a) Each member of the board may receive the compensation that the board by ordinance provides, not exceeding four thousand eight hundred dollars ($4,800) a year.

(b) (1) As an alternative to subdivision (a), the board may provide, by ordinance or resolution, that each of its members receive compensation in an amount not to exceed one hundred dollars ($100) for each day of service. A member of the board shall not receive compensation for more than 10 days of service in a month.

(2) For the purposes of this subdivision, a day of service means any of the following:

(A) A meeting conducted pursuant to the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(B) Representation of the district at a public event, if that representation has been previously approved at a meeting of the board and the member delivers a written report regarding the member s representation to the board at the board meeting immediately following the public event.

(C) Representation of the district at a public meeting or a public hearing conducted by another public agency, if that representation has been previously approved at a meeting of the board and the member delivers a written report regarding the member s representation to the board at the board meeting immediately following the public meeting or public hearing.

(D) Representation of the district at a meeting of a public benefit nonprofit corporation on whose board the district has membership if that representation has been previously approved at a meeting of the district s board and the member delivers a written report regarding the member s representation to the board at the board meeting immediately following the corporation s meeting.

(E) Participation in a training program on a topic that is directly related to the district if that representation has been previously approved at a meeting of the board and the member delivers a written report regarding the member s participation to the board at the board meeting immediately following the training program.

(c) Notwithstanding subdivisions (a) and (b), the board of directors of a water district, as defined in Section 20200 of the Water Code, may increase the amount of compensation that may be received by members of the board by ordinance adopted pursuant to Chapter 2 (commencing with Section 20200) of Division 10 of the Water Code.

(d) The board may provide, by ordinance or resolution, that its members receive their actual and necessary traveling and incidental expenses incurred while on official business. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(e) A member of the board may waive any or all of the payments permitted by this section.

(f) For purposes of this section, the determination of whether a member s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 2007, Ch. 213, Sec. 1. Effective January 1, 2008.)



16003

A vacancy in the office of director shall be filled pursuant to Section 1780 of the Government Code.

(Amended by Stats. 1975, Ch. 1059.)






ARTICLE 3. Powers and Duties of Directors

16031

Except as otherwise provided in this division, the powers of the district shall be exercised by the board of directors.

(Added by Stats. 1953, Ch. 72.)



16032

The board of directors shall choose one of its members president.

(Added by Stats. 1953, Ch. 72.)



16033

The president shall sign all contracts on behalf of the district and perform such other duties as may be imposed by the board.

(Added by Stats. 1953, Ch. 72.)



16034

The board may from time to time contract for or employ any professional services required by the district, the board, or any officers of the district.

(Added by Stats. 1953, Ch. 72.)



16035

At the first meeting of the board, after the board has qualified and organized, it shall appoint the clerk, accountant, general manager, and treasurer.

(Added by Stats. 1953, Ch. 72.)



16036

In lieu of appointing a treasurer, the board may elect that the duties of treasurer be performed by the treasurer of the county in which the district, or the greater part of its population, is situated. Whenever the board by ordinance so determines, such duties shall be performed by the county treasurer. The ordinance shall also prescribe the manner in which money is to be drawn out of the various funds belonging to the district in the hands of the treasurer. The treasurer shall be served with a certified copy of the ordinance.

(Added by Stats. 1953, Ch. 72.)



16037

The board may consolidate two or more offices in the same person.

(Added by Stats. 1953, Ch. 72.)



16038

The board may provide for an assistant to any officer of the district who may perform the acts his principal may perform, when authorized so to do by the board.

(Added by Stats. 1953, Ch. 72.)



16039

At the first meeting after the end of each fiscal year, the board shall render and immediately cause to be published a verified statement of the financial condition of the district.

(Added by Stats. 1953, Ch. 72.)



16040

The financial statement shall show particularly the receipts and disbursements since the publication of the last preceding statement and of the last preceding fiscal year and the source of such receipts and the purpose of such disbursements.

(Added by Stats. 1953, Ch. 72.)



16041

Publication of the financial statement shall be made pursuant to Section 6066 of the Government Code in a newspaper of general circulation printed and published in the district, or if there is no such newspaper, in a newspaper of general circulation printed and published in a county where any part of the district is situated.

(Amended by Stats. 1957, Ch. 357.)



16042

A neglect or refusal of the board to comply with Sections 16601 to 16614, inclusive, 16644 to 16659, inclusive, and 16467 is cause for removal from office.

(Added by Stats. 1953, Ch. 72.)



16043

No director or other officer of the district shall in any manner be interested, directly or indirectly, in any contract awarded or to be awarded by the board, or in the profits to be derived from it. Violation of this section is a misdemeanor and a director or officer convicted shall forfeit his office, and shall be punished by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in the county jail not exceeding six months, or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 363. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



16044

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Added by Stats. 2005, Ch. 158, Sec. 33. Effective January 1, 2006.)






ARTICLE 4. Meetings and Legislation

16071

The board shall establish rules for its proceedings and shall provide for the time and place of holding meetings and the manner in which special meetings may be called. All legislative sessions of the board, whether regular or special, are open to the public. A majority of the board constitutes a quorum for the transaction of business.

(Added by Stats. 1953, Ch. 72.)



16072

The board shall act only by ordinance, resolution, or motion. The ayes and noes shall be taken upon the passage of all ordinances, resolutions, or motions and entered upon the journal of the proceedings of the board. No ordinance, resolution, or motion shall be passed or become effective without the affirmative votes of at least a majority of the board.

(Amended by Stats. 1978, Ch. 192.)



16073

The enacting clause of all ordinances shall be:

Be it enacted by the board of directors of _______ public utility district: .

(Added by Stats. 1953, Ch. 72.)



16074

All resolutions and ordinances shall be signed by the president of the board and attested by the secretary.

(Added by Stats. 1953, Ch. 72.)



16075

No ordinance passed by the board takes effect less than 30 days after its passage. At least one week before the expiration of the said 30 days copies of the ordinance shall be posted by the clerk at three public places in the district, and if there is a newspaper of general circulation printed and published in the district, the ordinance shall be published in the newspaper pursuant to Section 6061 of the Government Code.

(Amended by Stats. 1957, Ch. 357.)



16076

An order entered in the minutes of the board that an ordinance has been duly posted and published is prima facie proof of such posting and publication.

(Added by Stats. 1953, Ch. 72.)



16077

All tax levies for a purpose other than interest or sinking fund payments shall be first authorized by the board by ordinance when the amount proposed to be raised by a tax levy exceeds fifty thousand dollars ($50,000).

(Amended by Stats. 1986, Ch. 709, Sec. 2.)



16078

During the 30 days following passage of an ordinance pursuant to Section 16077 a petition, signed by qualified voters of the district equal to 10 percent of the entire vote cast within the district for all candidates for Governor at the last preceding general election at which a Governor was voted for, protesting against the passage of the ordinance may be presented to the board.

(Added by Stats. 1953, Ch. 72.)



16079

Immediately upon receipt of a petition submitted pursuant to Section 16078 the board shall cause the clerk of the district to examine and verify the signatures, and to certify the result to the board within 10 days. If the petition is found insufficient, the clerk shall certify to the number of additional signatures of qualified electors required to make the petition sufficient, and the petition may be amended by a supplemental petition filed within 10 days from the date of the certificate.

(Added by Stats. 1953, Ch. 72.)



16080

Within 10 days after the filing of a supplemental petition, the clerk shall examine it and certify to the result of his examination.

(Added by Stats. 1953, Ch. 72.)



16081

An ordinance is suspended from going into operation until the examination, verification, and certification are completed.

(Added by Stats. 1953, Ch. 72.)



16082

If a petition, or petition as amended, is certified to be sufficient the ordinance is suspended from going into operation and the board shall reconsider it.

(Added by Stats. 1953, Ch. 72.)



16083

If the board does not entirely repeal the ordinance upon reconsideration, it shall submit the ordinance to a vote of the electors at a general district election or at a special district election called for the purpose, and the ordinance shall not become operative unless approved by a majority of the voters voting upon it.

(Added by Stats. 1953, Ch. 72.)



16084

Unless otherwise provided in this division, petitions made pursuant to this article, in the matter of form, signatures, and preparation, and the proceedings based upon them, in the matter of calling and conducting an election, the manner of voting, cavassing the return, and declaring the result shall conform as nearly as practicable to the provisions of general law relating to direct legislation or the referendum by cities.

(Added by Stats. 1953, Ch. 72.)






ARTICLE 5. Other Officers

16111

The officers of the district, other than the board of directors, are:

(a) A clerk, who is also ex officio secretary of the board.

(b) An accountant.

(c) A treasurer.

(d) A general manager.

(Added by Stats. 1953, Ch. 72.)



16112

The officers, other than the board of directors, shall be appointed by the board, hold office at its pleasure, and receive such compensation as is provided for by the board by ordinance. They, or any of them, shall give such bond as is prescribed by the board. They shall perform such duties as are provided by this division, and such further duties as are imposed upon them by the board.

(Added by Stats. 1953, Ch. 72.)



16113

When the district acquires, constructs, owns, or operates two or more public utilities, a general manager may be appointed and employed for each public utility.

(Added by Stats. 1953, Ch. 72.)



16114

Subject to such restrictions as the board may impose, the general manager shall have full charge and control of the construction of the works of the district and of their maintenance and operation. He shall report to the board in accordance with such rules and regulations as it may adopt.

(Added by Stats. 1953, Ch. 72.)



16115

The clerk shall countersign all contracts on behalf of the district. He shall give his full time during office hours to the affairs of the district. He is ex officio secretary of the board and shall keep a record of its proceedings.

(Added by Stats. 1953, Ch. 72.)



16116

The accountant shall install and maintain a system of auditing and accounting which completely and at all times shows the financial condition of the district. He shall draw all warrants to pay demands made against the district when the demands have been first approved by a majority of the board present at the meeting at which the demands are acted upon.

(Added by Stats. 1953, Ch. 72.)






ARTICLE 6. District Elections

16151

The biennial election for the election of directors shall be held on the first Tuesday after the first Monday in November of odd-numbered years. This election is the general district election.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 14.)



16152

Except as otherwise provided in this division, districts governed by this division are subject to the provisions of the Uniform District Election Law.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 14.)



16153

No person may vote at any district election unless he possesses all the requirements of an elector under the general laws and is a qualified elector residing within the district.

(Added by Stats. 1953, Ch. 72.)



16160

If land is annexed to a district, the board shall reestablish the boundaries of the units and election precincts within the district not less than 90 days before any election in the district. The reestablished boundaries shall include the annexed land in the same manner and with the same effect as set forth in Sections 15953 to 15964, inclusive. If land is annexed less than 90 days before an election within the district, the inhabitants of the land included shall not vote at the election.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 14.)



16162

Whenever a special election is called pursuant to Articles 1 or 2 of Chapter 5 for the purpose of submitting to the electors a proposition, the board shall pass an ordinance calling the election.

(Added by Stats. 1953, Ch. 72.)



16163

At the special election all propositions formulated pursuant to Articles 1 or 2 of Chapter 5 may be submitted to the electors of the district, but no question other than such propositions shall be submitted.

(Added by Stats. 1953, Ch. 72.)



16164

The ordinance calling the election shall set forth the following:

(a) The purposes for which it is called.

(b) The estimated cost of each utility or utility works proposed for acquisition, construction, or completion by the district.

(c) The proposed method and manner of payment.

(d) The day on which the election will be held.

(e) The manner of holding the election.

(f) The manner of voting for or against each proposition submitted to the electors.

(g) If it is necessary to incur a district indebtedness for any utility or public utility works therein proposed, the objects and purposes for which the indebtedness is proposed to be incurred, and that bonds of the district shall issue for the payment of the cost of such utility or public utility works, if the proposition is accepted by the electors.

(Added by Stats. 1953, Ch. 72.)



16165

The election shall be held as provided for holding elections in the district.

(Added by Stats. 1953, Ch. 72.)






ARTICLE 7. Employees

16191

The maximum time of labor or service required of any laborer, workman, or mechanic employed upon any work of the district, whether employed directly by the district and its officers, or by a contractor or subcontractor, shall be eight hours during any one calendar day, except in case of emergency.

(Added by Stats. 1953, Ch. 72.)



16192

The board shall fix the hours of labor or service required of all employees of the district, and their compensation, and shall employ all necessary employees or may by ordinance provide for their employment by the several officers of the district.

(Added by Stats. 1953, Ch. 72.)



16193

The board shall classify all places of employment under the district and its offices and departments, with reference to the examinations provided by this article, except as provided in Section 16196. The places classified by the board are the classified civil service of the district, and appointments to civil service places shall be made according to the rules provided by this article.

(Added by Stats. 1953, Ch. 72.)



16194

The board shall make rules to effect a civil service system, and for examinations, appointments, promotions, and removals, and from time to time may make changes in existing rules. All rules and all changes shall be forthwith printed for distribution by the board.

(Added by Stats. 1953, Ch. 72.)



16195

Examinations shall be practical, and shall relate to those matters only which will fairly test the relative capacity of the persons examined to discharge the duties of the positions which they seek, and shall include, when appropriate, tests of manual or professional skill. The selection of laborers shall be governed by priority of application as far as practicable. No question in any examination shall relate to political or religious opinions or affiliations. The board shall control all examinations.

(Added by Stats. 1953, Ch. 72.)



16196

The manager, engineer, clerk, accountant, and treasurer shall not be included within the classified civil service of the district.

(Added by Stats. 1953, Ch. 72.)









CHAPTER 4. Powers and Functions of Districts

ARTICLE 1. Corporate Powers

16401

A district has perpetual succession.

(Added by Stats. 1953, Ch. 72.)



16402

Except as otherwise provided, a district may sue and be sued in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1953, Ch. 72.)



16402.5

(a) Except as provided in subdivision (b), any judicial action or proceeding against a district that provides electric utility service, to attack, review, set aside, void, or annul an ordinance, resolution, or motion fixing or changing a rate or charge for an electric commodity or an electric service furnished by a district and adopted on or after July 1, 2000, shall be commenced within 120 days of the effective date of that ordinance, resolution, or motion.

(b) This section does not apply to any judicial action or proceeding filed pursuant to Chapter 13.7 (commencing with Section 54999) of Part 1 of Division 2 of Title 5 of the Government Code to protest or challenge a rate or charge or to seek the refund of a capital facilities fee if the notice and disclosure requirements of Section 54999.35 of the Government Code have not been followed.

(Added by Stats. 2000, Ch. 146, Sec. 7. Effective July 21, 2000.)



16403

A district may adopt a seal and alter it at pleasure.

(Added by Stats. 1953, Ch. 72.)



16404

A district may exercise the right of eminent domain to take any property necessary or convenient to the exercise of the powers granted in this division.

(Amended by Stats. 1975, Ch. 582.)



16407

A district has the same powers with reference to improvement districts as are conferred upon irrigation districts by Division 11, Part 7 of the Water Code and as are conferred upon municipal water districts by Part 7 (commencing with Section 71851) and Part 8 (commencing with Section 72000) of Division 20 of the Water Code. As used in this section, all references to districts in the adopted acts shall refer to public utility districts and all words relating to irrigation or municipal water district officers and matters refer to the corresponding officers of a public utility district and matters under this division.

(Amended by Stats. 1965, Ch. 661.)



16408

Improvement districts also may be formed of land proposed to be annexed to the district, contingent upon the annexation being completed. The petition for annexation may request that the land to be annexed shall be included in and form a part of any improvement district existing within the district or shall constitute a new improvement district within the district when annexed or the board of directors of the district may determine, as one of the terms and conditions for the annexation, that the land shall be included in and form a part of any improvement district then existing within the district or shall constitute a new improvement district when annexed.

(Added by Stats. 1953, Ch. 72.)



16409

For the purpose of obtaining and supplying water for domestic, irrigation, and fire protection purposes, a district may cooperate and contract with the United States and borrow or procure money from the United States in the same manner and under the same procedures as irrigation districts under Division 11, Part 6, Chapter 2 of the Water Code. Any district, in order to make payments to the United States under any contract between the district and the United States, may, in lieu, in whole or in part of levying assessments, fix and collect charges for the service of water by the district to any land. A district may charge higher rates for service of water to any landowner in the amount required to pay any interest costs charged to the district on any United States Bureau of Reclamation loan by reason of land held by such owner in excess of 160 acres.

(Amended by Stats. 1969, Ch. 388.)






ARTICLE 2. Property

16431

A district may take by grant, purchase, gift, devise, or lease, or otherwise acquire, hold and enjoy, and lease or dispose of, real and personal property of every kind within or without the district, when in the judgment of the board it is for the best interests of the district so to do.

(Added by Stats. 1953, Ch. 72.)



16432

The legal title to all property acquired under this division vests immediately and by operation of law in the district, and is held by the district in trust, and is dedicated and set apart to the uses and purposes set forth in this division.

(Added by Stats. 1953, Ch. 72.)






ARTICLE 3. Utility Works and Services

16461

A district may acquire, construct, own, operate, control, or use, within or without or partly within and partly without the district, works for supplying its inhabitants with light, water, power, heat, transportation, telephone service, or other means of communication, or means for the disposition of garbage, sewage, or refuse matter, and may do all things necessary or convenient to the full exercise of the powers granted in this article.

(Added by Stats. 1986, Ch. 195, Sec. 133.)



16461.5

(a) The Shasta Dam Area Public Utility District may construct those public works necessary for the industrial and commercial development of any undeveloped property owned by the district prior to January 12, 1990. A decision by the Shasta Dam Area Public Utility District to construct public works pursuant to this section is a legislative act subject to referendum pursuant to Article 2 (commencing with Section 9340) of Chapter 4 of Division 9 of the Elections Code. The improvements shall comply with all of the ordinances, resolutions, policies, and other standards of the city or county in which the property is located, and comply with all state laws governing public works and public agencies.

(b) Any contract awarded by the Shasta Dam Area Public Utility District pursuant to this section shall be considered a public works project subject to Chapter 1 (commencing with Section 1720) of Part 7 of Division 2 of the Labor Code.

(c) None of the costs for public works constructed pursuant to this section shall be borne by Shasta Dam Area Public Utility District customers.

(Amended by Stats. 1994, Ch. 923, Sec. 187. Effective January 1, 1995.)



16462

A district may also purchase any of such commodities or services from any other utility district, municipality, person, or private company, and distribute them.

(Added by Stats. 1953, Ch. 72.)



16463

A district may acquire, construct, own, complete, use, and operate a fire department, street lighting system, public parks, public playgrounds, golf courses, public swimming pools, public recreation buildings, buildings to be used for public purposes, and works to provide for the drainage of roads, streets, and public places, including, but not limited to, curbs, gutters, sidewalks, and pavement of streets. For purposes of this division, all of those projects shall be considered a public utility or public utility works.

(Added by Stats. 1986, Ch. 195, Sec. 134.)



16463.5

(a) A district may exercise any of the powers, functions, and duties which are vested in, or imposed upon, a fire protection district pursuant to the Fire Protection District Law of 1987, Part 3 (commencing with Section 13800) of Division 12 of the Health and Safety Code.

(b) If the district includes any part of a local agency which provides fire protection service to any territory in the district, the district shall have no authority regarding the prevention and suppression of fires in that territory, unless the district has obtained the consent of the local agency.

(Amended by Stats. 1987, Ch. 1013, Sec. 16.)



16464

A district may construct works across or along any street or public highway, or over any land which is the property of the state, and has the same rights and privileges appertaining thereto as are granted to cities within the state.

(Added by Stats. 1986, Ch. 195, Sec. 135.)



16465

A district may construct its works across any stream of water or watercourse.

(Added by Stats. 1986, Ch. 195, Sec. 136.)



16466

A district using a street or highway shall restore it to its former state as nearly as possible and shall not unnecessarily impair its usefulness.

(Added by Stats. 1986, Ch. 195, Sec. 137.)



16467

Only revenue producing utilities shall be acquired, owned, or operated by a district. So far as possible the board shall fix such charges for commodities or service furnished by any revenue producing utility as will pay all of the expenses of the government of the district, or such portion as the board determines justly apportionable to such utility. The expenses to be paid include:

(a) Salaries, office expenses, and other necessary disbursements.

(b) The operating expenses of the utility.

(c) The interest on any indebtedness incurred for the acquisition, construction, and completion of the utility.

(d) Provisions for a sinking or other appropriate fund for the payment of the principal of such debt as it becomes due.

(e) Provisions for an appropriate fund for repairs, replacements, and betterments.

It is the intention of this section that a district pay all of such charges and expenditures and the interest and principal of its debt from the revenues derived by the district from the operation of its public utilities, and that each public utility owned and operated by a district shall be self-sustaining.

(Added by Stats. 1953, Ch. 72.)



16467.1

Notwithstanding the provisions of Section 16467 of this code, fire departments, street lighting systems, public parks, public playgrounds, public swimming pools, public recreation buildings, buildings used for a public purpose, and works to provide for the drainage of roads, streets, and public places, including, but not limited to, curbs, gutters, sidewalks, and pavement of streets need not be operated on a self-sustaining, revenue-producing basis. Revenue to defray the cost of acquiring, constructing, installing, maintaining, improving, and operating such utilities and to pay the principal and interest and to create reserve and sinking funds on any indebtedness incurred in connection therewith, may be raised in any manner authorized by this division.

(Amended by Stats. 1967, Ch. 226.)



16468

Charges fixed by the board for commodities or services furnished may be made payable in advance.

(Added by Stats. 1953, Ch. 72.)



16469

(a) Except as provided in subdivision (b), charges unpaid at the time specified for the fixing of the rate of taxes may be added to and become part of the annual assessment levied upon the land upon which the commodity or service was used if the property is owned, controlled, or in the possession of the same person who owned, controlled, or was in possession of it during the time the service charges were incurred or if the only transfers made of the property since the date the charges were incurred have been transfers by gift, descent, bequest, or devise.

(b) No district furnishing water for residential use to a tenant shall seek to recover any charges or penalties for the furnishing of water to or for the tenant s residential use from any subsequent tenant on account of nonpayment of charges by a previous tenant. The district may, however, require that service to subsequent tenants be furnished on the account of the landlord or property owner.

(Amended by Stats. 1985, Ch. 1251, Sec. 5.)



16470

Charges added to an assessment are a lien on the land, except that if, during the year preceding the date on which the first installment of real property taxes which evidence the charges appears on the roll, any real property to which such lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attaches thereon, then the lien which would otherwise be imposed by this section shall not attach to such property and the district shall within three years after the amount is due file for record in the office of any county recorder a certificate specifying the amount, interest, and penalty due, the name and address as it appears on the records of the district of the person liable for the same, and the fact that the district has complied with all provisions of this part in the determination of the amount required to be paid. From the time of recordation of the certificate, the amount required to be paid together with interest and penalty constitutes a lien upon all real property in the county owned by the person or afterwards and before the lien expires acquired by him. The lien has the force, effect, and priority of a judgment lien and shall continue for 10 years from the time of the filing of the certificate unless sooner released or otherwise discharged. The lien may, within 10 years from the date of the filing of the certificate or within 10 years from the date of the last extension of the lien in the manner herein provided, be extended by filing for record a new certificate in the office of the county recorder of any county and from the time of such filing the lien shall be extended to the real property in such county for 10 years unless sooner released or otherwise discharged.

(Amended by Stats. 1982, Ch. 1137, Sec. 2.)



16471

If the assessment is divided and made payable in two installments, the unpaid charges may be added to and become a part of the first installment of the assessment.

(Added by Stats. 1953, Ch. 72.)



16472

When the board declares that charges are to be added to the annual assessment and the district is availing itself of assessments made by the assessor of any county in which the district is situated, the board shall include in the statement of the tax rate to be transmitted to the county auditor the amount of each of the charges to be levied, and the auditor shall make the charges a part of the assessment in accordance with the statement.

(Added by Stats. 1953, Ch. 72.)



16472.1

(a) Notwithstanding Sections 16469 to 16472, inclusive, and as an alternative to the procedures specified in those sections, a district may provide by resolution or ordinance that delinquent water charges and interest and penalties thereon constitute a lien on the real property served to the extent that the property is owned by the person or entity receiving the service, when a certificate is recorded pursuant to this section, which shall continue in effect until the amount of charges, interest, and penalties are paid or the property is sold to satisfy the charges, interest, and penalties. No lien may be created under this section on any publicly owned property.

(b) A lien pursuant to this section attaches when the district files for record in the office of the county recorder a certificate specifying the amount of charges, interest, and penalties due; the name of the owner of record of the property who received the water service; the legal description of the property served; and the fact that the district has complied with all provisions of this part in the determination of the charges, interest, and penalties due. From the time of recordation of the certificate, the charges, interest, and penalties constitute a lien on the property. Within 30 days of receipt of payment of all costs specified in subdivision (a), or within 30 days of a demand by an escrow agent in the event of a voluntary sale, the district shall record in the office of the county recorder a release of the lien created by this section.

(c) The county recorder shall charge the district the fees specified in Sections 27361 and 27361.4 of the Government Code for recording any certificate pursuant to subdivision (b), which certificate shall be indexed to the name of the property owner as grantor and the district as grantee.

(d) This section is in addition to any other remedies available to a district.

(Amended by Stats. 1989, Ch. 1217, Sec. 5.)



16472.5

(a) In order to enforce the provisions of any ordinance of the district, including an ordinance fixing charges for the furnishing of commodities or services, the district may correct any violation of an ordinance of the district. The district may also petition the superior court for the issuance of a preliminary or permanent injunction, or both, as may be appropriate, restraining any person from the continued violation of any ordinance of the district or for the issuance of an order stopping or disconnecting a service if the charges for that service are unpaid at the time specified in the ordinance.

(b) The district may enter upon the private property of any person within the jurisdiction of the district in order to investigate possible violations of an ordinance of the district. The investigation shall be made with the consent of the owner or tenant of the property or, if consent is refused, with a warrant duly issued pursuant to the procedures set forth in Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure, except that, notwithstanding Section 1822.52 of the Code of Civil Procedure, the warrant shall be issued only upon probable cause.

(Amended by Stats. 1995, Ch. 798, Sec. 2. Effective January 1, 1996.)



16473

Whenever there is a surplus of available water, light, heat, or power above that which is required by the inhabitants or municipalities within the district, the district may sell or otherwise dispose of such surplus outside of the district to persons, firms, and public or private corporations.

(Added by Stats. 1953, Ch. 72.)



16474

Whenever any of the facilities, works, or utilities of all or part of a district is not used or employed to its fullest capacity for the benefit or requirements of the district or its inhabitants, the district may employ such surplus facilities to supply any of its public utility services outside the boundaries of the district upon such terms and conditions and under such agreement as its board determines is for the best interests of the district. Any public utility service supplied by a district outside its boundaries shall not exceed in amount the same type of public utility service supplied by the district within its boundaries.

(Added by Stats. 1953, Ch. 72.)



16475

(a) A public utility district which acquires, constructs, owns, operates, controls or uses works for supplying its inhabitants with water, may, pursuant to the notice, protest, and hearing procedures in Section 53753 of the Government Code, fix and collect a water standby or immediate availability charge on all land within its boundaries to which water is made available for any purpose by the district, whether the water is actually used or not, except that such charge shall not supply to lands permanently dedicated exclusively to transportation of persons or property. If the procedures set forth in this section as it read at the time a standby charge was established were followed, the district s board of directors may, by resolution, continue the charge pursuant to this section in successive years at the same rate. If new, increased, or extended assessments are proposed, the district shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(b) The board of directors of the district which fixes such a charge may establish schedules varying the charges in different months and in different localities within a public utility district depending upon factors such as the uses to which the land is put, the cost of transporting the water to the land, the degree of availability or quantity of use of such water to the affected lands. The board may not, however, fix an annual charge in excess of ten dollars ($10) per acre or in excess of five dollars ($5) for parcel of less than one acre, unless the standby charge is imposed pursuant to the Uniform Standby Charge Procedures Act (Chapter 12.4 (commencing with Section 54984) of Part 1 of Division 2 of Title 5 of the Government Code).

(c) If a person for more than one year obtains substantially all of his or her water requirements for the contiguous parcels of land which he or she occupies from rainfall, springs, streams, lakes, rivers, or wells, and if the person s primary economic activity on such land is the commercial extraction or processing of minerals, such land shall be exempt from any water standby or availability charges.

(d) Any funds derived from the charges levied pursuant to this section may be used by the district for all purposes which a public utility district is authorized to expend funds insofar as said purposes relate to the acquisition, construction, operation, control, or use of works for supplying its inhabitants with water.

(Amended by Stats. 2007, Ch. 27, Sec. 15. Effective January 1, 2008.)



16476.1

(a) The Tahoe City Public Utility District may acquire, construct, install, maintain, improve, or operate public walkways, paths, sidewalks, trails, and public parking facilities if all of the following conditions are met:

(1) The district board of directors passes an ordinance pursuant to Sections 16072 to 16084, inclusive, authorizing the district to exercise these powers.

(2) The Board of Supervisors of Placer County adopts a resolution authorizing the district to exercise these powers.

(3) The improvements comply with all of the ordinances, resolutions, policies, and other standards of the city or county in which the property is located, and comply with all state laws governing public works and public agencies.

(b) Notwithstanding Section 16467, the services, facilities, or installations or operation thereof provided for in subdivision (a) need not be financed on a revenue-producing basis. Revenue to defray the cost of constructing, installing, maintaining, and operating the facilities or services or to pay the principal and interest and to create reserve and sinking funds on any indebtedness incurred in connection therewith, may be raised in any manner authorized by this division.

(c) Assessments levied to pay for the acquisition, construction, installation, maintenance, improvement, or operation of public walkways, paths, sidewalks, trails, and public parking facilities pursuant to this section shall be subject to approval by a majority vote of the property owners of the assessment district in which the services, facilities, or installations are located.

(Added by Stats. 1995, Ch. 198, Sec. 1. Effective January 1, 1996.)



16477

Notwithstanding Section 16475, the Board of Directors of the Fallbrook Public Utility District may, pursuant to the notice, protest, and hearing procedures in Section 53753 of the Government Code, fix and collect an annual water standby or immediate availability charge. The standby or immediate availability charge shall not exceed thirty dollars ($30) per acre or any parcel of less than one acre, unless the standby or immediate availability charge is imposed pursuant to the Uniform Standby Charge Procedures Act (Chapter 12.4 (commencing with Section 54984) of Part 1 of Division 2 of Title 5 of the Government Code).

The Legislature hereby finds and declares that this section, applicable only to the Fallbrook Public Utility District, is necessary because of the unique and special water management problems within that district.

(Amended by Stats. 2007, Ch. 27, Sec. 17. Effective January 1, 2008.)



16478

The Board of Directors of the Tahoe City Public Utility District, the Board of Directors of the South Tahoe Public Utility District, and the Board of Directors of the North Tahoe Public Utility District shall each have the authority to fix and collect an annual standby charge for sewage service on all lands within the district under its jurisdiction, in such amount as the board shall specify, provided that such standby charge for sewage service shall not exceed ten dollars ($10) per acre for parcels in excess of one acre or twenty dollars ($20) per parcel for parcels less than one acre, unless the standby charge is imposed pursuant to the Uniform Standby Charge Procedures Act (Chapter 12.4 (commencing with Section 54984) of Part 1 of Division 2 of Title 5 of the Government Code).

The standby charge authorized by this section shall be imposed only pursuant to the notice, protest, and hearing procedures in Section 53753 of the Government Code. If the procedures set forth in this section as it read at the time a standby charge was established were followed, that charge pursuant to this section may be levied at the same rate in subsequent years without the requirement of a hearing, provided that if new, increased, or extended assessments are proposed, the board of directors shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

The Legislature hereby finds and declares that this section, applicable only to the Tahoe City Public Utility District, the South Tahoe Public Utility District, and the North Tahoe Public Utility District is necessary because of the unique and special water management, pollution, and sewage disposal problems of the Lake Tahoe Basin.

(Amended by Stats. 2007, Ch. 27, Sec. 18. Effective January 1, 2008.)



16479

If the Board of Directors of the Tahoe City Public Utility District or of the North Tahoe Public Utility District determines to use all or any portion of a surplus remaining in the improvement fund from any assessment proceeding to improve the sewer system within district s jurisdiction in accordance with the provisions of subdivision (c) of Section 10427 of the Streets and Highways Code, all of the surpluses to be used for the maintenance of the improvements may be transferred by the legislative body to a single fund for the maintenance and operation of the sewer system without regard to the proportion of the funds so created attributable to each proceeding from which the surplus arose.

The board of directors shall transfer to such single fund the same percentage of the surplus from each improvement fund. The fact that in one or more of such improvement funds no surplus exists shall not prevent the board of directors from proceeding pursuant to this section as to all improvement funds in which a surplus does exist if a surplus of no less than 2
1/2
percent of the total cost exists in no less than 75 percent of such funds.

This section, applicable only to the Tahoe City Public Utility District and the North Tahoe Public Utility District, is necessary because of unique and special fiscal management problems of improvement districts in the Lake Tahoe Basin.

(Amended by Stats. 1982, Ch. 334, Sec. 1.)



16480

(a) Every district furnishing light, heat, or power shall expend no funds for advertising when such advertising encourages increased consumption of such services or commodities.

(b) Nothing in this section shall prohibit a district furnishing light, heat, or power from expending funds for advertising which encourages the more efficient operation of the facilities, works, or utilities of the district, or for advertising which encourages the more efficient use of light, heat, or power, the conservation of energy or natural resources, or presents accurate information on the economical purchase, maintenance, or use of any appliance or device using light, heat, or power.

(Added by renumbering Section 16477 (as added by Stats. 1974, Ch. 194) by Stats. 1976, Ch. 1079.)



16480.5

Whenever a business transaction of a public utility district furnishing electricity, gas, water service where the utility has 10,000 or more service connections, or telephone service is such that a personal appearance by a person is required by the district and the person is unable to appear at the district s place of business during the district s usual business hours, then the district shall provide a reasonable and convenient alternative to the person such as an appointment outside the district s usual business hours or allowing the person to conduct the transaction by telephone, mail, or both.

(Added by Stats. 1995, Ch. 614, Sec. 4. Effective January 1, 1996.)



16481

(a) This section applies if there is a landlord-tenant relationship between the residential occupants and the owner, manager, or operator of the dwelling.

(b) If a district furnishes individually metered residential light, heat, water, or power to residential occupants in a detached single-family dwelling, multiunit residential structure, mobilehome park, or permanent residential structure in a labor camp, as defined in Section 17008 of the Health and Safety Code, and the owner, manager, or operator is the customer of record, the district shall make every good faith effort to inform the residential occupants, by means of written notice, when the account is in arrears, that service will be terminated in 10 days. The written notice shall further inform the residential occupants that they have the right to become customers of the district without being required to pay the amount due on the delinquent account. The notice shall be in English and in the languages listed in Section 1632 of the Civil Code.

(c) The district is not required to make service available to the residential occupants unless each residential occupant agrees to the terms and conditions of service, and meets the requirements of the district s rules. However, if one or more of the residential occupants are willing and able to assume responsibility for the subsequent charges to the account to the satisfaction of the district, or if there is a physical means, legally available to the district, of selectively terminating service to those residential occupants who have not met the requirements of the district s rules, the district shall make service available to the residential occupants who have met those requirements.

(d) If prior service for a period of time is a condition for establishing credit with the district, residence and proof of prompt payment of rent or other credit obligation acceptable to the district for that period of time is a satisfactory equivalent.

(e) Any residential occupant who becomes a customer of the district pursuant to this section whose periodic payments, such as rental payments, include charges for residential light, heat, water, or power, where these charges are not separately stated, may deduct from the periodic payment each payment period all reasonable charges paid to the district for those services during the preceding payment period.

(Amended by Stats. 2009, Ch. 560, Sec. 8. Effective January 1, 2010.)



16481.1

(a) If a district furnishes residential light, heat, water, or power to residential occupants through a master meter in a multiunit residential structure, mobilehome park, or permanent residential structure in a labor camp, as defined in Section 17008 of the Health and Safety Code, and the owner, manager, or operator of the structure or park is listed by the district as the customer of record, the district shall make every good faith effort to inform the residential occupants, by means of a written notice posted on the door of each residential unit at least 15 days prior to termination, when the account is in arrears, that service will be terminated on a date specified in the notice. If it is not reasonable or practicable to post the notice on the door of each residential unit, the district shall post two copies of the notice in each common area and at each point of access to the structure or structures. The notice shall further inform the residential occupants that they have the right to become customers, to whom the service will be billed, of the district without being required to pay the amount due on the delinquent account. The notice also shall specify, in plain language, what the residential occupants are required to do in order to prevent the termination or reestablish service; the estimated monthly cost of service; the title, address, and telephone number of a representative of the district who can assist the residential occupants in continuing service; and the address and telephone number of a legal services project, as defined in Section 6213 of the Business and Professions Code, which has been recommended by the local county bar association. The notice shall be in English and in the languages listed in Section 1632 of the Civil Code.

(b) The district is not required to make service available to the residential occupants unless each residential occupant or a representative of the residential occupants agrees to the terms and conditions of service, and meets the requirements of law and the district s rules. However, if one or more of the residential occupants or the representative of the residential occupants are willing and able to assume responsibility for subsequent charges to the account to the satisfaction of the district, or if there is a physical means, legally available to the district, of selectively terminating service to those residential occupants who have not met the requirements of the district s rules or for whom the representative of the residential occupants is not responsible, the district shall make service available to the residential occupants who have met those requirements or on whose behalf those requirements have been met.

(c) If prior service for a period of time or other demonstration of credit worthiness is a condition for establishing credit with the district, residence and proof of prompt payment of rent or other credit obligation during that period of time acceptable to the district is a satisfactory equivalent.

(d) Any residential occupant who becomes a customer of the district pursuant to this section whose periodic payments, such as rental payments, include charges for residential light, heat, water, or power, where these charges are not separately stated, may deduct from the periodic payment each payment period all reasonable charges paid to the district for those services during the preceding payment period.

(e) If a district furnishes residential service subject to subdivision (a), the district may not terminate that service in any of the following situations:

(1) During the pendency of an investigation by the district of a customer dispute or complaint.

(2) If the customer has been granted an extension of the period for payment of a bill.

(3) For an indebtedness owed by the customer to any other public agency or when the obligation represented by the delinquent account or other indebtedness was incurred with any public agency other than the district.

(4) If a delinquent account relates to another property owned, managed, or operated by the customer.

(5) If a public health or building officer certifies that termination would result in a significant threat to the health or safety of the residential occupants or the public.

(f) Notwithstanding any other provision of law, and in addition to any other remedy provided by law, if the owner, operator, or manager, by any act or omission, directs, permits, or fails to prevent a termination of service while any residential unit is occupied, the residential occupant or the representative of the residential occupants may commence an action for the recovery of all of the following:

(1) Reasonable costs and expenses incurred by the residential occupant or the representative of the residential occupants related to restoration of service.

(2) Actual damages related to the termination of service.

(3) Reasonable attorney s fees of the residential occupants, the representative of the residential occupants, or each of them, incurred in the enforcement of this section, including, but not limited to, enforcement of a lien.

(g) Notwithstanding any other provision of law, and in addition to any other remedy provided by law, if the owner, manager, or operator, by any act or omission, directs, permits, or fails to prevent a termination of service while any residential unit receiving that service is occupied, the corporation may commence an action for the recovery of all of the following:

(1) Delinquent charges accruing prior to the expiration of the notice prescribed by subdivision (a).

(2) Reasonable costs incurred by the corporation related to the restoration of service.

(3) Reasonable attorney s fees of the corporation incurred in the enforcement of this section or in the collection of delinquent charges, including, but not limited to, enforcement of a lien.

If the court finds that the owner, manager, or operator has paid the amount in arrears prior to termination, the court shall allow no recovery of any charges, costs, damages, expenses, or fees under this subdivision from the owner, manager, or operator.

An abstract of any money judgment entered pursuant to subdivision (f) or (g) shall be recorded pursuant to Section 697.310 of the Code of Civil Procedure.

(h) No termination of service subject to this section may be effected without compliance with this section, and any service wrongfully terminated shall be restored without charge to the residential occupants or customer for the restoration of the service. In the event of a wrongful termination by the district, the district shall, in addition, be liable to the residential occupants or customer for actual damages resulting from the termination and for the costs of enforcement of this section, including, but not limited to, reasonable attorney s fees, if the residential occupants or the representative of the residential occupants make a good faith effort to have the service continued without interruption.

(i) The district shall adopt rules and regulations necessary to implement this section and shall liberally construe this section to accomplish its purpose of ensuring that service to the residential occupants is not terminated due to nonpayment by the customer unless the district has made every reasonable effort to continue service to the residential occupants. The rules and regulations shall include, but are not limited to, guidelines for assistance to actual users in the enforcement of this section and requirements for the notice prescribed by subdivision (a), including, but not limited to, clear wording, large and boldface type, and comprehensive instructions to ensure full notice to the actual users.

(j) Nothing in this section broadens or restricts any authority of a local agency that existed prior to January 1, 1989, to adopt an ordinance protecting a residential occupant from the involuntary termination of residential public utility service.

(k) This section preempts any statute or ordinance permitting punitive damages against any owner, manager, or operator on account of an involuntary termination of public utility service or permitting the recovery of costs associated with the formation, maintenance, and termination of a tenant s association.

(l) For purposes of this section, representative of the residential occupants does not include a tenants association.

(Amended by Stats. 2009, Ch. 560, Sec. 9. Effective January 1, 2010.)



16481.6

The decision of a district to require a new residential applicant to deposit a sum of money with the district prior to establishing an account and furnishing service shall be based solely upon the credit worthiness of the applicant as determined by the district.

(Added by Stats. 1989, Ch. 1066, Sec. 6.)



16482

(a) No district furnishing its inhabitants with light, water, power, heat, or means for the disposition of garbage, sewage, or refuse matter may terminate residential service for nonpayment of a delinquent account unless the district first gives notice of the delinquency and impending termination, as provided in Section 16482.1.

(b) No district shall terminate residential service for nonpayment in any of the following situations:

(1) During the pendency of an investigation by the district of a customer dispute or complaint.

(2) When a customer has been granted an extension of the period for payment of a bill.

(3) On the certification of a licensed physician and surgeon that to do so will be life threatening to the customer and the customer is financially unable to pay for service within the normal payment period and is willing to enter into an amortization agreement with the district pursuant to subdivision (e) with respect to all charges that the customer is unable to pay prior to delinquency.

(c) Any residential customer who has initiated a complaint or requested an investigation within five days of receiving the contested bill, or who has, within 13 days of mailing of the notice required by subdivision (a), made a request for extension of the payment period of a bill asserted to be beyond the means of the customer to pay in full during the normal period for payment, shall be given an opportunity for review of the complaint, investigation, or request by a review manager of the district. The review shall include consideration of whether the customer shall be permitted to amortize the unpaid balance of the account over a reasonable period of time, not to exceed 12 months. No termination of service shall be effected for any customer complying with an amortization agreement if the customer also keeps the account current as charges accrue in each subsequent billing period.

(d) Any customer whose complaint or request for an investigation pursuant to subdivision (c) has resulted in an adverse determination by the district may appeal the determination to the board. Any subsequent appeal of the dispute or complaint to the board is not subject to this section.

(e) Any customer meeting the requirements of paragraph (3) of subdivision (b) shall, upon request, be permitted to amortize, over a period not to exceed 12 months, the unpaid balance of any bill asserted to be beyond the means of the customer to pay within the normal period for payment.

(Amended by Stats. 1985, Ch. 888, Sec. 13.)



16482.1

(a) No district furnishing light, heat, water, or power, or means for the disposition of garbage, sewage, or refuse matter, may terminate residential service on account of nonpayment of a delinquent account unless the district first gives notice of the delinquency and impending termination, at least 10 days prior to the proposed termination, by means of a notice mailed, postage prepaid, to the customer to whom the service is billed, not earlier than 19 days from the date of mailing the district s bill for services, and the 10-day period shall not commence until five days after the mailing of the notice.

(b) Every district shall make a reasonable, good faith effort to contact an adult person residing at the premises of the customer by telephone or personal contact, at least 48 hours prior to any termination of service, except that, whenever telephone or personal contact cannot be accomplished, the district shall give, by mail, in person, or by posting in a conspicuous location at the premises, a notice of termination of service, at least 48 hours prior to termination.

(c)Every district shall make available to its residential customers who are 65 years of age or older, or who are dependent adults as defined in paragraph (1) of subdivision (b) of Section 15610 of the Welfare and Institutions Code, a third-party notification service, whereby the district will attempt to notify a person designated by the customer to receive notification when the customer s account is past due and subject to termination. The notification shall include information on what is required to prevent termination of service. The residential customer shall make a request for third-party notification on a form provided by the district, and shall include the written consent of the designated third party. The third-party notification does not obligate the third party to pay the overdue charges, nor shall it prevent or delay termination of service.

(d) Every notice of termination of service pursuant to subdivision (a) shall include all of the following information:

(1) The name and address of the customer whose account is delinquent.

(2) The amount of the delinquency.

(3) The date by which payment or arrangements for payment is required in order to avoid termination.

(4) The procedure by which the customer may initiate a complaint or request an investigation concerning service or charges, except that, if the bill for service contains a description of that procedure, the notice pursuant to subdivision (a) is not required to contain that information.

(5) The procedure by which the customer may request amortization of the unpaid charges.

(6) The procedure for the customer to obtain information on the availability of financial assistance, including private, local, state, or federal sources, if applicable.

(7) The telephone number of a representative of the district who can provide additional information or institute arrangements for payment.

Every notice of termination of service pursuant to subdivision (b) shall include the items of information in paragraphs (1), (2), (3), (6), and (7).

All written notices shall be in a clear and legible format.

(e) If a residential customer fails to comply with an amortization agreement, the district shall not terminate service without giving notice to the customer at least 48 hours prior to termination of the conditions the customer is required to meet to avoid termination, but this notice does not entitle the customer to further investigation by the district.

(f) No termination of service may be effected without compliance with this section. Any service wrongfully terminated shall be restored without charge for the restoration of the service, and a notation thereof shall be mailed to the customer at his or her billing address.

(Amended by Stats. 1987, Ch. 614, Sec. 4.)



16483

No electrical, gas, heat, or water public utility district shall, by reason of delinquency in payment for any electric, gas, heat, or water services, cause cessation of any such services on any Saturday, Sunday, legal holiday, or at any time during which the business offices of the district are not open to the public.

(Added by Stats. 1977, Ch. 1027.)



16485

(a) A public utility district which acquires, constructs, owns, operates, controls or uses works for supplying its inhabitants with electricity, may fix and collect charges in the manner provided in Article 3 (commencing with Section 16461) and Article 8 (commencing with Section 16641), Chapter 4, Division 7 of the Public Utilities Code, for an electricity standby or immediate availability charge on all lands within its boundaries to which electricity is made available for any purpose by the district, whether the electricity is actually used or not.

(b) The board of directors of the districts which fixes such a charge may exempt certain classes of users from such a charge and may establish schedules varying the charges in different months and in different localities within a public utility district depending upon factors such as the uses to which the electricity is put, the cost of transmitting the electricity to the user, the degree of availability or quantity of use of such electricity. The board may not, however, fix an annual charge in excess of twenty dollars ($20) per acre or in excess of ten dollars ($10) for a parcel of less than one acre.

(c) Any funds derived from the charges levied pursuant to this section may be used by the district for all purposes which a public utility district is authorized to expend funds insofar as these purposes relate to the acquisition, construction, operation, control, or use of works for supplying its inhabitants with electricity.

(Added by Stats. 1974, Ch. 467.)



16486

(a) In addition to all other powers, excepting telephone service, authorized by this division, the Kirkwood Meadows Public Utility District may acquire, construct, own, and operate public parking facilities and cable television facilities and may provide snow removal and road maintenance services for all roads open to the public, including, but not limited to, public roads and roads offered for dedication but not accepted, within the district. Prior to providing any snow removal or road maintenance services, the district shall obtain the consent of any public agency owning the roads. Notwithstanding Section 16467, the facilities and services provided in this subdivision need not be operated on a self-sustaining, revenue-producing basis. Revenue to defray the cost of the facilities and services may be raised in any manner authorized by this division.

(b) The Kirkwood Meadows Public Utility District may exercise all of the powers of a mosquito abatement district or vector control district, as set forth in the Mosquito Abatement and Vector Control District Law (Chapter 5 (commencing with Section 2000) of Division 3 of the Health and Safety Code), within the service area of the Kirkwood Meadows Public Utility District.

(Amended by Stats. 2005, Ch. 158, Sec. 34. Effective January 1, 2006.)



16487

Notwithstanding any other provision of law, the Kirkwood Meadows Public Utility District may issue bonds and incur indebtedness pursuant to the Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code), the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code), the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code), or the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code) for the purpose of acquiring, constructing, owning, and operating any revenue-producing improvement, building, system, plant, works, facilities, undertaking, or other enterprise used for or useful for the generation, production, transmission, or distribution of electricity or gas for light, heat, or power for public or private uses.

If the Kirkwood Meadows Public Utility District is not incorporated on or before March 1, 1986, this section is repealed on that date.

(Amended (as added by Stats. 1981, Ch. 852) by Stats. 1983, Ch. 733, Sec. 4. Note: This section was not repealed by its own provisions because the conditions failed.)



16488

Every district shall comply with Section 8029.5.

(Added by renumbering Section 16487 (as added by Stats. 1982, Ch. 549) by Stats. 1984, Ch. 193, Sec. 104.)



16489

The June Lake Public Utility District may exercise all of the powers of a mosquito abatement district or vector control district, as set forth in the Mosquito Abatement and Vector Control District Law (Chapter 5 (commencing with Section 2000) of Division 3 of the Health and Safety Code), within the service area of the June Lake Public Utility District.

(Amended by Stats. 2005, Ch. 158, Sec. 35. Effective January 1, 2006.)






ARTICLE 5. Purchase of Supplies and Advertising

16531

Except as otherwise provided, the board shall determine annually what goods, merchandise, stores, subsistence, materials, and other supplies will be needed by the district for the ensuing year.

(Added by Stats. 1953, Ch. 72.)






ARTICLE 6. Indebtedness and Financing

16571

A district may borrow money and incur or assume indebtedness, and issue bonds or other evidences of indebtedness.

(Added by Stats. 1953, Ch. 72.)



16572

A district may refund or retire any of its existing or assumed indebtedness.

(Added by Stats. 1953, Ch. 72.)



16573

No district shall incur any funded indebtedness which in the aggregate exceeds 20 percent of the assessed valuation of all real and personal property situated within the district.

(Added by Stats. 1953, Ch. 72.)



16574

The board of directors or other officers of the district may not incur any debt or liability, either by issuing bonds or otherwise, in excess of the express provisions of this division. Any debt or liability incurred in excess of those express provisions is absolutely void, excepting that the debt limitations may be exceeded where the district finances waterworks or sewage disposal facilities by means of a revenue bond issue, or by means of a general obligation bond issue, or by means provided by Section 16580 and makes provision to pledge, as additional security for the general obligation or indebtedness, all or any part of revenues received from the facilities over a period not to exceed 40 years, in which event the limitation of indebtedness set forth in Section 16573 of this code may not be applicable to the bonds or indebtedness so secured or so additionally secured by the revenue.

(Amended by Stats. 2001, Ch. 606, Sec. 6. Effective October 9, 2001.)



16575

A district may issue bonds for the purpose of acquiring or constructing any waterworks necessary or proper for carrying out the objects and purposes of the district, in like manner as other bonds are authorized to be issued under this division, and may pledge the revenue, income, receipts, and profits from the operation of the waterworks to the payment of the principal of and interest on the bonds. A district may, if it so elects, declare the payment thereof shall be made solely from the revenue, income, receipts, and profits.

(Added by Stats. 1953, Ch. 72.)



16576

Notwithstanding any provision of this division limiting the amount of indebtedness which may be incurred by it, in order to repair and replace structures and equipment impaired or destroyed or both by flood, fire, earthquake, or other catastrophe, upon the unanimous vote of its board, a district may do any or all of the following:

(a) Borrow money at a rate of interest not exceeding 8 percent a year, including borrowing from the United States or any of its agencies, in a principal amount not to exceed 6 percent of the assessed value of all real and personal property situated in the district.

(b) Issue evidences of indebtedness to represent the sum borrowed.

(c) Arrange terms for the repayment of the sum borrowed.

(Amended by Stats. 1975, Ch. 130.)



16577

A district may refinance any indebtedness incurred pursuant to Section 16576 by borrowing from the United States or any of its agencies and issuing in connection therewith evidences of indebtedness in the form and upon the terms required by the United States or its agency. The sum so borrowed shall not exceed the amount of the obligation being refinanced, and interest shall not exceed 8 percent per year. The money so borrowed for refinancing shall be used only to repay the obligation for the retirement of which the money was borrowed.

(Amended by Stats. 1975, Ch. 130.)



16578

A district may accept, without limitation by any other provisions of this division requiring approval of indebtedness, contributions or loans from the United States, or any department, instrumentality, or agency thereof, for the purpose of financing the construction, maintenance, and operation of any enterprise in which the district is authorized to engage, and may enter into contracts and co-operate with, and accept co-operation from, the United States, or any department, instrumentality, or agency thereof, in the construction, maintenance, and operation, and in financing the construction, maintenance, and operation, of any such enterprise in accordance with any legislation which Congress may have heretofore adopted or may hereafter adopt, under which aid, assistance, and co-operation may be furnished by the United States in the construction, maintenance, and operation or in financing the construction, maintenance, and operation of any such enterprise. A district may do any and all things necessary in order to avail itself of such aid, assistance, and co-operation under any federal legislation now or hereafter enacted. Any evidence of indebtedness issued under this section shall constitute a negotiable instrument.

(Added by Stats. 1963, Ch. 543.)



16580

A district may contract with any state agency to finance any district improvement authorized by Section 16461 that is related to the provision of water for human consumption. The terms of the contract shall be consistent with this chapter. Notwithstanding any other provision in this chapter, the term of the contract may extend up to 30 years.

(Added by Stats. 2001, Ch. 606, Sec. 7. Effective October 9, 2001.)






ARTICLE 7. Receipts, Accounts, and Audits

16601

Receipts from the operation of a public utility shall be paid daily into the treasury of the district in a special fund set aside for such public utility.

(Added by Stats. 1953, Ch. 72.)



16602

The board may from time to time make appropriations from individual public utility funds for the following purposes:

(a) The payment of operating expenses of the public utility and all or such portion of the general salary and expense fund of the district as the board determines is justly apportionable thereto.

(b) Repairs and reconstruction.

(c) Payment of interest and sinking fund on the bonds or indebtedness incurred or assumed for acquisition, construction, or completion of the public utility.

(d) Extensions and improvements.

(e) A reserve fund.

(Added by Stats. 1953, Ch. 72.)



16603

Whenever a reserve fund exceeds one-half of the payment for operating expenses in the preceding fiscal year, the board may appropriate such excess to the general fund.

(Added by Stats. 1953, Ch. 72.)



16604

The books of account of the district shall show all of the following:

(a) The true and complete financial results of the ownership and operation of each public utility.

(b) The actual cost of each public utility.

(c) All costs of maintenance, extension, and improvement, and all operating expenses of every description.

(Added by Stats. 1953, Ch. 72.)



16605

The accounts of the district shall be examined at least once a year by an expert accountant, who shall report to the directors the result of his examination. He shall be employed and selected in such manner as the board directs, and shall receive for his services such compensation as the board prescribes, to be paid out of the income or revenues of the district.

(Added by Stats. 1953, Ch. 72.)



16606

Every two years the board may, and upon petition of 15 percent of the electors of the district shall, employ a qualified expert who shall with all due diligence examine and report upon the following:

(a) The system of accounts kept by the district.

(b) All the contracts made and entered into by the board within the two years immediately preceding.

(c) The management of the utilities of the district, their operation, the service furnished, and the rates charged by the district.

(d) The properties and investments of the district.

(e) All official acts of the board relating to acquisition, construction, completion, extension, improvement, and betterment of the public utilities of the district.

(f) The efficiency and adequacy of each public utility, and of the property used in connection with it or with its operation, the reasonableness of the service and commodities furnished, and of the rates and charges therefor.

(g) All the business and affairs of the district relating to the ownership, management, and operation of each public utility of the district.

(Added by Stats. 1953, Ch. 72.)



16607

The expense of employing an expert shall not exceed fifteen thousand dollars ($15,000) at any one time, to be paid out of the income and revenues of the district, as the board prescribes.

(Amended by Stats. 1983, Ch. 83, Sec. 2.)



16608

Experts shall be selected by the Public Utilities Commission, and their names and addresses certified to the board of directors of the district. Several experts may be so selected and certified.

(Added by Stats. 1953, Ch. 72.)



16609

Whenever an expert is to be employed pursuant to Section 16606, at least four months before each biennial district election the board shall request in writing the Public Utilities Commission to select and certify experts. The commission shall transmit the names of experts to the board making the request within two weeks after receipt of the request by the commission.

(Added by Stats. 1953, Ch. 72.)



16610

Within 10 days after receipt of a certification the board shall by resolution entered on its minutes employ the expert, or one of the experts selected and certified, fix the amount of his compensation either absolutely or on a per diem basis, and notify the expert of his appointment.

(Added by Stats. 1953, Ch. 72.)



16611

In his report the expert shall make such recommendations and suggestions as to him seem proper and required for the good of the district, the efficient and economical or advantageous management and operation of the public utility of the district, and the business and affairs of the district relating to such management and operation.

(Added by Stats. 1953, Ch. 72.)



16612

In his report the expert shall make such recommendations and suggestions as to:

(a) The system of accounts kept, or in his judgment to be kept in connection with each public utility.

(b) The classification of the public utilities of the district and the establishment of a system of accounts for each class.

(c) The manner in which such accounts shall be kept.

(d) The forms of accounts, records, and memoranda kept or to be kept, including accounts, records, and memoranda of receipts and expenditures of money, and depreciation and sinking fund accounts, as in his judgment are proper and necessary.

(Added by Stats. 1953, Ch. 72.)



16613

The expert shall enter upon his duties at least 90 days before the next impending biennial district election, and shall complete his examination and file his report at least 30 days before the election.

(Added by Stats. 1953, Ch. 72.)



16614

The expert s report shall be made in duplicate to the electors of the district. One copy shall be filed with the board in the office of the clerk of the district, and one copy shall be recorded in the office of the county recorder of the county in which the district, or the greater part of its population, is situated. The county recorder shall record, index, and keep the report as a public record in his office, and shall make no charge for such recording.

(Amended by Stats. 1973, Ch. 665.)






ARTICLE 8. Taxation

16641

A district may levy and collect, or cause to be levied and collected, taxes for the purpose of carrying on its operations and paying its obligations.

(Added by Stats. 1953, Ch. 72.)



16641.5

A district may impose a special tax pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code. The special taxes shall be applied uniformly to all taxpayers or all real property within the district, except that unimproved property may be taxed at a lower rate than improved property.

(Added by Stats. 1991, Ch. 70, Sec. 10.)



16642

Farm products and crops which are stored within the exterior boundaries of the district are not subject to taxation by the district.

(Added by Stats. 1953, Ch. 72.)



16643

The board shall annually levy and collect a tax sufficient (a) to pay the annual interest on bonds, (b) to pay such part of the principal as will fall due within the succeeding year, and (c) to provide for the sinking fund payments of the next succeeding fiscal year.

When the interest and sinking fund payments for any fiscal year on bonds issued for a public utility or public utility works can be met out of the surplus earnings of such public utility, or out of moneys in the general fund of the district theretofore appropriated and transferred to the sinking fund of the public utility, no tax shall be levied for such purpose.

(Added by Stats. 1953, Ch. 72.)



16644

If from any cause the revenues of a district are inadequate to pay the principal or interest on any bonded debt as it becomes due, the board shall, or if funds are needed to carry out the objects and purposes of the district which cannot be provided out of the revenues of the district the board may, levy a tax for such purposes.

(Added by Stats. 1953, Ch. 72.)



16645

The board shall state the purposes for which taxes are necessary, and shall fix by ordinance the amount of money necessary to be raised by taxation.

(Added by Stats. 1953, Ch. 72.)



16646

By ordinance, the provisions of which conform to general law, the board may provide the manner of assessing and of correcting and equalizing assessments upon the taxable property situated within the district.

(Added by Stats. 1953, Ch. 72.)



16647

The board may provide for the collection of delinquent taxes, penalties, interest, and costs by actions or legal proceedings brought, prosecuted, and maintained in the name of the district against the several owners of property from whom taxes are due and delinquent.

(Added by Stats. 1953, Ch. 72.)



16648

The board may elect to avail itself of the assessments made by the assessors of the counties in which the district is situated, and may take such assessments as the basis for district taxation. It shall declare its election by ordinance and file a certified copy of the ordinance with the auditors of the counties in which the district is situated.

(Added by Stats. 1953, Ch. 72.)



16649

An election pursuant to Section 16648 is effective with respect to all taxes levied and assessed after February 1 next succeeding the date upon which the certified copy is filed. Thereafter all assessments shall be made and taxes collected by the assessors or tax collectors of the counties in which the district is situated until the board by ordinance elects otherwise. When the board elects otherwise, a certified copy of such ordinance shall be filed with the auditors of the counties in which the district is situated and it is effective with respect to all taxes levied and assessed after February 1st next succeeding the date upon which the certified copy is filed.

(Added by Stats. 1953, Ch. 72.)



16650

Upon receipt of the certified copy filed pursuant to Section 16648 the county auditors shall, on or before the second Monday in August of each year, transmit to the board a statement in writing showing the total value of all property within the district, ascertained from the assessment book of the counties for that year as equalized and corrected by the boards of supervisors.

(Added by Stats. 1953, Ch. 72.)



16651

If the board elects to avail itself of county assessments, it shall, before September 1st, fix the rate of taxes, designating the number of cents upon each one hundred dollars ($100), using as a basis the value of property as ascertained from the equalized assessment rolls of the county or counties. The rate of taxation shall be sufficient to raise the amount previously fixed by the board. These acts by the board are a valid assessment of the property and a valid levy of the taxes so fixed.

(Amended by Stats. 1963, Ch. 426.)



16652

Immediately after fixing the rate of taxes the board shall transmit to the county auditors of the counties in which the district is situated a statement of the rate so fixed by it.

(Added by Stats. 1953, Ch. 72.)



16653

The county auditors shall compute and enter in the assessment rolls, the district tax on the property enumerated and assessed as being in the district, using the rate of levy fixed by the board, and the assessed value as found in the assessment rolls.

(Amended by Stats. 1963, Ch. 426.)



16654

Taxes levied pursuant to Sections 16648 to 16653, inclusive, shall be collected at the same time and in the same manner as county taxes. When collected, the net amount, as provided in this article, shall be paid to the treasurer of the district, under the general requirements and penalties provided by law for the settlement of other taxes.

(Added by Stats. 1953, Ch. 72.)



16655

Each county auditor and tax collector shall annually file with the board of supervisors of his county itemized statements showing the additional expense to his office caused by performance of the duties imposed upon him by this article. Upon the filing of such statements the board of supervisors, by an order upon its minutes, shall deduct such expenses from the tax money of the district while in the hands of the tax collector and transfer the amount deducted into the county salary fund. Not more than one-half of 1 percent on the amount collected shall be so charged or deducted by any county.

(Added by Stats. 1953, Ch. 72.)



16656

The boards of supervisors may provide extra help for their county offices or officers as in their judgment is necessary for the proper performance of their duties under this article.

(Added by Stats. 1953, Ch. 72.)



16657

Whenever any real property situate in any district which has availed itself of county assessments has been sold for taxes and has been redeemed, the money paid for redemption shall be apportioned and paid by the county treasurer receiving it to the district, in the proportion which the tax due to the district bears to the total tax for which the property was sold.

(Added by Stats. 1953, Ch. 72.)



16658

District taxes are a lien on the property on which they are levied, except that if, during the year preceding the date on which the first installment of real property taxes which evidence the charges appears on the roll, any real property to which such lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attaches thereon, then the lien which would otherwise be imposed by this section shall not attach to such real property and the costs of such charges relating to such property shall be transferred to the unsecured roll for collection. The enforcement of the collection of district taxes may be had in the same manner and by the same means as is provided by law for the enforcement of liens for county taxes.

(Amended by Stats. 1982, Ch. 1137, Sec. 3.)



16659

Where a district has not availed itself of county assessments, delinquent property sold by the tax collector of the district for delinquent taxes shall be struck off by him to the district and shall thereafter be redeemed or disposed of as is provided by law in the case of delinquent property sold to the State for delinquent county taxes.

(Added by Stats. 1953, Ch. 72.)



16660

Notwithstanding any provision of this chapter to the contrary, in the case of a sale of property for taxes or assessments, except where the sale is conducted and the funds are accounted for as provided in Division 1 (commencing with Section 101) of the Revenue and Taxation Code, all proceeds shall be accounted for and distributed as provided in Article 12 (commencing with Section 53925) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1977, Ch. 648.)






ARTICLE 9. Payment of Claims Against Districts

16681

No claims shall be paid until allowed by the board, and only upon a warrant signed by any two officers.

(Added by Stats. 1953, Ch. 72.)



16682

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)









CHAPTER 5. Acquisition of Works

ARTICLE 1. Petition to Acquire Works

16801

As used in this chapter acquisition of public utility works includes construction, completion, or acquisition of public utilities or public utility works.

(Added by Stats. 1953, Ch. 72.)



16802

Whenever any petition signed by electors of the district equal in number to 15 percent of all votes cast within the district at the last preceding general election of state and county officers is presented to the board asking for the acquisition of public utility works therein named, the clerk shall immediately examine and verify the signatures and certify the result of the examination to the board. If the required number of signatures is found genuine, the clerk shall transmit to the president of the board an authentic copy of the petition, without the signatures thereto.

(Added by Stats. 1953, Ch. 72.)



16803

Upon receiving a petition certified to contain the required number of signatures, the board shall formulate for submission to the electors of the district at a general district election or at a special election called for that purpose a separate proposition for the acquisition of each public utility works named in the petition.

(Added by Stats. 1953, Ch. 72.)



16804

In the formulation of a proposition the board shall procure plans and estimates of the cost of original construction and completion by the district of the public utility or, in case of the proposed acquisition of an existing utility works, the cost of original construction and completion by the district of similar works. The board shall also procure an estimate of the revenues that can be expected from the public utility works named in the petition.

(Added by Stats. 1953, Ch. 72.)



16805

In securing estimates of the cost of original construction and completion of water works by the district, the board shall procure and place on file plans and estimates of the cost of obtaining from such sources as the board finds and designates as available a sufficient supply of good, pure water for the district.

(Added by Stats. 1953, Ch. 72.)



16806

Before submitting propositions to the electors for the acquisition of any public utility works, the board shall solicit and consider offers for the sale to the district of existing utilities, or utility works of the same character, or such portion thereof as would be useful to the district, in order that the district may have the benefit of acquiring them at the lowest possible cost.

(Added by Stats. 1953, Ch. 72.)



16807

The board may apply to the Public Utilities Commission to ascertain the value of existing utility works for the purpose of submitting to the electors estimates of the cost of acquiring them.

(Added by Stats. 1953, Ch. 72.)



16808

Upon application by the board the commission without delay shall make a valuation in accordance with Chapter 8, Part 1 of Division 1 of this code.

(Added by Stats. 1953, Ch. 72.)



16809

When the commission has made and filed its findings and decision, the board may have the findings reviewed in accordance with Chapter 8, Part 1 of Division 1, or the board may immediately adopt the findings and decision as the basis of its estimate of the cost of acquiring the public utility works by purchase or by condemnation.

(Added by Stats. 1953, Ch. 72.)



16810

Upon the filing of plans and estimates the board shall determine whether the cost of the public utility works proposed for acquisition can be paid from revenues of the district from the operation of its public utilities in addition to the other necessary expenses of the district.

(Added by Stats. 1953, Ch. 72.)



16811

When the cost of any public utility works named in a petition can be paid out of the revenues of the district derived from the operation of its public utilities, in addition to the other necessary expenses of the district, each proposition therefor submitted to the electors shall specify the cost of the public utility works proposed for acquisition by the district, the proposed method and manner of its payment, and the question whether the utility works shall be acquired upon such terms.

(Added by Stats. 1953, Ch. 72.)



16812

If the cost of any public utility works named in a petition so far exceeds the revenues of the district derived from the operation of its public utilities, in addition to the other necessary expenses of the district, that it is necessary to incur a district bonded indebtedness, each proposition shall specify the amount of the necessary bonded indebtedness, its rate of interest, and the question whether such bonded indebtedness shall be incurred.

(Added by Stats. 1953, Ch. 72.)



16813

At the next regular meeting after formulation of a proposition for the acquisition of the public utility works, the board by ordinance shall submit the proposition to the electors of the district at a general district election or at a special district election called for the purpose.

(Added by Stats. 1953, Ch. 72.)



16814

All propositions formulated pursuant to Section 16803 shall be submitted within six months after filing of the petitions, unless more time is required for obtaining a valuation requested of the Public Utilities Commission, in which case the propositions shall be submitted as soon as possible after the valuation becomes final.

(Added by Stats. 1953, Ch. 72.)



16815

The affirmative vote of a majority of the electors voting upon the proposition is necessary to accept a proposition submitted under Section 16811.

(Added by Stats. 1953, Ch. 72.)



16816

The affirmative vote of at least two-thirds of the electors voting upon the proposition is necessary to approve a proposition submitted under Section 16812 and to warrant the issuance of district bonds therefor.

(Added by Stats. 1953, Ch. 72.)



16817

At as early a date after determination of the election result as the board deems is for the best interests of the district, it shall undertake proceedings and enter into the negotiations and contracts necessary for the acquisition of the public utility works named in any proposition approved by the majority of the electors voting at the election.

(Added by Stats. 1953, Ch. 72.)






ARTICLE 2. Resolution to Acquire Works

16841

Whenever the board determines that the public interest or necessity of the district demands the acquisition of any public utility works, it shall specifically declare such determination by a resolution.

(Added by Stats. 1953, Ch. 72.)



16842

The board shall procure plans and estimates and negotiate for offers for the sale to the district of existing public utility works in the same manner as specified in Article 1 of this chapter.

(Added by Stats. 1953, Ch. 72.)



16843

When the cost of the public utility works can be paid out of the revenues of the district derived from the operation of its public utilities, in addition to the other necessary expenses of the district, as soon after the filing of the plans and estimates as the board deems is for the best interests of the district, it shall by ordinance determine to acquire such public utility works.

(Added by Stats. 1953, Ch. 72.)



16844

The ordinance shall be published pursuant to Section 6066 of the Government Code in some newspaper of general circulation printed and published in the district or, if there is no such newspaper in the district, in some newspaper of general circulation printed and published in the county where all or part of the district is situated. The ordinance shall state the proposed cost of the acquisition and the proposed method and manner of its payment. If the ordinance involves the expenditure of more than one hundred thousand dollars ($100,000), it shall not become effective until 30 days after its final passage.

(Amended by Stats. 1957, Ch. 357.)



16845

If the cost of the public utility works so far exceeds the revenues of the district derived from the operation of its public utilities, in addition to the other necessary expenses of the district, that it is necessary to incur a district bonded indebtedness, the board, at a regular meeting held within 60 days after the filing of the plans and estimates of cost and expected revenue, by ordinance shall submit the proposition as to whether bonded indebtedness shall be incurred for acquisition of the public utility works, to the electors of the district at a general district election or at a special district election called for the purpose.

(Added by Stats. 1953, Ch. 72.)



16846

Propositions submitted pursuant to Section 16845 shall specify the amount of bonded indebtedness necessary for the acquisition of the public utility works, the rate of interest thereon, and the question whether the bonded indebtedness shall be incurred. The affirmative vote of at least two-thirds of the electors voting at the election upon the proposition is necessary to warrant the issuance of district bonds for the acquisition of any public utility works.

(Added by Stats. 1953, Ch. 72.)






ARTICLE 3. Joint Acquisition and Use of Sewage Facilities and Water Works

16871

As used in this article, public agency includes the Federal Government or any of its branches, and any county, city, district, or other public corporation.

(Added by Stats. 1953, Ch. 72.)



16872

As used in this article, sewage disposal facilities includes sewers or other works or facilities for the handling, treatment, or disposal of sewage.

(Added by Stats. 1953, Ch. 72.)



16873

A district may contract with any public agency or with any person, firm, or corporation, for the joint acquisition, construction, or use of any sewage disposal facilities for the servicing of the public utility district and such other area as may be designated in the contract, when in the judgment of the board it is for the best interests of the district so to do.

(Added by Stats. 1953, Ch. 72.)



16874

A contract may provide for the construction and maintenance of sewage disposal facilities, and for the payment by or for the parties to the contract of such proportionate part of the cost of their acquisition, construction, or maintenance as may be stated in the contract. The payments shall be made at such times and in such amounts as provided by the contract.

(Added by Stats. 1953, Ch. 72.)



16875

A contract may provide for the joint use of any sewage disposal facilities upon such terms and conditions as may be agreed upon by the parties to the contract, and for the flowage, treatment or disposal of sewage from such area for each of the parties as may be described in the contract.

(Added by Stats. 1953, Ch. 72.)



16876

A district which has acquired or constructed or which proposes to acquire or construct any sewage disposal facilities, may contract with any public agency or with any person, firm, or corporation for the use of any such sewage disposal facilities by any such public agency, or for the flowage, treatment, or disposal of sewage from any area designated by the person, firm, or corporation so contracting, upon such terms and conditions as may be provided in the contract.

(Added by Stats. 1953, Ch. 72.)



16878

Sections 16873 to 16876, inclusive, shall be liberally construed to the end that sewer systems may be planned for areas requiring sewers, which may not all be in one district, and that any sewage disposal facilities required or constructed by any public utility district may be used to the fullest capacity.

(Added by Stats. 1953, Ch. 72.)



16879

Any contract or agreement made under Sections 16873 to 16876, inclusive, is not subject to the limitations of Section 16474.

(Added by Stats. 1953, Ch. 72.)



16880

A district may contract with any public agency or with any person, firm, or corporation for the joint acquisition or construction or use of any water works or other facilities for supplying water to the public utility district or such other public agency and to such other area as may be designated in the contract, when in the judgment of the board of directors of the public utility district it is for the best interests of the district so to do.

(Added by Stats. 1953, Ch. 72.)



16881

A contract may provide for the construction and maintenance of water works or other facilities and for the payment by or for the parties to the contract of such proportionate part of the cost of the acquisition, construction, or maintenance of such water works or other facilities as may be stated in the contract. Payments shall be made at such time and in such amounts as provided by the contract.

(Added by Stats. 1953, Ch. 72.)



16882

A contract may provide for the joint use of any water works or other facilities upon such terms and conditions as may be agreed upon by the parties to the contract for such area for each of the parties as may be described in the contract.

(Added by Stats. 1953, Ch. 72.)



16883

A district which has acquired or constructed or which proposes to acquire or construct any water works or other facilities for supplying water to the district may contract with any public agency, or with any person, firm, or corporation for the use of any such water works or facilities by the public agency for the furnishing of water to any area designated by such public agency, person, firm, or corporation upon such terms and conditions as may be provided in the contract.

(Added by Stats. 1953, Ch. 72.)



16884

No agreement under Sections 16880 to 16883, inclusive, shall run for a longer period than 30 years; provided that in case bonds are issued to finance such waterworks, such agreement may be extended until such bonds are matured and redeemed. Any contract made with the federal government or any branch thereof is not subject to this restriction or limitation.

(Amended by Stats. 1965, Ch. 54.)



16885

Sections 16880 to 16884, inclusive, shall be liberally construed to the end that water works and systems may be planned by public utility districts for areas requiring them which may not all be in one district and to the end that they may be used to the fullest capacity. Any contract or agreement made under these sections is not subject to the limitations provided in Section 16474, and such a contract or agreement made with the Federal Government, or any branch thereof, is not subject to the limitations provided in Section 16573.

(Added by Stats. 1953, Ch. 72.)









CHAPTER 6. Bonds

17001

District bonds shall be of such form and shall be redeemed at such times and in such amounts as the board may from time to time prescribe. However, the redemption of the bonds shall begin in not more than 15 years and shall be completed in not more than 75 years from the date of issue.

(Amended by Stats. 1965, Ch. 68.)



17002

The bonds are payable, principal and interest, in lawful money of the United States.

(Added by Stats. 1953, Ch. 72.)



17003

The interest on the bonds, other than bonds for sewage works, shall not exceed 8 percent a year. The interest on bonds for sewage works shall not exceed 8 percent a year.

(Amended by Stats. 1975, Ch. 130.)



17004

The bonds shall be issued in such denomination or denominations as the board may prescribe and may be sold by the board at such times and in such manner as it determines, but at not less than par and accrued interest.

(Amended by Stats. 1963, Ch. 736.)



17005

District bonds have the same force, value, and use as bonds issued by a municipality.

(Added by Stats. 1953, Ch. 72.)



17006

The proceeds from the sale of bonds shall be placed in the treasury to the credit of the proper fund, and shall be applied exclusively to the purposes and objects mentioned in the ordinance authorizing their issue until such objects are fully accomplished, after which, if any surplus remains, the surplus may be transferred to the general fund, except that a surplus exceeding five thousand dollars ($5,000) shall be wholly transferred to the appropriate fund to pay interest and maintain the sinking fund, or provide for the retirement of the bonded indebtedness in connection with which the surplus remains.

(Added by Stats. 1953, Ch. 72.)



17007

The bonds shall be signed by the president of the board and countersigned by the clerk, and shall have the seal of the district attached. The coupons shall be numbered consecutively and signed by the treasurer, by original or facsimile signature, and the bonds and coupons shall be payable at the office of the treasurer.

(Added by Stats. 1953, Ch. 72.)



17008

Notwithstanding the fact that an officer whose signature, countersignature, or attestation appears on any bonds or coupons thereof ceases to be such officer before the sale or delivery of such bonds, his signature, countersignature, or attestation appearing either on the bonds or the coupons, or on both, is valid and sufficient for all purposes the same as if he had remained in office until the sale or delivery of the bonds.

(Added by Stats. 1953, Ch. 72.)



17009

In determining the amount of bonds to be issued, the legislative body may include:

(a) All costs and estimated costs incidental to or connected with the acquisition, construction, improving or financing of the project.

(b) All engineering, inspection, legal and fiscal agent s fees, costs of the bond election and of the issuance of said bonds, bond reserve funds and working capital and bond interest estimated to accrue during the construction period and for a period of not to exceed 12 months after completion of construction.

(Added by Stats. 1957, Ch. 1377.)






CHAPTER 6.5. Adoption of Improvement Acts

17010

Whenever, in the opinion of the board, the public interest or convenience may require, it may order to be done in, under, or upon the whole or any portion of any one or more of the streets or public places of the district, or any property or rights-of-way owned by the district, any work or improvement which the district is authorized to do and provide that the cost thereof shall be assessed upon the lots and lands fronting on the streets or public places, or upon any district which may be assessed therefor, and which need not be composed of lands contiguous to each other. The Improvement Act of 1911, the Municipal Improvement Act of 1913, and the Improvement Bond Act of 1915, as now or hereafter provided, are applicable to districts.

(Amended by Stats. 1974, Ch. 426.)



17011

In the application of said acts to proceedings under this section the terms used in said acts shall have the following meanings:

(a) City council and council mean board;

(b) City and municipality mean district;

(c) Clerk and city clerk mean secretary;

(d) Superintendent of streets and street superintendent and city engineer mean the engineer of the district, or any other person appointed to perform such duties;

(e) Tax collector means county tax collector;

(f) Treasurer and city treasurer mean the treasurer of the public utility district, unless the district elects to use the county treasurer as provided in Section 16036, in which case it is the county treasurer as ex officio treasurer of the district;

(g) Right-of-way means any parcel of land in, on, under or through which a right-of-way or easement has been granted to the district for the purpose of constructing or maintaining or work or improvements which the district is authorized to do.

(Added by Stats. 1967, Ch. 226.)



17012

The powers and duties conferred by said acts and supplementary acts upon boards, officers, and agents of cities shall be exercised by the board, officers, and agents of the district, respectively.

(Added by Stats. 1967, Ch. 226.)



17013

The improvements authorized to be constructed or acquired by this chapter are restricted to those permitted to be constructed or acquired pursuant to this division.

(Added by Stats. 1967, Ch. 226.)






CHAPTER 7. Validating Proceedings

17101

An action to determine the validity of bonds or indebtedness, authorized for the acquisition, construction, or completion of any public utility or public utility works, may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure. For such purpose an indebtedness shall be deemed to be in existence upon its authorization.

(Repealed and added by Stats. 1961, Ch. 1521.)






CHAPTER 8. Annexation

ARTICLE 1. Annexation of Unincorporated Territory

17301

Unincorporated territory contiguous or noncontiguous to a district may be annexed to the district in the manner provided in the District Reorganization Act of 1965 (commencing with Section 56000 of the Government Code).

(Amended by Stats. 1972, Ch. 413.)



17302

Any district in the Lake Tahoe Basin which is able to provide to incorporated territory contiguous to such district a sewer system and treatment facilities sufficient to handle and treat any resultant sewage and provide transportation facilities sufficient to transport any resultant sewage effluent outside the Lake Tahoe Basin may annex such territory in the manner provided in the District Reorganization Act of 1965 unless the city of which such territory is a part provides or has undertaken to provide such sewer system, treatment and transportation facilities.

(Added by Stats. 1968, Ch. 556.)






ARTICLE 2. Annexation of Noncontiguous Territory

17360

As used in this article, petitioning district means any public utility district, water district, or irrigation district containing land which is to be annexed to a public utility district.

(Added by Stats. 1953, Ch. 72.)



17361

As used in this article, annexing district means any public utility district to which land is to be annexed.

(Added by Stats. 1953, Ch. 72.)



17362

Land not a part of and not contiguous to any district, containing at least 10 privately owned acres, and lying within the exterior boundaries of any petitioning district, the nearest boundary of which is within three miles of the nearest boundary of the annexing district may be annexed to the annexing district in the manner provided in this article or in the District Reorganization Act of 1965 (commencing at Section 56000, Government Code). When proceedings for such annexation are taken pursuant to this article, only the provisions of this article shall apply thereto.

(Amended by Stats. 1965, Ch. 2043.)



17363

The board of directors or other governing body of the petitioning district may request by petition that lands lying within its boundaries and described in the petition be annexed to the annexing district upon such terms and conditions as are set forth in the petition.

(Added by Stats. 1953, Ch. 72.)



17364

The petition shall be addressed to the board of directors of the annexing district and filed with the secretary of the annexing district.

(Added by Stats. 1953, Ch. 72.)



17365

The execution and filing of the petition by the petitioning district shall be authorized by resolution of its board of directors and a certified copy of the resolution shall be filed with the petition.

(Added by Stats. 1953, Ch. 72.)



17366

If the board of directors of the annexing district determines that the annexation of the territory will facilitate the acquisition, construction, completion, or operation of any public utilities works of the petitioning district, or the annexing district, and will not operate to the disadvantage of the annexing district, and that the territory proposed to be annexed will be benefited by the annexation, it shall determine the terms and conditions upon which the annexation shall be made.

(Added by Stats. 1953, Ch. 72.)



17367

In the terms and conditions, the board may provide for any of the following:

(a) That the territory to be annexed shall not become liable by assessment or otherwise (1) for any of the outstanding obligations of the annexing district; (2) for any expense incurred in acquiring property used or to be used for the servicing of any land within the exterior boundaries of the annexing district as they then exist; (3) for any costs or charges incurred in connection with the replacement or construction of any utility system or for the delivery of any commodity or service within the annexing district.

(b) That the land to be annexed shall be subject to such assessments and charges as required to provide (1) for any utility system or property necessary to serve the annexed land; (2) for the costs of maintaining, servicing, and operating such properties.

(c) That the liability of the land to be annexed may be limited solely to the fixing and collecting of charges for utilities or commodities actually supplied to the petitioning district by the annexing district.

(Added by Stats. 1953, Ch. 72.)



17368

The terms and conditions may also provide for any of the following:

(a) That any and all property, services, or commodities may be delivered directly to the petitioning district.

(b) That the annexation may be made contingent upon the annexing district obtaining the necessary approval for the annexing of such lands from any and all agencies, authorities, and districts of which the annexing district may be a member.

(c) That the annexed territory may be required to waive and will not be entitled to receive, use, or participate in any services, commodities, or property or some specific part thereof which may be owned by the annexing district, or to which it may be entitled.

(d) Any other terms and conditions authorized by the District Reorganization Act of 1965 (commencing at Section 56000, Government Code).

(Amended by Stats. 1965, Ch. 2043.)



17369

The terms and conditions shall become effective and binding upon the annexing district and upon the territory to be annexed and the petitioning district when approved in the manner provided in this article.

(Added by Stats. 1953, Ch. 72.)



17370

The resolution of the board of directors of the annexing district shall describe the territory proposed to be annexed and set forth the terms and conditions at length upon which the annexation is proposed to be made, and declare the board s intention of approving such annexation upon the terms and conditions therein specified.

(Added by Stats. 1953, Ch. 72.)



17370.1

After the board of directors of the annexing district shall have adopted a resolution declaring its intention of approving an annexation the secretary of such district shall file a certified copy of such resolution with the executive officer of the local agency formation commission.

(Added by Stats. 1965, Ch. 2043.)



17370.2

After said resolution has been filed with the executive officer, proceedings thereon shall be taken by the local agency formation commission in the manner and subject to the provisions of Part 4 (commencing at Section 56250, Government Code) of the District Reorganization Act of 1965. If the resolution and proposed annexation are approved by the commission, with or without amendment, wholly, partially or conditionally, it shall be mandatory for the board of directors of the annexing district to complete the proceedings for such annexation, subject to compliance with the commission s resolution making determinations.

(Added by Stats. 1965, Ch. 2043.)



17371

After receipt of the resolution of the local agency formation commission making determinations, the board of directors of the annexing district shall cause publication of its resolution declaring its intention of approving such annexation and a notice fixing the time and place of hearing thereon and notifying all persons interested in or that may be affected by the proposed annexation of territory to appear at the meeting and show cause in writing, if any they have, why the territory or any part of it should not be annexed as proposed in the resolution. The notice and resolution shall be published pursuant to Section 6061 of the Government Code in a newspaper of general circulation printed and published in the annexing district, or if there is no such newspaper, in a newspaper of general circulation printed and published in the county where all or a part of the annexing district is situated.

(Amended by Stats. 1965, Ch. 2043.)



17372

The time fixed for hearing shall not be less than 20 days nor more than 60 days after the date of the first publication of the resolution, and the notice and resolution shall be posted in three public places in the territory proposed to be annexed at least 15 days before the date set for the hearing.

(Added by Stats. 1953, Ch. 72.)



17373

At the hearing or any continuance thereof, the board of directors of the annexing district shall hear all relevant evidence and shall determine whether the territory shall be annexed and upon what terms and conditions, if any, such annexation shall be made.

(Added by Stats. 1953, Ch. 72.)



17374

At the hearing or any prior time, any person interested may file with the board of directors of the annexing district a written protest to the proposed annexation or to the approval of the terms and conditions.

(Added by Stats. 1953, Ch. 72.)



17375

If written protests are filed by the owners of taxable property in the territory proposed to be annexed, the board of directors shall refer the protests to the board of supervisors of the county in which the district is situated. The board of supervisors shall thereupon hold a hearing on the protests after notice given in the manner provided in Article 2, Chapter 2 of this division.

(Added by Stats. 1953, Ch. 72.)



17376

If the board of supervisors finds and determines at the hearing that the property described in the protests will not be substantially benefited by annexation to the district, it may notify the board of directors of the annexing district that such property shall not be annexed to the district, and the board of directors shall take the necessary steps to exclude the property from the territory proposed to be annexed.

(Added by Stats. 1953, Ch. 72.)



17377

Any person who is interested in any land located within the annexing district or the territory to be annexed and who does not file a written protest is deemed to have assented to the annexation of the territory set forth in the petition of the petitioning district, and upon the terms and conditions set forth therein.

(Added by Stats. 1953, Ch. 72.)



17378

After the hearing, the board of directors of the annexing district may adopt a resolution ordering and approving the annexation.

(Amended by Stats. 1965, Ch. 2043.)



17379

The annexing board shall by resolution describe the territory ordered to be annexed, and set forth the boundaries of the district as they will exist after the annexation. The order shall also set forth in detail the terms and conditions, if any, of the annexation; and if the annexation is for limited purposes only, the land which is being annexed shall be described as one parcel and the land of the annexing district shall be described as a separate and distinct parcel.

(Amended by Stats. 1965, Ch. 2043.)



17380

After adoption of the resolution ordering the annexation, the secretary of the annexing district shall make the filings provided for in Chapter 8 (commencing at Section 56450, Government Code) of Part 5 of the District Reorganization Act of 1965. A certified copy of the resolution provided for by Section 17379 shall accompany and be made a part of such filings. The annexation shall be completed and effective on the dates specified in said Chapter 8.

(Repealed and added by Stats. 1965, Ch. 2043.)



17381

The inclusion in, or annexation or addition to, a public utility district of the corporate area of any public corporation or public agency shall not destroy the identity or legal existence or impair the powers of any such public corporation or public agency, notwithstanding the identity of purpose, or substantial identity of purpose, of such public utility district.

(Added by Stats. 1953, Ch. 72.)









CHAPTER 9. Exclusion of Territory

17501

Any territory within a district which is not benefited in any manner by the district or its continued inclusion therein may be excluded from the district by proceedings under and pursuant to the District Reorganization Act of 1965 (commencing at Section 56000, Government Code).

(Amended by Stats. 1965, Ch. 2043.)






CHAPTER 11. Zones in Districts in Lake Tahoe Basin

18050

Notwithstanding any other provision of law, any public utility district in the Lake Tahoe Basin which has provided or undertaken to provide a sewer system and treatment facilities which transport or are intended to transport any resultant sewage effluent outside the Lake Tahoe Basin, may form zones and issue zone bonds for the purpose of financing the costs of interceptor trunk sewers, force mains, pumping stations and appurtenant structures in the zone which, in the opinion of its board of directors, are necessary or useful in connecting local sewerage collection systems to the major sewerage works and system of the district, or which are necessary or useful in causing local areas to install sewerage collection systems, as provided in this chapter.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 113.)



18051

(a) The zones authorized by this chapter shall be formed in the same manner as assessment districts are formed pursuant to the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000), Streets and Highways Code).

(b) The resolution of intention to form a zone shall briefly describe the proposed improvement, specify the exterior boundaries of the zone, and specify the maximum amount of zone bonds to be issued to finance the proposed improvement.

(c) Upon the conclusion of the hearing on the resolution of intention and the adoption of the resolution declaring the zone formed, the board of directors of the district may proceed with the issuance of zone bonds, not exceeding the amount specified in the resolution of intention, and with the construction of the proposed improvement. The board may exercise any and all powers of the district in the zone necessary to construct the proposed improvement.

The board shall formulate the proposition to issue zone bonds and shall conduct an election in the zone affected in the same manner as for bonds of the district pursuant to Article 1 (commencing with Section 16801), Chapter 5 of this division. An affirmative vote of two-thirds of the electors voting in the zone is necessary to issue zone bonds.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 113.)



18052

Bonds of a zone formed pursuant to this chapter shall be issued in the amount of the costs of the improvements of the zone, notwithstanding Section 16573, payable in 25 or less serial annual amounts, and shall be in the same form, payable in the same manner, and be of the same effect as bonds of the district issued pursuant to Chapter 6 (commencing with Section 17001) of this division.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 113.)



18054

The board shall annually, at the time of levying taxes for general district purposes, fix a rate of ad valorem tax upon the taxable real property in the zone created therefor, sufficient to pay the zone bond principal and interest as they become due before the proceeds of another such levy shall be available therefor, and such tax shall be levied, collected and money collected therefrom shall be expended to pay zone bonds principal and interest, in the same manner and with the same effect as taxes levied to pay bonds of the district pursuant to Article 8 (commencing with Section 16641), Chapter 4 of this division.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 113.)



18055

The Legislature hereby finds and declares that special facts exist with respect to public utility districts in the Lake Tahoe Basin which require the enactment of this chapter, applicable only to such districts. The special facts are as follows:

(a) There is an urgent need for immediate action in providing an adequate system of sewer treatment and export facilities in order to prevent the pollution of the waters of Lake Tahoe.

(b) There are areas in these districts which are and will continue to be required to install sewerage collection systems which cannot now be connected to the major sewerage works and system of the districts.

(c) All areas of these districts are being required to connect to and use the works and system of the districts where they are available to them, but there is no economical means of providing the necessary intervening facilities which will be inviting to the owners of said areas to provide said facilities.

(d) The procedure provided in this chapter will stimulate and engender said purpose and thus help to bring about an early solution to the Lake Tahoe water pollution problem.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 113.)









DIVISION 9. AVIATION

PART 1. STATE AERONAUTICS ACT

CHAPTER 1. General Provisions and Definitions

21001

This part may be cited as the State Aeronautics Act.

(Amended by Stats. 1961, Ch. 2071.)



21002

The purpose of this part is to further and protect the public interest in aeronautics and aeronautical progress by the following means:

(a) Encouraging the development of private flying and the general use of air transportation.

(b) Fostering and promoting safety in aeronautics.

(c) Effecting uniformity of the laws and regulations relating to aeronautics consistent with federal aeronautics laws and regulations.

(d) Granting to a state agency powers, and imposing upon it duties, so that the state may properly perform its functions relative to aeronautics and effectively exercise its jurisdiction over persons and property, assist in the development of a statewide system of airports, encourage the flow of private capital into aviation facilities, and cooperate with and assist political subdivisions and others engaged in aeronautics in the development and encouragement of aeronautics.

(e) Establishing only those regulations which are essential and clearly within the scope of the authority granted by the Legislature, in order that persons may engage in every phase of aeronautics with the least possible restriction consistent with the safety and the rights of others.

(f) Providing for cooperation with the federal authorities in the development of a national system of civil aviation and for coordination of the aeronautical activities of those authorities and the authorities of this state.

(g) Assuring that persons residing in the vicinity of airports are protected to the greatest possible extent against intrusions by unreasonable levels of aircraft noise.

(h) Fostering and promoting the development of a stable and efficient regional air carrier system to provide access for small and rural communities to the national air transportation system consistent with federal policies favoring deregulation.

(i) Developing, in cooperation with the private sector, airport management, local jurisdictions, federal authorities, and the general public, informational programs to increase the understanding of current air transportation issues including, but not limited to, aviation safety, planning, airport noise, airport development and management, and the role of aviation in the economic development of the state, as an integral part of the state s transportation system.

(j) Sponsoring or cosponsoring, with representatives of the aerospace and aviation industry, aviation educational and informational seminars which meet the needs of pilots and other members of the industry for current information on aviation safety, planning, and airport development and management.

(Amended by Stats. 1984, Ch. 850, Sec. 1.)



21003

Unless the context otherwise requires, the definitions and general provisions set forth in this chapter govern the construction of this part.

(Added by Stats. 1953, Ch. 151.)



21004

The acquisition of any land or interest therein pursuant to this part, the planning, acquisition, establishment, construction, improvement, maintenance, equipment, and operation of airports and air navigation facilities, whether by the state separately or jointly with any political subdivision, and the exercise of any other powers granted to the department by this part are public and governmental functions, exercised for a public purpose, and are matters of public necessity. All land and other property and privileges acquired and used by or on behalf of the state pursuant to this part are acquired and used for public and governmental purposes as a matter of public necessity.

(Amended by Stats. 1969, Ch. 138.)



21005

This part shall not be construed as limiting any power of the state or a political subdivision to regulate airport hazards by zoning.

(Amended by Stats. 1975, Ch. 1052.)



21006

This chapter or any other law shall not be construed as prohibiting, restricting, or permitting the prohibition of the operation or landing in populated areas of helicopters and similar aircraft capable of approximately vertical ascent and descent, subject to such reasonable rules affecting the public safety as the department may promulgate. The department shall adopt rules and regulations, effective January 1, 1989, for the conditions under which helicopters may make temporary use of a landing site.

(Amended by Stats. 1987, Ch. 1215, Sec. 1.)



21006.5

Department means the Department of Transportation.

(Amended by Stats. 1972, Ch. 1253.)



21007

Whenever the term California Aeronautics Commission, Division of Aeronautics, or Department of Aeronautics is used in any other law, it means the Department of Transportation.

(Amended by Stats. 1980, Ch. 725, Sec. 4.)



21008

Director means the Director of Transportation.

Any reference in any law or regulation to the Director of Aeronautics shall be deemed to refer to the Director of Transportation.

(Amended by Stats. 1972, Ch. 1253.)



21008.3

Division means the Division of Aeronautics in the department.

(Added by Stats. 1989, Ch. 1149, Sec. 1.)



21008.5

Commission means the California Transportation Commission.

(Amended by Stats. 1980, Ch. 725, Sec. 5.)



21009

Person means any individual, firm, partnership, corporation, limited liability company, company, association, joint stock association, or body politic; and includes any trustee, receiver, assignee, or other similar representative.

(Amended by Stats. 1994, Ch. 1010, Sec. 220. Effective January 1, 1995.)



21010

Political subdivision means any county, city, city and county, public corporation, district or other political entity or public corporation of this State.

(Added by Stats. 1953, Ch. 151.)



21011

Aeronautics means:

(a) The science and art of flight, including transportation by aircraft.

(b) The operation, construction, repair, or maintenance of aircraft and aircraft power plants and accessories, including the repair, packing, and maintenance of parachutes.

(c) The design, establishment, construction, extension, operation, improvement, repair, or maintenance of airports or other air navigation facilities.

(Added by Stats. 1953, Ch. 151.)



21012

Aircraft means any manned contrivance used or designed for navigation of, or flight in, the air requiring certification and registration as prescribed by federal statute or regulation. Notwithstanding the foregoing provisions of this section, manned lighter-than-air balloons and ultralight vehicles as defined in the regulations of the Federal Aviation Administration (14 C.F.R. Part 103), whether or not certificated by the Federal Aviation Administration, shall not be considered to be aircraft for purposes of this part.

(Amended by Stats. 1984, Ch. 12, Sec. 1. Effective February 22, 1984.)



21013

Airport means any area of land or water which is used, or intended for use, for the landing and take-off of aircraft, and any appurtenant areas which are used, or intended for use, for airport buildings or other airport facilities or rights of way, and all airport buildings and facilities located thereon.

(Added by Stats. 1953, Ch. 151.)



21014

Air navigation facility means any facility, other than facilities owned or operated by the United States, used, or available or designed for use, in aid of air navigation, including any structures, mechanisms, lights, beacons, markers, communicating systems, or other facilities used or useful as an aid, or constituting an advantage or convenience, to the safe taking off, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport.

(Added by Stats. 1953, Ch. 151.)



21015

Operation of aircraft or operate aircraft means the use, navigation, or piloting of aircraft in the air space over this State or upon any airport within this State.

(Added by Stats. 1953, Ch. 151.)



21016

Airman means any individual who engages, as the person in command, or as pilot, mechanic, or member of the crew, in the navigation of aircraft while under way, and any individual who is directly in charge of the inspection, maintenance, overhauling, or repair of aircraft engines, propellers, or appliances, and any individual who serves in the capacity of aircraft dispatcher, or air traffic control-tower operator. Airman does not include any individual employed outside the United States, or any individual employed by a manufacturer of aircraft, aircraft engines, propellers, or appliances to perform duties as inspector or mechanic in connection therewith, or any individual performing inspection or mechanical duties in connection with aircraft owned or operated by him.

(Added by Stats. 1953, Ch. 151.)



21017

Airport hazard means any structure, object of natural growth, or use of land, which obstructs the air space required for flight of aircraft in landing or taking off at an airport or which is otherwise hazardous to the landing or taking off.

(Added by Stats. 1953, Ch. 151.)



21018

Airway means a route in the navigable air space over the land or waters of this State, designated by proper authority as a route suitable for air navigation.

(Added by Stats. 1953, Ch. 151.)



21019

Any person violating any of the provisions of this part, other than Section 21407.1, or any of the rules or orders issued under this part, is punishable by a fine of not more than one thousand dollars ($1,000) or by imprisonment of not more than six months, or both.

(Amended by Stats. 2002, Ch. 758, Sec. 2. Effective January 1, 2003.)



21020

Land includes tide and submerged lands or other lands subject to the public trust for commerce, navigation, or fisheries.

(Added by Stats. 2001, Ch. 534, Sec. 3. Effective January 1, 2002.)






CHAPTER 2. Department of Transportation and State Aeronautics Board

ARTICLE 1. Department of Transportation

21204

The department may adopt, administer, and enforce rules and regulations for the administration of this part.

(Amended by Stats. 1975, Ch. 1052.)



21206

The department shall prepare a statement of all estimated revenues of the Aeronautics Account in the State Transportation Fund and revenues available for local subventions from any other sources for the next succeeding fiscal year, together with a statement of proposed expenditures to be made to local agencies and the University of California during the next succeeding fiscal year, or obligations to be incurred in connection therewith.

The statement shall be included in the printed fiscal year budget submitted to the Legislature. Insofar as the matters to which it pertains, it shall constitute as submitted the budget submitted to the Department of Finance pursuant to Section 13320 of the Government Code, and, as to such matters, shall be administered by the Department of Finance as the fiscal year budget of the Department of Transportation under the provisions of this section and of Article 2 (commencing with Section 13320) of Chapter 3 of Part 3 of Division 3 of Title 2 of the Government Code.

Any changes or modifications in the budget described in this section shall be approved by the Director of Finance.

In the event, during an annual period, the budgetary amount approved and allocated for any purpose exceeds the amount actually necessary therefor, with a resultant available surplus, such surplus may be allocated to any other purpose or supplemental project upon the written approval of the Director of Finance.

In administering the budget, the Director of Finance shall not limit expenditures or incurrence of obligations thereunder to quarterly, semiannual, or other periods of the fiscal year.

(Amended by Stats. 1980, Ch. 725, Sec. 6.)



21207

Whenever a political subdivision owning and operating an airport constructs or implements a noise mitigation project at the airport, including, but not limited to, the installation of noise monitoring equipment at any time after the project has been included within the aeronautics program in the state transportation improvement program and prior to funding of the project, the department shall, when funding for the project becomes available, reimburse the political subdivision for the eligible costs of the project, without interest, not to exceed the amount of the funds made available to the department or the political subdivision s actual eligible costs, whichever is lower. Reimbursement under this section shall be made only if the political subdivision completes the project to the standards approved by the department including, but not limited to, bidding and contracting procedures and the project is approved by the commission. This section does not apply to any project for which state funding is not specifically made available.

(Added by Stats. 1986, Ch. 901, Sec. 1.)






ARTICLE 1.5. State Aeronautics Board

21215

(a) The State Aeronautics Board is hereby abolished, and the California Transportation Commission succeeds to, and is vested with, all the duties, powers, purposes, responsibilities, and jurisdiction vested in the State Aeronautics Board.

(b) Any reference in any law or regulation to the State Aeronautics Board shall be deemed to refer to the California Transportation Commission.

(c) The California Transportation Commission shall have the possession and control of all licenses, permits, leases, agreements, contracts, orders, claims, judgments, records, papers, equipment, supplies, bonds, moneys, funds, appropriations, buildings, land and other property, real or personal, held for the benefit, use, or obligation of the State Aeronautics Board.

(Repealed and added by Stats. 1977, Ch. 1106.)



21216

Any person or entity injured or aggrieved by any procedure or action of the department with respect to aeronautics may appeal to the California Transportation Commission for relief, and the decision of the commission as to such matter shall, after hearing thereon, be conclusive, subject to such review as may be otherwise provided by law. This section shall not apply to any procedure or action for which a hearing pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code is specified in this part as the means for reviewing or finalizing the procedure or action.

(Amended by Stats. 1979, Ch. 511.)






ARTICLE 2. Powers and Duties

21240

This state recognizes the authority of the federal government to regulate the operation of aircraft and to control the use of the airways, and nothing in this act shall be construed to give the department the power to so regulate and control safety factors in the operation of aircraft or to control use of the airways. This section does not affect the state s power to regulate the intrastate rates of common carriers by air, and such power is hereby reserved to the state.

(Amended by Stats. 1969, Ch. 138.)



21241

The department shall encourage, foster, and assist in the development of aeronautics in this state and encourage the establishment of airports and air navigation facilities. It shall cooperate with and assist the federal government, political subdivisions of this state, and others in the development of aeronautics, and shall seek to coordinate their aeronautical activities.

Political subdivisions may cooperate with the department in the development of aeronautics and aeronautics facilities in this state.

(Amended by Stats. 1969, Ch. 138.)



21242

The department may:

(a) Draft and recommend necessary legislation to advance the interest of the state in aeronautics.

(b) Represent the state in aeronautical matters before federal and other agencies.

(c) Participate as plaintiff or defendant or as intervenor on behalf of the state or any political subdivision or citizen in any controversy which involves the interest of the state in aeronautics.

(d) Assist political subdivisions and their law enforcement agencies in becoming acquainted with and enforcing the civil air regulations.

(Amended by Stats. 1969, Ch. 138.)



21243

The department may make and amend general or special rules, regulations, and procedures and establish minimum standards, consistent with and clearly within the scope of federal legislation governing aeronautics and the rules, regulations, and standards issued thereunder. The department may, by regulation, classify airports into several reasonable classes or groups according to their facilities and the types and number of aircraft which they are capable of handling and may make and amend rules, regulations, and procedures and establish minimum standards for each separate class or group.

(Amended by Stats. 1969, Ch. 138.)



21244

For the purpose of protecting and insuring the general public interest and safety and the safety of persons operating, using, or traveling in aircraft and developing aeronautics in this state, and after appropriate public hearings, the department may make and amend temporary general or special rules and procedures and establish temporary minimum standards consistent with this part as it deems necessary to administer this part. The department shall draft these temporary rules, procedures, and standards in the form of proposed aviation law and shall submit them to the next general session of the Legislature. These temporary rules, procedures, and standards shall not remain in effect beyond 90 days after the final adjournment of that session of the Legislature.

(Amended by Stats. 1969, Ch. 138.)



21245

The department shall keep on file with the Secretary of State, and at its principal office, a copy of all its rules for public inspection.

(Amended by Stats. 1969, Ch. 138.)



21246

The department shall provide for the publication and general distribution of all its orders, rules, and procedures having general effect.

(Amended by Stats. 1969, Ch. 138.)



21247

The department may enter into any contracts necessary to the execution of its powers under this part. All contracts made by the department, either as the agent of the state or as the agent of any political subdivision, shall be made pursuant to the laws of the state governing the making of like contracts. Where the planning, acquisition, construction, improvement, maintenance, or operation of any airport or air navigation facility is financed wholly or partially with federal money the department, as agent of the state or of any political subdivision, may let contracts in the manner prescribed by the federal authorities acting under the laws of the United States and any rules made thereunder.

(Amended by Stats. 1969, Ch. 138.)



21248

The department may exercise any of its powers under this part jointly with any political subdivision, state agency, other states or their political subdivisions, or the United States.

(Amended by Stats. 1969, Ch. 138.)



21249

The department may confer or hold joint hearings with any federal agency in connection with any matter arising under this part or relating to the sound development of aeronautics.

(Amended by Stats. 1969, Ch. 138.)



21250

The department may avail itself of the cooperation, services, records, and facilities of the federal agencies in the administration and enforcement of this part. It shall cooperate with and make available to the federal agencies, its services, records, and facilities, insofar as practicable.

(Amended by Stats. 1969, Ch. 138.)



21251

In administering this part the department may use the facilities and services of other state agencies and political subdivisions to the utmost extent possible. These agencies and political subdivisions shall make available to the department their facilities and services.

(Amended by Stats. 1969, Ch. 138.)



21252

(a) The department, its members, the director, officers and employees of the department, and every state and peace officer charged with the enforcement of state and subordinate laws or ordinances, may enforce and assist in the enforcement of this part, the rules and orders issued under this part, and all other laws of this state relating to aeronautics. In the enforcement of such rules, orders, and laws, the director, and such officers and employees as the director may designate, shall have the authority, as public officers, to arrest without a warrant, any person who, in his presence, has violated or as to whom there is probable cause to believe has violated any of such rules, orders, or laws.

In any case in which an arrest authorized by this subdivision is made for an offense declared to be a misdemeanor, and the person arrested does not demand to be taken before a magistrate, the arresting officer may, instead of taking such person before a magistrate, follow the procedure prescribed by Chapter 5C (commencing with Section 853.6) of Title 3 of Part 2 of the Penal Code. The provisions of such chapter shall thereafter apply with reference to any proceeding based upon the issuance of a citation pursuant to this authority.

(b) There shall be no civil liability on the part of and no cause of action shall arise against any person, acting pursuant to subdivision (a) and within the scope of his authority, for false arrest or false imprisonment arising out of any arrest which is lawful or which the arresting officer, at the time of such arrest, had reasonable cause to believe was lawful. No such officer shall be deemed an aggressor or lose his right to self-defense by the use of reasonable force to effect the arrest or to prevent escape or to overcome resistance.

(c) The director, and such officers and employees as the director may designate, may serve all processes and notices throughout the state.

(Amended by Stats. 1975, Ch. 1052.)



21253

In the name of the state, the department may enforce this part and rules and orders issued under this part by injunction or other legal process in the courts of this state.

(Amended by Stats. 1969, Ch. 138.)



21254

The department may report to the appropriate federal agencies and agencies of other states all proceedings instituted charging violations of Section 21407, and Sections 21409 to 21412, inclusive, and all penalties of which it has knowledge imposed upon airmen or the owners or operators of aircraft for violations of the law of this state relating to aeronautics or for violations of the rules or orders of the department.

(Amended by Stats. 1969, Ch. 138.)



21255

The department may receive reports of penalties and other data from agencies of the federal government and other states, and may enter into agreements with these agencies governing the delivery, receipt, exchange, and use of reports and data. The department may make the reports and data of these agencies and of the courts of this state available to any court of this state and to any officer of the state or of any political subdivision authorized to enforce the aeronautics laws by Section 21252.

(Amended by Stats. 1969, Ch. 138.)



21256

The department may accept, receive, receipt for, disburse, and expend federal and other money, public or private, made available to accomplish in whole or in part any of the purposes of this part. All federal money accepted under this part shall be accepted and expended by the department upon the terms and conditions prescribed by the United States. In accepting federal money under this part, the department shall have the same authority to enter into contracts on behalf of the state as is granted to the department under Section 21603. The department shall deposit all money received under this section in the Special Deposit Fund in the State Treasury, to be disbursed or expended in accordance with the terms and conditions upon which it was made available.

(Amended by Stats. 1969, Ch. 138.)



21257

The department may own and operate aircraft for use in the furtherance of its duties, employ airmen and mechanics for proper operation and maintenance of the aircraft, and insure its employees against injury or death arising from aircraft accidents incurred in the performance of their assigned duties, within the limits of appropriations for these purposes.

(Amended by Stats. 1969, Ch. 138.)



21258

The department shall represent the state and local agencies before the Civil Aeronautics Board and other federal agencies in all matters related to the Airline Deregulation Act of 1978 (P.L. 95-504, as amended) and the essential air service program created by that act. The department shall assist and cooperate with federal, state, and local agencies and private entities in the development of a stable and efficient regional air carrier system.

(Added by Stats. 1982, Ch. 638, Sec. 2.)









CHAPTER 3. Regulation of Aeronautics

21401

Sovereignty in the space above the land and waters of this state rests in the state, except where granted to and assumed by the United States pursuant to a constitutional grant from the people of the state.

The operation of aircraft in such space is a privilege subject to the laws of this state.

(Amended by Stats. 1968, Ch. 1452.)



21402

The ownership of the space above the land and waters of this State is vested in the several owners of the surface beneath, subject to the right of flight described in Section 21403. No use shall be made of such airspace which would interfere with such right of flight; provided, that any use of property in conformity with an original zone of approach of an airport shall not be rendered unlawful by reason of a change in such zone of approach.

(Amended by Stats. 1957, Ch. 1651.)



21403

(a) Flight in aircraft over the land and waters of this state is lawful, unless at altitudes below those prescribed by federal authority, or unless conducted so as to be imminently dangerous to persons or property lawfully on the land or water beneath. The landing of an aircraft on the land or waters of another, without his or her consent, is unlawful except in the case of a forced landing or pursuant to Section 21662.1. The owner, lessee, or operator of the aircraft is liable, as provided by law, for damages caused by a forced landing.

(b) The landing, takeoff, or taxiing of an aircraft on a public freeway, highway, road, or street is unlawful except in the following cases:

(1) A forced landing.

(2) A landing during a natural disaster or other public emergency if the landing has received prior approval from the public agency having primary jurisdiction over traffic upon the freeway, highway, road, or street.

(3) When the landing, takeoff, or taxiing has received prior approval from the public agency having primary jurisdiction over traffic upon the freeway, highway, road or street.

The prosecution bears the burden of proving that none of the exceptions apply to the act which is alleged to be unlawful.

(c) The right of flight in aircraft includes the right of safe access to public airports, which includes the right of flight within the zone of approach of any public airport without restriction or hazard. The zone of approach of an airport shall conform to the specifications of Part 77 of the Federal Aviation Regulations of the Federal Aviation Administration, Department of Transportation.

(Amended by Stats. 1987, Ch. 1215, Sec. 3.)



21404

Liability of the owner or pilot of an aircraft carrying passengers for injury or death to the passengers is determined by the rules of law applicable to torts on the land or waters of this state, arising out of similar relationships. Every owner of an aircraft is liable and responsible for death or injury to person or property resulting from a negligent or wrongful act or omission in the operation of the aircraft, in the business of the owner or otherwise, by any person using or operating the same with the permission, express or implied, of the owner.

(Amended by Stats. 1973, Ch. 803.)



21404.1

(a) The liability of an owner, bailee of an owner, or personal representative of a decedent imposed by Section 21404 and not arising through the relationship of principal and agent or master and servant is limited to the amount of fifteen thousand dollars ($15,000) for the death of or injury to one person in any one accident and, subject to the limit as to one person, is limited to the amount of thirty thousand dollars ($30,000) for the death of or injury to more than one person in any one accident and is limited to the amount of five thousand dollars ($5,000) for damage to property of others in any one accident.

(b) An owner, bailee of an owner, or personal representative of a decedent is not liable under this section for damages imposed for the sake of example and by way of punishing the operator of the aircraft. Nothing in this subdivision makes an owner, bailee of an owner, or personal representative immune from liability for damages imposed for the sake of example and by way of punishing him for his own wrongful conduct.

(Added by Stats. 1968, Ch. 1458.)



21405

The liability of the owner of one aircraft to the owner of another aircraft, or to operators or passengers on either aircraft, for damage caused by collision on land or in the air, is determined by the rules of law applicable to torts on land.

(Amended by Stats. 1975, Ch. 1052.)



21407

It is unlawful for any person to operate an aircraft in the air, or on the ground or water in a careless or reckless manner so as to endanger the life or property of another. In any proceeding charging operation of aircraft in violation of this section, the court in determining whether the operation was careless or reckless shall consider the standards for safe operation of aircraft prescribed by federal statutes or regulations governing aeronautics.

(Amended by Stats. 1959, Ch. 1094.)



21407.1

(a) It is unlawful for any person, who is under the influence of an alcoholic beverage or any drug, or the combined influence of an alcoholic beverage and any drug, to operate an aircraft in the air, or on the ground or water, or to engage in parachuting for sport.

(b) No person shall operate an aircraft in the air or on the ground or water who has 0.04 percent or more, by weight, of alcohol in his or her blood.

(Added by renumbering Section 21407.5 by Stats. 1987, Ch. 526, Sec. 1.)



21407.2

(a) (1) (A) Any person who operates an aircraft in the air or on the ground or water is deemed to have given his or her consent to chemical testing of his or her blood or breath for the purpose of determining the alcoholic content of his or her blood, if lawfully arrested for any offense allegedly committed in violation of Section 21407.1 or if the officer requests chemical testing as part of any investigation of a suspected violation of state or local law. If a blood or breath test, or both, are unavailable, then paragraph (2) of subdivision (d) applies.

(B) Any person who operates an aircraft in the air or on the ground or water is deemed to have given his or her consent to chemical testing of his or her blood or urine for the purpose of determining the drug content of his or her blood, if lawfully arrested for any offense allegedly committed in violation of Section 21407.1 or if the officer requests chemical testing as part of an investigation of a suspected violation of state or local law.

(C) The testing shall be administered at the direction of a peace officer having reasonable cause to believe the person was operating an aircraft in violation of Section 21407.1 under either of the following conditions:

(i) The person is lawfully arrested.

(ii) The officer requests the person to submit to chemical testing as part of an investigation of a suspected violation of state or local law.

(D) The person shall be told that his or her failure to submit to, or the failure to complete, the required chemical testing may result in prohibition from operating an aircraft for not more than one year and, if the person is convicted of a violation of Section 21407.1, a fine, imprisonment, prohibition from operating an aircraft for not more than one year, or any combination thereof.

(2) (A) If the person is lawfully arrested for operating an aircraft under the influence of an alcoholic beverage, the person has the choice of whether the test shall be of his or her blood or breath, and the officer shall advise the person that he or she has that choice. If the person arrested either is incapable, or states that he or she is incapable, of completing the chosen test, the person shall submit to the remaining test. If a blood or breath test, or both, are unavailable, then paragraph (2) of subdivision (d) applies.

(B) If the person is lawfully arrested for operating an aircraft under the influence of any drug or the combined influence of an alcoholic beverage and any drug, the person has the choice of whether the test shall be of his or her blood, breath, or urine, and the officer shall advise the person that he or she has that choice.

(C) A person who chooses to submit to a breath test may also be requested to submit to a blood or urine test if the officer has reasonable cause to believe that the person was operating an aircraft under the influence of any drug or the combined influence of an alcoholic beverage and any drug and if the officer has a clear indication that a blood or urine test will reveal evidence of the person being under the influence. The officer shall state in his or her report the facts upon which that belief and that clear indication are based. If the person who is arrested is either incapable or states that he or she is incapable of completing a blood test, that person shall submit to and complete a urine test. If the person arrested either is incapable, or states that he or she is incapable, of completing either chosen test, the person shall submit to and complete the other remaining test.

(3) If the person is lawfully arrested for an offense allegedly committed in violation of Section 21407.1 and, because of the need for medical treatment, the person is first transported to a medical facility where it is not feasible to administer a particular test of, or to obtain a particular sample of, the person s blood, breath, or urine, the person has the choice of those tests which are available at the facility to which that person has been transported. In that event, the officer shall advise the person of those tests which are available at the medical facility and that the person s choice is limited to those tests which are available.

(4) The officer shall also advise the person that he or she does not have the right to have an attorney present before stating whether he or she will submit to a test or tests, before deciding which test or tests to take, or during administration of the test or tests chosen, and that, in the event of refusal to submit to a test or tests, the refusal may be used against him or her in a court of law.

(5) Any person who is unconscious or otherwise in a condition rendering him or her incapable of refusal is deemed not to have withdrawn his or her consent and a test or tests may be administered whether or not the person is told that his or her failure to submit to, or the noncompletion of, the test or tests may result in a fine, imprisonment, and prohibition from operating an aircraft for not more than one year. Any person who is dead is deemed not to have withdrawn his or her consent and a test or tests may be administered at the direction of a peace officer.

(b) Any person who is afflicted with hemophilia is exempt from the blood test required by this section.

(c) Any person who is afflicted with a heart condition and is using an anticoagulant under the direction of a licensed physician and surgeon is exempt from the blood test required by this section.

(d) (1) A person lawfully arrested for any offense allegedly committed while the person was operating an aircraft in violation of Section 21407.1 may request the arresting officer to have a chemical test made of the arrested person s blood or breath for the purpose of determining the alcoholic content of that person s blood, and, if so requested, the arresting officer shall have the test performed.

(2) If a blood or breath test is not available under subparagraph (A) of paragraph (1) of subdivision (a), or under subparagraph (A) of paragraph (2) of subdivision (a), or under paragraph (1) of this subdivision, the person shall submit to the remaining test in order to determine the percent, by weight, of alcohol in the person s blood. If both the blood and breath tests are unavailable, the person shall be deemed to have given his or her consent to chemical testing of his or her urine and shall submit to a urine test.

(Amended by Stats. 1998, Ch. 740, Sec. 2. Effective January 1, 1999.)



21407.6

(a) Any person convicted under Section 21407.1 shall be punished upon a first conviction by imprisonment in the county jail for not less than 30 days nor more than six months or by a fine of not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000) or by both that fine and imprisonment.

Any person convicted under Section 21407.1 shall be punished upon a second or any subsequent conviction by imprisonment in the county jail for not less than five days nor more than one year and by a fine of not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000), without being granted probation by the court and without having the court suspend the execution of the sentence.

(b) Any person convicted under Section 21407.1 and who, when so operating an aircraft, has done any act forbidden by law or neglects any duty imposed by law in the operation of the aircraft, which act or neglect proximately causes bodily injury to any person other than the operator shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in the county jail for not less than 90 days nor more than one year and by fine of not less than two hundred fifty dollars ($250) nor more than ten thousand dollars ($10,000).

(Amended by Stats. 2011, Ch. 15, Sec. 564. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



21408

For any violation of Section 21407 or 21407.1, in addition to the penalties provided by Section 21019 or 21407.6, the court may prohibit the violator from operating an aircraft within the state for a period not exceeding one year. Violation of the prohibition of the court may be treated as a separate offense under this section or as a contempt of court. Upon a plea of guilty or conviction under Section 21407 or 21407.1, the department shall cause a record of the plea or conviction and of the sentence imposed to be maintained. This section does not authorize the court or any other agency or person to take away, impound, hold, or mark any federal certificate, permit, rating, or license. The peace officer requesting that a person submit to a chemical test of the blood, breath, or urine pursuant to Section 21407.2 shall report anyone refusing to submit to the chemical test to the Federal Aviation Administration for appropriate administrative action.

(Amended by Stats. 1987, Ch. 526, Sec. 4.)



21409

It is unlawful for any person to engage in aeronautics as an airman in the State unless he has an appropriate effective airman certificate, permit, rating, or license issued by the United States authorizing him to engage in the particular class of aeronautics in which he is engaged, if the certificate, permit, rating, or license is required by the United States.

(Added by Stats. 1953, Ch. 151.)



21410

Every airman shall keep any certificate, permit, rating, or license required for him by the United States in his personal possession when he is operating within the state. He shall present it for inspection upon the demand of any peace officer, any other officer of the state or of a political subdivision, or member, official, or employee of the department, authorized by Section 21252 to enforce the aeronautics laws, or any official, manager, or person in charge of any airport upon which the airman lands, or upon the reasonable request of any other person.

(Amended by Stats. 1969, Ch. 138.)



21411

It is unlawful for any person to operate, or cause or authorize to be operated, any civil aircraft within this State unless the aircraft has an appropriate effective certificate, permit, or license issued by the United States if required by the United States.

(Added by Stats. 1953, Ch. 151.)



21412

Any certificate, permit, or license required by the United States for an aircraft shall be carried in the aircraft at all times while the aircraft is operating in the state, shall be conspicuously posted in the aircraft where it may be readily seen by passengers or inspectors, and shall be presented for inspection upon the demand of any peace officer, any other officer of the state or of a political subdivision, or member, official, or employee of the department, authorized by Section 21252 to enforce the aeronautics laws, or any official, manager, or person in charge of any airport upon which the aircraft lands, or upon the reasonable request of any person.

(Amended by Stats. 1969, Ch. 138.)



21413

The department shall report to the appropriate federal agency all accidents in aeronautics in this state of which it is informed, and shall, insofar as is practicable, preserve, protect, and prevent the removal of the component parts of any aircraft involved in an accident being investigated by it until the federal agency institutes an investigation.

(Amended by Stats. 1969, Ch. 138.)



21415

No person shall be in, or perform any act in connection with the maintenance or operation of, any aircraft when under the influence of intoxicating liquor.

This section does not apply to a person who is in an aircraft merely as a passenger, but this section shall not be construed to relieve any such person of criminal liability imposed by any other law for being intoxicated while in an aircraft.

(Added by Stats. 1959, Ch. 1639.)



21416

On all commercial aircraft which transport passengers for compensation or hire the door which separates the pilot compartment from the passenger compartment shall be kept locked at all times the aircraft is in a flight over this state during which passengers are being transported except:

(a) During takeoff and landing of the airplane when such door is the means of access to a required passenger emergency exit.

(b) At such times as it may be necessary to provide access to the flight crew or passenger compartments for the crew members in the performance of their duties, or to provide access for other persons authorized admission to the flight crew compartment.

The pilot of the aircraft shall be guilty of a misdemeanor if the door is not so locked.

It shall be unlawful for any person, except a member of the crew, to have in his possession in the passenger compartment at any time the aircraft is in a flight over this state during which passengers are being transported a key or other device for opening such door from the passenger side of the door.

(Added by Stats. 1965, Ch. 341.)



21417

(a) As used in this section, the following terms have the following meanings:

(1) Meteorological instrument means an instrument for measuring and recording the speed of the wind.

(2) Meteorological tower means a structure, including all guy wires and accessory facilities, on which a meteorological instrument is mounted for the purposes of documenting whether a site has wind resources sufficient for the operation of a wind turbine generator.

(3) Prime agricultural land means land that satisfies the requirements of paragraph (1), (2), or (4) of subdivision (c) of Section 51201 of the Government Code.

(b) A meteorological tower below 200 feet in height and above 50 feet in height that is located on prime agricultural land, or within one mile of prime agricultural land, and erected after January 1, 2013, shall be marked as follows:

(1) The full length of the meteorological tower shall be painted in equal, alternating bands of aviation orange and white, beginning with orange at the top of the tower and ending with orange at the bottom of the marked portion of the tower. The bands shall be between 20 and 30 feet in width.

(2) Two or more high visibility spherical marker balls, also called cable balls, that are aviation orange shall be attached to each outside guy wire that is connected to a meteorological tower.

(3) One or more seven-foot high visibility safety sleeves shall be placed at each anchor point and shall extend from the anchor point along each guy wire attached to the anchor point.

(c) A light may be affixed to the highest point on a meteorological tower as an additional option for the marking of the meteorological tower.

(d) (1) A local agency may incorporate any requirements of this section into any applicable land use permit that the agency administers.

(2) This section shall not be construed to authorize a local agency to require a new permit that applies to a meteorological tower.

(3) To the extent that the requirements of this section conflict with local permitting requirements, the requirements of this section shall supersede those permitting requirements.

(e) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2012, Ch. 182, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions.)






CHAPTER 3.7. Wire Strike Education and Prevention

21504

The Legislature finds and declares as follows:

(a) Representatives from the aviation community, electric utility industry, and government agencies voluntarily convened a working group in July 1992 to develop a comprehensive program to improve low-level flight safety throughout California.

(b) The working group found that the prevention of aircraft wire strikes and losses through (1) pilot education and awareness and (2) selective marking of those wires and supporting structures that present a hazard to low-level flight safety are equally important to improving low-level flight safety throughout the state.

(c) The working group developed criteria for marking selected wires and supporting structures based upon visibility and likelihood of aircraft activity, which now must be evaluated in the field.

(d) It is, therefore, the intent of the Legislature in enacting this chapter to implement recommendations of the working group to undertake a pilot education and awareness program and to evaluate the criteria for marking selected wires and supporting structures in the field.

(Added by Stats. 1993, Ch. 1009, Sec. 1. Effective January 1, 1994.)



21505

(a) The Division of Aeronautics, in cooperation with the aviation industry and the electric utility industry and in consultation with the Federal Aviation Administration, shall coordinate and disseminate information provided by the working group to pilots to increase awareness of wire hazards and to communicate techniques for identifying and avoiding wires.

(b) For purposes of coordinating and disseminating the information provided to the division by the working group pursuant to subdivision (a), every electrical corporation and publicly owned electrical utility in this state which serves 250,000 or more customers shall pay a one-time fee in a sufficient amount so that the total of all fees collected does not exceed one hundred thousand dollars ($100,000). The fee shall be in the proportion that each utility s total miles of transmission line greater than 110 kilovolts bears to the total miles of transmission line greater than 110 kilovolts statewide.

(c) All fees collected pursuant to subdivision (b) shall be deposited in the Aeronautics Account in the State Transportation Fund to be continuously appropriated to the Department of Transportation for the purposes set forth in subdivision (a).

(Added by Stats. 1993, Ch. 1009, Sec. 1. Effective January 1, 1994.)



21507

All costs incurred by an electrical corporation pursuant to this chapter shall be deemed reasonable by the commission and shall be fully recoverable through rates.

(Added by Stats. 1993, Ch. 1009, Sec. 1. Effective January 1, 1994.)






CHAPTER 4. Airports and Air Navigation Facilities

ARTICLE 1. Assistance to Political Subdivisions

21601

The department may make available its engineering and other technical services, with or without charge, to any political subdivision or person desiring them in connection with the planning, acquisition, construction, improvement, maintenance, or operation of airports or air navigation facilities, subject to rules promulgated by the department.

(Amended by Stats. 1969, Ch. 138.)



21602

(a) Subject to the terms and within the limits of special appropriations made by the Legislature, the department may render financial assistance by grant or loan, or both, to political subdivisions jointly, in the planning, acquisition, construction, improvement, maintenance, or operation of an airport owned or controlled, or to be owned or controlled, by a political subdivision or subdivisions, if the financial assistance has been shown by public hearing to be appropriate to the proper development or maintenance of a statewide system of airports. Financial assistance may be furnished in connection with federal or other financial aid for the same purpose.

(b) Notwithstanding subdivision (a) of Section 21681, a city or county designated by the Airport Land Use Commission is eligible to compete for funds held in the Aeronautics Account in the State Transportation Fund on behalf of any privately owned, public use airport that is included in an airport land use compatibility plan. However, the city or county shall be eligible to compete for the funds only when zoning on the parcel is tantamount to a taking of all reasonable uses that might otherwise be permitted on the parcel. The eligible airport and aviation purposes are limited to those specified in paragraphs (4), (5), (6), (9), and (14) of subdivision (f) of Section 21681, and, further, any capital improvements or acquisitions shall become the property of the designated city or county. Matching funds pursuant to subdivision (a) of Section 21684 may include the in-kind contribution of real property, with the approval of the department.

(c) Any grant of funds held in the Aeronautics Account in the State Transportation Fund on behalf of any privately owned airports shall contain a covenant that the airport remain open for public use for 20 years. Any grant made to a city or county on behalf of a privately owned airport shall contain a payback provision based upon existing market value at the time the private airport ceases to be open for public use.

(d) Upon request, California Aid to Airports Program (CAAP) projects included within the adopted Aeronautics Program, may be funded in advance of the year programmed, with the concurrence of the department, in order to better utilize funds in the account.

(e) There is, in the Aeronautics Account in the State Transportation Fund, a subaccount, the Local Airport Loan Account, for the management of funds for loans to local entities pursuant to this chapter. All funds for airport loans in the Special Deposit Fund are hereby transferred to the subaccount. With the approval of the Department of Finance, the department shall deposit in the subaccount all money received by the department from repayments of, and interest on, existing and future airport loans, including, but not limited to, the sums of five hundred forty thousand dollars ($540,000) in repayments from the General Fund due in July 1987, and July 1988, and may, upon appropriation, transfer additional funds from the Aeronautics Account in the State Transportation Fund to the subaccount as the department deems appropriate. Interest on money in the subaccount shall be credited to the subaccount as it accrues.

(f) (1) Notwithstanding subdivision (a) of Section 13340 of the Government Code, the money in the subaccount created by subdivision (e) is hereby continuously appropriated to the department without regard to fiscal years for purposes of loans to political subdivisions for airport purposes.

(2) Upon a determination by the department that the balance in the subaccount exceeds projected needs, funds in the subaccount may be transferred by the department to the Aeronautics Account to fund the California Aid to Airports Program with the approval of the California Transportation Commission and the Department of Finance. The transfers shall not reduce the amount of funds in the subaccount below five million dollars ($5,000,000).

(Amended by Stats. 2014, Ch. 27, Sec. 1. Effective June 20, 2014.)



21603

Upon the request of any political subdivision or political subdivisions acting jointly, the department may act as agent in accepting, receiving, receipting for, and disbursing federal money, and other money public or private, made available to finance, in whole or in part, the planning, acquisition, construction, improvement, maintenance, or operation of a public airport or air navigation facility. The department may act as agent in contracting for and supervising the planning, acquisition, construction, improvement, maintenance, or operation. Any political subdivision may designate the department as its agent for these purposes.

The department as principal on behalf of the state, and any political subdivision on its own behalf, may enter into any contracts with each other, the United States, or any person, which may be required in connection with a grant or loan of federal money for public airport or air navigation facility purposes.

All federal money accepted under this section shall be accepted and transferred or expended by the department upon such terms and conditions as are prescribed by the United States. All money received by the department pursuant to this section shall be deposited in the Special Deposit Fund in the State Treasury, to be disbursed or expended in accordance with the terms and conditions upon which it was made available.

(Amended by Stats. 1969, Ch. 138.)



21605

No proprietor of any permitted airport which is open to the public and has received public funds shall close or suspend operation of the airport, or close an existing runway or taxiway except on a temporary basis for inspection, maintenance, construction, or emergency purposes, without notifying the department in writing 60 days prior to the intended closure or suspension of operations. On its own motion or upon the request of an affected or interested person, the department may conduct a public hearing to determine the impact of the intended closure or suspension of operations, both economically and on the entire state air transportation system. The department may take appropriate action to assist the proprietor in keeping the airport operational and open for public use.

(Amended by Stats. 1988, Ch. 707, Sec. 2.)






ARTICLE 2. State Airports and Air Navigation Facilities

21631

From appropriations or other money made available for the purpose, the department, on behalf of and in the name of the state, may plan, establish, construct, enlarge, improve, maintain, equip, operate, regulate, and protect airports and air navigation facilities, either within or without the state, including the construction, installation, equipment, maintenance, and operation at the airports of buildings and other facilities for the servicing of aircraft or for the comfort and accommodation of air travelers.

(Amended by Stats. 1969, Ch. 138.)



21632

(a) The department may also acquire existing airports and air navigation facilities, but it shall not acquire any airport or air navigation facility owned or controlled by a political subdivision of this or any other state without the consent of the political subdivision.

(b) Whenever an airport owned or operated by the United States in this state ceases to be so owned or operated, the department, in consultation with local and regional transportation planning agencies, may evaluate the present and future need for the airport in the state s public-use airport system, including the need for both the transportation of people and goods. The purpose of the evaluation is to determine aviation needs and does not eliminate any requirement of the California Environmental Quality Act, Division 13 (commencing with Section 21000) of the Public Resources Code.

(c) Prior to finalizing the evaluation, the department shall submit a copy of its report to the commission for review and comment. The commission shall complete its review and forward any comments to the department not later than 45 days after receiving the evaluation.

(d) Upon completion of its evaluation, the department may make a recommendation to the Legislature, the commission, the affected local agencies, and the appropriate federal agency for the airport s ownership and type of operation as a public-use airport, if the department determines that the airport would be of significant benefit to the state s airport system. It is the intent of the Legislature that the department, in making its recommendation, give priority for ownership and operation of these public-use airports to a local political subdivision or subdivisions acting jointly.

(e) Notwithstanding Section 21606, if a political subdivision or subdivisions acting jointly notify the department of their intentions to prepare a reuse plan for the airport, and simultaneously apply to the Federal Aviation Administration for a federal grant to develop an airport master plan for the airport, the department shall not make its recommendation pursuant to subdivision (d). If the department s evaluation determines that the airport would be of significant benefit to the state s airport system, and the political subdivision or subdivisions acting jointly fail to convert the federal airport to a civil public-use airport in accordance with the department s evaluation within five years of notification to the department, or fail to evidence substantial progress toward that purpose as determined by the department, then the department may take action in accordance with subdivision (f).

(f) If the department determines the airport is of present or future benefit to the state s public-use airport system, and no political subdivision applies to the appropriate federal agency to acquire or operate the airport, or has notified the department of its intention to prepare a reuse plan for the airport and thereafter fails to act upon its application pursuant to subdivision (e), the department may, subject to subdivision (g), assist in the formation of a public entity to own and operate the airport which shall be representative of political subdivisions in the area which surrounds and is served by the airport, as determined by the department. If established, the owning and operating entity may, subject to subdivision (g), prepare and submit an application to the appropriate federal agency to acquire or operate, or acquire and operate, the airport as a public airport.

(g) Notwithstanding subdivision (f), if any political subdivision has previously applied to the appropriate federal agency to acquire and operate the airport as a public airport, has completed all required environmental and fiscal evaluations, and subsequently withdrew its application prior to December 31, 1988, the department shall not file any application to acquire or operate the airport or assist in the formation of a public entity to own and operate the airport.

(Amended by Stats. 2000, Ch. 860, Sec. 4. Effective January 1, 2001.)



21633

For the purposes of this article, the department, by purchase, gift, devise, lease, condemnation, or otherwise, may acquire real or personal property, or any interest therein, including any property described in Section 21652.

(Amended by Stats. 1975, Ch. 1239.)



21636

The department may dispose of any property, airport, air navigation facility, or portion or interest, acquired pursuant to this article, by sale, lease, or otherwise. The disposal shall be in accordance with the laws of this state governing the disposition of other state property, except that in the case of disposals to any political subdivision or government or the United States for aeronautical purposes, the disposal may be effected in the manner and upon the terms the department deems in the best interests of the state.

(Amended by Stats. 1969, Ch. 138.)



21637

In operating an airport or air navigation facility owned or controlled by the state, the department may enter into contracts, leases, and other arrangements for a term not exceeding 20 years with any person, granting the privilege of using or improving the airport or air navigation facility or space therein for commercial purposes, conferring the privilege of supplying goods, commodities, things, services, or facilities at the airport or air navigation facility, or making available services to be furnished by the department or its agents at the airport or air navigation facility. In each case the department may establish the terms and conditions and fix the charges, rentals, or fees for the privileges or services, which shall be reasonable and uniform for the same class of privilege or service and shall be established with regard to the property and improvement used and the expenses of operation to the state. In no case shall the public be deprived of its rightful, equal, and uniform use of the airport, air navigation facility, or portion of either. The department shall grant no exclusive privilege for the sale or delivery of gasoline or other petroleum products.

(Amended by Stats. 1969, Ch. 138.)



21638

The department shall call for bids for the operation of any state-owned airport and shall lease the airport for a term not to exceed five years to the highest qualified bidder or bidders. No person shall be granted any authority to operate the airport other than as a public airport or to enter into any contracts, leases, or other arrangements in connection with the operation of the airport which the department might not have undertaken under Section 21637. The state may operate an airport only if no acceptable bid is received.

(Amended by Stats. 1969, Ch. 138.)



21639

The department shall grant no exclusive right for the use of any airport or air navigation facility under its jurisdiction. This section shall not be construed to prevent the making of contracts, leases, and other arrangements pursuant to this article.

(Amended by Stats. 1969, Ch. 138.)



21640

To enforce the payment of any charges for repairs, improvements, storage, or care of any personal property by the department or its agents in connection with the operation of an airport or air navigation facility owned or operated by the state, the state has a lien on the property, which is enforceable by the department as provided by law.

(Amended by Stats. 1969, Ch. 138.)



21646

It shall be a misdemeanor for any person to release or fly or cause to be released or flown, within five miles of any airport, any moored balloon, kite, unmanned rocket, or unmanned free balloon which might be ingested by an aircraft engine or might cause a pilot s view of the airport and zone approach to be obstructed, or which could be used to suspend an object capable of endangering airborne aircraft or impairing a pilot s vision.

(Added by Stats. 1970, Ch. 1350.)






ARTICLE 2.5. Non-Public-Use Airports

21650

Airport for the purposes of this article means an airport not open to the general public.

(Amended by Stats. 1992, Ch. 1243, Sec. 17. Effective September 30, 1992.)



21650.1

An airport shall be marked as required by rule of the department with letters or symbol selected by the department to designate that the airport is not open to the general public. In selecting the letters or symbol, the department shall be guided by letters or symbols currently in use by the Federal Aviation Administration for similar or comparable purposes.

(Amended by Stats. 1992, Ch. 1243, Sec. 18. Effective September 30, 1992.)



21650.2

Nothing shall prevent an airport from applying for and receiving a permit pursuant to Article 3 (commencing with Section 21661) of this chapter.

(Amended by Stats. 1992, Ch. 1243, Sec. 19. Effective September 30, 1992.)






ARTICLE 2.6. Hazard Elimination; Flight Disturbance

21652

(a) Any person authorized to exercise the power of eminent domain for airport purposes may acquire by purchase, gift, devise, lease, condemnation, or otherwise:

(1) Any property necessary to permit the safe and efficient operation of the airport, or to permit the removal, elimination, obstruction-marking, or obstruction-lighting of airport hazards, or to prevent the establishment of airport hazards.

(2) Airspace or an easement in such airspace above the surface of property where necessary to permit imposition upon such property of excessive noise, vibration, discomfort, inconvenience, interference with use and enjoyment, and any consequent reduction in market value, due to the operation of aircraft to and from the airport.

(3) Remainder property underlying property taken pursuant to paragraph (2), where permitted by Section 1240.410 of the Code of Civil Procedure.

(b) As used in this section, property includes real and personal property and any right or interest therein, whether within, beyond, adjacent to, or in the vicinity of, the boundaries of an airport or airport site, and, by way of illustration and not by way of limitation, includes air rights, airspace, air easements, and easements in airport hazards.

(Added by Stats. 1975, Ch. 1240.)



21653

Any person authorized to exercise the power of eminent domain for airport purposes may provide, by purchase, gift, devise, lease, condemnation, or otherwise, for the removal or relocation of any airport hazard or the removal or relocation of all facilities, structures, and equipment that may interfere with the location, expansion, development, or improvement of the airport and other air navigation facilities or with the safe approach thereto and takeoff therefrom by aircraft. Any person acting under authority of this section shall pay the cost of such removal or relocation.

(Added by Stats. 1975, Ch. 1240.)






ARTICLE 2.7. Regulation of Obstructions

21655

Notwithstanding any other provision of law, if the proposed site of any state building or other enclosure is within two miles, measured by air line, of that point on an airport runway, or runway proposed by an airport master plan, which is nearest the site, the state agency or office which proposes to construct the building or other enclosure shall, before acquiring title to property for the new state building or other enclosure site or for an addition to a present site, notify the Department of Transportation, in writing, of the proposed acquisition. The department shall investigate the proposed site and, within 30 working days after receipt of the notice, shall submit to the state agency or office which proposes to construct the building or other enclosure a written report of the investigation and its recommendations concerning acquisition of the site.

If the report of the department does not favor acquisition of the site, no state funds shall be expended for the acquisition of the new state building or other enclosure site, or the expansion of the present site, or for the construction of the state building or other enclosure, provided that the provisions of this section shall not affect title to real property once it is acquired.

(Amended by Stats. 1992, Ch. 1243, Sec. 20. Effective September 30, 1992.)



21656

No person shall erect or add to the height of any structure within the boundaries of this state which will result in a structure that extends more than 500 feet above the ground on which such structure rests until a permit therefor has been issued for such purpose by the department. This section is not applicable to the construction of any structure if the Federal Communications Commission is required to approve the height of the structure or if the height of the structure is required to be approved under the Federal Aviation Act of 1958 (Public Law 85-726; 72 Stat. 731).

(Added by Stats. 1969, Ch. 398.)



21657

The department may refuse issuance of a permit under Section 21656 if it determines that the erection of or addition to a structure would obstruct the airspace overlying the state so as to create an unsafe condition for the flight of aircraft.

Any person denied a permit shall, upon request, be granted a hearing by the department to determine whether a permit shall be issued. The hearing shall be held pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1979, Ch. 511.)



21658

No public utility shall construct any pole, pole line, distribution or transmission tower, or tower line, or substation structure in the vicinity of the exterior boundary of an aircraft landing area of any airport open to public use, in a location with respect to the airport and at a height so as to constitute an obstruction to air navigation, as an obstruction is defined in accordance with Part 77 of the Federal Aviation Regulations, Federal Aviation Administration, or any corresponding rules or regulations of the Federal Aviation Administration, unless the Federal Aviation Administration has determined that the pole, line, tower, or structure does not constitute a hazard to air navigation. This section shall not apply to existing poles, lines, towers, or structures or to the repair, replacement, or reconstruction thereof if the original height is not materially exceeded and this section shall not apply unless just compensation shall have first been paid to the public utility by the owner of any airport for any property or property rights which would be taken or damaged hereby.

(Amended by Stats. 1982, Ch. 681, Sec. 37.)



21659

(a) No person shall construct or alter any structure or permit any natural growth to grow at a height which exceeds the obstruction standards set forth in the regulations of the Federal Aviation Administration relating to objects affecting navigable airspace contained in Title 14 of the Code of Federal Regulations, Part 77, Subpart C, unless a permit allowing the construction, alteration, or growth is issued by the department.

(b) The permit is not required if the Federal Aviation Administration has determined that the construction, alteration, or growth does not constitute a hazard to air navigation or would not create an unsafe condition for air navigation. Subdivision (a) does not apply to a pole, pole line, distribution or transmission tower, or tower line or substation of a public utility.

(c) Section 21658 is applicable to subdivision (b).

(Amended by Stats. 1986, Ch. 380, Sec. 1.)



21660

The department may refuse issuance of a permit under Section 21659 if it determines that the construction or alteration of the structure or growth of the natural growth would constitute a hazard to air navigation or create an unsafe condition for air navigation.

Any person denied a permit shall, upon request, be granted a hearing by the department to determine whether a permit shall be issued. The hearing shall be held pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1986, Ch. 380, Sec. 2.)






ARTICLE 3. Regulation of Airports

21661

This article does not apply to any temporary seaplane landing site, ultralight vehicle flightpark, or to airports owned or operated by the United States. To the extent necessary, the department may exempt any other class of airports, pursuant to a reasonable classification or grouping, from any rule or requirement thereof, adopted pursuant to this article, if it finds that its application would be an undue burden on the class and is not required in the interest of public safety.

This section shall become operative on January 1, 1989.

(Repealed (in Sec. 4) and added by Stats. 1987, Ch. 1215, Sec. 5. Section operative January 1, 1989, by its own provisions.)



21661.5

(a) No political subdivision, any of its officers or employees, or any person may submit any application for the construction of a new airport to any local, regional, state, or federal agency unless the plan for construction is first approved by the board of supervisors of the county, or the city council of the city, in which the airport is to be located and unless the plan is submitted to the appropriate commission exercising powers pursuant to Article 3.5 (commencing with Section 21670) of Chapter 4 of Part 1 of Division 9, and acted upon by that commission in accordance with the provisions of that article.

(b) A county board of supervisors or a city council may, pursuant to Section 65100 of the Government Code, delegate its responsibility under this section for the approval of a plan for construction of new helicopter landing and takeoff areas, to the county or city planning agency.

(Amended by Stats. 2005, Ch. 22, Sec. 172. Effective January 1, 2006.)



21661.6

(a) Prior to the acquisition of land or any interest therein, including tide and submerged lands or other lands subject to the public trust for commerce, navigation, or fisheries, by any political subdivision for the purpose of expanding or enlarging any existing publicly owned airport, the acquiring entity shall submit a plan of that expansion or enlargement to the board of supervisors of the county, or the city council of the city, in which the property proposed to be acquired is located.

(b) The plan shall show in detail the airport-related uses and other uses proposed for the property to be acquired.

(c) The board of supervisors or the city council, as the case may be, shall, upon notice, conduct a public hearing on the plan, and shall thereafter approve or disapprove the plan.

(d) Upon approval of the plan, the proposed acquisition of property may begin.

(e) The use of property so acquired shall thereafter conform to the approved plan, and any variance from that plan, or changes proposed therein, shall first be approved by the appropriate board of supervisors or city council after a public hearing on the subject of the variance or plan change.

(f) The requirements of this section are in addition to any other requirements of law relating to construction or expansion of airports.

(Amended by Stats. 2001, Ch. 534, Sec. 4. Effective January 1, 2002.)



21662

The department shall have the authority to issue airport site approval permits, amended airport site approval permits, airport permits, and amended airport permits. No charge shall be made for the issuance of any permit.

(Amended by Stats. 1972, Ch. 1309.)



21662.1

(a) At or as near as practical to the site of a medical emergency and at a medical facility, an officer authorized by a public safety agency may designate an area for the landing and taking off of an emergency service helicopter, in accordance with regulations established not later than January 1, 1989, pursuant to Section 21243.

(b) Public safety agency means any city, county, state agency, or special purpose district authorized to arrange for emergency medical services.

(Added by Stats. 1987, Ch. 1215, Sec. 6.)



21662.4

(a) Emergency aircraft flights for medical purposes by law enforcement, firefighting, military, or other persons who provide emergency flights for medical purposes are exempt from local ordinances adopted by a city, county, or city and county, whether general law or chartered, that restrict flight departures and arrivals to particular hours of the day or night, that restrict the departure or arrival of aircraft based upon the aircraft s noise level, or that restrict the operation of certain types of aircraft.

(b) As used in this section, emergency aircraft flights for medical purposes are those flights in which undue delay would threaten a patient s life. Emergency aircraft flights for medical purposes include, but are not limited to, flights for the transportation of any of the following:

(1) Patients accompanied by licensed or certificated medical attendants such as paramedics, nurses, physicians, and respiratory therapists.

(2) Surgical transplant teams for the purpose of procuring human organs for reimplantation in recipients.

(3) Organ procurement agency coordinators responding to a potential donor.

(4) Temporarily viable human organs such as a heart, liver, lungs, kidneys, and pancreas, and human tissue, blood, or blood components.

(5) Human tissue and blood samples for clinical testing to determine compatibility between a donor and a recipient.

(6) Mechanical adjuncts or biological replacements for human organs.

(7) Medical equipment and supplies.

(8) Aircraft or equipment used during a medical emergency, or emergency personnel and first responders involved in treating the medical emergency, for the purpose of returning to its base of operation.

Emergency aircraft flights for medical purposes do not include the transportation of medical personnel to attend seminars, conferences, or speaking appearances in which undue delay would not jeopardize any patient s medical condition.

(c) (1) Written information concerning the emergency shall be submitted to the airport proprietor for all emergency aircraft flights within 72 hours prior or subsequent to the departure or arrival of the aircraft. For all emergency aircraft flights for medical purposes, the information shall include the patient s name and address, the names of medical attendants or personnel and the discipline in which they are licensed or hold a certificate to practice, a signed statement by the attending physician specifying that a medical emergency was involved, the requesting medical facility or agency, the intended destination, the type and registration number of the aircraft, and the names of all flight crew members, provided that the disclosure is authorized by and made in a manner consistent with the standards with respect to the privacy of individually identifiable health information of Title II (commencing with Section 200) of the federal Health Insurance Portability and Accountability Act of 1996 (Public Law 104-191), the regulations issued by the United States Department of Health and Human Services pursuant to that act (45 C.F.R. Pts. 160 and 164), and the Confidentiality of Medical Information Act (Part 2.6 (commencing with Section 56) of Division 1 of the Civil Code).

(2) This subdivision does not apply to emergency aircraft flights for medical purposes by law enforcement, firefighting, or military personnel.

(d) Any airport that incurs additional expenses in order to accommodate the arrival or departure of emergency aircraft flights for medical purposes may charge the patient on whose behalf the flight is made, or any organization or entity which has volunteered to reimburse the airport, for those expenses.

(e) For emergency aircraft flights for medical purposes, when two airports are located in the same geographical area, and one of the airports is a closed or restricted airport, the Legislature encourages the use of the open or unrestricted airport when feasible, rather than using the closed or restricted airport.

(f) When leasing aircraft for flights for emergency medical purposes, the Legislature encourages the use, when feasible, of aircraft which comply with local noise ordinances.

(Amended by Stats. 2010, Ch. 54, Sec. 1. Effective January 1, 2011.)



21662.5

Notwithstanding Section 21006 or Section 21661 or any other provision of law to the contrary, no helicopter may land or depart in any area within 1,000 feet, measured by air line, of the boundary of any public or private school maintaining kindergarten classes or any classes in grades 1 through 12, without approval of the department or by a public safety agency designated by the department, unless the landing or departure takes place at a permitted permanent heliport, or is a designated emergency medical service landing site.

Before approval of the landing or departure of a helicopter pursuant to this section, all schools within the specified area shall be notified by the department or public safety agency of the application and shall have 15 days after the notice in which to demand a public hearing. The public hearing shall be held at a location in the immediate vicinity of the landing or departure site. The department or public safety agency shall not grant approval pursuant to this section unless it has first found that helicopter operations at the proposed site can be conducted in a safe manner, and in accordance with criteria established by the department.

This section shall not prevent the governing body of any city or county from enacting ordinances or regulations imposing restrictions equal to or greater than those imposed by this section.

(Amended by Stats. 1992, Ch. 1243, Sec. 21. Effective September 30, 1992.)



21663

It is unlawful for any political subdivision, any of its officers or employees, or any person to operate an airport unless an appropriate airport permit required by rule of the department has been issued by the department and has not subsequently been revoked.

(Amended by Stats. 1969, Ch. 712.)



21664

Any political subdivision or person planning to construct, establish, or expand an airport shall apply for the appropriate permit from the department prior to the construction, establishment or expansion. The application shall set forth the location of all highways, railways, wires, cables, poles, fences, schools, residential areas and places of public gathering, and any other information as may be required by the rules and regulations of the department. Whenever an airport owned or operated by the United States ceases to be so owned or operated, any political subdivision or person desiring or planning to own or operate the airport shall apply to the department in compliance with the provisions of this article. If the airport holds a permit issued by the department, the application shall be confined to consideration of the matters enumerated in subdivision (e) of Section 21666.

(Amended by Stats. 1992, Ch. 1243, Sec. 22. Effective September 30, 1992.)



21664.5

(a) An amended airport permit shall be required for every expansion of an existing airport. An applicant for an amended airport permit shall comply with each requirement of this article pertaining to permits for new airports. The department may by regulation provide for exemptions from the operation of this section pursuant to Section 21661, except that no exemption shall be made limiting the applicability of subdivision (e) of Section 21666, pertaining to environmental considerations, including the requirement for public hearings in connection therewith.

(b) As used in this section, airport expansion includes any of the following:

(1) The acquisition of runway protection zones, as defined in Federal Aviation Administration Advisory Circular 150/1500-13, or of any interest in land for the purpose of any other expansion as set forth in this section.

(2) The construction of a new runway.

(3) The extension or realignment of an existing runway.

(4) Any other expansion of the airport s physical facilities for the purpose of accomplishing or which are related to the purpose of paragraph (1), (2), or (3).

(c) This section does not apply to any expansion of an existing airport if the expansion commenced on or prior to the effective date of this section and the expansion met the approval, on or prior to that effective date, of each governmental agency that required the approval by law.

(Amended by Stats. 1998, Ch. 877, Sec. 1. Effective January 1, 1999.)



21666

The department shall issue a permit if it is satisfied that all of the following requirements have been met:

(a) The site meets or exceeds the minimum airport standards specified by the department in its rules and regulations, provided, however, that the department may modify its minimum airport standards when issuing a permit if it is satisfied that the airport will conform to minimum standards of safety.

(b) Safe air traffic patterns have been established for the proposed airport and for all existing airports and approved airport sites in its vicinity.

(c) The zone of approach of the airport has been engineered in conformity with the provisions of Section 21403, the documents relating thereto are available for public inspection.

(d) The department when issuing a permit may impose reasonable conditions which it deems necessary to effectuate the purposes of this article.

(e) The advantages to the public in selection of the site of a proposed new airport outweigh the disadvantages to the environment or, in the case of an amended permit, the advantages to the public of the proposed airport expansion outweigh the disadvantages to the environment. Environmental considerations include but are not limited to noise, air pollution, and the burden upon the surrounding area caused by the airport or airport expansion, including but not limited to, surface traffic and expense. The standards by which noise considerations are weighed shall be the level of noise acceptable to a reasonable person residing in the vicinity of the airport. The regulations adopted by the department pursuant to Section 21669 may be considered in determining such level of noise.

Each permit issued by the department shall set forth any conditions imposed thereon, and any modification of the general minimum airport standards prescribed by the department relative to such airport or airport site.

The department may refuse to issue a permit under this article if it determines that the requirements of this section have not been met. Any person denied a permit shall, upon request, be granted a hearing by the department to determine whether the permit should be issued.

(Amended by Stats. 1975, Ch. 1052.)



21668

The department may revoke any airport permit if it determines that any of the following conditions are present:

(a) There has been an abandonment of a site or an airport.

(b) There has been a failure within the time prescribed to develop the site as an airport or to comply with the conditions of the approval as set forth in the permit.

(c) The airport or site no longer conforms to the minimum airport standards prescribed by the department, or no longer complies with the conditions imposed in the airport permit or site approval.

(d) The owner or operator of a permitted airport has failed to comply with any rule or regulation of the department.

(e) The site may no longer be safely used by the general public because of a change in physical or legal conditions either on or off the airport site.

The department shall not revoke a permit under this section without prior notice or opportunity for hearing, unless the department determines in writing that public safety considerations require a summary revocation. In this event, any person aggrieved by the action of the department shall, upon request, be granted a hearing by the department to determine whether the revocation shall remain in effect.

(Amended by Stats. 1975, Ch. 1052.)



21668.2

In lieu of revoking an airport permit pursuant to Section 21668, the department may suspend any airport permit, or may require suspension of operations of a portion of an airport, and such suspension shall remain in effect until the department determines that the conditions requiring the suspension no longer exist.

The department shall not order a suspension under this section without prior notice or opportunity for hearing, unless the department determines in writing that public safety considerations require a summary suspension. In this event, any person aggrieved by the action of the department shall, upon request, be granted a hearing by the department to determine whether the suspension shall remain in effect.

(Added by Stats. 1975, Ch. 1052.)



21669

The department shall adopt noise standards governing the operation of aircraft and aircraft engines for airports operating under a valid permit issued by the department to an extent not prohibited by federal law. The standards shall be based upon the level of noise acceptable to a reasonable person residing in the vicinity of the airport.

(Added by Stats. 1969, Ch. 1585.)



21669.1

(a) Land use conversion involving existing residential communities shall generally be considered the least desirable action for achieving compliance with noise standards regulations adopted by the Department of Transportation pursuant to Section 21669.

(b) Nothing in this section creates a private right of action in any civil litigation.

(c) This section is declaratory of existing regulations of the department.

(Added by Stats. 1985, Ch. 1180, Sec. 2.)



21669.2

In its deliberations, the department shall be governed by the following guidelines:

(a) Statewide uniformity in standards of acceptable airport noise need not be required, and the maximum amount of local control and enforcement shall be permitted.

(b) Due consideration shall be given to the economic and technological feasibility of complying with the standards promulgated by the department.

(Amended by Stats. 1982, Ch. 681, Sec. 39.)



21669.3

Any regulations designed to establish a noise monitoring program at an airport entering service after November 30, 1971, shall go into effect on the date the airport enters service.

(Amended by Stats. 1980, Ch. 725, Sec. 8.)



21669.4

(a) The violation of the noise standards by any aircraft shall be deemed a misdemeanor and the operator thereof shall be punished by a fine of one thousand dollars ($1,000) for each infraction.

(b) It shall be the function of the county wherein an airport is situated to enforce the noise regulations established by the department. To this end, the operator of an airport shall furnish to the enforcement authority designated by the county the information required by the department s regulations to permit the efficient enforcement thereof. The operator of each airport shall reimburse the county for its costs of implementing the airport noise regulations contained in Article 8 (commencing with Section 5050) of subchapter 6 of Title 4 of the California Administrative Code, which shall, for purposes of subdivision (c), credit the operator for any amounts received from penalties assessed for violations at such airport. Upon request of the operator, the department shall review and shall determine the reasonableness of such costs, and such costs may be considered in fixing any airport user fees.

(c) Penalties assessed for the violation of the noise regulations shall be used first to reimburse the General Fund for the amount of any money appropriated to carry out the purposes for which the noise regulations are established, and second be used in the enforcement of the noise regulations at participating airports.

(Amended by Stats. 1971, Ch. 1207.)



21669.5

(a) For purposes of this section, the following terms have the following meanings:

(1) (A) Avigation easement means a less-than-fee-title transfer of real property rights from the property owner that may convey to an owner or operator of an airport any or all of the following rights:

(i) A right-of-way for the free and unobstructed passage of aircraft through the airspace over the property at any altitude above a specified surface.

(ii) A right to subject the property to noise, vibration, fumes, dust, and fuel particle emissions associated with normal airport activity.

(iii) A right to prohibit the erection or growth of any structure, tree, or other object that would enter the acquired airspace.

(iv) A right-of-entry onto the property, with proper advance notice, for the purpose of removing, marking, or lighting any structure or other object that enters the acquired airspace.

(v) A right to prohibit electrical interference, glare, misleading lights, visual impairments, and other hazards to aircraft flight from being created on the property.

(B) Avigation easement includes an easement obtained pursuant to paragraph (2) of subdivision (a) of Section 21652.

(2) CNEL means community noise equivalent level established pursuant to Chapter 6 (commencing with Section 5000) of Division 2.5 of Title 21 of the California Code of Regulations.

(3) Noise-sensitive land use means residential uses, including detached single-family dwellings, multifamily dwellings, highrise apartments or condominiums, mobilehomes, public and private educational facilities, hospitals, convalescent homes, churches, synagogues, temples, and other places of worship.

(4) Noise-sensitive project means a project involving new construction or reconstruction for a planned noise-sensitive land use within an airport s 65 decibels CNEL or higher noise contour.

(b) If a political subdivision conditions approval of a noise-sensitive project upon the grant of an avigation easement to the owner or operator of an airport, the avigation easement shall be required to be granted to the owner or operator of the airport prior to the issuance of the building permit that allows construction or reconstruction of the noise-sensitive project. The owner or operator of an airport that is granted an avigation easement as a condition for approval of a noise-sensitive project pursuant to this subdivision shall be entitled to immediately record it upon receipt.

(c) An avigation easement granted to the owner or operator of an airport as a condition for approval of a noise-sensitive project shall include a termination clause that operates to terminate the avigation easement if the noise-sensitive project is not built and the permit or any permit extension authorizing construction or reconstruction of the noise-sensitive project has expired or has been revoked.

(d) Within 30 days after expiration or revocation of a permit or permit extension that authorized construction or reconstruction of a noise-sensitive project and was conditioned upon the property owner granting an avigation easement to the owner or operator of an airport, the political subdivision that had issued the permit shall notify the owner or operator of the airport of the expiration or revocation of the permit. Within 90 days after receipt of the notice from the political subdivision, the owner or operator of the airport shall record a notice of termination with the county recorder in which the property is located. Proof of filing of the notice of termination shall be provided to the political subdivision by the owner or operator of the airport within 30 days of recordation.

(e) Notwithstanding Sections 6103 and 27383 of the Government Code, the owner or operator of an airport shall pay all applicable recording fees prescribed by law for the filing of a notice of termination pursuant to this section.

(Amended by Stats. 2011, Ch. 382, Sec. 11.5. Effective January 1, 2012.)



21669.6

Hearings under this article required by the provisions of Sections 21666, 21668, 21668.2, and 21669, or regulations adopted pursuant to those provisions, shall be conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2010, Ch. 491, Sec. 3. Effective January 1, 2011.)






ARTICLE 3.5. Airport Land Use Commission

21670

(a) The Legislature hereby finds and declares that:

(1) It is in the public interest to provide for the orderly development of each public use airport in this state and the area surrounding these airports so as to promote the overall goals and objectives of the California airport noise standards adopted pursuant to Section 21669 and to prevent the creation of new noise and safety problems.

(2) It is the purpose of this article to protect public health, safety, and welfare by ensuring the orderly expansion of airports and the adoption of land use measures that minimize the public s exposure to excessive noise and safety hazards within areas around public airports to the extent that these areas are not already devoted to incompatible uses.

(b) In order to achieve the purposes of this article, every county in which there is located an airport which is served by a scheduled airline shall establish an airport land use commission. Every county, in which there is located an airport which is not served by a scheduled airline, but is operated for the benefit of the general public, shall establish an airport land use commission, except that the board of supervisors of the county may, after consultation with the appropriate airport operators and affected local entities and after a public hearing, adopt a resolution finding that there are no noise, public safety, or land use issues affecting any airport in the county which require the creation of a commission and declaring the county exempt from that requirement. The board shall, in this event, transmit a copy of the resolution to the Director of Transportation. For purposes of this section, commission means an airport land use commission. Each commission shall consist of seven members to be selected as follows:

(1) Two representing the cities in the county, appointed by a city selection committee comprised of the mayors of all the cities within that county, except that if there are any cities contiguous or adjacent to the qualifying airport, at least one representative shall be appointed therefrom. If there are no cities within a county, the number of representatives provided for by paragraphs (2) and (3) shall each be increased by one.

(2) Two representing the county, appointed by the board of supervisors.

(3) Two having expertise in aviation, appointed by a selection committee comprised of the managers of all of the public airports within that county.

(4) One representing the general public, appointed by the other six members of the commission.

(c) Public officers, whether elected or appointed, may be appointed and serve as members of the commission during their terms of public office.

(d) Each member shall promptly appoint a single proxy to represent him or her in commission affairs and to vote on all matters when the member is not in attendance. The proxy shall be designated in a signed written instrument which shall be kept on file at the commission offices, and the proxy shall serve at the pleasure of the appointing member. A vacancy in the office of proxy shall be filled promptly by appointment of a new proxy.

(e) A person having an expertise in aviation means a person who, by way of education, training, business, experience, vocation, or avocation has acquired and possesses particular knowledge of, and familiarity with, the function, operation, and role of airports, or is an elected official of a local agency which owns or operates an airport.

(f) It is the intent of the Legislature to clarify that, for the purposes of this article, that special districts, school districts, and community college districts are included among the local agencies that are subject to airport land use laws and other requirements of this article.

(Amended by Stats. 2003, Ch. 351, Sec. 1. Effective January 1, 2004.)



21670.1

(a) Notwithstanding any other provision of this article, if the board of supervisors and the city selection committee of mayors in the county each makes a determination by a majority vote that proper land use planning can be accomplished through the actions of an appropriately designated body, then the body so designated shall assume the planning responsibilities of an airport land use commission as provided for in this article, and a commission need not be formed in that county.

(b) A body designated pursuant to subdivision (a) that does not include among its membership at least two members having expertise in aviation, as defined in subdivision (e) of Section 21670, shall, when acting in the capacity of an airport land use commission, be augmented so that body, as augmented, will have at least two members having that expertise. The commission shall be constituted pursuant to this section on and after March 1, 1988.

(c) (1) Notwithstanding subdivisions (a) and (b), and subdivision (b) of Section 21670, if the board of supervisors of a county and each affected city in that county each makes a determination that proper land use planning pursuant to this article can be accomplished pursuant to this subdivision, then a commission need not be formed in that county.

(2) If the board of supervisors of a county and each affected city makes a determination that proper land use planning may be accomplished and a commission is not formed pursuant to paragraph (1), that county and the appropriate affected cities having jurisdiction over an airport, subject to the review and approval by the Division of Aeronautics of the department, shall do all of the following:

(A) Adopt processes for the preparation, adoption, and amendment of the airport land use compatibility plan for each airport that is served by a scheduled airline or operated for the benefit of the general public.

(B) Adopt processes for the notification of the general public, landowners, interested groups, and other public agencies regarding the preparation, adoption, and amendment of the airport land use compatibility plans.

(C) Adopt processes for the mediation of disputes arising from the preparation, adoption, and amendment of the airport land use compatibility plans.

(D) Adopt processes for the amendment of general and specific plans to be consistent with the airport land use compatibility plans.

(E) Designate the agency that shall be responsible for the preparation, adoption, and amendment of each airport land use compatibility plan.

(3) The Division of Aeronautics of the department shall review the processes adopted pursuant to paragraph (2), and shall approve the processes if the division determines that the processes are consistent with the procedure required by this article and will do all of the following:

(A) Result in the preparation, adoption, and implementation of plans within a reasonable amount of time.

(B) Rely on the height, use, noise, safety, and density criteria that are compatible with airport operations, as established by this article, and referred to as the Airport Land Use Planning Handbook, published by the division, and any applicable federal aviation regulations, including, but not limited to, Part 77 (commencing with Section 77.1) of Title 14 of the Code of Federal Regulations.

(C) Provide adequate opportunities for notice to, review of, and comment by the general public, landowners, interested groups, and other public agencies.

(4) If the county does not comply with the requirements of paragraph (2) within 120 days, then the airport land use compatibility plan and amendments shall not be considered adopted pursuant to this article and a commission shall be established within 90 days of the determination of noncompliance by the division and an airport land use compatibility plan shall be adopted pursuant to this article within 90 days of the establishment of the commission.

(d) A commission need not be formed in a county that has contracted for the preparation of airport land use compatibility plans with the Division of Aeronautics under the California Aid to Airports Program (Chapter 4 (commencing with Section 4050) of Title 21 of the California Code of Regulations), Project Ker-VAR 90-1, and that submits all of the following information to the Division of Aeronautics for review and comment that the county and the cities affected by the airports within the county, as defined by the airport land use compatibility plans:

(1) Agree to adopt and implement the airport land use compatibility plans that have been developed under contract.

(2) Incorporated the height, use, noise, safety, and density criteria that are compatible with airport operations as established by this article, and referred to as the Airport Land Use Planning Handbook, published by the division, and any applicable federal aviation regulations, including, but not limited to, Part 77 (commencing with Section 77.1) of Title 14 of the Code of Federal Regulations, as part of the general and specific plans for the county and for each affected city.

(3) If the county does not comply with this subdivision on or before May 1, 1995, then a commission shall be established in accordance with this article.

(e) (1) A commission need not be formed in a county if all of the following conditions are met:

(A) The county has only one public use airport that is owned by a city.

(B) (i) The county and the affected city adopt the elements in paragraph (2) of subdivision (d), as part of their general and specific plans for the county and the affected city.

(ii) The general and specific plans shall be submitted, upon adoption, to the Division of Aeronautics. If the county and the affected city do not submit the elements specified in paragraph (2) of subdivision (d), on or before May 1, 1996, then a commission shall be established in accordance with this article.

(Amended by Stats. 2004, Ch. 183, Sec. 318. Effective January 1, 2005.)



21670.2

(a) Sections 21670 and 21670.1 do not apply to the County of Los Angeles. In that county, the county regional planning commission has the responsibility for coordinating the airport planning of public agencies within the county. In instances where impasses result relative to this planning, an appeal may be made to the county regional planning commission by any public agency involved. The action taken by the county regional planning commission on an appeal may be overruled by a four-fifths vote of the governing body of a public agency whose planning led to the appeal.

(b) By January 1, 1992, the county regional planning commission shall adopt the airport land use compatibility plans required pursuant to Section 21675.

(c) Sections 21675.1, 21675.2, and 21679.5 do not apply to the County of Los Angeles until January 1, 1992. If the airport land use compatibility plans required pursuant to Section 21675 are not adopted by the county regional planning commission by January 1, 1992, Sections 21675.1 and 21675.2 shall apply to the County of Los Angeles until the airport land use compatibility plans are adopted.

(Amended by Stats. 2002, Ch. 438, Sec. 11. Effective January 1, 2003.)



21670.3

(a) Sections 21670 and 21670.1 do not apply to the County of San Diego. In that county, the San Diego County Regional Airport Authority, as established pursuant to Section 170002, shall be responsible for the preparation, adoption, and amendment of an airport land use compatibility plan for each airport in San Diego County.

(b) The San Diego County Regional Airport Authority shall engage in a public collaborative planning process when preparing and updating an airport land use compatibility plan.

(Amended by Stats. 2007, Ch. 287, Sec. 2. Effective January 1, 2008.)



21670.4

(a) As used in this section, intercounty airport means any airport bisected by a county line through its runways, runway protection zones, inner safety zones, inner turning zones, outer safety zones, or sideline safety zones, as defined by the department s Airport Land Use Planning Handbook and referenced in the airport land use compatibility plan formulated under Section 21675.

(b) It is the purpose of this section to provide the opportunity to establish a separate airport land use commission so that an intercounty airport may be served by a single airport land use planning agency, rather than having to look separately to the airport land use commissions of the affected counties.

(c) In addition to the airport land use commissions created under Section 21670 or the alternatives established under Section 21670.1, for their respective counties, the boards of supervisors and city selection committees for the affected counties, by independent majority vote of each county s two delegations, for any intercounty airport, may do either of the following:

(1) Establish a single separate airport land use commission for that airport. That commission shall consist of seven members to be selected as follows:

(A) One representing the cities in each of the counties, appointed by that county s city selection committee.

(B) One representing each of the counties, appointed by the board of supervisors of each county.

(C) One from each county having expertise in aviation, appointed by a selection committee comprised of the managers of all the public airports within that county.

(D) One representing the general public, appointed by the other six members of the commission.

(2) In accordance with subdivision (a) or (b) of Section 21670.1, designate an existing appropriate entity as that airport s land use commission.

(Amended by Stats. 2002, Ch. 438, Sec. 12. Effective January 1, 2003.)



21670.6

Any action brought in the superior court relating to this article may be subject to a mediation proceeding conducted pursuant to Chapter 9.3 (commencing with Section 66030) of Division 1 of Title 7 of the Government Code.

(Added by Stats. 2010, Ch. 699, Sec. 37. Effective January 1, 2011.)



21671

In any county where there is an airport operated for the general public which is owned by a city or district in another county or by another county, one of the representatives provided by paragraph (1) of subdivision (b) of Section 21670 shall be appointed by the city selection committee of mayors of the cities of the county in which the owner of that airport is located, and one of the representatives provided by paragraph (2) of subdivision (b) of Section 21670 shall be appointed by the board of supervisors of the county in which the owner of that airport is located.

(Amended (as amended by Stats. 1984, Ch. 1117, Sec. 4) by Stats. 1987, Ch. 1018, Sec. 5.)



21671.5

(a) Except for the terms of office of the members of the first commission, the term of office of each member shall be four years and until the appointment and qualification of his or her successor. The members of the first commission shall classify themselves by lot so that the term of office of one member is one year, of two members is two years, of two members is three years, and of two members is four years. The body that originally appointed a member whose term has expired shall appoint his or her successor for a full term of four years. Any member may be removed at any time and without cause by the body appointing that member. The expiration date of the term of office of each member shall be the first Monday in May in the year in which that member s term is to expire. Any vacancy in the membership of the commission shall be filled for the unexpired term by appointment by the body which originally appointed the member whose office has become vacant. The chairperson of the commission shall be selected by the members thereof.

(b) Compensation, if any, shall be determined by the board of supervisors.

(c) Staff assistance, including the mailing of notices and the keeping of minutes and necessary quarters, equipment, and supplies shall be provided by the county. The usual and necessary operating expenses of the commission shall be a county charge.

(d) Notwithstanding any other provisions of this article, the commission shall not employ any personnel either as employees or independent contractors without the prior approval of the board of supervisors.

(e) The commission shall meet at the call of the commission chairperson or at the request of the majority of the commission members. A majority of the commission members shall constitute a quorum for the transaction of business. No action shall be taken by the commission except by the recorded vote of a majority of the full membership.

(f) The commission may establish a schedule of fees necessary to comply with this article. Those fees shall be charged to the proponents of actions, regulations, or permits, shall not exceed the estimated reasonable cost of providing the service, and shall be imposed pursuant to Section 66016 of the Government Code. Except as provided in subdivision (g), after June 30, 1991, a commission that has not adopted the airport land use compatibility plan required by Section 21675 shall not charge fees pursuant to this subdivision until the commission adopts the plan.

(g) In any county that has undertaken by contract or otherwise completed airport land use compatibility plans for at least one-half of all public use airports in the county, the commission may continue to charge fees necessary to comply with this article until June 30, 1992, and, if the airport land use compatibility plans are complete by that date, may continue charging fees after June 30, 1992. If the airport land use compatibility plans are not complete by June 30, 1992, the commission shall not charge fees pursuant to subdivision (f) until the commission adopts the land use plans.

(Amended by Stats. 2002, Ch. 438, Sec. 13. Effective January 1, 2003.)



21672

Each commission shall adopt rules and regulations with respect to the temporary disqualification of its members from participating in the review or adoption of a proposal because of conflict of interest and with respect to appointment of substitute members in such cases.

(Added by Stats. 1967, Ch. 852.)



21673

In any county not having a commission or a body designated to carry out the responsibilities of a commission, any owner of a public airport may initiate proceedings for the creation of a commission by presenting a request to the board of supervisors that a commission be created and showing the need therefor to the satisfaction of the board of supervisors.

(Amended by Stats. 1987, Ch. 1018, Sec. 8.)



21674

The commission has the following powers and duties, subject to the limitations upon its jurisdiction set forth in Section 21676:

(a) To assist local agencies in ensuring compatible land uses in the vicinity of all new airports and in the vicinity of existing airports to the extent that the land in the vicinity of those airports is not already devoted to incompatible uses.

(b) To coordinate planning at the state, regional, and local levels so as to provide for the orderly development of air transportation, while at the same time protecting the public health, safety, and welfare.

(c) To prepare and adopt an airport land use compatibility plan pursuant to Section 21675.

(d) To review the plans, regulations, and other actions of local agencies and airport operators pursuant to Section 21676.

(e) The powers of the commission shall in no way be construed to give the commission jurisdiction over the operation of any airport.

(f) In order to carry out its responsibilities, the commission may adopt rules and regulations consistent with this article.

(Amended by Stats. 2002, Ch. 438, Sec. 14. Effective January 1, 2003.)



21674.5

(a) The Department of Transportation shall develop and implement a program or programs to assist in the training and development of the staff of airport land use commissions, after consulting with airport land use commissions, cities, counties, and other appropriate public entities.

(b) The training and development program or programs are intended to assist the staff of airport land use commissions in addressing high priority needs, and may include, but need not be limited to, the following:

(1) The establishment of a process for the development and adoption of airport land use compatibility plans.

(2) The development of criteria for determining the airport influence area.

(3) The identification of essential elements that should be included in the airport land use compatibility plans.

(4) Appropriate criteria and procedures for reviewing proposed developments and determining whether proposed developments are compatible with the airport use.

(5) Any other organizational, operational, procedural, or technical responsibilities and functions that the department determines to be appropriate to provide to commission staff and for which it determines there is a need for staff training or development.

(c) The department may provide training and development programs for airport land use commission staff pursuant to this section by any means it deems appropriate. Those programs may be presented in any of the following ways:

(1) By offering formal courses or training programs.

(2) By sponsoring or assisting in the organization and sponsorship of conferences, seminars, or other similar events.

(3) By producing and making available written information.

(4) Any other feasible method of providing information and assisting in the training and development of airport land use commission staff.

(Amended by Stats. 2004, Ch. 615, Sec. 3. Effective January 1, 2005.)



21674.7

(a) An airport land use commission that formulates, adopts, or amends an airport land use compatibility plan shall be guided by information prepared and updated pursuant to Section 21674.5 and referred to as the Airport Land Use Planning Handbook published by the Division of Aeronautics of the Department of Transportation.

(b) It is the intent of the Legislature to discourage incompatible land uses near existing airports. Therefore, prior to granting permits for the renovation or remodeling of an existing building, structure, or facility, and before the construction of a new building, it is the intent of the Legislature that local agencies shall be guided by the height, use, noise, safety, and density criteria that are compatible with airport operations, as established by this article, and referred to as the Airport Land Use Planning Handbook, published by the division, and any applicable federal aviation regulations, including, but not limited to, Part 77 (commencing with Section 77.1) of Title 14 of the Code of Federal Regulations, to the extent that the criteria has been incorporated into the plan prepared by a commission pursuant to Section 21675. This subdivision does not limit the jurisdiction of a commission as established by this article. This subdivision does not limit the authority of local agencies to overrule commission actions or recommendations pursuant to Sections 21676, 21676.5, or 21677.

(Amended by Stats. 2003, Ch. 351, Sec. 2. Effective January 1, 2004.)



21675

(a) Each commission shall formulate an airport land use compatibility plan that will provide for the orderly growth of each public airport and the area surrounding the airport within the jurisdiction of the commission, and will safeguard the general welfare of the inhabitants within the vicinity of the airport and the public in general. The commission s airport land use compatibility plan shall include and shall be based on a long-range master plan or an airport layout plan, as determined by the Division of Aeronautics of the Department of Transportation, that reflects the anticipated growth of the airport during at least the next 20 years. In formulating an airport land use compatibility plan, the commission may develop height restrictions on buildings, specify use of land, and determine building standards, including soundproofing adjacent to airports, within the airport influence area. The airport land use compatibility plan shall be reviewed as often as necessary in order to accomplish its purposes, but shall not be amended more than once in any calendar year.

(b) The commission shall include, within its airport land use compatibility plan formulated pursuant to subdivision (a), the area within the jurisdiction of the commission surrounding any military airport for all of the purposes specified in subdivision (a). The airport land use compatibility plan shall be consistent with the safety and noise standards in the Air Installation Compatible Use Zone prepared for that military airport. This subdivision does not give the commission any jurisdiction or authority over the territory or operations of any military airport.

(c) The airport influence area shall be established by the commission after hearing and consultation with the involved agencies.

(d) The commission shall submit to the Division of Aeronautics of the department one copy of the airport land use compatibility plan and each amendment to the plan.

(e) If an airport land use compatibility plan does not include the matters required to be included pursuant to this article, the Division of Aeronautics of the department shall notify the commission responsible for the plan.

(Amended by Stats. 2004, Ch. 615, Sec. 4. Effective January 1, 2005.)



21675.1

(a) By June 30, 1991, each commission shall adopt the airport land use compatibility plan required pursuant to Section 21675, except that any county that has undertaken by contract or otherwise completed airport land use compatibility plans for at least one-half of all public use airports in the county, shall adopt that airport land use compatibility plan on or before June 30, 1992.

(b) Until a commission adopts an airport land use compatibility plan, a city or county shall first submit all actions, regulations, and permits within the vicinity of a public airport to the commission for review and approval. Before the commission approves or disapproves any actions, regulations, or permits, the commission shall give public notice in the same manner as the city or county is required to give for those actions, regulations, or permits. As used in this section, vicinity means land that will be included or reasonably could be included within the airport land use compatibility plan. If the commission has not designated an airport influence area for the airport land use compatibility plan, then vicinity means land within two miles of the boundary of a public airport.

(c) The commission may approve an action, regulation, or permit if it finds, based on substantial evidence in the record, all of the following:

(1) The commission is making substantial progress toward the completion of the airport land use compatibility plan.

(2) There is a reasonable probability that the action, regulation, or permit will be consistent with the airport land use compatibility plan being prepared by the commission.

(3) There is little or no probability of substantial detriment to or interference with the future adopted airport land use compatibility plan if the action, regulation, or permit is ultimately inconsistent with the airport land use compatibility plan.

(d) If the commission disapproves an action, regulation, or permit, the commission shall notify the city or county. The city or county may overrule the commission, by a two-thirds vote of its governing body, if it makes specific findings that the proposed action, regulation, or permit is consistent with the purposes of this article, as stated in Section 21670.

(e) If a city or county overrules the commission pursuant to subdivision (d), that action shall not relieve the city or county from further compliance with this article after the commission adopts the airport land use compatibility plan.

(f) If a city or county overrules the commission pursuant to subdivision (d) with respect to a publicly owned airport that the city or county does not operate, the operator of the airport is not liable for damages to property or personal injury resulting from the city s or county s decision to proceed with the action, regulation, or permit.

(g) A commission may adopt rules and regulations that exempt any ministerial permit for single-family dwellings from the requirements of subdivision (b) if it makes the findings required pursuant to subdivision (c) for the proposed rules and regulations, except that the rules and regulations may not exempt either of the following:

(1) More than two single-family dwellings by the same applicant within a subdivision prior to June 30, 1991.

(2) Single-family dwellings in a subdivision where 25 percent or more of the parcels are undeveloped.

(Amended by Stats. 2004, Ch. 615, Sec. 5. Effective January 1, 2005.)



21675.2

(a) If a commission fails to act to approve or disapprove any actions, regulations, or permits within 60 days of receiving the request pursuant to Section 21675.1, the applicant or his or her representative may file an action pursuant to Section 1094.5 of the Code of Civil Procedure to compel the commission to act, and the court shall give the proceedings preference over all other actions or proceedings, except previously filed pending matters of the same character.

(b) The action, regulation, or permit shall be deemed approved only if the public notice required by this subdivision has occurred. If the applicant has provided seven days advance notice to the commission of the intent to provide public notice pursuant to this subdivision, then, not earlier than the date of the expiration of the time limit established by Section 21675.1, an applicant may provide the required public notice. If the applicant chooses to provide public notice, that notice shall include a description of the proposed action, regulation, or permit substantially similar to the descriptions which are commonly used in public notices by the commission, the location of any proposed development, the application number, the name and address of the commission, and a statement that the action, regulation, or permit shall be deemed approved if the commission has not acted within 60 days. If the applicant has provided the public notice specified in this subdivision, the time limit for action by the commission shall be extended to 60 days after the public notice is provided. If the applicant provides notice pursuant to this section, the commission shall refund to the applicant any fees which were collected for providing notice and which were not used for that purpose.

(c) Failure of an applicant to submit complete or adequate information pursuant to Sections 65943 to 65946, inclusive, of the Government Code, may constitute grounds for disapproval of actions, regulations, or permits.

(d) Nothing in this section diminishes the commission s legal responsibility to provide, where applicable, public notice and hearing before acting on an action, regulation, or permit.

(Added by Stats. 1989, Ch. 306, Sec. 5.)



21676

(a) Each local agency whose general plan includes areas covered by an airport land use compatibility plan shall, by July 1, 1983, submit a copy of its plan or specific plans to the airport land use commission. The commission shall determine by August 31, 1983, whether the plan or plans are consistent or inconsistent with the airport land use compatibility plan. If the plan or plans are inconsistent with the airport land use compatibility plan, the local agency shall be notified and that local agency shall have another hearing to reconsider its airport land use compatibility plans. The local agency may propose to overrule the commission after the hearing by a two-thirds vote of its governing body if it makes specific findings that the proposed action is consistent with the purposes of this article stated in Section 21670. At least 45 days prior to the decision to overrule the commission, the local agency governing body shall provide the commission and the division a copy of the proposed decision and findings. The commission and the division may provide comments to the local agency governing body within 30 days of receiving the proposed decision and findings. If the commission or the division s comments are not available within this time limit, the local agency governing body may act without them. The comments by the division or the commission are advisory to the local agency governing body. The local agency governing body shall include comments from the commission and the division in the final record of any final decision to overrule the commission, which may only be adopted by a two-thirds vote of the governing body.

(b) Prior to the amendment of a general plan or specific plan, or the adoption or approval of a zoning ordinance or building regulation within the planning boundary established by the airport land use commission pursuant to Section 21675, the local agency shall first refer the proposed action to the commission. If the commission determines that the proposed action is inconsistent with the commission s plan, the referring agency shall be notified. The local agency may, after a public hearing, propose to overrule the commission by a two-thirds vote of its governing body if it makes specific findings that the proposed action is consistent with the purposes of this article stated in Section 21670. At least 45 days prior to the decision to overrule the commission, the local agency governing body shall provide the commission and the division a copy of the proposed decision and findings. The commission and the division may provide comments to the local agency governing body within 30 days of receiving the proposed decision and findings. If the commission or the division s comments are not available within this time limit, the local agency governing body may act without them. The comments by the division or the commission are advisory to the local agency governing body. The local agency governing body shall include comments from the commission and the division in the public record of any final decision to overrule the commission, which may only be adopted by a two-thirds vote of the governing body.

(c) Each public agency owning any airport within the boundaries of an airport land use compatibility plan shall, prior to modification of its airport master plan, refer any proposed change to the airport land use commission. If the commission determines that the proposed action is inconsistent with the commission s plan, the referring agency shall be notified. The public agency may, after a public hearing, propose to overrule the commission by a two-thirds vote of its governing body if it makes specific findings that the proposed action is consistent with the purposes of this article stated in Section 21670. At least 45 days prior to the decision to overrule the commission, the public agency governing body shall provide the commission and the division a copy of the proposed decision and findings. The commission and the division may provide comments to the public agency governing body within 30 days of receiving the proposed decision and findings. If the commission or the division s comments are not available within this time limit, the public agency governing body may act without them. The comments by the division or the commission are advisory to the public agency governing body. The public agency governing body shall include comments from the commission and the division in the final decision to overrule the commission, which may only be adopted by a two-thirds vote of the governing body.

(d) Each commission determination pursuant to subdivision (b) or (c) shall be made within 60 days from the date of referral of the proposed action. If a commission fails to make the determination within that period, the proposed action shall be deemed consistent with the airport land use compatibility plan.

(Amended by Stats. 2003, Ch. 351, Sec. 3. Effective January 1, 2004.)



21676.5

(a) If the commission finds that a local agency has not revised its general plan or specific plan or overruled the commission by a two-thirds vote of its governing body after making specific findings that the proposed action is consistent with the purposes of this article as stated in Section 21670, the commission may require that the local agency submit all subsequent actions, regulations, and permits to the commission for review until its general plan or specific plan is revised or the specific findings are made. If, in the determination of the commission, an action, regulation, or permit of the local agency is inconsistent with the airport land use compatibility plan, the local agency shall be notified and that local agency shall hold a hearing to reconsider its plan. The local agency may propose to overrule the commission after the hearing by a two-thirds vote of its governing body if it makes specific findings that the proposed action is consistent with the purposes of this article as stated in Section 21670. At least 45 days prior to the decision to overrule the commission, the local agency governing body shall provide the commission and the division a copy of the proposed decision and findings. The commission and the division may provide comments to the local agency governing body within 30 days of receiving the proposed decision and findings. If the commission or the division s comments are not available within this time limit, the local agency governing body may act without them. The comments by the division or the commission are advisory to the local agency governing body. The local agency governing body shall include comments from the commission and the division in the final decision to overrule the commission, which may only be adopted by a two-thirds vote of the governing body.

(b) Whenever the local agency has revised its general plan or specific plan or has overruled the commission pursuant to subdivision (a), the proposed action of the local agency shall not be subject to further commission review, unless the commission and the local agency agree that individual projects shall be reviewed by the commission.

(Amended by Stats. 2003, Ch. 351, Sec. 4. Effective January 1, 2004.)



21677

Notwithstanding the two-thirds vote required by Section 21676, any public agency in the County of Marin may overrule the Marin County Airport Land Use Commission by a majority vote of its governing body. At least 45 days prior to the decision to overrule the commission, the public agency governing body shall provide the commission and the division a copy of the proposed decision and findings. The commission and the division may provide comments to the public agency governing body within 30 days of receiving the proposed decision and findings. If the commission or the division s comments are not available within this time limit, the public agency governing body may act without them. The comments by the division or the commission are advisory to the public agency governing body. The public agency governing body shall include comments from the commission and the division in the public record of the final decision to overrule the commission, which may be adopted by a majority vote of the governing body.

(Amended by Stats. 2003, Ch. 351, Sec. 5. Effective January 1, 2004.)



21678

With respect to a publicly owned airport that a public agency does not operate, if the public agency pursuant to Section 21676, 21676.5, or 21677 overrules a commission s action or recommendation, the operator of the airport shall be immune from liability for damages to property or personal injury caused by or resulting directly or indirectly from the public agency s decision to overrule the commission s action or recommendation.

(Amended by Stats. 2003, Ch. 351, Sec. 6. Effective January 1, 2004.)



21679

(a) In any county in which there is no airport land use commission or other body designated to assume the responsibilities of an airport land use commission, or in which the commission or other designated body has not adopted an airport land use compatibility plan, an interested party may initiate proceedings in a court of competent jurisdiction to postpone the effective date of a zoning change, a zoning variance, the issuance of a permit, or the adoption of a regulation by a local agency, that directly affects the use of land within one mile of the boundary of a public airport within the county.

(b) The court may issue an injunction that postpones the effective date of the zoning change, zoning variance, permit, or regulation until the governing body of the local agency that took the action does one of the following:

(1) In the case of an action that is a legislative act, adopts a resolution declaring that the proposed action is consistent with the purposes of this article stated in Section 21670.

(2) In the case of an action that is not a legislative act, adopts a resolution making findings based on substantial evidence in the record that the proposed action is consistent with the purposes of this article stated in Section 21670.

(3) Rescinds the action.

(4) Amends its action to make it consistent with the purposes of this article stated in Section 21670, and complies with either paragraph (1) or (2), whichever is applicable.

(c) The court shall not issue an injunction pursuant to subdivision (b) if the local agency that took the action demonstrates that the general plan and any applicable specific plan of the agency accomplishes the purposes of an airport land use compatibility plan as provided in Section 21675.

(d) An action brought pursuant to subdivision (a) shall be commenced within 30 days of the decision or within the appropriate time periods set by Section 21167 of the Public Resources Code, whichever is longer.

(e) If the governing body of the local agency adopts a resolution pursuant to subdivision (b) with respect to a publicly owned airport that the local agency does not operate, the operator of the airport shall be immune from liability for damages to property or personal injury from the local agency s decision to proceed with the zoning change, zoning variance, permit, or regulation.

(f) As used in this section, interested party means any owner of land within two miles of the boundary of the airport or any organization with a demonstrated interest in airport safety and efficiency.

(Amended by Stats. 2002, Ch. 438, Sec. 21. Effective January 1, 2003.)



21679.5

(a) Until June 30, 1991, no action pursuant to Section 21679 to postpone the effective date of a zoning change, a zoning variance, the issuance of a permit, or the adoption of a regulation by a local agency, directly affecting the use of land within one mile of the boundary of a public airport, shall be commenced in any county in which the commission or other designated body has not adopted an airport land use compatibility plan, but is making substantial progress toward the completion of the airport land use compatibility plan.

(b) If a commission has been prevented from adopting the airport land use compatibility plan by June 30, 1991, or if the adopted airport land use compatibility plan could not become effective, because of a lawsuit involving the adoption of the airport land use compatibility plan, the June 30, 1991, date in subdivision (a) shall be extended by the period of time during which the lawsuit was pending in a court of competent jurisdiction.

(c) Any action pursuant to Section 21679 commenced prior to January 1, 1990, in a county in which the commission or other designated body has not adopted an airport land use compatibility plan, but is making substantial progress toward the completion of the airport land use compatibility plan, which has not proceeded to final judgment, shall be held in abeyance until June 30, 1991. If the commission or other designated body adopts an airport land use compatibility plan on or before June 30, 1991, the action shall be dismissed. If the commission or other designated body does not adopt an airport land use compatibility plan on or before June 30, 1991, the plaintiff or plaintiffs may proceed with the action.

(d) An action to postpone the effective date of a zoning change, a zoning variance, the issuance of a permit, or the adoption of a regulation by a local agency, directly affecting the use of land within one mile of the boundary of a public airport for which an airport land use compatibility plan has not been adopted by June 30, 1991, shall be commenced within 30 days of June 30, 1991, or within 30 days of the decision by the local agency, or within the appropriate time periods set by Section 21167 of the Public Resources Code, whichever date is later.

(Amended by Stats. 2002, Ch. 438, Sec. 22. Effective January 1, 2003.)






ARTICLE 4. Aeronautics Fund

21680

(a) The Aeronautics Fund is hereby continued in existence as the Aeronautics Account in the State Transportation Fund. The moneys deposited to the credit of the account are continuously appropriated for expenditure by the board and the department as provided in this article.

(b) Any reference in any law or regulation to the Airport Assistance Revolving Fund, the Airport Assistance Fund, or the Aeronautics Fund shall be deemed to refer to the Aeronautics Account in the State Transportation Fund. As used in this article, fund shall be deemed to refer to the Aeronautics Account in the State Transportation Fund.

(Amended by Stats. 1971, Ch. 1243.)



21681

As used in this article, the following terms have the following meanings:

(a) Own and operate means that the public entity shall own the property in fee simple or by a long-term lease of a minimum of 20 years, unless otherwise approved by the department, and shall maintain dominion and control of the property, except that the public entity may provide by contract with a person for the operation and management of an airport otherwise meeting the requirements of this article. Operations of the airport shall be for, and on behalf of, the public entity. All leases to the public entity of property are required to be approved by the department. A lease of the property by the public entity to an agent or agency other than to a public entity does not meet the criteria for participation in airport assistance funds.

(b) Matching funds means money that is provided by the public entity and does not consist of funds previously received from state or federal agencies or public entity funds previously used to match federal or state funds. This definition shall be retroactive to July 1, 1967.

(c) General aviation means all aviation except air carrier and military aviation.

(d) Public entity means any city, county, airport district, airport authority, port district, port authority, public district, public authority, political subdivision, airport land use commission, community services district, or public corporation and the University of California.

(e) Public agency means the various agencies of the State of California and the federal government.

(f) Airport and aviation purposes means expenditures of a capital improvement nature, including the repair or replacement of a capital improvement, and expenditures for compatible land use planning in the area surrounding an airport, for any of the following purposes:

(1) Land acquisition for development and improvement of general aviation aircraft landing facilities.

(2) Grading and drainage necessary for the construction or reconstruction of runways or taxiways.

(3) Construction or reconstruction of runways or taxiways.

(4) Acquisition of runway protection zones as defined in Federal Aviation Administration Advisory Circular 150/1500-13.

(5) Acquisition of easements through, or other interests in, airspace as may be reasonably required for safeguarding aircraft operations in the vicinity of an aircraft landing facility.

(6) Removal of natural obstructions from runway protection zones.

(7) Installation of segmented circle airport marker systems as defined in current regulations of the Federal Aviation Administration.

(8) Installation of runway, taxiway, boundary, or obstruction lights, together with directly related electrical equipment.

(9) Installation of minimum security fencing around the perimeter of an aircraft landing facility.

(10) Grading and drainage necessary to provide for parking of transient general aviation aircraft.

(11) Construction or reconstruction of transient general aviation aircraft parking areas.

(12) Servicing of revenue or general obligation bonds issued to finance capital improvements for airport and aviation purposes.

(13) Air navigational facilities.

(14) Engineering and preliminary engineering related directly to a project funded under this article.

(15) Other capital improvements as may be designated in rules and regulations adopted by the department.

(16) Activities of an airport land use commission in connection with the preparation of a new or updated airport land use compatibility plan pursuant to Section 21675. Expenditures that cannot be clearly identified as capital improvements shall be submitted to the department for consideration and approval.

(17) Airport master plans and airport layout plans.

(g) Operation and maintenance means expenditures for wages or salaries, utilities, service vehicles, and all other noncapital expenditures that are included in insurance, professional services, supplies, construction equipment, upkeep and landscaping, and other items of expenditure designated as operation and maintenance in rules and regulations adopted by the department.

(h) Enplanement means the boarding of an aircraft by a revenue passenger, including an original, stopover, or transfer boarding of the aircraft. For purposes of this subdivision, a stopover is a deliberate and intentional interruption of a journey by a passenger scheduled to exceed four hours in the case of an intrastate or interstate passenger or not to exceed 24 hours in the case of an international passenger at a point between the point of departure and the point of destination, and a transfer is an occurrence at an intermediate point in an itinerary whereby a passenger or shipment changes from a flight of one carrier to another flight either of the same or a different carrier with or without a stopover.

(Amended by Stats. 2002, Ch. 438, Sec. 23. Effective January 1, 2003.)



21682

(a) The department shall establish individual revolving fund subaccounts for eligible airports in the Aeronautics Account in the State Transportation Fund. Money payable under this section shall be credited to individual airport subaccounts annually, and may be accumulated for a maximum period of five years.

(b) The department shall, subject to Section 21684, credit from the Aeronautics Account to each public entity owning and operating an airport or airports under a valid permit issued by the department for every airport which has not been designated by the Federal Aviation Administration as (1) a reliever airport, as defined in Section 503 (a) (19) of the federal Airport and Airway Improvement Act of 1982, as amended, or (2) a commercial service airport, as defined in Section 503 (a) (5) of the federal Airport and Airway Improvement Act of 1982, as amended, the sum of ten thousand dollars ($10,000) annually for each qualifying airport. These funds shall be paid to public entities upon request for expenditure on preapproved eligible projects. Eligible public entities may submit applications for the withdrawal of credited funds for expenditure on proposed projects in letter form to the department for review and approval. Projects identified shall be for airport and aviation purposes and operation and maintenance purposes. No payment made under this section is transferable, but shall be expended only upon the airport for which the payment is made, unless the department authorizes a payment to be transferred for expenditure on another airport owned or operated by the public entity. The department may establish any accounting systems it deems necessary to provide for the cumulation and expenditure of funds under this subdivision.

(c) If, in any year, there is insufficient money in the Aeronautics Account to make the credits specified in subdivision (b), the department shall, subject to Section 21684, credit to each public entity subaccount an amount which is equal to the total amount of money in the Aeronautics Account multiplied by a percentage equivalent to the proportion which the airport or airports of the public entity for which credit is required to be made pursuant to subdivision (b) bear to the total number of airports for which credit is required to be made pursuant to subdivision (b).

(d) No payment shall be made under this section to any public entity for any airport on which general or commercial aviation activities are substantially restricted if the airport is licensed to conduct these activities by the department. The department shall determine whether or not general or commercial aviation activities are restricted.

(e) The department shall adopt rules and regulations and establish procedures to effect prompt payment to public entities for eligible airport projects from money credited pursuant to this section.

(Amended by Stats. 1993, Ch. 671, Sec. 2. Effective January 1, 1994.)



21682.5

The department shall pay, from the Aeronautics Account to the Transportation Planning and Development Account in the State Transportation Fund, a sum equal to the pro rata share of the comprehensive transportation duties attributable to aviation planning and research, as determined by the Director of Transportation.

(Amended by Stats. 1984, Ch. 579, Sec. 9.)



21683

Any public entity may apply to the department each year for the allocation of funds for the acquisition or development of airports. The commission may, pursuant to rules and regulations promulgated by the department, make an allocation to the public entity if it determines that the proposed acquisition or development is feasible and in accordance with the policies and standards established by the department. The department shall make recommendations to the commission on all applications. Such allocations shall be represented as subventions in the department budget in accordance with Section 21206.

No moneys paid under this section shall be expended for operation and maintenance. No payment shall be made under this section to any public entity for any airport on which general or commercial aviation activities are substantially restricted if the airport is licensed to conduct such activities by the department. The department shall determine whether or not general or commercial aviation activities are restricted.

(Amended by Stats. 1993, Ch. 671, Sec. 3. Effective January 1, 1994.)



21683.1

(a) At the discretion of the commission, any balance remaining in the Aeronautics Account, after the payments made under Section 21682, may be used to provide a portion of the local match for federal Airport Improvement Program grants. Matching shall be provided only for grants at general aviation airports, or at airports that have been designated by the Federal Aviation Administration as reliever airports, as defined in Section 503(a)(19) of the federal Airport and Airway Improvement Act of 1982, as amended.

(b) Funds shall not be allocated by the commission until the federal grant offer is accepted by the public entity. Upon allocation by the commission, the department may pay a public entity an amount equal to 5 percent of the amount of a federal Airport Improvement Program grant. These funds are excluded from the requirements of Section 21684.

(c) Funds shall not be allocated by the commission until the federal grant offer is accepted by the public entity. Upon allocation by the commission, the department may, until December 31, 2006, pay a public entity an amount equal to the 10 percent local match required for a federal Airport Improvement Program grant for security projects at small general aviation airports. For purposes of this section, a security project means a project to install or maintain fencing, gates, security lighting, access controls systems, and surveillance systems. For purposes of this section a small general aviation airport means an airport with fewer than 80,000 annual landings and take-offs of aircraft.

(Amended by Stats. 2002, Ch. 754, Sec. 1. Effective September 21, 2002.)



21683.2

Any balance remaining in the Aeronautics Account, after the payments made under Section 21682 and Section 21683.1, shall be used at the discretion of the commission for airport and aviation purposes subject to the provisions of Section 21684.

(Added by Stats. 1993, Ch. 671, Sec. 5. Effective January 1, 1994.)



21684

(a) No payment shall be made to a public entity pursuant to this article unless the public entity has established a special aviation fund in which all payments received by a public entity under this article shall be deposited for expenditure solely for airport and aviation purposes. No payment shall be made to a public entity for a project pursuant to Section 21683.2 unless the public entity deposits in its special aviation fund a sum from other than state or federal sources, established annually by the commission at not less than 10 percent nor more than 50 percent of the nonfederal portion of the project.

Notwithstanding the provisions of this subdivision requiring matching funds, the department shall pay to each public entity owning and operating an airport or airports the annual amount that is in accordance with Section 21682.

(b) No payment shall be made for any airport to the University of California pursuant to this article unless the university has established a special aviation fund in which all payments received by the university under this article shall be deposited for expenditure solely for airport and aviation purposes. No payment shall be made for any airport to the University of California pursuant to Section 21683.2 unless the university deposits in its special aviation fund each year, for expenditure solely for airport and aviation purposes, a sum from nonstate or nonfederal funds based on the rate established annually by the commission pursuant to subdivision (a), or unless a city located within 10 miles of the airport or the county within which the airport is located pays to the university a sum based on the rate established annually by the commission pursuant to subdivision (a). However, any sums so deposited by the university or paid by the city or county may be considered jointly as meeting the requirements of this section. The payments received from a city or county pursuant to these sections are to be expended solely for the airport and for aviation purposes related to such airport. All payments received by the university shall be deposited in its special aviation fund.

(Amended by Stats. 1993, Ch. 671, Sec. 6. Effective January 1, 1994.)



21684.1

Notwithstanding the provisions of Section 21683, any balance remaining in the fund after the payments made under Section 21682 may be used by the department to purchase emergency search and rescue equipment and to make such equipment available for use by recognized search and rescue groups. The equipment shall remain the property of the department. No more than eight thousand dollars ($8,000) shall be expended pursuant to this section for the purchase of emergency search and rescue equipment.

(Added by Stats. 1970, Ch. 1606.)



21684.5

Notwithstanding the provisions of this article inasmuch as they require matching funds the department may allocate funds to public agencies for the construction of airports.

(Added by Stats. 1970, Ch. 1566.)



21684.6

Notwithstanding the provisions of this article, inasmuch as they require matching funds, the department may allocate funds to a county or a city for the construction of recreational airports or reliever training airstrips in accordance with regulations of the department if the county or city supplies the land and maintains and operates all facilities of such airport or airstrip.

(Amended by Stats. 1974, Ch. 768.)



21685

Any public entity may pay any part of the money in its special aviation fund to a state college or branch of the University of California located within its boundaries to be expended for the same purposes as the public entity may expend such money. Any money paid to a state college or branch of the University of California shall be expended within the public entity paying the money.

(Amended by Stats. 1970, Ch. 1566.)



21686

It shall be the duty of any public entity receiving payments or allocations under this article to periodically audit its books and records as deemed necessary by the department for the purpose of determining that the money received has been expended for the purposes and under the conditions authorized by this article.

(Amended by Stats. 1987, Ch. 101, Sec. 1.)



21687

(a) (1) If an airport, for which payments have been made from the Aeronautics Account, ceases to be open to the general public for more than one year, the public entity to which those payments were made shall pay to the state funds equal to the amount computed by the department pursuant to paragraph (2), and those funds shall be deposited in the Aeronautics Account.

(2) (A) The department shall compute an amount equal to the total of all payments made for the airport from the Aeronautics Account during the preceding 20 years, less 5 percent of the amount of a particular payment multiplied by the number of years since the payment was made, or the unused balance, whichever is greater.

(B) The computation described in subparagraph (A) shall not include any payment the department made pursuant to Section 21682, if, upon the request of the public entity that owns and operates the airport, the department determines that the airport is not necessary to the system of public airports in this state. When making this determination, the department shall consider all of the following factors:

(i) Whether the airport is approved for night operations.

(ii) Whether the airport has an approved instrument approach procedure.

(iii) How many aircraft are based at the airport.

(iv) Whether the airport is used for airborne fire attacks.

(v) Whether the airport is used for emergency medical transportation.

(vi) What services the airport provides for the community.

(vii) The size of the community that is served by the airport.

(viii) Whether any aviation or transportation planning agency has designated the airport as having a significant role.

(ix) Whether a suitable, public-use airport is situated within a reasonable distance.

(x) Whether closure of the airport will have a negative effect on other airports.

(xi) Whether the airport is used for law enforcement purposes.

(b) This section does not apply to either of the following:

(1) An airport that is replaced by a comparable facility, as determined by the department, within a period of one year.

(2) An airport for which the department, on or after January 1, 1981, has suspended the airport permit and for which payments made pursuant to this article are being expended to correct the deficiency or condition that resulted in the suspension of the airport s permit.

(Amended by Stats. 1999, Ch. 105, Sec. 1. Effective January 1, 2000.)



21688

(a) No payments shall be made from the Aeronautics Account for expenditure on any airport or for the acquisition or development of any airport, if the department determines that the height restrictions around the airport are inadequate to provide reasonable assurance that the landing and taking off of aircraft at the airport will be conducted without obstruction or will be otherwise free from hazards.

Height restrictions shall be considered adequate if as a minimum they meet the obstruction standards of subchapter C of Part 77 of the Federal Aviation Regulations of the Federal Aviation Administration, as these standards apply to civil airport imaginary surfaces related to runways.

The airport-owning entity shall have sufficient control over obstructions in the airspace in the vicinity of the airport to assure that height restrictions can be maintained. This control may be in the form of ownership of any land from which obstructions may rise, air navigation easements to guarantee maintenance of restrictions, or height limitation or land use zoning which will prohibit obstructions which would violate the obstruction standards.

(b) This section shall not prevent or prohibit the department from assisting any public agency or public entity in planning airport development or in planning the zoning needs around an airport.

(Amended by Stats. 1982, Ch. 681, Sec. 40.)






ARTICLE 4.5. Airport Facilities and Concessions

21690.5

The Legislature finds and declares as follows:

(a) The proper operation of California s publicly owned or operated airports is essential to the welfare of the state and its people.

(b) California s publicly owned or operated airports establish a vital transportation link between the state and the economic systems of the nation and the world, and enable the state to enjoy and provide the benefits of an international tourist and commercial center.

(c) The economic validity and stability of California s publicly owned or operated airports is, consequently, a matter of statewide importance.

(d) The policy of this state is to promote the development of commerce and tourism to the end of securing to the people of this state the benefits of these activities conducted in the state.

(e) Therefore, since the proper operation of the state s publicly owned or operated airports is essential to the welfare of the state and its people, the Legislature recognizes and affirms such operation as a governmental function to be discharged in furtherance of the policy of securing the benefits of commerce and tourism for the state and its people.

(Added by Stats. 1982, Ch. 767, Sec. 1. Effective September 8, 1982.)



21690.6

The provisions of this article shall apply to any airport owned or operated by a political subdivision, including a charter city.

(Added by Stats. 1982, Ch. 767, Sec. 1. Effective September 8, 1982.)



21690.7

The governing bodies of publicly owned or operated airports shall manage airport facilities and grant airport concessions in furtherance of the development of commerce and tourism in or affecting the state. In managing facilities and granting concessions for services to the public, such airport governing bodies shall promote the development of commerce and tourism by (a) securing a diversity of airport services; (b) avoiding wasteful duplication of such services; (c) securing to the users of airports safe, courteous, and quality service; (d) limiting or prohibiting business competition which is destructive of the ends of promoting commerce and tourism in the state; (e) allocating limited airport resources to promote such ends; and (f) fostering California s image as a commercial and tourist center.

(Added by Stats. 1982, Ch. 767, Sec. 1. Effective September 8, 1982.)



21690.8

The Legislature recognizes that to further the policies and fulfill the objectives stated in this article, it is often necessary that publicly owned or operated airports enter into exclusive or limited agreements with a single operator or a limited number of operators. The governing bodies of publicly owned or operated airports shall grant exclusive or limited agreements to displace business competition with regulation or monopoly service whenever the governing body determines, in consideration of the factors set forth in Section 21690.9, that such agreements are necessary to further the policies and to fulfill the objectives stated in this article. The Legislature contemplates that publicly owned or operated airports will grant exclusive or limited agreements in furtherance of the policy of this state to displace business competition by exclusive or limited agreements to fulfill these policies and objectives.

(Added by Stats. 1982, Ch. 767, Sec. 1. Effective September 8, 1982.)



21690.9

Before entering any exclusive or limited agreement in connection with the management of any airport facility or the operation of any airport concession, the governing body of a publicly owned or operated airport shall, under authority hereby expressly delegated by the state, determine the necessity for an exclusive or limited agreement. The governing body shall consider the following factors to determine the necessity for an exclusive or limited agreement to further the policies and objectives stated in this article:

(a) Public safety.

(b) Public convenience.

(c) Quality of service.

(d) The need to conserve airport space.

(e) The need to avoid duplication of services.

(f) The impact on the environment or facilities of the airport as an essential commercial and tourist service center.

(g) The need to avoid destructive competition which may impair the quality of airport services to the public, lead to uncertainty, disruption, or instability in the rendering of such services, or detract from the state s attractiveness as a center of tourism and commerce.

In making its determination, the airport operator shall not be required to take evidence or to make findings of fact.

(Added by Stats. 1982, Ch. 767, Sec. 1. Effective September 8, 1982.)



21690.10

Nothing in this article shall excuse any local agency from complying with applicable state or local requirements for competitive bidding or public hearings which may be required prior to the awarding or entering into of any bid, agreement or lease.

(Added by Stats. 1982, Ch. 767, Sec. 1. Effective September 8, 1982.)






ARTICLE 5. Los Angeles International Airport Relocation and Development

21690.20

The Legislature hereby finds that Los Angeles International Airport is one of the important air terminals of the world, making a significant contribution daily to the economy of California.

Since 1959, jet air traffic at the airport has increased from 80 flights daily to nearly 1,000 daily. This increasing air traffic and necessary expansion of airport facilities has had an adverse affect on the residents of the surrounding areas. Expansion and development has and is expected to require the acquisition of many homes in the vicinity of the airport and has rendered other homes in areas subjected to aircraft noise nearly uninhabitable. Property owners in the vicinity of the airport are either unable to sell their homes or able to sell only at depressed market prices. Under present laws, the Department of Airports of the City of Los Angeles is required only to pay homeowners fair market value for their property. With increasing property costs and current high interest rates, it is impossible for a homeowner to purchase a comparable dwelling in a comparable residential area for amounts now being paid as fair market value.

The City Council of the City of Los Angeles has initiated this legislation to enable the city to (1) assist displaced homeowners to relocate in comparable residential areas and housing, (2) provide, where available, replacement housing acceptable to affected homeowners, and (3) purchase affected homes to compensate homeowners for the depressed values of their property.

There is precedent for the provision of replacement housing, where available, in Chapter 953 of the Statutes of 1968, by which the Department of Public Works is authorized to provide relocation assistance and replacement housing to certain individuals and families displaced because of construction of certain state highway projects. Further, there is precedent for relocation payments to compensate certain homeowners in Public Law 90-495 and in Chapter 3 of the Statutes of 1968, First Extraordinary Session.

(Added by Stats. 1969, Ch. 942.)



21690.21

Unless the context otherwise requires, the following definitions shall govern the construction of this article:

(a) Airport means Los Angeles International Airport.

(b) Department means the Department of Airports, City of Los Angeles.

(c) Mayor means the Mayor of the City of Los Angeles.

(d) Board means the Los Angeles International Airport Property Acquisition Board.

(Added by Stats. 1969, Ch. 942.)



21690.22

Notwithstanding any other provision of law, the department is authorized to:

(a) Assist homeowners displaced by the expansion of the airport to relocate in comparable residential areas and housing.

(b) Provide, where available, replacement housing acceptable to affected homeowners.

(c) Purchase affected property to compensate homeowners for the depressed values of their property as a result of the proximity of the airport to enable such homeowners to purchase comparable housing under more normal market conditions.

(Added by Stats. 1969, Ch. 942.)



21690.23

The department is authorized to expend any available funds, including state and federal funds, for the purpose of purchasing homes from homeowners displaced by the expansion of the airport and relocating or providing suitable replacement housing for such persons, notwithstanding any other provision of law.

(Added by Stats. 1969, Ch. 942.)



21690.24

Upon establishment of a program for additional payments to homeowners by the department pursuant to this article, the affected property owners may petition as provided in Section 21690.26 for the payment of additional compensation for the depressed value of the affected property resulting from the presence and operation of the airport, provided that such owner has not previously recovered any sums in the nature of an inverse condemnation award by reason of the presence and operation of the airport.

(Amended by Stats. 1970, Ch. 29.)



21690.25

Upon establishment by the department of a program for such additional compensation, the mayor shall appoint, subject to the approval of the city council, five persons who shall constitute the board.

(Added by Stats. 1969, Ch. 942.)



21690.26

The members of the board shall serve at the pleasure of the mayor, and any action taken by a majority thereof shall constitute the action of the board. The board shall hear petitions from homeowners dislocated by reason of airport expansion and operations for amounts to be paid in excess of market value of affected property. The board shall establish procedures for the conduct of its business.

(Added by Stats. 1969, Ch. 942.)



21690.27

The Board of Airport Commissioners of the City of Los Angeles is directed to pay any sum awarded by the board pursuant to Section 21690.26.

(Added by Stats. 1969, Ch. 942.)



21690.28

The provisions of this article are available only to persons who own residential property which has been or is being condemned or sold for airport purposes. Petitions for additional compensation may be filed with the board at the same time that condemnation proceedings or acquisition negotiations are initiated; and the board shall pay any sum awarded pursuant to Section 21690.26 within 60 days after condemnation or other acquisition proceedings are completed.

(Amended by Stats. 1970, Ch. 29.)



21690.29

If any provision of this article or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the article which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

(Added by Stats. 1969, Ch. 942.)









CHAPTER 5. Proceedings

21692

The department, any member, the director, or any officer or employee of the department designated by it may hold investigations, inquiries, and hearings concerning matters covered by this part and the rules and orders of the department, and concerning accidents in aeronautics within this state. Hearings shall be open to the public and, except as provided in Section 21691, shall be held upon such call or notice as the department deems advisable. Each member of the department, the director, and every officer or employee of the department designated by it to hold any inquiry, investigation, or hearing may administer oaths and affirmations, certify to all official acts, issue subpoenas, and order the attendance and testimony of witnesses and the production of papers, books, and documents. If any person fails to comply with any subpoenas or order issued under the authority of this section, the department or its authorized representative may invoke the aid of any court of general jurisdiction. The court may order such person to comply with the requirements of the subpoena or order to give evidence touching the matter in question. Failure to obey the order of the court may be punished by the court as contempt.

(Amended by Stats. 1969, Ch. 138.)



21693

In order to facilitate the making of investigations by the department in the interest of public safety and promotion of aeronautics, the reports of investigations or hearings or any part of the reports, shall not be admitted in evidence or used for any purpose in any suit, action, or proceeding growing out of any matter referred to in the investigation, hearing, or report, except in case of any suit, action, or proceeding, civil or criminal, instituted by or in behalf of the department or in the name of the state under the provisions of this part or other laws of the state relating to aeronautics. Any member of the department, the director, or any officer or employee of the department shall not be required to testify to any facts ascertained in, or information gained by reason of, his official capacity, nor be required to testify as an expert witness in any suit, action, or proceeding involving any aircraft. Subject to these limitations, the department may make available to appropriate federal, state, and political subdivision agencies information and material developed in the course of its investigations and hearings.

(Amended by Stats. 1969, Ch. 138.)



21694

Every order of the department requiring performance of certain acts or compliance with certain requirements shall set forth the reasons, state the acts to be done or requirements to be met, and be served upon the person affected either by registered mail or in person. Any person aggrieved by an order of the department may have the action of the department reviewed by the courts in the manner provided by law.

(Amended by Stats. 1969, Ch. 138.)






CHAPTER 6. Airport Planning

21701

The division, in consultation with transportation planning agencies as designated by the director pursuant to Section 29532 of the Government Code, shall prepare a California Aviation System Plan, which shall include, but not be limited to, every California airport designated in the federal National Plan of Integrated Airport Systems and any other existing or proposed public use airports, as designated by the division.

(Added by Stats. 1989, Ch. 1149, Sec. 2.)



21702

The California Aviation System Plan shall include, but not be limited to, all of the following elements:

(a) A background and introduction element, which summarizes aviation activity in California and establishes goals and objectives for aviation improvement.

(b) An air transportation issues element, which addresses issues such as aviation safety, airport noise, airport ground access, transportation systems management, airport financing, airport land use compatibility planning, and institutional relationships.

(c) A regional plan alternative element, which consists of the aviation elements of the regional transportation plans prepared by each transportation planning agency. This element shall include consideration of regional air transportation matters relating to growth, capacity needs, county activity, airport activity, and systemwide activity in order to evaluate adequately the overall impacts of regional activity in relation to the statewide air transportation system. This element shall propose general aviation and air carrier public use airports for consideration by the commission for funding eligibility under this chapter.

(d) A state plan alternative element, which includes consideration of statewide air transportation matters relating to growth, including, but not limited to, county activity, airport activity, and systemwide activity in order to evaluate adequately the state aviation system and to designate an adequate number of general aviation and air carrier public use airports for state funding in order to provide a level of air service and safety acceptable to the public.

(e) A comparative element, which compares and contrasts the regional plan alternative with the state plan alternative, including, but not limited to, airport noise, air quality, toxic waste cleanup, energy, economics, and passengers served.

(f) A 10-year capital improvement plan for each airport, based on each airport s adopted master plan if the airport has a master plan, approved by the applicable transportation planning agency, and submitted to the division for inclusion in the California Aviation System Plan.

(g) Any other element deemed appropriate by the division and the transportation planning agencies.

(h) A summary and conclusion element, which presents the findings and recommended course of action.

(Amended by Stats. 2003, Ch. 525, Sec. 11. Effective January 1, 2004.)



21703

The division shall submit the California Aviation System Plan to the commission.

(Added by Stats. 1989, Ch. 1149, Sec. 2.)



21704

The division, in consultation with the transportation planning agencies, shall biennially revise the capital improvement plan developed pursuant to subdivision (f) of Section 21702, and the division shall submit the revised capital improvement plan to the commission. The division, in consultation with the transportation planning agencies, shall revise all other elements of the California Aviation System Plan every five years, and shall submit the revised system plan to the commission.

(Amended by Stats. 2003, Ch. 525, Sec. 12. Effective January 1, 2004.)



21705

The commission shall review, hold public hearings on, and, based on these hearings, adopt or revise and adopt as revised, the California Aviation System Plan and its subsequent revisions.

(Added by Stats. 1989, Ch. 1149, Sec. 2.)



21706

The division shall require that every project submitted for funding from the Aeronautics Account in the State Transportation Fund shall be consistent with the California Aviation System Plan. Applications for funding shall be processed in accordance with the procedures adopted by the commission. In determining the priorities of projects, the division shall, and the transportation planning agencies may, utilize the methodology adopted by the commission for determining the priorities of projects that the commission selects for allocation pursuant to Sections 21683 and 21683.2 and the procedures adopted by the commission.

(Amended by Stats. 2005, Ch. 270, Sec. 6. Effective January 1, 2006.)



21707

Any funds necessary to carry out Sections 21701, 21702, and 21704 shall be obtained from federal grants, except for updates of the capital improvement plan and policy elements of the California Aviation System Plan, which may be funded from nonfederal sources.

(Amended by Stats. 2003, Ch. 525, Sec. 13. Effective January 1, 2004.)









PART 2. AIRPORT DISTRICTS

CHAPTER 1. General Provisions and Definitions

22001

This part may be cited as the California Airport District Act.

(Added by Stats. 1953, Ch. 151.)



22002

The purpose of this part is to facilitate the formation of intercity and county airport districts having responsibility for the development of airports, spaceports, and air navigation facilities, the objective being to encourage airport and spaceport development by communities and to distribute the cost uniformly among all who benefit.

(Amended by Stats. 2000, Ch. 191, Sec. 1. Effective January 1, 2001.)



22003

(a) Unless the context otherwise requires, the definitions and general provisions contained in this chapter govern the construction of this part.

(b) Spaceport and associated terms contained in this part shall be defined pursuant to Section 13999.1 of the Government Code.

(Amended by Stats. 2003, Ch. 627, Sec. 4. Effective January 1, 2004.)



22004

Airport districts may be created, maintained, and managed as provided in this part and may exercise the powers expressly granted or necessarily implied.

(Added by Stats. 1953, Ch. 151.)



22005

A district may lie within or include the territories of one or more counties. It may include one or more cities, all or any part of any city and any part of the unincorporated territory of any county.

(Added by Stats. 1953, Ch. 151.)



22006

The boundaries of a district may be altered and outlying contiguous territory in the same or an adjoining county annexed to the district.

(Amended by Stats. 1965, Ch. 2043.)



22007

Except as otherwise provided in this part, the law governing the qualifications of electors, the manner of voting, the duties of election officers, the canvassing of returns, declaration of results, and all other particulars in respect to the calling and holding of general municipal elections in cities of the fifth and sixth class, so far as applicable, governs all district elections.

(Added by Stats. 1953, Ch. 151.)



22008

District means airport district, formed and proposed to be formed, pursuant to this part.

(Added by Stats. 1953, Ch. 151.)



22009

Principal county means the county in which all of the territory of the district is situated, or if the territory is situated in more than one county, the county in which the greatest portion of the territory is situated.

(Added by Stats. 1953, Ch. 151.)



22010

Affected county means any county in which the territory of the district is situated.

(Added by Stats. 1953, Ch. 151.)



22011

Board means the board of directors of the district.

(Added by Stats. 1953, Ch. 151.)



22012

Director means member of the board.

(Added by Stats. 1953, Ch. 151.)



22013

Secretary means secretary of the board.

(Added by Stats. 1953, Ch. 151.)



22014

Bond election means an election provided for in Article 2 (commencing with Section 22731) of Chapter 5.

(Amended by Stats. 1984, Ch. 144, Sec. 174.)



22015

Formation election means an election provided for in Article 4 (commencing with Section 22226) of Chapter 2.

(Amended by Stats. 1984, Ch. 144, Sec. 175.)



22016

Bond tax means the tax levied pursuant to Chapter 6 (commencing with Section 22901) for the payment of the bonded indebtedness of the district.

(Amended by Stats. 1984, Ch. 144, Sec. 176.)



22017

District tax means the tax levied pursuant to Chapter 6 for the payment of expenses of, and claims against the district, other than the bonded indebtedness.

(Added by Stats. 1953, Ch. 151.)






CHAPTER 2. Formation

ARTICLE 1. Resolution

22151

The board of supervisors of each county desiring to form, or join in forming, a district shall adopt a resolution of intention to that effect.

(Added by Stats. 1953, Ch. 151.)



22152

Each resolution shall contain:

(a) A statement of intention to form a district.

(b) The boundaries of the district or some other designation of its territorial extent.

(c) The name of the district.

(d) The time and place for hearing objections to the formation of the district or to its extent. The time of the hearing shall not be less than 30 days after the adoption of the resolution.

(e) The name of the newspaper in which the resolution shall be published.

(Added by Stats. 1953, Ch. 151.)



22153

Each resolution shall be published pursuant to Section 6061 of the Government Code in the county concerned. The board of supervisors may order it published in more than one newspaper. Publication shall be at least 20 days before the date of hearing. The publication of the resolution constitutes the notice of the hearing.

(Amended by Stats. 1957, Ch. 357.)






ARTICLE 2. Investigation and Termination by Majority Protest

22176

Except as otherwise provided in this article, the District Investigation Law of 1933 applies to districts formed under this part.

(Added by Stats. 1953, Ch. 151.)



22177

Section 22178 of this code supersedes Section 58680 of the Government Code, with respect to districts formed under this part.

(Added by Stats. 1953, Ch. 151.)



22178

The requirements of the District Investigation Law for the mailing of the notice of hearing, and for the inclusion in the report of value and liability statements provided for in Article 3 of that law, do not apply to districts formed under this part if the board of supervisors of each affected county, prior to the hearing on the formation of the district, finds by resolution adopted by a four-fifths vote of its members that:

(a) In its opinion the probable assessments will not exceed the limitations prescribed in the District Investigation Law.

(b) The property to be assessed will be able to carry the assessments.

(c) The assessment limitations may be dispensed with.

(Added by Stats. 1953, Ch. 151.)






ARTICLE 3. Hearing

22201

Written protests or objections to the formation of the district or to its extent within the county may be filed in the office of the clerk of the board of supervisors of any affected county at any time prior to the hour fixed for the hearing. At the hearing the board of supervisors shall consider only the protests or objections filed pursuant to this section.

(Added by Stats. 1953, Ch. 151.)



22202

The board of supervisors of each affected county shall hold a public hearing to consider the objections or protests at the time fixed for the hearing. The hearing may be continued by order of the board of supervisors entered on its minutes.

(Added by Stats. 1953, Ch. 151.)



22203

Each board of supervisors may overrule any protests or objections filed with it.

(Added by Stats. 1953, Ch. 151.)



22204

The board of supervisors of each affected county may exclude any territory within the county that in its opinion will not be benefited by inclusion in the district.

(Added by Stats. 1953, Ch. 151.)






ARTICLE 4. Election

22226

If after the hearing the board of supervisors of each affected county determines that the district should be formed, each board, by resolution entered on its minutes, shall:

(a) Define and describe the boundaries of the district or otherwise designate its territorial extent.

(b) State the name of the district, which shall contain the words ____________________ airport district.

(c) Call an election in the county, or portion thereof within the district, for the purpose of determining whether the district shall be formed and to elect a board of five directors for the district if formed.

(d) Fix the date of the election and the hours the polls will be open.

(e) Establish election precincts and designate polling places for the election.

(f) Appoint the election officers.

(Added by Stats. 1953, Ch. 151.)



22227

The resolution shall be published pursuant to Section 6066 of the Government Code in each county and city in the district. The first publication shall be at least 30 days prior to the date of the election. The resolution may be published in more than one newspaper by order of the board of supervisors of the affected county.

(Amended by Stats. 1957, Ch. 357.)



22228

The proposition submitted at the election shall be Shall the proposition to form ____________________ Airport District under the California Airport District Act be adopted?

(Added by Stats. 1953, Ch. 151.)



22229

Except as otherwise provided in this article, the election shall be called, noticed, and conducted, candidates nominated, the vote canvassed, and the results declared in the manner prescribed by law for general municipal elections in general law cities and by the general laws so far as applicable.

(Amended by Stats. 1959, Ch. 643.)



22229.1

Within five days after the district formation election has been called, the legislative body which has called the election shall transmit, by registered mail, a written notification of the election call to the executive officer of the local agency formation commission of the county or principal county in which the territory or major portion of the territory of the proposed district is located. Such written notice shall include the name and a description of the proposed district, and may be in the form of a certified copy of the resolution adopted by the legislative body calling the district formation election.

The executive officer, within five days after being notified that a district formation election has been called, shall submit to the commission, for its approval or modification, an impartial analysis of the proposed district formation.

The impartial analysis shall not exceed 500 words in length and shall include a specific description of the boundaries of the district proposed to be formed.

The local agency formation commission, within five days after the receipt of the executive officer s analysis, shall approve or modify the analysis and submit it to the officials in charge of conducting the district formation election.

(Added by Stats. 1970, Ch. 736.)



22229.2

The board of supervisors or any member or members of the board authorized by the board, or any individual voter or bona fide association of citizens entitled to vote on the district formation proposition, or any combination of such voters and associations of citizens, may file a written argument for or a written argument against the proposed district formation.

Arguments shall not exceed 300 words in length and shall be filed with the officials in charge of conducting the election not less than 54 days prior to the date of the district formation election.

(Added by Stats. 1970, Ch. 736.)



22229.3

If more than one argument for or more than one argument against the proposed district formation is filed with the election officials within the time prescribed, such election officials shall select one of the arguments for printing and distribution to the voters.

In selecting the arguments, the election officials shall give preference and priority in the order named to the arguments of the following:

(a) The board of supervisors or any member or members of the board authorized by the board.

(b) Individual voters or bona fide associations of citizens or a combination of such voters and associations.

(Added by Stats. 1970, Ch. 736.)



22229.4

The officials in charge of conducting the election shall cause a ballot pamphlet concerning the district formation proposition to be voted on to be printed and mailed to each voter entitled to vote on the district formation question.

The ballot pamphlet shall contain the following in the order prescribed:

(a) The complete text of the proposition.

(b) The impartial analysis of the proposition prepared by the local agency formation commission.

(c) The argument for the proposed district formation.

(d) The argument against the proposed district formation.

The election officials shall mail a ballot pamphlet to each voter entitled to vote in the district formation election at least 10 days prior to the date of the election. The ballot pamphlet is official matter within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 188. Effective January 1, 1995.)



22230

At the first election the board of supervisors of each affected county and its clerk have the powers and duties vested in the legislative bodies of cities and their clerks by the general laws described in Section 22229. Thereafter the board of directors of the district and its secretary have these powers and duties.

(Added by Stats. 1953, Ch. 151.)



22231

The canvass of the returns of the election shall be made at the time, in the manner, and by the officers prescribed by law for special elections in each affected county.

(Added by Stats. 1953, Ch. 151.)



22232

If the canvass is made by an officer other than the board of supervisors of the affected county, the officer shall transmit the results to the board of supervisors. The board of supervisors shall declare the result of the election.

(Added by Stats. 1953, Ch. 151.)






ARTICLE 5. Establishment of District

22256

By a resolution entered on its minutes, the board of supervisors of each affected county shall declare the district formed if:

(a) A majority of the votes cast at the election is for the formation of the district.

(b) A majority of the votes cast in a majority in number of the cities included in whole or in part in the district, counting all of the unincorporated territory in each affected county as a city for this purpose, is for the formation of the district.

(Added by Stats. 1953, Ch. 151.)



22257

The resolution shall contain the name of the district and a description or other designation of its boundaries.

(Added by Stats. 1953, Ch. 151.)



22258

A certified copy of the resolution shall be recorded in the office of the recorder of each affected county.

(Amended by Stats. 1998, Ch. 829, Sec. 52. Effective January 1, 1999.)



22259

Upon the filing with the Secretary of State, the formation of the district is complete.

(Added by Stats. 1953, Ch. 151.)









CHAPTER 3. Internal Organization

ARTICLE 1. Board of Directors

22401

A board of five directors is the governing body of the district. Each director shall be a resident of the district.

(Amended by Stats. 1979, Ch. 398.)



22402

Each district shall hold a general district election, governed by the provisions of the Uniform District Election Law, for the election of directors on the first Tuesday after the first Monday in November of each odd-numbered year.

(Amended by Stats. 1967, Ch. 29.)



22403

Within 30 days after notice of election or appointment each member of the board shall qualify by taking the official oath of office and filing it with the clerk of the principal county.

(Added by Stats. 1953, Ch. 151.)



22404

The terms of office of the directors elected at the formation election are governed by the provisions of the Uniform District Election Law.

(Amended by Stats. 1967, Ch. 29.)



22406

The board shall fill any vacancies occurring in the office of director. The appointee shall hold office for the balance of the term and until his successor is elected and qualified.

(Added by Stats. 1953, Ch. 151.)



22407

Each member of the board of directors shall receive compensation in an amount not to exceed one hundred dollars ($100) for each attendance at the meeting of the board held within the district, which amount shall be fixed from time to time by the board. No director, however, shall receive pay for more than four meetings in any calendar month.

Each director shall be allowed, with the approval of the board, all traveling and other expenses necessarily incurred by the member in the performance of the member s duties. For purposes of this section, the determination of whether a director s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 26. Effective January 1, 2006.)



22408

The board shall hold its first meeting in the meeting room of the board of supervisors of the principal county at 10 a.m. on the first Monday after the formation of the district.

(Added by Stats. 1953, Ch. 151.)



22409

At its first meeting the board shall provide for the time and place of holding its meetings and the manner in which special meetings may be called. The board may establish rules for its proceedings.

(Added by Stats. 1953, Ch. 151.)



22410

A majority of the board constitutes a quorum for the transaction of business.

(Added by Stats. 1953, Ch. 151.)



22411

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Added by Stats. 2005, Ch. 158, Sec. 36. Effective January 1, 2006.)






ARTICLE 2. Officers and Employees

22436

At its first meeting the board shall choose one of its members president. The president shall sign all contracts on behalf of the district and perform such other duties as may be imposed by the board.

(Added by Stats. 1953, Ch. 151.)



22437

At its first meeting or as soon thereafter as practicable, by a majority vote the board shall appoint a general manager, a secretary, a district counsel, and an auditor. These officers shall serve at the pleasure of the board. The board shall fix their compensation.

(Added by Stats. 1953, Ch. 151.)



22438

The secretary shall countersign all contracts on behalf of the district and perform such other duties as may be imposed by the board.

(Added by Stats. 1953, Ch. 151.)



22439

The general manager has the following powers and functions:

(a) Full charge and control of the construction, maintenance, and operation of the physical properties of the district.

(b) Except as otherwise provided in this article, full power to employ and discharge all employees and assistants at pleasure, prescribe their duties, and, subject to the approval of the board, to fix their compensation.

(c) Such other duties as may be imposed by the board.

(Added by Stats. 1953, Ch. 151.)



22440

The general manager shall report to the board in accordance with rules and regulations adopted by the board.

(Added by Stats. 1953, Ch. 151.)



22441

The auditor shall install and maintain a system of auditing and accounting which shall competently and at all times show the financial condition of the district. He shall draw warrants to pay demands made against the district if the demands have been approved by at least three directors.

(Amended by Stats. 1963, Ch. 760.)



22442

The board shall designate depositories for the custody of the funds of the district. A depository shall give security sufficient to secure the district against possible loss and shall pay the warrants drawn by the auditor for demands against the district under such rules as the board may prescribe.

(Added by Stats. 1953, Ch. 151.)



22443

The general manager, secretary, auditor, and all other employees or assistants of the district who may be required to do so by the board, shall give bonds to the district conditioned for the faithful performance of their duties as the board may prescribe.

(Added by Stats. 1953, Ch. 151.)









CHAPTER 4. Powers and Duties

22551

Except as otherwise provided in this part, the powers of the district shall be exercised by the board.

(Added by Stats. 1953, Ch. 151.)



22552

A district has perpetual succession.

(Added by Stats. 1953, Ch. 151.)



22553

A district may do all of the following:

(a) Sue and be sued, except as otherwise provided by law, in all actions and proceedings in all courts and tribunals of competent jurisdiction.

(b) Adopt a seal and alter it at pleasure.

(c) Provide and maintain public airports, spaceports, and landing places for aerial and space reentry traffic.

(d) Acquire by purchase, condemnation, donation, lease, or otherwise, real or personal property necessary to the full or convenient exercise of any of its powers or purposes.

(e) Improve, construct or reconstruct, lease, furnish or refurnish, use, repair, maintain, control, sell, or dispose of the property of the district, including any buildings, structures, lighting equipment, and all other equipment and facilities necessary for those purposes.

(Amended by Stats. 2000, Ch. 191, Sec. 3. Effective January 1, 2001.)



22553.2

No district may exercise any of the authority granted under this part for the development of spaceports unless it has been designated as a spaceport pursuant to Section 13999.3 of the Government Code.

(Amended by Stats. 2004, Ch. 118, Sec. 26.5. Effective January 1, 2005.)



22553.5

(a) The board of directors may, from time to time, cause to be sold or leased property of the district which in its opinion is not needed for the district s affairs.

(b) Such sales, at the discretion of the board of directors, may be on time, provided at least 20 percent of the total consideration be paid in cash at the time of the transaction and the remainder thereto be paid within 10 years and evidenced by a promissory note payable to the order of the district bearing interest at the rate of at least 5 percent per annum secured by a first mortgage, first deed of trust, or other prior encumbrance upon the property being sold.

(c) Property may be leased for any purpose and to any party whenever the board of directors finds that such lease does not interfere with use of such property for the purposes of the district or with the operations of the district. All rents and other consideration received by the district shall be paid into its general fund for the use of the district.

(Amended by Stats. 1974, Ch. 449.)



22554

A district may also:

(a) Employ legal counsel, in addition to its district counsel, and provide all necessary custodians, employees, engineers, and attendants for the proper maintenance of the property of the district and the conduct of the affairs of the district, for any of its purposes.

(b) Borrow money, incur indebtedness, issue bonds or other evidence of the indebtedness, and refund or retire any indebtedness of the district.

(c) Cause to be levied and collected, taxes for the purpose of maintaining and carrying on the operations of the district and paying its obligations.

(d) Make contracts, employ labor, and do all acts necessary or convenient for the full exercise of any of the powers of the district.

(Amended by Stats. 1963, Ch. 760.)



22555

The board shall make all rules governing the use of the airports and spaceports, landing places for aerial traffic, and other aerial facilities of the district that the board determines to be necessary.

(Amended by Stats. 2000, Ch. 191, Sec. 4. Effective January 1, 2001.)



22556

The board may charge and collect fees, tolls, and rentals for the use of all or a part of the aerial facilities of the district in such amounts and at such rates as, so far as possible, will produce revenues sufficient to pay the operating expenses of the district, provide for repairs and depreciation of the properties of the district, pay the interest on the bonded indebtedness of the district, and provide a sinking or other fund for the payment of the principal of the indebtedness as it becomes due.

(Added by Stats. 1953, Ch. 151.)



22557

(a) The district may issue temporary negotiable notes bearing interest at a rate not exceeding 8 percent per annum. However, these notes shall be general obligations of the district payable from revenues and taxes, unless paid from other available funds of the district, in the same manner as bonds of the district. The maturity of the notes shall not be later than 20 years from the date thereof, and the total aggregate amount of the notes outstanding at any one time shall not exceed 2 percent of the assessed valuation of the taxable property in the district, or if the assessed valuation is not obtained, 2 percent of the county auditor s estimate of the assessed valuation of the taxable property of the district evidenced by his or her certificate. The total aggregate amount of these notes outstanding at any one time shall further not exceed the sum of five hundred thousand dollars ($500,000).

(b) Any note proposed to be issued pursuant to subdivision (a) with a term longer than five years shall not be issued until after a public hearing is conducted with respect to the issuance and a resolution is adopted approving the issuance. At least 15 days prior to the public hearing, the board shall cause notice of the hearing to be published pursuant to Section 6061 of the Government Code in a newspaper published in the principal county. The resolution shall be subject to referendum pursuant to Section 9340 of the Elections Code and shall so provide. Within 15 days after adoption of the resolution of issuance, the board shall cause the resolution to be published at least once in a newspaper of general circulation published in the principal county, or if there is none, posted in at least three public places in the district.

(Amended by Stats. 1994, Ch. 923, Sec. 189. Effective January 1, 1995.)



22557.5

(a) Notwithstanding Section 22557, the Big Bear Airport District may issue temporary negotiable notes bearing interest at a rate not exceeding the maximum rate permitted pursuant to Section 53531 of the Government Code. These notes shall be general obligations of the district payable from revenues and taxes, unless paid from other available funds of the district, in the same manner as bonds of the district. The notes shall mature not later than 20 years from the date thereof, and the total aggregate amount of notes outstanding at any one time shall not exceed 2 percent of the assessed valuation of the taxable property in the district, or if the assessed valuation is not obtained, 2 percent of the county auditor s estimate of the assessed valuation of the taxable property of the district evidenced by the auditor s certificate. The total aggregate amount of notes outstanding at any one time shall further not exceed one million five hundred thousand dollars ($1,500,000).

(b) Any note proposed to be issued pursuant to subdivision (a) with a term longer than five years shall not be issued until after a public hearing is conducted with respect to the issuance and a resolution is adopted approving the issuance. At least 15 days prior to the public hearing, the board shall cause notice of the hearing to be published pursuant to Section 6061 of the Government Code in a newspaper published in the principal county. The resolution is subject to referendum pursuant to Section 9340 of the Elections Code and shall so provide. Within 15 days after adoption of the resolution of issuance, the board shall cause the resolution to be published at least once in a newspaper of general circulation published in the principal county, or if there is none, posted in at least three public places in the district.

(Amended by Stats. 1994, Ch. 923, Sec. 190. Effective January 1, 1995.)



22558

In addition to all other powers authorized by this part, the Santa Maria Public Airport District may do both of the following:

(a) Employ airport police officers in accordance with subdivision (d) of Section 830.33 of the Penal Code.

(b) Pursuant to Chapter 4 (commencing with Section 6300) of Division 7 of Title 1 of the Government Code, apply for, establish, operate, and maintain a foreign trade zone and subzones thereto, and allow in the foreign trade zone and the subzones thereto any properties and businesses that are located either within or outside the geographic boundaries of the district and that are located within either the County of Santa Barbara or the County of San Luis Obispo.

(Amended by Stats. 1998, Ch. 396, Sec. 1. Effective January 1, 1999.)



22559

The board may by resolution change the name of the district. Certified copies of such resolution shall be recorded in each county within which some portion of the territory of the district is situated and shall be transmitted to the Secretary of State and to the clerk of each such county.

(Added by Stats. 1979, Ch. 398.)






CHAPTER 4.5. Claims

22601

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)






CHAPTER 5. Bonds

ARTICLE 1. General

22701

As used in this chapter, board of supervisors means the board of supervisors of the principal county.

(Added by Stats. 1953, Ch. 151.)



22702

District bonds may be issued and sold pursuant to this chapter for all of the following purposes:

(a) Raising money for purchasing real property for airport and spaceport purposes.

(b) Building and purchasing buildings or structures including hangars, or making alterations, additions, or repairs to the buildings or structures.

(c) Restoring or rebuilding buildings or structures damaged or destroyed by fire or other public calamity.

(d) Supplying buildings, structures, and hangars with furnishings and necessary apparatus.

(e) Improving the grounds of airports and spaceports.

(f) Acquiring and maintaining lighting equipment and all other equipment, devices, and facilities necessary or convenient for the airports and spaceports.

(g) Liquidating any indebtedness incurred for these purposes or refunding any valid outstanding indebtedness of the district evidenced by bonds or warrant.

(h) Paying all costs and expenses incident to the bond election, including engineering, architectural, legal charges, fiscal agent s charges and interest during construction and for a period of not to exceed 12 months after the date of completion of construction.

(Amended by Stats. 2000, Ch. 191, Sec. 5. Effective January 1, 2001.)



22703

If the board deems it advisable it may call an election and submit to the electors of the district the question whether district bonds shall be issued and sold. The board shall call a bond election upon the filing with the board of a petition signed by 10 percent of the registered voters of the district.

(Added by Stats. 1953, Ch. 151.)



22704

The board shall call and conduct the bond election in the manner prescribed by this chapter.

(Added by Stats. 1953, Ch. 151.)



22705

The order calling the bond election shall be signed by a majority of the directors.

(Added by Stats. 1953, Ch. 151.)



22706

In the order calling the bond election, the board may submit to the electors as one proposal the question of issuing bonds for all or any of the purposes described in this article, or it may submit as separate questions the issuance of bonds for any of these purposes, singly or in such combinations as it directs in the order.

(Added by Stats. 1953, Ch. 151.)



22707

When bonds issued pursuant to this part have been investigated and certified by any authorized officer of the state and are declared to be legal investments for savings banks, they may be purchased or received in pledge for loans by savings banks, building and loan companies, trust companies, insurance companies, guardians, conservators, executors, administrators, and special administrators, or by any public officer of the state or of any county or other municipal or corporate body in the state having or holding funds which they may legally invest or loan.

(Amended by Stats. 1979, Ch. 730.)



22708

If any officer whose signature, countersignature, or attestation appears on the bonds or coupons ceases to be such officer before the delivery of the bonds to the purchaser, the signature, countersignature, or attestation is valid and sufficient for all purposes as if he had remained in office until the delivery of the bonds. The signature on the coupons of the person who is auditor at the date of the bonds is valid although the bonds may be attested by a different person who is auditor at the time of their delivery.

(Added by Stats. 1953, Ch. 151.)






ARTICLE 2. Bond Election

22731

A notice of the bond election, signed by a majority of the directors, shall be posted in three public places in the district not less than 20 days before the election and shall be published in each affected county pursuant to Section 6063 of the Government Code.

(Amended by Stats. 1957, Ch. 357.)



22732

The notice shall contain:

(a) The time and place of holding the bond election.

(b) The names of the election officers.

(c) The hours the polls will be open.

(d) A statement of the purpose for which the election is held.

(e) The amount and denomination, the rate of interest, and the term, not exceeding 40 years, of the proposed bonds.

(Added by Stats. 1953, Ch. 151.)



22733

For the purpose of the bond election, the board may divide the district into election precincts and may change the precincts as often as occasion requires.

(Added by Stats. 1953, Ch. 151.)



22734

The board shall appoint one inspector, one judge, and two clerks of election in each precinct.

(Added by Stats. 1953, Ch. 151.)



22735

If the board fails to appoint the election officers, or if those appointed are not present at the opening of the polls, the electors present may appoint them and they shall conduct the election.

(Added by Stats. 1953, Ch. 151.)



22736

The board may fix the compensation of the election officers but not exceeding seven dollars ($7) for each election officer.

(Added by Stats. 1953, Ch. 151.)



22737

The polls shall be open on election day from 8 a.m. until 8 p.m.

(Added by Stats. 1953, Ch. 151.)



22738

Every resident of the district, who is a qualified elector of the county, and who is registered in the precinct where the election is held at least 30 days before the election, may vote in the election.

(Added by Stats. 1953, Ch. 151.)



22739

The secretary shall obtain uniform ballots for the bond election. No other form of ballot shall be used. The expense of printing and distributing the ballots to the polling places shall be paid as other current expenses of the district are paid.

(Added by Stats. 1953, Ch. 151.)



22740

The ballot shall contain the following:

(a) Official ballot provided by the board of directors of the ?____ airport district to be used in the bond election of said district in the county of ____, State of California, on the ____ day of ____ 19__.

(b) Other matters required by law.

(c) Bonds Yes and Bonds No.

(Added by Stats. 1953, Ch. 151.)



22741

The board shall provide a booth or private room in which the voter may prepare his ballot in secret.

(Added by Stats. 1953, Ch. 151.)



22742

No electioneering shall be carried on within 100 feet of the polls.

(Added by Stats. 1953, Ch. 151.)



22743

Each voter shall put a cross ( ) upon his ballot with pencil or ink after the words Bonds Yes or Bonds No to indicate whether he has voted for or against the issuance of the bonds.

(Added by Stats. 1953, Ch. 151.)



22744

After marking his ballot the voter shall hand it to the inspector. The inspector, in the presence of the voter, shall deposit the ballot in the ballot box. The judge or clerks shall enter the voter s name on the poll list.

(Added by Stats. 1953, Ch. 151.)



22745

Any person offering to vote may be challenged by any elector of the district. In the case of a challenge the judge or clerks of the election shall administer to the person challenged an oath substantially as follows: You do swear that you are a citizen of the United States, that you are 21 years of age, that you have resided in this State one year, in this county 90 days, and in this airport district 30 days preceding this election, and that your name is on the great register of this county and was on the great register of a precinct in this airport district at least 30 days before this election, and that you have not before voted this day. If the person challenged takes this oath his vote shall be received. Otherwise his vote shall be rejected.

(Added by Stats. 1953, Ch. 151.)



22746

The secretary shall provide the election officers with official poll and tally lists.

(Added by Stats. 1953, Ch. 151.)



22747

The heading of the poll list shall read Official poll list of ____ airport district for the airport district bond election on the ____ day of ____ 19__. Under this heading shall be arranged three columns. The heading of the first column shall read Write your name as it appears on the great register of this county. The heading of the second column shall read Write your residence, street and number, city, and airport district. The heading of the third column shall read Are you a qualified registered voter in this airport district? The person offering to vote shall write his name on the first column of the poll list, give his residence in the second, and in the third shall write the word Yes or No. If he writes the word No he shall not be permitted to vote. Persons writing the word Yes may be challenged pursuant to this article.

(Added by Stats. 1953, Ch. 151.)



22748

The heading of the tally list shall read An official tally list of ____ airport district for the airport district bond election held on the ____ day of ____ 19__. It shall be arranged so that the propositions to be voted on at the election may be set forth. It shall be vertically ruled to provide for the counting of votes under a tally system. The heading of the final column shall read Total votes cast for the bonds and Total votes cast against the bonds. A space shall be provided at the bottom of the page for the signatures of the election officers. Over these signatures shall be printed the words We hereby certify that this is a correct report of the election held in ____ airport district in the county of ____ on the ____ day of ____ 19__.

(Added by Stats. 1953, Ch. 151.)



22749

The election officers shall publicly canvass the votes immediately after closing the polls. They shall fill out the tally sheet and certify the correctness of the canvass. They shall make, sign, and deliver a certificate of the result of the election and transmit it to the clerk of the board of supervisors.

(Added by Stats. 1953, Ch. 151.)



22750

The election officers shall transmit the returns of the election to the board of directors. The board shall meet and canvass the returns on the seventh day after the election at 2 p.m.

(Added by Stats. 1953, Ch. 151.)






ARTICLE 3. Bond Issuance

22776

If two-thirds of the votes cast at the election were for the issuance of bonds, the board shall enter that fact in its minutes. The board shall certify all of the board proceedings to the board of supervisors.

(Added by Stats. 1953, Ch. 151.)



22777

The board of supervisors shall issue the district bonds in the number and amount specified in the bond proceedings. The board of supervisors shall provide that the bonds are payable out of the interest and sinking fund of the district, naming the fund, and that the money for redemption of the bonds and payment of the interest shall be raised by taxation upon the taxable property in the district.

(Added by Stats. 1953, Ch. 151.)



22778

By an order entered in its minutes, the board of supervisors shall:

(a) Prescribe the form of the bonds and of the interest coupons.

(b) The manner in which the bonds shall be executed.

(c) Fix the time when all or any part of the principal of the bonds is payable.

(Added by Stats. 1953, Ch. 151.)



22779

The total amount of bonds issued shall not exceed 15 percent of the taxable property of the district as shown by the last equalized assessment books of the affected counties.

(Added by Stats. 1953, Ch. 151.)



22780

The term of the bonds shall not exceed 40 years.

(Added by Stats. 1953, Ch. 151.)



22781

The bonds shall be payable in lawful money of the United States as to principal and interest.

(Added by Stats. 1953, Ch. 151.)



22782

The board of supervisors may make the principal and interest of the bonds payable at the office of the treasurer of the principal county, at such other place within the United States as the board may designate, or at the county treasurer s office or such other designated place at the option of the bondholders. The place of payment shall be specified in the bonds. The expense of paying the principal and interest other than at the office of the county is a charge against the district funds, to be paid out of the tax for the payment of the bonds.

(Added by Stats. 1953, Ch. 151.)



22783

The bonds shall be sold at the times and in the amounts prescribed by the board of supervisors, but for not less than par.

(Added by Stats. 1953, Ch. 151.)



22784

Before selling all or any part of the bonds, the board of supervisors shall advertise for bids pursuant to Section 6066 of the Government Code in a newspaper of general circulation published in the principal county, or if no such newspaper is published in the county, in some newspaper published in another county.

(Amended by Stats. 1957, Ch. 357.)



22785

If satisfactory bids are received the bonds offered for sale shall be awarded to the highest bidder. If no bids are received or the board of supervisors determines that the bids received are not satisfactory as to price or responsibility of the bidders, the board of supervisors may reject all bids received and either re-advertise or sell the bonds at private sale.

(Added by Stats. 1953, Ch. 151.)



22786

The proceeds of the sale of the bonds shall be deposited in the treasury of the principal county to the credit of the improvement fund of the district, and may be withdrawn for the purposes for which the bonds were voted as other district money is withdrawn.

(Added by Stats. 1953, Ch. 151.)






ARTICLE 4. Cancellation of Unsold Bonds

22811

If any bonds remain unsold for six months after having been offered for sale, the board of directors of the district for which the bonds were issued or of a district containing any territory which at the time of the bond election was embraced within the district for which the bonds were issued, may petition the board of supervisors to cause the unsold bonds to be withdrawn from the market and canceled.

(Added by Stats. 1953, Ch. 151.)



22812

Upon receiving a petition signed by a majority of the members of the board of directors, the board of supervisors shall fix a time for hearing the petition. The hearing shall be held not more than 30 days after receipt of the petition.

(Added by Stats. 1953, Ch. 151.)



22813

The board of supervisors shall publish a notice stating the time and place of the hearing and the object of the petition in general terms, pursuant to Section 6062 of the Government Code in a newspaper published in the district or, if there is no such newspaper, in a newspaper published at the county seat of an affected county.

(Amended by Stats. 1957, Ch. 357.)



22814

At the time and place designated in the notice, or at any subsequent time to which the hearing is postponed, the board of supervisors shall hear any reason that may be submitted for or against the granting of the petition. If the board of supervisors deems it for the best interest of the district named in the petition that the unsold bonds be canceled, it shall make and enter an order in its minutes that the unsold bonds are canceled. Thereafter the bonds and the vote by which they were authorized to be issued have no validity whatever.

(Added by Stats. 1953, Ch. 151.)






ARTICLE 5. Revenue Bonds

22850

In addition to any other powers of the district to finance improvements and to provide an independent method of financing from that contained in any other sections of the California Airport District Act, subject to the provisions of this article a district may borrow money to provide funds to pay all costs of any public improvement authorized by this part and may issue revenue bonds to evidence the indebtedness created by such borrowing.

Such revenue bonds shall constitute special obligations and evidence a special indebtedness of the district which shall be a charge upon and payable as to the principal thereof, interest thereon, and any premiums upon the redemption of any thereof, solely from such revenues and funds as are specified therein and in the proceeding for their issuance. They shall not constitute general obligations of the district, and they shall neither constitute obligations nor evidence any indebtedness of any other public agency of which the district may be a part or of the State.

All such bonds shall recite upon their face the substance of the preceding portions of this section and shall also recite upon their face that they are issued under this article.

(Added by Stats. 1963, Ch. 760.)



22851

Revenue bonds under this article shall be authorized, issued and sold under the provisions of the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300), Part 1, Division 2, Title 5, Government Code).

(Added by Stats. 1963, Ch. 760.)









CHAPTER 6. Taxation

22901

As used in this chapter, board of supervisors means the board of supervisors of the principal county.

(Added by Stats. 1953, Ch. 151.)



22902

If the revenues of the district are inadequate to pay the interest or principal of the bonded indebtedness of the district as it becomes due, or to pay any other expenses of or claims against the district, the board of directors shall transmit to the board of supervisors and the county auditor a written estimate of the minimum amount of money required for the payment of the principal and interest of the bonded indebtedness as it becomes due, and of the minimum amount of money required by the district for any other purpose.

(Added by Stats. 1953, Ch. 151.)



22903

The board shall transmit the estimates to the board of supervisors and the county auditor at least 15 days before the first day of the month in which the board of supervisors is required to levy taxes for county purposes.

(Added by Stats. 1953, Ch. 151.)



22904

Annually, after receiving the estimates, the board of supervisors shall levy a tax sufficient for the payment of the principal and interest on the bonded indebtedness, designated as the ____ airport bond tax, and a tax sufficient for the payment of all other expenses of, and claims against, the district, designated as the ____ airport district tax.

The bond tax shall be levied annually until the bonded indebtedness is fully paid. The district tax shall be levied annually until all other expenses of and claims against the district are fully paid.

(Added by Stats. 1953, Ch. 151.)



22905

The bond tax shall be sufficient to pay the interest on the bonds for the year and the portion of the principal becoming due during the year. The bond tax shall also be sufficient to raise annually for the first half of the term of the bonds a sum sufficient to pay the interest for that period, and, during the balance of the term, sufficient to pay the annual interest and to pay annually a proportion of the principal equal to the amount produced by dividing the total amount of outstanding bonds by the number of years the bonds then have to run.

(Added by Stats. 1953, Ch. 151.)



22906

The proceeds of the bond tax shall be paid into the treasury of the principal county to the credit of the district interest and sinking fund and shall be used only for the payment of the principal and interest on the bonds. The treasurer of the principal county shall pay the principal and interest on the bonds upon the warrant of the auditor of the principal county out of this fund. The county auditor shall cancel and retain the bonds and coupons when he draws his warrants on the treasurer in favor of the owners.

(Added by Stats. 1953, Ch. 151.)



22907

The rate of the district tax levied in any one year shall not exceed twenty cents ($0.20) on each one hundred dollars ($100) of assessed valuation of the real and personal property in the district, exclusive of the bond tax.

(Added by Stats. 1953, Ch. 151.)



22908

The bond and district taxes shall be levied on all the taxable property in the district. They shall be levied by the board of supervisors and collected by the tax collector of the principal county at the time and in the manner and form as county taxes are levied and collected. The proceeds of the taxes shall be paid to the district. The taxes become delinquent at the same time as county taxes and bear the same penalties for delinquency. The taxes are a lien on all taxable property in the district, have the same force and effect as liens for county taxes, and their collection shall be enforced by the same means as liens for county taxes.

(Added by Stats. 1953, Ch. 151.)



22909

A district may impose a special tax pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code. The special taxes shall be applied uniformly to all taxpayers or all real property within the district, except that unimproved property may be taxed at a lower rate than improved property.

(Added by Stats. 1991, Ch. 70, Sec. 11.)









PART 5. AIRCRAFT FINANCIAL RESPONSIBILITY ACT

CHAPTER 1. General Provisions and Definitions

24230

This part may be cited as the Uniform Aircraft Financial Responsibility Act.

(Added by Stats. 1968, Ch. 1452.)



24231

This part shall be so interpreted and construed as to effectuate its general purpose to make uniform the laws of those states which enact it.

(Added by Stats. 1968, Ch. 1452.)



24232

Unless the context otherwise requires, the definitions and general provisions set forth in this chapter govern the construction of this part.

(Added by Stats. 1968, Ch. 1452.)



24233

Department means the Department of Aeronautics in the Business and Transportation Agency.

(Amended by Stats. 1969, Ch. 138.)



24234

Aircraft means any contrivance now known, or hereafter invented, used or designed for navigation of or flight in the air.

(Added by Stats. 1968, Ch. 1452.)



24235

Judgment means any judgment which has become final by expiration without appeal of the time within which an appeal might have been perfected, or by final affirmation on appeal, rendered by a court of competent jurisdiction of any state or of the United States, upon a claim for damages suffered by a claimant arising out of the ownership, operation, maintenance or use of any aircraft, including damages for care and loss of services, because of bodily injury to or death of any person or injury to or destruction of property, including the loss of use thereof, or upon an agreement of settlement for such damages.

(Added by Stats. 1968, Ch. 1452.)



24236

Operator means any person who is exercising actual physical control of an aircraft.

(Added by Stats. 1968, Ch. 1452.)



24237

Owner means any of the following persons who may be legally responsible for the operation of an aircraft:

(a) A person who holds the legal title to an aircraft.

(b) A lessee of an aircraft.

(c) A conditional vendee, a trustee under a trust receipt and a mortgager or other person holding an aircraft subject to a security interest.

(Added by Stats. 1968, Ch. 1452.)



24238

Passenger means any person in, on or boarding an aircraft for the purpose of riding therein, or alighting therefrom following a flight or attempted flight therein.

(Added by Stats. 1968, Ch. 1452.)



24239

Person means any individual, firm, copartnership, association or corporation, public or private, including his or its successors, assignees or legal representatives.

(Added by Stats. 1968, Ch. 1452.)



24240

Notification means notice in writing served upon a person by either:

(a) Actual delivery or offer of delivery to such person by any adult individual whose rights are not affected by the proceeding involved; or

(b) Registered mail addressed to the person at the last address known to the division.

(Added by Stats. 1968, Ch. 1452.)



24241

State means any state, the District of Columbia, any territory or possession of the United States and the Commonwealth of Puerto Rico.

(Added by Stats. 1968, Ch. 1452.)



24242

Claimants means any person having a claim for damages as the result of an accident within this state involving an aircraft.

(Added by Stats. 1968, Ch. 1452.)



24243

This part does not apply to:

(a) Any aircraft owned and operated by or leased to and subject to the sole control of the United States or any civil or military agency of the United States or of the District of Columbia, the Commonwealth of Puerto Rico or any territory or possession of the United States.

(b) Any aircraft owned and operated by or leased to and subject to the sole control of this or any other state or agency thereof or any political subdivision or municipality of this or any other state.

(c) Any aircraft owned and operated by or leased to and subject to the sole control of any foreign country or any civil or military agency thereof or any political subdivision or municipality thereof.

(d) Any commercial air operator subject to Chapter 9 (commencing with Section 5500) of Division 2.

(e) Any aircraft operated by an operator subject to the provisions of Article 2 (commencing with Section 11931) of Chapter 5 of Division 6 of the Agricultural Code.

(f) Any person who maintains in effect an insurance policy meeting the requirements of Section 24350 and who has filed with the department a certificate of insurance issued by the insurance company which issued such policy; provided, however, that such person shall, in accordance with the provisions of Section 24300, report each aircraft accident in which he is involved as operator or owner of aircraft.

(Amended by Stats. 1970, Ch. 852.)



24244

This part shall not apply with respect to any accident occurring prior to the effective date of this part.

(Added by Stats. 1968, Ch. 1452.)



24245

Nothing in this part shall be construed as precluding any party in any action or proceeding from employing other processes provided by law. Nothing in this part shall be construed as precluding the utilization by the department of the injunctive or other process of the courts in aid of the enforcement of this part.

(Amended by Stats. 1969, Ch. 138.)



24246

A discharge in bankruptcy shall not relieve any person from the requirements of this part.

(Added by Stats. 1968, Ch. 1452.)



24247

Nothing in this part shall be construed as authorizing the state to license the operators of aircraft.

(Added by Stats. 1968, Ch. 1452.)






CHAPTER 2. Administration

24250

The department shall administer and enforce the provisions of this part and may make rules and regulations necessary for its administration.

Nothing in this part shall be construed as requiring any license for operators of aircraft other than that required by the federal government, or to permit any registration of aircraft by the state.

(Amended by Stats. 1969, Ch. 138.)



24251

The department shall provide for hearings upon request of any person who may be affected by its orders or acts under the provisions of this part and may provide for a stay thereof until a hearing may be had. All hearings held under this part shall be conducted in accordance with Chapter 5 (commencing with Section 11500), Part 1, Division 3, Title 2 of the Government Code, and the department shall have all of the powers granted therein.

(Amended by Stats. 1969, Ch. 138.)



24252

Any person aggrieved by any rule, regulation, order or act of the department or by a failure of the department to act hereunder, may have judicial review thereof as provided in Sections 11440 and 11523 of the Government Code.

(Amended by Stats. 1969, Ch. 138.)



24253

The records of and proceedings before the department shall be inadmissible in evidence and shall not be referred to at the trial of any civil action or criminal proceeding.

Subject to the foregoing provisions, the department shall, upon written request, make available to persons whose legal rights may be affected thereby, information and material developed in the course of its administration of this part.

(Amended by Stats. 1969, Ch. 138.)



24254

(a) The operation of an aircraft on the land or waters of, or in the air over, this state shall be deemed an appointment by the owner or operator of the department to be his true and lawful attorney upon whom may be served all legal process in any action or proceeding against him, arising from the ownership, maintenance, use or operation of such aircraft and resulting in damage or loss to person or property, and said use or operation shall be signification of their agreement that any such process against him which is so served, shall be of the same legal force and validity as though served upon him personally; provided, such person is a nonresident of this state or at the time a cause of action arises is a resident of this state but subsequently becomes a nonresident of this state.

(b) Service of such process shall be made by leaving a copy of the summons and complaint with the department or in its office at Sacramento, together with a fee of two dollars ($2), and by the mailing of a copy of such summons and complaint by the plaintiff or his attorney to the defendant, and to each of the defendants if more than one at his last known address, within 10 days thereafter by registered mail. In lieu of such mailing to such defendant in a foreign state, plaintiff may cause a copy of the summons and complaint to be served personally in the foreign state upon such defendant by any adult person not a party to the suit, by actually delivering the same to such defendant or by offering to make such delivery in case defendant refuses to accept delivery.

(c) Proof of the service of such process upon the department, and proof of the mailing or personal delivery thereof to the defendant, shall be made by the affidavit or affidavits of the party or parties doing the acts, which shall be filed with the court from out of which such summons issued, within such time as the court may allow for the return of such summons. Process shall be deemed to be completed upon the filing of such affidavit or affidavits and of the original registry receipt issued by the post office upon the mailing of such registered letter, if service is obtained by mail.

(Amended by Stats. 1969, Ch. 138.)






CHAPTER 3. Security Following Accident

ARTICLE 1. Accident Report

24300

The operator of any aircraft involved in an accident within this state in which any person is killed or injured or damage in excess of four hundred dollars ($400), is sustained to the property of any person, other than property owned by the owner or operator, or in his care, custody or control, or carried in or on the aircraft, shall immediately but not later than 15 days after the accident report the matter in writing to the department. If the operator is physically incapable of making the report, the owner of the aircraft involved in the accident, shall immediately but not later than 15 days after learning of the accident, make the report. If neither the operator nor the owner is physically capable of making the report, then each passenger shall, within 15 days after learning of the incapacity of the operator or owner, make the report. If the owner or operator dies as a result of the accident, the legal representative of the operator or owner shall make the report within 15 days after his qualifications. The sheriff of the county in which the accident occurred, or the chief of police of the city in which the accident occurred, as the case may be, shall notify the department in writing immediately but not later than 15 days after learning of the accident.

(Amended by Stats. 1970, Ch. 852.)



24301

The report, the form of which shall be prescribed by the department, shall include information to enable the department to determine whether the requirements for the deposit of security under Article 2 (commencing with Section 24325) are inapplicable by reason of existence of insurance or other exceptions specified in this part. The department may rely upon the accuracy of the information until it has reason to believe that the information is erroneous.

(Amended by Stats. 1969, Ch. 138.)



24302

The operator and the owner shall furnish such additional information as the department may require.

(Amended by Stats. 1969, Ch. 138.)






ARTICLE 2. Security

24325

As promptly as practicable but not later than 30 days after receipt of an accident report as required in Article 1 (commencing with Section 24300), the department shall determine by an order entered of record (a) the amount of security within the limits specified in Section 24350, which it deems sufficient to satisfy any judgment for damages resulting from the accident which may be recovered against each owner or operator, and (b) the name and address of each claimant.

(Amended by Stats. 1969, Ch. 138.)



24326

As promptly as practicable but not later than 30 days after the entry of the order required by Section 24325, the department, the owner or the operator, or both, as the case may be, shall deposit for the benefit of the owner or operator or both, as the case may be, security in the sum so determined by the department.

(Amended by Stats. 1969, Ch. 138.)



24327

The requirements as to security do not apply:

(a) To the operator of an aircraft involved in an accident in which no injury was caused to the person of anyone other than the operator or guests, and no damage in excess of four hundred dollars ($400) was caused to property not owned, rented, occupied or used by such operator nor in his care, custody or control nor carried in or on the aircraft.

(b) To the operator or owner of an aircraft if at the time of the accident the aircraft was stationary, without passengers thereon or boarding the aircraft or alighting therefrom and the aircraft was parked in an area legally used for aircraft parking with no engine running nor in the process of being started.

(c) To the owner of an aircraft if at the time of the accident the aircraft was being operated, or was parked, without his permission, express or implied.

(d) To the owner if there is in effect at the time of the accident an aircraft liability policy or bond with respect to the aircraft involved in the accident.

(e) To the operator, if not the owner of the aircraft, if there is in effect at the time of the accident an aircraft liability policy or bond with respect to his operation of the aircraft involved in the accident.

(f) To the operator or owner if his liability for damages resulting from such accident is covered by any other form of liability insurance policy or bond in effect at the time of the accident.

(g) To any person qualifying as a self-insurer under Section 24353, or to any person operating an aircraft for the self-insurer for whose acts the self-insurer is legally responsible.

(h) After there is filed with the department satisfactory evidence that the person otherwise required to deposit security has (1) been released from liability, or (2) been adjudicated not to be liable by judgment, or (3) executed a written agreement with all claimants providing for payment of an agreed amount with respect to all claims for injuries or damages resulting from the accident.

(Amended by Stats. 1969, Ch. 138.)






ARTICLE 3. Financial Responsibility

24350

A policy or bond is not effective under Article 2 unless:

(a) Issued either (1) by an insurer or surety company authorized to do business in this state, or (2) by an insurer or surety company not authorized to do business in this state but which is found by the department to afford adequate protection and which has filed or shall file with the department a power of attorney authorizing the department to accept service on his behalf of notice or process in any action upon the policy or bond arising out of such accident.

(b) If the accident results in bodily injury to or death of a person not a passenger, the policy or bond provides coverage of not less than fifty thousand dollars ($50,000) because of bodily injury to or death of one person in any accident and one hundred thousand dollars ($100,000) because of bodily injury to or death of two or more persons in any one accident.

(c) If the accident results in damage to or destruction of property, the policy or bond provides coverage of not less than fifty thousand dollars ($50,000) because of damage to or destruction of property in any one accident with the exception of the following property which is exempted from the security required under this part: property owned, rented, occupied or used by, or in the care, custody or control of the owner or operator or carried in or on the aircraft.

(Amended by Stats. 1969, Ch. 138.)



24351

The policy or bond need not cover:

(a) Any liability on account of bodily injury to or death of any employee of the owner or operator while the employee is engaged in the duties of the person s employment.

(b) Any obligation for which the owner or operator or the insurer of the owner or operator may be held liable under any workers compensation law.

(c) A guest, or any other person, riding in or upon any aircraft without giving compensation.

(d) (1) Any liability for bodily injury or death of any occupant riding in or upon an aircraft or exiting an aircraft for purposes of skydiving or sport parachuting when that occupant s injury or death is solely related to hazardous risks associated with skydiving or sport parachuting activities.

(2) Any person described in paragraph (1) who is not afforded the protection of liability insurance in connection with skydiving or sport parachuting activities shall be provided a notice in at least 14-point type that discloses the fact that no liability insurance is in effect that provides coverage for the skydiving or sport parachuting activities that are being undertaken.

(Amended by Stats. 1997, Ch. 333, Sec. 1. Effective January 1, 1998.)



24352

Any person may at any time apply to the department for a certificate of self-insurance, whether or not there has occurred an accident as a result of which he might be affected by some other provision of this part.

(Amended by Stats. 1969, Ch. 138.)



24353

The department may in its discretion issue a certificate of self-insurance when satisfied that the applicant is possessed and will continue to be possessed of ability to pay judgments against him within the limits provided in this part.

(Amended by Stats. 1969, Ch. 138.)



24354

Upon not less than 10 days notification of a self-insurer the department may for reasonable cause cancel a certificate of self-insurance and shall cancel such certificate upon failure to pay any judgment within 30 days.

(Amended by Stats. 1969, Ch. 138.)



24355

The security required under this part shall be cash or securities permissible under state law as security for deposit of state funds and in such amount as the department may require but in no case in excess of the limits specified in Section 24350 in reference to the limits of a policy or bond. If at the time of the accident there is in effect a liability policy or a bond meeting the requisites of this part other than in the amount of coverage set forth in Section 24350, the department may consider such policy or bond in fixing the amount of security. The person depositing security shall specify in writing the person or persons on whose behalf the deposit is made and, at any time while such deposit is in the custody of the state agency with which the deposit is made the person depositing it may, upon approval of the department, amend in writing the specification of the person or persons on whose behalf the deposit is made to include an additional person or persons; provided, however, that a single deposit of security shall be applicable only on behalf of persons required to furnish security because of the same accident.

(Amended by Stats. 1969, Ch. 138.)



24356

Upon 10 days notification of the parties concerned, the department may reduce, or, within the limits specified in Section 24350, increase the amount of security ordered in any case if in its discretion the amount ordered is excessive or insufficient. In case the security originally ordered has been deposited, the excess shall be returned to the depositor notwithstanding the provisions of Section 24357. Substitution of security shall be permitted.

(Amended by Stats. 1969, Ch. 138.)



24357

Security deposited in compliance with the requirements of this part shall be delivered to the department. The department shall deposit all cash received as security in a special account in the Special Deposit Fund provided by Article 2 (commencing with Section 16370) of Chapter 2, Part 2, Division 4, Title 2 of the Government Code, shall record the receipt of all securities received by it and deposit such securities with the State Treasurer, and shall retain in its custody all original insurance policies or copies thereof delivered to it. Security deposited with any agency other than the department shall be released only:

(a) Upon certificate of the department in the payment of a judgment rendered against the person or persons on whose behalf the deposit was made, for damages arising out of the accident in a civil action, begun not later than one year after the date of the accident or within one year after the date of deposit of any security under subdivision (c) of Section 24330 or in the payment of a settlement, agreed to by the depositor and all the claimants, of a claim or claims arising out of the accident.

(b) Upon certificate of the department issued after 10 days notification of all claimants upon evidence satisfactory to the department that all claims arising from such accident have been satisfied by either (1) a release from liability, or (2) a judgment of nonliability, or (3) a written agreement in accordance with subdivision (h) of Section 24327, or whenever, after the expiration of one year from the time of the accident or from the date of deposit of any security under subdivision (c) of Section 24330 the department is given evidence satisfactory that there is no such action pending and that no judgment rendered in any such action is unpaid.

(c) Upon the certificate of the department that other security complying with Section 24355 and satisfactory in form, character and amount, has been deposited with it in lieu of the original security deposited hereunder.

(d) Upon the death of the person on whose behalf such proof was filed.

(e) In the event of the permanent incapacity of such person to operate an aircraft if the department is furnished proof of such incapacity.

The department shall not release such proof: (1) if any action for damages upon a liability referred to in this part is then pending, or (2) if any judgment upon any such liability is outstanding and unsatisfied.

An affidavit of the applicant of the nonexistence of such facts shall be prima facie evidence thereof.

Any security deposited with the department shall be released by it for any reason authorizing it to issue a certificate pursuant to subdivision (a), (b) or (c) when security is in the custody of another state agency.

(Amended by Stats. 1969, Ch. 138.)



24358

Such security shall be available for the following purposes:

(a) Payment of a final judgment or judgments in any amount for bodily injury or in excess of four hundred dollars ($400) for property damage, rendered against the owner or operator on whose behalf the deposit was made, for damages arising out of the accident in an action at law, begun not later than one year after the date of such accident.

(b) Payment of any settlement agreement covering any claim arising out of the accident.

(c) Payment of any final judgment rendered as a result of default under any duly acknowledged settlement agreement.

Every distribution of funds from the security deposit shall be subject to the limits of the department s evaluation on behalf of a claimant but not in excess of the maximum amounts provided in this part for bodily injury and for property damage.

(Amended by Stats. 1969, Ch. 138.)



24359

Every judgment shall for the purposes of this part be deemed satisfied:

(a) When fifty thousand dollars ($50,000) has been credited, upon any judgment in excess of that amount, or upon all judgments, collectively, which together total in excess of that amount, for personal injury to or death of one person as a result of any one accident.

(b) When, subject to the limit of fifty thousand dollars ($50,000) as to one person, the sum of one hundred thousand dollars ($100,000) has been credited upon any judgment in excess of that amount, or upon all judgments, collectively, which together total in excess of that amount, for personal injury to or death of more than one person as a result of any one accident.

(c) When fifty thousand dollars ($50,000) has been credited upon any judgment in excess of that amount, or upon all judgments, collectively, each of which is in excess of fifty thousand dollars ($50,000), and which together total in excess of fifty thousand dollars ($50,000), for damage to property of others as a result of any one accident.

(Added by Stats. 1968, Ch. 1452.)



24360

Whenever any evidence of proof of ability to respond in damages filed by any person under the provisions of this part no longer fulfills the purpose for which required the department shall, for the purpose of this part, require other evidence of ability to respond in damages as required by this part.

(Amended by Stats. 1969, Ch. 138.)



24361

No insurance policy meeting the requirements of Section 24350 shall be canceled unless 30 days prior notice is given to the department by either the insured or the insurance company.

(Amended by Stats. 1969, Ch. 138.)



24362

Every person permitting another person to operate an aircraft under the terms of any rental agreement or lease which provides for any remuneration for the use of such aircraft shall deliver either of the following to the person renting the aircraft:

(a) A written certification that an aircraft liability policy of insurance exists for the operator thereof, specifying the name of the insurance company providing such coverage, the policy number, the expiration date of such policy, the nature and extent of coverage, and a statement that such coverage complies with the financial responsibility laws of California applicable to the operation of an aircraft. Such certification shall be furnished and signed, by facsimile or otherwise, by a California licensed insurance agent, broker, or insurance carrier. The person delivering the written authorization provided for herein shall certify as to the accuracy thereof as of the date of delivery.

(b) A written statement that no insurance coverage exists for the operator of the aircraft. Such statement shall be delivered to the person renting the aircraft prior to entering into any binding rental agreement and shall substantially conform to the following text:

NOTICE TO AIRCRAFT OPERATOR

You are hereby notified that no insurance coverage is being provided to cover your liability for bodily injury and property damage you may cause as an operator of any aircraft covered by our rental agreement.

You are further notified that the Uniform Aircraft Financial Responsibility Act (Part 5 (commencing with Section 24230) of Division 9 of the Public Utilities Code) requires that you be able to post security in an amount up to $50,000 because of bodily injury or death to one person in any one accident, up to $100,000 because of bodily injury or death to two or more persons in any one accident, and up to $50,000 in the event of damage to or destruction of property.

Failure to furnish sufficient security or failure to furnish evidence of proof of ability to respond in damages as required under Section 24325 and Section 24360 of the Public Utilities Code is a misdemeanor.

(c) No insurance agent, broker, or insurance carrier shall have any liability as a result of the failure to deliver the certificate specified in paragraph (a).

(Added by Stats. 1973, Ch. 1164.)









CHAPTER 4. Penalties

24400

Any owner or operator who knowingly refuses or fails to make any report of an accident as required in Article 1 (commencing with Section 24300) of Chapter 3 of this part shall be guilty of a misdemeanor and upon conviction shall be fined not more than one thousand dollars ($1,000).

(Added by Stats. 1968, Ch. 1452.)



24401

Any owner or operator who knowingly makes a false statement or representation of a material fact in a report to or written instrument filed with the department shall be guilty of a misdemeanor and upon conviction shall be fined not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000), or imprisoned for not more than 90 days, or both.

(Amended by Stats. 1969, Ch. 138.)



24402

Any owner or operator who refuses or fails to comply with the provisions of Article 2 (commencing with Section 24325) of Chapter 3 of this part or of Section 24360, and who without compliance with such provisions operates any aircraft in this state or knowingly permits any aircraft owned by such person to be operated by another in this state is guilty of a misdemeanor.

(Added by Stats. 1968, Ch. 1452.)



24403

Every person permitting another person to operate an aircraft under the terms of any rental agreement which provides for any remuneration for the use of such aircraft who fails to comply with Section 24362 is guilty of a misdemeanor and is punishable by a fine of not less than two hundred fifty dollars ($250) nor more than one thousand dollars ($1,000) or by imprisonment in the county jail for not more than 90 days, or by both such fine and imprisonment.

A failure by a person permitting another person to operate an aircraft under the terms of any rental agreement which provides for any remuneration for the use of such aircraft to obtain a receipt for the delivery of the certification or statement required by Section 24362 to the person renting the aircraft shall be prima facie evidence of a violation of Section 24362.

(Added by Stats. 1973, Ch. 1164.)






CHAPTER 5. Declaration of Intent

24410

It is the purpose of this part to establish minimum standards for aircraft financial responsibility, and nothing in this part shall be construed as preventing any local city or county ordinance from exceeding the minimum insurance requirements prescribed in this part.

(Added by Stats. 1968, Ch. 1452.)









PART 6. AIRCRAFT DAMAGE REPORTING

24450

Any person who causes damage to any aircraft that may reasonably be expected to affect the airworthiness of the aircraft shall do either of the following:

(a) Locate and notify the owner or person in charge of the aircraft of his or her name and address, and upon being requested to do so by the owner of the aircraft or person in charge of the aircraft, present his or her driver s license or pilot s license for identification purposes.

(b) Leave in a conspicuous place on the aircraft a written notice giving his or her name, address, and telephone number and a statement of the circumstances thereof, and, without unnecessary delay, notify the nearest safety representative of the Federal Aviation Administration.

(Added by Stats. 1997, Ch. 333, Sec. 2. Effective January 1, 1998.)



24451

Any person failing to comply with the requirements of Section 24550 is guilty of a misdemeanor, and upon conviction thereof, shall be punished by imprisonment in the county jail not exceeding six months, or by a fine not exceeding one thousand dollars ($1,000), or by both that fine and imprisonment.

(Added by Stats. 1997, Ch. 333, Sec. 2. Effective January 1, 1998.)









DIVISION 10. TRANSIT DISTRICTS

PART 1. TRANSIT DISTRICTS IN COUNTIES OF ALAMEDA OR CONTRA COSTA

CHAPTER 1. General Provisions

ARTICLE 1. Definitions

24501

This part may be cited as the Transit District Law.

(Amended by Stats. 1965, Ch. 117.)



24501.5

Notwithstanding any other provision of law, except Section 24826, elections for the Alameda-Contra Costa Transit District shall be conducted in accordance with the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code). Any costs incurred by county officials shall be paid by the transit district.

(Amended by Stats. 1994, Ch. 923, Sec. 191. Effective January 1, 1995.)



24502

Unless the context otherwise requires, the provisions of this article govern the construction of this part.

(Amended by Stats. 1957, Ch. 1056.)



24503

District means a transit district formed under this part; board means the board of directors of a district.

(Amended by Stats. 1959, Ch. 603.)



24504

Voter means any elector who is registered under the Elections Code.

(Added by Stats. 1955, Ch. 1036.)



24505

Transit means the transportation of passengers and their incidental baggage by any means.

(Added by Stats. 1955, Ch. 1036.)



24506

Transit works or transit facilities means all real and personal property, equipment, rights, or interests owned or to be acquired by the district for transit service.

(Added by Stats. 1955, Ch. 1036.)



24507

Percent of the total vote cast, when used with reference to the requirements of any petition or nomination paper, means percent of the total vote cast, exclusive of vote by mail ballots, within the proposed district, district, city or territory, as the case may be at the last statewide general election.

(Amended by Stats. 2011, Ch. 118, Sec. 5. Effective January 1, 2012.)



24508

City includes city and county and incorporated town, but does not include unincorporated town or village.

(Added by Stats. 1955, Ch. 1036.)



24509

Public agency includes a city, city and county, a county, the State of California, or any public district organized under the laws of the State of California or any agency or authority of any thereof.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 2. General Provisions

24531

A transit district may be created as provided in this part and when so created may exercise the powers herein granted.

(Amended by Stats. 1959, Ch. 603.)



24532

Except as otherwise provided in this part elections shall be held and conducted and the result ascertained, determined, and declared in all respects as nearly as practicable in conformity with the general election laws of the State.

(Amended by Stats. 1959, Ch. 603.)



24533

Except as otherwise provided in this part all ordinances and notices which are required to be published shall be published within the district pursuant to Section 6066 of the Government Code.

(Amended by Stats. 1959, Ch. 603.)



24534

Whenever in this part publication is required and there is no newspaper of general circulation published within the district, the publication may be made in a newspaper of general circulation published in any county where the district is situated.

(Amended by Stats. 1959, Ch. 603.)



24535

Whenever the signature of any officer or employee of a district or of any member of the retirement board or of any officer or employee of the retirement system is authorized or required under the provisions of this part, except in the single instance provided in Section 26244, the signature may be made by the use of a plate bearing facsimiles of such signatures.

(Amended by Stats. 1959, Ch. 603.)









CHAPTER 2. Formation of Districts

ARTICLE 1. General Provisions

24561

Any city together with unincorporated territory, or two or more cities, with or without unincorporated territory, in either Alameda County or Contra Costa County or both, may organize and incorporate as a transit district. Cities and unincorporated territory included within a district may be in the same or separate counties and need not be contiguous. No city shall be divided in the formation of a district. A city may be in more than one transit district formed under this division.

It is necessary that a district be formed in Alameda and Contra Costa Counties to meet the transit problem, for the area involved covers more than one city and is in two counties; moreover, the problem is unique to these counties due to their geographic location in relation to the centers of employment of many of their residents. Although a municipal utility district could provide transportation facilities, there is already an existent municipal utility district in part of the area which provides water and sewage disposal to persons who will not necessarily be benefited by the transportation facilities, and if a new municipal utility district is formed, there is a possibility of its becoming merged by operation of law with the existent district, which would result in those persons in the existent district being inequitably taxed to pay for the transit facilities and those benefited only by the transit facilities being taxed to support the water and sewage disposal functions of the district.

Also, there are existing transportation facilities in the area which may be taken over by the transit district and special provisions relating to this transfer and to the employees of these facilities, as provided for by this division, are necessary to protect the public interest.

(Added by Stats. 1955, Ch. 1036.)



24562

A request for the formation of a district may be made by resolution or by petition as set out in this chapter.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 2. Request by Resolution

24581

Legislative bodies of half or more of the cities proposed to be included in the proposed district may pass resolutions declaring that in their opinion public interest or necessity demands the creation and maintenance of a transit district to be known as the (giving the name) transit district.

(Added by Stats. 1955, Ch. 1036.)



24582

The resolutions may state the transit facilities proposed to be first acquired, but failure to acquire such transit facilities shall not affect the validity of the district. They shall describe the exterior boundaries of the proposed district, except that if it is intended to organize the district of cities only, a statement of the names of such cities is a sufficient and legal description of the district.

(Added by Stats. 1955, Ch. 1036.)



24583

Certified copies of the resolutions shall be presented to the board of supervisors of the county containing the largest number of voters within the proposed district, requesting that board of supervisors to call an election without delay for determining whether the district will be created.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 3. Request by Petition

24611

Instead of resolutions, a petition may be presented to the board of supervisors of the county containing the largest number of voters within the proposed district, signed by voters within the proposed district equal in number to at least 10 percent of the total vote cast.

(Added by Stats. 1955, Ch. 1036.)



24612

The petition shall contain substantially the same declarations and statements required to be contained in the resolutions presented to a board of supervisors under this chapter, and declare that, in the opinion of the petitioners, public interest or necessity demands the creation and maintenance of a transit district.

(Added by Stats. 1955, Ch. 1036.)



24613

The petition may be on separate papers, but each paper shall contain the affidavit of the person who circulated it certifying that each name signed thereto is a true signature of the person whose name it purports to be.

(Added by Stats. 1955, Ch. 1036.)



24614

The clerk of the board of supervisors of the county in which the petition is presented shall compare the signatures to the petition with the affidavits of registration and certify to their sufficiency or insufficiency.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 4. Election

24641

Upon receipt of certified copies of the resolutions or of a sufficient petition, the board of supervisors to whom they are presented shall call an election within the proposed district without delay for the purpose of determining whether the proposed district will be created and established, and for the purpose of electing the first board of directors therefor in case the district is created.

(Added by Stats. 1955, Ch. 1036.)



24642

Before calling the election the board of supervisors shall divide the proposed district into five wards, the boundaries of which shall be so drawn that each shall contain approximately an equal number of voters, as nearly as may be. The cities and any other territory included in the proposed district may be divided for the purpose of establishing ward boundaries.

(Added by Stats. 1955, Ch. 1036.)



24643

Upon establishing the wards, the board of supervisors shall publish notice of the election within the proposed district.

(Added by Stats. 1955, Ch. 1036.)



24644

The notice shall state the name of the proposed district, and describe the boundaries thereof and the boundaries of the wards provided for the purpose of electing directors.

(Added by Stats. 1955, Ch. 1036.)



24645

The ballot for the election shall contain such instructions as are required by law to be printed thereon and in addition thereto the following:

Shall the (giving name thereof) transit district be created and established?

YES

NO

(Added by Stats. 1955, Ch. 1036.)



24646

The ballots shall also contain the names of the persons nominated to serve as a member of the board showing separately each ward and its nominees and those nominated to be elected at large.

(Added by Stats. 1955, Ch. 1036.)



24647

Any person may be nominated for the office of director upon written petition of at least 50 voters of the ward in which such person resides or of the district for directors elected at large.

(Added by Stats. 1955, Ch. 1036.)



24648

Candidates for the office of director shall be voted upon and elected one from each ward and two at large.

(Added by Stats. 1955, Ch. 1036.)



24649

No person shall be entitled to vote at the election unless he is a voter of the territory included in the proposed district.

(Added by Stats. 1955, Ch. 1036.)



24650

The election may be held on the same day as any other state, county, or city election, and be consolidated therewith.

(Added by Stats. 1955, Ch. 1036.)



24651

The board of supervisors which called the election shall meet on Monday next succeeding the day of the election and canvass the votes cast thereat.

(Added by Stats. 1955, Ch. 1036.)



24652

The board of supervisors shall canvass the returns of each city and each parcel of unincorporated territory, if any, separately, and shall order and declare the district created and established of the cities and territory in which a majority of those who voted on the proposition voted in favor of the creation of the district if the total number of voters in such approving cities and territory is not less than two-thirds the number of voters within the district as first proposed, according to the register used at the election.

(Added by Stats. 1955, Ch. 1036.)



24653

No person may serve as a director unless he is a resident and voter of the district as finally determined. Any vacancies on the board caused by the elimination of territory shall be filled by appointment by the remaining directors, in which case ward lines may be disregarded.

(Added by Stats. 1955, Ch. 1036.)



24654

The board of supervisors shall also canvass the returns of the election with respect to the persons voted for as directors, and shall declare the persons receiving the highest number of votes, for each ward, respectively, or in the district as a whole for those elected at large, to be duly elected as directors of the district, if they are residents and voters thereof as finally determined.

(Added by Stats. 1955, Ch. 1036.)



24655

The board of supervisors calling the election shall make all provision for the holding thereof throughout the entire district as proposed, and shall pay the cost thereof.

(Added by Stats. 1955, Ch. 1036.)



24656

If a special election is held exclusively on the proposition of organizing a district, the expenditure therefor shall be reimbursed to the county which called the election by means of a tax on all the taxable property within the cities and unincorporated territory which was proposed to be included in the district, and this tax shall be added to the next county tax bills by the proper officials of the counties involved, respectively.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 5. Establishment of the District

24681

The board of supervisors shall cause a certified copy of the order declaring the result of the election to be filed in the Office of the Secretary of State, from and after which the establishment of the district shall be deemed complete.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 6. Contest of Incorporation

24701

No informality in any proceeding or in the conduct of any election, not substantially affecting adversely the legal rights of any citizen, shall be held to invalidate the incorporation of any district. Any proceedings wherein the validity of incorporation is denied shall be commenced within three months from the date of filing the order declaring the result of the election with the Secretary of State, otherwise the incorporation and the legal existence of the district shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1955, Ch. 1036.)









CHAPTER 3. Internal Organization of Districts

ARTICLE 1. Government

24801

The government of every district is vested in a board of seven directors, one from each ward, and two at large, together with the other officers mentioned in this part. The directors shall be residents and voters of the respective wards from which they are nominated.

(Amended by Stats. 1973, Ch. 78.)






ARTICLE 2. Election of Directors

24821

The first directors are elected at the formation election as provided in Chapter 2. All elections of directors subsequent to the first shall be held at the same time as the general election in the manner provided in this article.

(Added by Stats. 1955, Ch. 1036.)



24822

Notice of election shall be published and no other notice of such election need be given.

(Added by Stats. 1955, Ch. 1036.)



24823

The board shall by resolution or ordinance fix the boundaries of the wards for the purpose of electing directors therefrom. The board shall adjust the boundaries of the wards for the purpose of electing directors therefrom pursuant to Chapter 8 (commencing with Section 22000) of Division 21 of the Elections Code.

(Amended by Stats. 1998, Ch. 435, Sec. 6. Effective January 1, 1999.)



24824

The notice of election shall refer to the wards established by the board.

(Added by Stats. 1955, Ch. 1036.)



24825

Upon the filing of a sufficient nomination paper and affidavit by any candidate the name of the candidate shall go upon the ballot at the ensuing general election.

(Added by Stats. 1955, Ch. 1036.)



24826

The nomination paper, for those directors elected by wards, shall contain the name of the candidate, with such other information as may be required herein, and shall be signed by 50 voters of the respective ward. The nomination paper for directors elected at large shall contain the name of the candidate, with such other information as may be required herein, and shall be signed by 50 voters of the district.

(Amended by Stats. 1961, Ch. 744.)



24827

Nomination papers may be circulated throughout the district for those directors elected at large and throughout each respective ward for those directors elected by wards.

(Amended by Stats. 1961, Ch. 744.)



24828

Except as otherwise provided in this part, the provisions of the Elections Code prescribed for independent nominations shall substantially govern the manner of appointment of verification deputies, the form of nomination papers and the securing of signatures, the filing of the candidate s affidavit, and all other things necessary to get the name of the candidate upon the ballot. However, not more than 95 days prior to the election, upon request, the secretary of the district shall issue nomination papers and all other forms required for nomination to the office of director. Verification deputies may obtain signatures to the nomination paper of any candidate at any time not more than 95 days nor less than 74 days prior to the election, and all nomination papers shall be filed with the secretary of the district not more than 90 nor less than 74 days before the date of the election and shall be examined by him. Each candidate, at least 74 days prior to the election, shall file a sufficient candidate s affidavit. The secretary of the district shall certify the names of all candidates to be placed upon the ballot to the county elections official or county elections officials within the territory affected at least 67 days prior to the date of election.

(Amended by Stats. 1994, Ch. 923, Sec. 192. Effective January 1, 1995.)



24829

The board shall in the notice, ordinance, or resolution calling an election consolidate it with the general election to be held at the same time in the respective counties in which the district is located and authorize the respective boards of supervisors to canvass the returns and certify the result of the canvass to the board. It shall be the duty of the board or boards of supervisors to so consolidate the election, canvass the returns, and cause the result thereof to be properly certified to the board of directors of the district. The election shall be held in all respects as if there were only one election, and only one ticket or ballot shall be used.

(Added by Stats. 1955, Ch. 1036.)



24830

Candidates for the office of director shall be voted upon and elected one from each ward and two at large.

(Added by Stats. 1955, Ch. 1036.)



24831

Upon receipt of the returns of the canvass by the respective boards of supervisors the board shall meet and determine results of the election and declare the candidate or candidates elected.

(Added by Stats. 1955, Ch. 1036.)



24832

The secretary of the district shall issue certificates of election, signed by him and duly authenticated, immediately following the determination of the result of the election by the board.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 3. Terms of Office of Directors

24861

The directors elected at the formation election shall hold their respective offices only until the first Monday after the first day of January next following the next general election and until their successors are elected and qualified.

(Added by Stats. 1955, Ch. 1036.)



24862

Of the directors elected at the first election following the formation election, those three elected by wards and the one elected at large by the highest vote shall hold office for four years, and the other three for two years, and until their successors are elected and qualified. Thereafter, at each biennial general election, a number of directors corresponding to the number whose terms of office expire shall be elected for the term of four years.

(Added by Stats. 1955, Ch. 1036.)



24863

Directors elected at the formation election shall enter upon their official duties immediately upon the filing of the order declaring the result of the election with the Secretary of State, after qualifying according to law. The terms of directors elected after the formation election shall commence on the first Monday after the first day of January next following their election.

(Added by Stats. 1955, Ch. 1036.)



24864

Every director is subject to recall by voters of the district, in accordance with the recall provisions of the general laws of the State applicable to county officers.

(Added by Stats. 1955, Ch. 1036.)



24865

The board shall fill all vacancies on the board, including those caused by the death or resignation of a member. If, however, a vacancy exists for 60 days the Governor shall fill the vacancy.

(Added by Stats. 1955, Ch. 1036.)



24866

The person appointed to fill any vacancy on the board shall hold office for the remainder of the unexpired term of his predecessor.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 4. Powers and Duties of Directors

24881

The oath of office of directors shall be taken, subscribed, and filed with the secretary of the district at any time after the director has notice of his election or appointment but not later than 15 days after the commencement of his term of office. No other filing is required.

(Added by Stats. 1955, Ch. 1036.)



24882

The board shall choose one of its members president, and another vice president, who shall be authorized to act for the president during his absence or disability, and shall provide for the time and place of holding its meetings, which shall be held at least once each month.

(Added by Stats. 1955, Ch. 1036.)



24883

The board is the legislative body of the district and determines all questions of policy.

(Added by Stats. 1955, Ch. 1036.)



24884

All matters and things necessary for the proper administration of the affairs of the district which are not provided for in this part shall be provided for by the board.

(Amended by Stats. 1973, Ch. 78.)



24885

The board shall supervise and regulate every transit facility owned and operated by the district, including the fixing of rates, rentals, charges, and classifications, and the making and enforcement of rules, regulations, contracts, practices, and schedules, for or in connection with any transit facility owned or controlled by the district.

(Added by Stats. 1955, Ch. 1036.)



24886

The board may adopt a personnel system for the purpose of recruiting and maintaining an effective working force with good morale. The board shall by resolution determine and create such number and character of positions as are necessary properly to carry on the functions of the district and shall establish an appropriate salary, salary range, or wage for each position so created. The board may by resolution abolish any such position. Except as otherwise provided, appointments to such positions shall be made by the general manager.

(Added by Stats. 1955, Ch. 1036.)



24887

The board may from time to time contract for or employ any professional service required by the district or for the performance of work or services which cannot satisfactorily be performed by the regular employees of the district.

(Added by Stats. 1955, Ch. 1036.)



24888

The board shall have an annual audit made of all books and accounts of the district by a certified public accountant or public accountant.

(Added by Stats. 1955, Ch. 1036.)



24889

The board may provide by resolution, under such terms and conditions as it sees fit, for the payment of demands against the district without prior specific approval thereof by the board if the demand is for a purpose for which an expenditure has been previously approved by the board and in an amount no greater than the amount so authorized, and if the demand is approved by the general manager.

(Added by Stats. 1955, Ch. 1036.)



24890

To facilitate the business of the district, the board may provide for the creation and administration of such funds as the needs of the district may require. The funds shall be disbursed in accordance with rules established by the board and all payments from any fund shall be reported to the board.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 5. Meetings and Legislation

24906

All legislative sessions of the board, whether regular or special, are open to the public.

(Added by Stats. 1955, Ch. 1036.)



24907

A majority of the board constitutes a quorum for the transaction of business.

(Added by Stats. 1955, Ch. 1036.)



24908

(a) The board may, by ordinance or resolution, provide that each director shall be paid a sum that shall not exceed one thousand dollars ($1,000) for each calendar month that he or she serves as a director. The board may, by ordinance or resolution, provide for an adjustment to the monthly compensation based upon the percentage increase in the California Consumer Price Index, as calculated by the Department of Finance, for each calendar year following the operative date of the last adjustment. The adjustment shall not become effective until the next regular election of the directors following the adoption of the ordinance or resolution.

(b) The ordinance or resolution to authorize a monthly stipend pursuant to subdivision (a), in lieu of per-meeting compensation, shall include a requirement that a director may receive a monthly stipend for a given month only if he or she attends all scheduled and noticed regular board meetings for that month. For those directors meeting this attendance requirement, the amount of one hundred dollars ($100) shall be deducted from the stipend for failure to attend each meeting of a committee on which he or she serves that month. In any month that a director fails to meet these attendance requirements, that director may be compensated at the rate of one hundred dollars ($100) per board or committee meeting attended, not to exceed five hundred dollars ($500) for that month.

(c) For the purpose of this section, a director who misses a scheduled and noticed meeting of the board or committee while attending to official district business pursuant to authorization shall be deemed to have attended the meeting.

(d) The ordinance or resolution may provide for not more than two excused absences during a calendar year without disqualifying the director for a monthly stipend.

(e) In addition to the compensation otherwise provided in this section, each director may be allowed necessary traveling and personal expenses incurred solely as a result of the performance of his or her duties, in amounts as may be authorized by the board. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2010, Ch. 491, Sec. 4. Effective January 1, 2011.)



24909

The acts of the board shall be expressed by motion, resolution, or ordinance. No ordinance shall be passed by the board on the day of its introduction, nor within three days thereafter, nor at any time other than a regular or adjourned regular meeting. No ordinance, resolution, or motion shall have any validity or effect unless passed by the affirmative votes of a majority of the directors.

(Added by Stats. 1955, Ch. 1036.)



24910

All ordinances shall be published after passage.

(Added by Stats. 1955, Ch. 1036.)



24911

The enacting clause of all ordinances shall be as follows:

Be it enacted by the board of directors of________transit district:

(Added by Stats. 1955, Ch. 1036.)



24912

All ordinances shall be signed by the president of the board or the vice president, and attested by the secretary.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 6. Other Officers

24926

The board shall appoint and fix the salary of a general manager, who shall have full charge of the acquisition, construction, maintenance, and operation of the facilities of the district and also of the administration of the business affairs of the district.

(Added by Stats. 1955, Ch. 1036.)



24927

All other things being equal, the board shall appoint as general manager some person who has had experience in the construction or management of transit facilities.

(Added by Stats. 1955, Ch. 1036.)



24928

The general manager need not be a resident of this State at the time of his appointment.

(Added by Stats. 1955, Ch. 1036.)



24929

The general manager shall hold office for an indefinite term and may be removed by the board only upon the adoption of a resolution by the affirmative vote of not less than a majority of the board. Before the general manager may be removed, he shall, if he demands it, be given a written statement of the reasons alleged for his removal and he shall have the right to be publicly heard thereon at a meeting of the board prior to the final vote on the resolution providing for his removal, but pending and during such hearing the board may suspend him from office. The board may not reduce the salary of the general manager below the amount fixed at the time of his original appointment except upon the adoption of a resolution by a like vote and after a like opportunity to be heard. The action of the board in suspending or removing the general manager or reducing his salary, if approved by a majority of the membership of the board, is final.

(Added by Stats. 1955, Ch. 1036.)



24930

Notwithstanding this article, until such time as the district has operated, controlled, or used facilities or parts of facilities for providing the inhabitants and cities within the boundaries of the district with transit services for a period of six months, the board may or may not appoint a general manager, who during such time holds office at the pleasure of the majority of the board.

(Added by Stats. 1955, Ch. 1036.)



24931

The board may appoint a secretary and an attorney, who shall hold office during the pleasure of the board.

(Added by Stats. 1955, Ch. 1036.)



24932

The attorney shall be admitted to practice law in the Supreme Court of the State, and shall have been actively engaged in the practice of his profession for not less than three years next preceding his appointment.

(Added by Stats. 1955, Ch. 1036.)



24932.5

The secretary, and such assistants as the board may determine, shall have the power to administer all oaths or affirmations required by this part, including the oath of office.

(Added by Stats. 1961, Ch. 744.)



24933

The board may consolidate any of the district offices in one person.

(Added by Stats. 1955, Ch. 1036.)



24934

The oath of office of all appointive officers of the district shall be taken, subscribed, and filed with the secretary of the district at any time after the officer has notice of his appointment but not later than 15 days after the commencement of his term of office. No other filing is required.

(Added by Stats. 1955, Ch. 1036.)



24935

Each appointive officer shall give such bond and in such amount as the board may require.

(Added by Stats. 1955, Ch. 1036.)



24936

Subject to the control of the board, the powers and duties of the general manager are:

(a) To have full charge of the acquisition, construction, maintenance, and operation of the facilities of the district.

(b) To have full charge of the administration of the business affairs of the district.

(c) To see that all ordinances of the district are enforced.

(d) To administer the personnel system adopted by the board and except for officers appointed by the board to appoint, discipline or remove all officers and employees subject to the rules and regulations adopted by the board and the labor provisions of this law, whichever are applicable.

(e) To attend all meetings of the board and submit a general report of the affairs of the district.

(f) To keep the board advised as to the needs of the district.

(g) To prepare or cause to be prepared all plans and specifications for the construction of the works of the district.

(h) To devote his entire time to the business of the district.

(i) To perform such other and additional duties as the board may require.

(Added by Stats. 1955, Ch. 1036.)



24937

The general manager shall within 90 days from the end of each fiscal year cause to be published a financial report showing the result of operations for the preceding fiscal year and the financial status of the district on the last day thereof. The publication shall be made in the manner provided in this division for the publication of ordinances and notices generally.

(Added by Stats. 1955, Ch. 1036.)



24938

The attorney shall take charge of all suits and other legal matters to which the district is a party or in which it is legally interested. He shall give his advice or opinion in writing whenever required by the board. He shall be the legal adviser of the general manager and other district officers and shall prepare or approve the forms of all ordinances, resolutions, contracts, bonds, and other legal documents connected with the business of the district. He shall perform such other and additional services as the board may require.

(Added by Stats. 1955, Ch. 1036.)



24939

The general manager shall cause to be installed and maintained a system of auditing and accounting which shall completely and at all times show the financial condition of the district. All warrants for the payment of demands against the district shall be paid in accordance with such rules as the board may establish.

(Added by Stats. 1955, Ch. 1036.)



24940

The general manager shall provide for the custody of the funds of the district and the keeping of accounts of all receipts and disbursements. Payments shall be made only upon warrants duly and regularly signed by the president or vice president of the board, or other person authorized by the board so to do, and by the general manager or secretary.

(Added by Stats. 1955, Ch. 1036.)



24941

With the consent of the board, the general manager may:

(a) Authorize the trust department of any state or national bank in this State, or a trust company authorized to act as such in this State, to receive as his agent deposits of any securities acquired by the district.

(b) Place and maintain for safekeeping as a trust deposit with the trust department of any state or national bank in this State, or a trust company authorized to act as such in this State, any securities owned by the district.

The bank or trust company selected shall have a total paid-in capital of at least one million dollars ($1,000,000). The general manager shall take from the trust department or trust company a receipt for the securities, and neither the general manager nor the district is responsible for the custody and safe return of the securities until they are withdrawn from the trust department or trust company by the general manager. Any trust department or trust company to which securities are delivered, either as agent or depositary for the general manager, shall make such disposition of the securities as the general manager directs and is responsible only for strict compliance with written instructions given to it by the general manager. All such securities are at all times subject to the order of the general manager.

(Added by Stats. 1955, Ch. 1036.)









CHAPTER 4. Labor Provisions

25051

(a) If a majority of the employees employed by a transit district in a unit appropriate for collective bargaining indicate a desire to be represented by a labor organization, the transit board, after determining pursuant to Section 25052 that the labor organization represents the employees in the appropriate unit, shall bargain with the accredited representative of those employees. Both parties shall bargain in good faith and make all reasonable efforts to reach agreement on the terms of a written contract governing wages, salaries, hours, working conditions, and grievance procedures.

(1) If a dispute arises over the terms of a written contract governing wages, salaries, hours, or working conditions that is not resolved by negotiations conducted in good faith between the transit board and the representatives of the employees, then upon the agreement of both parties, the transit board and the representatives of the employees may submit the dispute to an arbitration board. The decision of a majority of the arbitration board shall be final.

(2) (A) The arbitration board shall be composed of two representatives of the transit board, two representatives of the labor organization, and a fifth member to be agreed upon by the representatives of the transit board and labor organization.

(B) If the representatives of the transit board and labor organization are unable to agree on the fifth member, then the names of five persons experienced in labor arbitration shall be obtained from the California State Mediation and Conciliation Service. The labor organization and the transit district shall, alternately, strike a name from the list supplied by the California State Mediation and Conciliation Service. The labor organization and the transit district shall determine by lot who shall first strike a name from the list. After the labor organization and the transit district have stricken four names, the name remaining shall be designated as the arbitrator.

(C) The transit board and the labor organization shall each pay one-half of the cost of the impartial arbitrator.

(b) A contract or agreement shall not be made with any labor organization, association, group, or individual that denies membership on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code. However, the organization may preclude from membership any individual who advocates the overthrow of the government by force or violence.

(c) The district shall not discriminate with regard to employment against any person on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code.

(Amended by Stats. 2012, Ch. 46, Sec. 120. Effective June 27, 2012.)



25052

If there is a question whether a labor organization represents a majority of employees or whether the proposed unit is or is not appropriate, such matters shall be submitted to the State Conciliation Service for disposition. The State Conciliation Service shall promptly hold a public hearing and may, by decision, establish the boundaries of any collective bargaining unit and provide for an election to determine the question of representation. Provided, however, any certification of a labor organization to represent or act for the employees in any collective bargaining unit shall not be subject to challenge on the grounds that a new substantial question of representation within such collective bargaining unit exists until the lapse of one year from the date of certification or the expiration of any collective bargaining agreement, whichever is later.

(Added by Stats. 1955, Ch. 1036.)



25053

Whenever any district acquires existing facilities from a publicly or privately owned public utility, either in proceedings by eminent domain or otherwise, to the extent necessary for operation of facilities, all of the employees of such public utility whose duties pertain to the facilities acquired who have been employed by said utility for at least seventy-five (75) days shall be appointed to comparable positions in the district without examination and shall be governed thereafter by the personnel system adopted by the board, and these employees shall be given sick leave, seniority and vacation credits in accordance with the records of the acquired public utility.

The provisions of this section shall apply only to those officers or supervisory employees of the acquired utility as shall be designated by the board.

(Added by Stats. 1955, Ch. 1036.)



25054

Whenever any district acquires existing facilities from a publicly or privately owned public utility, either in proceedings in eminent domain or otherwise, that has a pension plan in operation, members and beneficiaries of such pension plan shall continue to have the rights, privileges, benefits, obligations and status with respect to such established system; provided, however, that the outstanding obligations and liabilities of such public utility by reason of such pension plan have been considered and taken into account and allowance made for in the purchase price of such public utility.

(Added by Stats. 1955, Ch. 1036.)



25055

The persons entitled to pension benefits as provided for in Section 25054 and the benefits which are provided shall be specified in the agreement or order by which any public utility is acquired by the district.

(Added by Stats. 1955, Ch. 1036.)



25056

All persons receiving pension benefits from such acquired public utility and all persons entitled to pension benefits under any pension plan of such acquired public utility may become members or receive pensions under the retirement system established by the district as provided for in Chapter 5 (commencing with Section 25301) of this part, or participated in by the district as provided for in Section 25305 of this part, by mutual agreement of such persons and the district. Such agreement may provide for the waiver of all rights, privileges, benefits and status, with respect to the pension plan of such acquired public utility.

(Amended by Stats. 1961, Ch. 744.)



25057

Notwithstanding any provisions of the Government Code, the board may authorize payment of any or all of the premiums on any group life, accident and health insurance, health and welfare plan, or pension or retirement plan, on officers or employees of a district. Upon authorization by its employees, a district may make deductions from the wages and salaries of its employees:

(1) Pursuant to a collective bargaining agreement with a duly designated or certified labor organization for the payment of union dues, fees, or assessments.

(2) For the payment of contributions pursuant to any health and welfare, pension, or retirement plan.

(3) For any purpose for which deductions may be authorized by employees of any private employer.

(Added by Stats. 1959, Ch. 116.)






CHAPTER 5. Retirement System

ARTICLE 1. Establishment

25301

The board may establish a retirement system for the officers and employees of the district and provide for the payment of annuities, pensions, retirement allowances, disability payments, and death benefits or any of them, provided that the adoption, terms and conditions of any retirement system covering employees of the district, a majority of who are represented by a labor organization in accordance with Chapter 4 (commencing with Section 25051) of this part, shall be pursuant to a collective bargaining agreement between such labor organization and the district.

(Amended by Stats. 1961, Ch. 744.)



25302

The district may maintain its own retirement fund or may provide for benefits to eligible officers and employees, or their beneficiaries, by means of group insurance or other insurance, or by such means as in the opinion of the board will satisfactorily provide an adequate and sure method of meeting the payments contemplated by the retirement system.

(Added by Stats. 1955, Ch. 1036.)



25303

Before establishing any retirement system the board shall secure a report from a qualified actuary, which shall show the cost of the benefits provided by the system, and the prospective assets and liabilities of the system.

(Added by Stats. 1955, Ch. 1036.)



25304

The board may adopt all ordinances and resolutions and perform all acts necessary or convenient to the initiation, maintenance, and administration of the retirement system.

(Added by Stats. 1955, Ch. 1036.)



25305

Nothing in this chapter prevents a district from participating in and making all or part of its employees members of the State Employees Retirement System by contract entered into between the district and the board of administration of the system under the State Employees Retirement Law or from participating in the Federal Social Security Act, or from participating in the retirement system of any other public agency for which it is eligible, and the district may perform all acts necessary or convenient for such participation. Such participation shall not be considered as establishing a retirement system subject to the provisions of this chapter.

(Amended by Stats. 1961, Ch. 744.)



25306

The board may classify and determine the officers and employees who shall be included as members in the retirement system and may change the classification from time to time. Membership of all officers and employees so classified and included in the retirement system is compulsory. The retirement system shall not apply to elective officers.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 2. Benefits and Contributions

25331

The board may prescribe the terms and conditions upon which the officers and employees of the district or their beneficiaries shall be entitled to benefits and the amounts thereof.

(Added by Stats. 1955, Ch. 1036.)



25332

The retirement allowance may be predicated in part upon service rendered the district or any predecessor public utility, whether publicly or privately owned, acquired by the district in proceedings in eminent domain or otherwise, by a member prior to the establishment of the retirement system, which service is known as prior service.

(Amended by Stats. 1961, Ch. 744.)



25333

The board may provide that the district shall contribute the entire cost of the retirement system or may require that an officer or employee of the district, upon becoming a member of the retirement system, shall contribute a portion of the cost. The amount of said officer or employee contribution shall be determined by the board.

(Repealed and added by Stats. 1961, Ch. 744.)



25334

All members of the retirement system shall contribute in the manner and amount fixed by the board and such contributions may be collected by deducting the amounts thereof from the salary, wages, or compensation due such members.

(Added by Stats. 1955, Ch. 1036.)



25335

Liabilities accruing under the retirement system because of benefits other than such as are the equivalent of contributions by the members, with accumulated interest, shall be met by contributions by the district. Prior service or other liabilities of the district may be met by annual appropriations instead of by one appropriation for the total of the liabilities; but until the present value of regular contributions for current service, together with assets then available, equals the present value of all allowances and benefits granted or to be granted under the system, the appropriation for any one year when added to any unused balance of any previous appropriations for such purpose shall not be less than the amount disbursed during that year on account of prior service or other liabilities of the district.

(Added by Stats. 1955, Ch. 1036.)



25336

If any member withdraws from the retirement system prior to retirement the total amount contributed by him with such interest as may be credited thereto shall be returned to him; provided, however, that the board may prescribe the terms and conditions upon which a member, whose district service is terminated except by death or retirement, may elect to leave his contributions and interest thereon in the retirement fund, and the terms and conditions upon which a retirement allowance may be made to him after such termination.

(Amended by Stats. 1961, Ch. 744.)



25337

All money received by any person as an annuity, pension, retirement allowance, disability payment, or death benefit from the retirement system, and all contributions and interest thereon returned to any member of the retirement system, whether in the actual possession of such person or deposited, loaned, or invested by him, is unassignable, and is exempt from execution or any other process except to the extent permitted by Section 704.110 of the Code of Civil Procedure.

(Amended by Stats. 1982, Ch. 497, Sec. 165. Operative July 1, 1983, by Sec. 185 of Ch. 497.)






ARTICLE 3. Retirement Board

25361

The board, upon establishing a retirement system pursuant to this chapter, shall create a retirement board of not more than five members, at least two members of which shall be the elected representatives of the employees, to administer the retirement system, and shall define its powers and duties and the tenure of the members.

(Amended by Stats. 1961, Ch. 744.)



25362

All members of the retirement board shall serve without pay.

(Added by Stats. 1955, Ch. 1036.)



25363

The retirement board shall determine the eligibility of officers, employees, and their dependents to participation in the system and shall be the sole authority and judge under such ordinances as may be adopted by the board as to the conditions under which persons may be admitted to and continue to receive benefits of any sort under the retirement system, and may modify allowances for service and disability. The determination of the retirement board shall be final and conclusive and shall not be modified or set aside except for fraud or abuse of discretion.

(Added by Stats. 1955, Ch. 1036.)



25364

If the district maintains its own retirement fund, the retirement board shall have exclusive control of the administration, investment, and disbursement of the retirement fund. The retirement fund is a trust fund held for the exclusive purposes of providing benefits to members of the retirement system and their survivors and beneficiaries. Investment of the fund is subject to the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent person acting in a like capacity and familiar with these matters would use in the conduct of an enterprise of a like character and with like aims.

(Amended by Stats. 1990, Ch. 283, Sec. 1. Effective July 17, 1990.)






ARTICLE 4. Investigation and Penalties

25391

At least once in each four-year period after the establishment of the retirement system the board shall cause to be made an actuarial valuation of the assets and liabilities of the retirement fund, and upon the basis of such investigation and valuation shall make such revision or change of the rates of contribution, the periods and conditions of service, and amounts of retirement allowances as may be necessary.

(Added by Stats. 1955, Ch. 1036.)



25392

Except as herein provided, no member of the board or of the retirement board, nor any member of the retirement system or employee of the district, shall have any interest direct or indirect in the making of any investment or in the gains or profits accruing therefrom, and no such person, directly or indirectly, for himself or as an agent or partner of others, shall borrow any of its funds, nor shall any such person in any manner use the same except to make such current and necessary payments as are authorized by the retirement board, nor shall such a person become an endorser or surety as to, or in any manner an obligor for investments of the retirement fund.

(Added by Stats. 1955, Ch. 1036.)









CHAPTER 6. Powers and Functions of District

ARTICLE 1. Corporate Power

25701

A district has perpetual succession and may adopt a seal and alter it at pleasure.

(Added by Stats. 1955, Ch. 1036.)



25702

A district may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1955, Ch. 1036.)



25703

A district may exercise the right of eminent domain to take any property necessary or convenient to the exercise of the powers granted in this division. The district, in exercising such power, shall in addition to the damage for the taking, injury, or destruction of property, also pay the cost of removal, reconstruction, or relocation of any structure, railways, mains, pipes, conduits, wires, cables or poles of any public utility which is required to be moved to a new location.

(Amended by Stats. 1975, Ch. 1176.)






ARTICLE 2. Contracts

25721

A district may make contracts and enter into stipulations of any nature whatsoever, either in connection with eminent domain proceedings or otherwise, including, without limiting the generality of the foregoing, contracts and stipulations to indemnify and save harmless, to employ labor, and to do all acts necessary and convenient for the full exercise of the powers granted in this division.

(Added by Stats. 1955, Ch. 1036.)



25722

Neither the general manager nor any director of the district shall in any manner be interested, directly or indirectly, in any contract awarded or to be awarded by the board, or in the profits to be derived therefrom. Any violation of this provision is a misdemeanor, and conviction shall work a forfeiture of office. This section has no application to contracts awarded to corporations in which such officer owns less than 1 percent of the entire capital stock.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 4. Property

25771

A district may take by grant, purchase, gift, devise, or lease, or condemn in proceedings under eminent domain, or otherwise acquire, and hold and enjoy, real and personal property of every kind within or without the district necessary to the full or convenient exercise of its powers. The board may lease, mortgage, sell, or otherwise dispose of any real or personal property within or without the district when in its judgment it is for the best interests of the district so to do.

(Added by Stats. 1955, Ch. 1036.)



25772

Whenever the board by resolution determines that any record, map, book, or paper in the possession of the district or any officer or employee thereof is of no further value to the district, the board may authorize its sale, destruction, or other disposition.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 5. Transit Facilities and Service

25801

A district may acquire, construct, own, operate, control or use rights of way, rail lines, bus lines, stations, platforms, switches, yards, terminals, and any and all other facilities necessary or convenient for transit service within or partly without the district, underground, upon, or above the ground and under, upon, or over public streets or other public ways or waterways, together with all physical structures necessary or convenient for the access of persons and vehicles thereto, and may acquire any interest in or rights to the joint use of any or all of the foregoing; provided, that installations in state freeways shall be subject to the approval of the State Department of Public Works and installations in other state highways shall be subject to Article 2, Chapter 3, Division 1 of the Streets and Highways Code.

(Added by Stats. 1955, Ch. 1036.)



25802

A district may without limitation by any other provisions of this part requiring approval of indebtedness, accept contributions of money, rights-of-way, labor, materials, and any other property for the acquisition, construction, maintenance, and operation of transit facilities, and may without limitation by any other provisions of this part enter into any contracts and cooperate with and accept cooperation from the state, or any department, instrumentality, or agency thereof, or any public agency of the state in the acquisition, construction, maintenance, and operation of, and in financing the acquisition, construction, maintenance, and operation of, any such transit facilities.

(Amended by Stats. 1973, Ch. 78.)



25803

A district shall not interfere with or exercise any control over any transit facilities now or hereafter owned and operated wholly or partly within the district by any city or public agency, unless by consent of such city or public agency and upon such terms as are mutually agreed upon between the board and such city or public agency.

(Added by Stats. 1955, Ch. 1036.)



25804

A district may lease or contract for the use of its transit facilities, or any portion thereof, to any operator, and may provide for subleases by such operator upon such terms and conditions as it deems in the public interest. The word operator as used in this section means any city or public agency or any person, firm or private corporation.

(Added by Stats. 1955, Ch. 1036.)



25805

A district may construct and operate or acquire and operate works and facilities in, under, upon, over, across, or along any street or public highway or any stream, bay or watercourse, or over any of the lands which are the property of the State, to the same extent that such rights and privileges appertaining thereto are granted to municipalities within the State. The district shall with respect to the operation of any rail facilities maintain the area of the street or public highway between such rails and for two feet on either side thereof and shall upon removal of such rails restore any such street or public highway to a like condition as the surrounding street or highway area, all in accordance with local ordinances. The district shall not use any street or public highway in a manner to unnecessarily impair its usefulness. The district shall upon acquiring by condemnation or otherwise the facilities of a private transit company assume any and all obligations of such private company to maintain, repair or replace any street, public highway or part thereof.

(Added by Stats. 1955, Ch. 1036.)



25806

A district may enter into agreements for the joint use of any property and rights by the district and any city, public agency or public utility operating transit facilities; may enter into agreements with any city, public agency or public utility operating any transit facilities, either wholly or partially within, or without, the district, for the joint use of any property of the district or of such city, public agency or public utility, or the establishment of through routes, joint fares, transfer of passengers or pooling arrangements.

(Added by Stats. 1955, Ch. 1036.)



25807

The rates and charges for service furnished pursuant to this part shall be fixed by the board and shall be reasonable.

(Amended by Stats. 1973, Ch. 78.)



25808

The board of supervisors of a county or a city and county, or the city council of a municipality having territory located within the district may file a request for a hearing before the district board as to the reasonableness of any rates or charges fixed by the district and as to any proposal for fixing the location of facilities by the district. The request shall be in writing and shall state the subject matter on which a hearing is desired.

(Added by Stats. 1955, Ch. 1036.)



25809

Upon the filing of a request for hearing as provided in Section 25808 the district board shall fix the time and place for hearing. The time fixed shall not be less than 15 days nor more than 60 days from the date such request is filed. Notice of such hearing shall be given to the county or city requesting such hearing and shall be published by the board.

(Added by Stats. 1955, Ch. 1036.)



25810

At the time fixed for any hearing before the board any board of supervisors or city council eligible to file a request for hearing, not a party to the original request for hearing, may intervene and shall be entitled to be heard and to introduce evidence.

(Added by Stats. 1955, Ch. 1036.)



25811

The district, petitioner or petitioners, and the intervenors shall have the right to call and examine witnesses; to introduce exhibits; to cross-examine opposing witnesses on any matter relevant to the issues even though that matter was not covered in direct examination; and to rebut evidence introduced by other parties.

(Added by Stats. 1955, Ch. 1036.)



25812

Oral evidence shall be taken only on oath or affirmation. The hearing need not be conducted according to technical rules relating to evidence and witnesses. Any relevant evidence shall be admitted if it is the sort of evidence on which responsible persons are accustomed to rely in the conduct of serious business affairs, regardless of the existence of any common law or statutory rule which might make improper the admission of such evidence over objection in a civil action. Hearsay evidence may be used for the purpose of supplementing or explaining any direct evidence but shall not be sufficient in itself to support a finding unless it would be admissible over objection in a civil action.

(Added by Stats. 1955, Ch. 1036.)



25813

The attorney for the district shall be present at the hearing and shall advise the board on matters of law, and shall render such other assistance as may be requested by the board.

(Added by Stats. 1955, Ch. 1036.)



25814

A complete record of all proceedings and testimony before the board at such hearing shall be taken down by a reporter appointed by the board. In case an action is brought to review any decision of the board, a transcript of such testimony, together with all exhibits or copies thereof introduced, together with the written request for hearing and other proceedings in the cause shall constitute the record on review; provided, however, that the board and other parties may stipulate in writing that a specified portion of the evidence be certified to the court for judgment and in such case the portion of the evidence specified and the stipulation specifying such evidence shall be the record on review.

(Added by Stats. 1955, Ch. 1036.)



25815

Within 30 days after submission of the case the board shall render its decision in writing together with written findings of fact. Copies of the findings and decision shall be sent forthwith to the petitioners and intervenors by registered mail, postage prepaid.

(Added by Stats. 1955, Ch. 1036.)



25816

Within 40 days after the mailing of the decision to the petitioner, the petitioner may apply for a writ of mandate in the manner provided in the Code of Civil Procedure. The complete record of the proceedings, or such parts thereof as are designated by the petitioner, shall be prepared by the district and shall be delivered to the petitioner within 30 days after a request therefor, upon payment of the expense of preparation and certification thereof.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 6. Indebtedness

25841

A district may borrow money and incur indebtedness, and may issue bonds or other evidences of indebtedness. No indebtedness shall be incurred exceeding the ordinary annual income and revenue of the district without the approval of a two-thirds vote of the voters voting on the proposition to incur such indebtedness; except that a further vote of the voters is not required for any indebtedness incurred within the purposes and not exceeding the available amount of any previously authorized bond issue, and as to such indebtedness the proceeds of any of the bonds unexpended in the treasury of the district, or the par value of any of the bonds which are unsold shall be deemed a part of the ordinary annual income and revenue of the district.

(Amended by Stats. 1961, Ch. 744.)



25841.5

A district may borrow money for the purpose of defraying the expenses of a district lawfully incurred after the commencement of the fiscal year, but prior to the time moneys from the tax levy for the fiscal year are received by a district, in a sum which shall not exceed five cents ($0.05) on each one hundred dollars ($100) of assessed valuation of taxable property in a district at the time the moneys are borrowed, and may evidence such borrowing by notes bearing interest at a rate not to exceed six (6) percent per annum. The notes shall be payable from the tax levy from the then current fiscal year, which levy shall contain a sum sufficient to provide for the payment of the notes and the interest thereon. The form of said notes and the proceedings relating to their issuance and sale, will be governed by the applicable provisions contained in Article 7 (commencing at Section 53820) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code. The maturity of said notes shall not exceed two (2) years.

(Added by Stats. 1959, Ch. 116.)



25842

No district shall incur an indebtedness for public works which in the aggregate exceeds 20 percent of the assessed value of all the real and personal property within the district.

(Added by Stats. 1955, Ch. 1036.)



25843

Indebtedness which has been incurred for the acquisition, construction, and operation of transit facilities, where the revenue from the transit facilities for three years or more next preceding has been sufficient to pay the interest and principal due on any bonds issued for its construction or acquisition, in addition to the cost of operation and maintenance, shall not be counted and included in ascertaining the limit of indebtedness.

(Added by Stats. 1955, Ch. 1036.)



25844

A district may accept, without limitation by any other provisions of this division requiring approval of indebtedness, contributions or loans from the United States, this State, or any department, instrumentality, or agency of either thereof, for the purpose of financing the acquisition, construction, maintenance, and operation of transit facilities, and may enter into contracts and cooperate with, and accept cooperation from, the United States, this State, or any department, instrumentality, or agency of either thereof, in the acquisition, construction, maintenance, and operation, and in financing the acquisition, construction, maintenance, and operation, of any such transit facilities in accordance with any legislation which Congress or the Legislature of the State of California may have heretofore adopted or may hereafter adopt, under which aid, assistance, and cooperation may be furnished by the United States or this State in the acquisition, construction, maintenance, and operation or in financing the acquisition, construction, maintenance, and operation of any such transit facilities. A district may do any and all things necessary in order to avail itself of such aid, assistance, and cooperation under any federal or state legislation now or hereafter enacted. Any evidence of indebtedness issued under this section shall constitute a negotiable instrument.

(Amended by Stats. 1957, Ch. 433.)



25845

The district may purchase equipment such as cars, trolley buses and motorbuses, and rolling equipment, and may execute agreements, leases and equipment trust certificates in the forms customarily used by private corporations engaged in the transit business appropriate to effect the purchase and leasing of rolling equipment and may dispose of the equipment trust certificates upon the terms and conditions as the board may deem appropriate. All money required to be paid by the district pursuant to the agreements, leases and equipment trust certificates provided for in this section shall be payable solely from the revenue or income to be derived from the transit facilities and from grants and loans as provided in Section 25844. Payment for equipment, or the rental of equipment, may be made in installments, and the deferred installments may be evidenced by equipment trust certificates payable solely from revenue or income as provided in this section, and title to the equipment shall not vest in the district until the equipment trust certificates are paid.

(Added by Stats. 1959, Ch. 116.)



25846

The agreement to purchase or lease may direct the vendor or lessor to sell and assign or lease the rolling equipment to a bank or trust company, duly authorized to transact business in the State of California, as trustee, for the benefit and security of the equipment trust certificates and may direct the trustee to deliver the rolling equipment to one or more designated officers of the district and may authorize the district to simultaneously execute and deliver an installment purchase agreement or a lease of the equipment to the district.

(Added by Stats. 1959, Ch. 116.)



25847

The agreements and leases shall be duly acknowledged before a person authorized by law to take acknowledgments of deeds and in the form required for acknowledgment of deeds. The agreements, leases, and equipment trust certificates shall be authorized by resolution of the district and shall contain such covenants, conditions and provisions as may be deemed necessary or appropriate to insure the payment of the equipment trust certificates from the revenue or income to be derived from the transit system.

(Added by Stats. 1959, Ch. 116.)



25848

The covenants, conditions and provisions of the agreements, leases, and equipment trust certificates shall not conflict with any of the provisions of any trust agreement securing the payment of bonds, notes or certificates of the district.

(Added by Stats. 1959, Ch. 116.)



25849

An executed copy of each agreement or lease shall be filed in the Office of the Secretary of State, who will be entitled to receive one dollar ($1) for each copy filed with him and which filing shall constitute notice to any subsequent judgment creditor or any subsequent purchaser. Each vehicle so purchased or leased shall have the name of the owner or lessor plainly marked on both sides thereof, followed by the appropriate words, owner and lessor or owner and vendor, as the case may be.

(Added by Stats. 1959, Ch. 116.)






ARTICLE 7. Investments

25871

A district may invest any surplus money in its treasury, including money in any sinking fund, in any of the following:

(a) Its own bonds.

(b) Treasury notes, certificates of indebtedness, bills, bonds of the United States, or any other evidence of indebtedness secured by the full faith and credit of the United States.

(c) Obligations issued pursuant to the Federal Home Loan Bank Act or the National Housing Act.

(d) Treasury notes or bonds of this state, or of any public corporation, municipal corporation, public district, or political subdivision within this state which are legal as security for the deposit of public funds.

(e) In any investment or deposit in which a city, county, or local public agency may place its funds pursuant to law.

(Amended by Stats. 1978, Ch. 415.)



25872

Such investment may be made by direct purchase of any issue of such bonds, treasury notes, or obligations, or part thereof, at the original sale or by the subsequent purchase of the bonds, treasury notes, or obligations.

(Added by Stats. 1955, Ch. 1036.)



25873

Any bonds, treasury notes, or obligations purchased and held as investments by the district may from time to time be sold and the proceeds reinvested in bonds, treasury notes, or obligations as provided in this article.

(Added by Stats. 1955, Ch. 1036.)



25874

Sales of any bonds, treasury notes, or obligations purchased and held by the district shall from time to time be made in season so that the proceeds may be applied to the purposes for which the money with which the bonds, treasury notes, or obligations were originally purchased was placed in the treasury of the district.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 8. Taxation

25891

A district may levy, and collect or cause to be collected, taxes for any lawful purpose.

(Added by Stats. 1955, Ch. 1036.)



25892

If, in the opinion of the board, the revenues will not be sufficient for any and all lawful purposes the board shall levy a tax for such purpose or purposes and fix the amount of money necessary to be raised therefor by taxation.

(Added by Stats. 1955, Ch. 1036.)



25892.1

(a) The district board may impose a special tax pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code. The special taxes shall be applied uniformly to all taxpayers or all real property within the district, or any portion of the district that is coterminous with the boundaries of a city or the boundaries of contiguous cities, including any properties added to the district, except that unimproved property may be taxed at a lower rate than improved property.

(b) The proceeds of the special taxes shall be used to provide, within the area taxed, for the operation, maintenance, or acquisition of any public improvement or utility for transportation purposes.

(Amended by Stats. 1997, Ch. 433, Sec. 1. Effective January 1, 1998.)



25893

The board shall, at the time of fixing the general tax levy and in the manner provided for the general tax levy, levy and collect annually until the district s bonds are paid, or until there is a sum in the treasury of the district set apart for that purpose to meet all sums coming due for principal and interest on the bonds as they become due a tax sufficient to pay the annual interest on the bonds and such part of the principal thereof as becomes due before the proceeds of a tax levied at the next general tax levy will be available. If the maturity of the indebtedness created by the issue of bonds begins more than one year after the date of the issuance thereof, the tax shall be levied and collected annually at the time and in the manner aforesaid, sufficient to pay the interest on the indebtedness as it falls due and to constitute a sinking fund for the payment of the principal on or before maturity.

(Added by Stats. 1955, Ch. 1036.)



25894

The taxes required to be levied and collected on account of interest, principal, and sinking fund of district bonds shall be in addition to all other taxes levied for district purposes, and shall be collected at the time and in the same manner as other district taxes are collected, and be used for no other purpose than the payment of the bonds and accruing interest.

(Added by Stats. 1955, Ch. 1036.)



25895

The board may provide for the assessment, levy, and collection of taxes by the district, including the sale of property to the district for delinquent taxes, with penalties, interest, and cost.

(Added by Stats. 1955, Ch. 1036.)



25896

The board may elect to avail itself of the assessments made by the assessors of the counties in which the district is situated, and of the assessments made by the State Board of Equalization for those counties, and may take such assessments as the basis for district taxation and have its taxes collected by the county officials if the board declares its election so to do by resolution or ordinance and files a certified copy of the resolution or ordinance on or before the first day of August with the auditors of the counties in which the district is situated. Thereafter, each year and until otherwise provided by the board, all assessments shall be made for the district by the State Board of Equalization and the county assessors, and all taxes shall be collected for the district by the tax collectors, of the counties in which the district is situated.

(Added by Stats. 1955, Ch. 1036.)



25897

In such case the county auditor shall, on or before the third Monday in August of each year, transmit to the board a statement in writing showing the total value of all property within the district, ascertained from the assessments referred to in Section 25896 as equalized.

(Added by Stats. 1955, Ch. 1036.)



25898

In case the board elects to avail itself of the assessments referred to in Section 25896 it shall, on or before the first weekday in September, or if such weekday falls upon a holiday then on the first business day thereafter, fix the rate of taxes, designating the number of cents upon each hundred dollars, using as a basis the value of property transmitted to the board by the county auditors, which rate of taxation shall be sufficient to raise the amount previously fixed by the board. These acts by the board shall constitute a valid assessment of the property and a valid levy of the taxes so fixed.

(Added by Stats. 1955, Ch. 1036.)



25899

The board shall immediately after fixing the rate of taxes as above provided transmit to the county auditors of the counties in which the district is situated a statement of the rate of taxes fixed by the board.

(Added by Stats. 1955, Ch. 1036.)



25900

The district s taxes so levied shall be collected at the same time and in the same manner as county taxes. When collected the net amount, ascertained as provided in this article, shall be paid to the treasurer of the district, under the general requirements and penalties provided by law for the settlement of other taxes. The district may adopt the alternative procedure of tax collection and apportionment established by Chapter 3, Part 8, Division 1 of the Revenue and Taxation Code and any amendments thereof; provided, however, that the district may thereafter abandon said alternative procedure at the end of any fiscal year of the district.

(Added by Stats. 1955, Ch. 1036.)



25901

Whenever any real property situate in any district which has availed itself of the provisions of Section 25896 has been sold for taxes and has been redeemed, the money paid for redemption shall be apportioned and paid to the district by the county treasurers receiving it in the proportion which the tax due to the district bears to the total tax for which the property was sold.

(Added by Stats. 1955, Ch. 1036.)



25902

The compensation to be charged by and paid to any county for the performance of services under this article shall be fixed by agreement between the board of supervisors of the county and the board. The compensation shall in no event exceed one-half of 1 percent of all money collected for the district. The compensation collected by the county shall be placed to the credit of the county salary fund.

(Added by Stats. 1955, Ch. 1036.)



25903

All taxes levied under this part are a lien on the property on which they are levied. Unless the board has by ordinance otherwise provided, the enforcement of the collection of such taxes shall be in the same manner and by the same means provided by law for the enforcement of liens for county taxes, all the provisions of law relating to the enforcement of the latter being made a part of this part, so far as applicable.

(Amended by Stats. 1973, Ch. 78.)



25904

Whenever one or more special transit service districts are created and established pursuant to Chapter 10.5 (commencing at Section 27401), taxes in excess of one cent ($0.01) per one hundred dollars ($100) of assessed valuation shall not thereafter be levied against any property not within the boundaries of a special transit service district, excepting, however, taxes sufficient to pay the principal or interest or both on any bonded indebtedness theretofore or thereafter incurred by a district as a whole. The creation of a special transit service district does not invalidate, in any manner, any taxes or assessments previously levied or assessed against any property of the district, either within or without the boundaries of a special transit service district.

(Added by Stats. 1959, Ch. 116.)






ARTICLE 9. Claims

25951

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)









CHAPTER 7. Bonds

ARTICLE 1. Issuance

26201

A district may from time to time incur a bonded indebtedness as provided in this chapter to pay the cost of acquiring, constructing, or completing the whole or any portion of any transit facilities, or for acquiring any works, lands, structures, rights, equipment, or other property necessary or convenient to carry out the objects, purposes, or powers of the district.

(Added by Stats. 1955, Ch. 1036.)



26202

Whenever the board by resolution passed by vote of two-thirds of all its members determines that the public interest or necessity demands the acquisition, construction, or completion by the district of any transit facilities or any works, lands, structures, rights, equipment, or other property necessary or convenient to carry out the objects, purposes, or powers of the district, the cost of which will be too great to be paid out of the ordinary annual income and revenue of the district, it may at any subsequent meeting of the board provide by ordinance for the submission of the proposition of incurring a bonded indebtedness for the purpose set forth in the resolution to the voters of the district at a special bond election held for that purpose.

(Added by Stats. 1955, Ch. 1036.)



26203

In lieu of a resolution passed by the board, proceedings for the issuance of bonds for the purposes provided in this chapter may be initiated by petition of the voters of the district.

(Added by Stats. 1955, Ch. 1036.)



26204

Whenever any petition signed by voters within the district equal in number to at least 15 percent of the total vote cast is presented to the board asking for the acquisition, construction, or completion of the whole or any portion of any transit facilities or for acquiring any works, lands, structures, rights, equipment, or other property necessary or convenient to carry out the objects, purposes, or powers of the district, and also asking that a bonded indebtedness be incurred to pay for the cost thereof, the secretary of the district shall immediately examine and verify the signatures of the petition and certify the result of the examination to the board.

(Added by Stats. 1955, Ch. 1036.)



26205

If the required number of signatures is found to be genuine, the secretary shall transmit to the board an authentic copy of the petition without the signatures.

(Added by Stats. 1955, Ch. 1036.)



26206

Upon receiving a petition with the certificate of the secretary stating that it contains the required number of signatures, the board shall formulate for submission to the voters of the district at a special bond election called for that purpose the proposition of incurring a bonded indebtedness for the purposes set forth in the petition. In its discretion the board may defer the calling of the election until the next general election to be held in the district in order to consolidate them.

(Added by Stats. 1955, Ch. 1036.)



26207

The ordinance calling a special bond election shall fix the date on which the election will be held, and the manner of holding the election and of voting for or against incurring the indebtedness. It shall also recite the objects and purposes for which the indebtedness is proposed to be incurred, the estimated cost of the transit facilities, works, lands, structures, rights, equipment, or other property proposed to be acquired, constructed, or completed, the amount of the principal of the indebtedness to be incurred therefor, and the maximum rate of interest to be paid on the indebtedness, which shall not exceed 6 percent per annum, payable semiannually or annually the first year and thereafter semiannually.

(Added by Stats. 1955, Ch. 1036.)



26208

Propositions for incurring indebtedness for more than one object or purpose may be submitted at the same election.

(Added by Stats. 1955, Ch. 1036.)



26209

Any special bond election may be held separately, or may be consolidated with any other election authorized by law at which the voters of the district may vote. If a special bond election is consolidated with any other election, the provisions of this chapter setting forth the procedure for the calling and holding of the special bond election shall be complied with, except that the ordinance calling the election need not set forth the election precincts, polling places, and officers of election, but may provide that the precincts, polling places, and officers of election shall be the same as those set forth in the ordinance, notice, or other proceedings calling the election with which the special bond election is consolidated, and shall refer to the ordinance, notice, or other proceedings by number and title, or by other definite description.

(Added by Stats. 1955, Ch. 1036.)



26210

The ordinance shall be published, and no other notice of election need be given.

(Added by Stats. 1955, Ch. 1036.)



26210.5

The board shall comply with Article 3 (commencing with Section 9160) of Chapter 2 of Division 9 of the Elections Code, the provisions of which are applicable to any bond election held pursuant to this article. Wherever the words county clerk or county elections official appear in the Elections Code, the words secretary of the board shall be substituted, for the purposes of this article, and wherever the words board of supervisors appear in the Elections Code, the words board of directors shall be substituted, and wherever the words district attorney or county counsel appear in the Elections Code, the words attorney for the district shall be substituted.

(Amended by Stats. 1994, Ch. 923, Sec. 193. Effective January 1, 1995.)



26211

The votes of two-thirds of all the voters voting on the proposition at the election are required to authorize the issuance of bonds under this chapter.

(Added by Stats. 1955, Ch. 1036.)



26212

If the proposition submitted at a special bond election fails to receive the requisite number of votes, the board shall not within six months after the election hold another special election for the submission of a proposition of incurring a bonded indebtedness substantially the same as the proposition voted upon at the prior election unless a petition signed by voters within the district equal in number to at least 15 percent of the total vote cast is filed with the board, requesting that the proposition, or a proposition substantially the same, be submitted at an election to be called for that purpose.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 2. Form and Content

26241

Bonds authorized by this chapter shall mature serially in amounts to be fixed by the board; except that payment shall begin not later than 10 years from the date thereof and shall be completed in not more than 50 years from that date.

The board may divide any issue of bonds authorized pursuant to this chapter into two or more series, and may fix different dates of issuance and different maturity dates for the bonds of each series. The bonds of each series shall mature serially in amounts to be fixed by the board, and the board shall fix a date not more than 10 years from the date of issuance of each series for the earliest maturity of such series, and shall fix a date not more than 50 years from the date of issuance of each series for the final maturity of such series.

Pending the actual issuance or delivery of bonds, a district may issue temporary or interim bonds, certificates, or receipts, of any denomination whatsoever, with or without coupon, and in such form as may be prescribed by the board, to be exchanged for definitive bonds when ready for delivery.

(Amended by Stats. 1959, Ch. 116.)



26242

The bonds shall be issued in such denominations as the board determines, except that no bonds shall be of a denomination less than one hundred dollars ($100), nor of a greater denomination than one thousand dollars ($1,000) or any multiple thereof, and shall be payable on the day and at the place or places fixed in the bonds, and with interest at the rate specified therein, payable semiannually.

(Added by Stats. 1955, Ch. 1036.)



26243

The board may at any time prior to the issuance and sale of any bonds provide for the call and redemption of any or all of the bonds on any interest payment date prior to their fixed maturity at not exceeding the par value and accrued interest plus a premium of not exceeding 5 percent upon the principal amount of the bonds, in which event the call price fixed by the board shall be set forth on the face of the bond. Notice of such redemption shall be published. If there is no newspaper of general circulation printed and published within the district, then the publication shall be made in a newspaper of general circulation printed and published within the county in which the district or any part thereof is situated. The first publication shall be at least 30 days prior to the date fixed for the redemption. After the date fixed for such redemption interest on the bonds thereafter shall cease.

(Amended by Stats. 1957, Ch. 357.)



26244

The bonds shall be signed by the president of the board or by such officer of the district as the board shall by resolution authorize and designate for that purpose. They shall also be signed by the treasurer, and be countersigned by the secretary. The coupons of the bonds shall be numbered consecutively and be signed by the treasurer. All signatures and countersignatures, except one of said signatures or countersignatures on the bonds, may be printed, lithographed, or engraved. If any officer whose signature or countersignature appears on the bonds or coupons ceases to be such officer before the delivery of the bonds to the purchaser, the signature or countersignature is nevertheless valid and sufficient for all purposes as if he had remained in office until the delivery of the bonds.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 3. Issue and Sale

26261

The bonds may be issued and sold for not less than their par value, but otherwise as the board determines. Before selling any bonds, or any part thereof, the board shall give notice inviting sealed bids in such manner as the board may prescribe. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received, or if the board determines that the bids received are not satisfactory as to price or responsibility of the bidders, the board may reject all bids received, if any, and either again give notice inviting bids or sell the bonds at private sale.

(Added by Stats. 1955, Ch. 1036.)



26262

All premiums and accrued interest received on the sale of bonds shall be placed in the fund to be used for the payment of principal of and interest on the bonds. The remainder of the proceeds of the bonds shall be placed in the district treasury to the credit of the proper fund, and shall be used exclusively for the objects or purposes for which the bonds were voted; provided that when said objects and purposes have been accomplished any moneys remaining shall be transferred to the fund to be used for the payment of principal of and interest on the bonds, and that when all principal of and interest on the bonds shall have been paid, any balance of money then remaining shall be transferred to the general fund of the district.

(Added by Stats. 1955, Ch. 1036.)



26263

In lieu of the immediate levy of a tax to pay the interest or any part thereof on any bonded indebtedness incurred in accordance with this division, the board may in the estimate of the amount of money necessary to be raised by the bonds include a sum sufficient to pay interest on all of the bonds or part thereof during the period of acquisition, construction, or completion, but for no period in excess of five years.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 4. Refunding

26281

Whenever the board by resolution passed by a vote of two-thirds of all its members determines that the refunding of the whole or any portion of the bonded indebtedness will be of advantage to the district the board may refund the bonded indebtedness or any portion thereof and issue refunding bonds of the district therefor.

(Added by Stats. 1955, Ch. 1036.)



26282

The issuance of refunding bonds shall not be construed as the incurring or increase of an indebtedness within the meaning of this division, and the approval of the voters is not required for the issuance of refunding bonds. The board may provide for the call and redemption of any or all of the bonds on any interest payment date prior to their fixed maturity in the ordinance authorizing the issuance of the refunding bonds.

(Added by Stats. 1955, Ch. 1036.)



26283

Except as otherwise provided, the provisions of this chapter shall substantially govern as to all matters pertaining to the issuance of refunding bonds, including and without limiting the generality of the foregoing, the form, execution, issuance, maturity, redemption, refunding, validation, the payment of interest from bond funds, and the status of the bonds as investments.

(Added by Stats. 1955, Ch. 1036.)



26284

Refunding bonds shall bear interest at a rate not exceeding the interest rate on the refunded bonds, but payment of the refunding bonds shall begin not later than one year from the date thereof and be completed in not more than 40 years from that date.

(Added by Stats. 1955, Ch. 1036.)



26285

The proceeds of the sale of refunding bonds shall be applied only to the purchase, or retirement at not more than par and accrued interest, or the call price, of the bonded indebtedness for which the refunding bonds were issued.

(Added by Stats. 1955, Ch. 1036.)



26286

In lieu of selling refunding bonds and using the proceeds to purchase or retire the bonds to be refunded, the board may exchange refunding bonds at not less than par and accrued interest for the bonds so refunded.

(Added by Stats. 1955, Ch. 1036.)



26287

Whenever outstanding bonds are refunded they shall be surrendered to the treasurer of the district, who shall cancel them by endorsing on their face the manner in which the refunding was effected (whether by exchange or purchase, and the amount for which so purchased, if any) and by perforating through each bond and each coupon attached thereto the word canceled together with the date of cancellation.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 5. Status as Investments

26311

All bonds including refunding bonds issued by a district are legal investments for all trust funds and for the funds of all insurance companies, banks, both commercial and savings, and trust companies, and for the State School Fund and for all sinking funds under the control of the State Treasurer. Whenever any money or funds may by law be invested in or loaned upon the security of bonds of cities, cities and counties, counties, or school districts, in the State, such money or funds may be invested in or loaned upon the security of the bonds of a district; and whenever bonds of cities, cities and counties, counties, or school districts by law may be used as security for the faithful performance or execution of any court or private trust or of any other act, bonds of the district may be so used.

(Added by Stats. 1955, Ch. 1036.)



26312

All bonds of the district, to the same extent as bonds of any other municipality, are legal for use by any state or national bank or banks in the State as security for the deposit of funds of the State or of any county, city and county, city, municipality, or other public or municipal corporation within the State.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 6. Validating Proceedings

26341

An action to determine the validity of bonds may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Repealed and added by Stats. 1961, Ch. 1522.)






ARTICLE 7. Revenue Bonds

26351

As an alternative procedure for the raising of funds, a district created pursuant to this part is authorized to issue bonds, payable from revenues of any facility or enterprise to be acquired or constructed by a district, in the manner provided by the Revenue Bond Law of 1941 (Chapter 6 (commencing at Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), all of the provisions of which are applicable to a district created pursuant to this part.

(Added by Stats. 1959, Ch. 116.)



26352

A district created pursuant to this part is a local agency within the meaning of the Revenue Bond Law of 1941 (Chapter 6 (commencing at Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code). The term enterprise as used in the Revenue Bond Law of 1941 shall, for all purposes of this part, include transit facilities and any and all parts thereof and all additions, extensions and improvements thereto and all other facilities authorized to be acquired, constructed or completed by a district under this part. A district may issue revenue bonds under the Revenue Bond Law of 1941, for any one or more facilities or enterprises authorized to be acquired, constructed, or completed by a district or, in the alternative, may issue revenue bonds under the Revenue Bond Law of 1941, for the acquisition, construction and completion of any one of such facilities. Nothing in this article shall prevent a district from availing itself of, or making use of, any procedure provided in this part for the issuance of bonds of any type or character for any of the facilities or works authorized hereunder, and all proceedings may be carried on simultaneously or, in the alternative, as the directors may determine.

(Added by Stats. 1959, Ch. 116.)









CHAPTER 8. Annexation of Cities

ARTICLE 1. Annexation Agreement

26401

Any city not included within the boundaries of a district may be annexed thereto in the manner provided in this chapter.

(Added by Stats. 1955, Ch. 1036.)



26402

The legislative body of the city proposed to be annexed shall agree in writing with the board upon the terms and conditions of annexation, which agreement (among other things) may provide for the levy and collection of special taxes within the city in addition to the taxes elsewhere in this division provided for, the fixing of rates, rentals, and charges differing from those fixed or existing elsewhere within the district, the incurring or assumption of indebtedness, or the making of a payment or payments, or the transfer of property, real and personal, and other assets to the district by the city.

(Added by Stats. 1955, Ch. 1036.)



26403

The annexation agreement may also provide that the city s annexation to the district shall constitute annexation to any existing special transit service district. Approval of the annexation by the voters, pursuant to this chapter, if the annexation agreement includes provision for inclusion in a special transit service district, shall constitute full compliance with the provisions of Article 6 (commencing at Section 27461) of Chapter 10.5.

(Added by Stats. 1959, Ch. 116.)



26404

As an alternative to commencement of annexation proceedings by action of the legislative body of a city, a petition signed by voters within the city proposed to be annexed, equal in number to at least ten (10) percent of the total vote cast, and asking that proceedings be taken for its annexation, may be addressed to the board and filed with the secretary of the district.

(Added by Stats. 1959, Ch. 116.)



26405

The petition may include one or more separate documents, but each document shall contain the affidavit of the party who circulated it, certifying that each name signed thereto is the true signature of the person whose name it purports to be. The secretary of the district shall compare the signatures on the petition with the affidavits of registration on file with the county elections official and if he or she finds that the petition has been signed by the required number of voters he or she shall attach his or her signature thereto and present the petition to the board.

(Amended by Stats. 2002, Ch. 221, Sec. 95. Effective January 1, 2003.)



26406

If the board determines that the annexation of the city, whose voters have petitioned pursuant to Section 26404, would facilitate the acquisition or operation of any transit facilities for the district or be of advantage to the district, then the board shall also determine the terms and conditions upon which the annexation should be made. The terms and conditions of annexation shall be embodied in an annexation agreement. The annexation agreement may provide (among other things) for any or all of the items set forth in Sections 26402 and 26403.

(Added by Stats. 1959, Ch. 116.)






ARTICLE 2. Approval by District

26421

The agreement shall become effective and be binding upon the district and the city when approved in the manner set forth in this chapter.

The board shall by ordinance setting forth the agreement at length declare its intention of causing it to be executed by the district.

(Added by Stats. 1955, Ch. 1036.)



26422

The ordinance, together with a notice fixing the time and place for hearing thereon, shall be published in the district pursuant to Section 6061 of the Government Code. The time fixed for the hearing shall be not less than 30 nor more than 60 days from the date of the publication of the ordinance.

(Amended by Stats. 1957, Ch. 357.)



26423

At the hearing any person interested may file with the board written objections to the execution of the agreement.

(Added by Stats. 1955, Ch. 1036.)



26424

Upon the hearing the board shall determine whether or not the agreement will be carried into execution and shall hear and determine all objections thereto. Failure of any person interested in the district or in the matter of the proposed execution of the agreement to show cause in writing pursuant to Section 25423 constitutes an assent on his part to a change in the boundaries of the district and to the execution of the agreement.

(Added by Stats. 1955, Ch. 1036.)



26425

Any hearing on the agreement may be adjourned from time to time by the board without further notice other than an order to be entered upon the minutes of the meeting fixing the time and place of adjournment.

(Added by Stats. 1955, Ch. 1036.)



26426

If no protests are filed or if the protests filed are overruled and denied the board shall thereupon by resolution finally approve the agreement and authorize its execution, which shall become effective when executed by the city, duly authorized in the manner provided in this chapter.

(Added by Stats. 1955, Ch. 1036.)



26427

When executed by the district the agreement shall be dated and an executed copy filed with the secretary of the district. An executed copy shall also be filed with the clerk of the city to be annexed.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 3. Approval by City

26451

At any time after the board has finally approved the agreement of annexation the legislative body of the city to be annexed shall cause an election to be held in the city to determine whether the city will be annexed to the district upon the terms and conditions stated in the agreement.

(Added by Stats. 1955, Ch. 1036.)



26452

Notice of election shall be published as provided in Section 24533 and shall either state that a copy of the annexation agreement is on file in the office of the secretary or clerk of the city proposed to be annexed, and open to the inspection of all persons interested, or set forth the terms and conditions of the agreement of annexation at length, in the discretion of the legislative body calling the election.

(Added by Stats. 1955, Ch. 1036.)



26453

The ballots for the election shall contain substantially the instructions required to be printed on ballots for use at general state and county elections and in addition shall set forth the proposition of annexation substantially as follows:

Shall the _______ (city) be annexed to _______ transit district in accordance with and subject to all of the terms and conditions of an agreement of annexation dated _______ now on file in the office of the clerk of _______ (city)?

YES

NO

(Added by Stats. 1955, Ch. 1036.)



26454

If upon a canvass of the election it is found that a majority of all votes cast on the proposition at the election were cast in favor of the annexation, the proposition and all of the terms and conditions of the agreement of annexation shall be deemed carried and approved by the voters; except that if the terms and conditions of the agreement of annexation provide for the assumption of any indebtedness of the district by any city proposed to be annexed, the proposition of annexation shall not be deemed carried unless approved by the vote of two-thirds of all the voters voting on the proposition at the election.

(Added by Stats. 1955, Ch. 1036.)



26455

If the proposition fails to carry, the result shall be entered upon the minutes of the governing body of the city.

(Added by Stats. 1955, Ch. 1036.)



26456

If the proposition receives the vote of the requisite majority of voters the governing body of the city shall enter in its minutes an order declaring the result of the election and shall thereupon cause the agreement of annexation to be executed by its duly authorized officers.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 4. Establishment of Annexation

26486

Upon receipt by the district of a copy of the agreement of annexation properly executed by the district and the city proposed to be annexed the board shall pass a resolution declaring the city annexed to the district, and shall cause a certified copy of the resolution to be filed with the Secretary of State. From and after the date of filing of the resolution with the Secretary of State the annexation of the city to the district is complete.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 5. Annexation of Territory to Cities

26511

Upon the completion of the annexation of any territory in accordance with law to any city included or partially included in the district, the city clerk shall file with the secretary of the district a certified copy of the ordinance, resolution or other document completing said annexation, containing a description of the territory so annexed. Unless the district within 90 days after such filing shall file with the city clerk the district s written objections to the annexation to the district of said territory or portion thereof, such territory, or portion thereof, not objected to by the district shall, upon the termination of such period be deemed incorporated into and annexed to the district, and thereafter is subject to taxation, along with the entire territory of the district in accordance with the assessable valuation of the property thereof, for general district purposes, and for the payment of any indebtedness theretofore or thereafter incurred by the district.

(Repealed and added by Stats. 1961, Ch. 744.)



26512

If the district shall file its objections in the manner aforesaid to the annexation to the district of such territory or portion thereof, the territory, or portion thereof, shall not be annexed to the district except in the manner provided in Articles 1 (commencing with Section 26401), 2 (commencing with Section 26421), 3 (commencing with Section 26451) and 4 ( commencing with Section 26486) of this chapter. The district may withdraw such objections by filing with the city clerk a certified copy of a resolution of the board stating that such objections are withdrawn. Thereupon said territory, or portion thereof, shall be deemed incorporated into and annexed to the district as provided in Section 26511.

(Added by Stats. 1961, Ch. 744.)






ARTICLE 6. Effect of Annexation

26531

From and after the date of annexation the board shall levy upon all of the property in the city annexed such taxes, tolls, or charges as are necessary to provide funds for the payment of the indebtedness assumed by the city or otherwise necessary to comply with the terms and conditions of the annexation agreement, all in addition to the general district taxes authorized elsewhere in this division to be levied and collected.

(Added by Stats. 1955, Ch. 1036.)



26532

No annexation of a city to a district shall operate to dissolve or terminate the legal existence of the city annexed.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 7. Contest of Annexation

26551

The validity of any proceedings for the annexation of any city to any district shall not be contested in any action unless the action is brought within three months after the completion of the proceedings.

(Added by Stats. 1955, Ch. 1036.)









CHAPTER 9. Annexation of Unincorporated Territory

ARTICLE 1. Annexation Agreement

26651

Unincorporated territory may be annexed to a district in the manner provided in this chapter.

(Added by Stats. 1955, Ch. 1036.)



26652

Unincorporated territory not contiguous to a district may not be annexed if the district does not possess facilities for supplying transit service to that territory.

(Added by Stats. 1955, Ch. 1036.)



26653

A petition signed by voters within the territory proposed to be annexed equal in number to at least 10 percent of the total vote cast, describing the territory and asking that proceedings be taken for its annexation, shall be addressed to the board and filed with the secretary of the district.

(Amended by Stats. 1959, Ch. 116.)



26654

The secretary shall compare the signatures on the petition with the affidavits of registration on file with the county elections official and if he or she finds that the petition has been signed by the required number of voters he or she shall attach his or her signature thereto and present the petition to the board.

(Amended by Stats. 2002, Ch. 221, Sec. 96. Effective January 1, 2003.)



26655

If the board determines that the annexation of the territory would facilitate the acquisition or operation of any transit facilities for the district, or be of advantage to the district, then the board shall also determine the terms and conditions upon which the annexation should be made.

(Added by Stats. 1955, Ch. 1036.)



26656

Provisions may be made (among other things) for payment of taxes within the territory to be annexed in addition to the taxes elsewhere in this part provided for, the fixing of rates, rentals, and charges differing from those fixed or existing elsewhere within the district, the incurring or assumption of indebtedness, or the making of a payment or payments, or the transfer of property, real and personal, and other assets to the district by the territory proposed to be annexed. The boundaries of the territory proposed to be annexed need not be coterminous with any election precincts. The terms and conditions shall become effective and be binding upon the district and the territory to be annexed when approved in the manner set forth in this chapter.

(Amended by Stats. 1973, Ch. 78.)



26657

The annexation agreement may also provide that the unincorporated territory s annexation to the district shall constitute annexation to any existing special transit service district. Approval of the annexation by the voters, pursuant to this chapter, if the agreement includes provision for inclusion in a special transit service district, shall constitute full compliance with the provisions of Article 6 (commencing at Section 27461) of Chapter 10.5.

(Added by Stats. 1959, Ch. 116.)



26658

As an alternative to commencement of annexation proceedings by a petition by the voters within any unincorporated territory, proposed to be annexed, the legislative body of an unincorporated territory may agree in writing upon the terms and conditions of annexation, which agreement may contain (among other things) provisions as set forth in Sections 26656 and 26657.

(Added by Stats. 1959, Ch. 116.)






ARTICLE 2. Approval by District

26681

The board shall by ordinance setting forth the terms and conditions at length declare its intention of causing the agreement to be approved by the district.

(Added by Stats. 1955, Ch. 1036.)



26682

The ordinance together with a notice fixing the time and place for hearing thereon shall be published in the district pursuant to Section 6061 of the Government Code. A copy of the ordinance shall be filed with the secretary of the district. The time fixed for hearing shall not be less than 30 nor more than 60 days from the date of the publication of the ordinance.

(Amended by Stats. 1957, Ch. 357.)



26683

At the hearing any person interested may file with the board written objections to the approval of the terms and conditions.

(Added by Stats. 1955, Ch. 1036.)



26684

Upon the hearing the board shall determine whether or not the terms and conditions will be approved and shall hear and determine all objections thereto. Failure of any person interested in the district or in the matter of the proposed annexation on the terms and conditions set forth in the ordinance to show cause in writing pursuant to Section 26683 constitutes an assent on his part to a change in the boundaries of the district upon the terms and conditions set forth.

(Added by Stats. 1955, Ch. 1036.)



26685

Any hearing on the agreement may be adjourned from time to time by the board, not exceeding 30 days in all, without further notice other than an order entered upon the minutes of the meeting fixing the time and place of adjournment.

(Added by Stats. 1955, Ch. 1036.)



26686

If no protests are filed or the protests filed are overruled and denied by the board the board shall thereupon by resolution finally approve the terms and conditions and proceed with the annexation in the manner provided in this chapter.

(Added by Stats. 1955, Ch. 1036.)



26687

If protests against the proposed annexation are sustained, all proceedings shall be dismissed and no proceedings shall be undertaken again concerning the territory or any part thereof until after the expiration of one year.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 3. Approval by Unincorporated Territory

27011

The board shall cause an election to be held in the territory proposed to be annexed on the next established election date not less than 74 days after it has finally approved the terms and conditions of annexation to determine whether the territory shall be annexed to the district upon the terms and conditions stated in the ordinance.

(Amended by Stats. 1973, Ch. 1146.)



27012

Notice of election shall be published and shall either state that a copy of the ordinance containing the terms and conditions of annexation at length is on file in the office of the secretary of the district, and open to the inspection of all persons interested, or itself set forth the terms and conditions of annexation at length, in the discretion of the board.

(Added by Stats. 1955, Ch. 1036.)



27013

The ballots for the election shall contain substantially the instructions required to be printed on ballots for use at general state and county elections and in addition shall set forth the proposition of annexation substantially as follows:

Shall the territory described in the petition filed with the secretary of the ____________ transit district on the ________ day of ________ be annexed to the transit district in accordance with and subject to all of the terms and conditions set forth in that certain ordinance passed by the board of directors of the transit district on the _______ day of ________, a copy of which is now on file in the office of the secretary of the transit district?

YES

NO

(Added by Stats. 1955, Ch. 1036.)



27014

If upon a canvass of the election it is found that a majority of all votes cast on the proposition at the election were cast in favor of the annexation, the proposition and all of the terms and conditions set forth in the ordinance shall be deemed carried and approved by the voters.

(Added by Stats. 1955, Ch. 1036.)



27015

If the proposition fails to carry, the result shall be entered upon the minutes of the board.

(Added by Stats. 1955, Ch. 1036.)



27016

If the proposition is defeated by the voters, no annexation proceeding shall be commenced involving the territory or any part thereof until after the expiration of one year.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 4. Establishment of Annexation

27041

In the event the proposition receives the vote of the requisite majority of voters the board shall pass a resolution declaring the territory annexed to the district, and shall cause a certified copy of the resolution to be filed with the Secretary of State, from and after the date of which filing with the Secretary of State the annexation of the territory to the district is complete.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 5. Annexation Without Election

27061

Unincorporated territory may be annexed to a district without an election in the manner provided in this article.

(Added by Stats. 1955, Ch. 1036.)



27062

A petition describing the territory proposed to be annexed and requesting that proceedings be taken for its annexation shall be signed by all of the owners of the real property described therein, verified by the affidavit of one of the petitioners, addressed to the board, and filed with the secretary of the district. If a portion of the territory consists of public highways, streets, roads or paths, it shall not be necessary to secure the signatures to the petition of the owners only of the real property occupied by such public highways, streets, roads or paths.

(Added by Stats. 1955, Ch. 1036.)



27063

Proceedings shall thereafter be taken and a hearing held in substantial compliance with the provisions of this chapter relating to the annexation of unincorporated territory except that no election shall be held within the territory proposed to be annexed and the territory shall be deemed annexed to the district upon the passage of a resolution of the board declaring the territory annexed and the filing of a certified copy thereof with the Secretary of State.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 6. Effect of Annexation

27091

From and after the date of annexation the board shall levy upon all of the property in the territory annexed any taxes, tolls, or charges which are necessary to provide funds for the payment of the indebtedness assumed by the territory or otherwise necessary to comply with the terms and conditions of the annexation, all in addition to the general district taxes authorized elsewhere in this division to be levied and collected.

(Amended by Stats. 1981, Ch. 714, Sec. 390.)






ARTICLE 7. Contest of Annexation

27111

The validity of any proceedings for the annexation of any unincorporated territory to any district shall not be contested in any action unless the action is brought within three months after the completion of the proceedings.

(Added by Stats. 1955, Ch. 1036.)









CHAPTER 10. Exclusion of Territory

ARTICLE 1. Exclusion of Unincorporated Territory

27251

Any territory contained within a district not being served by any transit facilities of the district and not included within the boundaries of any incorporated city and not benefited in any manner by the district or by its continued inclusion therein may be excluded therefrom by order of the board upon the verified petition of the owners in fee of lands whose assessed value with improvements is in excess of one-half of the assessed value of all the lands with improvements held in private ownership in the territory sought to be excluded.

(Added by Stats. 1955, Ch. 1036.)



27252

The petition shall describe the territory sought to be excluded and shall set forth that the territory is not benefited in any manner by the district or by its continued inclusion therein, and shall pray that the territory be excluded from the district.

(Added by Stats. 1955, Ch. 1036.)



27253

The petition shall be filed with the secretary of the district and shall be accompanied by a deposit with the secretary of the sum of one hundred dollars ($100) to meet the expenses of advertising and other costs incident to the proceedings for the exclusion of the territory, including the cost of recording a certified copy of the order provided for in this chapter. Any unconsumed balance of the deposit shall be returned to the petitioners.

(Added by Stats. 1955, Ch. 1036.)



27254

Upon the filing of the petition the secretary shall cause it to be set for hearing at a regular or adjourned regular meeting of the board and shall cause a notice of the filing thereof to be published. The notice shall also state the date of the filing of the petition and that it will come on for hearing before the board and shall state the time and place of the hearing. The time fixed for hearing shall not be less than 30 days from the date of the first publication of the notice. The property to be excluded may or may not be specifically described in the notice, but if not described the notice shall refer to the petition on file with the secretary for a particular description of the property sought to be excluded.

(Added by Stats. 1955, Ch. 1036.)



27255

Any landowner or taxpayer within the district may appear at the hearing either in behalf of or in opposition to the granting of the petition.

(Added by Stats. 1955, Ch. 1036.)



27256

The petition shall come on for hearing before the board at the time and place specified in the notice of hearing.

(Added by Stats. 1955, Ch. 1036.)



27257

If upon the hearing the board determines that it is for the best interests of the district that the lands mentioned in the petition or some portion thereof be excluded from the district, or if it appears that the lands or some portion thereof will not be benefited by their continued inclusion in this district, then the board shall make an order that the lands, or such portion thereof as the board may determine, be excluded from the district, describing specifically the lands so excluded.

(Added by Stats. 1955, Ch. 1036.)



27258

A copy of the order of exclusion certified by the secretary of the district shall be recorded in the office of the county recorder of the county in which the lands are situated. The record of the certified copy is prima facie evidence of the exclusion from the district of the lands purporting to be excluded thereby.

(Added by Stats. 1955, Ch. 1036.)



27259

From and after the making of the order of exclusion and the record thereof the lands excluded are no longer included in the district. The order of exclusion does not invalidate in any manner any taxes or assessments theretofore levied or assessed against the lands excluded nor relieve the property excluded from any outstanding bonds which are a lien thereon at the time of exclusion, nor from any taxes to pay the principal or interest thereof.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 2. Exclusion of Incorporated Territory

27281

If the city to which any territory included in any district has been annexed already provides transit service in the territory annexed, or if any territory in any district is annexed to a city, not a part of any district as originally established pursuant to this part, and not annexed thereto pursuant to this part, the city council or other governing body of the city may petition the district for the exclusion of such territory from the district.

(Amended by Stats. 1959, Ch. 116.)



27282

The petition shall contain the information prescribed for petitions for exclusion under Article 1 of this chapter, a deposit for expenses shall be made as therein provided, and thereafter all proceedings shall be had as provided therein for such petitions after filing.

(Added by Stats. 1955, Ch. 1036.)



27283

If an order of exclusion is granted, the board and the governing body of the city shall by contract provide for the payment by the city of the proportion of the taxes and bonded indebtedness for which the territory excluded is justly liable. If they do not agree, either may petition the superior court in and for the county in which the property is located for a judgment declaring the proportion of the taxes and bonded indebtedness for which the territory excluded is justly liable. The proceeding shall be governed by the provisions of the Code of Civil Procedure relating to declaratory relief.

(Added by Stats. 1955, Ch. 1036.)



27284

The order of exclusion does not invalidate in any manner any taxes or assessments theretofore levied or assessed against the lands excluded nor relieve the property excluded from any outstanding bonds which are a lien thereon at the time of exclusion, nor from any taxes to pay the principal or interest thereof.

(Added by Stats. 1955, Ch. 1036.)






ARTICLE 3. Exclusion of Territory Within or Without City

27291

The provisions of this article are alternative to any other provisions for the exclusion of territory from the district.

(Added by Stats. 1959, Ch. 116.)



27292

Any time after the defeat of a bond issue by the voters of the district any city or unincorporated territory, a majority of whose voters voting on a district bond issue proposition voted against said proposition, may be excluded by order of the board upon receipt by the board of a verified petition of ten percent (10%) of the total vote cast in the territory proposed to be excluded, or of a resolution adopted by the city council or board of supervisors having jurisdiction of the territory. However, no city shall be divided and not less than one-half of the territory under the jurisdiction of the board of supervisors and then remaining within the district shall be included in any petition or resolution or combination thereof filed simultaneously, nor shall any territory be excluded by any petition or resolution or combination thereof which creates areas of noncontiguous territory or will be entirely surrounded by the remainder of the district.

(Added by Stats. 1959, Ch. 116.)



27293

The petition or resolution shall state the reasons for the proposed exclusion and that the area will not be benefited by inclusion in the district, shall define the boundaries of the area proposed to be excluded, and request that the area be excluded.

(Added by Stats. 1959, Ch. 116.)



27294

(a) If the exclusion is initiated by a city council or a board of supervisors, such legislative body shall hold a public hearing on the proposal to adopt the resolution. A notice of the hearing shall be published once in a newspaper of general circulation published in the area proposed to be excluded, or in a newspaper published within the city and county the legislative body of which has initiated the proceedings, in the event that a newspaper is not published in the area.

(b) The notice of the hearing shall be entitled Proposal to Exclude the ________ Territory from the ________ Transit District. The territory shall be designated by an appropriate name descriptive of the area proposed to be excluded. The notice shall also contain a description of the area, state the time and place for a hearing by the legislative body, and shall state that all persons interested in the exclusion may attend and be heard. The hearing shall be held not less than 10 days after publication of the required notice.

(c) The legislative body shall conduct the hearing and at its conclusion, or at the conclusion of a further hearing to which adjournment has been made, may adopt the resolution and transmit it to the board.

(Added by Stats. 1959, Ch. 116.)



27295

Within 60 days after the receipt of a petition for exclusion, the board shall hear the petition or resolution at a regular or adjourned meeting of the board. Notice of the filing of the petition or resolution shall be given by publication of the petition or resolution in a newspaper of general circulation, published in the district and selected by the board. The notice shall also state the date of the filing of the petition or resolution and that it will be considered by the board, and shall state the time and place of the hearing. The time fixed for the hearing shall not be less than 20 days from the date of the first publication of the notice. The property to be excluded may or may not be specifically described in the notice, but if not described, the notice shall refer to the petition or resolution on file for purposes of a particular description of the property sought to be excluded and shall make reference to the property by a descriptive name.

(Added by Stats. 1959, Ch. 116.)



27296

Any landowner or taxpayer within the district may appear at the hearing, either in behalf of or in opposition to the granting of the petition or resolution.

(Added by Stats. 1959, Ch. 116.)



27297

The petition or resolution shall be heard by the board at the time and place specified in the notice of the hearing.

(Added by Stats. 1959, Ch. 116.)



27298

If, upon the hearing the board determines that it is in the best interests of the district that the lands mentioned in the petition or resolution, or some portion of them, be excluded from the district, or if it appears that the lands, or some portion of them, will not be benefited by their continued inclusion in the district, the board shall make an order that the lands, or some portion of them, as the board may determine, be excluded from the district, describing specifically the lands excluded.

(Added by Stats. 1959, Ch. 116.)



27299

In the event that the board shall not make the order excluding all of the area proposed to be excluded within 10 days after the hearing on the petition or resolution for exclusion, the board shall within 120 days thereof order and conduct an election within the area proposed to be excluded upon the question of whether the area shall be excluded from the district, however, if a general election is to be held within the territory proposed to be excluded within six months after the petition or resolution is filed with the secretary of the district the board may consolidate the election requested by this article with the general election. All resident electors of the area shall be eligible to vote at the election. The cost of the election shall be borne by the district.

(Added by Stats. 1959, Ch. 116.)



27300

In the event that a majority of the votes cast at the election are in favor of the exclusion, the board, upon completion of the canvass, shall make an order excluding the area from the district. In the event that a majority of the votes cast at the election are opposed to the exclusion, the measure fails and no proceedings for exclusion of the area may be subsequently initiated within one year.

(Added by Stats. 1959, Ch. 116.)



27301

A copy of the order of exclusion, certified by the secretary of the district, shall be recorded in the office of the county recorder of the county in which the lands are situated. The record of the certified copy shall be prima facie evidence of the exclusion from the district of the lands which are purported to be excluded thereby.

(Added by Stats. 1959, Ch. 116.)



27302

Subsequent to the making and recording of the order of exclusion, the lands excluded shall no longer be a part of the district.

The order of exclusion does not invalidate, in any manner, taxes or assessments previously levied or assessed against the lands excluded, nor relieve the property excluded from any outstanding bonds which are a lien upon the excluded property at the time of exclusion or from any taxes imposed to pay the principal or interest on the bonds.

(Added by Stats. 1959, Ch. 116.)









CHAPTER 10.5. Special Transit Service Districts

ARTICLE 1. Proposal of Formation

27401

One or more special transit service districts may be created within the boundaries of a district pursuant to this chapter.

(Added by Stats. 1959, Ch. 116.)



27402

Resolutions shall first be passed by the legislative bodies of half or more, but of not less than two, of the public agencies, within all or any part of the area which would be included in the proposed special transit service district, declaring that the public interest or necessity demands the creation of a special transit service district and describing its boundaries. The boundaries of the proposed special transit service district may include territory outside any such public agency if the territory is within the area of the transit district. When the entire area of a public agency is to be included in the special transit service district it may be described in the resolutions by name. Certified copies of the resolutions shall be filed with the secretary of the district.

(Added by Stats. 1959, Ch. 116.)



27403

As an alternative to the instigation of the formation of a special transit service district by resolutions, a petition may be filed with the secretary of a district signed by voters within the proposed special transit service district equal in number to at least 10 percent of the total vote cast. The boundaries of the proposed special transit service district shall be described in the petition and shall include at least two public agencies or portions thereof. A statement of the name of any public agency constitutes a sufficient and legal description of the territory if the entire area of the agency is included.

(Added by Stats. 1959, Ch. 116.)



27404

The petition shall declare that the public interest or necessity demands the creation of a special transit service district within the area of the district described in the petition. The petition may include one or more separate documents, but each document shall contain the affidavit of the party who circulated it, certifying that each name signed thereto is the true signature of the person whose name it purports to be.

(Added by Stats. 1959, Ch. 116.)



27405

The secretary of the district shall compare the signatures on the petition with the affidavits of registration on file with the county elections official and shall certify to the board as to the sufficiency or insufficiency of the petition.

(Amended by Stats. 2002, Ch. 221, Sec. 97. Effective January 1, 2003.)



27406

The board may initiate proceedings for the creation of a special transit service district within the area of the district by passing a resolution declaring that the public interest or necessity demands the creation of a special transit service district, and describing its boundaries, which shall include all or any part of two or more public agencies. A public agency to be included may be described by name if the entire area of the agency is included. No certified copy of the resolution need be filed with the secretary of the district.

(Added by Stats. 1959, Ch. 116.)






ARTICLE 2. Hearing

27411

Within 60 days after receipt of the resolutions of the public agencies or receipt of the certification of the sufficiency of a petition by the secretary of the district, or the passage of the resolution of the board, the board shall, by resolution, designate the special transit service district as ________ (here insert name) Transit District, Special Transit Service District No. ________ (here insert number) (all such special transit service districts shall be numbered consecutively) and shall fix a time and place for a hearing on the proposed creation of the special transit service district, and shall publish notice of the hearing.

(Added by Stats. 1959, Ch. 116.)



27412

The notice of hearing shall be published once in a newspaper of general circulation published in the district.

(Added by Stats. 1959, Ch. 116.)



27413

The time fixed for the hearing shall be not less than 20 nor more than 60 days from the date of the publication of the notice.

(Added by Stats. 1959, Ch. 116.)



27414

At or before the hearing, any person interested may file with the secretary of the district written objections to the creation of the special transit service district or to the inclusion of his property therein. Upon the hearing the board shall hear and determine all protests and objections. The hearing may be adjourned from time to time by the board without further notice other than an order to be entered upon the minutes of its meeting fixing the time and place of the adjournment.

(Added by Stats. 1959, Ch. 116.)



27415

The board may reduce or enlarge the boundaries of the proposed special transit service district, but the boundaries of the proposed special transit service district shall be within the boundaries of the district.

(Added by Stats. 1959, Ch. 116.)



27416

The board shall not approve the creation of a special transit service district containing territory in addition to the territory included in the resolutions or petitions filed with the secretary of the district, or in its own resolution, until notice of its intention to include such additional territory has been published for the time and in the manner prescribed for the original hearing on the matter and a hearing is had pursuant to the notice.

(Added by Stats. 1959, Ch. 116.)



27417

If no protests are filed, or if the protests filed are overruled and denied by the board, the board shall by resolution approve the creation of the special transit service district either as originally described or as revised by the board and, except as provided by Article 3 (commencing at Section 27421), shall by resolution order and declare the special transit service district created.

(Added by Stats. 1959, Ch. 116.)






ARTICLE 3. Election

27421

Any public agency included, or partly included, within the boundaries of a special transit service district may, by a resolution adopted by its legislative body, adopted within 30 days after the adoption of the resolution creating a special transit service district, require the submission of a proposition to the voters of the public agency, or portion thereof, for the purpose of determining whether the public agency, or portion thereof, will be included within the boundaries of the special transit service district. However, no election shall be held, if the board, pursuant to Section 27417, excludes from the territory to be annexed the whole or any portion of a public agency in accordance with the petition or resolution adopted by the legislative body of the public agency.

(Added by Stats. 1959, Ch. 116.)



27422

Instead of the procedure by resolution of a public agency, a petition may be filed with the secretary of the district, signed by voters within any public agency, or portion thereof, included within the boundaries of the special transit service district equal in number to at least 10 percent of the vote cast, requiring an election to be held as described in Section 27421 of this chapter.

(Added by Stats. 1959, Ch. 116.)



27423

The petition may include one or more documents, but each document shall contain the affidavit of the party who circulated it, certifying that each name affixed thereto is the true signature of the person whose name it purports to be. The petition shall be filed within 30 days after the adoption of the resolution creating a special transit service district.

(Added by Stats. 1959, Ch. 116.)



27424

The secretary of the district shall compare the signatures with the affidavits of registration on file with the county elections official and shall certify to the board as to the sufficiency or insufficiency of the petition.

(Amended by Stats. 2002, Ch. 221, Sec. 98. Effective January 1, 2003.)



27425

The filing of a resolution pursuant to Section 27421, or of a petition pursuant to Section 27422, shall stay the effective creation of the special transit service district within the public agency or portion thereof included in the resolution or petition until the results of the required election are canvassed.

(Added by Stats. 1959, Ch. 116.)



27426

The board shall call the election required by Sections 27421 and 27422 to be held on the next established election date not less than 74 days after the petition or resolution is filed with the secretary of the district.

(Amended by Stats. 1973, Ch. 1146.)



27427

The ballot for the election shall contain such instructions as are required by law to be printed thereon and in addition thereto the following:

Shall the (giving name of special transit service district) be created and established in (giving name of public agency or portion thereof) ?

YES

NO

(Added by Stats. 1959, Ch. 116.)



27428

No person is entitled to vote at the election unless he is a voter of the public agency or portion thereof requesting the election. The election may be held on the same day as any other state, county or city election and may be consolidated.

(Added by Stats. 1959, Ch. 116.)



27429

The costs of the election required by this article shall be borne equally by the public agency and the district.

(Added by Stats. 1959, Ch. 116.)



27430

The question of the creation of a special transit service district, submitted to a vote pursuant to this article, shall be canvassed separately for each public agency or portion thereof in which an election is held, and the board shall order and declare the special transit service district created, including each public agency, or portion thereof, in which no election was held pursuant to Section 27426 and also including each public agency, or portion thereof, in which an election was held and in which a majority of those who voted upon the proposition of creating the special transit service district voted in favor of the proposition, and excluding each public agency, or portion thereof, in which an election was held and in which a majority of those who voted upon the proposition of creating the special transit service district voted against the proposition.

(Added by Stats. 1959, Ch. 116.)






ARTICLE 4. Taxing Subdivision

27441

A special transit service district has no separate corporate existence, but shall be deemed to be a taxing subdivision of the district, and within each special transit service district the board may levy and collect or cause to be collected taxes for any lawful purpose in accordance with Article 8 (commencing at Section 25891) of Chapter 6.

(Added by Stats. 1959, Ch. 116.)






ARTICLE 5. Bond Election

27451

At any time after the adoption by the board of the resolution creating a special transit service district, notwithstanding the effective date of the resolution, the board may provide for the submission of a proposition for the incurring of a bonded indebtedness to be incurred by the district on behalf of the special transit service district to pay the costs of acquiring, constructing, or completing the whole or any portion of any transit facilities, or for acquiring any works, lands, structures, rights, equipment, or other property necessary or convenient to carry out the objects, purposes or powers of the district within the boundaries of a special transit service district created pursuant to this chapter.

(Added by Stats. 1959, Ch. 116.)



27452

The proposition for incurring a bonded indebtedness under Section 27451 may be submitted to the voters of any public agency or portion thereof at the same election as a proposition to create the special transit service district within a public agency or portion thereof, held pursuant to Article 3 (commencing at Section 27421). In such event a proposition for incurring a bonded indebtedness shall be submitted at a separate special bond election in all portions of the special transit service district in which no election is held pursuant to Article 3 (commencing at Section 27421).

(Added by Stats. 1959, Ch. 116.)



27453

Except as otherwise provided in this article, the provisions of Chapter 7 (commencing at Section 26201) shall substantially govern as to all matters pertaining to the issuance of bonds under this article, including, among other things and without limiting the generality of the foregoing, the calling, holding, and consolidation of the bond election, the formation, execution, issuance, maturity, redemption, refunding, validation, the payment of interest from bond funds, and the status of the bonds as investments.

(Added by Stats. 1959, Ch. 116.)



27454

The favorable vote of a majority of all the voters voting on the proposition to authorize the issuance of bonds at the election or elections held pursuant to Sections 27451 or 27452 within the special transit service district as finally established is required to authorize the issuance of the bonds.

(Added by Stats. 1959, Ch. 116.)



27455

Only the property in the special transit service district shall be taxable for the payment of the principal and interest on special transit service district bonds. Until the bonds are paid, taxes shall be levied in substantial compliance with Section 25893.

(Added by Stats. 1959, Ch. 116.)



27456

Any proceeding denying the validity of the creation of any special transit service district, or of any bonds authorized by the voters thereof, pursuant to this part, shall be brought within three months after the date upon which the applicable resolution is adopted by the board or the applicable proposition is approved by the voters.

(Added by Stats. 1959, Ch. 116.)






ARTICLE 6. Annexation

27461

Any public agency or portion thereof within the boundaries of a district, hereafter referred to collectively as territory, not included within the boundaries of a special transit service district, may be annexed thereto in the manner provided in this article.

(Added by Stats. 1959, Ch. 116.)



27462

The board shall, by resolution, determine that the annexation of the territory will facilitate the acquisition or operation of transit facilities for the special transit service district, describe the territory, declare its intention to annex the territory to the special transit service district, set forth the terms and conditions upon which the territory shall be annexed, fix the time and place for hearing on the question of the annexation, and provide for notice of the hearing.

(Added by Stats. 1959, Ch. 116.)



27463

Any public agency or portion thereof included as part of the territory to be annexed to a special transit service district pursuant to this article may, by resolution of its legislative body, or a petition of its voters filed prior to the hearing on annexation, require the submission of an annexation proposition to the voters of the public agency, or portion thereof.

(Added by Stats. 1959, Ch. 116.)



27464

Except as otherwise provided herein, Article 3 (commencing at Section 27421) shall govern the procedure for the submitting of the annexation proposition to the voters of any public agency or portion thereof involved; provided, that no election shall be held if the board, pursuant to Section 27468, excludes from the territory to be annexed the whole or any portion of a public agency in accordance with its petition or resolution.

(Added by Stats. 1959, Ch. 116.)



27465

The terms and conditions for the annexation of territory to a special transit service district may provide (among other things) for the payment of taxes within the territory to be annexed, in addition to the taxes otherwise provided for in this part, the fixing of rates, rentals, and charges differing from those fixed or existing elsewhere, within the special transit service district, the making of a payment or payments, or the transfer of property, real and personal, and other assets to the district by the territory proposed to be annexed.

(Added by Stats. 1959, Ch. 116.)



27466

Notice fixing the time and place for hearing on the question of the annexation of territory to a special transit service district shall be published once in a newspaper of general circulation published in the district.

(Added by Stats. 1959, Ch. 116.)



27467

The time for hearing shall be not less than 20 nor more than 60 days from the date of the publication of the notice.

(Added by Stats. 1959, Ch. 116.)



27468

At or before the hearing, any person interested may file with the secretary of the district written objections to the annexation of the territory to the special transit service district or to the inclusion of his property. Upon the hearing, the board shall hear and determine all protests and objections.

(Added by Stats. 1959, Ch. 116.)



27469

The hearing may be adjourned from time to time by the board without further notice other than an order entered upon the minutes of its meeting fixing the time and place of adjournment. In the event that no protests are filed or the protests filed are overruled and denied, the board shall, by resolution, declare the territory, or a portion thereof, annexed to the special transit service district.

(Added by Stats. 1959, Ch. 116.)



27470

From and after the date of filing of the resolution with the secretary of the district the annexation of the territory, or portion thereof, to the special transit service district is complete; provided, that if pursuant to Sections 27463 and 27464 of this article, an annexation election is to be held, the annexation is stayed until the canvassing of the results of said election.

(Added by Stats. 1959, Ch. 116.)



27471

From and after the date of annexation any territory annexed to a special transit service district is liable for payment of its proportionate share of any indebtedness then existing and payable by the special transit service district. From and after the date of annexation the board shall levy upon all of the property in the territory annexed such taxes, tolls, or charges as are necessary to comply with the terms and conditions of annexation, in addition to any other district taxes otherwise authorized in this part.

(Added by Stats. 1959, Ch. 116.)



27472

Upon the completion of the annexation of any territory in accordance with law to any city included, or partially included, in a special transit service district, the city clerk shall file with the secretary of the district a certified copy of the ordinance, resolution or other document completing said annexation, containing a description of the territory so annexed. Unless the district within 90 days after such filing shall file with the city clerk the district s written objections to the annexation to the special transit service district of said territory or portion thereof, such territory, or portion thereof, shall, upon the termination of such period be deemed incorporated into and annexed to the special transit service district, and thereafter is subject to taxation, along with the entire territory of the special transit service district in accordance with the assessable valuation of the property thereof, for special transit service district purposes, and for the payment of any indebtedness theretofore or thereafter incurred by the special transit service district.

(Added by Stats. 1961, Ch. 744.)



27473

If the district shall file its objections in the manner aforesaid to the annexation to a special transit service district of such territory or portion thereof, the territory, or portion thereof, shall not be annexed to the special transit service district except in the manner provided in Article 6 (commencing with Section 27461) of this chapter. The district may withdraw such objections by filing with the city clerk a certified copy of a resolution of the board stating that such objections are withdrawn. Thereupon such territory, or portion thereof, shall be deemed incorporated into and annexed to the special transit service district as provided in Section 27472.

(Added by Stats. 1961, Ch. 744.)






ARTICLE 7. Dissolution

27481

A special transit service district may be dissolved by resolution of the board if any proposition for the incurring of a bonded indebtedness fails to carry, and if the special transit service district is then subject to no other indebtedness or liability pursuant to this part and has been organized for not less than two years. Dissolution of a special transit service district shall not prevent subsequent proceedings for the creation of a special transit service district including the same or any part of the area of the special transit service district dissolved.

(Added by Stats. 1959, Ch. 116.)









CHAPTER 11. Dissolution

27501

The board of any district which operates no transit facilities, or with exterior boundaries coincident with the boundaries of a single city, may call an election at any time for the purpose of submitting to the voters of the district the question of whether the district will be dissolved. Upon the filing with the secretary of such a district of a petition signed by voters within the district equal in number to at least 25 percent of the total vote cast, asking that the question of dissolution of the district be submitted to the voters of the district, the board shall call such an election.

(Added by Stats. 1955, Ch. 1036.)



27502

The election for the purpose of submitting to the voters of the district the question of whether or not the district shall be dissolved shall be held on the next established election date not less than 74 days next succeeding the date on which the petition is filed.

(Amended by Stats. 1973, Ch. 1146.)



27503

Notice of any election for dissolution, whether called because of the filing of a petition or ordered by the board without petition, shall be published. The date fixed for the election shall not be less than 30 days from the date of the first publication of the notice.

(Added by Stats. 1955, Ch. 1036.)



27504

The ballots for the election shall contain substantially the instructions required to be printed on ballots for use at general state and county elections and in addition the following:

Shall the (giving the name thereof) transit district be dissolved?

YES

NO

(Added by Stats. 1955, Ch. 1036.)



27505

No other notice of the election other than that provided for in this chapter need be given and no sample ballots need be sent to the voters.

(Added by Stats. 1955, Ch. 1036.)



27506

If upon a canvass of the election it is found that a majority of all votes cast on the proposition at the election were in favor of the dissolution, the dissolution shall be deemed carried and approved by the voters. The board shall meet on Monday next succeeding the election and canvass the votes cast.

(Added by Stats. 1955, Ch. 1036.)



27507

Upon dissolution of any district which has boundaries that are coincident with the corporate limits of a city, the district property wherever situated vests absolutely in the city, and upon the dissolution of any district operating no transit facilities and which has boundaries that extend beyond the boundaries of a single city the property of the district wherever situated vests in the county in which the whole or greater portion of the district is situated.

(Added by Stats. 1955, Ch. 1036.)



27508

If at the time of dissolution there is any outstanding indebtedness of the district the legislative authority of the city, where the limits of the district lie wholly within the corporate limits of a city, and in all other cases the board of supervisors of the county in which the whole or greater portion of the district is situated are ex officio the board of directors of the district for the purpose only of the levy and collection of taxes for the payment of the indebtedness of the district existing at the time of dissolution and the interest thereon. The board or legislative authority shall levy the taxes and perform such other acts as are necessary to raise the money necessary for the payment of the indebtedness and the interest thereon.

(Added by Stats. 1955, Ch. 1036.)



27509

In the event that the proposition for dissolution fails to carry, no subsequent election for the dissolution of the district shall be called until after the expiration of one year from the date of the prior election.

(Added by Stats. 1955, Ch. 1036.)









PART 2. SAN FRANCISCO BAY AREA RAPID TRANSIT DISTRICT

CHAPTER 1. General Provisions and Definitions

28500

This part is known and may be cited as the San Francisco Bay Area Rapid Transit District Act.

(Added by Stats. 1957, Ch. 1056.)



28501

This part is in furtherance of the declared policy of the State to stimulate the maximum use of the harbor in San Francisco Bay in order to foster and develop international and other trade for the benefit of the entire State.

The geographical situation of San Francisco Bay, which makes it one of the finest harbors in the world, at the same time prevents the full utilization of the harbor by acting as a physical barrier to a system of rapid and effective transportation between the various portions of the metropolitan area surrounding the Bay.

Only a specially created district can freely operate in the eighty-four (84) individual units of county, city and county, and city governments located in this area. Because of the unique problems presented by the area it is necessary that this legislation be applicable solely to such area to insure necessary rapid transit service.

Extensive studies and surveys have been made at considerable cost in public funds to determine whether or not interurban mass rapid transit would be a feasible instrument for reducing existing and future interurban travel problems and for relieving existing and future traffic congestion on freeways, streets and highways. These surveys have produced convincing evidence that the prosperity of the entire Bay area will depend upon the preservation and enhancement of its urban centers and subcenters; and that sustaining these centers and subcenters as concentrations of employment, commerce, and culture, in turn will depend upon providing an adequate, modern, interurban mass rapid transit system.

The studies have also established that to provide a standard of service which will meet the needs of the public, the interurban system must be effectively separated from conflicting traffic either by grade separation of intersecting streets, roads, and highways, or by other equally effective means; and, to the extent practicable, its service must be coordinated with that of other transit facilities in the areas served.

(Added by Stats. 1957, Ch. 1056.)



28502

The part shall be liberally construed to carry out the objects and purposes and the declared policy of the State of California as in this part set forth.

(Added by Stats. 1957, Ch. 1056.)



28502.1

Unless the context otherwise requires, the provisions of this chapter govern the construction of this part.

(Added by Stats. 1957, Ch. 1056.)



28503

District as used in this part, means the San Francisco Bay Area Rapid Transit District.

(Added by Stats. 1957, Ch. 1056.)



28504

San Francisco Bay area, as used in this part, means the Counties of San Francisco, Marin, Sonoma, Napa, Solano, Contra Costa, Alameda, Santa Clara and San Mateo.

(Added by Stats. 1957, Ch. 1056.)



28505

Rapid transit, as used in this part, means the transportation of passengers and their incidental baggage by any means.

(Added by Stats. 1957, Ch. 1056.)



28506

For the purpose of establishing the bonded debt limit of the district, taxable property, as used in this part, shall not include solvent credits.

(Added by Stats. 1957, Ch. 1056.)



28507

Board of supervisors, as used in this part, means the board of supervisors of a county in the San Francisco Bay area.

(Added by Stats. 1957, Ch. 1056.)



28508

Board of directors, board, or directors, as used in this part, means the board of directors of the district.

(Added by Stats. 1957, Ch. 1056.)



28509

Public agency, as used in this part, includes the State of California, and any county, city and county, city, district, or other political subdivision or public entity of, or organized under the laws of, this State.

(Added by Stats. 1957, Ch. 1056.)






CHAPTER 2. Creation of District

28600

There is hereby created the San Francisco Bay Area Rapid Transit District, comprising the territory lying within the boundaries of the Counties of Alameda, Contra Costa, Marin, San Francisco, and San Mateo.

(Added by Stats. 1957, Ch. 1056.)



28601

Through compliance with the provisions for withdrawal set forth in Chapter 10 of this part, the territory of any of the Counties of Alameda, Contra Costa, Marin, San Francisco, and San Mateo may be withdrawn from the district.

(Added by Stats. 1957, Ch. 1056.)



28602

Through compliance with the provisions for annexation set forth in Chapter 9 of this part, the territory of all or any of the Counties of Napa, Santa Clara, Solano, or Sonoma may be included within the district.

(Added by Stats. 1957, Ch. 1056.)






CHAPTER 3. Government of District

ARTICLE 2.2. District Board of Directors

28745

On and after November 29, 1974, the governing body of the district shall be a board of directors consisting of nine members elected by election districts, except as provided in Section 28752.6.

The nine election districts shall be established within the district as provided in this article by resolution adopted by the board.

(Added by Stats. 1973, Ch. 521.)



28745.4

The board, in dividing the district into election districts, shall establish and define the boundaries of the nine election districts within the territory of the district, and shall number the election districts from 1 to 9, inclusive. The boundaries of the election districts shall be defined so that the districts shall be as nearly equal in population as practicable, considering the factors specified in Section 28745.6.

(Amended by Stats. 1974, Ch. 184.)



28745.6

In establishing the election districts, consideration shall be given to the following factors:

(a) Community of interest of the population within an election district.

(b) Cohesiveness, contiguity, integrity, and compactness of territory.

(c) Topography.

(d) Geography.

Boundaries of the election districts need not conform to the boundaries of counties, cities, cities and counties, or districts, or of wards or election districts established for the nomination or election of any officers thereof, or of Assembly, Senate, or congressional districts.

(Added by Stats. 1973, Ch. 521.)



28745.8

The establishment of election districts shall be made on the basis of the population in the district as shown or estimated from the most recent of any of the following: the last federal decennial census; any census of a county, taken as provided in Section 26203 of the Government Code, or census of a city, taken as provided in Chapter 17 (commencing with Section 40200), Part 2, Division 3, Title 4 of the Government Code; any census or population estimate of a city or of a city and county, taken or made as provided in Section 2107.1 or 2107.2 of the Streets and Highways Code; or population estimates contained in any official document prepared by the Department of Finance and issued to the public.

(Added by Stats. 1973, Ch. 521.)



28746

The resolution establishing the election districts shall describe the boundaries of the election districts by reference to a map or maps on file with the district secretary. Immediately upon adoption of the resolution, the secretary shall file a certified copy of the map or maps describing all nine election districts with the Secretary of State and with the county elections official of each county with territory within the boundaries of the district.

(Amended by Stats. 2002, Ch. 221, Sec. 99. Effective January 1, 2003.)



28746.2

All cities, counties, and cities and counties within the district shall provide such information, services, and facilities as may be required in apportioning the district into the nine election districts.

(Amended by Stats. 1974, Ch. 184.)



28746.4

Until the election and qualification of the first elected board, the members of the board in office on January 1, 1974, shall remain in office, shall receive the compensation and expenses prescribed in this part for the office, and shall be the governing body of the district. The term of office of the nonelected board shall end at noon on November 29, 1974.

(Added by Stats. 1973, Ch. 521.)



28746.6

A general district election for the election of directors whose terms are to expire in that year shall be held and conducted on the first Tuesday after the first Monday in November of each even-numbered year and shall be consolidated, where possible, with the general election held on that date.

(Amended by Stats. 1986, Ch. 248, Sec. 212.)



28746.8

Except as otherwise provided in this article, candidates for the board shall be nominated, the election held and conducted, and the ballots canvassed in accordance with the provisions of the Uniform District Election Law.

(Added by Stats. 1973, Ch. 521.)



28747

Each candidate for the board shall file a declaration of candidacy in the form and manner prescribed in the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code) with the county elections official of the county in which the candidate resides. Candidates for the board shall be residents and voters of the district and of the geographical area making up the election district from which they are to be elected.

(Amended by Stats. 2002, Ch. 221, Sec. 100. Effective January 1, 2003.)



28747.2

A candidate for election from any of the election districts shall be nominated and elected by the voters residing within the election district from which he is elected.

(Added by Stats. 1973, Ch. 521.)



28747.4

The county elections official of each county within the boundaries of the district shall conduct the election and canvass the returns for those election districts or portions of election districts which are within the county of his or her jurisdiction as county elections official. After the official canvass has been taken, the county elections official shall report the returns, by election district number, to the board. The board shall declare the results of the election. The secretary of the district shall issue certificates of election, signed by him or her and duly authenticated, to each candidate declared elected, immediately following determination of the results of the election by the board.

(Amended by Stats. 2002, Ch. 221, Sec. 101. Effective January 1, 2003.)



28747.6

Members of the board shall be residents and voters of the district and of the geographical area making up the election district from which they are elected. The office shall be deemed to be vacant if a member ceases to meet these requirements.

(Added by Stats. 1973, Ch. 521.)



28747.8

The candidate from each election district receiving the highest number of votes cast for the board in that election district shall be declared elected.

(Added by Stats. 1973, Ch. 521.)



28748

If a tie vote makes it impossible to determine which of two or more candidates has been elected, the existing board shall resolve the tie by lot and declare the results thereof as provided in Section 10551 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 194. Effective January 1, 1995.)



28748.2

Each member of the first elected board shall take office at noon on November 29, 1974. The term of office of the elected directors shall be four years, except that the term of office of the first elected board shall be either two years or four years. At the first regular meeting of the first elected board, the board shall determine, by lot, whether the directors elected from the even- or odd-numbered election districts shall have terms of office expiring at noon on the last Friday in November 1976 or November 1978, as the case may be.

(Added by Stats. 1973, Ch. 521.)



28748.4

Until November 29, 1974, any vacancy on the board shall be filled for the remainder of the unexpired term in the same manner as the vacating member was appointed. Thereafter, any vacancy on the board shall be filled by appointment for the remainder of the unexpired term by the remaining members of the board. Any person so appointed shall meet the requirements set forth in Section 28747.6.

(Added by Stats. 1973, Ch. 521.)



28748.8

(a) The board may by ordinance or resolution provide that each director shall be paid a sum that shall not exceed one thousand dollars ($1,000) for each calendar month that he or she serves as a director. The board may, by ordinance or resolution, provide for an adjustment to the monthly compensation based upon the percentage increase in the California Consumer Price Index, as calculated by the Department of Finance, for each calendar year following the operative date of the last adjustment. The adjustment shall not become effective until the next regular election of the directors following the adoption of the ordinance or resolution.

(b) The ordinance or resolution to authorize a monthly stipend pursuant to subdivision (a), in lieu of per-meeting compensation, shall include a requirement that a member can receive a monthly stipend for a given month only if he or she attends all scheduled and noticed regular board meetings for that month. For those members meeting this attendance requirement, the amount of one hundred dollars ($100) shall be deducted from the stipend for failure to attend each meeting of a committee on which he or she serves that month. In any month that a member fails to meet these attendance requirements, that member may be compensated at the rate of one hundred dollars ($100) per board or committee meeting attended, not to exceed five hundred dollars ($500) for that month.

(c) For the purpose of this section, a member who misses a scheduled and noticed meeting of the board or a committee while attending to official district business pursuant to authorization shall be construed as having attended the meeting.

(d) The ordinance or resolution may provide for not more than two excused absences during a calendar year without disqualifying the member for a monthly stipend.

(e) In addition to the compensation otherwise provided for in this section, each director may be allowed necessary traveling and personal expenses incurred solely as a result of the performance of his or her duties, in amounts as may be authorized by the board. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2007, Ch. 213, Sec. 4. Effective January 1, 2008.)






ARTICLE 2.4. Redistricting of Election Districts

28750

Following each federal decennial census and using the census as a basis, the board shall, by resolution, adjust the boundaries of the election districts so that the districts shall be as nearly equal in population as practicable, considering the factors specified in Section 28745.6.

(Amended by Stats. 1978, Ch. 419.)



28750.2

The boundaries of the election districts shall be adjusted by the board before November 1 of the year next succeeding the year in which each federal decennial census is taken.

Notwithstanding Section 28745, if the board fails to adjust election district boundaries pursuant to this article before the December 31 of the year next succeeding the year in which each federal decennial census is taken, each director to be elected at that election shall have the qualifications required in Section 28747.6, but shall be elected at large. Directors shall continue to be so elected until the board adjusts the election district boundaries.

(Amended by Stats. 1981, Ch. 272, Sec. 1. Effective August 25, 1981.)



28750.4

The resolution reestablishing the election districts shall describe the new boundaries of the election districts by reference to a map or maps on file with the secretary of the district. Immediately upon adoption of the resolution, the secretary shall file a certified copy of the resolution and the map or maps describing all election districts with the Secretary of State and with the county elections official of each county with territory within the boundaries of the district.

(Amended by Stats. 2002, Ch. 221, Sec. 102. Effective January 1, 2003.)



28750.6

If, at any time between each federal decennial census, the district annexes territory, pursuant to Chapter 9 (commencing with Section 29500), the board, within 90 days after completion of the annexation proceedings, shall, by resolution, adjust the boundaries of the election districts so that the district shall be as nearly equal in population as practicable, considering the factors specified in Section 28745.6.

(Amended by Stats. 1978, Ch. 419.)



28750.8

(a) The term of office of any director who has been elected and whose term of office has not expired shall not be affected by any change in the boundaries of the election district from which he was elected.

(b) At the first election for directors following adjustment of the boundaries of the election districts, a director shall be elected for each election district under the readjusted election district plan that has the same number as an election district whose incumbent s term is due to expire.

(c) Notwithstanding any other provision of this article, a change in the boundaries of an election district shall not be made within 90 days prior to the final date of voter registration for an election of directors.

(Added by Stats. 1973, Ch. 521.)






ARTICLE 2.6. Board Selection Election

28752

Not later than January 31, 1974, the board of supervisors of any county included within the district may adopt a resolution declaring that, in its judgment, the members of the board of directors should be appointed as provided in Article 2 (commencing with Section 28730), rather than elected as provided in Article 2.2 (commencing with Section 28745).

(Added by Stats. 1973, Ch. 521.)



28752.2

(a) If the boards of supervisors of two or more counties included within the district adopt resolutions pursuant to Section 28752, the board of directors shall call a special election which shall be consolidated with the direct primary election to be held on June 4, 1974.

(b) The board of directors shall provide for the publication of notice of the election pursuant to Section 6066 of the Government Code. The first publication of notice shall be made between May 1 and May 15, 1974.

(c) The ballot for the election shall contain substantially the instructions required to be printed on ballots for use at general elections and the following proposition substantially as follows:

Shall the members of the Board of Directors of the San Francisco Bay Area Rapid Transit District be elected?

YES

NO

(Added by Stats. 1973, Ch. 521.)



28752.4

If a majority of the votes cast in the district on the proposition are in favor of the proposition, the members of the board of directors from that county shall be elected and shall serve as provided in Article 2.2 (commencing with Section 28745).

(Added by Stats. 1973, Ch. 521.)



28752.6

If a majority of the votes cast in the district on the proposition are not in favor of the proposition, the members of the board of directors shall be appointed and shall serve as provided in Article 2 (commencing with Section 28730).

(Added by Stats. 1973, Ch. 521.)



28752.8

The results of the election shall be entered into the minutes of the board of directors.

(Added by Stats. 1973, Ch. 521.)






ARTICLE 3. Powers and Duties of Directors

28760

Each director, before entering upon the duties of his office, shall take the oath of office as provided for in the Constitution and laws of this State. A copy of the oath shall be filed with the secretary of the district and the Secretary of State.

(Added by Stats. 1957, Ch. 1056.)



28761

The board shall choose one of its members president, and another vice president, who shall be authorized to act for the president during his absence or disability. The board shall choose a secretary, who shall not be a member of the board, and shall provide for the time and place of holding its meetings which shall be held at least once each month. The president shall be paid a salary of five thousand dollars ($5,000) per year. The vice president shall be paid a salary of three thousand dollars ($3,000) per year. Such salaries shall be in addition to any payments authorized under Section 28748.8.

(Amended by Stats. 1975, Ch. 601.)



28762

The board of directors is the legislative body of the district and, consistent with the provisions of this part, shall determine all questions of district policy.

(Added by Stats. 1957, Ch. 1056.)



28763

The district may do any and all things necessary to carry out the purposes of this part.

(Added by Stats. 1957, Ch. 1056.)



28764

The board shall determine what transit facilities should be acquired or constructed, and may establish zones within the district to undertake the acquisition or construction of any transit facilities.

(Added by Stats. 1957, Ch. 1056.)



28765

The board may determine what transit facilities should be acquired or constructed:

(a) For the common benefit of the district as a whole; or

(b) For the benefit of two or more zones; or

(c) For the benefit of a single zone.

(Added by Stats. 1957, Ch. 1056.)



28766

The board shall supervise and regulate every transit facility owned and operated by the district, including the fixing of rates, rentals, charges, and classifications, and the making and enforcement of rules, regulations, contracts, practices, and schedules, for or in connection with any transit facility owned or controlled by the district.

(Added by Stats. 1957, Ch. 1056.)



28767

The board may adopt a personnel system for the purpose of recruiting and maintaining an effective working force with good morale. The board shall by resolution determine and create such number and character of positions as are necessary properly to carry on the functions of the district and shall establish an appropriate salary, salary range, or wage for each position so created. The board may by resolution abolish any such position. Except as otherwise provided, appointments to such positions shall be made by the general manager.

(Added by Stats. 1957, Ch. 1056.)



28767.3

Not later than October 12, 1974, the board shall adopt an affirmative action program approved by the Office of Federal Contract Compliance of the Department of Labor.

(Amended by Stats. 2001, Ch. 745, Sec. 199. Effective October 12, 2001.)



28767.5

The district is authorized to maintain a police department. The employees of the district that are appointed as members of such department by the general manager and duly sworn are peace officers; provided, that such officers shall not exercise their powers or authority except as provided in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code. The district shall adhere to the standards for recruitment and training of peace officers established by the Commission on Peace Officer Standards and Training pursuant to Title 4 (commencing with Section 13500) of Part 4 of the Penal Code.

(Amended by Stats. 1976, Ch. 420.)



28767.8

(a) The board may establish an office of independent police auditor, reporting directly to the board, to investigate complaints against district police personnel.

(b) The appointed independent police auditor shall have the following powers and duties:

(1) To investigate those complaints or allegations of on-duty misconduct and off-duty unlawful activity by district police personnel, within the independent police auditor s purview as it is set by the board.

(2) To reach independent findings as to the validity of each complaint.

(3) To recommend appropriate disciplinary action against district police personnel for those complaints determined to be sustained.

(c) The board shall organize, reorganize, and manage the office of the independent police auditor. Notwithstanding the authority granted the general manager in this part, the board may, by resolution, authorize a citizen review board to participate in recommending appropriate disciplinary action.

(d) The independent police auditor shall prepare, in accordance with the rules of the office, reports of his or her activities as permitted by law.

(Added by Stats. 2010, Ch. 78, Sec. 2. Effective January 1, 2011.)



28768

The board of directors may contract for or employ any professional services required by the district or for the performance of work or services for the district which, in the board of director s opinion, cannot satisfactorily be performed by the officers or employees of the district.

(Added by Stats. 1957, Ch. 1056.)



28769

The board shall have an annual audit made of all books and accounts of the district by an independent certified public accountant or public accountant.

(Added by Stats. 1957, Ch. 1056.)



28769.5

The board shall operate an automated management information system to enable it to submit a report monthly to the Metropolitan Transportation Commission and the office of the Legislative Analyst on the district s expenditures as compared to the projected expenditures in its budget, and the board shall submit such report to the commission and that office.

(Added by Stats. 1976, Ch. 1204.)



28770

As soon as practicable after the close of each fiscal year the board of directors shall submit to the chief administrative officer and legislative bodies of cities and counties within the district a financial report showing the result of operations during the preceding fiscal year and the financial status of the district on the final day thereof. Copies of the report shall be supplied to the general public upon request in the quantity deemed appropriate by the board.

(Added by Stats. 1957, Ch. 1056.)



28771

The board may provide by resolution, under such terms and conditions as it sees fit, for the payment of demands against the district without prior specific approval thereof by the board if the demand is for a purpose for which an expenditure has been previously approved by the board and in an amount no greater than the amount so authorized, and if the demand is approved by the general manager.

(Added by Stats. 1957, Ch. 1056.)



28772

To facilitate the business of the district, the board may provide for the creation and administration of such funds as the needs of the district may require. The funds shall be disbursed in accordance with rules established by the board and all payments from any fund shall be reported to the board.

(Added by Stats. 1957, Ch. 1056.)



28773

The board of directors may hold public hearings, subpoena witnesses, and perform all other acts necessary to properly carry out its duties. The board may delegate such authority to other officers of the district who shall report thereon to the board. In the case of public hearings, including those pursuant to Sections 29039 to 29046, inclusive, authority may be so delegated to a referee, who need not be an officer of the district.

(Amended by Stats. 1965, Ch. 311.)



28774

Each director may administer oaths and affirmations in any district investigation or proceeding.

(Added by Stats. 1957, Ch. 1056.)






ARTICLE 4. Meetings and Legislation

28790

All meetings of the board of directors, whether regular or special, shall be open to the public.

(Added by Stats. 1957, Ch. 1056.)



28791

A majority of the board of directors shall constitute a quorum for the transaction of its business.

(Added by Stats. 1957, Ch. 1056.)



28792

The board of directors shall adopt rules to govern its proceedings.

(Added by Stats. 1957, Ch. 1056.)



28793

The acts of the board shall be expressed by motion, resolution, or ordinance. No ordinance shall be passed by the board on the day of its introduction, nor within three days thereafter, nor at any time other than a special, regular, or adjourned regular meeting. No ordinance, resolution, or motion shall have any validity or effect unless passed by the affirmative votes of a majority of the directors. No ordinance shall take effect until the expiration of 30 days following its adoption, except the following which shall take effect upon adoption: an ordinance relating to an election, or to the issuance or sale of bonds, or to the levying or collection of taxes, or the fixing of fares; or an ordinance necessary for the immediate preservation or protection of the property, interests, or welfare of the district, which shall contain a specific statement showing its urgency, and which shall be passed by two-thirds of the total vote of the directors. All ordinances except those which take effect upon their adoption shall be subject to referendum in the manner provided by law for the legislative acts of boards of supervisors of counties.

(Amended by Stats. 1975, Ch. 601.)



28794

All ordinances shall be published after passage.

(Added by Stats. 1957, Ch. 1056.)



28795

The enacting clause of all ordinances shall be as follows: Be it enacted by the Board of Directors of the San Francisco Bay Area Rapid Transit District:

(Added by Stats. 1957, Ch. 1056.)



28796

All ordinances shall be signed by the president or the vice president of the board, and attested by the secretary.

(Added by Stats. 1957, Ch. 1056.)






ARTICLE 5. Officers

28810

The officers of the district shall consist of the members of the board of directors; a president and a vice president of the board, each of whom shall be a member of the board; a secretary, a general manager, a general counsel, a treasurer, a controller, and such other or subordinate officers, assistants, and deputies as the board may deem necessary and provide for by ordinance or resolution.

The general counsel shall be a person admitted to practice law in the Supreme Court of California and shall have been actively engaged in the practice of law for not less than ten (10) years next preceding his appointment.

The person appointed controller shall have been actively engaged in the practice of accounting for not less than seven (7) years next preceding his appointment.

(Amended by Stats. 1965, Ch. 311.)



28811

The secretary, general manager, general counsel, treasurer, and controller shall be appointed by and may be removed by the affirmative votes of a majority of the members of the board of directors. All other officers and employees shall be appointed by the general manager and shall serve at his pleasure, subject to the provisions of this part relating to personnel.

(Amended by Stats. 1965, Ch. 311.)



28812

The compensation of all district officers and employees, except as otherwise provided in this part, shall be fixed by ordinance or resolution of the directors.

(Added by Stats. 1957, Ch. 1056.)



28813

The board may consolidate any of the district offices in one person.

(Added by Stats. 1957, Ch. 1056.)



28814

The oath of office of all officers appointed by the board of directors or by the general manager of the district shall be taken, subscribed, and filed with the secretary of the district at any time after the officer has notice of his appointment but not later than fifteen (15) days after the commencement of his term of office. No other filing is required.

(Added by Stats. 1957, Ch. 1056.)



28815

Each officer shall give such bond and in such amount as the board may require.

(Added by Stats. 1957, Ch. 1056.)



28816

Article 4 (commencing at Section 1090), Chapter 1, Division 4, Title 1, of the Government Code shall apply to all officers and contracts of the district.

(Amended by Stats. 1959, Ch. 94.)



28817

The treasurer shall be the custodian of the funds of the district and shall make payments only upon warrants duly and regularly signed by the general manager. He shall keep an account of all receipts and disbursements. With the approval of the board, the treasurer and general manager may designate alternates to act for them.

(Amended by Stats. 1965, Ch. 311.)



28818

With the consent of the board, the treasurer may:

(a) Authorize any state or national bank in this state, a federally chartered or state chartered savings and loan association, or a trust company authorized to act as such in this state, to receive as his agent deposits of any securities acquired by the district.

(b) Place and maintain for safekeeping with any state or national bank in this state, a federally chartered or state chartered savings and loan association, or a trust company authorized to act as such in this state, any securities owned by the district.

(c) Make deposits of securities for safekeeping pursuant to the provisions of Section 53608 of the Government Code.

The financial institution selected shall have a total paid-in capital of at least one million dollars ($1,000,000). The treasurer shall take from the financial institution a receipt for the securities, and neither the treasurer nor the district is responsible for the custody and safe return of the securities until they are withdrawn from the financial institution by the treasurer. Any financial institution to which securities are delivered, either as agent or depositary for the treasurer, shall make such disposition of the securities as the treasurer directs and is responsible only for strict compliance with written instructions given to it by the treasurer. All such securities are at all times subject to the order of the treasurer.

(Amended by Stats. 1980, Ch. 689, Sec. 2.)






ARTICLE 6. General Manager

28830

The board shall appoint and fix the salary of a general manager, who shall have charge, subject to the direction and control of the board, of the acquisition, construction, maintenance, and operation of the facilities of the district and also of the administration of the business affairs of the district.

(Amended by Stats. 1974, Ch. 71.)



28831

All other things being equal, the general manager shall be chosen on the basis of his qualifications with special reference to his actual experience in or his knowledge of accepted practices in respect to the duties of his office as hereinafter set forth.

(Added by Stats. 1957, Ch. 1056.)



28832

The general manager need not be a resident of this State at the time of his appointment.

(Added by Stats. 1957, Ch. 1056.)



28833

The general manager shall hold office for an indefinite term and may be removed by the board only upon the adoption of a resolution by the affirmative vote of not less than a majority of the board. Before the general manager may be removed, he shall, if he demands it, be given a written statement of the reasons alleged for his removal and he shall have the right to be publicly heard thereon at a meeting of the board prior to the final vote on the resolution providing for his removal, but pending and during such hearing the board may suspend him from office. The board may not reduce the salary of the general manager below the amount fixed at the time of his original appointment except upon the adoption of a resolution by a like vote and after a like opportunity to be heard. The action of the board in suspending or removing the general manager or reducing his salary, if approved by a majority of the membership of the board, is final.

(Added by Stats. 1957, Ch. 1056.)



28834

The powers and duties of the general manager are:

(a) To have charge, subject to the direction and control of the board, of the acquisition, construction, maintenance, and operation of the facilities of the district.

(b) To have charge, subject to the direction and control of the board, of the administration of the business affairs of the district.

(c) To see that all ordinances of the district are enforced.

(d) To administer the personnel system adopted by the board and except for officers appointed by the board to appoint, discipline or remove all officers and employees subject to the rules and regulations adopted by the board and the applicable provisions of this part.

(e) To prepare and submit to the board as soon as practical after the end of each fiscal year a complete report of the finances and administrative activities of the district for the preceding year.

(f) To keep the board advised as to the needs of the district.

(g) To prepare or cause to be prepared all plans and specifications for the construction of the works of the district.

(h) To devote his entire time to the business of the district.

(i) To perform such other and additional duties as the board may require.

(j) To cause to be installed and maintained a system of auditing and accounting which shall completely and at all times show the financial condition of the district.

(Amended by Stats. 1974, Ch. 71.)



28835

The general manager shall attend meetings of the board as directed by the board.

(Amended by Stats. 1974, Ch. 71.)



28836

The directors may appoint a general manager pro tempore during any absence or disability of the general manager.

(Added by Stats. 1957, Ch. 1056.)









CHAPTER 4. Labor Provisions

28850

(a) If a majority of the employees employed by a district in a unit appropriate for collective bargaining indicate a desire to be represented by a labor organization, then the board, after determining pursuant to Section 28851 that the labor organization represents the employees in the appropriate unit, shall bargain with the accredited representative of those employees. Both parties shall bargain in good faith and make all reasonable efforts to reach agreement on the terms of a written contract governing wages, salaries, hours, working conditions, and grievance procedures.

(1) If a dispute arises over the terms of a written contract governing wages, salaries, hours, or working conditions that is not resolved by negotiations conducted in good faith between the board and the representatives of the employees, then upon the agreement of both parties, the board and the representatives of the employees may submit the dispute to an arbitration board. The decision of a majority of the arbitration board shall be final.

(2) (A) The arbitration board shall be composed of two representatives of the district, two representatives of the labor organization, and a fifth member to be agreed upon by the representatives of the district and the labor organization.

(B) If the representatives of the district and the labor organization are unable to agree on the fifth member, then the names of five persons experienced in labor arbitration shall be obtained from the California State Mediation and Conciliation Service. The labor organization and the district shall, alternately, strike a name from the list supplied by the California State Mediation and Conciliation Service. The labor organization and the district shall determine by lot who shall first strike a name from the list. After the labor organization and the district have stricken four names, the name remaining shall be designated as the arbitrator.

(C) The transit board and the labor organization shall each pay one-half of the cost of the impartial arbitrator.

(b) A contract or agreement shall not be made with any labor organization, association, group, or individual that denies membership on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code. However, the organization may preclude from membership any individual who advocates the overthrow of the government by force or violence.

(c) The district shall not discriminate with regard to employment against any person on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code.

(Amended by Stats. 2012, Ch. 46, Sec. 121. Effective June 27, 2012.)



28851

If there is a question whether a labor organization represents a majority of employees or whether the proposed unit is or is not appropriate, such matters shall be submitted to the State Conciliation Service for disposition. The State Conciliation Service shall promptly hold a public hearing and may, by decision, establish the boundaries of any collective bargaining unit and provide for an election to determine the question of representation. Provided, however, any certification of a labor organization to represent or act for the employees in any collective bargaining unit shall not be subject to challenge on the grounds that a new substantial question of representation within such collective bargaining unit exists until the lapse of one year from the date of certification or the expiration of any collective bargaining agreement, whichever is later.

(Added by Stats. 1957, Ch. 1056.)



28852

Whenever the district acquires existing facilities from a publicly or privately owned public utility, either in proceedings by eminent domain or otherwise, to the extent necessary for operation of facilities, all of the employees of such public utility whose duties pertain to the facilities acquired who have been employed by said utility for at least seventy-five (75) days shall be appointed to comparable positions in the district without examination and shall be governed thereafter by the personnel system adopted by the board, and these employees shall be given sick leave, seniority and vacation credits in accordance with the records of the acquired public utility.

The provisions of this section shall apply only to those officers or supervisory employees of the acquired utility as shall be designated by the board.

(Added by Stats. 1957, Ch. 1056.)



28853

Whenever the district acquires existing facilities from a publicly or privately owned public utility, either in proceedings in eminent domain or otherwise, that has a pension plan in operation, members and beneficiaries of such pension plan shall continue to have the rights, privileges, benefits, obligations and status with respect to such established system; provided, however, that the outstanding obligations and liabilities of such public utility by reason of such pension plan have been considered and taken into account and allowance made for in the purchase price of such public utility.

(Added by Stats. 1957, Ch. 1056.)



28854

The persons entitled to pension benefits as provided for in Section 28853 and the benefits which are provided shall be specified in the agreement or order by which any public utility is acquired by the district.

(Added by Stats. 1957, Ch. 1056.)



28855

All persons receiving pension benefits from such acquired public utility and all persons entitled to pension benefits under the pension plan of such acquired public utility may become members or receive pensions under the retirement system established by the district by mutual agreement of such persons and the district.

(Added by Stats. 1957, Ch. 1056.)






CHAPTER 5. Retirement System

ARTICLE 1. Establishment

28870

The board may establish a retirement system for the officers and employees of the district and provide for the payment of annuities, pensions, retirement allowances, disability payments, and death benefits or any of them.

(Added by Stats. 1957, Ch. 1056.)



28871

The district may maintain its own retirement fund or may provide for benefits to eligible officers and employees, or their beneficiaries, by means of group insurance or other insurance, or by such means as in the opinion of the board will satisfactorily provide an adequate and sure method of meeting the payments contemplated by the retirement system.

(Added by Stats. 1957, Ch. 1056.)



28872

Before establishing any retirement system the board shall secure a report from a qualified actuary, which shall show the cost of the benefits provided by the system, and the prospective assets and liabilities of the system.

(Added by Stats. 1957, Ch. 1056.)



28873

The board may adopt all ordinances and resolutions and perform all acts necessary or convenient to the initiation, maintenance, and administration of the retirement system.

(Added by Stats. 1957, Ch. 1056.)



28874

Nothing in this chapter prevents the district from participating in and making all or part of its employees members of the State Employees Retirement System by contract entered into between the district and the board of administration of the system under the State Employees Retirement Law or from participating in the Federal Social Security Act pursuant to Chapter 8 (commencing at Section 13775) of Part 3 of Division 3 of Title 2 of the Government Code, and the district may perform all acts necessary or convenient for such participation.

(Added by Stats. 1957, Ch. 1056.)



28875

The board may classify and determine the officers and employees who shall be included as members in the retirement system and may change the classification from time to time. Membership of all officers and employees so classified and included in the retirement system is compulsory.

(Added by Stats. 1957, Ch. 1056.)






ARTICLE 2. Benefits and Contributions

28890

The board may prescribe the terms and conditions upon which the officers and employees of the district or their beneficiaries shall be entitled to benefits and the amounts thereof.

(Added by Stats. 1957, Ch. 1056.)



28891

The retirement allowance may be predicated in part upon service rendered the district by a member prior to the establishment of the retirement system, which service is known as prior service.

(Added by Stats. 1957, Ch. 1056.)



28892

The board shall provide that both the district and the members shall contribute to the retirement system. The rate of contribution by an officer or employee of the district becoming a member of the retirement system shall be so fixed as to provide, with accumulated interest and based on tables and assumptions adopted by the board, substantially one-half the value of any retirement allowance granted for service, exclusive of any credits allowed for prior service.

(Added by Stats. 1957, Ch. 1056.)



28893

All members of the retirement system shall contribute in the manner and amount fixed by the board and such contributions may be collected by deducting the amounts thereof from the salary, wages, or compensation due such members.

(Added by Stats. 1957, Ch. 1056.)



28894

Liabilities accruing under the retirement system because of benefits other than such as are the equivalent of contributions by the members, with accumulated interest, shall be met by contributions by the district. Prior service or other liabilities of the district may be met by annual appropriations instead of by appropriation for the total of the liabilities; but until the present value of regular contributions for current service, together with assets then available, equals the present value of all allowances and benefits granted or to be granted under the system, the appropriation for any one year when added to any unused balance of any previous appropriations for such purpose shall not be less than the amount disbursed during that year on account of prior service or other liabilities of the district.

(Added by Stats. 1957, Ch. 1056.)



28895

If any member withdraws from the retirement system prior to retirement the total amount contributed by him with such interest as may be credited thereto shall be returned to him; provided, however, that the board may prescribe the terms and conditions upon which a member, whose district service is terminated except by death or retirement, may elect to leave his contributions and interest thereon in the retirement fund, and the terms and conditions upon which a retirement allowance may be made to him after such termination based upon his contributions prior to such termination.

(Added by Stats. 1957, Ch. 1056.)



28896

All money received by any person as an annuity, pension, retirement allowance, disability payment, or death benefit from the retirement system, and all contributions and interest thereon returned to any member of the retirement system, whether in the actual possession of such person or deposited, loaned, or invested by him, is exempt from execution or any other process except to the extent permitted by Section 704.110 of the Code of Civil Procedure and is unassignable.

(Amended by Stats. 1982, Ch. 497, Sec. 166. Operative July 1, 1983, by Sec. 185 of Ch. 497.)






ARTICLE 3. Retirement Board

28910

The board shall create a retirement board of not more than five members, at least two members of which shall be the elected representatives of the employees, to administer the retirement system, and shall define its powers and duties and the tenure of the members.

(Added by Stats. 1957, Ch. 1056.)



28911

All members of the retirement board shall serve without pay.

(Added by Stats. 1957, Ch. 1056.)



28912

The retirement board shall determine the eligibility of officers, employees, and their dependents to participation in the system and shall be the sole authority and judge under such ordinances as may be adopted by the board as to the conditions under which persons may be admitted to and continue to receive benefits of any sort under the retirement system, and may modify allowances for service and disability. The determination of the retirement board shall be final and conclusive and shall not be modified or set aside except for fraud or abuse of discretion.

(Added by Stats. 1957, Ch. 1056.)



28913

If the district maintains its own retirement fund the retirement board shall have exclusive control of the administration, investment, and disbursement of such fund. Investment of the fund shall be subject to the terms, conditions, limitations, and restrictions imposed by the laws of this State upon savings banks in the making of investments by savings banks, and cash may be deposited in any licensed national bank or banks in this State or in any bank, banks, or corporations authorized or licensed to do a banking business and organized under the laws of this State.

(Added by Stats. 1957, Ch. 1056.)









CHAPTER 6. Powers and Functions of District

ARTICLE 1. Corporate Power

28950

The district has perpetual succession and may adopt a seal and alter it at pleasure.

(Added by Stats. 1957, Ch. 1056.)



28951

The district may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1957, Ch. 1056.)



28952

The district may levy, and collect or cause to be collected, taxes for any lawful purpose, as provided in Chapter 7 of this part.

(Added by Stats. 1957, Ch. 1056.)



28953

The district may exercise the right of eminent domain to take any property necessary or convenient to the exercise of the powers granted in this part. The district, in exercising such power, shall in addition to the damage for the taking, injury, or destruction of property, also pay the cost, exclusive of betterment and with credit for salvage value, of removal, reconstruction, or relocation of any structure, railways, mains, pipes, conduits, wires, cables or poles of any public utility which is required to be moved to a new location.

(Amended by Stats. 1975, Ch. 1176.)



28955

The Public Utilities Commission of the State shall have and exercise power and jurisdiction to fix just compensation to be paid for the taking of any property of a public utility in eminent domain proceedings brought by the district. The district may commence and maintain such eminent domain proceedings in the Public Utilities Commission or the superior court at its option.

(Added by Stats. 1957, Ch. 1056.)



28956

The district is entitled to the benefit of any reservation or grant, in all cases, where any right has been reserved or granted to the State or any agency or political subdivision thereof or any public corporation to construct or maintain roads, highways or other crossings over any public or private lands.

(Added by Stats. 1957, Ch. 1056.)



28957

The district may be merged into or consolidated with any other public agency which may be established by law upon such terms as the board of directors shall specify in a resolution to be submitted to the electors of the district for approval in the manner provided in Sections 29540 to 29545, inclusive, of this part insofar as possible. The resolution authorizing consolidation or merger shall not take effect unless and until a majority of the votes cast are in favor of the proposed merger or consolidation. In the event of merger or consolidation, the surviving entity or the consolidated entity shall succeed to all the powers, duties, purposes, responsibilities, liabilities, and jurisdiction now or hereafter vested by law in the district.

(Added by Stats. 1957, Ch. 1056.)



28958

The board may authorize the temporary transfer of cash balances in any fund (except moneys in any fund which the district is required to set aside for the payment of bonds, notes or other evidence of indebtedness and the interest thereon) to any other fund; and the amount so transferred shall be repaid as soon as moneys are available in the fund to which such transfer has been made. Transfers of funds within, or revision of, a budget adopted by the district, whether before or after the incurring of a bonded indebtedness, may be made by appropriate act of the board at a regular or special meeting.

(Amended by Stats. 1967, Ch. 1518.)



28959

Notwithstanding Sections 53090 and 53091 of the Government Code, commercial outdoor advertising signs located on property of the San Francisco Bay Area Rapid Transit District shall be in conformance with the zoning regulations and ordinances of the city or county in which the signs are located.

(Added by Stats. 1971, Ch. 1618.)






ARTICLE 2. Contracts

28970

The district may make contracts and enter into stipulations of any nature whatsoever, either in connection with eminent domain proceedings or otherwise, including, without limiting the generality of the foregoing, contracts and stipulations to indemnify and save harmless, to employ labor, and to do all acts necessary and convenient for the full exercise of the powers granted in this part.

(Added by Stats. 1957, Ch. 1056.)



28971

The district may contract with any department or agency of the United States of America or of the State of California or with any public or private corporation upon such terms and conditions as the directors find is for the best interests of the district.

(Added by Stats. 1957, Ch. 1056.)



28973

The district may insure against any accident to or destruction of the system or any part thereof.

(Added by Stats. 1957, Ch. 1056.)



28974

The district may insure against loss of revenues from any cause whatsoever.

(Added by Stats. 1957, Ch. 1056.)



28975

The district may insure against public liability or property damage, or both. It may provide in the proceedings authorizing the issuance of any bonds for the carrying of such or any other insurance, in such amount and of such character as may be specified, and for the payment of the premiums thereon.

(Added by Stats. 1957, Ch. 1056.)






ARTICLE 4. Property

29010

The district may take by grant, purchase, gift, devise, or lease, or condemn in proceedings under eminent domain, or otherwise acquire, and hold and enjoy, real and personal property of every kind within or without the district necessary to the full or convenient exercise of its powers. The board may lease, mortgage, sell, or otherwise dispose of any real or personal property within or without the district when in its judgment it is for the best interests of the district so to do.

(Added by Stats. 1957, Ch. 1056.)



29010.3

(a) The district may take by gift, or take or convey by grant, purchase, devise, or lease, and hold and enjoy, real and personal property of every kind within or without the district necessary for, incidental to, or convenient for, transit-oriented joint development projects that meet the definition and requirement set forth in subdivision (b).

(b) (1) For purposes of this section, a transit-oriented joint development project is a commercial, residential, or mixed-use development that is undertaken in connection with existing, planned, or proposed transit facilities and is located
1/4
mile or less from the external boundaries of that facility.

(2) Any transit-oriented joint development project created under this section shall comply with the land use and zoning regulations of the city, county, or city and county in which the project is located.

(c) Notwithstanding Section 29036 or any other provision of law, the authority granted under this section is subject to the land use and zoning regulations of the city, county, or city and county jurisdiction in which the transit-oriented joint development is located, in accordance with the Planning and Zoning Law (Title 7 (commencing with Section 65000) of the Government Code), relating to zoning.

(Added by Stats. 1999, Ch. 624, Sec. 1. Effective January 1, 2000.)



29010.5

Notwithstanding Sections 53091 and 53094 of the Government Code, nor any zoning override which may have been previously exercised pursuant thereto by a school district, whenever the district leases or has leased, mortgages or has mortgaged, sells or has sold, or otherwise disposes or has disposed of real property to the school district which was acquired from private owners, the city, whether general law or charter, in which such land is located, or county, in unincorporated areas, shall retain zoning and permit powers.

(Added by Stats. 1977, Ch. 684.)



29011

Whenever the board by resolution determines that any record, map, book, or paper in the possession of the district or any officer or employee thereof is of no further value to the district, the board may authorize its sale, destruction, or other disposition.

(Added by Stats. 1957, Ch. 1056.)






ARTICLE 5. Rapid Transit Facilities and Service

29030

The district may provide a rapid transit system for the transportation of passengers and their incidental baggage.

(Added by Stats. 1957, Ch. 1056.)



29031

The district may acquire, construct, own, operate, control, or use rights-of-way, rail lines, bus lines, stations, platforms, switches, yards, terminals, parking lots, and any and all other facilities necessary or convenient for rapid transit service within or partly without the district, underground, upon, or above the ground and under, upon, or over public streets, highways, bridges, or other public ways or waterways, together with all physical structures necessary or convenient for the access of persons and vehicles thereto, and may acquire any interest in or rights to the use or joint use of any or all of the foregoing; provided, that installations in state freeways shall be subject to the approval of the Department of Transportation and installations in other state highways shall be subject to Article 2 (commencing with Section 670), Chapter 3, Division 1 of the Streets and Highways Code.

(Amended by Stats. 1980, Ch. 725, Sec. 15.)



29032

The district may lease or contract for the use of its facilities, or any portion thereof, to any operator, and may provide for subleases by such operator upon such terms and conditions as it deems in the public interest. The word operator as used in this section means any city or public agency or any person, firm or private corporation.

(Added by Stats. 1957, Ch. 1056.)



29033

The district may construct and operate or acquire and operate works and facilities in, under, upon, over, across, or along any street or public highway or any stream, bay or watercourse, or over any of the lands which are the property of the State, to the same extent that such rights and privileges appertaining thereto are granted to municipalities within the State.

(Added by Stats. 1957, Ch. 1056.)



29034

The district may enter into agreements for the joint use of any property and rights by the district and any public agency or public utility operating transit facilities; may enter into agreements with any public agency or public utility operating any transit facilities, either wholly or partially within, or without, the district, for the joint use of any property of the district or of that public agency or public utility, or the establishment of through routes, joint fares, transfer of passengers or pooling arrangements.

(Amended by Stats. 2005, Ch. 536, Sec. 2. Effective October 5, 2005.)



29034.5

(a) The district may approve annexation of areas to the district pursuant to Chapter 9 (commencing with Section 29500) or other forms of affiliation; however, the district shall meet its service commitments within its boundaries as they existed on January 1, 1971, before the district may expend any district funds for the purpose of extending services and facilities outside of those boundaries, except for the extension of services and facilities south of the Daly City Station to the terminus of the BART-San Francisco Airport Extension.

(b) This section does not preclude either of the following:

(1) Rail line extensions to other areas that may be annexed to, or in some other way are affiliated with, the district, if other than district funds are used to finance the construction and operation of the extensions.

(2) Improvements to existing district stations and yards.

(c) As used in this section, service commitments means the extension of district services and facilities to the Cities of Antioch, Pittsburg, Pleasanton, Livermore, and Fremont and to the northwest section of the City and County of San Francisco.

(Amended by Stats. 1996, Ch. 70, Sec. 1. Effective January 1, 1997.)



29034.6

(a) Not later than 1991, the district shall proceed to commence construction of an extension of its facilities to West Pittsburg, or to a point east of that location, if the funding described in subdivision (b) is sufficient and all of the following occur:

(1) The voters of Contra Costa County, at the November 8, 1988, general election, approve an additional one-half of 1 percent sales tax for transportation purposes.

(2) An increase in San Francisco Bay area bridge tolls, as proposed by Senate Bill No. 45 of the 1987 88 Regular Session, is approved.

(3) Sufficient funds are provided to the district from paragraphs (1) and (2) which, together with funds identified in subdivision (b), would result in the generation of at least four hundred twenty-five million dollars ($425,000,000) for the West Pittsburg BART extension.

(b) The district board of directors shall set aside at least thirty-four million dollars ($34,000,000) from district reserve funds and, if the district receives two hundred million dollars ($200,000,000) from the San Mateo County Transit District as a result of an agreement between the district and the San Mateo County Transit District, the district board of directors shall set aside at least an additional seventy-four million dollars ($74,000,000) for the purposes of this section. The district shall seek other funding as may be available from state and other sources to meet the objective of completing construction of an extension to West Pittsburg.

(c) It is the intent of the Legislature that the district extend its service and facilities to eastern Contra Costa County as far as the four hundred twenty-five million dollars ($425,000,000) funding amount will permit.

(d) If funds generated from the additional Contra Costa County transportation sales tax or the increase in bridge tolls do not become available to the district, it is the intent of the Legislature that the district proceed with service and facilities extension as far as available funding sources permit.

(Added by Stats. 1988, Ch. 1259, Sec. 1.)



29034.7

(a) Not later than December 31, 1991, the district shall proceed to commence construction of an extension of its facilities to Dublin if an agreement is then existing between the district and the Alameda County Transportation Commission to provide funding for that extension in accordance with the Alameda County Transportation Expenditure Plan adopted pursuant to Section 131055.

(b) Not later than December 31, 1991, the district shall proceed to commence construction of an extension of its facilities to Warm Springs, subject to each of the following conditions:

(1) The Dublin extension is fully funded and ready for implementation.

(2) Appropriate federal and environmental approvals are obtained in a timely manner.

(3) Adequate funding is available from the sources described in subdivision (c).

(c) In order to meet the objective of completing construction of the Dublin and Warm Springs extensions of the district s facilities, as contemplated by the Alameda County Transportation Expenditure Plan, the board of directors of the district shall take the following actions:

(1) Set aside, for expenditure on those projects, not less than fifty-eight million dollars ($58,000,000) from the district s reserve funds.

(2) Commit for expenditure on those projects, an additional amount of not less than one hundred twenty-six million dollars ($126,000,000) if, pursuant to an agreement between the district and the San Mateo County Transit District, the district is to receive two hundred million dollars ($200,000,000) as a capital contribution from the San Mateo County Transit District.

(3) Seek additional funding as may be available from an increase in San Francisco Bay area bridge tolls pursuant to Chapter 406 of the Statutes of 1988, together with funding from state and other sources, to provide not less than six hundred two million dollars ($602,000,000) to fund the Dublin and Warm Springs extensions as provided for in the Alameda County Transportation Expenditure Plan.

(d) It is the intent of the Legislature, if funding, as provided for in the Alameda County Transportation Expenditure Plan and pursuant to paragraphs (2) and (3) of subdivision (c), does not become available to the district for the full extension of service and facilities described in subdivisions (a) and (b), that the district nevertheless undertake to provide the described extensions to the extent that available funding permits.

(Amended by Stats. 2010, Ch. 491, Sec. 5. Effective January 1, 2011.)



29035

The district may operate such feeder bus lines and other feeder services as necessary.

(Added by Stats. 1957, Ch. 1056.)



29035.5

Metropolitan Transportation Commission Resolution 3434, in December 2001, established the following Regional Transit Expansion Program for the San Francisco Bay area:

(a) BART to Warm Springs, sponsored by the Bay Area Rapid Transit District.

(b) BART from Warm Springs to Milpitas, San Jose, and Santa Clara, sponsored by the Santa Clara Valley Transportation Authority.

(c) San Francisco Muni Third Street Light-Rail Transit Project: Phase 2-New Central Subway, sponsored by the San Francisco County Transportation Authority and San Francisco Muni.

(d) BART/Oakland Airport Connector, sponsored by the Bay Area Rapid Transit District.

(e) Caltrain Downtown Extension/Rebuilt Transbay Terminal, sponsored by the San Francisco County Transportation Authority.

(f) Caltrain Rapid Rail/Electrification, sponsored by the Joint Powers Board (Caltrain).

(g) Caltrain Express/Phase 1, sponsored by the Joint Powers Board (Caltrain).

(h) Downtown to East Valley Light-Rail and Bus Rapid Transit: Phases 1 and 2, sponsored by the Santa Clara Valley Transportation Authority.

(i) Capitol Corridor: Phase 1 Expansion, sponsored by the Capitol Corridor Joint Powers Authority.

(j) AC Transit Oakland/San Leandro Bus Rapid Transit: Phase 1 (Enhanced Bus), sponsored by AC Transit.

(k) Regional Express Bus: Phase 1, sponsored by the Metropolitan Transportation Commission.

(l) Dumbarton Rail, sponsored by the Joint Powers Board (Caltrain).

(m) BART/East Contra Costa Rail Extension, sponsored by the Contra Costa Transportation Authority and BART.

(n) BART/Tri-Valley Rail Extension, sponsored by the Alameda County Transportation Commission and BART.

(o) Altamont Commuter Express (ACE): Service Expansion, sponsored by the Altamont Commuter Express.

(p) Caltrain Express: Phase 2, sponsored by the Joint Powers Board (Caltrain).

(q) Capitol Corridor: Phase 2 Enhancements, sponsored by the Capitol Corridor Joint Powers Authority.

(r) Sonoma-Marin Rail, sponsored by Sonoma-Marin Area Rail Transit.

(s) AC Transit Enhanced Bus: Hesperian/Foothill/MacArthur Corridors, sponsored by AC Transit.

(Amended by Stats. 2010, Ch. 491, Sec. 6. Effective January 1, 2011.)



29036

The board of directors shall refer for recommendation the plans of routes, rights of way, terminals, stations, yards and related facilities and improvements to the city councils and boards of supervisors within whose jurisdiction said facilities and improvements lie and to such other state, regional and local agencies and commissions as may be deemed appropriate by the board of directors. The board of directors shall give due consideration to all recommendations submitted.

(Added by Stats. 1957, Ch. 1056.)



29037

The district shall not interfere with or exercise any control over any transit facilities now or hereafter owned and operated wholly or partly within the district by any city or public agency, unless by consent of such city or public agency and upon such terms as are mutually agreed upon between the board and such city or public agency.

(Added by Stats. 1957, Ch. 1056.)



29038

The rates and charges for service furnished pursuant to this part shall be fixed by a two-thirds vote of the board and shall be reasonable. Insofar as practicable, the rates shall be fixed so as to result in revenue which will be sufficient to do all of the following:

(a) Pay the operating expenses of the district.

(b) Provide for repairs, maintenance, and depreciation of works owned or operated by the district.

(c) Provide for the purchase, lease, or acquisition of rolling stock, including provisions for interest, sinking funds, reserve funds, or other funds required for the payment of any obligations incurred by the district for the acquisition of rolling stock.

(d) After making any current allocation of funds required for the foregoing purposes and by the terms of any indebtedness incurred under Articles 6 (commencing with Section 29240) and 7 (commencing with Section 29250) of Chapter 8, provide funds for any purpose the board deems necessary and desirable to carry out the purposes of this part.

(Amended by Stats. 1981, Ch. 714, Sec. 391.)



29039

The board of supervisors of a county or a city and county, or the city council of a municipality having territory located within the district may file a request for a hearing before the district board as to the reasonableness of any rates or charges fixed by the district and as to any proposal for fixing the location of facilities by the district. The request shall be in writing and shall state the subject matter on which a hearing is desired.

(Added by Stats. 1957, Ch. 1056.)



29040

Upon the filing of a request for hearing as provided in Section 29039 the district board shall fix the time and place for hearing. The time fixed shall not be less than fifteen (15) days nor more than sixty (60) days from the date such request is filed. Notice of such hearing shall be given to the county or city requesting such hearing and shall be published by the board.

(Added by Stats. 1957, Ch. 1056.)



29041

At the time fixed for any hearing before the board any board of supervisors or city council eligible to file a request for hearing, not a party to the original request for hearing, may intervene and shall be entitled to be heard and to introduce evidence.

(Added by Stats. 1957, Ch. 1056.)



29042

The district, petitioner or petitioners, and the intervenors shall have the right to call and examine witnesses; to introduce exhibits; to cross-examine opposing witnesses on any matter relevant to the issues even though that matter was not covered in direct examination; and to rebut evidence introduced by other parties.

(Added by Stats. 1957, Ch. 1056.)



29043

Oral evidence shall be taken only on oath or affirmation. The hearing need not be conducted according to technical rules relating to evidence and witnesses. Any relevant evidence shall be admitted if it is the sort of evidence on which responsible persons are accustomed to rely in the conduct of serious business affairs, regardless of the existence of any common law or statutory rule which might make improper the admission of such evidence over objection in a civil action. Hearsay evidence may be used for the purpose of supplementing or explaining any direct evidence but shall not be sufficient in itself to support a finding unless it would be admissible over objection in a civil action.

(Added by Stats. 1957, Ch. 1056.)



29044

A complete record of all proceedings and testimony before the board at such hearing shall be taken down by a reporter appointed by the board. In case an action is brought to review any decision of the board, a transcript of such testimony, together with all exhibits or copies thereof introduced, together with the written request for hearing and other proceedings in the cause shall constitute the record on review; provided, however, that the board and other parties may stipulate in writing that a specified portion of the evidence be certified to the court for judgment and in such case the portion of the evidence specified and the stipulation specifying such evidence shall be the record on review.

(Added by Stats. 1957, Ch. 1056.)



29045

Within thirty (30) days after submission of the case the board shall render its decision in writing together with written findings of fact. Copies of the findings and decision shall be sent forthwith to the petitioners and intervenors by registered mail, postage prepaid.

(Added by Stats. 1957, Ch. 1056.)



29046

Within forty (40) days after the mailing of the decision to the petitioner, the petitioner may apply for a writ of mandate in the manner provided in the Code of Civil Procedure. The complete record of the proceedings, or such parts thereof as are designated by the petitioner, shall be prepared by the district and shall be delivered to the petitioner within thirty (30) days after a request therefor, upon payment of the expense of preparation and certification thereof.

(Added by Stats. 1957, Ch. 1056.)



29047

The district shall be subject to regulations of the Public Utilities Commission relating to safety appliances and procedures, and the commission shall inspect all work done pursuant to this part and may make such further additions or changes necessary for the purpose of safety to employees and the general public.

The commission shall enforce the provisions of this section.

The district shall reimburse the commission for any cost incurred by the commission in regulating pursuant to this section when such regulating is performed (a) by persons not on the staff of the commission or (b) by the staff of the commission but not funded by a Budget Act appropriation. The reimbursement shall be in the amount as agreed upon by the district and the commission and approved by the Director of Finance. If the district and the commission are unable to agree as to the amount of the cost, the Director of Finance shall determine the amount.

(Amended by Stats. 1975, Ch. 1089.)






ARTICLE 6. Claims

29060

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)






ARTICLE 7. Indebtedness

29080

The district may accept, subject to the procedures and limitations provided in Chapter 8 of this part, contributions or loans from the United States, or any department, instrumentality, or agency thereof, for the purpose of financing the acquisition, construction, maintenance, and operation of transit facilities, and may enter into contracts and cooperate with, and accept cooperation from, the United States, or any department, instrumentality, or agency thereof, in the acquisition, construction, maintenance, and operation, of any such transit facilities in accordance with any legislation which Congress may have heretofore adopted or may hereafter adopt, under which aid, assistance, and cooperation may be furnished by the United States in the acquisition, construction, maintenance, and operation or in financing the acquisition, construction, maintenance, and operation of any such transit facilities. The district may do any and all things necessary in order to avail itself of such aid, assistance, and cooperation under any federal legislation now or hereafter enacted. Any evidence of indebtedness issued under this section shall constitute a negotiable instrument.

(Added by Stats. 1957, Ch. 1056.)



29081

The district may cooperate with and enter into agreements with the State of California or any public agency for the acquisition, construction, completion, maintenance, operation, or repair, joint or otherwise, and in whole or in part, of transit facilities. In connection with any such cooperation or contract, the State or any public agency may make public contributions to the district as in the judgment of the Legislature, or the governing board of the agency, are necessary or proper for its undertaking, and the district may reimburse the State or public agency for any such advance or contribution from the proceeds of the sale of bonds or any other funds available to the district, except that any agreement requiring reimbursement of contributions or advances by obligating the district to incur an indebtedness will be subject to the procedures and limitations provided in Chapter 8 of this part. The State or any public agency may also authorize, aid and assist the district to carry out any activity which the State or public agency is by law authorized to perform and carry out on its own behalf.

(Added by Stats. 1957, Ch. 1056.)






ARTICLE 8. Investments

29100

Subject to any agreement or covenant between the district and the holders of any of its obligations limiting or restricting classes of investments, the district may invest any surplus money in its treasury, including money in any sinking fund, reserve fund, or other fund created or established for the benefit of holders of any outstanding obligations of the district, in any of the following:

(a) Its own bonds.

(b) Treasury notes, certificates of indebtedness, bills, bonds of the United States, or any other evidence of indebtedness secured by the full faith and credit of the United States.

(c) Obligations issued pursuant to the Federal Home Loan Bank Act or the National Housing Act.

(d) Treasury notes or bonds of this State, or of any public corporation, municipal corporation, public district, or political subdivision within this State which are legal as security for the deposit of public funds.

(e) In any investment in which county funds may be placed pursuant to the general laws of the State of California.

(Amended by Stats. 1961, Ch. 1967.)



29101

Such investment may be made by direct purchase of any issue of such bonds, treasury notes, or obligations, or part thereof, at the original sale or by the subsequent purchase of the bonds, treasury notes, or obligations.

(Added by Stats. 1957, Ch. 1056.)



29102

Any bonds, treasury notes, or obligations purchased and held as investments by the district may from time to time be sold and the proceeds reinvested in bonds, treasury notes, or obligations as provided in this article.

(Added by Stats. 1957, Ch. 1056.)



29103

Sales of any bonds, treasury notes, or obligations purchased and held by the district shall from time to time be made in season so that the proceeds may be applied to the purposes for which the money with which the bonds, treasury notes, or obligations were originally purchased was placed in the treasury of the district.

(Added by Stats. 1957, Ch. 1056.)









CHAPTER 7. Taxation

ARTICLE 1. Property Taxation

29120

The board may provide for the assessment, levy, and collection of taxes by the district, including the sale of property to the district for delinquent taxes, with penalties, interest, and cost.

(Added by Stats. 1957, Ch. 1056.)



29121

The board shall, at the time of fixing the general tax levy and in the manner provided for the general tax levy, levy and collect annually until the general obligation bonds of the district are paid, or until there is a sum in the treasury of the district set apart for that purpose to meet all sums coming due for principal and interest on the bonds as they become due and payable, a tax sufficient to pay the annual interest on the bonds and such part of the principal thereof, including any sinking fund installments required by any of the district s agreements with its bondholders, as becomes due before the proceeds of a tax levied at the next general tax levy will be available for such purposes.

(Amended by Stats. 1961, Ch. 1967.)



29122

The taxes required to be levied and collected on account of interest, principal, and sinking fund of general obligation bonds of the district shall be in addition to all other taxes levied for district purposes, and shall be collected at the time and in the same manner as other district taxes are collected, and be used for no other purpose than the payment of the bonds and accruing interest.

(Added by Stats. 1957, Ch. 1056.)



29123

The tax rate for taxes levied in any fiscal year for all district purposes other than taxes levied pursuant to Section 29121, shall not exceed five cents ($0.05) on each one hundred dollars ($100) of assessed valuation of taxable property within the district, except the tax rate for the first year of levy may include an additional amount sufficient to repay temporary borrowing incurred pursuant to Article 5 of Chapter 8 of this part. Taxes levied pursuant to this section for maintenance and operation of rapid transit facilities shall be supplementary to the revenues derived from such facilities and shall be limited to actual requirements.

(Added by Stats. 1957, Ch. 1056.)



29124

All assessments shall be made for the district by the State Board of Equalization and the county assessors, and all taxes shall be collected for the district by the tax collectors, of the counties in which the district is situated.

(Added by Stats. 1957, Ch. 1056.)



29125

Each county auditor shall, on or before the third Monday in August of each year, transmit to the board a statement in writing showing the total value of all property within the district as equalized.

(Added by Stats. 1957, Ch. 1056.)



29126

The board shall, on or before the first weekday in September, or if such weekday falls upon a holiday then on the first business day thereafter, fix the rate of taxes, designating the number of cents upon each hundred dollars, using as a basis the value of property transmitted to the board by the county auditors, which rate of taxation shall be sufficient to raise the amount previously fixed by the board. These acts by the board shall constitute a valid assessment of the property and a valid levy of the taxes so fixed.

(Added by Stats. 1957, Ch. 1056.)



29126.1

If in the determination of any tax rate a fraction of a cent occurs, the board may adopt a rate ending in the next higher tenth of one cent ($0.001). An excess over the amount specified in the budget, arising from the use of the tenth of one cent tax rate, is not a violation of this chapter. Any cash collected resulting from such excess or from an excess resulting from any other cause shall not invalidate the levies but shall be applied in the next succeeding budget year as available surplus unless its expenditure is otherwise authorized by law.

(Added by Stats. 1959, Ch. 94.)



29127

The board shall immediately after fixing the rate of taxes as above provided transmit to the county auditors of the counties in which the district is situated a statement of the rate of taxes fixed by the board.

(Added by Stats. 1957, Ch. 1056.)



29128

The district s taxes so levied shall be collected at the same time and in the same manner as county taxes. When collected the net amount, ascertained as provided in this article, shall be paid to the treasurer of the district, under the general requirements and penalties provided by law for the settlement of other taxes. The district may adopt the alternative procedure of tax collection and apportionment established by Chapter 3 (commencing at Section 4701) of Part 8 of Division 1 of the Revenue and Taxation Code and any amendments thereof; provided, however, that the district may thereafter abandon said alternative procedure at the end of any fiscal year of the district.

(Added by Stats. 1957, Ch. 1056.)



29129

Whenever any real property situate in any district which has availed itself of the provisions of Section 29124 has been sold for taxes and has been redeemed, the money paid for redemption shall be apportioned and paid to the district by the county treasurers receiving it in the proportion which the tax due to the district bears to the total tax for which the property was sold.

(Added by Stats. 1957, Ch. 1056.)



29130

The compensation to be charged by and paid to any county for the performance of services under this chapter shall be fixed by agreement between the board of supervisors of the county and the board. The compensation shall in no event exceed one-half of 1 percent of all money collected for the district. The compensation collected by the county shall be placed to the credit of the county salary fund.

(Added by Stats. 1957, Ch. 1056.)



29131

All taxes levied under this part are a lien on the property on which they are levied. Unless the board has by ordinance otherwise provided, the enforcement of the collection of such taxes shall be in the same manner and by the same means provided by law for the enforcement of liens for county taxes, all the provisions of law relating to the enforcement of the latter being made applicable to this part, so far as consistent therewith.

(Added by Stats. 1957, Ch. 1056.)






ARTICLE 2. Retail Transactions and Use Tax

29140

The board shall, by ordinance, impose transactions and use taxes in conformity with Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code for the purposes specified in Sections 29142 and 29142.2, subject to periodic legislative review and amendment.

(Amended by Stats. 1977, Ch. 1204.)



29141

Any transactions and use taxes ordinance adopted pursuant to this article shall be operative on the first day of the first calendar quarter commencing more than 90 days after the effective date of this article, or January 1, 1970, whichever is later.

Prior to the operative date of the ordinance, the district shall contract with the State Board of Equalization to perform all functions incident to the administration and operation of the ordinance.

If the district shall not have contracted with the State Board of Equalization prior to the operative date of its ordinance, it shall nevertheless so contract and in such case the operative date shall be the first day of the first calendar quarter following the execution of the contract.

The contract entered into by the district with the State Board of Equalization prior to January 1, 1978, for the administration and operation of the transactions and use tax ordinance shall be amended to provide for the allocation of the transactions and use tax revenues pursuant to Section 29142.2.

(Amended by Stats. 1977, Ch. 1204.)



29142

(a) Revenues derived from the transactions and use taxes, not to exceed an aggregate principal amount of one hundred fifty million dollars ($150,000,000), plus the costs payable by the district to the State Board of Equalization for preparatory costs and for its services in connection with such taxes and plus the costs of issuance of, and interest payments on, bonds or notes secured by such revenues, shall be used for the planning, acquiring, and constructing of the district s approximately 75-mile system, including the San Francisco-Oakland Rapid Transit Tube and any and all works, structures, property, rolling stock, or other facilities of any kind which the district is authorized to acquire, construct, or complete.

(b) Revenues in excess of the amount specified in subdivision (a) shall be used for purposes specified in Section 29142.2, operational purposes, the liquidation of operational deficits, and the payment of principal and interest on negotiable bonds issued pursuant to subdivision (c).

(c) To finance the operation of its rapid transit system during the 1974 75 fiscal year, the district may issue negotiable bonds in an amount not to exceed sixteen million dollars ($16,000,000) in anticipation of the revenues specified in subdivision (b). However, upon a determination by the board that the issuance of sixteen million dollars ($16,000,000) in negotiable bonds, together with other funds available to the district, provide insufficient funds for the operation of the district during the 1975 76 fiscal year, the district may issue additional negotiable bonds in an amount not exceeding eight million dollars ($8,000,000). The district may also issue additional negotiable bonds in an amount not exceeding one million three hundred thousand dollars ($1,300,000) if the board determines that otherwise insufficient funds are available to the district for its operation during the 1976 77 fiscal year. The district shall pay the principal and interest on such bonds only from such revenues. Interest on such bonds may be funded, and paid from the proceeds of such bonds, for period of not to exceed two years from the date of such bonds. The board, by resolution shall determine the form, denomination, maturities, interest rates, and all other terms and conditions relative to the issuance of such negotiable bonds.

(Amended by Stats. 1977, Ch. 1204.)



29142.2

Notwithstanding Section 7271 of the Revenue and Taxation Code, after deduction for the cost of the State Board of Equalization in administering the transactions and use tax, the amounts collected under the ordinance adopted pursuant to Section 29140 and available for distribution shall be allocated as follows:

(a) Seventy-five percent to the San Francisco Bay Area Rapid Transit District.

(b) Twenty-five percent shall be allocated by the Metropolitan Transportation Commission to the San Francisco Bay Area Rapid Transit District, the City and County of San Francisco for its municipal railway system, and the Alameda-Contra Costa Transit District for transit services on the basis of regional priorities established by the commission. The allocations by the commission to these transit operators for transit services shall be in accordance with the criteria in the financial management plan which is to be developed and annually revised by the commission in coordination with the Alameda-Contra Costa Transit District, the San Francisco Bay Area Rapid Transit District, and the City and County of San Francisco.

(Amended by Stats. 1984, Ch. 115, Sec. 1. Effective May 10, 1984.)



29142.4

No funds shall be allocated to an entity pursuant to Section 29142.2, after January 1, 1978, unless, as determined by the Metropolitan Transportation Commission, the transit operator:

(a) Is a participating member of a regional transit coordinating council which the commission shall establish to better coordinate routes, schedules, fares, and transfers among the San Francisco Bay area transit operators and to explore potential advantages of joint ventures in areas such as marketing, maintenance, and purchasing. The commission shall be a member of the council.

(b) Establishes, for the period for which the funds are allocated, fare levels such that fare revenues equal at least 33 percent of its operating cost, which shall be all of its costs in the expense object classes, exclusive of the costs of the depreciation and amortization expense object classes, of the uniform system of accounts and records adopted by the State Controller pursuant to Section 99243. The allocation period shall not be less than one calendar quarter nor longer than one fiscal year, as determined by the commission. For purposes of this subdivision, the two special transit service districts of the Alameda-Contra Costa Transit District shall be considered separate transit districts. On and after July 1, 1981, the commission may grant, any operator which was in compliance with the 33 percent requirement prior to that date, a credit not to exceed 5 percent to meet that requirement on the basis of special operating characteristics of its transit system, including, but not limited to, its transfer and special fare policies. In no event shall the combined fare revenues of the three operators, excluding any credit granted by the commission, be less than 33 percent of their combined operating cost.

(c) Has complied with standards established by the commission pursuant to Section 66517.5 of the Government Code.

(Amended by Stats. 1996, Ch. 256, Sec. 3. Effective January 1, 1997.)



29142.5

On and after July 1, 1984, for purposes of meeting the requirement of subdivision (b) of Section 29142.4, the Metropolitan Transportation Commission may consider, as fare revenues, that portion of the local support of an operator for its transit system which exceeds its base level of operating support as determined by the commission, if the commission finds that this consideration will enable the operator to maintain or improve vital transit within a coordinated fare structure.

(Repealed and added by Stats. 1984, Ch. 115, Sec. 3. Effective May 10, 1984.)



29142.6

Upon determination by the Metropolitan Transportation Commission that an operator has met the conditions specified in Section 29142.4, the commission shall notify the State Board of Equalization of the percentage of the transaction and use taxes to be allocated to the operator. Upon such notification, the State Board of Equalization shall transmit to the operator, as promptly as feasible, its share of the transaction and use taxes.

(Added by Stats. 1977, Ch. 1204.)



29142.8

(a) Any portion of the transactions and use tax revenues available for allocation and not allocated by the Metropolitan Transportation Commission shall be invested through the Surplus Money Investment Fund. The amount invested and the accrued interest therefrom shall be available for allocation by the commission.

(b) Any funds which accumulated during a period an operator is not in compliance with Section 29142.4 may be allocated to any operator in compliance with that section at the time of allocation.

(Amended by Stats. 1979, Ch. 264.)



29143

(a) The district is hereby authorized to issue revenue bonds, payable, in whole or in part, from revenues made available under this article. Those revenues are deemed to be revenues of the enterprise for all purposes of the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), and the restrictions therein provided against the securing of bonds by the taxing power or the proceeds of taxation do not apply. The district is deemed a local agency and the planning, acquiring, constructing, operating or maintaining of the district s rapid transit facilities, or any part thereof, is deemed an enterprise, within the meaning of the Revenue Bond Law of 1941. The provisions of that law not inconsistent with any of the provisions of this article are made applicable to the district, except that no election shall be required for the issuance of revenue bonds authorized by the board pursuant to this article and secured, in whole or in part, by the revenues made available under this article. Notwithstanding any provision of the Revenue Bond Law of 1941, the resolution or indenture authorizing the issuance of any revenue bonds secured, in whole or in part, by those revenues shall provide that the use of the revenues by the district to redeem bonds shall be continued in effect until the bonds are fully paid or provision has been made for their payment in full.

(b) Notwithstanding Section 54388 of the Government Code or any other law, the revenue bonds authorized by this article may be sold through negotiated sale conducted in accordance with Section 53591 of the Government Code.

(c) The district may borrow money in anticipation of the revenues made available under this article and may, from time to time, issue negotiable notes for that purpose.

(d) In addition to pledging revenues for the payment of any revenue bonds, the district may pledge for the payment of the bonds all other income or receipts of the district which are not required by law to be used for other purposes.

(Amended by Stats. 1990, Ch. 1147, Sec. 1.)









CHAPTER 8. Bonds and Other Evidences of Indebtedness

ARTICLE 1. Authorization of General Obligation Bonds

29150

The district may borrow money, incur a bonded indebtedness in respect thereto, and levy taxes for the payment of principal and interest thereon, in the manner provided in Chapter 7 of this part, but no such bonded debt shall exceed fifteen (15) percent of the assessed valuation of taxable property within the district.

(Added by Stats. 1957, Ch. 1056.)



29151

Before submitting a proposal to incur any bonded indebtedness, the district shall employ such engineers, economists, fiscal experts and others as is necessary to develop general plans, estimates and general specifications pertaining to the projects for which the bond issue is proposed, sufficient in the opinion of the board to enable the board to determine the feasibility of such projects, provided that no such reports or the approval thereof specified in Section 29156 of this code shall be applicable to any proposal for the issuance of additional bonds to complete the project referred to in the original reports.

(Amended by Stats. 1967, Ch. 1518.)



29152

Such engineers, economists, fiscal experts and others shall make reports to the district, which shall include:

(a) A general description of the facilities to be acquired or constructed from the proceeds of the proposed bond issue.

(b) The estimated total cost of constructing or acquiring, or both, such facilities.

(c) The estimated period of construction of such facilities.

(d) An estimate of the revenues which may be expected to be derived therefrom.

(e) The amount of bonds which will be required to pay the estimated total cost of constructing or acquiring such facilities. If the district determines to make interest payments out of bond proceeds, the estimate may include a sum sufficient to pay interest on the bonds during the estimated period of construction and for three years, or less, thereafter.

(f) An estimate of the taxes required to be levied for all district purposes, the sources from which such taxes shall be obtained, and the proportion or amount to be derived from each source.

(Amended by Stats. 1961, Ch. 1967.)



29153

After receiving such reports, the board shall determine and declare by resolution whether or not the proposed plan of work is feasible and whether or not the project, as set forth in said reports, is necessary, and if so, shall make an order determining the amount of bonds that should be issued in order to raise the amount of money necessary therefor, and in determining such amount, sufficient shall be included to cover the cost of inspection of works in course of construction. Such determination by the board shall constitute a conclusive determination that the reports then on file with the board are adequate and sufficient to enable the board to make the determination as set forth in such resolution.

(Added by Stats. 1957, Ch. 1056.)



29154

After adoption by the board of the reports made pursuant to Section 29152 the board shall refer such reports to the boards of supervisors of the counties comprising the district for their approval.

(Added by Stats. 1957, Ch. 1056.)



29155

After receiving the reports, each board of supervisors shall fix a time and place for a public hearing to consider the reports. The time fixed for the hearing shall not be less than 30 days nor more than 60 days from the date the reports were received from the board.

(Amended by Stats. 1984, Ch. 144, Sec. 177.)



29156

Within 15 days from the date of the public hearing held pursuant to Section 29155, each board of supervisors shall, by a resolution adopted by a majority vote of the board of supervisors, determine whether it approves the reports and shall file an executed copy of the resolution with the secretary of the district.

(Amended by Stats. 1984, Ch. 144, Sec. 178.)



29157

If a majority of any board of supervisors does not approve the reports, the district may make additional studies and changes and may refer the amended reports to the board of supervisors of the counties comprising the district in order to obtain unanimous approval from the counties comprising the district. If no agreement is reached within a period of six months following the date the original reports were received from the board, any county not approving the reports may withdraw from the district under Chapter 10 (commencing with Section 29650), notwithstanding that, after that county s disapproval, the reports are withdrawn by the district. Failure of a county to withdraw from the district, within 30 days following the six-month period, has the same effect as approval by the board of supervisors of the county of the reports as last amended, unless the reports have been previously withdrawn by the district.

(Amended by Stats. 1984, Ch. 144, Sec. 179.)



29157.1

Whenever it appears to the board that bonded indebtedness heretofore authorized pursuant to the provisions of this article is insufficient to cover all costs of the acquisition and construction of facilities, the board shall make an order determining the amount of bonds that should be issued in order to raise the additional funds necessary for the completion of such facilities. The provisions of Sections 29154, 29155, 29156 and 29157 of this code shall not be applicable to any election to authorize the issuance of additional bonds, after the district shall have issued all or any part of its first authorized issue of bonds.

(Added by Stats. 1967, Ch. 1518.)



29158

When the district has received unanimous approval from the boards of supervisors of the counties comprising the district pursuant to Section 29156 of this code, or when the board has made its order pursuant to Section 29157.1 of this code, the board shall call a special election and submit to the qualified voters of the district the proposition of incurring such bonded indebtedness for the acquisition, construction or completion of rapid transit facilities by the district and all other works, property, or structures necessary or convenient therefor and for the purpose of carrying out the provisions of this part.

(Amended by Stats. 1967, Ch. 1518.)



29159

The resolution calling the special election shall contain:

(a) A statement of the general object and purpose of incurring the indebtedness.

(b) Statement of the estimated cost of the proposed work and improvements.

(c) The amount of the principal of the indebtedness to be incurred therefor.

(d) The maximum term, which shall not exceed fifty (50) years, that the bonds proposed to be issued shall run before maturity.

(e) The maximum rate of interest to be paid on said indebtedness, which shall not exceed six (6) percent per annum.

(f) A statement declaring whether interest, to be paid upon such bonds during the estimated period of construction of the works of the district and for three years thereafter, or less, shall be a capital charge, and shall be payable out of the principal sum realized from the sale of bonds, and, if so, to what extent.

(g) An estimate of the taxes required to be levied for all district purposes, the sources from which such taxes shall be obtained, and the proportion or amount to be derived from each source.

(h) The date on which the special bond election will be held, the hours during the day which the polls will be open, and the manner of voting for and against the incurring of such indebtedness; provided, however, the district shall have no power or authority, within six (6) months after an election at which a proposition submitted to the qualified electors of the district failed to receive the requisite number of votes as provided in Section 29168, to call or order another election for incurring any indebtedness for purposes substantially the same as voted upon at such prior election. If the special bond election is consolidated with any other election, the hours during which the polls shall be kept open in each county shall be the same as those provided for the election with which the election called pursuant to this part is consolidated and reference to that effect in the resolution shall be sufficient without specifying the particular hours.

(Amended by Stats. 1961, Ch. 1967.)



29160

The provisions of Section 37.5 of Chapter 1239 of the Statutes of 1949, the San Francisco Bay Area Metropolitan Rapid Transit District Act, relating to the repayment of appropriations made to the San Francisco Bay Area Rapid Transit Commission from the proceeds of the first sale of bonds issued by the district created by that act, shall apply to and be binding upon the San Francisco Bay Area Rapid Transit District.

(Added by Stats. 1957, Ch. 1056.)



29161

Any election submitting the proposition of incurring indebtedness and the issuance of bonds called pursuant to this part, may be held separately, or may be consolidated with any other election authorized by law, at which the qualified voters of any county, city and county, or city are entitled to vote. However, in the event an election called pursuant to this part is consolidated with any other election, as provided by Part 3 (commencing with Section 10400) of Division 10 of the Elections Code, the provisions of this part setting forth the procedure for the calling of the election called pursuant to this part shall be complied with, except that the resolution calling the election need not set forth the election precincts or polling places, or the officers of election, which shall be the same as those set forth in the ordinance, order, resolution, notice, or other proceeding calling or providing for, or listing or designating the precincts, polling places, and election officers for the election with which the election called pursuant to this part is consolidated, and shall refer to the election or to the ordinance, order, resolution, notice, or other proceeding calling, providing for, or giving notice of the election, and which sets forth the precincts, polling places, and election officers. This reference may be made by giving the number or title or date of adoption of the ordinance, resolution, or order or to the date or proposed date of any publication of the notice and the name of the newspaper or proposed newspaper in which the notice has been or will be published or by any other definite description. Whenever a bond election called pursuant to this part is consolidated with a statewide general election held in the district, references to that general election shall be sufficient for all purposes of this part.

(Amended by Stats. 1994, Ch. 923, Sec. 195. Effective January 1, 1995.)



29162

Whenever a special bond election is called pursuant to this part and is not consolidated with any other election the board shall in its resolution calling such special bond election, in addition to all other matters required to be set forth therein:

(a) Specify the precincts or consolidated precincts in each county or portion of a county which are adopted for the purposes of the election and designate the location of the polling places, provided that one or more polling places may be established within the same precinct and separate ballot boxes and separate officers of election provided for each group of electors, which group shall be determined by alphabetical designations and divided into groups as nearly equal in number as practicable.

(b) Specify the names of the officers selected to conduct the election, who shall consist of at least one inspector and two judges in each precinct, but not in excess of six election officers for each polling place.

Whenever the special bond election called pursuant to this part is consolidated in whole or in part with any other election, the precincts, polling places and election officers need not be set forth in the resolution calling the special bond election except only to the extent that any precinct, polling place and election officers established for the special bond election differ or are in addition to those established for the election with which the special bond election called pursuant to this part is consolidated.

(Added by Stats. 1957, Ch. 1056.)



29163

Notice of a special bond election shall be given by publication of the text of the resolution calling the election and except as provided below the text thereof shall be published once a week in each calendar week for two successive calendar weeks at any time prior to the election (the first publication of which shall be not less than twenty (20) days nor more than ninety (90) days prior to the date fixed for the election) in at least one newspaper of general circulation and in not more than three newspapers, designated by the board, which are printed and published in each county within the district. That portion of the resolution constituting notice of election as published in each county shall contain only the reference to the precincts, polling places, and election officers in the county or portion of the county in which it is published, and it shall not be necessary to publish any portion of the resolution setting forth the precincts, polling places or election officers in any other county. Except for the omission in any county of the reference to the precinct, polling place and election officers in any other county, the text of the resolution as published in each county to constitute notice of said election shall be the resolution in form as adopted by the board. To each resolution published in each county there shall be set forth a notice substantially as follows:

Notice of Election

Notice is hereby given to the qualified electors of the San Francisco Bay Area Rapid Transit District that the Board of Directors has duly adopted a resolution calling a special bond election within the District which is set forth in full below, except only for the omission of the designation of the precinct, polling place and officers of election in any county or portion of a county in which such election is to be held except only the designation of such election details as the same pertain to the county or portion of a county in which the attached resolution is published, which election details are set forth in the following text of the resolution.

If there is no newspaper published in any county within the district, the notice shall be posted in three public places in such county.

(Added by Stats. 1957, Ch. 1056.)



29164

All the expenses of holding the election shall be borne by the district, except when the election is consolidated with another election pursuant to Part 3 (commencing with Section 10400) of Division 10 of the Elections Code, in which case the expense borne by the district shall be that agreed upon by the district and the other governing body or bodies calling the election.

(Amended by Stats. 1994, Ch. 923, Sec. 196. Effective January 1, 1995.)



29165

No error, irregularity or omission in the calling, holding or conducting of any special bond election which does not affect the substantial rights of the taxpayers within the district or the electors voting at any election at which bonds of the district are authorized to be issued shall invalidate the election or any bonds authorized thereat.

(Added by Stats. 1957, Ch. 1056.)



29166

(a) The returns of the election shall be made and the votes shall be canvassed by the county elections official in each county contained in the district, within thirty (30) days after holding of the election, and the county elections officials, respectively, shall certify the result of the election in each county, respectively, to the board of the district.

(b) In the event that the election is consolidated with any other election, the returns of the election, the method of canvassing, and the results thereof shall be designated and declared in accordance with Part 3 (commencing with Section 10400) of Division 10 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 197. Effective January 1, 1995.)



29167

At any special bond election called pursuant to this part, all residents of the district who are qualified electors possessing the qualifications prescribed by the general election laws of the State of California shall be entitled to vote thereat. All special bond elections shall be held and conducted as nearly as practicable in accordance with the general laws of the State of California, including provisions with respect to voting by absent voters, but the requirements as to the form of ballots need not apply except to the extent adopted by the board. Whether a resident of the district is a qualified elector within the district shall be conclusively determined by the last great register of voters of the county or portion of the county in which the election is held. Except when the special bond election is consolidated with any other election, the board shall designate the hours during which the polls shall be kept open. The polls shall not be opened before 7 a.m. nor kept open later than 8 p.m. and shall be kept open for not less than four hours.

(Added by Stats. 1957, Ch. 1056.)



29168

At any special bond election two or more propositions for incurring indebtedness may be submitted at the same election in which event the votes cast for and against each proposition shall be counted separately, and whenever three-fifths of the qualified electors voting on any one of such propositions vote in favor thereof such proposition shall be deemed adopted.

(Amended by Stats. 1961, Ch. 1622.)






ARTICLE 2. Form and Terms of General Obligation Bonds

29169

Whenever three-fifths of the votes cast at any special bond election or on any proposition submitted thereat are in favor of incurring the indebtedness set forth in such proposition, the board may by resolution at any time it deems proper, or from time to time, provide for the authorization and issuance of the bonds not exceeding the amount authorized at such election.

(Amended by Stats. 1961, Ch. 1622.)



29170

Bonds may be issued in form payable to bearer, with coupons attached for payment of interest and, if so issued, may be made subject to registration. Bonds issued in bearer form shall constitute negotiable instruments for all purposes under the laws of the State of California. The district may appoint a registration agent which may be a bank or trust company and authorize such registration agent to maintain books of registry and to register, authenticate and exchange bonds on such terms and conditions and pursuant to such rules and regulations as the district may provide. The district may provide for the interchange of coupon bonds for registered bonds and registered bonds for coupon bonds, and may provide that the bonds shall be registered as to principal only, or as to both principal and interest, or otherwise, as the district may determine.

(Added by Stats. 1957, Ch. 1056.)



29171

Coupon bonds may be issued in denominations of one thousand dollars ($1,000), or multiples thereof, as the district may determine. Coupon bonds of different denominations shall be exchangeable for coupon bonds of other denominations or for registered bonds on terms and conditions as the district may determine, including provisions for the authentication of any bonds issued upon the exchange by the registration agent or other agents appointed by the district for that purpose.

(Amended by Stats. 1981, Ch. 714, Sec. 392.)



29172

Registered bonds may be issued without limitation as to principal amount, as may be determined by the district, except that registered bonds shall be in denominations of one thousand dollars ($1,000) or multiples thereof. Registered bonds of any denomination shall be exchangeable with bonds, either in registered or coupon form, of other denominations on such terms and conditions as the district shall determine, including provisions for authentication of bonds issued upon such exchange by the registration agent or other agents appointed by the district for that purpose, and upon the payment of such reasonable charges as may be prescribed by the district.

(Amended by Stats. 1961, Ch. 1967.)



29173

Bonds shall bear interest at a rate of not to exceed 8 percent per annum, payable semiannually, except that interest for the first year or any fraction thereof may be paid in one installment.

(Amended by Stats. 1975, Ch. 130.)



29174

The district may provide for redemption of bonds prior to maturity, on such notice and at such time or times and with such redemption provisions, including premiums, as the district may determine, provided that no redemption premium shall be in excess of 6 percent of the principal amount of the bonds to be redeemed. No bond is subject to call or redemption prior to its fixed maturity date, unless the right to exercise such call and the redemption price are expressly stated on the face of the bond. When bonds have been validly called for redemption and payment of the principal thereof, and the interest thereon accrued to the date of redemption, together with the redemption premium, if any, shall have been made or provided for, interest thereon shall cease.

(Added by Stats. 1957, Ch. 1056.)



29175

The district may provide for the payment of the principal and interest of bonds at any place within the State of California, or at any other place within the United States, which the district may designate. The place of payment shall be specified in the bonds and payment shall be made in any coin or currency of the United States of America which at the time of payment is legal tender for public and private debts.

(Added by Stats. 1957, Ch. 1056.)



29176

Bonds shall bear dates prescribed by the district.

(Added by Stats. 1957, Ch. 1056.)



29177

Bonds may be serial or sinking fund bonds, or in part serially and in part sinking fund bonds, with such maturities and in such amounts annually, semiannually or otherwise, as the district may determine at the time of authorizing the issuance thereof.

(Added by Stats. 1957, Ch. 1056.)



29178

No bond by its terms shall mature in more than fifty (50) years from its own date, and in the event any authorized issue is divided into two or more series or divisions, the maximum maturity herein authorized shall be calculated from the date on the face of each bond, separately, irrespective of the fact that different dates may be prescribed for the bonds of each separate series or division of any authorized issue.

(Added by Stats. 1957, Ch. 1056.)



29179

The district may divide any authorized issue into one or more series or division and fix different dates and different maturity dates for the bonds of each series or division.

(Added by Stats. 1957, Ch. 1056.)



29180

The district may prescribe the form of such bonds, and of the interest coupons attached thereto. Bonds shall be signed by the president of the board (or such other member of the board as the board shall by resolution designate) and countersigned by the secretary of the district and the seal of the district shall be affixed thereto. The interest coupons on said bonds shall be numbered consecutively and signed by the treasurer of said district. The signature on all coupons and one signature on the bonds may be engraved, lithographed, or printed facsimile signature. The seal of the district may be affixed to any bond by mechanical reproduction of a facsimile thereof. In case any officer whose signature or countersignature appearing on the bonds or coupons shall cease to be such officer before the delivery of such bonds to the purchaser, such signature or countersignature shall nevertheless be valid and sufficient for all purposes, the same as if such officer had remained in office until the delivery of the bonds. If the district appoints a registration agent, fiscal agent, or other agent to authenticate bonds, any bond of the district, whether in coupon or registered form, may be signed by the facsimile signatures of the officers of the district with a facsimile seal of the district affixed mechanically or otherwise reproduced thereon, provided that such bonds shall be authenticated by the fiscal agent, registration agent, or other agent appointed by the district for that purpose. Any agent appointed by the district to authenticate registered bonds or exchange bonds of different denominations, or coupon bonds for registered bonds, or vice versa, shall be a bank or trust company authorized to transact, and transacting, business in the State of California or the State of New York.

(Amended by Stats. 1961, Ch. 1967.)



29181

Pending the actual issuance or delivery of bonds, the district may issue temporary or interim bonds, certificates, or receipts, of any denomination whatsoever, with or without coupon, and in such form as may be prescribed by the board, to be exchanged for definitive bonds when ready for delivery.

(Added by Stats. 1957, Ch. 1056.)



29182

The district may provide that interest on bonds may be paid out of the proceeds of the sale of the bonds during the actual construction of any project, for the acquisition, construction, or completion of which bonds have been issued, and for a period of not to exceed three years thereafter, as determined by the district.

(Added by Stats. 1957, Ch. 1056.)



29183

The district shall provide for the payment of the principal of and interest on the bonds by the levy and collection of taxes upon all property in the district subject to taxation by the district without limitation of rate or amount as provided in Sections 29121 and 29122 of this part, except that such taxes need not be levied to the extent that the district deposits in the treasury set apart for that purpose moneys derived from surplus revenues or any appropriations which may be made to it for that purpose or from any other funds howsoever derived.

(Added by Stats. 1957, Ch. 1056.)



29184

Any general obligation bonds which shall be issued under the provisions of this part shall be legal investment for all trust funds; for the funds of insurance companies, banks both commercial and savings and trust companies; and for state school funds; and whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, cities and counties, counties, school districts, or irrigation districts within the State of California, such money or funds may be invested in the general obligation bonds issued under this part, and whenever bonds of cities, cities and counties, counties, school districts, or irrigation districts within this State may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public moneys, the said bonds issued under this part may be so used. The provisions of this part shall be in addition to all other laws relating to legal investments and shall be controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 1957, Ch. 1056.)






ARTICLE 3. Issuance and Sale of General Obligation Bonds

29200

The district may by resolution at any time, or from time to time, provide for the authorization and issuance of any bonds authorized pursuant to this part and for the sale of the whole or any part thereof.

(Added by Stats. 1957, Ch. 1056.)



29201

Before making a sale of any of the bonds, notice shall be given by publication once a week, for two weeks, in a newspaper of general circulation in the district, if there is one, and no sale shall be held prior to the expiration of 15 days from the first publication of the notice. Copies of such advertisement may be published in any newspaper or financial publication in the United States and copies may be mailed to recognized investment dealers, banks, investing institutions and statistical organizations, together with any related material pertaining to the district and its bonds, but no defect in any such additional publication or failure to mail or failure of any person to receive copies of any such materials so mailed shall affect the validity of the sale. The board may reject any or all bids received if it determines that the bids are not satisfactory as to price or as to the responsibility of the bidders. If no bids are received or if the board rejects all bids received, the board may either readvertise or sell the bonds at private sale, provided, however, that if the bonds are sold at private sale, they shall not be sold at a price lower than the highest bid, if any, which was received at the public sale.

(Amended by Stats. 1967, Ch. 1518.)



29202

The published notice of sale shall describe the bonds and set forth the terms and conditions of sale.

(Amended by Stats. 1965, Ch. 311.)






ARTICLE 4. Refunding Bonds

29210

The district may provide for the funding or refunding of outstanding general obligation indebtedness pursuant to this article, if any of the following conditions exist:

(a) The district has indebtedness evidenced by bonds, notes, or other evidences of indebtedness, which according to their terms are subject to call or payment before maturity.

(b) The district has filed a petition under any bankruptcy law of the United States and refunding of its indebtedness is authorized in the bankruptcy proceedings.

(c) The holder or holders of outstanding indebtedness has consented to exchange such outstanding bonds for refunding bonds bearing a lower rate of interest than such outstanding bonds.

(Added by Stats. 1957, Ch. 1056.)



29211

The district by a two-thirds vote of the board may fund or refund its general obligation indebtedness at, after, or before maturity and issue refunding bonds of the district to refund the indebtedness evidenced by such outstanding securities.

(Added by Stats. 1957, Ch. 1056.)



29212

Refunding general obligations may be issued and may be sold in accordance with Articles 2 (commencing with Section 29169) and 3 (commencing with Section 29200), except that no election need be called or held for the purpose of authorizing the issuance of refunding bonds and the refunding bonds may be sold and the proceeds thereof applied to the redemption of bonds of indebtedness or may be exchanged at not less than their par value for the evidences of indebtedness to be refunded.

(Amended by Stats. 1984, Ch. 144, Sec. 180.)



29213

Refunding bonds issued pursuant to this article will have the same weight and force and may be used in the same manner as the bonds to be refunded.

(Added by Stats. 1957, Ch. 1056.)



29214

The proceeds of any sale of refunding bonds for cash shall be deposited with the treasurer or depositary, as determined by the district, to the credit of the Funding Fund, and applied only to refunding the indebtedness for which the bonds are issued.

(Added by Stats. 1957, Ch. 1056.)



29215

Any proceeds of the refunding bonds remaining after the indebtedness has been paid shall be deposited in the fund established for the payment of principal and interest on the refunding bonds and used only for the purpose of paying such principal or interest as it matures.

(Added by Stats. 1957, Ch. 1056.)



29216

At the time of making the general tax levy after incurring the bonded indebtedness and annually thereafter until the refunding bonds are paid or until there is a sum in the treasury set apart for that purpose sufficient to meet all payments of principal and interest on the bonds as they become due, the district shall levy and collect a tax sufficient to pay the interest on the bonds and such part of the principal as will become due before the proceeds of the next general tax levy will be available.

(Added by Stats. 1957, Ch. 1056.)



29217

If the earliest maturity of the refunding bonds is more than one year after the date of issuance, the board shall levy and collect annually a tax sufficient to pay the interest as it falls due and to constitute a sinking fund for payment of the principal on or before maturity.

(Added by Stats. 1957, Ch. 1056.)



29218

The taxes shall be levied and collected as other district taxes, and are in addition to all other taxes. They shall be used only for the payment of the bonds and interest thereon.

(Added by Stats. 1957, Ch. 1056.)



29219

Refunding bonds may be issued in a principal amount sufficient to provide funds for (a) the payment of the principal of and interest on the bonds, notes or other evidences of indebtedness to be refunded; (b) all expenses incidental to the calling, retirement or payment of the outstanding bonds, notes or other evidences of indebtedness and the issuance of refunding bonds including the difference in amount between the par value of the refunding bonds and any amount less than par; (c) any amount necessary to be made available for the payment of interest upon the refunding bonds from the date of their delivery to the date of maturity or payment of the bonds, notes or other evidences of indebtedness to be refunded out of the proceeds of sale or the date upon which the bonds, notes or evidences of indebtedness to be refunded will be paid pursuant to call and redemption thereof or pursuant to any agreement with the holders thereof for the refunding or exchanging of such bonds, notes or other evidences of indebtedness; and (d) the premium if any necessary to be paid in order to call and retire the outstanding bonds, notes or other evidences of indebtedness to be refunded. Refunding bonds may be exchanged at not less than their par value and accrued interest for outstanding bonds, notes or other evidences of indebtedness to be refunded thereby.

(Added by Stats. 1957, Ch. 1056.)



29220

When sufficient money is in the Funding Fund to redeem one or more outstanding past due bonds, notes or other evidences of indebtedness, or to redeem one or more of the outstanding bonds, notes or other evidences of indebtedness, which are subject to call or payment before maturity, and which are proposed to be funded or refunded, the treasurer shall publish a notice that he is prepared to pay the bond, note or other evidence of indebtedness (giving its number, if any). The notice shall be published once a week for two weeks in a newspaper of general circulation in the district, if there is one. Copies of such advertisement may be published in any newspaper or financial publication in the United States. If the bond, note or other evidence of indebtedness to be called for redemption or refunded is not presented for redemption on or before the date specified for redemption, as set forth on the face of such outstanding bond, note or other evidence of indebtedness, interest thereon shall cease.

(Added by Stats. 1957, Ch. 1056.)



29221

At the same time, the treasurer shall deposit in the post office a copy of the notice, enclosed in a sealed envelope, postage prepaid, addressed to the registered owner of any such bond, note, or other evidence of indebtedness, registered pursuant to this part, whose address appears upon the record in the treasurer s office. If the bond, note, or other evidence of indebtedness is not presented within the time specified in the notice, the interest upon it ceases and the amount due shall be set aside for the payment when presented.

(Added by Stats. 1957, Ch. 1056.)



29222

When any outstanding bonds, notes or other evidence of indebtedness are surrendered and paid, the treasurer shall cancel them by endorsing on their faces the amount for which they are received, Canceled, and the date of cancellation.

(Added by Stats. 1957, Ch. 1056.)



29223

The treasurer shall keep a record of bonds, notes, or other evidences of indebtedness redeemed, and report the redemption to the board. At the end of each month in which there has been a redemption, a report thereof shall be made accompanied by the bonds, notes, or other evidence of indebtedness which have been taken up and canceled or by a certificate of their destruction by any bank or trust company appointed by the board as fiscal agent or paying agent for such bonds, notes, or other evidences of indebtedness and authorized to destroy bonds, notes, or coupons, or other evidence of indebtedness upon payment thereof.

(Amended by Stats. 1965, Ch. 311.)



29224

Any money remaining in the Funding Fund, after all outstanding bonds, warrants, judgments, notes, or other evidences of indebtedness proposed to be refunded have been taken up and canceled, shall be deposited in the fund established for the payment of principal and interest on the refunding bonds and used only for paying such principal or interest as they mature.

(Added by Stats. 1957, Ch. 1056.)



29225

Refunding of revenue bonds of the district may be accomplished in the manner provided by the Revenue Bond Law of 1941, all of the provisions of which are hereby made applicable to the district.

(Added by Stats. 1957, Ch. 1056.)






ARTICLE 5. Temporary Borrowing

29230

The district may borrow money for the purpose of defraying general administrative and preliminary expenses of the district, lawfully incurred, prior to the time moneys to be raised by the first tax levy for the district are available, a sum which shall not exceed five cents ($0.05) on each one hundred dollars ($100) of assessed valuation of taxable property in the district at the time the moneys are borrowed, and to evidence such borrowing by notes bearing interest at a rate not to exceed six (6) per centum per annum. The notes shall be payable from the first tax levy made by the district and the tax levy shall contain a sum sufficient to provide for the payment of the notes and the interest thereon. The form of said notes their issuance and sale, will be governed by the applicable provisions referred to in Section 29233. The maturity of said notes shall not exceed two (2) years.

(Added by Stats. 1957, Ch. 1056.)



29231

At any time prior to the first receipt by the district of revenues from taxation, the counties within the district may loan any available money to the district for the purposes of organization and operation. Such expenditures shall constitute a proper expenditure of county funds.

(Added by Stats. 1957, Ch. 1056.)



29232

The treasurers of the counties within the district shall pay into the treasury of the district all funds held by them to the credit of the district.

(Added by Stats. 1957, Ch. 1056.)



29233

The district may borrow money in accordance with the provisions of Article 7 (commencing at Section 53820), Chapter 4, Part 1, Division 2, Title 5 of the Government Code, and these sections apply to and govern all such proceedings instituted under this part.

(Added by Stats. 1957, Ch. 1056.)



29234

The district may borrow money in anticipation of the sale of bonds which have been authorized to be issued, but which have not been sold and delivered, and may issue negotiable bond anticipation notes therefor and may renew the same from time to time, but the maximum maturity of any such notes, including the renewals thereof, shall not exceed five years from the date of delivery of such original notes. Such notes may be paid from any moneys of the district available therefor and not otherwise pledged. If not previously otherwise paid the notes shall be paid from the proceeds of the next sale of the bonds of the district in anticipation of which they were issued and if not so paid taxes may be levied for their payment in the same manner as taxes are levied for the payment of general obligation bonds pursuant to Section 29121 until such bonds are issued. Such notes shall not be issued in an amount in excess of the aggregate amount of bonds which the district has been authorized to issue, less the amount of any bonds of such authorized issue previously sold, and also less the amount of other bond anticipation notes therefor issued and then outstanding. The notes shall be issued and sold in the same manner as the bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions, or limitations which a resolution of the district authorizing the issuance of bonds may contain.

(Added by Stats. 1961, Ch. 1967.)



29235

(a) The district may borrow money for the purchase of transit vehicles, as defined in subdivision (b) of Section 99501, transit equipment, or transportation facilities, or for capital improvements, by the issuance of grant anticipation notes issued pursuant to Article 7.7 (commencing with Section 53859) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code payable on the basis of any of the following:

(1) From appropriated state funds.

(2) From other funds committed, but not appropriated, and evidenced by an appropriate document of intent.

(3) On specific dates or events and evidenced by an appropriate document of intent. There shall be no liability on the state for funds appropriated but not allocated.

(b) In addition to the grant money that may be pledged for the payment of the notes pursuant to Section 53859.06 of the Government Code, the district may pledge as security, on terms that it deems appropriate, the transit vehicles or equipment, transportation facilities, or capital improvements acquired with the proceeds of the notes.

(Added by Stats. 1984, Ch. 153, Sec. 1.)



29236

In addition to any other existing authority, the district may borrow money and incur indebtedness pursuant to Article 7.4 (commencing with Section 53835) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 2010, Ch. 699, Sec. 37.3. Effective January 1, 2011.)






ARTICLE 6. Revenue Bonds

29240

As an alternative procedure for the raising of funds, the district is hereby authorized to issue bonds, payable from revenues of any facility or enterprise to be acquired or constructed by the district, in the manner provided by the Revenue Bond Law of 1941, all of the provisions of which are hereby made applicable to the district, provided however, that no election shall be required in the case of revenue bonds authorized by the board of directors for rapid transit facilities and any and all parts thereof and all additions, extensions and improvements thereto and all other facilities authorized to be acquired, constructed or completed by the district under this part, if prior to such authorization a proposition for the issuance of general obligation bonds has been adopted by vote of the qualified electors of the district pursuant to Section 29168; and provided, further, that nothing contained in the Revenue Bond Law of 1941 shall be deemed to restrict the power of the district to levy taxes and use their proceeds for all district purposes within the restrictions established by this part.

(Amended by Stats. 1967, Ch. 1518.)



29241

The district is hereby declared to be a local agency within the meaning of the Revenue Bond Law of 1941. The term enterprise as used in the Revenue Bond Law of 1941 shall for all purposes of this part include rapid transit facilities and any and all parts thereof and all additions, extensions and improvements thereto and all other facilities authorized to be acquired, constructed or completed by the district under this part. The district may issue revenue bonds under such law for any one or more facilities or enterprises authorized to be acquired, constructed or completed by the district, or in the alternative, may issue revenue bonds under such law for the acquisition, construction and completion of any one of such facilities and also issue bonds payable from assessments in accordance with the procedure provided by this part for any other of such facilities. Nothing in this part contained shall prevent the district from availing itself of, or making use of, any procedure provided hereunder for the issuance of bonds of any type or character for any of the facilities or works authorized hereunder, and all such proceedings may be carried on simultaneously or, in the alternative, as the directors may determine.

(Added by Stats. 1957, Ch. 1056.)






ARTICLE 7. Equipment Trust Certificates

29250

The district shall have power to purchase equipment such as cars, trolley buses and motor buses, rolling equipment, and may execute agreements, leases and equipment trust certificates in the forms customarily used by private corporations engaged in the rapid transit business appropriate to effect such purchase and leasing of rolling equipment and may dispose of such equipment trust certificates upon such terms and conditions as the board may deem appropriate. All money required to be paid by the district under the provisions of such agreements, leases and equipment trust certificates shall be payable solely from the revenue or income to be derived from the transportation system and from grants and loans as provided in Sections 29080 and 29081 of this part. Payment for such equipment, or rentals therefor, may be made in installments, and the deferred installments may be evidenced by equipment trust certificates payable solely from such revenue or income, and title to such equipment shall not vest in the district until the equipment trust certificates are paid.

(Amended by Stats. 1961, Ch. 1967.)



29251

The agreement to purchase or lease may direct the vendor or lessor to sell and assign or lease the rolling equipment to a bank or trust company duly authorized to transact business in the State of California as trustee, lessor or vendor for the benefit and security of the equipment trust certificates and may direct such trustee to deliver the rolling equipment to one or more designated officers of the district and may authorize the district to simultaneously therewith execute and deliver an installment purchase agreement or a lease of the equipment to the district.

(Added by Stats. 1957, Ch. 1056.)



29252

The agreements and leases shall be duly acknowledged before some person authorized by law to take acknowledgments of deeds and in the form required for acknowledgment of deeds and such agreements, leases, and equipment trust certificates shall be authorized by resolution of the district and shall contain such covenants, conditions and provisions which may be deemed necessary or appropriate to insure the payment of the equipment trust certificates from the revenue or income to be derived from the rapid transit system.

(Amended by Stats. 1961, Ch. 1967.)



29253

The covenants, conditions and provisions of the agreements, leases, and equipment trust certificates shall not conflict with any of the provisions of any trust agreement securing the payment of bonds, notes or certificates of the district.

(Added by Stats. 1957, Ch. 1056.)






ARTICLE 8. Special Assessment Bonds

29260

In addition to all other powers granted under this part, the district shall have the right to acquire, construct and complete any improvements authorized hereunder by special assessment proceedings. The Improvement Act of 1911 and the Improvement Bond Act of 1915 are applicable to the district and the powers and duties conferred by those acts upon the boards, officers and agents of the district; provided, that the improvements authorized to be constructed or acquired by this section are limited to those permitted to be constructed or acquired by the district under the provisions of this part.

(Added by Stats. 1957, Ch. 1056.)



29261

An assessment district formed or proposed to be formed under this part, on the acquisition of any property or the construction of any improvement thereby, shall not be subject to any of the provisions of the District Investigation Law of 1933.

(Added by Stats. 1957, Ch. 1056.)



29262

An assessment district formed or proposed to be formed under this part, on the acquisition of any property or the construction of any improvement thereby, shall not be subject to any of the provisions of the Special Assessment Investigation, Limitation and Majority Protest Act of 1931.

(Added by Stats. 1957, Ch. 1056.)






ARTICLE 9. Reissuance of Bonds, Notes, Coupon or Other Evidence of Indebtedness, Lost, Destroyed, Defaced or Mutilated

29270

If lost or completely destroyed, any bond, note, coupon, or other evidence of indebtedness may be reissued in the form and tenor of the lost or destroyed bond, note, coupon, or other evidence of indebtedness, upon the owner furnishing all of the following to the satisfaction of the district:

(a) Proof of ownership.

(b) Proof of loss or destruction.

(c) An undertaking to indemnify the district against any loss incurred on account of the bond, note, coupon, or other evidence of indebtedness.

(d) Payment of the cost of preparing and issuing the new bond, note, coupon, or other evidence of indebtedness.

(Amended by Stats. 1990, Ch. 360, Sec. 1.)



29271

If defaced, mutilated, or partially destroyed, any bond, note, coupon, or other evidence of indebtedness may be reissued in the form and tenor of the defaced or partially destroyed bond, note, coupon, or other evidence of indebtedness, to the bearer, or if registered, to the registered holder, at his expense, on surrender of the defaced or partially destroyed bond, note, coupon, or other evidence of indebtedness, and on such other conditions as the resolution authorizing the reissuance may provide.

(Added by Stats. 1957, Ch. 1056.)






ARTICLE 10. Past Due Bonds

29280

When a bond, note, interest coupon, or other evidence of indebtedness payable from funds in the custody of the treasurer of the district is presented to him for payment and is not paid for want of funds, he shall endorse upon it Not paid for want of funds, the date of presentation, and a serial number indicating the order of presentation, and shall sign or stamp his name thereon.

(Added by Stats. 1957, Ch. 1056.)



29281

Upon receipt of the first money in the treasury applicable to their payment, the treasurer shall set apart the amount necessary to pay the past due bonds, notes, coupons or other evidence of indebtedness that have been registered for want of funds. He shall give notice by registered mail to the owner or holder of the registered bonds, notes, coupons, and other evidences of indebtedness, at the address last filed, stating that he is ready to pay for them. The bonds, notes, coupons and other evidences of indebtedness shall be paid from such money, in the order of their registration.

(Added by Stats. 1957, Ch. 1056.)



29282

If the registered bonds, notes, coupons, and other evidences of indebtedness are not presented for payment within 30 days from mailing of the notice, the treasurer shall apply the fund set aside to the payment of the unpaid registered bonds, notes, coupons, and other evidences of indebtedness next in order, until all registered bonds, notes, coupons, and other evidences of indebtedness have been called.

(Added by Stats. 1957, Ch. 1056.)






ARTICLE 11. General Provisions

29290

All bonds and other evidences of indebtedness issued by the district under the provisions of this part, and the interest thereon, are free and exempt from all taxation within the State of California, except for transfer, franchise, inheritance and estate taxes.

(Added by Stats. 1961, Ch. 1967.)



29291

An action to determine the validity of bonds or other evidences of indebtedness may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Repealed and added by Stats. 1961, Ch. 2117.)



29292

Any person who, without probable cause, institutes in any court, state or federal, any action or proceeding contesting the validity of the issuance or sale by the district of any bonds or other evidences of indebtedness authorized by this part, and who does not prevail in such action or proceeding, shall be liable in damages to the district, in an amount which will compensate the district for all the detriment proximately caused thereby, or which, in the ordinary course of things, would be likely to result therefrom. He shall also be liable for the costs and attorney s fees paid or incurred in the defense of the action or proceeding. No proceeding contesting the validity of the issuance or sale by the district of any bonds or other evidences of indebtedness authorized by this part shall be instituted following the expiration of 60 days from and after the date of the election authorizing the issuance of the bonds or, in the case of indebtedness for which an election is not required, 60 days from and after the date of the resolution of the board authorizing the issuance of the indebtedness involved.

(Amended by Stats. 1967, Ch. 1518.)



29293

Notwithstanding any other statutory provision to the contrary, the district may pledge all or any part of income received under Section 29123 to the payment of any revenue bonds to be issued pursuant to Article 6 (commencing with Section 29240) of this chapter or the payment of any equipment trust certificates to be issued pursuant to Article 7 (commencing with Section 29250) of this chapter. Income so pledged may be declared in such pledge to be revenues of the enterprise for all purposes of the Revenue Bond Law of 1941, notwithstanding anything to the contrary therein contained.

(Added by Stats. 1970, Ch. 944.)









CHAPTER 9. Annexation

ARTICLE 1. Annexation Agreement

29500

Any county not included within the boundaries of the district, including a county which has withdrawn from the district pursuant to Chapter 10 of this part, may be annexed thereto in the manner provided in this chapter.

(Added by Stats. 1957, Ch. 1056.)



29501

The board of supervisors of the county proposed to be annexed shall agree in writing with the board of directors of the district upon the terms and conditions of annexation, which agreement (among other things) may provide for the levy and collection of special taxes within the county in addition to the taxes elsewhere in this part provided for, the fixing of rates, rentals, and charges differing from those fixed or existing elsewhere within the district, the incurring or assumption of indebtedness, or the making of a payment or payments, or the transfer of property, real and personal, and other assets to the district by the county.

(Added by Stats. 1957, Ch. 1056.)



29502

As a condition of annexation, the district shall require any county seeking to annex to the district to reimburse the district for the county s equitable share of the previously incurred cost of financing capital expenditures within the district theretofore imposed by taxation on territory within the district. The amount of reimbursement due from such county, unless otherwise provided for in the annexation agreement entered into pursuant to Section 29501 of this code, shall be computed on the following basis: one-half in the proportion that the population of the county bears to the total population of the district and one-half in the proportion that the assessed value of the real estate of the county bears to the total assessed value of the real estate of the district. Determinations of population shall be made by the district on the latest official information available to it. Determinations by the district as to the amount of capital expenditures shall be conclusive in each case.

(Amended by Stats. 1967, Ch. 1518.)



29503

As an alternative method of annexation, a petition may be presented to the board of supervisors of a county proposed to be annexed, signed by qualified electors of the county, in number to at least ten (10) percent of the total vote cast at the last general election within the county. The petition shall contain statements and declarations setting forth the reason for annexation. Such petition may be on separate papers, but each paper shall contain the affidavit of the party who circulated it, certifying that each name signed thereto is the true signature of the person whose name it purports to be. The clerk of the board of supervisors of such county shall compare the signatures with the affidavits of registration and certify to the board of supervisors the sufficiency or insufficiency of such petition. If found and certified by the clerk as being sufficient, such petition shall have all the force and effect of a resolution adopted by the board of supervisors of such county.

(Added by Stats. 1957, Ch. 1056.)



29504

Upon receipt of a petition pursuant to Section 29503, the board of supervisors shall communicate with the board and negotiate an annexation agreement and hold an election as provided in this part.

(Added by Stats. 1957, Ch. 1056.)






ARTICLE 2. Approval by District

29520

The agreement shall become effective and be binding upon the district and the county when approved in the manner set forth in this chapter. The board of directors of the district shall by ordinance setting forth the agreement at length declare its intention of causing it to be executed by the district.

(Added by Stats. 1957, Ch. 1056.)



29521

The ordinance, together with a notice fixing the time and place for hearing thereon, shall be published once in a newspaper of general circulation published in the district. The time fixed for the hearing shall be not less than thirty (30) nor more than sixty (60) days from the date of the publication of the ordinance.

(Added by Stats. 1957, Ch. 1056.)



29522

At the hearing any person interested may file with the board of directors of the district written objections to the execution of the agreement.

(Added by Stats. 1957, Ch. 1056.)



29523

Upon the hearing the board of directors of the district shall determine whether or not the agreement will be carried into execution and shall hear and determine all objections thereto. Failure of any person interested in the district or in the matter of the proposed execution of the agreement to show cause in writing pursuant to Section 29522, constitutes an assent on his part to a change in the boundaries of the district and to the execution of the agreement.

(Added by Stats. 1957, Ch. 1056.)



29524

Any hearing on the agreement may be adjourned from time to time by the board of directors of the district without further notice other than an order to be entered upon the minutes of the meeting fixing the time and place of adjournment.

(Added by Stats. 1957, Ch. 1056.)



29525

If no protests are filed or if the protests filed are overruled and denied, the board of directors of the district shall thereupon by resolution finally approve the agreement and authorize its execution, which shall become effective when executed by the county, duly authorized in the manner provided in this chapter.

(Added by Stats. 1957, Ch. 1056.)



29526

When executed by the district the agreement shall be dated and an executed copy filed with the secretary of the district. An executed copy shall also be filed with the clerk of the county to be annexed.

(Added by Stats. 1957, Ch. 1056.)






ARTICLE 3. Approval by County

29540

At any time after the board of directors of the district has finally approved the agreement of annexation the board of supervisors of the county to be annexed shall cause an election to be held in the county to determine whether the county will be annexed to the district upon the terms and conditions stated in the agreement.

(Added by Stats. 1957, Ch. 1056.)



29541

Notice of election shall be published once a week for two successive weeks (two publications) in a newspaper of general circulation published within the county, and shall either state that a copy of the annexation agreement is on file in the office of the clerk of the county proposed to be annexed, and open to the inspection of all persons interested, or set forth the terms and conditions of the agreement of annexation at length, in the discretion of the board of supervisors calling the election.

(Amended by Stats. 1975, Ch. 601.)



29542

The ballots for the election shall contain substantially the instructions required to be printed on ballots for use at general state and county elections and in addition shall set forth the proposition of annexation substantially as follows:

Shall the County of ________________ be annexed to San Francisco Bay Area Rapid Transit District in accordance with and subject to all the terms and conditions of an agreement of annexation dated _________ now on file in the office of the Clerk of _______________ County?

YES

NO

(Added by Stats. 1957, Ch. 1056.)



29543

If upon a canvass of the election it is found that a majority of all votes cast on the proposition at the election were cast in favor of the annexation, the proposition and all of the terms and conditions of the agreement of annexation shall be deemed carried and approved by the voters.

(Added by Stats. 1957, Ch. 1056.)



29544

If the proposition fails to carry, the result shall be entered upon the minutes of the board of supervisors of the county.

(Added by Stats. 1957, Ch. 1056.)



29545

If the proposition receives the vote of the requisite majority of voters, the board of supervisors of the county shall enter in its minutes an order declaring the result of the election and shall thereupon cause the agreement of annexation to be executed by its duly authorized officers.

(Added by Stats. 1957, Ch. 1056.)






ARTICLE 4. Establishment of Annexation

29560

Upon receipt by the district of a copy of the agreement of annexation properly executed by the district and the county proposed to be annexed the board of directors of the district shall pass a resolution declaring the county annexed to the district, and shall cause a certified copy of the resolution to be filed with the Secretary of State. From and after the date of filing of the resolution with the Secretary of State the annexation of the county to the district is complete.

(Added by Stats. 1957, Ch. 1056.)






ARTICLE 5. Effect of Annexation

29570

From and after the date of annexation the board of directors of the district shall levy upon all of the property in the county annexed such taxes, tolls, or charges as are necessary to provide funds for the payment of the indebtedness assumed by the county or otherwise necessary to comply with the terms and conditions of the annexation agreement, all in addition to the general district taxes authorized elsewhere in this part to be levied and collected.

(Added by Stats. 1957, Ch. 1056.)






ARTICLE 6. Contest of Annexation

29580

The validity of any proceedings for the annexation of any county to the district shall not be contested in any action unless the action is brought within three (3) months after the completion of the proceedings.

(Added by Stats. 1957, Ch. 1056.)






ARTICLE 7. Annexation of Land Owned Solely by District

29590

When the district is the sole owner of any tract of land within the County of San Mateo upon which is located works and facilities of the district, the board, upon determining that the inclusion of that land will be for the best interests of the district, may, by resolution, declare that such land shall be included in the district. The inclusion of such land within the district is effective immediately upon the adoption of the resolution.

(Added by Stats. 1972, Ch. 513.)









CHAPTER 10. Withdrawal From District

29650

Any county, the board of supervisors of which does not approve the reports of the board of directors of the district submitted pursuant to Section 29154 or 29157, may be withdrawn from the district.

(Added by Stats. 1957, Ch. 1056.)



29650.1

In addition to the right of withdrawal of a county as provided in Section 29650, any county may withdraw from the district at any time prior to the date of adoption by the board of a resolution calling a special election to submit to the qualified voters of the district a proposition of incurring a bonded indebtedness as provided in Section 29158, provided the board of directors of the district elects to accept for filing and approves a resolution of withdrawal adopted by the board of supervisors of the county seeking withdrawal.

(Added by Stats. 1962, 1st Ex. Sess., Ch. 8.)



29651

Withdrawal from the district shall be by a resolution adopted by a majority vote of the board of supervisors.

(Added by Stats. 1957, Ch. 1056.)



29652

The withdrawal of any county from the district pursuant to this chapter shall not be effective until the resolution of withdrawal adopted by the board of supervisors is filed with the board of directors of the district.

(Added by Stats. 1957, Ch. 1056.)



29653

The withdrawal of a county pursuant to this chapter does not invalidate any taxes or assessments levied or assessed against any property in the county prior to withdrawal, nor relieve such property of any other financial obligation or debt of the district incurred prior to withdrawal.

(Added by Stats. 1957, Ch. 1056.)



29654

Any county which is withdrawn from the district pursuant to this chapter may be subsequently annexed thereto on compliance with Chapter 9 (commencing with Section 29500).

(Amended by Stats. 1984, Ch. 193, Sec. 105.)






CHAPTER 10.5. Special Service Districts

ARTICLE 1. Proposal of Formation

29660

One or more special service districts for any of the purposes in which the district is authorized to engage may be created within the boundaries of the district. Such special service districts may consist of one or more cities, with or without unincorporated territory, or unincorporated territory alone. Cities or unincorporated territory included within a special service district may be in the same or separate counties and need not be contiguous. No city shall be divided in the formation of such special service district, but a city may be in more than one special service district formed under this chapter.

(Added by Stats. 1965, Ch. 1495.)



29661

Proceedings for the creation of a special service district may be initiated by resolution of the legislative body or bodies of the city or cities proposed to be included in such special service district and if unincorporated territory is proposed to be included in such special service district by resolution of the board or boards of supervisors of the county or counties in which such unincorporated territory is situated, or if only unincorporated territory is proposed to be included in such special service district, by resolution of the board or boards of supervisors of the county or counties in which such unincorporated territory is situated. Such resolution or resolutions shall declare that the public interest or necessity demands the creation of a special service district, shall describe its boundaries and shall request the formation of such special service district. When the entire area of a public agency is to be included in the special service district, it may be described by name. Certified copies of the resolution or resolutions shall be filed with the secretary of the district.

(Added by Stats. 1965, Ch. 1495.)



29662

As an alternative to the initiation of proceedings for the formation of a special service district by resolution or resolutions, a petition may be filed with the secretary of the district signed by voters equal in number to at least 25 percent of the registered voters registered within the proposed special service district as determined from the affidavits of registration. The boundaries of the proposed special service district shall be described in the petition; provided, that when the entire area of a public agency is to be included in the special service district, it may be described by name.

(Added by Stats. 1965, Ch. 1495.)



29663

The petition shall declare that the public interest or necessity demands the creation of a special service district within the area of the district described in the petition. The petition may include one or more separate documents, but each document shall contain the affidavit of the party who circulated it, certifying that each name signed thereto is the true signature of the person whose name it purports to be.

(Added by Stats. 1965, Ch. 1495.)



29664

The secretary of the district shall compare the signatures in the petition with the affidavits of registration on file with the county elections official, and shall certify to the board as to the sufficiency or insufficiency of the petition.

(Amended by Stats. 2002, Ch. 221, Sec. 103. Effective January 1, 2003.)



29665

The following provisions of the Government Code shall not apply to this chapter or any proceeding taken thereunder:

(a) Chapter 6.6 (commencing with Section 54775), Part 1, Division 2 of Title 5, relating to local agency formation commissions.

(b) The District Investigation Law of 1933 (Chapter 2 (commencing with Section 58500), Division 1 of Title 6).

(c) Chapter 3 (commencing with Section 58850), Division 1 of Title 6, relating to county boundary commissions.

(d) Chapter 3.5 (commencing with Section 58900), Division 1 of Title 6, relating to notice of formation or change in boundaries of districts.

(Added by Stats. 1965, Ch. 1495.)



29666

Nothing contained herein shall allow the San Francisco Bay Area Rapid Transit District, or any special service district formed hereunder, to exercise any jurisdiction, taxing, or otherwise, over any territory heretofore withdrawn from the San Francisco Bay Area Rapid Transit District pursuant to Chapter 10 (commencing with Section 29650) of the Public Utilities Code, or never annexed thereto pursuant to Chapter 9 (commencing with Section 29500) of the Public Utilities Code.

(Added by Stats. 1965, Ch. 1495.)






ARTICLE 2. Hearing

29670

Within 30 days after receipt of the resolution or resolutions of the legislative body or bodies or receipt of the certification of the sufficiency of a petition by the secretary of the district, the board shall by resolution designate the special service district as San Francisco Bay Area Rapid Transit District, Special Service District No. ____ (here insert number) (all such special service districts shall be numbered consecutively), shall fix a time and place for a hearing on the proposed creation of the special service district and shall not later than five days after fixing the time and place of hearing publish notice thereof.

(Added by Stats. 1965, Ch. 1495.)



29671

The notice of hearing shall be published once in a newspaper of general circulation published in the district. The board, in its discretion, may give such additional notice as it deems desirable.

(Added by Stats. 1965, Ch. 1495.)



29672

The time fixed for the hearing shall be not less than ten (10) nor more than thirty (30) days from the date of the publication of the notice.

(Added by Stats. 1965, Ch. 1495.)



29673

At or before the hearing, any person interested may file with the secretary of the district written objections to the creation of the special service district or to the inclusion of his property therein. Upon the hearing the board shall hear and determine all protests and objections. The hearing may be continued from time to time by the board without further notice other than an order to be entered upon the minutes of its meeting fixing the time and place of the continued hearing.

(Added by Stats. 1965, Ch. 1495.)



29674

If no protests are filed or if the protests filed are overruled and denied by the board, the board shall by resolution approve the creation of the special service district and shall by resolution call an election as provided in Article 3 (commencing with Section 29680).

(Added by Stats. 1965, Ch. 1495.)






ARTICLE 3. Election

29680

At the time of the approval of the creation of a special service district, the board shall call an election in the territory proposed to be included in the special service district for the purpose of submitting to the voters in such territory the question of whether the special service district shall be created and established.

(Added by Stats. 1965, Ch. 1495.)



29681

Such election shall be held on the next established election date not less than 74 days after the board s approval of the creation of the special service district.

(Amended by Stats. 1973, Ch. 1146.)



29682

The ballot for the election shall contain such instructions as are required by law to be printed thereon and in addition thereto the following:

Shall the San Francisco Bay Area Rapid Transit District, Special Service District No. _____ (here insert number) be created and established?

YES

NO

(Added by Stats. 1965, Ch. 1495.)



29683

No person is entitled to vote at the election unless he is a registered voter residing within the territory proposed to be included in the special service district. The election may be held on the same day as any other state, county or city election and may be consolidated.

(Added by Stats. 1965, Ch. 1495.)



29684

The costs of the election required by this article shall be borne by the district.

(Added by Stats. 1965, Ch. 1495.)



29685

The question of the creation of a special service district shall be canvassed separately for each public agency, or portion thereof, in which an election is held, and the board shall order and declare the special service district created in each public agency, or portion thereof, in which an election was held and in which a majority of those who voted upon the proposition of creating the special service district voted in favor of the proposition, and excluding each public agency, or portion thereof, in which an election was held and in which a majority of those who voted upon the proposition of creating the special service district voted against the proposition. A certified copy of the resolution declaring the special service district created shall be filed in the office of the Secretary of State, and upon such filing the special service district shall be established.

(Added by Stats. 1965, Ch. 1495.)






ARTICLE 4. Taxing Subdivision

29690

A special service district has no separate corporate existence, but shall be deemed to be a taxing subdivision of the district, and within each special service district the board may levy and collect or cause to be collected taxes for any lawful purpose in accordance with Chapter 7 (commencing with Section 29120) and Section 29183.

(Added by Stats. 1965, Ch. 1495.)






ARTICLE 5. Bond Election

29700

At any time after the approval by the board of the creation of a special service district, as provided in Section 29674, the board may provide for the submission of a proposition for the incurring of a bonded indebtedness to be incurred by the district on behalf of the special service district to pay the costs of acquiring, constructing or completing the whole or any portion of any transit facilities, or for acquiring any works, lands, structures, rights, equipment, or other property necessary or convenient to carry out the objects, purposes or powers of the district within the boundaries of a special service district created pursuant to this chapter.

(Added by Stats. 1965, Ch. 1495.)



29701

The proposition for incurring a bonded indebtedness under Section 29700 may be submitted to the voters at the same election as the proposition to create the special service district held pursuant to Article 3 (commencing with Section 29680), or at an election subsequent to the creation of the special service district.

(Added by Stats. 1965, Ch. 1495.)



29702

Except as otherwise provided in this chapter, the provisions of Chapter 8 (commencing with Section 29150) relating to general obligation bonds with the exception of Sections 29150 to 29158, inclusive, shall substantially govern as to all matters pertaining to the manner of calling, giving notice and holding the bond election, the execution, issuance, sale, maturity, redemption, refunding and validation of the bonds authorized by this article, the payment of interest from bond funds, the status of the bonds as investments, the reissuance of bonds, notes, coupons or other evidence of indebtedness which have been lost, destroyed, damaged or mutilated, and past due bonds.

(Added by Stats. 1965, Ch. 1495.)



29703

Only those registered voters residing within the boundaries of the special service district shall be entitled to vote on the proposition for the incurring of a bonded indebtedness. The favorable vote of three-fifths of all the voters voting on the proposition to authorize the issuance of bonds at the election held pursuant to Section 29701 within the special service district as finally established is required to authorize the issuance of the bonds.

(Added by Stats. 1965, Ch. 1495.)



29704

Only the property in the special service district shall be taxable for the payment of the principal and interest on special service district bonds. Until the bonds are paid, taxes shall be levied in substantial compliance with Chapter 7 (commencing with Section 29120) and Section 29183.

(Added by Stats. 1965, Ch. 1495.)



29705

Any proceedings denying the validity of the creation of any special service district, or of any bonds authorized by the voters thereof, pursuant to this part, shall be brought within three months after the date upon which the applicable proposition is approved by the voters.

(Added by Stats. 1965, Ch. 1495.)






ARTICLE 6. Annexation

29710

Any territory within the boundaries of the district not included within the boundaries of the special service district to which it is proposed to be annexed, may be annexed thereto in the manner provided in this article; provided that no city shall be divided in the annexation of territory to a special service district.

(Added by Stats. 1965, Ch. 1495.)



29711

The board shall by resolution determine that the annexation of the territory will facilitate the acquisition or operation of transit facilities for the special service district, describe the territory, declare its intention to annex the territory to the special service district, set forth the terms and conditions upon which the territory shall be annexed, fix the time and place for hearing on the question of the annexation and provide for notice of the hearing.

(Added by Stats. 1965, Ch. 1495.)



29712

Any public agency or portion thereof included as part of the territory proposed to be annexed to a special service district pursuant to this article may, by resolution of its legislative body, or a petition of its voters filed with the secretary of the district prior to the hearing on annexation, require the submission of an annexation proposition to the voters of the public agency, or portion thereof. However, no election shall be held if the board, pursuant to Section 29719, excludes from the territory to be annexed the public agency, or portion thereof, proposed to be annexed in accordance with its resolution or petition.

(Added by Stats. 1965, Ch. 1495.)



29713

The petition for election provided for in Section 29712 shall be signed by voters within any public agency, or portion thereof, included within the boundaries of the territory proposed to be annexed equal in number to at least 10 percent of the registered voters residing within such public agency, or portion thereof. The petition may include one or more documents, but each document shall contain the affidavit of the party who circulated it certifying that each name affixed thereto is the true signature of the person whose name it purports to be.

(Added by Stats. 1965, Ch. 1495.)



29714

The secretary of the district shall compare the signatures with the affidavits of registration on file with the county elections official, and shall certify to the board as to the sufficiency or insufficiency of the petition.

(Amended by Stats. 2002, Ch. 221, Sec. 104. Effective January 1, 2003.)



29715

The terms and conditions for the annexation of territory to a special service district may provide, among other matters, for the payment of taxes within the territory to be annexed, in addition to the taxes otherwise provided for in this part, the fixing of rates, rentals, and charges differing from those fixed or existing elsewhere, within the special service district, the making of a payment or payments, or the transfer of property, real and personal, and other assets to the district by the territory proposed to be annexed.

(Added by Stats. 1965, Ch. 1495.)



29716

Notice fixing the time and place for hearing on the question of the annexation of territory to a special service district shall be published once in a newspaper of general circulation published in the district. The board, in its discretion, may give such additional notice as it deems desirable.

(Added by Stats. 1965, Ch. 1495.)



29717

The time of hearing shall be not less than 20 nor more than 60 days from the date of the publication of the notice.

(Added by Stats. 1965, Ch. 1495.)



29718

At or before the hearing, any person interested may file with the secretary of the district written objections to the annexation of the territory to the special service district or to the inclusion of his property. Upon the hearing the board shall hear and determine all protests and objections.

(Added by Stats. 1965, Ch. 1495.)



29719

The hearing may be continued from time to time by the board without further notice other than an order entered upon the minutes of its meeting fixing the time and place of the continued hearing. In the event that no protests are filed, or the protests filed are overruled and denied, and no election is to be held, the board shall, by resolution, declare the territory, or a portion thereof, annexed to the special service district.

(Added by Stats. 1965, Ch. 1495.)



29719.5

If the board finds that protest has been made, prior to the board s final determination for annexation, by the owners of real property within the area to be annexed the assessed value of which, as shown by the last equalized assessment roll, constitutes more than one-half of the total assessed value of the real property within the area to be annexed, the proceeding shall terminate. The board shall order the proceedings terminated when such protests are received.

(Added by Stats. 1965, Ch. 1495.)



29720

From and after the date of filing of the resolution with the secretary of the district, the annexation of the territory, or portion thereof, to the special service district is complete.

(Added by Stats. 1965, Ch. 1495.)



29721

If an election is required to be held, pursuant to the provisions of Section 29712, the board shall call such election within 60 days after the petition or resolution is filed with the secretary of the district; provided that if a general election is to be held within the petitioning public agency within 120 days after the petition or resolution is filed with the secretary of the district, the board may consolidate the election required by this article with the general election.

(Added by Stats. 1965, Ch. 1495.)



29722

The ballot for the election shall contain such instructions as are required by law to be printed thereon and in addition thereto the following:

Shall territory in ____ (giving name of public agency or portion thereof) be annexed to San Francisco Bay Area Rapid Transit District, Special Service District No. ___ (here insert number)?

YES

NO

(Added by Stats. 1965, Ch. 1495.)



29723

No person is entitled to vote at the election unless he is a voter of the public agency, or portion thereof, requesting the election. The election may be held on the same day as any other state, county or city election and may be consolidated.

(Added by Stats. 1965, Ch. 1495.)



29724

The costs of the election required by this article shall be borne by the district.

(Added by Stats. 1965, Ch. 1495.)



29725

The question of the annexation of territory to a special service district shall be canvassed separately for each public agency, or portion thereof, in which an election is held, and the board shall order and declare the territory annexed to the special service district in each public agency, or portion thereof, in which an election is held and in which a majority of those who voted upon the proposition of annexation of territory to the special service district voted in favor of the proposition, and excluding each public agency, or portion thereof, in which an election was held and in which a majority of those who voted upon the proposition of the annexation of territory to the special service district voted against the proposition.

(Added by Stats. 1965, Ch. 1495.)



29726

Upon the completion of the annexation of any territory, in accordance with law, to any city included in a special service district, the city clerk shall file with the secretary of the district a certified copy of the ordinance, resolution or other document completing said annexation containing a description of the property so annexed. Unless the district within 90 days after such filing shall file with the city clerk the district s written objections to the annexation to the special service district of said territory, such territory shall, upon the termination of such period, be deemed incorporated into and annexed to the special service district, and thereafter is subject to taxation along with the entire territory of the special service district in accordance with the assessable valuation of the property thereof for special service district purposes, and for the payment of any indebtedness theretofore or thereafter incurred by the special service district.

(Added by Stats. 1965, Ch. 1495.)



29727

If the district shall file its objections, in the manner provided in Section 29726, to the annexation to a special service district of territory annexed to a city included in a special service district, the territory shall not be annexed to the special service district, except in the manner heretofore provided in this Article 6 (commencing with Section 29710). The district may withdraw such objections by filing with the city clerk a certified copy of a resolution of the board stating that such objections are withdrawn. Thereupon such territory shall be deemed incorporated into and annexed to the special service district, as provided in Section 29726.

(Added by Stats. 1965, Ch. 1495.)






ARTICLE 7. Dissolution

29740

A special service district may be dissolved by resolution of the board if any proposition for the incurring of a bonded indebtedness fails to carry, and if the special service district is then subject to no other indebtedness or liability pursuant to this part and has been organized for not less than two years. Dissolution of a special service district shall not prevent subsequent proceedings for the creation of a special service district including the same or any part of the area of the special service district dissolved.

(Added by Stats. 1965, Ch. 1495.)









CHAPTER 11. Dissolution

29750

If district bonds for the acquisition or construction of rapid transit facilities have not been voted by the electors within five years of the creation of the district, the board of directors may call an election for the purpose of submitting to the voters of the district the question of whether the district will be dissolved. Upon the filing with the secretary of the district of a petition signed by voters within the district equal in number to at least 25 percent of the total vote cast in the district for all candidates for Governor at the last preceding general election at which a Governor was elected, asking that the question of dissolution of the district be submitted to the voters of the district, the board shall call an election for that purpose.

(Amended by Stats. 1981, Ch. 714, Sec. 393.)



29751

The election, for the purpose of submitting to the voters of the district the question of whether or not the district shall be dissolved, shall be held within 60 days following the date on which it is ordered by the board or on which the petition is filed.

(Amended by Stats. 1984, Ch. 144, Sec. 181.)



29752

Notice of any election for dissolution, whether called because of the filing of a petition or ordered by the board without petition, shall be published. The date fixed for the election shall not be less than 30 days from the date of the first publication of the notice.

(Amended by Stats. 1984, Ch. 144, Sec. 182.)



29753

The ballots for the election shall contain substantially the instructions required to be printed on ballots for use at general state and county elections and in addition the following:

Shall the San Francisco Bay Area Rapid Transit District be dissolved?

YES

NO

(Amended by Stats. 1981, Ch. 714, Sec. 394.)



29754

No other notice of the election other than that provided for in this article need be given and no sample ballots need be sent to the voters.

(Added by Stats. 1957, Ch. 1056.)



29755

If upon a canvass of the election it is found that a majority of all votes cast on the proposition at the election were in favor of the dissolution, the dissolution shall be deemed carried and approved by the voters. The board shall meet on Monday next succeeding the election and canvass the votes cast.

(Added by Stats. 1957, Ch. 1056.)



29756

If a majority of the qualified electors voting at said election vote in favor of such dissolution, the board of directors shall, by resolution entered upon its minutes, declare the district dissolved. A certified copy of said resolution shall be filed with the county and city and county recorders and with the Secretary of State and also with the county and city and county assessors and the State Board of Equalization. Upon the adoption of said resolution, said district shall be dissolved. The board of directors, if dissolution is voted, shall wind up the affairs of the district and pay all indebtedness thereof, and any moneys remaining thereafter shall be paid over to the counties, city and county and cities, in which the district lies, in proportion to the assessed valuation of taxable property in said city and county and cities and in the unincorporated area of the counties included in the district, as shown by the assessment rolls of the city and county and counties last equalized at the date of such dissolution.

(Added by Stats. 1957, Ch. 1056.)



29757

In the event that the proposition for dissolution fails to carry, no subsequent election for the dissolution of the district shall be called until after the expiration of one year from the date of the prior election.

(Added by Stats. 1957, Ch. 1056.)









PART 3. SOUTHERN CALIFORNIA RAPID TRANSIT DISTRICT

CHAPTER 1. General Provisions and Definitions

30000

This part shall be known as the Southern California Rapid Transit District Law.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30001

The Legislature hereby finds and declares:

(a) There is an imperative need for a comprehensive mass rapid transit system in the southern California area, and particularly in Los Angeles County. Diminution of congestion on the streets and highways in Los Angeles will facilitate passage of all Californians motoring through the most populous area of this state and will especially benefit domiciliaries of that county who reside both within and without the rapid transit district. It is, further, the declared policy of the state to foster the development of trade and the movement of people in and around the Los Angeles area for the benefit of the entire state, and one of the purposes of the Southern California Rapid Transit District is to further this policy.

(b) In view of the limited powers of the Los Angeles Metropolitan Transit Authority (herein sometimes referred to as authority ) it has become apparent that the authority is unable to solve the transit problems of the southern California area and provide the needed comprehensive mass rapid transit system.

(c) It is, therefore, necessary to provide a successor corporation to the authority, to wit: a transit district, and to establish such transit district governed by representatives of the governmental agencies in the southern California area so that there will be sufficient power and authority to solve the transportation problems in the southern California area and to provide the needed comprehensive mass rapid transit system.

(d) It is evident, therefore, that such a transit district may plan to meet the transit needs and problems of the whole southern California area; and that the estimates of future population growth for the southern California area make it imperative that a comprehensive plan for rapid transit contain projections of population trends extending over the next 30 years.

(Amended by Stats. 1979, Ch. 579.)



30002

The part shall be liberally construed to carry out the objects and purposes and the declared policy of the State of California as in this part set forth.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30003

Unless the context otherwise requires, the provisions of this chapter govern the construction of this part.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30004

District, as used in this part, means the Southern California Rapid Transit District.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30005

(a) Rapid transit, as used in this part, means the transportation of passengers only and their incidental baggage by means other than by chartered bus, sightseeing bus, taxi, or any other motor vehicle not on an individual passenger fare paying basis, except as otherwise provided in subdivision (b).

(b) Nothing in this section shall be construed to prohibit the district from any of the following:

(1) Leasing its buses to private certified public carriers.

(2) Providing school bus service for the transportation of pupils between their homes and schools.

(3) Providing charter bus services to governmental agencies, if comparable service is unavailable through privately operated bus companies, and to special events, other than regular and preseason scheduled professional and amateur sporting events.

(c) Notwithstanding subdivision (a) or paragraph (3) of subdivision (b), nothing in this section shall be construed to prohibit the district from providing charter bus services, which are incidental to the holding of the Olympic Games in Los Angeles, to any party or to any event during the period from May 1, 1984, to September 30, 1984, inclusive, if the district does not curtail existing, regularly scheduled services.

(Amended by Stats. 1983, Ch. 44, Sec. 1.)



30006

Board of directors, board, or directors, as used in this part, means the board of directors of the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30007

Public agency, as used in this part, includes the State of California, and any county, city and county, city, district, or other political subdivision or public entity of, or organized under the laws of, this State.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)






CHAPTER 2. Creation of District

30100

There is hereby created the Southern California Rapid Transit District, comprising that territory hereinafter described in this section lying within the boundaries of the County of Los Angeles and such territory in the County of Los Angeles and in other counties as may be hereafter annexed to the district as provided in this part. The territory within the County of Los Angeles which is hereby created into such district is described as follows:

All that portion of the County of Los Angeles, State of California, lying southerly of the line formed by the south lines of Sections 13, 14, 15, 16, 17, and 18 of Township 3 North, Range 15 West S.B.B. & M., the south lines of Sections 13, 14, 15, 16, 17, and 18 of Township 3 North, Range 16 West S.B.B. & M., the west line of Range 16 West S.B.B. & M., and the south lines of Sections 13 and 14 of Township 3 North, Range 17 West S.B.B. & M., and the westerly extension of such lines in the Rancho Simi to the westerly boundary of the County of Los Angeles, and westerly of the east line of Range 15 West S.B.B. & M., and all that portion of the remainder of said county lying southerly of the north line of Township 2 North S.B.B. & M., excepting therefrom the islands of Santa Catalina and San Clemente.

(Amended by Stats. 1974, Ch. 1068.)



30101

The district created in accordance with the provisions of this part is a public corporation created for the purposes set forth in this part.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)






CHAPTER 3. Government of District

ARTICLE 1. Board of Directors

30200

All powers, privileges and duties vested in or imposed upon the district shall be exercised and performed by and through a board of directors; provided, however, that the exercise of any and all executive, administrative, and ministerial power may be delegated and redelegated by the board of directors to any of the offices and officers created pursuant to this part or created by the board of directors acting pursuant to this part.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30201

The board of directors shall consist of 11 members appointed as follows:

Five by the Board of Supervisors of the County of Los Angeles, who, in the discretion of such board of supervisors, may or may not be members of such board of supervisors, but each of whom shall be a resident of a different supervisorial district.

Two by the Mayor of the City of Los Angeles, subject to confirmation by the City Council of the City of Los Angeles, who may or may not be members of such city council, but each of whom shall be a resident of such city.

Four by the city selection committee, each of whom, in the discretion of such committee, may or may not be a member of the city selection committee, but who shall be an elected city official, shall be a resident of a different city, and shall not be a resident of the City of Los Angeles. The city selection committee shall adopt rules and regulations grouping or combining the areas of the cities within the district, except the City of Los Angeles, into four corridors based on existing or proposed transit lines. The rules and regulations shall provide that the member of the board to be selected by a subcommittee of the city selection committee shall be a resident of the corridor represented by the subcommittee. The terms of office of these four members of the board shall be for four years. On and after January 1, 1977, any appointment to the board shall be made by a subcommittee of the committee, which subcommittee shall include only members representing those cities within the corridor that the previous director represented. The appointment of a subcommittee shall be deemed approved by the city selection committee unless rejected by a two-thirds vote of the committee within 30 days of the appointment. If the appointment is so rejected, the subcommittee shall make another appointment.

(Amended by Stats. 1977, Ch. 203.)



30201.5

Notwithstanding Section 30201, if a director appointed by the Mayor of the City of Los Angeles is a member of the city council of that city, confirmation by the city council is not required. If a director appointed by the mayor is not a member of the city council, the person appointed may serve for 60 days without confirmation.

(Amended by Stats. 1992, Ch. 586, Sec. 1. Effective September 2, 1992.)



30202

At its first regular meeting after the effective date of this part, the Board of Supervisors of the County of Los Angeles shall appoint as members of the first board of directors of the district the number to be appointed by it under Section 30201.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30203

At its first regular meeting after the effective date of this part, the Mayor of the City of Los Angeles, subject to confirmation by the City Council of the City of Los Angeles, shall appoint as members of the first board of directors of the district the number to be appointed by it under Section 30201.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30204

Each member of the board of directors appointed by the Board of Supervisors of the County of Los Angeles, shall serve at the pleasure of the appointing body. Each member of the board of directors appointed by the Mayor of the City of Los Angeles, subject to confirmation by the City Council of the City of Los Angeles, may be removed at any time thereafter by following the same procedure used for appointment. If he is a member of the Board of Supervisors of the County of Los Angeles or the City Council of the City of Los Angeles and his term of office as a member of such bodies terminates, a vacancy is automatically created in his office as a member of the board of directors. If he is not a member of such bodies his term of office shall terminate at the end of his term as director.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30205

Each director appointed by the Board of Supervisors of the County of Los Angeles shall be appointed by resolution, and each director appointed by the Mayor of the City of Los Angeles, subject to confirmation by the City Council of the City of Los Angeles, shall be confirmed by resolution, and certified copies of the resolutions, together with notices of appointments made thereby, shall be forwarded without delay to the secretary of the district and to the County Clerk of Los Angeles County.

(Amended by Stats. 1998, Ch. 829, Sec. 54. Effective January 1, 1999.)



30206

Any vacancy in the members of the board of directors appointed by the County of Los Angeles or by the City of Los Angeles shall be filled by appointment in the same manner as the appointment was made to the office in which the vacancy exists, in the manner provided in this part.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30207

A city selection committee shall be established which shall consist of one member representing each city within the district as described in Section 30100, except the City of Los Angeles. Each member of the city selection committee shall serve without compensation from the district and shall be designated and appointed by and be a member of the governing body of the city he represents. As a member of the city selection committee, each member shall be entitled to vote on all motions coming before the committee or subcommittee thereof of which such member is a member, and shall be entitled to cast one vote for each 10,000, or major fractional part thereof, of population in the city represented by him as shown by the latest population estimate prepared by the population research unit of the Department of Finance pursuant to Section 2227 of the Revenue and Taxation Code; provided, that each member shall have at least one vote and no city shall have votes exceeding in number the total number of votes of all the other cities represented on the committee. For the purposes of this section, the term major fractional part means a fractional part larger than one-half.

(Amended by Stats. 1976, Ch. 469.)



30208

On or before the second Monday which is not a holiday following the effective date of this part, the governing body of each city within the district, except the City of Los Angeles, shall appoint from among its members, to serve as members of the city selection committee, the number of members of the city selection committee to be appointed by it under Section 30207.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30209

Each member of the city selection committee shall serve at the pleasure of the governing body of the city by which he was appointed. If his term of office as a member of such appointing body terminates, a vacancy is automatically created in his office as a member of the city selection committee, and also as a member of the board of directors, if he is so serving.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30210

Each member of the city selection committee shall be appointed by a resolution adopted by the governing body of the appointing body. Certified copies of all resolutions of appointment, together with notices of appointment made thereby, shall be forwarded without delay to the secretary of the district.

(Amended by Stats. 1967, Ch. 875.)



30211

Any vacancy in the city selection committee shall be filled by appointment by the body which originally made the appointment to the office in which the vacancy exists, in the manner provided in this part.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30212

No person serving as a member of the city selection committee shall be eligible for appointment to any salaried office or employment in the service of the district nor shall he become eligible for such appointment within one (1) year after he has ceased to be a member of the city selection committee; provided, however, that, as provided in this part, members of the city selection committee may serve as directors of the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30213

The county auditor shall furnish the necessary certificates as to assessed valuation to enable the city selection committee to function.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30214

All meetings of the city selection committee shall be conducted pursuant to the Ralph M. Brown Act, Chapter 9 (commencing with Section 54950) of Part 1, Division 2, Title 5 of the Government Code.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30215

The presence of members of the city selection committee representing more than fifty (50) percent of the total number of votes of all the members of the city selection committee shall constitute a quorum.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30216

The affirmative votes of members representing more than fifty (50) percent of the total number of votes of all the members of the city selection committee shall be necessary and, except as otherwise provided in this part, shall be sufficient to carry any motion coming before the city selection committee.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30217

Within ten (10) days after the Secretary of State has received certified copies of the resolutions appointing a majority of the city selection committee, he shall call the first meeting of the city selection committee to be held not less than twenty (20) days thereafter at an appropriate time and place. The meeting shall be held in any city within the district designated by the Secretary of State, and may be adjourned from time to time or to a different place as determined by a majority of the total number of votes of all members present whether there be a quorum or less than a quorum.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30218

The city selection committee shall appoint from its members a chairman and such other officers as may be necessary. Until a chairman is appointed, the Secretary of State, or his deputy, shall act as chairman.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30219

The city selection committee shall appoint as members the number to be appointed by it under Section 30201 as the first board of directors of the district. All such appointments shall be completed within ten (10) days after the first meeting called by the Secretary of State.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30220

Members of the board of directors who are not members of the Board of Supervisors of the County of Los Angeles or members of the City Council of the City of Los Angeles shall, at the first meeting of the board of directors be assigned by lot so far as possible staggered terms of one, two, three and four years in that order and thereafter the terms of such members of the board of directors shall be four years.

(Amended by Stats. 1967, Ch. 875.)



30221

Whenever a vacancy occurs in the member of the board appointed by a subcommittee of the city selection committee, the vacancy shall be filled by that subcommittee. The subcommittee shall meet within 30 days following the occurrence to appoint a director to fill the vacancy. The board shall determine promptly the time and place of the meeting of the subcommittee and shall give the members at least 10 days notice thereof. Whenever there shall not be quorum present at the meeting of the subcommittee, the meeting shall be adjourned to a subsequent time and place as determined by a majority of the total number of votes present.

The appointment of the subcommittee shall be deemed approved by the city selection committee unless rejected by a two-thirds vote of the committee within 30 days of the appointment. If the appointment is so rejected, the subcommittee shall make another appointment.

An appointment to fill a vacancy shall be for the unexpired portion of the term.

(Amended by Stats. 1976, Ch. 469.)



30222

The city selection committee shall meet within 45 days after receiving the latest population estimate prepared by the population research unit of the Department of Finance pursuant to Section 2227 of the Revenue and Taxation Code (1) to determine the number of votes each member is entitled to cast and (2) to enable each subcommittee of the committee to appoint a member to the board on the basis of the newly determined number of votes each member is entitled to cast; provided, however, that nothing herein shall prevent the reappointment of directors who are currently serving or who have served previously. The board shall determine the time and place of the meeting of the city selection committee and shall give the members at least 10 days notice thereof. Whenever there shall not be a quorum present at the meeting of the city selection committee, the meeting shall be adjourned to a subsequent time and place as determined by a majority of the total number of votes present.

(Amended by Stats. 1976, Ch. 469.)



30223

Upon petition signed by members of the city selection committee representing more than two-thirds (
2/3
) of the total number of votes of all the members of the city selection committee, the city selection committee shall meet for the purpose of considering the recall of any member of the board of directors appointed by the city selection committee and named in such petition. The board of directors shall determine promptly the time and place of the meeting of the city selection committee and shall give the members at least ten (10) days notice thereof. Whenever there shall not be a quorum present at the meeting of the city selection committee the meeting shall be adjourned to a subsequent time and place as determined by a majority of the total number of votes present. If at such meeting another person is appointed in place of the person named in the petition such person shall be deemed to be recalled and the vacancy created thereby shall be filled by the new member thus appointed.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30224

Members of the board of directors shall serve until their respective successors are appointed and qualified.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30225

Except as provided in Section 30251 of this part, no person serving as a director shall be eligible for appointment to any salaried office or employment in the service of the district nor shall he become eligible for such appointment or employment within one (1) year after he has ceased to be a director.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30226

In order to provide orderly transition from the Los Angeles Metropolitan Transit Authority (herein sometimes referred to as authority ) to the district, it may be desirable for a member or members or former member or members of the authority to serve or continue to serve as a member or members of the board of directors of the district and nothing in this part shall prevent each one of the three appointing bodies from each appointing a member or members of the authority as a member or members of the board of directors of the district if the appointing body involved, in its discretion, wishes so to do.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30227

Within ten (10) days after the Secretary of State has received certified copies of the resolutions appointing a majority of the directors, he shall call the first meeting of the board of directors at an appropriate time within twenty (20) days thereafter. The meeting shall be held in the City of Los Angeles.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)






ARTICLE 3. Powers and Duties of Directors

30250

Each director, before entering upon the duties of his office, shall take the oath of office. The oath shall be filed with the Secretary of State and a copy thereof with the secretary of the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30252

The board of directors is the legislative body of the district and, consistent with the provisions of this part, shall determine all questions of district policy.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30253

The board may contract and take any and all actions and proceedings and do any and all other things necessary to carry out the purposes of this part.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30254

The board shall determine what transit facilities should be acquired, constructed, developed, jointly developed, leased, or disposed of, by means including, but not limited to, lease, sale, purchase, option, gift, devise, condemnation, grant, or otherwise.

(Amended by Stats. 1983, Ch. 497, Sec. 1.5.)



30255

In order to provide orderly transition from the Los Angeles Metropolitan Transit Authority (herein sometimes referred to as authority ) to the district, it may be desirable for certain members or former members of the authority or the officers, advisors and staff thereof, or both, to serve in an advisory capacity to the board. The board may, in its discretion, establish an advisory board of the above-named persons or any others that it sees fit, provided that each member of such advisory board shall consent to serve and also that there shall be no compensation paid by the district to members of such advisory board.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30256

The board shall supervise and regulate every transit facility owned and operated by the district, including the fixing of rates, fares, rentals, charges, and classifications thereof, and the making and enforcement of rules, regulations, contracts, practices, and schedules, for or in connection with any transit facility owned or controlled by the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30257

Subject to the provisions of Article 10 (commencing with Section 30750), Chapter 5 of this part, the board may adopt a personnel system for the purpose of recruiting and maintaining an effective working force with good morale. The board shall by resolution determine and create such number and character of positions as are necessary properly to carry on the functions of the district. The board shall establish an appropriate salary, salary range, or wage for each position so created, except for positions in a bargaining unit represented by a labor organization. The board may also establish health and other fringe benefits. The board may by resolution abolish any such position. Except as otherwise provided in this part, appointments to such positions shall be made by the general manager.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30258

The board may contract for or employ any professional services required by the district or for the performance of work or services for the district which, in the opinion of the board, cannot satisfactorily be performed by the officers or employees of the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30259

The board shall have an annual audit made of all books and accounts of the district by an independent certified public accountant or public accountant.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30260

As soon as practicable after the close of each fiscal year the board shall submit to the chief administrative officers and legislative bodies of cities and counties within the district a financial report showing the result of operations during the preceding fiscal year and the financial status of the district on the final day thereof. Copies of the report shall be supplied to the general public upon request in the quantity deemed appropriate by the board.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30261

The board may provide by resolution, under such terms and conditions as it sees fit, for the payment of demands against the district without prior specific approval thereof by the board if the demand is for a purpose for which an expenditure has been previously approved by the board and in an amount no greater than the amount so authorized, and if the demand is approved by the general manager or such other officer or deputy as the board may prescribe.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30262

To facilitate the business of the district, the board may provide for the creation and administration of such funds as the needs of the district may require. The funds shall be disbursed in accordance with rules established by the board and all payments from any fund shall be reported to the board.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30263

The board may hold public hearings, subpoena witnesses, and perform all other acts necessary to properly carry out its duties. The board may delegate such authority to other officers of the district who shall report thereon to the board.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30264

Each director may administer oaths and affirmations in any district investigation or proceeding.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)






ARTICLE 4. Meetings and Legislation

30270

All meetings of the board of directors shall be conducted pursuant to the Ralph M. Brown Act, Chapter 9 (commencing with Section 54950) of Part 1, Division 2, Title 5 of the Government Code.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30271

The affirmative votes of a majority of the members of the board shall be necessary and, except as otherwise provided in this part, shall be sufficient to carry any order, resolution, or ordinance coming before the board of directors.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30272

The board shall adopt rules for the general conduct of its proceedings including, without limitation, penalties for unexcused absence from meetings.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30273

(a) The acts of the board shall be expressed by motion, resolution, or ordinance. No ordinance shall be passed by the board on the day of its introduction, nor within five days thereafter, nor at any time other than a regular or adjourned regular meeting. No ordinance shall take effect until the expiration of 30 days following its adoption, unless otherwise provided in this part.

(b) The following ordinances shall take effect upon adoption:

(1) An ordinance relating to an election, or to the issuance or sale of bonds, or to the levying or collection of taxes, or the fixing of fares.

(2) An ordinance necessary for the immediate preservation or protection of the property, interests, or welfare of the district, which shall contain a specific statement showing its urgency, passed by two-thirds of the votes of all of the members of the board.

(c) All ordinances except those which take effect upon their adoption shall be subject to referendum as provided in Section 30741.

(Amended by Stats. 1984, Ch. 193, Sec. 106.)



30274

The enacting clause of all ordinances shall be as follows: Be it ordained by the Board of Directors of the Southern California Rapid Transit District:

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30275

All ordinances shall be signed by the president or the vice president of the board and attested by the secretary. All ordinances shall be published once within 15 days after passage in a newspaper of general circulation printed and published in the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)






ARTICLE 5. Officers

30300

The officers of the district shall consist of the members of the board of directors; a president and a vice president of the board, each of whom shall be a member of the board; a secretary, a general manager, a general counsel, a treasurer, an auditor, and such other or subordinate officers, assistants, and deputies as the board may deem necessary and provide for by ordinance or resolution.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30301

The secretary, general manager, general counsel, treasurer, and auditor shall be full-time officers and shall be appointed by and may be removed by the affirmative votes of a majority of the members of the board. All other officers and employees shall be appointed by the general manager and shall serve at his pleasure, subject to the provisions of this part relating to personnel.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30302

The compensation of all district officers and employees, except as otherwise provided in this part, shall be fixed by ordinance or resolution of the directors.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30303

The general counsel shall be a person admitted to practice law in the Supreme Court of California and shall have been actively engaged in the practice of law for not less than seven (7) years next preceding his appointment.

The person appointed auditor shall have been actively engaged in the practice of accounting for not less than seven (7) years next preceding his appointment.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30304

The oath of office of all officers appointed by the board of directors or by the general manager of the district shall be taken, subscribed, and filed with the secretary of the district at any time after the officer has notice of his appointment but not later than fifteen (15) days after the commencement of his term of office. No other filing is required.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30305

The board may require officers, assistants, deputies and employees to give bonds and may fix the amount thereof.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30306

Article 4 (commencing with Section 1090), Chapter 1, Division 4, Title 1, of the Government Code shall apply to all officers and contracts of the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30307

The treasurer shall be the custodian of the funds of the district and shall make payments only upon warrants duly and regularly signed by the president or vice president of the board, or other person authorized by the board so to do, and by the secretary or general manager. He shall keep an account of all receipts and disbursements.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30308

The district may designate the treasurer and the auditor of the County of Los Angeles as treasurer and auditor of the district and the treasury of that county may be designated the depositary for district funds for such time as the board may determine.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)






ARTICLE 6. General Manager

30330

The board shall appoint and fix the salary of a general manager, who shall have full charge of the acquisition, construction, development, joint development, maintenance, operation, leasing, and disposition of the facilities of the district and also of the administration of the business affairs of the district.

(Amended by Stats. 1983, Ch. 497, Sec. 2.)



30331

All other things being equal, the general manager shall be chosen on the basis of his qualifications with special reference to his actual experience in or his knowledge of accepted practices in respect to the duties of his office as hereinafter set forth.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30332

The general manager need not be a resident of this State at the time of his appointment.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30333

The general manager shall hold office for an indefinite term and may be removed by the board upon the adoption of a resolution by the affirmative vote of a majority of all members of the board. Before the general manager may be removed, he shall, if he demands it, be given a written statement of the reasons alleged for his removal and he shall have the right to be publicly heard thereon at a meeting of the board prior to the final vote on the resolution providing for his removal, but pending and during such hearing the board may suspend him from office. The board may not reduce the salary of the general manager below the amount fixed at the time of his original appointment except upon the adoption of a resolution by a like vote and after a like opportunity to be heard. The action of the board in suspending or removing the general manager or reducing his salary is final.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30334

The powers and duties of the general manager are:

(a) To have full charge of the acquisition, construction, development, joint development, maintenance, operation, leasing, and disposition of the facilities of the district.

(b) To have full charge of the administration of the business affairs of the district.

(c) To see that all ordinances of the district are enforced.

(d) To administer the personnel system and collective bargaining agreements adopted by the board and, except for officers appointed by the board, to appoint, discipline, or remove all officers and employees subject to the rules and regulations adopted by the board and the applicable provisions of this part or the terms and conditions contained in any applicable collective bargaining agreement.

(e) To prepare and submit to the board, as soon as practical after the end of each fiscal year, a complete report of the finances and administrative activities of the district for the preceding year.

(f) To keep the board advised as to the needs of the district.

(g) To prepare, or cause to be prepared, all plans and specifications for the construction of the works of the district.

(h) To devote the manager s entire time to the business of the district.

(i) To cause to be installed and maintained a system of auditing and accounting which shall completely, and at all times, show the financial condition of the district.

(j) To perform other and additional duties that the board may require.

(Amended by Stats. 1983, Ch. 497, Sec. 3.)



30335

The general manager shall attend meetings of the board and be entitled to participate in the deliberations of the board, but shall not have a vote as to any matter before the board.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30336

The directors may appoint a general manager pro tempore to serve during any absence or disability of the general manager.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)









CHAPTER 4. Retirement System and Employment Benefits

ARTICLE 1. Establishment

30400

The board may establish a retirement system for the officers and employees of the district and provide for the payment of annuities, pensions, retirement allowances, disability payments, and death benefits or any of them.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30401

The district may maintain its own retirement fund or may provide for benefits to eligible officers and employees, or their beneficiaries, by means of group insurance or other insurance, or by such means as in the opinion of the board will satisfactorily provide an adequate and sure method of meeting the payments contemplated by the retirement system.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30402

Before establishing any retirement system the board shall secure a report from a qualified actuary, which shall show the cost of the benefits provided by the system, and the prospective assets and liabilities of the system.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30403

The board may adopt all ordinances and resolutions and perform all acts necessary or convenient to the initiation, maintenance, and administration of the retirement system.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30404

As an alternative method of providing a retirement system the board may contract with the Board of Administration of the Public Employees Retirement System and enter all or any portion of its employees under such system pursuant to law and under the terms and conditions of such contract, or may contract with the Board of Administration of the Public Employees Retirement System for reciprocal benefits between the Public Employees System, or a city, or city and county, or any other public agency contracting with the Public Employees Retirement System and the district s retirement system as authorized by Section 20042 of the Government Code, and may perform all acts necessary or convenient to provide for such reciprocal benefits.

(Amended by Stats. 1970, Ch. 837.)



30405

The board may also contract with the Board of Administration of the State Employees Retirement System for participation in the Federal Social Security Act and may perform all acts necessary or convenient for such participation.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30406

The board may classify and determine the officers and employees who shall be included as members in the retirement system and may change the classification from time to time. Membership of all officers and employees so classified and included in the retirement system is compulsory.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)






ARTICLE 2. Benefits and Contributions

30430

The board may prescribe the terms and conditions upon which the officers and employees of the district or their beneficiaries shall be entitled to benefits and the amounts thereof.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30431

Any pension or retirement system adopted shall be on a sound actuarial basis and provide for contributions by both the district and the employee members of the system which shall be based on percentage of pay roll to be changed only by adjustments on account of experience under the system.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30432

Contributions shall be in amounts which will accumulate at retirement a fund sufficient to carry out the promise to pay benefits to the individual on account of his service as a member of the system, without further contributions from any source.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30433

Nothing in any pension or retirement system or plan shall prevent the board from, at any time, amending, changing, modifying or terminating any provision for benefits, participation, or contributions thereto or thereunder.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)






ARTICLE 3. Employees Under Bargaining Agreements

30450

Articles 1 (commencing with Section 30400) and 2 (commencing with Section 30430) do not apply to any employees of the district in a bargaining unit which is represented by a labor organization.

(Amended by Stats. 1984, Ch. 193, Sec. 107.)



30451

The adoption, terms, and conditions of the retirement systems covering employees of the district in a bargaining unit represented by a labor organization shall be pursuant to a collective bargaining agreement between such labor organization and the district. Any such retirement system adopted pursuant to a collective bargaining agreement shall be on a sound actuarial basis. The district and the labor organization representing the district s employees in a bargaining unit shall be equally represented in the administration of such retirement system.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)






ARTICLE 4. Other Benefits

30470

The district shall take such steps as may be necessary to obtain coverage of its employees under Title 2 of the Federal Social Security Act, as amended, and the related provisions of the Federal Insurance Contributions Act, as amended.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30471

The district shall take such steps as may be necessary to obtain coverage for the district and its employees under the state laws relating to workers compensation and insurance, unemployment compensation, and disability compensation.

(Amended by Stats. 1974, Ch. 1454.)









CHAPTER 5. Powers and Functions of District

ARTICLE 1. Corporate Power

30500

The district has perpetual succession and may adopt a seal and alter it at pleasure.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30501

The district and its officers may sue and be sued in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30502

The district may levy, and collect or cause to be collected, taxes for any lawful purpose, as provided in Chapter 6 (commencing with Section 30800) of this part.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30503

The district may exercise the right of eminent domain within the boundaries of the district to take any property necessary, incidental, or convenient to the exercise of the powers granted in this part.

(Amended by Stats. 1983, Ch. 1322, Sec. 2.)



30504

The district is authorized to maintain a suitable security force comprised of transit police officers and security guards. Persons designated as transit police officers are peace officers pursuant to Section 830.33 of the Penal Code. The district shall adhere to the standards for recruitment and training of peace officers established by the Commission on Peace Officer Standards and Training pursuant to Title 4 (commencing with Section 13500) of Part 4 of the Penal Code in the recruitment and training of its transit police officers. Every transit police officer employed by the district shall conform to the standards for peace officers of the Commission on Peace Officer Standards and Training and the commanding officer of the unit shall, not later than July 1, 1979, (1) have at least 10 years of active law enforcement experience in a capacity of employment requiring peace officer status and (2) have met the requirements for the advanced certificate of the Commission on Peace Officer Standards and Training, (3) have attended a POST-approved law enforcement management course, and (4) have an associate of arts degree or higher. Any such officer who fails to conform to such standards by July 1, 1979, shall not continue to have the powers of a peace officer.

(Amended by Stats. 1989, Ch. 1165, Sec. 47.)



30505

The district is entitled to the benefit of any reservation or grant, in all cases, where any right has been reserved or granted to the State or any agency or political subdivision thereof or any public corporation to construct or maintain roads, highways or other crossings over any public or private lands.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30506

The district may exercise any and all powers granted by any other law which by its terms is applicable to districts generally, to public corporations generally, or to any classification of districts or public corporations which includes a district of the type provided for in this part, but no such power shall be exercised contrary to any express provision of this part.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30507

Prior to the time the district incurs any bonded indebtedness, the district shall insofar as possible follow the budgetary control procedures for counties, pursuant to Articles 1 to 8, inclusive (commencing with Section 29000), Chapter 1, Division 3, Title 3 of the Government Code. Transfers of funds within, or revisions of, a budget adopted by the district, whether before or after the incurring of any bonded indebtedness, may be made by appropriate act of the board at a regular, adjourned regular or special meeting. After the district incurs any bonded indebtedness the district shall establish suitable budgetary procedures and thereafter copies of each proposed annual budget shall be available to interested persons a reasonable time before the adoption thereof and copies of the final budget shall likewise be available to interested persons. Copies of any special budgets shall be furnished to interested parties on request.

(Amended by Stats. 1967, Ch. 1215.)






ARTICLE 2. Contracts

30530

The district may make contracts and enter into stipulations of any nature whatsoever, either in connection with eminent domain proceedings or otherwise, including, without limiting the generality of the foregoing, contracts and stipulations to indemnify and save harmless, and to do all acts necessary for, incidental to, or convenient for the full exercise of the powers granted in this part.

(Amended by Stats. 1983, Ch. 497, Sec. 5.)



30531

The district may contract with any department or agency of the United States of America or of the State of California or with any public or private corporation upon such terms and conditions as the directors find is for the best interests of the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30532

The district may contract with any person, firm, corporation, association, organization, or other entity, public or private, for the acquisition, construction, development, joint development, maintenance, operation, leasing, and disposition of facilities of the district.

(Amended by Stats. 1983, Ch. 497, Sec. 6.)



30533

The district may insure against any accident to or destruction of the system or any part thereof.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30534

The district may insure against loss of revenues from any cause whatsoever.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30535

The district may insure against public liability or property damage, or both. It may provide in the proceedings authorizing the issuance of any bonds for the carrying of such or any other insurance, in such amount and of such character as may be specified, and for the payment of the premiums thereon.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30536

Any bonds, notes, warrants and other evidences of indebtedness issued or incurred by the district shall be signed as provided in the section of this part applicable thereto or as provided in any other law applicable thereto; provided, however, that if the particular section or law does not prescribe the method of such execution, the method provided for bonds of the district shall apply so far as applicable. All other contracts of the district shall be executed on behalf of the district by the general manager; provided, however, that the board may, by resolution, fix any other method of executing such contracts.

(Amended by Stats. 1967, Ch. 1215.)






ARTICLE 4. Property

30600

The district may take by grant, purchase, gift, devise, or lease, or by condemnation, or otherwise acquire, and hold and enjoy, real and personal property of every kind within or without the district necessary or incidental to the full or convenient exercise of its powers. That property includes, but is not limited to, property necessary for, incidental to, or convenient for joint development and property physically or functionally related to rapid transit service or facilities. The board may lease, sell, jointly develop, or otherwise dispose of any real or personal property within or without the district when, in its judgment, it is for the best interests of the district so to do.

(Amended by Stats. 1983, Ch. 497, Sec. 7.)






ARTICLE 5. Rapid Transit Facilities and Service

30630

The district may provide a rapid transit system for the transportation of passengers and their incidental baggage.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30630.5

The district may operate charter bus service, subject to all of the following limitations:

(a) No bus equipment that is designed solely for charter service shall be purchased. A bus equipped with a toilet or underfloor baggage compartment shall be deemed to be bus equipment that is designed solely for charter service.

(b) Except as provided in subdivisions (d) and (e), the board shall hold a public hearing prior to adopting a charter rate schedule or any amendment thereto. Notice of the hearing shall be mailed to each charter-party carrier operating within the district at least 30 days prior to the date of the hearing. The notice shall include the proposed charter rate schedule. At the close of the public hearing, the board may adopt charter rate schedules, which shall not be less than the average for the three largest private charter-party carriers operating similar service in the district.

(c) Charter service operations by the district shall originate and terminate within the area served by the district, unless a private charter-party carrier requests the district to provide service beyond that area.

(d) The district may establish a schedule of rates for charter bus services that are incidental to the holding of the Olympic Games in Los Angeles. The rates for charter-party bus services established under this subdivision shall be sufficient to pay all fully allocated costs related to those charter bus services and shall contribute financially to the reduction of deficits incurred by the district in the operation of scheduled route services. The rates shall be at least equal to the average of the lowest rates charged by the three largest private charter-party carriers operating similar service in Los Angeles County. The schedule of rates shall be effective from May 1, 1984, to September 30, 1984, inclusive.

(e) The district may provide charter service for a national political convention to be held in Los Angeles in August 2000, to the extent that private charter-party carriers are not capable of providing that service. As used in this subdivision, the phrase not capable of providing that service includes, but is not limited to, the inability to meet requirements including, but not limited to, requirements with regard to unique equipment, fuel type, number of doors, accommodations for standing passengers, handicap accessibility, or the nature of the service.

(Amended by Stats. 2000, Ch. 145, Sec. 1. Effective July 21, 2000.)



30631

(a) The district may acquire, construct, develop, lease, jointly develop, own, operate, maintain, control, use, jointly use, or dispose of rights-of-way, rail lines, monorails, buslines, stations, platforms, switches, yards, terminals, parking lots, air rights, land rights, development rights, entrances and exits, and any and all other facilities for, incidental to, necessary for, or convenient for rapid transit service, including, but not limited to, facilities and structures physically or functionally related to rapid transit service, within or partly without the district, underground, upon, or above the ground and under, upon, or over public street, highways, bridges, or other public ways or waterways, together with all physical structures necessary for, incidental to, or convenient for the access of persons and vehicles thereto, and may acquire, lease, sell, or otherwise contract with respect to any interest in or rights to the use or joint use of any or all of the foregoing. However, installations in state freeways are subject to the approval of the Department of Transportation and installations in other state highways are subject to Article 2 (commencing with Section 670) of Chapter 3 of Division 1 of the Streets and Highways Code.

(b) The use of the streets, highways, freeways, and other public places by the district for any of the purposes permitted herein is presumed to be no greater burden on adjoining properties than the uses existing as of August 22, 1964. If facilities, other than state highways or freeways referred to above, (including, but not limited to, streets, highways, pipelines, sewers, water mains, storm drains, poles, communications wires, and electric transmission wires) of another public agency, of the state, or of a private owner are necessarily required to be relocated, replaced, or altered in order for the district to construct or operate its system, or if the construction or operation by the district of its system makes necessary the relocation, replacement, or alteration of any of those facilities of another public agency, of the state, or of a private owner in order to maintain the functioning of the facilities at their previous level of service, the facilities shall be relocated, replaced, or altered with reasonable promptness by the respective public corporation, state, or private owner and the district shall, by prior agreement, reimburse the public corporation, state, or private owner for the actual cost necessarily incurred in the relocation, replacement, or alteration.

(c) The district may enter into an agreement with any city or county having jurisdiction over the street or highway involved, and, as may be provided in the agreement, may close any city street or county highway at or near the point of its interception with any district facility or may make provision for carrying the city street or county highway over or under or to a connection with the district facility and may do any and all work on the city street or county highway as is necessary therefor. No city street or county highway shall be closed, either directly or indirectly, by the construction of district facilities except pursuant to such an agreement or while temporarily necessary during the construction of district facilities if the district has first obtained a temporary street or highway closing permit.

(Amended by Stats. 1983, Ch. 497, Sec. 8.)



30632

The district may lease or contract for the use of its facilities, or any portion thereof, to any operator, and may provide for subleases by such operator upon such terms and conditions as it deems in the public interest. The word operator as used in this section means any city or public agency or any person, firm or private corporation engaged in the transportation of passengers for hire, properly holding a Public Utilities Commission approved and authorized certificate of public convenience and necessity for the transportation of passengers.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30633

The district may construct, acquire, develop, jointly develop, maintain, operate, lease, and dispose of works and facilities in, under, upon, over, across, or along any road, street, alley, avenue, or public highway or any stream, bay, watercourse, or other public ways or waterways, or over any of the lands which are the property of the state, including, but not limited to, facilities and structures physically or functionally related to rapid transit service, to the same extent that those rights and privileges relating to public ways or waterways are granted to municipalities within the state for those uses or any other use or uses, including, but not limited to, those uses specified in Article 3 (commencing with Section 10101) of Chapter 1 of Division 5.

(Amended by Stats. 1983, Ch. 497, Sec. 9.)



30634

(a) The district may enter into agreements for the joint use or joint development of any property or rights by the district and any city, public agency, or public utility operating transit facilities or nontransit facilities, or both, or any other person, firm, corporation, association, organization, or other entity, public or private, either, in whole or in part, within or outside the district, for the joint use or development of any property of the district or of the city, public agency, public utility, person, firm, corporation, association, organization, or other entity, public or private, or the establishment of through routes, joint fares, station cost-sharing, connector fees, or land, air, or development rights sales or leasing, transfer of passengers, pooling arrangements, or for any other purpose necessary for, incidental to, or convenient for the full exercise of the powers granted in this part. As to any service which the district is authorized to perform pursuant to this part, the district may contract for the performance of the service by any city, county, or public utility operating transit facilities, the territory of which is, in whole or in part, within the district.

(b) Joint development includes, but is not limited to, agreements with any person, firm, corporation, association, organization, or other entity, public or private, to develop or to engage in the planning, financing, or construction of district facilities or development projects adjacent, or physically or functionally related, to district facilities.

(c) Notwithstanding any other provision of this part, no joint development of nontransit facilities may be accomplished without the prior approval of the legislative body of the local jurisdiction within which the development is to take place.

(d) Transit facilities, as used in this section, includes land, buildings, and equipment, or any interest therein, whether or not the operation thereof produces revenue, which have as their primary purpose the operation of a rail transit system or the providing of services to the passengers of a rail transit system.

(e) Nontransit facilities, as used in this section, includes any land, buildings, or equipment, or interest therein, which is used primarily for the production of transit revenue not arising from the operation of a rail transit system.

(Amended by Stats. 1983, Ch. 1322, Sec. 3.)



30635

The district may operate such feeder bus lines and other feeder services as necessary.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30636

As soon as practicable after the effective date of this part, the board shall cause a preliminary report to be made as to a rapid transit service and system which shall include:

(a) The estimated cost of the proposed acquisition, and construction and all incidental expenses connected therewith.

(b) The probable sources of income from the system and the estimated amount thereof.

(c) The estimated cost of maintenance and operation thereof.

(d) The proposed method or methods of financing.

(e) Any other information deemed pertinent, including, without limitation, a preliminary sketch or sketches, plan or plans or design of stations, platforms, terminals, structures and facilities constituting a method of rapid transit (all of the foregoing being hereafter referred to in this section by the word facilities ), the proposed locations thereof and the proposed routes of the system.

The district shall, in connection with the studies necessary to determine the possible routes and locations for the said facilities, confer with the appropriate local governing bodies and other agencies that may be affected thereby and with their technical and planning personnel, obtaining where available any master or general plan in the affected areas.

The district shall give written notice of the preliminary report to each affected city or county that it may, within a period prescribed by the district (which period shall not be less than sixty (60) days), submit comments or evidence as to the effect that the design, location and routes of said facilities would have in their areas, including, without limitation, the effect upon property values, state and local facilities, and city street and county highway traffic.

When sufficient information has been accumulated to permit intelligent discussion, the district shall publicize and hold such public meeting or meetings as may be reasonably necessary to acquaint interested individuals, officials and civic or other groups with the studies made and the information developed and to obtain their views with respect to the preliminary report.

Using the information developed the district shall then prepare a final report containing the foregoing subdivisions (a) to (e) and such other matters deemed pertinent, including, without limitation, the information obtained at conferences and meetings, the relationship between all proposed routes and locations of such facilities and any master or general plans of the affected local agency or agencies and any information submitted by affected cities or counties pursuant to this section. The final report shall conclude with a recommendation as to the routes, location and design of such facilities.

The district shall serve written notice of the final report to each affected city or county that it may, within a period to be prescribed by the district (which period shall be not less than sixty (60) days), request a public hearing. Such notification shall include a statement that the district will hold a public hearing, if requested to do so by the governing body, within thirty (30) days following receipt of such written notification by the governing body; provided, however, that if, prior to receipt of such notification from the district, the governing body or bodies shall have, by resolution, declared that no public hearing by the district is necessary, then the notification by the district shall advise such governing body only of the intention of the district to consider the matter.

If any such governing body requests such hearing, the district shall hold a hearing, after public notice given in such manner as the district may determine, at which time and place all persons, and official bodies and other organizations interested in the matter, shall be afforded an opportunity to be heard. The district may also, on its own motion, call a public meeting or hold such hearings as it may deem appropriate. If no hearing is requested, the district may determine the routes, locations and design for the said facilities within the limits of the cities or counties to which the notice required by this section was given after the expiration of such period of thirty (30) days. If a hearing is requested, the district must determine the routes, location and design for said facilities within the limits of the cities or counties to which the notice required by this section was given within ninety (90) days after the first day on which such hearing is held.

This section is not intended to require in any report or reports made under the section prior to a bond election for the acquisition and construction of a line or lines or system (or such part thereof as the board determines to call a bond election on, and whether such report or reports be designated preliminary or final) detailed plans and specifications such as would be necessary for the acquisition and construction of the facilities or any part thereof, nor is it the intent of this section to prevent the district from taking advantage in the final plans and specifications of any technological advances, if the same occur, or from making changes due to additional information based on the results of surveys, experiments or tests.

Failure to comply in whole or part, or any defect in compliance with this section prior to a bond election, shall not affect the validity of the bond election or of the bonds, but as to any line to be acquired or constructed from the proceeds of the bonds this section must be substantially complied with prior to the expenditure of the proceeds of the bonds on such line, and no substantial change in any route theretofore determined following the procedure required by this section may be made without holding further hearings pursuant to notice given in such manner as the district may determine if the proposed change in the route is objected to by any city or county affected thereby.

(Amended by Stats. 1967, Ch. 875.)



30636.2

In planning the development of a rapid transit system or any part thereof within its territory and in carrying out the provisions of Section 30001, the district may extend its studies to include any city or unincorporated area not within the territory of the district. The district may invite the participation in such studies of government agencies having planning jurisdiction in such extended areas, and the studies shall be coordinated with regional comprehensive and transportation planning programs. The district may accept and use for the purpose of rapid transit planning in such extended areas any funds provided for such purpose.

(Added by Stats. 1968, Ch. 1184.)



30636.5

(a) Not later than January 10, 1974, the district shall submit to the Legislature its plan for the implementation of a rapid transit system, and the financing thereof, in the district.

(b) Prior to adding any new, or extending any existing, scheduled or regularly scheduled bus service, the district shall prepare a cost-benefit study of the proposed added or extended bus service.

(Added by Stats. 1973, Ch. 1101.)



30637

The district shall not exercise control over any transit facilities now or hereafter owned and operated wholly or partly within, or without, the district by any city or public agency, unless by consent of such city or public agency and upon such terms as are mutually agreed upon between the board and such city or public agency.

The district shall not establish, construct, complete, acquire, operate, extend, or reroute (all of the foregoing being hereinafter referred to by the word establish in all forms thereof), directly or indirectly, either itself or by lease or contract with any other person or otherwise, any rapid transit service or system in such manner or form as will or may, either then or at any time in the future, divert, lessen, or compete for the patronage or revenues of the existing system of a publicly or privately owned public utility without the consent of the public utility, if the existing system has been in operation since at least August 1, 1974.

The maintenance and operation, but not the extension or rerouting, of any existing system acquired by the district from a publicly or privately owned public utility shall not be deemed to be the establishment of a rapid transit service or system within the meaning of this section.

The construction by the district of any structures constituting a method of rapid transit, and the operation therein and thereon of any equipment except buses, shall not be deemed to be the establishment, construction, completion, acquisition, operation, or extension of rapid transit within the meaning of this section.

No publicly owned public utility shall establish, construct, complete, acquire, or extend, directly or indirectly, either itself or by lease or contract with any other person or otherwise, any rapid transit service system in such manner or form as will then substantially divert or reduce the patronage or revenues of the system operated by the district. Any municipality may acquire and operate any existing transportation system within its existing transit service area without being in violation of this paragraph and may make route extensions to such system within its existing transit service area where such extensions do not compete with the established services of the district.

Nothing in this part shall be construed as in any way preventing or restricting the City of Los Angeles or any other city from exercising any powers which it has under Section 9 of Article XI of the California Constitution, including, without limitation, the establishing and operation of any point to point lines or system of rapid transit to operate in connection with any other transportation services established and operated by such city.

(Amended by Stats. 1974, Ch. 532.)



30638

(a) The rates, fees, and charges for service or rights furnished, leased, or otherwise transferred pursuant to this part, including, but not limited to, station cost-sharing, connector fees, and land or air rights sales or leasing, shall be fixed by a vote of two-thirds of all of the members of the board and shall be reasonable. Insofar as practicable, the rates, fees, and charges shall be determined and fixed so as to result in revenue which will make the transit system self-supporting and shall be sufficient to accomplish all of the following:

(1) Pay the operating expenses of the district.

(2) Provide for repairs, maintenance, and depreciation of works owned or operated by the district.

(3) Provide for the purchase, lease, or acquisition of equipment under Article 3 (commencing with Section 30940) of Chapter 7.

(4) Provide for the payment of the interest and principal of the bonded debt, subject to the applicable provisions of this part authorizing the issuance and retirement of bonds.

(5) Provide for the payment of contracts, agreements, leases, equipment, trust certificates, and other legal liabilities assumed under Chapter 8 (commencing with Section 31000).

(b) After making any current allocations of funds required for the purposes prescribed by pargraphs (1) to (5), inclusive, of subdivision (a) and by the terms of any indebtedness incurred under Article 1 (commencing with Section 30900), Article 2 (commencing with Section 30930), and Article 5 (commencing with Section 30960) of Chapter 7, the board may provide funds for any purpose the board deems necessary and desirable to carry out the purposes of this part.

(c) This section does not constitute a covenant to the holders of any bonds or other evidences of indebtedness of the district unless the ordinance, resolution, or indenture providing for the issuance of those instruments so provides.

(Amended by Stats. 1988, Ch. 683, Sec. 1. Effective August 29, 1988.)



30638.2

Notwithstanding Section 30638, all net income from fees, charges, rents, profits, or other net income arising from joint development of the property of the district which was acquired exclusively for the rail rapid transit system shall be used only for the following purposes:

(a) Pay the capital and operating expenses of the rail rapid transit system.

(b) Provide for the payment of interest and principal of the bonded debt for the rail rapid transit system, subject to the applicable provisions of this part authorizing the issuance and retirement of bonds.

(c) Provide for the payment of contracts, agreements, leases, equipment, and other legal liabilities assumed under Chapter 8 (commencing with Section 31000).

As used in this section, operating expenses includes the expenses of operation, maintenance, and repair of all personal or real property physically or functionally related to rail rapid transit services or facilities.

(Added by Stats. 1983, Ch. 497, Sec. 11.5.)



30639

The board of supervisors of a county, or the governing body of a city having territory located within the district may file a request for a hearing before the district board as to the reasonableness of any rates or charges fixed by the district and as to any proposal for fixing the location of facilities by the district. The request shall be in writing and shall state the subject matter on which a hearing is desired.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30640

Upon the filing of a request for hearing as provided in Section 30639, the district board shall fix the time and place for hearing. The time fixed shall not be less than 15 days nor more than 60 days from the date the request is filed. Notice of the hearing shall be given to the county or city requesting the hearing, shall be mailed to the governing body of each city and county located, in whole or in part, within the district, and shall be published once by the board.

(Amended by Stats. 1984, Ch. 144, Sec. 183.)



30641

At the time fixed for any hearing before the board any board of supervisors or city governing body eligible to file a request for hearing, not a party to the original request for hearing, may intervene and shall be entitled to be heard and to introduce evidence.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30642

The district, petitioner or petitioners, and the intervenors shall have the right to call and examine witnesses; to introduce exhibits; to cross-examine opposing witnesses on any matter relevant to the issues even though that matter was not covered in direct examination; and to rebut evidence introduced by other parties.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30643

Oral evidence shall be taken only on oath or affirmation. The hearing need not be conducted according to technical rules relating to evidences and witnesses. Any relevant evidence shall be admitted if it is the sort of evidence on which responsible persons are accustomed to rely in the conduct of serious business affairs, regardless of the existence of any common law or statutory rule which might make improper the admission of such evidence over objection in a civil action. Hearsay evidence may be used for the purpose of supplementing or explaining any direct evidence but shall not be sufficient in itself to support a finding unless it would be admissible over objection in a civil action.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30644

A complete record of all proceedings and testimony before the board at such hearing shall be taken down by a reporter appointed by the board. In case an action is brought to review any decision of the board, a transcript of such testimony, together with all exhibits or copies thereof introduced, together with the written request for hearing and other proceedings in the cause shall constitute the record on review; provided, however, that the board and other parties may stipulate in writing that a specified portion of the evidence be certified to the court for judgment and in such case the portion of the evidence specified and the stipulation specifying such evidence shall be the record on review.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30645

Within 30 days after the conclusion of the hearing, the board shall render its decision, in writing, with written findings of fact. Copies of the findings and decision shall be sent immediately to the petitioners and intervenors by certified mail, postage prepaid.

(Amended by Stats. 1984, Ch. 144, Sec. 184.)



30646

The district shall be subject to regulations of the Public Utilities Commission relating to safety appliances and procedures, and the commission shall inspect all work done pursuant to this part and may make such further additions or changes necessary for the purpose of safety to employees and the general public.

The district shall be subject to the jurisdiction of the Public Utilities Commission with respect to safety rules and other regulations governing the operation of street railways.

The commission shall enforce the provisions of this section.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30647

The district shall be subject to the provisions of Division 14.8 (commencing with Section 34500) of the Vehicle Code with respect to the operation of buses and to the rules and regulations prescribed by the Department of the California Highway Patrol pursuant to that chapter regulating the safe operation of buses.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30648

(a) The Legislature recognizes that the district made specified representations regarding construction plans at the time it received authorization to proceed with the planning and construction of an exclusive public mass transit guideway system.

(b) The Legislature further recognizes that it is traditionally less expensive to construct exclusive public mass transit guideway systems using two construction crews working from each terminus to the middle.

(c) Within three years after the start of construction of any portion of the exclusive public mass transit guideway system-San Fernando Valley-Downtown Los Angeles Metro Rail project, the district shall start station construction on the segment of the system in the San Fernando Valley, as defined in Section 11093 of the Government Code. In the aggregate, within one year after the start of construction of any portion of the project, the funding in each year for below-ground construction on the North Hollywood terminus station, which shall be located either adjacent to Lankershim Boulevard within one-half mile south of Chandler Street or adjacent to Chandler Street within one-half mile west of Lankershim Boulevard, as determined by the Los Angeles County Transportation Commission, and for tunneling and subway construction within this segment shall not be less than 15 percent of the amount of nonfederal funds allocated and spent in the previous year to construct the metro rail project. Any funds which would have been required to be spent on Valley Metro Rail construction pursuant to Chapter 617 of the Statutes of 1984, shall be deposited in a trust fund which shall be spent on qualified Valley Metro Rail construction pursuant to this subdivision, except that any interest earned on those funds may be used to subsidize commuter rail transportation serving the San Fernando Valley Statistical Area, as described in subdivision (g) of Section 76191 of the Government Code.

(d) If the entire public mass transit guideway system-San Fernando Valley-Downtown Los Angeles Metro Rail project is converted to an at-grade light rail system, then the construction to be done with the portion of the funds designated in subdivision (c) for tunneling and subway construction may be modified to conform to the mode of construction to be used on the entire route of the San Fernando Valley-Downtown Los Angeles Metro Rail project.

(e) Funding for this construction may include, but is not limited to, any of the following sources:

(1) Funds derived from Los Angeles County Transportation Commission revenue bonds.

(2) Funds derived from the Los Angeles County Transportation Commission one-half of 1 percent transactions and use tax.

(3) Funds allocated by the California Transportation Commission for exclusive public mass transit guideway construction pursuant to Article XIX of the California Constitution and funds for that construction allocated by the California Transportation Commission from the Transportation Planning and Development Account in the State Transportation Fund. However, the funds allocated by the California Transportation Commission shall not be available for deposit in the trust fund specified in subdivision (c).

(Amended by Stats. 1991, Ch. 72, Sec. 1.)






ARTICLE 5.5. Citizens’ Advisory Committees

30650

Before the district takes action on a route, grades, or station location, including parking and storage facilities, for any portion of a rail transit system, the district may establish a citizens advisory committee in the area for any identifiable segment of a rail transit system.

(Added by Stats. 1984, Ch. 725, Sec. 1.)



30651

The citizens advisory committee may advise the district of the prevalent sentiments of its area and shall advise the board on any and all related transit issues currently under the jurisdiction of, or contemplated by, the district.

(Added by Stats. 1984, Ch. 725, Sec. 1.)



30652

The district may establish a citizens advisory committee in any identifiable area in which rail transportation is not currently contemplated, but in which the district determines that the board can benefit from public communication, advice, and reaction to district operations, policies, procedures, and plans.

(Added by Stats. 1984, Ch. 725, Sec. 1.)



30653

(a) The district shall designate the area to be represented by each citizens advisory committee, with a separate area for any identifiable segment of a rail transit system and for any identifiable area in the district in which rail transportation is not currently contemplated.

(b) Identifiable segment of a rail transit system means an area of a communality of interest surrounding a station structure or structures and the lines between structures.

(Added by Stats. 1984, Ch. 725, Sec. 1.)



30655

A citizens advisory committee shall consist of not less than 15 persons and not more than 45 persons.

(Added by Stats. 1984, Ch. 725, Sec. 1.)



30656

Every meeting of a citizens advisory committee is open to the general public. Minutes of the proceedings shall be kept and shall be available for inspection at the district office.

(Added by Stats. 1984, Ch. 725, Sec. 1.)






ARTICLE 6. Claims

30670

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)






ARTICLE 7. Indebtedness

30700

The district may issue any bonds, borrow money and incur indebtedness as authorized by law or in this part provided.

(Amended by Stats. 1967, Ch. 1215.)



30701

The district may accept contributions or loans from the United States, or any department, instrumentality, or agency thereof, for the purpose of financing the acquisition, construction, development, joint development, maintenance, and operation of transit facilities, and may enter into contracts and cooperate with, and accept cooperation from, the United States, or any department, instrumentality, or agency thereof, in the acquisition, construction, development, joint development, maintenance, and operation of any transit facilities in accordance with any legislation which Congress may have adopted or may hereafter adopt, under which aid, assistance, and cooperation may be furnished by the United States in the acquisition, construction, development, joint development, maintenance, and operation or in financing the acquisition, construction, development, joint development, maintenance, and operation of any transit facilities. The district may do any and all things necessary, within the limitations imposed by this part or by any indebtedness created pursuant to this part, in order to avail itself of the aid, assistance, and cooperation under any federal legislation now or hereafter enacted. Any bonds, notes, equipment trust certificates, or like evidences of indebtedness issued for a purpose authorized by this section shall be issued in accordance with Chapter 7 (commencing with Section 30900).

(Amended by Stats. 1983, Ch. 497, Sec. 12.)



30702

The district may cooperate with and enter into agreements with the State of California or any public agency for the acquisition, construction, development, joint development, completion, maintenance, operation, or repair, joint or otherwise, and in whole or in part, of transit facilities. In connection with any such cooperation or contract, the state or any public agency may make public contributions to the district as in the judgment of the Legislature, or the governing board of the agency, are necessary or proper for its undertaking, and the district may reimburse the state or public agency for any advance or contribution from the proceeds of the sale of bonds or any other funds available to the district. The state or any public agency may also authorize, aid, and assist the district to carry out any activity which the state or public agency is authorized to perform and carry out on its own behalf. Any bonds, notes, equipment trust certificates, or like evidences of indebtedness issued for a purpose authorized by this section shall be issued in accordance with Chapter 7 (commencing with Section 30900).

(Amended by Stats. 1983, Ch. 497, Sec. 13.)



30703

The district may accept contributions or loans from the State of California or any public agency, for the purpose of planning, acquiring, constructing, developing, jointly developing, operating, or maintaining a rapid transit system, including, without limitation, the payment of principal and interest and providing security funds for bonds or notes of the district issued for any of those purposes, and may enter into contracts and cooperate with, and accept cooperation from, the state or any public agency therefor. The district is a public rapid transit district, rapid transit district, or any other type of public agency which is authorized by any other law to receive those contributions, loans, or cooperation, including, without limitation, Sections 11005.1 and 11104 of the Revenue and Taxation Code. The district may do any and all things necessary, within the limitations imposed by this part or by any indebtedness created pursuant to this part, in order to avail itself of those contributions, loans, or cooperation.

(Amended by Stats. 1983, Ch. 497, Sec. 14.)



30703.1

The district may make an irrevocable pledge or contract in connection with the payment of the principal and the interest, sinking or reserve funds, or other obligation of any bonded indebtedness created under this part of any transit funds or other continuing or annual appropriations, contributions, grants, or loans by the United States or any department, instrumentality, or agency thereof, the State of California, a county, a city, or any other public agency, or any other individual or entity, public or private, pursuant to law or this article. The irrevocability of any pledge or contract hereunder shall be binding on the district to the full extent authorized or permitted by the laws governing or applicable to the source of those transit funds, appropriations, contributions, grants, or loans, or by this article. This article shall include, but not be limited to, appropriations or other funds authorized or allocated under Chapter 138 of the Statutes of 1964, First Extraordinary Session, and Chapter 155 of the Statutes of 1966, First Extraordinary Session, or as they may hereafter be amended.

No transit funds, appropriations, contributions, grants, or loans received by the district shall be pledged or by contract be obligated to the payment of any district bonded indebtedness or the principal, interest, sinking or reserve fund payments of that indebtedness unless the pledge or contract is authorized or permitted by the laws governing or applicable to those transit funds, appropriations, contributions, grants, or loans including any official action that may be required of any federal, state, local, or public agency, or any other individual or entity, public or private, and, in the case of incurring indebtedness by the issuance of bonds, the proposition has been approved by 60 percent of those qualified electors of the district voting on the proposition to create the indebtedness at an election called for that purpose pursuant to this part. A vote in favor of the issuance of the bonds shall authorize the use of those transit funds, appropriations, contributions, grants, or loans for those purposes and no other or further elections need be held to authorize the board to collect or provide for the collection of and to make that use of those funds or moneys. The authority to use those funds or moneys shall continue until the bonds and the interest thereon are paid or until a fund sufficient for the payment thereof or of the redemption thereof prior to maturity, with any premiums required therefor, has been created and set aside for that purpose.

Transit funds, as used in this part, means any funds or moneys payable to or received by the district from any California transit funds or any funds which the United States or any department, instrumentality, or agency thereof, the State of California, a county, a city, or any other public agency, or any other individual or entity, public or private, has or is authorized by any law or by official action thereunder to appropriate, contribute, grant, or loan to the district to be used for the payment of any indebtedness, including, but not limited to, any bonded indebtedness of the district in accordance with this part or any other law.

(Amended by Stats. 1983, Ch. 497, Sec. 15.)



30703.2

To the extent permitted by the law governing the source of any transit funds, appropriations, contributions, grants or loans received pursuant to this article or under any other law or otherwise, such funds or moneys may also be used to pay construction costs directly and reduce expenditures to be financed from bonds of the district, and in such event, the total amount of the bonds approved by the voters may be reduced to the extent that such transit funds, appropriations, contributions, grants or loans are so applied directly to construction costs.

(Added by Stats. 1967, Ch. 1215.)



30704

The district shall not incur an indebtedness which exceeds in the aggregate 15 percent of the assessed value of all real and personal property in the district. Within the meaning of this section, indebtedness includes, without limitation, any and all forms thereof which the district is authorized to issue by this part or by any other law.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30705

The district may also refund any indebtedness as provided in this part or in any other applicable law. The board may provide for the issuance, sale or exchange of refunding bonds to redeem or retire any bonds issued by the district upon the terms, at the times and in the manner which it determines. Refunding bonds may be issued in a principal amount sufficient to pay all or any part of the principal of any bonds outstanding, the interest thereon and the premiums, if any, due upon call and redemption thereof prior to maturity and all expenses of such refunding. The provisions of this part for issuance and sale of any bonds apply to the issuance and sale of such refunding bonds; except that (i) the issuance of refunding bonds shall be approved by 60 percent of the votes cast by the qualified electors of the district voting at an election called and held for that purpose except that an election is not required if the refunding is by the same type of bonds and payable from the same sources, and (ii) when refunding bonds are to be exchanged for any bonds outstanding the methods of exchange shall be as determined by the board.

(Added by Stats. 1967, Ch. 1215.)



30706

Unless the context otherwise requires, the definitions of the following terms shall apply to indebtedness under this part:

(a) Any bond or any bonded indebtedness means bonds or indebtedness of any kind or nature issued or authorized, respectively, pursuant to Chapter 7 (commencing with Section 30900).

(b) Bond means the bond authorized pursuant to Article 1 (commencing with Section 30900) of Chapter 7.

(c) Limited tax bond means the bond issued pursuant to Article 1.5 (commencing with Section 30920) of Chapter 7.

(d) Revenue bond means the bond issued pursuant to Article 2 (commencing with Section 30930) of Chapter 7.

(e) Improvement district bond means the bond issued pursuant to Article 5 (commencing with Section 30960) of Chapter 7.

(f) Revenues means any funds of the district, including transit funds other than property taxes levied under Section 30802 and special taxes levied under Section 30820.

(Amended by Stats. 1984, Ch. 144, Sec. 185.)






ARTICLE 8. Investments

30730

The board may, by resolution, order that any of the moneys in the funds under its control which are not necessary for current operating expenses be invested in any obligations, bonds or securities in which a county could invest such funds; provided, however, that (1) any such investments shall be made in such a manner that the moneys in such funds will be available at the times and in the amounts necessary to accomplish the purpose for which said funds were established, and (2) no such investment shall be made in contravention of any provision or covenant in any proceedings for the authorization and issuance of bonds, notes, contracts or other evidences of indebtedness.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)






ARTICLE 9. Elections

30740

All district elections shall be held in accordance with the provisions of the Elections Code of the State of California, as the same now exist or may hereafter be amended, for the holding of elections in general law cities insofar as the same are not in conflict with this part. Pursuant to the Elections Code, all district elections shall be consolidated with either a statewide general election or a statewide direct primary election.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30740.5

The board of directors or any officer or member or members thereof authorized by that body, or any individual voter or bona fide association, or any combination of voters and associations, may file a written argument for or against any district bond or tax measure. No argument shall exceed 300 words in length. The county elections official of the County of Los Angeles shall cause an argument for and an argument against the measure to be printed, and shall enclose a copy of both arguments printed on the same sheet of paper in an envelope with each sample ballot. The printed arguments are official matter within the meaning of those words as used in Section 13303 of the Elections Code. Based on the time reasonably necessary to prepare and print the arguments and sample ballots for that election, the elections official shall fix and determine a reasonable date prior to the election after which no argument for or against the measure may be submitted to him or her for printing and distribution to the voters, as provided in this section. Arguments may be changed until and including the date fixed by the elections official. If more than one argument for or more than one argument against any measure is submitted to the elections official within the time prescribed, the elections official shall select one of the arguments in favor and one of the arguments against the measure for printing and distribution to the voters. The arguments so selected shall be those of bona fide supporters or opponents of the measure.

(Amended by Stats. 1994, Ch. 923, Sec. 198. Effective January 1, 1995.)



30741

The provisions of the Elections Code of the State of California, as the same now exist or may hereafter be amended, governing the initiative and referendum in districts shall apply insofar as such provisions of the Elections Code are not in conflict with this part. Insofar as the district is concerned, officers of the district shall not be subject to recall.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30742

No irregularities or informalities in conducting any election shall invalidate the same if the election shall have been otherwise fairly conducted.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)






ARTICLE 10. Labor Provisions

30750

(a) Subject to subdivision (b), if a majority of the employees employed by a district in a unit appropriate for collective bargaining indicate a desire to be represented by a labor organization, then the board, after determining pursuant to Section 30751 that the labor organization represents the employees in the appropriate unit, shall bargain with the accredited representative of those employees. Both parties shall bargain in good faith and make all reasonable efforts to reach agreement on the terms of a written contract governing wages, hours, and working conditions. In the absence of the expression of the desire to be represented by a labor organization, employees are subject to any personnel system established pursuant to Section 30257.

(b) Upon the acquisition by the district of the property of the Los Angeles Metropolitan Transit Authority pursuant to Chapter 8 (commencing with Section 31000), the district shall assume and observe all existing labor contracts and shall recognize the labor organization certified to represent the employees in each existing bargaining unit as the sole representative of the employees in each of those bargaining units. Any certification of a labor organization previously made by the California State Mediation and Conciliation Service under the provisions of the Los Angeles Metropolitan Transit Authority Act of 1957 to represent or act for the employees in any collective bargaining unit shall remain in full force and effect and shall be binding upon the district. Those certifications and any certifications made under this subdivision shall not be subject to challenge on the grounds that a new substantial question of representation within the collective bargaining unit exists until the lapse of one year from the date of certification or the expiration of any collective bargaining agreement, whichever is later; provided, that no collective bargaining agreement shall be construed to be a bar to representation proceedings for a period of more than two years.

(c) The obligation of the district to bargain in good faith with a duly designated or certified labor organization and to execute a written collective bargaining agreement with that labor organization covering the wages, hours, and working conditions of the employees represented by that labor organization in an appropriate unit, and to comply with the terms of that collective bargaining agreement, shall not be limited or restricted by any other provision of law. The obligation of the district to bargain collectively shall extend to all subjects of collective bargaining, including, but not limited to, retroactive pay increases. Notwithstanding any other provision of law, the district shall make deductions from the wages and salaries of its employees, upon receipt of authorization to make those deductions, for the payment of union dues, fees, or assessments, for the payment of contributions pursuant to any health and welfare plan or pension plan, or for any other purpose for which deductions may be authorized by employees where the deductions are pursuant to a collective bargaining agreement with a duly designated or certified labor organization.

(d) (1) If a dispute arises over wages, hours, or working conditions that is not resolved by negotiations conducted in good faith between the board and the representatives of the employees, then upon the agreement of both parties, the board and the representative of the employees may submit the dispute to an arbitration board. The decision of a majority of the arbitration board shall be final and binding.

(2) (A) The arbitration board shall be composed of two representatives of the district, two representatives of the labor organization, and a fifth member to be agreed upon by the representatives of the district and labor organization.

(B) If the representatives of the district and labor organization are unable to agree on the fifth member, then the names of five persons experienced in labor arbitration shall be obtained from the California State Mediation and Conciliation Service. The labor organization and the district shall, alternately, strike a name from the list supplied by the California State Mediation and Conciliation Service. The labor organization and the district shall determine by lot who shall first strike a name from the list. After the labor organization and the district have stricken four names, the name remaining shall be designated as the arbitrator. The decision of a majority of the arbitration board shall be final and binding upon the parties.

(C) The district and the labor organization shall each pay half of the cost of the impartial arbitrator.

(e) A contract or agreement shall not be made with any labor organization, association, group, or individual that denies membership on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code. However, the organization may preclude from membership any individual who advocates the overthrow of the government by force or violence.

(f) The district shall not discriminate with regard to employment against any person on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code.

(Amended by Stats. 2012, Ch. 46, Sec. 122. Effective June 27, 2012.)



30751

Any question which may arise with respect to whether a majority of the employees in an appropriate unit desire to be represented by a labor organization shall be submitted to the Public Employment Relations Board. In resolving those questions of representation including the determination of the appropriate unit or units, petitions, the conduct of hearings and elections, the board shall apply the relevant federal law and administrative practice developed under the Labor Management Relations Act, 1947, as amended, and for this purpose shall adopt appropriate rules and regulations. Those rules and regulations shall be administered by the California State Mediation and Conciliation Service and shall provide for a prompt public hearing and a secret ballot election to determine the question of representation.

(Amended by Stats. 2012, Ch. 46, Sec. 123. Effective June 27, 2012.)



30752

Whenever the district acquires existing facilities from a publicly or privately owned public utility, either in proceedings by eminent domain or otherwise, to the extent necessary for operation of facilities, all of the employees of such public utility whose duties pertain to the facilities acquired who have been employed by said utility for at least seventy-five (75) days shall be appointed to a comparable position in the district without examination and shall be governed thereafter by the personnel system adopted by the board, and these employees shall be given sick leave, seniority and vacation credits in accordance with the records of the acquired public utility.

The provisions of this section shall apply only to those officers or supervisory employees of the acquired utility as shall be designated by the board.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30753

(a) Whenever the district acquires existing facilities from a publicly or privately owned public utility, either in proceedings in eminent domain or otherwise, the district shall assume and observe all existing labor contracts, and to the extent necessary for operation of facilities acquired, all of the employees of such acquired public utility whose duties pertain to the facilities acquired, shall be appointed to comparable positions in the district without examination, subject to all the rights and benefits of this part, and these employees shall be given sick leave, seniority, pension and vacation credits in accordance with the records and labor agreements of the acquired public utility.

(b) Members and beneficiaries of any pension or retirement system or other benefits established by that public utility shall continue to have the rights, privileges, benefits, obligations and status with respect to such established system. No employee of any acquired public utility shall suffer any worsening of his wages, seniority, pension, vacation or other benefits by reason of the acquisition.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30754

The district shall not acquire any existing transit system or part thereof whether by purchase, lease, condemnation, or otherwise, or dispose of or lease any transit system or part thereof, or merge, consolidate or coordinate any transit system or part thereof, or substitute any type of equipment on any system or part thereof for the then existing equipment or terminate any lease arrangement or management contract, or reduce or limit the lines or service of any existing system or of its system unless it shall first have made adequate provision for the district s employees who are or may be displaced, or whose wages, hours, place or conditions of employment are or may be adversely affected. The terms and conditions of such provisions shall be a proper subject of collective bargaining with the labor organizations that represent such employees. In the event the parties are unable to agree upon such provisions the dispute shall be submitted to arbitration. The arbitrator shall be selected according to procedures established by subdivision (d) of Section 30750. The decision of the arbitrator shall be final and binding on the parties. In the event that at the time the district acquires a system or part thereof, and former or furloughed employees of such system are at that time entitled to protection under a collective bargaining agreement or an order of the Public Utilities Commission or other public agency, the district shall provide for the continuation of such protection for the period of the agreement or order.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30755

Employees shall have the right to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30756

(a) In the event the board and the representatives of the employees do not agree to submit a dispute over the terms and conditions of a collective bargaining agreement to arbitration as provided in subdivision (d) of Section 30750, the State Conciliation Service may be notified by either party that a dispute exists and that there is no agreement to arbitrate.

(b) Following such notification, the State Conciliation Service shall determine whether or not the dispute may be resolved by the parties and, if not, the issues concerning which the dispute exists.

(c) Upon a determination that the dispute cannot be resolved by the parties, the service shall certify its findings to the Governor of the State of California.

(d) The Governor shall, within 10 days of receipt of certification, appoint a factfinding commission consisting of three persons.

(e) The commission shall immediately convene and inquire into and investigate the issues in the dispute.

The commission shall have authority to issue subpoenas for the attendance of witnesses and subpoenas duces tecum for the production of books, documents, and other records. Subpoenas shall be serviced and enforced in accordance with Chapter 2 (commencing with Section 1985) of Title 3, Part 4 of the Code of Civil Procedure.

The commission shall report to the Governor within 60 days of the date of its creation. However, the commission shall deliver a preliminary confidential report to the parties not later than the 51st day of the 60-day period, and the parties may submit comments on such report to the commission for its consideration not later than the 54th day of the 60-day period.

The commission shall, if either party so requests in its comments, include in its report an estimate of the cost of implementing any proposals or recommendations contained in the report.

(f) After notification to the State Conciliation Service by either party in accordance with subdivision (a), no change, except by mutual agreement, shall be made by the parties in the conditions out of which the dispute arose and service to the public shall continue to be provided (1) until the service determines that the dispute may be resolved by the parties, or (2) if the service determines that the dispute cannot be resolved by the parties, until 10 days after the commission has made its report to the Governor.

(Amended by Stats. 1974, Ch. 51.)









CHAPTER 7. Bonds and Other Evidences of Indebtedness

ARTICLE 1. Authorization and Issuance of Bonds

30900

Whenever the board deems it necessary for the district to incur a bonded indebtedness for the acquisition, construction, development, joint development, maintenance, operation, or repair of any or all improvements, works, property, or facilities, authorized by this part or necessary for, incidental to, or convenient for the carrying out of the powers of the district, or for any other purpose authorized by this part, including, without limitation, the refunding referred to in Chapter 8 (commencing with Section 31000), it shall, by ordinance, adopted by a vote of two-thirds of all members of the board, so declare and call an election to be held in the district for the purpose of submitting to the qualified voters thereof the proposition of incurring indebtedness by the issuance of bonds of the district. The ordinance shall state all of the following:

(a) The purposes for which the proposed debt is to be incurred, which may include all costs and estimated costs necessary or convenient for, incidental to, or connected with the accomplishment of those purposes, including, without limitation, engineering, inspection, legal, fiscal agents, financial consultant, and other fees, bond and other reserve funds, working capital, bond interest estimated to accrue during the construction period and for a period not to exceed three years thereafter, and expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(b) The estimated cost of accomplishing those purposes.

(c) The amount of the principal of the indebtedness.

(d) The maximum term the bonds proposed to be issued shall run before maturity, which shall not exceed 50 years from the date thereof or the date of each series thereof.

(e) The maximum rate of interest to be paid, which shall not exceed the maximum rate allowed by law.

(f) The proposition to be submitted to the voters, which may include one or more purposes.

(g) The date of the election.

(h) The manner of holding the election and the procedure for voting for or against the measure.

(i) The ordinance may also contain any other matters authorized by this part or any other law.

(Amended by Stats. 1984, Ch. 144, Sec. 186.)



30901

Notice of the holding of such election shall be given by publishing, pursuant to Section 6066 of the Government Code, the ordinance calling the election in at least one newspaper published in such district. No other notice of such election need be given. Except as otherwise provided in the ordinance, the election shall be conducted as other district elections.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30902

If any proposition is defeated by the electors, the board shall not call another election on a substantially similar proposition to be held within six months after the prior election. If a petition requesting submission of such a proposition, signed by 15 percent of the district electors, as shown by the votes cast for all candidates for governor at the last gubernatorial election, is filed with the board, it may call an election before the expiration of six months.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30903

If 60 percent of the electors voting on the proposition vote for it, then the board may, by resolution, at such time or times as it deems proper, issue bonds of the district for the whole or any part of the amount of the indebtedness so authorized and may from time to time, by resolution, provide for the issuance of such amounts as the necessity thereof may appear, until the full amount of such bonds authorized shall have been issued. Said full amount of bonds may be divided into two or more series and different dates and different dates of payment fixed for the bonds of each series. A bond need not mature on an anniversary of its date. The maximum term the bonds of any series shall run before maturity shall not exceed 50 years from the date of each series respectively. In such resolution or resolutions the board shall prescribe the form of the bonds (including, without limitation, registered bonds and coupon bonds) and the form of any coupons to be attached thereto, the registration, conversion and exchange privileges, if any, pertaining thereto, and fix the time when the whole or any part of the principal shall become due and payable.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30904

The bonds shall bear interest at a rate or rates not exceeding the maximum rate allowed by law, payable semiannually, except that the first interest payable on the bonds or any series thereof may be for any period not exceeding one year as determined by the board. In the resolution or resolutions providing for the issuance of the bonds, the board may also provide for call and redemption of the bonds prior to maturity at the times and prices and upon any other terms as it may specify. However, no bond shall be subject to call or redemption prior to maturity unless it contains a recital to that effect or unless a statement to that effect is printed thereon. The denomination or denominations of the bonds shall be stated in the resolution providing for their issuance, but shall not be less than one thousand dollars ($1,000). The principal of, and interest on, the bonds shall be payable in lawful money of the United States at the office of the treasurer of the district or at any other place or places as may be designated, or at either place or places at the option of the holders of the bonds. The bonds shall be dated, numbered consecutively, signed by the president and treasurer, and countersigned by the secretary, and the official seal of the district shall be attached. The interest coupons of the bonds shall be signed by the treasurer. All the signatures, countersignatures, and seal may be printed, lithographed, or mechanically reproduced, except that one of the signatures or countersignatures on the bonds shall be manually affixed. If any officer whose signature or countersignature appears on bonds or coupons ceases to be that officer before the delivery of the bonds, his or her signature is as effective as if the officer had remained in office.

(Amended by Stats. 1983, Ch. 497, Sec. 18.)



30905

The bonds may be sold as the board determines by resolution but for not less than par. Before selling the bonds, or any part thereof, the board shall give notice inviting sealed bids in such manner as it may prescribe. If satisfactory bids are received the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received or if the board determines that the bids received are not satisfactory as to price or responsibility of the bidders the board may reject all bids received, if any, and either readvertise or sell the bonds at private sale.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30906

Delivery of any bonds may be made at any place either inside or outside the State, and the purchase price may be received in cash or bank credits.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30907

All accrued interest and premiums received on the sale of bonds shall be placed in the fund to be used for the payment of principal of and interest on the bonds and the remainder of the proceeds of the bonds shall be placed in the treasury to the credit of the proper improvement fund and applied exclusively to the purposes for which the debt was incurred; provided, however, that when said purposes have been accomplished any moneys remaining in such improvement fund (a) shall be transferred to the fund to be used for the payment of principal of and interest on the bonds, or (b) shall be placed in a fund to be used for the purchase of outstanding bonds of the district from time to time in the open market at such prices and in such manner, either at public or private sale or otherwise, as the board may determine. Bonds so purchased shall be canceled immediately.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30908

After the expiration of three years after a bond election the board may determine, by ordinance adopted by a vote of two-thirds of all the members of the board, that any or all of the bonds authorized at said election remaining unsold shall not be issued or sold. When the ordinance takes effect, the authorization to issue said bonds shall become void.

(Amended by Stats. 1967, Ch. 1215.)



30909

Whenever the board deems that the expenditure of money for the purposes for which the bonds were authorized by the voters is impractical or unwise, it may, by ordinance adopted by a vote of two-thirds of all members of the board, so declare and call an election to be held in the district for the purpose of submitting to the qualified voters thereof the proposition of incurring indebtedness by the issuance of such bonds for some other purposes or, in the case where bonds have been sold, the proposition to use the proceeds for some other purposes. The procedure, so far as applicable, shall be the same as when a bond proposition is originally submitted.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30912

The provisions of Article 4 (commencing with Section 53500), Chapter 3, Part 1, Division 2, Title 5 of the Government Code are applicable to the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30913

Any bonds which shall be issued under the provisions of this article shall be legal investment for all trust funds; for the funds of insurance companies, banks both commercial and savings and trust companies; and for state school funds; and whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, cities and counties, counties, school districts, or other districts within the State of California, such money or funds may be invested in the bonds issued under this part, and whenever bonds of cities, cities and counties, counties, school districts, or other districts within this State may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public moneys, the said bonds issued under this part may be so used. The provisions of this article shall be in addition to all other laws relating to legal investments and shall be controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)






ARTICLE 2. Revenue Bonds

30930

Whenever the board deems it necessary for the district to incur a revenue bonded indebtedness for the acquisition, construction, development, joint development, operation, maintenance, completion, or repair of any or all improvements, works, property, or facilities authorized by this part or necessary or convenient for the carrying out of the powers of the district, or for any other purpose authorized by this part, including, without limitation, the refunding referred to in Chapter 8 (commencing with Section 31000), the board shall provide for the issuance of the revenue bonds in accordance with the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), as it now exists or may hereafter be amended; except that, (a) if the board provides for the issuance of the revenue bonds by ordinance adopted by a vote of two-thirds of all the members of the board, which ordinance shall be subject to referendum, and (b) no election is required by Section 30932, no election need be called or held for the purpose of authorizing the issuance of the revenue bonds.

Revenue bonds may include one or more purposes; and the purposes for which revenue bonds may be issued may include, without limitation, all costs and estimated costs incidental to, or connected with, the accomplishment of that purpose, or purposes, including, without limitation, engineering, inspection, legal, fiscal agents, financial consultant, and other fees, bond and other reserve funds, working capital, bond interest estimated to accrue during the construction period and for a period not to exceed three years thereafter, and expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(Amended by Stats. 1983, Ch. 497, Sec. 20.)



30931

The district is hereby declared to be a local agency within the meaning of the Revenue Bond Law of 1941. The term enterprise as used in the Revenue Bond Law of 1941 shall for all purposes of this part include any or all improvements, works, property or facilities, authorized by this part or necessary or convenient for the carrying out of the powers of the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30932

Revenue bonds issued under the provisions of this Article 2 shall be subject to the priorities set forth in Section 30638. Revenue bonds shall have a priority as to the use of revenues superior to that of any bonds for improvement districts issued under Article 5 of this chapter. Revenue bonds having a priority as to the use of revenues superior to that of any bonds issued under Article 1 of this chapter may be issued if the proposition for the issuance of such revenue bonds with such priority shall have been submitted by the board by the same vote required under Article 1 and approved by the electors by the same vote required under Article 1.

(Amended by Stats. 1967, Ch. 1215.)






ARTICLE 3. Equipment Trust Certificates

30940

The district shall have power to purchase equipment such as cars, trolley buses and motorbuses, rolling equipment, and may execute agreements, leases and equipment trust certificates in the forms customarily used by private corporations engaged in the rapid transit business appropriate to effect such purchase and leasing of rolling equipment and may dispose of such equipment trust certificates upon such terms and conditions as the board may deem appropriate. All money required to be paid by the district under the provisions of such agreements, leases and equipment trust certificates shall be payable solely from the revenue or income to be derived from the transportation system and from grants or loans, or both, as provided in Sections 30701, 30702, and 30703 of this part. Payment for such equipment, or rentals therefor, may be made in installments, and the deferred installments may be evidenced by equipment trust certificates payable solely from such revenue, income, grants, or loans, and title to such equipment shall not vest in the district until the equipment trust certificates are paid.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30941

The agreement to purchase or lease may direct the vendor or lessor to sell and assign or lease the rolling equipment to a bank or trust company duly authorized to transact business in the State of California as trustee, lessor or vendor for the benefit and security of the equipment trust certificates and may direct such trustee to deliver the rolling equipment to one or more designated officers of the district and may authorize the district to simultaneously therewith execute and deliver an installment purchase agreement or a lease of the equipment to the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30942

The agreements and leases shall be duly acknowledged before some person authorized by law to take acknowledgments of deeds and in the form required for acknowledgment of deeds and such agreements, leases, and equipment trust certificates shall be authorized by resolution of the district and shall contain such covenants, conditions and provisions which may be deemed necessary or appropriate to insure the payment of the equipment trust certificates from such revenue, income, grants or loans.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30943

The covenants, conditions and provisions of the agreements, leases, and equipment trust certificates shall not conflict with any of the provisions of any agreement securing the payment of bonds, notes or certificates of the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)






ARTICLE 4. Temporary Borrowing

30950

Prior to the time moneys authorized by special taxes under Part 16 (commencing with Section 36000) of Division 2 of the Revenue and Taxation Code and already levied by the county are available or funds are allocated to the district under said part or other state or federal laws, the district may borrow money to provide funds for the purposes provided in Section 30636 of this code, and for the expenses of the calling, giving notice of, holding and conducting of any bond election under this part.

The amount to be borrowed pursuant to this section shall be evidenced by notes bearing interest at a rate of not to exceed 6 percent per annum, payable annually or semiannually, maturing not more than two years from their date and subject to call and redemption at the option of the district at any time prior to their stated maturity dates on the terms and conditions specified by the board and stated in the notes. The amount to be borrowed pursuant to this section (including both the principal of and interest to maturity on the notes evidencing such borrowing) shall not exceed eighty-five percent (85%) of the special tax or said other moneys to be used to repay said notes and interest thereon and to be received by the district between the date of borrowing and the final maturity date of the notes, as estimated by the auditor at the time of the borrowing. The notes shall be payable only from special taxes authorized under Part 16 (commencing with Section 36000) of Division 2 of the Revenue and Taxation Code and already levied by the county, or from other moneys allocated under state laws other than this part, or federal laws. The form of the notes and the provisions of the resolution or resolutions of the board providing for their issuance and sale shall be governed by the applicable provisions of this article.

(Repealed and added by Stats. 1966, 1st Ex. Sess., Ch. 90.)



30951

The district may borrow money in anticipation of the sale of bonds which have been authorized to be issued, but which have not been sold and delivered, and may issue negotiable bond anticipation notes therefor for the same purposes and may renew the same from time to time, but the maximum maturity of any such notes, including the renewals thereof, shall not exceed five years from the date of delivery of such original notes. Such notes shall be paid from any moneys of the district from which said bonds would be payable. If not so paid the notes shall be paid from the proceeds of the next sale of the bonds of the district in anticipation of which they were issued, and if said bonds are not issued, then taxes may be levied for their payment in the same manner as taxes are levied for said bonds. Such notes shall not be issued in an amount in excess of the aggregate amount of authorized bonds of the district remaining, less the amount of bond anticipation notes outstanding. Such notes shall be in such form as the board of directors of the district may select and may include any applicable provisions of the bonds in anticipation of which they were issued. The notes may be sold as the board of directors of the district determines by resolution but not for less than par. Before selling the notes or any part thereof the board of directors shall give notice inviting sealed bids in such manner as it may prescribe. If satisfactory bids are received the notes offered for sale shall be awarded to the highest responsible bidder. If no bids are received or if the board of directors determines that the bids received are not satisfactory as to price or responsibility of the bidders, the board of directors may reject all bids received, if any, and readvertise for sealed bids.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 90.)



30952

(a) Notwithstanding any provision of Article 7.7 (commencing with Section 53859) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code, the district may borrow money for the purchase of buses and rolling stock, or transportation facilities, or for capital improvement, by the issuance of grant anticipation notes issued pursuant to that article that are payable on the basis of any of the following:

(1) From appropriated state funds.

(2) From other funds committed, but not appropriated, and evidenced by an appropriate document of intent.

(3) On specific dates or events and evidenced by an appropriate document of intent.

(b) In addition to the grant money that may be pledged for the payment of the notes pursuant to Section 53859.06 of the Government Code, the district may pledge as security, on terms that it deems appropriate, the buses, rolling stock, or other transportation facilities acquired with the proceeds of the notes.

(Amended by Stats. 1984, Ch. 153, Sec. 2.)






ARTICLE 5. Improvement Districts

30960

Whenever the board deems it necessary for the district to incur a bonded indebtedness for the acquisition, construction, development, joint development, completion, operation, maintenance, or repair of any or all improvements, works, property, or facilities authorized by this part or necessary for, incidental to, or convenient for carrying out the powers of the district, or for any other purpose authorized by this part and to provide for the bonded indebtedness to be payable from taxes levied upon less than all of the district, it shall, by resolution adopted by a vote of two-thirds of all members of the board, so declare and state all of the following:

(a) The purposes for which the proposed debt is to be incurred, which may include all costs and estimated costs incidental to, or connected with, the accomplishment of those purposes, including, without limitation, engineering, inspection, legal, fiscal agents, financial consultant, and other fees, bond and other reserve funds, working capital, bond interest estimated to accrue during the construction period and for a period not to exceed three years thereafter, and expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(b) The estimated cost of accomplishing those purposes and the amount of the principal of the indebtedness to be incurred.

(c) That the board intends to form an improvement district or districts of a portion or portions of the district which, in the opinion of the board, will be benefited, the exterior boundaries of which portion or portions are set forth on a map on file with the secretary of the district, which map shall govern for all details as to the extent of the proposed improvement district or districts, and to call an election in the proposed improvement district or districts on a date to be fixed for the purpose of submitting to the qualified voters thereof the proposition of incurring indebtedness by the issuance of bonds of the district for the improvement district or districts.

(d) That taxes for the payment of the bonds and the interest thereon shall be levied exclusively upon the taxable property in the appropriate improvement district.

(e) The extent to which, if at all, all or a portion of the revenues of the district are to be used as provided in Section 30803 to pay the principal of, interest on, and sinking fund payments for the bonds, including the establishment and maintenance of any reserve fund therefor.

(f) That a general description of the proposed improvement, together with a map showing the exterior boundaries of the proposed improvement district or districts with relation to the territory immediately contiguous thereto and to the proposed improvement, is on file with the secretary of the district and is available for inspection by any person or persons interested.

(g) The time and place for a hearing by the board on the questions of the formation of the proposed improvement district or districts, the extent thereof, the proposed improvement, the estimated cost, and the amount of debt to be incurred.

(h) That, at the time and place specified in the resolution, any person interested, including all persons owning property in the district or in the proposed improvement district or districts, will be heard.

(Amended by Stats. 1983, Ch. 497, Sec. 21.)



30961

Notice of said hearing shall be given by publishing a copy of the resolution declaring the necessity pursuant to Section 6066 of the Government Code prior to the time fixed for the hearing in at least one newspaper published in the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



30962

At the time and place so fixed, or at any time and place to which the hearing is adjourned, the board shall proceed with the hearing. At the hearing, any person interested, including any person owning property within the district or within the proposed improvement district or districts, may appear and present any matters material to the questions set forth in the resolution declaring the necessity.

(Amended by Stats. 1983, Ch. 497, Sec. 22.)



30963

The board may change the purposes for which the proposed debt is to be incurred, or the estimated cost, or the amount of bonded debt to be incurred, or the boundaries of the proposed improvement district or districts, or one or all of those matters. However, the board shall not change the boundaries so as to include any territory which will not, in its judgment, be benefited by the improvement.

(Amended by Stats. 1983, Ch. 497, Sec. 23.)



30964

The purposes, estimated cost, amount of bonded debt, or boundaries shall not be changed by the board except after notice of its intention to do so, given by publication pursuant to Section 6061 of the Government Code in at least one newspaper published in the district. The notice shall state the changed purposes and the estimated cost and debt proposed and that the exterior boundaries as proposed to be changed are set forth on a map on file with the secretary of the district, which map shall govern for all details as to the extent of the proposed improvement district or districts, and specify the time and place for hearing on the change or changes, which time shall be at least 10 days after the publication of the notice.

(Amended by Stats. 1983, Ch. 497, Sec. 24.)



30965

At the time and place so fixed, or at any time and place to which the hearing is adjourned, the board shall proceed with the hearing. At the hearing, any person interested, including any person owning property within the district or the proposed improvement district or districts, may appear and present any matters material to the changes stated in the notice.

(Amended by Stats. 1983, Ch. 497, Sec. 25.)



30966

At the conclusion of the hearing, the board shall, by resolution, determine whether it is deemed necessary to incur the bonded indebtedness, and, if so, the resolution shall also state the purposes for which the proposed debt is to be incurred, the estimated cost of accomplishing those purposes, the amount of the proposed debt, that the exterior boundaries of the portion or portions of the district which will be benefited are set forth on a map on file with the secretary of the district, which map shall govern for all details as to the extent of the improvement district or districts, and that each portion or portions of the district set forth on the map shall thereupon constitute and be known as Improvement District No. ____ of the Southern California Rapid Transit District, and the determinations made in the resolution shall be final and conclusive.

(Amended by Stats. 1983, Ch. 497, Sec. 26.)



30967

After the formation of the improvement district or districts within the district pursuant to this article, all proceedings for the authorization and issuance of bonds of the district for the improvement district or districts shall be limited and shall apply only to the improvement district or districts; and taxes for the payment of those bonds and the interest thereon shall be levied exclusively upon the taxable property in the improvement district or districts; and the revenues of the district shall be used only to the extent set forth in the resolution declaring the necessity.

(Amended by Stats. 1983, Ch. 497, Sec. 27.)



30968

After the board has made its determination of the matters required to be determined by resolution pursuant to Section 30966, and if the board deems it necessary to incur the bonded indebtedness, the board shall, by a further resolution, call a special election in the improvement district or districts for the purpose of submitting to the qualified voters thereof the proposition of incurring indebtedness by the issuance of bonds of the district for the improvement district or districts. The resolution shall state all of the following:

(a) That the board deems it necessary to incur the bonded indebtedness.

(b) The purposes for which the bonded indebtedness will be incurred.

(c) The estimated cost of accomplishing those purposes.

(d) The amount of the principal of the indebtedness to be incurred.

(e) The improvement district or districts to be benefited by those indebtedness, as set forth in the resolution making determinations, and that a map showing the exterior boundaries of the improvement district or districts is on file with the secretary of the district, which map shall govern for all details as to the extent of the improvement district or districts.

(f) That taxes for the payment of those bonds and the interest thereon shall be levied exclusively upon the taxable property in the improvement district or districts; and that revenues of the district shall be used only to the extent set forth in the resolution declaring the necessity.

(g) The maximum term the bonds proposed to be issued shall run before maturity, which shall not exceed 50 years from the date thereof or the date of each series thereof.

(h) The maximum rate of interest to be paid, which shall not exceed the maximum rate allowed by law.

(i) The proposition to be submitted to the voters which may include one or more purposes.

(j) The date of the election.

(k) The manner of holding the election and the procedure for voting for and against the measure.

(Amended by Stats. 1983, Ch. 497, Sec. 28.)



30969

Thereafter the provisions relating to the authorization and issuance of bonds, Sections 30901 to 30914, inclusive, shall apply.

(Amended by Stats. 1967, Ch. 1215.)



30970

Any action or proceeding, wherein the validity of the formation of the improvement district or districts or of any bonds or of the proceedings in relation thereto is contested, questioned, or denied, shall be commenced within three months from the date of the election; otherwise, the bonds and all proceedings in relation thereto, including the formation of the improvement district or districts, is valid and in every respect legal and incontestable.

(Amended by Stats. 1983, Ch. 497, Sec. 29.)






ARTICLE 6. Miscellaneous

30980

The district may bring an action to determine the validity of any of its bonds, equipment trust certificates, warrants, notes, or other evidences of indebtedness pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1984, Ch. 144, Sec. 187.)



30981

Notwithstanding any other provisions of this part or any other law, the provisions of all ordinances, resolutions and other proceedings in the issuance by the district of any bonds, bonds with a pledge of revenues, bonds for improvement districts, revenue bonds, equipment trust certificates, notes, or any and all evidences of indebtedness or liability shall constitute a contract between the district and the holders of such bonds, equipment trust certificates, notes or evidences of indebtedness or liability and the provisions thereof shall be enforceable against the district, any or all of its successors or assigns, the state, any department of the state, or any officer thereof, by mandamus or any other appropriate suit, action or proceeding in law or in equity in any court of competent jurisdiction. Nothing contained in this part or in any other law shall be held to relieve the district or the territory included within it from any bonded or other debt or liability contracted by the district. Upon dissolution of the district or upon withdrawal of territory therefrom, the property formerly included within the district or withdrawn therefrom shall continue to be liable for the payment of all bonded and other indebtedness or liabilities outstanding at the time of such dissolution or withdrawal the same as if the district had not been so dissolved or the territory withdrawn therefrom, and it shall be the duty of the state or other successors or assigns to provide for the payment of such bonded and other indebtedness and liabilities. Except as may be otherwise provided in the proceedings for the authorization, issuance and sale of any revenue bonds, bonds secured by a pledge of revenues or bonds for improvement districts secured by a pledge of revenues, revenues of any kind or nature derived from any revenue-producing improvements, works, facilities or property owned, operated or controlled by the district shall be pledged, charged, assigned and have a lien thereon for the payment of such bonds as long as the same are outstanding, regardless of any change in ownership, operation or control of such revenue-producing improvements, works, facilities or property and it shall, in such later event or events, be the duty of the state or other successors or assigns to continue to maintain and operate such revenue-producing improvements, works, facilities or property as long as bonds are outstanding.

(Amended by Stats. 1967, Ch. 1215.)



30982

All bonds and other evidences of indebtedness issued by the district under the provisions of this part, and the interest thereon, are free and exempt from all taxation within the State of California, except for transfer, franchise, inheritance and estate taxes.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)









CHAPTER 8. Provisions Relating to the Los Angeles Metropolitan Transit Authority

31000

On the date (which is hereinafter referred to as merger date ) of the second regular meeting of the board held pursuant to Section 30251 that follows the meeting referred to in Section 30227 the Los Angeles Metropolitan Transit Authority (herein sometimes referred to as authority ) shall be merged into the district. Such merger shall be effective upon the recording with the Recorder of the County of Los Angeles of the certificate provided for in Section 31001.

Upon such merger the separate existence of the authority ceases, and the district shall succeed, ipso facto and by operation of law and without other transfer, to all the rights and property of the authority, and shall be subject to all the legally enforceable debts and liabilities of the authority, in the same manner as if the district had itself incurred them.

All rights of creditors and all liens upon the property of the authority shall be preserved unimpaired, limited in lien to the property affected by such liens immediately prior to the time of the merger.

Any action or proceeding pending by or against the authority may be prosecuted to judgment, which shall bind the district, or the district may be proceeded against or substituted in its place.

For the protection of the holders of the outstanding, unmatured bonds and other evidences of indebtedness of the authority the district shall have power to take all actions and do all things necessary or required for the protection of such holders and for compliance with the terms of such bonds and other evidences of indebtedness; and the district shall have power to continue all services which the authority is furnishing on the merger date whether such buslines and services are partly or wholly within or without the district, or within or without the County of Los Angeles.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



31001

Upon the merger date, the secretary of the district shall record in the office of the Recorder of the County of Los Angeles a certificate setting forth the date upon which the Southern California Rapid Transit Law became effective and stating that the district was created by such law and that by virtue of Section 31000 thereof the district succeeded on the merger date, without other transfer, to all the rights and property of the authority subject to all the legally enforceable debts and liabilities of the authority.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



31002

A copy of the certificate provided for in Section 31001 certified by the Recorder of the County of Los Angeles is, except as against the State, conclusive evidence of the transfer to the district of all the rights and property of the authority subject to all the legally enforceable debts and liabilities of the authority, all as provided in Section 31000 of this part.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



31003

On said merger date, all employees of the authority shall become employees of the district with all the same rights, privileges and compensation they had as employees of the authority.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



31004

It is the intent of this part that the board of directors of the district shall have a free choice as to officers of the district mentioned in Section 30300 who are not members of the board of directors. At the merger date such officers shall be appointed on a permanent or pro tem basis, in the discretion of the board. Prior to that time, however, the following shall serve as ex officio officers of the district:

Secretary the Clerk of the Board of Supervisors of the County of Los Angeles.

General Manager the Chief Administrative Officer of the County of Los Angeles.

General Counsel the County Counsel of the County of Los Angeles.

Treasurer the Treasurer of the County of Los Angeles.

Auditor the Auditor of the County of Los Angeles.

The Board of Supervisors of the County of Los Angeles is authorized and directed to make available to the district its hearing room and other space, personnel and facilities so that the district can be organized and the transfer of operations be completed in an orderly businesslike manner.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



31005

Whenever the board deems it necessary, it may issue bonds to refund all outstanding, unmatured bonds of the authority which are subject to call and redemption prior to maturity. The amount of such bonds shall include the principal and, if necessary, the interest of the bonds to be refunded, the premiums payable upon call and redemption thereof and all expenses of the trustee for the refunding, the calling of said bonds for redemption and any other incidental expenses. The refunding bonds shall be authorized and issued in the manner provided for herein as a separate issue or as a part of another issue for any purpose authorized in this part.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)






CHAPTER 9. Annexation and Exclusion

31400

The governing body of any city, which is not within the district, may apply to the board of directors of the district for consent to annex the corporate area of such city to the district. The board of supervisors of the County of Los Angeles and any other county may apply to the board of directors of the district for consent to annex any unincorporated county territory to the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



31401

The board of directors may grant or deny such application and in granting the same may fix the terms and conditions upon which the corporate area of city or unincorporated county territory may be annexed to and become a part of the district. Such terms and conditions may provide, among other things, without limitation, (a) for the levy by the district of special taxes upon taxable property within such city or such unincorporated county territory in addition to the taxes elsewhere in this part authorized to be levied by the district, and in case such terms and conditions shall provide for the levy of such special taxes, the board of directors in fixing such terms and conditions shall specify the aggregate amount to be so raised and the number of years prescribed for raising such aggregate sum, and that substantially equal annual levies will be made for the purpose of raising such sum over the period so prescribed, and (b) representation of the city or unincorporated county territory, as the case may be, on the board or in an advisory capacity to the board; provided, however, that the membership of the board and the appointment thereof shall not be changed unless the terms and conditions are approved by a unanimous vote of all members of the board.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



31402

The action of the board of directors evidenced by resolution shall be promptly transmitted to the governing body of such applying city or board of supervisors, and if such action shall grant consent to such annexation, such governing body or board of supervisors may thereupon submit to the qualified electors of such city or the unincorporated county territory, at any general or special election held therein, the proposition of such annexation subject to the terms and conditions fixed as herein provided. Notice of such election shall be given by posting at least 10 days and in three public places in the unincorporated county territory and by publication once at least 10 days before the date fixed for the election in a newspaper of general circulation published in the county or in the city.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



31403

The notice shall contain the substance of the terms and conditions fixed by the board of directors, as provided in Section 31401. Such election shall be conducted and the returns thereof canvassed in the manner provided by law for elections in such city or county as the case may be. If the proposition shall receive the affirmative vote of a majority of electors voting thereon at such election, the governing body of such city or the board of supervisors of the county shall certify the result of such election on the proposition to the board of directors of the district, together with a legal description of the boundaries of the corporate area of such city as of the date of the election, or the boundaries of such unincorporated county territory, accompanied by a map or plat indicating such boundaries.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



31404

A certificate of proceedings shall be made by the secretary of the district and filed with the Secretary of State. Upon the filing thereof in the office of the Secretary of State, the corporate area of such city as of the date of the election or such unincorporated county territory shall become, and be, an integral part of the district, and the taxable property therein shall be subject to taxation thereafter for all purposes of the district, including, without limitation, the payment of bonds and other obligations of the district at the time authorized or outstanding, and the board of directors of the district shall be empowered to do all things necessary to enforce and make effective the terms and conditions of annexation fixed as hereinabove authorized.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



31405

Upon the filing in his or her office of the certificate of proceedings, the Secretary of State shall, within 10 days, issue a certificate, reciting the filing of those papers in his or her office and the annexation of the corporate area of the city as of the date of the election or the unincorporated county territory to the district. The Secretary of State shall transmit the original of the certificate to the secretary of the district and shall forward a certified copy thereof to the county elections official of each county in which the district or any portion thereof is situated.

(Amended by Stats. 2002, Ch. 221, Sec. 105. Effective January 1, 2003.)



31407

If territory is annexed to a city or consolidated with a city, the corporate area of which has been included in the district, or, if a new city is incorporated, a portion of which is within the district, such annexed, consolidated, or incorporated territory as is not already within the district shall simultaneously with its annexation to the city or consolidation with a city or its incorporation as a city be annexed to the district, and shall become and be, an integral part of the district and the taxable property therein shall be subject to taxation thereafter for all purposes of the district, including, without limitation, the payment of bonds and other obligations of the district at the time authorized and outstanding, and the board of directors of the district shall be empowered to do all things necessary to enforce and make effective this section.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



31408

If the applicable provisions of law governing such annexation to, or consolidation with, such municipality or such incorporation shall require any notice of any election called for the purpose of determining whether such proposed annexation, consolidation or incorporation shall occur, or shall require any notice of hearing or other notice to be given to the residents or electors of, or owners of property in, such territory, such notice shall contain a statement that the territory shall be annexed to the district, and shall become and be an integral part of the district and the taxable property therein shall be subject to taxation thereafter for all purposes of the district, including, without limitation, the payment of bonds and other obligations of the district at the time authorized and outstanding. The governing body of such city or other officer thereof having the duty of certifying the proceedings resulting in such annexation to, or consolidation with, such city, or such incorporation of, pursuant to the provisions of law applicable thereto, shall include in such certification a record of the proceedings by which such territory has been annexed to the district in accordance with the provisions of this article, and shall file a duplicate of such certificate with the board of directors of the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



31409

The validity of any proceedings resulting in the annexation of territory to the district shall not be contested in any action unless such action shall have been brought within three months after the completion of such annexation.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



31410

If any portion of the corporate area of any city whose corporate area is a part of the district, shall be excluded from such city in accordance with the provisions of law applicable to such exclusions, and, if such area is not within the boundaries of the district as defined in Chapter 2 (commencing with Section 30100) of this part, or, if in another county is not surrounded by territory which is a part of the district, then such excluded area shall thereby be excluded from and shall no longer be a part of the district, but the taxable property within such excluded area shall continue taxable pursuant to Section 30981.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



31411

Any city whose corporate area is a part of the district and any county with regard to any unincorporated territory which is a part of the district, may apply to the board of directors of the district for consent to exclude the area from the district. The board of directors may grant or deny the application and in granting the same may fix the terms and conditions upon which a corporate area of the city or the unincorporated county territory may be excluded from the district. The terms and conditions shall include, without limitation, exclusion of the city or unincorporated county territory, as the case may be, from representation on the board or in an advisory capacity to the board. The action of the board of directors evidenced by resolution shall be promptly transmitted to the governing body of the applying city or board of supervisors and if the action shall grant consent to the exclusion the governing body of the city or the board or supervisors of the county, as the case may be, may submit to the electors of the city or the unincorporated county territory at any general or special election the proposition of excluding from the district the corporate area of the city or the unincorporated county territory. Notice of the election shall be given in the manner provided in Section 31402. The election shall be conducted and the returns thereof canvassed in the manner provided by law for the conduct of elections in the city or county. In the event that the majority of the electors voting thereon vote in the favor of the withdrawal, the result thereof shall be certified by the governing body of the city or the board of supervisors of the county to the board of directors of the district. A certificate of the proceedings hereunder shall be made by the secretary of the district and filed with the Secretary of State, and upon the filing of the certificate the corporate area of the city or the unincorporated county territory shall be excluded from the district, and shall no longer be a part thereof; provided, however, that the property within the city as the city shall exist at the time of the exclusion, or within the unincorporated county territory shall continue taxable pursuant to Section 30981. Upon the filing in his or her office of the certificate of proceedings the Secretary of State shall, within 10 days, issue a certificate, reciting the filing of the papers in his or her office and the exclusion of the corporate area of the city or the unincorporated county territory from the district. The Secretary of State shall transmit the original of his or her certificate to the secretary of the district and shall forward a certified copy thereof to the county elections official of each county in which the district or any portion thereof is situated.

(Amended by Stats. 2002, Ch. 221, Sec. 106. Effective January 1, 2003.)



31412

Whenever any change is made in the boundaries of this district by the annexation or exclusion of any city or any unincorporated county territory pursuant to this chapter, the district shall comply with the provisions of Sections 54900, 54901, and 54902 of the Government Code.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)



31413

No consent to annexation or exclusion shall be made by the board of directors of the district pursuant to this chapter, and no annexation or exclusion shall be made pursuant to this part or pursuant to any other law, which is in violation of all or any part of any ordinance, resolution or other proceeding taken by the district in the issuance of bonds, certificates, notes or any and all other evidences of indebtedness or liability of the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)






CHAPTER 10. Severability

31520

If any section, subsection, sentence, clause, or phrase of this part, or the application thereof to any person or circumstance, is for any reason held invalid, the validity of the remainder of this part, or the application of such provision to other persons or circumstances, shall not be affected thereby. The Legislature hereby declares that it would have passed this part, and each section, subsection, sentence, clause, and phrase thereof, irrespective of the fact that one or more sections, subsections, sentences, clauses or phrases, or the application thereof to any person or circumstance, be held invalid.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 62.)






CHAPTER 11. Preferential Facilities for High-Occupancy Vehicles

32000

In cooperation with the Department of Transportation and the cities, counties, and local and regional transportation entities in the district s service area, the district, after public hearings, shall prepare, and submit to the Legislature by March 31, 1974, a comprehensive plan for the development and operation of preferential facilities for high-occupancy vehicles in its service area.

As used in this section, preferential facilities shall include, but not be limited to, freeway lanes, freeway ramps, street lanes, transit terminals, and parking facilities.

(Added by Stats. 1973, Ch. 1175.)






CHAPTER 12. Special Benefit Assessment Districts

33000

The Legislature finds and declares that:

(a) It is necessary and in the best interest of the citizens of the state to authorize the Southern California Rapid Transit District to levy special benefit assessments for needed public rail rapid transit facilities and services on the property which benefits from those facilities and services.

(b) The rail rapid transit facilities and services provide special benefits to parcels of land, and improvements thereon, in the vicinity of rail rapid transit stations, and provide general benefits to the community at large. The Board of Directors of the Southern California Rapid Transit District shall be the conclusive judge of the proportion of special and general benefits produced by the facilities and of the distribution of the special benefits among parcels of property within the benefit assessment district.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33001

(a) Whenever the board finds that property adjacent to, or in the vicinity of, one or more rail transit stations, or proposed rail transit stations, of the district receives or will receive special benefit by reason of the location or operation of one or more of those rail transit stations, the board may, by resolution adopted by a two-thirds vote of its members, provide for notice and hearing on its intention to establish one or more special benefit districts and to levy a special benefit assessment on real property therein for the purpose of financing, in whole or in part, the acquisition, construction, development, joint development, operation, maintenance, or repair of one or more rail transit stations and rail transit related facilities located within the benefit district.

(b) For purposes of this chapter, benefit district means a special benefit assessment district established pursuant to this chapter, the area of which shall not lie more than one mile from the center point of any rail transit station or proposed rail transit station within the central business district of the City of Los Angeles and shall not lie more than one-half mile from the center point of any rail transit station or proposed rail transit station at any other location. Central business district of the City of Los Angeles means that area within the City of Los Angeles lying east of the Harbor Freeway (State Highway Route 11).

(c) The resolution may provide that the proposed benefit district will contain separate zones, which may consist of either contiguous or noncontiguous areas of land within the district. The proposed benefit district and each proposed zone, if any, therein shall be an area adjacent to, or in the vicinity of, one or more rail transit stations or proposed rail transit stations. The boundaries of the benefit district and of each zone, if any, therein shall be drawn so as to reflect, as accurately as possible, the areas in which special benefits are conferred by reason of the proximity and operation of one or more rail transit stations.

(d) The notice stating the time and place of the hearing, and setting forth the boundaries and purpose of the proposed benefit district, shall be published prior to the time fixed for the hearing pursuant to Section 6066 of the Government Code.

(e) Notice shall also be mailed at least 30 days prior to the hearing to all owners of real property within the boundaries of the proposed benefit district whose names and addresses appear on the last equalized assessment roll or are otherwise known to the Board of Supervisors of the County of Los Angeles or to the district.

(f) For purposes of this chapter, transit related facilities means land, buildings and equipment or any interest therein, whether or not the operation thereof produces revenue, which has, as its primary purpose, the operation of the rail transit system or the providing of services to the passengers of the rail transit system, but does not mean any land, buildings, or equipment, or interest therein, which is used primarily for the production of revenue not arising from the operation of the rail transit system.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33001.5

(a) At the time and place fixed for the hearing on the establishment of the benefit district, or at any time and place to which the hearing is adjourned, the board shall proceed with the hearing. At the hearing, interested persons may appear and present matters material to the proposed board action. At the conclusion of the hearing, the board shall, by a resolution adopted by a two-thirds vote of its members, determine whether to proceed with the proposed action.

The resolution shall state, as appropriate, the maximum and minimum rate of assessment, the amount of the special benefit assessment and the purposes for which it is to be levied, the estimated cost of accomplishing the purposes, and the dates or approximate intervals at which the assessment shall be levied. The resolution shall also state that the exterior boundaries of the benefit district are set forth on a map on file with the secretary of the district, which map shall govern for all purposes as to the extent of the benefit district and zones, if any, therein and that the area set forth on the map shall thereupon constitute and be known as Benefit District No. __ of the Southern California Rapid Transit District, or as Benefit Zone __ of the Benefit District No. __ of the Southern California Rapid Transit District, as designated by the board.

(b) The resolution shall be submitted to the governing body. The governing body shall, after a public hearing conducted by the governing body and prior to the creation of the benefit district, approve, or amend and approve, as amended, or disapprove the geographic boundaries of the benefit district and the method of assessment. The resolution of approval or disapproval from the governing body shall be returned to the board.

(c) The board shall, by a two-thirds vote of its members, determine whether to create the benefit district as approved by the governing body. If the board decides to proceed with creating the benefit district as approved by the governing body, the board may, in addition to any amendments made by the governing body, reduce the size of the benefit district, but in so doing shall not include any territory not included in the benefit district approved by the governing body nor change the approved method of assessment. The determination by the board is final and conclusive.

(d) For purposes of this section, governing body means the city council of a city in which the proposed benefit district is located or, if the benefit district is located in unincorporated territory, the board of supervisors of the county in which the proposed benefit district is located.

(e) The board may provide in the resolution, or in a later resolution adopted by a two-thirds vote of the members of the board, for changes in the assessment to particular real property within the benefit district or any zone therein arising out of changes in the parcel area or floor area of that real property.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33002

(a) In determining the amount of a special benefit assessment, the board may measure the benefit to real property in the benefit district or zones therein by the parcel area of unimproved real property and by the parcel area and the floor area of real property and improvements thereto of improved real property, as deemed appropriate by a resolution adopted by a two-thirds vote of the members of the board.

(b) The special benefit assessment constitutes a charge imposed on particular real property for a district project of direct benefit to that property, and does not constitute ad valorem taxes or any other form of general tax levy applying a given rate to the assessed valuation of all taxable property within the district.

(c) The district shall possess all powers necessary for, incidental to, or convenient for the collection, enforcement, administration, or distribution of the special benefit assessment in accordance with California law.

(d) The revenue from a special benefit assessment, which is imposed pursuant to this chapter, or from bonds secured by such a special benefit assessment, for the purpose of financing a rail transit station or rail transit related facility located within the benefit district, shall be used only for financing of the facility for which it was levied, and that revenue shall not be used for any other purpose or the payment of any other expense of the district, including, but not limited to, transit, transportation, or operating expense.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33002.1

The board may order benefit assessment without an election, except as otherwise provided in Section 33002.2.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33002.2

An election shall be held if the board finds that a petition requesting that the proposal be submitted to confirmation by the voters has been signed by the owners of at least 25 percent of the assessed value of real property within the benefit district.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33002.3

(a) For purposes of this chapter, voter means an owner of real property which is assessed or proposed to be assessed under this chapter and which is within the boundaries of the benefit district.

(b) In any election conducted under this chapter, each voter in the benefit district may cast one vote for each one thousand dollars ($1,000), or fraction thereof, worth of land or improvements owned by the voter in the benefit district as is shown on the most recent equalized assessment roll.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33002.4

(a) Where land in the benefit district is owned in joint tenancy, tenancy in common, or any other multiple ownership, the owners of that land shall designate in writing which one of the owners shall be deemed the owner of that land for purposes of qualifying as a voter.

(b) The legal representative of a corporation or an estate owning real property in the benefit district may act on behalf of the corporation or the estate.

(c) (1) For purposes of this chapter, legal representative means an official of a corporation owning real property in the benefit district.

(2) For purposes of this chapter, legal representative also means a guardian, conservator, executor, or administrator of the estate of the holder of title to real property in the benefit district who is all of the following:

(A) The person is appointed under the laws of this state.

(B) The person is entitled to the possession of the estate s real property.

(C) The person is authorized by the appointing court to exercise the particular right, privilege, or immunity which he or she seeks to exercise.

(d) Before a legal representative acts as a voter at a district election, the legal representative shall present to the precinct board a certified copy of his or her authority which shall be kept and filed with the returns of the election.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33002.5

The petition for confirmation by the voters shall be filed with the board within 30 days after the conclusion of the public hearing required by Sections 33001 and 33001.5. If a petition meeting the requirements of Section 33002. 2 is filed, the board shall adopt a resolution approving the proposal to form a benefit district subject to confirmation by the voters of the benefit district.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33002.6

After the board has adopted a resolution approving the proposal to form a benefit district under Section 33002.5, but before the board may levy any assessment, the board shall call an election in the benefit district for the purpose of submitting to the voters the proposition of levying the assessment by the benefit district. The resolution calling the election shall state each of the items required to be contained in the resolution adopted pursuant to Section 33001.5.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33002.7

The board shall submit the proposition of levying an assessment to the voters of the benefit district in a special election to be held within 90 days following the adoption of the resolution calling an election. The provisions of the Elections Code relating to the manner of voting, the duties of election officers, the canvassing of returns, and all other particulars in respect to the management of elections, insofar as they may be applicable, shall govern all elections conducted pursuant to this chapter.

Ballots for the special election may be distributed to voters by mail with return postage prepaid, and shall be received by the district either by mail or hand delivery at the address shown on the postage prepaid envelope no later than 5:00 p.m. on the special election day.

The district shall pay to the county the reasonable expenses that the county incurs in conducting an election under this chapter, and the district may expend funds collected from the benefit assessment approved pursuant to the election for this purpose.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33002.8

If a majority of the votes cast at the election conducted under this chapter approve the proposition, the board may levy the assessment pursuant to the resolution adopted pursuant to Section 33002.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33002.9

(a) Any owner or owners of real property, which is, in whole or in part, within the benefit district, or their legal representatives, may jointly or severally file with the board a petition requesting that the real property owned by them or for which they are the legal representative be excluded from the benefit district on the ground that the real property sought to be excluded is not benefited or that the assessment be reduced on the ground that the assessment exceeds the benefit to that real property.

(b) The real property sought to be excluded or upon which the assessment is sought to be reduced shall be described by its legal description and shall be accompanied by a map depicting its location in relation to the benefit district.

(c) The petition shall contain a statement of facts in support of the petition and shall be acknowledged by the owner or the legal representative filing the petition.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33002.10

Notice of each hearing upon the petition for exclusion or reduction shall be given in accordance with subdivisions (d) and (e) of Section 33001.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33002.11

At the time and place provided in the notice or at any time and place to which the hearing is adjourned, the board or its appointed hearing officer shall hear all the following:

(a) The petition for exclusion or reduction.

(b) All evidence or proofs that may be introduced by or on behalf of the petitioners.

(c) All objections to the petition that may be presented in writing by any person, including the district.

(d) All evidence or proofs that may be introduced in support of objections to the petition.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33002.12

The expenses of giving the notice provided for herein and of the hearing on the exclusion or reduction petition shall be paid by the persons filing the petition.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33002.13

Upon the hearing on an exclusion or reduction petition by the board, or upon the record of hearing by a hearing officer, the board shall order the petition be denied when the petitioner has not shown by a preponderance of the evidence that in an exclusion petition his or her real property is not benefited or in a reduction petition that the assessment exceeds the benefit to the property.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33002.14

The board, after the hearing on an exclusion or reduction petition, shall order one of the following by resolution:

(a) In the case of an exclusion petition, order the exclusion of all or any part of the real property described in the petition upon its finding that the property will not be benefited by the operations of the district in the vicinity of the benefit district.

(b) In the case of a reduction petition, order a change in the benefit assessment to all or any portion of the real property described in the petition to provide that it not exceed the amount of benefit derived by the operations of the district in the vicinity of the benefit district.

(c) Confirm the assessment on the real property subject to the petition as correctly reflecting the amount of benefit to the real property.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33003

(a) Following formation of the benefit district or concurrently therewith, if the board deems it necessary to incur a bonded indebtedness for the acquisition, construction, development, joint development, completion, operation, maintenance, or repair of one or more rail transit stations and related rail transit facilities located within the benefit district, the board may provide, by resolution, that the bonded indebtedness shall be payable from special benefit assessments levied within the benefit district. The resolution shall be adopted by a two-thirds vote of the members of the board, and shall declare and state all of the following:

(1) That the board intends to incur an indebtedness, by the issuance of bonds of the district, for the benefit district which the board has formed, or intends to form, within a portion of the district.

(2) The purposes for which the proposed debt is to be incurred, which may include all costs and estimated costs necessary or convenient for, incidental to, or connected with the accomplishment of the purposes, including, without limitation, engineering, inspection, legal, fiscal agent, financial consultant, bond and other reserve funds, working capital, bond interest estimated to accrue during the construction period, if any, and for a period not exceeding three years thereafter, and the expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(3) The estimated cost of accomplishing the purposes and the amount of the principal of the indebtedness to be incurred.

(4) That a general description of the benefit district and of each zone, if any, therein and maps showing the exterior boundaries thereof are on file with the secretary of the district and available for inspection by any interested person.

(5) That special benefit assessments for the payment of the bonds, and the interest thereon, have been or shall be levied in the benefit district or zones therein by the parcel area of unimproved real property and by the parcel area and the floor area of real property and improvements thereto of improved real property, as deemed appropriate by a resolution adopted by a two-thirds vote of the members of the board, at rates which are sufficient in the aggregate, together with revenues already collected and available therefor, to pay the principal of, and interest on, all bonds of the district issued for the benefit district.

(6) The extent to which, if at all, all or a portion of the revenues of the district are to be used to pay the principal of, interest on, and sinking fund payments for, the bonds, including the establishment and maintenance of any reserve fund therefor.

(7) The time and place set for hearing on the proposed issuance of the bonds.

(8) That at the same time as the Board of Supervisors of the County of Los Angeles is required by law to fix the general tax levy and in the manner provided for the general tax levy, the district board shall levy and collect special benefit assessments in the benefit district or zones therein by the parcel area of unimproved real property and by the parcel area and the floor area of real property and improvements thereto of improved real property, as deemed appropriate by the district board, at rates which are sufficient in the aggregate, together with revenues already collected and available therefor, to pay the interest on the bonds as it becomes due, and the part of the principal of the bonds, including sinking fund installments required by any of the district s agreements with bondholdlers, as will become due before proceeds of a special benefit assessment, levied at the time of the next general tax levy, will be available for those purposes; and to provide or to restore the bond reserve fund to the amount required by any of the district s agreements with bondholders.

(9) The maximum term the proposed bonds shall run before maturity, which shall not exceed 40 years from the date of the bonds or any series thereof.

(10) The maximum rate or rates of interest to be paid, which shall not exceed 12 percent per annum.

(11) That the pledge of special benefit assessment revenues to the bonds authorized by this section has priority over the use of any of those revenues for pay-as-you-go financing, except to the extent that this priority is expressly restricted by any of the district s agreements with bondholders.

(b) The notice stating the time and place of the hearing on the proposed issuance of bonds shall be published prior to the time fixed for the hearing pursuant to Section 6066 of the Government Code.

(c) Notice shall also be mailed at least 30 days prior to the hearing to all owners of real property within the boundaries of the benefit district whose names and addresses appear on the last equalized assessment roll or are otherwise known to the Board of Supervisors of the County of Los Angeles or to the district.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33004

At the time and place fixed for the hearing on the issuance of bonds payable from special benefit assessments levied under this chapter, or at any time and place to which the hearing is adjourned, the board shall proceed with the hearing. Interested persons may appear at the hearing and present matters material to the questions set forth in the resolution. At the conclusion of the hearing on the proposed issuance of bonds, the board shall, by resolution adopted by a two-thirds vote of the members, determine whether to incur the bonded indebtedness.

The resolution shall state the amount of the proposed debt, the purposes for which it is to be incurred, and the estimated cost of accomplishing the purposes. The determinations made in the resolution are final and conclusive.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33005

Special benefit assessments for the payment of the principal of, and interest on, bonds issued for a benefit district shall be levied in the benefit district at rates which are sufficient in the aggregate, together with revenues already collected and available therefor, to pay the principal of, and interest on, all bonds of the district issued for the benefit district. Other revenues of the district shall be used for the payment of the principal of, and interest on, the bonds only to the extent set forth in any agreement of the district for the benefit of bondholders.

Special benefit assessments in the benefit district and zones, if any, therein shall be calculated to reflect, as accurately as possible, the benefit received by the property assessed in the benefit district or zones, if any, therein as a result of the project to be financed thereby.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33006

The bonds issued pursuant to this chapter shall bear interest at a rate or rates not exceeding 12 percent per annum, payable semiannually, except that the first interest payable on the bonds or any series thereof may be for any period not to exceed one year as determined by the board.

In the resolution or resolutions providing for the issuance of bonds, the board may also provide for call and redemption of the bonds prior to maturity at times and prices and upon any other terms that it may specify. However, no bond is subject to call or redemption prior to maturity unless the bond contains a recital to that effect. The denomination or denominations of bonds shall be stated in the resolution providing for their issuance, but shall not be less than five thousand dollars ($5,000). The principal of, and interest on, the bonds shall be payable in lawful money of the United States at the office of the treasurer of the district or at any other place or places that may be designated by the board, or at either place or places at the option of the holders of the bonds. The bonds shall be dated, numbered consecutively, signed by the president and treasurer, and countersigned by the secretary and shall have the official seal of the district attached. The interest coupons of the bonds shall be signed by the treasurer. The seal and all signatures and countersignatures may be printed, lithographed, or mechanically reproduced, except that one signature or countersignature shall be manually affixed.

If an officer, whose signature or countersignature appears on the bonds or coupons, leaves office for any reason prior to the delivery of the bonds, the officer s signature is as effective as if the officer had remained in office.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33007

The bonds issued pursuant to this chapter may be sold as the board determines by resolution. The board may sell the bonds at a price below par.

If the board determines by resolution that the bonds shall be sold by competitive bid, the board, before selling the bonds, or any part thereof, shall give notice inviting sealed bids in the manner that it prescribes. If satisfactory bids are received, the bonds offered shall be awarded to the highest responsible bidder. If no bids are received, or if the board determines that the bids received are not satisfactory as to price or responsibility of the bidders, the board may reject all bids received, if any, and either readvertise or sell the bonds at private sale or by negotiation, or by other lawful means.

If the board determines by resolution that the bonds shall not be sold by competitive bid, the board may sell the bonds at public or private sale, by negotiation, or by other lawful means.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33008

Delivery of any bonds issued under this chapter may be made at any place either inside or outside the state, and the purchase price may be received in cash or bank credits.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33009

All accrued interest and premiums received on the sale of bonds issued by the district pursuant to this chapter shall be placed in the fund to be used for the payment of principal of, and interest on, those bonds. The remainder of the proceeds received on the sale of the bonds shall be placed in the treasury to secure those bonds or for the purposes for which the debt was incurred.

When the purposes for which the debt was incurred have been accomplished, any money remaining shall be either (a) transferred to the fund to be used for the payment of principal of, and interest on, the bonds or (b) placed in a fund to be used for the purchase of those outstanding bonds of the district, from time to time, in the open market at the prices and in the manner, either at public or private sale or otherwise, that the board determines. Bonds so purchased shall be canceled immediately.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33010

The board may provide for the issuance, sale, or exchange of refunding bonds to redeem or retire any bonds issued by the district under this chapter upon the terms, at the times, and in the manner that it determines. Refunding bonds may be issued in a principal amount sufficient to pay all, or any part, of the principal of the outstanding bonds issued under this chapter, the interest thereon, and the premiums, if any, due upon call and redemption thereof prior to maturity and all expenses of the refunding.

The provisions of this chapter, for the issuance and sale of bonds apply to the issuance and sale of refunding bonds, except that, when refunding bonds are to be exchanged for outstanding bonds, the method of exchange shall be as determined by the board.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33011

Any bonds issued under this chapter are legal investment for all trust funds; for the funds of insurance companies, commercial and savings banks, and trust companies; for state school funds; and, whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, counties, school districts, or other districts within this state, the money or funds may be invested in the bonds issued under this chapter.

Whenever bonds of cities, counties, school districts, or other districts within this state may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public money, bonds issued under this chapter may be so used.

The provisions of this chapter are in addition to all other laws relating to legal investments and are controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33012

The board may change the purposes for which any proposed debt is to be incurred, the estimated cost, the amount of bonded debt to be incurred, or the boundaries of the benefit district or zones, if any, therein or one or all of those matters, except that the board shall not change the boundaries to include any territory which will not, in its judgment, be benefited by the district action.

For all purposes of this chapter, it is conclusively presumed that any right-of-way of a common carrier will not be benefited by the district action.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33013

(a) The board shall not change the purposes, the estimated cost, the boundaries of the benefit district or zones, if any, therein, or the amount of bonded debt to be incurred until after it gives notice of its intention to do so, stating each proposed change in the purpose and stating, if applicable, that the exterior boundaries proposed to be changed are set forth on a map on file with the secretary of the district. The notice shall also specify the time and place set for hearing.

(b) The notice shall be published prior to the time set for the hearing pursuant to Section 6066 of the Government Code.

(c) The notice shall also be mailed at least 30 days prior to the hearing to all owners of real property affected by the proposed change whose names and addresses appear on the last equalized assessment roll or are otherwise known to the Board of Supervisors of the County of Los Angeles or to the district.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33014

At the time and place fixed for a hearing on changes, or at any time and place to which the hearing is adjourned, the board shall proceed with the hearing. At the hearing, interested persons may appear and present matters material to the changes set forth in the notice.

At the conclusion of the hearing, the board shall, by resolution, determine whether to make any or all of the changes set forth in the notice. The determinations made in the resolution are conclusive and final.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33015

All decisions and determinations of the board, upon notice and hearing, are final and conclusive upon all persons entitled to appeal to the board as to all errors, informalities, and irregularities which the board might have avoided or remedied during the progress of the proceedings or which it can, at that time, remedy.

Any objection, appeal, or protest not made at the time of any hearing is deemed to be waived voluntarily by any person who might have made the appeal, protest, or objection, and the person is deemed to have consented to the action taken following the hearing and any other matter on which objection, protest, or appeal could have been made.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33016

Any action or proceeding, other than a petition for election pursuant to Section 33002.2, which contests, questions, or denies the validity or legality of the formation of any benefit district or zone, the issuance of any bonds therefor pursuant to this chapter, or any proceedings relating thereto, shall be commenced within six months from the date of the formation; otherwise, the formation of the benefit district or zone, the issuance of the bonds, and all proceedings relating thereto shall be held to be in every respect valid, legal, and incontestable.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33017

When the board has imposed a special benefit assessment, the secretary shall so certify to the assessor of the county in which the territory of any benefit district is located and deliver to the assessor copies of all maps and diagrams of the benefit district and zones, if any, therein, indicating the amount of the special benefit assessment to be levied within the benefit district and zones, if any, therein.

Special benefit assessments authorized by this chapter shall be levied and collected by the county at the same time and in the same manner as taxes are levied and collected. The county may deduct its reasonable expenses of collection and shall transmit the balance of the assessments to the district.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33019

In the event of conflict with any other law, the provisions of this chapter shall prevail with respect to benefit districts within the district.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33020

Notwithstanding any other provision of this chapter, the district shall not pledge any portion of its general fund revenues to pay any part of any bonded indebtedness incurred under this chapter unless required by provisions of the California Constitution.

(Added by Stats. 1983, Ch. 1322, Sec. 4.)



33021

Notwithstanding Section 5097 of the Revenue and Taxation Code, any petition or claim for refund seeking an exclusion of real property or the reduction of an assessment on any grounds for the 2004 05 fiscal year or in any subsequent fiscal year pursuant to this chapter shall be filed within two years after the making of the payment sought to be refunded.

(Added by Stats. 2004, Ch. 590, Sec. 1. Effective January 1, 2005.)









PART 4. ORANGE COUNTY TRANSIT DISTRICT

CHAPTER 1. General Provisions

ARTICLE 1. Definitions

40000

This part shall be known and cited as the Orange County Transit District Act of 1965.

(Added by Stats. 1965, Ch. 1899.)



40001

Unless the context otherwise requires, the provisions of this article govern the construction of this part.

(Added by Stats. 1965, Ch. 1899.)



40002

District means the Orange County Transit District formed under this part.

(Added by Stats. 1965, Ch. 1899.)



40003

Board means the board of directors of this district.

(Added by Stats. 1965, Ch. 1899.)



40004

Voter means any elector who is registered under the Elections Code.

(Added by Stats. 1965, Ch. 1899.)



40005

Transit means the transportation of passengers only and their incidental baggage by means other than by chartered bus, sightseeing bus, or any other motor vehicle not on an individual passenger fare-paying basis and includes carpools and ridesharing in private vehicles. Nothing in this section shall be construed to prohibit the district from leasing its buses to private certified public carriers or to prohibit the district from providing schoolbus service for the transportation of pupils between their homes and schools.

(Amended by Stats. 1989, Ch. 367, Sec. 2.)



40006

Transit works or transit facilities means all real and personal property, equipment, rights, or interests owned or to be acquired by the district for transit service.

(Added by Stats. 1965, Ch. 1899.)






ARTICLE 2. General Provisions

40010

It is necessary that a transit district be established in Orange County in order to provide an interim solution to the transit problem of this area pending inclusion, if at all, of Orange County into the Southern California Rapid Transit District. The problem is unique in that presently there are several existing transportation facilities serving various parts of the area but independently operated, without interchange of transportation services, and without possibility of merger. The geographic location of the area requiring transportation services makes it necessary to develop a single transit system to protect the public interest.

It shall be the ultimate purpose of the Orange County Transit District to establish, when financing therefor becomes feasible, a permanent rapid transit system designed to be part of a unified Los Angeles-Orange County areawide regional system. When such permanent system is planned it shall incorporate physical characteristics necessary for full compatibility with the system of the Southern California Rapid Transit District, and unified management of the operations of such an areawide system shall be provided. Such unified management may be provided by management or operating contract with, or by annexation of the Orange County Transit District to, the Southern California Rapid Transit District or by any other lawful means; and shall take into full account the financial burdens already assumed by the citizens of the area comprising the Los Angeles Rapid Transit District to establish its system, which should be recognized in the operation of the unified system. The share of such financial burdens to be assumed by the Orange County Transit District, determined by its board by agreement with the board of the Southern California Rapid Transit District to be in the best mutual interest of the citizens of the two districts, may be made payable out of bond proceeds (subject to authorization of the bonds at an election), tax levies or any other available funds and may be made payable at such times and upon such rate of interest and other terms as shall be agreed between the boards of the two districts.

(Added by Stats. 1965, Ch. 1899.)



40011

The Orange County Transit District as created and established by the voters of the County of Orange comprises all that portion of the County of Orange lying within the exterior boundaries thereof.

(Amended by Stats. 1971, Ch. 389.)



40012

Except as otherwise provided in this part elections shall be held and conducted and the result ascertained, determined, and declared in all respects as nearly as practicable in conformity with the general election laws of the state.

(Added by Stats. 1965, Ch. 1899.)



40013

Except as otherwise provided in this part all ordinances and notices which are required to be published shall be published within the district pursuant to Section 6066 of the Government Code.

(Added by Stats. 1965, Ch. 1899.)



40014

Whenever the signature of any officer or employee of a district or of any member of the retirement board or of any officer or employee of the retirement system is authorized or required under the provisions of this part, except in the single instance provided in Section 40243, the signature may be made by the use of a plate bearing facsimilies of such signatures.

(Added by Stats. 1965, Ch. 1899.)









CHAPTER 3. Internal Organization of District

ARTICLE 1. Government

40060

The members of the Orange County Transportation Authority, comprised as specified by Section 130052, shall serve as the board of directors of the district.

(Amended by Stats. 1990, Ch. 983, Sec. 1. Operative December 1, 1991, or sooner, as prescribed by Sec. 8 of Ch. 983.)



40061

The board of directors shall select one of its members as chairman.

(Added by Stats. 1965, Ch. 1899.)



40062

The board shall determine the number of, and appoint the officers of the district. Any officer of the Orange County Transportation Authority may also serve as an officer of the district.

(Amended by Stats. 1990, Ch. 983, Sec. 3. Operative December 1, 1991, or sooner, as prescribed by Sec. 8 of Ch. 983.)






ARTICLE 2. Powers and Duties of Directors

40070

The chairman is the presiding officer of the board and he shall vote on the propositions passed upon by the board.

(Added by Stats. 1965, Ch. 1899.)



40071

The first meeting of the board shall be held within 10 days after the board of supervisors certifies the results of the election to the Secretary of State pursuant to Section 40050. The board may make its own rules of procedure and determine the place and time of its meeting.

(Added by Stats. 1965, Ch. 1899.)



40072

The board shall select one of its members vice chairman, who shall preside in the absence of its chairman. The board shall provide for and select such officers as it deems necessary to conduct the affairs of the district.

(Added by Stats. 1965, Ch. 1899.)



40073

All matters and things necessary for the proper administration of the affairs of the district which are not provided for in this part shall be provided for by the board.

(Added by Stats. 1965, Ch. 1899.)



40074

The board shall supervise and regulate every transit facility owned and operated by the district, including the fixing of rates, rentals, charges and classifications, and the making and enforcement of rules, regulations, contracts, practices, and schedules, for or in connection with any transit facility owned or controlled by the district.

(Added by Stats. 1965, Ch. 1899.)



40075

The board may either operate the transit system itself or a part thereof or it may contract with any other public or private agency or corporation to operate all or part of the transit system for the district or it may contract with any other public or private agency or corporation for the improvement in transit services, facilities, equipment or operations being operated and conducted by said agency or corporation in, and, or, out of, the district.

(Added by Stats. 1965, Ch. 1899.)



40077

The board may, from time to time, contract for or employ any professional service required by the district or for the performance of work or services which cannot satisfactorily be performed by the regular employees of the district.

The board may contract for the services of a treasurer, auditor, counsel, clerk, and general manager.

(Amended by Stats. 1976, Ch. 546.)



40078

(a) The Auditor of the County of Orange shall provide the board with an annual audit of all books and accounts of the district, unless an audit by a certified public accountant or public accountant is otherwise provided by the board. The county auditor may make, or may contract with a certified public accountant or public accountant to make, the annual audit. Any costs incurred by the county auditor, including contracts with or employment of, a certified public accountant or public accountant, in making the audit pursuant to this section shall be borne by the district.

(b) Where an audit of the district s accounts and records is made by a certified public accountant or public accountant, the minimum requirements of the audit shall be prescribed by the State Controller and shall conform to generally accepted auditing standards. A report shall be filed with the Auditor of the County of Orange within 12 months of the end of the fiscal year under examination.

(Amended by Stats. 1976, Ch. 546.)



40079

Payment of claims against the district and disbursement of district funds shall be in the manner provided for claims against a county and disbursements of funds of a county.

The board, however, may provide by resolution for the payment of claims against the district without the prior specific approval thereof by the board, subject to such conditions as prescribed by the board.

(Amended by Stats. 1976, Ch. 546.)



40080

None of the territory which is within the district shall be annexed to any other transit district unless the board, by resolution, approves the annexation of such territory to such other transit district.

(Added by Stats. 1965, Ch. 1899.)



40081

To facilitate the business of the district, the board may provide for the creation and administration of such funds as the needs of the district may require. The funds shall be disbursed in accordance with rules adopted by the board, and all payments from any fund shall be reported to the board.

(Added by Stats. 1976, Ch. 546.)






ARTICLE 3. Meetings and Legislation

40085

All meetings of the board shall be conducted in a manner prescribed by the Ralph M. Brown Act, Chapter 9 (commencing with Section 54950), Part 1, Division 2, Title 5 of the Government Code.

(Added by Stats. 1965, Ch. 1899.)



40086

A majority of the board constitutes a quorum for the transaction of business.

(Added by Stats. 1965, Ch. 1899.)



40088

The acts of the board shall be expressed by motion, resolution or ordinance. No ordinance, resolution or motion shall have any validity or effect unless passed by the affirmative votes of a majority of the directors. District ordinances shall be adopted in the same manner as provided for adoption of ordinances by a county.

(Added by Stats. 1965, Ch. 1899.)



40089

The enacting clause of all ordinances shall be as follows: Be it ordained by the board of directors of the Orange County Transit District. All ordinances shall be signed by the chairman or vice chairman of the board and attested by the clerk.

(Added by Stats. 1965, Ch. 1899.)






ARTICLE 4. Other Officers

40095

The board may appoint and fix the salary of a general manager who shall have full charge of the acquisition, construction, maintenance, and operation of the facilities of the district, and of the administration of the business affairs of the district.

(Amended by Stats. 1991, Ch. 752, Sec. 1.5.)



40096

The board may designate the Treasurer, the Auditor, the County Counsel, and the Clerk of the County of Orange as the treasurer, auditor, counsel, and clerk of the district, and the treasury of that county may be designated the depositary for district funds for such time as the board may determine. Any costs incurred by the Treasurer, Auditor, County Counsel, and Clerk of the County of Orange in performing services for the district shall be borne by the district.

(Added by Stats. 1976, Ch. 546.)



40097

The treasurer shall be the custodian of the funds of the district and shall make payments only upon warrants duly and regularly signed by the chairman of the board or any other person so authorized by the board. The treasurer shall keep an account of all receipts and disbursements.

(Added by Stats. 1976, Ch. 546.)



40098

Notwithstanding any other provision of law which requires warrants to be paid by the county auditor, the district treasurer shall pay the warrant if sufficient district funds are available.

In the event that the district designates the treasury of the County of Orange to be the depository of district funds and the county auditor is not designated as the district auditor, a listing of warrants issued by the district shall be submitted to the county auditor, upon his request, on the same day the warrants are issued. The form and content of the warrant listing shall be as prescribed by the board and approved by the county auditor.

(Added by Stats. 1976, Ch. 546.)









CHAPTER 4. Labor Provisions

40120

Whenever a majority of the employees employed by the district in a unit appropriate for collective bargaining indicate a desire to be represented by a labor organization, the district, upon determining as provided in Section 40122 that the labor organization represents the employees in the appropriate unit, shall enter into a written contract with the accredited representative of those employees governing wages, salaries, hours, and working conditions. In case of a dispute over wages, salaries, hours, or working conditions, which is not resolved by negotiations in good faith between the district and the labor organization, upon the request of both, the district and the labor organization may submit the dispute to the decision of the majority of an arbitration board, and the decision of the majority of the arbitration board shall be final. The arbitration board shall be composed of two representatives of the district, and two representatives of the labor organization, and they shall endeavor to agree upon the selection of the fifth member. If they are unable to agree, the names of five persons experienced in labor arbitration shall be obtained from the California State Mediation and Conciliation Service. The labor organization and the district shall, alternately, strike a name from the list so supplied, and the name remaining after the labor organization and the district have stricken four names, shall be designated as the arbitrator. The labor organization and the district shall determine by lot who shall first strike from the list. The decision of a majority of the arbitration board shall be final and binding upon the parties thereto. The expenses of arbitration shall be borne equally by the parties. Each party shall bear his or her own costs.

(Amended by Stats. 2012, Ch. 46, Sec. 124. Effective June 27, 2012.)



40121

No contract or agreement shall be made with any labor organization, association, group, or individual, or be assumed under the provisions of this section, where such organization, association, group, or individual denies membership to or in any manner discriminates against any employee on the grounds of race, creed, color or sex; provided, that such organization may preclude from membership any individual who advocates the overthrow of the government by force or violence. The district shall not discriminate in regard to employment against any person because of his race, creed, or color.

(Added by Stats. 1965, Ch. 1899.)



40122

If there is a question whether a labor organization represents a majority of employees or whether the proposed unit is or is not appropriate, such matters shall be submitted to the State Conciliation Service for disposition. The State Conciliation Service shall promptly hold a public hearing after due notice to all interested parties and shall thereupon determine the unit appropriate for the purposes of collective bargaining. In making such determination and in establishing rules and regulations governing petitions, the conduct of hearings and elections, the State Conciliation Service shall be guided by relevant federal law and administrative practice, developed under the Labor-Management Relations Act, 1947, as presently amended.

The State Conciliation Service shall provide for an election to determine the question of representation and shall certify the results to the parties. Any certification of a labor organization to represent or act for the employees in any collective bargaining unit shall not be subject to challenge on the grounds that a new substantial question of representation within such collective bargaining unit exists until the lapse of one year from the date of certification or the expiration of any collective bargaining agreement, whichever is later; provided, that no collective bargaining agreement shall be construed to be a bar to representation proceedings for a period of more than two years.

(Added by Stats. 1965, Ch. 1899.)



40123

Whenever the district acquires existing facilities from a publicly or privately owned public utility, either in proceedings by eminent domain or otherwise, the district shall assume and observe all existing labor contracts. To the extent necessary for operation of facilities, all of the employees of such acquired public utility whose duties pertain to the facilities acquired shall be appointed to comparable positions in the district without examination, subject to all the rights and benefits of this part, and these employees shall be given sick leave, seniority, vacation and pension credits in accordance with the records and labor agreements of the acquired public utility. Members and beneficiaries of any pension or retirement system or other benefits established by that public utility shall continue to have the rights, privileges, benefits, obligations and status with respect to such established system. No employee of any acquired public utility shall suffer any worsening of his wages, seniority, pension, vacation or other benefits by reason of the acquisition.

The district may extend the benefits of this section to officers or supervisory employees of the acquired utility.

(Added by Stats. 1965, Ch. 1899.)



40124

Except as otherwise provided in Chapter 6.5 (commencing with Section 40221) of this part, the district shall not acquire any existing system or part thereof whether by purchase, lease, condemnation, or otherwise. The district shall not dispose of or lease to any transit system or part thereof, nor merge, consolidate or coordinate any transit system or part thereof, or reduce or limit the lines or service of any existing system or of its system, or terminate any lease arrangement or management contract, unless it shall first give notice of such contemplated action to the collective bargaining agent of the employees who are or may be affected thereby. The terms and conditions of employment affected by such action shall be a proper subject of collective bargaining.

(Added by Stats. 1965, Ch. 1899.)



40125

Notwithstanding the provisions of the Government Code, employees of this district may authorize and, upon such authorization, the district may make deductions from wages and salaries of such employees:

(1) Pursuant to a collective bargaining agreement with a duly designated or certified labor organization for the payment of union dues, fees, or assessments.

(2) For the payment of contributions pursuant to any health and welfare plan or pension or retirement plan.

(3) For any purpose for which deductions may be authorized by employees of any private employer.

(Added by Stats. 1965, Ch. 1899.)



40126

The obligation of the district to bargain in good faith with a duly designated or certified labor organization and to execute a written collective bargaining agreement with such labor organization covering the wages, hours and working conditions of the employees represented by such labor organization in an appropriate unit, and to comply with the terms thereof shall not be limited or restricted by the provisions of the Government Code or other laws or statutes and the obligation of the district to bargain collectively shall extend to all subjects of collective bargaining which are or may be proper subjects of collective bargaining with a private employer, including retroactive provisions. Notwithstanding the provisions of the Government Code or other laws or statutes, the district shall make deductions from wages and salaries of its employees upon receipt of authorization therefor for the payment of union dues, fees or assessments, for the payment of contributions pursuant to any health and welfare plan or pension plan or for any other purpose for which deductions may be authorized by employees of any private employer, where such deductions are pursuant to a collective bargaining agreement with a duly designated or certified labor organization.

(Added by Stats. 1965, Ch. 1899.)



40127

The district may provide for a retirement system; provided, that the adoption, terms and conditions of any retirement system covering employees of the district represented by a labor organization in accordance with this section shall be pursuant to a collective bargaining agreement between such labor organization and the district.

(Added by Stats. 1965, Ch. 1899.)



40128

The district shall take the necessary steps to obtain coverage for the district and its employees under Subchapter II of the federal Social Security Act, as amended, and the related provisions of the Federal Insurance Contributions Act, as amended.

However, the district is not required to provide coverage under Subchapter II of the federal Social Security Act, as amended, for employees who are members of the Orange County Employees Retirement System. Notwithstanding Section 31557 of the Government Code, administrative and professional employees may be admitted to membership in the Orange County Employees Retirement System without making membership applicable to all employees of the district. The board, by resolution, shall determine which employees are employed in administrative and professional classifications.

(Amended by Stats. 1991, Ch. 752, Sec. 2.)



40129

The district shall take such steps as may be necessary to obtain coverage for the district and its employees under the workers compensation, unemployment compensation disability and unemployment insurance laws of the State of California.

(Amended by Stats. 1974, Ch. 1454.)






CHAPTER 5. Retirement System

40130

The Orange County Employees Retirement System and the laws relating thereto or as hereafter amended shall be applicable to the officers and employees of the district, except as otherwise provided in Chapter 4 (commencing with Section 40120) of this part.

(Added by Stats. 1965, Ch. 1899.)






CHAPTER 6. Powers and Functions of District

ARTICLE 1. Corporate Power

40160

The district has perpetual succession and may adopt a seal and alter it at its pleasure.

(Added by Stats. 1965, Ch. 1899.)



40161

The district may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1965, Ch. 1899.)



40162

The district may exercise the right of eminent domain to take any property necessary or convenient to the exercise of the powers granted in this part. The district in exercising such power shall, in addition to the damage for the taking, injury or destruction of property, also pay the cost of removal, reconstruction or relocation of any structure, railway, mains, pipes, conduits, cables or poles of any public utility which is required to be moved to a new location.

No such taking or acquisition by the district which would involve the abandonment, removal, relocation, or use of property of a railroad corporation, as defined in Section 230 of this code, shall be permitted, unless the Public Utilities Commission, after hearing, shall find and determine that the public interest and necessity require the abandonment, removal, relocation, or use of such property and that such taking or acquisition will not unreasonably impair the ability of the railroad corporation involved to provide safe, adequate, economical, and efficient service.

(Amended by Stats. 1975, Ch. 1176.)



40163

All the provisions of the County Transportation Commissions Act (Division 12 (commencing with Section 130000)), regarding the powers and functions of the Orange County Transportation Authority shall be equally applicable to the Orange County Transit District as if set forth herein, and shall be in addition to the powers and functions set forth in this part. The board of directors shall determine which provisions are applicable to the conduct of the district.

(Added by Stats. 1991, Ch. 752, Sec. 3.)






ARTICLE 2. Contracts

40165

The district may make contracts and enter into stipulations of any nature whatsoever, either in connection with eminent domain proceedings or otherwise, including, without limiting the generality of the foregoing, contracts and stipulations to indemnify and hold harmless, to employ labor, and to do all acts necessary and convenient for the full exercise of the powers granted in this part.

(Added by Stats. 1965, Ch. 1899.)



40166

No officer or employee of the district shall in any manner be interested, directly or indirectly, in any contract awarded or to be awarded by the board, or in the profits to be derived therefrom contrary to the provisions of Article 4 (commencing with Section 1090), Chapter 1, Division 4, Title 1 of the Government Code.

(Added by Stats. 1965, Ch. 1899.)






ARTICLE 4. Property

40175

The district may take by grant, purchase, gift, devise or lease, or condemn in proceedings under eminent domain, or otherwise acquire, and hold and enjoy, real and personal property of every kind within or without the district necessary to the full or convenient exercise of its powers. The board may lease, mortgage, sell, or otherwise dispose of any real or personal property within or without the district when in its judgment it is for the best interests of the district so to do.

(Added by Stats. 1965, Ch. 1899.)



40176

Exercise of the powers provided under Section 40175 shall be undertaken in the same manner and pursuant to the same procedures as in the exercise of like powers by the County of Orange, except as may otherwise be expressly provided in this part.

(Added by Stats. 1965, Ch. 1899.)






ARTICLE 5. Transit Facilities and Service

40180

The district may acquire, construct, own, operate, control or use rights-of-way, rail lines, buslines, stations, platforms, switches, yards, terminals and any and all other facilities necessary or convenient for transit service within or partly without the district underground, upon or above the ground and under, upon or over public streets or other public ways, or waterways, together with all physical structures necessary or convenient for the access of persons or vehicles thereto and may acquire any interest in or rights to the joint use of any or all of the foregoing; provided that:

(a) Installations in state freeways shall be subject to the approval of the State Department of Public Works and installations in other state highways shall be subject to Article 2 (commencing with Section 670), Chapter 3, Division 1 of the Streets and Highways Code.

(b) Installations in city streets, parks, or other property devoted to municipal use, shall be subject to the approval of the city council having jurisdiction thereof.

The district may acquire, contract and negotiate for the services of any and all employees of any public or private agency or corporation operating transit facilities within the district.

(Added by Stats. 1965, Ch. 1899.)



40180.5

The district may make bulk purchases of passenger tickets for scheduled passenger rail services provided by the National Railroad Passenger Corporation during peak hours, as defined by subdivision (a) of Section 99260.2, on Monday through Friday, inclusive.

The district may resell to residents of the district the tickets at less than the cost to the district.

(Amended by Stats. 1979, Ch. 1002.)



40181

The district may without limitation by any other provisions of this part requiring approval of indebtedness, accept contributions of money, rights-of-way, labor, materials, and any other property for the acquisition, construction, maintenance, and operation of transit facilities, and may without limitation by any other provisions of this part enter into any contracts and cooperation with and accept cooperation from the state, or any department, instrumentality, or agency thereof, or any public agency in the acquisition, construction, maintenance, and operation of, and in financing the acquisition, construction, maintenance, and operation of, any such transit facilities.

(Added by Stats. 1965, Ch. 1899.)



40182

The district may acquire, construct, own, or operate air terminal facilities within the district and, with the consent of the county in which such facilities are located, outside of the district, and may accept contributions of money, labor, materials, and any other property from, and enter into any contract and cooperation with, the federal government or the state, or any department, instrumentality, or agency thereof, or any public agency for such purposes.

(Added by Stats. 1972, Ch. 1061.)



40183

The district may lease or contract for the use of its transit facilities, or any portion thereof, to any operator, and may provide for subleases by such operator upon such terms and conditions as it deems in the public interest. The word operator as used in this section means any city or public agency or any person, firm or private corporation.

(Added by Stats. 1965, Ch. 1899.)



40184

The district may construct and operate or acquire and operate works and facilities in, under, upon, over, across, or along any street or public highway or any stream, bay or watercourse, or over any of the lands which are the property of the state, to the same extent that such rights and privileges appertaining thereto are granted to municipalities within the state, and to install adequate bus stops, including the painting of curbs, subject to the governing body in charge of such streets, highways, stream, watercourse or lands.

(Added by Stats. 1965, Ch. 1899.)



40185

The district may enter into agreements for the joint use of any property and rights by the district and any city, public agency or public utility operating transit facilities; may enter into agreements with any city, public agency or public utility operating any transit facilities, either wholly or partially within, or without, the district, for the joint use of any property of the district or of such city, public agency or public utility, or the establishment of through routes, joint fares, transfer of passengers or pooling arrangements.

(Added by Stats. 1965, Ch. 1899.)



40186

The rates and charges for service furnished pursuant to this part shall be fixed by the board and shall be reasonable.

(Added by Stats. 1965, Ch. 1899.)



40187

The district shall be subject to the provisions of Division 14.8 (commencing with Section 34500) of the Vehicle Code with respect to the operation of buses and to the rules and regulations prescribed by the Department of the California Highway Patrol pursuant to that chapter regulating the safe operation of buses.

(Added by Stats. 1965, Ch. 1899.)






ARTICLE 6. Indebtedness

40200

The district shall have the power to obtain temporary transfers of funds in accordance with the last paragraph of Section 31, Article IV of the State Constitution.

(Added by Stats. 1965, Ch. 1899.)



40201

The district may accept, without limitation by any other provisions of this part requiring approval of indebtedness, contributions or loans from the United States, this state, or any department, instrumentality, or agency of either thereof, for the purpose of financing the acquisition, construction, maintenance, and operation of transit facilities, and may enter into contracts and cooperate with, and accept cooperation from, the United States, this state, or any department, instrumentality, or agency of either thereof, in the acquisition, construction, maintenance, and operation, and in financing the acquisition, construction, maintenance, and operation of any such transit facilities in accordance with any legislation which Congress or the Legislature of the State of California may have heretofore adopted or may hereafter adopt, under which aid, assistance, and cooperation may be furnished by the United States or this state in the acquisition, construction, maintenance, and operation or in financing the acquisition, construction, maintenance and operation of any such transit facilities. The district may do any and all things necessary in order to avail itself of such aid, assistance, and cooperation under any federal or state legislation now or hereafter enacted. Any evidence of indebtedness issued under this section shall constitute a negotiable instrument.

(Added by Stats. 1965, Ch. 1899.)









CHAPTER 6.5. Existing Systems

40221

As used in this chapter:

(a) Establish includes establish, construct, complete, acquire, extend, or reroute. It does not, however, include the maintenance and operation of any existing system acquired by the district.

(b) Existing system means any transit service or system of a publicly or privately owned public utility situated entirely within Orange County, or at least 75 percent of whose revenue vehicle miles for the preceding calendar year were operated within Orange County, and has been in operation since at least January 1, 1982.

(Amended by Stats. 1981, Ch. 493, Sec. 4.)



40222

Notwithstanding any other provision of this part, before the district may propose to establish any transit service or system which may at any time divert, lessen, or compete for the patronage or revenues of any existing system, the district shall give a written notice to the public utility which is operating the existing system. The written notice shall describe the transit service or system which the district proposes to establish and shall state the time within which the district proposes to establish the service or system.

(Amended by Stats. 1981, Ch. 493, Sec. 5.)



40222.5

The district shall not establish the proposed service or system, or maintain and operate the service or system until it has completed the purchase of the existing system or any part thereof.

(Added by Stats. 1965, Ch. 1899.)



40223

The purchase price to be paid for the existing system, or any portion thereof to be purchased, shall be the reproduction cost new, including going concern value, at the date upon which the district commences negotiations for the purchase of the existing system, or the portion of the existing system, less depreciation, including wear, tear, and obsolescence, if any.

(Amended by Stats. 1981, Ch. 493, Sec. 6.)



40223.5

The district and the public utility operating the existing system may agree upon the purchase price or they may agree that the purchase price is to be established by arbitration and upon the method of naming arbitrators and the method of conducting such arbitration. If they do not, the purchase price may be fixed and judgment entered thereon in a suit brought either by the public utility or the district in the superior court in and for the county in which is located that portion of the existing system to be acquired by the district which has the highest value.

(Added by Stats. 1965, Ch. 1899.)



40224

Section 851 does not apply to any contract for sale or sale of an existing system, or any portion thereof, pursuant to this chapter, and the Public Utilities Commission has no jurisdiction with respect thereto.

(Amended by Stats. 1984, Ch. 193, Sec. 108.)






CHAPTER 7. Bonds

ARTICLE 1. Issuance

40225

The district may from time to time incur a bonded indebtedness as provided in this chapter to pay the cost of acquiring, constructing or completing the whole or any portion of any transit facilities, or for acquiring any works, lands, structures, rights, equipment, or other property necessary or convenient to carry out the objects, purposes, or powers of the district. The total amount of bonds issued and outstanding shall not exceed twenty percent (20%) of the assessed value of the taxable property of the district as shown by the last equalized assessment roll of the County of Orange.

(Added by Stats. 1965, Ch. 1899.)



40226

Whenever the board by resolution passed by vote of two-thirds of all its members determines that the public interest or necessity demands the acquisition, construction, or completion by the district of any transit facilities or any works, lands, structures, rights, equipment, or other property necessary or convenient to carry out the objects, purposes, or powers of the district, the cost of which will be too great to be paid out of the ordinary annual income and revenue of the district, it may at any subsequent meeting of the board provide by ordinance for the submission of the proposition of incurring a bonded indebtedness for the purpose set forth in the resolution to the voters of the district at a special bond election held for that purpose.

(Added by Stats. 1965, Ch. 1899.)



40231

The ordinance calling a special bond election shall fix the date on which the election will be held, and the manner of holding the election and of voting for or against incurring the indebtedness. It shall also recite the objects and purposes for which the indebtedness is proposed to be incurred, the estimated cost of the transit facilities, works, lands, structures, rights, equipment, or other property proposed to be acquired, constructed, or completed, the amount of the principal of the indebtedness to be incurred therefor, and the maximum rate of interest to be paid on the indebtedness, which shall not exceed 6 percent per annum, payable semiannually or annually the first year and thereafter semiannually.

(Added by Stats. 1965, Ch. 1899.)



40232

Propositions for incurring indebtedness for more than one object or purpose may be submitted at the same election.

(Added by Stats. 1965, Ch. 1899.)



40233

Any special bond election may be held separately, or may be consolidated with any other election authorized by law at which the voters of the district may vote. If a special bond election is consolidated with any other election, the provisions of this chapter setting forth the procedure for the calling and holding of the special bond election shall be complied with, except that the ordinance calling the election need not set forth the election precincts, polling places, and officers of election, but may provide that the precincts, polling places, and officers of election shall be the same as those set forth in the ordinance, notice, or other proceedings calling the election with which the special bond election is consolidated, and shall refer to the ordinance, notice, or other proceedings by number and title, or by other definite description.

(Added by Stats. 1965, Ch. 1899.)



40234

The ordinance shall be published, and no other notice of election need be given.

(Added by Stats. 1965, Ch. 1899.)



40235

The board shall comply with Article 3 (commencing with Section 9160) of Chapter 2 of Division 9 of the Elections Code, the provisions of which are applicable to any bond election held pursuant to this article.

(Amended by Stats. 1994, Ch. 923, Sec. 199. Effective January 1, 1995.)



40236

The votes of sixty percent (60%) of all voters voting on the proposition at the election are required to authorize the issuance of bonds under this chapter.

(Added by Stats. 1965, Ch. 1899.)



40237

If the proposition submitted at a special bond election fails to receive the requisite number of votes, the board shall not within six months after the election hold another special election for the submission of a proposition of incurring a bonded indebtedness substantially the same as the proposition voted upon at the prior election unless a petition signed by voters within the district equal in number to at least 15 percent of the total vote cast at the last general statewide election is filed with the board, requesting that the proposition, or a proposition substantially the same, be submitted at an election to be called for that purpose.

(Added by Stats. 1965, Ch. 1899.)






ARTICLE 2. Form and Content

40240

Bonds authorized by this chapter shall mature serially in amounts to be fixed by the board; except that payment shall begin not later than 10 years from the date thereof and shall be completed in not more than 50 years from that date.

The board may divide any issue of bonds authorized pursuant to this chapter into two or more series, and may fix different dates of issuance and different maturity dates for the bonds of each series. The bonds of each series shall mature serially in amounts to be fixed by the board, and the board shall fix a date not more than 10 years from the date of issuance of each series for the earliest maturity of such series, and shall fix a date not more than 50 years from the date of issuance of each series for the final maturity of such series.

Pending the actual issuance or delivery of bonds, a district may issue temporary or interim bonds, certificates, or receipts, of any denomination whatsoever, with or without coupon, and in such form as may be prescribed by the board, to be exchanged for definite bonds when ready for delivery.

(Added by Stats. 1965, Ch. 1899.)



40241

The bonds shall be issued in such denominations as the board determines, except that no bonds shall be issued of a denomination less than one thousand dollars ($1,000) and shall be payable on the day and at the place or places fixed in the bond, and with interest at the rate specified therein, payable semiannually, except that interest for the first year after the date of the bonds may be made payable at the end of that year.

(Amended by Stats. 1971, Ch. 389.)



40242

The board may at any time prior to the issuance and sale of any bonds provide for the call and redemption of any or all of the bonds on any interest payment date prior to their fixed maturity at not exceeding the par value and accrued interest plus a premium of not exceeding 5 percent upon the principal amount of the bonds, in which event the call price fixed by the board shall be set forth on the face of the bond. Notice of such redemption shall be published. If there is no newspaper of general circulation printed and published within the district, then the publication shall be made in a newspaper of general circulation printed and published within the county in which the district or any part thereof is situated. The first publication shall be at least 30 days prior to the date fixed for the redemption. After the date fixed for such redemption interest on the bonds thereafter shall cease.

(Added by Stats. 1965, Ch. 1899.)



40243

The bonds shall be signed by the chairman of the board or by such officer of the district as the board shall by resolution authorize and designate for that purpose. They shall also be signed by the treasurer, and be countersigned by the auditor. The coupons of the bonds shall be numbered consecutively and be signed by the treasurer. All signatures and countersignatures, except one of the signatures or countersignatures on the bonds, may be printed, lithographed or engraved. If any officer whose signature or countersignature appears on the bonds or coupons ceases to be such officer before the delivery of the bonds to the purchaser, the signature or countersignature is nevertheless valid and sufficient for all purposes as if he had remained in office until the delivery of the bonds.

(Added by Stats. 1965, Ch. 1899.)






ARTICLE 3. Issue and Sale

40245

The bonds may be issued and sold for not less than their par value, but otherwise as the board determines. Before selling any bonds, or any part thereof, the board shall give notice inviting sealed bids in such manner as the board may prescribe. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received, or if the board determines that the bids received are not satisfactory as to price or responsibility of the bidders, the board may reject all bids received, if any, and either again give notice inviting bids or sell the bonds at private sale.

(Added by Stats. 1965, Ch. 1899.)



40246

All premiums and accrued interest received on the sale of bonds shall be placed in the fund to be used for the payment of principal of and interest on the bonds. The remainder of the proceeds of the bonds shall be placed in the district treasury to the credit of the proper fund, and shall be used exclusively for the objects or purposes for which the bonds were voted; provided that when such objects and purposes have been accomplished any moneys remaining shall be transferred to the fund to be used for the payment of principal of and interest on the bonds, and that when all principal of and interest on the bonds shall have been paid, any balance of money then remaining shall be transferred to the general fund of the district.

(Added by Stats. 1965, Ch. 1899.)






ARTICLE 4. Status as Investments

40260

All bonds including refunding bonds issued by a district are legal investments for all trust funds and for the funds of all insurance companies, banks, both commercial and savings, and trust companies, and for the State School Fund and for all sinking funds under the control of the State Treasurer. Whenever any money or funds may by law be invested in or loaned upon the security of bonds of cities, cities and counties, counties, or school districts, in the state, such money or funds may be invested in or loaned upon the security of the bonds of the district; and whenever bonds of cities, cities and counties, counties, or school districts by law may be used as security for the faithful performance or execution of any court or private trust or of any other act, bonds of the district may be so used.

(Added by Stats. 1965, Ch. 1899.)



40261

All bonds of the district, to the same extent as bonds of any other municipality, are legal for use by any state or national bank or banks in the state as security for the deposit of funds of the state or of any county, city and county, city, municipality or other public or municipal corporation within the state.

(Added by Stats. 1965, Ch. 1899.)






ARTICLE 5. Validation

40263

An action to determine the validity of bonds, including refunding bonds, may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1965, Ch. 1899.)






ARTICLE 6. Revenue Bonds

40265

As an alternative procedure for the raising of funds, the district may issue bonds, payable from revenues of any facility or enterprise to be acquired or constructed by the district, in the manner provided by the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), all of the provisions of which are applicable to the district.

(Added by Stats. 1965, Ch. 1899.)



40266

The district is a local agency within the meaning of the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code). The term enterprise as used in the Revenue Bond Law of 1941 shall, for all purposes of this part, include transit facilities and any and all parts thereof and all additions, extensions and improvements thereto and all other facilities authorized to be acquired, constructed or completed by the district. A district may issue revenue bonds under the Revenue Bond Law of 1941, for any one or more facilities or enterprises authorized to be acquired, constructed, or completed by a district or, in the alternative, may issue revenue bonds under the Revenue Bond Law of 1941, for the acquisition, construction and completion of any one of such facilities. Nothing in this article shall prevent the district from availing itself of, or making use of, any procedure provided in this part for the issuance of bonds of any type or character for any of the facilities or works authorized hereunder, and all proceedings may be carried on simultaneously or, in the alternative, as the directors may determine.

(Added by Stats. 1965, Ch. 1899.)









CHAPTER 8. Taxation

ARTICLE 1. Property Taxation

40300

The district may levy and collect, or cause to be collected, taxes for any lawful purpose subject to a maximum limit of five cents ($0.05) per one hundred dollars ($100) of assessed valuation within the district exclusive of any tax levied to meet the bonded indebtedness of the district and the interest thereon.

(Added by Stats. 1974, Ch. 508.)



40301

If, in the opinion of the board, the transit operation revenues will not be sufficient for any and all lawful purposes, the board shall levy a tax for such purpose or purposes and fix the amount of money necessary to be raised therefor by taxation.

(Added by Stats. 1974, Ch. 508.)



40302

The board shall, as part of the general tax levy as set forth in Section 40300 levy and collect annually until the district s bonds are paid, or until there is a sum in the treasury of the district set apart for that purpose to meet all sums coming due for principal and interest on the bonds as they become due, a tax sufficient to pay the annual interest on the bonds, and such part of the principal thereof, as becomes due before the proceeds of a tax levied at the next general tax levy will be available. If the maturity of the indebtedness created by the issue of bonds begins more than one year after the date of the issuance thereof, the tax shall be levied and collected annually at the time and in the manner stated above, in an amount sufficient to pay the interest on the indebtedness as it falls due and to constitute a sinking fund for the payment of the principal on or before maturity.

(Added by Stats. 1974, Ch. 508.)



40303

The board may provide for the assessment, levy, and collection of taxes by the district, including the sale of property to the district for delinquent taxes, with penalties, interest, and cost.

(Added by Stats. 1974, Ch. 508.)



40304

The board shall avail itself of the assessments made by the assessor of the county and of the assessments made by the State Board of Equalization for the county, and shall take such assessments as the basis for district taxation and have its taxes collected by the tax collector of the county.

(Added by Stats. 1974, Ch. 508.)



40305

In such case, the county auditor shall, on or before the third Monday in August of each year, transmit to the board a statement, in writing, showing the total value of all property within the district, ascertained from the assessments referred to in Section 40304 as equalized.

(Added by Stats. 1974, Ch. 508.)



40306

The board shall, on or before the first day of September, fix the rate of taxes, designating the number of cents upon each one hundred dollars ($100) using as a basis the value of property transmitted to the board by the county auditor, which rate of taxation shall be sufficient to raise the amount previously fixed by the board. These acts by the board shall constitute a valid assessment of the property and a valid levy of the taxes so fixed, but the rate of taxation shall not exceed the limit imposed by this article.

(Added by Stats. 1974, Ch. 508.)



40307

The board shall immediately, after fixing the rate of taxes as provided in Section 40306, transmit to the county auditor of the county a statement of the rate of taxes fixed by the board.

(Added by Stats. 1974, Ch. 508.)



40308

The district s taxes so levied shall be collected at the same time and in the same manner as county taxes. When collected, the net amount, ascertained as provided in this article, shall be paid to the treasurer of the district under the general requirements and penalties provided by law for the settlement of other taxes.

(Added by Stats. 1974, Ch. 508.)



40309

Whenever any real property has been sold for taxes and has been redeemed, the money paid for redemption shall be apportioned and paid to the district by the county treasurer in the proportion which the tax due to the district bears to the total tax for which the property was sold.

(Added by Stats. 1974, Ch. 508.)



40310

All taxes levied under this article are a lien on the property on which they are levied. The enforcement of the collection of such taxes shall be in the same manner and by the same means provided by law for the enforcement of liens for county taxes, all the provisions of law relating to the enforcement of the latter being made a part of this article so far as applicable.

(Added by Stats. 1974, Ch. 508.)






ARTICLE 2. Transactions and Use Taxes and Revenue Bonds

40330

Transactions and use taxes (to be designated in the ballot proposition set forth in Section 40334 as a sales tax ) may be imposed by the board in accordance with the provisions of Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, except that the rate shall be as set forth in Section 40335.

(Added by Stats. 1974, Ch. 508.)



40331

Any transactions and use taxes ordinance adopted pursuant to this article shall be operative on the first day of the first calendar quarter commencing more than 120 days after the approval of such ordinance by the electors as provided in this article.

Prior to the operative date of the ordinance, the district shall contract with the State Board of Equalization to perform all functions incident to the administration and operation of the ordinance.

(Added by Stats. 1974, Ch. 508.)



40332

(a) The revenues from the taxes imposed pursuant to this article may be used for any lawful purpose of the district.

(b) During the first three years the taxes are imposed pursuant to this article, 25 percent of the revenues generated from such taxes shall be allocated by the district to Orange County and the cities therein in the proportion that the population of the county or city, as the case may be, bears to the total population of the district. For purposes of this subdivision, the population of the county shall be the population of the unincorporated territory of the county.

(c) The revenues allocated pursuant to subdivision (b) shall be used by the county and the cities to finance public transit services, which shall be coordinated with the public transit services operated by the district. The county or any city may also use the revenues to finance public transit services operated by the district.

(d) At the end of four years, as measured from the initial imposition of the taxes pursuant to this article, any of the revenues allocated pursuant to subdivision (b) which has not been expended for public transit services shall revert to the district.

(Added by Stats. 1974, Ch. 508.)



40333

The taxes authorized by this article shall not be imposed unless the board shall have authorized it by ordinance adopted by a vote of two-thirds of all members of the board and such ordinance shall be approved by a majority of the votes cast by the qualified electors of the district voting on the proposition at an election called for that purpose. The board, in the ordinance, shall state the nature of the tax to be imposed, shall provide the tax rate or rates or the maximum tax rate or rates, and shall specify the purposes for which the revenue derived from the tax will be used.

(Added by Stats. 1974, Ch. 508.)



40334

The actual wording of the proposition on any short form of ballot card, label, or other device, regardless of the system of voting used, shall read as follows:

TRANSIT

Authorizes the Orange County Transit District to impose a ____ percent sales tax for transit purposes.

Yes

No

The proposition shall set forth the actual percent of the transaction and use taxes upon which the electors are voting.

The sample ballot to be mailed to the voters, under Section 13303 of the Elections Code, shall be the full proposition as set forth in the ordinance adopted pursuant to Section 40333.

(Amended by Stats. 1994, Ch. 923, Sec. 200. Effective January 1, 1995.)



40335

The board is authorized to impose a maximum tax rate of 1 percent under this article and the board may state the maximum tax rate in terms of not to exceed 1 percent, or any lesser percentage thereof. The district shall not levy the tax at a rate other than 1,
3/4
,
1/2
, or
1/4
percent, unless specifically authorized by the Legislature. The board, in the ordinance, may provide for limitations upon the time when the tax shall be in effect, or the board may provide that the tax shall be in effect until repealed. Any tax rate or maximum tax rate adopted pursuant to this article, unless otherwise prohibited, may be increased when authorized by the board by ordinance adopted in the manner and by the vote stated in Section 40333 and approved by a majority of the votes cast by the qualified electors of the district voting at an election called for that purpose.

(Added by Stats. 1974, Ch. 508.)



40336

The district is hereby authorized to issue revenue bonds, payable, in whole or in part, from revenues made available under this article. Such revenues are hereby declared to be revenues of the enterprise for all purposes of the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300), Part 1, Division 2, Title 5 of the Government Code), and the restrictions therein provided against the securing of bonds by the taxing power or the proceeds of taxation shall not apply. The district shall be deemed a local agency and the planning, acquiring, constructing, operating, or maintaining of the district s transit facilities, or any part thereof, shall be deemed an enterprise within the meaning of the Revenue Bond Law of 1941. The provisions of such law not inconsistent with any of the provisions of this article are hereby made applicable to the district, except that no election shall be required for the issuance of bonds under such law which are secured, in whole or in part, by the revenues of the tax imposed pursuant to this article. The resolution or indenture authorizing the issuance of any revenue bonds secured, in whole or in part, by the revenues of the tax imposed pursuant to this article shall provide that use of such revenues by the district to redeem such bonds shall be continued in effect until such bonds are fully paid or provision has been made for their payment in full.

The district may borrow money in anticipation of the revenues made available under this article and may, from time to time, issue negotiable notes for that purpose.

In addition to pledging revenues for the payment of any revenue bonds, the district may pledge for the payment of such bonds all other income or receipts of the district which are not required by law to be used for other purposes.

(Added by Stats. 1974, Ch. 508.)









CHAPTER 9. Dissolution

40500

The board may call an election any time for the purpose of submitting to the voters of the district the question of whether the district will be dissolved. Upon the filing with the clerk of the district of a petition signed by voters within the district equal in number to at least twenty-five percent (25%) of the total vote cast within the district at the last general statewide election asking that the question of dissolution of the district be submitted to the voters of the district, the board shall call such an election.

(Added by Stats. 1965, Ch. 1899.)



40501

The election for the purpose of submitting to the voters of the district the question of whether or not the district shall be dissolved shall be held on the next established election date not less than 74 days next succeeding the date on which the petition is filed.

(Amended by Stats. 1973, Ch. 1146.)



40502

Notice of any election for dissolution, whether called because of the filing of a petition or ordered by the board without petition, shall be published. The date fixed for the election shall not be less than 30 days from the date of the first publication of the notice.

(Added by Stats. 1965, Ch. 1899.)



40503

The ballots for the election shall contain substantially the instructions required to be printed on ballots for use at general state and county elections and in addition the following:

Shall the Orange County Transit District be dissolved?

YES

NO

(Added by Stats. 1965, Ch. 1899.)



40504

The board shall canvass the vote. If a majority of the votes favor dissolution, the board shall by resolution dissolve the district.

(Added by Stats. 1965, Ch. 1899.)



40505

The board shall file a certified copy of the resolution with the Secretary of State and for record in the office of the county recorder.

(Added by Stats. 1965, Ch. 1899.)



40506

Upon dissolution the right, title, and interest to property owned or controlled by the district situated within the limits of any city vests absolutely in the city. If such property is situated outside the limits of a city, it vests in the county in which it is situated.

(Added by Stats. 1965, Ch. 1899.)



40507

The board of supervisors is, ex officio, the governing body of the dissolved district. It may levy taxes and assessments and perform other acts necessary to wind up the district affairs and to raise money for the payment of outstanding indebtedness.

(Added by Stats. 1965, Ch. 1899.)






CHAPTER 10. Consolidation with Other Districts

40600

The district may be consolidated with the Southern California Rapid Transit District organized and operating pursuant to Part 3 (commencing with Section 30000) of this division, in the manner provided in this chapter.

(Added by Stats. 1965, Ch. 1899.)



40601

Whenever the board finds and determines that:

(a) The Southern California Rapid Transit District is willing to annex the territory comprising the district;

(b) The annexing district has adequate facilities for and is able to supply transit service to the district in a manner equal to or superior to that presently rendered by the district;

(c) Annexation will not result in assumption of financial obligations by the taxpayers of the district disproportionate to the services which they will receive; the board shall thereafter negotiate an agreement with the annexing district specifying the terms and conditions of annexation and such other matters as are necessary and incidental thereto.

(Added by Stats. 1965, Ch. 1899.)



40602

The board shall thereafter, by resolution setting forth the terms and conditions of the proposed contract at length, declare its intention to cause the agreement to be approved and effect consolidation of the district with the Southern California Rapid Transit District.

(Added by Stats. 1965, Ch. 1899.)



40603

The resolution, together with a notice fixing the time and place for hearing thereon, shall be published once in a newspaper of general circulation published in the district. The time fixed for hearing shall not be less than 30 nor more than 60 days from the date of publication of such notice.

(Added by Stats. 1965, Ch. 1899.)



40604

At the hearing any interested person may file with the board written objections to the approval of the terms and conditions of the proposed contract or the consolidation, or both the proposed contract and the consolidation.

(Added by Stats. 1965, Ch. 1899.)



40605

Upon the hearing, the board shall determine whether or not the terms and conditions of the contract will be approved and the consolidation effected, and shall hear and determine all objections thereto.

(Added by Stats. 1965, Ch. 1899.)



40606

Any hearing on the agreement and consolidation may be adjourned from time to time by the board, not exceeding 30 days in all, without further notice other than an order entered upon the minutes of the meeting fixing the time and place of adjournment.

(Added by Stats. 1965, Ch. 1899.)



40607

If no protests are filed, or if the protests filed are overruled and denied by the board, the board shall thereupon by resolution finally approve the terms and conditions of the agreement and proceed with the consolidation.

(Added by Stats. 1965, Ch. 1899.)



40608

At any time after the board of directors of the district has finally approved the agreement the Board of Supervisors of Orange County shall cause an election to be held in the district to determine whether the Orange County Transit District will be consolidated with the Southern California Rapid Transit District upon the terms and conditions stated in the agreement.

(Added by Stats. 1965, Ch. 1899.)



40609

Notice of election shall be published once a week for two successive weeks (two publications) in a newspaper of general circulation published within the district, and shall either state that a copy of the consolidation agreement is on file in the office of the Clerk of Orange County, and open to the inspection of all persons interested, or set forth the terms and conditions of the consolidation agreement at length, in the discretion of the board of supervisors calling the election.

(Added by Stats. 1965, Ch. 1899.)



40610

The ballots for the election shall contain substantially the instructions required to be printed on ballots for use at general state and county elections and in addition shall set forth the proposition of consolidation substantially as follows:

Shall the Orange County Transit District be consolidated with the Southern California Rapid Transit District in accordance with and subject to all the terms and conditions of a consolidation agreement dated ____?now on file in the office of the Clerk of Orange County?

YES

NO

(Added by Stats. 1965, Ch. 1899.)



40611

If upon a canvass of the election it is found that a majority of all votes cast on the proposition at the election were cast in favor of the consolidation, the proposition and all of the terms and conditions of the consolidation agreement shall be deemed carried and approved by the voters.

(Added by Stats. 1965, Ch. 1899.)



40612

If the proposition fails to carry, the result shall be entered upon the minutes of the Board of Supervisors of Orange County.

(Added by Stats. 1965, Ch. 1899.)



40613

If the proposition receives the vote of the requisite majority of voters, the Board of Supervisors of Orange County shall enter in its minutes an order declaring the result of the election and shall thereupon cause the consolidation agreement to be executed by its duly authorized officers.

(Added by Stats. 1965, Ch. 1899.)



40614

Upon receipt by the Southern California Rapid Transit District of a copy of the consolidation agreement properly executed by the district and Orange County the board of directors of the Southern California Rapid Transit District shall pass a resolution declaring the Orange County Transit District consolidated with the Southern California Rapid Transit District, and shall cause a certified copy of the resolution to be filed with the Secretary of State. From and after the date of filing of the resolution with the Secretary of State the consolidation of the Orange County Transit District with the Southern California Rapid Transit District is complete.

(Added by Stats. 1965, Ch. 1899.)



40615

From and after the date of consolidation the board of directors of the Southern California Rapid Transit District shall levy upon all of the property in the former Orange County Transit District such taxes, tolls, or charges as are necessary to provide funds for the payment of the indebtedness assumed by the former district or otherwise necessary to comply with the terms and conditions of the consolidation agreement, all in addition to the general district taxes authorized elsewhere in Part 3 (commencing with Section 30000) of this division to be levied and collected.

(Added by Stats. 1965, Ch. 1899.)



40616

The validity of any consolidating proceedings shall not be contested in any action unless the action is brought within three (3) months after the completion of the proceedings.

(Added by Stats. 1965, Ch. 1899.)



40617

Upon the completion of such consolidation procedure, the Orange County Transit District shall be deemed to be dissolved. Thereafter, all property and assets of the district which are not subject to the negotiated contract pertaining to consolidation shall be distributed to the County of Orange.

(Added by Stats. 1965, Ch. 1899.)









PART 5. SAN JOAQUIN REGIONAL TRANSIT DISTRICT

CHAPTER 1. General Provisions

ARTICLE 1. Definitions

50000

This part shall be known and cited as the San Joaquin Regional Transit District Act.

(Amended by Stats. 1994, Ch. 704, Sec. 10. Effective January 1, 1995.)



50001

Unless the context otherwise requires, the provisions of this article govern the construction of this part.

(Added by Stats. 1963, Ch. 839.)



50002

District means the San Joaquin Regional Transit District formed under this part.

(Amended by Stats. 1994, Ch. 704, Sec. 11. Effective January 1, 1995.)



50003

Board means the board of directors of this district.

(Added by Stats. 1963, Ch. 839.)



50004

Voter means any elector who is registered under the Elections Code.

(Added by Stats. 1963, Ch. 839.)



50005

Transit means the transportation of passengers and their incidental baggage by any means.

(Added by Stats. 1963, Ch. 839.)



50006

Transit works or transit facilities means all real and personal property, equipment, rights, or interests owned or to be acquired by the district for transit service.

(Added by Stats. 1963, Ch. 839.)



50007

For purposes of this part, Stockton Metropolitan Area means that area which was included within the boundaries of the Stockton Metropolitan Transit District, immediately prior to that district being expanded to include all of San Joaquin County.

(Added by Stats. 1994, Ch. 704, Sec. 12. Effective January 1, 1995.)






ARTICLE 2. General Provisions

50010

It is necessary that a transit district be established in the Stockton metropolitan area which includes the City of Stockton and adjacent territory situated in San Joaquin County in order to meet the transit problem of the area. The problem is unique in that presently there are several existing transportation facilities serving various parts of the area but independently operated, without interchange of transportation services, and without possibility of merger. The geographic location of the city to the area requiring transportation services makes it necessary to develop a single transit system to protect the public interest.

(Added by Stats. 1963, Ch. 839.)



50011

The San Joaquin Regional Transit District may be created as provided in this part and when so created may exercise the powers herein granted.

(Amended by Stats. 1994, Ch. 704, Sec. 13. Effective January 1, 1995.)



50012

Except as otherwise provided in this part elections shall be held and conducted and the result ascertained, determined, and declared in, all respects as nearly as practicable in conformity with the general election laws of the State.

(Added by Stats. 1963, Ch. 839.)



50013

Except as otherwise provided in this part all ordinances and notices which are required to be published shall be published within the district pursuant to Section 6066 of the Government Code.

(Added by Stats. 1963, Ch. 839.)



50014

Whenever the signature of any officer or employee of a district or of any member of the retirement board or of any officer or employee of the retirement system is authorized or required under the provisions of this part, except in the single instance provided in Section 50243, the signature may be made by the use of a plate bearing facsimiles of such signatures.

(Added by Stats. 1963, Ch. 839.)









CHAPTER 2. Formation of District

ARTICLE 1. General Provisions

50020

The City of Stockton, together with unincorporated territory, may organize and incorporate as the Stockton Metropolitan Transit District.

(Added by Stats. 1963, Ch. 839.)



50021

The request for the formation of the Stockton Metropolitan Transit District may be made by resolution or by petition as set out in this chapter.

(Added by Stats. 1963, Ch. 839.)






ARTICLE 2. Request by Resolution

50025

The legislative body of the City of Stockton may pass a resolution declaring that in its opinion public interest or necessity demands the creation and maintenance of the Stockton Metropolitan Transit District.

(Added by Stats. 1963, Ch. 839.)



50026

The resolution may state the transit facilities proposed to be first acquired, but failure to acquire such transit facilities shall not affect the validity of the district. The resolution shall set forth and describe the boundaries of the proposed district.

(Added by Stats. 1963, Ch. 839.)



50027

Certified copies of the resolution shall be presented to the Board of Supervisors of San Joaquin County requesting the board of supervisors to call an election without delay for determining whether the district will be created.

(Added by Stats. 1963, Ch. 839.)






ARTICLE 3. Request by Petition

50030

Instead of a resolution, a petition may be presented to the board of supervisors signed by voters within the proposed district equal in number to at least 25 percent of the total vote cast at the last general election.

(Added by Stats. 1963, Ch. 839.)



50031

The petition shall contain substantially the same declarations and statements required to be contained in the resolution presented to the board of supervisors under this chapter, including the description of the boundaries, and declare that, in the opinion of the petitioners, public interest or necessity demands the creation and maintenance of the metropolitan transit district.

(Added by Stats. 1963, Ch. 839.)



50032

The petition may be on separate papers, but each paper shall contain the affidavit of the person who circulated it certifying that each name signed thereto is a true signature of the person whose name it purports to be.

(Added by Stats. 1963, Ch. 839.)



50033

The County Elections Official of the County of San Joaquin shall compare the signatures to the petition with the affidavits of registration and certify to their sufficiency or insufficiency.

(Amended by Stats. 2002, Ch. 221, Sec. 107. Effective January 1, 2003.)






ARTICLE 4. Election

50035

Upon receipt of certified copies of the resolution or of a sufficient petition, the board of supervisors shall hold a hearing on the question of forming a Stockton Metropolitan Transit District. All interested persons shall be given an opportunity to express their views at the hearing.

(Added by Stats. 1963, Ch. 839.)



50036

The board of supervisors shall have the power to exclude unincorporated areas which, in the board s determination, would not receive reasonable benefit from inclusion in the district.

(Added by Stats. 1963, Ch. 839.)



50037

At the conclusion of the hearing, if the board of supervisors approves the resolution or petition as originally presented or in modified form, it shall by resolution entered upon its minutes:

(a) Fix and describe the exterior boundaries of the proposed district as determined by the board of supervisors.

(b) Fix the date on which an election will be held in the proposed district and the hours during which the polls will be open.

(c) State the purpose for which the election is held.

(Added by Stats. 1963, Ch. 839.)



50038

The election shall be held not less than 60 days nor more than 90 days from the date of the adoption of the resolution prescribed by Section 50037.

(Added by Stats. 1963, Ch. 839.)



50039

The election shall be called by publishing notice calling the election pursuant to Section 6066 of the Government Code not less than 20 days before the election. The notice need only specify the time and place of the election, the hours during which the polls will be open, the purpose of the election, and the description of the exterior boundaries of the proposed district as determined by the board of supervisors.

No notice of the election other than the notice prescribed by this section need be given except that the county elections official shall mail notice of the polling place and the purpose of the election to each qualified elector of the proposed district.

(Amended by Stats. 2002, Ch. 221, Sec. 108. Effective January 1, 2003.)



50040

The ballot for the election shall contain such instructions as are required by law to be printed thereon and in addition thereto the following:

Shall the Stockton Metropolitan Transit District be created and established?

YES

NO

(Added by Stats. 1963, Ch. 839.)



50041

No person shall be entitled to vote at the election unless he is a voter of the territory included in the proposed district.

(Added by Stats. 1963, Ch. 839.)



50042

The election may be held on the same day as any other state, county, or city election, and be consolidated therewith.

(Added by Stats. 1963, Ch. 839.)



50043

The board of supervisors shall meet on the Tuesday next succeeding the day of the election and canvass the returns.

(Added by Stats. 1963, Ch. 839.)



50044

The board of supervisors shall make all provisions for the holding of the election throughout the entire district as proposed, and shall pay the cost thereof.

(Added by Stats. 1963, Ch. 839.)



50045

If a special election is held exclusively on the proposition of organizing the district, the expenditure therefor shall be reimbursed to the county by means of a tax on all the taxable property within the territory which was proposed to be included in the district, and this tax shall be added to the next county tax bills by the proper official of the county.

(Added by Stats. 1963, Ch. 839.)






ARTICLE 5. Establishment of the District

50050

If a majority of the electors voting on the proposition vote in favor of the creation and establishment of the district, the board of supervisors shall cause a certified copy of the order declaring the result of the election to be filed in the office of the Secretary of State, from and after which the establishment of the district shall be deemed complete.

(Added by Stats. 1963, Ch. 839.)






ARTICLE 6. Contest of Incorporation

50055

No informality in any proceeding or in the conduct of the election, not substantially affecting adversely the legal rights of any citizen, shall be held to invalidate the incorporation of the district. Any proceedings wherein the validity of incorporation is denied shall be commenced within three months from the date of filing the order declaring the result of the election with the Secretary of State, otherwise the incorporation and the legal existence of the district shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1963, Ch. 839.)









CHAPTER 3. Internal Organization of District

ARTICLE 1. Government

50060

The government of the district shall be vested in a board of five directors. Two of the directors shall be appointed by the Board of Supervisors of the County of San Joaquin. Two of the directors shall be appointed by the City Council of the City of Stockton. The board of supervisors, together with five members of the city council appointed by the mayor, shall constitute a board of election which, by a majority vote, shall appoint the fifth director.

(Amended by Stats. 1991, Ch. 995, Sec. 3.)



50061

These appointments shall be made within 30 days after the formation of the district.

(Added by Stats. 1963, Ch. 839.)



50062

A vacancy on the board shall be filled by the body which appointed the director whose office is vacated and the new appointee shall hold his office for the unexpired term.

(Added by Stats. 1963, Ch. 839.)



50063

Each director shall, within 10 days after his appointment and before entering upon the discharge of his duties of his office, take and subscribe to an oath in the form set forth in Section 3 of Article XX of the Constitution of California before an officer authorized by law to administer oaths. The oaths shall be filed in the office of the district.

(Added by Stats. 1963, Ch. 839.)



50064

A person shall not be appointed to or be a member of the board unless he is a resident of the district and has resided within the district at least one year immediately prior to his appointment to the board.

(Added by Stats. 1963, Ch. 839.)






ARTICLE 2. Terms of Office

50067

The term of office of each director is four years from the time of his appointment, except that the chairman first appointed shall hold office for two years, and the remaining directors first appointed to the board shall classify themselves by lot, so that the two appointed by the board of supervisors shall hold office for one and three years and the two appointed by the city council shall hold office for two and four years.

(Added by Stats. 1963, Ch. 839.)






ARTICLE 3. Powers and Duties of Directors

50070

The board shall annually, in January, select one of its members as chairperson to serve at the pleasure of the board. The chairperson shall preside at all meetings of the board and shall vote on the propositions passed upon by the board.

(Amended by Stats. 1991, Ch. 995, Sec. 4.)



50071

The first meeting of the board shall be held within 10 days of the appointment of its chairman. The board may make its own rules of procedure and determine the place and time of its meeting.

(Added by Stats. 1963, Ch. 839.)



50072

The board shall select one of its members vice chairman, who shall preside in the absence of its chairman. The board shall provide for and select such officers as it deems necessary to conduct the affairs of the district.

(Added by Stats. 1963, Ch. 839.)



50073

All matters and things necessary for the proper administration of the affairs of the district which are not provided for in this part shall be provided for by the board.

(Added by Stats. 1963, Ch. 839.)



50074

The board shall supervise and regulate every transit facility owned and operated by the district, including the fixing of rates, rentals, charges and classifications, and the making and enforcement of rules, regulations, contracts, practices, and schedules, for or in connection with any transit facility owned or controlled by the district.

(Added by Stats. 1963, Ch. 839.)



50075

The board may either operate the transit system itself, or it may contract with the City of Stockton, or with any other public or private agency, to operate the transit system for the district.

(Added by Stats. 1963, Ch. 839.)



50075.5

All new intercity, interregional, and rural services provided outside the Stockton Metropolitan Area shall be subject to open competitive bidding at least once every five years. For the bidding, the district may be one of the bidders. The district shall cause notice inviting bids to be published at least once in a newspaper of general circulation within San Joaquin County, which publication shall be made at least 10 days before bids are to be received. The contract for service shall be let to the lowest responsible bidder. The board may reject any and all bids and may readvertise in its discretion.

(Added by Stats. 1994, Ch. 704, Sec. 14. Effective January 1, 1995.)



50076

The board may adopt a personnel system for the purpose of recruiting and maintaining an effective working force with good morale. The board shall by resolution determine and create such number and character of positions as are necessary properly to carry on the functions of the district and shall establish an appropriate salary, salary range, or wage for each position so created. The board may by resolution abolish any such position. Except as otherwise provided, appointments to such positions shall be made by the general manager.

(Added by Stats. 1963, Ch. 839.)



50077

The board may from time to time contract for or employ any professional service required by the district or for the performance of work or services which cannot satisfactorily be performed by the regular employees of the district.

(Added by Stats. 1963, Ch. 839.)



50078

The board shall have an annual audit made of all books and accounts of the district by a certified public accountant or public accountant.

(Added by Stats. 1963, Ch. 839.)



50079

The board may provide by resolution, under such terms and conditions as it sees fit, for the payment of demands against the district without prior specific approval thereof by the board if the demand is for a purpose for which an expenditure has been previously approved by the board and in an amount no greater than the amount so authorized, and if the demand is approved by the general manager.

(Added by Stats. 1963, Ch. 839.)



50080

To facilitate the business of the district, the board may provide for the creation and administration of such funds as the needs of the district may require. The funds shall be disbursed in accordance with rules established by the board and all payments from any fund shall be reported to the board.

(Added by Stats. 1963, Ch. 839.)






ARTICLE 4. Meetings and Legislation

50085

All meetings of the board shall be conducted in a manner prescribed by the Ralph M. Brown Act, Chapter 9 (commencing with Section 54950), Part 1, Division 2, Title 5 of the Government Code.

(Added by Stats. 1963, Ch. 839.)



50086

A majority of the board constitutes a quorum for the transaction of business.

(Added by Stats. 1963, Ch. 839.)



50087

The board shall adopt rules for its proceedings and may provide, by ordinance or resolution, that each member shall receive for each attendance at the meetings of the board the sum of fifty dollars ($50), but not to exceed one hundred dollars ($100) in any calendar month, and shall be allowed such necessary traveling and personal expenses incurred in the performance of his or her duties as authorized by the board.

(Amended by Stats. 1991, Ch. 995, Sec. 5.)



50088

The acts of the board shall be expressed by motion, resolution, or ordinance. No ordinance shall be passed by the board on the day of its introduction, nor within three days thereafter, nor at any time other than a regular or adjourned regular meeting. No ordinance, resolution, or motion shall have any validity or effect unless passed by the affirmative votes of a majority of the directors.

(Added by Stats. 1963, Ch. 839.)



50089

All ordinances shall be published after passage.

(Added by Stats. 1963, Ch. 839.)



50090

The enacting clause of all ordinances shall be as follows:

Be it enacted by the board of directors of San Joaquin Regional Transit District: All ordinances shall be signed by the chairperson of the board or the vice chairperson and attested by the secretary.

(Amended by Stats. 1994, Ch. 704, Sec. 15. Effective January 1, 1995.)






ARTICLE 5. Other Officers

50095

The board shall appoint and fix the salary of a general manager, who shall have full charge of the acquisition, construction, maintenance, and operation of the facilities of the district, and also of the administration of the business affairs of the district.

(Added by Stats. 1963, Ch. 839.)



50096

All other things being equal, the board shall appoint as general manager, a person who has had experience in the construction or management of transit facilities.

(Added by Stats. 1963, Ch. 839.)



50097

The general manager need not be a resident of this State at the time of his appointment.

(Added by Stats. 1963, Ch. 839.)



50098

The general manager may be removed by the board upon the adoption of a resolution by the affirmative vote of not less than a majority of the board. Before the general manager may be removed, he shall, if he demands it, be given a written statement of the reasons alleged for his removal and he shall have the right to be publicly heard thereon at a meeting of the board prior to the final vote on the resolution providing for his removal, but pending and during such hearing the board may suspend him from office. The board may not reduce the salary of the general manager below the amount fixed at the time of his original appointment except upon the adoption of a resolution by a like vote and after a like opportunity to be heard. The action of the board in suspending or removing the general manager or reducing his salary, if approved by a majority of the membership of the board, is final.

(Added by Stats. 1963, Ch. 839.)



50099

Notwithstanding anything to the contrary in Section 50098, until such time as the district has operated, controlled, or used facilities or parts of facilities for providing the inhabitants within the boundaries of the district with transit services for a period of six months, the board may, but is not required to, appoint a general manager. A general manager appointed during such time holds office at the pleasure of the majority of the board.

(Added by Stats. 1963, Ch. 839.)



50100

The board shall appoint a secretary and an attorney, who shall hold office during the pleasure of the board.

(Added by Stats. 1963, Ch. 839.)



50101

The attorney shall be admitted to practice law in the Supreme Court of the State, and shall have been actively engaged in the practice of his profession for not less than three years next preceding his appointment.

(Added by Stats. 1963, Ch. 839.)



50102

The board may consolidate any of the district offices in one person.

(Added by Stats. 1963, Ch. 839.)



50103

The oath of all appointive officers of the district shall be taken, subscribed, and filed with the secretary of the district at any time after the officer has notice of his appointment but not later than 15 days after the commencement of his term of office. No other filing is required.

(Added by Stats. 1963, Ch. 839.)



50104

Each appointive officer shall give such bond and in such amount as the board may require.

(Added by Stats. 1963, Ch. 839.)



50105

Subject to the control of the board, the powers and duties of the general manager are:

(a) To have full charge of the acquisition, construction, maintenance, and operation of the facilities of the district.

(b) To have full charge of the administration of the business affairs of the district.

(c) To see that all ordinances of the district are enforced.

(d) To administer the personnel system adopted by the board and except for officers appointed by the board to appoint, discipline or remove all officers and employees subject to the rules and regulations adopted by the board.

(e) To attend all meetings of the board and submit a general report of the affairs of the district.

(f) To keep the board advised as to the needs of the district.

(g) To prepare or cause to be prepared all plans and specifications for the construction of the works of the district.

(h) To devote his entire time to the business of the district.

(i) To perform such other and additional duties as the board may require.

(Added by Stats. 1963, Ch. 839.)



50106

The general manager shall within 90 days from the end of each fiscal year cause to be published a financial report showing the result of operations for the preceding fiscal year and the financial status of the district on the last day thereof. The publication shall be made in the manner provided in this part for the publication of ordinances and notices generally.

(Added by Stats. 1963, Ch. 839.)



50107

The attorney shall take charge of all suits and other legal matters to which the district is a party or in which it is legally interested. He shall give his advice or opinion in writing whenever required by the board. He shall be the legal adviser of the general manager and other district officers and shall prepare or approve the forms of all ordinances, resolutions, contracts, bonds, and other legal documents connected with the business of the district. He shall perform such other and additional services as the board may require.

(Added by Stats. 1963, Ch. 839.)



50108

The general manager shall cause to be installed and maintained a system of auditing and accounting which shall completely and at all times show the financial condition of the district. All warrants for the payment of demands against the district shall be paid in accordance with such rules as the board may establish.

(Added by Stats. 1963, Ch. 839.)



50109

The general manager shall provide for the custody of the funds of the district and the keeping of accounts of all receipts and disbursements. Payments shall be made only upon warrants duly and regularly signed by the chairman or vice chairman of the board, or other person authorized by the board so to do, and by the general manager or secretary.

(Added by Stats. 1963, Ch. 839.)



50110

With the consent of the board, the general manager may:

(a) Authorize the trust department of any state or national bank in this State, or a trust company authorized to act as such in this State, to receive as his agent deposits of any securities acquired by the district.

(b) Place and maintain for safekeeping as a trust deposit with the trust department of any state or national banks in this State, or a trust company authorized to act as such in this State, any securities owned by the district.

The bank or trust company selected shall have a total paid-in capital of at least one million dollars ($1,000,000). The general manager shall take from the trust department or trust company a receipt for the securities, and neither the general manager nor the district is responsible for the custody and safe return of the securities until they are withdrawn from the trust department or trust company by the general manager. Any trust department or trust company to which securities are delivered, either as agent or depository for the general manager, shall make such disposition of the securities as the general manager directs and is responsible only for strict compliance with written instructions given to it by the general manager. All such securities are at all times subject to the order of the general manager.

(Added by Stats. 1963, Ch. 839.)









CHAPTER 4. Labor Provisions

50120

(a) If a majority of the employees employed by a transit district in a unit appropriate for collective bargaining indicate a desire to be represented by a labor organization, then the board, after determining pursuant to Section 50121 that the labor organization represents the employees in the appropriate unit, shall bargain with the accredited representative of those employees. Both parties shall bargain in good faith and make all reasonable efforts to reach agreement on the terms of a written contract governing wages, salaries, hours, working conditions, and grievance procedures.

(b) (1) If a dispute arises over the terms of a written contract governing wages, salaries, hours, or working conditions that is not resolved by negotiations conducted in good faith between the board and the representatives of the employees, then the board and the representatives of the employees shall submit the dispute to an arbitration board. The decision of a majority of the arbitration board shall be final.

(2) (A) The arbitration board shall be composed of two representatives of the transit board, two representatives of the labor organization, and a fifth member to be agreed upon by the representatives of the transit board and labor organization.

(B) If the representatives of the transit board and labor organization are unable to agree on the fifth member, then the names of five persons experienced in labor arbitration shall be obtained from the California State Mediation and Conciliation Service. The labor organization and the district shall, alternately, strike a name from the list supplied by the California State Mediation and Conciliation Service. The labor organization and the district shall determine by lot who shall first strike a name from the list. After the labor organization and the transit district have stricken four names, the name remaining shall be designated as the arbitrator.

(C) The transit board and the labor organization shall each pay one-half of the cost of the impartial arbitrator.

(c) A contract or agreement shall not be made with any labor organization, association, group, or individual that denies membership on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code. However, the organization may preclude from membership any individual who advocates the overthrow of the government by force or violence.

(d) The district shall not discriminate with regard to employment against any person on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code.

(Amended by Stats. 2012, Ch. 46, Sec. 125. Effective June 27, 2012.)



50121

If there is a question whether a labor organization represents a majority of employees or whether the proposed unit is or is not appropriate, such matters shall be submitted to the State Conciliation Service for disposition. The State Conciliation Service shall promptly hold a public hearing and may, by decision, establish the boundaries of any collective bargaining unit and provide for an election to determine the question of representation. Provided, however, any certification of a labor organization to represent or act for the employees in any collective bargaining unit shall not be subject to challenge on the ground that a new substantial question of representation within such collective bargaining unit exists until the lapse of one year from the date of certification or the expiration of any collective bargaining agreement, whichever is later.

(Added by Stats. 1963, Ch. 839.)



50122

Whenever any district acquires existing facilities from a publicly or privately owned public utility either in proceedings by eminent domain or otherwise, to the extent necessary for operation of facilities, all of the employees of such public utility whose duties pertain to the facilities acquired who have been employed by said utility for at least seventy-five (75) days shall be appointed to comparable positions in the district without examination and shall be governed thereafter by the personnel system adopted by the board, and these employees shall be given sick leave, seniority and vacation credits in accordance with the records of the acquired public utility.

The provisions of this section shall apply only to those officers or supervisory employees of the acquired utility as shall be designated by the board.

(Added by Stats. 1963, Ch. 839.)



50123

Whenever any district acquires existing facilities from a publicly or privately owned public utility, either in proceedings in eminent domain or otherwise, that has a pension plan in operation, members and beneficiaries of such pension plan shall continue to have the rights, privileges, benefits, obligations and status with respect to such established system.

Whenever any such facilities are acquired by the district, the board shall consider and take into account the outstanding obligations and liabilities of the publicly or privately owned public utility by reason of such pension plan and shall negotiate an allowance in the purchase price of such utility for the assumption of such obligations and liabilities when acquiring the facilities.

(Added by Stats. 1963, Ch. 839.)



50124

The persons entitled to pension benefits as provided for in Section 50123 and the benefits which are provided shall be specified in the agreement or order by which any public utility is acquired by the district.

(Added by Stats. 1963, Ch. 839.)



50125

All persons receiving pension benefits from such acquired public utility and all persons entitled to pension benefits under the pension plan of such acquired public utility may become members or receive pensions under the retirement system established by the district by mutual agreement of such persons and the district.

(Added by Stats. 1963, Ch. 839.)



50126

Notwithstanding any provisions of the Government Code, the board may authorize payment of any or all of the premiums on any group life, accident and health insurance, health and welfare plan, or pension or retirement plan, on officers or employees of a district. Upon authorization by its employees, a district may make deductions from the wages and salaries of its employees:

(a) Pursuant to a collective bargaining agreement with a duly designated or certified labor organization for the payment of union dues, fees, or assessments.

(b) For the payment of contributions pursuant to any health and welfare, pension, or retirement plan.

(c) For any purpose for which deductions may be authorized by employees of any private employer.

(Added by Stats. 1963, Ch. 839.)






CHAPTER 5. Retirement System

ARTICLE 1. Establishment

50130

The board may establish a retirement system for the officers and employees of the district and provide for the payment of annuities, pensions, retirement allowances, disability payments, and death benefits or any of them.

(Added by Stats. 1963, Ch. 839.)



50131

The district may maintain its own retirement fund or may provide for benefits to eligible officers and employees, or their beneficiaries, by means of group insurance, or other insurance, or by such means as in the opinion of the board will satisfactorily provide an adequate and sure method of meeting the payments contemplated by the retirement system.

(Added by Stats. 1963, Ch. 839.)



50132

Before establishing any retirement system the board shall secure a report from a qualified actuary, which shall show the cost of the benefits provided by the system, and the prospective assets and liabilities of the system.

(Added by Stats. 1963, Ch. 839.)



50133

The board may adopt all ordinances and resolutions and perform all acts necessary or convenient to the initiation, maintenance, and administration of the retirement system.

(Added by Stats. 1963, Ch. 839.)



50134

Nothing in this chapter prevents a district from participating in and making all or part of its employees members of the State Employees Retirement System by contract entered into between the district and the board of administration of the system under the State Employees Retirement Law or from participating in the Federal Social Security Act pursuant to Part 4 (commencing with Section 22000), Division 5, Title 2 of the Government Code, and the district may perform all acts necessary or convenient for such participation.

(Added by Stats. 1963, Ch. 839.)



50135

The board may classify and determine the officers and employees who shall be included as members in the retirement system and may change the classification from time to time. Membership of all officers and employees so classified and included in the retirement system is compulsory. The retirement system shall not apply to members of the board.

(Added by Stats. 1963, Ch. 839.)






ARTICLE 2. Benefits and Contributions

50140

The board may prescribe the terms and conditions upon which the officers and employees of the district or their beneficiaries shall be entitled to benefits and the amounts thereof.

(Added by Stats. 1963, Ch. 839.)



50141

The retirement allowance may be predicated in part upon service rendered the district by a member prior to the establishment of the retirement system, which service is known as prior service.

(Added by Stats. 1963, Ch. 839.)



50142

The board shall provide that both the district and the members shall contribute to the retirement system. The rate of contribution by an officer or employee of the district becoming a member of the retirement system shall be so fixed as to provide, with accumulated interest and based on tables and assumptions adopted by the board, substantially one-half the value of any retirement allowance granted for service, exclusive of any credits allowed for prior service.

(Added by Stats. 1963, Ch. 839.)



50143

All members of the retirement system shall contribute in the manner and amount fixed by the board and such contributions may be collected by deducting the amounts thereof from the salary, wages, or compensation due such members.

(Added by Stats. 1963, Ch. 839.)



50144

Liabilities accruing under the retirement system because of benefits other than such as are the equivalent of contributions by the members, with accumulated interests, shall be met by contributions by the district. Prior service or other liabilities of the district may be met by annual appropriations instead of by one appropriation for the total of the liabilities; but until the present value of regular contributions for current service, together with assets then available, equals the present value of all allowances and benefits granted or to be granted under the system, the appropriation for any one year when added to any unused balance of any previous appropriations for such purpose shall not be less than the amount disbursed during that year on account of prior service or other liabilities of the district.

(Added by Stats. 1963, Ch. 839.)



50145

If any member withdraws from the retirement system prior to retirement the total amount contributed by him with such interest as may be credited thereto shall be returned to him; provided, however, that the board may prescribe the terms and conditions upon which a member, whose district service is terminated except by death or retirement, may elect to leave his contributions and interest thereon in the retirement fund, and the terms and conditions upon which a retirement allowance may be made to him after such termination based upon his contributions prior to such termination.

(Added by Stats. 1963, Ch. 839.)



50146

All money received by any person as an annuity, pension, retirement allowance, disability payment, or death benefit from the retirement system, and all contributions and interest thereon returned to any member of the retirement system, whether in the actual possession of such person or deposited, loaned, or invested by him, is exempt from execution or any other process except to the extent permitted by Section 704.110 of the Code of Civil Procedure and is unassignable.

(Amended by Stats. 1982, Ch. 497, Sec. 167. Operative July 1, 1983, by Sec. 185 of Ch. 497.)






ARTICLE 3. Retirement Board

50150

The board shall create a retirement board of not more than five members, at least two members of which shall be the elected representatives of the employees, to administer the retirement system, and shall define its powers and duties and the tenure of the members.

(Added by Stats. 1963, Ch. 839.)



50151

All members of the retirement board shall serve without pay.

(Added by Stats. 1963, Ch. 839.)



50152

The retirement board shall determine the eligibility of officers, employees, and their dependents to participation in the system and shall be the sole authority and judge under such ordinances as may be adopted by the board as to the conditions under which persons may be admitted to and continue to receive benefits of any sort under the retirement system, and may modify allowances for service and disability. The determination of the retirement board shall be final and conclusive and shall not be modified or set aside except for fraud or abuse of discretion.

(Added by Stats. 1963, Ch. 839.)



50153

If the district maintains its own retirement fund the retirement board shall have exclusive control of the administration, investment, and disbursement of such fund. Investment of the fund shall be subject to the terms, conditions, limitations, and restrictions imposed by the laws of this State upon savings banks in the making of investments by savings banks, and cash may be deposited in any licensed national bank or banks in this State or in any bank, banks, or corporations authorized or licensed to do a banking business and organized under the laws of this State.

(Added by Stats. 1963, Ch. 839.)






ARTICLE 4. Investigation and Penalties

50155

At least once in each four-year period after the establishment of the retirement system the board shall cause to be made an actuarial valuation of the assets and liabilities of the retirement fund, and upon the basis of such investigation and valuation shall make such revision or change of the rates of contribution, the periods and conditions of service, and amounts of retirement allowances as may be necessary.

(Added by Stats. 1963, Ch. 839.)



50156

Except as herein provided, no member of the board or of the retirement board, nor any member of the retirement system or employee of the district, shall have any interest direct or indirect in the making of any investment or in the gains or profits accruing therefrom, and no such person, directly or indirectly, for himself or as an agent or partner of others, shall borrow any of its funds, nor shall any such person in any manner use the same except to make such current and necessary payments as are authorized by the retirement board, nor shall such a person become an endorser or surety as to, or in any manner an obligor for investments of the retirement fund.

(Added by Stats. 1963, Ch. 839.)









CHAPTER 6. Powers and Functions of District

ARTICLE 1. Corporate Power

50160

The district has perpetual succession and may adopt a seal and alter it at pleasure.

(Added by Stats. 1963, Ch. 839.)



50161

The district may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1963, Ch. 839.)



50162

The district may exercise the right of eminent domain to take any property necessary or convenient to the exercise of the powers granted in this part. The district, in exercising such power shall, in addition to the damage for the taking, injury, or destruction of property, also pay the cost of removal, reconstruction, or relocation of any structure, railways, mains, pipes, conduits, cables, or poles of any public utility or public district which is required to be moved to a new location.

No action in eminent domain to acquire property within any incorporated city or any county shall be commenced unless the legislative body of the affected city or county has consented to such acquisition by resolution.

(Amended by Stats. 1975, Ch. 1176.)






ARTICLE 2. Contracts

50165

The district may make contracts and enter into stipulations of any nature whatsoever, either in connection with eminent domain proceedings or otherwise, including, without limiting the generality of the foregoing, contracts and stipulations to indemnify and save harmless, to employ labor, and to do all acts necessary and convenient for the full exercise of the powers granted in this part.

(Added by Stats. 1963, Ch. 839.)



50166

No officer or employee of the district shall in any manner be interested, directly or indirectly, in any contract awarded or to be awarded by the board, or in the profits to be derived therefrom contrary to the provisions of Article 4 (commencing with Section 1090), Chapter 1, Division 4, Title 1 of the Government Code.

(Added by Stats. 1963, Ch. 839.)






ARTICLE 4. Property

50175

The district may take by grant, purchase, gift, devise or lease, or condemn in proceedings under eminent domain, or otherwise acquire, and hold and enjoy, real and personal property of every kind within or without the district necessary to the full or convenient exercise of its powers. The board may lease, mortgage, sell, or otherwise dispose of any real or personal property within or without the district when in its judgment it is for the best interests of the district so to do.

(Added by Stats. 1963, Ch. 839.)



50176

Whenever the board by resolution determines that any record, map, book, or paper in the possession of the district or any officer or employee thereof is of no further value to the district, the board may authorize its sale, destruction, or other disposition.

(Added by Stats. 1963, Ch. 839.)






ARTICLE 5. Transit Facilities and Service

50180

The district may acquire, construct, own, operate, control or use rights-of-way, rail lines, buslines, stations, platforms, switches, yards, terminals, and any and all other facilities necessary or convenient for transit service within or partly without the district, underground, upon, or above the ground and under, upon, or over public streets or other public ways or waterways, together with all physical structures necessary or convenient for the access of persons and vehicles thereto, and may acquire any interest in or rights to the joint use of any or all of the foregoing; provided, that installations in any street, road or other property devoted to a public use shall be subject to consent of the governing body in charge of such public use.

(Added by Stats. 1963, Ch. 839.)



50181

The district may without limitation by any other provisions of this part requiring approval of indebtedness, accept contributions of money, rights-of-way, labor, materials, and any other property for the acquisition, construction, maintenance, and operation of transit facilities, and may without limitation by any other provisions of this part enter into any contracts and co-operation with and accept co-operation from the State, or any department, instrumentality, or agency thereof, or any public agency in the acquisition, construction, maintenance, and operation of, and in financing the acquisition, construction, maintenance, and operation of, any such transit facilities.

(Added by Stats. 1963, Ch. 839.)



50182

The district shall not interfere with or exercise any control over any transit facilities now or hereafter owned, and operated wholly or partly within the district by any city or public agency, unless by consent of such city or public agency and upon such terms as are mutually agreed upon between the board and such city or public agency.

(Added by Stats. 1963, Ch. 839.)



50183

The district may lease or contract for the use of its transit facilities, or any portion thereof, to any operator, and may provide for subleases by such operator upon such terms and conditions as it deems in the public interest. The word operator as used in this section means any city or public agency or any person, firm or private corporation.

(Added by Stats. 1963, Ch. 839.)



50184

The district may construct and operate or acquire and operate works and facilities in, under, upon, over, across, or along any street or public highway or any stream, bay or watercourse, or over any of the lands which are the property of the State, to the same extent that such rights and privileges appertaining thereto are granted to municipalities within the State, and to install adequate bus stops, including the painting of curbs, subject to the consent of the governing body in charge of such streets, highways, stream, watercourse or lands.

(Added by Stats. 1963, Ch. 839.)



50185

The district may enter into agreements for the joint use of any property and rights by the district and any city, public agency or public utility operating transit facilities; may enter into agreements with any city, public agency or public utility operating any transit facilities, either wholly or partially within, or without, the district, for the joint use of any property of the district or of such city, public agency or public utility, or the establishment of through routes, joint fares, transfer of passengers or pooling arrangements.

(Added by Stats. 1963, Ch. 839.)



50186

The rates and charges for service furnished pursuant to this part shall be fixed by the board and shall be reasonable.

(Added by Stats. 1963, Ch. 839.)



50187

The board of supervisors or the city council of a municipality having territory located within the district may file a request for a hearing before the district board as to the reasonableness of any rates or charges fixed by the district and as to any proposal for fixing the location of facilities by the district. The request shall be in writing and shall state the subject matter on which a hearing is desired.

(Added by Stats. 1963, Ch. 839.)



50188

Upon the filing of a request for hearing as provided in Section 50187 the district board shall fix the time and place for hearing. The time fixed shall not be less than 15 days nor more than 60 days from the date such request is filed. Notice of such hearing shall be given to the county or city requesting such hearing and shall be published by the board.

(Added by Stats. 1963, Ch. 839.)



50189

At the time fixed for any hearing before the board any board of supervisors or city council eligible to file a request for hearing, not a party to the original request for hearing, may intervene and shall be entitled to be heard and to introduce evidence.

(Added by Stats. 1963, Ch. 839.)



50190

Within 30 days after submission of the case, the board shall render its decision and its decision shall be final.

(Added by Stats. 1963, Ch. 839.)






ARTICLE 6. Indebtedness

50200

The district may borrow money for the purpose of defraying the expenses of the district lawfully incurred after the commencement of the fiscal year, but prior to the time moneys from the tax levy for the fiscal year are received by the district, in a sum which shall not exceed five cents ($0.05) on each one hundred dollars ($100) of assessed valuation of taxable property in the district at the time the moneys are borrowed, and may evidence such borrowing by notes bearing interest at a rate not to exceed 6 percent per annum. The notes shall be payable from the tax levy from the then current fiscal year, which levy shall contain a sum sufficient to provide for the payment of the notes and the interest thereon. The form of said notes and the proceedings relating to their issuance and sale, will be governed by the applicable provisions contained in Article 7 (commencing with Section 53820) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1963, Ch. 839.)



50201

The board of directors of a district may, within a period of two years from and after the formation of the district, pursuant to a resolution adopted by it for the purpose, borrow money on certificates of indebtedness, promissory notes, or other evidences of indebtedness, in anticipation of the estimated tax revenue for the following fiscal year, to be repaid within four years from the date of borrowing with interest at a rate not to exceed 6 percent per annum, in order to enable the district to meet all of its necessary initial expenses of organization, construction, acquisition, maintenance, and operation. The total amount of money borrowed and indebtedness incurred under this section during this two-year period shall not exceed 50 percent of the total amount of estimated tax revenue as estimated by the county auditor of the county in which the district lies for the following fiscal year.

The form of said notes and the proceedings relating to their issuance and sale, will be governed by the applicable provisions contained in Article 7 (commencing with Section 53820) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1963, Ch. 839.)



50202

The district shall not incur an indebtedness under Chapter 7 (commencing with Section 50225) of this part which in the aggregate exceeds two (2) percent of the assessed value of all the real and personal property within the district.

(Added by Stats. 1963, Ch. 839.)



50203

The district may accept, without limitation by any other provisions of this part requiring approval of indebtedness, contributions or loans from the United States, this State, or any department, instrumentality, or agency of either thereof, for the purpose of financing the acquisition, construction, maintenance, and operation of transit facilities, and may enter into contracts and co-operate with, and accept co-operation from, the United States, this State, or any department, instrumentality, or agency of either thereof, in the acquisition, construction, maintenance, and operation, and in financing the acquisition, construction, maintenance, and operation of any such transit facilities in accordance with any legislation which Congress or the Legislature of the State of California may have heretofore adopted or may hereafter adopt, under which aid, assistance, and co-operation may be furnished by the United States or this State in the acquisition, construction, maintenance, and operation or in financing the acquisition, construction, maintenance and operation of any such transit facilities. The district may do any and all things necessary in order to avail itself of such aid, assistance, and co-operation under any federal or state legislation now or hereafter enacted. Any evidence of indebtedness issued under this section shall constitute a negotiable instrument.

(Added by Stats. 1963, Ch. 839.)






ARTICLE 7. Investments

50205

The district may invest any surplus money in its treasury, including money in any sinking fund, in any of the following:

(a) Its own bonds.

(b) Treasury notes, certificates of indebtedness, bills, bonds of the United States, or any other evidence of indebtedness secured by the full faith and credit of the United States.

(c) Obligations issued pursuant to the Federal Home Loan Bank Act or the National Housing Act.

(d) Treasury notes or bonds of this State, or of any public corporation, municipal corporation, public district, or political subdivision within this State which are legal as security for the deposit of public funds.

(Added by Stats. 1963, Ch. 839.)



50206

Such investment may be made by direct purchase of any issue of such bonds, treasury notes, or obligations, or part thereof, at the original sale or by the subsequent purchase of the bonds, treasury notes, or obligations.

(Added by Stats. 1963, Ch. 839.)



50207

Any bonds, treasury notes, or obligations purchased and held as investments by the district may from time to time be sold and the proceeds reinvested in bonds, treasury notes, or obligations as provided in this article.

(Added by Stats. 1963, Ch. 839.)



50208

Sales of any bonds, treasury notes, or obligations purchased and held by the district shall from time to time be made in season so that the proceeds may be applied to the purposes for which the money with which the bonds, treasury notes, or obligations were originally purchased was placed in the treasury of the district.

(Added by Stats. 1963, Ch. 839.)






ARTICLE 8. Taxation

50210

The district may levy, and collect or cause to be collected, taxes for any lawful purpose subject to a maximum limit of five cents ($0.05) per one hundred dollars ($100) of assessed value of all real estate and personal property; provided however, the district shall have the further power to levy, collect or cause to be collected, said property taxes to a maximum limit of ten cents ($0.10) if approval is first obtained from the City Council of the City of Stockton and the Board of Supervisors of the County of San Joaquin.

(Added by Stats. 1963, Ch. 839.)



50210.5

The district may only levy and collect taxes pursuant to this article within the Stockton Metropolitan Area, as defined in Section 50007.

(Added by Stats. 1994, Ch. 704, Sec. 16. Effective January 1, 1995.)



50211

If, in the opinion of the board, the transit operation revenues will not be sufficient for any and all lawful purposes the board shall levy a tax for such purpose or purposes and fix the amount of money necessary to be raised therefor by taxation.

(Added by Stats. 1963, Ch. 839.)



50212

The board shall, in addition to the general tax levy as set forth in Section 50210, levy and collect annually until the district s bonds are paid, or until there is a sum in the treasury of the district set apart for that purpose to meet all sums coming due for principal and interest on the bonds as they become due a tax sufficient to pay the annual interest on the bonds and such part of the principal thereof as becomes due before the proceeds of a tax levied at the next general tax levy will be available. If the maturity of the indebtedness created by the issue of bonds begins more than one year after the date of the issuance thereof, the tax shall be levied and collected annually at the time and in the manner aforesaid, sufficient to pay the interest on the indebtedness as it falls due and to constitute a sinking fund for the payment of the principal on or before maturity.

(Added by Stats. 1963, Ch. 839.)



50213

The board may provide for the assessment, levy, and collection of taxes by the district, including the sale of property to the district for delinquent taxes, with penalties, interest, and cost.

(Added by Stats. 1963, Ch. 839.)



50214

The board shall avail itself of the assessments made by the assessor of the county and of the assessments made by the State Board of Equalization for the county and shall take such assessments as the basis for district taxation and have its taxes collected by the tax collector of the county.

(Added by Stats. 1963, Ch. 839.)



50215

In such case the county auditor shall, on or before the third Monday in August of each year, transmit to the board a statement in writing showing the total value of all property within the district, ascertained from the assessments referred to in Section 50214 as equalized.

(Added by Stats. 1963, Ch. 839.)



50216

The board shall, on or before the first weekday in September, or if such weekday falls upon a holiday then on the first business day thereafter, fix the rate of taxes, designating the number of cents upon each hundred dollars, using as a basis the value of property transmitted to the board by the county auditors, which rate of taxation shall be sufficient to raise the amount previously fixed by the board. These acts by the board shall constitute a valid assessment of the property and a valid levy of the taxes so fixed, but the rate of taxation shall not exceed the limit imposed by this article.

(Added by Stats. 1963, Ch. 839.)



50217

The board shall immediately after fixing the rate of taxes as above provided transmit to the county auditor of the county a statement of the rate of taxes fixed by the board.

(Added by Stats. 1963, Ch. 839.)



50218

The district s taxes so levied shall be collected at the same time and in the same manner as county taxes. When collected the net amount, ascertained as provided in this article, shall be paid to the treasurer of the district, under the general requirements and penalties provided by law for the settlement of other taxes.

(Amended by Stats. 1981, Ch. 714, Sec. 395.)



50219

Whenever any real property has been sold for taxes and has been redeemed, the money paid for redemption shall be apportioned and paid to the district by the county treasurer in the proportion which the tax due to the district bears to the total tax for which the property was sold.

(Added by Stats. 1963, Ch. 839.)



50220

The compensation to be charged by and paid to any county for the performance of services under this article shall be fixed by agreement between the board of supervisors of the county and the board. The compensation shall in no event exceed one-half of 1 percent of all money collected for the district. The compensation collected by the county shall be placed to the credit of the county general fund.

All taxes levied under this part are a lien on the property on which they are levied and shall become a lien at the same time as county taxes. The enforcement of the collection of such taxes shall be in the same manner and by the same means provided by law for the enforcement of liens for county taxes, all the provisions of law relating to the enforcement of the latter being made a part of this part so far as applicable.

(Added by Stats. 1963, Ch. 839.)









CHAPTER 7. Bonds

ARTICLE 1. Issuance

50225

The district may from time to time incur a bonded indebtedness as provided in this chapter to pay the cost of acquiring, constructing, or completing the whole or any portion of any transit facilities, or for acquiring any works, lands, structures, rights, equipment, or other property necessary or convenient to carry out the objects, purposes, or powers of the district.

(Added by Stats. 1963, Ch. 839.)



50226

Whenever the board by resolution passed by vote of two-thirds of all its members determines that the public interest or necessity demands the acquisition, construction, or completion by the district of any transit facilities or any works, lands, structures, rights, equipment, or other property necessary or convenient to carry out the objects, purposes, or powers of the district, the cost of which will be too great to be paid out of the ordinary annual income and revenue of the district, it may at any subsequent meeting of the board provide by ordinance for the submission of the proposition of incurring a bonded indebtedness for the purpose set forth in the resolution to the voters of the district at a special bond election held for that purpose.

(Added by Stats. 1963, Ch. 839.)



50227

In lieu of a resolution passed by the board, proceedings for the issuance of bonds for the purposes provided in this chapter may be initiated by petition of the voters of the district.

(Added by Stats. 1963, Ch. 839.)



50228

Whenever any petition signed by voters within the district equal in number to at least 15 percent of the total vote cast at the last general statewide election is presented to the board asking for the acquisition, construction, or completion of the whole or any portion of any transit facilities or for acquiring any works, lands, structures, rights, equipment, or other property necessary or convenient to carry out the objects, purposes, or powers of the district, and also asking that a bonded indebtedness be incurred to pay for the cost thereof, the secretary of the district shall immediately examine and verify the signatures of the petition and certify the result of the examination to the board.

(Added by Stats. 1963, Ch. 839.)



50229

If the required number of signatures is found to be genuine, the secretary shall transmit to the board an authentic copy of the petition without the signatures.

(Added by Stats. 1963, Ch. 839.)



50230

Upon receiving a petition with the certificate of the secretary stating that it contains the required number of signatures, the board shall formulate for submission to the voters of the district at a special bond election called for that purpose the proposition of incurring a bonded indebtedness for the purposes set forth in the petition. In its discretion the board may defer the calling of the election until the next general election to be held in the district in order to consolidate them.

(Added by Stats. 1963, Ch. 839.)



50231

The ordinance calling a special bond election shall fix the date on which the election will be held, and the manner of holding the election and of voting for or against incurring the indebtedness. It shall also recite the objects and purposes for which the indebtedness is proposed to be incurred, the estimated cost of the transit facilities, works, lands, structures, rights, equipment, or other property proposed to be acquired, constructed, or completed, the amount of the principal of the indebtedness to be incurred therefor, and the maximum rate of interest to be paid on the indebtedness, which shall not exceed 6 percent per annum, payable semiannually or annually the first year and thereafter semiannually.

(Added by Stats. 1963, Ch. 839.)



50232

Propositions for incurring indebtedness for more than one object or purpose may be submitted at the same election.

(Added by Stats. 1963, Ch. 839.)



50233

Any special bond election may be held separately, or may be consolidated with any other election authorized by law at which the voters of the district may vote. If a special bond election is consolidated with any other election, the provisions of this chapter setting forth the procedure for the calling and holding of the special bond election shall be complied with, except that the ordinance calling the election need not set forth the election precincts, polling places, and officers of election, but may provide that the precincts, polling places, and officers of election shall be the same as those set forth in the ordinance, notice, or other proceedings calling the election with which the special bond election is consolidated, and shall refer to the ordinance, notice, or other proceedings by number and title, or by other definite description.

(Added by Stats. 1963, Ch. 839.)



50234

The ordinance shall be published, and no other notice of election need be given.

(Added by Stats. 1963, Ch. 839.)



50235

The board shall comply with the provisions of Article 3 (commencing with Section 9160) of Chapter 2 of Division 9 of the Elections Code, the provisions of which are applicable to any bond election held pursuant to this article. Wherever the words county clerk or county elections official appear in the Elections Code the words secretary of the board shall be substituted, for the purposes of this article, and wherever the words board of supervisors appear in the Elections Code, the words board of directors shall be substituted, and wherever the words district attorney or county counsel appear in the Elections Code, the words, attorney for the district shall be substituted.

(Amended by Stats. 1994, Ch. 923, Sec. 201. Effective January 1, 1995.)



50236

The votes of a majority of all the voters voting on the proposition at the election are required to authorize the issuance of bonds under this chapter.

(Added by Stats. 1963, Ch. 839.)



50237

If the proposition submitted at a special bond election fails to receive the requisite number of votes, the board shall not within six months after the election hold another special election for the submission of a proposition of incurring a bonded indebtedness substantially the same as the proposition voted upon at the prior election unless a petition signed by voters within the district equal in number to at least 15 percent of the total vote cast at the last general statewide election is filed with the board, requesting that the proposition, or a proposition substantially the same, be submitted at an election to be called for that purpose.

(Added by Stats. 1963, Ch. 839.)






ARTICLE 2. Form and Content

50240

Bonds authorized by this chapter shall mature serially in amounts to be fixed by the board; except that payment shall begin not later than 10 years from the date thereof and shall be completed in not more than 50 years from that date.

The board may divide any issue of bonds authorized pursuant to this chapter into two or more series, and may fix different dates of issuance and different maturity dates for the bonds of each series. The bonds of each series shall mature serially in amounts to be fixed by the board, and the board shall fix a date not more than 10 years from the date of issuance of each series for the earliest maturity of such series, and shall fix a date not more than 50 years from the date of issuance of each series for the final maturity of such series.

Pending the actual issuance or delivery of bonds, a district may issue temporary or interim bonds, certificates, or receipts, of any denomination whatsoever, with or without coupon, and in such form as may be prescribed by the board, to be exchanged for definite bonds when ready for delivery.

(Added by Stats. 1963, Ch. 839.)



50241

The bonds shall be issued in such denominations as the board determines, except that no bonds shall be of a denomination less than one hundred dollars ($100), nor of a greater denomination than one thousand dollars ($1,000) or any multiple thereof, and shall be payable on the day and at the place or places fixed in the bonds, and with interest at the rate specified therein, payable semiannually.

(Added by Stats. 1963, Ch. 839.)



50242

The board may at any time prior to the issuance and sale of any bonds provide for the call and redemption of any or all of the bonds on any interest payment date prior to their fixed maturity at not exceeding the par value and accrued interest plus a premium of not exceeding 5 percent upon the principal amount of the bonds, in which event the call price fixed by the board shall be set forth on the face of the bond. Notice of such redemption shall be published. If there is no newspaper of general circulation printed and published within the district, then the publication shall be made in a newspaper of general circulation printed and published within the county in which the district or any part thereof is situated. The first publication shall be at least 30 days prior to the date fixed for the redemption. After the date fixed for such redemption interest on the bonds thereafter shall cease.

(Added by Stats. 1963, Ch. 839.)



50243

The bonds shall be signed by the president of the board or by such officer of the district as the board shall by resolution authorize and designate for that purpose. They shall also be signed by the treasurer, and be countersigned by the secretary. The coupons of the bonds shall be numbered consecutively and be signed by the treasurer. All signatures and countersignatures, except one of the signatures or countersignatures on the bonds, may be printed, lithographed, or engraved. If any officer whose signature or countersignature appears on the bonds or coupons ceases to be such officer before the delivery of the bonds to the purchaser, the signature or countersignature is nevertheless valid and sufficient for all purposes as if he had remained in office until the delivery of the bonds.

(Added by Stats. 1963, Ch. 839.)






ARTICLE 3. Issue and Sale

50245

The bonds may be issued and sold for not less than their par value, but otherwise as the board determines. Before selling any bonds, or any part thereof, the board shall give notice inviting sealed bids in such manner as the board may prescribe. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received, or if the board determines that the bids received are not satisfactory as to price or responsibility of the bidders, the board may reject all bids received, if any, and either again give notice inviting bids or sell the bonds at private sale.

(Added by Stats. 1963, Ch. 839.)



50246

All premiums and accrued interest received on the sale of bonds shall be placed in the fund to be used for the payment of principal of and interest on the bonds. The remainder of the proceeds of the bonds shall be placed in the district treasury to the credit of the proper fund, and shall be used exclusively for the objects or purposes for which the bonds were voted; provided that when such objects and purposes have been accomplished any moneys remaining shall be transferred to the fund to be used for the payment of principal of and interest on the bonds, and that when all principal of and interest on the bonds shall have been paid, any balance of money then remaining shall be transferred to the general fund of the district.

(Added by Stats. 1963, Ch. 839.)



50247

In lieu of the immediate levy of a tax to pay the interest or any part thereof on any bonded indebtedness incurred in accordance with this division, the board may in the estimate of the amount of money necessary to be raised by the bonds include a sum sufficient to pay interest on all of the bonds or part thereof during the period of acquisition, construction, or completion, but for no period in excess of five years.

(Added by Stats. 1963, Ch. 839.)






ARTICLE 4. Refunding

50250

Whenever the board by resolution passed by a vote of two-thirds of all its members determines that the refunding of the whole or any portion of the bonded indebtedness will be of advantage to the district the board may refund the bonded indebtedness or any portion thereof and issue refunding bonds of the district therefor.

(Added by Stats. 1963, Ch. 839.)



50251

The issuance of refunding bonds shall not be construed as the incurring or increase of an indebtedness within the meaning of this act, and the approval of the voters is not required for the issuance of refunding bonds. The board may provide for the call and redemption of any or all of the bonds on any interest payment date prior to their fixed maturity in the ordinance authorizing the issuance of the refunding bonds.

(Added by Stats. 1963, Ch. 839.)



50252

Except as otherwise provided, the provisions of this chapter shall substantially govern as to all matters pertaining to the issuance of refunding bonds, including and without limiting the generality of the foregoing, the form, execution, issuance, maturity, redemption, refunding, validation, the payment of interest from bond funds, and the status of the bonds as investments.

(Added by Stats. 1963, Ch. 839.)



50253

Refunding bonds shall bear interest at a rate not exceeding the interest rate on the refunded bonds, but payment of the refunding bonds shall begin not later than one year from the date thereof and be completed in not more than 40 years from that date.

(Added by Stats. 1963, Ch. 839.)



50254

The proceeds of the sale of refunding bonds shall be applied only to the purchase, or retirement at not more than par and accrued interest, or the call price, of the bonded indebtedness for which the refunding bonds were issued.

(Added by Stats. 1963, Ch. 839.)



50255

In lieu of selling refunding bonds and using the proceeds to purchase or retire the bonds to be refunded, the board may exchange refunding bonds at not less than par and accrued interest for the bonds so refunded.

(Added by Stats. 1963, Ch. 839.)



50256

Whenever outstanding bonds are refunded they shall be surrendered to the treasurer of the district, who shall cancel them by endorsing on their face the manner in which the refunding was effected (whether by exchange or purchase, and the amount for which so purchased, if any) and by perforating through each bond and each coupon attached thereto the word canceled together with the date of cancellation.

(Added by Stats. 1963, Ch. 839.)






ARTICLE 5. Status as Investments

50260

All bonds including refunding bonds issued by a district are legal investments for all trust funds and for the funds of all insurance companies, banks, both commercial and savings, and trust companies, and for the State School Fund and for all sinking funds under the control of the State Treasurer. Whenever any money or funds may by law be invested in or loaned upon the security of bonds of cities, cities and counties, counties, or school districts, in the State, such money or funds may be invested in or loaned upon the security of the bonds of the district; and whenever bonds of cities, cities and counties, counties, or school districts by law may be used as security for the faithful performance or execution of any court or private trust or of any other act, bonds of the district may be so used.

(Added by Stats. 1963, Ch. 839.)



50261

All bonds of the district, to the same extent as bonds of any other municipality, are legal for use by any state or national bank or banks in the the State as security for the deposit of funds of the State or of any county, city and county, city, municipality or other public or municipal corporation within the State.

(Added by Stats. 1963, Ch. 839.)






ARTICLE 6. Validation

50263

An action to determine the validity of bonds, including refunding bonds, may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1963, Ch. 839.)






ARTICLE 7. Revenue Bonds

50265

As an alternative procedure for the raising of funds, the district may issue bonds, payable from revenues of any facility or enterprise to be acquired or constructed by the district, in the manner provided by the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), all of the provisions of which are applicable to the district.

(Added by Stats. 1963, Ch. 839.)



50266

The district is a local agency within the meaning of the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code). The term enterprise as used in the Revenue Bond Law of 1941 shall, for all purposes of this part, include transit facilities and any and all parts thereof and all additions, extensions and improvements thereto and all other facilities authorized to be acquired, constructed or completed by the district. A district may issue revenue bonds under the Revenue Bond Law of 1941, for any one or more facilities or enterprises authorized to be acquired, constructed, or completed by a district or, in the alternative, may issue revenue bonds under the Revenue Bond Law of 1941, for the acquisition, construction and completion of any one of such facilities. Nothing in this article shall prevent the district from availing itself of, or making use of, any procedure provided in this part for the issuance of bonds of any type or character for any of the facilities or works authorized hereunder, and all proceedings may be carried on simultaneously or, in the alternative, as the directors may determine.

(Added by Stats. 1963, Ch. 839.)









CHAPTER 8. Annexation

50270

Territory may be annexed to the district in the manner provided in this chapter.

(Added by Stats. 1963, Ch. 839.)



50271

Whenever the board finds and determines that additional territory will be benefited by annexation to the district, it shall pass a resolution to that effect.

(Added by Stats. 1963, Ch. 839.)



50272

The resolution shall be passed by a vote of two-thirds of the members of the board and be approved by the board of supervisors of the county in which the territory is situated.

(Added by Stats. 1963, Ch. 839.)



50273

The resolution shall:

(a) Describe the boundaries of the territory proposed to be annexed.

(b) Designate the proposed annexation by an appropriate name.

(c) Declare that the area to be annexed to the district will be benefited by such annexation.

(d) Name the time and place for the hearing of objections by any person interested in the proposed annexation.

(Added by Stats. 1963, Ch. 839.)



50274

The resolution, together with the names of the members of the board, voting for and against it shall be published pursuant to Section 6066 of the Government Code in a newspaper published in the territory proposed to be annexed, or if there is no such paper, then in some newspaper of general circulation, circulated in such territory.

(Added by Stats. 1963, Ch. 839.)



50275

On the day fixed for hearing or any day to which the hearing is adjourned, the board shall hear and consider any objections presented to the annexation of the territory. After the hearing of objections, if it shall be determined by a vote of two-thirds of all the members of the board that the territory proposed to be annexed will be benefited by such annexation, the board shall proceed to fix and determine the boundaries of the territory to be annexed to the district.

(Added by Stats. 1963, Ch. 839.)



50276

After making all necessary and proper changes in the boundaries, by a resolution passed by a vote of two-thirds of the members, the board shall order the annexation of the territory so described. The resolution, together with the names of the members of the board voting for and against the same shall be spread upon the minutes of the board.

(Added by Stats. 1963, Ch. 839.)



50277

Whenever any territory is annexed to the district it shall thereupon become a part of the district subject to all the liabilities and entitled to all the benefits of the district.

(Added by Stats. 1963, Ch. 839.)






CHAPTER 9. Dissolution

50500

If the district operates no transit facilities, or its exterior boundaries become coincident with the boundaries of a single city, the board may call an election at any time for the purpose of submitting to the voters of the district the question of whether the district will be dissolved. Upon the filing with the secretary of the district of a petition signed by voters within the district equal in number to at least 25 percent of the total vote cast at the last general statewide election, asking that the question of dissolution of the district be submitted to the voters of the district, the board shall call such an election.

(Added by Stats. 1963, Ch. 839.)



50501

The election for the purpose of submitting to the voters of the district the question of whether or not the district shall be dissolved shall be held within 60 days next succeeding the date on which the petition is filed.

(Added by Stats. 1963, Ch. 839.)



50502

Notice of any election for dissolution, whether called because of the filing of a petition or ordered by the board without petition, shall be published. The date fixed for the election shall not be less than 30 days from the date of the first publication of the notice.

(Added by Stats. 1963, Ch. 839.)



50503

The ballots for the election shall contain substantially the instructions required to be printed on ballots for use at general state and county elections and in addition the following:

Shall the San Joaquin Regional Transit District be dissolved?

YES

NO

(Amended by Stats. 1994, Ch. 704, Sec. 17. Effective January 1, 1995.)



50504

The board shall canvass the vote. If a majority of the votes favor dissolution, the board shall by resolution dissolve the district.

(Added by Stats. 1963, Ch. 839.)



50505

The board shall file a certified copy of the resolution with the Secretary of State and for record in the office of the county recorder.

(Added by Stats. 1963, Ch. 839.)



50506

Upon dissolution the right, title, and interest to property owned or controlled by the district situated within the limits of any city vests absolutely in the city. If such property is situated outside the limits of a city, it vests in the county in which it is situated.

(Added by Stats. 1963, Ch. 839.)



50507

The board of supervisors is, ex officio, the governing body of any dissolved district. It may levy taxes and assessments and perform other acts necessary to wind up the district affairs and to raise money for the payment of outstanding indebtedness.

(Added by Stats. 1963, Ch. 839.)









PART 6. YOLO COUNTY TRANSPORTATION DISTRICT

CHAPTER 1. General Provisions

60000

This part shall be known and may be cited as the Yolo County Transportation District Act.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60002

As used in this part, the following terms have the following meanings:

(a) Authority means the Yolo County Transit Authority, a joint exercise of powers agency.

(b) Board of directors means the Board of Directors of the Yolo County Transportation District.

(c) Board of supervisors means the Yolo County Board of Supervisors.

(d) County means the County of Yolo.

(e) District means the Yolo County Transportation District created by Section 60004.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60004

There is hereby created the Yolo County Transportation District. The jurisdiction of the district extends throughout the county, including all of the incorporated and unincorporated territory.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60006

On and after July 1, 1997, the authority is dissolved and the district succeeds to, and is vested with, all of the rights, powers, duties, and obligations of the authority. The district is the successor to the authority s interests in any property, its rights and obligations under any contract, any outstanding indebtedness of the authority, and its rights under any grants, without the necessity of any further action.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60008

(a) The district shall be governed by a five-member board of directors representing the county and cities in the county in the district, appointed as follows:

(1) One member representing the County of Yolo, appointed by the board of supervisors.

(2) One member representing the City of Davis, appointed by the city council of that city.

(3) One member representing the City of West Sacramento, appointed by the city council of that city.

(4) One member representing the City of Woodland, appointed by the city council of that city.

(5) One member representing the City of Winters, appointed by the city council of that city.

(b) An appointing authority shall appoint one of its members to serve as a member and one member to serve as an alternate member of the board of directors. The alternate member shall serve only in the absence of the regular member.

(c) The University of California at Davis shall appoint a person to serve as a nonvoting ex officio member.

(d) The Department of Transportation shall appoint a person to serve as a nonvoting ex officio member.

(e) Voting members of the board of directors will receive a stipend per meeting to be established by the board in its bylaws.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60010

Upon dissolution of the authority, employees of the authority shall be deemed to be employees of the district without any break in service nor any loss or reduction of compensation or benefits, except as may be imposed by express action of the district governing board.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60012

(a) The district shall assume the duties of public transit provider performed by the authority. On and after July 1, 1997, the Cities of West Sacramento, Davis, Woodland, and Winters are included within the district.

(b) Additionally, the district is deemed to be each of the following agencies, with all of the powers and duties attendant thereto:

(1) The consolidated transportation services agency for the county, with the concurrence of the Regional Transportation Planning Agency.

(2) The congestion management agency for the county.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60014

The district, at its first meeting, and thereafter annually at the meeting designated by the district, shall elect a chairperson who shall preside at all meetings, and a vice chairperson who shall preside in the absence of the chairperson. In the event of their absence or inability to act, the members present, by an order entered in the minutes, shall select one of their members to act as chairperson pro tempore, who, while so acting, shall have all the authority of the chairperson.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60016

The district shall adopt rules for its proceedings consistent with the laws of the state.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60018

A majority of the board of directors entitled to vote constitutes a quorum for the transaction of business. All official acts of the district require the affirmative vote of a majority of the board of directors entitled to vote.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60020

The acts of the district shall be expressed by motion, resolution, or ordinance.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60022

All meetings of the district shall be conducted pursuant to Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60024

The district shall do all the following:

(a) Adopt an annual budget.

(b) Adopt an administrative code, by ordinance, which prescribes the powers and duties of the district officers, the method of appointment of the district employees, and methods, procedures, and systems of operation and management of the district.

(c) Cause a postaudit of the financial transactions and records of the district to be made at least annually by a certified public accountant.

(d) Do any and all things necessary to carry out the purposes of this part.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60026

(a) The district may hire an independent staff of its own or contract with any department or agency of the United States or with any public agency to implement this part.

(b) The district may contract with private entities in conformance with applicable procurement procedures for the procurement of engineering, project management, and contract management services.

(c) The district shall rely, to the extent possible, on existing state, regional, and local transportation planning and programming data and expertise, rather than on a large duplicative staff and set of plans.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60028

The board of directors shall fix the compensation of the district s officers and employees.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60030

(a) Notice of the time and place of a public hearing on the adoption of the annual budget shall be published pursuant to Section 6061 of the Government Code not less than 15 days prior to the day of the hearing.

(b) The proposed annual budget shall be available for public inspection at least 15 days prior to the hearing.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60032

The district may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60034

All claims for money or damages against the district are governed by Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60036

The district may make contracts and enter into stipulations of any nature whatsoever, either in connection with eminent domain proceedings or otherwise, including, but not limited to, contracts and stipulations to indemnify and hold harmless, to employ labor, and to do all acts necessary and convenient for the full exercise of the powers granted in this part.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60038

The district may contract with any department or agency of the United States, with any public agency, including, but not limited to, the Department of Transportation, any county, city, or district, or with any person or a private entity upon the terms and conditions that the district finds in its best interest for the procurement of engineering, project management, and contract management services.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60040

(a) Contracts for the purchase of services, supplies, equipment, and materials in excess of ten thousand dollars ($10,000) shall be awarded to the lowest responsible bidder after competitive bidding, except in an emergency declared by the district or by an executive committee to which the district has delegated responsibility to make that declaration.

(b) If, after rejecting bids received under subdivision (a), the district determines and declares that, in its opinion, the services, supplies, equipment, or materials may be purchased at a lower price on the open market, the district may proceed to purchase these services, supplies, equipment, or materials in the open market without further observance of the provisions regarding contracts, bids, or advertisements.

(c) Notwithstanding subdivision (a), the district shall comply with Federal Transit Administration Circular 4220.1 (d), as amended, relative to third-party contracting.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60042

(a) The district has no authority to impose property, sales, or special taxes, but may, with the concurrence of a majority of the member jurisdictions represented on the board of directors, cause to be submitted to voters of the district a ballot measure for the imposition of those taxes.

(b) If approved as required by law, the district may impose and administer fees and other funding sources secured for transportation system maintenance and improvement.

(c) The board of directors may set fares for public transit service by resolution or minute order.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60046

Notwithstanding any other provision of law which relates to the functioning of the district as the Yolo County Congestion Management Agency District, the district may not exercise any authority over the land use decisions of a local governmental agency.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60048

The district shall include in its bylaws a process for assuring that member jurisdictions of the district may reasonably determine to what extent their share of Mills-Alquist-Deddeh Act funds and other local state or federal revenue sources are used by the district. The district does not replace nor supplant the role of the Regional Transportation Planning Agency to allocate Mills-Alquist-Deddeh Act funds. Each member jurisdiction shall be financially responsible for its share of obligations incurred by the district on that member jurisdiction s behalf. The district s bylaws shall include a budget conflict resolution process.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60050

The district may advocate and act on behalf of all district member jurisdictions with their concurrence to further Yolo County transportation system interests, funding, projects, and priorities.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60052

The district shall act as a countywide forum for the coordination of transportation system planning, programming, and prioritization of significant projects.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60054

The district may promulgate a plan for funding transportation projects within its jurisdiction.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60056

The board of directors shall adopt priorities reflecting the district s goals, including consideration of being designated as the federal Designated Recipient for Yolo County, consideration of additional transportation funding sources, examining the feasibility of Yolo County becoming a self-help county, and examining possible agency consolidations within Yolo County.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60058

The district bylaws shall establish an advisory committee structure, which shall include a Technical Advisory Committee and a Citizen s Advisory Committee and other advisory committees as it deems necessary, and shall establish a process for appealing decisions of the board of directors.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60060

Transportation funding and project prioritization decisions made by the board of directors shall endeavor to be mode neutral, not biased in favor of any one transportation mode with the district seeking local concurrence when appropriate. Those decisions shall take into account the needs of the local jurisdictions, the overall county needs relative to streets, roads, transit, pedestrian, bicycle, telecommuting, light rail, heavy rail, and other alternative transportation mode projects, shall consider the movement of information and freight as well as people, and shall attempt to balance all transportation choices in order to most effectively utilize limited funding sources to the best advantage of Yolo County residents and others in the region.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60062

The district shall act as the coordinating agency for all state and federal funding applications where appropriate.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)






CHAPTER 2. Transactions and Use Tax

60100

A retail transactions and use tax ordinance applicable in the incorporated and unincorporated territory of the county may be imposed by the district in accordance with this chapter and Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, if the tax ordinance is adopted by a majority of the board of directors and by a majority of the governing bodies of the appointing authorities listed in subdivision (a) of Section 60008, and imposition of the tax is subsequently approved by two-thirds of the voters voting on the measure at a special election called for that purpose by the board of supervisors, at the request of the district, and a county transportation expenditure plan is adopted pursuant to Section 60106.

A retail transactions and use tax approved by the voters shall remain in effect for not longer than 20 years, or any lesser period of time specified in the tax ordinance. The tax may be continued in effect, or reimposed, by a tax ordinance adopted by the district and the reimposition of the tax is approved by two-thirds of the voters.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60102

(a) The district, in the ordinance, shall do all of the following:

(1) State the nature of the tax to be imposed.

(2) Establish the tax rate, which may be in
1/4
percent increments and shall not exceed a maximum tax rate of 1 percent.

(3) Specify the period during which the tax will be imposed.

(4) Specify the purposes for which the revenue derived from the tax will be used.

(b) The proposition shall include an appropriations limit for that entity pursuant to Section 4 of Article XIII?B of the California Constitution.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60103

(a) The county shall conduct the special election called by the board of supervisors pursuant to Section 60100. If the measure is approved, the district shall reimburse the county for its cost in conducting the special election.

(b) The special election shall be called and conducted in the same manner as provided by law for the conduct of special elections by a county.

(c) The sample ballot to be mailed to the voters, pursuant to Section 13303 of the Elections Code, shall be the full proposition, as set forth in the ordinance calling the election, and the voter information handbook shall include the entire adopted county transportation expenditure plan.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60104

(a) Any transactions and use tax ordinance adopted pursuant to this chapter shall be operative on the first day of the first calendar quarter commencing more than 120 days after adoption of the ordinance.

(b) Prior to the operative date of the ordinance, the district shall contract with the State Board of Equalization to perform all functions incidental to the administration and operation of the ordinance.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60105

The revenues from the taxes imposed pursuant to this chapter may be allocated by the district for the construction and improvement of state highways, the construction, maintenance, improvement, and operation of local streets, roads, and highways, and the construction, improvement, and operation of public transit systems. For purposes of this section, public transit systems includes paratransit services.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60106

(a) A county transportation expenditure plan shall be prepared for the expenditure of the revenues expected to be derived from the tax imposed pursuant to this chapter, together with other federal, state, and local funds expected to be available for transportation improvements, for the period during which the tax is to be imposed.

(b) A county transportation expenditure plan shall not be adopted unless it has been approved by a majority of the governing bodies of the appointing authorities listed in subdivision (a) of Section 60008 at the time those bodies approve the ordinance described in Section 60100.

(c) The plan shall be adopted prior to the call of the election provided for in Section 60100.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60107

(a) The district may annually review and propose amendments to the county transportation expenditure plan adopted pursuant to Section 60106 to provide for the use of additional federal, state, and local funds, to account for unexpected revenues, or to take into consideration unforeseen circumstances.

(b) The district shall notify the board of supervisors and the city council of each city in the county and provide them with a copy of the proposed amendments.

(c) The proposed amendments shall become effective 45 days after notice is given.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)






CHAPTER 3. Bonds

60150

(a) As part of the ballot proposition to approve the imposition of a retail transactions and use tax, authorization may be sought to issue bonds to finance capital outlay expenditures as may be provided for in the adopted county transportation expenditure plan, payable from the proceeds of the tax.

(b) The maximum bonded indebtedness that may be outstanding at any one time shall be an amount equal to the sum of the principal of, and interest on, the bonds, but not to exceed the estimated proceeds of the tax, as determined by the plan. The amount of bonds outstanding at any one time does not include the amount of bonds, refunding bonds, or bond anticipation notes for which funds necessary for the payment thereof have been set aside for that purpose in a trust or escrow account.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60151

(a) The bonds authorized by the voters concurrently with the approval of the retail transactions and use tax may be issued at any time by the district and shall be payable from the proceeds of the tax. The bonds shall be referred to as limited tax bonds. The bonds may be secured by a pledge of revenues from the proceeds of the tax.

(b) The pledge of the tax to the limited tax bonds authorized under this chapter shall have priority over the use of any of the tax for pay-as-you-go financing, except to the extent that that priority is expressly restricted in the resolution authorizing the issuance of the bonds.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60152

Limited tax bonds shall be issued pursuant to a resolution adopted at any time by a two-thirds vote of the district. Each resolution shall provide for the issuance of bonds in the amounts as may be necessary, until the full amount of bonds authorized have been issued. The full amount of bonds may be divided into two or more series and different dates of payment fixed for the bonds of each series. A bond need not mature on its anniversary date.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60153

(a) A resolution authorizing the issuance of bonds shall state all of the following:

(1) The purposes for which the proposed debt is to be incurred, which may include all costs and estimated costs incidental to, or connected with, the accomplishment of those purposes, including, without limitation, engineering, inspection, legal, fiscal agents, financial consultant and other fees, bond and other reserve funds, working capital, bond interest estimated to accrue during the construction period and for a period not to exceed three years thereafter, and expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(2) The estimated cost of accomplishing those purposes.

(3) The amount of the principal of the indebtedness.

(4) The maximum term the bonds proposed to be issued shall run before maturity, which shall not be beyond the date of termination of the imposition of the retail transactions and use tax.

(5) The maximum rate of interest to be paid, which shall not exceed the maximum allowable by law.

(6) The denomination or denominations of the bonds, which shall not be less than five thousand dollars ($5,000).

(7) The form of the bonds, including, without limitation, registered bonds and coupon bonds, to the extent permitted by federal law, and the form of any coupons to be attached thereto, the registration, conversion, and exchange privileges, if any, pertaining thereto, and the time when all of, or any part of, the principal becomes due and payable.

(b) The resolution may also contain any other matters authorized by this chapter or any other provision of law.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60154

The bonds shall bear interest at a rate or rates not exceeding the maximum allowable by law, payable at intervals determined by the commission.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60155

In the resolution authorizing the issuance of the bonds, the district may also provide for the call and redemption of the bonds prior to maturity at the times and prices and upon other terms as specified. However, no bond is subject to call or redemption prior to maturity, unless it contains a recital to that effect or unless a statement to that effect is printed.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60156

The principal of, and interest on, the bonds shall be payable in lawful money of the United States at the office of the treasurer of the district, or at other places as may be designated, or at both the office and other places at the option of the holders of the bonds.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60157

The bonds, or each series thereof, shall be dated and numbered consecutively and shall be signed by the chairperson or vice chairperson of the district and the auditor-controller of the district, and the official seal, if any, of the district shall be attached.

The interest coupons of the bonds shall be signed by the auditor-controller of the district. All of the signatures and seal may be printed, lithographed, or mechanically reproduced.

If any officer whose signature appears on the bonds or coupons ceases to be that officer before the delivery of the bonds, the officer s signature is as effective as if the officer had remained in office.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60158

The bonds may be sold as the district determines by resolution, and the bonds may be sold at a price below par, whether by negotiated or public sale.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60159

Delivery of any bonds may be made at any place either inside or outside the state, and the purchase price may be received in cash or bank credits.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60160

All accrued interest and premiums received on the sale of the bonds shall be placed in the fund to be used for the payment of the principal of, and interest on, the bonds, and the remainder of the proceeds of the bonds shall be placed in the treasury of the district and applied to secure the bonds or for the purposes for which the debt was incurred. However, when the purposes have been accomplished, any money remaining shall be either (a) transferred to the fund to be used for the payment of principal of, and interest on, the bonds or (b) placed in a fund to be used for the purchase of the outstanding bonds in the open market at prices and in the manner, either at public or private sale or otherwise, as determined by the district. Bonds so purchased shall be canceled immediately.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60161

(a) The district may provide for the issuance, sale, or exchange of refunding bonds to redeem or retire any bonds issued by the district upon the terms, at the times and in the manner which it determines.

(b) Refunding bonds may be issued in a principal amount sufficient to pay all, or any part of, the principal of the outstanding bonds, the premiums, if any, due upon call and redemption thereof prior to maturity, all expenses of the refunding, and either of the following:

(1) The interest upon the refunding bonds from the date of sale thereof to the date of payment of the bonds to be refunded out of the proceeds of the sale of the refunding bonds or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holders of the bonds.

(2) The interest upon the bonds to be refunded from the date of sale of the refunding bonds to the date of payment of the bonds to be refunded or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holder of the bonds.

(c) The provisions of this chapter for the issuance and sale of bonds apply to the issuance and sale of refunding bonds.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60162

(a) The district may borrow money in anticipation of the sale of bonds which have been authorized pursuant to this chapter, but which have not been sold or delivered, and may issue negotiable bond anticipation notes therefor and may renew the bond anticipation notes from time to time. However, the maximum maturity of any bond anticipation notes, including the renewals thereof, shall not exceed five years from the date of delivery of the original bond anticipation notes.

(b) The bond anticipation notes, and the interest thereon, may be paid from any money of the district available therefor, including the revenues from the tax. If not previously otherwise paid, the bond anticipation notes, or any portion thereof, or the interest thereon, shall be paid from the proceeds of the next sale of the bonds of the agency in anticipation of which the notes were issued.

(c) The bond anticipation notes shall not be issued in any amount in excess of the aggregate amount of the bonds which the district has been authorized to issue, less the amount of any bonds of the authorized issue previously sold, and also less the amount of other bond anticipation notes therefor issued and then outstanding. The bond anticipation notes shall be issued and sold in the same manner as the bonds.

(d) The bond anticipation notes and the resolutions authorizing them may contain any provisions, conditions, or limitations which a resolution of the district may contain.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60163

Any bonds issued under this chapter are legal investment for all trust funds; for the funds of insurance companies, commercial and savings banks, and trust companies; and for state school funds; and whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, counties, school districts, or other districts within the state, that money or funds may be invested in the bonds issued under this chapter, and whenever bonds of cities, counties, school districts, or other districts within the state may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public money, the bonds issued under this chapter may be so used. The provisions of this chapter are in addition to all other laws relating to legal investments and shall be controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)



60164

Any action or proceedings wherein the validity of the adoption of the retail transactions and use tax ordinance provided for in this chapter or the issuance of any bonds thereunder or any of the proceedings in relation thereto is contested, questioned, or denied, shall be commenced within six months from the date of the election at which the ordinance is approved; otherwise, the bonds and all proceedings in relation thereto, including the adoption and approval of the ordinance, shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1996, Ch. 457, Sec. 1. Effective January 1, 1997.)









PART 7. MARIN COUNTY TRANSIT DISTRICT

CHAPTER 1. General Provisions

ARTICLE 1. Definitions

70000

This part shall be known and cited as the Marin County Transit District Act of 1964.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70001

Unless the context otherwise requires, the provisions of this article govern the construction of this part.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70002

District means the Marin County Transit District formed under this part.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70003

Board means the board of directors of this district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70004

Voter means any elector who is registered under the Elections Code.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70005

Transit means the transportation of passengers only and their incidental baggage by means other than by chartered bus, sightseeing bus, or any other motor vehicle not on an individual passenger fare-paying basis. Nothing in this section shall be construed to prohibit the district from leasing its buses to private certified public carriers or to prohibit the district from providing school bus service for the transportation of pupils between their homes and schools.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70006

Transit works or transit facilities means all real and personal property, equipment, rights, or interests owned or to be acquired by the district for transit service.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)






ARTICLE 2. General Provisions

70010

It shall be the purpose of the Marin County Transit District to develop, finance, organize, and provide local Marin County transit service in a manner consistent with an overall San Francisco Bay Area regional transit system.

(Repealed and added by Stats. 1981, Ch. 83, Sec. 2.)



70011

The Marin County Transit District may be created as provided in this part and when so created may exercise the powers herein granted.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70012

Except as otherwise provided in this part elections shall be held and conducted and the result ascertained, determined, and declared in all respects as nearly as practicable in conformity with the general election laws of the State.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70013

Except as otherwise provided in this part all ordinances and notices which are required to be published shall be published within the district pursuant to Section 6066 of the Government Code.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70014

Whenever the signature of any officer or employee of a district or of any member of the retirement board or of any officer or employee of the retirement system is authorized or required under the provisions of this part, except in the single instance provided in Section 70243, the signature may be made by the use of a plate bearing facsimilies of such signatures.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)









CHAPTER 2. Formation of District

ARTICLE 1. General Provisions

70020

The County of Marin may organize and incorporate as the Marin County Transit District.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70021

The request for the formation of the Marin County Transit District may be made by resolution or by petition as set out in this chapter.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70022

The district may include incorporated or unincorporated territory within the County of Marin.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)






ARTICLE 2. Request by Resolution

70025

The Board of Supervisors of the County of Marin may pass a resolution declaring that in its opinion public interest or necessity demands the creation and maintenance of the Marin County Transit District.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70026

The resolution may state the transit facilities proposed to be first acquired, but failure to acquire such transit facilities shall not affect the validity of the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)






ARTICLE 3. Request by Petition

70030

Instead of a resolution, a petition may be presented to the board of supervisors signed by voters within Marin County equal in number to at least 25 percent of the total vote cast at the last general election.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70031

The petition shall contain substantially the same declarations and statements required to be contained in the resolution adopted by the board of supervisors under this chapter and declare that, in the opinion of the petitioners, public interest or necessity demands the creation and maintenance of the transit district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70032

The petition may be on separate papers, but each paper shall contain the affidavit of the person who circulated it certifying that each name signed thereto is a true signature of the person whose name it purports to be.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70033

The County Elections Official of the County of Marin shall compare the signatures to the petition with the affidavits of registration and certify to their sufficiency or insufficiency.

(Amended by Stats. 2002, Ch. 221, Sec. 109. Effective January 1, 2003.)






ARTICLE 4. Election

70035

Upon adoption of the resolution or of a sufficient petition, the board of supervisors shall hold a hearing on the question of forming a Marin County Transit District. All interested persons shall be given an opportunity to express their views at the hearing.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70036

The board of supervisors shall have the power to exclude areas which in the board s determination would not receive reasonable benefit from inclusion in the district. Incorporated areas shall not be divided but shall be as a whole either included or excluded from the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70037

After the conclusion of the hearing, the board of supervisors shall in case of initiation by petition and may in case of initiation by resolution call an election within the proposed district for the purpose of determining whether the proposed district will be created and established.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70038

The board of supervisors shall publish notice of the election within the proposed district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70039

The notice shall state the name of the proposed district, and describe the boundaries thereof.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70040

The ballot for the election shall contain such instructions as are required by law to be printed thereon and in addition thereto the following:

Shall the Marin County Transit District be created and established?

YES

NO

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70041

No person shall be entitled to vote at the election unless he is a voter of the territory included in the proposed district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70042

The election may be held on the same day as any other state, county, or city election, and be consolidated therewith.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70043

The board of supervisors shall meet on the Tuesday next succeeding the day of the election and canvass the returns.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70044

The board of supervisors shall make all provisions for the holding of the election throughout the district as proposed, and the cost of said election shall be a charge against the general funds of the county.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)






ARTICLE 5. Establishment of the District

70050

If a majority of the electors voting on the proposition vote in favor of the creation and establishment of the district, the board of supervisors shall cause a certified copy of the order declaring the result of the election to be filed in the office of the Secretary of State, from and after which the establishment of the district shall be deemed complete.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)






ARTICLE 6. Contest of Incorporation

70055

No informality in any proceeding or in the conduct of the election, not substantially affecting adversely the legal rights of any citizen, shall be held to invalidate the incorporation of the district. Any proceedings wherein the validity of incorporation is denied shall be commenced within three months from the date of filing the order declaring the result of the election with the Secretary of State, otherwise the incorporation and the legal existence of the district shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)









CHAPTER 3. Internal Organization of District

ARTICLE 1. Government

70060

The governing body of the district shall consist of the members of the board of supervisors and two members, who shall be a mayor or councilman of a city, selected by the city selection committee which selects the city members of the local agency formation commission in the county pursuant to Chapter 6.6 (commencing with Section 54773) of Part 1, Division 2, Title 5, of the Government Code. The chairman of the board of supervisors shall be the chairman of the board of directors of the district. The county auditor shall be ex officio auditor of the district, the county tax collector-treasurer shall be ex officio tax collector-treasurer of the district and the county clerk shall be the ex officio clerk of the district.

(Amended by Stats. 1965, Ch. 1956.)



70061

The city members of the governing body of the district shall serve for terms of two years commencing on the first Monday of January in each even-numbered year, and until their successors are selected and qualified. If a city member ceases to be a mayor or councilman during his term, his membership on the governing board shall thereafter be considered vacant.

The city selection committee shall meet at the call of the chairman of the governing body, or at the request of 60 percent of the members of the committee, to fill vacancies and make selections for prospective terms, on the governing body.

(Added by Stats. 1967, Ch. 439.)






ARTICLE 2. Powers and Duties of Directors

70070

The chairman is the presiding officer of the board and he shall vote on the propositions passed upon by the board.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70071

The first meeting of the board shall be held within 10 days after the board of supervisors certifies the results of the election to the Secretary of State pursuant to Section 70050. The board may make its own rules of procedure and determine the place and time of its meeting.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70072

The board shall select one of its members vice chairman, who shall preside in the absence of its chairman. The board shall provide for and select such officers as it deems necessary to conduct the affairs of the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70073

All matters and things necessary for the proper administration of the affairs of the district which are not provided for in this part shall be provided for by the board.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70074

The board shall supervise and regulate every transit facility owned and operated by the district, including the fixing of rates, rentals, charges and classifications, and the making and enforcement of rules, regulations, contracts, practices, and schedules, for or in connection with any transit facility owned or controlled by the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70075

The board may either operate the transit system itself or a part thereof or it may contract with any other public or private agency or corporation to operate all or part of the transit system for the district or it may contract with any other public or private agency or corporation for the improvement in transit services, facilities, equipment or operations being operated and conducted by said agency or corporation in, and, or, out of, the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70076

Marin County Ordinance 617 (Merit System Ordinance) as amended or hereafter amended shall be applicable to all personnel of the district, except to the extent the provisions of such ordinance are in conflict with the provisions of Chapter 4 (commencing with Section 70120) of this part.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70077

The board may from time to time contract for or employ any professional service required by the district or for the performance of work or services which cannot satisfactorily be performed by the regular employees of the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70078

The auditor shall provide the board with an annual audit of all books and accounts of the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70079

Payment of demands against the district and disbursement of district funds shall be in the manner provided for demands against a county and disbursements of funds of a county.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)






ARTICLE 3. Meetings and Legislation

70085

All meetings of the board shall be conducted in a manner prescribed by the Ralph M. Brown Act, Chapter 9 (commencing with Section 54950), Part 1, Division 2, Title 5 of the Government Code.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70086

A majority of the board constitutes a quorum for the transaction of business.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70087

The board shall establish rules for its proceedings and board members shall be allowed necessary traveling and personal expenses incurred in performance of duties authorized by the board.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70088

The acts of the board shall be expressed by motion, resolution or ordinance. No ordinance, resolution or motion shall have any validity or effect unless passed by the affirmative votes of a majority of the directors. District ordinances shall be adopted in the same manner as provided for adoption of ordinances by a county.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70089

The enacting clause of all ordinances shall be as follows: Be it ordained by the board of directors of the Marin County Transit District. All ordinances shall be signed by the chairman or vice chairman of the board and attested by the clerk.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)






ARTICLE 4. Other Officers

70095

The board may appoint and fix the salary of a general manager who shall have full charge of the acquisition, construction, maintenance and operation of the facilities of the district, and also of the administration of the business affairs of the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)









CHAPTER 4. Labor Provisions

70120

Employees shall have the right to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection. It is declared to be in the public interest that the district shall not express any preference for one union over another. Notwithstanding any other provision of this part, whenever a majority of the employees employed by the district in a unit appropriate for collective bargaining indicate a desire to be represented by a labor organization, the district, upon determining as provided in Section 70122 that the labor organization represents the employees in the appropriate unit, shall enter into a written contract with the accredited representative of the employees governing wages, salaries, hours and working conditions. In case of a dispute over wages, salaries, hours or working conditions, which is not resolved by negotiations in good faith between the district and the labor organization, upon the request of either, the district and the labor organization may submit the dispute to the decision of the majority of an arbitration board, and the decision of the majority of the arbitration board shall be final. The arbitration board shall be composed of two representatives of the district, and two representatives of the labor organization, and they shall endeavor to agree upon the selection of the fifth member. If they are unable to agree, the names of five persons experienced in labor arbitration shall be obtained from the California State Mediation and Conciliation Service. The labor organization and the district shall, alternately, strike a name from the list so supplied, and the name remaining after the labor organization and the district have stricken four names, shall be designated as the arbitrator. The labor organization and the district shall determine by lot who shall first strike from the list. The decision of a majority of the arbitration board shall be final and binding upon the parties. The expenses of arbitration shall be borne equally by the parties. Each party shall bear his or her own costs.

In the event the board and the representatives of the employees do not agree to submit the dispute to an arbitration board as herein provided, the California State Mediation and Conciliation Service may be notified by either party that a dispute exists and that there is no agreement to arbitrate. The service shall determine whether or not the dispute may be resolved by the parties and, if not, the issues concerning which the dispute exists. Upon the determination, the service shall certify its findings to the Governor who shall, within 10 days of receipt of certification appoint a fact finding commission consisting of three persons which shall immediately convene and inquire into and investigate the issues involved in the dispute. The commission shall report to the Governor within 30 days of the date of its creation.

After the creation of the commission and for 30 days after the commission has made its report to the Governor, no change, except by mutual agreement, shall be made by the parties to the controversy in the conditions out of which the dispute arose and service to the public shall be provided.

(Amended by Stats. 2012, Ch. 46, Sec. 126. Effective June 27, 2012.)



70121

(a) A contract or agreement shall not be made, or assumed, with any labor organization, association, group, or individual that denies membership to, or in any manner discriminates against, any employee on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code. However, the organization may preclude from membership any individual who advocates the overthrow of the government by force or violence.

(b) The district shall not discriminate with regard to employment against any person on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code.

(Amended by Stats. 2004, Ch. 788, Sec. 22. Effective January 1, 2005.)



70122

If there is a question whether a labor organization represents a majority of employees or whether the proposed unit is or is not appropriate, such matters shall be submitted to the State Conciliation Service for disposition. The State Conciliation Service shall promptly hold a public hearing after due notice to all interested parties and shall thereupon determine the unit appropriate for the purposes of collective bargaining. In making such determination and in establishing rules and regulations governing petitions, the conduct of hearings and elections, the State Conciliation Service shall be guided by relevant federal law and administrative practice, developed under the Labor-Management Relations Act, 1947, as presently amended.

The State Conciliation Service shall provide for an election to determine the question of representation and shall certify the results to the parties. Any certification of a labor organization to represent or act for the employees in any collective bargaining unit shall not be subject to challenge on the grounds that a new substantial question of representation within such collective bargaining unit exists until the lapse of one year from the date of certification or the expiration of any collective bargaining agreement, whichever is later; provided, that no collective bargaining agreement shall be construed to be a bar to representation proceedings for a period of more than two years.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70123

Whenever the district acquires existing facilities from a publicly or privately owned public utility, either in proceedings by eminent domain or otherwise, the district shall assume and observe all existing labor contracts. To the extent necessary for operation of facilities, all of the employees of such acquired public utility whose duties pertain to the facilities acquired shall be appointed to comparable positions in the district without examination, subject to all the rights and benefits of this part, and these employees shall be given sick leave, seniority, vacation and pension credits in accordance with the records and labor agreements of the acquired public utility. Members and beneficiaries of any pension or retirement system or other benefits established by that public utility shall continue to have the rights, privileges, benefits, obligations and status with respect to such established system. No employee of any acquired public utility shall suffer any worsening of his wages, seniority, pension, vacation or other benefits by reason of the acquisition.

The district may extend the benefits of this section to officers or supervisory employees of the acquired utility.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70124

The district shall not acquire any existing system or part thereof whether by purchase, lease, condemnation, or otherwise, nor shall the district dispose of or lease any transit system or part thereof, nor merge, consolidate or coordinate any transit system or part thereof, or reduce or limit the lines or service of any existing system or of its system, or terminate any lease arrangement or management contract, unless it shall first have made adequate provision for any employees who are or may be displaced. The terms and conditions of such provision shall be a proper subject of collective bargaining.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70125

Notwithstanding any provision of the Government Code, employees of this district may authorize and, upon that authorization, the district may make deductions from their wages and salaries as follows:

(a) Pursuant to a collective bargaining agreement with a duly designated or certified labor organization for the payment of union dues, fees, or assessments.

(b) For the payment of contributions pursuant to any health and welfare plan or pension or retirement plan.

(c) For any purpose for which deductions may be authorized by employees of any private employer.

(Amended by Stats. 1984, Ch. 193, Sec. 109.)



70126

The obligation of the district to bargain in good faith with a duly designated or certified labor organization and to execute a written collective bargaining agreement with such labor organization covering the wages, hours and working conditions of the employees represented by such labor organization in an appropriate unit, and to comply with the terms thereof shall not be limited or restricted by the provisions of the Government Code or other laws or statutes and the obligation of the district to bargain collectively shall extend to all subjects of collective bargaining which are or may be proper subjects of collective bargaining with a private employer, including retroactive provisions. Notwithstanding the provisions of the Government Code or other laws or statutes, the district shall make deductions from wages and salaries of its employees upon receipt of authorization therefor for the payment of union dues, fees or assessments, for the payment of contributions pursuant to any health and welfare plan or pension plan or for any other purpose for which deductions may be authorized by employees of any private employer, where such deductions are pursuant to a collective bargaining agreement with a duly designated or certified labor organization.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70127

The district may provide for a retirement system; provided, that the adoption, terms and conditions of any retirement system covering employees of the district represented by a labor organization in accordance with this section shall be pursuant to a collective bargaining agreement between such labor organization and the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70128

The district shall take such steps as may be necessary to obtain coverage for the district and its employees under Title II of the Federal Social Security Act, as amended, and the related provisions of the Federal Insurance Contributions Act, as amended.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70129

The district shall take such steps as may be necessary to obtain coverage for the district and its employees under the workers compensation, unemployment compensation disability and unemployment insurance laws of the State of California.

(Amended by Stats. 1974, Ch. 1454.)






CHAPTER 5. Retirement System

70130

The Marin County Employees Retirement System and the laws relating thereto or as hereafter amended shall be applicable to the officers and employees of the district, except as otherwise provided in Chapter 4 (commencing with Section 70120) of this part.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)






CHAPTER 6. Powers and Functions of District

ARTICLE 1. Corporate Power

70160

The district has perpetual succession and may adopt a seal and alter it at pleasure.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70161

The district may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70162

The district may exercise the right of eminent domain to take any property necessary or convenient to the exercise of the powers granted in this part. The district in exercising such power shall, in addition to the damage for the taking, injury or destruction of property, also pay the cost of removal, reconstruction or relocation of any structure, railway, mains, pipes, conduits, cables or poles of any public utility which is required to be moved to a new location.

(Amended by Stats. 1975, Ch. 1176.)






ARTICLE 2. Contracts

70165

The district may make contracts and enter into stipulations of any nature whatsoever, either in connection with eminent domain proceedings or otherwise, including, without limiting the generality of the foregoing, contracts and stipulations to indemnify and save harmless, to employ labor, and to do all acts necessary and convenient for the full exercise of the powers granted in this part.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70166

No officer or employee of the district shall in any manner be interested, directly or indirectly, in any contract awarded or to be awarded by the board, or in the profits to be derived therefrom contrary to the provisions of Article 4 (commencing with Section 1090), Chapter 1, Division 4, Title 1 of the Government Code.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)






ARTICLE 4. Property

70175

The district may take by grant, purchase, gift, devise or lease, or condemn in proceedings under eminent domain, or otherwise acquire, and hold and enjoy, real and personal property of every kind within or without the district necessary to the full or convenient exercise of its powers. The board may lease, mortgage, sell, or otherwise dispose of any real or personal property within or without the district when in its judgment it is for the best interests of the district so to do.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70176

Exercise of the powers provided under Section 70175 shall be undertaken in the same manner and pursuant to the same procedures as in the exercise of like powers by the County of Marin, except as may otherwise be expressly provided in this part.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)






ARTICLE 5. Transit Facilities and Service

70180

The district may acquire, construct, own, operate, control or use rights-of-way, rail lines, buslines, stations, platforms, switches, yards, terminals and any and all other facilities necessary or convenient for transit service within or partly without the district underground, upon or above the ground and under, upon or over public streets or other public ways, or waterways, together with all physical structures necessary or convenient for the access of persons or vehicles thereto and may acquire any interest in or rights to the joint use of any or all of the foregoing; provided that:

(a) Installations in state freeways shall be subject to the approval of the State Department of Public Works and installations in other state highways shall be subject to Article 2 (commencing with Section 670), Chapter 3, Division 1 of the Streets and Highways Code.

(b) Installations in city streets, parks, or other property devoted to municipal use, shall be subject to the approval of the city council having jurisdiction thereof.

The district may acquire, contract and negotiate for the services of any and all employees of any public or private agency or corporation operating transit facilities within the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70181

The district may without limitation by any other provisions of this part requiring approval of indebtedness, accept contributions of money, rights-of-way, labor, materials, and any other property for the acquisition, construction, maintenance, and operation of transit facilities, and may without limitation by any other provisions of this part enter into any contracts and cooperation with and accept cooperation from the State, or any department, instrumentality, or agency thereof, or any public agency in the acquisition, construction, maintenance, and operation of, and in financing the acquisition, construction, maintenance, and operation of, any such transit facilities.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70183

The district may lease or contract for the use of its transit facilities, or any portion thereof, to any operator, and may provide for subleases by such operator upon such terms and conditions as it deems in the public interest. The word operator as used in this section means any city or public agency or any person, firm or private corporation.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70184

The district may construct and operate or acquire and operate works and facilities in, under, upon, over, across, or along any street or public highway or any stream, bay or watercourse, or over any of the lands which are the property of the State, to the same extent that such rights and privileges appertaining thereto are granted to municipalities within the State, and to install adequate bus stops, including the painting of curbs, subject to the governing body in charge of such streets, highways, stream, watercourse or lands.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70185

The district may enter into agreements for the joint use of any property and rights by the district and any city, public agency or public utility operating transit facilities; may enter into agreements with any city, public agency or public utility operating any transit facilities, either wholly or partially within, or without, the district, for the joint use of any property of the district or of such city, public agency or public utility, or the establishment of through routes, joint fares, transfer of passengers or pooling arrangements.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70186

The rates and charges for service furnished pursuant to this part shall be fixed by the board and shall be reasonable.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70187

The district shall be subject to the provisions of Division 14.8 (commencing with Section 34500) of the Vehicle Code with respect to the operation of buses and to the rules and regulations prescribed by the Department of the California Highway Patrol pursuant to that chapter regulating the safe operation of buses.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)






ARTICLE 6. Indebtedness

70200

The district shall have the power to obtain temporary transfers of funds in accordance with the last paragraph of Section 31, Article IV of the State Constitution.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70201

The district may accept, without limitation by any other provisions of this part requiring approval of indebtedness, contributions or loans from the United States, this State, or any department, instrumentality, or agency of either thereof, for the purpose of financing the acquisition, construction, maintenance, and operation of transit facilities, and may enter into contracts and cooperate with, and accept cooperation from, the United States, this State, or any department, instrumentality, or agency of either thereof, in the acquisition, construction, maintenance, and operation, and in financing the acquisition, construction, maintenance, and operation of any such transit facilities in accordance with any legislation which Congress or the Legislature of the State of California may have heretofore adopted or may hereafter adopt, under which aid, assistance, and cooperation may be furnished by the United States or this State in the acquisition, construction, maintenance, and operation or in financing the acquisition, construction, maintenance and operation of any such transit facilities. The district may do any and all things necessary in order to avail itself of such aid, assistance, and cooperation under any federal or state legislation now or hereafter enacted. Any evidence of indebtedness issued under this section shall constitute a negotiable instrument.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)






ARTICLE 7. Property Taxation

70210

The district may levy, and collect or cause to be collected, taxes for any lawful purpose subject to a maximum limit of five cents ($0.05) per one hundred dollars ($100) of assessed valuation within the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70210.5

The maximum tax rate set forth in Section 70210 may be increased to an amount approved by a majority of the electors of the district voting at a special election called for such purpose.

(Added by Stats. 1973, Ch. 930.)



70211

If, in the opinion of the board, the transit operation revenues will not be sufficient for any and all lawful purposes the board shall levy a tax for such purpose or purposes and fix the amount of money necessary to be raised therefor by taxation.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70212

The board shall, in addition to the general tax levy as set forth in Section 70210, levy and collect annually until the district s bonds are paid, or until there is a sum in the treasury of the district set apart for that purpose to meet all sums coming due for principal and interest on the bonds as they become due a tax sufficient to pay the annual interest on the bonds and such part of the principal thereof as becomes due before the proceeds of a tax levied at the next general tax levy will be available. If the maturity of the indebtedness created by the issue of bonds begins more than one year after the date of the issuance thereof, the tax shall be levied and collected annually at the time and in the manner aforesaid, sufficient to pay the interest on the indebtedness as it falls due and to constitute a sinking fund for the payment of the principal on or before maturity.

(Amended by Stats. 1967, Ch. 439.)



70213

The board may provide for the assessment, levy, and collection of taxes by the district, including the sale of property to the district for delinquent taxes, with penalties, interest, and cost.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70214

The board shall avail itself of the assessments made by the assessor of the county and of the assessments made by the State Board of Equalization for the county and shall take such assessments as the basis for district taxation and have its taxes collected by the tax collector of the county.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70215

In such case the county auditor shall, on or before the third Monday in August of each year, transmit to the board a statement in writing showing the total value of all property within the district, ascertained from the assessments referred to in Section 70214 as equalized.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70216

The board shall on or before the first day of September fix the rate of taxes, designating the number of cents upon each one hundred dollars ($100) using as a basis the value of property transmitted to the board by the county auditor, which rate of taxation shall be sufficient to raise the amount previously fixed by the board. These acts by the board shall constitute a valid assessment of the property and a valid levy of the taxes so fixed but the rate of taxation shall not exceed the limit imposed by this article.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70217

The board shall immediately after fixing the rate of taxes as above provided transmit to the county auditor of the county a statement of the rate of taxes fixed by the board.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70218

The district s taxes so levied shall be collected at the same time and in the same manner as county taxes. When collected the net amount, ascertained as provided in this article, shall be paid to the treasurer of the district, under the general requirements and penalties provided by law for the settlement of other taxes.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70219

Whenever any real property has been sold for taxes and has been redeemed, the money paid for redemption shall be apportioned and paid to the district by the county treasurer in the proportion which the tax due to the district bears to the total tax for which the property was sold.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70220

All taxes levied under this part are a lien on the property on which they are levied. The enforcement of the collection of such taxes shall be in the same manner and by the same means provided by law for the enforcement of liens for county taxes, all the provisions of law relating to the enforcement of the latter being made a part of this part so far as applicable.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)






ARTICLE 8. Retail Transactions and Use Tax

70223

A retail transactions and use tax ordinance may be adopted by the board in accordance with Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, if two-thirds of the electors voting on the measure vote to authorize its enactment at a special election called for that purpose by the board. Notwithstanding Sections 7261 and 7262 of the Revenue and Taxation Code, the retail transactions and use tax ordinance shall provide for imposition of a tax at a rate of one-half of 1 percent or at a lower rate specified in the ordinance.

(Amended by Stats. 2007, Ch. 343, Sec. 28.1. Effective January 1, 2008.)



70223.1

Any transactions and use tax ordinance adopted shall be operative on the first day of the first calendar quarter commencing not less than 180 days after adoption of the ordinance.

(Added by Stats. 1977, Ch. 672.)



70223.2

The district may contract with the State Board of Equalization for its service in the preparations necessary to administer a transactions and use tax ordinance. The costs to be covered by the contract are to be for services of the types described in Section 7272 of the Revenue and Taxation Code for preparatory work up to the date of the adoption of the ordinance. Any dispute as to the amount of the costs shall be resolved in the same manner as provided in that section.

(Added by Stats. 1977, Ch. 672.)



70223.3

Prior to the operative date of the transactions and use tax ordinance, the district shall contract with the State Board of Equalization to perform all functions incident to the administration and operation of the ordinance.

(Added by Stats. 1977, Ch. 672.)



70223.4

If the district shall not have contracted with the State Board of Equalization prior to the operative date of its transactions and use tax ordinance, it shall nevertheless so contract, and, in such case, the operative date shall be the first day of the first calendar quarter following the execution of the contract.

(Added by Stats. 1977, Ch. 672.)



70223.5

Repeal of the transactions and use tax ordinance shall not be operative earlier than the first day of the first calendar quarter following the adoption of the ordinance of repeal.

(Added by Stats. 1977, Ch. 672.)









CHAPTER 7. Bonds

ARTICLE 1. Issuance

70225

The district may from time to time incur a bonded indebtedness as provided in this chapter to pay the cost of acquiring, constructing or completing the whole or any portion of any transit facilities, or for acquiring any works, lands, structures, rights, equipment, or other property necessary or convenient to carry out the objects, purposes, or powers of the district. The total amount of bonds issued and outstanding shall not exceed twenty percent (20%) of the assessed value of the taxable property of the district as shown by the last equalized assessment roll of the County of Marin.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70226

Whenever the board by resolution passed by vote of two-thirds of all its members determines that the public interest or necessity demands the acquisition, construction, or completion by the district of any transit facilities or any works, lands, structures, rights, equipment, or other property necessary or convenient to carry out the objects, purposes, or powers of the district, the cost of which will be too great to be paid out of the ordinary annual income and revenue of the district, it may at any subsequent meeting of the board provide by ordinance for the submission of the proposition of incurring a bonded indebtedness for the purpose set forth in the resolution to the voters of the district at a special bond election held for that purpose.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70231

The ordinance calling a special bond election shall fix the date on which the election will be held, and the manner of holding the election and of voting for or against incurring the indebtedness. It shall also recite the objects and purposes for which the indebtedness is proposed to be incurred, the estimated cost of the transit facilities, works, lands, structures, rights, equipment, or other property proposed to be acquired, constructed, or completed, the amount of the principal of the indebtedness to be incurred therefor, and the maximum rate of interest to be paid on the indebtedness, which shall not exceed 6 percent per annum, payable semiannually or annually the first year and thereafter semiannually.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70232

Propositions for incurring indebtedness for more than one object or purpose may be submitted at the same election.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70233

Any special bond election may be held separately, or may be consolidated with any other election authorized by law at which the voters of the district may vote. If a special bond election is consolidated with any other election, the provisions of this chapter setting forth the procedure for the calling and holding of the special bond election shall be complied with, except that the ordinance calling the election need not set forth the election precincts, polling places, and officers of election, but may provide that the precincts, polling places, and officers of election shall be the same as those set forth in the ordinance, notice, or other proceedings calling the election with which the special bond election is consolidated, and shall refer to the ordinance, notice, or other proceedings by number and title, or by other definite description.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70234

The ordinance shall be published, and no other notice of election need be given.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70235

The board shall comply with Article 3 (commencing with Section 9160) of Chapter 2 of Division 9 of the Elections Code, the provisions of which are applicable to any bond election held pursuant to this article.

(Amended by Stats. 1994, Ch. 923, Sec. 202. Effective January 1, 1995.)



70236

The votes of sixty percent (60%) of all voters voting on the proposition at the election are required to authorize the issuance of bonds under this chapter.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70237

If the proposition submitted at a special bond election fails to receive the requisite number of votes, the board shall not within six months after the election hold another special election for the submission of a proposition of incurring a bonded indebtedness substantially the same as the proposition voted upon at the prior election unless a petition signed by voters within the district equal in number to at least 15 percent of the total vote cast at the last general statewide election is filed with the board, requesting that the proposition, or a proposition substantially the same, be submitted at an election to be called for that purpose.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)






ARTICLE 2. Form and Content

70240

Bonds authorized by this chapter shall mature serially in amounts to be fixed by the board; except that payment shall begin not later than 10 years from the date thereof and shall be completed in not more than 50 years from that date.

The board may divide any issue of bonds authorized pursuant to this chapter into two or more series, and may fix different dates of issuance and different maturity dates for the bonds of each series. The bonds of each series shall mature serially in amounts to be fixed by the board, and the board shall fix a date not more than 10 years from the date of issuance of each series for the earliest maturity of such series, and shall fix a date not more than 50 years from the date of issuance of each series for the final maturity of such series.

Pending the actual issuance or delivery of bonds, a district may issue temporary or interim bonds, certificates, or receipts, of any denomination whatsoever, with or without coupon, and in such form as may be prescribed by the board, to be exchanged for definite bonds when ready for delivery.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70241

The bonds shall be issued in such denominations as the board determines, except that no bonds shall be issued of a denomination less than one thousand dollars ($1,000) and shall be payable on the day and at the place or places fixed in the bond, and with interest at the rate specified therein, payable semiannually.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70242

The board may at any time prior to the issuance and sale of any bonds provide for the call and redemption of any or all of the bonds on any interest payment date prior to their fixed maturity at not exceeding the par value and accrued interest plus a premium of not exceeding 5 percent upon the principal amount of the bonds, in which event the call price fixed by the board shall be set forth on the face of the bond. Notice of such redemption shall be published. If there is no newspaper of general circulation printed and published within the district, then the publication shall be made in a newspaper of general circulation printed and published within the county in which the district or any part thereof is situated. The first publication shall be at least 30 days prior to the date fixed for the redemption. After the date fixed for such redemption interest on the bonds thereafter shall cease.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70243

The bonds shall be signed by the chairman of the board or by such officer of the district as the board shall by resolution authorize and designate for that purpose. They shall also be signed by the treasurer, and be countersigned by the auditor. The coupons of the bonds shall be numbered consecutively and be signed by the treasurer. All signatures and countersignatures, except one of the signatures or countersignatures on the bonds, may be printed, lithographed or engraved. If any officer whose signature or countersignature appears on the bonds or coupons ceases to be such officer before the delivery of the bonds to the purchaser, the signature or countersignature is nevertheless valid and sufficient for all purposes as if he had remained in office until the delivery of the bonds.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)






ARTICLE 3. Issue and Sale

70245

The bonds may be issued and sold for not less than their par value, but otherwise as the board determines. Before selling any bonds, or any part thereof, the board shall give notice inviting sealed bids in such manner as the board may prescribe. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received, or if the board determines that the bids received are not satisfactory as to price or responsibility of the bidders, the board may reject all bids received, if any, and either again give notice inviting bids or sell the bonds at private sale.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70246

All premiums and accrued interest received on the sale of bonds shall be placed in the fund to be used for the payment of principal of and interest on the bonds. The remainder of the proceeds of the bonds shall be placed in the district treasury to the credit of the proper fund, and shall be used exclusively for the objects or purposes for which the bonds were voted; provided that when such objects and purposes have been accomplished any moneys remaining shall be transferred to the fund to be used for the payment of principal of and interest on the bonds, and that when all principal of and interest on the bonds shall have been paid, any balance of money then remaining shall be transferred to the general fund of the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)






ARTICLE 4. Status as Investments

70260

All bonds including refunding bonds issued by a district are legal investments for all trust funds and for the funds of all insurance companies, banks, both commercial and savings, and trust companies, and for the State School Fund and for all sinking funds under the control of the State Treasurer. Whenever any money or funds may by law be invested in or loaned upon the security of bonds of cities, cities and counties, counties, or school districts, in the State, such money or funds may be invested in or loaned upon the security of the bonds of the district; and whenever bonds of cities, cities and counties, counties, or school districts by law may be used as security for the faithful performance or execution of any court or private trust or of any other act, bonds of the district may be so used.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70261

All bonds of the district, to the same extent as bonds of any other municipality, are legal for use by any state or national bank or banks in the State as security for the deposit of funds of the State or of any county, city and county, city, municipality or other public or municipal corporation within the State.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)






ARTICLE 5. Validation

70263

An action to determine the validity of bonds, including refunding bonds, may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)






ARTICLE 6. Revenue Bonds

70265

As an alternative procedure for the raising of funds, the district may issue bonds, payable from revenues of any facility or enterprise to be acquired or constructed by the district, in the manner provided by the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), all of the provisions of which are applicable to the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70266

The district is a local agency within the meaning of the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code). The term enterprise as used in the Revenue Bond Law of 1941 shall, for all purposes of this part, include transit facilities and any and all parts thereof and all additions, extensions and improvements thereto and all other facilities authorized to be acquired, constructed or completed by the district. A district may issue revenue bonds under the Revenue Bond Law of 1941, for any one or more facilities or enterprises authorized to be acquired, constructed, or completed by a district or, in the alternative, may issue revenue bonds under the Revenue Bond Law of 1941, for the acquisition, construction and completion of any one of such facilities. Nothing in this article shall prevent the district from availing itself of, or making use of, any procedure provided in this part for the issuance of bonds of any type or character for any of the facilities or works authorized hereunder, and all proceedings may be carried on simultaneously or, in the alternative, as the directors may determine.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)









CHAPTER 8. Annexation

70270

Territory within Marin County may be annexed to the district in the manner provided in this chapter.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70271

Whenever the board finds and determines that additional territory will be benefited by annexation to the district, it shall pass a resolution to that effect.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70272

The resolution shall be passed by a vote of two-thirds of the members of the board.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70273

The resolution shall:

(a) Describe the boundaries of the territory proposed to be annexed.

(b) Designate the proposed annexation by an appropriate name.

(c) Declare that the area to be annexed to the district will be benefited by such annexation.

(d) Name the time and place for the hearing of objections by any person interested in the proposed annexation.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70274

The resolution, together with the names of the members of the board, voting for and against it shall be published pursuant to Section 6066 of the Government Code in a newspaper published in the territory proposed to be annexed, or if there is no such paper, then in some newspaper of general circulation, circulated in such territory.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70275

On the day fixed for hearing or any day to which the hearing is adjourned, the board shall hear and consider any objections presented to the annexation of the territory. After the hearing of objections, if it shall be determined by a vote of two-thirds of all the members of the board that the territory proposed to be annexed will be benefited by such annexation, the board shall proceed to fix and determine the boundaries of the territory to be annexed to the district, provided, however, that if there is filed with the clerk of the board prior to the close of said hearing, written protests against said annexation signed by fifty percent (50%) or more of the registered voters within the area proposed to be annexed, then said annexation proceedings shall be terminated by board action and the board shall not within six months after said termination adopt a resolution pursuant to Section 70271 applicable to the same or substantially the same area involved in the prior terminated proceeding.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70276

After making all necessary and proper changes in the boundaries, by a resolution passed by a vote of two-thirds of the members, the board shall order the annexation of the territory so described. The resolution, together with the names of the members of the board voting for and against the same shall be spread upon the minutes of the board.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



70277

Whenever any territory is annexed to the district it shall thereupon become a part of the district subject to all the liabilities and entitled to all the benefits of the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)






CHAPTER 9. Dissolution

80000

The board may call an election any time for the purpose of submitting to the voters of the district the question of whether the district will be dissolved. Upon the filing with the clerk of the district of a petition signed by voters within the district equal in number to at least twenty-five percent (25%) of the total vote cast within the district at the last general statewide election asking that the question of dissolution of the district be submitted to the voters of the district, the board shall call such an election.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



80001

The election for the purpose of submitting to the voters of the district the question of whether or not the district shall be dissolved shall be held within 60 days next succeeding the date on which the petition is filed.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



80002

Notice of any election for dissolution, whether called because of the filing of a petition or ordered by the board without petition, shall be published. The date fixed for the election shall not be less than 30 days from the date of the first publication of the notice.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



80003

The ballots for the election shall contain substantially the instructions required to be printed on ballots for use at general state and county elections and in addition the following:

Shall the Marin County Transit District be dissolved?

YES

NO

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



80004

The board shall canvass the vote. If a majority of the votes favor dissolution, the board shall by resolution dissolve the district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



80005

The board shall file a certified copy of the resolution with the Secretary of State and for record in the office of the county recorder.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



80006

Upon dissolution the right, title, and interest to property owned or controlled by the district situated within the limits of any city vests absolutely in the city. If such property is situated outside the limits of a city, it vests in the county in which it is situated.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



80007

The board of supervisors is, ex officio, the governing body of the dissolved district. It may levy taxes and assessments and perform other acts necessary to wind up the district affairs and to raise money for the payment of outstanding indebtedness.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)






CHAPTER 10. Consolidation with Other Districts

80010

The district may be consolidated with any other transit district organized and operating pursuant to Part 2 (commencing with Section 28500) of this division, in the manner provided in this chapter.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



80011

Whenever the board finds and determines that:

(a) Another transit district is willing to annex the territory comprising the district;

(b) The annexing district has adequate facilities for and is able to supply transit service to the district in a manner equal to or superior to that presently rendered by the district;

(c) Annexation will not result in assumption of financial obligations by the taxpayers of district disproportionate to the services which they will receive; the board shall thereafter negotiate an agreement with the annexing district specifying the terms and conditions of annexation and such other matters as are necessary and incidental thereto.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



80012

The board shall thereafter, by resolution setting forth the terms and conditions of the proposed contract at length, declare its intention to cause the agreement to be approved and effect consolidation of district with such other transit district.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



80013

The resolution, together with a notice fixing the time and place for hearing thereon, shall be published once in a newspaper of general circulation published in the district. The time fixed for hearing shall not be less than 30 nor more than 60 days from the date of publication of such notice.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



80014

At the hearing any interested person may file with the board written objections to the approval of the terms and conditions of the proposed contract or the consolidation, or both the proposed contract and the consolidation.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



80015

Upon the hearing, the board shall determine whether or not the terms and conditions of the contract will be approved and the consolidation effected, and shall hear and determine all objections thereto.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



80016

Any hearing on the agreement and consolidation may be adjourned from time to time by the board, not exceeding 30 days in all, without further notice other than an order entered upon the minutes of the meeting fixing the time and place of adjournment.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



80017

If no protests are filed, or if the protests filed are overruled and denied by the board, the board shall thereupon by resolution finally approve the terms and conditions of the agreement and proceed with the consolidation.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



80018

Thereafter such consolidation shall be effected by such other district in the manner provided for annexation of counties in Chapter 9 (commencing with Section 29500), Part 2 of this division.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)



80019

Upon the completion of such consolidation procedure, the Marin County Transit District shall be deemed to be dissolved. Thereafter, all property and assets of district which are not subject to the negotiated contract pertaining to consolidation shall be distributed to the County of Marin.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 92.)









PART 8. SAN DIEGO COUNTY TRANSIT DISTRICT

CHAPTER 1. General Provisions

ARTICLE 1. Definitions

90000

This part shall be known and cited as the San Diego County Transit District Act of 1965.

(Added by Stats. 1965, Ch. 2039.)



90001

Unless the context otherwise requires, the provisions of this article govern the construction of this part.

(Added by Stats. 1965, Ch. 2039.)



90002

District means the San Diego County Transit District.

(Added by Stats. 1965, Ch. 2039.)



90003

Board means the board of directors of the district.

(Added by Stats. 1965, Ch. 2039.)



90004

Voter means any elector who is registered under the Elections Code.

(Added by Stats. 1965, Ch. 2039.)



90005

Transit means the transportation of passengers only and their incidental baggage by means other than by chartered bus, sightseeing bus, or any other motor vehicle not on an individual passenger fare-paying basis. Nothing in this section shall be construed to prohibit the district from leasing its buses to public agencies or to private certified public carriers or to prohibit the district from providing schoolbus service for the transportation of pupils between their homes and schools.

(Added by Stats. 1965, Ch. 2039.)



90006

Transit works or transit facilities means all real and personal property, equipment, rights, or interests owned or to be acquired by the district for transit service.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 2. General Provisions

90020

It is hereby declared to be the policy of the State of California to develop transit system districts in the various metropolitan areas within the state for the benefit of the people. A necessity exists within San Diego County for such a system. Because there is no general law under which this district could perform this distinct function, only a specially created district can operate effectively in the San Diego metropolitan area. Because of the unique problem presented by that metropolitan area, the adoption of a special act and the creation of a special district is required.

(Added by Stats. 1965, Ch. 2039.)



90021

The San Diego County Transit District may be created as provided in this part and when so created may exercise the powers herein granted.

(Added by Stats. 1965, Ch. 2039.)



90022

Except as otherwise provided in this part, elections shall be held and conducted and the result ascertained, determined, and declared in all respects as nearly as practicable in conformity with the general elections laws of the state.

(Added by Stats. 1965, Ch. 2039.)



90023

Except as otherwise provided in this part, all ordinances and notices which are required to be published shall be published within the district pursuant to Section 6066 of the Government Code.

(Added by Stats. 1965, Ch. 2039.)



90024

Whenever the signature of any officer or employee of a district or of any member of the retirement board or of any officer or employee of the retirement system is authorized or required under the provisions of this part, except in the single instance provided in Section 90623, the signature may be made by the use of a plate bearing facsimiles of such signatures.

(Added by Stats. 1965, Ch. 2039.)



90025

The district is hereby designated a rapid transit district and the transit facilities and services the district is authorized to acquire, own, operate, control, or use are designated a rapid transit system, for the purposes of Part 15 (commencing with Section 35001) and Part 16 (commencing with Section 36000) of Division 2 of the Revenue and Taxation Code.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 102.)









CHAPTER 2. Formation of District

ARTICLE 1. General Provisions

90050

The area to be embraced in the district shall include all of the corporate area of each of the Cities of San Diego, Chula Vista, Coronado, National City, La Mesa, El Cajon, and Imperial Beach which establish the district as provided in this act, and any unincorporated territory in the County of San Diego contiguous thereto and being served by the San Diego Transit System, which is included in the district by the board of supervisors of the county as provided in this part.

This area shall be subdivided for the purpose of formation into two sections comprising (1) the City of San Diego and (2) the Cities of Coronado, Imperial Beach, Chula Vista, National City, El Cajon, and La Mesa and any unincorporated territories in the County of San Diego contiguous thereto and being served by the San Diego Transit System which is included in the district by the board of supervisors of the county as provided in this part.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 102.)






ARTICLE 2. Election

90070

The Board of Supervisors of San Diego County shall call an election in the area to be included within the district on the question of the formation of the district if either of the two conditions specified below is met:

(a) A petition calling for the formation of the district is filed with the board of supervisors from each of the seven cities specified in Section 90050. Each of the petitions from the seven respective cities shall be signed by a number of signers equal to at least five percent (5%) of the voters registered for the last municipal election in each particular city. A petition may be on separate papers, but each paper shall contain the affidavit of the person who circulated it, certifying that each name signed thereto is a true signature of the person whose name it purports to be.

(b) A resolution of consent calling for the formation of the district is filed with the board of supervisors from each of the city councils of the seven cities specified in Section 90050; provided, that the requirements of this section shall be deemed to have been met if a combination of petitions and resolutions of consent have been filed with the board of supervisors, so long as each of the seven cities specified in Section 90050, either through a petition or by a vote of the city council, has authorized the calling of an election for the formation of the district.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 102.)



90071

Each signer of a petition within a particular city shall be a registered voter and resident of that city.

(Added by Stats. 1965, Ch. 2039.)



90072

Upon receipt of the resolutions or petitions, or sufficient combination of both, the board of supervisors shall call a hearing thereon not less than 77 days nor more than 91 days following the receipt of all of the required resolutions or petitions, or both. The board of supervisors shall publish notice of said hearing in any newspaper of general circulation published within the proposed district in accordance with Section 6066 of the Government Code. The notice shall state the name and nature of the proposed district, that all petitions and resolutions may be inspected at the office of the clerk of said board of supervisors, that the proposed district shall include the seven cities specified in Section 90050, the boundaries of any unincorporated territory proposed for inclusion, the time and place for the hearing, and that all interested persons shall be given an opportunity to express their views.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 102.)



90073

At any time within 30 days following the receipt by the board of supervisors of petitions or resolutions, or both, requiring the calling of an election pursuant to Section 90070, the board of supervisors may adopt a resolution of intention to include within the proposed San Diego County Transit District any unincorporated territory eligible for inclusion in the district as provided in Section 90050, and shall adopt such resolution of intention as to any such unincorporated territory upon receipt within such 30-day period of a petition signed by a number of signers equal to at least 5 percent of the voters registered for the last general election within any such territory requesting its inclusion in the proposed district and describing its boundaries. The board of supervisors by its resolution and registered voters by their petitions may propose the inclusion of such unincorporated territory in separate areas which are not themselves contiguous to each other. The board of supervisors shall, upon its adoption, refer such resolution of intention to the San Diego County Local Agency Formation Commission, which shall report to the board of supervisors within 30 days following receipt of the referral.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 102.)



90074

At the hearing, the board of supervisors shall have the power to exclude any unincorporated territory which, in its determination, would not receive reasonable benefit from inclusion in the district. Any landowner within any unincorporated territory proposed for inclusion may by written application request that the board of supervisors consider the exclusion of his property as described in his application from the proposed district. At the conclusion of the hearing the board of supervisors shall determine the boundaries of any unincorporated territory to be included within the proposed district and shall adopt its order calling the election on the question of the forming of the proposed district, which election shall be consolidated with the next succeeding primary or general election occurring not sooner than 75 days following the conclusion of the hearing.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 102.)



90075

The election shall be called, noticed, held, and conducted, election officers appointed, voting precincts designated, ballots printed, polls opened and closed, ballots counted and returned, returns canvassed, results declared, oaths of office administered, and all other proceedings incidental to and connected with the election shall be regulated and done, as nearly as may be practicable, in accordance with the provisions of law regulating municipal elections in general law cities.

For the purposes of the election, the terms board of trustees and city clerk, respectively, as used in the Elections Code provisions respecting the conduct of elections in general law cities, shall mean the county board of supervisors and the registrar of voters, respectively, for the purpose of the election held under this act.

An election called pursuant to the provisions of this act may be consolidated with any other election pursuant to Part 3 (commencing with Section 10400) of Division 10 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 203. Effective January 1, 1995.)



90076

The count of the votes of the election shall be conducted in two parts (see Section 90050). One part shall consist of the votes cast in the City of San Diego. The second part shall consist of the votes cast in the Cities of Coronado, Imperial Beach, Chula Vista, National City, El Cajon, and La Mesa and outside territory included by the county board of supervisors, if any, at the time of election.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 102.)



90078

If from the canvass it appears and the board of supervisors finds that a majority of the votes cast in the City of San Diego and a majority of the votes cast in the other section specified in Section 90050 were cast in favor of the formation of the district, it shall enter that fact upon its minutes together with a description of the boundaries of the district and enter its order declaring the district duly formed and existing in the county.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 102.)






ARTICLE 3. Establishment of the District

90100

If a majority of the electors voting on the proposition in the City of San Diego and a majority of the electors in the other section specified in Section 90050 vote in favor of the creation and establishment of the district, the board of supervisors shall cause a certified copy of the order declaring the result of the election to be filed in the office of the Secretary of State, from and after which the establishment of the district shall be deemed complete in the City of San Diego and the other section specified in Section 90050.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 102.)






ARTICLE 4. Contest of Incorporation

90120

No informality in any proceeding or in the conduct of the election, not substantially affecting adversely the legal rights of any citizen, shall be held to invalidate the incorporation of the district. Any proceedings wherein the validity of incorporation is denied shall be commenced within three months from the date of filing the order declaring the result of the election with the Secretary of State, otherwise the incorporation and the legal existence of the district shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1965, Ch. 2039.)









CHAPTER 3. Internal Organization of District

ARTICLE 1. Government

90170

The government of the district shall be vested in a board of directors elected concurrent with the district s formation. If no unincorporated area of the county is included within the district, the City of San Diego shall elect seven directors at large. If any unincorporated area of the county is included within the district, the City of San Diego shall elect eight directors at large. Each of the incorporated cities within the remaining section as specified in Section 90050 and the unincorporated area of the county, if any, shall elect one director. In the event of a tie, the directors involved shall determine by lot which shall be seated.

Whenever any additional member is elected to the board of directors as a result of any annexation to the district, the City of San Diego shall be entitled to seat an additional member on the board of directors. The City Council of the City of San Diego shall appoint any initial additional member to which the city becomes entitled and such member shall serve until a successor is elected at the next succeeding election of directors within the City of San Diego and qualifies.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 102.)



90171

The directors elected shall be residents of the respective city they represent at the time of their election and during the term of their office. Any director elected in the unincorporated area shall be a resident of that area at the time of his election and during the term of his office.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 2. Terms of Office

90190

The term of each director shall be for four years, except as provided in this article.

(Added by Stats. 1965, Ch. 2039.)



90191

Any vacancy, including any caused by death or resignation of any member, shall be filled by appointment of the board of directors within 60 days of date of vacancy. Such appointment shall be made within the jurisdiction in which the vacancy occurred.

(Added by Stats. 1965, Ch. 2039.)



90192

The person to fill any vacancy on the board shall serve temporarily to fill the unexpired term or until a successor is regularly elected at the next election within that jurisdiction whichever occurs first.

(Added by Stats. 1965, Ch. 2039.)



90193

The first members of the board of directors elected after the formation of the district shall so classify themselves by lot that one more than one-half of the directors shall serve for four years, and the remainder of the directors for two years. Thereafter the term of office of each director shall be four years.

(Added by Stats. 1965, Ch. 2039.)



90194

Every director is subject to recall by voters of the district, in accordance with the recall provisions of the general laws of the state applicable to county officers.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 3. Powers and Duties of Directors

90210

The oath of office of directors shall be taken, subscribed, and filed with the secretary of the district at any time after the director has been elected, but not later than 15 days after the commencement of his term of office. No other filing is required.

(Added by Stats. 1965, Ch. 2039.)



90211

The board shall choose one of its members president, and another vice president, who shall be authorized to act for the president during his absence or disability and shall provide for the time and place of holding its meetings, which shall be held at least once each month.

(Added by Stats. 1965, Ch. 2039.)



90212

The board is the legislative body of the district and determines all questions of policy.

(Added by Stats. 1965, Ch. 2039.)



90213

All matters and things necessary for the proper administration of the affairs of the district which are not provided for in this act shall be provided for by the board.

(Added by Stats. 1965, Ch. 2039.)



90214

The board shall supervise and regulate every transit facility owned and operated by the district, including the fixing of rates, rentals, charges, and classifications, and the making and enforcement of rules, regulations, contracts, practices, and schedules, for or in connection with any transit facility owned or controlled by the district.

(Added by Stats. 1965, Ch. 2039.)



90215

The board may adopt a personnel system for the purpose of recruiting and maintaining an effective working force with good morale. The board shall by resolution determine and create such number and character of positions as are necessary properly to carry on the functions of the district and shall establish an appropriate salary, salary range, or wage for each position so created. The board may by resolution abolish any such position. Except as otherwise provided, appointments to such positions shall be made by the general manager.

(Added by Stats. 1965, Ch. 2039.)



90216

The board may from time to time contract for or employ any professional service required by the district or for the performance of work or service which cannot satisfactorily be performed by the regular employees of the district.

(Added by Stats. 1965, Ch. 2039.)



90217

The board shall have an annual audit made of all books and accounts of the district by a certified public accountant or public accountant.

(Added by Stats. 1965, Ch. 2039.)



90218

The board may provide by resolution, under such terms and conditions as it sees fit, for the payment of demands against the district without prior specific approval thereof by the board if the demand is for a purpose for which an expenditure has been previously approved by the board and in an amount no greater than the amount so authorized, and if the demand is approved by the general manager.

(Added by Stats. 1965, Ch. 2039.)



90219

To facilitate the business of the district, the board may provide for the creation and administration of such funds as the needs of the district may require. The funds shall be disbursed in accordance with rules established by the board and all payments for any fund shall be reported to the board.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 4. Meetings and Legislation

90240

All meetings of the board shall be conducted in a manner prescribed by the Ralph M. Brown Act, Chapter 9 (commencing with Section 54950), Part 1, Division 2, Title 5 of the Government Code.

(Added by Stats. 1965, Ch. 2039.)



90241

A majority of the board constitutes a quorum for the transaction of business.

(Added by Stats. 1965, Ch. 2039.)



90242

The board shall establish rules for its proceedings and may provide by ordinance or resolution that each member shall receive for each attendance at the meetings of the board and for each day any member is engaged in authorized district business other than attendance at meetings of the board the sum of fifty dollars ($50) but not to exceed two hundred dollars ($200) in any calendar month and shall be allowed such necessary traveling and personal expenses incurred in the performance of his duties as authorized by the board.

(Added by Stats. 1965, Ch. 2039.)



90243

The acts of the board shall be expressed by motion, resolution, or ordinance. No ordinance shall be passed by the board on the day of its introduction, nor within seven days thereafter, nor at any time other than a regular or adjourned regular meeting. No ordinance, resolution, or motion shall have any validity or effect unless passed by the affirmative votes of a majority of the directors.

(Added by Stats. 1965, Ch. 2039.)



90244

All ordinances shall be published after passage.

(Added by Stats. 1965, Ch. 2039.)



90245

The enacting clause of all ordinances shall be as follows: Be it ordained by the Board of Directors of the San Diego County Transit District. All ordinances shall be signed by the president or vice president of the board and attested by the secretary.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 5. Other Officers

90260

The board shall appoint and fix the salary of a general manager, who shall have full charge of the acquisition, construction, maintenance and operation of the facilities of the district and also of the administration of the business affairs of the district.

(Added by Stats. 1965, Ch. 2039.)



90261

All other things being equal, the board shall appoint as general manager some person who has had experience in the construction or management of transit facilities.

(Added by Stats. 1965, Ch. 2039.)



90262

The general manager need not be a resident of this state at the time of his appointment.

(Added by Stats. 1965, Ch. 2039.)



90263

The general manager shall hold office for an indefinite term and may be removed by the board only upon the adoption of a resolution by the affirmative vote of not less than a majority of the board. Before the general manager may be removed, he shall, if he demands it, be given a written statement of the reasons alleged for his removal and he shall have the right to be publicly heard thereon at a meeting of the board prior to the final vote on the resolution providing for his removal, but pending and during such hearing the board may suspend him from office. The board may not reduce the salary of the general manager below the amount fixed at the time of his original appointment except upon the adoption of a resolution by a like vote and after a like opportunity to be heard. The action of the board in suspending or removing the general manager or reducing his salary, if approved by a majority of the membership of the board is final.

(Added by Stats. 1965, Ch. 2039.)



90264

Notwithstanding this article, until such time as the district has operated, controlled, or used facilities or parts of facilities for providing the inhabitants within the boundaries of the district with transit service for a period of six months, the board may, but is not required to, appoint a general manager. A general manager appointed during such time holds office at the pleasure of the majority of the board.

(Added by Stats. 1965, Ch. 2039.)



90265

The board shall appoint a secretary and an attorney, who shall hold office during the pleasure of the board.

(Added by Stats. 1965, Ch. 2039.)



90266

The attorney shall be admitted to practice law in the Supreme Court of the state, and shall have been actively engaged in the practice of his profession for not less than five years next preceding his appointment.

(Added by Stats. 1965, Ch. 2039.)



90267

The secretary and such assistants as the board may determine, and shall have the power to administer all oaths or affirmations required by this act, including the oath of office.

(Added by Stats. 1965, Ch. 2039.)



90268

The board may consolidate any of the district offices in one person.

(Added by Stats. 1965, Ch. 2039.)



90269

The oath of all appointive officers of the district shall be taken, subscribed, and filed with the secretary of the district at any time after the officer has notice of his appointment but not later than 15 days after the commencement of his term of office. No other filing is required.

(Added by Stats. 1965, Ch. 2039.)



90270

Each appointive officer shall give such bond and in such amount as the board may require.

(Added by Stats. 1965, Ch. 2039.)



90271

Subject to the control of the board, the powers and duties of the general manager are:

(a) To have full charge of the acquisition, construction, maintenance, and operation of the facilities of the district.

(b) To have full charge of the administration of the business affairs of the district.

(c) To see that all ordinances of the district are enforced.

(d) To administer the personnel system and collective bargaining agreements adopted by the board and except for officers appointed by the board to appoint, discipline or remove all officers and employees subject to the rules and regulations adopted by the board and the applicable provisions of this part or the terms and conditions contained in any applicable collective bargaining agreement.

(e) To attend all meetings of the board and submit a general report of the affairs of the district.

(f) To keep the board advised as to the needs of the district.

(g) To prepare or cause to be prepared all plans and specifications for the construction of the works of the district.

(h) To devote his entire time to the business of the district.

(i) To perform such other and additional duties as the board may require.

(Added by Stats. 1965, Ch. 2039.)



90272

The general manager shall within 90 days from the end of each fiscal year cause to be published a financial report showing the result of the operations for the preceding fiscal year and the financial status of the district on the last day thereof. The publication shall be made in the manner provided in this division for the publication of ordinances and notices generally.

(Added by Stats. 1965, Ch. 2039.)



90273

The attorney shall take charge of all suits and other legal matters to which the district is a party or in which it is legally interested. He shall give his advice or opinion in writing whenever required by the board. He shall be the legal advisor of the general manager and other district officers and shall prepare or approve the forms of all ordinances, resolutions, contracts, bonds, and other legal documents connected with the business of the district. He shall perform such other and additional services as the board may require.

(Added by Stats. 1965, Ch. 2039.)



90274

The general manager shall provide for the custody of the funds of the district and the keeping of accounts of all receipts and disbursements. Payments shall be made only upon warrants duly and regularly signed by the president or vice president of the board, or other person authorized by the board so to do, and by the general manager or secretary.

(Added by Stats. 1965, Ch. 2039.)



90275

With the consent of the board, the general manager may:

(a) Authorize the trust department of any state or national bank in this state or a trust company authorized to act as such in this state, to receive as his agent deposits of any securities acquired by the district.

(b) Place and maintain for safekeeping as a trust deposit with the trust department of any state or national banks in this state, or a trust company authorized to act as such in this state, any securities owned by the district.

The bank or trust company selected shall have a total paid-in capital of at least one million dollars ($1,000,000). The general manager shall take from the trust department or trust company a receipt for the securities, and neither the general manager nor the district is responsible for the custody and safe return of the securities until they are withdrawn from the trust department or trust company by the general manager. Any trust department or trust company to which securities are delivered, either as agent or depository for the general manager, shall make such disposition of the securities as the general manager directs and is responsible only for strict compliance with written instructions given to it by the general manager. All such securities are at all times subject to the order of the general manager.

(Added by Stats. 1965, Ch. 2039.)



90300

(a) Employees have the right to self-organize, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection. It is declared to be in the public interest that the district not express any preference for one union over another.

(1) (A) Notwithstanding any other provision of this act, if a majority of the employees employed by a district in a unit appropriate for collective bargaining indicate a desire to be represented by a labor organization, then the district, after determining pursuant to subdivision (f) that the labor organization represents the employees in the appropriate unit, shall enter into a written contract with the accredited representative of those employees governing wages, salaries, hours, and working conditions.

(B) (i) If a dispute arises over wages, salaries, hours, or working conditions that is not resolved by negotiations conducted in good faith between the district and the labor organization, then upon the request of either party, the district and the labor organization may submit the dispute to an arbitration board. The decision of a majority of the arbitration board shall be final.

(ii) The arbitration board shall be composed of two representatives of the district, two representatives of the labor organization, and a fifth member to be agreed upon by the representatives of the district and labor organization.

(iii) If the representatives of the district and labor organization are unable to agree on the fifth member, then the names of five persons experienced in labor arbitration shall be obtained from the California State Mediation and Conciliation Service. The labor organization and the district shall, alternately, strike a name from the list supplied by the California State Mediation and Conciliation Service. The labor organization and the district shall determine by lot who shall first strike a name from the list. After the labor organization and the district have stricken four names, the name remaining shall be designated as the arbitrator. The decision of a majority of the arbitration board shall be final and binding upon the parties.

(iv) The expenses of arbitration shall be borne equally by the parties. Each party shall bear the party s own costs.

(b) If the board and the representatives of the employees do not agree to submit the dispute to an arbitration board as provided in subdivision (a), either party may notify the California State Mediation and Conciliation Service that a dispute exists and that there is no agreement to arbitrate. The California State Mediation and Conciliation Service shall determine whether or not the dispute can be resolved by the parties and, if not, the issues that are the subject of the dispute. After making its determination, the service shall certify its findings to the Governor who shall, within 10 days of receipt of certification, appoint a factfinding commission consisting of three persons. The factfinding commission shall immediately convene and investigate the issues involved in the dispute. The commission shall report to the Governor within 30 days of the date of its creation.

(c) After the creation of the commission and for 30 days after the date the commission made its report to the Governor, the parties to the controversy shall not make any change, except by mutual agreement, in the conditions out of which the dispute arose. Service to the public shall be provided during that time.

(d) A contract or agreement shall not be made, or assumed, with any labor organization, association, group, or individual that denies membership to, or in any manner discriminates against, any employee on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code. However, the organization may preclude from membership any individual who advocates the overthrow of the government by force or violence.

(e) The district shall not discriminate with regard to employment against any person on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code.

(f) (1) Any questions regarding whether a labor organization represents a majority of employees or whether the proposed unit is or is not appropriate, shall be submitted to the California State Mediation and Conciliation Service for disposition. The California State Mediation and Conciliation Service shall promptly hold a public hearing after due notice to all interested parties to determine the unit appropriate for the purposes of collective bargaining. In making that determination and in establishing rules and regulations governing petitions and the conduct of hearings and elections, the California State Mediation and Conciliation Service shall be guided by relevant federal law and administrative practice, developed under the Labor-Management Relations Act of 1947 (29 U.S.C. Sec. 141 et seq.).

(2) The California State Mediation and Conciliation Service shall provide for an election to determine the question of representation and shall certify the results to the parties. A certification of a labor organization to represent or act for the employees in any collective bargaining unit shall not be subject to challenge on the grounds that a new substantial question of representation within the collective bargaining unit exists until the lapse of one year from the date of certification or the expiration of any collective bargaining agreement, whichever is later. However, no collective bargaining agreement shall be construed to be a bar to representation proceedings for a period of more than two years.

(g) If the district acquires existing facilities from a publicly or privately owned public utility, either in proceedings by eminent domain or otherwise, the district shall assume and observe all existing labor contracts.

(1) To the extent necessary for operation of facilities, all of the employees of the acquired public utility whose duties pertain to the facilities acquired shall be appointed to comparable positions in the district without examination, subject to all the rights and benefits of this act. Those employees shall be given sick leave, seniority, vacation, and pension credits in accordance with the records and labor agreements of the acquired public utility.

(2) Members and beneficiaries of any pension or retirement system, or other benefits established by the public utility, shall continue to have the rights, privileges, benefits, obligations, and status with respect to the established system. No employee of any acquired public utility may be subject to a reduction in wages, seniority, pension, vacation, or other benefits as a result of the acquisition.

(3) The district may extend the benefits of this section to officers or supervisory employees of the acquired utility.

(h) The district shall not do any of the following:

(1) Acquire any existing system or part of an existing system, whether by purchase, lease, condemnation, or otherwise.

(2) Dispose of or lease any transit system or part of the transit system.

(3) Merge, consolidate, or coordinate any transit system or part of the transit system.

(4) Reduce or limit the lines or service of any existing system or of the district s system unless the district has first made adequate provision for any employees who are or may be displaced. The terms and conditions of that provision shall be a proper subject of collective bargaining.

(i) Notwithstanding any provision of the Government Code, the district may make deductions from the wages and salaries of its employees who authorize the deductions for the following purposes:

(1) Pursuant to a collective bargaining agreement with a duly designated or certified labor organization, for the payment of union dues, fees, or assessments.

(2) For the payment of contributions pursuant to any health and welfare plan, or pension or retirement plan.

(3) For any purpose for which employees of any private employer may authorize deductions.

(j) (1) The obligation of the district to bargain in good faith with a duly designated or certified labor organization and to execute a written collective bargaining agreement with that labor organization covering the wages, hours, and working conditions of the employees represented by that labor organization in an appropriate unit, and to comply with the terms of the collective bargaining agreement, shall not be limited or restricted by any provision of law. The obligation of the district to bargain collectively shall extend to all subjects of collective bargaining that are or may be proper subjects of collective bargaining with a private employer, including retroactive provisions.

(2) Notwithstanding any other provision of law, the district shall make deductions from the wages and salaries of its employees, upon receipt of authorization to make those deductions, for the payment of union dues, fees, or assessments, for the payment of contributions pursuant to any health and welfare plan or pension plan, or for any other purpose for which employees of any private employer may authorize deductions, where those deductions are pursuant to a collective bargaining agreement with a duly designated or certified labor organization.

(k) The district may provide for a retirement system, provided that the adoption, terms, and conditions of any retirement system covering employees of the district represented by a labor organization in accordance with this section shall be pursuant to a collective bargaining agreement between the labor organization and the district.

(l) The district shall take any steps that may be necessary to obtain coverage for the district and its employees under Title II of the Federal Social Security Act (42 U.S.C. Sec. 401 et seq.), and the related provisions of the Federal Insurance Contributions Act (26 U.S.C. Sec. 3101 et seq.).

(m) The district shall take any steps that may be necessary to obtain coverage for the district and its employees under the workers compensation (Division 4 (commencing with Section 3200) and Division 4.5 (commencing with Section 6100) of the Labor Code), unemployment compensation disability (Part 2 (commencing with Section 2691) of Division 1 of the Unemployment Insurance Code), and unemployment insurance (Part 1 (commencing with Section 100) of Division 1 of the Unemployment Insurance Code) laws of the State of California.

(Amended by Stats. 2012, Ch. 46, Sec. 127. Effective June 27, 2012.)









CHAPTER 5. Retirement System

90350

The district is empowered to contract with the State Employees Retirement System and may provide retirement and disability benefits for employees under the State Employees Retirement System pursuant to its rules and regulations.

(Added by Stats. 1965, Ch. 2039.)



90351

Whenever the district acquires existing facilities from a publicly or privately owned public utility, either in proceedings in eminent domain or otherwise, that has a pension plan in operation, members and beneficiaries of such pension plan shall continue to have the rights, privileges, benefits, obligations and status with respect to such established system.

Whenever any such facilities are acquired by the district, the board shall consider and take into account the outstanding obligations and liabilities of the publicly or privately owned public utility by reason of such pension plan and shall negotiate an allowance in the purchase price of such utility for the assumption of such obligations and liabilities when acquiring the facilities.

(Added by Stats. 1965, Ch. 2039.)






CHAPTER 6. Powers and Functions of District

ARTICLE 1. Corporate Power

90400

The district has perpetual succession and may adopt a seal and alter it at pleasure.

(Added by Stats. 1965, Ch. 2039.)



90401

The district may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1965, Ch. 2039.)



90402

The district may exercise the right of eminent domain to take any property necessary or convenient to the exercise of the powers granted in this act. The district, in exercising such power shall, in addition to the damage for the taking, injury, or destruction of property, also pay the cost of removal, reconstruction, or relocation of any structure, railways, mains, pipes, conduits, cables, or poles of any public utility which is required to be moved to a new location.

No such taking or acquisition by the district which would involve the abandonment, removal, relocation or use of the property of a railroad corporation, as defined in Section 230 of this code, shall be permitted, unless the Public Utilities Commission, after hearing, shall find and determine that the public interest and necessity require the abandonment, removal, relocation or use of such property and that such taking or acquisition will not unreasonably impair the ability of the railroad corporation involved to provide safe, adequate, economical and efficient service.

(Amended by Stats. 1975, Ch. 1176.)






ARTICLE 2. Contracts

90420

The district may make contracts and enter into stipulations of any nature whatsoever, either in connection with eminent domain proceedings or otherwise, including, without limiting the generality of the foregoing, contracts and stipulations to indemnify and save harmless, to employ labor, and to do all acts necessary and convenient for the full exercise of the powers granted in this act.

(Added by Stats. 1965, Ch. 2039.)



90420.5

The district further shall be empowered to furnish contractual service outside of the district s boundaries.

(Added by Stats. 1965, Ch. 2039.)



90421

Neither the general manager nor any director of the district shall in any manner be interested, directly or indirectly, in any contract awarded or to be awarded by the board, or in the profits to be derived therefrom. Any violation of this provision is a misdemeanor, and conviction shall work a forfeiture of office. This section has no application to contracts awarded to corporations in which such officer owns less than 1 percent of the entire capital stock.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 4. Property

90460

The district may take by grant, purchase, gift, devise, or lease, or condemn in proceedings under eminent domain, or otherwise acquire, and hold and enjoy, real and personal property of every kind within or without the district necessary to the full or convenient exercise of its powers. The board may lease, mortgage, sell, or otherwise dispose of any real or personal property within or without the district when in its judgment it is for the best interests of the district so to do.

(Added by Stats. 1965, Ch. 2039.)



90461

Whenever the board by resolution determines that any record, map, book or paper in the possession of the district or any officer or employee thereof is of no further value to the district, the board may authorize its sale, destruction, or other disposition.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 5. Transit Facilities and Service

90480

The district may acquire, construct, own, operate, control or use rights-of-way, rail lines, buslines, stations, platforms, switches, yards, terminals, and any and all such other facilities necessary or convenient for transit service within or partly without the district, underground, upon, or above the ground and under, upon, or over public streets or other public ways or waterways, together with all physical structures necessary or convenient for the access of persons and vehicles thereto, and may acquire any interest in or rights to the joint use of any or all of the foregoing; provided, that installations in state freeways shall be subject to the approval of the State Department of Public Works and installations in other state highways shall be subject to Article 2 (commencing with Section 670), Chapter 3, Division 1 of the Streets and Highways Code.

(Added by Stats. 1965, Ch. 2039.)



90480.5

The negotiated purchase price of any existing facilities which are acquired by the district shall not exceed the fair market value of the tangible real and personal property which is acquired.

(Added by Stats. 1965, Ch. 2039.)



90481

The district may without limitation by any other provisions of this part requiring approval of indebtedness, accept contributions of money, rights-of-way, labor, materials, and any other property for the acquisition, construction, maintenance, and operation of transit facilities, and may without limitation by any other provisions of this part enter into any contracts and cooperation with and accept cooperation from the federal government, state, or any department, instrumentality, or agency thereof, or any public agency in the acquisition, construction, maintenance, and operation of, and in financing the acquisition, construction, maintenance, and operation of, any such transit facilities.

(Added by Stats. 1965, Ch. 2039.)



90482

The district may plan for, establish, construct, finance and operate rapid transit facilities and service within or without the district s boundaries, including making whatever contracts are necessary for the accomplishment of this purpose.

(Added by Stats. 1965, Ch. 2039.)



90484

The district may construct and operate or acquire and operate works and facilities in, under, upon, over, across, or along any street or public highway or any stream, bay or watercourse, or over any of the lands which are the property of the state, to the same extent that such rights and privileges appertaining thereto are granted to municipalities within the state. The district shall not use any street or public highway in a manner to unnecessarily impair its usefulness.

(Added by Stats. 1965, Ch. 2039.)



90485

The district may enter into agreements for the joint use of any property and rights by the district and any city, public agency or public utility operating transit facilities; may enter into agreements with any city, public agency or public utility operating any transit facilities, either wholly or partially within, or without, the district, for the joint use of any property of the district or of such city, public agency or public utility, or the establishment of through routes, joint fares, transfer of passengers or pooling arrangements.

(Added by Stats. 1965, Ch. 2039.)



90486

The rates and charges for service furnished pursuant to this act shall be fixed by the board and shall be reasonable.

(Added by Stats. 1965, Ch. 2039.)



90487

The board of supervisors or the city council of a municipality having territory located within the district may file a request for a hearing before the district board as to the reasonableness of any rates or charges fixed by the district and as to any proposal for fixing the location of facilities by the district. The request shall be in writing and shall state the subject matter on which a hearing is desired.

(Added by Stats. 1965, Ch. 2039.)



90488

Upon the filing of a request for hearing as provided in Section 90487 the district board shall fix the time and place for hearing. The time fixed shall not be less than 15 days nor more than 60 days from the date such request is filed. Notice of such hearing shall be given to the county or city requesting such hearing and shall be published by the board.

(Added by Stats. 1965, Ch. 2039.)



90489

At the time fixed for any hearing before the board any board of supervisors or city council eligible to file a request for hearing, not a party to the original request for hearing, may intervene and shall be entitled to be heard and to introduce evidence.

(Added by Stats. 1965, Ch. 2039.)



90490

Within 30 days after submission of the case, the board shall render its decision and its decision shall be final.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 6. Indebtedness

90500

The district may borrow money and incur indebtedness, and may issue bonds or other evidences of indebtedness. No indebtedness shall be incurred exceeding the ordinary annual income and revenue of the district without the approval of 60 percent of the voters voting on the proposition to incur such indebtedness, except that a further vote of the voters is not required for any indebtedness incurred within the purposes and not exceeding the available amount of any previously authorized bond issue, and as to such indebtedness the proceeds of any of the bonds unexpended in the treasury of the district, or the par value of any of the bonds which are unsold shall be deemed a part of the ordinary annual income and revenue of the district.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 102.)



90501

The district may borrow money for the purpose of defraying the expenses of the district lawfully incurred after the commencement of the fiscal year, but prior to the time moneys from the tax levy for the fiscal year are received by the district, in a sum which shall not exceed five cents ($0.05) on each one hundred dollars ($100) of assessed valuation of taxable property in the district at the time the moneys are borrowed, and may evidence such borrowing by notes bearing interest at a rate not to exceed six (6) percent per annum. The notes shall be payable from the tax levy from the then current fiscal year, which levy shall contain a sum sufficient to provide for the payment of the notes and the interest thereon. The form of said notes and the proceedings relating to their issuance and sale, will be governed by the applicable provisions contained in Article 7 (commencing with Section 53820) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1965, Ch. 2039.)



90501.5

The board of directors of the district may, within a period of two years from and after the formation of the district, pursuant to a resolution adopted by it for the purpose, borrow money on certificates of indebtedness, promissory notes, or other evidences of indebtedness, in anticipation of the estimated tax revenue for the following fiscal year, to be repaid within four years from the date of borrowing with interest at a rate not to exceed 6 percent per annum, in order to enable the district to meet all of its necessary initial expenses of organization, construction, acquisition, maintenance, and operation. The total amount of money borrowed and indebtedness incurred under this section during this two-year period shall not exceed 50 percent of the total amount of estimated tax revenue as estimated by the county auditor of the county in which the district lies for the following fiscal year.

The form of said notes and the proceedings relating to their issuance and sale, will be governed by the applicable provisions contained in Article 7 (commencing with Section 53820) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1965, Ch. 2039.)



90502

The district shall not incur an indebtedness for public works which in the aggregate exceeds 15 percent of the assessed value of all the real and personal property within the district.

(Added by Stats. 1965, Ch. 2039.)



90503

Indebtedness which has been incurred for the acquisition, construction, and operation of transit facilities, where the revenue from the transit facilities for three years or more next preceding has been sufficient to pay the interest and principal due on any bonds issued for its construction or acquisition, in addition to the cost of operation and maintenance, shall not be counted and included in ascertaining the limit of indebtedness.

(Added by Stats. 1965, Ch. 2039.)



90504

The district may accept, without limitation by any other provisions of this act requiring approval of indebtedness, contributions or loans from the United States, this state, or any department, instrumentality, or agency of either thereof, for the purpose of financing the acquisition, construction, maintenance, and operation of transit facilities, and may enter into contracts and cooperate with, and accept cooperation from, the United States, this state, or any department, instrumentality, or agency of either thereof, in the acquisition, construction, maintenance, and operation, and in financing the acquisition, construction, maintenance, and operation, of any such transit facilities in accordance with any legislation which Congress or the Legislature of the State of California may have heretofore adopted or may hereafter adopt, under which aid, assistance, and cooperation may be furnished by the United States or this state in the acquisition, construction, maintenance, and operation of any such transit facilities. The district may do any and all things necessary in order to avail itself of such aid, assistance, and cooperation under any federal or state legislation now or hereafter enacted. Any evidence of indebtedness issued under this section shall constitute a negotiable instrument.

(Added by Stats. 1965, Ch. 2039.)



90505

The district may purchase equipment such as cars, trolley buses and motorbuses, and rolling equipment, and may execute agreements, leases and equipment trust certificates in the forms customarily used by private corporations engaged in the transit business appropriate to effect the purchase and leasing of rolling equipment and may dispose of the equipment trust certificates upon the terms and conditions as the board may deem appropriate. All money required to be paid by the district pursuant to the agreements, leases and equipment trust certificates provided for in this section shall be payable solely from the revenues or income to be derived from the transit facilities and from grants and loans as provided in Section 90504. Payment for equipment, or the rental of equipment, may be made in installments and the deferred installments may be evidenced by equipment trust certificates payable solely from revenue or income as provided in this section, and title to the equipment shall not vest in the district until the equipment trust certificates are paid.

(Added by Stats. 1965, Ch. 2039.)



90506

The agreement to purchase or lease may direct the vendor or lessor to sell and assign or lease the rolling equipment to a bank or trust company, duly authorized to transact business in the State of California, as trustee, for the benefit and security of the equipment trust certificates and may direct the trustee to deliver the rolling equipment to one or more designated officers of the district and may authorize the district to simultaneously execute and deliver an installment purchase agreement or a lease of the equipment to the district.

(Added by Stats. 1965, Ch. 2039.)



90507

The agreements and leases shall be duly acknowledged before a person authorized by law to take acknowledgments of deeds and in the form required for acknowledgment of deeds. The agreements, leases, and equipment trust certificates shall be authorized by resolution of the district and shall contain such covenants, conditions and provisions as may be deemed necessary or appropriate to insure the payment of the equipment trust certificates from the revenue or income to be derived from the transit system.

(Added by Stats. 1965, Ch. 2039.)



90508

The covenants, conditions and provisions of the agreements, leases, and equipment trust certificates shall not conflict with any of the provisions of any trust agreement securing the payment of bonds, notes or certificates of the district.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 7. Investments

90520

The district may invest any surplus money in its treasury, including money in any sinking fund, in any of the following:

(a) Its own bonds.

(b) Treasury notes, certificates of indebtedness, bills, bonds of the United States, or any other evidence of indebtedness secured by the full faith and credit of the United States.

(c) Obligations issued pursuant to the Federal Home Loan Bank Act (12 U.S.C. Sec. 1421) or the National Housing Act (12 U.S.C. Sec. 1701).

(d) Treasury notes or bonds of this state, or of any public corporation, municipal corporation, public district, or political subdivision within this state which are legal as security for the deposit of public funds.

(Added by Stats. 1965, Ch. 2039.)



90521

Such investment may be made by direct purchase of any issue of such bonds, treasury notes, or obligations, or part thereof, at the original sale or by the subsequent purchase of the bonds, treasury notes, or obligations.

(Added by Stats. 1965, Ch. 2039.)



90522

Any bonds, treasury notes, or obligations purchased and held as investments by the district may from time to time be sold and the proceeds reinvested in bonds, treasury notes, or obligations as provided in this article.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 8. Taxation

90540

A district may levy, and collect or cause to be collected, taxes for any lawful purpose.

(Added by Stats. 1965, Ch. 2039.)



90541

If, in the opinion of the board, the revenues will not be sufficient for any and all lawful purposes, the board shall levy a tax for such purpose or purposes and fix the amount of money necessary to be raised therefor by taxation.

(Added by Stats. 1965, Ch. 2039.)



90542

The board shall, at the time of fixing the general tax levy and in the manner provided for the general tax levy, levy and collect annually until the district s bonds are paid, or until there is a sum in the treasury of the district set apart for that purpose to meet all sums coming due for principal and interest on the bonds as they become due a tax sufficient to pay the annual interest on the bonds and such part of the principal thereof as becomes due before the proceeds of a tax levied at the next general tax levy will be available. If the maturity of the indebtedness created by the issue of bonds begins more than one year after the date of the issuance thereof, the tax shall be levied and collected annually at the time and in the manner aforesaid, sufficient to pay the interest on the indebtedness as it falls due and to constitute a sinking fund for the payment of the principal on or before maturity.

(Added by Stats. 1965, Ch. 2039.)



90543

The taxes required to be levied and collected on account of interest, principal and sinking fund of district bonds shall be in addition to all other taxes levied for district purposes, and shall be collected at the time and in the same manner as other district taxes are collected and be used for no other purpose than the payment of the bonds and accruing interest.

(Added by Stats. 1965, Ch. 2039.)



90544

The board may provide for the assessment, levy, and collection of taxes by the district, including the sale of property to the district for delinquent taxes, with penalties, interest, and cost.

(Added by Stats. 1965, Ch. 2039.)



90545

The board shall avail itself of the assessments made by the assessor of the county and of the assessments made by the State Board of Equalization for the county and shall take such assessments as the basis for district taxation and have its taxes collected by the tax collector of the county.

(Added by Stats. 1965, Ch. 2039.)



90546

In such case the county assessor shall, on or before the third Monday in August of each year, transmit to the board a statement in writing showing the total value of all property within the district, ascertained from the assessments referred to in Section 90545 as equalized.

(Added by Stats. 1965, Ch. 2039.)



90547

The board shall, on or before the first weekday in September, or if such weekday falls upon a holiday then on the first business day thereafter, fix the rate of taxes, designating the number of cents or fractions thereof upon each hundred dollars, using as a basis the value of property transmitted to the board by the county assessor, which rate of taxation shall be sufficient to raise the amount previously fixed by the board, subject to a maximum limitation of five cents ($0.05) per one hundred dollars ($100) assessed valuation. These acts by the board shall constitute a value assessment of the property and a valid levy of the taxes so fixed.

(Added by Stats. 1965, Ch. 2039.)



90548

The board shall immediately after fixing the rate of taxes as above provided transmit to the county assessor of the county a statement of the rate of taxes fixed by the board.

(Added by Stats. 1965, Ch. 2039.)



90549

The district s taxes so levied shall be collected at the same time and in the same manner as county taxes. When collected the net amount, ascertained as provided in this article, shall be paid to the treasurer of the district, under the general requirements and penalties provided by law for the settlement of other taxes.

(Added by Stats. 1965, Ch. 2039.)



90550

Whenever any real property has been sold for taxes and has been redeemed, the money paid for redemption shall be apportioned and paid to the district by the county treasurer in the proportion which the tax due to the district bears to the total tax for which the property was sold.

(Added by Stats. 1965, Ch. 2039.)



90551

The compensation to be charged by and paid to any county for the performance of services under this article shall be fixed by agreement between the board of supervisors of the county and the board. The compensation shall in no event exceed one-half of 1 percent of all money collected for the district. The compensation collected by the county shall be placed to the credit of the county general fund.

(Added by Stats. 1965, Ch. 2039.)



90552

All taxes levied under this act are a lien on the property on which they are levied. The enforcement of the collection of such taxes shall be in the same manner and by the same means provided by law for the enforcement of liens for county taxes, all the provisions of law relating to the enforcement of the latter being made a part of this act so far as applicable.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 9. Claims

90570

All claims for money or damages against the district are governed by Chapter 2 (commencing with Section 700) of Division 3.5 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 1965, Ch. 2039.)









CHAPTER 7. Bonds

ARTICLE 1. Issuance

90600

The district may from time to time incur a bonded indebtedness as provided in this chapter to pay the cost of acquiring, constructing, or completing the whole or any portion of any, transit facilities, or for acquiring any works, lands, structures, rights, equipment, or other property necessary or convenient to carry out the objects, purposes, or powers of the district.

(Added by Stats. 1965, Ch. 2039.)



90601

Whenever the board by resolution passed by vote of two-thirds of all its members determines that the public interest or necessity demands the acquisition, construction, or completion by the district of any transit facilities or any works, lands, structures, rights, equipment, or other property necessary or convenient to carry out the objects, purposes, or powers of the district, the cost of which will be too great to be paid out of the ordinary annual income and revenue of the district, it may at any subsequent meeting of the board provide by ordinance for the submission of the proposition of incurring a bonded indebtedness for the purpose set forth in the resolution to the voters of the district at a special bond election held for that purpose.

(Added by Stats. 1965, Ch. 2039.)



90602

In lieu of a resolution passed by the board, proceedings for the issuance of bonds for the purposes provided in this chapter may be initiated by petition of the voters of the district.

(Added by Stats. 1965, Ch. 2039.)



90603

Whenever any petition signed by voters within the district equal in number to at least 15 percent of the total vote cast at the last general election is presented to the board asking for the acquisition, construction, or completion of the whole or any portion of any transit facilities or for acquiring any works, lands, structures, rights, equipment, or other property necessary or convenient to carry out the objects, purposes, or powers of the district, and also asking that a bonded indebtedness be incurred to pay the cost thereof, the secretary of the district shall immediately examine and verify the signatures of the petition and certify the result of the examination to the board.

(Added by Stats. 1965, Ch. 2039.)



90604

If the required number of signatures is found to be genuine, the secretary shall transmit to the board an authentic copy of the petition without the signatures.

(Added by Stats. 1965, Ch. 2039.)



90605

Upon receiving a petition with the certificate of the secretary stating that it contains the required number of signatures, the board shall formulate for submission to the voters of the district at a special bond election called for that purpose the proposition of incurring a bonded indebtedness for the purposes set forth in the petition. In its discretion the board may defer the calling of the election until the next general election to be held in the district in order to consolidate them.

(Added by Stats. 1965, Ch. 2039.)



90606

The ordinance calling a special bond election shall fix the date on which the election will be held, and the manner of holding the election and of voting for or against incurring the indebtedness. It shall also recite the objects and purposes for which the indebtedness is proposed to be incurred, the estimated cost of the transit facilities, works, lands, structures, rights, equipment, or other property proposed to be acquired, constructed, or completed, the amount of the principal of the indebtedness to be incurred therefor, and the maximum rate of interest to be paid on the indebtedness, which shall not exceed 6 percent per annum, payable semiannually or annually the first year and thereafter semiannually.

(Added by Stats. 1965, Ch. 2039.)



90607

Propositions for incurring indebtedness for more than one object or purpose may be submitted at the same election.

(Added by Stats. 1965, Ch. 2039.)



90608

Any special bond election may be held separately, or may be consolidated with any other election authorized by law at which the voters of the district may vote. If a special bond election is consolidated with any other election, the provisions of this chapter setting forth the precedure for the calling and holding of the special bond election shall be complied with, except that the ordinance calling the election need not set forth the election precincts, polling places, and officers of election shall be the same as those set forth in the ordinance, notice, or other proceedings calling the election with which the special bond election is consolidated, and shall refer to the ordinance, notice, or other proceedings by number and title, or by other definite description.

(Added by Stats. 1965, Ch. 2039.)



90609

The ordinance shall be published, and no other notice of election need be given.

(Added by Stats. 1965, Ch. 2039.)



90610

The board shall comply with Article 3 (commencing with Section 9160) of Chapter 2 of Division 9 of the Elections Code, the provisions of which are applicable to any bond election held pursuant to this article. Wherever the words county clerk or county elections official appear in the Elections Code the words secretary of the board shall be substituted, for the purposes of this article, and wherever the words board of supervisors appear in the Elections Code, the words board of directors shall be substituted, and wherever the words district attorney or county counsel appear in the Elections Code, the words attorney for the district shall be substituted.

(Amended by Stats. 1994, Ch. 923, Sec. 204. Effective January 1, 1995.)



90611

The votes of 60 percent of all the voters voting on the proposition at the election are required to authorize the issuance of general obligation bonds under this chapter.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 102.)



90612

If the proposition submitted at a special bond election fails to receive the requisite number of votes, the board shall not within six months after the election hold another special election for the submission of a proposition of incurring a bonded indebtedness substantially the same as the proposition voted upon at a prior election unless a petition signed by voters within the district equal in number to at least 15 percent of the total vote cast at the last general election is filed with the board, requesting that the proposition, or a proposition substantially the same, be submitted at an election to be called for that purpose.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 2. Form and Content

90620

Bonds authorized by this chapter shall mature serially in amounts to be fixed by the board; except that payment shall begin not later than 10 years from the date thereof and shall be completed in not more than 50 years from that date.

The board may divide any issue of bonds authorized pursuant to this chapter into two or more series, and may fix different dates of issuance and different maturity dates for the bonds of each series. The bonds of each series shall mature serially in amounts to be fixed by the board, and the board shall fix a date not more than 10 years from the date of issuance of each series for the earliest maturity of such series, and shall fix a date not more than 50 years from the date of issuance of each series for the final maturity of such series.

Pending the actual issuance or delivery of bonds, a district may issue temporary or interim bonds, certificates, or receipts, of any denomination, whatsoever, with or without coupon, and in such form as may be prescribed by the board to be exchanged for definite bonds when ready for delivery.

(Added by Stats. 1965, Ch. 2039.)



90621

The bonds shall be issued in such denominations as the board determines, except that no bonds shall be issued of a denomination less than one hundred dollars ($100), nor of a greater denomination than one thousand dollars ($1,000) or any multiple thereof, and shall be payable on the day and at the place or places fixed in the bonds, and with interest at the rate specified therein, payable semiannually.

(Added by Stats. 1965, Ch. 2039.)



90622

The board may at any time prior to the issuance and sale of any bonds provide for the call and redemption of any or all of the bonds on any interest payment date prior to their fixed maturity at not exceeding the par value and accrued interest plus a premium of not exceeding 5 percent upon the principal amount of the bonds, in which event the call price fixed by the board shall be set forth on the face of the bond. Notice of such redemption shall be published. If there is no newspaper of general circulation printed and published within the district, then the publication shall be made in a newspaper of general circulation printed and published within the county in which the district or any part thereof is situated. The first publication shall be at least 30 days prior to the date fixed for the redemption. After the date fixed for such redemption interest on the bonds thereafter shall cease.

(Added by Stats. 1965, Ch. 2039.)



90623

The bonds shall be signed by the president of the board or by such officer of the district as the board shall by resolution authorize and designate for that purpose. They shall also be signed by the treasurer, and be countersigned by the secretary. The coupons of the bonds shall be numbered consecutively and be signed by the treasurer. All signatures and countersignatures, except one of said signatures or countersignatures on the bonds, may be printed, lithographed, or engraved. If any officer whose signature or countersignature appears on the bonds or coupons ceases to be such officer before the delivery of the bonds to the purchaser, the signature or countersignature is nevertheless valid and sufficient for all purposes as if he had remained in office until the delivery of the bonds.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 3. Issue and Sale

90640

The bonds may be issued and sold for not less than their par value, but otherwise as the board determines. Before selling any bonds or any part thereof, the board shall give notice inviting sealed bids in such manner as the board may prescribe. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received, or if the board determines that the bids received are not satisfactory as to price or responsibility of the bidders, the board may reject all bids received, if any, and either again give notice inviting bids or sell the bonds at private sale.

(Added by Stats. 1965, Ch. 2039.)



90641

All premiums and accrued interest received on the sale of bonds shall be placed in the fund to be used for the payment of principal of and interest on the bonds. The remainder of the proceeds of the bonds shall be placed in the district treasury to the credit of the proper fund, and shall be used exclusively for the objects or purposes for which the bonds were voted; provided that when said objects and purposes have been accomplished any moneys remaining shall be transferred to the fund to be used for the payment of principal of and interest on the bonds, and that when all principal of and interest on the bonds shall have been paid, any balance of money then remaining shall be transferred to the general fund of the district.

(Added by Stats. 1965, Ch. 2039.)



90642

In lieu of the immediate levy of a tax to pay the interest or any part thereof on any bonded indebtedness incurred in accordance with this part the board may, in the estimate of the amount of money necessary to be raised by the bonds, include a sum sufficient to pay interest on all of the bonds or part thereof during the period of acquisition, construction, or completion, but for no period in excess of five years.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 4. Refunding

90660

Whenever the board by resolution passed by a vote of two-thirds of all its members determines that the refunding of the whole or any portion of the bonded indebtedness will be of advantage to the district the board may refund the bonded indebtedness or any portion thereof and issue refunding bonds of the district therefor.

(Added by Stats. 1965, Ch. 2039.)



90661

The issuance of refunding bonds shall not be construed as the incurring or increase of an indebtedness within the meaning of this part, and the approval of the voters is not required for the issuance of refunding bonds. The board may provide for the call and redemption of any or all of the bonds on any interest payment date prior to their fixed maturity in the ordinance authorizing the issuance of the refunding bonds.

(Added by Stats. 1965, Ch. 2039.)



90662

Except as otherwise provided, the provisions of this chapter shall substantially govern as to all matters pertaining to the issuance of refunding bonds, including and without limiting the generality of the foregoing, the form, execution, issuance, maturity, redemption, refunding, validation, the payment of interest from bond funds, and the status of the bonds as investments.

(Added by Stats. 1965, Ch. 2039.)



90663

Refunding bonds shall bear interest at a rate not exceeding the interest rate on the refunded bonds, but payment of the refunding bonds shall begin not later than one year from the date thereof and be complete in not more than 40 years from that date.

(Added by Stats. 1965, Ch. 2039.)



90664

The proceeds of the sale of refunding bonds shall be applied only to the purchase, or retirement at not more than par and accrued interest, or the call price, of the bonded indebtedness for which the refunding bonds were issued.

(Added by Stats. 1965, Ch. 2039.)



90665

In lieu of selling refunding bonds and using the proceeds to purchase or retire the bonds to be refunded, the board may exchange refunding bonds at not less than par and accrued interest for the bonds so refunded.

(Added by Stats. 1965, Ch. 2039.)



90666

Whenever outstanding bonds are refunded they shall be surrendered to the treasurer of the district, who shall cancel them by endorsing on their face the manner in which the refunding was effected (whether by exchange or purchase, and the amount for which so purchased, if any) and by perforating through each bond and each coupon attached thereto the word canceled together with the date of cancellation.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 5. Status as Investments

90680

All bonds including refunding bonds issued by a district are legal investments for all trust funds and for the funds of all insurance companies, banks, both commercial and savings, and trust companies, and for the State School Fund and for all sinking funds under the control of the State Treasurer. Whenever any money or funds may by law be invested in or loaned upon the security of bonds of cities, cities and counties, counties, or school districts, in the state, such money or funds may be invested in or loaned upon the security of the bonds of the district; and whenever bonds of cities, cities and counties, counties, or school districts by law may be used as security for the faithful performance or execution of any court or private trust or of any other act, bonds of the district may be so used.

(Added by Stats. 1965, Ch. 2039.)



90681

All bonds of the district, to the same extent as bonds of any other municipality, are legal for use by any state or national bank or banks in the state as security for the deposit of funds of the state or of any county, city and county, city, municipality, or other public or municipal corporation within the state.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 6. Validating Proceedings

90700

An action to determine the validity of bonds, including refunding bonds, may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 7. Revenue Bonds

90720

As an alternative procedure for the raising of funds, the district is authorized to issue bonds, payable from revenues of any facility or enterprise to be acquired or constructed by a district, in the manner provided by the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), all of the provisions of which are applicable to a district created pursuant to this part.

(Added by Stats. 1965, Ch. 2039.)



90721

The district is a local agency within the meaning of the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code). The term enterprise as used in the Revenue Bond Law of 1941 shall, for all purposes of this part, include transit facilities and any and all parts thereof and all additions, extensions and improvements thereto and all other facilities authorized to be acquired, constructed or completed by the district. A district may issue revenue bonds under the Revenue Bond Law of 1941, for any one or more facilities or enterprises authorized to be acquired, constructed, or completed by a district or, in the alternative may issue revenue bonds under the Revenue Bond Law of 1941, for the acquisition, construction and completion of any one of such facilities. Nothing in this article shall prevent a district from availing itself of, or making use of, any procedure provided in this part for the issuance of bonds of any type or character for any of the facilities or works authorized hereunder, and all proceedings may be carried on simultaneously, or in the alternative, as the directors may determine.

(Added by Stats. 1965, Ch. 2039.)









CHAPTER 8. Annexation of Cities

ARTICLE 1. Annexation Agreement

90770

Any city not included within the boundaries of the district may be annexed thereto in the manner provided in this chapter, and if such annexation is successful, shall be entitled to seat one member on the district s board of directors.

(Added by Stats. 1965, Ch. 2039.)



90771

The legislative body of the city proposed to be annexed shall agree in writing with the board upon the terms and conditions of annexation, which agreement, among other things, may provide for the levy and collection of special taxes within the city in addition to the taxes elsewhere in this act provided for, the fixing of rates, rentals, and charges differing from those fixed or existing elsewhere within the district, the incurring or assumption of indebtedness, or the making of a payment or payments, or the transfer of property, real and personal, and other assets to the district by the city.

(Added by Stats. 1965, Ch. 2039.)



90772

As an alternative to commencement of annexation proceedings by action of the legislative body of a city, a petition signed by voters within the city proposed to be annexed, equal in number to at least 10 percent of the total vote cast at the last general election, and asking that proceedings be taken for its annexation, may be addressed to the board and filed with the secretary of the district.

(Added by Stats. 1965, Ch. 2039.)



90773

The petition may include one or more separate documents, but each document shall contain the affidavit of the party who circulated it, certifying that each name signed thereto is the true signature of the person whose name it purports to be. The secretary of the district shall compare the signatures on the petition with the affidavits of registration on file with the county elections official and if he or she finds that the petition has been signed by the required number of voters he or she shall attach his or her signature thereto and present the petition to the board.

(Amended by Stats. 2002, Ch. 221, Sec. 110. Effective January 1, 2003.)



90774

If the board determines that the annexation of the city, whose voters have petitioned pursuant to Section 90773, would facilitate the acquisition or operation of any transit facilities for the district or be of advantage to the district, then the board shall also determine the terms and conditions upon which the annexation should be made. The terms and conditions of annexation shall be embodied in an annexation agreement. The annexation agreement may provide, among other things, for any or all of the items set forth in Section 90771.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 2. Approval by District

90790

The agreement shall become effective and be binding upon the district and the city when approved in the manner set forth in this chapter.

The board shall by ordinance setting forth the agreement at length declare its intention of causing it to be executed by the district.

(Added by Stats. 1965, Ch. 2039.)



90791

The ordinance, together with a notice fixing the time and place for hearing thereon, shall be published in the district pursuant to Section 6061 of the Government Code. The time fixed for the hearing shall be not less than 30 nor more than 60 days from the date of the publication of the ordinance.

(Added by Stats. 1965, Ch. 2039.)



90792

At the hearing any person interested may file with the board written objections to the execution of the agreement.

(Added by Stats. 1965, Ch. 2039.)



90793

Upon the hearing the board shall determine whether or not the agreement will be carried into execution and shall hear and determine all objections thereto. Failure of any person interested in the district or in the matter of the proposed execution of the agreement to show cause in writing pursuant to Section 90792 constitutes an assent on his part to a change in the boundaries of the district and to the execution of the agreement.

(Added by Stats. 1965, Ch. 2039.)



90794

Any hearing on the agreement may be adjourned from time to time by the board without further notice other than an order to be entered upon the minutes of the meeting fixing the time and place of adjournment.

(Added by Stats. 1965, Ch. 2039.)



90795

If no protests are filed or if the protests filed are overruled and denied, the board shall by resolution finally approve the agreement and authorize its execution, which shall become effective when executed by the city, duly authorized in the manner provided in this chapter.

(Added by Stats. 1965, Ch. 2039.)



90796

When executed by the district the agreement shall be dated and an executed copy filed with the secretary of the district. An executed copy shall also be filed with the clerk of the city to be annexed.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 3. Approval by City

90810

At any time after the board has finally approved the agreement of annexation the legislative body of the city to be annexed shall cause an election to be held in the city to determine whether the city will be annexed to the district upon the terms and conditions stated in the agreement.

(Added by Stats. 1965, Ch. 2039.)



90810.5

The city shall cause to be held, concurrent with the annexation election, an election for the purpose of selecting one board member for the district in the event the annexation is successful. The initial member elected to represent the city on the board of directors shall serve until a successor is elected at the next succeeding election of directors within the city and qualifies.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 102.)



90811

Notice of election shall be published as provided in Section 6066 of the Government Code and shall either state that a copy of the annexation agreement is on file in the office of the secretary or clerk of the city proposed to be annexed, and open to the inspection of all persons interested, or set forth the terms and conditions of the agreement of annexation at length, in the discretion of the legislative body calling the election.

(Added by Stats. 1965, Ch. 2039.)



90812

The ballots for the election shall contain substantially the instructions required to be printed on ballots for use at general state and county elections and in addition shall set forth the proposition of annexation substantially as follows:

Shall the __________ (city) be annexed to the San Diego County Transit District in accordance with and subject to all of the terms and conditions of an agreement of annexation dated ______ now on file in the office of the clerk of ________ (city)?

YES

NO

(Added by Stats. 1965, Ch. 2039.)



90813

If upon a canvass of the election it is found that a majority of all votes cast on the proposition at the election were cast in favor of the annexation, the proposition and all of the terms and conditions of the agreement of annexation shall be deemed carried and approved by the voters.

(Added by Stats. 1965, Ch. 2039.)



90814

If the proposition fails to carry, the result shall be entered upon the minutes of the governing body of the city.

(Added by Stats. 1965, Ch. 2039.)



90815

If the proposition receives the vote of the requisite majority of voters, the governing body of the city shall enter in its minutes an order declaring the result of the election and shall thereupon cause the agreement of annexation to be executed by its duly authorized officers.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 4. Establishment of Annexation

90830

Upon receipt by the district of a copy of the agreement of annexation properly executed by the district and the city proposed to be annexed, the board shall pass a resolution declaring the city annexed to the district, and shall cause a certified copy of the resolution to be filed with the Secretary of State. From and after the date of filing of the resolution with the Secretary of State, the annexation of the city to the district is complete.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 5. Annexation of Territory to Cities

90850

Any territory annexed in accordance with law to any city included in the district shall, upon the completion of such annexation proceeding, be deemed incorporated into and annexed to the district, and thereafter is subject to taxation, along with the entire territory of the district in accordance with the assessable valuation of the property thereof, for general district purposes, and for the payment of any indebtedness theretofore or thereafter incurred by the district.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 6. Effect of Annexation

90870

From and after the date of annexation, the board shall levy upon all of the property in the city annexed, such taxes, tolls, or charges as are necessary to provide funds for the payment of the indebtedness assumed by the city or otherwise necessary to comply with the terms and conditions of the annexation agreement, all in addition to the general district taxes authorized elsewhere in this division to be levied and collected.

(Added by Stats. 1965, Ch. 2039.)



90871

No annexation of a city to a district shall operate to dissolve or terminate the legal existence of the city annexed.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 7. Contest of Annexation

90880

The validity of any proceedings for the annexation of any city to any district shall not be contested in any action unless the action is brought within three months after the completion of the proceedings.

(Added by Stats. 1965, Ch. 2039.)









CHAPTER 9. Annexation of Unincorporated Territory

ARTICLE 1. Annexation Agreement

90930

Unincorporated territory may be annexed to the district in the manner provided in this chapter.

(Added by Stats. 1965, Ch. 2039.)



90931

Unincorporated territory not contiguous to the district may not be annexed if the district does not possess facilities for supplying transit service to that territory.

(Added by Stats. 1965, Ch. 2039.)



90932

A petition signed by voters within the territory proposed to be annexed equal in number to at least 10 percent of the total vote cast, describing the territory and asking that proceedings be taken for its annexation, shall be addressed to the board and filed with the secretary of the district.

(Added by Stats. 1965, Ch. 2039.)



90933

The secretary shall compare the signatures on the petition with the affidavits of registration on file with the county elections official and if he or she finds that the petition has been signed by the required number of voters he or she shall attach his or her signature thereto and present the petition to the board.

(Amended by Stats. 2002, Ch. 221, Sec. 111. Effective January 1, 2003.)



90934

If the board determines that the annexation of the territory would facilitate the acquisition or operation of any transit facilities for the district, or be of advantage to the district, then the board shall also determine the terms and conditions upon which the annexation should be made.

(Added by Stats. 1965, Ch. 2039.)



90935

Provisions may be made, among other things, for payment of taxes within the territory to be annexed in addition to the taxes elsewhere in this act provided for, the fixing of rates, rentals, and charges differing from those fixed or existing elsewhere within the district, the incurring or assumption of indebtedness, or the making of a payment or payments, or the transfer of property, real and personal, and other assets to the district by the territory proposed to be annexed. The boundaries of the territory proposed to be annexed need not be coterminous with any election precincts. The terms and conditions shall become effective and be binding upon the district and the territory to be annexed with approval in the manner set forth in this chapter.

(Added by Stats. 1965, Ch. 2039.)



90936

As an alternative to commencement of annexation proceedings by a petition by the voters within any unincorporated territory, proposed to be annexed, the legislative body of an unincorporated territory may agree in writing upon the terms and conditions of annexation, which agreement may contain, among other things, provisions as set forth in Sections 90934 and 90935.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 2. Approval by District

90950

The board shall by ordinance setting forth the terms and conditions at length declare its intention of causing the agreement to be approved by the district.

(Added by Stats. 1965, Ch. 2039.)



90951

The ordinance together with a notice fixing the time and place for hearing thereon shall be published in the district pursuant to Section 6061 of the Government Code. A copy of the ordinance shall be filed with the secretary of the district. The time fixed for hearing shall not be less than 30 nor more than 60 days from the date of the publication of the ordinance.

(Added by Stats. 1965, Ch. 2039.)



90952

At the hearing any person interested may file with the board written objections to the approval of the terms and conditions.

(Added by Stats. 1965, Ch. 2039.)



90953

Upon the hearing, the board shall determine whether or not the terms and conditions will be approved and shall hear and determine all objections thereto. Failure of any person interested in the district or in the matter of the proposed annexation on the terms and conditions set forth in the ordinance to show cause in writing pursuant to Section 90952 constitutes an assent on his part to a change in the boundaries of the district upon the terms and conditions set forth.

(Added by Stats. 1965, Ch. 2039.)



90954

If no protests are filed or the protests filed are overruled and denied by the board, the board shall by resolution finally approve the terms and conditions and proceed with the annexation in the manner provided in this chapter.

(Added by Stats. 1965, Ch. 2039.)



90955

If protests against the proposed annexation are sustained, all proceedings shall be dismissed and no proceedings shall be undertaken again concerning the territory or any part thereof until after the expiration of one year.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 3. Approval by Unincorporated Territory

90970

Within 90 days after the board has finally approved the terms and conditions of annexation, the board shall cause an election to be held in the territory proposed to be annexed to determine whether the territory shall be annexed to the district upon the terms and conditions stated in the ordinance.

(Added by Stats. 1965, Ch. 2039.)



90971

Notice of election shall be published and shall either state that a copy of the ordinance containing the terms and conditions of annexation at length is on file in the office of the secretary of the district, and open to the inspection of all persons interested, or set forth the terms and conditions of annexation at length, in the discretion of the board.

(Added by Stats. 1965, Ch. 2039.)



90972

The ballots for the election shall contain substantially the instructions required to be printed on ballots for use at general state and county elections and in addition shall set forth the proposition of annexation substantially as follows:

Shall the territory described in the petition filed with the Secretary of the San Diego County Transit District on the ____ day of ________ be annexed to the San Diego County Transit District in accordance with and subject to all of the terms and conditions set forth in that certain ordinance passed by the board of directors of the San Diego County Transit District on the ____ day of _______ a copy of which is now on file in the office of the Secretary of the San Diego County Transit District?

YES

NO

(Added by Stats. 1965, Ch. 2039.)



90972.5

In the event that no unincorporated territory shall have been included in the original formation of the district, an election shall be held concurrent with the first annexation election of unincorporated territory for the purpose of selecting one board member for the district in the event the annexation is successful. The initial member elected to represent the unincorporated territory on the board of directors shall serve until a successor is elected at the next succeeding election of directors within the unincorporated territory and qualifies.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 102.)



90973

If upon a canvass of the election it is found that a majority of all votes cast on the proposition at the election were cast in favor of the annexation, the proposition and all of the terms and conditions set forth in the ordinance shall be deemed carried and approved by the voters.

(Added by Stats. 1965, Ch. 2039.)



90974

If the proposition fails to carry, the result shall be entered upon the minutes of the board.

(Added by Stats. 1965, Ch. 2039.)



90975

If the proposition is defeated by the voters, no annexation proceeding shall be commenced involving the territory or any part thereof until after the expiration of one year.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 4. Establishment of Annexation

90990

In the event the proposition receives the vote of the requisite majority of voters, the board shall pass a resolution declaring the territory annexed to the district, and shall cause a certified copy of the resolution to be filed with the Secretary of State, from and after the date of which filing with the Secretary of State the annexation of the territory to the district is complete.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 5. Annexation Without Election

91010

Unincorporated territory may be annexed to a district without an election in the manner provided in this article.

(Added by Stats. 1965, Ch. 2039.)



91011

A petition describing the territory proposed to be annexed and requesting that proceedings be taken for its annexation shall be signed by all of the owners of the real property described therein, verified by the affidavit of one of the petitioners, addressed to the board, and filed with the secretary of the district. If a portion of the territory consists of public highways, streets, roads or paths, it shall not be necessary to secure the signatures to the petition of the owners only of the real property occupied by such public highways, streets, roads or paths.

(Added by Stats. 1965, Ch. 2039.)



91012

Proceedings shall thereafter be taken and a hearing held in substantial compliance with the provisions of this chapter relating to the annexation of unincorporated territory except that no election shall be held within the territory proposed to be annexed and the territory shall be deemed annexed to the district upon the passage of a resolution of the board declaring the territory annexed and the filing of a certified copy thereof with the Secretary of State.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 6. Effect of Annexation

91020

From and after the date of annexation, the board shall levy upon all of the property in the territory annexed, such taxes, tolls, or charges as are necessary to provide funds for the payment of the indebtedness assumed by the territory or otherwise necessary to comply with the terms and conditions of the annexation, all in addition to the general district taxes authorized elsewhere in this act to be levied and collected.

(Added by Stats. 1965, Ch. 2039.)






ARTICLE 7. Contest of Annexation

91040

The validity of any proceedings for the annexation of any unincorporated territory to any district shall not be contested in any action unless the action is brought within three months after the completion of the proceedings.

(Added by Stats. 1965, Ch. 2039.)









CHAPTER 10. Dissolution

92000

If the district operates no transit facilities, or its exterior boundaries become coincident with the boundaries of a single city, the board may call an election at any time for the purpose of submitting to the voters of the district the question of whether the district will be dissolved. Upon the filing with the secretary of such a district of a petition signed by voters within the district equal in number to at least twenty-five percent (25%) of the total vote cast, asking that the question of dissolution of the district be submitted to the voters of the district, the board shall call such an election.

(Added by Stats. 1965, Ch. 2039.)



92001

The election for the purpose of submitting to the voters of the district the question of whether or not the district shall be dissolved shall be held within 60 days next succeeding the date on which the petition is filed.

(Added by Stats. 1965, Ch. 2039.)



92002

Notice of any election for dissolution, whether called because of the filing of a petition or ordered by the board without petition, shall be published. The date fixed for the election shall not be less than 30 days from the date of the first publication of the notice.

(Added by Stats. 1965, Ch. 2039.)



92003

The ballots for the election shall contain substantially the instructions required to be printed on ballots for use at general state and county elections and in addition the following:

Shall the San Diego County Transit District be dissolved?

YES

NO

(Added by Stats. 1965, Ch. 2039.)



92004

No other notice of the election other than that provided for in this chapter need be given and no sample ballots need be sent to the voters.

(Added by Stats. 1965, Ch. 2039.)



92005

If upon a canvass of the election, it is found that a majority of all votes cast on the proposition at the election were in favor of the dissolution, the dissolution shall be deemed carried and approved by the voters. The board shall meet on Monday next succeeding the election and canvass the votes cast.

(Added by Stats. 1965, Ch. 2039.)



92006

Upon dissolution of any district which has boundaries that are coincident with the corporate limits of a city, the district property wherever situated vests absolutely in the city, and upon the dissolution of any district operating no transit facilities and which has boundaries that extend beyond the boundaries of a single city the property of the district wherever situated vests in the county in which the whole or greater portion of the district is situated.

(Added by Stats. 1965, Ch. 2039.)



92007

If at the time of dissolution, there is any outstanding indebtedness of the district the legislative authority of the city, where the limits of the district lie wholly within the corporate limits of a city, and in all other cases, the board of supervisors of the county in which the whole or greater portion of the district is situated are ex officio the board of directors of the district for the purpose only of the levy and collection of taxes for the payment of the indebtedness of the district existing at the time of dissolution and the interest thereon. The board or legislative authority shall levy the taxes and perform such other acts as are necessary to raise the money necessary for the payment of the indebtedness and the interest thereon.

(Added by Stats. 1965, Ch. 2039.)



92008

In the event that the proposition for dissolution fails to carry, no subsequent election for the dissolution of the district shall be called until after the expiration of one year from the date of the prior election.

(Added by Stats. 1965, Ch. 2039.)






CHAPTER 11. Consolidation With Other Districts

93000

The district may be consolidated with the Southern California Rapid Transit District organized and operating pursuant to Part 3 (commencing with Section 30000) of this division, in the manner provided in this chapter.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 102.)



93001

Whenever the board finds and determines that:

(a) The Southern California Rapid Transit District is willing to annex the territory comprising the district;

(b) The annexing district has adequate facilities for and is able to supply transit service to the district in a manner equal to or superior to that presently rendered by the district;

(c) Annexation will not result in assumption of financial obligations by the taxpayers of the district disproportionate to the services which they will receive; the board shall thereafter negotiate an agreement with the annexing district specifying the terms and conditions of annexation and such other matters as are necessary and incidental thereto.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 102.)



93002

The board shall thereafter, by resolution setting forth the terms and conditions of the proposed contract at length, declare its intention to cause the agreement to be approved and effect consolidation of the district with the Southern California Rapid Transit District.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 102.)



93003

The resolution, together with a notice fixing the time and place for hearing thereon, shall be published once in a newspaper of general circulation published in the district. The time fixed for hearing shall not be less than 30 nor more than 60 days from the date of publication of such notice.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 102.)



93004

At the hearing any interested person may file with the board written objections to the approval of the terms and conditions of the proposed contract or the consolidation, or both the proposed contract and the consolidation.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 102.)



93005

Upon the hearing, the board shall determine whether or not the terms and conditions of the contract will be approved and the consolidation effected, and shall hear and determine all objections thereto.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 102.)



93006

Any hearing on the agreement and consolidation may be adjourned from time to time by the board, not exceeding 30 days in all, without further notice other than an order entered upon the minutes of the meeting fixing the time and place of adjournment.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 102.)



93007

If no protests are filed, or if the protests filed are overruled and denied by the board, the board shall thereupon by resolution finally approve the terms and conditions of the agreement and proceed with the consolidation.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 102.)



93008

At any time after the board of directors of the district has finally approved the agreement the Board of Supervisors of San Diego County shall cause an election to be held in the district to determine whether the San Diego County Transit District will be consolidated with the Southern California Rapid Transit District upon the terms and conditions stated in the agreement.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 102.)



93009

Notice of election shall be published once a week for two successive weeks (two publications) in a newspaper of general circulation published within the district, and shall either state that a copy of the consolidation agreement is on file in the office of the Clerk of San Diego County, and open to the inspection of all persons interested, or set forth the terms and conditions of the consolidation agreement at length, in the discretion of the board of supervisors calling the election.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 102.)



93010

The ballots for the election shall contain substantially the instructions required to be printed on ballots for use at general state and county elections and in addition shall set forth the proposition of consolidation substantially as follows:

Shall the San Diego County Transit District be consolidated with the Southern California Rapid Transit District in accordance with and subject to all the terms and conditions of a consolidation agreement dated ____ now on file in the office of the Clerk of San Diego County?

YES

NO

(Added by Stats. 1966, 1st Ex. Sess., Ch. 102.)



93011

If upon a canvass of the election it is found that a majority of all votes cast on the proposition at the election were cast in favor of the consolidation, the proposition and all of the terms and conditions of the consolidation agreement shall be deemed carried and approved by the voters.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 102.)



93012

If the proposition fails to carry, the result shall be entered upon the minutes of the Board of Supervisors of San Diego County.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 102.)



93013

If the proposition receives the vote of the requisite majority of voters, the Board of Supervisors of San Diego County shall enter in its minutes an order declaring the result of the election and shall thereupon cause the consolidation agreement to be executed by its duly authorized officers.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 102.)



93014

Upon receipt by the Southern California Rapid Transit District of a copy of the consolidation agreement properly executed by the district and San Diego County the board of directors of the Southern California Rapid Transit District shall pass a resolution declaring the San Diego County Transit District consolidated with the Southern California Rapid Transit District, and shall cause a certified copy of the resolution to be filed with the Secretary of State. From and after the date of filing of the resolution with the Secretary of State the consolidation of the San Diego County Transit District with the Southern California Rapid Transit District is complete.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 102.)



93015

From and after the date of consolidation the board of directors of the Southern California Rapid Transit District shall levy upon all of the property in the former San Diego County Transit District such taxes, tolls, or charges as are necessary to provide funds for the payment of the indebtedness assumed by the former district or otherwise necessary to comply with the terms and conditions of the consolidation agreement, all in addition to the general district taxes authorized elsewhere in Part 3 (commencing with Section 30000) of this division to be levied and collected.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 102.)



93016

The validity of any consolidating proceedings shall not be contested in any action unless the action is brought within three (3) months after the completion of the proceedings.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 102.)



93017

Upon the completion of such consolidation procedure, the San Diego County Transit District shall be deemed to be dissolved. Thereafter, all property and assets of the district which are not subject to the negotiated contract pertaining to consolidation shall be distributed to the County of San Diego.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 102.)









PART 9. THE SANTA BARBARA METROPOLITAN TRANSIT DISTRICT

CHAPTER 1. General Provisions

ARTICLE 1. Definitions

95000

This act shall be known and cited as the Santa Barbara Metropolitan Transit District Act of 1965.

(Added by Stats. 1965, Ch. 1835.)



95001

Unless the context otherwise requires, the provisions of this article govern the construction of this part.

(Added by Stats. 1965, Ch. 1835.)



95002

District means the Santa Barbara Metropolitan Transit District formed under this act.

(Added by Stats. 1965, Ch. 1835.)



95003

Board means the board of directors of this district.

(Added by Stats. 1965, Ch. 1835.)



95004

Voter means any elector who is registered under the Elections Code.

(Added by Stats. 1965, Ch. 1835.)



95005

Transit means the transportation of passengers only and their incidental baggage by means other than by chartered bus, sightseeing bus, or any other motor vehicle not on an individual passenger fare-paying basis. Nothing in this section shall be construed to prohibit the district from leasing its buses to private certified public carriers or to prohibit the district from providing schoolbus service for the transportation of pupils between their homes and schools.

(Added by Stats. 1965, Ch. 1835.)



95006

Transit works or transit facilities means all real and personal property, equipment, rights, or interests owned or to be acquired by the district for transit service.

(Added by Stats. 1965, Ch. 1835.)






ARTICLE 2. General Provisions

95030

It is necessary that a transit district be established in the Santa Barbara metropolitan area which includes the City of Santa Barbara and adjacent territory, including but not limited to the Carpinteria, Summerland, Montecito and Goleta areas, all situated in Santa Barbara County, in order to meet the public transit problem of the area. The geographic location of the city in relation to the adjacent territory requiring transportation services makes it necessary to develop a single transit system to protect the public interest and welfare.

(Amended by Stats. 1967, Ch. 595.)



95031

The Santa Barbara Metropolitan Transit District may be created as provided in this act and when so created may exercise the powers herein granted.

(Added by Stats. 1965, Ch. 1835.)



95032

Except as otherwise provided in this act elections shall be held and conducted and the result ascertained, determined, and declared in, all respects as nearly as practicable in conformity with the general elections laws of the state.

(Added by Stats. 1965, Ch. 1835.)



95033

Except as otherwise provided in this part all ordinances and notices which are required to be published shall be published within the district pursuant to Section 6066 of the Government Code.

(Added by Stats. 1965, Ch. 1835.)



95034

Whenever the signature of any officer or employee of a district or of any member of the retirement board or of any officer or employee of the retirement system is authorized or required under the provisions of this act, except in the single instance provided in Section 96443, the signature may be made by the use of a plate bearing facsimiles of such signatures.

(Added by Stats. 1965, Ch. 1835.)



95035

The boundaries of the district shall not be affected by reason of the incorporation of any territory wholly or partly within the boundaries of the district, or by reason of annexation to or detachment from any city of territory wholly or partly within the boundaries of the district, except as provided in this part.

Where territory outside the district is annexed to any city included in the district, said territory shall, upon the completion of such annexation proceeding, be deemed incorporated into and annexed to the district; provided that, where territory which is incorporated as a new city is partly within and partly outside the district, that territory which is outside the district shall, upon the completion of such incorporation proceeding, be deemed incorporated into and annexed to the district; and provided further that no incorporated city now lying entirely outside the boundaries of the district shall be included within the district without the consent of the legislative body of said city, and any territory annexed by such city, if such annexed territory is then within the district, shall be automatically excluded from the district, unless the legislative body of the city shall otherwise declare in its ordinance of annexation.

Whenever territory is deemed incorporated into and annexed to the district pursuant to this section, such territory shall be subject to taxation, in accordance with the assessable valuation of the property thereof, for general district purposes and for the payment of any indebtedness theretofore or thereafter incurred by the district.

(Added by Stats. 1967, Ch. 595.)









CHAPTER 2. Formation of District

ARTICLE 1. General Provisions

95100

The City of Santa Barbara, together with unincorporated territory, may organize and incorporate as the Santa Barbara Metropolitan Transit District.

(Added by Stats. 1965, Ch. 1835.)



95101

The request for the formation of the Santa Barbara Metropolitan Transit District may be made by resolution or by petition as set out in this chapter.

(Added by Stats. 1965, Ch. 1835.)






ARTICLE 2. Request by Resolution

95130

The legislative body, the City Council of the City of Santa Barbara, may pass a resolution declaring that in its opinion public interest or necessity demands the creation and maintenance of the Santa Barbara Metropolitan Transit District.

(Added by Stats. 1965, Ch. 1835.)



95131

The resolution may state the transit facilities proposed to be first acquired, but failure to acquire such transit facilities shall not affect the validity of the district. The resolution shall set forth and describe the boundaries of the proposed district.

(Added by Stats. 1965, Ch. 1835.)



95132

Certified copies of the resolution shall be presented to the Board of Supervisors of Santa Barbara County requesting the board of supervisors to call an election without delay for determining whether the district will be created.

(Added by Stats. 1965, Ch. 1835.)






ARTICLE 3. Request by Petition

95160

Instead of a resolution, a petition may be presented to the board of supervisors signed by voters within the proposed district equal in number to at least 25 percent of the total vote cast at the last general election.

(Added by Stats. 1965, Ch. 1835.)



95161

The petition shall contain substantially the same declarations and statements required to be contained in the resolution presented to the board of supervisors under this chapter, including the description of the boundaries, and declare that, in the opinion of the petitioners, public interest or necessity demands the creation and maintenance of the metropolitan transit district.

(Added by Stats. 1965, Ch. 1835.)



95162

The petition may be on separate papers, but each paper shall contain the affidavit of the person who circulated it certifying that each name signed thereto is a true signature of the person whose name it purports to be.

(Added by Stats. 1965, Ch. 1835.)



95163

The County Elections Official of the County of Santa Barbara shall compare the signatures to the petition with the affidavits of registration and certify to their sufficiency or insufficiency.

(Amended by Stats. 2002, Ch. 221, Sec. 112. Effective January 1, 2003.)






ARTICLE 4. Election

95190

Upon receipt of certified copies of the resolution or of a sufficient petition, the board of supervisors shall hold a hearing on the question of forming a Santa Barbara Metropolitan Transit District. The hearing shall be held not less than 20 days nor more than 60 days following the filing of such resolution or petition. A notice of such hearing shall be published at least twice in newspapers of general circulation in the proposed district.

(Added by Stats. 1965, Ch. 1835.)



95191

The board of supervisors shall have the power to exclude unincorporated areas which, in the board s determination, would not receive reasonable benefit from inclusion in the district.

(Added by Stats. 1965, Ch. 1835.)



95192

At the conclusion of the hearing, if the board of supervisors approves the resolution or petition as originally presented or in modified form, it shall by resolution entered upon its minutes:

(a) Fix and describe the exterior boundaries of the proposed district as determined by the board of supervisors.

(b) Fix the date on which an election will be held in the proposed district and the hours during which the polls will be open.

(c) State the purpose for which the election is held.

(Added by Stats. 1965, Ch. 1835.)



95193

The election shall be held not less than 60 days nor more than 90 days from the date of the adoption of the resolution prescribed by Section 95192.

(Added by Stats. 1965, Ch. 1835.)



95194

The election shall be called by publishing notice calling the election pursuant to Section 6066 of the Government Code not less than 20 days before the election. The notice need only specify the time and place of the election, the hours during which the polls will be open, the purpose of the election, and the description of the exterior boundaries of the proposed district as determined by the board of supervisors.

No notice of the election other than the notice prescribed by this section need be given except that the county elections official shall mail notice of the polling place and the purpose of the election to each qualified elector of the proposed district.

(Amended by Stats. 2002, Ch. 221, Sec. 113. Effective January 1, 2003.)



95195

The ballot for the election shall contain such instructions as are required by law to be printed thereon and in addition thereto the following:

Shall the Santa Barbara Metropolitan Transit District be created and established?

YES

NO

(Added by Stats. 1965, Ch. 1835.)



95196

No person shall be entitled to vote at the election unless he is a voter of the territory included in the proposed district.

(Added by Stats. 1965, Ch. 1835.)



95197

The election may be held on the same day as any other state, county, or city election and be consolidated therewith.

(Added by Stats. 1965, Ch. 1835.)



95198

The board of supervisors shall meet on the Tuesday next succeeding the day of the election and canvass the returns.

(Added by Stats. 1965, Ch. 1835.)



95199

The board of supervisors shall make all provisions for the holding of the election throughout the entire district as proposed, and shall pay the cost thereof.

(Added by Stats. 1965, Ch. 1835.)



95200

If a special election is held exclusively on the proposition of organizing the district, the expenditure therefor shall be reimbursed to the county by means of a tax on all the taxable property within the district, and this tax shall be added to the next county tax bills by the proper official of the county.

(Added by Stats. 1965, Ch. 1835.)






ARTICLE 5. Establishment of the District

95230

If a majority of the electors voting on the proposition vote in favor of the creation and establishment of the district, the board of supervisors shall cause a certified copy of the order declaring the result of the election to be filed in the office of the Secretary of State, from and after which the establishment of the district shall be deemed complete.

(Added by Stats. 1965, Ch. 1835.)






ARTICLE 6. Contest of Incorporation

95250

No informality in any proceeding or in the conduct of the election, not substantially affecting adversely the legal rights of any citizen, shall be held to invalidate the incorporation of the district. Any proceedings wherein the validity of incorporation is denied shall be commenced within three months from the date of filing the order declaring the result of the election with the Secretary of State, otherwise the incorporation and the legal existence of the district shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1965, Ch. 1835.)









CHAPTER 3. Internal Organization of District

ARTICLE 1. Government

95400

The government of the district shall be vested in a board of seven members. Two of the directors shall be appointed by the Board of Supervisors of the County of Santa Barbara. Two of the directors shall be appointed by the City Council of the City of Santa Barbara. One of the directors shall be appointed by the City Council of the City of Carpinteria. One of the directors shall be appointed by the City Council of the City of Goleta. The six directors so appointed shall choose and appoint the seventh director. The board shall elect its chairman, and a majority vote is necessary for the election of the chairman of the board.

(Amended by Stats. 2007, Ch. 103, Sec. 1. Effective January 1, 2008.)



95401

These appointments shall be made within 30 days after the formation of the district.

(Added by Stats. 1965, Ch. 1835.)



95402

Any vacancy on the board, including any caused by the death or resignation of a member, shall be filled by the body which appointed the director whose office is vacated and the new appointee shall hold his office for the unexpired term.

Any vacancy created by the expiration of a term shall likewise be filled by the body which appointed the director whose term has expired.

(Amended by Stats. 1967, Ch. 595.)



95403

Each director shall, within 10 days after his appointment, and before entering upon the discharge of his duties of his office, take and subscribe to an oath in the form set forth in Section 3 of Article XX of the Constitution of California before an officer authorized by law to administer oaths. The oaths shall be filed in the office of the district.

(Added by Stats. 1965, Ch. 1835.)



95404

A person shall not be appointed to or be a member of the board unless he is a resident of the district and has resided within the district at least one year immediately prior to his appointment to the board.

(Added by Stats. 1965, Ch. 1835.)






ARTICLE 2. Terms of Office

95430

The term of office of each director is four years from the time of his appointment, except that for the board first appointed, the director appointed by the board as herein provided shall hold office for two years, and the remaining directors first appointed to the board shall classify themselves by lot, so that the two appointed by the board of supervisors shall hold office for one and three years and the two appointed by the city council shall hold office for two and four years.

(Added by Stats. 1965, Ch. 1835.)






ARTICLE 3. Powers and Duties of Directors

95450

The chairman is the presiding officer of the board and he shall vote on the propositions passed upon by the board.

(Added by Stats. 1965, Ch. 1835.)



95451

The first meeting of the board shall be held within 10 days of the appointment of its chairman. The board may make its own rules of procedure and determine the place and time of its meeting.

(Added by Stats. 1965, Ch. 1835.)



95452

The board shall select one of its members vice chairman, who shall preside in the absence of its chairman. The board shall provide for and select such officers as it deems necessary to conduct the affairs of the district.

(Added by Stats. 1965, Ch. 1835.)



95453

All matters and things necessary for the proper administration of the affairs of the district which are not provided for in this act shall be provided for by the board.

(Added by Stats. 1965, Ch. 1835.)



95454

The board shall supervise and regulate every transit facility owned and operated by the district, including the fixing of rates, rentals, charges and classifications, and the making and enforcement of rules, regulations, contracts, practices, and schedules, for or in connection with any transit facility owned or controlled by the district.

(Added by Stats. 1965, Ch. 1835.)



95455

The board may either operate the transit system itself or a part thereof or it may contract with any other public or private agency or corporation to operate all or part of the transit system for the district or it may contract with any other public or private agency or corporation for the improvement in transit services, facilities, equipment or operations being operated and conducted by said agency or corporation in, and, or, out of, the district.

(Added by Stats. 1965, Ch. 1835.)



95456

The board may adopt a personnel system for the purpose of recruiting and maintaining an effective working force with good morale. The board shall by resolution determine and create such number and character of positions as are necessary properly to carry on the functions of the district and shall establish an appropriate salary, salary range, or wage for each position so created. The board may by resolution abolish any such position. Except as otherwise provided, appointments to such positions shall be made by the general manager.

(Added by Stats. 1965, Ch. 1835.)



95457

The board may from time to time contract for or employ any professional service required by the district or for the performance of work or services which cannot satisfactorily be performed by the regular employees of the district.

(Added by Stats. 1965, Ch. 1835.)



95458

The board shall have an annual audit made of all books and accounts of the district by a certified public accountant or public accountant. The general manager shall cause copies of such audit to be made available to the public at the cost of printing only.

(Amended by Stats. 1970, Ch. 363.)



95459

The board may provide by resolution, under such terms and conditions as it sees fit, for the payment of demands against the district without prior specific approval thereof by the board if the demand is for a purpose for which an expenditure has been previously approved by the board and in an amount no greater than the amount so authorized, and if the demand is approved by the general manager.

(Added by Stats. 1965, Ch. 1835.)



95460

To facilitate the business of the district, the board may provide for the creation and administration of such funds as the needs of the district may require. The funds shall be disbursed in accordance with rules established by the board and all payments from any fund shall be reported to the board.

(Added by Stats. 1965, Ch. 1835.)






ARTICLE 4. Meetings and Legislation

95490

All meetings of the board shall be conducted in a manner prescribed by the Ralph M. Brown Act, Chapter 9 (commencing with Section 54950), Part 1, Division 2, Title 5 of the Government Code.

(Added by Stats. 1965, Ch. 1835.)



95491

A majority of the board constitutes a quorum for the transaction of business.

(Added by Stats. 1965, Ch. 1835.)



95492

The board shall establish rules for its proceedings and may provide by ordinance or resolution that each member shall receive for each attendance at the meetings of the board the sum of sixty dollars ($60) but not to exceed one hundred eighty dollars ($180) in any calendar month and shall be allowed such necessary traveling and personal expenses incurred in the performance of his or her duties as authorized by the board.

(Amended by Stats. 1987, Ch. 452, Sec. 2.)



95493

The acts of the board shall be expressed by motion, resolution, or ordinance. No ordinance shall be passed by the board on the day of its introduction, nor within three days thereafter, nor at any time other than a regular or adjourned regular meeting. No ordinance, resolution, or motion shall have any validity or effect unless passed by the affirmative votes of a majority of the directors.

(Added by Stats. 1965, Ch. 1835.)



95494

All ordinances shall be published after passage.

(Added by Stats. 1965, Ch. 1835.)



95495

The enacting clause of all ordinances shall be as follows:

Be it enacted by the Board of Directors of the Santa Barbara Metropolitan Transit District: All ordinances shall be signed by the chairman of the board or the vice chairman and attested by the secretary.

(Added by Stats. 1965, Ch. 1835.)






ARTICLE 5. Other Officers

95520

The board shall appoint and fix the salary of a general manager, who shall have full charge of the acquisition, construction, maintenance, and operation of the facilities of the district, and also of the administration of the business affairs of the district.

(Added by Stats. 1965, Ch. 1835.)



95521

All other things being equal, the board shall appoint as general manager, a person who has had experience in the construction or management of transit facilities.

(Added by Stats. 1965, Ch. 1835.)



95522

The general manager need not be a resident of this state at the time of his appointment.

(Added by Stats. 1965, Ch. 1835.)



95523

The general manager may be removed by the board upon the adoption of a resolution by the affirmative vote of not less than a majority of the board. Before the general manager may be removed, he shall, if he demands it, be given a written statement of the reasons alleged for his removal and he shall have the right to be publicly heard thereon at a meeting of the board prior to the final vote on the resolution providing for his removal, but pending and during such hearing the board may suspend him from office. The board may not reduce the salary of the general manager below the amount fixed at the time of his original appointment except upon the adoption of a resolution by a like vote and after a like opportunity to be heard. The action of the board in suspending or removing the general manager or reducing his salary, if approved by a majority of the membership of the board, is final.

(Added by Stats. 1965, Ch. 1835.)



95524

Notwithstanding anything to the contrary in Section 95523, until such time as the district has operated, controlled, or used facilities or parts of facilities for providing the inhabitants within the boundaries of the district with transit services for a period of six months, the board may, but is not required to, appoint a general manager. A general manager appointed during such time holds office at the pleasure of the majority of the board.

(Added by Stats. 1965, Ch. 1835.)



95525

The board may appoint a secretary and an attorney who may hold office during the pleasure of the board.

(Added by Stats. 1965, Ch. 1835.)



95526

The attorney shall be admitted to practice law in the Supreme Court of the state, and shall have been actively engaged in the practice of his profession for not less than three years next preceding his appointment.

(Added by Stats. 1965, Ch. 1835.)



95527

The board may consolidate any of the district offices in one person.

(Added by Stats. 1965, Ch. 1835.)



95528

The oath of all appointive officers of the district shall be taken, subscribed, and filed with the secretary of the district at any time after the officer has notice of his appointment but not later than 15 days after the commencement of his term of office. No other filing is required.

(Added by Stats. 1965, Ch. 1835.)



95529

Each appointive officer shall give such bond and in such amount as the board may require.

(Added by Stats. 1965, Ch. 1835.)



95530

Subject to the control of the board, the powers and duties of the general manager are:

(a) To have full charge of the acquisition, construction, maintenance, and operation of the facilities of the district.

(b) To have full charge of the administration of the business affairs of the district.

(c) To see that all ordinances of the district are enforced.

(d) To administer the personnel system adopted by the board and except for officers appointed by the board to appoint, discipline or remove all officers and employees subject to the rules and regulations adopted by the board.

(e) To attend all meetings of the board and submit a general report of the affairs of the district.

(f) To keep the board advised as to the needs of the district.

(g) To prepare or cause to be prepared all plans and specifications for the construction of the works of the district.

(h) To devote his entire time to the business of the district.

(i) To perform such other and additional duties as the board may require.

(Added by Stats. 1965, Ch. 1835.)



95533

The attorney shall take charge of all suits and other legal matters to which the district is a party or in which it is legally interested. He shall give his advice or opinion in writing whenever required by the board. He shall be the legal adviser of the general manager and other district officers and shall prepare or approve the forms of all ordinances, resolutions, contracts, bonds, and other legal documents connected with the business of the district. He shall perform such other and additional services as the board may require.

(Added by Stats. 1965, Ch. 1835.)



95534

The general manager shall cause to be installed and maintained a system of auditing and accounting which shall completely and at all times show the financial condition of the district. All warrants for the payment of demands against the district shall be paid in accordance with such rules as the board may establish.

(Added by Stats. 1965, Ch. 1835.)



95535

The general manager shall provide for the custody of the funds of the district and the keeping of accounts of all receipts and disbursements. Payments shall be made only upon warrants duly and regularly signed by the chairman or vice chairman of the board, or other person authorized by the board so to do, and by the general manager, treasurer, or secretary.

(Amended by Stats. 1970, Ch. 363.)



95536

With the consent of the board, the general manager may:

(a) Authorize the trust department of any state or national bank in this state, or a trust company authorized to act as such in this state, to receive as his agent deposits of any securities acquired by the district.

(b) Place and maintain for safekeeping as a trust deposit with the trust department of any state or national banks in this state, or a trust company authorized to act as such in this state, any securities owned by the district.

The bank or trust company selected shall have a total paid-in capital of at least one million dollars ($1,000,000). The general manager shall take from the trust department or trust company a receipt for the securities, and neither the general manager nor the district is responsible for the custody and safe return of the securities until they are withdrawn from the trust department or trust company by the general manager. Any trust department or trust company to which securities are delivered, either as agent or depository for the general manager, shall make such deposition of the securities as the general manager directs and is responsible only for strict compliance with written instructions given to it by the general manager. All such securities are at all times subject to the order of the general manager.

(Added by Stats. 1965, Ch. 1835.)









CHAPTER 4. Labor Provisions

95650

(a) If a majority of the employees employed by a transit district in a unit appropriate for collective bargaining indicate a desire to be represented by a labor organization, then the board after determining pursuant to Section 95651 that the labor organization represents the employees in the appropriate unit, shall bargain with the accredited representative of those employees. Both parties shall bargain in good faith and make all reasonable efforts to reach agreement on the terms of a written contract governing wages, salaries, hours, working conditions, and grievance procedures.

(1) If a dispute arises over the terms of a written contract governing wages, salaries, hours, or working conditions that is not resolved by negotiations conducted in good faith between the board and the representatives of the employees, then the board and the representatives of the employees shall submit the dispute to an arbitration board. The decision of a majority of the arbitration board shall be final.

(2) (A) The arbitration board shall be composed of two representatives of the transit board, two representatives of the labor organization, and a fifth member to be agreed upon by the representatives of the transit board and labor organization. If the representatives of the transit board and labor organization are unable to agree on the fifth member, then the names of five persons experienced in labor arbitration shall be obtained from the California State Mediation and Conciliation Service.

(B) The labor organization and the district shall, alternately, strike a name from the list supplied by the California State Mediation and Conciliation Service. The labor organization and the district shall determine by lot who shall first strike a name from the list. After the labor organization and the district have stricken four names, the name remaining shall be designated as the arbitrator.

(C) The transit board and labor organization shall each pay half of the cost of the impartial arbitrator.

(b) A contract or agreement shall not be made with any labor organization, association, group, or individual that denies membership on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code. However, the organization may preclude from membership any individual who advocates the overthrow of the government by force or violence.

(c) The district shall not discriminate with regard to employment against any person on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code.

(Amended by Stats. 2012, Ch. 46, Sec. 129. Effective June 27, 2012.)



95651

If there is a question whether a labor organization represents a majority of employees or whether the proposed unit is or is not appropriate, such matters shall be submitted to the State Conciliation Service for disposition. The State Conciliation Service shall promptly hold a public hearing and may, by decision, establish the boundaries of any collective bargaining unit and provide for an election to determine the question of representation. Provided, however, any certification of a labor organization to represent or act for the employees in any collective bargaining unit shall not be subject to challenge on the ground that a new substantial question of representation within such collective bargaining unit exists until the lapse of one year from the date of certification or the expiration of any collective bargaining agreement, whichever is later.

(Added by Stats. 1965, Ch. 1835.)



95652

Whenever any district acquires existing facilities from a publicly or privately owned public utility either in proceedings by eminent domain or otherwise, to the extent necessary for operation of facilities, all of the employees of such public utility whose duties pertain to the facilities acquired who have been employed by said utility for at least seventy-five (75) days shall be appointed to comparable positions in the district without examination and shall be governed thereafter by the personnel system adopted by the board, and these employees shall be given sick leave, seniority and vacation credits in accordance with the records of the acquired public utility.

The provisions of this section shall apply only to those officers or supervisory employees of the acquired utility as shall be designated by the board.

(Added by Stats. 1965, Ch. 1835.)



95653

Whenever any district acquires existing facilities from a publicly or privately owned public utility, either in proceedings in eminent domain or otherwise, that has a pension plan in operation, members and beneficiaries of such pension plan shall continue to have the rights, privileges, benefits, obligations and status with respect to such established system.

Whenever any such facilities are acquired by the district, the board shall consider and take into account the outstanding obligations and liabilities of the publicly or privately owned public utility by reason of such pension plan and shall negotiate an allowance in the purchase price of such utility for the assumption of such obligations and liabilities when acquiring the facilities.

(Added by Stats. 1965, Ch. 1835.)



95654

The persons entitled to pension benefits as provided for in Section 95653 and the benefits which are provided shall be specified in the agreement or order by which any public utility is acquired by the district.

(Added by Stats. 1965, Ch. 1835.)



95655

All persons receiving pension benefits from such acquired public utility and all persons entitled to pension benefits under the pension plan of such acquired public utility may become members or receive pensions under the retirement system established by the district by mutual agreement of such persons and the district.

(Added by Stats. 1965, Ch. 1835.)



95656

Notwithstanding any provisions of the Government Code, the board may authorize payment of any or all of the premiums on any group life, accident and health insurance, health and welfare plan, or pension or retirement plan, on officers or employees of the district. Upon authorization by its employees, the district may make deductions from the wages and salaries of its employees:

(a) Pursuant to collective bargaining agreement with a duly designated or certified labor organization for the payment of union dues, fees, or assessments.

(b) For the payment of contributions pursuant to any health and welfare, pension, or retirement plan.

(c) For any purpose for which deductions may be authorized by employees of any private employer.

(Added by Stats. 1965, Ch. 1835.)






CHAPTER 5. Retirement System

ARTICLE 1. Establishment

95800

The board may establish a retirement system for the officers and employees of the district and provide for the payment of annuities, pensions, retirement allowances, disability payments, and death benefits or any of them.

(Added by Stats. 1965, Ch. 1835.)



95801

The district may maintain its own retirement fund or may provide for benefits to eligible officers and employees, or their beneficiaries, by means of group insurance, or other insurance, or by such means as in the opinion of the board will satisfactorily provide an adequate and sure method of meeting the payments contemplated by the retirement system.

(Added by Stats. 1965, Ch. 1835.)



95803

The board may adopt all ordinances and resolutions and perform all acts necessary or convenient to the initiation, maintenance, and administration of the retirement system.

(Added by Stats. 1965, Ch. 1835.)



95804

Nothing in this chapter prevents the district from participating in and making all or part of its employees members of the State Employees Retirement System by contract entered into between the district and the board of administration of the system under the State Employees Retirement Law or from participating in the Federal Social Security Act pursuant to Part 4 (commencing with Section 22000), Division 5, Title 2 of the Government Code, and the district may perform all acts necessary or convenient for such participation. Nothing in this chapter shall prevent the district from participating in and making all of its employees members of the Santa Barbara County Employees Retirement System.

(Added by Stats. 1965, Ch. 1835.)



95805

The board may classify and determine the officers and employees who shall be included as members in the retirement system and may change the classification from time to time. Membership of all officers and employees so classified and included in the retirement system is compulsory. The retirement system shall not apply to members of the board.

(Added by Stats. 1965, Ch. 1835.)



95806

In the event the board elects to adopt and maintain its own retirement system, that system shall comply with this article and the requirements of: (1) Article 2 (commencing with Section 95830), Article 3 (commencing with Section 95860) and Article 4 (commencing with Section 95890) of this chapter; or (2) applicable federal law to establish a qualified plan under Section 401 (a) of, and a tax exempt trust under Section 501 (a) of, the Internal Revenue Code of 1954, as amended.

(Added by Stats. 1984, Ch. 968, Sec. 3. Effective September 10, 1984.)






ARTICLE 2. Benefits and Contributions

95830

The board may prescribe the terms and conditions upon which the officers and employees of the district or their beneficiaries shall be entitled to benefits and the amounts thereof, provided, that said board shall have no such authority respecting the County Employees Retirement Act of 1937.

(Added by Stats. 1965, Ch. 1835.)



95831

The retirement allowance may be predicated in part upon service rendered the district by a member prior to the establishment of the retirement system, which service is known as prior service.

(Added by Stats. 1965, Ch. 1835.)



95832

The board shall provide that both the district and the members shall contribute to the retirement system. The rate of contribution by an officer or employee of the district becoming a member of the retirement system shall be so fixed as to provide, with accumulated interest and based on tables and assumptions adopted by the board, substantially one-half the value of any retirement allowance granted for service, exclusive of any credits allowed for prior service.

(Added by Stats. 1965, Ch. 1835.)



95833

All members of the retirement system shall contribute in the manner and amount fixed by the board and such contributions may be collected by deducting the amounts thereof from the salary, wages or compensation due such members.

(Added by Stats. 1965, Ch. 1835.)



95834

Liabilities accruing under the retirement system because of benefits other than such as are the equivalent of contributions by the members, with accumulated interests, shall be met by contributions by the district. Prior service or other liabilities of the district may be met by annual appropriations instead of by one appropriation for the total of the liabilities; but until the present value of regular contributions for current service, together with assets then available, equals the present value of all allowances and benefits granted or to be granted under the system, the appropriation for any one year when added to any unused balance of any previous appropriations for such purpose shall not be less than the amount disbursed during that year on account of prior service or other liabilities of the district.

(Added by Stats. 1965, Ch. 1835.)



95835

If any member withdraws from the retirement system prior to retirement the total amount contributed by him with such interest as may be credited thereto, shall be returned to him; provided, however, that the board may prescribe the terms and conditions upon which a member, whose district service is terminated except by death or retirement, may elect to leave his contributions and interest thereon in the retirement fund, and the terms and conditions upon which a retirement allowance may be made to him after such termination based upon his contributions prior to such termination.

(Added by Stats. 1965, Ch. 1835.)



95836

All money received by any person as an annuity, pension, retirement allowance, disability payment or death benefit, from the retirement system, and all contributions and interest thereon returned to any member of the retirement system, whether in the actual possession of such member or deposited, loaned, or invested by him, is exempt from execution or any other process except to the extent permitted by Section 704.110 of the Code of Civil Procedure and is unassignable.

(Amended by Stats. 1982, Ch. 497, Sec. 168. Operative July 1, 1983, by Sec. 185 of Ch. 497.)






ARTICLE 3. Retirement Board

95860

The board shall create a retirement board of not more than five members, at least two members of which shall be the elected representatives of the employees, to administer the retirement system, and shall define its powers and duties and the tenure of the members.

(Added by Stats. 1965, Ch. 1835.)



95861

All members of the retirement board shall serve without pay.

(Added by Stats. 1965, Ch. 1835.)



95862

The retirement board shall determine the eligibility of officers, employees, and their dependents to participation in the system and shall be the sole authority and judge under such ordinances as may be adopted by the board as to the conditions under which persons may be admitted to and continue to receive benefits of any sort under the retirement system, and may modify allowances for service and disability. The determination of the retirement board shall be final and conclusive and shall not be modified or set aside except for fraud or abuse of discretion.

(Added by Stats. 1965, Ch. 1835.)



95863

If the district maintains its own retirement fund the retirement board shall have exclusive control of the administration, investment, and disbursement of such fund. Investment of the fund shall be subject to the terms, conditions, limitations, and restrictions imposed by the laws of this state upon savings banks in the making of investments by savings banks, and cash may be deposited in any licensed national bank or banks in this state or in any bank, banks, or corporations authorized or licensed to do a banking business and organized under the laws of this state.

(Added by Stats. 1965, Ch. 1835.)






ARTICLE 4. Investigation and Penalties

95890

At least once in each four-year period after the establishment of the retirement system the board shall cause to be made an actuarial valuation of the assets and liabilities of the retirement fund and upon the basis of such investigation and valuation shall make such revision or change of the rate of contribution, the periods and conditions of service, and amounts of retirement allowances as may be necessary.

(Added by Stats. 1965, Ch. 1835.)



95891

Except as herein provided, no member of the board or of the retirement board, nor any member of the retirement system or employee of the district, shall have any interest direct or indirect in the making of any investment or in the gains or profits accruing therefrom, and no such person, directly or indirectly, for himself or as an agent or partner of others, shall borrow any of its funds, nor shall any such person in any manner use the same except to make such current and necessary payments as are authorized by the retirement board, nor shall such a person become an endorser or surety as to, or in any manner an obligor for investments of the retirement fund.

(Added by Stats. 1965, Ch. 1835.)









CHAPTER 6. Powers and Functions of District

ARTICLE 1. Corporate Power

96000

The district has perpetual succession and may adopt a seal and alter it at pleasure.

(Added by Stats. 1965, Ch. 1835.)



96001

The district may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1965, Ch. 1835.)



96002

The district may exercise the right of eminent domain to take any property necessary or convenient to the exercise of the powers granted in this part. The district, in exercising such power shall, in addition to the damage for the taking, injury, or destruction of property, also pay the cost of removal, reconstruction, or relocation of any structure, railways, mains, pipes, conduits, cables or poles of any public utility or public district which is required to be moved to a new location.

No action in eminent domain to acquire property within any incorporated city or any county shall be commenced unless the legislative body of the affected city or county has consented to such acquisition by resolution.

No such taking or acquisition by the district which would involve the abandonment, removal, relocation, or use of property of a railroad corporation, as defined in Section 230 of this code, shall be permitted, unless the Public Utilities Commission, after hearing, shall find and determine that the public interest and necessity require the abandonment, removal, relocation, or use of such property and that such taking or acquisition will not unreasonably impair the ability of the railroad corporation involved to provide safe, adequate, economical, and efficient service.

(Amended by Stats. 1975, Ch. 1176.)






ARTICLE 2. Contracts

96030

The district may make contracts and enter into stipulations of any nature whatsoever either in connection with eminent domain proceedings or otherwise, including, without limiting the generality of the foregoing, contracts and stipulations to indemnify and save harmless, to employ labor, and to do all acts necessary and convenient for the full exercise of the powers granted in this part.

(Added by Stats. 1965, Ch. 1835.)



96031

No officer or employee of the district shall in any manner be interested, directly or indirectly, in any contract awarded or to be awarded by the board, or in the profits to be derived therefrom contrary to the provisions of Article 4 (commencing with Section 1090), Chapter 1, Division 4, Title 1 of the Government Code.

(Added by Stats. 1965, Ch. 1835.)






ARTICLE 4. Property

96090

The district may take by grant, purchase, gift, devise or lease, or condemn in proceedings under eminent domain, or otherwise acquire, and hold and enjoy, real and personal property of every kind within or without the district necessary to the full or convenient exercise of its powers. The board may lease, mortgage, sell, or otherwise dispose of any real or personal property within or without the district when in its judgment it is for the best interests of the district so to do.

(Added by Stats. 1965, Ch. 1835.)



96091

Whenever the board by resolution determines that any record, map, book, or paper in the possession of the district or any officer or employee thereof is of no further value to the district, the board may authorize its sale, destruction, or other disposition.

(Added by Stats. 1965, Ch. 1835.)






ARTICLE 5. Transit Facilities and Service

96120

The district may acquire, construct, own, operate, control or use rights-of-way, rail lines, buslines, stations, platforms, switches, yards, terminals, and any and all other facilities necessary or convenient for transit service within or partly without the district, underground, upon, or above the ground and under, upon, or over public streets or other public ways or waterways, together with all physical structures necessary or convenient for the access of persons and vehicles thereto, and may acquire any interest in or rights to the joint use of any or all of the foregoing; provided, that installations in any street, road or other property devoted to a public use shall be subject to consent of the governing body in charge of such public use.

(Added by Stats. 1965, Ch. 1835.)



96121

The district may without limitation by any other provisions of this part requiring approval of indebtedness, accept contributions of money, rights-of-way, labor, materials, and any other property for the acquisition, construction, maintenance and operation of transit facilities, and may without limitation by any other provisions of this part enter into any contracts and cooperation with and accept cooperation from the state, or any department, instrumentality, or agency thereof, or any public agency in the acquisition, construction, maintenance, and operation of, and in financing the acquisition, construction, maintenance, and operation of, any such transit facilities.

(Added by Stats. 1965, Ch. 1835.)



96122

The district shall not interfere with or exercise any control over any transit facilities now or hereafter owned, and operated wholly or partly within the district by any city or public agency, unless by consent of such city or public agency and upon such terms as are mutually agreed upon between the board and such city or public agency.

(Added by Stats. 1965, Ch. 1835.)



96123

The district may lease or contract for the use of its transit facilities, or any portion thereof, to any operator, and may provide for subleases by such operator upon such terms and conditions as it deems in the public interest. The word operator as used in this section means any city or public agency or any person, firm or private corporation.

(Added by Stats. 1965, Ch. 1835.)



96124

The district may construct and operate or acquire and operate works and facilities in, under, upon, over, across, or along any street or public highway or any stream, bay or watercourse, or over any of the lands which are the property of the state, to the same extent that such rights and privileges appertaining thereto are granted to municipalities within the state, and to install adequate bus stops, including the painting of curbs, subject to the consent of the governing body in charge of such streets, highways, stream, watercourse or lands.

(Added by Stats. 1965, Ch. 1835.)



96125

The district may enter into agreements for the joint use of any property and rights by the district and any city, public agency or public utility operating transit facilities; may enter into agreements with any city, public agency or public utility operating any transit facilities, either wholly or partially within, or without, the district, for the joint use of any property of the district or of such city, public agency or public utility, or the establishment of through routes, joint fares, transfer of passengers or pooling arrangements.

(Added by Stats. 1965, Ch. 1835.)



96126

The rates and charges for service furnished pursuant to this part shall be fixed by the board and shall be reasonable.

(Added by Stats. 1965, Ch. 1835.)



96127

The board of supervisors or the city council of a municipality having territory located within the district may file a request for a hearing before the district board as to the reasonableness of any rates or charges fixed by the district and as to any proposal for fixing the location of facilities by the district. The request shall be in writing and shall state the subject matter on which a hearing is desired.

(Added by Stats. 1965, Ch. 1835.)



96128

Upon the filing of a request for hearing as provided in Section 96127 the district board shall fix the time and place for hearing. The time fixed shall not be less than 15 days nor more than 60 days from the date such request is filed. Notice of such hearing shall be given to the county or city requesting such hearing and shall be published by the board.

(Added by Stats. 1965, Ch. 1835.)



96129

At the time fixed for any hearing before the board any board of supervisors or city council eligible to file a request for hearing, not a party to the original request for hearing, may intervene and shall be entitled to be heard and to introduce evidence.

(Added by Stats. 1965, Ch. 1835.)



96130

Within 30 days after submission of the case, the board shall render its decision and its decision shall be final.

(Added by Stats. 1965, Ch. 1835.)






ARTICLE 6. Indebtedness

96150

The district may borrow money for the purpose of defraying the expenses of the district lawfully incurred after the commencement of the fiscal year, but prior to the time moneys from the tax levy for the fiscal year are received by the district, in a sum which shall not exceed five cents ($0.05) on each one hundred dollars ($100) of assessed valuation of taxable property in the district at the time the moneys are borrowed, and may evidence such borrowing by notes bearing interest at a rate not to exceed 6 percent per annum. The notes shall be payable from the tax levy from the then current fiscal year, which levy shall contain a sum sufficient to provide for the payment of the notes and the interest thereon. The form of said notes and the proceedings relating to their issuance and sale, will be governed by the applicable provisions contained in Article 7 (commencing with Section 53820) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1965, Ch. 1835.)



96151

The board of directors of a district may, within a period of two years from and after the formation of the district, pursuant to a resolution adopted by it for the purpose, borrow money on certificates of indebtedness, promissory notes, or other evidences of indebtedness, in anticipation of the estimated tax revenue for the following fiscal year, to be repaid within four years from the date of borrowing with interest at a rate not to exceed 6 percent per annum, in order to enable the district to meet all of its necessary initial expenses of organization, construction, acquisition, maintenance, and operation. The total amount of money borrowed and indebtedness incurred under this section during this two-year period shall not exceed 50 percent of the total amount of estimated tax revenue as estimated by the county auditor of the county in which the district lies for the following fiscal year.

The form of said notes and the proceedings relating to their issuance and sale, will be governed by the applicable provisions contained in Article 7 (commencing with Section 53820) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1965, Ch. 1835.)



96152

The district shall not incur an indebtedness under Chapter 7 (commencing with Section 96400) of this part which in the aggregate exceeds two (2) percent of the assessed value of all the real and personal property within the district.

(Added by Stats. 1965, Ch. 1835.)



96153

The district may accept, without limitation by any other provisions of this part requiring approval of indebtedness, contributions or loans from the United States, this state, or any department, instrumentality, or agency of either thereof, for the purpose of financing the acquisition, construction, maintenance, and operation of transit facilities, and may enter into contracts and cooperate with, and accept cooperation from, the United States, this state, or any department, instrumentality, or agency of either thereof, in the acquisition, construction, maintenance, and operation, and in financing the acquisition, construction, maintenance, and operation of any such transit facilities in accordance with any legislation which Congress or the Legislature of the State of California may have heretofore adopted or may hereafter adopt, under which aid, assistance, and cooperation may be furnished by the United States or this state in the acquisition, construction, maintenance, and operation or in financing the acquisition, construction, maintenance and operation of any such transit facilities. The district may do any and all things necessary in order to avail itself of such aid, assistance, and cooperation under any federal or state legislation now or hereafter enacted. Any evidence of indebtedness issued under this section shall constitute a negotiable instrument.

(Added by Stats. 1965, Ch. 1835.)






ARTICLE 7. Investments

96180

The district may invest any surplus money in its treasury, including money in any sinking fund, in any of the following:

(a) Its own bonds.

(b) Treasury notes, certificates of indebtedness, bills, bonds of the United States, or any other evidence of indebtedness secured by the full faith and credit of the United States.

(c) Obligations issued pursuant to the Federal Home Loan Bank Act or the National Housing Act.

(d) Treasury notes or bonds of this state, or of any public corporation, municipal corporation, public district, or political subdivision within this state which are legal as security for the deposit of public funds.

(Added by Stats. 1965, Ch. 1835.)



96190

Such investment may be made by direct purchase of any issue of such bonds, treasury notes, or obligations, or part thereof, at the original sale or by the subsequent purchase of the bonds, treasury notes, or obligations.

(Added by Stats. 1965, Ch. 1835.)



96191

Any bonds, treasury notes, or obligations purchased and held as investments by the district may from time to time be sold and the proceeds reinvested in bonds, treasury notes, or obligations as provided in this article.

(Added by Stats. 1965, Ch. 1835.)



96192

Sales of any bonds, treasury notes, or obligations purchased and held by the district shall from time to time be made in season so that the proceeds may be applied to the purposes for which the money with which the bonds, treasury notes, or obligations were originally purchased was placed in the treasury of the district.

(Added by Stats. 1965, Ch. 1835.)






ARTICLE 8. Taxation

96220

The district may levy, and collect or cause to be collected, taxes for any lawful purpose subject to a maximum limit of five cents ($0.05) per one hundred dollars ($100) of assessed value of all real estate and personal property; provided however, the district shall have the further power to levy, collect or cause to be collected, said property taxes to a maximum limit of ten cents ($0.10) if approval is first obtained from the City Council of the City of Santa Barbara and the Board of Supervisors of the County of Santa Barbara.

(Added by Stats. 1965, Ch. 1835.)



96221

If, in the opinion of the board, the transit operation revenues will not be sufficient for any and all lawful purposes the board shall levy a tax for such purpose or purposes and fix the amount of money necessary to be raised therefor by taxation.

(Added by Stats. 1965, Ch. 1835.)



96222

The board shall, in addition to the general tax levy as set forth in Section 96220, levy and collect annually until the district s bonds are paid, or until there is a sum in the treasury of the district set apart for that purpose to meet all sums coming due for principal and interest on the bonds as they become due a tax sufficient to pay the annual interest on the bonds and such part of the principal thereof as becomes due before the proceeds of a tax levied at the next general tax levy will be available. If the maturity of the indebtedness created by the issue of bonds begins more than one year after the date of the issuance thereof, the tax shall be levied and collected annually at the time and in the manner aforesaid, sufficient to pay the interest on the indebtedness as it falls due and to constitute a sinking fund for the payment of the principal on or before maturity.

(Added by Stats. 1965, Ch. 1835.)



96223

The board may provide for the assessment, levy, and collection of taxes by the district, including the sale of property to the district for delinquent taxes, with penalties, interest, and cost.

(Added by Stats. 1965, Ch. 1835.)



96224

The board shall avail itself of the assessments made by the assessor of the county and of the assessments made by the State Board of Equalization for the county and shall take such assessments as the basis for district taxation and have its taxes collected by the tax collector of the county.

(Added by Stats. 1965, Ch. 1835.)



96225

In such case the county auditor shall, on or before the third Monday in August of each year, transmit to the board a statement in writing showing the total value of all property within the district, ascertained from the assessments referred to in Section 96224 as equalized.

(Added by Stats. 1965, Ch. 1835.)



96226

The board shall, on or before the first day in September, fix the rate of taxes, designating the number of cents upon each hundred dollars, using as a basis the value of property transmitted to the board by the county auditor, which rate of taxation shall be sufficient to raise the amount previously fixed by the board. These acts by the board shall constitute a valid assessment of the property and a valid levy of the taxes so fixed, but the rate of taxation shall not exceed the limit imposed by this article.

(Added by Stats. 1965, Ch. 1835.)



96227

The board shall immediately after fixing the rate of taxes as above provided transmit to the county auditor of the county a statement of the rate of taxes fixed by the board.

(Added by Stats. 1965, Ch. 1835.)



96228

The district s taxes so levied shall be collected at the same time and in the same manner as county taxes. When collected the net amount, ascertained as provided in this article, shall be paid to the treasurer of the district, under the general requirements and penalties provided by law for the settlement of other taxes.

(Added by Stats. 1965, Ch. 1835.)



96229

Whenever any real property has been sold for taxes and has been redeemed, the money paid for redemption shall be apportioned and paid to the district by the county treasurer in the proportion which the tax due to the district bears to the total tax for which the property was sold.

(Added by Stats. 1965, Ch. 1835.)



96230

The compensation to be charged by and paid to any county for the performance of services under this article shall be fixed by agreement between the board of supervisors of the county and the board. The compensation shall in no event exceed one-half of 1 percent of all money collected for the district. The compensation collected by the county shall be placed to the credit of the county general fund.

All taxes levied under this part are a lien on the property on which they are levied and shall become a lien at the same time as county taxes. The enforcement of the collection of such taxes shall be in the same manner and by the same means provided by law for the enforcement of liens for county taxes, all the provisions of law relating to the enforcement of the latter being made a part of this part so far as applicable.

(Added by Stats. 1965, Ch. 1835.)









CHAPTER 7. Bonds

ARTICLE 1. Issuance

96400

The district may from time to time incur a bonded indebtedness as provided in this chapter to pay the cost of acquiring, constructing, or completing the whole or any portion of any transit facilities, or for acquiring any works, lands, structures, rights, equipment, or other property necessary or convenient to carry out the objects, purposes, or powers of the district.

(Added by Stats. 1965, Ch. 1835.)



96401

Whenever the board by resolution passed by vote of two-thirds of all its members determines that the public interest or necessity demands the acquisition, construction, or completion by the district of any transit facilities or any works, lands, structures, rights, equipment, or other property necessary or convenient to carry out the objects, purposes, or powers of the district, the cost of which will be too great to be paid out of the ordinary annual income and revenue of the district, it may at any subsequent meeting of the board provide by ordinance for the submission of the proposition of incurring a bonded indebtedness for the purpose set forth in the resolution to the voters of the district at a special bond election held for that purpose.

(Added by Stats. 1965, Ch. 1835.)



96402

In lieu of a resolution passed by the board, proceedings for the issuance of bonds for the purposes provided in this chapter may be initiated by petition of the voters of the district.

(Added by Stats. 1965, Ch. 1835.)



96403

Whenever any petition signed by voters within the district equal in number to at least 15 percent of the total vote cast at the last general statewide election is presented to the board asking for the acquisition, construction, or completion of the whole or any portion of any transit facilities or for acquiring any works, lands, structures, rights, equipment, or other property necessary or convenient to carry out the objects, purposes, or powers of the district, and also asking that a bonded indebtedness be incurred to pay for the cost thereof, the secretary of the district shall immediately examine and verify the signatures of the petition and certify the result of the examination to the board.

(Added by Stats. 1965, Ch. 1835.)



96404

If the required number of signatures is found to be genuine, the secretary shall transmit to the board an authentic copy of the petition without the signatures.

(Added by Stats. 1965, Ch. 1835.)



96405

Upon receiving a petition with the certificate of the secretary stating that it contains the required number of signatures, the board shall formulate for submission to the voters of the district at a special bond election called for that purpose the proposition of incurring a bonded indebtedness for the purposes set forth in the petition. In its discretion the board may defer the calling of the election until the next general election to be held in the district in order to consolidate them.

(Added by Stats. 1965, Ch. 1835.)



96406

The ordinance calling a special bond election shall fix the date on which the election will be held, and the manner of holding the election and of voting for or against incurring the indebtedness. It shall also recite the objects and purposes for which the indebtedness is proposed to be incurred, the estimated cost of the transit facilities, works, lands, structures, rights, equipment, or other property proposed to be acquired, constructed, or completed, the amount of the principal of the indebtedness to be incurred therefor, and the maximum rate of interest to be paid on the indebtedness, which shall not exceed 6 percent per annum, payable semiannually or annually the first year and thereafter semiannually.

(Added by Stats. 1965, Ch. 1835.)



96407

Propositions for incurring indebtedness for more than one object or purpose may be submitted at the same election.

(Added by Stats. 1965, Ch. 1835.)



96408

Any special bond election may be held separately, or may be consolidated with any other election authorized by law at which the voters of the district may vote. If a special bond election is consolidated with any other election, the provisions of this chapter setting forth the procedure for the calling and holding of the special bond election shall be complied with, except that the ordinance calling the election need not set forth the election precincts, polling places, and officers of election, but may provide that the precincts, polling places, and officers of election shall be the same as those set forth in the ordinance, notice, or other proceedings calling the election with which the special bond election is consolidated, and shall refer to the ordinance, notice, or other proceedings by number and title, or by other definite description.

(Added by Stats. 1965, Ch. 1835.)



96409

The ordinance shall be published, and no other notice of election need be given.

(Added by Stats. 1965, Ch. 1835.)



96410

The board shall comply with Article 3, (commencing with Section 9160) of Chapter 2 of Division 9 of the Elections Code, the provisions of which are applicable to any bond election held pursuant to this article. Wherever the words county clerk or county elections official appear in the Elections Code the words secretary of the board shall be substituted, for the purposes of this article, and wherever the words board of supervisors appear in the Elections Code, the words board of directors shall be substituted, and wherever the words district attorney or county counsel appear in the Elections Code, the words attorney for the district shall be substituted.

(Amended by Stats. 1994, Ch. 923, Sec. 205. Effective January 1, 1995.)



96411

The votes of two-thirds (
2/3
) of all the voters voting on the proposition at the election are required to authorize the issuance of bonds under this chapter.

(Added by Stats. 1965, Ch. 1835.)



96412

If the proposition submitted at a special bond election fails to receive the requisite number of votes, the board shall not within six months after the election hold another special election for the submission of a proposition of incurring a bonded indebtedness substantially the same as the proposition voted upon at the prior election unless a petition signed by voters within the district equal in number to at least 15 percent of the total vote cast at the last general statewide election is filed with the board, requesting that the proposition, or a proposition substantially the same, be submitted at an election to be called for that purpose.

(Added by Stats. 1965, Ch. 1835.)






ARTICLE 2. Form and Content

96440

Bonds authorized by this chapter shall mature serially in amounts to be fixed by the board; except that payment shall begin not later than 10 years from the date thereof and shall be completed in not more than 50 years from that date.

The board may divide any issue of bonds authorized pursuant to this chapter into two or more series, and may fix different dates of issuance and different maturity dates for the bonds of each series. The bonds of each series shall mature serially in amounts to be fixed by the board, and the board shall fix a date not more than 10 years from the date of issuance of each series for the earliest maturity of such series, and shall fix a date not more than 50 years from the date of issuance of each series for the final maturity of such series.

Pending the actual issuance or delivery of bonds, a district may issue temporary or interim bonds, certificates, or receipts, of any denomination whatsoever, with or without coupon, and in such form as may be prescribed by the board, to be exchanged for definite bonds when ready for delivery.

(Added by Stats. 1965, Ch. 1835.)



96441

The bonds shall be issued in such denominations as the board determines, except that no bonds shall be of a denomination less than one hundred dollars ($100), nor of a greater denomination than one thousand dollars ($1,000) or any multiple thereof, and shall be payable on the day and at the place or places fixed in the bonds, and with interest at the rate specified therein, payable semiannually.

(Added by Stats. 1965, Ch. 1835.)



96442

The board may at any time prior to the issuance and sale of any bonds provide for the call and redemption of any or all of the bonds on any interest payment date prior to their fixed maturity at not exceeding the par value and accrued interest plus a premium of not exceeding 5 percent upon the principal amount of the bonds, in which event the call price fixed by the board shall be set forth on the face of the bond. Notice of such redemption shall be published. If there is no newspaper of general circulation printed and published within the district, then the publication shall be made in a newspaper of general circulation printed and published within the county in which the district or any part thereof is situated. The first publication shall be at least 30 days prior to the date fixed for the redemption. After the date fixed for such redemption interest on the bonds thereafter shall cease.

(Added by Stats. 1965, Ch. 1835.)



96443

The bonds shall be signed by the president of the board or by such officer of the district as the board shall by resolution authorize and designate for that purpose. They shall also be signed by the treasurer, and be countersigned by the secretary. The coupons of the bonds shall be numbered consecutively and be signed by the treasurer. All signatures and countersignatures, except one of the signatures or countersignatures on the bonds, may be printed, lithographed, or engraved. If any officer whose signature or countersignature appears on the bonds or coupons ceases to be such officer before the delivery of the bonds to the purchaser, the signature or countersignature is nevertheless valid and sufficient for all purposes as if he had remained in office until the delivery of the bonds.

(Added by Stats. 1965, Ch. 1835.)






ARTICLE 3. Issue and Sale

96470

The bonds may be issued and sold for not less than their par value, but otherwise as the board determines. Before selling any bonds, or any part thereof, the board shall give notice inviting sealed bids in such manner as the board may prescribe. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received, or if the board determines that the bids received are not satisfactory as to price or responsibility of the bidders, the board may reject all bids received, if any, and either again give notice inviting bids or sell the bonds at private sale.

(Added by Stats. 1965, Ch. 1835.)



96471

All premiums and accrued interest received on the sale of bonds shall be placed in the fund to be used for the payment of principal of and interest on the bonds. The remainder of the proceeds of the bonds shall be placed in the district treasury to the credit of the proper fund, and shall be used exclusively for the objects or purposes for which the bonds were voted; provided that when such objects and purposes have been accomplished any moneys remaining shall be transferred to the fund to be used for the payment of principal of and interest on the bonds, and that when all principal of and interest on the bonds shall have been paid, any balance of money then remaining shall be transferred to the general fund of the district.

(Added by Stats. 1965, Ch. 1835.)



96472

In lieu of the immediate levy of a tax to pay the interest or any part thereof on any bonded indebtedness incurred in accordance with this division, the board may in the estimate of the amount of money necessary to be raised by the bonds include a sum sufficient to pay interest on all of the bonds or part thereof during the period of acquisition, construction, or completion, but for no period in excess of five years.

(Added by Stats. 1965, Ch. 1835.)






ARTICLE 4. Refunding

96500

Whenever the board by resolution passed by a vote of two-thirds of all its members determines that the refunding of the whole or any portion of the bonded indebtedness will be of advantage to the district the board may refund the bonded indebtedness or any portion thereof and issue refunding bonds of the district therefor.

(Added by Stats. 1965, Ch. 1835.)



96501

The issuance of refunding bonds shall not be construed as the incurring or increase of an indebtedness within the meaning of this act, and the approval of the voters is not required for the issuance of refunding bonds. The board may provide for the call and redemption of any or all of the bonds on any interest payment date prior to their fixed maturity in the ordinance authorizing the issuance of the refunding bonds.

(Added by Stats. 1965, Ch. 1835.)



96502

Except as otherwise provided, the provisions of this chapter shall substantially govern as to all matters pertaining to the issuance of refunding bonds, including and without limiting the generality of the foregoing, the form, execution, issuance, maturity, redemption, refunding, validation, the payment of interest from bond funds, and the status of the bonds as investments.

(Added by Stats. 1965, Ch. 1835.)



96503

Refunding bonds shall bear interest at a rate not exceeding the interest rate on the refunded bonds, but payment of the refunding bonds shall begin not later than one year from the date thereof and be completed in not more than 40 years from that date.

(Added by Stats. 1965, Ch. 1835.)



96504

The proceeds of the sale of refunding bonds shall be applied only to the purchase, or retirement at not more than par and accrued interest, or the call price, of the bonded indebtedness for which the refunding bonds were issued.

(Added by Stats. 1965, Ch. 1835.)



96505

In lieu of selling refunding bonds and using the proceeds to purchase or retire the bonds to be refunded, the board may exchange refunding bonds at not less than par and accrued interest for the bonds so refunded.

(Added by Stats. 1965, Ch. 1835.)



96506

Whenever outstanding bonds are refunded they shall be surrendered to the treasurer of the district, who shall cancel them by endorsing on their face the manner in which the refunding was effected (whether by exchange or purchase, and the amount for which so purchased, if any) and by perforating through each bond and each coupon attached thereto the word canceled together with the date of cancellation.

(Added by Stats. 1965, Ch. 1835.)






ARTICLE 5. Status as Investments

96530

All bonds including refunding bonds issued by a district are legal investments for all trust funds and for the funds of all insurance companies, banks, both commercial and savings, and trust companies, and for the State School Fund and for all sinking funds under the control of the State Treasurer. Whenever any money or funds may by law be invested in or loaned upon the security of bonds of cities, cities and counties, counties, or school districts, in the state, such money or funds may be invested in or loaned upon the security of the bonds of the district; and whenever bonds of cities, cities and counties, counties, or school districts by law may be used as security for the faithful performance or execution of any court or private trust or of any other act, bonds of the district may be so used.

(Added by Stats. 1965, Ch. 1835.)



96531

All bonds of the district, to the same extent as bonds of any other municipality, are legal for use by any state or national bank or banks in the state as security for the deposit of funds of the state or of any county, city and county, city, municipality, or other public or municipal corporation within the state.

(Added by Stats. 1965, Ch. 1835.)






ARTICLE 6. Validation

96560

An action to determine the validity of bonds, including refunding bonds, may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1965, Ch. 1835.)






ARTICLE 7. Revenue Bonds

96590

As an alternative procedure for the raising of funds, the district may issue bonds, payable from revenues of any facility or enterprise to be acquired or constructed by the district, in the manner provided by the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), all of the provisions of which are applicable to the district.

(Added by Stats. 1965, Ch. 1835.)



96591

The district is a local agency within the meaning of the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code). The term enterprise as used in the Revenue Bond Law of 1941 shall, for all purposes of this part, include transit facilities and any and all parts thereof and all additions, extensions and improvements thereto and all other facilities authorized to be acquired, constructed or completed by the district. A district may issue revenue bonds under the Revenue Bond Law of 1941, for any one or more facilities or enterprises authorized to be acquired, constructed, or completed by a district or, in the alternative, may issue revenue bonds under the Revenue Bond Law of 1941, for the acquisition, construction and completion of any one of such facilities. Nothing in this article shall prevent the district from availing itself of, or making use of, any procedure provided in this part for the issuance of bonds of any type or character for any of the facilities or works authorized hereunder, and all proceedings may be carried on simultaneously or, in the alternative, as the directors may determine.

(Added by Stats. 1965, Ch. 1835.)









CHAPTER 8. Annexation

96750

Territory may be annexed to the district in the manner provided in this chapter.

(Added by Stats. 1965, Ch. 1835.)



96751

Whenever the board finds and determines that additional territory will be benefited by annexation to the district, it shall pass a resolution to that effect.

(Added by Stats. 1965, Ch. 1835.)



96752

The resolution shall be passed by a vote of two-thirds of the members of the board and be approved by the board of supervisors of the county in which the territory is situated.

(Added by Stats. 1965, Ch. 1835.)



96753

The resolution shall:

(a) Describe the boundaries of the territory proposed to be annexed.

(b) Designate the proposed annexation by an appropriate name.

(c) Declare that the area to be annexed to the district will be benefited by such annexation.

(d) Name the time and place for the hearing of objections by any person interested in the proposed annexation.

(Added by Stats. 1965, Ch. 1835.)



96754

The resolution, together with the names of the members of the board, voting for and against it shall be published pursuant to Section 6066 of the Government Code in a newspaper published in the territory proposed to be annexed, or if there is no such paper, then in some newspaper of general circulation, circulated in such territory.

(Added by Stats. 1965, Ch. 1835.)



96755

On the day fixed for hearing or any day to which the hearing is adjourned, the board shall hear and consider any objections presented to the annexation of the territory. After the hearing of objections, if it shall be determined by a vote of two-thirds of all the members of the board that the territory proposed to be annexed will be benefited by such annexation, the board shall proceed to fix and determine the boundaries of the territory to be annexed to the district.

(Added by Stats. 1965, Ch. 1835.)



96756

After making all necessary and proper changes in the boundaries, by a resolution passed by a vote of two-thirds of the members, the board shall order the annexation of the territory so described. The resolution, together with the names of the members of the board voting for and against the same shall be spread upon the minutes of the board.

(Added by Stats. 1965, Ch. 1835.)



96757

Whenever any territory is annexed to the district it shall thereupon become a part of the district subject to all the liabilities and entitled to all the benefits of the district.

(Added by Stats. 1965, Ch. 1835.)






CHAPTER 9. Exclusion

96900

Territory within the district may be detached from the district by a four-fifths vote of the board of directors.

(Amended by Stats. 1967, Ch. 595.)



96901

The detachment of territory from the district shall become effective upon giving of the notice required in Section 96902, provided that the detached territory shall not be relieved from liability for taxation for the payment of any bonded indebtedness existing at the time of detachment.

(Amended by Stats. 1967, Ch. 595.)



96902

Notice of detachment of territory from the district shall be given to each assessor whose roll is used for the tax levy made pursuant to this part and with the State Board of Equalization pursuant to Government Code Sections 54900 et seq.

(Amended by Stats. 1967, Ch. 595.)






CHAPTER 10. Dissolution

97000

If the district operates no transit facilities, or its exterior boundaries become coincident with the boundaries of a single city, the board may call an election at any time for the purpose of submitting to the voters of the district the question of whether the district will be dissolved. Upon the filing with the secretary of the district of a petition signed by voters within the district equal in number to at least 25 percent of the total vote cast at the last general statewide election, asking that the question of dissolution of the district be submitted to the voters of the district, the board shall call such an election.

(Added by Stats. 1965, Ch. 1835.)



97001

The election for the purpose of submitting to the voters of the district the question of whether or not the district shall be dissolved shall be held within 60 days next succeeding the date on which the petition is filed.

(Added by Stats. 1965, Ch. 1835.)



97002

Notice of any election for dissolution, whether called because of the filing of a petition or ordered by the board without petition, shall be published. The date fixed for the election shall not be less than 30 days from the date of the first publication of the notice.

(Added by Stats. 1965, Ch. 1835.)



97003

The ballots for the election shall contain substantially the instructions required to be printed on ballots for use at general state and county elections and in addition the following:

Shall the Santa Barbara Metropolitan Transit District be dissolved?

YES

NO

(Added by Stats. 1965, Ch. 1835.)



97004

The board shall canvass the vote. If a majority of the votes favor dissolution, the board shall by resolution dissolve the district.

(Added by Stats. 1965, Ch. 1835.)



97005

The board shall file a certified copy of the resolution with the Secretary of State and for record in the office of the county recorder.

(Added by Stats. 1965, Ch. 1835.)



97006

Upon dissolution the right, title, and interest to property owned or controlled by the district situated within the limits of any city vests absolutely in the city. If such property is situated outside the limits of a city, it vests in the county in which it is situated.

(Added by Stats. 1965, Ch. 1835.)



97007

The board of supervisors is, ex officio, the governing body of any dissolved district. It may levy taxes and assessments and perform other acts necessary to wind up the district affairs and to raise money for the payment of outstanding indebtedness.

(Added by Stats. 1965, Ch. 1835.)









PART 10. SANTA CRUZ METROPOLITAN TRANSIT DISTRICT

CHAPTER 1. General Provisions

ARTICLE 1. Definitions

98000

This part shall be known and cited as the Santa Cruz Metropolitan Transit District Act of 1967.

(Added by Stats. 1967, Ch. 978.)



98001

Unless the context otherwise requires, the provisions of this article govern the construction of this part.

(Added by Stats. 1967, Ch. 978.)



98002

District means the Santa Cruz Metropolitan Transit District formed under this part.

(Added by Stats. 1967, Ch. 978.)



98003

Board means the board of directors of this district.

(Added by Stats. 1967, Ch. 978.)



98004

Voter means any elector who is registered under the Elections Code.

(Added by Stats. 1967, Ch. 978.)



98005

Transit means the transportation of passengers only and their incidental baggage by means other than by chartered bus, sightseeing bus, or any other motor vehicle not on an individual fare-paying basis, and includes rapid transit. Nothing in this section shall be construed to prohibit the district from leasing its buses to private certified public carriers or to prohibit the district from providing schoolbus service for the transportation of pupils between their homes and schools.

(Amended by Stats. 2001, Ch. 597, Sec. 8. Effective January 1, 2002.)



98006

Transit works or transit facilities means all real and personal property equipment, rights, or interests owned or to be acquired by the district for transit service.

(Added by Stats. 1967, Ch. 978.)



98007

Officer means the general manager and the directors on the board.

(Added by Stats. 1967, Ch. 978.)






ARTICLE 2. General Provisions

98010

It is necessary that a transit district be established in the Santa Cruz metropolitan area which includes the Cities of Santa Cruz and Capitola and adjacent unincorporated territory in order to remedy the public transit problem of the area. The geographic location of the city in relation to the adjacent unincorporated territory requiring transportation services makes it necessary to develop a single transit system to protect the public interest and welfare.

(Added by Stats. 1967, Ch. 978.)



98011

The Santa Cruz Metropolitan Transit System may be created as provided in this part and when so created may exercise the powers herein granted.

(Added by Stats. 1967, Ch. 978.)



98012

Except as otherwise provided in this part elections shall be held and conducted and the result ascertained, determined, and declared in all respects as nearly as practicable in conformity with the general election laws of the state.

(Added by Stats. 1967, Ch. 978.)



98013

Except as otherwise provided in this part all ordinances and notices which are required to be published shall be published within the district pursuant to Section 6066 of the Government Code.

(Added by Stats. 1967, Ch. 978.)



98014

Whenever the signature of any officer or employee of a district or of any member of the retirement board or of any officer or employee of the retirement system is authorized or required under the provisions of this part, except in the single instance provided in Section 98335, the signature may be made by the use of a plate bearing facsimiles of such signatures.

(Added by Stats. 1967, Ch. 978.)









CHAPTER 2. Formation of District

ARTICLE 1. General Provisions

98020

The County of Santa Cruz may organize and incorporate the Santa Cruz Metropolitan Transit District.

(Added by Stats. 1967, Ch. 978.)



98021

The request for the formation of the Santa Cruz Metropolitan Transit District may be made by resolution or by petition as set out in this chapter.

(Added by Stats. 1967, Ch. 978.)



98022

The district may include incorporated and unincorporated territory within the County of Santa Cruz.

(Added by Stats. 1967, Ch. 978.)






ARTICLE 2. Request by Resolution

98030

The Board of Supervisors for the County of Santa Cruz, the Santa Cruz City Council and the Capitola City Council may pass a joint resolution, declaring that in their opinion, public interest or necessity demands the creation and maintenance of the Santa Cruz Metropolitan Transit District.

(Added by Stats. 1967, Ch. 978.)



98031

The resolution may state the transit facilities proposed to be first acquired, but failure to acquire such transit facilities shall not affect the validity of the district. The resolution shall set forth and describe the boundaries of the proposed district.

(Added by Stats. 1967, Ch. 978.)



98032

Certified copies of the resolution shall be presented to the Board of Supervisors of Santa Cruz County requesting the board of supervisors to call an election without delay for determining whether the district will be created.

(Added by Stats. 1967, Ch. 978.)






ARTICLE 3. Request by Petition

98040

Instead of a resolution, a petition may be presented to the board of supervisors signed by voters within the proposed district equal in number to at least 25 percent of the total vote cast at the last general election.

(Added by Stats. 1967, Ch. 978.)



98041

The petition shall contain substantially the same declarations and statements required to be contained in the resolution presented to the board of supervisors under this chapter, including the description of the boundaries, and declare that, in the opinion of the petitioners, public interest or necessity demands the creation and maintenance of the metropolitan transit district.

(Added by Stats. 1967, Ch. 978.)



98042

The petition may be on separate papers, but each paper shall contain the affidavit of the person who circulated it certifying that each name signed thereto is a true signature of the person whose name it purports to be.

(Added by Stats. 1967, Ch. 978.)



98043

The County Elections Official of the County of Santa Cruz shall compare the signatures to the petition with the affidavits of registration and certify to their sufficiency or insufficiency.

(Amended by Stats. 2002, Ch. 221, Sec. 114. Effective January 1, 2003.)






ARTICLE 4. Election

98050

Upon adoption of the resolution or of a sufficient petition, the board of supervisors shall hold a hearing on the question of forming a Santa Cruz Metropolitan Transit District. All interested persons shall be given an opportunity to express their views at the hearing.

(Added by Stats. 1967, Ch. 978.)



98051

The board of supervisors shall submit the boundaries for the district as described in the resolution or petition to the local agency formation commission for review. The local agency formation commission shall have the authority to adjust the boundaries so as to exclude areas which would not receive reasonable benefit from inclusion in the district, but no incorporated area shall be divided so that part of it is within and part outside the district.

(Added by Stats. 1967, Ch. 978.)



98052

Upon conclusion of the board of supervisors hearing and completion of the review of the boundaries for the proposed district by the local agency formation commission, the board of supervisors shall in case of initiation by petition of voters and in case of initiation by resolution call an election within the proposed district for the purpose of determining whether the proposed district will be created and established.

(Added by Stats. 1967, Ch. 978.)



98053

Prior to calling the election, the board of supervisors shall by resolution, entered upon its minutes:

(a) Fix and describe the exterior boundaries of the proposed district as determined by the local agency formation commission.

(b) Fix the date on which an election will be held in the proposed district and the hours during which the polls will be open.

(c) State the purpose for which the election is held.

(Added by Stats. 1967, Ch. 978.)



98053.5

The election shall be held not less than 60 days nor more than 90 days from the date of the adoption of the resolution prescribed by Section 98030.

(Added by Stats. 1967, Ch. 978.)



98054

The election shall be called by publishing notice calling the election pursuant to Section 6066 of the Government Code not less than 20 days before the election. Said notice need only specify the time and place of the election, the hours during which the polls will be open, the purpose of the election, and the description of the exterior boundaries of the proposed district as determined by the board of supervisors.

(Added by Stats. 1967, Ch. 978.)



98055

The ballot for the election shall contain such instructions as are required by law to be printed thereon and in addition thereto the following:

Shall the Santa Cruz Metropolitan Transit District be created and established?

YES

NO

(Added by Stats. 1967, Ch. 978.)



98056

No person shall be entitled to vote at the election unless he is a voter of the territory included in the proposed district.

(Added by Stats. 1967, Ch. 978.)



98057

The election may be held on the same day as any other state, county, or city election, and be consolidated therewith.

(Added by Stats. 1967, Ch. 978.)



98058

The board of supervisors shall meet on the Tuesday next succeeding the day of the election and canvass the returns.

(Added by Stats. 1967, Ch. 978.)



98059

The board of supervisors shall make all provisions for the holding of the election throughout the district as proposed, and the cost of said election shall be a charge against the general funds of the county.

(Added by Stats. 1967, Ch. 978.)



98060

If any special election is held exclusively on the proposition or propositions related to the transit district organization, bond issuance, raising of tax levy, or any other transit district purpose, the expenditures therefor shall be reimbursed to the county by means of a tax on all the taxable property within the district, and this tax shall be added to the next county tax bills by the proper official of the county.

(Added by Stats. 1967, Ch. 978.)






ARTICLE 5. Establishment of the District

98070

If a majority of the electors voting on the proposition vote in favor of the creation and establishment of the district, the board of supervisors shall cause a certified copy of the order declaring the result of the election to be filed in the office of the Secretary of State, from and after which the establishment of the district shall be deemed complete.

(Added by Stats. 1967, Ch. 978.)






ARTICLE 6. Contest of Incorporation

98080

No informality in any proceeding or in the conduct of the election, not substantially affecting adversely the legal rights of any citizen, shall be held to invalidate the incorporation of the district. Any proceedings wherein the validity of incorporation is denied shall be commenced within three months from the date of filing the order declaring the result of the election with the Secretary of State, otherwise the incorporation and the legal existence of the district shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1967, Ch. 978.)









CHAPTER 3. Internal Organization of District

ARTICLE 1. Government

98100

The district shall be governed by a board of directors of seven members, which may be increased to 9 or 11 members if the board finds that an increase in the membership of the board is necessary to insure adequate representation to all of the areas in the County of Santa Cruz served by the district. The membership shall be composed of one member appointed by the City Council of Santa Cruz, one member appointed by the City Council of Capitola, one member appointed by the City Council of Scotts Valley, one member appointed by the City Council of Watsonville, one member appointed by the governing bodies of any other incorporated areas in the county within the district to represent those incorporated areas, one member appointed by the Board of Supervisors of the County of Santa Cruz, and other members to be appointed by the above entities in accordance with their proportionate population within the district. However, the membership of the board shall not exceed the number determined by the board.

The apportionment shall be based upon the population distribution within the district, and the board shall reapportion its membership whenever any part of the district is excluded or new territory is added or unincorporated territory within the district incorporates, and, as a result of the exclusion, annexation, or incorporation, representation on the board no longer reflects the population distribution within the district. The board shall also reapportion whenever the county elections official advises the board that the latest official census indicates a need for reapportionment.

(Amended by Stats. 2002, Ch. 221, Sec. 115. Effective January 1, 2003.)



98101

The appointees to the board made by the several legislative bodies shall have been residents of the area encompassed by the district for at least 30 days prior to their appointment, and they shall also be residents of the city whose city council appointed them or, a resident of the county if appointed by the board of supervisors.

(Amended by Stats. 1995, Ch. 96, Sec. 4. Effective January 1, 1996.)



98102

These appointments shall be made within 30 days after the formation of the district.

(Added by Stats. 1967, Ch. 978.)



98103

A person shall not be appointed to, or be a member of, the board unless that person is a resident of the district and has resided within the district at least 30 days immediately prior to his or her appointment to the board.

(Amended by Stats. 1995, Ch. 96, Sec. 5. Effective January 1, 1996.)



98104

(a) Except as otherwise provided in this section, the term of office of each director shall be four years.

(b) For the board first appointed, at least one appointee of each legislative body shall have a two-year term.

(c) If the appointee of any legislative body is one of its own members, the appointee may serve only as long as the appointee is a member of the legislative body.

(d) An appointment to fill a vacancy on the board, or an appointment made after the expiration of the preceding term, shall be for the unexpired portion of the term.

(e) The failure of a board member to attend three consecutive meetings of the board without good cause shall create a vacancy in the office of the board member.

(Amended by Stats. 1977, Ch. 444.)



98105

The first meeting of the board shall be held within 10 days of the appointment of the last director by a legislative body. The board shall make its own rules of procedure and determine the place and time of its meetings.

(Added by Stats. 1967, Ch. 978.)



98106

The board shall select one of its members chairman, and one vice chairman, who shall preside in the absence of its chairman. The board shall provide for and select a secretary and such other officers as it deems necessary to conduct the affairs of the district.

(Added by Stats. 1967, Ch. 978.)






ARTICLE 2. Powers and Duties of Directors

98110

The chairman is the presiding officer of the board.

(Added by Stats. 1967, Ch. 978.)



98111

All matters and things necessary for the proper administration of the affairs of the district which are not provided for in this part shall be provided for by the board.

(Added by Stats. 1967, Ch. 978.)



98112

The board shall supervise and regulate every transit facility owned and operated by the district, including the fixing of rates, rentals, charges and classifications, and the making and enforcement of rules, regulations, contracts, practices, and schedules, for or in connection with any transit facility owned or controlled by the district.

(Added by Stats. 1967, Ch. 978.)



98113

The board may either operate the transit system itself or a part thereof or it may contract with any other public or private agency or corporation to operate all or part of the transit system for the district or it may contract with any other public or private agency or corporation for the improvement in transit services, facilities, equipment or operations being operated and conducted by said agency or corporation in, and, or, out of, the district.

(Added by Stats. 1967, Ch. 978.)



98114

The board may adopt a personnel system for the purpose of recruiting and maintaining an effective working force with good morale. The board shall by resolution determine and create such number and character of positions as are necessary properly to carry on the functions of the district and shall establish an appropriate salary, salary range, or wage for each position so created. The board may by resolution abolish any such position. Except as otherwise provided, appointments to such positions shall be made by the general manager.

(Added by Stats. 1967, Ch. 978.)



98115

The board may from time to time contract for or employ any professional service required by the district or for the performance of work or services which cannot satisfactorily or economically be performed by the regular employees of the district.

(Added by Stats. 1967, Ch. 978.)



98116

The board shall have an annual audit of all books and accounts of the district made by a certified public accountant or public accountant or by the county auditor, for whose services the county will be reimbursed. A copy of the annual audit shall be sent to the board of supervisors and to the city council of each city within the district.

(Added by Stats. 1967, Ch. 978.)



98117

The board may provide by resolution, under such terms and conditions as it sees fit, for the payment of demands against the district without prior specific approval thereof by the board if the demand is for a purpose for which an expenditure has been previously approved by the board and in an amount no greater than the amount so authorized, and if the demand is approved by the general manager.

(Added by Stats. 1967, Ch. 978.)



98118

To facilitate the business of the district, the board may provide for the creation and administration of such funds as the needs of the district may require. The funds shall be disbursed in accordance with rules established by the board and all payments from any fund shall be reported to the board.

(Added by Stats. 1967, Ch. 978.)



98119

None of the territory which is within the district shall be annexed to any other transit district unless the board, by resolution, approves the annexation of such territory to such other transit district.

(Added by Stats. 1967, Ch. 978.)






ARTICLE 3. Meetings and Legislation

98130

All meetings of the board shall be conducted in a manner prescribed by the Ralph M. Brown Act, Chapter 9 (commencing with Section 54950), Part 1, Division 2, Title 5 of the Government Code.

(Added by Stats. 1967, Ch. 978.)



98131

A majority of the board constitutes a quorum for the transaction of business.

(Added by Stats. 1967, Ch. 978.)



98132

The board shall establish rules for its proceedings and board members shall be allowed necessary traveling and personal expenses incurred in performance of duties authorized by the board.

(Added by Stats. 1967, Ch. 978.)



98133

The acts of the board shall be expressed by motion, resolution or ordinance. No ordinance shall be passed until a public hearing has been held on it, which hearing shall be advertised in a newspaper of general circulation or posted in at least three public places at least 15 days prior to the hearing. No ordinance shall be adopted by the board on the day of its introduction, and no ordinance, resolution or motion shall have any validity or effect unless passed by the affirmative votes of a majority of the directors.

(Added by Stats. 1967, Ch. 978.)



98134

All ordinances shall be printed after passage, and maintained in the district s offices.

(Added by Stats. 1967, Ch. 978.)



98135

The enacting clause of all ordinances shall be as follows:

Be it enacted by the Board of Directors of the Santa Cruz Metropolitan Transit District: All ordinances shall be signed by the chairman of the board or the vice chairman and attested by the secretary.

(Added by Stats. 1967, Ch. 978.)






ARTICLE 4. Other Offices

98140

The board may, by an affimative vote of the majority of its members, appoint and fix the salary of a general manager, who shall have the responsibility for the proper administration of the district in accordance with state law and such ordinances, resolutions and policies as may be established by the board.

The general manager shall not be a member of the board, nor shall he have been a member of the board within the year immediately preceding his appointment.

(Added by Stats. 1967, Ch. 978.)



98141

The general manager may be removed by the board upon the adoption of a resolution by the affirmative vote of not less than a majority of the board. The board may not reduce the salary of the general manager below the amount fixed at the time of his original appointment except upon the adoption of a resolution by a like vote. The action of the board in suspending or removing the general manager or reducing his salary, if approved by a majority of the membership of the board, is final.

(Added by Stats. 1967, Ch. 978.)



98142

The oath of all appointive officers of the district shall be taken, subscribed, and filed with the secretary of the district at any time after the officer has notice of his appointment but not later than 15 days after the commencement of his term of office. No other filing is required.

(Added by Stats. 1967, Ch. 978.)



98143

Each appointive officer shall give such bond and in such amount as the board may require.

(Added by Stats. 1967, Ch. 978.)



98144

The board shall establish by resolution the powers and duties of the general manager.

(Added by Stats. 1967, Ch. 978.)



98145

The general manager shall prepare, within 90 days from the end of each fiscal year, a financial report showing the result of operations for the preceding fiscal year and the financial status of the district on the last day thereof. A copy of this report shall be delivered to the board of supervisors, each city council within the district, and a copy shall be made available to the public.

(Added by Stats. 1967, Ch. 978.)



98146

At least 30 days prior to the end of the fiscal year, the general manager shall prepare a proposed annual budget for the district. Prior to the time this budget is formally adopted by the board, copies thereof will be sent to the board of supervisors and each city council within the district.

(Added by Stats. 1967, Ch. 978.)



98147

The general manager shall provide for the custody of the funds of the district and the keeping of accounts of all receipts and disbursements. Payments shall be made only upon warrants duly and regularly signed by the chairperson or vice chairperson of the board, or other person authorized by the board to do so, and by the general manager or secretary. Alternatively, the board may request the Auditor of the County of Santa Cruz to audit, allow, and draw warrants on the district treasury for all legal claims presented to the county auditor and approved by a majority of the board, and the treasurer shall pay those warrants in the order in which they are presented.

(Amended by Stats. 1989, Ch. 1360, Sec. 137.)



98148

With the consent of the board, the general manager may:

(a) Authorize the trust department of any state or national bank in this state, or a trust company authorized to act as such in this state, to receive as his agent deposits of any securities acquired by the district.

(b) Place and maintain for safekeeping as a trust deposit with the trust department of any state or national banks in this state, or a trust company authorized to act as such in this state, any securities owned by the district.

The bank or trust company, selected, shall have a total paid-in capital of at least one million dollars ($1,000,000). The general manager shall take from the trust department or trust company a receipt for the securities, and neither the general manager nor the district is responsible for the custody and safe return of the securities until they are withdrawn from the trust department or trust company by the general manager. Any trust department or trust company to which securities are delivered, either as agent or depository for the general manager, shall make such deposition of the securities as the general manager directs and is responsible only for strict compliance with written instructions given to it by the general manager. All such securities are at times subject to the order of the general manager.

(Added by Stats. 1967, Ch. 978.)



98149

The board may appoint a regular attorney who shall serve at the pleasure of the board or it may engage an attorney from time to time as the need arises. If they declare themselves available, the county counsel or the attorneys for any of the cities within the district shall be eligible to provide legal advice to the board at a reasonable rate of compensation.

(Added by Stats. 1967, Ch. 978.)









CHAPTER 4. Labor Provisions

98160

Appointments and promotions in the service of the transit district shall be made according to merit and fitness, to be ascertained, so far as practicable, by competitive examination.

(Added by Stats. 1967, Ch. 978.)



98161

All citizens shall have equal opportunity to obtain and hold employment, and to advance in that employment, without discrimination on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code.

(Amended by Stats. 2004, Ch. 788, Sec. 25. Effective January 1, 2005.)



98162

(a) All employees of the district are to be free from interference, coercion, and restraint in associating themselves together for their mutual benefit in connection with their employment. They may designate representatives of their own choosing and, collectively or individually, may exercise their right of petition to the board concerning wages, hours, or other conditions of employment.

(b) Employees have the right to self-organization; to form, join, or assist labor organizations; and to bargain collectively through representatives of their own choosing for the purpose of collective bargaining.

(Amended by Stats. 1990, Ch. 368, Sec. 1.)



98162.5

Any question which may arise with respect to whether a majority of the employees in an appropriate unit desire to be represented by a labor organization shall be submitted to the Public Employment Relations Board.

In resolving the questions of representation, including the determination of the appropriate unit or units, petitions, and the conduct of hearings and elections, the director shall apply the relevant federal law and administrative practice developed under the Labor Management Relations Act, 1947, as amended, and for this purpose shall adopt appropriate rules and regulations. The rules and regulations shall be administered by the California State Mediation and Conciliation Service and shall provide for a prompt public hearing and a secret ballot election to determine the question of representation.

(Amended by Stats. 2012, Ch. 46, Sec. 130. Effective June 27, 2012.)



98163

Whenever any district acquires existing facilities from a publicly or privately owned public utility either in proceedings by eminent domain or otherwise, to the extent necessary for operation of facilities, all of the employees of such public utility whose duties pertain to the facilities acquired who have been employed by said utility for at least seventy-five (75) days shall be appointed to comparable positions in the district without examination and shall be governed thereafter by the personnel system adopted by the board, and these employees shall be given sick leave, seniority, and vacation credits in accordance with the records of the acquired public utility.

The provisions of this section shall apply only to those officers or supervisory employees of the acquired utility as shall be designated by the board.

(Added by Stats. 1967, Ch. 978.)



98164

Whenever any district acquires existing facilities from a publicly or privately owned public utility, either in proceedings in eminent domain or otherwise, that has a pension plan in operation, members and beneficiaries of such pension plan shall continue to have the rights, privileges, benefits, obligations and status with respect to such established system.

Whenever any such facilities are acquired by the district, the board shall consider and take into account the outstanding obligations and liabilities of the publicly or privately owned public utility by reason of such pension plan and shall negotiate an allowance in the purchase price of such utility for the assumption of such obligations and liabilities when acquiring the facilities.

The persons entitled to pension benefits as provided for in Chapter 5 (commencing with Section 98180) of this part and the benefits which are provided shall be specified in the agreement or order by which any public utility is acquired by the district.

(Added by Stats. 1967, Ch. 978.)



98165

All persons receiving pension benefits from such acquired public utility and all persons entitled to pension benefits under the pension plan of such acquired public utility may become members or receive pensions under the retirement system established by the district by mutual agreement of such persons and the district.

(Added by Stats. 1967, Ch. 978.)



98166

Notwithstanding any provisions of the Government Code, the board may authorize payment of any or all of the premiums on any group life, accident and health insurance, health and welfare plan, or pension or retirement plan, on officers or employees of the district. Upon authorization by its employees, the district may make deductions from the wages and salaries of its employees:

(a) For the payment of contributions pursuant to any health and welfare, pension, or retirement plan.

(b) For any purpose for which deductions may be authorized by employees of any private employer.

(Added by Stats. 1967, Ch. 978.)



98167

The obligation of the district is to bargain in good faith with a duly designated or certified labor organization and, when an agreement is reached, to execute a written collective bargaining agreement with the labor organization covering the wages, hours, and working conditions of the employees represented by the labor organization in an appropriate unit, and, thereafter, to comply with the terms of the agreement.

The obligation of the district to bargain collectively extends to all subjects of collective bargaining concerning wages, hours, working conditions, and other conditions of employment.

This section supersedes Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code if there is any conflict between this section and that chapter, but in all other situations that chapter governs.

(Added by Stats. 1990, Ch. 368, Sec. 2.)



98168

The district shall not require any employee, who is a member of a bona fide religion, body, or sect which has historically held conscientious objections to joining or financially supporting labor organizations, to join or financially support any public employee labor organization as a condition of employment. However, that employee may be required, in lieu of paying periodic dues, fees, or assessments to a labor organization, to pay sums equal to those dues, fees, or assessments to a nonreligious, nonlabor charitable fund exempt from taxation under Section 501(c) (3) of the Internal Revenue Code (26 U.S.C. Sec. 501(c) (3)), chosen by the employee from a list of at least three qualifying funds, designated in a memorandum of understanding between the district and the labor organization or, if the memorandum of understanding fails to designate the funds, then to any qualifying fund chosen by the employee. Proof of payments made pursuant to this section shall be made on a monthly basis to the district as a condition of continued exemption from the requirement of financial support to a labor organization.

(Added by Stats. 1990, Ch. 368, Sec. 3.)






CHAPTER 5. Retirement System

ARTICLE 1. Establishment

98180

The board may establish a retirement system for the officers and employees of the district and provide for the payment of annuities, pensions, retirement allowances, disability payments, and death benefits or any of them.

(Added by Stats. 1967, Ch. 978.)



98181

The district may maintain its own retirement fund or may provide for benefits to eligible officers and employees, or their beneficiaries, by means of group insurance, or other insurance, or by such means as in the opinion of the board will satisfactorily provide an adequate and sure method of meeting the payments contemplated by the retirement system.

(Added by Stats. 1967, Ch. 978.)



98182

Before establishing any retirement system the board shall secure a report from a qualified actuary, which shall show the cost of the benefits provided by the system, and the prospective assets and liabilities of the system.

(Added by Stats. 1967, Ch. 978.)



98183

The board may adopt all ordinances and resolutions and perform all acts necessary or convenient to the initiation, maintenance, and administrations of the retirement system.

(Added by Stats. 1967, Ch. 978.)



98184

Nothing in this chapter prevents the district from participation in and making all or part of its employees members of the State Employees Retirement System by contract entered into between the district and the board of administration of the system under the State Employees Retirement Law or from participating in the Federal Social Security Act pursuant to Part 4 (commencing with Section 22000), Division 5, Title 2 of the Government Code, and the district may perform all acts necessary or convenient for such participation. Nothing in this chapter shall prevent the district from participating in and making all of its employees members of the Santa Cruz County Employees Retirement System.

(Added by Stats. 1967, Ch. 978.)



98185

The board may classify and determine the officers and employees who shall be included as members in the retirement system and may change the classification from time to time. Membership of all officers and employees so classified and included in the retirement system is compulsory. The retirement system shall not apply to members of the board.

(Added by Stats. 1967, Ch. 978.)






ARTICLE 2. Benefits and Contributions

98190

The board may prescribe the terms and conditions upon which the officers and employees of the district or their beneficiaries shall be entitled to benefits and the amounts thereof provided, that said board shall have no such authority respecting the County Employees Retirement Act of 1937.

(Added by Stats. 1967, Ch. 978.)



98191

The retirement allowance may be predicated in part upon service rendered the district by a member prior to the establishment of the retirement system, which service is known as prior service .

(Added by Stats. 1967, Ch. 978.)



98192

The board shall provide that both the district and the members shall contribute to the retirement system. The rate of contribution by an officer or employee of the district becoming a member of the retirement system shall be so fixed as to provide, with accumulated interest and based on tables and assumptions adopted by the board, substantially one-half the value of any retirement allowance granted for service, exclusive of any credits allowed for prior service.

(Added by Stats. 1967, Ch. 978.)



98193

All members of the retirement system shall contribute in the manner and amount fixed by the board and such contributions may be collected by deducting the amounts thereof from the salary, wages or compensation due such members.

(Added by Stats. 1967, Ch. 978.)



98194

Liabilities accruing under the retirement system because of benefits other than such as are the equivalent of contributions by the members, with accumulated interests, shall be met by contributions by the district. Prior service or other liabilities of the district may be met by annual appropriation instead of by one appropriation for the total of the liabilities; but until the present value of regular contributions for current service, together with assets then available, equals the present value of all allowances and benefits granted or to be granted under the system, the appropriation for any one year when added to any unused balance of any previous appropriations for such purpose shall not be less than the amount disbursed during that year on account of prior service or other liabilities of the district.

(Added by Stats. 1967, Ch. 978.)



98195

If any member withdraws from the retirement system prior to retirement the total amount contributed by him with such interest as may be credited thereto, shall be returned to him, provided, however, that the board may prescribe the terms and conditions upon which a member, whose district service has been terminated except by death or retirement, may elect to leave his contributions and interest thereon in the retirement fund, and the terms and conditions upon which a retirement allowance may be made to him after such termination based upon his contributions prior to such termination.

(Added by Stats. 1967, Ch. 978.)



98196

All money received by any person as an annuity, pension, retirement, allowance, disability payment or death benefit, from the retirement system, and all contributions and interest thereon returned to any member of the retirement system, whether in the actual possession of such member or deposited, loaned, or invested by him, is exempt from execution or any other process except to the extent permitted by Section 704.110 of the Code of Civil Procedure and is unassignable.

(Amended by Stats. 1982, Ch. 497, Sec. 169. Operative July 1, 1983, by Sec. 185 of Ch. 497.)






ARTICLE 3. Retirement Board

98200

The board may create a retirement board of not more than five members, at least two members of which shall be the elected representatives of the employees, to administer the retirement system, and shall define its powers and duties and the tenure of the members.

(Added by Stats. 1967, Ch. 978.)



98201

All members of the retirement board shall serve without pay.

(Added by Stats. 1967, Ch. 978.)



98202

The retirement board shall determine the eligibility of officers, employees, and their dependents to participation in the system and shall be the sole authority and judge under such ordinances as may be adopted by the board as to the conditions under which persons may be admitted to and continue to receive benefits of any sort under the retirement system, and may modify allowances for service and disability. The determination of the retirement board shall be final and conclusive and shall not be modified or set aside except for fraud or abuse of discretion.

(Added by Stats. 1967, Ch. 978.)



98203

If the district maintains its own retirement fund the retirement board shall have exclusive control of the administration, investment, and disbursement of such fund. Investment of the fund shall be subject to the terms, conditions, limitations, and restrictions imposed by the laws of this state upon savings banks in the making of investments by savings banks, and cash may be deposited in any licensed national bank or banks in this state or in any bank, banks, or corporations authorized or licensed to do a banking business and organized under the laws of this state.

(Added by Stats. 1967, Ch. 978.)






ARTICLE 4. Investigation and Penalties

98204

At least once in each four-year period after the establishment of the retirement system the board shall cause to be made an actuarial valuation of the assets and liabilities of the retirement fund and upon the basis of such investigation and valuation shall make such revision or change of the rate of contribution, the periods and conditions of service, and amounts of retirement allowances as may be necessary.

(Added by Stats. 1967, Ch. 978.)



98205

Except as herein provided, no member of the board or of the retirement board, nor any member of the retirement system or employee of the district, shall have any interest direct or indirect in the making of any investment or in the gains or profits accruing therefrom, and no such person, directly or indirectly, for himself or as an agent or partner of others shall borrow any of its funds, nor shall any such person in any manner use the same except to make such current and necessary payments as are authorized by the retirement board, nor shall such a person become an endorser or surety as to, or in any manner an obligor for investments of the retirement fund.

(Added by Stats. 1967, Ch. 978.)









CHAPTER 6. Powers and Functions of District

ARTICLE 1. Corporate Power

98210

The district has perpetual succession and may adopt a seal and alter it at its pleasure.

(Added by Stats. 1967, Ch. 978.)



98211

The district may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1967, Ch. 978.)



98212

The district may exercise the right of eminent domain to take any property necessary or convenient to the exercise of the powers granted in this part. The district, in exercising such power, in addition to the damage for the taking, injury, or destruction of property, shall also pay the cost of removal, reconstruction, or relocation of any structure, railways, mains, pipes, conduits, cables, or poles of any public utility or public district which is required to be moved to a new location.

(Amended by Stats. 1975, Ch. 1176.)



98213

No action in eminent domain to acquire property or interests therein within any incorporated city or any county shall be commenced unless the legislative body of the affected city or county has consented to such acquisition by resolution.

(Added by Stats. 1967, Ch. 978.)



98214

No such taking or acquisition by the district which would involve the abandonment, removal, relocation, or use of property of a railroad corporation, as defined in Section 230 of this code, shall be permitted, unless the Public Utilities Commission, after hearing, shall find and determine that the public interest and necessity require the abandonment, removal, relocation, or use of such property and that such taking or acquisition will not unreasonably impair the ability of the railroad corporation involved to provide safe, adequate, economical, and efficient service.

(Added by Stats. 1967, Ch. 978.)






ARTICLE 2. Contracts

98220

The district may make contracts and enter into stipulations of any nature whatsoever, either in connection with eminent domain proceedings or otherwise, including, without limiting the generality of the foregoing, contracts and stipulations to indemnify and hold harmless, to employ labor, and to do all acts necessary and convenient for the full exercise of the powers granted in this part.

(Added by Stats. 1967, Ch. 978.)



98221

No officer or employee of the district shall in any manner be interested directly or indirectly, in any contract awarded or to be awarded by the board, or in the profits to be derived therefrom contrary to the provisions of Article 4 (commencing with Section 1090), Chapter 1, Division 4, Title 1 of the Government Code.

(Added by Stats. 1967, Ch. 978.)






ARTICLE 4. Property

98233

The district may take by grant, purchase, gift, devise or lease, or condemn in proceedings under eminent domain, or otherwise acquire, and hold and enjoy, real and personal property of every kind within or without the district necessary to the full or convenient exercise of its powers. The board may lease, sell, mortgage, or otherwise dispose of any real or personal property within or without the district when in its judgment it is for the best interests of the district so to do.

(Added by Stats. 1967, Ch. 978.)



98234

Whenever the board by resolution determines that any record, map, book, or paper in the possession of the district or any officer or employee thereof is of no further value to the district, the board may authorize its sale, destruction, or other disposition.

(Added by Stats. 1967, Ch. 978.)






ARTICLE 5. Transit Facilities and Service

98240

The district may acquire, construct, own, operate, control or use rights-of-way, rail lines, buslines, stations, platforms, switches, yards, terminals, and any and all other facilities necessary or convenient for transit service within or partly without the district, underground, upon, or above the ground and under, upon, or over public streets or other public ways or waterways, together with all physical structures necessary or convenient for the access of persons and vehicles thereto, and may acquire any interest in or rights to the joint use of any or all of the foregoing; provided, that installations in any street, road or other property devoted to a public use shall be subject to consent of the governing body in charge of such public use.

(Added by Stats. 1967, Ch. 978.)



98241

The district may without limitation by any other provisions of this part requiring approval of indebtedness, accept contributions of money, rights-of-way, labor, materials, and any other property for the acquisition, construction, maintenance and operation of transit facilities, and may without limitations by any other provisions of this part enter into any contracts and cooperation with and accept cooperation from the state, or any department, instrumentality, or agency thereof, or any public agency in the acquisition, construction, maintenance, and operation of, and in financing the acquisition, construction, maintenance, and operation of, any such transit facilities.

(Added by Stats. 1967, Ch. 978.)



98242

The district shall not interfere with or exercise any control over any transit facilities now or hereafter owned, and operated wholly or partly within the district by any city or public agency, unless by consent of such city or public agency and upon such terms as are mutually agreed upon between the board and such city or public agency.

(Added by Stats. 1967, Ch. 978.)



98243

The district may lease or contract for the use of its transit facilities or any portion thereof, to any operator, and may provide for subleases by such operator upon such terms and conditions as it deems in the public interest. The word operator as used in this section means any city or public agency or any person, firm or private corporation.

(Added by Stats. 1967, Ch. 978.)



98244

The district may construct and operate or acquire and operate works and facilities in, under, upon, over, across, or along any street or public highway or any stream, bay or watercourse, or over any of the lands which are the property of the state, to the same extent that such rights and privileges appertaining thereto are granted to municipalities within the state, and to install adequate bus stops, including the painting of curbs, subject to the consent of the governing body in charge of such streets, highways, stream, watercourse, or lands.

(Added by Stats. 1967, Ch. 978.)



98245

The district may enter into agreements for the joint use of any property and rights by the district and any city, public agency or public utility operating transit facilities; may enter into agreements with any city, public agency or public utility operating any transit facilities, either wholly or partially within, or without, the district, for the joint use of any property of the district or of such city, public agency or public utility, or the establishment of through routes, joint fares, transfer of passengers or pooling arrangements.

(Added by Stats. 1967, Ch. 978.)



98246

The rates and charges for service furnished pursuant to this part shall be fixed by the board and shall be reasonable.

(Added by Stats. 1967, Ch. 978.)



98247

The board of supervisors or the city council of a municipality having territory located within the district may file a request for a hearing before the district board as to the reasonableness of any rates or charges fixed by the district and as to any proposal for fixing the location of facilities by the district. The request shall be in writing and shall state the subject matter on which a hearing is desired.

(Added by Stats. 1967, Ch. 978.)



98248

Upon the filing of a request for hearing as provided in Chapter 8 (commencing with Section 98390) of this part, the district board shall fix the time and place for hearing. The time fixed shall not be less than 15 days nor more than 60 days from the date such request is filed. Notice of such hearing shall be given to the county or city requesting such hearing and shall be published by the board.

(Added by Stats. 1967, Ch. 978.)



98249

At the time fixed for any hearing before the board any board of supervisors or city council eligible to file a request for hearing, not a party to the original request for hearing, may intervene and shall be entitled to be heard and to introduce evidence.

(Added by Stats. 1967, Ch. 978.)



98250

Within 30 days after submission of the case, the board shall render its decision and its decision shall be final.

(Added by Stats. 1967, Ch. 978.)



98251

The district shall be subject to the provisions of Division 14.8 (commencing with Section 34500) of the Vehicle Code with respect to the operation of buses and to the rules and regulations prescribed by the Department of the California Highway Patrol pursuant to that chapter regulating the safe operation of buses.

(Added by Stats. 1967, Ch. 978.)






ARTICLE 6. Indebtedness

98260

The district may borrow money for the purpose of defraying the expenses of the district lawfully incurred after the commencement of the fiscal year, but prior to the time moneys from the tax levy for the fiscal year are received by the district, in an amount, including interest to be paid thereon, which shall not exceed its estimated tax revenues for the fiscal year, and may evidence such borrowing by notes bearing interest at a rate not to exceed 6 percent per annum. The notes shall be payable from the tax levy from the then current fiscal year, which levy shall contain a sum sufficient to provide for the payment of the notes and the interest thereon. The form of the notes and the proceedings relating to their issuance and sale, shall be governed by the applicable provisions contained in Article 7 (commencing with Section 53820) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 1977, Ch. 672.)



98262

The district shall not incur an indebtedness under Chapter 7 (commencing with Section 98310) of this part which in the aggregate exceeds one (1) percent of the assessed value of all the real and personal property within the district.

(Added by Stats. 1967, Ch. 978.)



98263

The district may accept, without limitation by any other provisions of this part requiring approval of indebtedness, contributions or loans from the United States, this state, or any department, instrumentality, or agency of either thereof, for the purpose of financing the acquisition, construction, maintenance, and operation of transit facilities, and may enter into contracts and cooperate with and accept cooperation from, the United States, this state, or any department, instrumentality, or agency of either thereof, in the acquisition, construction, maintenance, and operation, and in financing the acquisition, construction, maintenance, and operation, of any such transit facilities in accordance with any legislation which Congress or the Legislature of the State of California may have heretofore adopted or may hereafter adopt, under which aid, assistance, and cooperation may be furnished by the United States or this state in the acquisition, construction, maintenance and operation of any such transit facilities. The district may do any and all things necessary in order to avail itself of such aid, assistance, and cooperation under any federal or state legislation now or hereafter enacted. Any evidence of indebtedness issued under this section shall constitute a negotiable instrument.

(Added by Stats. 1967, Ch. 978.)






ARTICLE 7. Investments

98270

The district may invest any surplus money in its treasury. The county treasurer shall act as treasurer of the district and he shall handle such investments as the board determines to make in accordance with the same policies and procedures that he follows in the investment of surplus county funds.

The board shall pay a reasonable fee to the county for the investment services of the county treasurer.

(Added by Stats. 1967, Ch. 978.)






ARTICLE 8. Property Taxation

98280

The district may levy, and collect or cause to be collected, taxes for any lawful purpose subject to a maximum limit of five cents ($0.05) per one hundred dollars ($100) of assessed value of all real estate and personal property within the district; provided, however, that the district shall have the further power to levy, collect or cause to be collected, said property taxes to a maximum limit of ten cents ($0.10) if the matter is first submitted to the voters in the district and a majority of those voting vote in favor of raising the maximum tax limit.

(Added by Stats. 1967, Ch. 978.)



98280.5

If, in the opinion of the board, the transit operation revenues will not be sufficient for any and all lawful purposes the board shall levy a tax for such purpose or purposes and fix the amount of money necessary to be raised therefor by taxation as part of the general tax levy as set forth in Section 98280.

(Added by Stats. 1967, Ch. 978.)



98281

The board shall, as part of the general tax levy as set forth in Section 98280, levy and collect annually until the district s bonds are paid, or until there is a sum in the treasury of the district set apart for that purpose to meet all sums coming due for principal and interest on the bonds as they become due a tax sufficient to pay the annual interest on the bonds and such part of the principal thereof as becomes due before the proceeds of a tax levied at the next general tax levy will be available. If the maturity of the indebtedness created by the issue of bonds begins more than one year after the date of the issuance thereof, the tax shall be levied and collected annually at the time and in the manner aforesaid, sufficient to pay the interest on the indebtedness as it falls due and to constitute a sinking fund for the payment of the principal on or before maturity.

(Added by Stats. 1967, Ch. 978.)



98282

The board may provide for the assessment, levy, and collection of taxes by the district.

(Added by Stats. 1967, Ch. 978.)



98283

The board shall avail itself of the assessments made by the assessor of the county and of the assessments made by the State Board of Equalization for the county and shall take such assessments as the basis for the district taxation and have its taxes collected by the tax collector of the county, as part of the annual tax bill.

(Added by Stats. 1967, Ch. 978.)



98284

In such case the county auditor shall, on or before the third Monday in August of each year, transmit to the board a statement in writing showing the total value of all property within the district, ascertained from the assessments referred to in Section 98283 as equalized.

(Added by Stats. 1967, Ch. 978.)



98285

The board shall on or before the first day of September fix the rate of taxes, designating the number of cents upon each one hundred dollars ($100) using as a basis the value of property transmitted to the board by the county auditor, which rate of taxation shall be sufficient to raise the amount previously fixed by the board. These acts by the board shall constitute a valid assessment of the property and a valid levy of the taxes so fixed but the rate of taxation shall not exceed the limit imposed by this article.

(Added by Stats. 1967, Ch. 978.)



98286

The board shall immediately after fixing the rate of taxes as above provided transmit to the county auditor of the county a statement of the rate of taxes fixed by the board.

(Added by Stats. 1967, Ch. 978.)



98287

The district s taxes so levied shall be collected at the same time and in the same manner as county taxes. When collected the net amount, ascertained as provided in this article, shall be paid to the treasurer of the district, under the general requirements and penalties provided by law for the settlement of other taxes.

(Added by Stats. 1967, Ch. 978.)



98288

Whenever any real property has been sold for taxes and has been redeemed, the money paid for redemption shall be apportioned and paid to the district by the county treasurer in the proportion which the tax due to the district bears to the total tax for which the property was sold.

(Added by Stats. 1967, Ch. 978.)



98289

The compensation to be charged by and paid to any county for the performance of services under this article shall be fixed by agreement between the board of supervisors of the county and the board. The compensation shall in no event exceed one-half of 1 percent of all money collected for the district. The compensation collected by the county shall be placed to the credit of the county general fund.

(Added by Stats. 1967, Ch. 978.)



98289.3

All taxes levied under this article are a lien on the property on which they are levied and shall become a lien at the same time as county taxes. The enforcement of the collection of such taxes shall be in the same manner and by the same means provided by law for the enforcement of liens for county taxes, all the provisions of law relating to the enforcement of the latter being made a part of this article so far as applicable.

(Added by renumbering Section 98290 by Stats. 1977, Ch. 672.)



98289.5

(a) On and after the operative date of the transactions and use tax ordinance pursuant to Article 8.5 (commencing with Section 98290) of this chapter, none of the provisions of this article shall be operative except this section and Section 98289.3.

(b) That portion of any property tax installment payable to the district is canceled if the installment may be paid without a delinquent penalty pursuant to Chapter 2.1 (commencing with Section 2700) of Part 5 of Division 1 of the Revenue and Taxation Code on or after the operative date of the transactions and use tax ordinance.

(Added by Stats. 1977, Ch. 672.)






ARTICLE 8.5. Retail Transactions and Use Tax

98290

A retail transactions and use tax ordinance may be adopted by the board in accordance with the provisions of Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, provided that two-thirds of the electors voting on the measure vote to authorize its enactment at a special election called for that purpose by the board.

(Amended by Stats. 2007, Ch. 343, Sec. 28.2. Effective January 1, 2008.)



98291

Any transactions and use tax ordinance adopted shall be operative on the first day of the first calendar quarter commencing not less than 180 days after adoption of the ordinance.

(Added by Stats. 1977, Ch. 672.)



98292

The district may contract with the State Board of Equalization for its service in the preparations necessary to administer a transactions and use tax ordinance. The costs to be covered by the contract are to be for services of the types described in Section 7272 of the Revenue and Taxation Code for preparatory work up to the date of the adoption of the ordinance. Any dispute as to the amount of the costs shall be resolved in the same manner as provided in that section.

(Added by Stats. 1977, Ch. 672.)



98293

Prior to the operative date of the transactions and use tax ordinance, the district shall contract with the State Board of Equalization to perform all functions incident to the administration and operation of the ordinance.

(Added by Stats. 1977, Ch. 672.)



98294

If the district shall not have contracted with the State Board of Equalization prior to the operative date of its transactions and use tax ordinance, it shall nevertheless so contract, and, in such case, the operative date shall be the first day of the first calendar quarter following the execution of the contract.

(Added by Stats. 1977, Ch. 672.)



98295

Repeal of the transactions and use tax ordinance shall not be operative earlier than the first day of the first calendar quarter following the adoption of the ordinance of repeal.

(Added by Stats. 1977, Ch. 672.)



98296

Whenever a bond election is held to authorize a bonded indebtedness pursuant to Article 1 (commencing with Section 98310) of Chapter 7, the ordinance calling the election may include a statement that the transactions and use taxes, or a stated portion thereof, shall be levied, or continued to be levied, and used to the extent required to pay the principal of, and interest on, the bonds as they become due, to provide any sinking fund payments required therefor, and to create or maintain any reserve fund required therefor.

A vote in favor of the issuance of the bonds shall authorize the use of such taxes for such purposes. The transactions and use tax ordinance shall not be repealed until all bonds payable from the revenues derived from such taxes have been fully paid or provision has been made for their payment in full.

(Added by Stats. 1977, Ch. 672.)









CHAPTER 6.5. Existing Systems

98300

As used in this chapter:

(a) Establish includes establish, construct, complete, acquire, extend or reroute. It does not, however, include the maintenance and operation of any existing system by the district.

(b) Existing system means any transit service or system of a publicly or privately owned public utility situated entirely within the district or at least 75 percent of whose revenue vehicle miles for the preceding calendar year were operated within the district.

(Added by Stats. 1967, Ch. 978.)



98301

Notwithstanding any other provision of this part, before the district may establish any transit service or system which may at any time divert, lessen, or compete for the patronage or revenues of any existing system, the district shall give a written notice to the public utility which is operating the existing system. The written notice shall describe the transit service or system which the district proposes to establish and shall state the time within which the district proposes to establish such service or system.

(Added by Stats. 1967, Ch. 978.)



98302

The district shall not establish the proposed service or system, or maintain and operate the service or system until it has offered to purchase the buses and such other facilities of the existing system as it will have need of and use for, and such offer has either been rejected or the purchase completed.

(Added by Stats. 1967, Ch. 978.)



98303

The purchase price to be paid for the existing system, or that part thereof which the district desires to purchase, shall be the reasonable market value of the buses and other facilities of the existing system on the date that the district commences negotiations for such purchase.

(Added by Stats. 1967, Ch. 978.)



98304

The district and the public utility operating the existing system may agree upon the purchase price or they may agree that the purchase price is to be established by arbitration and upon the method of naming arbitrators and the method of conducting such arbitration. If they do not, the purchase price may be fixed and judgment entered thereon in a suit brought either by the public utility or the district in the superior court in and for the county in which is located that portion of the existing system to be acquired by the district which has the highest value.

(Added by Stats. 1967, Ch. 978.)



98305

Section 851 of the Public Utilities Code does not apply to any contract for sale or sale of an existing system, or any portion thereof, pursuant to this chapter, and the Public Utilities Commission shall have no jurisdiction with respect thereto.

(Added by Stats. 1967, Ch. 978.)






CHAPTER 7. Bonds

ARTICLE 1. Issuance

98310

The district may from time to time incur a bonded indebtedness as provided in this chapter to pay the cost of acquiring, constructing or completing the whole or any portion of any transit facilities, or for acquiring any works, lands, structures, rights, equipment, or other property necessary or convenient to carry out the objects, purposes, or powers of the district. The total amount of bonds issued and outstanding shall not exceed 1 percent of the assessed value of the taxable property of the district as shown by the last equalized assessment roll of the County of Santa Cruz.

(Added by Stats. 1967, Ch. 978.)



98311

Whenever the board by resolution passed by vote of two-thirds of all its members determines that the public interest or necessity demands the acquisition, construction, or completion by the district of any transit facilities or any works, lands, structures, rights, equipment, or other property necessary or convenient to carry out the objects, purposes, or powers of the district, the cost of which will be too great to be paid out of the ordinary annual income and revenue of the district, it may at any subsequent meetings of the board provide by ordinance for the submission of the proposition of incurring a bonded indebtedness for the purpose set forth in the resolution to the voters of the district at a special bond election held for that purpose.

(Added by Stats. 1967, Ch. 978.)



98312

The ordinance calling a special bond election shall fix the date on which the election will be held, and the manner of holding the election and of voting for or against incurring the indebtedness. It shall also recite the objects and purposes for which the indebtedness is proposed to be incurred, the estimated cost of the transit facilities, works, lands, structures, rights, equipment, or other property proposed to be acquired, constructed, or completed, the amount of the principal of the indebtedness to be incurred therefor, and the maximum rate of interest to be paid on the indebtedness, which shall not exceed 6 percent per annum, payable semiannually or annually the first year and thereafter semiannually.

(Added by Stats. 1967, Ch. 978.)



98313

Propositions for incurring indebtedness for more than one object or purpose may be submitted at the same election.

(Added by Stats. 1967, Ch. 978.)



98314

Any special bond election may be held separately, or may be consolidated with any other election, the provisions of this chapter setting forth the procedure for the calling and holding of the special bond election shall be complied with, except that the ordinance calling the election need not set forth election precincts, polling places, and officers of election, but may provide that the precincts, polling places, and officers of election shall be the same as those set forth in the ordinance, notice, or other proceedings calling the election with which the special bond election is consolidated, and shall refer to the ordinance, notice, or other proceedings by number and title, or by other definite description.

(Added by Stats. 1967, Ch. 978.)



98315

The ordinance shall be published, and no other notice of election need be given.

(Added by Stats. 1967, Ch. 978.)



98316

The board shall comply with Article 3, (commencing with Section 9160) of Chapter 2 of Division 9 of the Elections Code, the provisions of which are applicable to any bond election held pursuant to this article. Wherever the words county clerk or county elections official appear in the Elections Code the words secretary of the board shall be substituted, for the purposes of this article, and wherever the words board of supervisors appear in the Elections Code, the words board of directors shall be substituted, and wherever the words district attorney or county counsel appear in the Elections Code, the words attorney for the district shall be substituted.

(Amended by Stats. 1994, Ch. 923, Sec. 206. Effective January 1, 1995.)



98317

The votes of two-thirds (
2/3
) of all voters voting on the proposition at the election are required to authorize the issuance of bonds under this chapter.

(Added by Stats. 1967, Ch. 978.)



98318

If the proposition submitted at a special bond election fails to receive the requisite number of votes, the board shall not within six months after the election hold another special election for the submission of a proposition of incurring a bonded indebtedness substantially the same as the proposition voted upon at the prior election unless a petition signed by voters within the district equal in number to at least 15 percent of the total vote cast at the last general statewide election is filed with the board, requesting that the proposition, or a proposition substantially the same, be submitted at an election to be called for that purpose.

(Added by Stats. 1967, Ch. 978.)






ARTICLE 2. Form and Content

98330

Bonds authorized by this chapter shall mature serially in amounts to be fixed by the board; except that payment shall begin not later than 10 years from the date thereof and shall be completed in not more than 50 years from that date.

(Added by Stats. 1967, Ch. 978.)



98331

The board may divide any issue of bonds authorized pursuant to this chapter into two or more series, and may fix different dates of issuance and different maturity dates for the bonds of each series. The bonds of each series shall mature serially in amounts to be fixed by the board, and the board shall fix a date not more than 10 years from the date of issuance of each series for the earliest maturity of such series and shall fix a date not more than 50 years from the date of issuance of each series for the final maturity of such series.

(Added by Stats. 1967, Ch. 978.)



98332

Pending the actual issuance or delivery of bonds, a district may issue temporary or interim bonds, certificates, or receipts, of any denomination whatsoever, with or without coupon, and in such form as may be prescribed by the board, to be exchanged for definite bonds when ready for delivery.

(Added by Stats. 1967, Ch. 978.)



98333

The bonds shall be issued in such denominations as the board determines, except that no bonds shall be issued of a denomination less than one thousand dollars ($1,000) and shall be payable on the day and at the place or places fixed in the bond, and with interest at the rate specified therein, payable semiannually.

(Added by Stats. 1967, Ch. 978.)



98334

The board may at any time prior to the issuance and sale of any bonds provide for the call and redemption of any or all of the bonds on any interest payment date prior to their fixed maturity at not exceeding the par value and accrued interest plus a premium of not exceeding 5 percent upon the principal amount of the bonds, in which event the call price of such redemption shall be set forth on the face of the bond. Notice of such redemption shall be published. If there is no newspaper of general circulation printed and published within the district, then the publication shall be made in a newspaper of general circulation, printed and published within the district, then the publication shall be made in a newspaper of general circulation, printed and published within the county, or any part thereof is situated. The first publication shall be at least 30 days prior to the date fixed for the redemption. After the date fixed for such redemption interest on the bonds thereafter shall cease.

(Added by Stats. 1967, Ch. 978.)



98335

The bonds shall be signed by the chairman of the board or by such officer of the district as the board shall by resolution authorize and designate for that purpose. They shall also be signed by the treasurer, and be countersigned by the auditor. The coupons of the bonds shall be numbered consecutively and be signed by the treasurer. All signatures and countersignatures on the bonds, except one of the signatures or countersignatures on the bonds, may be printed, lithographed or engraved. If any officer whose signature or countersignature appears on the bonds or coupons ceases to be such officer before the delivery of the bonds to the purchaser, the signature or countersignature is nevertheless valid and sufficient for all purposes as if he had remained in office until the delivery of the bonds.

(Added by Stats. 1967, Ch. 978.)






ARTICLE 3. Issue and Sale

98340

The bonds may be issued and sold for not less than their par value, but otherwise as the board determines. Before selling any bonds, or any part thereof, the board shall give notice inviting sealed bids in such manner as the board may prescribe. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received, or if the board determines that the bids received are not satisfactory as to the price or responsibility of the bidders, the board may reject all bids received, if any, and either again give notice inviting bids or sell the bonds at private sale.

(Added by Stats. 1967, Ch. 978.)



98341

All premiums and accrued interest received on the sale of bonds shall be placed in the fund to be used for the payment of principal of and interest on the bonds. The remainder of the proceeds of the bonds shall be placed in the district treasury to the credit of the proper fund, and shall be used exclusively for the objects or purposes for which the bonds were voted; provided that when such objects and purposes have been accomplished any moneys remaining shall be transferred to the fund to be used for the payment of principal and interest on the bonds shall have been paid, any balance of money then remaining shall be transferred to the general fund of the district.

(Added by Stats. 1967, Ch. 978.)



98342

In lieu of the immediate levy of a tax to pay the interest or any part thereof on any bonded indebtedness incurred in accordance with this part the board may, in the estimate of the amount of money necessary to be raised by the bonds, include a sum sufficient to pay interest on all of the bonds or part thereof during the period of acquisition, construction, or completion, but for no period in excess of five years.

(Added by Stats. 1967, Ch. 978.)






ARTICLE 4. Refunding

98350

Whenever the board by resolution passed by a vote of two-thirds of all its members determines that the refunding of the whole or any portion of the bonded indebtedness will be of advantage to the district, the board may refund the bonded indebtedness or any portion thereof and issue refunding bonds of the district therefor.

(Added by Stats. 1967, Ch. 978.)



98351

The issuance of refunding bonds shall not be construed as the incurring or increase of an indebtedness within the meaning of this act, and the approval of the voters is not required for the issuance of refunding bonds. The board may provide for the call and redemption of any or all of the bonds on any interest payment date prior to their fixed maturity in the ordinance authorizing the issuance of the refunding bonds.

(Added by Stats. 1967, Ch. 978.)



98352

Except as otherwise provided, the provisions of this chapter shall substantially govern as to all matters pertaining to the issuance of refunding bonds, including and without limiting the generality of the foregoing, the form, execution, issuance, maturity, redemption, refunding, validation, the payment of interest from bond funds, and the status of the bonds as investments.

(Added by Stats. 1967, Ch. 978.)



98353

Refunding bonds shall bear interest at a rate not exceeding the interest rate on the refunded bonds, but payment of the refunding bonds shall begin not later than one year from the date thereof and be completed in not more than 40 years from that date.

(Added by Stats. 1967, Ch. 978.)



98354

The proceeds of the sale of refunding bonds shall be applied only to the purchase, or retirement at not more than par and accrued interest, or the call price, of the bonded indebtedness for which the refunding bonds were issued.

(Added by Stats. 1967, Ch. 978.)



98355

In lieu of selling refunding bonds and using the proceeds to purchase or retire the bonds to be refunded, the board may exchange refunding bonds at not less than par and accrued interest for the bonds so refunded.

(Added by Stats. 1967, Ch. 978.)



98356

Wherever outstanding bonds are refunded they shall be surrendered to the treasurer of the district, who shall cancel them by endorsing on their face the manner in which the refunding was effected, whether by exchange or purchase, and the amount for which so purchased, (if any) and by perforating through each bond and each coupon attached thereto the word canceled together with the date of cancellation.

(Added by Stats. 1967, Ch. 978.)






ARTICLE 5. Status as Investments

98360

All bonds including refunding bonds issued by a district are legal investments for all trust funds and for the funds of all insurance companies, banks, both commercial and savings, and trust companies, and for the State School Fund and for all sinking funds under the control of the State Treasurer. Whenever any money or funds may be invested in or loaned upon the security of the bonds of the district; and whenever bonds of cities, cities and counties, counties, or school districts by law may be used as security for the faithful performance or execution of any court or private trust or of any other act, bonds of the district may be used.

(Added by Stats. 1967, Ch. 978.)



98361

All bonds of the district, to the same extent as bonds of any other municipality, are legal for use by any other municipality, are legal for use by any state or national bank or banks in the state as security for the deposit of funds of the state or of any county, city and county, city, municipality or other public or municipal corporation within the state.

(Added by Stats. 1967, Ch. 978.)






ARTICLE 6. Validation

98370

An action to determine validity of bonds, including refunding bonds, may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1967, Ch. 978.)






ARTICLE 7. Revenue Bonds

98380

As an alternative procedure for the raising of funds, the district may issue bonds, payable from revenues of any facility or enterprise to be acquired or constructed by the district, in the manner provided by the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), all of the provisions of which are applicable to the district.

(Added by Stats. 1967, Ch. 978.)



98381

The district is a local agency within the meaning of the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code). The term enterprise as used in the Revenue Bond Law of 1941 shall, for all purposes of this part, include transit facilities and any and all parts thereof and all additions, extensions and improvements thereto and all other facilities authorized to be acquired, constructed, or completed by a district or, in the alternative, may issue revenue bonds under the Revenue Bond Law of 1941, for the acquisition, construction and completion of any one of such facilities. Nothing in this article shall prevent the district from availing itself of, or making use of, any procedure provided in this part for the issuance of bonds of any type or character for any of the facilities or works authorized hereunder, and all proceedings may be carried on simultaneously or in the alternative, as the directors may determine.

(Added by Stats. 1967, Ch. 978.)









CHAPTER 8. Annexation

98390

Territory may be annexed to the district in the manner provided in this chapter. Territory to be annexed need not be contiguous to the present district.

(Added by Stats. 1967, Ch. 978.)



98391

Whenever the board finds and determines that additional territory will be benefited by annexation to the district, it shall pass a resolution to that effect. Approval of the local agency formation commission shall be required for such annexation, and shall be obtained before the board holds its hearing.

(Added by Stats. 1967, Ch. 978.)



98392

The resolution shall be passed by a vote of two-thirds of the members of the board and shall:

(a) Describe the boundaries of the territory proposed to be annexed.

(b) Designate the proposed annexation by an appropriate name.

(c) Declare that the area to be annexed to the district will be benefited by such annexation.

(d) Name the time and place for the hearing of objections by any person interested in the proposed annexation.

(Added by Stats. 1967, Ch. 978.)



98393

The resolution, together with the names of the members of the board, voting for and against it shall be published pursuant to Section 6066 of the Government Code in a newspaper published in the territory proposed to be annexed, or if there is no such paper, then in some newspaper of general circulation, circulated in such territory.

(Added by Stats. 1967, Ch. 978.)



98394

On the day fixed for hearing or any day to which the hearing is adjourned, the board shall hear and consider any objections presented to the annexation of the territory. After the hearing of objections, if it shall be determined by a vote of two-thirds (
2/3
) of all the members of the board that the territory proposed to be annexed will be benefited by such annexation, the board shall proceed to fix and determine the boundaries of the territory to be annexed to the district.

(Added by Stats. 1967, Ch. 978.)



98395

After making all necessary and proper changes in the boundaries, by a resolution passed by a vote of two-thirds of the members, the board shall order the annexation of the territory so described. The resolution together with the names of the members of the board voting for and against the same shall be spread upon the minutes of the board.

(Added by Stats. 1967, Ch. 978.)



98396

Whenever any territory is annexed to the district it shall thereupon become a part of the district subject to all the liabilities and entitled to all the benefits of the district.

(Added by Stats. 1967, Ch. 978.)






CHAPTER 9. Exclusion

98397

Territory within the district may be excluded from the district in the manner provided in this chapter. Proceedings for the exclusion of such territory may be initiated by the filing of a petition with the board of supervisors signed by not less than 10 percent of the registered voters in the territory proposed to be excluded. The petition shall:

(a) Describe the boundaries of the territory to be excluded.

(b) Declare that the area to be excluded from the district is not benefited by remaining in the district.

(c) Request exclusion of the territory.

(Added by Stats. 1967, Ch. 978.)



98398

After the petition is filed with the board of supervisors, the board of supervisors shall determine whether the petition is signed by a sufficient number of voters and if the petition is sufficient, the board of supervisors shall refer the question to the local agency formation commission, which shall hold a hearing on the question.

The notice shall contain the following:

(a) That a petition for exclusion has been filed with the board of supervisors.

(b) That a public hearing will be held upon the said petition and the proposed exclusion by the local agency formation commission, stating the time and place of such public hearing.

(c) That any interested person may appear and be heard at said public hearing.

(d) Describe the boundaries of the territory proposed to be excluded.

(Added by Stats. 1967, Ch. 978.)



98399

On the day fixed for the hearing, or any day to which the hearing may be adjourned, the local agency formation commission shall hear persons interested, and shall hear and consider any objections to the proposed exclusion. After the hearing, if it should be determined by a majority of all of the members on the local agency formation commission that the territory proposed to be excluded will not be benefited by remaining in the district, the commission shall recommend to the board of supervisors that the said territory be excluded. The exclusion shall be effective immediately upon resolution by the board of supervisors, provided, however, that the excluded territory shall not be relieved by such exclusion from liability for taxation for the payment of any bonded indebtedness existing at the time of the exclusion. Notice of the exclusion shall be given pursuant to Government Code Sections 54900 et seq.

(Added by Stats. 1967, Ch. 978.)






CHAPTER 10. Dissolution

98400

The board may call an election any time for the purpose of submitting to the voters of the district the question of whether the district will be dissolved. Upon the filing with the clerk of the district of a petition signed by voters within the district equal in number to at least twenty-five percent (25%) of the total vote cast within the district at the last general statewide election asking that the question of dissolution of the district be submitted to the voters of the district, the board shall call such an election.

(Added by Stats. 1967, Ch. 978.)



98401

The election for the purpose of submitting to the voters of the district the question of whether or not the district shall be dissolved shall be held on the next established election date not less than 74 days next succeeding the date on which the petition is filed.

(Amended by Stats. 1973, Ch. 1146.)



98402

Notice of any election for dissolution, whether called because of the filing of a petition or ordered by the board without petition, shall be published. The election shall be held on the next established election date not less than 74 days from the date of the first publication of the notice.

(Amended by Stats. 1973, Ch. 1146.)



98403

The ballots for the election shall contain substantially the instructions required to be printed on ballots for use at general state and county elections and in addition the following:

Shall the Santa Cruz Metropolitan Transit District be dissolved?

YES

NO

(Added by Stats. 1967, Ch. 978.)



98404

The board shall canvass the vote. If a majority of the votes favor dissolution, the board shall by resolution dissolve the district.

(Added by Stats. 1967, Ch. 978.)



98405

The board shall file a certified copy of the resolution with the Secretary of State and for record in the office of the county recorder.

(Added by Stats. 1967, Ch. 978.)



98406

Upon dissolution the right, title and interest to property owned or controlled by the district shall be divided among the cities within the district and the county according to the ratio which the assessed valuation of taxable property of each city within the district and the unincorporated area within the district bears to the total assessed valuation of taxable property within the district.

(Added by Stats. 1967, Ch. 978.)



98407

The board of supervisors is, ex officio, the governing body of the dissolved district. It may levy taxes and assessments and perform other acts necessary to wind up the district affairs and to raise money for the payment of outstanding indebtedness.

(Added by Stats. 1967, Ch. 978.)









PART 11. PROVISIONS APPLICABLE TO ALL PUBLIC TRANSIT

CHAPTER 1. Benefit Assessment Districts

99000

As used in this chapter, the following terms have the following meanings:

(a) Benefit district means a special benefit assessment district established pursuant to this chapter, the area of which shall lie not more than one-half mile from the center point of any transit station or proposed transit station.

(b) Board means the governing board of the operator.

(c) Eligible transit project means transit stations and rail facilities and associated services, but excludes operating costs of rail or transit services.

(d) (1) For purposes of this chapter, legal representative means an official of a corporation owning real property in the benefit district.

(2) For purposes of this chapter, legal representative also means a guardian, conservator, executor, or administrator of the estate of the holder of title to real property in the benefit district who is all of the following:

(A) The person is appointed under the laws of this state.

(B) The person is entitled to the possession of the estate s real property.

(C) The person is authorized by the appointing court to exercise the particular right, privilege, or immunity which he or she seeks to exercise.

(e) Operator means a transit district, municipal operator, or other public agency operating or contracting for the operation of transit, commuter rail, or intercity rail services.

(f) Rail means rail transit, commuter rail, or intercity rail.

(g) Rail facilities means land, buildings, and equipment, or any interest therein, whether or not the operation thereof produces revenue, which has, as its primary purpose, the operation of the rail system or the providing of services to the passengers of the rail system, but does not mean any land, buildings, or equipment, or interest therein, which is used primarily for the production of revenue not arising from the operation of the rail system.

(h) Transit station means a rail station, or a ferry terminal, or a bus transfer station as defined in paragraph (2) of subdivision (b) of Section 65460.1 of the Government Code.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99001

The Legislature finds and declares that:

(a) It is necessary and in the best interest of the citizens of the state to authorize operators to levy special benefit assessments for needed eligible transit projects on the property that benefits from those transit projects.

(b) The eligible transit projects provide special benefits to parcels of land, and improvements thereon, in the vicinity of transit stations, and provide general benefits to the community at large. The board of the operator shall be the conclusive judge of the proportion of special and general benefits produced by the eligible transit projects and of the distribution of the special benefits among parcels of property within the benefit assessment district.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99002

(a) Whenever the board finds that property adjacent to, or in the vicinity of, one or more transit stations, or proposed transit stations, of the operator receives or will receive special benefit by reason of the location or operation of one or more of those transit stations, the board may, by resolution adopted by a two-thirds vote of its members, provide for notice and hearing on its intention to establish one or more special benefit districts and levy a special benefit assessment on real property therein for the purpose of financing, in whole or in part, the acquisition, construction, development, joint development, operation, maintenance, or repair of one or more eligible transit projects located within the benefit district.

(b) In connection with the levy of a special benefit assessment, the board shall comply with the notice, protest, and hearing procedures set forth in Section 53753 of the Government Code.

(c) The resolution may provide that the proposed benefit district will contain separate zones, which may consist of either contiguous or noncontiguous areas of land within the service area of the operator. The proposed benefit district and each proposed zone, if any, therein shall be an area adjacent to, or in the vicinity of, one or more transit stations or proposed transit stations. The boundaries of the benefit district and of each zone, if any, therein shall be drawn so as to reflect, as accurately as possible, the areas in which special benefits are conferred by reason of the proximity and operation of one or more transit stations.

(d) A notice stating the time and place of the hearing, and setting forth the boundaries and purpose of the proposed benefit district, shall be published prior to the time fixed for the hearing pursuant to Section 6066 of the Government Code.

(e) An operator other than a transit district, city, or county may implement a special benefit district under this chapter only if the action is consistent with the general or specific plans of the city or county within which the special benefit district is to be created.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99003

(a) The resolution shall state, as appropriate, the maximum and minimum rate of assessment, the amount of the special benefit assessment and the purposes for which it is to be levied, the estimated cost of accomplishing the purposes, and the dates or approximate intervals at which the assessment shall be levied. The resolution shall also state that the exterior boundaries of the benefit district are set forth on a map on file with the operator, which map shall govern for all purposes as to the extent of the benefit district and zones, if any, therein and that the area set forth on the map shall thereupon constitute and be known as Benefit District No. ____ of the [insert name of operator], or as Benefit Zone ____ of the Benefit District No. ____ of the [insert name of operator], as designated by the board.

(b) A copy of the resolution shall be included with the notice given pursuant to Section 53753 of the Government Code.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99004

(a) In determining the amount of a special benefit assessment, the board shall measure the benefit to real property in the benefit district or zones therein according to the procedures and approval process set forth in Section 4 of Article XIII D of the California Constitution.

(b) The special benefit assessment constitutes a charge imposed on particular real property for an eligible transit project of direct benefit to that property, and does not constitute an ad valorem tax or any other form of general tax levy applying a given rate to the assessed valuation of all taxable property within the service area of the operator.

(c) The operator shall possess all powers necessary for, incidental to, or convenient for, the collection, enforcement, administration, or distribution of the special benefit assessment in accordance with California law.

(d) The revenue from a special benefit assessment, which is imposed pursuant to this chapter, or from bonds secured by such a special benefit assessment, for the purpose of financing an eligible transit project located within the benefit district, shall be used only for financing of the project for which it was levied, and that revenue shall not be used for any other purpose or the payment of any other expense of the operator, including, but not limited to, a transit, transportation, or operating expense.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99005

(a) Where any parcel in the benefit district is owned in joint tenancy, tenancy in common, or any other multiple ownership, the owners of that parcel may designate in writing which one of the owners shall be deemed the owner of the parcel for purposes of submitting an assessment ballot pursuant to Section 53753 of the Government Code. In the absence of a designation, paragraph (3) of subdivision (e) of Section 53753 of the Government Code shall apply.

(b) The legal representative of a corporation or an estate owning real property in the benefit district may act on behalf of the corporation or the estate.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99006

If a majority does not protest the imposition of an assessment, the board may levy the assessment in accordance with the resolution adopted pursuant to Section 99002.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99007

(a) Any owner or owners of real property, which is, in whole or in part, within the benefit district, or their legal representatives, may jointly or severally file with the board a petition requesting that the real property owned by them or for which they are the legal representative be excluded from the benefit district on the ground that the real property sought to be excluded is not benefited or that the assessment be reduced on the ground that the assessment exceeds the benefit to that real property.

(b) The real property sought to be excluded or upon which the assessment is sought to be reduced shall be described by its legal description and shall be accompanied by a map depicting its location in relation to the benefit district.

(c) The petition shall contain a statement of facts in support of the petition and shall be acknowledged by the owner or the legal representative filing the petition.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99008

Notice of each hearing upon the petition for exclusion or reduction shall be given in accordance with subdivision (d) of Section 99002. Notice shall also be mailed at least 30 days prior to the hearing to all record owners of each identified parcel within the boundaries of the benefit district or zone.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99009

At the time and place provided in the notice or at any time and place to which the hearing is adjourned, the board or its appointed hearing officer shall hear all of the following:

(a) The petition for exclusion or reduction.

(b) All evidence or proof that may be introduced by or on behalf of the petitioners.

(c) All objections to the petition that may be presented in writing by any person, including the authority.

(d) All evidence or proof that may be introduced in support of objections to the petition.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99010

The expenses of giving the notice provided for herein and of the hearing on the exclusion or reduction petition shall be paid by the persons filing the petition.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99011

Upon the hearing on an exclusion or reduction petition by the board, or upon the record of hearing by a hearing officer, the board shall order the petition be denied if the petitioner has not shown by a preponderance of the evidence that in an exclusion petition the real property is not benefited or in a reduction petition that the assessment exceeds the benefit to the property.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99012

The board, after the hearing on an exclusion or reduction petition, shall order one of the following by resolution:

(a) In the case of an exclusion petition, order the exclusion of all or any part of the real property described in the petition upon its finding that the property will not be benefited by the operations of the operator in the vicinity of the benefit district.

(b) In the case of a reduction petition, order a change in the benefit assessment to all or any portion of the real property described in the petition to provide that it not exceed the amount of benefit derived by the operations of the operator in the vicinity of the benefit district.

(c) Confirm the assessment on the real property subject to the petition as correctly reflecting the amount of benefit to the real property.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99013

(a) Following formation of the benefit district or concurrently therewith, if the board deems it necessary to incur a bonded indebtedness for the acquisition, construction, development, joint development, completion, operation, maintenance, or repair of one or more eligible transit facilities located within the benefit district, the board may provide, by resolution, that the bonded indebtedness shall be payable from special benefit assessments levied within the benefit district. The resolution shall be adopted by a two-thirds vote of the members of the board, and shall declare and state all of the following:

(1) That the board intends to incur an indebtedness, by the issuance of bonds of the operator, for the benefit district which the board has formed, or intends to form, within a portion of the service area of the operator.

(2) The purposes for which the proposed debt is to be incurred, which may include all costs and estimated costs necessary or convenient for, incidental to, or connected with, the accomplishment of the purposes, including, without limitation, engineering, inspection, legal, fiscal agent, financial consultant, bond and other reserve funds, working capital, bond interest estimated to accrue during the construction period, if any, and for a period not exceeding three years thereafter, and the expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(3) The estimated cost of accomplishing the purposes and the amount of the principal of the indebtedness to be incurred.

(4) That a general description of the benefit district and of each zone, if any, therein and maps showing the exterior boundaries thereof are on file with the operator and available for inspection by any interested person.

(5) That special benefit assessments for the payment of the bonds, and the interest thereon, have been, or are proposed to be levied in the benefit district or zones therein in accordance with the procedures and approval process set forth in Section 4 of Article XIII?D of the California Constitution.

(6) The extent to which, if at all, all or a portion of the revenues of the operator are to be used to pay the principal of, interest on, and sinking fund payments for, the bonds, including the establishment and maintenance of any reserve fund therefor.

(7) The time and place set for hearing on the proposed issuance of the bonds.

(8) That, prior to levying a special benefit assessment, the board shall comply with the notice, protest, and hearing procedures set forth in Section 53753 of the Government Code.

(9) The maximum term the proposed bonds shall run before maturity, which shall not exceed 40 years from the date of the bonds or any series thereof.

(10) The maximum rate or rates of interest to be paid, which shall not exceed 12 percent per annum.

(11) That the pledge of special benefit assessment revenues to the bonds authorized by this section has priority over the use of any of those revenues for pay-as-you-go financing, except to the extent that this priority is expressly restricted by any of the operator s agreements with bondholders.

(b) The notice stating the time and place of the hearing on the proposed issuance of bonds shall be published prior to the time fixed for the hearing pursuant to Section 6066 of the Government Code.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99014

At the time and place fixed for the hearing on the issuance of bonds payable from special benefit assessments levied under this chapter, or at any time and place to which the hearing is adjourned, the board shall proceed with the hearing. Interested persons may appear at the hearing and present matters material to the questions set forth in the resolution. At the conclusion of the hearing on the proposed issuance of bonds, the board shall, by resolution adopted by a two-thirds vote of the members, determine whether to incur the bonded indebtedness.

The resolution shall state the amount of the proposed debt, the purposes for which it is to be incurred, and the estimated cost of accomplishing the purposes. The determinations made in the resolution are final and conclusive.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99015

Special benefit assessments for the payment of the principal of, and interest on, bonds issued for a benefit district or zone shall be levied in the benefit district or zone at rates that are sufficient in the aggregate, together with revenues already collected and available, to pay the principal of, and interest on, all bonds the authority issued for the benefit district or zone. Other revenues of the operator shall be used for the payment of the principal of, and interest on, the bonds only to the extent set forth in any agreement of the authority for the benefit of bondholders.

Special benefit assessments in the benefit district and zones, if any, therein shall be calculated in accordance with the requirements set forth in Section 4 of Article XIII?D of the California Constitution.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99016

The bonds issued pursuant to this chapter shall bear interest at a rate or rates not exceeding 12 percent per annum, payable semiannually, except that the first interest payable on the bonds or any series thereof may be for any period not to exceed one year as determined by the board.

In the resolution or resolutions providing for the issuance of bonds, the board may also provide for call and redemption of the bonds prior to maturity at times and prices and upon any other terms that it may specify. However, no bond is subject to call or redemption prior to maturity unless the bond contains a recital to that effect. The denomination or denominations of bonds shall be stated in the resolution providing for their issuance, but shall not be less than five thousand dollars ($5,000). The principal of, and interest on, the bonds shall be payable in lawful money of the United States at the office of the treasurer of the authority or at any other place or places that may be designated by the board, or at either place or places at the option of the holders of the bonds. The bonds shall be dated, numbered consecutively, signed by the board chairperson and chief financial officer, and countersigned by the secretary and shall have the official seal of the authority attached. The interest coupons of the bonds shall be signed by the chief financial officer. The seal and all signatures and countersignatures may be printed, lithographed, or mechanically reproduced, except that one signature or countersignature shall be manually affixed.

If an officer, whose signature or countersignature appears on the bonds or coupons, leaves office for any reason prior to the delivery of the bonds, the officer s signature is as effective as if the officer had remained in office.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99017

The bonds issued pursuant to this chapter may be sold as the board determines by resolution. The board may sell the bonds at a price below par.

If the board determines by resolution that the bonds shall be sold by competitive bid, the board, before selling the bonds, or any part thereof, shall give notice inviting sealed bids in the manner that it prescribes. If satisfactory bids are received, the bonds offered shall be awarded to the highest responsible bidder. If no bids are received, or if the board determines that the bids received are not satisfactory as to price or responsibility of the bidders, the board may reject all bids received, if any, and either readvertise or sell the bonds at private sale or by negotiation, or by other lawful means.

If the board determines by resolution that the bonds shall not be sold by competitive bid, the board may sell the bonds at public or private sale, by negotiation, or by other lawful means.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99018

Delivery of any bonds issued under this chapter may be made at any place either inside or outside the state, and the purchase price may be received in cash or bank credits.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99019

All accrued interest and premiums received on the sale of bonds issued by the operator pursuant to this chapter shall be placed in the fund to be used for the payment of principal of, and interest on, those bonds. The remainder of the proceeds received on the sale of the bonds shall be placed in the treasury to secure those bonds or for the purposes for which the debt was incurred.

When the purposes for which the debt was incurred have been accomplished, any money remaining shall be either (a) transferred to the fund to be used for the payment of principal of, and interest on, the bonds or (b) placed in a fund to be used for the purchase of those outstanding bonds of the operator, from time to time, in the open market at the prices and in the manner, either at public or private sale or otherwise, that the board determines. Bonds so purchased shall be canceled immediately.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99020

The board may provide for the issuance, sale, or exchange of refunding bonds to redeem or retire any bonds issued by the operator under this chapter upon the terms, at the times, and in the manner that it determines. Refunding bonds may be issued in a principal amount sufficient to pay all, or any part, of the principal of the outstanding bonds issued under this chapter, the interest thereon, and the premiums, if any, due upon call and redemption thereof prior to maturity and all expenses of the refunding.

The provisions of this chapter, for the issuance and sale of bonds apply to the issuance and sale of refunding bonds, except that, when refunding bonds are to be exchanged for outstanding bonds, the method of exchange shall be as determined by the board.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99021

Any bonds issued under this chapter are legal investment for all trust funds; for the funds of insurance companies, commercial and savings banks, and trust companies; for state school funds; and, whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, counties, school districts, or other districts within this state, the money or funds may be invested in the bonds issued under this chapter.

Whenever bonds of cities, counties, school districts, or other districts within this state may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public money, bonds issued under this chapter may be so used.

The provisions of this chapter are in addition to all other laws relating to legal investments and are controlling as the latest expression of the Legislature with respect thereto.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99022

The board may change the purposes for which any proposed debt is to be incurred, the estimated cost, the amount of bonded debt to be incurred, or the boundaries of the benefit district or zones, if any, therein or one or all of those matters, except that the board shall not change the boundaries to include any territory which will not, in its judgment, be benefited by the action of the operator.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99023

(a) The board shall not change the purposes, the estimated cost, the boundaries of the benefit district or zones, if any, therein, or the amount of bonded debt to be incurred until after it gives notice of its intention to do so, stating each proposed change in the purpose and stating, if applicable, that the exterior boundaries proposed to be changed are set forth on a map on file with the operator. The notice shall also specify the time and the place set for hearing.

(b) The notice shall be published prior to the time set for the hearing pursuant to Section 6066 of the Government Code.

(c) The notice shall also be mailed at least 30 days prior to the hearing to all owners of real property affected by the proposed change whose names and addresses appear on the last equalized assessment roll or are otherwise known to the board of supervisors of the county in which the benefit district is located or to the operator. However, any proposed increases to a special benefit assessment may not be made unless all notice, protest, and hearing procedures set forth in Section 53753 of the Government Code have been followed.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99024

At the time and place fixed for a hearing on changes, or at any time and place to which the hearing is adjourned, the board shall proceed with the hearing. At the hearing, interested persons may appear and present matters material to the changes set forth in the notice.

At the conclusion of the hearing, the board shall, by resolution, determine whether to make any or all of the changes set forth in the notice. The determinations made in the resolution are conclusive and final.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99025

All decisions and determinations of the board, upon notice and hearing, are final and conclusive upon all persons entitled to appeal to the board as to all errors, informalities, and irregularities which the board might have avoided or remedied during the progress of the proceedings or which it can, at that time, remedy.

Any objection, appeal, or protest not made at the time of any hearing is deemed to be waived voluntarily by any person who might have made the appeal, protest, or objection, and the person is deemed to have consented to the action taken following the hearing and any other matter on which objection, protest, or appeal could have been made.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99026

Any action or proceeding which contests, questions, or denies the validity or legality of the formation of any benefit district or zone, the issuance of any bonds therefor pursuant to this chapter, or any proceedings relating thereto, shall be commenced within six months from the date of the formation, or the formation of the benefit district or zone, the issuance of the bonds, and all proceedings relating thereto shall be held to be in every respect valid, legal, and incontestable.

(Repealed and added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99027

When the board has imposed a special benefit assessment, the secretary shall so certify to the assessor of the county in which the territory of any benefit district is located and deliver to the assessor copies of all maps and diagrams of the benefit district and zones, if any, therein, indicating the amount of the special benefit assessment to be levied within the benefit district and zones, if any, therein.

Special benefit assessments authorized by this chapter shall be levied and collected by the county at the same time and in the same manner as taxes are levied and collected. The county may deduct its reasonable expenses of collection and shall transmit the balance of the assessments to the operator.

(Added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99028

In the event of conflict with any other law, this chapter shall prevail with respect to benefit districts within the service area of the operator.

(Added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99029

Notwithstanding any other provision of this chapter, the operator shall not pledge any portion of its general fund revenues to pay any part of any bonded indebtedness incurred under this chapter unless required by the California Constitution.

(Added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, pursuant to Section 99030.)



99030

This chapter shall be repealed on January 1, 2021.

(Added by Stats. 2013, Ch. 655, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2021, by its own provisions. Note: Repeal affects Chapter 1, commencing with Section 99000.)






CHAPTER 3. Miscellaneous

99150

In locating its bus stops, park and ride service facilities, and special service terminal points and stations, a transit district shall consult with, and consider the recommendations of, the city if such transit facilities are to be located therein, or the county if such transit facilities are to be located in the unincorporated area thereof, on the proposed locations.

The city or county, as the case may be, in making its recommendations to the transit district on the proposed location of any such transit facilities, shall consider whether the proposed location is consistent with the circulation element of its general plan.

(Added by Stats. 1976, Ch. 501.)



99151

Any transit district whose area is served by the Southern Pacific Transportation Company line from the City of San Jose to the City and County of San Francisco may make a bulk purchase of passenger tickets for that line from the company, or from the Greyhound Bus Lines for transportation services within the area, or from both, for resale at less than the cost to the transit district to residents of the transit district.

The governing body of the transit district shall determine the resale price of tickets purchased by it.

(Amended by Stats. 1979, Ch. 768.)



99152

Any public transit guideway planned, acquired, or constructed, on or after January 1, 1979, is subject to regulations of the Public Utilities Commission relating to safety appliances and procedures.

The commission shall inspect all work done on those guideways and may make further additions or changes necessary for the purpose of safety to employees and the general public.

The commission shall develop an oversight program employing safety planning criteria, guidelines, safety standards, and safety procedures to be met by operators in the design, construction, and operation of those guideways. Existing industry standards shall be used where applicable.

The commission shall enforce the provisions of this section.

(Amended by Stats. 1986, Ch. 483, Sec. 1.)



99153

Any transit district or operator may adopt uniform standards to rate bidders, on the basis of questionnaires and required statements, with respect to contracts for railroad rolling stock upon which each bidder is qualified to bid. Notwithstanding any other provision of law, the district or operator may limit bidding and award of contracts for railroad rolling stock to the bidders the district or operator has determined are qualified to bid. However, the district or operator shall qualify at least two persons or entities for bidding on the contracts.

(Added by Stats. 1982, Ch. 177, Sec. 1.)



99154

Any transit district or operator may require from prospective bidders for any contract answers to questions contained in a standard questionnaire and financial statement, including a complete statement of the prospective bidder s financial ability and experience in performing public contracts. When completed, the questionnaire and financial statement shall be verified under oath by the bidder in the manner in which pleadings are verified in civil actions.

The questionnaires and financial statements are not public records and shall not be open to public inspection.

(Added by Stats. 1982, Ch. 177, Sec. 2.)



99155

(a) Each transit operator, whether publicly or privately funded all or in part, nonprofit or for profit, which offers reduced fares to senior citizens shall honor the federal Medicare identification card as sufficient identification to receive reduced fares. A transit operator which offers reduced fares to those senior citizens who are less than 65 years old shall also honor the senior citizen identification card issued pursuant to subdivision (b) of Section 13000 of the Vehicle Code.

(b) Each transit operator, whether publicly or privately funded, in whole or in part, nonprofit or for profit, which offers reduced fares pursuant to subdivision (a) shall also offer reduced fares to disabled persons, as defined by Section 99206.5, disabled persons, as defined by Section 295.5 of the Vehicle Code, and disabled veterans, as defined by Section 295.7 of the Vehicle Code, at the same rate established for senior citizens. A transit operator shall honor the disabled person or disabled veteran placard identification card issued pursuant to Section 22511.55 of the Vehicle Code.

(c) Every transit operator that offers reduced fares to disabled persons shall honor any current identification card that is valid for the type of transportation service or discount requested and that has been issued to an individual with a disability by another transit operator.

(d) This section also applies to any dial-a-ride, paratransit, or nonfixed route operator which serves the disabled, but does not apply to a private nonprofit entity which serves the disabled or elderly.

(e) Nothing in this section prohibits a transit operator from issuing its own identification card, except that no such card shall be required to be presented in addition to either a federal Medicare card or a card issued pursuant to Section 22511.55 of the Vehicle Code.

(f) A transit operator, as defined in subdivision (b), which receives funds pursuant to the Mills-Alquist-Deddeh Act (Chapter 4 (commencing with Section 99200)), shall not require that a person requesting transportation be a resident of that transit operator s service area.

(Amended by Stats. 2012, Ch. 769, Sec. 4. Effective January 1, 2013.)



99155.1

(a) There shall be close coordination between local transit providers and county welfare departments in order to ensure that transportation moneys available for purposes of assisting recipients of aid under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code are expended efficiently for the benefit of that population.

(1) In areas where public transit service is available, local transit providers shall give priority, in the use of funds allocated under the CalWORKs program and made available by the county, to the enhancement of public transportation services for welfare-to-work purposes.

(2) In areas where public transit services are unavailable, local transit providers shall give priority, in the use of funds allocated under the CalWORKs program and made available by the county, to the enhancement of transportation alternatives, such as, but not limited to, subsidies or vouchers, van pools, and contract paratransit operations, in order to promote welfare-to-work purposes.

(b) In areas where public transit service is available, local transit providers shall consider giving priority in the use of transit funds to the enhancement of public transportation services for welfare-to-work purposes.

(Amended by Stats. 1998, Ch. 877, Sec. 4. Effective January 1, 1999.)



99155.5

(a) The Legislature intends that dial-a-ride and paratransit services be accessible to disabled persons, as defined in Section 99206.5. It is intended that transportation service be provided for employment, education, medical, and personal reasons. Transportation for individuals with disabilities is a necessity, and allows these persons to fully participate in our society.

The Legislature finds and declares that the term paratransit, as used in the federal Americans with Disabilities Act of 1990 (Public Law 101-336), refers to transportation services with specific criteria of quality and quantity, and which are required to be made available to limited classes of persons based on eligibility categories; this is often referred to as ADA paratransit or complementary paratransit. The Legislature finds and declares that the terms paratransit and dial-a-ride, as used in the laws of this state, apply to a broader range of transportation services and that not all individuals with disabilities under the laws of this state are eligible for ADA paratransit under the federal law.

(b) Each transit operator, for profit or nonprofit, which provides, or contracts for the provision of, dial-a-ride or paratransit service for individuals with disabilities and which receives public funding pursuant to the Mills-Alquist-Deddeh Act (Chapter 4 (commencing with Section 99200)) for that service shall provide the service without regard to either of the following:

(1) Whether the person is a member of a household which owns a motor vehicle.

(2) Whether the place of residence of the person who requests transportation service is within the service area of the provider. To the extent that they are eligible for the specified service requested, all persons requesting transportation service in the service area of the provider shall be provided service on the same terms and at the same price that service is provided to other persons residing within the service area of the provider.

(c) Subdivision (b) does not preclude a provider from offering a subscription service, and does not require a reduction in the amount the provider charges other public or private agencies.

(d) Except as required by the federal Americans with Disabilities Act of 1990 (Public Law 101-336) and federal regulations adopted pursuant thereto or by higher standards prescribed by the laws of this state, nothing in this section requires any transit operator which provides service to individuals with disabilities in a manner consistent with subdivision (b) to make those services available outside the operator s established operating service area, or requires the operator to make the presentation of identification a condition to using the service.

(e) A transit operator shall honor any current identification card which is valid for the type of transportation service or discount requested and which has been issued to an individual with disabilities by another transit operator.

(f) Any person who believes an operator has violated Section 99155 or 99155.5 may file a report of the alleged violation with the transportation planning agency or county transportation commission. Any individual with disabilities may request the Attorney General to resolve any dispute as to compliance with Section 99155 or this section.

(Amended by Stats. 2012, Ch. 769, Sec. 5. Effective January 1, 2013.)



99156

Notwithstanding any other provision of law, a transit district may provide compensation to a member of the governing board of the district only for attendance at a meeting of the board or for each day the member is engaged in other district business within or without the district. A member who engages in district business other than attendance at board meetings shall first obtain authorization of the board for reimbursement of travel expenses or other compensation before engaging in that business and shall submit a report thereof to the board for all expenditures.

(Added by Stats. 1988, Ch. 1160, Sec. 1.)



99157

Notwithstanding any other provision of law, a transit district may not provide any life, accident, or health insurance plan to any member or former member of the governing board of the district who first served as a member of the governing board after January 1, 1989, that exceeds the benefits provided to full-time active or retired district employees. The terms, conditions, or contributions applicable to any plan provided for employees shall also apply to any plan provided for those members of the governing board.

(Added by Stats. 1988, Ch. 1160, Sec. 2.)



99158

Notwithstanding any other provision of law, a transit district may not establish or contribute to a pension or retirement benefits plan or purchase an annunity for any member of its governing board who first served as a member of the governing board after January 1, 1989. This section does not apply to a deferred compensation plan described in Section 53213 of the Government Code.

(Added by Stats. 1988, Ch. 1160, Sec. 3.)



99159

(a) Any retirement system established or maintained pursuant to this division for employees of a transit district who are members of a unit appropriate for collective bargaining shall be maintained pursuant to a collective bargaining agreement and this section.

(b) Notwithstanding any other provision of this division, the retirement system and the funds of the system shall be managed and administered by a retirement board composed of equal representation of labor and management. Any deadlock among the members of the board with respect to that management and administration shall be resolved in the manner specified in Section 302 of the federal Labor Management Relations Act, 1947 (29 U.S.C. Sec. 186(c)(5)).

(c) The duties and responsibilities of the retirement board shall be executed in accordance with Section 17 of Article XVI of the California Constitution.

(d) This section does not apply to any public transit district that has, pursuant to a collective bargaining agreement, provided membership for the district s represented employees in the Public Employees Retirement System, a retirement system established pursuant to the County Employees Retirement Law of 1937, or a pension trust subject to the Employee Retirement Income Security Act of 1974 (29 U.S.C. Sec. 1001 et seq.) or any transit district where the membership of the governing board of the transit district is directly elected by the voters.

(Added by Stats. 2003, Ch. 845, Sec. 2. Effective January 1, 2004.)



99160

Any public entity which plans the development of, or which operates, a rail transit system, shall, with respect to any current or future rail transit system, (a) develop motor vehicle parking facilities to serve the system s passengers at stations planned to be park and ride facilities, and (b) expand private enterprise participation in the development of air space and publicly owned assets to provide those parking facilities.

(Added by Stats. 1989, Ch. 579, Sec. 1.)



99161

(a) Space at a publicly owned transportation facility may be leased by competitive bid, taking into consideration affordability and quality of care, to a child care operator who has obtained licensure as required by Section 1596.80 of the Health and Safety Code. Priority for child care services provided by the center shall be given to the children of public agency employees who work at the transportation facility and children of users of the transportation facility.

(b) No state funds shall be provided to any child care operator pursuant to this section unless all of the following conditions are met:

(1) The child care facility is open to children without regard to any child s religious beliefs or any other factor related to religion.

(2) No religious instruction is included in the child care program.

(3) The space in which the child care program is operated is not utilized in any manner to foster religion during the time it is used for child care.

(c) The Legislature finds and declares that the use of publicly owned transportation facilities for the purpose of furnishing child care services for the benefit of persons using public transit is in the public interest and serves a public purpose.

(Added by Stats. 1993, Ch. 792, Sec. 3. Effective January 1, 1994.)



99162

Notwithstanding any other provision of law, one or more local agencies listed in subdivision (i) of Section 99602 may undertake a study or a joint study concerning the feasibility of extending the commuter rail or intercity rail service described in subdivision (c) of Section 99622 beyond the City of Davis to the City of Dixon.

(Added by Stats. 2002, Ch. 314, Sec. 1. Effective January 1, 2003.)



99163

On and after January 1, 2005, whenever a transit operator improves or replaces a ticket vending machine at a public transit station to include video instructions, the transit operator shall also equip the ticket vending machine with audio instructions that will enable visually impaired persons to follow the visual prompts. State funds made available to the operator through the State Transportation Assistance Program under Section 99312 shall be available for the purposes of this section.

(Added by Stats. 2003, Ch. 141, Sec. 1. Effective January 1, 2004.)



99164

(a) When installing new security systems, a transit agency operated by an operator as defined in Section 99210 shall only purchase and install equipment capable of storing recorded images for at least one year, unless all of the following conditions apply:

(1) The transit agency has made a diligent effort to identify a security system that is capable of storing recorded data for one year.

(2) The transit agency determines that the technology to store recorded data in an economically and technologically feasible manner for one year is not available.

(3) The transit agency purchases and installs the best available technology with respect to storage capacity that is both economically and technologically feasible at that time.

(b) Notwithstanding any other provision of law, videotapes or recordings made by security systems operated as part of a public transit system shall be retained for one year, unless one of the following conditions applies:

(1) The videotapes or recordings are evidence in any claim filed or any pending litigation, in which case the videotapes or recordings shall be preserved until the claim or the pending litigation is resolved.

(2) The videotapes or recordings recorded an event that was or is the subject of an incident report, in which case the videotapes or recordings shall be preserved until the incident is resolved.

(3) The transit agency utilizes a security system that was purchased or installed prior to January 1, 2004, or that meets the requirements of subdivision (a), in which case the videotapes or recordings shall be preserved for as long as the installed technology allows.

(Added by Stats. 2003, Ch. 564, Sec. 10. Effective January 1, 2004.)



99165

(a) For purposes of this section, environmental and public health impacts means those impacts that affect the health and environment of persons living, working, and attending school in the vicinity of a bus fueling station, including, but not limited to, impacts associated with nuisance odors.

(b) On or before July 1, 2003, the Omnitrans Joint Powers Authority shall contract with an independent third party to prepare and submit to the Legislature and the Governor a report on the environmental and public health impacts of transit bus fueling stations located within the jurisdiction of the authority and owned or operated by the authority. In conducting the assessment, the authority shall hold at least one noticed public hearing in the vicinity of each bus fueling station for the purposes of soliciting input from persons who may be affected by those impacts. The authority shall consult with the South Coast Air Quality Management District and other appropriate federal, state, local agencies, and community groups representing residents of the affected areas, in conducting the assessment.

(c) The Omnitrans Joint Powers Authority shall solely use state funds allocated to it or its member agencies pursuant to the State Transportation Assistance Program under Section 99313.3 in order to comply with this section.

(Added by Stats. 2002, Ch. 602, Sec. 1. Effective January 1, 2003.)



99170

(a) A person shall not do any of the following with respect to the property, facilities, or vehicles of a transit district:

(1) Operate, interfere with, enter into, or climb on or in, the property, facilities, or vehicles owned or operated by the transit district without the permission or approval of the transit district.

(2) Interfere with the operator or operation of a transit vehicle, or impede the safe boarding or alighting of passengers.

(3) Extend any portion of the body through a window opening of a transit vehicle in a manner that may cause harm or injury.

(4) Throw an object from a transit vehicle.

(5) Commit an act or engage in a behavior that may, with reasonable foreseeability, cause harm or injury to any person or property.

(6) Violate a notice, prohibition, instruction, or direction on a sign that is intended to provide for the safety and security of transit passengers, or the safe and secure operation of the transit system.

(b) For purposes of this section, transit district means an entity that qualifies as a claimant, as defined in Section 99203, eligible to receive allocations under Chapter 4 (commencing with Section 99200).

(c) A violation of this section is an infraction under Section 19.8 of the Penal Code punishable by a fine not exceeding seventy-five dollars ($75), and a violation by a person after a second conviction is punishable by a fine not exceeding two hundred fifty dollars ($250) or by community service that does not conflict with the violator s hours of school attendance or employment for a total time not to exceed 48 hours over a period not to exceed 60 days.

(d) A transit district shall provide reasonable notification to the public of the activities prohibited by this section and the penalties for violations of those prohibitions.

(e) This section does not prohibit a person from engaging in activities that are protected under the laws of the United States or of this state, including, but not limited to, picketing, demonstrating, or distributing handbills.

(f) Transit districts shall maintain records of violations and the number of citations issued with respect to the actions prohibited under this section until January 1, 2005. The transit districts shall prepare a summary report of these actions and related findings with respect to the implementation and operation of this section and shall submit the report to the Legislature on or before January 1, 2006.

(g) Revenue from fines imposed pursuant to subdivision (c) shall not be distributed or allocated to the transit agency issuing citations under this section. Fine revenue instead shall be allocated to the other entities eligible to receive those funds under existing law.

(Amended by Stats. 2010, Ch. 478, Sec. 5. Effective January 1, 2011.)



99171

(a) (1) A transit district may issue a prohibition order to any person to whom either of the following applies:

(A) On at least three separate occasions within a period of 90 consecutive days, the person is cited for an infraction committed in or on a vehicle, bus stop, or train or light rail station of the transit district for any act that is a violation of paragraph (2) or (5) of subdivision (a) of Section 99170 of this code or paragraph (1), (2), (3), or (4) of subdivision (d) of Section 640 or Section 640.5 of the Penal Code.

(B) The person is arrested or convicted for a misdemeanor or felony committed in or on a vehicle, bus stop, or light rail station of the transit district for acts involving violence, threats of violence, lewd or lascivious behavior, or possession for sale or sale of a controlled substance.

(C) The person is convicted of a violation of Section 11532 of the Health and Safety Code or Section 653.22 of the Penal Code.

(2) A person subject to a prohibition order may not enter the property, facilities, or vehicles of the transit district for a period of time deemed appropriate by the transit district, provided that the duration of a prohibition order shall not exceed the following, as applicable:

(A) Thirty days if issued pursuant to subparagraph (A) of paragraph (1), provided that a second prohibition order within one year may not exceed 90 days, and a third or subsequent prohibition order within one year may not exceed 180 days.

(B) Thirty days if issued pursuant to an arrest pursuant to subparagraph (B) of paragraph (1). Upon conviction of a misdemeanor offense, the duration of the prohibition order for the conviction, when added to the duration of the prohibition order for the initial arrest, if any, may not exceed 180 days. Upon conviction of a felony offense, the duration of the prohibition order for the conviction, when added to the duration of the prohibition order for the initial arrest, if any, may not exceed one year.

(3) No prohibition order issued under this subdivision shall be effective unless the transit district first affords the person an opportunity to contest the transit district s proposed action in accordance with procedures adopted by the transit district for this purpose. A transit district s procedures shall provide, at a minimum, for the notice and other protections set forth in subdivisions (b) and (c), and the transit district shall provide reasonable notification to the public of the availability of those procedures.

(b) (1) A notice of a prohibition order issued under subdivision (a) shall set forth a description of the conduct underlying the violation or violations giving rise to the prohibition order, including reference to the applicable statutory provision, ordinance, or transit district rule violated, the date of the violation, the approximate time of the violation, the location where the violation occurred, the period of the proposed prohibition, and the scope of the prohibition. The notice shall include a clear and conspicuous statement indicating the procedure for contesting the prohibition order. The notice of prohibition order shall be personally served upon the violator. The notice of prohibition order, or a copy, shall be considered a record kept in the ordinary course of business of the transit district and shall be prima facie evidence of the facts contained in the notice establishing a rebuttable presumption affecting the burden of producing evidence. For purposes of this paragraph, clear and conspicuous means in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from the surrounding text of the same size by symbols or other marks that call attention to the language.

(2) For purposes of this section, personal service means any of the following:

(A) In-person delivery.

(B) Delivery by any form of mail providing for delivery confirmation, postage prepaid, to at least one address provided by the person being served, including, but not limited to, the address set forth in any citation or in court records.

(C) Any alternate method approved in writing by the transit district and the person being served.

(3) If a person served with a notice of prohibition order is not able, or refuses, to provide a mailing address, the notice of prohibition order shall set forth the procedure for obtaining any letters, notices, or orders related to the prohibition order from the administrative offices of the transit district. For purposes of this section, delivery shall be deemed to have been made on the following date, as applicable:

(A) On the date of delivery, if delivered in person.

(B) On the date of confirmed delivery, for any delivery by mail.

(C) For any alternate method of service, as provided in the writing specifying the alternate method.

(4) Proof of service of the notice shall be filed with the transit district.

(5) If a person contests a notice of prohibition order, the transit district shall proceed in accordance with subdivision (c). If the notice of prohibition order is not contested within 10 calendar days after delivery by personal service, the prohibition order shall be deemed final and shall go into effect, without further action by the transit district, for the period of time set forth in the order.

(6) All prohibition orders shall be subject to an automatic stay and shall not take effect until the latest of the following:

(A) Eleven calendar days after delivery of the prohibition order by personal service.

(B) If an initial review is timely requested under paragraph (1) of subdivision (c), 11 calendar days after delivery by personal service of the results of the review.

(C) If an administrative hearing is timely requested under paragraph (3) of subdivision (c), the date the hearing officer s decision is delivered by personal service.

(c) (1) For a period of 10 calendar days from the delivery of the prohibition order by personal service, the person may request an initial review of the prohibition order by the transit district. The request may be made by telephone, in writing, or in person. There shall be no charge for this review. In conducting its review and reaching a determination, the transit district shall determine whether the prohibition order meets the requirements of subdivision (a) and, unless the person has been convicted of the offense or offenses, whether the offense or offenses for which the person was cited or arrested are proven by a preponderance of the evidence. If, following the initial review, based on these findings, the transit district determines that the prohibition order is not adequately supported or that extenuating circumstances make dismissal of the prohibition order appropriate in the interest of justice, the transit district shall cancel the notice. If, following the initial review, based on these findings, the transit district determines that the prohibition order should be upheld in whole or in part, the transit district shall issue a written statement to that effect, including any modification to the period or scope of the prohibition order. The transit district shall serve the results of the initial review to the person contesting the notice by personal service.

(2) The transit district may modify or cancel a prohibition order in the interest of justice. The transit district shall cancel a prohibition order if it determines that the person did not understand the nature and extent of his or her actions or did not have the ability to control his or her actions. If the person is dependent upon the transit system for trips of necessity, including, but not limited to, travel to or from medical or legal appointments, school or training classes, places of employment, or obtaining food, clothing, and necessary household items, the transit district shall modify a prohibition order to allow for those trips. A person requesting a cancellation or modification in the interest of justice shall have the burden of establishing the qualifying circumstances by a preponderance of the evidence.

(3) If the person is dissatisfied with the results of the initial review, the person may request an administrative hearing of the prohibition order no later than 10 calendar days after the results of the initial review are delivered by personal service. The request may be made by telephone, in writing, or in person. An administrative hearing shall be held within 30 calendar days after the receipt of a request for an administrative hearing. The person requesting the hearing may request one continuance, not to exceed seven calendar days.

(4) The administrative hearing process shall include all of the following:

(A) The person requesting the hearing shall have the choice of a hearing by mail or in person. An in-person hearing shall be conducted within the jurisdiction of the transit district.

(B) The administrative hearing shall be conducted in accordance with written procedures established by the transit district and approved by the governing body or chief executive officer of the transit district. The hearing shall provide an independent, objective, fair, and impartial review of the prohibition order.

(C) The administrative review shall be conducted before a hearing officer designated to conduct the review by the transit district s governing body or chief executive officer. In addition to any other requirements, a hearing officer shall demonstrate the qualifications, training, and objectivity prescribed by the transit agency s governing body or chief executive officer as are necessary to fulfill and that are consistent with the duties and responsibilities set forth in this subdivision. The hearing officer s continued service, performance evaluation, compensation, and benefits, as applicable, shall not be directly or indirectly linked to the number of prohibition orders upheld by the hearing officer.

(D) The person who issued the notice of prohibition order shall not be required to participate in an administrative hearing, unless participation is requested by the person requesting the hearing. The request for participation must be made at least five calendar days prior to the date of the hearing and may be made by telephone, in writing, or in person. The notice of prohibition order, in proper form, shall be prima facie evidence of the violation or violations pursuant to subdivision (a) establishing a rebuttable presumption affecting the burden of producing evidence.

(E) In issuing a decision, the hearing officer shall determine whether the prohibition order meets the requirements of subdivision (a) and, unless the person has been convicted of the offense or offenses, whether the offense or offenses for which the person was cited or arrested are proven by a preponderance of the evidence. Based upon these findings, the hearing officer may uphold the prohibition order in whole, determine that the prohibition order is not adequately supported, or cancel or modify the prohibition order in the interest of justice. The hearing officer shall cancel a prohibition order if he or she determines that the person did not understand the nature and extent of his or her actions or did not have the ability to control his or her actions. If the person is dependent upon the transit system for trips of necessity, including, but not limited to, travel to or from medical or legal appointments, school or training classes, places of employment, or obtaining food, clothing, and necessary household items, the transit district shall modify a prohibition order to allow for those trips. A person requesting a cancellation or modification in the interest of justice shall have the burden of establishing the qualifying circumstances by a preponderance of the evidence.

(F) The hearing officer s decision following the administrative hearing shall be delivered by personal service.

(G) A person aggrieved by the final decision of the hearing officer may seek judicial review of the decision within 90 days of the date of delivery of the decision by personal service, as provided by Section 1094.6 of the Code of Civil Procedure.

(d) A person issued a prohibition order under subdivision (a) may, within 10 calendar days of the date the order goes into effect under paragraph (6) of subdivision (b), request a refund for any prepaid fare media rendered unusable in whole or in part by the prohibition order, including, but not limited to, monthly passes. If the fare media remain usable for one or more days outside the period of the prohibition order, the refund shall be prorated based on the number of days the fare media will be unusable. The issuance of a refund may be made contingent on surrender of the fare media.

(e) For purposes of this section transit district means the Sacramento Regional Transit District or the Fresno Area Express. Until January 1, 2015, for purposes of this section, transit district also means the San Francisco Bay Area Rapid Transit District.

(Amended by Stats. 2011, Ch. 534, Sec. 3. Effective January 1, 2012.)



99172

(a) Prior to exercising the authority given in subdivision (a) of Section 99171 to issue prohibition orders, a transit district shall do all of the following:

(1) Establish an advisory committee for the purpose of evaluating the procedures for and issuance of prohibition orders and recommending a course of training for personnel charged with issuance and enforcement of prohibition orders.

(2) Ensure that personnel to be charged with issuance and enforcement of prohibition orders have received training as recommended by the advisory committee.

(3) Provide reasonable notification to transit district riders that persons who engage in disorderly conduct may be subject to a prohibition order barring the person from the transit district s property, facilities, or vehicles for a period of up to one year. Reasonable notification may include, but is not limited to, information on the transit district s Internet Web site, in written materials, at transit stations, and on citations issued by the transit district of the types of conduct that may result in issuance of a prohibition order.

(b) The advisory committee shall be composed of at least five members appointed by the legislative body of the transit district. At least one of the members of the advisory committee shall have experience working with individuals with psychiatric, developmental, or other disabilities, at least one member shall be a youth advocate, and at least one member shall have law enforcement experience.

(c) The advisory committee shall be tasked, at a minimum, with all of the following:

(1) Providing recommendations, in consultation with the county mental health director within the service area of the transit district, regarding the type and extent of training that should be undertaken by individuals with responsibility for issuance and enforcement of prohibition orders, with particular emphasis on training designed to assist those individuals in identifying and interacting with persons who are homeless or who have psychiatric, developmental, or other disabilities.

(2) Identifying, in consultation with the county mental health director within the service area of the transit district, services and programs to which persons who are homeless or who have psychiatric, developmental, or other disabilities may be referred by transit district enforcement personnel prior to or in conjunction with issuance of a prohibition order.

(3) Monitoring the issuance of prohibition orders to assist the transit district in ensuring compliance with Section 51 of the Civil Code.

(4) Providing the governing board of the transit district and the Legislature with an annual report summarizing the number of prohibition orders that were issued by the transit district during the preceding year, including, but not limited to, the types and numbers of citations by category, and the number of exclusion orders appealed, the appeals granted, the reasons granted, and other relevant information directly related to those orders.

(d) The transit district may use an existing advisory committee to fulfill the requirements of this section, provided that the composition and purpose of the existing advisory committee meet or are modified to meet the requirements of this section.

(e) For purposes of this section transit district means the Sacramento Regional Transit District or the Fresno Area Express. Until January 1, 2015, for purposes of this section, transit district also means the San Francisco Bay Area Rapid Transit District.

(Amended by Stats. 2011, Ch. 534, Sec. 4. Effective January 1, 2012.)






CHAPTER 4. Transportation Development

ARTICLE 1. General Provisions and Definitions

99200

This chapter shall be known and may be cited as the Mills-Alquist-Deddeh Act.

(Added by Stats. 1971, Ch. 1400.)



99201

Unless the context otherwise requires, the definitions given in this article shall govern construction of this chapter.

(Added by Stats. 1971, Ch. 1400.)



99203

Claimant or any derivative term, such as applicant, means an operator, city, county, or consolidated transportation service agency.

(Amended by Stats. 1979, Ch. 1120.)



99204

City means a city within the county having the fund from which the disbursement will be made.

(Added by Stats. 1971, Ch. 1400.)



99204.3

Commission means the California Transportation Commission.

(Added by Stats. 1979, Ch. 161.)



99204.5

Consolidated transportation service agency means an agency designated pursuant to subdivision (a) of Section 15975 of the Government Code.

(Added by Stats. 1979, Ch. 1120.)



99204.6

Controller means the Controller of the State of California.

(Added by Stats. 1986, Ch. 988, Sec. 4.)



99205

County includes a city and county.

(Added by Stats. 1971, Ch. 1400.)



99205.5

Department means the Department of Transportation.

(Added by Stats. 1979, Ch. 161.)



99205.6

Director means the Director of Transportation.

(Added by Stats. 1984, Ch. 579, Sec. 10.)



99205.7

Fare revenues means the revenue object classes 401, 402, and 403 as specified in Section 630.12 of Title 49 of the Code of Federal Regulations, as now or as may hereafter be amended.

(Added by Stats. 1979, Ch. 1002.)



99206

Fund means the local transportation fund established by a county under Article 11 (commencing with Section 29530) of Chapter 2 of Division 3 of Title 3 of the Government Code.

(Added by Stats. 1971, Ch. 1400.)



99206.5

Disabled person means any individual who by reason of illness, injury, age, congenital malfunction, or other permanent or temporary incapacity or disability, including, but not limited to, any individual confined to a wheelchair, is unable, without special facilities or special planning or design, to utilize public transportation facilities and services as effectively as a person who is not so affected.

As used in this section, a temporary incapacity or disability is an incapacity or a disability which lasts more than 90 days.

(Amended by Stats. 2012, Ch. 769, Sec. 6. Effective January 1, 2013.)



99207

(a) Included municipal operator means a city or county which is included, in whole or in part, within a transit district or which has been extended the authority to join a transit district by that district s enabling legislation, and in which city or county public transportation services have continuously been provided, since at least January 1, 1971, by the city or county, by a nonprofit corporation or other legal entity wholly owned by the city or county, or by the University of California.

(b) Included municipal operator also means the City and County of San Francisco and the Counties of Alameda and Contra Costa with respect to any portion of the unincorporated area thereof, and any city in those counties, which is outside the area of the Alameda-Contra Costa Transit District and which is not receiving adequate local public transportation services, as determined by the Metropolitan Transportation Commission, from any of the transit districts which includes the county or city, taking into consideration, among other things, the amount of such services needed in the county or city, the cost to provide such services, and the amount of such services provided in other areas of the transit district as compared to their needs.

(c) Included municipal operator also means any city within the County of Sacramento which (1) is outside the activated boundaries of the Sacramento Regional Transit District, (2) contracts with the district for transit services, and (3) provides local transit services within the city that the Sacramento Area Council of Governments annually determines can be better provided by the city than the district, taking into consideration, among other things, the amount and the nature of the services required in the city, the ability of the district to provide the services, the coordination of the services with district services, the remoteness of the city in relation to other district services, the cost of providing the services, the funds available to provide the services, and the amount of services provided in other areas of the district compared to their needs.

(d) Included municipal operator also means any city or unincorporated area within the County of Los Angeles (1) that is not receiving adequate local public transportation services, as determined by the Los Angeles County Metropolitan Transportation Authority, from either the Southern California Rapid Transit District or any currently included municipal operator as defined in this section, and (2) that meets the criteria established by the Los Angeles County Metropolitan Transportation Authority, taking into consideration, among other things, the cost to provide such services, the amount of such services needed in the county or city, the funds available to provide such services, and the amount of such services provided in other areas of the county as compared to their needs.

(Amended by Stats. 2012, Ch. 769, Sec. 7. Effective January 1, 2013.)



99207.5

In Los Angeles County, an eligible municipal operator is a transit operator that has been designated eligible to receive formula-equivalent funds allocable for transit operating purposes, other than funds specifically included in the formula allocation program.

(Added by Stats. 1996, Ch. 554, Sec. 1. Effective January 1, 1997.)



99208

Included transit district means any of the following which has operated a public transportation system since at least January 1, 1971:

(a) A transit district whose boundaries are contained entirely within those of a larger transit district.

(b) A district organized pursuant to Part 3 (commencing with Section 27000) of Division 16 of the Streets and Highways Code.

(Amended by Stats. 1972, Ch. 1408.)



99209

Municipal operator means a city or county, including any nonprofit corporation or other legal entity wholly owned or controlled by the city or county, which operates a public transportation system, or which on July 1, 1972, financially supported, in whole or in part, a privately owned public transportation system, and which is not included, in whole or in part, within an existing transit district.

(Amended by Stats. 1974, Ch. 545.)



99209.1

Municipal operator also means any county which is located in part within a transit district and which operates a public transportation system in the unincorporated area of the county not within the area of the district.

(Added by Stats. 1979, Ch. 1002.)



99209.5

Operates for purposes of Sections 99209 and 99215, and operation for purposes of paragaraph (1) of subdivision (b) of Section 99289, mean that the operator owns or leases the equipment, establishes routes and frequency of service, regulates and collects fares, and otherwise controls the efficiency and quality of the operation of the system, but does not require that operators of rolling stock be employees of a public agency.

(Amended by Stats. 1982, Ch. 544, Sec. 1.)



99210

Operator means any transit district, included transit district, municipal operator, included municipal operator, or transit development board.

(Amended by Stats. 1975, Ch. 1188.)



99210.1

Operator also means the San Joaquin Regional Rail Commission for operation of commuter rail services.

(Added by Stats. 2004, Ch. 615, Sec. 6. Effective January 1, 2005.)



99211

Public transportation system means any system of an operator which provides transportation services to the general public by any vehicle which operates on land or water, regardless of whether operated separated from or in conjunction with other vehicles.

(Repealed and added by Stats. 1972, Ch. 1408.)



99211.5

Ridesharing services means a comprehensive organizational effort which is designed to reduce the number of vehicles on the highways during peak travel periods within a defined area by encouraging the planning and marketing of high-occupancy vehicle facilities, increases in the number of passengers per vehicle in vehicles used for ridesharing, alternative work schedules, and other transportation demand management strategies among employers and commuters.

(Added by Stats. 1986, Ch. 1143, Sec. 1.)



99212

Secretary means the Secretary of Transportation.

(Amended by Stats. 2013, Ch. 352, Sec. 507. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



99213

Transit district means a public district organized pursuant to state law and designated in the enabling legislation as a transit district or a rapid transit district.

(Added by Stats. 1971, Ch. 1400.)



99214

(a) Transportation planning agency means the entity designated in Section 29532 of the Government Code.

(b) Transportation planning agency also includes, for purposes of this chapter, the county transportation commissions created in the Counties of Los Angeles, Orange, Riverside, San Bernardino, and Ventura pursuant to Division 12 (commencing with Section 130000).

(c) Transportation planning agency also includes, for purposes of this chapter, the Imperial County Transportation Commission in Imperial County.

(Amended by Stats. 2012, Ch. 769, Sec. 8. Effective January 1, 2013.)



99215

Transit development board means a public entity created pursuant to state law and designated in the enabling legislation as a transit development board, including, solely for purposes of submission of claims, receipt of funds, separate annual reporting to the Controller, and provision of service as an operator under this chapter, any nonprofit corporation or other legal entity wholly owned or controlled by the transit development board which operates a public transportation system.

(Amended by Stats. 1986, Ch. 864, Sec. 1.)



99217

Urbanized area means such an area as defined by Section 101 of Title 23 of the United States Code.

(Added by Stats. 1979, Ch. 161.)






ARTICLE 2. Findings and Declarations

99220

The Legislature finds and declares as follows:

(a) Public transportation is an essential component of the balanced transportation system which must be maintained and developed so as to permit the efficient and orderly movement of people and goods in the urban areas of the state. Because public transportation systems provide an essential public service, it is desirable that such systems be designed and operated in such a manner as to encourage maximum utilization of the efficiencies of the service for the benefit of the total transportation system of the state and all the people of the state, including the elderly, the disabled, the youth, and the citizens of limited means.

(b) The fostering, continuance, and development of public transportation systems are a matter of state concern. Excessive reliance on the private automobile for transportation has caused air pollution and traffic congestion in California s urban areas, and such pollution and congestion are not confined to single incorporated areas but affect entire regions. Furthermore, public transportation systems which are not designed so as to be usable by disabled persons foster increased welfare costs and the waste of human resources. Thus, the Legislature has elected to deal with the multiple problems caused by lack of adequate public transportation on a regional basis through the counties, with coordination of the programs being the responsibility of the state pursuant to contract with county governments.

(c) While providing county assistance to a particular transportation system may not be of primary interest and benefit to each and every taxpayer in a county, providing an integrated and coordinated system to meet the public transportation needs of an entire county will benefit the county as a whole. It is the purpose of this chapter to provide for such systems in those counties where they are needed.

(d) The local transportation funds authorized by Article 11 (commencing with Section 29530) of Chapter 2 of Division 3 of Title 3 of the Government Code are made possible by the imposition of the state s sales and use taxes on motor vehicle fuel, which allows for a reduction in state taxes without a corresponding loss in revenue. By authorizing counties to increase their sales and use taxes, an additional source of revenue has been made available for public transportation within such counties. Applicants for a disbursement from a local transportation fund shall only be eligible for an allocation from the fund of the county in which such transportation is provided.

(Amended by Stats. 2012, Ch. 769, Sec. 9. Effective January 1, 2013.)



99221

It is the intent of the Legislature to improve existing public transportation services and encourage regional public transportation coordination. The Legislature recognizes that in the Southern California Rapid Transit District a unique factual situation exists where several municipal bus systems are providing essential local transportation services within the operating territory of the district, which was created by the Legislature to provide areawide coordinated public transportation services. Within the Southern California Rapid Transit District, as with all transportation service improvements in the County of Los Angeles, the Los Angeles County Metropolitan Transportation Authority shall be the governmental entity responsible to establish a unified or officially coordinated public transportation system as part of the comprehensively planned development of the urban area. Both the Southern California Rapid Transit District and the included municipalities that operate bus systems within the jurisdiction of the district are permitted to file claims pursuant to this chapter upon the local transportation fund of the County of Los Angeles; provided, however, any approved claim shall not be allowed for the purpose of the establishment by the included municipal operator after January 1, 1980, of new transportation services that do not meet the criteria established by the Los Angeles County Metropolitan Transportation Authority for the development of new services. It is the intent of the Legislature that the Southern California Rapid Transit District should not be inhibited in its effort to improve transit services within the region by the expansion outside the reserved service areas of the several municipal bus systems of the involved municipalities. The policy of the Legislature is that new services to meet public transportation needs outside of the municipalities presently operating bus systems which do not compete with, or divert patronage from, an existing operating bus system of an included municipal applicant under Section 99280, shall be provided and controlled by the Southern California Rapid Transit District, in complete cooperation and coordination with the Los Angeles County Metropolitan Transportation Authority, in its role as the responsible public agency for providing public transportation systems and facilities within the region.

(Amended by Stats. 2010, Ch. 491, Sec. 7. Effective January 1, 2011.)



99222

The Legislature hereby finds and declares that:

(a) It is in the interest of the state that funds available for transit development be fully expended to meet the transit needs that exist in California.

(b) Such funds be expended for physical improvement to improve the movement of transit vehicles, the comfort of the patrons, and the exchange of patrons from one transportation mode to another.

(Added by Stats. 1976, Ch. 1348.)






ARTICLE 3. Local Transportation Funds

99230

The designated transportation planning agency shall, from an analysis and evaluation of the total amount anticipated to be available in the local transportation fund and the relative needs of each claimant for the purposes for which the fund is intended, and consistent with the provisions of this chapter, annually determine the amount to be allocated to each claimant.

(Added by Stats. 1972, Ch. 1408.)



99231

All operators and city or county governments with responsibility for providing municipal services to a given area collectively may file claims for only those moneys that represent that area s apportionment.

The term apportionment has reference to that proportion of the total annual revenue anticipated to be received in the fund that the population of the area bears to the total population of the county.

The term area means:

(a) With reference to a transit district, the entire area stated in its enabling legislation or franchise, excluding cities therein which have retained the right to join the district at a later time.

(b) With reference to a transit development board, the entire area stated in its enabling legislation, including the municipalities therein which operated bus systems prior to the creation of the board and subsequently conveyed those systems to the board.

(c) With reference to a county government, the unincorporated area of the county.

(d) With reference to a city government, the corporate area of the city.

(e) With reference to the City and County of San Francisco and the Counties of Alameda and Contra Costa, the unincorporated area thereof (and with reference to a city in those counties, the corporate area of the city) which is outside the area of the Alameda-Contra Costa Transit District and which is not receiving adequate local public transportation services, as determined by the Metropolitan Transportation Commission pursuant to subdivision (b) of Section 99207.

(f) Where a transit district, a transit development board, or a county or city, provides public transportation services beyond its boundaries, its area, for purposes of this section, shall also include:

(1) All of that area within one-half mile of any route which extends beyond its boundaries.

(2) All of the corporate area of a city to which it provides those services pursuant to contract or prior express authority of the secretary.

The transportation planning agency may rely, in its determination of populations, on estimates which are used by the Controller for distributing money to cities under Section 2107 of the Streets and Highways Code and to counties under Section 11005 of the Revenue and Taxation Code, and may contract with the Department of Finance or other appropriate state agency for an annual determination of those population estimates as may be necessary.

(g) With reference to the County of Riverside, the area within the jurisdiction of the transit operator established by the joint exercise of powers of one or more cities and the County of Riverside. The area within the jurisdiction of the transit operator shall be as it existed on January 1, 1981, as determined by the Riverside County Transportation Commission.

(h) With reference to the County of San Bernardino, the area within the jurisdiction of the transit operator established by the joint exercise of powers of one or more cities, including the most populous city, and the County of San Bernardino. The area within the jurisdiction of the transit operator shall be as it existed on January 1, 1985, as determined by the San Bernardino County Transportation Commission.

(i) With reference to the County of Monterey, the area including the Correctional Training Facility-Soledad even if annexed by the City of Soledad.

(j) With reference to the County of Del Norte, the area including the Pelican Bay State Prison, even if annexed by the City of Crescent City.

(k) With reference to the County of Imperial, the area including the Calipatria State Prison, even if annexed by the City of Calipatria.

(l) With reference to the County of Lassen, the area including the California Correctional Center, even if annexed by the City of Susanville.

(m) With reference to the County of Riverside, the area including the Chuckawalla Valley State Prison, even if annexed by the City of Blythe.

(n) With reference to the County of Imperial, the area including the California State Prison-Imperial County (South), even if annexed by either the City of El Centro or the City of Imperial.

(o) With reference to the County of Madera, the area including the Central California Women s Facility and the Valley State Prison for Women, even if annexed by the City of Chowchilla.

(Amended by Stats. 1996, Ch. 234, Sec. 2. Effective July 22, 1996.)



99231.2

Except in the County of Los Angeles, the transportation planning agency, notwithstanding Section 99231, may approve the claim filed for an unincorporated area by an operator which is serving that area pursuant to a contract with the county, even though the amount of the claim exceeds the apportionment for the area, if the amount is approved by the county.

(Added by Stats. 1976, Ch. 104.)



99232

For counties with a population of 500,000 or more, as determined by the 1970 federal decennial census, but excluding counties with more than 4,500 miles of maintained county roads as of 1970, the amount representing the apportionments of the areas of all operators shall be available solely for claims for Section 99234 purposes and for Article 4 (commencing with Section 99260) and Article 4.5 (commencing with Section 99275) purposes, and any of those moneys not allocated in any year shall be available for those claims in subsequent years.

(Amended by Stats. 1981, Ch. 1055, Sec. 3.)



99232.1

(a) Notwithstanding Section 99232, for each county with a population of less than 500,000 as of the 1970 federal decennial census, but with a population of 500,000 or more as of the 2000 federal decennial census, or a county whose population is 500,000 or more at a subsequent decennial census, the apportionment to the areas within the urbanized areas of the county, as defined for purposes of the 2000 federal decennial census and each census thereafter, shall be available solely for claims for Article 4 (commencing with Section 99260) and Article 4.5 (commencing with Section 99275) purposes. In a county subject to this section, the apportionment for areas outside of the urbanized area of the county may be used for claims for Article 4 (commencing with Section 99260), Article 4.5 (commencing with Section 99275), and Article 8 (commencing with Section 99400) purposes, providing that allocations under Article 8 (commencing with Section 99400) shall be subject to the unmet needs process as prescribed by Section 99401.5.

(b) The apportionment attributable to the unincorporated area within an urbanized area shall be determined by the proportion that the urbanized area s unincorporated area population bears to the total unincorporated population times the total apportionment attributable to the unincorporated area.

(c) For a county that is subject to this section, this section shall not apply to that county until July 1, 2014.

(Added by Stats. 2009, Ch. 609, Sec. 1. Effective January 1, 2010.)



99232.2

(a) Notwithstanding Section 99232.1, a city with a population of 100,000 or fewer within an urbanized area in a county subject to Section 99232.1 is not required to expend all of its apportionment for Article 4 (commencing with Section 99260) and Article 4.5 (commencing with Section 99275) purposes.

(b) The population of cities within an urbanized area shall be based on the city and county population estimates published annually by the Department of Finance.

(c) Nothing in this section shall preclude a city with a population of 100,000 or fewer within an urbanized area in a county subject to Section 99232.1 from expending all of its apportionment for Article 4 (commencing with Section 99260) and Article 4.5 (commencing with Section 99275) purposes.

(d) This section shall become operative on July 1, 2014.

(Added by Stats. 2009, Ch. 609, Sec. 2. Effective January 1, 2010. Section operative July 1, 2014, by its own provisions.)



99232.3

(a) On or before September 1, 2014, and for four years annually thereafter, the Ventura County Transportation Commission shall post on its Internet Web site a report on transit service within the County of Ventura. The report shall include, but not be limited to, a description of transit route changes, changes to service levels on transit routes, and ridership numbers for all transit routes operating within the county. The report shall include annual budget numbers for transit services provided by the commission, Gold Coast Transit, other multiagency operators, and individual municipal operators.

(b) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Repealed and added by Stats. 2013, Ch. 464, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2019, by its own provisions.)



99232.4

(a) Notwithstanding Section 99231, and subject to subdivision (a) of Section 99232.5, the apportionment area for the Sacramento Regional Transit District includes all of the incorporated and unincorporated area of the County of Sacramento, excluding cities in the county that have retained the right to join the district at a later time. However, the apportionment restriction in Section 99232 only applies to the area of the Sacramento Regional Transit District described in subdivision (a) of Section 99231.

(b) (1) The Sacramento Regional Transit District may file a claim under Article 8 (commencing with Section 99400), but not under Article 4 (commencing with Section 99260), for the apportionment not subject to Section 99232 and subdivision (a) of Section 99232.5.

(2) The County of Sacramento may also file a claim under Article 8 (commencing with Section 99400) for the apportionment not subject to the restriction in Section 99232. However, a claim for the purposes of subdivision (a) of Section 99400 shall not be approved unless it is determined by the Sacramento Area Council of Governments, at a public hearing for which 15 days notice has been given pursuant to Section 6061 of the Government Code, that there are no unmet transit needs, as defined in Section 99401.5, within the area of the Sacramento Regional Transit District described under subdivision (a) of Section 99231.

(c) This section shall become operative on July 1, 1994.

(Added by Stats. 1993, Ch. 250, Sec. 2. Effective January 1, 1994. Section operative July 1, 1994, by its own provisions.)



99232.5

(a) Notwithstanding Section 99232, cities within the County of Sacramento which are outside the activated boundaries of the Sacramento Regional Transit District, but which provide transit service or which contract with the district for transit service, may also file claims under Article 8 (commencing with Section 99400) if it is determined by the Sacramento Area Council of Governments, at a public hearing for which 15 days notice has been given pursuant to Section 6061 of the Government Code, that the transit needs of these cities can be met with use of an amount less than the total apportionment of these cities.

(b) With respect to such a city, not less than 25 percent of its apportionment shall be allocated for Article 4 (commencing with Section 99260) purposes.

(Amended by Stats. 1993, Ch. 250, Sec. 2.1. Effective January 1, 1994.)



99232.6

Notwithstanding Section 99232, the County of San Diego may also file claims under Article 8 (commencing with Section 99400) for an unincorporated area not served by the San Diego Metropolitan Transit Development Board or the North San Diego County Transit Development Board if all of the following conditions are met:

(a) The San Diego Association of Governments, at a public hearing for which 15 days notice has been given pursuant to Section 6061 of the Government Code, finds that the transit needs of that unincorporated area can be met by using an amount less than the apportionment for that unincorporated area.

(b) The county board of supervisors concurs in that finding.

(c) An equal amount from the apportionment for the unincorporated area served by the San Diego Metropolitan Transit Development Board has been claimed for transit capital projects that are mutually agreed upon by the county and San Diego Metropolitan Transit Development Board.

A claim for a transit capital project pursuant to subdivision (c) may be made by the county or the San Diego Metropolitan Transit Development Board, or jointly, as specified by mutual agreement.

(Added by Stats. 1986, Ch. 903, Sec. 1.)



99233

Except as provided in Section 99233.11, the fund shall be allocated by the designated transportation planning agency for the purposes specified in Sections 99233.1 to 99233.9, inclusive, in the sequence provided in those sections.

(Amended by Stats. 1997, Ch. 45, Sec. 1. Effective January 1, 1998.)



99233.1

There shall be allocated to the county and the transportation planning agency such sums as are necessary to administer this chapter.

(Added by Stats. 1976, Ch. 1348.)



99233.2

(a) Except as provided in subdivisions (b) and (c), there shall be allocated to the transportation planning agency, if it is statutorily created, such sums as it may approve, up to 3 percent of annual revenues, for the conduct of the transportation planning and programming process, unless a greater amount is approved by the director.

(b) (1) In those areas that have a county transportation commission created pursuant to Section 130050, up to 1 percent of annual revenues shall be allocated to the commission in Los Angeles County, and up to 3 percent of the annual revenues shall be allocated to the commissions in Orange, Riverside, and San Bernardino Counties for the transportation planning and programming process. Of the funds allocated to the commission in Riverside County, one-half shall be allocated for planning studies within the Western Riverside County and the Coachella Valley areas, as determined by the commission.

(2) In the area of the multicounty designated transportation planning agency, as defined in Section 130004, up to three-fourths of 1 percent of annual revenues shall be allocated by the appropriate entities, proportionately, on or before each July 1, to the multicounty designated transportation planning agency for the transportation planning and programming process. No operator shall grant any funds it receives under this chapter to the designated multicounty transportation planning agency for purposes of the agency carrying out its responsibilities under Division 12 (commencing with Section 130000).

(c) In Ventura County, up to 2 percent of the annual revenues shall be allocated to the Ventura County Transportation Commission for the transportation planning and programming process.

(d) This section shall become operative on July 1, 2011.

(Amended (as added by Stats. 2009, Ch. 530, Sec. 2) by Stats. 2010, Ch. 328, Sec. 206. Effective January 1, 2011. Section operative July 1, 2011, by its own provisions.)



99233.3

Two percent of the remaining money in the fund shall be made available to counties and cities for facilities provided for the exclusive use of pedestrians and bicycles unless the transportation planning agency finds that the money could be used to better advantage for the purposes stated in Article 4 (commencing with Section 99260) and Article 4.5 (commencing with Section 99275), or for local street and road purposes in those areas where the money may be expended for such purposes, in the development of a balanced transportation system. Of the amount made available to a city or county pursuant to this section, 5 percent thereof may be expended to supplement moneys from other sources to fund bicycle safety education programs, but shall not be used to fully fund the salary of any one person.

(Amended by Stats. 1986, Ch. 988, Sec. 6.)



99233.4

Allocations shall be made for rail passenger service operations and capital improvements pursuant to Section 99234.5, 99234.7, or 99234.9.

(Amended by Stats. 1991, Ch. 995, Sec. 6.)



99233.5

Up to 10 percent of the remaining money for the area under the jurisdiction of a transit development board created pursuant to Division 11 (commencing with Section 120000) shall be allocated to the transit development board and the transportation planning agency to carry out administrative and planning powers, duties, and functions and construction and acquisition programs in accordance with Article 4 (commencing with Section 132353) of Chapter 3 of Division 12.7.

Thereafter, the remaining money for allocation in that area shall be allocated by the transportation planning agency to claimants.

(Amended by Stats. 2002, Ch. 743, Sec. 3. Effective January 1, 2003.)



99233.7

Up to 5 percent of the remaining money in the fund shall be made available to cities, counties, and operators for claims filed pursuant to Article 4. 5 (commencing with Section 99275) in those areas where claims may not be filed for those purposes specified in Article 8 (commencing with Section 99400), and may be made available to consolidated transportation service agencies, unless the transportation planning agency, or a county transportation commission created pursuant to Division 12 (commencing with Section 130000), having jurisdiction finds, after considering the claims pursuant to subdivision (c) of Section 99275.5, that the allocations of money could be used to better advantage for the purposes stated in Article 4 (commencing with Section 99260) in the development of a balanced transportation system.

The money may be allocated without respect to Section 99231 and shall not be included in determining the apportionment to a city or county for purposes of Sections 99233.8 and 99233.9.

(Amended by Stats. 1982, Ch. 241, Sec. 1. Effective June 9, 1982.)



99233.8

There shall be allocated to operators such money as is approved by the transportation planning agency for claims presented pursuant to Article 4 (commencing with Section 99260) of this chapter.

(Repealed and added by Stats. 1976, Ch. 1348.)



99233.9

There shall be allocated to counties and cities such money as is approved by the transportation planning agency for claims presented pursuant to Article 8 (commencing with Section 99400) of this chapter.

(Added by Stats. 1976, Ch. 1348.)



99233.10

Notwithstanding Section 99233.7, funds made available in the County of Santa Barbara for claims filed pursuant to Article 4.5 (commencing with Section 99275) may be included in determining the apportionment to a city, county, or operator for purposes of Sections 99233.8 and 99233.9.

(Added by Stats. 1989, Ch. 226, Sec. 1.)



99233.11

Funds made available to the County of Stanislaus and the cities in that county shall be allocated in the following order:

(a) To the Stanislaus Area Association of Governments, the County of Stanislaus, and the cities in that county, an amount deemed necessary for the administration of this chapter.

(b) To the Stanislaus Area Association of Governments, an amount approved by that association, but not more than 3 percent of annual revenues, to conduct the transportation planning and programming process, unless a greater amount is approved by the director.

(c) To pedestrian and bicycle facilities, not more than 2 percent of the funds remaining, in accordance with Section 99233.3.

(d) To the Stanislaus Area Association of Governments, an amount deemed necessary for intracity, intercity, and interregional transit services and rail passenger services, when a claim is filed under Section 99234.9, Article 4 (commencing with Section 99260), or Article 8 (commencing with Section 99400), consistent with the cost-sharing criteria approved by the association. Apportionments and allocations from those funds made by the association to the county and the cities in the county also shall be in accordance with the cost-sharing criteria approved by the association.

(Added by Stats. 1997, Ch. 45, Sec. 2. Effective January 1, 1998.)



99233.12

Notwithstanding anything in Sections 99233 to 99233.9, inclusive, to the contrary, the Solano Transportation Authority may file a claim, and the transportation planning agency may allocate, for the area representing the cumulative areas of the authority s member agencies, up to 2.7 percent of annual revenues for countywide transit planning and coordination purposes relative to Solano County. Funds allocated to the authority pursuant to this section shall be allocated after allocations are made pursuant to Sections 99233.1 and 99233.2 but prior to other allocations.

(Amended by Stats. 2012, Ch. 769, Sec. 10. Effective January 1, 2013.)



99234

(a) Claims for facilities provided for the exclusive use of pedestrians and bicycles or for bicycle safety education programs shall be filed according to the rules and regulations adopted by the transportation planning agency.

(b) The money shall be allocated for the construction, including related engineering expenses, of those facilities pursuant to procedures or criteria established by the transportation planning agency for the area within its jurisdiction, or for bicycle safety education programs.

(c) The money may be allocated for the maintenance of bicycling trails that are closed to motorized traffic pursuant to procedures or criteria established by the transportation planning agency for the area within its jurisdiction.

(d) The money may be allocated without respect to Section 99231 and shall not be included in determining the apportionments to a city or county for purposes of Sections 99233.7 to 99233.9, inclusive.

(e) Facilities provided for the use of bicycles may include projects that serve the needs of commuting bicyclists, including, but not limited to, new trails serving major transportation corridors, secure bicycle parking at employment centers, park and ride lots, and transit terminals where other funds are unavailable.

(f) Notwithstanding any other provision of this section, a planning agency established in Title 7.1 (commencing with Section 66500) of the Government Code may allocate the money to the Association of Bay Area Governments for activities required by Chapter 11 (commencing with Section 5850) of Division 5 of the Public Resources Code.

(g) Notwithstanding any other provision of this section, the transportation planning agencies that allocate funds, pursuant to this section, to the cities and counties with jurisdiction or a sphere of influence within the delta, as defined in Section 5852 of the Public Resources Code, may allocate the money to the Delta Protection Commission for activities required by Chapter 12 (commencing with Section 5852) of Division 5 of the Public Resources Code.

(h) Within 30 days after receiving a request for a review from any city or county, the transportation planning agency shall review its allocations made pursuant to Section 99233.3.

(i) In addition to the purposes authorized in this section, a portion of the amount available to a city or county pursuant to Section 99233.3 may be allocated to develop a comprehensive bicycle and pedestrian facilities plan, with an emphasis on bicycle projects intended to accommodate bicycle commuters rather than recreational bicycle users. An allocation under this subdivision may not be made more than once every five years.

(j) Up to 20 percent of the amount available each year to a city or county pursuant to Section 99233.3 may be allocated to restripe class II bicycle lanes.

(Amended by Stats. 2006, Ch. 839, Sec. 3. Effective January 1, 2007.)



99234.1

Notwithstanding any other provision of this article or Article 4 (commencing with Section 99260), the Orange County Transportation Commission may allocate funds from either the Orange County Unified Transportation Trust, as defined in Section 99301.6, or from the principal upon which the interest is accruing to the Department of Transportation for construction of high-occupancy vehicle lanes within freeways in the county. In the event high-occupancy vehicle lanes constructed with the funds are subsequently converted to mixed flow use, the local transportation fund shall be reimbursed through the State Transportation Improvement Program process the amount of funds provided to the department for construction of the lanes pursuant to this section.

(Added by Stats. 1987, Ch. 951, Sec. 1.)



99234.5

(a) The Counties of San Bernardino, Riverside, and Los Angeles may enter into a joint powers agreement pursuant to Article 1 (commencing with Section 6500), Chapter 5, Division 7, Title 1 of the Government Code, and the joint powers entity created pursuant to such agreement shall in accordance with Section 403 of the Rail Passenger Service Act of 1970 (45 U.S.C. 563), request the National Railroad Passenger Corporation to institute up to two additional trains a day in each direction between Los Angeles and San Bernardino to supplement the present level of service. The joint powers entity may request institution of more than two additional trains a day in each direction between Los Angeles and San Bernardino. Contributions shall be made from the fund of each of the three counties, as agreed by them, to the joint powers entity, as may be required by the National Railroad Passenger Corporation to meet a reasonable portion of any losses associated with such service. The joint powers entity may request that the additional trains shall be operated, to the extent practicable, during periods of peak traffic.

(b) If the funds available under this chapter are insufficient for purposes of subdivision (a), the board of supervisors of any one of the three counties may make contributions to the joint powers entity from any funds available to it.

(Amended by Stats. 1989, Ch. 630, Sec. 3.)



99234.7

(a) The Department of Transportation may negotiate and contract with the appropriate railroad corporation to provide passenger rail service between the City and County of San Francisco and the Counties of San Mateo and Santa Clara. In the process of negotiating the contract, the department shall take into consideration the funding available and the level of service as it has been recommended by the Metropolitan Transportation Commission. Notwithstanding Section 14035 of the Government Code, the contract shall not extend beyond June 30, 1993. The California Transportation Commission shall allocate no funds pursuant to Section 14031.6 of the Government Code for this rail passenger service after the 1992 93 fiscal year. If the department enters into a contract, it shall, on or before July 1, 1992, assign the contract to the Peninsula Corridor Study Joint Powers Board or to another local or regional agency designated by the board which is authorized to operate or contract for the operation of rail passenger service, if the board or designated agency determines that the rail passenger service shall be continued. The department shall assign its operating subsidies for the 1992 93 fiscal year for that service to the board or that designated agency. Within the area of jurisdiction of the board, the board or that designated agency may acquire from the department all property owned or leased by the department for that rail passenger service, including, but not limited to, stations, facilities, equipment, and rights-of-way, and this transfer shall be consistent with the process defined in Section 160006. The California Transportation Commission shall not allocate state funds to purchase the San Francisco Peninsula commuter rail service right-of-way unless a local agency assumes operation and control of the commuter rail service on or before June 30, 1993. This section does not prohibit the commission from making a multiyear funding commitment to purchase the right-of-way subject to that assumption of operation and control occurring on or before that date.

(b) Notwithstanding subdivision (a), a transit district or county may negotiate and contract with the appropriate railroad corporation to provide passenger rail service which is to be primarily operated within its jurisdiction. Adjacent transit districts or counties may jointly negotiate and contract with the appropriate railroad corporation to provide passenger rail service which is to be primarily operated within their jurisdictions.

(Added by Stats. 1989, Ch. 1283, Sec. 3.)



99234.9

Any county, city, county transportation commission, or operator may file claims with the transportation planning agency for rail passenger service operation expenditures and capital improvement expenditures, including construction and maintenance of intermodal transportation facilities. These funds may be used as the entity s required contribution toward the cost of providing these services or capital improvements.

(Amended by Stats. 1993, Ch. 209, Sec. 1. Effective January 1, 1994.)



99235

Upon having determined the allocation of each claimant on the fund, the transportation planning agency shall convey such information to each claimant and the county auditor, together with one allocation instruction for each claimant advising the auditor as to the time and the nature of payment.

Such instruction may call for a single payment, for payment as moneys become available, or for payment by installments monthly, quarterly, or otherwise. The allocation and instruction may be rescinded and revised by the transportation planning agency only under one of the following circumstances:

(a) An appeal has been filed.

(b) The claimant is found to be spending, or unless enjoined to be about to spend, moneys otherwise than in accordance with the terms of the allocation.

(c) An adjustment is proved to be necessary to reconcile the estimates on which the allocation was based with the actual figures when these are available.

(d) The financial needs of the claimant differ from those at the time of the allocation due to changed circumstances.

(Added by Stats. 1972, Ch. 1408.)



99236

No funds from the fund shall be budgeted, allocated, or expended for any project which calls for any change in passenger train stations or loading platforms used by the National Railroad Passenger Corporation, unless the change has been submitted to the National Railroad Passenger Corporation for review and comment which may include a recommendation for a modification in the change. If the agency submitting the change elects not to accept the recommendation of the National Railroad Passenger Corporation, it shall submit the matter to the director who shall determine whether the disputed recommendation for a modification in the change shall be followed by the agency.

(Amended by Stats. 1984, Ch. 579, Sec. 13.)



99238

Each transportation planning agency shall provide for the establishment of a social services transportation advisory council for each county, or counties operating under a joint powers agreement, which is not subject to the apportionment restriction established in Section 99232.

(a) The social services transportation advisory council shall consist of the following members:

(1) One representative of potential transit users who is 60 years of age or older.

(2) One representative of potential transit users who is disabled.

(3) Two representatives of the local social service providers for seniors, including one representative of a social service transportation provider, if one exists.

(4) Two representatives of local social service providers for the disabled, including one representative of a social service transportation provider, if one exists.

(5) One representative of a local social service provider for persons of limited means.

(6) Two representatives from the local consolidated transportation service agency, designated pursuant to subdivision (a) of Section 15975 of the Government Code, if one exists, including one representative from an operator, if one exists.

(7) The transportation planning agency may appoint additional members in accordance with the procedure prescribed in subdivision (b).

(b) Members of the social services transportation advisory council shall be appointed by the transportation planning agency which shall recruit candidates for appointment from a broad representation of social service and transit providers representing the elderly, the disabled, and persons of limited means. In appointing council members, the transportation planning agency shall strive to attain geographic and minority representation among council members. Of the initial appointments to the council, one-third of them shall be for a one-year term, one-third shall be for a two-year term, and one-third shall be for a three-year term. Subsequent to the initial appointment, the term of appointment shall be for three years, which may be renewed for an additional three-year term. The transportation planning agency may, at its discretion, delegate its responsibilities for appointment pursuant to this subdivision to the board of supervisors.

(c) The social services transportation advisory council shall have the following responsibilities:

(1) Annually participate in the identification of transit needs in the jurisdiction, including unmet transit needs that may exist within the jurisdiction of the council and that may be reasonable to meet by establishing or contracting for new public transportation or specialized transportation services or by expanding existing services.

(2) Annually review and recommend action by the transportation planning agency for the area within the jurisdiction of the council which finds, by resolution, that (A) there are no unmet transit needs, (B) there are no unmet transit needs that are reasonable to meet, or (C) there are unmet transit needs, including needs that are reasonable to meet.

(3) Advise the transportation planning agency on any other major transit issues, including the coordination and consolidation of specialized transportation services.

(d) It is the intent of the Legislature that duplicative advisory councils shall not be established where transit advisory councils currently exist and that those existing advisory councils shall, instead, become part of the social services transportation advisory council and shall assume any new responsibilities pursuant to this section.

(Amended by Stats. 2012, Ch. 769, Sec. 11. Effective January 1, 2013.)



99238.5

(a) The transportation planning agency shall ensure the establishment and implementation of a citizen participation process appropriate for each county, or counties if operating under a joint powers agreement, utilizing the social services transportation advisory council as a mechanism to solicit the input of transit dependent and transit disadvantaged persons, including the elderly, disabled, and persons of limited means. The process shall include provisions for at least one public hearing in the jurisdiction represented by the social services transportation advisory council. Hearings shall be scheduled to ensure broad community participation and, if possible, the location of the hearings shall be rotated among the various communities within the advisory council s jurisdiction. Notice of the hearing, including the date, place, and specific purpose of the hearing shall be given at least 30 days in advance through publication in a newspaper of general circulation. The transportation planning agency shall also send written notification to those persons and organizations which have indicated, through its citizen participation or any other source of information, an interest in the subject of the hearing.

(b) In addition to public hearings, the transportation planning agency shall consider other methods of obtaining public feedback on public transportation needs. Those methods may include, but are not limited to, teleconferencing, questionnaires, telecanvassing, and electronic mail.

(Amended by Stats. 2012, Ch. 769, Sec. 12. Effective January 1, 2013.)



99241

(a) Except for allocations made for purposes of Section 99234 and subdivision (a) of Section 99400, which shall be subject to the rules and regulations adopted by the transportation planning agency, all matters necessary and convenient to the implementation of this chapter shall be subject to rules and regulations, consistent with statute, adopted by the department, with the advice and consent of the commission, and those rules and regulations may be revised from time to time.

(b) The rules and regulations shall specify the procedures by which evaluation and review by the transportation planning agency of public transportation claims shall be accomplished, and shall require submission of corresponding budgets or financial plans, certified financial statements, and other information required in connection therewith. The rules and regulations shall provide for the orderly and periodic distribution of moneys in the fund so that the areas served by the operator will be provided public transportation services on a continuing basis and so that there will be an orderly improvement and maintenance of the system of the operator. The rules and regulations shall provide for the approval of sufficient moneys from the fund to accomplish the intent of the Legislature as expressed in the findings and declarations in Section 99220.

(c) The rules and regulations may require that the transportation planning agency, in reviewing claims, give due consideration to the level of the operator s passenger fares and charges, the efficiency of the operator s operations and operating policies and practices, the extent to which the operator is meeting the transportation needs of the area served, and the extent to which the operator is making full use of other available revenues and funds, including federal transportation grants.

(d) The Controller shall annually review the rules and regulations adopted by the department with respect to reporting and auditing procedures and shall make written recommendations for revisions to the department. After consultation with the Controller, the director shall undertake to amend the rules and regulations in accordance with the recommendations.

(e) Rules and regulations adopted by the department with respect to reporting and auditing procedures shall apply to all expenditures of funds allocated pursuant to this chapter.

This section shall become operative on July 1, 1987.

(Repealed (in Sec. 8) and added by Stats. 1986, Ch. 988, Sec. 9. Section operative July 1, 1987, by its own provisions.)



99241.5

All rules and regulations adopted by the Secretary of the Business, Transportation and Housing Agency pursuant to Section 99241, as it read prior to its amendment by the act adding this section, and in effect on January 1, 1985, shall remain in effect and shall be fully enforceable unless and until amended or repealed by the department.

(Added by Stats. 1984, Ch. 579, Sec. 15.)



99242

In the event that a claimant is not satisfied with his approved claim or other action taken by the transportation planning agency, a notification with supporting documentation may be filed with the secretary, who shall conduct an investigation and evaluation of the disagreement between the claimant and the transportation planning agency. The secretary shall notify the involved parties of his findings, which shall be a final settlement of the issue.

(Amended by Stats. 1972, Ch. 1408.)



99243

(a) The Controller, in cooperation with the department and the operators, shall design and adopt a uniform system of accounts and records, from which the operators shall prepare and submit annual reports of their operation to the transportation planning agencies having jurisdiction over them and to the Controller within 90 days of the end of the fiscal year. If the report is filed in electronic format as prescribed by the Controller, the report shall be furnished within 110 days after the close of each fiscal year. The report shall specify (1) the amount of revenue generated from each source and its application for the prior fiscal year and (2) the data necessary to determine which section, with respect to Sections 99268.1, 99268.2, 99268.3, 99268.4, 99268.5, and 99268.9, the operator is required to be in compliance in order to be eligible for funds under this article.

(b) As a supplement to the annual report prepared pursuant to subdivision (a), each operator shall include an estimate of the amount of revenues to be generated from each source and its proposed application for the next fiscal year, and a report on the extent to which it has contracted with the Prison Industry Authority, including the nature and dollar amounts of all contracts entered into during the reporting period and proposed for the next reporting period.

(c) The Controller shall instruct the county auditor to withhold payments from the fund to an operator that has not submitted its annual report to the Controller within the time specified by subdivision (a).

(d) In establishing the uniform system of accounts and records, the Controller shall include the data required by the United States Department of Transportation and the department.

(e) Notwithstanding any other law or any regulation, including any California Code of Regulations provision, the City of El Segundo, the City of Huntington Beach, the City of Inglewood, the City of Long Beach, or the City of South Lake Tahoe may select, for purposes of this chapter, on a one-time basis, a fiscal year that does not end on June 30. After the city has sent a written notice to the Secretary of Transportation and the Controller that the city has selected a fiscal year other than one ending on June 30, the fiscal year selected by the city shall be its fiscal year for all reports required by the state under this chapter.

(Amended by Stats. 2013, Ch. 352, Sec. 508. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



99243.5

On the basis of data in the annual reports submitted pursuant to Section 99243 and the information submitted pursuant to Section 99406 to the Controller, the Controller shall submit, within three months of receiving such data and information, an annual report to the Legislature on the revenues available and expenditures made under this chapter.

The Controller shall take such steps as he deems necessary to insure that such data and information submitted are adequate and accurate.

(Amended by Stats. 1983, Ch. 985, Sec. 2.)



99244

Each transportation planning agency shall annually identify, analyze, and recommend potential productivity improvements which could lower the operating costs of those operators who operate at least 50 percent of their vehicle service miles, as defined in subdivision (i) of Section 99247, within the area under its jurisdiction. However, where a transit development board created pursuant to Division 11 (commencing with Section 120000) or a county transportation commission exists, the board or commission, as the case may be, shall have the responsibility of the transportation planning agency with respect to potential productivity improvements. The recommendations for improvements and productivity shall include, but not be limited to, those recommendations related to productivity made in the performance audit conducted pursuant to Section 99246.

A committee for the purpose of providing advice on productivity improvements may be formed by the responsible entity. The membership of this committee shall consist of representatives from the management of the operators, organizations of employees of the operators, and users of the transportation services of the operators located within the area under the jurisdiction of the responsible entity.

Prior to determining the allocation to an operator for the next fiscal year, the responsible entity shall review and evaluate the efforts made by the operator to implement such recommended improvements.

If the responsible entity determines that the operator has not made a reasonable effort to implement the recommended improvements, the responsible entity shall not approve the allocation to the operator for the support of its public transportation system for the next fiscal year which exceeds the allocation to the operator for such purposes for the current fiscal year.

(Amended by Stats. 1988, Ch. 878, Sec. 1.)



99245

Each transportation planning agency, transit development board created pursuant to Division 11 (commencing with Section 120000), and county transportation commission shall be responsible to ensure that all claimants to whom it directs the allocation of funds pursuant to this chapter shall submit to it an annual certified fiscal audit conducted by an entity other than the claimant.

A report on the audit shall be submitted to the transportation planning agency, transit development board, county transportation commission, and to the Controller within 180 days after the end of the fiscal year. However, the responsible entity may grant an extension of up to 90 days as it deems necessary. The report shall include a certification that the funds allocated to the claimant pursuant to this chapter were expended in conformance with applicable laws and rules and regulations. Except for the first report, the report shall also include the audited amounts for the fiscal year prior to the fiscal year audited.

(Amended by Stats. 1986, Ch. 988, Sec. 10.)



99245.2

(a) A transit district or other provider of public transportation services subject to an audit pursuant to Section 99245, that receives funds from other sources which also require a fiscal audit, may expand the scope of its audit performed pursuant to Section 99245 to include the conditions and purposes of those other funds.

(b) A transportation planning agency, transit development board, county transportation commission, air quality management district, air pollution control district, or local transportation authority shall not require any additional fiscal audit of an entity if that entity has completed an expanded audit pursuant to subdivision (a) that encompasses the scope, time period, and funding condition of the agency providing funding.

(Added by Stats. 1992, Ch. 388, Sec. 1. Effective January 1, 1993.)



99246

(a) The transportation planning agency shall designate entities other than itself, a county transportation commission, a transit development board, or an operator to make a performance audit of its activities and the activities of each operator to whom it allocates funds. The transportation planning agency shall consult with the entity to be audited prior to designating the entity to make the performance audit.

Where a transit development board created pursuant to Division 11 (commencing with Section 120000) or a county transportation commission exists, the board or commission, as the case may be, shall designate entities other than itself, a transportation planning agency, or an operator to make a performance audit of its activities and those of operators located in the area under its jurisdiction to whom it directs the allocation of funds. The board or commission shall consult with the entity to be audited prior to designating the entity to make the performance audit.

(b) The performance audit shall evaluate the efficiency, effectiveness, and economy of the operation of the entity being audited and shall be conducted in accordance with the efficiency, economy, and program results portions of the Comptroller General s Standards for Audit of Governmental Organizations, Programs, Activities, and Functions. Performance audits shall be conducted triennially pursuant to a schedule established by the transportation planning agency, transit development board, or county transportation commission having jurisdiction over the operator.

(c) The performance audit of the transportation planning agency, county transportation commission, or transit development board shall be submitted to the director. The transportation planning agency, county transportation commission, or transit development board, as the case may be, shall certify in writing to the director that the performance audit of operators located in the area under its jurisdiction has been completed.

(d) With respect to an operator providing public transportation services, the performance audit shall include, but not be limited to, a verification of the operator s operating cost per passenger, operating cost per vehicle service hour, passengers per vehicle service hour, passengers per vehicle service mile, and vehicle service hours per employee, as defined in Section 99247. The performance audit shall include, but not be limited to, consideration of the needs and types of the passengers being served and the employment of part-time drivers and the contracting with common carriers of persons operating under a franchise or license to provide services during peak hours, as defined in subdivision (a) of Section 99260.2.

The performance audit may include performance evaluations both for the entire system and for the system excluding special, new, or expanded services instituted to test public transportation service growth potential.

(e) The performance audit prepared pursuant to this section shall be made available to the public pursuant to the provisions of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(Amended by Stats. 2003, Ch. 354, Sec. 1. Effective January 1, 2004.)



99247

For purposes of Section 99246, and as used elsewhere in this article:

(a) Operating cost means all costs in the operating expense object classes exclusive of the costs in the depreciation and amortization expense object class of the uniform system of accounts and records adopted by the Controller pursuant to Section 99243, and exclusive of all subsidies for commuter rail services operated under the jurisdiction of the Interstate Commerce Commission and of all direct costs for providing charter services, and exclusive of all vehicle lease costs.

(b) Operating cost per passenger means the operating cost divided by the total passengers.

(c) Operating cost per vehicle service hour means the operating cost divided by the vehicle service hours.

(d) Passengers per vehicle service hour means the total passengers divided by the vehicle service hours.

(e) Passengers per vehicle service mile means the total passengers divided by the vehicle service miles.

(f) Total passengers means the number of boarding passengers, whether revenue producing or not, carried by the public transportation system.

(g) Transit vehicle means a vehicle, including, but not limited to, one operated on rails or tracks, which is used for public transportation services funded, in whole or in part, under this chapter.

(h) Vehicle service hours means the total number of hours that each transit vehicle is in revenue service, including layover time.

(i) Vehicle service miles means the total number of miles that each transit vehicle is in revenue service.

(j) Vehicle service hours per employee means the vehicle service hours divided by the number of employees employed in connection with the public transportation system, based on the assumption that 2,000 person-hours of work in one year constitute one employee. The count of employees shall also include those individuals employed by the operator which provide services to the agency of the operator responsible for the operation of the public transportation system even though not employed in that agency.

(Amended by Stats. 1986, Ch. 1399, Sec. 1. Operative July 1, 1987, by Sec. 6 of Ch. 1399.)



99248

No operator is eligible to receive an allocation under this chapter for any fiscal year until the transmittal of reports of its performance audit to the entity which determines the allocation to the operator and the transportation planning agency for the three-year period ending one year prior to the beginning of the fiscal year of the proposed allocation. The transportation planning agency, county transportation commission, or transit development board, as the case may be, shall make the reports available to interested parties.

In conformance with Section 99246, and prior to September 1 of each fiscal year, the transportation planning agency, county transportation commission, or metropolitan transit development board, as the case may be, shall provide to the director and Controller a schedule of performance audits to be submitted during that fiscal year and a list of all operators or claimants who operated or commenced operations during the prior fiscal year.

(Amended by Stats. 1989, Ch. 630, Sec. 6.)



99249

The cost of making the performance audits may be deemed an administrative cost of the transportation planning agencies for purposes of Section 99233.1. However, the Legislature encourages the use of funds made available by the federal government to support such purposes.

(Added by Stats. 1977, Ch. 1043.)



99250

(a) All charter bus services authorized to be performed by a public transportation system receiving funding under this chapter shall contribute financially to the reduction of deficits incurred in the operation of scheduled route service. In addition, the charter bus service shall not interfere with regularly scheduled service to the public or compete unfairly with private operators where the private operators are willing and able to provide charter bus service.

(b) Except as provided in subdivision (d), charter bus service rates and minimums shall be established which are either of the following:

(1) At least equal to the average of the three lowest current rates charged by private charter bus carriers actually operating charters originating in the same service area of the public transportation system during the prior year.

(2) At least equal to the fully allocated cost of each charter operated. Fully allocated costs are those costs as approved by the federal Urban Mass Transportation Administrator pursuant to Section 604.18 of Title 49 of the Code of Federal Regulations. All terms and conditions, in addition to the base rate, shall be at least equal to the average of the three lowest current rates charged by private charter bus carriers actually operating a charter originating in the same service area of the public transportation system during the prior year.

(c) All charter bus service rates shall be reviewed and adjusted not less than semiannually to reflect variations in actual and assumed costs, as well as private charter bus carrier rates.

(d) If the operator of a public transportation system determines that there is a public need that cannot otherwise be met, the operator may provide charter bus services to charitable or public service organizations at direct cost, not to exceed ten thousand dollars ($10,000) or a total of 40 charter buses per year, whichever occurs first.

(e) This section does not apply to charter bus services which are incidental to the holding of the Olympic Games in Los Angeles during the period of May 1, 1984, to September 30, 1984, if the public transportation system establishes charter bus rates for those services which are sufficient to pay all fully allocated costs related to those services, which are at least equal to the average of the lowest rates charged by the three largest private charter party carriers operating similar service within Los Angeles County, and which contribute financially to the reduction of deficits incurred by the system in the operation of scheduled route service.

(Amended by Stats. 1983, Ch. 644, Sec. 1.)



99250.5

(a) (1) At any publicly noticed meeting of the governing body of an operator, a representative of a private transportation service provider may request the operator to perform a cost comparison analysis of public transit service provided by vehicles equipped with rubber tires before the governing body acts on a route restructuring or service addition under consideration. The operator may agree to perform a cost comparison analysis pursuant to this section or alternatively, may so agree on the condition that the private transportation service provider that requested the cost comparison analysis agrees to pay the operator s actual cost of conducting the analysis. If the operator agrees to perform the cost comparison analysis, the private transportation service provider requesting the cost comparison analysis shall supply any information necessary and relevant to complete the analysis.

(2) Nothing in this section shall be construed to require operators to perform a cost comparison analysis. At its sole discretion, the operator s governing body may elect not to perform a cost comparison analysis. However, if the governing body determines not to perform a cost comparison analysis, it shall specify the reasons for that determination in a resolution adopted at a publicly noticed meeting.

(b) For purposes of this section, the following terms have the following meanings:

(1) Cost comparison analysis means a study of the route restructuring or service addition under consideration by the operator, that compares the cost to the operator of directly providing those services compared to the cost to the operator of procuring those services from private entities. The study shall utilize a full cost allocation method that is consistent with generally accepted cost allocation principles.

(2) Route restructuring means a permanent change in routing that decreases or increases the total number of daily transit revenue service miles or hours by 25 percent or more.

(3) Service addition means an increase in the total number of daily transit revenue service miles or hours on an existing route by 50 percent or more.

(c) If the governing body performs a cost comparison analysis pursuant to this section, the results of the analysis shall be fully disclosed at a publicly noticed meeting.

(d) This section does not apply to an operator in a county with less than 300,000 population or who operates less than 10 buses.

(e) The operator may adopt appropriate procedures to implement the purposes of this section.

(Added by Stats. 1995, Ch. 722, Sec. 1. Effective January 1, 1996.)



99251

No claim submitted by an operator pursuant to this chapter shall be approved unless it is accompanied by a certification completed within the last 13 months from the Department of the California Highway Patrol indicating that the operator is in compliance with Section 1808.1 of the Vehicle Code. The certification may be issued following a terminal inspection, or a terminal reinspection conducted within 60 days thereafter, by the Department of the California Highway Patrol.

(Added by Stats. 1987, Ch. 726, Sec. 1. Operative July 1, 1988, by Sec. 11 of Ch. 726.)






ARTICLE 4. Claims for Funds

99260

Claims may be filed with the transportation planning agency by operators under this article for the following purposes:

(a) The support of public transportation systems.

(b) Aid to public transportation research and demonstration projects.

(c) Contributions for the construction of grade separation projects specified in Section 99318.3.

(Amended by Stats. 1979, Ch. 161.)



99260.2

(a) Claims may be filed with the transportation planning agency by operators to contract with common carriers of persons operating under a franchise or license to provide transportation services during peak hours.

Peak hours means the period of time during a day which have a clearly greater-than-average level of patronage, typically the two periods of time which reflect the influx of home-work and work-home patronage on a transportation system.

(b) Claims may be filed with the transportation planning agency by a transit district to make bulk purchases of passenger tickets for passenger rail services, if it is authorized to make such purchases by its enabling legislation.

(Amended by Stats. 1979, Ch. 161.)



99260.5

(a) Claims may also be filed with the transportation planning agency by a city and county or a transit district under this article for payments to be made to a railroad corporation subject to the jurisdiction of the Public Utilities Commission and engaged in the transportation of persons, as defined in Section 208, for operating losses incurred in such transportation of persons between points within the city and county or the district, as the case may be, and for that portion of the operating losses incurred in such transportation of persons in the city and county or the district, as the case may be, whose origin or destination, or both, are outside the city and county or district.

(b) A city and county or a transit district receiving funds under a claim filed pursuant to subdivision (a) shall use those funds for the purposes specified in that subdivision.

(Amended by Stats. 1977, Ch. 1216.)



99260.6

Public agencies authorized to file claims pursuant to Section 99234.9 may file claims under this article.

(Added by Stats. 1991, Ch. 995, Sec. 7.)



99260.7

In order to provide, or to contract to provide, transportation services using vehicles for the exclusive use of elderly or disabled persons, a city or a county, which is contributing funds it is eligible to receive under this article to a joint powers agency of which it is a member to operate a public transportation system, may also file a claim under this article and may also file a claim for funds made available pursuant to Section 99313.

(Amended by Stats. 2012, Ch. 769, Sec. 13. Effective January 1, 2013.)



99261

The transportation planning agency may adopt rules and regulations supplemental to, and consistent with, those of the department to further delineate procedures for the submission of claims and stating criteria by which they will be analyzed and evaluated.

The criteria may include a statement of intent to disallow any portion of an operator s claim which calls for moneys to finance unreasonable or arbitrary increases in executive level salaries based on consideration of executive level salaries in other public agencies and in the public transportation industry, both nationally and within the state.

To the extent necessary to perform its duties under this article, the transportation planning agency has full access to the books, records, and accounts of claimant operators.

(Amended by Stats. 1984, Ch. 579, Sec. 19.)



99261.5

The San Diego Metropolitan Transit Development Board shall adopt rules and regulations for its area of jurisdiction.

The transportation planning agency may include in its rules and regulations any rule and regulation of the transit development board.

(Added by Stats. 1981, Ch. 1055, Sec. 6.)



99262

Claims for public transportation systems may include claims for money for all purposes necessary and convenient to the development and operation of the system, including planning and contributions to the transportation planning process, acquisition of real property, construction of facilities and buildings, purchase and replacement of vehicles (including those usable by disabled persons), and system operation, maintenance, and repair, payment for any of which purposes may take the form of direct expenditures or payment of principal and interest on equipment trust certificates, bonded or other indebtedness, or any amounts in accomplishment of a defeasance of any outstanding revenue bond indenture.

(Amended by Stats. 2012, Ch. 769, Sec. 14. Effective January 1, 2013.)



99263

An approved claim may include an amount to pay the principal and interest on bonds of the applicant for a public transportation system.

This section shall not be construed as an authorization to any applicant to pledge revenues received from the county s local transportation fund, unless approved by the voters of the county under Article 7 (commencing with Section 99320) of this chapter.

(Added by Stats. 1971, Ch. 1400.)



99264

An operator shall not be eligible for allocation under this article if it routinely staffs with two or more persons a vehicle for public transportation purposes designed to be operated by one person.

(Added by renumbering Section 99266.7 by Stats. 1979, Ch. 161.)



99266

No moneys may be allocated to an operator whose claim includes funds for an increase in operating budget in excess of 15 percent above the preceding year or substantial increase or decrease in scope of operations or capital budget provisions for major new fixed facilities, unless the operator s claim is accompanied by statements, reports, and such other supporting data as may be reasonably required to substantiate such change.

(Amended by Stats. 1972, Ch. 1408.)



99267

If an operator ceases operations, any capital acquisitions made by that operator from funds allocated to it pursuant to this article may be transferred to any claimant to provide transportation services under this chapter.

(Added by Stats. 1989, Ch. 630, Sec. 7.)



99268

The expenditure of the funds received under this article by an operator may in no year exceed 50 percent of the amount required to meet operating, maintenance, and capital and debt service requirements of the system after deduction therefrom of approved federal grants estimated to be received and funds estimated to be allocated pursuant to Section 99314.5.

Notwithstanding the 50-percent limitation, the amount budgeted for capital requirements in any year or other period up to five years, less the amount of federal and other state funds granted or approved therefor, may be allocated and expended for capital improvements to a grade-separated mass transit system, if construction of such facilities has been found to be not inconsistent with the regional transportation plan of the transportation planning agency. Within such five-year period, the transportation planning agency may order the amount of the allocation in any year to be set aside and accumulated for accomplishment of the particular project.

(Amended by Stats. 1979, Ch. 161.)



99268.1

Commencing with claims for the 1980 81 fiscal year, an operator that was in compliance with Section 99268 during the 1978 79 fiscal year in order to be eligible for funds under this article shall be eligible for such funds in any fiscal year, if it remains in compliance with that section during the fiscal year. The determination of compliance for any fiscal year shall be made in the same manner as the determination was made for the 1978 79 fiscal year, except for the exemption provided under Section 99267.5. An allowance for depreciation shall be made in the same manner as provided in the 1978 79 fiscal year.

For purposes of this section, an operator granted a waiver from the requirements of Section 99268 pursuant to Section 99268.8, as it read on January 1, 1979, shall not be deemed in compliance with that section.

(Amended by Stats. 1980, Ch. 1124, Sec. 1.)



99268.2

(a) In the case of an operator required to be in compliance with Section 99268 under Section 99268.1, the operator may be allocated additional funds that could not be allocated to it because of such requirements, if it maintains, for the fiscal year, a ratio of fare revenues to operating cost, as defined by subdivision (a) of Section 99247, at least equal (1) to one-fifth if serving an urbanized area or to one-tenth if serving a nonurbanized area or (2) to the ratio it had during the 1978 79 fiscal year, whichever is greater.

(b) In addition, such an operator having a ratio of the sum of fare revenues and local support to operating cost greater than one-fifth if serving an urbanized area, or one-tenth if serving a nonurbanized area, during the 1978 79 fiscal year shall, at least, maintain that ratio in order to be eligible for additional funds pursuant to this section.

(Amended by Stats. 1979, Ch. 1002.)



99268.3

(a) In the case of an operator which is serving an urbanized area, and which was eligible for funds under this article during the 1978 79 fiscal year even though not required to be in compliance with Section 99268 or which commenced operation after that fiscal year, the operator shall be eligible for such funds in any fiscal year, commencing with claims for the 1980 81 fiscal year, if it maintains, for the fiscal year, a ratio of fare revenues to operating cost, as defined by subdivision (a) of Section 99247, at least equal to one-fifth or to the ratio it had during the 1978 79 fiscal year, whichever is greater.

(b) In addition, such an operator having a ratio of the sum of fare revenues and local support to operating cost greater than one-fifth during the 1978 79 fiscal year shall, at least, maintain that ratio in order to be eligible for funds under this article.

(c) In the case of an operator serving an urbanized area, and which was in operation during the 1978 79 fiscal year even though not then eligible for funds under this article, but which has since become eligible for such funds, the operator shall be eligible for such funds in any fiscal year, commencing with the 1980 81 fiscal year, if it complies with either of the following:

(1) The requirements of Section 99268.

(2) The requirements of subdivisions (a) and (b).

(Amended by Stats. 1980, Ch. 999, Sec. 1.)



99268.4

(a) In the case of an operator which is serving a nonurbanized area, and which was eligible for funds under this article during the 1978 79 fiscal year even though not required to be in compliance with Section 99268 or which commenced operation after that fiscal year, the operator shall be eligible for such funds in any fiscal year, commencing with claims for the 1980 81 fiscal year, if it maintains, for the fiscal year, a ratio of fare revenues to operating cost, as defined by subdivision (a) of Section 99247, at least equal to one-tenth or to the ratio it had during the 1978 79 fiscal year, whichever is greater.

(b) In addition, such an operator having a ratio of the sum of fare revenues and local support to operating cost greater than one-tenth during the 1978 79 fiscal year shall, at least, maintain that ratio in order to be eligible for funds under this article.

(Amended by Stats. 1979, Ch. 1002.)



99268.5

(a) Commencing with claims for the 1980 81 fiscal year, no funds shall be allocated under this article in any fiscal year to an operator providing services using vehicles for the exclusive use of elderly and disabled persons, unless the operator maintains, for the fiscal year, a ratio of fare revenues to operating cost, as defined by subdivision (a) of Section 99247, for those services at least equal to one-tenth or to the ratio it had for those services during the 1978 79 fiscal year, whichever is greater.

(b) Notwithstanding subdivision (a), an operator which provides both exclusive transportation services for elderly and disabled persons and regular scheduled public transportation services may be allocated funds under this article for the exclusive service if the combined services qualify under Section 99268.1, 99268.2, 99268.3, or 99268.4, as the case may be, and the ratio of fare revenues to operating cost for the combined service shall not be less than the ratio required in order to make allocations to the operator for its regular scheduled services.

(c) In a county which had less than 500,000 population as determined by the 1970 federal decennial census and more than 500,000 in population as determined by the 1980 or 1990 federal decennial census, an operator in the county shall maintain a ratio of fare revenues to operating cost, as defined by subdivision (a) of Section 99247, at least equal to one-fifth if serving an urbanized area or one-tenth if serving a nonurbanized area.

(Amended by Stats. 2012, Ch. 769, Sec. 15. Effective January 1, 2013.)



99268.6

(a) If a joint powers entity providing public transportation services was funded at any time under this article and is subsequently dissolved, any succeeding entity providing such services shall not be eligible for funding, unless it conforms to Section 99268.1, 99268.2, 99268.3, 99268.4, 99268.5, or 99268.9, as the case may be, which applied to its predecessor.

(b) Except a city or a county filing a claim pursuant to Section 99260.7, no public agency providing public transportation services, after withdrawing from, or while remaining in, a joint powers entity providing public transportation services, shall be eligible for funding under this article, unless it conforms to Section 99268.1, 99268.2, 99268.3, 99268.4, or 99268.9, as the case may be, that the joint powers entity is required to conform with in order to be eligible for such funding at the time the public agency commences its public transportation services. The public agency is an operator and shall be subject to Section 99268.9.

(Amended by Stats. 1979, Ch. 1002.)



99268.7

Any unallocated funds resulting from the limitations of Section 99268 may be used for capital intensive transit-related improvements. Every effort shall be made to obtain federal funds for the purposes of this section. Such improvements shall include, but not be limited to, park-and-ride lots, terminal facilities, bus waiting shelters, exclusive lanes for buses, and the acquisition of vehicles and rolling stock for replacement purposes.

(Amended by Stats. 1979, Ch. 161.)



99268.8

The required ratios of fare revenues to operating cost prescribed by this article shall not apply to an extension of public transportation services until two years after the end of the fiscal year in which the extension of services was put into operation. As used in this section, extension of public transportation services includes additions of geographical areas or route miles, or improvements in service frequency or hours of service greater than 25 percent of the route total, or the addition of new days of service, and for transit service claimants also includes the addition of a new type of service, such as van, taxi, or bus.

Within 90 days after the end of the first year of implementation, the operator shall submit to the transportation planning agency, the county transportation commission, or the San Diego Metropolitan Transit Development Board having jurisdiction over it, a report on the extension of public transportation services, including, but not limited to, the area served, the revenues generated, and the cost to provide the extended services.

(Amended by Stats. 1986, Ch. 1399, Sec. 2. Operative July 1, 1987, by Sec. 6 of Ch. 1399.)



99268.9

(a) Except as otherwise provided in subdivision (b), if an operator was allocated funds under this article during a fiscal year in which it did not maintain the required ratio of fare revenues to operating cost, the operator s eligibility to receive moneys from the local transportation fund and allocations pursuant to Sections 99313.3 and 99314.3 shall be reduced during a subsequent penalty year by the amount of the difference between the required fare revenues and the actual fare revenues for the fiscal year that the required ratio was not maintained. The penalty year shall be the fiscal year that begins one year after the end of the fiscal year during which the required ratio was not maintained.

An operator subject to this subdivision shall demonstrate to the transportation planning agency, the county transportation commission, or the San Diego Metropolitan Transit Development Board how it will achieve the required ratio of fare revenues during any penalty year.

(b) The first fiscal year for which an operator does not maintain the required ratio of fare revenues to operating cost is deemed a grace year, and shall not result in any penalty nor loss of eligibility for funds under this article.

(Amended by Stats. 1986, Ch. 1399, Sec. 3. Operative July 1, 1987, by Sec. 6 of Ch. 1399.)



99268.11

Sections 99268.3, 99268.4, and 99268.9 may be waived by the transportation planning agency with respect to an operator during any fiscal year in which both of the following occurred, if the waiver is necessary to enable the operator to provide vital public transportation services:

(a) The operator sustained two separate work stoppages for 15 days or longer due to labor disputes.

(b) At least one of the work stoppages was not related to a labor dispute with the operator.

(Added by Stats. 1984, Ch. 115, Sec. 4. Effective May 10, 1984.)



99268.12

Notwithstanding Sections 99268.2 and 99268.3, the transportation planning agency or the county transportation commission may set the required ratio of fare revenue to operating cost at not less than three-twentieths for an operator in a county with a population of 500,000 or less and serving an urbanized area where funds may be allocated under Article 8 (commencing with Section 99400). Prior to setting the required ratio, the transportation planning agency or the county transportation commission shall make findings specifying the reasons for its action.

(Amended by Stats. 1987, Ch. 56, Sec. 157.)



99268.16

Notwithstanding subdivision (a) of Section 99247, the costs of providing ridesharing services are excluded from operating costs.

(Added by Stats. 1986, Ch. 1143, Sec. 2.)



99268.17

(a) Notwithstanding subdivision (a) of Section 99247, the additional operating costs required to provide comparable complementary paratransit service as required by Section 37.121 of Title 49 of the Code of Federal Regulations, pursuant to the Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.), as identified in the operator s paratransit plan pursuant to Section 37.139 of Title 49 of the Code of Federal Regulations that exceed the operator s costs required to provide comparable complementary paratransit service in the prior year as adjusted by the Consumer Price Index, shall be excluded from the definition of operating cost for the purposes of calculating any required ratios of fare revenues to operating cost specified in this article.

(b) The exclusion of costs from the definition of operating costs in subdivision (a) applies solely for the purpose of this section and does not authorize an operator to report an operating cost other than as defined in subdivision (a) of Section 99247 or a ratio of fare revenue to operating cost other than as that ratio is described elsewhere in this article, to any of the following entities:

(1) The Controller pursuant to Section 99243.

(2) The entity conducting the fiscal audit pursuant to Section 99245.

(3) The entity conducting the performance audit pursuant to Section 99246.

(c) This section shall become operative on January 1, 2007.

(Repealed (in Sec. 2) and added by Stats. 2003, Ch. 354, Sec. 3. Effective January 1, 2004. Section operative January 1, 2007, by its own provisions.)



99268.18

The exclusions contained in Sections 99268.10, 99268.16, and 99268.17 shall not be applicable for purposes of determining an operator s compliance with Section 99268.

(Amended by Stats. 1993, Ch. 800, Sec. 2. Effective January 1, 1994.)



99268.19

If fare revenues are insufficient to meet the applicable ratio of fare revenues to operating cost required by this article, an operator may satisfy that requirement by supplementing its fare revenues with local funds. Local funds means revenues derived from taxes imposed by the operator or by a county transportation commission created pursuant to Division 12 (commencing with Section 130000) of the Public Utilities Code.

(Added by Stats. 1988, Ch. 1549, Sec. 1.)



99269

(a) Notwithstanding any other provision of this article, all operators providing service within the area under the jurisdiction of the San Diego Metropolitan Transit Development Board and filing claims pursuant to Section 99260 shall be considered a single operator. In order for all those operators to be eligible for funds under this article, an areawide ratio of fare revenues to operating cost, as defined by subdivision (a) of Section 99247, shall be determined on the basis of the total operating cost and total fare revenues of all the operators, which ratio shall not be less than the areawide ratio for the 1978 79 fiscal year.

(b) In calculating the areawide ratio for the 1978 79 fiscal year, only the fare revenues and the operating costs of those operators that are in compliance with Section 99268, 99268.1, 99268.2, or 99268.3, whichever section was applicable to the operator during the 1978 79 fiscal year, are to be used.

(c) During the period of the first two years of operation, a new operator subject to this section shall claim each year no more than 75 percent of its total operating cost for that year.

(Added by Stats. 1981, Ch. 1055, Sec. 8.)



99270

On or after the first day of any fiscal year, an operator may engage in temporary borrowing pursuant to Article 7.6 (commencing with Section 53850), Chapter 4, Part 1, Division 2, Title 5 of the Government Code and for such purposes revenues as defined in Sections 53856 and 53858 of that code may include the amount of any claim permitted under this article if a claim has been filed and approved. The amount of any claim for the purposes of this section shall be subject to the limitations on claims specified in this chapter; provided that the calculations of the limitations referred to herein may be based upon estimates of the operator.

The payments made for temporary borrowing authorized under this section shall not be deemed capital expenditures for purposes of Section 99267.

The power of an operator to levy taxes shall not be a prerequisite to its power to issue notes as general obligations pursuant to Article 7.6.

(Added by Stats. 1973, Ch. 812.)



99270.1

If an operator serves urbanized and nonurbanized areas in the area of jurisdiction of a transportation planning agency, the transportation planning agency shall adopt rules and regulations to determine what portion of the public transportation services of the operator serves urbanized areas and what portion serves nonurbanized areas to determine its required ratio of fare revenues to operating cost, as defined by subdivision (a) of Section 99247, or its required ratio of the sum of fare revenues and local support to operating cost, or both.

The transportation planning agency shall submit the rules and regulations to the department for approval.

(Amended by Stats. 1984, Ch. 579, Sec. 20.)



99270.2

If an operator serves an area that was first designated as an urbanized area in the 1980 or a subsequent federal census, the transportation planning agency or the county transportation commission may grant the operator time, but not more than five years from July 1 of the year following the year of the census, to meet the ratio of fare revenues to operating cost required of an operator serving an urbanized area.

(Amended by Stats. 1986, Ch. 1399, Sec. 5. Operative July 1, 1987, by Sec. 6 of Ch. 1399.)



99270.5

In determining whether there is compliance with Section 99268.1, 99268.2, 99268.3, 99268.4, 99268.5, or 99268.9, as the case may be, by operators serving the area of the San Francisco Bay Area Rapid Transit District, excluding the City and County of San Francisco, the Metropolitan Transportation Commission may make that determination for all or some of the operators as a group, if the Metropolitan Transportation Commission finds that the public transportation services of the operators grouped are coordinated.

(Added by renumbering Section 99270 (as added by Stats. 1979, Ch. 1002) by Stats. 1986, Ch. 248, Sec. 213.)



99270.6

In determining whether there is compliance with Section 99268.1, 99268.2, 99268.3, 99268.4, 99268.5, or 99268.9, as the case may be, by operators serving the area of Sacramento County and the cities within the county, the Sacramento Area Council of Governments may make that determination for all or some of the operators as a group, if the Sacramento Area Council of Governments finds that the public transportation services of the operators grouped are coordinated. Notwithstanding any other provision of this article, the fare recovery ratio for the Sacramento Regional Transit District shall be no less than 23 percent.

(Added by Stats. 2012, Ch. 229, Sec. 1. Effective January 1, 2013.)



99271

(a) An operator shall be eligible for allocations under this article, on and after July 1, 1976, only if the current cost of its retirement system is fully funded with respect to the officers and employees of its public transportation system, or if the operator is implementing a plan approved by the transportation planning agency which will fully fund the retirement system for such officers and employees within 40 years.

(b) Fully funded with respect to the retirement system, means that the system, at any particular time, has assets determined to be sufficient to provide for the payment of all pension and other benefits to such officers and employees then entitled, or who may become entitled, under terms of the system to an immediate or deferred benefit in respect to service rendered by such officers and employees.

(Added by Stats. 1974, Ch. 1275.)



99272

An operator that has a private pension plan shall be eligible for allocations under this article, on and after July 1, 1976, only if the operator does both of the following:

(a) Conducts periodic actuarial studies of its employee pension plans to determine the annual cost of future pension benefits.

(b) Sets aside and invests, on a current basis, funds sufficient to provide for the payment of future pension benefits.

(Amended by Stats. 1986, Ch. 988, Sec. 12.)



99273

An operator that has a private pension plan shall be eligible for allocations under this article, on and after July 1, 1976, only if the operator reports in its financial statements, at least annually, all of the following:

(a) The actuarially determined amount of pension liability.

(b) The amount of cash funds set aside and invested to meet the pension liability.

(c) The amount of any deficit in the pension fund.

(d) The financial plan adopted to eliminate the deficit in the pension fund.

(Added by Stats. 1974, Ch. 1275.)






ARTICLE 4.5. Claims for Community Transit Services

99275

(a) Claims may be filed with the transportation planning agency by claimants for community transit services, including such services for those, such as the disabled, who cannot use conventional transit services.

(b) For purposes of this article, community transit services means transportation services which link intracommunity origins and destinations.

(Added by Stats. 1976, Ch. 1348.)



99275.5

(a) Claims, for purposes of this article, shall be filed in the same manner as claims are filed for purposes of Article 4 (commencing with Section 99260).

(b) The transportation planning agencies shall adopt criteria, rules, and regulations for the evaluation of claims filed under this article and the determination of the cost effectiveness of the proposed community transit services to be provided under the claims.

(c) Prior to approving a claim filed under this article, the transportation planning agency shall make all of the following findings:

(1) That the proposed community transit service is responding to a transportation need currently not being met in the community of the claimant.

(2) That the service shall be integrated with existing transit services, if appropriate.

(3) That the claimant has prepared an estimate of revenues, operating costs, and patronage.

(4) That the claimant is in compliance with Section 99268.3, 99268.4, 99268.5, or 99268.9, whichever is applicable to it, or with regional, countywide, or county subarea performance criteria, local match requirements, or fare recovery ratios adopted by resolution of the transportation planning agency or the county transportation commission for any or all types of community transit services.

(A) In adopting the performance criteria, local match requirements, or fare recovery ratios, the transportation planning agency or the county transportation commission may adopt the criteria of Section 99268.3, 99268.4, 99268.5, or 99268.9, or any combination or all of them.

(B) If a transportation planning agency or county transportation commission has adopted performance criteria, local match requirements, or fare recovery ratios, the rules and regulations of the agency or commission apply, and Sections 99205.7 and 99241, subdivision (a) of Section 99247, and Section 99268.8 do not apply.

(5) That the claimant is in compliance with Sections 99155 and 99155.5.

(d) A transportation planning agency or county transportation commission shall allocate no funds to a claimant not in compliance with Sections 99155 and 99155. 5.

(Amended by Stats. 1990, Ch. 1036, Sec. 3.)



99276

Each claimant receiving funds allocated for purposes of this article shall submit an annual certified fiscal audit pursuant to Section 99245.

(Amended by Stats. 1979, Ch. 1002.)



99277

Claimants may contract on the basis of competitive bidding to provide community transit services.

(Amended by Stats. 1986, Ch. 988, Sec. 13.)






ARTICLE 5. Relationships Between Operators

99280

An included municipal operator shall not establish a public transportation system either by adding new routes or extending existing routes, by acquisition or otherwise, outside of its boundaries and outside of the reserved service area consisting of the area that would be formed by joining all points that are distant three-quarters of one mile from any point of any of its regularly scheduled routes in existence and in operation on March 1, 1971. No point within such reserved service area shall be more than three-quarters of a mile from a point on one of such regularly scheduled routes, without first providing the governing board of the transit district with a 60-day advance written notice of its intention to add new routes or extend existing routes outside of the reserved service area. Within 30 days of receiving such written notice, the governing body of the transit district shall either (a) notify the included municipal operator that the transit district does not intend to add or extend the routes in question itself, in which case the included municipal operator may proceed with implementation of its plans; or (b) serve immediate notice upon the included municipal operator that the transit district desires to establish the proposed new service itself and is otherwise not precluded from doing so. In the event that the governing body of the transit district elects to provide the service in question, it shall institute such service within 60 days of the time proposed by the included municipal operator for initiation of such service.

The operation by included municipal operators of new or extended routes established pursuant to this section are subject to the condition whereby the transit district may assume operation of such new or extended routes, if it is not otherwise precluded from doing so, after a 60-day notification by the transit district to the included municipal operator. No route so assumed by the transit district may be abandoned by the transit district without first serving a 60-day written notice of intent to abandon on the included municipal operator which previously provided the service. Subsequent to the abandonment by the transit district, the included municipal operator may, at its option, resume service if it is not otherwise precluded from doing so.

Any included municipal operator, as a condition precedent to filing a claim under Article 4 (commencing with Section 99260) of this chapter, shall file with the transportation planning agency a certified route map showing those regularly scheduled routes in existence and in operation on March 1, 1971, outside of its boundaries. Such certified map shall also indicate by an appropriate legend the service area where the consent of the transit district is not required under the terms of this section.

The establishment of new routes, or the extension of existing routes, outside the boundaries of an included municipal operator, but within the reserved service area, as defined in this section, shall not be permitted where the operation or establishment of such routes will compete with or divert patronage from a route of the transit district as of the date the transit district is given the notice hereinafter required. Before any such new routes are established or existing routes are extended, the included municipal operator shall give the transit district an appropriate 60-day notice.

(Amended by Stats. 1972, Ch. 1408.)



99281

The transit district may operate or establish new routes or extend existing routes in all or part of the area outside a municipal operator, except where the operation or establishment of that service will compete with or divert patronage from an existing service of any included municipal operator or service in a reserved service area under Section 99280. However, this limitation upon the district does not apply with respect to services established outside a reserved service area by an included municipal operator under Section 99280.

Unless both the department and the statutorily created regional transportation planning agency designate otherwise, the transit district has the sole prerogative of using funds available under this chapter for the purpose of constructing and operating a grade-separated mass transit system, regardless of whether the operation of the system competes with or diverts patronage from any services of an included municipal operator.

(Amended by Stats. 1984, Ch. 579, Sec. 21.)



99282

All operators shall be encouraged to establish maximum coordination of public transportation services, fares, transfer privileges, and all other related matters for the overall improvement of public transportation service to the general public requiring such services within the affected areas.

(Amended by Stats. 1972, Ch. 1408.)



99282.5

Where there are two or more operators within its area of jurisdiction, the transportation planning agency, the county transportation commission, and the San Diego Metropolitan Transit Development Board, as the case may be, shall adopt, not later than July 1, 1980, rules and regulations to provide for transfers between the public transportation services of the operators so that such services will be coordinated.

(Added by Stats. 1979, Ch. 1002.)



99283

The consent of a transit district to the operation of a public transportation system by an included municipal operator pursuant to Section 99280 may include a requirement for interchange of transfers on an appropriate basis between the public transportation system of the included municipal operator and the public transportation system of the transit district, or any nominee of such transit district, in connection with the furnishing of services by such public transportation systems.

(Amended by Stats. 1972, Ch. 1408.)



99284

The violation by a transit district or an included municipal operator of any provisions of this article, or of any agreement between them with regard to providing public transportation services, shall disqualify the violator from filing a public transportation claim pursuant to Article 4 (commencing with Section 99260) of this chapter, and the transportation planning agency shall take no further action in connection with the approval of any pending public transportation claim of such violator until it determines that such violation has ceased.

(Amended by Stats. 1972, Ch. 1408.)



99285

(a) The county transportation commissions created pursuant to Division 12 (commencing with Section 130000), including those agencies in Los Angeles County created by statute that assume the same statutory obligations as county transportation commissions, shall submit to the transportation planning agency those claims to be funded, and the transportation planning agency shall approve only those claims submitted.

(b) Each commission shall adopt appropriate criteria by which claims shall be analyzed and evaluated, and shall approve only those claims which will provide for a coordinated public transportation system consistent with the adopted transportation improvement program and adopted regional transportation plan and which will not result in undesirable duplication of public transportation services.

(c) In considering proposals, the Los Angeles County Metropolitan Transportation Authority shall consider, among other things, the fare revenue to operating cost ratio and the public transit service mileage of each operator in the authority operating area, but under no circumstances shall the included municipal operators in existence and receiving formula allocation program funding on July 1, 1996, receive less than the percentage of state, federal, and local funds allocated in the 1995 96 fiscal year for bus services. An operator designated as an included municipal operator effective July 1, 1996, shall, under no circumstances, receive less than its percentage of state, federal, and local funds for eligible services pursuant to the formula specified in subdivision (d).

Under no circumstances shall included or eligible municipal operators, as defined in Sections 99207 and 99207.5, respectively, in existence on July 1, 1996, and receiving formula-equivalent funding from sources other than federal operating funds pursuant to Section 5307 of Title 49 of the United State Code, and funds claimed under Article 4 (commencing with Section 99260) and Article 6.5 (commencing with Section 99310) of this chapter receive less than the proportional share allocated during the 1995 96 fiscal year from the Proposition A 40 percent fund and other available funding sources.

(d) Commencing with the 1996 97 fiscal year, eligible and included municipal operators and the Los Angeles County Metropolitan Transportation Authority shall continue to be allocated not less than the amount that would be allocated to them under the formula allocation procedure in effect July 1, 1995, and under subdivision (i). Based upon audited transit performance data submitted for bus transit operations covering the most recent year for which audited data is available, each of those operator s share of the funds available for allocation shall be calculated as follows: 50 percent of the operator s vehicle service miles, and 50 percent of the operator s passenger revenues divided by its base cash fare.

(e) A three-fourths vote of the principal members of the Los Angeles County Metropolitan Transportation Authority shall be required to modify the formulas for allocating of funds available for bus service under this section to the authority operator and included and eligible municipal operators, as defined or described in Sections 99207, 99207.5, and 130050.2.

(f) (1) A two-thirds vote of the members shall be required in order to establish or change the criteria for admitting new included municipal operators for eligibility for funds allocated under Article 4 (commencing with Section 99260).

(2) A two-thirds vote of the members shall be required, based on the criteria in effect under paragraph (1), to allocate funds under Article 4 (commencing with Section 99260) to any included municipal operator, as defined in subdivision (d) of Section 99207, which has not previously received funds under this article.

(g) The Los Angeles County Metropolitan Transportation Authority shall give equal consideration to the capital projects of all operators in the county, and shall allocate regional federal bus transit capital funds based on the authority s capital allocation procedure existing on July 1, 1995, exclusive of funds specifically earmarked by federal law for other purposes.

(h) It is the intent of the Legislature that neither this section nor the creation of the Los Angeles County Metropolitan Transportation Authority and its operating organizational unit shall impact the allocation of funds pursuant to Article 8 (commencing with Section 99400) by local agencies currently eligible to receive these funds.

(i) As part of the formula allocation procedure used to distribute from a state transit assistance fund, the Mills-Deddeh Transportation Development Act (Division 11 (commencing with Section 120000) of the Public Utilities Code), Section 5307 of Title 49 of the United States Code, and Proposition A 40 percent funds pursuant to this chapter, and federal operating funds to Los Angeles County operators, eligible and included municipal operators designated on September 25, 1991, or July 1, 1992, who, since that time, have received annual allocations of local sales tax funding in lieu of specified formula funds, shall continue to receive those same formula-equivalent levels of funding from local discretionary sources. Included municipal operators who receive annual allocations of local sales tax funding for specified services or service levels shall continue to receive equivalent levels of funding allocated from local sources for these services in the 1995 96 fiscal year.

(j) Ninety percent of the Proposition C 5 percent security funds shall be allocated to the included and eligible municipal operators and the Los Angeles County Metropolitan Transportation Authority according to their proportionate number of transit passengers served. The funds shall be allocated only to those operators which have filed with the Los Angeles County Metropolitan Transportation Authority a cost-effective program to provide transit security services. Any unallocated funds shall revert to the remaining balance of security funds which shall be disbursed at the discretion of the Los Angeles County Metropolitan Transportation Authority.

(k) This section shall not impact or restrict the use of those portions of Mills-Deddeh Transportation Development Act, Proposition A, or Proposition C local return or other transportation funds allocated to cities or counties by population nor shall this section restrict the level or source of funding programmed by local jurisdiction to operators.

(Amended by Stats. 1996, Ch. 554, Sec. 2. Effective January 1, 1997.)



99285.1

For any fiscal year commencing on and after July 1, 1975, in determining the allocation of any operator pursuant to Section 99285, the public transit service mileage of any operator which has lost any days of operation due to strikes occurring prior to August 1, 1975, civil disorders, or acts of God shall equal its actual public transit service mileage times the number of days it would have been in operation but for such causes, divided by the number of days it was in actual operation.

(Added by Stats. 1975, Ch. 698.)



99285.2

Notwithstanding subdivision (a) of Section 99285, any county transportation commission created pursuant to Division 12 (commencing with Section 130000) may adopt a resolution electing to approve the proposals to be funded and shall approve only those claims submitted for its approval.

(Amended by Stats. 2012, Ch. 769, Sec. 16. Effective January 1, 2013.)



99286

Notwithstanding any other provision of law, no operator may plan or establish a public transportation system by adding or extending routes, by acquisition or otherwise, into the area of a contiguous transit district, nor may moneys be allocated from the fund of the county where such addition or extension is contemplated for such purposes, without the consent of the affected transit district.

(Added by Stats. 1972, Ch. 1408.)



99287

(a) No provision of this article shall preclude the San Francisco Bay Area Rapid Transit District from planning, acquiring, constructing, and operating its system within or without the territory of the district as provided for by Article 5 (commencing with Section 29030), Chapter 6, Part 2 of Division 10. Notwithstanding the provisions of subdivision (d) of Section 99220, in the event an extension is to be made into a county for which services have not been provided, the moneys within the fund of that county may be used to pay the costs of securing such services.

(b) Notwithstanding subdivision (a) or the limitations of Section 99231, during a period of up to five years that the San Francisco Bay Area Rapid Transit District is planning any extension of its system into a county outside of the district but with a coterminous boundary with the district and which contains a major transportation facility belonging to another county or city and county, the Metropolitan Transportation Commission may order that any funds in the local transportation fund of such county that are not necessary to pay approved claims under Article 4 (commencing with Section 99260) of this chapter be retained.

(Added by renumbering Section 99303 by Stats. 1972, Ch. 1408.)



99288

(a) Any city, county, or transit district may enter into a contract with any operator, except with an included municipal operator unless specifically approved by the governing body of the transit district in whose area the included municipal operator is located, for the operator to provide public transportation service in the city, county, or transit district. In that case, the operator providing the service may include the claim of the city, county, or transit district, as the case may be, with its claim. The claim may include an amount for reimbursement of the actual costs incurred by the city, county, or transit district for the administration, review, and monitoring of the contract. The amount so claimed shall not exceed 5 percent of the total amount of the contract for public transportation service in the city, county, or transit district.

(b) With the prior express authorization of the department, a transit district may include in its claim a proportional amount for regularly scheduled services outside its boundaries even though the contract specified in subdivision (a) has not been executed.

(Amended by Stats. 1984, Ch. 579, Sec. 22.)



99289

(a) Funds received by a city or county designated as an included municipal operator pursuant to subdivision (b) of Section 99207 because it is not receiving adequate local public transportation service from any transit districts in which it is located may only be used by such a city or county to contract with an operator for public transportation services.

(b) If the Metropolitan Transportation Commission determines that it is not feasible on the basis of, among other things, cost to contract with an operator pursuant to subdivision (a), the city or county may use the funds for either or both of the following:

(1) The development and operation of a public transportation system.

(2) Public transportation service received under contract from an operator providing such service since at least July 1, 1972, or from a common carrier, as defined in Section 211, which is under the jurisdiction and control of the Public Utilities Commission and which is engaged in the transportation of persons, as defined in Section 208.

(c) The system or the service under the contract, as the case may be, shall be consistent, as determined by the Metropolitan Transportation Commission, with the regional transportation plan.

(Added by Stats. 1976, Ch. 117.)



99299

The provisions of this article shall control over the provisions of any other act or law applicable to a transit district to the extent of any conflict with such provisions.

(Added by renumbering Section 99285 by Stats. 1972, Ch. 1408.)






ARTICLE 6. Miscellaneous

99301

Interest earned on funds allocated pursuant to this chapter shall be expended only for those purposes for which the funds were allocated.

(Added by Stats. 1976, Ch. 1348.)



99301.5

Notwithstanding Sections 99232, 99233, and 99301, the Orange County Transportation Commission may direct the transportation planning agency to allocate interest accruing from money retained for the development of transit in the local transportation fund of the County of Orange, to the County of Orange, to cities within the county, to the Department of Transportation, to the Orange County Transit District, and to the Orange County Transportation Commission to expend for transportation purposes within the County of Orange, as determined by the Orange County Transportation Commission, including those which could be funded by motor vehicle fuel taxes pursuant to Section 1 of Article XIX of the California Constitution. The commission, when determining the purposes for which the money is to be expended, shall ensure that, to the extent possible, at least one-half of the money is allocated to local street and road projects.

(Amended by Stats. 1991, Ch. 752, Sec. 4.)



99301.6

Interest accruing pursuant to Section 99301.5 shall continue to be allocated under that section for as long as there is a balance of money retained for the development of transit in the local transportation fund of the County of Orange. For this purpose, the amount of the balance retained for the development of transit in the local transportation fund shall be determined by the Orange County Transportation Commission with the concurrence of the Orange County Transit District prior to the beginning of each fiscal year.

After the allocation instructions have been received from the transportation planning agency, the interest accruing shall be deposited in a separate account maintained by the Orange County Treasurer, which shall be known as the Orange County Unified Transportation Trust. Thereafter, the Orange County Transportation Commission shall issue allocation instructions on the balance in the Orange County Unified Transportation Trust.

(Added by Stats. 1987, Ch. 951, Sec. 3.)



99302

Notwithstanding the fact that the Metropolitan Transportation Commission is not required to adopt a regional transportation plan until June 30, 1973, for the region comprised of the City and County of San Francisco and the Counties of Alameda, Contra Costa, Marin, Napa, San Mateo, Santa Clara, Solano, and Sonoma, it may approve the claim of any applicant within the region.

The commission shall approve those claims which will not result in the undesirable duplication of public transportation services, and which will provide for a coordinated public transportation system, in the region.

The commission may, on its own motion, arbitrate differences (1) between the various applicants, (2) between an applicant and a city or county regarding the costs of the extension of services, and (3) between the various entities within the region regarding priorities and the order that various improvements are to be made.

(Added by Stats. 1971, Ch. 1400.)



99302.5

Before the Orange County Transit District may expend any of its allocation it has retained for the development of rapid transit for purposes other than such development, the Orange County Transportation Commission shall make a determination that the funds are not required for any exclusive public mass transit guideway purpose within the foreseeable future.

(Added by Stats. 1976, Ch. 1333.)



99303

Not less than 75 percent of the unallocated apportionment, as of June 30, 1978, and each June 30th thereafter, for the cities, and that portion of the County of San Diego, under the jurisdiction of the San Diego Metropolitan Transit Development Board shall be available to the board for exclusive public mass transit guideway purposes as specified in Article 4 (commencing with Section 120260) of Chapter 4 of Division 11.

On July 1 of the first fiscal year of implementation of Section 120265, this section shall no longer be effective except as to the prior year s unallocated apportionment.

(Amended by Stats. 1984, Ch. 1124, Sec. 1.)



99304

Notwithstanding Section 29530 of the Government Code, the Metropolitan Transportation Commission shall, if an unallocated apportionment has been set aside for an operator for specific future expenditures, also set aside annually the interest earned on the unallocated apportionment that has been set aside until the unallocated apportionment is allocated, and shall include the set-aside interest in the amount apportioned to that operator. The interest amount shall be determined by the Metropolitan Transportation Commission based on its estimate of the average rate of interest earned by the unallocated apportionment during the prior fiscal year.

(Amended by Stats. 1990, Ch. 1014, Sec. 3.)






ARTICLE 6.5. Transportation Planning and Development Account

99310

(a) The Transportation Planning and Development Account in the State Transportation Fund, hereafter referred to as the account in this article, is hereby continued in existence as the Public Transportation Account in the fund.

(b) Any reference in any law or regulation to the Transportation Planning and Development Account in the State Transportation Fund is a reference to the Public Transportation Account.

(Amended by Stats. 1997, Ch. 622, Sec. 32. Effective January 1, 1998.)



99310.5

(a) The account is hereby designated a trust fund.

(b) The funds in the account shall be available, when appropriated by the Legislature, only for transportation planning and mass transportation purposes, as specified by the Legislature.

(c) The Legislature may amend this section by statute passed in each house of the Legislature by rollcall vote entered in the journal, two-thirds of the membership concurring, if the statute is consistent with, and furthers the purposes of, this section.

(Amended June 5, 1990, by initiative Proposition 116, Sec. 2.)



99310.6

(a) Notwithstanding any other provision of law, upon order of the Department of Finance, all or some of the state agencies collecting revenue for, or spending from, the Public Transportation Account shall adjust budgeting, accounting, and reporting systems and documents so that unliquidated encumbrances, payables, and other accruals are not reflected in the fund balance in the Governor s Budget fund condition display or the fund balance in the financial statements submitted to the Controller for the budgetary-legal basis annual report.

(b) For the purposes of the Governor s Budget, the balance of cash advanced from the Public Transportation Account to the Transportation Revolving Account, as jointly determined by the Department of Finance and the state agencies referenced in subdivision (a), shall be deemed as resources and cash available to the Public Transportation Account for budgeting purposes.

(c) This method shall be effective with the 2013 14 Governor s Budget development process and may be applied to the 2011 12 data.

(Repealed and added by Stats. 2013, Ch. 35, Sec. 6. Effective June 27, 2013.)



99311

Upon appropriation by the Legislature, funds transferred, or scheduled as a reimbursement, to the account, pursuant to Section 21682.5 of this code and Section 194 of the Streets and Highways Code, shall be available for allocation by the director for the following purposes:

(a) State transportation planning.

(b) Regional transportation planning by transportation planning agencies designated pursuant to Section 29532 of the Government Code, but not those specified in subdivision (b) of Section 29532.4 of the Government Code.

(Amended by Stats. 1992, Ch. 1172, Sec. 7. Effective September 30, 1992.)



99311.1

Upon appropriation by the Legislature, the director shall allocate, from the account or from other available state or federal sources, or from both state and federal sources, for the purposes of subdivision (b) of Section 99311, an amount commensurate with the historical annual allocation to transportation planning agencies designated pursuant to Section 29532 of the Government Code that do not directly receive federal planning funds, as set forth in Section 134 of Title 23 of the United States Code.

(Added by Stats. 1996, Ch. 436, Sec. 3. Effective January 1, 1997.)



99311.5

The amount allocated to a transportation planning agency designated pursuant to Section 29532 of the Government Code, for the preparation or updating of a regional transportation plan pursuant to Chapter 2.5 (commencing with Section 65080) of Title 7 of that code, may be up to 70 percent of its nonfederally reimbursed costs for regional transportation planning.

For a transportation planning agency in a county with a population of less than 500,000 persons, the director may increase that percentage, if the director determines it to be in the best interests of regional and state transportation planning to do so.

(Amended by Stats. 1984, Ch. 579, Sec. 24.)



99312

Except as provided in Sections 99311 and 99311.5, and Sections 6051.8 and 6201.8 of the Revenue and Taxation Code, and except as otherwise provided in subdivisions (d) and (e), the funds in the account shall be made available for the following purposes:

(a) Fifty percent for purposes of Section 99315, subject to appropriation by the Legislature.

(b) To the Controller, 25 percent for allocation to transportation planning agencies, county transportation commissions, and the San Diego Metropolitan Transit Development Board pursuant to Section 99314. Commencing with the 2011 12 fiscal year, these funds are hereby continuously appropriated for purposes of this subdivision.

(c) To the Controller, 25 percent for allocation to transportation agencies, county transportation commissions, and the San Diego Metropolitan Transit Development Board for purposes of Section 99313. Commencing with the 2011 12 fiscal year, these funds are hereby continuously appropriated for purposes of this subdivision.

(d) (1) For the 2009 10 fiscal year, notwithstanding any other provision of this section or any other provision of law, the sum of four hundred million dollars ($400,000,000) is hereby appropriated from the account to the Controller for immediate allocation pursuant to paragraph (2). These funds are intended to cover the two-year period of the 2009 10 and 2010 11 fiscal years. The remaining funds in the account subject to this section shall be available for the purposes of Section 99315, subject to appropriation by the Legislature.

(2) (A) Fifty percent of the amount appropriated to the Controller pursuant to paragraph (1) shall be allocated to transportation planning agencies, county transportation commissions, and the San Diego Metropolitan Transit Development Board pursuant to Section 99314.

(B) Fifty percent of the amount appropriated to the Controller pursuant to paragraph (1) shall be allocated to transportation planning agencies, county transportation commissions, and the San Diego Metropolitan Transit Development Board pursuant to Section 99313.

(e) For the 2010 11 fiscal year, notwithstanding any other provision of this section or any other provision of law, the funds in the account subject to this section shall be made available only for purposes of Section 99315, subject to appropriation by the Legislature.

(Amended by Stats. 2011, Ch. 6, Sec. 7. Effective March 24, 2011.)



99312.1

Revenues transferred to the Public Transportation Account pursuant to Sections 6051.8 and 6201.8 of the Revenue and Taxation Code are hereby continuously appropriated to the Controller for allocation as follows:

(a) Fifty percent for allocation to transportation planning agencies, county transportation commissions, and the San Diego Metropolitan Transit Development Board pursuant to Section 99314.

(b) Fifty percent for allocation to transportation agencies, county transportation commissions, and the San Diego Metropolitan Transit Development Board for purposes of Section 99313.

For purposes of this chapter, the revenues allocated pursuant to this section shall be subject to the same requirements as revenues allocated pursuant to subdivisions (b) and (c), as applicable, of Section 99312.

(Added by Stats. 2011, Ch. 6, Sec. 8. Effective March 24, 2011.)



99312.2

Notwithstanding any other provision of law, twenty-three million dollars ($23,000,000) is hereby appropriated from the Public Transportation Account to the Controller for allocation to local agencies for the 2011 12 fiscal year, with eleven million five hundred thousand dollars ($11,500,000) to be allocated pursuant to Section 99313 and eleven million five hundred thousand dollars ($11,500,000) to be allocated pursuant to Section 99314. For purposes of this chapter, the revenues allocated pursuant to this section shall be subject to the same requirements as revenues allocated pursuant to subdivisions (b) and (c), as applicable, of Section 99312.

(Added by Stats. 2011, Ch. 6, Sec. 9. Effective March 24, 2011.)



99312.5

(a) In the case of a transportation planning agency with county transportation commissions within its area of jurisdiction, the allocations pursuant to Sections 99313 and 99314 to the transportation planning agency shall be determined by excluding the areas also under the jurisdiction of the county transportation commissions.

(b) In the case of the transportation planning agency with the San Diego Metropolitan Transit Development Board within its area of jurisdiction, the allocations pursuant to Sections 99313 and 99314 to the transportation planning agency shall be determined by excluding the area also under the jurisdiction of the transit development board.

(Added by Stats. 1982, Ch. 322, Sec. 3. Effective June 29, 1982. Operative July 1, 1982, by Sec. 6 of Ch. 322.)



99312.7

(a) Not later than each January 31st, the Controller shall send to each transportation planning agency and county transportation commission, and the San Diego Metropolitan Transit Development Board, an estimate of the amount of funds to be allocated to it during the next fiscal year pursuant to Sections 99313 and 99314.

(b) Not later than each August 1st, on the basis of the amount appropriated in the Budget Act for purposes of Sections 99313 and 99314, the Controller shall send to each of the entities an estimate of the amount of funds to be allocated to it during the fiscal year.

(c) No notification shall be required for a fiscal year if funding for Sections 99313 and 99314 allocations is suspended pursuant to subdivision (f) of Section 99312 or any other provision of law.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 14, Sec. 4. Effective February 20, 2009.)



99313

From the funds made available pursuant to subdivision (c) of Section 99312, an amount shall be allocated by the Controller to each transportation planning agency and county transportation commission, and the San Diego Metropolitan Transit Development Board, based on the ratio of the population of the area under its jurisdiction to the total population of the state.

(Amended by Stats. 1989, Ch. 105, Sec. 23. Effective July 10, 1989.)



99313.1

(a) A transportation planning agency, a county transportation commission, or the San Diego Metropolitan Transit Development Board may transfer any funds that it receives pursuant to Section 99313 to another transportation planning agency, county transportation commission, or the San Diego Metropolitan Transit Development Board. Any funds transferred pursuant to this section shall be used only for the purposes authorized by this chapter and are subject to all statutes and rules and regulations applicable to funds allocated pursuant to Section 99313.

(b) If one transfer has been completed between a transportation planning agency, a county transportation commission, or the San Diego Metropolitan Transit Development Board, pursuant to this section, no other transfer may be made between the same parties.

(c) In the event of a transfer of funds to the Los Angeles County Metropolitan Transportation Authority pursuant to this section, the amount of that transfer, if any, which exceeds the amount of funds transferred at that time by the Los Angeles County Metropolitan Transportation Authority to the transferring transportation planning agency, county transportation commission, or the San Diego Metropolitan Transit Development Board, may not be used for the purpose of funding an exclusive public mass transit guideway system project. The Los Angeles County Metropolitan Transportation Authority shall report to the Senate Committee on Transportation and Housing and the Assembly Committee on Transportation on the expenditure of any funds received by it pursuant to a transfer made pursuant to this section.

(Amended by Stats. 2010, Ch. 491, Sec. 8. Effective January 1, 2011.)



99313.3

The amount received by each transportation planning agency and county transportation commission, and the San Diego Metropolitan Transit Development Board, pursuant to Sections 99313 and 99314, shall be allocated for public transportation purposes, including community transit services. Funds received pursuant to Section 99314 may be expended for community transit services pursuant to Section 99275.

(Amended by Stats. 1991, Ch. 13, Sec. 4. Effective February 13, 1991.)



99313.6

(a) Except as provided in subdivision (b), each transportation planning agency and county transportation commission, and the San Diego Metropolitan Transit Development Board, shall create a state transit assistance fund and deposit therein the funds allocated to it pursuant to Sections 99313 and 99314 for allocations to operators, and to claimants for the purposes specified in Section 99275 and in subdivisions (b), (c), (d), and (e) of Section 99400, within the area on which its allocation was determined.

(b) From funds allocated to it pursuant to Sections 99313 and 99314, the Los Angeles County Metropolitan Transportation Authority may allocate funds to itself for the planning, design, and construction of an exclusive public mass transit guideway system.

(c) An allocation of funds from a state transit assistance fund for a transit capital project may be used for the payment of the principal of, and interest on, equipment trust certificates, bonded or other indebtedness, or in accomplishment of a defeasance of any outstanding revenue bond indenture issued for that project.

(d) From funds allocated to it pursuant to Section 99313, the Metropolitan Transportation Commission may allocate funds to itself for projects to achieve regional transit coordination objectives.

(e) From funds allocated to the Metropolitan Transportation Commission pursuant to Section 99313, upon a request of the Solano Transportation Authority, the commission may allocate an amount of funds to the authority for public transportation purposes, including countywide transit planning and coordination relative to Solano County.

(Amended by Stats. 2009, Ch. 143, Sec. 2. Effective January 1, 2010.)



99313.7

A public agency authorized to file claims with the transportation planning agency and expend funds pursuant to Section 99234.5, 99234.7, or 99234.9 may also file claims, receive allocations, and expend state transit assistance funds made available pursuant to Sections 99313 and 99314.

(Added by Stats. 1991, Ch. 995, Sec. 9.)



99314

(a) From funds made available pursuant to subdivision (b) of Section 99312, an amount shall be allocated by the Controller to each transportation planning agency and county transportation commission, and the San Diego Metropolitan Transit Development Board. The allocation shall include an amount corresponding to each of the member agencies of the Altamont Commuter Express Authority and the Southern California Regional Rail Authority. The amount of funds allocated shall be based on the ratio of the total revenue of all the operators and the member agencies of the Altamont Commuter Express Authority and the Southern California Regional Rail Authority in the area under their respective jurisdictions during the prior fiscal year to the total revenue of all the operators in the state and the member agencies of the Altamont Commuter Express Authority and the member agencies of the Southern California Regional Rail Authority during the prior fiscal year.

(b) For purposes of this section and Section 99314.3, revenue means fare revenues and any other funds used by the operator for its transit operation, and the revenue that is derived from operating as a member of the authority pursuant to Section 99314.1, except federal and state funds which may only be used for transportation purposes and funds allocated pursuant to Section 99233. The revenue amount for each operator shall be determined from the annual report submitted to the Legislature by the Controller pursuant to Section 99243.5. The revenue amount for each member agency of the Altamont Commuter Express Authority and the Southern California Regional Rail Authority shall be determined by the revenues reported to the Controller by the respective authorities in accordance to subdivision (b) of Section 99314.1 and subdivision (b) of Section 99314.2, respectively.

(c) For the purposes of this section, any reference to the Altamont Commuter Express Authority shall be construed to include a reference to any entity that is a successor to the authority.

(Amended by Stats. 2004, Ch. 615, Sec. 7. Effective January 1, 2005.)



99314.1

(a) For purposes of this section, the following terms have the following meanings:

(1) The Altamont Commuter Express Authority or the authority is the joint powers agency duly formed pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code, by and between the Alameda Congestion Management Agency, the Santa Clara Valley Transportation Authority, and the San Joaquin Regional Rail Commission. Any reference to the Altamont Commuter Express Authority or the authority shall be construed to include a reference to any entity that is a successor to the authority.

(2) Revenue means revenue, as defined in subdivision (b) of Section 99314, that is derived from operating as a member agency of the authority.

(b) The Altamont Commuter Express Authority shall report to the Controller, for each fiscal year, the ratio that the revenue of each member agency of the authority during the prior fiscal year bears to the total revenue of the authority during that fiscal year.

(c) (1) From funds made available pursuant to subdivision (b) of Section 99312, the Controller shall allocate to each member agency of the authority an amount that is based on the ratio provided under subdivision (b).

(2) The allocation set forth in paragraph (1) shall be in addition to any other allocation provided under this article.

(3) Allocations made under this section shall be used only for purposes authorized under this chapter.

(Amended by Stats. 2004, Ch. 615, Sec. 8. Effective January 1, 2005.)



99314.2

(a) For purposes of this section, the following terms have the following meanings:

(1) The Southern California Regional Rail Authority or the authority is that joint powers authority described in Section 14072 of the Government Code and includes any additional agencies that may join the authority under Section 14072.2 of that code.

(2) Revenue means revenue, as defined in subdivision (b) of Section 99314, that is derived from operating as a member agency of the authority.

(b) The Southern California Regional Rail Authority shall report to the Controller, on an annual basis, the ratio that the revenue of each member agency of the authority during the prior fiscal year bears to the total revenue of the authority during that fiscal year.

(c) (1) From funds made available pursuant to subdivision (b) of Section 99312, the Controller shall allocate to each member agency of the authority an amount that is based on the ratio provided under subdivision (b).

(2) The allocation set forth in paragraph (1) shall be in addition to any other allocation provided under this article.

(3) Allocations made under this section shall be used only for purposes authorized under this chapter.

(Added by Stats. 2000, Ch. 632, Sec. 3. Effective January 1, 2001.)



99314.3

(a) The amount received by each transportation planning agency and county transportation commission, and the San Diego Metropolitan Transit Development Board, pursuant to Section 99314 shall be allocated to the operators in the area of its jurisdiction.

(b) The amount of funds allocated by the Controller corresponding to each of the member agencies of the Altamont Commuter Express Authority and the member agencies of the Southern California Regional Rail Authority, pursuant to Section 99314, shall be allocated by the transportation planning agency having jurisdiction over the member agency s area, for purposes authorized in this chapter. The allocation shall be based on the ratio of the revenues of each of the member agencies and of all the operators during the prior fiscal year within the area of jurisdiction of the allocating agency, commission, or board as the case may be.

(c) The amount allocated to each operator pursuant to this section shall be based on the ratio of its revenue of all the operations and the member agencies of the Altamont Commuter Express Authority and the member agencies of the Southern California Rail Authority during the prior fiscal year to the total revenue of all the operators during the prior fiscal year within the area of jurisdiction of the allocating agency, commission, or board, as the case may be.

(d) For purposes of subdivision (a), the City and County of San Francisco with respect to its municipal railway system, the Alameda-Contra Costa Transit District, and the San Francisco Bay Area Rapid Transit District shall be considered one operator. The amount allocated to them as one operator shall be apportioned to each of them based on the ratio of its revenue to the sum of their revenues, excluding from the determination of that ratio the amount allocated to each of them pursuant to Section 29142.2.

(Amended by Stats. 2000, Ch. 632, Sec. 4. Effective January 1, 2001.)



99314.4

(a) An operator in an urbanized area having a population of less than 200,000 persons may elect to participate in the funding exchange program authorized by this subdivision. An operator electing to participate in the funding exchange program shall give notice to the director and shall indicate the amount of funds which it wants allocated for the funding exchange program.

From funds that would otherwise be allocated to an operator pursuant to Sections 99313.3, 99314, and 99314.3, an amount so designated by the participating operator shall be allocated to the department for transfer pursuant to an agreement between the department and the State of Arizona whereby California can receive federal mass transportation funds originally apportioned to the State of Arizona.

The department shall allocate the federal mass transportation funds so received to each participating operator in the same proportion as the operator contributed to the funding exchange program. Funds so received shall be used only for the purposes authorized by this chapter and are subject to all statutes and rules and regulations applicable to funds allocated pursuant to Sections 99313 and 99314.

The Legislature finds and declares that the exchange of state funds for federal mass transportation funds authorized by this section will result in a net increase in the total amount of funds to be available to the participating operators.

(b) A transportation planning agency, county transportation commission, or transit development board may authorize an operator under its jurisdiction to exchange funds allocated to it pursuant to Section 99314.3 for funds made available pursuant to Section 99231. Any funds allocated pursuant to Section 99314.3 that are exchanged pursuant to this subdivision shall only be available to other operators and shall be used for the purposes authorized by this chapter and are subject to all statutes and rules and regulations applicable to funds allocated pursuant to Section 99314.3. Exchanges pursuant to this subdivision shall be on a dollar-for-dollar basis.

(Amended by Stats. 1989, Ch. 630, Sec. 9.)



99314.5

(a) No funds allocated pursuant to Section 99313.3 or 99314.3 shall be allocated to an operator unless it is eligible for allocations under Article 4 (commencing with Section 99260), without considering any funds to be allocated to it pursuant to those sections, or it is in a county in which funds may be allocated for purposes specified in Section 99400.

(b) No funds allocated pursuant to Section 99313.3 shall be allocated to a city or county for the purposes specified in subdivisions (b), (c), (d), and (e) of Section 99400 unless it is eligible for allocations under Article 8 (commencing with Section 99400) for those purposes, without considering any funds to be allocated to it pursuant to that section.

(c) It is the intent of the Legislature that, in allocating the funds, the transportation planning agencies and the county transportation commissions, and the San Diego Metropolitan Transit Development Board, give priority consideration to claims to offset reductions in federal operating assistance and the unanticipated increase in the cost of fuel, to enhance existing public transportation services, and to meet high-priority regional, countywide, or areawide public transportation needs.

(d) No funds allocated pursuant to Section 99313.3 or 99314.3 shall be allocated to a claimant for the purposes specified in Section 99275 unless it is eligible for allocation under Article 4.5 (commencing with Section 99275) for those purposes, without considering any funds to be allocated to it pursuant to those sections.

(e) Nothing in this section shall be construed to prohibit, or limit the ability of, a public transit operator to do the following:

(1) Contract with common carriers of persons operating under a franchise or license.

(2) Employ part-time drivers.

(Amended by Stats. 2002, Ch. 201, Sec. 1. Effective January 1, 2003.)



99314.6

(a) Except as provided in Section 99314.7, the following eligibility standards apply:

(1) Except as provided in paragraph (2), funds shall not be allocated for operating purposes pursuant to Sections 99313 and 99314 to an operator unless the operator meets either of the following efficiency standards:

(A) The operator s total operating cost per revenue vehicle hour in the latest year for which audited data are available does not exceed the sum of the preceding year s total operating cost per revenue vehicle hour and an amount equal to the product of the percentage change in the Consumer Price Index for the same period multiplied by the preceding year s total operating cost per revenue vehicle hour.

(B) The operator s average total operating cost per revenue vehicle hour in the latest three years for which audited data are available does not exceed the sum of the average of the total operating cost per revenue vehicle hour in the three years preceding the latest year for which audited data are available and an amount equal to the product of the average percentage change in the Consumer Price Index for the same period multiplied by the average total operating cost per revenue vehicle hour in the same three years.

(2) The transportation planning agency, county transportation commission, or the San Diego Metropolitan Transit Development Board, as the case may be, shall adjust the calculation of operating costs and revenue vehicle hours pursuant to paragraph (1) to account for either or both of the following factors:

(A) Exclusion of costs increases beyond the change in the Consumer Price Index for fuel; alternative fuel programs; power, including electricity; insurance premiums and payments in settlement of claims arising out of the operator s liability; or state or federal mandates, including the additional operating costs required to provide comparable complementary paratransit service as required by Section 37.121 of Title 49 of the Code of Federal Regulations, pursuant to the Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.), as identified in the operator s paratransit plan pursuant to Section 37.139 of Title 49 of the Code of Federal Regulations.

(B) Exclusion of startup costs for new services for a period of not more than two years.

(3) Funds withheld from allocation to an operator pursuant to paragraph (1) shall be retained by the transportation planning agency, county transportation commission, or the San Diego Metropolitan Transit Development Board, as the case may be, for reallocation to that operator for two years following the year of ineligibility. In a year in which an operator s funds are allocated pursuant to paragraph (1), funds withheld from allocation during a preceding year shall also be allocated. Funds not allocated before the commencement of the third year following the year of ineligibility shall be reallocated to cost effective high priority regional transit activities, as determined by the transportation planning agency, county transportation commission, or the San Diego Metropolitan Transit Development Board, as the case may be. If that agency or commission, or the board, determines that no cost effective high priority regional transit activity exists, the unallocated funds shall revert to the Controller for reallocation.

(b) As used in this section, the following terms have the following meanings:

(1) Operating cost means the total operating cost as reported by the operator under the Uniform System of Accounts and Records, pursuant to Section 99243 and subdivision (a) of Section 99247.

(2) Revenue vehicle hours has the same meaning as vehicle service hours, as defined in subdivision (h) of Section 99247.

(3) Consumer Price Index, as applied to an operator, is the regional Consumer Price Index for that operator s region, as published by the United States Bureau of Labor Statistics. If a regional index is not published, the index for the State of California applies.

(4) New service has the same meaning as extension of public transportation services as defined in Section 99268.8.

(c) The restrictions in this section do not apply to allocations made for capital purposes.

(d) The exclusion of costs increases described in paragraph (2) of subdivision (a) applies solely for the purpose of calculating an operator s eligibility to claim funds pursuant to this section and does not authorize an operator to report an operating cost per revenue vehicle hour other than as described in this section and in Section 99247, to any of the following entities:

(1) The Controller pursuant to Section 99243.

(2) The entity conducting the fiscal audit pursuant to Section 99245.

(3) The entity conducting the performance audit pursuant to Section 99246.

(e) The restrictions in this section shall not apply to the allocation of funds made pursuant to Sections 99313 and 99314 after January 1, 2010, and through the 2014 15 fiscal year.

(Amended by Stats. 2011, Ch. 341, Sec. 1. Effective January 1, 2012.)



99314.7

(a) In allocating funds for operating purposes pursuant to Sections 99313 and 99314, the Metropolitan Transportation Commission shall apply the following eligibility standards to the operators within the region subject to its jurisdiction:

(1) An operator is not eligible for its full allocation under this section unless the operator has been found to have made reasonable effort in implementing productivity improvements pursuant to Section 99244. In determining whether a reasonable effort has been made, the Metropolitan Transportation Commission shall give consideration to whether the operator would qualify for funding under Section 99314.6. The amount of funds allocated shall be reduced in an amount that the Metropolitan Transportation Commission deems proportionate to the failure of the operator to implement the recommended improvements. The Metropolitan Transportation Commission shall adopt rules and regulations, in cooperation with the affected operators, governing the allocation of any funds withheld under this paragraph, subject to paragraphs (2) and (3).

(2) Notwithstanding paragraph (1), an operator shall not receive any funds pursuant to Section 99313 or 99314 unless it has complied with the applicable rules , regulations, and recommendations adopted by the Metropolitan Transportation Commission pursuant to Sections 66516 and 66516.5 of the Government Code.

(3) Funds withheld from allocation to an operator pursuant to paragraph (1) shall be retained by the Metropolitan Transportation Commission for reallocation to that operator for two years following the year of ineligibility. With respect to the funds withheld from an operator pursuant to paragraph (1), the Metropolitan Transportation Commission shall reallocate those funds to the operator if the operator complies with that paragraph within two years. Funds not reallocated to the operator, and funds withheld pursuant to paragraph (2), shall be allocated to any eligible operator within the region subject to the jurisdiction of the Metropolitan Transportation Commission for the purpose of improving coordination among the operators, or to any operator whose increase in total operating cost per revenue vehicle hour is less than the increase in the Consumer Price Index. Funds allocated for these purposes are exempt from subdivision (a).

(b) For purposes of this section, operating cost, revenue vehicle hour, and Consumer Price Index have the same meaning as defined in Section 99314.6.

(Amended by Stats. 1996, Ch. 256, Sec. 4. Effective January 1, 1997.)



99315

Funds made available pursuant to subdivision (a) of Section 99312 shall be available for all of the following purposes:

(a) To the department for bus and passenger rail services pursuant to Sections 14035, 14035.5, and 14038 of the Government Code.

(b) To the department for funding of public transit capital improvement projects in the state transportation improvement program, pursuant to Section 14529 of the Government Code.

(c) To the department for its planning activities not payable from the State Highway Account in the State Transportation Fund, its mass transportation responsibilities, and its assistance in regional transportation planning.

(d) To the department for allocation by the director to the Institute of Transportation Studies of the University of California for training and research in public transportation systems engineering and management and coordination with other transportation modes.

(e) To the commission for its activities not payable from the State Highway Account.

(f) To the Public Utilities Commission for its passenger rail safety responsibilities specified in statute on commuter rail, intercity rail, and urban rail transit lines.

(g) For transfer to the Transportation Debt Service Fund created by Section 16965 of the Government Code to reimburse the General Fund for current year debt service payments on rail and transit-related general obligation bonds other than those issued pursuant to the Clean Air and Transportation Improvement Act of 1990 (Part 11.5 (commencing with Section 99600)), as follows:

(1) For the 2009 10 fiscal year, the Controller shall transfer up to one hundred forty-two million fifty-eight thousand dollars ($142,058,000) to the fund upon order of the Director of Finance for debt service paid or payable within that fiscal year.

(2) For the 2010 11 fiscal year, the Controller shall transfer up to ninety million eight hundred eighty-six thousand dollars ($90,886,000) in revenues collected before November 2, 2010, to the fund, as follows:

(A) By the 15th of every month, the Treasurer, in consultation with the Director of Finance, shall notify the Controller of the amount of debt service that will be paid on each transportation bond during that month.

(B) Within two business days following the 28th of every month, the Controller shall transfer from the account to the Transportation Debt Service Fund an amount equal to monthly debt service paid by the General Fund on any bonds issued pursuant to Proposition 108 (1990) and Proposition 1A (2008), and one-quarter of the monthly debt service paid by the General Fund on any bonds issued pursuant to Proposition 1B (2006).

(C) Any transfers made from the Public Transportation Account pursuant to this subdivision for any months after October 2010 shall be reversed and repaid to the account, and shall instead be made, to the extent authorized, from weight fee revenues in the State Highway Account as provided for in Section 9400.4 of the Vehicle Code.

(Amended by Stats. 2011, Ch. 6, Sec. 10. Effective March 24, 2011.)



99315.7

All funds from the Public Transportation Account and the State Highway Account, State Transportation Fund, previously allocated by the commission or the department to the new Fresno Amtrak Station project shall also be available for expenditure on any form of Amtrak project in the Fresno downtown area, including, but not limited to, the rehabilitation of the former Santa Fe Railway station, as approved by the commission or the department or the commission and the department. The encumbering and expending of funds for this project is not subject to an additional allocation action or approval action, or both actions, by the commission.

(Added by Stats. 1999, Ch. 1007, Sec. 8. Effective January 1, 2000.)



99315.8

All funds from the Public Transportation Account and the State Highway Account, in the State Transportation Fund, previously allocated by the commission for specific track repair and rolling stock acquisitions through resolutions number MFP-95-05, MFP-95-10, MPFP-95-01, MFA-96-01, and MBFA-98-01 shall also be available for expenditure on any form of track improvement project, track rehabilitation project, or rolling stock acquisition project nominated by the North Coast Railroad Authority, as approved by the commission. Projects nominated by the North Coast Railroad Authority, for which funds in the State Highway Account in the State Transportation Fund are to be used, are also required to be eligible under Article XIX of the California Constitution. The encumbering and expending of funds for this project is not subject to an additional allocation action or approval action, or both actions, by the commission.

(Added by Stats. 2000, Ch. 860, Sec. 5. Effective January 1, 2001.)



99315.95

All funds from the Public Transportation Account and the State Highway Account, in the State Transportation Fund, previously allocated by the California Transportation Commission to the City of Seaside for the acquisition of right-of-way for the Fort Ord rail station shall also be available for expenditure by the Transportation Agency for Monterey County for work at the Monterey Bay rail station. The commission shall oversee the timely use of these funds in accordance with the requirements specified in current law.

(Added by Stats. 2002, Ch. 736, Sec. 1. Effective January 1, 2003.)



99316

Funds made available pursuant to subdivision (a) of Section 99315 shall be appropriated to the department for allocation, as directed by the commission, for purposes of bus and passenger rail services pursuant to Sections 14035, 14035.5, and 14038 of the Government Code.

(Amended by Stats. 1989, Ch. 105, Sec. 29. Effective July 10, 1989.)



99317

(a) Funds made available pursuant to subdivision (b) of Section 99315 shall be appropriated to the department for allocation, as directed by the commission, to fund public transit capital improvement projects that maintain or improve public transit service.

(b) Funds made available for capital outlay pursuant to subdivision (a) of Section 14031.6 of the Government Code and subdivision (a) of Section 99315 shall be appropriated to the department, as directed by the commission, solely for capital outlay improvements and rolling stock on intercity rail passenger routes.

(c) The Legislature may amend this section, by statute passed in each house of the Legislature by rollcall vote entered in the journal, two-thirds of the membership concurring, if the statute is consistent with, and furthers the purposes of, this section.

(Amended by Stats. 1998, Ch. 53, Sec. 11. Effective June 1, 1998. Note: This section was amended on June 5, 1990, by initiative Prop. 116.)



99317.1

(a) Funds appropriated pursuant to subdivision (a) of Section 99317 shall, in addition to the purposes specified in that section, be available for short-line railroad rehabilitation projects, through the state transportation improvement program.

(1) Projects eligible for funding pursuant to this subdivision shall be limited to railroad rehabilitation projects.

(2) To be eligible for funding pursuant to this subdivision, a project proposal shall be submitted by a public entity. The public entity shall submit a project proposal only if it has made a finding, following a public hearing, that rail service on the affected railroad would be in imminent danger of being discontinued without the expenditure of public funds, and that continuation of the service serves a public purpose.

(b) As used in this section, short-line railroad means any standard gauge railroad which is being, or is planned to be, used for passenger service, other than a class I railroad, as that term is used and applied in federal law.

(Amended by Stats. 2001, Ch. 597, Sec. 9. Effective January 1, 2002.)



99317.8

(a) A public agency that has received an allocation for funding of an intermodal transfer station pursuant to subdivision (a) of Section 99317 shall provide for maintaining the station and its appurtenances, including, but not limited to, restroom facilities, in good condition and repair, and in accordance with high standards of cleanliness. As part of its duties in monitoring state-funded rail and bus services, the department shall, at least annually, conduct an unannounced inspection of each facility and make recommendations, if any, to the operating agency. Results of the department s inspections shall be included in the passenger rail element of the State Rail Plan required pursuant to Section 14036 of the Government Code. If appropriate remedial action is not taken, the department may recommend to the commission that future applications for transit capital funding be denied.

(b) The Legislature finds and declares that regular inspections of intermodal stations are necessary to protect the state s capital investment in these essential transportation facilities and to avoid the problems resulting from deferred maintenance.

(Amended by Stats. 2001, Ch. 597, Sec. 11. Effective January 1, 2002.)



99317.9

The department and the commission shall give reasonable priority to allocations pursuant to subdivision (a) of Section 99317 to station projects that improve access for visitors to state prisons.

(Amended by Stats. 2001, Ch. 597, Sec. 12. Effective January 1, 2002.)



99317.10

(a) A public entity which has received an allocation for funding of an intermodal transfer station pursuant to subdivision (a) of Section 99317 shall, upon request of the department, authorize state-funded bus service to use the station without any charge to the department or its contractors, and shall assist the department in the placement of signs and informational material designed to alert the public to the availability of the state-funded bus service.

(b) A public entity shall not be eligible to receive an allocation for funding of an intermodal transfer station pursuant to subdivision (a) of Section 99317 unless it first agrees that, upon any future request of the department, it will authorize a state-funded bus service to use the station without any charge to the department or its contractors and it will assist the department in the placement of signs and informational material designed to alert the public to the availability of the state-funded bus service.

(c) For the purpose of this section, state-funded bus service means any bus service funded pursuant to Section 99316.

(Amended by Stats. 2001, Ch. 597, Sec. 13. Effective January 1, 2002.)



99318.1

An intercity rail project nominated by the department shall be eligible to compete for funding pursuant to Section 99317 if it is recommended in the passenger rail element of the State Rail Plan prepared pursuant to Section 14036 of the Government Code, or an update to that plan.

(Amended by Stats. 2001, Ch. 597, Sec. 14. Effective January 1, 2002.)



99319

(a) If a rail capital improvement project proposed for funding by the department or a local agency includes as an element the addition or improvement of rail passenger service boarding platforms, those platforms shall be constructed in conformity with applicable rules and orders of the Public Utilities Commission and in such a manner that the top of each platform is not less than eight inches above the adjacent rails, unless the department makes a finding that the circumstances in a particular case warrant otherwise and obtains approval from the Public Utilities Commission for any deviation from its applicable rules and orders.

(b) The requirements of this section apply to all passenger service boarding platforms constructed with funds made available pursuant to Section 14031.6 of the Government Code, Sections 99234.5, 99234.9 and 99317 of this code, Section 164 of the Streets and Highways Code, and funds made available from the proceeds of state general obligation bonds issued for the purposes of rail capital improvements.

(Amended by Stats. 2001, Ch. 597, Sec. 16. Effective January 1, 2002.)






ARTICLE 7. Limited Obligation Bonds

99320

This article is not applicable in a county where the transit district has been provided bonding authority by statute.

(Added by Stats. 1971, Ch. 1400.)



99320.5

If the transportation planning agency determines that the cost of an approved claim for capital expenditures for public transportation purposes, excluding highways, within a county is, together with all other approved claims to be paid from the local transportation fund of such county, in excess of the money in such fund for the fiscal year, the board of supervisors of such county shall be notified to call an election in conformity with the provisions of this article.

(Added by Stats. 1971, Ch. 1400.)



99321

For purposes of this article, limited obligation bonds are bonds payable solely from the local transportation fund of the county. The money, or portion thereof, designated by the transportation planning agency in such fund to pay interest and redemption charges shall hereafter be referred to as revenues.

(Added by Stats. 1971, Ch. 1400.)



99322

In determining the amount of bonds to be issued, the transportation planning agency may include:

(a) All costs and estimated costs incidental to or connected with the acquisition, construction, improving or financing of the improvements.

(b) All engineering, inspection, legal and fiscal agent s fees, costs of the bond election and of the issuance of such limited obligation bonds, bond reserve funds and working capital and bond interest estimated to accrue during the construction period and for a period of not to exceed 12 months after completion of construction.

(c) All costs for equipment.

(Added by Stats. 1971, Ch. 1400.)



99323

The bonds and the resolution providing for their issuance shall state that they are limited obligation bonds payable solely from the revenues.

(Added by Stats. 1971, Ch. 1400.)



99324

The term of bonds issued shall not exceed 31 years.

(Added by Stats. 1971, Ch. 1400.)



99325

The bonds shall be sold as the transportation planning agency shall determine but for not less than a price which will produce a net interest cost that will not exceed an average of 7 percent a year as determined by standard tables of bond values.

(Added by Stats. 1971, Ch. 1400.)



99326

The bonds are special obligations of the county and shall be a charge against and are secured by a lien upon and shall be payable, as to the principal thereof and interest thereon, and any premiums upon the redemption thereof, solely from the revenues and such funds as are described in the resolution authorizing the issuance of the bonds.

(Added by Stats. 1971, Ch. 1400.)



99327

By resolution, the board of supervisors shall pledge, place a charge upon, and assign all or any part of the revenues for the security of the bonds.

(Added by Stats. 1971, Ch. 1400.)



99328

The payment of interest on and principal of the bonds and any premiums upon the redemption of any thereof are secured by an exclusive pledge, charge, and lien upon all or the designated portion of the revenues.

(Added by Stats. 1971, Ch. 1400.)



99329

The revenues and any interest earned on the revenues constitute a trust fund for the security and payment of the interest on and principal of the bonds.

(Added by Stats. 1971, Ch. 1400.)



99330

So long as any bonds or interest thereon are unpaid following their maturity, the revenues or the designated portion and interest thereon shall not be used for any other purpose.

(Added by Stats. 1971, Ch. 1400.)



99331

If the interest and principal of the bonds and all charges to protect or secure them are paid when due, an amount or amounts for other purposes may be apportioned from the revenues or the designated portion thereof.

(Added by Stats. 1971, Ch. 1400.)



99332

Bonds of the same issue shall be equally secured by a pledge, charge, and lien upon the revenues specified in the resolution authorizing the issuance of the bonds, without priority for number, or date of bonds, of sale, of execution, or of delivery pursuant to this chapter and the resolution authorizing the issuance of the bonds; except that any county, with the consent of the transportation planning agency, may authorize the issuance of bonds of different series and may provide that the bonds in any series shall, to the extent and in the manner prescribed in the resolution, be subordinated and be junior in standing, with respect to the payment of principal and interest and the security thereof, to such other bonds as may be specified in the resolution.

(Added by Stats. 1971, Ch. 1400.)



99333

The general fund or any other fund of the county shall not be liable for the payment of the bonds or their interest.

(Added by Stats. 1971, Ch. 1400.)



99334

The general credit or taxing power of the county, other than the sales and use tax as herein provided, shall not be liable for the payment of the bonds or their interest.

(Added by Stats. 1971, Ch. 1400.)



99335

The holder of the bonds or coupons shall not compel the exercise of the taxing power by the county, other than the sales and use tax as herein provided, or the forfeiture of its property.

(Added by Stats. 1971, Ch. 1400.)



99336

The principal of and interest on the bonds and any premiums upon the redemption of any thereof are not a debt of the county, nor a legal or equitable pledge, charge, lien, or encumbrance upon any of its property, or upon any of its income, receipts, or revenues, except the revenues that may be legally applied, pledged, or otherwise made available to their payment.

(Added by Stats. 1971, Ch. 1400.)



99337

Every bond shall recite in substance that the principal of and interest on the bond are payable solely from the revenues pledged to its payment and that the county is not obligated to pay it, except from the revenues.

(Added by Stats. 1971, Ch. 1400.)



99338

The bonds and interest or income from the bonds are exempt from taxation in this state, except from gift, inheritance, and estate taxes.

(Added by Stats. 1971, Ch. 1400.)



99339

In the resolution authorizing the bonds, the board of supervisors may, with the consent of the transportation planning agency, insert any of the provisions authorized by this article, which shall become a part of the contract with the bondholders.

(Added by Stats. 1971, Ch. 1400.)



99340

The transportation planning agency may provide for limitations on:

(a) The purpose to which the proceeds of sale of any issue of bonds may be applied.

(b) The issuance of additional bonds for the same purpose and the lien of additional bonds.

(Added by Stats. 1971, Ch. 1400.)



99341

The transportation planning agency may provide for events of default and terms upon which the bonds may be declared due before maturity and the terms upon which the declaration and its consequences may be waived.

(Added by Stats. 1971, Ch. 1400.)



99342

The transportation planning agency may provide for the rights, liabilities, powers, and duties arising upon the county s breach of any covenants, conditions, or obligations.

(Added by Stats. 1971, Ch. 1400.)



99343

The transportation planning agency may provide for the vesting in a trustee of the right to enforce covenants to secure payment of or in relation to the bonds, and the trustee s powers and duties and the limitation of his liabilities.

(Added by Stats. 1971, Ch. 1400.)



99344

The transportation planning agency may provide for the terms upon which the bondholders or any percentage of them may enforce covenants or duties imposed by this article.

(Added by Stats. 1971, Ch. 1400.)



99345

The transportation planning agency may require the board of supervisors to provide in the resolution for a procedure for amending or abrogating the terms of the resolution with the consent of the holders of a specified number of the bonds.

(Added by Stats. 1971, Ch. 1400.)



99346

Any resolution containing such a procedure may also provide for meetings of bondholders or for their written assent without a meeting and the manner of consenting, with or without a meeting.

(Added by Stats. 1971, Ch. 1400.)



99347

The resolution shall specifically state the effect of amendment upon the rights of the holders of all of the bonds and attached or detached interest coupons and shall be binding upon the holders of all of the bonds and coupons issued pursuant to the resolution.

(Added by Stats. 1971, Ch. 1400.)



99348

The transportation planning agency may provide for any other acts and things necessary, convenient or desirable to secure the bonds or tending to make them more marketable.

(Added by Stats. 1971, Ch. 1400.)



99349

The county shall pay or cause to be paid the principal and interest of the bonds on the date, at the place, and in the manner mentioned in the bonds and coupons and in accordance with the resolution authorizing their issuance.

(Added by Stats. 1971, Ch. 1400.)



99350

During the period that any of the bonds and the interest thereon are unpaid, the county shall prescribe, revise and collect taxes in the manner provided by Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code.

(Added by Stats. 1971, Ch. 1400.)



99351

After making allowances for contingencies and error in the estimates, the taxes, for the respective purposes hereinafter set forth, shall be at least sufficient to pay the following amounts in the order set forth:

(a) The interest on and principal of the bonds as they become due and payable.

(b) All payments required for compliance with the resolution authorizing the issuance of the bonds or any other contract with the bondholders, including the creation of sinking and reserve funds.

(c) All payments to meet any other obligations of the county which are charges, liens, or encumbrances upon the revenues.

(Added by Stats. 1971, Ch. 1400.)



99352

A separate, distinct and special account shall be created at or before the issuance of the bonds, which shall be maintained continuously in the local transportation fund during the time that any of the bonds or the interest thereon are outstanding and unpaid.

(Added by Stats. 1971, Ch. 1400.)



99353

All designated revenues shall be deposited in the special account and payments shall be made therefrom as provided in Section 99351.

(Added by Stats. 1971, Ch. 1400.)



99354

The county shall preserve and protect the security of the bonds and the rights of the bondholders and warrant and defend their rights against all claims and demands of all persons.

(Added by Stats. 1971, Ch. 1400.)



99355

In order to fully preserve and protect the priority and security of the bonds, the county shall pay from the special account in the local transportation fund and discharge all lawful claims for labor, materials and supplies, which if unpaid may become a lien or charge upon the designated revenues prior or superior to the lien of the bonds or impair the security of the bonds.

(Added by Stats. 1971, Ch. 1400.)



99356

The county shall hold in trust the revenues pledged to the payment of the principal of and interest on the bonds for the benefit of the bondholders and shall apply the same pursuant to the resolution authorizing the issuance of the bonds or to the resolution as modified.

(Added by Stats. 1971, Ch. 1400.)



99357

The county may invest funds held in reserve, or in any sinking fund, or funds not required for immediate disbursement, in property or securities in which counties may legally invest funds subject to their control. No such investment shall be made in contravention of any covenant or agreement in any resolution authorizing the issuance of any outstanding bonds.

(Added by Stats. 1971, Ch. 1400.)



99358

The county shall keep proper books of record and accounts of the revenues, separate from all other records and accounts, in which complete and correct entries shall be made of all transactions relating to the revenues.

(Added by Stats. 1971, Ch. 1400.)



99359

At all times the books shall be subject to the inspection of the holders of not less than 10 percent of the outstanding bonds or their representatives authorized in writing.

(Added by Stats. 1971, Ch. 1400.)



99360

The county shall cause to be published a summary statement showing the amount of revenues deposited which are required as security for payment of the principal of and interest on the bonds, the disbursements from such revenues in reasonable detail, and a general financial statement.

(Added by Stats. 1971, Ch. 1400.)



99361

The statement shall be published annually, not more than 120 days after the close of each fiscal year. The county shall furnish a copy of the statement to any bondholder upon request.

(Added by Stats. 1971, Ch. 1400.)



99362

In the resolution authorizing the bonds, the county may agree that the statement shall be prepared or audited by an independent certified public accountant and shall be in the form and contain the detail specified in the resolution.

(Added by Stats. 1971, Ch. 1400.)



99363

The duties set forth in this article do not require the county to expend any funds other than revenues pledged to secure payment of the principal of or interest on bonds as provided in this article.

(Added by Stats. 1971, Ch. 1400.)



99364

A fiscal or paying agent may be appointed as now or as may hereafter be provided in Article 7 (commencing with Section 54550), Chapter 6, Part 1, Division 2, Title 5 of the Government Code.

(Added by Stats. 1971, Ch. 1400.)



99365

An action to determine the validity of bonds may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1971, Ch. 1400.)



99366

Bondholders shall have the remedies as now or as may hereafter be provided in Article 10 (commencing with Section 54640), Chapter 6, Part 1, Division 2, Title 5 of the Government Code.

(Added by Stats. 1971, Ch. 1400.)



99367

The bonds may be refunded in the manner now or as may hereafter be provided in Article 11 (commencing with Section 54660), Chapter 6, Part 1, Division 2, Title 5 of the Government Code.

(Added by Stats. 1971, Ch. 1400.)



99368

Without the issuance of bonds hereunder, a pledge or allocation from revenues for the payment of bonds and interest issued or to be issued under any other law, may be made upon the approval thereof in the manner provided for the issuance of bonds hereunder.

(Added by Stats. 1971, Ch. 1400.)



99369

All bonds issued in pursuance of the provisions of this article shall by their issuance be conclusive evidence of the regularity, validity and legal sufficiency of all proceedings, acts and determinations in any wise pertaining thereto, had or made hereunder; and, after the same have been issued, no sales tax levied or collected for the purpose of paying the principal or interest on the bonds shall be held to be invalid or illegal, or set aside by reason of any error, informality, irregularity, omission or defect in any of the proceedings, acts or determinations in any wise pertaining to the issuance or payment of the bonds, and not amounting to a want of due process of law under the Constitution.

(Added by Stats. 1971, Ch. 1400.)



99370

All bonds by their issuance in pursuance of the provisions of this article shall by their issuance be conclusive evidence of the regularity, validity and sufficiency of all proceedings, acts and determinations in any wise pertaining thereto, had or made hereunder.

(Added by Stats. 1971, Ch. 1400.)



99371

Any action, suit or proceeding of any kind or nature in which the validity of any of the proceedings taken under the provisions of this article is questioned or attacked, shall be filed within 30 days after the day of the adoption of the resolution providing for the issuance of the bonds and in case such action is not brought raising such issue within such period, then thereafter all persons whatsoever shall be barred in any action, suit or proceeding from pleading, asserting or claiming that any of the proceedings or other actions herein specified, were defective, faulty or invalid in any respect.

(Added by Stats. 1971, Ch. 1400.)



99372

This article and all of its provisions shall be liberally construed to the end that the purposes hereof may be effective. If any section, subsection, sentence, clause or phrase of this article is for any reason held to be unconstitutional, such decision shall not affect the validity of the remaining portion of this article. It is hereby declared that this article would have been passed irrespective of the fact that any one or more sections, subsections, sentences, clauses or phrases be declared unconstitutional.

(Added by Stats. 1971, Ch. 1400.)



99373

Proceedings are initiated to issue bonds within the meaning of this article when the board of supervisors, by majority vote, adopts a resolution in conformity with the notification from the director.

(Amended by Stats. 1984, Ch. 579, Sec. 31.)



99374

At its next subsequent meeting, the board of supervisors shall pass an ordinance ordering the submission of the proposition of incurring a bonded debt for the purposes set forth in the resolution to the qualified voters of the county at an election held for that purpose.

(Added by Stats. 1971, Ch. 1400.)



99375

Propositions for more than one object or purpose may be submitted at the same election.

(Added by Stats. 1971, Ch. 1400.)



99376

The ordinance shall recite:

(a) The object and purpose of incurring the indebtedness.

(b) The estimated cost of the public improvements.

(c) The amount of the principal of the indebtedness.

(d) The rate or maximum rate of interest on the indebtedness, which shall not exceed 7 percent, and need not be recited if it does not exceed 4
1/2
percent. Such interest shall be payable semiannually, except that interest for the first year after the date of the bonds may be made payable at the end of such year.

(e) The date of the election.

(f) The manner of holding the election and the procedure for voting for or against the proposition.

(Added by Stats. 1971, Ch. 1400.)



99377

The ordinance may provide that the estimated cost stated therein of the public improvements includes any or all of the following:

(a) Legal or other fees incidental to or connected with the authorization, issuance and sale of the bonds.

(b) The costs of printing the bonds and other costs and expenses incidental to or connected with the authorization, issuance and sale of the bonds.

(c) If the public improvements are revenue-producing public works, bond interest estimated to accrue during the construction period and for a period of not to exceed 12 months after completion of construction.

If such statement is made, the proceeds of the sale of the bonds may be used to pay such of the foregoing as are stated in the ordinance.

This section shall not be construed to authorize a city to use the proceeds of the sale of bonds for a purpose for which it could not use its general fund.

(Added by Stats. 1971, Ch. 1400.)



99378

The ordinance shall be published once a day for at least seven days in a newspaper published at least six days a week in the county, or once a week for two weeks in a newspaper published less than six days a week in the county.

If there are no such newspapers, it shall be posted in three public places in the county for two succeeding weeks.

No other notice need be given.

(Added by Stats. 1971, Ch. 1400.)



99379

If an election called pursuant to this article is consolidated with any other election, the ordinance calling the bond election need not set forth the election precincts, polling places and officers of election, but may provide that the precincts, polling places and officers of election shall be the same as those set forth in the ordinance, order, resolution or notice calling or providing for or listing or designating the precincts, polling places and election officers for the election with which the election called pursuant to this article is consolidated, and shall refer to such ordinance, order, resolution or notice by number and title or date of adoption, or by date or proposed date of publication and the name of the newspaper in which publication has been or will be made, or by any other definite description.

(Added by Stats. 1971, Ch. 1400.)



99380

Except as otherwise provided in the ordinance, the election shall be conducted as other county elections.

(Added by Stats. 1971, Ch. 1400.)



99381

If two-thirds of the electors voting on the proposition vote for it, the bonds shall be issued.

(Added by Stats. 1971, Ch. 1400.)



99382

When two or more propositions for incurring indebtedness are submitted at the same election, the votes cast for and against each proposition shall be counted separately.

(Added by Stats. 1971, Ch. 1400.)



99383

If any proposition is defeated, the transportation planning agency shall reconsider the application pertaining thereto. Another election on a substantially similar proposition shall not be called within the county pursuant to this article within six months after the prior election.

(Added by Stats. 1971, Ch. 1400.)






ARTICLE 8. Other Claims for Funds

99400

Claims may be filed under this article with the transportation planning agency by counties and cities for the following purposes and by transit districts for the purposes specified in subdivisions (c) to (f), inclusive:

(a) Local streets and roads, and projects which are provided for use by pedestrians and bicycles.

(b) Passenger rail service operations and capital improvements.

(c) Payment to any entity which is under contract with a county, city, or transit district for public transportation or for transportation services for any group, as determined by the transportation planning agency, requiring special transportation assistance.

If the county, city, or transit district is being served by an operator, the contract entered into by the county, city, or transit district shall specify the level of service to be provided, the operating plan to implement that service, and how that service is to be coordinated with the public transportation service provided by the operator. Prior to approving any claim filed under this section, the transportation planning agency, or the county transportation commission in a county with such a commission, shall make a finding that the transportation services contracted for under subdivision (c) are responding to a transportation need not otherwise being met within the community or jurisdiction of the claimant and that, where appropriate, the services are coordinated with the existing transportation service.

(d) Payments to counties, cities, and transit districts for their administrative and planning cost with respect to transportation services under subdivision (c).

(e) Notwithstanding any other provision of this chapter, a claimant for funds pursuant to subdivision (c) may also receive payments for capital expenditures to acquire vehicles and related equipment, bus shelters, bus benches, and communication equipment for the transportation services.

(f) Acquisition or lease of vans and related equipment for a farmworker vanpool program for purposes of farmworker transportation to and from work, provided the farmworker vanpool program shall use vans or related equipment for a commuter vanpool as defined by Section 37.3 of Title 49 of the Code of Federal Regulations and the regional transportation planning agency conforms with the planning requirements of Section 5306 of Title 49 of the United States Code and Part 613 (commencing with Section 613.100) of Chapter VI of Title 49 of the Code of Federal Regulations.

(Amended by Stats. 2009, Ch. 609, Sec. 4. Effective January 1, 2010.)



99400.5

Notwithstanding Section 99232, a county or a city in a county in which there is no countywide transit district may file a claim under this article with the transportation planning agency to finance the construction and maintenance of multimodal transportation terminals. The terminals may be located anywhere in the county or city, as the case may be.

(Amended by Stats. 1989, Ch. 630, Sec. 10.)



99400.6

Notwithstanding Section 99232, the County of San Diego may file a claim under this article with the transportation planning agency to provide express bus service or vanpool service for the purpose of serving work commute trips and for providing accessibility between residential areas and major activity centers.

The express bus service may be located anywhere in the county, but shall be consistent with the plans of the San Diego Metropolitan Transit Development Board and the North San Diego County Transit Development Board, and may be provided by contract with operators, private entities operating under a franchise or license, or nonprofit corporations organized pursuant to Division 2 (commencing with Section 9000) of Title 1 of the Corporations Code.

The vanpool service shall be operated by the county with county-owned vans and any claims submitted pursuant to this section for such service shall be approved subject to all of the following conditions:

(a) The amount of the claim to be limited to the actual cost of acquiring the vans.

(b) The local transportation fund to be reimbursed for the amount of the claim within the passenger service life of the vans.

(Amended by Stats. 1984, Ch. 808, Sec. 1.)



99400.7

Notwithstanding Sections 99232, 99268.3, and 99405, cities within the County of San Diego may file a claim under this article with the transportation planning agency to provide commuter ferry service on San Diego Bay for the purpose of serving peak period commute trips for pedestrians and bicycles. The commuter ferry service may be located anywhere on San Diego Bay, but shall be consistent with the regional transportation plan, shall serve employment centers and high volume activity centers, and may be provided by contract with operators, private entities operating under a franchise or license, or nonprofit corporations organized pursuant to Division 2 (commencing with Section 5000) of Title 1 of the Corporations Code.

(Amended by Stats. 2000, Ch. 655, Sec. 1. Effective January 1, 2001.)



99401

(a) The transportation planning agency shall adopt rules and regulations delineating procedures for the submission of claims under Section 99234 and subdivision (a) of Section 99400 and stating criteria by which they will be analyzed and evaluated. Such rules and regulations shall provide for orderly and periodic distributions of moneys.

(b) The criteria applicable to analyzing and evaluating claims for nonmotorized transportation facilities shall be the general design criteria for such facilities established pursuant to Section 156.4 of the Streets and Highways Code.

(c) To the extent necessary to perform its duties under this article, the transportation planning agency shall have full access to the books, records, and accounts of the claimant cities and counties.

(Amended by Stats. 1974, Ch. 786.)



99401.5

Prior to making any allocation not directly related to public transportation services, specialized transportation services, or facilities provided for the exclusive use of pedestrians and bicycles, or any allocation for purposes of subdivision (f) of Section 99400, the transportation planning agency shall annually do all of the following:

(a) Consult with the social services transportation advisory council established pursuant to Section 99238.

(b) Identify the transit needs of the jurisdiction which have been considered as part of the transportation planning process, including the following:

(1) An annual assessment of the size and location of identifiable groups likely to be transit dependent or transit disadvantaged, including, but not limited to, the elderly, the disabled, including individuals eligible for paratransit and other special transportation services pursuant to Section 12143 of Title 42 of the United States Code, the federal Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.), and persons of limited means, including, but not limited to, recipients under the CalWORKs program.

(2) An analysis of the adequacy of existing public transportation services and specialized transportation services, including privately and publicly provided services necessary to implement the plan prepared pursuant to Section 12143(c)(7) of Title 42 of the United States Code, in meeting the transit demand identified pursuant to paragraph (1).

(3) An analysis of the potential alternative public transportation and specialized transportation services and service improvements that would meet all or part of the transit demand.

(4) An analysis of the need to acquire or lease vans and related equipment for a farmworker vanpool program pursuant to subdivision (f) of Section 99400. This analysis is only required, however, upon receipt by the transportation planning agency of a request of an interested party identifying a potential need.

(c) Identify the unmet transit needs of the jurisdiction and those needs that are reasonable to meet. The transportation planning agency shall hold at least one public hearing pursuant to Section 99238.5 for the purpose of soliciting comments on the unmet transit needs that may exist within the jurisdiction and that might be reasonable to meet by establishing or contracting for new public transportation or specialized transportation services or by expanding existing services. The definition adopted by the transportation planning agency for the terms unmet transit needs and reasonable to meet shall be documented by resolution or in the minutes of the agency. The fact that an identified transit need cannot be fully met based on available resources shall not be the sole reason for finding that a transit need is not reasonable to meet. An agency s determination of needs that are reasonable to meet shall not be made by comparing unmet transit needs with the need for streets and roads.

(d) Adopt by resolution a finding for the jurisdiction, after consideration of all available information compiled pursuant to subdivisions (a), (b), and (c). The finding shall be that (1) there are no unmet transit needs, (2) there are no unmet transit needs that are reasonable to meet, or (3) there are unmet transit needs, including needs that are reasonable to meet. The resolution shall include information developed pursuant to subdivisions (a), (b), and (c) which provides the basis for the finding.

(e) If the transportation planning agency adopts a finding that there are unmet transit needs, including needs that are reasonable to meet, then the unmet transit needs shall be funded before any allocation is made for streets and roads within the jurisdiction.

(f) The transportation planning agency shall not allocate funds for purposes of subdivision (f) of Section 99400 until all of the capital and operating funds necessary to meet unmet transit needs that are reasonable to meet are allocated. The transportation planning agency shall not reduce funding to existing public transportation services, specialized transportation services, or facilities for the exclusive use of pedestrians and bicycles in order to allocate funds for purposes of subdivision (f) of Section 99400. The transportation planning agency shall not allocate funds under subdivision (f) of Section 99400 if the allocation replaces other federal, state, or local funds used to fund commuter vanpools by a county, city, transportation planning agency, or transit district.

(Amended by Stats. 2012, Ch. 769, Sec. 17. Effective January 1, 2013.)



99401.6

Upon adoption of a finding, pursuant to subdivision (d) of Section 99401.5 that there are no unmet transit needs or that there are no unmet transit needs that are reasonable to meet, the transportation planning agency may allocate funds for local streets and roads. The allocation shall not become effective until 20 days after acknowledgment of receipt by the Department of Transportation of documents of the agency s finding. The transportation planning agency shall, in any case, submit the documentation before August 15 of the fiscal year of the allocation or within 10 days after the adoption of the finding, whichever is later. The documentation shall include all of the following:

(a) A copy of the notice of hearing and proof of publication and a description of the actions taken to solicit citizen participation pursuant to Section 99238. 5.

(b) A copy of the resolution or minutes documenting the transportation planning agency s definitions of unmet transit needs and reasonable to meet, as determined pursuant to subdivision (c) of Section 99401.5.

(c) A copy of the resolution adopting the unmet needs finding described in subdivision (d) of Section 99401.5.

(Added by Stats. 1987, Ch. 673, Sec. 4.)



99402

Claims for streets and roads may include those purposes necessary and convenient to the development, construction, and maintenance of the city or county s streets and highways network, including planning and contributions to the transportation planning process, acquisition of real property, and construction of facilities and buildings.

(Amended by Stats. 1979, Ch. 161.)



99403

In the County of Tuolumne, claims by the county or by a city within the county for streets and roads may also include contributions to the state for the construction and development of State Highway Route 108 from Lime Kiln Road to Phoenix Lake Road, if the county transportation commission determines that it is in the best interest of the county or the city and serves the public interest of the county or city to contribute local transportation funds for the construction and development of that portion of Route 108. The Legislature recognizes that under Section 73 of the Streets and Highways Code that portion of Route 108 is required to be relinquished to local control upon completion of the Sonora Bypass and bypass extension.

(Added by Stats. 1986, Ch. 272, Sec. 1. Effective July 11, 1986.)



99405

(a) Except as otherwise provided in this section, the allocation for any purpose specified in Section 99400 may in no year exceed 50 percent of the amount required to meet the city s or county s total proposed expenditures for that purpose.

(b) With respect to budgeted capital requirements for major new facilities, the transportation planning agency, notwithstanding the 50-percent limitation, may allocate up to the amount so budgeted, if the construction of the facilities has been found to be not inconsistent with the transportation planning agency s regional transportation plan.

(c) The 50-percent limitation shall not apply to the allocation to a city, county, or transit district for services under contract pursuant to subdivision (c) or (d) of Section 99400. The city, county, or transit district shall be subject to Section 99268.3, 99268.4, 99268.5, or 99268.9, as the case may be, and shall be deemed an operator for purposes of those sections, or shall be subject to regional, countywide, or county subarea performance criteria, local match requirements, or fare recovery ratios adopted by resolution of the transportation planning agency or the county transportation commission for those services.

(1) In adopting the performance criteria, local match requirements, or fare recovery ratios, the transportation planning agency or the county transportation commission may adopt the criteria of Section 99268.3, 99268.4, 99268.5, or 99268.9, or any combination or all of them.

(2) If a transportation planning agency or county transportation commission has adopted performance criteria, local match requirements, or fare recovery ratios, the rules and regulations of the agency or commission shall apply, and Sections 99205.7 and 99241, subdivision (a) of Section 99247, and Section 99268.8 shall not apply.

(d) The 50-percent limitation shall not apply to funds allocated under this article to a city or county with a population of less than 5,000, and, notwithstanding Section 99400, the city or county may claim funds under this article for transportation services, including associated capital, planning, and administrative costs, without contracting with another entity.

(e) The 50-percent limitation shall not apply to funds allocated under this article for local street and road purposes.

(Amended by Stats. 1991, Ch. 995, Sec. 12.)



99406

Expenditures of moneys received for streets and highways purposes under this article shall be reported to the Controller by way of inclusion of information regarding those expenditures in the report prepared pursuant to Chapter 4 (commencing with Section 2150) of Division 3 of the Streets and Highways Code.

The Controller shall also prepare a summary of those expenditures, which shall include a list of the jurisdictions for which funds have been allocated for streets and roads under this article, the amount of the allocations, and the total funds made available to each jurisdiction pursuant to Article 3 (commencing with Section 99230). The Controller shall submit the report annually to the Legislature commencing January 1, 1989.

(Amended by Stats. 1987, Ch. 673, Sec. 5.)



99407

Notwithstanding any other provision of this chapter, the transportation planning agency may approve claims filed by a city for the construction of facilities for the exclusive use of pedestrians and bicycles, if the city is not expected to be served by public transportation within three years of the filing of the claims.

(Amended by Stats. 1986, Ch. 988, Sec. 24.)



99408

Any action to review, set aside, void, or annul the decision of a transportation planning agency made pursuant to Section 99401.5 shall be filed within 30 days after the agency makes its decision, or after the secretary has reviewed the decision pursuant to Section 99242, whichever is later. However, the action need not be filed until September 15 if the action is with respect to a decision made prior to August 15 for the fiscal year which commenced on the July 1 immediately preceding such August 15.

(Amended by Stats. 1987, Ch. 673, Sec. 4.)






ARTICLE 9. Joint Development Authority

99420

(a) Notwithstanding any other provision of law, a transit operator may enter into agreements with a public agency, public utility, or person or entity, to be performed within the district, or a transportation corridor or land that shall be acquired by the transit operator, for the joint use or joint development of any property or rights of the transit operator or of the public agency, public utility, or person or entity for the establishment of through routes, joint fares, transfer of passengers, pooling rights, sales or leasing, or for any other purpose necessary for, incidental to, or convenient for, the full exercise of the powers granted to transit operators.

(b) As used in this section, the following terms have the following meanings:

(1) Joint development or jointly develop means the joint planning, financing, construction, operation, or use of any land, building, facility, or equipment other than vehicles, or interest therein, either of the transit operator or adjacent to, physically related to, or functionally related to transit facilities of the transit operator. Joint development may be for public, commercial, residential, or mixed uses.

(2) Transit operator means an entity that qualifies as a claimant under Section 99203 and is eligible to receive allocations under this chapter, and includes a joint powers authority formed to operate a public transportation system.

(c) The purpose of any joint development project entered into in accordance with this section shall be to foster transit use, enhance the transit service, or foster the integration of land use and transportation.

(d) For purposes of this section, a transit operator is prohibited from engaging in agreements unrelated to the transportation purposes and mission of the transit operator.

(e) Any transit oriented joint development project undertaken pursuant to this section shall comply with the land use and zoning regulations of the city, county, or city and county in which the project is located in accordance with the Planning and Zoning Law (Chapter 1 (commencing with Section 65000) of Division 1 of Title 7 of the Government Code) relating to zoning.

(f) This section shall not supersede any existing authority of a transit operator for joint development.

(Added by Stats. 2002, Ch. 270, Sec. 1. Effective January 1, 2003.)









CHAPTER 5. Motor Vehicle Fuel Tax

99500

(a) Except as specified in subdivision (b), in addition to taxes imposed pursuant to Part 2 (commencing with Section 7301), Part 3 (commencing with Section 8601), and Part 31 (commencing with Section 60001) of Division 2 of the Revenue and Taxation Code, a tax of one cent ($0.01) per gallon (or, in the case of compressed natural gas, per 100 cubic feet thereof as measured at standard pressure and temperature) may be imposed pursuant to Section 99502 by a taxing entity, as defined in Section 99501, in the area which is under its jurisdiction and which is included in a county that has approved a proposition pursuant to Section 4 of Article XIX of the California Constitution.

(b) No tax shall be imposed under this chapter on fuel used in propelling an aircraft or a vessel.

(Amended by Stats. 1995, Ch. 555, Sec. 3. Effective January 1, 1996.)



99501

For purposes of this chapter:

(a) Taxing entity means a county other than a county with a transit development board or a county under the jurisdiction of a county transportation commission created pursuant to Division 12 (commencing with Section 130000), a city and county, a county transportation commission, a transit development board, a transit district, or a city with a population in excess of 500,000 located within a transit district. The population of a city shall be as determined by the last preceding federal census or by a subsequent census validated by the Population Research Unit of the Department of Finance.

(b) Transit vehicle means a vehicle, including, but not limited to, one operated on rails or tracks, which is used for public transportation service and which carries more than 10 persons, including the driver.

(Added by Stats. 1977, Ch. 956.)



99502

(a) The tax may be imposed by the adoption of an ordinance by a taxing entity if (1) it calls a special election for the submission of a proposition to grant it the authority to impose the tax pursuant to the ordinance and (2) a majority of the voters voting at the special election approves the proposition. The special election may be held only when consolidated with an otherwise scheduled state election or local election for an area which includes the area under the jurisdiction of the taxing entity. In the case of the City of Los Angeles, it may call such a special election only after securing the approval of the Los Angeles County Transportation Commission.

(b) Where two or more taxing entities have jurisdiction over the same area and authorized pursuant to subdivision (a) to impose the tax under this chapter, the tax shall be imposed only by the taxing entity with the largest area under its jurisdiction.

(Added by Stats. 1977, Ch. 956.)



99503

A special election for a transit development board or a transit district shall be conducted pursuant to the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code).

(Amended by Stats. 1994, Ch. 923, Sec. 207. Effective January 1, 1995.)



99504

(a) The taxing entity shall contract with the State Board of Equalization for the administration of the tax imposed pursuant to the adopted ordinance, and the state board shall be reimbursed for its cost in the administration of the tax.

(b) The taxing entity shall also reimburse the board for its cost of preparation to administer the tax.

(Added by Stats. 1977, Ch. 956.)



99505

The ordinance shall include provisions identical to those contained in Part 2 (commencing with Section 7301), Part 3 (commencing with Section 8601), and Part 31 (commencing with Section 60001) of Division 2 of the Revenue and Taxation Code, except that the name of the taxing entity as the taxing agency shall be substituted for that of the state.

(Amended by Stats. 1995, Ch. 555, Sec. 4. Effective January 1, 1996.)



99506

The State Board of Equalization shall adopt the necessary rules and regulations to administer the tax.

(Added by Stats. 1977, Ch. 956.)



99507

After deducting its cost in administering the tax, the State Board of Equalization shall transmit the net revenues to the taxing entity periodically as promptly as possible. The transmittals shall be made at least twice in each calendar quarter.

(Added by Stats. 1977, Ch. 956.)



99508

The net revenues received by a taxing entity shall be expended only for the following:

(a) The planning, construction, and maintenance of, and the acquisition of rights-of-way for, exclusive public mass transit guideways and exclusive bus lanes and related fixed facilities to such guideways and bus lanes.

(b) The purchase of transit vehicles.

(c) The payment of principal and interest on voter-approved bonds issued for the purposes specified in subdivision (a) or (b).

(Added by Stats. 1977, Ch. 956.)



99509

(a) Notwithstanding Section 99505, any person required to pay a license tax under Section 7351 of the Revenue and Taxation Code shall also collect the tax imposed under this chapter from any person to whom he sells or distributes motor vehicle fuel and shall pay such tax also for all such fuel that he uses.

Any person paying the tax who, in turn, sells or distributes such fuel to another, whether or not for use, shall include the tax as part of the selling price of the fuel. Any person thereafter who pays a price for the fuel, which includes an increment for the tax, and who subsequently resells the fuel shall include the increment so paid as part of the selling price of the fuel.

(b) Subdivision (a) of this section shall become operative only if a ruling of a federal agency becomes effective which precludes the tax imposed under this chapter on motor vehicle fuel from being included in the price charged by distributors to retailers or other persons, or precludes the increment of any price paid to the distributors that represents the tax imposed from being included in the price charged by retailers or other persons upon resale of the motor vehicle fuel, and, in such case, this subdivision shall become operative at the same time as such ruling becomes effective.

(Added by Stats. 1977, Ch. 956.)



99510

(a) Notwithstanding Section 99505, any person required to pay a tax under Sections 60051, 60052, and 60058 of the Revenue and Taxation Code shall also collect the tax imposed under this chapter from any person to whom he or she sells diesel fuel and shall also pay that tax for all diesel fuel that he or she uses.

(b) Any person paying the tax who, in turn, sells diesel fuel to another, whether or not for use, shall include the tax as part of the selling price of the fuel. Any person thereafter who pays a price for the diesel fuel, which includes an increment for the tax, and who subsequently resells the diesel fuel shall include the tax paid as part of the selling price of the fuel.

(Added by Stats. 1995, Ch. 555, Sec. 5. Effective January 1, 1996.)






CHAPTER 6. Actions and Proceedings to Contest Taxes

99550

The decision of the California Supreme Court in Los Angeles County Transportation Agency v. Richmond (1982), 31 Cal. 3d 197, shall be applicable to and control, and the decision of the California Supreme Court in Rider v. County of San Diego (1991), 1 Cal. 4th 1, shall not be applicable to and shall not control, any action or proceeding wherein the validity of a retail transactions and use tax is contested, questioned, or denied if the ordinance imposing that tax was adopted by a transportation agency and approved prior to December 19, 1991, by a majority of the voters.

For purposes of this section, transportation agency means any agency, authority, district, commission, or other public entity organized under provisions of this code and authorized to impose a retail transactions and use tax.

(Added by Stats. 1992, Ch. 1233, Sec. 2. Effective January 1, 1993.)






CHAPTER 7. Transit Employer-Employee Relations

ARTICLE 1. General Provisions

99560

The Legislature hereby finds and declares that:

(a) The people of this state have a fundamental interest in the development of harmonious and cooperative labor relations between public transit districts and their employees.

(b) Public transit districts are not subject to a common statewide statutory scheme or an administrative agency that has jurisdiction over the conduct of employer-employee relations.

(c) Other public sector employees in the state have been granted the opportunity for collective bargaining through the adoption of the Meyers-Milias Brown Act (Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code), the Ralph C. Dills Act (Chapter 10.3 (commencing with Section 3512) of Division 4 of Title 1 of the Government Code), the Educational Employment Relations Act (Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code), and the Higher Education Employer-Employee Relations Act (Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code), and it would be advantageous and desirable to expand the jurisdiction of the Public Employment Relations Board to cover the employees of public transit districts.

(d) The people and the public transit district employers each have a fundamental interest in the preservation and promotion of the responsibilities granted by the people of this state. Harmonious relations between each public transit district employer and its employees are necessary to that endeavor.

(e) It is the purpose of this chapter to provide the means by which relations between the Los Angeles County Metropolitan Transportation Authority and their supervisory employees may assure that the responsibilities and authorities granted to each transit district by statute are carried out in an atmosphere that permits the fullest participation by employees in the determination of conditions of employment which affect them. It is the intent of this chapter to accomplish this purpose by providing a uniform basis for recognizing the right of the employees of these transit districts to full freedom of association, self-organization, and designation of representatives of their own choosing for the purpose of representation in their employment relationships with their employers and to select one employee organization as their exclusive representative for the purpose of meeting and conferring.

(f) It is the further purpose of this chapter to provide orderly and clearly defined procedures for meeting and conferring and the resolution of impasses, and to define and prohibit certain practices that are inimical to the public interest.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99560.1

As used in this chapter, the following words have the following meanings:

(a) Arbitration means a method of resolving a rights dispute under which the parties to a controversy must accept the award of a third party.

(b) Board means the Public Employment Relations Board established pursuant to Section 3541 of the Education Code.

(c) Certified organization means an employee organization that has been certified by the board as the exclusive representative of the public transit district employees in an appropriate unit after a proceeding under Article 5 (commencing with Section 99564).

(d) Confidential employee means any employee who is required to develop or present management positions with respect to meeting and conferring or whose duties normally require access to confidential information that contributes significantly to the development of those management positions.

(e) Employee or transit district employee means any supervisory employee of any public transit district employer except for confidential employees.

(f) (1) Employee organization means any organization of any kind in which public transit district employees participate and that exists for the purpose, in whole or in part, of dealing with public transit district employers concerning grievances, labor disputes, wages, hours, and other terms and conditions of employment of employees.

(2) Employee organization shall also include any person that an employee organization authorizes to act on its behalf.

(g) (1) Employer or transit district employer means the governing board of a public transit district, including any person acting as an agent of an employer.

(2) Employer or transit district employer shall also include the Public Transportation Services Corporation established by the Los Angeles County Metropolitan Transportation Authority, including any person acting as an agent of the employer.

(3) Employer or transit district employer shall also include any organizational unit established pursuant to paragraph (2) of subdivision (a) of Section 130051.11, including any person acting as an agent of the employer.

(4) Employer or transit district employer shall also include any transportation zone established pursuant to paragraph (8) of subdivision (a) of Section 130051.12, including any person acting as an agent of the employer.

(h) Employer representative means any person or persons authorized to act on behalf of the employer.

(i) Exclusive representative means any recognized or certified employee organization or person it authorizes to act on its behalf.

(j) Impasse means that the parties have reached a point in meeting and conferring at which their differences in positions are such that further meetings would be futile.

(k) Managerial employee means any employee having significant responsibilities for formulating or administering policies and programs of the public transit district.

(l) Meet and confer means the performance of the mutual obligation of the public transit district employer and the exclusive representative of the public transit district employees to meet at reasonable times and to confer in good faith with respect to matters within the scope of representation and to endeavor to reach agreement on matters within the scope of representation. The process shall include adequate time for the resolution of impasses. If agreement is reached between representatives of the public transit district employer and the exclusive representative, they shall jointly prepare a written memorandum of the understanding, which shall be presented to the transit district employer for concurrence. However, these obligations shall not compel either party to agree to any proposal or require the making of a concession.

(m) Person means one or more individuals, organizations, associations, corporations, boards, committees, commissions, agencies, or their representatives.

(n) Recognized organization means an employee organization that has been recognized by an employer as the exclusive representative of the employees in an appropriate unit pursuant to Article 5 (commencing with Section 99564).

(o) Supervisory employee means any employee of a public transit district, regardless of job description, having authority in the interest of the employer to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, or discipline other employees, or the responsibility to assign work to and direct them, or to adjust their grievances, or effectively recommend such action if, in connection with these functions, the exercise of that authority is not of a merely routine or clerical nature, but requires the use of independent judgment.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99560.2

This chapter shall be known and may be referred to as the Los Angeles County Metropolitan Transportation Authority Transit Employer-Employee Relations Act.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99560.3

This chapter shall only apply to supervisory employees of the Los Angeles County Metropolitan Transportation Authority.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)






ARTICLE 2. Administration

99561

This chapter shall be administered by the Public Employment Relations Board. In administering this chapter the board shall have all of the following rights, powers, duties, and responsibilities:

(a) To determine in disputed cases, or otherwise approve, appropriate units.

(b) To determine in disputed cases whether a particular item is within or without the scope of representation.

(c) To arrange for, and supervise, representation elections that shall be conducted by means of secret ballot elections, and to certify the results of the elections.

(d) To establish lists of persons broadly representative of the public and qualified by experience to be available to serve as mediators, arbitrators, or factfinders.

(e) To establish by regulation appropriate procedures for review of proposals to change unit determinations.

(f) To adopt, pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, rules and regulations to carry out the provisions and effectuate the purposes and policies of this chapter.

(g) To hold hearings, subpoena witnesses, administer oaths, take the testimony or deposition of any person, and, in connection therewith, to issue subpoenas duces tecum to require the production and examination of any employer s or employee organization s records, books, or papers relating to any matter within its jurisdiction, except for those records, books, or papers confidential under statute. Notwithstanding Section 11425.10 of the Government Code, Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to a hearing by the board under this section, except a hearing to determine an unfair practice charge.

(h) To investigate unfair practice charges or alleged violations of this chapter, and to take any action and make any determinations in respect of these charges or alleged violations as the board deems necessary to effectuate the policies of this chapter, except that in an action to recover damages due to an unlawful strike, the board shall have no authority to award strike-preparation expenses as damages, and shall have no authority to award damages for costs, expenses, or revenue losses incurred during, or as a consequence of, an unlawful strike.

(i) To bring an action in a court of competent jurisdiction to enforce any of its orders, decisions, or rulings or to enforce the refusal to obey a subpoena. Upon issuance of a complaint charging that any person has engaged in or is engaging in an unfair practice, the board may petition the court for appropriate temporary relief or restraining order.

(j) To delegate its powers to any member of the board or to any person appointed by the board for the performance of its functions, except that no fewer than two board members may participate in the determination of any ruling or decision on the merits of any dispute coming before it, and except that a decision to refuse to issue a complaint shall require the approval of two board members.

(k) To decide contested matters involving recognition, certification, or decertification of employee organizations.

(l) To consider and decide issues relating to rights, privileges, and duties of an employee organization in the event of a merger, amalgamation, or transfer of jurisdiction between two or more employee organizations.

(m) To take any other action as the board deems necessary to discharge its powers and duties and otherwise to effectuate the purposes of this chapter.

(Amended by Stats. 2012, Ch. 46, Sec. 128. Effective June 27, 2012.)



99561.1

Any person who shall willfully resist, prevent, impede, or interfere with any member of the board, or any of its agents, in the performance of duties pursuant to this chapter, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be sentenced to pay a fine of not more than one thousand dollars ($1,000).

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99561.2

The initial determination as to whether the charges of unfair practices are justified, and, if so, what remedy is necessary to effectuate the purposes of this chapter, shall be a matter within the exclusive jurisdiction of the board. Procedures for investigating, hearing, and deciding these cases shall be devised and promulgated by the board.

(a) Any employee, employee organization, or employer shall have the right to file an unfair practice charge, except that the board shall not issue a complaint in respect of any charge based upon an alleged unfair practice occurring more than six months prior to the filing of the charge.

(b) The board shall not have authority to enforce agreements between the parties, and shall not issue a complaint on any charge based on alleged violation of such an agreement that would not also constitute an unfair practice under this chapter.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99561.3

The board shall have the power to issue a decision and order directing an offending party to cease and desist from the unfair practice and to take affirmative action, that includes, but is not limited to, the reinstatement of employees with or without backpay, that will effectuate the policies of this chapter.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99561.4

Notwithstanding any other law, if a decision by an administrative law judge regarding the recognition or certification of an employee organization as described in subdivision (k) of Section 99561 is appealed, the decision shall be deemed the final order of the board if the board does not issue a ruling that supersedes the decision on or before 180 days after the appeal is filed.

(Added by Stats. 2011, Ch. 242, Sec. 7. Effective January 1, 2012.)






ARTICLE 3. Judicial Review

99562

(a) No employer or employee organization shall have the right to judicial review of a unit determination except: (1) when the board in response to a petition from an employer or employee organization agrees that the case is one of special importance and joins in the request for such review; or (2) when the issue is raised as a defense to an unfair practice complaint. A board order directing an election shall not be stayed pending judicial review.

Upon receipt of a board order joining in the request for judicial review, a party to the case may petition for a writ of extraordinary relief from the unit determination decision or order.

(b) Any charging party, respondent, or intervenor aggrieved by a final decision or order of the board in an unfair practice case, except a decision of the board not to issue a complaint in the case, may petition for a writ of extraordinary relief from the decision or order.

(c) The petition shall be filed in the district court of appeal in the appellate district where the unit determination or unfair practice dispute occurred. The petition shall be filed within 30 days after issuance of the board s final order, order denying reconsideration, or order joining in the request for judicial review, as applicable. Upon the filing of the petition, the court shall cause notice to be served upon the board and thereafter shall have jurisdiction of the proceeding. The board shall file in the court the record of the proceeding, certified by the board, within 10 days after the clerk s notice unless the filing period is extended by the court for good cause shown. The court shall have jurisdiction to grant to the board any temporary relief or restraining order it deems just and proper and in like manner to make and enter a decree enforcing, modifying, or setting aside the order of the board. The findings of the board with respect to questions of fact, including ultimate facts, if supported by substantial evidence on the record considered as a whole, are conclusive. The provisions of Title 1 (commencing with Section 1067) of Part 3 of the Code of Civil Procedure relating to writs shall, except where specifically superseded by this article, apply to proceedings pursuant to this section.

(d) If the time to petition for extraordinary relief from a board decision has expired, the board may seek enforcement of any final decision or order in a district court of appeal or a superior court in the district where the unit determination or unfair practice case occurred. If, after hearing, the court determines that the order was issued pursuant to procedures established by the board and that the person or entity refuses to comply with the order, the court shall enforce the order by writ of mandamus. The court shall not review the merits of the order.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)






ARTICLE 4. Rights, Obligations, Prohibitions, and Unfair Labor Practices

99563

Transit district employees shall have the right to form, join, and participate in the activities of employee organizations of their own choosing for the purpose of representation on all matters of employer-employee relations and for the purpose of meeting and conferring and shall have the right to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection. Transit district employees shall also have the right to refuse to join employee organizations or to participate in the activities of these organizations subject to the organizational security provision permissible under this chapter.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99563.1

Notwithstanding the provisions of the Government Code or other laws or statutes, the transit district employer shall make deductions from wages and salaries of its employees upon receipt of authorization for the payment of union dues, fees, or assessments, for the payment of contributions pursuant to any health and welfare plan or pension plan or any other purpose for which deductions may be authorized by employees where the deductions are pursuant to a collective bargaining agreement with a duly designated or certified labor organization.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99563.2

Subject to reasonable regulations, employee organizations shall have the right of access at reasonable times to areas in which employees work, the right to use transit district bulletin boards, mailboxes and other means of communication, and the right to use transit district facilities at reasonable times for the purpose of meetings concerned with the exercise of the rights guaranteed by this chapter.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99563.3

A reasonable number of representatives of an exclusive representative shall have the right to receive reasonable periods of released or reassigned time without loss of compensation when engaged in meeting and conferring and for the processing of grievances prior to the adoption of the initial memorandum of understanding. When a memorandum of understanding is in effect, released or reassigned time shall be in accordance with the memorandum.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99563.4

Transit district employers, or the representatives as they may designate, shall engage in meeting and conferring with the employee organization selected as exclusive representative of an appropriate unit on all matters within the scope of representation.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99563.5

(a) The scope of representation shall include all matters relating to employment conditions and employer-employee relations, including, but not limited to, wages, hours, and other terms and conditions of employment.

(b) Notwithstanding subdivision (a), the scope of representation shall not include consideration of the merits, necessity, or organization of any service or activity provided by law or executive order.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99563.6

The duty to meet and confer in good faith requires the parties to begin negotiations prior to the adoption of the final budget for the ensuing year sufficiently in advance of the adoption date so there is adequate time for agreement to be reached, or for the resolution of impasse.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99563.7

It shall be unlawful for the transit district employer to do any of the following:

(a) Impose or threaten to impose reprisals on employees, to discriminate or threaten to discriminate against employees, or otherwise to interfere with, restrain, or coerce employees because of their exercise of rights guaranteed by this chapter. For purposes of this subdivision, employee includes an applicant for employment or reemployment.

(b) Deny to employee organizations rights guaranteed to them by this chapter.

(c) Refuse or fail to meet and confer with an exclusive representative.

(d) Dominate or interfere with the formation or administration of any employee organization, or contribute financial or other support to it, or in any way encourage employees to join any organization in preference to another. However, subject to rules and regulations adopted by the board pursuant to Section 99561, an employer shall not be prohibited from permitting employees to engage in meeting and conferring or consulting during working hours without loss of pay or benefits.

(e) Refuse to participate in good faith in the impasse procedure set forth in Article 9 (commencing with Section 99568).

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99563.8

It shall be unlawful for an employee organization to:

(a) Cause or attempt to cause the transit district employer to violate Section 99563.7.

(b) Impose or threaten to impose reprisals on employees, to discriminate or threaten to discriminate against employees, or otherwise to interfere with, restrain, or coerce employees because of their exercise of rights guaranteed by this chapter.

(c) Refuse or fail to meet and confer with the transit district employer.

(d) Refuse to participate in good faith in the impasse procedure set forth in Article 9 (commencing with Section 99568).

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)






ARTICLE 5. Employee Organizations: Representation, Recognition, Certification, and Decertification

99564

An employee organization may become the exclusive representative for the employees of an appropriate unit for purposes of meeting and conferring by filing a request with a transit district employer alleging that a majority of the employees in an appropriate unit wish to be represented by the organization and asking the employer to recognize it as the exclusive representative. The request shall describe the grouping of jobs or positions that constitute the unit claimed to be appropriate and shall certify that proof of majority support has been submitted to either the board or to a mutually agreed upon third party. Notice of any such request shall immediately be posted conspicuously on all employee bulletin boards in each facility of the employer in which members of the unit claimed to be appropriate are employed.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99564.1

The transit district employer shall grant a request for recognition filed pursuant to Section 99564 except in one of the following circumstances:

(a) The employer reasonably doubts that the employee organization has majority support or reasonably doubts the appropriateness of the requested unit. In that case the employer shall notify the board which shall conduct a representation election pursuant to Section 99564.4 unless subdivision (c) or (d) applies.

(b) Another employee organization either files with the employer a challenge to the appropriateness of the unit or submits a competing claim of representation within 15 workdays of the posting of notice of the written request. If the claim is evidenced by the support that at least 30 percent of the members of the proposed unit, a question of representation shall be deemed to exist and the board shall conduct a representation election pursuant to Section 99564.4, or if the claim is evidenced by the support of at least 10 percent of the members of the proposed unit, the board shall conduct inquiries and investigations or hold hearings that it deems necessary in order to decide the questions raised by the claim and may conduct a representation election pursuant to Section 99564.4. Evidence of that support shall be submitted to either the board or to a mutually agreed upon third party.

(c) There is currently in effect a lawful written memorandum of understanding between the employer and another employee organization recognized or certified as the exclusive representative of any employees included in the unit described in the request for recognition, unless the request for recognition is filed not more than 120 days and not less than 90 days prior to the expiration date of such memorandum of understanding. However, if a memorandum of understanding has been in effect for three years or more, there shall be no restriction as to the time of filing the request.

(d) Within the previous 12 months either another employee organization has been lawfully recognized or certified as the exclusive representative of any employees included in the unit described in the request for recognition, or a majority of the votes cast in a representation election held pursuant to Section 99564.4 were cast for no representation.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99564.2

A petition may be filed with the board, in accordance with its rules and regulations, requesting it to investigate and decide the question of whether employees have selected or wish to select an exclusive representative or to determine the appropriateness of a unit, by one of the following:

(a) An employee organization alleging that it has filed a request for recognition as an exclusive representative with an employer and that the request has been denied or has not been acted upon within 30 days after the filing of the request.

(b) An employee organization alleging that it has filed a competing claim of representation pursuant to subdivision (b) of Section 99564.1.

(c) An employee organization wishing to be certified by the board as the exclusive representative. The petition for certification as the exclusive representative in an appropriate unit shall include proof of a 30-percent showing of interest designating the organization as the exclusive representative of the employees.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99564.3

A petition may be filed with the board, in accordance with its rules and regulations, requesting it to investigate and decide the question of whether the employees wish to decertify an exclusive representative or to reconsider the appropriateness of a unit. The petition may allege that the employees in an appropriate unit no longer desire a particular employee organization as their exclusive representative. The petition shall include proof of a 30-percent showing of interest indicating support for another organization or lack of support for the incumbent exclusive representative.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99564.4

(a) Upon receipt of a petition filed pursuant to Section 99564.2, the board shall conduct inquiries and investigations or hold hearings as it deems necessary in order to decide the questions raised by the petition. The determination of the board may be based upon the evidence adduced in the inquiries, investigations, or hearings. If the board finds on the basis of the evidence that a question of representation exists, or a question of representation is deemed to exist pursuant to subdivision (a) or (b) of Section 99564.1, it shall order that an election shall be conducted by secret ballot placing on the ballot all employee organizations evidencing support of at least 10 percent of the members of an appropriate unit, and it shall certify the results of the election on the basis of which ballot choice received a majority of the valid votes cast. There shall be printed on the initial ballot the choice of no representation. If, at any election, no choice on the ballot receives a majority of the votes cast, a runoff election shall be conducted. The ballot for the runoff election shall provide for a selection between the two choices receiving the largest and second largest number of valid votes cast in the election.

(b) No election shall be held and the petition shall be dismissed whenever either of the following exists:

(1) There is currently in effect a memorandum of understanding between the employer and another employee organization recognized or certified as the exclusive representative of any employees included in the unit described in the petition, unless the petition is filed not more than 120 days and not less than 90 days prior to the expiration date of the memorandum. However, if the memorandum has been in effect for three years or more, there shall be no restriction as to time of filing the petition.

(2) Within the previous 12 months either an employee organization other than the petitioner has been lawfully recognized or certified as the exclusive representative of any employees included in the unit described in the petition, or a majority of the votes cast in a representation election held pursuant to subdivision (a) were cast for no representation.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99564.5

The employee organization recognized or certified as the exclusive representative shall represent all employees in the unit, fairly and impartially. A breach of this duty shall be deemed to have occurred if the employee organization s conduct in representation is arbitrary, discriminatory, or in bad faith.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)






ARTICLE 6. Unit Determination

99565

(a) In each case where the appropriateness of a unit is an issue, in determining an appropriate unit, the board shall take into consideration all of the following criteria:

(1) The internal and occupational community of interest among the employees, including, but not limited to, the extent to which they perform functionally related services or work toward established common goals, the history of employee representation with the employer, the extent to which the employees belong to the same employee organization, the extent to which the employees have common skills, working conditions, job duties, or similar educational or training requirements, and the extent to which the employees have common supervision.

(2) The effect that the projected unit will have on the meet and confer relationships, emphasizing the availability and authority of employer representatives to deal effectively with employee organizations representing the unit, and taking into account factors such as work location, the numerical size of the unit, the relationship of the unit to organizational patterns of the transit district employer, and the effect on the existing classification structure or existing classification schematic of dividing a single class or single classification schematic among two or more units.

(3) The effect of the proposed unit on efficient operations of the employer and the compatibility of the unit with the responsibility of the transit district employer and its employees to serve the public.

(4) The number of employees and classifications in a proposed unit, and its effect on the operations of the employer, on the objectives of providing the employees the right to effective representation, and on the meet and confer relationship.

(5) The impact on the meet and confer relationship created by fragmentation of employee groups or any proliferation of units among the employees of the employer.

(b) The board shall not determine that any unit is appropriate if it includes, together with other employees, employees who are defined as peace officers pursuant to subdivisions (b) and (c) of Section 830.2 of the Penal Code.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)






ARTICLE 7. Organizational Security

99566

Subject to the limitations set forth in this chapter, organizational security shall be within the scope of representation.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99566.1

(a) Notwithstanding any other provision of law, upon receiving notice from the exclusive representative of a transit district employee who is in a unit for which an exclusive representative has been selected pursuant to this chapter, the employer shall deduct the amount of the fair share service fee authorized by this section from the wages and salary of the employee and pay that amount to the employee organization. Thereafter, the employee shall, as a condition of continued employment, be required either to join the recognized employee organization or pay the fair share service fee. The amount of the fee shall not exceed the dues that are payable by members of the employee organization, and shall cover the cost of negotiation, contract administration, and other activities of the employee organization that are germane to its functions as the exclusive bargaining representative. Agency fee payers shall have the right, pursuant to regulations adopted by the board, to receive a rebate or fee reduction upon request, of that portion of their fee that is not devoted to the cost of negotiations, contract administration, and other activities of the employee organization that are germane to its function as the exclusive bargaining representative.

(b) The costs covered by the fee under this section may include, but shall not necessarily be limited to, the cost of lobbying activities designed to foster collective bargaining negotiations and contract administration, or to secure for the represented employees advantages in wages, hours, and other conditions of employment in addition to those secured through meeting and negotiating with the employer.

(c) The arrangement described in subdivision (a) shall remain in effect unless it is rescinded pursuant to subdivision (d). The employer shall remain neutral, and shall not participate in any election conducted under this section unless required to do so by the board.

(d) (1) The arrangement described in subdivision (a) may be rescinded by a majority vote of all the employees in the negotiating unit subject to that arrangement, if a request for a vote is supported by a petition containing the signatures of at least 30 percent of the employees in the negotiating unit, and the signatures are obtained in one year. There shall not be more than one vote taken during the term of any collective bargaining agreement.

(2) If the arrangement described in subdivision (a) is rescinded pursuant to paragraph (1), a majority of all employees in the negotiating unit may request that the arrangement be reinstated. That request shall be submitted to the board along with a petition containing the signatures of at least 30 percent of the employees in the negotiating unit. The vote shall be conducted at the worksite by secret ballot, and shall be conducted no sooner than one year after the rescission of the arrangement under this subdivision.

(3) If the board determines that the appropriate number of signatures have been collected, it shall conduct the vote to rescind or reinstate in a manner that it shall prescribe in accordance with this subdivision.

(4) The cost of conducting an election under this subdivision to reinstate the organizational security arrangement shall be borne by the petitioning party and the cost of conducting an election to rescind the arrangement shall be borne by the board.

(e) The recognized employee organization shall indemnify and hold the transit district employer harmless against any reasonable legal fees, legal costs, and settlement or judgment liability arising from any court or administrative action relating to the transit district s compliance with this section. The recognized employee organization shall have the exclusive right to determine whether any such action or proceeding shall or shall not be compromised, resisted, defended, tried, or appealed. This indemnification and hold harmless duty shall not apply to actions related to compliance with this section brought by the exclusive representative of transit district employees against the transit district employer.

(f) The employer of a transit district employee shall provide the exclusive representative of an employee with the home address of each member of a bargaining unit, regardless of when that employee commences employment, so that the exclusive representative can comply with the notification requirements set forth by the United States Supreme Court in Chicago Teachers Union v. Hudson (1986) 475 U.S. 292.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99566.2

(a) Notwithstanding subdivision (i) of Section 99560.1, Section 99566, or any other provision of this chapter, any employee who is a member of a religious body whose traditional tenets or teachings include objections to joining or financially supporting employee organizations shall not be required to join, maintain membership in, or financially support any employee organization as a condition of employment except as provided in subdivision (b).

(b) The employee may be required, in lieu of a service fee, to pay sums equal to the service fee either to a nonreligious, nonlabor organization, charitable fund exempt from taxation under Section 501(c)(3) of Title 26 of the Internal Revenue Code, chosen by the employee from a list of at least three such funds, designated in the organizational security arrangement, or if the arrangement fails to designate funds, then to any such fund chosen by the employee. Either the employee organization or the transit district employer may require that proof of the payments be made on an annual basis to the transit district employer as a condition of continued exemption from the requirement of financial support to the recognized employee organization. If the employee who holds conscientious objections pursuant to this section requests the employee organization to use the grievance procedure or arbitration procedure on the employee s behalf, the employee organization is authorized to charge the employee for the reasonable cost of using that procedure.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99566.3

Every recognized or certified employee organization shall keep an adequate itemized record of its financial transactions and shall make available annually, to the board and to the employees who are members of the organization, within 60 days after the end of its fiscal year, a detailed written financial report of its financial transactions in the form of a balance sheet and an operating statement, signed and certified as to accuracy by its president and treasurer, or corresponding principal officers. In the event of noncompliance with this section, any employee within the organization may petition the board for an order compelling compliance, or the board may issue a compliance order on its motion.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)






ARTICLE 8. Rights-Disputes Arbitration

99567

(a) An employer and an exclusive representative who enter into a written memorandum of understanding may agree to procedures for final and binding arbitration of disputes that may arise under the memorandum of understanding or between the parties.

(b) Where a party to a memorandum of understanding is aggrieved by the failure, neglect, or refusal of the other party to proceed to arbitration pursuant to the procedures provided in the memorandum, the aggrieved party may bring proceedings pursuant to Title 9 (commencing with Section 1280) of Part 3 of the Code of Civil Procedure for a court order directing that the arbitration proceed pursuant to the procedures provided in the memorandum of understanding.

(c) An arbitration award made pursuant to this section shall be final and binding upon the parties and may be enforced by a court pursuant to Title 9 (commencing with Section 1280) of Part 3 of the Code of Civil Procedure.

(d) The board shall submit a list of names of arbitrators to employers and employee organizations upon their mutual request. Nothing in this subdivision shall preclude the parties from mutually agreeing to some other means of selecting an arbitrator. The board shall also, if mutually requested to do so, designate an arbitrator to hear and decide the rights dispute.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)






ARTICLE 9. Impasse Procedures

99568

The impasse procedures contained in Chapter 9 (commencing with Section 1137) of Part 3 of Division 2 of the Labor Code shall govern any impasse proceedings under this chapter.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)






ARTICLE 10. Public Notice

99569

(a) All initial proposals of exclusive representatives and of transit district employers, that relate to matters within the scope of representation, shall be presented at a public meeting of the transit district employer and thereafter shall be public records.

(b) Meeting and conferring shall not commence on an initial proposal until a reasonable time has elapsed after the submission of the proposal to enable the public to become informed and the public has the opportunity to express itself regarding the proposal at a meeting of the transit district employer.

(c) After the public has had the opportunity to express itself, the transit district employer shall, at a meeting that is open to the public, adopt a proposal, including any changes to its initial proposal that the transit district employer deems appropriate based on the public s comments.

(d) New subjects of meeting and conferring arising after the presentation of initial proposals shall be made public within 24 hours. If a vote is taken on a new subject by the transit district employer, the vote on the subject by each member voting shall also be made public within 24 hours.

(e) The board may adopt regulations for the purpose of implementing this section, which are consistent with the intent of the section, that the public be informed of the issues that are being met and conferred upon and have full opportunity to express their views on the issues to the transit district employer, and to know of the positions of the transit district employer.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)






ARTICLE 11. Miscellaneous

99570

The following proceedings set forth in this section are exempt from the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code), unless the parties mutually agree otherwise:

(a) Any meeting and conferring discussion between a transit district employer and a recognized or certified employee organization.

(b) Any meeting of a mediator with either party or both parties to the meeting and conferring process.

(c) Any hearing, meeting, or investigation conducted by a factfinder or arbitrator.

(d) Any executive session of the transit district employer or between the transit district employer and its designated representatives for the purpose of discussing its position respecting meeting and conferring or regarding any matter within the scope of representation or instructing its designated representatives.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99570.1

No memorandum of understanding shall contravene any federal or state law, including rules and regulations promulgated pursuant to such laws, prohibiting discrimination in employment.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99570.2

If any provision of this chapter or the application of such provision to any person or circumstance shall be held invalid, the remainder of this chapter, or the application of such provision to persons or circumstances other than those as to which it is held invalid shall not be affected thereby.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99570.3

(a) Nothing in this chapter shall be construed to deprive employees of their rights pursuant to the Urban Mass Transportation Act of 1964 (49 U.S.C. Section 5301 et seq.) and the agreements entered into pursuant to Section 5333(b) of Title 49 of that act.

(b) Nothing in this chapter shall be construed to deprive employees of their rights pursuant Sections 130051.24 and 130110 of the Public Utilities Code.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)



99570.4

For employees of the Los Angeles Metropolitan Transportation Authority covered under this chapter, this chapter shall supersede subdivisions (a) to (c), inclusive, of Section 30750 and Sections 30751 and 30755.

(Added by Stats. 2003, Ch. 833, Sec. 1. Effective January 1, 2004.)









CHAPTER 8. Administrative Enforcement for Fare Evasion and Prohibited Conducts

99580

(a) Pursuant to subdivision (e) of Section 640 of the Penal Code, a public transportation agency may enact and enforce an ordinance to impose and enforce an administrative penalty for any of the acts described in subdivision (b). The ordinance shall include the provisions of this chapter and shall not apply to minors.

(b) (1) Evasion of the payment of a fare of the system.

(2) Misuse of a transfer, pass, ticket, or token with the intent to evade the payment of a fare.

(3) Playing sound equipment on or in a system facility or vehicle.

(4) Smoking, eating, or drinking in or on a system facility or vehicle in those areas where those activities are prohibited by that system.

(5) Expectorating upon a system facility or vehicle.

(6) Willfully disturbing others on or in a system facility or vehicle by engaging in boisterous or unruly behavior.

(7) Carrying an explosive or acid, flammable liquid, or toxic or hazardous material in a system facility or vehicle.

(8) Urinating or defecating in a system facility or vehicle, except in a lavatory. However, this paragraph shall not apply to a person who cannot comply with this paragraph as a result of a disability, age, or a medical condition.

(9) (A) Willfully blocking the free movement of another person in a system facility or vehicle.

(B) This paragraph shall not be interpreted to affect any lawful activities permitted or first amendment rights protected under the laws of this state or applicable federal law, including, but not limited to, laws related to collective bargaining, labor relations, or labor disputes.

(10) Skateboarding, roller skating, bicycle riding, or roller blading in a system facility, including a parking structure, or in a system vehicle. This paragraph does not apply to an activity that is necessary for utilization of a system facility by a bicyclist, including, but not limited to, an activity that is necessary for parking a bicycle or transporting a bicycle aboard a system vehicle, if that activity is conducted with the permission of the agency of the system in a manner that does not interfere with the safety of the bicyclist or other patrons of the system facility.

(11) (A) Unauthorized use of a discount ticket or failure to present, upon request from a system representative, acceptable proof of eligibility to use a discount ticket, in accordance with Section 99155, and posted system identification policies when entering or exiting a system station or vehicle. Acceptable proof of eligibility must be clearly defined in the posting.

(B) In the event that an eligible discount ticket user is not in possession of acceptable proof at the time of request, an issued notice of fare evasion or passenger conduct violation shall be held for a period of 72 hours to allow the user to produce acceptable proof. If the proof is provided, that notice shall be voided. If the proof is not produced within that time period, that notice shall be processed.

(12) Sale or peddling of any goods, merchandise, property, or services of any kind whatsoever on the facilities, vehicles, or property of the public transportation system without the express written consent of the public transportation system or its duly authorized representatives.

(c) (1) The public transportation agency may contract with a private vendor or governmental agency for the processing of notices of fare evasion or passenger conduct violation, and notices of delinquent fare evasion or passenger conduct violation pursuant to Section 99581.

(2) For the purpose of this chapter, processing agency means either of the following:

(A) The agency issuing the notice of fare evasion or passenger conduct violation and the notice of delinquent fare evasion or passenger conduct violation.

(B) The party responsible for processing the notice of fare evasion or passenger conduct violation and the notice of delinquent violation, if a contract is entered into pursuant to paragraph (1).

(3) For the purpose of this chapter, fare evasion or passenger conduct violation penalty includes, but is not limited to, a late payment penalty, administrative fee, fine, assessment, and costs of collection as provided for in the ordinance.

(4) For the purpose of this chapter, public transportation agency shall mean a public agency that provides public transportation as defined in paragraph (1) of subdivision (f) of Section 1 of Article XIX?A of the California Constitution.

(5) All fare evasion and passenger conduct violation penalties collected pursuant to this chapter shall be deposited in the general fund of the county in which the citation is administered.

(d) (1) If a fare evasion or passenger conduct violation is observed by a person authorized to enforce the ordinance, a notice of fare evasion or passenger conduct violation shall be issued. The notice shall set forth the violation, including reference to the ordinance setting forth the administrative penalty, the date of the violation, the approximate time, and the location where the violation occurred. The notice shall include a printed statement indicating the date payment is required to be made, and the procedure for contesting the notice. The notice shall be served by personal service upon the violator. The notice, or copy of the notice, shall be considered a record kept in the ordinary course of business of the issuing agency and the processing agency, and shall be prima facie evidence of the facts contained in the notice establishing a rebuttable presumption affecting the burden of producing evidence.

(2) When a notice of fare evasion or passenger conduct violation has been served, the person issuing the notice shall file the notice with the processing agency.

(3) If, after a notice of fare evasion or passenger conduct violation is issued pursuant to this section, the issuing officer determines that there is incorrect data on the notice, including, but not limited to, the date or time, the issuing officer may indicate in writing on a form attached to the original notice the necessary correction to allow for the timely entry of the corrected notice on the processing agency s data system. A copy of the correction shall be mailed to the address provided by the person cited at the time the original notice of fare evasion or passenger conduct violation was served.

(4) If a person contests a notice of fare evasion or passenger conduct violation, the issuing agency shall proceed in accordance with Section 99581.

(e) In setting the amounts of administrative penalties for the violations listed in subdivision (b), the public transportation agency shall not establish penalty amounts that exceed the maximum fine amount set forth in Section 640 of the Penal Code.

(f) A person who receives a notice of fare evasion or passenger conduct violation pursuant to this section shall not be subject to citation for a violation of Section 640 of the Penal Code.

(g) If an entity enacts an ordinance pursuant to this section it shall, both two years and five years after enactment of the ordinance, report all of the following information to the Senate Committee on Transportation and Housing and the Assembly Committee on Transportation:

(1) A description of the ordinance, including the circumstances under which an alleged violator is afforded the opportunity to complete the administrative process.

(2) The amount of the administrative penalties.

(3) The number and types of citations administered pursuant to the ordinance.

(4) To the extent available, a comparison of the number and types of citations administered pursuant to the ordinance with the number and types of citations issued for similar offenses and administered through the courts both in the two years prior to the ordinance and, if any, since enactment of the ordinance.

(5) A discussion of the effect of the ordinance on passenger behavior.

(6) A discussion of the effect of the ordinance on revenues to the entity described in subdivision (a) and, in consultation with the superior courts, the cost savings to the county courts. The superior courts are encouraged to collaborate on and provide data for this report.

(Amended by Stats. 2012, Ch. 750, Sec. 2.5. Effective January 1, 2013.)



99581

(a) For a period of 21 calendar days from the issuance to a person of the notice of fare evasion or passenger conduct violation, the person may request an initial review of the violation by the issuing agency. The request may be made by telephone, in writing, or in person. There shall be no charge for this review. If, following the initial review, the issuing agency is satisfied that the violation did not occur or that extenuating circumstances make dismissal of the administrative penalty appropriate in the interest of justice, the issuing agency shall cancel the notice. The issuing agency shall advise the processing agency, if any, of the cancellation. The issuing agency or the processing agency shall mail the results of the initial review to the person contesting the notice and if following that review, cancellation of the notice does not occur, the agency shall include a reason for that denial, notification of the ability to request an administrative hearing, and notice of the procedure adopted pursuant to subdivision (b) for waiving prepayment of the penalty based upon inability to pay.

(b) If the person is dissatisfied with the results of the initial review, the person may request an administrative hearing of the violation no later than 21 calendar days following the mailing of the results of the issuing agency s initial review. The request may be made by telephone, in writing, or in person. The person requesting an administrative hearing shall deposit with the processing agency the amount due under the notice for which the administrative hearing is requested. The issuing agency shall adopt a written procedure to allow a person to request an administrative hearing without payment of the amount due upon satisfactory proof of an inability to pay the amount due. An administrative hearing shall be held within 90 calendar days following the receipt of a request for an administrative hearing, excluding time tolled pursuant to this chapter. The person requesting the hearing may request one continuance, not to exceed 21 calendar days.

(c) The administrative hearing process shall include all of the following:

(1) The person requesting a hearing shall have the choice of a hearing by mail or in person. An in-person hearing shall be conducted within the jurisdiction of the issuing agency. If an issuing agency contracts with a private vendor pursuant to paragraph (1) of subdivision (c) of Section 99580, hearings shall be held within the jurisdiction of the issuing agency.

(2) The administrative hearing shall be conducted in accordance with written procedures established by the issuing agency and approved by the governing body or chief executive officer of the issuing agency. The hearing shall provide an independent, objective, fair, and impartial review of contested violations.

(3) The administrative review shall be conducted before a hearing officer designated to conduct the review by the issuing agency s governing body or chief executive officer. In addition to any other requirements of employment, a hearing officer shall demonstrate those qualifications, training, and objectivity prescribed by the issuing agency s governing body or chief executive as are necessary and which are consistent with the duties and responsibilities set forth in this chapter. The hearing officer s continued employment, performance evaluation, compensation, and benefits shall not be directly or indirectly linked to the amount of fare evasion or passenger conduct violation penalties imposed by the hearing officer.

(4) The person who issued the notice of fare evasion or passenger conduct violation shall not be required to participate in an administrative hearing. The issuing agency shall not be required to produce any evidence other than the notice of fare evasion or passenger conduct violation. The documentation in proper form shall be prima facie evidence of the violation pursuant to paragraph (1) of subdivision (d) of Section 99580.

(5) The hearing officer s decision following the administrative hearing may be personally delivered to the person by the hearing officer or sent by first-class mail.

(6) Following a determination by the hearing officer that a person committed the violation, the hearing officer may allow payment of the fare evasion or passenger conduct penalty in installments or deferred payment if the person provides satisfactory evidence of an inability to pay the fare evasion or passenger conduct penalty in full. If authorized by the issuing agency, the hearing officer may permit the performance of community service in lieu of payment of the fare evasion or passenger conduct penalty.

(Amended by Stats. 2010, Ch. 493, Sec. 3. Effective January 1, 2011.)



99582

(a) Within 30 calendar days after the mailing or personal delivery of the decision described in subdivision (c) of Section 99581, the person may seek review by filing an appeal to be heard by the superior court where the same shall be heard de novo, except that the contents of the processing agency s file in the case shall be received in evidence. A copy of the notice of fare evasion or passenger conduct violation shall be admitted into evidence as prima facie evidence of the facts stated therein establishing a rebuttable presumption affecting the burden of producing evidence. A copy of the notice of appeal shall be served in person or by first-class mail upon the processing agency by the person filing the appeal. For purposes of computing the 30-calendar-day period, Section 1013 of the Code of Civil Procedure shall be applicable. A proceeding under this subdivision is a limited civil case.

(b) Notwithstanding any other provision of law, the fee for filing the notice of appeal shall be as provided in Section 70615 of the Government Code. The court shall request that the processing agency s file on the case be forwarded to the court, to be received within 15 calendar days of the request. The court shall notify the appellant of the appearance date by mail or personal delivery. The court shall retain the fee regardless of the outcome of the appeal. If the court finds in favor of the appellant, the amount of the filing fee shall be reimbursed to the appellant by the processing agency. Any deposit of fare evasion or passenger conduct penalty shall be refunded by the processing agency in accordance with the judgment of the court.

(c) The conduct of the appeal under this section is a subordinate judicial duty that may be performed by a commissioner and other subordinate judicial officers at the direction of the presiding judge of the court.

(d) If a notice of appeal of the processing agency s decision described in subdivision (c) of Section 99581 is not filed within the period set forth in subdivision (a), that decision shall be deemed final.

(Amended by Stats. 2007, Ch. 738, Sec. 42. Effective January 1, 2008.)









PART 11.5. CLEAN AIR AND TRANSPORTATION IMPROVEMENT ACT OF 1990

CHAPTER 1. General Provisions

99600

This part shall be known as the Clean Air and Transportation Improvement Act of 1990.

(Added June 5, 1990, by initiative Proposition 116.)



99601

The people of California find and declare all of the following:

(a) Rail transportation results in cleaner air, less energy use, more transportation opportunities for those who cannot drive, and less crowding on already overcrowded streets and highways.

(b) For these reasons, it is appropriate to use state general obligation bonds to finance rail infrastructure.

(c) This part will result in implementation of part of an overall transportation plan which will provide cleaner air and better transportation options for all Californians.

(Added June 5, 1990, by initiative Proposition 116.)



99602

For purposes of this part, the following terms have the following meanings, unless expressly stated otherwise:

(a) CalTrain means the commuter rail service operated along the San Francisco Peninsula commute corridor.

(b) Commission means the California Transportation Commission.

(c) Commuter rail service and its derivative terms have the same meaning as the term commuter service and its derivative terms, as defined in paragraph (9) of subsection (a) of Section 502 of Title 45 of the United States Code.

(d) Department means the Department of Transportation.

(e) Exclusive public mass transit guideway means a transit capital improvement included in the definition of this term as applied and used in 70 Op. Atty. Gen. 119 or a transit capital improvement for which motor vehicle fuel tax funds from the State Highway Account in the State Transportation Fund were actually allocated by the commission on or before January 1, 1989.

(f) Fund means the Clean Air and Transportation Improvement Fund created by Section 99610.

(g) Grade separations means grade separations for either passenger or freight rail services.

(h) Intercity rail and its derivative terms means passenger rail service between urban areas of the state.

(i) Local agency means a county, city, city and county, county transportation commission, county transportation authority, transit development board, transit district, or any joint powers agency specified in this part.

(j) Rail project means a commuter passenger rail service project, an intercity passenger rail project, or a rail transit project, and includes exclusive public mass transit guideway projects and the project described in Section 99624.

(k) Rail transit means a rail mass transportation operation usually within an urban area, generally characterized by more frequent service over shorter distances than normally provided by commuter rail service or intercity rail service, and operating on a rail line without any or with very limited rail freight service.

(l) Right-of-way means right-of-way for rail purposes, including separate right-of-way alignments adjacent to existing freight lines.

(Added June 5, 1990, by initiative Proposition 116.)



99603

(a) The department shall establish an advisory committee to assist the department in developing specifications for standard state-of-the-art California commuter and intercity rail cars and locomotives. The committee shall consist of representatives from all affected local transportation agencies as well as the department s Division of Mass Transportation and one consumer representative.

(b) The purpose of the standard equipment is to facilitate joint procurement in economic quantities, to further interchangeability of equipment among corridors, and to reduce maintenance costs by minimizing the need for spare parts inventories.

(c) To the extent possible, the committee shall rely on the department s existing work in procuring new equipment for CalTrain.

(d) The committee shall investigate the feasibility of a uniform design of a rail car shell which could be deployed in both intercity and commuter rail applications, with car interiors to be appropriately outfitted for either intercity or commuter service.

(e) The committee shall consider two types of coach service, dining or cafe car service, or both, and economical sleeping car service for intercity applications.

(f) The committee shall consider inclusion of sanitary holding tanks and reasonable passenger amenities including, but not limited to, accommodations for a reasonable number of bicycles carried on board by passengers, for both intercity and commuter applications.

(g) Intercity equipment specifications shall not be adopted unless approved by the National Railroad Passenger Corporation.

(Added June 5, 1990, by initiative Proposition 116.)



99604

If bonds sufficient to fund the total aggregate of the amounts specified in Chapter 3 (commencing with Section 99620) cannot be sold pursuant to Chapter 6 (commencing with Section 99690), the allocation for each project shall be reduced proportionately.

(Added June 5, 1990, by initiative Proposition 116.)



99605

Except as otherwise provided in this part, the Legislature may amend this part, by statute passed in each house of the Legislature by rollcall vote entered in the journal, four-fifths of the membership concurring, if the statute is consistent with, and furthers the purposes of, this part. No changes shall be made in the way in which funds are allocated pursuant to Chapter 3 (commencing with Section 99620), except pursuant to Section 99684.

(Added June 5, 1990, by initiative Proposition 116.)






CHAPTER 2. The Clean Air and Transportation Improvement Fund

99610

The Clean Air and Transportation Improvement Fund is hereby created.

(Added June 5, 1990, by initiative Proposition 116.)



99611

It is the intent of the people of California, in enacting this part, that bond funds shall not be used to displace existing sources of funds for rail and other forms of public transportation, including, but not limited to, funds that have been provided pursuant to Article XIX of the California Constitution, the Transportation Planning and Development Account in the State Transportation Fund, the Mills-Alquist-Deddeh Act (Chapter 4 (commencing with Section 99200) of Part 11), and local transportation sales taxes; that any future comprehensive transportation funding legislation shall not offset or reduce the amounts otherwise made available for transit purposes by this act; and that funding for public transit should be increased from existing sources including fuel taxes and sales tax on fuels.

(Added June 5, 1990, by initiative Proposition 116.)



99612

Notwithstanding Section 13340 of the Government Code, all money deposited in the fund is hereby continuously appropriated to the commission, without regard to fiscal years, for allocation for grants to itself, the department, the Department of Parks and Recreation, and to local agencies pursuant to Chapter 3 (commencing with Section 99620).

(Added June 5, 1990, by initiative Proposition 116.)



99613

(a) The commission shall allocate money from the fund in accordance with the allocations specified in Chapter 3 (commencing with Section 99620) to the department, to the Department of Parks and Recreation, and to local agencies as grants for expenditure for the preservation, acquisition, construction, or improvement of any of the following:

(1) Rights-of-way for rail purposes.

(2) Rail terminals and stations.

(3) Rolling stock, including locomotives, passenger cars, and related rail equipment and facilities.

(4) Grade separations and other improvements along rail rights-of-way for rail purposes.

(5) Rail maintenance facilities.

(6) Other capital facilities deemed necessary for a specified rail service, including soundwalls.

(7) Capital expenditures for the purposes specified in subdivision (b) of Section 1 of Article XIX of the California Constitution.

(8) Paratransit vehicles, bicycle facilities, and water-borne ferry vessels and facilities.

(9) The project described in Section 99648.

(b) The commission shall require each applicant for a grant pursuant to Chapter 3 (commencing with Section 99620), including the department, to demonstrate in its application that if the grant funds being applied for are awarded, no other funds which were previously planned, programmed, or approved for rail purposes will be used for other than rail purposes.

(c) Consistent with Section 99665, money from the fund may be used to satisfy any federal, state or local matching fund requirement for the project to be funded. Money from the fund may be used to provide local matching funds for grade separations pursuant to subdivision (c) of Section 1202 or Section 1202.5.

(d) Authorized expenditures listed in paragraphs (1) to (7), inclusive, of subdivision (a) are rail projects as defined in subdivision (j) of Section 99602.

(e) Grant funds shall be expended only for capital expenditures.

(f) Projects to be funded shall include, to the greatest extent possible, projects which integrate and facilitate transfers between rail lines, including all rail lines for which funding is provided by this part.

(Added June 5, 1990, by initiative Proposition 116.)



99614

(a) Notwithstanding Section 16312 of the Government Code and Section 99694.5 of this part, the interest on any loans made from the Pooled Money Investment Account to the fund for the purposes of carrying out the purposes of this part shall be paid from the General Fund.

(b) Notwithstanding Section 13440 of the Government Code, the amounts required to be paid pursuant to subdivision (a) are hereby continuously appropriated from the General Fund.

(c) The appropriations for interest payments pursuant to subdivision (b) are appropriations for debt service, as defined in Section 8 of Article XIII?B of the California Constitution, and are therefore exempt from the appropriations limit set by that article.

(Added June 5, 1990, by initiative Proposition 116.)






CHAPTER 3. Grants

99620

This chapter sets forth the purposes and the amounts for which allocations shall be made from the fund. Money from the fund shall be awarded as grants by the commission pursuant to Sections 99622 to 99651, inclusive, for the purposes specified in those sections. The amount of a grant awarded pursuant to any of those sections shall not exceed the amount specified therein. The department and local agencies may implement service funded pursuant to this chapter on an incremental basis. Partial grants may be made for preliminary engineering and design purposes.

(Amended by Stats. 2004, Ch. 193, Sec. 181. Effective January 1, 2005. Note: This section was added on June 5, 1990, by initiative Prop. 116.)



99622

Two hundred thirty million dollars ($230,000,000) shall be allocated to the department for all of the following:

(a) Improvements to the Los Angeles-Fresno-San Francisco Bay Area passenger rail corridor and extension of the corridor to Sacramento, one hundred forty million dollars ($140,000,000), including at least sixty million dollars ($60,000,000) for rail rehabilitation and other rail improvements to provide intercity rail service between Fresno and Oakland via Madera, Merced, Turlock, and Modesto, and not more than thirty million dollars ($30,000,000) for rehabilitation and other rail improvements to provide intercity rail service between Stockton and Sacramento via Lodi and Galt.

(b) Preliminary engineering and feasibility studies of a high speed passenger rail link between Bakersfield and Los Angeles, five million dollars ($5,000,000).

(c) Implementation of intercity rail service from Placer County to Santa Clara County, eighty?five million dollars ($85,000,000), of which not more than thirty?five million dollars ($35,000,000) shall be for commuter rail service between Auburn and Davis, including funding for right-of-way acquisition. Service to Woodland may also be provided, if deemed practicable by the department.

(Added June 5, 1990, by initiative Proposition 116.)



99623

(a) Eighty?one million dollars ($81,000,000) shall be allocated to the department for intercity and commuter rail projects along the Los Angeles-Santa Barbara rail corridor to be allocated for expenditure as follows:

(1) In Ventura County, thirty?one million dollars ($31,000,000).

(2) In Santa Barbara County, seventeen million dollars ($17,000,000).

(3) In Los Angeles County, thirty?three million dollars ($33,000,000).

(b) The funds allocated for expenditure in Los Angeles and Ventura Counties may be expended in coordination with a joint powers agency required to be established for commuter rail service pursuant to Section 130255 within that segment of the corridor.

(Added June 5, 1990, by initiative Proposition 116.)



99624

(a) Eighty million dollars ($80,000,000) to the department for grade separations along the Alameda-San Pedro branch rail line connecting the Los Angeles and Long Beach Harbors with downtown Los Angeles and paralleling Alameda Street, to alleviate vehicle traffic congestion, conserve energy, reduce air pollution in the area, and facilitate the more efficient and expeditious shipment of freight to and from the Los Angeles and Long Beach Harbors. The current owner of the Alameda-San Pedro branch line may, at its option, continue to own and operate the line and related right-of-way.

(b) The allocation and granting of funds pursuant to this Section shall be exempt from Sections 99653 and 99663. The allocation and granting of funds pursuant to this section shall also be exempt from subdivision (c) of Section 1202, and Sections 1202.5 and 99317.8 of the Public Utilities Code, and Sections 2450 to 2461, inclusive, of the Streets and Highways Code if the affected railroad corporation contributes ten (10) percent of the costs of constructing the grade separations funded pursuant to this section. Notwithstanding any provision of this code or the Streets and Highways Code, no city on the Alameda-San Pedro branch line shall be assessed costs for the grade separations. The department is the sole state agency responsible for designing, determining priorities, and implementing the construction of those grade separations. The department shall coordinate its planning with any joint powers agency established to represent affected cities, local agencies, or commissions. The department shall further coordinate and cooperate with any such joint powers agency so that the expenditure of any federal, local, and private funds including those for tracks, switching, and interconnection improvements, and the possible construction of a proposed Alameda Street truck corridor is accomplished in an efficient and well-planned manner.

(c) For the purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), grade separations funded pursuant to this section and all related track and switching improvements and rail interconnections shall be considered to be one project.

(Added June 5, 1990, by initiative Proposition 116.)



99625

(a) Six million dollars ($6,000,000) shall be allocated to the department for the improvement of rail service, including rail freight service and tourist-related services, important to the regional economy of Humboldt County.

(b) The commission shall not approve a grant for purposes of this section unless the Board of Supervisors of the County of Humboldt makes a finding that the project proposed for funding is in the public interest and vital to the economy of the county and the commission determines that the proposed project will serve a public purpose.

(c) Notwithstanding subdivisions (a) and (b), the grant authorized by this section may be used by the Humboldt County Association of Governments, at its request, for any of the purposes specified in Section 99628.

(Added June 5, 1990, by initiative Proposition 116.)



99626

(a) Four million dollars ($4,000,000) shall be allocated to the department for the improvement of rail service, including rail freight service and tourist-related services, important to the regional economy of Mendocino County.

(b) The commission shall not approve a grant for purposes of this section unless the Board of Supervisors of the County of Mendocino makes a finding that the project proposed for funding is in the public interest and vital to the economy of the county and the commission determines that the proposed project will serve a public purpose.

(c) Notwithstanding subdivisions (a) and (b), the grant authorized by this section may be used by the Mendocino Council of Governments, at its request, for any of the purposes specified in Section 99628.

(Added June 5, 1990, by initiative Proposition 116.)



99627

(a) If the Legislature establishes a railroad transportation authority which includes, or which is subsequently expanded to include, within its jurisdiction, Humboldt County or Mendocino County, or both of them, the authority shall be substituted for the department and affected councils of government as the applicant and the grantee agency for purposes of Sections 99625 and 99626.

(b) If the authority includes, or is expanded to include, within its jurisdiction, Del Norte County, the authority shall be substituted for the county as the applicant and grantee agency for purposes of Section 99628.

(Added June 5, 1990, by initiative Proposition 116.)



99628

(a) Seventy?three million dollars ($73,000,000) for allocation by the commission on a per capita basis to the Counties of Alpine, Amador, Butte, Calaveras, Colusa, Del Norte, El Dorado, Glenn, Imperial, Inyo, Lake, Lassen, Mariposa, Modoc, Mono, Napa, Nevada, Plumas, San Benito, San Luis Obispo, Shasta, Sierra, Siskiyou, Sutter, Tehama, Trinity, Tuolumne, and Yuba, for railroad grade crossing improvements, acquisition of railroad rights-of-way for rail transportation purposes, rail passenger or other rail stations, railroad soundwalls, and other local rail improvements for safety; purchase of paratransit vehicles; and other capital facilities for public transportation. Funds may not be allocated for street or highway improvements, operations, maintenance, or construction.

(b) Application for grants shall be submitted to the commission by the transportation planning agency having jurisdiction in the county.

(c) If the commission has not received applications by December 31, 1992, for all of the funds available for allocation pursuant to this section, it may reallocate the remaining funds on the basis of a competitive grants program to the counties specified in subdivision (a). The commission shall adopt regulations or guidelines governing the competitive program allocations to proposals which best serve the purposes of this part.

(d) Funds allocated pursuant to this section and Section 99639 may be pooled by any combination of the recipient counties and used with private funds to acquire existing railroad rights-of-ways for passenger and freight rail projects, or for other rail projects.

(Added June 5, 1990, by initiative Proposition 116.)



99629

Two hundred two million dollars ($202,000,000) shall be allocated to the Los Angeles-San Diego Rail Corridor Agency for intercity and commuter rail projects for expenditure as follows:

(a) In San Diego County, forty?five million dollars ($45,000,000).

(b) In Orange County, eighty?two million dollars ($82,000,000).

(c) In Los Angeles County, seventy?five million dollars ($75,000,000).

(Added June 5, 1990, by initiative Proposition 116.)



99630

Two hundred twenty?nine million dollars ($229,000,000) shall be allocated to the Los Angeles County Transportation Commission, for expenditure on rail projects within Los Angeles County as follows:

(a) Not less than eighty million dollars ($80,000,000) thereof shall be allocated for Metro Rail.

(b) Not less than eighty million dollars ($80,000,000) thereof shall be allocated for rail projects other than Metro Rail within Los Angeles County.

(Added June 5, 1990, by initiative Proposition 116.)



99631

(a) Seventy?nine million dollars ($79,000,000) shall be allocated to the joint powers agency required to be established pursuant to Section 130255, for the San Bernardino-Riverside-Orange County rail corridor, for expenditure for commuter rail projects as follows:

(1) In Riverside County, forty?seven million dollars ($47,000,000).

(2) In Orange County, twenty?seven million dollars ($27,000,000).

(3) In San Bernardino County, five million dollars ($5,000,000).

(b) If full or partial funding for the project in Riverside County becomes available from other sources, application may be made by the Riverside County Transportation Commission to use the portion of the grant not needed for the project for other rail projects in the county.

(c) If full or partial funding for the project in San Bernardino County becomes available from other sources, application may be made by the San Bernardino County Transportation Commission to use the portion of the grant not needed for the project for other rail projects in the county.

(d) If full or partial funding for the project in Orange County becomes available from other sources, application may be made by the Orange County Transportation Commission to use the portion of the grant not needed for the project for other rail projects in the county.

(Added June 5, 1990, by initiative Proposition 116.)



99632

(a) Ninety?eight million dollars ($98,000,000) shall be allocated to the joint powers agency required to be established pursuant to Section 130255, for the San Bernardino-Los Angeles rail corridor, for expenditure for commuter rail projects as follows:

(1) In Los Angeles County, forty?two million dollars ($42,000,000).

(2) In San Bernardino County, fifty?six million dollars ($56,000,000).

(b) If full or partial funding for the project in Los Angeles County becomes available from other sources, the Los Angeles County Transportation Commission may make application to use the portion of the grant not needed for the project for other rail projects in the county.

(c) If full or partial funding for the project in San Bernardino County becomes available from other sources, application may be made by the San Bernardino County Transportation Commission to use the portion of the grant not needed for the project for other rail projects in the county.

(Added June 5, 1990, by initiative Proposition 116.)



99633

Sixty-one million dollars ($61,000,000) shall be allocated to the Alameda County Transportation Commission for expenditure on rail projects of the San Francisco Bay Area Rapid Transit District and other rail projects within Alameda County, as determined by the authority. Projects funded pursuant to this section shall be consistent with the new rail starts and extensions plan of the Metropolitan Transportation Commission.

(Amended by Stats. 2010, Ch. 491, Sec. 9. Effective January 1, 2011. Note: This section was added on June 5, 1990, by initiative Prop. 116.)



99634

Thirty?seven million dollars ($37,000,000) shall be allocated to the Contra Costa Transportation Authority for expenditure on rail projects of the San Francisco Bay Area Rapid Transit District and other rail projects within Contra Costa County, as determined by the authority. Projects funded pursuant to this section shall be consistent with the new rail starts and extensions plan of the Metropolitan Transportation Commission.

(Added June 5, 1990, by initiative Proposition 116.)



99635

Thirty?five million dollars ($35,000,000) shall be allocated to the Public Utilities Commission of the City and County of San Francisco, for expenditure for rail projects within the City and County of San Francisco.

(Added June 5, 1990, by initiative Proposition 116.)



99636

One hundred seventy?three million dollars ($173,000,000) shall be allocated to the Peninsula Corridor Study Joint Powers Board for CalTrain capital improvements and acquisition of rights-of-way, as follows:

(a) In the City and County of San Francisco, thirteen million dollars ($13,000,000).

(b) In San Mateo County, nineteen million dollars ($19,000,000).

(c) In Santa Clara County, twenty?one million dollars ($21,000,000), to be allocated for expenditure as follows:

(1) Existing service from San Jose, seventeen million dollars ($17,000,000).

(2) Extension of service south of San Jose to the county line, four million dollars ($4,000,000).

(d) Acquisition of rights-of-way, one hundred twenty million dollars ($120,000,000).

(Added June 5, 1990, by initiative Proposition 116.)



99637

Ten million dollars ($10,000,000) shall be allocated to the San Mateo County Transit District for expenditure for extensions of the San Francisco Bay Area Rapid Transit District within San Mateo County.

(Added June 5, 1990, by initiative Proposition 116.)



99638

Seventeen million dollars ($17,000,000) shall be allocated to the Monterey County Transportation Commission for the following:

(a) Extension of CalTrain service.

(b) Other rail projects within Monterey County.

(Added June 5, 1990, by initiative Proposition 116.)



99639

(a) Twenty?eight million dollars ($28,000,000) shall be allocated to a joint powers agency responsible for expenditure for a rail project along the Santa Rosa to Larkspur rail corridor.

(b) Notwithstanding subdivision (a), eleven million dollars ($11,000,000) of the grant authorized by this section may be allocated to the Board of Supervisors of the County of Marin, and seventeen million dollars ($17,000,000) may be allocated to the Board of Supervisors of the County of Sonoma, for expenditure on the rail project described in subdivision (a) or for any of the purposes specified in Section 99628, if both boards concur.

(Added June 5, 1990, by initiative Proposition 116.)



99640

Eleven million dollars ($11,000,000) shall be allocated to the Santa Cruz County Transportation Commission for the following:

(a) Intercity passenger rail projects connecting the City of Santa Cruz with the Watsonville Junction.

(b) Other rail projects within Santa Cruz County which facilitate recreational, commuter, intercity and intercounty travel.

(Added June 5, 1990, by initiative Proposition 116.)



99641

Forty?seven million dollars ($47,000,000) shall be allocated to the Santa Clara County Transit District, for expenditure for rail projects within Santa Clara County.

(Added June 5, 1990, by initiative Proposition 116.)



99642

Seventy?seven million dollars ($77,000,000) shall be allocated on a per capita basis to the San Diego Metropolitan Transit Development Board and the North San Diego County Transit Development Board for expenditure for rail projects within San Diego County.

(Added June 5, 1990, by initiative Proposition 116.)



99643

One hundred million dollars ($100,000,000) shall be allocated to the Sacramento Regional Transit District for rail transit projects.

(Added June 5, 1990, by initiative Proposition 116.)



99644

Fourteen million dollars ($14,000,000) shall be allocated to the San Joaquin Council of Governments for expenditure for rail projects along the Stockton-Manteca-Tracy corridor to the Alameda County line, including three hundred thousand dollars ($300,000) for a preliminary engineering and economic study of passenger rail service along the Stockton-Livermore (Altamont) corridor. Projects funded pursuant to this section shall be consistent with a locally adopted regional transportation plan.

(Added June 5, 1990, by initiative Proposition 116.)



99645

One hundred twenty?five million dollars ($125,000,000) shall be allocated to the City of Irvine for construction of a guideway demonstration project.

(Added June 5, 1990, by initiative Proposition 116.)



99646

Ten million dollars ($10,000,000) shall be allocated to the City of Vallejo for expenditure on water-borne ferry vessels and terminal improvements.

(Added June 5, 1990, by initiative Proposition 116.)



99647

Seven million dollars ($7,000,000) shall be allocated to the City of South Lake Tahoe for expenditure on acquisition of rights-of?way, construction of an intermodal station, and related facilities for an exclusive public mass transit guideway project.

(Added June 5, 1990, by initiative Proposition 116.)



99648

Five million dollars ($5,000,000) to the Department of Parks and Recreation for construction of the California State Museum of Railroad Technology. These funds shall be provided to the Department of Parks and Recreation when sufficient funding for the entire project is available.

(Added June 5, 1990, by initiative Proposition 116.)



99649

(a) One hundred million dollars ($100,000,000) shall be allocated by the commission to fund a competitive program for the acquisition of both commuter and intercity rail cars and locomotives designed pursuant to Section 99603. Local agencies and the department may apply for these funds, which shall be allocated to the department for a joint purchase. No matching funds shall be required for this competitive program. A local agency may contract with the department for purchase of additional rail equipment funded with other funds available to the local agency, including funds made available by this chapter. No funds made available by the commission pursuant to this chapter shall be used to purchase intercity or commuter rail cars or locomotives other than the standard equipment designed pursuant to Section 99603.

(b) The department shall estimate the need for commuter and intercity rail cars and locomotives to be ordered pursuant to this section and establish a delivery schedule based on the needs of the operators of rail service. Orders for rail cars and locomotives shall include options as deemed necessary by the department to ensure that equipment is delivered when needed and to permit additional future orders.

(c) The department may purchase rail cars and locomotives by competitive bid or competitive negotiation, and may negotiate sale-lease back provisions if determined to be advantageous. Proceeds from sale-lease back shall be used to acquire additional rail cars and equipment.

(Added June 5, 1990, by initiative Proposition 116.)



99650

(a) Twenty million dollars ($20,000,000) shall be allocated to fund a program of competitive grants to local agencies for capital outlay for bicycle improvement projects which improve safety and convenience for bicycle commuters.

(b) Grants for the establishment of separate bicycle paths and ways shall be awarded only if the department determines that the route established will be principally used by bicycle commuters.

(Added June 5, 1990, by initiative Proposition 116.)



99651

Twenty million dollars ($20,000,000) shall be allocated to fund a program of competitive grants to local agencies for the construction, improvement, acquisition, and other capital expenditures associated with water-borne ferry operations for the transportation of passengers or vehicles, or both.

(Added June 5, 1990, by initiative Proposition 116.)



99652

Not more than ten million dollars ($10,000,000) may be allocated for the administration of this part by the commission to pay its expenses and the expenses of the department in administering this part. The commission may contract with the department for technical review services needed to review grant applications pursuant to this section. The commission shall not reduce the amount of a grant authorized by this chapter to defray the costs of analyzing grant applications or any other costs associated with its administration of this part.

(Added June 5, 1990, by initiative Proposition 116.)



99653

In any case in which funds are granted or allocated for expenditure within specified counties or regions in or along a rail corridor, the grantee agency, including the department may, by resolution, and with the approval of the commission and of all the agencies which program capital improvements for transportation purposes along the affected part of the corridor, reallocate the funds for expenditure elsewhere along the corridor. For the purposes of this section, a corridor is a route used to provide passenger rail service.

(Added June 5, 1990, by initiative Proposition 116.)



99654

Any agency or combination of agencies which is the successor to an agency having any rights, powers, duties, or obligations under this part, including eligibility to apply for, award, receive, and expend a grant, shall fully succeed to those rights, powers, duties, and obligations.

(Added June 5, 1990, by initiative Proposition 116.)



99655

As of June 30, 2007, fourteen million five hundred sixty-three thousand dollars ($14,563,000) allocated for the improvement of the Los Angeles-Fresno-San Francisco Bay Area passenger rail corridor in Section 99622 remains unexpended, and one million dollars ($1,000,000) allocated for rail right-of-way studies in former Section 99621 remains unexpended. Pursuant to subdivision (c) of Section 99684, the unexpended funds cited in this section are hereby reallocated to the department and shall be made available for expenditure by the High-Speed Rail Authority for the state-sponsored high-speed rail project.

(Added by Stats. 2007, Ch. 173, Sec. 3. Effective August 24, 2007.)






CHAPTER 4. Applications for Grants

99660

(a) The commission shall adopt guidelines, as necessary, to require that grants for transit projects be expended for projects which are essential to the implementation of safe and reliable transit services. The guidelines shall include criteria for the awarding of grants for new or rehabilitated rail construction for passenger rail projects, specifying a maximum cost per mile for service for various regions of the state.

(b) The purpose of this section is to facilitate implementation of improved cost-effective transit service to the maximum number of Californians and to prevent the funds provided for by this part from being spent on needlessly costly features.

(Added June 5, 1990, by initiative Proposition 116.)



99661

The department, the Department of Parks and Recreation, or a local agency responsible for a project which is eligible for a grant pursuant to Chapter 3 (commencing with Section 99620) may apply to the commission for a grant for that project. Each application shall identify the specific section of Chapter 3 which authorizes the grant applied for. If a project is proposed to be funded by grants authorized by more than one section, the application shall identify each of the applicable sections and shall specify the amount applied for under each of those sections.

(Added June 5, 1990, by initiative Proposition 116.)



99662

Two or more applicant agencies may join in applying for a grant for a project in which each of the agencies will participate.

(Added June 5, 1990, by initiative Proposition 116.)



99663

(a) In accordance with regulations and guidelines of the commission, each application shall be accompanied by a plan describing how the grant funds will be used, what other capital funds are available for the project, and how those funds will be used. The plan shall include a plan for operating any new service, including a financial plan for operation.

(b) The plan shall also identify the sources of the remainder of the funds required for construction and operation of any new service.

(c) The application shall demonstrate that a reasonable share of the cost of any new or rehabilitated passenger rail service, as determined by the commission, will be covered by farebox revenue.

(Added June 5, 1990, by initiative Proposition 116.)



99664

(a) The commission, with the assistance of the department, shall commence its review of an application for a grant within 30 days of receipt of the application.

(b) The application shall either be approved or denied by the commission within 180 days of its receipt, except that, if the commission requests additional information from the applicant, the time for approving or denying the application shall be calculated from the date that the commission receives the additional information requested.

(c) If the commission denies an application, it shall state the specific reasons for that denial and may, in its discretion, permit the application to be amended to remove those grounds for denial. The commission shall have 180 days from the receipt of an amended application to either approve or deny the amended application.

(d) The commission shall not deny any application which meets the requirements of this part and which conforms to the regulations and guidelines of the commission for the award of grants, nor shall the commission unreasonably delay the approval of an application which substantially conforms to those requirements if the applicant agrees to allow the commission to modify the application to meet its conditions for approval.

(Added June 5, 1990, by initiative Proposition 116.)



99665

(a) To be eligible for a grant for a rail transit project pursuant to Section 99630, subdivision (b), (c), or (d) of Section 99631, subdivision (b) or (c) of Section 99632, Section 99633, 99634, 99635, 99637, subdivision (b) of Section 99638, Section 99639, subdivision (b) of Section 99640, Section 99641, 99642, 99643, 99644, or 99645, an applicant agency shall match on a dollar-for-dollar basis, the amount of the grant from other public or private sources and shall demonstrate, to the satisfaction of the commission, the availability of those other funds.

(b) Local agencies shall not adopt new or increased development taxes, fees, or exactions or permit fees for the purpose of providing matching funds for any grant specified in subdivision (a) or to pay for operating costs of new service established by a grant made pursuant to this part.

(c) Bridge toll revenues otherwise available to a local agency may be used as a source of matching funds.

(Added June 5, 1990, by initiative Proposition 116.)



99666

The eligibility of an applicant agency for a grant pursuant to a section of Chapter 3 (commencing with Section 99620) does not make it ineligible to apply for and receive a grant pursuant to any other provision of that chapter.

(Added June 5, 1990, by initiative Proposition 116.)



99667

(a) An application for a grant for a commuter rail or rail transit project within the area of jurisdiction of a transportation planning agency, as defined in Sections 29532 and 29532.4 of the Government Code, shall be subject to the grant review authority of the transportation planning agency.

(Added June 5, 1990, by initiative Proposition 116.)



99668

Each application for a grant to fund a segment of a commuter rail project shall demonstrate that the project is coordinated with all other planned and existing connecting commuter and intercity services, to maximize their efficiency and service to the people in the region.

(b) If practicable, a joint maintenance facility shall be developed for commuter and other rail equipment at a central location in Southern California.

(c) In order to maximize efficiency and avoid duplication of effort, a single joint powers agency may be established to implement and operate all commuter rail services in Southern California.

(Added June 5, 1990, by initiative Proposition 116.)



99669

An application for rail transit extension shall include a plan for integrating bus service with the rail line and for avoiding duplicative and competing bus service. The commission shall submit the application to a peer review committee of at least three persons which shall evaluate the adequacy of the local agency s transit integration plan. The peer review committee shall be appointed by the commission from persons recommended by the department and shall include representatives of transit operators. The local agency shall either implement recommendations of the peer review committee or indicate why the recommendations are not being implemented. The commission shall review the adequacy of the transit integration plan before approving the rail transit extension.

(Added June 5, 1990, by initiative Proposition 116.)






CHAPTER 5. Conditions

99680

Funds allocated pursuant to this part shall not be used for any of the following:

(a) A rail project connecting San Bernardino County and the State of Nevada.

(b) Any alteration to the Golden Gate Bridge.

(c) Passenger rail facilities which would not be available to the general public or whose primary purpose would be to benefit a private entity or individual.

(Added June 5, 1990, by initiative Proposition 116.)



99681

Funds shall not be allocated for a project requiring service over the right-of-way of a railroad corporation unless a course of improvements and operation is agreed to by the railroad corporation or unless the right-of-way, or all or part of use of the right-of-way, is acquired by eminent domain or purchase. New or increased passenger service over the right-of-way of a railroad corporation shall be implemented in a manner which ensures the adequacy and efficiency of existing freight service. Neither the specific amounts allocated pursuant to Chapter 3 (commencing with Section 99620), nor any other provision of this part, are intended to indicate the actual fair market value of any railroad right-of-way to be acquired or leased.

(Added June 5, 1990, by initiative Proposition 116.)



99682

All passenger rail and water borne ferry equipment and facilities acquired or constructed pursuant to this part and intended for public use shall be accessible to persons with physical disabilities, including wheelchair users. All passenger vehicles and vessels shall be accessible to wheelchair users at all stops, stations and terminals whether or not staffed.

(Added June 5, 1990, by initiative Proposition 116.)



99683

All passenger vehicles and vessels acquired pursuant to this part shall provide reasonable access to bicycles. All stations acquired or constructed pursuant to this part shall provide convenient and secure bicycle parking facilities.

(Added June 5, 1990, by initiative Proposition 116.)



99684

(a) All funds allocated to an agency pursuant to this part shall be programmed, encumbered, obligated, or spent prior to July 1, 2000, unless economically infeasible. If funds allocated to an agency pursuant to this part are not expended or encumbered prior to July 1, 2000, the Legislature may, by a statute passed in each house by a two-thirds vote, reallocate those funds for another rail project within that agency s jurisdiction.

(b) If any of the funds are not expended or encumbered prior to July 1, 2010, the Legislature may, in the same manner, reallocate the funds for any other passenger rail project in the state.

(c) In the case of funds allocated to the department, the reallocation shall be for a state-sponsored passenger rail project.

(d) The Legislature may, by statute passed in each house by majority vote, or in the annual Budget Bill, require the commission to award any grant specified in Chapter 3 (commencing with Section 99620) which the commission has denied.

(Added June 5, 1990, by initiative Proposition 116.)



99685

If, within one year after the commission has denied any grant specified in Chapter 3 (commencing with Section 99620), the Legislature does not require the commission to award the grant pursuant to Section 99684, the Governor may direct the commission to award the grant if the Governor finds that the applicant for the grant is in substantial compliance with the requirements of this part.

(Added June 5, 1990, by initiative Proposition 116.)



99686

Every expenditure made pursuant to this part shall be made in compliance with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(Added June 5, 1990, by initiative Proposition 116.)






CHAPTER 6. Bonds

99690

This chapter shall be known and may be cited as the Clean Air and Transportation Improvement Bond Act of 1990.

(Added June 5, 1990, by initiative Proposition 116.)



99690.5

Bonds in the total amount of one billion nine hundred ninety million dollars ($1,990,000,000), exclusive of refunding bonds, or so much thereof as is necessary, may be issued and sold to be used for carrying out the purposes expressed in this part and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest as they become due and payable.

(Added June 5, 1990, by initiative Proposition 116.)



99691

The proceeds of bonds and notes issued and sold pursuant to this chapter shall be deposited in the Clean Air and Transportation Improvement Fund created by Section 99610.

(Added June 5, 1990, by initiative Proposition 116.)



99691.5

The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all provisions of that law shall apply to the bonds and are hereby incorporated in this chapter as though set forth in full in this chapter.

(Added June 5, 1990, by initiative Proposition 116.)



99692

(a) Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this chapter, the Transportation Improvement Finance Committee is hereby created. For purposes of this chapter, the Transportation Improvement Finance Committee is the committee as that term is used in the State General Obligation Bond Law. The committee shall consist of the Controller, the Director of Finance, and the Treasurer, or their designated representatives. The Treasurer shall serve as chairperson of the committee. A majority of the committee may act for the committee.

(b) For purposes of this chapter, the commission is hereby designated as the board.

(Added June 5, 1990, by initiative Proposition 116.)



99692.5

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to carry out this part, and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those purposes progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added June 5, 1990, by initiative Proposition 116.)



99693

There shall be collected annually in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which is necessary to collect that additional sum.

(Added June 5, 1990, by initiative Proposition 116.)



99693.5

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund, for the purposes of this part, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum which is necessary to carry out Section 99694, appropriated without regard to fiscal years.

(Added June 5, 1990, by initiative Proposition 116.)



99694

For the purposes of carrying out this part, the Director of Finance may authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of unsold bonds which have been authorized by the committee to be sold for the purpose of carrying out those provisions. Any amounts withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund from money received from the sale of bonds which would otherwise be deposited in the fund.

(Added June 5, 1990, by initiative Proposition 116.)



99694.2

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 26.)



99694.5

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account in the General Fund, in accordance with Section 16312 of the Government Code, to carry out this part. The amount of the loan shall not exceed the amount of the unsold bonds which the committee has, by resolution, authorized to be sold for the purposes of this chapter. The board shall execute any documents as required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated in accordance with this chapter.

(Added June 5, 1990, by initiative Proposition 116.)



99695

All money derived from premium and accrued interest on bonds sold shall be reserved and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added June 5, 1990, by initiative Proposition 116.)



99695.5

Any bonds issued or sold pursuant to this chapter may be refunded by the issuance of refunding bonds in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code. Approval by the electors of the state for the issuance of the bonds shall include approval of the issuance of any bonds issued to refund any bonds originally issued or any previously issued refunding bonds.

(Added June 5, 1990, by initiative Proposition 116.)



99696

The people of California hereby find and declare that, inasmuch as the proceeds from the sale of bonds authorized by this part are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitation imposed by that article.

(Added June 5, 1990, by initiative Proposition 116.)









PART 12. SANTA CLARA VALLEY TRANSPORTATION AUTHORITY

CHAPTER 1. Title of Act and Policy

100000

This part shall be known and may be cited as the Santa Clara Valley Transportation Authority Act.

(Amended by Stats. 1999, Ch. 724, Sec. 7. Effective January 1, 2000.)



100001

It is necessary that a transit district be established in the County of Santa Clara in order to meet the public transit problems of that county. Because there is no general law under which such a district could be formed, the adoption of a special act and the formation of a special district is required.

(Added by Stats. 1969, Ch. 180.)



100001.5

The Legislature hereby finds and declares:

(a) Since the formation of the Santa Clara County Transit District, unprecedented growth has occurred in the San Francisco Bay area and in Santa Clara County in particular. It has become apparent that additional measures are required in order to deal more effectively with the resultant serious traffic congestion and to foster the development of trade and the movement of people in and around the Santa Clara Valley and throughout the entire bay area.

(b) Transit and other modes of transportation are inextricably intertwined, and improvement and maintenance of the road and highway structure in conjunction and coordination with transit improvements are essential to optimize the ability of the authority to deal more effectively with serious traffic congestion.

(c) The Santa Clara Valley Transportation Authority, having been designated as the Congestion Management Agency for Santa Clara County, and already authorized to construct and improve state and local highways pursuant to Section 100115.5, is uniquely positioned to implement programs to achieve the goal of a balanced approach to solving transportation problems.

(d) This goal is best achieved in Santa Clara County by vesting in the authority the ability to plan, design, construct, maintain, and repair road and highway improvements, as well as bicycle, pedestrian, and other transportation facilities, under the conditions set forth in this part.

(Amended by Stats. 2009, Ch. 81, Sec. 1. Effective January 1, 2010.)



100002

The Santa Clara County Transit District is renamed the Santa Clara Valley Transportation Authority. Any reference in this part, or in any other provision of law or regulation, to the Santa Clara County Transit District shall be deemed to refer to the Santa Clara Valley Transportation Authority. Nothing in the act that added this section alters, impairs, or terminates the district s status as a transit district, and as an ongoing legal entity, or any of its legal obligations.

(Added by Stats. 1999, Ch. 724, Sec. 8. Effective January 1, 2000.)






CHAPTER 2. Definitions

100010

Unless the context otherwise requires, the provisions of this chapter govern the construction of this part.

(Added by Stats. 1969, Ch. 180.)



100011

Authority, district, or VTA means the Santa Clara Valley Transportation Authority.

(Amended by Stats. 1999, Ch. 724, Sec. 9. Effective January 1, 2000.)



100012

Transit means the transportation of passengers and their incidental baggage by any means, and includes rapid transit.

(Amended by Stats. 1997, Ch. 373, Sec. 3. Effective January 1, 1998.)



100013

Transit works or transit facilities means any or all real and personal property, equipment, rights or interests owned or to be acquired by the district for transit service or purposes.

(Added by Stats. 1969, Ch. 180.)



100014

Board of directors and board means the board of directors of the district.

(Amended by Stats. 1994, Ch. 254, Sec. 1. Effective January 1, 1995.)



100014.1

Director means a member of the board of directors of the district.

(Added by Stats. 1994, Ch. 254, Sec. 2. Effective January 1, 1995.)



100015

County means the County of Santa Clara.

(Added by Stats. 1969, Ch. 180.)



100016

Public agency includes the State of California, and any county, city and county, city, district, or other political subdivision or public entity of, or organized under the laws of, this state, or any department, instrumentality or agency thereof.

(Added by Stats. 1969, Ch. 180.)



100017

System means all transit works and transit facilities owned or held or to be owned or held by the district for transit purposes.

(Added by Stats. 1969, Ch. 180.)



100018

Revenues means all rates, fares, tolls, rentals or other income and revenue actually received or receivable by or for the account of the district from the operation of the system, including, without limiting the generality of the foregoing, interest allowed on any moneys or securities and any profits derived from the sale of any securities and any consideration in any way derived from any properties owned, operated or at any time maintained by the district.

(Added by Stats. 1969, Ch. 180.)



100019

Person includes any individual, firm, copartnership, association, corporation, trust, limited liability company, business trust or receiver or trustee or conservator for any thereof, but does not include a public agency, as defined in this chapter.

(Amended by Stats. 1997, Ch. 373, Sec. 4. Effective January 1, 1998.)



100020

Establish includes establish, construct, complete, acquire, extend, or reroute. It does not, however, include the maintenance and operation of any existing system acquired by the district.

(Added by Stats. 1969, Ch. 180.)



100021

Existing system means any transit service or system of a publicly or privately owned public utility or division thereof operating entirely within Santa Clara County or at least 40 percent of whose revenue vehicle miles for the preceding calendar year were operated within the district but does not include a charter-party carrier or the charter service of a passenger stage corporation.

(Added by Stats. 1969, Ch. 180.)



100022

Transportation works or transportation facilities means any or all real and personal property, rights, or interests owned or to be acquired by the authority to facilitate the passage of vehicles or pedestrians exclusive of transit works and transit facilities.

(Added by Stats. 2001, Ch. 217, Sec. 2. Effective January 1, 2002.)






CHAPTER 3. Formation of District

ARTICLE 1. General Provisions

100030

The Santa Clara County Transit District may be formed as provided in this chapter and when so formed may exercise the powers herein granted.

(Added by Stats. 1969, Ch. 180.)



100031

The district shall include all incorporated and unincorporated territory lying within the County of Santa Clara.

(Added by Stats. 1969, Ch. 180.)



100032

The Board of Supervisors of the County of Santa Clara may, after notice and public hearing, published pursuant to Government Code Section 6061, adopt a resolution declaring that in its opinion public interest or necessity demands the formation of the Santa Clara County Transit District.

(Amended by Stats. 1972, Ch. 30.)






ARTICLE 2. Formation Election

100040

Upon adoption of the resolution provided for in Section 100032, the Board of Supervisors of the County of Santa Clara shall adopt a resolution calling an election within the proposed district for the purpose of determining whether the proposed district shall be formed.

(Added by Stats. 1969, Ch. 180.)



100041

The resolution calling the formation election shall be published pursuant to Government Code Section 6061. The resolution shall:

(a) Call, provide and give notice of the special election.

(b) Fix a date of election.

(c) State the question to be submitted to the voters pursuant to Section 100042.

(d) Contain such other matters as may be necessary to call, provide for and give notice of such election and to provide for the conduct thereof and the canvass of the returns thereupon.

(Added by Stats. 1969, Ch. 180.)



100042

The ballot for the election shall contain such instructions as are required by law to be printed thereon and in addition thereto the following:

Shall the Santa Clara County Transit

YES??

District be formed?

NO ?

(Amended by Stats. 1972, Ch. 30.)



100043

(a) The registrar of voters shall mail a notice of polling place, date and purpose of the election to each registered voter of the county.

(b) The provisions of Article 3 (commencing with Section 9160) of Chapter 2 of Division 9 of the Elections Code relating to ballot arguments and analyses shall be applicable to the formation election. The general elections provisions of the Elections Code (as far as they may be applicable) relating to the qualifications of voters, the manner of voting, the form of the ballot, the duties of precinct and election officers, the canvassing of returns, and all other particulars shall govern the formation election.

(Amended by Stats. 1994, Ch. 923, Sec. 208. Effective January 1, 1995.)



100044

No person shall be entitled to vote at the election unless he is a registered voter of the county.

(Added by Stats. 1969, Ch. 180.)



100045

The election may be held on the same day as any other state, county, or city election, and be consolidated therewith.

(Added by Stats. 1969, Ch. 180.)



100046

The county registrar of voters shall canvass the returns and certify the election results to the Board of Supervisors of the County of Santa Clara.

(Added by Stats. 1969, Ch. 180.)



100047

The Board of Supervisors of the County of Santa Clara shall make all provisions for the holding of the election throughout the district as proposed, and the cost of said election shall be a charge against the general funds of the county.

(Added by Stats. 1969, Ch. 180.)



100048

If a majority of the electors voting on the proposition vote in favor of the formation of the district, the Board of Supervisors of the County of Santa Clara shall adopt an order declaring the result of the election and declaring the district to be formed and shall cause a certified copy of such order to be filed in the office of the Secretary of State, at which time the formation of the district shall be deemed complete.

(Added by Stats. 1969, Ch. 180.)



100049

No informality in any proceeding or in the conduct of the election, not substantially affecting adversely the legal rights of any citizen, shall be held to invalidate the formation of the district. Any proceedings wherein the validity of formation is denied shall be commenced within 90 days from the date of filing the order declaring the result of the election with the Secretary of State, otherwise the formation and the legal existence of the district shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1969, Ch. 180.)



100050

This part shall not be subject to the Knox-Nisbet Act, Chapter 6.6 (commencing with Section 54773), Part 1, Division 2, Title 5 of the Government Code.

(Added by Stats. 1969, Ch. 180.)









CHAPTER 3.5. Existing Systems

100055

Notwithstanding any other provision of this act, before the district may establish any transit service or system which may at any time divert, lessen, or compete for the patronage or revenues of any existing system, the district shall give a written notice to the public utility which is operating the existing system. The written notice shall describe the transit service or system which the district proposes to establish and shall state the time within which the district proposes to establish such service or system.

(Added by Stats. 1969, Ch. 180.)



100055.1

The district shall not establish the proposed service or system, or maintain and operate the service or system until it has completed the purchase of the existing system or any part thereof.

(Added by Stats. 1969, Ch. 180.)



100055.2

Subject to Section 100351, the purchase price to be paid for the existing system, or any portion thereof to be purchased, shall be the reproduction cost new, including going concern value, at the date upon which the district commences negotiations for the purchase of the existing system, or the portion of the existing system, less depreciation, including wear, tear and obsolescence, if any.

(Added by Stats. 1969, Ch. 180.)



100055.3

The district and public utility operating the existing system may agree upon the purchase price or they may agree that the purchase price is to be established by arbitration and upon the method of naming arbitrators and the method of conducting such arbitration.

(Added by Stats. 1969, Ch. 180.)



100055.4

Section 851 does not apply to any contract for sale or sale of an existing system, or any portion thereof, pursuant to this chapter, and the Public Utilities Commission has no jurisdiction with respect thereto.

(Amended by Stats. 1983, Ch. 142, Sec. 139.)






CHAPTER 4. Government of District

ARTICLE 1. Board of Supervisors

100060

(a) The government of the district shall be vested in a board of directors which shall consist of 12 members, as follows:

(1) Two representatives of the county and one alternate who shall be members of the board of supervisors of the county, appointed by the board of supervisors.

(2) Five representatives of the City of San Jose and one alternate who shall be city council members of the City of San Jose, appointed by the city council.

(3) Five city council members selected from among the city councils of all of the cities in the county, other than the City of San Jose, as provided by agreements among those cities. The agreements may provide for the appointment of alternates, who shall be city council members, for those city representatives.

(b) An alternate may vote in the place of a director represented by that alternate if the director is absent.

(c) To the extent possible, the appointing powers shall appoint individuals who have expertise, experience, or knowledge relative to transportation issues.

(Amended by Stats. 1997, Ch. 373, Sec. 5. Effective January 1, 1998.)



100060.2

Except as otherwise provided, the term of office for each director shall be two years and until the appointment and qualification of his or her successor. A successor shall be appointed not later than 30 days immediately upon the expiration of a director s term. The first directors shall include those who are members of the board of directors of the Santa Clara County Congestion Management Agency as of January 1, 1995, and their terms shall be equal to the time that otherwise would remain in their congestion management agency offices. A vacancy exists whenever a director ceases to hold office on the city council or board of supervisors from which he or she was appointed. Any vacancy shall, within 60 days of its occurrence, be filled for the balance of the term by the body that made the original appointment.

(Amended (as added by Stats. 1994, Ch. 254) by Stats. 1995, Ch. 91, Sec. 151. Effective January 1, 1996. Addition of section is conditionally operative as prescribed by Stats. 1994, Ch. 254, Sec. 31.)



100061

The board of directors shall annually elect a chairperson who shall preside at all meetings. The board of directors shall also annually elect a vice chairperson, who, in the event of the chairperson s absence or inability to act, shall act as chairperson, and while so acting, shall have all of the authority of the chairperson.

(Amended by Stats. 1997, Ch. 373, Sec. 6. Effective January 1, 1998.)



100062

The board shall establish rules for its proceedings. A majority of the members of the board shall constitute a quorum for the transaction of business and no act of the board shall be valid unless at least seven concur therein. The acts of the board shall be expressed by motion, resolution, or ordinance. All meetings of the board shall be conducted in the manner prescribed by the Ralph M. Brown Act, Chapter 9 (commencing with Section 54950), Part 1, Division 2, Title 5 of the Government Code.

(Amended by Stats. 1994, Ch. 254, Sec. 6. Effective January 1, 1995.)



100062.1

(a) No ordinance, except an urgency ordinance, shall be passed by the board on the day of its introduction, nor within three days thereafter, nor at any time other than at a regular or adjourned regular meeting. The enacting clause of all ordinances shall be as follows:

The Board of Directors of the Santa Clara County Transit District ordains as follows:

(b) All ordinances shall be signed by the chairperson of the board or the vice chairperson and attested by the secretary. Before the expiration of 15 days after the passage of an ordinance, it shall be published once in a newspaper of general circulation in the district as provided by law for ordinances adopted by counties. An order entered in the minutes of the board that the ordinance has been duly published is prima facie proof of publication.

(c) Urgency ordinances shall be adopted in the same manner as provided by law for the adoption of urgency ordinances by counties.

(Added by Stats. 1994, Ch. 254, Sec. 7. Effective January 1, 1995.)



100063

The board may fix the amount of compensation to be paid each member of the board for services and for each meeting attended by the member. The compensation shall not exceed one hundred dollars ($100) for each meeting of the board attended by the member or for each day s service rendered as a member by request of the board, not exceeding a total of six days in any calendar month, together with any expenses incident thereto.

(Amended by Stats. 1994, Ch. 254, Sec. 8. Effective January 1, 1995.)






ARTICLE 2. Powers and Duties of Board of Supervisors

100070

The board of directors is the legislative body of the district and shall determine all questions of district policy.

(Amended by Stats. 1994, Ch. 254, Sec. 9. Effective January 1, 1995.)



100071

It shall be the duty of the board of directors and it shall have the power to:

(a) Determine the transit facilities to be acquired and constructed by the district, the manner of operation, and the means to finance them.

(b) Adopt an annual budget for the district that provides for the compensation of its officers and employees.

(c) Fix rates, rentals, charges and classifications of transit service operated by the district.

(d) Adopt an administrative code that prescribes the powers and duties of district officers, the method of appointment of district employees, and the methods, procedures, and systems for the operation and management of the district.

(e) Adopt rules and regulations governing the use of transit facilities owned or operated by the district.

(f) Cause a postaudit of the financial transactions and records of the district to be made at least annually by a certified public accountant or public accountant.

(g) Adopt reasonable rules and regulations providing for the administration of employer-employee relations.

(h) Do any and all things necessary to carry out the purposes of this part.

(Amended by Stats. 1996, Ch. 685, Sec. 7. Effective January 1, 1997.)






ARTICLE 3. Advisory Commission

100080

The board of directors shall establish at least one advisory committee.

(Amended by Stats. 1994, Ch. 254, Sec. 11. Effective January 1, 1995.)



100082

The advisory committees shall provide advice to the board of directors on matters of district policy and shall have additional duties as provided by the board of directors.

(Amended by Stats. 1994, Ch. 254, Sec. 13. Effective January 1, 1995.)






ARTICLE 4. Officers

100090

The officers of the district shall consist of the members of the board of directors, the chairperson and vice chairperson of the board, a secretary, a general manager, a general counsel, and any other officers that the board deems necessary and provides for by ordinance or resolution. The general manager and general counsel shall be appointed and may be removed by the affirmative votes of a majority of the board.

(Amended by Stats. 1996, Ch. 685, Sec. 8. Effective January 1, 1997.)



100091

The secretary and those assistants that the board designates may administer all oaths or affirmations required by law, including the oath of office.

(Added by Stats. 1997, Ch. 373, Sec. 7. Effective January 1, 1998.)






ARTICLE 5. Executive Officer

100100

The power and duties of the general manager are:

(a) To head the administrative branch of the district and to be responsible to the board of directors for the proper administration of all affairs of the district.

(b) To appoint, supervise, suspend or remove, district officers other than the members of the board and officers appointed by the board.

(c) To supervise and direct the preparation of the annual budget for the board and be responsible for its administration after its adoption.

(d) To formulate and present to the board plans for transit facilities within the district and the means to finance them.

(e) To supervise the planning, acquisition, construction, maintenance and operation of the transit facilities of the district.

(f) To attend all meetings of the board.

(g) To prepare and submit to the board as soon as practicable after the end of each fiscal year a complete report of the finances and administrative activities of the district for the preceding year.

(h) To perform such other and additional duties as the board may require.

(Amended by Stats. 1994, Ch. 254, Sec. 19. Effective January 1, 1995.)









CHAPTER 5. Powers and Functions of District

ARTICLE 1. Corporate Power

100110

The district has perpetual succession and may adopt a seal and alter it at its pleasure.

(Added by Stats. 1969, Ch. 180.)



100111

The district may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1969, Ch. 180.)



100112

All claims for money or damages against the district are governed by Division 3.6 (commencing with Section 810) of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 1969, Ch. 180.)



100113

The district shall not levy any tax unless a majority of the electors voting on the measure vote to authorize the levy of the tax at a special election called for that purpose by the board of supervisors.

Whenever a bond election is held to authorize incurring bonded indebtedness pursuant to Section 100400, the ordinance calling the election shall include a statement of the tax or taxes to be levied or continued to be levied and used, to the extent such taxes are required to pay principal of and interest on the bonds as the same become due, to provide any sinking fund payments required therefor, or to create or maintain any reserve fund required therefor. A vote in favor of the issuance of the bonds shall authorize the board to levy and collect such taxes. The ordinance levying such taxes shall not be repealed until all bonds payable from the revenues derived from such taxes have been fully paid or provision has been made for their payment in full.

(Amended by Stats. 1974, Ch. 1204.)



100114

Except as otherwise provided in this part, district elections shall be called, held, and conducted as provided by the Uniform District Election Law.

(Amended by Stats. 1994, Ch. 254, Sec. 20. Effective January 1, 1995.)



100115

The district may exercise any and all powers granted by any other law that, by its terms, is applicable to transit districts generally, to public agencies generally, or to any classification of districts or public agencies that includes a district of the type provided for in this part, but the district shall not exercise any power contrary to an express provision of this part.

(Added by Stats. 1997, Ch. 373, Sec. 8. Effective January 1, 1998.)



100115.5

(a) The authority may administer and implement any adopted countywide transportation expenditure plan funded in an amount greater than 50 percent from revenues derived from a retail transaction and use tax, if so designated in the plan or if the authority and the entity that imposes the tax have entered into an agreement that so provides. The authority may exercise those powers necessary to carry out this purpose.

(b) The authority may do any and all things necessary to ensure the completion of any projects established in a plan as set forth in subdivision (a). These projects may include, but are not limited to, all of the following:

(1) The construction and improvement of state highways.

(2) The construction, maintenance, and improvement of local roads, streets, and county highways.

(3) The construction, improvement, and operation of public transit systems, including paratransit services.

(4) The construction and improvement of bicycle and transportation facilities.

(c) The authority shall consult with and coordinate any actions for administering and implementing a plan as set forth in subdivision (a) with the cities in the county, the board of supervisors, and the Department of Transportation.

(d) Nothing in this section shall vary the terms of the cooperative agreement dated July 1, 1999, between the authority and the County of Santa Clara for the construction of transportation projects utilizing local transaction and use tax revenues derived from Santa Clara County general tax Measure B approved by the voters in November 1996. If any of the provisions of this section conflict with the provisions of that cooperative agreement, the provisions of the cooperative agreement shall take precedence.

(Added by Stats. 2000, Ch. 784, Sec. 1. Effective January 1, 2001.)






ARTICLE 2. Contracts

100120

The district may make contracts and enter into stipulations of any nature whatsoever, either in connection with eminent domain proceedings or otherwise, including, without limiting the generality of the foregoing, contracts and stipulations to indemnify and save harmless, to employ labor, and to do all acts necessary and convenient for the full exercise of the powers granted in this part.

(Added by Stats. 1969, Ch. 180.)



100121

The district may contract with any department or agency of the United States of America, with any public agency or with any person upon such terms and conditions as the board finds is for the best interest of the district.

(Added by Stats. 1969, Ch. 180.)



100124

The district may insure against any accident or destruction of the system or any part thereof. The district may insure against loss of revenues from any cause whatsoever. It may provide, in the proceedings authorizing the issuance of any bonds, for the carrying of insurance in such amount and of such character as may be specified and for the payment of premiums thereon. The district may also provide insurance as provided in Part 6 (commencing with Section 989) of Division 3.6 of Title 1 of the Government Code.

(Amended by Stats. 1974, Ch. 1204.)



100125

The district may contract for the services of independent contractors.

(Added by Stats. 1969, Ch. 180.)



100126

The district, which was established with the approval of the voters in 1972, shall continue as an entity under the control of its governing board as reorganized pursuant to the amendments to this part by statutes that were enacted in 1994. Nothing in the act that added this section during the second year of the 1993 94 Regular Session shall be construed to alter, impair, or terminate existing contracts between the district and other parties, including, but not limited to, funding agreements, grants, labor agreements, agreements entered into pursuant to Section 13(c) of the Federal Transit Act and its antecedents, bonds, notes, equipment trust certificates, or other obligations of the district. All rights and powers of the district shall continue in full force and effect and no affirmation, adoption, or assumption by the board of directors is required for that continuation. The district shall become the successor to certain county contracts as provided by agreement between the county and the district.

(Added by Stats. 1994, Ch. 254, Sec. 22. Effective January 1, 1995.)






ARTICLE 3. Property

100130

The district may take by grant, purchase, devise, or lease, or condemn in proceedings under eminent domain, or otherwise acquire, and hold and enjoy, real and personal property of every kind within or without the district necessary to the full or convenient exercise of its powers. The board may lease, mortgage, sell, or otherwise dispose of any real or personal property within or without the district necessary to the full or convenient exercise of its powers.

(Added by Stats. 1969, Ch. 180.)



100130.5

(a) The district may take by gift, or take or convey by grant, purchase, devise, or lease, and hold and enjoy, real and personal property of every kind within or without the district necessary for, incidental to, or convenient for, transit-oriented joint development projects that meet the definition and requirement set forth in subdivision (b).

(b) (1) For purposes of this section, a transit-oriented joint development project is a commercial, residential, or mixed-use development that is undertaken in connection with existing, planned, or proposed transit facilities and is located
1/4
mile or less from the external boundaries of that facility.

(2) Any transit-oriented joint development project created under this section shall comply with the land use and zoning regulations of the city, county, or city and county in which the project is located.

(c) Notwithstanding Sections 53090 and 53091 of the Government Code or any other provision of law, the authority granted under this section is subject to the land use and zoning regulations of the city, county, or city and county jurisdiction in which the transit-oriented joint development is located, in accordance with the Planning and Zoning Law (Title 7 (commencing with Section 65000) of the Government Code), relating to zoning.

(Added by Stats. 1999, Ch. 624, Sec. 2. Effective January 1, 2000.)



100131

The district may exercise the right of eminent domain to take any property necessary or convenient to the exercise of the powers granted in this part. The district, in exercising such power, shall in addition to the damages for the taking, injury, or destruction of property, also pay the cost, exclusive of betterment and with credit for salvage value, of removal, reconstruction, or relocation of any structure, railways, mains, pipes, conduits, wires, cables, or poles of any public utility which is required to be moved to a new location.

No taking or acquisition by the district which would involve the abandonment, removal, relocation, or use of the property of a railroad corporation, as defined in Section 230, shall be permitted, unless the Public Utilities Commission, after a hearing, shall find and determine that the public interest and necessity require the abandonment, removal, relocation, or use of such property and that such taking or acquisition will not unreasonably impair the ability of the railroad corporation involved to provide safe, adequate, economical, and efficient service.

(Amended by Stats. 1975, Ch. 1176.)



100132

The Public Utilities Commission of the state shall have and exercise power and jurisdiction to fix just compensation to be paid for the taking of any property of a public utility in eminent domain proceedings brought by the district. The district may commence and maintain such eminent domain proceedings in the Public Utilities Commission or the superior court at its option.

(Added by Stats. 1969, Ch. 180.)



100133

The district is entitled to the benefit of any reservation or grant, in all cases, where any right has been reserved or granted to any public agency to construct or maintain roads, highway or other crossings over any public or private lands.

(Added by Stats. 1969, Ch. 180.)






ARTICLE 4. Construction Manager/General Contractor Project Delivery Contracts

100150

For purposes of this article, the following terms shall have the following meanings:

(a) Construction Manager/General Contractor method or CMGC means the Construction Manager/General Contractor method as defined in subdivision (b) of Section 6951 of the Public Contract Code.

(b) Construction manager means a construction manager as defined in subdivision (c) of Section 6951 of the Public Contract Code.

(Added by Stats. 2013, Ch. 320, Sec. 1. Effective January 1, 2014.)



100151

(a) Subject to the limitations of this article, the authority may utilize the CMGC project delivery method for public transit projects within its jurisdiction.

(b) The authority may enter into a CMGC project delivery method contract pursuant to this article if, after evaluation of the traditional design-bid-build process of construction and of the CMGC project delivery method in a public meeting, the authority makes a written finding that use of the CMGC project delivery method on the specific project under consideration will accomplish one or more of the following objectives: reduce project costs, expedite the project s completion, or provide features not achievable through the design-bid-build method. This finding shall be made prior to the authority entering into a CMGC project delivery method contract. In the CMGC project delivery method proposal, the written findings shall be included as part of an application for state funds for a transit project.

(Added by Stats. 2013, Ch. 320, Sec. 1. Effective January 1, 2014.)



100152

Any public works project that is contracted for pursuant to this article shall be subject to the requirements of Section 1771.4 of the Labor Code.

(Repealed and added by Stats. 2014, Ch. 28, Sec. 85. Effective June 20, 2014.)



100153

(a) If a contract for CMGC services is entered into pursuant to this article and includes preconstruction services by the construction manager, the authority shall enter into a written contract with the construction manager for preconstruction services, under which the authority shall pay the construction manager a fee for preconstruction services in an amount agreed upon by the authority and the construction manager. The preconstruction services contract may include fees for services to be performed during the contract period; provided, however, the authority shall not request or obtain a fixed price or a guaranteed maximum price for the construction contract from the construction manager or enter into a construction contract with the construction manager until after the authority has entered into a services contract. A preconstruction services contract shall provide for the subsequent negotiation for construction of all or any discrete phase or phases of the project and shall provide for the authority to own the design plans and other preconstruction services work product.

(b) A contract for construction services will be awarded after the plans have been sufficiently developed and either a fixed price or a guaranteed maximum price has been successfully negotiated. In the event that a fixed price or a guaranteed maximum price is not negotiated, the authority may award the contract for construction services utilizing any other procurement method authorized by law.

(c) The construction manager shall perform not less than 30 percent of the work covered by the fixed price or guaranteed maximum price agreement reached. Work that is not performed directly by the construction manager shall be bid to subcontractors pursuant to Section 6955 of the Public Contracts Code.

(Added by Stats. 2013, Ch. 320, Sec. 1. Effective January 1, 2014.)



100154

Nothing in this article affects, expands, alters, or limits any rights or remedies otherwise available at law.

(Added by Stats. 2013, Ch. 320, Sec. 1. Effective January 1, 2014.)



100155

(a) Upon completion of a project using the CMGC project delivery method, the authority shall prepare a progress report to the board of directors. The progress report shall include, but shall not be limited to, all of the following information:

(1) A description of the project.

(2) The entity that was awarded the project.

(3) The estimated and actual costs of the project.

(4) The estimated and actual schedule for project completion.

(5) A description of any written protests concerning any aspect of the solicitation, bid, proposal, or award of the project, including, but not limited to, the resolution of the protests.

(6) An assessment of the prequalification process and criteria utilized under this article.

(7) A description of the method used to evaluate the bid or proposal, including the weighting of each factor and an assessment of the impact of this requirement on a project.

(8) A description of any challenges or unexpected problems that arose during the construction of the project and a description of the solutions that were considered and ultimately implemented to address those challenges and problems.

(9) Recommendations to improve the CMCG project delivery method authorized under this article.

(b) The progress report shall be made available on the authority s Internet Web site.

(Added by Stats. 2013, Ch. 320, Sec. 1. Effective January 1, 2014.)



100156

(a) The provisions of this article are severable. If any provision of this article or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(b) Contracts awarded pursuant to this article shall be valid until the project is completed.

(Added by Stats. 2013, Ch. 320, Sec. 1. Effective January 1, 2014.)






ARTICLE 5. Transit Facilities and Service

100160

The district may provide transit service for the transportation of passengers and their incidental baggage by any means.

(Added by Stats. 1969, Ch. 180.)



100160.1

The authority may provide facilities, including streets and highways, for the movement of vehicles, bicycles, and pedestrians. All installations in state highways shall be developed and implemented with the concurrence and under the oversight of the Department of Transportation. The installation shall conform to requirements and regulations established by the Department of Transportation.

(Added by Stats. 2001, Ch. 217, Sec. 3. Effective January 1, 2002.)



100160.2

The authority may enter into agreements with any city within the territory of the authority or with the County of Santa Clara to improve a street, road, highway, or expressway under the jurisdiction of the city or county. This section does not apply to highways under the jurisdiction of the state, unless specifically permitted elsewhere in statute.

(Added by Stats. 2010, Ch. 57, Sec. 1. Effective January 1, 2011.)



100160.5

The district may operate charter bus service subject to the following limitations:

(a) No bus equipment which is designed solely for charter service shall be purchased. A bus equipped with a toilet or underfloor baggage compartment shall be deemed charter equipment.

(b) The board shall hold a public hearing prior to adopting a charter rate schedule or any amendment thereof. Notice of the hearing shall be mailed to each charter-party carrier operating within the district at least 30 days prior to the hearing. The notice shall include the proposed charter rate schedule. At the close of the public hearing the board may adopt charter rate schedules which shall not be less than the average for the three largest private charter-party carriers operating similar service in the district.

(c) Charter service shall originate and terminate within the area served by the district unless a private charter-party carrier requests the district to provide service beyond the area served by the district.

(Amended by Stats. 1969, Ch. 1448.)



100161

(a) The authority may acquire, construct, own, operate, control, or use rights-of-way, rail lines, buslines, stations, platforms, switches, yards, terminals, and any and all facilities necessary or convenient for transit service within or partly without the authority, underground, upon, or above the ground and under, upon, or over public streets or other public ways or waterways, together with all physical structures, including parking lots and day care centers and related child care facilities, that are necessary or convenient for the access of persons or vehicles thereto. The authority may acquire any interest in or rights to use or the joint use of any or all of those facilities.

(b) The authority may acquire, construct, and provide for repair and maintenance of any and all facilities necessary or convenient for vehicular and pedestrian transportation, within or partly without the boundaries of the authority, underground, upon, or above the ground, together with all physical structures, including parking lots and soundwalls, that are necessary or convenient therefor. In this connection, the authority may exercise any power with respect to highways granted to counties under Article 1 (commencing with Section 760) of Chapter 4 of Division 1 of the Streets and Highways Code in connection with any project included in the countywide transportation plan and an adopted regional transportation plan, but shall not usurp or impinge upon the powers and responsibilities granted to the county with regard to county highways. Highway and other transportation expenditures shall be consistent with adopted regional transportation plans and programs.

(c) Authority installations in freeways shall be subject to the approval of the Department of Transportation. Installations in other state highways shall be subject to Article 2 (commencing with Section 670) of Chapter 3 of Division 1 of the Streets and Highways Code. Installations in county highways and city streets shall be subject to similar encroachment permits.

(d) The authority shall not use any state transportation funds, including, but not limited to, money in the State Highway Account, or the Transportation Planning and Development Account, in the State Transportation Fund, and passenger rail and clean air bond act money to acquire, construct, or operate day care centers and related child care facilities.

(Amended by Stats. 2009, Ch. 81, Sec. 2. Effective January 1, 2010.)



100162

The district may lease or contract for the use of its transit facilities, or any portion thereof, to any operator, and may provide for subleases by such operator upon such terms and conditions as it deems in the public interest. The word operator as used in this section means any public agency or any person.

(Added by Stats. 1969, Ch. 180.)



100163

The board may contract with any public agency or person to provide transit or transportation facilities and services for the district.

(Amended by Stats. 2009, Ch. 81, Sec. 3. Effective January 1, 2010.)



100164

(a) The authority may construct and operate or acquire and operate transit works and facilities and may construct, acquire, and provide for repair and maintenance of transportation facilities, in, under, upon, over, across, or along any state or public highway or any stream, bay or watercourse, or over any of the lands that are the property of the state, to the same extent that the rights and privileges appertaining thereto are granted to municipalities within the state.

(b) (1) Notwithstanding subdivision (a), and subject to the approval of the Department of Transportation, the authority may provide funding for the repair and maintenance of state highways within the boundaries of the authority.

(2) The authority shall not directly, or indirectly, except by providing funding pursuant to paragraph (1), repair or maintain any state highway.

(Amended by Stats. 2009, Ch. 81, Sec. 4. Effective January 1, 2010.)



100165

The district may enter into agreements for the joint use of any property and rights by the district and any public agency or public utility operating transit facilities; may enter into agreements with any public agency or public utility operating any transit facilities, and wholly or partially within or without the district, for the joint use of any property of the district or of such public agency or public utility, or the establishment of through routes, joint fares, transfer of passengers or pooling arrangements.

(Added by Stats. 1969, Ch. 180.)



100166

The rates and charges, if any, for transit service furnished pursuant to this part shall be fixed by the board and shall be reasonable.

(Added by Stats. 1969, Ch. 180.)



100167

The district shall be subject to the provisions of Division 14.8 (commencing with Section 34500) of the Vehicle Code with respect to operation of buses and to the rules and regulations enforceable by the State of California Highway Patrol pursuant to that chapter regulating the safe operation of buses.

(Added by Stats. 1969, Ch. 180.)



100168

The district shall be subject to the regulations of the Public Utilities Commission relating to safety appliances and procedures, and the commission shall inspect all work done pursuant to this part and may make such further additions or changes necessary for the purpose of safety to employees and the general public. The commission shall enforce the provisions of this section.

(Added by Stats. 1969, Ch. 180.)



100169

The district and any one or more school districts located within its boundaries may enter into agreements pursuant to which school transportation equipment may be used for transit purposes within the district s boundaries during any time that such equipment is not actually required for school purposes.

(Added by Stats. 1969, Ch. 180.)






ARTICLE 6. Public Grants, Loans and Contributions

100170

The authority may accept, without limitation by any other provisions of this part requiring approval of indebtedness, contributions, grants, or loans from any public agency or the United States or any department, instrumentality, or agency thereof, for the purpose of financing the acquisition, construction, maintenance, or operation of transit facilities, or the acquisition and construction of transportation facilities. The authority may enter into contracts and cooperate with, and accept cooperation from, any public agency or the United States, or agency thereof, in the acquisition, construction, maintenance, or operation, and in financing the acquisition, construction, maintenance or operation of any transit facilities or in the acquisition and construction of any transportation facilities in accordance with any legislation that Congress or the Legislature of the State of California may have heretofore adopted or may hereafter adopt, under which aid, assistance, and cooperation may be furnished by the United States or any public agency in the acquisition, construction, maintenance and operation of any transit or transportation facilities. The authority may do any and all things necessary in order to avail itself of aid, assistance, and cooperation under any federal or state legislation now or hereafter enacted. Any evidence of indebtedness issued under this section shall constitute a negotiable instrument.

(Amended by Stats. 2001, Ch. 217, Sec. 6. Effective January 1, 2002.)



100171

The district may obtain temporary transfers of funds in accordance with the last paragraph of Section 6 of Article XVI of the California Constitution.

(Amended by Stats. 1994, Ch. 254, Sec. 24. Effective January 1, 1995.)






ARTICLE 9. Retail Transaction and Use Tax

100250

A retail transactions and use tax ordinance may be adopted by the board in accordance with the provisions of Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, provided that two-thirds of the electors voting on the measure vote to authorize its enactment at a special election called for that purpose by the board.

(Amended by Stats. 2007, Ch. 430, Sec. 1. Effective January 1, 2008.)



100251

Any transactions and use tax ordinance adopted shall be operative in accordance with Section 7265 of the Revenue and Taxation Code.

(Amended by Stats. 2007, Ch. 430, Sec. 2. Effective January 1, 2008.)



100252

The district may contract with the State Board of Equalization for its service in the preparations necessary to administer a transaction and use tax ordinance. The costs to be covered by the contract are to be for services of the types described in Section 7272 of the Revenue and Taxation Code for preparatory work up to the date of the adoption of the ordinance. Any disputes as to the amount of the costs shall be resolved in the same manner as provided in that section.

(Amended by Stats. 1977, Ch. 579.)



100253

Prior to the operative date of the transaction and use tax ordinance, the district shall contract with the State Board of Equalization to perform all functions incident to the administration and operation of the ordinance.

(Added by Stats. 1974, Ch. 1204.)



100254

If the district shall not have contracted with the State Board of Equalization prior to the operative date of its transaction and use tax ordinance, it shall nevertheless so contract, and, in such case, the operative date shall be the first day of the first calendar quarter following the execution of the contract.

(Added by Stats. 1974, Ch. 1204.)



100255

Repeal of the transactions and use tax ordinance shall not be operative earlier than the first day of the first calendar quarter following the adoption of the ordinance of repeal.

(Added by Stats. 1974, Ch. 1204.)



100256

Whenever a bond election is held to authorize a bonded indebtedness pursuant to Section 100400, the ordinance calling the election may include a statement that the transaction and use taxes, or a stated portion thereof, shall be levied, or continued to be levied, and used to the extent required to pay the principal of, and interest on, the bonds as they become due, to provide any sinking fund payments required therefor, and to create or maintain any reserve fund required therefor.

A vote in favor of the issuance of the bonds shall authorize the use of such taxes for such purposes. The transactions and use tax ordinance shall not be repealed until all bonds payable from the revenues derived from such taxes have been fully paid or provision has been made for their payment in full.

(Added by Stats. 1974, Ch. 1204.)









CHAPTER 6. Personnel

ARTICLE 1. Employee Relations

100300

Employees shall have the right to self-organization, to form, join or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection.

(Added by Stats. 1969, Ch. 180.)



100301

Any question which may arise with respect to whether a majority of employees in an appropriate unit desire to be represented by a labor organization shall be submitted to the Public Employment Relations Board. In resolving those questions of representation including the determination of the appropriate unit or units, petitions, the conduct of hearings and elections, the board shall apply the relevant federal law and administrative practice developed under the Labor Management Relations Act of 1947, as amended, and for this purpose shall adopt appropriate rules and regulations. The California State Mediation and Conciliation Service shall administer the rules and regulations and shall provide for a prompt public hearing and secret ballot election to determine the question of representation and shall certify the results to the parties. Any certification of a labor organization to represent or act for the employees in any collective bargaining unit shall not be subject to challenge on the grounds that a new substantial question of representation within the collective bargaining unit exists until the lapse of one year from the date of certification or the expiration of any collective bargaining agreement, whichever is later, except that no collective bargaining agreement shall be considered to be a bar to representation proceedings for a period of more than two years.

(Amended by Stats. 2012, Ch. 46, Sec. 131. Effective June 27, 2012.)



100302

Whenever a majority of the employees employed by the district in a unit appropriate for collective bargaining indicate a desire to be represented by a labor organization and upon determining, as provided in Section 100301, that said labor organization represents at least a majority of the employees in the appropriate unit, the board and the accredited representative of employees shall bargain in good faith and make all reasonable efforts to reach agreement on the terms of a written contract governing wages, hours and working conditions.

(Added by Stats. 1969, Ch. 180.)



100303

(a) A contract or agreement shall not be made with any labor organization, association, group, or individual that denies membership on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code. However, the organization may preclude from membership any individual who advocates the overthrow of the government by force or violence.

(b) The district shall not discriminate with regard to employment against any person on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code.

(Amended by Stats. 2004, Ch. 788, Sec. 26. Effective January 1, 2005.)



100304

If, after a reasonable period of time, representatives of the district and the accredited representatives of the employees fail to reach agreement on the terms of a written contract governing wages, hours, pensions and working conditions or the interpretation or application of the terms of an existing contract, either party may request mediation services of the State Conciliation Service.

(Added by Stats. 1969, Ch. 180.)



100305

If, after a reasonable period of time, representatives of the district and the accredited representatives of the employees fail to reach agreement either on the terms of a written contract governing wages, hours, pensions and working conditions or the interpretation or application of the terms of an existing contract, upon the agreement of both the district and the representatives of the employees, the dispute may be submitted to an arbitration board and the decision of the majority of such arbitration board shall be final and binding. The arbitration board shall be composed of two representatives of the district and two representatives of the labor organization, and they shall endeavor to agree upon the selection of a fifth member. If they are unable to agree the names of five persons experienced in labor arbitration shall be obtained from the State Conciliation Service. The labor organization and the district shall, alternately, strike a name from the list so supplied, and the name remaining after the labor organization and the district have stricken four names, shall be designated as the fifth arbitrator and chairman of the board of arbitration. The labor organization and the district shall determine by lot who shall first strike a name from the list. The decision of a majority of the arbitration board shall be final and binding upon the parties thereto. Each party shall be responsible for the expense of the presentation of its case. All other expenses of arbitration shall be borne equally by the parties and said expenses may include the making of a verbatim record of the proceedings and transcript of that record.

(Added by Stats. 1969, Ch. 180.)



100306

In the event the district and the representatives of the employees do not agree to submit any dispute to arbitration as provided in Section 100305 the State Conciliation Service may be notified by either party that a dispute exists and there is no agreement to arbitrate.

Following such notification the State Conciliation Service shall determine whether or not the dispute may be resolved by the parties and, if not, the issues concerning which the dispute exists. Upon such determination the service shall certify its findings to the Governor of the State of California. The Governor shall, within 10 days of receipt of certification, appoint a factfinding commission consisting of three persons.

The commission shall immediately convene and inquire into and investigate the issues in the dispute. The commission shall have authority to issue subpoenas for the attendance of witnesses and subpoenas duces tecum for the production of books, documents and other records. Subpoenas shall be served and enforced in accordance with Chapter 2 (commencing with Section 1985) of Title 3, Part 4, of the Code of Civil Procedure. The commission shall report to the Governor within 30 days of the date of its creation.

After the creation of such a commission, and for 30 days after such commission has made its report to the Governor, no change, except by mutual agreement, shall be made by the parties to the controversy in the conditions out of which the dispute arose, and service to the public shall be provided.

(Added by Stats. 1969, Ch. 180.)



100307

(a) Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code is not applicable to the district.

(b) The amendments to this section made at the 1995 96 Regular Session are not intended to modify, and shall not have the effect of modifying, an existing bargaining unit determination made by the Department of Industrial Relations pursuant to Section 100301.

(Amended by Stats. 1996, Ch. 685, Sec. 10. Effective January 1, 1997.)



100308

County employees and employees of the Santa Clara County Congestion Management Agency who, on a date or dates determined by the board of directors, terminate their employment and immediately thereafter become employees of the district, shall transfer to the district, and the district shall assume liability for, all of their accrued and unused vacation, sick leave, personal leave, compensating time off and STO balances and days of accrued service in accordance with the records of their former employer in lieu of any payment by the former employer for those balances. Those employees who were covered by a county or congestion management agency pension plan shall be entitled to the same or equivalent rights, options, privileges, benefits, obligations, accrued service, and status under the pension plan of the district.

(Added by Stats. 1994, Ch. 254, Sec. 27. Effective January 1, 1995.)



100309

To the extent permitted by law, and until altered or revoked as provided by law, the district shall grant recognition to those employee organizations which served as the recognized representatives of the former county employees described in Section 100308 immediately prior to their employment by the district.

The district shall assume and observe all applicable provisions, including wages, of existing written memoranda of understanding in effect between the county and the above recognized labor organizations for those former county employees described in Section 100308 who are employed by the district in positions which would have been covered by those memoranda if the employees had remained employed by the county. This obligation extends only for the remainder of the term of the respective existing written memoranda of understanding and to the extent not superseded by a successor agreement between the district and a recognized labor organization.

(Added by Stats. 1994, Ch. 254, Sec. 28. Effective January 1, 1995.)






ARTICLE 2. Rights of Employees of Existing Facilities

100350

Whenever the district acquires existing facilities from a publicly or privately owned utility, either in proceedings by eminent domain or otherwise, to the extent necessary for operation of facilities, all of the employees of such public utility whose duties pertain to the facilities acquired who have been employed by said utility for at least seventy-five (75) days shall be appointed to comparable positions in the district without examination and these employees shall be given sick leave, seniority and vacation credits in accordance with the records of the acquired public utility. No employee of any acquired public utility shall suffer any worsening of wages, seniority, pension, vacation or other benefits by reason of the acquisition.

Whenever the district acquires existing facilities from a publicly or privately owned utility, either in proceedings in eminent domain or otherwise, the district shall assume and observe all existing labor contracts.

The provisions of this section shall apply only to those officers or supervisory employees of the acquired utility as shall be designated by the board.

(Added by Stats. 1969, Ch. 180.)



100351

Whenever the district acquires existing facilities from a publicly or privately owned utility, either in proceedings in eminent domain or otherwise, that has a pension plan in operation, members and beneficiaries of the pension plan shall continue to have the rights, privileges, benefits, obligations and status with respect to the established system. The outstanding obligations and liabilities of the public utility by reason of the pension plan shall be considered and taken into account and allowance made therefor in the purchase price of the public utility. The persons entitled to pension benefits as provided for in this section and the benefits which are provided shall be specified in the agreement or order by which any public utility is acquired by the district.

(Amended by Stats. 2011, Ch. 296, Sec. 272. Effective January 1, 2012.)






ARTICLE 3. Pension Plan

100370

The board may establish a retirement system for the officers and employees of the district and provide for the payment of annuities, pensions, retirement allowances, disability payments, and death benefits or any of them. The adoption, terms, and conditions of any retirement system covering employees of the district in a bargaining unit represented by a labor organization shall be pursuant to a collective bargaining agreement between the labor organization and the district. For purposes of this section, officers does not include members of the board of directors.

(Amended by Stats. 1997, Ch. 373, Sec. 9. Effective January 1, 1998.)



100371

The board may contract with the board of administration of the Public Employees Retirement System and enter all or any portion of its employees under such system provided that no employees of the district in a bargaining unit which is represented by a labor organization shall be included in such contract except as authorized by a collective bargaining agreement.

(Added by Stats. 1969, Ch. 180.)



100372

All persons receiving pension benefits from an acquired public utility and all persons entitled to pension benefits under any pension plan of such acquired public utility may become members or receive pensions under a pension plan established by the district by mutual agreement of such persons and the district. Such agreement may provide for the waiver of all rights, privileges, benefits and status with respect to the pension plan of such acquired public utility.

(Added by Stats. 1969, Ch. 180.)






ARTICLE 4. Other Benefits

100380

The district shall take such steps as may be necessary to obtain coverage for the district and its employees under Title 2 of the Federal Social Security Act, as amended, and the related provisions of the Federal Contributions Act, as amended.

(Added by Stats. 1969, Ch. 180.)



100381

The district shall take such steps as may be necessary to obtain coverage for the district and its employees under the workers compensation, unemployment compensation disability and unemployment insurance laws of the State of California.

(Amended by Stats. 1974, Ch. 1454.)









CHAPTER 7. Bonds and Other Evidences of Indebtedness

ARTICLE 1. Authorization and Issuance of General Obligation Bonds

100400

Whenever the board deems it necessary for the district to incur a bonded indebtedness for the acquisition, construction, or repair of any or all improvements, works, property, or facilities, authorized by this part or necessary or convenient for the carrying out of the powers of the district, or for any other purpose authorized by this part, the board shall, by ordinance, adopted by a vote of two-thirds of all members of the board, so declare and call an election to be held in the district for the purpose of submitting to the qualified voters thereof the proposition of incurring indebtedness by the issuance of bonds of the district, provided the total amount of bonds issued and outstanding pursuant to this article shall not exceed 15 percent of the assessed value of the taxable property of the district as shown by the last equalized assessment roll of the County of Santa Clara. The ordinance shall state:

(a) The purposes for which the proposed debt is to be incurred, which may include all costs and estimated costs incidental to or connected with the accomplishment of those purposes, including, without limitation, engineering, inspection, legal, fiscal agents, financial consultant, and other fees; bond and other reserve funds; working capital; bond interest estimated to accrue during the construction period and for a period not to exceed three years thereafter; and expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(b) The estimated cost of accomplishing those purposes.

(c) The amount of the principal of the indebtedness.

(d) The maximum term the bonds proposed to be issued shall run before maturity, which shall not exceed 50 years from the date thereof or the date of each series thereof.

(e) The maximum rate of interest to be paid, which shall not exceed 7 percent per annum.

(f) The proposition to be submitted to the voters, which may include one or more purposes.

(g) The date of the election.

(h) The manner of holding the election and the procedure for voting for or against the measure.

(i) The ordinance may also contain a statement that the retail transaction and use tax mentioned in Article 9 (commencing with Section 100250) of Chapter 5 of this part, or a stated portion thereof, shall be levied, or continued to be levied, and used to the extent required to pay principal of and interest on the bonds as they become due, to provide for any sinking fund payments required therefor, or to create or maintain any reserve fund required therefor.

(j) The ordinance may also contain any other matters authorized by this part or any other law.

(Amended by Stats. 1997, Ch. 373, Sec. 10. Effective January 1, 1998.)



100401

Notice of holding of the election shall be given by publishing, pursuant to Section 6066 of the Government Code, the ordinance calling the election in at least one newspaper published in the district. No other notice of the election need be given. Except as otherwise provided in the ordinance, the election shall be conducted as other district elections.

(Added by Stats. 1974, Ch. 1204.)



100402

If any proposition is defeated by the electors, the board shall not call another election on a substantially similar proposition to be held within six months after the prior election. If a petition requesting submission of such a proposition, signed by 15 percent of the district electors, as shown by the votes cast for all candidates for governor within the district at the last gubernatorial election, is filed with the board, it may call an election before the expiration of six months.

(Added by Stats. 1974, Ch. 1204.)



100403

If a majority of the electors voting on the proposition vote for it, then the board may, by resolution, at such time or times as it deems proper, issue bonds of the district for the whole or any part of the amount of the indebtedness so authorized and may from time to time, by resolution, provide for the issuance of such amounts as the necessity thereof may appear, until the full amount of such bonds authorized shall have been issued. The full amount of bonds may be divided into two or more series and different dates and different dates of payment fixed for the bonds of each series. A bond need not mature on an anniversary of its date. The maximum term the bonds of any series shall run before maturity shall not exceed 50 years from the date of each series respectively. In such resolution or resolutions, the board shall prescribe the form of the bonds (including, without limitation, registered bonds and coupon bonds) and the form of any coupons to be attached thereto, the registration, conversion, and exchange privileges, if any, pertaining thereto, and fix the time when the whole or any part of the principal shall become due and payable.

(Added by Stats. 1974, Ch. 1204.)



100404

The bonds shall bear interest at a rate or rates not exceeding 7 percent per annum, payable semiannually, except that the first interest payable on the bonds or any series thereof may be for any period not exceeding one year as determined by the board. In the resolution or resolutions providing for the issuance of the bonds, the board may also provide for call and redemption of the bonds prior to maturity at such times and prices and upon such other terms as it may specify, but no bond shall be subject to call or redemption prior to maturity unless it contains a recital to that effect or unless a statement to that effect is printed thereon. The denomination or denominations of the bonds shall be stated in the resolution providing for their issuance, but shall not be less than one thousand dollars ($1,000). The principal of and interest on the bonds shall be payable in lawful money of the United States at the office of the treasurer of the district or at such other place or places as may be designated, or at either place or places at the option of the holders of the bonds. The bonds, or such series thereof, shall be dated and numbered consecutively and shall be signed by the chairman of the board and the treasurer, countersigned by the secretary and the official seal of the district attached. The interest coupons of such bonds shall be signed by the treasurer. All such signatures, countersignatures, and seal may be printed, lithographed, or mechanically reproduced, except that one of such signatures or countersignatures on the bonds shall be manually affixed. If any officer whose signature or countersignature appears on bonds or coupons ceases to be such officer before the delivery of the bonds, his signature is as effective as if he had remained in office.

(Added by Stats. 1974, Ch. 1204.)



100405

The bonds may be sold as the board determines by resolution but for not less than par. Before selling the bonds, or any part thereof, the board shall give notice inviting sealed bids in such manner as it may prescribe. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received or if the board determines that the bids received are not satisfactory as to price or responsibility of the bidders, the board may reject all bids received, if any, and either readvertise or sell the bonds at private sale.

(Added by Stats. 1974, Ch. 1204.)



100406

Delivery of any bonds may be made at any place either inside or outside the state, and the purchase price may be received in cash or bank credits.

(Added by Stats. 1974, Ch. 1204.)



100407

All accrued interest and premiums received on the sale of bonds shall be placed in the fund to be used for the payment of principal of and interest on the bonds and the remainder of the proceeds of the bonds shall be placed in the treasury to the credit of the proper improvement fund and applied exclusively to the purposes for which the debt was incurred (which purposes shall be in conformity with an approved general transit plan or element thereof then in effect); provided, however, that when such purposes have been accomplished any moneys remaining in such improvement fund (a) shall be transferred to the fund to be used for the payment of principal of and interest on the bonds, or (b) shall be placed in a fund to be used for the purchase of outstanding bonds of the district from time to time in the open market at such prices and in such manner, either at public or private sale or otherwise, as the board may determine. Bonds so purchased shall be canceled immediately.

(Added by Stats. 1974, Ch. 1204.)



100408

After the expiration of three years after a bond election the board may determine, by ordinance adopted by a vote of two-thirds of all the members of the board, that any or all of the bonds authorized at the election remaining unsold shall not be issued or sold. When the ordinance takes effect, the authorization to issue such bonds shall become void.

(Added by Stats. 1974, Ch. 1204.)



100409

Whenever the board deems that the expenditure of money for the purposes for which the bonds were authorized by the voters is impractical or unwise, it may, by ordinance adopted by a vote of two-thirds of all members of the board, so declare and call an election to be held in the district for the purpose of submitting to the qualified voters thereof the proposition of incurring indebtedness by the issuance of such bonds for some other purposes or, in the case where bonds have been sold, the proposition to use the proceeds for some other purposes. The procedure, so far as applicable, shall be the same as when a bond proposition is originally submitted.

(Added by Stats. 1974, Ch. 1204.)



100410

The board may provide for the issuance, sale, or exchange of refunding bonds to redeem or retire any bonds issued by the district upon the terms, at the times, and in the manner which it determines. Refunding bonds may be issued in a principal amount sufficient to pay all or any part of the principal of such outstanding bonds, the interest thereon, and the premiums, if any, due upon call and redemption thereof prior to maturity and all expenses of such refunding. The provisions of this article for issuance and sale of bonds apply to the issuance and sale of such refunding bonds, except that (a) no election need be called or held for the purpose of authorizing the issuance of refunding bonds, and (b) when refunding bonds are to be exchanged for outstanding bonds, the method of exchange shall be as determined by the board.

(Added by Stats. 1974, Ch. 1204.)



100411

The provisions of Article 4 (commencing with Section 53500), Chapter 3, Part 1, Division 2, Title 5 of the Government Code are applicable to the district.

(Added by Stats. 1974, Ch. 1204.)



100412

Any bonds which shall be issued under the provisions of this article shall be legal investment for all trust funds; for the funds of insurance companies, banks, both commercial and savings, and trust companies; and for state school funds. Whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, cities and counties, counties, school districts, or other districts within the State of California, such money or funds may be invested in the bonds issued under this part. Whenever bonds of cities, cities and counties, counties, school districts, or other districts within this state may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public moneys, the bonds issued under this part may be so used. The provisions of this article shall be in addition to all other laws relating to legal investments and shall be controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 1974, Ch. 1204.)



100413

If bonds are authorized that contain a provision for special taxes under subdivision (i) of Section 100400, the board may enter into such convenants as may be deemed proper to provide for issuance of additional parity bonds and the priority and pledge of special taxes; and such other covenants as are customary or desirable in the issuance of any bonds payable out of special funds or as are necessary, convenient, or desirable to secure the bonds or tending to make them more marketable, subject to the provisions of the ordinance calling the bond election.

(Added by Stats. 1974, Ch. 1204.)






ARTICLE 2. Revenue Bonds

100450

The district may issue bonds, payable from revenue of any facility or enterprise to be acquired or constructed by the district, in the manner provided by the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), all of the provisions of which are applicable to the district, except that these bonds may be paid, in whole or in part, from revenues made available under Article 9 (commencing with Section 100250) of Chapter 5 and, in such a case, the bonds may be issued without an election if the resolution authorizing the bonds provides that the retail transactions and use tax shall continue to be imposed under that Article 9 until the bonds are fully paid or provision has been made for their payment in full.

(Amended by Stats. 1984, Ch. 193, Sec. 111.)



100451

The district is a local agency within the meaning of the Revenue Bond Law of 1941, Chapter 6 (commencing with Section 54300), Part 1, Division 2, Title 5 of the Government Code. The term enterprise as used in the Revenue Bond Law of 1941 shall, for all purposes of this part, include the system or any or all transit facilities and all additions, extensions, and improvements thereto authorized to be acquired, constructed, or completed by the district. The district may issue revenue bonds under the Revenue Bond Law of 1941, for any one or more transit facilities authorized to be acquired, constructed, or completed by the district or, in the alternative, may issue revenue bonds under the Revenue Bond Law of 1941, for the acquisition, construction, and completion of any one of such transit facilities. Nothing in this article shall prevent the district from availing itself of, or making use of, any procedure provided in this part for the issuance of bonds of any type or character for any of the transit facilities authorized hereunder, and all proceedings may be carried on simultaneously or, in the alternative, as the board may determine.

(Added by Stats. 1974, Ch. 1204.)






ARTICLE 3. Equipment Trust Certificates

100460

The district shall have power to purchase transit equipment such as cars, trolley buses, and motor buses, or rolling equipment; and may execute agreements, leases and equipment trust certificates in the forms customarily used by private corporations engaged in the transit business appropriate to effect such purchase and leasing of transit equipment and may dispose of such equipment trust certificates upon such terms and conditions as the board may deem appropriate. Payment for such equipment, or rentals therefor, may be made in installments, and the deferred installments may be evidenced by equipment trust certificates payable from any source or sources of funds specified in such certificates that are or will be legally available to the district. Title to such equipment shall not rest in the district until the equipment trust certificates are paid.

(Added by Stats. 1974, Ch. 1204.)



100461

The agreement to purchase or lease may direct the vendor or lessor to sell and assign or lease the rolling equipment to a bank or trust company duly authorized to transact business in the State of California as trustee, for the benefit and security of the equipment trust certificates and may direct such trustee to deliver the rolling equipment to one or more designated officers of the district and may authorize the district to execute and deliver simultaneously therewith an installment purchase agreement or a lease of the equipment to the district.

(Added by Stats. 1974, Ch. 1204.)



100462

The agreements and leases shall be duly acknowledged before a person authorized by law to take acknowledgments of deeds and in the form required for acknowledgment of deeds. Such agreements, leases, and equipment trust certificates shall be authorized by resolution of the district and shall contain such covenants, conditions, and provisions which may be deemed necessary or appropriate to insure the payment of the equipment trust certificates from legally available sources of funds specified in such certificates.

(Added by Stats. 1974, Ch. 1204.)



100463

The covenants, conditions, and provisions of the agreements, leases, and equipment trust certificates shall not conflict with any of the provisions of any trust agreement securing the payment of bonds, notes, or certificates of the district.

(Added by Stats. 1974, Ch. 1204.)






ARTICLE 4. Improvement Acts and Special Benefit Districts

100470

The Improvement Act of 1911, the Municipal Improvement Act of 1913 and the Improvement Bond Act of 1915 are applicable to the district.

(Added by Stats. 1974, Ch. 1204.)



100471

The provisions of Chapter 1 (commencing with Section 99000), Part 11, Division 10 of the Public Utilities Code are applicable to the district.

(Added by Stats. 1974, Ch. 1204.)






ARTICLE 5. Temporary Borrowing

100482

The district may borrow money in accordance with the provisions of Article 7 (commencing with Section 53820), or of Article 7.6 (commencing with Section 53850), Chapter 4, Part 1, Division 2, Title 5 of the Government Code.

(Added by Stats. 1974, Ch. 1204.)



100483

The district may borrow money in anticipation of the sale of bonds that have been authorized to be issued, but have not been sold and delivered, and may issue negotiable bond anticipation notes therefor and may renew the same from time to time, but the maximum maturity of those notes, including the renewals thereof, shall not exceed five years from the date of delivery of such original notes. The notes may be paid from any moneys of the district available therefor and not otherwise pledged. If not previously otherwise paid, the notes shall be paid from the proceeds of the next sale of the bonds of the district in anticipation of which they were issued. The notes shall not be issued in any amount in excess of the aggregate amount of bonds which the district has been authorized to issue, less the amount of any bonds of that authorized issue previously sold, and also less the amount of other bond anticipation notes therefor issued and then outstanding. The notes shall be issued and sold in the same manner as the bonds. The notes and the resolution or resolutions authorizing them may contain any provisions, conditions, or limitations which a resolution of the district authorizing the issuance of bonds may contain.

(Amended by Stats. 1997, Ch. 373, Sec. 13. Effective January 1, 1998.)






ARTICLE 6. Miscellaneous

100490

The district may bring an action to determine the validity of any of its bonds, equipment trust certificates, warrants, notes, or other evidences of indebtedness pursuant to Chapter 9 (commencing with Section 860), Title 10, Part 2 of the Code of Civil Procedure.

(Added by Stats. 1974, Ch. 1204.)



100491

All bonds and other evidences of indebtedness issued by the district under the provisions of this part, and the interest thereon, are free and exempt from all taxation within the State of California, except for transfer, franchise, inheritance, and estate taxes.

(Added by Stats. 1974, Ch. 1204.)



100492

Notwithstanding any other provisions of this part or any other law, the provisions of all ordinances, resolutions, and other proceedings in the issuance by the district of any bonds, bonds with a pledge of revenues, bonds for improvement districts, revenue bonds, equipment trust certificates, notes, or any and all evidences of indebtedness or liability shall constitute a contract between the district and the holders of such bonds, equipment trust certificates, notes, or evidences of indebtedness or liability and the provisions thereof shall be enforceable against the district, or any or all of its successors or assigns, by mandamus or any other appropriate suit, action, or proceeding in law or in equity in any court of competent jurisdiction. Nothing contained in this part or in any other law shall be held to relieve the district or the territory included within it from any bonded or other debt or liability contracted by the district. Upon dissolution of the district or upon withdrawal of territory therefrom, the property formerly included within the district or withdrawn therefrom shall continue to be liable for the payment of all bonded and other indebtedness or liabilities outstanding at the time of such dissolution or withdrawal the same as if the district had not been so dissolved or the territory withdrawn therefrom, and it shall be the duty of the successors or assigns to provide for the payment of such bonded and other indebtedness and liabilities. Except as may be otherwise provided in the proceedings for the authorization, issuance, and sale of any revenue bonds, bonds secured by a pledge of revenues or bonds for improvement districts secured by a pledge of revenues, revenues of any kind or nature derived from any revenue-producing improvements, works, facilities, or property owned, operated or controlled by the district shall be pledged, charged, assigned, and have a lien thereon for the payment of such bonds as long as they are outstanding, regardless of any change in ownership, operation, or control of such revenue-producing improvements, works, facilities, or property and it shall, in such later event or events, be the duty of the successors or assigns to continue to maintain and operate such revenue-producing improvements, works, facilities, or property as long as bonds are outstanding.

(Added by Stats. 1974, Ch. 1204.)









CHAPTER 8. Dissolution

100500

The district may be dissolved pursuant to the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5 of the Government Code).

(Amended by Stats. 2003, Ch. 296, Sec. 42. Effective January 1, 2004.)






CHAPTER 9. Benefit Assessment Districts

100600

The Legislature finds and declares that:

(a) It is necessary and in the best interest of the citizens of the state to authorize the Santa Clara Valley Transportation Authority to levy special benefit assessments for needed public rail rapid transit facilities and services on the property that benefits from those facilities and services.

(b) The rail rapid transit facilities and services provide special benefits to parcels of land, and improvements thereon, in the vicinity of rail rapid transit stations, and provide general benefits to the community at large. The Board of Directors of the Santa Clara Valley Transportation Authority shall be the conclusive judge of the proportion of special and general benefits produced by the facilities and of the distribution of the special benefits among parcels of property within the benefit assessment district.

(Added by Stats. 2003, Ch. 727, Sec. 1. Effective January 1, 2004.)



100601

(a) Whenever the board finds that property adjacent to, or in the vicinity of, one or more rail transit stations, or proposed rail transit stations, of the authority receives or will receive special benefit by reason of the location or operation of one or more of those rail transit stations, the board may, by resolution adopted by a two-thirds vote of its members, provide for notice and hearing on its intention to establish one or more special benefit districts and levy a special benefit assessment on real property therein for the purpose of financing, in whole or in part, the acquisition, construction, development, joint development, operation, maintenance, or repair of one or more rail transit stations and rail transit related facilities located within the benefit district.

(b) In connection with the levy of a special benefit assessment, the board shall comply with the notice, protest, and hearing procedures set forth in Section 53753 of the Government Code.

(c) The resolution may provide that the proposed benefit district will contain separate zones, which may consist of either contiguous or noncontiguous areas of land within the district. The proposed benefit district and each proposed zone, if any, therein shall be an area adjacent to, or in the vicinity of, one or more rail transit stations or proposed rail transit stations. The boundaries of the benefit district and of each zone, if any, therein shall be drawn so as to reflect, as accurately as possible, the areas in which special benefits are conferred by reason of the proximity and operation of one or more rail transit stations.

(d) A notice stating the time and place of the hearing, and setting forth the boundaries and purpose of the proposed benefit district, shall be published prior to the time fixed for the hearing pursuant to Section 6066 of the Government Code.

(e) For purposes of this chapter, benefit district means a special benefit assessment district established pursuant to this chapter, the area of which shall not lie more than one-half mile from the center point of any rail transit station or proposed rail transit station.

(f) For purposes of this chapter, transit related facilities means land, buildings, and equipment, or any interest therein, whether or not the operation thereof produces revenue, which has, as its primary purpose, the operation of the rail transit system or the providing of services to the passengers of the rail transit system, but does not mean any land, buildings, or equipment, or interest therein, which is used primarily for the production of revenue not arising from the operation of the rail transit system.

(Amended by Stats. 2004, Ch. 645, Sec. 1. Effective January 1, 2005.)



100601.5

(a) The resolution shall state, as appropriate, the maximum and minimum rate of assessment, the amount of the special benefit assessment and the purposes for which it is to be levied, the estimated cost of accomplishing the purposes, and the dates or approximate intervals at which the assessment shall be levied. The resolution shall also state that the exterior boundaries of the benefit district are set forth on a map on file with the secretary of the authority, which map shall govern for all purposes as to the extent of the benefit district and zones, if any, therein and that the area set forth on the map shall thereupon constitute and be known as Benefit District No. ____ of the Santa Clara Valley Transportation Authority, or as Benefit Zone ____ of the Benefit District No. ____ of the Santa Clara Valley Transportation Authority, as designated by the board.

(b) A copy of the resolution shall be included with the notice given pursuant to Section 53753 of the Government Code.

(Amended by Stats. 2004, Ch. 645, Sec. 2. Effective January 1, 2005.)



100602

(a) In determining the amount of a special benefit assessment, the board shall measure the benefit to real property in the benefit district or zones therein according to the procedures and approval process set forth in Section 4 of Article XIII D of the California Constitution.

(b) The special benefit assessment constitutes a charge imposed on particular real property for an authority project of direct benefit to that property, and does not constitute ad valorem taxes or any other form of general tax levy applying a given rate to the assessed valuation of all taxable property within the authority.

(c) The authority shall possess all powers necessary for, incidental to, or convenient for, the collection, enforcement, administration, or distribution of the special benefit assessment in accordance with California law.

(d) The revenue from a special benefit assessment, which is imposed pursuant to this chapter, or from bonds secured by such a special benefit assessment, for the purpose of financing a rail transit station or rail transit related facility located within the benefit district, shall be used only for financing of the facility for which it was levied, and that revenue shall not be used for any other purpose or the payment of any other expense of the authority, including, but not limited to, transit, transportation, or operating expense.

(Added by Stats. 2003, Ch. 727, Sec. 1. Effective January 1, 2004.)



100602.4

(a) Where any parcel in the benefit district is owned in joint tenancy, tenancy in common, or any other multiple ownership, the owners of that parcel may designate in writing which one of the owners shall be deemed the owner of the parcel for purposes of submitting an assessment ballot pursuant to Section 53753 of the Government Code. In the absence of a designation, the provisions of paragraph (1) of subdivision (e) of Section 53753 of the Government Code shall apply.

(b) The legal representative of a corporation or an estate owning real property in the benefit district may act on behalf of the corporation or the estate.

(c) (1) For purposes of this chapter, legal representative means an official of a corporation owning real property in the benefit district.

(2) For purposes of this chapter, legal representative also means a guardian, conservator, executor, or administrator of the estate of the holder of title to real property in the benefit district who is all of the following:

(A) The person is appointed under the laws of this state.

(B) The person is entitled to the possession of the estate s real property.

(C) The person is authorized by the appointing court to exercise the particular right, privilege, or immunity which he or she seeks to exercise.

(Amended by Stats. 2004, Ch. 645, Sec. 5. Effective January 1, 2005.)



100602.8

If there is no majority protest to the imposition of an assessment, the board may levy the assessment in accordance with the resolution adopted pursuant to Section 100601.

(Amended by Stats. 2004, Ch. 645, Sec. 9. Effective January 1, 2005.)



100602.9

(a) Any owner or owners of real property, which is, in whole or in part, within the benefit district, or their legal representatives, may jointly or severally file with the board a petition requesting that the real property owned by them or for which they are the legal representative be excluded from the benefit district on the ground that the real property sought to be excluded is not benefited or that the assessment be reduced on the ground that the assessment exceeds the benefit to that real property.

(b) The real property sought to be excluded or upon which the assessment is sought to be reduced shall be described by its legal description and shall be accompanied by a map depicting its location in relation to the benefit district.

(c) The petition shall contain a statement of facts in support of the petition and shall be acknowledged by the owner or the legal representative filing the petition.

(Added by Stats. 2003, Ch. 727, Sec. 1. Effective January 1, 2004.)



100602.10

Notice of each hearing upon the petition for exclusion or reduction shall be given in accordance with subdivision (d) of Section 100601. Notice shall also be mailed at least 30 days prior to the hearing to all record owners of each identified parcel within the boundaries of the benefit district or zone.

(Amended by Stats. 2004, Ch. 645, Sec. 10. Effective January 1, 2005.)



100602.11

At the time and place provided in the notice or at any time and place to which the hearing is adjourned, the board or its appointed hearing officer shall hear all of the following:

(a) The petition for exclusion or reduction.

(b) All evidence or proofs that may be introduced by or on behalf of the petitioners.

(c) All objections to the petition that may be presented in writing by any person, including the authority.

(d) All evidence or proofs that may be introduced in support of objections to the petition.

(Added by Stats. 2003, Ch. 727, Sec. 1. Effective January 1, 2004.)



100602.12

The expenses of giving the notice provided for herein and of the hearing on the exclusion or reduction petition shall be paid by the persons filing the petition.

(Added by Stats. 2003, Ch. 727, Sec. 1. Effective January 1, 2004.)



100602.13

Upon the hearing on an exclusion or reduction petition by the board, or upon the record of hearing by a hearing officer, the board shall order the petition be denied when the petitioner has not shown by a preponderance of the evidence that in an exclusion petition the real property is not benefited or in a reduction petition that the assessment exceeds the benefit to the property.

(Amended by Stats. 2004, Ch. 645, Sec. 11. Effective January 1, 2005.)



100602.14

The board, after the hearing on an exclusion or reduction petition, shall order one of the following by resolution:

(a) In the case of an exclusion petition, order the exclusion of all or any part of the real property described in the petition upon its finding that the property will not be benefited by the operations of the authority in the vicinity of the benefit district.

(b) In the case of a reduction petition, order a change in the benefit assessment to all or any portion of the real property described in the petition to provide that it not exceed the amount of benefit derived by the operations of the authority in the vicinity of the benefit district.

(c) Confirm the assessment on the real property subject to the petition as correctly reflecting the amount of benefit to the real property.

(Added by Stats. 2003, Ch. 727, Sec. 1. Effective January 1, 2004.)



100603

(a) Following formation of the benefit district or concurrently therewith, if the board deems it necessary to incur a bonded indebtedness for the acquisition, construction, development, joint development, completion, operation, maintenance, or repair of one or more rail transit stations and related rail transit facilities located within the benefit district, the board may provide, by resolution, that the bonded indebtedness shall be payable from special benefit assessments levied within the benefit district. The resolution shall be adopted by a two-thirds vote of the members of the board, and shall declare and state all of the following:

(1) That the board intends to incur an indebtedness, by the issuance of bonds of the authority, for the benefit district which the board has formed, or intends to form, within a portion of the authority.

(2) The purposes for which the proposed debt is to be incurred, which may include all costs and estimated costs necessary or convenient for, incidental to, or connected with, the accomplishment of the purposes, including, without limitation, engineering, inspection, legal, fiscal agent, financial consultant, bond and other reserve funds, working capital, bond interest estimated to accrue during the construction period, if any, and for a period not exceeding three years thereafter, and the expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(3) The estimated cost of accomplishing the purposes and the amount of the principal of the indebtedness to be incurred.

(4) That a general description of the benefit district and of each zone, if any, therein and maps showing the exterior boundaries thereof are on file with the secretary of the authority and available for inspection by any interested person.

(5) That special benefit assessments for the payment of the bonds, and the interest thereon, have been, or are proposed to be levied in the benefit district or zones therein in accordance with the procedures and approval process set forth in Section 4 of Article XIII?D of the California Constitution.

(6) The extent to which, if at all, all or a portion of the revenues of the authority are to be used to pay the principal of, interest on, and sinking fund payments for, the bonds, including the establishment and maintenance of any reserve fund therefor.

(7) The time and place set for hearing on the proposed issuance of the bonds.

(8) That, prior to levying a special benefit assessment, the board shall comply with the notice, protest, and hearing procedures set forth in Section 53753 of the Government Code.

(9) The maximum term the proposed bonds shall run before maturity, which shall not exceed 40 years from the date of the bonds or any series thereof.

(10) The maximum rate or rates of interest to be paid, which shall not exceed 12 percent per annum.

(11) That the pledge of special benefit assessment revenues to the bonds authorized by this section has priority over the use of any of those revenues for pay-as-you-go financing, except to the extent that this priority is expressly restricted by any of the authority s agreements with bondholders.

(b) The notice stating the time and place of the hearing on the proposed issuance of bonds shall be published prior to the time fixed for the hearing pursuant to Section 6066 of the Government Code.

(Amended by Stats. 2004, Ch. 645, Sec. 12. Effective January 1, 2005.)



100604

At the time and place fixed for the hearing on the issuance of bonds payable from special benefit assessments levied under this chapter, or at any time and place to which the hearing is adjourned, the board shall proceed with the hearing. Interested persons may appear at the hearing and present matters material to the questions set forth in the resolution. At the conclusion of the hearing on the proposed issuance of bonds, the board shall, by resolution adopted by a two-thirds vote of the members, determine whether to incur the bonded indebtedness.

The resolution shall state the amount of the proposed debt, the purposes for which it is to be incurred, and the estimated cost of accomplishing the purposes. The determinations made in the resolution are final and conclusive.

(Added by Stats. 2003, Ch. 727, Sec. 1. Effective January 1, 2004.)



100605

Special benefit assessments for the payment of the principal of, and interest on, bonds issued for a benefit district or zone shall be levied in the benefit district or zone at rates that are sufficient in the aggregate, together with revenues already collected and available, to pay the principal of, and interest on, all bonds the authority issued for the benefit district or zone. Other revenues of the authority shall be used for the payment of the principal of, and interest on, the bonds only to the extent set forth in any agreement of the authority for the benefit of bondholders.

Special benefit assessments in the benefit district and zones, if any, therein shall be calculated in accordance with the requirements set forth in Section 4 of Article XIII?D of the California Constitution.

(Amended by Stats. 2004, Ch. 645, Sec. 13. Effective January 1, 2005.)



100606

The bonds issued pursuant to this chapter shall bear interest at a rate or rates not exceeding 12 percent per annum, payable semiannually, except that the first interest payable on the bonds or any series thereof may be for any period not to exceed one year as determined by the board.

In the resolution or resolutions providing for the issuance of bonds, the board may also provide for call and redemption of the bonds prior to maturity at times and prices and upon any other terms that it may specify. However, no bond is subject to call or redemption prior to maturity unless the bond contains a recital to that effect. The denomination or denominations of bonds shall be stated in the resolution providing for their issuance, but shall not be less than five thousand dollars ($5,000). The principal of, and interest on, the bonds shall be payable in lawful money of the United States at the office of the treasurer of the authority or at any other place or places that may be designated by the board, or at either place or places at the option of the holders of the bonds. The bonds shall be dated, numbered consecutively, signed by the board chairperson and chief financial officer, and countersigned by the secretary and shall have the official seal of the authority attached. The interest coupons of the bonds shall be signed by the chief financial officer. The seal and all signatures and countersignatures may be printed, lithographed, or mechanically reproduced, except that one signature or countersignature shall be manually affixed.

If an officer, whose signature or countersignature appears on the bonds or coupons, leaves office for any reason prior to the delivery of the bonds, the officer s signature is as effective as if the officer had remained in office.

(Added by Stats. 2003, Ch. 727, Sec. 1. Effective January 1, 2004.)



100607

The bonds issued pursuant to this chapter may be sold as the board determines by resolution. The board may sell the bonds at a price below par.

If the board determines by resolution that the bonds shall be sold by competitive bid, the board, before selling the bonds, or any part thereof, shall give notice inviting sealed bids in the manner that it prescribes. If satisfactory bids are received, the bonds offered shall be awarded to the highest responsible bidder. If no bids are received, or if the board determines that the bids received are not satisfactory as to price or responsibility of the bidders, the board may reject all bids received, if any, and either readvertise or sell the bonds at private sale or by negotiation, or by other lawful means.

If the board determines by resolution that the bonds shall not be sold by competitive bid, the board may sell the bonds at public or private sale, by negotiation, or by other lawful means.

(Added by Stats. 2003, Ch. 727, Sec. 1. Effective January 1, 2004.)



100608

Delivery of any bonds issued under this chapter may be made at any place either inside or outside the state, and the purchase price may be received in cash or bank credits.

(Added by Stats. 2003, Ch. 727, Sec. 1. Effective January 1, 2004.)



100609

All accrued interest and premiums received on the sale of bonds issued by the authority pursuant to this chapter shall be placed in the fund to be used for the payment of principal of, and interest on, those bonds. The remainder of the proceeds received on the sale of the bonds shall be placed in the treasury to secure those bonds or for the purposes for which the debt was incurred.

When the purposes for which the debt was incurred have been accomplished, any money remaining shall be either (a) transferred to the fund to be used for the payment of principal of, and interest on, the bonds or (b) placed in a fund to be used for the purchase of those outstanding bonds of the authority, from time to time, in the open market at the prices and in the manner, either at public or private sale or otherwise, that the board determines. Bonds so purchased shall be canceled immediately.

(Added by Stats. 2003, Ch. 727, Sec. 1. Effective January 1, 2004.)



100610

The board may provide for the issuance, sale, or exchange of refunding bonds to redeem or retire any bonds issued by the authority under this chapter upon the terms, at the times, and in the manner that it determines. Refunding bonds may be issued in a principal amount sufficient to pay all, or any part, of the principal of the outstanding bonds issued under this chapter, the interest thereon, and the premiums, if any, due upon call and redemption thereof prior to maturity and all expenses of the refunding.

The provisions of this chapter, for the issuance and sale of bonds apply to the issuance and sale of refunding bonds, except that, when refunding bonds are to be exchanged for outstanding bonds, the method of exchange shall be as determined by the board.

(Added by Stats. 2003, Ch. 727, Sec. 1. Effective January 1, 2004.)



100611

Any bonds issued under this chapter are legal investment for all trust funds; for the funds of insurance companies, commercial and savings banks, and trust companies; for state school funds; and, whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, counties, school districts, or other districts within this state, the money or funds may be invested in the bonds issued under this chapter.

Whenever bonds of cities, counties, school districts, or other districts within this state may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public money, bonds issued under this chapter may be so used.

The provisions of this chapter are in addition to all other laws relating to legal investments and are controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 2003, Ch. 727, Sec. 1. Effective January 1, 2004.)



100612

The board may change the purposes for which any proposed debt is to be incurred, the estimated cost, the amount of bonded debt to be incurred, or the boundaries of the benefit district or zones, if any, therein or one or all of those matters, except that the board shall not change the boundaries to include any territory which will not, in its judgment, be benefited by the authority action.

(Added by Stats. 2003, Ch. 727, Sec. 1. Effective January 1, 2004.)



100613

(a) The board shall not change the purposes, the estimated cost, the boundaries of the benefit district or zones, if any, therein, or the amount of bonded debt to be incurred until after it gives notice of its intention to do so, stating each proposed change in the purpose and stating, if applicable, that the exterior boundaries proposed to be changed are set forth on a map on file with the secretary of the authority. The notice shall also specify the time and the place set for hearing.

(b) The notice shall be published prior to the time set for the hearing pursuant to Section 6066 of the Government Code.

(c) The notice shall also be mailed at least 30 days prior to the hearing to all owners of real property affected by the proposed change whose names and addresses appear on the last equalized assessment roll or are otherwise known to the board of supervisors of the county in which the benefit district is located or to the authority. Provided, however, that any proposed increases to a special benefit assessment may not be made unless all notice, protest, and hearing procedures set forth in Section 53753 of the Government Code have been followed.

(Amended by Stats. 2004, Ch. 645, Sec. 14. Effective January 1, 2005.)



100614

At the time and place fixed for a hearing on changes, or at any time and place to which the hearing is adjourned, the board shall proceed with the hearing. At the hearing, interested persons may appear and present matters material to the changes set forth in the notice.

At the conclusion of the hearing, the board shall, by resolution, determine whether to make any or all of the changes set forth in the notice. The determinations made in the resolution are conclusive and final.

(Amended by Stats. 2004, Ch. 645, Sec. 15. Effective January 1, 2005.)



100615

All decisions and determinations of the board, upon notice and hearing, are final and conclusive upon all persons entitled to appeal to the board as to all errors, informalities, and irregularities which the board might have avoided or remedied during the progress of the proceedings or which it can, at that time, remedy.

Any objection, appeal, or protest not made at the time of any hearing is deemed to be waived voluntarily by any person who might have made the appeal, protest, or objection, and the person is deemed to have consented to the action taken following the hearing and any other matter on which objection, protest, or appeal could have been made.

(Added by Stats. 2003, Ch. 727, Sec. 1. Effective January 1, 2004.)



100616

Any action or proceeding which contests, questions, or denies the validity or legality of the formation of any benefit district or zone, the issuance of any bonds therefor pursuant to this chapter, or any proceedings relating thereto, shall be commenced within six months from the date of the formation; otherwise, the formation of the benefit district or zone, the issuance of the bonds, and all proceedings relating thereto shall be held to be in every respect valid, legal, and incontestable.

(Amended by Stats. 2004, Ch. 645, Sec. 16. Effective January 1, 2005.)



100617

When the board has imposed a special benefit assessment, the secretary shall so certify to the assessor of the county in which the territory of any benefit district is located and deliver to the assessor copies of all maps and diagrams of the benefit district and zones, if any, therein, indicating the amount of the special benefit assessment to be levied within the benefit district and zones, if any, therein.

Special benefit assessments authorized by this chapter shall be levied and collected by the county at the same time and in the same manner as taxes are levied and collected. The county may deduct its reasonable expenses of collection and shall transmit the balance of the assessments to the authority.

(Added by Stats. 2003, Ch. 727, Sec. 1. Effective January 1, 2004.)



100618

In the event of conflict with any other law, the provisions of this chapter shall prevail with respect to benefit districts within the authority.

(Added by Stats. 2003, Ch. 727, Sec. 1. Effective January 1, 2004.)



100619

Notwithstanding any other provision of this chapter, the authority shall not pledge any portion of its general fund revenues to pay any part of any bonded indebtedness incurred under this chapter unless required by provisions of the California Constitution.

(Added by Stats. 2003, Ch. 727, Sec. 1. Effective January 1, 2004.)









PART 13. GOLDEN EMPIRE TRANSIT DISTRICT

CHAPTER 1. Title of Act and Policy

101000

This part shall be known and may be cited as the Golden Empire Transit District Act.

(Amended by Stats. 1973, Ch. 590.)



101001

It appears that public interest and necessity may require that a transit district be established in the territory comprising the City of Bakersfield and the unincorporated area of the County of Kern adjacent to the city in order to meet the public transit problems within such territory. There is no general law under which such a district could be formed and, accordingly, the enactment of a special law providing for the formation of such a special district is required.

(Added by Stats. 1971, Ch. 1161.)






CHAPTER 2. Definitions

101005

Unless the context otherwise specifically requires, the definitions set forth in this chapter shall govern the construction of this part.

(Added by Stats. 1971, Ch. 1161.)



101006

District means the Golden Empire Transit District formed under the provisions of this part.

(Amended by Stats. 1973, Ch. 590.)



101007

Board means the board of directors of the district.

(Added by Stats. 1971, Ch. 1161.)



101008

County means the County of Kern.

(Added by Stats. 1971, Ch. 1161.)



101009

Board of supervisors means the board of supervisors of the county.

(Added by Stats. 1971, Ch. 1161.)



101010

Voter means any elector who is registered to vote under the provisions of the Elections Code and who resides within the territory proposed for formation of the district or within the territory comprising the district after its formation.

(Added by Stats. 1971, Ch. 1161.)



101011

Transit means the transportation of passengers by any means and includes the transportation of the incidental baggage of passengers.

(Added by Stats. 1971, Ch. 1161.)



101012

Transit works or transit facilities means any and all real or personal property, equipment, rights or interests acquired, constructed, leased, purchased, owned or otherwise operated by the district for transit purposes and including any future acquisition of any of the same in any manner.

(Added by Stats. 1971, Ch. 1161.)



101013

Commission means the local agency formation commission, of the county.

(Added by Stats. 1971, Ch. 1161.)



101014

Existing system means any transit service or system of a publicly or privately owned public utility, or division thereof, operating entirely within the district or at least 40 percent of whose revenue vehicle miles for the preceding calendar year were operated within the district, but does not include a charter-party carrier or the charter service of a passenger stage corporation.

(Added by Stats. 1971, Ch. 1161.)






CHAPTER 3. General Provisions

101030

The Golden Empire Transit District may exercise the powers granted in this part.

(Repealed and added by Stats. 1973, Ch. 590.)



101031

The territory of such district shall be composed of the entire City of Bakersfield and such portions of unincorporated territory of the county contiguous thereto as may be benefited by inclusion in the district.

(Repealed and added by Stats. 1973, Ch. 590.)






CHAPTER 4. Government of the District

ARTICLE 1. General

101100

The government of the district shall be vested in a board of directors of five members.

(Added by Stats. 1971, Ch. 1161.)



101101

Each director shall be a resident of the district. Members of the board of supervisors and members of the City Council of the City of Bakersfield shall not be eligible for appointment as members of the board.

(Added by Stats. 1971, Ch. 1161.)



101102

Except for the first members of the board, the term of office of each director shall be four years commencing at noon on the first Monday following the first day of January and until the appointment and qualification of his successor.

(Added by Stats. 1971, Ch. 1161.)



101103

The board of directors shall be appointed as follows:

(a) Two members shall be appointed by the board of supervisors.

(b) Two members shall be appointed by the City Council of the City of Bakersfield.

(c) One member shall be appointed by majority vote of the other four members of the board.

(Added by Stats. 1971, Ch. 1161.)



101104

If the majority of the four members of the board appointed pursuant to subdivisions (a) and (b) of Section 101103 fail to appoint the fifth member of the board within 30 days after the appointment of such four members, then the fifth member shall be appointed within 30 days thereafter by the majority vote of a conference committee composed of five members selected as follows: two members of the board of supervisors chosen by that board, two members of the City Council of the City of Bakersfield chosen by the council, and one member chosen by the majority of the four other members so appointed.

(Added by Stats. 1971, Ch. 1161.)



101105

Within the 30 days next preceding the date of expiration of the term of any director, a successor shall be appointed to succeed the director whose term is expiring. The appointment shall be made by the body which is authorized, pursuant to Section 101103, to make the appointment of the particular class of director whose term is expiring.

(Added by Stats. 1971, Ch. 1161.)



101106

Not later than the 10th day after the commencement of his term of office and before entering upon the discharge of his official duties, each director shall take and file his oath of office pursuant to Sections 1360 and 1363 of the Government Code.

(Added by Stats. 1971, Ch. 1161.)






ARTICLE 2. First Directors

101110

The appointment of the first members of the board of directors shall be made within 30 days after the date of the formation of the district. The members shall take office immediately upon their appointment and qualification.

(Added by Stats. 1971, Ch. 1161.)



101111

The one member of the first board appointed pursuant to subdivision (c) of Section 101103 shall hold office until noon on the first Monday following the first day of January in the second odd-numbered year following the year in which the district is formed.

Immediately upon their appointment and qualification, the remaining four members of the first board shall meet and classify themselves by lot so that:

(a) One appointee of the board of supervisors and one appointee of the City Council of the City of Bakersfield shall hold office until noon on the first Monday following the first day of January in the first odd-numbered year following the year in which the district is formed.

(b) One appointee of the board of supervisors and one appointee of the city council shall hold office until noon on the first Monday following the first day of January in the second odd-numbered year following the year in which the district is formed.

(Added by Stats. 1971, Ch. 1161.)






ARTICLE 3. Organization and Procedure

101120

Immediately following the appointment and qualification of the first board of directors, and thereafter at the first meeting of the board following the first Monday after the first day of January of each year, the board shall elect a chairman and a vice chairman.

(Added by Stats. 1971, Ch. 1161.)



101121

The chairman shall preside at all meetings of the board. He shall perform such other functions as delegated to him under this part or under any regulation prescribed by the board. The chairman may move or second any motion, and shall vote upon all orders, resolutions, or ordinances passed upon by the board.

(Added by Stats. 1971, Ch. 1161.)



101122

In the absence of the chairman at any meeting, the vice chairman shall preside. In the event of the inability of the chairman to perform the functions of his office, such functions shall be performed by the vice chairman with the same force and effect as the performance of such functions by the chairman.

(Added by Stats. 1971, Ch. 1161.)



101123

A majority of the members of the board shall constitute a quorum for the transaction of business. The adoption of any minute order, resolution, or ordinance shall require the affirmative votes of at least three members of the board.

(Added by Stats. 1971, Ch. 1161.)



101124

The acts of the board shall be expressed by minute order, resolution, or ordinance. District ordinances shall be adopted by the board in substantially the same manner as prescribed for the adoption of county ordinances by the board of supervisors.

(Added by Stats. 1971, Ch. 1161.)



101125

By resolution or ordinance, the board shall prescribe the time and place of the regular meetings of the board. All meetings of the board shall be held in compliance with the terms of the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950), Part 1, Division 2, Title 5 of the Government Code).

(Added by Stats. 1971, Ch. 1161.)



101126

In any particular not otherwise provided for by this part, the board, by resolution or ordinance, may prescribe any regulation which it may deem appropriate for the proper conduct of the internal functions of the board.

(Added by Stats. 1971, Ch. 1161.)



101127

Except as otherwise provided in Section 101304, whenever the signature of any officer or employee of the district is authorized or required under the provisions of this part, the signature may be made by the use of a plate or stamp bearing a facsimile of the signature, or such signature may be reproduced by any other facsimile method authorized by law.

(Added by Stats. 1971, Ch. 1161.)






ARTICLE 4. Compensation and Expenses

101130

Each member of the board shall receive a per diem compensation for his services for each day, or portion thereof, in which he is in attendance at meetings of the board. The amount of the compensation shall be fixed by the board, but shall not exceed fifty dollars ($50) for each day s attendance. In no event shall the total compensation received by any member of the board in any one calendar month exceed the sum of one hundred dollars ($100).

(Added by Stats. 1971, Ch. 1161.)



101131

In addition to the compensation provided for in Section 101130, each member of the board shall receive reimbursement for his actual and necessary traveling expenses incurred in the discharge of his official duties when such travel is beyond the territory of the district and when such travel is first approved by the board.

(Added by Stats. 1971, Ch. 1161.)






ARTICLE 5. Vacancies

101135

Any vacancy in the membership of the board shall be filled for the unexpired term of the member whose office has become vacant, and shall be made by appointment by the body which is authorized, pursuant to Section 101103, to make the appointment of the particular class of director whose office has become vacant.

(Added by Stats. 1971, Ch. 1161.)



101136

The appointment to fill a vacancy shall be made within 30 days after the creation of the vacancy. In the event the vacancy is in the class of member provided for in subdivision (c) of Section 101103, and if the remaining members of the board fail to fill the vacancy within that time, then, within 30 days thereafter, the vacancy shall be filled by the majority vote of a conference committee composed of five members selected as follows: two members of the board of supervisors chosen by that board, two members of the City Council of the City of Bakersfield chosen by the city council, and one member chosen by the majority vote of the four members so selected.

(Added by Stats. 1971, Ch. 1161.)






ARTICLE 6. Removal From Office

101140

Any member of the board may be removed at any time and without cause by the body which is authorized, pursuant to Section 101103, to make the appointment of the particular class of director who is removed.

(Added by Stats. 1971, Ch. 1161.)



101141

Any such removal from office shall create a vacancy to be filled in the manner prescribed by Sections 101135 and 101136.

(Added by Stats. 1971, Ch. 1161.)






ARTICLE 7. Powers and Duties of Directors

101150

All matters and things necessary for the proper administration of the affairs of the district which are not provided for by this part shall be provided for by the board. The powers vested in the board by this part shall be deemed to be inclusive but not exclusive.

(Added by Stats. 1971, Ch. 1161.)



101151

The board shall supervise and regulate every transit facility owned and operated or controlled by the district, including the fixing of rates, rentals, charges and classifications, and the making and enforcement of regulations, contracts, practices, and schedules for, or in connection with, any transit facility owned or controlled by the district.

(Added by Stats. 1971, Ch. 1161.)



101152

The board may either itself operate the transit system, or any part thereof, or it may contract with any other public or private agency or corporation to operate all, or any part, of the transit system for the district, or it may contract with any other public or private agency or corporation for the improvement in transit services, facilities, equipment, or operations being operated and conducted by such agency or corporation, and all of the same either within the district, outside the district, or both.

(Added by Stats. 1971, Ch. 1161.)



101153

The board may contract with the governing body of any school district, and the governing board of any school district may contract with the board, for the transportation by any transit facility of the transit district of any pupils in attendance at any school maintained and operated by any such school district lying either in whole or in part within the transit district created under this part.

(Added by Stats. 1971, Ch. 1161.)



101154

The board may, from time to time, contract for or employ any professional service required by the district and may, from time to time, contract for or employ any other person necessary to perform any other work or service which cannot be satisfactorily performed by the regular employees of the district.

(Added by Stats. 1971, Ch. 1161.)






ARTICLE 8. Other Officers

101160

Prior to the time the district has operated, controlled, or used transit facilities, or any part thereof, for the transportation of passengers under the provisions of this part for a period of six months, the board may, but is not required to, appoint a general manager. A general manager appointed during such time shall hold office at the pleasure of the majority of the board.

(Added by Stats. 1971, Ch. 1161.)



101161

After the district has operated, controlled, or used transit facilities, or any part thereof, for the transportation of passengers under the provisions of this part for a period of six months, the board shall forthwith appoint a general manager.

(Added by Stats. 1971, Ch. 1161.)



101162

All other things being equal, the board shall appoint as general manager a person who has had experience in the acquisition, construction, or management of transit facilities.

(Added by Stats. 1971, Ch. 1161.)



101163

Except as otherwise provided in this part, and subject to the policies established by the board, the general manager shall have the responsibility and the authority for the proper administration of the affairs of the district and the maintenance and operation of the transit facilities of the district.

(Added by Stats. 1971, Ch. 1161.)



101164

The general manager may be removed from office by resolution. Before the general manager may be removed, he shall, if he so demands, be given a written statement of the grounds for his removal, and he shall have the right to be publicly heard thereon at a meeting of the board prior to the final vote on the resolution providing for his removal. Pending and during such hearing, the board may suspend him from office, and without payment of salary, for a period of not to exceed 30 days. The board may not reduce the salary of the general manager below the amount currently being received by him, except upon the adoption of a resolution after a like opportunity to be publicly heard. The action of the board in suspending or removing the general manager, or reducing his salary, is final.

(Added by Stats. 1971, Ch. 1161.)



101165

The board shall appoint a secretary and an attorney to serve as legal counsel to the district. These officers shall serve at the pleasure of the board.

(Added by Stats. 1971, Ch. 1161.)



101166

If the moneys of the district, or any part thereof, are deposited in a depositary other than the county treasury, the board shall appoint a treasurer who shall be responsible for the safekeeping and disbursing of all district moneys and funds held by him. The treasurer shall serve at the pleasure of the board.

(Added by Stats. 1971, Ch. 1161.)



101167

No member of the board of directors, and no county or city officer or employee of the county or a city located within the county, shall be eligible for appointment to any of the offices provided for in this article.

(Added by Stats. 1971, Ch. 1161.)



101168

Within 10 days after his appointment and before entering upon the discharge of his official duties, each of the officers appointed under the provisions of this article shall take and file his oath of office pursuant to Sections 1360 and 1363 of the Government Code.

(Added by Stats. 1971, Ch. 1161.)



101169

The board may consolidate any of the district offices provided for by this article.

(Added by Stats. 1971, Ch. 1161.)



101170

The treasurer of the district, if one is appointed by the board, shall give bond for the faithful performance of his or her duties. The board may require any other officer to give a similar bond. The amount of each bond shall be fixed by the board. All bonds shall be approved by the board and shall be recorded in the office of the county recorder and filed in the office of the clerk of the district.

(Amended by Stats. 2002, Ch. 221, Sec. 116. Effective January 1, 2003.)



101171

The secretary shall maintain and preserve a permanent written record of all of the official acts of the board as evidenced by minute order, resolution, or ordinance.

(Added by Stats. 1971, Ch. 1161.)



101172

The board shall fix the compensation of the officers provided for in this article.

(Added by Stats. 1971, Ch. 1161.)



101173

The premium upon any bond required under this article is a charge against the district.

(Added by Stats. 1971, Ch. 1161.)









CHAPTER 5. General Powers and Functions of the District

ARTICLE 1. Corporate Power

101175

The district has perpetual succession and may adopt a seal and alter it at pleasure.

(Added by Stats. 1971, Ch. 1161.)



101176

Except as otherwise provided by law, the district may sue and be sued in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1971, Ch. 1161.)



101177

The district may exercise the right of eminent domain to take any property necessary or convenient to the exercise of the powers granted in this part. In the exercise of such power, in addition to the damage for the taking, injury, or destruction of property, the district shall also pay the cost of removal, reconstruction, or relocation of any railways, mains, pipes, conduits, cables, poles, or other structures or facilities of any public utility or public agency which is required to be moved to a new location.

(Amended by Stats. 1975, Ch. 1176.)



101178

No action in eminent domain to acquire property, or any interest therein, shall be commenced unless the legislative body of the city, as to property which is located within such city, or the board of supervisors, as to property which is located within the unincorporated territory, has consented by resolution to such acquisition.

(Added by Stats. 1971, Ch. 1161.)



101179

No such taking or acquisition by the district which would involve the abandonment, removal, relocation, or use of the property of a railroad corporation, as defined in Section 230, shall be permitted, unless the Public Utilities Commission, after hearing, shall find and determine that the public interest and necessity require the abandonment, removal, relocation, or use of such property and that such taking or acquisition will not unreasonably impair the ability of the railroad corporation involved to provide safe, adequate, economical, and efficient service.

(Added by Stats. 1971, Ch. 1161.)






ARTICLE 2. Contracts

101180

The district may make contracts and enter into stipulations of any nature whatsoever, either in connection with eminent domain proceedings or otherwise, including, without limiting the generality of the foregoing, contracts and stipulations to indemnify and save harmless, to engage labor or services, and to do all acts necessary and convenient for the full exercise of the powers granted in this part.

(Added by Stats. 1971, Ch. 1161.)



101181

No officer or employee of the district shall in any manner be interested, directly or indirectly, in any contract awarded or to be awarded by the board, or in the profits to be derived therefrom, contrary to the provisions of Article 4 (commencing with Section 1090), Chapter 1, Division 4, Title 1 of the Government Code.

(Added by Stats. 1971, Ch. 1161.)






ARTICLE 4. Property

101190

The district may take by grant, purchase, gift, devise, or lease, or condemn in proceedings under eminent domain, or otherwise acquire, and hold and enjoy, real and personal property of every kind within or outside the district and necessary to the full or convenient exercise of its powers. The board may lease, mortgage, or otherwise encumber, or sell, or otherwise convey or dispose of, any real or personal property within or outside the district when, in its judgment, it is for the best interests of the district to do so.

(Added by Stats. 1971, Ch. 1161.)



101191

Whenever the board by resolution determines that any record, map, book, or paper which has been in the possession of the district, or any officer or employee thereof, for more than five years is of no further value to the district, the board may authorize its sale, destruction, or other disposition. This section shall not apply to the permanent records of the secretary as provided for in Section 101171, unless such written records are first transferred to microfilm or other miniature or electronic reproduction for permanent preservation.

(Added by Stats. 1971, Ch. 1161.)






ARTICLE 5. Transit Facilities and Service

101195

The district may acquire, construct, own, operate, control, or use rights-of-way, rail lines, buslines, stations, platforms, switches, yards, terminals, and any and all other facilities necessary or convenient for transit service within or partly outside the district, underground, upon, or above the ground and under, upon, or over public streets or other public ways or waterways, together with all physical structures necessary or convenient for the access of persons and vehicles thereto, and may acquire any interest in, or rights to, the joint use of any or all of the foregoing; provided, that installations in any street, road, or other property devoted to a public use shall be subject to consent of the governing body in charge of such public use.

(Added by Stats. 1971, Ch. 1161.)



101196

The district may, without limitation by any other provisions of this part requiring approval of indebtedness, accept contributions of money, rights-of-way, labor, materials, and any other property for the acquisition, construction, maintenance, and operation of transit facilities, and may, without limitation by any other provisions of this part, enter into any contracts and cooperation with, and accept cooperation from the United States, the state, or any department, instrumentality, or agency thereof, or any public agency in the acquisition, construction, maintenance, and operation of, and in financing the acquisition, construction, maintenance, and operation of, any such transit facilities.

(Added by Stats. 1971, Ch. 1161.)



101197

The district shall not interfere with, or exercise control over, any transit facilities now or hereafter owned and operated wholly or partly within the district by any city or public agency, unless by consent of such city or public agency and upon such terms as are mutually agreed upon between the board and such city or public agency.

(Added by Stats. 1971, Ch. 1161.)



101198

The district may lease, or contract for the use of, its transit facilities, or any portion thereof, to any operator, and may provide for subleases by such operator upon such terms and conditions as it deems in the public interest. The word operator as used in this section means any city or public agency or any person, firm, or private corporation.

(Added by Stats. 1971, Ch. 1161.)



101199

The district may construct and operate or acquire and operate works and facilities in, under, upon, over, across, or along any street or public highway or any stream, bay, or watercourse, or over any of the lands which are the property of the state, to the same extent that such rights and privileges appertaining thereto are granted to municipalities within the state, and to install adequate bus stops, including the painting of curbs, subject to the governing body in charge of such streets, highways, stream, watercourse, or lands.

(Added by Stats. 1971, Ch. 1161.)



101200

The district may enter into agreements for the joint use of any property and rights by the district and any city, public agency, or public utility operating transit facilities and may enter into agreements with any city, public agency, or public utility operating any transit facilities, either wholly or partially within or outside the district, for the joint use of any property of the district or of such city, public agency, or public utility, or the establishment of through routes, joint fares, transfer of passengers, or pooling arrangements.

(Added by Stats. 1971, Ch. 1161.)



101201

The rates and charges for service furnished by the district shall be fixed by the board and shall be reasonable.

(Added by Stats. 1971, Ch. 1161.)



101202

The board of supervisors, or the city council of a municipality having territory located within the district, may file a request for a hearing before the district board as to the reasonableness of any rates or charges fixed by the district and as to any proposal for fixing the location of facilities by the district. The request shall be in writing, and shall state the subject matter on which a hearing is desired.

(Added by Stats. 1971, Ch. 1161.)



101203

Upon the filing of a request for hearing as provided for in Section 101202, the district board shall fix the time and place for hearing. The time fixed shall be not less than 20 days nor more than 60 days from the date such request is filed. Notice of such hearing shall be given by mail to the city or county requesting such hearing and to each local agency lying either in whole or in part within the district. Such mailing shall be completed not later than the 15th day before the date fixed for the hearing. Notice of the hearing shall be published by the district pursuant to Section 6066 of the Government Code. The first publication shall be made not sooner than the 30th day and not later than the 15th day before the date fixed for the hearing.

As used in this section, local agency means the county, an incorporated city, and a special district, including a school district.

(Added by Stats. 1971, Ch. 1161.)



101204

Prior to, or at the time fixed, for hearing, the board of supervisors, or any city council eligible to file a request for hearing, and not a party to the original request for hearing, may intervene by filing a written notice of intervention with the secretary of the district. Any such intervener shall be entitled to be heard and introduce evidence.

(Added by Stats. 1971, Ch. 1161.)



101205

Within 30 days after submission of the case, the board shall render its decision and its decision shall be final.

(Added by Stats. 1971, Ch. 1161.)



101206

The district may operate charter bus service subject to the following limitations:

(a) No bus equipment which is designed solely for charter service shall be purchased. A bus equipped with a toilet or underfloor baggage compartment shall be deemed charter equipment.

(b) The board shall hold a public hearing prior to adopting a charter rate schedule or any amendment thereof. Notice of the hearing shall be mailed to each charter-party carrier operating within the district at least 30 days prior to the hearing. The notice shall include the proposed charter rate schedule. At the close of the public hearing, the board may adopt charter rate schedules which shall not be less than the average for the three largest private charter-party carriers operating similar service in the district.

(c) Charter service shall originate and terminate within the area served by the district, unless a private charter-party carrier requests the district to provide service beyond the area served by the district.

(Added by Stats. 1971, Ch. 1161.)






ARTICLE 6. Existing Systems

101208.1

Notwithstanding any other provision of this part, before the district may establish any transit service or system which may at any time divert, lessen, or compete for the patronage or revenues of any existing system, the district shall give a written notice to the public utility which is operating the existing system. The written notice shall describe the transit service or system which the district proposes to establish and shall state the time within which the district proposes to establish such service or system.

(Added by Stats. 1971, Ch. 1161.)



101208.2

The district shall not establish the proposed service or system, or maintain and operate the service or system, until it has completed the purchase of the existing system or any part thereof.

(Added by Stats. 1971, Ch. 1161.)



101208.3

The purchase price to be paid for the existing system, or any portion thereof to be purchased, shall be the reproduction cost new, including going concern value, at the date upon which the district commences negotiations for the purchase of the existing system, or the portion of the existing system, less depreciation, including wear, tear, and obsolescence, if any.

(Added by Stats. 1971, Ch. 1161.)



101208.4

The district and public utility operating the existing system may agree upon the purchase price or they may agree that the purchase price is to be established by arbitration and upon the method of naming arbitrators and the method of conducting such arbitration.

(Added by Stats. 1971, Ch. 1161.)



101208.5

Section 851 shall not apply to any contract for sale or sale of an existing system, or any portion thereof, pursuant to this article, and the Public Utilities Commission shall have no jurisdiction with respect thereto.

(Added by Stats. 1971, Ch. 1161.)









CHAPTER 6. General Financial Provisions

ARTICLE 1. Deposit and Withdrawal of Funds

101210

To facilitate the business of the district, the board may provide for the creation and administration of such funds as the needs of the district may require and may transfer moneys and credits from one fund to another as the public interest requires. The board may provide for the deposit of the moneys of the district in any depository authorized by law to receive the deposit of public funds. The moneys so deposited shall be disbursed in accordance with regulations established by the board, and all payments from any fund shall be reported to the board.

(Added by Stats. 1971, Ch. 1161.)



101211

Whenever the moneys of the district, or any part thereof, are deposited in a depositary other than the county treasury, all withdrawals of funds shall be made by check or warrant of the district signed by the treasurer of the district. All such withdrawals in payment of demands against the district shall be paid in accordance with such regulations as the board shall establish.

(Added by Stats. 1971, Ch. 1161.)



101212

The board may designate the county treasury as the depositary, and in such case the county treasurer shall have custody of all, or any portion, of the moneys of the district.

(Added by Stats. 1971, Ch. 1161.)



101213

If the county treasury is designated as the depositary, the county treasurer shall:

(a) Receive and receipt for all of the district s moneys received by him and place it in the county treasury to the credit of the district.

(b) Be responsible upon his official bond for the safekeeping and disbursing of all district moneys and funds so held by him.

(Added by Stats. 1971, Ch. 1161.)



101214

When the county treasury has been designated as the depositary, the county treasurer shall have the custody of the district s moneys and funds, and he shall pay out the same, or any portion thereof, only upon the warrant of the county auditor. The county auditor shall draw his warrants to pay demands against the district.

(Added by Stats. 1971, Ch. 1161.)



101215

The board shall examine, settle, and allow all accounts legally chargeable against the district, and shall order checks or warrants to be drawn in payment thereof by the treasurer of the district, or by the warrant of the county auditor upon the county treasury, as the case may be.

(Added by Stats. 1971, Ch. 1161.)



101216

The board may provide by resolution, under such terms and conditions as it sees fit, for the payment of demands against the district without the prior specific approval thereof by the board, if the demand is for the purpose for which an expenditure has been previously approved by the board and is in an amount no greater than the amount so authorized and the demand is approved by the general manager.

(Added by Stats. 1971, Ch. 1161.)






ARTICLE 2. Indebtedness

101220

The district may borrow money for the purpose of defraying the expenses of the district lawfully incurred after the commencement of the fiscal year, but prior to the time moneys from the tax levy for the fiscal year are received by the district, in a sum which shall not exceed fifteen cents ($0.15) on each one hundred dollars ($100) of assessed valuation of taxable property in the district at the time the moneys are borrowed, and may evidence such borrowing by notes bearing interest at a rate not to exceed 7 percent per annum. The notes shall be payable from the tax levy from the then current fiscal year, which levy shall contain a sum sufficient to provide for the payment of the notes and the interest thereon. The form of the notes, and the proceedings relating to their issuance and sale, shall be governed by the applicable provisions contained in Article 7 (commencing with Section 53820), Chapter 4, Part 1, Division 2, Title 5 of the Government Code.

(Added by Stats. 1971, Ch. 1161.)



101221

The board may, within a period of two years from and after the formation of the district, pursuant to a resolution adopted by it for the purpose, borrow money on certificates of indebtedness, promissory notes, or other evidences of indebtedness, in anticipation of the estimated tax revenue for the following fiscal year, to be repaid within four years from the date of borrowing with interest at a rate not to exceed 7 percent per annum, in order to enable the district to meet all of its necessary initial expenses of organization, construction, acquisition, maintenance, and operation. The total amount of money borrowed and indebtedness incurred under this section during this two-year period shall not exceed 50 percent of the total amount of estimated tax revenue as estimated by the county auditor for the following fiscal year.

The form of the notes, and the proceedings relating to their issuance and sale, shall be governed by the applicable provisions contained in Article 7 (commencing with Section 53820), Chapter 4, Part 1, Division 2, Title 5 of the Government Code.

(Added by Stats. 1971, Ch. 1161.)



101222

The district may accept, without limitation by any other provisions of this part requiring approval of indebtedness, contributions or loans from the United States, this state, or any department, instrumentality, or agency of either thereof, for the purpose of financing the acquisition, construction, maintenance, and operation of transit facilities, and may enter into contracts and cooperate with, and accept cooperation from, the United States, this state, or any department, instrumentality, or agency of either thereof, in the acquisition, construction, maintenance, and operation, and in financing the acquisition, construction, maintenance, and operation of any such transit facilities in accordance with any legislation which Congress or the Legislature of the State of California may have theretofore adopted or may hereafter adopt, under which aid, assistance, and cooperation may be furnished by the United States or this state in the acquisition, construction, maintenance, and operation, or in financing the acquisition, construction, maintenance, and operation, of any such transit facilities. The district may do any and all things necessary in order to avail itself of such aid, assistance, and cooperation under any federal or state legislation now or hereafter enacted. Any evidence of indebtedness issued under this section shall constitute a negotiable instrument.

(Added by Stats. 1971, Ch. 1161.)



101223

The authority to incur indebtedness vested in the district by the provisions of this article shall be in addition to any right vested in it to receive a temporary transfer of funds pursuant to the last paragraph of Section 6 of Article XVI of the California Constitution.

(Amended by Stats. 2009, Ch. 140, Sec. 165. Effective January 1, 2010.)






ARTICLE 3. Investments

101230

The district may invest any surplus money in its treasury, including money in any sinking fund, in any of the following:

(a) Its own bonds.

(b) Treasury notes, certificates of indebtedness, bills, bonds of the United States, or any other evidence of indebtedness secured by the full faith and credit of the United States.

(c) Obligations issued pursuant to the Federal Home Loan Bank Act or the National Housing Act.

(d) Treasury notes or bonds of this state, or of any public corporation, municipal corporation, public district, or political subdivision within this state which are legal as security for the deposit of public funds.

(Added by Stats. 1971, Ch. 1161.)



101231

Such investment may be made by direct purchase of any issue of such bonds, treasury notes, or obligations, or part thereof, at the original sale or by the subsequent purchase of the bonds, treasury notes, or obligations.

(Added by Stats. 1971, Ch. 1161.)



101232

Any bonds, treasury notes, or obligations purchased and held as investments by the district may, from time to time, be sold and the proceeds reinvested in bonds, treasury notes, or obligations as provided in this article.

(Added by Stats. 1971, Ch. 1161.)



101233

Sales of any bonds, treasury notes, or obligations purchased and held by the district shall, from time to time, be made in season so that the proceeds may be applied to the purposes for which the money with which the bonds, treasury notes, or obligations were originally purchased was placed in the treasury of the district.

(Added by Stats. 1971, Ch. 1161.)



101234

With the consent of the board, the general manager may:

(a) Authorize the trust department of any state or national bank in this state, or a trust company authorized to act as such in this state, to receive as his agent deposits of any securities acquired by the district.

(b) Place and maintain for safekeeping as a trust deposit with the trust department of any state or national banks in this state, or a trust company authorized to act as such in this state, any securities owned by the district.

The bank or trust company selected shall have a total paid-in capital of at least one million dollars ($1,000,000). The general manager shall take from the trust department or trust company a receipt for the securities, and neither the general manager nor the district is responsible for the custody and safe return of the securities until they are withdrawn from the trust department or trust company by the general manager. Any trust department or trust company to which securities are delivered, either as agent or depository for the district, shall make such disposition of the securities as the general manager directs and is responsible only for the strict compliance with written instructions given to it by the general manager. All such securities are at all times subject to the order of the general manager.

(Added by Stats. 1971, Ch. 1161.)






ARTICLE 4. Audits and Financial Report

101240

The general manager shall cause to be installed and maintained a system of auditing and accounting which shall completely and at all times show the financial condition of the district.

(Added by Stats. 1971, Ch. 1161.)



101241

The fiscal affairs of the district shall be predicated upon a fiscal year commencing on the first day of July of each calendar year and terminating on the 30th day of June of the following calendar year.

(Added by Stats. 1971, Ch. 1161.)



101242

Within 90 days from and after the close of each fiscal year, the general manager shall prepare and file with the secretary of the district a financial report showing the result of the operations of the district for the preceding fiscal year and the financial status of the district on the last day thereof.

(Added by Stats. 1971, Ch. 1161.)



101243

A copy of the financial report shall be kept in the office of the general manager and shall be available to public inspection at all times during the regular office hours of his office.

(Added by Stats. 1971, Ch. 1161.)



101244

Within 15 days after the filing of the financial report, the general manager shall publish a notice of such filing and shall state the fact of such availability for public inspection, together with the address of the office of the general manager. Such publication shall be in accord with Section 6061 of the Government Code.

(Added by Stats. 1971, Ch. 1161.)



101245

Within 15 days after the filing of the financial report, the general manager shall transmit a copy thereof to the board of supervisors and to the city council of each city within the district.

(Added by Stats. 1971, Ch. 1161.)






ARTICLE 5. Budget

101250

On or before the 30th day prior to the end of each fiscal year, the general manager shall submit to the board a proposed budget covering all of the contemplated operations of the district for the following fiscal year. At that time a copy of the proposed budget shall be transmitted to the board of supervisors and to the city council of each city lying either in whole or in part within the boundaries of the district.

(Added by Stats. 1971, Ch. 1161.)



101251

Prior to the time the board finally adopts the budget, it shall hold a public hearing upon the proposed budget submitted by the general manager. Notice of the time and place of hearing shall be published pursuant to Section 6061 of the Government Code and shall be made not later than the 15th day prior to the date of the hearing.

(Added by Stats. 1971, Ch. 1161.)



101252

The date of the hearing shall be fixed by the board and shall be not later than July 1 of each year.

(Added by Stats. 1971, Ch. 1161.)



101253

At the time and place designated in the published notice, the board shall meet and consider the proposed budget. Any resident of the district may appear and be heard regarding the increase, decrease, or omission of any item in the proposed budget or for the inclusion of new items. All proposals for the increase of any item or for the inclusion of any additional items shall be submitted in writing to the general manager before the close of the public hearing.

(Added by Stats. 1971, Ch. 1161.)



101254

The board may continue the hearing from day to day; provided the hearing shall be concluded not later than July 15 first following its commencement.

(Added by Stats. 1971, Ch. 1161.)



101255

After the conclusion of the hearing, and not later than August 1st of each year, and after making any revisions of the proposed budget which it may deem advisable either during or after the hearing, the board shall by resolution adopt the budget as finally determined by the board. Increases or additions shall not be made after the conclusion of the hearing, unless the items were proposed in writing and filed pursuant to Section 101253.

(Added by Stats. 1971, Ch. 1161.)



101256

A copy of the budget as finally adopted by the board shall be filed with the county auditor pursuant to Section 53901 of the Government Code.

(Added by Stats. 1971, Ch. 1161.)






ARTICLE 6. Services of County and City Officers

101260

Whenever the district avails itself of the services of any officer or department of the County of Kern, or of any city within the district, in the performance of any function of the district, the district shall reimburse the county or the city, as the case may be, for the reasonable value of any such service so performed in an amount, or at a rate of charge, to be fixed by the legislative body of the agency performing the service.

Reimbursement to the county for its services to the district in the collection of district taxes shall be subject to the limitation prescribed by Section 29142 of the Government Code.

(Added by Stats. 1971, Ch. 1161.)









CHAPTER 7. Taxation

101265

(a) The district may cause to be levied and collected taxes for any lawful purpose, subject to a maximum limit of fifteen cents ($0.15) per one hundred dollars ($100) of assessed valuation.

(b) The maximum limit may be increased to twenty-five cents ($0.25) per one hundred dollars ($100) of assessed valuation, if approval is first obtained from the city council of each city lying entirely within the boundaries of the district and the board of supervisors.

(c) The maximum limit may be increased above the maximum limits as specified in subdivisions (a) and (b), if such a maximum limit is first approved by the majority of the voters voting at any general or special election on the proposition establishing such a maximum limit.

(Added by Stats. 1971, Ch. 1161.)



101266

If, in the opinion of the board, the transit operation revenues will not be sufficient to pay for any and all lawful purposes of the district, the board shall fix the amount of money necessary to be raised by taxation for any such purpose or purposes and shall cause a tax to be levied therefor.

Any tax so levied shall be subject to the limitations prescribed by Sections 101265 and 101267.

(Added by Stats. 1971, Ch. 1161.)



101267

The board shall, in addition to the general tax levy as set forth in Section 101265, levy and collect annually until the district s bonds are paid, or until there is a sum in the treasury of the district set apart for that purpose to meet all sums coming due for principal and interest on the bonds as they become due, a tax sufficient to pay the annual interest on the bonds and such part of the principal thereof as becomes due before the proceeds of a tax levied at the next general tax levy will be available. If the maturity of the indebtedness created by the issue of bonds begins more than one year after the date of the issuance thereof, the tax shall be levied and collected annually at the time and in the manner aforesaid, sufficient to pay the interest on the indebtedness as it falls due and to constitute a sinking fund for the payment of the principal on or before maturity.

(Added by Stats. 1971, Ch. 1161.)



101268

On or before the second Monday in August of each year, the county auditor shall transmit to the board a statement in writing showing the total value of all property within the district referred to in Section 101270.

(Added by Stats. 1971, Ch. 1161.)



101269

On or before the last Friday in July of each year, the board shall file with the board of supervisors and with the county auditor a statement in writing which shall contain the following:

(a) An estimate of the amount of money required to be raised by taxation during the fiscal year for the payment of the principal and interest on any bonded indebtedness of the district.

(b) An estimate of the amount of money required to be raised by taxation during the fiscal year for all other purposes of the district.

The statement shall be predicated upon the budget adopted pursuant to the provisions of Article 5 (commencing with Section 101250) of Chapter 6 of this part.

(Added by Stats. 1971, Ch. 1161.)



101270

Annually at the time of levying county taxes, the board of supervisors shall levy a tax upon all the taxable real and personal property within the district. Subject to the maximum limits prescribed by Section 101265, the rate shall be such as will produce, after due allowance for delinquency and cost of collection, the amounts determined by the board of directors as necessary to be raised by taxation and as set forth in the statement required by Section 101269. The tax rate so levied shall apply to all the taxable real and personal property within the district as they appear on the assessment roll of the county.

(Added by Stats. 1971, Ch. 1161.)



101271

The taxes so levied shall be collected at the same time and in the same manner as county taxes and, when collected, shall be paid into the county treasury for the use of the district, or to the treasurer of the district, as the case may be.

(Added by Stats. 1971, Ch. 1161.)



101272

The performance of the acts provided for by this chapter shall constitute a valid assessment of the property within the district and a valid levy of the taxes so fixed.

(Added by Stats. 1971, Ch. 1161.)



101273

All taxes levied under this part are a lien on the property on which they are levied and shall become a lien at the same time as county taxes. The enforcement of the collection of such taxes shall be in the same manner and by the same means provided by law for the enforcement of liens for county taxes, and all of the provisions of law relating to the enforcement of the latter are made a part of this part by specific reference so far as applicable.

(Added by Stats. 1971, Ch. 1161.)



101274

Whenever any real property has been sold for taxes and has been redeemed, the money paid for redemption shall be apportioned and paid to the district treasurer, or deposited in the county treasury for the use of the district, as the case may be, in the proportion which the tax due to the district bears to the total tax for which the property was sold.

(Added by Stats. 1971, Ch. 1161.)






CHAPTER 8. Bonds

ARTICLE 1. Issuance

101280

The district may, from time to time, incur a bonded indebtedness as provided in this chapter to pay the cost of acquiring, constructing, or completing the whole, or any portion, of any transit facilities, or for acquiring any works, lands, structures, rights, equipment, or other property necessary or convenient to carry out the objects, purposes, or powers of the district.

(Added by Stats. 1971, Ch. 1161.)



101281

The district shall not incur a total bonded indebtedness which exceeds 5 percent of the assessed value of all the taxable real and personal property within the district.

(Added by Stats. 1971, Ch. 1161.)



101282

Whenever the board, by resolution passed by vote of four-fifths of all its members, determines that the public interest or necessity demands the acquisition, construction, or completion by the district of any transit facilities or of any works, lands, structures, rights, equipment, or other property necessary or convenient to carry out the objects, purposes, or powers of the district, the cost of which will be too great to be paid out of the ordinary annual income and revenue of the district, it may, at any subsequent meeting of the board, provide by ordinance for the submission of the proposition of incurring a bonded indebtedness for the purpose set forth in the resolution to the voters of the district at a special bond election held for that purpose.

(Added by Stats. 1971, Ch. 1161.)



101283

In lieu of a resolution passed by the board, proceedings for the issuance of bonds for the purposes provided in this chapter may be initiated by petition of the voters of the district.

(Added by Stats. 1971, Ch. 1161.)



101284

The petition may be presented to the board, and shall be executed and attested in the same manner as provided a petition for the formation of the district in Article 2 (commencing with Section 101035) of Chapter 3 of this part.

(Added by Stats. 1971, Ch. 1161.)



101285

Whenever any petition signed by voters within the district equal in number to at least 15 percent of the total vote cast within the district at the last general statewide election is presented to the board asking for the acquisition, construction, or completion of the whole, or any portion, of any transit facilities or for acquiring any works, lands, structures, rights, equipment, or other property necessary or convenient to carry out the objects, purposes, or powers of the district, and also asking that a bonded indebtedness be incurred to pay for the cost thereof, the secretary of the district shall forthwith transmit the petition to the county elections official for certification.

(Amended by Stats. 2002, Ch. 221, Sec. 117. Effective January 1, 2003.)



101286

Within 30 days after the receipt of the petition, the county elections official shall examine the petition and determine the number of valid signers thereof by comparing the signatures thereon with the signatures of registered voters as appear on the affidavits of voter registration on file with him or her. The county elections official then shall certify to the secretary of the district all the following:

(a) The total number of voters registered within the district at the time of the last general statewide election immediately preceding the filing of the petition.

(b) The total number of registered voters of the district who have signed the petition.

(c) The percentage which the number of such signers bears to the total number of voters registered to vote within the district at such time.

(Amended by Stats. 2002, Ch. 221, Sec. 118. Effective January 1, 2003.)



101287

If the county elections official certifies that the percentage of registered voters signing the petition is less than that required by Section 101284, a supplemental petition may be presented to the secretary of the district within 30 days after the county elections official s certification of the first petition. The supplemental petition shall thereupon be processed as provided in Sections 101284 and 101285.

(Amended by Stats. 2002, Ch. 221, Sec. 119. Effective January 1, 2003.)



101288

If the petition has been executed in the manner provided and by the required number of signers, the secretary of the district shall forthwith transmit to the board and to the general manager a copy of the petition, but without the signatures appended thereto.

(Added by Stats. 1971, Ch. 1161.)



101289

Upon receiving a petition so executed by the required number of signers, the board shall provide by ordinance for the submission of the proposition of incurring a bonded indebtedness for the purpose set forth in the petition to the voters of the district at a special bond election held for that purpose.

(Added by Stats. 1971, Ch. 1161.)



101290

The ordinance calling a special bond election shall fix the date on which the election will be held, and the manner of holding the election and of voting for or against incurring the indebtedness. It shall also recite the objects and purposes for which the indebtedness is proposed to be incurred, the estimated cost of the transit facilities, works, lands, structures, rights, equipment, or other property proposed to be acquired, constructed, or completed, the amount of the principal of the indebtedness to be incurred therefor, and the maximum rate of interest to be paid on the indebtedness, which shall not exceed 7 percent per annum, payable semiannually or annually the first year and thereafter semiannually.

(Added by Stats. 1971, Ch. 1161.)



101291

Propositions for incurring indebtedness for more than one object or purpose, or propositions proposed by resolution or petition, may be submitted at the same election.

(Added by Stats. 1971, Ch. 1161.)



101292

The bond election may be held separately, or it may be held on the same day as any other state, county, or city election, or any election held under the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code), and may be consolidated therewith.

(Amended by Stats. 1994, Ch. 923, Sec. 209. Effective January 1, 1995.)



101293

If a special bond election is consolidated with any other election, the provisions of this article setting forth the procedure for the calling and holding of the special bond election shall be complied with, except that the ordinance calling the election need not set forth the election precincts, polling places, and officers of election who shall be the same as those set forth in the ordinance, notice, or other proceedings calling the election with which the special bond election is consolidated, and shall refer to the ordinance, notice, or other proceedings by number and title, or by other definite description.

(Added by Stats. 1971, Ch. 1161.)



101294

The board shall cause the ordinance to be published in accord with Section 6061 of the Government Code; the publication shall be made not less than 30 and not more than 60 days prior to the day of the election. No other notice of the election need be given.

(Added by Stats. 1971, Ch. 1161.)



101295

If the ordinance calling the election so provides, the election shall be conducted by the county elections official in accord with the manner of holding the election prescribed by the board pursuant to the provisions of Section 101289.

(Amended by Stats. 2002, Ch. 221, Sec. 120. Effective January 1, 2003.)



101296

The board shall comply with Article 3 (commencing with Section 9160) of Chapter 2 of Division 9 of the Elections Code, the provisions of which are applicable to any bond election held pursuant to this article. In the event the election is not conducted by the county clerk, then whenever the words county clerk or county elections official appear in that article of the Elections Code, the words secretary of the district shall be substituted for the purposes of this article of this part. For the further purposes of this article, the following substitutions shall be made in all cases for the words set out in that article of the Elections Code: (a) board of directors in lieu of board of supervisors ; and (b) attorney for the district in lieu of district attorney or county counsel .

(Amended by Stats. 1994, Ch. 923, Sec. 210. Effective January 1, 1995.)



101297

The votes of a majority of all the voters voting on the proposition at the election are required to authorize the issuance of bonds under this article.

(Added by Stats. 1971, Ch. 1161.)



101298

If the proposition submitted at a special bond election fails to receive the requisite number of votes, the board shall not, within six months after the election, hold another special election for the submission of a proposition of incurring a bonded indebtedness substantially the same as the proposition voted upon at the prior election, unless a petition, signed by voters within the district equal in number to at least 15 percent of the total vote cast within the district at the last general statewide election is filed with the board, requesting that the proposition, or a proposition substantially the same, be submitted at an election to be called for that purpose.

Any such petition may be presented in the same manner and shall be executed and attested and certified as provided in this article for a petition asking that a bonded indebtedness be incurred.

(Added by Stats. 1971, Ch. 1161.)






ARTICLE 2. Form and Content

101300

If the board has appointed a treasurer of the district pursuant to Section 101166, then the word treasurer as used in this chapter shall refer to such treasurer of the district so appointed. If the board has not so appointed a treasurer of the district, then the word treasurer as used in this chapter shall refer to the county treasurer.

(Added by Stats. 1971, Ch. 1161.)



101301

Bonds authorized by this chapter shall mature serially in amounts to be fixed by the board, except that payment shall begin not later than 10 years from the date thereof and shall be completed in not more than 50 years from that date.

The board may divide any issue of bonds authorized pursuant to this chapter into two or more series, and may fix different dates of issuance and different maturity dates for the bonds of each series. The bonds of each series shall mature serially in amounts to be fixed by the board, and the board shall fix a date not more than 10 years from the date of issuance of each series for the earliest maturity of such series, and shall fix a date not more than 50 years from the date of issuance of each series for the final maturity of such series.

Pending the actual issuance or delivery of bonds, a district may issue temporary or interim bonds, certificates, or receipts, of any denomination whatsoever, with or without coupon, and in such form as may be prescribed by the board, to be exchanged for definite bonds when ready for delivery.

(Added by Stats. 1971, Ch. 1161.)



101302

The bonds shall be issued in such denominations as the board shall determine and shall be payable on the day and at the place or places fixed in the bonds, and with interest at the rate specified therein, payable semiannually or annually the first year and semiannually thereafter.

(Added by Stats. 1971, Ch. 1161.)



101303

The board may, at any time prior to the issuance and sale of any bonds, provide for the call and redemption of any or all of the bonds on any interest payment date prior to their fixed maturity at not exceeding the par value and accrued interest plus a premium of not exceeding 5 percent upon the principal amount of the bonds, in which event the call price fixed by the board shall be set forth on the face of the bond. Notice of such redemption shall be published pursuant to Section 6066 of the Government Code. The first publication shall be not more than 60 and not less than 30 days prior to the date fixed for redemption. After the date fixed for such redemption, interest on the bonds thereafter shall cease.

(Added by Stats. 1971, Ch. 1161.)



101304

The bonds shall be signed by the president of the board or by such officer of the district as the board shall by resolution authorize and designate for that purpose. They shall also be signed by the treasurer, and be countersigned by the secretary. The coupons of the bonds shall be numbered consecutively and be signed by the treasurer. All signatures and countersignatures, except one of the signatures or countersignatures on the bonds, may be printed, lithographed, or engraved. If any officer whose signature or countersignature appears on the bonds or coupons ceases to be such officer before the delivery of the bonds to the purchaser, the signature or countersignature is nevertheless valid and sufficient for all purposes as if he had remained in office until the delivery of the bonds.

(Added by Stats. 1971, Ch. 1161.)






ARTICLE 3. Issue and Sale

101310

The bonds may be issued and sold for not less than their par value, but otherwise as the board determines. Before selling any bonds, or any part thereof, the board shall give notice inviting sealed bids in such manner as the board may prescribe. Such notice shall be published at least twice pursuant to a provision of Article 4 (commencing with Section 6060), Chapter 1, Division 7, Title 1 of the Government Code. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received, or if the board determines that the bids received are not satisfactory as to price or responsibility of the bidders, the board may reject all bids received, if any, and either again give notice inviting bids or sell the bonds at private sale.

(Added by Stats. 1971, Ch. 1161.)



101311

All premiums and accrued interest received on the sale of bonds shall be placed in the fund to be used for the payment of principal of and interest on the bonds. The remainder of the proceeds of the bonds shall be placed in the district treasury, or in the county treasury, as the case may be, to the credit of the proper fund, and shall be used exclusively for the objects or purposes for which the bonds were voted; provided that, when such objects and purposes have been accomplished, any moneys remaining shall be transferred to the fund to be used for the payment of principal of and interest on the bonds, and that, when all principal of and interest on the bonds shall have been paid, any balance of money then remaining shall be transferred to the general fund of the district.

(Added by Stats. 1971, Ch. 1161.)



101312

In lieu of the immediate levy of a tax to pay the interest, or any part thereof, on any bonded indebtedness incurred in accordance with this chapter, the board may, in the estimate of the amount of money necessary to be raised by the bonds, include a sum sufficient to pay interest on all of the bonds, or part thereof, during the period of acquisition, construction, or completion, but for no period in excess of five years.

(Added by Stats. 1971, Ch. 1161.)






ARTICLE 4. Refunding

101315

Whenever the board, by resolution passed by a vote of four-fifths of all its members, determines that the refunding of the whole, or any portion of, the bonded indebtedness will be of advantage to the district, the board may refund the bonded indebtedness, or any portion thereof, and issue refunding bonds of the district therefor.

(Added by Stats. 1971, Ch. 1161.)



101316

The issuance of refunding bonds shall not be construed as the incurring or increase of an indebtedness within the meaning of this part, and the approval of the voters is not required for the issuance of refunding bonds. The board may provide for the call and redemption of any or all of the bonds on any interest payment date prior to their fixed maturity in the ordinance authorizing the issuance of the refunding bonds.

(Added by Stats. 1971, Ch. 1161.)



101317

Except as otherwise provided, the provisions of this chapter shall substantially govern as to all matters pertaining to the issuance of refunding bonds, including and without limiting the generality of the foregoing, the form, execution, issuance, maturity, redemption, refunding, validation, the payment of interest from bond funds, and the status of the bonds as investments.

(Added by Stats. 1971, Ch. 1161.)



101318

Refunding bonds shall bear interest at a rate not exceeding the interest rate on the refunded bonds, but payment of the refunding bonds shall begin not later than one year from the date thereof and be completed in not more than 40 years from that date.

(Added by Stats. 1971, Ch. 1161.)



101319

The proceeds of the sale of refunding bonds shall be applied only to the purchase, or retirement at not more than par and accrued interest, or the call price, of the bonded indebtedness for which the refunding bonds were issued.

(Added by Stats. 1971, Ch. 1161.)



101320

In lieu of selling refunding bonds and using the proceeds to purchase or retire the bonds to be refunded, the board may exchange refunding bonds at not less than par and accrued interest for the bonds so refunded.

(Added by Stats. 1971, Ch. 1161.)



101321

Whenever outstanding bonds are refunded, they shall be surrendered to the treasurer of the district, or the county treasurer, as the case may be, who shall cancel them by endorsing on their face the manner in which the refunding was effected (whether by exchange or purchase, and the amount for which so purchased, if any) and by perforating through each bond and each coupon attached thereto the word canceled together with the date of cancellation.

(Added by Stats. 1971, Ch. 1161.)






ARTICLE 5. Status as Investments

101325

All bonds, including refunding bonds, issued by a district are legal investments for all trust funds and for the funds of all insurance companies, banks, both commercial and savings, and trust companies, and for the State School Fund and for all sinking funds under the control of the State Treasurer. Whenever any money or funds may by law be invested in, or loaned upon the security of, bonds of cities, cities and counties, counties, or school districts, in the state, such money or funds may be invested in, or loaned upon the security of, the bonds of the district; and whenever bonds of cities, cities and counties, counties, or school districts by law may be used as security for the faithful performance or execution of any court or private trust or of any other act, bonds of the district may be so used.

(Added by Stats. 1971, Ch. 1161.)



101326

All bonds of the district, to the same extent as bonds of any other municipality, are legal for use by any state or national bank or banks in the state as security for the deposit of funds of the state or of any county, city and county, city, municipality, or other public or municipal corporation within the state.

(Added by Stats. 1971, Ch. 1161.)






ARTICLE 6. Validation

101330

An action to determine the validity of bonds, including refunding bonds, may be brought pursuant to Chapter 9 (commencing with Section 860), Title 10, Part 2 of the Code of Civil Procedure.

(Added by Stats. 1971, Ch. 1161.)






ARTICLE 7. Revenue Bonds

101335

As an alternative procedure for the raising of funds, the district may issue bonds, payable from revenues of any facility or enterprise to be acquired or constructed by the district, in the manner provided by the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300), Part 1, Division 2, Title 5 of the Government Code), all of the provisions of which are applicable to the district.

(Added by Stats. 1971, Ch. 1161.)



101336

The district is a local agency within the meaning of the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300), Part 1, Division 2, Title 5 of the Government Code). The term enterprise as used in the Revenue Bond Law of 1941 shall, for all purposes of this part, include transit facilities, and any and all parts thereof, and all additions, extensions, and improvements thereto, and all other facilities authorized to be acquired, constructed, or completed by the district. A district may issue revenue bonds under the Revenue Bond Law of 1941 for any one or more facilities or enterprises authorized to be acquired, constructed, or completed by a district or, in the alternative, may issue revenue bonds under the Revenue Bond Law of 1941 for the acquisition, construction, and completion of any one of such facilities. Nothing in this article shall prevent the district from availing itself of, or making use of, any procedure provided in this part for the issuance of bonds of any type or character for any of the facilities or works authorized hereunder, and all proceedings may be carried on simultaneously or, in the alternative, as the board may determine.

(Added by Stats. 1971, Ch. 1161.)









CHAPTER 9. Labor Provisions

101340

Employees shall have the right to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection. It is declared to be in the public interest that the district shall not express any preference for one union over another.

(Added by Stats. 1971, Ch. 1161.)



101341

Whenever a majority of the employees employed by the district in a unit appropriate for collective bargaining indicate a desire to be represented by a labor organization, the district, upon determining as provided in Section 101344 that the labor organization represents the employees in the appropriate unit, shall enter into a written contract with the accredited representative of the employees governing wages, salaries, hours, and working conditions. In case of a dispute over wages, salaries, hours, or working conditions, which is not resolved by negotiations in good faith between the district and the labor organization, the district and the labor organization may submit the dispute to the decision of the majority of an arbitration board, and the decision of the majority of the arbitration board shall be final.

The arbitration board shall be composed of two representatives of the district, and two representatives of the labor organization, and they shall endeavor to agree upon the selection of the fifth member. If they are unable to agree, the names of five persons experienced in labor arbitration shall be obtained from the California State Mediation and Conciliation Service. The labor organization and the district shall, alternately, strike a name from the list so supplied, and the name remaining after the labor organization and the district have stricken four names, shall be designated as the arbitrator. The labor organization and the district shall determine by lot who shall first strike from the list. The decision of a majority of the arbitration board shall be final and binding upon the parties. The expenses of arbitration shall be borne equally by the parties. Each party shall bear his or her own costs.

(Amended by Stats. 2012, Ch. 46, Sec. 132. Effective June 27, 2012.)



101342

In the event the board and the representatives of the employees do not agree to submit the dispute to an arbitration board as provided in Section 101341, the State Conciliation Service may be notified by either party that a dispute exists and that there is no agreement to arbitrate. The State Conciliation Service shall determine whether or not the dispute may be resolved by the parties and, if not, the issues concerning which the dispute exists. Upon such determination, the State Conciliation Service shall certify its findings to the Governor of the State of California, who shall, within 10 days of receipt of certification, appoint a factfinding commission consisting of three persons which shall immediately convene and inquire into and investigate the issues involved in the dispute. The commission shall report to the Governor within 30 days of the date of its creation.

After the creation of such commission and for 30 days after such commission has made its report to the Governor, no change, except by mutual agreement, shall be made by the parties to the controversy in the conditions out of which the dispute arose and service to the public shall be provided.

(Added by Stats. 1971, Ch. 1161.)



101343

(a) A contract or agreement shall not be made, or assumed under this part, with any labor organization, association, or group that denies membership to, or in any manner discriminates against, any employee on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code. However, the organization may preclude from membership any individual who advocates the overthrow of the government by force or violence.

(b) The district shall not discriminate with regard to employment against any person on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code.

(Amended by Stats. 2004, Ch. 788, Sec. 27. Effective January 1, 2005.)



101344

If there is a question whether a labor organization represents a majority of employees or whether the proposed unit is or is not appropriate, such matters shall be submitted to the State Conciliation Service for disposition. The State Conciliation Service shall promptly hold a public hearing after due notice to all interested parties and shall thereupon determine the unit appropriate for the purposes of collective bargaining. In making such determination and in establishing rules and regulations governing petitions and the conduct of hearings and elections, the State Conciliation Service shall be guided by relevant federal law and administrative practice, developed under the Labor-Management Relations Act, 1947, as presently amended.

The State Conciliation Service shall provide for an election to determine the question of representation and shall certify the results to the parties. Any certification of a labor organization to represent or act for the employees in any collective bargaining unit shall not be subject to challenge on the grounds that a new substantial question of representation within such collective bargaining unit exists until the lapse of one year from the date of certification or the expiration of any collective bargaining agreement, whichever is later. However, no collective bargaining agreement shall be construed to be a bar to representation proceedings for a period of more than two years.

(Added by Stats. 1971, Ch. 1161.)



101345

Whenever the district acquires existing facilities from a publicly or privately owned public utility, either in proceedings by eminent domain or otherwise, the district shall assume and observe all existing labor contracts. To the extent necessary for operation of facilities, all of the employees of such acquired public utility whose duties pertain to the facilities acquired shall be appointed to comparable positions in the district without examination, subject to all the rights and benefits of this part, and these employees shall be given sick leave, seniority, vacation, and pension credits in accordance with the records and labor agreements of the acquired public utility. Members and beneficiaries of any pension or retirement system or other benefits established by that public utility shall continue to have the rights, privileges, benefits, obligations, and status with respect to such established system. No employee of any acquired public utility shall suffer any worsening of his wages, seniority, pension, vacation, or other benefits by reason of the acquisition.

The district may extend the benefits of this section to officers or supervisory employees of the acquired public utility.

(Added by Stats. 1971, Ch. 1161.)



101346

The district shall not acquire any existing system or part thereof whether by purchase, lease, condemnation, or otherwise, nor shall the district dispose of or lease any transit system or part thereof, nor merge, consolidate, or coordinate any transit system or part thereof, or reduce or limit the lines or service of any existing system or of its system, or terminate any lease arrangement or management contract, unless it shall first have made adequate provision for any employees who are or may be displaced. The terms and conditions of such provision shall be a proper subject of collective bargaining.

(Added by Stats. 1971, Ch. 1161.)



101347

Notwithstanding the provisions of the Government Code, employees of the district may authorize and, upon such authorization, the district shall make deductions from wages and salaries of such employees:

(a) Pursuant to a collective bargaining agreement with a duly designated or certified labor organization for the payment of union dues, fees, or assessments.

(b) For the payment of contributions pursuant to any health and welfare plan or pension or retirement plan.

(c) For any purpose for which deductions may be authorized by employees of any private employer.

(Added by Stats. 1971, Ch. 1161.)



101348

The obligation of the district to bargain in good faith with a duly designated or certified labor organization and to execute a written collective bargaining agreement with such labor organization covering the wages, hours, and working conditions of the employees represented by such labor organization in an appropriate unit, and to comply with the terms thereof, shall not be limited or restricted by any provision of law. The obligation of the district to bargain collectively shall extend to all subjects of collective bargaining which are or may be proper subjects of collective bargaining with a private employer, including retroactive provisions.

(Added by Stats. 1971, Ch. 1161.)






CHAPTER 10. Retirement

101355

Subject to Sections 101356 and 101357, the board shall provide for retirement benefits for the officers and employees of the district.

(Amended by Stats. 1987, Ch. 372, Sec. 1.)



101356

(a) At its discretion, the board shall select one of the following plans to provide retirement benefits to officers and employees of the district:

(1) By contracting with the retirement system maintained pursuant to the County Employees Retirement Law of 1937 or the Public Employees Retirement Law.

(2) By adopting a qualified plan and tax-exempt trust pursuant to Sections 401(a) and 501(a) of the Internal Revenue Code of 1954, as amended.

(b) The adoption, terms, and conditions of any retirement system covering employees of the district represented by a labor organization shall be pursuant to the collective bargaining agreement between the labor organization and the district.

(Amended by Stats. 1987, Ch. 372, Sec. 2.)



101357

(a) The board shall determine and classify the officers and employees who shall be eligible to participate in the retirement system. However, any action by the board shall be subject to the terms and regulations of a retirement system or plan selected by the board pursuant to subdivision (a) of Section 101356, and, in the case of employees of the district represented by a labor organization, subject to the collective bargaining agreement between the labor organization and the district.

(b) The district and the labor organization representing the district s employees in a bargaining unit shall be equally represented in the administration of the retirement system.

(Amended by Stats. 1987, Ch. 372, Sec. 3.)



101358

The retirement system provided for by this chapter shall not include the members of the board.

(Added by Stats. 1971, Ch. 1161.)



101359

As to the members of the retirement system provided for by this chapter, the board may provide for their coverage under Title II of the Federal Social Security Act, as amended, and the related provisions of the Federal Insurance Contributions Act, as amended, and the district may perform all acts necessary or convenient to accomplish such coverage.

(Added by Stats. 1971, Ch. 1161.)






CHAPTER 11. Miscellaneous Benefits

101365

The board shall provide for the coverage of the officers and employees of the district under the workers compensation, unemployment compensation disability, and unemployment insurance laws of the State of California.

(Amended by Stats. 1974, Ch. 1454.)



101366

Subject to such regulations and schedule of contributions of premiums as it shall determine, the board shall provide for group health and medical insurance for such officers and employees of the district who are members of the retirement system provided for by Chapter 10 (commencing with Section 101355) of this part and who request coverage under such insurance.

(Added by Stats. 1971, Ch. 1161.)






CHAPTER 12. Change of Organization

101370

As used in this article the terms change of organization and reorganization shall have the meanings defined in Section 56021 and Section 56073, respectively, of the Government Code.

(Amended by Stats. 2011, Ch. 300, Sec. 85. Effective January 1, 2012.)



101371

A change of organization or a reorganization of the district formed and existing under the provisions of this part may be effected in the manner prescribed by the District Reorganization Act of 1965 (Division 1 (commencing with Section 56000) of Title 6 of the Government Code), and the provisions of that act shall govern any and all such changes of organization or reorganizations.

(Added by Stats. 1971, Ch. 1161.)



101372

Notwithstanding Section 101371, from and after the completion of the organization of the district on June 29, 1972, any territory lying outside of the boundaries of the district which is contiguous to and annexed to the City of Bakersfield shall be automatically included within the district upon the effective date of its inclusion within the city, subject only to compliance with the requirements of Chapter 8 (commencing with Section 54900), Part 1, Division 2, Title 5 of the Government Code.

(Added by Stats. 1973, Ch. 590.)









PART 14. SACRAMENTO REGIONAL TRANSIT DISTRICT

CHAPTER 1. Title of Act and Policy

102000

This part shall be known and may be cited as the Sacramento Regional Transit District Act.

(Added by Stats. 1971, Ch. 1374.)



102001

The Legislature hereby finds and declares:

(a) It is necessary that a transit district be established to operate a single unified public transportation system in the Sacramento region in order to meet the present and future public transportation, and mass and rapid transit, needs of that region. The existing Sacramento Transit Authority, because of its limited legal and financial base, is unable to solve the transit problems of the Sacramento region and provide the needed comprehensive public transportation system.

(b) It is, therefore, necessary to provide a successor corporation to the authority, to wit: a transit district, and to provide for the formation of such transit district appointed by and responsive to the cities and counties in the Sacramento region served by the district so that there will be sufficient governmental authority to solve the existing and future transportation problems of the Sacramento region and provide the needed comprehensive public transportation system.

(c) Because there is no general law under which such a district could be formed, the adoption of a special act enabling the creation of a special district is required.

(Amended by Stats. 1972, Ch. 189.)



102002

It is the intent of the Legislature that the formation of this district shall further the concept of regional rapid transit and transit districts, with the eventual goal of the creation of a network of rapid transit systems throughout the state which would be operated as a single coordinated statewide system to facilitate the expeditious movement of people between the major metropolitan centers of the state.

(Amended by Stats. 1972, Ch. 189.)






CHAPTER 2. Definitions

102010

Unless the context otherwise requires, the provisions of this chapter govern the construction of this part.

(Added by Stats. 1971, Ch. 1374.)



102011

District means the Sacramento Regional Transit District.

(Added by Stats. 1971, Ch. 1374.)



102012

Transit means the transportation of passengers and their incidental baggage by any means.

(Added by Stats. 1971, Ch. 1374.)



102013

Transit works or transit facilities means any or all real and personal property, equipment, rights, or interests owned, or to be acquired, by the district for transit service or purposes.

(Added by Stats. 1971, Ch. 1374.)



102014

Board of directors , board , and directors , means the board of directors of the district.

(Added by Stats. 1971, Ch. 1374.)



102015

City means, individually, the Cities of Citrus Heights, Davis, Elk Grove, Folsom, Rancho Cordova, Roseville, Sacramento, West Sacramento, and Woodland, and any other city that is annexed to the district as provided in this part.

(Amended by Stats. 2004, Ch. 620, Sec. 1. Effective January 1, 2005.)



102016

County means, individually, the Counties of Sacramento and Yolo, and any other county which is annexed, in whole or in part, to the district as provided in this part.

(Added by Stats. 1971, Ch. 1374.)



102017

Public agency includes the State of California, and any county, city, district, or other political subdivision or public entity of, or organized under the laws of, this state, or any department, instrumentality, or agency thereof.

(Added by Stats. 1971, Ch. 1374.)



102018

System means all transit works and transit facilities owned or held, or to be owned or held, by the district for transit purposes.

(Added by Stats. 1971, Ch. 1374.)



102019

Revenues means all rates, fares, tolls, rentals, or other income and revenue actually received or receivable by, or for the account of, the district from the operation of the system, including, without limiting the generality of the foregoing, interest allowed on any moneys or securities, any profits derived from the sale of any securities, and any consideration in any way derived from any properties owned, operated, or at any time maintained by the district.

(Added by Stats. 1971, Ch. 1374.)



102020

Person includes any individual, firm, partnership, association, corporation, limited liability company, trust, or business trust, or the receiver, trustee, or conservator for any thereof, but does not include a public agency, as defined in Section 102017.

(Amended by Stats. 1994, Ch. 1010, Sec. 221. Effective January 1, 1995.)



102021

Establish includes establish, construct, complete, acquire, extend, or reroute. It does not, however, include the maintenance and operation of any existing system acquired by the district.

(Added by Stats. 1971, Ch. 1374.)



102022

Sacramento Area Council of Governments means that agency or any successor thereto.

(Amended by Stats. 2006, Ch. 272, Sec. 1. Effective January 1, 2007.)



102023

Tax or financial support includes funds made available pursuant to the Mills-Alquist-Deddeh Act (Chapter 4 (commencing with Section 99200) of Part 11 of Division 10), which is also known as the Transportation Development Act, or any successor to that act.

(Amended by Stats. 2006, Ch. 272, Sec. 2. Effective January 1, 2007.)



102025

Member entity means a city or county that is annexed to the district pursuant to Section 102051, 102052, or 102055. Member entities means all those cities and counties.

(Repealed and added by Stats. 2006, Ch. 272, Sec. 5. Effective January 1, 2007.)



102026

Participating entity means a city or county that has entered into an agreement with the district pursuant to subdivision (b) of Section 102100.3, but only during the period in which the agreement is in effect. Participating entities means all those cities and counties.

(Repealed and added by Stats. 2006, Ch. 272, Sec. 7. Effective January 1, 2007.)



102027

Voting entity means a member entity or a participating entity. Voting entities means all member entities and participating entities.

(Repealed and added by Stats. 2006, Ch. 272, Sec. 9. Effective January 1, 2007.)



102028

Transportation planning agency shall have the meaning provided in Section 99214.

(Repealed and added by Stats. 2006, Ch. 272, Sec. 11. Effective January 1, 2007.)






CHAPTER 3. Creation of District and Annexation

102050

The Sacramento Regional Transit District may be formed pursuant to this chapter to carry out the purposes of this part. The district shall be a public corporation for such purposes.

(Amended by Stats. 1972, Ch. 189.)



102051

The district may comprise the Cities of Citrus Heights, Elk Grove, Davis, Folsom, Rancho Cordova, Roseville, Sacramento, West Sacramento, and Woodland, and the following described territory of the Counties of Sacramento and Yolo, to the extent they are not included in the above-mentioned cities:

(a) The territory of the County of Sacramento which may be included is described as follows:

(1) Beginning at the northeasterly corner of the Sacramento County line running southeasterly to State Highway Route 50; thence southwesterly along Route 50 to Prairie City Road; thence southeasterly along Prairie City Road to White Rock Road; thence along White Rock Road to Grant Line Road; thence along Grant Line Road to Douglas Road; thence westerly along Douglas Road to Sunrise Blvd.; thence southerly along Sunrise Blvd. to Kiefer Blvd.; thence westerly along Kiefer Blvd. to Excelsior Road; thence southerly along Excelsior Road to Jackson Road; thence northwesterly along Jackson Road to Bradshaw Road; thence southerly along Bradshaw Road to Grant Line Road; thence westerly along Grant Line Road to State Highway Route 99; thence northwesterly along Route 99 to Elk Grove Blvd.; thence westerly along Elk Grove Blvd. to Bruceville Road; thence southerly along Bruceville Road to Bilby Road; thence westerly along Bilby Road to Franklin Blvd.; thence northeasterly along Franklin Blvd. to Elk Grove Blvd.; thence westerly along Elk Grove Blvd. to the intersection of State Highway Route 5; thence northerly along Route 5 to the Sacramento City Limits; thence along the Sacramento City Limits to the Sacramento River; thence along the Sacramento River upstream to the intersection of the Sacramento River and prolongation of San Juan Road; thence easterly along the prolongation of San Juan Road to the Sacramento City Limits; thence along the Sacramento City Limits to Elk Horn Blvd.; thence easterly along Elk Horn Blvd. to the Union Pacific Railroad; thence along the Union Pacific Railroad to Elverta Road; thence easterly along Elverta Road to 16th Street; thence northerly along 16th Street to the Sacramento County line; thence easterly along the Sacramento County line to the point of beginning, and excluding the Cities of Sacramento and Folsom.

(2) Beginning at the southwesterly corner of the intersection of Route 5 and Power Line Road; thence northerly along Power Line Road to Elverta Road; thence easterly along Elverta Road to Lone Tree Road; thence southerly along Lone Tree Road to Route 5; thence westerly along Route 5 to the point of beginning.

(3) All of that property known as the Sacramento County Metropolitan Airport in Natomas Elkhorn Subdivision and Sec. 36, T. 10 N., R. 3 E., M.D.B. & M. and filed for record the 29th day of January, 1968, at 4:45 P.M., in Book 26 of Surveys, at Page 12, in the office of the Sacramento County Recorder.

(4) Notwithstanding paragraphs (1), (2), and (3) of this subdivision, the unincorporated territory of the County of Sacramento included in the district shall include the same area as the urban service area proposed to be adopted by the County of Sacramento, as adopted and as hereafter amended.

(b) The unincorporated territory of the County of Yolo which may be included is described as follows:

(1) Beginning at the northeast corner of Sec. 36, T. 9 N., R. 3 E., M.D.B. & M.; thence north
1/2
mile along the west line of Sec. 30, T. 9 N., R. 4 E., to the west
1/4
corner of Sec. 30; thence east
1/2
mile to the center of Sec. 30; thence north
1/8
mile, more or less, to the north line of Swamp Land Survey No. 970, the point being on the centerline of Tule Lake Road; thence northeasterly along the north line of Swamp Land Survey No. 970 to the centerline of the Sacramento River; thence easterly and southerly down and along the Sacramento River to the south line of Swamp Land Survey No. 815; thence northwesterly along the south line of Swamp Land Survey No. 815 to its southwest corner; thence northeasterly along the west line of Swamp Land Survey No. 815 to a point where it is intersected by the quarter section line running east and west through Sec. 30, T. 8 N., R. 4 E.; thence west
3/4
mile, more or less, to the east
1/4
corner of Sec. 25, T. 8 N., R. 3 E.; thence north 5
1/2
miles, more or less, to the point of beginning.

(2) Beginning at the intersection of State Highway Route 113 and the Yolo County line southern boundary; thence easterly along the Yolo County line southern boundary to the Davis City Limits; thence meandering along the Davis City Limits to Russell Boulevard; thence westerly along Russell Boulevard to Route 113; thence southerly along Route 113 to the point of beginning.

For purposes of this section, any reference to an avenue, boulevard, highway, railroad, road, or street includes the right-of-way thereof.

(Amended by Stats. 2011, Ch. 536, Sec. 1. Effective January 1, 2012.)



102052

The district shall be formed upon the adoption of a resolution by the City Council of the City of Sacramento and the adoption of a resolution by the Board of Supervisors of the County of Sacramento declaring there is a need for the district to function.

(Amended by Stats. 1972, Ch. 189.)



102052.5

The boundaries of the district, at any point in time, shall include (a) all the area of any city eligible to participate under Section 102051 or 102055 in which the governing body has declared a need for the district to operate and (b) that area of any county eligible to participate under Section 102051 or 102055 within which the governing body has declared a need for the district to operate.

(Added by Stats. 1972, Ch. 189.)



102053

The district may operate and exercise the powers under this part within any city, provided that the district shall have no power to levy an ad valorem property tax within the boundaries of any city, as provided in Article 7 (commencing with Section 102330) of Chapter 5 of this part, unless the city council of the city adopts a resolution declaring there is a need for the district to operate and levy a tax within the boundaries of the city.

(Added by Stats. 1971, Ch. 1374.)



102054

The district may operate and exercise the powers under this part within all or a part of the herein described unincorporated area of any county. However, the district shall have no power to levy an ad valorem property tax within any such unincorporated area, as provided in Article 7 (commencing with Section 102330) of Chapter 5 of this part, unless the board of supervisors of the county adopts a resolution declaring there is a need for the district to operate and levy a tax within the unincorporated area of the county or so much of the unincorporated area as described in the resolution.

(Added by Stats. 1971, Ch. 1374.)



102055

Any city or county may annex to and become a part of the district upon approval by the board of directors following (1) written request by that city or county to the district for that annexation, and (2) approval of that annexation by the Sacramento Area Council of Governments. Approval of annexation by the board shall be made by adoption of a resolution to that effect.

(Amended by Stats. 2006, Ch. 272, Sec. 12. Effective January 1, 2007.)






CHAPTER 4. Government of District

ARTICLE 1. Board of Directors

102100.1

(a) Except as otherwise provided, the government of the district shall be vested in a board of directors. The number of members on the board shall be not less than the number of voting entities.

(b) Each appointee to the board shall serve a four-year term, unless earlier removed.

(Amended by Stats. 2006, Ch. 272, Sec. 13. Effective January 1, 2007.)



102100.2

The first board of directors shall consist of seven members appointed within 30 days after the district is formed as provided in Section 102052. Four members of the first board of directors shall be appointed by the City Council of the City of Sacramento. Three members of the first board of directors shall be appointed by the Board of Supervisors of the County of Sacramento.

(Amended by Stats. 2011, Ch. 536, Sec. 2. Effective January 1, 2012.)



102100.3

The number of members of the board of directors shall be increased as follows:

(a) Each member entity shall be entitled to make one appointment to the board.

(b) A city or county that is not annexed to the district may become a participating entity that is entitled to make at least one appointment to the board if the participating entity enters into an agreement with the district that provides for all of the following:

(1) The participating entity agrees to pay its proportionate share of the district s cost to provide rail or other districtwide transit services.

(2) The district agrees to maintain a specified level of rail or other districtwide transit services.

(3) The district is not obligated to provide transit services to any particular location or along any particular route.

(c) A voting entity shall be entitled to make an additional appointment to the board under the circumstances set forth in paragraph (6) of subdivision (d) of Section 102105.1.

(Amended by Stats. 2006, Ch. 272, Sec. 14. Effective January 1, 2007.)



102100.4

The appointing authority of a participating entity under subdivisions (b) and (c) of Section 102100.3, and the term of its appointee to the board, shall terminate upon termination or cancellation of the agreement provided for in subdivision (b) of Section 102100.3, and that agreement shall automatically terminate upon the effective date of the entity s annexation to the district pursuant to Section 102051 or 102055.

(Repealed and added by Stats. 2006, Ch. 272, Sec. 16. Effective January 1, 2007.)



102100.5

After initial formation of the district, each voting entity shall have the right to appoint fewer members than it is entitled to appoint under Sections 102100.2 and 102100.3, provided that each voting entity shall appoint at least one member. Each voting entity shall determine, effective July 1 of each year, how many members it will appoint for the upcoming fiscal year. The legislative body of each voting entity shall provide written notification to the secretary of the board not more than 60 days and not less than 15 days prior to July 1 of the number of appointments it will make for the upcoming fiscal year beginning July 1. Unless and until that notification is provided, the number of appointments made during the prior year shall govern.

(Repealed and added by Stats. 2006, Ch. 272, Sec. 18. Effective January 1, 2007.)



102100.6

An action by the board shall not be void or voidable under either of the following circumstances:

(a) If it is determined, subsequent to an action in which a member representing a participating entity casts a vote, that the agreement for that participating entity did not comply with subdivision (b) of Section 102100.3.

(b) Because of any mathematical or clerical error in the information used to calculate, or because of the calculation of, the apportionment referred to in paragraph (5), (8), or (9) of subdivision (d) of Section 102105.1.

(Repealed and added by Stats. 2006, Ch. 272, Sec. 20. Effective January 1, 2007.)



102100.7

The appointments to the board may be changed in the following manner:

Not more often than every two years, the voting entities may, by agreement, apportion the appointments to the board among them in the approximate ratio that the district provides transit service, as determined by the gross cost of the service without regard to income or revenues of the district, within their respective boundaries.

(Amended by Stats. 2006, Ch. 272, Sec. 21. Effective January 1, 2007.)



102100.8

Execution of the agreement provided in subdivision (b) of Section 102100.3 by the district and the City of Elk Grove shall be a complete defense in any action or proceeding of any kind to enforce or compel compliance with Resolution Number 99-1044 adopted by the Sacramento County Board of Supervisors or Resolution Numbers LAFC 1205, LAFC 1206, LAFC 1207, or LAFC 1208, adopted by the Sacramento Local Agency Formation Commission, to the extent the enforcement action is related to the enforcement of the Mitigation Monitoring Reporting Program Mitigation Measure Number 2 pertaining to the district.

(Amended by Stats. 2006, Ch. 272, Sec. 22. Effective January 1, 2007.)



102100.9

For purposes of paragraph (1) of subdivision (b) of Section 102100.3, the City of Elk Grove s proportionate share shall be determined in the manner provided in Section 4B(2) of the First Amendment to Interim Agreement for Elk Grove Bus Service, dated March 17, 2004, between the district and the City of Elk Grove.

(Amended by Stats. 2006, Ch. 272, Sec. 23. Effective January 1, 2007.)



102100.10

Each voting entity appointing members to the board in accordance with Section 102100.2 or 102100.3 may also select, in the same manner as the primary member or members, one or more alternates, as the case may be, to serve on the board when the primary member or members are not available. Each alternate shall be appointed to serve for a specific member. The alternate shall be subject to the same restrictions and shall have the same powers, when serving on the board, as the primary member, including assumption of the seniority of the primary member for purposes of paragraph (7) of subdivision (d) of Section 102105.1. The legislative body of any voting entity appointing an alternate shall provide written notification to the secretary of the board of each appointment of an alternate in order for the appointment to be effective.

(Added by Stats. 2006, Ch. 272, Sec. 24. Effective January 1, 2007.)



102101

A member of a city council or board of supervisors may serve as a member of the board of directors.

(Added by Stats. 1971, Ch. 1374.)



102104

The board at its first meeting, and thereafter annually at the first meeting in January, shall elect a chairman who shall preside at all meetings. In the event of his absence or inability to act, the members present, by an order entered in the minutes, shall select one of their members to act as chairman pro tem, who, while so acting, shall have all of the authority of the chairman.

(Added by Stats. 1971, Ch. 1374.)



102105

The board shall establish rules for its proceedings. The acts of the board shall be expressed by motion, resolution, or ordinance. All meetings of the board shall be conducted in the manner prescribed by the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(Amended by Stats. 2006, Ch. 272, Sec. 25. Effective January 1, 2007.)



102105.1

In acting on any item, the following weighted voting procedure shall be applied:

(a) There shall be a total of 100 votes.

(b) The presence of members eligible to cast a majority of the 100 votes shall constitute a quorum for the transaction of business.

(c) Except as otherwise provided in this section, and notwithstanding any other provision of law, all official acts of the board shall require the affirmative vote of members casting a majority of the 100 votes. Any statute, including this part, that requires a vote of the board shall be interpreted to require a tally of the votes, rather than a tally of the members of the board. A statute requiring the affirmative vote of the majority or a greater number of members of the board, including, but not limited to, Section 1245.240 of the Code of Civil Procedure, shall be interpreted as requiring a tally of the votes cast by members, rather than a tally of members.

(d) Each board member shall have the number of votes determined by the following formula; however, each voting entity represented on the board shall have at least one vote, and providing that there shall be no fractional votes:

(1) Each member entity is entitled to five votes as a membership incentive; however, the total number of incentive votes shall not exceed 30. If the number of member entities exceeds six, the 30 incentive votes shall be divided equally among the member entities.

(2) The remaining votes shall be divided among all voting entities in proportion to each entity s financial contribution to the district. The calculation of each voting entity s financial contribution shall include all of the following:

(A) Funds allocated to the district pursuant to the Mills-Alquist-Deddeh Act, also known as the Transportation Development Act (Chapter 4 (commencing with Section 99200) of Part 11 of Division 10), or any successor thereto, as computed by the applicable transportation planning agency for the voting entity.

(B) Funds provided to the district by the voting entity pursuant to an agreement of the type described in subdivision (b) of Section 102100.3.

(C) Other local funds made available to the district by the voting entity for the operation of public transit service.

(D) The federal formula grant funds attributable to the voting entity shall be determined by multiplying the amount described in paragraph (8) of subdivision (b) of Section 102205 by the voting entity s proportionate share of the total population of all voting entities, which shall be determined by using the population statistics described in paragraph (10) of subdivision (b) of Section 102205.

(E) Any adjustment expressly provided for in an agreement entered into between the district and any voting entity whereby the district receives or disburses any of the funds described in subparagraphs (A) to (D), inclusive, including, but not limited to, fund exchange or fund swap agreements.

(3) The total number of votes for each voting entity shall be the sum of the votes allocated in paragraphs (1) and (2).

(4) If the division set forth in paragraphs (1) to (3), inclusive, results in fractional votes, the number of votes allocated shall be rounded in the following manner:

(A) Each fractional vote that is 0.6 or greater shall be rounded up to the nearest whole number, and each fractional vote that is less than 0.6 shall be rounded down to the nearest whole number.

(B) If the sum total of the votes so rounded is greater than 100, the excess vote or votes shall be taken one each from the voting entity or entities with the greatest number of total votes, in descending order of the number of votes, until the sum total is 100. If two or more voting entities have the same number of votes, the vote reduction among those entities shall be done by lot.

(C) If the sum total of the votes so rounded is less than 100, one vote shall be added to the total of the voting entity or entities with the greatest number of total votes, in descending order of the number of votes, until the sum total is 100. If two or more voting entities have the same number of votes, the extra votes shall be allocated by lot among those entities.

(5) The determination of financial contribution and the apportionment of votes shall be approved by the board at the board meeting at which the budget is adopted. The new voting apportionment shall be effective on July 1 of each year or as soon thereafter as the budget is adopted.

(6) At the time the apportionment is approved, the following calculation shall be done for each voting entity: the total number of votes allocated to the voting entity shall be divided by the total number of appointments the voting entity is entitled to make under Sections 102100.2 and 102100.3, regardless of whether those appointments have been made. If the result is greater than 15 votes per appointment, the voting entity shall be entitled to appoint an additional member to the board, effective July 1. Notwithstanding Section 102100.5, the legislative body of the voting entity making its appointment under this provision shall give written notification to the secretary of the board within 30 days of approval of the allocation. A member so appointed shall be subject to the same restrictions and shall have the same powers, when serving on the board, as any other member.

(7) For any voting entity that has appointed more than one member to the board, the total votes allocated to that voting entity shall be divided equally among the board members or alternates representing that entity who are present and voting. Where an equal division would result in fractional votes, the votes shall be divided to the nearest whole number among all members representing the voting entity who are present and voting, with the remaining votes being allocated, one vote each, to the members representing the voting entity in order of seniority, as measured by years of consecutive service on the board. If two or more members have served for the same length of time, the extra vote or votes shall be allocated between those members by lot.

(8) If a city or county becomes a voting entity or ceases to be a voting entity after the annual allocation called for in this subdivision has taken place, the board shall approve a new allocation, applying the financial contribution data used for the most recent allocation and considering what the new voting entity would have contributed, had it been part of the district when the preceding allocation took place. If necessary, the financial contribution of a newly incorporated entity may be estimated using population figures from the applicable local agency formation commission.

(9) If, during the course of the fiscal year, the financial data used to calculate the financial contribution of any voting entity differs by more than 10 percent from the amount that will actually be provided during the fiscal year by that entity, the board may call for a new allocation to be conducted and any allocation so called for shall be approved by the board. The allocation shall proceed in the manner described in paragraphs (1) to (4), inclusive, but the calculation in paragraph (2) shall be done with reference to the financial contribution actually provided to the district during the fiscal year (except as otherwise provided in paragraph (8)), to the extent that contribution is known.

(Added by Stats. 2006, Ch. 272, Sec. 26. Effective January 1, 2007.)



102106

Each member of the board shall receive the sum of one hundred dollars ($100) for each attendance at up to four noticed meetings of the board per month, and shall be allowed actual necessary traveling expenses incurred in the discharge of the member s duties.

(Amended by Stats. 2006, Ch. 272, Sec. 27. Effective January 1, 2007.)



102107

(a) No ordinance shall be passed by the board on the day of its introduction, nor within three days thereafter, nor at any time other than at a regular or adjourned regular meeting. The enacting clause of all ordinances shall be as follows:

The board of directors of the Sacramento Regional Transit District do ordain as follows:

(b) All ordinances shall be signed by the chairman of the board or the chairman pro tempore and attested by the secretary. Before the expiration of 15 days after the passage of an ordinance, it shall be published once in a newspaper of general circulation in the district. An order entered in the minutes of the board that the ordinance has been duly published is prima facie proof of such publication.

(Added by Stats. 1980, Ch. 648, Sec. 3.)






ARTICLE 2. Powers and Duties of Board of Directors

102120

The board of directors is the legislative body of the district and shall determine all questions of district policy.

(Added by Stats. 1971, Ch. 1374.)



102121

It shall be the duty of the board of directors and it shall have the power to:

(a) Determine the transit facilities to be acquired and constructed by the district, the manner of operation, and the means to finance them.

(b) Adopt an annual budget for the district and fix the compensation of its officers and employees. The board may provide in the budget for a reasonable replacement reserve.

(c) Fix rates, rentals, charges, and classifications of transit service operated by the district.

(d) Adopt an administrative code which shall prescribe the powers and duties of district officers, the method of appointment of district employees, and methods, procedures, and systems of operation and management of the district.

(e) Adopt rules and regulations governing the use of transit facilities owned or operated by the district.

(f) Cause a postaudit of the financial transactions and records of the district to be made at least annually by a certified public accountant.

(g) Do any and all things necessary to carry out the purposes of this part.

(Added by Stats. 1971, Ch. 1374.)



102122

(a) The board of directors may adopt ordinances that do any of the following:

(1) Prohibit persons from knowingly giving false identification to a district employee engaged in the enforcement of district ordinances or state law, or otherwise obstructing the issuance of a citation for violation of district ordinances or state law.

(2) Prohibit unauthorized operation of, interference with, entry into, climbing upon, attaching to, or loitering on or in, transit facilities or other transit property.

(3) Prohibit the removal, displacement, injury, destruction, or obstruction of any part of any track, switch, turnout, bridge, culvert, or any other district structure or fixture.

(4) Specify conditions under which a passenger may board a district vehicle with a bicycle and where the bicycle may be stowed.

(b) The board may provide that a violation of any ordinance adopted pursuant to subdivision (a) is an infraction punishable by a fine not exceeding seventy-five dollars ($75), and that a violation by a person after the second conviction is punishable by a fine not to exceed two hundred fifty dollars ($250) and by community service for a total time not to exceed 48 hours over a period not to exceed 30 days which do not conflict with the violator s hours of school attendance or employment.

(c) This section does not prohibit any person from engaging in activities that are protected under the laws of the United States or of California, including, but not limited to, picketing, demonstrating, or distributing handbills.

(d) A district employee may enforce any ordinance that is adopted pursuant to this section as provided in subdivision (e) of Section 830.14 of the Penal Code.

(e) Nothing in this section shall affect any rights or immunities conferred pursuant to Section 836.5 of the Penal Code.

(Amended (as added by Stats. 2008, Ch. 528, Sec. 4) by Stats. 2011, Ch. 534, Sec. 5. Effective January 1, 2012.)






ARTICLE 3. Advisory Commission

102140

The board may establish an advisory commission to the board pursuant to this article.

(Added by Stats. 1971, Ch. 1374.)



102141

The commission shall be composed of three persons appointed by the legislative body of each voting entity. At least one of the three persons appointed by each voting entity shall be a sitting member of the voting entity s legislative body. Persons appointed to the commission shall serve at the pleasure of their appointing body.

(Amended by Stats. 2006, Ch. 272, Sec. 29. Effective January 1, 2007.)



102142

The commission shall meet as often as the board deems necessary, but at least twice annually, and shall advise the board on matters of district policy, including the administrative, fiscal, and operational policies of the district and their relation to the administrative, fiscal, and operational policies of the cities and counties in which the district is operating, levels of service, and allocation of the districts financial resources. The commission shall have such other advisory duties as may be provided by the board pursuant to this part.

(Added by Stats. 1971, Ch. 1374.)






ARTICLE 4. Officers

102160

The officers of the district shall consist of the members of the board, and the chairman, chairman pro tem, and secretary, who shall be selected from members of the board. The board may also hire and appoint a general manager, a legal counsel, a controller, a treasurer, and such other officers, assistants, and deputies as the board may deem necessary.

(Added by Stats. 1971, Ch. 1374.)



102161

At any time, any city, county, or other public agency may contract with the district for the performance of services on behalf of the district by the legal counsel, controller or fiscal officer, or treasurer of the city, county, or public agency.

(Amended by Stats. 2011, Ch. 536, Sec. 5. Effective January 1, 2012.)



102162

Article 4 (commencing with Section 1090) and Article 4.6 (commencing with Section 1120), Chapter 1, Division 4, Title 1 of the Government Code shall apply to all officers, employees, and contracts of the district.

(Added by Stats. 1971, Ch. 1374.)






ARTICLE 5. General Manager

102180

The power and duties of the general manager are:

(a) To head the administrative branch of the district and to be responsible to the board for the proper administration of all affairs of the district.

(b) To appoint, supervise, suspend, or remove district employees other than members of the board and officers appointed by the board.

(c) To supervise and direct the preparation of the annual budget for the board and be responsible for its administration after its adoption.

(d) To formulate and present to the board plans for transit facilities within the district and the means to finance them.

(e) To supervise the planning, acquisition, construction, maintenance, and operation of the transit facilities of the district.

(f) To attend all meetings of the board and act as the secretary to the board.

(g) To prepare and submit to the board, as soon as practicable after the end of each fiscal year, a complete report of the finances and administrative activities of the district for the preceding year.

(h) To perform such other and additional duties as the board may require.

(Amended by Stats. 1972, Ch. 189.)









CHAPTER 5. Powers and Functions of District

ARTICLE 1. Corporate Power

102200

The district has perpetual succession and may adopt a seal and alter it at its pleasure.

(Added by Stats. 1971, Ch. 1374.)



102201

The district may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1971, Ch. 1374.)



102202

All claims for money or damages against the district are governed by Division 3.6 (commencing with Section 810) of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 1971, Ch. 1374.)



102203

Subject to the provisions of Article 7 (commencing with Section 102330) or Article 8 (commencing with Section 102350) of this chapter, the district may levy, and collect, or cause to be collected, taxes for any lawful purpose, as provided by law.

(Amended by Stats. 1977, Ch. 948.)



102204

Except as otherwise provided in this part, district elections shall be called, held, and conducted as provided by law for county elections. Except in cases of emergency or compelling public need, as determined by the district, district elections, including those held pursuant to Article 7 (commencing with Section 102330) or Article 8 (commencing with Section 102350), or Article 1 (commencing with Section 102500) of Chapter 7, shall be held and consolidated with city, county, or state elections, or any election held under the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code).

(Amended by Stats. 1994, Ch. 923, Sec. 211. Effective January 1, 1995.)



102205

(a) The district shall annually submit its tentative or proposed budget to the legislative body of each voting entity, within the time and in the manner required in this section.

(b) The tentative or proposed budget and the final adopted budget shall, at a minimum, include the following information for the applicable fiscal year:

(1) The projected cost of service.

(2) The projected revenue from fares.

(3) The Transportation Development Act allocation for each member entity that is reserved for the district for operating purposes, as set forth in the finding of apportionment by the applicable transportation planning agency.

(4) The projected revenue from any contract of the type described in subdivision (b) of Section 102100.3.

(5) The projected revenue from any other local funds made available to the district by a voting entity for the operation of public transit service.

(6) The amount of the federal formula grant funds that was available and eligible for use during the prior fiscal year for operating purposes within the Sacramento urbanized area, including funds for cities and counties that are not represented on the board.

(7) The amount of the federal formula grant funds described in paragraph (6) that was allocated to entities other than the district.

(8) The amount obtained by subtracting the amount described in paragraph (7) from the amount described in paragraph (6), which amount represents the federal formula grant

funds that were available and eligible for use by the district for operating purposes during the prior fiscal year.

(9) A projection of the revenue from any other source that will be available to the district for operating purposes during the fiscal year.

(10) The population of each voting entity, as measured by the population statistics used by the applicable transportation planning agency to allocate Transportation Development Act funds for the same fiscal year for which the budget is adopted.

(c) The tentative or proposed budget shall be submitted to the legislative body of each voting entity not less than 60 days prior to its adoption by the board. It shall be submitted for review and comment. The board may adopt the budget after submission to the legislative body of each voting entity, but shall consider any comments made by those legislative bodies on the budget.

(d) Concurrent with adoption of the budget, the board shall make an affirmative finding that the proposed level of service, reflected in the statement of proposed operation and level of service, to be rendered in any voting entity, is commensurate with the level of tax or financial support to be derived from each such voting entity. In determining the level of service, the board shall consider user benefits and community benefits, in terms of one or more of the following factors: availability of service, patronage, population, and capital improvements.

(e) The board shall adopt its budget at a public hearing held after the submission of the tentative or proposed budget. Notice of the time and place of the hearing shall be published pursuant to Section 6061 of the Government Code and shall be made not later than the 15th day prior to the date of the hearing.

(Amended by Stats. 2006, Ch. 272, Sec. 30. Effective January 1, 2007.)



102206

The district shall also submit to the legislative body of each voting entity with its tentative or proposed budget a statement of its proposed operations and level of service for the period covered by the budget, calling attention to any substantial or significant changes or proposed changes in operations and level of service within each voting entity and a draft of the vote allocation called for by Section 102105.1. A legislative body may include with its comments to the district on the budget, comments concerning the proposed operations, level of service, and vote allocation, and the board shall consider those comments prior to adopting the budget.

(Amended by Stats. 2006, Ch. 272, Sec. 31. Effective January 1, 2007.)






ARTICLE 2. Contracts

102220

The district may make contracts and enter into stipulations of any nature whatsoever, either in connection with eminent domain proceedings or otherwise, including, without limiting the generality of the foregoing, contracts and stipulations to indemnify and save harmless, to employ labor, and to do all acts necessary and convenient for the full exercise of the powers granted in this part.

(Added by Stats. 1971, Ch. 1374.)



102221

The district may contract with any department or agency of the United States of America, with any public agency, or with any person upon such terms and conditions as the board finds is for the best interest of the district.

(Added by Stats. 1971, Ch. 1374.)



102222

(a) Except as provided in subdivision (b), contracts for the purchase of supplies, equipment, and materials in excess of one hundred thousand dollars ($100,000) shall be by contract let to the lowest responsible bidder or, in the district s discretion, to the responsible bidder that submitted a proposal that provides the best value, as defined in paragraph (1), to the district on the basis of the factors identified in the solicitation.

(1) For purposes of this section, best value means the overall combination of quality, price, and other elements of a proposal that, when considered together, provide the greatest overall benefit in response to the requirements described in the solicitation documents.

(2) To the extent practicable, when the expected procurement required exceeds three thousand dollars ($3,000) but does not exceed one hundred thousand dollars ($100,000), a minimum of three quotations shall be obtained, either written or oral, which permit prices and other terms to be compared.

(b) The provisions of subdivision (a) do not apply in the case of an emergency declared by a four-fifths vote of the board of directors.

(c) This section applies solely to the procurement of supplies, equipment, and materials and shall not apply to construction contracts.

(Repealed and added by Stats. 2012, Ch. 220, Sec. 3. Effective January 1, 2013.)



102223

Notwithstanding Section 102222 or any other provision of law, the district may procure one or more streetcars that operated more than 50 years ago in the district s service area without having to comply with competitive bidding procedures.

(Added by Stats. 1999, Ch. 1007, Sec. 8.5. Effective January 1, 2000.)



102224

The district may insure against any accident or destruction of the system or any part thereof. The district may insure against loss of revenues from any cause whatsoever. It may provide, in the proceedings authorizing the issuance of any bonds, for the carrying of insurance in such amount and of such character as may be specified, and for the payment of the premiums thereon. The district may also provide insurance as provided in Part 6 (commencing with Section 989), Division 3.6, Title 1 of the Government Code.

(Added by Stats. 1971, Ch. 1374.)



102225

The district may contract for the services of independent contractors.

(Added by Stats. 1971, Ch. 1374.)






ARTICLE 3. Property

102240

The district may take by grant, purchase, devise, or lease, or condemn in proceedings under eminent domain, or otherwise acquire, and hold and enjoy, real and personal property of every kind within or without the district necessary to the full or convenient exercise of its powers. The board may lease, mortgage, sell, or otherwise dispose of any real or personal property within or without the district necessary to the full or convenient exercise of its powers.

(Added by Stats. 1971, Ch. 1374.)



102240.5

(a) As used in this section, transit-oriented joint development project means a development project for commercial, residential, or mixed-use purposes that is undertaken in connection with existing, planned, or proposed transit facilities and is located one-fourth mile or less from the exterior boundary of the parcel on which that facility is located.

(b) The district may take by gift, or take or convey by grant, purchase, devise, or lease, and hold and enjoy, real and personal property of every kind within the district necessary for, incidental to, or convenient for, transit-oriented joint development projects.

(c) Any transit-oriented joint development project undertaken pursuant to this section shall be consistent with the general plan, any applicable specific plan, any applicable transit village plan, and the land-use and development ordinances of the city or county in which the project is located.

(d) The district may not exercise its power of eminent domain in order to make an acquisition under this section.

(e) (1) Prior to exercising the authority granted under this section, the district shall prepare, and shall adopt at a public hearing, written policies and procedures implementing this section.

(2) The district shall invite public comment during the preparation and adoption of the policies and procedures required under paragraph (1), including, but not limited to, soliciting the input of community members and organizations and publishing notice of the public hearing in a newspaper of general circulation.

(f) This section applies only to acquisitions related to transit-oriented joint development projects and does not expand the district s existing powers.

(Added by Stats. 2001, Ch. 280, Sec. 1. Effective January 1, 2002.)



102242

The district may exercise the right of eminent domain to take any property necessary or convenient to the exercise of the powers granted in this part. The district, in exercising such power, shall in addition to the damages for the taking, injury, or destruction of property, also pay the cost, exclusive of betterment and with credit for salvage value, of removal, reconstruction, or relocation of any structure, railways, mains, pipes, conduits, wires, cables, or poles of any public utility which is required to be moved to a new location.

(Amended by Stats. 1975, Ch. 1176.)



102243

The Public Utilities Commission of the state shall have and exercise power and jurisdiction to fix just compensation to be paid for the taking of any property of a public utility in eminent domain proceedings brought by the district. No taking or acquisition by the district which would involve the abandonment, removal, relocation, or use of the property of a railroad corporation, as defined in Section 230, shall be permitted, unless the Public Utilities Commission, after a hearing, shall find and determine that the public interest and necessity require the abandonment, removal, relocation, or use of such property and that such taking or acquisition will not unreasonably impair the ability of the railroad corporation involved to provide safe, adequate, economical, and efficient service. The district may commence and maintain such eminent domain proceedings in the Public Utilities Commission or the superior court at its option.

(Added by Stats. 1971, Ch. 1374.)



102244

The district is entitled to the benefit of any reservation or grant, in all cases, where any right has been reserved or granted to any public agency to construct or maintain roads, highway or other crossings over any public or private lands.

(Added by Stats. 1971, Ch. 1374.)






ARTICLE 4. Transit Planning

102260

The district shall adopt and maintain a general transit plan for the district.

(Added by Stats. 1971, Ch. 1374.)



102261

The general transit plan, or any element or amendment thereof, shall be adopted in the manner provided in this article.

(Added by Stats. 1971, Ch. 1374.)



102262

Before adopting the plan, or an element or amendment thereof, the board shall refer the plan or element or amendment thereof to the advisory commission, if the commission has been established under Article 3 (commencing with Section 102140) of Chapter 4 of this part. Failure of the advisory commission to consider such matters within a reasonable time as established by the board shall not prevent the board from acting under this article.

(Added by Stats. 1971, Ch. 1374.)



102263

Before adopting the plan, or an element or amendment thereof, the board shall hold a public hearing. Notice of the time and place of the hearing shall be given at least 30 days before the hearing. The notice shall be published pursuant to Section 6061 of the Government Code and written notice shall also be mailed to each city council and board of supervisors in the district. The hearing may be continued from time to time.

(Added by Stats. 1971, Ch. 1374.)



102264

The adoption of the general plan, or an element or amendment thereof, shall be by resolution of the board.

(Added by Stats. 1971, Ch. 1374.)



102265

The Sacramento Area Council of Governments shall be the long-range planning agency advising the district.

(Amended by Stats. 2006, Ch. 272, Sec. 32. Effective January 1, 2007.)






ARTICLE 5. Transit Facilities and Service

102280

The district may provide transit service for the transportation of passengers and their incidental baggage by any means, both within and outside the district.

(Added by Stats. 1971, Ch. 1374.)



102281

(a) The district may engage in the business of providing charter bus service, sightseeing service, special school service, and other service, including any other service as may be provided by its predecessor, the Sacramento Transit Authority.

(b) No bus equipment which is designed solely for charter service shall be purchased. No intercity model bus shall be operated in charter service; however, nothing in this section shall limit the features and equipment on, or the use of, transit and suburban model buses.

(c) The board shall hold a public hearing prior to adopting a charter rate schedule or any amendment thereof. Notice of the hearing shall be mailed at least 30 days in advance to each charter-party carrier maintaining an office or equipment point within the district, and to each charter-party carrier or representative thereof who has requested, in writing, to be notified of such hearings. A notice shall include the proposed charter rate schedule. At the close of the public hearing, the board may adopt charter rate schedules which shall not be less than the lowest of the three largest private charter-party carriers operating similar service in the district. For any charter service between points within the district, the district may establish a lower minimum charge. The designation three largest private charter-party carriers refers to the three carriers with the highest gross revenue generated from charter service originating within the district.

(d) A charter trip shall have its origin within the district, and the return trip shall have its destination within the district, unless the district is requested by a private charter-party carrier to provide a trip not having origin and return destination within the district.

(Amended by Stats. 2011, Ch. 536, Sec. 6. Effective January 1, 2012.)



102282

The board may contract with any public agency or person to provide transit facilities and services for the district.

(Added by Stats. 1971, Ch. 1374.)



102283

The district may construct and operate or acquire and operate transit works and facilities in, under, upon, over, across, or along any state or public highway or any stream, bay or water course, or over any of the lands which are the property of the state, to the same extent that such rights and privileges appertaining thereto are granted to municipalities within the state.

(Added by Stats. 1971, Ch. 1374.)



102284

(a) The district may enter into agreements for the joint use of any property and rights by the district and any public agency or public utility operating transit facilities; may enter into agreements with any public agency or public utility operating any transit facilities, and wholly or partially within or without the district, for the joint use of any property of the district or of the public agency or public utility, or the establishment of through routes, joint fares, transfer of passengers or pooling arrangements.

(b) In addition to any power described in subdivision (a), the district may enter into agreements for the joint use or joint development of any property or rights by the district and any public agency, or public utility operating transit facilities or nontransit facilities, or both, or any other person, firm, corporation, association, organization, or other entity, public or private, either, in whole or in part, within or outside the district, for the joint use or development of any nontransit facilities of the district or of the public agency, public utility, person, firm, corporation, association, organization, or other entity, public or private, for the establishment of through routes, joint fares, transfer of passengers, pooling arrangements, station cost-sharing, connector fees, or land, air, or development rights, sales or leasing, necessary for, incidental to, or convenient for, the full exercise of the powers granted in this chapter. For the purpose of this section, the following terms have the following meanings:

(1) Joint development includes, but is not limited to, agreements with any person, firm, corporation, association, organization, or other entity, public or private, to develop or to engage in the planning, financing, construction, or operation of nontransit district facilities or development projects adjacent, or physically or functionally related, to district transit facilities.

(2) Development project includes, but is not limited to, projects for any use or mixed use including public, commercial, or residential uses.

(3) Nontransit facilities, includes, but is not limited to, any land, buildings, or equipment, or interest therein, that is used for the production of transit revenue not arising from the operation of a transit system.

(c) Construction projects or works of improvement for facilities authorized by the district under the terms of a joint development agreement that is approved under the authority conferred by this section shall be considered a public works project subject to Chapter 1 (commencing with Section 1720) of Part 7 of Division 2 of the Labor Code and shall be enforced by the Department of Industrial Relations in the same manner in which it carries out this responsibility under the Labor Code.

(Amended by Stats. 1993, Ch. 250, Sec. 4. Effective January 1, 1994.)



102285

The rates and charges, if any, for transit service furnished pursuant to this part shall be fixed by the board and shall be reasonable.

(Added by Stats. 1971, Ch. 1374.)



102286

The district shall be subject to the provisions of Division 14.8 (commencing with Section 34500) of the Vehicle Code with respect to operation of buses and to the rules and regulations enforceable by the Department of the California Highway Patrol pursuant to that chapter regulating the safe operation of buses.

(Added by Stats. 1971, Ch. 1374.)



102287

The district and any one or more school districts may enter into agreements pursuant to which school transportation equipment may be used by the district.

(Added by Stats. 1971, Ch. 1374.)



102288

(a) The district may acquire, construct, own, operate, control, or use rights-of-way, rail lines, buslines, stations, platforms, switches, yards, terminals, parking lots, and any and all facilities necessary or convenient for transit service, within or partly outside the district, underground, upon, or above the ground and under, upon or over public streets or other public ways or waterways, together with all physical structures necessary or convenient for the access of persons or vehicles thereto, and may acquire any interest in or rights to use or joint use of any or all of the foregoing; however, installations in state freeways are subject to the approval of the Department of Transportation, and installations in other state highways are subject to Article 2 (commencing with Section 670) of Chapter 3 of Division 1 of the Streets and Highways Code. Installations in county highways and city streets are subject to similar encroachment permits.

(b) In addition to any power described in subdivision (a), the district may, to the extent that it is not expressly provided for in subdivision (a), develop, lease, jointly develop, or jointly use air rights, land rights, development rights, rights-of-way, rail trackage, entrances and exits, and any and all fixed facilities and structures physically or functionally related to transit service.

(c) Construction projects or works of improvement for facilities authorized by the district under the terms of a joint development agreement that is approved under the authority conferred by this section shall be considered a public works project subject to Chapter 1 (commencing with Section 1720) of Part 7 of Division 2 of the Labor Code and shall be enforced by the Department of Industrial Relations in the same manner in which it carries out this responsibility under the Labor Code.

(Amended by Stats. 1993, Ch. 250, Sec. 5. Effective January 1, 1994.)



102289

The district may lease or contract for the use of its transit facilities, or any portion thereof, to any operator, and may provide for subleases by such operator upon such terms and conditions as it deems in the public interest. The word operator as used in this section means any public agency or any person.

(Added by Stats. 1971, Ch. 1374.)






ARTICLE 5.5. Existing Systems

102300

Notwithstanding any other provision of this part, before the district may establish any transit service or system which may at any time substantially divert, lessen, or compete for the patronage or revenues of any privately owned transit or intercity route existing prior to June 1, 1971, the district shall give a written notice to the public utility which is operating the existing route. The written notice shall describe the transit service or system which the district proposes to establish and shall state the time within which the district proposes to establish such service or system.

(Added by Stats. 1971, Ch. 1374.)



102301

The district shall not establish the proposed service or system, or maintain and operate the service or system, until it has completed the purchase of the existing system or any part thereof.

(Added by Stats. 1971, Ch. 1374.)



102302

The purchase price to be paid for the existing system, or any portion thereof to be purchased, shall be the reproduction cost new, including going concern value, at the date upon which the district commences negotiations for the purchase of the existing system, or the portion of the existing system, less depreciation, including wear, tear, and obsolescence, if any.

(Added by Stats. 1971, Ch. 1374.)



102303

The district and the public utility operating the existing system may agree upon the purchase price, or they may agree that the purchase price is to be established by arbitration and upon the method of naming arbitrators and the method of conducting such arbitration.

(Added by Stats. 1971, Ch. 1374.)



102304

Section 851 does not apply to any contract for sale or sale of an existing system, or any portion thereof, pursuant to this chapter, and the Public Utilities Commission has no jurisdiction with respect thereto.

(Amended by Stats. 1983, Ch. 142, Sec. 140.)






ARTICLE 6. Public Grants, Loans and Contributions

102310

The district may accept, without limitation by any other provisions of this part requiring approval of indebtedness, contributions, grants, or loans from any public agency or the United States or any department, instrumentality, or agency thereof, for the purpose of financing the acquisition, construction, maintenance, or operation of transit facilities, and may enter into contracts and cooperate with, and accept cooperation from, any public agency or the United States, or agency thereof, in the acquisition, construction, maintenance, or operation, and in financing the acquisition, construction, maintenance or operation of any such transit facilities in accordance with any legislation which Congress or the Legislature of the State of California may have heretofore adopted or may hereafter adopt, under which aid, assistance, and cooperation may be furnished by the United States or any public agency in the acquisition, construction, maintenance and operation of any such transit facilities. The district may do any and all things necessary in order to avail itself of such aid, assistance, and cooperation under any federal or state legislation now or hereafter enacted. Any evidence of indebtedness issued under this section shall constitute a negotiable instrument.

(Added by Stats. 1971, Ch. 1374.)



102311

The district shall have the power to obtain temporary transfers of funds in accordance with the last paragraph of Section 6 of Article XVI of the California Constitution.

(Amended by Stats. 2006, Ch. 272, Sec. 33. Effective January 1, 2007.)






ARTICLE 7. Property Taxation

102330

The district may levy and collect, or cause to be collected, property taxes for any lawful purpose.

(Added by Stats. 1971, Ch. 1374.)



102331

In addition to revenues and receipts from other sources, the board may levy and collect a property tax. The board may impose different rates of taxation in areas within the district.

(Amended by Stats. 1972, Ch. 189.)



102332

The district shall not levy or collect a property tax within any city or within all or any part of the unincorporated area of any county until:

(a) The legislative body of the city or county adopts a resolution declaring there is need for the district to operate and levy a tax within the city or the unincorporated area, or part thereof, of the county.

(b) Two-thirds of the voters of the city or the unincorporated area, or part thereof, following the adoption of the resolution under subdivision (a), voting on the question at an election called for that purpose, approves the operation of the district, and the levy of a property tax by the district, within the city or within the unincorporated area, or part thereof, of the county.

(Amended by Stats. 2011, Ch. 536, Sec. 7. Effective January 1, 2012.)



102333

The district may conduct a single election in an area comprising the area of a city and the unincorporated area of a county or more than one unincorporated area of a county or counties, or any combination of those areas, with the approval of the cities and counties concerned, in which event two-thirds of the voters voting at the election shall be sufficient to approve the proposition submitted for the entire area included in the election. Where more than one election will be held, the approval of the voters in one election pertaining to an area may be conditioned upon the approval of voters in one or more other elections pertaining to other areas.

(Amended by Stats. 2011, Ch. 536, Sec. 8. Effective January 1, 2012.)



102334

Each election shall be called and conducted by the district in the same manner as provided by law for the conduct of special elections by a county. The board may contract with a county, or delegate to the appropriate county officials the authority, to conduct the election within the county on behalf of the district. The costs of any such election may be advanced to the district by any city or county prior to the time that the district has revenues of its own, to be repaid from subsequent district revenues.

(Added by Stats. 1971, Ch. 1374.)



102335

The ballot for the election shall contain such instructions as are required by law to be printed thereon and in addition thereto, the following:

Shall the Sacramento Regional Transit District be authorized to operate and levy a property tax at an annual rate which shall not exceed _______ cents ($0.__) on each one hundred dollars ($100) of assessed valuation within (describe city or unincorporated area)?

YES?

NO ?

(Added by Stats. 1971, Ch. 1374.)



102336

In addition to the general tax levy as set forth in Section 102331, if from any cause the revenues of the district are, or are expected to be, inadequate in any year to pay the principal of, interest on, or sinking fund payments for bonds of the district as they become due, or to establish or maintain any reserve fund therefor, the board shall levy for district purposes and collect upon all property in the district taxable for district purposes as provided in this article, a tax sufficient, together with revenues already collected and available therefor, to pay the interest on the bonds that will become due and such part of the principal thereof, including any sinking fund installments required by any of the district s agreements with its bondholders, that will become due before the proceeds of a tax levied at the next general tax levy will be available for such purposes, and sufficient to provide or to restore such reserve fund to the amount required by any of the district s agreements with its bondholders.

(Added by Stats. 1971, Ch. 1374.)



102337

The board shall avail itself of the assessments made by the assessor of any county in which it operates and of the assessments made by the State Board of Equalization for the county and shall take such assessments as the basis for district property taxation and have its property taxes collected by the tax collector of the county.

(Added by Stats. 1971, Ch. 1374.)



102338

The county auditor shall, on or before the third Monday in August of each year, transmit to the board a statement in writing showing the total value of all property within the county lying within an authorized taxing area of the district, ascertained from the assessments referred to in Section 102337.

(Added by Stats. 1971, Ch. 1374.)



102339

The board shall, on or before the first day of September, fix the rate or rates of taxes, designating the number of cents upon each one hundred dollars ($100), and use as a basis the value of property transmitted to the board by the county auditor, which rate of taxation shall be sufficient to raise the amount previously fixed by the board.

(Added by Stats. 1971, Ch. 1374.)



102340

The board shall, immediately after fixing the rate or rates of taxes, transmit to the county auditor of each county in which the board has levied a tax, a statement of the rate of taxes fixed by the board.

(Added by Stats. 1971, Ch. 1374.)



102341

The district s taxes so levied shall be collected at the same time and in the same manner as county taxes. When collected, the net amount, ascertained as provided in this article, shall be paid to the treasurer of the district under the general requirements and penalties provided by law for the settlement of other taxes.

(Added by Stats. 1971, Ch. 1374.)



102342

Whenever any real property has been sold for taxes and has been redeemed, the money paid for redemption shall be apportioned and paid to the district by the county treasurer in the proportion which the tax due to the district bears to the total tax for which the property was sold.

(Added by Stats. 1971, Ch. 1374.)



102343

All taxes levied under this part are a lien on the property on which they are levied. The enforcement of the collection of such taxes shall be in the same manner and by the same means provided by law for the enforcement of liens for county taxes, all the provisions of law relating to the enforcement of the latter being made a part of this part so far as applicable.

(Added by Stats. 1971, Ch. 1374.)



102344

The county shall be compensated for services under this article at the rate of 1 percent for collecting the first twenty-five thousand dollars ($25,000), and one-fourth of 1 percent for all sums over that amount.

(Added by Stats. 1971, Ch. 1374.)



102345

In lieu of, or in addition to, any taxes which may be levied by the district pursuant to this article, the legislative body of any city or county may enter into agreement with the district to make annual contributions to the district from its general funds or from any other source of funds legally available to it for such purpose.

(Added by Stats. 1971, Ch. 1374.)






ARTICLE 8. Retail Transactions and Use Tax

102350

A retail transactions and use tax ordinance may be adopted by the board in accordance with the provisions of Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, provided two-thirds of the electors voting on the measure vote to authorize its enactment at a special election called for that purpose by the board.

(Amended by Stats. 2007, Ch. 343, Sec. 28.4. Effective January 1, 2008.)



102351

Notwithstanding Sections 7261 and 7262 of the Revenue and Taxation Code, the retail transactions and use tax ordinance shall provide for rates of one-quarter or one-half of one percent. The ordinance shall apply only within that portion of the district that consists of the City of Sacramento and the unincorporated territory of the County of Sacramento which is activated as part of the district as of the date of any election relating to the tax authorized by this article.

(Amended by Stats. 2006, Ch. 272, Sec. 34. Effective January 1, 2007.)



102352

Any transactions and use tax ordinance adopted shall be operative on the first day of the first calendar quarter commencing not less than 180 days after adoption of the ordinance.

(Added by Stats. 1977, Ch. 948.)



102353

The district may contract with the State Board of Equalization for its service in the preparations necessary to administer a transactions and use tax ordinance. The costs to be covered by the contract are to be for services of the types described in Section 7272 of the Revenue and Taxation Code for preparatory work up to the date of the adoption of the ordinance. Any disputes as to the amount of the costs shall be resolved in the same manner as provided in that section.

(Added by Stats. 1977, Ch. 948.)



102354

(a) Prior to the operative date of the transactions and use tax ordinance, the district shall contract with the State Board of Equalization to perform all functions incidental to the administration and operation of the ordinance.

(b) If the district has not contracted with the State Board of Equalization prior to the operative date of its transactions and use tax ordinance, it shall nevertheless so contract; and, in such a case, the operative date shall be the first day of the first calendar quarter following the execution of the contract.

(Added by Stats. 1977, Ch. 948.)



102355

Repeal of the transactions and use tax ordinance shall not be operative earlier than the first day of the first calendar quarter following the adoption of the ordinance of repeal.

(Added by Stats. 1977, Ch. 948.)









CHAPTER 6. Personnel

ARTICLE 1. Employee Relations

102400

Employees shall have the right to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection.

(Added by Stats. 1971, Ch. 1374.)



102401

Notwithstanding any other provision of this part, whenever a majority of the employees employed by the district in a unit appropriate for collective bargaining indicate a desire to be represented by a labor organization, the district, upon determining, as provided in Section 102403, that the labor organization represents the employees in the appropriate unit, shall enter into a written contract with the accredited representative of the employees governing wages, salaries, hours, pensions, and working conditions. If, after a reasonable period of time, representatives of the district and the accredited representatives of the employees fail to reach agreement either on the terms of a written contract governing wages, hours, pensions, and working conditions or the interpretation or application of the terms of an existing contract, upon the agreement of both the district and the representatives of the employees, the dispute may be submitted to an arbitration board and the decision of the majority of the arbitration board shall be final and binding.

The arbitration board shall be composed of two representatives of the district, and two representatives of the labor organization, and they shall endeavor to agree upon the selection of the fifth member. If they are unable to agree, the names of five persons experienced in labor arbitration shall be obtained from the California State Mediation and Conciliation Service. The labor organization and the district shall, alternately, strike a name from the list so supplied, and the name remaining after the labor organization and the district have stricken four names, shall be designated as the arbitrator. The labor organization and the district shall determine by lot who shall first strike from the list. The decision of a majority of the arbitration board shall be final and binding upon the parties. The expenses of arbitration shall be borne equally by the parties. Each party shall bear his or her own costs.

(Amended by Stats. 2012, Ch. 46, Sec. 133. Effective June 27, 2012.)



102402

(a) A contract or agreement shall not be made, or assumed under this article, with any labor organization, association, or group that denies membership to, or in any manner discriminates against, any employee on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code. However, the organization may preclude from membership any individual who advocates the overthrow of the government by force or violence.

(b) The district shall not discriminate with regard to employment against any person on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code.

(Amended by Stats. 2004, Ch. 788, Sec. 28. Effective January 1, 2005.)



102403

If there is a question whether a labor organization represents a majority of employees or whether the proposed unit is or is not appropriate, such matters shall be submitted to the State Conciliation Service for disposition. The State Conciliation Service shall promptly hold a public hearing after due notice to all interested parties and shall thereupon determine the unit appropriate for the purposes of collective bargaining. In making such determination and in establishing rules and regulations governing petitions and the conduct of hearings and elections, the State Conciliation Service shall be guided by relevant federal law and administrative practice, developed under the Labor-Management Relations Act, 1947, as presently amended. It is declared to be in the public interest that the district shall not express any preference for one union over another.

The State Conciliation Service shall provide for an election to determine the question of representation and shall certify the results to the parties. Any certification of a labor organization to represent or act for the employees in any collective bargaining unit shall not be subject to challenge on the grounds that a new substantial question of representation within such collective bargaining unit exists until the lapse of one year from the date of certification or the expiration of any collective bargaining agreement, whichever is later; provided, that no collective bargaining agreement shall be construed to be a bar to representation proceedings for a period of more than two years.

(Added by Stats. 1971, Ch. 1374.)



102404

Whenever the district acquires existing facilities from a publicly or privately owned public utility, either in proceedings by eminent domain or otherwise, the district shall assume and observe all existing pension and labor contracts. To the extent necessary for operation of facilities, all of the employees of such acquired public utility whose duties pertain to the facilities acquired shall be appointed to comparable positions in the district without examination, subject to all the rights and benefits of this part, and these employees shall be given sick leave, seniority, vacation, and pension credits in accordance with the records and labor agreements of the acquired public utility. Members and beneficiaries of any pension or retirement system or other benefits established by that public utility shall continue to have the rights, privileges, benefits, obligations, and status with respect to such established system. No employee of any acquired public utility shall suffer any worsening of his wages, seniority, pension, vacation, or other benefits by reason of the acquisition.

The district may extend the benefits of this section to officers or supervisory employees of the acquired public utility.

(Added by Stats. 1971, Ch. 1374.)



102405

The district shall not contract with any company, person, or public agency for such company, person, or public agency to provide transit facilities or services or acquire any existing system, or part thereof, whether by purchase, lease, condemnation, or otherwise, nor shall the district dispose of or lease any transit system, or of its system, or part thereof, nor merge, consolidate, or coordinate any transit system or part thereof, unless it shall first have made adequate provision for any employees who are, or may be, displaced. The terms and conditions of such provision shall be a proper subject of collective bargaining.

(Added by Stats. 1971, Ch. 1374.)



102406

Notwithstanding the provisions of the Government Code, employees of this district may authorize and, upon such authorization, the district shall make deductions from wages and salaries of such employees pursuant to a collective bargaining agreement with a duly designated or certified labor organization:

(a) For the payment of union dues, fees, or assessments.

(b) For the payment of contributions pursuant to any health and welfare plan or pension or retirement plan.

(c) For any purpose for which deductions may be authorized by employees of any private employer.

(Added by Stats. 1971, Ch. 1374.)



102407

The obligation of the district to bargain in good faith with a duly designated or certified labor organization and to execute a written collective bargaining agreement with such labor organization covering the wages, hours, and working conditions of the employees represented by such labor organization in an appropriate unit, and to comply with the terms thereof, shall not be limited or restricted by any provision of law. The obligation of the district to bargain collectively shall extend to all subjects of collective bargaining which are or may be proper subjects of collective bargaining with a private employer, including retroactive provisions. The duly designated or certified labor organization shall also have the obligation to bargain in good faith.

(Added by Stats. 1971, Ch. 1374.)



102408

The district shall take such steps as may be necessary to obtain coverage for the district and its employees under Subchapter II of the Federal Social Security Act, as amended, and the related provisions of the Federal Insurance Contributions Act, as amended.

(Added by Stats. 1971, Ch. 1374.)



102409

The district shall take such steps as may be necessary to obtain coverage for the district and its employees under the workers compensation, unemployment compensation disability, and unemployment insurance laws of the State of California.

(Amended by Stats. 1974, Ch. 1454.)



102410

In the event an exclusive collective bargaining representative is selected pursuant to Section 102403, the provisions of Chapter 10 (commencing with Section 3500), Division 4, Title 1 of the Government Code are not applicable to the district.

(Added by Stats. 1971, Ch. 1374.)






ARTICLE 2. Retirement System

102430

The district may provide for a retirement system; provided, that the adoption, terms, and conditions of any retirement system covering employees of the district represented by a labor organization in accordance with this section shall be pursuant to a collective bargaining agreement between such labor organization and the district. The district may establish trust accounts for the purposes of this section.

(Amended by Stats. 2011, Ch. 536, Sec. 9. Effective January 1, 2012.)



102431

The board may contract with the board of administration of the Public Employees Retirement System and enter all or any portion of its employees under such system, provided, that no employees of the district in a bargaining unit which is represented by a labor organization shall be included in such contract except as authorized by a collective bargaining agreement.

(Added by Stats. 1971, Ch. 1374.)



102432

Whenever the district acquires existing facilities from a publicly or privately owned public utility, either in proceedings in eminent domain or otherwise, that has a pension plan in operation, members and beneficiaries of such pension plan shall continue to have the rights, privileges, benefits, obligations, and status with respect to such established system.

Whenever any such facilities are acquired by the district, the board shall consider and take into account the outstanding obligations and liabilities of the publicly or privately owned public utility by reason of such pension plan, and shall negotiate an allowance in the purchase price of such utility for the assumption of such obligations and liabilities when acquiring the facilities.

(Added by Stats. 1971, Ch. 1374.)









CHAPTER 7. Bonds and Other Evidences of Indebtedness

ARTICLE 1. Authorization and Issuance of General Obligation Bonds

102500

The district may exercise its powers under this article only with respect to territory in cities and counties in which the voters have authorized the district to operate and levy a tax; the term district as used in this article, shall be limited to such territory for purposes of the election and the incurring of indebtedness, and for purposes of Section 102336.

(Added by Stats. 1971, Ch. 1374.)



102501

Whenever the board deems it necessary for the district to incur a bonded indebtedness for the acquisition, construction, or repair of any or all improvements, works, property or facilities, authorized by this part or necessary or convenient for the carrying out of the powers of the district, or for any other purpose authorized by this part, it shall, by ordinance, adopted by a two-thirds vote of the board, so declare and call an election to be held in the district for the purpose of submitting to the qualified voters thereof the proposition of incurring indebtedness by the issuance of bonds of the district; provided the total amount of bonds issued and outstanding pursuant to this article shall not exceed 15 percent of the assessed value of the taxable property of the district as shown by the last equalized assessment rolls of the counties of Sacramento, Placer, and Yolo. The ordinance shall state:

(a) The purposes for which the proposed debt is to be incurred, which may include all costs and estimated costs incidental to or connected with the accomplishment of those purposes, including, without limitation, engineering, inspection, legal, fiscal agents, financial consultant and other fees, bond and other reserve funds, working capital, bond interest estimated to accrue during the construction period and for a period not to exceed three years thereafter, and expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(b) The estimated cost of accomplishing those purposes.

(c) The amount of the principal of the indebtedness.

(d) The maximum term the bonds proposed to be issued shall run before maturity, which shall not exceed 50 years from the date thereof or the date of each series thereof.

(e) The maximum rate of interest to be paid, which shall not exceed 7 percent per annum.

(f) The proposition to be submitted to the voters, which may include one or more purposes.

(g) The date of the election.

(h) The manner of holding the election and the procedure for voting for or against the measure.

(i) The ordinance may also contain any other matters authorized by this part or any other law.

(Amended by Stats. 2006, Ch. 272, Sec. 35. Effective January 1, 2007.)



102502

Notice of the holding of such election shall be given by publishing, pursuant to Section 6066 of the Government Code, the ordinance calling the election in at least one newspaper published in such district. No other notice of such election need be given. Except as otherwise provided in the ordinance, the election shall be conducted as other district elections.

(Added by Stats. 1971, Ch. 1374.)



102503

If any proposition is defeated by the electors, the board shall not call another election on a substantially similar proposition to be held within six months after the prior election. If a petition requesting submission of such a proposition, signed by 15 percent of the district electors, as shown by the votes cast for all candidates for governor within the district at the last gubernatorial election, is filed with the board, it may call an election before the expiration of six months.

(Added by Stats. 1971, Ch. 1374.)



102504

If a majority of the electors voting on the proposition vote for it, then the board may, by resolution, at such time or times as it deems proper, issue bonds of the district for the whole or any part of the amount of the indebtedness so authorized and may from time to time, by resolution, provide for the issuance of such amounts as the necessity thereof may appear, until the full amount of such bonds authorized shall have been issued. The full amount of bonds may be divided into two or more series and different dates and different dates of payment fixed for the bonds of each series. A bond need not mature on an anniversary of its date. The maximum term the bonds of any series shall run before maturity shall not exceed 50 years from the date of each series respectively. In such resolution or resolutions, the board shall prescribe the form of the bonds (including, without limitation, registered bonds and coupon bonds) and the form of any coupons to be attached thereto, the registration, conversion and exchange privileges, if any, pertaining thereto, and fix the time when the whole or any part of the principal shall become due and payable.

(Added by Stats. 1971, Ch. 1374.)



102505

The bonds shall bear interest at a rate or rates not exceeding 8 percent per annum, payable semiannually, except that the first interest payable on the bonds or any series thereof may be for any period not exceeding one year as determined by the board. In the resolution or resolutions providing for the issuance of such bonds, the board may also provide for call and redemption of such bonds prior to maturity at such times and prices and upon such other terms as it may specify, provided that no bond shall be subject to call or redemption prior to maturity unless it contains a recital to that effect or unless a statement to that effect is printed thereon. The denomination or denominations of the bonds shall be stated in the resolution providing for their issuance, but shall not be less than one thousand dollars ($1,000). The principal of and interest on such bonds shall be payable in lawful money of the United States at the office of the treasurer of the district or at such other place or places as may be designated, or at either place or places at the option of the holders of the bonds. The bonds, or such series thereof, shall be dated and numbered consecutively and shall be signed by the chairman of the board and the treasurer, countersigned by the secretary and the official seal of the district attached. The interest coupons of such bonds shall be signed by the treasurer. All such signatures, countersignatures and seal may be printed, lithographed or mechanically reproduced, except that one of such signatures or countersignatures on the bonds shall be manually affixed. If any officer whose signature or countersignature appears on bonds or coupons ceases to be such officer before the delivery of the bonds, his signature is as effective as if he had remained in office.

(Amended by Stats. 1975, Ch. 130.)



102506

The bonds may be sold as the board determines by resolution, but for not less than par. Before selling the bonds, or any part thereof, the board shall give notice inviting sealed bids in such manner as it may prescribe. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received, or if the board determines that the bids received are not satisfactory as to price or responsibility of the bidders, the board may reject all bids received, if any, and either readvertise or sell the bonds at private sale.

(Added by Stats. 1971, Ch. 1374.)



102507

Delivery of any bonds may be made at any place either inside or outside the state, and the purchase price may be received in cash or bank credits.

(Added by Stats. 1971, Ch. 1374.)



102508

All accrued interest and premiums received on the sale of bonds shall be placed in the fund to be used for the payment of principal of and interest on the bonds and the remainder of the proceeds of the bonds shall be placed in the treasury to the credit of the proper improvement fund and applied exclusively to the purposes for which the debt was incurred (which purposes shall be in conformity with an approved general transit plan or element thereof then in effect); provided, however, that when such purposes have been accomplished, any moneys remaining in such improvement fund (a) shall be transferred to the fund to be used for the payment of principal of and interest on the bonds, or (b) shall be placed in a fund to be used for the purchase of outstanding bonds of the district from time to time in the open market at such prices and in such manner, either at public or private sale or otherwise, as the board may determine. Bonds so purchased shall be canceled immediately.

(Added by Stats. 1971, Ch. 1374.)



102509

After the expiration of three years after a bond election, the board may determine, by ordinance adopted by a two-thirds vote of the board, that any or all of the bonds authorized at the election remaining unsold shall not be issued or sold. When the ordinance takes effect, the authorization to issue those bonds shall become void.

(Amended by Stats. 2006, Ch. 272, Sec. 36. Effective January 1, 2007.)



102510

Whenever the board deems that the expenditure of money for the purposes for which the bonds were authorized by the voters is impractical or unwise, it may, by ordinance adopted by a two-thirds vote of the board, so declare and call an election to be held in the district for the purpose of submitting to the qualified voters thereof the proposition of incurring indebtedness by the issuance of those bonds for some other purposes or, in the case where bonds have been sold, the proposition to use the proceeds for some other purposes. The procedure, so far as applicable, shall be the same as when a bond proposition is originally submitted.

(Amended by Stats. 2006, Ch. 272, Sec. 37. Effective January 1, 2007.)



102511

The board may provide for the issuance, sale, or exchange of refunding bonds to redeem or retire any bonds issued by the district upon the terms, at the times and in the manner which it determines. Refunding bonds may be issued in a principal amount sufficient to pay all, or any part, of the principal of such outstanding bonds, the interest thereon and the premiums, if any, due upon call and redemption thereof prior to maturity, and all expenses of such refunding. The provisions of this article for issuance and sale of bonds apply to the issuance and sale of such refunding bonds; except that (a) no election need be called or held for the purpose of authorizing the issuance of refunding bonds, and (b) when refunding bonds are to be exchanged for outstanding bonds the method of exchange shall be as determined by the board.

(Added by Stats. 1971, Ch. 1374.)



102512

The provisions of Article 4 (commencing with Section 53500), Chapter 3, Part 1, Division 2, Title 5 of the Government Code are applicable to the district.

(Added by Stats. 1971, Ch. 1374.)



102513

Any bonds which shall be issued under the provisions of this article shall be legal investment for all trust funds; for the funds of insurance companies, banks both commercial and savings and trust companies; and for state school funds; and whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, cities and counties, counties, school districts, or other districts within the State of California, such money or funds may be invested in the bonds issued under this part, and whenever bonds of cities, cities and counties, counties, school districts, or other districts within this state may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public moneys, the said bonds issued under this part may be so used. The provisions of this article shall be in addition to all other laws relating to legal investments and shall be controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 1971, Ch. 1374.)






ARTICLE 2. Revenue Bonds

102530

The district may issue bonds, payable in whole or in part from revenue of any facility or enterprise acquired or constructed or to be acquired or constructed by the district, in the manner provided by the Revenue Bond Law of 1941, Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code, all of the provisions of which are applicable to the district, except that Article 3 (commencing with Section 54380) of Chapter 6 of Part 1 of Division 2 of Title 5 of the Government Code and the restrictions therein provided against the securing of bonds by the taxing power or the proceeds of taxation do not apply to the issuance and sale of bonds pursuant to this article and instead, the district shall authorize the issuance of those bonds by resolution of its governing board approved by a two-thirds vote of the board.

(Amended by Stats. 2011, Ch. 537, Sec. 1. Effective January 1, 2012.)



102531

The district is a local agency within the meaning of the Revenue Bond Law of 1941, Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code. The term enterprise as used in the Revenue Bond Law of 1941 shall, for all purposes of this part, include the system or any or all transit facilities, and all additions, extensions, and improvements thereto, and all other facilities authorized to be acquired, constructed, or completed by the district. Any revenues or other income, receipts, or amounts made available to the district, including, but not limited to, the proceeds of a transactions and use tax imposed under Article 8 (commencing with Section 102350) of Chapter 5 of Division 10 or under any other provision of law, are deemed to be revenues of the enterprise for all purposes of the Revenue Bond Law of 1941. The district may issue revenue bonds under the Revenue Bond Law of 1941, for any one or more transit facilities authorized to be acquired, constructed, or completed by the district or, in the alternative, may issue revenue bonds under the Revenue Bond Law of 1941, for the acquisition, construction, and completion of any one of those transit facilities. Nothing in this article shall prevent the district from availing itself of, or making use of, any procedure provided in this part for the issuance of bonds of any type or character for any of the transit facilities authorized hereunder, and all proceedings may be carried on simultaneously or, in the alternative, as the board may determine.

(Amended by Stats. 2011, Ch. 537, Sec. 2. Effective January 1, 2012.)






ARTICLE 3. Equipment Trust Certificates

102550

The district shall have power to purchase transit equipment such as cars, trolley buses and motorbuses, or rolling equipment, and may execute agreements, leases, and equipment trust certificates in the forms customarily used by private corporations engaged in the transit business appropriate to effect such purchase and leasing of transit equipment, and may dispose of such equipment trust certificates upon such terms and conditions as the board may deem appropriate. Payment for such equipment, or rentals therefor, may be made in installments, and the deferred installments may be evidenced by equipment trust certificates payable from any source or sources of funds specified in such certificates that are or will be legally available to the district; and title to such equipment shall not rest in the district until the equipment trust certificates are paid.

(Added by Stats. 1971, Ch. 1374.)



102551

The agreement to purchase or lease may direct the vendor or lessor to sell and assign or lease the rolling equipment to a bank or trust company duly authorized to transact business in the State of California as trustee, for the benefit and security of the equipment trust certificates and may direct such trustee to deliver the rolling equipment to one or more designated officers of the district and may authorize the district to simultaneously therewith execute and deliver an installment purchase agreement or a lease of the equipment to the district.

(Added by Stats. 1971, Ch. 1374.)



102552

The agreements and leases shall be duly acknowledged before a person authorized by law to take acknowledgments of deeds and in the form required for acknowledgment of deeds, and such agreements, leases, and equipment trust certificates shall be authorized by resolution of the district and shall contain such covenants, conditions, and provisions which may be deemed necessary or appropriate to insure the payment of the equipment trust certificates from legally available sources or sources of funds specified in such certificates.

(Added by Stats. 1971, Ch. 1374.)



102553

The covenants, conditions, and provisions of the agreements, leases, and equipment trust certificates shall not conflict with any of the provisions of any trust agreement securing the payment of bonds, notes, or certificates of the district.

(Added by Stats. 1971, Ch. 1374.)



102554

An executed copy of each such agreement and lease shall be filed in the office of the Secretary of State, who will be entitled to receive one dollar ($1) for each such copy filed with him and which filing shall constitute notice to any subsequent judgment creditor or any subsequent purchaser. Each vehicle so purchased or leased shall have the name of the owner or lessor plainly marked on both sides thereof followed by the appropriate words Owner and Lessor or Owner and Vendor, as the case may be.

(Added by Stats. 1971, Ch. 1374.)






ARTICLE 4. Improvement Acts and Special Benefit Districts

102570

The Improvement Act of 1911, the Municipal Improvement Act of 1913, and the Improvement Bond Act of 1915 are applicable to the district.

(Added by Stats. 1971, Ch. 1374.)



102571

Chapter 1 (commencing with Section 99000) of Part 11 applies to the district.

(Amended by Stats. 1983, Ch. 142, Sec. 141.)






ARTICLE 5. Temporary Borrowing

102581

At any time prior to the first receipt by the district of revenues from taxation or other sources, any city or county may lend any available money to the district for the purposes of organization and operation. Such expenditures shall constitute a proper expenditure of city and county funds.

(Added by Stats. 1971, Ch. 1374.)



102582

The district may borrow money in accordance with the provisions of Article 7 (commencing with Section 53820), Article 7.4 (commencing with Section 53835), Article 7.5 (commencing with Section 53840), Article 7.6 (commencing with Section 53850), or Article 7.7 (commencing with Section 53859) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 2011, Ch. 537, Sec. 3. Effective January 1, 2012.)



102583

The district may borrow money in anticipation of the sale of bonds which have been authorized to be issued pursuant to Article 1 (commencing with Section 102500) of this chapter, but which have not been sold and delivered, and may issue negotiable bond anticipation notes therefor and may renew the same from time to time, but the maximum maturity of any such notes, including the renewals thereof, shall not exceed five years from the date of delivery of such original notes. Such notes may be paid from any moneys of the district available therefor and not otherwise pledged. If not previously otherwise paid, the notes shall be paid from the proceeds of the next sale of the bonds of the district in anticipation of which they were issued and if not so paid, taxes may be levied for their payment in the same manner as taxes are levied for the payment of general obligation bonds pursuant to Section 102336 until such bonds are issued. Such notes shall not be issued in any amount in excess of the aggregate amount of bonds which the district has been authorized to issue, less the amount of any bonds of such authorized issue previously sold, and also less the amount of other bond anticipation notes therefor issued and then outstanding. The notes shall be issued and sold in the same manner as the bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions, or limitations which a resolution of the district authorizing the issuance of bonds may contain.

(Added by Stats. 1971, Ch. 1374.)






ARTICLE 6. Miscellaneous

102600

The district may bring an action to determine the validity of any of its bonds, equipment trust certificates, warrants, notes or other evidences of indebtedness pursuant to Chapter 9 (commencing with Section 860), Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1971, Ch. 1374.)



102601

All bonds and other evidences of indebtedness issued by the district under the provisions of this part, and the interest thereon are free and exempt from all taxation within the State of California, except for transfer, franchise, inheritance and estate taxes.

(Added by Stats. 1971, Ch. 1374.)



102602

Notwithstanding any other provisions of this part or any other law, the provisions of all ordinances, resolutions and other proceedings in the issuance by the district of any bonds, bonds with a pledge of revenues, bonds for improvement districts, revenue bonds, equipment trust certificates, notes, or any and all evidences of indebtedness or liability shall constitute a contract between the district and the holders of such bonds, equipment trust certificates, notes or evidences of indebtedness or liability, and the provisions thereof shall be enforceable against the district, any or all of its successors or assigns, the state, any department of the state, or any officer thereof, by mandamus or any other appropriate suit, action, or proceeding in law, or in equity, in any court of competent jurisdiction. Nothing contained in this part, or in any other law, shall be held to relieve the district, or the territory included within it, from any bonded or other debt or liability contracted by the district. Upon dissolution of the district or upon withdrawal of territory therefrom, the property formerly included within the district, or withdrawn therefrom, shall continue to be liable for the payment of all bonded and other indebtedness or liabilities outstanding at the time of such dissolution or withdrawal the same as if the district had not been so dissolved, or the territory withdrawn therefrom, and it shall be the duty of the state or other successors or assigns to provide for the payment of such bonded and other indebtedness and liabilities. Except as may be otherwise provided in the proceedings for the authorization, issuance, and sale of any revenue bonds, bonds secured by a pledge of revenues, or bonds for improvement districts secured by a pledge of revenues, revenues of any kind or nature derived from any revenue-producing improvements, works, facilities, or property owned, operated, or controlled by the district shall be pledged, charged, assigned and have a lien thereon for the payment of such bonds as long as the same are outstanding, regardless of any change in ownership, operation, or control of such revenue-producing improvements, works, facilities, or property and it shall, in such later event or events, be the duty of the state or other successors or assigns to continue to maintain and operate such revenue-producing improvements, works, facilities or property as long as bonds are outstanding.

(Added by Stats. 1971, Ch. 1374.)



102603

The district shall not incur a total indebtedness under the provisions of this chapter which exceeds 15 percent of the assessed value of all taxable property within the district.

(Added by Stats. 1971, Ch. 1374.)









CHAPTER 8. Dissolution

102700

The district may be dissolved pursuant to the provisions of the District Reorganization Act of 1965 (Division 1 (commencing with Section 56000), Title 6 of the Government Code).

(Added by Stats. 1971, Ch. 1374.)









PART 15. SAN MATEO COUNTY TRANSIT DISTRICT

CHAPTER 1. Title of Act and Policy

103000

This part shall be known and may be cited as the San Mateo County Transit District Act.

(Added by Stats. 1974, Ch. 502.)



103001

It is necessary that a transit district be established in the County of San Mateo in order to meet the public transit problems of that county. Because there is no general law under which such a district could be formed, the adoption of a special act and the formation of a special district is required.

(Added by Stats. 1974, Ch. 502.)






CHAPTER 2. Definitions

103010

Unless the context otherwise requires, the provisions of this chapter govern the construction of this part.

(Added by Stats. 1974, Ch. 502.)



103011

District means the San Mateo County Transit District.

(Added by Stats. 1974, Ch. 502.)



103012

Transit or transit service means the transportation of passengers and their incidental baggage and parcels by any means.

(Added by Stats. 1974, Ch. 502.)



103013

Transit works or transit facilities means any or all real and personal property, equipment, rights, or interests owned, or to be acquired, by the district for transit service or purposes.

(Added by Stats. 1974, Ch. 502.)



103014

Board of directors , board , or directors means the board of directors of the district.

(Added by Stats. 1974, Ch. 502.)



103015

County means the County of San Mateo.

(Added by Stats. 1974, Ch. 502.)



103015.5

Board of supervisors means the county board of supervisors.

(Added by Stats. 1974, Ch. 502.)



103016

Public agency includes the State of California, and any county, city, district, or other political subdivision or public entity of, or organized under the laws of, this state, or any department, instrumentality, or agency thereof.

(Added by Stats. 1974, Ch. 502.)



103017

System means all transit works and transit facilities owned or held, or to be owned or held, by the district for transit purposes.

(Added by Stats. 1974, Ch. 502.)



103018

Revenues means all rates, fares, tolls, rentals, or other income and revenue actually received or receivable by, or for the account of, the district from the operation of the system, including, without limiting the generality of the foregoing, interest allowed on any moneys or securities any profits derived from the sale of any securities, and any consideration in any way derived from any properties owned, operated, or at any time maintained by the district.

(Added by Stats. 1974, Ch. 502.)



103019

Person includes any individual, firm, partnership, association, corporation, limited liability company, trust, business trust, or the receiver or trustee or conservator for any thereof, but does not include a public agency, as defined in Section 103016.

(Amended by Stats. 1994, Ch. 1010, Sec. 222. Effective January 1, 1995.)



103020

Establish includes establish, construct, complete, acquire, extend, or reroute. It does not, however, include the maintenance and operation of any existing system acquired by the district.

(Added by Stats. 1974, Ch. 502.)



103021

Existing system means any transit service or system of a publicly or privately owned public utility, or division thereof, which was operating on January 1, 1974, entirely within the county, or which operated at least 75 percent of its revenue vehicle miles for 1973 within the county, but does not include a charter-party carrier or the charter service of a passenger stage corporation.

(Amended by Stats. 1976, Ch. 1358.)



103022

Existing taxi service means any public passenger transportation service which (1) is not subject to the jurisdiction, control, and regulation of the Public Utilities Commission, (2) is available for hire on an exclusive or shared-ride basis, (3) is on call or demand over the public streets within the county in a motor vehicle of distinctive color or insignia equipped with a taximeter which is demand activated and operated by a licensed driver at the direction of passengers, and (4) was operating on January 1, 1974.

(Added by Stats. 1976, Ch. 1358.)






CHAPTER 3. Formation of District

ARTICLE 1. General Provisions

103050

The San Mateo County Transit District may be formed as provided in this chapter and, when so formed, may exercise the powers herein granted.

(Added by Stats. 1974, Ch. 502.)



103051

The district shall include all the incorporated and unincorporated territory lying within the county.

(Added by Stats. 1974, Ch. 502.)



103052

The board of supervisors may, after notice published pursuant to Section 6061 of the Government Code and public hearing, adopt a resolution declaring that, in its opinion, public interest or necessity demands the formation of the San Mateo County Transit District.

(Added by Stats. 1974, Ch. 502.)



103053

The district shall not be subject to the Knox-Nisbet Act (Chapter 6.6 (commencing with Section 54773), Part 1, Division 2, Title 5 of the Government Code), except as to dissolution proceedings under Chapter 8 (commencing with Section 103700).

(Added by Stats. 1974, Ch. 502.)






ARTICLE 2. Formation Election

103070

Upon adoption of the resolution provided for in Section 103052, the board of supervisors shall adopt a resolution calling an election within the proposed district for the purpose of determining whether the proposed district shall be formed.

(Added by Stats. 1974, Ch. 502.)



103071

The resolution calling the formation election shall be published pursuant to Section 6061 of the Government Code. The resolution shall:

(a) Call and provide notice of the special election.

(b) Fix a date of election.

(c) State the question to be submitted to the voters pursuant to Section 103072.

(d) Contain such other matters as may be necessary to call and provide notice of such election, and to provide for the conduct and the canvass of the returns thereof.

(Added by Stats. 1974, Ch. 502.)



103072

The ballot for the election shall contain such instructions as are required by law to be printed thereon and, in addition thereto, the following:

Shall the San Mateo County Transit District be formed?

YES

NO

(Added by Stats. 1974, Ch. 502.)



103073

The county registrar of voters shall mail a notice of polling place, and the date and purpose, of the election to each registered voter of the county.

(Added by Stats. 1974, Ch. 502.)



103074

The provisions of Article 3 (commencing with Section 9160) of Chapter 2 of Division 9 of the Elections Code relating to ballot arguments and analyses shall be applicable to the formation election.

(Amended by Stats. 1994, Ch. 923, Sec. 212. Effective January 1, 1995.)



103075

The general elections provisions of the Elections Code, as far as they may be applicable, relating to the qualifications of voters, the manner of voting, the form of the ballot, the duties of precinct and election officers, the canvassing of returns, and all other particulars shall govern the election.

(Added by Stats. 1974, Ch. 502.)



103076

No person shall be entitled to vote at the election unless he is a registered voter of the county.

(Added by Stats. 1974, Ch. 502.)



103077

The county registrar of voters shall canvass the returns and certify the election results to the board of supervisors.

(Added by Stats. 1974, Ch. 502.)



103078

The board of supervisors shall make all provisions for the holding of the election throughout the district as proposed, and the cost of the election shall be a charge against the general funds of the county.

(Added by Stats. 1974, Ch. 502.)



103079

If a majority of the electors voting on the proposition vote in favor of the formation of the district, the board of supervisors shall adopt an order declaring the result of the election and declaring the district to be formed, and shall cause a certified copy of such order to be filed with the Secretary of State, at which time the formation of the district shall be deemed complete.

(Added by Stats. 1974, Ch. 502.)






ARTICLE 3. Contest of Validity of Formation

103085

No informality in any proceeding or in the conduct of the election, not substantially affecting adversely the legal rights of any citizen, shall be held to invalidate the formation of the district. Any proceedings wherein the validity of the formation is denied shall be commenced within 90 days from the date of filing the order declaring the result of the election with the Secretary of State. Otherwise, the formation and the legal existence of the district shall be held to be valid and incontestable.

(Added by Stats. 1974, Ch. 502.)









CHAPTER 4. Government of District

ARTICLE 1. Board of Directors

103100

The government of the district shall be vested in a board of directors, which shall consist of nine members, selected as follows:

(a) Three members, two of whom shall, at the time of their appointments and during their service as directors, be members of the board of supervisors and one of whom shall possess expertise in the field of transportation, appointed by the board of supervisors.

(b) Three members, all of whom shall be city council members at the time of their appointments and during their service as directors, appointed by the city selection committee created pursuant to Article 11 (commencing with Section 50270), Chapter 1, Part 1, Division 1, Title 5 of the Government Code.

(c) Three members, one of whom shall be a resident of the coastal zone as defined in Section 27100 of the Public Resources Code, at the time of their appointments and during their service as directors, appointed by the six members appointed pursuant to subdivisions (a) and (b).

(Amended by Stats. 1998, Ch. 931, Sec. 445. Effective September 28, 1998.)



103102

Within 30 days after the adoption of the order declaring the district formed, the members of the board of directors appointed pursuant to subdivisions (a) and (b) of Section 103100 shall meet in the chambers of the board of supervisors. The date of the first meeting shall be prescribed by the clerk of the board of supervisors. At that meeting, the three members to be appointed pursuant to subdivision (c) of Section 103100 shall be appointed.

(Added by Stats. 1974, Ch. 502.)



103103

The board at its first meeting, and thereafter annually at the first meeting in January, shall elect a chairman who shall preside at all meetings, and a vice chairman who shall preside in his absence. In the event of their absence or inability to act, the members present, by an order entered in the minutes, shall select one of their members to act as chairman pro tem, who, while so acting, shall have all of the authority of the chairman.

(Added by Stats. 1974, Ch. 502.)



103104

The board shall establish rules for its proceedings.

(Added by Stats. 1974, Ch. 502.)



103105

A majority of the members of the board shall constitute a quorum for the transaction of business, and all official acts of the board shall require the affirmative vote of a majority of the members of the board.

(Added by Stats. 1974, Ch. 502.)



103106

The acts of the board shall be expressed by motion, resolution, or ordinance.

(Added by Stats. 1974, Ch. 502.)



103107

All meetings of the board shall be conducted in the manner prescribed by the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950), Part 1, Division 2, Title 5 of the Government Code).

(Added by Stats. 1974, Ch. 502.)



103108

Except for the terms of office of the members of the first board, the term of office of each member shall be four years and until the appointment and qualification of his successor. The members of the first board shall classify themselves by lot so that the term of office of four members is two years and of five members is four years.

(Added by Stats. 1974, Ch. 502.)



103109

The expiration date of the term of office of each member shall be the 31st day of December in the year in which his term is to expire.

(Added by Stats. 1974, Ch. 502.)



103111

The body which originally appointed a member whose term has expired shall appoint his successor for a full term of four years.

(Added by Stats. 1974, Ch. 502.)



103112

Any vacancy on the board shall be filled for the unexpired term by appointment by the body which originally appointed the member whose office has become vacant.

(Added by Stats. 1974, Ch. 502.)



103113

Each member of the board shall receive compensation, as determined by the board, in an amount not to exceed one hundred dollars ($100) for attending each meeting of the board and each committee meeting, but not to exceed four hundred dollars ($400) in any month, and shall receive his or her actual necessary expenses incurred in the performance of his or her duty.

(Amended by Stats. 1999, Ch. 724, Sec. 10. Effective January 1, 2000.)






ARTICLE 2. Powers and Duties of Board of Directors

103140

The board is the legislative body of the district and shall determine all questions of district policy.

(Added by Stats. 1974, Ch. 502.)



103141

It shall be the duty of the board and it shall have the power to:

(a) Determine the transit facilities to be acquired and constructed by the district, the manner of operation, and the means to finance them.

(b) Adopt an annual budget for the district and fix the compensation of its officers and employees.

(c) Fix rates, rentals, charges, and classifications of transit service operated by the district.

(d) Adopt an administrative code, by ordinance, which shall prescribe the powers and duties of district officers, the method of appointment of district employees, and methods, procedures, and systems of operation and management of the district.

(e) Adopt by ordinance, rules and regulations governing the use of transit facilities owned or operated by the district.

(f) Cause a postaudit of the financial transactions and records of the district to be made at least annually by a certified public accountant.

(g) Appoint such advisory commissions as it deems necessary.

(h) Do any and all things necessary to carry out the purposes of this part.

(Added by Stats. 1974, Ch. 502.)






ARTICLE 3. Officers

103160

The officers of the district shall consist of the members of the board, the chairman of the board, a secretary, a general manager, a legal counsel, a controller, a treasurer, and such other officers, assistants and deputies as the board may deem necessary and provide for by ordinance.

(Added by Stats. 1974, Ch. 502.)



103161

The county may render such assistance to the district as it may require, including the performance by officers of the county as ex officio officers of the district, of the functions of general manager, legal counsel, controller, and treasurer. The district shall reimburse the county for the services performed by the county to the district.

(Added by Stats. 1974, Ch. 502.)



103162

Article 4 (commencing with Section 1090), Chapter 1, Division 4, and Division 4.5 (commencing with Section 3600), of Title 1 of the Government Code shall apply to all officers, employees, and contracts of the district.

(Added by Stats. 1974, Ch. 502.)






ARTICLE 4. General Manager

103180

The powers and duties of the general manager are:

(a) To head the administrative branch of the district and to be responsible to the board for the proper administration of all affairs of the district.

(b) To appoint, supervise, suspend, or remove district officers other than members of the board and officers appointed by the board.

(c) To supervise and direct the preparation of the annual budget for the board and be responsible for its administration after its adoption.

(d) To formulate and present to the board plans for transit facilities within the district and the means to finance them.

(e) To supervise the planning, acquisition, construction, maintenance, and operation of the transit facilities of the district.

(f) To prepare and submit to the board, as soon as practicable after the end of each fiscal year, a complete report of the finances and administrative activities of the district for the preceding year.

(g) To perform such other and additional duties as the board may require.

(Added by Stats. 1974, Ch. 502.)









CHAPTER 5. Powers and Functions of District

ARTICLE 1. Corporate Powers

103200

The district has perpetual succession and may adopt a seal and alter it at its pleasure.

(Added by Stats. 1974, Ch. 502.)



103201

The district may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1974, Ch. 502.)



103202

All claims for money or damages against the district are governed by Division 3.6 (commencing with Section 810) of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 1974, Ch. 502.)



103203

The district may levy and collect, or cause to be collected, taxes for any lawful purpose, as provided by law.

(Added by Stats. 1974, Ch. 502.)



103204

Except as otherwise provided in this part, district elections shall be called, held, and conducted as provided by law for county elections.

(Added by Stats. 1974, Ch. 502.)






ARTICLE 2. Contracts

103220

The district may make contracts and enter into stipulations of any nature whatsoever, either in connection with eminent domain proceedings or otherwise, including, without limiting the generality of the foregoing, contracts and stipulations to indemnify and save harmless, to employ labor, and to do all acts necessary and convenient for the full exercise of the powers granted in this part.

(Added by Stats. 1974, Ch. 502.)



103221

The district may contract with any department or agency of the United States of America, with any public agency, or with any person upon such terms and conditions as the board finds is for the best interest of the district.

(Added by Stats. 1974, Ch. 502.)



103222

(a) The purchase of all supplies, equipment, and materials, when the expenditure required exceeds one hundred thousand dollars ($100,000), shall be, by contract, let to the lowest responsible bidder, or, in the district s discretion, to the responsible bidder who submitted a proposal that provides the best value to the district on the basis of the factors identified in the solicitation. Best value means the overall combination of quality, price, and other elements of a proposal that, when considered together, provide the greatest overall benefit in response to the requirements described in the solicitation documents.

(b) To the extent practicable, the district shall obtain a minimum of three quotations, either written or oral, that permit prices and terms to be compared whenever the expected expenditure required for the purchase of supplies, equipment, or materials exceeds two thousand five hundred dollars ($2,500), but does not exceed one hundred thousand dollars ($100,000).

(c) Notice requesting bids required by the section shall be published at least once in a newspaper of general circulation and on the district s procurement Internet Web site, which publication shall be made at least 10 days before the bids are received. The board may reject any and all bids and readvertise at its discretion.

(d) This section applies solely to the procurement of supplies, equipment, and materials, and shall not apply to construction contracts.

(Repealed and added by Stats. 2009, Ch. 408, Sec. 5. Effective January 1, 2010.)



103223

If, after rejecting bids received under Section 103222, the board determines and declares by a two-thirds vote of all of its members that, in its opinion, the supplies, equipment, or materials may be purchased at a lower price in the open market, the board may proceed to purchase these supplies, equipment, or materials in the open market without further observance of the provisions regarding contracts, bids, or advertisements.

(Added by Stats. 1974, Ch. 502.)



103225

The district may insure against any accident or destruction of the system or any part thereof. The district may insure against loss of revenues from any cause whatsoever. It may provide, in the proceedings authorizing the issuance of any bonds, for the carrying of insurance in such amount and of such character as may be specified, and for the payment of the premiums thereon. The district may also provide insurance as provided in Part 6 (commencing with Section 989), Division 3.6, Title 1 of the Government Code.

(Added by Stats. 1974, Ch. 502.)



103226

The district may contract for the services of independent contractors.

(Added by Stats. 1974, Ch. 502.)






ARTICLE 3. Property

103240

The district may take by grant, purchase, devise, or lease, or condemn in proceedings under eminent domain, or otherwise acquire, and hold and enjoy, real and personal property of every kind within or without the district necessary to the full or convenient exercise of its powers. The board may lease, mortgage, sell, or otherwise dispose of any real or personal property within or without the district necessary to the full or convenient exercise of its powers.

(Added by Stats. 1974, Ch. 502.)



103240.5

(a) The district may take by gift, or take or convey by grant, purchase, devise, or lease, and hold and enjoy, real and personal property of every kind within or without the district necessary for, incidental to, or convenient for, transit-oriented joint development projects that meet the definition and requirement set forth in subdivision (b).

(b) (1) For purposes of this section, a transit-oriented joint development project is a commercial, residential, or mixed-use development that is undertaken in connection with existing, planned, or proposed intermodal transit facilities and is located
1/4
mile or less from the external boundaries of that facility.

(2) Any transit-oriented joint development project created under this section shall comply with the land use and zoning regulations of the city, county, or city and county in which the project is located.

(c) Notwithstanding Section 103265 or any other provision of law, the authority granted under this section is subject to the land use and zoning regulations of the city, county, or city and county jurisdiction in which the transit-oriented joint development is located, in accordance with the Planning and Zoning Law (Title 7 (commencing with Section 65000) of the Government Code), relating to zoning.

(d) The authority granted under this section extends to any joint powers agency of which the district is a member and for which the district serves as the managing agency.

(Added by Stats. 1999, Ch. 624, Sec. 3. Effective January 1, 2000.)



103242

The district may exercise the right of eminent domain to take any property necessary or convenient to the exercise of the powers granted in this part. The district, in exercising such power, shall, in addition to the damages for the taking, injury, or destruction of property, also pay the cost, exclusive of betterment and with credit for salvage value, of removal, reconstruction, or relocation of any structure, railways, mains, pipes, conduits, wires, cables, or poles of any public agency or utility which is required to be moved to a new location.

(Amended by Stats. 1975, Ch. 1176.)



103243

The Public Utilities Commission of the state shall have and exercise power and jurisdiction to fix just compensation to be paid for the taking of any property of a public utility in eminent domain proceedings brought by the district. No taking or acquisition by the district which would involve the abandonment, removal, relocation, or use of the property of a railroad corporation, as defined in Section 230, shall be permitted, unless the Public Utilities Commission, after a hearing, shall find and determine that the public interest and necessity require the abandonment, removal, relocation, or use of such property and that such taking or acquisition will not unreasonably impair the ability of the railroad corporation involved to provide safe, adequate, economical, and efficient service. The district may commence and maintain such eminent domain proceedings in the Public Utilities Commission or the superior court at its option.

(Added by Stats. 1974, Ch. 502.)



103244

The district is entitled to the benefit of any reservation or grant, in all cases, where any right has been reserved or granted to any public agency to construct or maintain roads, highways, or other crossings over any public or private lands.

(Added by Stats. 1974, Ch. 502.)






ARTICLE 4. Transit Planning

103260

The board shall adopt a general transit plan for the district.

(Added by Stats. 1974, Ch. 502.)



103261

The general transit plan, or any element or amendment thereof, shall be adopted in the manner provided in this article.

(Added by Stats. 1974, Ch. 502.)



103262

The general manager shall submit the proposed plan, or an element or amendment thereof, to the board which shall hold a public hearing thereon. Notice of the time and place of the hearing shall be given at least 30 days before the hearing. The notice shall be published pursuant to Section 6061 of the Government Code, and written notice shall also be mailed to each city council in the county. The hearing may be continued from time to time.

(Added by Stats. 1974, Ch. 502.)



103263

The adoption of the general plan, or an element or amendment thereof, including any changes or additions, shall be by resolution of the board.

(Added by Stats. 1974, Ch. 502.)



103264

The district may adopt official plan lines based on the adopted general plan designating the precise location of planned rights-of-way of transit works and facilities. Official plan lines shall be adopted in the same manner as required for the adoption of the general plan.

(Added by Stats. 1974, Ch. 502.)



103265

The provisions of Article 5 (commencing with Section 53090), Chapter 1, Part 1, Division 2, Title 5 of the Government Code shall not be applicable to the district.

(Added by Stats. 1974, Ch. 502.)






ARTICLE 5. Transit Facilities and Service

103280

The district may provide transit service within or without the district for the transportation of passengers and their incidental baggage and parcels by any means.

(Added by Stats. 1974, Ch. 502.)



103281

The district may operate charter bus service subject to the following limitations:

(a) No bus equipment which is designed solely for charter service shall be purchased. A bus equipped with a toilet or underfloor baggage compartment shall be deemed charter equipment.

(b) The board shall hold a public hearing prior to adopting a charter rate schedule or any amendment thereof. Notice of the hearing shall be mailed to each charter-party carrier operating within the district at least 30 days prior to the hearing. The notice shall include the proposed charter rate schedule. At the close of the public hearing, the board may adopt charter rate schedules which shall not be less than the average for the three largest private charter-party carriers operating similar service in the district.

(c) Charter service shall originate and terminate within the area served by the district unless a private charter-party carrier requests the district to provide service beyond the area served by the district.

(Added by Stats. 1974, Ch. 502.)



103282

The district may acquire, construct, own, operate, control, or use rights-of-way, rail lines, buslines, stations, platforms, switches, yards, terminals, parking lots, and any and all facilities necessary or convenient for transit service within or without the district, underground, upon, or above the ground and under, upon, or over public streets or other public ways or waterways, together with all physical structures necessary or convenient for the access of persons or vehicles thereto, and may acquire any interest in, or rights to, the use or joint use of any or all of the foregoing.

(Added by Stats. 1974, Ch. 502.)



103283

The district may lease, or contract for the use of, its transit facilities, or any portion thereof, to any operator, and may provide for subleases by such operator upon such terms and conditions as it deems in the public interest. The word operator, as used in this section, means any public agency or any person.

(Added by Stats. 1974, Ch. 502.)



103284

The board may contract with any public agency or person to provide transit facilities and services for the district.

(Added by Stats. 1974, Ch. 502.)



103285

The district may construct and operate, or acquire and operate, transit works and facilities in, under, upon, over, across, or along any state or public highway, or any stream, bay, or watercourse, or over any of the lands which are the property of the state, to the same extent that such rights and privileges appertaining thereto are granted to municipalities within the state.

(Added by Stats. 1974, Ch. 502.)



103286

The district may enter into agreements for the joint use of any property and rights by the district and any public agency or public utility operating transit facilities and may enter into agreements with any public agency or public utility operating any transit facilities, wholly or partially within or without the district, for the joint use of any property of the district or of such public agency or public utility, or the establishment of through routes, joint fares, transfer of passengers, or pooling arrangements.

(Added by Stats. 1974, Ch. 502.)



103287

The rates and charges, if any, for transit service furnished pursuant to this part shall be fixed by the board and shall be reasonable.

(Added by Stats. 1974, Ch. 502.)



103288

The district shall be subject to the provisions of Division 14.8 (commencing with Section 34500) of the Vehicle Code with respect to the operation of buses and to the rules and regulations enforceable by the Department of the California Highway Patrol pursuant to that chapter regulating the safe operation of buses.

(Added by Stats. 1974, Ch. 502.)



103289

The district and any one or more school districts located within the district may enter into agreements pursuant to which school transportation equipment may be used for transit purposes within the district during any time that such equipment is not actually required for school purposes.

(Added by Stats. 1974, Ch. 502.)



103290

No interconnection shall be made into fixed right-of-way facilities of the San Francisco Bay Area Rapid Transit District without the approval of the voters of the district at an election called for the purpose of securing such approval. Any fixed right-of-way facilities shall be in compliance with Section 66515.5 of the Government Code.

(Added by Stats. 1974, Ch. 502.)






ARTICLE 6. Existing Systems and Services

103300

Notwithstanding any other provision of this part, before the district may establish any transit service or system which may significantly divert, lessen, or compete for the patronage or revenues of any existing system, other than an existing taxi service, the district shall give a written notice to the public utility or public agency which is operating the existing system. The written notice shall describe the transit service or system which the district proposes to establish and shall state the time within which the district proposes to establish such service or system.

(Amended by Stats. 1976, Ch. 1358.)



103301

Where notice is required pursuant to Section 103300, the district shall not establish the proposed service or system, or maintain and operate the service or system, until it has completed the purchase of any existing system or any part thereof.

(Amended by Stats. 1976, Ch. 1358.)



103301.5

Notwithstanding any other provision of this part, before the district may establish any demand-activated service or system which may, at any time, divert, lessen, or compete for the patronage or revenues of any existing taxi service, the district shall give a written notice to that service. The written notice shall describe the demand-activated service or system which the district proposes to establish and shall state the time within which the district proposes to establish such service or system.

(Added by Stats. 1976, Ch. 1358.)



103301.6

If any demand-activated service or system operated by the district diverts or lessens the patronage or revenues of any existing taxi service by causing a loss of patronage or revenues in the affected service area of any existing taxi service to the extent of 10 percent or more, the district shall not continue its demand-activated service or system, or maintain and operate the service or system, until it has completed the purchase of any existing taxi service or any part thereof. No purchase of an existing taxi service, or part thereof, need be made by the district as a result of the establishment or operation by the district of any service or system other than a demand-activated service or system.

(Added by Stats. 1976, Ch. 1358.)



103302

The district and entity operating the existing system or the existing taxi service may agree upon the purchase price or they may agree that the purchase price is to be established by arbitration and upon the method of naming arbitrators and the method of conducting such arbitration.

(Amended by Stats. 1976, Ch. 1358.)



103303

Section 851 shall not apply to any contract for sale or sale of an existing system or existing taxi service, or any portion thereof, pursuant to this chapter, and the Public Utilities Commission shall have no jurisdiction with respect thereto.

(Amended by Stats. 1976, Ch. 1358.)






ARTICLE 7. Public Grants, Loans, and Contributions

103310

The district may accept, without limitation by any other provisions of this part requiring approval of indebtedness, contributions, grants, or loans from any public agency or the United States or any department, instrumentality, or agency thereof, for the purpose of financing the acquisition, construction, maintenance, or operation of transit facilities, and may enter into contracts and cooperate with, and accept cooperation from, any public agency or the United States, or agency thereof, in the acquisition, construction, maintenance, or operation of any such transit facilities in accordance with any legislation which Congress or the Legislature of the State of California may have heretofore adopted or may hereafter adopt, under which aid, assistance, and cooperation may be furnished by the United States or any public agency in the acquisition, construction, maintenance, and operation of any such transit facilities. The district may do any and all things necessary in order to avail itself of such aid, assistance, and cooperation under any federal or state legislation now or hereafter enacted. Any evidence of indebtedness issued under this section shall constitute a negotiable instrument.

(Added by Stats. 1974, Ch. 502.)



103311

The district shall have the power to obtain temporary transfers of funds in accordance with the last paragraph of Section 6 of Article XVI of the California Constitution.

(Amended by Stats. 2009, Ch. 140, Sec. 166. Effective January 1, 2010.)






ARTICLE 8. Property Taxation

103320

The district may levy and collect, or cause to be collected, property taxes for any lawful purpose.

(Added by Stats. 1974, Ch. 502.)



103321

In addition to revenues and receipts from other sources, the board may levy and collect a property tax.

(Added by Stats. 1974, Ch. 502.)



103322

The district shall not levy or collect a property tax unless a majority of the voters voting on the question at an election called for such purpose approves the levy of a property tax by the district.

(Added by Stats. 1974, Ch. 502.)



103323

Each election shall be called and conducted by the district in the same manner as provided by law for the conduct of special elections by a county. The board may contract with the county, or delegate to the appropriate county officials the authority, to conduct the election on behalf of the district. The costs of any such election may be advanced to the district by the county prior to the time that the district has revenues of its own, to be repaid from subsequent district revenues.

(Added by Stats. 1974, Ch. 502.)



103324

The ballot for the election shall contain such instructions as are required by law to be printed thereon and in addition thereto, the following:

Shall the San Mateo County Transit District be authorized to operate and levy a property tax at an annual rate which shall not exceed ______ cents ($0.___) on each one hundred dollars ($100) of assessed valuation within the district?

YES?

NO ?

(Added by Stats. 1974, Ch. 502.)



103326

The board shall avail itself of the assessments made by the county assessor of the assessments made by the State Board of Equalization for the county, and shall take such assessments as the basis for district property taxation and have its property taxes collected by the county tax collector.

(Added by Stats. 1974, Ch. 502.)



103327

The county auditor shall, on or before the third Monday in August of each year, transmit to the board a statement in writing showing the total value of all property within the district.

(Added by Stats. 1974, Ch. 502.)



103328

The board shall, on or before the first day of September, fix the rate or rates of taxes, designating the number of cents upon each one hundred dollars ($100), and use as a basis the value of property transmitted to the board by the county auditor, which rate of taxation shall be sufficient to raise the amount previously fixed by the board.

(Added by Stats. 1974, Ch. 502.)



103329

The board shall, immediately after fixing the rate or rates of taxes, transmit to the county auditor a statement of the rate of taxes fixed by the board.

(Added by Stats. 1974, Ch. 502.)



103330

The district s taxes so levied shall be collected at the same time and in the same manner as county taxes. When collected, the net amount, ascertained as provided in this article, shall be paid to the treasurer of the district under the general requirements and penalties provided by law for the settlement of other taxes.

(Added by Stats. 1974, Ch. 502.)



103331

Whenever any real property has been sold for taxes and has been redeemed, the money paid for redemption shall be apportioned and paid to the district by the county treasurer in the proportion which the tax due to the district bears to the total tax for which the property was sold.

(Added by Stats. 1974, Ch. 502.)



103332

All taxes levied under this article are a lien on the property on which they are levied. The enforcement of the collection of such taxes shall be in the same manner and by the same means provided by law for the enforcement of liens for county taxes, all the provisions of law relating to the enforcement of the latter being made a part of this article so far as applicable.

(Added by Stats. 1974, Ch. 502.)



103333

In lieu of, or in addition to, any taxes which may be levied by the district pursuant to this article, any city council within the district or the board of supervisors may enter into agreement with the district to make annual contributions to the district from its general funds or from any other source of funds legally available to it for such purpose.

(Added by Stats. 1974, Ch. 502.)






ARTICLE 9. Taxation for Bond Redemption Purposes

103340

The district may levy and collect, or cause to be collected, property taxes, for bond redemption purposes.

(Added by Stats. 1974, Ch. 502.)



103341

(a) Except as otherwise provided in subdivision (b), if from any cause the revenues of the district are, or are expected to be, inadequate in any year to pay the principal of, interest on, or sinking fund payments for bonds of the district as they become due, or to establish or maintain any reserve fund therefor, the board shall levy for district purposes and collect upon all property in the district taxable for county purposes a tax sufficient, together with revenues already collected and available therefor, to pay the interest on the bonds as they will become due and such part of the principal thereof, including any sinking fund installments required by any of the district s agreements with its bondholders, that will become due before the proceeds of a tax levied at the next general tax levy will be available for such purpose, and sufficient to provide or to restore such reserve fund to the amount required by any of the district s agreements with its bondholders.

(b) If the ordinance calling the election on the issuance of bonds provides that all or any portion of the retail transaction and use tax authorized under Article 10 (commencing with Section 103350) be levied and used to the extent required to pay principal of and interest on the bonds, the board, in order to provide for any sinking fund payments required therefor and to create or maintain any reserve fund required therefor, shall estimate the revenues of the district which are expected to be available for such purposes and the amount to be raised by such a tax as is required to be levied and used for such purposes in order to provide for the payment of all such obligations when due. The board may, in its regular annual budget, or in a special budget which may be prepared at any time, show the amounts needed for such purposes, estimate the revenue available therefor, and thereafter fix the rates of and levy and collect, or provide for the collection of, such a tax as will provide, together with other revenues available therefor, at least all sums necessary for such purposes insofar as such levies do not exceed the maximum rates of such a tax stated in the ordinance calling the bond election.

If from any cause the revenues of the district are, or are expected to be, inadequate to pay the principal of and interest on the bonds and sinking fund payments as they become due, and establish or maintain any reserve fund required therefor, and if the proceeds of such tax levied at the maximum rates authorized, together with such revenues, are still estimated to be insufficient for such purposes, the board shall levy and collect upon all property in the district taxable for county purposes a tax at least sufficient, with the revenues already collected and available therefor, together with the anticipated proceeds of the special tax, to pay the interest on the bonds that will become due and such part of the principal thereof, including any sinking fund payments, that will become due before the proceeds of a tax levied at the time of the next general tax levy will be available for such purposes, and sufficient to provide or to restore such reserve fund to the amount required by any of the district s agreements with its bondholders.

(Added by Stats. 1974, Ch. 502.)



103342

The board shall avail itself of the assessments made by the assessor of the county and of the assessments made by the State Board of Equalization for the county, and shall take such assessments as the basis for district property taxation and have its property taxes collected by the tax collector of the county.

(Added by Stats. 1974, Ch. 502.)



103343

The county auditor shall, on or before the third Monday in August of each year, transmit to the board a statement in writing showing the total value of all property within the district, ascertained from the assessments referred to in Section 103326.

(Added by Stats. 1974, Ch. 502.)



103344

The board shall, on or before the first day of September, fix the rate of taxes, designating the number of cents upon each one hundred dollars ($100), and use as a basis the value of property transmitted to the board by the county auditor, which rate of taxation shall be sufficient to raise the amount previously fixed by the board.

(Added by Stats. 1974, Ch. 502.)



103345

The board shall, immediately after fixing the rate of taxes, transmit to the county controller a statement of the rate of taxes fixed by the board.

(Added by Stats. 1974, Ch. 502.)



103346

The district s taxes so levied shall be collected at the same time and in the same manner as county taxes. When collected, the net amount, ascertained as provided in this article, shall be paid to the treasurer of the district under the general requirements and penalties provided by law for the settlement of other taxes.

(Added by Stats. 1974, Ch. 502.)



103347

Whenever any real property has been sold for taxes and has been redeemed, the money paid for redemption shall be apportioned and paid to the district by the county controller pursuant to provisions of the Revenue and Taxation Code.

(Added by Stats. 1974, Ch. 502.)



103348

All taxes levied under this article are a lien on the property on which they are levied. The enforcement of the collection of such taxes shall be in the same manner and by the same means provided by law for the enforcement of liens for county taxes, all the provisions of law relating to the enforcement of the latter being made a part of this article so far as applicable.

(Added by Stats. 1974, Ch. 502.)






ARTICLE 10. Retail Transaction and Use Tax

103350

A retail transactions and use tax ordinance may be adopted by the board in accordance with the provisions of Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code.

(Added by Stats. 1974, Ch. 502.)



103351

Any transactions and use tax ordinance adopted shall be operative on the first day of the first calendar quarter commencing not less than 180 days after adoption of the ordinance.

(Added by Stats. 1974, Ch. 502.)



103352

The district may contract with the State Board of Equalization for its services in the preparation necessary to administer a transaction and use tax ordinance. The costs to be covered by the contract are to be for services of the types described in Section 7272 of the Revenue and Taxation Code for preparatory work up to the date of the adoption of the ordinance. Any disputes as to the amount of the costs shall be resolved in the same manner as provided in that section.

(Amended by Stats. 1977, Ch. 579.)



103353

Prior to the operative date of the transaction and use tax ordinance, the district shall contract with the State Board of Equalization to perform all functions incident to the administration and operation of the ordinance.

(Added by Stats. 1974, Ch. 502.)



103354

If the district shall not have contracted with the State Board of Equalization prior to the operative date of its transaction and use tax ordinance, it shall nevertheless so contract, and, in such case, the operative date shall be the first day of the first calendar quarter following the execution of the contract.

(Added by Stats. 1974, Ch. 502.)



103355

Repeal of the transactions and use tax ordinance shall not be operative earlier than the first day of the first calendar quarter following the adoption of the ordinance of repeal.

(Added by Stats. 1974, Ch. 502.)



103356

Whenever a bond election is held to authorize a bonded indebtedness pursuant to Section 103500, the ordinance calling the election may include a statement that the transaction and use taxes, or a stated portion thereof, shall be levied, or continued to be levied, and used to the extent required to pay the principal of, and interest on, the bonds as they become due, to provide any sinking fund payments required therefor, and to create or maintain any reserve fund required therefor.

A vote in favor of the issuance of the bonds shall authorize the use of such taxes for such purposes. The transactions and use tax ordinance shall not be repealed until all bonds payable from the revenues derived from such taxes have been fully paid or provision has been made for their payment in full.

(Added by Stats. 1974, Ch. 502.)



103357

(a) The district may issue bonds payable from the proceeds of the retail transactions and use tax.

(b) The maximum bonded indebtedness which may be outstanding at any one time shall be an amount equal to the sum of the principal of, and interest on, the bonds, but not to exceed the estimated proceeds of the transactions and use tax , as determined by the district. The amount of bonds outstanding at any one time does not include the amount of any bonds or refunding bonds for which moneys or securities necessary to provide for the payment thereof have been set aside for that purpose in a trust or escrow account.

(Amended by Stats. 1989, Ch. 1120, Sec. 2.)



103358

(a) The bonds may be issued by the district at any time, and from time to time, payable from the proceeds of the tax. The bonds shall be referred to as limited tax bonds. The bonds may be secured by a pledge of revenues from the proceeds of the retail transactions and use tax or any other funds or assets of the district as may be specified by the district.

(b) The pledge of retail transactions and use taxes to the limited tax bonds authorized under this article shall have priority over the use of any of the taxes for pay-as-you-go financing, except to the extent that the priority is expressly restricted in the resolution authorizing the issuance of the bonds.

(c) A pledge by or to the district of tax receipts, revenues, moneys, accounts, accounts receivable, contract rights, and other rights to payment of whatever kind made by or to the district shall be valid and binding from the time the pledge is made for the benefit of pledgees and successors thereto. The tax receipts, revenues, moneys, accounts, accounts receivable, contract rights, and other rights to payment of whatever kind pledged by or to the district or the assignees shall immediately be subject to the lien of the pledge without physical delivery or further act. The lien of the pledge shall be valid and binding against all parties, regardless of whether the parties have notice of the claim. The indenture, trust agreement, resolution, or another instrument by which the pledge is created need not be recorded.

(Added by Stats. 1987, Ch. 1328, Sec. 4. Effective September 29, 1987.)



103359

The district may provide for the bonds to bear a variable interest rate, for the manner and intervals in which the rate shall vary, and for the dates on which the interest shall be payable. In connection with the issuance of bonds, the district may enter into any agreement for liquidity or credit enhancement that may be necessary or desirable, as determined by the district.

(Added by Stats. 1987, Ch. 1328, Sec. 5. Effective September 29, 1987.)



103360

(a) Limited tax bonds shall be issued pursuant to a resolution adopted at any time, and from time to time, by the district by a two-thirds vote of all members of the board of the district.

(b) The district may, from time to time, issue bonds in accordance with the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), for the purposes set forth in Section 103282, which shall constitute an enterprise within the meaning of Section 54309 of the Government Code, and the proceeds of the retail transactions and use tax shall constitute revenues within the meaning of Section 54315 of the Government Code. Article 3 (commencing with Section 54380) of Chapter 6 of Part 1 of Division 2 of Title 5 of the Government Code and the limitations set forth in subdivision (b) of Section 54402 and in Sections 54403 and 54418 of the Government Code do not apply to the issuance and sale of bonds pursuant to this article. Instead, the district shall authorize the issuance of bonds by resolution, which resolution shall specify all of the following:

(1) The purposes for which the bonds are to be issued, which may be general.

(2) The maximum principal amount of the bonds.

(3) The maximum term for the bonds.

(4) The maximum rate of interest to be payable upon the bonds, which shall not exceed the maximum rate permitted for bonds of the district by Section 53531 of the Government Code or any other applicable provisions of law. In the case of bonds bearing a variable interest rate, the variable rate shall on no day exceed the maximum rate permitted for bonds of the district on that day by Section 53531 of the Government Code or any other applicable provisions of law. However, the variable interest rate so permitted may on any day exceed that maximum rate if the interest paid on the bonds from their date of original issuance on that day does not exceed the total interest which would have been permitted to have been paid on the bonds if the bonds had borne interest at all times from the date of issuance to that day at the maximum rate permitted from time to time by Section 53531 of the Government Code or any other applicable provisions of law.

(5) The maximum discount or premium on the sale of bonds. The bonds may be sold at less or more than the principal amount thereof in the manner and to the extent determined by the district.

(c) For purposes of the issuance and sale of bonds pursuant to this article, the following definitions are applicable to the Revenue Bond Law of 1941:

(1) Resolution means, unless the context otherwise requires, the instrument providing the terms and conditions for the issuance of the limited tax bonds, and may be an indenture, resolution, ordinance, order, agreement, or other instrument in writing.

(2) Fiscal agent means any fiscal agent, trustee, paying agent, depository, or other fiduciary provided for in the resolution authorizing the issuance of the bonds, which fiscal agent may be located within or without the state.

(d) Each resolution shall provide for the issuance of bonds in the amounts as may be necessary, until the full amount of the bonds authorized has been issued. The full amount of bonds may be divided into two or more series with different dates of payment fixed for the bonds of each series. A bond need not mature on its anniversary date.

(Added by Stats. 1987, Ch. 1328, Sec. 6. Effective September 29, 1987.)



103360.1

(a) The district may issue refunding bonds to redeem or retire any bonds issued by the district upon the terms, at the times, and in the manner which it determines.

(b) Refunding bonds may be issued in a principal amount sufficient to pay all, or any part of, the principal of the outstanding bonds, the premiums, if any, due upon call and redemption thereof prior to maturity, all expenses of the refunding, and either of the following:

(1) The interest upon the refunding bonds from the date of sale thereof to the date of payment of the bonds to be refunded out of the proceeds of the sale of the refunding bonds or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holders of the bonds.

(2) The interest upon the bonds to be refunded from the date of sale of the refunding bonds to the date of payment of the bonds to be refunded or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holders of the bonds.

(c) The provisions of this article for the issuance and sale of bonds apply to the issuance and sale of refunding bonds.

(Added by Stats. 1989, Ch. 1120, Sec. 3.)



103360.2

(a) The district may borrow money in anticipation of the sale of bonds which have been authorized pursuant to this article but which have not been sold or delivered, and may issue negotiable bond anticipation notes therefor and may renew the bond anticipation notes from time to time. However, the maximum maturity of any bond anticipation notes, including the renewals thereof, shall not exceed five years from the date of delivery of the original bond anticipation notes.

(b) The bond anticipation notes, and the interest thereon, may be paid from any money of the district available therefor, including the revenues from the retail transactions and use tax. If not previously otherwise paid, the bond anticipation notes, or any portion thererof, or the interest thereon, shall be paid from the proceeds of the next sale of the bonds of the district in anticipation of which the notes were issued.

(c) The bond anticipation notes shall not be issued in any amount in excess of the aggregate amount of the bonds which the district has been authorized to issue, less the amount of any bonds of the authorized issue previously sold, and also less the amount of other bond anticipation notes therefor issued and then outstanding. The bond anticipation notes shall be issued and sold in the same manner as the bonds.

(d) The bond anticipation notes and the resolutions authorizing them may contain any provisions, conditions, or limitations which a resolution of the district may contain.

(Added by Stats. 1989, Ch. 1120, Sec. 4.)



103361

Any bonds issued pursuant to this article are legal instruments for all trust funds; for the funds of insurance companies, commercial and savings banks, and trust companies; and for state school funds. Whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, counties, school districts, or other districts within the state, those funds may be invested in the bonds issued pursuant to this article, and whenever bonds of cities, counties, school districts, or other districts within this state, may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public money, the bonds issued pursuant to this article may be so used. The provisions of this article are in addition to all other laws relating to legal investment and shall be controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 1987, Ch. 1328, Sec. 7. Effective September 29, 1987.)



103362

This article provides a complete, additional, and alternative method for doing what is authorized by this article and shall be regarded as supplemental and additional to the powers conferred by any other laws. The issuance of bonds and the entering into any credit reimbursement or other agreement under this article need not comply with the requirements of any other law applicable to the district or the issuance of bonds or the incurring of indebtedness. Bonds issued by the district prior to the effective date of the act which enacted this section which were subject to investigation, reports, and approval or certification by the Treasurer pursuant to the District Securities Investigation Law of 1965 (Chapter 2.5 (commencing with Section 58750) of Division 2 of Title 6 of the Government Code), and the Districts Securities Law (Chapter 1 (commencing with Section 20000) of Division 10 of the Water Code) prior to the adoption of this article shall continue to be subject to those investigations, reports, and approvals or certification.

(Added by Stats. 1987, Ch. 1328, Sec. 8. Effective September 29, 1987.)



103363

(a) Any action or proceedings wherein the validity of the levy or collection of the retail transactions and use tax, or any proceedings in relation thereto, is contested, questioned, or denied shall be commenced not later than July 1, 1990; otherwise the retail transactions and use tax and all proceedings in relation thereto shall be held to be valid and in every respect legal, enforceable, and incontestable.

(b) Any action or proceedings wherein the validity of the issuance of any bonds, or any proceedings in relation thereto is contested, questioned, or denied shall be commenced not later than July 1, 1990, or, in the case of bonds authorized to be issued after that date, within six months from the date the bonds are authorized to be issued by the district; otherwise, in each case, the bonds and all proceedings in relation thereto shall be held to be valid and in every respect legal, enforceable, and incontestable.

(c) Nothing in this section precludes the validity of the retail transactions and use tax or of any bonds or any related proceedings from being established by an action brought under Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure or pursuant to any other procedure established by law, before the end of any period of time specified in subdivision (a) or (b).

(Added by Stats. 1989, Ch. 1120, Sec. 5.)






ARTICLE 11. Investments

103390

Subject to any agreement or covenant between the district and the holders of any of its obligations limiting or restricting classes of investments, the district may invest any surplus money in its treasury, including money in any sinking fund, reserve fund, or other fund created or established for the benefit of holders of any outstanding obligations of the district, in any of the following:

(a) Its own bonds.

(b) Treasury notes, certificates of indebtedness, bills, bonds of the United States, or any other evidence of indebtedness secured by the full faith and credit of the United States.

(c) Obligations issued pursuant to the Federal Home Loan Bank Act or the National Housing Act.

(d) Treasury notes or bonds of this state, or of any public corporation, municipal corporation, public district, or political subdivision within this state which are legal as security for the deposit of public funds.

(e) In any investment in which county funds may be placed pursuant to the general laws of the state.

(Added by Stats. 1974, Ch. 502.)



103391

Such investment may be made by direct purchase of any issue of such bonds, treasury notes, or obligations, or part thereof, at the original sale or by the subsequent purchase of the bonds, treasury notes, or obligations.

(Added by Stats. 1974, Ch. 502.)



103392

Any bonds, treasury notes, or obligations purchased and held as investments by the district may, from time to time, be sold and the proceeds reinvested in bonds, treasury notes, or obligations as provided in this article.

(Added by Stats. 1974, Ch. 502.)



103393

Sales of any bonds, treasury notes, or obligations purchased and held by the district shall, from time to time, be made in season so that the proceeds may be applied to the purposes for which the money with which the bonds, treasury notes, or obligations were originally purchased was placed in the treasury of the district.

(Added by Stats. 1974, Ch. 502.)






ARTICLE 12. Construction Manager/General Contractor Project Delivery Contracts

103394

For purposes of this article, the following terms shall have the following meanings:

(a) Construction Manager/General Contractor method or CMGC means the Construction Manager/General Contractor method as defined in subdivision (b) of Section 6951 of the Public Contract Code.

(b) Construction manager means a construction manager as defined in subdivision (c) of Section 6951 of the Public Contract Code.

(Added by Stats. 2013, Ch. 320, Sec. 2. Effective January 1, 2014.)



103395

(a) Subject to the limitations of this article, the district may utilize the CMGC project delivery method for public transit projects within its jurisdiction.

(b) The district may enter into a CMGC project delivery method contract pursuant to this article if, after evaluation of the traditional design-bid-build process of construction and of the CMGC project delivery method in a public meeting, the district makes a written finding that use of the CMGC project delivery method on the specific project under consideration will accomplish one or more of the following objectives: reduce project costs, expedite the project s completion, or provide features not achievable through the design-bid-build method. This finding shall be made prior to the district entering into a CMGC project delivery method contract. In the CMGC project delivery method proposal, the written findings shall be included as part of an application for state funds for a transit project.

(Added by Stats. 2013, Ch. 320, Sec. 2. Effective January 1, 2014.)



103396

Any public works project that is contracted for pursuant to this article shall be subject to the requirements of Section 1771.4 of the Labor Code.

(Repealed and added by Stats. 2014, Ch. 28, Sec. 87. Effective June 20, 2014.)



103397

(a) If a contract for CMGC services is entered into pursuant to this article and includes preconstruction services by the construction manager, the district shall enter into a written contract with the construction manager for preconstruction services, under which the district shall pay the construction manager a fee for preconstruction services in an amount agreed upon by the district and the construction manager. The preconstruction services contract may include fees for services to be performed during the contract period; provided, however, the district shall not request or obtain a fixed price or a guaranteed maximum price for the construction contract from the construction manager or enter into a construction contract with the construction manager until after the district has entered into a services contract. A preconstruction services contract shall provide for the subsequent negotiation for construction of all or any discrete phase or phases of the project and shall provide for the district to own the design plans and other preconstruction services work product.

(b) A contract for construction services will be awarded after the plans have been sufficiently developed and either a fixed price or a guaranteed maximum price has been successfully negotiated. In the event that a fixed price or a guaranteed maximum price is not negotiated, the district may award the contract for construction services utilizing any other procurement method authorized by law.

(c) The construction manager shall perform not less than 30 percent of the work covered by the fixed price or guaranteed maximum price agreement reached. Work that is not performed directly by the construction manager shall be bid to subcontractors pursuant to Section 6955 of the Public Contracts Code.

(Added by Stats. 2013, Ch. 320, Sec. 2. Effective January 1, 2014.)



103398

Nothing in this article affects, expands, alters, or limits any rights or remedies otherwise available at law.

(Added by Stats. 2013, Ch. 320, Sec. 2. Effective January 1, 2014.)



103399

(a) Upon completion of a project using the CMGC project delivery method, the district shall prepare a progress report to the board of directors. The progress report shall include, but shall not be limited to, all of the following information:

(1) A description of the project.

(2) The entity that was awarded the project.

(3) The estimated and actual costs of the project.

(4) The estimated and actual schedule for project completion.

(5) A description of any written protests concerning any aspect of the solicitation, bid, proposal, or award of the project, including, but not limited to, the resolution of the protests.

(6) An assessment of the prequalification process and criteria utilized under this article.

(7) A description of the method used to evaluate the bid or proposal, including the weighting of each factor and an assessment of the impact of this requirement on a project.

(8) A description of any challenges or unexpected problems that arose during the construction of the project and a description of the solutions that were considered and ultimately implemented to address those challenges and problems.

(9) Recommendations to improve the CMCG project delivery method authorized under this article.

(b) The progress report shall be made available on the district s Internet Web site.

(Added by Stats. 2013, Ch. 320, Sec. 2. Effective January 1, 2014.)



103399.1

(a) The provisions of this article are severable. If any provision of this article or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(b) Contracts awarded pursuant to this article shall be valid until the project is completed.

(Added by Stats. 2013, Ch. 320, Sec. 2. Effective January 1, 2014.)









CHAPTER 6. Personnel

ARTICLE 1. Employee Relations

103400

Employees shall have the right to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection.

(Added by Stats. 1974, Ch. 502.)



103401

Any question which may arise with respect to whether a majority of employees in an appropriate unit desire to be represented by a labor organization shall be submitted to the Public Employment Relations Board. In resolving those questions of representation, including the determination of the appropriate unit or units, petitions, and the conduct of hearings and elections, the director shall apply the relevant federal law and administrative practice developed under the Labor Management Relations Act, 1947, as amended, and, for this purpose, shall adopt appropriate rules and regulations.

The California State Mediation and Conciliation Service shall administer any rules and regulations and shall provide for a prompt public hearing and secret ballot election to determine the question of representation and shall certify the results to the parties.

Any certification of a labor organization to represent or act for the employees in any collective bargaining unit shall not be subject to challenge on the grounds that a new substantial question of representation within the collective bargaining unit exists until the lapse of one year from the date of certification or the expiration of any collective bargaining agreement, whichever is later, except that no collective bargaining agreement shall be considered to be a bar to representation proceedings for a period of more than two years.

(Amended by Stats. 2012, Ch. 46, Sec. 134. Effective June 27, 2012.)



103402

Whenever a majority of the employees employed by the district in a unit appropriate for collective bargaining indicate a desire to be represented by a labor organization and upon determining, as provided in Section 103401, that the labor organization represents at least a majority of the employees in the appropriate unit, the board and the accredited representative of employees shall bargain in good faith and make all reasonable efforts to reach agreement on the terms of a written contract governing wages, hours, pensions, and working conditions.

(Added by Stats. 1974, Ch. 502.)



103403

(a) A contract or agreement shall not be made with any labor organization, association, or group that denies membership on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code. However, the organization may preclude from membership any individual who advocates the overthrow of the government by force or violence.

(b) The district shall not discriminate with regard to employment against any person on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code.

(Amended by Stats. 2004, Ch. 788, Sec. 29. Effective January 1, 2005.)



103404

If, after a reasonable period of time, representatives of the district and the accredited representatives of the employees fail to reach agreement on the terms of a written contract governing wages, hours, pensions, and working conditions or the interpretation or application of the terms of an existing contract, either party may request mediation services of the State Conciliation Service.

(Added by Stats. 1974, Ch. 502.)



103405

If, after a reasonable period of time, representatives of the district and the accredited representatives of the employees fail to reach agreement either on the terms of a written contract governing wages, hours, pensions, and working conditions or the interpretation or application of the terms of an existing contract, upon the agreement of both the district and the representatives of the employees, the dispute may be submitted to an arbitration board.

The arbitration board shall be composed of two representatives of the district and two representatives of the labor organization, and they shall endeavor to agree upon the selection of a fifth member. If they are unable to agree, the names of five persons experienced in labor arbitration shall be obtained from the State Conciliation Service. The labor organization and the district shall, alternately, strike a name from the list so supplied, and the name remaining after the labor organization and the district have stricken four names, shall be designated as the fifth arbitrator and chairman of the board of arbitration. The labor organization and the district shall determine by lot who shall first strike a name from the list. The decision of a majority of the arbitration board shall be final and binding upon the parties thereto.

Each party shall be responsible for the expense of the presentation of its case. All other expenses of arbitration shall be borne equally by the parties and the expenses may include the making of a verbatim record of the proceedings and transcript of that record.

(Added by Stats. 1974, Ch. 502.)



103406

In the event the district and the representatives of the employees do not agree to submit any dispute to arbitration as provided in Section 103405, the State Conciliation Service may be notified by either party that a dispute exists and there is no agreement to arbitrate.

Following such notification, the State Conciliation Service shall determine whether or not the dispute may be resolved by the parties and, if not, the issues concerning which the dispute exists. Upon such determination, the service shall certify its findings to the Governor of the State of California. The Governor shall, within 10 days of receipt of certification, appoint a factfinding commission consisting of three persons.

The commission shall immediately convene and inquire into and investigate the issues in the dispute. The commission shall have authority to issue subpoenas for the attendance of witnesses and subpoenas duces tecum for the production of books, documents, and other records. Subpoenas shall be served and enforced in accordance with Chapter 2 (commencing with Section 1985), Title 3, Part 4 of the Code of Civil Procedure. The commission shall report to the Governor within 30 days of the date of its creation.

After the creation of such a commission, and for 30 days after such commission has made its report to the Governor, no change, except by mutual agreement, shall be made by the parties to the controversy in the conditions out of which the dispute arose, and service to the public shall be provided.

(Added by Stats. 1974, Ch. 502.)



103407

In the event an exclusive collective bargaining representative is selected pursuant to Section 103401, the provisions of Chapter 10 (commencing with Section 3500), Division 4, Title 1 of the Government Code are not applicable to the district.

(Added by Stats. 1974, Ch. 502.)






ARTICLE 2. Rights of Employees of Existing Facilities

103420

Whenever the district acquires existing facilities from a publicly or privately owned utility, either in proceedings by eminent domain or otherwise, to the extent necessary for operation of facilities, all of the employees of such utility whose duties pertain to the facilities acquired who have been employed by such utility for at least 75 days shall be appointed to comparable positions in the district without examination. These employees shall be given sick leave, seniority, and vacation credits in accordance with the records of the acquired public utility. No employee of any acquired public utility shall suffer any worsening of wages, seniority, pension, vacation, or other benefits by reason of the acquisition.

The provisions of this section shall apply only to those officers or supervisory employees of the acquired utility as shall be designated by the board.

(Added by Stats. 1974, Ch. 502.)



103421

Whenever the district acquires existing facilities from a publicly or privately owned utility, either in proceedings in eminent domain or otherwise, that has a pension plan in operation, members and beneficiaries of such pension plan shall continue to have the rights, privileges, benefits, obligations and status with respect to such established system. The outstanding obligations and liabilities of such public utility by reason of such pension plan shall be considered and taken into account and allowance made therefor in the purchase price of such public utility. The persons entitled to pension benefits as provided for in this section and the benefits which are provided shall be specified in the agreement or order by which any public utility is acquired by the district.

(Added by Stats. 1974, Ch. 502.)






ARTICLE 3. Pension Plan

103440

The adoption, terms, and conditions of a pension plan covering employees of the district in a bargaining unit represented by a labor organization shall be pursuant to a collective bargaining agreement between such organization and the district.

(Added by Stats. 1974, Ch. 502.)



103441

The board may contract with the Board of Administration of the Public Employees Retirement System and enter all, or any portion, of its employees under such system; provided, that no employees of the district in a bargaining unit which is represented by a labor organization shall be included in such contract except as authorized by a collective bargaining agreement.

(Added by Stats. 1974, Ch. 502.)



103442

All persons receiving pension benefits from an acquired public utility, and all persons entitled to pension benefits under any pension plan of such acquired public utility, may become members or receive pensions under a pension plan established by the district by mutual agreement of such persons and the district. Such agreement may provide for the waiver of all rights, privileges, benefits, and status with respect to the pension plan of such acquired public utility.

(Added by Stats. 1974, Ch. 502.)






ARTICLE 4. Other Benefits

103450

The district shall take such steps as may be necessary to obtain coverage for the district and its employees under Subchapter II of the Federal Social Security Act, as amended, and the related provisions of the Federal Contributions Act, as amended.

(Added by Stats. 1974, Ch. 502.)



103451

The district shall take such steps as may be necessary to obtain coverage for the district and its employees under the workmen s compensation, unemployment compensation, and disability and unemployment insurance laws of the State of California.

(Added by Stats. 1974, Ch. 502.)









CHAPTER 7. Bonds and Other Evidences of Indebtedness

ARTICLE 1. Authorization and Issuance of General Obligation Bonds

103500

Whenever the board deems it necessary for the district to incur a bonded indebtedness for the acquisition, construction, or repair of any or all improvements, works, property or facilities, authorized by this part or necessary or convenient for the carrying out of the powers of the district, or for any other purpose authorized by this part, it shall, by ordinance, adopted by a vote of two-thirds of all members of the board, so declare and call an election to be held in the district for the purpose of submitting to the qualified voters thereof the proposition of incurring indebtedness by the issuance of bonds of the district; provided the total amount of bonds issued and outstanding pursuant to this article shall not exceed 15 percent of the assessed value of the taxable property of the district as shown by the last equalized assessment roll of the county. The ordinance shall state:

(a) The purposes for which the proposed debt is to be incurred, which may include all costs and estimated costs incidental to or connected with the accomplishment of such purposes, including, without limitation, engineering, inspection, legal, fiscal agents, financial consultant and other fees, bond and other reserve funds, working capital, bond interest estimated to accrue during the construction period and for a period not to exceed three years thereafter, and expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(b) The estimated cost of accomplishing such purposes.

(c) The amount of the principal of the indebtedness.

(d) The maximum term the bonds proposed to be issued shall run before maturity, which shall not exceed 50 years from the date thereof or the date of each series thereof.

(e) The maximum rate of interest to be paid, which shall not exceed 7 percent per annum.

(f) The proposition to be submitted to the voters, which may include one or more purposes.

(g) The date of the election.

(h) The manner of holding the election and the procedure for voting for or against the measure.

(i) The ordinance may also contain, a statement that the transaction and use tax imposed pursuant to Article 10 (commencing with Section 103350) of Chapter 5, or a stated portion thereof, shall be levied, or continued to be levied, and used to the extent required to pay the principal of, and interest on, the bonds as they become due, to provide for any sinking fund payments required therefor, or to create or maintain any reserve fund required therefor.

(j) The ordinance may also contain any other matters authorized by this part or any other law.

(Added by Stats. 1974, Ch. 502.)



103501

Notice of the holding of such election shall be given by publishing, pursuant to Section 6066 of the Government Code, the ordinance calling for election in at least one newspaper published in such district. No other notice of such election need be given. Except as otherwise provided in the ordinance, the election shall be conducted as other district elections.

(Added by Stats. 1974, Ch. 502.)



103502

If any proposition is defeated by the electors, the board shall not call another election on a substantially similar proposition to be held within six months after the prior election. If a petition requesting submission of such a proposition, signed by 15 percent of the district electors, as shown by the votes cast for all candidates for Governor within the district at the last gubernatorial election, is filed with the board, it may call an election before the expiration of six months.

(Added by Stats. 1974, Ch. 502.)



103503

If 60 percent of the electors voting on the proposition vote for it, then the board may, by resolution, at such time or times as it deems proper, issue bonds of the district for the whole or any part of the amount of the indebtedness so authorized and may from time to time, by resolution, provide for the issuance of such amounts as the necessity thereof may appear, until the full amount of such bonds authorized shall have been issued. The full amount of bonds may be divided into two or more series and different dates of payment fixed for the bonds of each series. A bond need not mature on an anniversary of its date. The maximum term the bonds of any series shall run before maturity shall not exceed 50 years from the date of each series respectively. In such resolution or resolutions, the board shall prescribe the form of the bonds (including, without limitation, registered bonds and coupon bonds) and the form of any coupons to be attached thereto, the registration, conversion, and exchange privileges, if any, pertaining thereto, and fix the time when the whole or any part of the principal shall become due and payable.

(Added by Stats. 1974, Ch. 502.)



103504

The bonds shall bear interest at a rate or rates not exceeding 7 percent per annum, payable semiannually, except that the first interest payable on the bonds, or any series thereof, may be for any period not exceeding one year as determined by the board. In the resolution or resolutions providing for the issuance of such bonds, the board may also provide for call and redemption of such bonds prior to maturity at such times and prices and upon such other terms as it may specify, provided that no bond shall be subject to call or redemption prior to maturity unless it contains a recital to that effect or unless a statement to that effect is printed thereon. The denomination or denominations of the bonds shall be stated in the resolution providing for their issuance, but shall not be less than five thousand dollars ($5,000). The principal of, and interest on, such bonds shall be payable in lawful money of the United States at the office of the treasurer of the district. The bonds, or such series thereof, shall be dated and numbered consecutively and shall be signed by the chairman of the board and the treasurer. All such signatures, countersignatures, and seal may be printed, lithographed, or mechanically reproduced, except that one of such signatures or countersignatures on the bonds shall be manually affixed. If any officer whose signature or countersignature appears on bonds or coupons ceases to be such officer before the delivery of the bonds, his signature is as effective as if he had remained in office.

(Added by Stats. 1974, Ch. 502.)



103505

The bonds may be sold as the board determines by resolution, but for not less than par. Before selling the bonds, or any part thereof, the board shall give notice inviting sealed bids in such manner as it may prescribe. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received, or if the board determines that the bids received are not satisfactory as to price or responsibility of the bidders, the board may reject all bids received, if any, and either readvertise or sell the bonds at private sale.

(Added by Stats. 1974, Ch. 502.)



103506

The delivery of any bonds shall be at the office of the district treasurer, and the purchase price may be received in cash or cashier check.

(Added by Stats. 1974, Ch. 502.)



103507

All accrued interest and premiums received on the sale of bonds shall be placed in the fund to be used for the payment of principal of, and interest on, the bonds and the remainder of the proceeds of the bonds shall be placed in the treasury to the credit of the proper improvement fund and applied exclusively to the purposes for which the debt was incurred (which purposes shall be in conformity with an approved general transit plan or element thereof then in effect); provided, however, that when such purposes have been accomplished, any moneys remaining in such improvement fund (a) shall be transferred to the fund to be used for the payment of principal of, and interest on, the bonds, or (b) shall be placed in a fund to be used for the purchase of outstanding bonds of the district from time to time in the open market at such prices and in such manner, either at public or private sale or otherwise, as the board may determine. Bonds so purchased shall be canceled immediately.

(Added by Stats. 1974, Ch. 502.)



103508

After the expiration of three years after a bond election, the board may determine, by ordinance adopted by a vote of two-thirds of all the members of the board, that any or all of the bonds authorized at the election remaining unsold shall not be issued or sold. When the ordinance takes effect, the authorization to issue those bonds shall become void.

(Added by Stats. 1974, Ch. 502.)



103509

Whenever the board deems that the expenditure of money for the purposes for which the bonds were authorized by the voters is impractical or unwise, it may, by ordinance adopted by a vote of two-thirds of all members of the board, so declare and call an election to be held in the district for the purpose of submitting to the qualified voters thereof the proposition of incurring indebtedness by the issuance of such bonds for some other purposes or, in the case where bonds have been sold, the proposition to use the proceeds for some other purposes. The procedure, so far as applicable, shall be the same as when a bond proposition is originally submitted.

(Added by Stats. 1974, Ch. 502.)



103510

The board may provide for the issuance, sale, or exchange of refunding bonds to redeem or retire any bonds issued by the district upon the terms, at the times and in the manner which it determines. Refunding bonds may be issued in a principal amount sufficient to pay all, or any part of, the principal of such outstanding bonds, the interest thereon and the premiums, if any, due upon call and redemption thereof prior to maturity, and all expenses of such refunding. The provisions of this article for the issuance and sale of bonds apply to the issuance and sale of such refunding bonds; except that (a) no election need be called or held for the purpose of authorizing the issuance of refunding bonds, and (b) when refunding bonds are to be exchanged for outstanding bonds the method of exchange shall be as determined by the board.

(Added by Stats. 1974, Ch. 502.)



103511

The provisions of Article 4 (commencing with Section 53500), Chapter 3, Part 1, Division 2, Title 5 of the Government Code are applicable to the district.

(Added by Stats. 1974, Ch. 502.)



103512

Any bonds which shall be issued under the provisions of this article shall be legal investment for all trust funds; for the funds of insurance companies, banks both commercial and savings and trust companies; and for state school funds; and whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, cities and counties, counties, school districts, or other districts within the State of California, such money or funds may be invested in the bonds issued under this part, and whenever bonds of cities, cities and counties, counties, school districts, or other districts within this state may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public moneys, the bonds issued under this part may be so used. The provisions of this article shall be in addition to all other laws relating to legal investments and shall be controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 1974, Ch. 502.)



103513

If bonds are authorized that contain a provision for special taxes under subdivision (i) of Section 103500, the board may enter into such covenants as may be deemed proper to provide for issuance of additional parity bonds, the priority and pledge of special taxes and such other covenants as are customary or desirable in the issuance of any bonds payable out of special funds or necessary, convenient, or desirable to secure the bonds or tending to make them more marketable, subject to the provisions of the ordinance calling the bond election.

(Added by Stats. 1974, Ch. 502.)






ARTICLE 2. Revenue Bonds

103530

The district may issue bonds, payable from revenue of any facility or enterprise to be acquired or constructed by the district, in the manner provided by the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300), Part 1, Division 2, Title 5 of the Government Code) all of the provisions of which are applicable to the district.

(Added by Stats. 1974, Ch. 502.)



103531

The district is a local agency within the meaning of the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300), Part 1, Division 2, Title 5 of the Government Code). The term enterprise as used in the Revenue Bond Law of 1941 shall, for all purposes of this part, include the system or any or all transit facilities and all additions, extensions, and improvements thereto authorized to be acquired, constructed, or completed by the district. The district may issue revenue bonds under the Revenue Bond Law of 1941 for any one or more transit facilities authorized to be acquired, constructed, or completed by the district or, in the alternative, may issue revenue bonds under the Revenue Bond Law of 1941 for the acquisition, construction, and completion of any one of such transit facilities. Nothing in this article shall prevent the district from availing itself of, or making use of, any procedure provided in this part for the issuance of bonds of any type or character for any of the transit facilities authorized hereunder, and all proceedings may be carried on simultaneously or, in the alternative, as the board may determine.

(Added by Stats. 1974, Ch. 502.)






ARTICLE 3. Equipment Trust Certificates

103550

The district shall have power to purchase transit equipment such as cars, trolley buses and motorbuses, or rolling equipment, and may execute agreements, leases, and equipment trust certificates in the forms customarily used by private corporations engaged in the transit business appropriate to effect such purchase and leasing of transit equipment, and may dispose of such equipment trust certificates upon such terms and conditions as the board may deem appropriate. Payment for such equipment, or rentals therefor, may be made in installments, and the deferred installments may be evidenced by equipment trust certificates payable from any source or sources of funds specified in such certificates that are or will be legally available to the district; and title to such equipment shall not rest in the district until the equipment trust certificates are paid.

(Added by Stats. 1974, Ch. 502.)



103551

The agreement to purchase or lease may direct the vendor or lessor to sell and assign or lease the rolling equipment to a bank or trust company duly authorized to transact business in the State of California as trustee, for the benefit and security of the equipment trust certificates and may direct such trustee to deliver the rolling equipment to one or more designated officers of the district and may authorize the district to simultaneously therewith execute and deliver an installment purchase agreement or a lease of the equipment to the district.

(Added by Stats. 1974, Ch. 502.)



103552

The agreements and leases shall be duly acknowledged before a person authorized by law to take acknowledgments of deeds and in the form required for acknowledgment of deeds, and such agreements, leases, and equipment trust certificates shall be authorized by resolution of the district and shall contain such covenants, conditions, and provisions which may be deemed necessary or appropriate to insure the payment of the equipment trust certificates from legally available source or sources of funds specified in such certificates.

(Added by Stats. 1974, Ch. 502.)



103553

The covenants, conditions, and provisions of the agreements, leases, and equipment trust certificates shall not conflict with any of the provisions of any trust agreement securing the payment of bonds, notes, or certificates of the district.

(Added by Stats. 1974, Ch. 502.)



103554

An executed copy of each such agreement and lease shall be filed in the office of the Secretary of State, who shall be entitled to receive one dollar ($1) for each such copy filed with him and which filing shall constitute notice to any subsequent judgment creditor or any subsequent purchaser. Each vehicle so purchased or leased shall have the name of the owner or lessor plainly marked on both sides thereof followed by the appropriate words Owner and Lessor or Owner and Vendor, as the case may be.

(Added by Stats. 1974, Ch. 502.)






ARTICLE 4. Improvement Acts and Special Benefit Districts

103570

The Improvement Act of 1911, the Municipal Improvement Act of 1913, and the Improvement Bond Act of 1915 are applicable to the district.

(Added by Stats. 1974, Ch. 502.)



103571

The provisions of Chapter 1 (commencing with Section 99000) of Part 11 of this division are applicable to the district.

(Added by Stats. 1974, Ch. 502.)






ARTICLE 5. Temporary Borrowing

103580

The district may borrow money for the purpose of defraying general administrative and preliminary expenses of the district, lawfully incurred, prior to the time moneys to be raised by the first tax levy for the district are available, a sum which shall not exceed five cents ($0.05) on each one hundred dollars ($100) of assessed valuation of taxable property in the district at the time the moneys are borrowed, and to evidence such borrowing by notes bearing interest at a rate not to exceed 7 percent per annum. The notes shall be payable from the first tax levy made by the district, and the tax levy shall contain a sum sufficient to provide for the payment of the notes and the interest thereon. The form of the notes, and their issuance and sale, shall be governed by the applicable provisions referred to in Section 103583.

(Added by Stats. 1974, Ch. 502.)



103581

At any time prior to the first receipt by the district of revenues from taxation, the county may lend any available money to the district for the purposes of organization and operation. Such expenditures shall constitute a proper expenditure of county funds. Such loans may bear interest.

(Added by Stats. 1974, Ch. 502.)



103582

The district may borrow money in accordance with the provisions of Article 7 (commencing with Section 53820), or of Article 7.6 (commencing with Section 53850), of Chapter 4, Part 1, Division 2, Title 5 of the Government Code.

(Added by Stats. 1974, Ch. 502.)



103583

The district may borrow money in anticipation of the sale of bonds which have been authorized to be issued, but which have not been sold and delivered, and may issue negotiable bond anticipation notes therefor and may renew the same from time to time, but the maximum maturity of any such notes, including the renewals thereof, shall not exceed five years from the date of delivery of such original notes. Such notes may be paid from any moneys of the district available therefor and not otherwise pledged. If not previously otherwise paid, the notes shall be paid from the proceeds of the next sale of the bonds of the district in anticipation of which they were issued and, if not so paid, taxes may be levied for their payment in the same manner as taxes are levied for the payment of general obligation bonds pursuant to Article 9 (commencing with Section 103340) of Chapter 5 until such bonds are issued. Such notes shall not be issued in any amount in excess of the aggregate amount of bonds which the district has been authorized to issue, less the amount of any bonds of such authorized issue previously sold, and also less the amount of other bond anticipation notes therefor issued and then outstanding. The notes shall be issued and sold in the same manner as the bonds. Such notes and the resolution or resolutions authorizing the same may contain any provisions, conditions, or limitations which a resolution of the district authorizing the issuance of bonds may contain.

(Added by Stats. 1974, Ch. 502.)






ARTICLE 6. Miscellaneous

103600

The district may bring an action to determine the validity of any of its bonds, equipment trust certificates, warrants, notes, or other evidences of indebtedness pursuant to Chapter 9 (commencing with Section 860), Title 10, Part 2 of the Code of Civil Procedure.

(Added by Stats. 1974, Ch. 502.)



103601

All bonds and other evidences of indebtedness issued by the district under the provisions of this part, and the interest thereon, are free and exempt from all taxation within the State of California, except for transfer, franchise, inheritance, and estate tax.

(Added by Stats. 1974, Ch. 502.)



103602

Notwithstanding any other provisions of this part or any other law, the provisions of all ordinances, resolutions, and other proceedings in the issuance by the district of any bonds, bonds with a pledge of revenues, bonds for improvement districts, revenue bonds, equipment trust certificates, notes, or any and all evidences of indebtedness or liability shall constitute a contract between the district and the holders of such bonds, equipment trust certificates, notes, or evidences of indebtedness or liability, and the provisions thereof shall be enforceable against the district, or any or all of its successors or assigns, by mandamus or any other appropriate suit, action or proceeding in law or in equity in any court of competent jurisdiction. Nothing contained in this part or in any other law shall be held to relieve the district or the territory included within it from any bonded or other debt or liability contracted by the district. Upon dissolution of the district or upon withdrawal of territory therefrom, the property formerly included within the district, or withdrawn therefrom, shall continue to be liable for the payment of all bonded and other indebtedness or liabilities outstanding at the time of such dissolution or withdrawal the same as if the district had not been so dissolved or the territory withdrawn therefrom, and it shall be the duty of the successors or assigns to provide for the payment of such bonded and other indebtedness and liabilities. Except as may be otherwise provided in the proceedings for the authorization, issuance, and sale of any revenue bonds, bonds secured by a pledge of revenues, or bonds for improvement districts secured by a pledge of revenues, revenues of any kind or nature derived from any revenue-producing improvements, works, facilities, or property owned, operated, or controlled by the district shall be pledged, charged, assigned and have a lien thereon for the payment of such bonds as long as the same are outstanding, regardless of any change in ownership, operation, or control of such revenue-producing improvements, works, facilities, or property and it shall, in such later event or events, be the duty of the successors or assigns to continue to maintain and operate such revenue-producing improvements, works, facilities, or property as long as bonds are outstanding.

(Added by Stats. 1974, Ch. 502.)









CHAPTER 8. Dissolution

103700

The district may be dissolved pursuant to the provisions of the District Reorganization Act of 1965 (Division 1 (commencing with Section 56000), Title 6 of the Government Code).

(Added by Stats. 1974, Ch. 502.)









PART 16. SONOMA-MARIN AREA RAIL TRANSIT DISTRICT

CHAPTER 1. General Provisions and Definitions

105000

This part shall be known and may be cited as the Sonoma-Marin Area Rail Transit District Act.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105001

It is the intent of the Legislature in enacting this part to provide for a unified, comprehensive institutional structure for the ownership and governance of a passenger rail system within the Counties of Sonoma and Marin that shall operate in harmony with existing freight service that operates upon the same rail line and serves the Counties of Humboldt, Marin, Mendocino, Napa, and Sonoma. It is the further intent of the Legislature that the district established by this act may succeed to the powers, duties, obligations, liabilities, immunities, and exemptions of both the Sonoma-Marin Area Rail Transit Commission and the Northwestern Pacific Railroad Authority upon their dissolution. Because there is no general law under which this district could be formed, the adoption of a special act and the formation of a special district is required.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105002

Unless the context otherwise requires, the provisions of this chapter govern the construction of this part.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105003

As used in this part, the following terms have the following meanings:

(a) District means the Sonoma-Marin Area Rail Transit District.

(b) Rail transit means the transportation of passengers and their incidental baggage by rail.

(c) Rail transit works or rail transit facilities means any or all real and personal property, equipment, rights or interests owned or to be acquired by the district for rail transit service purposes, including ancillary bicycle and pedestrian pathways that provide connections between and access to station sites.

(d) Board of directors, board, or directors means the board of directors of the district.

(e) Public agency includes the state, and any county, city and county, city, district, or other political subdivision or public entity of, or organized under the laws of, this state, or any department, instrumentality, or agency thereof.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105004

The Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Part 1 (commencing with Section 56000) Division 3 of Title 5 of the Government Code), shall not apply to the formation or dissolution of the district, or the annexation of additional contiguous territory to the district.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)






CHAPTER 2. Formation of District

105010

There is hereby created the Sonoma-Marin Area Rail Transit District, comprising the territory lying within the boundaries of the Counties of Marin and Sonoma.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105011

Through compliance with the provisions for annexation set forth in Chapter 7 (commencing with Section 105280), the territory of all or part of any other contiguous county may be included within the district.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105012

(a) Upon the dissolution of the Sonoma-Marin Area Rail Transit Commission and the Northwestern Pacific Railroad Authority, the district shall succeed to any or all of the powers, duties, rights, obligations, liabilities, indebtedness, bonded and otherwise, immunities, and exemptions of the commission and its board of commissioners and the authority and its board of directors.

(b) Upon the dissolution of the Sonoma-Marin Area Rail Transit Commission and the Northwestern Pacific Railroad Authority, the district shall assume the rights and obligations of the commission and the authority under any contract to which the commission or the authority is a party and which is to be performed, in whole or in part, on or after the date of dissolution of the Sonoma-Marin Area Rail Transit Commission and the Northwestern Pacific Railroad Authority, including, without limitation, any existing operating agreements with the North Coast Railroad Authority. The district shall thereafter negotiate in good faith a new operating agreement with the North Coast Railroad Authority. If the parties are unable to reach an agreement on the new operating agreement, the parties shall select a mutually agreed upon third party to mediate a resolution of the dispute.

(c) All real and personal property owned by the Sonoma-Marin Area Rail Transit Commission and the Northwestern Pacific Railroad Authority may be transferred to the district. Any real or personal property owned individually or jointly by the Golden Gate Bridge, Highway and Transportation District, the County of Marin, or the Marin County Transit District, or any other public agency, may be transferred to the district. The transfer of any right-of-way from the Northwestern Pacific Railroad Authority, the Golden Gate Bridge, Highway and Transportation District, the County of Marin, or the Marin County Transit District to the district shall be made subject to any existing easements for freight and passenger excursion service issued to the North Coast Railroad Authority prior to the time of the transfer.

(d) Upon the dissolution of the Sonoma-Marin Area Rail Transit Commission, the district shall assume, without any condition whatsoever, all responsibilities and obligations previously assumed by the commission with respect to its fund transfer agreement with Caltrans for the funding of the Sonoma-Marin Area Rail Transit Project.

(e) On and after the date of dissolution of the Sonoma-Marin Area Rail Transit Commission and the Northwestern Pacific Railroad Authority, any reference in any provision of law or regulation to the commission or the authority shall be deemed to refer to the district.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)






CHAPTER 3. Government of District

ARTICLE 1. Board of Directors

105020

The government of the district shall be vested in a board of directors, which shall consist of 12 members, appointed as follows:

(a) Two members of the Sonoma County Board of Supervisors, each of whom shall also serve on the Board of Directors of the Sonoma County Transportation Authority, appointed by the Sonoma County Board of Supervisors.

(b) Two members of the Marin County Board of Supervisors, appointed by the Marin County Board of Supervisors.

(c) Three members, each of whom shall be a mayor or council member of a city or town within the County of Sonoma, appointed by the Sonoma County Mayors and Council Members Association or its successor, provided the following conditions are met:

(1) At least two members are also city representatives for the Sonoma County Transportation Authority.

(2) All of the members are from cities on the rail line in Sonoma County.

(3) No city has more than one member.

(d) The member of the City Council of the City of Novato who also serves on the Marin County Congestion Management Agency, appointed by the Marin County Congestion Management Agency or its successor.

(e) The member of the City Council of the City of San Rafael who also serves on the Marin County Congestion Management Agency, appointed by the Marin County Congestion Management Agency or its successor.

(f) One member, who shall be a mayor or council member of a city or town within the County of Marin and a member of the Marin County Congestion Management Agency, appointed by the Marin County Council of Mayors and Council Members or its successor.

(g) Two members of the Golden Gate Bridge, Highway and Transportation District, neither of whom shall be a member of the Marin or Sonoma County Boards of Supervisors, appointed by the Golden Gate Bridge, Highway and Transportation District or its successor.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105021

(a) The 12 members of the board shall serve staggered, four-year terms.

(b) Within 60 days of its occurrence, any vacancy on the board shall be filled by the body that originally made the appointment to the office in which the vacancy exists.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105022

The board may fix the amount of compensation to be paid to each member of the board. The compensation shall not exceed five hundred dollars ($500) in any one calendar month. Each member shall be allowed necessary traveling and personal expenses incurred in the performance of his or her duties as may be authorized by the board.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105023

In the event that new territory is annexed to the district pursuant to Chapter 7 (commencing with Section 105280), and upon the affirmative vote of a majority of directors, which shall include an affirmative vote of at least three directors from each county within the district appointed pursuant to subdivisions (a) to (f), inclusive, of Section 105020, the board may restructure the membership of the board to provide representation of the new territory on the board.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)






ARTICLE 2. Powers and Duties of Board of Directors

105030

The board is the legislative body of the district and, consistent with the provisions of this part, shall determine all district policy.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105031

The board shall select one of its members as chairperson, and another of its members as vice chairperson, who shall serve in the absence of the chairperson.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105032

It shall be the duty of the board and it shall have the power to:

(a) Own, operate, manage, and maintain a passenger rail system within the territory of the district.

(b) Determine the rail transit facilities, including ancillary bicycle and pedestrian pathways, to be acquired and constructed by the district, the manner of operation, and the means to finance them.

(c) Adopt an annual budget for the district that provides for the compensation of its officers and employees.

(d) Fix rates, rentals, charges, and classifications of rail transit service operated by the district.

(e) Adopt an administrative code that prescribes the powers and duties of district officers, the method of appointment of district employees, and the methods, procedures, and systems for the operation and management of the district.

(f) Adopt rules and regulations governing the use of rail transit facilities owned or operated by the district.

(g) Cause a postaudit of the financial transactions and records of the district to be made at least annually by a certified public accountant.

(h) Adopt rules and regulations providing for the administration of employer-employee relations.

(i) Do any and all things necessary to carry out the purposes of this part.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)






ARTICLE 3. Meetings and Legislation

105040

All meetings of the board shall be conducted in the manner prescribed by the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105041

A majority of the board constitutes a quorum for the transaction of its business.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105042

The affirmative vote of a majority of the members of the board shall be necessary and, except as otherwise provided in this act, shall be sufficient to carry out any order, resolution, or ordinance coming before the board.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105043

The board shall establish rules for its proceedings and determine the place and time for its meetings.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105044

The acts of the board shall be expressed by motion, resolution, or ordinance.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)






ARTICLE 4. Other Officers

105050

The board shall appoint a general manager for the district. The board may appoint a secretary, a chief engineer, a legal counsel, a controller, an auditor, a treasurer, and other officers, assistants, and deputies, as the board may deem necessary and provide for by ordinance. These officers shall serve at the pleasure of the board. The offices of auditor, controller, and treasurer may be held by separate officers or combined and held by one officer.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105051

The Counties of Marin and Sonoma, the Golden Gate Bridge, Highway and Transportation District, or any other public agency may render assistance to the district as it may require, including the performance by officers of the counties, the Golden Gate Bridge, Highway and Transportation District, or other public agency of the functions of legal counsel, controller, auditor, and treasurer. The district shall reimburse the counties, the Golden Gate Bridge, Highway and Transportation District, or other public agency for the services performed by them for the district.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105052

The powers and duties of the general manager are:

(a) To head the administrative branch of the district and to be responsible to the board for the proper administration of all affairs of the district.

(b) To appoint, supervise, suspend, or remove district officers, other than members of the board and officers appointed by the board.

(c) To supervise and direct the preparation of the annual budget for the board and to be responsible for its administration after its adoption.

(d) To formulate and present to the board plans for rail transit facilities within the district and the means to finance them.

(e) To supervise the planning, acquisition, construction, maintenance, and operation of the rail transit facilities of the district.

(f) To attend meetings of the board.

(g) To prepare and submit to the board, as soon as practicable after the end of each fiscal year, a complete report of the finances and administrative activities of the district for the preceding year.

(h) To perform other and additional duties as the board may require.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)









CHAPTER 4. Powers and Functions of the District

ARTICLE 1. Corporate Powers

105060

The district has perpetual succession and may adopt a seal and alter it at its pleasure.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105061

The district may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105062

All claims for money or damages against the district are governed by Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, except as provided herein, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)






ARTICLE 2. Contracts

105070

The district may make contracts and enter into stipulations of any nature whatsoever, employ labor, and do all acts necessary and convenient for the full exercise of the powers granted in this part.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105071

No officer or employee of the district shall in any manner be interested, directly or indirectly, in any contract awarded or to be awarded by the board, or in the profits to be derived therefrom, contrary to the provisions of Article 4 (commencing with Section 1090) of Chapter 1 of Division 4 of Title 1 of the Government Code.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105072

The district may insure against any accident or destruction of the rail transit system or any part thereof. The district may insure against loss of revenues from any cause whatsoever. In proceedings authorizing the issuance of any bonds, the district may provide for the carrying of insurance in an amount and of a character as may be specified, and may provide for the payment of premiums thereon. The district may also provide insurance as provided in Part 6 (commencing with Section 989) of Division 3.6 of Title 1 of the Government Code.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105073

The district may contract for the services of independent contractors.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105074

For purposes of entering into design-build contracts, the district is a transit operator within the meaning of Article 6.8 (commencing with Section 20209.5) of Chapter 1 of Part 3 of Division 2 of the Public Contract Code.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105075

The district is a local agency for purposes of the Natural Disaster Assistance Act, Chapter 7.5 (commencing with Section 8680) of Division 1 of Title 2 of the Government Code.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105076

The district shall be considered the succeeding agency to the Sonoma-Marin Area Rail Transit Authority for the purpose of receiving funds available under paragraph (30) of subdivision (a) of Section 14556.40 of the Government Code.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)






ARTICLE 3. Property

105085

The district may take by grant, purchase, devise, or lease, or condemn in proceedings under eminent domain, or otherwise acquire, and hold and enjoy, real property of every kind within or without the district necessary to the full or convenient exercise of its powers. The board may lease, mortgage, sell, or otherwise dispose of any real or personal property when in its judgment it is in the best interests of the district to do so.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105086

The district may exercise the right of eminent domain to take any property necessary or convenient to the exercise of the powers granted in this act. The district, in exercising that right, shall, in addition to the damage for the taking, injury, or destruction of property, also pay the cost, exclusive of betterment and with credit for salvage value, of removal, reconstruction, or relocation of any substitute facilities, including structures, railways, mains, pipes, conduits, wires, cables or poles of any public utility which is required to be moved to a new location.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105087

(a) The district may take by gift, or take or convey by grant, purchase, devise, or lease, and hold and enjoy, real and personal property of every kind within or without the district necessary for, incidental to, or convenient for, transit-oriented joint development projects that meet the definition and requirement set forth in subdivision (b).

(b) (1) For purposes of this section, a transit-oriented joint development project is a commercial, residential, or mixed-use development that is undertaken in connection with existing, planned, or proposed intermodal transit facilities and is located one-fourth mile or less from the external boundaries of that facility.

(2) Any transit-oriented joint development project created under this section shall comply with the land use and zoning regulations of the city, county, or city and county in which the project is located.

(c) The authority granted under this section extends to any joint powers agency of which the district is a member and for which the district serves as the managing agency.

(d) The district may not exercise its power of eminent domain in order to make an acquisition under this section.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)






ARTICLE 4. Rail Transit Facilities and Service

105095

The district may provide a rail transit system for the transportation of passengers and their incidental baggage by rail.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105096

(a) The district may acquire, construct, own, operate, control, or use rights-of-way, rail lines, stations, platforms, switches, yards, terminals, parking lots, and any and all other facilities necessary or convenient for rail transit within and without the district, together with all physical structures necessary or convenient for the access of persons and vehicles thereto, including ancillary bicycle and pedestrian pathways, and may acquire or contract for any interest in or rights to the use or joint use of any or all of the foregoing.

(b) The district may contract with any public agency or person for the operation of shuttle services necessary or convenient for rail transit.

(c) In Sonoma County, north of Healdsburg, the district shall locate commuter stations only within incorporated areas.

(d) In Marin County north of San Rafael, the district shall locate commuter stations only within areas that are incorporated as of the operative date of this part.

(Amended by Stats. 2012, Ch. 98, Sec. 1. Effective January 1, 2013.)



105097

The district may lease or contract for the use of its rail transit facilities, or any portion thereof, to any operator, and may provide for subleases by the operator upon any terms and conditions it deems in the public interest. As used in this section, operator means any public agency or any person.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105098

Except as otherwise provided in Section 105143, the board may contract with any public agency or person to provide rail transit facilities and services for the district.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105099

The district may construct and operate or acquire and operate rail transit works and facilities in, under, upon, over, across, or along any state or public highway or any stream, bay or watercourse, or over any of the lands that are the property of the state, to the same extent that these rights and privileges are granted to municipalities within the state.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105100

Except as otherwise provided in Section 105087, the provisions of Article 5 (commencing with Section 53090) of Chapter 1 of Part 1 of Division 2 of Title 5 of the Government Code shall not be applicable to the district.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105101

The district may enter into agreements for the joint use of any property and rights by the district and any city, public agency, or public utility operating transit facilities and may enter into agreements with any city, public agency, or public utility operating any transit facilities, wholly or partially within or without the district, for the joint use of any property of the district or of the city, public agency, or public utility, or for the establishment of through routes, joint fares, transfer of passengers, or pooling agreements.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105102

The district may, without limitation by any other provisions of this part requiring approval of indebtedness, accept contributions of money, grants, loans, rights-of-way, labor, materials, and any other property from the state or the United States, or any department, instrumentality, or agency thereof, or from any public agency for the acquisition, construction, maintenance, and operation of rail transit facilities. The district may, without limitation by any other provisions of this part, enter into any contract and cooperate with and accept cooperation from the state or the United States, or any department, instrumentality, or agency thereof, or any public agency in the acquisition, construction, maintenance, and operation of, and in financing the acquisition, construction, maintenance, and operation of, any rail transit facilities. The district may do any and all things necessary in order to obtain the aid, assistance, and cooperation under any federal or state legislation now or hereafter enacted. Any evidence of indebtedness issued under this section shall constitute a negotiable instrument.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105103

The rates and charges for rail transit service furnished pursuant to this part shall be fixed by the board and shall be reasonable.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105104

The district shall work with the North Coast Railroad Authority, the Federal Railroad Administration, and any of its successor agencies, to achieve safe, efficient, and compatible operations of both passenger rail and freight service along the rail line in Sonoma and Marin Counties.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105105

The district shall be responsible for any advance payment of any portion of the North Coast Railroad Authority s Q-Fund loan repayment obligation caused by the district s action. Any amount advanced by the district shall be reimbursed by the North Coast Railroad Authority at the time the North Coast Railroad Authority s obligation to repay that portion of the Q-Fund loan would otherwise become due.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)






ARTICLE 5. Taxation

105115

Upon the affirmative vote of a majority of the directors, which shall include an affirmative vote of at least three directors from each county within the district appointed pursuant to subdivisions (a), (b), (c), (d), (e), and (f) of Section 105020, the board may by resolution submit to the voters of the district a measure proposing a retail transactions and use tax ordinance in accordance with the provisions of Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)






ARTICLE 6. Investments and Deposits

105125

The district s investment of any surplus money in its treasury, including money in any sinking fund, shall be in accordance with Article 1 (commencing with Section 53600) of Chapter 4 of Part 1 of Division 2 of the Government Code.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105126

The district s deposit of district money shall be in accordance with Article 2 (commencing with Section 53630) of Chapter 4 of Part 1 of Division 2 of the Government Code.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)









CHAPTER 5. Personnel

ARTICLE 1. Employee Relations

105140

Except as otherwise provided in this article and in Article 2 (commencing with Section 105150), the determination of questions concerning employee representation and the conduct of employee-employer relations within the district shall be governed by the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code).

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105141

Except as otherwise provided in Article 2 (commencing with Section 105150), whenever a majority of the employees employed by the district in a unit appropriate for collective bargaining indicate a desire to be represented by a labor organization, and upon determining that the labor organization represents at least a majority of the employees in the appropriate unit, the board and the accredited representative of employees shall bargain in good faith and make all reasonable efforts to reach agreement on the terms of a written contract governing wages, hours, and other terms and conditions of employment within the scope of representation set forth in Section 3504 of the Government Code.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105142

(a) If, after a reasonable period of time, representatives of the district and the accredited representatives of the employees fail to reach agreement either on the terms of a written contract governing wages, hours, and other terms and conditions of employment or the interpretation or application of the terms of an existing contract, upon the agreement of both the district and the representatives of the employees, the dispute may be submitted to an arbitration board.

(b) The arbitration board shall be composed of two representatives of the district and two representatives of the labor organization, and they shall endeavor to agree upon the selection of a fifth member. If they are unable to agree, the names of five persons experienced in labor arbitration shall be obtained from the State Conciliation Service. The labor organization and the district shall, alternately, strike a name from this list, and the name remaining after the labor organization and the district have stricken four names shall be designated as the fifth arbitrator and chairperson of the board of arbitration. The labor organization and the district shall determine by lot who shall first strike a name from the list. The decision of a majority of the arbitration board shall be final and binding upon the parties thereto.

(c) Each party shall be responsible for the expense of the presentation of its case. All other expenses of arbitration shall be borne equally by the parties and the expenses may include the making of a verbatim record of the proceedings and transcript of that record.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105143

The district may contract for management services with any public agency or person and may contract for operations and maintenance services with the district organized pursuant to Part 3 (commencing with Section 27000) of Division 16 of the Streets and Highways Code. However, the district may not contract out the performance of services performed by or fairly claimable by employees of a bargaining unit without the agreement of the accredited representative of that bargaining unit s employees.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)






ARTICLE 2. Transfer of Collective Bargaining Rights

105150

The Legislature hereby finds and declares that the creation of the district may adversely affect the collective bargaining rights, wages, benefits, and employment opportunities of employees of the district organized pursuant to Part 3 (commencing with Section 27000) of Division 16 of the Streets and Highways Code.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105151

Notwithstanding the provisions of Article 1 (commencing with Section 105140), in order to protect and preserve the collective bargaining rights of employees of the district organized pursuant to Part 3 (commencing with Section 27000) of Division 16 of the Streets and Highways Code, whose employment opportunities may be adversely affected by the adoption and implementation of this division, upon the district s decision to commence rail service, the district shall establish at least three collective bargaining units comprised of the following:

(a) A transportation operators collective bargaining unit.

(b) A transportation maintenance collective bargaining unit.

(c) A transportation dispatch and equipment servicing collective bargaining unit.

For purposes of this section, the district s decision to commence rail service shall be effected by the district s adoption of a resolution that confirms that sufficient financing exists to undertake rail service and declares the intention of the district to take all reasonable and necessary steps to commence rail service.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105152

For a period of four years, commencing with the district s decision to commence rail service as provided in Section 105151, or until the expiration of the current collective bargaining agreement, whichever is later, employees of the district organized pursuant to Part 3 (commencing with Section 27000) of Division 16 of the Streets and Highways Code, who are employed by that district in classifications assigned to the same or similar collective bargaining units as those set out in Section 105151, shall be given priority of employment within the collective bargaining units set forth in Section 105151. Any dispute arising over the appropriate placement within a collective bargaining unit or over any assignment of classifications made by the district to a bargaining unit set forth in Section 105151 shall be resolved by the Public Employee Relations Board. Any determination of the Public Employee Relations Board shall be consistent with the intent of this section.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105153

The district shall recognize and bargain with, as the accredited representative of the employees within the collective bargaining units set forth in Section 105151, the accredited collective bargaining representatives that represent the same or similar bargaining units within the district organized pursuant to Part 3 (commencing with Section 27000) of Division 16 of the Streets and Highways Code. This recognition shall be maintained unless changed by mutual agreement of the district and the affected collective bargaining representative or the representative is decertified in accordance with the rules and procedures of the Public Employee Relations Board for the certification and decertification of employee representatives.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105154

Employees of the district organized pursuant to Part 3 (commencing with Section 27000) of Division 16 of the Streets and Highways Code who transfer to the district and into a collective bargaining unit set forth in Section 105151, shall be credited with any accrued seniority earned at the district from which they have transferred, and shall not suffer a loss in their rate of wages, pension benefits, pension accrual rights, health benefits, retiree health benefits, vacation accrual, or other seniority-based benefits, such as job bidding and transfer rights, as a result of their transfer to the district.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105155

To facilitate implementation of the employee rights enumerated in this section, the district and the district organized pursuant to Part 3 (commencing with Section 27000) of Division 16 of the Streets and Highways Code may engage in joint collective bargaining with the accredited representatives of the collective bargaining units set forth in Section 105151 and the same or similar collective bargaining units within the district organized pursuant to Part 3 (commencing with Section 27000) of Division 16 of the Streets and Highways Code to establish uniform wages, health benefits, pension benefits, and other uniform terms and conditions of employment. To maintain continuity of pension benefits, the district shall have the right to appoint at least one representative to any joint labor-management retirement board that administers a retirement plan in which employees of the district and employees of the district organized pursuant to Part 3 (commencing with Section 27000) of Division 16 of the Streets and Highways Code are participants, provided that an equal number of employer and employee representatives on the retirement board is maintained. In addition, the district shall enter into a reciprocity agreement through the Public Employees Retirement System (PERS) which recognizes PERS service with the district organized pursuant to Part 3 (commencing with Section 27000) of Division 16 of the Streets and Highways Code of any district employee employed in a collective bargaining unit set forth in Section 105151 whose members pensions are provided through PERS.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)






ARTICLE 3. Rights of Employees of Existing Facilities

105160

(a) Whenever the district acquires existing facilities from a publicly or privately owned utility, either in proceedings by eminent domain or otherwise, to the extent necessary for operation of facilities, all of the employees of the utility whose duties pertain to the facilities acquired who have been employed by the utility for at least 75 days shall be appointed to comparable positions in the district without examination. These employees shall be given sick leave, seniority, and vacation credits in accordance with the records of the acquired public utility. No employee of any acquired public utility shall suffer any worsening of wages, seniority, pension, vacation, or other benefits by reason of the acquisition.

(b) The provisions of this section shall not apply to officers or managerial employees of the acquired utility except as designated by the board.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105161

Whenever the district acquires existing facilities from a publicly or privately owned utility, either in proceedings in eminent domain or otherwise, that has a pension plan in operation, members and beneficiaries of the pension plan shall continue to have the rights, privileges, benefits, obligations, and status with respect to the established system. The outstanding obligations and liabilities of the public utility by reason of that pension plan shall be considered and taken into account and allowance made therefor in the purchase price of the public utility. The persons entitled to pension benefits as provided in this section and the benefits that are provided shall be specified in the agreement or order by which any public utility is acquired by the district.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)






ARTICLE 4. Retirement System

105170

The adoption, terms, and conditions of any retirement system covering employees of the district in a bargaining unit represented by a labor organization shall be pursuant to a collective bargaining agreement between the labor organization and the district. For purposes of this section, officers does not include members of the board.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105171

The board may contract with the Board of Administration of the Public Employees Retirement System or with a retirement system maintained pursuant to the County Employees Retirement Law of 1937 and enter all, or any portion, of its employees under either of those systems. Employees of the district in a bargaining unit that is represented by a labor organization shall not be included in the contract except as authorized by a collective bargaining agreement.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105172

All persons receiving pension benefits from an acquired public utility, and all persons entitled to pension benefits under any pension plan of the acquired public utility, may become members or receive pensions under a pension plan established by the district by mutual agreement of those persons and the district. The agreement may provide for the waiver of all rights, privileges, benefits, and status with respect to the pension plan of the acquired public utility.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)






ARTICLE 5. Other Benefits

105180

The district shall obtain coverage for the district and its employees under Title II of the federal Social Security Act, as amended, (42 U.S.C. Sec. 401 et seq.) and the related provisions of the Federal Contributions Act, as amended (26 U.S.C. Sec. 3101 et seq.).

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105181

The district shall obtain coverage for the district and its employees under the workers compensation, unemployment compensation, and disability and unemployment insurance laws of this state.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)









CHAPTER 6. Bonds and Other Evidence of Indebtedness

ARTICLE 1. Authorization and Issuance of General Obligation Bonds

105200

Whenever the board deems it necessary for the district to incur a bonded indebtedness for the acquisition or improvement of real property authorized by this part or necessary or convenient for the carrying out of the powers of the district, the board shall, by ordinance, adopted by a vote of two-thirds of all members of the board, so declare and call an election to be held in the district for the purpose of submitting to the qualified voters thereof the proposition of incurring indebtedness by the issuance of bonds of the district, provided the total amount of bonds issued and outstanding pursuant to this article shall not exceed 15 percent of the assessed value of the taxable property of the district as shown by the last equalized assessment roll of the counties within the district. The ordinance shall state:

(a) The purposes for which the proposed debt is to be incurred, which may include all costs and estimated costs incidental to or connected with the accomplishment of those purposes, including, without limitation, engineering, inspection, legal, fiscal agents, financial consultant, and other fees; bond and other reserve funds; working capital; bond interest estimated to accrue during the construction period and for a period not to exceed three years thereafter; and expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(b) The estimated cost of accomplishing those purposes.

(c) The amount of the principal of the indebtedness.

(d) The maximum term the bonds proposed to be issued shall run before maturity, which shall not exceed 50 years from the date thereof or the date of each series thereof.

(e) The maximum rate of interest to be paid, which shall not exceed 7 percent per annum.

(f) The proposition to be submitted to the voters, which may include one or more purposes.

(g) The date of the election.

(h) The manner of holding the election and the procedure for voting for or against the measure.

(i) The ordinance may also contain any other matters authorized by this part or any other law.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105201

Notice of holding of the election shall be given by publishing, pursuant to Section 6066 of the Government Code, the ordinance calling the election in at least one newspaper published in the district. No other notice of the election need be given. Except as otherwise provided in the ordinance, the election shall be conducted as other district elections.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105202

If any proposition is defeated by the electors, the board shall not call another election on a substantially similar proposition to be held within six months after the prior election. If a petition requesting submission of this type of a proposition, signed by 15 percent of the district electors, as shown by the votes cast for all candidates for governor within the district at the last gubernatorial election, is filed with the board, the board may call an election before the expiration of six months.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105203

If two-thirds of the electors voting on the proposition vote for it, then the board may, by resolution, at the time or times it deems proper, issue bonds of the district for the whole or any part of the amount of the indebtedness so authorized and may from time to time, by resolution, provide for the issuance of any necessary amounts, until the full amount of the bonds authorized shall have been issued. The full amount of bonds may be divided into two or more series and different dates and different dates of payment fixed for the bonds of each series. A bond need not mature on an anniversary of its date. The maximum term the bonds of any series shall run before maturity shall not exceed 50 years from the date of each series respectively. In the resolution or resolutions, the board shall prescribe the form of the bonds (including, without limitation, registered bonds and coupon bonds) and the form of any coupons to be attached thereto, the registration, conversion, and exchange privileges, if any, pertaining thereto, and fix the time when the whole or any part of the principal shall become due and payable.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105204

The bonds shall bear interest at a rate or rates not exceeding 7 percent per annum, payable semiannually, except that the first interest payable on the bonds or any series thereof may be for any period not exceeding one year as determined by the board. In the resolution or resolutions providing for the issuance of the bonds, the board may also provide for call and redemption of the bonds prior to maturity at the times and prices and upon any other terms it may specify, but no bond shall be subject to call or redemption prior to maturity unless it contains a recital to that effect or unless a statement to that effect is printed thereon. The denomination or denominations of the bonds shall be stated in the resolution providing for their issuance, but shall not be less than one thousand dollars ($1,000). The principal of and interest on the bonds shall be payable in lawful money of the United States at the office of the treasurer of the district or at any other place or places that may be designated, or at either place or places at the option of the holders of the bonds. The bonds, or series thereof, shall be dated and numbered consecutively and shall be signed by the chairperson of the board and the treasurer, countersigned by the secretary and the official seal of the district attached. The interest coupons of the bonds shall be signed by the treasurer. All signatures, countersignatures, and seal may be printed, lithographed, or mechanically reproduced, except that one of the signatures or countersignatures on the bonds shall be manually affixed. If any officer whose signature or countersignature appears on bonds or coupons ceases to be an officer before the delivery of the bonds, his or her signature is as effective as if he or she had remained in office.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105205

The bonds may be sold as the board determines by resolution but for not less than par. Before selling the bonds or any part thereof, the board shall give notice inviting sealed bids in a manner as it may prescribe. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received or if the board determines that the bids received are not satisfactory as to price or responsibility of the bidders, the board may reject all bids received, if any, and either readvertise or sell the bonds at private sale.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105206

Delivery of any bonds may be made at any place either inside or outside the state, and the purchase price may be received in cash or bank credits.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105207

All accrued interest and premiums received on the sale of bonds shall be placed in the fund to be used for the payment of principal of and interest on the bonds and the remainder of the proceeds of the bonds shall be placed in the treasury to the credit of the proper improvement fund and applied exclusively to the purposes for which the debt was incurred; provided, however, that when those purposes have been accomplished any moneys remaining in the improvement fund (a) shall be transferred to the fund to be used for the payment of principal of and interest on the bonds, or (b) shall be placed in a fund to be used for the purchase of outstanding bonds of the district from time to time in the open market at the prices and in the manner, either at public or private sale or otherwise, as the board may determine. Bonds so purchased shall be canceled immediately.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105208

After the expiration of three years after a bond election the board may determine, by ordinance adopted by a vote of two-thirds of all the members of the board, that any or all of the bonds authorized at the election remaining unsold shall not be issued or sold. When the ordinance takes effect, the authorization to issue these bonds shall become void.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105209

Whenever the board deems that the expenditure of money for the purposes for which the bonds were authorized by the voters is impractical or unwise, it may, by ordinance adopted by a vote of two-thirds of all members of the board, so declare and call an election to be held in the district for the purpose of submitting to the qualified voters thereof the proposition of incurring indebtedness by the issuance of these bonds for some other purposes or, in the case where bonds have been sold, the proposition to use the proceeds for some other purposes. The procedure, so far as applicable, shall be the same as when a bond proposition is originally submitted.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105210

The board may provide for the issuance, sale, or exchange of refunding bonds to redeem or retire any bonds issued by the district upon the terms, at the times, and in the manner which it determines. Refunding bonds may be issued in a principal amount sufficient to pay all or any part of the principal of the outstanding bonds, the interest thereon, and the premiums, if any, due upon call and redemption thereof prior to maturity and all expenses of the refunding. The provisions of this article for issuance and sale of bonds apply to the issuance and sale of the refunding bonds, except that (a) no election need be called or held for the purpose of authorizing the issuance of refunding bonds, and (b) when refunding bonds are to be exchanged for outstanding bonds, the method of exchange shall be determined by the board.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105211

The provisions of Article 4 (commencing with Section 53500) of Chapter 3 of Part 1 of Division 2 of Title 5 of the Government Code are applicable to the district.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105212

Any bonds that are issued under the provisions of this article shall be legal investment for all trust funds; for the funds of insurance companies, banks, both commercial and savings, and trust companies; and for state school funds. Whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, cities and counties, counties, school districts, or other districts within the state, the money or funds may be invested in the bonds issued under this part. Whenever bonds of cities, cities and counties, counties, school districts, or other districts within this state may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public moneys, the bonds issued under this part may be so used. The provisions of this article shall be in addition to all other laws relating to legal investments and shall be controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105213

The board may enter into any covenants deemed proper to provide for issuance of additional parity bonds and the priority and pledge of special taxes; and any other covenants that are customary or desirable in the issuance of any bonds payable out of special funds or that are necessary, convenient, or desirable to secure the bonds or tending to make them more marketable, subject to the provisions of the ordinance calling the bond election.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)






ARTICLE 2. Revenue Bonds

105220

The district may issue bonds, payable from revenue of any facility or enterprise to be acquired or constructed by the district, in the manner provided by the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), all of the provisions of which are applicable to the district, except that Article 3 (commencing with Section 54380) of Chapter 6 of Part 1 of Division 2 of Title 5 of the Government Code and the limitations set forth in subdivision (b) of Section 54402 and in Sections 54403 and 54418 of the Government Code do not apply to the issuance and sale of bonds pursuant to this article. As used in Section 54315 of the Government Code, revenues shall include, but not be limited to, the proceeds of, or any portion of the proceeds of, a sales and use tax imposed under Article 5 (commencing with Section 105115) of Chapter 4 or under any other provisions of law, so long as the resolution authorizing the bonds contains no restriction that would provide that this tax shall not continue to be imposed until the bonds are fully paid or a provision has been made for their payment in full.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105221

The district is a local agency within the meaning of the Revenue Bond Law of 1941, Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code. The term enterprise as used in the Revenue Bond Law of 1941 shall, for all purposes of this part, include the system or any or all rail transit facilities and all additions, extensions, and improvements thereto authorized to be acquired, constructed, or completed by the district. The district may issue revenue bonds under the Revenue Bond Law of 1941, for any one or more rail transit facilities authorized to be acquired, constructed, or completed by the district or, in the alternative, may issue revenue bonds under the Revenue Bond Law of 1941, for the acquisition, construction, and completion of any rail transit facilities. Nothing in this article shall prevent the district from availing itself of, or making use of, any procedure provided in this part for the issuance of bonds of any type or character for any of the rail transit facilities authorized hereunder, and all proceedings may be carried on simultaneously or, in the alternative, as the board may determine.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)






ARTICLE 3. Equipment Trust Certificates

105230

The district shall have power to purchase rail transit equipment such as cars or rolling equipment; and may execute agreements, leases, and equipment trust certificates in the forms customarily used by private corporations engaged in the rail transit business appropriate to effect purchase and leasing of rail transit equipment and may dispose of the equipment trust certificates upon the terms and conditions the board deems appropriate. Payment for the equipment, or rentals therefor, may be made in installments, and the deferred installments may be evidenced by equipment trust certificates payable from any source or sources of funds specified in the certificates that are or will be legally available to the district. Title to the equipment shall not rest in the district until the equipment trust certificates are paid.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105231

The agreement to purchase or lease may direct the vendor or lessor to sell and assign or lease the rolling equipment to a bank or trust company duly authorized to transact business in the state as trustee, for the benefit and security of the equipment trust certificates and may direct the trustee to deliver the rolling equipment to one or more designated officers of the district and may authorize the district to execute and deliver simultaneously therewith an installment purchase agreement or a lease of the equipment to the district.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105232

The agreements and leases shall be duly acknowledged before a person authorized by law to take acknowledgments of deeds and in the form required for acknowledgment of deeds. The agreements, leases, and equipment trust certificates shall be authorized by resolution of the district and shall contain the covenants, conditions, and provisions deemed necessary or appropriate to insure the payment of the equipment trust certificates from legally available sources of funds specified in the certificates.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105233

The covenants, conditions, and provisions of the agreements, leases, and equipment trust certificates shall not conflict with any of the provisions of any trust agreement securing the payment of bonds, notes, or certificates of the district.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)






ARTICLE 4. Improvement Acts and Special Benefit Districts

105240

The Improvement Act of 1911 (Part 1 (commencing with Section 5000) of Division 7 of the Streets and Highways Code), the Municipal Improvement Act of 1913 (Chapter 1 (commencing with Section 10000) of Division 12 of the Streets and Highways Code), and the Improvement Bond Act of 1915 (Part 1 (commencing with Section 8500) of Division 10 of the Streets and Highways Code) are applicable to the district.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105241

The provisions of Chapter 1 (commencing with Section 99000) of Part 11 of Division 10 of the Public Utilities Code are applicable to the district.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)






ARTICLE 5. Temporary Borrowing

105250

The district may borrow money in accordance with the provisions of Article 7 (commencing with Section 53820), or of Article 7.6 (commencing with Section 53850) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105251

The district may borrow money in anticipation of the sale of bonds that have been authorized to be issued, but have not been sold and delivered, and may issue negotiable bond anticipation notes therefor and may renew the same from time to time. The maximum maturity of those notes, including the renewals thereof, shall not exceed five years from the date of delivery of the original notes. The notes may be paid from any moneys of the district available therefor and not otherwise pledged. If not previously otherwise paid, the notes shall be paid from the proceeds of the next sale of the bonds of the district in anticipation of which they were issued. The notes shall not be issued in any amount in excess of the aggregate amount of bonds which the district has been authorized to issue, less the amount of any bonds of that authorized issue previously sold, and also less the amount of other bond anticipation notes therefor issued and then outstanding. The notes shall be issued and sold in the same manner as the bonds. The notes and the resolution or resolutions authorizing them may contain any provisions, conditions, or limitations that a resolution of the district authorizing the issuance of bonds may contain.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)






ARTICLE 6. Miscellaneous

105260

The district may bring an action to determine the validity of any of its bonds, equipment trust certificates, warrants, notes, or other evidences of indebtedness pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105261

All bonds and other evidences of indebtedness issued by the district under the provisions of this part, and the interest thereon, are free and exempt from all taxation within the state, except for transfer, franchise, inheritance, and estate taxes.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105262

Notwithstanding any other provisions of this part or any other law, the provisions of all ordinances, resolutions, and other proceedings in the issuance by the district of any bonds, bonds with a pledge of revenues, bonds for improvement districts, revenue bonds, equipment trust certificates, notes, or any and all evidences of indebtedness or liability shall constitute a contract between the district and the holders of the bonds, equipment trust certificates, notes, or evidences of indebtedness or liability and the provisions thereof shall be enforceable against the district, or any or all of its successors or assigns, by mandamus or any other appropriate suit, action, or proceeding in law or in equity in any court of competent jurisdiction. Nothing contained in this part or in any other law shall be held to relieve the district or the territory included within it from any bonded or other debt or liability contracted by the district. Upon dissolution of the district or upon withdrawal of territory therefrom, the property formerly included within the district or withdrawn therefrom shall continue to be liable for the payment of all bonded and other indebtedness or liabilities outstanding at the time of the dissolution or withdrawal the same as if the district had not been so dissolved or the territory withdrawn therefrom, and it shall be the duty of the successors or assigns to provide for the payment of the bonded and other indebtedness and liabilities. Except as may be otherwise provided in the proceedings for the authorization, issuance, and sale of any revenue bonds, bonds secured by a pledge of revenues or bonds for improvement districts secured by a pledge of revenues, revenues of any kind or nature derived from any revenue-producing improvements, works, facilities, or property owned, operated or controlled by the district shall be pledged, charged, assigned, and have a lien thereon for the payment of the bonds as long as they are outstanding, regardless of any change in ownership, operation, or control of those revenue-producing improvements, works, facilities, or property and it shall, in such later event or events, be the duty of the successors or assigns to continue to maintain and operate the revenue-producing improvements, works, facilities, or property as long as bonds are outstanding.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)









CHAPTER 7. Annexation

105280

Territory may be annexed to the district in the manner provided in this chapter.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105281

A county contiguous to the district may, by majority vote of the board of supervisors of that county, petition the district to annex all or part of the territory within the county. Alternatively, the board of the district may propose annexation of any territory contiguous to the district.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105282

If annexation is proposed pursuant to Section 105281, the board shall determine whether the additional territory proposed to be annexed will be benefited by annexation to the district, and shall pass a resolution to that effect. The resolution shall be passed by a vote of two-thirds of the members of the board and be approved by the board of supervisors of the county in which the territory is situated.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105283

The board of supervisors of the county in which the territory to be annexed is situated shall agree in writing with the board of directors of the district upon the terms and conditions of annexation. The agreement may provide for the levy and collection of special taxes within the county in addition to the taxes elsewhere provided for in this part, the fixing of rates, rentals, and charges differing from those fixed or existing elsewhere within the district, the incurring or assumption of indebtedness, the making of a payment or payments, or the transfer of property, real and personal, and other assets to the district by the county.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105284

The resolution shall:

(a) Describe the boundaries of the territory proposed to be annexed.

(b) Designate the proposed annexation by an appropriate name.

(c) Declare that the area to be annexed to the district will be benefited by annexation.

(d) Name the time and place for the hearing of objections by any person interested in the proposed annexation.

(e) Describe any terms and conditions of annexation agreed to between the district and the county pursuant to Section 105283.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105285

The resolution, together with the names of the members of the board voting for and against it, shall be published pursuant to Section 6066 of the Government Code in a newspaper published in the territory proposed to be annexed, or if there is no paper, then in some newspaper of general circulation, circulated in the territory.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105286

On the day fixed for hearing or on any day to which the hearing is adjourned, the board shall hear and consider any objections presented to the annexation of the territory. After the hearing of objections, if it is determined by a vote of two-thirds of all the members of the board that the territory proposed to be annexed will be benefited by annexation, the board shall proceed to fix and determine the boundaries of the territory to be annexed to the district.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105287

After making all necessary and proper changes in the boundaries, by a resolution passed by a vote of two-thirds of the members, the board shall order the annexation of the territory so described. The resolution, together with the names of the members of the board voting for and against the same shall be set forth in the minutes of the board.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105288

Whenever any territory is annexed to the district it shall thereupon become a part of the district subject to all the liabilities and entitled to all the benefits of the district.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)






CHAPTER 8. Service Zones

105300

One or more service zones to provide different levels of service, to provide different facilities or other improvements, or to raise additional revenues within specific areas of the district, may be created within the boundaries of the district. A service zone may consist of one or more cities, with or without unincorporated territory, or unincorporated territory alone.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105301

(a) Proceedings for the creation of a service zone may be initiated by resolution of the legislative body or bodies of the city or cities proposed to be included in the service zone, and if unincorporated territory is proposed to be included in the service zone, by resolution of the board or boards of supervisors of the county or counties in which the unincorporated territory is situated.

(b) The resolution or resolutions shall declare that the public interest or necessity demands the creation of a service zone, shall describe its boundaries, and shall request the formation of the service zone.

(c) When the entire area of a public agency is to be included in the service zone, it may be described by name.

(d) Certified copies of the resolution or resolutions shall be filed with the secretary of the district.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105302

(a) As an alternative to the initiation of proceedings for the formation of a service zone by resolution or resolutions, a petition may be filed with the secretary of the district signed by voters equal in number to at least 25 percent of the registered voters registered within the proposed service zone as determined from the affidavits of registration. The boundaries of the proposed service zone shall be described in the petition. When the entire area of a public agency is to be included in the service zone, it may be described by name.

(b) The petition shall declare that the public interest or necessity demands the creation of a service zone within the area of the district described in the petition. The petition may include one or more separate documents, but each document shall contain the affidavit of the party who circulated it, certifying that each name signed thereto is the true signature of the person whose name it purports to be.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105303

The secretary of the district shall compare the signatures in the petition with the affidavits of registration on file with the county election official. The secretary of the district also shall certify to the sufficiency or insufficiency of the petition.

(Amended by Stats. 2003, Ch. 296, Sec. 42.1. Effective January 1, 2004.)



105304

(a) Within 30 days after receipt of the resolution or resolutions of the legislative body or bodies or receipt of the certification of the sufficiency of a petition by the secretary of the district, the board shall initiate proceedings for the formation of a new service zone by adopting a resolution that does all of the following:

(1) States that formation of a service zone has been initiated pursuant to either Section 105301 or 105302.

(2) Sets forth a description of the boundaries of the territory to be included in the service zone.

(3) States the different services, different levels of service, or additional revenues that the service zone will provide.

(4) Sets forth the methods by which those services or levels of service will be financed.

(5) States the reasons for forming the service zone.

(6) Proposes a name or number for the service zone.

(7) Fixes the date, time, and place for the public hearing regarding the formation of the service zone.

(b) The district shall publish notice of the hearing, including the information required by subdivision (a), pursuant to Section 6061 of the Government Code, in one or more newspapers of general circulation in the district. The district shall mail the notice to all owners of property within the proposed service zone. The district shall post the notice in at least three public places within the territory of the proposed service zone.

(c) At the hearing, the board shall hear and consider any protests to the formation of the service zone. At the conclusion of the hearing, the board may adopt a resolution ordering the formation of the service zone.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105305

The board may change the boundaries of a service zone or dissolve a zone by following the procedures in Section 105301.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105306

A local agency formation commission shall have no power or duty to review and approve or disapprove a proposal to create a service zone, a proposal to change the boundaries of a zone, or a proposal to dissolve a zone.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105307

As determined by the board, a service zone may provide any service at any level within its boundaries that the district may provide.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105308

As determined by the board and pursuant to the requirements of this part, a service zone may exercise any fiscal powers within its boundaries that the district may exercise.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105309

Any taxes, special taxes, assessments, or fees which are intended solely for the support of services within a zone shall be levied, assessed, and collected only within the boundaries of the zone.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105310

To assist in the operation of a service zone, the board may appoint one or more advisory groups composed of persons who reside in or own property in the zone.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)






CHAPTER 9. Dissolution

105330

If the district operates no rail transit facilities, the board may call an election at any time for the purpose of submitting to the voters of the district the question of whether the district shall be dissolved. Upon the filing with the secretary of the district of a petition signed by voters within the district equal in number to at least 25 percent of the total vote cast at the last general statewide election, asking that the question of dissolution of the district be submitted to the voters of the district, the board shall call the election.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105331

The election for the purpose of submitting to the voters of the district the question of whether or not the district shall be dissolved shall be held within 60 days following the date on which the petition is filed.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105332

Notice of any election for dissolution, whether called because of the filing of a petition or ordered by the board without petition, shall be published. The date fixed for the election shall not be less than 30 days from the date of the first publication of the notice.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105333

The ballots for the election shall contain substantially the instructions required to be printed on ballots for use at general state and county elections and, in addition, the following:

Shall the Sonoma-Marin Area Rail Transit District be dissolved?

YES

NO

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105334

The board shall canvass the vote. If a majority of the votes favor dissolution, the board shall by resolution dissolve the district.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105335

The board shall file a certified copy of the resolution with the Secretary of State and for record in the office of the county recorder of the Counties of Marin and Sonoma and any other county in which territory of the district is situated.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105336

Upon dissolution, the right, title, and interest to any property owned or controlled by the district which was acquired by the district from the Golden Gate Bridge, Highway and Transportation District shall be returned to the Golden Gate Bridge, Highway and Transportation District or disposed of as designated by the Golden Gate Bridge, Highway and Transportation District. It is the intent of the Legislature that any remaining property continue to be held in public ownership. A joint powers agency, members of which may include the Counties of Marin and Sonoma, the North Coast Railroad Authority, and the Golden Gate Bridge, Highway, and Transportation District, may be formed to hold title to the remaining district property. If a joint powers agency cannot be formed, the district, in consultation with the Counties of Marin, Sonoma, Humboldt, and Mendocino, and the Golden Gate Bridge, Highway, and Transportation District, shall make a recommendation to the Legislature regarding an appropriate disposition of the property.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)



105337

The board shall wind up the affairs of the district.

(Added by Stats. 2002, Ch. 341, Sec. 4. Effective January 1, 2003.)









PART 17. Monterey-Salinas Transit District

CHAPTER 1. General Provisions

106000

This part shall be known and may be cited as the Monterey-Salinas Transit District Act.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)



106001

As used in this part, the following terms have the following meanings:

(a) Agency means the Monterey-Salinas Transit Joint Powers Agency, a joint exercise of powers agency.

(b) Board of directors or board means the Board of Directors of the Monterey-Salinas Transit District.

(c) Board of supervisors means the Monterey County Board of Supervisors.

(d) County means Monterey County.

(e) District means the Monterey-Salinas Transit District created by Section 106010.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)






CHAPTER 2. Formation of District

106010

There is hereby created the Monterey-Salinas Transit District. The jurisdiction of the district extends throughout the county, including all of the incorporated and unincorporated territory.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)



106011

On and after July 1, 2010, the agency is dissolved and the district succeeds to, and is vested with, all of the rights, powers, duties, and obligations of the agency. The district is the successor to the agency s interests in any property, its rights and obligations under any contract, any outstanding indebtedness of the agency, and its rights under any grants, without the necessity of any further action.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)



106012

(a) The district shall assume the duties of public transit provider performed by the agency. On and after July 1, 2010, the Cities of Carmel-by-the-Sea, Del Rey Oaks, Marina, Monterey, Pacific Grove, Salinas, Seaside, Gonzales, Soledad, Greenfield, King City, Sand City, the County of Monterey, and other jurisdictions that subsequently qualify as members pursuant to the requirements set forth in Section 106020 are included within the district.

(b) Additionally, the district is deemed to be, with all of the powers and duties attendant thereto, the consolidated transportation services agency for the county, with the concurrence of the regional transportation planning agency.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)



106013

Upon dissolution of the agency, employees of the agency shall be deemed to be employees of the district without any break in service or any loss or reduction of compensation or benefits, except as may be imposed by express action of the board.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)






CHAPTER 3. Government of District

ARTICLE 1. Board of Directors

106020

(a) The district shall be governed by a board of directors which shall be composed of one representative from each member jurisdiction. Each member of the board of directors shall have one vote. Each member jurisdiction shall appoint one regular member and one alternate member to the board of directors and shall notify the district in writing of its appointments or any change of representative.

(b) Membership of the district shall be limited to the County of Monterey and incorporated cities within the county and includes the county and each city that gives the district the right of first priority for use of any local, state, or federal funds allocated specifically for public transit systems and to which the city member might otherwise be entitled to claim as, but not limited to, local transportation funds pursuant to Chapter 4 (commencing with Section 99200) of Part 11. The county shall give the district the right of first priority of use of any local, state, or federal funds allocated specifically for public transit to which the county might otherwise be entitled to claim as, but not limited to, local transportation funds pursuant to Chapter 4 (commencing with Section 99200) of Part 11 according to a ratio of unincorporated population within three-quarters of a mile of the district transit routes to the total unincorporated population of the county.

(c) Each member shall serve solely at the pleasure of the appointing member jurisdiction. Members shall be either elected officials or officers or employees of the appointing member jurisdiction.

(d) If any portion of the unincorporated area of the county is annexed to a member city, that city shall assume the obligation of the county for that area. If any portion of the unincorporated area of the county becomes incorporated, that city shall assume the obligations of the county for that area.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)



106021

The board shall adopt bylaws for its proceedings consistent with the laws of the state.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)



106022

The board shall do all of the following:

(a) Adopt an annual budget.

(b) Adopt an administrative code, by ordinance, which prescribes the powers and duties of the district officers, the method of appointment of the district employees, and methods, procedures, and systems of operation and management of the district.

(c) Cause a postaudit of the financial transactions and records of the district to be made at least annually by a certified public accountant.

(d) Do any and all things necessary to carry out the purposes of this part.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)



106023

The board of directors shall adopt priorities reflecting the district s goals.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)






ARTICLE 2. Meetings

106030

The board, at its first meeting, and thereafter annually at the meeting designated by the board, shall elect a chairperson who shall preside at all meetings, and a vice chairperson who shall preside in the absence of the chairperson. In the event of his or her absence or inability to act, the members present, by an order entered in the minutes, shall select one of their members to act as chairperson pro tempore, who, while so acting, shall have all the authority of the chairperson.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)



106031

All meetings of the board shall be conducted pursuant to Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)



106032

A majority of the board of directors entitled to vote constitutes a quorum for the transaction of business. All official acts of the district require the affirmative vote of a majority of the board of directors entitled to vote.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)



106033

The acts of the board shall be expressed by motion, resolution, or ordinance.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)









CHAPTER 4. Powers and Functions of the District

ARTICLE 1. Personnel

106040

(a) The district may hire an independent staff of its own or contract with any department or agency of the United States or with any public agency to implement this part.

(b) The district may contract with private entities in conformance with applicable procurement procedures for the procurement of engineering, project management, and contract management services.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)



106041

The board of directors shall fix the compensation of the district s officers and employees.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)






ARTICLE 2. Annual Budget

106045

(a) Notice of the time and place of a public hearing on the adoption of the annual budget shall be published pursuant to Section 6061 of the Government Code not less than 15 days prior to the day of the hearing.

(b) The proposed annual budget shall be available for public inspection at least 15 days prior to the hearing.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)






ARTICLE 3. Corporate Powers

106050

The district may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)



106051

All claims for money or damages against the district are governed by Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)






ARTICLE 4. Contracts

106055

The district may make contracts and enter into stipulations of any nature whatsoever, either in connection with eminent domain proceedings or otherwise, including, but not limited to, contracts and stipulations to indemnify and hold harmless, to employ labor, and to perform all acts necessary and convenient for the full exercise of the powers granted in this part.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)



106056

The district may contract with any department or agency of the United States, with any public agency, including, but not limited to, the Department of Transportation, any county, city, or district, or with any person or a private entity upon the terms and conditions that the district finds in its best interest for the procurement of engineering, project management, and contract management services.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)



106057

(a) The purchase of all supplies, equipment, and materials, when the expenditure required exceeds one hundred thousand dollars ($100,000), shall, by contract, be let to the lowest responsible bidder, or, in the district s discretion, to the responsible bidder who submitted a proposal that provides the best value to the district on the basis of the factors identified in the solicitation. Best value means the overall combination of quality, price, and other elements of a proposal that, when considered together, provide the greatest overall benefit in response to the requirements described in the solicitation documents.

(b) To the extent practicable, the district shall obtain a minimum of three quotations, either written or oral, that permit prices and terms to be compared whenever the expected expenditure required for the purchase of supplies, equipment, or materials exceeds two thousand five hundred dollars ($2,500), but does not exceed one hundred thousand dollars ($100,000).

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)






ARTICLE 5. Financing

106060

(a) The district has no authority to impose sales or special taxes, but may, with the concurrence of a majority of the member jurisdictions represented on the board of directors, cause to be submitted to voters of the district a ballot measure for the imposition of those taxes.

(b) If approved as required by law, the district may impose and administer fees and other funding sources secured for transportation system operation, maintenance, and improvement.

(c) The board of directors may set fares for public transit service by resolution or minute order.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)



106062

The district may issue bonds not to exceed the amount of fifty million dollars ($50,000,000), payable in whole or in part from revenues of any enterprise acquired, constructed, or completed, or to be acquired, constructed, or completed, by the district, in the manner provided by the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), all of the provisions of which are applicable to the district, except that Article 3 (commencing with 54380) of Chapter 6 of Part 1 of Division 2 of Title 5 of the Government Code and the restrictions in that article, including, but not limited to, restrictions on the securing of bonds by the taxing power or the proceeds of taxation, do not apply to the issuance and sale of bonds pursuant to this article and, instead, the district shall authorize the issuance of those bonds by resolution of its governing board approved by a two-thirds vote of the board. The district is a local agency within the meaning of the Revenue Bond Law of 1941. The term enterprise as used in the Revenue Bond Law of 1941 shall, for all purposes of this section, include transit equipment or facilities and any and all additions and improvements thereto and all other equipment or facilities authorized to be acquired, constructed, or completed by the district, but only for a project or projects not located on or adjacent to the former Fort Ord, except a project or projects located entirely within the existing right-of-way of State Highway Route 1 owned by the Department of Transportation or within the existing right-of-way of the Monterey branch rail line owned by the Transportation Agency of Monterey County. Bonds issued for the acquisition of equipment shall be of a duration that does not exceed the useful life of the equipment. Any revenues or other income, receipts, or amounts made available to the district, including, but not limited to, the proceeds of a transactions and use tax, shall be deemed revenues of the enterprise for purposes of the Revenue Bond Law of 1941. Nothing in this article shall prevent the district from availing itself of, or making use of, any procedure provided in this part for the issuance of bonds of any type or character for any enterprise authorized under this part, and all proceedings may be carried on simultaneously or in the alternative, as the board may determine. As used in this section, equipment includes vehicles.

(Amended by Stats. 2013, Ch. 394, Sec. 2. Effective January 1, 2014.)



106063

The district may advocate and act on behalf of all district member jurisdictions with their concurrence to further Monterey County transportation system interests, funding, projects, and priorities.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)



106064

The district may promulgate a plan for funding transportation projects within its jurisdiction.

(Added by Stats. 2009, Ch. 460, Sec. 1. Effective January 1, 2010.)












PART 18. GOLD COAST TRANSIT DISTRICT

CHAPTER 1. General Provisions

107000

This part shall be known and may be cited as the Gold Coast Transit District Act.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)



107001

The purpose of the transit district is to develop, provide, operate, and administer public transportation and to protect the public interest, health, and welfare.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)



107002

As used in this part, the following terms have the following meanings:

(a) Agency means Gold Coast Transit, a joint powers agency created pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code.

(b) Board of directors or board means the board of directors of the district.

(c) Board of Supervisors means the Ventura County Board of Supervisors.

(d) County means the County of Ventura.

(e) Director means a voting member of the board of directors.

(f) District means the Gold Coast Transit District created by this part.

(g) General manager means the person defined in subdivision (d) of Section 107020.

(h) Member means the County of Ventura, the Cities of Oxnard, San Buenaventura (Ventura), Port Hueneme, and Ojai, and any other city within the County of Ventura that joins as a member of the district as set forth in this part. No person or entity of any kind that is not the county or a city in the county may be a member.

(i) Transit means the transportation of passengers and their incidental baggage.

(j) Transit facilities means any and all real and personal property, easements, licenses, equipment, facilities, rights, title, or interests owned or acquired by the district for transit services and the operation thereof.

(k) Voter means any elector who is registered under the Elections Code.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)






CHAPTER 2. Formation of District

107003

There is hereby created the Gold Coast Transit District. The jurisdiction of the district includes the Cities of Oxnard, San Buenaventura (Ventura), Port Hueneme, and Ojai and the unincorporated areas of the County of Ventura, and other cities that subsequently qualify as members pursuant to the requirements set forth in Section 107006.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)



107004

On and after July 1, 2014, the agency is dissolved and the district succeeds to, and is vested with, all of the rights, powers, duties, and obligations of the agency. The district is the successor to the agency s assets, interests in any property, its rights and obligations under any contract, any outstanding indebtedness of the agency, and its rights under any grants, without the necessity of any further action.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)



107005

The district shall assume the duties of public transit provider performed by the agency. On and after July 1, 2014, the Cities of Oxnard, San Buenaventura (Ventura), Port Hueneme, Ojai, the County of Ventura, and other jurisdictions that subsequently qualify as members pursuant to the requirements set forth in Section 107006 are included within the district.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)



107006

Any city within the County of Ventura, other than a city specifically listed in Section 107003 that is already included in the district at its formation, may join as a member of the district upon approval by its city council of a resolution approving the city s joining as a member and a resolution of the district s board approving the joining of the new member.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)



107007

If any portion of the unincorporated area of the county is annexed to a member city, that city shall assume the service obligation of the county for that area. If any portion of the unincorporated area of the county becomes incorporated, the incorporating city shall assume the service obligations of the county for that area.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)



107008

Upon dissolution of the agency, employees of the agency shall be deemed to be employees of the district without any break in service or any loss or reduction of compensation or benefits, except as may be imposed by express action of the board.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)



107009

(a) Notwithstanding subdivisions (a) and (c) of Section 99231 of the Public Utilities Code, the apportionment area for the County of Ventura includes the unincorporated area of the county, regardless of whether that area is also within the boundaries of the district.

(b) Notwithstanding Section 99209 of the Public Utilities Code, the County of Ventura, including any nonprofit corporation or other legal entity wholly owned or controlled by the County of Ventura, is a municipal operator if it operates a public transportation system regardless of whether the County of Ventura is included, in whole or in part, within the district. All members of the district may claim from the district a portion of the funds made available from the local transportation fund apportioned by the Ventura County Transportation Commission to the district for transit services, including the operation of locally supported transit service and maintenance of the transit facilities not provided by the district that the member funds or operates.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)






CHAPTER 3. Government of the District

107010

(a) The district shall be governed by a board composed of a minimum of five directors, which may be expanded with the addition of new member cities but shall not exceed 11 directors. One director shall be appointed by the governing body of each member. Each director shall serve at the pleasure of the director s appointing authority. Directors appointed pursuant to the joint powers agreement, which is superseded by formation of the district, shall continue to serve at the pleasure of the director s appointing authority. Each director shall at all times during the director s term be a member of the governing body of the member that appointed the director.

(b) The governing body of each member shall also appoint an alternate director, who shall serve on the board during the absence or disability of the member s regular director. The alternate director shall meet the same qualifications and shall serve upon the same conditions and for the same term as the regular director. Whenever the alternate director serves on the board, the alternate director shall have all the powers of a regular director.

(c) The board may designate one or more ex officio members based on district adopted procedures. The duties and responsibilities of such nonvoting ex officio members shall be set forth in the adopted bylaws.

(d) All actions of the board shall be by majority vote on a one director, one vote formula with the exception of votes on the annual budget, midyear budget changes and amendments, and capital expenditures of five million dollars ($5,000,000) or more. The vote for these specific issues shall be weighted, as set forth in subdivision (e).

(e) Where this subdivision is applicable, a director appointed by a member whose population is under 100,000 shall have a vote whose value and effect is equal to 1.0 vote and a director appointed by a member whose population is 100,000 or more shall have a vote whose value and effect is equal to 2.0 votes. The annual population estimates of the Department of Finance shall be used with an updated formula presented to the board annually at the first board meeting after release of the estimates. The weighted vote of any single director shall not, of itself, be given the value or effect of a majority vote. A weighted vote may not be split by any director.

(f) The board shall adopt bylaws for its proceedings consistent with the laws of the state.

(g) The board shall do all of the following:

(1) Adopt an annual budget.

(2) Adopt an administrative code, by ordinance, which prescribes the powers and duties of the district officers, the method of appointment of the district employees, and the methods, procedures, and systems of operation and management of the district.

(3) Make determination of policy for the district.

(4) Adopt a conflict-of-interest code.

(5) Cause a postaudit of the financial transactions and records of the district to be made at least annually by a certified public accountant.

(6) Create and administer funds of the district.

(7) Adopt priorities reflecting the district s goals.

(8) Do any and all things necessary to carry out the purposes of this part.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)






CHAPTER 4. Meetings

107011

The board, at its first meeting, and thereafter annually at the meeting designated by the board, shall elect a chair, who shall preside at all meetings, and a vice chair, who shall preside in the absence of the chair. In the event of the chair s or vice chair s absence or inability to act, the directors present, provided a quorum exists, by an order entered into the minutes, shall select one director to act as chair pro tempore, who, while so acting, shall have all the authority of the chair.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)



107012

All meetings of the board and any standing committees shall be conducted in a manner prescribed by the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)



107013

A majority of the board or of a standing committee entitled to vote constitutes a quorum for the transaction of business. All official acts of the board or a standing subcommittee of the board require the affirmative vote of a majority of the board or committee members present.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)



107014

The acts of the board shall be expressed by motion, resolution, or ordinance.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)






CHAPTER 5. Powers of the District

107015

The district shall have the power to own, operate, manage, and maintain a public transit system and associated facilities, and, in the exercise of the power under this part, the district is authorized in its own name to do all of the following:

(a) Adopt a seal and alter it at its pleasure.

(b) Enact ordinances, resolutions, policies, and guidelines.

(c) Employ agents and employees and contract for professional services.

(d) Make and enter into contracts and enter into stipulations of any nature whatsoever and do all acts necessary and convenient for the full exercise of the powers granted in this part for the operation of the district and transit services and facilities.

(e) Acquire, convey, construct, manage, maintain, and operate buildings and improvements, equipment, and assets of the district.

(f) Acquire, convey, and dispose of real and personal property, easements, and licenses.

(g) Adopt a conflict-of-interest code.

(h) Lease and sublease real and personal property, equipment, and facilities.

(i) Create and administer funds and the distribution of those funds.

(j) Create and enact taxes, fees, fares, and penalties, as permitted by law.

(k) Advocate on behalf of the district.

(l) Develop and pursue ballot measures.

(m) Enforce criminally or civilly, as applicable, any and all ordinances, resolutions, and policies as permitted by law.

(n) Create standing and ad hoc committees, as deemed necessary.

(o) Incur and encumber debts, obligations, and liabilities, including, but not limited to, bonds, notes, warrants, and other forms of indebtedness. However, the debts, obligations, and liabilities incurred by the district shall not be, nor shall they be deemed to be, debts, encumbrances, obligations, or liabilities of any member.

(p) Invest money in the district treasury that is not needed for immediate necessities, as the board determines advisable, in the same manner and upon the same conditions as other local entities in accordance with Section 53601 of the Government Code.

(q) Pursue collection of obligations owed to the district.

(r) Sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(s) Exercise the right and power of eminent domain to take any property necessary or convenient to the exercise of the powers granted in this part.

(t) Subject to applicable law, provide transportation services or facilities outside the district s jurisdictional boundaries provided a finding is made by the board that those services or facilities benefit the citizens or users of the transportation service or facilities.

(u) Do and undertake any and all other acts reasonable and necessary to carry out the purposes of this part.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)



107016

(a) The district shall provide, operate, manage, and maintain a public transportation service serving and connecting the territories of the members. Within the district s capabilities, as determined by the board, service may also be provided to points outside the territories of the members, with the prior approval of the nonmember city having jurisdiction of the territory to be served. Within the district s capabilities, expanded transportation services, routes, and facilities may also be provided. If the district proposes to provide expanded services that would serve the area of interest surrounding a nonmember city, as defined by the Ventura County Local Agency Formation Commission, the district shall provide at least 90 days prior written notice to that city of the proposed service and thereafter shall make a reasonable effort to meet and confer with officials from that city regarding the proposed service before commencement of the service.

(b) (1) The district shall provide a standardized system of fares and a uniform system of transfers. Except as otherwise provided in paragraph (2), changes in fares and changes in routes shall be made only following a public hearing on the proposed change, with detailed notice made to the governing bodies of the members and the public at least 30 days prior to the proposed public hearing.

(2) Implementation of minor changes in routes and times may be made without notice and hearing by the board. Those minor changes may be implemented by the general manager without notice and hearing under guidelines established by the board, if the district has the equipment to make the minor changes without reduction of its existing services elsewhere and the changes do not result in additional costs to the district or the members. The term minor change means less than 20 percent of the miles or hours of a route.

(c) In the performance of its operations, the district shall seek out and make maximum use of all available programs of assistance, may apply for and receive public and private grants that promote the operation of the district, and shall establish and maintain close liaison with federal, state, and regional agencies.

(d) The district may either operate the transit system itself or a part thereof or it may contract with any other public or private agency or corporation to operate all or part of the transit system for the district or it may contract with any public or private agency or corporation for the improvement in transit services, facilities, equipment, or operations being operated and conducted by that agency or corporation in, or out of, the district, as permitted by law.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)



107017

(a) In the performance of its operations, the district shall do all of the following:

(1) Keep and maintain records and books of accounts in accordance with the uniform system of accounts and records adopted by the Controller pursuant to Section 99243 of the Public Utilities Code.

(2) Provide for and submit to an annual independent audit of its total operations. A copy of each audit report shall be filed with the finance officer of each of the member agencies not later than 120 days following the close of each fiscal year.

(3) Consider and, following a public hearing, adopt an annual operating and capital expenditure budget and a five-year capital expenditure program, in compliance with the requirements of local, state, and federal laws.

(4) Provide for insurance coverage of liability, operations, and assets.

(5) Provide for district employee retirement benefits under the program administered by the California Public Employees Retirement System or other system permitted by law.

(b) The district fiscal year shall be July 1 through June 30.

(c) Notice of the time and place of a public hearing on the adoption of the annual budget shall be published pursuant to Section 6061 of the Government Code not less than 15 days prior to the day of the hearing. The proposed annual budget shall be available for public inspection at least 15 days prior to the hearing. Copies of the proposed annual budget and the capital expenditure program shall be submitted to the governing bodies of the member agencies for review and comment at least 30 days prior to the date scheduled for public hearing and final adoption.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)



107018

(a) The district may, with the concurrence of a majority of the board, cause to be submitted to voters of the district a ballot measure for the imposition of taxes.

(b) If approved as required by law, the district may impose and administer fees and other funding sources secured for transportation system operation, maintenance, and improvement.

(c) The board may set fares for public transit service by resolution.

(d) As an alternative procedure for the raising of funds, the district may issue bonds, payable from revenues of any facility or enterprise to be acquired or constructed by the district, in the manner provided by the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), all of the provisions of which are applicable to the district.

(e) The district is a local agency within the meaning of the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code). The term enterprise as used in the Revenue Bond Law of 1941 shall, for all purposes of this part, include transit facilities and any and all parts thereof and all additions, extensions, and improvements thereto and all other facilities authorized acquired, constructed, or completed by the district. The district may issue revenue bonds under the Revenue Bond Law of 1941, for any one or more facilities or enterprises authorized to be acquired, constructed, or completed by the district, or, in the alternative, may issue revenue bonds under the Revenue Bond Law of 1941, for the acquisition, construction, and completion of any one of those facilities. Nothing in this part shall prevent the district from availing itself of, or making use of, any procedure provided in this part for the issuance of bonds of any type or character for any of the facilities or works authorized under this part, and all proceedings may be carried out simultaneously or, in the alternative, as the directors may determine.

(f) The district may advocate on and act on behalf of all members with their concurrence to further the district s transit interests, funding, projects, and priorities.

(g) The district may promulgate a plan for funding transit projects or operations within its jurisdiction or as permitted in subdivision (t) of Section 107015.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)



107019

In the performance of its operations, the district shall comply with Title VI of the Civil Rights Act of 1964 (Public Law 88-352) and all requirements imposed by the Federal Transit Administration. The district s operations shall be performed in accordance with Title VI of that act to the end that no person in the United States shall, on the ground of race, color, or national origin, be excluded from participation in, be denied the benefits of, or otherwise be subjected to discrimination under the district s operations.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)



107020

(a) The district may hire an independent staff of its own or contract with any department or agency of the United States or with any public or private entity to implement this part.

(b) The district may contract with public or private entities in conformance with applicable procurement procedures for the procurement of engineering, project management, and contract management services.

(c) The board shall fix the compensation of the district s officers and employees.

(d) The district may employ employees and agents as the board may deem necessary to carry out its powers and duties, including, but not limited to, a general manager and legal counsel. The general manager and legal counsel shall be selected by, and shall serve at the pleasure of, and upon the terms prescribed by, the board.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)



107021

The general manager, and every officer or person under the direction of the general manager who handles, has access to, or has charge of any property of the district, shall provide and file with the general manager an official fidelity bond or insurance policy assuring to the district that person s performance. The board shall determine and establish the penal sum of each official bond. Premiums charged for each bond required shall be paid by the district.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)



107022

The members, whether individually or collectively, shall not be liable for any act or omission of the district, including, but not limited to, any of the following:

(a) Performing any and all things necessary to carry out the purposes of this part.

(b) Any act of the district, or for any act of the district s agents or employees.

(c) The payment of wages, benefits, or other compensation to officers, agents, or employees of the district.

(d) The payment of workers compensation or indemnity to agents or employees of the district for injury, illness, or death.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)






CHAPTER 6. Claims

107023

(a) All claims for money or damages against the district are governed by Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, except as provided therein or by other statutes or regulations expressly applicable thereto.

(b) No claim for money or damages shall be considered by the board unless the claim conforms to the provisions of Chapter 2 (commencing with Section 910) of Division 3.6 of Title 1 of the Government Code and unless the claim is filed with the clerk of the board not less than five days prior to the time of the meeting of the board at which it is to be considered.

(c) Pursuant to Section 935 of the Government Code, all claims against the district for money or damages that are excepted by Section 905 of the Government Code from the provisions of Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, and which are not governed by any other statutes or regulations expressly relating thereto, shall be governed by the procedures prescribed in this section, as follows:

(1) A signed written claim shall be presented to the district by mailing or delivering it to the clerk of the board by the claimant or by a person acting on behalf of the claimant. The claim shall conform to the requirements of Section 910 of the Government Code or be on a form provided by the district.

(2) Unless otherwise provided in this section, the procedures of presentation, consideration, and action upon all claims filed pursuant to this section shall be the same as the procedures provided and required by Sections 910 to 915.2, inclusive, of the Government Code, and any amendment thereto as enacted, which provisions and sections are hereby adopted as the requirements of this section. The presentation and action on claims provided herein shall be a prerequisite to a suit thereon, and the suit shall be subject to the provisions of Sections 945.5 and 945.6 of the Government Code.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)






CHAPTER 7. Detachments

107024

(a) Territory within the district may be detached from the district by a supermajority vote of the directors, which shall be at least 80 percent of the nonweighted vote of the existing board provided that all pending legal and financial obligations have been satisfied.

(b) The detachment of territory from the district shall become effective upon giving of the notice required in Section 57204 of the Government Code, provided that the detached territory shall not be relieved from liability for taxation for the payment of any bonded indebtedness existing at the time of detachment.

(c) Notice of the detachment of territory from the district shall be given to each assessor whose roll is used for a tax levy made pursuant to this part and with the State Board of Equalization pursuant to Chapter 8 (commencing with Section 54900) of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)






CHAPTER 8. Dissolution

107025

(a) The district may be dissolved upon a supermajority vote of the directors which shall be at least 80 percent of the nonweighted vote of the board. However, the winding up of the district shall be conducted by the board and the general manager. The district shall not be fully dissolved and terminated until all debts, financial obligations, and liabilities are paid in full and any and all remaining assets after payment of all debts, financial obligations, and liabilities are distributed to the members.

(b) (1) If the directors cannot agree as to the valuation of the property or to the manner of asset distribution, the question shall be submitted to arbitration, as set forth below, and the directors shall make the distribution or valuation as directed by arbitrators.

(2) Three arbitrators shall be appointed. One arbitrator shall be selected by the governing bodies of the Cities of Oxnard and San Buenaventura, one arbitrator shall be selected by the governing bodies of the County of Ventura, the City of Port Hueneme, and the City of Ojai, and one arbitrator shall be selected by the governing bodies of the other members. If no other members exist, the third arbitrator shall be selected by the Presiding Judge of the Ventura County Superior Court.

(3) The arbitration shall be binding and shall be conducted pursuant to Title 9 (commencing with Section 1280) of the Code of Civil Procedure. Any hearings shall be held within the county. All notices, including notices under Section 1290.4 of the Code of Civil Procedure shall be given to the governing body of each member.

(Added by Stats. 2013, Ch. 503, Sec. 1. Effective January 1, 2014.)












DIVISION 11. TRANSIT DEVELOPMENT BOARDS

CHAPTER 1. General Provisions and Definitions

120000

This division shall be known and may be cited as the Mills-Deddeh Transit Development Act.

(Added by Stats. 1975, Ch. 294.)



120001

As used in this division, board means a county transit development board created pursuant to Chapter 2 (commencing with Section 120050).

(Added by Stats. 1975, Ch. 294.)






CHAPTER 2. Creation of Boards

120050

(a) There is hereby established the San Diego Metropolitan Transit Development Board in that portion of the County of San Diego as described in Section 120054.

(b) The board shall also be known as the San Diego Metropolitan Transit System. Any reference in law to the board shall be construed to include a reference to the San Diego Metropolitan Transit System.

(Amended by Stats. 2004, Ch. 615, Sec. 9. Effective January 1, 2005.)



120050.2

The board consists of 15 members selected as follows:

(a) One member of the County of San Diego Board of Supervisors, appointed by the board of supervisors.

(b) Four members of the City Council of the City of San Diego, one of whom may be the mayor, appointed by the city council.

(c) One member of each city council appointed individually by the City Councils of the Cities of Chula Vista, Coronado, El Cajon, Imperial Beach, La Mesa, Lemon Grove, National City, Poway, and Santee.

(d) One person, a resident of San Diego County, elected by a two thirds vote of the board, a quorum being present, who shall serve as chairperson of the board. The chairperson shall serve for a term of four years, except that he or she is subject to removal at any time by a two thirds vote of the board, a quorum being present. If the person elected chairperson is also a member of the board, the appointing power may not fill the vacancy created by the election of that member as chairperson as long as that member remains chairperson and, if removed as chairperson, that person shall resume the position on the board he or she vacated upon election as chairperson. Section 120102.5 does not apply to any vote taken under this subdivision. Further, in the event that the chairperson is elected from the membership of the board, the County of San Diego shall then have two members appointed by the board of supervisors and the board membership shall remain at 15. In the event the subsequently elected chairperson is not a member, the membership on the board of the second appointee of the County of San Diego shall be suspended and the board membership shall remain at 15.

(Amended by Stats. 2003, Ch. 594, Sec. 3. Effective January 1, 2004.)



120050.5

Any person who is a member of the board may be appointed by his or her appointing authority to continue to serve as a member of the board after the termination of his or her term of office for a period not to exceed four years after the date of termination of his or her term of elected office.

(Amended by Stats. 1985, Ch. 1576, Sec. 4.)



120051

The member of the board of supervisors appointed pursuant to subdivision (a) of Section 120050.2 shall represent one of the two supervisorial districts with the greatest percentage of its area within the incorporated area of the County of San Diego within the area under the jurisdiction of the transit development board as defined in Section 120054.

(Amended by Stats. 2003, Ch. 594, Sec. 4. Effective January 1, 2004.)



120051.1

The member of the board of supervisors appointed pursuant to subdivision (d) of Section 120050.2 shall represent the supervisorial district with the greatest percentage of its area within the unincorporated area of the County of San Diego under the jurisdiction of the transit development board as defined in Section 120054.

(Added by Stats. 2003, Ch. 594, Sec. 5. Effective January 1, 2004.)



120051.6

The alternate members of the board shall be appointed as follows:

(a) The County of San Diego Board of Supervisors shall appoint any other county supervisor who qualifies for appointment pursuant to Section 120051 to serve as an alternate member of the transit development board.

(b) The City Council of the City of San Diego shall appoint a member of the city council not already appointed pursuant to subdivision (b) of Section 120050.2 to serve as an alternate member of the transit development board for each of the members appointed by the city council to the transit development board.

(c) The city councils specified in subdivision (c) of Section 120050.2 shall each individually appoint a member of their respective city councils not already appointed pursuant to that subdivision to serve as an alternate member of the transit development board.

(d) At its discretion, a city council or the county board of supervisors may appoint a second alternate member, in the same manner as members are appointed, to serve on the board in the event that neither a member nor the alternate member is able to attend a meeting of the board.

(e) An alternate member and second alternate member shall be subject to the same restrictions and shall have the same powers, when serving on the board, as a member.

(f) If the board elects a person other than a member of the board to serve as chairperson, the board may, upon a two-thirds vote, a quorum being present, appoint a San Diego County resident as an alternate member of the board for that person elected chairperson. If the board elects a person who is a member of the board to serve as chairperson, the County of San Diego shall appoint an alternate supervisor for the supervisor appointed pursuant to subdivision (d) of Section 120050.2.

(Amended by Stats. 2006, Ch. 574, Sec. 3. Effective January 1, 2007.)



120054

The area of the board shall consist of all of the following:

(a) The Cities of Chula Vista, Coronado, El Cajon, Imperial Beach, La Mesa, Lemon Grove, National City, Poway, San Diego, and Santee.

(b) All of the unincorporated area of the County of San Diego, except as otherwise included within the North San Diego County Transit Development Board in Section 125052.

(c) All the unincorporated area of the County of San Diego surrounded by the cities specified in subdivisions (a) and (b).

(Amended by Stats. 2003, Ch. 594, Sec. 7. Effective January 1, 2004.)






CHAPTER 3. Administration

120100

The board at its first meeting, and thereafter annually at the first meeting in January, shall elect a vice chair who shall preside in the absence of the chair. In the event of the absence or inability to act by the chair or vice chair, the chair pro tempore shall preside.

(Amended by Stats. 2005, Ch. 557, Sec. 3. Effective October 5, 2005.)



120101

The board shall establish rules for its proceedings.

(Added by Stats. 1975, Ch. 294.)



120102.5

(a) A majority of the members of the board constitutes a quorum for the transaction of business. All official acts of the board require the affirmative vote of the majority of the members of the board. However, after a vote of the members is taken, a weighted vote may be called by any two members, at least one of whom is not a City of San Diego representative.

(b) In the case of a weighted vote, each of the four representatives of the City of San Diego shall exercise 12
1/2
weighted votes, for a total of 50 votes. The County of San Diego and each city, other than the City of San Diego, shall, in total, exercise 49 weighted votes to be apportioned annually by population. The chairperson, if not chosen from the membership of the board, shall exercise one weighted vote.

(c) Approval under the weighted vote procedure requires the vote of the representatives of not less than three jurisdictions representing not less than 51 percent of the total weighted vote to supersede the original action of the board.

(d) The weighted vote procedure shall not be used on any matter of purely intracity local service, unless it is the desire of the affected city or jurisdiction.

(e) The weighted vote procedure shall not be used for purposes of subdivision (c) of Section 120265.

(f) For purposes of subdivision (c), the population of the County of San Diego is the population in the unincorporated area of the county within the area of jurisdiction of the transit development board.

(g) The board shall adopt a policy and procedure to implement this section.

(Amended by Stats. 1999, Ch. 729, Sec. 2. Effective January 1, 2000.)



120103

The acts of the board shall be expressed by motion, resolution, or ordinance.

(Added by Stats. 1975, Ch. 294.)



120104

All meetings of the board shall be conducted in the manner prescribed by the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950), Part 1, Division 2, Title 5 of the Government Code).

(Added by Stats. 1975, Ch. 294.)



120105

The board shall perform the following duties:

(a) Determine whether to operate exclusive public mass transit guideways or to let contracts for their operation in conformity with state labor laws and subdivision (d) of Section 120508.

(b) Determine the means to finance the operation of public mass transit guideways.

(c) Adopt an annual budget and fix the compensation of its officers and employees.

(d) Adopt an administrative code, by ordinance, that shall prescribe the powers and duties of board officers, the method of appointment of board employees, and methods, procedures, and systems of operation and management of the board. The administrative code shall also provide for, among other things, the appointment of a general manager or chief executive officer, and the organization of the employees of the board into units for finance and administration, planning and operations, property acquisition and management, and community relations, and other units as the board deems necessary.

(e) Cause a postaudit of the financial transactions and records of the board to be made at least annually by a certified public accountant.

(f) Adopt all ordinances and make all rules and regulations proper or necessary to regulate the use, operation, and maintenance of its property and facilities, including its public transit systems and related transportation facilities and services operating within its area of jurisdiction, and to carry into effect the powers granted to the board.

(g) Appoint such advisory commissions as it deems necessary.

(h) Do any and all things necessary to carry out the purposes of this division.

(Amended by Stats. 2005, Ch. 557, Sec. 4. Effective October 5, 2005.)



120105.5

The board shall appoint a general manager or chief executive officer with experience in the management, planning, and development of urban mass transportation systems.

(Amended by Stats. 2004, Ch. 615, Sec. 11. Effective January 1, 2005.)



120106

Notice of time and place of the public hearing for the adoption of the annual budget shall be published pursuant to Section 6061 of the Government Code, and shall be published not later than the 15th day prior to the date of the hearing.

The proposed annual budget shall be available for public inspection at least 15 days prior to the hearing.

(Added by Stats. 1975, Ch. 294.)



120107

(a) Each member of the board, including alternate members appointed pursuant to Section 120051.6 when serving in the absence of a regular member, shall be compensated for each day the member attends meetings of the board and committees of the board, not to exceed six committee meetings in any one quarter, and for his or her necessary and reasonable expenses in performing his or her duties as a board member.

(b) In addition, the board may, by resolution, authorize and designate members and alternates to be compensated for representing the board by attendance at specified meetings of other governmental entities and public agencies.

(c) The board shall, by ordinance, after a public hearing, fix the amounts of compensation payable pursuant to subdivisions (a) and (b).

(Amended by Stats. 1987, Ch. 142, Sec. 1.)



120108

The board shall maintain accounting records and shall report accounting transactions in accordance with generally accepted accounting principles as adopted by the Government Accounting Standards Board (GASB) of the Financial Accounting Foundation for both public reporting purposes and for reporting of activities to the Controller. The activities of any nonprofit corporation or other legal entity wholly owned or controlled by the board and operating a public transit system shall be reported separately in the board s annual report to the Controller.

(Added by Stats. 1986, Ch. 864, Sec. 2.)



120109

(a) The clerk of the board shall cause a proposed ordinance or proposed amendment to an ordinance, and any ordinance adopted by the board, to be published at least once, in a newspaper of general circulation published and circulated in the board s area of jurisdiction.

(b) The publication of an ordinance, as required by subdivision (a), may be satisfied by either of the following actions:

(1) The board may publish a summary of a proposed ordinance or proposed amendment to an ordinance. The summary shall be prepared by a person designated by the board. The summary shall be published and a certified copy of the full text of the proposed ordinance or proposed amendment shall be posted in the office of the clerk of the board at least five days prior to the board meeting at which the proposed ordinance or amendment is to be adopted. Within 15 days after adoption of the ordinance or amendment, the board shall publish a summary of the ordinance or amendment with the names of those board members voting for and against the ordinance or amendment and the clerk shall post in the office of the clerk a certified copy of the full text of the adopted ordinance or amendment along with the names of those board members voting for and against the ordinance or amendment.

(2) If the person designated by the board determines that it is not feasible to prepare a fair and adequate summary of the proposed ordinance or amendment, and if the board so orders, a display advertisement of at least one-quarter of a page in a newspaper of general circulation in the board s area of jurisdiction shall be published at least five days prior to the board meeting at which the proposed ordinance or amendment is to be adopted. Within 15 days after adoption of the ordinance or amendment, a display advertisement of at least one-quarter of a page shall be published. The advertisement shall indicate the general nature of, and provide information regarding, the adopted ordinance or amendment, including information sufficient to enable the public to obtain copies of the complete text of the ordinance or amendment, and the names of those board members voting for and against the ordinance or amendment.

(Added by Stats. 1990, Ch. 1397, Sec. 2.)






CHAPTER 4. Powers and Functions

ARTICLE 1. Corporate Powers

120200

The board has perpetual succession and may adopt a seal and alter it at its pleasure.

(Added by Stats. 1975, Ch. 294.)



120201

The board may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1975, Ch. 294.)



120202

(a) All of the privileges, immunities from liability, and exemptions from laws, ordinances, and rules, and all pension, relief, disability, workers compensation, and other benefits that apply to the activity of officers, agents, or employees of a public agency when performing their respective functions shall apply to employees of the board, and to any nonprofit public benefit corporation of which the board is the sole member.

(b) All claims for money or damages against the board or its employees, and against any nonprofit public benefit corporation of which the board is the sole member or the employees of that corporation, shall be governed by Part 1 (commencing with Section 810), Part 2 (commencing with Section 814), Part 3 (commencing with Section 900), and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code applicable to public agencies and their employees, or by other statutes or regulations expressly applicable thereto.

(Repealed and added by Stats. 2005, Ch. 557, Sec. 6. Effective October 5, 2005.)






ARTICLE 2. Contracts

120220

The board may make contracts and enter into stipulations of any nature whatsoever, either in connection with eminent domain proceedings or otherwise, including, without limiting the generality of the foregoing, contracts and stipulations to indemnify and save harmless, to employ labor, and to do all acts necessary and convenient for the full exercise of the powers granted in this division.

(Amended by Stats. 2005, Ch. 557, Sec. 7. Effective October 5, 2005.)



120220.5

The board may provide and maintain by contract with a public agency or by other means, a security force to enforce its regulations, to preserve and protect any public transit system or project financed pursuant to this division, and to preserve and protect the public peace, health, and safety with respect to its system or projects. Alternatively, the board may contract with a private patrol operator licensed pursuant to Chapter 11.5 (commencing with Section 7580) of Division 3 of the Business and Professions Code, with the county sheriff and municipal police departments within the areas described in Section 120054, and with other transit development boards for security, police, and related services.

(Added by Stats. 2005, Ch. 557, Sec. 8. Effective October 5, 2005.)



120221

The board may contract with any department or agency of the United States of America, with any public agency, or with any person upon such terms and conditions as the board finds is in its best interest.

(Added by Stats. 1975, Ch. 294.)



120222

(a) The Legislature finds and declares that a compelling interest exists in ensuring that all federal, state, local, and private funds available to the board are captured and used in a timely manner. In order to maximize the use of federal, state, local, and private funds and to maintain a competitive posture in seeking supplemental federal funds, the board shall have the authority to establish and use a flexible contracting process to maximize its efficient use of public funds.

(b) Except in cases when an article of a specified brand or trade name is the only article that will properly meet the needs of the board or in an emergency declared by the vote of two-thirds of the membership of the board, all contracts for the acquisition or lease of materials, supplies, or equipment in an amount of one hundred thousand dollars ($100,000), or in excess of that amount as authorized by the board, shall be made or entered into with the lowest responsible bidder meeting specifications. For purposes of determining the lowest bid, the amount of sales tax shall be excluded from the total amount of the bid. When the expected purchase amount of the contract exceeds five thousand dollars ($5,000) and does not exceed one hundred thousand dollars ($100,000), the board shall seek a minimum of three quotations, either written or oral, to permit comparison of prices and other terms.

(c) Except in cases of an emergency declared by the vote of two-thirds of the membership of the board, the board shall for all contracts for the acquisition of services that exceed one hundred thousand dollars ($100,000), that will not be performed by an entity described in Section 120221.5, and that are not within the category of services defined in Section 4525 of the Government Code, solicit bids in writing and award the contract in a competitive procurement process that is in the best interest of the board, including, but not limited to, a negotiated procurement that may or may not evaluate price as a consideration. When the expected amount of the service contract exceeds five thousand dollars ($5,000) and does not exceed one hundred thousand dollars (100,000), the board shall seek a minimum of three quotations, either written or oral, to permit comparison of prices and other terms.

(d) The board shall award contracts for architectural, landscape architectural, engineering, environmental, land surveying services, and construction project management services that are in excess of one hundred thousand dollars ($100,000) in accordance with the provisions of Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code.

(e) Notwithstanding any other provisions of this chapter, the board may use any procurement method authorized for state or local agencies under state or federal law, including, but not limited to, a competitive negotiation process in accordance with the provisions of Article 7.5 (commencing with Section 20216) of Chapter 1 of Part 3 of Division 2 of the Public Contract Code. The board shall maintain acquisition and contracting guidelines and comply with those guidelines in the procurement of all goods and services.

(f) Provisions in any federally funded contract concerning disadvantaged business enterprises that are in accordance with the request for proposals shall not be subject to negotiation with the successful bidder.

(Repealed and added by Stats. 2005, Ch. 557, Sec. 10. Effective October 5, 2005.)



120223

(a) If, after rejecting bids received under Section 120222, the board determines and declares by a two-thirds vote of all of its members that, in its opinion, the supplies, equipment, or materials may be purchased at a lower price in the open market, the board may proceed to purchase these supplies, equipment, or materials in the open market without further observance of the provisions regarding contracts, bids, or advertisements.

(b) If, after solicitation of bids under Section 120222, the board determines and declares by a majority vote that it has not received a responsive bid, the board may proceed to purchase the supplies, equipment, or materials in the open market without further observance of the provisions regarding contracts, bids, or advertisements.

(Amended by Stats. 1982, Ch. 1313, Sec. 5.)



120224.1

(a) Upon determining that immediate remedial measures to avert or alleviate damage to, or to repair or restore damaged or destroyed property of, the board are necessary in order to insure that the facilities of the board are available to serve the transportation needs of the general public or to comply with any state or federal regulation with respect to the operation of public transportation services, and upon determining that available remedial measures, including procurement in compliance with Sections 120222, and 120223, are inadequate, the general manager or chief executive officer may authorize the expenditure of money previously appropriated by the board specifically for the direct purchases of goods and services, without observance of the provisions of those sections.

(b) The general manager or chief executive officer, after the expenditure authorized under subdivision (a) has been made, shall submit to the board a full report explaining the necessity for that action.

(Amended by Stats. 2005, Ch. 557, Sec. 11. Effective October 5, 2005.)



120224.2

Notwithstanding Section 120222 and upon a finding by two-thirds of all members of the board that a purchase in compliance with Sections 120222 and 120223 does not constitute a method of procurement adequate for the operation of board facilities or equipment, the board may direct the procurement of prototype equipment or modifications in an amount sufficient to conduct and evaluate operational testing without further observance of any provisions requiring contracts, bids, or advertisements.

(Added by Stats. 1982, Ch. 1313, Sec. 8.)



120224.3

Notwithstanding Section 120222, the board may direct the purchase of any supply, equipment, or materials without observance of any provision requiring contracts, bids, or advertisements upon a finding by two-thirds of all members of the board that there is only a single source of procurement therefor and that the purchase is for the sole purpose of duplicating, repairing, or replacing supply, equipment, or materials that are in use, including upgrades or migrations of proprietary intellectual property.

(Amended by Stats. 2005, Ch. 557, Sec. 12. Effective October 5, 2005.)



120224.4

(a) A person who submits, or who plans to submit, a proposal in response to a procurement solicitation may protest any acquisition conducted in accordance with Sections 120222 and 120223 as follows:

(1) Protests based on the content of the procurement solicitation shall be filed with the board within 10 calendar days after the procurement solicitation is first advertised. The general manager or the chief executive officer, or the designee of the general manager or chief executive officer, shall issue a written decision on the protest prior to opening of the procurement solicitation. A protest may be renewed by refiling the protest with the board within 15 calendar days after the mailing of the notice of the intent to award.

(2) Any bidder may protest the intent to award on any ground not based upon the content of the procurement solicitation by filing a protest with the board within 15 calendar days after the mailing of the notice of the intent to award.

(3) Any protest shall contain a full and complete written statement specifying in detail the grounds of the protest and the facts supporting the protest. Protestors shall have an opportunity to appear and be heard before the board prior to the opening of the procurement solicitation in the case of protests based on the content of the procurement solicitation, or prior to final award in the case of protests based on other grounds or the renewal of protests based on the content of the procurement solicitation.

(b) The decision of the protest by the board shall be in writing and constitutes a final administrative decision for purposes of judicial review pursuant to Section 1094.6 of the Code of Civil Procedure.

(Amended by Stats. 2005, Ch. 557, Sec. 13. Effective October 5, 2005.)



120225

The board may insure against any accident or destruction of the system or any part thereof. The board may also provide insurance as provided in Part 6 (commencing with Section 989), Division 3.6, Title 1 of the Government Code.

(Added by Stats. 1975, Ch. 294.)



120226

The board may contract for the services of independent contractors.

(Added by Stats. 1975, Ch. 294.)



120227

The board and the Board of Administration of the Public Employees Retirement System shall enter into a contract, and the board shall make all of its officers and employees members of the system, except as follows:

(a) Members of the board.

(b) Officers and employees excluded pursuant to Section 20492 of the Government Code.

(Amended by Stats. 1978, Ch. 577.)



120228

Subject to Section 120260, the board may enter into joint powers agreements to operate exclusive public mass transit guideways.

(Added by Stats. 1975, Ch. 294.)






ARTICLE 3. Property

120240

The board may take by grant, purchase, devise, or lease, or condemn in proceedings under eminent domain, or otherwise acquire, and hold and enjoy, real and personal property of every kind necessary to the full or convenient exercise of its powers. The board may lease, mortgage, sell, or otherwise dispose of any real or personal property necessary to the full or convenient exercise of its powers.

(Amended by Stats. 1978, Ch. 577.)



120241

Whenever a portion of a parcel of real property is to be taken for board purposes and the remainder is to be left in such state or condition as to be of little value to its owner, or to give rise to claims or litigation concerning severance or other damage, the board may acquire the whole parcel and may sell the excess portion or exchange it for other property suitable for board purposes.

(Added by Stats. 1975, Ch. 294.)



120242

The board shall have or exercise the right of eminent domain in the manner provided by law for the condemnation of private property for public use. The board may take any property necessary or convenient to the exercise of the powers granted in this division, whether the property is already devoted to the same use or otherwise. In the proceedings, venue, and trial relative to the exercise of the right, the board has all the rights, powers, and privileges of an incorporated city and all rights, powers, and privileges conferred in this division. The board shall proceed in the name of the board in condemnation proceedings. The board, in exercising such power, shall, in addition to the damages for the taking, injury, or destruction of property, also pay the cost, exclusive of betterment and with credit for salvage value, of removal, reconstruction, or relocation of any structure, railways, mains, pipes, conduits, wires, cables, or poles of any public agency or utility which is required to be moved to a new location. If property is condemned by the board, the board may take possession and use the property in accordance with the provisions of Section 1243.5 of the Code of Civil Procedure.

(Added by Stats. 1975, Ch. 294.)



120243

The Public Utilities Commission of the state shall have and exercise power and jurisdiction to fix just compensation to be paid for the taking of any property of a public utility in eminent domain proceedings brought by the board. No taking or acquisition by the board which would involve the abandonment, removal, relocation, or use of the property of a railroad corporation, as defined in Section 230, shall be permitted, unless the Public Utilities Commission, after a hearing, shall find and determine that the public interest and necessity require the abandonment, removal, relocation, or use of such property and that such taking or acquisition will not unreasonably impair the ability of the railroad corporation involved to provide safe, adequate, economical, and efficient service. The board may commence and maintain such eminent domain proceedings in the Public Utilities Commission or the superior court at its option.

(Added by Stats. 1975, Ch. 294.)



120244

The board is entitled to the benefit of any reservation or grant, in all cases, where any right has been reserved or granted to any public agency to construct or maintain roads, highways, or other crossings over any public or private lands.

(Added by Stats. 1975, Ch. 294.)






ARTICLE 4. Facilities and Services

120260

The board shall provide input to the San Diego Association of Governments on the planning and construction of exclusive public mass transit guideways in the area under its jurisdiction in conformance with the California Transportation Plan and the regional transportation plan developed pursuant to Chapter 2.5 (commencing with Section 65080.1) of Division 1 of Title 7 of the Government Code.

(Amended by Stats. 2005, Ch. 557, Sec. 14. Effective October 5, 2005.)



120261

Subject to Section 120260, if the board determines that there is a countywide agency capable of operating exclusive public mass transit guideways, the board shall contract with that agency for such operation.

(Added by Stats. 1975, Ch. 294.)



120263

Priority for guideway development shall be given to meeting the transportation needs of areawide corridors of travel. If the transit development board determines that a guideway system intended solely for an activity center is appropriate, the approval of the California Transportation Commission is necessary prior to the use of funds allocated from the State Highway Account in the State Transportation Fund for the guideway system.

(Amended by Stats. 1984, Ch. 1124, Sec. 11.)



120264

The transit development board may acquire, construct, maintain, and operate (or let a contract in conformity with state labor laws and subdivision (d) of Section 120508 to operate) public transit systems and related transportation facilities and services as it deems necessary to carry out the purposes of this division in conformity with, and to the extent provided in, the San Diego Regional Transportation Consolidation Act (Chapter 3 (commencing with Section 132350) of Division 12.7). The various systems, facilities, and services may be administered by the transit development board under the name of the San Diego Metropolitan Transit System.

(Amended by Stats. 2005, Ch. 557, Sec. 16. Effective October 5, 2005.)



120266

(a) The San Diego Metropolitan Transit Development Board may enter into contracts with any city in its area of jurisdiction and with the County of San Diego to license or regulate by ordinance any transportation services rendered wholly within the city s corporate limits or within the unincorporated area.

(b) The board shall levy the fees necessary to recover the full cost of licensing and regulating these services.

(Added by Stats. 1987, Ch. 1279, Sec. 3.)



120267

(a) The board may, by ordinance, regulate vehicle safety and driver qualifications for passenger jitney service operating between cities and between a city and unincorporated portions of San Diego County within the area of its jurisdiction.

(b) The board shall levy the fees necessary to recover the full cost of regulating these services.

(c) For purposes of this section, the term passenger jitney service includes every corporation or person engaged as a common carrier, for compensation, in the ownership, control, operation, or management of a passenger transportation service by motor vehicles of not more than 15 passenger capacity, excluding the driver, which operate between fixed termini and over a regular route and generally on short, nonscheduled, headways.

(Added by Stats. 1990, Ch. 953, Sec. 1.)



120268

The board may enter into cooperative agreements with cities within its area of jurisdiction and with the County of San Diego to establish uniform policies and regulations governing the use of bus passenger loading zones and establishing responsibility and standards for the maintenance of bus loading zones and any associated improvements.

(Added by Stats. 1991, Ch. 222, Sec. 3.)



120269

(a) If the board licenses or regulates any transportation service, pursuant to Section 120266, or any passenger jitney service, pursuant to Section 120267, and the licensed or regulated service employs, or contracts with, any driver who (1) is not required to be tested for controlled substances and alcohol pursuant to Part 382 (commencing with Section 382.101) of Title 49 of the Code of Federal Regulations, paragraph (3) of subdivision (b) of Section 53075.5 of the Government Code, Section 1032.1 of this code, or Section 34520 of the Vehicle Code, and (2) is not exempted under Section 34520 of the Vehicle Code, the board shall adopt, by ordinance or resolution, a mandatory controlled substance and alcohol testing certification program for those drivers.

(b) The program adopted pursuant to subdivision (a) shall meet substantially the requirements set forth in paragraph (3) of subdivision (b) of Section 53075.5 of the Government Code.

(c) Evidence derived from a positive test result collected pursuant to the program adopted under subdivision (a) shall not be admissible in a criminal prosecution concerning unlawful possession, sale, or distribution of controlled substances.

(Added by Stats. 1995, Ch. 405, Sec. 4. Effective January 1, 1996.)






ARTICLE 5. Transportation Planning

120300

The San Diego Association of Governments that includes the area of the board shall be responsible for long-term transportation system planning in that area.

The planning shall be directed to, among other things:

(a) Identification of corridors of travel.

(b) Definition of the transportation problems of each corridor.

(c) Definition of the transportation goals for each corridor.

(d) Definition of land use goals, with the concurrence of affected local jurisdiction, to be supported by transportation investment decisions in each corridor.

(e) Recommendation of priority corridors for guideway development.

(f) Recommendation of the mix of alternative transportation modes appropriate for deployment in light of transportation needs and goals for each corridor.

(g) Recommendation of environmental, economic, energy, and social policies that should guide transportation investment decision within corridors.

(Amended by Stats. 2005, Ch. 557, Sec. 17. Effective October 5, 2005.)



120301

With respect to the area under its jurisdiction, the board shall be responsible for operational planning, which includes all planning and monitoring necessary for the operation, implementation, modification, and elimination of public transportation services operated by the board.

(Amended by Stats. 2005, Ch. 557, Sec. 18. Effective October 5, 2005.)



120302

Notice of the time and place of the public hearing by the board shall be published pursuant to Section 6061 of the Government Code, and shall be published not later than the 15th day prior to the date of the hearing.

The materials for the public hearing shall be available for public inspection at least 15 days prior to the hearing.

(Amended by Stats. 2005, Ch. 557, Sec. 19. Effective October 5, 2005.)






ARTICLE 6. Transportation Funding

120350

The provisions of Article 6 (commencing with Section 120350) and Article 7 (commencing with Section 120400) shall be implemented in conformity with, and subject to, the San Diego Regional Transportation Consolidation Act (Chapter 3 (commencing with Section 132350) of Division 12.7).

(Repealed and added by Stats. 2005, Ch. 557, Sec. 21. Effective October 5, 2005.)



120351

The designated recipient for purposes of Chapter 53 (commencing with Section 5301) of Subtitle III of Title 49 of the United States Code shall be the San Diego Association of Governments, and it shall be responsible for allocating federal transit funds to eligible recipients. The board shall prepare the program of projects for transit capital and operating assistance projects in its area of jurisdiction for receipt of federal funds. The San Diego Association of Governments shall allocate the funds to the board to fund its projects. If a dispute regarding the allocation of funds arises between the board and the North San Diego County Transit Development Board, the two boards shall negotiate in good faith to resolve the dispute. If the negotiation does not result in resolving the dispute prior to adoption of the annual regional transportation improvement program, the San Diego Association of Governments shall resolve the dispute and allocate the funds accordingly.

(Amended by Stats. 2005, Ch. 557, Sec. 22. Effective October 5, 2005.)



120352

The board may receive any money pursuant to Chapter 53 (commencing with Section 5301) of Subtitle III of Title 49 of the United States Code for mass transit purposes, and reallocate that money for those purposes in accordance with federal law and rules and regulations.

(Amended by Stats. 2005, Ch. 557, Sec. 23. Effective October 5, 2005.)



120354

(a) No other public entity within the area of the board s jurisdiction may file an application for funds for public transportation under Chapter 4 (commencing with Section 99200) of Part 11 of Division 10 of the Public Utilities Code.

(b) The board shall consolidate all available local, state, and federal transit financial resources for public mass transit operators and systems within its jurisdiction and, in coordination with the various operators, shall adopt a policy for annually prioritizing the use of those funds for all of the following:

(1) Services provided pursuant to the Americans with Disabilities Act of 1990 (Public Law 101-336).

(2) Local match requirements for federal and state transit capital grants.

(3) The local and regional service base.

(4) Any additional planning and operation of transit services and development and implementation of capital programs approved by the board.

(Added by Stats. 2001, Ch. 297, Sec. 2. Effective January 1, 2002.)



120355

The board may take all action necessary to obtain funding available pursuant to Chapter 53 (commencing with Section 5301) of Subtitle III of Title 49 of the United States Code.

(Amended by Stats. 2005, Ch. 557, Sec. 25. Effective October 5, 2005.)



120356

The board may establish and maintain reserve funds for its planning, procurement, construction, and acquisition programs with moneys received from private and public contributions, donations and assessments, licenses, leases, sales, and rental income, and any other revenues of the board, except revenues received pursuant to Sections 99260, 99275, 99312, 99313, and 99319.

(Added by Stats. 1986, Ch. 864, Sec. 3.)






ARTICLE 7. Public Contributions, Grants, Loans, and Contracts Cooperation

120400

The board may accept contributions, grants, or loans from any public agency or the United States or any department, instrumentality, or agency thereof, for the purpose of financing the planning, acquisition, construction, or operation of public transportation services, and may enter into contracts and cooperate with, and accept cooperation from, any public agency or the United States, or agency thereof, in the planning, acquisition, construction, or operation of any of those public transportation services in accordance with any legislation that Congress or the Legislature of the State of California may have heretofore adopted or may hereafter adopt, under which aid, assistance, and cooperation may be furnished by the United States or any public agency in the planning, acquisition, construction, or operation of any of those public transportation services. The board may do any and all things necessary in order to avail itself of this aid, assistance, and cooperation under any federal or state legislation now or hereafter enacted.

(Amended by Stats. 2005, Ch. 557, Sec. 26. Effective October 5, 2005.)






ARTICLE 8. Penalties

120450

Violation of any ordinance, rule, or regulation enacted by the board relating to the nonpayment of a fare on any transit vehicle or in any transit station owned, controlled, or used by the board shall be an infraction punishable by a fine not exceeding seventy-five dollars ($75), except that a violation by a person, after the second conviction under this section, shall be a misdemeanor punishable by a fine not exceeding five hundred dollars ($500) or by imprisonment in the county jail not exceeding six months, or by both the fine and imprisonment.

(Amended by Stats. 2000, Ch. 1035, Sec. 2.4. Effective January 1, 2001.)



120450.5

No person shall give, either orally or in writing, information to a public officer or employee engaged in the enforcement of the provisions of this article when that person knows that the information is false. A violation of this section is an infraction punishable by a fine not to exceed fifty dollars ($50), except that such a violation by a person, after the second conviction of a violation of this section, shall be a misdemeanor punishable by a fine not to exceed five hundred dollars ($500) or by imprisonment in the county jail not to exceed six months, or by both that fine and imprisonment.

This section is in addition to, and does not supersede or limit, any and all other remedies, civil or criminal.

(Added by Stats. 1983, Ch. 294, Sec. 2.)



120451

Violation of any ordinance, rule, or regulation enacted by the board prohibiting unauthorized operation or manipulation of transit facilities owned, controlled, or used by the board, or prohibiting unauthorized tampering or interference with, or loitering in or about, transit facilities owned, controlled, or used by the board, including, but not limited to, transit centers, rail stations, bus shelters, and bus stops on public and private property, is an infraction punishable by a fine not exceeding fifty dollars ($50), except that such a violation by a person, after the first conviction under this section, is a misdemeanor punishable by a fine not exceeding five hundred dollars ($500) or by imprisonment not exceeding six months, or by both that fine and imprisonment.

(Amended by Stats. 2000, Ch. 1035, Sec. 2.6. Effective January 1, 2001.)



120452

Violation of any ordinance, rule, or regulation enacted by the board prohibiting the unauthorized entering into, climbing upon, holding onto, or in any manner attaching oneself to vehicles operated upon exclusive public mass transit guideways owned or controlled by the board, is an infraction punishable by a fine not exceeding fifty dollars ($50), except that a violation by a person, after the first conviction under this section, is a misdemeanor punishable by a fine not exceeding five hundred dollars ($500) or by imprisonment in a county jail not exceeding six months, or by both that fine and imprisonment.

(Amended by Stats. 2005, Ch. 557, Sec. 27. Effective October 5, 2005.)






ARTICLE 9. Investments

120470

Subject to any agreement or covenant between the board and the holders of any of its obligations limiting or restricting classes of investments, the board may invest any surplus money in its treasury, including money in any sinking fund, reserve fund, or other fund created or established for the benefit of holders of any outstanding obligations of the board, in any of the following:

(a) Its own bonds.

(b) Treasury notes, certificates of indebtedness, bills, bonds of the United States, or any other evidence of indebtedness secured by the full faith and credit of the United States.

(c) Obligations issued pursuant to the Federal Home Loan Bank Act (12 U.S.C. Sec. 1421 et seq.) or the National Housing Act (12 U.S.C. Sec. 1701 et seq.).

(d) Treasury notes or bonds of this state, or of any public corporation, municipal corporation, public district, or political subdivision within this state which are legal security for the deposit of public funds.

(e) Any investment in which county funds may be placed pursuant to the general laws of the state.

(Added by Stats. 1983, Ch. 599, Sec. 1.)



120471

The investment may be made by direct purchase of any issue of the bonds, treasury notes, or obligations, or part thereof, at the original sale or by the subsequent purchase of the bonds, treasury notes, or obligations.

(Added by Stats. 1983, Ch. 599, Sec. 1.)



120472

Any bonds, treasury notes, or obligations purchased and held as investments by the board may, from time to time, be sold and the proceeds reinvested in bonds, treasury notes, or obligations as provided in this article.

(Added by Stats. 1983, Ch. 599, Sec. 1.)



120473

Sales of any bonds, treasury notes, or obligations purchased and held by the board shall, from time to time, be made in season so that the proceeds may be applied to the purposes for which the money with which the bonds, treasury notes, or obligations were originally purchased was placed in the treasury of the board.

(Added by Stats. 1983, Ch. 599, Sec. 1.)






ARTICLE 10. Transit Service Dispute Resolution

120475

The board shall coordinate the operation of all regional public transit services which operate within the area under the jurisdiction of the board so as to achieve efficient operation thereof and shall establish procedures to resolve disputes between public transit operators and local agencies. The objective of the coordination is to ensure that regional operators, the local operators, and local public agencies do not compete or unnecessarily duplicate services, but assist each other to provide the maximum level of transit service to the general public at the lowest possible cost.

(Added by Stats. 1983, Ch. 745, Sec. 1.)



120476

The board shall act in full cooperation and coordination with the regional operators, the local operators, and the local public agencies in such matters as schedules, routes, and exchange of transfers. The role of the board in coordinating, reviewing, and resolving conflicts, approving plans, and developing programs shall be a cooperative effort with the operators and public agencies and shall be executed so as not to unnecessarily impede or slow the transportation planning and programming process. The board shall adopt procedures which shall include a provision that would provide a process whereby any operator or agency involved in a dispute could settle the matter without requiring board involvement.

(Added by Stats. 1983, Ch. 745, Sec. 1.)



120477

(a) The board shall resolve regional transit service disputes between local agencies and transit operators which provide services in the area, pursuant to the rules and regulations adopted by the board.

(b) In resolving a regional transit service dispute pursuant to rules and regulations it has adopted, the board, on a case-by-case basis, may, by affirmative vote of two-thirds of the voting members, resolve the dispute, notwithstanding Sections 99280 and 99281.

(c) Nothing in this article shall supersede the lawful authority of any local public agency to regulate and provide for transit services within its jurisdiction or the duties and authority of the North San Diego County Transit Development Board pursuant to Sections 125105 and 125260.

(d) Regional service shall be characterized by operating speed above the system average, limited stops, and moderate service frequencies connecting different communities or cities.

(Added by Stats. 1983, Ch. 745, Sec. 1.)



120478

The rules and regulations adopted by the board shall include, but not be limited to, the following:

(a) Criteria to determine the definition and validity of a regional transit service dispute.

(b) Procedures for the submission of a regional transit service dispute to the board.

(c) The information, such as the matter in dispute, to be included in the notice to be sent to the parties in the regional transit service dispute.

(d) The procedure for mediation prior to a hearing before a transit coordination and service committee.

(e) The appointment, if mediation fails, of a transit coordination and service committee, consisting of board members, to hold a public hearing on the regional transit service dispute in the locality of the dispute and to make reports of its findings of fact and its recommendations regarding the dispute to the board.

(f) The adoption of one or more alternative procedures for the review and resolution of regional disputes involving the San Diego Transit Corporation, to be mutually agreed upon by the parties to the dispute.

(g) If the regional dispute involves one or more local agencies not within the area governed by the board, the adoption of one or more alternative procedures for the review and resolution of the dispute, to be mutually agreed upon by the parties to the dispute.

(h) Actions the board may take to resolve the dispute.

(Amended by Stats. 1985, Ch. 1576, Sec. 18.)









CHAPTER 5. Personnel

ARTICLE 1. Employees Relations

120500

Employees shall have the right to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in other concerted activities as permitted under the Federal Labor Management Relations Act, 1947, as amended, for the purpose of collective bargaining or other mutual aid or protection.

It is declared to be in the public interest that the board shall not express any preference for one union over another.

(Added by Stats. 1978, Ch. 577.)



120501

Whenever a majority of the employees employed by the board in a unit that is the appropriate unit for collective bargaining indicate a desire to be represented by a labor organization and upon determining as provided in Section 120505, that such labor organization represents the majority of the employees in that appropriate unit, the board shall meet and confer in a good-faith effort to agree on the terms of a written contract with the recognized representatives of such employees governing wages, salaries, hours, working conditions, and benefits, including, but not limited to, health and welfare, sick leave, insurance, or pension or retirement provisions.

(Added by Stats. 1978, Ch. 577.)



120502

In case of a labor dispute over wages, salaries, hours, working conditions, and benefits on the making or maintaining of collective-bargaining agreements and the terms to be included in such agreements, which is not resolved by negotiations in good faith between the board and the labor organization, upon the joint request of both, the board and the labor organization may submit the dispute to the decision of the majority of an arbitration panel.

The arbitration panel shall be composed of one representative of the board, and one representative of the labor organization, and they shall endeavor to agree upon the selection of the third member. If they are unable to agree, the names of five persons experienced in labor arbitration shall be obtained from the State Conciliation Service. The labor organization and the board shall, alternately, strike a name from the list so supplied, and the name remaining, after the labor organization and the board have stricken four names, shall be designated as the third arbitrator. The labor organization and the board shall determine by lot who shall first strike a name from the list. The decision of a majority of the arbitration board shall be final and binding upon the parties thereto. The expenses of arbitration shall be borne equally by the parties. Each party shall bear its own costs.

(Added by Stats. 1978, Ch. 577.)



120503

In the event the board and the representatives of the employees do not agree to submit the dispute to an arbitration panel as provided in Section 120502, the State Conciliation Service may be notified by either party that a labor dispute exists and that there is no agreement to arbitrate.

The service shall determine whether or not the labor dispute may be resolved by the parties and, if not, the issues concerning which the dispute exists. Upon such determination, the service shall certify its findings to the Governor of the State of California who shall, within 10 days of receipt of certification, appoint a factfinding commission consisting of three persons. The commission shall immediately convene and inquire into and investigate the issues involved in the dispute and shall report to the Governor within 30 days of the date of its creation.

After the creation of such commission, and for 30 days after such commission has made its report to the Governor, no change, except by mutual agreement, shall be made by the parties to the controversy in the conditions out of which the labor dispute arose and service to the public shall be provided.

(Added by Stats. 1978, Ch. 577.)



120504

(a) A contract or agreement shall not be made with any labor organization, association, or group that denies membership to, or in any manner discriminates against, any employee on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code.

(b) The board shall not discriminate with regard to employment against any person on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code.

(Amended by Stats. 2004, Ch. 788, Sec. 30. Effective January 1, 2005.)



120505

If there is a question of whether a labor organization represents a majority of employees or whether the proposed unit is the appropriate unit for collective bargaining, the question shall be submitted to the State Conciliation Service for disposition. The service shall promptly hold a public hearing, after due notice to all interested parties, and shall thereupon determine the unit appropriate for the purposes of collective bargaining. In making such determination and in establishing rules and regulations governing petitions and the conduct of hearings and elections, the service shall be guided by relevant federal law and administrative practice developed under the Labor Management Relations Act, 1947, as amended.

The service shall provide for an election to determine the question of representation and shall certify the results to the parties. Any certification of a labor organization to represent or act for the employees in any collective-bargaining unit shall not be subject to challenge on the grounds that a new substantial question of representation within such collective unit exists until the lapse of one year from the date of certification or the expiration of any collective-bargaining agreement, whichever is later, except that no collective-bargaining agreement shall be construed to be a bar to representation proceedings for a period of more than two years.

(Added by Stats. 1978, Ch. 577.)



120506

The obligation of the board to meet and confer in good faith with the duly certified labor organization and to agree on the terms of a written collective-bargaining agreement with such labor organization covering the wages, hours, working conditions, and benefits of the employees represented by such labor organization in the appropriate unit, and to comply with the terms thereof, shall not be limited or restricted by the provisions of the Government Code or other laws or statutes. The obligations of the board to bargain collectively shall extend to all subjects of collective bargaining which are, or may be, mandatory subjects of collective bargaining with a private employer, including retroactive provisions and benefits for retired employees.

(Added by Stats. 1978, Ch. 577.)



120507

Notwithstanding the provisions of the Government Code, employees of the board may authorize and, upon such authorization, the board may make deductions from wages and salaries of such employees:

(a) Pursuant to a collective-bargaining agreement with a duly designated or certified labor organization for the payment of union dues, fees, or assessments.

(b) For the payment of contributions pursuant to any health and welfare plan or pension or retirement plan.

(c) For any purpose for which deductions may be authorized by employees of any private employer.

(Added by Stats. 1978, Ch. 577.)



120508

(a) This article also applies to the employee relations of employees of a nonprofit entity that operates public mass transit services and that is solely owned by the board. For employee relations regarding these employees, board, as used in this article, means the board and the board of directors of the nonprofit entity as the joint employer of the employees.

(b) The board may, at any time in its sole discretion, abolish any nonprofit entity or merge any nonprofit entity with another nonprofit entity or with the board.

(c) Upon abolishing or merging a nonprofit entity pursuant to subdivision (b), the board shall become the sole employer of the employees of the nonprofit entity and shall assume sole responsibility to observe all existing labor contracts established and maintained pursuant to this article.

(d) Except as may be agreed upon through the collective bargaining process, nothing in this section shall prohibit or limit the right of the board to contract with common carriers of persons operating under a franchise, license, or other agreement. Any provision in an existing collective bargaining agreement made applicable to the board in its capacity as a joint employer with a nonprofit entity pursuant to subdivision (a) or sole successor employer pursuant to subdivision (b) that is intended to prohibit or limit the right of a nonprofit entity to contract out covered bargaining unit services to another common carrier of persons shall not be binding upon the board with respect to any contract for services entered into, renewed, or extended by the board prior to January 1, 2004, and thereafter shall apply only to contracts for bargaining unit services covered by an existing collective bargaining agreement assumed by or binding upon the board as a joint employer unless otherwise agreed upon through the collective bargaining process. The amendments to this subdivision made by Chapter 557 of the Statutes of 2005 are intended solely to clarify existing law and shall not be interpreted either to enlarge or contract the board s right to contract out for public transportation services.

(Amended by Stats. 2009, Ch. 140, Sec. 167. Effective January 1, 2010.)



120509

(a) Upon the request of the board, as defined in Section 120508, with the consent of any labor organization acting as the exclusive representative of employees whose collective bargaining rights are subject to Section 120508, the board may enter into a contract to enroll the collectively bargained employees as members of the Public Employees Retirement System or another retirement system.

(b) A contract to enroll employees in the Public Employees Retirement System shall be subject to the provisions of Part 3 (commencing with Section 20000) of Division 5 of Title 2 of the Government Code.

(c) Employees transferred from any existing retirement system or pension plan to the Public Employees Retirement System or any other retirement system by operation of this section shall receive benefits immediately after enrollment in, or transfer to, the system that are at least equal to, or greater than, the benefits the employees would have been entitled to immediately before enrollment in, or transfer to, the system.

(Added by Stats. 2003, Ch. 202, Sec. 2. Effective January 1, 2004.)






ARTICLE 2. Rights of Employees of Existing Facilities

120520

Whenever the board acquires ownership of existing facilities from a privately or publicly owned corporation or utility, either in proceedings by eminent domain or otherwise and terminates the legal existence of the corporation or utility, and operates the facilities itself, to the extent necessary for operation of facilities, any of the employees whose duties pertain to the facilities acquired who have been employed by the corporation or utility, as the case may be, for at least 75 days shall be appointed to comparable positions by the board without examination. These employees shall be given sick leave, seniority, and vacation credits in accordance with the records of the corporation or other acquired utility, as the case may be. No employee of the former corporation or utility shall suffer any worsening of wages, seniority, pension, vacation, or other benefits as they exist at the time of and by reason of the acquisition.

The board shall assume and observe all existing labor contracts of the former corporation or utility, as the case may be, insofar as they relate to the acquired facilities.

This section applies only to those officers or supervisory employees of the former corporation or utility, as the case may be, as shall be designated by the board.

(Amended by Stats. 1985, Ch. 1576, Sec. 19.)



120521

(a) Whenever the board acquires ownership of existing facilities from a privately or publicly owned corporation or public utility, either in proceedings in eminent domain or otherwise, and terminates the corporation or operates the facilities itself, that has a pension plan in operation, the members and beneficiaries of the pension plan shall continue to have the rights, privileges, benefits, obligations, and status with respect to the plan.

The board shall consider, and take into account, the outstanding obligations and liabilities of the corporation or of the publicly or privately owned public utility, as the case may be, by reason of the pension plan, and may negotiate an allowance in the purchase price of the corporation or the utility for the assumption of those obligations and liabilities when acquiring the corporation or the utility.

(b) Instead of maintaining an existing pension plan applicable to bargaining unit employees of an acquired facility, the board, with the consent of any exclusive collective bargaining representative of employees of an acquired facility whose rights are protected by Section 120520, may enroll the employees in, or transfer them to, the Public Employees Retirement System or another retirement system.

(c) A contract to enroll employees in the Public Employees Retirement System shall be subject to the provisions of Part 3 (commencing with Section 20000) of Division 5 of Title 2 of the Government Code.

(d) Employees participating in an existing pension plan shall receive benefits immediately after enrollment in, or transfer to, the system that are at least equal to, or greater than, the benefits the employees would have been entitled to immediately before enrollment in, or transfer to, the system.

(Amended by Stats. 2003, Ch. 202, Sec. 3. Effective January 1, 2004.)



120522

Whenever the board acquires ownership of existing facilities from a privately or publicly owned corporation or public utility, either in proceedings in eminent domain or otherwise and maintains the corporation or utility, by whatever name, as a separate, legal corporate entity, the board of directors of the corporation or utility shall continue its responsibilities with regard to its employees wages, hours, and other terms and conditions of employment, existing labor contracts, and existing pension plans.

(Amended by Stats. 1985, Ch. 1576, Sec. 21.)



120523

(a) Any pension plan maintained by the board pursuant to this division for employees of the board who are members of a unit appropriate for collective bargaining shall be maintained pursuant to a collective bargaining agreement and this section.

(b) The pension plan and the funds of the plan shall be managed and administered by a retirement board composed of equal representation of labor and management. Any deadlock among the members of the board with respect to that management and administration shall be resolved in the manner specified in Section 302 of the federal Labor Management Relations Act, 1947 (29 U.S.C. Sec. 186(c)(5)).

(c) The duties and responsibilities of the retirement board shall be executed in accordance with Section 17 of Article XVI of the California Constitution.

(d) This section does not apply if the board has, pursuant to a collective bargaining agreement, provided membership for the board s represented employees in the Public Employees Retirement System, a retirement system established pursuant to the County Employees Retirement Law of 1937, or a pension trust subject to the Employee Retirement Income Security Act of 1974 (29 U.S.C. Sec. 1001 et seq.).

(Added by Stats. 2003, Ch. 845, Sec. 3. Effective January 1, 2004.)






ARTICLE 3. Employee Protection

120540

It shall be a condition of the operation of any transit facility owned or controlled by the board that Section 5333 of Title 49 of the United States Code shall be given effect to the extent required by law.

(Amended by Stats. 2005, Ch. 557, Sec. 29. Effective October 5, 2005.)



120550

The board may establish and maintain a police force. Those employees of the board appointed by the general manager or chief executive officer to the police force and who are duly sworn are peace officers and are subject to the powers set forth in Section 830.33 of the Penal Code. The board shall adhere to the standards for recruitment and training of peace officers established by the Commission on Peace Officer Standards and Training pursuant to Title 4 (commencing with Section 13500) of Part 4 of the Penal Code.

(Amended by Stats. 2004, Ch. 615, Sec. 13. Effective January 1, 2005.)









CHAPTER 6. Bonds and Other Evidences of Indebtedness

ARTICLE 1. Revenue Bonds

120630

The board may issue bonds, payable from revenue of any facility or enterprise to be acquired or constructed by, or on behalf of, the board, in the manner provided by the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), and all of the provisions of that law are applicable to the board.

(Amended by Stats. 2005, Ch. 557, Sec. 30. Effective October 5, 2005.)



120631

The board is a local agency within the meaning of the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code). The term enterprise, as used in the Revenue Bond Law of 1941, for all purposes of this article, includes the transit system or any or all transit facilities and all additions, extensions, and improvements thereto authorized to be acquired, constructed, or completed by the board.

The board may issue revenue bonds under the Revenue Bond Law of 1941 for any one or more transit facilities authorized to be acquired, constructed, or completed by, or on behalf of, the board or, in the alternative, the board may issue revenue bonds under the Revenue Bond Law of 1941 for the acquisition, construction, and completion of any one of those transit facilities.

Nothing in this article prohibits the board from availing itself of, or making use of, any procedure provided in this chapter for the issuance of bonds of any type or character for any of the transit facilities authorized hereunder, and all proceedings may be carried on simultaneously or, in the alternative, as the board may determine.

(Amended by Stats. 2005, Ch. 557, Sec. 31. Effective October 5, 2005.)






ARTICLE 2. Equipment Trust Certificates

120650

The board may purchase transit equipment such as cars, trolley buses, motorbuses, light rail vehicles, or rolling equipment, and may execute agreements, leases, and equipment trust certificates in the forms customarily used by private corporations engaged in the transit business appropriate to effect the purchase and leasing of transit equipment, and may dispose of the equipment trust certificates upon the terms and conditions that the board may deem appropriate.

Payment for transit equipment, or rentals therefor, may be made in installments, and the deferred installments may be evidenced by equipment trust certificates that are or will be legally available to the board. Title to the equipment shall not vest in the board until the equipment trust certificates are paid.

(Added by Stats. 1983, Ch. 599, Sec. 2.)



120651

The agreement to purchase or lease may direct the vendor or lessor to sell and assign or lease the rolling equipment to a bank or trust company duly authorized to transact business in the state as trustee for the benefit and security of the equipment trust certificates, and may direct the trustee to deliver the rolling equipment to one or more designated officers of the board and may authorize the board to simultaneously therewith execute and deliver an installment purchase agreement or a lease of the equipment to the board.

(Added by Stats. 1983, Ch. 599, Sec. 2.)



120652

The agreements and leases shall be duly acknowledged before a person authorized by law to take acknowledgments of deeds and in the form required for acknowledgment of deeds.

The agreements, leases, and equipment trust certificates shall be authorized by resolution of the board and shall contain covenants, conditions, and provisions which may be deemed necessary or appropriate to insure the payment of the equipment trust certificates from legally available source or sources of funds specified in the certificates.

(Added by Stats. 1983, Ch. 599, Sec. 2.)



120653

The covenants, conditions, and provisions of the agreements, leases, and equipment trust certificates shall not conflict with any of the provisions of any trust agreement securing the payment of bonds, notes, or certificates of the board.

(Added by Stats. 1983, Ch. 599, Sec. 2.)



120654

An executed copy of each agreement and lease shall be filed in the office of the Secretary of State, who shall be entitled to receive one dollar ($1) for each copy filed.

The filing constitutes notice to any subsequent judgment creditor or any subsequent purchaser.

(Added by Stats. 1983, Ch. 599, Sec. 2.)






ARTICLE 3. Improvement Acts and Special Benefit Districts

120670

The Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code), the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code), and the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code), are applicable to the board.

(Added by Stats. 1983, Ch. 599, Sec. 2.)



120671

Chapter 1 (commencing with Section 99000) of Part 11 of Division 10 is applicable to the board.

(Added by Stats. 1983, Ch. 599, Sec. 2.)






ARTICLE 4. Temporary Borrowing

120680

The board may borrow money in accordance with Article 7 (commencing with Section 53820), Article 7.6 (commencing with Section 53850), or Article 7.7 (commencing with Section 53859) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 1984, Ch. 1124, Sec. 20.)



120681

The board may borrow money in anticipation of the sale of bonds which have been authorized to be issued, but which have not been sold and delivered, and may issue negotiable bond anticipation notes therefor and may renew the bond anticipation notes from time to time, but the maximum maturity of any bond anticipation notes, including the renewals thereof, shall not exceed five years from the date of delivery of the original bond anticipation notes.

The bond anticipation notes may be paid from any money of the board available therefor and not otherwise pledged. If not previously otherwise paid, the bond anticipation notes shall be paid from the proceeds of the next sale of the bonds of the board in anticipation of which they were issued. The bond anticipation notes shall not be issued in any amount in excess of the aggregate amount of bonds which the board has been authorized to issue, less the amount of any bonds of the authorized issue previously sold, and also less the amount of other bond anticipation notes therefor issued and then outstanding.

The bond anticipation notes shall be issued and sold in the same manner as the bonds. The bond anticipation notes and the resolution or resolutions authorizing them may contain any provisions, conditions, or limitations which a resolution of the board authorizing the issuance of bonds may contain.

(Added by Stats. 1983, Ch. 599, Sec. 2.)






ARTICLE 5. Miscellaneous

120700

The board may bring an action to determine the validity of any of its bonds, equipment trust certificates, warrants, notes, or other evidences of indebtedness pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1983, Ch. 599, Sec. 2.)



120701

All bonds and other evidences of indebtedness issued by the board under this chapter, and the interest thereon, are free and exempt from all taxation within the state, except for transfer, franchise, inheritance, and estate taxes.

(Added by Stats. 1983, Ch. 599, Sec. 2.)



120702

Notwithstanding any other provisions of this division or any other law, the provisions of all ordinances, resolutions, and other proceedings in the issuance by the board of any bonds, bonds with a pledge of revenues, bonds for improvement districts, revenue bonds, equipment trust certificates, notes, or any and all evidences of indebtedness or liability constitute a contract between the board and the holders of the bonds, equipment trust certificates, notes, or evidences of indebtedness or liability, and the provisions thereof are enforceable against the board or any or all of its successors or assigns, by mandamus or any other appropriate suit, action, or proceeding in law or in equity in any court of competent jurisdiction.

Nothing in this division or in any other law shall be held to relieve the board or the territory included within it from any bonded or other debt or liability contracted by the board. Upon dissolution of the board or upon withdrawal of territory therefrom, that territory formerly included within the board, or withdrawn therefrom, shall continue to be liable for the payment of all bonded and other indebtedness or liabilities outstanding at the time of the dissolution or withdrawal as if the board had not been so dissolved or the territory withdrawn therefrom, and it shall be the duty of the successors or assigns to provide for the payment of the bonded and other indebtedness and liabilities.

Except as may be otherwise provided in the proceedings for the authorization, issuance, and sale of any revenue bonds, bonds secured by a pledge of revenues, or bonds for improvement districts secured by a pledge of revenues, revenues of any kind or nature derived from any revenue-producing improvements, works, facilities, or property owned, operated, or controlled by the board shall be pledged, charged, assigned, and have a lien thereon for the payment of the bonds as long as they are outstanding, regardless of any change in ownership, operation, or control of the revenue-producing improvements, works, facilities, or property and it shall, in any later event or events, be the duty of the successors or assigns to continue to maintain and operate the revenue-producing improvements, works, facilities, or property as long as bonds are outstanding.

(Added by Stats. 1983, Ch. 599, Sec. 2.)












DIVISION 11.5. NORTH COUNTY TRANSIT DISTRICT

CHAPTER 1. General Provisions and Definitions

125000

This part shall be known and may be cited as the North County Transit District Act.

(Amended by Stats. 2005, Ch. 150, Sec. 2. Effective January 1, 2006.)



125001

As used in this division, district means the North County Transit District.

(Amended by Stats. 2005, Ch. 150, Sec. 3. Effective January 1, 2006.)



125002

It is the intent of the Legislature to improve existing public transportation coordination. The Legislature recognizes that in order to achieve a unified, coordinated public transportation system within the San Diego region, it may be necessary to form a regionwide transit district at some future time. It is the intent of the Legislature that the North County Transit District shall reserve the right to join and merge with such a regionwide district at such time as it is deemed mutually beneficial by the board and the region as a whole.

(Amended by Stats. 2005, Ch. 150, Sec. 4. Effective January 1, 2006.)






CHAPTER 2. Creation of Board

125050

There is hereby created, in that portion of the County of San Diego as described in Section 125052, the North County Transit District. The district shall be governed by a board of directors. As used in this division, board means the board of directors of the district. The board shall consist of members selected as follows:

(a) One member of the San Diego County Board of Supervisors appointed by the board of supervisors, which member shall represent, on the board of supervisors, the largest portion of the area under the jurisdiction of the district.

(b) One member of each of the City Councils of the Cities of Carlsbad, Del Mar, Encinitas, Escondido, Oceanside, San Marcos, Solana Beach, and Vista, and each new city that incorporates within the district boundaries, appointed by the respective city council.

(Amended by Stats. 2005, Ch. 150, Sec. 5. Effective January 1, 2006.)



125051

Each of the governing bodies appointing a member of the board pursuant to Section 125050 shall also appoint one alternate to serve on the board when the member is not available. The alternate shall be subject to the same restrictions and shall have the same powers, when serving on the board, as the member.

(Added by Stats. 1975, Ch. 1188.)



125052

The area of jurisdiction of the board shall consist of the following areas:

(a) The Cities of Carlsbad, Del Mar, Encinitas, Escondido, Oceanside, San Marcos, Solana Beach, and Vista and each new city that incorporates within the district boundaries.

(b) Camp Joseph H. Pendleton.

(c) The unincorporated areas of San Diego County lying within census tracts: 170.04 (but excluding that portion lying east of the eastern boundary of the City of San Diego), 171.00, 173.00, 174.01, 174.02, 175.00, 176.00, 177.00, 178.02, 185.02, 185.03, 186.01, 186.02, 188.00, 189.01, 189.02, 190.00, 191.01, 191.02, 192.01, 192.02, 193.00, 194.00, 196.00, 197.00, 198.00, 199.00, 200.01, 200.02, 200.03, 201.01, 201.02, 202.03, 202.05, 203.00, 204.00, 206.02, 207.01, 207.02, and 208.00, as set forth in the 1970 decennial census maps for the State of California on file with the Bureau of the Census, Department of Commerce, Washington, D.C.

(Amended by Stats. 2005, Ch. 150, Sec. 6. Effective January 1, 2006.)






CHAPTER 3. Administration

125100

The board at its first meeting, and thereafter annually at the first meeting in January, shall elect a chairman who shall preside at all meetings, and a vice chairman who shall preside in his absence. In the event of their absence or inability to act, the members present, by an order entered in the minutes, shall select one of their members to act as chairman pro tem, who, while so acting, shall have all of the authority of the chairman.

(Added by Stats. 1975, Ch. 1188.)



125101

The board shall establish rules for its proceedings.

(Added by Stats. 1975, Ch. 1188.)



125102

A majority of the members of the board shall constitute a quorum for the transaction of business, and all official acts of the board shall require the affirmative vote of a majority of the members of the board.

(Added by Stats. 1975, Ch. 1188.)



125103

The acts of the board shall be expressed by motion, resolution, or ordinance.

(Added by Stats. 1975, Ch. 1188.)



125104

All meetings of the board shall be conducted in the manner prescribed by the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950), Part 1, Division 2, Title 5 of the Government Code).

(Added by Stats. 1975, Ch. 1188.)



125105

The board shall:

(a) Acquire, construct, maintain, and operate (or let a contract to operate) public transit systems and related facilities.

(b) Adopt an annual budget and fix the compensation of the district s officers and employees.

(c) Adopt an administrative code, by ordinance, that prescribes the powers and duties of district officers, the method of appointment of district employees, and methods, procedures, and systems of operation and management of the district.

(d) Cause a postaudit of the financial transactions and records of the district to be made at least annually by a certified public accountant.

(e) Appoint advisory commissions as it deems necessary.

(f) Do any and all things necessary to carry out the purposes of this division, including, but not limited to, adopting all ordinances and making all rules and regulations proper or necessary to regulate the use, operation, and maintenance of the district s property and facilities, including its public transit systems and related transportation facilities and services operating within its area of jurisdiction and those areas beyond its jurisdiction served by the district pursuant to contract or memorandum of agreement with another transit agency, and to carry into effect the powers granted to the district.

(Amended by Stats. 2005, Ch. 150, Sec. 7. Effective January 1, 2006.)



125106

Notice of time and place of the public hearing for the adoption of the annual budget shall be published pursuant to Section 6061 of the Government Code, and shall be published not later than the 15th day prior to the date of the hearing.

The proposed annual budget shall be available for public inspection at least 15 days prior to the hearing.

(Added by Stats. 1975, Ch. 1188.)



125107

(a) Each member of the board, including the alternate members appointed pursuant to Section 125051, shall be paid seventy-five dollars ($75) for each day the member or alternate attends meetings of the board, but not to exceed three hundred dollars ($300) in any month, and his necessary and reasonable expenses in performing his duties as a board member.

(b) In addition to the compensation prescribed by subdivision (a), the board may, by resolution, authorize and designate members and alternates to be compensated for representing the board at specified meetings of other governmental entities and public agencies. Compensation may be seventy-five dollars ($75) for each day the designated member or alternate attends specified meetings, not to exceed three hundred dollars ($300) in any month.

(Amended by Stats. 1988, Ch. 564, Sec. 2.)






CHAPTER 4. Powers and Functions

ARTICLE 1. Corporate Powers

125200

The district has perpetual succession and may adopt a seal and alter it at its pleasure.

(Amended by Stats. 2005, Ch. 150, Sec. 8. Effective January 1, 2006.)



125201

The district may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Amended by Stats. 2005, Ch. 150, Sec. 9. Effective January 1, 2006.)



125202

All claims for money or damages against the district are governed by Division 3.6 (commencing with Section 810) of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 2005, Ch. 150, Sec. 10. Effective January 1, 2006.)






ARTICLE 2. Contracts

125220

The district may make contracts and enter into stipulations of any nature whatsoever, either in connection with eminent domain proceedings or otherwise, including, but not limited to, contracts and stipulations to indemnify and save harmless, to employ labor, to contract with a private patrol operator licensed pursuant to Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code, the county sheriff and municipal police departments within the areas described in Section 125052, and other transit development boards for security, police, and related services, and to do all acts necessary and convenient for the full exercise of the powers granted in this division.

(Amended by Stats. 2005, Ch. 150, Sec. 12. Effective January 1, 2006.)



125221

Immediately upon holding its first meeting, the board shall proceed to negotiate with the existing municipal transit operators within its area of jurisdiction to acquire the capital transit equipment and facilities of the municipal transit operators.

(Added by Stats. 1975, Ch. 1188.)



125222

The district may contract with any department or agency of the United States of America, with any public agency, or with any person upon such terms and conditions as the district finds is in its best interest.

(Amended by Stats. 2005, Ch. 150, Sec. 13. Effective January 1, 2006.)



125223

Contracts for the purchase of supplies, equipment, and materials in excess of fifty thousand dollars ($50,000) shall be awarded to the lowest responsible bidder after competitive bidding, except in an emergency declared by the vote of two-thirds of the membership of the board.

(Amended by Stats. 2001, Ch. 825, Sec. 5.3. Effective January 1, 2002.)



125224

If, after rejecting bids received under Section 125223, the board determines and declares by a two-thirds vote of all of its members that, in its opinion, the supplies, equipment, or materials may be purchased at a lower price in the open market, the board may proceed to purchase these supplies, equipment, or materials in the open market without further observance of the provisions regarding contracts, bids, or advertisements.

(Added by Stats. 1975, Ch. 1188.)



125226

The district may insure against any accident or destruction of the system or any part thereof. The district may also provide insurance as provided in Part 6 (commencing with Section 989) of Division 3.6 of Title 1 of the Government Code.

(Amended by Stats. 2005, Ch. 150, Sec. 14. Effective January 1, 2006.)



125227

The district may contract for the services of independent contractors.

(Amended by Stats. 2005, Ch. 150, Sec. 15. Effective January 1, 2006.)






ARTICLE 3. Property

125240

The district may take by grant, purchase, devise, or lease, or condemn in proceedings under eminent domain, or otherwise acquire, and hold and enjoy, real and personal property of every kind within or without its area of jurisdiction necessary to the full or convenient exercise of its powers. The district may lease, mortgage, sell, or otherwise dispose of any real or personal property within or without its area of jurisdiction necessary to the full or convenient exercise of its powers.

(Amended by Stats. 2005, Ch. 150, Sec. 16. Effective January 1, 2006.)



125241

The district is entitled to the benefit of any reservation or grant, in all cases, where any right has been reserved or granted to any public agency to construct or maintain roads, highways, or other crossings over any public or private lands.

(Amended by Stats. 2005, Ch. 150, Sec. 17. Effective January 1, 2006.)






ARTICLE 4. Transit System

125260

The district shall plan, construct, and operate (or let a contract to operate) public transit systems in conformance with, and to the extent provided for in, the San Diego Regional Transportation Consolidation Act (Chapter 3 (commencing with Section 132350) of Division 12.7).

(Amended by Stats. 2005, Ch. 150, Sec. 18. Effective January 1, 2006.)






ARTICLE 6. Transportation Funding

125350

The district shall be deemed a provider of services within the area of its jurisdiction for purposes of Section 1604 of Title 49 of the United States Code.

(Amended by Stats. 2005, Ch. 150, Sec. 21. Effective January 1, 2006.)



125351

The district shall take all action necessary to obtain the maximum amount of funding available pursuant to Section 1602 of Title 49 of the United States Code.

(Amended by Stats. 2005, Ch. 150, Sec. 22. Effective January 1, 2006.)



125352

It is the intent of this section that the district shall file application for funds for public transportation in conformity with, and subject to the limitations set forth in, the San Diego Regional Transportation Consolidation Act (Chapter 3 (commencing with Section 132350) of Division 12.7) under Chapter 4 (commencing with Section 99200) of Part 11 of Division 10.

(Amended by Stats. 2005, Ch. 150, Sec. 23. Effective January 1, 2006.)






ARTICLE 7. Public Contributions, Grants, Loans, and Contracts Cooperation

125400

The district may accept contributions, grants, or loans from any public agency or the United States or any department, instrumentality, or agency thereof, for the purpose of financing the planning, acquisition, construction, or operation of public transit systems, and may enter into contracts and cooperate with, and accept cooperation from, any public agency or the United States, or agency thereof, in the planning, acquisition, construction, or operation of those systems in accordance with any legislation that Congress or the Legislature may have heretofore adopted or may hereafter adopt, under which aid, assistance, and cooperation may be furnished by the United States or any public agency in the planning, acquisition, construction, or operation of those systems. The district may do any and all things necessary in order to avail itself of that aid, assistance, and cooperation under any federal or state legislation now or hereafter enacted.

(Amended by Stats. 2005, Ch. 150, Sec. 24. Effective January 1, 2006.)






ARTICLE 8. Transit Enforcement and Penalties

125450

A violation of any ordinance, rule, or regulation enacted by the board relating to the nonpayment of a fare in any transit facility owned or controlled by the board shall be an infraction punishable by a fine not exceeding seventy-five dollars ($75), except that a violation by a person, after the second conviction under this section, shall be a misdemeanor punishable by a fine not exceeding five hundred dollars ($500) or by imprisonment in the county jail not exceeding six months, or by both that fine and imprisonment.

(Added by Stats. 1993, Ch. 990, Sec. 7. Effective January 1, 1994. See similar section added by Stats. 2005, Ch. 150.)



125450

A violation of any ordinance, rule, or regulation enacted by the board relating to the nonpayment of a fare in any transit facility owned or controlled by the district shall be an infraction punishable by a fine not exceeding seventy-five dollars ($75), except that a violation by a person, after the second conviction under this section, shall be a misdemeanor punishable by a fine not exceeding five hundred dollars ($500) or by imprisonment in a county jail not exceeding six months, or by both that fine and imprisonment.

(Added by Stats. 2005, Ch. 150, Sec. 25. Effective January 1, 2006.)



125451

No person shall give, either orally or in writing, information to a public officer or employee engaged in the enforcement of this article if that person knows that the information is false. A violation of this section is an infraction punishable by a fine not to exceed seventy-five dollars ($75), except that a violation by a person, after a second conviction of a violation of this section, shall be a misdemeanor punishable by a fine not to exceed five hundred dollars ($500) or by imprisonment in the county jail not to exceed six months, or by both the fine and imprisonment.

This section is in addition to, and does not supersede or limit, any and all other remedies, civil or criminal.

(Added by Stats. 1993, Ch. 990, Sec. 7. Effective January 1, 1994.)



125452

A violation of any ordinance, rule, or regulation enacted by the board prohibiting unauthorized operation or manipulation of transit facilities owned or controlled by the board, or prohibiting unauthorized tampering or interference with, or loitering in or about, transit facilities owned or controlled by the board, is an infraction punishable by a fine not exceeding seventy-five dollars ($75), except that a violation by a person, after the first conviction under this section, is a misdemeanor punishable by a fine not exceeding five hundred dollars ($500) or by imprisonment in the county jail not exceeding six months, or by both that fine and imprisonment.

(Added by Stats. 1993, Ch. 990, Sec. 7. Effective January 1, 1994.)



125453

A violation of any ordinance, rule, or regulation enacted by the board prohibiting the unauthorized entering into, climbing upon, holding onto, or in any manner attaching oneself to vehicles operated upon exclusive public mass transit guideways owned or controlled by the board, is an infraction punishable by a fine not exceeding seventy-five dollars ($75), except that a violation by a person, after the first conviction under this section, is a misdemeanor punishable by a fine not exceeding five hundred dollars ($500) or by imprisonment in the county jail not exceeding six months, or by both that fine and imprisonment.

(Added by Stats. 1993, Ch. 990, Sec. 7. Effective January 1, 1994.)









CHAPTER 5. Personnel

ARTICLE 1. Application

125500

This chapter shall become operative on the date the board first begins to operate a public transit system pursuant to Section 125105.

(Added by Stats. 1975, Ch. 1188. See similar section added by Stats. 2005, Ch. 150. Note: This section prescribes the operative date for Chapter 5, commencing with this section.)



125500

This chapter shall become operative on the date the district first begins to operate a public transit system pursuant to Section 125105.

(Added by Stats. 2005, Ch. 150, Sec. 26. Effective January 1, 2006. Note: This section prescribes the operative date for Chapter 5, commencing with this section.)






ARTICLE 2. Employee Relations

125520

Employees shall have the right to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection.

(Added by Stats. 1975, Ch. 1188.)



125521

Any question which may arise with respect to whether a majority of employees in an appropriate unit desire to be represented by a labor organization shall be submitted to the Public Employment Relations Board. In resolving those questions of representation, including the determination of the appropriate unit or units, petitions, and the conduct of hearings and elections, the board shall apply the relevant federal law and administrative practice developed under the Labor Management Relations Act, 1947, as amended, and, for this purpose, shall adopt appropriate rules and regulations.

The California State Mediation and Conciliation Service shall administer any rules and regulations and shall provide for a prompt public hearing and secret ballot election to determine the question of representation and shall certify the results to the parties.

Any certification of a labor organization to represent or act for the employees in any collective-bargaining unit shall not be subject to challenge on the grounds that a new substantial question of representation within the collective-bargaining unit exists until the lapse of one year from the date of certification or the expiration of any collective-bargaining agreement, whichever is later, except that no collective-bargaining agreement shall be considered to be a bar to representation proceedings for a period of more than two years.

(Amended by Stats. 2012, Ch. 46, Sec. 135. Effective June 27, 2012.)



125522

Whenever a majority of the employees employed by the district in a unit appropriate for collective bargaining indicate a desire to be represented by a labor organization and upon determining, as provided in Section 125521, that the labor organization represents at least a majority of the employees in the appropriate unit, the district and the accredited representative of employees shall bargain in good faith and make all reasonable efforts to reach agreement on the terms of a written contract governing wages, hours, pensions, and working conditions.

(Amended by Stats. 2005, Ch. 150, Sec. 27. Effective January 1, 2006.)



125523

(a) A contract or agreement shall not be made with any labor organization, association, or group that denies membership on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code. However, the organization may preclude from membership any individual who advocates the overthrow of the government by force or violence.

(b) The district shall not discriminate with regard to employment against any person on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code.

(Amended by Stats. 2004, Ch. 788, Sec. 31. Effective January 1, 2005.)



125524

If, after a reasonable period of time, representatives of the district and the accredited representatives of the employees fail to reach agreement on the terms of a written contract governing wages, hours, pensions, and working conditions or the interpretation or application of the terms of an existing contract, either party may request mediation services of the State Conciliation Service.

(Amended by Stats. 2005, Ch. 150, Sec. 28. Effective January 1, 2006.)



125525

If, after a reasonable period of time, representatives of the district and the accredited representatives of the employees fail to reach agreement either on the terms of a written contract governing wages, hours, pensions, and working conditions or the interpretation or application of the terms of an existing contract, upon the agreement of both the district and the representatives of the employees, the dispute may be submitted to an arbitration board.

The arbitration board shall be composed of two representatives of the district and two representatives of the labor organization, and they shall endeavor to agree upon the selection of a fifth member. If they are unable to agree, the names of five persons experienced in labor arbitration shall be obtained from the State Conciliation Service. The labor organization and the district shall, alternately, strike a name from the list so supplied, and the name remaining after the labor organization and the district have stricken four names, shall be designated as the fifth arbitrator and the chair of the board of arbitration. The labor organization and the district shall determine by lot who shall first strike a name from the list. The decision of a majority of the arbitration board shall be final and binding upon the parties thereto.

Each party shall be responsible for the expense of the presentation of its case. All other expenses of arbitration shall be borne equally by the parties and the expenses may include the making of a verbatim record of the proceedings and transcript of that record.

(Amended by Stats. 2005, Ch. 150, Sec. 29. Effective January 1, 2006.)



125526

If the district and the representatives of the employees do not agree to submit any dispute to arbitration as provided in Section 125525, the State Conciliation Service may be notified by either party that a dispute exists and there is no agreement to arbitrate.

Following that notification, the State Conciliation Service shall determine whether or not the dispute may be resolved by the parties and, if not, the issues concerning which the dispute exists. Upon that determination, the service shall certify its findings to the Governor. The Governor shall, within 10 days of receipt of certification, appoint a factfinding commission consisting of three persons.

The commission shall immediately convene and inquire into and investigate the issues in the dispute. The commission shall have authority to issue subpoenas for the attendance of witnesses and subpoenas duces tecum for the production of books, documents, and other records. Subpoenas shall be served and enforced in accordance with Chapter 2 (commencing with Section 1985) of Title 3 of Part 4 of the Code of Civil Procedure. The commission shall report to the Governor within 30 days of the date of its creation.

After the creation of the commission, and for 30 days after the commission has made its report to the Governor, no change, except by mutual agreement, shall be made by the parties to the controversy in the conditions out of which the dispute arose, and service to the public shall be provided.

(Amended by Stats. 2005, Ch. 150, Sec. 30. Effective January 1, 2006.)



125527

If an exclusive collective-bargaining representative is selected pursuant to Section 125521, the provisions of Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code are not applicable to the district.

(Amended by Stats. 2005, Ch. 150, Sec. 31. Effective January 1, 2006.)






ARTICLE 3. Rights of Employees of Existing Facilities

125540

Whenever the district acquires existing facilities from a publicly or privately owned utility, either in proceedings by eminent domain or otherwise, to the extent necessary for operation of facilities, all of the employees of the utility whose duties pertain to the facilities acquired who have been employed by the utility for at least 75 days shall be appointed to comparable positions by the board without examination. These employees shall be given sick leave, seniority, and vacation credits in accordance with the records of the acquired public utility. No employee of any acquired public utility shall suffer any worsening of wages, seniority, pension, vacation, or other benefits by reason of the acquisition.

Whenever the district acquires existing facilities from a publicly or privately owned utility, either in proceedings in eminent domain or otherwise, the district shall assume and observe all existing labor contracts.

The provisions of this section shall apply only to those officers or supervisory employees of the acquired utility as shall be designated by the district.

(Amended by Stats. 2005, Ch. 150, Sec. 32. Effective January 1, 2006.)



125541

Whenever the district acquires existing facilities from a publicly or privately owned utility, either in proceedings in eminent domain or otherwise, that has a pension plan in operation, members and beneficiaries of that pension plan shall continue to have the rights, privileges, benefits, obligations and status with respect to that established system. The outstanding obligations and liabilities of that public utility by reason of that pension plan shall be considered and taken into account and allowance made therefor in the purchase price of that public utility. The persons entitled to pension benefits as provided for in this section and the benefits which are provided shall be specified in the agreement or order by which any public utility is acquired by the district.

(Amended by Stats. 2005, Ch. 150, Sec. 33. Effective January 1, 2006.)






ARTICLE 4. Pension Plan

125550

(a) The adoption, terms, and conditions of a pension plan covering employees of the district in a bargaining unit represented by a labor organization shall be pursuant to a collective bargaining agreement between that organization and the district and shall be subject to this section.

(b) The pension plan and the funds of the plan shall be managed and administered by a retirement board composed of equal representation of labor and management. Any deadlock among the members of the board with respect to that management and administration shall be resolved in the manner specified in Section 302 of the federal Labor Management Relations Act, 1947 (29 U.S.C. Sec. 186(c)(5)).

(c) The duties and responsibilities of the retirement board shall be executed in accordance with Section 17 of Article XVI of the California Constitution.

(d) This section does not apply if the district has, pursuant to a collective bargaining agreement, provided membership for the district s represented employees in the Public Employees Retirement System, a retirement system established pursuant to the County Employees Retirement Law of 1937, or a pension trust subject to the Employee Retirement Income Security Act of 1974 (29 U.S.C. Sec. 1001 et seq.).

(Amended by Stats. 2005, Ch. 150, Sec. 34. Effective January 1, 2006.)



125551

The district may contract with the Board of Administration of the Public Employees Retirement System, and in that case the board of administration shall enter into a contract with the district, to enter all, or any portion, of the employees of the district under that system; provided, that no employees of the district in a bargaining unit that is represented by a labor organization shall be included in the contract except as authorized by a collective-bargaining agreement.

(Amended by Stats. 2005, Ch. 150, Sec. 35. Effective January 1, 2006.)



125552

All persons receiving pension benefits from an acquired public utility, and all persons entitled to pension benefits under any pension plan of the acquired public utility, may become members or receive pensions under a pension plan established by the district by mutual agreement of those persons and the district. The agreement may provide for the waiver of all rights, privileges, benefits, and status with respect to the pension plan of the acquired public utility.

(Amended by Stats. 2005, Ch. 150, Sec. 36. Effective January 1, 2006.)






ARTICLE 5. Other Benefits

125560

The district shall take such steps as may be necessary to obtain coverage for the board and its employees under Subchapter II of the Federal Social Security Act, as amended, and the related provisions of the Federal Contributions Act, as amended.

(Amended by Stats. 2005, Ch. 150, Sec. 37. Effective January 1, 2006.)



125561

The district shall take such steps as may be necessary to obtain coverage for the board and its employees under the workers compensation, unemployment compensation, and disability and unemployment insurance laws of the State of California.

(Amended by Stats. 2005, Ch. 150, Sec. 38. Effective January 1, 2006.)






ARTICLE 6. Transit Police Force

125600

The district may establish and maintain a police force. Those employees of the district appointed by the executive director to the police force and who are duly sworn are peace officers, subject to Section 830.33 of the Penal Code. The district shall comply with the standards for recruitment and training of peace officers established by the Commission on Peace Officer Standards and Training pursuant to Title 4 (commencing with Section 13500) of Part 4 of the Penal Code.

(Amended by Stats. 2005, Ch. 150, Sec. 39. Effective January 1, 2006.)









CHAPTER 6. Bonds and Other Evidences of Indebtedness

125700

The district may issue bonds, payable from revenue of any facility or enterprise to be acquired or constructed by the district, in the manner provided by the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), and all of the provisions of that law are applicable to the district.

(Amended by Stats. 2005, Ch. 150, Sec. 40. Effective January 1, 2006.)



125701

The district is a local agency within the meaning of the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code). The term enterprise, as used in the Revenue Bond Law of 1941, for all purposes of this chapter, includes the transit system or any or all transit facilities and all additions, extensions, and improvements thereto authorized to be acquired, constructed, or completed by the district.

The district may issue revenue bonds under the Revenue Bond Law of 1941 for any one or more transit facilities authorized to be acquired, constructed, or completed by the district or for transit equipment described in Section 125702 authorized to be acquired by the district or, in the alternative, the district may issue revenue bonds under the Revenue Bond Law of 1941 for the acquisition, construction, and completion of any one of those transit facilities or for transit equipment described in Section 125702 authorized to be acquired by the district.

Nothing in this chapter prohibits the district from availing itself of, or making use of, any procedure provided in this chapter for the issuance of bonds of any type or character for any of the transit facilities authorized hereunder, and all proceedings may be carried on simultaneously or, in the alternative, as the district may determine.

(Amended by Stats. 2005, Ch. 150, Sec. 41. Effective January 1, 2006.)



125702

The district may purchase transit equipment such as cars, trolley buses, motorbuses, light rail vehicles, or rolling equipment, and may execute agreements, leases, and equipment trust certificates in the forms customarily used by private corporations engaged in the transit business appropriate to effect the purchase and leasing of transit equipment, and may dispose of the equipment trust certificates upon the terms and conditions that the district may deem appropriate.

Payment for transit equipment, or rentals therefor, may be made in installments, and the deferred installments may be evidenced by equipment trust certificates that are or will be legally available to the district. Title to the equipment may not vest in the district until the equipment trust certificates are paid.

(Amended by Stats. 2005, Ch. 150, Sec. 42. Effective January 1, 2006.)



125703

The agreement to purchase or lease transit equipment may direct the vendor or lessor to sell and assign or lease the transit equipment to a bank or trust company duly authorized to transact business in the state as trustee for the benefit and security of the equipment trust certificates, and may direct the trustee to deliver the transit equipment to one or more designated officers of the district and may authorize the district to simultaneously therewith execute and deliver an installment purchase agreement or a lease of that equipment to the district.

(Amended by Stats. 2005, Ch. 150, Sec. 43. Effective January 1, 2006.)



125704

The agreements and leases shall be duly acknowledged before a person authorized by law to take acknowledgments of deeds and in the form required for acknowledgment of deeds.

The agreements, leases, and equipment trust certificates shall be authorized by resolution of the board and shall contain covenants, conditions, and provisions that may be deemed necessary or appropriate to insure the payment of the equipment trust certificates from any legally available source or sources of funds as may be specified in the certificates.

(Added by Stats. 2003, Ch. 594, Sec. 8. Effective January 1, 2004.)



125705

The covenants, conditions, and provisions of the agreements, leases, and equipment trust certificates may not conflict with any trust agreement or similar document securing the payment of bonds, notes, or certificates of the district.

(Amended by Stats. 2005, Ch. 150, Sec. 44. Effective January 1, 2006.)



125706

An executed copy of each agreement and lease shall be filed in the office of the Secretary of State, for a fee of one dollar ($1) for each copy filed.

The filing constitutes notice to any subsequent judgment creditor or any subsequent purchaser.

(Added by Stats. 2003, Ch. 594, Sec. 8. Effective January 1, 2004.)



125707

The Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code), the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code), and the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code), are applicable to the district.

(Amended by Stats. 2005, Ch. 150, Sec. 45. Effective January 1, 2006.)



125708

Chapter 1 (commencing with Section 99000) of Part 11 of Division 10 is applicable to the district.

(Amended by Stats. 2005, Ch. 150, Sec. 46. Effective January 1, 2006.)



125709

The district shall be considered a local agency, as defined in subdivision (h) of Section 53317 of the Government Code, and the provisions of Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code are applicable to the district.

(Amended by Stats. 2005, Ch. 150, Sec. 47. Effective January 1, 2006.)



125710

The district shall be considered to be a local agency as defined in subdivision (f) of Section 6585 of the Government Code, and Article 4 (commencing with Section 6584) of Chapter 5 of Division 7 of Title 1 of the Government Code is applicable to the district.

(Amended by Stats. 2005, Ch. 150, Sec. 48. Effective January 1, 2006.)



125711

The district may borrow money in accordance with Article 7 (commencing with Section 53820), Article 7.6 (commencing with Section 53850), or Article 7.7 (commencing with Section 53859) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 2005, Ch. 150, Sec. 49. Effective January 1, 2006.)



125712

The district may borrow money in anticipation of the sale of bonds that have been authorized to be issued, but that have not been sold and delivered, and may issue negotiable bond anticipation notes therefor, and may renew the bond anticipation notes from time to time, but the maximum maturity of any bond application notes, including the renewals thereof, may not exceed five years from the date of delivery of the original bond anticipation notes.

The bond anticipation notes may be paid from any money of the district available therefor and not otherwise pledged. If not previously otherwise paid, the bond anticipation notes shall be paid from the proceeds of the next sale of the bonds of the district in anticipation of which they were issued. The bond anticipation notes may not be issued in any amount in excess of the aggregate amount of bonds that the district has not been authorized to issue, less the amount of any bonds of the authorized issue previously sold, and also less the amount of other bond anticipation notes therefor issued and then outstanding.

The bond anticipation notes shall be issued and sold in the same manner as the bonds. The bond anticipation notes and the resolution or resolutions authorizing them may contain any provisions, conditions, or limitations that a resolution of the board of the district authorizing the issuance of bonds may contain.

(Amended by Stats. 2005, Ch. 150, Sec. 50. Effective January 1, 2006.)



125713

The district may issue negotiable promissory notes pursuant to this section to acquire funds for any district purposes. The maturity of the promissory notes may not be later than five years from the date thereof. Those notes shall bear interest at a rate not to exceed 12 percent per year. Those notes shall be payable from any source of revenue available to the district.

(Amended by Stats. 2005, Ch. 150, Sec. 51. Effective January 1, 2006.)



125714

The district may bring an action to determine the validity of any of its bonds, equipment trust certificates, warrants, notes, or other evidences of indebtedness pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 2005, Ch. 150, Sec. 52. Effective January 1, 2006.)



125715

All bonds and other evidences of indebtedness issued by the district under this chapter, and the interest thereon, are free and exempt from all taxation within the state, except for transfer, franchise, inheritance, and estate taxes.

(Amended by Stats. 2005, Ch. 150, Sec. 53. Effective January 1, 2006.)



125716

Notwithstanding any other provisions of this division or of any other law, the provisions of all ordinances, resolutions, and other proceedings in the issuance by the district of any bonds, bonds with a pledge of revenues, bonds for any and all evidences of indebtedness or liability constitute a contract between the district and the holders of the bonds, equipment trust certificates, notes, or evidences of indebtedness or liability, and the provisions thereof are enforceable against the district or any or all of its successors or assigns, by mandamus or any other appropriate suit, action, or proceeding in law or in equity in any court of competent jurisdiction.

Nothing in this division or in any other law relieves the district or the territory included within it from any bonded or other debt or liability contracted by the district. Upon dissolution of the district or upon withdrawal of territory therefrom, that territory formerly included within the district, or withdrawn therefrom, shall continue to be liable for the payment of all bonded and other indebtedness or liabilities outstanding at the time of the dissolution or withdrawal as if the district had not been so dissolved or the territory withdrawn therefrom, and it shall be the duty of the successors or assigns to provide for the payment of the bonded and other indebtedness and liabilities.

Except as may be otherwise provided in the proceedings for the authorization, issuance, and sale of any revenue bonds, bonds secured by a pledge of revenues, or bonds for improvement districts secured by a pledge of revenues, revenues of any kind or nature derived from any revenue-producing improvements, works, facilities, or property owned, operated, or controlled by the district shall be pledged, charged, assigned, and have a lien thereon for the payment of the bonds as long as they are outstanding, regardless of any change in ownership, operation, or control of the revenue-producing improvements, works, facilities, or property and it shall, in any later event or events, be the duty of the successors or assigns to continue to maintain and operate the revenue-producing improvements, works, facilities, or property as long as bonds are outstanding.

(Amended by Stats. 2005, Ch. 150, Sec. 54. Effective January 1, 2006.)









DIVISION 12. COUNTY TRANSPORTATION COMMISSIONS

CHAPTER 1. General Provisions, Findings, and Definitions

130000

This division shall be known and may be cited as the County Transportation Commissions Act.

(Added by Stats. 1976, Ch. 1333.)



130001

The Legislature hereby finds and declares that:

(a) Public demand for an efficient public transportation system in the southern California region resulting from population sprawl, the concentration of many transit dependent citizens in the large urban areas, and increasing mobility requirements indicates a need for improved, as well as more innovative, policy and decisionmaking institutions to resolve these problems.

(b) A basic purpose of transportation policy within the region should be to avoid undesirable duplication of transportation services, achieve the operation of a coordinated and integrated transportation system which will reduce automobile usage and dependency, reduce the consumption of scarce and expensive energy fuels, and reduce the levels of automobile-related air pollution.

(c) Recognizing the scarcity of resources available for all transportation development, the commissions shall give priority to low-cost highway and transit improvements, and shall work toward maximizing the effectiveness of existing resources available to the commissions.

(d) Recognizing the importance of the state highway system in the Los Angeles metropolitan area to bus, automobile, and freight transportation, it is necessary to maintain this highway system at least at its present operating standards and to increase the person-moving capability of this system by such methods as carpooling, improved traffic operations, exclusive busways, and fringe parking facilities.

(e) The transportation system should offer adequate public transportation to all citizens, including those immobilized by poverty, age, physical handicaps, or other reasons.

(f) The cities and local communities acting singly or jointly should be given more responsibilities for designing and providing local transit services to improve the responsiveness of public transit to public needs.

(g) The transportation decisionmaking process should be responsive to public values, and provide for the continuing involvement of the public in the preparation, revision, and discussion of transportation plans and services.

(h) Transportation planning should recognize that transportation systems have significant effect on the physical and socioeconomic characteristics of the areas served, and emphasis should be given to the protection and enhancement of the environment and the restoration of blighted neighborhoods near community centers. Los Angeles County, in particular, is a multicentered area with diverse socioeconomic levels and travel patterns, and a majority of the trips in the county are four miles or less.

(Added by Stats. 1976, Ch. 1333.)



130002

As used in this division, commission means a county transportation commission created pursuant to Chapter 2 (commencing with Section 130050).

(Added by Stats. 1976, Ch. 1333.)



130003

As used in this division, local transportation zones means cities or unincorporated areas which contain at least one economic center or major trip generator in which there is a large percentage of short- and medium-length transit trips. Local transportation zones shall be coordinated with regional transit operations as appropriate relative to consumer need and efficient operations.

(Added by Stats. 1976, Ch. 1333.)



130004

As used in this division, multicounty designated transportation planning agency means the Southern California Association of Governments.

(Added by Stats. 1976, Ch. 1333.)



130005

The multicounty designated transportation planning agency shall conduct its meetings in the manner prescribed by the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950), Part 1, Division 2, Title 5 of the Government Code).

A majority of the members of the executive committee of the agency shall constitute a quorum for the transaction of business. All official acts of the executive committee shall require the affirmative vote of a majority of the members of the executive committee present, with not less than a quorum present.

(Added by Stats. 1976, Ch. 1333.)



130010

Except as otherwise provided in subdivision (c) of Section 130109, all provisions of the Orange County Transit District Act of 1965 (Part 4 (commencing with Section 40000) of Division 10), regarding employer-employee relations, employee benefits, and conditions of employment for the Orange County Transit District are equally applicable to the Orange County Transportation Authority as if set forth in this division, and govern employer-employee relations, employee benefits, and conditions of employment for the Orange County Transportation Authority.

(Added by Stats. 1991, Ch. 752, Sec. 5.)






CHAPTER 2. Creation of Commissions

130050

There is hereby created a commission in Los Angeles County, in Orange County, in Riverside County, and in San Bernardino County.

(Added by Stats. 1976, Ch. 1333.)



130050.1

There is hereby created the Ventura County Transportation Commission. The commission shall be the successor agency to the Ventura County Association of Governments and shall assume all assets and liabilities of that association.

Notwithstanding Section 180050, the Board of Supervisors of Ventura County may designate the commission as the authority to carry out the provisions of Division 19 (commencing with Section 180000).

(Added by Stats. 1988, Ch. 1136, Sec. 2.)



130050.2

There is hereby created the Los Angeles County Metropolitan Transportation Authority. The authority shall be the single successor agency to the Southern California Rapid Transit District and the Los Angeles County Transportation Commission as provided by the act that enacted this section.

(Added by Stats. 1992, Ch. 60, Sec. 4. Effective January 1, 1993.)



130051

The Los Angeles County Metropolitan Transportation Authority consists of 14 members, as follows:

(a) Five members of the Los Angeles County Board of Supervisors.

If the number of members of the Los Angeles County Board of Supervisors is increased, the authority shall, within 60 days of the increase, submit a plan to the Legislature for revising the composition of the authority.

(b) The Mayor of the City of Los Angeles.

(c) Two public members and one member of the City Council of the City of Los Angeles appointed by the Mayor of the City of Los Angeles.

(d) Four members, each of whom shall be a mayor or a member of a city council, appointed by the Los Angeles County City Selection Committee. For purposes of the selection of these four members, the County of Los Angeles, excluding the City of Los Angeles, shall be divided into the following four sectors:

(1) The North County/San Fernando Valley sector.

(2) The Southwest Corridor sector.

(3) The San Gabriel Valley sector.

(4) The Southeast Long Beach sector.

The League of California Cities, Los Angeles County Division, shall define the sectors. Every city within a sector shall be entitled to vote to nominate one or more candidates from that sector for consideration for appointment by the Los Angeles County City Selection Committee. A city s vote shall be weighted in the same proportion that its population bears to the total population of all cities within the sector.

The members appointed pursuant to this subdivision shall be appointed by the Los Angeles County City Selection Committee upon an affirmative vote of its members which represent a majority of the population of all cities within the county, excluding the City of Los Angeles.

The members selected by the city selection committee shall serve four-year terms with no limitation on the number of terms that may be served by any individual. The city selection committee may shorten the initial four-year term for one or more of the members for the purpose of ensuring that the members will serve staggered terms.

(e) If the population of the City of Los Angeles, at any time, becomes less than 35 percent of the combined population of all cities in the county, the position of one of the two public members appointed pursuant to subdivision (c), as determined by the Mayor of the City of Los Angeles by lot, shall be vacated, and the vacant position shall be filled by appointment by the city selection committee pursuant to subdivision (d) from a city not represented by any other member appointed pursuant to subdivision (d).

(f) One nonvoting member appointed by the Governor.

(Amended by Stats. 1997, Ch. 900, Sec. 2. Effective January 1, 1998.)



130051.1

Notwithstanding subdivision (c) of Section 130051, if a member appointed by the Mayor of the City of Los Angeles is not a member of the city council of that city, the person appointed may serve for 60 days without consent of the city council.

(Amended by Stats. 1992, Ch. 586, Sec. 2. Effective September 2, 1992.)



130051.5

Every member of the Los Angeles County Metropolitan Transportation Authority is subject to Section 87100 of the Government Code.

(Amended by Stats. 1997, Ch. 900, Sec. 3. Effective January 1, 1998.)



130051.6

(a) Except as provided in subdivision (b), each member of the Los Angeles County Metropolitan Transportation Authority shall serve a term of four years or until his or her successor is appointed and qualified. A member may be removed at the pleasure of the appointing authority. A member may be reappointed for additional terms without limitation on the number of reappointments. Other than the member initially appointed by the Governor, and members appointed to staggered terms pursuant to subdivision (e) of Section 130051, the members initially appointed shall serve until January 1, 1997.

(b) The membership of any member serving on the authority as a result of holding another public office shall terminate when the member ceases holding the other public office.

(Repealed and added by Stats. 1992, Ch. 60, Sec. 10. Effective January 1, 1993. Note: Repeal of previous version is operative April 1, 1993, by Sec. 23 of Ch. 60.)



130051.7

(a) The Los Angeles County Transportation Commission and the Southern California Rapid Transit District shall conduct joint regular meetings at least once during each quarter of the calendar year.

(b) Notwithstanding subdivisions (a) and (b) of Section 130051, the members of the Los Angeles County Board of Supervisors and the Mayor of the City of Los Angeles, rather than their alternates, shall personally serve at the joint meetings.

(c) Notwithstanding Section 30201, the members of the Los Angeles County Board of Supervisors, rather than their appointees, shall personally serve at the joint meetings.

(d) Notwithstanding Section 30201, the Mayor of the City of Los Angeles, rather than the mayor s appointee, shall personally serve at the joint meetings as one of the two directors representing the City of Los Angeles.

(e) It is the intent of the Legislature that reasonable efforts be made to discuss major fiscal and policy items related to the Los Angeles County Transportation Commission and the Southern California Rapid Transit District at the meetings required by subdivision (a). This statement of legislative intent shall not be construed as requiring any action which would interfere with, delay, or otherwise impede the orderly and proper functioning of the Los Angeles County Transportation Commission or the Southern California Rapid Transit District.

(Amended by Stats. 1992, Ch. 586, Sec. 3. Effective September 2, 1992.)



130051.9

(a) The Los Angeles County Metropolitan Transportation Authority shall appoint a full-time chief executive officer who shall act for the authority under its direction and perform those duties delegated by the authority.

(b) The chief executive officer shall be appointed to a term of four years and shall be removed from office only upon the occurrence of one or both of the following:

(1) A two-thirds majority of the members of the authority votes for removal.

(2) The chief executive officer violates a federal or state law, regulation, local ordinance, or policy or practice of the authority, relative to ethical practices, including, but not limited to, the acceptance of gifts or contributions.

(c) The chief executive officer shall approve and award all contracts for construction, and that approval shall be based upon the lowest responsible and responsive bid submitted.

(d) The Los Angeles County Metropolitan Transportation Authority shall appoint a general counsel and board secretary.

(Amended by Stats. 1997, Ch. 900, Sec. 4. Effective January 1, 1998.)



130051.10

(a) The members of the Los Angeles County Metropolitan Transportation Authority shall be appointed no later than February 1, 1993. The authority shall have no powers, duties, or responsibilities until February 1, 1993.

(b) From February 1, 1993, until April 1, 1993, the Los Angeles Metropolitan Transportation Authority, exclusively, may exercise any of the powers of the board of directors of the Southern California Rapid Transit District and the governing body of the Los Angeles County Transportation Commission, except those powers that the authority has expressly delegated to the district or to the commission.

(Added by Stats. 1992, Ch. 60, Sec. 12. Effective January 1, 1993.)



130051.11

(a) The Los Angeles County Metropolitan Transportation Authority may determine its organizational structure, which may include, but is not limited to, the establishment of departments, divisions, subsidiary units, or similar entities. Any department, division, subsidiary unit, or similar entity established by the authority shall be referred to in this chapter as an organizational unit. The authority shall, at a minimum, establish the following organizational units:

(1) A transit construction organizational unit to assume the construction responsibilities for all exclusive public mass transit guideway construction projects in Los Angeles County.

(2) An operating organizational unit with the following responsibilities:

(A) The operating responsibilities of the former Southern California Rapid Transit District on all exclusive public mass transit guideway projects in the County of Los Angeles.

(B) The operation of bus routes operated by the former Southern California Rapid Transit District, and all the duties, obligations, and liabilities of the district relating to those bus routes.

(3) A transportation planning and programming organizational unit with all planning responsibilities previously performed by the former Southern California Rapid Transit District and the former Los Angeles County Transportation Commission.

(b) Nothing in this section shall be construed to require specific bus routes to be operated. The authority or the operating organizational unit may make any adjustment with respect to bus routes, bus services, or both, which is within the power of the former Los Angeles County Transportation Commission, or the former Southern California Rapid Transit District.

(c) Any obligations of the former Southern California Rapid Transit District arising out of a collective bargaining agreement entered into by the district shall be the exclusive obligations of the Los Angeles County Metropolitan Transportation Authority. It is the intent of the Legislature that the rights or obligations under any collective bargaining agreement in existence on January 1, 1993, not be enlarged or diminished by this section or any other provision of the act which added this section.

(d) No collective bargaining agreement entered into by the former Southern California Rapid Transit District on or after January 1, 1993, shall be effective unless approved by the Los Angeles County Metropolitan Transportation Authority. The authority s approval of an agreement shall cause the agreement to be binding upon the authority.

(e) On and after April 1, 1993, any reference to the former Southern California Rapid Transit District in Article 10 (commencing with Section 30750) of Chapter 5 of Part 3 of Division 10 is deemed to refer to the Los Angeles County Metropolitan Transportation Authority.

(f) The Los Angeles County Metropolitan Transportation Authority may administratively delegate to an organizational unit or to its chief executive officer any powers and duties it deems appropriate. Powers and duties which may be delegated to an organizational unit include, but are not limited to, the following:

(1) The power of eminent domain.

(2) Approval of contracts, except the final approval of labor contracts.

(3) Hearing and resolving bid protests.

(4) Preparation of supporting documents and findings, and approval of contracts, under Sections 130233, 130234, 130236, and 130237 within guidelines adopted by the board of directors.

(g) The Los Angeles County Metropolitan Transportation Authority shall establish a citizens advisory council pursuant to subdivision (d) of Section 130105.

(Amended by Stats. 2009, Ch. 536, Sec. 3. Effective January 1, 2010.)



130051.12

(a) The Los Angeles County Metropolitan Transportation Authority shall, at a minimum, reserve to itself exclusively, all of the following powers and responsibilities:

(1) Establishment of overall goals and objectives to achieve optimal transport service for the movement of goods and people on a countywide basis.

(2) Adoption of the aggregate budget for all organizational units of the authority.

(3) Designation of additional included municipal operators pursuant to subdivision (f) of Section 99285.

(4) Approval of final rail corridor selections.

(5) Final approval of labor contracts covering employees of the authority and organizational units of the authority.

(6) Establishment of the authority s organizational structure.

(7) Conducting hearings and the setting of fares for the operating organizational unit established pursuant to paragraph (2) of subdivision (a) of Section 130051.11.

(8) (A) Approval of transportation zones.

(B) In determining the cost-effectiveness of any proposed transportation zone, the authority may not approve or disapprove a transportation zone based upon consideration of rates of wages and other forms of compensation or hours and working conditions of employees of the proposed transportation zone.

(C) Any determination of efficiencies that may be derived from the approval of a transportation zone shall include consideration of maintaining the prevailing rate of wages, hours, and other terms and conditions of employment contained in current collective bargaining agreements applicable to the authority as required under subdivision (d) of Section 130051.11.

(D) A proposed transportation zone is not required to demonstrate lower operating costs than those of the existing operator or operators of the service to be transferred to the zone, but shall demonstrate that the net cost will not be greater than the current service.

(9) Approval of the issuance of any debt instrument with a maturity date that exceeds the end of the fiscal year in which it is issued.

(10) Approval of benefit assessment districts and assessment rates.

(11) Approval of contracts for transit equipment acquisition that exceed five million dollars ($5,000,000), and making the findings required by subdivision (c) of Section 130238.

(b) The Los Angeles County Metropolitan Transportation Authority shall in conjunction with the other municipal operators in the County of Los Angeles perform a security assessment once every five years to determine the safety and security measures required to protect the operation of their systems and their passengers.

(Amended by Stats. 2002, Ch. 938, Sec. 2. Effective January 1, 2003.)



130051.13

On April 1, 1993, the Southern California Rapid Transit District and the Los Angeles County Transportation Commission are abolished. Upon the abolishment of the district and the commission, the Los Angeles County Metropolitan Transportation Authority shall succeed to any or all of the powers, duties, rights, obligations, liabilities, indebtedness, bonded and otherwise, immunities, and exemptions of the district and its board of directors and the commission and its governing body.

(Added by Stats. 1992, Ch. 60, Sec. 15. Effective January 1, 1993.)



130051.14

On and after April 1, 1993, any reference in this part, or in any other provision of law or regulation, to the Southern California Rapid Transit District or to the Los Angeles County Transportation Commission or to the county transportation commission in general shall be deemed to refer to the Los Angeles County Metropolitan Transportation Authority.

(Added by Stats. 1992, Ch. 60, Sec. 16. Effective January 1, 1993.)



130051.15

(a) Upon the abolishment of the Southern California Rapid Transit District and the Los Angeles County Transportation Commission, the Los Angeles County Metropolitan Transportation Authority shall assume the rights and obligations of the district and the commission under any contract to which the district or the commission is a party and which is to be performed, in whole or in part, on or after January 1, 1993. All real and personal property owned by the district or the commission shall be transferred to the authority by operation of law.

(b) The Los Angeles County Metropolitan Transportation Authority shall assume, without any condition whatsoever, all responsibilities and obligations previously assumed by the Southern California Rapid Transit District or the Los Angeles County Transportation Commission with regard to the full funding agreement, including all agreements pursuant to Section 13(c) of the Urban Mass Transportation Act of 1964 which relate to the full funding agreement, with the Federal Transit Administration for the funding of the Los Angeles County Metro Rail Project. It is the intent of the Legislature that nothing in this act shall enlarge or diminish the projects covered or any rights or obligations under any existing agreements pursuant to Section 13(c).

(c) The Los Angeles County Metropolitan Transportation Authority shall not, until April 1, 1993, renew or extend any personal services contract entered into between either the Los Angeles County Transportation Commission or the Southern California Rapid Transit District and an employee or former employee of either agency prior to January 1, 1993.

(Added by Stats. 1992, Ch. 60, Sec. 17. Effective January 1, 1993.)



130051.16

Notwithstanding any other provision of law, the Los Angeles County Metropolitan Transportation Authority shall assume the duties, obligations, and liabilities of the Southern California Rapid Transit District, including those duties, obligations, and liabilities arising from or relating to collective bargaining agreements or labor obligations imposed by state or federal law, only to the extent that the authority is acting pursuant to specific duties, obligations, liabilities, rights, or powers to which it succeeded as a result of the abolishment of the district pursuant to Section 130051.13.

(Added by Stats. 1992, Ch. 60, Sec. 18. Effective January 1, 1993.)



130051.17

(a) Prior to the approval of any contract by the Los Angeles County Metropolitan Transportation Authority, or by any organizational unit of the authority, the authority shall adopt an ordinance comparable to Chapter 9.5 (commencing with Section 89500) of Title 9 of the Government Code, which regulates the acceptance of gifts by members of the authority, members of the board of an organizational unit, and designated employees, as defined by Section 82019 of the Government Code, of the authority. The ordinance shall prohibit any designated employee of the authority from accepting gifts with a total value of more than two hundred fifty dollars ($250) in a calendar year from any single source.

(b) The ordinance shall require the limitations on receiving gifts by members of the authority, and members of the board of an organizational unit who are not elected local officials to be substantially comparable to those specified by Chapter 9.5 (commencing with Section 89500) of Title 9 of the Government Code.

(c) For the purposes of this section, gift has the same meaning as defined in Section 82028 of the Government Code.

(d) (1) Payments, advances, or reimbursements, for travel, including actual transportation and related lodging and subsistence which is reasonably related to a governmental purpose, or to an issue of local, state, national or international public policy, is not prohibited or limited by this section if either of the following apply:

(A) The travel is in connection with a speech given by a member, member of the board of an organizational unit, or designated employee, the lodging and subsistence expenses are limited to the day immediately preceding, the day of, and the day immediately following the speech, and the travel is within the United States.

(B) The travel is provided by a government, a governmental agency, a foreign government, a governmental authority, a bona fide public or private educational institution, as defined in Section 203 of the Revenue and Taxation Code, or a nonprofit charitable or religious organization which is exempt from taxation under Section 501(c)(3) of the Internal Revenue Code, or by a person domiciled outside the United States which substantially satisfies the requirements for tax exempt status under Section 501(c)(3) of the Internal Revenue Code.

(2) Gifts of travel not described in paragraph (1) are subject to the limits in this section.

(3) Paragraph (1) applies only to travel which is reported on the recipient s statement of economic interest.

(4) For purposes of this section, a gift does not include travel which is provided by the Los Angeles County Metropolitan Transportation Authority.

(5) (A) The policy shall specify appropriate penalties for violations by employees including, but not limited to, personnel action.

(B) The policy shall specify appropriate penalties for violations by members of the authority, and the members of the board of an organizational unit who are not subject to Chapter 9.5 (commencing with Section 89500) of Title 9 of the Government Code, which shall include, but not be limited to, removal from office by the appointing authority.

(Amended by Stats. 1997, Ch. 900, Sec. 5. Effective January 1, 1998.)



130051.18

Prior to the approval of any contract by the Los Angeles County Metropolitan Transportation Authority, or by any organizational unit of the authority, the authority shall adopt and implement an ordinance for the regulation of lobbying that shall include, at a minimum, the provisions of this section.

(a) For purposes of this section, the following terms are defined as follows:

(1) Activity expense means any expense incurred, or payment made, by a lobbyist, lobbying firm, or lobbyist employer, or arranged by a lobbyist, lobbying firm, or lobbyist employer, that benefits in whole or in part any authority official or a member of the immediate family of an authority official.

(2) Administrative testimony means influencing or attempting to influence authority action undertaken by any person or entity who does not seek to enter into a contract or other arrangement with the authority by acting as counsel in, appearing as a witness in, or providing written submissions, including answers to inquiries, which become a part of the record of, any proceeding of the authority that is conducted as an open public hearing for which public notice is given.

(3) Authority means the Los Angeles County Metropolitan Transportation Authority and all of its organizational units as defined by Section 130051.11.

(4) Authority action means the drafting, introduction, consideration, modification, enactment, or defeat of an ordinance, resolution, contract, or report by the governing board of an organizational unit of the authority, or by an authority official, including any action taken, or required to be taken, by a vote of the members of the authority or by the members of the governing board of an organizational unit of the authority, except those actions relating to Article 10 (commencing with Section 30750) of Chapter 5 of Part 3 of Division 10.

(5) Authority official means any member of the authority, member of an organizational unit of the authority, or employee of the authority.

(6) Contribution means a payment, a forgiveness of a loan, a payment of a loan by a third party, or an enforceable promise to make a payment, except to the extent that full and adequate consideration is received, unless it is clear from the surrounding circumstances that it is not made for political purposes.

An expenditure made at the behest of a candidate, committee, or elected officer is a contribution to the candidate, committee, or elected officer unless full and adequate consideration is received for making the expenditure.

Contribution also includes the purchase of tickets for events such as dinners, luncheons, rallies, and similar fundraising events; the candidate s own money or property used on behalf of his or her candidacy; the granting of discounts or rebates not extended to the public generally or the granting of discounts or rebates by television and radio stations and newspapers not extended on an equal basis to all candidates for the same office; the payment of compensation by any person for the personal services or expenses of any other person if those services are rendered or expenses are incurred on behalf of a candidate or committee without payment of full and adequate consideration.

Contribution also includes any transfer of anything of value received by a committee from another committee, unless full and adequate consideration is received.

Contribution does not include amounts received pursuant to an enforceable promise to the extent that those amounts have been previously reported as a contribution. However, the fact that those amounts have been received shall be indicated in the appropriate campaign statement.

Contribution does not include a payment made by an occupant of a home or office for costs related to any meeting or fundraising event held in the occupant s home or office if the costs for the meeting or fundraising event are five hundred dollars ($500) or less.

Contribution does not include volunteer personal services or payments made by any individual for his or her own travel expenses if those payments are made voluntarily without any understanding or agreement that they shall be, directly or indirectly, repaid to him or her.

(7) Employee of the authority means anyone who receives compensation from the authority for full-time or part-time employment, and any contractor, subcontractor, consultant, expert, or adviser acting on behalf of, or providing advice to, the authority.

(8) Filing officer means the individual designated by the authority with whom statements and reports required by this section shall be filed.

(9) Lobbying means influencing or attempting to influence authority action through direct or indirect communication, other than administrative testimony, with an authority official.

(10) Lobbying firm means any business entity, including an individual lobbyist, that meets either of the following criteria:

(A) The business entity receives or becomes entitled to receive any compensation, other than reimbursement for reasonable travel expenses, for the purpose of influencing authority action on behalf of any other person, if any partner, owner, officer, or employee of the business entity is a lobbyist.

(B) The business entity receives or becomes entitled to receive any compensation, other than reimbursement for reasonable travel expenses, to communicate directly with any agency official for the purpose of influencing authority action on behalf of any other person, if a substantial or regular portion of the activities for which the business entity receives compensation is for the purpose of influencing authority action.

(11) Lobbyist means any individual who receives any economic consideration, other than reimbursement for reasonable travel expenses, for lobbying, including consultants and officers or employees of any business entity seeking to enter into a contract with the authority.

(12) Lobbyist employer means any person, other than a lobbying firm, who does either of the following:

(A) Employs one or more lobbyists for the purpose of influencing authority action.

(B) Contracts for the services of a lobbying firm for economic consideration for the purpose of influencing authority action.

(b) (1) Lobbyists, lobbying firms, and lobbyist employers shall register with the filing officer within 10 days after qualifying as a lobbyist, lobbying firm, or lobbyist employer. Registration shall be completed prior to the commencement of lobbying by the lobbyist. Registration shall include the filing of a registration statement, and the payment of any fees authorized by this section. Registration shall be renewed annually by the filing of a new registration statement and the payment of a fee.

(2) Each lobbyist, lobbying firm, and lobbyist employer required to register under this section may be charged a fee by the authority in an amount necessary to pay the direct costs of implementing this section.

(3) The lobbyist registration statement shall include all of the following:

(A) The name, address, and telephone number of the lobbyist.

(B) For each person from whom the lobbyist receives compensation to provide lobbying services, all of the following:

(i) The full name, business address, and telephone number of the person.

(ii) A written authorization signed by the person.

(iii) The time period of the contract or employment agreement.

(iv) The lobbying interests of the person.

(C) A statement signed by the lobbyist certifying that he or she has read and understands the prohibitions contained in subdivisions (f) and (g).

(4) The registration statement of a lobbying firm shall include all of the following:

(A) The full name, business address, and telephone number of the lobbying firm.

(B) A list of the lobbyists who are partners, owners, officers, or employees of the lobbying firm.

(C) For each person with whom the lobbying firm contracts to provide lobbying services, all of the following:

(i) The full name, business address, and telephone number of the person.

(ii) A written authorization signed by the person.

(iii) The time period of the contract.

(iv) Information sufficient to identify the lobbying interests of the person.

(D) A statement signed by the designated responsible person that he or she has read and understands the prohibitions contained in subdivisions (f) and (g).

(5) The registration statement of a lobbyist employer shall include all of the following:

(A) The full name, business address, and telephone number of the lobbyist employer.

(B) A list of the lobbyists who are employed by the lobbyist employer.

(C) The lobbying interests of the lobbyist employer, including identification of specific contracts or authority actions.

(D) A statement signed by the designated responsible person that he or she has read and understands the prohibitions contained in subdivisions (f) and (g).

(6) (A) The registration statement may be amended within 10 days of a change in the information included in the statement. However, if the change includes the name of a person by whom a lobbyist is retained, the registration statement shall be amended to show that change prior to the commencement of lobbying by the lobbying firm or the lobbyist.

(B) Lobbying firms and lobbyist employers upon ceasing all lobbying activity that required registration shall file a notice of termination within 30 days after the cessation.

(C) Lobbyists and lobbyist firms are subject to subdivisions (f) and (g) for 12 months after filing a notice of termination.

(c) Lobbyists, lobbying firms, and lobbyist employers that receive payments, make payments, or incur expenses, or expect to receive payments, make payments, or incur expenses, in connection with activities that are reportable pursuant to this section shall keep detailed accounts, records, bills, and receipts for four years, and shall make them reasonably available for inspection for the purposes of auditing for compliance with, or enforcement of, this section.

(d) When a person is required to report activity expenses pursuant to this section, all of the following information shall be provided:

(1) The date and amount of each activity expense.

(2) The full name and official position, if any, of the beneficiary of each expense, a description of the benefit, and the amount of the benefit.

(3) The full name of the payee of each expense if other than the beneficiary.

(e) (1) A lobbying firm shall file a periodic report containing all of the following:

(A) The full name, address, and telephone number of the lobbying firm.

(B) The full name, business address, and telephone number of each person who contracted with the lobbying firm for lobbying services, a description of the specific lobbying interests of the person, and the total payments, including fees and the reimbursement of expenses, received from the person for lobbying services during the reporting period.

(C) A copy of the periodic report completed and verified by each lobbyist in the lobbying firm pursuant to paragraph (2).

(D) Each activity expense incurred by the lobbying firm, including those reimbursed by a person who contracts with the lobbying firm for lobbying services.

(E) The date, amount, and the name of the recipient of any contribution of one hundred dollars ($100) or more made by the filer to an authority official.

(2) A lobbyist shall complete and verify a periodic report, and file his or her report with the filing officer, and a copy of the report with his or her lobbying firm or lobbyist employer. The periodic report shall contain all of the following:

(A) A report of all activity expenses by the lobbyist during the reporting period.

(B) A report of all contributions of one hundred dollars ($100) or more made or delivered by the lobbyist to any authority official during the reporting period.

(3) A lobbyist employer shall file a periodic report containing all of the following:

(A) The name, business address, and telephone number of the lobbyist employer.

(B) The total amount of payments to each lobbying firm.

(C) The total amount of all payments to lobbyists employed by the filer.

(D) A description of the specific lobbying interests of the filer.

(E) A periodic report, completed and verified by each lobbyist employed by a lobbyist employer pursuant to paragraph (1) of subdivision (e).

(F) Each activity expense of the filer and a total of all activity expenses of the filer.

(G) The date, amount, and the name of the recipient of any contribution of one hundred dollars ($100) or more made by the filer to an authority official.

(H) The total of all other payments to influence authority action.

(4) (A) The periodic reports shall be filed within 30 days after the end of each calendar quarter. The period covered shall be from the beginning of the calendar year through the last day of the calendar quarter prior to the 30-day period during which the report is filed, except that the period covered by the first report a person is required to file shall begin with the first day of the calendar quarter in which the filer first registered or qualified.

(B) The original and one copy of each report shall be filed with the filing officer, retained by the authority for a minimum of four years, and available for inspection by the public during regular working hours.

(f) (1) It is unlawful for a lobbyist, a lobbying firm, or a lobbyist employer to make gifts to an authority official aggregating more than ten dollars ($10) in a calendar month, to act as an agent or intermediary in the making of any gift, or to arrange for the making of any gift by any other person.

(2) It is unlawful for any authority official knowingly to receive any gift that is made unlawful by this section. For the purposes of this subdivision, gift has the same meaning as defined in Section 130051.17.

(g) No lobbyist or lobbying firm shall do any of the following:

(1) Do anything with the purpose of placing an authority official under personal obligation to the lobbyist, the lobbying firm, or the employer of the lobbyist or lobbying firm.

(2) Deceive or attempt to deceive any authority official with regard to any material fact pertinent to any authority action.

(3) Cause or influence any authority action for the purpose of thereafter being employed to secure its passage or defeat.

(4) Attempt to create a fictitious appearance of public favor or disfavor of any authority action, or cause any communications to be sent to any authority official in the name of any fictitious person or in the name of any real person, except with the consent of that real person.

(5) Represent falsely, either directly or indirectly, that the lobbyist or the lobbying firm can control any authority official.

(6) Accept or agree to accept any payment that is contingent upon the outcome of any authority action.

(h) Any person who knowingly or willfully violates any provision of this section is guilty of a misdemeanor.

(i) The District Attorney of the County of Los Angeles is responsible for the prosecution of violations of this section.

(j) Any person who violates any provision of this section is liable in a civil action brought by the civil prosecutor or by a person residing within the jurisdiction of the authority for an amount up to five hundred dollars ($500), or three times the amount of an unlawful gift or expenditure, whichever amount is greater.

(k) The authority shall reject any bid or other proposal to enter into a contract with the authority by any person or entity that has not complied with the registration and reporting requirements of this section.

(l) The provisions of this section are not applicable to any of the following:

(1) An elected public official who is acting in his or her official capacity to influence authority action.

(2) Any newspaper or other periodical of general circulation, book publisher, radio or television station that, in the ordinary course of business, publishes or broadcasts news items, editorials, or other documents, or paid advertisement, that directly or indirectly urges authority action, if the newspaper, periodical, book publisher, radio or television station engages in no further or other activities in connection with urging authority action other than to appear before the authority in support of, or in opposition to, the authority action.

(m) No former authority official shall become a lobbyist for a period of one year after leaving the authority.

(Amended by Stats. 1998, Ch. 485, Sec. 139. Effective January 1, 1999.)



130051.19

(a) The Los Angeles County Metropolitan Transportation Authority shall adopt an affirmative action plan for its management positions which reflects the ethnic demographics of the county, taking into consideration the availability of the work force in the various ethnic groups.

(b) The authority shall, prior to the approval of any contract by the authority or by its organization units, adopt and implement a disadvantaged business enterprise program which establishes participation goals of not less than 15 percent of the dollar value of all contracts by minority business enterprises and not less than 5 percent by women business enterprises.

(c) The authority shall establish a Transportation Business Advisory Council to advise it on matters regarding the disadvantaged business enterprise program to enable the authority to meet or exceed women and minority business enterprise participation goals. Members of the council shall be selected by the authority, and shall include representatives of professional organizations and other groups which advocate on behalf of greater participation of women and minority business enterprises in public contracts. The chairperson of the authority or his or her designee shall meet with the council, and the authority shall provide adequate staff support for the council, and shall consider all recommendations made by the council.

(Added by Stats. 1992, Ch. 60, Sec. 21. Effective January 1, 1993.)



130051.20

(a) (1) No construction company, engineering firm, consultant, legal firm, or any company, vendor, or business entity seeking a contract with the Los Angeles County Metropolitan Transportation Authority shall give to a member, alternate member, or employee of the authority, or to any member of their immediate families, a contribution of over ten dollars ($10) in value or amount. A contribution includes contributions to candidates or their committees in any federal, state, or local election.

(2) Neither the owner, an employee, or any member of their immediate families, of any construction company, engineering firm, consultant, legal firm, or any company, vendor, or business entity seeking a contract with the authority shall make a contribution of over ten dollars ($10) in value or amount to a member, alternate member, or employee of the authority, or to any member of their immediate families.

(3) No member, alternate member, or employee of the authority, or member of their immediate families, shall accept, solicit, or direct a contribution of over ten dollars ($10) in value or amount from any construction company, engineering firm, consultant, legal firm, or any company, vendor, or business entity seeking a contract with the authority.

(4) No member, alternate member, or employee of the authority shall make or participate in, or use his or her official position to influence, a contract decision if the member, alternate member, or employee has knowingly accepted a contribution of over ten dollars ($10) in value in the past four years from a participant, or its agent, involved in the contract decision.

(5) No member, alternate member, or employee of the authority, or member of their immediate families shall accept, solicit, or direct a contribution of over ten dollars ($10) in value or amount from a construction company, engineering firm, consultant, legal firm, or any company, vendor, or business entity that has contracted with the authority in the preceding four years.

(b) A member, alternate member, or employee of the authority who has participated as a decisionmaker in the preparation, evaluation, award, or implementation of a contract and who leaves the authority shall not, within three years of leaving the authority, accept employment with any company, vendor, or business entity that was awarded a contract as a result of his or her participation, evaluation, award, or implementation of that contract.

(Added by Stats. 1997, Ch. 657, Sec. 2. Effective January 1, 1998.)



130051.21

The Los Angeles County Transportation Commission and the Southern California Rapid Transit District shall each cause a supplemental independent fiscal audit to be conducted for the period beginning July 1, 1992, and ending March 30, 1993, for the purpose of determining the financial condition of each agency prior to the abolishment of those agencies pursuant to Section 130051.13. Thereafter, the Los Angeles County Metropolitan Transportation Authority shall cause an independent fiscal audit of the authority to be conducted annually and shall consider the results of the audit at a duly noticed public hearing.

(Added by Stats. 1992, Ch. 586, Sec. 8. Effective September 2, 1992.)



130051.22

(a) The authority may establish and maintain a prequalification program for bidders on contracts not covered by subdivision (b).

(b) On public projects, as defined in subdivision (c) of Section 22002 of the Public Contract Code, the authority shall require, at a minimum, that prospective bidders for a construction contract complete and submit to the authority a prequalification standardized questionnaire and financial statement in a form specified by the authority, pursuant to subdivision (a) of Section 20101 of the Public Contract Code.

(Added by Stats. 2012, Ch. 703, Sec. 3. Effective January 1, 2013.)



130051.23

Whenever the Los Angeles County Metropolitan Transportation Authority by resolution determines that any record, map, book, or paper in the possession of the authority or any officer or employee thereof is of no further value to the authority, the board may authorize its sale, destruction, or other disposition. Documents significant to the activities of the authority, including, but not limited to, board and committee agendas, incoming and outgoing correspondence, and contractual documents, shall be microfilmed or otherwise preserved prior to the sale, destruction, or other disposition of the original.

(Added by Stats. 1994, Ch. 1220, Sec. 21. Effective September 30, 1994.)



130051.24

(a) For the purposes of this section, the following terms have the following meanings, unless the context requires otherwise:

(1) The authority is the Los Angeles County Metropolitan Transportation Authority.

(2) A transportation zone is a public agency or a public benefit corporation of which public agencies are the sole members established on or after January 1, 1999, that assumes any of the operating responsibilities described in paragraph (2) of subdivision (a) of Section 130051.11 on or after that date, regardless of whether the transportation zone is an included municipal operator, as defined in Section 99207, or an included transit district, as defined in Section 99208.

(b) (1) Except as authorized under paragraph (2), a transportation zone shall assume and be bound by the terms and conditions of employment set forth in any collective bargaining agreements between the authority and any labor organizations affected by the creation of the transportation zone as well as the duties, obligations, and liabilities arising from, or relating to, labor obligations imposed by state or federal law upon the authority.

(2) Notwithstanding paragraph (1), if the authority is engaged in collective bargaining with labor organizations representing employees who are subject to transfer to the transportation zone between the date of approval of the transportation zone and the date of the transfer of service to the transportation zone, the authority may consult with the transportation zone regarding matters within the scope of labor representation.

(c) (1) For a period of four years, commencing with the date of transfer of service by the authority to the transportation zone, or at the expiration date of any collective bargaining agreement that is in effect during that four-year period, whichever is later, employees of the transportation zone, together with like employees of the authority, shall constitute appropriate collective bargaining units. However, the transportation zone may be a separate employer for other purposes.

(2) Upon expiration of the period described in paragraph (1), employees of the transportation zone, at the option of the transportation zone, may constitute appropriate collective bargaining units that are independent of the collective bargaining units of the authority.

(3) If independent bargaining units are established as authorized under paragraph (2), the transportation zone may enter into agreements with labor organizations as a separate employer, regarding wages, benefits, and other terms and conditions of employment.

(4) The transportation zone shall maintain single employer collective bargaining units for transportation operations and maintenance employees. Those bargaining units shall contain classifications for employees that are identical to those that existed for the joint collective bargaining units of the authority and the transportation zone under paragraph (1), unless modified by mutual agreement between the transportation zone and the affected labor organizations.

(d) (1) The authority shall retain, for the period described in paragraph (1) of subdivision (c), the power of final approval of labor contracts negotiated by it and a transportation zone with those labor organizations representing collective bargaining units consisting of both employees of the authority and the employees of the transportation zone. However, the authority may not grant any final approval of a labor agreement unless it has first consulted with the transportation zone.

(2) Upon expiration of the period described in paragraph (1) of subdivision (c), the authority shall have no final approval power over any labor contract negotiated between a transportation zone and a labor organization representing the employees of the transportation zone.

(e) (1) A transportation zone shall maintain, as a cosponsor with the authority, any retirement system established and maintained under subdivision (b) of Section 130110, until participation in the retirement system or retirement benefits are modified under the collective bargaining process.

(2) The transportation zone may appoint at least one member to the retirement board of the retirement system. If the size of the board is increased pursuant to this section, an equivalent number of representatives of the labor organization representing the employees shall be appointed to the board to ensure that the board maintains an equal number of employer and labor organization members.

(3) Prior to the transfer of any service to a transportation zone, the plan administrator for the retirement system shall permit the transportation zone to perform an actuarial financial examination of the assets and liabilities of the retirement system and the benefits accrued under it.

(4) The liability of the transportation zone for obligations under the retirement system shall be limited to benefits accruing to employees of the transportation zone.

(f) (1) The transportation zone shall maintain the health care provisions contained in any assumed collective bargaining agreement, until those provisions are modified through the collective bargaining process.

(2) The transportation zone may not be held liable for financial obligations to any health care provider that arose prior to the direct transfer of employees from the authority to the transportation zone.

(g) Labor relations in a transportation zone shall be governed under Article 10 (commencing with Section 30750) of Chapter 4 of Part 3 of Division 10, except that whenever a duty or power is imposed upon or granted to the authority under those provisions, the duty or power, for the purposes of this section, shall be deemed to be imposed upon or granted to the transportation zone as well as the authority.

(h) Nothing in this section prohibits a transportation zone from contracting for managerial services that are not provided by any classification of any bargaining unit.

(i) A transportation zone is not an organizational unit of the authority.

(Added by Stats. 2000, Ch. 1080, Sec. 2. Effective January 1, 2001.)



130051.25

(a) For the purpose of this section, recordable injury means any injury requiring treatment beyond simple first aid.

(b) A construction firm that contracts with the Los Angeles County Metropolitan Transportation Authority shall report total recordable injuries to the authority on a monthly basis.

(c) The authority shall annually determine if the number of recordable injuries reported to the authority during the preceding calendar year exceeded the national average of similar injuries as reported by the Bureau of Labor Statistics for the most recent published year. If the authority determines that the number of recordable injuries reported to the authority during the preceding calendar year exceeded the national average, the authority shall not base any safety bonus program for contractors on injuries that result in lost time, and shall base such a program on the overall rate of recordable injuries.

(Added by Stats. 1997, Ch. 657, Sec. 3. Effective January 1, 1998.)



130051.28

(a) The Los Angeles County Metropolitan Transportation Authority shall appoint an inspector general to a term of office of four years. The inspector general shall be removed from office only if either or both of the following occur:

(1) A two-thirds majority of the members of the authority votes for removal.

(2) The inspector general violates a federal or state law or regulation, a local ordinance, or a policy or practice of the authority, relative to ethical practices, including, but not limited to, the acceptance of gifts or contributions.

(b) The inspector general shall, at a noticed public hearing of the authority, report quarterly on the expenditures of the authority for travel, meals and refreshments, private club dues, membership fees and other charges, and any other expenditures which are specified by the authority.

(c) Any investigatory file compiled by the inspector general is an investigatory file compiled by a local law enforcement agency subject to disclosure pursuant to subdivision (f) of Section 6254 of the Government Code.

(Added by Stats. 1997, Ch. 900, Sec. 7. Effective January 1, 1998.)



130052

The Orange County Transportation Commission shall be known as the Orange County Transportation Authority and shall be governed by a board of directors consisting of 18 members appointed as follows:

(a) Five members of the Orange County Board of Supervisors appointed by that board. Terms of office of the five members of the board of supervisors shall be determined by the board of supervisors. A board of supervisors member s term shall cease if he or she no longer serves as a member of the board of supervisors.

(b) (1) (A) Five city members, with one from each of the five supervisorial districts, elected by the Orange County City Selection Committee members within each supervisorial district on a population-weighted voting basis.

(B) Five city members, with one from each of the five supervisorial districts, elected on a one city, one vote basis by the Orange County City Selection Committee members within each supervisorial district.

(2) A city that is within more than one supervisorial district shall be considered part of the district where the highest percentage of the city s population resides. Under this circumstance, the entire city s population shall be used for population-weighted voting purposes. Each city member shall be a mayor or a city council member serving within the county. Terms of office of each city member shall be determined by the Orange County City Selection Committee. A city member s term shall cease if he or she no longer serves as a member of a city council or as the mayor of a city.

(3) A city member serving on the authority on the effective date of the act amending this section in the 2003 04 Regular Session shall continue to serve until the earliest of either the expiration of his or her term or until he or she no longer serves as a mayor or member of a city council.

(c) Two public members appointed by a majority vote of the other 15 voting members of the authority. Each public member shall be a resident of Orange County who is not then serving, and has not within the last four years served, as an elected official of a city within the county, as an elected official of any agency or special district within Orange County, or as an elected official of the county. Each public member shall serve for a term of four years.

(d) The Director of Transportation, District 12, who shall be appointed by the Governor as a nonvoting member. The member shall serve for a term of four years.

(Amended by Stats. 2004, Ch. 469, Sec. 1. Effective January 1, 2005.)



130052.1

The members of the Orange County Transportation Authority, comprised as specified by Section 130052, shall serve as the governing body of the Orange County Service Authority for Freeway Emergencies.

(Added by Stats. 1990, Ch. 983, Sec. 5. Operative December 1, 1991, or sooner, as prescribed by Sec. 8 of Ch. 983.)



130052.2

Until July 1, 1996, any included municipal operator within the jurisdiction of the Orange County Transportation Authority shall annually be allocated a level of funding pursuant to the Mills-Alquist-Deddeh Act (Chapter 4 (commencing with Section 99200) of Part 11 of Division 10) which is not less than the amount allocated to that operator during the 1989 90 fiscal year adjusted by an amount equal to the previous year s allocation multiplied by the Los Angeles-Anaheim-Riverside Consumer Price Index, if the apportionment under Section 99231 is not exceeded, and the operator complies with the expenditure limit prescribed by Section 99268.

(Added by Stats. 1990, Ch. 983, Sec. 6. Operative December 1, 1991, or sooner, as prescribed by Sec. 8 of Ch. 983.)



130052.3

(a) The Orange County Transportation Commission, the Orange County Transit District, the Orange County Service Authority for Freeway Emergencies, and the Orange County Consolidated Transportation Services Agency shall jointly develop a comprehensive plan for consolidation of the functions of these agencies. The plan shall include, but not be limited to, all of the following:

(1) An institutional structure that provides for the consolidation of all functions of the agencies within a unified management structure responsible to a single policy board.

(2) A staffing plan that defines the personnel needs of the consolidated agencies.

(3) A financial plan that includes an estimate of the revenues available to the consolidated agencies, related restrictions or requirements, and an estimate of the expenditures under the consolidation plan.

(4) Recommendations for legislation necessary to implement the plan.

(b) The plan shall be approved by the Orange County Transportation Commission and the Board of Directors of the Orange County Transit District and shall be transmitted to the Legislature, the Governor, and the Controller on or before December 1, 1991.

(c) If the plan is not submitted by December 1, 1991, the Controller shall, during the 1992 93 fiscal year, withhold payments pursuant to Sections 2104, 2105, 2106, and 2107 of the Streets and Highways Code to every city in Orange County, and the County of Orange.

(d) Nothing in this section prohibits the Orange County Transportation Commission, the Orange County Transit District, the Orange County Service Authority for Freeway Emergencies, or the Orange County Consolidated Transportation Services Agency, pursuant to any authority which each respective agency possessed on January 1, 1991, from implementing all or part of the plan prior to its receipt by the Legislature.

(Added by Stats. 1990, Ch. 983, Sec. 7.)



130053

The Riverside County Transportation Commission shall consist of the following regular members:

(a) Five members of the Riverside County Board of Supervisors.

(b) One member from each incorporated city in Riverside County, each of whom shall be a mayor or city council member.

(c) One nonvoting member appointed by the Governor.

(Amended by Stats. 1998, Ch. 387, Sec. 1. Effective January 1, 1999.)



130053.5

(a) The Riverside County Board of Supervisors shall establish a procedure by which a member of that board may appoint an alternate member of the board of supervisors to represent the member for one meeting of the Riverside County Transportation Commission. Notice of the alternate appointment shall be made in writing to the clerk of the commission 24 hours prior to the meeting.

(b) Each incorporated city in Riverside County shall appoint one alternate member to the commission who shall represent the regular member of the commission who serves on behalf of the city, if the regular member is not in attendance at a meeting. Notice of the alternate appointment shall be made in writing to the clerk of the commission 24 hours prior to the meeting. If an incorporated city appoints an alternate member, the alternate member shall be either the mayor or a city council member of that incorporated city.

(Repealed and added by Stats. 1998, Ch. 387, Sec. 3. Effective January 1, 1999.)



130053.7

(a) Except as specified in subdivision (b), each regular member of the Riverside County Transportation Commission, or an alternate member acting in the place of a regular member pursuant to Section 130053.5, shall have one vote at meetings of the commission.

(b) Notwithstanding subdivision (a), any member of the commission, immediately after a vote of the commission in accordance with subdivision (a), may call for a weighted vote. For an item to be passed by weighted vote, all of the following requirements shall be met:

(1) The item shall be approved by a majority of the commission members present at the meeting who represent the board of supervisors, who each shall have one vote.

(2) The item shall be approved by a majority of the commission members present at the meeting who represent cities in Riverside County, who each shall have one vote.

(3) The item shall be approved by commission members present at the meeting who represent cities in Riverside County representing a majority of the population of the county living in incorporated areas. For the purpose of this paragraph, each regular commission member at the meeting who represents a city in Riverside County shall be assigned votes based on the percentage of the population of incorporated areas of Riverside County represented by that member in relation to the total population of incorporated areas of Riverside County represented at the meeting. Population data shall be determined through Department of Finance estimates, adjusted annually.

(c) Notwithstanding Section 130102, a quorum of the Riverside County Transportation Commission shall be a majority of the total voting membership of the commission.

(Added by Stats. 1998, Ch. 387, Sec. 4. Effective January 1, 1999.)



130054

The San Bernardino County Transportation Commission shall be the San Bernardino Associated Governments, consisting of the following members:

(a) Five members of the San Bernardino County Board of Supervisors.

(b) The Mayor of the City of San Bernardino.

(c) One member from each of the other incorporated cities of San Bernardino County, who shall be a mayor or a city councilman.

(d) One nonvoting member appointed by the Governor.

(Amended by Stats. 1980, Ch. 999, Sec. 3.)



130054.1

The Ventura County Transportation Commission shall consist of the following members:

(a) Five members of the Ventura County Board of Supervisors.

(b) One member from each incorporated city within Ventura County who shall be the mayor of the city or a member of its city council. The term of a member under this subdivision terminates when he or she ceases to hold that office or when replaced by the city council.

(c) One citizen member appointed by the Ventura County Board of Supervisors, who shall not be an elected official, but who shall be a resident of Ventura County.

(d) One citizen member appointed by the Ventura County City Selection Committee, who shall not be an elected official, but who shall be a resident of Ventura County.

(e) One nonvoting member appointed by the Governor.

(Amended by Stats. 2005, Ch. 22, Sec. 174. Effective January 1, 2006.)



130054.8

The Governor shall appoint a nonvoting member to each of the commissions to represent the interest of state.

The appointees shall serve terms of four years and until their successors are appointed and qualified.

No individual shall serve as a nonvoting member more than two terms on a commission.

(Amended by Stats. 1983, Ch. 904, Sec. 2.)



130055

The commissions shall merge with, or otherwise join, any statutorily created multifunctional regional government organization, if it has transportation planning and programming responsibilities as specified in Article 5 (commencing with Section 130300) of Chapter 4, within one year of creation of such an organization.

(Added by Stats. 1976, Ch. 1333.)



130056

The commissions shall rely to the maximum extent possible on existing state, regional, and local transportation planning and programming data and expertise, rather than on a large duplicative commission staff and set of plans.

The Legislature envisions the development of a small, but very capable, core staff able to provide the commissions with an objective analysis of the various options relative to plans and proposed projects of the regional and local transportation agencies and operators, and then translate those options into a short-range transportation improvement program to be developed and approved pursuant to subdivision (b) of Section 130303 in accordance with decisions made by the commissions.

(Added by Stats. 1976, Ch. 1333.)



130057

It is the intent of the Legislature that, after the development and approval of the short-range transportation improvement program pursuant to subdivision (b) of Section 130303, the transportation agencies responsible for the implementation of the program shall be granted discretion on how to best implement the program. Any changes made in the program by such an agency in its implementation shall be consistent with the purposes of the program, and the commission shall be immediately notified of such changes.

(Added by Stats. 1976, Ch. 1333.)



130058

It is the intent of the Legislature that, working through the multicounty designated transportation planning agency, the four commissions be encouraged to develop joint powers agreements or other contractual arrangements between themselves in the development of transportation facilities or for the provision of transportation services where the commissions feel such arrangements are in the public interest.

(Added by Stats. 1976, Ch. 1333.)



130059

The multicounty designated transportation planning agency shall convene at least two meetings annually of representatives from each of the four commissions, the agency, and the Department of Transportation for the following purposes:

(a) To review and discuss the near-term transportation improvement programs prior to adoption by the commissions.

(b) To review and discuss the regional transportation plan prior to adoption by the agency pursuant to Chapter 2.5 (commencing with Section 65080) of Title 7 of the Government Code.

(c) To consider progress in the development of a regionwide and unified public transit system.

(d) To review and discuss any other matter of mutual concern.

(Amended by Stats. 1977, Ch. 950.)






CHAPTER 3. Administration

130100

Except as otherwise provided in Section 130052, each commission at its first meeting, and thereafter annually at the first meeting in January or at such other date as the commission may determine, shall elect a chairperson from its members who shall preside at all meetings, and a vice chairperson who shall preside in his or her absence. In the event of their absence or inability to act, the members present, by an order entered in the minutes, shall select one of their members to act as chairperson pro tempore, who, while so acting, shall have all of the authority of the chairperson.

(Amended by Stats. 1983, Ch. 904, Sec. 3.)



130101

The commission shall establish rules for its proceedings consistent with the law of the State of California.

(Added by Stats. 1976, Ch. 1333.)



130102

A majority of the members of the commission shall constitute a quorum for the transaction of business, and all official acts of the commission, except as otherwise provided in Section 130102.5, shall require the affirmative vote of a majority of the members of the commission.

(Added by Stats. 1976, Ch. 1333.)



130102.5

In the case of the San Bernardino County Transportation Commission, its official acts shall require the affirmative vote of a majority of the members representing the cities and a majority of the members of the board of supervisors if this is requested by either a majority of the members representing the cities or a majority of the members of the board of supervisors.

(Added by Stats. 1976, Ch. 1333.)



130103

The acts of the commission shall be expressed by motion, resolution, or ordinance.

(Added by Stats. 1976, Ch. 1333.)



130104

(a) All meetings of the commission shall be conducted in the manner prescribed by the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950), Part 1, Division 2, Title 5 of the Government Code).

(b) All meetings of the citizens advisory committee and technical advisory committee shall be held pursuant to Section 54952.3 of the Government Code, and no other provision of the Ralph M. Brown Act shall apply to meetings of these committees.

(Amended by Stats. 1977, Ch. 950.)



130105

The commission shall:

(a) Adopt an annual budget and fix the compensation of its officers and employees.

(b) Adopt an administrative code, by ordinance, which shall prescribe the powers and duties of commission officers, the method of appointment of commission employees, and methods, procedures, and systems of operation and management of the commission.

(c) Cause a postaudit of the financial transactions and records of the commission to be made at least annually by a certified public accountant.

(d) Appoint, not later than July 1, 1977, a citizens advisory committee, which membership shall reflect a broad spectrum of interests and all geographic areas of the county. Members of the staff of the commission, as determined by the commission, shall be available to aid the citizens advisory committee in its work.

(e) Appoint a technical advisory committee of representatives from all of the transit operators, all of the cities and the county, and the Department of Transportation, and such other advisory committees it deems necessary.

(f) Do any and all things necessary to carry out the purposes of this division.

(Added by Stats. 1976, Ch. 1333.)



130106

Notice of time and place of the public hearing for the adoption of the annual budget shall be published pursuant to Section 6061 of the Government Code, and shall be published not later than the 15th day prior to the date of the hearing.

The proposed annual budget shall be available for public inspection at least 15 days prior to the hearing.

(Added by Stats. 1976, Ch. 1333.)



130107

The commission shall appoint a full-time executive director who shall act for the commission under its direction.

The commission may appoint such officers as it deems necessary to carry out its duties and functions.

(Added by Stats. 1976, Ch. 1333.)



130108

(a) Each member of a commission may be compensated at a rate not exceeding one hundred dollars ($100) for any day attending to the business of the commission, but not to exceed four hundred dollars ($400) in any month, and the necessary traveling and personal expenses incurred in the performance of his duties as authorized by the commission. Members of the Los Angeles County Metropolitan Transportation Authority shall be compensated pursuant to subdivision (b).

(b) Each member of the Los Angeles County Metropolitan Transportation Authority shall be compensated at a rate not exceeding one hundred and fifty dollars ($150) for any day attending to the business of the authority, but not to exceed six hundred dollars ($600) per month, and other expenses which are directly related to the performance of duties as authorized by the authority.

(Amended by Stats. 1992, Ch. 60, Sec. 22. Effective January 1, 1993.)



130108.5

Notwithstanding Section 130108, the Board of Directors of the Orange County Transportation Authority may allow members of the board necessary traveling and personal expenses incurred in performance of duties authorized by the board and may allow members per diem compensation at the maximum rate of one hundred dollars ($100) per day, not to exceed five hundred dollars ($500) in any calendar month, for attending board meetings and for performance of any other services for the authority as authorized by the board.

(Added by Stats. 1991, Ch. 752, Sec. 7.)



130109

(a) Except as otherwise provided in subdivision (b), the commission shall enter into a contract with the Board of Administration of the Public Employees Retirement System, and the board shall enter into that contract, to include all of the employees of the commission into that retirement system, and the employees shall be entitled to substantially similar health benefits as are state employees pursuant to Part 5 (commencing with Section 22750) of Division 5 of Title 2 of the Government Code.

(b) For purposes of providing retirement benefits, the commission may contract with the retirement system that the employees of the county in which the commission is located are members of in lieu of contracting with the board.

(c) Each person employed by the Orange County Transportation Commission on January 1, 1992, may, no later than February 1, 1992, elect to either remain a member of the Public Employees Retirement System or become a member of the Orange County Employees Retirement System. All persons who become employed by the commission after February 1, 1991, shall be members of the Orange County Employees Retirement System.

(Amended by Stats. 2004, Ch. 69, Sec. 37. Effective June 24, 2004.)



130109.1

Upon creation of the Ventura County Transportation Commission, and on the effective date of a contract with the Board of Administration of the Public Employees Retirement System, existing balances in the Ventura County Association of Governments Account in the Public Employees Retirement Fund shall be transferred to the commission s account in that fund.

(Added by Stats. 1988, Ch. 1136, Sec. 4.)



130110

(a) For employees of the Los Angeles County Metropolitan Transportation Authority not in a bargaining unit represented by a labor organization, the authority shall establish retirement benefits pursuant to Article 1 (commencing with Section 30400) and Article 2 (commencing with Section 30430) of Chapter 4 of Part 3 of Division 10.

(b) Retirement benefits for employees of the authority and any organizational unit of the authority in a bargaining unit represented by a labor organization shall be established pursuant to Article 3 (commencing with Section 30450) of Chapter 4 of Part 3 of Division 10.

(c) Retirement benefits for employees of the authority and any organizational unit of the authority in a bargaining unit represented by a labor organization that was created on or after January 1, 1999, for the purpose of representing managerial employees or supervisorial employees, shall be established pursuant to a collective bargaining agreement between the authority or any organizational unit of the authority and that labor organization.

(Amended by Stats. 2000, Ch. 1080, Sec. 3. Effective January 1, 2001.)






CHAPTER 4. Powers and Functions

ARTICLE 1. Corporate Powers

130200

The commission has perpetual succession and may adopt a seal and alter it at its pleasure.

(Added by Stats. 1976, Ch. 1333.)



130201

The commission may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1976, Ch. 1333.)



130202

All claims for money or damages against the commission are governed by Division 3.6 (commencing with Section 810) of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 1976, Ch. 1333.)



130203

Whenever a commission, by resolution, determines that any record, map, book, paper, or other document of the commission in the possession of the commission or any officer or employee for 10 years or more is of no further use or value to the commission, the commission may authorize its sale, destruction, or other disposition.

(Added by Stats. 1992, Ch. 1172, Sec. 8. Effective September 30, 1992.)






ARTICLE 2. Contracts

130220

The commission may make contracts and enter into stipulations of any nature whatsoever either in connection with eminent domain proceedings or otherwise, including, without limiting the generality of the foregoing, contracts and stipulations to indemnify and save harmless, to employ labor, and to do all acts necessary and convenient for the full exercise of the powers granted in this division.

(Added by Stats. 1976, Ch. 1333.)



130220.5

(a) The commission has the power of eminent domain to take any property necessary, incidental, or convenient to the exercise of its powers pursuant to this division.

(b) The commission may exercise the power of eminent domain to acquire property outside its territorial limits for environmental mitigation purposes only if otherwise authorized by law and only to the extent so authorized, and only with the consent of the board of supervisors of the county in which the mitigation will occur.

(c) No action to acquire property by eminent domain within any incorporated city or within the unincorporated area of any county shall be commenced unless written notice is given to the legislative body of the affected city or county, as the case may be, in accordance with Section 1245.235 of the Code of Civil Procedure, and the affected city or county, as the case may be, shall have the same rights to a hearing before the commission as a person to whom notice is otherwise required to be given under that section.

(Amended by Stats. 1992, Ch. 613, Sec. 1. Effective January 1, 1993.)



130221

The commission may contract with any department or agency of the United States of America, with any public agency (including, but not limited to, the Department of Transportation, the multicounty designated transportation planning agency, or any transit district, county, or city), or with any person upon such terms and conditions as the commission finds is in its best interest.

(Added by Stats. 1976, Ch. 1333.)



130231

(a) The Los Angeles County Transportation Commission is authorized to impose a transactions and use tax within the County of Los Angeles pursuant to the approval by the voters of the commission s Ordinance No. 16 in 1980 and its Ordinance No. 49 in 1990, and has the authority and power vested in the Southern California Rapid Transit District to plan, design, and construct an exclusive public mass transit guideway system in the County of Los Angeles, including, but not limited to, Article 5 (commencing with Section 30630 of Chapter 5 of Part 3 of Division 11).

(b) The commission shall conform to this article in letting contracts for the construction of that system.

(Amended by Stats. 1991, Ch. 159, Sec. 3.)



130232

(a) Except as provided in subdivision (f), purchase of all supplies, equipment, and materials, and the construction of all facilities and works, when the expenditure required exceeds twenty-five thousand dollars ($25,000), shall be by contract let to the lowest responsible bidder. Notice requesting bids shall be published at least once in a newspaper of general circulation. The publication shall be made at least 10 days before the date for the receipt of the bids. The commission, at its discretion, may reject any and all bids and readvertise.

(b) Except as provided for in subdivision (f), whenever the expected expenditure required exceeds one thousand dollars ($1,000), but not twenty-five thousand dollars ($25,000), the commission shall obtain a minimum of three quotations, either written or oral, that permit prices and terms to be compared.

(c) Where the expenditure required by the bid price is less than fifty thousand dollars ($50,000), the executive director may act for the commission.

(d) All bids for construction work submitted pursuant to this section shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(1) Cash.

(2) A cashier s check made payable to the commission.

(3) A certified check made payable to the commission.

(4) A bidder s bond executed by an admitted surety insurer, made payable to the commission.

(e) Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the commission beyond 60 days from the date that the award was made.

(f) The following provisions apply only to the Los Angeles County Metropolitan Transportation Authority:

(1) The contract shall be let to the lowest responsible bidder or, in the authority s discretion, to the person who submitted a proposal that provides the best value to the commission on the basis of the factors identified in the solicitation when the purchase price of all supplies, equipment, and materials exceeds one hundred fifty thousand dollars ($150,000). Best value means the overall combination of quality, price, and other elements of a proposal that, when considered together, provide the greatest overall benefit in response to requirements described in the solicitation documents. The contract shall be let to the lowest responsible bidder when the purchase price of the construction of all facilities exceeds twenty-five thousand dollars ($25,000).

(2) The authority shall obtain a minimum of three quotations, either written or oral, that permit prices and terms to be compared whenever the expected expenditure required exceeds three thousand dollars ($3,000), but not one hundred fifty thousand dollars ($150,000).

(3) The authority may purchase supplies, equipment, and materials from a public auction sale, including public auctions held via the Internet, using the procedures established for all other participants in the public auction.

(4) The authority may participate in a procurement agreement involving other public entities that is identified by a procuring public entity or entities as a cooperative procuring agreement from which other public entities may make purchases or enter into contracts, and the authority may procure, and enter into contracts for, items purchased pursuant to that procurement agreement, notwithstanding that the authority may not be the procuring public entity, provided the procurement agreement is awarded or entered into by either of the following:

(A) One or more public entities or an organization of public entities, which may include the authority.

(B) A federal, state, or local public entity.

(5) (A) Notwithstanding any other provision of law requiring the authority to award contracts to the lowest responsible bidder, the authority may, except as to contracts for professional services involving private architectural, landscape architectural, engineering, environmental, land surveying, or construction management as defined in Sections 4525 and 4529.10 of the Government Code, do any of the following in facilitating contract awards to small businesses:

(i) Provide for a small business preference in construction, the construction component of a design-build team, the procurement of goods, or the delivery of services. The preference to a small business shall be 5 percent of the lowest responsible bidder meeting specifications that provide for small business participation.

(ii) Establish a subcontracting participation goal for small businesses on contracts financed with nonfederal funds and grant a preference of 5 percent to the lowest responsible bidders who meet the goal.

(iii) Require bidders to make a good faith effort, in accordance with the criteria established pursuant to subparagraph (B), prior to the time bids are opened, to comply with the goals and requirements established by the authority relating to participation in the contract by small businesses.

(B) The following shall apply to bidders under this paragraph:

(i) The bidder attended any presolicitation or prebid meetings that were scheduled by the authority to inform all bidders of the small business enterprise program requirements for the project for which the contract will be awarded. The authority may waive this requirement if it determines that the bidder is informed as to those program requirements.

(ii) The bidder identified and selected specific items of the project for which the contract will be awarded to be performed by small business enterprises to provide an opportunity for participation by those enterprises.

(iii) The bidder advertised, not less than 10 calendar days before the date the bids are opened, in one or more daily or weekly newspapers, trade association publications or trade-oriented publications, trade journals, or other media, specified by the authority for small business enterprises that are interested in participating in the project. This clause applies only if the authority gave public notice of the project not less than 15 calendar days prior to the date the bids are opened.

(iv) The bidder provided written notice of his or her interest in bidding on the contract to the number of small business enterprises required to be notified by the project specifications not less than 10 calendar days prior to the opening of bids. The authority shall make available to the bidder not less than 15 calendar days prior to the date the bids are opened a list or a source of lists of enterprises which are certified by the authority as small business enterprises.

(v) The bidder followed up initial solicitations of interest by contacting the enterprises to determine with certainty whether the enterprises were interested in performing specific items of the project.

(vi) The bidder provided interested small business enterprises with information about the plans, specifications, and requirements for the selected subcontracting or material supply work.

(vii) The bidder requested assistance from small business community organizations; small business contractor groups; local, state, or small business assistance offices; or other organizations that provide assistance in the recruitment and placement of small business enterprises, if any are available.

(viii) The bidder negotiated in good faith with the small business enterprises, and did not unjustifiably reject as unsatisfactory bids prepared by any small business enterprises, as determined by the authority.

(ix) Where applicable, the bidder advised and made efforts to assist interested small business enterprises in obtaining bonds, lines of credit, or insurance required by the authority or contractor.

(x) The bidder s efforts to obtain small business enterprise participation could reasonably be expected by the authority to produce a level of participation sufficient to meet the goals and requirements of the authority.

(C) Small business enterprise as used in this paragraph, means a business enterprise that is classified as a small business under United States Small Business Administration rules and meets the current small business enterprise size standards found in Part 121 of Title 13 of the Code of Federal Regulations appropriate to the type of work the enterprise seeks to perform. The authority may establish limitations regarding the average annual gross receipts of a small business over the previous three fiscal years and establish limitations regarding the personal net worth of the owner of the small business, exclusive of the value of the owner s personal residence.

(Amended by Stats. 2012, Ch. 703, Sec. 4. Effective January 1, 2013.)



130233

If, after rejecting bids received under Section 130232 the commission determines and declares, by a two-thirds vote of all of its members, that the supplies, equipment, or materials may be purchased at a lower price in the open market, the commission may proceed to purchase those supplies, equipment, or materials in the open market without further observance of the provisions in this article regarding contracts, bids, advertisement, or notice.

(Added by Stats. 1986, Ch. 195, Sec. 137.3.)



130234

In case of any great public calamity, such as an extraordinary fire, flood, storm, epidemic, or other disaster, or interruption of contracts essential to the provision of daily transit service or catastrophic failure of revenue-producing equipment or facilities, the commission may, by resolution passed by a two-thirds vote of all its members, declare and determine that public interest and necessity demand the immediate expenditure of public money to safeguard life, health, or property, and thereupon proceed to expend or enter into a contract involving the expenditure of any sum needed in the emergency without observance of the provisions in this article regarding contracts, bids, advertisement, or notice.

(Added by Stats. 1986, Ch. 195, Sec. 137.4.)



130235

(a) Upon determining that immediate remedial measures to avert or alleviate damage to property, or to replace, repair, or restore damaged or destroyed property, of the commission are necessary in order to ensure that the facilities of the commission are available to serve the transportation needs of the general public, and upon determining that available remedial measures, including procurement or construction in compliance with Sections 130232, 130233, and 130234 are inadequate, the executive director may authorize the expenditure of money previously appropriated specifically by the commission for the direct purchases of goods and services, without following those sections.

(b) The executive director shall, after any such expenditure, submit to the commission a full report explaining the necessity for the action.

(Added by Stats. 1986, Ch. 195, Sec. 137.5.)



130236

Notwithstanding Section 130232, and upon a finding by two-thirds vote of all members of the commission that the proposed purchase in compliance with Sections 130232 and 130233 does not constitute a method of procurement adequate for the operation of commission facilities or equipment, the commission may direct the procurement of prototype equipment or modifications in an amount sufficient to conduct and evaluate operational testing without further observance of any provisions in this article regarding contracts, bids, advertisements, or notice.

(Added by Stats. 1986, Ch. 195, Sec. 137.6.)



130237

Notwithstanding Section 130232, the commission may direct the purchase of any supply, equipment, or material without observance of any provision in this article regarding contracts, bids, advertisement, or notice upon a finding by two-thirds of all members of the commission that there is only a single source of procurement therefor and that the purchase is for the sole purpose of duplicating or replacing supply, equipment, or material already in use.

(Added by Stats. 1986, Ch. 195, Sec. 137.7.)



130238

(a) The Legislature finds and declares that (1) because of the highly specialized and unique nature of all rail transit equipment, (2) because of products and materials which are undergoing rapid technological changes, and (3) for the introduction of new technological changes into the operations of the commission, it may be in the public interest to consider, in addition to price, factors such as vendor financing, performance reliability, standardization, life-cycle costs, delivery timetables, support logistics, and the broadest possible range of competing products and materials available, fitness of purchase, manufacturer s warranty, and similar factors in the award of contracts for these vehicles and equipment.

(b) This section applies only to the purchase by the commission of (1) specialized rail transit equipment, including rail cars, and (2) computers, telecommunications equipment, fare collections equipment, microwave equipment, and other related electronic equipment and apparatus. This section does not apply to contracts for construction or for the procurement of any product available in substantial quantities to the general public.

(c) The commission may, after finding by a two-thirds vote of all of its members that a particular procurement qualifies under subdivision (b), direct that the procurement be conducted through competitive negotiation under this section. For purposes of this section, competitive negotiation includes, but is not limited to, all of the following requirements:

(1) The request for proposals shall be prepared and submitted to an adequate number of qualified sources, as determined by the commission, to permit reasonable competition consistent with the nature and requirement of the procurement.

(2) Notice of the request for proposals shall be published at least twice in a newspaper of general circulation, at least 10 days before the date for receipt of the proposals.

(3) The commission shall make every effort to generate the maximum feasible number of proposals from qualified sources and shall make a finding to that effect before proceeding to negotiate if only a single response to the request for proposals is received.

(4) The request for proposals shall identify all significant evaluation factors, including price, and their relative importance.

(5) The commission shall provide reasonable procedures for technical evaluation of the proposals received, identification of qualified sources, and selection for contract award.

(6) Award shall be made to the qualified proposer whose proposal will be most advantageous to the commission with price and all other factors considered.

(7) If award is not made to the bidder whose proposal contains the lowest price, the commission shall make a finding setting forth the basis for the award.

(d) The commission, at its discretion, may reject any and all proposals and request new proposals.

(e) A person who submits, or who plans to submit, a proposal may protest any acquisition conducted in accordance with this section as follows:

(1) Protests based on the content of the request for proposals shall be filed with the commission within 10 calendar days after the request for proposals is first advertised in accordance with subdivision (c). The commission shall issue a written decision on the protest prior to opening of proposals. A protest may be renewed by refiling the protest with the commission within 15 calendar days after the mailing of the notice of the recommended award.

(2) Any bidder may protest the recommended award on any ground not based upon the content of the request for proposals by filing a protest with the commission within 15 calendar days after the mailing of the notice of the recommended award.

(3) Any protest shall contain a full and complete written statement specifying in detail the grounds of the protest and the facts supporting the protest. Protestors shall have an opportunity to appear and be heard before the commission prior to the opening of proposals in the case of protests based on the content of the request for proposals, or prior to final award in the case of protests based on other grounds or the renewal of protests based on the content of the request for proposals.

(f) Provisions in any contract concerning women and minority business enterprises, which provisions are in accordance with the request for proposals, shall not be subject to negotiation with the successful bidder.

(Amended by Stats. 1990, Ch. 591, Sec. 4.)



130239

In order to facilitate the participation of minority-owned and women-owned businesses and disadvantaged individuals in activities and contracts of the commission, to the extent that the provisions of Executive Order 11246 of September 24, 1965, as amended, and Chapter 60 (commencing with Section 60.1) of Title 41 and Part 23 (commencing with Section 23.1) of Title 49 of the Code of Federal Regulations are not applicable, the commission has the authority to develop a program to implement similar provisions applicable to its activities and contracts.

(Amended by Stats. 1991, Ch. 159, Sec. 4.)



130240

(a) Transit means as defined in Section 40005.

(b) (1) The Orange County Transportation Authority may acquire, construct, develop, lease, jointly develop, own, operate, maintain, control, use, jointly use, or dispose of rights-of-way, rail lines, monorails, guideways, buslines, stations, platforms, switches, yards, terminals, parking lots, air rights, land rights, development rights, entrances and exits, and any and all other facilities for, incidental to, necessary for, or convenient for transit service, including, but not limited to, facilities and structures physically or functionally related to transit service, within or partly without the county, underground, upon, or above the ground and under, upon or over public streets, highways, bridges, or other public ways or waterways, together with all physical structures necessary for, incidental to, or convenient for the access of persons and vehicles thereto, and may acquire, lease, sell, or otherwise contract with respect to any interest in or rights to the use or joint use of any or all of the foregoing. However, installations on state freeways are subject to the approval of the Department of Transportation and installations in other state highways are subject to Article 2 (commencing with Section 670) of Chapter 3 of Division 1 of the Streets and Highways Code.

(2) With respect to the segment of State Highway Route 91 between State Highway Route 15 and State Highway Route 55 only, the Orange County Transportation Authority may exercise all of the powers contained in paragraph (1) that apply to streets, highways, bridges, and connector roads.

(3) The exercise of the powers provided to the Orange County Transportation Authority in paragraph (2) is subject to approval by the Board of Supervisors of Riverside County and the Riverside County Transportation Commission and in consultation with the advisory committee described in Section 130245 as it relates to the use of those powers in Riverside County under the terms of the franchise agreement described in subdivision (c).

(c) If the Orange County Transportation Authority requests, the department shall approve the assignment to the Orange County Transportation Authority of the Amended and Restated Development Franchise Agreement, as amended, between the department and the California Private Transportation Company, L.P. (CPTC) for the State Highway Route 91 median improvements as authorized by Section 143 of the Streets and Highways Code, subject to the requirement that subdivisions (a) to (f), inclusive, of Section 2 of Article 3 of the restated franchise agreement be deleted in their entirety in the event that CPTC and the authority agree to the assignment of all of CPTC s interests in the franchise agreement to the authority.

(d) The Orange County Transportation Authority shall have the authority to impose tolls for use of the State Highway Route 91 facilities as authorized by the franchise agreement.

(e) (1) Toll revenues from the use of State Highway Route 91 facilities between State Highway Route 55 and the Orange and Riverside County line shall only be used by the Orange County Transportation Authority for the following expenditures relative to the State Highway Route 91 express lanes and for the purposes of paragraph (2):

(A) Capital, operations, and maintenance, including, but not limited to, toll collection and enforcement.

(B) Repair and rehabilitation.

(C) Payment of purchase costs, debt service, and satisfaction of other covenants and obligations related to indebtedness.

(D) Reserves.

(E) Administration, which shall not exceed 3 percent of toll revenues and associated facility revenues.

(2) Excess toll revenues beyond the expenditure needs of paragraph (1) may be expended for the following purposes:

(A) To enhance transit service designed to reduce traffic congestion on State Highway Route 91 or to expand travel options along the State Highway Route 91 corridor. Revenues expended under this subparagraph may be used to maintain the enhanced transit service. Eligible expenditures include, but are not limited to, transit operating assistance, the acquisition of transit vehicles, improvements to commuter rail traveling between Riverside and Orange Counties, and those transit capital improvements otherwise eligible to be funded under the State Transportation Improvement Program pursuant to Section 164 of the Streets and Highways Code.

(B) To make operational or capacity improvements designed to reduce congestion or improve the flow of traffic on State Highway Route 91. Eligible expenditures may include any phase of project delivery to make capital improvements to onramps, connector roads, roadways, bridges, or other structures that are related to the tolled and nontolled facilities on State Highway Route 91 between State Highway Route 57 to the west and the Orange and Riverside county line to the east.

(3) The Orange County Transportation Authority, in consultation with the department and the Riverside County Transportation Commission, shall issue a plan and a proposed completion schedule for transportation improvements in the State Highway Route 91 corridor. The Orange County Transportation Authority shall update the plan on an annual basis.

(f) The Orange County Transportation Authority may incur indebtedness and obligations, and may issue bonds, refund bonds, and assume existing bonds for purposes authorized by this section. Indebtedness and bonds issued under this section do not constitute a debt or liability of the state or any other public agency, other than the authority, or a pledge of the faith and credit of the state or any other public agency, other than the authority. Bonds issued under this section shall not be deemed to constitute a debt or liability of the state or any political subdivision thereof, other than the bank and the authority, or a pledge of the faith and credit of the state or of any political subdivision, but shall be payable solely from the revenues and assets pledged to the repayment of the bonds. All bonds issued under this section shall contain on the face of the bond a statement to the same effect.

(g) Notwithstanding Section 143 of the Streets and Highways Code, the State Highway Route 91 facility constructed and operated under the authority of a franchise agreement approved pursuant to that section shall revert to the state at the expiration of the lease or termination of the franchise agreement at no cost to the state. Upon reversion, the facility shall be delivered to the department in a condition that meets the performance and maintenance standards established by the department.

(h) The Orange County Transportation Authority shall not impose tolls for the use of nor construct and operate State Highway Route 91 facilities in the County of Riverside without prior approval by the Board of Supervisors of the County of Riverside, the Riverside County Transportation Commission, and the advisory committee.

(i) The Orange County Transportation Authority shall not sell or assign its interest in the franchise agreement without approval by the Legislature by enactment of a statute provided that approval shall not be required in connection with granting rights and remedies to lenders under Article 16 of the restated franchise agreement.

(j) If the Orange County Transportation Authority decides to sell or assign its interest in the franchise agreement, the Orange County Transportation Authority shall provide written notice at least 90 days in advance of the date they submit their request for approval by the department pursuant to this subdivision. The written notice shall be provided to the advisory committee created pursuant to Section 130245 and to the Riverside County Transportation Commission.

(k) The Orange County Transportation Authority shall be authorized to eliminate its rights, interests, and obligations relative to State Highway Route 91 in Riverside County, either by partial assignment to the Riverside County Transportation Commission, or by amendment to the restated franchise agreement, as amended. In the event of a partial assignment or amendment, the department shall consent and the term of the restated franchise agreement, as amended by the partial assignment or amendment, shall be extended to a date determined by the authority, which date shall be no later than December 31, 2065.

(l) If the Riverside County Transportation Commission constructs and operates toll facilities on State Highway Route 91 between the Orange County border and State Highway Route 15, then it is the intent of the Legislature that the Riverside County Transportation Commission and the Orange County Transportation Authority enter into an agreement providing for the coordination of the respective toll facilities operated by each entity on State Highway Route 91.

(Amended by Stats. 2008, Ch. 714, Sec. 1. Effective January 1, 2009.)



130240.1

(a) The Orange County Transportation Authority may enter into agreements for the joint use or joint development of any property or rights by the authority and any city, public agency, or public utility operating transit facilities or nontransit facilities, or both, or any other person, firm, corporation, association, organization, or other entity, public or private, either, in whole or in part, within or outside the county, for the joint use or development of any property of the authority or of the city, public agency, public utility, person, firm, corporation, association, organization, or other entity, public or private, for the establishment of through routes, joint fares, station cost-sharing, connector fees, or land, air, or development rights, sales or leasing, transfer of passengers, pooling arrangements, or for any other purpose necessary for, incidental to, or convenient for the full exercise of the powers granted in this chapter. As to any service which the authority is authorized to perform pursuant to this chapter, the authority may contract for the performance of the service by any city, county, or public utility the territory of which is, in whole or in part, within the county.

(b) Joint development includes, but is not limited to, agreements with any person, firm, corporation, association, organization, or other entity, public or private, to develop or to engage in the planning, financing, construction, or operation of authority facilities or development projects adjacent, or physically or functionally related, to authority facilities.

(c) Nontransit facilities, as used in this section, includes any land, buildings, or equipment, or interest therein, which is used primarily for the production of transit revenue not arising from the operation of a transit system.

(Added by Stats. 1991, Ch. 752, Sec. 10.)



130240.5

Notwithstanding any other provision of law, the Orange County Transportation Authority may acquire rights-of-way from willing sellers for the following projects:

(a) Addition of auxiliary westbound lane to State Route 91, from Interstate 5 to State Route 57, in Orange County.

(b) State Route 57 northbound widening, from Katella Avenue to Lincoln Avenue, in Orange County.

(Added by Stats. 2009, 2nd Ex. Sess., Ch. 6, Sec. 5. Effective May 21, 2009.)



130241

All the provisions of the Orange County Transit District Act of 1965 (Part 4 (commencing with Section 40000) of Division 10), regarding the powers and functions of the Orange County Transit District shall be equally applicable to the Orange County Transportation Authority as if set forth herein, and shall be in addition to the powers and functions set forth in this division. The authority shall determine which provisions are applicable to the authority.

(Added by Stats. 1991, Ch. 752, Sec. 11.)



130242

(a) In addition to the other powers it possesses, the Los Angeles County Metropolitan Transportation Authority may enter into contracts with private entities, the scope of which may combine within a single contract all or some of the planning, design, permitting, development, joint development, construction, construction management, acquisition, leasing, installation, and warranty of all or components of (1) transit systems, including, without limitation, passenger loading or intermodal station facilities, and (2) facilities on real property owned or to be owned by the authority.

(b) The authority may award contracts pursuant to subdivision (a) after a finding, by a two-thirds vote of the members of the authority, that awarding the contract under this section will achieve for the authority, among other things, certain private sector efficiencies in the integration of design, project work, and components.

(c) A contract awarded pursuant to this section may include operation and maintenance elements, if the inclusion of those elements (1) is necessary, in the reasonable judgment of the authority, to assess vendor representations and warranties, performance guarantees, or life-cycle efficiencies, and (2) does not conflict with collective bargaining agreements to which the authority is a party.

(d) Any construction, alteration, demolition, repairs, or other works of improvement performed under a contract awarded pursuant to this section shall be considered a public works project subject to Chapter 1 (commencing with Section 1720) of Part 7 of Division 2 of the Labor Code, and shall be enforced by the Department of Industrial Relations in the same way it carries out this responsibility under the Labor Code.

(e) A contract under this section shall be let to the lowest responsible bidder whose bid is responsive to the criteria set forth in the invitation for bids, or, at the authority s discretion, to a contractor chosen by a competitive bidding process that employs objective selection criteria that may include, but are not limited to, the proposed design approach, features, functions, life-cycle costs, and other criteria deemed appropriate by the authority, in addition to price. Notice requesting bids or proposals shall be published at least once in a newspaper of general circulation. For contracts estimated to exceed ten million dollars ($10,000,000), publication shall be made at least 60 days before the receipt of the bids or price proposals. For contracts estimated not to exceed ten million dollars ($10,000,000), publication shall be made at least 30 days before the receipt of the bids or price proposals. The authority, at its discretion, may reject any and all bids and proposals, and may readvertise. All bids and price proposals submitted pursuant to this section shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder security: (1) cash, (2) a cashier s check made payable to the authority, (3) a certified check made payable to the authority, or (4) a bidder s bond executed by an admitted surety insurer, made payable to the authority. Upon an award, the security of each unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the authority beyond 60 days from the time the award is made.

(f) When the design of portions of the project permits the selection of subcontractors, the contractor shall competitively bid those portions. The contractor shall provide to the authority a list of subcontractors whose work is in excess of one-half of 1 percent of the total project cost as soon as the subcontractors are identified. Once listed, the subcontractors shall have the rights provided in the Subletting and Subcontracting Fair Practices Act (Chapter 4 (commencing with Section 4100) of Part 1 of Division 2 of the Public Contract Code).

(Amended by Stats. 2012, Ch. 703, Sec. 5. Effective January 1, 2013.)



130244

(a) For the purposes of this section, the following terms shall have the following meanings:

(1) Authority means the Orange County Transportation Authority.

(2) Bonds means bonds, notes, or other evidences of indebtedness authorized to be issued pursuant to paragraph (4) of subdivision (c).

(3) Commission means the Riverside County Transportation Commission.

(4) Department means the Department of Transportation.

(5) Franchise agreement means the franchise agreement assigned to the authority pursuant to subdivision (c) of Section 130240.

(6) Transportation facilities means one or more of the following on State Highway Route 91 between the Orange and Riverside County line to the west and State Highway Route 15 to the east: (A) general purpose toll lanes; (B) lanes or facilities where the tolls may be levied and may vary according to levels of congestion anticipated or experienced or according to the occupancy of the vehicle; and (C) facilities or lanes utilizing combinations of or variations on (A) or (B), or other strategies the commission may determine appropriate on a facility-by-facility basis.

(7) Transportation project means the planning, design, development, financing, construction, reconstruction, rehabilitation, improvement, acquisition, lease, operation, or maintenance, or any combination of these, with respect to tolled and nontolled facilities, structures, onramps, connector roads, bridges, and roadways that are on, necessary for, or related to the construction or operation of State Highway Route 91 between the Orange and Riverside County line to the west and State Highway Route 15 to the east.

(b) Pursuant to subdivision (l) of Section 130240, the authority may amend, assign, or terminate the Riverside County portion of the franchise agreement in the interest of advancing the transportation project described in paragraph (7) of subdivision (a). The department, upon request of the authority, shall approve an amendment to the franchise agreement to eliminate any portion of State Highway Route 91 within Riverside County from the franchise agreement.

(c) (1) The commission shall have the authority to set, levy, and collect tolls, user fees, or other similar charges payable for use of the transportation facilities, and any other incidental or related fees or charges, in amounts as required for the following expenditures relative to the transportation facilities as defined in paragraph (6) of subdivision (a) and for purposes of paragraph (2):

(A) Capital outlay, including the costs of design, construction, right-of-way acquisition, and utility adjustment.

(B) Operations and maintenance, including, but not limited to, toll collection and enforcement.

(C) Repair and rehabilitation.

(D) Indebtedness incurred, including related financing costs.

(E) Reserves.

(F) Administration, which shall not exceed 3 percent of toll revenues and associated facility revenues.

(2) Excess toll revenues beyond the expenditure needs of paragraph (1) may be expended for the following purposes:

(A) To enhance transit service designed to reduce traffic congestion on State Highway Route 91 or to expand travel options along the State Highway Route 91 corridor. Revenues expended under this subparagraph may be used to maintain the enhanced transit service. Eligible expenditures include, but are not limited to, transit operating assistance, the acquisition of transit vehicles, improvements to commuter rail traveling between Riverside and Orange Counties, and those transit capital improvements otherwise eligible to be funded under the State Transportation Improvement Program pursuant to Section 164 of the Streets and Highways Code.

(B) To make operational or capacity improvements designed to reduce congestion or improve the flow of traffic on State Highway Route 91. Eligible expenditures may include any phase of project delivery to make capital improvements to onramps, connector roads, roadways, bridges, or other structures that are related to the tolled and nontolled facilities on State Highway Route 91 between the Orange and Riverside county line to the west and State Highway Route 15 to the east.

(3) The commission, in consultation with the authority and the department, shall issue a plan of transportation improvements for the State Highway Route 91 corridor, which shall include projected costs, the use of toll revenues, and a proposed completion schedule. This plan shall be updated annually. The plan and each annual update shall be made available for public review and comment no less than 30 days prior to adoption by the commission.

(4) The commission is authorized to issue bonds to finance the costs of the transportation project, including the costs of issuing the bonds and paying credit enhancement and other fees related to the bonds, which bonds are payable from the tolls authorized pursuant to paragraph (1), sales tax revenues, development impact fees, federal grant funds, or any other source of revenues available to the commission that may be used for these purposes. The bonds may be sold pursuant to the terms and conditions set forth in a resolution adopted by the governing board of the commission. Bonds shall be issued pursuant to a resolution adopted by a two-thirds vote of the commission. Any bond issued pursuant to this paragraph shall contain on its face a statement to the following effect:

Neither the full faith and credit nor the taxing power of the State of California is pledged to the payment of principal or interest of this bond.

(5) The department is authorized to enter into any lease, easement, permit, or other agreement with the commission necessary to accomplish the purposes of this section.

(6) The commission shall have the authority to impose tolls for use of the transportation facilities for 50 years following the opening of the transportation facilities for public use, after which time the commission shall have no further authority to impose or to collect a toll for use of transportation facilities on State Highway Route 91, unless reauthorized by the Legislature. The transportation facilities shall revert to the department after the bonds issued pursuant to this section are paid off in their entirety, unless tolls have been reauthorized by the Legislature. Upon reversion, the facilities shall be delivered to the department in a condition that meets the performance and maintenance standards established by the department.

(7) The commission shall make available for public review and comment the toll schedule and any subsequent proposed changes to the schedule no less than 30 days prior to the adoption by the commission of a toll schedule.

(d) This section shall be supplemental and in addition to any other authority of the commission to undertake the transportation project.

(e) This section shall not prevent the department or any local agency from constructing facilities within the State Highway Route 91 corridor that compete with the transportation project, and in no event shall the commission be entitled to compensation for the adverse effects on toll revenues due to those facilities.

(f) If any provision of this section or the application thereof is held invalid, that invalidity shall not affect other provisions or applications of this section that can be given effect without the invalid provision or application, and to this extent the provisions of this section are severable.

(g) This section shall not apply to State Highway Route 91 between the Orange and Riverside County line and State Highway Route 15 unless the authority amends or partially assigns the restated franchise agreement, as amended, between the department and the authority to exclude that portion of State Highway Route 91 from the restated franchise agreement, as amended.

(Added by Stats. 2008, Ch. 714, Sec. 2. Effective January 1, 2009.)



130245

(a) An advisory committee shall be created to review issues and make recommendations to the Orange County Transportation Authority and the Riverside County Transportation Commission regarding the facilities authorized pursuant to Sections 130240 and 130244, including tolls imposed, operations, maintenance, interoperability, and use of toll revenues, and improvements in the State Highway Route 91 corridor, including the identification and siting of alternative highways. The committee shall consist of 10 voting members and three nonvoting members, as follows:

(1) Five members of the Board of Directors of the Orange County Transportation Authority appointed by that board.

(2) Five members of the Riverside County Transportation Commission appointed by that commission.

(3) One member of the San Bernardino Associated Governments appointed by that body, and the district directors of Districts 8 and 12 of the Department of Transportation, all of whom shall be nonvoting members.

(b) The advisory committee shall establish rules for the conduct of committee meetings, which rules shall be approved by both the Orange County Transportation Authority and the Riverside County Transportation Commission. The authority and the commission may appoint alternates to the committee.

(c) When reviewing the initial toll structure proposed by the Orange County Transportation Authority and the Riverside County Transportation Commission or any changes to the toll structure, the advisory committee shall place an information item on a regularly scheduled agenda for public comment and consideration of the advisory committee.

(d) The Orange County Transportation Authority shall conduct an audit on an annual basis of the toll revenues collected and expenditures made during its operation of the facilities authorized in Section 130240. The audit shall review revenues and expenditures related to those facilities for consistency with that section and shall be provided to the advisory committee.

(e) The Riverside County Transportation Commission shall conduct an audit on an annual basis of the toll revenues collected and expenditures made during its operation of the facilities authorized in Section 130244. The audit shall review revenues and expenditures related to those facilities for consistency with that section and shall be provided to the advisory committee.

(f) The Orange County Transportation Authority and the Riverside County Transportation Commission shall equally share all costs associated with this section. None of these costs shall be paid from state funds.

(Added by Stats. 2008, Ch. 714, Sec. 3. Effective January 1, 2009.)






ARTICLE 3. Transportation Systems

130250

The commission shall coordinate the operation of all public transportation services within the county so as to achieve efficient operation thereof and shall resolve all jurisdictional disputes between public transit operators.

(Added by Stats. 1976, Ch. 1333.)



130251

It is the intent of the Legislature that, if, at the time the commission commences operation, an application to the federal government has been submitted, or substantial progress has been made in preparation of such an application, for funds to start the necessary work toward the construction of a transit guideway project, the commission shall give top priority to supporting such an effort so that the flow of federal funds shall not be impeded.

(Added by Stats. 1976, Ch. 1333.)



130252

(a) All plans proposed for the design, construction, and implementation of public mass transit systems or projects, including exclusive public mass transit guideway systems or projects, and federal-aid and state highway projects, shall be submitted to the commission for approval. No such plan shall be approved unless it conforms to the appropriate adopted regional transportation plan pursuant to Chapter 2.5 (commencing with Section 65080) of Title 7 of the Government Code.

(b) The commission shall have no approval authority over the projects, plans, and programs determined by the Department of Transportation to be necessary for the safety and maintenance of the state highway system. Such projects, plans, and programs shall be developed by the department and, to the extent feasible, be coordinated with the planning of the commission. Plans and programs involving significant rebuilding or rehabilitation of the state highway system, as determined by the department and the commission, shall be developed jointly by the department and the commission.

(c) As used in this section, plan means a project description and not the detailed project plans, specifications, and estimates.

(Amended by Stats. 1977, Ch. 1106, Sec. 31.)



130253

Any plan for a transit system proposed to serve more than one county shall also be submitted for approval by the multicounty designated transportation planning agency. Action regarding such approval shall be taken within 60 working days after such a plan is submitted by the commission to the multicounty designated transportation planning agency.

(Added by Stats. 1976, Ch. 1333.)



130254

The commission shall designate the operator of any approved transit guideway system.

Except as specified in Section 130254.5, the Los Angeles County Transportation Commission shall designate the Southern California Rapid Transit District as the transit guideway operator in Los Angeles County.

The Orange County Transportation Commission shall designate the Orange County Transit District as the transit guideway operator in Orange County.

(Amended by Stats. 1977, Ch. 950.)



130254.5

The City of Los Angeles may design, construct, and operate a point-to-point transportation system on or between property under the jurisdiction and control of its Department of Airports.

Once constructed and in operation, any such transportation system shall be coordinated with motor vehicle traffic operation and transit services by the county transportation commission having jurisdiction in the county in which the transportation system is located.

With the prior approval of the county transportation commission having such jurisdiction, the City of Los Angeles may submit applications for federal highway or transit funds or state highway or transit funds to construct or operate a point-to-point transportation system on or between property under the jurisdiction and control of its Department of Airports. This requirement shall not apply to any grant of such funds awarded prior to January 1, 1978.

(Added by Stats. 1977, Ch. 950.)



130255

(a) If a commuter or urban rail transit system is proposed to serve two or more counties, the commissions in those counties shall form a joint powers entity to conduct plan refinement studies, design, select the technology, determine the cost, locate the routes and access points, and supervise the construction, operation, and management of the system.

(b) The joint powers entity shall designate the operator of the system.

(c) If state funds are to be used for the operation of the system, at least four months prior to implementing service on the system, the joint powers entity shall submit its plan for the operation to the Legislature.

(Amended by Stats. 1990, Ch. 1449, Sec. 1.)



130256

The commission shall require all planning for guideway and rapid transit systems be coordinated with the Department of Transportation and the multicounty designated transportation planning agency.

(Added by Stats. 1976, Ch. 1333.)



130257

The commission may enter into an agreement with the Department of Transportation for the department to provide those services which are within the capabilities of the department to effectively perform in connection with the development and construction of any approved exclusive public mass transit guideway system or rapid transit system.

The commission shall retain final authority to decide those matters for which it is responsible by law pertaining to the planning, design, construction, and operation of any exclusive public mass transit guideway system or rapid transit system.

The department shall perform such services agreed upon in accordance with the law and regulations that are applicable to the commission and the department.

(Added by Stats. 1976, Ch. 1333.)



130258

If the Los Angeles County Transportation Commission is authorized to construct a transit guideway system, the commission shall closely coordinate the planning, design, and construction of the system with the Southern California Rapid Transit District, which shall serve as the designated operator of the system pursuant to Section 130254.

(Amended by Stats. 1982, Ch. 465, Sec. 32.)



130259

(a) Not later than February 1, 1978, the commissions in Riverside County and San Bernardino County shall, and the commissions in Los Angeles County and Orange County may, in cooperation with the Department of Transportation, the multicounty designated transportation planning agency, public transit operators, the county, and the cities involved, establish local transportation zones and adopt guidelines for their establishment and operation.

(b) It is particularly important that the county, cities, and other local public entities be involved in establishing local transportation zones.

(c) In adopting the guidelines, the commission shall take into account, among other things, the geographical shape of proposed local transportation zones, economies of scale of transit systems, and established and projected subregional patterns of travel.

(d) The guidelines shall provide for a method of governing each local transportation zone; shall provide for the establishment of multicounty local transportation zones; and shall authorize each board, under specified conditions, to provide transit services itself, through joint powers agreement or any other cooperative arrangement, or by contract with a public transit operator or a private common carrier.

(Added by Stats. 1976, Ch. 1333.)



130260

The Orange County Transportation Commission may establish local transportation zones only in those areas where the commission determines that the Orange County Transit District cannot otherwise provide adequate and responsive local transportation services in a cost-effective manner.

(Added by Stats. 1976, Ch. 1333.)



130261

The Los Angeles County Transportation Commission may establish local transportation zones only in those areas where the commission determines by eight affirmative votes of the voting members, or designated alternates, that the Southern California Rapid Transit District or the included municipal operator cannot otherwise provide adequate and responsive local transportation services in a cost-effective manner.

(Amended by Stats. 1979, Ch. 579.)



130262

The commission shall require full cooperation and coordination between the regional operator, the municipal operators, and the local transportation zones in such matters as schedules, routes, and exchange of transfers.

The commission shall ensure that regional operators, the municipal operators, and local transportation zones do not compete or unnecessarily duplicate services, but assist each other to provide the maximum level of transit service to the general public at the lowest possible cost.

(Added by Stats. 1976, Ch. 1333.)



130263

The Los Angeles County Transportation Commission shall not reduce, by order or by reducing funding, the size of the service areas under the jurisdiction of presently existing included municipal operators (as defined in Section 99207), the level of services they provide, or the scope of their operations, without first consulting with the municipal operators and securing the approval of the municipalities within which they operate.

(Added by Stats. 1976, Ch. 1333.)



130265

In 1990, the Los Angeles County Transportation Commission adopted an approved San Fernando Valley rail rapid transit route and plan as described in the Findings and Mitigation Monitoring Program adopted by the Los Angeles County Transportation Commission on February 28, 1990, as an extension of metro rail or advanced technology transit, other than light rail, that is a deep bore subway through residential areas, unless modified through a subsequent state or federal environmental review process. Therefore, the following apply within the right-of-way of the Burbank Branch line of the Southern Pacific Railroad:

(a) In the area between the western curb of Hazeltine Avenue and a line parallel to and 50 feet west of the western edge of the Hollywood freeway, there may not be constructed any exclusive public mass transit rail guideway, rail rapid transit or light rail system, or other track, other than as a subway system that is covered and below grade.

(b) In the area described in subdivision (c), no station may be constructed, other than a station where the main entrance is located on property that is currently part of the Los Angeles Valley College campus or on that portion of the existing railroad right-of-way located north of Burbank Boulevard and east of Fulton Avenue.

(c) In the area below Tujunga Wash and at least one mile to the east and west of Tujunga Wash, there may not be constructed any exclusive public mass transit rail guideway, rail rapid transit or light rail system, or other track, other than as a subway using boring technology as a deep bore subway located at least 25 feet below ground, measured from the existing ground level to the top of the tunnel.

(d) This section is not intended to mandate the selection by the Los Angeles County Transportation Commission of any transit route or the construction of any route configuration or alignment, or to prevent consideration by that commission of any monorail or other advanced technology option on any alternative route, but this section is intended solely to define statutorily the route configuration and alignment limitations adopted locally by the Los Angeles County Transportation Commission on February 28, 1990.

(Amended by Stats. 2001, Ch. 512, Sec. 2. Effective October 4, 2001.)






ARTICLE 4. Smart Freeway Corridor Telecommunications Demonstration Projects

130290

As used in this article:

(a) Smart freeway corridor means a segment of a state highway route in an urban area selected for a smart freeway demonstration project.

(b) Project means a demonstration project which applies telecommunications and computer systems to reduce congestion and improve the flow of traffic.

(Added by Stats. 1991, Ch. 960, Sec. 1.)



130291

A smart freeway demonstration project shall be comprised of the following elements:

(a) A linked traffic monitoring network of traffic monitoring devices placed in freeway lanes, surface street travel lanes, turn lanes, and on ramps within the freeway corridor to continuously monitor traffic speeds and volumes to identify congestion and traffic incidents.

(b) An interactive signal control system to allow central control personnel or systems to override regular signal cycles in order to expedite traffic flow of congested freeways and surface street intersections and to facilitate the diversion of traffic around congested areas.

(c) A traffic information management system providing commuter access to current traffic information through telephones, radio and television, home computers, terminals in office buildings, in-vehicle motorist information systems, computer-activated changeable message signs placed on freeways, at on ramps, at parking garages, and on major arterials within the freeway corridor.

(d) An improved emergency response system to accelerate the dispatch of emergency vehicles, traffic control officers, and signal maintenance crews, thus reducing the time needed to clear an incident causing traffic congestion.

(e) Tow service to reduce traffic congestion caused by delays in removing stalled or damaged vehicles from the freeway in accordance with plans developed by the Department of the California Highway Patrol in consultation with the Department of Transportation.

(f) A joint-agency data base system to coordinate construction and maintenance which impact traffic flow in the freeway corridor.

(Added by Stats. 1991, Ch. 960, Sec. 1.)



130292

(a) The project shall be coordinated by the statutorily created county transportation commission in whose jurisdiction the project is located. The county transportation commission shall consult with local traffic and law enforcement agencies, the Department of Transportation, and the Department of the California Highway Patrol on all aspects of the project in order to provide necessary coordination of the project with existing plans and programs.

(b) The county transportation commission shall make preliminary and final results of the demonstration project available to state and local public agencies for possible application throughout the state.

(c) The county transportation commission shall prepare and transmit to the Legislature, no later than one year after the completion of the project, a report of its findings, conclusions, and recommendations.

(d) The Department of Transportation shall reimburse the county transportation commission, from funds appropriated for projects pursuant to this article, for the costs incurred by the commission under this article.

(e) No money from the General Fund shall be used for the operation of a smart freeway corridor telecommunications project established as a demonstration project pursuant to this article after the demonstration project is completed.

(Amended by Stats. 2001, Ch. 745, Sec. 200. Effective October 12, 2001.)






ARTICLE 5. Transportation Planning and Programming

130300

The Legislature finds and declares:

(a) That the near-term programming and budgeting requirements of state and federal law is a cooperative intergovernmental planning process intended to determine the foreseeable capital and operational needs of a multimodal transportation system.

(b) That there is an absence of an adequate forum in which local officials may exercise leadership in multimodal transportation planning and programming.

(c) Therefore, it is in the public interest to define the roles of various public entities with respect to long-range system planning and short-range capital and service planning and programming processes.

(Added by Stats. 1976, Ch. 1333.)



130301

The multicounty designated transportation planning agency which includes the area of the commission shall be responsible for long-range transportation system planning, including preparation of the regional transportation plan as defined in Chapter 2.5 (commencing with Section 65080) of Title 7 of the Government Code in such area.

Such planning shall be directed to, among other things:

(a) Identification of corridors of travel.

(b) Definition of the transportation problems of each corridor.

(c) Definition of the transportation goals for each corridor.

(d) Definition of land use goals, with the concurrence of affected local jurisdictions, that should be supported by transportation investment decisions in each corridor.

(e) Recommendation of priority corridors for major resource allocations.

(f) Recommendation of the mix of alternative transportation modes appropriate for deployment in light of the transportation needs and goals for each corridor.

(g) Recommendation of environmental, economic, energy, and social policies that should guide transportation investment decision within corridors.

(h) Coordination of the plans and short-range transportation improvement programs developed by the commissions, including resolution of conflicts between such plans and programs.

(i) Determination of regional priorities and an annual regional program for the use of federal-aid urban system funds, and funds to be expended pursuant to Section 1604 of Title 49 of the United States Code, based on the priorities of projects appearing in the short-range transportation improvement program adopted by each commission.

(j) Review and comment concerning all near-term transportation improvement programs after the development of, but prior to, adoption of such programs by the commission. The review shall be conducted pursuant to Section 130059 and in such a manner so that it does not unnecessarily slow or impede the transportation planning and programming process.

(k) Development of an annual unified work program for all transportation planning activities within the jurisdiction of the multicounty designated transportation planning agency in cooperation and coordination with the Department of Transportation and the commission and in conformance with federal laws and rules and regulations. Such cooperation and coordination shall specifically apply to the determination of appropriate planning methods for projecting and planning transportation use, and its effect on land use, within the jurisdiction of the agency.

(Amended by Stats. 1992, Ch. 1172, Sec. 9. Effective September 30, 1992.)



130302

The role of the multicounty designated transportation planning agency, in coordinating, reviewing, and resolving intercommission conflicts, approving multicounty transportation plans, in developing plans and programs, shall be a cooperative effort with the commissions and shall be executed so as not to unnecessarily impede or slow the transportation planning and programming process.

(Added by Stats. 1976, Ch. 1333.)



130303

With respect to the area under its jurisdiction, the commission shall be responsible for short-range capital and service planning directed to:

(a) Determination, on an annual basis, of the total amount of funds that could be available to the commission for transportation planning and development.

(b) Development and approval of a short-range three- to five-year transportation improvement program with an annual updated element reflecting all transportation capital and service priorities within the jurisdiction of the commission to be developed with all appropriate coordination and cooperation between the commission and state and local transportation agencies and operators. All projects utilizing federal and state highway and transit funds, and all exclusive public mass transit guideway projects no matter how funded, shall be included in a transportation improvement program adopted by the commission. The program shall also be developed in coordination with the multicounty designated transportation planning agency and the Department of Transportation, shall be consistent with the adopted regional transportation plan, and shall be reviewed and commented on pursuant to subdivision (j) of Section 130301.

(c) Coordination and approval of all public mass transit service within the jurisdiction of the commission and between the jurisdiction of other commissions or transit operators.

(d) Determination or approval of the location and capacity of all capital development projects, including, but not limited to, exclusive public mass transit guideway systems, state highway projects, and federal-aid highway projects.

(e) Selection and specific approval of appropriate mass transit hardware and technology to be funded by the transportation improvement program.

(f) Determination and approval of the staging and scheduling of construction and other development relative to all transportation improvement projects to be funded by the transportation improvement program.

(g) Administration of the countywide program for the expenditure of funds allocated pursuant to Chapter 4 (commencing with Section 99200) of Part 11 of Division 10.

(Amended by Stats. 1994, Ch. 704, Sec. 20. Effective January 1, 1995.)



130303.1

In addition to its short-range transportation planning responsibilities, the commission shall also be responsible, pursuant to Section 180206, for developing long-range expenditure plans for transportation programs included in voter-approved transaction and use tax measures that are consistent with the regional transportation plan and the regional transportation improvement program developed pursuant to Chapter 2.5 (commencing with Section 65080) of Division 1 of Title 7 of the Government Code and this article and Article 3 (commencing with Section 130250) and Article 10 (commencing with Section 130450).

(Added by Stats. 1992, Ch. 1172, Sec. 11. Effective September 30, 1992.)



130304

(a) The county transportation commission shall submit the short-range transportation improvement program prepared pursuant to subdivision (b) of Section 130303 to the multicounty designated transportation planning agency. The program shall be the county transportation commission s recommendation to the agency regarding that portion of the regional transportation improvement program with respect to short-range objectives applicable to the county under the jurisdiction of the county transportation commission. The recommended program shall be submitted to the agency in a timely fashion, and the agency shall review and adopt this portion of the regional transportation improvement program in a timely fashion, giving full explanation for any necessary revision of the county transportation commission s recommended program.

(b) The multicounty designated transportation planning agency may revise the submitted transportation improvement program in order to resolve conflicts between the recommended programs or with the adopted regional transportation plan. In case of a disagreement as to the resolution of such a conflict between the agency and the involved county transportation commissions, the California Transportation Commission shall resolve the conflict.

(Amended by Stats. 1977, Ch. 1106.)



130305

The commission shall take all action necessary to obtain the maximum amount of funding available pursuant to Section 1602 of Title 49 of the United States Code. Public transit operators or other public agencies may only apply for such funds under such terms as prescribed by the commission. The commission may authorize the operator or the agency, as the case may be, to be responsible for the administration of its grant on the condition that the commission receives adequate and timely notice of all formal or other significant communications between the operator or agency and the federal government regarding the grant.

(Added by Stats. 1976, Ch. 1333.)



130306

The commission shall determine the projects on the federal-aid urban system to be funded. The commission shall determine the projects to be funded pursuant to Sections 1602 and 1604 of Title 49 of the United States Code. The commission shall also determine the program to be funded by funds allocated pursuant to Chapter 4 (commencing with Section 99200) of Part 11 of Division 10.

(Added by Stats. 1976, Ch. 1333.)






ARTICLE 6. Transactions and Use Taxes

130350

A retail transactions and use tax ordinance applicable in the incorporated and unincorporated territory of the County of Los Angeles may be adopted by the Los Angeles County Transportation Commission in accordance with Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, provided that two-thirds of the electors voting on the measure vote to authorize its enactment at a special election called for that purpose by the commission.

(Amended by Stats. 2007, Ch. 343, Sec. 28.5. Effective January 1, 2008.)



130350.4

The Legislature finds and declares all of the following:

(a) In authorizing the Los Angeles County Metropolitan Transportation Authority (MTA) to impose a transaction and use tax pursuant to Section 130350.5, the Legislature intends for the net revenues derived from the tax to be used to fund a transportation investment program that provides mobility, health, and safety benefits to the people residing in all regions of the County of Los Angeles.

(b) For purposes of proposing to the voters of the County of Los Angeles the imposition of a 0.5 percent transaction and use tax at the election held on November 4, 2008, pursuant to subdivision (b) of Section 130350.5, the MTA adopted, on July 24, 2008, a local ordinance that includes as Attachment A a plan for the expenditure of the net revenues derived from the imposition of the tax. The adoption of Attachment A constitutes the adoption of an expenditure plan pursuant to subdivision (f) of Section 130350.5.

(c) In addition to the projects and funding amounts identified in paragraph (3) of subdivision (b) of 130350.5, the adopted expenditure plan includes other high-priority projects and funding amounts for the region, including, but not limited to, the following projects:

(1) Green Line Extension to the Los Angeles International Airport two hundred million dollars ($200,000,000).

(2) Interstate 710 North Gap Closure (tunnel) seven hundred eighty million dollars ($780,000,000).

(3) Gold Line Eastside Extension one billion two hundred seventy-one million dollars ($1,271,000,000).

(4) Interstate 605 Corridor Hot Spot Interchanges five hundred ninety million dollars ($590,000,000).

(d) The Legislature finds and declares that all regions of the county stand to benefit from the proposed expenditure plan; therefore, the MTA shall strive to maintain the fair and equitable geographic balance in the plan and shall strive to complete those capital projects as soon as practicable, consistent with the requirements of the proposing ordinance, state and federal law.

(e) Because it is in the interest of the people of the County of Los Angeles and the people of the State of California to ensure that the net revenues derived from the tax imposed pursuant to this act are expended efficiently, and in a manner consistent with the adopted expenditure plan, the MTA shall notify the Legislature prior to the adoption of amendments to the adopted expenditure plan.

(Added by Stats. 2008, Ch. 302, Sec. 1. Effective January 1, 2009.)



130350.5

(a) In addition to any other tax that it is authorized by law to impose, the Los Angeles County Metropolitan Transportation Authority (MTA) may impose, in compliance with subdivision (b) and Section 130350.6, a transactions and use tax at a rate of 0.5 percent that is applicable in the incorporated and unincorporated areas of the county.

(b) For purposes of the taxing authority set forth in subdivision (a), all of the following apply:

(1) The tax shall be proposed in a transactions and use tax ordinance, that conforms with Chapter 2 (commencing with Section 7261) to Chapter 4 (commencing with Section 7275), inclusive, of the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code), and that is approved by a majority of the entire membership of the authority.

(2) The tax may be imposed only if the proposing ordinance is approved by two-thirds of the voters, in the manner as otherwise required by law, voting on this measure, in an election held on November 4, 2008, or at a subsequent election and, if so approved, shall become operative as provided in Section 130352.

(3) The proposing ordinance shall specify, in addition to the rate of tax and other matters as required by the Transactions and Use Tax Law, that the net revenues derived from the tax are to be administered by the MTA as provided in this section. Net revenues shall be defined as all revenues derived from the tax less any refunds, costs of administration by the State Board of Equalization, and costs of administration by the MTA. Such costs of administration by the MTA shall not exceed 1.5 percent of the revenues derived from the tax. The MTA shall, during the period in which the ordinance is operative, allocate 20 percent of all net revenues derived from the tax for bus operations to all eligible and included municipal transit operators in the County of Los Angeles and to the MTA, in accordance with Section 99285. However, the allocations to the MTA and eligible and included municipal operators shall be made solely from revenues derived from a tax imposed pursuant to this section, and not from local discretionary sources. Funds allocated by MTA to itself pursuant to this section shall be used for transit operations and shall not supplant funds from any other source allocated by MTA to itself for public transit operations. Funds allocated by MTA to the eligible and included municipal operators pursuant to this section shall be used for transit operations and shall not supplant any funds authorized by other provisions of law and allocated by MTA to the eligible and included municipal operators for public transit. In addition to this amount, the MTA shall allocate 5 percent of all net revenues derived from the tax, for rail operations. The MTA shall include the projects and programs described in subparagraphs (A) and (B) in the expenditure plan required under subdivision (f). The MTA shall include all projects and programs described in the expenditure plan required under subdivision (f) in its Long Range Transportation Plan (LRTP). The priorities for projects and programs described in subparagraphs (A) and (B) and in the expenditure plan required under subdivision (f) shall be those set forth in the expenditure plan. The funding amounts specified in subparagraphs (A) and (B) are minimum amounts that shall be allocated by the MTA from the net revenues derived from a tax imposed pursuant to this section. Nothing in this section prohibits the MTA from allocating additional net revenues derived from the tax to these projects and programs.

(A) Capital Projects.

(i) Exposition Boulevard Light Rail Transit Project from downtown Los Angeles to Santa Monica. The sum of nine hundred twenty-five million dollars ($925,000,000).

(ii) Crenshaw Transit Corridor from Wilshire Boulevard to Los Angeles International Airport along Crenshaw Boulevard. The sum of two hundred thirty-five million five hundred thousand dollars ($235,500,000).

(iii) San Fernando Valley North-South Rapidways. The sum of one hundred million five hundred thousand dollars ($100,500,000).

(iv) Metro Gold Line (Pasadena to Claremont) Light Rail Transit Extension. The sum of seven hundred thirty-five million dollars ($735,000,000).

(v) Metro Regional Connector. The sum of one hundred sixty million dollars ($160,000,000).

(vi) Metro Westside Subway Extension. The sum of nine hundred million dollars ($900,000,000).

(vii) State Highway Route 5 Carmenita Road Interchange Improvement. The sum of one hundred thirty-eight million dollars ($138,000,000).

(viii) State Highway Route 5 Capacity Enhancement (State Highway Route 134 to State Highway Route 170, including access improvement for Empire Avenue). The sum of two hundred seventy-one million five hundred thousand dollars ($271,500,000).

(ix) State Highway Route 5 Capacity Enhancement (State Highway Route 605 to the Orange County line, including improvements to the Valley View Interchange). The sum of two hundred sixty-four million eight hundred thousand dollars ($264,800,000).

(x) State Highway Route 5/State Highway Route 14 Capacity Enhancement. The sum of ninety million eight hundred thousand dollars ($90,800,000).

(xi) Capital Project Contingency Fund. The sum of one hundred seventy-three million dollars ($173,000,000).

(B) Capital Programs.

(i) Alameda Corridor East Grade Separations. The sum of two hundred million dollars ($200,000,000).

(ii) MTA and Municipal Regional Clean Fuel Bus Capital (Facilities and Rolling Stock). The sum of one hundred fifty million dollars ($150,000,000).

(iii) Countywide Soundwall Construction (MTA Regional List and Monterey Park/State Highway Route 60). The sum of two hundred fifty million dollars ($250,000,000).

(iv) Local return for major street resurfacing, rehabilitation, and reconstruction. The sum of two hundred fifty million dollars ($250,000,000).

(v) Metrolink Capital Improvements. The sum of seventy million dollars ($70,000,000).

(vi) Eastside Light Rail Access. The sum of thirty million dollars ($30,000,000).

(c) The MTA may incur bonded indebtedness payable from the proceeds of the tax provided by this section pursuant to the bond issuance provisions of Section 130500 et seq. of the Public Utilities Code, and any successor act. The MTA shall include in the expenditure plan, required under subdivision (f), the amount of net revenue specified for all projects and programs in subparagraphs (A) and (B) of paragraph (3) of subdivision (b) as a condition of the use and expenditure of the proceeds of the tax. The MTA shall maintain the current amount of any funding for the projects and programs specified in this section that has been previously programmed or received from sources other than the proceeds of the tax, and may not reallocate money that has been previously programmed or received for those projects and programs to other projects or uses.

(d) Notwithstanding Section 7251.1 of the Revenue and Taxation Code, the tax rate authorized by this section shall not be considered for purposes of the combined rate limit established by that section.

(e) A jurisdiction or recipient is eligible to receive funds from the local return program, described in clause (iv) of subparagraph (B) of paragraph (3) of subdivision (b) of this section and in subdivision (c) of Section 130350.6, only if it continues to contribute to that program an amount that is equal to its existing commitment of local funds or other available funds. The MTA may develop guidelines that, at a minimum, specify maintenance of effort requirements for the local return program, matching funds, and administrative requirements for the recipients of revenue derived from the tax.

(f) Prior to submitting the ordinance to the voters, the MTA shall adopt an expenditure plan for the net revenues derived from the tax. The expenditure plan shall include, in addition to other projects and programs identified by the MTA, the specified projects and programs listed in paragraph (3) of subdivision (b), the estimated total cost for each project and program, funds other than the tax revenues that the MTA anticipates will be expended on the projects and programs, and the schedule during which the MTA anticipates funds will be available for each project and program. The MTA shall also identify in its expenditure plan the expected completion dates for each project described in subparagraph (A) of paragraph (3) of subdivision (b). To be eligible to receive revenues derived from the tax, an agency sponsoring a capital project or capital program shall submit to the MTA an expenditure plan for its project or program containing the same elements as the expenditure plan that MTA is required by this subdivision to prepare.

(g) The MTA shall establish and administer a sales tax revenue fund. The net revenue derived from the tax, after payment of any debt services and related obligations, shall be credited to this fund. The moneys in the fund shall be available to the MTA to meet expenditure and cashflow needs of the projects and programs described in the expenditure plan required under subdivision (f). In the event that there are net revenues in excess of the amount necessary to provide the amount of net revenues specified in the expenditure plan for the projects and programs described therein, the MTA may expend the excess net revenues on projects and programs in the expenditure plan or the LRTP. In the event that projects and programs in the expenditure plan are completed without the expenditure of the amount of net revenues specified, the MTA shall expend the excess net revenues on projects and programs in the expenditure plan or the LRTP within the same subregion as the project or program that is completed. For the purposes of this section, subregion shall be defined in the LRTP.

(h) If other funds become available and are allocated to provide all or a portion of the amount of net revenues specified in the expenditure plan for the projects or programs described therein, the MTA may expend the surplus net revenues on other projects and programs in the expenditure plan or the LRTP.

(i) (1) Notwithstanding subdivision (h), if a capital project or capital program described in clauses (i) to (x), inclusive, of subparagraph (A) of paragraph (3) of subdivision (b) and clauses (i) and (vi) of subparagraph (B) of paragraph (3) of subdivision (b), has been fully funded from other sources on or before December 31, 2008, the funds designated to the project or program in clauses (i) to (x), inclusive, of subparagraph (A) of paragraph (3) of subdivision (b) and clauses (i) and (vi) of subparagraph (B) of paragraph (3) of subdivision (b) shall remain in the subregion in which the project or program is located and shall be allocated to other projects or programs in the subregion prior to the expiration of the tax.

(2) A capital project or capital program funded with reallocated funds pursuant to paragraph (1) shall be included in the adopted 2008 Long Range Transportation Plan or the successor plan and shall be of regional significance as determined by the MTA. For purposes of this subdivision, subregions means the subregions as defined in the LRTP in effect as of January 1, 2008.

(j) Notwithstanding Section 130354, revenues raised under this section and Section 130350.6 may be used to facilitate the transportation of people and goods within Los Angeles County. The use of the revenues shall not be limited to public transit purposes.

(k) No later than 365 days prior to the adoption of an amendment described in paragraph (1) to an expenditure plan adopted pursuant to subdivision (f), including, but not limited to, the expenditure plan adopted by the MTA board as Attachment A in Ordinance #08-01 adopted by the board on July 24, 2008, and in addition to any other notice requirements in the proposing ordinance, the board shall notify the Members of the Legislature representing the County of Los Angeles of all of the following:

(1) A description of the proposed amendments to the adopted expenditure plan that would do any of the following:

(A) Affect the amount of net revenues derived from the tax imposed pursuant to this act that is proposed to be expended on a capital project or projects identified in the adopted expenditure plan.

(B) Delay the schedule for the availability of funds proposed to be expended on a capital project or projects identified in the adopted expenditure plan.

(C) Delay the schedule for the estimated or expected completion date of a capital project or projects identified in the adopted expenditure plan.

(2) The reason for the proposed amendment.

(3) The estimated impact the proposed amendment will have on the schedule, cost, scope, or timely availability of funding for the capital project or projects contained in the adopted expenditure plan.

(l) The notification required pursuant to subdivision (k) shall be achieved by resolution adopted by the MTA board.

(m) The MTA board shall provide prior written notice to the Members of the Legislature representing the County of Los Angeles of any proposed amendments to the adopted expenditure plan that would accelerate funding for a capital project or projects in the adopted expenditure plan.

(Amended by Stats. 2012, Ch. 806, Sec. 2. Effective January 1, 2013.)



130350.6

(a) The tax authorized by Section 130350.5 may be imposed as set forth in paragraph (3) of subdivision (b) of Section 130350.5 in a transactions and use tax ordinance, or an amendment of the ordinance approved pursuant to paragraph (1) of subdivision (b) of Section 130350.5, that conforms with Chapter 2 (commencing with Section 7261) to Chapter 4 (commencing with Section 7275), inclusive, of the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code), and that is approved by a majority of the entire membership of the authority. The tax may be imposed pursuant to this section only if the proposing ordinance, or amendment thereof, is approved by two-thirds of the voters, in the manner as otherwise required by law, voting on this measure, in a special or general election and, if so approved, shall become operative as provided in Section 130352. The proposing ordinance shall specify that the net revenues derived from the tax are to be administered by the Los Angeles County Metropolitan Transportation Authority (MTA) as provided in this section. Net revenues shall be defined as all revenues derived from the tax less any refunds, costs of administration by the State Board of Equalization, and costs of administration by the MTA. Such costs of administration by the MTA shall not exceed 1.5 percent of the revenues derived from the tax. The proposing ordinance shall be accompanied by a new expenditure plan for the net revenues derived from the tax. This new expenditure plan shall identify the years in which the MTA anticipates net revenues derived from the tax will be available to each project or program in the new expenditure plan.

(b) The MTA may incur bonded indebtedness payable from the proceeds of the tax authorized by this section pursuant to the bond issuance provisions of this chapter, and any successor act.

(c) Proceeds from the tax authorized by this section, including proceeds from bonds issued pursuant to subdivision (b), after payment of the bonded indebtedness, shall be used to accelerate the completion of the projects and programs identified in subparagraphs (A) and (B) of paragraph (3) of subdivision (b) of Section 130350.5, for the expenditure plan adopted by the MTA board on July 24, 2008, and for operations pursuant to paragraph (3) of subdivision (b) of Section 130350.5.

(d) Upon completion of the projects and programs identified in subparagraphs (A) and (B) of paragraph (3) of subdivision (b) of Section 130350.5 and the expenditure plan adopted by the MTA board on July 24, 2008, any funds remaining from the bonds described in subdivision (b) and any funds remaining from the proceeds of the tax authorized by this section, after payment of the bonded indebtedness, shall be expended by the MTA on projects and programs in the Long Range Transportation Plan or its successor plans, and for operations pursuant to paragraph (3) of subdivision (b) of Section 130350.5.

(e) To the extent that MTA deems it necessary to accelerate the completion of a project or program in a new expenditure plan adopted pursuant to this section, MTA shall expend funds derived from the sales tax authorized by Section 130350.5 according to the schedule described in the new expenditure plan adopted pursuant to this section. MTA shall make this determination by a majority vote of the MTA board.

(Added by Stats. 2012, Ch. 806, Sec. 3. Effective January 1, 2013.)



130351

The County of Los Angeles shall conduct the special election called by the commission pursuant to Section 130350, and the commission shall reimburse the county for its cost in conducting the special election.

The special election shall be called and conducted in the same manner as provided by law for the conduct of special elections by a county.

(Added by Stats. 1976, Ch. 1333.)



130352

Any transactions and use tax ordinance adopted shall be operative on the first day of the first calendar quarter commencing not less than 180 days after adoption of the ordinance.

(Added by Stats. 1976, Ch. 1333.)



130353

Repeal of the transactions and use tax ordinance shall not be operative earlier than the first day of the first calendar quarter following the adoption of the ordinance of repeal.

(Added by Stats. 1976, Ch. 1333.)



130354

The revenues received by the Los Angeles County Transportation Commission from the imposition of the transactions and use taxes shall be used for public transit purposes.

(Added by Stats. 1976, Ch. 1333.)



130355

Any action or proceeding in which the validity of the adoption of the retail transactions and use tax ordinance provided for in this article or any of the proceedings in relation thereto is contested, questioned, or denied, shall be commenced within 90 days after the date this section becomes effective; otherwise, those proceedings, including the adoption and approval of the ordinance, are valid, and in every respect legal and incontestable.

(Added by Stats. 1991, Ch. 159, Sec. 5.)






ARTICLE 7. Transit Service Dispute Resolution

130370

(a) Not later than February 1, 1980, the Los Angeles County Transportation Commission, in cooperation with all the transit operators in the County of Los Angeles, shall prepare and submit, for public review and comments, proposed rules and regulations for the resolution of transit service disputes in the county pursuant to Section 130371.

(b) The commission shall adopt such rules and regulations not later than April 1, 1980, by eight affirmative votes of the voting members, or designated alternates, only after a public hearing held at least 30 days prior to their adoption.

(Added by Stats. 1979, Ch. 579.)



130371

The rules and regulations shall include, but not be limited to, the following:

(a) Criteria to determine the definition and validity of a transit service dispute.

(b) Procedures for the submission of a transit service dispute to the Los Angeles County Transportation Commission.

(c) Information, such as the matter in dispute, to be included in the notice to be sent to the parties in the transit service dispute.

(d) Procedure for mediation prior to a hearing before a transit coordination and service committee.

(e) Appointment, if mediation fails, of a transit coordination and service committee consisting of commission members and alternates to hold a public hearing on the transit service dispute in the locality of the dispute and to make recommendations regarding the dispute to the commission.

(f) Actions the commission may take to resolve the transit service dispute.

(Added by Stats. 1979, Ch. 579.)



130372

(a) The Los Angeles County Transportation Commission shall have sole authority to resolve any transit service dispute between transit operators in the County of Los Angeles, and its decision with respect to such a dispute shall be final and binding pursuant to the rules and regulations adopted by the commission pursuant to Section 130370.

(b) In resolving a transit service dispute pursuant to rules and regulations adopted pursuant to Section 130370, the commission, on a case by case basis, may, by eight affirmative votes of the voting members, or designated alternates, take such action notwithstanding Sections 99280, 99281, and 130263.

(Added by Stats. 1979, Ch. 579.)



130373

Prior to January 1, 1981, only a transit service dispute submitted by a transit operator in the County of Los Angeles may be resolved by the Los Angeles County Transportation Commission.

(Added by Stats. 1979, Ch. 579.)






ARTICLE 8. Transit Coordination and Service Program

130380

Prior to October 1, 1980, the Los Angeles County Transportation Commission, in cooperation with all transit operators in the County of Los Angeles, shall prepare and submit to the Legislature, the county and the cities therein, and the Department of Transportation, for review and comment a proposed transit coordination and service program, including but not limited to, the following:

(a) The definition of institutional relationships between all transit operators in the county and the relationship between the commission and the transit operators.

(b) Full analyses and recommended changes regarding the current distribution of all transit services throughout the county, including levels and types of transit service.

(c) Transit-service productivity guidelines and specific steps to be taken to bring existing transit service into conformity with the guidelines.

(d) Financial standards to be met by all transit operators in the county, as well as guidelines for the utilization of all funds available for transit purposes.

(e) Other transit coordination and service issues and actions deemed appropriate by the commission to promote the efficient and effective use of all available transportation resources in the county so as to maximize the quality and quantity of transit service available to the residents of the county.

(Added by Stats. 1979, Ch. 579.)



130381

The Los Angeles County Transportation Commission shall adopt by eight affirmative votes of the voting members, or designated alternates, a transit coordination and service program not later than January 10, 1981, after a public hearing held at least 30 days prior to its adoption.

(Added by Stats. 1979, Ch. 579.)



130382

(a) After April 1, 1981, the Los Angeles County Transportation Commission shall implement the recommendations of the transit coordination and service program, except as otherwise provided in Section 130385.

(b) To the extent necessary to implement those recommendations, Sections 99280, 99281, and 130263 shall not be applicable.

(Added by Stats. 1979, Ch. 579.)



130383

The Los Angeles County Transportation Commission shall adopt an updated transit coordination and service program not later than January 10, 1983, and biennially thereafter, and may amend the program at such time as it deems appropriate, in order to meet changing conditions in providing and funding transit services in the County of Los Angeles.

(Added by Stats. 1979, Ch. 579.)



130384

(a) The updated transit coordination and service program, and any amendment to the program, shall be adopted by the Los Angeles County Transportation Commission by eight affirmative votes of the voting members or designated alternates.

(b) The proposed updated program or the proposed amendment, as the case may be, shall be available to the public and to all transit operators in the County of Los Angeles for not less than 60 days prior to its adoption.

(Added by Stats. 1979, Ch. 579.)



130385

(a) Any transit operator in the County of Los Angeles which disagrees with any portion of the transit coordination and service program, or any amendment thereto, that impacts its transit services may request the Los Angeles County Transportation Commission to, and the commission shall, resolve the dispute pursuant to Article 7 (commencing with Section 130370).

(b) In such a case, the portion of the program, or amendment thereto, shall not be implemented until the dispute has been resolved and, if necessary, the program or amendment has been revised according to the resolution of the dispute.

(Added by Stats. 1979, Ch. 579.)






ARTICLE 9. Transaction and Use Taxes in the County of Orange

130400

As used in this article:

(a) Commission means the county transportation commission created in Orange County pursuant to Section 130000.

(b) County means the County of Orange.

(c) Transit operations means all activities related to operating a transit system other than the purchase, construction, and maintenance of equipment, vehicles, and facilities for public transit purposes.

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130400.5

The Legislature, by the enactment of this article, intends the county and cities therein to use any additional funds provided them by this article to supplement existing local revenues being used for public transportation purposes. The county and the cities therein are further encouraged to maintain their existing commitment of local funds for public transportation purposes.

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130401

A retail transactions and use tax ordinance applicable in the incorporated and unincorporated territory of the county may be adopted by the commission in accordance with Section 130410 and Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, if two-thirds of the electors voting on the measure vote to approve its imposition at a special election called for that purpose by the commission and an expenditure plan is adopted pursuant to Section 130406.

(Amended by Stats. 2007, Ch. 343, Sec. 28.6. Effective January 1, 2008.)



130402

The commission, in the ordinance, shall state the nature of the tax to be imposed, shall provide the tax rate or rates or the maximum tax rate or rates, and shall specify the purposes for which the revenue derived from the tax will be used.

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130403

(a) The County of Orange shall conduct the special election called by the commission pursuant to Section 130401, and the commission shall reimburse the county for its cost in conducting the special election.

(b) The special election shall be called and conducted in the same manner as provided by law for the conduct of special elections by a county.

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130404

(a) Any transactions and use tax ordinance adopted pursuant to this article shall be operative on the first day of the first calendar quarter commencing more than 120 days after adoption of the ordinance.

(b) Prior to the operative date of the ordinance, the commission shall contract with the State Board of Equalization to perform all functions incident to the administration and operation of the ordinance.

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130405

The revenues from the taxes imposed pursuant to this article may be allocated by the commission for public transportation purposes, including, but not limited to, construction, maintenance, and operation of streets, roads, and highways, and the construction and maintenance of public transit systems, including exclusive public mass transit guideway systems, available now or hereafter. The revenues may also be used for improvements to the state highway system in the manner otherwise provided by law. However, the revenues shall not be allocated for transit operations.

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130406

(a) If the commission decides to adopt a retail transactions and use tax pursuant to this article, the commission shall review and assess the needs for the public transportation purposes specified in Section 130405. As part of this review and assessment, the commission shall solicit proposals for public transportation purposes from the Department of Transportation, the county, and the cities therein, and all public transit operators within the county. The commission shall adopt a procedure for evaluating these proposals in consultation with the Department of Transportation, the county, and the cities therein, and all public transit operators within the county.

(b) Based on the evaluation, the commission shall prepare a plan for the expenditure of the revenues expected to be derived from the tax provided for in this article, together with other federal, state, and local funds expected to be available for transportation improvements, for a period of 15 years.

(c) The expenditure plan shall include projections of revenues and expenditures for capital, maintenance, and operations purposes for categories of transportation facilities, including, but not limited to, freeways, arterial roads, local streets and roads, and transit.

(d) The commission shall not adopt the expenditure plan until it has received the approval of the board of supervisors and the city councils representing both a majority of the cities in the county and a majority of the population residing in incorporated areas of the county. Before adoption of an expenditure plan, the commission shall also conduct public hearings on that plan.

(e) The expenditure plan shall be finally adopted prior to the call of the election provided for in Section 130401. An amendment to the expenditure plan subject to protest pursuant to paragraph (3) of subdivision (c) of Section 130407 shall be finally adopted by the commission after approval of the board of supervisors and the cities as specified in this section and public hearings on the amendments, and the amendment is effective upon that final adoption by the commission.

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130407

(a) The commission may annually review and propose amendments to the expenditure plan adopted pursuant to Section 130406 to provide for the use of additional federal, state, and local funds, to account for unexpected revenues, or to take into consideration unforeseen circumstances.

(b) The commission shall notify the board of supervisors and the city council of each city in the county and provide them with a copy of the proposed amendments.

(c) The proposed amendments shall become effective 45 days after notice is given pursuant to subdivision (b) except as follows:

(1) If the proposed amendment deletes a project which is included in the original adopted expenditure plan and which is located entirely within a city, the proposed amendment shall become effective only if the city council of the affected city, by resolution, concurs with the deletion of the project.

(2) If the proposed amendment deletes a project which is included in the original adopted expenditure plan and which is located entirely in the unincorporated area of the county, the proposed amendment shall become effective only if the board of supervisors, by resolution, concurs with the deletion of the project.

(3) In all cases other than those set forth in paragraphs (1) and (2), the proposed amendment shall become effective unless the board of supervisors, or city councils representing 25 percent of the cities in the county, adopt a resolution protesting the proposed amendments. If protested, the proposed amendments shall become effective only if the commission follows the approval procedure in subdivision (d) of Section 130406.

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130408

The expenditure plan adopted pursuant to Section 130406, and any amendment adopted pursuant to Section 130407, shall include a provision for an annual allocation of funds to the county and the cities therein for public transportation purposes.

In making annual allocations to the county and the cities therein, the commission may allocate the proceeds of any limited tax bonds authorized by the voters pursuant to Section 130412.

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130409

An amended expenditure plan adopted pursuant to Section 130407 may include a provision to reduce a tax rate to percentages lower than that approved by the voters and may further provide for an increase of the tax rate if it has previously been lowered; but the tax rate may not be increased to a rate above the tax rate approved by the voters. Any revised tax rate may be adopted only if the commission determines, by a two-thirds vote, that the proceeds of the taxes with the altered tax rate will be sufficient to provide for the payment of principal and interest of any limited tax bonds and any other indebtedness incurred by the commission which was to be payable from the proceeds of the retail transactions and use tax.

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130409.5

If a retail transactions and use tax is adopted pursuant to this article, the commission shall prepare and submit a report to the Department of Transportation, to the board of supervisors, to the city council of each city in the county, and to each public transit operator within the county on or before January 1 of the year following the end of the first full fiscal year after the date that the taxes are imposed pursuant to this article and annually thereafter. The report shall evaluate, and report the progress made in, the implementation of the expenditure plan in the preceding fiscal year.

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130410

(a) The commission is authorized to impose a maximum tax rate of 1 percent under this article and Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, and the commission may state the maximum tax rate in terms of not to exceed 1 percent, or any lesser percentage thereof. The commission shall not levy the tax at a rate other than 1 percent or
3/4
,
1/2
, or
1/4
of 1 percent, unless specifically authorized by the Legislature.

(b) The commission, in the ordinance, shall provide for limitations upon the time when the tax shall be in effect. Any tax rate or maximum tax rate adopted pursuant to this article, unless otherwise prohibited, may be increased when authorized by the commission by ordinance adopted in the manner and by the vote stated in Section 130401 and approved by a majority of the electors voting on the measure at an election called for that purpose by the commission.

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130411

(a) The actual wording of the proposition on any short form of ballot card, label, or other device, regardless of the system of voting used, shall read as follows:

TRANSPORTATION ORANGE COUNTY
TRANSPORTATION COMMISSION

To improve, expand, construct, maintain, and operate the transportation system in the county, this proposition authorizes the Orange County Transportation Commission to adopt a _____ percent sales tax solely for transportation purposes.

YES

NO

(b) The proposition shall set forth the actual percent of the transactions and use tax upon which the electors are voting.

(c) The sample ballot to be mailed to the voters, under Section 13303 of the Elections Code, shall be the full proposition as set forth in the ordinance calling the election.

(Amended by Stats. 1994, Ch. 923, Sec. 213. Effective January 1, 1995.)



130412

The commission may, as part of the same ballot proposition to approve the imposition of a retail transactions and use tax, seek authorization to issue bonds payable solely from the proceeds of the retail transactions and use tax. The maximum bonded indebtedness which may be authorized shall be an amount equal to the sum of the principal and interest on the bonds not to exceed the estimated proceeds of the retail transactions and use tax for a period of 30 years. The actual wording of the proposition on any short form of ballot card, label, or other device, regardless of the system of voting used, shall read as follows:

TRANSPORTATION ORANGE COUNTY
TRANSPORTATION COMMISSION

To improve, expand, construct, maintain, and operate the transportation system in the county, this proposition authorizes the Orange County Transportation Commission to adopt a ____ percent sales tax solely for transportation purposes and/or to issue bonds payable from the proceeds of that sales tax.

YES

NO

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130413

The commission may further, as part of the same proposition, submit to the voters a proposal to increase any appropriations limits heretofore imposed upon the commission by the amount of the proceeds of the sales tax not entitled to an exemption from those limits as debt service. In this case, the ballot proposition shall, in addition to the language set forth in Sections 130411 and 130412, further include the following words: and increases the appropriations limit.

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130420

(a) The bonds authorized by the voters concurrently with the approval of the retail transactions and use tax may be issued by the commission at any time, and from time to time, payable solely from the proceeds of the tax. The bonds shall be referred to as limited tax bonds.

(b) The pledge of retail transactions and use taxes to the limited tax bonds authorized under this article shall have priority over the use of any of the funds for pay-as-you-go financing except to the extent that that priority is expressly restricted in the resolution providing for the issuance of the bonds.

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130421

(a) Limited tax bonds shall be issued pursuant to a resolution adopted at any time, and from time to time, by the commission by a two-thirds vote of all members of the commission. Each resolution shall provide for the issuance of bonds in such amounts as the necessity therefor may appear, until the full amount of the bonds authorized shall have been issued. The full amount of bonds may be divided into two or more series and different dates of payment fixed for the bonds of each series. A bond need not mature on its anniversary date.

(b) A resolution providing for the issuance of bonds shall state all of the following:

(1) The purposes for which the proposed debt is to be incurred, which may include all costs and estimated costs incidental to or connected with the accomplishment of those purposes, including, without limitation, engineering, inspection, legal, fiscal agents, financial consultant and other fees, bond and other reserve funds, working capital, bond interest estimated to accrue during the construction period and for a period not to exceed three years thereafter, and expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(2) The estimated cost of accomplishing the purposes.

(3) The amount of the principal of the indebtedness.

(4) The maximum term the bonds, proposed to be issued, shall run before maturity, which shall not exceed 31 years from the date thereof or the date of each series thereof.

(5) The maximum rate of interest to be paid, which shall not exceed the maximum allowable by law.

(6) The denomination or denominations of the bonds, which shall not be less than five thousand dollars ($5,000).

(7) The form of the bonds, including, without limitation, registered bonds and coupon bonds, to the extent permitted by federal law, and the form of any coupons to be attached thereto, the registration, conversion, and exchange privileges, if any, pertaining thereto, and the time when the whole or any part of the principal shall become due and payable.

(c) The resolution may also contain any other matters authorized by this article or any other law.

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130422

(a) The bonds shall bear interest at a rate or rates not exceeding the maximum allowable by law, payable semiannually, except that the first interest payable on the bonds or any series thereof may be for any period not exceeding one year as determined by the commission.

(b) In the resolution or resolutions providing for the issuance of the bonds, the commission may also provide for call and redemption of the bonds prior to maturity at such times and prices and upon such other terms as it may specify, provided that no bond shall be subject to call or redemption prior to maturity unless it contains a recital to that effect or unless a statement to that effect is printed thereon.

(c) The principal of and interest on the bonds shall be payable in lawful money of the United States at the office of the treasurer of the County of Orange or at such other place or places as may be designated, or at either place or places at the option of the holders of the bonds.

(d) The bonds, or each series thereof, shall be dated and numbered consecutively and shall be signed by the chairman or vice chairman of the commission and the auditor-controller of the County of Orange, and the official seal of the commission attached. The interest coupons of such bonds shall be signed by the auditor-controller of the County of Orange. All of the signatures and seal may be printed, lithographed, or mechanically reproduced, except that one of the signatures on the bonds shall be manually affixed. If any officer whose signature appears on bonds or coupons ceases to be such an officer before the delivery of the bonds, the officer s signature is as effective as if the officer had remained in office.

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130423

(a) The bonds may be sold as the commission determines by resolution. The commission may sell the bonds at a price below par; provided, however, that the discount on any bonds so sold shall not exceed 5 percent of the par value thereof.

(b) Before selling the bonds, or any part thereof, the commission shall give notice inviting sealed bids in any manner as it may prescribe. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received, or if the commission determines that the bids received are not satisfactory as to price or responsibility of the bidders, the commission may reject all bids received, if any, and either readvertise or sell the bonds at private sale.

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130424

Delivery of any bonds may be made at any place either inside or outside the state, and the purchase price may be received in cash or bank credits.

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130425

All accrued interest and premiums received on the sale of bonds shall be placed in the fund to be used for the payment of principal of and interest on the bonds and the remainder of the proceeds of the bonds shall be placed in the treasury of the commission and applied to secure the bonds or for the purposes for which the debt was incurred; provided, however, that when the purposes have been accomplished, any moneys remaining shall be either (a) transferred to the fund to be used for the payment of principal of and interest on the bonds or (b) placed in a fund to be used for the purchase of outstanding bonds of the commission from time to time in the open market at such prices and in such manner, either at public or private sale or otherwise, as the commission may determine. Bonds so purchased shall be canceled immediately.

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130430

(a) The commission may provide for the issuance, sale, or exchange of refunding bonds to redeem or retire any bonds issued by the commission upon the terms, at the times and in the manner which it determines.

(b) Refunding bonds may be issued in a principal amount sufficient to pay all, or any part of, the principal of the outstanding bonds, the premiums, if any, due upon call and redemption thereof prior to maturity, all expenses of the refunding, and either (a) the interest upon the refunding bonds from the date of sale thereof to the date of payment of the bonds to be refunded out of the proceeds of the sale of the refunding bonds, or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holders of such bonds or (b) the interest upon the bonds to be refunded from the date of sale of the refunding bonds to the date of payment of the bonds to be refunded or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holders of the bonds.

(c) The provisions of this article for the issuance and sale of bonds apply to the issuance and sale of refunding bonds.

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130435

(a) The commission may borrow money in anticipation of the sale of bonds which have been authorized pursuant to this article, but which have not been sold and delivered, and may issue negotiable bond anticipation notes therefor and may renew the bond anticipation notes from time to time, but the maximum maturity of any bond anticipation notes, including the renewals thereof, shall not exceed five years from the date of delivery of the original bond anticipation notes.

(b) The bond anticipation notes, and the interest thereon, may be paid from any moneys of the commission available therefor, including the revenues from the retail transactions and use taxes imposed pursuant to this article. If not previously otherwise paid, the bond anticipation notes, or any portion thereof, or the interest thereon, shall be paid from the proceeds of the next sale of the bonds of the commission in anticipation of which the notes were issued.

(c) The bond anticipation notes shall not be issued in any amount in excess of the aggregate amount of bonds which the commission has been authorized to issue, less the amount of any bonds of the authorized issue previously sold, and also less the amount of other bond anticipation notes therefor issued and then outstanding. The bond anticipation notes shall be issued and sold in the same manner as the bonds.

(d) The bond anticipation notes and the resolution or resolutions authorizing them may contain any provisions, conditions, or limitations which a resolution of the commission authorizing the issuance of bonds may contain.

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130440

Any bonds which shall be issued under the provisions of this article shall be legal investment for all trust funds; for the funds of insurance companies, commercial and savings banks, and trust companies; and for state school funds; and whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, cities and counties, counties, school districts, or other districts within the state, that money or funds may be invested in the bonds issued under this article, and whenever bonds of cities, cities and counties, counties, school districts, or other districts within this state may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public moneys, the bonds issued under this article may be so used. The provisions of this article shall be in addition to all other laws relating to legal investments and shall be controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130441

Any action or proceeding wherein the validity of the adoption of the retail transactions and use tax ordinance provided for in this article or the issuance of any bonds thereunder or any of the proceedings in relation thereto is contested, questioned, or denied, shall be commenced within six months from the date of the election at which the ordinance is approved; otherwise, the bonds and all proceedings in relation thereto, including the adoption and approval of the ordinance, shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1983, Ch. 1320, Sec. 1.)



130442

If the measure to adopt the transaction and use tax pursuant to Section 130401 is not submitted to the electors on or before December 31, 1985, then this article shall remain in effect only until January 1, 1986, and as of that date is repealed unless a later enacted statute, which is chaptered before January 1, 1986, repeals or extends that date.

(Added by Stats. 1983, Ch. 1320, Sec. 1. Note: Article 9 (commencing with Section 130400) was not repealed as provided in this section because the conditions failed.)






ARTICLE 10. Regional Transit Services Program

130450

For purposes of this article:

(a) Commissions means the county transportation commissions of Los Angeles, Orange, Riverside, and San Bernardino Counties.

(b) Region means the multicounty region within the collective jurisdiction of the four commissions.

(c) Regional transit service means each existing and planned public transit service, including those which are privately owned and which either receive public funds or are operated under an agreement pursuant to Section 143 of the Streets and Highways Code, whether provided by rail or bus, which operates or is planned for operation between two or more counties within the region.

(Amended by Stats. 1991, Ch. 1091, Sec. 137. Section operative on date prescribed in Section 130455. Section operative on date prescribed in Section 130455.)



130451

(a) The commissions shall jointly develop an implementation program for regional transit services. In developing the program, the commissions shall consult with the Southern California Association of Governments, the California Transportation Commission, the Los Angeles-San Diego Rail Corridor Agency, and the South Coast Air Quality Management District.

(b) The program shall include, at a minimum, all of the following:

(1) A system plan and map of all regional transit services.

(2) An implementation plan and schedule to establish each regional transit service not already in existence, including, if appropriate, a schedule of necessary construction and procurement.

(3) A policy and implementation plan for the coordination of technologies, fares, and schedules to maximize the ability and convenience of passengers to transfer among regional transit services and to and from other publicly owned or privately owned mass transit services in each county connecting to the regional transit services.

(4) A program for the operation of regional transit services to provide as efficient and convenient a service as is appropriate.

(c) The program shall consider the specialized transportation needs of elderly and handicapped persons.

(d) The program shall be consistent with and implement the adopted regional transportation plan for the region.

(Added by Stats. 1990, Ch. 114, Sec. 1. Effective May 25, 1990. Operative on date prescribed in Section 130455. Section operative on date prescribed in Section 130455.)



130452

The commissions shall hold a joint public hearing in each county in their jurisdiction on the draft program no earlier than 30 days after the draft has been completed. Following the public hearings, each commission shall adopt the regional transit services program.

(Amended by Stats. 1991, Ch. 1091, Sec. 138. Section operative on date prescribed in Section 130455. Section operative on date prescribed in Section 130455.)



130453

The initial regional transit services draft program shall be completed by December 1, 1990. The initial program need not reflect intercounty bus services. The commissions shall, in accordance with this article, prepare, adopt, and implement a revised regional transit services program every two years. Revisions to the program shall include both intercounty rail and bus services.

(Added by Stats. 1990, Ch. 114, Sec. 1. Effective May 25, 1990. Operative on date prescribed in Section 130455. Section operative on date prescribed in Section 130455.)



130454

The adopted program shall serve as the basis for a coordinated application submitted by the commissions for funds allocated by the California Transportation Commission. Nothing in this article precludes a commission from applying for funding prior to the adoption of the initial program.

(Added by Stats. 1990, Ch. 114, Sec. 1. Effective May 25, 1990. Operative on date prescribed in Section 130455. Section operative on date prescribed in Section 130455.)



130455

This article shall become operative only if the Los Angeles County Transportation Commission, the Orange County Transportation Commission, the Riverside County Transportation Commission, and the San Bernardino County Transportation Commission, each adopt a resolution making this article applicable to it, in which case the operative date of this article shall be the date upon which the latest of those resolutions is adopted.

(Added by Stats. 1990, Ch. 114, Sec. 1. Effective May 25, 1990. Note: This section provides for contingent operation of Article 10, commencing with Section 130450.)









CHAPTER 5. Los Angeles County Transportation Commission Revenue Bond Act

ARTICLE 1. General Provisions

130500

This chapter shall be known and may be cited as the Los Angeles County Transportation Commission Revenue Bond Act.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130501

The Legislature finds that alternative methods of financing provided in this chapter are needed to finance the cost of acquiring, constructing, and developing facilities for transit systems in the County of Los Angeles and that these methods will increase economic opportunities, contribute to economic development, be in the public interest and serve a public purpose, and promote the health, safety, and welfare of citizens within the County of Los Angeles.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130502

It is the purpose of this chapter to carry out and make effective the findings of the Legislature and, to that end, to provide an alternative method of financing in acquiring, constructing, or rehabilitating facilities to be used as part of transit systems, all to the mutual benefit of the people of the County of Los Angeles and to protect their health and welfare.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)






ARTICLE 2. Definitions

130510

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130511

Bonds means indebtedness and securities of any kind or class, including bonds, notes, bond anticipation notes, commercial paper, and other obligations.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130512

Commission means the Los Angeles County Transportation Commission created pursuant to Section 130050 and any board, commission, department, or officer succeeding to the functions thereof or to whom the powers conferred upon the commission by this division is granted by law.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130513

Cost, as applied to a project or portion thereof financed under this chapter, means all or any part of the cost of construction and acquisition of all real or personal property, rights, rights-of-way, franchises, easements, and interests acquired or used for a project, the cost of demolishing or removing any structures on land so acquired, including the cost of acquiring any land to which the structures may be removed, the cost of all machinery and equipment, vehicles, rolling stock, financing charges, interest prior to, during, and for a period after completion of construction as determined by the commission, provisions for working capital, reserves for principal and interest, and for extensions, enlargements, additions, replacements, renovations, and improvements, the cost of architectural, engineering, financial, and legal services, plans, specifications, estimates, and administrative expenses, and other expenses necessary or incidental to the determination of the feasibility of constructing any project or incidental to the construction, acquisition, or financing of any project.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130514

Notes means notes and agreements relating thereto, bond anticipation notes, and commercial paper.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130515

Transit project or project means real and personal property, including, but not limited to, land, structures and all improvements thereto, works, vehicles, rolling stock, rights-of-way, easements, rail lines, rail beds, stations, platforms, switches, yards, terminals, parking facilities, other facilities adjacent to or nearby rail transit stations which are designed to be used in conjunction with the station, and any and all other facilities or equipment necessary or convenient for the provision of transit service, whether under, on, or above the ground, including public streets, highways, bridges, or other public ways or waterways, together with all physical structures necessary or convenient for the access of persons and vehicles thereto.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130516

Public agency means any state agency, department, board, or commission, any county, city, regional agency, district, or other political subdivision.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130517

Public transit purposes, as used in this chapter and in Section 130354, includes a pledge of transactions and use tax revenues to secure any bonds issued pursuant to this chapter, the payment or provision for payment of the principal of the bonds and any premium, interest on the bonds, and the costs of issuance of the bonds.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130518

Revenues means all rents, receipts, purchase payments, and all other income or receipts derived by the commission, whether from fares, the sale, lease, or other disposition of transit facilities or projects or otherwise, and any income or revenue derived from the investment of any money in any fund or account of the commission.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130519

(a) The Los Angeles Metro Rail project means an 18.6 mile rail line and necessary support facilities and equipment as described in the June 1983 Environmental Impact Statement and Environmental Report, Los Angeles Rail Rapid Transit Project, Metro Rail.

(b) The initial segment of the Los Angeles Metro Rail project means that portion of the project which the United States Department of Transportation has approved and committed federal funds for initial construction.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)






ARTICLE 3. General Powers and Duties

130520

The commission may incur indebtedness and obligations as provided by this chapter.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130521

The commission may acquire by deed, purchase, lease, contract, gift, devise, or otherwise, any real or personal property, structures, rights, rights-of-way, franchises, easements, air, land, and development rights, and other interests in lands located within this state necessary or convenient for the construction or operation of a project, upon terms and conditions it deems advisable, and to lease, develop, jointly develop, maintain, operate, or dispose of any property, right, or interest in the manner that is necessary or desirable to carry out the objects and purposes of this chapter. Nothing in this chapter provides eminent domain power.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130522

The commission may do all of the following:

(a) Fix, collect, and revise from time to time, rates, rents, fees, fares, and charges for the use of, and for any facilities furnished or to be furnished by, a project or any part thereof, except that no rent, fee, fare, or charge may be imposed on an operator for the use of the facilities used in the operation of its transit guideway system.

(b) Contract with any individual, partnership, association, corporation, or public agency with respect to a project.

(c) Provide and maintain, by contract with any public agency or otherwise, a security force to enforce its regulations, preserve and protect the projects financed pursuant to this chapter, and preserve and protect the public peace, health, and safety with respect to these projects.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)






ARTICLE 4. Bonds and Notes

130530

The commission may issue bonds for purposes authorized by this chapter, and to fund or refund them, pursuant to this chapter.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130531

Notwithstanding any other provision of law:

(a) The commission and its revenues are exempt from all taxes on, or measured by, income.

(b) Bonds issued by the commission are exempt from all property taxation, and the interest on the bonds are exempt from all taxes on income.

(c) All property owned by the commission is exempt from property taxes, assessments, and other public charges secured by liens.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130532

The commission may from time to time issue or renew notes in anticipation of the sale of bonds or otherwise. The commission may also issue notes partly to renew notes or to discharge any other outstanding obligation and partly for any other purpose. Notes may be authorized, sold, and delivered in the same manner as bonds. Any resolution of the commission authorizing notes may contain any provision which the commission may include in any resolution authorizing bonds, and the commission may include in the notes any terms, covenants, or conditions which it may include in bonds. Notes shall be paid from any revenues of the commission or other money available therefor and not otherwise pledged, or from the proceeds of the sale of the bonds in anticipation of which the notes were issued, subject to any contractual rights of the holders of any outstanding notes or other obligations.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130533

(a) Except as provided in this subdivision and as may be otherwise expressly provided by the commission, all issues of its bonds are special obligations of the commission payable from any revenues or money of the commission available therefor and not otherwise pledged, subject only to any agreement with the holders of particular bonds pledging any particular revenues or money. However, the commission may not pledge revenues or money from the following sources: federal funds provided under Sections 1602 and 1607a of Title 49 of the United States Code, funds allocated pursuant to subdivisions (a) and (b) of Section 99312 from a state transit assistance fund created pursuant to Section 99313.6, funds allocated from the Transportation Planning and Development Account in the State Transportation Fund, funds subject to Article XIX of the California Constitution, and funds provided pursuant to the Mills-Alquist-Deddeh Act (Chapter 4 (commencing with Section 99200) of Part 11 of Division 10).

(b) The commission may not pledge any of its revenue derived from the retail transactions and use tax which have been allocated to a city pursuant to the ordinance adopted pursuant to Section 130350, unless the city has authorized the pledging of its allocation.

(c) Notwithstanding that the bonds may be payable from a special fund, they are for all purposes negotiable instruments, subject only to the provisions of the bonds for registration.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130534

(a) The bonds may be issued as serial bonds or as term bonds, or the commission, in its discretion, may issue bonds of both types.

(b) The bonds shall be authorized by resolution of the commission and shall bear the date or dates, mature at the time or times, not exceeding 50 years from their respective dates, bear interest at the rate or rates, be payable at the time or times, be in the denominations, be in registered form, carry the registration privileges, be executed in the manner, be payable in lawful money of the United States of America at the place or places, and be subject to the terms of redemption, as the resolution or resolutions may provide.

(c) The bonds may be sold at public or private sale, and for the price or prices and on the terms and conditions as determined by the commission.

(d) Pending preparation of the bonds, the commission may issue interim receipts, certificates, or temporary bonds which shall be exchanged for the bonds. The commission may sell any bonds at a price below the par value thereof without any limitation on price.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130535

(a) At times that the commission desires to issue bonds, it shall adopt a resolution specifying the total amount of bonds proposed to be issued.

(b) Any resolution authorizing any bonds, or any issue of bonds, shall, to the extent applicable, contain provisions, which are a part of the contract with the holders of the bonds to be authorized, as to the following:

(1) Pledging all or any part of the revenues of any project or any revenue-producing contract or contracts made by the commission with any individual, partnership, corporation, or association or other body, public or private, or other money of the commission, to secure the payment of the bonds or of any particular issue of bonds, subject to any agreement with bondholders that may then exist.

(2) The rentals, fees, fares, purchase payments, and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues.

(3) The setting aside of reserves or sinking funds, and the regulation and disposition thereof.

(4) Limitations on the purpose to which the proceeds of sale of any issue of bonds then or thereafter to be issued may be applied, and pledging the proceeds to secure the payment of the bonds or any issue of the bonds.

(5) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds.

(6) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds that the holders of which are required to consent thereto, and the manner in which the consent may be given.

(7) Limitations on expenditures for operating, administrative, or other expenses of the commission.

(8) Defining the acts or omissions to act which constitute a default in the duties of the commission to bondholders of the commission s obligations, and providing the rights and remedies of the bondholders in the event of a default.

(9) The mortgaging of any project, or any part thereof, for the purpose of securing the bondholders.

(10) The terms and conditions of the sale, whether public or private, including, but not limited to, the price, interest rates, terms to maturity, security arrangements, and any other terms and conditions which the commission deems necessary under the circumstances.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130536

Neither the members of the commission, nor any person executing the bonds, are liable personally on the bonds, or are subject to any personal liability or accountability by reason of the issuance thereof.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130537

The commission may, from any funds available therefor, purchase its bonds. The commission may hold, pledge, cancel, or resell the bonds, subject to, and in accordance with, agreements with the bondholders.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130538

(a) At the discretion of the commission, any bonds issued under this chapter may be secured by a trust agreement by and between the commission and a trustee, which may be any trust company or bank having the powers of a trust company within or without the state.

(b) The trust agreement, or the resolution providing for the issuance of the bonds, may pledge or assign the revenues to be received or the proceeds of any contract pledged and may convey or mortgage the project, or any portion thereof, to be financed out of the proceeds of the bonds. The trust agreement, or resolution providing for the issuance of the bonds, may contain provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including particularly provisions specifically authorized to be included in any resolution of the commission authorizing bonds.

(c) Any bank or trust company which does business under the laws of the United States or of this state, which has its principal place of business in this state, and which may act as depository of the proceeds of bonds or of revenues or other moneys may furnish indemnifying bonds or pledge securities as may be required by the commission.

(d) Any trust agreement may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders. In addition, any trust agreement or resolution may contain other provisions that the commission may deem reasonable and proper for the security of the bondholders.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130538.5

The commission shall take no action which will materially impair the security pledged for any bonds which it has previously issued.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130539

All expenses incurred in carrying out the provisions of the trust agreement or resolution may be treated as a part of the cost of the operation of a project.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130540

(a) Bonds issued under this chapter do not constitute a debt or liability of the state or of any other public agency, other than the commission, or a pledge of the faith and credit of the state or of any other public agency, other than the commission, but shall be payable solely from the funds provided therefor. All the bonds shall contain on the face thereof a statement to the following effect:

Neither the faith and credit nor the taxing power of the State of California or any public agency, other than the Los Angeles County Transportation Commission, is pledged to the payment of the principal of, or interest on, this bond.

(b) The issuance of bonds under this chapter does not in any manner obligate the state or any other public agency thereof to levy, or to pledge any form of, taxation therefor or to make any appropriation for their payment.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130541

The commission may provide for the issuance of bonds of the commission for the purpose of refunding any bond then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the earliest or subsequent date of redemption, purchase, or maturity of the bonds and, if deemed advisable by the commission, for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions, or enlargements of a project or any portion thereof. The commission may issue refunding bonds to refinance its indebtedness only if the commission finds that the refunding is in the public interest due to the terms or conditions of the refunding, including, without limitation, lower net interest cost, maturity or maturities, call provisions, or similar terms and conditions.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130542

(a) The proceeds of any bonds issued for the purpose of refunding outstanding bonds may, in the discretion of the commission, be applied to the purchase or retirement at maturity or redemption of outstanding bonds either on their earliest or any subsequent redemption date or upon the purchase or retirement at the maturity thereof and may, pending such application, be placed in escrow to be applied to the purchase or retirement at maturity or redemption on the date as may be determined by the commission.

(b) Pending that use, the escrowed proceeds may be invested and reinvested by the commission or its trustee in obligations of, or guaranteed by, the United States of America, or in certificates of deposit or time deposits secured by obligations of, or guaranteed by, the United States of America, maturing at a time or times appropriate to ensure the prompt payment of principal, interest, and redemption premium, if any, of the outstanding bonds to be so refunded. The interest, income, and profits, if any, earned or realized on the investment may also be applied to the payment of the outstanding bonds to be so refunded. After the terms of the escrow have been fully satisfied and carried out, any balance of the proceeds and interest, income, and profits, if any, earned or realized on the investments thereof may be returned to the commission for use by it in any lawful manner.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130543

The proceeds of any bonds issued for the additional purpose of paying all or any part of the cost of constructing and acquiring additions, improvements, extensions, or enlargements of a project may be invested and reinvested by the commission or its trustee in obligations of, or guaranteed by, the United States of America, or in certificates of deposit or time deposits secured by obligations of, or guaranteed by, the United States of America, maturing not later than the time or times when the proceeds will be needed for the purpose of paying all or any part of the cost. The interest, income, and profits, if any, earned or realized on the investment may be applied to the payment of all or any part of the cost or may be used by the commission in any lawful manner.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130544

Bonds issued pursuant to Section 130542 are subject to this chapter in the same manner and to the same extent as other bonds issued pursuant to this chapter.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130545

The bonds issued pursuant to this chapter are legal investments for all trust funds, the funds of all insurance companies, commercial or savings banks, trust companies, savings and loan associations, and investment companies, for executors, administrators, guardians, conservators, trustees, and other fiduciaries, for state school funds, and for any funds which may be invested in county, municipal, or school district bonds. The bonds are securities which may properly and legally be deposited with, and received by, any state or municipal officer or any public agency for any purpose for which the deposit of bonds or obligations of the state is now, or may hereafter be, authorized by law, including deposits to secure public funds.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)






ARTICLE 5. Supplemental Provisions

130550

This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect the purposes thereof.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130551

(a) This chapter provides a complete, additional, and alternative method for the doing of the things authorized thereby, and is supplemental and additional to powers conferred by other laws.

(b) The issuance of bonds and refunding bonds under this chapter need not comply with the requirements of any other law applicable to the issuance of bonds.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130552

The State of California does hereby pledge to, and agree with, the holders of any bonds issued under this chapter and with those parties who may enter into contracts with the commission pursuant to this chapter that the state will not limit or alter the rights hereby vested in the commission until the bonds, together with the interest thereon, are fully met and discharged and the contracts are fully performed on the part of the commission. However, nothing in this section precludes that limitation or alteration if and when adequate provision has been made by law for the protection of the bondholder or those entering into contracts with the commission.

The commission, as agent for the state for this purpose only, may include this pledge and undertaking for the state in issuing its bonds and entering into contracts.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)



130553

To the extent that the provisions of this chapter, with respect to the financing of transit systems or facilities, are inconsistent with the provisions of any general statute or special act or parts thereof, with respect to the financing of transit systems or facilities, the provisions of this chapter are controlling. This section does not affect the authority of the Southern California Rapid Transit District to issue bonds, notes, or other evidences of indebtedness under Chapter 7 (commencing with Section 30900) of Part 3 of Division 10 or any other law.

(Added by Stats. 1984, Ch. 1646, Sec. 2.)









CHAPTER 6. Code of Conduct for the Board of the Los Angeles County Metropolitan Transportation Authority

130600

For purposes of this chapter, the following terms have the following meanings:

(a) Board means the board of directors of the Los Angeles County Metropolitan Transportation Authority.

(c) Entitlement for use includes all contracts except competitively bid, labor, or personal employment contracts, regardless of whether an individual accepts, solicits, or directs the contribution for himself or herself or on behalf of any other candidate or committee.

(d) Gift has the same meaning as defined in Section 82028 of the Government Code.

(e) Indirect investment or interest means any investment or interest owned by the spouse or dependent children of an individual, by an agent on behalf of the individual, or by a business entity or trust in which the individual, the individual s agents, spouse, or dependent children own directly, indirectly or beneficially a 10 percent interest or greater.

(f) Participant means any person, other than a party, as defined in subdivision (g), who is not a party but who actively supports or opposes a particular decision in a proceeding involving a license permit or other entitlement for use, including contract actions, and who has a financial interest in the decision. A person actively supports or opposes a particular decision in a proceeding if he or she lobbies in person the board members or MTA employees, testifies in person before the MTA, or otherwise acts to influence officers of the agency.

(g) Party means any person who files an application for, or is the subject of, a proceeding involving a license, permit, or other entitlement for use to competitively bid on contracts, including contract amendments and change orders.

(h) MTA means the Los Angeles County Metropolitan Transportation Authority.

(Added by Stats. 1997, Ch. 900, Sec. 8. Effective January 1, 1998.)



130605

Any reference in this chapter to chief executive officer, general counsel, counsel, inspector general, board secretary, or secretary is to the officers of the Los Angeles County Metropolitan Transportation Authority appointed under Sections 130051.9 and 130051.25.

(Added by Stats. 1997, Ch. 900, Sec. 8. Effective January 1, 1998.)



130610

(a) The board shall appoint an ethics officer, who shall report to the board.

(b) When in doubt as to the applicability of any provision of this chapter to any particular situation, a board member shall contact the general counsel or the ethics officer for advice.

(Added by Stats. 1997, Ch. 900, Sec. 8. Effective January 1, 1998.)



130615

(a) The provisions of this chapter shall be enforced by the inspector general.

(b) Any violation of this chapter that is also a violation of other state law or of local or federal law may also be prosecuted by the appropriate authority.

(c) Upon notice of a possible violation of this chapter, the board shall refer the matter to the inspector general for investigation. Upon completion of the investigation, if the matter has been determined not to be criminal in nature and to be of such a nature that it may be disclosed, the inspector general shall report the findings to the board. If the matter is determined to be criminal in nature, the inspector general shall refer the matter to the appropriate enforcement authorities for prosecution.

(Added by Stats. 1997, Ch. 900, Sec. 8. Effective January 1, 1998.)



130620

(a) Sanctions for violations of this chapter shall be determined by the board. The sanctions imposed shall depend upon the severity of the infraction and may be progressive unless the violation is determined to be so egregious as to warrant more severe action initially.

(b) The board may consult with the inspector general for an opinion regarding the sanctions appropriate to any particular violation.

(c) Sanctions imposed under this section may include, but are not limited to, any of the following:

(1) Private reprimand by the board.

(2) Public censure by the board at a regularly scheduled meeting.

(3) Disqualification from participating in any discussion or vote on any matter related to the violation.

(4) Removal of the board member from one or more committees for a period of time.

(5) Permanent removal of the board member from one or more committees.

(6) Suspension from all board actions for a period of time.

(7) A monetary fine in an amount determined by the board.

(d) If a board member is criminally indicted, he or she shall be suspended from all board actions for the duration of the criminal proceeding. If the board member is acquitted of the charges, he or she shall return to the board as a full, participating member.

(e) For violations of this chapter that result in findings of criminal or civil liability, the board may recommend additional sanctions to the inspector general after the civil or criminal proceedings are completed.

(Added by Stats. 1997, Ch. 900, Sec. 8. Effective January 1, 1998.)



130625

Confidential information, particularly investigative reports for the inspector general, shall not be disseminated beyond the authorized recipient of the report.

(Added by Stats. 1997, Ch. 900, Sec. 8. Effective January 1, 1998.)



130630

The role of the board as it relates to the MTA is as follows:

(a) The board provides counsel and direction to management and shall not be involved in the day-to-day affairs of the MTA.

(b) Board members do not have individual power or authority over the MTA. That power and decisionmaking authority lie with the full board.

(Amended by Stats. 2005, Ch. 22, Sec. 175. Effective January 1, 2006.)



130635

The rules of conduct at board meetings shall apply to all matters under consideration by the board except for ceremonial matters and are as follows:

(a) Board members shall treat MTA staff members and each other with respect and courtesy.

(b) Disagreements shall not result in personal comments or attacks against an MTA staff member or another board member.

(c) When any member is recognized to speak at a board meeting, the board member shall address the chair.

(d) When two or more members address the chair at the same time, the chair shall name the member who is to be the first to speak.

(e) When speaking, a member shall confine his or her remarks to the topic under debate or discussion.

(f) Each member, in the order recognized by the chair, shall have not more than five minutes to speak.

(g) Answers to questions asked by a member shall be counted against the member s five minutes.

(h) Once having recognized a member to speak, the chair shall not recognize that member to be heard again, except to answer questions, until all other board members have had an opportunity to speak.

(i) All members shall have an opportunity to speak before the chair may enter the discussion.

(j) After all members desiring to speak have had an opportunity to be heard once, the time for each member desiring to speak again, or for the first time, shall be limited to a maximum of three minutes.

(k) There shall be no limit to the number of times a member is allowed to speak.

(l) The secretary shall time the members when discussion of an issue begins and notify the chair when a member s time has expired.

(Added by Stats. 1997, Ch. 900, Sec. 8. Effective January 1, 1998.)



130640

(a) Members shall not publicly engage in personal attacks on MTA employees or attempt to discipline any employee.

(b) Any concerns regarding an employee s performance shall be communicated to the chief executive officer.

(c) Any concerns regarding the performance of an officer of the board shall be communicated to that officer.

(d) Nothing in this section limits the right of the board to evaluate board officers.

(Added by Stats. 1997, Ch. 900, Sec. 8. Effective January 1, 1998.)



130650

Committee chairs shall present items from their committee meetings and the recommendation of their committee.

(Added by Stats. 1997, Ch. 900, Sec. 8. Effective January 1, 1998.)



130655

(a) All members shall be afforded an adequate opportunity to review written motions having financial or policy implications prior to the board meeting.

(b) A written motion having financial or policy implications shall be referred to the appropriate committee for recommendation to the full board, unless the motion is distributed to all board members not later than 48 hours prior to the board meeting or this requirement is waived by the vote of nine board members.

(Added by Stats. 1997, Ch. 900, Sec. 8. Effective January 1, 1998.)



130660

(a) Board members or their staff are prohibited from soliciting or accepting any gift from MTA contractors or from persons or entities that have submitted a proposal or bid for an MTA contract.

(b) Board members or their staff shall not accept gifts aggregating two hundred eighty-nine dollars ($289) or more, as specified in Section 89502 or 89503 of the Government Code, from a single source in any calendar year.

(c) Board members shall disqualify themselves from participating in a decision that may have a financial effect upon a source of income aggregating two hundred fifty dollars ($250) or more or a donor of gifts aggregating two hundred eighty-nine dollars ($289) or more, if those gifts were received within 12 months preceding the time of the decision.

(d) Board members shall not accept gifts aggregating more than ten dollars ($10) in a calendar month from an MTA registered lobbyist, lobbying firm, or lobbyist employer.

(e) Board members shall report on their annual Statement of Economic Interest gifts aggregating fifty dollars ($50) or more and income of two hundred fifty dollars ($250) or more received from a single source in a calendar year.

(Added by Stats. 1997, Ch. 900, Sec. 8. Effective January 1, 1998.)



130665

(a) Board members or their staff shall not accept any payment made for a speech given, an article published, participation in a program, or any other appearance at a public or private conference, convention, meeting, social event, meal, or similar gathering.

(b) This section does not prohibit payments for actual personal services rendered in connection with a member s practice of a bona fide business, trade, or profession.

(Added by Stats. 1997, Ch. 900, Sec. 8. Effective January 1, 1998.)



130670

Reimbursement for travel or lodging may be exempt from the provisions prohibiting gifts if the travel is related to MTA business. That reimbursement, however, shall be reported in the annual Statement of Economic Interest. The general counsel may be consulted prior to accepting payment or reimbursement to determine whether that reimbursement should be disqualified as a gift.

(Added by Stats. 1997, Ch. 900, Sec. 8. Effective January 1, 1998.)



130675

Board members shall not direct any MTA employee, contractor or potential contractor to make a charitable contribution to a specified agency.

(Added by Stats. 1997, Ch. 900, Sec. 8. Effective January 1, 1998.)



130680

(a) The chief executive officer shall be responsible for ensuring the MTA has an independent professional procurement staff. The chief executive officer and designated procurement staff shall be responsible for conducting an independent, autonomous procurement process in accordance with state and federal law.

(b) Board members shall use objective judgment in voting on a procurement award and base their decision on the criteria established in the procurement documents.

(c) Board members or their staff shall not attempt to influence contract awards.

(d) During any procurement process, board members or their staff shall not communicate with MTA staff regarding the procurement.

(e) Before the staff recommendation for an award is made public, board members or their staff shall communicate only with the chief executive officer or his or her designee regarding the procurement. The chief executive officer shall keep a log of those communications and shall report those communications and responses in writing at the board meeting where action on the procurement is scheduled.

(f) Board members or their staff shall not attempt to obtain information about the recommendation of the award of a contract until the recommendation is made public.

(g) Board members shall not release information about the procurement to the public until the award recommendation is made public.

(h) If a board member attempts to communicate with MTA staff to influence the recommended award, this communication shall be reported by staff to the inspector general.

(Amended by Stats. 2009, Ch. 140, Sec. 168. Effective January 1, 2010.)



130685

(a) Prior to the issuance of a request for proposal (RFP), request for interest in qualification (RFIQ), or invitation for bid (IFB), and ending on the date of the selection of the contractor, no person or entity submitting a proposal in response to the RFP, RFIQ, or IFB, nor any officer, employee, representative, agent, or consultant representing the proposer shall contact by any means or engage in any discussion concerning the award of the contract with any board member or his or her staff. Any contact shall be grounds for the disqualification of the proposer.

(b) A board member who receives any communication from a proposer in violation of this chapter shall report that communication to the inspector general. The inspector general shall forward this information to the director of contracts and responsible procurement staff.

(c) Board members shall not meet with a person or entity who submitted a proposal in response to the RFP, RFIQ, or IFB, nor any officer, employee, representative, agent, or consultant representing the proposer regarding a protest submitted regarding the recommended contract award or any lawsuit or potential lawsuit regarding the recommended contract award.

(Added by Stats. 1997, Ch. 900, Sec. 8. Effective January 1, 1998.)



130690

Board members and their staff shall refrain from conduct that they know or reasonably should know is likely to create in the minds of reasonable observers the perception that the board member or staff member used his or her public position improperly.

(Added by Stats. 1997, Ch. 900, Sec. 8. Effective January 1, 1998.)



130700

(a) Board members or their staff shall not participate in an MTA decision in which they know or have reason to know that they have a financial interest.

(b) Board members shall not be purchasers at any sale, or vendors at any purchase, that is made personally by that member.

(c) An individual is deemed to have a financial interest in a decision if it is reasonably foreseeable that the decision will have a material financial effect on that individual or the individual s immediate family, distinguishable from its effect on the public generally, or on any of the following:

(1) Any business entity in which the board member or staff member has a direct or indirect investment worth one thousand dollars ($1,000) or more.

(2) Any real property in which the board member or staff member has a direct or indirect interest worth one thousand dollars ($1,000) or more.

(3) Any source of income, other than gifts and other than loans by a commercial lending institution made in the regular course of business in terms available to the public without regard to official status, aggregating two hundred fifty dollars ($250) or more in value provided to, received by, or promised to the board member or staff member within 12 months prior to the time when the decision is made.

(4) Any business entity in which the board member or a member of his or her staff is a director, officer, partner, trustee, or employee, or holds any position of management.

(5) Any donor or, or any intermediary of, agent for a donor of a gift or gifts aggregating two hundred eighty-nine dollars ($289) or more in value provided to, received by, or promised to, the board member or staff member within 12 months prior to the time the decision is made.

(d) This section does not prohibit a board member from participating in a decision if that participation is legally required in order for the decision to be made. In that case the individual shall disclose the nature of his or her interest before he or she participates in the decision. For the purposes of this subdivision, the fact that a board member s vote is necessary to break a tie does not make his or her participation legally required.

(Added by Stats. 1997, Ch. 900, Sec. 8. Effective January 1, 1998.)



130705

(a) Board members or their staff shall not engage in any employment, activity, or enterprise that is inconsistent, incompatible, or in conflict with the duties of an MTA officer.

(b) Board members or their staff shall not use the MTA s facilities, equipment, supplies, badge, prestige, or influence for private gain.

(Added by Stats. 1997, Ch. 900, Sec. 8. Effective January 1, 1998.)



130710

The MTA shall not contract with any of the following:

(a) MTA board members or their staff.

(b) Any profit-making firm or business in which a former board member or member of his or her staff is an officer, principal, partner, or major shareholder.

(Added by Stats. 1997, Ch. 900, Sec. 8. Effective January 1, 1998.)



130715

(a) Former board members or their staff shall not participate in any contract with the agency for a period of 12 months after leaving the board.

(b) MTA shall not contract with any profit-making firm or business in which a former board member or member of his or her staff is an officer, principal, or partner, or is a shareholder who holds more than 10 percent of the stock in the company, for a period of 12 months after the board member has left the board.

(Added by Stats. 1997, Ch. 900, Sec. 8. Effective January 1, 1998.)



130720

(a) Board members shall file Statements of Economic Interest with the ethics officer pursuant to state law, within 30 days of assuming office, annually, and within 30 days of leaving office.

(b) Board members shall file an addendum to the statement required under subdivision (a), disclosing all financial interests both within and outside Los Angeles County, including those financial interests received during the reporting period by all entities in which the member is an officer, principal, partner, or major shareholder.

(c) Any amendments to the Statement of Economic Interest or addendum shall be filed within 30 days of the occurrence of the change.

(Amended by Stats. 2009, Ch. 140, Sec. 169. Effective January 1, 2010.)



130725

Any person who receives compensation to regularly provide advice, recommendations, or counsel to board members regarding MTA activities shall file a Statement of Economic Interest with the MTA within 10 days of the commencement of the consultant relationship and shall update that statement within 30 days of the end of each calendar quarter. This requirement does not apply to a full time employee of a governmental entity who is already required to file a statement.

(Added by Stats. 1997, Ch. 900, Sec. 8. Effective January 1, 1998.)



130730

Any person who regularly provides advice, recommendations, or counsel to board members regarding MTA activities and also advises another agency or entity that has a financial interest in an item before the board shall be prohibited from giving advice to board members and MTA staff regarding that item.

(Added by Stats. 1997, Ch. 900, Sec. 8. Effective January 1, 1998.)









DIVISION 12.5. COUNTY TRAFFIC AND TRANSPORTATION FUNDING IN THE NINE-COUNTY SAN FRANCISCO BAY AREA

CHAPTER 1. Definitions and General Provisions

131000

This chapter shall be known and may be cited as the Bay Area County Traffic and Transportation Funding Act.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131001

The Legislature finds and declares all of the following:

(a) That, in the nine-county San Francisco Bay area, traffic and transportation improvements are an immediate high priority needed to resolve the bay area s serious traffic congestion and transit mobility problems that threaten the economic viability of the area and adversely impact the quality of life therein.

(b) That, in the nine-county San Francisco Bay area, the Metropolitan Transportation Commission is responsible for regional transportation planning and programming.

(c) That the commission and the counties and cities within the nine-county San Francisco Bay area wish to collectively develop and implement, on a county-by-county basis, near-term local traffic and transportation projects that responsibly and adequately deal with current and anticipated traffic congestion and transit mobility problems.

(d) That, in order to proceed in a expeditious manner with the development and implementation of those projects, each of the nine counties in the San Francisco Bay area should be provided the opportunity to review and determine whether there is a need for the development and implementation of a county transportation expenditure plan that goes significantly beyond current federal, state, and local funding.

(e) Therefore, it is in the public interest to allow the voters in any county in the nine-county San Francisco Bay area to either create a county transportation authority or to authorize the commission to implement a retail transactions and use tax for the purpose of funding a local transportation expenditure plan showing a need for the proceeds from that tax.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131002

This division does not apply to the County of Santa Clara until November 1, 1995.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131003

City selection committee means the committee created pursuant to Section 50270 of the Government Code. For purposes of the City and County of San Francisco, the committee means the Mayor of the City and County of San Francisco.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131004

Commission means the Metropolitan Transportation Commission.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131005

County includes a city and county, and means any of the nine San Francisco Bay area counties listed in Section 66502 of the Government Code.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131006

Board of supervisors means the board of supervisors of any of the nine San Francisco Bay area counties listed in Section 66502 of the Government Code.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131007

County transportation authority means any authority created pursuant to this division in any of the nine San Francisco Bay area counties listed in Section 66502 of the Government Code.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131008

Department means the Department of Transportation.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131009

Local governments means the cities within each of the nine San Francisco Bay area counties listed in Section 66502 of the Government Code.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131010

Sponsoring agency means a governmental agency, including a county transportation authority, that has transportation responsibilities in the county in which a retail transactions and use tax ordinance has been approved pursuant to this division.

(Amended by Stats. 2005, Ch. 83, Sec. 1. Effective July 19, 2005.)






CHAPTER 2. County Transportation Expenditure Plan

131050

Any board of supervisors which believes its county has essential traffic and transportation projects for which current estimates of federal, state, and local funds may not be adequately available, may establish, on or after January 1, 1986, in conjunction with the city selection committee a process to develop a countywide consensus on the need for these projects and on a proposed county transportation expenditure plan to adequately fund the construction, maintenance, repair, or operation of these projects. The process may include the establishment of a committee or committees as the board of supervisors and the city selection committee deem necessary. The process shall provide for the participation of representatives of cities and the county, representatives of transit agencies serving the county, the department, the commission, and other agencies determined to be necessary by the board of supervisors and the city selection committee. Meetings of any committee established are subject to the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code). The board of supervisors and the city selection committee may request the commission to provide some staffing assistance. The board of supervisors and the city selection committee shall establish, by resolution, an expected schedule and the process to be used for the completion of the tasks set forth in this chapter.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131051

The county transportation expenditure plan shall consist of all of the following:

(a) (1) A list of essential traffic and transportation projects in the order of priority within the county, and their respective sponsoring agencies, which current estimates of federal, state, and local funds indicate are insufficient to provide for their completion. The types of projects may include, but are not limited to, capital, maintenance, repair, or operation projects. However, no project shall be included that does not have a sponsoring agency. Estimates of federal and state funding shall be based on estimates provided by the staff of the commission. The sponsoring agency shall provide cost estimates for its projects. An agency which administers a retail transactions and use tax ordinance adopted pursuant to this division shall not be a public transit operator. In addition, any state highway project is subject to approval by the department. Any project estimated to have adequate funding shall not be included on the list.

(2) Notwithstanding paragraph (1), funds generated from this division may be used to advance construction to an earlier date for projects contained in the state transportation improvement plan with the concurrence of the county transportation authority, the commission, the California Transportation Commission, and the department.

(b) An estimate of the costs of each of the projects listed in subdivision (a).

(c) An estimate of the current sources of funds available to assist in the completion of each of the projects listed in subdivision (a).

(d) An estimate of the additional amounts of funds to make up the difference between figures in subdivisions (b) and (c) for each of the projects listed in subdivision (a).

(e) A recommendation on whether the adoption of a retail transactions and use tax ordinance would be necessary to fund the projects listed in subdivision (a). If a recommendation is made for the adoption of that ordinance, it shall include a recommendation as to whether the tax shall be permanent or for a specific term. The recommendation shall also address the issue of whether a bonding authority should be sought and on the limitations of that authority.

(f) A recommendation on whether the board of supervisors should request the voters to authorize the creation of a county transportation authority pursuant to this division to impose and administer the proceeds of the tax ordinance recommended in subdivision (e), or whether the board of supervisors should request the commission to impose and administer the proceeds of the tax. The ordinance shall be subject to the approval of a majority of the electors voting on the measure to approve the imposition of the tax.

(g) If the recommendation is for the board of supervisors to ask the voters to request the commission to impose the tax, a recommendation shall be made for the establishment and membership of an advisory committee to advise the commission on the administration of the recommended county transportation expenditure plan.

(h) If the recommendation is for the creation of a county transportation authority, the recommendation shall also include the membership of the authority, specifying the number to represent local governments and the number to represent the county.

(i) A recommendation as to whether to seek the support of adjacent counties for projects that have intercounty impact by requesting the board of supervisors and the city selection committee of each of the adjacent counties to develop a county transportation expenditure plan for their respective county. Adjacent counties shall endeavor to work cooperatively together to develop mutual traffic and transportation projects identified in their respective county transportation expenditure plan.

(Amended by Stats. 1997, Ch. 173, Sec. 2. Effective January 1, 1998.)



131052

The recommended county transportation expenditure plan shall be subject to a public hearing and then to a review by the commission, before submittal to the board of supervisors and local governments for adoption.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131053

The commission shall, within 45 days after receipt of a draft county transportation expenditure plan forwarded pursuant to Section 131052, approve the draft plan unless one or more of the following findings is made:

(a) There would be a significant negative regional impact as a result of the proposed projects.

(b) There are insufficient funds available to implement the proposed projects.

(c) Conflicts exist within the county transportation expenditure plan.

(d) The estimates of proceeds from any proposed retail transactions and use tax ordinance are not reasonable.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131054

If the commission rejects a draft county transportation expenditure plan because the draft plan fails to meet the requirements set forth in Section 131053, the commission shall return the draft plan to the county for amendments before resubmittal to the commission for review.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131055

If the commission approves a draft county transportation expenditure plan, the commission shall return the draft plan to the board of supervisors for its approval and to local governments for their approval. A majority of the board of supervisors, and a majority of the local governments representing a majority of the population of the county in the incorporated areas by a majority vote of their respective councils, are required for the adoption of the draft county expenditure plan. The adopted county transportation expenditure plan shall be published by the county within 30 days after its adoption.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131056

(a) Not less than one year prior to the date of the last general election in which a retail transactions and use tax ordinance is in effect pursuant to this division, the commission or the county transportation authority administering the adopted county expenditure transportation plan shall prepare a new draft county transportation expenditure plan for approval pursuant to this chapter.

(b) Upon approval of the draft plan, the board of supervisors shall submit, at the next primary or general election, the question of whether the ordinance shall remain in effect to fund the approved plan.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131057

The commission and any county transportation authority, in administering the adopted county transportation expenditure plan and imposing the retail transactions and use tax, shall have only those powers necessary for those purposes.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)






CHAPTER 3. Retail Transactions and Use Tax

131100

(a) The Legislature, by the enactment of this chapter intends a county transportation authority or the commission, pursuant to a county transportation expenditure plan adopted pursuant to Section 131055, to use any additional funds provided by this chapter to supplement existing local revenues being used for public transportation purposes listed in the plan. The Legislature further intends that the funds provided pursuant to this chapter shall not replace funds previously provided by property tax revenues for public transportation purposes. The nine-county San Francisco Bay area is further encouraged to maintain its existing commitment of local funds for public transportation purposes.

(b) Any tax revenue generated pursuant to this chapter shall be expended in the county of origin, except that tax revenue generated may be expended within and outside the county of origin if so provided in the adopted county transportation expenditure plan. However, the tax revenues may be exchanged for federal or state funds available to another county or local government for transportation purposes if the exchange will benefit the county of origin.

(c) (1) In order to receive funds from the Counties of Alameda and Contra Costa and the City and County of San Francisco pursuant to this chapter, the San Francisco Bay Area Rapid Transit District shall agree to match from federal, state, or other funds available to the district, at least as much as it receives from the additional funds provided by this chapter from those counties.

(2) The funds the district received pursuant to this chapter, and its matching funds therefor, shall be used only for capital expenditures.

(Amended by Stats. 2005, Ch. 83, Sec. 2. Effective July 19, 2005.)



131101

All allocations of revenues derived from the adoption of a retail transactions and use tax ordinance in a county shall be consistent with the priorities established by its county transportation expenditure plan.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131102

(a) A retail transactions and use tax ordinance for a tax of either one-half of 1 percent or 1 percent applicable in the incorporated and unincorporated territory of a county may be imposed by a county transportation authority or the commission in the manner prescribed in Section 131103 and Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, if two-thirds of the electors voting on the measure vote to approve its imposition at an election which shall be called for this purpose by the board of supervisors within one year after the adoption of a county transportation expenditure plan.

(b) The ordinance shall take effect at the close of the polls on the day of election at which the proposition, as set forth in Section 131108, is adopted. The ordinance shall specify the period, as determined by the adopted county transportation expenditure plan during which the tax will be imposed. The tax may be terminated earlier if the projects in the adopted plan are completed and any bonds outstanding issued pursuant to this division are redeemed.

(Amended by Stats. 2013, Ch. 595, Sec. 1. Effective January 1, 2014.)



131103

The county, in the retail transactions and use tax ordinance, shall state the nature of the tax to be imposed and shall specify the purposes for which the revenues derived from the tax will be used, and may state the membership of the county transportation authority.

(Amended by Stats. 2005, Ch. 83, Sec. 3. Effective July 19, 2005.)



131104

(a) The county shall conduct the election called by the board of supervisors pursuant to Section 131102, and the county shall bear the cost in conducting the election, but shall be reimbursed from the proceeds of the tax by the agency imposing the tax if the tax is approved pursuant to Section 131102.

(b) The election shall be called and conducted in the same manner as provided by law for the conduct of elections by a county.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131105

(a) Any tax ordinance adopted pursuant to this chapter shall be operative on the first day of the first calendar quarter commencing more than 120 days after adoption of the ordinance.

(b) Prior to the operative date of the ordinance, a county transportation authority or the commission, as the case may be, shall contract with the State Board of Equalization to perform all functions incident to the administration and operation of the ordinance.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131106

The net revenues derived from the taxes imposed pursuant to this chapter, after deduction for expenses pursuant to Section 131107, shall be allocated by the agency imposing the tax for the transportation purposes as set forth in the adopted county transportation expenditure plan.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131107

In an adopted county transportation expenditure plan that provides for the imposition of a retail transactions and use tax, not more than 1 percent of the annual net amount of revenues raised by the tax may be used to fund the salaries and benefits of the staff of the commission or the county transportation authority, as the case may be, in administering the plan and the retail transactions and use tax ordinance.

All other funds, after reimbursement to the county for the cost of conducting the election as provided for in Section 131104, shall be used for the planning, design, construction, and operation of the traffic and transportation projects as set forth in the adopted plan, and shall be allocated according to eligible sponsoring agencies.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131108

(a) The board of supervisors, as part of the ballot proposition to approve the imposition of a retail transactions and use tax, may seek authorization to issue bonds as may be provided for in the adopted county transportation expenditure plan payable solely from the proceeds of the tax.

(b) The maximum bonded indebtedness which may be authorized shall be an amount equal to the sum of the principal of, and interest on, the bonds, but not to exceed the estimated proceeds of the tax, as determined by the plan.

(c) The proposition shall set forth the actual percent of the tax.

(d) The proposition shall set forth the duration of the tax if the plan specifies a time limit.

(e) The proposition shall set forth the amount of bonds, if any, payable from the proceeds of the tax.

(f) The proposition shall set forth either a county transportation authority or the commission as the agency imposing the tax.

(g) For an entity formed after 1978 which does not have an appropriations limit, the proposition shall include a limit pursuant to Article XIII?B of the Constitution.

(h) The sample ballot to be mailed to the voters, pursuant to Section 13303 of the Elections Code, shall be the full proposition, as set forth in the ordinance calling the election, and the voter information handbook shall include the entire adopted county transportation expenditure plan.

(Amended by Stats. 1994, Ch. 923, Sec. 214. Effective January 1, 1995.)



131109

(a) The bonds authorized by the voters concurrently with the approval of the retail transactions and use tax may be issued at any time by the agency imposing the tax and shall be payable solely from the proceeds of the tax. The bonds shall be referred to as limited tax bonds.

(b) The pledge of the tax to the limited tax bonds authorized under this chapter shall have priority over the use of any of the tax for pay-as-you-go financing, except to the extent that that priority is expressly restricted in the resolution authorizing the issuance of the bonds.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131110

Limited tax bonds shall be issued pursuant to a resolution adopted at any time of a two-thirds vote by the agency imposing the retail transactions and use tax. Each resolution shall provide for the issuance of bonds in the amounts as may be necessary, until the full amount of bonds authorized have been issued. The full amount of bonds may be divided into two or more series and different dates of payment fixed for the bonds of each series. A bond need not mature on its anniversary date.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131111

(a) A resolution authorizing the issuance of bonds shall state all of the following:

(1) The purposes for which the proposed debt is to be incurred, which may include all costs and estimated costs incidental to, or connected with, the accomplishment of those purposes, including, without limitation, engineering, inspection, legal, fiscal agents, financial consultant and other fees, bond and other reserve funds, working capital, bond interest estimated to accrue during the construction period and for a period not to exceed three years thereafter, and expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(2) The estimated cost of accomplishing those purposes.

(3) The amount of the principal of the indebtedness.

(4) The maximum term the bonds proposed to be issued shall run before maturity, which shall not be beyond the date of termination of the imposition of the retail transactions and use tax.

(5) The maximum rate of interest to be paid, which shall not exceed the maximum allowable by law.

(6) The denomination or denominations of the bonds, which shall not be less than five thousand dollars ($5,000).

(7) The form of the bonds, including, without limitation, registered bonds and coupon bonds, to the extent permitted by federal law, and the form of any coupons to be attached thereto, the registration, conversion, and exchange privileges, if any, pertaining thereto, and the time when all of, or any part of, the principal becomes due and payable.

(b) The resolution may also contain any other matters authorized by this chapter or any other law.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131112

The bonds shall bear interest at a rate or rates not exceeding the maximum allowable by law, payable semiannually, except that the first interest payable on the bonds, or any series thereof, may be for any period not exceeding one year, as determined by the agency imposing the retail transactions and use tax.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131113

In the resolution authorizing the issuance of the bonds, the agency imposing the retail transactions and use tax may also provide for the call and redemption of the bonds prior to maturity at the times and prices and upon other terms as specified. However, no bond is subject to call or redemption prior to maturity, unless it contains a recital to that effect or unless a statement to that effect is printed.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131114

The principal of, and interest on, the bonds shall be payable in lawful money of the United States at the office of the treasurer of the agency imposing the retail transactions and use tax, or at other places as may be designated, or at both the office and other places at the option of the holders of the bonds.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131115

The bonds, or each series thereof, shall be dated and numbered consecutively and shall be signed by the chairperson or vice chairperson of the agency imposing the retail transactions and use tax and the auditor-controller of the agency, and the official seal, if any, of the agency shall be attached.

The interest coupons of the bonds shall be signed by the auditor-controller of the agency. All of the signatures and seal may be printed, lithographed, or mechanically reproduced, except that one of the signatures shall be manually affixed.

If any officer whose signature appears on the bonds or coupons ceases to be that officer before the delivery of the bonds, the officer s signature is as effective as if the officer had remained in office.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131116

The bonds may be sold as the agency imposing the retail transactions and use tax determines by resolution, and the bonds may be sold at a price below par, whether by negotiated or public sale.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131117

Delivery of any bonds may be made at any place either inside or outside the state, and the purchase price may be received in cash or bank credits.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131118

All accrued interest and premiums received on the sale of the bonds shall be placed in the fund to be used for the payment of the principal of, and interest on, the bonds, and the remainder of the proceeds of the bonds shall be placed in the treasury of the agency imposing the retail transactions and use tax and applied to secure the bonds or for the purposes for which the debt was incurred. However, when the purposes have been accomplished, any money remaining shall be either (a) transferred to the fund to be used for the payment of principal of, and interest on, the bonds or (b) placed in a fund to be used for the purchase of the outstanding bonds in the open market at prices and in the manner, either at public or private sale or otherwise, as determined by the agency. Bonds so purchased shall be canceled immediately.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131119

(a) The agency imposing the retail transactions and use tax may provide for the issuance, sale, or exchange of refunding bonds to redeem or retire any bonds issued by the agency upon the terms, at the times and in the manner which it determines.

(b) Refunding bonds may be issued in a principal amount sufficient to pay all, or any part of, the principal of the outstanding bonds, the premiums, if any, due upon call and redemption thereof prior to maturity, all expenses of the refunding, and either of the following:

(1) The interest upon the refunding bonds from the date of sale thereof to the date of payment of the bonds to be refunded out of the proceeds of the sale of the refunding bonds or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holders of the bonds.

(2) The interest upon the bonds to be refunded from the date of sale of the refunding bonds to the date of payment of the bonds to be refunded or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holder of the bonds.

(c) The provisions of this chapter for the issuance and sale of bonds apply to the issuance and sale of refunding bonds.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131120

(a) The agency imposing the retail transactions and use tax may borrow money in anticipation of the sale of bonds which have been authorized pursuant to this chapter, but which have not been sold or delivered, and may issue negotiable bond anticipation notes therefor and may renew the bond anticipation notes from time to time. However, the maximum maturity of any bond anticipation notes, including the renewals thereof, shall not exceed five years from the date of delivery of the original bond anticipation notes.

(b) The bond anticipation notes, and the interest thereon, may be paid from any money of the agency available therefor, including the revenues from the tax. If not previously otherwise paid, the bond anticipation notes, or any portion thereof, or the interest thereon, shall be paid from the proceeds of the next sale of the bonds of the agency in anticipation of which the notes were issued.

(c) The bond anticipation notes shall not be issued in any amount in excess of the aggregate amount of the bonds which the agency has been authorized to issue, less the amount of any bonds of the authorized issue previously sold, and also less the amount of other bond anticipation notes therefor issued and then outstanding. The bond anticipation notes shall be issued and sold in the same manner as the bonds.

(d) The bond anticipation notes and the resolutions authorizing them may contain any provisions, conditions, or limitations which a resolution of the agency may contain.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131121

Any bonds issued under this chapter are legal investment for all trust funds; for the funds of insurance companies, commercial and savings banks, and trust companies; and for state school funds; and whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, counties, school districts, or other districts within the state, that money or funds may be invested in the bonds issued under this chapter, and whenever bonds of cities, counties, school districts, or other districts within the state may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public money, the bonds issued under this chapter may be so used. The provisions of this chapter are in addition to all other laws relating to legal investments and shall be controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131122

Any action or proceedings wherein the validity of the adoption of the retail transactions and use tax ordinance provided for in this chapter or the issuance of any bonds thereunder or any of the proceedings in relation thereto is contested, questioned, or denied, shall be commenced within six months from the date of the election at which the ordinance is approved; otherwise, the bonds and all proceedings in relation thereto, including the adoption and approval of the ordinance, shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)






CHAPTER 4. Metropolitan Transportation Commission Administration of Adopted County Transportation Expenditure Plan

131200

Upon approval of a retail transactions and use tax at an election conducted pursuant to Chapter 3 (commencing with Section 131100) in a county with an adopted county transportation expenditure plan that provides that the commission shall administer the tax, the commission shall do all of the following:

(a) Appoint an advisory committee, as provided in the plan, whose members shall be compensated at the rate of fifty dollars ($50) for attending meetings of the advisory committee, but not to exceed one hundred dollars ($100) in any month, and necessary traveling and personal expenses incurred in the performance of his or her duties as authorized by the commission. Members of the staff of the commission, as determined by the commission, shall be available to assist the advisory committee in its work.

(b) Do any and all things necessary to carry out purposes of this chapter.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131201

The commission, with the advice of the advisory committee, shall determine the allocation of the net revenues derived from the imposition of the retail transactions and use tax in conformance with the adopted county transportation expenditure plan.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131202

The commission shall prepare and adopt an annual report by January 1 of each year on the progress to achieve the objectives of completion of the projects in each county transportation expenditure plan that is administered by the commission.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131203

Any amendment to a county transportation expenditure plan proposed by the commission is subject to approval by the advisory committee. An amendment which adds or deletes a project, or is of major significance, shall be submitted for approval in the same manner the adopted plan was approved pursuant to Chapter 2 (commencing with Section 131050). Amendments may provide for the use of additional federal, state, and local funds to account for unexpected revenue fluctuations or to take into consideration unforeseen circumstances. Any amendment shall take into account that all appropriate actions shall be taken to give highest priority to the projects in the initial plan, and any amendments shall not delay or delete any project in the initial plan without the approval of the project sponsor.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)






CHAPTER 5. County Transportation Authority

ARTICLE 1. Creation of a County Transportation Authority

131240

Upon approval of a retail transactions and use tax at an election conducted pursuant to Chapter 3 (commencing with Section 131100) in a county with an adopted county transportation expenditure plan that includes a provision for the creation of a county transportation authority, the authority shall be created at that election.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131241

(a) The county transportation authority shall consist of the members who are elected officials as specified in the county transportation expenditure plan or in the retail transactions and use tax ordinance, and shall be appointed by each constituent local government within 45 days after the authority is created.

(b) At the first meeting of the county transportation authority, one-half of the members, and the odd-numbered member if the membership of the county transportation authority is odd-numbered, shall be selected by lot to serve terms consisting of the remaining months of the current calendar year, if any, plus two years, and the remaining members shall be selected by lot to serve a term consisting of the remaining months of the current calendar year, if any, plus three years. Thereafter, appointments for all members shall be for two-year terms, beginning on January 1.

(c) If any member or alternate member ceases to be an elected official, that member shall cease to be a member of the county transportation authority, and another member shall be appointed for the remainder of the term by the constituent local government that that member represents.

(d) An alternate may be designated for each regular member. A regular member who, pursuant to the county transportation expenditure plan, serves by virtue of holding a specified public office, may designate a person to serve as his or her alternate. In the case of any other regular member, the appointing constituent local government may designate an alternate to the regular appointed member. The alternate s term of office shall be the same as that of the regular member. When the regular member is not present at the meeting of the authority, the alternate may act as the regular member and shall have all the rights, privileges, and responsibilities of the regular member.

(Amended by Stats. 2005, Ch. 83, Sec. 4. Effective July 19, 2005.)



131242

The Secretary of Transportation shall convene the initial meeting of the county transportation authority at the county seat, within 90 days after the authority is created.

(Amended by Stats. 2013, Ch. 352, Sec. 509. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 2. Administration

131260

A county transportation authority at its first meeting, and thereafter, after the first complete calendar year, annually at the first meeting in January, shall elect a chairperson who shall preside at all meetings, and a vice chairperson who shall preside in his or her absence. In the event of their absence or inability to act, the members present, by an order entered in the minutes, shall select one of their members to act as chairperson pro tempore, who, while so acting, shall have the authority of the chairperson.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131262

The majority of the members of a county transportation authority constitutes a quorum for the transaction of business, and all official acts of the authority require the affirmative vote of a majority of the members of the authority.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131263

The acts of a county transportation authority shall be expressed by motion, resolution, or ordinance.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131264

All meetings of a county transportation authority shall be conducted in the manner prescribed by the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131265

A county transportation authority shall do all of the following:

(a) Adopt an annual budget and fix the compensation of its officers and employees.

(b) Adopt an administrative code, by ordinance, which prescribes the powers and duties of its officers, the method of appointment of its employees, and its methods, procedures, and systems of operation and management.

(c) Cause a post audit of its financial transactions and records at least annually by a certified public accountant.

(d) Appoint an advisory committee, which membership reflects a board spectrum of interests and geographic areas of the county. Members of the staff of the county transportation authority, as determined by the county transportation authority, shall be available to aid the advisory committee in its work.

(e) Appoint other advisory committees that it deems necessary.

(f) Do any and all things necessary to carry out the purposes of this chapter.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131266

Notice of the time and place of the public hearing for the adoption of the annual budget of a county transportation authority shall be published pursuant to Section 6061 of the Government Code, and shall be published not later than the 15th day prior to the date of the hearing.

The proposed annual budget shall be available for public inspection at least 15 days prior to the hearing.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131267

A county transportation authority may appoint officers that it deems necessary to carry out its duties and functions.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131268

Each member of a county transportation authority shall be compensated at the rate of one hundred dollars ($100) for each day attending the business of the authority, but not to exceed four hundred dollars ($400) in any month, and necessary traveling and personal expenses incurred in the performance of his or her duties as authorized by the county transportation authority.

(Amended by Stats. 1999, Ch. 724, Sec. 11. Effective January 1, 2000.)



131269

A county transportation authority may enter into a contract with the Board of Administration of the Public Employees Retirement System, and the board may enter into the contract to include all of the employees of the county transportation authority in that retirement system. The employees may be entitled to the same health benefits as are state employees pursuant to Part 5 (commencing with Section 22750) of Division 5 of Title 2 of the Government Code or any other retirement system that the authority determines is in the best interest of its employees.

(Amended by Stats. 2004, Ch. 69, Sec. 38. Effective June 24, 2004.)






ARTICLE 3. Powers and Functions

131280

A county transportation authority shall close its affairs and be terminated within 180 days after the completion of the projects listed in the county transportation expenditure plan and upon retirement of all the bonds authorized to be issued pursuant to this division.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131281

A county transportation authority may sue and be sued, except as otherwise provided by law, in all actions and proceedings, and in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131282

All claims for money or damages against a county transportation authority are governed by Division 3.6 (commencing with Section 810) of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131283

A county transportation authority may make contracts and enter into stipulations of any nature to indemnify and hold harmless, to employ labor, and to do all acts necessary and convenient for the full exercise of the powers granted in this chapter.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131284

A county transportation authority may contract with any department or agency of the United States, with any public agency, including but not limited to, the department, the commission, or any transit district, county, or city, or with any person upon terms and conditions that the county transportation authority finds is in its best interest.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131285

Contracts for the purchase of supplies, equipment, and materials in excess of seventy-five thousand dollars ($75,000) shall be awarded to the lowest responsible bidder after competitive bidding, except in an emergency declared by the vote of two-thirds of the voting membership of the county transportation authority.

(Amended by Stats. 2005, Ch. 83, Sec. 5. Effective July 19, 2005.)



131286

If, after rejecting bids received under Section 131285, the county transportation authority determines and declares by a two-thirds vote of all of its voting members that, in its opinion, the supplies, equipment, or materials may be purchased at a lower price in the open market, the authority may proceed to purchase these supplies, equipment, or materials in the open market without further observance of the provisions regarding contracts, bids, or advertisement.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)






ARTICLE 4. Administration of Adopted County Transportation Plan

131300

The county transportation authority shall administer the county transportation expenditure plan adopted pursuant to Section 131055.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131301

The county transportation authority shall determine the use of the net revenues derived from the imposition of the retail transactions and use tax in conformance with the priorities established in the adopted county transportation expenditure plan.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131302

A county transportation authority shall consult with, and coordinate its actions with, other transportation funding agencies when allocating the net revenues derived from the retail transactions and use tax to the sponsoring agencies of the projects listed in the adopted county transportation expenditure plan.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131303

The county transportation authority shall prepare and adopt an annual report by January 1 of each year on the progress to achieve the objectives of completion of the projects in the adopted county transportation expenditure plan.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)



131304

Any amendment to a county transportation expenditure plan proposed by the county transportation authority which adds or deletes a project, or is of major significance, shall be submitted for approval in the same manner as the adopted plan was approved pursuant to Chapter 2 (commencing with Section 131050). Amendments may provide for the use of additional federal, state, and local funds to account for expected revenue fluctuations, or to take into consideration unforeseen circumstances. Any amendment shall take into account that all appropriate actions shall be taken to give highest priority to the projects in the initial plan and any amendments shall not delay or delete any project in the initial plan without the approval of the project sponsor.

(Added by Stats. 1986, Ch. 301, Sec. 3. Effective July 14, 1986.)












DIVISION 12.7. COUNTY AND REGIONAL TRANSPORTATION COMMISSIONS

CHAPTER 2. San Diego County Regional Transportation Commission

ARTICLE 1. General Provisions, Findings, and Definitions

132000

This chapter shall be known and may be cited as the San Diego County Regional Transportation Commission Act.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132001

The Legislature hereby finds and declares all of the following:

(a) Recognizing the scarcity of resources available for all transportation development, alternative methods of financing provided in this chapter are needed to finance the cost of maintaining, acquiring, constructing, and developing facilities for transportation systems in the County of San Diego and these methods will increase economic opportunities, contribute to economic development, be in the public interest and serve a public purpose, and promote the health, safety, and welfare of the citizens within the County of San Diego.

(b) It is in the public interest to allow the voters of San Diego County to create the San Diego County Regional Transportation Commission so that local decisions can be implemented in a timely manner to provide improvements to the transportation system.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132002

Bonds means indebtedness and securities of any kind or class, including bonds, notes, bond anticipation notes, and commercial paper.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132003

Commission means the San Diego County Regional Transportation Commission created pursuant to this chapter in the County of San Diego.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132004

County means the County of San Diego.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132005

San Diego Association of Governments means the joint powers agency established pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code which is the transportation planning agency for the San Diego County region. Any board, commission, department, or officer succeeding to the functions of the association is granted the powers and duties of the association under this chapter.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132006

Transit development boards means the San Diego Metropolitan Transit Development Board and the North San Diego County Transit Development Board.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)






ARTICLE 2. Creation of the Commission

132050

There is hereby created the San Diego County Regional Transportation Commission in the county.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132051

The Board of Directors of the San Diego Association of Governments shall serve as the San Diego County Regional Transportation Commission.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132052

The commission shall not hire a staff, but shall use the staff of the San Diego Association of Governments and shall compensate the San Diego Association of Governments for the use of staff services as set forth in Section 132103.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132053

On and after a transactions and use tax is imposed pursuant to Article 5 (commencing with Section 132300), the commission may authorize payment from the proceeds of the tax to members of the commission and alternates for serving on the commission. If so authorized, each member of the commission, including alternate members when serving in the absence of a regular member, shall be paid one hundred dollars ($100) for each day the member attends meetings of the commission and committees of the commission, but not to exceed five meetings in any one quarter, and his or her necessary and reasonable expenses in performing his or her duties as a commission member.

(Added by Stats. 1987, Ch. 222, Sec. 1.)






ARTICLE 3. Administration

132100

The joint powers agreement, bylaws, and all rules and regulations of the San Diego Association of Governments shall be the established rules for the proceedings and administration of the commission except as provided otherwise in this chapter.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132101

Meetings of the commission shall be held at least annually and as often as determined necessary by the commission.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132102

The acts of the commission shall be expressed by motion, resolution, or ordinance.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132103

The commission shall expend only that amount of the funds generated pursuant to this chapter for staff support, audit, administrative expenses, and contract services that are necessary and reasonable to carry out its responsibilities pursuant to this chapter.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132104

The commission shall do all of the following:

(a) Adopt an annual budget.

(b) Cause a postaudit of the financial transactions and records of the commission and of all revenues expended pursuant to this chapter to be made at least annually by a certified public accountant.

(c) Do any and all things necessary to carry out the purposes of this chapter.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132105

(a) The commission shall publish, pursuant to Section 6061 of the Government Code, notice of the time and place of the public hearing for the adoption of the annual budget not later than 15 days prior to the date of the hearing.

(b) The proposed annual budget shall be available for public inspection at least 15 days prior to the hearing.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132106

The initial meeting of the commission shall be held in the City of San Diego when called by the Board of Directors of the San Diego Association of Governments in order to approve a transactions and use tax ordinance and ballot proposition and call an election in accordance with Article 5 (commencing with Section 132300).

(Added by Stats. 1985, Ch. 1576, Sec. 23.)






ARTICLE 4. Powers and Functions

132200

The commission may adopt a seal and alter it at its pleasure.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132201

The commission may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all court and tribunals of competent jurisdiction.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132202

All claims for money or damages against the commission are governed by Division 3.6 (commencing with Section 810) of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132203

The commission may make contracts and enter into stipulations of any nature whatsoever, including, but not limited to, contracts and stipulations to indemnify and hold harmless, to employ labor, and to do all acts necessary and convenient for the full exercise of the powers granted in this chapter.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132204

The commission may contract with any department or agency of the United States of America, with any public agency, including, but not limited to, the Department of Transportation, the San Diego Association of Governments, or any transit development board, county, or city, or with any person upon any terms and conditions that the commission finds is in its best interest.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132205

The commission may provide and maintain, by contract with a public agency or by other means, a security force to enforce its regulations, preserve and protect any public transit system or project financed pursuant to this chapter, and preserve and protect the public peace, health, and safety with respect to its system or projects.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)






ARTICLE 5. Transactions and Use Tax

132300

The Legislature, by the enactment of this article, intends the additional funds provided government agencies by this article to supplement existing local revenues being used for public transportation purposes. The government agencies are further encouraged to maintain their existing commitment of local funds for public transportation purposes.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132301

A retail transactions and use tax ordinance applicable in the incorporated and unincorporated territory of the county shall be imposed by the commission in accordance with Section 132307 and Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, if two-thirds of the electors voting on the measure vote to approve its imposition at a special election called for that purpose by the commission. The tax ordinance shall take effect at the close of the polls on the day of election at which the proposition is adopted. The initial collection of the transactions and use tax shall take place in accordance with Section 132304.

If, at any time, the voters do not approve the imposition of the transactions and use tax, this chapter remains in full force and effect. The commission may, at any time thereafter, submit the same, or a different, measure to the voters in accordance with this chapter.

(Amended by Stats. 2007, Ch. 343, Sec. 28.8. Effective January 1, 2008.)



132302

The commission, in the ordinance, shall state the nature of the tax to be imposed, the tax rate or the maximum tax rate, the purposes for which the revenue derived from the tax will be used, and may set a term during which the tax will be imposed. The purposes for which the tax revenues will be used may include, but are not limited to, the administration of this chapter, including legal actions related thereto, the construction, capital acquisition, maintenance, and operation of streets, roads, and highways, including state highways, and the construction, maintenance, and operation of public transit systems, including exclusive public mass transit guideway systems. These purposes include expenditures for the planning, environmental reviews, engineering and design costs, and related right-of-way acquisition. The ordinance shall contain an expenditure plan which shall include the allocation of revenues for the purposes authorized by this section.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132303

(a) The county shall conduct an election called by the commission pursuant to Section 132301.

(b) The election shall be called and conducted in the same manner as provided by law for the conduct of elections by a county.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132304

(a) Any transactions and use tax ordinance adopted pursuant to this article shall be operative on the first day of the first calendar quarter commencing more than 110 days after adoption of the ordinance.

(b) Prior to the operative date of the ordinance, the commission shall contract with the State Board of Equalization to perform all functions incident to the administration and operation of the ordinance.

(Amended by Stats. 2008, Ch. 83, Sec. 2. Effective January 1, 2009.)



132305

The revenues from the taxes imposed pursuant to this article may be allocated by the commission for public transportation purposes consistent with the adopted regional transportation improvement program and the regional transportation plan.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132306

If taxes are imposed pursuant to this article for expenditure for public transit purposes, the commission shall allocate revenues derived therefrom to the transit development boards for allocation within their respective areas of jurisdiction for transit purposes consistent with the adopted regional transportation improvement program and the regional transportation plan.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132307

(a) The commission, subject to the approval of the voters, may impose a maximum tax rate of 1 percent under this chapter and Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, and the commission may state the maximum tax rate in terms of not to exceed 1 percent, or any lesser percentage thereof. The commission shall not levy the tax at a rate other than 1 percent or three-fourths, one-half, or one-fourth of 1 percent, unless specifically authorized by the Legislature.

(b) The tax rate adopted pursuant to this article, unless otherwise prohibited, may be increased by the commission by ordinance adopted in the manner and by the vote stated in Section 132301 and approved by a majority of the electors voting on the measure at an election called for that purpose by the commission.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132308

The commission may reduce a tax rate to percentages lower than that approved by the voters and may further provide for an increase of the tax rate if it has previously been lowered. However, the tax rate may not be increased to a rate above the tax rate approved by the voters.

Any revised tax rate may be adopted only if the commission determines, by a two-thirds vote, that the proceeds of the taxes with the altered tax rate will be sufficient to provide for the payment of principal of, and interest on, any limited tax bonds and any other indebtedness incurred by the commission which was to be payable from the proceeds of the retail transactions and use tax.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132309

(a) The commission, as part of the ballot proposition to approve the imposition of a retail transactions and use tax, shall seek authorization to issue bonds payable from the proceeds of the tax and establish the appropriations limit of the commission.

(b) The maximum bonded indebtedness which may be outstanding at any one time shall be an amount equal to the sum of the principal of, and interest on, the bonds, but not to exceed the estimated proceeds of the transactions and use tax for a period of not more than the number of years for which the transactions and use tax authorized by this article is to be imposed.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132310

(a) The bonds authorized by the voters concurrently with the approval of the retail transactions and use tax may be issued by the commission at any time, and from time to time, payable from the proceeds of the tax. The bonds shall be referred to as limited tax bonds. The bonds may be secured by a pledge of revenues from the proceeds of the tax.

(b) The pledge of retail transactions and use taxes to the limited tax bonds authorized under this article shall have priority over the use of any of the taxes for pay-as-you-go financing, except to the extent that the priority is expressly restricted in the resolution authorizing the issuance of the bonds.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132310.5

The commission may provide for the bonds to bear a variable interest rate, for the manner and intervals in which the rate shall vary, and for the dates on which the interest shall be payable.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132311

Limited tax bonds shall be issued pursuant to a resolution adopted at any time, and from time to time, by the commission by a two-thirds vote of all members of the commission.

The commission may from time to time issue bonds in accordance with the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), for the purposes set forth in the ordinance adopted pursuant to Section 132302, which shall constitute an enterprise within the meaning of Section 54309 of the Government Code. Article 3 (commencing with Section 54380) of Chapter 6 of Part 1 of Division 2 of Title 5 of the Government Code and the limitations on the rate of interest set forth in subdivision (b) of Section 54402 of the Government Code do not apply to the issuance and sale of bonds pursuant to this chapter. Instead, the commission shall authorize the issuance of bonds by resolution, which resolution shall specify all of the following:

(a) The purposes for which the bonds are to be issued.

(b) The maximum principal amount of the bonds.

(c) The maximum term for the bonds.

(d) The maximum rate of interest to be payable upon the bonds shall not exceed the maximum rate permitted for bonds of the commission by Section 53531 of the Government Code or any other applicable provisions of law. In the case of bonds bearing a variable interest rate, the variable rate shall on no day exceed the maximum rate permitted for bonds of the commission on that day by Section 53531 of the Government Code or any other applicable provisions of law. However, the variable interest rate so permitted may on any day exceed that maximum rate if the interest paid on the bonds from their date of original issuance to that day does not exceed the total interest which would have been permitted to have been paid on the bonds if the bonds had borne interest at all times from the date of issuance to that day at the maximum rate permitted from time to time by Section 53531 of the Government Code or any other applicable provisions of law.

(e) The maximum discount on the sale of the bonds. However, the bonds shall not be sold at less than 95 percent of the principal amount in the manner determined by the commission. Each resolution shall provide for the issuance of bonds in the amounts as may be necessary, until the full amount of the bonds authorized has been issued. The full amount of bonds may be divided into two or more series with different dates of payment fixed for the bonds of each series. A bond need not mature on its anniversary date.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132312

Any bonds issued pursuant to this article are a legal investment for all trust funds; for the funds of insurance companies, commercial and savings banks, and trust companies; and for state school funds. Whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, counties, school districts, or other districts within the state, those funds may be invested in the bonds issued pursuant to this article, and whenever bonds of cities, counties, school districts, or other districts within this state may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public money, the bonds issued pursuant to this article may be so used. The provisions of this article are in addition to all other laws relating to legal investments and shall be controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132313

Any action or proceeding wherein the validity of the adoption of the retail transactions and use tax ordinance provided for in this article or the issuance of any bonds thereunder or any of the proceedings in relation thereto is contested, questioned, or denied, shall be commenced within six months from the date of the election at wich the ordinance is approved; otherwise, the bonds and all proceedings in relation thereto, including the adoption and approval of the ordinance, shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)



132314

The commission has no power to impose any tax other than the transactions and use tax imposed upon approval of the voters in accordance with this chapter.

(Added by Stats. 1985, Ch. 1576, Sec. 23.)






ARTICLE 6. Extension, Expansion, or Increase of Transactions and Use Tax

132320

For the purposes of this article, the following terms have the following meanings:

(a) To expand the transactions and use tax means to expand the purposes for which the revenue derived from the tax may be expended to include covering the costs of implementation of the regional comprehensive plan as referenced in Article 6.5 (commencing with Section 132360). These projects shall be limited to mitigation of impacts related to growth, maximizing the efficiency of regional transportation and transit systems, and funding of regional projects that integrate land uses, transportation systems, infrastructure needs, and public investment strategies, within a regional framework. Projects shall be limited to any or all of the following:

(1) Acquisition, management, maintenance, and monitoring of natural habitat and open space, and other projects that implement protection and preservation programs consistent with adopted natural community conservation plans and habitat conservation plans.

(2) Development and implementation of watershed management.

(3) Construction, repair, replacement, and maintenance of stormwater management and conveyance systems, and water quality improvement programs or projects.

(4) Construction, acquisition, maintenance, monitoring, and operation of beach sand replenishment projects.

(5) Funding of operations and maintenance costs for public transit projects that maximize mobility and transportation choices.

(b) To extend the transactions and use tax means to extend the imposition of the tax beyond any term stated in the tax ordinance originally imposing the tax.

(c) To increase the transactions and use tax means to increase the tax rate or the maximum tax rate authorized in the tax ordinance originally imposing the tax to an amount that does not exceed the maximum tax rate authorized under Section 132307.

(d) The term property with regard to real property may include severable appurtenant real property rights such as easements, permits, and leases.

(e) The purposes for which revenue derived from the transactions and use tax may be expended, in addition to the other purposes listed in this article and in Article 5 (commencing with Section 132300), include funding one or more grants to provide funding mechanisms for purchases of property or long-term management and monitoring of projects authorized by this section. Recipients of those grants shall be required to meet the applicable conditions of Section 132321.

(Amended by Stats. 2008, Ch. 83, Sec. 4. Effective January 1, 2009.)



132321

(a) The commission may, upon terms, standards, and conditions approved by the commission, transfer environmental mitigation or conservation property to a public agency or to a nonprofit corporation that is qualified pursuant to Section 501(c)(3) of the Internal Revenue Code.

(1) As a condition to the transfer of property pursuant to this subdivision, the commission may enter into an agreement with the transferee to provide funding for the future maintenance and monitoring of the property consistent with any permit conditions and mitigation requirements imposed by state or federal law or conditions imposed by a state or federal agency. In determining the amount of the funding provided, the commission shall consider the costs of maintaining and monitoring the property and shall offset from the amount of those costs any benefit or value received by the transferee or the commission as a result of the transfer.

(2) The transferee to which the commission transfers the property shall assume the long-term responsibility for the future maintenance and monitoring of the property.

(3) (A) If the transferee fails to maintain and monitor the property in the manner required by law, by a permit, or as described in paragraph (1), or if the transferee is a nonprofit corporation that ceases to exist, the property shall automatically revert to the commission.

(B) If the property reverts to the commission pursuant to this paragraph, any remaining funds from the original transfer pursuant to paragraph (1) shall also revert to the commission.

(C) Any costs, including legal costs, associated with reversion of the property and funds pursuant to this paragraph shall be the responsibility of the transferee.

(4) Any documents conveying property in accordance with this section shall include a restriction limiting the use of the property solely for conservation purposes or environmental mitigation purposes in accordance with the conditions specified in paragraph (1).

(5) Documents conveying property in accordance with this section and documents related to a transfer or assignment of property under this section shall be filed with the county recorder s office in the county in which the property is located.

(6) The transferee shall not do any of the following:

(A) Transfer or assign the property to another entity without approval from the commission and compliance with this section.

(B) Transfer or use the property for any purpose other than as required by the agreement described in paragraph (1), and any relevant permit conditions and mitigation requirements.

(C) Subdivide the property.

(D) Secure loans or liens against the property.

(7) The commission shall conduct, or cause to be conducted, an audit of the performance of the transferee at least once every five years to ensure that the transferee is meeting its obligations pursuant to the terms of the agreement described in paragraph (1).

(b) The commission may, upon terms, standards, and conditions approved by the commission, award one or more grants to provide a funding mechanism for long-term management and monitoring of projects authorized by Section 132320 to a public agency or to a nonprofit corporation that is qualified pursuant to Section 501(c)(3) of the Internal Revenue Code. As a condition to the award of a grant pursuant to this subdivision, the commission may enter into an agreement with the grantee that contains the following terms:

(1) The grantee shall maintain accurate books, records, and accounts of all of its dealings, which shall be subject to an annual financial audit by an independent auditing firm approved by the commission. The grantee shall pay for the annual audit and provide a copy of the audit results to the commission. The commission shall determine whether the grant fund expenditures are consistent with the terms of the agreement described in this subdivision. In addition, the commission may conduct or cause to be conducted a fiscal and compliance audit of the grantee.

(2) The commission shall conduct, or cause to be conducted, an audit of the performance of the grantee at least once every five years to ensure that the grantee is meeting its obligations pursuant to the terms of the agreement described in this subdivision.

(3) (A) If the grantee fails to perform its management or monitoring responsibilities in the manner required by law and in the manner required by the agreement described in this subdivision, or if a grantee that is a nonprofit corporation ceases to exist, any remaining funds derived from the grant pursuant to this subdivision shall revert to the commission.

(B) Any costs, including legal costs, associated with reversion of funds to the commission pursuant to this paragraph shall be the responsibility of the grantee.

(Added by Stats. 2008, Ch. 83, Sec. 5. Effective January 1, 2009.)



132322

(a) An ordinance expanding, extending, or increasing the retail transactions and use tax imposed under this chapter shall be imposed by the commission and shall be applicable in the incorporated and unincorporated territory of the county, if the constitutionally required percentage of the electors voting on the measure vote to approve its imposition at a special election called for that purpose by the commission. The ordinance shall take effect on the day immediately following the day of the election at which the proposition is adopted.

(b) If at any time the voters do not approve the imposition of the expansion, extension, or increase of the transactions and use tax, the commission may, at any time thereafter, submit the same, or a different, measure to the voters in accordance with this article.

(Amended by Stats. 2008, Ch. 83, Sec. 6. Effective January 1, 2009.)



132324

(a) In the ordinance, the commission shall state the nature of the tax to be imposed, the tax rate or the maximum tax rate, and the purposes for which the revenue derived from the tax will be used. In connection with the extension or expansion of the tax, the tax rate or the maximum tax rate may be increased from the tax rate or the maximum tax rate in effect at that time.

(b) If the tax is extended, the ordinance shall set forth the new term during which the tax will be imposed.

(c) If the tax is expanded, the ordinance shall contain an expenditure plan that includes the allocation of revenues for the expanded purposes.

(Amended by Stats. 2008, Ch. 83, Sec. 7. Effective January 1, 2009.)



132326

(a) The county shall conduct an election called by the commission pursuant to Section 132322.

(b) The election shall be called and conducted in the same manner as provided by law for the conduct of elections by a county.

(Added by Stats. 2001, Ch. 297, Sec. 3. Effective January 1, 2002.)



132328

(a) Any ordinance extending or expanding, or both, the transactions and use tax shall be operative on the day immediately following the day of the election at which the proposition is adopted. Any increase in the tax rate or the maximum tax rate authorized by the ordinance shall be operative in accordance with Section 132304.

(b) If the ordinance expands, extends, or increases the transactions and use tax, the commission shall contract with the State Board of Equalization to perform all functions incident to the administration and operation of the ordinance.

(Amended by Stats. 2008, Ch. 83, Sec. 8. Effective January 1, 2009.)



132330

Any action or proceeding wherein the validity of the adoption of the extension, expansion, or increase of the retail transactions and use tax, or the issuance of any bonds thereunder, or any of the proceedings in relation thereto is contested, questioned, or denied, shall be commenced within 60 days from the date of the election at which the ordinance is approved; otherwise, the bonds and all proceedings in relation thereto, including the adoption and approval of the ordinance and the levy and collection of the retail transactions and use tax, shall be held to be valid and in every respect legal and incontestable.

(Amended by Stats. 2008, Ch. 83, Sec. 9. Effective January 1, 2009.)



132332

The commission has no power to extend, expand, or increase any tax other than the transactions and use tax extended, expanded, or increased upon approval of the voters in accordance with this chapter.

(Amended by Stats. 2008, Ch. 83, Sec. 10. Effective January 1, 2009.)



132334

All provisions of Article 5 (commencing with Section 132300) relating to allocation of revenues, tax rates, and bonds apply to the expanded, extended, or increased transactions and use tax, except that the revenues derived from the expanded or increased tax may be used for the additional purposes described in subdivision (a) of Section 132320.

(Amended by Stats. 2008, Ch. 83, Sec. 11. Effective January 1, 2009.)









CHAPTER 3. Transportation Consolidation For San Diego

ARTICLE 1. General Provisions, Findings, and Definitions

132350

This chapter shall be known and may be cited as the San Diego Regional Transportation Consolidation Act. The purpose of this act is to provide for the consolidation of transportation responsibilities in the San Diego region which can only be provided for by and through enactment of state law.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132350.1

The Legislature hereby finds and declares all of the following:

(a) There is an imperative need for comprehensive planning and implementation of regional transportation projects in the San Diego region. Diminution of congestion on the streets and highways in the San Diego region will facilitate passage of all Californians traveling through San Diego, and especially benefit persons who live or work in San Diego County who must commute to points within and outside the San Diego region on a daily basis.

(b) Several separate limited-purpose transportation agencies have been established in the San Diego region, however, the San Diego region would benefit from coordinated and comprehensive planning by these agencies.

(c) In view of the limited powers of the San Diego Association of Governments (SANDAG), to provide the needed comprehensive transportation planning and implementation without consolidation of certain responsibilities of the transit boards, the Legislature finds that consolidation of the planning, programming, project development, and construction activities of various transportation agencies in the San Diego region will improve the efficiency and effectiveness of implementing needed transportation infrastructure and services and provide for a focus on meeting the mobility needs of the region.

(d) It is, therefore, the intent of the Legislature in enacting this chapter to consolidate SANDAG and certain responsibilities of the transit boards to provide for sufficient power and authority to solve the transportation problems in the San Diego region and the needed comprehensive transportation system.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132350.2

For purposes of this chapter, the definitions contained in this section have the following meanings:

(a) Consolidated agency means the authority resulting from the consolidation of SANDAG and the transit boards responsibilities as set forth herein.

(b) Consolidated entities means SANDAG and the transit boards as set forth in Article 4 (commencing with Section 132353).

(c) Population means that population of any agency last determined for the agency as certified by the Department of Finance as of April 1 of each year, or if no certification has been made, the last Federal Decennial Census, except that the population of San Diego County shall be that population determined in the same manner for the unincorporated area of the county. The population of the region shall be that population determined by adding the population of each agency.

(d) North county coastal means the Cities of Del Mar, Solana Beach, Encinitas, Carlsbad, and Oceanside.

(e) North county inland means the Cities of Vista, San Marcos, Escondido, and Poway.

(f) South county means the Cities of Chula Vista, National City, Imperial Beach, and Coronado.

(g) East county means the Cities of El Cajon, Santee, La Mesa, and Lemon Grove.

(h) San Diego region means the territory located within the boundaries of San Diego County.

(i) Transit boards means the San Diego Metropolitan Transit Development Board (MTDB) and the North San Diego County Transit Development Board (NCTD).

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)






ARTICLE 2. Organization and Governance

132351

The consolidation of SANDAG and the transit boards will consolidate responsibilities under the organization and governance structure and with the powers, duties, functions, and authority as set forth herein.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132351.1

(a) A board of directors consisting of 21 members shall govern the consolidated agency.

(b) For purposes of this chapter, governing body shall mean the board of supervisors, council, council and mayor where the mayor is not a member of the council, authority, trustees, director, commission, committee, or other policymaking body, as appropriate, that exercises authority over an entity represented on the board of the consolidated agency.

(c) All powers, privileges, and duties vested in or imposed upon the consolidated agency shall be exercised and performed by and through a board of directors provided, however, that the exercise of all executive, administrative, and ministerial power may be delegated and redelegated by the board, to any of the offices, officers, or committees created pursuant to this chapter or created by the board acting pursuant to this chapter.

(d) The board shall be composed of one primary representative selected by the governing body of each city in the county and a member of the San Diego County Board of Supervisors to serve until recalled by the governing body of the city or county. The City of San Diego and the County of San Diego shall each have a primary and secondary representative. Each director shall be a mayor, councilperson, or supervisor of the governing body which selected him or her. Vacancies shall be filled in the same manner as originally selected. Each city or county shall also select in the same manner as the primary or secondary representative, if applicable, one alternate to serve on the board when the primary or secondary representative, if applicable, is not available. The alternate shall be subject to the same restrictions and have the same powers, when serving on the board, as the representative for whom he or she is substituting.

(e) Notwithstanding subdivision (d), in those years when the chair of the San Diego County Board of Supervisors is from a district that is substantially an incorporated area and is appointed the primary representative to the board, a supervisor who represents a district that is substantially an unincorporated area shall be appointed to the board as the secondary representative. Alternatively, in those years when the chair of the San Diego County Board of Supervisors is from a district that is substantially an unincorporated area and is appointed the primary representative to the board, a supervisor who represents a district that is substantially an incorporated area shall be appointed to the board as the secondary representative.

(f) At its discretion, each city and county may select a second alternate, in the same manner as the primary representative, to serve on the board in the event that neither the primary representative nor the regular alternate is able to attend a meeting of the board. This alternate shall be subject to the same restrictions and have the same powers, when serving on the board, as the primary representative.

(g) The board may allow for the appointment of advisory representatives to sit with the board but in no event shall said representatives be allowed a vote. The current advisory representatives to the San Diego Association of Governments may continue their advisory representation on the consolidated agency at the discretion of their governing body. The governing bodies of the County of Imperial and the cities in that county may collectively designate an advisory representative to sit with the board.

(Amended by Stats. 2006, Ch. 142, Sec. 1. Effective January 1, 2007.)



132351.2

(a) A majority of the member agencies constitute a quorum for the transaction of business. In order to act on any item, except consent items which only require the vote specified in paragraph (1), the following voting formula in both paragraphs (1) and (2) shall apply:

(1) A majority vote of the members present on the basis of one vote per agency.

(2) A majority of the weighted vote of the member agencies present.

(b) The governing body of the City of San Diego and the County of San Diego, as appropriate, shall determine how to allocate their single agency votes and weighted votes between their primary and secondary members.

(c) For the weighted vote, there shall be a total of 100 votes, except additional votes shall be allowed pursuant to subdivision (f). Each representative shall have that number of votes determined by the following apportionment formula, provided that each agency shall have at least one vote, no agency shall have more than 40 votes, and there shall be no fractional votes:

(1) If any agency has 40 percent or more of the total population of the San Diego County region, allocate 40 votes to that agency and follow paragraph (2), if not, follow paragraph (3).

(2) Total the population of the remaining agencies determined in paragraph (1) and compute the percentage of this total that each agency has.

(A) Multiply each percentage derived above by 60 to determine fractional shares.

(B) Boost fractions that are less than one, to one and add the whole numbers.

(C) If the answer to subparagraph (B) is 60, drop all fractions and the whole numbers are the votes for each agency.

(D) If the answer to subparagraph (B) is less than 60, the remaining vote(s) is allocated one each to that agency(s) having the highest fraction(s) excepting those whose vote was increased to one in subparagraph (B) above.

(E) If the answer to subparagraph (B) is more than 60, the excess vote(s) is taken one each from the agency(s) with the lowest fraction(s). In no case shall a vote be reduced to less than one.

(3) Total the population determined in paragraph (1) and compute the percentage of this total that each agency has.

(A) Boost fractions that are less than one, to one and add the whole numbers.

(B) If the answer to subparagraph (A) is 100, drop all fractions and the whole numbers are the votes for each agency.

(C) If the answer to subparagraph (A) is less than 100, the remaining vote(s) is allocated one each to that agency(s) having the highest fraction(s) excepting those whose vote was increased to one in subparagraph (A) above.

(D) If the answer to subparagraph (A) is more than 100, the excess vote(s) is taken one each from that agency(s) with the lowest fraction(s). In no case shall a vote be reduced to less than one.

(d) When a weighted vote is taken on any item that requires more than a majority vote of the board, it shall also require the supermajority percentage of the weighted vote.

(e) The weighted vote shall be recomputed in the above manner every July 1.

(f) Any other newly incorporated city shall receive one vote under the single vote procedure and one vote under the weighted vote procedure specified above until the next recomputation of the weighted vote, at which time the new agency shall receive votes in accordance with the formula specified in subdivision (b). Until this recomputation, the total weighted vote may exceed 100.

(Amended by Stats. 2006, Ch. 142, Sec. 2. Effective January 1, 2007.)



132351.3

The consolidated agency is the successor agency to the San Diego Association of Governments (SANDAG) and those entities set forth in Article 4 (commencing with Section 132353). The consolidated agency is a statutorily created regional transportation planning agency under Section 29532.1 of the Government Code. As the successor to SANDAG, the consolidated agency succeeds to, continues, and maintains SANDAG s federal, state and local designations, including, but not limited to, designation as the Metropolitan Planning Organization, is the San Diego County Regional Transportation Commission pursuant to Section 132005, is the congestion management agency, and is the council of governments for the San Diego region.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132351.4

(a) The consolidated agency shall have four standing policy advisory committees named the executive, transportation, regional planning, and borders committees. The responsibilities of the committees shall be established by the board. Committee membership may be expanded by the consolidated agency, and shall be selected in accordance with a process established by the consolidated agency. The membership shall be as follows:

(1) The executive committee shall consist of six voting members with board members representing east county, north county coastal, north county inland, south county, and the representative, or the representative s alternate in their absence, from the City of San Diego and the county. The chairperson of the consolidated agency shall be one of the six voting members. The vice chairperson of the consolidated agency shall be one of the six voting members if the vice chairperson represents an area of the region that is different from the area of the region represented by the chairperson, as those areas are described in subdivisions (d) to (g), inclusive, of Section 132350.2.

(2) (A) The transportation committee shall consist of nine voting members with board members or alternates representing east county, north county coastal, north county inland, south county and the mayor or a council member from the City of San Diego, a supervisor from the County of San Diego, a member of the board of the MTDB appointed by the board of the MTDB, a member of the board of the NCTD appointed by the board of the NCTD, and a member of the San Diego County Regional Airport Authority appointed by the airport authority.

(B) Among its transportation responsibilities, the transportation committee shall provide a strong focus and commitment to meeting the public transit needs of the San Diego region, set transit funding criteria and recommend transit funding levels, and undertake transit responsibilities resulting from consolidation, as delegated by the board.

(3) The regional planning committee shall consist of six voting members with board members or alternates representing east county, north county coastal, north county inland, south county, and the mayor or a council member from the City of San Diego, and a supervisor from the County of San Diego.

(4) The borders committee shall consist of seven voting members with board members or alternates representing east county, north county coastal, north county inland, south county, the mayor or a council member from the City of San Diego, a supervisor from the County of San Diego, and a mayor, council member, or supervisor from the County of Imperial.

(b) The board may appoint other standing and ad hoc working groups to advise it in carrying out its responsibilities.

(c) No board member may serve as a member of more than two standing policy advisory committees at any one time.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132351.5

(a) Each member of the consolidated agency, including alternate members when serving in the absence of a regular member at board meetings, and members, including alternates, of the policy advisory committees of the consolidated agency, shall be compensated as determined by the board, and for his or her necessary and reasonable expenses in performing his or her duties as a consolidated agency or policy advisory committee member.

(b) The chairperson shall receive additional monthly compensation in an amount established from time to time by the board.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132351.6

District 11 of the Department of Transportation shall coordinate with the consolidated agency on transportation planning for all projects within the jurisdiction of the consolidated agency in which the department and the consolidated agency have common planning or programming responsibilities.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)






ARTICLE 3. Administration

132352

(a) The consolidated agency may adopt bylaws and other rules necessary to carry out its responsibilities.

(b) The clerk of the board shall cause a proposed ordinance or proposed amendment to an ordinance, and any ordinance adopted by the board, to be published at least once, in a newspaper of general circulation published and circulated in the board s area of jurisdiction.

(c) The publication of an ordinance, as required by subdivision (b), may be satisfied by either of the following actions:

(1) The board may publish a summary of a proposed ordinance or proposed amendment to an ordinance. The summary shall be prepared by a person designated by the board. The summary shall be published and a certified copy of the full text of the proposed ordinance or proposed amendment shall be posted in the office of the clerk of the board at least five days prior to the board meeting at which the proposed ordinance or amendment is to be adopted. Within 15 days after adoption of the ordinance or amendment, the board shall publish a summary of the ordinance or amendment with the names of those board members voting for and against the ordinance or amendment and the clerk shall post in the office of the clerk a certified copy of the full text of the adopted ordinance or amendment along with the names of those board members voting for and against the ordinance or amendment.

(2) If the person designated by the board determine that it is not feasible to prepare a fair and adequate summary of the proposed ordinance or amendment, and if the board so orders, a display advertisement of at least one-quarter of a page in a newspaper of general circulation in the board s area of jurisdiction shall be published at least five days prior to the board meeting at which the proposed ordinance or amendment is to be adopted. Within 15 days after adoption of the ordinance or amendment, a display advertisement of at least one-quarter of a page shall be published. The advertisement shall indicate the general nature of, and provide information regarding, the adopted ordinance or amendment, including information sufficient to enable the public to obtain copies of the complete text of the ordinance or amendment, and the names of those board members voting for and against the ordinance or amendment.

(Amended by Stats. 2005, Ch. 158, Sec. 36.1. Effective January 1, 2006.)



132352.1

All meetings of the consolidated agency, including, but not limited to, adjourned regular and special meetings of the board, shall be called, noticed, held, and conducted in accordance with the provisions of the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code). Ten members of the board shall constitute a quorum for transaction of the business of the board.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132352.2

Acts of the board shall be expressed by motion, resolution, or ordinance.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132352.3

The officers of the board are the chairperson and the vice chairperson. The board may create additional officers and elect members to those positions. However, no member may hold more than one office. The term of office for the officers of the board shall be established by the board.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132352.4

(a) The Legislature finds and declares that there is a compelling interest in ensuring that all federal, state, local, and private funds available to the consolidated agency are captured and used in a timely manner. In order to maximize the use of federal, state, local, and private funds and to maintain a competitive posture in seeking supplemental federal funds, the consolidated agency shall have the authority to establish and use a flexible contracting process to maximize efficient use of public funds.

(b) The consolidated agency shall have the following powers with regard to contracting:

(1) The consolidated agency may make contracts and enter into stipulations of any nature whatsoever, either in connection with eminent domain proceedings or otherwise, including, without limiting the generality of the foregoing, contracts and stipulations to indemnify and hold harmless, and to do all acts necessary for, incidental to, or convenient for the full exercise of the powers granted in this chapter.

(2) The consolidated agency may contract with any department or agency of the United States or the State of California, local governmental authorities within or outside of the region, including those in Mexico, any city, county, public district, public corporation, or joint powers authority formed pursuant to the provisions of the Joint Exercise of Powers Act, Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code upon those terms and conditions as the consolidated agency finds are for the best interests of the consolidated agency.

(3) If the estimated total cost of any construction project or public works project will exceed fifty thousand dollars ($50,000), the consolidated agency shall solicit bids in writing and shall award the work to the lowest responsible bidder or reject all bids. The consolidated agency shall establish rules for procurement of construction of public works projects.

(4) Notwithstanding any provision of the Public Contract Code or any other provision of law, the consolidated agency may contract for the construction of buildings, structures, roads, bridges, and related facilities in accordance with Article 6.8 (commencing with Section 20209.5) of Chapter 1 of Part 3 of Division 2 of the Public Contract Code.

(5) Except in cases when an article of a specified brand or trade name is the only article that will properly meet the needs of the consolidated agency, all contracts for the acquisition or lease of materials, supplies, or equipment in an amount of fifty thousand dollars ($50,000) or a higher amount as may be authorized by the board, shall be made or entered into with the lowest responsible bidder meeting specifications. For purposes of determining the lowest bid, the amount of sales tax shall be excluded from the total amount of the bid.

(6) If the estimated total cost of required services exceeds one hundred thousand dollars ($100,000), the services will not be performed by an entity described in paragraph (2) of subdivision (b) of Section 132352.4, and the services are not within the category of services defined in Section 4525 of the Government Code, the consolidated agency shall solicit bids in writing and shall award the work in a competitive procurement process that is in the best interest of the consolidated agency.

(7) Contracts for architectural, landscape architectural, engineering, environmental, land surveying services, and construction project management services in excess of fifty thousand dollars ($50,000) shall be let in accordance with the provisions of Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code.

(8) Notwithstanding any other provisions of this chapter, the consolidated agency is authorized to use any procurement method authorized for state or local agencies by state or federal law, including, but not limited to, use of a competitive negotiation process in accordance with the provisions of Article 7.5 (commencing with Section 20216) of Chapter 1 of Part 3 of Division 2 of the Public Contract Code. The consolidated agency shall maintain acquisition and contracting guidelines to be followed by the consolidated agency with respect to procurement of goods and services. These guidelines may be in the form of standard formats or model formats.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132352.5

(a) All of the privileges and immunities from liability, exemptions from laws, ordinances and rules, all pension, relief, disability, workers compensation, and other benefits that apply to the activity of officers, agents, or employees of a public agency when performing their respective functions shall apply to employees of the consolidated agency.

(b) All claims for money or damages against the consolidated agency or its employees shall be governed by Part 1 (commencing with Section 810), Part 2 (commencing with Section 814), Part 3 (commencing with Section 900), and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code applicable to public agencies and their employees, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)






ARTICLE 4. Consolidation

132353

Definitions. The following definitions contained in this article shall govern the construction of this article.

(a) Construction shall mean the final design, permitting and building of all transit projects including, but not limited to, commuter and freight rail, light rail, general rail infrastructure, regional bus facilities, paratransit, and other regional transit projects. Construction shall exclude the Oceanside to Escondido Rail Project and the Mission Valley East Extension Light Rail Project, and other projects or those portions of projects which have a construction contract in place at the time of the subsequent transfer defined in Section 132353.2. The aforementioned construction contracts may be assigned to the consolidated agency with mutual agreement of the consolidated agency and the respective transit board. Construction projects shall exclude local and minor improvement projects as defined in the transition plan.

(b) Planning shall include, but not be limited to, conceptual development of transit projects and services and integration and coordination of all modes of transportation.

(c) Programming shall mean the, acquisition, prioritization and allocation of funding of transit projects and services.

(d) Project development shall mean alternative analysis, environmental review and clearance, preliminary engineering, and any other activities necessary to prepare for the construction of a transit project, as defined in the transition plans.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132353.1

Notwithstanding any other provision of law and except as provided in this chapter, the San Diego Association of Governments shall be consolidated into a public agency known as the consolidated agency. In addition, upon adoption of the 2030 Regional Transportation Plan by the consolidated agency, and not later than July 1, 2003, all public transit and other transportation planning and programming responsibilities, including, but not limited to, short and near-term operational and financial planning and program development of the San Diego Metropolitan Transit Development Board (MTDB) and the North San Diego County Transit Development Board (NCTD), except as set forth in subdivision (c) of Section 132353.2 shall be consolidated into the consolidated agency. This consolidation shall be referred to as the initial transfer. A transition plan for the initial transfer of transit functions and responsibilities shall be developed by February 28, 2003, by the consolidated agency in consultation with the transit boards to ensure the efficient and timely transfer of the transit boards functions and responsibilities. All local, state, federal, and other funding available to carry out these responsibilities and those set forth in Section 132353.2, upon any consolidation, shall be deemed to be funding of the consolidated agency.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132353.2

(a) A transition plan for the transfer of project development and construction responsibilities of the transit boards and the financial resources therefore to the consolidated agency shall be developed by the consolidated agency in consultation with the transit boards to ensure the efficient and timely transfer of the transit boards project development and construction functions and responsibilities to the consolidated agency no later than September 30, 2003. The transfer and consolidation of project development and construction functions and responsibilities and the funding therefore shall occur no later than January 30, 2004, and shall be referred to as the subsequent transfer.

(b) The transition plans should define the functional roles and responsibilities of the consolidated agency and the transit boards and should define, in the applicable transition plan, service and operational planning, programming, project development, and construction. The transition plans should acknowledge a strong linkage between service planning and operations scheduling.

(c) Local route planning and scheduling and local financial planning therefor, would continue to be the responsibility of the transit boards in accordance with guidelines provided by the consolidated agency. The initial transition plan would include the development of guidelines and would define local route planning.

(d) Notwithstanding the provisions of Section 132353.2, at any time after the initial transfer, the consolidated agency may enter into individual agreements with the MTDB or the NCTD for the transfer and consolidation of any or all functions, personnel, and funding of either agency, except those functions set forth in Section 132354.5, to the consolidated agency on terms and conditions as may be mutually agreed upon.

(e) The MTDB and the NCTD shall continue to be a claimant, applicant, and grantee of local, state, and federal grants until the transfer and consolidation of functions or responsibilities to the consolidated agency pursuant to a transition plan at which time the consolidated agency shall become the claimant, applicant, and grantee for these funds. Except for funds which are transferred to the consolidated agency pursuant to a transition plan, the MTDB and the NCTD shall continue to receive funding pursuant to Article 4 (commencing with Section 99260) and Article 4.5 (commencing with Section 99275) of the Transportation Development Act in Chapter 4 of Part 11 of Division 10 and the State Transportation Assistance Fund in accordance with state law. Except for funds which are transferred to the consolidated agency pursuant to a transition plan, the MTDB and the NCTD shall continue to receive the Federal Section 5307 Urbanized Area Formula funds pursuant to federal statute. These funds should be allocated in a manner which will help enable the transit boards to meet their obligations and responsibilities recognizing the methodology and historic funding levels that have previously guided these funding decisions. The consolidated agency shall conduct a periodic review of the allocation and methodology for all formula-based funding.

(f) The consolidated agency and the MTDB and the NCTD shall work together to obtain funds for transit projects and services.

(g) It is the intent of the Legislature that future consolidation of transit operations of the MTDB and the NCTD into the consolidated agency should be comprehensively evaluated by the consolidated agency. This consolidation shall be referred to as a complete consolidation and shall be implemented only if it is considered to be appropriate by the consolidated agency and approved by a statute enacted by the Legislature.

(Amended by Stats. 2003, Ch. 62, Sec. 267. Effective January 1, 2004.)



132353.3

In the event of complete consolidation of MTDB with the consolidated agency, any corporation that is a wholly owned subsidiary of MTDB shall become a subsidiary of the consolidated agency.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132353.4

Upon the transfer of responsibilities and obligations from the consolidated entities into the consolidated agency, the consolidated agency, shall by operation of law, and in accordance with transition plans, succeed to all of the rights and obligations of the consolidated entities, including MTDB and NCTD, which enable the consolidated agency to perform the responsibility and obligations transferred, as provided in this section. This shall include, but not be limited to:

(a) The rights and property of the consolidated entities, including MTDB and NCTD, pertaining to the responsibilities and obligations transferred.

(b) The legally enforceable debts and liabilities of the consolidated entities, including MTDB and NCTD, pertaining to the responsibilities and obligations transferred in the same manner as if the consolidated agency had itself incurred them.

(c) The rights of creditors and all liens upon the property of the consolidated entities or of their responsibilities shall be preserved unimpaired, limited in lien to the property affected by the liens immediately prior to the transfer of related responsibilities and obligations.

(d) An action or proceeding pending by or against a consolidated entity, including MTDB and NCTD, may be prosecuted to judgment, and the judgment shall be binding on the consolidated agency, or the consolidated agency may be proceeded against or substituted in the place of a consolidated entity, if the action or proceeding pertains to a transferred responsibility or obligation.

(e) In order to protect the holders of outstanding, unmatured bonds and other evidences of indebtedness of the consolidated entities, including MTDB and NCTD pertaining to the responsibilities and obligations transferred, the consolidated agency shall have the power to take all actions and do all things necessary or required for the protection of those holders and for compliance with the terms of those bonds and other evidences of indebtedness. The consolidated agency shall have the power to continue all services that the consolidated entities, including MTDB and NCTD are furnishing pertaining to the responsibilities and obligations transferred on the date of the transfer.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)






ARTICLE 5. Powers and Functions

132354

The consolidated agency shall have and may exercise all rights and powers, expressed or implied, that are necessary to carry out the purposes and intent of this chapter, including, but not limited to, the power to do all of the following:

(a) Sue and be sued.

(b) (1) To acquire any property by any means, and to hold, manage, occupy, develop, jointly develop, dispose of, convey, or encumber property.

(2) To create a leasehold interest in property for the benefit of the consolidated agency.

(c) To acquire, by eminent domain, any property necessary to carry out any of its powers or functions.

(d) To merge or split parcels, adjust boundary lines, or take similar actions as part of the acquisition of land or as needed in order to carry out its functions.

(e) To construct, acquire, develop, jointly develop, maintain, operate, lease, and dispose of work, property, rights-of-way, and facilities.

(f) To appoint necessary employees, including counsel, and to define their qualifications and duties.

(g) To enter into and perform all necessary contracts.

(h) To fix and collect fees for any services rendered by it.

(i) To adopt a seal and alter it at the consolidated agency s pleasure.

(j) To adopt an annual budget and to fix the compensation of its officers, board members, and employees.

(k) To establish and enforce rules and regulations for the administration, operation, and maintenance of facilities and services.

(l) To enter joint powers arrangements with other entities.

(m) To provide insurance.

(n) To issue bonds.

(o) To do any other things necessary to carry out the purposes of this chapter.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132354.1

The board shall arrange for a post audit of the financial transactions and records of the consolidated agency to be made at least annually by a certified public accountant.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132354.2

This chapter is necessary for the public health, safety, and welfare, and shall be liberally construed to carry out the objects and purposes of this chapter and the declared policy of the state as set forth in this chapter.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132354.3

It is the intent of the Legislature that the federal government, the state, and local agencies within the jurisdictional area of the consolidated agency will participate in support of the consolidated agency. It is further the intent of the Legislature that financial support for the activities of the consolidated agency will be made available from federal, state, and local sources normally available for transportation and other planning purposes in the region and for those functions consolidated within the consolidated agency.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132354.4

The consolidated agency shall be excluded from the requirements of a local agency set forth in Section 53091 of the Government Code.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132354.5

Nothing in this chapter authorizes the consolidated agency to operate public transit systems.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132354.6

Except as otherwise provided by law, the consolidated agency shall not have any authority over local land use decisions affecting permitting or zoning of public or private development projects.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)






ARTICLE 6. Staffing, Labor, and Retirement Benefits

132355

Administrative authority for the consolidated agency shall be vested in the office of the executive director, subject to the direction and policies of the consolidated agency as approved by the board. The executive director shall serve at the pleasure of the board and may appoint employees as may be necessary to carry out the functions of the consolidated agency.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132355.1

The employees of the consolidated entities affected by this chapter shall become employees of the consolidated agency and shall suffer no loss of employment or reduction in wages, health and welfare and other benefits, seniority, retirement benefits or contributions made to retirement plans, or any other term or condition of employment as a result of the enactment of this chapter.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132355.2

(a) Upon succession of the consolidated agency under Section 132351.3, and in accordance with Article 4 (commencing with Section 132353), all affected employees of the consolidated entities shall become employees of the consolidated agency at their existing or substantially equivalent classifications, salaries, and benefits. All consolidated entity employees who become employees of the consolidated agency shall be given sick leave, seniority, and vacation credits in accordance with the records of the consolidated entity that previously employed them.

(b) On the effective date of succession of the consolidated agency:

(1) Regular employees of the consolidated entities shall be deemed qualified, and no other qualifications shall be required for employment or retention by the consolidated agency.

(2) Probationary employees of consolidated entities shall retain their probationary status and rights, and shall not be deemed to have transferred so as to require serving a new probationary period.

(c) Upon transfer of any public benefit corporation owned solely by the MTDB pursuant to Section 132353.3, any reference to the board or to the San Diego Metropolitan Transit Development Board in Article 1 (commencing with Section 120500), Article 2 (commencing with Section 120520), and Article 3 (commencing with Section 120540) of Chapter 5 of Division 11 shall be deemed to refer to the consolidated agency.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132355.3

(a) Members and beneficiaries of any pension or retirement system or other benefits established by the consolidated entities shall continue to have comparable rights, privileges, benefits, obligations, and status with respect to the established systems.

(b) The consolidated agency and the Public Employees Retirement System (PERS) shall enter into an agreement to provide comparable benefits to those persons who were employees, retirees, or beneficiaries of the consolidated entities pension and retirement plans at the time of consolidation. Any expense related to this agreement between the consolidated agency and PERS, including retiree coverage, shall be borne by the consolidated agency. The agreement shall be effective as of the date of succession by the consolidated agency.

(c) Those retired employees of the consolidated entities, including their eligible dependents, who are (1) retired on the effective date of the succession; or (2) an eligible beneficiary of a retired employee on the effective date of succession, and (3) who were eligible for benefits through PERS as provided and paid for by a consolidated entity, shall continue to be eligible for comparable benefits, including health care insurance, under the terms of the contracts between the consolidated entities and PERS in effect on the day prior to the succession. These benefits shall be provided at no cost to the retired employee or eligible beneficiary, except for normal copayments as otherwise provided for in the terms of the contracts between the consolidated entities and PERS in effect on the day prior to the succession.

(d) Allowances of persons retired from the consolidated entities as of the consolidation date and their beneficiaries and of beneficiaries of deceased members or retired persons who are receiving allowances as of the succession date, shall be continued in at least the amount provided under the contracts between the consolidated entities and PERS in effect on the day prior to the succession. The succession shall not affect the contribution rate of any employee, retiree, or beneficiary or any retirement allowance or other benefit based on service to a consolidated entity being paid on the day prior to succession.

(e) Notwithstanding Section 20511 of the Government Code, time of service by consolidated entity employees shall be credited as services rendered for the consolidated agency for purposes of calculating retirement benefits. The time of service by consolidated entity employees shall create prior service liabilities against the consolidated agency. Service rendered by consolidated entity employees who become employees of the consolidated agency on the date of succession shall be combined with service rendered by the employee as an employee of the consolidated agency for purposes of calculating retirement benefits. The consolidated agency s contract with PERS shall contain a provision to bring this section into effect.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132355.4

(a) Whenever a majority of the employees employed by the consolidated agency in a unit appropriate for collective bargaining indicate a desire to be represented by a labor organization, and upon determining that the labor organization represents at least a majority of the employees in the appropriate unit, the determination of questions concerning employee representation and the conduct of employee-employer relations for the consolidated agency shall be governed by the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code).

(b) For the purposes of the wage orders of the Industrial Welfare Commission, the consolidated agency shall be considered a special district.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)






ARTICLE 6.3. Adoption and Revision of a Regional Aviation Strategic Plan and Airport Multimodal Accessibility Plan

132357

On or before June 30, 2008, the San Diego County Regional Airport Authority and the consolidated agency shall enter into an agreement for the coordination of responsibilities for the adoption of, and updates to, the regional aviation strategic plan and the airport multimodal accessibility plan for San Diego County pursuant to this article. The agreement shall include provisions for coordination and timing of the preparation and maintenance of the plans. The agreement shall also provide for coordination of efforts to obtain funding from outside sources and equitable allocation of funding responsibilities for the airport multimodal accessibility plan.

(Added by Stats. 2007, Ch. 287, Sec. 3. Effective January 1, 2008.)



132358

(a) The San Diego County Regional Airport Authority shall prepare a regional aviation strategic plan with the objective of identifying workable strategies to improve the performance of the San Diego County regional airport system.

(b) The San Diego County Regional Airport Authority shall seek review and comment from the consolidated agency regarding the scope and content of the regional aviation strategic plan and any updates to the plan.

(c) The elements of the regional aviation strategic plan shall include the following:

(1) A forecast of air passenger and air cargo demand in San Diego County.

(2) Identification of the existing capacity of the airports in the county for commercial and general aviation.

(3) Identification of the strategies and facilities required to accommodate additional demand both as it relates to the air transportation system and the ground access system.

(4) A financial strategy that estimates, over the life of the plan, the amount of funding that can be expected and the likely sources for the funding. The financial strategy shall include a program of investments supported by the expected revenues and estimated schedule of their implementation.

(5) Other elements that further the development of the regional aviation strategic plan.

(d) The regional aviation strategic plan shall incorporate the master plans and airport land use compatibility plans for the airports in San Diego County.

(e) During the preparation of the regional aviation strategic plan, the San Diego County Regional Airport Authority shall take into consideration the interregional aviation plans from the regions bordering San Diego County.

(f) During the preparation of the regional aviation strategic plan, the San Diego County Regional Airport Authority shall consult with all of the following:

(1) Civilian and military airport operators in San Diego County.

(2) Appropriate state and federal agencies.

(3) Airport operators in regions adjacent to San Diego County.

(4) The cities in San Diego County.

(5) San Diego County.

(6) The consolidated agency.

(7) The public pursuant to subdivision (g).

(g) The San Diego County Regional Airport Authority, in consultation with the consolidated agency, shall undertake and complete a public participation process to aid in the preparation of the regional aviation strategic plan. The public participation process shall employ a procedure that includes a method of addressing and responding to recommendations made by the public.

(h) A draft of the regional aviation strategic plan and its recommendations shall be circulated for review and comment to the consolidated agency, to the civilian and military airport operators in the county, to cities within San Diego County in which an airport is located, and to San Diego County.

(i) The first regional aviation strategic plan shall be adopted by June 30, 2011.

(j) Upon adoption of the regional aviation strategic plan, the San Diego County Regional Airport Authority shall submit the plan to the consolidated agency.

(Added by Stats. 2007, Ch. 287, Sec. 3. Effective January 1, 2008.)



132359

(a) The consolidated agency shall prepare and adopt a multimodal surface transportation accessibility plan for airports in San Diego County (airport multimodal accessibility plan) by December 31, 2013. The airport multimodal accessibility plan should be updated as necessary for the consolidated agency to comply with Section 132360.2.

(b) The airport multimodal accessibility plan shall be prepared in consultation with the San Diego County Regional Airport Authority, San Diego County, the cities within San Diego County, the transit operators within San Diego County, the Department of Transportation, the civilian and military airport operators within San Diego County, and airport operators in regions adjacent to San Diego County.

(c) The consolidated agency, in consultation with the San Diego County Regional Airport Authority, shall undertake and complete a public participation process to aid in the preparation of the airport multimodal accessibility plan. The public participation process shall employ a procedure that includes a method of addressing and responding to recommendations made by the public.

(d) The elements of the airport multimodal accessibility plan shall include the following:

(1) The identification of multimodal transportation investments that will improve surface transportation access to the airports in San Diego County and to other counties, if appropriate. The investments may include improvements that increase capacity through the construction of new facilities, or modification to existing facilities, and investments in operational improvements that enhance the carrying capacity of existing facilities.

(2) A program of investments and the anticipated schedule for the development of the projects that comprise the program.

(3) A financial element that estimates for the period of the plan the amount of funding that can be expected, the likely revenue sources from which the funding will be derived, and the program of investments supported by the expected revenue. The financial element shall also contain recommendations for allocation of funds. The financial element may recommend the development of specified new sources of revenue, consistent with the policy element and action.

(4) Other elements that further the development of the airport multimodal accessibility plan.

(e) In preparing the airport multimodal accessibility plan, the consolidated agency shall consider the following:

(1) The regional aviation strategic plan prepared by the San Diego County Regional Airport Authority.

(2) The airport master plans of the civilian and military airport operators in the county.

(3) The general plans and their circulation element of the cities within San Diego County and San Diego County.

(4) The transit plans of the transit operators in San Diego County.

(5) The highway system improvement plans and programs of the Department of Transportation.

(6) The intercity passenger rail plans of the California High-Speed Rail Authority.

(7) The interregional aviation and rail plans from the regions bordering San Diego County.

(8) Other pertinent plans.

(f) Not less than six months prior to the adoption of the airport multimodal accessibility plan, the consolidated agency shall circulate for review and comment the draft plan and its proposed recommendations to the San Diego County Regional Airport Authority, the operators of the remaining civilian and military airports in San Diego County, the cities within San Diego County in which an airport is located, San Diego County, the Department of Transportation, representatives of the tenants of the airports, and other interested parties.

(g) Following adoption of the first airport multimodal accessibility plan, the San Diego County Regional Airport Authority shall submit updated airport land use compatibility plans to the consolidated agency for review prior to adoption of the revised airport land use compatibility plan by the San Diego County Regional Airport Authority. The board of directors of the consolidated agency shall review proposed airport land use compatibility plans and updates to the plans submitted by the San Diego County Regional Airport Authority and make a determination as to their compatibility with the airport multimodal accessibility plan. In the event the consolidated agency finds that the plans are incompatible with the airport multimodal accessibility plan, the consolidated agency shall return the plan to the San Diego County Regional Airport Authority with its findings. The San Diego County Regional Airport Authority shall make any necessary modifications to achieve compatibility and resubmit the plan to the consolidated agency for another compatibility review.

(h) The regional aviation strategic plan shall be reviewed not less than every five years and shall be updated, as necessary, to comply with Section 132360.2.

(i) The airport multimodal accessibility plan shall not limit the authority granted to the San Diego County Regional Airport Authority in subdivision (a) of Section 170048.

(Added by Stats. 2007, Ch. 287, Sec. 3. Effective January 1, 2008.)






ARTICLE 6.5. Adoption and Administration of a Regional Comprehensive Plan

132360

(a) It is the intent of the Legislature that the consolidated agency complete a public process by June 30, 2004, to prepare and adopt a regional comprehensive plan based on the local general and regional plans that integrates land uses, transportation systems, infrastructure needs, and public investment strategies, within a regional framework, in cooperation with member agencies and the public.

(b) The regional comprehensive plan should be updated as necessary for the consolidated agency to comply with Section 132360.2.

(Added by Stats. 2003, Ch. 508, Sec. 3. Effective January 1, 2004.)



132360.1

If the consolidated agency prepares a regional comprehensive plan, it is the intent of the Legislature that:

(a) The regional comprehensive plan preserve and improve the quality of life in the San Diego region, maximize mobility and transportation choices, and conserve and protect natural resources.

(b) In formulating and maintaining the regional comprehensive plan, the consolidated agency shall take account of and shall seek to harmonize the needs of the region as a whole, the plans of the county and cities within the region, and the plans and planning activities of organizations that affect or are concerned with planning and development within the region.

(c) The consolidated agency shall engage in a public collaborative planning process. The recommendations resulting from the public collaborative planning process shall be made available to and considered by the consolidated agency for integration into the draft regional comprehensive plan. The consolidated agency shall adopt a procedure to carry out this process including a method of addressing and responding to recommendations from the public.

(d) In formulating and maintaining the regional comprehensive plan, the consolidated agency shall seek the cooperation and consider the recommendations of all of the following:

(1) Its member agencies and other agencies of local government within the jurisdiction of the consolidated agency.

(2) State and federal agencies.

(3) Educational institutions.

(4) Research organizations, whether public or private.

(5) Civic groups.

(6) Private individuals.

(7) Governmental jurisdictions located outside the region but contiguous to its boundaries.

(e) The consolidated agency shall make the regional comprehensive plan, policies, and objectives available to all local agencies and facilitate consideration of the regional comprehensive plan in the development, implementation, and update of local general plans. The consolidated agency shall provide assistance and enhance the opportunities for local agencies to develop, implement, and update general plans in a manner that recognizes, at a minimum, land use, transportation compatibility, and a jobs-to-housing balance within the regional comprehensive plan.

(f) The consolidated agency shall maintain the data, maps, and other information developed in the course of formulating the regional comprehensive plan in a form suitable to assure a consistent view of developmental trends and other relevant information for the availability of and use by other government agencies and private organizations.

(g) The components of the regional comprehensive plan may include, but are not limited to, transportation, housing, water quality, infrastructure, and open space, including habitat. At some future date, components such as water supply, air quality, solid waste, economy, and energy should be part of the regional comprehensive plan. Performance standards and measurable criteria shall be established through a public process to ensure that the regional comprehensive plan is prepared consistent with these measures as well as in determining achievement of the regional comprehensive plan goals throughout its implementation.

(h) Any water supply component or provision of the regional infrastructure strategy regarding water supply contained in the regional comprehensive plan shall be consistent with the urban water management plan and other adopted regional water facilities and supply plans of the San Diego County Water Authority.

(Added by Stats. 2003, Ch. 508, Sec. 3. Effective January 1, 2004.)



132360.2

The regional transportation plan, the regional aviation strategic plan, the airport multimodal accessibility plan, and the regional comprehensive plan should be compatible. The regional comprehensive plan should set the framework for the type of changes upon which subsequent regional transportation plans, regional aviation strategic plans, and airport multimodal accessibility plans should focus.

(Amended by Stats. 2007, Ch. 287, Sec. 4. Effective January 1, 2008.)



132360.3

The consolidated agency shall maintain the data, maps, and other information developed in the course of formulating the regional comprehensive plan in a form suitable to assure a consistent view of developmental trends and other relevant information for the availability of and use by other government agencies and private organizations.

(Added by Stats. 2003, Ch. 508, Sec. 3. Effective January 1, 2004.)



132360.4

Each member agency should review the actions that the consolidated agency makes on state and federally regulated or mandated items and report these actions to their respective jurisdiction for review.

(Added by Stats. 2003, Ch. 508, Sec. 3. Effective January 1, 2004.)



132360.5

All documents created in compliance with this article shall be made available and ready for public review in compliance with the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(Added by Stats. 2003, Ch. 508, Sec. 3. Effective January 1, 2004.)



132360.6

The consolidated agency may use the authority for the retail transactions and use tax provided under Sections 132301 and 132302 to fund and finance infrastructure needs identified in the regional comprehensive plan developed in accordance with this article. Development of the proposal and expenditure plan shall be conducted using a public collaborative planning process that is consistent with Section 132360.1.

(Added by Stats. 2008, Ch. 83, Sec. 12. Effective January 1, 2009.)






ARTICLE 7. Voter Approval

132362

In addition to the authority set forth in Article 5 (commencing with Section 132300) and Article 6 (commencing with Section 132320) of Chapter 2 of Division 12.7, if the consolidated agency provides compensation to San Diego County for the cost of including an ordinance or measure on the ballot, the consolidated agency may call an election, including an advisory election, in San Diego County on any ordinance or measure regarding the governance of or matters related to the powers, privileges, or duties of the consolidated agency, including, but not limited to, merger or complete consolidation of the transit boards.

(Added by renumbering Section 132632 by Stats. 2003, Ch. 62, Sec. 270. Effective January 1, 2004.)



132364

The county shall conduct an election, including an advisory election, called by the consolidated agency in the same manner as provided by law for the conduct of elections by a county.

(Added by renumbering Section 132634 by Stats. 2003, Ch. 62, Sec. 271. Effective January 1, 2004.)






ARTICLE 8. Bonds, Equipment, and Leases

132370

The consolidated agency may issue bonds, payable from revenue of any facility or enterprise to be acquired or constructed by the consolidated agency, in the manner provided by the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), and all of the provisions of that law are applicable to the consolidated agency.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132370.1

(a) The consolidated agency may issue revenue bonds under the Revenue Bond Law of 1941 for any one or more transit facilities authorized to be acquired, constructed, or completed by the consolidated agency or for transit equipment described in Section 132372 below authorized to be acquired by the consolidated agency or, in the alternative, the consolidated agency may issue revenue bonds under the Revenue Bond Law of 1941 for the acquisition, construction, and completion of any one of those transit facilities or for transit equipment described in Section 132372 below authorized to be acquired by the consolidated agency.

(b) Nothing in this article prohibits the consolidated agency from availing itself of, or making use of, any procedure provided in this chapter for the issuance of bonds of any type or character for any of the transit facilities authorized hereunder, and all proceedings may be carried on simultaneously or, in the alternative, as the consolidated agency may determine.

(c) Article 3 (commencing with Section 54380) of Chapter 6 of Part 1 of Division 2 of Title 5 of the Government Code does not apply to the issuance and sale of bonds pursuant to this chapter and the consolidated agency shall authorize the issuance of such bonds by resolution of its governing board.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132370.2

The Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code), the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code), and the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code), are applicable to the consolidated agency.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132370.3

Chapter 1 (commencing with Section 99000) of Part 11 of Division 10 of the Public Utilities Code is applicable to the consolidated agency.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132370.4

The consolidated agency shall be considered to be a local agency as defined in subdivision (h) of Section 53317 of the Government Code and the provisions of Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code are applicable to the consolidated agency.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132370.5

The consolidated agency shall be considered to be a local agency as defined in subdivision (f) of Section 6585 of the Government Code and the provisions of Article 4 (commencing with Section 6584) of Chapter 5 of Division 7 of Title 1 of the Government Code are applicable to the consolidated agency.

(Amended by Stats. 2003, Ch. 62, Sec. 268. Effective January 1, 2004.)



132370.6

The consolidated agency may borrow money in accordance with Article 7 (commencing with Section 53820), Article 7.6 (commencing with Section 53850), or Article 7.7 (commencing with Section 53859) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 2003, Ch. 62, Sec. 269. Effective January 1, 2004.)



132370.7

(a) The consolidated agency may borrow money in anticipation of the sale of bonds which have been authorized to be issued, but which have not been sold and delivered, and may issue negotiable bond anticipation notes therefor and may renew the bond anticipation notes from time to time, but the maximum maturity of any bond application notes, including the renewals thereof, shall not exceed five years from the date of delivery of the original bond anticipation notes.

(b) The bond anticipation notes may be paid from any money of the consolidated agency available therefor and not otherwise pledged. If not previously otherwise paid, the bond anticipation notes shall be paid from the proceeds of the next sale of the bonds of the consolidated agency in anticipation of which they were issued. The bond anticipation notes shall not be issued in any amount in excess of the aggregate amount of bonds which the consolidated agency has not been authorized to issue, less the amount of any bonds of the authorized issue previously sold, and also less the amount of other bond anticipation notes therefor issued and then outstanding.

(c) The bond anticipation notes shall be issued and sold in the same manner as the bonds. The bond anticipation notes and the resolution or resolutions authorizing them may contain any provisions, conditions, or limitations which a resolution of the consolidated agency authorizing the issuance of bonds may contain.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132370.8

The consolidated agency may bring an action to determine the validity of any of its bonds, equipment trust certificates, warrants, notes, or other evidences of indebtedness pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132370.9

All bonds and other evidences of indebtedness issued by the consolidated agency under this chapter, and the interest thereon, are free and exempt from all taxation within the state, except for transfer, franchise, inheritance and estate taxes.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132370.10

(a) Notwithstanding any other provisions of this article or any other law, the provisions of all ordinances, resolutions, and other proceedings in the issuance by the consolidated agency of any bonds, bonds with a pledge of revenues, bonds for any and all evidences of indebtedness or liability constitute a contract between the consolidated agency and the holders of the bonds, equipment trust certificates, notes, or evidences of indebtedness or liability, and the provisions thereof are enforceable against the consolidated agency or any or all of its successors or assigns, by mandamus or any other appropriate suit, action, proceeding in law or in equity in any court of competent jurisdiction.

(b) Nothing in this article or in any other law shall be held to relieve the consolidated agency or the territory included within it from any bonded or other debt or liability contracted by the consolidated agency. Upon dissolution of the consolidated agency or upon withdrawal of territory therefrom, that territory formerly included within the consolidated agency, or withdrawn therefrom, shall continue to be liable for the payment of all bonded and other indebtedness or liabilities outstanding at the time of the dissolution or withdrawal as if the consolidated agency had not been so dissolved or the territory withdrawn therefrom, and it shall be the duty of the successors or assigns to provide for the payment of the bonded and other indebtedness and liabilities.

(c) Except as may be otherwise provided in the proceedings for the authorization, issuance, and sale of any revenue bonds, bonds secured by a pledge of revenues, or bonds for improvement districts secured by a pledge of revenues, revenues of any kind or nature derived from any revenue-producing improvements, works, facilities, or property owned, operated, or controlled by the consolidated agency shall be pledged, charged, assigned, and have a lien thereon for the payment of the bonds as long as they are outstanding, regardless of any changes in ownership, operation, or control of the revenue-producing improvements, works, facilities or property and it shall, in any later event or events, be the duty of the successors or assigns to continue to maintain and operate the revenue-producing improvements, works, facilities, and property as long as bonds are outstanding.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132372

(a) The consolidated agency may purchase transit equipment such as cars, trolley buses, motorbuses, light rail vehicles, or rolling equipment, and may execute agreements, leases, and equipment trust certificates in the forms customarily used by private corporations engaged in the transit business appropriate to effect the purchase and leasing of transit equipment, and may dispose of the equipment trust certificates upon the terms and conditions that the consolidated agency may deem appropriate.

(b) Payment for transit equipment, or rentals therefor, may be made in installments, and the deferred installments may be evidenced by equipment trust certificates that are or will be legally available to the consolidated agency. Title to the equipment shall not vest in the consolidated agency until the equipment trust certificates are paid.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132372.1

The agreement to purchase or lease transit equipment may direct the vendor or lessor to sell and assign or lease the transit equipment to a bank or trust company duly authorized to transact business in the state as trustee for the benefit and security of the equipment trust certificates, and may direct the trustee to deliver the transit equipment to one or more designated officers of the consolidated agency and may authorize the consolidated agency to simultaneously therewith execute and deliver an installment purchase agreement or a lease of such equipment to the consolidated agency.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132372.2

(a) The agreements and leases shall be duly acknowledged before a person authorized by law to take acknowledgments of deeds and in the form required for acknowledgment of deeds.

(b) The agreements, leases and equipment trust certificates shall be authorized by resolution of the consolidated agency and shall contain covenants, conditions, and provisions which may be deemed necessary or appropriate to ensure the payment of the equipment trust certificates from such legally available source or sources of funds as may be specified in the certificates.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132372.3

The covenants, conditions, and provisions of the agreements, leases and equipment trust certificates shall not conflict with any of the provisions of any trust agreement or similar document securing the payment of bonds, notes, or certificates of the consolidated agency.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)



132372.4

(a) An executed copy of each agreement and lease shall be filed in the office of the Secretary of State, who shall be entitled to receive one dollar ($1) for each copy filed.

(b) The filing constitutes notice to any subsequent judgment creditor or any subsequent purchaser.

(Added by Stats. 2002, Ch. 743, Sec. 4. Effective January 1, 2003.)









CHAPTER 6. Pasadena Metro Blue Line Construction Authority

132400

For purposes of this chapter, the following terms have the following meanings:

(a) The authority is the Metro Gold Line Foothill Extension Construction Authority created under this chapter, formerly known as the Pasadena Metro Blue Line Construction Authority.

(b) The board is the governing board of the authority.

(c) The commission is the California Transportation Commission.

(d) The LACMTA is the Los Angeles County Metropolitan Transportation Authority.

(e) The project is the Los Angeles-Pasadena Foothill Extension Gold Line light rail project, formerly known as the Los Angeles-Pasadena Metro Blue Line, extending from Union Station in the City of Los Angeles to Sierra Madre Villa Boulevard in the City of Pasadena and any mass transit guideway that may be planned east of Sierra Madre Villa Boulevard along the rail right-of-way extending to the City of Montclair.

(f) The extension cities are the Cities of Arcadia, Monrovia, Duarte, Irwindale, Azusa, Glendora, San Dimas, La Verne, Pomona, Claremont, and Montclair.

(Amended by Stats. 2012, Ch. 189, Sec. 1. Effective January 1, 2013.)



132405

The authority is hereby created for the purpose of awarding and overseeing all design and construction contracts for completion of the project.

(Added by Stats. 1998, Ch. 1021, Sec. 1. Effective January 1, 1999.)



132410

(a) The authority has all of the powers necessary for planning, acquiring, leasing, developing, jointly developing, owning, controlling, using, jointly using, disposing of, designing, procuring, and building the project, including, but not limited to, all of the following:

(1) Acceptance of grants, fees, allocations, and transfers of funds from federal, state, and local agencies, as well as private entities.

(2) Acquiring, through purchase or through eminent domain proceedings, any property necessary for, incidental to, or convenient for, the exercise of the powers of the authority.

(3) Incurring indebtedness, secured by pledges of revenue available for project completion.

(4) Contracting with public and private entities for the planning, design, and construction of the project. These contracts may be assigned separately or may be combined to include any or all tasks necessary for completion of the project.

(5) Entering into cooperative or joint development agreements with local governments or private entities. These agreements may be entered into for the purpose of sharing costs, selling or leasing land, air, or development rights, providing for the transferring of passengers, making pooling arrangements, or for any other purpose that is necessary for, incidental to, or convenient for the full exercise of the powers granted the authority. For purposes of this paragraph, joint development includes, but is not limited to, an agreement with any person, firm, corporation, association, or organization for the operation of facilities or development of projects adjacent to, or physically or functionally related to, the project.

(6) Relocation of utilities, as necessary for completion of the project.

(b) The duties of the authority include, but are not limited to, all of the following:

(1) Conducting the financial studies and the planning and engineering necessary for completion of the project.

(2) (A) Adoption of an administrative code, not later than 60 days after establishment of the authority, for administration of the authority in accordance with any applicable laws, including, but not limited to, the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code), the provisions of this chapter, laws generally applicable to local agency procurements and contracts, laws relating to contracting goals for minority and women business participation, and the Political Reform Act of 1974 (Title 9 (commencing with Section 81000) of the Government Code).

(B) (i) The administrative code adopted under subparagraph (A) shall include a code of conduct for employees and board members that is consistent with Sections 84308 and 87103 of the Government Code and prohibits board members and staff from accepting gifts valued at ten dollars ($10) or more from contractors, potential contractors, or their subcontractors.

(ii) The code shall require the disclosure, on the record, of the proceedings by the officer of the agency who receives a contribution within the preceding 24 months in an amount of more than two hundred fifty dollars ($250) from a party or participant to a proceeding, and the disclosure by the party or participant.

(iii) The code shall provide that no officer of the agency shall make, participate in making, or in any way attempt to use his or her official position to influence the decision in a proceeding, as described in Section 84308 of the Government Code, if the officer has willfully or knowingly received a contribution in the amount of more than two hundred fifty dollars ($250) within the preceding 24 months from a party or his or her agent, or from any participant or his or her agent if the participant has a financial interest in the decision.

(iv) Any officer deemed ineligible to participate in a proceeding due to the provisions of this code of conduct may be replaced for the purposes of that proceeding by an appointee chosen by the appropriate appointing authority.

(v) Under the code of conduct, board members shall be deemed to have a financial interest in a decision within the meaning of Section 87100 of the Government Code if the decision involves the donor of, or intermediary or agent for a donor of, a gift or gifts aggregating ten dollars ($10) or more in value within the 12 months prior to the time the decision was made.

(vi) Board members and alternate members shall not be considered financially interested, under or for the purposes of Section 1090 of the Government Code, solely by virtue of their holding office with the authority and, concurrently, holding office with an entity set forth in subdivision (a) of Section 132415, an extension city, or both such an entity and such a city, and they may participate in decisions and agreements regarding the authority, any of the entities set forth in subdivision (a) of Section 132415, and any of the extension cities. The participation described in this clause shall not constitute a conflict of interest under or for the purposes of Section 1090 of the Government Code, or an incompatible employment, activity, or enterprise under or for the purposes of Section 1126 of the Government Code.

(c) The authority shall make reasonable progress, as determined by the commission, in the design and construction of the project within the timetable imposed under the 1998 State Transportation Improvement Program.

(Amended by Stats. 2012, Ch. 189, Sec. 2. Effective January 1, 2013.)



132415

(a) The authority shall be governed by a board consisting of five voting members and four nonvoting members who shall be appointed as follows:

(1) Three members shall be appointed by the City Councils of the Cities of Los Angeles, Pasadena, and South Pasadena, with each city council appointing one member by a majority vote of the membership of that city council.

(2) One member shall be appointed by the President of the Governing Board of the San Gabriel Valley Council of Governments, subject to confirmation by that board.

(3) One member shall be appointed by the LACMTA.

(4) One nonvoting member shall be appointed by the Governor.

(5) Two nonvoting members shall be appointed by the City Councils of the Cities of Pasadena and South Pasadena, with each city appointing one nonvoting member.

(6) One nonvoting member shall be appointed by the president of the board of directors of the San Bernardino Associated Governments, subject to confirmation by that board.

(b) All members shall serve a term of not more than four years, with no limit on the number of terms that may be served by any person.

(c) Each appointing authority shall also appoint an alternate member to serve in a member s absence. If the position of a voting member becomes vacant, the alternate member shall serve until the position is filled as required pursuant to subdivision (a).

(d) Members of the board are subject to the Political Reform Act of 1974 (Title 9 (commencing with Section 81000) of the Government Code).

(e) Three members of the board shall constitute a quorum.

(f) The board shall elect a chairperson and vice chairperson from among the membership of the board.

(g) Each member of the board may be compensated at a rate of not more than one hundred fifty dollars ($150) per day spent attending to the business of the authority. Compensation, if paid, shall not exceed six hundred dollars ($600) per month, plus expenses directly related to the performance of duties imposed by the authority, including, but not limited to, travel and personal expenses.

(h) Members appointed to the board may include members of the entities set forth in subdivision (a), and members of the city councils or other elected officials of the extension cities, or both. The simultaneous membership described in this subdivision shall not constitute a violation of Section 1099 or 1126 of the Government Code.

(Amended by Stats. 2012, Ch. 189, Sec. 3. Effective January 1, 2013.)



132420

(a) The board may appoint an executive director to serve at the pleasure of the authority.

(b) The executive director is exempt from all civil service provisions and shall be paid a salary established by the board.

(c) The executive director may appoint staff or retain consultants as necessary to carry out the duties of the authority.

(d) All contracts approved and awarded by the executive director shall be awarded in accordance with state laws generally applicable to local agency procurements and contracts, subject to the provisions of this chapter. Awards shall be based on price or competitive negotiation, or on both of those things.

(Amended by Stats. 2012, Ch. 189, Sec. 4. Effective January 1, 2013.)



132425

The LACMTA shall identify and expeditiously enter into an agreement with the authority to hold in trust with the authority all real and personal property, and any other assets accumulated in the planning, design, and construction of the project, including, but not limited to, rights-of-way, documents, third-party agreements, contracts, and design documents, as necessary for completion of the project.

(Added by Stats. 1998, Ch. 1021, Sec. 1. Effective January 1, 1999.)



132430

(a) The LACMTA shall transfer the unencumbered balance of all local funds programmed for completion of the project and that have been identified in the Restructuring Plan adopted by the LACMTA Board of Directors on May 13, 1998, to the authority for completion of the project.

(b) The authority is eligible to receive allocations of state funds for the project. The unencumbered balance of funds currently programmed or allocated to the LACMTA for completion of the project and that have been identified in the Restructuring Plan adopted by the LACMTA Board of Directors on May 13, 1998, shall be allocated to the authority for completion of the project.

(c) Any transfer of funds by the LACMTA under this section shall be subject to the terms of the memorandum of understanding entered into between the LACMTA and the commission on June 2, 1998.

(Added by Stats. 1998, Ch. 1021, Sec. 1. Effective January 1, 1999.)



132435

The authority shall enter into a memorandum of understanding with the LACMTA that shall specifically address the ability of the LACMTA to review any significant changes in the scope of the design or construction, or both design and construction, of the project. For purposes of this section, the term significant change means any change of mode or technology, or any other substantive change that affects the connectivity and operation of the project as part of the overall transit system operated by the LACMTA, or any combination of those things. Design and construction of a light rail project that is consistent with the current scope of the project shall not be deemed to be a significant change in the scope of the project and shall not require concurrence by the LACMTA.

(Added by Stats. 1998, Ch. 1021, Sec. 1. Effective January 1, 1999.)



132440

The authority shall not encumber any future farebox revenue anticipated from the operation of the project.

(Added by Stats. 1998, Ch. 1021, Sec. 1. Effective January 1, 1999.)



132445

The authority shall not encumber the project with any obligation that is transferable to the LACMTA upon completion of the design and construction of the project. The design and construction to be administered by the authority does not include rolling stock, which is a component of the operation of the project and shall be administered by the LACMTA. This section does not apply to any joint development programs, as authorized under paragraph (5) of subdivision (a) of Section 132410, that may be utilized to contribute to the financing of project design and construction.

(Added by Stats. 1998, Ch. 1021, Sec. 1. Effective January 1, 1999.)



132450

(a) (1) The LACMTA shall assume responsibility for operating all completed phases of the project.

(2) Subject to subparagraph (A), the LACMTA shall have the authority to operate the portion of the project located in the County of San Bernardino, which extends approximately one-half mile from the Los Angeles and San Bernardino County line to the Montclair Transit Center.

(A) With respect to the portion of the project on the right-of-way owned by the San Bernardino Associated Governments, the LACMTA s authority to operate the project shall be contingent upon the approval of the board of directors of the San Bernardino Associated Governments, acting as the county transportation commission, through approval of an operations and maintenance agreement with the LACMTA.

(B) The operations and maintenance agreement shall provide that the San Bernardino Associated Governments reimburse the LACMTA for the costs of operating that portion of the line located in the County of San Bernardino.

(C) Prior to the commencement of construction of the portion of the project in the County of San Bernardino, the authority shall enter into a construction agreement with the San Bernardino Associated Governments, acting as the county transportation commission.

(3) Nothing in this section shall be construed to require the LACMTA to allocate funds to the project beyond funds that have been allocated as of January 1, 2012.

(b) The authority shall be dissolved when project construction has been completed.

(Amended by Stats. 2012, Ch. 189, Sec. 5. Effective January 1, 2013.)






CHAPTER 7. Exposition Metro Line Construction Authority

132600

For purposes of this chapter, the following terms have the following meanings:

(a) The authority is the Exposition Metro Line Construction Authority created under this chapter.

(b) The board is the governing board of the authority.

(c) The commission is the California Transportation Commission.

(d) The LACMTA is the Los Angeles County Metropolitan Transportation Authority.

(e) The project is the Los Angeles-Exposition Metro Line light rail project extending from the Metro Rail Station at 7th Street and Flower Street in the City of Los Angeles to the downtown of the City of Santa Monica.

(Added by Stats. 2003, Ch. 827, Sec. 1. Effective January 1, 2004.)



132605

The authority is hereby created for the purpose of awarding and overseeing final design and construction contracts for completion of the project.

(Added by Stats. 2003, Ch. 827, Sec. 1. Effective January 1, 2004.)



132610

(a) The authority has all of the powers necessary for planning, acquiring, leasing, developing, jointly developing, owning, controlling, using, jointly using, disposing of, designing, procuring, and building the project, including, but not limited to, all of the following:

(1) Acceptance of grants, fees, allocations, and transfers of funds from federal, state, and local agencies, and private entities.

(2) Acquiring, through purchase or through eminent domain proceedings, any property necessary for, incidental to, or convenient for, the exercise of the powers of the authority, provided the authority shall use existing rights-of-way where feasible.

(3) Incurring indebtedness, secured by pledges of revenue available for project completion.

(4) Contracting with public and private entities for the planning, design, and construction of the project. These contracts may be assigned separately or may be combined to include any or all tasks necessary for completion of the project.

(5) Entering into cooperative or joint development agreements with local governments or private entities. These agreements may be entered into for the purpose of sharing costs, selling or leasing land, air, or development rights, providing for the transferring of passengers, making pooling arrangements, or for any other purpose that is necessary for, incidental to, or convenient for the full exercise of the powers granted to the authority. For purposes of this paragraph, joint development includes, but is not limited to, an agreement with any person, firm, corporation, association, or organization for the operation of facilities or development of projects adjacent to, or physically or functionally related to, the project.

(6) Relocation of utilities, as necessary for completion of the project.

(b) The duties of the authority include, but are not limited to, all of the following:

(1) Conducting financial and environmental studies, planning, and engineering necessary for completion of the project.

(2) (A) Adoption of an administrative code for administration of the authority in accordance with any applicable laws, including, but not limited to, the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code), contracting and procurement laws, laws relating to contracting goals for minority and women business participation, and the Political Reform Act of 1974 (Title 9 (commencing with Section 81000) of the Government Code).

(B) (i) The administrative code adopted under subparagraph (A) shall include a code of conduct for employees and board members that is consistent with Sections 84308 and 87103 of the Government Code and prohibits board members and staff from accepting gifts valued at ten dollars ($10) or more from contractors, potential contractors, or their subcontractors.

(ii) The code shall require the disclosure, on the record, of the proceedings by the officer of the agency who receives a contribution within the preceding 24 months in an amount of more than two hundred fifty dollars ($250) from a party or participant to a proceeding, and the disclosure by the party or participant.

(iii) The code shall provide that no officer of the agency shall make, participate in making, or in any way attempt to use his or her official position to influence the decision in a proceeding, as described in Section 84308 of the Government Code, if the officer has willfully or knowingly received a contribution in the amount of more than two hundred fifty dollars ($250) within the preceding 24 months from a party or his or her agent, or from any participant or his or her agent, if the participant has a financial interest in the decision.

(iv) Any officer deemed ineligible to participate in a proceeding due to the provisions of this code of conduct may be replaced for the purposes of that proceeding by an appointee chosen by the appropriate appointing authority.

(v) Under the code of conduct, board members shall be deemed to have a financial interest in a decision within the meaning of Section 87100 of the Government Code if the decision involves the donor of, or intermediary or agent for a donor of, a gift or gifts aggregating ten dollars ($10) or more in value within the 12 months prior to the time the decision was made.

(vi) Board members, alternate members, officers, consultants, and employees shall not be considered financially interested solely by virtue of their holding office or being employed by the authority as well as an appointing authority set forth in subdivision (a) of Section 132615, and they may participate in decisions and agreements regarding the authority and any of the appointing authorities set forth in subdivision (a) of Section 132615. The participation described in this clause shall not constitute a conflict of interest under Section 1090 of the Government Code and shall not constitute an incompatible activity under Section 1126 of the Government Code.

(3) As necessary for final design and construction, completion of a detailed management, implementation, safety, and financial plan for the project and submission of the plan to the Governor, the Legislature, and the commission.

(c) The authority shall make reasonable progress, as determined by the commission, in the final design and construction of the project.

(d) The duties and responsibilities imposed by this section shall be contingent upon allocation of federal and local funds by the LACMTA for these purposes.

(Amended by Stats. 2007, Ch. 130, Sec. 224. Effective January 1, 2008.)



132615

(a) The authority shall be governed by a board consisting of seven voting members who shall be appointed as follows:

(1) Two members shall be appointed by the City Councils of the Cities of Santa Monica and Culver City with each city council appointing one member by a majority vote of the membership of that city council.

(2) Two members shall be appointed by the Los Angeles County Board of Supervisors.

(3) One member shall be appointed by the LACMTA.

(4) Two members shall be appointed by the City Council of the City of Los Angeles by a majority vote of its membership.

(b) All members shall serve a term of not more than four years, with no limit on the number of terms that may be served by any person.

(c) Each appointing authority shall also appoint an alternate member to serve in a member s absence. If the position of a voting member becomes vacant, the alternate member shall serve until the position is filled as required pursuant to subdivision (a).

(d) Members of the board are subject to the Political Reform Act of 1974 (Title 9 (commencing with Section 81000) of the Government Code).

(e) Four members of the board shall constitute a quorum.

(f) The board shall elect a chairperson and vice chairperson from among the membership of the board.

(g) Each member of the board may be compensated at a rate of not more than one hundred fifty dollars ($150) per day spent attending to the business of the authority. Compensation, if paid, shall not exceed six hundred dollars ($600) per month, plus expenses directly related to the performance of duties imposed by the authority, including, but not limited to, travel and personal expenses.

(h) The Chief Executive Officer of the LACMTA shall serve on the board as an ex officio, nonvoting member.

(i) Members appointed to the board may include members or employees of the appointing authorities set forth in subdivision (a).

(Amended by Stats. 2006, Ch. 808, Sec. 2. Effective January 1, 2007.)



132620

(a) The board may appoint an executive director to serve at the pleasure of the authority.

(b) The executive director is exempt from all civil service provisions and shall be paid a salary established by the board.

(c) The executive director may appoint staff or retain consultants as necessary to carry out the duties of the authority.

(d) All contracts approved and awarded by the executive director shall be awarded in accordance with state and federal laws relating to procurement. Awards shall be based on price or competitive negotiation, or on both of those things.

(Added by Stats. 2003, Ch. 827, Sec. 1. Effective January 1, 2004.)



132625

The LACMTA shall identify and expeditiously enter into an agreement or agreements with the authority to do all of the following:

(a) Hold in trust with the authority all real and personal property, and any other assets accumulated in the planning, design, and construction of the project, including, but not limited to, rights-of-way, documents, third-party agreements, contracts, and design documents, as necessary for completion of the project, unless otherwise agreed upon by the LACMTA and the authority.

(b) Outline the design review, construction, and testing process that acknowledges LACMTA s direct role in the review of the project to ensure the final project will be compatible, functionally connected, and operative within LACMTA s existing metro rail system.

(c) Describe the various funding sources and the obligations of the authority to assist LACMTA obtain federal, state, and local funds for the project, and the authority s obligations and duties upon receipt of the funds necessary to construct the project.

(d) Describe all financial elements of the project, and the budget approved for the project.

(Amended by Stats. 2006, Ch. 808, Sec. 3. Effective January 1, 2007.)



132635

The authority shall enter into a memorandum of understanding with the LACMTA that shall specifically address the ability of the LACMTA to review any significant changes in the scope of the design or construction, or both design and construction, of the project. For purposes of this section, the term significant change means any change of mode or technology, or any other substantive change that affects the connectivity and operation of the project as part of the overall transit system operated by the LACMTA, or any combination of those things. Design and construction of a light rail project that is consistent with the current scope of the project shall not be deemed to be a significant change in the scope of the project and shall not require concurrence by the LACMTA.

(Added by Stats. 2003, Ch. 827, Sec. 1. Effective January 1, 2004.)



132640

The authority shall not encumber any future farebox revenue anticipated from the operation of the project.

(Added by Stats. 2003, Ch. 827, Sec. 1. Effective January 1, 2004.)



132645

The authority shall not encumber the project with any obligation that is transferable to the LACMTA upon completion of the design and construction of the project. The design and construction to be administered by the authority does not include rolling stock and fare collection equipment, which is a component of the operation of the project and shall be provided and administered by the LACMTA.

(Amended by Stats. 2006, Ch. 808, Sec. 4. Effective January 1, 2007.)



132650

The authority shall be dissolved upon completion of construction of the light rail project. The LACMTA shall assume responsibility for operating the project upon completion of the project or any of its phases.

(Amended by Stats. 2006, Ch. 808, Sec. 5. Effective January 1, 2007.)









DIVISION 12.8. Imperial County Transportation Commission

CHAPTER 1. General Provisions and Creation of Commission

132800

There is hereby created the Imperial County Transportation Commission. The commission shall be the successor agency to the Imperial Valley Association of Governments and shall assume all assets and liabilities of that entity. The area of jurisdiction of the commission shall consist of all of the incorporated and unincorporated area of Imperial County.

(Added by Stats. 2009, Ch. 56, Sec. 1. Effective January 1, 2010.)



132801

(a) The governing board of the commission shall consist of the following members:

(1) Two members of the Imperial County Board of Supervisors. The term of a member under this paragraph terminates when he or she ceases to hold that office or when replaced by the board of supervisors.

(2) One member from each incorporated city within Imperial County who shall be the mayor of the city or a member of its city council. The term of a member under this paragraph terminates when he or she ceases to hold that office or when replaced by the city council.

(3) One member of the board of directors of the Imperial Irrigation District. The term of a member under this paragraph terminates when he or she ceases to hold that office or when replaced by the board of directors of the district.

(4) One nonvoting member appointed by the Governor representing the Department of Transportation.

(b) The governing board of the commission may also include the following nonvoting members:

(1) One member representing the State of Baja California, Mexico, who may be appointed by the governor of the state.

(2) One member representing the municipality of Mexicali, Mexico, who may be the mayor or his or her designee.

(3) One member representing the Consul of Mexico in Calexico, California, who may be the consul or his or her designee.

(4) One member representing any federally recognized Native American tribe in Imperial County.

(Added by Stats. 2009, Ch. 56, Sec. 1. Effective January 1, 2010.)






CHAPTER 2. Administration

132810

The governing board of the commission at its first meeting, and thereafter annually at the first meeting in January, shall elect a chairperson from its members who shall preside at all meetings, and a vice chairperson who shall preside in his or her absence. In the event of their absence or inability to act, the members present, by an order entered in the minutes, shall select one of their members to act as chairperson pro tempore, who, while so acting shall have all of the authority of the chairperson.

(Added by Stats. 2009, Ch. 56, Sec. 1. Effective January 1, 2010.)



132811

The board shall establish rules for its proceedings consistent with the law of the State of California.

(Added by Stats. 2009, Ch. 56, Sec. 1. Effective January 1, 2010.)



132812

A majority of the voting members of the board shall constitute a quorum for the transaction of business and all official acts of the commission. All official acts of the board require the affirmative vote of the majority of the voting members of the board.

(Added by Stats. 2009, Ch. 56, Sec. 1. Effective January 1, 2010.)



132813

The acts of the board shall be expressed by motion, resolution, or ordinance.

(Added by Stats. 2009, Ch. 56, Sec. 1. Effective January 1, 2010.)



132814

(a) All meetings of the board shall be conducted in the manner prescribed by the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(b) All meetings of committees established by the board shall be held pursuant to Section 54952.3 of the Government Code, and no other provision of the Ralph M. Brown Act shall apply to meetings of those committees.

(c) Any committee of the board shall have a membership of at least three voting members.

(Added by Stats. 2009, Ch. 56, Sec. 1. Effective January 1, 2010.)



132815

The board shall do the following:

(a) Adopt an annual budget and fix the compensation of its officers and employees.

(b) Adopt an administrative code, by ordinance, which shall prescribe the powers and duties of commission officers, the method of appointment of commission employees, and methods, procedures, and systems of operation and management of the commission.

(c) Cause a postaudit of the financial transactions and records of the commission to be made at least annually by a certified public accountant.

(d) Appoint a technical advisory committee of representatives from all of the transit operators in the county, all of the incorporated cities in the county, the county, and the Department of Transportation.

(e) Appoint such other advisory committees the board deems necessary.

(Added by Stats. 2009, Ch. 56, Sec. 1. Effective January 1, 2010.)



132816

Notice of time and place of the public hearing for the adoption of the annual budget shall be published pursuant to Section 6061 of the Government Code, and shall be published not later than the 15th day prior to the date of the hearing. The proposed annual budget shall be available for public inspection at least 15 days prior to the hearing.

(Added by Stats. 2009, Ch. 56, Sec. 1. Effective January 1, 2010.)






CHAPTER 3. Powers and Functions

132820

The commission may do any of the following:

(a) Use up to 3 percent of the revenues in the local transportation fund for the purpose of carrying out its planning and programming responsibilities.

(b) Sue and be sued.

(c) Enter into contracts with qualified vendors to further the purposes of the commission.

(d) Do any and all things necessary to carry out the purposes of this division.

(Amended by Stats. 2010, Ch. 491, Sec. 11. Effective January 1, 2011.)



132824

The commission shall undertake the following:

(a) Prepare a short-range transportation plan that includes the development and approval of a three- to five-year transportation improvement program, as follows:

(1) The transportation improvement program shall apply to all projects funded with federal, state, and local funds.

(2) The transportation improvement program shall be developed in coordination and consultation with the multicounty designated transportation planning agency, and shall be consistent with that agency s regional transportation plan.

(3) The county commission and the multicounty designated transportation planning agency shall enter into a memorandum of understanding specifying the process for preparing the transportation improvement program.

(4) The commission shall consult with its member agencies, the Department of Transportation, adjacent counties, and other entities public and private when preparing its short-range plan and transportation improvement program.

(b) The commission shall be responsible for administering the funds deposited in the local transportation fund according to the terms and conditions of the Mills-Alquist-Deddeh Act (Chapter 4 (commencing with Section 99200) of Part 11 of Division 10), which is also known as the Transportation Development Act, or any successor to that act.

(c) The commission shall be responsible for preparing the short-range transit plan required by the Transportation Development Act.

(Added by Stats. 2009, Ch. 56, Sec. 1. Effective January 1, 2010.)









DIVISION 13.1. SANTA CLARA COUNTY TRAFFIC AUTHORITY

140280

(a) The repeal of Division 13 (commencing with Section 140000), and the termination of the Santa Clara County Traffic Authority, do not impair either the validity of any transactions and use tax imposed by the authority prior to its termination, or the power or obligation of the State Board of Equalization to administer the collection of the tax, including audits and prosecutions related to the tax. Upon notice to the State Board of Equalization, given in accordance to the notice procedures specified in the Agreement for the State Administration of District Transactions and Use Taxes executed between the Santa Clara County Traffic Authority and the board, the authority may assign and sell to another legal entity the right to receive the revenue derived from the tax and determined by the State Board of Equalization to be available for transmittal. The State Board of Equalization shall be bound by that assignment upon the required notice. If the authority does not assign the right to receive the revenue derived from the tax, the revenue shall be transmitted to the Santa Clara County Transit District. All revenue transmitted to the Santa Clara County Transit District pursuant to this section shall be expended solely for purposes authorized by Division 13 (commencing with Section 140000) prior to the repeal of that division. The right to receive the assigned revenues shall be limited to the receipt thereof, and shall not extend to any audit privileges or access to confidential information of the State Board of Equalization.

(b) Notwithstanding Chapter 6 (commencing with Section 57450) of Part 5 of Division 3 of Title 5 of the Government Code, upon termination of the Santa Clara County Traffic Authority, the Santa Clara County Transit District shall be the successor for purposes of winding up the affairs of the traffic authority.

(Added by Stats. 1996, Ch. 791, Sec. 1. Effective September 24, 1996.)






DIVISION 14. COACHELLA VALLEY INTERMODAL TRANSPORTATION AUTHORITY

141000

For purposes of this division, the following terms have the following meanings:

(a) The authority is the Coachella Valley Intermodal Transportation Authority and its 11 districts created under this division.

(b) The board is the board of directors of the authority, appointed under Section 141010.

(c) The district may be any of the following:

(1) The incorporated boundary of any one of the Coachella Valley members of the Coachella Valley Association of Governments.

(2) The unincorporated area of Riverside County within the Coachella Valley.

(3) The incorporated boundary of the City of Blythe.

(d) The district board is the legislative body of the district.

(Added by Stats. 1998, Ch. 486, Sec. 2. Effective January 1, 1999.)



141005

The Coachella Valley Intermodal Transportation Authority is hereby created to serve as the governing agency for its 11 separate districts, recognized in that capacity by the Coachella Valley Association of Governments, the Riverside County Transportation Commission, and the United States Department of Transportation, for the following purposes:

(a) Serving as the primary authority for managing and operating intermodal passenger transportation and related infrastructure.

(b) Serving as the primary authority for intermodal less-than-carload freight transportation and related infrastructure within the Coachella Valley and eastern Riverside County.

(c) Serving as the primary authority for facilities and services and related infrastructure.

(d) Establishing, maintaining, and operating an independent political and administrative structure by which to implement passenger and freight transportation initiatives.

(e) Completing planning and environmental studies to ascertain project feasibility.

(f) Being available for designation as the lead agency for purposes of environmental review, entitlement permitting, and public participation.

(g) Acquiring, by grant, purchase, condemnation, gift, devise, or lease, and holding, using, selling, leasing or disposing of, any real and personal property necessary for the full exercise, or convenient or useful for the carrying on of, any of the authority s powers.

(h) Fixing rates, parking fees, charges, or rents for the use of any facilities acquired, constructed, operated, or maintained by the authority or any of its districts, and modifying the same at its pleasure, subject to any contractual obligation that may be entered into by the authority with respect to the fixing of those rates, fees, charges, or rents.

(i) Obtaining funds for, and sustaining the planning, development, maintenance, and operation of, the Coachella Valley and City of Blythe Intermodal Transportation Center.

(j) Accepting gifts, subventions, grants, rebates, and subsidies from any source.

(k) Entering into indentures.

(l) Issuing tax-exempt revenue bonds and coupons.

(m) Spending moneys and incurring indebtedness to fulfill its purposes.

(Added by Stats. 1998, Ch. 486, Sec. 2. Effective January 1, 1999.)



141010

(a) The authority shall be governed by the Executive Committee of the Coachella Valley Association of Governments.

(b) A district shall be governed by the elected legislative body of that particular political entity.

(Added by Stats. 1998, Ch. 486, Sec. 2. Effective January 1, 1999.)



141015

The board and all district boards shall do all of the following:

(a) Elect a chairperson, vice chairperson, and secretary.

(b) Supervise and regulate all facilities owned by, and all operations of, the authority or the district, whichever is applicable.

(c) Enter into contracts necessary for the full exercise of the power of the authority or district.

(d) Conduct an annual audit of all accounts of the authority or district.

(Added by Stats. 1998, Ch. 486, Sec. 2. Effective January 1, 1999.)



141020

All meetings of the board or the district boards shall be conducted in accordance with Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1998, Ch. 486, Sec. 2. Effective January 1, 1999.)



141025

No officer or employee of the authority or any district shall in any manner be interested, directly or indirectly, in any contract awarded, or to be awarded by, the board or district boards, or in the profits to be derived therefrom contrary to the provisions of Article 4 (commencing with Section 1090) of Chapter 1 of Division 4 of Title 1 of the Government Code.

(Added by Stats. 1998, Ch. 486, Sec. 2. Effective January 1, 1999.)



141040

(a) The authority or any of the districts, either in conjunction with the authority or any other of the districts or individually, may issue general and special revenue bonds for the acquisition, construction, or completion of any works, equipment, materials, supplies, properties, or structures necessary or convenient to carry out the objects and purposes of this division.

(b) The total amount of bonds outstanding shall not be in excess of one hundred million dollars ($100,000,000) at any one time per district.

(c) Each separate improvement shall be designated as a project and the purpose, nature, and extent thereof shall be described in general terms prior to the issuance of any bonds.

(d) The validity of the authorization and issuance of any revenue bonds by the authority or the districts is not dependent on nor affected in any way by any of the following:

(1) Proceedings taken by the authority or the districts for the acquisition, construction, or completion of any improvement or any part thereof.

(2) Any contracts made by the authority or the districts for the acquisition, construction, or completion of any improvements.

(3) The failure to complete any improvements for which bonds are authorized to be issued.

(e) The authority or any district shall issue revenue bonds in its name only. These bonds shall constitute obligations of the authority or district only, and neither the payment of principal or interest of any bond constitutes a debt, liability, or obligation of the State of California. The authority or district shall determine the time, form, and manner of the issuance of revenue bonds.

(f) The authority or the districts may enter into indentures providing the aggregate principal amount, date or dates, maturities, interest rate, denomination, form, registration transfer, and interchange of the bonds and coupons and the terms and conditions upon which the bonds and coupons shall be executed, issued, secured, sold, paid, redeemed, funded, and refunded. Reference to this division shall be made on the face of the bonds to those indentures by its date of adoption, or the apparent date, on the face thereof and into the body of these bonds and their appurtenant coupons. Each taker and subsequent holder of these bonds or coupons, whether the coupons are attached or detached from the bonds, has recourse to all of the provisions of the indenture and of this division, and is bound thereby.

(Added by Stats. 1998, Ch. 486, Sec. 2. Effective January 1, 1999.)



141045

(a) The authority may acquire, construct, own, operate, control, or use right-of-way, rail lines, bus lines, stations, platforms, switches, yards, terminals, and any and all other facilities, equipment, and infrastructure necessary and convenient to provide intermodal transportation services, together with all physical structures necessary or convenient for the access of persons and vehicles thereto.

(b) The authority or districts may acquire any interest in, or rights to, the joint use of any or all of the things listed in subdivision (a). However, installations in any street, road, or other property devoted to a public use shall be subject to consent of the governing body in charge of that public use.

(Added by Stats. 1998, Ch. 486, Sec. 2. Effective January 1, 1999.)



141050

The authority or the districts shall not interfere with, or exercise any control over, any transit facilities now or hereafter owned and operated wholly or partially within the district by any city or public agency, unless by consent of the city or public agency, and upon any terms that are mutually agreed upon between the board and the city or public agency.

(Added by Stats. 1998, Ch. 486, Sec. 2. Effective January 1, 1999.)






DIVISION 15. FRESNO COUNTY TRANSPORTATION AUTHORITY

CHAPTER 1. General Provisions

142000

This division shall be known and may be cited as the Fresno County Transportation Improvement Act.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142001

The Legislature hereby finds and declares all of the following:

(a) In Fresno County, regional transportation improvements and local transportation improvements and services are an immediate high priority needed to resolve the county s transportation problems that threaten the economic viability and development potential of the county and adversely impact the quality of life therein.

(b) In order to deal in an expeditious manner with current and future transportation problems, the county needs to develop and implement a local funding program that goes significantly beyond current federal and state funding which is inadequate to resolve these problems.

(c) It is in the public interest to allow the voters of Fresno County to continue the Fresno County Transportation Authority so that local transportation decisions can be implemented in a timely manner to provide regional transportation improvements and to meet local transportation needs.

(Amended by Stats. 2001, Ch. 474, Sec. 1. Effective January 1, 2002. Repealed on date prescribed in Section 142010.)



142002

It is the intent of the Legislature that funds generated pursuant to this division not replace property tax revenues which would otherwise be expended for roads and transportation purposes.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142003

This division shall be liberally construed in order to effectuate its purposes. No inadvertent error, irregularity, informality, or the inadvertent neglect or omission of any officer, in any procedure taken under this division, other than fraud, shall void or invalidate that proceeding or any levy imposed to finance highway improvements or local transportation needs.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142004

Authority means the Fresno County Transportation Authority created pursuant to this division in the County of Fresno.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142005

Board of supervisors means the Fresno County Board of Supervisors.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142006

County means the County of Fresno.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142007

Fresno-Clovis Metropolitan Area means that area within the adopted spheres of influence of the Cities of Fresno and Clovis, as approved and amended by the local agency formation commission.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142008

Transportation planning agency means the Council of Fresno County Governments or any other agency which may be designated by the Governor as responsible for regional transportation planning within the county to comply with federal and state requirements.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142010

The authority is terminated two years from the last day on which the transactions and use tax authorized by this division is collected and as of that date this division is repealed.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed by its own provisions. Note: Repeal affects Division 15, comprising Sections 142000 to 142277.)






CHAPTER 2. Creation Of The Authority

142050

The Fresno County Transportation Authority is hereby continued in the county, as originally created by this section.

(Amended by Stats. 2001, Ch. 474, Sec. 2. Effective January 1, 2002. Repealed on date prescribed in Section 142010.)



142051

The authority shall consist of nine members selected as follows:

(a) Two members of the board of supervisors appointed by the board, consisting of one member from rural district 1, 4, or 5 and one member from urban district 2 or 3.

(b) Two members representing the City of Fresno, consisting of the mayor thereof and a member of the city council of that city appointed by the city council.

(c) One member representing the City of Clovis appointed by the city council of that city.

(d) Two members representing the other cities within the county, consisting of one westside member appointed by a committee comprised of the mayors of each of those cities west of State Highway Route 99, and one eastside member appointed by a committee comprised of the mayors of each of those cities east of State Highway Route 99.

(e) Two members of the public at large, consisting of one member appointed by the board of supervisors with the appointee residing outside of the incorporated areas of Fresno and Clovis, and one member appointed jointly by the city councils of Fresno and Clovis with the appointee residing within the incorporated area of Fresno or Clovis.

(Amended by Stats. 2005, Ch. 248, Sec. 1. Effective January 1, 2006. Repealed on date prescribed in Section 142010.)



142052

(a) Except for the Mayor of the City of Fresno, the members of the authority shall serve for a term of two years.

(b) If any member other than the public member ceases to be an elected official, that member shall cease to be a member of the authority, and another member shall be appointed for the remainder of the term pursuant to Section 142051.

(Amended by Stats. 2001, Ch. 474, Sec. 3. Effective January 1, 2002. Repealed on date prescribed in Section 142010.)






CHAPTER 3. Administration

142100

The authority, at its first meeting, and thereafter annually at the first meeting in January, shall elect a chairperson who shall preside at all meetings, and a vice chairperson who shall preside in his or her absence. In the event of their absence or inability to act, the members present, by an order entered into the minutes, shall select one of their members to act as chairperson pro tempore, who, while so acting, shall have all the authority of the chairperson.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142101

The authority shall adopt rules for its proceedings consistent with the law of the state.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142102

A majority of the members of the authority constitutes a quorum for the transaction of business, and all official acts of the authority require the affirmative vote of the majority of the members of the authority.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142103

The acts of the authority shall be expressed by motion, resolution, or ordinance.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142104

All meetings of the authority shall be conducted pursuant to Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142105

The authority shall do all the following:

(a) Adopt an annual budget.

(b) Adopt an administrative code, by ordinance, which prescribes the powers and duties of the authority officers, the method of appointment of the authority employees, and methods, procedures, and systems of operations and management of the authority.

(c) Cause a postaudit of the financial transactions and records of the authority to be made at least annually by a certified public accountant.

(d) Appoint a policy advisory committee composed of one representative of each city in the county and one representative of the county. Each representative on the committee shall be an elected official. If a representative ceases to be an elected official, that representative shall cease to be a member of the committee, and another representative from that city or county, as the case may be, shall be appointed. No person shall serve on the authority and on the committee at the same time.

(e) Establish a citizens oversight committee with membership, method of appointment, roles, and responsibilities in accordance with and as defined in the initial expenditure plan prepared for the purposes of the extension of the retail transactions and use tax.

(f) Do any and all things necessary to carry out the purposes of this division.

(Amended by Stats. 2005, Ch. 248, Sec. 2. Effective January 1, 2006. Repealed on date prescribed in Section 142010.)



142106

The authority may hire an independent staff of its own or contract with any department or agency of the United States or with any public agency to implement this division.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142107

The authority shall fix the compensation of its officers and employees.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142108

(a) Notice of the time and place of a public hearing on the adoption of the annual budget shall be published pursuant to Section 6061 of the Government Code not later than the 15th day prior to the day of the hearing.

(b) The proposed annual budget shall be available for public inspection at least 15 days prior to the hearing.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142109

(a) The authority shall rely, to the extent possible, on existing state, regional, and local transportation planning and programming data and expertise, rather than on a large duplicative staff and set of plans.

(b) The authority shall not expend more than 1 percent of the funds generated pursuant to this division in any year for salary and benefits of its staff.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)






CHAPTER 4. Powers and Functions

142150

The authority may adopt a seal and alter it at its pleasure.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142151

The authority may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142152

All claims for money or damages against the authority are governed by Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142153

The authority may make contracts and enter into stipulations of any nature whatsoever, either in connection with eminent domain proceedings or otherwise, including, but not limited to, contracts and stipulations to indemnify and hold harmless, to employ labor, and to do all acts necessary and convenient for the full exercise of the powers granted in this division.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142154

The authority may contract with any department or agency of the United States, with any public agency, including, but not limited to, the Department of Transportation, the Council of Fresno County Governments, or any county, city, or district, or with any person upon any terms and conditions that the authority finds in its best interest.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142155

(a) Contracts for the purchase of services, supplies, equipment, and materials in excess of ten thousand dollars ($10,000) shall be awarded to the lowest responsible bidder after competitive bidding, except in an emergency declared by the authority or by an executive committee to which the authority has delegated responsibility to make that declaration.

(b) If, after rejecting bids received under subdivision (a), the authority determines and declares that, in its opinion, the services, supplies, equipment, or materials may be purchased at a lower price on the open market, the authority may proceed to purchase these services, supplies, equipment, or materials in the open market without further observance of the provisions regarding contracts, bids, or advertisements.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)






CHAPTER 5. Transportation Coordination

142200

The authority shall consult with, and coordinate its actions to secure funding for the completion and improvement of the priority regional transportation improvements with the cities in the county, the board of supervisors, the Council of Fresno County Governments, and the Department of Transportation for the purpose of integrating its planned improvements with the other transportation improvement plans and operations of other transportation agencies impacting the county.

(Amended by Stats. 2001, Ch. 474, Sec. 5. Effective January 1, 2002. Repealed on date prescribed in Section 142010.)



142201

The authority shall prepare and adopt an annual report each year on progress made to achieve the objective of improving transportation conditions related to priority regional transportation improvements and other local transportation needs.

(Amended by Stats. 2001, Ch. 474, Sec. 6. Effective January 1, 2002. Repealed on date prescribed in Section 142010.)






CHAPTER 6. Transactions and Use Taxes

142250

(a) A retail transactions and use tax ordinance, applicable in the incorporated and unincorporated territory of the county may be imposed by the authority in accordance with Section 142262 of this code and Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, if two-thirds of the electors voting on the measure vote to approve the imposition of the tax at an election which shall be called for that purpose by resolution of the board of supervisors.

(b) The election shall be held in the November 2002 or a subsequent general election.

(c) The tax ordinance shall become operative as set forth in Section 142253.The tax ordinance shall specify the period, not to exceed 30 years, during which the tax is to be imposed. The tax may be terminated earlier if the conditions of Sections 142255, 142256, 142257, and 142260 have been met.

(Amended by Stats. 2001, Ch. 474, Sec. 7. Effective January 1, 2002. Repealed on date prescribed in Section 142010.)



142251

The authority, in the retail transactions and use tax ordinance, shall state the nature of the tax to be imposed, shall provide the tax rate or rates or the maximum tax rate or rates, shall specify the purposes for which the revenue derived from the tax will be used, and may set a term, not to exceed 30 years, during which the tax may be imposed.

(Amended by Stats. 2001, Ch. 474, Sec. 8. Effective January 1, 2002. Repealed on date prescribed in Section 142010.)



142252

(a) The county shall conduct an election called by the board of supervisors to implement this chapter pursuant to Section 142250, and the authority shall reimburse the county for the county s costs in conducting the election.

(b) The election shall be called and conducted in the same manner as provided by law for the conduct of elections by a county.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142253

Any retail transactions and use tax ordinance adopted pursuant to this chapter shall be operative on the first day of the first calendar quarter commencing more than 120 days after adoption of the ordinance.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142254

The revenues from the retail transactions and use taxes imposed pursuant to this chapter may be allocated by the authority for the administration of this division and for transportation improvement purposes, including administration of this division, legal actions related thereto, planning, environmental reviews, design, construction, and repair.

(Amended by Stats. 2001, Ch. 474, Sec. 9. Effective January 1, 2002. Repealed on date prescribed in Section 142010.)



142255

A county transportation expenditure plan shall be prepared by the transportation planning agency for the expenditure of the revenues expected to be derived from the tax imposed pursuant to this chapter, together with other federal, state, and local funds expected to be available for transportation improvements, for the period during which the tax is to be imposed.

(Repealed and added by Stats. 2001, Ch. 474, Sec. 11. Effective January 1, 2002. Repealed on date prescribed in Section 142010.)



142256

(a) A county transportation expenditure plan shall not be adopted by the authority until it has received the approval of the board of supervisors and of the city councils representing both a majority of the cities in the county and a majority of the population residing in the incorporated areas of the county.

(b) The plan shall be adopted prior to the call of the election provided for in Section 142250.

(Repealed and added by Stats. 2001, Ch. 474, Sec. 13. Effective January 1, 2002. Repealed on date prescribed in Section 142010.)



142257

(a) The expenditure plan shall specify the amount and the formula by which the retail transactions and use tax shall be allocated to each city and the county for local transportation purposes determined to be priority projects by local governments to which funds are allocated.

For purposes of this subdivision, the population of the county is the population of the unincorporated area of the county.

(b) Prior to the authority allocating funds, each local government shall certify to the authority that the funds will not be substituted for property tax funds which are currently utilized to fund existing local transportation programs. If the local government is unable to segregate property tax revenues from other general fund revenues which cannot be so distinguished, substitution of funds from the authority for general funds is also prohibited.

(c) The authority shall require that local governments to which funds are allocated to separately account for those funds and maintain records of expenditures in accordance with administrative code requirements adopted by the authority.

(Amended by Stats. 2001, Ch. 474, Sec. 14. Effective January 1, 2002. Repealed on date prescribed in Section 142010.)



142258

(a) Except as otherwise provided by Section 142260, the transportation planning agency may amend the expenditure plan. The transportation planning agency, at a minimum, shall review biennially and assess the needs for transportation improvements contained in the expenditure plan as specified in Section 142255. As part of this review and assessment, the transportation planning agency may solicit proposals for transportation improvements from the Department of Transportation and the cities and the county. The transportation planning agency shall adopt a procedure for evaluating these proposals in consultation with the Department of Transportation and the cities and the county.

(b) Based on the evaluation, the transportation planning agency shall prepare an updated plan for the expenditure of the revenues expected to be derived from the retail transactions and use tax imposed pursuant to this chapter, together with other federal, state, and local improvements, for the period during which the tax is imposed. The first five years of the plan shall be incorporated into the transportation planning agency s annual submission to the California Transportation Commission for the state transportation improvement program pursuant to Chapter 2.5 (commencing with Section 65080) of Division 1 of Title 7 of the Government Code.

(c) The expenditure plan shall also include projections of revenues likely to be available from other federal, state, and local funds expected to be available for expenditure plan transportation improvements for the period during which the tax is imposed.

(d) Before adoption of an expenditure plan, the transportation planning agency shall conduct public hearings on the plan.

(Amended by Stats. 2001, Ch. 474, Sec. 15. Effective January 1, 2002. Repealed on date prescribed in Section 142010.)



142259

Amendments to the expenditure plan adopted pursuant to Section 142255 are to provide for the use of additional federal, state, and local funds, to account for unexpected revenues, or to take into consideration unforeseen circumstances. The transportation planning agency shall take all appropriate actions to give highest priority to the projects in the initial expenditure plan, and any amendments shall not delay or delete any project in the initial plan without the transportation planning agency holding a public hearing and documenting within the plan the reason why the amendments are being recommended to the authority and are necessary relative to conditions beyond control of the authority.

(Repealed and added by Stats. 2001, Ch. 474, Sec. 17. Effective January 1, 2002. Repealed on date prescribed in Section 142010.)



142260

(a) The authority may, by the affirmative vote of a majority of the members, approve the updated expenditure plan adopted pursuant to Section 142258.

(b) The authority may amend the expenditure plan adopted pursuant to Section 142258, if required, subject to all of the following conditions:

(1) The authority shall take all appropriate actions to give highest priority to the projects in the initial expenditure plan, and if any amendments delay or delete any project in the initial plan, the authority shall hold a public hearing and adopt a resolution initiating the amendments that specifically detail the reason why the amendments are necessary relative to conditions beyond the control of the authority.

(2) The authority shall notify the transportation planning agency, the board of supervisors, and the city council of each city in the county and provide them with a copy of the proposed amendments.

(3) The amendment is approved by the board of supervisors.

(4) The amendment is approved by a majority of the cities constituting a majority of the population residing in the incorporated areas of the county.

(c) The proposed amendments shall become effective immediately upon completion of the approval process in subdivision (b).

(Amended by Stats. 2005, Ch. 248, Sec. 3. Effective January 1, 2006. Repealed on date prescribed in Section 142010.)



142261

If a retail transactions and use tax is adopted pursuant to this chapter, the authority shall prepare and submit a report to the Department of Transportation, to the board of supervisors, to the city council of each city in the county, and to the transportation planning agency, on or before each January 1 after taxes are imposed pursuant to this chapter. The report shall evaluate and report the progress made in implementing the expenditure plan during the preceding fiscal year.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142262

The authority, subject to the approval of the voters, may impose the retail transactions and use tax at a maximum rate of one-half of 1 percent under this chapter and Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, and may state the maximum tax rate in terms of not to exceed one-half of 1 percent.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142263

(a) The board of supervisors, or its designee, as part of the ballot proposition to approve the imposition of a retail transactions and use tax, shall seek authorization from the electors to issue bonds payable solely from the proceeds of the tax.

(b) The maximum bonded indebtedness which may be authorized shall be an amount equal to the sum of the principal and interest on the bonds, not to exceed the estimated proceeds of the tax, for a period of not more than 30 years. The actual wording of the proposition on any short form of ballot card, label, or other device, regardless of the system of voting used, shall include all of the following:

(1) The nature of the tax to be imposed.

(2) The tax rate or the maximum tax rate.

(3) The period during which the tax will be imposed.

(4) The purposes for which the revenue derived from the tax will be used.

(c) The sample ballot to be mailed to the voters, pursuant to Section 13303 of the Elections Code, shall include the full proposition, and the voter information handbook shall include the entire expenditure plan adopted by the authority.

(Amended by Stats. 2005, Ch. 248, Sec. 4. Effective January 1, 2006. Repealed on date prescribed in Section 142010.)



142264

(a) The bonds authorized by the voters concurrently with the approval of the retail transactions and use tax may be issued by the authority at any time, and from time to time, payable solely from the proceeds of the tax. The bonds shall be referred to as limited tax bonds.

(b) The pledge of the tax to the limited tax bonds authorized under this chapter has priority over the use of any of the tax for pay-as-you-go financing, except to the extent that that priority is expressly restricted in the resolution authorizing the issuance of the bonds.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142265

Limited tax bonds shall be issued pursuant to a resolution adopted at any time by an affirmative vote of a majority of the members of the authority. Each resolution shall provide for the issuance of bonds in the amounts as may be necessary, until the full amount of the bonds authorized have been issued. The full amount of bonds may be divided into two or more series and different dates of payment fixed for the bonds of each series. A bond need not mature on its anniversary date.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142266

(a) A resolution authorizing the issuance of limited tax bonds shall state all of the following:

(1) The purpose for which the proposed debt is to be incurred, which may include all costs and estimated costs incidental to or connected with the accomplishment of those purposes, including, without limitation, engineering, inspection, legal, fiscal agents, financial consultant and other fees, bond and other reserve funds, working capital, bond interest estimated to accrue during the construction period and for a period not to exceed three years thereafter, and expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(2) The estimated cost of accomplishing those purposes.

(3) The amount of the principal of the indebtedness.

(4) The maximum term that the bonds proposed to be issued shall run before maturity, which shall not be beyond the date of termination of the imposition of the retail transactions and use tax.

(5) The maximum rate of interest to be paid, which shall not exceed the maximum allowable by law.

(6) The denomination or denominations of the bonds, which shall not be less than five thousand dollars ($5,000).

(7) The form of the bonds, including, without limitation, registered bonds and coupon bonds, to the extent permitted by federal law, and the form of any coupons to be attached thereto, the registration, conversion, and exchange privileges, if any, pertaining thereto, and the time when all of, or any part of, the principal becomes due and payable.

(b) The resolution may also contain any other matters authorized by this chapter or any other provision of law.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142267

The bonds shall bear interest at a rate or rates not exceeding the maximum allowable by law, payable semiannually, except that the first interest payable on the bonds, or any series thereof, may be for any period not exceeding one year, as determined by the authority.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142268

In the resolution authorizing the issuance of the bonds, the authority may also provide for call and redemption of the bonds prior to maturity at the times and prices and upon other terms as specified. However, no bond is subject to call or redemption prior to maturity unless it contains a recital to that effect or unless a statement to that effect is printed thereon.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142269

The principal of, and interest on, the bonds shall be payable in lawful money of the United States at the office of the auditor-controller-treasurer of the county and other places as may be designated by the authority.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142270

(a) The bonds, or each series thereof, shall be dated and numbered consecutively and shall be signed by the chairperson or vice chairperson of the authority and the auditor-controller-treasurer of the county, and the official seal of the authority shall be attached.

(b) The interest coupons of the bonds, if any, shall be signed by the auditor-controller-treasurer of the county.

(c) All signatures and the seal may be printed, lithographed, or mechanically reproduced, except that one of the signatures on the bonds shall be manually affixed.

(d) If any officer whose signature appears on the bonds or coupons ceases to be that officer before the delivery of the bonds, the officer s signature is as effective as if the officer had remained in office.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142271

The bonds may be sold as the authority determines by resolution. The authority may sell the bonds at a price below par, whether by negotiated or public sale.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142272

Delivery of any bonds may be made at any place either inside or outside the state, and the purchase price may be received in cash or bank credits.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142273

All accrued interest and premiums received on the sale of the bonds shall be placed in the fund to be used for the payment of principal of, and interest on, the bonds, and the remainder of the proceeds of the bonds shall be placed in the treasury of the authority and applied to secure the bonds or for the purposes for which the debt was incurred. However, when the purposes have been accomplished, any money remaining shall be either (a) transferred to the fund to be used for the payment of principal of, and interest on, the bonds or (b) placed in a fund to be used for the purchase of outstanding bonds of the authority from time to time in the open market at prices and in the manner, either at public or private sale or otherwise, as determined by the authority. Bonds so purchased shall be canceled immediately.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142274

(a) The authority may provide for the issuance, sale, or exchange or refunding bonds to redeem or retire any bonds issued by the authority upon the terms, at the times, and in the manner which it determines.

(b) Refunding bonds may be issued in a principal amount sufficient to pay all, or any part of, the principal of the outstanding bonds, the premiums, if any, due upon call and redemption thereof prior to maturity, all expenses of the refunding, and either of the following:

(1) The interest upon the refunding bonds from the date of sale thereof to the date of payment of the bonds to be refunded out of the proceeds of the sale of the refunding bonds or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holders of the bonds.

(2) The interest upon the bonds to be refunded from the date of sale of the refunding bonds to the date of payment of the bonds to be refunded or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holders of the bonds.

(c) The provisions of this chapter for the issuance and sale of bonds apply to the issuance and sale of refunding bonds.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142275

(a) The authority may borrow money in anticipation of the sale of bonds which have been authorized pursuant to this chapter, but which have not been sold and delivered, and may issue negotiable bond anticipation notes therefor and may renew the bond anticipation notes from time to time. However, the maximum maturity of any bond anticipation notes, including the renewals thereof, shall not exceed five years from the date of delivery of the original bond anticipation notes.

(b) The bond anticipation notes, and the interest thereon, may be paid from any money of the authority available therefor, including the revenues from the retail transactions and use taxes imposed pursuant to this chapter. If not previously otherwise paid, the bond anticipation notes, or any portion thereof, or the interest thereon, shall be paid from the proceeds of the next sale of the bonds of the authority in anticipation of which the notes were issued.

(c) The bond anticipation notes shall not be issued in any amount in excess of the aggregate amount of bonds which the authority has been authorized to issue less the amount of any bonds of the authorized issue previously sold, and also less the amount of other bond anticipation notes therefor issued and then outstanding. The bond anticipation notes shall be issued and sold in the same manner as the bonds.

(d) The bond anticipation notes and the resolutions authorizing them may contain any provisions, conditions, or limitations which a resolution of the authority authorizing the issuance of bonds may contain.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142276

Any bonds issued under this chapter are legal investments for all trust funds; for the funds of insurance companies, commercial and savings banks, and trust companies; and for state school funds; and whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, counties, school districts, or other districts within the state, that money or funds may be invested in the bonds issued under this chapter; and whenever bonds of cities, counties, school district, or other districts within the state may, by any law now or thereafter enacted, be used as security for the performance of any act or the deposit of any public money, the bonds issued under this chapter may be so used. The provisions of this chapter are in addition to all other laws relating to legal investments and shall be controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)



142277

Any action or proceeding wherein the validity of the adoption of the retail transactions and use tax ordinance provided for in this chapter, or the issuance of any bonds thereunder, or any of the proceedings in relation thereto, is contested, questioned, or denied, shall be commenced within six months from the date of the election at which the ordinance is approved; otherwise, the bonds and all proceedings in relation thereto, including the adoption and approval of the ordinance, shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1986, Ch. 301, Sec. 4. Effective July 14, 1986. Repealed on date prescribed in Section 142010.)









DIVISION 15.5. TUOLUMNE COUNTY TRAFFIC AUTHORITY

CHAPTER 1. General Provisions, Findings, and Definitions

150000

This division shall be known and may be cited as the Tuolumne County Road Facilities Improvement Act.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150001

The Legislature hereby finds and declares all of the following:

(a) Recognizing the scarcity of resources available for all transportation development, the alternative methods of financing provided in this division are needed to finance the cost of maintaining, acquiring, constructing, and developing facilities for transportation systems in the County of Tuolumne and these methods will increase economic opportunities, contribute to economic development, be in the public interest and serve a public purpose, and promote the health, safety, and welfare of the citizens within the County of Tuolumne.

(b) It is in the public interest to allow the voters of Tuolumne County to create the Tuolumne County Traffic Authority so that local decisions can be implemented in a timely manner to provide improvements to the transportation system.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150002

Bonds means indebtedness and securities of any kind or class, including bonds, notes, bond anticipation notes, and commercial paper.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150003

Authority means the Tuolumne County Traffic Authority created pursuant to this division in the County of Tuolumne.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150004

City means the City of Sonora in the County of Tuolumne.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150005

County means the unincorporated area of the County of Tuolumne.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150006

County of Tuolumne and Tuolumne County mean the entire territory of the County of Tuolumne, including the territory of incorporated cities within the county.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150007

Electors means the electors of the city with respect to a city ordinance, or the electors of the county with respect to a county ordinance.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150008

Ordinance means either a city ordinance or a county ordinance, adopted pursuant to Section 150201, which imposes a retail transactions and use tax within the city or the county, respectively.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150009

Tuolumne County LTC means the Tuolumne County and Cities Area Planning Council, the transportation planning agency for the county established pursuant to Section 29535 of the Government Code. Any board, commission, department, or officer succeeding to the functions of the LTC is granted the powers and duties of the LTC under this division.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150010

Voters means the voters of the city with respect to a city ordinance, or the voters of the county with respect to a county ordinance.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)






CHAPTER 2. Creation of the Authority

150050

There is hereby created the Tuolumne County Traffic Authority in the County of Tuolumne.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150051

The appointed Commissioners of the Tuolumne County LTC shall serve as the Tuolumne County Traffic Authority.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150052

The authority shall hire only that staff as may be necessary to meet its responsibilities, but shall strive to use the existing Tuolumne County LTC staff and committees to the greatest extent possible. The Tuolumne County LTC shall be reimbursed by the authority for any staff services it provides.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)






CHAPTER 3. Administration

150100

The organization and procedures manual of the Tuolumne County LTC shall be the established rules for the proceedings and administration of the authority except as provided otherwise in this division.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150101

Meetings of the authority shall be held at least annually and as often as determined necessary by the authority.

All meetings of the authority shall be conducted pursuant to Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150102

The acts of the authority shall be expressed by motion, resolution, or ordinance.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150103

The authority shall expend only that amount of the funds generated pursuant to this division for staff support, audit, administrative expenses, and contract services that are necessary and reasonable to carry out its responsibilities pursuant to this division.

The authority shall not expend more than 5 percent of the funds generated pursuant to this division in any year for salaries and benefits of its staff.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150104

The authority shall do all of the following:

(a) Adopt an annual budget.

(b) Cause a postaudit of the financial transactions and records of the authority and of all revenues expended pursuant to this division to be made at least annually by a certified public accountant.

(c) Do any and all things necessary to carry out the purposes of this division.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150105

(a) The authority shall publish, pursuant to Section 6061 of the Government Code, notice of the time and place of the public hearing for the adoption of the annual budget not later than 15 days prior to the hearing.

(b) The proposed annual budget shall be available for public inspection at least 15 days prior to the hearing.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)






CHAPTER 4. Powers and Functions

150150

The authority may adopt a seal and alter it at its pleasure.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150151

The authority may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all court tribunals of competent jurisdiction.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150152

All claims for money or damages against the authority are governed by Division 3.6 (commencing with Section 810) of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150153

The authority may make contracts and enter into stipulations of any nature whatsoever, including, but not limited to, contracts and stipulations to indemnify and hold harmless, to employ labor, and to do all acts necessary and convenient for the full exercise of the powers granted in this division.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150154

The authority may contract with any department or agency of the United States of America, with any public agency, including, but not limited to, the Department of Transportation, the Tuolumne County LTC, or with any person upon any terms and conditions that the authority finds is in its best interest.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150155

The authority may provide and maintain, by contract with a public agency or by other means, a security force to enforce its regulations, preserve and protect any project financed pursuant to this division, and preserve and protect the public peace, health, and safety with respect to its projects.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)






CHAPTER 5. Transactions and Use Tax

150200

The Legislature, by the enactment of this chapter, intends the additional funds provided government agencies by this chapter to supplement existing local revenues being used for public transportation purposes. The government agencies are further encouraged to maintain their existing commitment of local funds for public transportation purposes.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150201

A retail transactions and use tax ordinance shall be imposed by the authority in accordance with Section 150206 and Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, if a majority of the electors voting on the measure vote to approve its imposition at special elections called for that purpose by the county and city, respectively. Those elections shall be consolidated. The ordinances shall take effect at the close of the polls on the day of election at which the measures are adopted, to impose the tax at the same rate.

The initial collection of the retail transactions and use tax shall take place in accordance with Section 150204.

If, at any time, the voters do not approve an ordinance imposing the retail transactions and use tax, the same or a different measure imposing that tax may, at any time thereafter, be submitted to the voters.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150202

The retail transactions and use tax ordinance shall state the nature of the tax to be imposed, the tax rate or the maximum tax rate, the purposes for which the revenue derived from the tax will be used, and may set a term, not to exceed 15 years, during which the tax will be imposed. The purposes for which the tax revenues will be used may include, but are not limited to, the administration of this division, including legal actions related thereto, the construction, capital acquisition, maintenance, and operation of streets, roads, and highways, including state highways. These purposes include expenditures for the planning, environmental reviews, engineering and design costs, and related right-of-way acquisition. The ordinance shall reference an expenditure plan which shall include the allocation of revenues for the purposes authorized by this section.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150203

(a) The county shall conduct the elections called pursuant to Section 150201.

(b) The elections shall be called and conducted in the same manner as provided by law for the conduct of elections by a county.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150204

(a) Any retail transactions and use tax ordinance adopted pursuant to this chapter shall be operative on the first day of the first calendar quarter commencing more than 120 days after adoption of the ordinance.

(b) An increase in the tax rate, adopted by the electors approval of an ordinance pursuant to subdivision (b) of Section 150206, or a decrease in the tax rate adopted by the authority pursuant to Section 150207, shall be operative on the first day of the first calendar quarter commencing more than 120 days after approval by the electors or adoption by the authority, as the case may be.

(c) Prior to the operative date of the ordinance, the authority shall contract with the State Board of Equalization to perform all functions incident to the administration and operation of the ordinance.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150205

(a) Revenues from the retail transactions and use tax imposed pursuant to this chapter shall be allocated by the authority for public transportation purposes consistent with the expenditure plan referenced in the ordinance imposing the tax. The authority, by a four-fifths vote of its members, may revise that expenditure plan after conducting noticed public hearings on the proposed revision.

(b) The amounts allocated to projects within the county and the city, respectively, shall be proportionate to the revenues derived from the tax collected within each of the respective jurisdictions.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150206

(a) The authority, subject to the approval of the voters, may impose a maximum tax rate of 1 percent under this division and Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, and the authority may state the maximum tax rate at 1 percent or one-half of 1 percent. The authority shall not levy the retail transactions and use tax at a rate other than 1 percent or one-half of 1 percent, unless specifically authorized by the Legislature.

(b) The tax rate adopted pursuant to this chapter, unless otherwise prohibited, may be increased by the authority by ordinance adopted in the manner and by the vote stated in Sections 150201 and approved by a majority of the electors voting on the measure at an election called for that purpose.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150207

The authority may reduce the tax rate to a percentage lower than that approved by the voters and may further provide for an increase of the tax rate if it has previously been lowered. However, the tax rate may not be increased to a rate above the tax rate approved by the voters.

Any revised tax rate may be adopted only if the authority determines, by a four-fifths vote of its members, that the proceeds of the taxes with the altered tax rate will be sufficient to provide for the payment of the principal of, and interest on, any limited tax bonds and any other indebtedness incurred by the authority which was to be payable from the proceeds of the retail transactions and use tax.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150208

(a) A ballot proposition to approve an ordinance for the imposition of a retail transactions and use tax, shall seek authorization to issue bonds payable from the proceeds of the tax and establish the appropriations limit of the authority.

(b) The maximum bonded indebtedness which may be outstanding at any one time shall be an amount equal to the sum of the principal of, and interest on, the bonds, but not to exceed the estimated proceeds of the tax for a period of not more than the number of years for which the tax authorized by this chapter is to be imposed.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150209

(a) The bonds authorized by the voters concurrently with the approval of the retail transactions and use tax may be issued by the authority at any time, and from time to time, payable from the proceeds of the tax. The bonds shall be referred to as limited tax bonds. The bonds may be secured by a pledge of revenues from the proceeds of the tax.

(b) The pledge of the tax to the limited tax bonds authorized under this chapter shall have priority over the use of any of the taxes for pay-as-you-go financing, except to the extent that the priority is expressly restricted in the resolution authorizing the issuance of the bonds.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150210

The authority may provide for the bonds to bear a variable interest rate, for the manner and intervals in which the rate shall vary, and for the dates on which the interest shall be payable.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150211

Limited tax bonds shall be issued pursuant to a resolution adopted at any time, and from time to time, by the authority by a four-fifths vote of all of its members.

The authority may, from time to time, issue bonds in accordance with the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), for the purposes set forth in the ordinance adopted pursuant to Section 150202, which shall constitute an enterprise within the meaning of Section 54309 of the Government Code. Article 3 (commencing with Section 54380) of Chapter 6 of Part 1 of Division 2 of Title 5 of the Government Code and the limitations on the rate of interest set forth in subdivision (b) of Section 54402 of the Government Code do not apply to the issuance of the sale of bonds pursuant to this division. Instead, the authority shall authorize the issuance of bonds by resolution, which shall specify all of the following:

(a) The purposes for which the bonds are to be issued.

(b) The maximum principal amount of the bonds.

(c) The maximum term for the bonds.

(d) The maximum rate of interest to be payable upon the bonds shall not exceed the maximum rate permitted by Section 53531 of the Government Code or any other applicable provisions of law. In the case of bonds bearing a variable interest rate, the variable rate shall on no day exceed the maximum rate permitted on that day by Section 53531 of the Government Code or any other applicable provisions of law.

(e) The maximum discount on the sale of the bonds. However, the bonds shall not be sold at less than 95 percent of the principal amount in the manner determined by the authority. Each resolution shall provide for the issuance of bonds in the amounts as may be necessary, until the full amount of the bonds authorized has been issued. The full amount of bonds may be divided into two or more series with different dates of payment fixed for the bonds of each series. A bond need not mature on its anniversary date.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150212

Any bonds issued pursuant to this chapter are a legal investment for all trust funds; for the funds of insurance companies, commercial and savings banks, and trust companies; and for state school funds. Whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, counties, school districts, or other districts within this state, that money or funds may be invested in the bonds issued under this chapter, and whenever bonds of cities, counties, school districts, or other districts within this state may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public money, the bonds issued pursuant to this chapter may be so used. The provisions of this chapter are in addition to all other laws relating to legal investment and shall be controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150213

Any action or proceeding wherein the validity of the adoption of the retail transactions and use tax ordinance provided for in this chapter or the issuance of any bonds thereunder or any of the proceedings in relation thereto is contested, questioned, or denied, shall be commenced within six months from the date of the election at which the ordinance is approved; otherwise, the bonds and all proceedings in relation thereto, including the adoption and approval of the ordinance, shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)



150214

The commission may not impose any tax other than the retail transactions and use tax imposed upon approval of the voters in accordance with this division.

(Added by Stats. 1986, Ch. 1521, Sec. 1.)









DIVISION 16. PENINSULA RAIL TRANSIT DISTRICT

CHAPTER 1. General Provisions and Definitions

160000

The Peninsula Corridor Study Joint Powers Board, created pursuant to Section 1 of Chapter 1328 of the Statutes of 1987, is hereby redesignated the Peninsula Rail Transit District and, as such, has the additional powers provided for in Chapter 2 (commencing with Section 160005).

(Added by Stats. 1988, Ch. 1434, Sec. 4. Conditionally operative as prescribed by Stats. 1988, Ch. 1434, Sec. 11.)



160001

As used in this division, district means the Peninsula Rail Transit District.

(Added by Stats. 1988, Ch. 1434, Sec. 4. Conditionally operative as prescribed by Stats. 1988, Ch. 1434, Sec. 11.)



160002

The district board shall be comprised of nine members appointed as follows:

(a) The governing bodies of the municipal railway operated by the City and County of San Francisco, the San Mateo County Transit District, and the Santa Clara County Transit District shall each appoint one member.

(b) The Boards of Supervisors of the City and County of San Francisco, the County of San Mateo, and the County of Santa Clara shall each appoint one member.

(c) The Mayor of the City and County of San Francisco shall appoint one member.

(d) The city councils of cities within the County of San Mateo, shall jointly appoint one member.

(e) The city councils of cities within the County of Santa Clara shall jointly appoint one member.

(Added by Stats. 1988, Ch. 1434, Sec. 4. Conditionally operative as prescribed by Stats. 1988, Ch. 1434, Sec. 11.)






CHAPTER 2. Powers of the District

160005

In addition to powers delegated to the Peninsula Corridor Study Joint Powers Board by a joint exercise of powers agreement pursuant to Section 1 of Chapter 1328 of the Statutes of 1987, the district has all of the following powers:

(a) To acquire real and personal property of every kind for rail purposes by grant, gift, devise, lease, or eminent domain, and to hold, use, sell, lease, or transfer any such property.

(b) To enter into any contract necessary for its powers.

(c) To establish or change rates, charges, and services. The Public Utilities Commission has no jurisdiction over the district or any of its activities except as to matters of public safety.

(d) To indemnify and defend any railroad corporation, regardless of its negligence, that operates rail services for the district pursuant to contract.

(e) To appoint an executive officer, and to employ staff and legal counsel.

(f) To sue and be sued.

(g) To indemnify and defend the Department of Transportation with respect to the transfer of rights-of-way, stations, rail passenger equipment, and facilities, and contracts, leases, or agreements relative to those properties whose ownership or responsibility is transferred to the district in accordance with the terms of an agreement to be negotiated.

(Added by Stats. 1988, Ch. 1434, Sec. 4. Conditionally operative as prescribed by Stats. 1988, Ch. 1434, Sec. 11.)



160006

(a) If the district acquires stations, facilities, and passenger equipment owned or leased by the Department of Transportation for the passenger rail service provided by the Southern Pacific Transportation Company between San Francisco and San Jose and points in between, and if the district acquires from the Department of Transportation the right-of-way between San Francisco and San Jose presently owned by the Southern Pacific Transportation Company, the district may own, operate, construct, manage, and maintain rights-of-way, stations, facilities, and equipment necessary for the operation of rail passenger and freight services between San Francisco and Alma and points in between, and may contract with any railroad corporation for the purchase of, or to subsidize, service between San Francisco and Alma and points in between. Upon completion of the conditions specified in subdivision (a) of Section 14035.4 of the Government Code, the district may provide commuter rail service between San Jose and Gilroy.

(b) Any assets transferred from the Department of Transportation to the district without compensation shall be transferred with all attendant obligations, liabilities, debts, and grant conditions established by the department, including Urban Mass Transportation Administration grants and sale and leaseback contracts.

(Amended (as added by Stats. 1988, Ch. 1434) by Stats. 1989, Ch. 922, Sec. 3. Section conditionally operative as prescribed by Stats. 1988, Ch. 1434, Sec. 11.)









DIVISION 16.5. STATE TRANSPORTATION CORRIDOR PRESERVATION

CHAPTER 1. General Provisions and Definitions

161000

(a) The Legislature finds and declares as follows:

(1) Transportation is vital to the state s economy, and a complete transportation system is essential in times of disaster.

(2) Transportation corridors should be protected from uses which are incompatible with transportation requirements.

(3) Important potential transportation corridors are being developed for other purposes.

(b) It is, therefore, the intent of the Legislature in enacting this division to vest in the Department of Transportation responsibility for implementing a program of transportation right-of-way protection and conservation within essential transportation corridors by acquiring and holding transportation corridor lands which would otherwise be lost to public use.

(c) It is the further intent of the Legislature in enacting this division to preserve land which is needed or will be needed for transportation corridors consistent with applicable environmental protection laws and regulations.

(Added by Stats. 1990, Ch. 781, Sec. 1.)



161001

As used in this division, commission means the California Transportation Commission.

(Added by Stats. 1990, Ch. 781, Sec. 1.)



161002

As used in this division, department means the Department of Transportation.

(Added by Stats. 1990, Ch. 781, Sec. 1.)



161003

As used in this division, secretary means the Secretary of Transportation.

(Amended by Stats. 2013, Ch. 352, Sec. 510. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



161004

As used in this division, transportation corridor means an area or one or more parcels of land that meets any of the following requirements:

(a) Designated by the commission as necessary under the adopted state transportation improvement plan.

(b) Designated by a transportation planning agency, county transportation commission, or the San Diego County Metropolitan Transit Development Board as necessary under the adopted regional transportation implementation plan.

(c) Within the adopted route of a state highway.

(d) Within the adopted route of a county or city highway or exclusive mass transit guideway which is consistent with the county or city general plan.

(e) Designated by the commission as being within one of two or more proposed routes or alignments for a state highway.

(Added by Stats. 1990, Ch. 781, Sec. 1.)






CHAPTER 2. Duties and Functions

161020

The department may apply for and accept federal grants and receive gifts, donations, subventions, rents, royalties, and other financial support from public and private sources for purposes of this division.

(Added by Stats. 1990, Ch. 781, Sec. 1.)



161021

The department may serve as a repository for lands located within a transportation corridor where the preservation of those lands is required by the department or an agency of local government to meet its transportation policies and objectives, and may accept a dedication of fee title, easements, development rights, or other interest in lands for this purpose.

(Added by Stats. 1990, Ch. 781, Sec. 1.)



161022

On an annual basis, or as may be otherwise required by the secretary, the department shall report to the secretary regarding privately owned lands determined to have special significance for purposes of preserving a transportation corridor and which might be the subject of an exchange for other state lands. Specific privately owned land shall be included in the report only with the consent of the owner.

(Added by Stats. 1990, Ch. 781, Sec. 1.)



161023

The department may acquire land or any interest therein for purposes of this division pursuant to procedures applicable to the acquisition of land by the department or the commission. If other means of acquisition have not been successful, the department may exercise the power of eminent domain for these purposes. The power of eminent domain may only be exercised to acquire land which is necessary for construction of the relevant highway route or guideway alignment, and shall not include land for rest stops or other ancillary uses.

(Added by Stats. 1990, Ch. 781, Sec. 1.)



161024

(a) The department may sell, rent, lease, exchange, or otherwise transfer any land or interest therein acquired under this division pursuant to an implementation plan adopted by the department. Any lease entered into under this division shall be for not more than 20 years.

(b) Except as otherwise provided by law or by agreement, the proceeds of the sale, rental, lease, exchange, or transfer of land or interest therein, including any rent or other income from land held by the department, shall be deposited in the State Highway Account in the State Transportation Fund.

(Added by Stats. 1990, Ch. 781, Sec. 1.)



161025

The department shall develop and implement procedures to ensure that land acquisition, leasing, options to purchase, disposal, and other transactions in land under this division are carried out efficiently and equitably and with proper notice to the public.

(Added by Stats. 1990, Ch. 781, Sec. 1.)



161027

(a) The department shall cooperate with federal, state, and local public agencies in ensuring the reservation of lands for transportation purposes.

(b) If any state or local public agency is unable, due to limited financial resources or other circumstances of a temporary nature, to acquire land for transportation purposes, the department may acquire and hold that land for subsequent conveyance to the public agency. The department may provide technical assistance to aid public agencies in completing those acquisitions and related functions.

(Added by Stats. 1990, Ch. 781, Sec. 1.)



161028

(a) The department shall not hold any land acquired under this division for more than 20 years from the time of acquisition. A state or local public agency may acquire the land at any time during this period for transportation purposes. The acquisition price to a state or local public agency shall be based upon the cost of acquisition under this division plus administrative and management costs in preserving the land. The payment of this acquisition price shall be either monetary or in department-approved land of an equivalent value, or a combination thereof. No land acquired under this section shall be disposed of under Section 11011.1 of the Government Code.

(b) If, at the expiration of a 20-year period, no public agency is willing or able to acquire the land, the department shall dispose of the land at fair market value without restriction on its subsequent use under this division. All proceeds of a disposition under this subdivision shall be deposited in the State Highway Account in the State Transportation Fund.

(Added by Stats. 1990, Ch. 781, Sec. 1.)



161029

If the department acquires any land prior to the adoption of a specific route or alignment by the commission, the commission shall disregard that land in the study and adoption of routes and alignments.

(Added by Stats. 1990, Ch. 781, Sec. 1.)



161030

There is hereby appropriated from the State Highway Account in the State Transportation Fund to the department the amount of the proceeds of all sales, except the proceeds of sales pursuant to Section 14528.8 of the Government Code, leases, and rentals, on and after January 1, 1991, of land acquired by the department for transportation purposes, until a total of twenty-five million dollars ($25,000,000) has been so appropriated, to be expended by the department for the purposes of this division.

(Amended by Stats. 1991, Ch. 995, Sec. 13.)



161031

The department shall comply with applicable environmental protection laws and regulations when taking any action authorized by this division.

(Added by Stats. 1990, Ch. 781, Sec. 1.)









DIVISION 17. SAN DIEGO COUNTY REGIONAL AIRPORT AUTHORITY

CHAPTER 1. General Provisions

170000

This division shall be known and may be cited as the San Diego County Regional Airport Authority Act.

(Added by Stats. 2001, Ch. 946, Sec. 2. Effective January 1, 2002.)



170002

There is hereby established the San Diego County Regional Airport Authority, as a local governmental entity of regional government, with jurisdiction extending throughout the County of San Diego.

(Added by Stats. 2001, Ch. 946, Sec. 2. Effective January 1, 2002.)



170004

The Legislature finds and declares all of the following:

(a) Airports help to link local, regional, statewide, national, and global economic activities. Airports are also essential features of comprehensive transportation systems, that include streets and highways, rail transit, transit over water, and mass transit.

(b) It is essential to the public health, safety, and welfare that airports be developed and operated in the San Diego County region so that those airports promote economic development, protect environmental quality, and enhance social equity.

(c) The significant regional consequences of airport planning, development, and operations require the creation of a regional airport authority.

(Amended by Stats. 2013, Ch. 83, Sec. 1. Effective January 1, 2014.)



170006

For the purposes of this division, the following terms have the following meanings, unless the context requires otherwise.

(a) The authority means the San Diego County Regional Airport Authority established under this division.

(b) The board and board of directors means the governing board of the authority established as specified in Chapter 2 (commencing with Section 170010).

(c) The consolidated agency means the authority resulting from the consolidation of the San Diego Association of Governments and the transit boards pursuant to Chapter 3 (commencing with Section 132350) of Division 12.7.

(d) The east county cities means the Cities of El Cajon, La Mesa, Lemon Grove, and Santee.

(e) The north county coastal cities means the Cities of Carlsbad, Del Mar, Encinitas, Oceanside, and Solana Beach.

(f) The north county inland cities means the Cities of Escondido, Poway, San Marcos, and Vista.

(g) The port means the San Diego Unified Port District established under the San Diego Unified Port District Act (Chapter 67 of the Statutes of 1962, First Extraordinary Session).

(h) The San Diego International Airport means the airport located at Lindbergh Field in the County of San Diego.

(i) The south county cities means the Cities of Chula Vista, Coronado, Imperial Beach, and National City.

(Amended by Stats. 2013, Ch. 83, Sec. 2. Effective January 1, 2014.)






CHAPTER 2. Governing Body

170010

(a) (1) The board of directors shall consist of nine voting members, appointed as follows:

(A) The Mayor of the City of San Diego shall appoint three persons, two of whom shall be subject to confirmation by the City Council of the City of San Diego. The persons appointed pursuant to this paragraph shall be residents of the City of San Diego and not less than one shall be an elected official of the City of San Diego. For purposes of this subdivision, an elected official of the City of San Diego means the Mayor or a member of the City Council of the City of San Diego.

(B) The Chair of the Board of Supervisors of the County of San Diego shall appoint two persons, subject to confirmation by the Board of Supervisors of the County of San Diego. The persons appointed pursuant to this paragraph shall be residents of the County of San Diego and not less than one shall be a member of the Board of Supervisors of the County of San Diego.

(C) At a public meeting, the mayors of the east county cities shall appoint one person pursuant to a majority vote of the mayors of the east county cities. The person appointed pursuant to this paragraph shall be a member of a city council of one of the east county cities or another resident of one of the east county cities.

(D) At a public meeting, the mayors of the north county coastal cities shall appoint one person pursuant to a majority vote of the mayors of the north county coastal cities. The person appointed pursuant to this paragraph shall be a member of a city council of one of the north county coastal cities or another resident of one of the north county coastal cities.

(E) At a public meeting, the mayors of the north county inland cities shall appoint one person pursuant to a majority vote of the mayors of the north county inland cities. The person appointed pursuant to this paragraph shall be a member of a city council of one of the north county inland cities or another resident of one of the north county inland cities.

(F) At a public meeting, the mayors of the south county cities shall appoint one person pursuant to a majority vote of the mayors of the south county cities. The person appointed pursuant to this paragraph shall be a member of a city council of one of the south county cities or another resident of one of the south county cities.

(2) Public meetings convened pursuant to subparagraphs (C) to (F), inclusive, of paragraph (1) shall be publicly noticed by the authority and by each of the cities whose mayor is eligible to participate in the meeting. These meetings are subject to the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code) and shall be conducted by the authority clerk who shall record the minutes of the meeting.

(3) The authority may issue guidance to cities concerning the appointment process.

(b) The following persons shall be nonvoting, noncompensated, ex officio members of the board of directors, appointed by the Governor:

(1) The District Director of the Department of Transportation for the San Diego region.

(2) The Department of Finance representative on the State Lands Commission.

(c) The board of directors may provide for additional nonvoting, noncompensated members of the board of directors, including representatives of the United States Navy and the United States Marine Corps, each of whom may appoint an alternate to serve in his or her place.

(d) The Mayor of the City of San Diego shall appoint the chair of the authority board of directors from among the nine voting members of the board of directors.

(Amended by Stats. 2013, Ch. 83, Sec. 3. Effective January 1, 2014.)



170011

(a) Except as provided in subdivision (b) of Section 170010 , the term of office of a member of the board of directors appointed pursuant to subdivision (a) of Section 170010 is three years. A member of the board of directors may continue to serve beyond the expiration of the term until his or her successor qualifies for appointment and takes office. Following appointment, a member of the board of directors shall take office at 12:01 a.m. on February 1 of the year in which the appointment commences. If a board appointment is made after February 1 of the year in which the member s term is scheduled to commence, the member shall take office immediately upon appointment and, if applicable, after receiving confirmation, to serve the remainder of the term.

(b) If a member of the board of directors is appointed to be a member as a result of holding another public office and that person no longer holds that other public office, then that person shall no longer serve on the board of directors and a vacancy shall exist.

(c) Any vacancy in the office of a member of the board of directors shall be filled promptly pursuant to Section 1779 of the Government Code.

(d) Any person appointed to fill a vacant office shall serve the balance of the unexpired term. If a member of the board of directors leaves office prior to the expiration of his or her term, the vacancy shall be filled for the balance of the unexpired term pursuant to subdivision (a) of Section 170010.

(Amended by Stats. 2013, Ch. 83, Sec. 4. Effective January 1, 2014.)



170012

(a) At the first meeting of the board of directors on or after February 1 of each even-numbered year, the board of directors shall meet and elect its officers, except for the chair of the board of directors, who shall be appointed by the Mayor of the City of San Diego.

(b) The officers of the board of directors are a chair, vice chair, and those additional officers created by the board of directors pursuant to subdivision (c). The chair shall preside over meetings of the board of directors and the vice chair shall serve during the chair s absence or inability to serve.

(c) The board of directors may create additional offices and elect members to those offices, provided that no member of the board of directors shall hold more than one office.

(Amended by Stats. 2013, Ch. 83, Sec. 5. Effective January 1, 2014.)



170013

(a) The board of directors shall govern the authority.

(b) The board of directors shall establish policies for the operation of the authority. The board of directors shall provide for the implementation of those policies which are the responsibility of the authority s chief executive officer.

(c) All members of the board of directors shall exercise their independent judgment on behalf of the interests of the residents, property owners, and the public within San Diego County as a whole in furthering the purposes and intent of this division. The members of the board of directors shall represent the interests of the public as a whole and not solely the interests of the local officials who appointed them to the board of directors.

(d) The board of directors shall have a three-member executive committee. One member of the executive committee shall be a board member selected from among those members appointed by the Mayor of the City of San Diego pursuant to subparagraph (A) of paragraph (1) of subdivision (a) of Section 170010 (category 1). One member of the executive committee shall be a board member appointed by the Chair of the Board of Supervisors of the County of San Diego pursuant to subparagraph (B) of paragraph (1) of subdivision (a) of Section 170010 (category 2). One member of the executive committee shall be a board member selected from among those members appointed pursuant to subparagraphs (C) to (F), inclusive, of paragraph (1) of subdivision (a) of Section 170010 (category 3). Additionally, members of the executive committee shall be the following:

(1) The chair of the authority s board of directors pursuant to subdivision (d) of Section 170010.

(2) The vice chair of the authority s board of directors, appointed from a category different than the chair.

(3) A third member of the board of directors appointed from a category that is not represented on the executive committee as a result of paragraphs (1) and (2).

(4) The members of the executive committee serving pursuant to paragraphs (2) and (3) shall each be selected to serve by a vote of the members of the board of directors.

(e) The board of directors shall appoint a seven-member audit committee consisting of four members of the board of directors and the three public members appointed pursuant to Section 170018.

(Amended by Stats. 2013, Ch. 83, Sec. 6. Effective January 1, 2014.)



170014

(a) Meetings of the board of directors are subject to the provisions of the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(b) A majority of the total voting membership of the board of directors shall constitute a quorum for the transaction of business.

(c) The board of directors shall act only by ordinance, resolution, or motion.

(d) (1) Except as provided in subdivision (e), to adopt an ordinance, resolution, or motion requires both a numerical and a weighted majority vote of the total voting membership of the board of directors pursuant to paragraphs (2) and (3).

(2) A numerical majority requires an affirmative vote of at least five of the voting membership of the board of directors.

(3) (A) A weighted majority requires an affirmative vote of at least 51 vote points that are allocated to the voting membership of the board of directors, unless the total number of vote points is expanded beyond 100 as a result of the operation of subparagraph (E). If the total number of vote points is greater than 100 as a result of the operation of subparagraph (E), a weighted majority requires an affirmative vote of at least 50 percent plus one of the total vote points. Vote points shall be allocated pursuant to subparagraph (B).

(B) There shall be a total of 100 allocated vote points for the weighted vote, except that additional vote points shall be allocated pursuant to subparagraph (E). For purposes of this paragraph, the City of San Diego, the County of San Diego, the east county cities, the north county coastal cities, the north county inland cities, and the south county cities are each a jurisdiction. The points allocated to the City of San Diego shall be divided among the three board members appointed pursuant to paragraph (1) of subdivision (a) of Section 170010. The points shall be allocated among the three board members by the Mayor of the City of San Diego, keeping the votes for each seat as close to equal as possible but in a manner that avoids fractional vote points. The vote points allocated to the County of San Diego shall be divided between the two board members appointed pursuant to paragraph (2) of subdivision (a) of Section 170010. The vote points shall be allocated among the two board members by the chair of the board of supervisors, keeping the votes for each seat as close to equal as possible but in a manner that avoids fractional vote points. Each jurisdiction shall have that number of vote points determined by the following allocation formula, except that each jurisdiction shall have at least one vote point, no jurisdiction shall have more than 40 vote points, and there shall be no fractional vote points:

(i) If any jurisdiction has 40 percent or more of the total population of the San Diego County region, 40 vote points shall be allocated to that jurisdiction and the remaining vote points shall be allocated to the remaining jurisdictions pursuant to clause (ii). If no jurisdiction has 40 percent or more of the total population of the San Diego County region, vote points shall be allocated pursuant to clause (iii).

(ii) The total population of the remaining jurisdictions shall be computed and the remaining 60 vote points allocated based upon the percentage of the total that each jurisdiction has, in the following manner:

(I) The percentage each jurisdiction bears to the total remaining population shall be multiplied by 60 to determine fractional shares.

(II) Each fraction less than one shall be rounded up to one, so that no jurisdiction has less than one vote point.

(III) Disregarding any fractional vote points and adding just the whole vote points, if the total vote points is 60, fractional vote points are dropped and the whole numbers are the vote points for each jurisdiction.

(IV) If, after disregarding the fractional vote points and adding just the whole vote points, the total vote points for the remaining jurisdictions is less than 60, the difference in vote points shall be allocated to jurisdictions in order of the highest fractions until a total of 60 vote points are allocated, excepting those jurisdictions whose vote was increased to one pursuant to subclause (II).

(V) If, after disregarding the fractional vote points and adding just the whole vote points, the total vote points for the remaining jurisdictions is more than 60, the vote points in excess of 60 shall be eliminated by subtracting vote points from jurisdictions with the lowest percentage to the total remaining population except that no jurisdiction s vote points shall be reduced to less than one.

(iii) If no jurisdiction has 40 percent or more of the total population of the San Diego County region, the total population of the region shall be computed and all 100 vote points shall be allocated based upon the percentage each jurisdiction bears to the total population of the region, in the following manner:

(I) The percentage of any jurisdiction that is less than one shall be rounded up to one, so that no jurisdiction has less than one vote point.

(II) Disregarding any fractional vote points and adding just the whole vote points, if the total vote points is 100, fractional vote points shall be dropped and the whole numbers shall be the vote points for each jurisdiction.

(III) If, after disregarding the fractional vote points and adding just the whole vote points, the total vote points for all jurisdictions is less than 100, the difference in vote points shall be allocated to jurisdictions in order of the highest fractions until a total of 100 vote points are allocated, excepting those jurisdictions whose vote was increased to one pursuant to subclause (I).

(IV) If, after disregarding the fractional vote points and adding just the whole vote points, the total vote points for all jurisdictions is more than 100, the vote points in excess of 100 shall be eliminated by subtracting vote points from jurisdictions with the lowest percentage to the total population or the region except that no jurisdiction s vote points shall be reduced to less than one.

(C) When a weighted vote is taken on any item that requires more than a majority vote of the board, it shall also require the same supermajority percentage of the weighted vote.

(D) The allocation of vote points pursuant to this subdivision shall be made annually by the board of directors based upon the population calculations made by the San Diego Association of Governments (SANDAG).

(E) Any other newly incorporated city shall be added to the jurisdiction designated by SANDAG. The board member representing that jurisdiction shall receive one additional vote under the weighted vote procedure specified above until the next allocation of vote points pursuant to subparagraph (D), at which time the new jurisdiction shall receive votes in accordance with the formula specified in this paragraph. Until this next vote points allocation, the total number of weighted vote points may exceed 100.

(e) Any act to submit a ballot measure to the voters at a regular or special election shall require a two-thirds majority vote, both numerically and by weighted vote, of the total voting membership of the board of directors.

(f) The board of directors shall keep a record of all of its actions, including financial transactions.

(g) The board of directors shall adopt rules or bylaws for its proceedings.

(h) The board of directors shall adopt policies for the operation of the authority, including, but not limited to, ethical standards and practices, administrative policies, fiscal policies, personnel policies, and purchasing policies.

(Amended by Stats. 2013, Ch. 83, Sec. 7. Effective January 1, 2014.)



170016

(a) The board of directors may adopt and enforce rules and regulations for the administration, maintenance, operation, and use of its facilities and services.

(b) A person who violates a rule, regulation, or ordinance adopted by the board of directors is guilty of a misdemeanor punishable pursuant to Section 19 of the Penal Code, or an infraction under the circumstances set forth in paragraph (1) or (2) of subdivision (d) of Section 17 of the Penal Code.

(c) A rule, regulation, or ordinance of the authority may be enforced in an administrative action. A civil penalty may be imposed if the administrative action results in a finding that a violation has taken place.

(d) The authority may employ necessary personnel to enforce this section.

(Amended by Stats. 2008, Ch. 620, Sec. 5. Effective January 1, 2009.)



170017

(a) The board of directors may provide, by ordinance or resolution, that each of its members may receive compensation in an amount not to exceed two hundred dollars ($200) for each day of service. A member of the board of directors shall not receive compensation for more than eight days of service a month. A member of the board of directors shall not receive compensation for being present at more than one meeting, hearing, event, or training program on each day of service. A board member shall be present for at least half of the time set for the meeting, or for the duration of the meeting, whichever is less, in order to be eligible for compensation.

(b) By a two-thirds vote of the majority, the board of directors may, by ordinance or resolution, modify the amount of compensation provided pursuant to subdivision (a).

(c) The board of directors, by ordinance or resolution, may provide for the chair to receive an amount, not to exceed five hundred dollars ($500) a month, in addition to all other compensation provided pursuant to this section.

(d) The board of directors may provide, by ordinance or resolution, that its members may receive their actual and necessary traveling and incidental expenses incurred while on official business. Reimbursement of these expenses is subject to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code, except that the provisions of this section shall prevail over the provisions of Section 53232.1 of the Government Code to the extent of any conflict.

(e) The members of the board of directors shall not receive, in compensation, any benefits permitted to be paid to members of legislative bodies pursuant to Chapter 2 (commencing with Section 53200) of Part 1 of Division 2 of Title 5 of the Government Code. This subdivision does not prohibit a member of the board of directors from electing to participate in a plan of health and welfare benefits if the costs of those benefits are paid by the board member and the authority incurs no expense other than those expenses associated with processing the application of the board member seeking the benefits.

(f) A member of the board of directors may waive any or all of the payments permitted by this section.

(g) For the purposes of this section, a day of service means any of the following:

(1) A meeting of the authority conducted pursuant to the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(2) Representation of the authority at a public event, if the board of directors has previously approved the member s representation at a board of directors meeting and the member delivers a written report to the board of directors regarding the member s representation at the next board of directors meeting following the public event.

(3) Representation of the authority at a public meeting or a public hearing conducted by another public agency, if the board of directors has previously approved the member s representation at a board of directors meeting and the member delivers a written report to the board of directors regarding the member s representation at the next board of directors meeting following the public meeting or public hearing.

(4) Representation of the authority at a meeting of a public benefit nonprofit corporation on whose board the authority has membership, if the board of directors has previously approved the member s representation at a board of directors meeting and the member delivers a written report to the board of directors regarding the member s representation at the next board of directors meeting following the corporation s meeting.

(5) Participation in a training program on a topic that is directly related to the authority, if the board of directors has previously approved the member s participation at a board of directors meeting, and the member delivers a written report to the board of directors regarding the member s participation at the next board of directors meeting following the training program.

(6) Representation of the authority at an official meeting, if the board of directors has previously approved the member s representation at a meeting of the board of directors and the member delivers a written report to the board of directors regarding the member s representation at the next meeting of the board of directors following the official meeting.

(Amended by Stats. 2008, Ch. 620, Sec. 6. Effective January 1, 2009.)



170018

(a) The audit committee formed pursuant to subdivision (e) of Section 170013 shall be a standing committee of the board of directors. Each member of the committee shall be a voting member. The public members shall be appointed by the board of directors for staggered three-year terms.

(b) The board of directors shall select the three public members from among the following categories of persons, with no more than one appointee from each category at any one time:

(1) A professional with experience in the field of public finance and budgeting.

(2) An architect or civil engineer licensed to practice in this state.

(3) A professional with experience in the field of real estate or land economics.

(4) A person with experience in managing construction of large-scale public works projects.

(5) A person with public or private sector executive level decisionmaking experience.

(6) A person who resides within the airport influence area of the San Diego International Airport (Lindbergh Field).

(7) A person with experience in environmental justice as it pertains to land use.

(c) The board of directors may appoint other persons to serve as nonvoting, noncompensated, ex officio members on the Audit Committee.

(d) In appointing the public members of the Audit Committee, the board of directors shall provide for selection policies, appointment procedures, conflict-of-interest policies, length-of-term policies, and policies for providing compensation, if any.

(e) The Audit Committee shall serve as a guardian of the public trust, acting independently and charged with oversight responsibilities for reviewing the authority s internal controls, financial reporting obligations, operating efficiencies, ethical behavior, and regular attention to cashflows, capital expenditures, regulatory compliance, and operations.

(f) The Audit Committee shall meet a minimum of four times per year and shall, at a minimum, do all the following:

(1) Regularly review the authority s accounting, audit, and performance monitoring processes.

(2) At the time of contract renewal, recommend to the appropriate committee and the board of directors its nomination for an external auditor and the compensation of that auditor, and consider at least every three years, whether there should be a rotation of the audit firm or the lead audit partner to ensure continuing auditor independence.

(3) Advise the appropriate committee and the board of directors regarding the selection of the auditor.

(4) Be responsible for oversight and monitoring of internal and external audit functions, and monitoring performance of, and internal compliance with, authority policies and procedures.

(5) Be responsible for overseeing the annual audit by the external auditors and any internal audits.

(6) Make recommendations to the full board regarding paragraphs (1) to (5), inclusive.

(g) An affirmative vote by at least five members of the Audit Committee shall be required for approval of the annual internal and external audits, including performance monitoring, the auditor s annual audit plan for each fiscal year submitted to the board for approval, and actions recommending or approving debt financing for the authority.

(Amended by Stats. 2013, Ch. 83, Sec. 8. Effective January 1, 2014.)



170024

(a) Upon request of the board of directors of the authority, and with the consent of any labor organization acting as the exclusive representative of employees of the authority whose rights are governed by a collective bargaining agreement, the board may enter into a contract to enroll those employees as members of the California Public Employees Retirement System (CalPERS) or another retirement system.

(b) A contract to enroll employees in CalPERS shall be subject to the provisions of Part 3 (commencing with Section 20000) of Division 5 of Title 2 of the Government Code and, where permitted by the law governing that system, shall receive full reciprocity with public employees retirement systems in which they previously participated.

(c) Employees transferred from any existing retirement system or pension plan to CalPERS or any other retirement system by operation of this section shall receive benefits immediately after enrollment in, or transfer to, the system that are equal to the benefits the employees would have been entitled to immediately before enrollment in, or transfer to, the system.

(Amended by Stats. 2013, Ch. 83, Sec. 9. Effective January 1, 2014.)



170026

(a) The board of directors shall appoint the following executive employees of the authority:

(1) Chief executive officer.

(2) General counsel.

(3) Auditor.

(b) The chief executive officer shall be responsible for all of the following:

(1) The implementation of the policies established by the board of directors for the operation of the authority.

(2) The appointment, supervision, discipline, and dismissal of the authority s other employees, including the deputy chief executive officer, consistent with the employee relations system established by the board of directors.

(3) The supervision of the authority s facilities and services.

(4) The supervision of the authority s finances.

(Amended by Stats. 2007, Ch. 287, Sec. 22. Effective January 1, 2008.)






CHAPTER 3. Powers and Duties

170030

The authority has perpetual succession and may adopt a seal and alter it at its pleasure.

(Added by Stats. 2001, Ch. 946, Sec. 2. Effective January 1, 2002.)



170032

(a) The authority may sue and be sued in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(b) All claims for money or damages against the authority are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code.

(Amended by Stats. 2007, Ch. 287, Sec. 24. Effective January 1, 2008.)



170034

All the provisions of Section 120242 are applicable to the authority, and the authority may exercise those provisions within its area of jurisdiction.

(Added by Stats. 2001, Ch. 946, Sec. 2. Effective January 1, 2002.)



170035

The authority is a local agency for purposes of the California Disaster Assistance Act (Chapter 7.5 (commencing with Section 8680) of Division 1 of Title 1 of the Government Code).

(Added by Stats. 2008, Ch. 620, Sec. 8. Effective January 1, 2009.)



170036

The authority may act as a city police department, city, local government, or public agency for the purposes of Chapter 4 (commencing with Section 2080) of Title 6 of Part 4 of Division 3 of the Civil Code.

(Added by Stats. 2008, Ch. 620, Sec. 9. Effective January 1, 2009.)



170038

The authority may take by grant, purchase, devise, or lease or otherwise acquire, hold, enjoy, lease, and dispose of, real and personal property within or outside its area of jurisdiction in order to further its purposes.

(Amended by Stats. 2002, Ch. 978, Sec. 7. Effective September 27, 2002.)



170040

The authority may contract with any department or agency of the United States, with any state or local governmental agency, or with any person upon those terms and conditions that the authority finds are in its best interests.

(Added by Stats. 2001, Ch. 946, Sec. 2. Effective January 1, 2002.)



170044

Except as otherwise specifically provided to the contrary in this chapter, a recorded majority vote of the total membership of the board of directors is required on each action.

(Added by Stats. 2001, Ch. 946, Sec. 2. Effective January 1, 2002.)



170048

(a) The authority has exclusive responsibility to study, plan, and implement any improvements, expansion, or enhancements at San Diego International Airport.

(b) The authority may commission planning, engineering, economic, and other studies to provide information to the board for making decisions about the location, design, management, and other features of future airports.

(c) The San Diego Association of Governments, or its successor, shall cooperate with the authority to include all airport system plans and facilities selected by the authority in the regional transportation plan consistent with state and federal law.

(d) The authority, the San Diego Association of Governments, local agencies, and the Department of Transportation shall cooperate to develop effective surface transportation access to new and existing airports.

(e) The authority may adopt a comprehensive plan on the future development of San Diego s regional international airport.

(Amended by Stats. 2013, Ch. 83, Sec. 10. Effective January 1, 2014.)



170050

The authority shall be the only agency, public or private, in the County of San Diego that is eligible to take ownership of airports owned by the United States government and are declared surplus or are otherwise made available to state or local governmental agencies.

(Added by Stats. 2001, Ch. 946, Sec. 2. Effective January 1, 2002.)



170052

The authority shall be responsible for developing all aspects of airport facilities that it operates, including, but not limited to, all of the following:

(a) The location of terminals, hangars, aids to air navigation, Runway Protection Zones (RPZ), Airport Influence Areas (AIA), parking lots and structures, and all other facilities and services necessary to serve passengers and other customers of the airport.

(b) Street and highway access and egress with the objective of minimizing, to the extent practicable, traffic congestion on access routes in the vicinity of the airport.

(c) Providing for public mass transportation access in cooperation and coordination with the responsible public transportation agency in whose jurisdiction the airport is located.

(d) Analyzing and developing intercity bus and passenger rail access to terminals in cooperation with an established agency or organization experienced in developing and operating that service, if the service or the technology proposed for implementation is demonstrated to be in regular, scheduled revenue service and is demonstrated to be a cost-effective investment when considering both direct and indirect benefits. If that service is proven feasible, the authority shall endeavor to maximize the convenience of its patrons by incorporating the service into the design of its terminals.

(Amended by Stats. 2002, Ch. 978, Sec. 9. Effective September 27, 2002.)



170054

(a) The authority shall form an advisory committee to assist it in performing its responsibilities related to the planning and development of all airport facilities for the County of San Diego, including the airport activities and operations of the United States Department of Defense. In selecting members for the committee, the authority shall include persons knowledgeable about airport management, passenger and freight air transportation operations and economics, general aviation, the natural environment, regional economic development, business, including the technology sector of the economy.

(b) To the extent feasible, the advisory committee shall include representatives from the Department of Transportation, local public transit authorities, local governments, the campuses of the University of California and the California State University in the region, the United States Department of Defense, and other groups and residents of San Diego County.

(c) When forming the advisory committee, the authority shall make its selections for membership from individuals representing all elements of the County of San Diego.

(Added by Stats. 2001, Ch. 946, Sec. 2. Effective January 1, 2002.)



170056

The port shall transfer all title and ownership of the San Diego International Airport to the authority consistent with the terms of the transfer under Section 170060 and shall include, but need not be limited to, all of the following:

(a) All interest in real property and improvements, including, but not limited to, all terminals, runways, taxiways, aprons, hangars, Runway Protection Zones (RPZ), Airport Influence Areas (AIA), emergency vehicles or facilities, parking facilities for passengers and employees, above and below ground utility lines and connections, easements, rights-of-way, other rights for the use of property necessary or convenient to the use of airport properties, and buildings and facilities used to operate, maintain, and manage the airport which is consistent with the Airport Layout Plan (ALP) dated September 13, 2000, and identified as Drawing No. 724 on file with the clerk of the port, subject to paragraphs (1), (2), and (3).

(1) The following real properties shall not be transferred and shall remain under the ownership and control of the port:

(A) All property originally leased to General Dynamics Corporation and identified in Document No. 12301 on file with the clerk of the port.

(B) Property subleased by the port from TDY Industries, Inc., c/o Allegheny Teledyne (formerly Teledyne Ryan Aeronautical) and identified as Document No. 17600 on file with the clerk of the port.

(C) Property leased to Solar Turbines, Incorporated for parking along Pacific Highway and identified as Document No. 39904 on file with the clerk of the port (Parcel No. 016-026).

(D) Property leased to Solar Turbines, Incorporated, for parking along Laurel Street and identified as Document No. 29239 on file with the clerk of the port (Parcel No. 016-016 - Parcel 2).

(E) Property leased to Sky Chefs, Incorporated, located at 2450 Winship Lane and identified as Document No. 37740 on file with the clerk of the port (Parcel No. 012-025).

(F) (i) Property located at Parcel No. 034-002 and identified as Pond 20. The port shall retain ownership of Pond 20 and shall reimburse the airport fund for the fair market value of that property. The fair market value shall be determined by appraisal and negotiation. If there is no agreement following that negotiation, then the amount of payment shall be determined by arbitration.

(ii) On January 1, 2003, the port shall commence repayment to the airport of the negotiated or arbitrated fair market value for the property. The repayment schedule shall be a 10-year amortized payment plan with interest based upon the rate of 1 percent above the prevailing prime rate.

(2) The following additional real properties shall be transferred from the port to the authority.

(A) Property adjacent to Pond 20 located at Parcel Nos. 042-002 and 042-003 (this parcel encompasses approximately two or three acres).

(B) Property acquired as Parcel No. 034-001 from Western Salt Processing Plant and identified as Document No. 39222 from GGTW, LLC.

(3) The following nonairport, real properties that presently provide airport-related services shall also be excluded from any land transfer to the authority:

(A) Airport employee parking lot located at Harbor Island Drive and Harbor Island Drive East identified as District Parcel No. 007-020.

(B) Airport taxi and shuttle overflow lot located at the southeast corner of North Harbor Drive and Harbor Island Drive identified as District Parcel No. 007-025.

(C) Property leased to National Car Rental System, Incorporated, located east of the southeast corner of North Harbor Drive and Harbor Island Drive identified at District Parcel No. 007-034.

(D) Property leased to The Hertz Corporation located east of the southeast corner of North Harbor Drive and Harbor Island Drive identified as District Parcel No. 007-035.

(E) Property leased to Avis Rent-A-Car Corporation located at the southwest corner of North Harbor Drive and Rental Car Roadway identified as District Parcel No. 007-036.

(F) Property leased to National Car Rental System, Incorporated, located at the southeast corner of North Harbor Drive and Rental Car Roadway identified as District Parcel No. 007-038.

(G) Property leased in common to National Car Rental System, Incorporated; The Hertz Corporation; and Avis Rent-A-Car Corporation, known as Joint-Use Roadway identified as District Parcel No. 007-037.

(H) Property leased to Jimsair, Incorporated, located on the property previously known as the General Dynamics Parcel, south of Sassafras Street and west of Pacific Highway adjacent to the Airport Operation Area identified as District Parcel No. 016-042.

(I) Property leased to Budget Rent A Car of San Diego located at both the northeast and southwest corners of Palm Street and Pacific Highway identified as District Parcel No. 016-001 (Parcel 1 and 2).

(J) Property leased to Budget Rent A Car of San Diego located east of the northeast corner of Palm Street and Pacific Highway identified as District Parcel No. 016-001 (Parcel 3).

(K) Property leased to Lichtenberger Equipment Incorporated, located north of the northeast corner of Palm Street and Pacific Highway identified as District Parcel No. 016-034.

(L) Property leased to Park and Ride, Incorporated, located at the northeast corner of Sassafras and Pacific Highway identified as District Parcel No. 016-038.

(M) Property leased to Ace Parking Management, Incorporated, located north of the intersection of Sassafras Street and Pacific Highway identified as District Parcel No. 016-040.

(N) Property leased to Federal Express Corporation located at the west end of the extension of Washington Street identified as District Parcel No. 015-008.

(b) All contracts with airport tenants, concessionaires, leaseholders, and others, including, but not limited to, fees from vehicle rental companies.

(c) All airport-related financial obligations secured by revenues and fees generated from the operations of the airport, including, but not limited to, bonded indebtedness associated with the airport. The authority shall assume obligations issued or incurred by the port for San Diego International Airport, including, but not limited to, any long-term debt, grants, and grant assurances.

(d) All airport-related financial reserves, including, but not limited to, sinking funds and other credits.

(e) All personal property, including, but not limited to, emergency vehicles, office equipment, computers, records and files, software required for financial management, personnel management, and accounting and inventory systems, and any other personal property owned by the port used to operate or maintain the airport.

(f) Notwithstanding any provision of this section, the port shall agree to lease for a period of 66 years, commencing on January 1, 2003, to the authority parcels 1, 2, and 3 of the property originally leased to General Dynamics (identified in Document No. 12301 on file with the clerk of the port) consisting of approximately 89.75 acres west of the Pacific Highway and including property leased to JimsAir (identified as Parcel #016-042), property leased to Federal Express Corporation (identified as Parcel #015-008) and the Park, Shuttle and Fly lot operated by Five Star Parking under a management agreement with the port (identified as Clerk Document No. 38334, dated March 29, 1999), subject to the following terms:

(1) The rent shall be paid monthly in arrears and the annual rent shall be level based on the fair market value of the property as of January 1, 2006, and a market rate of return on that date.

(2) The authority shall lease to the port at the same fair market value per square foot a total of not to exceed 250 parking spaces in reasonable proximity to the port s administrative building located at 3165 Pacific Highway with the authority having a right to relocate or substitute substantially equivalent or better parking from time to time. The parties shall first meet and confer to determine by appraisal and negotiation, the fair market value rent. If the authority and port do not reach agreement within 60 days after commencement of meetings for that purpose, either party may submit the matter to binding arbitration in San Diego in accordance with the Commercial Arbitration Rules of the American Arbitration Association. In the event airport operations cease to exist on the property leased to the authority pursuant to this section, control of the property will revert to the port as provided in Section 170060.

(3) All other terms of the ground lease shall be in accordance with reasonable commercial practice in the San Diego area for long-term real property ground leases.

(Amended by Stats. 2013, Ch. 83, Sec. 11. Effective January 1, 2014.)



170058

Property adjacent to the San Diego International Airport, owned by the port, and commonly referred to as the General Dynamics Property shall continue to be operated by the port.

(Amended by Stats. 2002, Ch. 978, Sec. 11. Effective September 27, 2002.)



170060

(a) The port shall retain trusteeship of lands underlying the airport consistent with the State Lands Commission s requirement and shall execute a 66-year lease with the authority for control of the airport property. The authority shall pay one dollar ($1) per year during the term of the lease, or until that time as airport operations controlled by the authority cease to exist on the property. At that time, the lease shall terminate and control of the property shall revert to the port.

(b) (1) The port may continue or enter into contracts, memorandums of understanding, or other agreements necessary to fulfill its responsibilities as trustee of the lands underlying the airport or adjacent lands under its control, or acquire additional lands within its jurisdiction consistent with its duties and pursuant to Division 6 (commencing with Section 6001) of the Public Resources Code.

(2) (A) The port shall act as lead agency to certify any studies, reports, or other documents necessary to fulfill its obligations as trustee of the lands described in paragraph (1).

(B) Notwithstanding subparagraph (A) or any other provision of law, until the date that the port transfers the airport to the authority, the port and the authority, without the necessity of the giving of any notice, filing of any documents, or the taking of any other action, shall serve jointly as the lead agencies for the purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) and regulations adopted thereto, including, but not limited to, the filing of notices of exemption, initial studies, negative declarations, and environmental impact reports. On and after the transfer date, the authority, without the necessity of the giving of any notice, filing of any documents, or the taking of any other action, is the sole lead agency for any documents for which an initial study has been commenced pursuant to Section 15063 of Title 14 of the California Code of Regulations or for which a notice of preparation has been issued pursuant to Section 15082 of Title 14 of the California Code of Regulations, regardless of whether or not a notice of determination has been issued or a notice of completion has been issued.

(C) The lead agency status described in this paragraph is declaratory of existing law, and shall not in any respect be grounds for any claim or finding of noncompliance by the port or the authority, or both, with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) or regulations adopted under that act.

(3) Lands acquired by or added to lands under its trusteeship by the port adjacent to the existing airport property and necessary to operate the airport, including, but not limited to, lands from the United States Marine Corp Recruit Depot for additional taxiways and other airport related facilities, shall be included in the lease to the authority as it is acquired by the port.

(c) The authority shall be responsible for making any necessary application to the California Coastal Commission pursuant to the California Coastal Act of 1976 (Division 20 (commencing with Section 30000) of the Public Resources Code) and to other agencies in accordance with other applicable laws in effect on the effective date of the act that added this section for improvements upon coastal lands under the control of the authority through a lease. The port shall assist in the application for those projects as the trustee of the lands and shall not impede any improvements sought in the fulfillment of the authority s duties. The authority shall be responsible for all applications, requests, or submittals to other governmental agencies for approvals, permits, authorizations or agreements of any kind affecting or relating to the property governed by the lease, and the port shall cooperate in completion of all documents in the form submitted or approved by the authority without modification, providing the documents are requested by the authority, or required by any other governmental agencies, or both.

(Amended by Stats. 2013, Ch. 83, Sec. 12. Effective January 1, 2014.)



170062

(a) The authority may, in its sole discretion, from time to time, enter into agreements with the port for services including, but not limited to, operations, maintenance, and purchasing, as the authority may find necessary or beneficial to facilitate the operation of San Diego International Airport.

(b) The authority shall have no obligation to purchase or procure any services, facilities, or equipment from or through the port. At no time shall the authority be obligated to purchase auditing, public affairs, and governmental relations, strategic planning, legal, or board support services from the port. However, the authority may elect to obtain these services and support in agreement with the port.

(c) Performance of all these services shall be subject to the direction and control of the authority, and shall be provided in accordance with specifications, policies, and procedures as communicated by the authority to the port from time to time. In all cases, the port shall provide services of sufficient quality, quantity, reliability, and timeliness to ensure that the authority can continue the operation, maintenance, planning and improvement of and for San Diego International Airport consistent with the standards and practices under which the airport is operated on the effective date of the act that added this subparagraph or higher standards as the authority may adopt, or as may be required in the authority s judgment to meet the requirements of federal or state law, or the needs of the users of the airport for the safe, secure, and efficient operation of the airport. The authority also, from time to time, may establish performance standards for and may conduct financial or performance audits, or both, of all services provided by the port and all charges or claims for payment for the services provided.

(d) Services provided by the Harbor Police shall in no event be of less quality than the standard established for airport police services by the three other largest airports, based on annual passengers, in this state. The port shall cooperate fully, at its own cost, in any financial or performance audit, or both, conducted by, or on behalf of, the authority or by any government agency having jurisdiction.

(e) The authority shall reimburse the port for the actual and reasonable direct costs, including, but not limited to, an appropriate allocation of general and administrative expenses associated with the provision of that service, incurred by the port to deliver services actually provided to the authority in accordance with the standards and requirements described in this section. The port shall request payment for services on a monthly basis. Those requests shall provide details regarding each service or element thereof for which payment is requested as the authority reasonably may request. The authority shall have the right to review and approve any request for payment for those services. Payment shall be due and payable 30 days after the request provided all necessary supporting documentation is received by the authority.

(f) The San Diego Harbor Police Department shall remain under the jurisdiction of the San Diego Unified Port District, and employees shall incur no loss of employment or reduction in wages, health and welfare benefits, seniority, retirement benefits or contributions made to retirement plans, or other terms and conditions of employment as a result of enactment of this division. The San Diego Harbor Police Department shall have the exclusive contract for law enforcement services at San Diego International Airport during that time as the airport continues to operate at Lindbergh Field, and peace officers of the Harbor Police shall remain employees of the port.

(Amended by Stats. 2013, Ch. 83, Sec. 13. Effective January 1, 2014.)



170064

(a) From revenues in accounts attributable to airport operations, the port shall fund the authority for not less than one million dollars ($1,000,000) each year until that time as the transfer of the airport and all associated revenue sources have been completed between the port and the authority. The authority s board may submit a budget request for more than this amount if necessary to carry out its duties. The port shall approve those budget requests in a timely manner without modification or reduction. The authority shall report its total budget expenditure amount to the port on an annual basis and balance or carryover reserves from previous budgets. The funding provided by this subdivision replaces any loans made to the authority by the port under the former provisions set forth in this subdivision requiring the port to loan the authority the sum of one million dollars ($1,000,000).

(b) Upon the completion of the transfer of San Diego International Airport to the authority, the authority shall assume all revenue stream revenues to fund its activities, operations, and investments consistent with its purposes. The sources of revenue available to the authority may include, but are not limited to, imposing fees, rents, or other charges for facilities, services, the repayment of bonded indebtedness, and other expenditures consistent with the purposes of the authority.

(c) To the extent practicable, the authority shall endeavor to maximize the revenues generated from enterprises located on the property of the authority.

(d) The authority may receive state and federal grants for purposes of planning, constructing, and operating an airport and for providing ground access to airports under its control.

(Amended by Stats. 2013, Ch. 83, Sec. 14. Effective January 1, 2014.)



170066

(a) No other agency in the County of San Diego may apply for grants for funding significant expansion activities, including, but not limited to, specific efforts to increase air capacity, unless the application is first approved by the authority as being consistent with the regional air transportation plan adopted by the authority.

(b) Unless action is taken pursuant to Section 170068, publicly owned airports in the County of San Diego, other than the San Diego International Airport, shall not be considered to be under the control of the authority for purposes of application for, or receipt of grants for, regular operational maintenance and upgrade projects adopted pursuant to Section 21670.3.

(Repealed and added by Stats. 2002, Ch. 978, Sec. 19. Effective September 27, 2002.)



170068

The authority may only accept the transfer of ownership of other publicly owned airports in the County of San Diego upon initiation by the respective airport operator. Any transfer shall include the preparation of a transition plan to ensure the orderly transfer of assets and obligations. In accepting a transfer, the authority may assume no financial obligations other than those associated with the operation of the airport being transferred.

(Amended by Stats. 2002, Ch. 978, Sec. 20. Effective September 27, 2002.)



170070

(a) The authority may issue bonds, from time to time, payable from revenue of any facility or enterprise operated, acquired, or constructed by the authority, for any of the purposes authorized by this division in accordance with the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), excluding Article 3 (commencing with Section 54380) of Chapter 6 of Part 1 of Division 2 of Title 5 of the Government Code and the limitations set forth in subdivision (b) of Section 54402 of the Government Code which shall not apply to the issuance and sale of bonds pursuant to this section.

(b) The authority is a local agency within the meaning of Section 54307 of the Government Code. The airport system or any or all facilities and all additions and improvements that the authority s governing board authorizes to be acquired or constructed and any purpose, operation, facility, system, improvement, or undertaking of the authority from which revenues are derived or otherwise allocable, which revenues are, or may by resolution or ordinance be, required to be separately accounted for from other revenues of the authority, shall constitute an enterprise within the meaning of Section 54309 of the Government Code.

(c) The authority s governing board shall authorize the issuance of bonds pursuant to this section by resolution, which resolution shall be adopted by a majority vote and shall specify all of the following:

(1) The purposes for which the bonds are to be issued, which may include any one or more purposes permitted by this division.

(2) The maximum principal amount of bonds.

(3) The maximum term of bonds.

(4) The maximum rate of interest, fixed or variable, to be payable upon the bonds.

(5) The maximum discount or premium payable on sale of the bonds.

(d) For purposes of the issuance and sale of bonds pursuant to this section, the following definitions shall be applicable to the Revenue Bond Law of 1941:

(1) Fiscal agent means any fiscal agent, trustee, paying agent, depository or other fiduciary provided for in the resolution providing the terms and conditions for the issuance of the bonds, which fiscal agent may be located within or without the state.

(2) Resolution means, unless the context otherwise requires, the instrument providing the terms and conditions for the issuance of bonds, which instrument may be an indenture, trust agreement, installment sale agreement, lease, ordinance, or other instrument in writing.

(e) Each resolution shall provide for the issuance of bonds in the amounts as may be necessary, until the full amount of bonds authorized has been issued. The full amount of bonds may be divided into two or more series with different dates of payment fixed for bonds of each series. A bond need not mature on its anniversary date.

(f) The authority may issue refunding bonds to redeem or retire any bonds issued by the authority upon the terms, at the times, and in the manner which the authority s governing body determines by resolution. Refunding bonds may be issued in a principal amount sufficient to pay all, or any part of, the principal of the outstanding bonds, the premium, if any due upon call redemption thereof prior to maturity, all expenses of redemption and either of the following:

(1) The interest upon the refunding bonds from the date of sale thereof to the date of payment of the bonds to be refunded out of the sale of the refunding bonds or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holders of the bonds.

(2) The interest upon the bonds to be refunded from the date of sale of the refunding bonds to the date of payment of the bonds to be refunded or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holders of the bonds.

(g) The authority may enter into any liquidity or credit agreement it may deem necessary in connection with the issuance of bonds authorized by this section.

(h) This section provides a complete, additional, and alternative method of performing the acts authorized by this section, and the issuance of bonds, including refunding bonds, need not comply with any other law applicable to borrowing or the issuance of bonds. Any provision of the Revenue Bond Law of 1941 which is inconsistent with this section or this division shall not be applicable.

(i) Nothing in this section prohibits the authority from availing itself of any procedure provided in this chapter for the issuance of bonds of any type or character for any of the authorized airport facilities. All bond proceedings may be carried on simultaneously or, in the alternative, as the authority may determine.

(Amended by Stats. 2002, Ch. 978, Sec. 21. Effective September 27, 2002.)



170072

The authority may levy special benefit assessments consistent with the requirements of Article XIII?D of the California Constitution to finance capital improvements, including, but not limited to, special benefit assessments levied pursuant to any of the following:

(a) The Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code).

(b) The Improvement Bond Act of 1915 (Division 15 (commencing with Section 8500) of the Streets and Highways Code).

(c) The Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code).

(d) The Landscaping and Lighting Act of 1972 (Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code).

(Amended by Stats. 2002, Ch. 978, Sec. 22. Effective September 27, 2002.)



170074

The authority may borrow money in accordance with Article 7 (commencing with Section 53820) of, Article 7.6 (commencing with Section 53850) of, or Article 7.7 (commencing with Section 53859) of, Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 2001, Ch. 946, Sec. 2. Effective January 1, 2002.)



170076

(a) The authority may borrow money in anticipation of the sale of any bonds that have been authorized to be issued, but have not been sold and delivered, and may issue negotiable bond anticipation notes therefor, and may renew the bond anticipation notes from time to time, but the maximum maturity of any bond anticipation notes, including the renewals thereof, may not exceed five years from the date of delivery of the original bond anticipation notes. The bond anticipation notes may be paid from any money of the authority available therefor and not otherwise pledged.

(b) If not previously otherwise paid, the bond anticipation notes shall be paid from the proceeds of the next sale of the bonds of the authority in anticipation of which they were issued. The bond anticipation notes may not be issued in any amount in excess of the aggregate amount of bonds that the authority has been authorized to issue, less the amount of any bonds of the authorized issue previously sold, and also less the amount of other bond anticipation notes therefore issued and then outstanding. The bond anticipation notes shall be issued and sold in the same manner as the bonds. The bond anticipation notes and the resolution or resolutions authorizing them may contain any provisions, conditions, or limitations that a resolution of the authority authorizing the issuance of bonds may contain.

(c) Exclusively for the purpose of securing financing or refinancing for any of the purposes permitted by this division through the issuance of bonds, notes, or other obligations, including certificates of participation, by a joint powers authority, and, notwithstanding any other provision contained in this division or any other law, the authority may borrow money or purchase or lease property from a joint powers authority and, in connection therewith, may sell or lease property to the joint powers authority, in each case at the interest rate or rates, maturity date or dates, installment payment or rental provisions, security, pledge of revenues and other assets, covenants to increase rates and charges, default, remedy and other terms or provisions as may be specified in the installment sale, lease, loan, loan purchase, or other agreement or agreements between the authority and the joint powers authority. The authority may enter into any liquidity or credit agreement it may deem necessary or appropriate in connection with any financing or refinancing authorized by this section. This section provides a complete, additional and alternative method of performing the acts authorized by this section, and the borrowing of money, incurring indebtedness, sale, purchase or lease of property from or to a joint powers authority, and any agreement for liquidity or credit enhancement entered into in connection therewith, pursuant to this section need not comply with the requirements of any other law applicable to borrowing, incurring indebtedness, sale, purchase, lease or credit except for compliance with this section.

(Amended by Stats. 2002, Ch. 978, Sec. 23. Effective September 27, 2002.)



170078

The authority may bring an action to determine the validity of any of its bonds, equipment trust certificates, warrants, notes, or other evidences of indebtedness or any of its revenues, rates, or charges pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 2002, Ch. 978, Sec. 24. Effective September 27, 2002.)



170082

(a) Notwithstanding any other provisions of this division or any other law, the provisions of all ordinances, resolutions, and other proceedings in the issuance by the authority of any bonds, bonds with a pledge of revenues, bonds for improvement districts, revenue bonds, equipment trust certificates, notes, or any and all evidences of indebtedness or liability constitute a contract between the authority and the holders of the bonds, equipment trust certificates, notes, or evidences of indebtedness or liability, and the provisions thereof are enforceable against the authority or any or all of its successors or assigns, by mandamus or any other appropriate suit, action, or proceeding in law or in equity in any court of competent jurisdiction.

(b) Nothing in this division or in any other law shall be held to relieve the authority or the territory included within it from any bonded or other debt or liability contracted by the authority.

(c) Upon dissolution of the authority or upon withdrawal of territory therefrom, that territory formerly included within the authority, or withdrawn therefrom, shall continue to be liable for the payment of all bonded and other indebtedness or liabilities outstanding at the time of the dissolution or withdrawal as if the authority had not been so dissolved or the territory withdrawn therefrom, and it shall be the duty of the successors or assigns to provide for the payment of the bonded and other indebtedness and liabilities.

(d) To the extent provided in the proceedings for the authorization, issuance, and sale of any revenue bonds, bonds secured by a pledge of revenues, or bonds for improvement districts secured by a pledge of revenues, revenues of any kind or nature derived from any revenue-producing improvements, works, facilities, or property owned, operated, or controlled by the authority may be pledged, charged, assigned, and have a lien thereon for the payment of the bonds as long as the same are outstanding, regardless of any change in ownership, operation, or control of the revenue-producing improvements, works, facilities, or property and it shall, in any later event or events, be the duty of the successors or assigns to continue to maintain and operate the revenue-producing improvements, works, facilities, or property as long as bonds are outstanding.

(Amended by Stats. 2002, Ch. 978, Sec. 26. Effective September 27, 2002.)



170084

The authority shall assume and be bound by the terms and conditions of employment set forth in any collective bargaining agreement or employment contract between the port and any labor organization or employee affected by the creation of the authority, as well as the duties, obligations, and liabilities arising from, or relating to, labor obligations imposed by state or federal law upon the port. Aviation division employees of the port affected by this division shall become employees of the authority and shall suffer no loss of employment or reduction in wages, health and welfare benefits, seniority, retirement benefits or contributions made to retirement plans, or any other term or condition of employment as a result of the enactment of this division. No employee of the port shall suffer loss of employment or reduction in wages or benefits as a result of the enactment of this division.

(Amended by Stats. 2005, Ch. 158, Sec. 36.11. Effective January 1, 2006.)









DIVISION 19. LOCAL TRANSPORTATION AUTHORITIES

CHAPTER 1. General Provisions

180000

This division shall be known and may be cited as the Local Transportation Authority and Improvement Act.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180001

The Legislature hereby finds and declares all of the following:

(a) Local highway and transportation improvements and services are an immediate high priority needed to resolve local and regional transportation problems that threaten the economic viability and development potential of counties and cities and adversely impact the quality of life therein. Furthermore, regional transportation is a matter of statewide concern.

(b) Comprehensive studies and reports have been completed by the Department of Transportation, the Assembly Office of Research, the Governor s Task Force on Infrastructure, and the California Business Roundtable which conclude that there exists a local city street and county road maintenance backlog and shortfall of between five hundred million dollars ($500,000,000) and eight hundred forty million dollars ($840,000,000) annually.

(c) In order to deal in an expeditious manner with current and future local transportation maintenance and improvement needs, local agencies need to develop and implement local funding programs that go significantly beyond current federal and state funding which is inadequate to resolve these problems.

(d) It is in the public interest to allow the voters of each county to establish local transportation authorities and raise additional local revenues to provide highway capital improvements and maintenance and to meet local transportation needs in a timely manner.

(e) It is the intent of the Legislature that funds generated pursuant to this division be used to supplement and not replace existing local revenues used for transportation purposes.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180002

Authority means a local transportation authority created or designated pursuant to this division.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180003

This division shall be liberally construed in order to effectuate its purposes. No inadvertent error, irregularity, informality, or the inadvertent neglect or omission of any officer, in any procedure taken under this division, other than fraud, shall void or invalidate that proceeding or any levy imposed to finance highway improvements or local transportation needs.

(Added by Stats. 1987, Ch. 786, Sec. 1.)






CHAPTER 2. Creation of Local Transportation Authority

180050

A county board of supervisors may create an authority to operate within the county to carry out this division, or may designate a transportation planning agency designated pursuant to Section 29532 of the Government Code or created pursuant to the Fresno County Transportation Improvement Act pursuant to Division 15 (commencing with Section 142000), or a county transportation commission created pursuant to the County Transportation Act (Division 12 (commencing with Section 130000)) in existence in the county on January 1, 1988, to serve as an authority.

(Amended by Stats. 2000, Ch. 408, Sec. 1. Effective January 1, 2001.)



180051

(a) A board of supervisors that chooses to create an entirely new entity as an authority pursuant to Section 180050 shall determine the membership of the authority with the concurrence of a majority of the cities having a majority of the population in the incorporated area of the county.

(b) Each member of the authority, and each alternate designated pursuant to subdivision (c), shall be an elected official of a local governmental entity within or partly within the county. Members of the board of supervisors serving on an authority shall comprise less than a majority of the authority.

(c) (1) Each member of the authority may have an alternate to vote or otherwise officially participate on behalf of the member at meetings of the authority when the member is not present. Either the member, or the alternate, but not both, may officially participate in a meeting of the authority. An alternate shall be designated as follows:

(A) Except as specified in subparagraph (B), the local governmental entity that appointed the member shall designate the alternate.

(B) A member who serves because the member holds a specified public office, as specified in the county transportation expenditure plan, shall designate his or her own alternate.

(2) An alternate acting on behalf of a member has all of the rights, privileges, and responsibilities of a member.

(Amended by Stats. 1999, Ch. 1007, Sec. 10. Effective January 1, 2000.)



180052

(a) Except as provided in subdivision (b), members of an authority which is an entirely new entity shall serve for a term of not more than four years.

(b) At the first meeting of an authority which is an entirely new entity convened pursuant to Section 180112 the members shall be selected by lot to serve staggered terms.

(Added by Stats. 1987, Ch. 786, Sec. 1.)






CHAPTER 3. Administration

180100

The authority at its first meeting, and thereafter annually at the meeting designated by the authority, shall elect a chairperson who shall preside at all meetings, and a vice chairperson who shall preside in the absence of the chairperson. In the event of their absence or inability to act, the members present, by an order entered in the minutes, shall select one of their members to act as chairperson pro tempore, who, while so acting, shall have all the authority of the chairperson.

(Amended by Stats. 1988, Ch. 878, Sec. 4.)



180101

The authority shall adopt rules for its proceedings consistent with the laws of the state.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180102

A majority of the members of the authority constitutes a quorum for the transaction of business, and all official acts of the authority requires the affirmative vote of a majority of the members of the authority.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180103

The acts of the authority shall be expressed by motion, resolution, or ordinance.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180104

All meetings of the authority shall be conducted pursuant to Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180105

The authority shall do all the following:

(a) Adopt an annual budget.

(b) Adopt an administrative code, by ordinance, which prescribes the powers and duties of the authority officers, the method of appointment of the authority employees, and methods, procedures, and systems of operation and management of the authority.

(c) Cause a postaudit of the financial transactions and records of the authority to be made at least annually by a certified public accountant.

(d) Do any and all things necessary to carry out the purposes of this division.

The authority may appoint a policy advisory committee.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180106

(a) The authority may hire an independent staff of its own or contract with any department or agency of the United States or with any public agency to implement this division.

(b) The authority may contract with private entities in conformance with applicable procurement procedures for the procurement of engineering, project management, and contract management services.

(Amended by Stats. 1989, Ch. 665, Sec. 1.)



180107

The authority shall fix the compensation of its officers and employees.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180108

(a) Notice of the time and place of a public hearing on the adoption of the annual budget shall be published pursuant to Section 6061 of the Government Code not later than the 15th day prior to the day of the hearing.

(b) The proposed annual budget shall be available for public inspection at least 15 days prior to the hearing.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180109

(a) The authority shall rely, to the extent possible, on existing state, regional, and local transportation planning and programming data and expertise, rather than on a large duplicative staff and set of plans.

(b) The authority shall not expend more than 1 percent of the funds generated pursuant to this division in any year for salary and benefits of its staff.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180110

The authority shall consult with, and coordinate its actions to secure funding for the completion and improvement of the priority regional highways, with the cities in the county, the board of supervisors, and the Department of Transportation, for the purpose of integrating its planned highway improvements with the highway and other transportation improvement plans and operations of other transportation agencies impacting the county.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180111

The authority shall prepare and adopt an annual report each year on progress made to achieve the objective of improving transportation conditions related to priority highway operations and local transportation needs.

(Added by Stats. 1987, Ch. 786, Sec. 1.)






CHAPTER 4. Powers and Functions

180150

The authority may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180151

All claims for money or damages against the authority are governed by Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180152

The authority may make contracts and enter into stipulations of any nature whatsoever, either in connection with eminent domain proceedings or otherwise, including, but not limited to, contracts and stipulations to indemnify and hold harmless, to employ labor, and to do all acts necessary and convenient for the full exercise of the powers granted in this division.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180153

The authority may contract with any department or agency of the United States, with any public agency, including, but not limited to, the Department of Transportation, any county, city, or district, or with any person or a private entity upon any terms and conditions that the authority finds in its best interest for the procurement of engineering, project management, and contract management services.

(Amended by Stats. 1989, Ch. 665, Sec. 2.)



180154

(a) Contracts for the purchase of services, supplies, equipment, and materials in excess of ten thousand dollars ($10,000) shall be awarded to the lowest responsible bidder after competitive bidding, except in an emergency declared by the authority or by an executive committee to which the authority has delegated responsibility to make that declaration.

(b) If, after rejecting bids received under subdivision (a), the authority determines and declares that, in its opinion, the services, supplies, equipment, or materials may be purchased at a lower price on the open market, the authority may proceed to purchase these services, supplies, equipment, or materials in the open market without further observance of the provisions regarding contracts, bids, or advertisements.

(Added by Stats. 1987, Ch. 786, Sec. 1.)






CHAPTER 5. Transactions and Use Taxes

180200

The Legislature, by the enactment of this division, intends that the additional funds provided governmental agencies by this chapter shall supplement existing local revenues being used for public transportation purposes and that local governments maintain their existing commitment of local funds for transportation purposes.

The Legislature further intends that transportation authorities utilize pay-as-you-go financing as the preferred method of funding transportation improvements and operations authorized by Section 180205, and that bond financing be utilized as an alternative method of funding, where the scope of the planned expenditures makes pay-as-you-go financing unfeasible.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180201

A retail transactions and use tax ordinance applicable in the incorporated and unincorporated territory of a county may be imposed by the authority in accordance with this chapter and Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, if the tax ordinance is adopted by a two-thirds vote of the authority and imposition of the tax is subsequently approved by a majority of the electors voting on the measure, or by any otherwise applicable voter approval requirement, at a special election called for that purpose by the board of supervisors, at the request of the authority, and a county transportation expenditure plan is adopted pursuant to Section 180206.

A retail transactions and use tax approved by the electors shall remain in effect for the period of time specified in the tax ordinance. The tax may be continued in effect, or reimposed, by a tax ordinance adopted by a two-thirds vote of the authority and the reimposition of the tax is approved by any applicable majority of the electors.

(Amended by Stats. 2003, Ch. 129, Sec. 1. Effective January 1, 2004.)



180202

The authority, in the ordinance, shall state the nature of the tax to be imposed, shall provide the tax rate or the maximum tax rate, shall specify the period during which the tax will be imposed, and shall specify the purposes for which the revenue derived from the tax will be used. The tax rate may be in
1/4
percent increments and shall not exceed a maximum tax rate of 1 percent.

The proposition shall include an appropriations limit for that entity pursuant to Section 4 of Article XIII?B of the California Constitution.

(Amended by Stats. 1990, Ch. 318, Sec. 1.)



180203

(a) The county shall conduct the special election called by the board of supervisors pursuant to Section 180201. If the measure is approved, the authority shall reimburse the county for its cost in conducting the special election.

(b) The special election shall be called and conducted in the same manner as provided by law for the conduct of special elections by a county.

(c) The sample ballot to be mailed to the voters, pursuant to Section 13303 of the Elections Code, shall be the full proposition, as set forth in the ordinance calling the election, and the voter information handbook shall include the entire adopted county transportation expenditure plan.

(Amended by Stats. 1994, Ch. 923, Sec. 215. Effective January 1, 1995.)



180204

(a) Any transactions and use tax ordinance adopted pursuant to this chapter shall be operative on the first day of the first calendar quarter commencing more than 110 days after adoption of the ordinance.

(b) Prior to the operative date of the ordinance, the authority shall contract with the State Board of Equalization to perform all functions incidental to the administration and operation of the ordinance.

(Amended by Stats. 2003, Ch. 129, Sec. 2. Effective January 1, 2004.)



180205

The revenues from the taxes imposed pursuant to this chapter may be allocated by the authority for the construction and improvement of state highways, the construction, maintenance, improvement, and operation of local streets, roads, and highways, and the construction, improvement, and operation of public transit systems. For purposes of this section, public transit systems includes paratransit services.

(Amended by Stats. 1988, Ch. 962, Sec. 5.)



180206

(a) A county transportation expenditure plan shall be prepared for the expenditure of the revenues expected to be derived from the tax imposed pursuant to this chapter, together with other federal, state, and local funds expected to be available for transportation improvements, for the period during which the tax is to be imposed.

(b) A county transportation expenditure plan shall not be adopted until it has received the approval of the board of supervisors and of the city councils representing both a majority of the cities in the county and a majority of the population residing in the incorporated areas of the county.

(c) The plan shall be adopted prior to the call of the election provided for in Section 180201.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180207

(a) The authority may annually review and propose amendments to the county transportation expenditure plan adopted pursuant to Section 180206 to provide for the use of additional federal, state, and local funds, to account for unexpected revenues, or to take into consideration unforeseen circumstances.

(b) The authority shall notify the board of supervisors and the city council of each city in the county and provide them with a copy of the proposed amendments.

(c) The proposed amendments shall become effective 45 days after notice is given.

(Added by Stats. 1987, Ch. 786, Sec. 1.)






CHAPTER 6. Bonds

180250

(a) As part of the ballot proposition to approve the imposition of a retail transactions and use tax, authorization may be sought to issue bonds to finance capital outlay expenditures as may be provided for in the adopted county transportation expenditure plan, payable from the proceeds of the tax.

(b) The maximum bonded indebtedness which may be outstanding at any one time shall be an amount equal to the sum of the principal of, and interest on, the bonds, but not to exceed the estimated proceeds of the tax, as determined by the plan. The amount of bonds outstanding at any one time does not include the amount of bonds, refunding bonds, or bond anticipation notes for which funds necessary for the payment thereof have been set aside for that purpose in a trust or escrow account.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180250.5

Notwithstanding any other provision of law, if the imposition of a retail transactions and use tax, together with the establishment of an appropriations limit of seven hundred sixty-five million dollars ($765,000,000), was approved by the voters of a county pursuant to Section 180250 on November 8, 1988, and if the ordinance adopted by the authority which requested the board of supervisors to submit the proposition for approval of that tax and appropriations limit by the voters authorized the issuance of bonds payable from that tax, that authority may issue bonds, refunding bonds, or bond anticipation notes pursuant to this chapter.

(Added by Stats. 1989, Ch. 1232, Sec. 2. Effective October 1, 1989.)



180251

(a) The bonds authorized by the voters concurrently with the approval of the retail transactions and use tax may be issued at any time by the authority and shall be payable from the proceeds of the tax. The bonds shall be referred to as limited tax bonds. The bonds may be secured by a pledge of revenues from the proceeds of the tax.

(b) The pledge of the tax to the limited tax bonds authorized under this chapter shall have priority over the use of any of the tax for pay-as-you-go financing, except to the extent that that priority is expressly restricted in the resolution authorizing the issuance of the bonds.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180252

Limited tax bonds shall be issued pursuant to a resolution adopted at any time by a two-thirds vote of the authority. Each resolution shall provide for the issuance of bonds in the amounts as may be necessary, until the full amount of bonds authorized have been issued. The full amount of bonds may be divided into two or more series and different dates of payment fixed for the bonds of each series. A bond need not mature on its anniversary date.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180253

(a) A resolution authorizing the issuance of bonds shall state all of the following:

(1) The purposes for which the proposed debt is to be incurred, which may include all costs and estimated costs incidental to, or connected with, the accomplishment of those purposes, including, without limitation, engineering, inspection, legal, fiscal agents, financial consultant and other fees, bond and other reserve funds, working capital, bond interest estimated to accrue during the construction period and for a period not to exceed three years thereafter, and expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(2) The estimated cost of accomplishing those purposes.

(3) The amount of the principal of the indebtedness.

(4) The maximum term the bonds proposed to be issued shall run before maturity, which shall not be beyond the date of termination of the imposition of the retail transactions and use tax.

(5) The maximum rate of interest to be paid, which shall not exceed the maximum allowable by law.

(6) The denomination or denominations of the bonds, which shall not be less than five thousand dollars ($5,000).

(7) The form of the bonds, including, without limitation, registered bonds and coupon bonds, to the extent permitted by federal law, and the form of any coupons to be attached thereto, the registration, conversion, and exchange privileges, if any, pertaining thereto, and the time when all of, or any part of, the principal becomes due and payable.

(b) The resolution may also contain any other matters authorized by this chapter or any other law.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180254

The bonds shall bear interest at a rate or rates not exceeding the maximum allowable by law, payable at intervals determined by the commission.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180255

In the resolution authorizing the issuance of the bonds, the authority may also provide for the call and redemption of the bonds prior to maturity at the times and prices and upon other terms as specified. However, no bond is subject to call or redemption prior to maturity, unless it contains a recital to that effect or unless a statement to that effect is printed.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180256

The principal of, and interest on, the bonds shall be payable in lawful money of the United States at the office of the treasurer of the authority, or at other places as may be designated, or at both the office and other places at the option of the holders of the bonds.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180257

The bonds, or each series thereof, shall be dated and numbered consecutively and shall be signed by the chairperson or vice chairperson of the authority and the auditor-controller of the authority, and the official seal, if any, of the authority shall be attached.

The interest coupons of the bonds shall be signed by the auditor-controller of the authority. All of the signatures and seal may be printed, lithographed, or mechanically reproduced.

If any officer whose signature appears on the bonds or coupons ceases to be that officer before the delivery of the bonds, the officer s signature is as effective as if the officer had remained in office.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180258

The bonds may be sold as the authority determines by resolution, and the bonds may be sold at a price below par, whether by negotiated or public sale.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180259

Delivery of any bonds may be made at any place either inside or outside the state, and the purchase price may be received in cash or bank credits.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180260

All accrued interest and premiums received on the sale of the bonds shall be placed in the fund to be used for the payment of the principal of, and interest on, the bonds, and the remainder of the proceeds of the bonds shall be placed in the treasury of the authority and applied to secure the bonds or for the purposes for which the debt was incurred. However, when the purposes have been accomplished, any money remaining shall be either (a) transferred to the fund to be used for the payment of principal of, and interest on, the bonds or (b) placed in a fund to be used for the purchase of the outstanding bonds in the open market at prices and in the manner, either at public or private sale or otherwise, as determined by the authority. Bonds so purchased shall be canceled immediately.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180261

(a) The authority may provide for the issuance, sale, or exchange of refunding bonds to redeem or retire any bonds issued by the authority upon the terms, at the times and in the manner which it determines.

(b) Refunding bonds may be issued in a principal amount sufficient to pay all, or any part of, the principal of the outstanding bonds, the premiums, if any, due upon call and redemption thereof prior to maturity, all expenses of the refunding, and either of the following:

(1) The interest upon the refunding bonds from the date of sale thereof to the date of payment of the bonds to be refunded out of the proceeds of the sale of the refunding bonds or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holders of the bonds.

(2) The interest upon the bonds to be refunded from the date of sale of the refunding bonds to the date of payment of the bonds to be refunded or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holder of the bonds.

(c) The provisions of this chapter for the issuance and sale of bonds apply to the issuance and sale of refunding bonds.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180262

(a) The authority may borrow money in anticipation of the sale of bonds which have been authorized pursuant to this chapter, but which have not been sold or delivered, and may issue negotiable bond anticipation notes therefor and may renew the bond anticipation notes from time to time. However, the maximum maturity of any bond anticipation notes, including the renewals thereof, shall not exceed five years from the date of delivery of the original bond anticipation notes.

(b) The bond anticipation notes, and the interest thereon, may be paid from any money of the authority available therefor, including the revenues from the tax. If not previously otherwise paid, the bond anticipation notes, or any portion thereof, or the interest thereon, shall be paid from the proceeds of the next sale of the bonds of the agency in anticipation of which the notes were issued.

(c) The bond anticipation notes shall not be issued in any amount in excess of the aggregate amount of the bonds which the authority has been authorized to issue, less the amount of any bonds of the authorized issue previously sold, and also less the amount of other bond anticipation notes therefor issued and then outstanding. The bond anticipation notes shall be issued and sold in the same manner as the bonds.

(d) The bond anticipation notes and the resolutions authorizing them may contain any provisions, conditions, or limitations which a resolution of the authority may contain.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180263

Any bonds issued under this chapter are legal investment for all trust funds; for the funds of insurance companies, commercial and savings banks, and trust companies; and for state school funds; and whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, counties, school districts, or other districts within the state, that money or funds may be invested in the bonds issued under this chapter, and whenever bonds of cities, counties, school districts, or other districts within the state may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public money, the bonds issued under this chapter may be so used. The provisions of this chapter are in addition to all other laws relating to legal investments and shall be controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 1987, Ch. 786, Sec. 1.)



180264

Any action or proceedings wherein the validity of the adoption of the retail transactions and use tax ordinance provided for in this chapter or the issuance of any bonds thereunder or any of the proceedings in relation thereto is contested, questioned, or denied, shall be commenced within six months from the date of the election at which the ordinance is approved; otherwise, the bonds and all proceedings in relation thereto, including the adoption and approval of the ordinance, shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1987, Ch. 786, Sec. 1.)









DIVISION 19.1. SONOMA COUNTY REGIONAL CLIMATE PROTECTION AUTHORITY

181000

The Sonoma County Regional Climate Protection Authority is hereby created. For the purposes of this division, authority means the Sonoma County Regional Climate Protection Authority.

(Added by Stats. 2009, Ch. 375, Sec. 1. Effective January 1, 2010. Inoperative December 1, 2019. Repealed as of January 1, 2020, pursuant to Section 181016.)



181001

The authority is a public instrumentality governed by the same board as that governing the Sonoma County Transportation Authority. The authority is, however, a separate entity from the Sonoma County Transportation Authority.

(Added by Stats. 2009, Ch. 375, Sec. 1. Effective January 1, 2010. Inoperative December 1, 2019. Repealed as of January 1, 2020, pursuant to Section 181016.)



181003

The authority, in cooperation with local agencies that elect to participate, may perform coordination and implementation activities, within the boundaries of Sonoma County, to assist those agencies in meeting their greenhouse gas emission reduction goals as set forth in resolutions and adopted plans and develop, coordinate, and implement programs and policies to comply with Chapter 488 of the Statutes of 2006 and other federal or state mandates and programs designed to respond to greenhouse gas emissions and climate change. Local agency, as used in this division, shall mean a county, city, whether general law or chartered, city and county, town, school district, municipal corporation, district, political subdivision, or any board, commission, or agency thereof, or other local public agency.

(Added by Stats. 2009, Ch. 375, Sec. 1. Effective January 1, 2010. Inoperative December 1, 2019. Repealed as of January 1, 2020, pursuant to Section 181016.)



181004

Activities authorized under Section 181003 shall include, but not be limited to, the following:

(a) Reduction of energy consumption.

(b) Coordination and implemention of energy efficiency projects.

(c) Increasing efficiency of water use.

(d) Utilizing carbon sequestration opportunities.

(e) Administration of grants to local entities.

(f) Alternative transportation options.

(g) Measuring and quantifying ongoing greenhouse gas reductions.

(Added by Stats. 2009, Ch. 375, Sec. 1. Effective January 1, 2010. Inoperative December 1, 2019. Repealed as of January 1, 2020, pursuant to Section 181016.)



181005

The authority shall adopt rules for its proceedings consistent with the laws of the state.

(Added by Stats. 2009, Ch. 375, Sec. 1. Effective January 1, 2010. Inoperative December 1, 2019. Repealed as of January 1, 2020, pursuant to Section 181016.)



181006

A majority of the members of the authority constitutes a quorum for the transaction of business, and all official acts of the authority require the affirmative vote of a majority of the members of the authority.

(Added by Stats. 2009, Ch. 375, Sec. 1. Effective January 1, 2010. Inoperative December 1, 2019. Repealed as of January 1, 2020, pursuant to Section 181016.)



181007

The acts of the authority shall be expressed by motion, resolution, or ordinance.

(Added by Stats. 2009, Ch. 375, Sec. 1. Effective January 1, 2010. Inoperative December 1, 2019. Repealed as of January 1, 2020, pursuant to Section 181016.)



181008

All meetings of the authority shall be conducted pursuant to Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 2009, Ch. 375, Sec. 1. Effective January 1, 2010. Inoperative December 1, 2019. Repealed as of January 1, 2020, pursuant to Section 181016.)



181009

The authority shall do all of the following:

(a) Adopt an annual budget.

(b) Adopt an administrative code, by ordinance, which prescribes the powers and duties of the authority officers, the method of appointment of the authority employees, and methods, procedures, and systems of operation and management of the authority.

(c) Cause a postaudit of the financial transactions and records of the authority to be made at least annually by a certified public accountant.

(d) Do any and all things necessary to carry out the purposes of this division.

(Added by Stats. 2009, Ch. 375, Sec. 1. Effective January 1, 2010. Inoperative December 1, 2019. Repealed as of January 1, 2020, pursuant to Section 181016.)



181010

The members of the authority shall be compensated as determined by the authority and shall be reimbursed for necessary and reasonable expenses incurred in connection with performing authority duties.

(Added by Stats. 2009, Ch. 375, Sec. 1. Effective January 1, 2010. Inoperative December 1, 2019. Repealed as of January 1, 2020, pursuant to Section 181016.)



181011

(a) Notice of the time and place of a public hearing on the adoption of the annual budget shall be published pursuant to Section 6061 of the Government Code not later than 15 days prior to the hearing.

(b) The proposed annual budget shall be available for public inspection at least 15 days prior to the hearing.

(Added by Stats. 2009, Ch. 375, Sec. 1. Effective January 1, 2010. Inoperative December 1, 2019. Repealed as of January 1, 2020, pursuant to Section 181016.)



181012

The authority may sue and be sued, except as provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 2009, Ch. 375, Sec. 1. Effective January 1, 2010. Inoperative December 1, 2019. Repealed as of January 1, 2020, pursuant to Section 181016.)



181013

All claims for money or damages against the authority are governed by Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, except as provided therein, or by other statute or regulation expressly applicable thereto.

(Added by Stats. 2009, Ch. 375, Sec. 1. Effective January 1, 2010. Inoperative December 1, 2019. Repealed as of January 1, 2020, pursuant to Section 181016.)



181014

The authority may apply for funds available to carry out its functions and may receive grants of funds to carry out its functions. All funds available to the authority shall be held in a separate account and accounted for independently. No transportation funds may be used for purposes of this division other than those activities of the authority related to transportation. No funding from the Traffic Relief Act for Sonoma County (Measure M), approved by voters in 2004 shall be used for the purpose of this division.

(Added by Stats. 2009, Ch. 375, Sec. 1. Effective January 1, 2010. Inoperative December 1, 2019. Repealed as of January 1, 2020, pursuant to Section 181016.)



181015

Nothing in this division shall supersede or interfere with activities, plans, or actions of other local agencies.

(Added by Stats. 2009, Ch. 375, Sec. 1. Effective January 1, 2010. Inoperative December 1, 2019. Repealed as of January 1, 2020, pursuant to Section 181016.)



181016

This division shall become inoperative on December 1, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 599, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2020, by its own provisions. Note: Repeal affects Division 19.1, commencing with Section 181000.)






DIVISION 19.5. CALIFORNIA HIGH-SPEED RAIL SERVICE

CHAPTER 1. General Provisions,Findings, and Definitions

185000

This division shall be known, and may be cited, as the California High-Speed Rail Act.

(Added by Stats. 1996, Ch. 796, Sec. 1. Effective January 1, 1997.)



185010

The Legislature hereby finds and declares all of the following:

(a) California, over the past decades, has built an extensive network of freeways and airports to meet the state s growing transportation needs.

(b) These facilities are not adequate to meet the mobility needs of the current population.

(c) The population of the state and the travel demands of its citizens are expected to continue to grow at a rapid rate.

(d) The cost of expanding the current network of highways and airports fully to meet current and future transportation needs is prohibitive, and a total expansion strategy would be detrimental to air quality.

(e) Intercity rail service, when coordinated with urban transit and airports, is an efficient, practical, and less polluting transportation mode that can fill the gap between future demand and present capacity.

(f) Advances in rail technology have allowed intercity rail systems in Europe and Japan to attain speeds of up to 200 miles per hour and compete effectively with air travel for trips in the 200 to 500-mile range.

(g) Development of a high-speed rail system is a necessary and viable alternative to automobile and air travel in the state.

(h) In order for the state to have a comprehensive network of high-speed intercity rail systems by the year 2020, it must begin preparation of a high-speed intercity rail plan similar to California s former freeway plan and designate an entity with stable and predictable funding sources to implement the plan.

(i) Utilizing existing human and manufacturing resources to build a large network of high-speed rail systems will generate jobs and economic growth for today s population and produce a transportation network for future generations.

(j) Upon confirmation of the need and costs by detailed studies, the private sector, together with the state, can build and operate new high-speed intercity rail systems utilizing private and public financing.

(k) The existing high-speed rail commission is completing its work and a successor authority to continue planning is necessary.

(Added by Stats. 1996, Ch. 796, Sec. 1. Effective January 1, 1997.)



185012

As used in this division, unless the context requires otherwise, the following terms have the following meanings:

(a) Authority means the High-Speed Rail Authority.

(b) Department means the Department of Transportation.

(c) High-speed rail means intercity passenger rail service that utilizes an alignment and technology that makes it capable of sustained speeds of 200 miles per hour or greater.

(Added by Stats. 1996, Ch. 796, Sec. 1. Effective January 1, 1997.)






CHAPTER 2. The High-Speed Rail Authority

185020

(a) There is in the Transportation Agency a High-Speed Rail Authority.

(b) (1) The authority is composed of nine members as follows:

(A) Five members appointed by the Governor.

(B) Two members appointed by the Senate Committee on Rules.

(C) Two members appointed by the Speaker of the Assembly.

(2) For the purposes of making appointments to the authority, the Governor, the Senate Committee on Rules, and the Speaker of the Assembly shall take into consideration geographical diversity to ensure that all regions of the state are adequately represented.

(c) Except as provided in subdivision (d), and until their successors are appointed, members of the authority shall hold office for terms of four years. A vacancy shall be filled by the appointing power making the original appointment, by appointing a member to serve the remainder of the term.

(d) (1) On and after January 1, 2001, the terms of all persons who are then members of the authority shall expire, but those members may continue to serve until they are reappointed or until their successors are appointed. In order to provide for evenly staggered terms, persons appointed or reappointed to the authority after January 1, 2001, shall be appointed to initial terms to expire as follows:

(A) Of the five persons appointed by the Governor, one shall be appointed to a term which expires on December 31, 2002, one shall be appointed to a term which expires on December 31, 2003, one shall be appointed to a term which expires on December 31, 2004, and two shall be appointed to terms which expires on December 31, 2005.

(B) Of the two persons appointed by the Senate Committee on Rules, one shall be appointed to a term which expires on December 31, 2002, and one shall be appointed to a term which expires on December 31, 2004.

(C) Of the two persons appointed by the Speaker of the Assembly, one shall be appointed to a term which expires on December 31, 2003, and one shall be appointed to a term which expires on December 31, 2005.

(2) Following expiration of each of the initial terms provided for in this subdivision, the term shall expire every four years thereafter on December 31.

(e) Members of the authority are subject to the Political Reform Act of 1974 (Title 9 (commencing with Section 81000)).

(f) From among its members, the authority shall elect a chairperson, who shall preside at all meetings of the authority, and a vice chairperson to preside in the absence of the chairperson. The chairperson shall serve a term of one year.

(g) Five members of the authority constitute a quorum for taking any action by the authority.

(Amended by Stats. 2013, Ch. 352, Sec. 511. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



185022

(a) Each member of the authority shall receive compensation of one hundred dollars ($100) for each day that the member is attending to the business of the authority, but shall not receive more than five hundred dollars ($500) in any calendar month.

(b) Members of the authority shall be reimbursed for their actual travel expenses incurred in attending to the business of the authority.

(Added by Stats. 1996, Ch. 796, Sec. 1. Effective January 1, 1997.)



185024

(a) The authority shall appoint an executive director, exempt from civil service, who shall serve at the pleasure of the authority, to administer the affairs of the authority as directed by the authority.

(b) For purposes of managing and administering the ongoing work of the authority in implementing the high-speed train project, the Governor, upon the recommendation of the executive director, may appoint up to six additional individuals, exempt from civil service, who shall serve at the pleasure of the executive director. Pursuant to this subdivision, the Governor may appoint persons only for the following positions:

(1) Chief program manager.

(2) Up to three regional directors.

(3) Chief financial officer.

(4) Director of risk management and project controls.

(c) The compensation of the executive director and the additional persons authorized by subdivision (b) shall be established by the authority, and approved by the Department of Human Resources, in an amount that is reasonably necessary, in the discretion of the authority, to attract and hold a person of superior qualifications. The authority shall cause to be conducted, through the use of independent outside advisers, a salary survey to determine the compensation for the positions under this subdivision. The Department of Human Resources may, in its discretion, accept a previously completed salary survey that meets the requirements of this subdivision, and shall review the methodology used in the survey. The salary survey shall consider both of the following:

(1) Other state, regional, and local transportation agencies that are most comparable to the authority and its responsibilities.

(2) Other relevant labor pools.

The compensation set by the authority shall not exceed the highest comparable compensation for a position of that type, as determined by the salary survey. Based on the salary survey, these positions shall be paid a salary established by the authority and approved by the Department of Human Resources.

(d) The executive director may, as authorized by the authority, appoint necessary staff to carry out the provisions of this part.

(Amended by Stats. 2012, Ch. 665, Sec. 188. Effective January 1, 2013.)






CHAPTER 3. Responsibilities of the Authority

185030

The authority shall direct the development and implementation of intercity high-speed rail service that is fully integrated with the state s existing intercity rail and bus network, consisting of interlinked conventional and high-speed rail lines and associated feeder buses. The intercity network in turn shall be fully coordinated and connected with commuter rail lines and urban rail transit lines developed by local agencies, as well as other transit services, through the use of common station facilities whenever possible.

(Added by Stats. 1996, Ch. 796, Sec. 1. Effective January 1, 1997.)



185032

Upon an appropriation in the Budget Act for that purpose, the authority shall prepare a plan for the construction and operation of a high-speed train network for the state, consistent with and continuing the work of the Intercity High-Speed Rail Commission conducted prior to January 1, 1997. The plan shall include an appropriate network of conventional intercity passenger rail service and shall be coordinated with existing and planned commuter and urban rail systems.

(a) The authorization and responsibility for planning, construction, and operation of high-speed passenger train service at speeds exceeding 125 miles per hour in this state is exclusively granted to the authority.

(b) Except as provided in paragraph (2), nothing in this subdivision precludes other local, regional, or state agencies from exercising powers provided by law with regard to planning or operating, or both, passenger rail service.

(Amended by Stats. 2012, Ch. 728, Sec. 166. Effective January 1, 2013.)



185033

(a) The authority shall prepare, publish, adopt, and submit to the Legislature, not later than May 1, 2014, and every two years thereafter, a business plan. At least 60 days prior to the publication of the plan, the authority shall publish a draft business plan for public review and comment. The draft plan shall also be submitted to the Senate Committee on Transportation and Housing, the Assembly Committee on Transportation, the Senate Committee on Budget and Fiscal Review, and the Assembly Committee on Budget.

(b) (1) The business plan shall include, but need not be limited to, all of the following elements:

(A) A description of the type of service the authority is developing and the proposed chronology for the construction of the statewide high-speed rail system, and the estimated capital costs for each segment or combination of segments.

(B) A forecast of the expected patronage, service levels, and operating and maintenance costs for the Phase 1 corridor as identified in paragraph (2) of subdivision (b) of Section 2704.04 of the Streets and Highways Code and by each segment or combination of segments for which a project level environmental analysis is being prepared for Phase 1. The forecast shall assume a high, medium, and low level of patronage and a realistic operating planning scenario for each level of service.

(C) Alternative financial scenarios for different levels of service, based on the patronage forecast in subparagraph (B), and the operating break-even points for each alternative. Each scenario shall assume the terms of subparagraph (J) of paragraph (2) of subdivision (c) of Section 2704.08 of the Streets and Highways Code.

(D) The expected schedule for completing environmental review, and initiating and completing construction for each segment or combination of segments of Phase 1.

(E) An estimate and description of the total anticipated federal, state, local, and other funds the authority intends to access to fund the construction and operation of the system, and the level of confidence for obtaining each type of funding.

(F) Any written agreements with public or private entities to fund components of the high-speed rail system, including stations and terminals, and any impediments to the completion of the system.

(G) Alternative public-private development strategies for the implementation of Phase 1.

(H) A discussion of all reasonably foreseeable risks the project may encounter, including, but not limited to, risks associated with the project s finances, patronage, right-of-way acquisition, environmental clearances, construction, equipment, and technology, and other risks associated with the project s development. The plan shall describe the authority s strategies, processes, or other actions it intends to utilize to manage those risks.

(2) To the extent feasible, the business plan should draw upon information and material developed according to other requirements, including, but not limited to, the preappropriation review process and the preexpenditure review process in the Safe, Reliable High-Speed Passenger Train Bond Act for the 21st Century pursuant to Section 2704.08 of the Streets and Highways Code. The authority shall hold at least one public hearing on the business plan and shall adopt the plan at a regularly scheduled meeting. When adopting the plan, the authority shall take into consideration comments from the public hearing and written comments that it receives in that regard, and any hearings that the Legislature may hold prior to adoption of the plan.

(Amended by Stats. 2013, Ch. 237, Sec. 6. Effective January 1, 2014.)



185034

The authority may do any of the following:

(1) Conduct engineering and other studies related to the selection and acquisition of rights-of-way and the selection of a franchisee, including, but not limited to, environmental impact studies, socioeconomic impact studies, and financial feasibility studies.

(2) Evaluate alternative high-speed rail technologies, systems and operators, and select an appropriate high-speed rail system.

(3) Establish criteria for the award of a franchise.

(4) Accept grants, fees, and allocations from the state, from political subdivisions of the state or from the federal government, foreign governments, and private sources.

(5) Select a proposed franchisee, a proposed route, and proposed terminal sites.

(6) Enter into contracts with public and private entities for the preparation of the plan.

(7) Prepare a detailed financing plan, including any necessary taxes, fees, or bonds to pay for the construction of the high-speed train network.

(8) Develop a proposed high-speed rail financial plan, including necessary taxes, bonds, or both, or other indebtedness, and submit the plan to the Legislature and to the Governor.

(9) Keep the public informed of its activities.

(Amended by Stats. 2002, Ch. 696, Sec. 2. Effective January 1, 2003.)



185034.5

For purposes of Article 3 (commencing with Section 87300) of Chapter 7 of Title 9 of the Government Code, each individual who is selected by the authority to serve in a peer review capacity to the authority shall be deemed to be a designated employee of the authority, and the authority shall be deemed to be the appointing power. Statements required to be filed pursuant to Section 87302 of the Government Code shall be filed with the authority.

(Added by Stats. 2012, Ch. 626, Sec. 2. Effective September 27, 2012.)



185035

(a) The authority shall establish an independent peer review group for the purpose of reviewing the planning, engineering, financing, and other elements of the authority s plans and issuing an analysis of appropriateness and accuracy of the authority s assumptions and an analysis of the viability of the authority s financing plan, including the funding plan for each corridor required pursuant to subdivision (b) of Section 2704.08 of the Streets and Highways Code.

(b) The peer review group shall include all of the following:

(1) Two individuals with experience in the construction or operation of high-speed trains in Europe, Asia, or both, designated by the Treasurer.

(2) Two individuals, one with experience in engineering and construction of high-speed trains and one with experience in project finance, designated by the Controller.

(3) One representative from a financial services or financial consulting firm who shall not have been a contractor or subcontractor of the authority for the previous three years, designated by the Director of Finance.

(4) One representative with experience in environmental planning, designated by the Secretary of Transportation.

(5) Two expert representatives from agencies providing intercity or commuter passenger train services in California, designated by the Secretary of Transportation.

(c) The peer review group shall evaluate the authority s funding plans and prepare its independent judgment as to the feasibility and reasonableness of the plans, appropriateness of assumptions, analyses, and estimates, and any other observations or evaluations it deems necessary.

(d) The authority shall provide the peer review group any and all information that the peer review group may request to carry out its responsibilities.

(e) The peer review group shall report its findings and conclusions to the Legislature no later than 60 days after receiving the plans.

(Amended by Stats. 2013, Ch. 352, Sec. 512. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



185036

Upon approval by the Legislature, by the enactment of a statute, or approval by the voters of a financial plan providing the necessary funding for the construction of a high-speed network, the authority may do any of the following:

(a) Enter into contracts with private or public entities for the design, construction, and operation of high-speed trains. The contracts may be separated into individual tasks or segments or may include all tasks and segments, including a design-build or design-build-operate contract.

(b) Acquire rights-of-way through purchase or eminent domain.

(c) Issue debt, secured by pledges of state funds, federal grants, or project revenues. The pledge of state funds shall be limited to those funds expressly authorized by statute or voter-approved initiatives.

(d) Enter into cooperative or joint development agreements with local governments or private entities.

(e) Set fares and schedules.

(f) Relocate highways and utilities.

(Amended by Stats. 2010, Ch. 328, Sec. 208. Effective January 1, 2011.)



185036.1

(a) The authority shall make every effort to purchase high-speed train rolling stock and related equipment that are manufactured in California, as defined in subdivision (b), consistent with federal law and any other applicable provision of state law.

(b) For purposes of this section, the following terms have the following meanings:

(1) Manufactured in California means that the rolling stock and related equipment are manufactured in whole or in substantial part within California or that the majority of the component parts of the rolling stock and related equipment were manufactured in whole or in substantial part in California.

(2) Manufactured means an activity of converting or conditioning property by changing the form, composition, quality, or character of the property for ultimate sale at retail or use in the manufacturing of a product to be ultimately sold at retail.

(c) Nothing in this section creates a private right of action in any civil litigation.

(Added by Stats. 2012, Ch. 413, Sec. 1. Effective January 1, 2013.)



185037

(a) Notwithstanding any other provision of law, for any project along the high-speed rail network, the authority may contract with the department to perform project design and engineering services, including construction inspection services.

(b) For purposes of this section, project design and engineering services, including construction inspection services means preliminary engineering, planning, prebid services, right-of-way acquisition, preparation of environmental documents, preparation of plans, specifications, and estimates, construction inspection including surveying and materials testing, quality control inspection including highway and utility relocation, and grade separations.

(Added by Stats. 2008, Ch. 267, Sec. 3. Effective August 26, 2008.)



185038

Any legal or equitable action brought against the authority shall be brought in a court of competent jurisdiction in the County of Sacramento. For purposes of this section, subdivision (1) of Section 401 of the Code of Civil Procedure does not apply.

(Added by Stats. 2002, Ch. 696, Sec. 3. Effective January 1, 2003.)






CHAPTER 4. Rights-of-Way

185040

(a) If the authority determines that real property or an interest therein, previously or hereafter acquired by the state for high-speed rail purposes, is no longer necessary for those purposes, the authority may sell or exchange the real property or interest therein at fair market value in the manner set forth in this section.

(b) The authority may sell the property to an adjoining landowner if it makes either of the following two findings:

(1) (A) That the property is of a size or shape that it is below the average normal standard size and shape of other privately owned properties in the immediate neighborhood, and that if the property were sold to other than the adjoining owner, it would give rise to a land use development thereof that would be below and not consistent with the normal land use of other properties in that neighborhood, (B) that the sale of the property to a party other than the adjoining owner may cause an undue or unfair hardship to the adjoining owner in the normal land use development or operation of his or her property, (C) that the property considered as part of the adjoining property would have a higher and better use than under separate ownership, and (D) that the fair market value of the property considered as part of the adjoining property would be higher than under separate ownership.

(2) That the sale of the excess parcel to other than the adjoining owner would deprive the adjoining owner of an existing vested right of access to a public highway and thereby create a possible cause of action against the authority or the state.

A sale to an adjoining landowner pursuant to this subdivision may be by contract to sell or trust deed. The payment period in a contract of sale or sale by trust deed shall not extend longer than 10 years from the time the contract of sale or trust deed is executed, and a transaction involving a contract of sale or sale by trust deed to private parties shall require a downpayment of at least 30 percent of the purchase price.

(c) The authority may sell the property to municipalities or other local agencies at their request, without calling for competitive bids, at a price representing the fair market value thereof, and upon a determination that the intended use is for a public purpose.

(d) If it is improved property, the property may be sold to a former owner who has remained in occupancy, or to a residential tenant of a tenure of five years or more with all rent obligations current or paid in full.

(e) Any real property or interest therein may in like manner be exchanged, either as whole or part consideration, for any other real property or interest therein as needed for high-speed rail purposes. This provision does not authorize exchanges where the value of the state-owned property exceeds the value of the property the authority seeks to acquire, unless the excess value is incidental and subdivision of the state-owned property, in order to produce a smaller parcel of equal value to the value of the property the authority seeks to acquire, would reduce the total value of the state-owned property.

(f) Except as otherwise provided in this section, property shall be sold either by receipt of competitive sealed bids, or at public auction, whichever method is determined by the authority to be more likely to achieve the higher sales price.

(g) Any payments received under this section for the sale of real property no longer necessary for high-speed rail purposes shall be deposited in the High-Speed Rail Property Fund created pursuant to Section 185045, and shall be available to the authority upon appropriation as provided in that section.

(Added by Stats. 2013, Ch. 132, Sec. 8. Effective January 1, 2014.)



185041

The authority may sell or lease excess right-of-way parcels to municipalities or other local agencies for public purposes, and may accept as all or part of the consideration for the sale or lease any substantial benefits the state will derive from the municipality or other local agency s undertaking maintenance or landscaping costs that would otherwise be the obligation of the state.

(Added by Stats. 2013, Ch. 132, Sec. 8. Effective January 1, 2014.)



185042

The authority may lease nonoperating right-of-way areas to municipalities or other local agencies for public purposes, and may contribute toward the cost of developing local parks and other recreational facilities on those areas. The authority may accept as all or part of the consideration for the lease or for the state contribution any substantial benefits the state will derive from the municipality or other local agency s undertaking maintenance or landscaping costs that would otherwise be the obligation of the state. Those leases shall contain a provision that whenever the leased land is needed for high-speed rail operating purposes the lease shall terminate. The authority is authorized to classify portions of high-speed rail rights-of-way as nonoperating.

(Added by Stats. 2013, Ch. 132, Sec. 8. Effective January 1, 2014.)



185044

The authority may lease to public agencies or private entities or individuals for any term not to exceed 99 years the use of areas above or below operating rights-of-way and portions of property not currently being used as operating rights-of-way, subject to any reservations, restrictions, and conditions that it deems necessary to ensure adequate protection of the safety and adequacy of high-speed rail facilities and of abutting or adjacent land uses. Prior to entering into any lease, the authority shall determine that the proposed use is not in conflict with the zoning regulations of the local government concerned. The leases shall be made in accordance with procedures to be prescribed by the authority, except that, in the cases of leases with private entities or individuals, the leases shall be made only after competitive bidding. The possibilities of entering into the leases, and the consequent benefits to be derived therefrom, may be considered by the authority in designing and constructing the high-speed rail system. Revenues from the leases shall be deposited in the High-Speed Rail Property Fund created pursuant to Section 185045.

(Added by Stats. 2013, Ch. 132, Sec. 8. Effective January 1, 2014.)



185045

The High-Speed Rail Property Fund is hereby created in the State Treasury for the deposit of revenue received from the sale, lease, or grant of any interest in or use of real property owned or managed by the High-Speed Rail Authority. Revenues in the fund shall be available to the authority, upon appropriation by the Legislature, for use in the development, improvement, and maintenance of the high-speed rail system, consistent with appropriate uses for each funding source.

(Added by Stats. 2013, Ch. 132, Sec. 8. Effective January 1, 2014.)






CHAPTER 5. Relocation of Utilities

185500

(a) High-speed rail property means real property or an interest therein, including any right-of-way, previously or hereafter acquired by the state for high-speed rail purposes.

(b) Person means a natural person, firm, partnership, association, corporation, organization, limited liability company, or business trust, and includes any city, county, city and county, public corporation, or public district.

(c) Utility means any person maintaining a utility facility.

(d) Utility facility means any pole, pole line, pipe, pipeline, conduit, cable, aqueduct, or other structure or appurtenance thereof used for publicly or privately owned utility services or used by any mutual organization supplying water or telephone service to its members.

(Added by Stats. 2013, Ch. 35, Sec. 7. Effective June 27, 2013.)



185501

(a) When the authority requires any utility to remove any utility facility lawfully maintained in the right-of-way of any high-speed rail property to a location entirely outside the high-speed rail property right-of-way, the authority shall pay the reasonable and necessary cost of the removal. This includes both the cost of removal and the cost of relocation to a new location outside of the high-speed rail property right-of-way.

(b) This section does not apply to the relocation of a utility facility from one point in a high-speed rail property to another point in that property, including relocation in any service road of the high-speed rail property or from one point of crossing of the high-speed rail property to another reasonable point of crossing.

(Added by Stats. 2013, Ch. 35, Sec. 7. Effective June 27, 2013.)



185502

(a) When the authority requires a publicly owned utility to relocate within a high-speed rail property any utility facility lawfully maintained in that property that was not used for high-speed rail purposes at the time the utility facility was originally installed, the authority shall pay the cost of the relocation.

(b) When the authority requires a privately owned utility to relocate within a high-speed rail property any utility facility used solely to supply water, which facility is lawfully maintained in any high-speed rail property that was not used for high-speed rail purposes at the time that the utility facility was originally installed, the authority shall pay the cost of the relocation.

(c) When the authority requires a privately owned utility to relocate within a high-speed rail property any utility facility, other than one used solely to supply water, which facility is lawfully maintained in any high-speed rail property that was not used for high-speed rail purposes at the time the utility facility was originally installed, and it is established by the utility that the utility is not under express contractual obligation to relocate the utility facility at its own expense, the authority shall pay the cost of the relocation.

(d) A permit containing a contractual obligation that was accepted by the utility for maintenance or minor improvement of the facility after the property became high-speed rail property shall not constitute a contractual obligation to relocate a utility facility at its own expense within the meaning of this section.

(e) Publicly owned sewers and fire hydrants and any street lighting structure, whether publicly or privately owned, in any high-speed rail property shall be relocated, where necessary, at the expense of the authority.

(Added by Stats. 2013, Ch. 35, Sec. 7. Effective June 27, 2013.)



185503

If the authority requires the relocation within the right-of-way of any utility facility more than once within a period of 10 years, the authority shall pay the cost of the second relocation and any subsequent relocation within the 10-year period.

(Added by Stats. 2013, Ch. 35, Sec. 7. Effective June 27, 2013.)



185504

(a) In any case in which the authority is required under the provisions of this chapter to pay the cost of removal or relocation of any utility facility, it shall be entitled to the following credits:

(1) In the amount of any betterment to the utility facility resulting from the removal or relocation, not in excess of the cost of the increased capacity of the facility.

(2) The salvage value of any materials or parts salvaged and retained by the utility.

(3) If a new utility facility or portion of that facility is constructed to accomplish the removal or relocation, an allowance of an amount equal to the same proportion of the original cost of the displaced utility facility or portion of that facility as the age of the facility bears to the normal expected life of the facility.

(b) A credit shall not be allowed against any portion of the cost that is otherwise chargeable to the utility.

(c) A credit allowance for age shall not be applied to publicly owned sewers.

(Added by Stats. 2013, Ch. 35, Sec. 7. Effective June 27, 2013.)



185505

(a) The authority and any utility required to remove a utility facility or to relocate any utility facility may, by agreement, provide for the respective amounts of the cost to be borne by each. The authority may, without prejudice to its rights under Section 185506, advance the cost of removal or relocation, and, if the authority advances that cost, it is the duty of the utility to move its facilities as soon as reasonably possible so as not to delay high-speed rail construction. In the case of any utility that is not financially able to bear the costs of removal or relocation, the authority may by agreement provide for the work to be done on condition that the utility s portion of the costs be repaid to the authority over a period of time not exceeding 10 years.

(b) Either party may maintain an action in a court of competent jurisdiction for an adjudication as to the obligations and costs to be borne by each party under any contract entered into by the parties at any time within four years after the cause of action first arose. The cause of action shall be deemed to arise at the time of the completion by the utility of the removal or relocation in question, or at the time of a breach of the agreement by either party, whichever occurs first. The filing of a claim with a state agency shall not be deemed a condition precedent to the maintenance by the utility of an action under this subdivision.

(Added by Stats. 2013, Ch. 35, Sec. 7. Effective June 27, 2013.)



185506

In the event of failure to reach an agreement as provided in Section 185505, the utility or the authority may bring an action in a court of competent jurisdiction for apportionment of the cost between them in accordance with this chapter. This action shall be commenced within three years of the date of completion by the utility of the removal or relocation in question. The filing of a claim with a state agency shall not be deemed a condition precedent to the maintenance by the utility of an action pursuant to this section.

(Added by Stats. 2013, Ch. 35, Sec. 7. Effective June 27, 2013.)



185507

(a) The authority and any utility as defined in Section 185500 may enter into a contract providing for or apportioning the obligations and costs to be borne by each party as to either or both of the following subject matters:

(1) Any or all removals or relocations of utility facilities completed by the utility prior to the effective date of the contract as required by notice given by the authority when necessary to accommodate any or all state high-speed rail construction, where: (A) the obligations or costs to be borne by each party for a removal or relocation are in dispute; and (B) the claim of the utility is: (i) founded upon a removal or relocation completed by the utility not earlier than three years preceding the effective date of the contract; or (ii) involved in an action pending in a court of competent jurisdiction if the action was commenced within three years after completion by the utility of the removal or relocation in question.

(2) Any or all removals or relocations of utility facilities to be undertaken or completed by the utility after the effective date of the contract as required by notice given by the authority when necessary to accommodate any or all state high-speed rail construction.

(b) Those provisions of a contract authorized in paragraph (1) of subdivision (a) settling the claims of the parties in respect to removals or relocations of utility facilities completed by the utility prior to the effective date of the contract shall be irrevocable after the execution of the contract, unless changed or modified by mutual consent of the parties in writing. Either party may maintain an action in a court of competent jurisdiction upon any of the provisions of the contract at any time within two years after the effective date of the contract, and the utility need not file a claim with a state agency as a condition precedent to the maintenance of an action under this subdivision.

(c) Those provisions of a contract dealing with removals or relocations of utility facilities to be undertaken or completed by the utility after the effective date of the contract, as authorized in paragraph (2) of subdivision (a), shall be subject to the following limitations and requirements:

(1) While the contract remains in effect, the contract shall govern exclusively the determination of the obligations and costs to be borne by each party in regard to any removal or relocation covered by the contract and undertaken or completed by the utility after the effective date of the contract, whether notice of the necessity of the removal or relocation was given by the authority to the utility before or after the effective date of the contract. This chapter, as now or hereafter existing, and any and all other laws that would be applicable to the subject matter but for the contract shall not apply, except that laws may be referred to, retained, and made applicable by the contract. This paragraph shall not apply in the following circumstances:

(A) If, before the effective date of a contract entered into under this section, the parties executed an agreement in respect to the obligations and costs to be borne by each party as to a particular removal or relocation under a notice given by the authority, the provisions of such an agreement shall govern as to the obligations and costs to be borne by each party in respect to that particular removal or relocation.

(B) If a particular notice given by the authority before the effective date of a contract entered into under this section includes a determination that a removal or relocation is to be made at the expense of the utility, the utility shall be bound by that notice unless the utility advised the authority in writing of its disagreement with the determination within the time specified in an agreement then in effect between the authority and the utility in respect to the procedure to be followed in those cases, or, if there is no such agreement, within a reasonable time after receipt by the utility of the notice.

(2) Either party may maintain an action in a court of competent jurisdiction for an adjudication as to the obligations and costs to be borne by each party under the contract at any time within four years after the cause of action first arose. The cause of action shall be deemed to arise at the time of the completion by the utility of the removal or relocation in question. The filing of a claim with a state agency shall not be deemed a condition precedent to the maintenance by the utility of an action under this paragraph.

(3) The contract shall terminate upon the repeal of this section, the repeal of paragraph (2) of subdivision (a) and subdivision (c), or at the time or in the manner as may be provided in the contract. In the event of termination under this paragraph, the laws applicable to the subject matter of the contract existing at the time of termination shall thereafter govern, except that the terms of the contract shall continue to apply to removals or relocations required of the utility by the authority under notice mailed or delivered to the utility prior to the termination, whether work upon the removal or relocation has already commenced, is in progress, or has been completed.

(Added by Stats. 2013, Ch. 35, Sec. 7. Effective June 27, 2013.)



185508

A utility is entitled to a permit for such reasonable crossings of high-speed rail property as may be required for the proper discharge of the utility s service to the public.

(Added by Stats. 2013, Ch. 35, Sec. 7. Effective June 27, 2013.)



185509

The authority shall exercise reasonable discretion in acting on applications of utilities for permits to occupy high-speed rail property for longitudinal locations of facilities, as may be required for the proper discharge of their services to the public. The authority may, however, refuse to grant an application for a longitudinal installation that would be inconsistent with public safety or the continued unobstructed use of the high-speed rail property for rail or vehicular traffic, or for any type of utility structure inconsistent with the aesthetic values of any landscaped high-speed rail property within, or approaching within, one mile of the limits of any city.

(Added by Stats. 2013, Ch. 35, Sec. 7. Effective June 27, 2013.)



185510

The authority, in acting upon applications for utility permits, shall consider both the interests of the traveling public upon the high-speed rail property and the needs of consumers for utility services.

(Added by Stats. 2013, Ch. 35, Sec. 7. Effective June 27, 2013.)



185511

Nothing in this chapter is intended to prevent the authority from making reasonable rules and regulations and requiring reasonable conditions in permits concerning the place, manner, and method of location of utility facilities in, under, over, or along high-speed rail property.

(Added by Stats. 2013, Ch. 35, Sec. 7. Effective June 27, 2013.)









DIVISION 20. SAN BERNARDINO COUNTY TRANSPORTATION COMMISSION

CHAPTER 1. General Provisions, Findings, and Definitions

190000

The division shall be known and may be cited as the San Bernardino County Transportation Sales Tax Act.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190001

The Legislature hereby finds and declares all of the following:

(a) Recognizing the scarcity of resources available for all transportation development, alternative methods of financing provided in this division are needed to finance the cost of constructing, developing, acquiring, and maintaining and providing highways, streets, roads, and public transportation services in the County of San Bernardino and these methods will increase economic opportunities, contribute to economic development, be in the public interest and serve a public purpose, and promote the health, safety, and welfare of the citizens within the County of San Bernardino.

(b) It is the intent of the Legislature, in enacting this division, that the County of San Bernardino continue to receive its equitable share of funds under the state transportation improvement program and that incentives be provided to reward rather than to penalize counties that adopt local sales tax measures.

(c) It is in the public interest to allow the voters of San Bernardino County to adopt a specific revenue source and to authorize new duties for the San Bernardino County Transportation Commission so that local decisions can be implemented in a timely manner to provide improvements to the transportation system.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190002

Bonds means indebtedness and securities of any kind or class, including bonds, notes, bond anticipation notes, and commercial paper.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190003

Commission means the San Bernardino County Transportation Commission created pursuant to Section 130054.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190004

County means the County of San Bernardino.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190005

San Bernardino Associated Governments means the joint powers agency established pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code. Any board, commission, department, or officer succeeding to the functions of the association is granted the powers and duties of the association under this division.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)






CHAPTER 2. Administration

190100

The commission shall expend only that amount of the funds generated pursuant to this division for staff support, audit, administrative expenses, and contract services that are necessary and reasonable to carry out its responsibilities pursuant to this division, and in no case shall the funds expended for salaries and benefits exceed 1 percent of the annual amount of revenue raised by the tax.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190101

The commission shall do all of the following with respect to the revenues derived from the transactions and use tax levied pursuant to Chapter 4 (commencing with Section 190300):

(a) Adopt an annual budget.

(b) Cause a postaudit of the financial transactions and records of the commission and of all revenues expended pursuant to this division to be made at least annually by a certified public accountant.

(c) Do any and all things necessary to carry out the purposes of this division.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190102

(a) The commission shall publish, pursuant to Section 6061 of the Government Code, notice of the time and place of the public hearing for the adoption of the annual budget not later than 15 days prior to the date of the hearing.

(b) The proposed annual budget shall be available for public inspection at least 15 days prior to the hearing.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190103

The commission may approve a transaction and use tax ordinance and ballot proposition and call an election in accordance with Chapter 4 (commencing with Section 190300).

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)






CHAPTER 3. Powers and Functions

190200

The commission may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190201

All claims for money or damages against the commission are governed by Division 3.6 (commencing with Section 810) of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190202

The commission may make contracts and enter into stipulations of any nature whatsoever, including, but not limited to, contracts and stipulations to indemnify and hold harmless, to employ labor, and to do all acts necessary and convenient for the full exercise of the powers granted in this division.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190203

The commission may contract with any department or agency of the United States of America, with any public agency, including, but not limited to, the Department of Transportation; any transit development board, county, or city; or any person upon any terms and conditions that the commission finds is in its best interest.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)






CHAPTER 4. Transactions and Use Tax

190300

The Legislature, by the enactment of this chapter, intends the additional funds provided government agencies by this chapter to supplement existing local revenues being used for transportation purposes. The government agencies shall maintain their existing commitment of local funds for transportation purposes pursuant to an ordinance adopted by the commission to enforce this section.

The commission may levy a retail transactions and use tax applicable in the incorporated and unincorporated territory of the county in accordance with this chapter and Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code. The ordinance shall only become effective if adopted by a two-thirds vote of the commission and subsequently approved by two-thirds of the electors voting on the measure at a special election called for the purpose by the board of supervisors or at any regular election. The board of supervisors shall call the election upon being requested to do so by a resolution adopted by the commission, but not otherwise. The commission shall specify in the ordinance that not more than 1 percent of the annual amount of revenues raised by the tax may be used to fund the salaries and benefits of the staff of the commission in administering the programs funded from that tax. The ordinance shall take effect at the close of the polls on the day of election at which the proposition is adopted. The initial collection of the transactions and use tax shall take place in accordance with Section 190304.

If the voters do not approve the ordinance, the board of supervisors may, at any time thereafter, submit the same, or a different, measure, if adopted by a two-thirds vote of the commission, to the voters in accordance with this division.

(Amended by Stats. 2007, Ch. 343, Sec. 28.9. Effective January 1, 2008.)



190302

(a) The commission, in the ordinance, shall state the nature of the tax to be imposed, the tax rate or the maximum tax rate, the purposes for which the revenue derived from the tax will be used, and shall set a term during which the tax will be imposed.

(b) The purposes for which the tax revenues may be used may include, but are not limited to, the administration of this division, including legal actions related thereto, the construction, capital acquisition, maintenance, and operation of streets, roads, and highways, including state highways. These purposes include expenditures for the planning, environmental reviews, engineering and design costs, and related right-of-way acquisition.

(c) The ordinance shall contain an expenditure plan which shall include the allocation of revenues for the purposes authorized by this section and shall include, at a minimum, the following provisions:

(1) The proportional distribution of the revenues among various purposes.

(2) The specific projects to be funded under the state highway and freeway portion. Following adoption of the ordinance by the voters, the plan may only be amended, if required, by the following process:

(A) Initiation of amendment by the commission, reciting findings of necessity.

(B) Approval by the board of supervisors.

(C) Approval by a majority of the cities constituting a majority of the incorporated population.

(3) The formula for distribution of the city and the county portion, which may be amended by voter approval.

(4) A requirement that the arterial portion be expended pursuant to a five-year project list to be adopted by the commission, extended annually for one year, available for public review, to be first adopted at least 30 days prior to the election held pursuant to Section 190301.

(5) A requirement that the city and the county portions be expended pursuant to a five-year project list to be adopted by a resolution by each city and the board of supervisors, respectively, extended annually for one year, available for public review, to be first adopted at least 30 days prior to the election held pursuant to Section 190301.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190303

(a) The county shall conduct an election called by the board of supervisors pursuant to Section 190301.

(b) The election shall be called and conducted in the same manner as provided by law for the conduct of elections by a county.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190304

(a) Any transactions and use tax ordinance adopted pursuant to this chapter shall be operative on the first day of the first calendar quarter commencing more than 120 days after adoption of the ordinance.

(b) Prior to the operative date of the ordinance, the commission shall contract with the State Board of Equalization to perform all functions incident to the administration and operation of the ordinance.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190305

The revenues from the taxes imposed pursuant to this chapter shall be allocated by the commission for transportation purposes consistent with the adopted regional transportation improvement program and the regional transportation plan.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190306

(a) The commission, subject to the approval of the voters, may impose a maximum tax rate of one-half of 1 percent under this division and Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, and the commission may state the maximum tax rate in terms of not to exceed one-half of 1 percent, or any lesser percentage thereof. Neither this division nor the ordinance shall affect any tax otherwise authorized.

(b) The tax rate adopted pursuant to this chapter, unless otherwise prohibited, may be increased by the commission by ordinance adopted in the manner and by the vote stated in Section 190301 and approved by a majority of the electors voting on the measure at an election called for that purpose by the commission.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190307

The commission may reduce a tax rate to percentages lower than that approved by the voters and may further provide for an increase of the tax rate if it has previously been lowered. However, the tax rate may not be increased to a rate above the tax rate approved by the voters.

Any reduced tax rate may be adopted only if the commission determines, by a two-thirds vote, that the proceeds of the taxes with the altered tax rate will be sufficient to provide for the payment of principal of, and interest on, any limited tax bonds and any other indebtedness incurred by the commission which was to be payable from the proceeds of the retail transactions and use tax.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190307.5

Any increase or reduction in the tax rate adopted pursuant to Section 190306 or 190307 shall become effective on the first day of the calendar quarter which commences at least 120 days following the date of the commission s vote approving the increased or reduced rate.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190308

(a) If requested to do so by the commission in its resolution calling for an election, the board of supervisors, as part of the ballot proposition to approve the imposition of a retail transactions and use tax, may seek authorization to issue bonds for capital outlay expenditures as may be provided for in the ordinance expenditure plan payable solely from the proceeds of the tax.

(b) The maximum bonded indebtedness that may be outstanding at any one time shall be an amount equal to the sum of the principal of, and interest on, the bonds, but not to exceed the estimated proceeds of the tax, as determined by the plan. The amount of bonds outstanding at any one time does not include the amount of bonds, refunding bonds, or bond anticipation notes for which funds necessary for the payments thereof have been set aside for that purpose in a trust or escrow account.

(c) The proposition shall set forth the actual percent of the tax.

(d) The proposition shall set forth the duration of the tax if the plan specifies a time limit.

(e) The proposition shall set forth the amount of bonds, if any, payable from the proceeds of the tax.

(f) The proposition shall set forth the commission as the agency imposing the tax.

(g) The proposition shall set forth the appropriations limit of the commission pursuant to Section 4 of Article XIII B of the California Constitution.

(h) The sample ballot to be mailed to the voters, pursuant to Section 13303 of the Elections Code, shall be the full proposition, as set forth in the ordinance calling the election, and the voter information handbook shall include the entire ordinance expenditure plan.

(Amended by Stats. 1994, Ch. 923, Sec. 216. Effective January 1, 1995.)



190309

(a) The bonds authorized by the voters concurrently with the approval of the retail transactions and use tax may be issued at any time by the commission and shall be payable from the proceeds of the tax. The bonds shall be referred to as limited tax bonds.

The bonds may be secured by a pledge of revenues from the proceeds of the tax.

(b) The pledge of the tax to the limited tax bonds authorized under this chapter shall have priority over the use of any of the tax for pay-as-you-go financing, except to the extent that that priority is expressly restricted in the resolution authorizing the issuance of the bonds.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190310

Limited tax bonds shall be issued pursuant to a resolution adopted at any time by a two-thirds vote of the commission. Each resolution shall provide for the issuance of bonds in the amounts as may be necessary, until the full amount of bonds authorized have been issued. The full amount of bonds may be divided into two or more series and different dates of payment fixed for the bonds of each series. A bond need not mature on its anniversary date.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190311

(a) A resolution authorizing the issuance of bonds shall state all of the following:

(1) The purposes for which the proposed debt is to be incurred, which may include all costs and estimated costs incidental to, or connected with, the accomplishment of those purposes, including, without limitation, engineering, inspection, legal, fiscal agents, financial consultant and other fees, bond and other reserve funds, working capital, bond interest estimated to accrue during the construction period and for a period not to exceed three years thereafter, and expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(2) The estimated cost of accomplishing those purposes.

(3) The amount of the principal of the indebtedness.

(4) The maximum term the bonds proposed to be issued shall run before maturity, which shall not be beyond the date of termination of the imposition of the retail transactions and use tax.

(5) The maximum rate of interest to be paid, which shall not exceed the maximum allowable by law.

(6) The denomination or denominations of the bonds, which shall not be less than five thousand dollars ($5,000).

(7) The form of the bonds, including, without limitation, registered bonds and coupon bonds, to the extent permitted by federal law, and the form of any coupons to be attached thereto, the registration, conversion, and exchange privileges, if any, pertaining thereto, and the time when all of, or any part of, the principal becomes due and payable.

(b) The resolution may also contain any other matters authorized by this chapter or any other law.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190312

The bonds shall bear interest at a rate or rates not exceeding the maximum allowable by law, payable at intervals determined by the commission, except that the first interest payable on the bonds, or any series thereof, may be for any period not exceeding one year, as determined by the commission.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190313

In the resolution authorizing the issuance of the bonds, the commission may also provide for the call and redemption of the bonds prior to maturity at the times and prices and upon other terms as specified. However, no bond is subject to call or redemption prior to maturity, unless it contains a recital to that effect or unless a statement to that effect is printed.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190314

The principal of, and interest on, the bonds shall be payable in lawful money of the United States at the office of the treasurer of the commission, or at other places as may be designated, or at both the office and other places at the option of the holders of the bonds.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190315

The bonds, or each series thereof, shall be dated and numbered consecutively and shall be signed by the chairperson or vice chairperson of the commission and the auditor-controller of the commission, and the official seal, if any, of the commission shall be attached.

The interest coupons of the bonds shall be signed by the auditor-controller of the commission. All of the signatures and seal may be printed, lithographed, or mechanically reproduced.

If any officer whose signature appears on the bonds or coupons ceases to be that officer before the delivery of the bonds, the officer s signature is as effective as if the officer had remained in office.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190316

The bonds may be sold as the commission determines by resolution, and the bonds may be sold at a price below par, whether by negotiated or public sale.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190317

Delivery of any bonds may be made at any place either inside or outside the state, and the purchase price may be received in cash or bank credits.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190318

All accrued interest and premiums received on the sale of the bonds shall be placed in the fund to be used for the payment of the principal of, and interest on, the bonds, and the remainder of the proceeds of the bonds shall be placed in the treasury of the commission and applied to secure the bonds or for the purposes for which the debt was incurred. However, when the purposes have been accomplished, any money remaining shall be either (a) transferred to the fund to be used for the payment of principal of, and interest on, the bonds or (b) placed in a fund to be used for the purchase of the outstanding bonds in the open market at prices and in the manner, either at public or private sale or otherwise, as determined by the commission. Bonds so purchased shall be canceled immediately.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190319

(a) The commission may provide for the issuance, sale, or exchange of refunding bonds to redeem or retire any bonds issued by the commission upon the terms, at the times and in the manner which it determines.

(b) Refunding bonds may be issued in a principal amount sufficient to pay all, or any part of, the principal of the outstanding bonds, the premiums, if any, due upon call and redemption thereof prior to maturity, all expenses of the refunding, and either of the following:

(1) The interest upon the refunding bonds from the date of sale thereof to the date of payment of the bonds to be refunded out of the proceeds of the sale of the refunding bonds or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holders of the bonds.

(2) The interest upon the bonds to be refunded from the date of sale of the refunding bonds to the date of payment of the bonds to be refunded or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holder of the bonds.

(c) The provisions of this chapter for the issuance and sale of bonds apply to the issuance and sale of refunding bonds.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190320

(a) The commission may borrow money in anticipation of the sale of bonds which have been authorized pursuant to this chapter, but which have not been sold or delivered, and may issue negotiable bond anticipation notes therefor and may renew the bond anticipation notes from time to time. However, the maximum maturity of any bond anticipation notes, including the renewals thereof, shall not exceed five years from the date of delivery of the original bond anticipation notes.

(b) The bond anticipation notes, and the interest thereon, may be paid from any money of the commission available therefor, including the revenues from the tax. If not previously otherwise paid, the bond anticipation notes, or any portion thereof, or the interest thereon, shall be paid from the proceeds of the next sale of the bonds of the commission in anticipation of which the notes were issued.

(c) The bond anticipation notes shall not be issued in any amount in excess of the aggregate amount of the bonds which the commission has been authorized to issue, less the amount of any bonds of the authorized issue previously sold, and also less the amount of other bond anticipation notes therefor issued and then outstanding. The bond anticipation notes shall be issued and sold in the same manner as the bonds.

(d) The bond anticipation notes and the resolutions authorizing them may contain any provisions, conditions, or limitations which a resolution of the commission may contain.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190321

Any bonds issued under this chapter are legal investment for all trust funds; for the funds of insurance companies, commercial and savings banks, and trust companies; and for state school funds; and whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, counties, school districts, or other districts within the state, that money or those funds may be invested in the bonds issued under this chapter, and whenever bonds of cities, counties, school districts, or other districts within the state may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public money, the bonds issued under this chapter may be so used. The provisions of this chapter are in addition to all other laws relating to legal investments and shall be controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190322

Any action or proceeding wherein the validity of the adoption of the retail transactions and use tax ordinance provided for in this chapter or the issuance of any bonds thereunder or any of the proceedings in relation thereto is contested, questioned, or denied, shall be commenced within six months from the date of the election at which the ordinance is approved; otherwise, the bonds and all proceedings in relation thereto, including the adoption and approval of the ordinance, shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)



190323

The commission has no power to impose any tax other than the transactions and use tax imposed upon approval of the voters in accordance with this division.

(Added by Stats. 1987, Ch. 270, Sec. 1. Effective July 28, 1987.)









DIVISION 25. RIVERSIDE COUNTY TRANSPORTATION COMMISSION

CHAPTER 1. General Provisions, Findings, and Definitions

240000

The division shall be known and may be cited as the Riverside County Transportation Sales Tax Act.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240001

The Legislature hereby finds and declares all of the following:

(a) Recognizing the scarcity of resources available for all transportation development, alternative methods of financing provided in this division are needed to finance the cost of constructing, developing, acquiring, and maintaining and providing highways, streets, roads, and public transportation services in the County of Riverside and these methods will increase economic opportunities, contribute to economic development, be in the public interest and serve a public purpose, and promote the health, safety, and welfare of the citizens within the County of Riverside.

(b) It is the intent of the Legislature, in enacting this division, that the County of Riverside continue to receive its equitable share of funds under the state transportation improvement program and that incentives be provided to reward rather than to penalize counties that adopt local sales tax measures.

(c) It is in the public interest to allow the voters of Riverside County to adopt a specific revenue source and to authorize new duties for the Riverside County Transportation Commission so that local decisions can be implemented in a timely manner to provide improvements to the transportation system.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240002

Bonds means indebtedness and securities of any kind or class, including bonds, notes, bond anticipation notes, and commercial paper.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240003

Commission means the Riverside County Transportation Commission created pursuant to Section 130054.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240004

County means the County of Riverside.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)






CHAPTER 2. Administration

240100

The commission shall expend only that amount of the funds generated pursuant to this division for staff support, audit, administrative expenses, and contract services that are necessary and reasonable to carry out its responsibilities pursuant to this division. The commission shall not expend more than 1 percent of the funds received from the transactions and use tax levied pursuant to Chapter 4 (commencing with Section 240300) for the salaries and benefits for the commission s staff.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240101

The commission shall do all of the following with respect to the revenues derived from the transactions and use tax levied pursuant to Chapter 4 (commencing with Section 240300):

(a) Adopt an annual budget.

(b) Cause a postaudit of the financial transactions and records of the commission and of all revenues expended pursuant to this division to be made at least annually by a certified public accountant.

(c) Do any and all things necessary to carry out the purposes of this division.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240102

(a) The commission shall publish, pursuant to Section 6061 of the Government Code, notice of the time and place of the public hearing for the adoption of the annual budget not later than 15 days prior to the date of the hearing.

(b) The proposed annual budget shall be available for public inspection at least 15 days prior to the hearing.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240103

The commission may approve a transaction and use tax ordinance and ballot proposition and call an election in accordance with Chapter 4 (commencing with Section 240300).

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)






CHAPTER 3. Powers and Functions

240200

The commission may sue and be sued, except as otherwise provided by law, in all actions and proceedings, in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240201

All claims for money or damages against the commission are governed by Division 3.6 (commencing with Section 810) of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240202

The commission may make contracts and enter into stipulations of any nature whatsoever, including, but not limited to, contracts and stipulations to indemnify and hold harmless, to employ labor, and to do all acts necessary and convenient for the full exercise of the powers granted in this division.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240203

The commission may contract with any department or agency of the United States of America, with any public agency, including, but not limited to, the Department of Transportation, any transit development board, county, or city, or with any person upon any terms and conditions that the commission finds is in its best interest.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)






CHAPTER 4. Transactions and Use Tax

240300

The Legislature, by the enactment of this chapter, intends the additional funds provided government agencies by this chapter to supplement existing local revenues being used for transportation purposes. The government agencies shall maintain their existing commitment of local funds for street, highway, and public transit purposes pursuant to an ordinance adopted by the commission to enforce this section.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240301

The commission may levy a retail transactions and use tax applicable in the incorporated and unincorporated territory of the county in accordance with this chapter and Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code. The ordinance shall only become effective if adopted by a two-thirds vote of the commission and subsequently approved by two-thirds of the electors voting on the measure at a special election called for the purpose by the board of supervisors or at any regular election. The commission shall specify in the ordinance that not more than 1 percent of the annual net amount of revenues raised by the tax may be used to fund the salaries and benefits of the staff of the commission in administering the programs funded from that tax. The ordinance shall take effect at the close of the polls on the day of election at which the proposition is adopted. The initial collection of the transactions and use tax shall take place in accordance with Section 240304.

If the voters do not approve the ordinance, the board of supervisors may, at any time thereafter, submit the same, or a different, measure, if adopted by a two-thirds vote of the commission, to the voters in accordance with this division.

(Amended by Stats. 2007, Ch. 343, Sec. 28.10. Effective January 1, 2008.)



240302

(a) The commission, in the ordinance, shall state the nature of the tax to be imposed, the tax rate or the maximum tax rate, the purposes for which the revenue derived from the tax will be used, and shall set a term during which the tax will be imposed.

(b) The purposes for which the tax revenues may be used may include, but are not limited to, the administration of this division, including legal actions related thereto, the construction, capital acquisition, maintenance, and operation of streets, roads, highways, including state highways, and public transit systems. These purposes include expenditures for the planning, environmental reviews, engineering and design costs, and related right-of-way acquisition.

(c) The ordinance shall contain an expenditure plan which shall include the allocation of revenues for the purposes authorized by this section and shall include, at a minimum, the following provisions:

(1) The proportional distribution of the revenues among various purposes.

(2) The specific projects to be funded under the state highway and freeway portion.

(3) The formula for distribution of the city and county portion, which may be amended by voter approval.

(d) Following adoption of the ordinance by the voters, the expenditure plan may only be amended, if required, by the following process:

(1) Initiation of amendment by the commission, reciting findings of necessity.

(2) Approval by the board of supervisors.

(3) Approval by a majority of the cities constituting a majority of the incorporated population.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240303

(a) The county shall conduct an election called by the board of supervisors pursuant to Section 240301.

(b) The election shall be called and conducted in the same manner as provided by law for the conduct of elections by a county.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240304

(a) Any transactions and use tax ordinance adopted pursuant to this chapter shall be operative on the first day of the first calendar quarter commencing more than 120 days after adoption of the ordinance.

(b) Prior to the operative date of the ordinance, the commission shall contract with the State Board of Equalization to perform all functions incident to the administration and operation of the ordinance.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240305

The revenues from the taxes imposed pursuant to this chapter shall be allocated by the commission for transportation purposes consistent with the adopted regional transportation improvement program and the regional transportation plan.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240306

(a) The commission, subject to the approval of the voters, may impose a maximum tax rate of one-half of 1 percent under this division and Part 1.6 (commencing with Section 7251) of Division 2 of the Revenue and Taxation Code, and the commission may state the maximum tax rate in terms of not to exceed one-half of 1 percent, or any lesser percentage thereof. Neither this division nor the ordinance shall affect any tax otherwise authorized.

(b) The tax rate adopted pursuant to this chapter, unless otherwise prohibited, may be increased by the commission by ordinance adopted in the manner and by the vote stated in Section 240301 and approved by a majority of the electors voting on the measure at an election called for that purpose by the commission.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240307

Any increase or reduction in the tax rate adopted pursuant to Section 240306 or 240307 shall become effective on the first day of the calendar quarter which commences at least 120 days following the date of the commission s vote approving the increased or reduced rate.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240308

(a) If requested to do so by the commission in its resolution calling for an election, the board of supervisors, as part of the ballot proposition to approve the imposition of a retail transactions and use tax, may seek authorization to issue bonds for capital outlay expenditures as may be provided for in the ordinance expenditure plan payable from the proceeds of the tax.

(b) The maximum bonded indebtedness that may be outstanding at any one time shall be an amount equal to the sum of the principal of, and interest on, the bonds, but not to exceed the estimated proceeds of the tax, as determined by the plan. The amount of bonds outstanding at any one time does not include the amount of bonds, refunding bonds, or bond anticipation notes for which funds necessary for the payment thereof have been set aside for that purpose in a trust or escrow account.

(c) The proposition shall set forth each of the following:

(1) The actual percent of the tax.

(2) The duration of the tax if the plan specifies a time limit.

(3) The amount of bonds, if any, payable from the proceeds of the tax.

(4) The commission as the agency imposing the tax.

(5) The appropriations limit of the commission, pursuant to Section 4 of Article XIII?B of the California Constitution.

(d) The sample ballot to be mailed to the voters, pursuant to Section 13303 of the Elections Code, shall be the full proposition, as set forth in the ordinance calling the election, and the voter information handbook shall include the entire ordinance expenditure plan.

(Amended by Stats. 2009, Ch. 140, Sec. 170. Effective January 1, 2010.)



240309

(a) The bonds authorized by the voters concurrently with the approval of the retail transactions and use tax may be issued at any time by the commission and shall be payable from the proceeds of the tax. The bonds shall be referred to as limited tax bonds.

The bonds may be secured by a pledge of revenues from the proceeds of the tax.

(b) The pledge of the tax to the limited tax bonds authorized under this chapter shall have priority over the use of any of the tax for pay-as-you-go financing, except to the extent that that priority is expressly restricted in the resolution authorizing the issuance of the bonds.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240310

Limited tax bonds shall be issued pursuant to a resolution adopted at any time by a two-thirds vote of the commission. Each resolution shall provide for the issuance of bonds in the amounts as may be necessary, until the full amount of bonds authorized have been issued. The full amount of bonds may be divided into two or more series and different dates of payment fixed for the bonds of each series. A bond need not mature on its anniversary date.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240311

(a) A resolution authorizing the issuance of bonds shall state all of the following:

(1) The purposes for which the proposed debt is to be incurred, which may include all costs and estimated costs incidental to, or connected with, the accomplishment of those purposes, including, without limitation, engineering, inspection, legal, fiscal agents, financial consultant and other fees, bond and other reserve funds, working capital, bond interest estimated to accrue during the construction period and for a period not to exceed three years thereafter, and expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(2) The estimated cost of accomplishing those purposes.

(3) The amount of the principal of the indebtedness.

(4) The maximum term the bonds proposed to be issued shall run before maturity, which shall not be beyond the date of termination of the imposition of the retail transactions and use tax.

(5) The maximum rate of interest to be paid, which shall not exceed the maximum allowable by law.

(6) The denomination or denominations of the bonds, which shall not be less than five thousand dollars ($5,000).

(7) The form of the bonds, including, without limitation, registered bonds and coupon bonds, to the extent permitted by federal law, and the form of any coupons to be attached thereto, the registration, conversion, and exchange privileges, if any, pertaining thereto, and the time when all of, or any part of, the principal becomes due and payable.

(b) The resolution may also contain any other matters authorized by this chapter or any other law.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240312

The bonds shall bear interest at a rate or rates not exceeding the maximum allowable by law, payable at intervals determined by the commission, except that the first interest payable on the bonds, or any series thereof, may be for any period not exceeding one year, as determined by the commission.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240313

In the resolution authorizing the issuance of the bonds, the commission may also provide for the call and redemption of the bonds prior to maturity at the times and prices and upon other terms as specified. However, no bond is subject to call or redemption prior to maturity, unless it contains a recital to that effect or unless a statement to that effect is printed.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240314

The principal of, and interest on, the bonds shall be payable in lawful money of the United States at the office of the treasurer of the commission, or at other places as may be designated, or at both the office and other places at the option of the holders of the bonds.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240315

The bonds, or each series thereof, shall be dated and numbered consecutively and shall be signed by the chairperson or vice chairperson of the commission and the auditor-controller of the commission, and the official seal, if any, of the commission shall be attached.

The interest coupons of the bonds shall be signed by the auditor-controller of the commission. All of the signatures and seal may be printed, lithographed, or mechanically reproduced.

If any officer whose signature appears on the bonds or coupons ceases to be that officer before the delivery of the bonds, the officer s signature is as effective as if the officer had remained in office.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240316

The bonds may be sold as the commission determines by resolution, and the bonds may be sold at a price below par, whether by negotiated or public sale.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240317

Delivery of any bonds may be made at any place either inside or outside the state, and the purchase price may be received in cash or bank credits.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240318

All accrued interest and premiums received on the sale of the bonds shall be placed in the fund to be used for the payment of the principal of, and interest on, the bonds, and the remainder of the proceeds of the bonds shall be placed in the treasury of the commission and applied to secure the bonds or for the purposes for which the debt was incurred. However, when the purposes have been accomplished, any money remaining shall be either (a) transferred to the fund to be used for the payment of principal of, and interest on, the bonds or (b) placed in a fund to be used for the purchase of the outstanding bonds in the open market at prices and in the manner, either at public or private sale or otherwise, as determined by the commission. Bonds so purchased shall be canceled immediately.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240319

(a) The commission may provide for the issuance, sale, or exchange of refunding bonds to redeem or retire any bonds issued by the commission upon the terms, at the times and in the manner which it determines.

(b) Refunding bonds may be issued in a principal amount sufficient to pay all, or any part of, the principal of the outstanding bonds, the premiums, if any, due upon call and redemption thereof prior to maturity, all expenses of the refunding, and either of the following:

(1) The interest upon the refunding bonds from the date of sale thereof to the date of payment of the bonds to be refunded out of the proceeds of the sale of the refunding bonds or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holders of the bonds.

(2) The interest upon the bonds to be refunded from the date of sale of the refunding bonds to the date of payment of the bonds to be refunded or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holder of the bonds.

(c) The provisions of this chapter for the issuance and sale of bonds apply to the issuance and sale of refunding bonds.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240320

(a) The commission may borrow money in anticipation of the sale of bonds which have been authorized pursuant to this chapter, but which have not been sold or delivered, and may issue negotiable bond anticipation notes therefor and may renew the bond anticipation notes from time to time. However, the maximum maturity of any bond anticipation notes, including the renewals thereof, shall not exceed five years from the date of delivery of the original bond anticipation notes.

(b) The bond anticipation notes, and the interest thereon, may be paid from any money of the commission available therefor, including the revenues from the tax. If not previously otherwise paid, the bond anticipation notes, or any portion thereof, or the interest thereon, shall be paid from the proceeds of the next sale of the bonds of the commission in anticipation of which the notes were issued.

(c) The bond anticipation notes shall not be issued in any amount in excess of the aggregate amount of the bonds which the commission has been authorized to issue, less the amount of any bonds of the authorized issue previously sold, and also less the amount of other bond anticipation notes therefor issued and then outstanding. The bond anticipation notes shall be issued and sold in the same manner as the bonds.

(d) The bond anticipation notes and the resolutions authorizing them may contain any provisions, conditions, or limitations which a resolution of the commission may contain.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240321

Any bonds issued under this chapter are legal investment for all trust funds; for the funds of insurance companies, commercial and savings banks, and trust companies; and for state school funds; and whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, counties, school districts, or other districts within the state, that money or those funds may be invested in the bonds issued under this chapter, and whenever bonds of cities, counties, school districts, or other districts within the state may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public money, the bonds issued under this chapter may be so used. The provisions of this chapter are in addition to all other laws relating to legal investments and shall be controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240322

Any action or proceeding wherein the validity of the adoption of the retail transactions and use tax ordinance provided for in this chapter or the issuance of any bonds thereunder or any of the proceedings in relation thereto is contested, questioned, or denied, shall be commenced within six months from the date of the election at which the ordinance is approved; otherwise, the bonds and all proceedings in relation thereto, including the adoption and approval of the ordinance, shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)



240323

The commission has no power to impose any tax other than the transactions and use tax imposed upon approval of the voters in accordance with this division.

(Added by Stats. 1987, Ch. 270, Sec. 2. Effective July 28, 1987.)












Revenue and Taxation Code - RTC

GENERAL PROVISIONS

1

This act shall be known as the Revenue and Taxation Code.

(Enacted by Stats. 1939, Ch. 154.)



2

The provisions of this code in so far as they are substantially the same as existing statutory provisions relating to the same subject matter shall be construed as restatements and continuations, and not as new enactments.

(Enacted by Stats. 1939, Ch. 154.)



3

All persons who, at the time this code goes into effect, hold office under any of the acts repealed by this code, which offices are continued by this code, continue to hold them according to their former tenure.

(Enacted by Stats. 1939, Ch. 154.)



4

Any action or proceeding commenced before this code takes effect, or any right accrued, is not affected by this code, but all procedure taken shall conform to the provisions of this code as far as possible.

(Enacted by Stats. 1939, Ch. 154.)



5

Unless the context otherwise requires, the general provisions hereinafter set forth govern the construction of this code.

(Enacted by Stats. 1939, Ch. 154.)



6

Division, part, chapter, article, and section headings do not in any manner affect the scope, meaning, or intent of the provisions of this code.

(Enacted by Stats. 1939, Ch. 154.)



7

Whenever a power is granted to, or a duty imposed on, any person or board by any provision of this code, it may be exercised or performed by any deputy or person authorized by the person or board to whom the power is granted or on whom the duty is imposed, unless it is expressly provided that the power or duty shall be exercised or performed only by the person or board to whom the power is granted or on whom the duty is imposed.

(Amended by Stats. 1943, Ch. 874.)



8

Writing includes any form of recorded message capable of comprehension by ordinary visual means. Whenever any notice, report, petition, permit, statement, or record is required by this code, it shall be made in writing in the English language.

(Enacted by Stats. 1939, Ch. 154.)



9

Whenever any reference is made to any portion of this code or of any other law, the reference applies to all amendments and additions thereto now or hereafter made.

(Enacted by Stats. 1939, Ch. 154.)



10

Section means a section of this code unless some other statute is specifically mentioned and subdivision means a subdivision of the section in which that term occurs unless some other section is expressly mentioned.

(Enacted by Stats. 1939, Ch. 154.)



11

The present tense includes the past and future tenses; and the future, the present.

(Enacted by Stats. 1939, Ch. 154.)



12

The masculine gender includes the feminine and neuter.

(Enacted by Stats. 1939, Ch. 154.)



13

The singular number includes the plural, and the plural the singular.

(Enacted by Stats. 1939, Ch. 154.)



14

City includes incorporated city, city and county, municipal corporation, municipality, town, and incorporated town.

(Enacted by Stats. 1939, Ch. 154.)



15

County includes city and county.

(Enacted by Stats. 1939, Ch. 154.)



16

Shall is mandatory and may is permissive.

(Enacted by Stats. 1939, Ch. 154.)



17

Oath includes affirmation and written declarations signed under the penalties of perjury.

(Amended by Stats. 1957, Ch. 323.)



18

Signature or subscription includes mark. Such mark shall be made as required in the Civil Code.

(Enacted by Stats. 1939, Ch. 154.)



19

Person includes any person, firm, partnership, general partner of a partnership, limited liability company, registered limited liability partnership, foreign limited liability partnership, association, corporation, company, syndicate, estate, trust, business trust, or organization of any kind. As used in Division 2 (commencing with Section 6001), person shall include, in addition to the items of definition contained in the first sentence, trustee, trustee in bankruptcy, receiver, executor, administrator, or assignee.

(Amended by Stats. 1995, Ch. 679, Sec. 10. Effective October 10, 1995.)



20

Board means the State Board of Equalization.

(Enacted by Stats. 1939, Ch. 154.)



21

Controller means the State Controller.

(Enacted by Stats. 1939, Ch. 154.)



22

Auditor of a city or county means the chief accounting officer, by whatever title he may be known.

(Enacted by Stats. 1939, Ch. 154.)



23

Assessee means the person to whom property or a tax is assessed.

(Enacted by Stats. 1939, Ch. 154.)



24

No act in all the proceedings for raising revenue by taxation is illegal on account of informality or because not completed within the required time.

(Enacted by Stats. 1939, Ch. 154.)



25

Unless expressly otherwise provided, any notice required to be given to any person by any provision of this code may be given in the manner prescribed in the Code of Civil Procedure for service by mail.

(Enacted by Stats. 1939, Ch. 154.)



26

If any provision of this code, or its application to any person or circumstance, is held invalid, the remainder of the code, or the application of the provision to other persons or circumstances, is not affected.

(Enacted by Stats. 1939, Ch. 154.)



27

This code, and any amendment hereto made by any statute enacted at the fifty-third session of the Legislature, takes effect on February 1, 1941.

(Enacted by Stats. 1939, Ch. 154.)



28.5

As used in Division 1 of this code, partnership shall include limited liability company, registered limited liability partnership, and foreign limited liability partnership, except where the context or the specific provisions of this division otherwise require.

(Amended by Stats. 1995, Ch. 679, Sec. 11. Effective October 10, 1995.)



29

Whenever any official is authorized to commence an action for the violation of any law relating to revenue or to compel the specific performance of such a law, he may designate the county in which the action shall be commenced and prosecuted, unless otherwise provided by law.

(Added by Stats. 1951, Ch. 655.)



30

The courts of this State shall recognize and enforce liabilities for taxes lawfully imposed by any other state, or the political subdivisions thereof, which extends a like comity to this State.

(Amended by Stats. 1951, Ch. 1381.)



31

The Attorney General or an appropriate official of any political subdivision of this State may bring suits in the courts of other states to collect taxes legally due this State or any political subdivision thereof. The officials of other states which extend a like comity to this State are empowered to sue for the collection of such taxes in the courts of this State. A certificate by the Secretary of State under the Great Seal of the State that such officers have authority to collect the tax is conclusive evidence of such authority. This section does not apply to Parts 8 and 9 of Division 2.

(Amended by Stats. 1953, Ch. 569.)



33

Human whole blood, plasma, blood products, and blood derivatives, or any human body parts held in a bank for medical purposes, shall be exempt from taxation for any purpose.

(Added by Stats. 1965, Ch. 930.)



34

Whenever an amount of money paid by a person to the state or any of its agencies includes a sum which can be identified as in fact intended as payment of a locally administered tax which should have been paid directly to a city, city and county, county or district within the state, the state or its agency may pay the amount to the local government entitled thereto and notify the payor of its action. This procedure, however, shall not be followed by the state or any of its agencies unless the governing body of the local government concerned has, by resolution, agreed with respect to such payments that a timely payment received by the state or its agency will be regarded as a timely payment to the local government concerned, and that it will process all claims with respect to such payment in the same manner as though the payment had been made to it in the first instance.

(Added by Stats. 1969, Ch. 2.)



35

Commencing with its January 1, 1985, population base and continuing until the date of certification of the 1990 Federal Census, the population to be used by the Controller and by all other state and county agencies for all purposes of allocation and distribution of grant funds and subventions, including, without limitation, the annual allocation from the Public Library Fund and from the Motor Vehicle License Fee Account in the Transportation Tax Fund, for any general law city located in a county of the 11th class, which city s population as of January 1, 1985, was 38,925 based upon an estimate validated by the Department of Finance, shall be 38,925, adjusted annually, commencing January 1, 1986, by the percentage of population growth of the State of California as a whole.

(Added by Stats. 1987, Ch. 440, Sec. 1. Effective September 8, 1987.)



36

Whenever any notice or other communication is required by this code to be mailed by registered mail, the mailing of such notice or other communication by certified mail shall be deemed to be sufficient compliance with the requirements of law.

(Added by Stats. 1970, Ch. 287.)



37

Notwithstanding any other provision of law, all interest and penalties owing due to late payment of supplemental unsecured property tax levies shall be canceled, if such payment is made by December 31, 1981.

Notwithstanding any other provision of law, all interest and penalties owing on the readjusted amount of any other tax resulting from supplemental unsecured property tax levies shall be canceled, if the payment of such readjusted tax is made by December 31, 1981.

As used in this section, supplemental unsecured property tax levies shall mean that amount of property tax levied by any city, county, city and county, and special district which is attributable to that portion of the property tax rate levied on the unsecured roll for the 1978 79 tax year, less the rate for voter-approved indebtedness, which is in excess of four dollars ($4) per one hundred dollars ($100) of assessed value.

As used in this section, the readjusted amount of any other tax resulting from supplemental unsecured property tax levies shall mean the difference in any other tax levy between the amount that would have been levied had Article XIII?A applied to the 1978 79 unsecured property tax roll and the amount levied using the 1977 78 secured roll property tax rate.

(Added by Stats. 1981, Ch. 242, Sec. 3. Effective July 21, 1981.)



38

(a) The Legislative Analyst shall submit a report to the Legislature regarding the possible consolidation of the remittance processing and cashiering functions and the mail processing operations, of the Franchise Tax Board, the State Board of Equalization, and the Employment Development Department.

(b) The Franchise Tax Board, the State Board of Equalization, and the Employment Development Department shall provide the Legislative Analyst all data and information that the Legislative Analyst identifies as necessary for completing the report and shall assist the Legislative Analyst in the preparation of the report. The information provided to the Legislative Analyst shall include, but not be limited to, an evaluation of the short- and long-term fiscal and budgetary advantages and disadvantages that would result from the proposed consolidation of the remittance processing and cashiering functions and the mail processing functions of, the Franchise Tax Board, the State Board of Equalization, and the Employment Development Department. Any data and information requested by the Legislative Analyst shall be submitted on or before July 1, 2004.

(c) The purpose of the report required by this section is to determine, to the extent possible and based on available information and reasonable assumptions, if there are any benefits to the consolidation of the management and control of these operations based on all of the following criteria:

(1) The elimination of duplicative functions and fragmented responsibilities.

(2) Increased operational efficiencies due to the use of improved technologies and economies of scale.

(3) Additional interest earnings for the state.

(d) For purposes of this section, remittance processing and cashiering means receiving, batching, balancing, and depositing remittances.

(e) The Legislative Analyst shall provide to the Legislature its report and any recommendations and considerations with regard to the possible consolidation of these functions by November 1, 2004.

(Added by Stats. 2003, Ch. 569, Sec. 1. Effective January 1, 2004.)



38.7

(a) On or before January 1, 2016, the Legislative Analyst s Office shall provide to the Assembly Committee on Revenue and Taxation, the Senate Committee on Governance and Finance, and the public a report evaluating the economic effects and administration of the tax credits allowed pursuant to Sections 6902.5, 17053.85, and 23685. In researching the reports, the Legislative Analyst s Office may do all of the following:

(1) Request and receive all information provided to the California Film Commission pursuant to subdivision (g) of Sections 17053.85 and 23685.

(2) Request and receive all information provided to the Franchise Tax Board relating to the sale or assignment of credits pursuant to subdivision (c) of Sections 17053.85 and 23685.

(3) Request and receive all information provided to the board pursuant to subdivisions (c) and (g) of Section 6902.5.

(b) The California Film Commission, the board, the Franchise Tax Board, the Employment Development Department, and all other relevant state agencies shall provide additional information, as specified by the Legislative Analyst s Office, as needed to research the reports required by this section.

(c) (1) The information received by the Legislative Analyst s Office pursuant to this section shall be considered confidential taxpayer information subject to Sections 7056, 7056.5, and 19542 of this code and Section 1094 of the Unemployment Insurance Code, and shall be subject to the appropriate confidentiality requirements of the participating state agency.

(2) The Legislative Analyst s Office may publish statistics in conjunction with the reports required by this section that are derived from information provided to the Legislative Analyst s Office pursuant to this section if the published statistics are classified to prevent the identification of particular taxpayers, reports, and tax returns and the publication of the percentage of dividends paid by a corporation that is deductible by the recipient under Part 11 (commencing with Section 23001) of Division 2.

(Added by Stats. 2012, Ch. 840, Sec. 1. Effective September 30, 2012. See similar section added by Stats. 2012, Ch. 841.)



38.7

(a) On or before January 1, 2016, the Legislative Analyst s Office shall provide to the Assembly Committee on Revenue and Taxation, the Senate Committee on Governance and Finance, and the public a report evaluating the economic effects and administration of the tax credits allowed pursuant to Sections 6902.5, 17053.85, and 23685. In researching the reports, the Legislative Analyst s Office may do all of the following:

(1) Request and receive all information provided to the California Film Commission pursuant to subdivision (g) of Sections 17053.85 and 23685.

(2) Request and receive all information provided to the Franchise Tax Board relating to the sale or assignment of credits pursuant to subdivision (c) of Sections 17053.85 and 23685.

(3) Request and receive all information provided to the board pursuant to subdivisions (c) and (g) of Section 6902.5.

(b) The California Film Commission, the board, the Franchise Tax Board, the Employment Development Department, and all other relevant state agencies shall provide additional information, as specified by the Legislative Analyst s Office, as needed to research the reports required by this section.

(c) (1) The information received by the Legislative Analyst s Office pursuant to this section shall be considered confidential taxpayer information subject to Sections 7056, 7056.5, and 19542 of this code and Section 1094 of the Unemployment Insurance Code, and shall be subject to the appropriate confidentiality requirements of the participating state agency.

(2) The Legislative Analyst s Office may publish statistics in conjunction with the reports required by this section that are derived from information provided to the Legislative Analyst s Office pursuant to this section if the published statistics are classified to prevent the identification of particular taxpayers, reports, and tax returns and the publication of the percentage of dividends paid by a corporation that is deductible by the recipient under Part 11 (commencing with Section 23001) of Division 2.

(Added by Stats. 2012, Ch. 841, Sec. 1. Effective September 30, 2012.)



38.9

(a) On or before July 1, 2019, the Legislative Analyst s Office shall provide to the Assembly Committee on Revenue and Taxation, the Senate Committee on Governance and Finance, and the public a report evaluating the economic effects and administration of the tax credits allowed pursuant to Sections 6902.5, as amended by the act adding this section, 17053.95, and 23695. In researching the reports, the Legislative Analyst s Office may do all of the following:

(1) Request and receive all information provided to the California Film Commission pursuant to subdivision (g) of Sections 17053.95 and 23695.

(2) Request and receive all information provided to the Franchise Tax Board relating to the sale or assignment of credits pursuant to subdivision (c) of Sections 17053.95 and 23695.

(3) Request and receive all information provided to the board pursuant to subdivisions (c) and (g) of Section 6902.5, as amended by the act adding this section.

(b) The California Film Commission, the board, the Franchise Tax Board, the Employment Development Department, and all other relevant state agencies shall provide additional information, as specified by the Legislative Analyst s Office, as needed to research the reports required by this section.

(c) (1) The information received by the Legislative Analyst s Office pursuant to this section shall be considered confidential taxpayer information subject to Sections 7056, 7056.5, and 19542 of this code and Section 1094 of the Unemployment Insurance Code, and shall be subject to the appropriate confidentiality requirements of the participating state agency.

(2) The Legislative Analyst s Office may publish statistics in conjunction with the reports required by this section that are derived from information provided to the Legislative Analyst s Office pursuant to this section, if the published statistics are classified to prevent the identification of particular taxpayers, reports, and tax returns and the publication of the percentage of dividends paid by a corporation that is deductible by the recipient under Part 11 (commencing with Section 23001) of Division 2.

(Added by Stats. 2014, Ch. 413, Sec. 2. Effective September 18, 2014.)



40

(a) (1) The board shall publish on its Internet Web site a written formal opinion, a written memorandum opinion, or a written summary decision for each decision of the board in which the amount in controversy is five hundred thousand dollars ($500,000) or more, within 120 days of the date upon which the board rendered its decision.

(2) A decision of the board shall not include consent calendar actions taken by the board.

(b) Each formal opinion, memorandum opinion, and summary decision as described in subdivision (a) shall include all of the following:

(1) Findings of fact.

(2) The legal issue or issues presented.

(3) Applicable law.

(4) Analysis.

(5) Disposition.

(6) Names of adopting board members.

(c) (1) A board member may submit a dissenting opinion setting forth his or her rationale for disagreeing with the memorandum opinion or formal opinion.

(2) A board member may submit a concurring opinion setting forth the board member s rationale for agreeing with the result reached in the memorandum opinion or formal opinion, if different than the rationale set forth in the memorandum opinion or formal opinion.

(3) A dissenting opinion and a concurring opinion shall be published in the same manner as prescribed in subdivision (a) for a formal opinion or memorandum opinion.

(d) A formal opinion or memorandum opinion adopted by the board may be cited as precedent in any matter or proceeding before the board, unless the opinion has been depublished, overruled, or superseded. A summary decision may not be cited as precedent in any matter or proceeding before the board.

(Added by Stats. 2012, Ch. 788, Sec. 1. Effective January 1, 2013.)






DIVISION 1. PROPERTY TAXATION

PART 0.5. IMPLEMENTATION OF ARTICLE XIII?A OF THE CALIFORNIA CONSTITUTION

CHAPTER 1. Base Year Values

50

For purposes of base year values as determined by Section 110.1, values determined for property which is purchased or changes ownership after the 1975 lien date shall be entered on the roll for the lien date next succeeding the date of the purchase or change in ownership. Values determined after the 1975 lien date for property which is newly constructed shall be entered on the roll for the lien date next succeeding the date of completion of the new construction. The value of new construction in progress on the lien date shall be entered on the roll as of the lien date.

(Added by Stats. 1979, Ch. 242.)



51

(a) For purposes of subdivision (b) of Section 2 of Article XIII?A of the California Constitution, for each lien date after the lien date in which the base year value is determined pursuant to Section 110.1, the taxable value of real property shall, except as otherwise provided in subdivision (b) or (c), be the lesser of:

(1) Its base year value, compounded annually since the base year by an inflation factor, which shall be determined as follows:

(A) For any assessment year commencing prior to January 1, 1985, the inflation factor shall be the percentage change in the cost of living, as defined in Section 2212.

(B) For any assessment year commencing after January 1, 1985, and prior to January 1, 1998, the inflation factor shall be the percentage change, rounded to the nearest one-thousandth of 1 percent, from December of the prior fiscal year to December of the current fiscal year in the California Consumer Price Index for all items, as determined by the California Department of Industrial Relations.

(C) For any assessment year commencing on or after January 1, 1998, the inflation factor shall be the percentage change, rounded to the nearest one-thousandth of 1 percent, from October of the prior fiscal year to October of the current fiscal year in the California Consumer Price Index for all items, as determined by the California Department of Industrial Relations.

(D) In no event shall the percentage increase for any assessment year determined pursuant to subparagraph (A), (B), or (C) exceed 2 percent of the prior year s value.

(2) Its full cash value, as defined in Section 110, as of the lien date, taking into account reductions in value due to damage, destruction, depreciation, obsolescence, removal of property, or other factors causing a decline in value.

(b) If the real property was damaged or destroyed by disaster, misfortune, or calamity and the board of supervisors of the county in which the real property is located has not adopted an ordinance pursuant to Section 170, or any portion of the real property has been removed by voluntary action by the taxpayer, the taxable value of the property shall be the sum of the following:

(1) The lesser of its base year value of land determined under paragraph (1) of subdivision (a) or full cash value of land determined pursuant to paragraph (2) of subdivision (a).

(2) The lesser of its base year value of improvements determined pursuant to paragraph (1) of subdivision (a) or the full cash value of improvements determined pursuant to paragraph (2) of subdivision (a).

In applying this subdivision, the base year value of the subject real property does not include that portion of the previous base year value of that property that was attributable to any portion of the property that has been destroyed or removed. The sum determined under this subdivision shall then become the base year value of the real property until that property is restored, repaired, or reconstructed or other provisions of law require establishment of a new base year value.

(c) If the real property was damaged or destroyed by disaster, misfortune or calamity and the board of supervisors in the county in which the real property is located has adopted an ordinance pursuant to Section 170, the taxable value of the real property shall be its assessed value as computed pursuant to Section 170.

(d) For purposes of this section, real property means that appraisal unit that persons in the marketplace commonly buy and sell as a unit, or that is normally valued separately.

(e) Nothing in this section shall be construed to require the assessor to make an annual reappraisal of all assessable property. However, for each lien date after the first lien date for which the taxable value of property is reduced pursuant to paragraph (2) of subdivision (a), the value of that property shall be annually reappraised at its full cash value as defined in Section 110 until that value exceeds the value determined pursuant to paragraph (1) of subdivision (a). In no event shall the assessor condition the implementation of the preceding sentence in any year upon the filing of an assessment appeal.

(Amended by Stats. 2000, Ch. 647, Sec. 1. Effective January 1, 2001.)



51.5

(a) Notwithstanding any other provision of the law, any error or omission in the determination of a base year value pursuant to paragraph (2) of subdivision (a) of Section 110.1, including the failure to establish that base year value, which does not involve the exercise of an assessor s judgment as to value, shall be corrected in any assessment year in which the error or omission is discovered.

(b) An error or an omission described in subdivision (a) which involves the exercise of an assessor s judgment as to value may be corrected only if it is placed on the current roll or roll being prepared, or is otherwise corrected, within four years after July 1 of the assessment year for which the base year value was first established.

(c) An error or an omission involving the exercise of an assessor s judgment as to value shall not include errors or omissions resulting from the taxpayer s fraud, concealment, misrepresentation, or failure to comply with any provision of law for furnishing information required by Sections 441, 470, 480, 480.1, and 480.2, or from clerical errors.

(d) If a correction authorized by subdivision (a) or (b) reduces the base year value, appropriate cancellations or refunds of tax shall be granted in accordance with this division. If the correction increases the base year value, appropriate escape assessments shall be imposed in accordance with this division.

(e) The existence of a clerical error shall be proved by a preponderance of the evidence, except that if the correction is made more than four years after July 1 of the assessment year for which the base year value was first established the clerical error shall be proved by clear and convincing evidence, including the papers in the assessor s office. Nothing in this subdivision shall be construed to change the standard of proof applicable to a determination of the value of property.

(f) For purposes of this section:

(1) Assessment year means an assessment year as defined in Section 118.

(2) Clerical errors means only those defects of a mechanical, mathematical, or clerical nature, not involving judgment as to value, where it can be shown from papers in the assessor s office or other evidence that the defect resulted in a base year value that was not intended by the assessor at the time it was determined.

(Amended by Stats. 1990, Ch. 126, Sec. 2. Effective June 11, 1990.)



52

(a) Notwithstanding any other provision of this division, property which is enforceably restricted pursuant to Section 8 of Article XIII of the California Constitution shall be valued for property tax purposes pursuant to Article 1.5 (commencing with Section 421) and Article 1.9 (commencing with Section 439) of Chapter 3 of Part 2.

(b) Notwithstanding any other provision of this division, property restricted to timberland use pursuant to subdivision (j) of Section 3 of Article XIII of the California Constitution shall be valued for property tax purposes pursuant to Article 1.7 (commencing with Section 431) of Chapter 3 of Part 2.

(c) Notwithstanding any other provision of this division, property subject to valuation as a golf course pursuant to Section 10 of Article XIII of the California Constitution shall be valued for property tax purposes in accordance with such section.

(d) Notwithstanding the provisions of this division, property subject to valuation pursuant to Section 11 of Article XIII of the California Constitution shall be valued for property tax purposes in accordance with such section.

(Added by Stats. 1979, Ch. 242.)



53

(a) Except as provided in subdivision (b), the initial base year value for fruit and nut trees and grapevines subject to exemption pursuant to subdivision (i) of Section 3 of Article XIII of the California Constitution shall be the full cash value of those properties as of the lien date of their first taxable year.

(b) A county board of supervisors may, after consulting with affected local agencies within the county s boundaries, provide by ordinance that the initial base year value for replacement grapevines that are planted to replace grapevines less than 15 years of age that were removed solely as a result of phylloxera infestation or Pierce s Disease, and are planted on the same parcel as the replaced grapevines, as certified in writing by the county agricultural commissioner, shall be the base year value of the removed grapevines factored to the lien date of the first taxable year of the replacement grapevines. The assignment of base year replacement value shall be limited to that portion of the replacement grapevines that are substantially equivalent to the grapevines that were replaced, if the replacement grapevines are planted at a greater density.

(Amended by Stats. 2000, Ch. 272, Sec. 1. Effective January 1, 2001.)



53.5

With respect to property that is subject to valuation as mining or mineral property, the initial base year value of a leach pad, tailing facility, or settling pond on that property shall be the full cash value of that leach pad, tailing facility, or settling pond as of the first lien date upon which that pad, facility, or pond is subject to assessment. Each leach pad, tailing facility, or settling pond shall be considered a separate appraisal unit for purposes of determining its taxable value on each lien date subsequent to the lien date upon which the initial base year value was determined for that pad, facility, or pond.

(Added by Stats. 1998, Ch. 226, Sec. 2. Effective January 1, 1999.)



54

(a) Notwithstanding any other provision of law, no modification of assessment procedures shall be made with respect to real property on the basis of the invalidity of any portion of Section 2 of Article XIII?A of the California Constitution as determined by the United States Supreme Court in the case of Nordlinger v. Hahn.

(b) This section shall only be operative if the United States Supreme Court, in its decision in the case of Nordlinger v. Hahn, determines that any portion of Section 2 of Article XIII?A of the California Constitution is invalid, and shall, in that event, absent a shorter period specified by the Legislature by statute, be operative for only two years from the date of that decision.

(Added by Stats. 1992, Ch. 14, Sec. 1. Effective March 18, 1992. Section is inoperative pursuant to failure of condition in subd. (b).)






CHAPTER 2. Change in Ownership and Purchase

60

A change in ownership means a transfer of a present interest in real property, including the beneficial use thereof, the value of which is substantially equal to the value of the fee interest.

(Added by Stats. 1979, Ch. 242.)



61

Except as otherwise provided in Section 62, change in ownership, as defined in Section 60, includes, but is not limited to:

(a) The creation, renewal, sublease, assignment, or other transfer of the right to produce or extract oil, gas, or other minerals regardless of the period during which the right may be exercised. The balance of the property, other than the mineral rights, shall not be reappraised pursuant to this section.

(b) The creation, renewal, extension, or assignment of a taxable possessory interest in tax exempt real property for any term. For purposes of this subdivision:

(1) Renewal and extension do not include the granting of an option to renew or extend an existing agreement pursuant to which the term of possession of the existing agreement would, upon exercise of the option, be lengthened, whether the option is granted in the original agreement or subsequent thereto.

(2) Any renewal or extension of a possessory interest during the reasonably anticipated term of possession used by the assessor to value that interest does not cause a change in ownership until the end of the reasonably anticipated term of possession used by the assessor to value that interest. At the end of the reasonably anticipated term of possession used by the assessor, a new base year value, based on a new reasonably anticipated term of possession, shall be established for the possessory interest.

(3) Assignment of a possessory interest means the transfer of all rights held by a transferor in a possessory interest.

(c) (1) (A) The creation of a leasehold interest in taxable real property for a term of 35 years or more (including renewal options).

(B) The termination of a leasehold interest in taxable real property which had an original term of 35 years or more (including renewal options).

(C) Any transfer of a leasehold interest having a remaining term of 35 years or more (including renewal options).

(D) Any transfer of a lessor s interest in taxable real property subject to a lease with a remaining term (including renewal options) of less than 35 years.

(2) Only that portion of a property subject to that lease or transfer shall be considered to have undergone a change in ownership.

(3) For the purpose of this subdivision, for 1979 80 and each year thereafter, it shall be conclusively presumed that all homes eligible for the homeowners exemption, other than manufactured homes located on rented or leased land and subject to taxation pursuant to Part 13 (commencing with Section 5800) and floating homes subject to taxation pursuant to Section 229, that are on leased land have a renewal option of at least 35 years on the lease of that land, whether or not in fact that renewal option exists in any contract or agreement.

(d) (1) (A) A sublease of a taxable possessory interest in tax-exempt real property for a term, including renewal options, that exceeds half the length of the remaining term of the leasehold, including renewal options.

(B) The termination of a sublease of a taxable possessory interest in tax-exempt property with an original term, including renewal options, that exceeds half the length of the remaining term of the leasehold, including renewal options.

(C) Any transfer of a sublessee s interest with a remaining term, including renewal options, that exceeds half of the remaining term of the leasehold.

(2) Any transfer of a possessory interest in tax-exempt real property subject to a sublease with a remaining term, including renewal options, that does not exceed half the remaining term of the leasehold, including renewal options.

(e) The creation, transfer, or termination of any joint tenancy interest, except as provided in subdivision (f) of Section 62, and in Section 63 and Section 65.

(f) The creation, transfer, or termination of any tenancy-in-common interest, except as provided in subdivision (a) of Section 62 and in Section 63.

(g) Any vesting of the right to possession or enjoyment of a remainder or reversionary interest that occurs upon the termination of a life estate or other similar precedent property interest, except as provided in subdivision (d) of Section 62 and in Section 63.

(h) Any interests in real property that vest in persons other than the trustor (or, pursuant to Section 63, his or her spouse) when a revocable trust becomes irrevocable.

(i) The transfer of stock of a cooperative housing corporation, vested with legal title to real property that conveys to the transferee the exclusive right to occupancy and possession of that property, or a portion thereof. A cooperative housing corporation is a real estate development in which membership in the corporation, by stock ownership, is coupled with the exclusive right to possess a portion of the real property.

(j) The transfer of any interest in real property between a corporation, partnership, or other legal entity and a shareholder, partner, or any other person.

(Amended by Stats. 2010, Ch. 654, Sec. 2. Effective January 1, 2011.)



62

Change in ownership shall not include:

(a) (1) Any transfer between coowners that results in a change in the method of holding title to the real property transferred without changing the proportional interests of the coowners in that real property, such as a partition of a tenancy in common.

(2) Any transfer between an individual or individuals and a legal entity or between legal entities, such as a cotenancy to a partnership, a partnership to a corporation, or a trust to a cotenancy, that results solely in a change in the method of holding title to the real property and in which proportional ownership interests of the transferors and transferees, whether represented by stock, partnership interest, or otherwise, in each and every piece of real property transferred, remain the same after the transfer. The provisions of this paragraph shall not apply to transfers also excluded from change in ownership under the provisions of subdivision (b) of Section 64.

(b) Any transfer for the purpose of perfecting title to the property.

(c) (1) The creation, assignment, termination, or reconveyance of a security interest; or (2) the substitution of a trustee under a security instrument.

(d) Any transfer by the trustor, or by the trustor s spouse or registered domestic partner, or by both, into a trust for so long as (1) the transferor is the present beneficiary of the trust, or (2) the trust is revocable; or any transfer by a trustee of such a trust described in either clause (1) or (2) back to the trustor; or, any creation or termination of a trust in which the trustor retains the reversion and in which the interest of others does not exceed 12 years duration.

(e) Any transfer by an instrument whose terms reserve to the transferor an estate for years or an estate for life. However, the termination of such an estate for years or estate for life shall constitute a change in ownership, except as provided in subdivision (d) and in Section 63.

(f) The creation or transfer of a joint tenancy interest if the transferor, after the creation or transfer, is one of the joint tenants as provided in subdivision (b) of Section 65.

(g) Any transfer of a lessor s interest in taxable real property subject to a lease with a remaining term (including renewal options) of 35 years or more. For the purpose of this subdivision, for 1979 80 and each year thereafter, it shall be conclusively presumed that all homes eligible for the homeowners exemption, other than manufactured homes located on rented or leased land and subject to taxation pursuant to Part 13 (commencing with Section 5800) and floating homes subject to taxation pursuant to Section 229, that are on leased land have a renewal option of at least 35 years on the lease of that land, whether or not in fact that renewal option exists in any contract or agreement.

(h) Any purchase, redemption, or other transfer of the shares or units of participation of a group trust, pooled fund, common trust fund, or other collective investment fund established by a financial institution.

(i) Any transfer of stock or membership certificate in a housing cooperative that was financed under one mortgage, provided that mortgage was insured under Section 213, 221(d)(3), 221(d)(4), or 236 of the National Housing Act, as amended, or that housing cooperative was financed or assisted pursuant to Section 514, 515, or 516 of the Housing Act of 1949 or Section 202 of the Housing Act of 1959, or the housing cooperative was financed by a direct loan from the California Housing Finance Agency, and provided that the regulatory and occupancy agreements were approved by the governmental lender or insurer, and provided that the transfer is to the housing cooperative or to a person or family qualifying for purchase by reason of limited income. Any subsequent transfer from the housing cooperative to a person or family not eligible for state or federal assistance in reduction of monthly carrying charges or interest reduction assistance by reason of the income level of that person or family shall constitute a change of ownership.

(j) Any transfer during the period March 1, 1975, to March 1, 1981, between coowners in any property that was held by them as coowners for all or part of that period, and which was eligible for a homeowner s exemption during the period of the coownership, notwithstanding any other provision of this chapter. Any transferee whose interest was revalued in contravention of the provisions of this subdivision shall obtain a reversal of that revaluation with respect to the 1980 81 assessment year and thereafter, upon application to the county assessor of the county in which the property is located filed on or before March 26, 1982. No refunds shall be made under this subdivision for any assessment year prior to the 1980-81 fiscal year.

(k) Any transfer of property or an interest therein between a corporation sole, a religious corporation, a public benefit corporation, and a holding corporation as defined in Section 23701h holding title for the benefit of any of these corporations, or any combination thereof (including any transfer from one entity to the same type of entity), provided that both the transferee and transferor are regulated by laws, rules, regulations, or canons of the same religious denomination.

(l) Any transfer, that would otherwise be a transfer subject to reappraisal under this chapter, between or among the same parties for the purpose of correcting or reforming a deed to express the true intentions of the parties, provided that the original relationship between the grantor and grantee is not changed.

(m) Any intrafamily transfer of an eligible dwelling unit from a parent or parents or legal guardian or guardians to a minor child or children or between or among minor siblings as a result of a court order or judicial decree due to the death of the parent or parents. As used in this subdivision, eligible dwelling unit means the dwelling unit that was the principal place of residence of the minor child or children prior to the transfer and remains the principal place of residence of the minor child or children after the transfer.

(n) Any transfer of an eligible dwelling unit, whether by will, devise, or inheritance, from a parent or parents to a child or children, or from a guardian or guardians to a ward or wards, if the child, children, ward, or wards have been disabled, as provided in subdivision (e) of Section 12304 of the Welfare and Institutions Code, for at least five years preceding the transfer and if the child, children, ward, or wards have adjusted gross income that, when combined with the adjusted gross income of a spouse or spouses, parent or parents, and child or children, does not exceed twenty thousand dollars ($20,000) in the year in which the transfer occurs. As used in this subdivision, child or ward includes a minor or an adult. As used in this subdivision, eligible dwelling unit means the dwelling unit that was the principal place of residence of the child or children, or ward or wards for at least five years preceding the transfer and remains the principal place of residence of the child or children, or ward or wards after the transfer. Any transferee whose property was reassessed in contravention of the provisions of this subdivision for the 1984 85 assessment year shall obtain a reversal of that reassessment upon application to the county assessor of the county in which the property is located. Application by the transferee shall be made to the assessor no later than 30 days after the later of either the transferee s receipt of notice of reassessment pursuant to Section 75.31 or the end of the 1984 85 fiscal year.

(o) Any transfer of a possessory interest in tax-exempt real property subject to a sublease with a remaining term, including renewal options, that exceeds half the length of the remaining term of the leasehold, including renewal options.

(p) (1) Commencing on January 1, 2000, any transfer between registered domestic partners, as defined in Section 297 of the Family Code, including, but not limited to:

(A) Transfers to a trustee for the beneficial use of a registered domestic partner, or the surviving registered domestic partner of a deceased transferor, or by a trustee of such a trust to the registered domestic partner of the trustor.

(B) Transfers that take effect upon the death of a registered domestic partner.

(C) Transfers to a registered domestic partner or former registered domestic partner in connection with a property settlement agreement or decree of dissolution of a registered domestic partnership or legal separation.

(D) The creation, transfer, or termination, solely between registered domestic partners, of any coowner s interest.

(E) The distribution of a legal entity s property to a registered domestic partner or former registered domestic partner in exchange for the interest of the registered domestic partner in the legal entity in connection with a property settlement agreement or a decree of dissolution of a registered domestic partnership or legal separation.

(2) Any transferee whose property was reassessed in contravention of the provisions of this subdivision for a transfer occurring between January 1, 2000, and January 1, 2006, shall obtain a reversal of that reassessment upon application to the county assessor of the county in which the property is located. Application by the transferee shall be made to the assessor no later than June 30, 2009. A county may charge a fee for its costs related to the application and reassessment reversal in an amount that does not exceed the actual costs incurred. This paragraph shall be liberally construed to provide the benefits of this subdivision and Article XIII A of the California Constitution to registered domestic partners.

(A) After consultation with the California Assessors Association, the State Board of Equalization shall prescribe the form for claiming the reassessment reversal described in paragraph (2). The claim form shall be entitled Claim for Reassessment Reversal for Registered Domestic Partners. The claim shall state on its face that a certificate of registered domestic partnership is available upon request from the California Secretary of State.

(B) The information on the claim shall include a description of the property, the parties to the transfer of interest in the property, the date of the transfer of interest in the property, and a statement that the transferee registered domestic partner and the transferor registered domestic partner were, on the date of transfer, in a registered domestic partnership as defined in Section 297 of the Family Code.

(C) The claimant shall declare that the information provided on the form is true, correct, and complete to the best of his or her knowledge and belief.

(D) The claimant shall provide with the completed claim the Certificate of Registered Domestic Partnership, or photocopy thereof, naming the transferee and transferor as registered domestic partners and reflecting the creation of the registered domestic partnership on a date prior to, or concurrent with, the date of the transfer for which a reassessment reversal is requested.

(E) Any reassessment reversal granted pursuant to a claim shall apply commencing with the lien date of the assessment year, as defined in Section 118, in which the claim is filed. No refunds shall be made under this paragraph for any prior assessment year.

(F) Under any reassessment reversal granted pursuant to that claim, the adjusted full cash value of the subject real property in the assessment year described in subparagraph (E) shall be the adjusted base year value of the subject real property in the assessment year in which the excluded purchase or transfer took place, factored to the assessment year described in subparagraph (E) for both of the following:

(i) Inflation as annually determined in accordance with paragraph (1) of subdivision (a) of Section 51.

(ii) Any subsequent new construction occurring with respect to the subject real property.

(Amended by Stats. 2007, Ch. 555, Sec. 2. Effective October 12, 2007.)



62.1

(a) Change in ownership shall not include the following:

(1) Any transfer, on or after January 1, 1985, of a mobilehome park to a nonprofit corporation, stock cooperative corporation, limited equity stock cooperative, or other entity formed by the tenants of a mobilehome park, for the purpose of purchasing the mobilehome park, provided that, with respect to any transfer of a mobilehome park on or after January 1, 1989, subject to this paragraph, the individual tenants who were renting at least 51 percent of the spaces in the mobilehome park prior to the transfer participate in the transaction through the ownership of an aggregate of at least 51 percent of the voting stock of, or other ownership or membership interests in, the entity which acquires the park. If, on or after January 1, 1998, a park is acquired by an entity that did not attain an initial tenant participation level of at least 51 percent on the date of the transfer, the entity shall have up to one year after the date of the transfer to attain a tenant participation level of at least 51 percent. If an individual tenant notifies the county assessor of the intention to comply with the conditions set forth in the preceding sentence, the mobilehome park may not be reappraised by the assessor during that period. However, if a tenant participation level of at least 51 percent is not attained within the one-year period, the county assessor shall thereafter levy escape assessments for the mobilehome park transfer.

(2) Any transfer or transfers on or after January 1, 1985, of rental spaces in a mobilehome park to the individual tenants of the rental spaces, provided that (1) at least 51 percent of the rental spaces are purchased by individual tenants renting their spaces prior to purchase, and (2) the individual tenants of these spaces form, within one year after the first purchase of a rental space by an individual tenant, a resident organization as described in subdivision (l) of Section 50781 of the Health and Safety Code, to operate and maintain the park. If, on or after January 1, 1985, an individual tenant or tenants notify the county assessor of the intention to comply with the conditions set forth in the preceding sentence, any mobilehome park rental space that is purchased by an individual tenant in that mobilehome park during that period shall not be reappraised by the assessor. However, if all of the conditions set forth in the first sentence of this paragraph are not satisfied, the county assessor shall thereafter levy escape assessments for the spaces so transferred. This paragraph shall apply only to those rental mobilehome parks that have been in operation for five years or more.

(b) (1) If the transfer of a mobilehome park has been excluded from a change in ownership pursuant to paragraph (1) of subdivision (a) and the park has not been converted to condominium, stock cooperative ownership, or limited equity cooperative ownership, any transfer on or after January 1, 1989, of shares of the voting stock of, or other ownership or membership interests in, the entity that acquired the park in accordance with paragraph (1) of subdivision (a) shall be a change in ownership of a pro rata portion of the real property of the park unless the transfer is for the purpose of converting the park to condominium, stock cooperative ownership, or limited equity cooperative ownership or is excluded from change in ownership by Section 62, 63, or 63.1.

(2) For the purposes of this subdivision, pro rata portion of the real property means the total real property of the mobilehome park multiplied by a fraction consisting of the number of shares of voting stock, or other ownership or membership interests, transferred divided by the total number of outstanding issued or unissued shares of voting stock of, or other ownership or membership interests in, the entity that acquired the park in accordance with paragraph (1) of subdivision (a).

(3) Any pro rata portion or portions of real property that changed ownership pursuant to this subdivision may be separately assessed as provided in Section 2188.10.

(4) (A) Notwithstanding any other provision of law, after an exclusion under subdivision (a), the assessor may not levy any escape or supplemental assessment with respect to any change in ownership of a pro rata portion of the real property of the mobilehome park that occurred between January 1, 1989, and January 1, 2002, and for which the assessor did not, prior to January 1, 2000, levy any assessments. However, commencing with the January 1, 2002, lien date, the assessor shall correct the base year value of the pro rata portion of the real property of the park to properly reflect these changes in ownership. A mobilehome park shall provide information requested by the assessor that is necessary to correct the base year value of the property for purposes of this paragraph.

(B) When an assessor corrects the base year value of the real property of the park pursuant to subparagraph (A), the assessor shall notify parks that residents may be eligible for property tax assistance programs offered by either the Controller or the Franchise Tax Board for senior citizens, or blind or disabled persons.

(C) Any outstanding taxes that were levied between January 1, 2000, and January 1, 2002, as a result of a pro rata change in ownership as described in subparagraph (A) shall be canceled. However, there shall be no refund of taxes, as so levied, that were paid prior to January 1, 2002.

(5) A mobilehome park that does not utilize recorded deeds to transfer ownership interest in the spaces or lots shall file, by February 1 of each year, a report with the county assessor s office containing all of the following information:

(A) The full name and mailing address of each owner, stockholder, or holder of an ownership interest in the mobilehome park.

(B) The situs address, including space number, of each unit.

(C) The date that the ownership interest was acquired.

(D) If the unit is a manufactured home, the Department of Housing and Community Development decal number or serial number, or both, and whether the manufactured home is subject to the vehicle license fee or the local property tax.

(6) Within 30 days of a change in ownership, the new resident owner or other purchaser or transferee of a manufactured home within a mobilehome park that does not utilize recorded deeds to transfer ownership interest in the spaces or lots shall file a change in ownership statement described in either Section 480 or 480.2.

(7) Failure to comply with the reporting requirement described in paragraph (5) shall result in a penalty pursuant to Section 482.

(c) It is the intent of the Legislature that, in order to facilitate affordable conversions of mobilehome parks to tenant ownership, paragraph (1) of subdivision (a) apply to all bona fide transfers of rental mobilehome parks to tenant ownership, including, but not limited to, those parks converted to tenant ownership as a nonprofit corporation made on or after January 1, 1985.

(Amended by Stats. 2002, Ch. 775, Sec. 2. Effective January 1, 2003.)



62.2

(a) (1) Subject to paragraph (2), change in ownership shall not include any transfer on or after January 1, 1989, of a mobilehome park to a nonprofit corporation, stock cooperative corporation, tenant-in-common ownership group, or any other entity, including a governmental entity, if, within 18 months after the transfer, the mobilehome park is transferred by that corporation or other entity, including a governmental entity, to a nonprofit corporation, stock cooperative corporation, or other entity formed by the tenants of the mobilehome park in a transaction that is excluded from change in ownership by paragraph (1) of subdivision (a) of Section 62.1, or at least 51 percent of the mobilehome park rental spaces are transferred to the individual tenants of those spaces in a transaction excluded from change in ownership by paragraph (2) subdivision (a) of Section 62.1.

(2) (A) Any mobilehome park that was initially transferred on or after January 1, 1993, to a nonprofit corporation, stock cooperative corporation, tenant-in-common ownership group, or any other entity, including a governmental entity, that is subsequently transferred within 36 months of that initial transfer as provided in paragraph (1), shall qualify for the exclusion from change in ownership pursuant to this subdivision. In applying the 36-month limit specified in the preceding sentence to the subsequent transfer to an individual tenant, as provided in paragraph (1), of a rental space in a mobilehome park that was initially transferred on or after January 1, 1995, to a nonprofit corporation, stock cooperative corporation, tenant-in-common ownership group, or any other entity, the execution of a purchase contract and the opening of a bona fide purchase escrow with a licensed escrow agent shall be deemed to transfer the rental space in compliance with that 36-month limit, provided that both of the following conditions are met:

(i) The escrow is opened prior to the expiration of the 36-month time period.

(ii) The escrow closes on a date no later than six months after the end of the 36-month time period.

(B) A mobilehome park located within a disaster area that was initially transferred on or after October 1, 1991, and before October 31, 1991, to a nonprofit corporation, stock cooperative corporation, or other entity, that is subsequently transferred within 76 months of that initial transfer as provided in paragraph (1), shall qualify for the exclusion from change in ownership pursuant to this subdivision. For purposes of the preceding sentence, mobilehome park located within a disaster area means a mobilehome park that is located in the County of Los Angeles in an area for which both of the following apply:

(i) The Governor, as a result of the January 17, 1994, Northridge earthquake, has declared the area to be in a state of disaster and certified the area s need for assistance.

(ii) The President of the United States has, pursuant to federal law, determined the area to be in a state of major disaster.

The exclusion from change in ownership pursuant to this subdivision of a mobilehome park located within a disaster area shall be effective commencing with the 1995 96 fiscal year, and shall not require any affected county to refund any amount of property tax levied with respect to a mobilehome park for the period from October 1, 1991, to June 30, 1995, inclusive.

(b) With respect to any transfer of any mobilehome park on or after January 1, 1989, subject to this section, the individual tenants who are renting at least a majority of the spaces in the mobilehome park prior to the transfer to the entity formed by the tenants for the acquisition of the park shall participate in the transaction through the ownership of an aggregate of at least a majority of voting stock of, or other ownership or membership interest in, that entity.

(c) This section shall not apply if any fees charged the mobilehome park tenants in connection with either the first or second transfer exceed 15 percent of the total consideration paid for the mobilehome park in the first transfer, plus any accrued interest and taxes.

(d) If the assessor is notified in writing at the time the transferee files the change in ownership statement that the transferee intends to qualify the transfer under this section, the mobilehome park shall not be reappraised pending satisfaction of the relevant conditions set forth in this section for exclusion from change in ownership. If the transferee fails to satisfy those conditions, the assessor shall reappraise the mobilehome park and levy escape assessments or supplemental assessments, as appropriate. For escape or supplemental assessments levied pursuant to the preceding sentence with respect to a mobilehome park located within a disaster area, both of the following conditions shall apply:

(1) The limitations period shall be that period specified in either subdivision (b) of Section 532 or subdivision (d) of Section 75.11, as applicable.

(2) For purposes of applying the limitations periods specified in paragraph (1), the expiration date of the 76-month period specified in subdivision (a) shall be deemed to be the date upon which the initial transfer of the mobilehome park was reported to the assessor.

(Amended by Stats. 2002, Ch. 775, Sec. 3. Effective January 1, 2003.)



62.3

(a) Notwithstanding any other provision in this chapter, a change in ownership shall not include a transfer of a cotenancy interest in real property from one cotenant to the other that takes effect upon the death of the transferor cotenant if all of the following conditions apply:

(1) The transfer is solely by and between two individuals who together own 100 percent of the real property in joint tenancy or as tenants in common.

(2) As a result of the death of the transferor cotenant, the deceased cotenant s tenancy in common or joint tenancy interest in the real property is transferred to the surviving cotenant, which results in the surviving cotenant holding a 100-percent ownership interest in the real property immediately after the transfer, thereby terminating the cotenancy.

(3) For the one-year period immediately preceding the transfer, the real property was coowned by the transferor and the transferee, and both cotenants have been the owners of record of that real property.

(4) The real property constituted the principal residence of both cotenants immediately preceding the transferor cotenant s death.

(5) The transferor and the transferee continuously resided at that residence for the one-year period immediately preceding the transfer.

(6) The transferee has signed, under penalty of perjury, an affidavit affirming that he or she continuously resided with the transferor at the residence for the one-year period immediately preceding the transfer.

(b) A transfer of cotenancy interest in real property from one cotenant to the other shall take effect upon the death of the transferor cotenant under any of the following circumstances:

(1) Pursuant to the transferor cotenant s will or trust, upon the death of the transferor cotenant.

(2) Through intestate succession from the transferor cotenant.

(3) By operation of law, upon the death of the transferor cotenant.

(c) The exclusion provided by this section shall not apply to any transfer of real property interests for which a separate exclusion in this chapter applies.

(d) For purposes of this section, both of the following apply:

(1) Cotenancy interest means an interest in real property held only as tenants in common or joint tenants.

(2) Principal residence means a dwelling eligible for either the homeowners exemption or the disabled veterans exemption.

(e) This section shall only apply to transfers that occur on or after January 1, 2013.

(Added by Stats. 2012, Ch. 781, Sec. 1. Effective September 29, 2012.)



62.5

(a) Notwithstanding any provision of this chapter, a change in ownership shall not include a transfer of a floating home marina to a nonprofit corporation, stock cooperative corporation, limited equity stock cooperative, or other entity formed by the tenants of a floating home marina for the purpose of purchasing the floating home marina, provided that the individual tenants who were renting at least 51 percent of the berths in the floating home marina prior to the transfer participate in the transaction through the ownership of an aggregate of at least 51 percent of the voting stock of, or other ownership or membership interests in, the entity that acquires the floating home marina.

(b) (1) If the transfer of a floating home marina has been excluded from a change in ownership pursuant to subdivision (a) and the floating home marina has not been converted to condominium, stock cooperative ownership, or limited equity cooperative ownership, any transfer of shares of the voting stock of, or other ownership or membership interests in, the entity that acquired the floating home marina in accordance with subdivision (a) shall be a change in ownership of a pro rata portion of the real property of the floating home marina, unless the transfer is for the purpose of converting the floating home marina to condominium, stock cooperative ownership, or limited equity cooperative ownership, or is excluded from change in ownership by Section 62, 63, or 63.1.

(2) A floating home marina that does not utilize recorded deeds to transfer ownership interest in the berths shall file, by February 1 of each year, a report with the county assessor s office containing all of the following information:

(A) The full name and mailing address of each owner, stock holder, or holder of an ownership interest in the floating home marina.

(B) The situs address, including berth number and dock, of each unit.

(C) The date the ownership interest was acquired.

(D) The Department of Housing and Community Development decal number or serial number, or both.

(3) Within 30 days of a change in ownership, the new resident owner or other purchaser or transferee of a floating home within a floating home marina that does not utilize recorded deeds to transfer ownership interest in the berths, shall file a change in ownership statement described in either Section 480 or 480.2.

(c) For purposes of this section, both of the following shall apply:

(1) Floating home marina has the same meaning as defined in Section 800.4 of the Civil Code.

(2) Pro rata portion of the real property means the total real property of the floating home marina multiplied by a fraction consisting of the number of shares of voting stock, or other ownership or membership interests, transferred divided by the total number of outstanding issued or unissued shares of voting stock of, or other ownership or membership interests in, the entity that acquired the floating home marina in accordance with subdivision (a).

(Added by Stats. 2012, Ch. 817, Sec. 1. Effective September 30, 2012.)



62.11

Change in ownership does not include the recordation of a certificate of sale pursuant to subdivision (a) of Section 729.040 of the Code of Civil Procedure, relating to property sold subject to the right of redemption, for the period in which the right of redemption exists.

(Added by Stats. 2007, Ch. 277, Sec. 2. Effective January 1, 2008.)



63

Notwithstanding any other provision in this chapter, a change of ownership shall not include any interspousal transfer, including, but not limited to:

(a) Transfers to a trustee for the beneficial use of a spouse, or the surviving spouse of a deceased transferor, or by a trustee of such a trust to the spouse of the trustor,

(b) Transfers which take effect upon the death of a spouse,

(c) Transfers to a spouse or former spouse in connection with a property settlement agreement or decree of dissolution of a marriage or legal separation, or

(d) The creation, transfer, or termination, solely between spouses, of any coowner s interest.

(e) The distribution of a legal entity s property to a spouse or former spouse in exchange for the interest of such spouse in the legal entity in connection with a property settlement agreement or a decree of dissolution of a marriage or legal separation.

(Amended by Stats. 1981, Ch. 1141, Sec. 3.)



63.1

(a) Notwithstanding any other provision of this chapter, a change in ownership shall not include the following purchases or transfers for which a claim is filed pursuant to this section:

(1) (A) The purchase or transfer of real property which is the principal residence of an eligible transferor in the case of a purchase or transfer between parents and their children.

(B) A purchase or transfer of a principal residence from a foster child to the child s biological parent shall not be excluded under subparagraph (A) if the transferor child received that principal residence, or interest therein, from a foster parent through a purchase or transfer that was excluded under subparagraph (A).

(2) The purchase or transfer of the first one million dollars ($1,000,000) of full cash value of all other real property of an eligible transferor in the case of a purchase or transfer between parents and their children.

(3) (A) Subject to subparagraph (B), the purchase or transfer of real property described in paragraphs (1) and (2) of subdivision (a) occurring on or after March 27, 1996, between grandparents and their grandchild or grandchildren, if all of the parents of that grandchild or those grandchildren, who qualify as the children of the grandparents, are deceased as of the date of purchase or transfer. Notwithstanding any other provision of law, for the lien date for the 2006 07 fiscal year and each fiscal year thereafter, in determining whether all of the parents of that grandchild or those grandchildren, who qualify as the children of the grandparents, are deceased as of the date of purchase or transfer, a son-in-law or daughter-in-law of the grandparent that is a stepparent to the grandchild need not be deceased on the date of the transfer.

(B) A purchase or transfer of a principal residence shall not be excluded pursuant to subparagraph (A) if the transferee grandchild or grandchildren also received a principal residence, or interest therein, through another purchase or transfer that was excludable pursuant to paragraph (1) of subdivision (a). The full cash value of any real property, other than a principal residence, that was transferred to the grandchild or grandchildren pursuant to a purchase or transfer that was excludable pursuant to paragraph (2) of subdivision (a) and the full cash value of a principal residence that fails to qualify for exclusion as a result of the preceding sentence shall be included in applying, for purposes of paragraph (2) of subdivision (a), the one million dollar ($1,000,000) full cash value limit specified in paragraph (2) of subdivision (a).

(b) (1) For purposes of paragraph (1) of subdivision (a), principal residence means a dwelling that is eligible for a homeowners exemption or a disabled veterans exemption as a result of the transferor s ownership and occupation of the dwelling. Principal residence includes only that portion of the land underlying the residence that consists of an area of reasonable size that is used as a site for the residence.

(2) For purposes of paragraph (2) of subdivision (a), the one-million-dollar ($1,000,000) exclusion shall apply separately to each eligible transferor with respect to all purchases by and transfers to eligible transferees on and after November 6, 1986, of real property, other than the principal residence, of that eligible transferor. The exclusion shall not apply to any property in which the eligible transferor s interest was received through a transfer, or transfers, excluded from change in ownership by the provisions of either subdivision (f) of Section 62 or subdivision (b) of Section 65, unless the transferor qualifies as an original transferor under subdivision (b) of Section 65. In the case of any purchase or transfer subject to this paragraph involving two or more eligible transferors, the transferors may elect to combine their separate one-million-dollar ($1,000,000) exclusions and, upon making that election, the combined amount of their separate exclusions shall apply to any property jointly sold or transferred by the electing transferors, provided that in no case shall the amount of full cash value of real property of any one eligible transferor excluded under this election exceed the amount of the transferor s separate unused exclusion on the date of the joint sale or transfer.

(c) As used in this section:

(1) Purchase or transfer between parents and their children means either a transfer from a parent or parents to a child or children of the parent or parents or a transfer from a child or children to a parent or parents of the child or children. For purposes of this section, the date of any transfer between parents and their children under a will or intestate succession shall be the date of the decedent s death, if the decedent died on or after November 6, 1986.

(2) Purchase or transfer of real property between grandparents and their grandchild or grandchildren means a purchase or transfer on or after March 27, 1996, from a grandparent or grandparents to a grandchild or grandchildren if all of the parents of that grandchild or those grandchildren who qualify as the children of the grandparents are deceased as of the date of the transfer. For purposes of this section, the date of any transfer between grandparents and their grandchildren under a will or by intestate succession shall be the date of the decedent s death. Notwithstanding any other provision of law, for the lien date for the 2006 07 fiscal year and each fiscal year thereafter, in determining whether all of the parents of that grandchild or those grandchildren, who qualify as the children of the grandparents, are deceased as of the date of purchase or transfer, a son-in-law or daughter-in-law of the grandparent that is a stepparent to the grandchild need not be deceased on the date of the transfer.

(3) Children means any of the following:

(A) Any child born of the parent or parents, except a child, as defined in subparagraph (D), who has been adopted by another person or persons.

(B) Any stepchild of the parent or parents and the spouse of that stepchild while the relationship of stepparent and stepchild exists. For purposes of this paragraph, the relationship of stepparent and stepchild shall be deemed to exist until the marriage on which the relationship is based is terminated by divorce, or, if the relationship is terminated by death, until the remarriage of the surviving stepparent.

(C) Any son-in-law or daughter-in-law of the parent or parents. For the purposes of this paragraph, the relationship of parent and son-in-law or daughter-in-law shall be deemed to exist until the marriage on which the relationship is based is terminated by divorce, or, if the relationship is terminated by death, until the remarriage of the surviving son-in-law or daughter-in-law.

(D) Any child adopted by the parent or parents pursuant to statute, other than an individual adopted after reaching the age of 18 years.

(E) Any foster child of a state-licensed foster parent, if that child was not, because of a legal barrier, adopted by the foster parent or foster parents before the child aged out of the foster care system. For purposes of this paragraph, the relationship between a foster child and foster parent shall be deemed to exist until terminated by death. However, for purposes of a transfer that occurs on the date of death, the relationship shall be deemed to exist on the date of death.

(4) Grandchild or grandchildren means any child or children of the child or children of the grandparent or grandparents.

(5) Full cash value means full cash value, as defined in Section 2 of Article XIII?A of the California Constitution and Section 110.1, with any adjustments authorized by those sections, and the full value of any new construction in progress, determined as of the date immediately prior to the date of a purchase by or transfer to an eligible transferee of real property subject to this section.

(6) Eligible transferor means a grandparent, parent, or child of an eligible transferee.

(7) Eligible transferee means a parent, child, or grandchild of an eligible transferor.

(8) Real property means real property as defined in Section 104. Real property does not include any interest in a legal entity. For purposes of this section, real property includes an interest in a unit or lot within a cooperative housing corporation, as defined in subdivision (i) of Section 61.

(9) Transfer includes, and is not limited to, any transfer of the present beneficial ownership of property from an eligible transferor to an eligible transferee through the medium of an inter vivos or testamentary trust.

(10) Social security number also includes a taxpayer identification number issued by the Internal Revenue Service in the case in which the taxpayer is a foreign national who cannot obtain a social security number.

(d) (1) The exclusions provided for in subdivision (a) shall not be allowed unless the eligible transferee, the transferee s legal representative, the trustee of the transferee s trust, or the executor or administrator of the transferee s estate files a claim with the assessor for the exclusion sought and furnishes to the assessor each of the following:

(A) A written certification by the transferee, the transferee s legal representative, the trustee of the transferee s trust, or the executor or administrator of the transferee s estate, signed and made under penalty of perjury that the transferee is a parent, child, or grandchild of the transferor and that the transferor is his or her parent, child, or grandparent. In the case of a grandparent-grandchild transfer, the written certification shall also include a certification that all the parents of the grandchild or grandchildren who qualify as children of the grandparents were deceased as of the date of the purchase or transfer and that the grandchild or grandchildren did or did not receive a principal residence excludable under paragraph (1) of subdivision (a) from the deceased parents, and that the grandchild or grandchildren did or did not receive real property other than a principal residence excludable under paragraph (2) of subdivision (a) from the deceased parents. The claimant shall provide legal substantiation of any matter certified pursuant to this subparagraph at the request of the county assessor.

(B) A written certification by the transferor, the transferor s legal representative, the trustee of the transferor s trust, or the executor or administrator of the transferor s estate, signed and made under penalty of perjury that the transferor is a grandparent, parent, or child of the transferee and that the transferor is seeking the exclusion under this section and will not file a claim to transfer the base year value of the property under Section 69.5.

(C) A written certification shall also include either or both of the following:

(i) If the purchase or transfer of real property includes the purchase or transfer of residential real property, a certification that the residential real property is or is not the transferor s principal residence.

(ii) If the purchase or transfer of real property includes the purchase or transfer of real property other than the transferor s principal residence, a certification that other real property of the transferor that is subject to this section has or has not been previously sold or transferred to an eligible transferee, the total amount of full cash value, as defined in subdivision (c), of any real property subject to this section that has been previously sold or transferred by that transferor to eligible transferees, the location of that real property, the social security number of each eligible transferor, and the names of the eligible transferees of that property.

(D) If there are multiple transferees, the certification and signature may be made by any one of the transferees, if both of the following conditions are met:

(i) The transferee has actual knowledge that, and the certification signed by the transferee states that, all of the transferees are eligible transferees within the meaning of this section.

(ii) The certification is signed by the transferee as a true statement made under penalty of perjury.

(E) In the case of a transfer between a foster parent and foster child, the claim filed with the assessor shall include a certified copy of the court decision regarding the foster child status of the individual and a certified statement from the appropriate county agency stating that the foster child was not, because of a legal barrier, adopted by the foster parent or foster parents. Upon a request by the county assessor, the claimant also shall provide to the assessor legal substantiation of any matter certified under this subparagraph.

(2) If the full cash value of the real property purchased by or transferred to the transferee exceeds the permissible exclusion of the transferor or the combined permissible exclusion of the transferors, in the case of a purchase or transfer from two or more joint transferors, taking into account any previous purchases by or transfers to an eligible transferee from the same transferor or transferors, the transferee shall specify in his or her claim the amount and the allocation of the exclusion he or she is seeking. Within any appraisal unit, as determined in accordance with subdivision (d) of Section 51 by the assessor of the county in which the real property is located, the exclusion shall be applied only on a pro rata basis, however, and shall not be applied to a selected portion or portions of the appraisal unit.

(e) (1) The State Board of Equalization shall design the form for claiming eligibility. Except as provided in paragraph (2), any claim under this section shall be filed:

(A) For transfers of real property between parents and their children occurring prior to September 30, 1990, within three years after the date of the purchase or transfer of real property for which the claim is filed.

(B) For transfers of real property between parents and their children occurring on or after September 30, 1990, and for the purchase or transfer of real property between grandparents and their grandchildren occurring on or after March 27, 1996, within three years after the date of the purchase or transfer of real property for which the claim is filed, or prior to transfer of the real property to a third party, whichever is earlier.

(C) Notwithstanding subparagraphs (A) and (B), a claim shall be deemed to be timely filed if it is filed within six months after the date of mailing of a notice of supplemental or escape assessment, issued as a result of the purchase or transfer of real property for which the claim is filed.

(2) In the case in which the real property subject to purchase or transfer has not been transferred to a third party, a claim for exclusion under this section that is filed subsequent to the expiration of the filing periods set forth in paragraph (1) shall be considered by the assessor, subject to all of the following conditions:

(A) Any exclusion granted pursuant to that claim shall apply commencing with the lien date of the assessment year in which the claim is filed.

(B) Under any exclusion granted pursuant to that claim, the adjusted full cash value of the subject real property in the assessment year described in subparagraph (A) shall be the adjusted base year value of the subject real property in the assessment year in which the excluded purchase or transfer took place, factored to the assessment year described in subparagraph (A) for both of the following:

(i) Inflation as annually determined in accordance with paragraph (1) of subdivision (a) of Section 51.

(ii) Any subsequent new construction occurring with respect to the subject real property.

(3) (A) Unless otherwise expressly provided, the provisions of this subdivision shall apply to any purchase or transfer of real property that occurred on or after November 6, 1986.

(B) Paragraph (2) shall apply to purchases or transfers between parents and their children that occurred on or after November 6, 1986, and to purchases or transfers between grandparents and their grandchildren that occurred on or after March 27, 1996.

(4) For purposes of this subdivision, a transfer of real property to a parent or child of the transferor shall not be considered a transfer to a third party.

(f) The assessor may report quarterly to the State Board of Equalization all purchases or transfers, other than purchases or transfers involving a principal residence, for which a claim for exclusion is made pursuant to subdivision (d). Each report shall contain the assessor s parcel number for each parcel for which the exclusion is claimed, the amount of each exclusion claimed, the social security number of each eligible transferor, and any other information the board may require in order to monitor the one-million-dollar ($1,000,000) limitation in paragraph (2) of subdivision (a). In recognition of the state and local interests served by the action made optional in this subdivision, the Legislature encourages the assessor to continue taking the action formerly mandated by this subdivision.

(g) This section shall apply to both voluntary transfers and transfers resulting from a court order or judicial decree. Nothing in this subdivision shall be construed as conflicting with paragraph (1) of subdivision (c) or the general principle that transfers by reason of death occur at the time of death.

(h) (1) Except as provided in paragraph (2), this section shall apply to purchases and transfers of real property completed on or after November 6, 1986, and shall not be effective for any change in ownership, including a change in ownership arising on the date of a decedent s death, that occurred prior to that date.

(2) This section shall apply to purchases or transfers of real property between grandparents and their grandchildren occurring on or after March 27, 1996, and, with respect to purchases or transfers of real property between grandparents and their grandchildren, shall not be effective for any change in ownership, including a change in ownership arising on the date of a decedent s death, that occurred prior to that date.

(i) A claim filed under this section is not a public document and is not subject to public inspection, except that a claim shall be available for inspection by the transferee and the transferor or their respective spouse, the transferee s legal representative, the transferor s legal representative, the trustee of the transferee s trust, the trustee of the transferor s trust, and the executor or administrator of the transferee s or transferor s estate.

(j) (1) If the assessor notifies the transferee in writing of potential eligibility for exclusion from change in ownership under this section, a certified claim for exclusion shall be filed with the assessor within 45 days of the date of the notice of potential eligibility. If a certified claim for exclusion is not filed within 45 days, the assessor may send a second notice of potential eligibility for exclusion, notifying the transferee that a certified claim for exclusion has not been received and that reassessment of the property will commence unless a certified claim for exclusion is filed within 60 days of the date of the second notice of potential eligibility. The second notice of potential eligibility shall indicate whether a certified claim for exclusion that is not filed within 60 days will be subject to a processing fee as provided in paragraph (2).

(2) If a certified claim for exclusion is not filed within 60 days of the date of the second notice of potential eligibility and an eligible transferee subsequently files a claim and qualifies for the exclusion, the assessor may, upon authorization by a county board of supervisors, require an eligible transferee to pay a one-time processing fee, collected at the time the claim is submitted, and reimbursed by the assessor if the claim is ineligible. The fee shall be subject to the provisions of Chapter 12.5 (commencing with Section 54985) of Part 1 of Division 2 of Title 5 of the Government Code and shall not exceed the amount of the actual and reasonable costs incurred by the assessor for reassessment work done due to failure to file the claim for exclusion or one hundred seventy-five dollars ($175), whichever is less.

(3) The failure to file a certified claim for exclusion within the filing periods specified by this subdivision shall not be construed to limit any exclusion from being granted pursuant to a claim filed within the filing periods specified by subdivision (e).

(Amended by Stats. 2011, Ch. 351, Sec. 1. Effective January 1, 2012.)



64

(a) Except as provided in subdivision (i) of Section 61 and subdivisions (c) and (d) of this section, the purchase or transfer of ownership interests in legal entities, such as corporate stock or partnership or limited liability company interests, shall not be deemed to constitute a transfer of the real property of the legal entity. This subdivision is applicable to the purchase or transfer of ownership interests in a partnership without regard to whether it is a continuing or a dissolved partnership.

(b) Any corporate reorganization, where all of the corporations involved are members of an affiliated group, and that qualifies as a reorganization under Section 368 of the United States Internal Revenue Code and that is accepted as a nontaxable event by similar California statutes, or any transfer of real property among members of an affiliated group, or any reorganization of farm credit institutions pursuant to the federal Farm Credit Act of 1971 (Public Law 92-181), as amended, shall not be a change of ownership. The taxpayer shall furnish proof, under penalty of perjury, to the assessor that the transfer meets the requirements of this subdivision.

For purposes of this subdivision, affiliated group means one or more chains of corporations connected through stock ownership with a common parent corporation if both of the following conditions are met:

(1) One hundred percent of the voting stock, exclusive of any share owned by directors, of each of the corporations, except the parent corporation, is owned by one or more of the other corporations.

(2) The common parent corporation owns, directly, 100 percent of the voting stock, exclusive of any shares owned by directors, of at least one of the other corporations.

(c) (1) When a corporation, partnership, limited liability company, other legal entity, or any other person obtains control through direct or indirect ownership or control of more than 50 percent of the voting stock of any corporation, or obtains a majority ownership interest in any partnership, limited liability company, or other legal entity through the purchase or transfer of corporate stock, partnership, or limited liability company interest, or ownership interests in other legal entities, including any purchase or transfer of 50 percent or less of the ownership interest through which control or a majority ownership interest is obtained, the purchase or transfer of that stock or other interest shall be a change of ownership of the real property owned by the corporation, partnership, limited liability company, or other legal entity in which the controlling interest is obtained.

(2) On or after January 1, 1996, when an owner of a majority ownership interest in any partnership obtains all of the remaining ownership interests in that partnership or otherwise becomes the sole partner, the purchase or transfer of the minority interests, subject to the appropriate application of the step-transaction doctrine, shall not be a change in ownership of the real property owned by the partnership.

(d) If property is transferred on or after March 1, 1975, to a legal entity in a transaction excluded from change in ownership by paragraph (2) of subdivision (a) of Section 62, then the persons holding ownership interests in that legal entity immediately after the transfer shall be considered the original coowners. Whenever shares or other ownership interests representing cumulatively more than 50 percent of the total interests in the entity are transferred by any of the original coowners in one or more transactions, a change in ownership of that real property owned by the legal entity shall have occurred, and the property that was previously excluded from change in ownership under the provisions of paragraph (2) of subdivision (a) of Section 62 shall be reappraised.

The date of reappraisal shall be the date of the transfer of the ownership interest representing individually or cumulatively more than 50 percent of the interests in the entity.

A transfer of shares or other ownership interests that results in a change in control of a corporation, partnership, limited liability company, or any other legal entity is subject to reappraisal as provided in subdivision (c) rather than this subdivision.

(e) To assist in the determination of whether a change of ownership has occurred under subdivisions (c) and (d), the Franchise Tax Board shall include a question in substantially the following form on returns for partnerships, banks, and corporations (except tax-exempt organizations):

If the corporation (or partnership or limited liability company) owns real property in California, has cumulatively more than 50 percent of the voting stock (or more than 50 percent of total interest in both partnership or limited liability company capital and partnership or limited liability company profits) (1) been transferred by the corporation (or partnership or limited liability company) since March 1, 1975, or (2) been acquired by another legal entity or person during the year? (See instructions.)

If the entity answers yes to (1) or (2) in the above question, then the Franchise Tax Board shall furnish the names and addresses of that entity and of the stock or partnership or limited liability company ownership interest transferees to the State Board of Equalization.

(Amended by Stats. 1999, Ch. 83, Sec. 170. Effective January 1, 2000.)



65

(a) The creation, transfer, or termination of any joint tenancy is a change in ownership except as provided in this section, Section 62, and Section 63. Upon a change in ownership of a joint tenancy interest only the interest or portion which is thereby transferred from one owner to another owner shall be reappraised.

(b) There shall be no change in ownership upon the creation or transfer of a joint tenancy interest if the transferor or transferors, after such creation or transfer, are among the joint tenants. Upon the creation of a joint tenancy interest described in this subdivision, the transferor or transferors shall be the original transferor or transferors for purposes of determining the property to be reappraised on subsequent transfers. The spouses of original transferors shall also be considered original transferors within the meaning of this section.

(c) Upon the termination of an interest in any joint tenancy described in subdivision (b), the entire portion of the property held by the original transferor or transferors prior to the creation of the joint tenancy shall be reappraised unless it vests, in whole or in part, in any remaining original transferor, in which case there shall be no reappraisal. Upon the termination of the interest of the last surviving original transferor, there shall be a reappraisal of the interest then transferred and all other interests in the properties held by all original transferors which were previously excluded from reappraisal pursuant to this section.

(d) Upon the termination of an interest held by other than the original transferor in any joint tenancy described in subdivision (b), there shall be no reappraisal if the entire interest is transferred either to an original transferor or to all remaining joint tenants, provided that one of the remaining joint tenants is an original transferor.

(e) For purposes of this section, for joint tenancies created on or before March 1, 1975, it shall be rebuttably presumed that each joint tenant holding an interest in property as of March 1, 1975, shall be an original transferor. This presumption is not applicable to joint tenancies created after March 1, 1975.

(Amended by Stats. 1988, Ch. 1271, Sec. 1. Effective September 26, 1988.)



65.1

(a) Except for a joint tenancy interest described in subdivision (f) of Section 62, when an interest in a portion of real property is purchased or changes ownership, only the interest or portion transferred shall be reappraised. A purchase or change in ownership of an interest with a market value of less than 5 percent of the value of the total property shall not be reappraised if the market value of the interest transferred is less than ten thousand dollars ($10,000) provided, however, that transfers during any one assessment year shall be cumulated for the purpose of determining the percentage interests and value transferred.

(b) If a unit or lot within a cooperative housing corporation, community apartment project, condominium, planned unit development, shopping center, industrial park, or other residential, commercial, or industrial land subdivision complex with common areas or facilities is purchased or changes ownership, then only the unit or lot transferred and the share in the common area reserved as an appurtenance of such unit or lot shall be reappraised.

Notwithstanding any other provision of law, the increase in property taxes resulting from such reappraisal shall be applied by the owner of such property to the tenant-shareholder, lessee, or occupant of such individual unit or lot only, and shall not be prorated among all other units or lots of such property.

(Amended by Stats. 1981, Ch. 1141, Sec. 5.)



66

Change in ownership does not include any of the following:

(a) The creation, vesting, transfer, distribution, or termination of a participant s or beneficiary s interest in an employee benefit plan.

(b) Any contribution of real property to an employee benefit plan.

(c) Any acquisition by an employee benefit plan of the stock of the employer corporation pursuant to which the employee benefit plan obtains direct or indirect ownership or control of more than 50 percent of the voting stock of the employer corporation.

As used in this section, the terms employer, employee benefit plan, participant, and beneficiary shall be defined as they are defined in the Employee Retirement Income Security Act of 1974.

(Amended by Stats. 1999, Ch. 941, Sec. 5. Effective January 1, 2000.)



67

Purchased or purchase means a change in ownership for consideration.

(Added by Stats. 1979, Ch. 242.)



68

For purposes of Section 2 of Article XIII?A of the Constitution, the term change in ownership shall not include the acquisition of real property as a replacement for comparable property if the person acquiring the real property has been displaced from property in this state by eminent domain proceedings, by acquisition by a public entity, or by governmental action which has resulted in a judgment of inverse condemnation.

The adjusted base year value of the property acquired shall be the lower of the fair market value of the property acquired or the value which is the sum of the following:

(a) The adjusted base year value of the property from which the person was displaced.

(b) The amount, if any, by which the full cash value of the property acquired exceeds 120 percent of the amount received by the person for the property from which the person was displaced.

The provisions of this section shall apply to eminent domain proceedings, acquisitions, or judgments of inverse condemnation after March 1, 1975, and shall affect only those assessments of that property which occur after June 8, 1982.

Persons acquiring replacement property between March 1, 1975, and January 1, 1983, shall request assessment under this section with the assessor on or before January 1, 1987. Persons acquiring replacement property on and after January 1, 1983, shall request assessment within four years of the date the property was acquired by eminent domain or purchase or the date the judgment of inverse condemnation becomes final.

Any change in the adjusted base year value of the replacement property acquired, resulting from the application of the provisions of this section, shall be deemed to be effective on the first day of the month following the month in which the property is acquired. The change in value shall be treated as a change in ownership for the purpose of placing supplemental assessments on the supplemental roll pursuant to Chapter 3.5 (commencing with Section 75). The assessor shall, however, appraise the replacement property acquired in accordance with the provisions of this section rather than the provisions of Section 75.10. The provisions of Chapter 3.5 shall be liberally construed in order to provide the benefits of this section and Section 2 of Article XIII A of the California Constitution to affected property owners at the earliest possible date.

(Amended by Stats. 1985, Ch. 186, Sec. 5.)



69

(a) Notwithstanding any other law, pursuant to Section 2 of Article XIII?A of the Constitution, the base year value of property that is substantially damaged or destroyed by a disaster, as declared by the Governor, may be transferred to comparable property within the same county, which is acquired or newly constructed within five years after the disaster, including in the case of the Northridge earthquake, as a replacement for the substantially damaged or destroyed property. At the time the base year value of the substantially damaged or destroyed property is transferred to the replacement property, the substantially damaged or destroyed property shall be reassessed at its full cash value; however, the substantially damaged or destroyed property shall retain its base year value notwithstanding the transfer authorized by this section. If the owner or owners of substantially damaged or destroyed property receive property tax relief under this section, that property shall not be eligible for property tax relief under subdivision (c) of Section 70 in the event of its reconstruction.

(b) The replacement base year value of the replacement property acquired shall be determined in accordance with this section.

The assessor shall use the following procedure in determining the appropriate replacement base year value of comparable replacement property:

(1) If the full cash value of the comparable replacement property does not exceed 120 percent of the full cash value of the property substantially damaged or destroyed, then the adjusted base year value of the property substantially damaged or destroyed shall be transferred to the comparable replacement property as its replacement base year value.

(2) If the full cash value of the replacement property exceeds 120 percent of the full cash value of the property substantially damaged or destroyed, then the amount of the full cash value over 120 percent of the full cash value of the property substantially damaged or destroyed shall be added to the adjusted base year value of the property substantially damaged or destroyed. The sum of these amounts shall become the replacement property s replacement base year value.

(3) If the full cash value of the comparable replacement property is less than the adjusted base year value of the property substantially damaged or destroyed, then that lower value shall become the replacement property s base year value.

(4) The full cash value of the property substantially damaged or destroyed shall be the amount of its full cash value immediately prior to its substantial damage or destruction, as determined by the county assessor of the county in which the property is located.

(c) For purposes of this section:

(1) Property is substantially damaged or destroyed if either the land or the improvements sustain physical damage amounting to more than 50 percent of either the land s or the improvement s full cash value immediately prior to the disaster. Damage includes a diminution in the value of property as a result of restricted access to the property where the restricted access was caused by the disaster and is permanent in nature.

(2) Replacement property is comparable to the property substantially damaged or destroyed if it is similar in size, utility, and function to the property which it replaces.

(A) Property is similar in function if the replacement property is subject to similar governmental restrictions, such as zoning.

(B) Both the size and utility of property are interrelated and associated with value. Property is similar in size and utility only to the extent that the replacement property is, or is intended to be, used in the same manner as the property substantially damaged or destroyed and its full cash value does not exceed 120 percent of the full cash value of the property substantially damaged or destroyed.

(i) A replacement property or any portion thereof used or intended to be used for a purpose substantially different than the use made of the property substantially damaged or destroyed shall to the extent of the dissimilar use be considered not similar in utility.

(ii) A replacement property or portion thereof that satisfies the use requirement but has a full cash value that exceeds 120 percent of the full cash value of the property substantially damaged or destroyed shall be considered, to the extent of the excess, not similar in utility and size.

(C) To the extent that replacement property, or any portion thereof, is not similar in function, size, and utility, the property, or portion thereof, shall be considered to have undergone a change in ownership when the replacement property is acquired or newly constructed.

(3) Disaster means a major misfortune or calamity in an area subsequently proclaimed by the Governor to be in a state of disaster as a result of the misfortune or calamity.

(d) (1) This section applies to any comparable replacement property acquired or newly constructed on or after July 1, 1985.

(2) The amendments made by Chapter 1053 of the Statutes of 1993 apply to any comparable replacement property that is acquired or newly constructed as a replacement for property substantially damaged or destroyed by a disaster occurring on or after October 20, 1991, and to the determination of base year values for the 1991 92 fiscal year and fiscal years thereafter.

(3) The amendments made by Chapter 317 of the Statutes of 2006 apply to any comparable replacement property that is acquired or newly constructed as a replacement for property substantially damaged or destroyed by a disaster occurring on or after July 1, 2003, and to the determination of base year values for the 2003 04 fiscal year and fiscal years thereafter.

(e) Only the owner or owners of the property substantially damaged or destroyed, whether one or more individuals, partnerships, corporations, other legal entities, or a combination thereof, shall receive property tax relief under this section. Relief under this section shall be granted to an owner or owners of substantially damaged or destroyed property obtaining title to replacement property. The acquisition of an ownership interest in a legal entity, which directly or indirectly owns real property, is not an acquisition of comparable property.

(f) Notwithstanding any other law, the board of supervisors of the County of San Diego may by ordinance extend the time period specified in subdivision (a) to transfer the base year value of property that is substantially damaged or destroyed by the Cedar Fire that commenced in October 2003, as declared by the Governor, to comparable property within the same county that is acquired or newly constructed as a replacement for the substantially damaged or destroyed property by two years. This subdivision shall apply to the determination of base year values for the 2003 04 fiscal year and fiscal years thereafter.

(g) The amendments made to this section by the act adding this subdivision shall apply commencing with the lien date for the 2012 13 fiscal year.

(Amended by Stats. 2011, Ch. 351, Sec. 2. Effective January 1, 2012.)



69.3

(a) (1) Notwithstanding any other law, pursuant to the authority of paragraph (3) of subdivision (e) of Section 2 of Article XIII?A of the California Constitution, a county board of supervisors, after consultation with affected local agencies located within the boundaries of the county, may adopt an ordinance that authorizes the transfer, subject to the conditions and limitations of this section, of the base year value of real property that is located within another county in this state and has been substantially damaged or destroyed by a disaster to comparable replacement property, including land, of equal or lesser value that is located within the adopting county and has been acquired or newly constructed as a replacement for the damaged or destroyed property within three years after the damage or destruction of the original property.

(2) The base year value of the original property shall be the base year value of the original property as determined in accordance with Section 110.1, with the inflation factor adjustments permitted by subdivision (f) of Section 110.1, determined as of the date immediately prior to the date that the original property was substantially damaged or destroyed. The base year value of the original property shall also include any inflation factor adjustments permitted by subdivision (f) of Section 110.1 for the period subsequent to the date of the substantial damage to, or destruction of, the original property and up to the date the replacement property is acquired or newly constructed, regardless of whether the claimant continued to own the original property during this entire period. The base year or years used to compute the base year value of the original property shall be deemed to be the base year or years of any property to which that base year value is transferred pursuant to this section.

(b) For purposes of this section:

(1) Affected local agency means any city, special district, school district, or community college district that receives an annual allocation of ad valorem property tax revenues.

(2) Claimant means an owner or owners of real property claiming the property tax relief provided by this section.

(3) Comparable replacement property means a replacement property that has a full cash value of equal or lesser value as defined in paragraph (6).

(4) Consultation means a noticed hearing that is conducted by a county board of supervisors concerning the adoption of an ordinance described in subdivision (a) and with respect to which all affected local agencies within the boundaries of the county are provided with reasonable notice of the time and the place of the hearing and a reasonable opportunity to appear and participate.

(5) Disaster means a major misfortune or calamity in an area subsequently proclaimed by the Governor to be in a state of disaster as a result of the misfortune or calamity.

(6) Equal or lesser value means that the amount of the full cash value of the replacement property does not exceed one of the following:

(A) One hundred five percent of the amount of the full cash value of the original property if the replacement property is purchased or newly constructed within the first year following the date of the damage or destruction of the original property.

(B) One hundred ten percent of the amount of the full cash value of the original property if the replacement property is purchased or newly constructed within the second year following the date of the damage or destruction of the original property.

(C) One hundred fifteen percent of the amount of the full cash value of the original property if the replacement property is purchased or newly constructed within the third year following the date of the damage or destruction of the original property.

For purposes of this paragraph, if the replacement property is, in part, purchased and, in part, newly constructed, the date the replacement property is purchased or newly constructed is the date of the purchase or the date of completion of new construction, whichever is later.

(7) Full cash value of the original property means its full cash value, as determined in accordance with Section 110, immediately prior to its substantial damage or destruction, as determined by the county assessor of the county in which the property is located.

(8) Full cash value of the replacement property means its full cash value, as determined in accordance with Section 110.1 as of the date upon which it was purchased or new construction was completed, that is applicable on and after that date.

(9) Original property means a building, structure, or other shelter constituting a place of abode, whether real property or personal property, that is owned and occupied by a claimant as his or her principal place of residence, and any land owned by the claimant on which the building, structure, or other shelter is situated, that has been substantially damaged or destroyed by a disaster. For purposes of this paragraph, land constituting a part of original property includes only that area of reasonable size that is used as a site for a residence, and land owned by the claimant includes land for which the claimant either holds a leasehold interest described in subdivision (c) of Section 61 or a land purchase contract. For purposes of this paragraph, each unit of a multiunit dwelling shall be considered a separate original property.

(10) Owner or owners means an individual or individuals, but does not include any firm, partnership, association, corporation, company, or other legal entity or organization of any kind.

(11) Replacement property means a building, structure, or other shelter constituting a place of abode, whether real property or personal property, that is owned and occupied by a claimant as his or her principal place of residence, and any land owned by the claimant on which the building, structure, or other shelter is situated. For purposes of this paragraph, land constituting a part of the replacement property includes only that area of reasonable size that is used as the site for a residence, and land owned by the claimant includes land for which the claimant either holds a leasehold interest described in subdivision (c) of Section 61 or a land purchase contract. For purposes of this paragraph, each unit of a multiunit dwelling shall be considered a separate replacement property. Replacement property does not include any property, including land or improvements, if the claimant owned any portion of that property prior to the date of the disaster that damaged or destroyed the original property.

(12) Substantially damaged or destroyed means property where either the land or the improvements sustain physical damage amounting to more than 50 percent of either the land s or the improvement s full cash value immediately prior to the disaster. Damage includes a diminution in the value of property as a result of restricted access to the property where the restricted access was caused by the disaster and is permanent in nature.

(c) At the time the base year value of the substantially damaged or destroyed property is transferred to the replacement property pursuant to an ordinance adopted under this section, the substantially damaged or destroyed property shall be reassessed at its full cash value. However, the substantially damaged or destroyed property shall retain its base year value notwithstanding that transfer. If the owner or owners of substantially damaged or destroyed property receive property tax relief under this section, that property shall not be eligible for property tax relief under subdivision (c) of Section 70 in the event of its reconstruction.

(d) Only the owner or owners of the property that has been substantially damaged or destroyed may receive property tax relief under an ordinance adopted pursuant to this section. Relief under an ordinance adopted pursuant to this section shall be granted to an owner or owners of a substantially damaged or destroyed property obtaining comparable replacement property. The acquisition of an ownership interest in a legal entity that, directly or indirectly, owns real property is not an acquisition of comparable replacement property for purposes of this section.

(e) A timely claim for relief under an ordinance adopted pursuant to this section, in that form as shall be prescribed by the board, shall be filed by the owner with the assessor of the county in which the replacement property is located. No relief under an ordinance adopted pursuant to this section shall be granted unless the claim is filed no later than January 1, 1996, or within three years after the replacement property is acquired or newly constructed, whichever is later.

(f) Any taxes that were levied on the replacement property prior to the filing of a claim on the basis of the replacement property s new base year value, and any allowable annual adjustments thereto, shall be canceled or refunded to the claimant to the extent that taxes exceed the amount that would be due when determined on the basis of the adjusted new base year value.

(g) This section shall apply to any comparable replacement property of equal or lesser value that is acquired or newly constructed as a replacement for property that has been substantially damaged or destroyed by a disaster occurring on or after October 20, 1991, and to the determination of base year values for the 1991 92 fiscal year and each fiscal year thereafter.

(h) The amendments made to this section by the act adding this subdivision shall apply commencing with the lien date for the 2012 13 fiscal year.

(Amended by Stats. 2011, Ch. 351, Sec. 3. Effective January 1, 2012.)



69.4

(a) (1) Notwithstanding any other provision of law, pursuant to the authority of subdivision (i) of Section 2 of Article XIII?A of the California Constitution, the base year value of qualified contaminated property may be transferred, subject to the conditions and limitations of that subdivision and this section, to a comparable replacement property of equal or lesser value that is located in the same county and is acquired or newly constructed as a replacement for the contaminated property, pursuant to subparagraph (A) of paragraph (1) of that subdivision.

(2) The limitation in paragraph (1) requiring that the qualified contaminated property and the replacement property be located in the same county does not apply in a county in which the county board of supervisors adopts a resolution making the provisions of this section applicable to replacement properties acquired to replace qualified contaminated properties located in another county within this state. The resolution shall specify the date on and after which its provisions are applicable. The specified date may be a date earlier than the date on which the county adopts the ordinance, but no earlier than November 3, 1998.

(b) The replacement property shall be acquired or newly constructed within five years after the original property is sold or otherwise transferred.

(c) (1) Upon the sale or transfer of the original property, the assessor shall determine a new base year value for that property in accordance with subdivision (a) of Section 2 of Article XIII?A of the California Constitution and Section 110.1.

(2) This section does not apply unless the sale or transfer of the original property is a change in ownership that does either of the following:

(A) Subjects the original property to reappraisal at its current fair market value in accordance with Section 110.1 or 5803.

(B) Results in a base year value determined in accordance with this section, Section 69, Section 69.3, or Section 69.5 because the property qualifies under this section, Section 69, Section 69.3, or Section 69.5 as a replacement dwelling or property.

(d) Property tax relief under this section is not available for a replacement property if the owner or owners of the original property do either of the following:

(1) Receive property tax relief under Section 74.7.

(2) Sign a claim under Section 63.1 allowing the base year value to stay with the original property.

(e) For purposes of this section:

(1) The original property means the qualified contaminated property.

(2) Equal or lesser value means the amount of the full cash value of a replacement property that does not exceed one of the following:

(A) One hundred five percent of the amount of the full cash value of the original property, if the replacement property is purchased or newly constructed within the first year following the date of the sale of the original property.

(B) One hundred ten percent of the amount of the full cash value of the original property, if the replacement property is purchased or newly constructed within the second year following the date of the sale of the original property.

(C) One hundred fifteen percent of the amount of the full cash value of the original property, if the replacement property is purchased or newly constructed within the third year following the date of the sale of the original property.

(D) One hundred twenty percent of the amount of the full cash value of the original property, if the replacement property is purchased or newly constructed within the fourth year following the date of the sale of the original property.

(E) One hundred twenty-five percent of the amount of the full cash value of the original property, if the replacement property is purchased or newly constructed within the fifth year following the date of the sale of the original property.

For purposes of this paragraph, if the replacement property is, in part, purchased and, in part, newly constructed, the date the replacement property is acquired or newly constructed is the date of acquisition or the date of completion of construction, whichever is later.

(3) The base year value of the original property shall be the base year value of the original property as determined in accordance with Section 110.1, with the inflation factor adjustments permitted by subdivision (f) of Section 110.1. The base year value of the original property shall also include any inflation factor adjustments permitted by subdivision (f) of Section 110.1 up to the date the replacement property is acquired or newly constructed, regardless of whether the claimant continued to own the original property during this entire period. The base year or years used to compute the base year value of the original property shall be deemed to be the base year or years of any property to which that base year value is transferred pursuant to this section.

(4) Fair market value of the replacement property means the full cash value of the replacement property determined in accordance with Section 110.1 as of the date on which that property was acquired or new construction was completed. If the replacement property is, in part, acquired and, in part, newly constructed, fair market value of the replacement property means the fair market value of the land and the improvements as of the date of completion.

(5) Fair market value of the qualified contaminated property means the full cash value of the qualified contaminated property, as if that property was not contaminated, determined in accordance with Section 110.1, as of the date of its sale or transfer by the claimant.

(6) Claimant means any owner of qualified contaminated property claiming the property tax relief provided by this section.

(7) Comparable replacement property means a property that is similar in utility and function to the property that it replaces. Property is similar in function and utility if it is, or is intended to be, used in the same manner as the qualified contaminated property.

(f) (1) A claimant is not eligible for the property tax relief provided by this section unless a claim is filed within three years of the date the replacement property was purchased or the new construction of the replacement property was completed.

(2) The claimant shall provide to the assessor the following information:

(A) Proof that the claimant did not participate or acquiesce in any act or omission that rendered the real property uninhabitable or unusable, as applicable, or is related to any individual or entity that committed that act or omission.

(B) Proof that the qualified contaminated property has been designated as a toxic or environmental hazard or as an environmental cleanup site by an agency of the State of California or the federal government.

(3) The State Board of Equalization shall design the form for claiming eligibility.

(g) (1) Upon the timely filing of a claim, the assessor shall adjust the new base year value as of the date the replacement property is acquired or the date the new construction of the replacement property is completed, whichever is later.

(2) Any taxes that were levied on the replacement property prior to the filing of the claim on the basis of the replacement property s new base year value, and any allowable annual adjustments thereto, shall be canceled or refunded to the claimant to the extent that the taxes exceed the amount that would be due when determined on the basis of the adjusted new base year value.

(3) Notwithstanding Section 75.10, Chapter 3.5 (commencing with Section 75) of Part 0.5 of Division 1 shall be utilized for purposes of implementing this subdivision, including adjustments of the new base year value of replacement properties acquired prior to the sale or transfer of the qualified contaminated property.

(h) This section applies only to replacement property that is acquired or newly constructed on or after January 1, 1995.

(Amended by Stats. 2005, Ch. 22, Sec. 177. Effective January 1, 2006.)



69.5

(a) (1) Notwithstanding any other provision of law, pursuant to subdivision (a) of Section 2 of Article XIII?A of the California Constitution, any person over the age of 55 years, or any severely and permanently disabled person, who resides in property that is eligible for the homeowners exemption under subdivision (k) of Section 3 of Article XIII of the California Constitution and Section 218 may transfer, subject to the conditions and limitations provided in this section, the base year value of that property to any replacement dwelling of equal or lesser value that is located within the same county and is purchased or newly constructed by that person as his or her principal residence within two years of the sale by that person of the original property, provided that the base year value of the original property shall not be transferred to the replacement dwelling until the original property is sold.

(2) Notwithstanding the limitation in paragraph (1) requiring that the original property and the replacement dwelling be located in the same county, this limitation shall not apply in any county in which the county board of supervisors, after consultation with local affected agencies within the boundaries of the county, adopts an ordinance making the provisions of paragraph (1) also applicable to situations in which replacement dwellings are located in that county and the original properties are located in another county within this state. The authorization contained in this paragraph shall be applicable in a county only if the ordinance adopted by the board of supervisors complies with all of the following requirements:

(A) It is adopted only after consultation between the board of supervisors and all other local affected agencies within the county s boundaries.

(B) It requires that all claims for transfers of base year value from original property located in another county be granted if the claims meet the applicable requirements of both subdivision (a) of Section 2 of Article XIII?A of the California Constitution and this section.

(C) It requires that all base year valuations of original property located in another county and determined by its assessor be accepted in connection with the granting of claims for transfers of base year value.

(D) It provides that its provisions are operative for a period of not less than five years.

(E) The ordinance specifies the date on and after which its provisions shall be applicable. However, the date specified shall not be earlier than November 9, 1988. The specified applicable date may be a date earlier than the date the county adopts the ordinance.

(b) In addition to meeting the requirements of subdivision (a), any person claiming the property tax relief provided by this section shall be eligible for that relief only if the following conditions are met:

(1) The claimant is an owner and a resident of the original property either at the time of its sale, or at the time when the original property was substantially damaged or destroyed by misfortune or calamity, or within two years of the purchase or new construction of the replacement dwelling.

(2) The original property is eligible for the homeowners exemption, as the result of the claimant s ownership and occupation of the property as his or her principal residence, either at the time of its sale, or at the time when the original property was substantially damaged or destroyed by misfortune or calamity, or within two years of the purchase or new construction of the replacement dwelling.

(3) At the time of the sale of the original property, the claimant or the claimant s spouse who resides with the claimant is at least 55 years of age, or is severely and permanently disabled.

(4) At the time of claiming the property tax relief provided by subdivision (a), the claimant is an owner of a replacement dwelling and occupies it as his or her principal place of residence and, as a result thereof, the property is currently eligible for the homeowners exemption or would be eligible for the exemption except that the property is already receiving the exemption because of an exemption claim filed by the previous owner.

(5) The original property of the claimant is sold by him or her within two years of the purchase or new construction of the replacement dwelling. For purposes of this paragraph, the purchase or new construction of the replacement dwelling includes the purchase of that portion of land on which the replacement building, structure, or other shelter constituting a place of abode of the claimant will be situated and that, pursuant to paragraph (3) of subdivision (g), constitutes a part of the replacement dwelling.

(6) Except as otherwise provided in paragraph (2) of subdivision (a), the replacement dwelling, including that portion of land on which it is situated that is specified in paragraph (5), is located entirely within the same county as the claimant s original property.

(7) The claimant has not previously been granted, as a claimant, the property tax relief provided by this section, except that this paragraph shall not apply to any person who becomes severely and permanently disabled subsequent to being granted, as a claimant, the property tax relief provided by this section for any person over the age of 55 years. In order to prevent duplication of claims under this section within this state, county assessors shall report quarterly to the State Board of Equalization that information from claims filed in accordance with subdivision (f) and from county records as is specified by the board necessary to identify fully all claims under this section allowed by assessors and all claimants who have thereby received relief. The board may specify that the information include all or a part of the names and social security numbers of claimants and their spouses and the identity and location of the replacement dwelling to which the claim applies. The information may be required in the form of data processing media or other media and in a format that is compatible with the recordkeeping processes of the counties and the auditing procedures of the state.

(c) The property tax relief provided by this section shall be available if the original property or the replacement dwelling, or both, of the claimant includes, but is not limited to, either of the following:

(1) A unit or lot within a cooperative housing corporation, a community apartment project, a condominium project, or a planned unit development. If the unit or lot constitutes the original property of the claimant, the assessor shall transfer to the claimant s replacement dwelling only the base year value of the claimant s unit or lot and his or her share in any common area reserved as an appurtenance of that unit or lot. If the unit or lot constitutes the replacement dwelling of the claimant, the assessor shall transfer the base year value of the claimant s original property only to the unit or lot of the claimant and any share of the claimant in any common area reserved as an appurtenance of that unit or lot.

(2) A manufactured home or a manufactured home and any land owned by the claimant on which the manufactured home is situated. For purposes of this paragraph, land owned by the claimant includes a pro rata interest in a resident-owned mobilehome park that is assessed pursuant to subdivision (b) of Section 62.1.

(A) If the manufactured home or the manufactured home and the land on which it is situated constitutes the claimant s original property, the assessor shall transfer to the claimant s replacement dwelling either the base year value of the manufactured home or the base year value of the manufactured home and the land on which it is situated, as appropriate. If the manufactured home dwelling that constitutes the original property of the claimant includes an interest in a resident-owned mobilehome park, the assessor shall transfer to the claimant s replacement dwelling the base year value of the claimant s manufactured home and his or her pro rata portion of the real property of the park. No transfer of base year value shall be made by the assessor of that portion of land that does not constitute a part of the original property, as provided in paragraph (4) of subdivision (g).

(B) If the manufactured home or the manufactured home and the land on which it is situated constitutes the claimant s replacement dwelling, the assessor shall transfer the base year value of the claimant s original property either to the manufactured home or the manufactured home and the land on which it is situated, as appropriate. If the manufactured home dwelling that constitutes the replacement dwelling of the claimant includes an interest in a resident-owned mobilehome park, the assessor shall transfer the base year value of the claimant s original property to the manufactured home of the claimant and his or her pro rata portion of the park. No transfer of base year value shall be made by the assessor to that portion of land that does not constitute a part of the replacement dwelling, as provided in paragraph (3) of subdivision (g).

This subdivision shall be subject to the limitations specified in subdivision (d).

(d) The property tax relief provided by this section shall be available to a claimant who is the coowner of the original property, as a joint tenant, a tenant in common, a community property owner, or a present beneficiary of a trust subject to the following limitations:

(1) If a single replacement dwelling is purchased or newly constructed by all of the coowners and each coowner retains an interest in the replacement dwelling, the claimant shall be eligible under this section whether or not any or all of the remaining coowners would otherwise be eligible claimants.

(2) If two or more replacement dwellings are separately purchased or newly constructed by two or more coowners and more than one coowner would otherwise be an eligible claimant, only one coowner shall be eligible under this section. These coowners shall determine by mutual agreement which one of them shall be deemed eligible.

(3) If two or more replacement dwellings are separately purchased or newly constructed by two coowners who held the original property as community property, only the coowner who has attained the age of 55 years, or is severely and permanently disabled, shall be eligible under this section. If both spouses are over 55 years of age, they shall determine by mutual agreement which one of them is eligible.

In the case of coowners whose original property is a multiunit dwelling, the limitations imposed by paragraphs (2) and (3) shall only apply to coowners who occupied the same dwelling unit within the original property at the time specified in paragraph (2) of subdivision (b).

(e) Upon the sale of original property, the assessor shall determine a new base year value for that property in accordance with subdivision (a) of Section 2 of Article XIII?A of the California Constitution and Section 110.1, whether or not a replacement dwelling is subsequently purchased or newly constructed by the former owner or owners of the original property.

This section shall not apply unless the transfer of the original property is a change in ownership that either (1) subjects that property to reappraisal at its current fair market value in accordance with Section 110.1 or 5803 or (2) results in a base year value determined in accordance with this section, Section 69, or Section 69.3 because the property qualifies under this section, Section 69, or Section 69.3 as a replacement dwelling or property.

(f) (1) A claimant shall not be eligible for the property tax relief provided by this section unless the claimant provides to the assessor, on a form that shall be designed by the State Board of Equalization and that the assessor shall make available upon request, the following information:

(A) The name and social security number of each claimant and of any spouse of the claimant who is a record owner of the replacement dwelling.

(B) Proof that the claimant or the claimant s spouse who resided on the original property with the claimant was, at the time of its sale, at least 55 years of age, or severely and permanently disabled. Proof of severe and permanent disability shall be considered a certification, signed by a licensed physician and surgeon of appropriate specialty, attesting to the claimant s severely and permanently disabled condition. In the absence of available proof that a person is over 55 years of age, the claimant shall certify under penalty of perjury that the age requirement is met. In the case of a severely and permanently disabled claimant either of the following shall be submitted:

(i) A certification, signed by a licensed physician or surgeon of appropriate specialty that identifies specific reasons why the disability necessitates a move to the replacement dwelling and the disability-related requirements, including any locational requirements, of a replacement dwelling. The claimant shall substantiate that the replacement dwelling meets disability-related requirements so identified and that the primary reason for the move to the replacement dwelling is to satisfy those requirements. If the claimant, or the claimant s spouse or guardian, so declares under penalty of perjury, it shall be rebuttably presumed that the primary purpose of the move to the replacement dwelling is to satisfy identified disability-related requirements.

(ii) The claimant s substantiation that the primary purpose of the move to the replacement dwelling is to alleviate financial burdens caused by the disability. If the claimant, or the claimant s spouse or guardian, so declares under penalty of perjury, it shall be rebuttably presumed that the primary purpose of the move is to alleviate the financial burdens caused by the disability.

(C) The address and, if known, the assessor s parcel number of the original property.

(D) The date of the claimant s sale of the original property and the date of the claimant s purchase or new construction of a replacement dwelling.

(E) A statement by the claimant that he or she occupied the replacement dwelling as his or her principal place of residence on the date of the filing of his or her claim.

(F) Any claim under this section shall be filed within three years of the date the replacement dwelling was purchased or the new construction of the replacement dwelling was completed subject to subdivision (k) or (m).

(2) A claim for transfer of base year value under this section that is filed after the expiration of the filing period set forth in subparagraph (F) of paragraph (1) shall be considered by the assessor, subject to all of the following conditions:

(A) Any base year value transfer granted pursuant to that claim shall apply commencing with the lien date of the assessment year in which the claim is filed.

(B) The full cash value of the replacement property in the assessment year described in subparagraph (A) shall be the base year value of the real property in the assessment year in which the base year value was transferred, factored to the assessment year described in subparagraph (A) for both of the following:

(i) Inflation as annually determined in accordance with paragraph (1) of subdivision (a) of Section 51.

(ii) Any subsequent new construction occurring with respect to the subject real property that does not qualify for property tax relief pursuant to the criteria set forth in subparagraphs (A) and (B) of paragraph (4) of subdivision (h).

(g) For purposes of this section:

(1) Person over the age of 55 years means any person or the spouse of any person who has attained the age of 55 years or older at the time of the sale of the original property.

(2) Base year value of the original property means its base year value, as determined in accordance with Section 110.1, with the adjustments permitted by subdivision (b) of Section 2 of Article XIII?A of the California Constitution and subdivision (f) of Section 110.1, determined as of the date immediately prior to the date that the original property is sold by the claimant, or in the case where the original property has been substantially damaged or destroyed by misfortune or calamity and the owner does not rebuild on the original property, determined as of the date immediately prior to the misfortune or calamity.

If the replacement dwelling is purchased or newly constructed after the transfer of the original property, base year value of the original property also includes any inflation factor adjustments permitted by subdivision (f) of Section 110.1 for the period subsequent to the sale of the original property. The base year or years used to compute the base year value of the original property shall be deemed to be the base year or years of any property to which that base year value is transferred pursuant to this section.

(3) Replacement dwelling means a building, structure, or other shelter constituting a place of abode, whether real property or personal property, that is owned and occupied by a claimant as his or her principal place of residence, and any land owned by the claimant on which the building, structure, or other shelter is situated. For purposes of this paragraph, land constituting a part of a replacement dwelling includes only that area of reasonable size that is used as a site for a residence, and land owned by the claimant includes land for which the claimant either holds a leasehold interest described in subdivision (c) of Section 61 or a land purchase contract. Each unit of a multiunit dwelling shall be considered a separate replacement dwelling. For purposes of this paragraph, area of reasonable size that is used as a site for a residence includes all land if any nonresidential uses of the property are only incidental to the use of the property as a residential site. For purposes of this paragraph, land owned by the claimant includes an ownership interest in a resident-owned mobilehome park that is assessed pursuant to subdivision (b) of Section 62.1.

(4) Original property means a building, structure, or other shelter constituting a place of abode, whether real property or personal property, that is owned and occupied by a claimant as his or her principal place of residence, and any land owned by the claimant on which the building, structure, or other shelter is situated. For purposes of this paragraph, land constituting a part of the original property includes only that area of reasonable size that is used as a site for a residence, and land owned by the claimant includes land for which the claimant either holds a leasehold interest described in subdivision (c) of Section 61 or a land purchase contract. Each unit of a multiunit dwelling shall be considered a separate original property. For purposes of this paragraph, area of reasonable size that is used as a site for a residence includes all land if any nonresidential uses of the property are only incidental to the use of the property as a residential site. For purposes of this paragraph, land owned by the claimant includes an ownership interest in a resident-owned mobilehome park that is assessed pursuant to subdivision (b) of Section 62.1.

(5) Equal or lesser value means that the amount of the full cash value of a replacement dwelling does not exceed one of the following:

(A) One hundred percent of the amount of the full cash value of the original property if the replacement dwelling is purchased or newly constructed prior to the date of the sale of the original property.

(B) One hundred and five percent of the amount of the full cash value of the original property if the replacement dwelling is purchased or newly constructed within the first year following the date of the sale of the original property.

(C) One hundred and ten percent of the amount of the full cash value of the original property if the replacement dwelling is purchased or newly constructed within the second year following the date of the sale of the original property.

For the purposes of this paragraph, except as otherwise provided in paragraph (4) of subdivision (h), if the replacement dwelling is, in part, purchased and, in part, newly constructed, the date the replacement dwelling is purchased or newly constructed is the date of purchase or the date of completion of construction, whichever is later.

(6) Full cash value of the replacement dwelling means its full cash value, determined in accordance with Section 110.1, as of the date on which it was purchased or new construction was completed, and after the purchase or the completion of new construction.

(7) Full cash value of the original property means, either:

(A) Its new base year value, determined in accordance with subdivision (e), without the application of subdivision (h) of Section 2 of Article XIII?A of the California Constitution, plus the adjustments permitted by subdivision (b) of Section 2 of Article XIII?A and subdivision (f) of Section 110.1 for the period from the date of its sale by the claimant to the date on which the replacement property was purchased or new construction was completed.

(B) In the case where the original property has been substantially damaged or destroyed by misfortune or calamity and the owner does not rebuild on the original property, its full cash value, as determined in accordance with Section 110, immediately prior to its substantial damage or destruction by misfortune or calamity, as determined by the county assessor of the county in which the property is located, without the application of subdivision (h) of Section 2 of Article XIII?A of the California Constitution, plus the adjustments permitted by subdivision (b) of Section 2 of Article XIII?A of the California Constitution and subdivision (f) of Section 110.1, for the period from the date of its sale by the claimant to the date on which the replacement property was purchased or new construction was completed.

(8) Sale means any change in ownership of the original property for consideration.

(9) Claimant means any person claiming the property tax relief provided by this section. If a spouse of that person is a record owner of the replacement dwelling, the spouse is also a claimant for purposes of determining whether in any future claim filed by the spouse under this section the condition of eligibility specified in paragraph (7) of subdivision (b) has been met.

(10) Property that is eligible for the homeowners exemption includes property that is the principal place of residence of its owner and is entitled to exemption pursuant to Section 205.5.

(11) Person means any individual, but does not include any firm, partnership, association, corporation, company, or other legal entity or organization of any kind. Person includes an individual who is the present beneficiary of a trust.

(12) Severely and permanently disabled means any person described in subdivision (b) of Section 74.3.

(13) For the purposes of this section, property is substantially damaged or destroyed by misfortune or calamity if either the land or the improvements sustain physical damage amounting to more than 50 percent of either the land s or the improvement s full cash value immediately prior to the misfortune or calamity. Damage includes a diminution in the value of property as a result of restricted access to the property where the restricted access was caused by the misfortune or calamity and is permanent in nature.

(h) (1) Upon the timely filing of a claim described in subparagraph (F) of paragraph (1) of subdivision (f), the assessor shall adjust the new base year value of the replacement dwelling in conformity with this section. This adjustment shall be made as of the latest of the following dates:

(A) The date the original property is sold.

(B) The date the replacement dwelling is purchased.

(C) The date the new construction of the replacement dwelling is completed.

(2) Any taxes that were levied on the replacement dwelling prior to the filing of the claim on the basis of the replacement dwelling s new base year value, and any allowable annual adjustments thereto, shall be canceled or refunded to the claimant to the extent that the taxes exceed the amount that would be due when determined on the basis of the adjusted new base year value.

(3) Notwithstanding Section 75.10, Chapter 3.5 (commencing with Section 75) shall be utilized for purposes of implementing this subdivision, including adjustments of the new base year value of replacement dwellings acquired prior to the sale of the original property.

(4) In the case where a claim under this section has been timely filed and granted, and new construction is performed upon the replacement dwelling subsequent to the transfer of base year value, the property tax relief provided by this section also shall apply to the replacement dwelling, as improved, and thus there shall be no reassessment upon completion of the new construction if both of the following conditions are met:

(A) The new construction is completed within two years of the date of the sale of the original property and the owner notifies the assessor in writing of completion of the new construction within six months after completion.

(B) The fair market value of the new construction on the date of completion, plus the full cash value of the replacement dwelling on the date of acquisition, is not more than the full cash value of the original property as determined pursuant to paragraph (7) of subdivision (g) for purposes of granting the original claim.

(i) Any claimant may rescind a claim for the property tax relief provided by this section and shall not be considered to have received that relief for purposes of paragraph (7) of subdivision (b), and the assessor shall grant the rescission, if a written notice of rescission is delivered to the office of the assessor as follows:

(1) A written notice of rescission signed by the original filing claimant or claimants is delivered to the office of the assessor in which the original claim was filed.

(2) (A) Except as otherwise provided in this paragraph, the notice of rescission is delivered to the office of the assessor before the date that the county first issues, as a result of relief granted under this section, a refund check for property taxes imposed upon the replacement dwelling. If granting relief will not result in a refund of property taxes, then the notice shall be delivered before payment is first made of any property taxes, or any portion thereof, imposed upon the replacement dwelling consistent with relief granted under this section. If payment of the taxes is not made, then notice shall be delivered before the first date that those property taxes, or any portion thereof, imposed upon the replacement dwelling, consistent with relief granted under this section, are delinquent.

(B) Notwithstanding any other provision in this division, any time the notice of rescission is delivered to the office of the assessor within six years after relief was granted, provided that the replacement property has been vacated as the claimant s principal place of residence within 90 days after the original claim was filed, regardless of whether the property continues to receive the homeowners exemption. If the rescission increases the base year value of a property, or the homeowners exemption has been incorrectly allowed, appropriate escape assessments or supplemental assessments, including interest as provided in Section 506, shall be imposed. The limitations periods for any escape assessments or supplemental assessments shall not commence until July 1 of the assessment year in which the notice of rescission is delivered to the office of the assessor.

(3) The notice is accompanied by the payment of a fee as the assessor may require, provided that the fee shall not exceed an amount reasonably related to the estimated cost of processing a rescission claim, including both direct costs and developmental and indirect costs, such as costs for overhead, personnel, supplies, materials, office space, and computers.

(j) (1) With respect to the transfer of base year value of original properties to replacement dwellings located in the same county, this section, except as provided in paragraph (3) or (4), shall apply to any replacement dwelling that is purchased or newly constructed on or after November 6, 1986.

(2) With respect to the transfer of base year value of original properties to replacement dwellings located in different counties, except as provided in paragraph (4), this section shall apply to any replacement dwelling that is purchased or newly constructed on or after the date specified in accordance with subparagraph (E) of paragraph (2) of subdivision (a) in the ordinance of the county in which the replacement dwelling is located, but shall not apply to any replacement dwelling which was purchased or newly constructed before November 9, 1988.

(3) With respect to the transfer of base year value by a severely and permanently disabled person, this section shall apply only to replacement dwellings that are purchased or newly constructed on or after June 6, 1990.

(4) The amendments made to subdivision (e) by the act adding this paragraph shall apply only to replacement dwellings under Section 69 that are acquired or newly constructed on or after October 20, 1991, and shall apply commencing with the 1991 92 fiscal year.

(k) (1) In the case in which a county adopts an ordinance pursuant to paragraph (2) of subdivision (a) that establishes an applicable date which is more than three years prior to the date of adoption of the ordinance, those potential claimants who purchased or constructed replacement dwellings more than three years prior to the date of adoption of the ordinance and who would, therefore, be precluded from filing a timely claim, shall be deemed to have timely filed a claim if the claim is filed within three years after the date that the ordinance is adopted. This paragraph may not be construed as a waiver of any other requirement of this section.

(2) In the case in which a county assessor corrects a base year value to reflect a pro rata change in ownership of a resident-owned mobilehome park that occurred between January 1, 1989, and January 1, 2002, pursuant to paragraph (4) of subdivision (b) of Section 62.1, those claimants who purchased or constructed replacement dwellings more than three years prior to the correction and who would, therefore, be precluded from filing a timely claim, shall be deemed to have timely filed a claim if the claim is filed within three years of the date of notice of the correction of the base year value to reflect the pro rata change in ownership. This paragraph may not be construed as a waiver of any other requirement of this section.

(3) This subdivision does not apply to a claimant who has transferred his or her replacement dwelling prior to filing a claim.

(4) The property tax relief provided by this section, but filed under this subdivision, shall apply prospectively only, commencing with the lien date of the assessment year in which the claim is filed. There shall be no refund or cancellation of taxes prior to the date that the claim is filed.

(l) No escape assessment may be levied if a transfer of base year value under this section has been erroneously granted by the assessor pursuant to an expired ordinance authorizing intercounty transfers of base year value.

(m) (1) The amendments made to subdivisions (b) and (g) of this section by Chapter 613 of the Statutes of 2001 shall apply:

(A) With respect to the transfer of base year value of original properties to replacement dwellings located in the same county, to any replacement dwelling that is purchased or newly constructed on or after November 6, 1986.

(B) With respect to the transfer of base year value of original properties to replacement dwellings located in different counties, to any replacement dwelling that is purchased or newly constructed on or after the date specified in accordance with subparagraph (E) of paragraph (2) of subdivision (a) in the ordinance of the county in which the replacement dwelling is located, but not to any replacement dwelling that was purchased or newly constructed before November 9, 1988.

(C) With respect to the transfer of base year value by a severely and permanently disabled person, to replacement dwellings that are purchased or newly constructed on or after June 6, 1990.

(2) The property tax relief provided by this section in accordance with this subdivision shall apply prospectively only commencing with the lien date of the assessment year in which the claim is filed. There shall be no refund or cancellation of taxes prior to the date that the claim is filed.

(n) A claim filed under this section is not a public document and is not subject to public inspection, except that a claim shall be available for inspection by the claimant or the claimant s spouse, the claimant s or the claimant s spouse s legal representative, the trustee of a trust in which the claimant or the claimant s spouse is a present beneficiary, and the executor or administrator of the claimant s or the claimant s spouse s estate.

(o) The amendments made to this section by the act adding this subdivision shall apply commencing with the lien date for the 2012 13 fiscal year.

(Amended by Stats. 2011, Ch. 351, Sec. 4. Effective January 1, 2012.)






CHAPTER 3. New Construction

70

(a) Newly constructed and new construction means:

(1) Any addition to real property, whether land or improvements, including fixtures, since the last lien date; and

(2) Any alteration of land or of any improvement, including fixtures, since the last lien date that constitutes a major rehabilitation thereof or that converts the property to a different use.

(b) Any rehabilitation, renovation, or modernization that converts an improvement or fixture to the substantial equivalent of a new improvement or fixture is a major rehabilitation of that improvement or fixture.

(c) Notwithstanding subdivisions (a) and (b), where real property has been damaged or destroyed by misfortune or calamity, newly constructed and new construction does not mean any timely reconstruction of the real property, or portion thereof, where the property after reconstruction is substantially equivalent to the property prior to damage or destruction. Any reconstruction of real property, or portion thereof, that is not substantially equivalent to the damaged or destroyed property, shall be deemed to be new construction and only that portion that exceeds substantially equivalent reconstruction shall have a new base year value determined pursuant to Section 110.1.

(d) (1) Notwithstanding subdivisions (a) and (b), where a tank must be improved, upgraded, or replaced to comply with federal, state, and local regulations on underground storage tanks, newly constructed and new construction does not mean the improvement, upgrade, or replacement of a tank to meet compliance standards, and the improvement, upgrade, or replacement shall be considered to have been performed for the purpose of normal maintenance and repair.

(2) Notwithstanding subdivisions (a) and (b), where a structure, or any portion thereof, was reconstructed, as a consequence of completing work on an underground storage tank to comply with federal, state, and local regulations on these tanks, timely reconstruction of the structure shall be considered to have been performed for the purpose of normal maintenance and repair where the structure, or portion thereof, after reconstruction is substantially equivalent to the prior structure in size, utility, and function.

(Amended by Stats. 2008, Ch. 336, Sec. 1. Effective September 26, 2008. Operative June 9, 2010, by Sec. 5 of Ch. 336, pursuant to adoption of Prop. 13 (SCA 4) at the June 8, 2010, election.)



71

The assessor shall determine the new base year value for the portion of any taxable real property which has been newly constructed. The base year value of the remainder of the property assessed, which did not undergo new construction, shall not be changed. New construction in progress on the lien date shall be appraised at its full value on such date and each lien date thereafter until the date of completion, at which time the entire portion of property which is newly constructed shall be reappraised at its full value.

(Added by Stats. 1979, Ch. 242.)



72

(a) A copy of any building permit issued by any city, county, or city and county shall be transmitted by each issuing entity to the county assessor as soon as possible after the date of issuance.

(b) A copy of any certificate of occupancy or other document that shows the date of completion of new construction issued or finalized by any city, county, or city and county, shall be transmitted by each entity to the county assessor within 30 days after the date of issuance or finalization.

(c) At the time an assessee files, or causes to be filed, an approved set of building plans with the city, county, or city and county, a scale copy of the floor plans and exterior dimensions of the building designated for the county assessor shall be filed by the assessee or his or her designee. The scale copy shall be in sufficient detail to allow the assessor to determine the square footage of the building and, in the case of a residential building, the intended use of each room. The county assessor may require the floor plans be provided to the county assessor in an electronic format, if available. An assessee, or his or her designee, where multiple units are to be constructed from the same set of building plans, may file only one scale copy of floor plans and exterior dimensions, so long as each application for a building permit with respect to those building plans specifically identifies the scale copy filed pursuant to this section. However, where the square footage of any one of the multiple units is altered, an assessee, or his or her designee, shall file a scale copy of the floor plan and exterior dimensions that specifically identifies the alteration from the previously filed scale copy. The receiving authority shall transmit that copy to the county assessor as soon as possible after the final plans are approved.

(d) The board of supervisors of a county may enact, by a majority vote of its entire membership, an ordinance, resolution, or board order that requires the local agency that approves the tentative map or maps, and any conditions of approval for the tentative map or maps that are filed with a county or a city in that county, to submit a copy of the map or maps, and any conditions of approval for the tentative map or maps, to the county assessor as soon as possible after the map or maps are filed. The ordinance, resolution, or board order may require that the map or maps be provided to the county assessor in an electronic format, if available in that form.

(Amended by Stats. 2009, Ch. 204, Sec. 1. Effective January 1, 2010.)



73

(a) Pursuant to the authority granted to the Legislature pursuant to paragraph (1) of subdivision (c) of Section 2 of Article XIII?A of the California Constitution, the term newly constructed, as used in subdivision (a) of Section 2 of Article XIII?A of the California Constitution, does not include the construction or addition of any active solar energy system, as defined in subdivision (b).

(b) (1) Active solar energy system means a system that, upon completion of the construction of a system as part of a new property or the addition of a system to an existing property, uses solar devices, which are thermally isolated from living space or any other area where the energy is used, to provide for the collection, storage, or distribution of solar energy.

(2) Active solar energy system does not include solar swimming pool heaters or hot tub heaters.

(3) Active solar energy systems may be used for any of the following:

(A) Domestic, recreational, therapeutic, or service water heating.

(B) Space conditioning.

(C) Production of electricity.

(D) Process heat.

(E) Solar mechanical energy.

(c) For purposes of this section, occupy or use has the same meaning as defined in Section 75.12.

(d) (1) (A) The Legislature finds and declares that the definition of spare parts in this paragraph is declarative of the intent of the Legislature, in prior statutory enactments of this section that excluded active solar energy systems from the term newly constructed, as used in the California Constitution, thereby creating a tax appraisal exclusion.

(B) An active solar energy system that uses solar energy in the production of electricity includes storage devices, power conditioning equipment, transfer equipment, and parts related to the functioning of those items. In general, the use of solar energy in the production of electricity involves the transformation of sunlight into electricity through the use of devices such as solar cells or other solar collecting equipment. However, an active solar energy system used in the production of electricity includes only equipment used up to, but not including, the stage of conveyance or use of the electricity. For the purpose of this paragraph, the term parts includes spare parts that are owned by the owner of, or the maintenance contractor for, an active solar energy system that uses solar energy in the production of electricity and which spare parts were specifically purchased, designed, or fabricated by or for that owner or maintenance contractor for installation in an active solar energy system that uses solar energy in the production of electricity, thereby including those parts in the tax appraisal exclusion created by this section.

(2) An active solar energy system that uses solar energy in the production of electricity also includes pipes and ducts that are used exclusively to carry energy derived from solar energy. Pipes and ducts that are used to carry both energy derived from solar energy and from energy derived from other sources are active solar energy system property only to the extent of 75 percent of their full cash value.

(3) An active solar energy system that uses solar energy in the production of electricity does not include auxiliary equipment, such as furnaces and hot water heaters, that use a source of power other than solar energy to provide usable energy. An active solar energy system that uses solar energy in the production of electricity does include equipment, such as ducts and hot water tanks, that is utilized by both auxiliary equipment and solar energy equipment, that is, dual use equipment. That equipment is active solar energy system property only to the extent of 75 percent of its full cash value.

(e) (1) Notwithstanding any other law, for purposes of this section, the construction or addition of any active solar energy system includes the construction of an active solar energy system incorporated by the owner-builder in the initial construction of a new building that the owner-builder does not intend to occupy or use. The exclusion from newly constructed provided by this subdivision applies to the initial purchaser who purchased the new building from the owner-builder, but only if the owner-builder did not receive an exclusion under this section for the same active solar energy system and only if the initial purchaser purchased the new building prior to that building becoming subject to reassessment to the owner-builder, as described in subdivision (d) of Section 75.12. The assessor shall administer this subdivision in the following manner:

(A) The initial purchaser of the building shall file a claim with the assessor and provide to the assessor any documents necessary to identify the value attributable to the active solar energy system included in the purchase price of the new building. The claim shall also identify the amount of any rebate for the active solar energy system provided to either the owner-builder or the initial purchaser by the Public Utilities Commission, the State Energy Resources Conservation and Development Commission, an electrical corporation, a local publicly owned electric utility, or any other agency of the State of California.

(B) The assessor shall evaluate the claim and determine the portion of the purchase price that is attributable to the active solar energy system. The assessor shall then reduce the new base year value established as a result of the change in ownership of the new building by an amount equal to the difference between the following two amounts:

(i) That portion of the value of the new building attributable to the active solar energy system.

(ii) The total amount of all rebates, if any, described in subparagraph (A) that were provided to either the owner-builder or the initial purchaser.

(C) The extension of the new construction exclusion to the initial purchaser of a newly constructed new building shall remain in effect only until there is a subsequent change in ownership of the new building.

(2) The State Board of Equalization, in consultation with the California Assessors Association, shall prescribe the manner, documentation, and form for claiming the new construction exclusion required by this subdivision.

(f) Notwithstanding any other law, the exclusion from new construction provided by this section shall remain in effect only until there is a subsequent change in ownership.

(g) This section applies to property tax lien dates for the 1999 2000 fiscal year to the 2023 24 fiscal year, inclusive.

(h) The amendments made to this section by the act that added this subdivision apply beginning with the lien date for the 2008 09 fiscal year.

(i) (1) This section shall remain in effect only until January 1, 2025, and as of that date is repealed.

(2) Active energy solar systems that qualify for an exclusion under this section prior to January 1, 2025, shall continue to be excluded on and after January 1, 2025, until there is a subsequent change in ownership.

(Amended by Stats. 2014, Ch. 41, Sec. 1. Effective June 20, 2014. Section inapplicable after the 2023-24 fiscal year as provided in subd. (g). Repealed as of January 1, 2025, by its own provisions.)



74

(a) For purposes of subdivision (a) of Section 2 of Article XIII A of the Constitution, newly constructed does not include the construction or installation of any fire sprinkler system, other fire extinguishing system, fire detection system, or fire-related egress improvement that is constructed or installed on or after November 7, 1984.

(b) Notwithstanding any other provision of this chapter or Chapter 3.5 (commencing with Section 75), neither newly constructed nor new construction includes the construction or installation of any fire sprinkler system, other fire extinguishing system, fire detection system, or fire-related egress improvement that is constructed or installed on or after November 7, 1984.

(c) For purposes of this section:

(1) Fire sprinkler system means any system intended to discharge water for the purpose of suppressing or extinguishing a fire, and includes a fire sprinkler system that derives its water from the domestic water supply of the building or structure of which it is a part.

(2) Other fire extinguishing system means any system intended to suppress or to extinguish a fire other than by discharging water upon the fire. An other fire extinguishing system includes, but is not limited to, a component or application that, solely or primarily for the purposes of fire suppression or extinguishment, is made part of the heating, ventilating, or air-conditioning system of a building or structure, a wet chemical system, or a dry chemical system.

(3) Fire detection system means any system or appliance intended to detect combustion, or the products thereof, and to activate an alarm or signal, whether audio, visual, or otherwise, including all equipment used to transmit fire alarm activations and related signals to a remote location. A fire detection system includes any system that serves additional functions, but this section shall only apply with respect to that portion of a system that is for fire detection purposes. No portion of a fire detection system as described in this paragraph shall be deemed to be personal property, or shall be deemed to be excluded from that fire detection system, by reason of being owned or controlled by a person other than the owner of property upon which the fire detection system was constructed or installed.

(4) Fire-related egress improvement means any improvement intended to do either of the following:

(A) Provide any new, or improve any existing, means of egress for individuals from a structure, or any portion thereof, in which a fire is in progress, as to which there is an imminent threat that a fire may soon be in progress, or as to which individuals therein might be subjected to health hazards or the risk of physical injury due to a fire elsewhere.

(B) With respect to individuals who for any reason cannot evacuate a structure in which a fire is in progress, provide a means of safeguarding, or increasing the safety of, those individuals until the time that the rescue of those individuals can be effected.

(5) Existing building means any building or structure already erected at the time that a fire sprinkler system, other fire extinguishing system, fire detection system, or fire-related egress improvement is constructed or installed in that building or structure.

(d) Any system or improvement referred to in this section shall be deemed to have been constructed or installed on or after November 7, 1984, if the actual construction or installation thereof is completed on or after November 7, 1984, regardless of when the actual construction or installation thereof was commenced or any building permit pertaining thereto was issued.

(e) This section applies only to fire sprinkler systems, other fire extinguishing systems, fire detection systems, and fire-related egress improvements, as defined in this section, that are constructed or installed in an existing building.

(Amended by Stats. 1999, Ch. 200, Sec. 1. Effective July 28, 1999.)



74.3

(a) For purposes of subdivision (a) of Section 2 of Article XIII?A of the California Constitution, newly constructed does not include the construction, installation, or modification of any portion or structural component of an existing single- or multiple-family dwelling that is eligible for the homeowner s exemption as described in Section 218, if the construction, installation, or modification is for the purpose of making the dwelling more accessible to a severely and permanently disabled person who is a permanent resident of the dwelling.

(b) For purposes of this section, a severely and permanently disabled person is any person who has a physical disability or impairment, whether from birth or by reason of accident or disease, that results in a functional limitation as to employment or substantially limits one or more major life activities of that person, and that has been diagnosed as permanently affecting the person s ability to function, including, but not limited to, any disability or impairment that affects sight, speech, hearing, or the use of any limbs.

(c) For purposes of this section, accessible means that combination of elements with regard to any dwelling that provides for access to, circulation throughout, and the full use of, the dwelling and any fixture, facility, or item therein. The construction of an entirely new addition, such as a bedroom or bath, that duplicates existing facilities in the dwelling that are not otherwise available to the disabled resident solely because of his or her disability, shall be deemed to make the dwelling more accessible within the meaning and for the purposes of this section.

(d) The exclusion provided by this section shall apply only to those improvements or features that specially adapt a dwelling accessibility by a severely and permanently disabled person. The value of any improvement, addition, or modification excluded pursuant to this section shall not include any other functional improvement, addition, or modification to the property unless it is merely incidental to the qualified improvements or features.

(e) The exclusion provided by this section shall not apply to the construction of an entirely new dwelling.

(f) The construction, installation, or modification, with regard to an existing building, for purposes of making the structure more accessible to a disabled person, shall be eligible for exclusion pursuant to this section only if the disabled person, or his or her spouse or legal guardian, submits to the assessor both of the following:

(1) A statement signed by a licensed physician or surgeon, of appropriate specialty which certifies that the person is severely and permanently disabled as defined in subdivision (b), and identifies specific disability-related requirements necessitating accessibility improvements or features.

(2) A statement that identifies the construction, installation, or modification that was in fact necessary to make the structure more accessible to the disabled person.

(g) The assessor may charge a fee to the disabled person or his or her spouse or legal guardian sufficient to reimburse the assessor for the costs of processing and administering the statement required by subdivision (f).

(h) This section shall apply to construction, installations, or modifications completed on or after June 6, 1990.

(Amended by Stats. 1994, Ch. 146, Sec. 191. Effective January 1, 1995.)



74.5

(a) For purposes of subdivision (a) of Section 2 of Article XIII?A of the California Constitution, newly constructed and new construction does not include that portion of an existing structure that consists of the construction or reconstruction of seismic retrofitting components, as defined in this section.

(b) For purposes of this section, all of the following apply:

(1) Seismic retrofitting components means seismic retrofitting improvements and improvements utilizing earthquake hazard mitigation technologies.

(2) Seismic retrofitting improvements means retrofitting or reconstruction of an existing building or structure, to abate falling hazards from structural or nonstructural components of any building or structure including, but not limited to, parapets, appendages, cornices, hanging objects, and building cladding that pose serious danger. Seismic retrofitting improvements also means either structural strengthening or providing the means necessary to resist seismic force levels that would otherwise be experienced by an existing building or structure during an earthquake, so as to significantly reduce hazards to life and safety while also providing for the substantially safe ingress and egress of building occupants during and immediately after an earthquake. Seismic retrofitting improvements does not include alterations, such as new plumbing, electrical, or other added finishing materials, made in addition to seismic-related work performed on an existing structure. Seismic retrofitting includes, but is not limited to, those items referenced in Appendix A of the International Existing Building Code of the International Code Council.

(3) Improvements utilizing earthquake hazard mitigation technologies means improvements to existing buildings identified by a local government as being hazardous to life in the event of an earthquake. These improvements shall involve strategies for earthquake protection of structures. These improvements shall use technologies such as those referenced in Part 2 (commencing with Section 1.1.1.) of Title 24 of the California Building Code and similar seismic provisions in the International Building Code.

(c) The property owner, primary contractor, civil or structural engineer, or architect shall certify to the building department those portions of the project that are seismic retrofitting components, as defined in this section. Upon completion of the project, the building department shall report to the county assessor the costs of the portions of the project that are seismic retrofitting components.

(d) In order to receive the exclusion, the property owner shall notify the assessor prior to, or within 30 days of, completion of the project that he or she intends to claim the exclusion for seismic retrofitting components. The State Board of Equalization shall prescribe the manner and form for claiming the exclusion. All documents necessary to support the exclusion shall be filed by the property owner with the assessor not later than six months after the completion of the project.

(e) The Legislature finds and declares that the reconstruction and improvement actions that were excluded from newly constructed and new construction by Chapter 1187 of the Statutes of 1983 meet the requirements of construction or reconstruction of seismic retrofitting components on an existing structure, as provided in the act that amended this subdivision. Therefore, a structure constructed of unreinforced masonry bearing wall construction that is receiving a 15-year new construction exclusion as provided by Chapter 1187 of the Statutes of 1983 on the operative date of this act shall continue to receive, pursuant to this section, an exclusion after the 15-year period expires, unless the property is purchased or changes ownership, in which case Chapter 2 (commencing with Section 60) applies.

(Amended by Stats. 2011, Ch. 351, Sec. 5. Effective January 1, 2012.)



74.6

(a) For purposes of paragraph (4) of subdivision (c) of Section 2 of Article XIII?A of the California Constitution, newly constructed and new construction does not include the construction, installation, removal, or modification of any portion or structural component of an existing building or structure to the extent that it is done for the purpose of making the building or structure more accessible to, or more usable by, a disabled person.

(b) For the purposes of this section, disabled person means a person who suffers from a physical impairment that substantially limits one or more of that person s major life activities.

(c) The exclusion provided for in subdivision (a) shall apply to all buildings or structures except for those buildings or structures that qualify for the exclusion provided for in subdivision (a) of Section 74.3.

(d) The exclusion provided for in this section does not apply to the construction of an entirely new building or structure, or to the construction of an entirely new addition to an existing building or structure.

(e) For purposes of the exclusion provided for in subdivision (a), the property owner, primary contractor, civil engineer, or architect shall submit to the assessor a statement that shall identify those specific portions of the project that constitute construction, installation, removal, or modification improvements to the building or structure to make the building or structure more accessible to, or usable by, a disabled person.

(f) For the purposes of the exclusion provided for in subdivision (a), the construction, improvement, modification, or alteration of an existing building or structure may include, but is not limited to, access ramps, widening of doorways and hallways, barrier removal, access modifications to restroom facilities, elevators, and any other accessibility modification of a building or structure that would cause it to meet or exceed the accessibility standards of the 1990 Americans with Disabilities Act (Public Law 101-336) and the most recent edition to the California Building Standards Code that is in effect on the date of the application for a building permit.

(g) In order to receive the exclusion provided for in this section, the property owner shall notify the assessor prior to, or within 30 days of, completion of any project covered by this section that he or she intends to claim the exclusion for making improvements of the type specified in subdivision (a). The State Board of Equalization shall prescribe the manner and form for claiming the exclusion. All documents necessary to support the exclusion shall be filed by the property owner with the assessor not later than six months after the completion of the project.

(h) This section applies to any construction, installation, removal, or modification completed on or after June 7, 1994.

(Amended by Stats. 2011, Ch. 351, Sec. 6. Effective January 1, 2012. Note: ACA 8 was adopted as Prop. 177 on June 7, 1994.)



74.7

(a) For purposes of subparagraph (B) of paragraph (1) of subdivision (i) of Section 2 of Article XIII?A of the California Constitution, new construction does not include the repair or replacement of a substantially damaged or destroyed structure on qualified contaminated real property where the remediation of the environmental problems required the destruction of, or resulted in substantial damage to, a structure located on that property. The repaired or replacement structure shall be similar in size, utility, and function to the original structure.

(b) For purposes of this section:

(1) Substantially damaged or destroyed means the structure sustains physical damage amounting to more than 50 percent of its full cash value immediately prior to the damage.

(2) Similar in function means the replacement structure is subject to similar governmental restrictions, including, but not limited to, zoning.

(3) Similar in size and utility means the size and utility of the structure are interrelated and associated with its value. A structure is similar in size and utility only to the extent that the replacement structure is, or is intended to be, used in the same manner as the substantially damaged or destroyed structure, and its full cash value does not exceed 120 percent of the full cash value of the replaced structure if that structure was not contaminated. For purposes of this paragraph:

(A) A replacement structure or any portion thereof used or intended to be used for a purpose substantially different than the use made of the replaced structure, shall, to the extent of the dissimilar use, be considered not similar in utility.

(B) A replacement structure or portion thereof that satisfies the use requirement but has a full cash value that exceeds 120 percent of the full cash value of the structure if that property were not contaminated, will be considered, to the extent of the excess, not similar in utility and size.

(4) To the extent that replacement property, or any portion thereof, is not similar in function, size, and utility, the property, or portion thereof, shall have a new base year value determined pursuant to Section 110.1.

(c) Only the owner or owners of the property substantially damaged or destroyed in the process of remediation of the contamination, whether one or more individuals, partnerships, corporations, other legal entities, or a combination thereof, shall receive property tax relief under this section.

(d) In order to receive the exclusion provided for in this section, the property owner shall notify the assessor in writing that he or she intends to claim the exclusion prior to, or within 30 days of, completion of any project covered by this section. All documents necessary to support the exclusion shall be filed by the property owner with the assessor not later than six months after the completion of the property. A claimant shall not be eligible for the exclusion provided by this section unless the claimant provides to the assessor the following information:

(1) Proof that the claimant did not participate in, or acquiesce to, any act or omission that rendered the real property uninhabitable or unusable, as applicable, or is related to any individual or entity that committed that act or omission.

(2) Proof that the qualified contaminated property has been designated as a toxic or environmental hazard or as an environmental cleanup site by an agency of the State of California or the federal government.

(3) The address and, if known, the assessor s parcel number of the qualified contaminated property.

(4) The date of the claimant s purchase and the date of completion of new construction.

(e) This section applies to new construction completed on or after January 1, 1995.

(Added by Stats. 2003, Ch. 471, Sec. 4. Effective January 1, 2004.)






CHAPTER 3.5. Change in Ownership and New Construction After the Lien Date

ARTICLE 1. Definitions and General Provisions

75

It is the intent of the Legislature in enacting this chapter to fully implement Article XIII?A of the California Constitution and to promote increased equity among taxpayers by enrolling and making adjustments of taxes resulting from changes in assessed value due to changes in ownership and completion of new construction at the time they occur. The Legislature finds and declares that under the law in effect prior to the enactment of this chapter, recognition of these increases is delayed from four to 16 months, which results in an unwarranted reduction of taxes for some taxpayers with a proportionate and inequitable shift of the tax burden to other taxpayers.

It is also the intent of the Legislature that the provisions of this chapter shall be limited to assessments on the supplemental roll which are authorized by the provisions of this chapter and none of its provisions shall be applied, construed, or used as a basis for interpreting legislative intent when determining the effect of any other provision of this division. The Legislature finds and declares that the supplemental assessment system created by this chapter involves practical tax administration considerations which require unique solutions. Except as expressly provided in Article 2.5 (commencing with Section 75.18), these solutions are not appropriate to the general assessment of property under the provisions of Chapter 3 (commencing with Section 401) of Part 2 and the adoption of the supplemental roll assessment system is not intended to affect the valuation or assessment provisions applicable to the regular assessment roll.

(Amended by Stats. 1984, Ch. 946, Sec. 1.5. Effective September 10, 1984.)



75.1

Except where the context or the specific provisions of this chapter otherwise require, all of the following apply:

(a) The definitions in this article govern the construction of this chapter.

(b) The other provisions of this division apply to assessments made pursuant to this chapter.

(c) The taxes due pursuant to this chapter are in addition to any other taxes due under this division.

(Added by Stats. 1983, Ch. 498, Sec. 133. Effective July 28, 1983.)



75.2

Current roll means the roll for the fiscal year during which the change in ownership occurs or the new construction is completed.

(Added by Stats. 1983, Ch. 498, Sec. 133. Effective July 28, 1983.)



75.3

The roll being prepared means the roll for the fiscal year following the fiscal year in which the change in ownership occurs or the new construction is completed.

(Added by Stats. 1983, Ch. 498, Sec. 133. Effective July 28, 1983.)



75.4

Current tax rate means the tax rate applicable to the current roll, including any rate in excess of the limitation prescribed by subdivision (a) of Section 1 of Article XIII?A of the California Constitution.

(Amended by Stats. 1983, Ch. 1102, Sec. 1.5. Effective September 27, 1983.)



75.5

Property means and includes manufactured homes subject to taxation under Part 13 (commencing with Section 5800) and real property, other than the following:

(a) Fixtures that are normally valued as a separate appraisal unit from a structure.

(b) Newly created taxable possessory interests, established by month-to-month agreements in publicly owned real property, having a full cash value of fifty thousand dollars ($50,000) or less.

(Amended by Stats. 2000, Ch. 406, Sec. 1. Effective September 12, 2000.)



75.6

Fiscal year means a fiscal year beginning July 1 and ending June 30.

(Added by Stats. 1983, Ch. 498, Sec. 133. Effective July 28, 1983.)



75.7

Supplemental roll means the roll prepared or amended in accordance with the provisions of this chapter and containing properties which have changed ownership or had new construction completed.

(Added by Stats. 1983, Ch. 498, Sec. 133. Effective July 28, 1983.)



75.8

New base year value means the full cash value of property on the date it changes ownership or of new construction on the date it is completed.

(Added by Stats. 1983, Ch. 498, Sec. 133. Effective July 28, 1983.)



75.9

Taxable value means the base year full value adjusted for any given lien date as required by law or the full cash value for the same date, whichever is less. In the case of real property which, prior to the date of the change in ownership or completion of new construction, was assessed by the board pursuant to Section 19 of Article XIII of the California Constitution, taxable value means that portion of the state-assessed value determined by the board to be properly allocable to the property which is subject to the supplemental assessment.

(Amended by Stats. 1987, Ch. 498, Sec. 1.)






ARTICLE 2. Assessments on the Supplemental Roll

75.10

(a) Commencing with the 1983 84 assessment year and each assessment year thereafter, whenever a change in ownership occurs or new construction resulting from actual physical new construction on the site is completed, the assessor shall appraise the property changing ownership or the new construction at its full cash value (except as provided in Section 68 and subdivision (b) of this section) on the date the change in ownership occurs or the new construction is completed. The value so determined shall be the new base year value of the property or the new construction.

(b) For purposes of this chapter, actual physical new construction includes the removal of a structure from land. The new base year value of the remaining property (after the removal of the structure) shall be determined in the same manner as provided in subdivision (b) of Section 51.

(c) For purposes of this section, actual physical new construction includes the discovery of previously unknown reserves of oil or gas.

(Amended by Stats. 1997, Ch. 940, Sec. 7. Effective January 1, 1998.)



75.11

(a) If the change in ownership occurs or the new construction is completed on or after January 1 but on or before May 31, then there shall be two supplemental assessments placed on the supplemental roll. The first supplemental assessment shall be the difference between the new base year value and the taxable value on the current roll. In the case of a change in ownership of the full interest in the real property, the second supplemental assessment shall be the difference between the new base year value and the taxable value to be enrolled on the roll being prepared. If the change in ownership is of only a partial interest in the real property, the second supplemental assessment shall be the difference between the sum of the new base year value of the portion transferred plus the taxable value on the roll being prepared of the remainder of the property and the taxable value on the roll being prepared of the whole property. For new construction, the second supplemental assessment shall be the value change due to the new construction.

(b) If the change in ownership occurs or the new construction is completed on or after June 1 but before the succeeding January 1, then the supplemental assessment placed on the supplemental roll shall be the difference between the new base year value and the taxable value on the current roll.

(c) If there are multiple changes in ownership or multiple completions of new construction, or both, with respect to the same real property during the same assessment year, then there shall be a net supplemental assessment placed on the supplemental roll, in addition to the assessment pursuant to subdivision (a) or (b). The net supplemental assessment shall be the most recent new base year value less the sum of (1) the previous entry or entries placed on the supplemental roll computed pursuant to subdivision (a) or (b), and (2) the corresponding taxable value on the current roll or the taxable value to be entered on the roll being prepared, or both, depending on the date or dates the change of ownership occurs or new construction is completed as specified in subdivisions (a) and (b).

(d) No supplemental assessment authorized by this section shall be valid, or have any force or effect, unless it is placed on the supplemental roll on or before the applicable date specified in paragraph (1), (2), or (3), as follows:

(1) The fourth July 1 following the July 1 of the assessment year in which the event giving rise to the supplemental assessment occurred.

(2) The eighth July 1 following the July 1 of the assessment year in which the event giving rise to the supplemental assessment occurred, if the penalty provided for in Section 504 is added to the assessment.

(3) The eighth July 1 following the July 1 of the assessment year in which the event giving rise to the supplemental assessment occurred, if the change in ownership was unrecorded and a change in ownership statement required by Section 480 or preliminary change in ownership report, as required by Section 480.3, was not timely filed.

(4) Notwithstanding paragraphs (1), (2), and (3), there shall be no limitation period on making a supplemental assessment, if the penalty provided for in Section 503 is added to the assessment.

For the purposes of this subdivision, assessment year means the period beginning annually as of 12:01 a.m. on the first day of January and ending immediately prior to the succeeding first day of January.

(e) If, before the expiration of the applicable period specified in subdivision (d) for making a supplemental assessment, the taxpayer and the assessor agree in writing to extend the period for making a supplemental assessment, correction, or claim for refund, a supplemental assessment may be made at any time prior to the expiration of that extended period. The extended period may be further extended by successive written agreements entered into prior to the expiration of the most recent extension.

(Amended by Stats. 2003, Ch. 471, Sec. 5. Effective January 1, 2004.)



75.12

(a) For the purposes of this chapter, new construction shall be deemed completed on the earliest of the following dates:

(1) (A) The date upon which the new construction is available for use by the owner, unless the owner does not intend to occupy or use the property. The owner shall notify the assessor prior to, or within 30 days of, the date of commencement of construction that he or she does not intend to occupy or use the property. If the owner does not notify the assessor as provided in this subdivision, the date shall be conclusively presumed to be the date of completion.

(B) Notwithstanding subparagraph (A), an owner is not required to provide the notice described in subparagraph (A) and it is rebuttably presumed that a supplemental assessment is not required on property described in clauses (i) to (iii), inclusive, if the owner s property meets all of the following conditions:

(i) The property is subdivided into five or more parcels in accordance with the Subdivision Map Act (Division 2 (commencing with Section 66410) of Title 7 of the Government Code), or any successor to that law.

(ii) A map describing the parcels has been recorded.

(iii) Zoning regulations that are applicable to the parcels or building permits for the parcels require that, except for parcels dedicated for public use, single-family residences will be constructed on the parcels.

(2) If the owner does not intend to occupy or use the property, the date the property is occupied or used with the owner s consent.

(3) If the property cannot be functionally used or occupied on the date it is available for use considering the type of property and any special facts and circumstances affecting use or occupancy, the date the property can be functionally used or occupied.

(b) For the purposes of this section:

(1) Occupy or use means the occupancy or use by the owner, including the rental or lease of the property, except as provided in paragraph (2).

(2) Property shall not be considered occupied or used by the owner or with the owner s consent if the occupancy or use is incidental to an offer for a change of ownership, including, but not limited to, use of the property as a model home.

(c) The board, after consultation with the California Assessors Association, shall adopt rules and regulations defining the date of completion of new construction in accordance with this section. The rules and regulations shall not define the date of completion in a manner that the date of completion of all new construction is postponed until the following lien date.

(d) Nothing in this section shall preclude the reassessment of that property on the assessment roll for January 1 following the date of completion.

(e) The owner of any property who notifies the assessor pursuant to subparagraph (A) of paragraph (1) of subdivision (a) that he or she does not intend to occupy or use the property and the owner of any property that meets all of the conditions under subparagraph (B) of paragraph (1) of subdivision (a) shall notify the assessor within 45 days of the earliest date that any of the following occur:

(1) The property changes ownership pursuant to an unrecorded contract of sale.

(2) The property is leased or rented.

(3) The property is occupied or used by the owner for any purpose other than provided in subdivision (b).

(4) The property is occupied or used with the owner s consent for any purpose other than provided in subdivision (b).

(f) The failure to provide the assessor the notice required by subdivision (e), whether requested or not, shall result in a penalty in the amount specified in Section 482.

(Amended by Stats. 2013, Ch. 607, Sec. 3. Effective January 1, 2014.)



75.13

Any supplemental assessment shall not be deemed to be an escaped assessment subject to Section 4837.5.

(Amended by Stats. 1984, Ch. 946, Sec. 6. Effective September 10, 1984.)



75.14

A supplemental assessment pursuant to this chapter shall not be made for any property not subject to the assessment limitations of Article XIII?A of the California Constitution. All property subject to the assessment limitations of Article XIII?A of the California Constitution shall be subject to the provisions of this chapter, except as otherwise provided in this article.

(Added by Stats. 1983, Ch. 1102, Sec. 5. Effective September 27, 1983.)



75.15

(a) For fixtures, other than fixtures that are included in a change in ownership or that are included in a structure and are assessed at the completion of the new construction of a structure pursuant to Section 75.12, taxpayers shall report to the assessor once each year at the time the annual property statement is due, on the fixtures added to real property and fixtures removed from real property, the dates of those additions and removals, and the cost of each in the applicable period as follows:

(1) In 1997, the prior 10-month period from March 1 to January 1.

(2) In 1998 and each year thereafter, the prior 12-month period from January 1 to January 1.

This reporting requirement shall not apply to fixtures added or removed on or after the first day of the month following the effective date of the act adding this sentence to this subdivision. One supplemental tax bill shall be prepared for those fixtures based on the cost of the fixtures added and subtracted from real property, the date of each addition or subtraction, and the appropriate tax rate computed pursuant to Section 75.41.

The taxes due from the resulting tax bill shall be collected in the same manner and at the same times as other supplemental tax bills mailed on the same date.

(b) For the purposes of the supplemental roll, taxpayers shall report pursuant to this section only those fixtures which are taxable on the supplemental roll.

(c) This section shall become operative on March 1, 1987.

(Amended by Stats. 1995, Ch. 499, Sec. 3. Effective January 1, 1996.)






ARTICLE 2.5. Application of Inflation Rate

75.18

On and after July 1, 1997, if the actual date of the most recent change in ownership or completion of new construction entered on the supplemental roll occurs between January 1, and June 30, then the new base year value shall be adjusted on the January 1 following the change in ownership or completion of new construction by the inflation factor, which shall be determined as provided in subdivision (a) of Section 51.

(Amended by Stats. 1995, Ch. 499, Sec. 4. Effective January 1, 1996.)






ARTICLE 3. Exemptions

75.20

A supplemental assessment pursuant to this chapter shall not affect an exemption which had been granted the property for either the current roll or the roll being prepared.

(Amended by Stats. 1983, Ch. 1102, Sec. 6. Effective September 27, 1983.)



75.21

(a) Exemptions shall be applied to the amount of the supplemental assessment, provided that the property is not receiving any other exemption on either the current roll or the roll being prepared except as provided for in subdivision (b), that the assessee is eligible for the exemption, and that, in those instances in which the provisions of this division require the filing of a claim for the exemption, the assessee makes a claim for the exemption.

(b) If the property received an exemption on the current roll or the roll being prepared and the assessee on the supplemental roll is eligible for an exemption and, in those instances in which the provisions of this division require the filing of a claim for the exemption, the assessee makes a claim for an exemption of a greater amount, then the difference in the amount between the two exemptions shall be applied to the supplemental assessment.

(c) In those instances in which the provisions of this division require the filing of a claim for the exemption, except as provided in subdivision (d), (e), or (f), any person claiming to be eligible for an exemption to be applied against the amount of the supplemental assessment shall file a claim or an amendment to a current claim, in that form as prescribed by the board, on or before the 30th day following the date of notice of the supplemental assessment, in order to receive a 100-percent exemption.

(1) With respect to property as to which the college, cemetery, church, religious, exhibition, veterans organization, free public libraries, free museums, or welfare exemption was available, but for which a timely application for exemption was not filed, the following amounts shall be canceled or refunded:

(A) Ninety percent of any tax or penalty or interest thereon, or any amount of tax or penalty or interest thereon exceeding two hundred fifty dollars ($250) in total amount, whichever is greater, for each supplemental assessment, provided that an appropriate application for exemption is filed on or before the date on which the first installment of taxes on the supplemental tax bill becomes delinquent, as provided by Section 75.52.

(B) Eighty-five percent of any tax or penalty or interest thereon, or any amount of tax or penalty or interest thereon exceeding two hundred fifty dollars ($250) in total amount, whichever is greater, for each supplemental assessment, if an appropriate application for exemption is thereafter filed.

(2) With respect to property as to which the welfare exemption or veterans organization exemption was available, all provisions of Section 254.5, other than the specified dates for the filing of affidavits and other acts, are applicable to this section.

(3) With respect to property as to which the veterans or homeowners exemption was available, but for which a timely application for exemption was not filed, that portion of tax attributable to 80 percent of the amount of exemption available shall be canceled or refunded, provided that an appropriate application for exemption is filed on or before the date on which the first installment of taxes on the supplemental tax bill becomes delinquent, as provided by Section 75.52.

(4) With respect to property as to which the disabled veterans exemption was available, but for which a timely application for exemption was not filed, that portion of tax attributable to 90 percent of the amount of exemption available shall be canceled or refunded, provided that an appropriate application for exemption is filed on or before the date on which the first installment of taxes on the supplemental tax bill becomes delinquent, as provided by Section 75.52. If an appropriate application for exemption is thereafter filed, 85 percent of the amount of the exemption available shall be canceled or refunded.

(5) With respect to property as to which any other exemption was available, but for which a timely application for exemption was not filed, the following amounts shall be canceled or refunded:

(A) Ninety percent of any tax or penalty or interest thereon, provided that an appropriate application for exemption is filed on or before the date on which the first installment of taxes on the supplemental tax bill becomes delinquent, as provided by Section 75.52.

(B) Eighty-five percent of any tax or penalty or interest thereon, or any amount of tax or penalty or interest thereon exceeding two hundred fifty dollars ($250) in total amount, whichever is greater, for each supplemental assessment, if an appropriate application for exemption is thereafter filed.

Other provisions of this division pertaining to the late filing of claims for exemption do not apply to assessments made pursuant to this chapter.

(d) For purposes of this section, any claim for the homeowners exemption, veterans exemption, or disabled veterans exemption previously filed by the owner of a dwelling, granted and in effect, constitutes the claim or claims for that exemption required in this section. In the event that a claim for the homeowners exemption, veterans exemption, or disabled veterans exemption is not in effect, a claim for any of those exemptions for a single supplemental assessment for a change in ownership or new construction occurring on or after June 1, up to and including December 31, shall apply to that assessment; a claim for any of those exemptions for the two supplemental assessments for a change in ownership or new construction occurring on or after January 1, up to and including May 31, one for the current fiscal year and one for the following fiscal year, shall apply to those assessments. In either case, if granted, the claim shall remain in effect until title to the property changes, the owner does not occupy the home as his or her principal place of residence on the lien date, or the property is otherwise ineligible pursuant to Section 205, 205.5, or 218.

(e) Notwithstanding subdivision (c), an additional exemption claim may not be required to be filed until the next succeeding lien date in the case in which a supplemental assessment results from the completion of new construction on property that has previously been granted exemption on either the current roll or the roll being prepared.

(f) (1) Notwithstanding subdivision (c), an additional exemption claim is not required to be filed in the instance where a supplemental assessment results from a change in ownership of property where the purchaser of the property owns and uses or uses, as the case may be, other property that has been granted the college, cemetery, church, religious, exhibition, veterans organization, free public libraries, free museums, or welfare exemption on either the current roll or the roll being prepared and the property purchased is put to the same use.

(2) In all other instances where a supplemental assessment results from a change in ownership of property, an application for exemption shall be filed pursuant to the provisions of subdivision (c).

(Amended by Stats. 2006, Ch. 677, Sec. 1. Effective January 1, 2007.)



75.22

A property shall be eligible for exemption from the supplemental assessment if the person claiming the exemption meets the qualifications for the exemption established by this part no later than 90 days after the date of the change in ownership or the completion of new construction.

(Amended by Stats. 1984, Ch. 946, Sec. 7. Effective September 10, 1984.)



75.24

(a) Notwithstanding Section 75.22, a property shall be eligible for exemption from the supplemental assessment if the organization claiming the exemption is a qualified organization and meets the qualifications for the exemption established by this part no later than 180 days after the date of the change in ownership or the completion of new construction.

(b) For purposes of this section, qualified organization means an organization that qualifies as an exempt organization under Section 501(c)(3) of the Internal Revenue Code.

(Added by Stats. 2008, Ch. 201, Sec. 1. Effective January 1, 2009.)






ARTICLE 4. Notice of Assessment

75.31

(a) Whenever the assessor has determined a new base year value as provided in Section 75.10, the assessor shall send a notice to the assessee showing the following:

(1) The new base year value of the property that has changed ownership, or the new base year value of the completed new construction that shall be added to the existing taxable value of the remainder of the property.

(2) The taxable value appearing on the current roll, and if the change in ownership or completion of new construction occurred between January 1 and May 31, the taxable value on the roll being prepared.

(3) The date of the change in ownership or completion of new construction.

(4) The amount of the supplemental assessments.

(5) The exempt amount, if any, on the current roll or the roll being prepared.

(6) The date the notice was mailed.

(7) A statement that the supplemental assessment was determined in accordance with Article XIII?A of the California Constitution that generally requires reappraisal of property whenever a change in ownership occurs or property is newly constructed.

(8) Any other information which the board may prescribe.

(b) In addition to the information specified in subdivision (a), the notice shall inform the assessee of the procedure for filing a claim for exemption that is to be filed within 30 days of the date of the notice.

(c) (1) The notice shall advise the assessee of the right to an informal review and the right to appeal the supplemental assessment, and, unless subject to paragraph (2) or (3), that the appeal shall be filed within 60 days of the date of mailing printed on the notice or the postmark date therefor, whichever is later. For the purposes of equalization proceedings, the supplemental assessment shall be considered an assessment made outside of the regular assessment period as provided in Section 1605.

(2) For counties in which the board of supervisors has adopted the provisions of subdivision (c) of Section 1605, and the County of Los Angeles, the notice shall advise the assessee of the right to appeal the supplemental assessment, and that the appeal shall, except as provided in paragraph (3), be filed within 60 days of the date of mailing printed on the tax bill or the postmark date therefor, whichever is later. For the purposes of equalization proceedings, the supplemental assessment shall be considered an assessment made outside of the regular assessment period as provided in Section 1605.

(3) (A) If the taxpayer does not receive a notice in accordance with paragraph (1) at least 15 days prior to the deadline to file the application described in Section 1603, the affected party or his or her agent may file an application within 60 days of the date of mailing printed on the tax bill or the postmark thereof, whichever is later, along with an affidavit declaring under penalty of perjury that the notice was not timely received.

(B) Notwithstanding any other provision of this subdivision, an application for reduction in a supplemental assessment may be filed within 12 months following the month in which the assessee is notified of that assessment, if the affected party or his or her agent and the assessor stipulate that there is an error in assessment as the result of the exercise of the assessor s judgment in determining the full cash value of the property and a written stipulation as to the full cash value and the assessed value is filed in accordance with Section 1607.

(d) The notice shall advise the assessee of both of the following:

(1) The requirements, procedures, and deadlines with respect to an application for the reduction of a base year value pursuant to Section 80, or the reduction of an assessment pursuant to Section 1603.

(2) The criteria under Section 51 for the determination of taxable value, and the requirement of Section 1602 that the custodial officer of the local roll make the roll, or a copy thereof, available for inspection by all interested parties during regular office hours.

(e) The notice shall advise the assessee that if the supplemental assessment is a negative amount the auditor shall make a refund of a portion of taxes paid on assessments made on the current roll, or the roll being prepared, or both.

(f) The notice shall be furnished by the assessor to the assessee by regular United States mail directed to the assessee at the assessee s latest address known to the assessor. The assessor may choose to accept a written request from the assessee to provide the information by electronic mail in lieu of by regular United States mail.

(g) The notice given by the assessor under this section shall be on a form approved by the State Board of Equalization.

(Amended by Stats. 2010, Ch. 185, Sec. 1. Effective January 1, 2011.)



75.32

The failure of the assessee to receive a notice required by Section 75. 31 shall not affect the validity of any assessment or the validity of any taxes levied pursuant to this chapter.

(Added by Stats. 1984, Ch. 946, Sec. 10. Effective September 10, 1984.)






ARTICLE 5. Transmittal of Supplemental Assessments to the Auditor

75.40

When the period for claiming exemption has expired, and any exemptions have been processed, the assessor shall transmit the supplemental assessment to the auditor including the following information:

(a) Name and address, if known, of the assessee.

(b) The parcel number or legal description of the property.

(c) The tax rate area in which the property is located.

(d) The new base year value of the property with the value for the land separated from the value for improvements.

(e) The value of the property on the current roll, or the roll being prepared, or both.

(f) The exemption applicable, if any.

(g) The net supplemental assessment after exemption.

(h) The date of the change of ownership or completion of new construction.

(Amended by Stats. 1984, Ch. 946, Sec. 11. Effective September 10, 1984.)



75.41

(a) The auditor shall apply the current year s tax rate, as defined in Section 75.4, to the supplemental assessment or assessments, computing the amount of taxes that would be due for a full year. If the tax rate for the roll being prepared is known, the rate may be used with respect to the fiscal year to which it applies, rather than the current year s tax rate as defined in Section 75.4. If the tax rate for the roll being prepared is not known, the current year s tax rate as defined in Section 75.4 shall be used. For property on the supplemental roll, the taxes due shall be computed in two equal installments.

(b) The taxes due shall be adjusted by a proration factor to reflect the portion of the tax year remaining as determined by the date on which the change in ownership occurred or the new construction was completed. In computing the portion of the tax year remaining, the change in ownership or completion of new construction shall be presumed to have occurred on the first day of the month following the date on which change in ownership or completion of new construction occurred.

(c) (1) If the presumed date specified in subdivision (b) is February 1, the taxes on the supplemental assessment for the current roll shall be multiplied by 0.42, and the taxes on the supplemental assessment for the roll being prepared shall be multiplied by 1.00.

(2) If the presumed date specified in subdivision (b) is March 1, the taxes on the supplemental assessment for the current roll shall be multiplied by 0.33, and the taxes on the supplemental assessment for the roll being prepared shall be multiplied by 1.00.

(3) If the presumed date specified in subdivision (b) is April 1, the taxes on the supplemental assessment for the current roll shall be multiplied by 0.25, and the taxes on the supplemental assessment for the roll being prepared shall be multiplied by 1.00.

(4) If the presumed date specified in subdivision (b) is May 1, the taxes on the supplemental assessment for the current roll shall be multiplied by 0.17, and the taxes on the supplemental assessment for the roll being prepared shall be multiplied by 1.00.

(5) If the presumed date specified in subdivision (b) is June 1, the taxes on the supplemental assessment for the current roll shall be multiplied by 0.08, and the taxes on the supplemental assessment for the roll being prepared shall be multiplied by 1.00.

(6) If the presumed date specified in subdivision (b) is July 1, no supplemental assessment shall be made on the current roll, and the taxes on the supplemental assessment for the roll being prepared shall be multiplied by 1.00.

(7) If the presumed date specified in subdivision (b) is on or after August 1, and on or before January 1, the following table of factors shall be used:

The taxes on the supplemental

If the presumed

assessment on the current

date is:

roll shall be multiplied by:

August 1 ........................

0.92

September 1 ........................

0.83

October 1 ........................

0.75

November 1 ........................

0.67

December 1 ........................

0.58

January 1 ........................

0.50

(d) After computing the supplemental taxes due, if the total is twenty dollars ($20) or less, the auditor may cancel the amount as provided by Section 4986.8.

(e) If the supplemental assessment is a negative amount, the auditor shall follow the procedures of this section to determine the amount of refund to which the assessee may be entitled.

(Amended by Stats. 1996, Ch. 1087, Sec. 11. Effective January 1, 1997.)



75.42

The information transmitted to the auditor by the assessor, together with the extended taxes due, or extension of the refund, shall be enrolled on the supplemental roll.

(Amended by Stats. 1984, Ch. 946, Sec. 13. Effective September 10, 1984.)



75.43

(a) If a refund is due the assessee, the auditor shall make the refund within 90 days of the date of enrollment of the negative assessment on the supplemental roll. Refunds shall be made from taxes collected on assessments made on the supplemental roll.

(b) If the refund is not made as provided in subdivision (a), interest shall be paid at a rate provided by Section 5151, computed from a date 30 days after the date of enrollment of the negative assessment to the date the refund is mailed when the interest is ten dollars ($10) or more on amounts refunded under Section 5096.

(c) Refunds made under this chapter shall be limited to the amount by which the tax, penalty, or interest paid exceeds the amount of tax, penalty, or interest which is lawfully due and owing based upon the new base year value.

(Amended by Stats. 1986, Ch. 608, Sec. 3.)






ARTICLE 6. Collection of Supplemental Taxes

75.50

The auditor shall transmit supplemental assessments entered on the supplemental roll to the tax collector for preparation of supplemental tax bills, and charge the tax collector with the taxes extended thereon.

(Amended by Stats. 1984, Ch. 946, Sec. 16. Effective September 10, 1984.)



75.51

The tax collector shall mail or electronically transmit a supplemental tax bill to the assessee, including the following information either on the bill or in a separate statement accompanying the bill:

(a) The information supplied by the assessor to the auditor pursuant to Section 75.40.

(b) The amount of the supplemental taxes due.

(c) The date the notice is mailed.

(d) The date on which the taxes will become delinquent and the penalties for delinquency.

(e) A statement that the supplemental taxes were determined in accordance with Article XIII?A of the California Constitution which generally requires reappraisal of property whenever a change in ownership occurs or property is newly constructed.

(f) The tax rates or the dollar amounts of taxes levied by each revenue district and taxing agency on the property covered by the tax bill.

(g) All of the following:

(1) Information specifying that if the taxpayer disagrees with a change in the assessed value as shown on the tax bill, the taxpayer has the right to an informal assessment review by contacting the assessor s office.

(2) (A) Except as provided in subparagraph (B), information specifying that if the taxpayer and the assessor are unable to agree on proper assessed value pursuant to an informal assessment review, the taxpayer has the right to file an application for reduction in assessment for the following year with the county board of equalization or the assessment appeals board, as applicable, and the time period during which the application will be accepted.

(B) For counties in which the board of supervisors has adopted the provisions of subdivision (c) of Section 1605, information advising that the assessee has a right to appeal the supplemental assessment, and that the appeal is required to be filed within 60 days of the date of the mailing or electronic transmittal of the tax bill. For the purposes of equalization proceedings, the supplemental assessment shall be considered an assessment made outside of the regular assessment period as provided in Section 1605.

(3) The address of the clerk of the county board of equalization or the assessment appeals board, as applicable, at which forms for an application for reduction may be obtained.

(Amended by Stats. 2002, Ch. 775, Sec. 6. Effective January 1, 2003.)



75.52

(a) Taxes on the supplemental bill are due on the date mailed and shall become delinquent as follows:

(1) If the bill is mailed within the months of July through October, the first installment shall become delinquent at 5 p.m. on December 10 of the same year. The second installment shall become delinquent at 5 p.m. on April 10 of the next year.

(2) If the bill is mailed within the months of November through June, the first installment shall become delinquent at 5 p.m. on the last day of the month following the month in which the bill is mailed. The second installment shall become delinquent at 5 p.m. on the last day of the fourth calendar month following the date the first installment is delinquent.

(b) If the taxes due are not paid on or before the date and time they become delinquent, a penalty of 10 percent shall attach to them.

(c) The cost enumerated in Section 2621 shall be collected after the second installment is delinquent.

(d) If a delinquent date specified in subdivision (a) falls on a Saturday, Sunday, or legal holiday, the time of delinquency is at 5 p.m. or at the close of business, whichever is later, on the next following business day. If the board of supervisors, by adoption of an ordinance or resolution, closes the county s offices for business prior to the time of delinquency on the next business day or for that whole day, that day shall be considered a legal holiday for purposes of this section.

(e) (1) The penalty imposed for delinquent taxes as provided by this article shall be canceled if the assessee or fee owner demonstrates to the tax collector that the delinquency is due to the tax collector s failure to mail or electronically transmit the tax bill to the address provided on the tax roll or electronic address provided and authorized by the taxpayer or fee owner to the tax collector. Penalties imposed may be canceled if the board of supervisors, upon recommendation of the tax collector, has authorized the tax collector to establish, and the tax collector has so established, specific procedures for the consideration of penalty cancellations. Those procedures may provide that penalties imposed may be canceled by resolution of the county board of supervisors upon the recommendation of the tax collector if the assessee or fee owner demonstrate to the tax collector that the delinquency is due to the county s failure to send a notice of taxes to the owner of property acquired after the lien date on the secured roll, provided payment of the amount of taxes due, minus any penalties and costs, is made no later than June 30 of the fiscal year in which the property owner is named as the assessee for taxes coming due.

(2) With respect to a late, amended, or corrected tax bill, the penalties imposed for delinquent taxes shall be canceled if the tax amount is paid within 30 days following the date that bill is mailed or electronically transmitted.

(3) Under no circumstance shall a taxpayer have fewer than 30 days to pay without penalty.

(Amended by Stats. 2007, Ch. 340, Sec. 2. Effective January 1, 2008.)



75.53

If all delinquent amounts which are a lien on real property are not paid in full by the time fixed in the publication of the notice of impending default for failure to pay real property taxes next following the date of delinquency of the second installment of the supplemental taxes, the property shall be subject to the provisions of Section 3436.

(Amended by Stats. 1986, Ch. 1420, Sec. 5.)



75.54

(a) Taxes on the supplemental roll become a lien against the real property on the date of the change in ownership or completion of new construction unless by other provisions of law the taxes are not a lien on real property.

(b) With respect to taxes that are not a lien on real property that have become delinquent on the supplemental roll, the tax collector may use the procedures applicable to the collection of delinquent taxes on the unsecured roll for collection of the tax. If taxes that are not a lien on real property remain unpaid at the time set for declaration of tax default, following a delinquency in the payment of the second installment of the taxes, the taxes and any penalties and costs thereon shall be transferred to the unsecured roll for collection.

(c) Notwithstanding subdivision (a), in the event there is a subsequent change in ownership following an initial change in ownership or completion of new construction, that occurs before the mailing of the supplemental tax billing attributable to the initial change in ownership or completion of new construction, then the lien for supplemental taxes is extinguished and that portion of the supplemental assessment attributable to the assessee from the date of the initial change in ownership or completion of new construction to the date of the subsequent change in ownership shall be entered on the unsecured roll or on the supplemental roll as an unsecured assessment in the name of the person who would have been the assessee if the additional change in ownership had not occurred, and thereafter that portion of the tax shall be treated and collected like other taxes on the unsecured roll. The remaining portion of the supplemental tax attributable to the initial change in ownership becomes a lien against the real property on the date of the subsequent change in ownership which lien shall also secure any increase or decrease in supplemental taxes resulting from the determination of the new base year value required to be made following the subsequent change in ownership.

(d) In lieu of determining, as provided in subdivision (c), the portion of the supplemental assessment attributable to the person who would have been the assessee if the additional change in ownership had not occurred, a county may elect to compute that portion of the supplemental assessment attributable to the assessee from the first day of the month following the date of the initial change in ownership or completion of new construction to the date of the subsequent change in ownership.

(Amended by Stats. 1996, Ch. 800, Sec. 7. Effective January 1, 1997.)



75.55

(a) A county board of supervisors may, by ordinance, provide for the cancellation of any supplemental tax bill in which the amount of taxes to be billed is less than the cost of assessing and collecting them. In no event shall any supplemental tax bill be canceled pursuant to this subdivision if the amount of taxes on that bill exceeds fifty dollars ($50).

(b) Except where a county board of supervisors has adopted an ordinance pursuant to subdivision (a), a county board of supervisors may, by ordinance, provide for the cancellation by the assessor of any supplemental assessment where that assessment would result in an amount of taxes due which is less than the cost of assessing and collecting them. In no event shall any supplemental assessment be canceled pursuant to this subdivision if the amount of taxes resulting from that supplemental assessment would exceed fifty dollars ($50).

(c) Notwithstanding this section, no taxable real property shall be exempt from property taxes assessed on the lien date, as provided in Section 2192, unless the property is otherwise exempt under this division.

(Amended by Stats. 2002, Ch. 775, Sec. 7. Effective January 1, 2003.)






ARTICLE 6.5. Reimbursement for County Costs

75.60

(a) Notwithstanding any other provision of law, the board of supervisors of an eligible county or city and county, upon the adoption of a method identifying the actual administrative costs associated with the supplemental assessment roll, may direct the county auditor to allocate to the county or city and county, prior to the allocation of property tax revenues pursuant to Chapter 6 (commencing with Section 95) and prior to the allocation made pursuant to Section 75.70, an amount equal to the actual administrative costs, but not to exceed 5 percent of the revenues that have been collected on or after January 1, 1987, due to the assessments under this chapter. Those revenues shall be used solely for the purpose of administration of this chapter, regardless of the date those costs are incurred.

(b) For purposes of this section:

(1) Actual administrative costs includes only those direct costs for administration, data processing, collection, and appeal that are incurred by county auditors, assessors, and tax collectors. Actual administrative costs also includes those indirect costs for administration, data processing, collections, and appeal that are incurred by county auditors, assessors, and tax collectors and are allowed by state and federal audit standards pursuant to the A-87 Cost Allocation Program.

(2) Eligible county or city and county means a county or city and county that has been certified by the State Board of Equalization as an eligible county or city and county. The State Board of Equalization shall certify a county or city and county as an eligible county or city and county only if both of the following are determined to exist:

(A) The average assessment level in the county or city and county is at least 95 percent of the assessment level required by statute, as determined by the board s most recent survey of that county or city and county performed pursuant to Section 15640 of the Government Code.

(B) For any survey of a county assessment roll for the 1996 97 fiscal year and each fiscal year thereafter, the sum of the absolute values of the differences from the statutorily required assessment level described in subparagraph (A) does not exceed 7.5 percent of the total amount of the county s or city and county s statutorily required assessed value, as determined pursuant to the board s survey described in subparagraph (A).

(3) Each certification of a county or city and county shall be valid only until the next survey made by the board. If a county or city and county has been certified following a survey that includes a sampling of assessments, the board may continue to certify that county or city and county following a survey that does not include sampling if the board finds in the survey conducted without sampling that there are no significant assessment problems in the county or city and county. The board shall, by regulation, define significant assessment problems for purposes of this section, and that definition shall include objective standards to measure performance. If the board finds in the survey conducted without sampling that significant assessment problems exist, the board shall conduct a sampling of assessments in that county or city and county to determine if it is an eligible county or city and county. If a county or city and county is not certified by the board, it may request a new survey in advance of the regularly scheduled survey, provided that it agrees to pay for the cost of the survey.

(Amended by Stats. 1996, Ch. 1087, Sec. 12. Effective January 1, 1997.)



75.65

(a) There is hereby appropriated from the General Fund to the Supplemental Roll Administrative Cost Fund (hereafter referred to as the fund ), which is hereby created, the sum of ten million seventy-five thousand four hundred ninety dollars ($10,075,490).

(b) Money in the fund shall be allocated to counties to pay for the costs of administering this chapter in the 1983 84 fiscal year, where such costs are in excess of the amount of property tax revenue allocated for administrative costs pursuant to Section 75.60.

(c) The Controller shall allocate those funds upon certification by the board and the Department of Finance that the claim by the county for reimbursement of excess administrative cost is predicated on prudent administrative practice and does not incorporate expenses which are not essential to the administration of this chapter.

(d) Counties may submit claims for reimbursement for excess administrative costs of administering the provisions of this chapter to the board no later than January 15, 1984. The board shall review those claims and forward them with recommendations to the Department of Finance by March 1, 1984. If approved by the Department of Finance, the claim shall be submitted to the Controller for payment from the fund. The claim shall be paid no later than April 15, 1984.

(e) The Department of Finance shall develop guidelines for county claims pursuant to this article, which shall be developed in consultation with the board and with representatives of county assessors, county auditors and county tax collectors. The guidelines shall be issued by December 1, 1983.

(Amended by Stats. 1984, Ch. 846, Sec. 1.)



75.66

It is the intent of the Legislature that no further appropriation shall be made, other than that provided by Section 75.65, and no reimbursement is required by this chapter pursuant to Section 6 of Article XIII?B of the California Constitution or Section 2231, because the county has authority pursuant to Section 75.60 to allocate additional revenues generated pursuant to this chapter to pay for administrative costs mandated by this chapter.

(Added by Stats. 1983, Ch. 1102, Sec. 16.5. Effective September 27, 1983.)






ARTICLE 7. Disposition of Revenues

75.70

(a) Notwithstanding any other law, for the 1983 84 fiscal year, each county auditor shall allocate to all elementary, high school, and unified school districts within the county in proportion to each school district s average daily attendance, as certified by the Superintendent of Public Instruction for purposes of the advance apportionment of state aid in the then current fiscal year, without respect to the allocation of property tax revenues pursuant to Chapter 6 (commencing with Section 95) of Part 0.5, and without respect to allocation and payment of funds as provided for in subdivision (b) of Section 33670 of the Health and Safety Code, an amount equal to the additional revenues generated by the rate levied pursuant to subdivision (a) of Section 1 of Article XIII?A of the California Constitution applied to the increased assessments for the current roll under this chapter. Additional revenues generated by a rate or rates levied in excess of the limitation prescribed by subdivision (a) of Section 1 of Article XIII?A of the California Constitution shall be allocated to the fund for which the tax rate or rates were levied.

(b) For the 1984 85 fiscal year, the county auditor shall, without respect to the allocation of property tax revenues pursuant to Chapter 6 (commencing with Section 95) of Part 0.5, do all of the following:

(1) Make the allocation and payment of funds as provided in Section 33670 of the Health and Safety Code.

(2) Allocate to the county the amount determined pursuant to Section 75.60.

(3) Allocate to the county an amount equal to the total amount of additional revenues generated by the rate levied pursuant to subdivision (a) of Section 1 of Article XIII?A of the California Constitution applied to the increased assessments under this chapter, less the amount determined pursuant to paragraphs (1) and (2), the remainder multiplied by the county s property tax apportionment factor determined pursuant to Section 97.5.

(4) Allocate to each community college district and county superintendent of schools within the county an amount equal to the total amount of additional revenues generated by the rate levied pursuant to subdivision (a) of Section 1 of Article XIII?A of the California Constitution applied to the increased assessments under this chapter, less the amount determined pursuant to paragraphs (1) and (2), the remainder multiplied by each county superintendent of schools and community college district s property tax apportionment factor determined pursuant to Section 97.5.

(5) Allocate to each city within the county an amount equal to the total amount of additional revenue generated by the rate levied pursuant to subdivision (a) of Section 1 of Article XIII?A of the California Constitution applied to the increased assessments under this chapter, less the amount determined pursuant to paragraphs (1) and (2), the remainder multiplied by each city s property tax apportionment factor determined pursuant to Section 97.5.

(6) Allocate to each special district within the county an amount equal to the total amount of additional revenues generated by the rate levied pursuant to subdivision (a) of Section 1 of Article XIII?A of the California Constitution applied to the increased assessments under this chapter, less the amount determined pursuant to paragraphs (1) and (2), the remainder multiplied by each special district s property tax apportionment factor determined pursuant to Section 97.5. The amount allocated to each special district which is governed by the board of supervisors of a county or whose governing board is the same as the board of supervisors of a county, shall be subject to Section 98.6.

(7) Allocate the remaining revenues generated by the rate levied pursuant to subdivision (a) of Section 1 of Article XIII?A of the California Constitution applied to the increased assessments under this chapter to all elementary, high school, and unified school districts within the county in proportion to each school district s average daily attendance, as certified by the Superintendent of Public Instruction for purposes of the advance apportionment of state aid in the then current fiscal year.

(8) Allocate additional revenues generated by a rate levied in excess of the limitation prescribed by subdivision (a) of Section 1 of Article XIII?A of the California Constitution to the fund or funds for which the tax rate or rates were levied.

These allocations shall be made on a timely basis but no later than 30 calendar days after the close of the preceding monthly or four-weekly accounting period.

(c) For the 1985 86 fiscal year, and each fiscal year thereafter, the county auditor shall, without respect to the allocation of property tax revenues pursuant to Chapter 6 (commencing with Section 95) of Part 0.5, do all of the following:

(1) Make the allocation and payment of funds as provided in Section 33670 of the Health and Safety Code.

(2) Allocate and pay to the county an amount equal to the total amount of additional revenues generated by the rate levied pursuant to subdivision (a) of Section 1 of Article XIII?A of the California Constitution applied to the increased assessments under this chapter, less the amount determined pursuant to paragraph (1), the remainder multiplied by the county s property tax apportionment factor determined pursuant to Section 96.2.

(3) Allocate and pay to each county superintendent of schools and community college district within the county an amount equal to the total amount of additional revenues generated by the rate levied pursuant to subdivision (a) of Section 1 of Article XIII?A of the California Constitution applied to the increased assessments under this chapter, less the amount determined pursuant to paragraph (1), the remainder multiplied by each county superintendent of schools and community college district s property tax apportionment factor determined pursuant to Section 96.2.

(4) Allocate and pay to each city within the county an amount equal to the total amount of additional revenues generated by the rate levied pursuant to subdivision (a) of Section 1 of Article XIII?A of the California Constitution applied to the increased assessments under this chapter, less the amount determined pursuant to paragraph (1), the remainder multiplied by each city s property tax apportionment factor determined pursuant to Section 96.2.

(5) Allocate and pay to each special district within the county an amount equal to the total amount of additional revenues generated by the rate levied pursuant to subdivision (a) of Section 1 of Article XIII?A of the California Constitution applied to the increased assessments under this chapter, less the amount determined pursuant to paragraph (1), the remainder multiplied by each special district s property tax apportionment factor determined pursuant to Section 96.2. The amount allocated to each special district which is governed by the board of supervisors of a county or whose governing body is the same as the board of supervisors of a county, shall be subject to Section 98.6.

(6) Allocate and pay the remaining revenues generated by the rate levied pursuant to subdivision (a) of Section 1 of Article XIII?A of the California Constitution applied to the increased assessments under this chapter to all elementary, high school, and unified school districts within the county in proportion to each school district s average daily attendance, as certified by the Superintendent of Public Instruction for the purposes of the advance apportionment of state aid in the then current fiscal year.

(7) Allocate and pay additional revenues generated by a rate levied in excess of the limitation prescribed by subdivision (a) of Section 1 of Article XIII?A of the California Constitution to the fund or funds for which the tax rate or rates were levied.

These allocations and payments shall be made on a timely basis but no later than 30 calendar days after the close of the preceding monthly or four-weekly accounting period. For a county with a population of 500,000 or less, the allocations may be made on a biannual basis.

(d) For purposes of the certification made by the Superintendent of Public Instruction pursuant to paragraph (6) of subdivision (c), the average daily attendance of the following school districts shall be deemed to be zero:

(1) In the case of multicounty school districts, the portions of the school districts located other than in the county of control.

(2) A school district that is an excess tax school entity, as defined in subdivision (n) of Section 95, in the prior fiscal year.

(e) The Superintendent of Public Instruction shall certify the appropriate counts of average daily attendance pursuant to subdivision (a) to each county auditor no later than July 15 of each applicable fiscal year.

(f) If the average daily attendance of all elementary, high school, and unified school districts within the county is deemed to be zero by the Superintendent of Public Instruction pursuant to subdivision (d), the county auditor shall reallocate the revenues described in paragraph (6) of subdivision (c) to the entities listed in paragraphs (2) to (5), inclusive, of subdivision (c), in proportion to each entity s percentage of revenues in comparison to the aggregate total of revenues.

(g) On or before November 15 and April 15, the auditor of each county shall furnish to the Superintendent of Public Instruction the estimated amount of tax receipts pursuant to this section of each school district situated within his or her county.

(h) In the event property tax revenues under this chapter are generated by a change in ownership or completed new construction which occurred on or before May 31, 1984, but are collected subsequent to the 1983 84 fiscal year, the revenues for the current roll shall be allocated to school districts as if they had been collected and allocated during this 1983 84 fiscal year. Any of the aforementioned revenues which are collected in the 1984 85 fiscal year shall be applied to school apportionments for the 1984 85 fiscal year.

(Amended by Stats. 2014, Ch. 28, Sec. 88. Effective June 20, 2014.)



75.71

Notwithstanding any other provision of law, the amounts allocated pursuant to this chapter to a special district, other than a special district governed by a county board of supervisors or whose governing board is the same as the county board of supervisors, shall not be reduced pursuant to Section 98.6 and shall be disbursed directly to the district by the county auditor.

(Repealed and added by Stats. 1984, Ch. 448, Sec. 2. Effective July 16, 1984.)



75.72

Any penalties, costs, or other charges resulting from delinquency of supplemental taxes shall be distributed pursuant to Part 8 (commencing with Section 4651).

(Amended by Stats. 1985, Ch. 106, Sec. 118.)






ARTICLE 8. Effective Date

75.80

This chapter shall apply to changes in ownership occurring, and new construction completed, on or after July 1, 1983.

(Amended by Stats. 1983, Ch. 1102, Sec. 17.5. Effective September 27, 1983.)









CHAPTER 4. Assessment Appeals

80

(a) An application for reduction in the base-year value of an assessment on the current local roll may be filed during the regular filing period for that year as set forth in Section 1603 or Section 1840, subject to the following limitations:

(1) The base-year value determined by a local board of equalization or by the State Board of Equalization, originally or on remand by a court, or by a court shall be conclusively presumed to be the base-year value for any 1975 assessment which was appealed.

(2) The base-year value determined pursuant to paragraph (1) of subdivision (a) of Section 110.1 shall be conclusively presumed to be the base-year value unless an equalization application is filed no later than the regular filing period following the 1980 lien date. Once an application is filed, the base-year value determined pursuant to that application shall be conclusively presumed to be the base-year value for that assessment.

(3) The base-year value determined pursuant to paragraph (2) of subdivision (a) of Section 110.1 shall be conclusively presumed to be the base-year value, unless an application for equalization is filed during the regular equalization period for the year in which the assessment is placed on the assessment roll or in any of the three succeeding years. Once an application is filed, the base-year value determined pursuant to that application shall be conclusively presumed to be the base-year value for that assessment.

(4) The base-year value determined pursuant to Section 51.5 shall be conclusively presumed to be the base-year value unless an application for equalization is filed during the appropriate equalization period for the year in which the error is corrected or in any of the three succeeding years. Once an application is filed, the base-year value determined pursuant to that application shall be conclusively presumed to be the base-year value for that assessment.

(5) Any reduction in assessment made as the result of an appeal under this section shall apply for the assessment year in which the appeal is taken and prospectively thereafter.

(b) This section does not prohibit the filing of an application for appeal where a new value was placed on the roll pursuant to Section 51.

(c) An application for equalization made pursuant to Section 620 or Section 1605 when determined, shall be conclusively presumed to be the base-year value in the same manner as provided herein.

(Amended by Stats. 1987, Ch. 537, Sec. 3.)



81

Where real property has been assessed using a base value other than the 1975 base value, the applicant in equalization proceedings pursuant to Chapter 1 (commencing with Section 1601) of Part 3 may establish the correct base year value applicable to the current year s assessment, subject to the limitations of Section 80.

(Added by Stats. 1979, Ch. 242.)






CHAPTER 5. Taxpayer Reporting

90

Assessees shall report change in ownership information to the assessor as provided in Article 2.5 (commencing with Section 480) of Chapter 3 of Part 2.

(Added by Stats. 1979, Ch. 242.)






CHAPTER 5.5. Property Tax Rates

93

(a) Notwithstanding any other provision of law, except as provided in subdivisions (b) and (c), no local agency, school district, county superintendent of schools, or community college district shall levy an ad valorem property tax, other than that amount which is equal to the amount needed to make annual payments for the interest and principal on general obligation bonds or other indebtedness approved by the voters prior to July 1, 1978 or the amount levied pursuant to Part 10 (commencing with Section 15000) of Division 1 and Sections 39308, 39311, 81338, and 81341 of the Education Code. In determining the tax rate required for the purposes specified in this subdivision, the amount of the levy shall be increased to compensate for any allocation and payment of tax revenues required pursuant to subdivision (b) of Section 33670 and subdivision (d) of Section 33675 of the Health and Safety Code.

(b) A county shall levy an ad valorem property tax on taxable assessed value at a rate equal to four dollars ($4) per one hundred dollars ($100) of assessed value, and at an equivalent rate when the ratio prescribed in Section 401 is changed from 25 percent to 100 percent. The revenue from that tax shall be distributed, subject to the allocation and payment as provided in subdivision (d) of Section 33675 of the Health and Safety Code, to local agencies, school districts, county superintendents of schools, and community college districts in accordance with the provisions of the Government Code through the 1978 79 fiscal year and in accordance with applicable provisions of the Revenue and Taxation Code in each fiscal year thereafter. Revenues from property tax delinquency penalties, and accrued legal interest paid on judgments for the recovery of unpaid property taxes rendered by courts of this state, shall be distributed pursuant to Sections 4653.6, 4655.4, and 4658.4 of the Revenue and Taxation Code, or their successors.

(c) Any jurisdiction may levy an ad valorem property tax rate in the excess of the rate permitted in subdivision (b) in order to produce revenues in an amount which is equal to the amount needed to make annual payments for the interest and principal on any bonded indebtedness for the acquisition or improvement of real property which is approved by a two-thirds vote of its voters after June 4, 1986.

(Amended by Stats. 1989, Ch. 1230, Sec. 1.)






CHAPTER 6. Allocation of Property Tax Revenue

ARTICLE 1. Definitions and Administration

95

For purposes of this chapter:

(a) Local agency means a city, county, and special district.

(b) Jurisdiction means a local agency, school district, community college district, or county superintendent of schools. A jurisdiction as defined in this subdivision is a district for purposes of Section 1 of Article XIII?A of the California Constitution.

For jurisdictions located in more than one county, the county auditor of each county in which that jurisdiction is located shall, for the purposes of computing the amount for that jurisdiction pursuant to this chapter, treat the portion of the jurisdiction located within that county as a separate jurisdiction.

(c) Property tax revenue includes the amount of state reimbursement for the homeowners exemption. Property tax revenue does not include the amount of property tax levied for the purpose of making payments for the interest and principal on either of the following:

(1) General obligation bonds or other indebtedness approved by the voters prior to July 1, 1978, including tax rates levied pursuant to Part 10 (commencing with Section 15000) of Division 1 of, and Sections 39308 and 39311 and former Sections 81338 and 81341 of the Education Code, and Section 26912.7 of the Government Code.

(2) Bonded indebtedness for the acquisition or improvement of real property approved by two-thirds of the voters on or after June 4, 1986.

(d) Taxable assessed value means total assessed value minus all exemptions other than the homeowners and business inventory exemptions.

(e) Jurisdictional change includes any change of organization, as defined in Section 56021 of the Government Code and a reorganization, as defined in Section 56073 of the Government Code. Jurisdictional change also includes any change in the boundary of those special districts that are not under the jurisdiction of a local agency formation commission.

Jurisdictional change also includes a functional consolidation where two or more local agencies, except two or more counties, exchange or otherwise reassign functions and any change in the boundaries of a school district or community college district or county superintendent of schools.

(f) School entities means school districts, community college districts, the Educational Revenue Augmentation Fund, and county superintendents of schools.

(g) Except as otherwise provided in this subdivision, tax rate area means a specific geographic area all of which is within the jurisdiction of the same combination of local agencies and school entities for the current fiscal year.

In the case of a jurisdictional change pursuant to Section 99, the area subject to the change shall constitute a new tax rate area, except that if the area subject to change is within the same combinations of local agencies and school entities as an existing tax rate area, the two tax rate areas may be combined into one tax rate area.

Existing tax rate areas having the same combinations of local agencies and school entities may be combined into one tax rate area. For the combination of existing tax rate areas, the factors used to allocate the annual tax increment pursuant to Section 98 shall be determined by calculating a weighted average of the annual tax increment factors used in the tax rate areas being combined.

(h) State assistance payments means:

(1) For counties, amounts determined pursuant to subdivision (b) of Section 16260 of the Government Code, increased by the amount specified for each county pursuant to Section 94 of Chapter 282 of the Statutes of 1979, with the resultant sum reduced by an amount derived by the calculation made pursuant to Section 16713 of the Welfare and Institutions Code.

(2) For cities, 82.91 percent of the amounts determined pursuant to subdivisions (b) and (i) of Section 16250 of the Government Code, plus for any city an additional amount equal to one-half of the amount of any outstanding debt as of June 30, 1978, for museums as shown in the Controller s Annual Report of Financial Transactions of Cities for Fiscal Year 1977 78.

(3) For special districts, 95.24 percent of the amounts received pursuant to Chapter 3 (commencing with Section 16270) of Part 1.5 of Division 4 of Title 2 of the Government Code, Section 35.5 of Chapter 332 of the Statutes of 1978, and Chapter 12 of the Statutes of 1979.

(i) City clerk means the clerk of the governing body of a city or city and county.

(j) Executive officer means the executive officer of a local agency formation commission.

(k) City means any city whether general law or charter, except a city and county.

(l) County means any chartered or general law county. County includes a city and county.

(m) Special district means any agency of the state for the local performance of governmental or proprietary functions within limited boundaries. Special district includes a county service area, a maintenance district or area, an improvement district or improvement zone, or any other zone or area, formed for the purpose of designating an area within which a property tax rate will be levied to pay for a service or improvement benefiting that area. Special district includes the Bay Area Air Quality Management District. Special district does not include a city, a county, a school district, or a community college district. Special district does not include any agency that is not authorized by statute to levy a property tax rate. However, any special district authorized to levy a property tax by the statute under which the district was formed shall be considered a special district. Additionally, a county free library established pursuant to Article 1 (commencing with Section 19100) of Chapter 6 of Part 11 of Division 1 of Title 1 of the Education Code, and for which a property tax was levied in the 1977 78 fiscal year, shall be considered a special district.

(n) Excess tax school entity means an educational agency for which the amount of the state funding entitlement determined under subdivision (e), (f), or (g) of Section 2575, or Section 84750.5 or 84751 of the Education Code, as appropriate, is zero, and as described in subdivision (o) of Section 42238.02 of the Education Code, as implemented by Section 42238.03 of the Education Code.

(Amended by Stats. 2013, Ch. 47, Sec. 113. Effective July 1, 2013.)



95.2

(a) (1) Notwithstanding any other provision of law, for the 1990 91 fiscal year, for the purposes of the computations required by Section 96.1 or its predecessor section, the amount of property tax presumed to have been received by the county in the prior year shall be increased by the amount of 1989 90 property tax administrative costs proportionately attributable to incorporated cities as determined pursuant to paragraph (2).

(2) The auditor shall determine the 1989 90 fiscal year property tax administrative costs proportionately attributable to incorporated cities by adding the 1989 90 fiscal year property tax-related costs of the assessor, tax collector, and auditor, including applicable administrative overhead costs as permitted by federal Office of Management and Budget Circular A-87 standards, and multiplying the sum of those amounts by the ratio of property tax revenue received by all incorporated cities divided by the total property tax revenue for all local jurisdictions in the county for that fiscal year.

(3) The county shall use the additional revenue received pursuant to this subdivision only to fund the actual costs of assessing, collecting, and allocating property taxes. At least once each fiscal year, the county auditor shall report the amount of these actual costs and allowable overhead costs to the legislative body and any other jurisdiction or person that requests the information. To the extent that actual costs for assessing, collecting, and allocating property taxes plus allowable overhead costs are less than the amount determined pursuant to paragraph (2), the county auditor shall apportion the difference to each incorporated city as otherwise required by this section.

(4) The county may retain up to one-half of any increased property tax allocation to which a jurisdiction may be otherwise entitled, until the county receives its additional revenues pursuant to this subdivision.

(5) It is the intent of the Legislature in enacting this subdivision to recognize that since the approval of Article XIII?A of the California Constitution by the voters, county governments have borne an unfair and disproportionate part of the financial burden of assessing, collecting, and allocating property tax revenues for cities. It is further the intent of the Legislature that the adjustments provided for by this subdivision shall constitute charges by a county for the assessment, collection, and allocation of property taxes and shall not exceed the actual costs reasonably borne by a county for those activities.

(b) If so directed by the board of supervisors, the auditor shall determine the 1989 90 fiscal year property tax administrative costs proportionately attributable to local jurisdictions other than the county or city and county, and cities, by adding the property tax-related costs of the assessor, tax collector, and auditor, including applicable administrative overhead costs as permitted by federal Office of Management and Budget Circular A-87 standards, and multiplying the sum of those amounts by the ratio of property tax revenue received by jurisdictions other than the county, city and county, and cities, divided by the total property tax received by all local jurisdictions in the county for that fiscal year. Notwithstanding any other provision of law, this amount may be calculated for each fiscal year commencing with the 1989 90 fiscal year, and the auditor shall, commencing in the 1990 91 fiscal year, if so directed by the board of supervisors, submit an invoice to these jurisdictions for services rendered in the prior fiscal year.

(c) Notwithstanding subdivision (b), no invoice as described in that subdivision shall be submitted to any school district, community college district, or county office of education, nor shall any of those entities be required to pay any invoice, for property tax administrative costs for services rendered in the 1990 91 fiscal year, or in any subsequent fiscal year. This subdivision shall not be construed to prevent the auditor of any county from collecting from school districts, community college districts, and county offices of education, in accordance with subdivision (b), property tax administrative costs for services rendered to those entities in the 1989 90 fiscal year.

(Amended by Stats. 2006, Ch. 538, Sec. 607. Effective January 1, 2007.)



95.3

(a) Notwithstanding any other provision of law, for the 1990 91 fiscal year and each fiscal year thereafter, the auditor shall divide the sum of the amounts calculated with respect to each jurisdiction, Educational Revenue Augmentation Fund (ERAF), or community redevelopment agency pursuant to Sections 96.1 and 100, or their predecessor sections, and Section 33670 of the Health and Safety Code, by the countywide total of those calculated amounts. The resulting ratio shall be known as the administrative cost apportionment factor and shall be multiplied by the sum of the property tax administrative costs incurred in the immediately preceding fiscal year by the assessor, tax collector, county board of equalization and assessment appeals boards, and auditor to determine the fiscal year property tax administrative costs proportionately attributable to each jurisdiction, ERAF, or community redevelopment agency. For purposes of this paragraph, property tax administrative costs shall also include applicable administrative overhead costs allowed by the federal Office of Management and Budget Circular A-87 standards, but shall not include any amount reimbursed pursuant to Section 75.60 and former Section 98.6, or include any amount in excess of the amounts reimbursable pursuant to Section 75.60, unless a county meets the conditions of paragraph (2) of subdivision (b) of Section 75.60. However, no amount of funds appropriated to counties for purposes of property tax administration in Item 9100-102-001 of the Budget Act of 1994 or any subsequent Budget Act shall result in any deduction from those property tax administrative costs that are eligible for reimbursement pursuant to this subdivision.

(b) (1) Each proportionate share of property tax administrative costs determined pursuant to subdivision (a), except for those proportionate shares determined with respect to a school entity or ERAF, shall be deducted from the property tax revenue allocation of the relevant jurisdiction or community redevelopment agency, and shall be added to the property tax revenue allocation of the county. For purposes of applying this paragraph for the 1990 91 fiscal year, each proportionate share of property tax administrative costs shall be deducted from those amounts allocated to the relevant jurisdiction or community redevelopment agency after January 1, 1991.

(2) It is the intent of the Legislature that the portion of those shares of property tax administrative costs that are calculated by the auditor for each fiscal year pursuant to subdivision (a) for school entities and the county s ERAF, that is attributable to the county s costs in providing boards and hearing officers for the review of property tax assessment appeals, be calculated by local officials and reimbursed by the state in the time and manner specified by a future act of the Legislature that makes an appropriation for purposes of that reimbursement.

(c) Reductions made pursuant to this section to property tax revenue allocations shall be made without regard to Section 907 of the Government Code.

(d) Any additional amounts of property tax revenue allocated to the county pursuant to this section shall be used only to fund costs incurred by the county in assessing, equalizing, and collecting property taxes, and in allocating property tax revenues, and shall constitute charges for those services, not exceeding the actual and reasonable costs incurred by the county in performing those services.

(e) It is the intent of the Legislature in enacting this section to recognize that since the adoption of Article XIII?A of the California Constitution by the voters, county governments have borne an unfair and disproportionate part of the financial burden of assessing, collecting, and allocating property tax revenues for other jurisdictions and for redevelopment agencies. The Legislature finds and declares that this section is intended to fairly apportion the burden of collecting property tax revenues and is not a reallocation of property tax revenue shares or a transfer of any financial or program responsibility.

(f) Commencing with the 1992 93 fiscal year and each fiscal year thereafter, this section shall supersede and replace Section 95.2, as authority for a county to recover property tax administrative costs.

(g) This section shall apply to the entire 1993 94 fiscal year, regardless of the operative date of the act adding the predecessor to this section, and to each fiscal year thereafter.

(Amended by Stats. 1996, Ch. 1073, Sec. 2. Effective September 30, 1996.)



95.31

(a) (1) Notwithstanding any other provision of law, any eligible county may, upon the recommendation of the county assessor, and by resolution of the board of supervisors of that county adopted not later than December 1 of the fiscal year for which it is to first apply, elect to participate in the State-County Property Tax Administration Loan Program.

(2) Except as specified in paragraph (3), for the purposes of this section, an eligible county shall mean a county in which additional property tax revenue allocated to school entities would reduce the amount of General Fund moneys apportioned to school entities. However, eligibility shall be terminated when, in combination with resources in the Educational Revenue Augmentation Fund, additional property tax revenues allocated to school entities will not result in a reduction in the General Fund apportionments.

(3) Notwithstanding paragraph (2), both the County of Solano and the County of San Benito shall be deemed eligible counties that may, upon the recommendation of the county assessor, and by resolution of the board of supervisors of the county adopted on or before March 31, 1996, elect to participate in the State-County Property Tax Administration Loan Program.

(4) Notwithstanding paragraph (1), any county in which a new assessor is elected in 1998 may, upon the recommendation of the county assessor, and by resolution of the board of supervisors of the county adopted on or before January 31, 1999, elect to participate in the State-County Property Tax Administration Loan Program commencing with the 1998 99 fiscal year.

(b) (1) In each fiscal year from the 1995 96 fiscal year to the 2001 02 fiscal year, inclusive, an eligible county participating in the State-County Property Tax Administration Loan Program may receive a loan for up to the amount listed in paragraph (3). The loan shall be repaid by June 30 of the fiscal year following the year in which the loan is made. However, at the discretion of the Director of Finance, the loan may be renewed once for an additional 12-month period at the request of the participating county board of supervisors. For the Counties of Fresno, Orange, San Benito, and Solano any loan agreement signed on or before July 31, 1996, shall be deemed a loan agreement for the 1995 96 fiscal year for the purposes of this section. For any county in which a new assessor is elected in 1998, any loan agreement signed on or before January 31, 1999, shall be deemed a loan agreement for the 1998 99 fiscal year for the purposes of this section.

(2) If an eligible county elects to participate in the State-County Property Tax Administration Loan Program, it shall enter into a contractual agreement with the Department of Finance. At a minimum, the contractual agreement shall include the following:

(A) The loan amount, as determined by the Director of Finance.

(B) Repayment provisions, including the interception of Motor Vehicle License Fee Account moneys apportioned pursuant to Section 11005 to repay the General Fund.

(C) A listing of the proposed use of the additional resources including, but not limited to:

(i) Proposed new positions.

(ii) Increased automation costs.

(D) An agreement to provide to the Department of Finance, by March 31 of the fiscal year in which the loan is made, a report projecting the impact of the increased funding in the current and subsequent fiscal year.

(3) Upon request of the Department of Finance, the Controller shall provide a loan to the following counties for up to the amount specified by the Director of Finance, not to exceed the following amounts:

Jurisdiction

Amount

Alameda ........................

$ 2,152,429

Alpine ........................

3,124

Amador ........................

80,865

Butte ........................

381,956

Calaveras ........................

109,897

Colusa ........................

53,957

Contra Costa ........................

2,022,088

Del Norte ........................

36,203

El Dorado ........................

302,795

Fresno ........................

1,165,249

Glenn ........................

59,197

Humboldt ........................

210,806

Imperial ........................

231,673

Inyo ........................

100,080

Kern ........................

1,211,318

Kings ........................

138,653

Lake ........................

117,376

Lassen ........................

54,699

Los Angeles ........................

13,451,670

Madera ........................

212,991

Marin ........................

790,490

Mariposa ........................

46,476

Mendocino ........................

160,435

Merced ........................

298,004

Modoc ........................

24,022

Mono ........................

47,778

Monterey ........................

795,819

Napa ........................

366,020

Nevada ........................

234,292

Orange ........................

6,826,325

Placer ........................

628,047

Plumas ........................

80,606

Riverside ........................

2,358,068

Sacramento ........................

1,554,245

San Benito ........................

90,408

San Bernardino ........................

2,139,938

San Diego ........................

5,413,943

San Francisco ........................

1,013,332

San Joaquin ........................

818,686

San Luis Obispo ........................

736,288

San Mateo ........................

2,220,001

Santa Barbara ........................

926,817

Santa Clara ........................

4,213,639

Santa Cruz ........................

565,328

Shasta ........................

342,399

Sierra ........................

7,383

Siskiyou ........................

91,164

Solano ........................

469,207

Sonoma ........................

1,035,049

Stanislaus ........................

866,155

Sutter ........................

147,436

Tehama ........................

97,222

Trinity ........................

24,913

Tulare ........................

501,907

Tuolumne ........................

126,067

Ventura ........................

1,477,789

Yolo ........................

278,309

Yuba ........................

88,968

(4) The Department of Finance shall consider any or all of the following items in determining the extent to which a county has satisfied the terms and repaid the loan, pursuant to the contract, as offered under this part:

(A) County performance as indicated by the State Board of Equalization s sample survey required pursuant to Section 15640 of the Government Code.

(B) Performance measures adopted by the California Assessors Association.

(C) Reduction of backlog of assessment appeals and Proposition 8 declines in value.

(D) County compliance with mandatory audits required by Section 469.

(E) Reduction of backlogs in new construction, changes in ownership, and supplemental roll.

(F) Other measures, as determined by the Director of Finance.

(5) The Director of Finance shall notify the Controller of any participating county that fails to comply with the terms of the agreement, including the repayment of the loan. When the Controller receives notice from the Director of Finance, the Controller shall make an apportionment to the General Fund on behalf of the participating county in the amount of that required payment for the purpose of making that payment. The Controller shall make that payment only from moneys credited to the Motor Vehicle License Fee Account in the Transportation Tax Fund to which the participating county is entitled at that time under Chapter 5 (commencing with Section 11001) of Part 5 of Division 2, and shall thereupon reduce, by the amount of the payment, the subsequent allocation or allocations to which the county would otherwise be entitled under that chapter.

(c) (1) Funds appropriated for purposes of this section shall be used to enhance the property tax administration system by providing supplemental resources. Amounts provided to any county as a loan pursuant to this section shall not be used to supplant the current level of funding. In order to participate in the State-County Property Tax Administration Loan Program, a participating county shall maintain a base staffing, including contract staff, and total funding level in the county assessor s office, independent of the loan proceeds provided pursuant to this act, equal to the levels in the 1994 95 fiscal year exclusive of amounts provided to the assessor s office pursuant to Item 9100-102-001 of the Budget Act of 1994. However, in a county in which the 1994 95 funding level for the assessor s office was higher than the 1993 94 level, the 1993 94 fiscal year staffing and funding levels shall be considered the base year for purposes of this section. Commencing with the 1996 97 fiscal year, if a county was otherwise eligible but was unable to participate in this program in the 1995 96 fiscal year because it did not meet the funding level and staffing requirements of this paragraph, that county shall maintain a base staffing, including contract staff, and total funding level in the county assessor s office equal to the levels in the 1995 96 fiscal year.

(2) Prior to the assessor s recommendation for participation in the State-County Property Tax Administration Loan Program, the assessor shall consult with the county tax collector, and any other county agency directly involved in property tax administration, to discuss the needs of the program for the duration of the contractual agreement.

(d) A participating county may establish a tracking system whereby a work or function number is assigned to each appraisal or administrative activity. That system should provide statistical data on the number of production units performed by each employee and the positive and negative change in assessed value attributable to the activities performed by each employee.

(e) Notwithstanding Section 95.3, no amount of funds provided to an eligible county pursuant to this section shall result in any deduction from those property tax administrative costs that are eligible for reimbursement pursuant to Section 95.3.

(f) At the request of the Department of Finance, the board shall assist the Department of Finance in evaluating contracts entered into pursuant to this section.

(Amended by Stats. 2000, Ch. 602, Sec. 1. Effective January 1, 2001.)



95.35

(a) The Legislature finds and declares that there is a significant and compelling state financial interest in the maintenance of an adequately funded system of property tax administration. This financial interest derives from the fact that 53 percent of all property tax revenues collected statewide serve to offset the General Fund obligation to fund K 12 schools, and extends not only to assessment and maintenance of the tax rolls, but also to all aspects of the system which include, but are not limited to, collection, apportionment, allocation, and processing and defending appeals. The Legislature further finds and declares that the combination of limitations on county revenue authority, increasing county financial obligations, and the shift of county property taxes to schools has created a financial disincentive for counties to adequately fund property tax administration. This disincentive is most clearly evidenced by the fact that counties, on average, receive 19 percent of statewide property tax revenues while they are obligated to pay an average of 73 percent of the costs of administration. The Legislature also finds and declares that the State-County Property Tax Loan Program contained in Section 95.31 was in recognition of the state s financial interest, and the success of that program has demonstrated the appropriateness of an ongoing commitment of state funds to reduce the burden of property tax administration on county finances. Therefore, it is the intent of the Legislature, in enacting this act, to establish a grant program known as the State-County Property Tax Administration Grant Program that will continue the success of the State-County Property Tax Loan Program and maintain the commitment to efficient property tax administration.

(b) Notwithstanding any other provision of law, in the 2002 03 fiscal year and each fiscal year thereafter to the 2006 07 fiscal year, inclusive, any county board of supervisors may, upon the recommendation of the assessor, adopt a resolution to elect to participate in the State-County Property Tax Administration Grant Program. Any resolution so adopted shall comply with the terms and conditions contained in paragraph (2) of subdivision (c). If adopted, a copy of the resolution shall be sent to the Department of Finance, which shall, upon approval, transmit a copy of the resolution to the Controller.

(c) (1) Any county electing to participate in this program may be qualified to receive a grant in an amount, up to and including, the applicable amount listed in paragraph (3). However, the grant eligibility of a county may be terminated at the discretion of the Department of Finance if a county does not meet the conditions specified in paragraph (4).

(2) The resolution to participate in this program shall include a detailed listing of the proposed uses by the county of the grant moneys, including, but not limited to:

(A) The proposed positions to be funded.

(B) Any increased automation costs.

(C) The specific tasks and functions that will be performed during the fiscal year with these funds.

(3) Upon transmittal of the electing resolution by the Department of Finance, the Controller shall, provided sufficient moneys have been appropriated by the Legislature for purposes of this section, provide a grant to the electing county for the applicable amount specified in the following schedule:

Jurisdiction

Amount

Alameda ........................

$ 2,152,429

Alpine ........................

3,124

Amador ........................

80,865

Butte ........................

381,956

Calaveras ........................

109,897

Colusa ........................

53,957

Contra Costa ........................

2,022,088

Del Norte ........................

36,203

El Dorado ........................

302,795

Fresno ........................

1,165,249

Glenn ........................

59,197

Humboldt ........................

210,806

Imperial ........................

231,673

Inyo ........................

100,080

Kern ........................

1,211,318

Kings ........................

138,653

Lake ........................

117,376

Lassen ........................

54,699

Los Angeles ........................

13,451,670

Madera ........................

212,991

Marin ........................

790,490

Mariposa ........................

46,476

Mendocino ........................

160,435

Merced ........................

298,004

Modoc ........................

24,022

Mono ........................

47,778

Monterey ........................

795,819

Napa ........................

366,020

Nevada ........................

234,292

Orange ........................

6,826,325

Placer ........................

628,047

Plumas ........................

80,606

Riverside ........................

2,358,068

Sacramento ........................

1,554,245

San Benito ........................

90,408

San Bernardino ........................

2,139,938

San Diego ........................

5,413,943

San Francisco ........................

1,013,332

San Joaquin ........................

818,686

San Luis Obispo ........................

736,288

San Mateo ........................

2,220,001

Santa Barbara ........................

926,817

Santa Clara ........................

4,213,639

Santa Cruz ........................

565,328

Shasta ........................

342,399

Sierra ........................

7,383

Siskiyou ........................

91,164

Solano ........................

469,207

Sonoma ........................

1,035,049

Stanislaus ........................

866,155

Sutter ........................

147,436

Tehama ........................

97,222

Trinity ........................

24,913

Tulare ........................

501,907

Tuolumne ........................

126,067

Ventura ........................

1,477,789

Yolo ........................

278,309

Yuba ........................

88,968

(4) The Department of Finance shall consider the following items in determining whether a county may continue to receive a grant under this section:

(A) The county s performance as indicated by the State Board of Equalization s sample survey required by Section 15640 of the Government Code.

(B) Any performance measures adopted by the California Assessors Association, the California Association of Clerks and Elections Officials, the State Association of County Auditor-Controllers, and the California Association of County Treasurers and Tax Collectors.

(C) The county s reduction of backlogs of assessment appeals and declines in taxable value below adjusted base year value.

(D) The county s compliance with mandatory audits required by Section 469 or the county s delivery of tax bills as required by Section 2610.5.

(E) The county s reduction of backlogs of determinations regarding new construction, changes in ownership, and supplemental assessments.

(F) Any other measure, as determined by the Director of Finance and transmitted to a county prior to its receiving a grant.

(d) (1) Funds appropriated for purposes of this section shall be used to enhance the property tax administration system. Amounts provided to any county as a grant pursuant to this section may not be used to supplant the current level of county funding for property tax administration, exclusive of funds received pursuant to the predecessor State-County Property Tax Loan Program. In order to participate in the State-County Property Tax Administration Grant Program, a participating county shall maintain a base staffing, including contract staff, and total funding level in the county assessor s office, independent of the grant proceeds provided pursuant to this section, equal to the levels in the 1994 95 fiscal year, exclusive of amounts provided to the assessor s office pursuant to Item 9100-102-001 of the Budget Act of 1994. However, in a county in which the 1994 95 fiscal year funding level for the assessor s office was higher than the 1993 94 fiscal year level, the 1993 94 fiscal year staffing and funding levels shall be considered the base year for purposes of this section. If a county was otherwise eligible but was unable to participate in the State-County Property Tax Loan Program in the 1995 96 fiscal year because it did not meet the funding level and staffing requirements of this paragraph, that county shall maintain a base staffing, including contract staff, and total funding level in the county assessor s office equal to the levels in the 1995 96 fiscal year.

(2) Prior to the assessor s recommendation for participation in the State-County Property Tax Administration Grant Program, the assessor shall consult with the county tax collector, and any other county agency directly involved in property tax administration, to develop an identifiable plan for the use of these funds during the period specified in the resolution by the board of supervisors. This plan shall be subject to modification and approval of the board of supervisors.

(e) In any fiscal year in which the assessor of a county elects not to participate in the grant program or submits to the board of supervisors a grant proposal that is less than the applicable amount specified in paragraph (3) of subdivision (c), any other department of that county that is responsible for the administration, allocation, or adjudication of property tax, as defined in Section 95.3, may submit to the board of supervisors an application for the remainder of the allowable grant amount set forth in paragraph (3) of subdivision (c). Any grant proposal submitted pursuant to this subdivision shall include the information specified in paragraph (2) of subdivision (c), and will be subject to the performance standards set forth in paragraph (4) of subdivision (c).

(f) If the funds appropriated by any Budget Act for the purposes set forth in this section exceed sixty million dollars ($60,000,000), the excess shall be allocated among participating counties in proportion to each county s applicable grant share listed in the schedule set forth in paragraph (3) of subdivision (c). Any additional funds allocated pursuant to this subdivision shall be transferred by the Controller to the boards of supervisors of participating counties at the same time as the transfer of funds pursuant to paragraph (3) of subdivision (c), and the funds transferred shall be available for allocation by the board of supervisors within the county only for the purposes of administration, allocation, or adjudication of property taxes, as defined in Section 95.3. Any county receiving funds pursuant to this subdivision shall be required to comply with the same reporting requirements as those required for grant funds received pursuant to subdivision (c).

(g) A participating county may establish a tracking system whereby a work or function number is assigned to each appraisal or administrative activity. This tracking system should provide statistical data on the number of production units performed by the county and the positive and negative change in assessed value attributable to the activities performed by each employee.

(h) At the request of the Department of Finance, the State Board of Equalization shall assist the Department of Finance in evaluating grants made pursuant to this section.

(i) Notwithstanding Section 95.3, any funds provided to an eligible county pursuant to this section shall not result in any reduction of those county property tax administrative costs that are reimbursable pursuant to Section 95.3.

(Amended by Stats. 2002, Ch. 214, Sec. 1. Effective January 1, 2003.)



95.4

Amounts invoiced pursuant to subdivision (b) of Section 95.2 or its predecessor shall not include the amount of any costs incurred by the county auditor pursuant to Section 33672.5 of the Health and Safety Code.

(Added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



95.5

(a) The Legislature finds and declares all of the following:

(1) In recognition of the fact that over 50 percent of annual property tax revenues accrue to K 14 schools and county offices of education, and thereby help to offset the state s General Fund obligation to those entities, the state has a vested financial interest in ensuring that county assessors have the resources necessary to fairly and efficiently administer the county property tax rolls. Fair and efficient administration includes, but is not limited to, the expeditious enrollment of properties that are newly constructed or that change ownership, the timely levying of supplemental assessments when ownership changes occur, the timely reassessment of property to reflect market values, and the defense of assessed valuations that county assessors believe have been improperly appealed.

(2) It is the intent of the Legislature to establish a three-year pilot program limited to nine competitively selected county assessors offices to quantify the benefit of providing county assessors with state grants to improve their ability to discharge these, and related essential duties.

(3) The success of the pilot program shall be determined based on whether the assessment activities funded with pilot program funds in each county have enhanced countywide equalization by properly valuing property, and have thereby generated property tax revenues for K 14 schools and county offices of education in an amount that is not less than the total amount of General Fund revenues expended to fund the pilot program in each participating county.

(b) For the 2014 15 fiscal year to the 2016 17 fiscal year, inclusive, there is hereby created the State-County Assessors Partnership Agreement Program, to be administered by the Department of Finance.

(1) Program funding shall be subject to appropriation in the annual Budget Act. The program shall be inoperative in any fiscal year in which an appropriation is not provided.

(2) Each participating county shall annually match, on a dollar-for-dollar basis, the program funds apportioned to their county assessor s office.

(3) Program funds provided to participating county assessors shall be used to supplement, and not supplant, existing funding. For purposes of this paragraph, base staffing and funding levels shall be calculated as of June 30, 2014, unless otherwise authorized by the Department of Finance.

(4) (A) The costs paid under the program shall be both of the following:

(i) Actual administrative costs for purposes of Section 75.60.

(ii) Property tax administrative costs for purposes of Section 95.3.

(B) For purposes of this paragraph, costs paid under the program includes both of the following:

(i) Program funds provided to participating county assessor s offices by the state.

(ii) Matching funds provided by the county.

(c) All counties shall be eligible to apply to participate in the program. However, the Department of Finance shall limit program participation as follows:

(1) (A) No more than two program participants shall be selected from counties of the first or second class, inclusive, as defined in Sections 28022 and 28023 of the Government Code.

(B) Each county selected from within the classes specified in subparagraph (A) shall be eligible to receive at least 25 percent of the amount annually appropriated for the program, not to exceed one million eight hundred seventy-five thousand dollars ($1,875,000).

(C) If the number of approved program participants is not sufficient to meet the number of participants allowed under subparagraph (A), the number of program participants under subparagraph (A) of paragraph (2) may be increased by the remaining number of participants from this paragraph. The remaining funds will be added to the funds available within subparagraph (B) of paragraph (2) so that the total program funds will be available for distribution equally among the participants in paragraph (2).

(2) (A) No more than four program participants shall be selected from counties of the 3rd to 12th classes, inclusive, as defined in Sections 28024 to 28033, inclusive, of the Government Code.

(B) Each county selected from within the classes specified in subparagraph (A) shall be eligible to receive at least 11 percent of the amount annually appropriated for the program, not to exceed eight hundred twenty-five thousand dollars ($825,000).

(C) If the number of approved program participants is not sufficient to meet the number of participants allowed under subparagraph (A), the number of program participants under subparagraph (A) of paragraph (3) may be increased by the remaining number of participants from this paragraph. The remaining funds will be added to the funds available within subparagraph (B) of paragraph (3) so that the total program funds set aside will be available for distribution equally among the participants in paragraph (3).

(3) (A) No more than three program participants shall be selected from counties of the 13th to 58th classes, inclusive, as defined in Sections 28034 to 28079, inclusive, of the Government Code.

(B) Each county selected from within the classes specified in subparagraph (A) shall be eligible to receive at least 2 percent of the amount annually appropriated for the program, not to exceed one hundred fifty thousand dollars ($150,000).

(4) County populations for purposes of this subdivision shall be determined based on the most recent January estimate by the population research unit of the Department of Finance.

(d) County assessors offices that elect to apply to participate in the program shall do all the following on or before September 15, 2014:

(1) Transmit to the Department of Finance a resolution of the county board of supervisors that states the county agrees to provide the assessor s office with matching funds, on a dollar-for-dollar basis, in each year that the assessor s office participates in the program.

(2) Submit to the Department of Finance an application, in the form and manner specified by Department of Finance. The Department of Finance may reject applications not received by the specified date. At a minimum, the application shall include the following:

(A) The staff the county assessor proposes to fund using program funds and matching county funds.

(B) The estimated value that the staff identified in subparagraph (A) will result in a change to the county property tax roll pursuant to work performed in accordance with subparagraph (A) of paragraph (1) of subdivision (f). This information shall be provided for each of the three fiscal years that the program is authorized to operate. The application shall separately state each of the following:

(i) The dollar value changed on the county property tax roll by county assessor s office staff in the 2013 14 fiscal year through performance of the tasks described in subparagraph (A) of paragraph (1) of subdivision (f).

(ii) The estimated countywide backlog of newly constructed real property that has not yet been enrolled and the estimated rate at which the staff identified in subparagraph (A) will enroll that property.

(C) The estimated value that the staff identified in subparagraph (A) will result in a change to the county property tax roll pursuant to work performed in accordance with subparagraph (B) of paragraph (1) of subdivision (f). This information shall be provided for each of the three fiscal years that the program is authorized to operate. The application shall separately state each of the following:

(i) The dollar value changed on the county property tax roll by county assessor s office staff in the 2013 14 fiscal year through performance of the tasks described in subparagraph (B) of paragraph (1) of subdivision (f).

(ii) The estimated countywide backlog of real property that has changed ownership and not yet been reassessed and the estimated dollar value of that real property.

(D) The estimated value that the staff identified in subparagraph (A) will result in a change to the county property tax roll pursuant to work performed in accordance with subparagraph (C) of paragraph (1) of subdivision (f). This information shall be provided for each of the three fiscal years that the program is authorized to operate. The application shall separately state each of the following:

(i) The dollar value changed on the county property tax roll by county assessor s office staff in the 2013 14 fiscal year through performance of the tasks described in subparagraph (C) of paragraph (1) of subdivision (f).

(ii) The estimated countywide backlog of supplemental assessments that have not been issued and the estimated dollar value of those assessments.

(E) The estimated value that the staff identified in subparagraph (A) will result in a change to the county property tax roll pursuant to work performed in accordance with subparagraph (D) of paragraph (1) of subdivision (f). This information shall be provided for each of the three fiscal years that the program is authorized to operate. The application shall separately state each of the following:

(i) The dollar value changed on the county property tax roll by county assessor s office staff in the 2013 14 fiscal year through performance of the tasks described in subparagraph (D) of paragraph (1) of subdivision (f).

(ii) The estimated countywide backlog of real properties that have not been reassessed upon modification and the estimated dollar value that those modifications will add to the county property tax roll.

(F) The estimated value that the staff identified in subparagraph (A) will result in a change to the county property tax roll pursuant to work performed in accordance with subparagraph (E) of paragraph (1) of subdivision (f). This information shall be provided for each of the three fiscal years that the program is authorized to operate. The application shall separately state each of the following:

(i) The dollar value changed on the county property tax roll by county assessor s office staff in the 2013 14 fiscal year through performance of the tasks described in subparagraph (E) of paragraph (1) of subdivision (f).

(ii) The estimated countywide backlog of escaped assessments and the estimated dollar value of those assessments.

(G) The estimated value that the staff identified in subparagraph (A) will add to the county property tax roll pursuant to work performed in accordance with subparagraph (F) of paragraph (1) of subdivision (f). This information shall be provided for each of the three fiscal years that the program is authorized to operate. The application shall separately state each of the following:

(i) The dollar value changed on the county property tax roll by county assessor s office staff in the 2013 14 fiscal year through performance of the tasks described in subparagraph (F) of paragraph (1) of subdivision (f).

(ii) The estimated countywide backlog of properties that have not been reassessed to market value subsequent to having their assessed values reduced and the estimated dollar value of those reassessments.

(H) The estimated number of assessment appeals to which the staff identified in subparagraph (A) will respond in accordance with subparagraph (G) of paragraph (1) of subdivision (f). This information shall be provided for each of the three fiscal years that the program is authorized to operate. The application shall separately state each of the following:

(i) The dollar value retained on the county property tax roll by county assessor s office staff in the 2013 14 fiscal year through performance of the tasks described in subparagraph (G) of paragraph (1) of subdivision (f).

(ii) The number of assessment appeals to which the county assessor was unable to respond due to staffing shortages in the 2013 14 fiscal year, and the dollar amount by which the county property tax roll was consequently reduced.

(I) The estimated value that the staff identified in subparagraph (A) will result in a change to the county property tax roll pursuant to work performed in accordance with subparagraph (H) of paragraph (1) of subdivision (f). This information shall be provided for each of the three fiscal years that the program is authorized to operate. The application shall separately state each of the following:

(i) The dollar value changed on the county property tax roll by county assessor s office staff in the 2013 14 fiscal year through performance of the tasks described in subparagraph (H) of paragraph (1) of subdivision (f).

(ii) The estimated amount resulting in change to the county property tax roll due to additional audits completed pursuant to Sections 469 and 470 and the estimated dollar value of those assessments.

(J) The estimated value that the staff identified in subparagraph (A) will result in a change to the county property tax roll pursuant to work performed in accordance with subparagraph (I) of paragraph (1) of subdivision (f). This information shall be provided for each of the three fiscal years that the program is authorized to operate. The application shall separately state each of the following:

(i) The dollar value changed on the county property tax roll by county assessor s staff in the 2013 14 fiscal year through performance of the tasks described in subparagraph (I) of paragraph (1) of subdivision (f).

(ii) The estimated amount resulting in a change to the county property tax roll due to discovering taxable property pursuant to Sections 405 and 531, the estimated dollar value of those assessments, and the estimated rate at which the staff identified in subparagraph (A) will issue those assessments.

(K) State the amount of program funds and county matching funds that the county assessor proposes to expend for each of paragraphs (2) and (3) of subdivision (f).

(e) (1) The Department of Finance shall review the applications, select the program participants on the strength of those applications, and notify the participants of their selection no later than October 15, 2014. No later than October 22, 2014, and each October 22 thereafter while the program is operative, the Department of Finance shall instruct the office of the State Controller to remit to each participating county the appropriate sum in accordance with subdivision (c).

(2) It is the intent of the Legislature that the Department of Finance seek to ensure that the applicants selected to participate in the program consist of a representative cross section of the state s county assessor s offices. Therefore, it is the intent of the Legislature that the Department of Finance consider factors other than revenue generating potential when reviewing applications.

(f) County assessors offices shall use program funds only for the following purposes, provided that the funds may be used for additional, related purposes upon the receipt of specific authorization from the Department of Finance:

(1) The payment of salaries and benefits to assessor s office staff hired or otherwise funded subsequent to the Department of Finance s approval of the assessor s program participation application pursuant to subdivision (d), to assist with the following activities:

(A) Assessing and enrolling newly constructed real property.

(B) Reassessing real property that has changed ownership.

(C) Processing supplemental assessments for real property that has changed ownership.

(D) Reassessing existing real property that has been modified in a way that changes its current assessed value.

(E) Reassessing real and personal property that has escaped assessment, as defined in Section 531.

(F) Reassessing to current market value those real properties for which the county assessor previously reduced the assessed valuation pursuant to subdivision (b) of Section 2 of Article XIII A of the Constitution.

(G) Responding to real property assessment appeals pursuant to Part 3 (commencing with Section 1601) of Division 1.

(H) Conducting property tax audits pursuant to Sections 469 and 470.

(I) Discovering real and personal property not previously assessed.

(2) Procuring office space for staff hired pursuant to paragraph (1).

(3) Procuring office supplies and related items for staff hired pursuant to paragraph (1).

(4) Procuring information technology systems and software to assist with the activities specified in subparagraphs (A) to (G), inclusive, of paragraph (1) by increasing efficiencies and effectiveness of property tax administration, and allowing for appropriate utilization of program receipts. For purposes of this paragraph, information technology systems and software shall exclude desktop computers, portable computers, tablet computers, and mobile phones, unless specifically authorized by the Department of Finance.

(g) No later than April 15, 2015, and each subsequent April 15 that the program is operative, each participating county assessor s office shall report the following information to the Department of Finance in the form and manner specified by the Department of Finance:

(1) The matching funds provided by the county in the fiscal year.

(2) A status report for completing the assessment activities using program funds and county matching funds to meet the benchmarks specified in paragraph (2) of subdivision (a) in the next fiscal year.

(h) No later than September 15, 2015, and each subsequent September 15 that the program is operative, each participating county assessor s office shall report the following information to the Department of Finance in the form and manner specified by the Department of Finance:

(1) (A) The matching funds provided by the county in the fiscal year.

(B) If the matching funds provided by the county are less than the amount determined for that year by the Department of Finance pursuant to paragraph (2) of subdivision (b), the Director of Finance shall immediately terminate the county s participation in the program.

(2) The number of staff whose salaries and benefits were paid in full with program grant funds and with county matching funds in the fiscal year.

(3) The number of properties assessed and enrolled in the fiscal year pursuant to subparagraph (A) of paragraph (1) of subdivision (f) by the staff identified in paragraph (1) of subdivision (f), and the total assessed value of those properties. If applicable, the county assessor shall separately report the number of properties assessed and enrolled in the fiscal year using the information technology systems and software identified in paragraph (4) of subdivision (f) and the total assessed value of those properties.

(4) The number of properties reassessed in the fiscal year pursuant to subparagraph (B) of paragraph (1) of subdivision (f) by the staff identified in paragraph (1) of subdivision (f), and the total roll value of those reassessments. If applicable, the county assessor shall separately report the number of properties reassessed in the fiscal year using the information technology systems and software identified in paragraph (4) of subdivision (f) and the total roll value of those reassessments.

(5) The number of supplemental assessments enrolled in the fiscal year pursuant to subparagraph (C) of paragraph (1) of subdivision (f) by the staff identified in paragraph (1) of subdivision (f), and the total roll value of those supplemental assessments. If applicable, the county assessor shall separately report the number of supplemental assessments enrolled in the fiscal year using the information technology systems and software identified in paragraph (4) of subdivision (f) and the total roll value of those supplemental assessments.

(6) The number of properties reassessed in the fiscal year pursuant to subparagraph (D) of paragraph (1) of subdivision (f) by the staff identified in paragraph (1) of subdivision (f) and the total roll value of those reassessments. If applicable, the county assessor shall separately report the number of properties reassessed in the fiscal year using the information technology systems and software identified in paragraph (4) of subdivision (f) and the total roll value of those reassessments.

(7) The number of escaped assessments enrolled in the fiscal year pursuant to subparagraph (E) of paragraph (1) of subdivision (f) by the staff identified in paragraph (1) of subdivision (f), and the total roll value of those assessments. If applicable, the county assessor shall separately report the number of escaped assessments enrolled in the fiscal year using the information technology systems and software identified in paragraph (4) of subdivision (f) and the total roll value of those assessments.

(8) The number of properties reassessed in the fiscal year pursuant to subparagraph (F) of paragraph (1) of subdivision (f) by the staff identified in paragraph (1) of subdivision (f), and the total roll value of those reassessments. If applicable, the county assessor shall separately report the number of properties reassessed in the fiscal year using the information technology systems and software identified in paragraph (4) of subdivision (f) and the total roll value of those reassessments.

(9) The number of assessment appeals successfully responded to in the fiscal year pursuant to subparagraph (G) of paragraph (1) of subdivision (f) by the staff identified in paragraph (1) of subdivision (f) and the total value retained on the roll as a result. For purposes of this paragraph, successfully responded to means the assessment appeals board did not reduce the assessed value to that claimed by the appellant.

(10) The additional number of property tax audits completed in the fiscal year pursuant to subparagraph (H) of paragraph (1) of subdivision (f) by the staff identified in paragraph (1) of subdivision (f) and the total value retained on the roll as a result. For purposes of this paragraph, additional audits refers to the number greater than the required volume of pool audits pursuant to Section 469.

(11) The number of properties discovered pursuant subparagraph (I) of paragraph (1) of subdivision (f) by the staff identified in paragraph (1) of subdivision (f) and the total value retained on the roll as a result.

(i) The Department of Finance shall annually review the information submitted pursuant to subdivision (g), and shall determine for each county whether the work performed using program funds and county matching funds has met the benchmarks specified in paragraph (2) of subdivision (a). Subsequent to the provision of 30 days notice to the Joint Legislative Budget Committee, the Director of Finance may terminate the participation of a county assessor s office in the program under the following circumstances:

(1) If the program activities of the assessor s office have not met the benchmarks specified in paragraph (2) of subdivision (a), and if the Director of Finance believes the assessor s office does not have a viable plan for performing additional assessment activities that will meet those benchmarks in the next fiscal year.

(2) If the program funds were expended for purposes not authorized in subdivision (f), or as otherwise approved by the Department of Finance pursuant to that subdivision.

(3) If the Director of Finance believes that the county s participation is no longer in the best fiscal or policy interest of the state or of the affected taxing entities.

(j) Upon the request of the Department of Finance, participating county assessors offices shall provide the Department of Finance with any supplemental information necessary to substantiate the information contained in the report submitted pursuant to subdivision (g).

(k) No later than May 8, 2017, the Department of Finance shall provide the Joint Legislative Budget Committee with a report that, at a minimum, includes the following information for each county and for each fiscal year that the program was in operation:

(1) The assessed value of properties enrolled pursuant to subparagraph (A) of paragraph (1) of subdivision (f), using program funds and county matching funds. If applicable, the Department of Finance shall separately report the assessed value of properties enrolled using the information technology systems and software identified in paragraph (4) of subdivision (f).

(2) The increase in assessed value of properties reassessed pursuant to subparagraph (B) of paragraph (1) of subdivision (f), using program funds and county matching funds. If applicable, the Department of Finance shall separately report the increase in assessed value of properties reassessed using the information technology systems and software identified in paragraph (4) of subdivision (f).

(3) The total value of the supplemental assessments levied pursuant to subparagraph (C) of paragraph (1) of subdivision (f), using program funds and county matching funds. If applicable, the Department of Finance shall separately report the value of the supplemental assessments levied using the information technology systems and software identified in paragraph (4) of subdivision (f).

(4) The increase in assessed value of properties reassessed pursuant to subparagraph (D) of paragraph (1) of subdivision (f), using program funds and county matching funds. If applicable, the Department of Finance shall separately report the increase in assessed value of properties reassessed using the information technology systems and software identified in paragraph (4) of subdivision (f).

(5) The increase in assessed value associated with escaped assessments enrolled pursuant to subparagraph (E) of paragraph (1) of subdivision (f), using program funds and county matching funds. If applicable, the Department of Finance shall separately report the increase in assessed value associated with escaped assessments enrolled using the information technology systems and software identified in paragraph (4) of subdivision (f).

(6) The increase in assessed value associated with properties reassessed pursuant to subparagraph (F) of paragraph (1) of subdivision (f), using program funds and county matching funds. If applicable, the Department of Finance shall separately report the increase in assessed value associated with properties reassessed using the information technology systems and software identified in paragraph (4) of subdivision (f).

(7) The number of assessment appeals successfully responded to pursuant to subparagraph (G) of paragraph (1) of subdivision (f), using program funds and county matching funds, and the amount of assessed value retained on the roll as a result. For purposes of this paragraph, successfully responded to means the assessment appeals board did not reduce the assessed value to that claimed by the appellant.

(8) The increase in assessed value associated with property tax audits pursuant to subparagraph (H) of paragraph (1) of subdivision (f), using program funds and county matching funds. If applicable, the Department of Finance shall separately report the increase in assessed value associated with escaped assessments enrolled using the information technology systems and software identified in paragraph (4) of subdivision (f).

(9) The increase in assessed value associated with the discovery of previously unassessed property pursuant to subparagraph (I) of paragraph (1) of subdivision (f), using program funds and county matching funds. If applicable, the Department of Finance shall separately report the increase in assessed value associated with escaped assessments enrolled using the information technology systems and software identified in paragraph (4) of subdivision (f).

(10) An estimate of the countywide property tax revenue resulting from the assessed valuation increases identified pursuant to paragraphs (1) to (9), inclusive, and paragraphs (8) and (9).

(11) An estimate of the countywide property tax revenue that was retained as a result of the appeals workload identified in paragraph (7).

(12) An estimate of the amount of revenue identified in paragraphs (10) and (11) that accrued to the following entities:

(A) K 12 school districts.

(B) California Community College districts.

(C) County Offices of Education.

(13) A determination as to whether the program succeeded according to the criteria specified in paragraph (3) of subdivision (a), and a recommendation as to whether the program should be continued in its current form, expanded to include additional county assessors offices, or terminated in the 2017 18 fiscal year.

(l) The Legislature finds and declares there is a compelling public interest in allowing the Department of Finance to implement and administer the provisions of this section as expeditiously as possible, and to thereby accelerate countywide equalization efforts. The Department of Finance is therefore exempt from the provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) for the express purpose of carrying out the duties in this section.

(Added by Stats. 2014, Ch. 28, Sec. 89. Effective June 20, 2014.)






ARTICLE 2. Basic Revenue Allocations

96

For the 1979 80 fiscal year only, property tax revenues shall be apportioned to each jurisdiction pursuant to this section and Section 96.2 or their predecessors by the county auditor, subject to the allocation and payment of funds as provided for in subdivision (b) of Section 33670 of the Health and Safety Code, as follows:

(a) For each tax rate area, each local agency shall be allocated an amount of property tax revenue equal to the sum of the amount of property tax revenue allocated pursuant to Section 26912 of the Government Code to each local agency for the 1978 79 fiscal year, as allocated to that tax rate area pursuant to paragraph (1) of subdivision (f) of former Section 98, modified by any adjustments required by Section 99, and the amount of state assistance payments allocated to that tax rate area pursuant to paragraph (2) of subdivision (f) of Section 96.5.

(b) The auditor shall determine the school entities share of the 1979 80 property tax revenue by subtracting the state assistance payments allocated to local agencies within the county for the 1978 79 fiscal year from the aggregate amount of property tax revenue allocated pursuant to Section 26912 of the Government Code to all school entities within the county for the 1978 79 fiscal year. The amount of the difference shall be the school entities share of property taxes for fiscal year 1979 80, and shall be allocated to the school entities in the same proportion as the allocation made to those entities for the 1978 79 fiscal year. The amount for each school entity shall be allocated among its tax rate areas pursuant to paragraph (3) of subdivision (f) of Section 96.5.

(c) The difference between the total amount of property tax revenue and the amounts allocated pursuant to subdivisions (a) and (b) shall be allocated pursuant to Section 96.5.

(d) For the purposes of computing property tax allocations for the 1978 79 fiscal year and each year thereafter, the county auditor shall recompute the 1978 79 property tax allocation for any city that levied a utility users tax prior to 1978 but repealed that tax prior to December 31, 1977. For these cities, the term property tax revenues for the 1975 76, 1976 77, and 1977 78 fiscal years shall be deemed to include the aggregate of property tax and utility users tax for those respective years.

(Repealed and added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



96.1

(a) Except as otherwise provided in Article 3 (commencing with Section 97), and in Article 4 (commencing with Section 98), for the 1980 81 fiscal year and each fiscal year thereafter, property tax revenues shall be apportioned to each jurisdiction pursuant to this section and Section 96.2 by the county auditor, subject to allocation and payment of funds as provided for in subdivision (b) of Section 33670 of the Health and Safety Code and subparagraph (D) of paragraph (3) of subdivision (g) of Section 53395.8 of the Government Code, to each jurisdiction in the following manner:

(1) For each tax rate area, each jurisdiction shall be allocated an amount of property tax revenue equal to the amount of property tax revenue allocated pursuant to this chapter to each jurisdiction in the prior fiscal year, modified by any adjustments required by Section 99 or 99.02.

(2) The difference between the total amount of property tax revenue and the amounts allocated pursuant to paragraph (1) shall be allocated pursuant to Section 96.5, and shall be known as the annual tax increment.

(3) For purposes of this section, the amount of property tax revenue referred to in paragraph (1) shall not include amounts generated by the increased assessments under Chapter 3.5 (commencing with Section 75).

(b) Any allocation of property tax revenue that was subjected to a prior completed audit by the Controller, pursuant to the requirements of Section 12468 of the Government Code, where all findings have been resolved, shall be deemed correct.

(c) (1) Guidelines for legislation implementation issued and determined necessary by the State Association of County Auditors, and when adopted as regulations by either the Controller or the Department of Finance pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, shall be considered an authoritative source deemed correct until some future clarification by legislation or court decision.

(2) If a county auditor knowingly does not follow the guidelines referred to in paragraph (1), that county auditor shall inform the Controller of the reason or reasons for not following the guidelines. If the Controller disagrees with the stated reason or reasons for not following the guidelines, the provisions of paragraph (3) do not apply.

(3) If, by audit begun on or after July 1, 2001, or discovery by an entity on or after July 1, 2001, it is determined that an allocation method is required to be adjusted and a reallocation is required for previous fiscal years, the cumulative reallocation or adjustment may not exceed 1 percent of the total amount levied at a 1-percent rate of the current year s original secured tax roll. The reallocation shall be completed in equal increments within the following three fiscal years, or as negotiated with the Controller in the case of reallocation to the Educational Revenue Augmentation Fund or school entities.

(4) If it is determined that an allocation method is required to be adjusted as provided in paragraph (3), the county auditor shall, in the fiscal year following the fiscal year in which this determination is made, correct the allocation method in accordance with statute.

(Amended by Stats. 2010, Ch. 664, Sec. 4. Effective January 1, 2011.)



96.11

Notwithstanding any other provision of this article, for purposes of property tax revenue allocations, the county auditor of a county for which a negative sum was calculated pursuant to subdivision (a) of former Section 97.75 as that section read on September 19, 1983, shall, in reducing the amount of property tax revenue that otherwise would be allocated to the county by an amount attributable to that negative sum, do all of the following:

(a) For the 2011 12 fiscal year, apply a reduction amount that is equal to the lesser of either of the following:

(1) The reduction amount that was determined for the 2010 11 fiscal year.

(2) The reduction amount that is determined for the 2011 12 fiscal year.

(b) For the 2012 13 fiscal year, apply a reduction amount that is equal to the lesser of either of the following:

(1) The reduction amount that was determined in subdivision (a) for the 2011 12 fiscal year.

(2) The reduction amount that is determined for the 2012 13 fiscal year.

(c) For the 2013 14 fiscal year and each fiscal year thereafter, apply a reduction amount that is determined on the basis of the reduction amount applied for the immediately preceding fiscal year.

(Added by Stats. 2010, Ch. 5, Sec. 1. Effective January 1, 2011.)



96.15

(a) Notwithstanding any other provision of this chapter, in the event a qualifying city as defined in subdivision (d) of Section 98 or subdivision (f) of Section 98.02 becomes the successor agency to a special district as a result of a merger described in Section 57087.3 of the Government Code, the auditor shall allocate to that qualifying city, in addition to any other amount of ad valorem property tax revenue required to be allocated to that city pursuant to this chapter, the amount of ad valorem property tax revenue that otherwise would be allocated to that district pursuant to this article.

(b) It is the intent of the Legislature in enacting this section to confirm and clarify a county auditor s duty and authority, established by subdivision (d) of Section 57087.3 of the Government Code, to allocate to a qualifying city the ad valorem property tax revenue of a subsidiary district that has been merged with the city.

(Added by Stats. 1996, Ch. 211, Sec. 1. Effective July 22, 1996.)



96.16

(a) Notwithstanding any other provisions of this chapter, in the County of Orange, for the 1996 97 fiscal year, the amount of property tax revenue deemed allocated in the prior fiscal year to a flood control district or a harbors, beaches and parks fund shall be reduced by four million dollars ($4,000,000) each, and the amount of property tax revenue deemed allocated in the prior fiscal year to the county shall be increased by an amount equal to the combined amount of those reductions. For each of the 1997 98 to 2015 16 fiscal years, inclusive, the auditor shall allocate property tax revenues in those amounts that fully reflect the modifications required by the preceding sentence.

(b) For the 2016 17 fiscal year and each fiscal year thereafter, the auditor shall allocate property tax revenues in those amounts that would be determined if subdivision (a) had not applied to any prior fiscal year.

(c) This section shall not take effect unless and until (1) a plan of adjustment is confirmed in Case No. SA-94-22272-JR in the United States Bankruptcy Court for the Central District of California or (2) a trustee is appointed pursuant to Chapter 10 (commencing with Section 30400) of Division 3 of Title 3 of the Government Code.

(Added by Stats. 1995, Ch. 745, Sec. 5. Effective January 1, 1996. Section conditionally operative by its own provisions.)



96.165

(a) Notwithstanding any other provision of this chapter, for each fiscal year for which this section is operative, the auditor for a county of the second class shall determine those amounts of ad valorem property tax revenue deemed allocated in the prior fiscal year to jurisdictions within that county in those amounts that would be determined if all of the following were true:

(1) Chapter 745 of the Statutes of 1995 had not been enacted.

(2) The amount of ad valorem property tax revenue allocated in the 1995 96 fiscal year to a flood control district or a harbors, beaches, and parks fund was reduced by four million dollars ($4,000,000).

(3) The amount of ad valorem property tax revenue allocated in the 1995 96 fiscal year was increased by the total amount of the reductions specified by paragraph (2).

(b) (1) For the fiscal year after the last fiscal year for which this section is operative, the auditor for a county of the second class shall allocate ad valorem property tax revenues to jurisdictions within the county in those amounts that would be determined if subdivision (a) had never applied to any preceding fiscal year.

(2) Notwithstanding any other provision of this section, no action shall be taken pursuant to this section that adversely affects any flood control project with respect to the Santa Ana River.

(c) This section is operative for each fiscal year beginning after the date on which a court of appellate jurisdiction renders a final determination invalidating Chapter 745 of the Statutes of 1995, and is inoperative for each fiscal year beginning after the date on which the Department of Finance determines that the amounts of property tax revenue transfers to a county of the second class made pursuant to Chapter 745 of the Statutes of 1995, and not repaid, together with the amounts of property tax revenue transfers to a county of the second class made pursuant to this section, equal the amounts of property tax revenue transfers to a county of the second class that would have been made pursuant to Chapter 745 of the Statutes of 1995 had it remained in full force and effect.

(Added by Stats. 1998, Ch. 724, Sec. 8. Effective January 1, 1999. Section conditionally operative as provided in subd. (c).)



96.18

(a) (1) Notwithstanding any other provision of this chapter, the Auditor for the County of San Diego shall, in allocating ad valorem property tax revenues in accordance with subdivision (a) of Section 96.1 in each of the 1999 2000, 2000 01, and 2001 02 fiscal years, do both of the following:

(A) Decrease the total amount of ad valorem property tax revenue otherwise deemed allocated to the County of San Diego in the prior fiscal year by an amount, not to exceed three million dollars ($3,000,000), as specified in an ordinance or resolution as described in subdivision (b).

(B) Increase the total amount of ad valorem property tax revenue otherwise deemed allocated to the county free library in the prior fiscal year by an amount equal to the amount of the decrease required by subparagraph (A).

(2) Notwithstanding any other provision of this chapter, in each of the 1999 2000, 2000 01, and 2001 02 fiscal years only, the auditor shall allocate the annual tax increment pursuant to Section 96.5 in those amounts that would be so allocated if no reduction or increase had been required in any fiscal year pursuant to paragraph (1). In the 2002 03 fiscal year and each fiscal year thereafter, the auditor shall allocate the annual tax increment pursuant to Section 96.5 in those amounts that fully reflect any increase or decrease required in any fiscal year by paragraph (1).

(b) Subdivision (a) shall not become operative unless the Board of Supervisors for the County of San Diego adopts, with the approval of a majority of its entire membership, an ordinance or resolution declaring that the subdivision is operative. Any ordinance or resolution that is adopted pursuant to the preceding sentence shall do both of the following:

(1) Specify either the amount that is to be reallocated in accordance with paragraph (1) of subdivision (a) in each fiscal year described in that subdivision, or a procedure for determining that reallocation amount for each of those same fiscal years.

(2) Prohibit the total of the amounts reallocated in accordance with paragraph (1) of subdivision (a) from exceeding nine million dollars ($9,000,000).

(Added by Stats. 1999, Ch. 824, Sec. 1. Effective October 10, 1999.)



96.19

Notwithstanding any other provision of law, the property tax apportionment factors applied in allocating property tax revenues in the County of Riverside for each fiscal year to the 1999 2000 fiscal year, inclusive, are deemed to be correct. However, for the 2000 01 fiscal year and each fiscal year thereafter, property tax apportionment factors applied in allocating property tax revenues in the County of Riverside shall be determined on the basis of property tax apportionment factors for prior fiscal years that have been fully corrected and adjusted, pursuant to the review and recommendation of the Controller, as would be required in the absence of the preceding sentence.

(Added by Stats. 2000, Ch. 604, Sec. 1. Effective January 1, 2001.)



96.2

Except as otherwise provided in Section 96.21 or 96.22, for the purpose of apportioning property tax revenues each fiscal year:

(a) The amount of property tax revenue allocated pursuant to subdivisions (a) and (b) of Section 96 or subdivision (a) of Section 96.1, modified by any adjustments made pursuant to Section 99 or 99.2 and subdivision (e) of Section 96.5, shall be combined to compute the total amount of property tax revenue allocated to the jurisdiction with respect to the tax rate area.

(b) The total amount of property tax revenue allocated to each jurisdiction with respect to all tax rate areas as determined pursuant to subdivision (a) shall be added to compute a total amount of property tax revenue for a jurisdiction in all tax rate areas.

(c) Each amount determined pursuant to subdivision (b) shall be divided by the total of all those amounts computed. The quotient determined shall be used to apportion actual property tax collections and shall be known as the property tax apportionment factors.

(d) For the 1980 81 fiscal year and each fiscal year thereafter, prior years property tax revenues shall be apportioned using the factors determined pursuant to subdivision (c) for the immediately preceding fiscal year.

(e) Notwithstanding this section, property tax revenues may be apportioned by tax rate area.

(Added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



96.21

(a) Notwithstanding any other provision of this chapter, in the County of Solano, the apportionment of property tax revenues made pursuant to Section 96.2 or its predecessor section, for the 1987 88 fiscal year only, shall be modified as follows:

(1) The auditor shall increase by the sum of two hundred sixty-three thousand dollars ($263,000) the total amount of property tax revenues apportioned to the City of Suisun.

(2) The auditor shall reduce by the sum of ninety thousand dollars ($90,000) the total amount of property tax revenue apportioned to the Solano County General Fund.

(3) The auditor shall reduce by the total sum of one hundred seventy-three thousand dollars ($173,000) the total amount of property tax revenue apportioned to all of the following: the Solano County Free Library; the Greater Vallejo Recreation District; the Solano County Water Conservation District; the Solano County Accumulated Capital Outlay Fund; the Solano County Aviation; the Solano County Recreation; the Solano County Zone of Benefit 1; the Solano County Library Special Tax Zone 1; the Fairfield-Suisun Cemetery District; the Solano County portion of the Bay Area Air Quality Management District; and the Cities of Benicia, Dixon, Fairfield, Vacaville, Rio Vista, and Vallejo. The reduction required by this paragraph shall be made by the auditor by computing that percentage of the total amount of property tax revenue allocated to all of the jurisdictions and funds specified in this paragraph which equals one hundred seventy-three thousand dollars ($173,000) and by reducing the total amount of property tax revenue allocated to each of those jurisdictions and funds by that percentage.

(b) For the 1988 89 fiscal year and each fiscal year thereafter, the auditor shall increase the total amount of property tax revenue apportioned to the City of Suisun pursuant to Section 96.2 by the same percentage by which the total amount of property tax revenue to be apportioned to the city pursuant to Section 96.2 in the 1987 88 fiscal year was increased by the application of subdivision (a).

(c) For the 1988 89 fiscal year and each fiscal year thereafter, the auditor shall reduce the total amount of property tax revenue apportioned to each jurisdiction and fund specified in paragraphs (2) and (3) of subdivision (a) as follows:

(1) The auditor shall compute for each jurisdiction and fund that percentage of the total amount of the property tax revenue reduction required by subdivision (a) for the 1987 88 fiscal year which is equal to the total amount of its property tax revenue reduction for that fiscal year.

(2) The auditor shall reduce the total amount of the property tax revenue apportioned to each jurisdiction and fund for the applicable fiscal year by the amount determined by multiplying the percentage computed for the jurisdiction or fund in paragraph (1) by the total amount of the increase computed in subdivision (b).

(Added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



96.22

(a) Notwithstanding any other provision of this chapter, in any county with an eligible city, the apportionment of property tax revenues made pursuant to Section 96.2 or its predecessor section, for the 1988 89 fiscal year only, shall be modified as follows:

(1) The auditor shall increase the total amount of property tax revenues apportioned to an eligible city by an amount equal to 20 percent of the additional amount provided to that city pursuant to paragraph (2) of subdivision (h) of Section 95.

(2) The auditor shall reduce by the amount determined in paragraph (1) the total amount of property tax revenues apportioned to an eligible local agency authorized to maintain vehicular recreation areas pursuant to Section 5541.1 of the Public Resources Code.

(b) For the 1988 89 fiscal year only, the allocation of annual tax increment pursuant to subdivision (e) of Section 98 or its predecessor section to the eligible city and the eligible local agency shall be adjusted correspondingly to reflect the modifications made by subdivision (a).

(c) For purposes of the calculations made pursuant to Section 96.1 or its predecessor section, in the 1989 90 fiscal year and each fiscal year thereafter, the amounts that are allocated to any eligible city and any eligible local agency pursuant to subdivision (a) shall be included in the amount of property tax revenue allocated pursuant to this chapter in the prior year.

(d) For the purposes of this section, eligible city means any city which received an additional amount of state assistance payments in accordance with paragraph (2) of subdivision (h) of Section 95.

(e) The amount allocated to an eligible city pursuant to this section shall be expended for zoo purposes only.

(Added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



96.23

(a) Notwithstanding any other provision of this chapter, in the County of Nevada, the apportionment of property tax revenues made pursuant to Section 96.2 or its predecessor section shall be modified for the 1993 94 fiscal year only, as follows:

(1) The auditor shall increase by the sum of fifty-six thousand six hundred eighty-four dollars ($56,684) the total amount of property tax revenues apportioned to the North San Juan Fire Protection District.

(2) The auditor shall reduce by the sum of thirty-one thousand seven hundred eighty-three dollars ($31,783) the total amount of property tax revenues apportioned to the Nevada County General Fund.

(3) The auditor shall reduce by the sum of twenty-four thousand nine hundred one dollars ($24,901) the total amount of property tax revenues apportioned to all of the following local agencies within Nevada County: Nevada County Solid Waste; the Nevada Irrigation District; the City of Nevada City; the City of Grass Valley; Higgins Area Fire Protection District; Truckee Fire Protection District; the Truckee Sanitary District; the Nevada Cemetery District; the Truckee Cemetery District; the Nevada Resource Conservation District; the San Juan Ridge County Water District; the Washington County Water District; the Tahoe Forest Hospital; the Donner Summit Public Utility District; the Tahoe Airport District; the Gold Flat Fire Protection District; the Alta Oaks Sunset Fire Protection District; the Forty Niner Fire Protection District; the Ophir Hill Fire Protection District; the Consolidated Fire District; the Peardale-Chicago Park Fire Protection District; the Rough and Ready Fire Protection District; the Watt Park Fire Protection District; the Truckee Donner Park and Recreation District; the Tahoe Truckee Sanitation District; the Penn Valley Fire District; County Service Area 1A; County Service Area 2; County Service Area 3; County Service Area 4; County Service Area 5; County Service Area 10; County Service Area 11; County Service Area 16; and the Lake of the Pines Ranchos Community Services District. The reduction required by this paragraph shall be made by the auditor by computing that percentage of the total amount of property tax revenues allocated in fiscal year 1993 94 to all of the jurisdictions and funds specified in this paragraph that equals twenty-four thousand nine hundred one dollars ($24,901) and by reducing the total amount of property tax revenues allocated to each of those jurisdictions and funds by that percentage.

(b) (1) For purposes of the calculations made pursuant to Section 96.1 in the 1994 95 fiscal year, the amount allocated to the North San Juan Fire Protection District in the 1993 94 fiscal year pursuant to paragraph (1) of subdivision (a) shall be included in the amount of property tax revenue allocated pursuant to this chapter in the prior year.

(2) For the 1994 95 fiscal year and each fiscal year thereafter, the North San Juan Fire Protection District shall be allocated a share of the annual tax increment equal to 2.56 percent of the total of the annual tax increment amounts calculated under Section 96.5 for each of the tax rate areas comprising the North San Juan Fire Protection District. The auditor shall commensurately reduce on a pro rata basis the shares of the annual tax increment to be allocated to other local agencies, as defined in subdivision (a) of Section 95, within those tax rate areas.

(Added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



96.25

Notwithstanding any other provision of law, the property tax apportionment factors applied in allocating property tax revenues in the County of Plumas for each fiscal year through the 1993 94 fiscal year shall be deemed correct. However, commencing with the 1994 95 fiscal year, property tax apportionment factors applied in allocating property tax revenue in the County of Plumas shall be determined on the basis of apportionment factors for prior fiscal years that have been corrected or adjusted as would be required in the absence of the preceding sentence.

(Added by Stats. 1995, Ch. 179, Sec. 1. Effective January 1, 1996.)



96.27

Notwithstanding any other provision of law, the property tax apportionment factors applied in allocating property tax revenues in the County of Santa Clara for the Santa Clara County Central Fire Protection District for each fiscal year from the 1988 89 fiscal year through the 1996 97 fiscal year shall be deemed correct, except to the extent that those apportionment factors reflect any calculation errors made in implementing Article 3 (commencing with Section 97). However, commencing with the 1997 98 fiscal year, property tax apportionment factors applied in allocating property tax revenue in the County of Santa Clara shall be determined on the basis of property tax apportionment factors for prior fiscal years that have been fully corrected or adjusted as would be required in the absence of the preceding sentence.

(Added by Stats. 1999, Ch. 567, Sec. 1. Effective January 1, 2000.)



96.3

(a) For the 1983 84 and 1984 85 fiscal years, no local agency shall impose a property tax rate pursuant to subdivision (a) of Section 93 for other than bonded indebtedness that is in excess of the rate, if any, imposed in the 1982 83 fiscal year or imposed for the 1983 84 fiscal year pursuant to a budget resolution adopted on or before July 1, 1983, that contemplated the levy of an additional property tax rate for pension system costs, whichever rate is higher, for other than bonded indebtedness. This section shall be deemed to be a maximum tax rate pursuant to Section 20 of Article XIII of the California Constitution.

(b) If a local agency imposes a rate in excess of the maximum rate authorized by subdivision (a), the amount of property tax allocated to that local agency pursuant to this chapter shall be reduced by one dollar ($1) for each one dollar ($1) of property tax revenue attributable to the excess rate.

(c) Any property tax revenue that has been subtracted from a local agency s allocation pursuant to subdivision (b) shall be allocated to elementary, high school, and unified school districts within the agency s jurisdiction in proportion to the average daily attendance of each of those districts.

(d) As used in this section, bonded indebtedness means any bond obligation of a local government which was approved by the voters of such jurisdiction prior to July 1, 1978.

(Added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



96.31

(a) For the 1985 86 fiscal year and each fiscal year thereafter, a jurisdiction shall not impose a property tax rate pursuant to subdivision (a) of Section 93, unless it is imposed for one or more of the following purposes:

(1) To make annual payments for the interest and principal on general obligation bonds approved by the voters before July 1, 1978, and on bonded indebtedness for the acquisition and improvement of real property approved by the voters by a two-thirds vote after June 4, 1986.

(2) To make payments to the State of California under contracts for the sale, delivery, or use of water entered into pursuant to California Water Resources Development Bond Act in Chapter 8 (commencing with Section 12930) of Part 6 of Division 6 of the Water Code or to make payments to the United States or another public agency under voter-approved contracts for the sale, delivery, or use of water or for the repayment of voter-approved obligations for the construction, maintenance, or operation of water conservation, treatment, or distribution facilities, provided that the indebtedness was approved by the voters before July 1, 1978.

(3) To make payments pursuant to lease-purchase programs approved by the voters before July 1, 1978, provided that the jurisdiction imposed the property tax rate in the 1982 83 fiscal year.

(4) To make payments in support of pension programs approved by the voters before July 1, 1978, provided that the local agency imposed the property tax rate in the 1982 83 or 1983 84 fiscal year.

(5) To make payments in support of paramedic, library, or zoo programs approved by the voters before July 1, 1978, provided that the jurisdiction imposed the property tax rate in the 1982 83 fiscal year.

(6) To make payments for the interest and principal on an indebtedness, pursuant to Section 5544.2 of the Public Resources Code, approved by the voters before July 1, 1978, provided that the local agency imposed the property tax rate in the 1982 83 fiscal year.

(b) In the 1985 86 fiscal year and any fiscal year thereafter, a jurisdiction shall not impose a property tax rate, pursuant to subdivision (a) of Section 93, in excess of the rate it imposed in the 1982 83 or 1983 84 fiscal year. Notwithstanding the limit imposed by this subdivision, a higher property tax rate may be imposed whenever necessary to make payments for any of the purposes specified in paragraphs (1), (2), and (3) of subdivision (a). However, no property tax rate increase in excess of the rate imposed in the 1984 85 fiscal year shall be imposed if the purpose of the rate increase is to fund a reduction in the rates charged for water at the time of the property tax rate increase.

(c) Notwithstanding subdivisions (a) and (b), a charter city may levy an ad valorem property tax rate to make payments in support of a retirement system for fire and police employees if all of the following criteria are met:

(1) The retirement system is part of the city s charter and was approved by the voters before July 1, 1978.

(2) The city did not levy a separate ad valorem property tax rate to support the retirement system in the 1983 84 fiscal year.

(3) The retirement system provides for a cost-of-living adjustment that is indexed to a consumer price index and does not limit the annual increases which may be paid to members after their retirement.

(4) The retirement system is not currently available to newly hired fire and police employees and will not be available in the future.

(5) Before January 1, 1985, the city unsuccessfully litigated a limit to the cost-of-living adjustment that may be paid to members of the retirement system after their retirement.

(6) After July 1, 1985, the city conducted an election and a question authorizing the levying of an ad valorem property tax for the purpose of making payments in support of the retirement system received the affirmative votes of at least 60 percent of those voting on that question.

The proceeds of an ad valorem property tax rate levied pursuant to this subdivision shall be used only to pay for the obligations of a retirement system described by this subdivision. The proceeds shall not be used to finance more than 75 percent of the annual obligations of this retirement system. A city shall not levy an ad valorem property tax pursuant to this subdivision after June 30, 2034.

(d) (1) Except as otherwise provided in paragraph (2), if a jurisdiction imposes a rate in excess of the maximum rate authorized by subdivision (a), (b), or (c), the amount of property tax allocated to the jurisdiction pursuant to this chapter shall be reduced by one dollar ($1) for each one dollar ($1) of property tax revenue attributable to the excess rate. Any property tax revenue that has been subtracted from a jurisdiction s allocation pursuant to this subdivision shall be allocated to elementary, high school, and unified school districts within the jurisdiction s jurisdiction in proportion to the average daily attendance of each district.

(2) With respect to the ad valorem property taxes collected pursuant to paragraph (4) of subdivision (a) in excess of the maximum rate authorized by subdivision (b) in the 2007 08, 2008 09, and 2009 10 fiscal years for the City of Bell, all of the following shall apply:

(A) (i) On or before December 31, 2010, the City of Bell shall pay to the County of Los Angeles an amount equal to the amount of ad valorem property tax collected pursuant to paragraph (4) of subdivision (a) in excess of the maximum rate authorized by subdivision (b) in the 2007 08, 2008 09, and 2009 10 fiscal years, including interest thereon calculated at the average rate earned by the City of Bell on its idle funds in the 2007 08, 2008 09, and 2009 10 fiscal years.

(ii) From the amounts paid to the County of Los Angeles as required by clause (i), the County of Los Angeles shall make a refund to any taxpayer who paid the ad valorem property tax collected as specified in clause (i), in a manner generally consistent with the County of Los Angeles tax refund practices.

(B) (i) If, by December 31, 2011, the County of Los Angeles is unable to locate a taxpayer who paid the ad valorem property tax collected as specified in clause (i) of subparagraph (A) in order to make a refund to the taxpayer, those amounts remaining from those amounts paid to the County of Los Angeles pursuant to subparagraph (A) shall be allocated to elementary, high school, and unified school districts as provided by paragraph (1).

(ii) The requirement of paragraph (1) shall apply only with respect to any amounts remaining after making refunds to taxpayers as provided by clause (i).

(C) The City of Bell shall reimburse the county auditor for the actual and reasonable costs incurred by the county to administer this subdivision, including applicable administrative overhead costs as permitted by federal Office of Management and Budget Circular A-87 standards.

(e) (1) Notwithstanding any other law, if a jurisdiction increases or extends, on or after January 1, 2012, a property tax rate as authorized by paragraph (4) of subdivision (a) or by subdivision (c), the county auditor shall, prior to the increase or extension of the property tax rate, verify that the rate increased or extended by the jurisdiction does not exceed the maximum rate authorized by this section.

(2) The jurisdiction shall provide the county auditor, in the form and manner and at the time prescribed by the county auditor, with any documentation that is necessary to assist the county auditor in making the verification required by paragraph (1).

(3) The county auditor shall reject the increase or extension of any property tax rate that exceeds the maximum rate authorized by paragraph (4) of subdivision (a) or by subdivision (c).

(4) The jurisdiction shall reimburse the county auditor for the actual and reasonable costs incurred by the county to administer this subdivision.

(f) This section shall be deemed to be a limit on the maximum property tax rate pursuant to Section 20 of Article XIII of the California Constitution.

(Amended by Stats. 2011, Ch. 428, Sec. 1. Effective January 1, 2012.)



96.4

(a) Notwithstanding any other provision of this part or Part 8 (commencing with Section 4651) of Division 1, when all loans, advances, or indebtedness incurred to finance or refinance a redevelopment project subject to a reimbursement agreement validated by Section 33608 of the Health and Safety Code have been paid as provided in subdivision (b) of Section 33670 of the Health and Safety Code, the portion of taxes specified in subdivision (b) of this section that is produced by property within the redevelopment project area and that would otherwise have been allocated and distributed to the city, shall instead be allocated and distributed as follows:

(1) Fifty percent of these tax revenues shall be distributed to the affected school entities specified in Section 95 until the school entities have received the amount, including interest, specified in this subdivision. The amount of taxes allocated under this subdivision shall be equal to the aggregate amount of taxes that would have otherwise been received by the school entities in the years 2006 to 2014, inclusive, but for the reimbursement paid to the city pursuant to the agreement specified in Section 33608 of the Health and Safety Code, plus simple interest on the unpaid balance at an annual rate of 7 percent, accruing from and after January 1, 2006, until payment in full.

(2) The balance of these tax revenues shall be paid to the city, including the remainder of the portion of taxes specified in subdivision (b) available after the distribution made pursuant to paragraph (1).

(b) This section applies to that portion of the property tax revenues from property within the redevelopment project area subject to Section 33608 of the Health and Safety Code that is in excess of the property tax revenues that would be produced by the rate upon which the tax is levied each year by or for the city upon the total sum of the assessed value of the taxable property in the redevelopment project area as shown upon the assessment roll used in connection with the taxation of the property by the city, last equalized prior to the effective date of the ordinance approving the final redevelopment plan for that redevelopment project area.

(c) For purposes of all other allocations of property taxes under this code, the amount allocated to school entities by this section shall be treated as having been allocated to the city.

(d) The county auditor may assess the city for, and the city shall pay to the county auditor, the actual costs of making the reallocation and payment of property taxes required by this section.

(Added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



96.5

The difference between the total amount of property tax revenue computed each year using the equalized assessment roll and the sum of the amounts allocated pursuant to subdivision (a) of Section 96.1 shall be known and may be cited as the annual tax increment, and shall be allocated, subject to allocation and payment of funds as provided for in subdivision (b) of Section 33670 of the Health and Safety Code, and modified by any adjustments made pursuant to Section 99 or 99.02, as follows:

(a) For each tax rate area, the auditor shall determine an amount of property tax revenue by multiplying the value of the change in taxable assessed value from the equalized assessment roll for the prior fiscal year to the equalized assessment roll for the current fiscal year by a tax rate of four dollars ($4) per one hundred dollars ($100) of assessed value. When computing the change in taxable assessed value between the 1980 81 fiscal year and the 1981 82 fiscal year, the assessed values for the 1980 81 fiscal year shall be multiplied by four. Starting with the 1981 82 fiscal year, the tax rate used in this calculation shall be one dollar ($1) per one hundred dollars ($100) of full value.

(b) Each amount determined pursuant to subdivision (a) shall be divided by the total of all those amounts computed for all tax rate areas within the county.

(c) The difference between the total amount of property tax revenue for the county and the sum of the amounts allocated pursuant to subdivisions (a) and (b) of Section 96 or subdivision (a) of Section 96.1 shall be computed.

(d) The amount determined pursuant to subdivision (c) shall be multiplied by the quotients determined pursuant to subdivision (b) to derive, for each tax rate area, the amount of property tax revenue attributable to changes in assessed valuation.

(e) Except as provided in paragraph (4) of subdivision (b) of former Section 97.3, as that section read on January 1, 1994, in the 1984 85 fiscal year only, in subdivision (d) of former Section 97.32, as that section read on January 1, 1994, in the 1985 86 fiscal year only, and in paragraph (4) of subdivision (b) of former Sections 97.35, 97.37, and 97.38 in the 1989 90 fiscal year only, the amount of property tax revenue determined pursuant to subdivision (d) shall be allocated to the jurisdictions in the tax rate area in the same proportion that the total property tax revenue determined pursuant to subdivision (d) for the prior year was allocated to all those jurisdictions in the tax rate area except that those proportions within each tax rate area may be adjusted for affected agencies pursuant to the provisions of Section 99 or 99.02.

(f) Any agency that has not filed a map of its boundaries by January 1, in compliance with Chapter 8 (commencing with Section 54900) of Part 1 of Division 2 of Title 5 of the Government Code, shall not receive any allocation pursuant to this section for the following fiscal year.

(g) For purposes of the calculations made pursuant to this section or its predecessor for the 1993 94 and 1998 99 fiscal years, the amount of property tax revenue allocated to the county, a city, a special district, a school district, community college district, or an Educational Reserve Augmentation Fund in the prior fiscal year shall be that amount as determined pursuant to Section 96.1, as modified or as provided in Article 3 (commencing with Section 97).

(Added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



96.52

Notwithstanding any other provision of law, the property tax apportionment factors applied in allocating property tax revenues in the County of Santa Barbara for the Carpinteria-Summerland Fire Protection District, the Montecito Fire Protection District, and the Orcutt Fire Protection District for the 1993 94 fiscal year through and including the 1996 97 fiscal year shall be deemed correct. However, commencing with the 1997 98 fiscal year, property tax apportionment factors applied in allocating property tax revenue for these fire protection districts in the County of Santa Barbara shall be determined on the basis of apportionment factors for prior fiscal years that have been corrected or adjusted as would be required in the absence of the preceding sentence.

(Added by Stats. 1999, Ch. 567, Sec. 2. Effective January 1, 2000.)



96.6

(a) Notwithstanding any other provision of law, for the purposes of this chapter, the apportionment of property tax revenues required by Article 1 (commencing with Section 95) to Article 4 (commencing with Section 98), inclusive, shall not involve the subtraction of the redevelopment increment, calculated pursuant to subdivision (b) of Section 33670 of the Health and Safety Code, from any jurisdiction that is not within the boundaries of a redevelopment project area. For each fiscal year, if, in performing the calculations set forth in subdivision (a) and in subdivision (b) of Section 33670 of the Health and Safety Code, the auditor determines that there is redevelopment increment to be allocated to a redevelopment agency, the auditor shall withdraw that redevelopment increment determined pursuant to Section 33670 of the Health and Safety Code from those ad valorem property tax revenue allocations to be made to each jurisdiction within the boundaries of the relevant redevelopment project area. Each of those jurisdiction s share of that redevelopment increment shall be computed on the basis of the factors or rates which are developed pursuant to Section 96.5. In order to determine each jurisdiction s share of that redevelopment increment, the factors or rates for all tax rate areas that are part of a redevelopment project shall be applied to the current assessed value of the taxable property within the redevelopment project area, less the assessed valuation on the assessment roll last equalized prior to the effective date of the ordinance establishing the redevelopment project. Nothing in this section shall be construed as prohibiting a county from making the allocation and payment of funds as provided for by subdivision (b) of Section 33670 of the Health and Safety Code prior to the apportionment of property tax revenues to any jurisdiction.

(b) The amendment of subdivision (a) made by the act adding this subdivision does not constitute a change in, but is declaratory of, existing law. However, any apportionment of property tax revenues made prior to the effective date of the act adding this subdivision that is inconsistent with the provisions of subdivision (a), as amended by the act adding this subdivision, shall be deemed correct.

(c) (1) For the 2001 02 fiscal year, and each succeeding fiscal year thereafter, if the auditor of the County of Stanislaus determines that the withdrawal of the redevelopment increment from jurisdictions within the boundaries of the relevant redevelopment project area, on a project area basis as outlined in subdivision (a), results in jurisdictions receiving larger allocations of taxes than they otherwise would have received in the absence of redevelopment, the auditor may then determine if there is a redevelopment increment on a tax rate area basis and make withdrawals of the redevelopment increment from jurisdictions on a tax rate area basis to ensure that tax allocations to jurisdictions in the relevant redevelopment project are consistent with constitutional provisions and court rulings requiring that tax allocations to jurisdictions may never be more than they otherwise would have received without redevelopment.

(2) Any apportionment of property tax revenues made prior to January 1, 2003, that is inconsistent with this subdivision shall be deemed correct.

(Amended by Stats. 2002, Ch. 500, Sec. 2. Effective January 1, 2003.)



96.7

In the case of any county taking over the responsibilities of an independent local health special district created pursuant to Chapter 6 (commencing with Section 880) of Part 2 of Division 1 of the Health and Safety Code, as enacted by Chapter 60 of the Statutes of 1939, for purposes of computations pursuant to this chapter, the amount of state assistance payments with respect to that county shall be increased by five hundred four thousand nine hundred fifty-seven dollars ($504,957).

(Added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



96.8

(a) On or before August 1, 1982, and on or before August 1 of each year thereafter, any jurisdiction may request that the amount computed for it pursuant to this chapter be reduced for the current fiscal year by a specified amount. Upon receiving a request as so described, the county auditor shall compute an effective tax rate reduction by dividing the amount of property tax revenue to be reduced by the taxable assessed value on the secured roll of the jurisdiction and multiplying the quotient by 100. The effective tax rate reduction shall be applied to the taxable assessed value on each secured roll tax bill for property within the jurisdiction, and the resulting amount shall be subtracted from the property tax owed by the taxpayer which is attributable to the tax rate provided by subdivision (b) of Section 2237. This subtracted amount shall be shown on each such tax bill with a notation reading: Tax reduction by (name of jurisdiction). The same effective tax rate reduction shall be applied in a comparable manner to the taxable assessed value on the next succeeding unsecured roll tax bill for property within the jurisdiction, except that for the 1981 82 fiscal year any such rate reduction used on that year s unsecured roll shall be equal to the 1980 81 rate divided by four.

(b) Notwithstanding any other provision of law, if a school entity acts pursuant to subdivision (a), the state shall not increase school apportionments to that school entity to make up the reduction in property tax revenues.

(c) Effective tax rate reductions made pursuant to this section shall not be taken into account in computing property tax allocations pursuant to this chapter, except that for the 1981 82 fiscal year any rate reduction used on that year s unsecured roll shall be equal to the 1980 81 rate divided by four.

(Added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



96.81

Notwithstanding any other provision of law, the property tax apportionment factors applied in allocating property tax revenues in a county for which a Controller s audit conducted under Section 12468 of the Government Code between July 1, 1993, and June 30, 2001, determined that an allocation method was required to be adjusted and a reallocation was required for prior fiscal years, are deemed to be correct. However, for the 2001-02 fiscal year and each fiscal year thereafter, property tax apportionment factors applied in allocating property tax revenues in a county described in the preceding sentence shall be determined on the basis of property tax apportionment factors for prior fiscal years that have been fully corrected and adjusted, pursuant to the review and recommendation of the Controller, as would be required in the absence of the preceding sentence.

(Added by Stats. 2004, Ch. 211, Sec. 19. Effective August 5, 2004.)






ARTICLE 3. Revenue Allocation Shifts for Education

97

(a) Notwithstanding any other provision of this chapter, the computations and allocations made by each county pursuant to Section 96.1 or its predecessor section, for the 1992 93 fiscal year only, shall be modified as follows:

(1) The amount of property tax revenue deemed allocated to the county or city and county in the prior fiscal year shall be reduced by an amount equal to one dollar and ninety-two cents ($1.92) per each resident of the county or city and county. In addition, the amount of property tax revenue deemed allocated in the prior fiscal year to each city or city and county shall be reduced by an amount equal to one dollar and sixty-five cents ($1.65) per each resident of that city or city and county.

(2) The amount of property tax revenues not allocated to the county, city and county, and any city as a result of the reductions calculated pursuant to paragraph (1) shall be deposited in the Educational Revenue Augmentation Fund pursuant to paragraph (1) of subdivision (d) of Section 97.2.

(b) Notwithstanding any other provision of this chapter, for the 1993 94 fiscal year only, for purposes of the calculations and allocations made by each county pursuant to Section 96.1, the amount of property tax revenue deemed allocated in the prior fiscal year to the Educational Revenue Augmentation Fund shall be reduced by the total amount of the reductions required for each county or city and county and each city or city and county pursuant to paragraph (1) of subdivision (a).

(c) For the purpose of this section, the population of a city, county, or city and county shall be the population determined pursuant to Section 11005.

(Repealed and added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



97.1

(a) Notwithstanding any other provision of this chapter, the computations and allocations made by each county pursuant to Section 96.1 or its predecessor section, as modified by Section 97.2 or its predecessor section for the 1992 93 fiscal year, shall be modified for the 1993 94 fiscal year as follows:

(1) The amount of property tax revenue deemed allocated to the county or city and county in the prior fiscal year shall be reduced by an amount equal to seventy-eight cents ($0.78) per each resident of the county or city and county. In addition, the amount of property tax revenue deemed allocated in the prior fiscal year to each city or city and county shall be reduced by an amount equal to ninety-nine cents ($0.99) per each resident of that city or city and county.

(2) The amount of property tax revenues not allocated to the county, city and county, and any city as a result of the reductions calculated pursuant to paragraph (1) shall be deposited in the Educational Revenue Augmentation Fund established pursuant to paragraph (1) of subdivision (d) of Section 97.2.

(b) For the purpose of this section, the population of a city, county, or city and county shall be the population determined pursuant to Section 11005.

(Repealed and added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



97.2

Notwithstanding any other provision of this chapter, the computations and allocations made by each county pursuant to Section 96.1 or its predecessor section shall be modified for the 1992 93 fiscal year pursuant to subdivisions (a) to (d), inclusive, and for the 1997 98 and 1998 99 fiscal years pursuant to subdivision (e), as follows:

(a) (1) Except as provided in paragraph (2), the amount of property tax revenue deemed allocated in the prior fiscal year to each county shall be reduced by the dollar amounts indicated as follows, multiplied by 0.953649:

Property
Tax Reduction
per County

Alameda ........................

$ 27,323,576

Alpine ........................

5,169

Amador ........................

286,131

Butte ........................

846,452

Calaveras ........................

507,526

Colusa ........................

186,438

Contra Costa ........................

12,504,318

Del Norte ........................

46,523

El Dorado ........................

1,544,590

Fresno ........................

5,387,570

Glenn ........................

378,055

Humboldt ........................

1,084,968

Imperial ........................

998,222

Inyo ........................

366,402

Kern ........................

6,907,282

Kings ........................

1,303,774

Lake ........................

998,222

Lassen ........................

93,045

Los Angeles ........................

244,178,806

Madera ........................

809,194

Marin ........................

3,902,258

Mariposa ........................

40,136

Mendocino ........................

1,004,112

Merced ........................

2,445,709

Modoc ........................

134,650

Mono ........................

319,793

Monterey ........................

2,519,507

Napa ........................

1,362,036

Nevada ........................

762,585

Orange ........................

9,900,654

Placer ........................

1,991,265

Plumas ........................

71,076

Riverside ........................

7,575,353

Sacramento ........................

15,323,634

San Benito ........................

198,090

San Bernardino ........................

14,467,099

San Diego ........................

17,687,776

San Francisco ........................

53,266,991

San Joaquin ........................

8,574,869

San Luis Obispo ........................

2,547,990

San Mateo ........................

7,979,302

Santa Barbara ........................

4,411,812

Santa Clara ........................

20,103,706

Santa Cruz ........................

1,416,413

Shasta ........................

1,096,468

Sierra ........................

97,103

Siskiyou ........................

467,390

Solano ........................

5,378,048

Sonoma ........................

5,455,911

Stanislaus ........................

2,242,129

Sutter ........................

831,204

Tehama ........................

450,559

Trinity ........................

50,399

Tulare ........................

4,228,525

Tuolumne ........................

740,574

Ventura ........................

9,412,547

Yolo ........................

1,860,499

Yuba ........................

842,857

(2) Notwithstanding paragraph (1), the amount of the reduction specified in that paragraph for any county or city and county that has been materially and substantially impacted as a result of a federally declared disaster, as evidenced by at least 20 percent of the cities, or cities and unincorporated areas of the county representing 20 percent of the population within the county suffering substantial damage, as certified by the Director of Emergency Services, occurring between October 1, 1989, and the effective date of this section, shall be reduced by that portion of five million dollars ($5,000,000) determined for that county or city and county pursuant to subparagraph (B) of paragraph (3).

(3) On or before October 1, 1992, the Director of Finance shall do all of the following:

(A) Determine the population of each county and city and county in which a federally declared disaster has occurred between October 1, 1989, and the effective date of this section.

(B) Determine for each county and city and county as described in subparagraph (A) its share of five million dollars ($5,000,000) on the basis of that county s population relative to the total population of all counties described in subparagraph (A).

(C) Notify each auditor of each county and city and county of the amounts determined pursuant to subparagraph (B).

(b) (1) Except as provided in paragraph (2), the amount of property tax revenue deemed allocated in the prior fiscal year to each city, except for a newly incorporated city that did not receive property tax revenues in the 1991 92 fiscal year, shall be reduced by 9 percent. In making the above computation with respect to cities in Alameda County, the computation for a city described in paragraph (6) of subdivision (a) of Section 100.7, as added by Section 73.5 of Chapter 323 of the Statutes of 1983, shall be adjusted so that the amount multiplied by 9 percent is reduced by the amount determined for that city for museums pursuant to paragraph (2) of subdivision (h) of Section 95.

(2) Notwithstanding paragraph (1), the amount of the reduction determined pursuant to that paragraph for any city that has been materially and substantially impacted as a result of a federally declared disaster, as certified by the Director of Emergency Services, occurring between October 1, 1989, and the effective date of this section, shall be reduced by that portion of fifteen million dollars ($15,000,000) determined for that city pursuant to subparagraph (B) of paragraph (3).

(3) On or before October 1, 1992, the Director of Finance shall do all of the following:

(A) Determine the population of each city in which a federally declared disaster has occurred between October 1, 1989, and the effective date of this section.

(B) Determine for each city as described in subparagraph (A) its share of fifteen million dollars ($15,000,000) on the basis of that city s population relative to the total population of all cities described in subparagraph (A).

(C) Notify each auditor of each county and city and county of the amounts determined pursuant to subparagraph (B).

(4) In the 1992 93 fiscal year and each fiscal year thereafter, the auditor shall adjust the computations required pursuant to Article 4 (commencing with Section 98) so that those computations do not result in the restoration of any reduction required pursuant to this section.

(c) (1) Subject to paragraph (2), the amount of property tax revenue, other than those revenues that are pledged to debt service, deemed allocated in the prior fiscal year to a special district, other than a multicounty district, a local hospital district, or a district governed by a city council or whose governing board has the same membership as a city council, shall be reduced by 35 percent. For purposes of this subdivision, revenues that are pledged to debt service include only those amounts required to pay debt service costs in the 1991 92 fiscal year on debt instruments issued by a special district for the acquisition of capital assets.

(2) No reduction pursuant to paragraph (1) for any special district, other than a countywide water agency that does not sell water at retail, shall exceed an amount equal to 10 percent of that district s total annual revenues, from whatever source, as shown in the 1989 90 edition of the State Controller s Report on Financial Transactions Concerning Special Districts (not including any annual revenues from fiscal years following the 1989 90 fiscal year). With respect to any special district, as defined pursuant to subdivision (m) of Section 95, that is allocated property tax revenue pursuant to this chapter but does not appear in the State Controller s Report on Financial Transactions Concerning Special Districts, the auditor shall determine the total annual revenues for that special district from the information in the 1989 90 edition of the State Controller s Report on Financial Transactions Concerning Counties. With respect to a special district that did not exist in the 1989 90 fiscal year, the auditor may use information from the first full fiscal year, as appropriate, to determine the total annual revenues for that special district. No reduction pursuant to paragraph (1) for any countywide water agency that does not sell water at retail shall exceed an amount equal to 10 percent of that portion of that agency s general fund derived from property tax revenues.

(3) The auditor in each county shall, on or before January 15, 1993, and on or before January 30 of each year thereafter, submit information to the Controller concerning the amount of the property tax revenue reduction to each special district within that county as a result of paragraphs (1) and (2). The Controller shall certify that the calculation of the property tax revenue reduction to each special district within that county is accurate and correct, and submit this information to the Director of Finance.

(A) The Director of Finance shall determine whether the total of the amounts of the property tax revenue reductions to special districts, as certified by the Controller, is equal to the amount that would be required to be allocated to school districts and community college districts as a result of a three hundred seventy-five million dollar ($375,000,000) shift of property tax revenues from special districts for the 1992 93 fiscal year. If, for any year, the total of the amount of the property tax revenue reductions to special districts is less than the amount as described in the preceding sentence, the amount of property tax revenue, other than those revenues that are pledged to debt service, deemed allocated in the prior fiscal year to a special district, other than a multicounty district, a local hospital district, or a district governed by a city council or whose governing board has the same membership as a city council, shall, subject to subparagraph (B), be reduced by an amount up to 5 percent of the amount subject to reduction for that district pursuant to paragraphs (1) and (2).

(B) No reduction pursuant to subparagraph (A), in conjunction with a reduction pursuant to paragraphs (1) and (2), for any special district, other than a countywide water agency that does not sell water at retail, shall exceed an amount equal to 10 percent of that district s total annual revenues, from whatever source, as shown in the most recent State Controller s Report on Financial Transactions Concerning Special Districts. No reduction pursuant to subparagraph (A), in conjunction with a reduction pursuant to paragraphs (1) and (2), for any countywide water agency that does not sell water at retail shall exceed an amount equal to 10 percent of that portion of that agency s general fund derived from property tax revenues.

(C) In no event shall the amount of the property tax revenue loss to a special district derived pursuant to subparagraphs (A) and (B) exceed 40 percent of that district s property tax revenues or 10 percent of that district s total revenues, from whatever source.

(4) For the purpose of determining the total annual revenues of a special district that provides fire protection or fire suppression services, all of the following shall be excluded from the determination of total annual revenues:

(A) If the district had less than two million dollars ($2,000,000) in total annual revenues in the 1991 92 fiscal year, the revenue generated by a fire suppression assessment levied pursuant to Article 3.6 (commencing with Section 50078) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code.

(B) The total amount of all funds, regardless of the source, that are appropriated to a district, including a fire department, by a board of supervisors pursuant to Section 25642 of the Government Code or Chapter 7 (commencing with Section 13890) of Part 2.7 of Division 12 of the Health and Safety Code for fire protection. The amendment of this subparagraph by Chapter 290 of the Statutes of 1997 shall not be construed to affect any exclusion from the total annual revenues of a special district that was authorized by this subparagraph as it read prior to that amendment.

(C) The revenue received by a district as a result of contracts entered into pursuant to Section 4133 of the Public Resources Code.

(5) For the purpose of determining the total annual revenues of a resource conservation district, all of the following shall be excluded from the determination of total annual revenues:

(A) Any revenues received by that district from the state for financing the acquisition of land, or the construction or improvement of state projects, and for which that district serves as the fiscal agent in administering those state funds pursuant to an agreement entered into between that district and a state agency.

(B) Any amount received by that district as a private gift or donation.

(C) Any amount received as a county grant or contract as supplemental to, or independent of, that district s property tax share.

(D) Any amount received by that district as a federal or state grant.

(d) (1) The amount of property tax revenues not allocated to the county, cities within the county, and special districts as a result of the reductions calculated pursuant to subdivisions (a), (b), and (c) shall instead be deposited in the Educational Revenue Augmentation Fund to be established in each county. The amount of revenue in the Educational Revenue Augmentation Fund, derived from whatever source, shall be allocated pursuant to paragraphs (2) and (3) to school districts and county offices of education, in total, and to community college districts, in total, in the same proportion that property tax revenues were distributed to school districts and county offices of education, in total, and community college districts, in total, during the 1991 92 fiscal year.

(2) The auditor shall, based on information provided by the county superintendent of schools pursuant to this paragraph, allocate the proportion of the Educational Revenue Augmentation Fund to those school districts and county offices of education within the county that are not excess tax school entities, as defined in subdivision (n) of Section 95. The county superintendent of schools shall determine the amount to be allocated to each school district and county office of education in inverse proportion to the amounts of property tax revenue per average daily attendance in each school district and county office of education. In no event shall any additional money be allocated from the fund to a school district or county office of education upon that school district or county office of education becoming an excess tax school entity.

(3) The auditor shall, based on information provided by the Chancellor of the California Community Colleges pursuant to this paragraph, allocate the proportion of the Educational Revenue Augmentation Fund to those community college districts within the county that are not excess tax school entities, as defined in subdivision (n) of Section 95. The chancellor shall determine the amount to be allocated to each community college district in inverse proportion to the amounts of property tax revenue per funded full-time equivalent student in each community college district. In no event shall any additional money be allocated from the fund to a community college district upon that district becoming an excess tax school entity.

(4) (A) If, after making the allocation required pursuant to paragraph (2), the auditor determines that there are still additional funds to be allocated, the auditor shall allocate those excess funds pursuant to paragraph (3). If, after making the allocation pursuant to paragraph (3), the auditor determines that there are still additional funds to be allocated, the auditor shall allocate those excess funds pursuant to paragraph (2).

(B) (i) (I) For the 1995 96 fiscal year and each fiscal year thereafter, if, after making the allocations pursuant to paragraphs (2) and (3) and subparagraph (A), the auditor determines that there are still additional funds to be allocated, the auditor shall, subject to clauses (ii) and (iii), allocate those excess funds to the county superintendent of schools. Funds allocated pursuant to this subclause shall be counted as property tax revenues for special education programs in augmentation of the amount calculated pursuant to Section 2572 of the Education Code, to the extent that those property tax revenues offset state aid for county offices of education and school districts within the county pursuant to subdivision (c) of Section 56836.08 of the Education Code.

(II) For the 2007 08 fiscal year and for each fiscal year thereafter, both of the following apply:

(ia) In allocating the revenues described in subclause (I), the auditor shall apportion funds to the appropriate special education local plan area to cover the amount determined in Section 56836.173 of the Education Code.

(ib) Except as otherwise provided by sub-subclause (ia), property tax revenues described in subclause (I) shall not be apportioned to special education programs funded pursuant to Section 56836.173 of the Education Code.

(III) If, for the 2000 01 fiscal year or any fiscal year thereafter, any additional revenues remain after the implementation of subclauses (I) and (II), the auditor shall allocate those remaining revenues among the county, cities, and special districts in proportion to the amounts of ad valorem property tax revenue otherwise required to be shifted from those local agencies to the county s Educational Revenue Augmentation Fund for the relevant fiscal year.

(IV) A county Educational Revenue Augmentation Fund shall not be required to provide funding for special education programs funded pursuant to Section 56836.173 of the Education Code or any predecessor to that section for a fiscal year prior to the 2007 08 fiscal year that it has not already provided for these programs prior to the beginning of the 2007 08 fiscal year.

(ii) For the 1995 96 fiscal year only, clause (i) shall have no application to the County of Mono and the amount allocated pursuant to clause (i) in the County of Marin shall not exceed five million dollars ($5,000,000).

(iii) For the 1996 97 fiscal year only, the total amount of funds allocated by the auditor pursuant to clause (i) and clause (i) of subparagraph (B) of paragraph (4) of subdivision (d) of Section 97.3 shall not exceed that portion of two million five hundred thousand dollars ($2,500,000) that corresponds to the county s proportionate share of all moneys allocated pursuant to clause (i) and clause (i) of subparagraph (B) of paragraph (4) of subdivision (d) of Section 97.3 for the 1995 96 fiscal year. Upon the request of the auditor, the Department of Finance shall provide to the auditor all information in the department s possession that is necessary for the auditor to comply with this clause.

(iv) Notwithstanding clause (i) of this subparagraph, for the 1999 2000 fiscal year only, if, after making the allocations pursuant to paragraphs (2) and (3) and subparagraph (A), the auditor determines that there are still additional funds to be allocated, the auditor shall allocate the funds to the county, cities, and special districts in proportion to the amounts of ad valorem property tax revenue otherwise required to be shifted from those local agencies to the county s Educational Revenue Augmentation Fund for the relevant fiscal year. The amount allocated pursuant to this clause shall not exceed eight million two hundred thirty-nine thousand dollars ($8,239,000), as appropriated in Item 6110-250-0001 of Section 2.00 of the Budget Act of 1999 (Chapter 50, Statutes of 1999). This clause shall be operative for the 1999 2000 fiscal year only to the extent that moneys are appropriated for purposes of this clause in the Budget Act of 1999 by an appropriation that specifically references this clause.

(C) For purposes of allocating the Educational Revenue Augmentation Fund for the 1996 97 fiscal year, the auditor shall, after making the allocations for special education programs, if any, required by subparagraph (B), allocate all remaining funds among the county, cities, and special districts in proportion to the amounts of ad valorem property tax revenue otherwise required to be shifted from those local agencies to the county s Educational Revenue Augmentation Fund for the relevant fiscal year. For purposes of ad valorem property tax revenue allocations for the 1997 98 fiscal year and each fiscal year thereafter, no amount of ad valorem property tax revenue allocated to the county, a city, or a special district pursuant to this subparagraph shall be deemed to be an amount of ad valorem property tax revenue allocated to that local agency in the prior fiscal year.

(5) For purposes of allocations made pursuant to Section 96.1 or its predecessor section for the 1993 94 fiscal year, the amounts allocated from the Educational Revenue Augmentation Fund pursuant to this subdivision, other than amounts deposited in the Educational Revenue Augmentation Fund pursuant to Section 33681 of the Health and Safety Code, shall be deemed property tax revenue allocated to the Educational Revenue Augmentation Fund in the prior fiscal year.

(e) (1) For the 1997 98 fiscal year:

(A) The amount of property tax revenue deemed allocated in the prior fiscal year to any city subject to the reduction specified in paragraph (2) of subdivision (b) shall be reduced by an amount that is equal to the difference between the amount determined for the city pursuant to paragraph (1) of subdivision (b) and the amount of the reduction determined for the city pursuant to paragraph (2) of subdivision (b).

(B) The amount of property tax revenue deemed allocated in the prior fiscal year to any county or city and county subject to the reduction specified in paragraph (2) of subdivision (a) shall be reduced by an amount that is equal to the difference between the amount specified for the county or city and county pursuant to paragraph (1) of subdivision (a) and the amount of the reduction determined for the county or city and county pursuant to paragraph (2) of subdivision (a).

(2) The amount of property tax revenues not allocated to a city or city and county as a result of this subdivision shall be deposited in the Educational Revenue Augmentation Fund described in subparagraph (A) of paragraph (1) of subdivision (d).

(3) For purposes of allocations made pursuant to Section 96.1 for the 1998 99 fiscal year, the amounts allocated from the Educational Revenue Augmentation Fund pursuant to this subdivision shall be deemed property tax revenues allocated to the Educational Revenue Augmentation Fund in the prior fiscal year.

(f) It is the intent of the Legislature in enacting this section that this section supersede and be operative in place of Section 97.03 of the Revenue and Taxation Code, as added by Senate Bill 617 of the 1991 92 Regular Session.

(Amended by Stats. 2013, Ch. 352, Sec. 513. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



97.21

For the purpose of determining under Section 97.2 the total annual revenues of a special district that provides fire protection or fire suppression services and had less than two million dollars ($2,000,000) in total annual revenues in the 1991 92 fiscal year, all of the following shall, in addition to any other revenues otherwise excluded, be excluded from the determination of total annual revenues:

(a) The revenue generated by a special tax levied pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code.

(b) The revenue generated by a special tax levied pursuant to Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code.

(c) The revenue generated by a special tax levied pursuant to Article 16 (commencing with Section 53970) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



97.22

For the purposes of paragraph (1) of subdivision (c) of Section 97.2, multicounty district includes District 2 of the Alameda Contra Costa Transit District. This section shall be deemed to have become operative July 1, 1992, and the auditor is hereby authorized to adjust the 1993 94 distributions to the Educational Revenue Augmentation Fund accordingly.

(Added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



97.23

(a) Notwithstanding Section 97.2 or any successor to that section, the Chino Basin Municipal Water District may maintain a stream of property tax revenue as provided in former Section 97.03, as that section read on October 11, 1993, to meet the commitment of debt service obligated with respect to revenue bonds that were issued in accordance with Chapter 1279 of the Statutes of 1993, on or after the effective date of that act and prior to the effective date of Chapter 155 of the Statutes of 1994.

(b) (1) In no event shall the total amount of the revenue stream maintained by the Chino Basin Municipal Water District pursuant to subdivision (a) exceed the total amount of the annual debt service payments for those revenue bonds described in subdivision (a).

(2) If the total amount of the revenue stream maintained by the Chino Basin Municipal Water District pursuant to subdivision (a) exceeds the total amount of the annual debt service payments for those revenue bonds described in subdivision (a), then the Chino Basin Municipal Water District shall reimburse the excess amount to the county auditor for deposit into the county s Educational Revenue Augmentation Fund.

(c) This section shall remain in effect only until the date upon which the revenue bonds described in subdivision (a) have been fully amortized, and as of that date is repealed.

(Repealed and added by Stats. 1995, Ch. 39, Sec. 2. Effective January 1, 1996. Repealed as of date prescribed by its own provisions.)



97.3

Notwithstanding any other provision of this chapter, the computations and allocations made by each county pursuant to Section 96.1 or its predecessor section, as modified by Section 97.2 or its predecessor section for the 1992 93 fiscal year, shall be modified for the 1993 94 fiscal year pursuant to subdivisions (a) to (c), inclusive, as follows:

(a) The amount of property tax revenue deemed allocated in the prior fiscal year to each county and city and county shall be reduced by an amount to be determined by the Director of Finance in accordance with the following:

(1) The total amount of the property tax reductions for counties and cities and counties determined pursuant to this section shall be one billion nine hundred ninety-eight million dollars ($1,998,000,000) in the 1993 94 fiscal year.

(2) The Director of Finance shall determine the amount of the reduction for each county or city and county as follows:

(A) The proportionate share of the property tax revenue reduction for each county or city and county that would have been imposed on all counties under the proposal specified in the May Revision of the 1993 94 Governor s Budget shall be determined by reference to the document entitled Estimated County Property Tax Transfers Under Governor s May Revision Proposal, published by the Legislative Analyst s Office on June 1, 1993.

(B) Each county s or city and county s proportionate share of total taxable sales in all counties in the 1991 92 fiscal year shall be determined.

(C) An amount for each county and city and county shall be determined by applying its proportionate share determined pursuant to subparagraph (A) to the one billion nine hundred ninety-eight million dollar ($1,998,000,000) statewide reduction for counties and cities and counties.

(D) An amount for each county and city and county shall be determined by applying its proportionate share determined pursuant to subparagraph (B) to the one billion nine hundred ninety-eight million dollar ($1,998,000,000) statewide reduction for counties and cities and counties.

(E) The Director of Finance shall add the amounts determined pursuant to subparagraphs (C) and (D) for each county and city and county, and divide the resulting figure by two. The amount so determined for each county and city and county shall be divided by a factor of 1.038. The resulting figure shall be the amount of property tax revenue to be subtracted from the amount of property tax revenue deemed allocated in the prior fiscal year.

(3) The Director of Finance shall, by July 15, 1993, report to the Joint Legislative Budget Committee its determination of the amounts determined pursuant to paragraph (2).

(4) On or before August 15, 1993, the Director of Finance shall notify the auditor of each county and city and county of the amount of property tax revenue reduction determined for each county and city and county.

(5) Notwithstanding any other provision of this subdivision, the amount of the reduction specified in paragraph (2) for any county or city and county that has first implemented, for the 1993 94 fiscal year, the alternative procedure for the distribution of property tax levies authorized by Chapter 3 (commencing with Section 4701) of Part 8 shall be reduced, for the 1993 94 fiscal year only, in the amount of any increased revenue allocated to each qualifying school entity that would not have been allocated for the 1993 94 fiscal year but for the implementation of that alternative procedure. For purposes of this paragraph, qualifying school entity means any school district, county office of education, or community college district that is not an excess tax school entity as defined in Section 95, and a county s Educational Revenue Augmentation Fund as described in subdivision (d) of this section and subdivision (d) of Section 97.2. Notwithstanding any other provision of this paragraph, the amount of any reduction calculated pursuant to this paragraph for any county or city and county shall not exceed the reduction calculated for that county or city and county pursuant to paragraph (2).

(6) Notwithstanding the provisions of paragraph (5), the amount of the reduction specified in paragraph (2) for a county of the 16th class that has first implemented, for the 1993 94 fiscal year, the alternative procedure for the distribution of property tax levies authorized by Chapter 2 (commencing with Section 4701) of Part 8 shall be reduced, for the 1993 94 fiscal year only, in the amount of any increased revenue distributed to each qualifying school entity that would not have been distributed for the 1993 94 fiscal year, pursuant to the historical accounting method of that county of the 16th class, but for the implementation of that alternative procedure. For purposes of this paragraph, qualifying school entity means any school district, county office of education, or community college district that is not an excess tax school entity as defined in Section 95, and a county s Educational Revenue Augmentation Fund as described in subdivision (a) of this section and subdivision (d) of Section 97.2. Notwithstanding any other provision of this paragraph, the amount of any reduction calculated pursuant to this paragraph for any county shall not exceed the reduction calculated for that county pursuant to paragraph (2).

(b) The amount of property tax revenue deemed allocated in the prior fiscal year to each city shall be reduced by an amount to be determined by the Director of Finance in accordance with the following:

(1) The total amount of the property tax reductions determined for cities pursuant to this section shall be two hundred eighty-eight million dollars ($288,000,000) in the 1993 94 fiscal year.

(2) The Director of Finance shall determine the amount of reduction for each city as follows:

(A) The amount of property tax revenue that is estimated to be attributable in the 1993 94 fiscal year to the amount of each city s state assistance payment received by that city pursuant to Chapter 282 of the Statutes of 1979 shall be determined.

(B) A factor for each city equal to the amount determined pursuant to subparagraph (A) for that city, divided by the total of the amounts determined pursuant to subparagraph (A) for all cities, shall be determined.

(C) An amount for each city equal to the factor determined pursuant to subparagraph (B), multiplied by three hundred eighty-two million five hundred thousand dollars ($382,500,000), shall be determined.

(D) In no event shall the amount for any city determined pursuant to subparagraph (C) exceed a per capita amount of nineteen dollars and thirty-one cents ($19.31), as determined in accordance with that city s population on January 1, 1993, as estimated by the Department of Finance.

(E) The amount determined for each city pursuant to subparagraphs (C) and (D) shall be the amount of property tax revenue to be subtracted from the amount of property tax revenue deemed allocated in the prior year.

(3) The Director of Finance shall, by July 15, 1993, report to the Joint Legislative Budget Committee those amounts determined pursuant to paragraph (2).

(4) On or before August 15, 1993, the Director of Finance shall notify each county auditor of the amount of property tax revenue reduction determined for each city located within that county.

(c) (1) The amount of property tax revenue deemed allocated in the prior fiscal year to each special district, as defined pursuant to subdivision (m) of Section 95, shall be reduced by the amount determined for the district pursuant to paragraph (3) and increased by the amount determined for the district pursuant to paragraph (4). The total net amount of these changes is intended to equal two hundred forty-four million dollars ($244,000,000) in the 1993 94 fiscal year.

(2) (A) Notwithstanding any other provision of this subdivision, no reduction shall be made pursuant to this subdivision with respect to any of the following special districts:

(i) A local hospital district as described in Division 23 (commencing with Section 32000) of the Health and Safety Code.

(ii) A water agency that does not sell water at retail, but not including an agency the primary function of which, as determined on the basis of total revenues, is flood control.

(iii) A transit district.

(iv) A police protection district formed pursuant to Part 1 (commencing with Section 20000) of Division 14 of the Health and Safety Code.

(v) A special district that was a multicounty special district as of July 1, 1979.

(B) Notwithstanding any other provision of this subdivision, the first one hundred four thousand dollars ($104,000) of the amount of any reduction that otherwise would be made under this subdivision with respect to a qualifying community services district shall be excluded. For purposes of this subparagraph, a qualifying community services district means a community services district that meets all of the following requirements:

(i) Was formed pursuant to Division 3 (commencing with Section 61000) of Title 6 of the Government Code.

(ii) Succeeded to the duties and properties of a police protection district upon the dissolution of that district.

(iii) Currently provides police protection services to substantially the same territory as did that district.

(iv) Is located within a county in which the board of supervisors has requested the Department of Finance that this subparagraph be operative in the county.

(3) (A) On or before September 15, 1993, the county auditor shall determine an amount for each special district equal to the amount of its allocation determined pursuant to Section 96 or 96.1, and Section 96.5 or their predecessor sections for the 1993 94 fiscal year multiplied by the ratio determined pursuant to paragraph (1) of subdivision (a) of former Section 98.6 as that section read on June 15, 1993. In those counties that were subject to former Sections 98.66, 98.67, and 98.68, as those sections read on that same date, the county auditor shall determine an amount for each special district that represents the current amount of its allocation determined pursuant to Section 96 or 96.1, and Section 96.5 or their predecessor sections for the 1993 94 fiscal year that is attributed to the property tax shift from schools required by Chapter 282 of the Statutes of 1979. In that county subject to Section 100.4, the county auditor shall determine an amount for each special district that represents the current amount of its allocations determined pursuant to Section 96, 96.1, 96.5, or 100.4 or their predecessor sections for the 1993 94 fiscal year that is attributable to the property tax shift from schools required by Chapter 282 of the Statutes of 1979. In determining these amounts, the county auditor shall adjust for the influence of increased assessed valuation within each district, including the effect of jurisdictional changes, and the reductions in property tax allocations required in the 1992 93 fiscal year by Chapters 699 and 1369 of the Statutes of 1992. In the case of a special district that has been consolidated or reorganized, the auditor shall determine the amount of its current property tax allocation that is attributable to the prior district s or districts receipt of state assistance payments pursuant to Chapter 282 of the Statutes of 1979. Notwithstanding any other provision of this paragraph, for a special district that is governed by a city council or whose governing board has the same membership as a city council and that is a subsidiary district as defined in subdivision (e) of Section 16271 of the Government Code, the county auditor shall multiply the amount that otherwise would be calculated pursuant to this paragraph by 0.38 and the result shall be used in the calculations required by paragraph (5). In no event shall the amount determined by this paragraph be less than zero.

(B) Notwithstanding subparagraph (A), commencing with the 1994 95 fiscal year, in the County of Sacramento, the auditor shall determine the amount for each special district that represents the current amount of its allocations determined pursuant to Section 96, 96.1, 96.5, or 100.6 for the 1994 95 fiscal year that is attributed to the property tax shift from schools required by Chapter 282 of the Statutes of 1979.

(4) (A) (i) On or before September 15, 1993, the county auditor shall determine an amount for each special district that is engaged in fire protection activities, as reported to the Controller for inclusion in the 1989 90 edition of the Financial Transactions Report Concerning Special Districts under the heading of Fire Protection, that is equal to the amount of revenue allocated to that special district from the Special District Augmentation Fund for fire protection activities in the 1992 93 fiscal year. For purposes of the preceding sentence for counties of the second class, the phrase amount of revenue allocated to that special district means an amount of revenue that was identified for transfer to that special district, rather than the amount of revenue that was actually received by that special district pursuant to that transfer.

(ii) In the case of a special district, other than a special district governed by the county board of supervisors or whose governing body is the same as the county board of supervisors, that is engaged in fire protection activities as reported to the Controller, the county auditor shall also determine the amount by which the district s amount determined pursuant to paragraph (3) exceeds the amount by which its allocation was reduced by operation of former Section 98.6 in the 1992 93 fiscal year. This amount shall be added to the amount otherwise determined for the district under this paragraph. In any county subject to former Section 98.65, 98.66, 98.67, or 98.68 in that same fiscal year, the county auditor shall determine for each special district that is engaged in fire protection activities an amount that is equal to the amount determined for that district pursuant to paragraph (3).

(B) For purposes of this paragraph, a special district includes any special district that is allocated property tax revenue pursuant to this chapter and does not appear in the State Controller s Report on Financial Transactions Concerning Special Districts, but is engaged in fire protection activities and appears in the State Controller s Report on Financial Transactions Concerning Counties.

(5) The total amount of property taxes allocated to special districts by the county auditor as a result of paragraph (4) shall be subtracted from the amount of property tax revenues not allocated to special districts by the county auditor as a result of paragraph (3) to determine the amount to be deposited in the Education Revenue Augmentation Fund as specified in subdivision (d).

(6) On or before September 30, 1993, the county auditor shall notify the Director of Finance of the net amount determined for special districts pursuant to paragraph (5).

(d) (1) The amount of property tax revenues not allocated to the county, city and county, cities within the county, and special districts as a result of the reductions required by subdivisions (a), (b), and (c) shall instead be deposited in the Educational Revenue Augmentation Fund established in each county or city and county pursuant to Section 97.2. The amount of revenue in the Educational Revenue Augmentation Fund, derived from whatever source, shall be allocated pursuant to paragraphs (2) and (3) to school districts and county offices of education, in total, and to community college districts, in total, in the same proportion that property tax revenues were distributed to school districts and county offices of education, in total, and community college districts, in total, during the 1992 93 fiscal year.

(2) The county auditor shall, based on information provided by the county superintendent of schools pursuant to this paragraph, allocate that proportion of the revenue in the Educational Revenue Augmentation Fund to be allocated to school districts and county offices of education only to those school districts and county offices of education within the county that are not excess tax school entities, as defined in subdivision (n) of Section 95. The county superintendent of schools shall determine the amount to be allocated to each school district in inverse proportion to the amounts of property tax revenue per average daily attendance in each school district. For each county office of education, the allocation shall be made based on the historical split of base property tax revenue between the county office of education and school districts within the county. In no event shall any additional money be allocated from the Educational Revenue Augmentation Fund to a school district or county office of education upon that district or county office of education becoming an excess tax school entity. If, after determining the amount to be allocated to each school district and county office of education, the county superintendent of schools determines there are still additional funds to be allocated, the county superintendent of schools shall determine the remainder to be allocated in inverse proportion to the amounts of property tax revenue, excluding Educational Revenue Augmentation Fund moneys, per average daily attendance in each remaining school district, and on the basis of the historical split described above for each county office of education that is not an excess tax school entity, until all funds that would not result in a school district or county office of education becoming an excess tax school entity are allocated. The county superintendent of schools may determine the amounts to be allocated between each school district and county office of education to ensure that all funds that would not result in a school district or county office of education becoming an excess tax school entity are allocated.

(3) The county auditor shall, based on information provided by the Chancellor of the California Community Colleges pursuant to this paragraph, allocate that proportion of the revenue in the Educational Revenue Augmentation Fund to be allocated to community college districts only to those community college districts within the county that are not excess tax school entities, as defined in subdivision (n) of Section 95. The chancellor shall determine the amount to be allocated to each community college district in inverse proportion to the amounts of property tax revenue per funded full-time equivalent student in each community college district. In no event shall any additional money be allocated from the Educational Revenue Augmentation Fund to a community college district upon that district becoming an excess tax school entity.

(4) (A) If, after making the allocation required pursuant to paragraph (2), the auditor determines that there are still additional funds to be allocated, the auditor shall allocate those excess funds pursuant to paragraph (3). If, after making the allocation pursuant to paragraph (3), the auditor determines that there are still additional funds to be allocated, the auditor shall allocate those excess funds pursuant to paragraph (2). If, after determining the amount to be allocated to each community college district, the Chancellor of the California Community Colleges determines that there are still additional funds to be allocated, the Chancellor of the California Community Colleges shall determine the remainder to be allocated to each community college district in inverse proportion to the amounts of property tax revenue, excluding Educational Revenue Augmentation Fund moneys, per funded full-time equivalent student in each remaining community college district that is not an excess tax school entity until all funds that would not result in a community college district becoming an excess tax school entity are allocated.

(B) (i) (I) For the 1995 96 fiscal year and each fiscal year thereafter, if, after making the allocations pursuant to paragraphs (2) and (3) and subparagraph (A), the auditor determines that there are still additional funds to be allocated, the auditor shall, subject to clauses (ii) and (iii), allocate those excess funds to the county superintendent of schools. Funds allocated pursuant to this subclause shall be counted as property tax revenues for special education programs in augmentation of the amount calculated pursuant to Section 2572 of the Education Code, to the extent that those property tax revenues offset state aid for county offices of education and school districts within the county pursuant to subdivision (c) of Section 56836.08 of the Education Code.

(II) For the 2007 08 fiscal year and for each fiscal year thereafter, both of the following apply:

(ia) In allocating the revenues described in subclause (I), the auditor shall apportion funds to the appropriate special education local plan area to cover the amount determined in Section 56836.173 of the Education Code.

(ib) Except as otherwise provided by sub-subclause (ia), property tax revenues described in subclause (I) shall not be apportioned to special education programs funded pursuant to Section 56836.173 of the Education Code.

(III) If, for the 2000 01 fiscal year or any fiscal year thereafter, any additional revenues remain after the implementation of subclauses (I) and (II), the auditor shall allocate those remaining revenues among the county, cities, and special districts in proportion to the amounts of ad valorem property tax revenue otherwise required to be shifted from those local agencies to the county s Educational Revenue Augmentation Fund for the relevant fiscal year.

(IV) A county Educational Revenue Augmentation Fund shall not be required to provide funding for special education programs funded pursuant to Section 56836.173 of the Education Code or any predecessor to that section for a fiscal year prior to the 2007 08 fiscal year that it has not already provided for these programs prior to the beginning of the 2007 08 fiscal year.

(ii) For the 1995 96 fiscal year only, clause (i) shall have no application to the County of Mono and the amount allocated pursuant to clause (i) in the County of Marin shall not exceed five million dollars ($5,000,000).

(iii) For the 1996 97 fiscal year only, the total amount of funds allocated by the auditor pursuant to clause (i) and clause (i) of subparagraph (B) of paragraph (4) of subdivision (d) of Section 97.2 shall not exceed that portion of two million five hundred thousand dollars ($2,500,000) that corresponds to the county s proportionate share of all moneys allocated pursuant to clause (i) and clause (i) of subparagraph (B) of paragraph (4) of subdivision (d) of Section 97.2 for the 1995 96 fiscal year. Upon the request of the auditor, the Department of Finance shall provide to the auditor all information in the department s possession that is necessary for the auditor to comply with this clause.

(iv) Notwithstanding clause (i) of this subparagraph, for the 1999 2000 fiscal year only, if, after making the allocations pursuant to paragraphs (2) and (3) and subparagraph (A), the auditor determines that there are still additional funds to be allocated, the auditor shall allocate the funds to the county, cities, and special districts in proportion to the amounts of ad valorem property tax revenue otherwise required to be shifted from those local agencies to the county s Educational Revenue Augmentation Fund for the relevant fiscal year. The amount allocated pursuant to this clause shall not exceed eight million two hundred thirty-nine thousand dollars ($8,239,000), as appropriated in Item 6110-250-0001 of Section 2.00 of the Budget Act of 1999 (Chapter 50, Statutes of 1999).

(C) For purposes of allocating the Educational Revenue Augmentation Fund for the 1996 97 fiscal year, the auditor shall, after making the allocations for special education programs, if any, required by subparagraph (B), allocate all remaining funds among the county, cities, and special districts in proportion to the amounts of ad valorem property tax revenue otherwise required to be shifted from those local agencies to the county s Educational Revenue Augmentation Fund for the relevant fiscal year. For purposes of ad valorem property tax revenue allocations for the 1997 98 fiscal year and each fiscal year thereafter, no amount of ad valorem property tax revenue allocated to the county, a city, or a special district pursuant to this subparagraph shall be deemed to be an amount of ad valorem property tax revenue allocated to that local agency in the prior fiscal year.

(5) For purposes of allocations made pursuant to Section 96.1 for the 1994 95 fiscal year, the amounts allocated from the Educational Revenue Augmentation Fund pursuant to this subdivision, other than those amounts deposited in the Educational Revenue Augmentation Fund pursuant to any provision of the Health and Safety Code, shall be deemed property tax revenue allocated to the Educational Revenue Augmentation Fund in the prior fiscal year.

(Amended by Stats. 2007, Ch. 463, Sec. 3. Effective January 1, 2008.)



97.31

(a) (1) The Director of Finance shall direct the county auditor to reduce, in the 1993 94 fiscal year, the amount of the transfer to the Educational Revenue Augmentation Fund determined pursuant to subdivision (a) of Section 97.3 for any eligible county in accordance with subdivision (b) of this section, and also shall direct the county auditor to reduce, in the 1993 94 fiscal year, the amount of that transfer for certain counties in accordance with subdivision (c). The total amount of the reductions for all counties made for the 1993 94 fiscal year pursuant to subdivision (b) shall not exceed two million dollars ($2,000,000). For the 1994 95 fiscal year and each fiscal year thereafter, ad valorem property tax revenue allocations made pursuant to subdivision (a) of Section 96.1 shall fully incorporate the adjustments required by this section.

(2) For purposes of this section, an eligible county is a county with a population of less than 350,000, as reported in the 1990 federal census that had a fire element of the tax bill in 1977 78, that continues to fund some portion of those costs from the county general fund in 1993 94, and that provides these services in the same manner as a special district less than countywide and has so indicated in the Controller s Report on Financial Transactions Concerning Counties.

(b) (1) For each eligible county, the county auditor may submit the following information to the Director of Finance not later than November 1, 1993:

(A) The amount of property tax allocated to the county fire district in the 1977 78 fiscal year.

(B) The amount allocated from the county budget to the county fire district in the 1978 79 fiscal year.

(C) The amount of property tax reduction for the county fire district attributable to the passage of Article XIII?A of the California Constitution by the voters in the primary election in June 1978.

(D) The amount of money allocated from the county budget to the county fire district in the 1993 94 fiscal year.

(E) The amount allocated to the county fire district from the Special District Augmentation Fund in the 1992 93 fiscal year.

(2) For each eligible county that submits to the Director of Finance by November 1, 1993, the information described in paragraph (1), the Director of Finance shall make the following calculations:

(A) Multiply the amount of property tax allocated to the county fire district in the 1977 78 fiscal year by the change in the value of the property tax base for the county from the 1977 78 fiscal year to the 1978 79 fiscal year.

(B) Subtract the amount reported pursuant to subparagraph (C) of paragraph (1) from the amount determined pursuant to subparagraph (A).

(C) Multiply the amount determined pursuant to subparagraph (B) by an amount determined by the Director of Finance to be the change in assessed value for the county from the 1978 79 fiscal year to the 1993 94 fiscal year.

(D) Multiply the amount reported pursuant to subparagraph (E) of paragraph (1) by 1.038.

(E) Add the amount determined pursuant to subparagraph (C) to the amount determined pursuant to subparagraph (D).

(F) Subtract the amount determined pursuant to subparagraph (E) from the amount reported pursuant to subparagraph (D) of paragraph (1).

(3) The Director of Finance shall determine the sum of all the amounts determined pursuant to subparagraph (F) of paragraph (2).

(4) If the sum determined pursuant to paragraph (3) is greater than two million dollars ($2,000,000), then the Director of Finance shall proportionately reduce the amount for each county so that the total of the amounts for all counties does not exceed two million dollars ($2,000,000). If the sum determined pursuant to subdivision (e) does not exceed two million dollars ($2,000,000), then the Director of Finance shall not reduce the amount determined for each county.

(5) The Director of Finance shall by January 15, 1994, notify each county of its reduction in the amount to be transferred to the Educational Revenue Augmentation Fund pursuant to subdivision (a) of Section 97.3. The maximum amount of the reduction that may be authorized pursuant to this subdivision is one-half the amount determined pursuant to subparagraph (F) of paragraph (2).

(c) The amount to be transferred from a county to an Educational Revenue Augmentation Fund pursuant to subdivision (a) of Section 97.3 shall be reduced by one hundred thousand dollars ($100,000) for the County of Madera and by two hundred thousand dollars ($200,000) for the County of Tulare.

(Amended by Stats. 2004, Ch. 211, Sec. 20. Effective August 5, 2004.)



97.313

(a) Notwithstanding any other provision of this chapter, for the 1995 96 fiscal year only, the auditor of any qualified county shall, upon being directed by the board of supervisors, increase the amount of property tax revenue allocated to that county by an amount of property tax revenue, not to exceed one million five hundred fifty thousand dollars ($1,550,000), that is attributable to the difference between the following amounts:

(1) The amount of the reduction that would have been determined by the Director of Finance for the qualified county pursuant to subdivision (b) of Section 97.31 in the absence of the two million dollar ($2,000,000) limitation of subdivision (a) and paragraph (4) of subdivision (b) of that section, and the maximum limitation of paragraph (5) of subdivision (b) of that same section.

(2) The amount of the reduction that was determined by the Director of Finance for the qualified county pursuant to subdivision (b) of Section 97.31.

If the board of supervisors directs the auditor, pursuant to this subdivision, to increase the amount of the property tax revenue allocation of the county, the board shall also direct the auditor to commensurately reduce the amount of the property tax revenue allocation to the Educational Revenue Augmentation Fund. The county shall expend any additional amount of property tax revenue that it receives pursuant to this subdivision solely for the purpose of funding public safety services.

(b) The Director of Finance shall determine for each qualified county the difference described in subdivision (a), and shall as soon as reasonably possible after the effective date of the act adding this section, notify the board of supervisors of each qualified county in writing of the amount of the difference calculated for that county.

(c) For purposes of this section, qualified county means an eligible county, as defined in paragraph (2) of subdivision (a) of Section 97.31, that was subject to the reduction required by paragraph (4) of subdivision (b) of that same section.

(d) Except as otherwise required by law, the county auditor of a qualified county shall allocate property tax revenues for the 1996 97 fiscal year and each fiscal year thereafter in those amounts that fully reflect, as otherwise required by this chapter, any increases or reductions in allocations that are directed by the board of supervisors pursuant to subdivision (a).

(Amended by Stats. 2004, Ch. 183, Sec. 319. Effective January 1, 2005.)



97.32

Notwithstanding Section 97.3, a special district does not include, for purposes of the reductions required by that section, a memorial district formed pursuant to Article 1 (commencing with Section 1170) of Chapter 1 of Part 2 of Division 6 of the Military and Veteran s Code.

(Repealed and added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



97.33

(a) Notwithstanding any other provision of this chapter, for the 1993 94 fiscal year, the amounts of property tax revenue that are required to be shifted pursuant to Section 97.3 from a city described in the second clause of paragraph (2) of subdivision (h) of Section 95 or a city described in paragraph (2) of subdivision (b) of Section 16700 of the Welfare and Institutions Code, and from the county in which those cities are located, to the Educational Relief Augmentation Fund, shall each be reduced by an amount equal to the sum of the property tax revenue loss incurred by the city or county as a result of the Oakland/Berkeley fire that occurred in October 1991. The auditor shall certify to the Department of Finance the amount of the property tax revenue loss for each city and the county as a result of those properties that were reassessed as a result of that fire. The property tax revenue loss shall be the difference between the property tax revenues, including property tax revenue attributable to tax rates levied pursuant to subdivision (b) of Section 1 of Article XIII?A of the California Constitution, that would have been derived based on the original assessed value of those properties for the 1991 92 fiscal year prior to any reassessment for disaster relief, increased by 2 percent, and the property tax revenues derived from the assessed value of those properties for the 1992 93 fiscal year.

(b) In each of the 1994 95, 1995 96, and 1996 97 fiscal years, for the county and cities described in subdivision (a), one-third of the adjustments made pursuant to subdivision (a) for each described city and the county shall be added to the amount of property tax revenue deemed allocated to each city and the county in the prior fiscal year.

(Added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



97.34

(a) Notwithstanding any other provision of this chapter, the amount of the revenue reduction resulting from the application of subdivision (c) of Section 97.2 to an amount equal to the amount of the water quality control compliance costs of a qualified special district for the 1992 93 fiscal year shall, for purposes of property tax revenue allocations for the 1993 94 fiscal year, be added to the amount of property tax revenue deemed allocated to that district in the 1992 93 fiscal year. The water quality control compliance costs of a qualified special district for the relevant fiscal year shall also be deducted from the amount of property tax revenue subject to reduction with respect to that district under Section 97.3 for the 1993 94 fiscal year, and under any statute with respect to any subsequent fiscal year that would reduce the amount of property tax revenue deemed allocated in the prior fiscal year to that district for purposes of increasing the amount of property tax revenue to be allocated to another jurisdiction.

(b) For purposes of this section:

(1) A qualified special district means any special district that is required to comply with Chapter 12 (commencing with Section 13950) of Division 7 of the Water Code.

(2) Water quality control compliance costs mean those costs, including, but not limited to, reserves for nongrowth facility augmentation and replacement and environmental protection, that are determined by the county auditor in accordance with subdivision (a) to have been incurred by a qualified special district in complying with Chapter 12 (commencing with Section 13950) of Division 7 of the Water Code.

(c) The auditor may assess each qualified special district its share of the auditor s actual and reasonable costs of complying with this section. For purposes of this subdivision, each share of costs shall be determined in accordance with that district s proportional share of the total amount of water quality control compliance costs determined by the auditor for purposes of this section for each fiscal year.

(Added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



97.35

Notwithstanding Section 97.3, the amount of property tax revenues of a community service district that is subject to reduction pursuant to that section shall not include those property tax revenues, up to the amount of ninety thousand dollars ($90,000), that are allocated by that district to police protection and personal safety activities, as indicated in the 1989 90 edition of the State Controller s Report on the Financial Transactions of Special Districts in California.

(Repealed and added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



97.36

(a) Notwithstanding any other provision of this chapter, for the designated fiscal year, the amount of the revenue allocation reduction with respect to a qualified county that is attributable in that fiscal year to the reduction determined for that county for the 1993 94 fiscal year pursuant to paragraph (1) of subdivision (a) of Section 97.3 or its predecessor section shall be reduced by the amount of any increased revenues, allocated in the designated fiscal year in that county to a qualifying school entity as defined in paragraph (5) of subdivision (a) of Section 97.3 or its predecessor section, that would not have been so allocated but for that county being a qualified county.

(b) For purposes of this section:

(1) A qualified county means a county or city or county that has first implemented for the 1994 95 or any subsequent fiscal year the alternative procedure for the distribution of property tax levies that is authorized by Chapter 2 (commencing with Section 4701) of Part 8.

(2) For purposes of this section, designated fiscal year means the fiscal year in which the relevant qualified county first implemented the alternative method for the distribution of property tax levies that is authorized by Chapter 2 (commencing with Section 4701) of Part 8.

(Amended by Stats. 1996, Ch. 1058, Sec. 1. Effective September 30, 1996.)



97.361

Any reduction amount determined for a county pursuant to subdivision (a) of Section 97.36 that is not applied to the benefit of that county in that county s designated fiscal year, as defined in Section 97.36, may not be so applied in a later fiscal year, regardless of any increase in the amount of revenues allocated in that county to qualifying school entities as a result of the county s adoption of the alternate procedure for the distribution of property tax levies authorized by Chapter 2 (commencing with Section 4701) of Part 8.

(Added by Stats. 1998, Ch. 528, Sec. 1. Effective January 1, 1999.)



97.37

(a) Notwithstanding any other provision of this chapter, for the 1994 95 fiscal year and each fiscal year thereafter, the amount of property tax revenue deemed allocated in the prior fiscal year to a county free library system, or a library established as an independent special district, shall not be reduced for purposes of increasing the amount of property tax revenue to be allocated to another jurisdiction. This section does not apply to any adjustments in property tax allocations made pursuant to Section 19116 of the Education Code.

(b) (1) This section shall not be construed to preclude allocations of ad valorem property tax revenue to a county s Educational Revenue Augmentation Fund, rather than to a county free library system or a library established as an independent special district, that are required by the application to a library system or library district, as so described, of Sections 97.2 and 97.3. The Legislature finds and declares that this paragraph does not constitute a change in, but is declaratory of, existing law.

(2) This section does not apply to any adjustments in property tax allocations made pursuant to Section 19116 of the Education Code.

(c) (1) Notwithstanding any other provision of this chapter, for those county free library systems from which the auditor had not shifted ad valorem property tax revenue to an Education Revenue Augmentation Fund as of January 1, 1996, all of the following shall apply:

(A) No allocation of ad valorem property tax revenue to a county s Educational Revenue Augmentation Fund shall be required from a county free library system that did not levy a property tax rate separate from the property tax rate of the county for the 1975 76, 1976 77, and 1977 78 fiscal years, was not entitled to an allocation of property tax revenue for the 1978 79 and 1979 80 fiscal years, and did not receive state assistance payments pursuant to Section 16260, 26912, or 26912.1 of the Government Code.

(B) No allocation of ad valorem property tax revenue to a county s Educational Revenue Augmentation Fund shall be required from a county free library system that, for the 1977 78 fiscal year, was organized as a joint powers agency pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code.

(C) A county free library system established pursuant to Article 1 (commencing with Section 19100) of Chapter 6 of Part 11 of Division 1 of Title 1 of the Education Code, for which a separate property tax rate was levied in the 1977 78 fiscal year, shall be considered a special district. However, any county free library system that was not actually allocated property tax revenues pursuant to this chapter for the 1992 93 fiscal year and any portion of the 1993 94 fiscal year shall not be considered a special district for any purpose in the 1992 93 fiscal year and that portion of the 1993 94 fiscal year for which those revenues were not allocated.

(2) The Legislature finds and declares that this subdivision does not constitute a change in, but is declaratory of, existing law.

(Amended by Stats. 1997, Ch. 786, Sec. 1. Effective October 8, 1997.)



97.38

Notwithstanding any contrary provision in paragraph (4) of subdivision (d) of Section 97.3 , for the County of Marin , commencing with the 1993 94 fiscal year, and for the County of Mono, commencing with the 1994-95 fiscal year, if, after making the allocations pursuant to paragraph (2) of subdivision (d) of Section 97.3 as required by subparagraph (A) of paragraph (4) of subdivision (d) of Section 97.3 and after making the allocation pursuant to subparagraph (B) of paragraph (4) of subdivision (d) of Section 97.3, the auditor determines that each community college district located entirely within that county is an excess school tax entity as defined in subdivision (n) of Section 95, the auditor shall then apply any remaining funds to decrease the amounts of those reductions calculated pursuant to Section 97.3 with respect to the county, cities, and special districts in proportion to the amount of the reduction otherwise calculated under Section 97.3 for each of those agencies.

(Amended by Stats. 1995, Ch. 500, Sec. 3. Effective October 4, 1995.)



97.39

(a) Notwithstanding any other provision of law, the amount of each allocation that was made to the Educational Revenue Augmentation Fund of the County of Santa Clara in any fiscal year, up to and including the 1996 97 fiscal year, as the result of a reduction amount calculated pursuant to Section 97.2 or 97.3 for the Los Altos County Fire Protection District, the Santa Clara County Central Fire Protection District, the Saratoga Fire Protection District, or the South Santa Clara County Fire District, shall be deemed correct.

(b) No reduction or correction may be made, in response to a calculation error, to an allocation that was made to the Educational Revenue Augmentation Fund of the County of Santa Clara in any fiscal year, up to and including the 1996 97 fiscal year, as the result of a reduction amount calculated pursuant to Section 97.2 or 97.3 for a County of Santa Clara fire district listed in subdivision (a). However, in the 1997 98 fiscal year and each fiscal year thereafter, each allocation that is made to the Educational Revenue Augmentation Fund of the County of Santa Clara as the result of a reduction amount calculated pursuant to Section 97.2 or 97.3 for a County of Santa Clara fire district listed in subdivision (a) shall be made in that amount that fully reflects any reduction or correction that would be required to be made to a corresponding allocation in a prior fiscal year in the absence of this section.

(Added by Stats. 1999, Ch. 567, Sec. 3. Effective January 1, 2000.)



97.4

(a) Notwithstanding Section 97.2 or 97.3 or any other provision of this chapter, in implementing the changes in allocations of property tax revenues required by Sections 97, 97.1, 97.2, and 97.3, the county auditor may elect to determine and give effect to the changes in allocations of property tax revenues required by Sections 97, 97.1, 97.2, and 97.3 on a countywide, rather than tax rate area, basis. If the county auditor so elects, he or she shall ensure adequate recognition of year-to-year revenue growth so that the results of changes implemented on a countywide basis do not differ materially from the results which would be obtained from the use of a tax rate area basis.

(b) (1) Notwithstanding any other provision of law, for the 1992 93 fiscal year and each fiscal year thereafter, in any county in which property tax increment revenues are allocated to a redevelopment agency pursuant to Section 33670 of the Health and Safety Code, the county auditor shall deposit in the Educational Revenue Augmentation Fund an amount that is equal to the total amount of revenues that would be so deposited pursuant to Sections 97, 97.1, 97.2, and 97.3 if no reduction were made in that amount of revenues for purposes of allocations to a redevelopment agency pursuant to Section 33670 of the Health and Safety Code. Those revenues deposited in the Educational Revenue Augmentation Fund in accordance with this paragraph shall be allocated or transferred only to school districts, county offices of education, or community college districts, in accordance with subdivision (d) of either Section 97.2 or 97.3.

(2) The deposit of property tax revenue in the Educational Revenue Augmentation Fund in accordance with paragraph (1) shall not reduce or otherwise affect the amount of property tax revenue to be allocated to a redevelopment agency pursuant to subdivision (b) of Section 33670 of the Health and Safety Code, and any additional amount required to be allocated to the Educational Revenue Augmentation Fund pursuant to paragraph (1) shall be deducted from those amounts allocated to the county, cities, and special districts with respect to each tax rate area in which property tax increment revenues are allocated to a redevelopment agency. These reductions shall be made in proportion to the total amount of the reductions required with respect to the county and each city and special district in each of these redevelopment agency tax rate areas under Sections 97, 97.1, 97.2, and 97.3.

(3) This subdivision shall not require the modification of any property tax revenue allocation that was made by the county auditor for the 1992 93 fiscal year in a manner inconsistent with paragraph (1) or (2), if that allocation was implemented on or before June 30, 1993. However, property tax revenue allocations made in the 1993 94 fiscal year and any fiscal year thereafter shall be determined by the county auditor as if the allocations made for the 1992 93 fiscal year had been made in a manner consistent with paragraph (1).

(Repealed and added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



97.401

Commencing February 1, 2012, the county auditor shall make the calculations required by Section 97.4 based on the amount deposited on behalf of each former redevelopment agency into the Redevelopment Property Tax Trust Fund pursuant to paragraph (1) of subdivision (c) of Section 34182 of the Health and Safety Code. The calculations required by Section 97.4 shall result in cities, counties, and special districts annually remitting to the Educational Revenue Augmentation Fund the same amounts they would have remitted but for the operation of Part 1.8 (commencing with Section 34161) and Part 1.85 (commencing with Section 34170) of Division 24 of the Health and Safety Code.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 5, Sec. 8. Effective June 29, 2011. Text reformed per California Redevelopment Assn. v. Matosantos (2011) 53 Cal.4th 231.)



97.41

(a) (1) Notwithstanding any other provision of this article, commencing with the 1995 96 fiscal year, the auditor shall allocate property tax revenue to a qualifying county service area, as defined in subdivision (b), in those amounts that would be determined if the amount of the reduction calculated for that county service area pursuant to subdivision (c) of Section 97.3 had been decreased by an amount that is equal to that fraction specified in paragraph (2) of the amount of revenue allocated to that county service area from the county s Special District Augmentation Fund for police protection activities in the 1992 93 fiscal year.

(2) For purposes of implementing paragraph (1), the applicable fractions are as follows:

(A) For the 1995 96 fiscal year, one-third.

(B) For the 1996 97 fiscal year, two-thirds.

(C) For the 1997 98 fiscal year and each fiscal year thereafter, the entire amount.

(b) For purposes of this section, qualifying county service area means a county service area that was formed prior to July 1, 1994, pursuant to the County Service Area Law (Chapter 2.5 (commencing with Section 25210) of Part 2 of Division 2 of Title 3 of the Government Code) and that is either of the following:

(1) A county service area, the governing board of which is the board of supervisors, that is engaged in police protection activities, as reported to the Controller for inclusion in the 1989 90 Edition of the Financial Transactions Report Concerning Special Districts under the heading of Police Protection and Public Safety.

(2) A county service area, the sole purpose of which is to engage in police protection activities.

(Amended by Stats. 2008, Ch. 158, Sec. 16. Effective January 1, 2009.)



97.44

(a) Notwithstanding any other provision of this article, in the County of San Luis Obispo, commencing with ad valorem property tax revenue allocations for the 1995 96 fiscal year, the auditor shall, subject to subdivision (b), do both of the following:

(1) Allocate to the County of San Luis Obispo, from those revenues that are otherwise required to be allocated to the county s Educational Revenue Augmentation Fund (ERAF), that amount of ad valorem property tax revenue that is attributable in the relevant fiscal year to three million seven hundred fifty thousand dollars ($3,750,000) of ad valorem property tax revenue derived for the 1993 94 fiscal year from the taxation of property assessed by the County of San Luis Obispo for that fiscal year.

(2) Transfer from the county to that county s ERAF that amount of revenue, otherwise to be allocated to the county pursuant to Section 100, that is attributable in the relevant fiscal year to three million seven hundred fifty thousand dollars ($3,750,000) of ad valorem property tax revenue derived for the 1993 94 fiscal year with respect to the County of San Luis Obispo from the taxation of property assessed by the State Board of Equalization.

(b) The allocations and transfers of revenue required by subdivision (a) are modifications of, and shall not be construed to be substitutions for, the allocation of property tax revenues as otherwise required by this chapter.

(Added by Stats. 1995, Ch. 501, Sec. 4. Effective October 4, 1995.)



97.45

Notwithstanding subdivision (d) of Section 97.2 and subdivision (d) of Section 97.3, the amount deposited in the Educational Revenue Augmentation Fund pursuant to Section 33681.9 of the Health and Safety Code, if that section is added by Senate Bill 1045 of the 2003 04 Regular Session, shall be allocated as follows:

(a) To county offices, the amount that would be allocated pursuant to paragraph (1) of subdivision (d) of Section 97.2 and paragraph (1) of subdivision (d) of Section 97.3 multiplied by 1.85185.

(b) To community colleges, the amount that would be allocated pursuant to paragraph (1) of subdivision (d) of Section 97.2 and paragraph (1) of subdivision (d) of Section 97.3 multiplied by 1.85185.

(c) To school districts the remainder after the allocations made in subdivisions (a) and (b).

(Added by Stats. 2003, Ch. 552, Sec. 37. Effective January 1, 2004.)



97.46

Notwithstanding subdivision (d) of Section 97.2 and subdivision (d) of Section 97.3, the revenue deposited in the Educational Revenue Augmentation Fund pursuant to Section 33681.9 of the Health and Safety Code shall be allocated as follows:

(a) To county offices of education, the amount of those revenues that would be allocated pursuant to paragraph (1) of subdivision (d) of Section 97.2 and paragraph (1) of subdivision (d) of Section 97.3 multiplied by 1.85185.

(b) To community college districts, the amount of those revenues that would be allocated pursuant to paragraph (1) of subdivision (d) of Section 97.2 and paragraph (1) of subdivision (d) of Section 97.3 multiplied by 1.85185.

(c) To school districts the remainder after the allocations made in subdivisions (a) and (b).

(Added by Stats. 2003, Ch. 757, Sec. 10. Effective January 1, 2004.)



97.68

Notwithstanding any other provision of law, in allocating ad valorem property tax revenue allocations for each fiscal year during the fiscal adjustment period, all of the following apply:

(a) (1) The total amount of ad valorem property tax revenue otherwise required to be allocated to a county s Educational Revenue Augmentation Fund shall be reduced by the countywide adjustment amount.

(2) The countywide adjustment amount shall be deposited in a Sales and Use Tax Compensation Fund that shall be established in the treasury of each county.

(b) For purposes of this section, the following definitions apply:

(1) Fiscal adjustment period means the period beginning with the 2004 05 fiscal year and continuing through the later of either of the following:

(A) The fiscal year in which the Director of Finance notifies the State Board of Equalization pursuant to subdivision (b) of Section 99006 of the Government Code.

(B) The fiscal year in which an additional countywide adjustment amount, as described in subparagraph (B) of paragraph (3) of subdivision (d), is determined.

(2) Except as otherwise provided in subdivision (d), the countywide adjustment amount means the combined total revenue loss of the county and each city in the county that is annually estimated by the Director of Finance, based upon the actual amount of sales and use tax revenues transmitted under Section 7204 in that county in the prior fiscal year and any projected growth on that amount for the current fiscal year as determined by the State Board of Equalization and reported to the director on or before August 15 of each fiscal year during the fiscal adjustment period, to result for each of those fiscal years from the 0.25-percent reduction in local sales and use rate tax authority applied by Section 7203.1. The director shall adjust the estimates described in this paragraph if the board reports to him or her any changes in the projected growth in local sales and use tax revenues for the current fiscal year.

(3) In lieu local sales and use tax revenues means those revenues that are transferred under this section to a county or a city from a Sales and Use Tax Compensation Fund or an Educational Revenue Augmentation Fund.

(c) Except as otherwise provided in subdivision (d), for each fiscal year during the fiscal adjustment period, in lieu sales and use tax revenues in the Sales and Use Tax Compensation Fund shall be allocated among the county and the cities in the county, and those allocations shall be subsequently adjusted, as follows:

(1) The Director of Finance shall, on or before September 1 of each fiscal year during the fiscal adjustment period, notify each county auditor of that portion of the countywide adjustment amount for that fiscal year that is attributable to the county and to each city within that county.

(2) The county auditor shall allocate revenues in the Sales and Use Tax Compensation Fund among the county and cities in the county in the amounts described in paragraph (1). The auditor shall allocate one-half of the amount described in paragraph (1) in each January during the fiscal adjustment period and shall allocate the balance of that amount in each May during the fiscal adjustment period.

(3) After the end of each fiscal year during the fiscal adjustment period, other than a fiscal year subject to subdivision (d), the Director of Finance shall, based on the actual amount of sales and use tax revenues that were not transmitted for the prior fiscal year, recalculate each amount estimated under paragraph (1) and notify the county auditor of the recalculated amount.

(4) If the amount recalculated under paragraph (3) for the county or any city in the county is greater than the amount allocated to that local agency under paragraph (2), the county auditor shall, in the fiscal year next following the fiscal year for which the allocation was made, transfer an amount of ad valorem property tax revenue equal to this difference from the Sales and Use Tax Compensation Fund to that local agency.

(5) If the amount recalculated under paragraph (3) for the county or any city in the county is less than the amount allocated to that local agency under paragraph (2), the county auditor shall, in the fiscal year next following the fiscal year for which the allocation was made, reduce the total amount of ad valorem property tax revenue otherwise allocated to that city or county from the Sales and Use Tax Compensation Fund by an amount equal to this difference and instead allocate this difference to the county Educational Revenue Augmentation Fund.

(6) If there is an insufficient amount of moneys in a county s Sales and Use Tax Compensation Fund to make the transfers required by paragraph (4), the county auditor shall transfer from the county Educational Revenue Augmentation Fund an amount sufficient to make the full amount of these transfers.

(d) (1) At such time as the Director of Finance estimates that the notification described in subparagraph (A) of paragraph (1) of subdivision (b) is likely to occur within the subsequent 12 months, the director shall, at the beginning of each subsequent calendar year quarter, determine the month in which the notification will occur.

(2) (A) In the calendar year quarter in which the Director of Finance determines that the notification described in subparagraph (A) of paragraph (1) of subdivision (b) will occur within either the current or subsequent quarter, the director shall revise the countywide adjustment amount described in subdivision (c) for the current fiscal year such that the countywide adjustment amount is calculated only through the quarter in which the director gives notification pursuant to subparagraph (A) of paragraph (1) of subdivision (b). The director, when appropriate, may revise the countywide adjustment amount described in subdivision (c) for the subsequent fiscal year such that the countywide adjustment amount described in subdivision (c) is calculated only through the quarter in which the director gives notification pursuant to subparagraph (A) of paragraph (1) of subdivision (b).

(B) If the determination regarding the notification described in subparagraph (A) is revised, the countywide adjustment amount calculated in subparagraph (A) for either the current or the subsequent fiscal year shall be recalculated such that the countywide adjustment amount described in subdivision (c) is calculated only through the quarter in which the Director of Finance gives notification pursuant to subparagraph (A) of paragraph (1) of subdivision (b).

(3) (A) After the end of the revenue exchange period, the Director of Finance shall do both of the following:

(i) Provide to the Controller, with a copy to the Joint Legislative Budget Committee, a schedule providing for a transfer from the Fiscal Recovery Fund, established pursuant to Section 99008 of the Government Code, to the Sales and Use Tax Compensation Fund of either of the following amounts:

(I) An amount equal to the local sales and use tax revenue not received by the county and each city in the county during the revenue exchange period as a result of the 0.25-percent reduction in local sales and use tax authority applied by Section 7203.1 minus the sum of all countywide adjustment amounts deposited during the revenue exchange period, as determined by the director. This amount shall be summed over all counties.

(II) If the amount summed over all counties in subclause (I) is greater than the difference between the balance in the Fiscal Recovery Fund and an amount sufficient to cover the estimated costs associated with closing the Fiscal Recovery Fund, then a proportion shall be calculated equal to the proportion between the amount in subclause (I) summed over all counties and an amount equal to the difference between the balance in the Fiscal Recovery Fund and an amount sufficient to cover the estimated costs associated with closing the Fiscal Recovery Fund. The amount calculated under this subclause is equal to the product of the amount calculated in subclause (I) and the proportion calculated in this subclause.

(ii) Provide a schedule to the auditor of each county of the amounts calculated under clause (i).

(B) If the amount provided for in the schedule required pursuant to clause (i) of subparagraph (A) is the amount that is described in subclause (II) of clause (i) of subparagraph (A), an amount equal to the difference between the amount that is described in subclause (I) of clause (i) of subparagraph (A) and the amount that is described in subclause (II) of clause (i) of subparagraph (A) shall constitute an additional countywide adjustment amount to be applied in the manner prescribed in subdivision (a) for either the current or subsequent fiscal year, as determined by the director.

(4) The Controller shall transfer, from the Fiscal Recovery Fund to the Sales and Use Tax Compensation Fund for each county, the amount specified for that county in the schedule provided by the Director of Finance pursuant to clause (i) of subparagraph (A) of paragraph (3).

(5) Within 60 days of the transfer by the Controller of revenues from the Fiscal Recovery Fund to the Sales and Use Tax Compensation Fund for each county, each county auditor shall allocate revenue to the county and each city in the county per the schedule provided by the Director of Finance pursuant to clause (ii) of subparagraph (A) of paragraph (3).

(6) For purposes of this subdivision, revenue exchange period has the same meaning as defined in subdivision (b) of Section 7203.1.

(e) For the 2005 06 fiscal year and each fiscal year thereafter, the amounts determined under subdivision (a) of Section 96.1, or any successor to that provision, may not reflect any portion of any property tax revenue allocation required by this section for a preceding fiscal year.

(f) This section may not be construed to do any of the following:

(1) Reduce any allocations of excess, additional, or remaining funds that would otherwise have been allocated to cities, counties, cities and counties, or special districts pursuant to clause (i) of subparagraph (B) of paragraph (4) of subdivision (d) of Section 97.2, clause (i) of subparagraph (B) of paragraph (4) of subdivision (d) of Section 97.3, or Article 4 (commencing with Section 98), had this section not been enacted. The allocation made pursuant to subdivisions (a) and (c) shall be adjusted to comply with this paragraph.

(2) Require an increased ad valorem property tax revenue allocation to a community redevelopment agency.

(3) Alter the manner in which ad valorem property tax revenue growth from fiscal year to fiscal year is determined or allocated in a county.

(g) Existing tax exchange or revenue sharing agreements, entered into prior to the operative date of this section, between local agencies or between local agencies and nonlocal agencies shall be deemed to be temporarily modified to account for the reduced sales and use tax revenues, resulting from the temporary reduction in the local sales and use tax rate, with those reduced revenues to be replaced in kind by property tax revenue from a Sales and Use Tax Compensation Fund or an Educational Revenue Augmentation Fund, on a temporary basis, as provided by this section.

(Amended by Stats. 2013, Ch. 26, Sec. 3. Effective June 27, 2013.)



97.69

(a) Notwithstanding any other law, in allocating ad valorem property tax revenues to a Sales and Use Tax Compensation Fund under Section 97.68 or a Vehicle License Fee Property Tax Compensation Fund under Section 97.70, the auditor shall not allocate to those funds the revenues from delinquent and uncollected property taxes on the secured roll that have been pledged or contractually obligated to debt service repayment under Section 6516.6 of the Government Code.

(b) In implementing subdivision (a), the auditor shall proportionally increase, using nondelinquent ad valorem property tax revenues, the total amount of the ad valorem property tax revenue reduction, otherwise required by Sections 97.68 and 97.70, for all school entities in the county that have pledged or contractually obligated to debt service repayment revenues from delinquent and uncollected property taxes on the secured roll, by an amount equal to the total amount excluded under subdivision (a) to ensure that there is no reduction in the total amount of the countywide adjustment amount, as defined in Section 97.68, or the total amount of the countywide vehicle license fee adjustment amount, as defined in Section 97.70, for any fiscal year.

(Added by Stats. 2006, Ch. 366, Sec. 2. Effective January 1, 2007.)



97.70

Notwithstanding any other law, for the 2004 05 fiscal year and for each fiscal year thereafter, all of the following apply:

(a) (1) (A) The auditor shall reduce the total amount of ad valorem property tax revenue that is otherwise required to be allocated to a county s Educational Revenue Augmentation Fund by the countywide vehicle license fee adjustment amount.

(B) If, for the fiscal year, after complying with Section 97.68 there is not enough ad valorem property tax revenue that is otherwise required to be allocated to a county Educational Revenue Augmentation Fund for the auditor to complete the allocation reduction required by subparagraph (A), the auditor shall additionally reduce the total amount of ad valorem property tax revenue that is otherwise required to be allocated to all school districts and community college districts in the county for that fiscal year by an amount equal to the difference between the countywide vehicle license fee adjustment amount and the amount of ad valorem property tax revenue that is otherwise required to be allocated to the county Educational Revenue Augmentation Fund for that fiscal year. This reduction for each school district and community college district in the county shall be the percentage share of the total reduction that is equal to the proportion that the total amount of ad valorem property tax revenue that is otherwise required to be allocated to the school district or community college district bears to the total amount of ad valorem property tax revenue that is otherwise required to be allocated to all school districts and community college districts in a county. For purposes of this subparagraph, school districts and community college districts do not include any districts that are excess tax school entities, as defined in Section 95.

(2) The countywide vehicle license fee adjustment amount shall be allocated to the Vehicle License Fee Property Tax Compensation Fund that shall be established in the treasury of each county.

(b) (1) The auditor shall allocate moneys in the Vehicle License Fee Property Tax Compensation Fund according to the following:

(A) Each city in the county shall receive its vehicle license fee adjustment amount.

(B) Each county and city and county shall receive its vehicle license fee adjustment amount.

(2) The auditor shall allocate one-half of the amount specified in paragraph (1) on or before January 31 of each fiscal year, and the other one-half on or before May 31 of each fiscal year.

(c) For purposes of this section, all of the following apply:

(1) Vehicle license fee adjustment amount for a particular city, county, or a city and county means, subject to an adjustment under paragraph (2) and Section 97.71, all of the following:

(A) For the 2004 05 fiscal year, an amount equal to the difference between the following two amounts:

(i) The estimated total amount of revenue that would have been deposited to the credit of the Motor Vehicle License Fee Account in the Transportation Tax Fund, including any amounts that would have been certified to the Controller by the auditor of the County of Ventura under subdivision (j) of Section 98.02, as that section read on January 1, 2004, for distribution under the law as it read on January 1, 2004, to the county, city and county, or city for the 2004 05 fiscal year if the fee otherwise due under the Vehicle License Fee Law (Pt. 5 (commencing with Section 10701) of Div. 2) was 2 percent of the market value of a vehicle, as specified in Section 10752 and 10752.1 as those sections read on January 1, 2004.

(ii) The estimated total amount of revenue that is required to be distributed from the Motor Vehicle License Fee Account in the Transportation Tax Fund to the county, city and county, and each city in the county for the 2004 05 fiscal year under Section 11005, as that section read on the operative date of the act that amended this clause.

(B) (i) Subject to an adjustment under clause (ii), for the 2005 06 fiscal year, the sum of the following two amounts:

(I) The difference between the following two amounts:

(Ia) The actual total amount of revenue that would have been deposited to the credit of the Motor Vehicle License Fee Account in the Transportation Tax Fund, including any amounts that would have been certified to the Controller by the auditor of the County of Ventura under subdivision (j) of Section 98.02, as that section read on January 1, 2004, for distribution under the law as it read on January 1, 2004, to the county, city and county, or city for the 2004 05 fiscal year if the fee otherwise due under the Vehicle License Fee Law (Part 5 (commencing with Section 10701) of Division 2) was 2 percent of the market value of a vehicle, as specified in Sections 10752 and 10752.1 as those sections read on January 1, 2004.

(Ib) The actual total amount of revenue that was distributed from the Motor Vehicle License Fee Account in the Transportation Tax Fund to the county, city and county, and each city in the county for the 2004 05 fiscal year under Section 11005, as that section read on the operative date of the act that amended this sub-subclause.

(II) The product of the following two amounts:

(IIa) The amount described in subclause (I).

(IIb) The percentage change from the prior fiscal year to the current fiscal year in gross taxable assessed valuation within the jurisdiction of the entity, as reflected in the equalized assessment roll for those fiscal years. For the first fiscal year for which a change in a city s jurisdictional boundaries first applies, the percentage change in gross taxable assessed valuation from the prior fiscal year to the current fiscal year shall be calculated solely on the basis of the city s previous jurisdictional boundaries, without regard to the change in that city s jurisdictional boundaries. For each following fiscal year, the percentage change in gross taxable assessed valuation from the prior fiscal year to the current fiscal year shall be calculated on the basis of the city s current jurisdictional boundaries.

(ii) The amount described in clause (i) shall be adjusted as follows:

(I) If the amount described in subclause (I) of clause (i) for a particular city, county, or city and county is greater than the amount described in subparagraph (A) for that city, county, or city and county, the amount described in clause (i) shall be increased by an amount equal to this difference.

(II) If the amount described in subclause (I) of clause (i) for a particular city, county, or city and county is less than the amount described in subparagraph (A) for that city, county, or city and county, the amount described in clause (i) shall be decreased by an amount equal to this difference.

(C) For the 2006 07 fiscal year and for each fiscal year thereafter, the sum of the following two amounts:

(i) The vehicle license fee adjustment amount for the prior fiscal year, if Section 97.71 and clause (ii) of subparagraph (B) did not apply for that fiscal year, for that city, county, and city and county.

(ii) The product of the following two amounts:

(I) The amount described in clause (i).

(II) The percentage change from the prior fiscal year to the current fiscal year in gross taxable assessed valuation within the jurisdiction of the entity, as reflected in the equalized assessment roll for those fiscal years. For the first fiscal year for which a change in a city s jurisdictional boundaries first applies, the percentage change in gross taxable assessed valuation from the prior fiscal year to the current fiscal year shall be calculated solely on the basis of the city s previous jurisdictional boundaries, without regard to the change in that city s jurisdictional boundaries. For each following fiscal year, the percentage change in gross taxable assessed valuation from the prior fiscal year to the current fiscal year shall be calculated on the basis of the city s current jurisdictional boundaries.

(2) For the 2013 14 fiscal year, the vehicle license fee adjustment amount that is determined under subparagraph (C) of paragraph (1) for the County of Orange shall be increased by fifty-three million dollars ($53,000,000). For the 2014 15 fiscal year and each fiscal year thereafter, the calculation of the vehicle license fee adjustment amount for the County of Orange under subparagraph (C) of paragraph (1) shall be based on a prior fiscal year amount that reflects the full amount of this one-time increase of fifty-three million dollars ($53,000,000).

(3) Countywide vehicle license fee adjustment amount means, for any fiscal year, the total sum of the amounts described in paragraphs (1) and (2) for a county or city and county, and each city in the county.

(4) On or before June 30 of each fiscal year, the auditor shall report to the Controller the vehicle license fee adjustment amount for the county and each city in the county for that fiscal year.

(d) For the 2005 06 fiscal year and each fiscal year thereafter, the amounts determined under subdivision (a) of Section 96.1, or any successor to that provision, shall not reflect, for a preceding fiscal year, any portion of any allocation required by this section.

(e) For purposes of Section 15 of Article XI of the California Constitution, the allocations from a Vehicle License Fee Property Tax Compensation Fund constitute successor taxes that are otherwise required to be allocated to counties and cities, and as successor taxes, the obligation to make those transfers as required by this section shall not be extinguished nor disregarded in any manner that adversely affects the security of, or the ability of, a county or city to pay the principal and interest on any debts or obligations that were funded or secured by that city s or county s allocated share of motor vehicle license fee revenues.

(f) This section shall not be construed to do any of the following:

(1) Reduce any allocations of excess, additional, or remaining funds that would otherwise have been allocated to county superintendents of schools, cities, counties, and cities and counties pursuant to clause (i) of subparagraph (B) of paragraph (4) of subdivision (d) of Sections 97.2 and 97.3 or Article 4 (commencing with Section 98) had this section not been enacted. The allocations required by this section shall be adjusted to comply with this paragraph.

(2) Require an increased ad valorem property tax revenue allocation or increased tax increment allocation to a community redevelopment agency.

(3) Alter the manner in which ad valorem property tax revenue growth from fiscal year to fiscal year is otherwise determined or allocated in a county.

(4) Reduce ad valorem property tax revenue allocations required under Article 4 (commencing with Section 98).

(g) Tax exchange or revenue sharing agreements, entered into prior to the operative date of this section, between local agencies or between local agencies and nonlocal agencies are deemed to be modified to account for the reduced vehicle license fee revenues resulting from the act that added this section. These agreements are modified in that these reduced revenues are, in kind and in lieu thereof, replaced with ad valorem property tax revenue from a Vehicle License Fee Property Tax Compensation Fund or an Educational Revenue Augmentation Fund.

(Amended by Stats. 2013, Ch. 393, Sec. 1. Effective January 1, 2014.)



97.71

Notwithstanding any other provision of law, for each of the 2004 05 and 2005 06 fiscal years, all of the following apply:

(a) (1) The total amount of revenue required to be allocated to each county and each city and county under Section 97.70 shall be reduced by the dollar amount indicated as follows:

Property
Tax Reduction
per County

Alameda ........................

$ 14,993,115

Alpine ........................

13,578

Amador ........................

341,856

Butte ........................

1,968,640

Calaveras ........................

367,372

Colusa ........................

227,244

Contra Costa ........................

9,266,091

Del Norte ........................

260,620

El Dorado ........................

1,465,981

Fresno ........................

7,778,611

Glenn ........................

302,192

Humboldt ........................

1,433,725

Imperial ........................

1,499,081

Inyo ........................

188,370

Kern ........................

6,684,032

Kings ........................

1,409,501

Lake ........................

531,524

Lassen ........................

317,119

Los Angeles ........................

103,217,625

Madera ........................

1,164,287

Marin ........................

2,369,777

Mariposa ........................

177,419

Mendocino ........................

997,570

Merced ........................

2,211,012

Modoc ........................

119,325

Mono ........................

92,964

Monterey ........................

3,789,991

Napa ........................

1,128,692

Nevada ........................

503,547

Orange ........................

27,730,861

Placer ........................

2,219,818

Plumas ........................

238,066

Riverside ........................

14,161,003

Sacramento ........................

12,232,737

San Benito ........................

477,872

San Bernardino ........................

16,361,855

San Diego ........................

27,470,228

San Francisco ........................

15,567,648

San Joaquin ........................

6,075,964

San Luis Obispo ........................

2,350,289

San Mateo ........................

6,704,877

Santa Barbara ........................

3,894,357

Santa Clara ........................

17,155,293

Santa Cruz ........................

2,433,423

Shasta ........................

1,592,267

Sierra ........................

37,051

Siskiyou ........................

496,974

Solano ........................

3,796,251

Sonoma ........................

4,439,389

Stanislaus ........................

4,516,707

Sutter ........................

764,351

Tehama ........................

618,393

Trinity ........................

104,770

Tulare ........................

3,781,964

Tuolumne ........................

515,961

Ventura ........................

7,085,556

Yolo ........................

1,735,079

Yuba ........................

620,137

(2) The total amount of reductions for all counties and cities and counties determined pursuant to this subdivision is three hundred fifty million dollars ($350,000,000) for the 2004 05 fiscal year and that same amount for the 2005 06 fiscal year.

(b) (1) The total amount of revenue required to be allocated to a city and county under Section 97.70 shall be reduced by the product of the following two amounts:

(A) The percentage represented by the following fraction:

(i) The numerator is the total amount of money allocated to the city and county from the Motor Vehicle License Fee Account in the Transportation Tax Fund for the 2002 03 fiscal year pursuant to subdivision (c) of Section 11005, as reported in the State Controller s Monthly Motor Vehicle License Fee Reports for the 2002 03 fiscal year.

(ii) The denominator is the total amount of money allocated among all cities and cities and counties from the Motor Vehicle License Fee Account in the Transportation Tax Fund for the 2002 03 fiscal year pursuant to subdivision (c) of Section 11005, as reported in the State Controller s Monthly Motor Vehicle License Fee Reports for the 2002 03 fiscal year.

(B) Three hundred fifty million dollars ($350,000,000).

(2) (A) The total amount of revenue required to be allocated to each city under Section 97.70 shall be reduced by the sum of the following three amounts:

(i) The product of the following two amounts:

(I) The percentage represented by the following fraction:

(Ia) The numerator is the total amount of money allocated to the city from the Motor Vehicle License Fee Account in the Transportation Tax Fund for the 2002 03 fiscal year, as reported in the State Controller s Monthly Motor Vehicle License Fee Reports for the 2002 03 fiscal year.

(Ib) The denominator is the total amount of money allocated among all cities from the Motor Vehicle License Fee Account in the Transportation Tax Fund for the 2002 03 fiscal year, as reported in the State Controller s Monthly Motor Vehicle License Fee Reports for the 2002 03 fiscal year.

(II) The product of the following two amounts:

(IIa) Thirty-three and one-third percent.

(IIb) The difference between three hundred fifty million dollars ($350,000,000) and the amount described in paragraph (1).

(ii) The product of the following two amounts:

(I) The percentage represented by the following fraction:

(Ia) The numerator is the total amount of money transmitted to the city under Section 7204 for the 2002 03 fiscal year, as reported in Table 21A of the 2002 03 edition of the State Board of Equalization Annual Report.

(Ib) The denominator is the total amount of money transmitted to all cities under Section 7204 for the 2002 03 fiscal year, as reported in Table 21A of the 2002 03 edition of the State Board of Equalization Annual Report.

(II) The product of the following two amounts:

(IIa) Thirty-three and one-third percent.

(IIb) The difference between three hundred fifty million dollars ($350,000,000) and the amount described in paragraph (1).

(iii) The product of the following two amounts:

(I) The percentage represented by the following fraction:

(Ia) The numerator is the total amount of ad valorem property tax revenue allocated to the city for the 2002 03 fiscal year, as reported in the 2001 02 edition of the State Controller s Cities Annual Report.

(Ib) The denominator is the total amount of ad valorem property tax revenue allocated among all cities for the 2002 03 fiscal year, as reported in the 2001 02 edition of the State Controller s Cities Annual Report.

(II) The product of the following two amounts:

(IIa) Thirty-three and one-third percent.

(IIb) The difference between three hundred fifty million dollars ($350,000,000) and the amount described in paragraph (1).

(B) Notwithstanding subparagraph (A), the reduction required by this paragraph for any city shall not be less than 2 percent, nor more than 4 percent, of the general revenues of the city, as reported in the 2001 02 edition of the State Controller s Cities Annual Report. If the amount determined for a city under subparagraph (A) exceeds 4 percent of the general revenues of the city, as reported in the 2001 02 edition of the State Controller s Cities Annual Report, the amount of that excess shall be allocated among the reductions required for all other cities in percentage shares corresponding to those reduction amounts.

(3) On or before September 15, 2004, the Controller shall notify the auditor of each county and city and county of the reductions required by this subdivision.

(4) The total amount of reductions for all cities and cities and counties determined pursuant to this subdivision shall be three hundred fifty million dollars ($350,000,000) for the 2004 05 fiscal year and that same amount for the 2005 06 fiscal year.

(5) (A) In lieu of a reduction under paragraph (2), a city may transmit to the county auditor for deposit in the county Educational Revenue Augmentation Fund an amount equal to that reduction. For the 2004 05 fiscal year, if the county auditor does not receive a payment under this paragraph from a city on or before October 1, 2004, the auditor shall make the reduction required by paragraph (2). For the 2005 06 fiscal year, if the county auditor does not receive a payment under this paragraph from a city on or before October 1, 2005, the auditor shall make the reduction required by paragraph (2).

(B) Notwithstanding any other provision of law, to make the transmittals authorized by this paragraph, a city may use any funds or revenues, the use of which is not restricted by federal law or the California Constitution.

(6) (A) Notwithstanding any other provision of law, a city that has established a reserve for subsidence contingencies may, for the 2004 05 and 2005 06 fiscal years only, retain interest earned on that reserve for the previous calendar year in an amount not to exceed the amount of the reduction for that city required by this subdivision.

(B) The Legislature finds and declares that the amounts retained by a city pursuant to subparagraph (A) are in excess of trust needs and are free from the public trust for navigation, commerce, fisheries, and any other trust uses and restrictions.

(C) A city that has retained an amount under subparagraph (A) shall, beginning with the 2006 07 fiscal year, repay to the reserve for subsidence contingencies that amount so retained. The repayment shall be made in annual increments, which increments shall not be less than five hundred thousand dollars ($500,000), until the amount retained by the city has been repaid. Those amounts repaid to the reserve for subsidence contingencies are subject to the public trust and shall be used only for the purposes prescribed by law for the reserve.

(c) That amount of revenue that is not allocated to a county, city and county, or a city as a result of subdivisions (a) and (b), and that amount that is received by the county auditor under paragraph (5) of subdivision (b), shall be deposited in the county Educational Revenue Augmentation Fund and shall be allocated as specified in subdivision (d) of Section 97.3.

(d) For the 2005 06 fiscal year and each fiscal year thereafter, the amounts determined under subdivision (a) of Section 96.1, or any successor to that provision, shall not reflect, for a preceding fiscal year, any portion of any allocation required by this section.

(Amended (as added by Stats. 2004, Ch. 211) by Stats. 2004, Ch. 610, Sec. 7. Effective September 20, 2004.)



97.72

Notwithstanding any other provision of law, for each of the 2004 05 and 2005 06 fiscal years, all of the following apply:

(a) (1) (A) (i) Except as otherwise provided in clauses (ii) and (iii), the total amount of ad valorem property tax revenue, other than these revenues that are pledged to debt service, otherwise allocated for each of those fiscal years to each enterprise special district shall be reduced by the lesser of the following:

(I) Forty percent of the amount of ad valorem property tax revenue of the district for the 2001 02 fiscal year, as reported in the 2001 02 edition of the State Controller s Special Districts Annual Report.

(II) An amount equal to 10 percent of that district s total revenues for the 2001 02 fiscal year, from whatever source, as reported in the 2001 02 edition of the State Controller s Special Districts Annual Report.

(ii) The total amount of ad valorem property tax revenue otherwise allocated for each of those fiscal years to each enterprise special district that is a transit district shall be reduced by 3 percent of the amount of ad valorem property tax revenue of the district for the 2001 02 fiscal year, as reported in the 2001 02 edition of the State Controller s Special Districts Annual Report.

(iii) The total amount of ad valorem property tax revenue otherwise allocated for each of those fiscal years to an enterprise special district that also performs, as reported in the 2001 02 edition of the State Controller s Special Districts Annual Report, nonenterprise functions other than fire protection or police protection shall be decreased by both of the following, not to exceed 10 percent of a district s total revenues from whatever source, as reported in the 2001 02 edition of the State Controller s Special Districts Annual Report:

(I) Forty percent of the amount of ad valorem property tax revenue of the district s enterprise functions for the 2001 02 fiscal year, as reported in the 2001 02 edition of the State Controller s Special Districts Annual Report.

(II) Ten percent of the amount of ad valorem property tax revenue of the district s nonenterprise functions for the 2001 02 fiscal year, as reported in the 2001 02 edition of the State Controller s Special Districts Annual Report.

(B) If an enterprise special district is located in more than one county, the auditor of each county in which that enterprise special district is located shall implement that portion of the total reduction, required by subparagraph (A) with respect to that district, determined by the ratio of the amount of ad valorem property tax revenue allocated to that district from the county to the total amount of ad valorem property tax revenue allocated to that district from all counties.

(2) The Controller shall determine the amount of the ad valorem property tax revenue reduction required by paragraph (1) for each enterprise special district in each county. The Controller shall then determine whether the total amount of ad valorem property tax revenue reductions under paragraph (1) and Section 97.73 is less than three hundred fifty million dollars ($350,000,000). If, for either the 2004 05 or 2005 06 fiscal year, the total of the amount of these reductions is less than three hundred fifty million dollars ($350,000,000), the total amount of ad valorem property tax revenue allocated to each enterprise special district, other than an enterprise special district that is a transit district, shall be reduced by an additional amount equal to that district s proportionate share of the difference, provided that the total reduction under this section for a district shall not exceed 10 percent of that district s revenue from whatever source for the 2001 02 fiscal year, as reported in the 2001 02 edition of the State Controller s Special Districts Annual Report. If, as a result of this 10-percent limitation, any portion of the difference remains unapplied, that remaining portion shall, as many times as necessary, be applied in proportionate shares among those enterprise special districts, other than transit districts, for which the 10-percent limitation has not been reached, until a three hundred fifty million dollar reduction ($350,000,000) has been applied. The Controller shall, on or before October 25, 2004, notify the Director of Finance of the reduction amounts determined under this subdivision. The Director of Finance shall, on or before November 12, 2004, notify each county auditor of the allocation reductions required by this paragraph and Section 97.73.

(b) That amount of ad valorem property tax revenue that is not allocated to an enterprise special district as a result of subdivision (a) shall instead be deposited in the county Educational Revenue Augmentation Fund and shall be allocated as specified in subdivision (d) of Section 97.3.

(c) For purposes of this section, all of the following apply:

(1) Enterprise special district means a special district that performs, as reported in the 2001 02 edition of the State Controller s Special Districts Annual Report, an enterprise function. Enterprise special district does not include a fire protection district that was formed under the Shade Tree Law of 1909 set forth in Article 2 (commencing with Section 25620) of Chapter 7 of Division 2 of Title 3 of the Government Code, a local health care district as described in Division 23 (commencing with Section 32000) of the Health and Safety Code, or a qualified special district as defined in Section 97.34.

(2) With respect to an enterprise special district that also performs, as reported in the 2001 02 edition of the State Controller s Special Districts Annual Report, a police protection nonenterprise function with certified peace officers, as described in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, or a fire protection nonenterprise function, the amount of ad valorem property tax revenue of the district for the 2001 02 fiscal year does not include ad valorem property tax revenue of that district for fire protection or police protection nonenterprise functions, as reported in the 2001 02 edition of the State Controller s Special Districts Annual Report.

(3) For purposes of this section, revenues that are pledged to debt service includes only those amounts required as the sole source of repayment to pay debt service costs in the 2002 03 fiscal year on debt instruments issued by an enterprise special district for the acquisition of fixed assets. For purposes of this paragraph, fixed assets means land, buildings, equipment, and improvements, including improvements to buildings.

(d) For the purposes of this section, if a special district s financial transactions do not appear in the 2001 02 edition of the State Controller s Special Districts Annual Report, the Controller shall use the most recent data available for that district.

(e) For the 2005 06 fiscal year and each fiscal year thereafter, the amounts determined under subdivision (a) of Section 96.1, or any successor to that provision, shall not reflect, for a preceding fiscal year, any portion of any allocation required by this section.

(Amended (as added by Stats. 2004, Ch. 211) by Stats. 2004, Ch. 610, Sec. 8. Effective September 20, 2004.)



97.73

Notwithstanding any other provision of law, for each of the 2004-05 and 2005-06 fiscal years, all of the following apply:

(a) (1) (A) The total amount of ad valorem property tax revenue, other than those revenues that are pledged to debt service, otherwise allocated for each of those fiscal years to each nonenterprise special district shall be reduced by 10 percent of the amount of ad valorem property tax revenue of the district for the 2001-02 fiscal year, as reported in the 2001-02 edition of the State Controller s Special Districts Annual Report.

(B) (i) Notwithstanding subparagraph (A), for the Laguna Niguel Community Service District in the County of Orange, the reduction described in subparagraph (A) shall be 4 percent rather than 10 percent.

(ii) If the district described in clause (i) is not dissolved before July 1, 2006, for each of the 2006-07 and 2007-08 fiscal years, the auditor shall reduce the total amount of ad valorem property tax revenue, other than those revenues that are pledged to debt service, otherwise allocated to that district for each of those fiscal years by 6 percent of the amount of ad valorem property tax revenue of the district for the 2001-02 fiscal year, as reported in the 2001-02 edition of the State Controller s Special Districts Annual Report.

(C) If a nonenterprise special district is located in more than one county, the auditor of each county in which that nonenterprise special district is located shall implement that portion of the total reduction, required by subparagraph (A) with respect to that district, determined by the ratio of the amount of ad valorem property tax revenue allocated to that district from the county to the total amount of ad valorem property tax revenue allocated to that district from all counties.

(2) The Controller shall determine the amount of the ad valorem property tax revenue reduction required by paragraph (1) for each nonenterprise special district in each county and notify the Director of Finance of these amounts on or before October 25, 2004.

(b) That amount of ad valorem property tax revenue that is not allocated to a nonenterprise special district as a result of subdivision (a) shall instead be deposited in the county Educational Revenue Augmentation Fund and shall be allocated as specified in subdivision (d) of Section 97.3.

(c) For purposes of this section, all of the following apply:

(1) (A) Nonenterprise special district means a special district that engages solely, as reported in the 2001-02 edition of the State Controller s Special Districts Annual Report, in nonenterprise functions, and a qualified special district as defined in Section 97.34.

(B) Notwithstanding any other provision of law, nonenterprise special district does not include any of the following:

(i) A fire protection district that was formed under the Shade Tree Law of 1909 set forth in Article 2 (commencing with Section 25620) of Chapter 7 of Division 2 of Title 3 of the Government Code.

(ii) A police protection district formed pursuant to Part 1 (commencing with Section 20000) of Division 14 of the Health and Safety Code.

(iii) A fire protection district formed under the Fire Protection District Law of 1987 (Part 2.7 (commencing with Section 13800) of Division 12 of the Health and Safety Code) or a fire protection district formed under the Fire Protection District Law of 1961, or any of its statutory predecessors, and that existed on January 1, 1988.

(iv) Any library special district, including, but not limited to, the following:

(I) A county free library system established pursuant to Article 1 (commencing with Section 19100) of Chapter 6 of Part 11 of Division 1 of Title 1 of the Education Code.

(II) A unified school district and union school district public library district established pursuant to Chapter 3 (commencing with Section 18300) of Part 11 of Division 1 of Title 1 of the Education Code.

(III) A library district established pursuant to Chapter 8 (commencing with Section 19400) of Part 11 of Division 1 of Title 1 of the Education Code.

(IV) A library district in unincorporated towns and villages established pursuant to Chapter 9 (commencing with Section 19600) of Part 11 of Division 1 of Title 1 of the Education Code.

(v) A memorial district formed pursuant to Article 1 (commencing with Section 1170) of Chapter 1 of Part 2 of Division 6 of the Military and Veterans Code.

(vi) A mosquito abatement district or a vector control district formed pursuant to Chapter 1 (commencing with Section 2000) of Division 3 of the Health and Safety Code, or any predecessor to that law.

(vii) The Glenn County Pest Abatement District and the East Side Mosquito Abatement District formed pursuant to Chapter 8 (commencing with Section 2800) of Division 3 of the Health and Safety Code.

(viii) (I) For the 2005-06 fiscal year, a local health care district as described in Division 23 (commencing with Section 32000) of the Health and Safety Code.

(II) Notwithstanding any other provision of law, in making the determinations required by paragraph (2) of subdivision (a) of Section 97.72, the Controller shall ensure that the operation of this clause does not result in a net increase in the total amount of the reduction for any special district required by this section or Section 97.72 for the 2005-06 fiscal year from the total amount of the reduction determined under those provisions for that special district for the 2004-05 fiscal year.

(2) With respect to a nonenterprise special district that performs, as reported in the 2001-02 edition of the State Controller s Special Districts Annual Report, nonenterprise functions and police protection services with certified peace officers, as described in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, or nonenterprise functions and fire protection services, the amount of ad valorem property tax revenue of the district for the 2001-02 fiscal year does not include ad valorem property tax revenue of that district for fire protection or police protection nonenterprise functions, as reported in the 2001-02 edition of the State Controller s Special Districts Annual Report.

(3) With respect to a nonenterprise special district formed pursuant to Article 3 (commencing with Section 5500) of Chapter 3 of Division 5 of the Public Resources Code that performs, as reported in the 2001-02 edition of the State Controller s Special Districts Annual Report, nonenterprise functions and police protection services with certified peace officers, as described in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, or nonenterprise functions and fire protection services, the amount of ad valorem property tax revenue of the district for the 2001-02 fiscal year does not include total expenditures net of total revenues by that district for fire protection or police protection nonenterprise functions, as reported in the 2001-02 edition of the State Controller s Special Districts Annual Report.

(4) For purposes of this section, revenues that are pledged to debt service includes only those amounts required as the sole source of repayment to pay debt service costs in the 2002-03 fiscal year on debt instruments issued by a nonenterprise special district for the acquisition of fixed assets. For purposes of this paragraph, fixed assets means land, buildings, equipment, and improvements, including improvements to buildings.

(d) For the purposes of this section, if a special district s financial transactions do not appear in the 2001-02 edition of the State Controller s Special Districts Annual Report, the Controller shall use the most recent data available for that district.

(e) For the 2005-06 fiscal year and each fiscal year thereafter, the amounts determined under subdivision (a) of Section 96.1, or any successor to that provision, shall not reflect, for a preceding fiscal year, any portion of any allocation required by this section.

(Amended by Stats. 2005, Ch. 602, Sec. 1. Effective January 1, 2006.)



97.75

Notwithstanding any other provision of law, for the 2004 05 and 2005 06 fiscal years, a county shall not impose a fee, charge, or other levy on a city, nor reduce a city s allocation of ad valorem property tax revenue, in reimbursement for the services performed by the county under Sections 97.68 and 97.70. For the 2006 07 fiscal year and each fiscal year thereafter, a county may impose a fee, charge, or other levy on a city for these services, but the fee, charge, or other levy shall not exceed the actual cost of providing these services.

(Added by Stats. 2004, Ch. 211, Sec. 26. Effective August 5, 2004.)



97.76

(a) On or before September 1, 2004, the Controller shall determine the countywide vehicle license fee adjustment amount, as defined in Section 97.70, for the 2004 05 fiscal year and the vehicle license fee adjustment amount, as defined in Section 97.70, for each city, county, and city and county for the 2004 05 fiscal year, and notify the county auditor of these amounts.

(b) On or before October 15, 2005, in consultation with the Bureau of State Audits, the Controller shall determine the amount specified in clause (i) of subparagraph (B) of paragraph (1) of subdivision (c) of Section 97.70 for each city, county, and city and county and notify the county auditor of these amounts.

(Amended by Stats. 2005, Ch. 74, Sec. 67. Effective July 19, 2005.)



97.77

An enterprise special district and a nonenterprise special district shall not pledge, on or after July 1, 2004, and before June 30, 2006, through a bond covenant to pay debt service costs on debt instruments issued by the district, any ad valorem property tax revenue that would otherwise be dedicated to the reduction required by Sections 97.72 and 97.73.

(Added by Stats. 2004, Ch. 211, Sec. 28. Effective August 5, 2004.)



97.78

(a) (1) Notwithstanding any other law, for the 2007 08 fiscal year, the total amount of ad valorem property tax revenue deemed allocated by the Fresno County Auditor to the Educational Revenue Augmentation Fund for the Fresno Metropolitan Flood Control District shall be decreased, for the prior fiscal year, by six hundred thirty-three thousand dollars ($633,000).

(2) Any reduction in the amount of ad valorem property tax revenues deposited in the county s Educational Revenue Augmentation Fund resulting from the implementation of paragraph (1) shall be applied exclusively to reduce the amounts that are allocated from that fund to school districts and county offices of education, and shall not be applied to reduce the amounts of ad valorem property tax revenues that are allocated from that fund to community college districts.

(b) For the 2008 09 fiscal year and each fiscal year thereafter, the amounts determined under subdivision (a) of Section 96.1, or any successor to that provision, shall reflect, for a preceding fiscal year, the allocation adjustments required by this section.

(c) In making the determinations required by subparagraph (A) of paragraph (3) of subdivision (c) of Section 97.2 for the 2007 08 fiscal year and for each fiscal year thereafter, the Director of Finance shall ensure that the operation of this section does not result in a net increase in the total amount of the reduction required by Section 97.2 for any special district.

(Added by Stats. 2007, Ch. 490, Sec. 1. Effective October 11, 2007.)



97.81

(a) Notwithstanding any other provision of law, for the 2011 12 fiscal year and for each fiscal year thereafter, the auditor of a qualified county shall do both of the following:

(1) Increase the total amount of ad valorem property tax revenue that is otherwise required to be allocated to that county by the county equity amount.

(2) (A) Decrease the total amount of ad valorem property tax revenue that is otherwise required to be allocated to the county Educational Revenue Augmentation Fund by the county equity amount.

(B) If, for any fiscal year, there is not enough ad valorem property tax revenue that is otherwise required to be allocated to a county Educational Revenue Augmentation Fund for the auditor to complete the allocation reduction required by subparagraph (A), the auditor shall additionally reduce the total amount of ad valorem property tax revenue that is otherwise required to be allocated to all school districts in the county for that fiscal year by an amount equal to the difference between the county equity amount and the amount of ad valorem property tax revenue that is otherwise required to be allocated to the county Educational Revenue Augmentation Fund for that fiscal year. This reduction for each school district in the county shall be the percentage share of the total reduction that is equal to the proportion that the total amount of ad valorem property tax revenue that is otherwise required to be allocated to the school district bears to the total amount of ad valorem property tax revenue that is otherwise required to be allocated to all school districts in a county. For purposes of this subparagraph, school districts do not include any districts that are excess tax school entities, as defined in Section 95.

(C) Any reduction in the amount of ad valorem property tax revenues deposited in the county s Educational Revenue Augmentation Fund as a result of subparagraph (A) shall be applied exclusively to reduce the amounts that are allocated from that fund to school districts and county offices of education, and shall not be applied to reduce the amounts of ad valorem property tax revenues that are otherwise required to be allocated from that fund to community college districts.

(b) For purposes of this section:

(1) Qualified county means the county that, of all the counties in the state, was allocated the second lowest percentage of the sum of both of the following for the 2006 07 fiscal year:

(A) The countywide ad valorem property tax revenue.

(B) The less than countywide ad valorem property tax revenue.

(2) County equity amount means one hundred thousand dollars ($100,000) in the 2011 12 fiscal year, and two hundred thousand dollars ($200,000) in the 2012 13 fiscal year and each fiscal year thereafter.

(c) For the 2011 12 fiscal year and for each fiscal year thereafter, ad valorem property tax revenue allocations made pursuant to Sections 96.1 and 96.5 shall not incorporate the allocation adjustments made by this section.

(Added by Stats. 2010, Ch. 5, Sec. 2. Effective January 1, 2011.)






ARTICLE 4. Tax Equity Allocations for Certain Cities

98

(a) In each county, other than the County of Ventura, having within its boundaries a qualifying city, the computations made pursuant to Section 96.1 or its predecessor section, for the 1989 90 fiscal year and each fiscal year thereafter, shall be modified as follows:

With respect to tax rate areas within the boundaries of a qualifying city, there shall be excluded from the aggregate amount of property tax revenue allocated pursuant to this chapter to local agencies, other than for a qualifying city, in the prior fiscal year, an amount equal to the sum of the amounts calculated pursuant to the TEA formula.

(b) (1) Except as otherwise provided in this section, each qualifying city shall, for the 1989 90 fiscal year and each fiscal year thereafter, be allocated by the auditor an amount determined pursuant to the TEA formula.

(2) For each qualifying city, the auditor shall, for the 1989 90 fiscal year and each fiscal year thereafter, allocate the amount determined pursuant to the TEA formula to all tax rate areas within that city in proportion to each tax rate area s share of the total assessed value in the city for the applicable fiscal year, and the amount so determined shall be subtracted from the county s proportionate share of property tax revenue for that fiscal year within those tax rate areas.

(3) After making the allocations pursuant to paragraphs (1) and (2), but before making the calculations pursuant to Section 96.5 or its predecessor section, the auditor shall, for all tax rate areas in the qualifying city, calculate the proportionate share of property tax revenue allocated pursuant to this section and Section 96.1, or their predecessor sections, in the 1989 90 fiscal year and each fiscal year thereafter to each jurisdiction in the tax rate area.

(4) In lieu of making the allocations of annual tax increment pursuant to subdivision (e) of Section 96.5 or its predecessor section, the auditor shall, for the 1989 90 fiscal year and each fiscal year thereafter, allocate the amount of property tax revenue determined pursuant to subdivision (d) of Section 96.5 or its predecessor section to jurisdictions in the tax rate area using the proportionate shares derived pursuant to paragraph (3).

(5) For purposes of the calculations made pursuant to Section 96.1 or its predecessor section, in the 1990 91 fiscal year and each fiscal year thereafter, the amounts that would have been allocated to qualifying cities pursuant to this subdivision shall be deemed to be the amount of property tax revenue allocated in the prior fiscal year.

(c) TEA formula means the Tax Equity Allocation formula, and shall be calculated by the auditor for each qualifying city as follows:

(1) For the 1988 89 fiscal year and each fiscal year thereafter, the auditor shall determine the total amount of property tax revenue to be allocated to all jurisdictions in all tax rate areas within the qualifying city, before the allocation and payment of funds in that fiscal year to a community redevelopment agency within the qualifying city, as provided in subdivision (b) of Section 33670 of the Health and Safety Code.

(2) The auditor shall determine the total amount of funds allocated in each fiscal year to a community redevelopment agency in accordance with subdivision (b) of Section 33670 of the Health and Safety Code.

(3) The auditor shall determine the total amount of funds paid in each fiscal year by a community redevelopment agency within the city to jurisdictions other than the city pursuant to subdivision (b) of Section 33401 and Section 33676 of the Health and Safety Code, and the cost to the redevelopment agency of any land or facilities transferred and any amounts paid to jurisdictions other than the city to assist in the construction or reconstruction of facilities pursuant to an agreement entered into under Section 33401 or 33445.5 of the Health and Safety Code.

(4) The auditor shall subtract the amount determined in paragraph (3) from the amount determined in paragraph (2).

(5) The auditor shall subtract the amount determined in paragraph (4) from the amount determined in paragraph (1).

(6) The amount computed in paragraph (5) shall be multiplied by the following percentages in order to determine the TEA formula amount to be distributed to the qualifying city in each fiscal year:

(A) For the first fiscal year in which the qualifying city receives a distribution pursuant to this section, 1 percent of the amount determined in paragraph (5).

(B) For the second fiscal year in which the qualifying city receives a distribution pursuant to this section, 2 percent of the amount determined in paragraph (5).

(C) For the third fiscal year in which the qualifying city receives a distribution pursuant to this section, 3 percent of the amount determined in paragraph (5).

(D) For the fourth fiscal year in which the qualifying city receives a distribution pursuant to this section, 4 percent of the amount determined in paragraph (5).

(E) For the fifth fiscal year in which the qualifying city receives a distribution pursuant to this section, 5 percent of the amount determined in paragraph (5).

(F) For the sixth fiscal year in which the qualifying city receives a distribution pursuant to this section, 6 percent of the amount determined in paragraph (5).

(G) For the seventh fiscal year and each fiscal year thereafter in which the city receives a distribution pursuant to this section, 7 percent of the amount determined in paragraph (5).

(d) Qualifying city means any city, except a qualifying city as defined in Section 98.1, that incorporated prior to June 5, 1987, and had an amount of property tax revenue allocated to it pursuant to subdivision (a) of Section 96.1 or its predecessor section in the 1988 89 fiscal year that is less than 7 percent of the amount of property tax revenue computed as follows:

(1) The auditor shall determine the total amount of property tax revenue allocated to the city in the 1988 89 fiscal year.

(2) The auditor shall subtract the amount in the 1988 89 fiscal year determined in paragraph (3) of subdivision (c) from the amount determined in paragraph (2) of subdivision (c).

(3) The auditor shall subtract the amount determined in paragraph (2) from the amount of property tax revenue determined in paragraph (1) of subdivision (c).

(4) The auditor shall divide the amount of property tax revenue determined in paragraph (1) of this subdivision by the amount of property tax revenue determined in paragraph (3) of this subdivision.

(5) If the quotient determined in paragraph (4) of this subdivision is less than 0.07, the city is a qualifying city. If the quotient determined in that paragraph is equal to or greater than 0.07, the city is not a qualifying city.

(e) The auditor may assess each qualifying city its proportional share of the actual costs of making the calculations required by this section, and may deduct that assessment from the amount allocated pursuant to subdivision (b). For purposes of this subdivision, a qualifying city s proportional share of the auditor s actual costs shall not exceed the proportion it receives of the total amounts excluded in the county pursuant to subdivision (a).

(f) Notwithstanding subdivision (b), in any fiscal year in which a qualifying city is to receive a distribution pursuant to this section, the auditor shall reduce the actual amount distributed to the qualifying city by the sum of the following:

(1) The amount of property tax revenue that was exchanged between the county and the qualifying city as a result of negotiation pursuant to Section 99.03.

(2) (A) The amount of revenue not collected by the qualifying city in the first fiscal year following the city s reduction after January 1, 1988, of the tax rate or tax base of any locally imposed tax, except any tax that was imposed after January 1, 1988. In the case of a tax that existed before January 1, 1988, this clause shall apply only with respect to an amount attributable to a reduction of the rate or base to a level lower than the rate or base applicable on January 1, 1988. The amount so computed by the auditor shall constitute a reduction in the amount of property tax revenue distributed to the qualifying city pursuant to this section in each succeeding fiscal year. That amount shall be aggregated with any additional amount computed pursuant to this clause as the result of the city s reduction in any subsequent year of the tax rate or tax base of the same or any other locally imposed general or special tax.

(B) No reduction may be made pursuant to subparagraph (A) in the case in which a local tax is reduced or eliminated as a result of either a court decision or the approval or rejection of a ballot measure by the voters.

(3) The amount of property tax revenue received pursuant to this chapter in excess of the amount allocated for the 1986 87 fiscal year by all special districts that are governed by the city council of the qualifying city or whose governing body is the same as the city council of the qualifying city with respect to all tax rate areas within the boundaries of the qualifying city.

Notwithstanding this paragraph:

(A) Commencing with the 1994 95 fiscal year, the auditor shall not reduce the amount distributed to a qualifying city under this section by reason of that city becoming the successor agency to a special district, that is dissolved, merged with that city, or becomes a subsidiary district of that city, on or after July 1, 1994.

(B) Commencing with the 1997 98 fiscal year, the auditor shall not reduce the amount distributed to a qualifying city under this section by reason of that city withdrawing from a county free library system pursuant to Section 19116 of the Education Code.

(4) Any amount of property tax revenues that has been exchanged pursuant to Section 56842 of the Government Code between the City of Rancho Mirage and a community services district, the formation of which was initiated on or after March 6, 1997, pursuant to Chapter 4 (commencing with Section 56800) of Part 3 of Division 3 of Title 5 of the Government Code.

(g) Notwithstanding any other provision of this section, in no event may the auditor reduce the amount of ad valorem property tax revenue otherwise allocated to a qualifying city pursuant to this section on the basis of any additional ad valorem property tax revenues received by that city pursuant to a services for revenue agreement. For purposes of this subdivision, a services for revenue agreement means any agreement between a qualifying city and the county in which it is located, entered into by joint resolution of that city and that county, under which additional service responsibilities are exchanged in consideration for additional property tax revenues.

(h) In any fiscal year in which a qualifying city is to receive a distribution pursuant to this section, the auditor shall increase the actual amount distributed to the qualifying city by the amount of property tax revenue allocated to the qualifying city pursuant to Section 19116 of the Education Code.

(i) If the auditor determines that the amount to be distributed to a qualifying city pursuant to subdivision (b), as modified by subdivisions (e), (f), and (g) would result in a qualifying city having proceeds of taxes in excess of its appropriation limit, the auditor shall reduce the amount, on a dollar-for-dollar basis, by the amount that exceeds the city s appropriations limit.

(j) The amount not distributed to the tax rate areas of a qualifying city as a result of this section shall be distributed by the auditor to the county.

(k) Notwithstanding any other provision of this section, no qualifying city shall be distributed an amount pursuant to this section that is less than the amount the city would have been allocated without the application of the TEA formula.

(l) Notwithstanding any other provision of this section, the auditor shall not distribute any amount determined pursuant to this section to any qualifying city that has in the prior fiscal year used any revenues or issued bonds for the construction, acquisition, or development, of any facility which is defined in Section 103(b)(4), 103(b)(5), or 103(b)(6) of the Internal Revenue Code of 1954 prior to the enactment of the Tax Reform Act of 1986 (P.L. 99-514) and is no longer eligible for tax-exempt financing.

(m) (1) The amendments made to this section, and the repeal of Section 98.04, by the act that added this subdivision shall apply for the 2006 07 fiscal year and each fiscal year thereafter.

(2) For the 2006 07 fiscal year and for each fiscal year thereafter, all of the following apply:

(A) The auditor of the County of Santa Clara shall do both of the following:

(i) Reduce the total amount of ad valorem property tax revenue otherwise required to be allocated to qualifying cities in that county by the ERAF reimbursement amount. This reduction for each qualifying city in the county for each fiscal year shall be the percentage share, of the total reduction required by this clause for all qualifying cities in the county for the 2006 07 fiscal year, that is equal to the proportion that the total amount of additional ad valorem property tax revenue that is required to be allocated to the qualifying city as a result of the act that added this subdivision bears to the total amount of additional ad valorem property tax revenue that is required to be allocated to all qualifying cities in the county as a result of the act that added this subdivision.

(ii) Increase the total amount of ad valorem property tax revenue otherwise required to be allocated to the county Educational Revenue Augmentation Fund by the ERAF reimbursement amount.

(B) For purposes of this subdivision, ERAF reimbursement amount means an amount equal to the difference between the following two amounts:

(i) The portion of the annual tax increment that would have been allocated from the county to the county Educational Revenue Augmentation Fund for the applicable fiscal year if the act that added this subdivision had not been enacted.

(ii) The portion of the annual tax increment that is allocated from the county to the county Educational Revenue Augmentation Fund for the applicable fiscal year.

(Amended by Stats. 2006, Ch. 342, Sec. 1. Effective September 20, 2006.)



98.01

(a) An independent qualifying city shall receive a distribution of the following percentages of the TEA formula, as computed in subdivision (c) of Section 98, if the amount of that distribution, less the applicable reductions provided for in subdivisions (e), (f), and (g) of Section 98, would be greater than the amount the city would have been allocated without the application of the TEA formula:

(1) Thirty-three and one-third percent of the amount determined in subparagraph (G) of paragraph (6) of subdivision (c) of Section 98, less any applicable reductions provided for in subdivisions (e), (f), and (g) of Section 98, for the first fiscal year in which the independent qualifying city receives an allocation pursuant to this section.

(2) Sixty-six and two-thirds percent of the amount determined in subparagraph (G) of paragraph (6) of subdivision (c) of Section 98, less any applicable reductions provided for in subdivisions (e), (f), and (g) of Section 98, for the second fiscal year in which the independent qualifying city receives an allocation pursuant to this section.

(3) One hundred percent of the amount determined in subparagraph (G) of paragraph (6) of subdivision (c) of Section 98, less any applicable reductions provided for in subdivisions (e), (f), and (g) of Section 98, for the third fiscal year in which the independent qualifying city receives an allocation pursuant to this section.

The amount not distributed as a result of this subdivision to the tax rate areas in each independent qualifying city, shall be allocated by the auditor to the county. The auditor may assess each independent qualifying city its proportional share of the actual costs of making the calculations required by this subdivision, and may deduct that assessment from the amount allocated pursuant to this subdivision. For purposes of this subdivision, an independent qualifying city s proportional share of the auditor s actual costs shall not exceed the proportion it receives of the total amounts excluded in the county pursuant to subdivision (a) of Section 98.

(b) Independent qualifying city means a qualifying city, as defined in Section 98, in the County of Los Angeles which met the following criteria on January 1, 1988:

(1) Was not served by a special district which received a portion of the 1 percent property tax revenue, and provided any of the following services to the qualified city:

(A) Emergency medical services.

(B) Fire prevention services.

(C) Fire suppression.

(D) Libraries.

(E) Parks.

(F) Recreation services.

(G) Street lighting.

(2) Did not have redevelopment project areas which receive property tax revenues.

(3) The county general fund received greater than 65 percent of the 1 percent property tax revenues collected from tax rate areas within the qualifying city s boundaries.

(Added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



98.02

(a) In the County of Ventura, the computations made pursuant to Section 96.1 or its predecessor section, for the 1989 90 fiscal year and each fiscal year thereafter, shall be modified as follows:

With respect to tax rate areas, except excluded tax rate areas, within the boundaries of a qualifying city, there shall be excluded from the aggregate amount of property tax revenue allocated pursuant to this chapter to local agencies, other than for a qualifying city, in the prior fiscal year, an amount equal to the sum of the amounts calculated pursuant to the TEA formula.

(b) (1) Each qualifying city shall, for the 1989 90 fiscal year and each fiscal year thereafter, be allocated by the auditor an amount determined pursuant to the TEA formula.

(2) For each qualifying city, the auditor shall, for the 1989 90 fiscal year and each fiscal year thereafter, distribute the amount determined pursuant to the TEA formula to all tax rate areas, except excluded tax rate areas, within that city in proportion to each tax rate area s share of the total assessed value in the city for the applicable fiscal year, and the amount so determined shall be subtracted from the county s proportionate share of the property tax revenue for that fiscal year within those tax rate areas.

(3) After making the allocations pursuant to paragraphs (1) and (2), but before making the calculations pursuant to Section 96.5 or its predecessor section, the auditor shall, for all tax rate areas, except excluded tax rate areas, in the qualifying city, calculate the proportionate share of property tax revenue allocated pursuant to this section and Section 96.1, or their predecessor sections, in the 1989 90 fiscal year and each fiscal year thereafter to each jurisdiction in the tax rate area.

(4) In lieu of making the allocations of annual tax increment pursuant to subdivision (e) of Section 96.5 or its predecessor section, the auditor shall for the 1989 90 fiscal year and each fiscal year thereafter, allocate the amount of property tax revenue determined pursuant to subdivision (d) of Section 98 to jurisdictions in the tax rate area, except an excluded tax rate area, using the proportionate shares derived pursuant to paragraph (3).

(5) For purposes of the calculations made pursuant to Section 96.1 or its predecessor section, in the 1990 91 fiscal year and each fiscal year thereafter, the amounts that would have been allocated to all tax rate areas, except excluded tax rate areas, of qualifying cities pursuant to this subdivision shall be deemed to be the amount of property tax revenue allocated to those tax rate areas in the prior fiscal year.

(c) TEA formula means the Tax Equity Allocation formula, and shall be calculated by the auditor for each qualifying city as follows:

(1) For the 1988 89 fiscal year and each fiscal year thereafter, the auditor shall determine the total amount of property tax revenue to be allocated to all jurisdictions in all tax rate areas, except excluded tax rate areas, within the qualifying city, before the allocation and payment of funds in that fiscal year to a community redevelopment agency within the qualifying city, as provided in subdivision (b) of Section 33670 of the Health and Safety Code.

(2) The auditor shall determine the amount of funds allocated in each fiscal year to those tax rate areas, except excluded tax rate areas, within a community redevelopment agency in accordance with subdivision (b) of Section 33670 of the Health and Safety Code.

(3) (A) The auditor shall determine the total amount of funds paid in each fiscal year by a community redevelopment agency within the city to jurisdictions other than the city pursuant to subdivision (b) of Section 33401 and Section 33676 of the Health and Safety Code, and the cost to the redevelopment agency of any land or facilities transferred and any amounts paid to jurisdictions other than the city to assist in the construction or reconstruction of facilities pursuant to an agreement entered into under Section 33401 or 33445.5 of the Health and Safety Code.

(B) Of the total amount determined in subparagraph (A), the auditor shall compute a proportionate amount to be attributed to all tax rate areas, except excluded tax rate areas, within the community redevelopment agency. That proportionate amount shall be equal to that proportion which the amount determined in paragraph (2) in each fiscal year bears to the total amount of funds allocated in each fiscal year to a community redevelopment agency in accordance with subdivision (b) of Section 33670 of the Health and Safety Code.

(4) The auditor shall subtract the amount determined in subparagraph (B) of paragraph (3) from the amount determined in paragraph (2).

(5) The auditor shall subtract the amount determined in paragraph (4) from the amount determined in paragraph (1).

(6) The amount computed in paragraph (5) shall be multiplied by the following percentages in order to determine the TEA formula amount to be distributed to the qualifying city in each fiscal year:

(A) For the first fiscal year in which the qualifying city receives a distribution pursuant to this section, 1 percent of the amount determined in paragraph (5).

(B) For the second fiscal year in which the qualifying city receives a distribution pursuant to this section, 2 percent of the amount determined in paragraph (5).

(C) For the third fiscal year in which the qualifying city receives a distribution pursuant to this section, 3 percent of the amount determined in paragraph (5).

(D) For the fourth fiscal year and each fiscal year thereafter in which the qualifying city receives a distribution pursuant to this section, 4 percent of the amount determined in paragraph (5).

(d) For purposes of this section, excluded tax rate area means either of the following:

(1) Any tax rate area included in territory annexed by the qualifying city and allocated a prescribed percentage of property tax revenue pursuant to an existing agreement between the qualifying city and the county.

(2) Any tax rate area described in paragraph (1) that was detached from the county library district and that is also allocated an additional prescribed percentage of property tax revenue pursuant to an existing agreement between the qualifying city and the county.

(e) (1) All existing agreements between the qualifying city and the county covering the allocation of property tax revenues to tax rate areas described in subdivision (d) shall remain in force.

(2) All existing agreements between the qualifying city and the county covering the allocation of property tax revenues to tax rate areas that were detached from the county library district but are not included in territory that was annexed by the qualifying city shall remain in force.

(3) All allocations to those tax rate areas described in subdivision (d), including allocations of annual tax increments, made pursuant to the existing agreements between the qualifying city and the county shall be governed by subdivision (a) of Section 96.1 and Section 96.5.

(4) All allocations to those tax rate areas described in paragraph (2), including allocations of annual tax increments, made pursuant to the existing agreements between the qualifying city and the county shall be governed by subdivision (a) of Section 96.1 and Section 96.5. However, the tax rate areas referred to in this paragraph shall also be distributed an amount of property tax revenue determined pursuant to the TEA formula that is over and above the amount allocated as provided in the preceding sentence.

(f) Qualifying city means any city that incorporated prior to June 5, 1987, and had an amount of property tax revenue allocated to it pursuant to subdivision (a) of Section 96.1 or its predecessor section in the 1988 89 fiscal year that is less than 4 percent of the amount of property tax revenue computed as follows:

(1) The auditor shall determine the total amount of property tax revenue allocated to all tax rate areas, except excluded tax rate areas, in the city in the 1988 89 fiscal year.

(2) The auditor shall subtract the amount in the 1988 89 fiscal year determined in paragraph (3) of subdivision (c) from the amount determined in paragraph (2) of subdivision (c).

(3) The auditor shall subtract the amount determined in paragraph (2) from the amount of property tax revenue in paragraph (1) of subdivision (c).

(4) The auditor shall divide the amount of property tax revenue determined in paragraph (1) of this subdivision by the amount of property tax revenue determined in paragraph (3) of this subdivision.

(5) If the quotient determined in paragraph (4) of this subdivision is less than 0.04, the city is a qualifying city. If the quotient determined in that paragraph is equal to or greater than 0.04, the city is not a qualifying city.

(g) The auditor may assess each qualifying city its proportional share of the actual costs of making the calculations required by this section, and may deduct that assessment from the amount allocated pursuant to subdivision (b). For purposes of this subdivision, a qualifying city s proportional share of the auditor s actual costs shall not exceed the proportion it receives of the total amounts excluded in the county pursuant to subdivision (a).

(h) (1) Notwithstanding subdivision (b), except as otherwise provided in paragraph (2), in any fiscal year in which a qualifying city receives a distribution pursuant to this section, the auditor shall reduce the actual amount distributed to the qualifying city by the amount of revenue not collected by the qualifying city in the first fiscal year following the city s reduction after January 1, 1988, of the tax rate or tax base of any locally imposed general or special tax. The amount so computed by the auditor shall constitute a reduction in the amount of property tax revenue distributed to the qualifying city pursuant to this section in each succeeding fiscal year. That amount shall be aggregated with any additional amount computed pursuant to this paragraph as the result of the city s reduction in any subsequent year of the tax rate or tax base of the same or any other locally imposed general or special tax.

(2) No reduction shall be made pursuant to paragraph (1) in the case in which a local tax is reduced or eliminated as a result of either a court decision or the approval or rejection of a ballot measure by the voters.

(i) If the auditor determines that the amount to be distributed to a qualifying city pursuant to subdivision (b), as modified by subdivisions (g) and (h), would result in a qualifying city having proceeds of taxes in excess of its appropriation limit, the auditor shall reduce the amount, on a dollar-for-dollar basis, by the amount that exceeds the city s appropriations limit.

(j) Notwithstanding any other provision of this section, no qualifying city shall be distributed an amount pursuant to this section that is less than the amount the city would have been allocated without the application of the TEA formula.

(k) (1) Notwithstanding any other provision of this section, commencing with the 1994 95 fiscal year, the auditor shall not reduce the amount distributed to a qualifying city under this section by reason of that city becoming the successor agency to a special district that is dissolved, merged with that city, or becomes a subsidiary district of that city, on or after July 1, 1994.

(2) Notwithstanding any other provision of this section, in no event may the auditor reduce the amount of ad valorem property tax revenue otherwise allocated to a qualifying city pursuant to this section on the basis of any additional ad valorem property tax revenues received by that city pursuant to a services for revenue agreement. For purposes of this subdivision, a services for revenue agreement means any agreement between a qualifying city and the county in which it is located, entered into by joint resolution of that city and that county, under which additional service responsibilities are exchanged in consideration for additional property tax revenues.

(3) (A) Notwithstanding any other law, commencing with the 2012 13 fiscal year, the auditor shall not reduce the amount distributed to the City of Simi Valley under this section by reason of that city receiving, pursuant to subdivision (c) of Section 99, property taxes previously allocated to a maintenance or improvement district.

(B) The City of Simi Valley shall reimburse the auditor for the actual and reasonable costs incurred by the auditor to administer this paragraph.

(l) The amount not distributed as a result of this section to the tax rate areas, except excluded tax rate areas, in each qualifying city shall be allocated by the auditor to the county.

(Amended by Stats. 2011, Ch. 319, Sec. 1. Effective September 26, 2011.)



98.03

For purposes of Section 98, the definition of qualifying city contained in subdivision (d) of that section shall not include the City of Foster City.

(Added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



98.1

(a) In the County of Orange, the computations made pursuant to Section 96.1 or its predecessor section, for the 1984 85 fiscal year only, shall be modified as follows:

(1) With respect to tax rate areas within the boundaries of a qualifying city, there shall be excluded from the aggregate amount of property tax revenue allocated pursuant to this chapter to local agencies, other than for a qualifying city, in the prior fiscal year, an amount equal to the sum of amounts calculated pursuant to the TEA formula, as defined in subdivision (c).

(2) The amount excluded pursuant to paragraph (1) shall be subtracted from the allocations of all local agencies other than a qualifying city with tax rate areas within the boundaries of a qualifying city in proportion to each such local agency s share of the total 1983 84 property tax revenues, as defined in subdivision (c) of Section 95, allocated to all those tax rate areas.

(b) (1) Each qualifying city, as defined in subdivision (d), shall for the 1984 85 fiscal year only, be allocated by the auditor an amount determined pursuant to the TEA formula, as defined in subdivision (c).

(2) For each qualifying city, the auditor shall distribute the amount determined pursuant to the TEA formula to all tax rate areas within the city in proportion to each tax rate area s share of the total 1983 84 assessed value in the city.

(3) After making the allocations, pursuant to paragraphs (1) and (2) but before making the calculations pursuant to Section 96.5, the auditor shall, for all tax rate areas in the qualifying city, calculate the proportionate share of property tax revenue allocated pursuant to this section and Section 96.1 in the 1984 85 fiscal year to each jurisdiction in the tax rate area.

(4) In lieu of making the allocations of annual tax increment pursuant to subdivision (e) of Section 96.5 or its predecessor section, the auditor shall for the 1984 85 fiscal year only, allocate the amount of property tax revenue determined pursuant to subdivision (d) of Section 96.5 or its predecessor section to jurisdictions in the tax rate area using the proportionate shares derived pursuant to paragraph (3).

(5) For purposes of the calculations made pursuant to Section 96.1 or its predecessor section, in the 1985 86 fiscal year and fiscal years thereafter, the amounts allocated to qualifying cities pursuant to this subdivision (notwithstanding any deduction made pursuant to subdivision (e)) shall be deemed to be the amount of property tax revenue allocated pursuant to this chapter in the prior fiscal year.

(c) TEA formula shall mean Tax Equity Allocation formula, and shall be calculated by the auditor by applying a tax rate of ten cents ($.10) per $100 assessed value to the 1983 84 assessed value of the qualifying city.

(d) Qualifying city shall mean any city in the County of Orange that existed but did not levy a property tax in the 1977 78 fiscal year.

(e) The auditor may assess each qualifying city its proportional share of the actual costs of making the calculations required by this section, and may deduct that assessment from the amount allocated pursuant to subdivision (b). For purposes of this subdivision, a qualifying city s proportional share of the auditor s actual costs shall not exceed the proportion it receives of the total amounts excluded in the county pursuant to paragraph (1) of subdivision (a).

(Added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



98.2

For the 2011 12 fiscal year, and each fiscal year thereafter, the computations provided for in Sections 98 and 98.1 shall be performed in a manner which recognizes that passthrough payments formerly required under the Community Redevelopment Law (Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code) are continuing to be made under the authority of Part 1.85 (commencing with Section 34170) of Division 24 of the Health and Safety Code and those payments shall be recognized in the TEA calculations as though they were made under the Community Redevelopment Law. Additionally, the computations provided for in Sections 98 and 98.1 shall be performed in a manner that recognizes payments to a Redevelopment Property Tax Trust Fund, established pursuant to Section 34170.5 of the Health and Safety Code as if they were payments to a redevelopment agency as provided in subdivision (b) of Section 33670 of the Health and Safety Code.

(Added by Stats. 2011, 1st Ex. Sess., Ch. 5, Sec. 9. Effective June 29, 2011.)






ARTICLE 5. Jurisdictional Changes and Negotiated Transfers

99

(a) For the purposes of the computations required by this chapter:

(1) In the case of a jurisdictional change, other than a city incorporation or a formation of a district as defined in Section 2215, the auditor shall adjust the allocation of property tax revenue determined pursuant to Section 96 or 96.1, or the annual tax increment determined pursuant to Section 96.5, for local agencies whose service area or service responsibility would be altered by the jurisdictional change, as determined pursuant to subdivision (b) or (c).

(2) In the case of a city incorporation, the auditor shall assign the allocation of property tax revenues determined pursuant to Section 56810 of the Government Code and the adjustments in tax revenues that may occur pursuant to Section 56815 of the Government Code to the newly formed city or district and shall make the adjustment as determined by Section 56810 in the allocation of property tax revenue determined pursuant to Section 96 or 96.1 for each local agency whose service area or service responsibilities would be altered by the incorporation.

(3) In the case of a formation of a district as defined in Section 2215, the auditor shall assign the allocation of property tax revenues determined pursuant to Section 56810 of the Government Code to the district and shall make the adjustment as determined by Section 56810 in the allocation of property tax revenue determined pursuant to Section 96 or 96.1 for each local agency whose service area or service responsibilities would be altered by the formation.

(b) Upon the filing of an application or a resolution pursuant to the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5 of the Government Code), but prior to the issuance of a certificate of filing, the executive officer shall give notice of the filing to the assessor and auditor of each county within which the territory subject to the jurisdictional change is located. This notice shall specify each local agency whose service area or responsibility will be altered by the jurisdictional change.

(1) (A) The county assessor shall provide to the county auditor, within 30 days of the notice of filing, a report which identifies the assessed valuations for the territory subject to the jurisdictional change and the tax rate area or areas in which the territory exists.

(B) The auditor shall estimate the amount of property tax revenue generated within the territory that is the subject of the jurisdictional change during the current fiscal year.

(2) The auditor shall estimate what proportion of the property tax revenue determined pursuant to paragraph (1) is attributable to each local agency pursuant to Sections 96.1 and 96.5.

(3) Within 45 days of notice of the filing of an application or resolution, the auditor shall notify the governing body of each local agency whose service area or service responsibility will be altered by the jurisdictional change of the amount of, and allocation factors with respect to, property tax revenue estimated pursuant to paragraph (2) that is subject to a negotiated exchange.

(4) Upon receipt of the estimates pursuant to paragraph (3), the local agencies shall commence negotiations to determine the amount of property tax revenues to be exchanged between and among the local agencies. Except as otherwise provided, this negotiation period shall not exceed 60 days. If a local agency involved in these negotiations notifies the other local agencies, the county auditor, and the local agency formation commission in writing of its desire to extend the negotiating period, the negotiating period shall be 90 days.

The exchange may be limited to an exchange of property tax revenues from the annual tax increment generated in the area subject to the jurisdictional change and attributable to the local agencies whose service area or service responsibilities will be altered by the proposed jurisdictional change. The final exchange resolution shall specify how the annual tax increment shall be allocated in future years.

(5) In the event that a jurisdictional change would affect the service area or service responsibility of one or more special districts, the board of supervisors of the county or counties in which the districts are located shall, on behalf of the district or districts, negotiate any exchange of property tax revenues. Prior to entering into negotiation on behalf of a district for the exchange of property tax revenue, the board shall consult with the affected district. The consultation shall include, at a minimum, notification to each member and executive officer of the district board of the pending consultation and provision of adequate opportunity to comment on the negotiation.

(6) Notwithstanding any other provision of law, the executive officer shall not issue a certificate of filing pursuant to Section 56658 of the Government Code until the local agencies included in the property tax revenue exchange negotiation, within the negotiation period, present resolutions adopted by each such county and city whereby each county and city agrees to accept the exchange of property tax revenues.

(7) In the event that the commission modifies the proposal or its resolution of determination, any local agency whose service area or service responsibility would be altered by the proposed jurisdictional change may request, and the executive officer shall grant, 30 days for the affected agencies, pursuant to paragraph (4), to renegotiate an exchange of property tax revenues. Notwithstanding the time period specified in paragraph (4), if the resolutions required pursuant to paragraph (6) are not presented to the executive officer within the 30-day period, all proceedings of the jurisdictional change shall automatically be terminated.

(8) In the case of a jurisdictional change that consists of a city s qualified annexation of unincorporated territory, an exchange of property tax revenues between the city and the county shall be determined in accordance with subdivision (e) if that exchange of revenues is not otherwise determined pursuant to either of the following:

(A) Negotiations completed within the applicable period or periods as prescribed by this subdivision.

(B) A master property tax exchange agreement among those local agencies, as described in subdivision (d).

For purposes of this paragraph, a qualified annexation of unincorporated territory means an annexation, as so described, for which an application or a resolution was filed on or after January 1, 1998, and on or before January 1, 2015.

(9) No later than the date on which the certificate of completion of the jurisdictional change is recorded with the county recorder, the executive officer shall notify the auditor or auditors of the exchange of property tax revenues and the auditor or auditors shall make the appropriate adjustments as provided in subdivision (a).

(c) Whenever a jurisdictional change is not required to be reviewed and approved by a local agency formation commission, the local agencies whose service area or service responsibilities would be altered by the proposed change, shall give notice to the State Board of Equalization and the assessor and auditor of each county within which the territory subject to the jurisdictional change is located. This notice shall specify each local agency whose service area or responsibility will be altered by the jurisdictional change and request the auditor and assessor to make the determinations required pursuant to paragraphs (1) and (2) of subdivision (b). Upon notification by the auditor of the amount of, and allocation factors with respect to, property tax subject to exchange, the local agencies, pursuant to the provisions of paragraphs (4) and (6) of subdivision (b), shall determine the amount of property tax revenues to be exchanged between and among the local agencies. Notwithstanding any other provision of law, no such jurisdictional change shall become effective until each county and city included in these negotiations agrees, by resolution, to accept the negotiated exchange of property tax revenues. The exchange may be limited to an exchange of property tax revenue from the annual tax increment generated in the area subject to the jurisdictional change and attributable to the local agencies whose service area or service responsibilities will be altered by the proposed jurisdictional change. The final exchange resolution shall specify how the annual tax increment shall be allocated in future years. Upon the adoption of the resolutions required pursuant to this section, the adopting agencies shall notify the auditor who shall make the appropriate adjustments as provided in subdivision (a). Adjustments in property tax allocations made as the result of a city or library district withdrawing from a county free library system pursuant to Section 19116 of the Education Code shall be made pursuant to Section 19116 of the Education Code, and this subdivision shall not apply.

(d) With respect to adjustments in the allocation of property taxes pursuant to this section, a county and any local agency or agencies within the county may develop and adopt a master property tax transfer agreement. The agreement may be revised from time to time by the parties subject to the agreement.

(e) (1) An exchange of property tax revenues that is required by paragraph (8) of subdivision (b) to be determined pursuant to this subdivision shall be determined in accordance with all of the following:

(A) The city and the county shall mutually select a third-party consultant to perform a comprehensive, independent fiscal analysis, funded in equal portions by the city and the county, that specifies estimates of all tax revenues that will be derived from the annexed territory and the costs of city and county services with respect to the annexed territory. The analysis shall be completed within a period not to exceed 30 days, and shall be based upon the general plan or adopted plans and policies of the annexing city and the intended uses for the annexed territory. If, upon the completion of the analysis period, no exchange of property tax revenues is agreed upon by the city and the county, subparagraph (B) shall apply.

(B) The city and the county shall mutually select a mediator, funded in equal portions by those agencies, to perform mediation for a period not to exceed 30 days. If, upon the completion of the mediation period, no exchange of property tax revenues is agreed upon by the city and the county, subparagraph (C) shall apply.

(C) The city and the county shall mutually select an arbitrator, funded in equal portions by those agencies, to conduct an advisory arbitration with the city and the county for a period not to exceed 30 days. At the conclusion of this arbitration period, the city and the county shall each present to the arbitrator its last and best offer with respect to the exchange of property tax revenues. The arbitrator shall select one of the offers and recommend that offer to the governing bodies of the city and the county. If the governing body of the city or the county rejects the recommended offer, it shall do so during a public hearing, and shall, at the conclusion of that hearing, make written findings of fact as to why the recommended offer was not accepted.

(2) Proceedings under this subdivision shall be concluded no more than 150 days after the auditor provides the notification pursuant to paragraph (3) of subdivision (b), unless one of the periods specified in this subdivision is extended by the mutual agreement of the city and the county. Notwithstanding any other provision of law, except for those conditions that are necessary to implement an exchange of property tax revenues determined pursuant to this subdivision, the local agency formation commission shall not impose any fiscal conditions upon a city s qualified annexation of unincorporated territory that is subject to this subdivision.

(f) Except as otherwise provided in subdivision (g), for the purpose of determining the amount of property tax to be allocated in the 1979 80 fiscal year and each fiscal year thereafter for those local agencies that were affected by a jurisdictional change which was filed with the State Board of Equalization after January 1, 1978, but on or before January 1, 1979. The local agencies shall determine by resolution the amount of property tax revenues to be exchanged between and among the affected agencies and notify the auditor of the determination.

(g) For the purpose of determining the amount of property tax to be allocated in the 1979 80 fiscal year and each fiscal year thereafter, for a city incorporation that was filed pursuant to Sections 54900 to 54904 after January 1, 1978, but on or before January 1, 1979, the amount of property tax revenue considered to have been received by the jurisdiction for the 1978 79 fiscal year shall be equal to two-thirds of the amount of property tax revenue projected in the final local agency formation commission staff report pertaining to the incorporation multiplied by the proportion that the total amount of property tax revenue received by all jurisdictions within the county for the 1978 79 fiscal year bears to the total amount of property tax revenue received by all jurisdictions within the county for the 1977 78 fiscal year. Except, however, in the event that the final commission report did not specify the amount of property tax revenue projected for that incorporation, the commission shall by October 10 determine pursuant to Section 54790.3 of the Government Code the amount of property tax to be transferred to the city.

The provisions of this subdivision shall also apply to the allocation of property taxes for the 1980 81 fiscal year and each fiscal year thereafter for incorporations approved by the voters in June 1979.

(h) For the purpose of the computations made pursuant to this section, in the case of a district formation that was filed pursuant to Sections 54900 to 54904, inclusive, of the Government Code after January 1, 1978, but before January 1, 1979, the amount of property tax to be allocated to the district for the 1979 80 fiscal year and each fiscal year thereafter shall be determined pursuant to Section 54790.3 of the Government Code.

(i) For the purposes of the computations required by this chapter, in the case of a jurisdictional change, other than a change requiring an adjustment by the auditor pursuant to subdivision (a), the auditor shall adjust the allocation of property tax revenue determined pursuant to Section 96 or 96.1 or its predecessor section, or the annual tax increment determined pursuant to Section 96.5 or its predecessor section, for each local school district, community college district, or county superintendent of schools whose service area or service responsibility would be altered by the jurisdictional change, as determined as follows:

(1) The governing body of each district, county superintendent of schools, or county whose service areas or service responsibilities would be altered by the change shall determine the amount of property tax revenues to be exchanged between and among the affected jurisdictions. This determination shall be adopted by each affected jurisdiction by resolution. For the purpose of negotiation, the county auditor shall furnish the parties and the county board of education with an estimate of the property tax revenue subject to negotiation.

(2) In the event that the affected jurisdictions are unable to agree, within 60 days after the effective date of the jurisdictional change, and if all the jurisdictions are wholly within one county, the county board of education shall, by resolution, determine the amount of property tax revenue to be exchanged. If the jurisdictions are in more than one county, the State Board of Education shall, by resolution, within 60 days after the effective date of the jurisdictional change, determine the amount of property tax to be exchanged.

(3) Upon adoption of any resolution pursuant to this subdivision, the adopting jurisdictions or State Board of Education shall notify the county auditor who shall make the appropriate adjustments as provided in subdivision (a).

(j) For purposes of subdivision (i), the annexation by a community college district of territory within a county not previously served by a community college district is an alteration of service area. The community college district and the county shall negotiate the amount, if any, of property tax revenues to be exchanged. In these negotiations, there shall be taken into consideration the amount of revenue received from the timber yield tax and forest reserve receipts by the community college district in the area not previously served. In no event shall the property tax revenue to be exchanged exceed the amount of property tax revenue collected prior to the annexation for the purposes of paying tuition expenses of residents enrolled in the community college district, adjusted each year by the percentage change in population and the percentage change in the cost of living, or per capita personal income, whichever is lower, less the amount of revenue received by the community college district in the annexed area from the timber yield tax and forest reserve receipts.

(k) At any time after a jurisdictional change is effective, any of the local agencies party to the agreement to exchange property tax revenue may renegotiate the agreement with respect to the current fiscal year or subsequent fiscal years, subject to approval by all local agencies affected by the renegotiation.

(Amended by Stats. 2012, Ch. 62, Sec. 21. Effective January 1, 2013.)



99.01

(a) For the purposes of Section 99, in the case of a jurisdictional change that will result in a special district providing one or more services to an area where those services have not been previously provided by any local agency, the following shall apply:

(1) The special district referred to in this subdivision and each local agency that receives an apportionment of property tax revenue from the area shall be considered local agencies whose service area or service responsibility will be altered by the jurisdictional change.

(2) The exchange of property tax among those local agencies shall be limited to property tax revenue from the annual tax increment generated in the area subject to the jurisdictional change and attributable to those local agencies.

(3) Notwithstanding the provisions of paragraph (5) of subdivision (b) of Section 99, any special district affected by the jurisdictional change may negotiate on its own behalf, if it so chooses.

(4) If a special district involved in the negotiation (other than the district which will provide one or more services to the area where those services have not been previously provided) fails to adopt a resolution providing for the exchange of property tax revenue, the board of supervisors of the county in the area subject to the jurisdictional change is located shall determine the exchange of property tax revenue for that special district.

(b) The provisions of subdivisions (a), (b), (c), (d), and (j) of Section 99 not in conflict with this section shall apply. The jurisdictional changes described in subdivisions (e), (f), (g), (h), and (i) of Section 99 shall not be affected by the provisions of this section.

(Added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



99.02

(a) For the purposes of the computations required by this chapter for the 1985 86 fiscal year and fiscal years thereafter, in the case of any transfer of property tax revenues between local agencies that is adopted and approved in conformity with subdivisions (b) and (c), the auditor shall adjust the allocation of property tax revenue determined pursuant to Section 96.1 or its predecessor section, or the annual tax increment determined pursuant to Section 96.5 or its predecessor section, for those local agencies whose allocation would be altered by the transfer.

(b) Commencing with the 1985 86 fiscal year, any local agency may, by the adoption of a resolution of its governing body or governing board, determine to transfer any portion of its property tax revenues that is allocable to one or more tax rate areas within the local agency to one or more other local agencies having the same tax rate area or tax rate areas. Upon the local agency s adoption of the resolution, the local agency shall notify the board of supervisors of the county or the city council of the city within which the transfer of property tax revenues is proposed.

(c) If the board of supervisors or the city council concurs with the proposed transfer of property tax revenue, the board or council shall, by resolution, notify the county auditor of the approved transfer.

(d) Upon receipt of notification from the board of supervisors or the city council, the county auditor shall make the necessary adjustments specified in subdivision (a).

(e) Prior to the adoption or approval by any local agency of a transfer of property tax revenues pursuant to this section, each local agency that will be affected by the proposed transfer shall hold a public hearing to consider the effect of the proposed transfer on fees, charges, assessments, taxes, or other revenues. Notice of the hearing shall be published pursuant to Section 6061 of the Government Code in one or more newspapers of general circulation within each affected local agency.

(f) No local agency shall transfer property tax revenue pursuant to this section unless each of the following conditions exists:

(1) The transferring agency determines that revenues are available for this purpose.

(2) The transfer will not result in any increase in the ratio between the amount of revenues of the transferring agency that are generated by regulatory licenses, use charges, user fees, or assessments and the amount of revenues of the transferring agency used to finance services provided by the transferring agency.

(3) The transfer will not impair the ability of the transferring agency to provide existing services.

(4) The transfer will not result in a reduction of property tax revenues to school entities.

(Amended by Stats. 2010, Ch. 699, Sec. 37.5. Effective January 1, 2011.)



99.03

(a) For the purposes of Section 99, in the case of a jurisdictional change that results in a qualifying city, as defined in Section 98, providing its own fire protection services in accordance with Section 25643 of the Government Code in lieu of the county providing those services, the negotiated exchange of property tax revenues between the county and the qualifying city pursuant to subdivision (c) of Section 99 as a result of that jurisdictional change may also provide for a negotiated adjustment in the amount of property tax revenue distributed by the auditor to the qualifying city in accordance with Section 98. The negotiated adjustment may be made in any amount that does not exceed the amount of property tax revenue exchanged between the county and the qualifying city.

(b) This section applies only to exchanges of property tax revenue affecting the County of Riverside and qualifying cities within that county.

(Added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



99.1

(a) For the purposes of the computations required by this chapter for the 1986 87 fiscal year and fiscal years thereafter, in the case of any transfer of property tax revenues between local agencies that is adopted and approved in conformity with subdivisions (b) and (c), the county auditor shall adjust the allocation of property tax revenue determined pursuant to Section 96.1 or its predecessor section, or the annual tax increment determined pursuant to Section 96.5 or its predecessor section, for those local agencies whose allocation would be altered by the transfer.

(b) Commencing with the 1986 87 fiscal year or any fiscal year thereafter, a local agency may, by the adoption of a resolution of its governing board, determine to exchange any portion of its property tax revenues that is allocable to one or more tax rate areas, with one or more other local agencies having the same tax rate area or tax rate areas. Upon the adoption of the resolution, the governing board of the local agency shall notify the board of supervisors of the affected county.

If the transfer of property tax revenues will alter the property tax revenue allocation of a city, the governing board of the local agency shall, upon adoption of the resolution, also notify the affected city.

(c) If the board of supervisors of the affected county concurs with the proposed exchange of property tax revenues, it shall, by resolution, approve the exchange and notify the county auditor. If the property tax allocation of a city would be affected by the exchange, the board shall not notify the county auditor pursuant to this subdivision until the city council of the affected city has, by resolution, approved the proposed exchange of property tax revenues.

(d) Upon receipt of notification from the board of supervisors pursuant to subdivision (c), the county auditor shall make the necessary adjustments specified in subdivision (a).

(e) Prior to the adoption by the governing board of a local agency of a resolution pursuant to subdivision (b), the local agency shall hold a public hearing to consider the effect of the proposed transfer. Notice of the hearing shall be published pursuant to Section 6061 of the Government Code in one or more newspapers of general circulation within the local agency.

(f) No local agency shall reallocate property tax revenue pursuant to this section unless the transfer will not result in any increase in the ratio between the amount of revenues of the transferring agency that are generated by regulatory licenses, use charges, user fees, or assessments and the amount of revenues of the transferring agency used to finance services provided by it.

(g) This section applies only to exchanges affecting the Ventura Regional Sanitation District located within the County of Ventura.

(Repealed and added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



99.2

No amendment made by any chapter of the Statutes of 1980, or any year thereafter, to Section 99 of the Revenue and Taxation Code shall be construed, except as expressly provided therein, to apply to a jurisdictional change initiated, pursuant to the applicable provisions of law governing those jurisdictional changes, prior to the effective date of the amendment. The provisions of Section 99 of the Revenue and Taxation Code in effect at the time the jurisdictional change is initiated shall govern the procedures for, and exchange of, property tax revenues between local agencies whose service area or service responsibility would be altered by that jurisdictional change, provided that there shall be no duty to impound any property tax revenues.

(Repealed and added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)






ARTICLE 6. Miscellaneous Provisions

100

Notwithstanding any other provision of law, commencing with the 1988 89 fiscal year, property tax assessed value attributable to unitary and operating nonunitary property, as defined in Sections 723 and 723.1, that is assessed by the State Board of Equalization shall be allocated by county as provided in Section 756, and the assessed value and revenues attributable to that allocation shall be allocated within each county as follows:

(a) Each county shall establish one countywide tax rate area. The assessed value of all unitary and operating nonunitary property shall be assigned to this tax rate area. No other property shall be assigned to this tax rate area.

(b) Property assigned to the tax rate area created by subdivision (a) shall be taxed at a rate equal to the sum of the following two rates:

(1) A rate determined by dividing the county s total ad valorem tax levies for the secured roll, including levies made pursuant to Section 96.8, for the prior year, exclusive of levies for debt service, by the county s total ad valorem secured roll assessed value for the prior year.

(2) A rate determined as follows:

(A) By dividing the county s total ad valorem tax levies for unitary and operating nonunitary property for the prior year debt service only by the county s total unitary and operating nonunitary assessed value for the prior year.

(B) Beginning with the 1989 90 fiscal year, adjusting the rate determined pursuant to subparagraph (A) by the percentage change between the two preceding fiscal years in the county s ad valorem debt service levy for the secured roll, not including unitary and operating nonunitary debt service.

(c) The property tax revenue derived from the assessed value assigned to the countywide tax rate area pursuant to subdivision (a) and pursuant to paragraph (2) of subdivision (a) of Section 100.1 by the use of the tax rate determined in paragraph (1) of subdivision (b) shall be allocated as follows:

(1) For the 1988 89 fiscal year and each fiscal year thereafter, each taxing jurisdiction shall be allocated an amount of property tax revenue equal to 102 percent of the amount of the aggregate property tax revenue it received from all unitary and operating nonunitary property in the prior fiscal year, exclusive of revenue attributable to qualified property under Sections 100.95 and 100.96 and levies for debt service.

(2) If the amount of property tax revenue available for allocation in the current fiscal year is insufficient to make the allocations required by paragraph (1), the amount of revenue to be allocated to each taxing jurisdiction shall be prorated based on a factor determined by dividing the total amount of property tax revenue available to all taxing jurisdictions from unitary and operating nonunitary property in the current year, exclusive of revenue attributable to levies for debt service, by the total amount of property tax revenue received by all taxing jurisdictions from unitary and operating nonunitary property in the prior fiscal year, exclusive of revenue attributable to levies for debt service.

(3) If the amount of property tax revenue available for allocation to all taxing jurisdictions in the current fiscal year from unitary and operating nonunitary property, exclusive of revenue attributable to qualified property under Sections 100.95 and 100.96 and levies for debt service, exceeds 102 percent of the property tax revenue received by all taxing jurisdictions from all unitary and operating nonunitary property in the prior fiscal year, exclusive of revenue attributable to qualified property under Sections 100.95 and 100.96 and levies for debt service, the amount of revenue in excess of 102 percent shall be allocated to all taxing jurisdictions in the county by a ratio determined by dividing each taxing jurisdiction s share of the county s total ad valorem tax levies for the secured roll for the prior year, exclusive of levies for qualified property under Sections 100.95 and 100.96 and levies for debt service, by the county s total ad valorem tax levies for the secured roll for the prior year, exclusive of levies for qualified property under Sections 100.95 and 100.96 and levies for debt service.

(d) The property tax revenue derived from the assessed value assigned to the countywide tax rate area pursuant to subdivision (a) and pursuant to paragraph (2) of subdivision (a) of Section 100.1 by the use of the tax rate determined in paragraph (2) of subdivision (b) shall be allocated as follows:

(1) An amount shall be computed for each taxing jurisdiction and shall be determined by multiplying the amounts required in the current year pursuant to subdivisions (a) and (c) of Section 93 by that percentage that shall be determined by dividing the amount of property tax revenue the jurisdiction received in the prior year from unitary property and operating nonunitary property by the total amount of property tax revenue the jurisdiction received in the prior year from all property.

(2) The amount of property tax revenue available for allocation pursuant to this subdivision shall be allocated among taxing jurisdictions in the proportion that the amount computed for each taxing jurisdiction pursuant to paragraph (1) bears to the total amount computed pursuant to paragraph (1) for all taxing jurisdictions.

(3) If a taxing jurisdiction is levying a tax rate for debt service for the first time in the current fiscal year, for purposes of determining the percentage specified in paragraph (1), that percentage shall be the percentage determined by dividing the amount of property tax revenue received by that taxing jurisdiction in the prior year pursuant to subdivision (c) from unitary and operating nonunitary property by the total amount of property tax revenue received by that taxing jurisdiction in the prior year from all property within the taxing jurisdiction.

(e) For purposes of this section:

(1) The county s total ad valorem tax levies for the secured roll means all ad valorem tax levies for the county s secured roll, including the general tax levy, levies for debt service (including land only and land and improvement rates), and levies for redevelopment agencies.

(2) The county s total ad valorem secured roll means the county s local roll, after all exemptions except the homeowner s exemption, and the county s utility roll.

(3) Taxing jurisdiction includes a redevelopment agency.

(4) In a county of the second class, for the 1992 93 fiscal year and each fiscal year thereafter, taxing jurisdiction includes that fund that has been designated by the auditor as the Unallocated Residual Public Utility Tax Fund. All revenues allocated to that fund pursuant to this section shall be deposited in that fund and shall be distributed as follows:

(A) For the 1992 93 fiscal year to the 1996 97 fiscal year, inclusive, at the discretion of the county board of supervisors.

(B) For the 1997 98 fiscal year, 100 percent to the Orange County Fire Authority.

(C) For the 1998 99 fiscal year and each fiscal year thereafter, in accordance with the following schedule:

(i) Fifty-seven and forty-seven hundredths percent to the Orange County Fire Authority.

(ii) Forty-one and forty-seven hundredths percent to the Orange County Library District.

(iii) Forty-eight hundredths percent to the Buena Park Library District.

(iv) Fifty-eight hundredths percent to the Placentia Library District.

(f) The assessed value of the unitary and operating nonunitary property shall be kept separate for each state assessee throughout the allocation process.

(g) Each state assessee shall be issued only one tax bill for all unitary and operating nonunitary property within the county.

(h) This section applies to the unitary property of regulated railway companies only to the extent described in Section 100.1.

(i) This section does not apply to property that on July 1, 1987, was undeveloped and owned by a utility and located within a city, county, or city and county that adopts a resolution stating that the property is subject to a development plan or agreement and that this section shall not apply to that property, and the city, county, or city and county transmits a copy of that resolution, including a legal description of the property, to the State Board of Equalization and the county s auditor-controller prior to January 1, 1988.

(j) (1) For property that on July 1, 1990, was undeveloped and owned by a utility and that is located within a city, county, or city and county that adopts a resolution stating that the property is subject to a development plan or agreement and that this subdivision applies to that property, and the city, county, or city and county transmits a copy of that resolution, including a legal description of the property, to the county auditor prior to August 1, 1991, the allocation of property tax revenues derived with respect to that property pursuant to Sections 96.1, 96.2, 97.31, 98, 98.01, and 98.04, shall be subject to the allocation required by paragraph (2).

(2) The county auditor shall annually allocate to a city, county, or city and county, that has adopted and transmitted a resolution pursuant to paragraph (1), the amount of property tax revenues derived with respect to the property described in paragraph (1) that would be allocated to that city, county, or city and county if that property were subject to assessment by the county assessor. In order to provide the allocations required by this paragraph, the county auditor shall make any necessary pro rata reductions in allocations to local agencies other than that city, county, or city and county adopting and transmitting a resolution pursuant to paragraph (1), of property tax revenues derived with respect to the property described in paragraph (1).

(k) (1) For property subject to this section that is owned by a utility that serves no more than two counties and is located within a city, county, or city and county that adopts a resolution stating that the property is subject to a development plan or agreement for new construction and the city, county, or city and county transmits a copy of that resolution, including a legal description of the property, to the State Board of Equalization and the county auditor prior to January 1, 2006, the allocation of property tax revenues derived with respect to that property pursuant to Sections 96.1, 97.31, 98, 98.01, and 98.04, shall be subject to the requirements of paragraph (2).

(2) If the city, county, or city and county has adopted and transmitted a resolution pursuant to paragraph (1), the county auditor shall annually allocate the property tax revenue attributable to the new construction described in the development plan or agreement, as if that new construction were subject to assessment by the county assessor, according to the following formula:

(A) An amount of property tax revenue to school entities, as defined in subdivision (f) of Section 95, equivalent to the same percentage the school entities received in the prior fiscal year of the property tax revenues paid by the utility in the county in which the property described in paragraph (1) is located.

(B) An amount of property tax revenue to the county in which the property is located equivalent to the same percentage the county received in the prior fiscal year of the property tax revenues paid by the utility in the county in which the property described in paragraph (1) is located. The county shall distribute those property tax revenues to the county general fund, the county library district, the county flood control district, the county sanitation districts, and the county service areas.

(C) The property tax revenue remaining after the allocations described in subparagraphs (A) and (B) are made shall be distributed to the city in which the property described in paragraph (1) is located.

(3) In order to provide the allocations required by paragraph (2), the county auditor shall make any necessary pro rata reductions in allocations of property taxes attributable to the property specified in paragraph (1) to jurisdictions other than those receiving an allocation under paragraph (2).

(l) (1) For property subject to this section that is owned by a utility that was constructed by a wholly owned subsidiary of the utility prior to January 1, 2007, and placed in service by the utility on or after January 1, 2007, and the property is located within a redevelopment project area of a joint powers authority comprised of cities and a county that adopts a resolution stating that the property is subject to a redevelopment plan and the joint powers authority transmits a copy of that resolution, including a legal description of the property, to the State Board of Equalization and the county auditor prior to January 1, 2011, the allocation of property tax revenues derived with respect to that property shall be subject to the requirements of subdivision (a) of Section 100.9.

(2) Notwithstanding any other law, the State Board of Equalization may amend the tax rolls for the 2010 11 fiscal year in order to provide the allocations required by paragraph (1).

(m) The amendments made to this section by the act that added this subdivision apply for the 2007 08 fiscal year and for each fiscal year thereafter.

(n) The amendments made to this section by the act that added this subdivision apply for the 2010 11 fiscal year and for each fiscal year thereafter.

(Amended by Stats. 2011, Ch. 710, Sec. 1. Effective October 9, 2011.)



100.01

Commencing with the 1995 96 fiscal year, the aggregate assessed value of all county-assessed property rights or interests as described in Section 401.8 shall be assigned to a separate, countywide tax rate area. The tax rate to be applied to this assessed value shall be the sum of the two rates determined pursuant to subdivision (b) of Section 100, and the property tax revenues so derived shall be allocated in accordance with the allocation procedures set forth in subdivisions (c) and (d) of Section 100.

(Added by Stats. 1995, Ch. 32, Sec. 1. Effective June 28, 1995.)



100.05

Subparagraph (A) of paragraph (1) of subdivision (a) of Section 25.5 of Article XIII of the California Constitution is hereby suspended for the 2009 10 fiscal year.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 13, Sec. 1. Effective July 28, 2009.)



100.06

(a) In accordance with the suspension under Section 100.05 of the Revenue and Taxation Code of subparagraph (A) of paragraph (1) of subdivision (a) of Section 25.5 of Article XIII of the California Constitution, the county auditor shall, for the 2009 10 fiscal year, do both of the following:

(1) (A) Except as otherwise provided in subparagraph (B) and subdivision (b), reduce the total amount of ad valorem property tax revenue otherwise required to be apportioned to a city, county, city and county, or a special district by 8 percent of the total amount of ad valorem property tax revenue apportioned to that local agency for the 2008 09 fiscal year.

(B) For purposes of calculating the amount of an 8-percent reduction required by subparagraph (A), any amount required to be paid or allocated to a city, county, or city and county under Section 97.68 or 97.70 for the 2008 09 fiscal year is included in determining the total amount of property tax revenue apportioned to that local agency for that fiscal year. A reduction made pursuant to this paragraph shall not, however, be made from any amount that is to be apportioned to a city, county, or city and county as a result of Section 97.68.

(2) Transfer to the Supplemental Revenue Augmentation Fund, hereby established in the county treasury for administration by the county office of education as provided in subdivision (c), an amount equal in the aggregate to that portion of the total amount of reductions required by paragraph (1). The aggregate amount of transfers required by this paragraph shall be made in two equal shares, with the first share being transferred on January 15, 2010, and the second share being transferred on May 3, 2010.

(b) (1) Upon written request by a local agency that is received no later than 30 days after the issuance on bonds under Section 6590 of the Government Code or December 1, 2009, whichever date is earlier, the Director of Finance may, on the basis of extreme hardship and only to the extent that the agency did not receive bond proceeds for the full amount of Proposition 1A receivables that it offered for sale under Section 6588.6, decrease the reduction amount that would otherwise be applied to that local agency under subdivision (a). In evaluating a written request for a decrease, the Director of Finance may consider factors including, but not limited to, all of the following:

(A) Whether the requesting local agency is the subject of a current bankruptcy proceeding, or whether incurring the full reduction amount otherwise required by subdivision (a) would likely cause the local agency to seek bankruptcy protection.

(B) Whether the requesting local agency has any financial reserves, and whether incurring the full reduction amount otherwise required by subdivision (a) would impair the ability of the local agency to provide a basic level of core public services.

(2) (A) If the Director of Finance approves a request made pursuant to paragraph (1), he or she shall, by December 10, 2009, certify to the auditor of the county in which the requesting local agency is located, the amount of a decrease in the reduction otherwise to be incurred by the requesting local agency pursuant to subdivision (a). The amount of that decrease shall be applied in proportionate shares to increase the reduction amounts under subdivision (a) of all other local agencies in the county, so that there is no decrease in the aggregate amount of reductions to be incurred by local agencies located in the county. The Director of Finance may determine that the reduction amount that would otherwise be incurred by the requesting local agency under subdivision (a) should be decreased to zero. The amount of any certified decrease, in whole or in part, of a reduction amount shall be based upon the director s evaluation of the factors considered with respect to the requesting local agency under paragraph (1) and the extent to which those factors indicate that the requesting local agency should be given relief.

(B) The Director of Finance may not grant decreases to local agencies within a single county that, in the aggregate, total more than 10 percent of the combined total of the reduction amounts under subdivision (a) for all local agencies in that county.

(3) (A) Two or more local agencies in a county may agree to reallocate exclusively among themselves all or part of their reduction amounts otherwise required by this section. Any local agencies entering into an agreement to so reallocate their reduction amounts shall, no later than November 2, 2009, notify the county auditor of that agreement and the reallocations specified in that agreement, except that these agreements may be entered into after November 2, 2009, with respect to any Proposition 1A receivable created pursuant to paragraph (2). The auditor shall thereafter implement subdivision (a) with respect to those local agencies in accordance with that agreement.

(B) A redevelopment agency that will, on behalf of the city, city and county, or county under Section 33681.12 of the Health and Safety Code, pay all or a portion of a reduction amount under subdivision (a) shall so notify the county auditor by November 2, 2009. The auditor shall thereafter decrease the city s, city and county s, or county s reduction amount by the amount of the payment from the city, city and county, or county redevelopment agency to the extent that the payment is received prior to a date by which a transfer is required by paragraph (2) of subdivision (a).

(c) (1) Except for those moneys subject to paragraph (3), the moneys in the Supplemental Revenue Augmentation Fund shall be transferred by the county office of education to the Controller, in amounts and for those purposes as directed by the Director of Finance, exclusively to reimburse the state for the costs of providing health care, trial court, correctional, or other state-funded services and costs, until those moneys are exhausted. Moneys in a Supplemental Revenue Augmentation Fund shall be transferred to reimburse only those costs incurred, and the costs of services provided, in the county in which those moneys are collected.

(2) (A) Entities of state government, including the Administrative Office of the Courts, that are responsible for the functions funded with moneys transferred pursuant to paragraph (1) shall keep records, as required by the Department of Finance, of expenditures made in the county pursuant to that paragraph, and shall provide to the Department of Finance any information required by the department with respect to those expenditures.

(B) Moneys transferred pursuant to paragraph (1) for the funding of trial courts shall reimburse transfers from the state General Fund to the Trial Court Trust Fund.

(C) The county office of education shall make a transfer under paragraph (1) within five days of that transfer being directed by the Department of Finance, and shall provide to the Controller, with that transfer, information specifying the purpose of that transfer.

(D) Moneys in the Supplemental Revenue Augmentation Fund that are not transferred in a fiscal year and are not subject to paragraph (3) shall be retained in the fund for transfer pursuant to paragraph (1) in a subsequent fiscal year.

(3) Any moneys in the Supplemental Revenue Augmentation Fund that are determined by the Director of Finance not to be necessary to fund the provision of state-funded services and costs shall be transferred to the county s Educational Revenue Augmentation Fund, no later than June 1, 2010. Funds transferred to the county s Educational Revenue Augmentation Fund pursuant to this paragraph shall not be apportioned to community college districts. This paragraph shall not be construed to increase any allocations of excess, additional, or remaining funds that would otherwise have been allocated to cities, counties, cities and counties, or special districts pursuant to clause (i) of subparagraph (B) of paragraph (4) of subdivision (d) of Section 97.2 of, clause (i) of subparagraph (B) of paragraph (4) of subdivision (d) of Section 97.3 of, or Article 4 (commencing with Section 98) of Chapter 6 of Part 0.5 of Division 1 of, the Revenue and Taxation Code had this section not been enacted.

(4) (A) Each county auditor shall report to the Department of Finance the amount of property tax revenue that was transferred from each local agency located in the county to the county s Supplemental Revenue Augmentation Fund. The county auditor first shall report this information on or before January 15, 2010, and then on or before May 15, 2010, and shall provide a copy of each report to each local agency located in the county.

(B) When transferring the amounts required by paragraph (1), each county auditor shall also provide the Department of Finance, the Legislative Analyst s Office, and each local agency located in the county with information detailing how each local agency s reduction amount under subdivision (a) was calculated. This information shall first be reported on or before January 15, 2010, and then on or before May 15, 2010.

(d) For the 2010 11 fiscal year and each fiscal year thereafter, the county auditor shall apportion ad valorem property tax to cities, counties, cities and counties and special districts without regard to the changes in property tax revenue apportionments required by this section.

(e) (1) In accordance with Section 25.5 of Article XIII of the California Constitution, the state shall fully reimburse the revenue reductions incurred pursuant to subdivision (a) no earlier than June 6, 2013, except as allowed by paragraph (2), but not later than June 13, 2013, as provided in the terms and conditions of the sale of the bonds authorized by Section 6591 of the Government Code, in the following amounts determined by the Controller:

(A) (i) The amount due to the authority that issued bonds pursuant to Section 6590 of the Government Code to purchase Proposition 1A receivables pursuant to Section 6588.6 of the Government Code shall be paid and calculated as follows:

(I) The principal amount of the bonds on the date of the maturity or upon call.

(II) Periodic interest on the bonds as applicable, except that if the bonds sold pursuant to Section 6590 of the Government Code bear interest on periodic interest payment dates pursuant to subdivision (e) of Section 6591 of the Government Code, the state shall pay periodic interest payments on or before each interest payment date.

(III) The accrued interest on the bonds upon call, on the date of maturity, or a later date, if repayment does not occur prior to the date of maturity.

(ii) The repayment date shall be certified by the Treasurer and the Director of Finance at the time of approval of the terms of the bonds pursuant to paragraph (4) of subdivision (x) of Section 6588 of the Government Code and shall be specified in the documents pursuant to which the bonds are issued. Upon certification of that repayment date, as provided in this subdivision, the obligation of the state to make payment on that date shall be deemed an obligation imposed by law.

(iii) In the event the state fully repays the reduction amounts in accordance with paragraph (2) prior to the maturity date of the bonds, the payment amount shall be equal to the amount required, as shown in a report of an independent certified public accountant provided by the authority, to legally defease the bonds.

(B) The amount due to each local agency that does not sell all of its Proposition 1A receivables to an authority described in subparagraph (A) or to purchasers of Proposition 1A receivables pursuant to Section 53610 of the Government Code shall be the sum of both of the following:

(i) The unpaid principal amount of the revenue reduction incurred by each local agency pursuant to subdivision (a), less the amount of the revenue reduction that is attributable to Proposition 1A receivables that are sold to an authority described in subparagraph (A).

(ii) Interest on the amount described in clause (i) from the time of each revenue reduction pursuant to paragraph (2) of subdivision (a), at a rate, set by the Department of Finance no later than 60 days after the operative date of this section, that is higher than the rate of interest earned by the Pooled Money Investment Account but no greater than 6 percent.

(2) The state may repay the revenue reductions incurred pursuant to subdivision (a) before June 6, 2013, upon the order of the Director of Finance issued no earlier than 30 days after delivery of a written notice of the intent to do so to the Joint Legislative Budget Committee.

(3) The payment of the amounts specified in this subdivision shall take priority over all other obligations of the state in any fiscal year in which those payments are due, excepting payments to schools under Article XVI of the California Constitution and debt service on general obligation bonds. The Controller shall take all prudent means within his or her legal discretion to assure that sufficient sums are available to pay these amounts and all other obligations of higher priority.

(4) Notwithstanding Section 13340 of the Government Code, there is hereby continuously appropriated to the Controller from the General Fund, without regard to fiscal year, those amounts sufficient to pay the amounts specified in this subdivision.

(f) (1) Notwithstanding any other law, if by June 30, 2013, the state has not fully reimbursed each local agency for its revenue reduction incurred pursuant subdivision (a) in the amounts as required by subdivision (e), the issuer of any bonds issued pursuant to subdivision (x) of Section 6588 of the Government Code, or any local agency that did not participate in the sale of Proposition 1A receivables pursuant to paragraph (2) of subdivision (x) of Section 6588 of the Government Code, may seek a writ of mandamus to compel the Controller to fully pay the amounts the state is obligated to pay under subdivision (e) and Section 25.5 of Article XIII of the California Constitution. A petition seeking a writ of mandamus pursuant to this subdivision, and any appellate proceedings arising from that action, shall have priority and preference in setting and review in furtherance of the repayment deadline mandated by Section 25.5 of Article XIII of the California Constitution. A petition for a writ of mandamus authorized by this subdivision may also be filed in the California Supreme Court pursuant to that court s original jurisdiction described in Section 10 of Article VI of the California Constitution.

(2) In authorizing an original mandamus petition to the California Supreme Court pursuant to this paragraph, the Legislature finds and declares all of the following:

(A) The Legislature is expressly required by Section 25.5 of Article XIII of the California Constitution to enact a statute mandating the full and timely repayment, as provided by subdivision (e), of any revenue reduction incurred by a local agency pursuant to subdivision (a) and all accrued interest thereon.

(B) Full and timely repayment of any revenue reduction incurred by a local agency pursuant to subdivision (a), with interest, is critical to every local agency from which those funds were diverted.

(C) The Legislature further finds and declares that conclusively determining, no later than the deadline mandated under Section 25.5 of Article XIII of the California Constitution, that the state s obligation under subdivision (e) to fully repay any revenue reduction incurred by a local agency pursuant to subdivision (a) and all accrued interest thereon is a matter of vital and urgent public importance.

(Amended by Stats. 2009, Ch. 634, Sec. 8. Effective October 19, 2009.)



100.11

(a) Notwithstanding any other law, for the 2007 08 fiscal year and for each fiscal year thereafter, property tax assessed value attributable to unitary property, as defined in Section 723, of a regulated railway company that is assessed by the State Board of Equalization, shall be allocated to tax rate areas as follows:

(1) With respect to the value of a qualified facility, both of the following apply:

(A) An amount of value equal to 20 percent of the original cost of the qualified facility shall be allocated exclusively to those tax rate areas in the county in which the facility is located. The tax rates applied to this value shall be the rates described in Section 93.

(B) The revenues derived from the application of these rates to the value described in subparagraph (A) shall be allocated to jurisdictions in those tax rate areas in the county in which the qualified property is located in percentage shares that are equivalent to the percentage shares that these jurisdictions received in the prior fiscal year from the property tax revenues paid by the regulated railway company in the county in which the qualified property is located. The county auditor shall ensure that school entities, as defined in subdivision (f) of Section 95, in these tax rate areas in a county are allocated an amount equivalent to the same percentage the school entities received in the prior fiscal year from the property tax revenues paid by the regulated railway company in the county.

(2) With respect to the value of unitary property of a regulated railway company that is not described in paragraph (1), all of the following apply:

(A) A countywide tax rate area shall be established in each county in which the property of a regulated railway company is located. Value shall be allocated to that countywide tax rate area according to the following:

(i) Each countywide tax rate area shall receive an amount of assessed value equal to the amount of assessed value received in the county for the prior fiscal year, adjusted for changes in track mileage, unless the total amount of assessed value to be allocated is insufficient, in which case, each countywide tax rate area shall receive a pro rata share of the amount it received in the prior fiscal year, adjusted for changes in track mileage.

(ii) If the total amount of assessed value to be allocated is greater than the amount of assessed value allocated for the prior fiscal year, adjusted for changes in track mileage, each countywide tax rate area shall receive a pro rata share of the amount in excess of the prior year s assessed value of the regulated railway company adjusted for track mileage.

(iii) The assessed value allocated to each countywide tax rate area under clauses (i) and (ii) shall be further allocated between land, improvements, and personal property in the same proportion that existed for each regulated railway company statewide for the 2006 07 assessment year.

(B) The tax rate applied to the value allocated to a countywide tax rate area under subparagraph (A) shall be the sum of the rates described in paragraphs (1) and (2) of subdivision (b) of Section 100.

(C) The revenues derived from the application of these rates to this value shall be allocated in the manner described in subdivisions (c) and (d) of Section 100, which manner shall be modified as follows:

(i) School entities, as defined in subdivision (f) of Section 95, in a county shall be allocated an amount equivalent to the same percentage the school entities received in the prior fiscal year from the property tax revenues paid by the regulated railway company in the county.

(ii) Notwithstanding any other law, for the 2007 08 fiscal year, a redevelopment agency shall not receive any property tax revenues described in this paragraph.

(b) For purposes of this section, the following terms have the following meanings:

(1) Qualified facility means a building, auto or container loading and unloading facility, or transload facility that meets both of the following criteria:

(A) The original cost of the completed facility, including land, but not including, track and track materials, is equal to or exceeds one hundred million dollars ($100,000,000).

(B) The facility is completely constructed and placed in service after January 1, 2007.

(2) The amount of assessed value received in the prior fiscal year adjusted for changes in track mileage means the prior year s amount of assessed value in each county after it has been adjusted upward or downward in direct proportion to the change in the amount of track mileage on unitary property in the current year over the prior year.

(3) Track mileage means the number of total miles of track in a county.

(Added by Stats. 2006, Ch. 791, Sec. 3. Effective January 1, 2007.)



100.2

Supplemental property tax revenues for 1985 86 and each year thereafter, generated by Sections 75 to 75.80, inclusive, shall be apportioned using the property tax apportionment factors for the current year.

(Added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995.)



100.3

Notwithstanding any other provision of this chapter, in the County of Santa Cruz, the auditor shall, for the 1993 94 fiscal year only, deposit those property tax revenues that would otherwise be allocated to enterprise special districts in a Supplemental Allocation Fund. The county board of supervisors shall allocate moneys in the fund for the 1993 94 fiscal year only to either enterprise special districts or the County Library Fund.

(Added by Stats. 1994, Ch. 1167, Sec. 3. Effective January 1, 1995. See prevailing Section 100.3 (added by Sec. 13 of Ch. 1167) as amended by Stats. 1997, Ch. 635.)



100.3

Notwithstanding any other provision of this chapter, in the County of Santa Cruz, the auditor shall, for the 1997 98 and future fiscal years, upon the written mutual agreement of the county and an enterprise district, deposit those property tax revenues that would otherwise be allocated to that enterprise special district in a Supplemental Allocation Fund. The county board of supervisors shall allocate moneys in the fund to either enterprise special districts or the county s parks and recreation special district listed as County Service Area Number 11 in the State Controller s Annual Report of Financial Transactions concerning Special Districts of California, Fiscal Year 1994 95. A written mutual agreement as described in this section may terminate upon a specified date, on or after which all revenues that would be otherwise subject to that agreement shall instead be allocated to the enterprise special district, unless the term of the agreement is extended, or a new written mutual agreement is entered into by the county and the enterprise special district, prior to that specified date.

(Amended (as added by Stats. 1994, Ch. 1167, Sec. 13) by Stats. 1997, Ch. 635, Sec. 1. Effective January 1, 1998.)



100.4

Notwithstanding any other provision of law, the allocations and apportionments made in a County of the Eighteenth Class of revenues generated by Sections 75 to 75.80, inclusive, for fiscal years to the 1999 2000 fiscal year, inclusive, are deemed to be correct.

(Added by Stats. 2000, Ch. 611, Sec. 3. Effective January 1, 2001.)



100.6

(a) For the 1989 90 and 1990 91 fiscal years, property tax revenue shall be allocated by the Sacramento County Auditor to special districts, as defined in subdivision (b), consistent with the holding of American River Fire Protection District v. Board of Supervisors (1989), 211 Cal. App. 3d 1076, and as implemented in American River Fire Protection District, et al. v. Board of Supervisors of the County of Sacramento, et al., Sacramento Superior Court Case No. 431637, and for the 1991 92 fiscal year and each fiscal year thereafter, shall be allocated pursuant to subdivisions (c), (d), and (e).

(b) The amount allocated for the 1990 91 fiscal year and each fiscal year thereafter pursuant to Section 96 or 96.1 or their predecessor sections, and Section 96.5 or its predecessor section to a special district, as defined in Article 1 (commencing with Section 2201) of Chapter 3 of Part 4, including that portion of any multicounty district located within the County of Sacramento, and the amount allocated pursuant to Section 75.70 to a special district which is governed by the Board of Supervisors of Sacramento County or whose governing body is the same as the Board of Supervisors of Sacramento County, shall be governed by this section.

(c) For the 1991 92 fiscal year, the amount of property tax revenue that would otherwise be allocated to the special districts described in subdivision (b) pursuant to Section 75.70, or Section 96 or 96.1 or their predecessor sections, and Section 96.5 or its predecessor section, shall be reduced or otherwise adjusted by the difference between the following amounts:

(1) The reduction, if any, made to the amount of property tax revenues allocated to each special district pursuant to former Section 98.6 in the 1990 91 fiscal year as determined by the Sacramento County Auditor.

(2) The allocations approved by the Board of Supervisors of Sacramento County to each special district pursuant to former Section 98.6 in the 1990 91 fiscal year.

(d) Notwithstanding any other provision of law, for the 1992 93 fiscal year and each fiscal year thereafter, the Sacramento County Auditor shall allocate to the special districts described in subdivision (b) the total amount of property tax revenue allocated in the prior fiscal year as calculated in subdivisions (c) and (e).

(e) Notwithstanding subdivisions (a) and (b) of Section 96 or its predecessor section, for the 1991 92 fiscal year and each fiscal year thereafter, the annual tax increment as defined in subdivision (c) of Section 96.1 or its predecessor section for the special districts described in subdivision (b) in each tax rate area shall be the sum of the following amounts:

(1) Each special district s share of property tax revenues in each of the tax rate areas within their respective jurisdictions without regard to this subdivision.

(2) The ratio of the amount determined for each special district in subdivision (c) and the special district s property tax revenue for the 1990 91 fiscal year, multiplied by the special district s share of property tax revenues in each tax rate area for the 1990 91 fiscal year.

(f) Notwithstanding any other provision of law, this section shall not be operative in the 1993 94 fiscal year.

(Added by Stats. 1994, Ch. 1167, Sec. 16. Effective January 1, 1995.)



100.7

Notwithstanding any other law, commencing with the 1999 2000 fiscal year, the apportionment of property tax revenues in the County of San Bernardino shall be modified as follows:

(a) The auditor shall apportion an amount of property tax revenues to the Victor Valley Economic Development Authority that is equal to the amount that would be allocated to that authority if the base year for the George Air Force Base Project Area was changed to the 1997 98 fiscal year for purposes of Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code.

(b) The auditor shall reduce the amount of property tax revenues apportioned to all other jurisdictions within the George Air Force Base Project Area on a pro rata basis in an amount equal to the amount apportioned under subdivision (a).

(c) On or before June 30, 2004, and on or before June 30 of each fifth year thereafter, the Victor Valley Economic Development Authority shall remit to the Controller an amount of money equal to the amount of the increased aid provided by the state to school entities as a result of this section, plus interest. The interest shall accrue until the payment is made. The rate of interest shall be the rate of interest on the bonds of the authority. If there are no bonds, the rate of interest shall be the rate of interest earned by the Pooled Money Investment Board. The Department of Finance shall determine the amount to be remitted, after consultation with the authority.

(Added by Stats. 1999, Ch. 611, Sec. 2. Effective January 1, 2000.)



100.9

(a) Notwithstanding any other provision of law and except as provided in subdivision (b), for the 2003 04 fiscal year and each fiscal year thereafter, all of the following apply:

(1) The property tax assessed value of an electric generation facility that is assessed by the State Board of Equalization shall be allocated entirely to the county in which the facility is located, and shall be allocated to that tax rate area in the county in which the property is located.

(2) The tax rate applied to the assessed value allocated pursuant to paragraph (1) shall be the rate calculated pursuant to Section 93.

(3) The revenues derived from the application of the tax rate to the assessed value allocated to a tax rate area pursuant to paragraph (1) shall be allocated among the jurisdictions in that tax rate area, in those same percentage shares that property tax revenues derived from locally assessed property are allocated to those jurisdictions in that tax rate area, subject to any allocation and payment of funds as provided in subdivision (b) of Section 33670 of the Health and Safety Code, and subject to any modifications or adjustments pursuant to Sections 99 and 99.2.

(b) Subdivision (a) does not apply to the assessed value or the revenues derived from that assessed value from either of the following:

(1) An electric generation facility that was constructed pursuant to a certificate of public convenience and necessity issued by the California Public Utilities Commission to the company that presently owns the facility.

(2) An electric generation facility that is owned by a company that is a state assessee for reasons other than its ownership of the generation facility or its ownership of pipelines, flumes, canals, ditches, or aqueducts lying within two or more counties.

(Added by Stats. 2002, Ch. 57, Sec. 1. Effective January 1, 2003.)



100.95

(a) Notwithstanding any other law, for the 2007 08 fiscal year and each fiscal year thereafter, all of the following apply:

(1) The property tax assessed value of qualified property that is owned by a public utility and that is assessed by the State Board of Equalization shall be allocated entirely to the county in which the qualified property is located.

(2) The tax rate applied to the assessed value allocated pursuant to paragraph (1) shall be the rate calculated pursuant to subdivision (b) of Section 100.

(3) The county auditor shall allocate the property tax revenues derived from applying the tax rate described in paragraph (1) of subdivision (b) of Section 100 to the qualified property described in this section as follows:

(A) (i) School entities, as defined in subdivision (f) of Section 95, shall be allocated an amount equivalent to the same percentage the school entities received in the prior fiscal year from the property tax revenues paid by the utility in the county in which the qualified property is located.

(ii) The county in which the qualified property is located shall be allocated an amount equivalent to the same percentage the county received in the prior fiscal year from the property tax revenues paid by the utility in the county in which the qualified property is located.

(iii) Special districts, other than an enterprise special district as defined in paragraph (3) of subdivision (c), shall be allocated an amount equivalent to the same percentage that these special districts, other than enterprise special districts, received in the prior fiscal year from the property tax revenues paid by the utility in the county in which the qualified property is located.

(B) The balance of these revenues remaining after the allocations made under subparagraph (A) shall be allocated as follows:

(i) Ninety percent shall be allocated as follows:

(I) If the qualified property is located in a city, to the city in which that property is located.

(II) If the qualified property is located in an unincorporated area of the county, to the county.

(ii) Ten percent shall be allocated as follows:

(I) If the qualified property is provided water services by a water district that otherwise receives a property tax revenue allocation under this chapter, to that water district. If the qualified property is provided water services by more than one water district that otherwise receives a property tax revenue allocation under this chapter, those districts shall each receive an equal share of this revenue.

(II) If the qualified property is provided water services by a city, to that city.

(III) If the qualified property is provided water services by a private water company or a water district that does not otherwise receive a property tax revenue allocation under this chapter:

(aa) If the qualified property is located in a city, to the city in which that property is located.

(ab) If the qualified property is located in an unincorporated area of the county, to the county.

(4) The county auditor shall allocate the property tax revenues derived from applying the tax rate described in paragraph (2) of subdivision (b) of Section 100 to the qualified property described in this section in accordance with subdivision (d) of Section 100, except that school entities, as defined in subdivision (f) of Section 95, shall be allocated an amount equivalent to the same percentage the school entities received in the prior fiscal year from the property tax revenues paid by the utility in the county in which the qualified property is located.

(5) In order to provide the allocations required by paragraphs (3) and (4), the county auditor shall make any necessary pro rata reductions in allocations of property taxes attributable to the qualified property to jurisdictions other than those receiving an allocation under paragraphs (3) and (4).

(b) (1) A special district that serves more than one county shall spend property tax revenues allocated under this section within the county that allocated the property tax revenues in or near communities impacted by the qualified property.

(2) All other special districts that receive property tax revenues under this section and that have qualified property located entirely or partially within their jurisdiction shall spend the property tax revenues in or near communities impacted by the qualified property.

(c) For purposes of this section, all of the following apply:

(1) Qualified property means all plant and associated equipment, including substation facilities and fee-owned land and easements, placed in service by the public utility on or after January 1, 2007, and related to the following:

(A) Electrical substation facilities that meet either of the following conditions:

(i) The high-side voltage of the facility s transformer is 50,000 volts or more.

(ii) The substation facilities are operated at 50,000 volts or more.

(B) Electric generation facilities that have a nameplate generating capacity of 50 megawatts or more.

(C) Electrical transmission line facilities of 200,000 volts or more.

(2) Qualified property does not include either of the following:

(A) Additions, modifications, reconductoring, or equivalent replacements to the plant and associated equipment made after the plant and associated equipment are placed in service.

(B) Property that is subject to subdivisions (k) and (l) of Section 100.

(3) (A) An enterprise special district means a special district, other than a special district described in subparagraph (B), that performs, as reported in the 2001 02 edition of the State Controller s Special Districts Annual Report, an enterprise function.

(B) An enterprise special district does not include any of the following:

(i) A qualified special district, as defined in Section 97.34.

(ii) A district organized pursuant to the Local Health Care District Law set forth in Division 23 (commencing with Section 32000) of the Health and Safety Code.

(iii) A transit district.

(4) A public utility shall provide to the State Board of Equalization a description of the qualified property that is subject to this section in the form prescribed by the board. The State Board of Equalization shall transmit to the auditor of each county in which qualified property is located the information necessary to identify that property and the corresponding assessed value data necessary to make the property tax revenue allocations required by this section.

(Amended by Stats. 2010, Ch. 433, Sec. 2. Effective September 29, 2010.)



100.96

(a) Notwithstanding any other law, for the 2011 12 fiscal year and each fiscal year thereafter, all of the following shall apply:

(1) The revenue from the property tax assessed on qualified property, which is owned by a public utility and assessed by the State Board of Equalization, shall be allocated in accordance with subdivision (b) entirely within the county in which the qualified property is located.

(2) The tax rate applied to the assessed value of qualified property shall be the rate calculated pursuant to subdivision (b) of Section 100.

(b) The county auditor shall do both of the following with respect to the property tax revenues derived from applying the tax rate described in subdivision (b) of Section 100 to the qualified property:

(1) Allocate the property tax revenues derived from applying the tax rate described in paragraph (1) of subdivision (b) of Section 100 as follows:

(A) First, to the county in which the qualified property is located and to all of the school entities located in that county, the amount of property tax revenues that would have otherwise been allocated to the county and school entities or districts had this section not been enacted.

(B) Second, to the East Contra Costa Fire Protection District, an amount equal to 2 percent of the property tax revenues.

(C) Third, to the City of Oakley, the balance of the property tax revenues.

(2) Allocate the property tax revenues derived from applying the tax rate described in paragraph (2) of subdivision (b) of Section 100 as follows:

(A) First, to taxing jurisdictions in those tax rate areas in the county in which the qualified property is located, an amount equivalent to the State Board of Equalization s assessed value of the qualified property for the year multiplied by any override rate adopted by the local agency for the year.

(B) Second, the balance to taxing jurisdictions in accordance with subdivision (d) of Section 100.

(3) In order to make the allocations required by this subdivision, the county auditor shall make any necessary pro rata reductions in the allocations of property tax revenues attributable to the qualified property to jurisdictions other than those receiving an allocation under this subdivision.

(c) The City of Oakley shall reimburse the county auditor for the actual and reasonable costs incurred by the county auditor to administer this section.

(d) For purposes of this section, all of the following shall apply:

(1) Qualified property means both of the following:

(A) All plant and associated equipment, including substation facilities and fee-owned land and easements, placed in service by a public utility in the City of Oakley on or after January 1, 2011, and related to the following:

(i) Electrical substation facilities that meet either of the following conditions:

(I) The high-side voltage of the facility s transformer is 50,000 volts or more.

(II) The substation facilities are operated at 50,000 volts or more.

(ii) Electric generation facilities that have a nameplate generating capacity of 50 megawatts or more.

(iii) Electric transmission line facilities of 200,000 volts or more.

(B) Any additions, modifications, reconductoring, or equivalent replacements to the plant and associated equipment made after the plant and associated equipment are placed into service.

(2) A public utility shall provide to the State Board of Equalization a description of the qualified property in the form prescribed by the board so that a separate valuation can be determined. The State Board of Equalization shall transmit to the auditor of Contra Costa County the information necessary to identify the qualified property and the corresponding assessed value data necessary to make the property tax revenue allocations required by this section.

(e) (1) The City of Oakley shall develop one new housing unit for each 40 jobs created on real property within the area that was, on September 1, 2010, owned by the DuPont Corporation, commonly and formerly known as the DuPont Antioch Plant, and consisting of approximately 378 acres. This obligation shall commence upon placing the qualified property in service.

(2) All units newly developed pursuant to this section:

(A) Shall be affordable to, and occupied by, extremely low income persons, as defined in the Community Redevelopment Law (Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code).

(B) Shall comply with the requirements of the Community Redevelopment Law (Part 1 (commencing with Section 33000) of Division 24 of the Health and Safety Code), except as otherwise provided in this section.

(C) Shall be completed and occupied no later than 10 years after any number of units required pursuant to paragraph (1) is determined pursuant to paragraph (3).

(D) May be located anywhere within the City of Oakley.

(E) May be used to satisfy the City of Oakley s regional housing needs allocation.

(3) The number of jobs created in the area specified in paragraph (1) shall be determined as follows:

(A) By January 1, 2014, and by January 1, each five years thereafter, the City of Oakley shall determine the number of jobs, full and part time, existing in the area described in paragraph (1). The City of Oakley shall use data from a state or federal agency in making the determination. The number of units required pursuant to this section shall be one-fortieth of the number of jobs calculated and shall be included in the City of Oakley s first applicable implementation plan.

(B) For each subsequent implementation plan, the number of additional units shall be based on the increase, if any, in the number of jobs since the prior calculation.

(Added by Stats. 2011, Ch. 710, Sec. 2. Effective October 9, 2011.)












PART 1. GENERAL PROVISIONS

CHAPTER 1. Construction

101

Unless the context otherwise requires, the general provisions hereinafter set forth govern the construction of this division.

(Enacted by Stats. 1939, Ch. 154.)



102

Nothing in this division shall be construed to permit double taxation.

(Enacted by Stats. 1939, Ch. 154.)



103

Property includes all matters and things, real, personal, and mixed, capable of private ownership.

(Enacted by Stats. 1939, Ch. 154.)



104

Real estate or real property includes:

(a) The possession of, claim to, ownership of, or right to the possession of land.

(b) All mines, minerals, and quarries in the land, all standing timber whether or not belonging to the owner of the land, and all rights and privileges appertaining thereto.

(c) Improvements.

(Enacted by Stats. 1939, Ch. 154.)



105

Improvements includes:

(a) All buildings, structures, fixtures, and fences erected on or affixed to the land.

(b) All fruit, nut bearing, or ornamental trees and vines, not of natural growth, and not exempt from taxation, except date palms under eight years of age.

(Amended by Stats. 1977, Ch. 539.)



106

Personal property includes all property except real estate.

(Enacted by Stats. 1939, Ch. 154.)



107

Possessory interests means the following:

(a) Possession of, claim to, or right to the possession of land or improvements that is independent, durable, and exclusive of rights held by others in the property, except when coupled with ownership of the land or improvements in the same person. For the purposes of this subdivision:

(1) Independent means the ability to exercise authority and exert control over the management or operation of the property or improvements, separate and apart from the policies, statutes, ordinances, rules, and regulations of the public owner of the property or improvements. A possession or use is independent if the possession or operation of the property is sufficiently autonomous to constitute more than a mere agency.

(2) Durable means for a determinable period with a reasonable certainty that the use, possession, or claim with respect to the property or improvements will continue for that period.

(3) Exclusive means the enjoyment of a beneficial use of land or improvements, together with the ability to exclude from occupancy by means of legal process others who may interfere with that enjoyment. For purposes of this paragraph, exclusive use includes the following types of use in property:

(A) Sole occupancy or use of property or improvements.

(B) Use as a cotenant.

(C) Concurrent use by a person who has a primary or prevailing right to use property or improvements at any time.

(D) Concurrent uses by persons making qualitatively different uses of property or improvements.

(E) Concurrent use by persons engaged in similar uses that diminish the quantity or quality of the property or improvements.

(F) Concurrent use that does not diminish the quantity or quality of the property or improvements, if the number of those concurrent use grants is restricted.

A use of property or improvements that does not contain one of the elements in subparagraphs (A) to (F), inclusive, shall be rebuttably presumed to be a nonexclusive use.

(b) Taxable improvements on tax-exempt land.

Any possessory interest may, in the discretion of the county board of supervisors, be considered as sufficient security for the payment of any taxes levied thereon and may be placed on the secured roll.

Leasehold estates for the production of gas, petroleum and other hydrocarbon substances from beneath the surface of the earth, and other rights relating to these substances which constitute incorporeal hereditaments or profits a prendre, are sufficient security for the payment of taxes levied thereon. These estates and rights shall not be classified as possessory interests, but shall be placed on the secured roll.

If the tax on any possessory interest or leasehold estate for the production of gas, petroleum and other hydrocarbon substances is unpaid when any installment of secured taxes become delinquent, the tax collector may use those collection procedures which are available for the collection of assessments on the unsecured roll.

If the tax on any possessory interest or leasehold estate for the production of gas, petroleum and other hydrocarbon substances remains unpaid at the time set for the declaration of default for taxes carried on the secured roll, the possessory interest tax together with any penalty and costs which may be accrued thereon while on the secured roll shall be transferred to the unsecured roll.

(Amended by Stats. 1996, Ch. 171, Sec. 2. Effective July 17, 1996.)



107.1

The full cash value of a possessory interest, when arising out of a lease of exempt property, is the excess, if any, of the value of the lease on the open market, as determined by the formula contained in the case of De Luz Homes, Inc. v. County of San Diego (1955), 45 Cal. 2d 546, over the present worth of the rentals under said lease for the unexpired term thereof.

A possessory interest taxable under the provisions of this section shall be assessed to the lessee on the same basis or percentage of valuation employed as to other tangible property on the same roll.

This section applies only to possessory interests created prior to the date on which the decision of the California Supreme Court in De Luz Homes, Inc. v. County of San Diego (1955), 45 Cal. 2d 546, became final. It does not, however, apply to any of such interests created prior to that date that thereafter have been, or may hereafter be, extended or renewed, irrespective of whether the renewal or extension is provided for in the instrument creating the interest.

This section does not apply to leasehold estates for the production of gas, petroleum and other hydrocarbon substances from beneath the surface of the earth, and other rights relating to such substances which constitute incorporeal hereditaments or profits a prendre.

(Amended by Stats. 1970, Ch. 554.)



107.2

The full cash value of leasehold estates in exempt property for the production of gas, petroleum and other hydrocarbon substances from beneath the surface of the earth, and all other taxable rights to produce gas, petroleum and other hydrocarbon substances from exempt property (all of which rights are hereinafter in this section referred to as such oil and gas interests ), is the value of such oil and gas interests exclusive of the value of any royalties or other rights to share in production from exempt property owned by any tax-exempt entity, whether receivable in money or property and whether measured by or based upon production or income or both.

This section applies to such oil and gas interests created prior to the date on which the decision in De Luz Homes, Inc. v. County of San Diego (1955) 45 Cal. 2d 546, became final. This section does not, however, apply to any of such oil and gas interests created prior to such date which have been after such date or are hereafter extended or renewed, unless such extension or renewal is pursuant to authority in a contract, lease, statute, regulation, city charter, ordinance, or other source, which authority permits no reduction of the rate of royalty or other right to share in production on grounds of an increase in the assessed valuation of such oil and gas interest. Moreover, this section does not apply to any of such oil and gas interests if the rate of royalties or other right to share in production has, prior to the effective date of this section, been reduced to adjust for the fact that certain assessors have valued such oil and gas interests without excluding the value of said royalties or other rights to share in production.

(Added by Stats. 1967, Ch. 1684.)



107.3

The full cash value of leasehold estates in exempt property for the production of gas, petroleum and other hydrocarbon substances from beneath the surface of the earth and all other taxable rights to produce gas, petroleum and other hydrocarbon substances from exempt property (all of which rights are hereinafter in this section referred to as such oil and gas interests ), is the value of such oil and gas interests, exclusive of the value of any royalties or other rights to share in production from exempt property owned by any tax-exempt entity, whether receivable in money or property and whether measured by or based upon production or income or both.

This section applies to:

(a) Such oil and gas interests created prior to the date on which the decision in De Luz Homes, Inc. v. County of San Diego (1955) 45 Cal. 2d 546, became final to which Section 107.2 of this code does not apply because said interests were extended or renewed on or before July 26, 1963.

(b) Such oil and gas interests created on or after the date on which said decision become final and on or before July 26, 1963.

This section does not, however, apply to any of such oil and gas interests extended or renewed after July 26, 1963, unless such extension or renewal is pursuant to authority in a contract, lease, statute, regulation, city charter, ordinance or other source which authority permits no reduction of the rate of royalty or other right to share in production upon the ground of an increase in the assessed valuation of such oil and gas interest. Moreover, this section does not apply to any of such oil and gas interests if the rate of royalties or other right to share in production has, prior to the effective date of this section, been reduced to adjust for the fact that certain assessors have valued such oil and gas interests without excluding the value of said royalties or other rights to share in production.

(Added by Stats. 1967, Ch. 1684.)



107.4

(a) For purposes of paragraph (1) of subdivision (a) of Section 107, there is no independent possession or use of land or improvements if that possession or use is pursuant to a contract that includes, but is not limited to, a long-term lease, for the private construction, renovation, rehabilitation, replacement, management, or maintenance of housing for active duty military personnel or their dependents, or both, if all of the following criteria are met:

(1) The military housing constructed and managed by private contractor is situated on a military facility under military control, and the construction of that housing is performed under military guidelines in the same manner as construction that is performed by the military.

(2) All services normally provided by a municipality are required to be purchased from the military facility or a provider designated by the military.

(3) The private contractor is not given the right and ability to exercise any significant authority and control over the management or operation of the military housing, separate and apart from the rules and regulations of the military.

(4) The number of units, the number of bedrooms per unit, and the unit mix are set by the military, and may not be changed by the contractor without prior approval by the military.

(5) Tenants are designated by a military housing agency.

(6) Financing for the project is subject to the approval of the military in its sole discretion.

(7) Rents charged to military personnel or their dependents are set by the military.

(8) The military controls the distribution of revenues from the project to the private contractor, and the private contractor is allowed only a predetermined profit or fee for constructing the military housing.

(9) Evictions from the housing units are subject to the military justice system.

(10) The military prescribes rules and regulations governing the use and occupancy of the property.

(11) The military has the authority to remove or bar persons from the property.

(12) The military may impose access restrictions on the contractor and its tenants.

(13) Any reduction or, if that amount is unknown, the private contractor s reasonable estimate of savings, in property taxes on leased property used for military housing under the Military Housing Privatization Initiative (10 U.S.C. Sec. 2871 et seq.) shall inure solely to the benefit of the residents of the military housing through improvements, such as a child care center provided by the private contractor.

(14) The military housing is constructed, renovated, rehabilitated, remodeled, replaced, or managed under the Military Housing Privatization Initiative, or any successor to that law.

(b) This section shall not apply to a military housing unit managed by a private contractor that is rented to a tenant who is an unaffiliated member of the general public.

(1) Unaffiliated member of the general public means a person who is not a current member of the military. A housing unit rented to or occupied by a person employed as management or maintenance personnel for the military housing property shall not be considered to be a unit rented to an unaffiliated member of the general public.

(2) The private contractor shall annually notify the assessor by February 15 of any housing units rented to unaffiliated members of the general public as of the immediately preceding lien date. The private contractor shall be responsible for any property taxes on housing units rented to unaffiliated members of the general public.

(c) For purposes of this section, military facility under military control means a military base that restricts public access to the military base.

(Amended by Stats. 2010, Ch. 327, Sec. 1. Effective January 1, 2011.)



107.6

(a) The state or any local public entity of government, when entering into a written contract with a private party whereby a possessory interest subject to property taxation may be created, shall include, or cause to be included, in that contract, a statement that the property interest may be subject to property taxation if created, and that the party in whom the possessory interest is vested may be subject to the payment of property taxes levied on the interest.

(b) Failure to comply with the requirements of this section shall not be construed to invalidate the contract. The private party may recover damages from the contracting state or local public entity, where the private party can show that without the notice, he or she had no actual knowledge of the existence of a possessory interest tax.

The private party is rebuttably presumed to have no actual knowledge of the existence of a possessory interest tax.

In order to show damages, the private party need not show that he or she would not have entered the contract but for the failure of notice.

(c) For purposes of this section:

(1) Possessory interest means any interest described in Section 107.

(2) Local public entity shall have the same meaning as that set forth in Section 900.4 of the Government Code and shall include school districts and community college districts.

(3) State means the state and any state agency as defined in Section 11000 of the Government Code and Section 89000 of the Education Code.

(4) Damages mean the amount of the possessory interest tax for the term of the contract.

(Amended by Stats. 1996, Ch. 1087, Sec. 14. Effective January 1, 1997.)



107.7

(a) When valuing possessory interests in real property created by the right to place wires, conduits, and appurtenances along or across public streets, rights-of-way, or public easements contained in either a cable franchise or license granted pursuant to Section 53066 of the Government Code (a cable possessory interest ) or a state franchise to provide video service pursuant to Section 5840 of the Public Utilities Code (a video possessory interest ), the assessor shall value these possessory interests consistent with the requirements of Section 401. The methods of valuation shall include, but not be limited to, the comparable sales method, the income method (including, but not limited to, capitalizing rent), or the cost method.

(b) (1) The preferred method of valuation of a cable television possessory interest or video service possessory interest by the assessor is capitalizing the annual rent, using an appropriate capitalization rate.

(2) For purposes of this section, the annual rent shall be that portion of that franchise fee received that is determined to be payment for the cable possessory interest or video service possessory interest for the actual remaining term or the reasonably anticipated term of the franchise or license or the appropriate economic rent. If the assessor does not use a portion of the franchise fee as the economic rent, the resulting assessments shall not benefit from any presumption of correctness.

(c) If the comparable sales method, which is not the preferred method, is used by the assessor to value a cable possessory interest or video service possessory interest when sold in combination with other property, including, but not limited to, intangible assets or rights, the resulting assessments shall not benefit from any presumption of correctness.

(d) Intangible assets or rights of a cable system or the provider of video services are not subject to ad valorem property taxation. These intangible assets or rights include, but are not limited to: franchises or licenses to construct, operate, and maintain a cable system or video service system for a specified franchise term (excepting therefrom that portion of the franchise or license which grants the possessory interest); subscribers, marketing, and programming contracts; nonreal property lease agreements; management and operating systems; a workforce in place; going concern value; deferred, startup, or prematurity costs; covenants not to compete; and goodwill. However, a cable possessory interest or video service possessory interest may be assessed and valued by assuming the presence of intangible assets or rights necessary to put the cable possessory interest or video service possessory interest to beneficial or productive use in an operating cable system or video service system.

(e) If a change in ownership of a cable possessory interest or video service possessory interest occurs, the person or legal entity required to file a statement pursuant to Section 480, 480.1, or 480.2 shall, at the request of the assessor, provide as a part of that statement the following, if applicable: confirmation of the sales price, allocation of the sales price among the counties, and gross revenue and franchise fee expenses of the cable system or video service system by county. Failure to provide the statement information shall result in a penalty as provided in Section 482, except that the maximum penalty shall be five thousand dollars ($5,000).

(Amended by Stats. 2008, Ch. 179, Sec. 197. Effective January 1, 2009.)



107.8

(a) For purposes of applying subdivision (a) of Section 107 to a lease-leaseback of publicly owned real property, the possession of, claim to, or right to the possession of, land or improvements pursuant to a lease is not independent if the lessee (1) is obligated simultaneously to sublease the property to the public owner of the property for all or substantially all of the lease period, (2) may not exercise authority and exert control over the management or operation of the property separate and apart from the policies, statutes, ordinances, rules and regulations of the public owner, (3) provides as part of the sublease that the public owner has the right to repurchase all of the lessee s rights in the lease, and (4) cannot receive rent or other amounts from the public owner under the sublease (including any amounts due with respect to any repurchase) the present value of which, at the time the lease is entered into, exceeds the present value of the rent or other amounts payable by the lessee under the lease.

(b) For purposes of subdivision (a), the term all or substantially all means at least 85 percent.

(Added by Stats. 1996, Ch. 1169, Sec. 1. Effective September 30, 1996.)



107.9

(a) In addition to any taxable real property interests that an operator of certificated aircraft has at a publicly owned airport that are interests stated in a written agreement for terminal, cargo, hangar, automobile parking lot, storage and maintenance facilities and other buildings and the land thereunder leased in whole or in part by an airline (hereafter the excluded possessory interests ), there exists an additional taxable possessory interest conferred upon an operator of certificated aircraft at a publicly owned airport.

(b) Notwithstanding any other provision of law relating to valuation, for assessments for the 1998 99 fiscal year, and each fiscal year thereafter, (1) regular assessments of all taxable real property interests of the operator of certificated aircraft at a publicly owned airport, other than the excluded possessory interests, and (2) timely escape assessments upon the real property interests governed by this section issued on or after April 1, 1998, pursuant to Sections 531 and 531.2, shall be presumed to be valued and assessed at full cash value for these interests only if the assessor uses the following direct income approach in capitalizing net economic rent:

(1) The economic rent shall be computed by using one-half of the landing fee rate used to calculate the 1996 97 assessment for real property interests, other than excluded possessory interests, multiplied by the aggregate weight of landings by the operator for the airport s fiscal year prior to the 1996 lien date. The one-half of the landing fee rate used to compute the 1996 97 economic rent shall be annually adjusted in accordance with the percentage change, rounded to the nearest one-thousandth of 1 percent, from October of the prior fiscal year to October of the current fiscal year in the California Consumer Price Index for all items, as determined by the California Department of Industrial Relations, except that in no instance shall this adjusted rate exceed one-half of the airport s actual landing fee rate for the last full fiscal year. The economic rent shall also be adjusted in proportion to the increase or decrease in the aggregate weight of landings by the operator for the last full fiscal year at each airport in the taxing county. In the case of a new operator, the economic rent shall be determined by reference to a similarly situated operator.

(2) The expense ratio shall be the ratio used by each county for the 1996 lien date.

(3) The capitalization rates shall not exceed, or be less than, the rates used by each county for the 1996 lien date, except that they shall be annually adjusted in proportion to the changes in the Going-in Cap Rate; All Types as published by the Real Estate Research Corporation, and, as so adjusted, shall be rounded to the nearest one-half percent. If this information ceases to be published by the Real Estate Research Corporation or the format significantly changes, a publication or adjustment agreed to by the airlines and the taxing counties shall be substituted.

(4) The term of possession for each operator shall be the term used by each county to calculate the 1996 97 assessment, but shall not exceed a maximum term of 20 years. Subject to paragraphs (1) to (3), inclusive, of subdivision (b) of Section 61 as applied to interests subject to this subdivision, changes of ownership and term of possessions shall be determined as follows:

(A) In the case of the creation, renewal, extension or assignment of an operating agreement or permit, without the concurrent creation, renewal, extension or assignment of a terminal, hangar, or cargo facility agreement, no change in ownership will be presumed to have occurred and the term of possession shall be the term used by each county for their 1996 97 assessments, not to exceed a maximum of 20 years.

(B) In the case of the creation, renewal, extension or assignment of a terminal, hangar, or cargo facility agreement, a change in ownership will be presumed to have occurred and the term of possession shall be the actual term stated in the written terminal, hangar, or cargo facility agreement, provided that the term shall not be less than 10 years or exceed 15 years.

(C) In the case of any operator without a terminal, hangar, or cargo facility agreement, the actual creation, renewal, extension or assignment of a written operating agreement or permit shall constitute a change in ownership and the actual term of the operating agreement for that carrier will be used, provided that the term shall not be less than 5 years or exceed more than 15 years.

(5) Nothing in this subdivision is intended to apply to the determination of a term of possession for a possessory interest in an excluded possessory interest.

(c) Notwithstanding subdivision (b), in a county in which 1995 96 landing fees were not used to calculate the 1996 97 assessment, the county shall benefit from the presumption of correctness set forth in subdivision (b) only if the assessor uses the following direct income approach in capitalizing net economic rent:

(1) The calculations required in subdivision (b) are performed using the assessment that would have been derived in the 1996 97 fiscal year had the assessor followed the methodology set forth in subdivision (b) using actual airport data for the 1995 96 fiscal year.

(2) If any portion of the airport s landing fee rate for the 1995 96 fiscal year was in dispute and resulted in the creation of an escrow account for a portion of the landing fees paid, that portion of the landing fee rate attributable to the escrowed funds shall not be included in the calculations performed in paragraph (1). However, if the dispute is resolved, in whole or in part, in favor of the publicly owned airport and all or a portion of the escrowed funds are released to the airport, the assessor shall, without regard to any other statutorily imposed time limitation, be entitled to recalculate the assessments required by this subdivision using an adjusted landing fee rate that reflects a final decision on the disposition of escrowed funds to produce escape assessments for all affected years.

(d) Value shall be determined as follows:

(1) Economic rent shall be calculated by applying the expense ratio described in paragraph (2) of subdivision (b) to reduce gross income determined pursuant to paragraph (1) of subdivision (b) or (c) and paragraph (2) of subdivision (c) to arrive at an amount that shall be deemed to be equivalent to economic rent.

(2) Economic rent, as so determined, shall be capitalized for the term provided for in paragraph (4) of subdivision (b) at the capitalization rate determined in accordance with paragraph (3) of subdivision (b).

(e) Assessments under this section shall not exceed the factored base year value established under Article XIII?A of the California Constitution. However, adjustments made in aggregate landing weights under this section are deemed to be a valid basis for adjusting the base year value to the extent of the percentage change in landed weights for purposes of Article XIII?A of the California Constitution. Pursuant to Section 65.1, adjustments in aggregate landing weights shall not be considered a change in ownership or a basis for applying a new term of possession in the airlines preexisting real property interest.

(Added by Stats. 1998, Ch. 85, Sec. 1. Effective June 30, 1998.)



108

State-assessed property means all property required to be assessed by the board under Section 19 of Article XIII of the Constitution and which is subject to local taxation.

(Amended by Stats. 1974, Ch. 311.)



109

Roll means the entire assessment roll. The secured roll is that part of the roll containing State assessed property and property the taxes on which are a lien on real property sufficient, in the opinion of the assessor, to secure payment of the taxes. The remainder of the roll is the unsecured roll. The local roll is those parts of the secured and unsecured roll containing property which it is the county assessor s duty to assess. The board roll is that part of the secured roll containing State assessed property.

(Enacted by Stats. 1939, Ch. 154.)



109.5

Machine-prepared roll means an assessment roll prepared by electronic data-processing equipment, bookkeeping machine, typewriter, or other mechanical device, and such a roll may be displayed in printed form, on microfilm, or by any other means that would make it readily available to the public in a legible form. When so prepared by the assessor, the roll need not contain provision for tax extensions, but the contents thereof may be reproduced by the auditor with provision for tax extensions. Upon such reproduction of the assessment data, the document with provision for tax extensions shall constitute the roll without prejudice to the roll status of the document without such provision.

(Amended by Stats. 1971, Ch. 1238.)



109.6

With the consent of the auditor and tax collector and approval of the board of supervisors, data normally appearing on an extended roll and abstract list may be retained in electronic data-processing equipment and no physical document need be prepared.

Notwithstanding any other provisions of this code, where no physical document of the extended roll and abstract list is prepared, all entries required to be made on the extended roll and abstract list shall be entered into the electronic data-processing records.

The data shall be so stored that it can be made readily available to the public in an understandable form.

(Amended by Stats. 1972, Ch. 776.)



110

(a) Except as is otherwise provided in Section 110.1, full cash value or fair market value means the amount of cash or its equivalent that property would bring if exposed for sale in the open market under conditions in which neither buyer nor seller could take advantage of the exigencies of the other, and both the buyer and the seller have knowledge of all of the uses and purposes to which the property is adapted and for which it is capable of being used, and of the enforceable restrictions upon those uses and purposes.

(b) For purposes of determining the full cash value or fair market value of real property, other than possessory interests, being appraised upon a purchase, full cash value or fair market value is the purchase price paid in the transaction unless it is established by a preponderance of the evidence that the real property would not have transferred for that purchase price in an open market transaction. The purchase price shall, however, be rebuttably presumed to be the full cash value or fair market value if the terms of the transaction were negotiated at arms length between a knowledgeable transferor and transferee neither of which could take advantage of the exigencies of the other. Purchase price, as used in this section, means the total consideration provided by the purchaser or on the purchaser s behalf, valued in money, whether paid in money or otherwise. There is a rebuttable presumption that the value of improvements financed by the proceeds of an assessment resulting in a lien imposed on the property by a public entity is reflected in the total consideration, exclusive of that lien amount, involved in the transaction. This presumption may be overcome if the assessor establishes by a preponderance of the evidence that all or a portion of the value of those improvements is not reflected in that consideration. If a single transaction results in a change in ownership of more than one parcel of real property, the purchase price shall be allocated among those parcels and other assets, if any, transferred based on the relative fair market value of each.

(c) For real property, other than possessory interests, the change of ownership statement required pursuant to Section 480, 480.1, or 480.2, or the preliminary change of ownership statement required pursuant to Section 480.4, shall give any information as the board shall prescribe relative to whether the terms of the transaction were negotiated at arms length. In the event that the transaction includes property other than real property, the change in ownership statement shall give information as the board shall prescribe disclosing the portion of the purchase price that is allocable to all elements of the transaction. If the taxpayer fails to provide the prescribed information, the rebuttable presumption provided by subdivision (b) shall not apply.

(d) Except as provided in subdivision (e), for purposes of determining the full cash value or fair market value of any taxable property, all of the following shall apply:

(1) The value of intangible assets and rights relating to the going concern value of a business using taxable property shall not enhance or be reflected in the value of the taxable property.

(2) If the principle of unit valuation is used to value properties that are operated as a unit and the unit includes intangible assets and rights, then the fair market value of the taxable property contained within the unit shall be determined by removing from the value of the unit the fair market value of the intangible assets and rights contained within the unit.

(3) The exclusive nature of a concession, franchise, or similar agreement, whether de jure or de facto, is an intangible asset that shall not enhance the value of taxable property, including real property.

(e) Taxable property may be assessed and valued by assuming the presence of intangible assets or rights necessary to put the taxable property to beneficial or productive use.

(f) For purposes of determining the full cash value or fair market value of real property, intangible attributes of real property shall be reflected in the value of the real property. These intangible attributes of real property include zoning, location, and other attributes that relate directly to the real property involved.

(Amended by Stats. 1998, Ch. 783, Sec. 1. Effective September 23, 1998.)



110.1

(a) For purposes of subdivision (a) of Section 2 of Article XIII A of the California Constitution, full cash value of real property, including possessory interests in real property, means the fair market value as determined pursuant to Section 110 for either of the following:

(1) The 1975 lien date.

(2) For property which is purchased, is newly constructed, or changes ownership after the 1975 lien date, either of the following:

(A) The date on which a purchase or change in ownership occurs.

(B) The date on which new construction is completed, and if uncompleted, on the lien date.

(b) The value determined under subdivision (a) shall be known as the base year value for the property.

(c) Notwithstanding Section 405.5, for property which was not purchased or newly constructed or has not changed ownership after the 1975 lien date, if the value as shown on the 1975 76 roll is not its 1975 lien date base year value and if the value of that property had not been determined pursuant to a periodic reappraisal under Section 405.5 for the 1975 76 assessment roll, a new 1975 lien date base year value shall be determined at any time until June 30, 1980, and placed on the roll being prepared for the current year; provided, however, that for any county over four million in population the board of supervisors may adopt a resolution granting the assessor of that county until June 30, 1981, the authority to determine those values. Regardless of the foregoing restrictions, property that escaped taxation for 1975 and was not merely underassessed for that year, shall be added to the roll in any year in which the escape is discovered at its 1975 base year value indexed to reflect inflation as provided in subdivision(f). In determining the new base year value for that property, the assessor shall use only those factors and indicia of fair market value actually utilized in appraisals made pursuant to Section 405.5 for the 1975 lien date. The new base year values shall be consistent with the values established by reappraisal for the 1975 lien date of comparable properties which were reappraised pursuant to Section 405.5 for the fiscal year. In the event that determination is made, no escape assessment may be levied and the newly determined full cash value shall be placed on the roll for the current year only; provided, however, the preceding shall not prohibit a determination which is made prior to June 30 of a fiscal year from being reflected on the assessment roll for the current fiscal year.

(d) If the value of any real property as shown on the 1975 76 roll was determined pursuant to a periodic appraisal under Section 405.5, that value shall be the 1975 lien date base year value of the property.

(e) As used in subdivisions (c) and (d), a parcel of property shall be presumed to have been appraised for the 1975 76 fiscal year if the assessor s determination of the value of the property for the 1975 76 fiscal year differed from the value used for purposes of computing the 1974 75 fiscal year tax liability for the property, but the assessor may rebut that presumption by evidence that, notwithstanding the difference in value, that parcel was not appraised pursuant to Section 405.5 for the 1975 76 fiscal year.

(f) For each lien date after the lien date in which the full cash value is determined pursuant to this section, the full cash value of real property, including possessory interests in real property, shall be adjusted by an inflation factor, which shall be determined as provided in subdivision (a) of Section 51.

(Amended by Stats. 1985, Ch. 186, Sec. 11.)



110.5

Full value means fair market value, full cash value, or such other value standard as is prescribed by the Constitution or in this code under the authorization of the Constitution.

(Amended by Stats. 1978, Ch. 292.)



115

Interest in any property includes any legal or equitable interest.

(Enacted by Stats. 1939, Ch. 154.)



116

Map includes plat.

(Enacted by Stats. 1939, Ch. 154.)



117

Lien date is the time when taxes for any fiscal year become a lien on property.

(Enacted by Stats. 1939, Ch. 154.)



118

Assessment year means the period beginning with a lien date and ending immediately prior to the succeeding lien date for taxes levied by the same agency.

(Enacted by Stats. 1939, Ch. 154.)



119

County board means the county board of supervisors when sitting as the county board of equalization.

(Enacted by Stats. 1939, Ch. 154.)



121

Taxing agency includes the State, county, and city. Taxing agency also includes every district that assesses property for taxation purposes and levies taxes or assessments on the property so assessed.

(Amended by Stats. 1941, Ch. 8.)



122

Revenue district includes every city and district for which the county officers assess property and collect taxes or assessments.

(Enacted by Stats. 1939, Ch. 154.)



123

Amount of defaulted taxes on property means the sum of the following amounts:

(a) The amount of taxes which were a lien on the real estate at the time of the declaration of default.

(b) All other unpaid taxes of every description which were a lien on the property for the year of declaration of default and for each year since the declaration of default, as shown on the delinquent rolls for which the time of the declaration of default is past, or, if the property was not assessed for any year, which would be shown on such delinquent roll if it had been assessed in that year; except that the unpaid taxes which would be shown on such delinquent roll if the property had been assessed in any such year shall not be paid if the property was not assessed for any year because of having been acquired by the state or other public agency other than by tax deed. The amount of taxes for any year not assessed shall be based on the valuation required to be made by the assessor on redemption of unassessed property.

(Amended by Stats. 1984, Ch. 988, Sec. 1. Effective September 11, 1984.)



124

Current taxes means taxes which are a lien on property, but which are not included in amount of defaulted taxes except that, between a lien date and the time in the same calendar year when property is declared to be tax-defaulted, the taxes becoming a lien on this lien date in such calendar year are not yet current taxes.

(Amended by Stats. 1984, Ch. 988, Sec. 1.1. Effective September 11, 1984.)



125

Current roll means the roll containing the property on which current taxes are a lien.

(Enacted by Stats. 1939, Ch. 154.)



126

Tax-defaulted property is real property which is subject to a lien for taxes which, by operation of law and by declaration of the tax collector, are in default and from which the lien of the taxes for which it was declared tax-defaulted has not been removed. Where used in this division or in any other provision of law,

(a) Any reference to property tax sold or tax deeded to the state shall refer to tax-defaulted property.

(b) Any reference to the sale to the state shall refer to the declaration of default.

(c) Any reference to the deeding to the state shall refer to property which is subject to a power of sale for nonpayment of taxes.

(Amended by Stats. 1984, Ch. 988, Sec. 1.5. Effective September 11, 1984.)



128

Assessor means the assessing officer of a county, by whatever title he may be known.

(Enacted by Stats. 1939, Ch. 154.)



129

Business inventories shall include goods intended for sale or lease in the ordinary course of business and shall include raw materials and work in process with respect to such goods. Business inventories shall also include animals and crops held primarily for sale or lease, or animals used in the production of food or fiber and feed for such animals.

Business inventories shall not include any goods actually leased or rented on the lien date nor shall business inventories include business machinery or equipment or office furniture, machines or equipment, except when such property is held for sale or lease in the ordinary course of business. Business inventories shall not include any item held for lease which has been or is intended to be used by the lessor prior to or subsequent to the lease. Business inventories shall not include goods intended for sale or lease in the ordinary course of business which cannot be legally sold or leased in this state. If goods which cannot be legally sold or leased are not reported by the taxpayer pursuant to Section 441, it shall be conclusively presumed that the value of the goods when discovered is the value of the goods on the preceding lien date.

Business inventories shall also include goods held by a licensed contractor and not yet incorporated into real property.

(Amended by Stats. 1986, Ch. 1420, Sec. 6.)



130

(a) Vessel includes every description of watercraft used or capable of being used as a means of transportation on water, but does not include aircraft.

(b) Documented vessel means any vessel which is required to have and does have a valid marine document issued by the Bureau of Customs of the United States or any federal agency successor thereto, except documented yachts of the United States, or is registered with, or licensed by, the Department of Motor Vehicles. Documented vessel does not include any vessel exempt from taxation under subdivision (l) of Section 3 of Article XIII of the Constitution of the State of California.

(c) Vessel of the United States means a documented vessel, that is, a vessel registered, enrolled and licensed, or licensed under the laws of the United States, except documented yachts of the United States.

(d) Port of documentation means the home port of a vessel as shown in the marine document in force and issued to the owner of such vessel by the Bureau of Customs of the United States or any federal agency successor thereto.

(e) Marine document includes registry, enrollment and license, and license.

(f) In this state means within the exterior limits of the State of California, and includes all territory within these limits owned by, or ceded to, the United States of America.

(g) Natural resources consist of both the living resources of the sea and the mineral and other nonliving resources of the seabed and subsoil together with living organisms belonging to sedentary species, which are organisms which, at the harvestable stage, either are immobile on or under the seabed or are unable to move except in constant physical contact with the seabed or the subsoil.

(h) Oceanographic research vessel means a vessel which the secretary of the department in which the United States Coast Guard is operating, or his successor, finds is an oceanographic research vessel under the laws of the United States.

(Amended by Stats. 1975, Ch. 224.)



134

Unsecured property is property:

(a) The taxes on which are not a lien on real property sufficient, in the opinion of the assessor, to secure payment of the taxes.

(b) The taxes on which were secured by real property on the lien date and which property was later acquired by the United States, the state, or by any county, city, school district or other public entity and the taxes required to be transferred to the unsecured roll pursuant to Article 5 (commencing with Section 5081) of Chapter 4 of Part 9.

(Amended by Stats. 1979, Ch. 31.)



135

(a) Assessed value shall mean 25 percent of full value to and including the 1980 81 fiscal year, and shall mean 100 percent of full value for the 1981 82 fiscal year and fiscal years thereafter.

(b) Tax rate shall mean a rate based on a 25 percent assessment ratio and expressed as dollars, or fractions thereof, for each one hundred dollars ($100) of assessed valuation to and including the 1980 81 fiscal year, and shall mean a rate expressed as a percentage of full value for the 1981 82 fiscal year and fiscal years thereafter.

(c) Whenever this code requires comparison of assessed values, tax rates or property tax revenues for different years, the assessment ratios and tax rates shall be adjusted as necessary so that the comparisons are made on the same basis and the same amount of tax revenues would be produced or the same relative value of an exemption or subvention will be realized regardless of the method of expressing tax rates or the assessment ratio utilized.

(d) For purposes of expressing tax rates on the same basis, a tax rate based on a 25 percent assessment ratio and expressed in dollars, or fractions thereof, for each one hundred dollars ($100) of assessed value may be multiplied by a conversion factor of twenty-five hundredths of 1 percent to determine a rate comparable to a rate expressed as a percentage of full value; and, a rate expressed as a percentage of full value may be multiplied by a factor of 400 to determine a rate comparable to a rate expressed in dollars, or fractions thereof, for each one hundred dollars ($100) of assessed value and based on a 25 percent assessment ratio.

(Added by Stats. 1978, Ch. 1207.)



136

Whenever any taxes or assessments are entered on the roll under any provision of law, such taxes or assessments shall, notwithstanding any other provision of law to the contrary, be subject to all provions of this division.

(Added by renumbering Section 135 (as added by Stats. 1979, Ch. 242) by Stats. 1980, Ch. 411, Sec. 4. Effective July 11, 1980. Operative January 1, 1981, by Sec. 51 of Ch. 411.)






CHAPTER 2. Administrative Provisions

155

The time fixed in this division for the performance of any act by the assessor or county board may be extended by the board or its executive director for not more than 30 days, or, in case of public calamity, 40 days. If an extension of time is granted, the executive director of the board shall give written notice thereof to the county auditor, county tax collector, and the officer or county board to whom the extension is granted. The executive director shall inform the board at its next regular meeting of any action with respect to extensions taken by him or her. There shall be the same extension of time for any act of the board dependent on the act for which time was extended.

(Amended by Stats. 2003, Ch. 471, Sec. 8. Effective January 1, 2004.)



155.3

The time fixed for the performance of any act by the auditor or tax collector may be extended by the Controller for not more than 30 days, or, in the case of public calamity, 40 days. If an extension of time is granted, the Controller shall give written notice thereof to the county auditor, tax collector, assessor, and board of supervisors. There shall be the same extension of time for any act of the Controller dependent on the act for which time was extended.

(Added by Stats. 1980, Ch. 411, Sec. 6. Effective July 11, 1980. Operative January 1, 1981, by Sec. 51 of Ch. 411.)



155.20

(a) Subject to the limitations listed in subdivisions (b), (c), (d), and (e), a county board of supervisors may exempt from property tax all real property with a base year value (as determined pursuant to Chapter 1 (commencing with Section 50) of Part 0.5) as adjusted by an annual inflation factor pursuant to subdivision (f) of Section 110.1, and personal property with a full value so low that, if not exempt, the total taxes, special assessments, and applicable subventions on the property would amount to less than the cost of assessing and collecting them.

(b) (1) The board of supervisors shall have no authority to exempt property with a total base year value, as adjusted by an annual inflation factor pursuant to subdivision (f) of Section 110.1, or full value of more than ten thousand dollars ($10,000), except that this limitation is increased to fifty thousand dollars ($50,000) in the case of a possessory interest, for a temporary and transitory use, in a publicly owned fairground, fairground facility, convention facility, or cultural facility. For purposes of this paragraph, publicly owned convention or cultural facility means a publicly owned convention center, civic auditorium, theater, assembly hall, museum, or other civic building that is used primarily for staging any of the following:

(A) Conventions, trade and consumer shows, or civic and community events.

(B) Live theater, dance, or musical productions.

(C) Artistic, historic, technological, or educational exhibits.

(2) In determining the level of the exemption, the board of supervisors shall determine at what level of exemption the costs of assessing the property and collecting taxes, assessments, and subventions on the property exceeds the proceeds to be collected. The board of supervisors shall establish the exemption level uniformly for different classes of property. In making this determination, the board of supervisors may consider the total taxes, special assessments, and applicable subventions for the year of assessment only or for the year of assessment and succeeding years where cumulative revenues will not exceed the cost of assessments and collections.

(c) This section does not apply to those real or personal properties enumerated in Section 52.

(d) The exemption authorized by this section shall be adopted by the board of supervisors on or before the lien date for the fiscal year to which the exemption is to apply and may, at the option of the board of supervisors, continue in effect for succeeding fiscal years. Any revision or rescission of the exemption shall be adopted by the board of supervisors on or before the lien date for the fiscal year to which that revision or rescission is to apply.

(e) Nothing in this section shall authorize either of the following:

(1) A county board of supervisors to exempt new construction, unless the new total base year value, as adjusted by an annual inflation factor pursuant to subdivision (f) of Section 110.1, of the property, including this new construction, is ten thousand dollars ($10,000) or less.

(2) An assessor to exempt or not to enroll any property of any value, unless specifically authorized by a county board of supervisors, pursuant to this section.

(Amended by Stats. 2010, Ch. 185, Sec. 2. Effective January 1, 2011.)



156

In the assessment, advertisement, and sale of real property for taxes, initial letters, abbreviations, and figures may be used to designate the township, range, section, or part of a section. Any other abbreviations approved by the board may be used if an explanation of them appears on each page of the roll or a reference appears on each page to a list of abbreviations within each volume of the roll, or if the procedure in Section 109.6 is adopted the list of abbreviations used shall be available to the public in the office of the tax collector. Such list of abbreviations shall be furnished to the tax collector by the assessor.

(Amended by Stats. 1967, Ch. 609.)



158

The Controller has general supervision over the general procedure for tax sales, tax deeds, and redemptions and, to this end, may make any rules and regulations he deems advisable. All county officials are bound by these rules and regulations of the Controller.

(Enacted by Stats. 1939, Ch. 154.)



160

In any action against the county to quiet title allowed under this division, service of process shall be made on the tax collector of the county where the real property is situated.

(Amended by Stats. 1986, Ch. 1420, Sec. 7.)



162

The assessor, tax collector, and auditor shall, except where specifically prohibited by law, charge and collect a fee of one dollar ($1) for preparing each of the following documents:

(a) A certified copy of a redemption certificate.

(b) A certified copy of an installment redemption receipt.

(c) A certified copy of an assessment as entered on the assessment roll.

The fee for providing a copy of a record or document by photographic process shall be the actual cost thereof plus the sum of one dollar ($1). The fee shall be placed in the county general fund.

(Amended by Stats. 2011, Ch. 207, Sec. 1. Effective January 1, 2012.)



162.1

(a) The assessor, tax collector, or auditor shall charge and collect a fee to cover the actual and reasonable costs incurred by the assessor, tax collector, or auditor to prepare a certificate of payment showing taxes paid.

(b) The amount of the fee shall be established by the board of supervisors of the county and shall be subject to the requirements of Chapter 12.5 (commencing with Section 54985) of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 2011, Ch. 207, Sec. 2. Effective January 1, 2012.)



162.5

Any taxing agency, including a taxing agency having its own system for the levying and collection of taxes or assessments, but excluding a county, may by ordinance or resolution of its governing body provide that the county recorder shall file, record, index, and make notations upon, written instruments pertaining to the assessment, sale, and deeding (whether to such agency or a purchaser therefrom) of property taxed or assessed by such agency in the same manner and with the same effect as provided in this division with respect to comparable instruments pertaining to property subject to county taxes, and the county recorder shall comply with such ordinance or resolution upon payment of the same fees as if the taxing agency were the county. The recorded duplicate of any deed to a taxing agency other than the State or county shall be forwarded by the county recorder to the officer designated in the ordinance or resolution.

(Added by renumbering Section 162 by Stats. 1957, Ch. 155.)



163

Any entity that receives revenue that is derived from payments with respect to an assessment lien created pursuant to the Improvement Bond Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code), the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code), or the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code) shall annually notify the assessor of all of the following:

(a) The lien amount on each subject parcel at the time the lien was created.

(b) In the case in which a lien has been completely satisfied, the date and amount of the payment in satisfaction of the lien, and the identity of the party that made that payment.

(c) The amount of the principal balance of the lien on each subject parcel.

(Added by Stats. 1995, Ch. 527, Sec. 4. Effective January 1, 1996.)



163.5

The provisions of this division relating to actions and proceedings for quieting title to property, and holding any tax deed to be void, shall apply to property assessed, sold, or deeded for the taxes or assessments of any taxing agency, including a taxing agency having its own system for the levying and collection of taxes or assessments, but excluding a county, the same, or as nearly the same as possible, as such provisions apply to property assessed, sold, or deeded for county taxes. For this purpose when used in such provisions:

(a) State or county means the taxing agency.

(b) Controller means the governing body of the taxing agency.

(c) District attorney means the attorney or legal counsel of the taxing agency.

Any reference in such provisions to all or any portion of this division shall be deemed for the purposes of this section to refer to comparable provisions of the law, charter, or ordinance pursuant to which the taxing agency involved levies and collects taxes or assessments on property.

(Added by renumbering Section 163 by Stats. 1957, Ch. 155.)



164

The chief accounting officer of each taxing agency other than the State, may examine and audit the accounts of any other taxing agency, other than the State, charged under any provision of this code with the apportionment of the proceeds of collections made on behalf of both agencies. In the event more than one taxing agency has an interest in such collections the governing bodies of the interested taxing agencies may enter into an agreement to accept the report on the audit of the chief accounting officer of one of such interested taxing agencies.

As used in this section, chief accounting officer means as to a county the auditor thereof, as to a city the auditor thereof, as to an irrigation district the secretary of the board of directors thereof, and as to any other taxing agency the officer designated as its chief accounting officer by the governing body thereof.

(Added by renumbering Section 163 by Stats. 1957, Ch. 1565.)



166

(a) Whenever a taxpayer is required to file any statement, affidavit, application, or any other paper or document with a taxing agency by a specified time on a specified date, such filing shall be deemed to be within the specified period if it is sent by United States mail, properly addressed with postage prepaid, and bears a post office cancellation mark of the specified date, or earlier within the specified period, stamped on the envelope, or on itself, or if proof satisfactory to the agency establishes that the mailing occurred on the specified date, or earlier within the specified period.

(b) The provisions of this section shall supersede any contrary special provision of this division unless such special provision specifically provides that this section shall not be applicable.

(c) The provisions of this section are applicable to any filing required to be made by ordinance, rule, or regulation of a taxing agency.

(d) Any statement or affidavit made by a taxpayer asserting such a timely filing must be made within one year of the deadline applicable to the original filing; provided, however, that this subsection shall not apply to any statement or affidavit asserting the timely filing of a property statement or to any statement made by the taxpayer in connection with an escape assessment imposed pursuant to Section 531.

(e) It is the intent of the Legislature that this section be liberally construed in favor of the taxpayer and be applicable to all filings relating to property taxation which are required to be made by a taxpayer by a specified time on a specified date.

(Amended by Stats. 1970, Ch. 748.)



167

(a) Notwithstanding any other provision of law to the contrary, and except as provided in subdivision (b), there shall be a rebuttable presumption affecting the burden of proof in favor of the taxpayer or assessee who has supplied all information as required by law to the assessor in any administrative hearing involving the imposition of a tax on an owner-occupied single-family dwelling, the assessment of an owner-occupied single-family dwelling pursuant to this division, or the appeal of an escape assessment.

(b) Notwithstanding subdivision (a), the rebuttable presumption described in that subdivision shall not apply in the case of an administrative hearing with respect to the appeal of an escape assessment resulting from a taxpayer s failure either to file with the assessor a change in ownership statement or a business property statement, or to obtain a permit for new construction.

(c) For the purposes of this section, an owner-occupied single-family dwelling means a single-family dwelling that satisfies both of the following:

(1) The dwelling is the owner s principal place of residence.

(2) The dwelling qualifies for a homeowners property tax exemption.

(Amended by Stats. 2011, Ch. 220, Sec. 1. Effective January 1, 2012.)



168

Any document required in this division to be executed by the tax collector may be executed with a facsimile signature in lieu of a manual signature if the manual signature is filed with the Secretary of State and is certified under oath by the tax collector.

Upon compliance with this section, the facsimile signature shall have the same legal effect as the manual signature of the tax collector.

(Added by Stats. 1982, Ch. 431, Sec. 1.)



168.5

Any document required in this division to be acknowledged by the county clerk at no charge may be acknowledged by a notary public or other county official pursuant to Section 1181 of the Civil Code, at no charge.

(Added by Stats. 1999, Ch. 941, Sec. 8. Effective January 1, 2000.)



169

The board shall encourage uniform statewide appraisal and assessment practices.

(Added by Stats. 1993, Ch. 387, Sec. 1. Effective January 1, 1994.)






CHAPTER 2.5. Disaster Relief

170

(a) Notwithstanding any provision of law to the contrary, the board of supervisors may, by ordinance, provide that every assessee of any taxable property, or any person liable for the taxes thereon, whose property was damaged or destroyed without his or her fault, may apply for reassessment of that property as provided herein. The ordinance may also specify that the assessor may initiate the reassessment where the assessor determines that within the preceding 12 months taxable property located in the county was damaged or destroyed.

To be eligible for reassessment the damage or destruction to the property shall have been caused by any of the following:

(1) A major misfortune or calamity, in an area or region subsequently proclaimed by the Governor to be in a state of disaster, if that property was damaged or destroyed by the major misfortune or calamity that caused the Governor to proclaim the area or region to be in a state of disaster. As used in this paragraph, damage includes a diminution in the value of property as a result of restricted access to the property where that restricted access was caused by the major misfortune or calamity.

(2) A misfortune or calamity.

(3) A misfortune or calamity that, with respect to a possessory interest in land owned by the state or federal government, has caused the permit or other right to enter upon the land to be suspended or restricted. As used in this paragraph, misfortune or calamity includes a drought condition such as existed in this state in 1976 and 1977.

The application for reassessment may be filed within the time specified in the ordinance or within 12 months of the misfortune or calamity, whichever is later, by delivering to the assessor a written application requesting reassessment showing the condition and value, if any, of the property immediately after the damage or destruction, and the dollar amount of the damage. The application shall be executed under penalty of perjury, or if executed outside the State of California, verified by affidavit.

An ordinance may be made applicable to a major misfortune or calamity specified in paragraph (1) or to any misfortune or calamity specified in paragraph (2), or to both, as the board of supervisors determines. An ordinance may not be made applicable to a misfortune or calamity specified in paragraph (3), unless an ordinance making paragraph (2) applicable is operative in the county. The ordinance may specify a period of time within which the ordinance shall be effective, and, if no period of time is specified, it shall remain in effect until repealed.

(b) Upon receiving a proper application, the assessor shall appraise the property and determine separately the full cash value of land, improvements and personalty immediately before and after the damage or destruction. If the sum of the full cash values of the land, improvements and personalty before the damage or destruction exceeds the sum of the values after the damage by ten thousand dollars ($10,000) or more, the assessor shall also separately determine the percentage reductions in value of land, improvements and personalty due to the damage or destruction. The assessor shall reduce the values appearing on the assessment roll by the percentages of damage or destruction computed pursuant to this subdivision, and the taxes due on the property shall be adjusted as provided in subdivision (e). However, the amount of the reduction shall not exceed the actual loss.

(c) The assessor shall notify the applicant in writing of the amount of the proposed reassessment. The notice shall state that the applicant may appeal the proposed reassessment to the local board of equalization within six months of the date of mailing the notice. If an appeal is requested within the six-month period, the board shall hear and decide the matter as if the proposed reassessment had been entered on the roll as an assessment made outside the regular assessment period. The decision of the board regarding the damaged value of the property shall be final, provided that a decision of the local board of equalization regarding any reassessment made pursuant to this section shall create no presumption as regards the value of the affected property subsequent to the date of the damage.

Those reassessed values resulting from reductions in full cash value of amounts, as determined above, shall be forwarded to the auditor by the assessor or the clerk of the local equalization board, as the case may be. The auditor shall enter the reassessed values on the roll. After being entered on the roll, those reassessed values shall not be subject to review, except by a court of competent jurisdiction.

(d) (1) If no application is made and the assessor determines that within the preceding 12 months a property has suffered damage caused by misfortune or calamity that may qualify the property owner for relief under an ordinance adopted under this section, the assessor shall provide the last known owner of the property with an application for reassessment. The property owner shall file the completed application within 12 months after the occurrence of said damage. Upon receipt of a properly completed, timely filed application, the property shall be reassessed in the same manner as required in subdivision (b).

(2) This subdivision does not apply where the assessor initiated reassessment as provided in subdivision (a) or (l).

(e) The tax rate fixed for property on the roll on which the property so reassessed appeared at the time of the misfortune or calamity, shall be applied to the amount of the reassessment as determined in accordance with this section and the assessee shall be liable for: (1) a prorated portion of the taxes that would have been due on the property for the current fiscal year had the misfortune or calamity not occurred, to be determined on the basis of the number of months in the current fiscal year prior to the misfortune or calamity; plus, (2) a proration of the tax due on the property as reassessed in its damaged or destroyed condition, to be determined on the basis of the number of months in the fiscal year after the damage or destruction, including the month in which the damage was incurred. For purposes of applying the preceding calculation in prorating supplemental taxes, the term fiscal year means that portion of the tax year used to determine the adjusted amount of taxes due pursuant to subdivision (b) of Section 75.41. If the damage or destruction occurred after January 1 and before the beginning of the next fiscal year, the reassessment shall be utilized to determine the tax liability for the next fiscal year. However, if the property is fully restored during the next fiscal year, taxes due for that year shall be prorated based on the number of months in the year before and after the completion of restoration.

(f) Any tax paid in excess of the total tax due shall be refunded to the taxpayer pursuant to Chapter 5 (commencing with Section 5096) of Part 9, as an erroneously collected tax or by order of the board of supervisors without the necessity of a claim being filed pursuant to Chapter 5.

(g) The assessed value of the property in its damaged condition, as determined pursuant to subdivision (b) compounded annually by the inflation factor specified in subdivision (a) of Section 51, shall be the taxable value of the property until it is restored, repaired, reconstructed or other provisions of the law require the establishment of a new base year value.

If partial reconstruction, restoration, or repair has occurred on any subsequent lien date, the taxable value shall be increased by an amount determined by multiplying the difference between its factored base year value immediately before the calamity and its assessed value in its damaged condition by the percentage of the repair, reconstruction, or restoration completed on that lien date.

(h) (1) When the property is fully repaired, restored, or reconstructed, the assessor shall make an additional assessment or assessments in accordance with subparagraph (A) or (B) upon completion of the repair, restoration, or reconstruction:

(A) If the completion of the repair, restoration, or reconstruction occurs on or after January 1, but on or before May 31, then there shall be two additional assessments. The first additional assessment shall be the difference between the new taxable value as of the date of completion and the taxable value on the current roll. The second additional assessment shall be the difference between the new taxable value as of the date of completion and the taxable value to be enrolled on the roll being prepared.

(B) If the completion of the repair, restoration, or reconstruction occurs on or after June 1, but before the succeeding January 1, then the additional assessment shall be the difference between the new taxable value as of the date of completion and the taxable value on the current roll.

(2) On the lien date following completion of the repair, restoration, or reconstruction, the assessor shall enroll the new taxable value of the property as of that lien date.

(3) For purposes of this subdivision, new taxable value shall mean the lesser of the property s (A) full cash value, or (B) factored base year value or its factored base year value as adjusted pursuant to subdivision (c) of Section 70.

(i) The assessor may apply Chapter 3.5 (commencing with Section 75) of Part 0.5 in implementing this section, to the extent that chapter is consistent with this section.

(j) This section applies to all counties, whether operating under a charter or under the general laws of this state.

(k) Any ordinance in effect pursuant to Section 155.1, 155.13, or 155.14 shall remain in effect according to its terms as if that ordinance was adopted pursuant to this section, subject to the limitations of subdivision (b).

(l) When the assessor does not have the general authority pursuant to subdivision (a) to initiate reassessments, if no application is made and the assessor determines that within the preceding 12 months a property has suffered damage caused by misfortune or calamity, that may qualify the property owner for relief under an ordinance adopted under this section, the assessor may, with the approval of the board of supervisors, reassess the particular property for which approval was granted as provided in subdivision (b) and notify the last known owner of the property of the reassessment.

(Amended by Stats. 2006, Ch. 364, Sec. 1.3. Effective January 1, 2007.)



171

(a) Notwithstanding any other provision of law, no interest or penalties shall be imposed or collected with respect to any delinquent installments of property taxes levied for the 1992 93 fiscal year on qualified residential real property.

(b) The county treasurer or tax collector shall not take any collection action, and shall cease any collection action that has commenced, with respect to any delinquent property taxes for the 1992 93 fiscal year that were levied on qualified real property, until on or after January 1, 1994. The treasurer or tax collector may impose any applicable interest and penalties on any delinquent property taxes levied on qualified real property for the 1992 93 fiscal year beginning on or after January 1, 1994, if those taxes or any portion thereof remain delinquent on or after that date.

(c) For purposes of this section:

(1) Qualified residential real property means any residential real property that meets all of the following conditions:

(A) No amount of property taxes levied on that property was delinquent at the close of the 1991 92 fiscal year.

(B) The owner of the property suffered economic hardship as a result of the civil unrest that occurred in Los Angeles in April and May 1992.

(C) The property is eligible for a homeowner s exemption.

(2) An owner shall be deemed to have suffered economic hardship if both of the following occur:

(A) The owner signs a declaration under penalty of perjury under the laws of this state that he or she suffered economic hardship as a result of the civil unrest that occurred in Los Angeles in April and May 1992.

(B) A business owned by the taxpayer, the taxpayer s primary place of work, or the taxpayer s residence that qualifies for the homeowner s exemption is located in the area designated as the Los Angeles Revitalization Zone pursuant to Government Code Section 7102.

(d) A claim for relief under this section shall be filed by an owner on a form and in the manner as the treasurer or tax collector shall prescribe.

(e) The treasurer or tax collector shall permit any individual entitled to relief under this section who has paid any interest or penalties in connection with delinquent taxes levied for the 1992 93 fiscal year on qualified residential real property prior to filing a claim for relief to also file a claim for refund of the interest and penalties paid on a form and in the manner as the treasurer or tax collector shall prescribe.

(Amended by Stats. 1995, Ch. 91, Sec. 153. Effective January 1, 1996.)






CHAPTER 2.6. Disaster Relief for Manufactured Homes

172

Whenever a manufactured home is destroyed on or after January 1, 1982, as the result of a disaster declared by the Governor, the owner shall be entitled to relief from local property taxation or vehicle license fees in accordance with the provisions of this chapter.

(Amended by Stats. 2002, Ch. 775, Sec. 9. Effective January 1, 2003.)



172.1

(a) To claim tax relief in accordance with the provisions of this chapter, the owner shall execute a declaration under penalty of perjury that the replaced manufactured home was destroyed by a disaster declared by the Governor and shall furnish with that declaration any other information, prescribed by the Department of Housing and Community Development after consultation with the California Assessors Association, as is necessary to establish eligibility for relief under this chapter.

To be eligible for relief under this chapter, the replacement manufactured home must be comparable in size, utility, and location, as determined by the county assessor, with the destroyed manufactured home.

For purpose of this section, destroyed means damaged to such an extent that the cost of repair to the manufactured home would exceed its value at that time immediately preceding its destruction, or the manufactured home is declared a total loss for insurance purposes.

(b) If the replacement manufactured home is subject to local property taxation, the affidavit and documentation required by subdivision (a) shall be forwarded to the assessor of the county of situs. If the assessor determines that the owner of the replacement manufactured home is eligible for tax relief in accordance with the provisions of this chapter, the assessor shall, notwithstanding any other provision of law, do either of the following:

(1) If the destroyed manufactured home was subject to the vehicle license fee, enroll the replacement manufactured home with an assessed valuation so that the local property taxes paid shall be the same amount as the vehicle license fee and registration fee due on the destroyed manufactured home for the year prior to its destruction.

(2) If the destroyed manufactured home was subject to local property taxation, enroll the replacement manufactured home at a taxable value equal to the taxable value of the destroyed manufactured home at the time of its destruction.

(c) If the assessor determines that the owner of the replacement manufactured home is not eligible for tax relief in accordance with the provisions of this chapter, the replacement manufactured home shall be assessed in accordance with Part 13 (commencing with Section 5800).

(d) If the replacement manufactured home is subject to the vehicle license fee, the affidavit and documentation required by subdivision (a) shall be forwarded to the Department of Housing and Community Development. If the department determines that the owner is eligible for tax relief in accordance with the provisions of this chapter, the department shall do either of the following:

(1) If the destroyed manufactured home was subject to the vehicle license fee, assign an in-lieu taxation classification and rating year for determination of depreciation such that the owner of the replacement manufactured home will be charged registration and license fees no greater than those he or she would have been charged for the destroyed manufactured home.

(2) If the destroyed manufactured home was subject to local property taxation, assign an in-lieu taxation classification and rating year for determination of depreciation such that the owner of the replacement manufactured home will be charged registration and license fees equal to local property taxes paid on the destroyed manufactured home for the year prior to its destruction.

(e) If the department determines that a replacement manufactured home subject to the vehicle license fee is not eligible for tax relief in accordance with the provisions of this chapter, the vehicle license fee for the replacement manufactured home shall be determined in accordance with the provisions of Sections 18115 and 18115.5 of the Health and Safety Code.

(f) If the tax on a replacement manufactured home determined in accordance with subdivision (b) or (d) is greater than the tax would be if determined without reference to this chapter, the lesser amount shall be levied.

(g) If a manufactured home subject to tax relief in accordance with the provisions of this chapter is subsequently sold or transferred to another party, the subsequent owner shall not receive this tax relief unless he or she is eligible in his or her own right for that relief.

(Amended by Stats. 2002, Ch. 775, Sec. 10. Effective January 1, 2003.)






CHAPTER 3. Limitation of Actions

175

All deeds heretofore and hereafter issued to any taxing agency, including taxing agencies which have their own system for the levying and collection of taxes, by reason of the delinquency of property taxes or assessments levied by any taxing agency or revenue district, shall be conclusively presumed to be valid unless held to be invalid in an appropriate proceeding in a court of competent jurisdiction to determine the validity of the deed commenced within one year after the execution of the deed, or within one year after the effective date of this section, whichever is later. These proceedings may be prosecuted within the time limits specified above in the manner and subject to the provisions of Sections 3618 to 3636, inclusive.

(Amended by Stats. 1988, Ch. 830, Sec. 5. Applicable July 1, 1989, by Sec. 31 of Ch. 830.)



177

(a) A proceeding based on an alleged invalidity or irregularity of any deed heretofore or hereafter issued upon the sale of property by any taxing agency, including taxing agencies which have their own system for the levying and collection of taxes, in the enforcement of delinquent property taxes or assessments, or a proceeding based on an alleged invalidity or irregularity of any proceedings leading up to such deed, can only be commenced within one year after the date of recording of such deed in the county recorder s office or within one year after June 1, 1954, whichever is later.

(b) A defense based on an alleged invalidity or irregularity of any deed heretofore or hereafter issued upon the sale of property by any taxing agency, including taxing agencies which have their own system for the levying and collection of taxes, in the enforcement of delinquent property taxes or assessments, or a defense based on an alleged invalidity or irregularity of any proceedings leading up to such deed, can only be maintained in a proceeding commenced within one year after the date of recording of such deed in the county recorder s office or within one year after June 1, 1954, whichever is later.

(c) Sections 351 to 358, inclusive, of the Code of Civil Procedure do not apply to the time within which a proceeding may be brought under the provisions of this section.

(d) Nothing in this section shall operate to extend the time within which any proceeding based on the alleged invalidity or irregularity of any tax deed may be brought under any other section of this code.

(e) This section shall not apply to any deed issued by a taxing agency within five years from the time the property was sold to said taxing agency.

(Added by Stats. 1953, Ch. 1655.)






CHAPTER 4. Disaster Relief

181

As used in this chapter:

(a) Eligible county means a county which meets both of the following requirements:

(1) Has been proclaimed by the Governor to be in a state of disaster as a result of storms and floods occurring during February 1986.

(2) Has adopted an ordinance providing for property reassessment pursuant to Section 170.

(b) Eligible property means real property and any manufactured home which has received the homeowners exemption or is eligible for the homeowners exemption as of March 1, 1986, and which is located in an eligible county.

(c) Property tax deferral claim means a claim filed by the owner of eligible property in conjunction with or in addition to the filing of an application for reassessment of that property pursuant to Section 170, which enables the owner to defer payment of the April 10, 1986, installment of taxes on property on the regular secured roll for the 1985 86 fiscal year, as provided in Section 185.

(Amended by Stats. 2002, Ch. 775, Sec. 11. Effective January 1, 2003.)



182

On or before May 31, 1986, the tax collector of an eligible county shall certify to the Director of Finance the total amount of the second installment of property taxes on the regular secured roll for the 1985 86 fiscal year which are not paid by 5 p.m. on April 10, 1986, and which are delinquent, less the total amount of payments of that second installment received between April 10, 1986, and the date of the tax collector s certification, and the delinquency percentage rate for property taxes on the regular secured roll for the 1982 83, 1983 84, and 1984 85 fiscal years.

(Amended by Stats. 1986, Ch. 1110, Sec. 3. Effective September 24, 1986.)



182.5

If an eligible county has adopted an ordinance in accordance with Section 191, the tax collector shall certify to the Director of Finance on or before May 1, 1986, the total amount of supplemental roll property tax deferral claims submitted pursuant to Section 191 to the county by 5 p.m. on April 10, 1986.

(Added by Stats. 1986, Ch. 16, Sec. 3. Effective March 11, 1986.)



183

If the tax collector of an eligible county has certified to the Director of Finance the information specified in Section 182, the Director of Finance shall determine an amount for payment to the county which is equal to the amount of the second installment of property taxes on the regular secured roll for the 1985 86 fiscal year which is not paid by 5 p.m. on April 10, 1986, less a percentage of that amount which is equal to the average delinquency rate for property taxes on the regular secured roll for the immediately preceding three fiscal years. The Director of Finance shall certify the amount so determined to the Controller for allocation to the county. Upon receipt of certification by the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days thereafter.

(Added by Stats. 1986, Ch. 16, Sec. 3. Effective March 11, 1986.)



184

If the tax collector of an eligible county has certified to the Director of Finance the information specified in Section 182.5, the Director of Finance shall certify this amount to the Controller for allocation to the county. Upon receipt of certification by the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days thereafter.

(Added by Stats. 1986, Ch. 16, Sec. 3. Effective March 11, 1986.)



185

(a) Any owner of eligible property who files on or before April 10, 1986, a claim for reassessment pursuant to the provisions of Section 170 based upon flood or storm damage occurring in February 1986 and amounting to ten thousand dollars ($10,000) or more under procedures set forth in subdivision (b) of Section 170, may apply to the county assessor to defer payment of the second installment of property taxes on the regular secured roll for the 1985 86 fiscal year with respect to that property which are due no later than April 10, 1986. If a timely claim is filed, the payment shall be deferred without penalty or interest until the assessor has reassessed the property and a corrected bill prepared pursuant to the provisions of Section 170 has been issued to the property owner. Taxes deferred pursuant to this section are due 30 days after the date the corrected tax bill is issued and if unpaid thereafter are delinquent as provided in Section 2610.5 and shall be subject to the penalty provided by law.

(b) If, following reassessment pursuant to subdivision (a), the assessor determines that an owner who applied and was granted a deferral of property taxes did not file a claim in good faith, the owner shall be assessed a delinquency penalty for the nonpayment of the deferred taxes.

(c) The provisions of this section do not apply to property taxes paid through impound accounts.

(Amended by Stats. 1986, Ch. 1110, Sec. 4. Effective September 24, 1986.)



187

On or before December 31, 1986, each eligible county shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 183, less the amount of its property tax revenue lost in the 1985 86 fiscal year as a result of the reassessment pursuant to Section 170 of that property which was damaged or destroyed by the storms and floods of February 1986. If the amount computed pursuant to this section for an eligible county is less than zero, the Controller shall allocate that amount to the county.

(Added by Stats. 1986, Ch. 16, Sec. 3. Effective March 11, 1986.)



187.5

On or before December 31, 1986, each eligible county which has adopted an ordinance in accordance with Section 191, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 184, less the amount of its supplemental roll property tax revenue lost in the 1985 86 fiscal year as the result of reassessment pursuant to Section 170 of that property which was damaged or destroyed by the storms and floods of February 1986 and for which a deferral of supplemental roll property taxes was claimed pursuant to the ordinance adopted in accordance with Section 191.

(Added by Stats. 1986, Ch. 16, Sec. 3. Effective March 11, 1986.)



188

The allocation of funds to and the repayment of funds by counties made pursuant to this chapter shall be subject to review and audit by the Controller.

(Amended by Stats. 1986, Ch. 1110, Sec. 5. Effective September 24, 1986.)



188.5

The Department of Finance and the Controller shall establish guidelines in carrying out the provisions of this chapter. These guidelines shall include a procedure for the review of claims submitted by an eligible county to the Department of Finance for allocations under this chapter. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, these standards shall not be subject to the review and approval of the Office of Administrative Law.

(Added by Stats. 1986, Ch. 16, Sec. 3. Effective March 11, 1986.)



189

Each eligible county shall make every reasonable effort to inform eligible property owners of the benefits provided by this chapter.

(Added by Stats. 1986, Ch. 16, Sec. 3. Effective March 11, 1986.)



190

It is the intent of this chapter to provide immediate tax relief where property was damaged during the February 1986 storms and floods and to ensure that local governments receive the property tax revenues necessary to carry out their operations in the 1985 86 fiscal year.

(Amended by Stats. 1986, Ch. 1110, Sec. 6. Effective September 24, 1986.)



191

Each eligible county may adopt an ordinance to permit the deferral of unpaid nondelinquent supplemental roll taxes on eligible property reassessed pursuant to Chapter 3.5 (commencing with Section 75) of Part 0.5 which has sustained ten thousand dollars ($10,000) or more in damage as the result of floods or storms occurring in February 1986 if the owner files a claim for deferral on or before April 10, 1986, with the assessor. The corrected supplemental bill shall be due on the last day of the month following the month in which the corrected bill is mailed or the delinquent date of the second installment of the original bill, whichever is later.

(Amended by Stats. 1986, Ch. 1110, Sec. 7. Effective September 24, 1986.)






CHAPTER 5. Disaster Relief: Tax Deferral

194

As used in this chapter:

(a) Eligible county means a county that meets both of the following requirements:

(1) Has been proclaimed by the Governor to be in a state of emergency.

(2) Has adopted an ordinance providing property tax relief for disaster victims as provided in Section 170.

(b) Eligible property means real property and any manufactured home, including any new construction that was completed or any change in ownership that occurred prior to the date of the disaster that meets both of the following requirements:

(1) Is located in an eligible county.

(2) Has sustained substantial disaster damage and the disaster resulted in the issuance of a state of emergency proclamation by the Governor.

Eligible property does not include any real property or any manufactured home, whether or not it otherwise qualifies as eligible property, if that real property or manufactured home was purchased or otherwise acquired by a claimant for relief under this chapter after the last date on which the disaster occurred.

(c) Fair market value means full cash value or fair market value as defined in Section 110.

(d) Next property tax installment payment date means December 10 or April 10, whichever date occurs first after the last date on which the eligible property was damaged.

(e) Property tax deferral claim means a claim filed by the owner of eligible property in conjunction with, or in addition to, the filing of an application for reassessment of that property pursuant to Section 170, that enables the owner to defer payment of the next installment of taxes on property on the regular secured roll for the current fiscal year, as provided in Section 194.1 or to defer payment of taxes on property on the supplemental roll for the current fiscal year, as provided in Section 194.9.

(f) Substantial disaster damage, as to real property located in a county declared to be a disaster by the Governor, means, with respect to real property and any manufactured home that has received the homeowners exemption or is eligible for the exemption as of the most recent lien date, damage amounting to at least 10 percent of its fair market value or ten thousand dollars ($10,000), whichever is less; and, with respect to other property, damage to the parcel of at least 20 percent of its fair market value immediately preceding the disaster causing the damage.

(Amended by Stats. 2003, Ch. 471, Sec. 9. Effective January 1, 2004.)



194.1

(a) Any owner of eligible property who files on or before the next property tax installment payment date, a claim for reassessment pursuant to Section 170, or whose property is otherwise reassessed pursuant to Section 170, may apply to the county assessor to defer payment of that installment of property taxes on the regular secured roll for the current fiscal year with respect to that property which are due no later than that date which immediately follows the disaster which resulted in substantial disaster damage. If a timely claim for deferral is filed, the payment shall be deferred without penalty or interest until the assessor has reassessed the property and a corrected bill prepared pursuant to Section 170 has been sent to the property owner. Taxes deferred pursuant to this section are due 30 days after receipt by the owner of the corrected tax bill and if unpaid thereafter are delinquent as provided in Section 2610.5 and shall be subject to the penalty provided by law.

(b) If, following reassessment pursuant to subdivision (a), the assessor determines that an owner who applied and was granted a deferral of property taxes did not file the claim in good faith, the owner shall be assessed a delinquency penalty for the nonpayment of the deferred taxes.

(c) This section does not apply to property taxes paid through impound accounts.

(Amended by Stats. 1992, 1st Ex. Sess., Ch. 15, Sec. 1. Effective June 30, 1992.)



194.2

On or before January 15 or May 15, whichever date is sooner, the tax collector of an eligible county shall certify to the Director of Finance the total amount of the most recent installment of property taxes for all eligible property on both the regular secured roll that were deferred pursuant to Section 194.1 or pursuant to an ordinance adopted by the eligible county pursuant to Section 195.1.

(Amended by Stats. 1999, Ch. 387, Sec. 1. Effective September 15, 1999.)



194.3

If an eligible county has adopted an ordinance in accordance with Section 194.9, the tax collector shall certify to the Director of Finance on or before January 31 or May 31, whichever date is sooner, the total amount of supplemental roll property tax deferral claims submitted pursuant to Section 194.9 to the county by 5 p.m. on the most recent property tax installment payment date.

(Added by Stats. 1988, Ch. 1507, Sec. 14.)



194.4

After the tax collector of an eligible county has certified an amount to the Director of Finance pursuant to Section 194.2 or Section 194.3, the director shall, within 30 days and after verification, certify this amount to the Controller for allocation to the county. Upon receipt of certification by the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days thereafter.

(Amended by Stats. 1999, Ch. 387, Sec. 2. Effective September 15, 1999.)



194.5

On or before the December 31 or April 30 next following an eligible county s receipt of an allocation pursuant to Section 194.4, whichever date is sooner, the eligible county shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount of that allocation.

(Amended by Stats. 1999, Ch. 387, Sec. 3. Effective September 15, 1999.)



194.8

The allocation of funds to, and the repayment of funds by, counties made pursuant to this chapter shall be subject to review and audit by the Controller.

(Added by Stats. 1988, Ch. 1507, Sec. 14.)



194.9

Each eligible county may adopt an ordinance to permit the deferral of unpaid nondelinquent current fiscal year supplemental roll taxes on eligible property reassessed pursuant to Chapter 3.5 (commencing with Section 75) of Part 0. 5 if the owner files with the assessor a claim for deferral on or before the next property tax installment payment date. Taxes deferred pursuant to this section shall be due on the last day of the month following the month in which the corrected bill is mailed or the delinquent date of the next installment of the original bill, whichever is later.

(Added by Stats. 1988, Ch. 1507, Sec. 14.)



195

The Department of Finance shall establish guidelines in carrying out this chapter. These guidelines shall include a procedure for the review of claims submitted by an eligible county to the Department of Finance.

(Added by Stats. 1988, Ch. 1507, Sec. 14.)



195.1

Any eligible county may adopt an ordinance providing for the temporary postponement of the second consecutive installment of taxes on property on the regular secured roll until the next property tax installment payment date, and, notwithstanding any other provision of this chapter, also for the further postponement of the preceding installment of taxes on property on the regular secured roll which was deferred pursuant to Section 194.1, until that date. The state shall provide no reimbursement payments to local jurisdictions for the postponement of property taxes pursuant to this section, unless the Governor specifies otherwise in the proclamation of the emergency with respect to which the postponement was implemented.

(Amended by Stats. 1999, Ch. 387, Sec. 5. Effective September 15, 1999.)



195.2

In the 1991 92 fiscal year or as soon as possible thereafter during the 1992 93 fiscal year, the county auditor of an eligible county, proclaimed by the Governor to be in a state of disaster as a result of the floods that occurred in California in February 1992, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for that fiscal year resulting from the reassessment of eligible properties by the county assessor pursuant to Section 170, except that the amount certified shall not include any estimated property tax revenue reductions to school districts (other than basic state aid school districts), county offices of education, and community college districts.

(Added by Stats. 1992, 1st Ex. Sess., Ch. 19, Sec. 1. Effective September 21, 1992.)



195.3

After the county auditor of an eligible county described in Section 195.2 has made the applicable certification to the Director of Finance pursuant to Section 195.2, the director shall, within 30 days and after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days thereafter.

(Added by Stats. 1992, 1st Ex. Sess., Ch. 19, Sec. 2. Effective September 21, 1992.)



195.4

On or before December 31, 1992, each eligible county described in Section 195.2 shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.3, less the actual amount of its property tax revenue lost in the immediately preceding fiscal year on the regular secured and supplemental rolls with respect to eligible properties as a result of the reassessment of those properties pursuant to Section 170, excluding any property tax revenue lost by school districts (other than basic state aid districts), county offices of education, and community college districts. If the amount computed pursuant to this section for an eligible county is less than zero, the Controller shall allocate that amount to the county.

(Added by Stats. 1992, 1st Ex. Sess., Ch. 19, Sec. 3. Effective September 21, 1992.)



195.5

In the 1991 92 fiscal year or as soon as possible thereafter, the county auditor of an eligible county, proclaimed by the Governor to be in a state of disaster as a result of the earthquakes that occurred in California in April 1992, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 1992 93 fiscal year resulting from the reassessment of eligible properties by the county assessor pursuant to Section 170, except that the amount certified shall not include any estimated property tax revenue reductions to school districts (other than basic state aid school districts), county offices of education, and community college districts. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 1992, 1st Ex. Sess., Ch. 20, Sec. 1. Effective September 28, 1992.)



195.6

After the county auditor of an eligible county described in Section 195.5 has made the applicable certification to the Director of Finance pursuant to Section 195.5, the director shall, within 30 days and after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days thereafter.

(Added by Stats. 1992, 1st Ex. Sess., Ch. 20, Sec. 2. Effective September 28, 1992.)



195.7

On or before December 31, 1993, each eligible county described in Section 195.5 shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.6, less the actual amount of its property tax revenue lost in the 1992 93 fiscal year on the regular secured roll and on the supplemental roll, with respect to eligible properties as a result of the reassessment of those properties pursuant to Section 170, excluding any property tax revenue lost by school districts (other than basic state aid school districts), county offices of education, and community college districts. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution. If the amount computed pursuant to this section for an eligible county is less than zero, the Controller shall allocate that amount to the county.

(Added by Stats. 1992, 1st Ex. Sess., Ch. 20, Sec. 3. Effective September 28, 1992.)



195.71

In the 1993 94 fiscal year, or as soon as possible thereafter, the county auditor of an eligible county, proclaimed by the Governor to be in a state of disaster as a result of earthquake, aftershock, or any other related casualty that occurred in the Counties of Los Angeles, Orange, and Ventura, on or after January 17 in 1994, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for that fiscal year resulting from the reassessment of eligible properties by the county assessor pursuant to Section 170, except that the amount certified shall not include any estimated property tax revenue reductions to school districts (other than basic state aid school districts) and county offices of education. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 1994, Ch. 17, Sec. 1. Effective March 15, 1994.)



195.72

After the county auditor of an eligible county, as described in Section 195.71, has made the applicable certification to the Director of Finance pursuant to Section 195.71, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days thereafter.

(Added by Stats. 1994, Ch. 17, Sec. 2. Effective March 15, 1994.)



195.73

On or before December 31, 1995, each eligible county, as described in Section 195.71, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.71, less the actual amount of its property tax revenue lost in the 1993 94 fiscal year on the regular secured and supplemental rolls with respect to eligible properties as a result of the reassessment of those properties pursuant to Section 170, excluding any property tax revenue lost by school districts (other than basic state aid school districts) and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the 1993 94 fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.72, the Controller shall allocate the amount of that excess to that eligible county. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Amended by Stats. 1995, 1st Ex. Sess., Ch. 10, Sec. 1. Effective October 10, 1995.)



195.77

In the 1996 97 fiscal year, or as soon as possible thereafter, the county auditor of an eligible county, proclaimed by the Governor to be in a state of disaster as a result of storm, flooding, or any other related casualty that occurred in that county during December 1996 or January 1997, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 1996 97 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of that disaster, except that the amount certified shall not include any estimated property tax revenue reductions to school districts (other than basic state aid school districts) and county offices of education. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 1997, 1st Ex. Sess., Ch. 3, Sec. 1. Effective August 25, 1997.)



195.78

After the county auditor of an eligible county, as described in Section 195.77, has made the applicable certification to the Director of Finance pursuant to that same section, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days thereafter.

(Added by Stats. 1997, 1st Ex. Sess., Ch. 3, Sec. 2. Effective August 25, 1997.)



195.79

On or before July 1, 1998, each eligible county, as described in Section 195.77, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.78, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.77 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts (other than basic state aid school districts) and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.78, the Controller shall allocate the amount of that excess to that eligible county. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 1997, 1st Ex. Sess., Ch. 3, Sec. 3. Effective August 25, 1997.)



195.80

In the 1997 98 fiscal year, the county auditor of an eligible county, proclaimed by the Governor to be in a state of disaster as a result of storm, flooding, or any other related casualty that occurred in that county during February 1998, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 1997 98 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of that disaster, except that the amount certified shall not include any estimated property tax revenue reductions to school districts (other than basic state aid school districts) and county offices of education. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 1998, Ch. 749, Sec. 1. Effective September 23, 1998.)



195.81

After the county auditor of an eligible county, as described in Section 195.80, has made the applicable certification to the Director of Finance pursuant to that section, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days thereafter.

(Added by Stats. 1998, Ch. 749, Sec. 2. Effective September 23, 1998.)



195.82

On or before June 30, 1999, each eligible county, as described in Section 195.80, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.81, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.80 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts (other than basic state aid school districts) and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.81, the Controller shall allocate the amount of that excess to that eligible county. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 1998, Ch. 749, Sec. 3. Effective September 23, 1998.)



195.83

In the 1998 99 fiscal year, the county auditor of an eligible county, proclaimed by the Governor to be in a state of disaster as a result of a freeze or any other related casualty that occurred in that county during the winter of 1998 99, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 1998 99 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of that disaster, except that the amount certified shall not include any estimated property tax revenue reductions to school districts (other than basic state aid school districts) and county offices of education. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 1999, Ch. 165, Sec. 1. Effective July 26, 1999.)



195.84

After the county auditor of an eligible county, as described in Section 195.83, has made the applicable certification to the Director of Finance pursuant to that section, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days thereafter.

(Added by Stats. 1999, Ch. 165, Sec. 2. Effective July 26, 1999.)



195.85

On or before June 30, 2000, each eligible county, as described in Section 195.83, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.84, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.83 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts (other than basic state aid school districts) and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.84, the Controller shall allocate the amount of that excess to that eligible county. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 1999, Ch. 165, Sec. 3. Effective July 26, 1999.)



195.86

By September 30, 2001, the auditor of the County of Napa, which was the subject of the Governor s Proclamation of a state of emergency for the earthquake occurring in September 2000, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 2000 01 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of that disaster, except that the amount certified shall not include any estimated property tax revenue reductions to school districts (other than basic state aid school districts) and county offices of education. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2001, Ch. 158, Sec. 1. Effective August 9, 2001.)



195.87

After the county auditor of an eligible county, as described in Section 195.86, has made the applicable certification to the Director of Finance pursuant to that section, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days thereafter.

(Added by Stats. 2001, Ch. 158, Sec. 2. Effective August 9, 2001.)



195.88

On or before June 30, 2002, each eligible county, as described in Section 195.86, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.87, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.86 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts (other than basic state aid school districts) and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.87, the Controller shall allocate the amount of that excess to that eligible county. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2001, Ch. 158, Sec. 3. Effective August 9, 2001.)



195.89

By September 30, 2004, the auditors of the Counties of Los Angeles, Riverside, San Bernardino, San Diego, San Luis Obispo, Santa Barbara, and Ventura, which were the subject of the Governor s Proclamation of a state of emergency for the fires occurring in October and November 2003, for the mudslides occurring in San Bernardino County as a result of those fires, and for the earthquake that occurred in December 2003 in San Luis Obispo County and Santa Barbara County, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 2003 04 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of that disaster, except that the amount certified shall not include any estimated property tax revenue reductions to school districts (other than basic state aid school districts) and county offices of education. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2004, Ch. 772, Sec. 2. Effective September 25, 2004.)



195.90

After the county auditor of an eligible county, as described in Section 195.89, has made the applicable certification to the Director of Finance pursuant to that section, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days.

(Added by Stats. 2004, Ch. 772, Sec. 3. Effective September 25, 2004.)



195.91

On or before June 30, 2005, each eligible county, as described in Section 195.89, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.90, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.89 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts (other than basic state aid school districts) and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.90, the Controller shall allocate the amount of that excess to that eligible county. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2004, Ch. 772, Sec. 4. Effective September 25, 2004.)



195.92

(a) By September 30, 2005, the auditors of the Counties of Kern, Los Angeles, Santa Barbara, and Ventura, which were the subject of the Governor s proclamations of a state of emergency for the severe rainstorms that occurred in December 2004, January 2005, February 2005, or March 2005, that caused flash floods, mudslides, the accumulation of debris, and that washed out and damaged roads in those counties, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 2004 05 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of that disaster, except that the amount certified shall not include any estimated property tax revenue reductions to school districts, other than basic state aid school districts, and county offices of education.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2005, Ch. 623, Sec. 2. Effective October 6, 2005.)



195.93

After the county auditor of an eligible county, as described in Section 195.92, has made the applicable certification to the Director of Finance pursuant to that section, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days.

(Added by Stats. 2005, Ch. 623, Sec. 3. Effective October 6, 2005.)



195.94

(a) On or before June 30, 2006, each eligible county, as described in Section 195.92, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.93, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.92 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts, other than basic state aid school districts, and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.93, the Controller shall allocate the amount of that excess to that eligible county.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2005, Ch. 623, Sec. 4. Effective October 6, 2005.)



195.95

(a) By September 30, 2005, the Auditor of Shasta County, which was the subject of the Governor s Proclamation of a state of emergency for the wildfires that occurred in Shasta County during August 2004, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 2004 05 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of that disaster, except that the amount certified shall not include any estimated property tax revenue reductions to school districts, other than basic state aid school districts, and county offices of education.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2005, Ch. 624, Sec. 1. Effective October 6, 2005.)



195.96

After the Auditor of Shasta County has made the applicable certification to the Director of Finance pursuant to Section 195.95, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days.

(Added by Stats. 2005, Ch. 624, Sec. 2. Effective October 6, 2005.)



195.97

(a) On or before June 30, 2006, Shasta County shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.96, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.95 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts, other than basic state aid school districts, and county offices of education. If the actual amount of property tax revenue lost by Shasta County in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.96, the Controller shall allocate the amount of that excess to that county.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2005, Ch. 624, Sec. 3. Effective October 6, 2005.)



195.98

(a) By September 30, 2005, the auditors of the Counties of Orange, Riverside, San Bernardino, and San Diego, which counties were the subject of the Governor s proclamations of a state of emergency for the severe rainstorms that occurred in December 2004, January 2005, February 2005, or March 2005, that caused flash floods, mudslides, the accumulation of debris, and that washed out and damaged roads in those counties, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 2004-05 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of that disaster, except that the amount certified shall not include any estimated property tax revenue reductions to school districts, other than basic state aid school districts, and county offices of education.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2005, Ch. 622, Sec. 2. Effective October 6, 2005.)



195.99

After the county auditor of an eligible county, as described in Section 195.98, has made the applicable certification to the Director of Finance pursuant to that section, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days.

(Added by Stats. 2005, Ch. 622, Sec. 3. Effective October 6, 2005.)



195.100

(a) On or before June 30, 2006, each eligible county, as described in Section 195.98, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.99, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.98 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts, other than basic state aid school districts, and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.99, the Controller shall allocate the amount of that excess to that eligible county.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2005, Ch. 622, Sec. 4. Effective October 6, 2005.)



195.101

(a) In fiscal year 2005 06, the auditors of the Counties of Del Norte, Humboldt, Lake, Mendocino, Napa, Sonoma, and Trinity, which counties were the subject of the Governor s proclamations of a state of emergency for the severe rainstorms that occurred from December 19, 2005, to January 3, 2006, and caused flash floods, mudslides, the accumulation of debris, and that washed-out and damaged roads in those counties, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 2005 06 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of that disaster, except that the amount certified shall not include any estimated property tax revenue reductions to school districts, other than basic state aid school districts, and county offices of education.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2006, Ch. 896, Sec. 2. Effective September 30, 2006.)



195.102

After the county auditor of an eligible county, as described in Section 195.101, has made the applicable certification to the Director of Finance pursuant to that section, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days.

(Added by Stats. 2006, Ch. 896, Sec. 3. Effective September 30, 2006.)



195.103

(a) On or before June 30, 2007, each eligible county, as described in Section 195.101, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.102, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.101 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts, other than basic state aid school districts, and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.102, the Controller shall allocate the amount of that excess to that eligible county.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2006, Ch. 896, Sec. 4. Effective September 30, 2006.)



195.104

(a) By September 30, 2006, the auditors of the Counties of Alameda, Alpine, Amador, Butte, Calaveras, Colusa, Contra Costa, El Dorado, Fresno, Kings, Lake, Lassen, Madera, Marin, Mariposa, Merced, Monterey, Napa, Nevada, Placer, Plumas, Sacramento, San Joaquin, San Luis Obispo, San Mateo, Santa Cruz, Shasta, Sierra, Siskiyou, Solano, Sonoma, Stanislaus, Sutter, Tulare, Tuolumne, Yolo, and Yuba, which were the subject of the Governor s proclamations of a state of emergency for the severe rainstorms that occurred during the period from December 19, 2005, to April 16, 2006, inclusive, that caused flooding, mudslides, the accumulation of debris, and that washed-out and damaged roads in those counties, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 2005 06 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of that disaster, except that the amount certified shall not include any estimated property tax revenue reductions to school districts, other than basic state aid school districts, and county offices of education.

(b) By September 30, 2006, the auditor of the County of San Bernardino, which was the subject of the Governor s proclamation of a state of emergency for the wildfires that commenced on July 9, 2006, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 2005 06 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of that disaster, except that the amount certified shall not include any estimated property tax revenue reductions to school districts, other than basic state aid school districts, and county offices of education.

(c) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2006, Ch. 897, Sec. 2. Effective September 30, 2006.)



195.105

After the county auditor of an eligible county, as described in Section 195.104, has made the applicable certification to the Director of Finance pursuant to that section, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days.

(Added by Stats. 2006, Ch. 897, Sec. 3. Effective September 30, 2006.)



195.106

(a) On or before June 30, 2007, each eligible county, as described in Section 195.104, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.105, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.104 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts, other than basic state aid school districts, and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.105, the Controller shall allocate the amount of that excess to that eligible county.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2006, Ch. 897, Sec. 4. Effective September 30, 2006.)



195.107

(a) By October 31, 2007, the auditor of the County of Ventura, which was the subject of the Governor s proclamations of a state of emergency during the 2006 calendar year, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 2006 07 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of those disasters, except that the amount certified shall not include any estimated property tax revenue reductions to school districts, other than basic state aid school districts, and county offices of education.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2007, Ch. 224, Sec. 1. Effective September 21, 2007.)



195.108

After the county auditor of the eligible county, as described in Section 195.107, has made the applicable certification to the Director of Finance pursuant to that section, the director shall within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days.

(Added by Stats. 2007, Ch. 224, Sec. 2. Effective September 21, 2007.)



195.109

(a) On or before June 30, 2008, the eligible county, as described in Section 195.107, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.108, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.107 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts, other than basic state aid school districts, and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.108, the Controller shall allocate the amount of that excess to that eligible county.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2007, Ch. 224, Sec. 3. Effective September 21, 2007.)



195.110

(a) By October 31, 2007, the auditor of the County of Riverside, which was the subject of the Governor s proclamation of a state of emergency for the wildfires that commenced on October 26, 2006, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 2006 07 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of that disaster, except that the amount certified shall not include any estimated property tax revenue reductions to school districts, other than basic state aid school districts, and county offices of education.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2007, Ch. 222, Sec. 1. Effective September 21, 2007.)



195.111

After the county auditor of an eligible county, as described in Section 195.110, has made the applicable certification to the Director of Finance pursuant to that section, the director shall within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days.

(Added by Stats. 2007, Ch. 222, Sec. 2. Effective September 21, 2007.)



195.112

(a) On or before June 30, 2008, each eligible county, as described in Section 195.110, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.111, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.110 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts, other than basic state aid school districts, and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.111, the Controller shall allocate the amount of that excess to that eligible county.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2007, Ch. 222, Sec. 3. Effective September 21, 2007.)



195.116

(a) By October 31, 2007, the auditors of the Counties of El Dorado, Fresno, Imperial, Kern, Kings, Madera, Merced, Monterey, Riverside, San Bernardino, San Diego, San Luis Obispo, Santa Barbara, Santa Clara, Stanislaus, Tulare, Ventura, and Yuba that were the subject of the Governor s proclamations of a state of emergency for the severe freezing conditions that commenced January 11, 2007, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 2006 07 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of that disaster, except that the amount certified shall not include any estimated property tax revenue reductions to school districts, other than basic state aid school districts, and county offices of education.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2007, Ch. 223, Sec. 1. Effective September 21, 2007.)



195.117

After the county auditor of an eligible county, as described in Section 195.116, has made the applicable certification to the Director of Finance pursuant to that section, the director shall within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days.

(Added by Stats. 2007, Ch. 223, Sec. 2. Effective September 21, 2007.)



195.118

(a) On or before June 30, 2008, each eligible county, as described in Section 195.116, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.117, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.116 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts, other than basic state aid school districts, and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.117, the Controller shall allocate the amount of that excess to that eligible county.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2007, Ch. 223, Sec. 3. Effective September 21, 2007.)



195.120

(a) By October 31, 2008, the auditor of the County of El Dorado, which was the subject of the Governor s proclamation of a state of emergency for the wildfires that commenced on June 24, 2007, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 2007 08 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of that disaster, except that the amount certified shall not include any estimated property tax revenue reductions to school districts, other than basic state aid school districts, and county offices of education.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Amended by Stats. 2008, Ch. 386, Sec. 1. Effective September 27, 2008.)



195.121

After the county auditor of the eligible county, as described in Section 195.120, has made the applicable certification to the Director of Finance pursuant to that section, the director shall within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days.

(Added by Stats. 2007, Ch. 224, Sec. 5. Effective September 21, 2007.)



195.122

(a) On or before June 30, 2009, the eligible county, as described in Section 195.120, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.121, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.120 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts, other than basic state aid school districts, and county offices of education. If the actual amount of property tax revenue lost by the eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.121, the Controller shall allocate the amount of that excess to that eligible county.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Amended by Stats. 2008, Ch. 386, Sec. 2. Effective September 27, 2008.)



195.123

(a) By September 30, 2008, the auditors of the Counties of Santa Barbara and Ventura, which were the subject of the Governor s proclamation of a state of emergency for the Zaca Fire that commenced on July 4, 2007, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 2007 08 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of that disaster, except that the amount certified shall not include any estimated property tax revenue reductions to school districts, other than basic state aid school districts, and county offices of education.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2007, Ch. 224, Sec. 7. Effective September 21, 2007.)



195.124

After the county auditor of the eligible county, as described in Section 195.123, has made the applicable certification to the Director of Finance pursuant to that section, the director shall within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days.

(Added by Stats. 2007, Ch. 224, Sec. 8. Effective September 21, 2007.)



195.125

(a) On or before June 30, 2009, the eligible county, as described in Section 195.123, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.124, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.123 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts, other than basic state aid school districts, and county offices of education. If the actual amount of property tax revenue lost by the eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.124, the Controller shall allocate the amount of that excess to that eligible county.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2007, Ch. 224, Sec. 9. Effective September 21, 2007.)



195.128

(a) By October 30, 2008, the auditors of the Counties of Los Angeles, Orange, Riverside, San Bernardino, San Diego, Santa Barbara, and Ventura, which were the subject of the Governor s disaster proclamations of September 15, 2007, and October 21, 2007, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 2008 09 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of those disasters, except that the amount certified shall not include any estimated property tax revenue reductions to school districts, other than basic state aid school districts, and county offices of education.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2008, Ch. 386, Sec. 3. Effective September 27, 2008.)



195.129

After the county auditor of the eligible county, as described in Section 195.128, has made the applicable certification to the Director of Finance pursuant to that section, the director shall within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days.

(Added by Stats. 2008, Ch. 386, Sec. 4. Effective September 27, 2008.)



195.130

(a) On or before June 30, 2009, the eligible county, as described in Section 195.128, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.129, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.128 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts, other than basic state aid school districts, and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.129, the Controller shall allocate the amount of that excess to that eligible county.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2008, Ch. 386, Sec. 5. Effective September 27, 2008.)



195.131

(a) By October 30, 2008, the auditor of the County of Riverside, which was the subject of the Governor s proclamation of a state of emergency for the extremely strong and damaging winds that commenced on October 20, 2007, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 2008 09 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of those disasters, except that the amount certified shall not include any estimated property tax revenue reductions to school districts, other than basic state aid school districts, and county offices of education.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2008, Ch. 386, Sec. 6. Effective September 27, 2008.)



195.132

After the county auditor of the eligible county, as described in Section 195.131, has made the applicable certification to the Director of Finance pursuant to that section, the director shall within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days.

(Added by Stats. 2008, Ch. 386, Sec. 7. Effective September 27, 2008.)



195.133

(a) On or before June 30, 2009, the eligible county, as described in Section 195.131, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.132, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.131 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts, other than basic state aid school districts, and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.132, the Controller shall allocate the amount of that excess to that eligible county.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2008, Ch. 386, Sec. 8. Effective September 27, 2008.)



195.134

(a) By September 30, 2009, the auditors of the Counties of Butte, Kern, Mariposa, Mendocino, Monterey, Plumas, Santa Clara, Santa Cruz, Shasta, and Trinity, which were the subject of the Governor s proclamations of a state of emergency for the wildfires that occurred during May or June 2008, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 2008 09 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of those disasters, except that the amount certified shall not include any estimated property tax revenue reductions to school districts, other than basic state aid school districts, and county offices of education.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2008, Ch. 386, Sec. 9. Effective September 27, 2008.)



195.135

After the county auditor of the eligible county, as described in Section 195.134, has made the applicable certification to the Director of Finance pursuant to that section, the director shall within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days.

(Added by Stats. 2008, Ch. 386, Sec. 10. Effective September 27, 2008.)



195.136

(a) On or before June 30, 2010, the eligible county, as described in Section 195.134, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.135, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.134 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts, other than basic state aid school districts, and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.135, the Controller shall allocate the amount of that excess to that eligible county.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2008, Ch. 386, Sec. 11. Effective September 27, 2008.)



195.137

(a) By September 30, 2009, the auditor of the County of Santa Barbara, which was the subject of the Governor s proclamation of a state of emergency for wildfires that commenced on July 1, 2008, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 2008 09 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of those disasters, except that the amount certified shall not include any estimated property tax revenue reductions to school districts, other than basic state aid school districts, and county offices of education.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2008, Ch. 386, Sec. 12. Effective September 27, 2008.)



195.138

After the county auditor of the eligible county, as described in Section 195.137, has made the applicable certification to the Director of Finance pursuant to that section, the director shall within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days.

(Added by Stats. 2008, Ch. 386, Sec. 13. Effective September 27, 2008.)



195.139

(a) On or before June 30, 2010, an eligible county, as described in Section 195.137, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.138, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.137 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts, other than basic state aid school districts, and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.138, the Controller shall allocate the amount of that excess to that eligible county.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2008, Ch. 386, Sec. 14. Effective September 27, 2008.)



195.140

(a) By September 30, 2009, the auditor of the County of Inyo, which was the subject of the Governor s proclamations of a state of emergency for wildfires that commenced on July 6, 2007, and the severe rainstorms that commenced on July 12, 2008, and caused flash floods, landslides, the accumulation of debris, and that washed-out and damaged roads in that county, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 2008 09 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of that disaster, except that the amount certified shall not include any estimated property tax revenue reductions to school districts, other than basic state aid school districts, and county offices of education.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2008, Ch. 386, Sec. 15. Effective September 27, 2008.)



195.141

After the county auditor of an eligible county, as described in Section 195.140, has made the applicable certification to the Director of Finance pursuant to that section, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days.

(Added by Stats. 2008, Ch. 386, Sec. 16. Effective September 27, 2008.)



195.142

(a) On or before June 30, 2010, each eligible county, as described in Section 195.140, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.141, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.140 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts, other than basic state aid school districts, and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.141, the Controller shall allocate the amount of that excess to that eligible county.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2008, Ch. 386, Sec. 17. Effective September 27, 2008.)



195.143

(a) By September 30, 2009, the auditor of the County of Humboldt, which was the subject of the Governor s proclamation of a state of emergency for wildfires that commenced on May 22, 2008, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 2008 09 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of those disasters, except that the amount certified shall not include any estimated property tax revenue reductions to school districts, other than basic state aid school districts, and county offices of education.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2008, Ch. 386, Sec. 18. Effective September 27, 2008.)



195.144

After the county auditor of the eligible county, as described in Section 195.143, has made the applicable certification to the Director of Finance pursuant to that section, the director shall within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days.

(Added by Stats. 2008, Ch. 386, Sec. 19. Effective September 27, 2008.)



195.145

(a) On or before June 30, 2010, an eligible county, as described in Section 195.143, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.144, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.143 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts, other than basic state aid school districts, and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.144, the Controller shall allocate the amount of that excess to that eligible county.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2008, Ch. 386, Sec. 20. Effective September 27, 2008.)



195.164

(a) By October 30, 2010, the auditor of the County of Humboldt, which was the subject of the Governor s proclamation of a state of emergency for the earthquake that occurred on January 9, 2010, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 2009 10 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of that disaster, except that the amount certified shall not include any estimated property tax revenue reductions to school districts, other than basic state aid school districts, and county offices of education.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2010, Ch. 449, Sec. 1. Effective September 29, 2010.)



195.165

After the county auditor of the eligible county, as described in Section 195.164, has made the applicable certification to the Director of Finance pursuant to that section, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days.

(Added by Stats. 2010, Ch. 449, Sec. 2. Effective September 29, 2010.)



195.166

(a) On or before June 30, 2011, an eligible county, as described in Section 195.164, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.165, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.164 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts, other than basic state aid school districts, and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.165, the Controller shall allocate the amount of that excess to that eligible county.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2010, Ch. 449, Sec. 3. Effective September 29, 2010.)



195.167

(a) By October 30, 2010, the auditors of the Counties of Calaveras, Imperial, Los Angeles, Orange, Riverside, San Bernardino, San Francisco, and Siskiyou, which were the subject of the Governor s proclamations of a state of emergency for the severe winter storms that commenced in January 2010 that caused damage by the severe rainstorms, heavy snows, floods, or mudslides, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 2009 10 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of those disasters, except that the amount certified shall not include any estimated property tax revenue reductions to school districts, other than basic state aid school districts, and county offices of education.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2010, Ch. 447, Sec. 1. Effective September 29, 2010.)



195.168

After the county auditor of the eligible county, as described in Section 195.167, has made the applicable certification to the Director of Finance pursuant to that section, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days.

(Added by Stats. 2010, Ch. 447, Sec. 2. Effective September 29, 2010.)



195.169

(a) On or before June 30, 2011, an eligible county, as described in Section 195.167, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.168, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.167 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts, other than basic state aid school districts, and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.168, the Controller shall allocate the amount of that excess to that eligible county.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2010, Ch. 447, Sec. 3. Effective September 29, 2010.)



195.170

(a) By October 30, 2010, the auditor of the County of Imperial, which was the subject of the Governor s proclamation of a state of emergency for the earthquake that occurred on April 4, 2010, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 2009 10 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of that disaster, except that the amount certified shall not include any estimated property tax revenue reductions to school districts, other than basic state aid school districts, and county offices of education.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2010, Ch. 461, Sec. 2. Effective September 29, 2010.)



195.171

After the county auditor of the eligible county, as described in Section 195.170, has made the applicable certification to the Director of Finance pursuant to that section, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days.

(Added by Stats. 2010, Ch. 461, Sec. 3. Effective September 29, 2010.)



195.172

(a) On or before June 30, 2011, an eligible county, as described in Section 195.170, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.171, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.170 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts, other than basic state aid school districts, and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.171, the Controller shall allocate the amount of that excess to that eligible county.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2010, Ch. 461, Sec. 4. Effective September 29, 2010.)



195.176

(a) By October 30, 2011, the auditor of the County of San Mateo, which was the subject of the Governor s proclamation of a state of emergency for the explosion and fire that occurred on September 9, 2010, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 2010 11 fiscal year resulting from the reassessment by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170 of those properties that are eligible properties as a result of the explosion and fire, except that the amount certified shall not include any estimated property tax revenue reductions to school districts, other than basic state aid school districts, and county offices of education.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2010, 6th Ex. Sess., Ch. 2, Sec. 1. Effective October 19, 2010.)



195.177

After the county auditor of the County of San Mateo has made the applicable certification to the Director of Finance pursuant to Section 195.176, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days.

(Added by Stats. 2010, 6th Ex. Sess., Ch. 2, Sec. 2. Effective October 19, 2010.)



195.178

(a) On or before June 30, 2012, the County of San Mateo shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 195.177, less the actual amount of its property tax revenue lost on the regular secured and supplemental rolls with respect to those eligible properties described in Section 195.176 as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts, other than basic state aid school districts, and county offices of education. If the actual amount of property tax revenue lost by the County of San Mateo in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 195.177, the Controller shall allocate the amount of that excess to that county.

(b) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 2010, 6th Ex. Sess., Ch. 2, Sec. 3. Effective October 19, 2010.)



196.1

In the 1991 92 fiscal year or as soon as possible thereafter, the county auditor of an eligible county, proclaimed by the Governor to be in a state of disaster as a result of the riots that occurred in California during April and May 1992, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on the regular secured roll and the supplemental roll for the 1992 93 fiscal year resulting from the reassessment of eligible properties by the county assessor pursuant to Section 170, except that the amount certified shall not include any estimated property tax revenue reductions to school districts (other than basic state aid school districts), county offices of education, and community college districts. For purposes of this section, basic state aid school district means a school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 1992, 1st Ex. Sess., Ch. 17, Sec. 2. Effective September 21, 1992.)



196.2

After the county auditor of an eligible county described in Section 196.1 has made the applicable certification to the Director of Finance pursuant to Section 196.1, the director shall, within 30 days and after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days thereafter.

(Added by Stats. 1992, 1st Ex. Sess., Ch. 17, Sec. 3. Effective September 21, 1992.)



196.3

On or before December 31, 1993, each eligible county described in Section 196.1 shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 196.2, less the actual amount of its property tax revenue lost on the regular secured roll and the supplemental roll for the 1992 93 fiscal year, with respect to eligible properties as a result of the reassessment of those properties pursuant to Section 170, excluding any property tax revenue lost by school districts (other than basic state aid school districts), county offices of education, and community college districts. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution. If the amount computed pursuant to this section for an eligible county is less than zero, the Controller shall allocate that amount to the county.

(Added by Stats. 1992, 1st Ex. Sess., Ch. 17, Sec. 4. Effective September 21, 1992.)



196.4

(a) In the 1991 92 fiscal year, the county auditor of an eligible county, proclaimed by the Governor to be in a state of disaster as a result of the Oakland/Berkeley Fire that occurred in October 1991, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for that fiscal year resulting from the reassessment of eligible properties by the county assessor pursuant to Section 170, except that the amount certified shall not include any estimated property tax revenue reductions to school districts (other than basic state aid school districts), county offices of education, and community college districts.

(b) In the 1991 92 fiscal year, the county auditor of an eligible county, proclaimed by the Governor to be in a state of disaster as a result of the Painted Cave Fire that occurred in June 1990, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for the 1990 91 fiscal year resulting from the reassessment of eligible properties by the county assessor pursuant to Section 170, except that the amount certified shall not include any estimated property tax revenue reductions to school districts (other than basic aid school districts), county offices of education, and community college districts.

(c) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, as it read on January 1, 2013, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Amended by Stats. 2013, Ch. 47, Sec. 114. Effective July 1, 2013.)



196.5

After the county auditor of an eligible county, as described in Section 196.4, has made the applicable certification to the Director of Finance pursuant to Section 196.4, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days thereafter.

(Added by Stats. 1992, 1st Ex. Sess., Ch. 15, Sec. 3. Effective June 30, 1992.)



196.6

(a) On or before December 31, 1992, each eligible county, as described in subdivision (a) of Section 196.4, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 196.4, less the actual amount of its property tax revenue lost in the immediately preceding fiscal year on the regular secured and supplemental rolls with respect to eligible properties as a result of the reassessment of those properties pursuant to Section 170, excluding any property tax revenue lost by school districts (other than basic state aid school districts), county offices of education, and community college districts. If the amount computed pursuant to this subdivision for an eligible county described in this subdivision is less than zero, the Controller shall allocate that amount to the county.

(b) On or before December 31, 1992, each eligible county, as described in subdivision (b) of Section 196.4, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 196.4, less the actual amount of its property tax revenue lost in the 1990 91 fiscal year on the regular secured and supplemental rolls with respect to eligible properties as a result of the reassessment of those properties pursuant to Section 170, excluding any property tax revenue lost by school districts (other than basic state aid school districts), county offices of education, and community college districts. If the amount computed pursuant to this subdivision for an eligible county as described in this subdivision is less than zero, the Controller shall allocate that amount to the county.

(c) For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Amended by Stats. 1992, 1st Ex. Sess., Ch. 20, Sec. 5. Effective September 28, 1992.)



196.61

In the 1992 93 fiscal year, or as soon as possible thereafter, the county auditor of an eligible county, proclaimed by the Governor to be in a state of disaster as a result of storm, flooding, or any other related casualty that occurred in the Counties of Alpine, Contra Costa, Fresno, Humboldt, Imperial, Lassen, Los Angeles, Madera, Mendocino, Modoc, Monterey, Napa, Orange, Plumas, Riverside, San Bernardino, San Diego, Santa Barbara, Sierra, Siskiyou, Sonoma, Tehama, Trinity, and Tulare, and the City of Fillmore in January 1993, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for that fiscal year resulting from the reassessment of eligible properties by the county assessor pursuant to Section 170, except that the amount certified shall not include any estimated property tax revenue reductions to school districts (other than basic state aid school districts), county offices of education, and community college districts. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 1993, Ch. 979, Sec. 1. Effective October 11, 1993.)



196.62

After the county auditor of an eligible county, as described in Section 196.61, has made the applicable certification to the Director of Finance pursuant to Section 196.61, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days thereafter.

(Added by Stats. 1993, Ch. 979, Sec. 2. Effective October 11, 1993.)



196.63

On or before December 31, 1993, each eligible county, as described in Section 196.61, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 196.61, less the actual amount of its property tax revenue lost in the immediately preceding fiscal year on the regular secured and supplemental rolls with respect to eligible properties as a result of the reassessment of those properties pursuant to Section 170, excluding any property tax revenue lost by school districts (other than basic state aid school districts), county offices of education, and community college districts. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution. If the amount computed pursuant to this subdivision for an eligible county described in this subdivision is less than zero, the Controller shall allocate that amount to the county.

(Added by Stats. 1993, Ch. 979, Sec. 3. Effective October 11, 1993.)



196.65

In the 1992 93 fiscal year, the county auditor of an eligible county, proclaimed by the Governor to be in a state of disaster as a result of the Fountain Fire that occurred in the County of Shasta or as a result of either of the fires that occurred in the Counties of Calaveras and Trinity in August 1992, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for that fiscal year resulting from the reassessment of eligible properties by the county assessor pursuant to Section 170, except that the amount certified shall not include any estimated property tax revenue reductions to school districts (other than basic state aid school districts), county offices of education, and community college districts. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 1992, Ch. 594, Sec. 1. Effective September 8, 1992.)



196.66

After the county auditor of an eligible county, as described in Section 196.65, has made the applicable certification to the Director of Finance pursuant to Section 196.65, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days thereafter.

(Added by Stats. 1992, Ch. 594, Sec. 2. Effective September 8, 1992.)



196.67

On or before December 31, 1993, each eligible county, as described in Section 196.65, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 196.65, less the actual amount of its property tax revenue lost in the immediately preceding fiscal year on the regular secured and supplemental rolls with respect to eligible properties as a result of the reassessment of those properties pursuant to Section 170, excluding any property tax revenue lost by school districts (other than basic state and school districts), county offices of education, and community college districts. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution. If the amount computed pursuant to this subdivision for an eligible county described in this subdivision is less than zero, the Controller shall allocate that amount to the county.

(Added by Stats. 1992, Ch. 594, Sec. 3. Effective September 8, 1992.)



196.7

In the 1992 93 fiscal year, the county auditor of an eligible county, proclaimed by the Governor to be in a state of disaster as a result of the earthquakes that occurred in the County of San Bernardino in June and July of 1992, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for that fiscal year resulting from the reassessment of eligible properties by the county assessor pursuant to Section 170, except that the amount certified shall not include any estimated property tax revenue reductions to school districts (other than basic state aid school districts), county offices of education, and community college districts.

(Added by Stats. 1992, 1st Ex. Sess., Ch. 24, Sec. 1. Effective September 30, 1992.)



196.8

After the county auditor of an eligible county, as described in Section 196.7, has made the applicable certification to the Director of Finance pursuant to Section 196.7, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days thereafter.

(Added by Stats. 1992, 1st Ex. Sess., Ch. 24, Sec. 2. Effective September 30, 1992.)



196.9

On or before December 31, 1993, each eligible county, as described in Section 196.7, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 196.7, less the actual amount of its property tax revenue lost in the 1992 93 fiscal year on the regular secured and supplemental rolls with respect to eligible properties as a result of the reassessment of those properties pursuant to Section 170, excluding any property tax revenue lost by school districts (other than basic state aid school districts), county offices of education, and community college districts. If the amount computed pursuant to this section for an eligible county described in this section is less than zero, the Controller shall allocate that amount to the county.

(Added by Stats. 1992, 1st Ex. Sess., Ch. 24, Sec. 3. Effective September 30, 1992.)



196.91

In the 1994 95 fiscal year, or as soon as possible thereafter, the county auditor of an eligible county, proclaimed by the Governor to be in a state of disaster as a result of storm, flooding, or any other related casualty that occurred in the county in 1995, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for that fiscal year resulting from the reassessment of eligible properties by the county assessor pursuant to Section 170, except that the amount certified shall not include any estimated property tax revenue reductions to school districts (other than basic state aid school districts) and county offices of education. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 1995, 1st Ex. Sess., Ch. 3, Sec. 1. Effective June 15, 1995. See identical sections added by Stats. 1995, 1st Ex. Sess., Chs. 4 and 5.)



196.91

In the 1994 95 fiscal year, or as soon as possible thereafter, the county auditor of an eligible county, proclaimed by the Governor to be in a state of disaster as a result of storm, flooding, or any other related casualty that occurred in the county in 1995, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for that fiscal year resulting from the reassessment of eligible properties by the county assessor pursuant to Section 170, except that the amount certified shall not include any estimated property tax revenue reductions to school districts (other than basic state aid school districts) and county offices of education. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 1995, 1st Ex. Sess., Ch. 4, Sec. 1. Effective June 15, 1995. See identical section added by Stats. 1995, 1st Ex. Sess., Ch. 5.)



196.91

In the 1994 95 fiscal year, or as soon as possible thereafter, the county auditor of an eligible county, proclaimed by the Governor to be in a state of disaster as a result of storm, flooding, or any other related casualty that occurred in the county in 1995, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for that fiscal year resulting from the reassessment of eligible properties by the county assessor pursuant to Section 170, except that the amount certified shall not include any estimated property tax revenue reductions to school districts (other than basic state aid school districts) and county offices of education. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 1995, 1st Ex. Sess., Ch. 5, Sec. 1. Effective June 15, 1995.)



196.92

After the county auditor of an eligible county, as described in Section 196.91, has made the applicable certification to the Director of Finance pursuant to Section 196.91, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days thereafter.

(Added by Stats. 1995, 1st Ex. Sess., Ch. 3, Sec. 2. Effective June 15, 1995. See identical sections added by Stats. 1995, 1st Ex. Sess., Chs. 4 and 5.)



196.92

After the county auditor of an eligible county, as described in Section 196.91, has made the applicable certification to the Director of Finance pursuant to Section 196.91, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days thereafter.

(Added by Stats. 1995, 1st Ex. Sess., Ch. 4, Sec. 2. Effective June 15, 1995. See identical section added by Stats. 1995, 1st Ex. Sess., Ch. 5.)



196.92

After the county auditor of an eligible county, as described in Section 196.91, has made the applicable certification to the Director of Finance pursuant to Section 196.91, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days thereafter.

(Added by Stats. 1995, 1st Ex. Sess., Ch. 5, Sec. 2. Effective June 15, 1995.)



196.93

On or before December 31, 1995, or as soon as possible thereafter, each eligible county, as described in Section 196.91, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 196.92, less the actual amount of its property tax revenue lost in the immediately preceding fiscal year on the regular secured and supplemental rolls with respect to eligible properties as a result of the reassessment of those properties pursuant to Section 170, excluding any property tax revenue lost by school districts (other than basic state aid school districts) and county offices of education. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution. If the amount computed pursuant to this subdivision for an eligible county described in this subdivision is less than zero, the Controller shall allocate that amount to the county.

(Added by Stats. 1995, 1st Ex. Sess., Ch. 3, Sec. 3. Effective June 15, 1995. See identical section added by Ch. 4, and similar section added by Ch. 5.)



196.93

On or before December 31, 1995, or as soon as possible thereafter, each eligible county, as described in Section 196.91, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 196.92, less the actual amount of its property tax revenue lost in the immediately preceding fiscal year on the regular secured and supplemental rolls with respect to eligible properties as a result of the reassessment of those properties pursuant to Section 170, excluding any property tax revenue lost by school districts (other than basic state aid school districts) and county offices of education. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution. If the amount computed pursuant to this subdivision for an eligible county described in this subdivision is less than zero, the Controller shall allocate that amount to the county.

(Added by Stats. 1995, 1st Ex. Sess., Ch. 4, Sec. 3. Effective June 15, 1995. See similar section added by Stats. 1995, 1st Ex. Sess., Ch. 5.)



196.93

On or before June 30, 1996, each eligible county, as described in Section 196.91, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 196.92, less the actual amount of its property tax revenue lost in the immediately preceding fiscal year on the regular secured and supplemental rolls with respect to eligible properties as a result of the reassessment of those properties pursuant to Section 170, excluding any property tax revenue lost by school districts (other than basic state aid school districts) and county offices of education. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution. If the amount computed pursuant to this subdivision for an eligible county described in this subdivision is less than zero, the Controller shall allocate that amount to the county.

(Added by Stats. 1995, 1st Ex. Sess., Ch. 5, Sec. 3. Effective June 15, 1995.)



196.94

In the 1993 94 fiscal year, or as soon as possible thereafter, the county auditor of an eligible county, proclaimed by the Governor to be in a state of disaster as a result of fire or any other related casualty that occurred in the County of Los Angeles, Orange, Riverside, San Bernardino, San Diego, or Ventura, during October or November of 1993, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for that fiscal year resulting from the reassessment of eligible properties by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170, except that the amount certified shall not include any estimated property tax revenue reductions to school districts (other than basic state aid school districts) and county offices of education. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 1994, Ch. 33, Sec. 3. Effective March 30, 1994.)



196.95

After the county auditor of an eligible county, as described in Section 196.94, has made the applicable certification to the Director of Finance pursuant to Section 196.94, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days thereafter.

(Added by Stats. 1994, Ch. 33, Sec. 4. Effective March 30, 1994.)



196.96

On or before December 31, 1995, each eligible county, as described in Section 196.94, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 196.94, less the actual amount of its property tax revenue lost in the 1993 94 fiscal year on the regular secured and supplemental rolls with respect to eligible properties as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts (other than basic state aid school districts) and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the 1993 94 fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 196.95, the Controller shall allocate the amount of that excess to that eligible county. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Amended by Stats. 1995, 1st Ex. Sess., Ch. 10, Sec. 2. Effective October 10, 1995.)



196.97

In the 1994 95 fiscal year, or as soon as possible thereafter, the county auditor of an eligible county, proclaimed by the Governor to be in a state of disaster as a result of fire or any other related casualty that occurred in the County of San Luis Obispo during August of 1994, shall certify to the Director of Finance an estimate of the total amount of the reduction in property tax revenues on both the regular secured roll and the supplemental roll for that fiscal year resulting from the reassessment of eligible properties by the county assessor pursuant to paragraph (1) of subdivision (a) of Section 170, except that the amount certified shall not include any estimated property tax revenue reductions to school districts (other than basic state aid school districts) and county offices of education. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 1994, Ch. 1245, Sec. 1. Effective September 30, 1994.)



196.98

After the county auditor of an eligible county, as described in Section 196.97, has made the applicable certification to the Director of Finance pursuant to Section 196.97, the director shall, within 30 days after verification of the county auditor s estimate, certify this amount to the Controller for allocation to the county. Upon receipt of certification from the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days thereafter.

(Added by Stats. 1994, Ch. 1245, Sec. 2. Effective September 30, 1994.)



196.99

On or before December 31, 1995, each eligible county, as described in Section 196.97, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 196.97, less the actual amount of its property tax revenue lost in the immediately preceding fiscal year on the regular secured and supplemental rolls with respect to eligible properties as a result of the reassessment of those properties pursuant to paragraph (1) of subdivision (a) of Section 170, excluding any property tax revenue lost by school districts (other than basic state aid school districts) and county offices of education. If the actual amount of property tax revenue lost by an eligible county in the immediately preceding fiscal year, as described and limited in the preceding sentence, exceeds the amount allocated by the Controller to that county pursuant to Section 196.98, the Controller shall allocate the amount of that excess to that eligible county. For purposes of this section, basic state aid school district means any school district that does not receive a state apportionment pursuant to subdivision (h) of Section 42238 of the Education Code, but receives from the state only a basic apportionment pursuant to Section 6 of Article IX of the California Constitution.

(Added by Stats. 1994, Ch. 1245, Sec. 3. Effective September 30, 1994.)






CHAPTER 6. Earthquake and Fire Disaster Relief

197

As used in this chapter:

(a) Eligible county means a county which meets both of the following requirements:

(1) Has been proclaimed by the Governor to be in a state of disaster as a result of the earthquake and aftershocks which occurred in California during October 1989.

(2) Has adopted an ordinance providing property tax relief for earthquake, aftershock, and fire disaster victims as provided in Section 170.

(b) Eligible property means real property and any manufactured home, including any new construction which was completed or any change in ownership which occurred prior to October 17, 1989, which meets both of the following requirements:

(1) Is located in an eligible county.

(2) Has sustained substantial disaster damage due to the earthquake or aftershocks occurring during 1989, which earthquake and aftershocks resulted in the issuance of disaster proclamations by the Governor.

Eligible property does not include any real property or any manufactured home, whether or not it otherwise qualifies as eligible property, if that real property or manufactured home was purchased or otherwise acquired by a claimant for relief under this chapter after October 17, 1989.

(c) Substantial disaster damage, as to real property located in a county declared to be a disaster by the Governor as a result of the earthquake and aftershocks occurring in October 1989, means, with respect to real property and any manufactured home which has received the homeowners exemption or is eligible for the exemption as of March 1, 1989, damage amounting to at least 10 percent of its fair market value or five thousand dollars ($5,000), whichever is less; and, with respect to other property, damage to the parcel of at least 20 percent of its fair market value immediately preceding the disaster causing the damage.

(d) Fair market value means full cash value or fair market value as defined in Section 110.

(e) Property tax deferral claim means a claim filed by the owner of eligible property in conjunction with or in addition to the filing of an application for reassessment of that property pursuant to Section 170, which enables the owner to defer payment of the December 10, 1989, installment of taxes on property on the regular secured roll for the 1989 90 fiscal year, as provided in Section 197.1, or to defer payment of taxes on property on the supplemental roll for the 1989 90 fiscal year, as provided in Section 197.9.

(Amended by Stats. 2002, Ch. 775, Sec. 13. Effective January 1, 2003.)



197.1

(a) Any owner of eligible property who files on or before December 10, 1989, a claim for reassessment pursuant to Section 170 may apply to the county assessor to defer payment of the first installment of property taxes on the regular secured roll for the 1989 90 fiscal year with respect to that property which are due no later than December 10, 1989. If a timely claim is filed, the payment shall be deferred without penalty or interest until the assessor has reassessed the property and a corrected bill prepared pursuant to the provisions of Section 170 has been sent to the property owner. Taxes deferred pursuant to this section are due 30 days after receipt by the owner of the corrected tax bill and if unpaid thereafter are delinquent as provided in Section 2610.5 and shall be subject to the penalty provided by law.

(b) If, following reassessment pursuant to subdivision (a), the assessor determines that an owner who applied and was granted a deferral of property taxes did not file the claim in good faith, the owner shall be assessed a delinquency penalty for the nonpayment of the deferred taxes.

(c) The provisions of this section do not apply to property taxes paid through impound accounts.

(Amended by Stats. 1989, 1st Ex. Sess., Ch. 16, Sec. 6. Effective November 7, 1989.)



197.2

On or before January 15, 1990, the tax collector of an eligible county shall certify to the Director of Finance the total amount of the first installment of property taxes for all eligible property on both the regular secured roll and the supplemental roll for the 1989 90 fiscal year which were deferred pursuant to Section 197.1.

(Amended by Stats. 1989, 1st Ex. Sess., Ch. 16, Sec. 7. Effective November 7, 1989.)



197.3

If an eligible county has adopted an ordinance in accordance with Section 197.9, the tax collector shall certify to the Director of Finance on or before January 31, 1990, the total amount of supplemental roll property tax deferral claims submitted pursuant to Section 197.9 to the county by 5 p.m. on December 10, 1989.

(Amended by Stats. 1989, 1st Ex. Sess., Ch. 16, Sec. 8. Effective November 7, 1989.)



197.4

After the tax collector of an eligible county has made the applicable certification to the Director of Finance pursuant to Section 197.2, the director shall, within 30 days and after verification, certify this amount to the Controller for allocation to the county. Upon receipt of certification by the Director of Finance, the Controller shall make the appropriate allocation to the county within 10 working days thereafter.

(Added by Stats. 1987, 1st Ex. Sess., Ch. 6, Sec. 1. Effective November 16, 1987.)



197.5

On or before December 31, 1990, each eligible county shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 197.4, less the amount of its property tax revenue lost in the 1989 90 fiscal year with respect to eligible properties as a result of the reassessment pursuant to Section 170 of that property. If the amount computed pursuant to this section for an eligible county is less than zero, the Controller shall allocate that amount to the county.

(Amended by Stats. 1989, 1st Ex. Sess., Ch. 16, Sec. 9. Effective November 7, 1989.)



197.6

On or before December 31, 1990, each eligible county which has adopted an ordinance in accordance with Section 197.9, shall compute and remit to the Controller for deposit in the General Fund an amount equal to the amount allocated to it by the Controller pursuant to Section 197.4, less the amount of its supplemental roll property tax revenue lost in the 1989 90 fiscal year with respect to eligible properties as the result of reassessment pursuant to Section 170 of that property. If the amount computed pursuant to this section for an eligible county is less than zero, the Controller shall allocate that amount to the county.

(Amended by Stats. 1989, 1st Ex. Sess., Ch. 16, Sec. 10. Effective November 7, 1989.)



197.8

The allocation of funds to, and the repayment of funds by, counties made pursuant to this chapter shall be subject to review and audit by the Controller.

(Added by Stats. 1987, 1st Ex. Sess., Ch. 6, Sec. 1. Effective November 16, 1987.)



197.9

Each eligible county may adopt an ordinance to permit the deferral of unpaid nondelinquent 1989 90 fiscal year supplemental roll taxes on eligible property reassessed pursuant to Chapter 3.5 (commencing with Section 75) of Part 0. 5 if the owner files a claim for deferral on or before December 10, 1989, with the assessor. Taxes deferred pursuant to this section shall be due on the last day of the month following the month in which the corrected bill is mailed or the delinquent date of the first installment of the original bill, whichever is later.

(Amended by Stats. 1989, 1st Ex. Sess., Ch. 16, Sec. 11. Effective November 7, 1989.)



198

The Department of Finance shall establish guidelines in carrying out this chapter. These guidelines shall include a procedure for the review of claims submitted by an eligible county to the Department of Finance. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, these standards shall not be subject to the review and approval of the Office of Administrative Law.

(Added by Stats. 1987, 1st Ex. Sess., Ch. 6, Sec. 1. Effective November 16, 1987.)



198.1

Any eligible county may adopt an ordinance providing for the temporary postponement of the April 10, 1990, installment of taxes on property on the regular secured roll for the 1989 90 fiscal year until December 10, 1990, and, notwithstanding any other provision of this chapter, the further postponement of the December 10, 1989, installment of taxes on property on the regular secured roll for the 1988 89 fiscal year until December 10, 1990. The state shall provide no reimbursement payments to local jurisdictions for the postponement of property taxes pursuant to this section.

(Amended by Stats. 1989, 1st Ex. Sess., Ch. 16, Sec. 12. Effective November 7, 1989.)









PART 2. ASSESSMENT

CHAPTER 1. Taxation Base

ARTICLE 1. Taxable and Exempt Property

201

All property in this State, not exempt under the laws of the United States or of this State, is subject to taxation under this code.

(Enacted by Stats. 1939, Ch. 154.)



201.1

Property owned by a nonprofit entity, in which a transit development board has the sole ownership interest in the entity, shall be deemed to be property owned by the transit development board for purposes of this division. To the extent that the property is possessed, or a claim to or right to possession of the property exists, for other than public purposes, the interest shall be deemed a possessory interest as defined in Section 107.

It is the intent and purpose of this section to clarify Section 3 of Article XIII of the California Constitution and, therefore, this section does not constitute a change in, but is declaratory of, the existing law. Furthermore, this section shall not be construed to exempt, from ad valorem property taxation, property of any transit development board located outside of its boundaries.

(Amended by Stats. 1981, Ch. 414, Sec. 1.)



201.2

(a) A nonprofit corporation which has contracted with the board of supervisors pursuant to Section 25905, 25906, 25907, or 25908 of the Government Code for the conduct of an agricultural fair, shall be deemed to be an agency of the county for purposes of this part and for no other purpose, and county-owned property, including possessory interests in that property, used or possessed by the nonprofit corporation in the conduct of an agricultural fair shall be exempt from taxation under subdivision (b) of Section 3 of Article XIII of the State Constitution.

(b) This section shall not be construed to exempt any profit-making organization or concessionaire from any property tax, including a property tax on a possessory interest, for the use of property which is used by a nonprofit corporation for the conduct of a fair.

(Amended by Stats. 1991, Ch. 646, Sec. 1.)



201.3

Property which is exclusively devoted to public purposes and is owned by a nonprofit entity, in which a chartered city with a population of over 750,000 and located in a county of the third class has the sole ownership interest shall be deemed to be property owned by the chartered city.

This section shall not be construed to exempt from ad valorem property taxation property of the chartered city located outside of its boundaries.

(Added by Stats. 1987, Ch. 1412, Sec. 1. Applicable July 1, 1988, by Sec. 3 of Ch. 1412.)



201.4

(a) The possessory interest of a nonprofit entity, solely owned by the City of Palm Springs, in property which is located wholly within the boundaries of an Indian reservation and owned by the United States in trust for named Indian allottees, and which is leased to the City of Palm Springs under a master lease a portion of which for purposes of financing is subleased to a nonprofit entity, and subleased by that nonprofit entity to the City of Palm Springs which devotes that property exclusively to convention or related public purposes, shall be deemed to be property owned by the City of Palm Springs.

(b) Property which is owned in fee by a nonprofit entity in which the City of Palm Springs has the sole ownership interest, and leased by that nonprofit entity to the City of Palm Springs which devotes that property exclusively to convention or related public purposes, shall be deemed to be property owned by the City of Palm Springs.

(c) This section shall not be construed to exempt from ad valorem property taxation any possessory interest in otherwise tax-exempt property not devoted exclusively to convention or related public purposes or any property or possessory interest in property of the City of Palm Springs located outside of its boundaries.

(Added by Stats. 1989, Ch. 539, Sec. 1. Effective September 20, 1989.)



201.5

(a) Possessory interests in property acquired by or for the California Pollution Control Financing Authority pursuant to Division 27 (commencing with Section 44500) of the Health and Safety Code, whether in real or personal property, shall be subject to taxation under this code.

(b) If the amount determined pursuant to subdivision (a) is less than the amount of tax which would have been imposed if the participating party owned the pollution control facility, the contract or lease between the California Pollution Control Financing Authority and such party shall provide that the difference between the amount of tax paid pursuant to subdivision (a) and the amount determined on the basis of the full cash value of the property shall be paid by such party to the tax collector for the taxing agency at the same time as the property tax is paid.

(Amended by Stats. 1975, Ch. 957.)



201.6

(a) Subject to subdivision (b), property that is exclusively devoted to a public purpose and is owned by a nonprofit entity, the property, assets, profits, and net revenues of which are irrevocably dedicated to the Ventura Port District, shall be deemed to be property that is owned by the Ventura Port District.

(b) This section shall not be construed to exempt from ad valorem property taxation, including, but not limited to, any ad valorem property tax levied with respect to a possessory interest, either of the following:

(1) Any property owned by a profit-making organization or concessionaire.

(2) Any property of the Ventura Port District that is located outside of the boundaries of that district.

(Added by Stats. 1996, Ch. 1087, Sec. 16. Effective January 1, 1997.)



201.7

A qualified nonprofit corporation that has entered into an agreement with the Department of Parks and Recreation pursuant to subdivision (a) of Section 5080.42 of the Public Resources Code for the development, improvement, restoration, care, maintenance, administration, or operation of a unit or units, or portion of a unit, of the state park system shall be deemed to be an agent of the state for purposes of this division and for no other purpose, and any state-owned property, including possessory interests in that property, used or possessed by the qualified nonprofit organization for the development, improvement, restoration, care, maintenance, administration, or operation of a unit or units, or portion of a unit, of the state park system shall be exempt from taxation under subdivision (a) of Section 3 of Article XIII of the California Constitution.

(Added by Stats. 2012, Ch. 533, Sec. 3. Effective January 1, 2013.)



202

(a) The exemption of the following property is as specified in subdivisions (a), (b), (d), and (h) of Section 3 of Article XIII of the Constitution, except as otherwise provided in subdivision (a) of Section 11 thereof:

(1) Growing crops.

(2) Property used for free public libraries and free museums.

(3) Property used exclusively for public schools, community colleges, state colleges, and state universities, including the University of California.

(4) Property belonging to this state, a county, or a city. Property belonging to the State Compensation Insurance Fund is not property belonging to this state.

(b) The exemption described in paragraph (3) of subdivision (a) shall apply to off-campus facilities owned or leased by an apprenticeship program sponsor, if such facilities are used exclusively by the public schools for classes of related and supplemental instruction for apprentices or trainees which are conducted by the public schools under Chapter 4 (commencing with Section 3070) of Division 3 of the Labor Code.

(c) Without prejudice to the right to assert an exemption otherwise available under subdivision (a), (d), or (e) of Section 3 of Article XIII of the Constitution, a property tax under this division shall be imposed upon that portion of the bookstore property determined to be generating the unrelated business taxable income, as defined in Section 512 of the Internal Revenue Code, to the extent property is:

(1) Owned by an educational institution of collegiate grade or used by a nonprofit corporation operating a student bookstore affiliated with such an educational institution, and

(2) Is primarily devoted to bookstore use that produces income that is taxable as unrelated business taxable income.

This tax shall be determined by establishing a ratio of the unrelated business taxable income to the bookstore s gross income as defined by the Internal Revenue Code. That percent shall be the maximum percentage of such bookstore property on which a property tax can be levied.

At the end of a fiscal year when unrelated business income has been generated, the nonprofit organization shall file with the assessor copies of the organization s most recent tax return filed with the Internal Revenue Service.

(Amended by Stats. 1988, Ch. 1606, Sec. 1. Applicable July 1, 1989, by Sec. 7 of Ch. 1606.)



202.2

Any reduction in property taxes on leased property used for libraries and museums that are free and open to the public, leased property used exclusively for public schools, community colleges, state colleges, or state universities, including the University of California, or leased property used exclusively for educational purposes by a nonprofit institution of higher education and granted the exemption set forth in subdivision (d) or (e) of Section 3 of Article XIII of the California Constitution shall inure to the benefit of the lessee institution. If the lessor claims the exemption and if the lease or rental agreement does not specifically provide that the exemption contained in subdivision (d) or (e) of Section 3 of Article XIII is taken into account in fixing the terms of the agreement, the lessee shall receive a reduction in rental payments or a refund thereof, if already paid, in an amount equal to the reduction in taxes.

If the lessor does not claim the exemption on property eligible for the exemption contained in subdivision (d) or (e) of Section 3 of Article XIII, the lessee may file a claim for refund under Section 5096 with respect to taxes paid by the lessor on the property. For purposes of Sections 5097 and 5140, the lessee shall be deemed to be the person who paid the tax, and the refund shall be made directly to the lessee. Notwithstanding the provisions of paragraph (1) of subdivision (a) of Section 270, the full amount of tax paid by the lessor shall be refunded to the lessee.

Any refund granted pursuant to this part shall not be considered a reduction in the sales price or gross receipts from the rental of the property for purposes of Part 1 (commencing with Section 6001), Part 1.5 (commencing with Section 7200), or Part 1.6 (commencing with Section 7251).

(Amended by Stats. 1980, Ch. 676, Sec. 283.)



202.5

Personal property used exclusively in the performance of activities authorized by Division 8 (commencing with Section 89000) of the Education Code, whether by the college itself or by an auxiliary nonprofit corporation or student body organization with which the Director of Education has entered into a lease or contract for the performance of such activities, is deemed property used exclusively for public schools and shall be exempt from taxation.

It is hereby declared that this section is not a change in the present law but is a declaration of preexisting law.

(Amended by Stats. 1981, Ch. 261, Sec. 11.2.)



202.6

Personal property used exclusively in the performance of activities authorized by Article 2 (commencing with Section 48930) of Chapter 6 of Part 27 of Division 4 of, or Article 4 (commencing with Section 76060) of Chapter 1 of Part 47 of Division 7 of the Education Code by a student body organization acting pursuant to those provisions, is deemed property used exclusively for public schools and shall be exempt from taxation.

(Amended by Stats. 1981, Ch. 261, Sec. 11.3.)



202.7

Personal property owned or used by student governments of the University of California or by nonprofit corporations operating student book stores of colleges affiliated with the University of California is, for purposes of this section, deemed property belonging to this state and shall be exempt from taxation.

(Amended by Stats. 1974, Ch. 759.)



203

(a) The college exemption is as specified in subdivision (e) of Section 3 and Section 5 of Article XIII of the California Constitution.

(b) An educational institution of collegiate grade is an institution incorporated as a college or seminary of learning that requires for regular admission the completion of a four-year high school course or its equivalent, and confers upon its graduates at least one academic or professional degree, based on a course of at least one year in flight test technology or flight test science, for which the master s degree program has been approved by the California Council for Private Postsecondary and Vocational Education or the Bureau for Private Postsecondary and Vocational Education, on a course of at least two years in liberal arts and sciences, or on a course of at least three years in professional studies, such as law, theology, education, medicine, dentistry, engineering, veterinary medicine, pharmacy, architecture, fine arts, commerce, or journalism.

(c) An educational institution of collegiate grade is not conducted for profit when it is conducted exclusively for scientific or educational purposes and no part of its net income inures to the benefit of any private person.

(d) Without prejudice to the right to assert an exemption otherwise available under subdivision (a), (d), or (e) of Section 3 of Article XIII of the Constitution, a property tax under this division shall be imposed upon that portion of the bookstore property determined to be generating the unrelated business taxable income, as defined in Section 512 of the Internal Revenue Code, to the extent property is both of the following:

(1) Owned by an educational institution of collegiate grade or used by a nonprofit corporation operating a student bookstore affiliated with an educational institution of collegiate grade.

(2) Primarily devoted to bookstore use that produces income that is taxable as unrelated business taxable income.

This tax shall be determined by establishing a ratio of the unrelated business taxable income to the bookstore s gross income as defined by the Internal Revenue Code. That percent shall be the maximum percentage of the bookstore property on which a property tax can be levied.

At the end of a fiscal year when unrelated business income has been generated, the nonprofit organization shall file with the assessor copies of the organization s most recent tax return filed with the Internal Revenue Service.

(Amended by Stats. 1998, Ch. 562, Sec. 1. Effective September 18, 1998.)



203.1

Personal property owned or used by a nonprofit corporation operating a student bookstore affiliated with an educational institution, as defined in Section 203, is, for purposes of this section, deemed property belonging to such educational institution and shall be exempt from taxation.

(Added by Stats. 1979, Ch. 588.)



203.5

Property owned by the California School of Mechanical Arts, California Academy of Sciences, or Cogswell Polytechnical College, or held in trust for the Huntington Library and Art Gallery, or their successors, shall be exempt from taxation as provided in subdivision (c) of Section 4 of Article XIII of the Constitution.

(Added by Stats. 1974, Ch. 311.)



204

The cemetery exemption is as specified in subdivision (g) of Section 3 of Article XIII of the Constitution.

(Amended by Stats. 1974, Ch. 311.)



205

The veterans exemption is as specified in subdivisions (o), (p), (q), and (r) of Section 3 of Article XIII of the Constitution.

The following are wars under subdivisions (o), (p), (q), and (r) of Section 3 of Article XIII of the Constitution:

(a) Revolutionary War, April 19, 1775 January 14, 1784.

(b) Second War With England, June 18, 1812 February 17, 1815.

(c) Black Hawk War, April 6, 1832 August 2, 1832.

(d) War With Mexico, April 24, 1846 May 30, 1848.

(e) Civil War, April 18, 1861 August 20, 1866.

(f) War With Spain, April 21, 1898 April 11, 1899.

(g) War in Philippines, April 11, 1899 July 4, 1902.

(h) Chinese Relief Expedition, June 20, 1900 May 15, 1901.

(i) Campaign against the Rogue River, Yakima, Nez Perc , and Snake Indians in Oregon and Washington, 1855 1856.

(j) Campaign against the Indians in southern Oregon and Idaho and northern California and Nevada, 1865 1868.

(k) Campaign against the Cheyennes, Arapahoes, Kiowas, and Comanches in Kansas, Colorado, and Indian Territory, 1867 1869.

(l) Modoc War, 1872 1873.

(m) Campaign against the Apaches in Arizona, 1873.

(n) Campaign against the Kiowas, Comanches, and Cheyennes in Kansas, Colorado, Texas, Indian Territory, and New Mexico, 1874 1875.

(o) Campaign against the Northern Cheyennes and Sioux, 1876 1877.

(p) Nez Perc War, 1877.

(q) Bannock War, 1878.

(r) Campaign against the Northern Cheyennes, 1878 1879.

(s) Campaign against the Ute Indians in Colorado and Utah, September, 1879 November, 1880.

(t) Campaign against the Apache Indians in Arizona, 1885 1886.

(u) Campaign against the Sioux Indians in South Dakota, November, 1890 January, 1891.

(v) War With Germany-Austria, April 6, 1917 November 11, 1918.

(w) Campaign against the Apache Indians in Arizona, 1895 1896.

(x) World War II, December 7, 1941, to January 1, 1947.

(y) Campaign against the North Koreans and Chinese Communists in Korea, June 27, 1950, to January 31, 1955.

(z) Campaign against the Viet Cong and North Vietnamese Communists in South Vietnam, August 5, 1964, to May 8, 1975.

The following are campaigns under subdivisions (o), (p), (q), and (r) of Section 3 of Article XIII of the Constitution:

(a) First Nicaraguan campaign.

(b) Second Nicaraguan campaign.

(c) Yangtze River campaign in China.

(d) All other campaigns for service in which a medal has been issued by the Congress of the United States.

(Amended by Stats. 1976, Ch. 1092.)



205.1

Section 205 of this code fulfills the intent of subdivisions (o), (p), (q), and (r) of Section 3 of Article XIII of the Constitution. To further carry out the intent of subdivisions (o), (p), (q), and (r) of Section 3 of Article XIII of the Constitution, if the assessment ratio is increased from 25 percent to 100 percent the amount of assessed value subject to the exemption shall be increased from one thousand dollars ($1,000) to four thousand dollars ($4,000) in order to maintain the same proportionate value of the exemption. Whenever assessed value is used to determine eligibility for such exemption based on the limitations on the value of property owned, 25 percent of the assessed value shall be used when the assessment ratio is increased to 100 percent to maintain the same proportionate values of such property and such limitations.

(Amended by Stats. 1979, Ch. 1161.)



205.5

(a) Property that constitutes the principal place of residence of a veteran, that is owned by the veteran, the veteran s spouse, or the veteran and the veteran s spouse jointly, is exempted from taxation on that part of the full value of the residence that does not exceed one hundred thousand dollars ($100,000), as adjusted for the relevant assessment year as provided in subdivision (h), if the veteran is blind in both eyes, has lost the use of two or more limbs, or if the veteran is totally disabled as a result of injury or disease incurred in military service. The one hundred thousand dollar ($100,000) exemption shall be one hundred fifty thousand dollars ($150,000), as adjusted for the relevant assessment year as provided in subdivision (h), in the case of an eligible veteran whose household income does not exceed the amount of forty thousand dollars ($40,000), as adjusted for the relevant assessment year as provided in subdivision (g).

(b) (1) For purposes of this section, veteran means either of the following:

(A) A veteran as specified in subdivision (o) of Section 3 of Article XIII of the California Constitution without regard to any limitation contained therein on the value of property owned by the veteran or the veteran s spouse.

(B) Any person who would qualify as a veteran pursuant to paragraph (1) except that he or she has, as a result of a service-connected injury or disease, died while on active duty in military service. The United States Department of Veterans Affairs shall determine whether an injury or disease is service connected.

(2) For purposes of this section, property is deemed to be the principal place of residence of a veteran, disabled as described in subdivision (a), who is confined to a hospital or other care facility, if that property would be that veteran s principal place of residence were it not for his or her confinement to a hospital or other care facility, provided that the residence is not rented or leased to a third party. A family member that resides at the residence is not considered to be a third party.

(c) (1) Property that is owned by, and that constitutes the principal place of residence of, the unmarried surviving spouse of a deceased veteran is exempt from taxation on that part of the full value of the residence that does not exceed one hundred thousand dollars ($100,000), as adjusted for the relevant assessment year as provided in subdivision (h), in the case of a veteran who was blind in both eyes, had lost the use of two or more limbs, or was totally disabled provided that either of the following conditions is met:

(A) The deceased veteran during his or her lifetime qualified in all respects for the exemption or would have qualified for the exemption under the laws effective on January 1, 1977, except that the veteran died prior to January 1, 1977.

(B) The veteran died from a disease that was service connected as determined by the United States Department of Veterans Affairs.

The one hundred thousand dollar ($100,000) exemption shall be one hundred fifty thousand dollars ($150,000), as adjusted for the relevant assessment year as provided in subdivision (h), in the case of an eligible unmarried surviving spouse whose household income does not exceed the amount of forty thousand dollars ($40,000), as adjusted for the relevant assessment year as provided in subdivision (g).

(2) Commencing with the 1994 95 fiscal year, property that is owned by, and that constitutes the principal place of residence of, the unmarried surviving spouse of a veteran as described in subparagraph (B) of paragraph (1) of subdivision (b) is exempt from taxation on that part of the full value of the residence that does not exceed one hundred thousand dollars ($100,000), as adjusted for the relevant assessment year as provided in subdivision (h). The one hundred thousand dollar ($100,000) exemption shall be one hundred fifty thousand dollars ($150,000), as adjusted for the relevant assessment year as provided in subdivision (h), in the case of an eligible unmarried surviving spouse whose household income does not exceed the amount of forty thousand dollars ($40,000), as adjusted for the relevant assessment year as provided in subdivision (g).

(3) Beginning with the 2012 13 fiscal year and for each fiscal year thereafter, property is deemed to be the principal place of residence of the unmarried surviving spouse of a deceased veteran, who is confined to a hospital or other care facility, if that property would be the unmarried surviving spouse s principal place of residence were it not for his or her confinement to a hospital or other care facility, provided that the residence is not rented or leased to a third party. For purposes of this paragraph, a family member who resides at the residence is not considered to be a third party.

(d) As used in this section, property that is owned by a veteran or property that is owned by the veteran s unmarried surviving spouse includes all of the following:

(1) Property owned by the veteran with the veteran s spouse as a joint tenancy, tenancy in common, or as community property.

(2) Property owned by the veteran or the veteran s spouse as separate property.

(3) Property owned with one or more other persons to the extent of the interest owned by the veteran, the veteran s spouse, or both the veteran and the veteran s spouse.

(4) Property owned by the veteran s unmarried surviving spouse with one or more other persons to the extent of the interest owned by the veteran s unmarried surviving spouse.

(5) So much of the property of a corporation as constitutes the principal place of residence of a veteran or a veteran s unmarried surviving spouse when the veteran, or the veteran s spouse, or the veteran s unmarried surviving spouse is a shareholder of the corporation and the rights of shareholding entitle one to the possession of property, legal title to which is owned by the corporation. The exemption provided by this paragraph shall be shown on the local roll and shall reduce the full value of the corporate property. Notwithstanding any provision of law or articles of incorporation or bylaws of a corporation described in this paragraph, any reduction of property taxes paid by the corporation shall reflect an equal reduction in any charges by the corporation to the person who, by reason of qualifying for the exemption, made possible the reduction for the corporation.

(e) For purposes of this section, being blind in both eyes means having a visual acuity of 5/200 or less, or concentric contraction of the visual field to 5 degrees or less; losing the use of a limb means that the limb has been amputated or its use has been lost by reason of ankylosis, progressive muscular dystrophies, or paralysis; and being totally disabled means that the United States Department of Veterans Affairs or the military service from which the veteran was discharged has rated the disability at 100 percent or has rated the disability compensation at 100 percent by reason of being unable to secure or follow a substantially gainful occupation.

(f) An exemption granted to a claimant in accordance with the provisions of this section shall be in lieu of the veteran s exemption provided by subdivisions (o), (p), (q), and (r) of Section 3 of Article XIII of the California Constitution and any other real property tax exemption to which the claimant may be entitled. No other real property tax exemption may be granted to any other person with respect to the same residence for which an exemption has been granted under the provisions of this section; provided, that if two or more veterans qualified pursuant to this section coown a property in which they reside, each is entitled to the exemption to the extent of his or her interest.

(g) Commencing on January 1, 2002, and for each assessment year thereafter, the household income limit shall be compounded annually by an inflation factor that is the annual percentage change, measured from February to February of the two previous assessment years, rounded to the nearest one-thousandth of 1 percent, in the California Consumer Price Index for all items, as determined by the California Department of Industrial Relations.

(h) Commencing on January 1, 2006, and for each assessment year thereafter, the exemption amounts set forth in subdivisions (a) and (c) shall be compounded annually by an inflation factor that is the annual percentage change, measured from February to February of the two previous assessment years, rounded to the nearest one-thousandth of 1 percent, in the California Consumer Price Index for all items, as determined by the California Department of Industrial Relations.

(Amended by Stats. 2011, Ch. 202, Sec. 1. Effective January 1, 2012.)



205.6

In order to prevent duplications of the disabled veterans property tax exemption within the state and improper overlapping with other benefits provided by law, county assessors may supply information from disabled veterans property tax exemption claims and county records as is specified by written request of the board necessary to fully identify all disabled veterans property tax exemption claims allowed by the assessors. The board may specify that the information include all or a part of the names and social security numbers of claimants and spouses and the identity and location of the dwelling to which the exemption applies. The information may be required in the form of data-processing media or other media and in such format as is compatible with the recordkeeping processes of the counties and the auditing procedures of the state.

(Added by Stats. 2009, Ch. 204, Sec. 3. Effective January 1, 2010.)



206

The church exemption is as specified in subdivision (f) of Section 3 and Section 5 of Article XIII of the Constitution.

(Amended by Stats. 1974, Ch. 311.)



206.1

(a) Pursuant to the authority of subdivision (d) of Section 4 of Article XIII of the California Constitution, and in accordance with subdivision (b) of this section, all real property that is necessarily and reasonably required for the parking of automobiles of persons who are attending religious services, or are engaged in religious services or worship or any religious activity, is exempt from taxation.

(b) For purposes of the exemption established by subdivision (a), all of the following shall apply:

(1) Real property means land and improvements or a possessory interest in land and improvements.

(2) The real property is not required to be contiguous to the land on which the church or other structure used for religious services or as the place of worship or religious activity is located.

(3) The real property is not at other times used for commercial purposes. For purposes of this paragraph, commercial purposes does not include use of the property for the parking of vehicles or bicycles, the revenue from which does not exceed the ordinary and necessary costs of maintaining the real property.

(4) The exemption shall apply to otherwise qualifying land and improvements regardless of whether the land and improvements are owned by the church, religious denomination, or sect using the land and improvements for the parking of automobiles by persons described in subdivision (a). However, the exemption shall apply to land and improvements that are not owned by the church, religious denomination, or sect using the land and improvements for the parking of automobiles by persons described in subdivision (a) only as long as all of the following conditions are met:

(A) The congregation of the church, religious denomination, or sect is no greater than 500 members.

(B) The church, religious denomination, or sect is engaged in a lease of the land and improvements for the exclusive purpose of the parking of automobiles by persons described in subdivision (a).

(C) The church, religious denomination, or sect is responsible, under the terms of its lease with the fee owner of the land and improvements, for paying the property taxes levied on the land and improvements. For purposes of this subparagraph, paying property taxes levied on land and improvements includes reimbursement paid to the fee owner of the land and improvements for those taxes.

(D) The real property is used exclusively for the parking of automobiles by persons described in subdivision (a).

(E) The fee owner of the real property and the county agree that the fee owner shall pay the total amount of taxes that would be levied on the real property for the current fiscal year and the first two subsequent fiscal years in the absence of a grant of exemption pursuant to this paragraph for the current fiscal year, if the real property is used for any purpose other than that specified in subparagraph (D) during either of those two subsequent fiscal years.

(Repealed and added by Stats. 1996, Ch. 1169, Sec. 3. Effective September 30, 1996.)



206.2

Any reduction in property taxes on leased property used exclusively for religious worship and granted the church exemption shall inure to the benefit of the organization entitled to the exemption. If the lease or rental agreement does not specifically provide that the church exemption is taken into account in fixing the terms of the agreement, the tenant shall receive a reduction in rental payments, or a refund of such payments, if paid, for each month of occupancy, or portion thereof, during the fiscal year equal to one-twelfth of the property taxes not paid during such fiscal year by reason of the church exemption.

(Added by Stats. 1977, Ch. 522.)



207

Property used exclusively for religious purposes shall be exempt from taxation. Property owned and operated by a church and used for religious worship, preschool purposes, nursery school purposes, kindergarten purposes, school purposes of less than collegiate grade, or for purposes of both schools of collegiate grade and schools less than collegiate grade but excluding property used solely for purposes of schools of collegiate grade, shall be deemed to be used exclusively for religious purposes under this section.

The exemption provided by this section is granted pursuant to the authority in subdivision (b) of Section 4 of Article XIII of the California Constitution, and shall be known as the religious exemption.

This section shall be effective for the 1977 78 fiscal year and fiscal years thereafter.

(Amended [as added by Stats. 1981, Ch. 542] by Stats. 1983, Ch. 120, Sec. 1. Effective June 22, 1983. Section applicable from July 1, 1977, by this amendment and by Sec. 4 of Ch. 120.)



207.1

Personal property leased to a church and used exclusively for the purposes described in Section 207 shall be deemed to be used exclusively for religious purposes under that section.

The exemption provided by this section is granted pursuant to the authority in Section 2 of Article XIII of the California Constitution.

(Added by Stats. 1998, Ch. 591, Sec. 5. Effective January 1, 1999.)



208

The bonds exemption is as specified in subdivision (c) of Section 3 of Article XIII of the Constitution.

(Amended by Stats. 1974, Ch. 311.)



209

The exemption of certain vessels from taxation except for state purposes is as specified in subdivision (l) of Section 3 of Article XIII of the Constitution.

(Amended by Stats. 1974, Ch. 311.)



209.5

All right, title or interest in or to any vessel of more than 50 tons burden or 100 tons displacement, and the materials and parts held by the builder of the vessel at the site of construction for the specific purpose of incorporation therein, shall be exempt from taxation except for state purposes, while the vessel is under construction within this State.

(Amended by Stats. 1959, Ch. 283.)



211

(a) (1) The exemption of fruit- and nut-bearing trees until four years after the season in which they were planted in orchard form and grapevines until three years after the season in which they were planted in vineyard form is as specified in subdivision (i) of Section 3 of Article XIII of the California Constitution.

(2) For purposes of exemption pursuant to this subdivision, any fruit- or nut-bearing tree, or any grapevine, severely damaged during the exemption period by the December 1990 freeze so as to require pruning to the trunk or bud union to establish a new shoot as a replacement for the damaged tree or grapevine, shall be considered a new planting in orchard or vineyard form.

(3) For purposes of exemption pursuant to this subdivision, any fruit- or nut-bearing tree severely damaged during the exemption period by the December 1998 freeze or the January 2007 freeze so as to require pruning to the trunk or bud union to establish a new shoot as a replacement for the damaged tree shall be considered a new planting in orchard form.

(4) For purposes of exemption pursuant to this subdivision, any fruit- or nut-bearing tree, or any grapevine, severely damaged during the exemption period by the extremely strong and damaging winds that commenced on October 20, 2007, that were the subject of the Governor s November 2, 2007, proclamation of a state of emergency so as to require pruning to the trunk or bud union to establish a new shoot as a replacement for the damaged tree or grapevine, shall be considered a new planting in orchard form.

(5) For purposes of exemption pursuant to this subdivision, any fruit- or nut-bearing tree, or any grapevine, severely damaged during the exemption period by the wildfires that commenced on October 21, 2007, that were the subject of the Governor s October 21, 2007, proclamation of a state of emergency so as to require pruning to the trunk or bud union to establish a new shoot as a replacement for the damaged tree or grapevine, shall be considered a new planting in orchard form.

(b) The exemption of timber is as specified in subdivision (j) of Section 3 of Article XIII of the California Constitution and Section 436.

(Amended by Stats. 2008, Ch. 356, Sec. 1. Effective September 26, 2008.)



212

(a) Notes, debentures, shares of capital stock, solvent credits, bonds, deeds of trust, mortgages, and any interest in that property are exempt from taxation.

(b) Money kept on hand to be used in the ordinary and regular course of a trade, profession, or business is exempt from taxation.

(c) Intangible assets and rights are exempt from taxation and, except as otherwise provided in the following sentence, the value of intangible assets and rights shall not enhance or be reflected in the value of taxable property. Taxable property may be assessed and valued by assuming the presence of intangible assets or rights necessary to put the taxable property to beneficial or productive use.

(Amended by Stats. 1995, Ch. 498, Sec. 6. Effective January 1, 1996.)



213

The exhibition exemption is as specified in this section.

Personal property which comes within all the following descriptions is exempt from taxation:

(a) The property is brought into this State exclusively for purposes of use or exhibition at any exposition, fair, carnival or public exhibit of literary, scientific, educational, religious or artistic works in this State and is used only for these purposes while in this State.

(b) It is intended to remove the property from the State following its use or exhibition here.

(c) The property is subject to taxation in some other State or a foreign country while in this State and all taxes due in the other State or country are paid when the exemption is claimed.

(Enacted by Stats. 1939, Ch. 154.)



213.5

In partial consideration of the public services provided to property exempted from taxation by Section 214, the owner or person in possession shall permit the free use of such property or portion thereof as a polling place at any election conducted by the registrar of voters if the registrar makes written request for the use of such property at least 60 days before the date of the election. The registrar shall not be entitled to the use of any property used for the practice of religion if the owner or possessor files with him at least 45 days before the election an affidavit that (a) the space requested will be required for the ordinary and usual purposes of the owner or possessor on the day of the election, setting forth what such use will be, or (b) by reason of any contract, or condition, or covenant in a deed, made or delivered before July 1, 1965, the use of any portion of such property by the registrar of voters would breach such contract, condition, or covenant. The registrar shall not be entitled to the use of other property if an affidavit under (b) is filed with him.

As used in this section, registrar of voters means county clerk in counties having no registrar of voters.

A county using this section shall insure itself, its employees, the owner, and the person in possession of the property against any liability for any injury connected with the use of the property as a polling place.

Use of property under this section shall be considered to be exclusively for religious, hospital, or charitable purposes.

(Added by Stats. 1965, Ch. 873.)



213.7

(a) As used in Section 214, property used exclusively for religious, hospital, scientific or charitable purposes shall include the property of a volunteer fire department that is used exclusively for volunteer fire department purposes, provided that the department qualifies for exemption either under Section 23701d or 23701f of this code or under Section 501(c)(3) or 501(c)(4) of the Internal Revenue Code. This section shall not be construed to enlarge the welfare exemption to apply to organizations qualified under Section 501(c)(3) or 501(c)(4) of the Internal Revenue Code, but not otherwise qualified for the welfare exemption under other provisions of this code.

(b) As used in this section, volunteer fire department means any fund, foundation or corporation regularly organized for volunteer fire department purposes, that qualified as an exempt organization on or before January 1, 1969, either under Section 23701d or 23701f of this code or under Section 501(c)(3) or 501(c)(4) of the Internal Revenue Code, having official recognition and full or partial support of the government of the county, city, or district in which the volunteer fire department is located, and that has functions having an exclusive connection with the prevention and extinguishing of fires within the area of the county, city, or district extending official recognition for the benefit of the public generally and to lessen the burdens of the entity of government which would otherwise be obligated to furnish such fire protection.

(c) For purposes of subdivision (a), an organization shall not be deemed to be qualified as an exempt organization unless the organization files with the assessor a valid organizational clearance certificate issued pursuant to Section 254.6.

(Amended by Stats. 2003, Ch. 471, Sec. 10. Effective January 1, 2004.)



214

(a) Property used exclusively for religious, hospital, scientific, or charitable purposes owned and operated by community chests, funds, foundations, limited liability companies, or corporations organized and operated for religious, hospital, scientific, or charitable purposes is exempt from taxation, including ad valorem taxes to pay the interest and redemption charges on any indebtedness approved by the voters prior to July 1, 1978, or any bonded indebtedness for the acquisition or improvement of real property approved on or after July 1, 1978, by two-thirds of the votes cast by the voters voting on the proposition, if:

(1) The owner is not organized or operated for profit. However, in the case of hospitals, the organization shall not be deemed to be organized or operated for profit if, during the immediately preceding fiscal year, operating revenues, exclusive of gifts, endowments and grants-in-aid, did not exceed operating expenses by an amount equivalent to 10 percent of those operating expenses. As used herein, operating expenses include depreciation based on cost of replacement and amortization of, and interest on, indebtedness.

(2) No part of the net earnings of the owner inures to the benefit of any private shareholder or individual.

(3) The property is used for the actual operation of the exempt activity, and does not exceed an amount of property reasonably necessary to the accomplishment of the exempt purpose.

(A) For the purposes of determining whether the property is used for the actual operation of the exempt activity, consideration shall not be given to use of the property for either or both of the following described activities if that use is occasional:

(i) The owner conducts fundraising activities on the property and the proceeds derived from those activities are not unrelated business taxable income, as defined in Section 512 of the Internal Revenue Code, of the owner and are used to further the exempt activity of the owner.

(ii) The owner permits any other organization that meets all of the requirements of this subdivision, other than ownership of the property, to conduct fundraising activities on the property and the proceeds derived from those activities are not unrelated business taxable income, as defined in Section 512 of the Internal Revenue Code, of the organization, are not subject to the tax on unrelated business taxable income that is imposed by Section 511 of the Internal Revenue Code, and are used to further the exempt activity of the organization.

(B) For purposes of subparagraph (A):

(i) Occasional use means use of the property on an irregular or intermittent basis by the qualifying owner or any other qualifying organization described in clause (ii) of subparagraph (A) that is incidental to the primary activities of the owner or the other organization.

(ii) Fundraising activities means both activities involving the direct solicitation of money or other property and the anticipated exchange of goods or services for money between the soliciting organization and the organization or person solicited.

(C) Subparagraph (A) shall have no application in determining whether paragraph (3) has been satisfied unless the owner of the property and any other organization using the property as provided in subparagraph (A) have filed with the assessor a valid organizational clearance certificate issued pursuant to Section 254.6.

(D) For the purposes of determining whether the property is used for the actual operation of the exempt activity, consideration shall not be given to the use of the property for meetings conducted by any other organization if the meetings are incidental to the other organization s primary activities, are not fundraising meetings or activities as defined in subparagraph (B), are held no more than once per week, and the other organization and its use of the property meet all other requirements of paragraphs (1) to (5), inclusive, of this subdivision. The owner or the other organization also shall file with the assessor a copy of a valid, unrevoked letter or ruling from the Internal Revenue Service or the Franchise Tax Board stating that the other organization, or the national organization of which it is a local chapter or affiliate, qualifies as an exempt organization under Section 501(c)(3) or 501(c)(4) of the Internal Revenue Code or Section 23701d, 23701f, or 23701w.

(E) Nothing in subparagraph (A), (B), (C), or (D) shall be construed to either enlarge or restrict the exemption provided for in subdivision (b) of Section 4 and Section 5 of Article XIII of the California Constitution and this section.

(4) The property is not used or operated by the owner or by any other person so as to benefit any officer, trustee, director, shareholder, member, employee, contributor, or bondholder of the owner or operator, or any other person, through the distribution of profits, payment of excessive charges or compensations, or the more advantageous pursuit of their business or profession.

(5) The property is not used by the owner or members thereof for fraternal or lodge purposes, or for social club purposes except where that use is clearly incidental to a primary religious, hospital, scientific, or charitable purpose.

(6) The property is irrevocably dedicated to religious, charitable, scientific, or hospital purposes and upon the liquidation, dissolution, or abandonment of the owner will not inure to the benefit of any private person except a fund, foundation, or corporation organized and operated for religious, hospital, scientific, or charitable purposes.

(7) The property, if used exclusively for scientific purposes, is used by a foundation or institution that, in addition to complying with the foregoing requirements for the exemption of charitable organizations in general, has been chartered by the Congress of the United States (except that this requirement shall not apply when the scientific purposes are medical research), and whose objects are the encouragement or conduct of scientific investigation, research, and discovery for the benefit of the community at large.

The exemption provided for herein shall be known as the welfare exemption. This exemption shall be in addition to any other exemption now provided by law, and the existence of the exemption provision in paragraph (2) of subdivision (a) of Section 202 shall not preclude the exemption under this section for museum or library property. Except as provided in subdivision (e), this section shall not be construed to enlarge the college exemption.

(b) Property used exclusively for school purposes of less than collegiate grade and owned and operated by religious, hospital, or charitable funds, foundations, limited liability companies, or corporations, which property and funds, foundations, limited liability companies, or corporations meet all of the requirements of subdivision (a), shall be deemed to be within the exemption provided for in subdivision (b) of Section 4 and Section 5 of Article XIII of the California Constitution and this section.

(c) Property used exclusively for nursery school purposes and owned and operated by religious, hospital, or charitable funds, foundations, limited liability companies, or corporations, which property and funds, foundations, limited liability companies, or corporations meet all the requirements of subdivision (a), shall be deemed to be within the exemption provided for in subdivision (b) of Section 4 and Section 5 of Article XIII of the California Constitution and this section.

(d) Property used exclusively for a noncommercial educational FM broadcast station or an educational television station, and owned and operated by religious, hospital, scientific, or charitable funds, foundations, limited liability companies, or corporations meeting all of the requirements of subdivision (a), shall be deemed to be within the exemption provided for in subdivision (b) of Section 4 and Section 5 of Article XIII of the California Constitution and this section.

(e) Property used exclusively for religious, charitable, scientific, or hospital purposes and owned and operated by religious, hospital, scientific, or charitable funds, foundations, limited liability companies, or corporations or educational institutions of collegiate grade, as defined in Section 203, which property and funds, foundations, limited liability companies, corporations, or educational institutions meet all of the requirements of subdivision (a), shall be deemed to be within the exemption provided for in subdivision (b) of Section 4 and Section 5 of Article XIII of the California Constitution and this section. As to educational institutions of collegiate grade, as defined in Section 203, the requirements of paragraph (6) of subdivision (a) shall be deemed to be met if both of the following are met:

(1) The property of the educational institution is irrevocably dedicated in its articles of incorporation to charitable and educational purposes, to religious and educational purposes, or to educational purposes.

(2) The articles of incorporation of the educational institution provide for distribution of its property upon its liquidation, dissolution, or abandonment to a fund, foundation, or corporation organized and operated for religious, hospital, scientific, charitable, or educational purposes meeting the requirements for exemption provided by Section 203 or this section.

(f) Property used exclusively for housing and related facilities for elderly or handicapped families and financed by, including, but not limited to, the federal government pursuant to Section 202 of Public Law 86-372 (12 U.S.C. Sec. 1701q), as amended, Section 231 of Public Law 73-479 (12 U.S.C. Sec. 1715v), Section 236 of Public Law 90-448 (12 U.S.C. Sec. 1715z), or Section 811 of Public Law 101-625 (42 U.S.C. Sec. 8013), and owned and operated by religious, hospital, scientific, or charitable funds, foundations, limited liability companies, or corporations meeting all of the requirements of this section shall be deemed to be within the exemption provided for in subdivision (b) of Section 4 and Section 5 of Article XIII of the California Constitution and this section.

The amendment of this paragraph made by Chapter 1102 of the Statutes of 1984 does not constitute a change in, but is declaratory of, existing law. However, no refund of property taxes shall be required as a result of this amendment for any fiscal year prior to the fiscal year in which the amendment takes effect.

Property used exclusively for housing and related facilities for elderly or handicapped families at which supplemental care or services designed to meet the special needs of elderly or handicapped residents are not provided, or that is not financed by the federal government pursuant to Section 202 of Public Law 86-372 (12 U.S.C. Sec. 1701q), as amended, Section 231 of Public Law 73-479 (12 U.S.C. Sec. 1715v), Section 236 of Public Law 90-448 (12 U.S.C. Sec. 1715z), or Section 811 of Public Law 101-625 (42 U.S.C. Sec. 8013), shall not be entitled to exemption pursuant to this subdivision unless the property is used for housing and related facilities for low- and moderate-income elderly or handicapped families. Property that would otherwise be exempt pursuant to this subdivision, except that it includes some housing and related facilities for other than low- or moderate-income elderly or handicapped families, shall be entitled to a partial exemption. The partial exemption shall be equal to that percentage of the value of the property that is equal to the percentage that the number of low- and moderate-income elderly and handicapped families occupying the property represents of the total number of families occupying the property.

As used in this subdivision, low and moderate income has the same meaning as the term persons and families of low or moderate income as defined by Section 50093 of the Health and Safety Code.

(g) (1) Property used exclusively for rental housing and related facilities and owned and operated by religious, hospital, scientific, or charitable funds, foundations, limited liability companies, or corporations, including limited partnerships in which the managing general partner is an eligible nonprofit corporation or eligible limited liability company, meeting all of the requirements of this section, or by veterans organizations, as described in Section 215.1, meeting all the requirements of paragraphs (1) to (7), inclusive, of subdivision (a), shall be deemed to be within the exemption provided for in subdivision (b) of Section 4 and Section 5 of Article XIII of the California Constitution and this section and shall be entitled to a partial exemption equal to that percentage of the value of the property that the portion of the property serving lower income households represents of the total property in any year in which any of the following criteria applies:

(A) The acquisition, rehabilitation, development, or operation of the property, or any combination of these factors, is financed with tax-exempt mortgage revenue bonds or general obligation bonds, or is financed by local, state, or federal loans or grants and the rents of the occupants who are lower income households do not exceed those prescribed by deed restrictions or regulatory agreements pursuant to the terms of the financing or financial assistance.

(B) The owner of the property is eligible for and receives low-income housing tax credits pursuant to Section 42 of the Internal Revenue Code of 1986, as added by Public Law 99-514.

(C) In the case of a claim, other than a claim with respect to property owned by a limited partnership in which the managing general partner is an eligible nonprofit corporation, that is filed for the 2000 01 fiscal year or any fiscal year thereafter, 90 percent or more of the occupants of the property are lower income households whose rent does not exceed the rent prescribed by Section 50053 of the Health and Safety Code. The total exemption amount allowed under this subdivision to a taxpayer, with respect to a single property or multiple properties for any fiscal year on the sole basis of the application of this subparagraph, may not exceed twenty thousand dollars ($20,000) of tax.

(D) (i) The property was previously purchased and owned by the Department of Transportation pursuant to a consent decree requiring housing mitigation measures relating to the construction of a freeway and is now solely owned by an organization that qualifies as an exempt organization under Section 501(c)(3) of the Internal Revenue Code.

(ii) This subparagraph shall not apply to property owned by a limited partnership in which the managing partner is an eligible nonprofit corporation.

(2) In order to be eligible for the exemption provided by this subdivision, the owner of the property shall do both of the following:

(A) (i) For any claim filed for the 2000 01 fiscal year or any fiscal year thereafter, certify and ensure, subject to the limitation in clause (ii), that there is an enforceable and verifiable agreement with a public agency, a recorded deed restriction, or other legal document that restricts the project s usage and that provides that the units designated for use by lower income households are continuously available to or occupied by lower income households at rents that do not exceed those prescribed by Section 50053 of the Health and Safety Code, or, to the extent that the terms of federal, state, or local financing or financial assistance conflicts with Section 50053, rents that do not exceed those prescribed by the terms of the financing or financial assistance.

(ii) In the case of a limited partnership in which the managing general partner is an eligible nonprofit corporation, the restriction and provision specified in clause (i) shall be contained in an enforceable and verifiable agreement with a public agency, or in a recorded deed restriction to which the limited partnership certifies.

(B) Certify that the funds that would have been necessary to pay property taxes are used to maintain the affordability of, or reduce rents otherwise necessary for, the units occupied by lower income households.

(3) As used in this subdivision, lower income households has the same meaning as the term lower income households as defined by Section 50079.5 of the Health and Safety Code.

(h) Property used exclusively for an emergency or temporary shelter and related facilities for homeless persons and families and owned and operated by religious, hospital, scientific, or charitable funds, foundations, limited liability companies, or corporations meeting all of the requirements of this section shall be deemed to be within the exemption provided for in subdivision (b) of Section 4 and Section 5 of Article XIII of the California Constitution and this section. Property that otherwise would be exempt pursuant to this subdivision, except that it includes housing and related facilities for other than an emergency or temporary shelter, shall be entitled to a partial exemption.

As used in this subdivision, emergency or temporary shelter means a facility that would be eligible for funding pursuant to Chapter 11 (commencing with Section 50800) of Part 2 of Division 31 of the Health and Safety Code.

(i) Property used exclusively for housing and related facilities for employees of religious, charitable, scientific, or hospital organizations that meet all the requirements of subdivision (a) and owned and operated by funds, foundations, limited liability companies, or corporations that meet all the requirements of subdivision (a) shall be deemed to be within the exemption provided for in subdivision (b) of Section 4 and Section 5 of Article XIII of the California Constitution and this section to the extent the residential use of the property is institutionally necessary for the operation of the organization.

(j) For purposes of this section, charitable purposes include educational purposes. For purposes of this subdivision, educational purposes means those educational purposes and activities for the benefit of the community as a whole or an unascertainable and indefinite portion thereof, and do not include those educational purposes and activities that are primarily for the benefit of an organization s shareholders. Educational activities include the study of relevant information, the dissemination of that information to interested members of the general public, and the participation of interested members of the general public.

(k) In the case of property used exclusively for the exempt purposes specified in this section, owned and operated by limited liability companies that are organized and operated for those purposes, the State Board of Equalization shall adopt regulations to specify the ownership, organizational, and operational requirements for those companies to qualify for the exemption provided by this section.

(l) The amendments made by Chapter 354 of the Statutes of 2004 shall apply with respect to lien dates occurring on and after January 1, 2005.

(Amended by Stats. 2008, Ch. 524, Sec. 2. Effective September 28, 2008.)



214.01

(a) For the purpose of Section 214, property shall be deemed irrevocably dedicated to religious, charitable, scientific, or hospital purposes only if a statement of irrevocable dedication to only these purposes is found in the articles of incorporation of the corporation, or in the case of any other fund or foundation, limited liability company, or corporation chartered by an act of Congress, in the bylaws, articles of association, articles of organization, constitution, or regulations thereof, as determined by the State Board of Equalization.

(b) If, when performing the duties specified by Section 254.6, the board finds that an applicant for the welfare exemption is ineligible for an organizational clearance certificate, because at the time of the filing of the claim required by Section 254.6, the applicant s articles of incorporation, or in the case of any noncorporate fund or foundation, its bylaws, articles of association, articles of organization, constitution or regulations, did not comply with the provisions of this section, the board shall notify the applicant in writing. The applicant shall have until the next succeeding lien date to amend its articles of incorporation, or in the case of any noncorporate fund or foundation, its bylaws, articles of association, articles of organization, constitution or regulations, and to file a certified copy of these amendments that conform to the provisions of this section with the board, and the board shall make a finding that the applicant, if otherwise qualified, is eligible for an organizational clearance certificate and forward that finding to the assessor.

(c) The amendments made by the act adding this subdivision shall apply with respect to lien dates occurring on and after January 1, 2005.

(Amended by Stats. 2004, Ch. 354, Sec. 3. Effective August 30, 2004. Applicable January 1, 2005, as specified in subd. (c).)



214.02

(a) Except as provided in subdivision (b) or (c), property that is used exclusively for the preservation of native plants or animals, biotic communities, geological or geographical formations of scientific or educational interest, or open-space lands used solely for recreation and for the enjoyment of scenic beauty, is open to the general public subject to reasonable restrictions concerning the needs of the land, and is owned and operated by a scientific or charitable fund, foundation, limited liability company, or corporation, the primary interest of which is to preserve those natural areas, and that meets all the requirements of Section 214, shall be deemed to be within the exemption provided for in subdivision (b) of Sections 4 and 5 of Article XIII of the Constitution of the State of California and Section 214.

(b) The exemption provided by this section shall not apply to any property of an organization that owns in the aggregate 30,000 acres or more in one county that were exempt under this section prior to March 1, 1983, or that are proposed to be exempt, unless the nonprofit organization that holds the property is fully independent of the owner of any taxable real property that is adjacent to the property otherwise qualifying for tax exemption under this section. For purposes of this section, the nonprofit organization that holds the property shall be considered fully independent if the exempt property is not used or operated by that organization or by any other person so as to benefit any officer, trustee, director, shareholder, member, employee, contributor or bondholder of the exempt organization or operator, or the owner of any adjacent property, or any other person, through the distribution of profits, payment of excessive charges or compensations, or the more advantageous pursuit of their business or profession.

(c) The exemption provided by this section shall not apply to property that is reserved for future development.

(d) (1) For the purposes of determining whether the property is used for the actual operation of the exempt activity as required by subdivision (a), consideration shall not be given to the use of the property for either of the following:

(A) Activities resulting in direct or in-kind revenues provided that the activities further the conservation objectives of the property as provided in a qualified conservation management plan for the property. These revenues include those revenues derived from grazing leases, hunting and camping permits, rents from persons performing caretaking activities who reside in dwellings on the property, and admission fees collected for purposes of public enjoyment.

(B) Any lease of the property for a purpose that furthers the conservation objectives of the property as provided in a qualified conservation management plan for the property.

(2) The activities and lease described in paragraph (1) may not generate unrelated business income.

(3) For purposes of this subdivision, a qualified conservation management plan means a plan that satisfies all of the following:

(A) Identifies both of the following:

(i) That the foremost purpose and use of the property is for the preservation of native plants or animals, biotic communities, geological or geographical formations of scientific or educational interest, or as open-space lands used solely for recreation and for the enjoyment of scenic beauty.

(ii) The overall conservation management goals, including, but not limited to, identification of permitted activities, and actions necessary to achieve the goals.

(B) Describes both of the following:

(i) The natural resources and recreational attributes of the property.

(ii) Potential threats to the conservation values or areas of special concern.

(C) Contains a timeline for planned management activities and for regular inspections of the property, including existing structures and improvements.

(e) This section shall be operative from the lien date in 1983 to and including the lien date in 2022, after which date this section shall become inoperative, and as of January 1, 2023, this section is repealed.

(f) The amendments made by Section 4 of Chapter 354 of the Statutes of 2004 shall apply with respect to lien dates occurring on and after January 1, 2005.

(g) The amendments made to this section by the act adding this subdivision shall apply commencing with the lien date for the 2013 14 fiscal year.

(Amended by Stats. 2012, Ch. 863, Sec. 1. Effective September 30, 2012. Applicable, by subd. (g), from lien date for the 2013-14 fiscal year. Inoperative after the January 1, 2022, lien date. Repealed as of January 1, 2023, by its own provisions.)



214.05

For purposes of Section 214:

(a) If the property of an organization is granted an exemption pursuant to Section 214, that property is deemed to be used exclusively for the organization s exempt purposes. However, to the extent that income derived from the organization s use of the property is unrelated business taxable income, as defined in Section 512 of the Internal Revenue Code, and the regulations implementing that section, and is subject to the tax on unrelated business taxable income which is imposed by Section 511 of the Internal Revenue Code, the property shall be exempt from taxation under Section 214 only to the extent provided in subdivision (b) or (c).

(b) (1) If the use of property which has qualified for the welfare exemption under Section 214 involves activities of the organization, some of which produce income that is exempt from income or franchise taxation and some of which produce income that is taxable as unrelated business taxable income, and those activities are attributable to a reasonably ascertainable portion of the entire property, that portion of the property shall be entitled only to a partial exemption from property taxation equal to that proportion of the total value of the portion of the property which the amount of income of the organization that is exempt from income or franchise taxation and that is attributable to that portion bears to the total amount of income of the organization that is attributable to that portion. The remaining proportion of the total value of that portion of the property shall be subject to taxation pursuant to this division.

(2) If the use of property which has qualified for the welfare exemption under Section 214 involves activities of the organization, some of which are exempt for property tax purposes and produce no income and some of which produce income that is taxable as unrelated business taxable income, or produce both income that is taxable as unrelated business taxable income and income that is exempt from income or franchise taxation and those activities are attributable to a reasonably ascertainable portion of the entire property, that portion of the property shall be entitled only to a partial exemption equal to that proportion of the total value of the portion of the property which the amount of time actually devoted to those exempt nonincome-producing activities of the organization attributable to that portion bears to the total amount of time actually devoted to all of the activities of the organization attributable to that portion. The remaining proportion of the total value of that portion of the property shall be subject to taxation pursuant to this division.

(3) If the activities described in paragraphs (1) and (2) cannot be attributed to a reasonably ascertainable portion of the entire property, the entire property shall be entitled only to a partial exemption. In the case of activities of the organization described in paragraph (1), the partial exemption shall be equal to that proportion of the value of the entire property which the amount of income of the organization that is exempt from income or franchise taxation and that is attributable to the entire property bears to the total amount of income of the organization that is attributable to the entire property. In the case of activities of the organization described in paragraph (2), the partial exemption shall be equal to that proportion of the value of the entire property which the amount of time actually devoted to exempt nonincome-producing activities of the organization attributable to the entire property bears to the total amount of time actually devoted to all of the activities of the organization attributable to the entire property. In either case, the remaining proportion of the total value of the entire property shall be subject to taxation pursuant to this division.

(c) Notwithstanding subdivision (b), if more than 75 percent of the income of an organization is attributable to property which has qualified for the welfare exemption under Section 214, but is not specifically related to the organization s use of particular property, the property shall be entitled only to a partial exemption equal to that proportion of the total value of the property which the amount of the income of the organization attributable to activities in this state and exempt from income or franchise taxation bears to the amount of total income of the organization that is attributable to activities in this state.

(d) Whenever property is claimed exempt under Section 214 and activities of the organization on the property produce unrelated business taxable income, as defined in Section 512 of the Internal Revenue Code, the organization, as a part of its claim for exemption, shall file with the assessor each of the following:

(1) The organization s information and tax returns filed with the Internal Revenue Service for its immediately preceding fiscal year.

(2) Information indicating the amount of time devoted to its income-producing and its nonincome-producing activities and, where applicable, a description of that portion of the property in which those activities are conducted.

(3) A statement listing the specific activities which produce the unrelated business taxable income.

(4) Whenever subdivision (c) is applicable, the amount of income of the organization that is attributable to activities in this state and is exempt from income or franchise taxation and the amount of total income of the organization that is attributable to activities in this state.

(5) Any other information as prescribed by the board.

(e) Nothing in this section shall be construed to enlarge the welfare exemption provided in Section 214.

(Added by Stats. 1988, Ch. 1606, Sec. 3. Applicable July 1, 1989, by Sec. 7 of Ch. 1606.)



214.1

As used in Section 214, property used exclusively for religious, hospital or charitable purposes shall include facilities in the course of construction on or after the first Monday of March, 1954, together with the land on which the facilities are located as may be required for their convenient use and occupation, to be used exclusively for religious, hospital or charitable purposes.

(Added by Stats. 1953, Ch. 950.)



214.2

(a) As used in Section 214.1, facilities in the course of construction shall include the demolition or razing of a building with the intent to replace it with facilities to be used exclusively for religious, hospital, or charitable purposes.

(b) As used in Section 214.1, facilities in the course of construction shall include definite onsite physical activity connected with construction or rehabilitation of a new or existing building or improvement, that results in changes visible to any person inspecting the site, where the building or improvement is to be used exclusively for religious, hospital, or charitable purposes. Activity as described in the preceding sentence having been commenced and not yet finished, unless abandoned, shall establish that a building or improvement is under construction for the purposes of Section 5 of Article XIII of the California Constitution. Construction shall not be considered abandoned if delayed due to reasonable causes and circumstances beyond the assessee s control, that occur notwithstanding the exercise of ordinary care and the absence of willful neglect.

(Amended by Stats. 1992, Ch. 1180, Sec. 5. Effective January 1, 1993.)



214.3

In the event that any property described in paragraph (6) of subdivision (a) of Section 214 shall have been used solely for charitable or hospital purposes for a minimum period of 30 years, the welfare exemption granted by Section 214 shall extend to such property irrespective of any reversionary provisions in the title of the property respecting liquidation, dissolution or abandonment, if the ownership, operation, use and dedication of the property are otherwise within the purview of Section 214.

(Amended by Stats. 1987, Ch. 498, Sec. 5.)



214.4

For the purposes of Sections 207 and 214 a school of less than collegiate grade is (a) any institution of learning attendance at which exempts a student from attendance at a public full-time elementary or secondary day school under Section 48222 of the Education Code or (b) any institution of learning a majority of whose students are persons that have been excused from attendance at a full-time elementary or secondary day school under Section 48221 or 48226 of the Education Code.

(Amended by Stats. 1981, Ch. 542, Sec. 3.)



214.5

(a) Property used exclusively for school purposes of less than collegiate grade, or exclusively for purposes of both schools of and less than collegiate grade, and owned and operated by religious, hospital or charitable funds, foundations or corporations, which property and funds, foundations, limited liability companies, or corporations meet all of the requirements of Section 214, shall be deemed to be within the exemption provided for in subdivision (b) of Section 4 and Section 5 of Article XIII of the Constitution of the State of California and Section 214. This section shall not be construed to enlarge the college exemption.

(b) The amendments made by the act adding this subdivision shall apply with respect to lien dates occurring on and after January 1, 2005.

(Amended by Stats. 2004, Ch. 354, Sec. 5. Effective August 30, 2004. Applicable January 1, 2005, as specified in subd. (b).)



214.6

(a) (1) Property that is owned by an organization meeting the requirements of subdivision (b) of Section 4 of Article XIII of the California Constitution and complying with the requirements of paragraphs (1) to (7), inclusive, of subdivision (a) of Section 214 and that is leased to an exempt governmental entity for the purpose of conducting an activity that if conducted by the owner would qualify the property for an exemption, or leased to a public school, community college, state college, or state university, including the University of California, for educational purposes, shall be deemed to be within the exemption provided for in subdivision (b) of Section 4 of Article XIII of the California Constitution if:

(A) The total income received by the exempt organization in the form of rents, fees, or charges from such lease does not exceed the ordinary and usual expenses in maintaining and operating the leased property; and

(B) With respect to entities that are political subdivisions of the state, the property is located within the boundaries of the exempt governmental entity leasing the same.

(2) To claim the exemption provided by this section for property leased by a qualifying organization to a public school, community college, state college, or state university, including the University of California, when both entities use the property in a joint manner, the organization need only attach a copy of the lease agreements with the annual filing of the welfare exemption claim.

(b) To claim the welfare exemption provided by this section for property leased by a church to a public school, community college, state college, or state university, including the University of California, when both entities use the property in a joint manner, and where the church has claimed a religious exemption, the church need only annually file a church lessor s exemption claim and affirm each of the following:

(1) The total income received by the church in the form of rents, fees, or charges from the lease does not exceed the ordinary and usual expenses in maintaining and operating the leased property.

(2) With respect to entities that are political subdivisions of the state, the property is located within the boundaries of the exempt governmental entity leasing the same.

(Amended by Stats. 2009, Ch. 67, Sec. 5. Effective January 1, 2010.)



214.7

In the case of a hospital, neither the use of hospital property nor the receipt of fees or other lawful compensation by a licensed physician for the practice of his profession therein, shall be grounds for denial of the exemption provided by Sections 214 and 254.5. This section does not apply to such portions of a hospital as may be leased or rented to a physician for his office for the general practice of medicine.

(Added by Stats. 1955, Ch. 532.)



214.8

(a) Except as provided in Sections 213.7 and 231, and as provided in subdivision (g) of Section 214 with respect to veterans organizations, the welfare exemption shall not be granted to any organization unless it is qualified as an exempt organization under either Section 23701d of this code or Section 501(c)(3) of the Internal Revenue Code. This section shall not be construed to enlarge the welfare exemption to apply to organizations qualified under Section 501(c)(3) of the Internal Revenue Code of 1954 but not otherwise qualified for the welfare exemption under other provisions of this code.

The exemption for veterans organizations shall not be granted to any organization unless it is qualified as an exempt organization under either Section 23701f or 23701w of this code or under Section 501(c)(4) or 501(c)(19) of the Internal Revenue Code. This section shall not be construed to enlarge the veterans organization exemption to apply to organizations qualified under Section 501(c)(4) or 501(c)(19) of the Internal Revenue Code but not otherwise qualified for the veterans organization exemption under other provisions of this code.

(b) For purposes of subdivision (a), an organization shall not be deemed to be qualified as an exempt organization unless the organization files with the assessor a valid organizational clearance certificate issued pursuant to Section 254.6.

(c) (1) For purposes of subdivision (a), a limited liability company wholly owned by one or more qualifying organizations, which may include governmental entities and nonprofit organizations, that are exempt under Section 23701d or under Section 501(c)(3) of the Internal Revenue Code shall qualify as an exempt organization.

(2) In the case of a limited liability company that does not have a valid unrevoked letter from the Franchise Tax Board or the Internal Revenue Service, the limited liability company may not be deemed to be qualified as an exempt organization unless each nonprofit tax-exempt member of the limited liability company files with the board a copy of a valid, unrevoked letter or ruling from either the Franchise Tax Board or the Internal Revenue Service that states that the organization qualifies as an exempt organization under the appropriate provisions of the Revenue and Taxation Code or the Internal Revenue Code.

(d) The amendments made by the act adding this subdivision shall apply with respect to lien dates occurring on and after January 1, 2005.

(Amended by Stats. 2006, Ch. 224, Sec. 2. Effective January 1, 2007.)



214.9

For the purposes of Section 214, a hospital includes an outpatient clinic, whether or not patients are admitted for overnight stay or longer, where the clinic furnishes or provides psychiatric services for emotionally disturbed children, or where the clinic is a nonprofit multispecialty clinic of the type described in subdivision (l) of Section 1206 of the Health and Safety Code, so long as the multispecialty clinic does not reduce the level of charitable or subsidized activities it provides as a proportion of its total activities.

For purposes of this section, a hospital does not include those portions of an outpatient clinic which may be leased or rented to a physician for an office for the general practice of medicine.

(Amended by Stats. 1987, Ch. 1228, Sec. 2. Operative July 1, 1988, by Sec. 4 of Ch. 1228.)



214.10

For purposes of Section 214, any nonprofit corporation organized and operated for the advancement of education, improvement of social conditions, and improvement of the job opportunities of low-income, unemployed and underemployed citizens of the communities in which they operate, and otherwise meeting all the requirements of Section 214, shall not be disqualified from receiving the welfare exemption solely because such organization receives all its funds from governmental agencies.

(Added by Stats. 1979, Ch. 1161.)



214.11

For purposes of Section 214, property owned and operated by a nonprofit organization, otherwise qualifying for exemption under Section 214, shall be deemed to be exclusively used for hospital purposes so long as the property is exclusively used to meet the needs of hospitals which qualify for exemption from property taxation under Section 214 or any other law of the United States or this state. As used in this section, needs of hospitals includes any use incidental to, and reasonably necessary for, the functioning of a full hospital operation.

(Amended by Stats. 1983, Ch. 960, Sec. 1.)



214.13

Where property under development pursuant to the Community Redevelopment Law (Pt. 1 (commencing with Sec. 33000), Div. 24, H.&S.C.) is dedicated to religious, charitable, scientific, or hospital purposes in the redevelopment plan and is required by the plan to be conveyed to the state, a county, a city, or a nonprofit entity entitled to a welfare exemption, that property shall be deemed to be within the exemption provided for in Section 5 of Article XIII of the Constitution of the State of California and this section, and shall be exempt from property tax during construction, provided the title to the property is to be conveyed to the state, a county, a city, or nonprofit agency within three years of the completion of the construction. If that title is not passed to the state, a county, a city, or nonprofit organization entitled to a welfare exemption within three years of the completion of construction, the owner of the property shall be liable for the taxes that would have been imposed, plus a penalty of 25 percent of the amount due.

(Added by Stats. 1984, Ch. 1261, Sec. 1.)



214.14

(a) Property used exclusively for the charitable purposes of museums and owned and operated by a religious, hospital, scientific, or charitable fund, foundation, limited liability company, or corporation which meets all the requirements of subdivision (a) of Section 214 shall be deemed to be within the exemption provided by Sections 4 and 5 of Article XIII of the California Constitution and Section 214.

(b) For purposes of this section:

(1) Property used exclusively for the charitable purposes of museums shall include property used for activities and facilities related to the primary charitable purposes of museums and reasonably necessary and incidental to those purposes.

(2) Property used exclusively for the charitable purposes of museums shall not be required to be indispensable to the primary charitable purposes of museums.

(3) Property used exclusively for the charitable purposes of museums shall not include property used for activities and facilities not related to the primary charitable purposes of museums and not reasonably necessary or incidental to those purposes.

(4) Property used exclusively for the charitable purposes of museums shall include property owned by a nonprofit association or organization performing auxiliary services to any city or county museum in the state and used for the storage of items donated for an annual rummage sale, the proceeds of which, after taking into account the expenses of the nonprofit association or organization, are used to provide support to those museums. For purposes of this subdivision, storage of items donated for an annual rummage sale shall not be considered a fundraising activity, as that term is used in paragraph (3) of subdivision (a) of Section 214.

(c) The amendments made by the act adding this subdivision shall apply with respect to lien dates occurring on and after January 1, 2005.

(Amended by Stats. 2004, Ch. 354, Sec. 7. Effective August 30, 2004. Applicable January 1, 2005, as specified in subd. (c).)



214.15

(a) Property is within the exemption provided by Sections 4 and 5 of Article XIII of the California Constitution if that property is owned and operated by a nonprofit corporation, otherwise qualifying for exemption under Section 214, that is organized and operated for the specific and primary purpose of building and rehabilitating single or multifamily residences for sale at cost to low-income families, with financing in the form of a zero interest rate loan and without regard to religion, race, national origin, or the sex of the head of household.

(b) (1) In the case of property not previously designated as open space, the exemption specified by subdivision (a) may not be denied to a property on the basis that the property does not currently include a single or multifamily residence as described in that subdivision, or a single or multifamily residence as so described that is in the course of construction.

(2) With regard to paragraph (1), the Legislature finds and declares all of the following:

(A) The exempt activities of a nonprofit corporation as described in subdivision (a) qualitatively differ from the exempt activities of other nonprofit entities that provide housing in that the exempt purpose of a nonprofit corporation as described in subdivision (a) is not to own and operate a housing project on an ongoing basis, but is instead to make housing, and the land reasonably necessary for the use of that housing, available for prompt sale to low-income residents.

(B) In light of this distinction, the holding of real property by a nonprofit corporation as described in subdivision (a), for the future construction on that property of a single or multifamily residence as described in that same subdivision, is central to that corporation s exempt purposes and activities.

(C) In light of the factors set forth in subparagraphs (A) and (B), the holding of real property by a nonprofit corporation described in subdivision (a), for the future construction on that property of a single or multifamily residence as described in that same subdivision, constitutes the exclusive use of that property for a charitable purpose within the meaning of subdivision (b) of Section 4 of Article XIII of the California Constitution.

(Added by Stats. 1999, Ch. 927, Sec. 2. Effective October 10, 1999. Applicable from January 1, 2000, as prescribed by Sec. 6 of Ch. 927.)



214.16

(a) Any outstanding tax, interest, or penalty that was levied or imposed upon property that qualifies for an exemption pursuant to Section 214 and satisfies the criteria specified in subparagraph (D) of paragraph (1) of subdivision (g) of Section 214 between January 1, 2002, and January 1, 2009, shall be canceled, provided that the owner of the property certifies that all of the following conditions were met at the time the tax was levied:

(1) The owner was not organized and did not operate for profit.

(2) There was a recorded deed restriction or other legal document that restricted the project s usage and that provided that the units designated for use by lower income households were continuously available to or occupied by lower income households at rents not exceeding those prescribed by Section 50053 of the Health and Safety Code.

(3) The funds that would have been necessary to pay property taxes were used to maintain the affordability of, or reduce rents otherwise necessary for, the units occupied by lower income households.

(b) For purposes of this section, lower income households has the same meaning as defined by Section 50079.5 of the Health and Safety Code.

(Added by Stats. 2008, Ch. 524, Sec. 3. Effective September 28, 2008.)



215

All personal property owned by a veteran organization which has been chartered by the Congress of the United States, when the same are used solely and exclusively for the purposes of such organization, if not conducted for profit and no part of the net earnings of which inures to the benefit of any private individual or member thereof, shall be exempt from taxation.

(Amended by Stats. 1970, Ch. 554.)



215.1

(a) All buildings, and so much of the real property on which the buildings are situated as may be required for the convenient use and occupation of the buildings, used exclusively for charitable purposes, owned by a veterans organization which has been chartered by the Congress of the United States, organized and operated for charitable purposes, when the same are used solely and exclusively for the purpose of the organization, if not conducted for profit and no part of the net earnings of which inures to the benefit of any private individual or member thereof, shall be exempt from taxation.

(b) The exemption provided for in this section shall apply to the property of all organizations meeting the requirements of this section and subdivision (b) of Section 4 of Article XIII of the California Constitution and paragraphs (1) to (7), inclusive, of subdivision (a) of Section 214.

(c) An organization that files a claim for the exemption provided for in this section shall file with the assessor a valid organizational clearance certificate issued pursuant to Section 254.6.

(d) This exemption shall be known as the veterans organization exemption.

(Amended by Stats. 2007, Ch. 449, Sec. 3. Effective January 1, 2008.)



215.2

Property owned by an organization that satisfies the requirements of Section 214, 215, or 215.1 and which is used primarily for exempt purposes shall not be denied the welfare or veterans organization exemption because such property is also used for conducting bingo games pursuant to Section 326.5 of the Penal Code, provided that the proceeds from such games are used exclusively for the charitable purposes of such organization.

(Added by Stats. 1977, Ch. 271.)



215.5

All personal property owned or leased by a nonprofit corporation, which does not accept advertising for a consideration and is engaged exclusively in the production of programs for educational television, and all personal property owned or leased by a nonprofit educational organization, which is engaged exclusively in the production of programs as a noncommercial educational FM or AM broadcast station, shall be exempt from taxation, if such personal property is used solely and exclusively for the purposes of such organization or corporation and no part of the corporation s or organization s net earnings inure to the benefit of any private shareholder or individual.

(Amended by Stats. 1978, Ch. 1394.)



216

The stock in trade up to one thousand five hundred dollars ($1,500) of a vending stand operated by a blind person licensed by the Bureau of Vocational Rehabilitation pursuant to federal or state law is exempt from taxation.

(Amended by Stats. 1963, Ch. 1638.)



217

(a) Except as provided in subdivision (d), the following articles of personal property that have been made available for display in a publicly owned art gallery or museum, or a museum that is regularly open to the public and that is operated by a nonprofit organization that qualifies for exemption pursuant to Section 23701d, shall be exempt from taxation:

(1) Original paintings in oil, mineral, water, vitreous enamel, or other colors, pastels, original mosaics, original drawings and sketches in pen, ink, pencil, or watercolors, or works of the free fine arts in any other media including applied paper and other materials, manufactured or otherwise, that are used on collages, artists proof etchings unbound, and engravings and woodcuts unbound, lithographs, or prints made by other hand transfer processes unbound, or original sculptures or statuary. As used in this subdivision:

(A) Sculpture and statuary shall include professional productions of sculptors only whether in round or in relief, in bronze, marble, stone, terra cotta, ivory, wood, metal, or other materials, or whether cut, carved, or otherwise wrought by hand from the solid block or mass of marble, stone, alabaster, or from metal, or other materials, or cast in bronze or other metal or substance, or from wax or plaster, or constructed from any material or made in any form as the professional productions of sculptors, only.

(B) Original when used to modify the words sculptures and statuary shall include the original work or model and the first 10 castings, replicas, or reproductions made from the sculptor s original work or model, with or without a change in scale, regardless of whether or not the sculptor is alive at the time the castings, replicas, or reproductions are completed.

(C) Painting, mosaic, drawing, work of the free fine arts, sketch, sculpture, and statuary shall not include any articles of utility, articles designed for industrial use, or any articles that are made wholly or in part by stenciling or any other mechanical process.

(D) Etchings, engravings, woodcuts, lithographs, or prints made by other hand transfer processes, shall include only works that are printed by hand from plates, stones or blocks etched, drawn, or engraved with handtools and do not include works that are printed from plates, stones or blocks etched, drawn, or engraved by photochemical or other mechanical processes.

(2) Original works of the free fine arts, that are not described in paragraph (1), are subject to regulations, as the board may prescribe, to prove that the article represents some school, kind, or medium of the free fine arts. As used in this paragraph, original works of the free fine arts shall not include any article of utility or any article designed for industrial use.

(b) When making a claim for an exemption pursuant to this section, a person claiming the exemption shall provide all information required and answer all questions in an affidavit, under penalty of perjury. The assessor may require other proof of the facts stated before allowing the exemption. The affidavit shall be accompanied by a certificate of the director or other officer of the art gallery or museum in which the property for which an exemption is claimed under this section was made available for display that the property was available for public display in the art gallery or museum for the period specified in subdivision (e).

(c) Sections 255 and 260 shall be applicable to the exemption provided by this section.

(d) The exemption provided by subdivision (a) shall not apply to any work of art loaned by any person who holds works of art primarily for purposes of sale.

(e) The exemption provided by this section shall not apply unless the property was made available for public display in the art gallery or museum for a period of 90 days during the 12-month period immediately preceding the lien date for the year for which the exemption is claimed.

If the property was first made available for public display less than 90 days prior to the lien date, the exemption may be granted if the person claiming the exemption certifies in writing that the property will be made available for public display for at least 90 days during the 12-month period commencing with the first day the property was made available for public display.

(f) For purposes of this section, regularly open to the public means that the gallery or museum was open to the public not less than 20 hours per week for not less than 35 weeks of the 12-month period immediately preceding the lien date for the year for which the exemption is claimed.

If the gallery or museum has been open for less than 35 weeks during the 12-month period immediately preceding the lien date or for less than 20 hours per week during that period, the exemption may be granted if the director or other officer of the gallery or museum certifies in writing that the gallery or museum will be open for not less than 20 hours per week for not less than 35 weeks during the 12-month period beginning with the day the gallery or museum was first opened.

(g) If a person certifies in writing that the property will be made available and the gallery or museum open for the periods specified in subdivisions (e) and (f), and the property is not so made available or the gallery or museum is not so opened, the exemption shall be canceled, and an escape assessment may be made as provided in Section 531.1.

(Amended by Stats. 2005, Ch. 22, Sec. 179. Effective January 1, 2006.)



217.1

(a) Except as provided in subdivision (d), the following articles of personal property that are made available for display in a publicly owned aerospace museum, or an aerospace museum that is regularly open to the public and that is operated by a nonprofit organization that qualifies for exemption pursuant to Section 23701d, shall be exempt from taxation:

(1) Aircraft that have been restored or maintained, whether currently certified or not for flight purposes.

(2) Aircraft donated in perpetuity to the aerospace museum.

(b) When making a claim for an exemption pursuant to this section, a person claiming the exemption shall give all information required and answer all questions in an affidavit, and shall subscribe and swear to the affidavit, under penalty of perjury. The assessor may require other proof of the facts stated before allowing the exemption. The affidavit shall be accompanied by a certificate of the director or other officer of the aerospace museum in which the property for which an exemption is claimed under this section was made available for display that the property was available for public display in the aerospace museum for the period specified in subdivision (e).

(c) For the 1984 85 assessment year and each assessment year thereafter, the provisions of Sections 255 and 260 shall be applicable to the exemption provided by this section.

(d) The exemption provided by subdivision (a) shall not apply to any aircraft loaned by any person who holds aircraft primarily for purposes of sale.

(e) The exemption provided by this section shall not apply unless the property was made available for public display in the aerospace museum for a period of 90 days during the 12-month period immediately preceding the lien date for the year for which the exemption is claimed.

If the property was first made available for public display less than 90 days prior to the lien date, the exemption may be granted if the person claiming the exemption certifies in writing that the property will be made available for public display for at least 90 days during the 12-month period commencing with the first day the property was made available for public display.

(f) For purposes of this section, regularly open to the public means that the aerospace museum was open to the public not less than 20 hours per week for not less than 35 weeks of the 12-month period immediately preceding the lien date for the year for which the exemption is claimed.

If the aerospace museum has been open for less than 35 weeks during the 12-month period immediately preceding the lien date or for less than 20 hours per week during that period, the exemption may be granted if the director or other officer of the aerospace museum certifies in writing that the aerospace museum will be open for not less than 20 hours per week for not less than 35 weeks during the 12-month period beginning with the date the aerospace museum was first opened.

(g) If a person certifies in writing that the property will be made available and the aerospace museum open for the periods specified in subdivisions (e) and (f), and the property is not so made available or the aerospace museum is not so opened, the exemption shall be canceled, and an escape assessment may be made as provided in Section 531.1.

(h) The exemption provided by this section shall be applicable for the 1979 80 fiscal year and each fiscal year thereafter.

(Amended by Stats. 2004, Ch. 200, Sec. 3. Effective January 1, 2005.)



218

(a) The homeowners property tax exemption is in the amount of the assessed value of the dwelling specified in this section, as authorized by subdivision (k) of Section 3 of Article XIII of the California Constitution. That exemption shall be in the amount of seven thousand dollars ($7,000) of the full value of the dwelling.

(b) (1) The exemption does not extend to property that is rented, vacant, under construction on the lien date, or that is a vacation or secondary home of the owner or owners, nor does it apply to property on which an owner receives the veteran s exemption.

(2) Notwithstanding paragraph (1), if a person receiving the exemption is not occupying the dwelling on the lien date because the dwelling was damaged in a misfortune or calamity, the person shall be deemed to occupy that same dwelling as his or her principal place of residence on the lien date, provided the person s absence from the dwelling is temporary and the person intends to return to the dwelling when possible to do so. Except as provided in paragraph (3), when a dwelling has been totally destroyed, and thus no dwelling exists on the lien date, the exemption provided by this section shall not be applicable until the structure has been replaced and is occupied as a dwelling.

(3) A dwelling that was totally destroyed in a disaster for which the Governor proclaimed a state of emergency, that qualified for the exemption provided by this section prior to the commencement date of the disaster and that has not changed ownership since the commencement date of the disaster, shall be deemed occupied by the person receiving the exemption on the lien date provided the person intends to reconstruct a dwelling on the property and occupy the dwelling as his or her principal place of residence when it is possible to do so.

(c) For purposes of this section, all of the following apply:

(1) Owner includes a person purchasing the dwelling under a contract of sale or who holds shares or membership in a cooperative housing corporation, which holding is a requisite to the exclusive right of occupancy of a dwelling.

(2) (A) Dwelling means a building, structure, or other shelter constituting a place of abode, whether real property or personal property, and any land on which it may be situated. A two-dwelling unit shall be considered as two separate single-family dwellings.

(B) Dwelling includes the following:

(i) A single-family dwelling occupied by an owner thereof as his or her principal place of residence on the lien date.

(ii) A multiple-dwelling unit occupied by an owner thereof on the lien date as his or her principal place of residence.

(iii) A condominium occupied by an owner thereof as his or her principal place of residence on the lien date.

(iv) Premises occupied by the owner of shares or a membership interest in a cooperative housing corporation, as defined in subdivision (i) of Section 61, as his or her principal place of residence on the lien date. Each exemption allowed pursuant to this subdivision shall be deducted from the total assessed valuation of the cooperative housing corporation. The exemption shall be taken into account in apportioning property taxes among owners of share or membership interests in the cooperative housing corporations so as to benefit those owners who qualify for the exemption.

(d) The exemption provided for in subdivision (k) of Section 3 of Article XIII of the California Constitution shall first be applied to the building, structure, or other shelter and the excess, if any, shall be applied to any land on which it may be located.

(Amended by Stats. 2010, Ch. 654, Sec. 5. Effective January 1, 2011.)



218.2

(a) For purposes of this section, all of the following apply:

(1) Owner includes a person purchasing the dwelling under a contract of sale or who holds shares or membership in a cooperative housing corporation, which holding is a requisite to the exclusive right of occupancy of a dwelling.

(2) (A)? Dwelling means a building, structure, or other shelter constituting a place of abode, whether real property or personal property, and any land on which it may be situated. A two-dwelling unit shall be considered as two separate single-family dwellings.

(B) Dwelling includes the following:

(i) A single-family dwelling occupied by an owner thereof as his or her principal place of residence on the lien date.

(ii) A multiple-dwelling unit occupied by an owner thereof on the lien date as his or her principal place of residence.

(iii) A condominium occupied by an owner thereof as his or her principal place of residence on the lien date.

(iv) Premises occupied by the owner of shares or a membership interest in a cooperative housing corporation, as defined in subdivision (i) of Section 61, as his or her principal place of residence on the lien date. Each exemption allowed pursuant to this subdivision shall be deducted from the total assessed valuation of the cooperative housing corporation. The exemption shall be taken into account in apportioning property taxes among owners of share or membership interests in the cooperative housing corporations so as to benefit those owners who qualify for the exemption.

(b) Any dwelling that qualified for an exemption under Section 218 prior to January 9, 2010, that was damaged or destroyed by the earthquake and any other related casualty that occurred as a result of the disaster in the County of Humboldt, as declared by the Governor in January 2010, and that has not changed ownership since January 9, 2010, shall not be disqualified as a dwelling or be denied an exemption under this section solely on the basis that the dwelling was temporarily damaged or destroyed or was being reconstructed by the owner, or was temporarily uninhabited as a result of restricted access to the property due to the earthquake.

(c)?The exemption provided for in subdivision (k) of Section 3 of Article XIII of the California Constitution shall first be applied to the building, structure, or other shelter and the excess, if any, shall be applied to any land on which it may be located.

(Added by Stats. 2010, Ch. 449, Sec. 4. Effective September 29, 2010.)



218.3

(a) For purposes of this section, all of the following apply:

(1) Owner includes a person purchasing the dwelling under a contract of sale or who holds shares or membership in a cooperative housing corporation, which holding is a requisite to the exclusive right of occupancy of a dwelling.

(2) (A) Dwelling means a building, structure, or other shelter constituting a place of abode, whether real property or personal property, and any land on which it may be situated. A two-dwelling unit shall be considered as two separate single-family dwellings.

(B) Dwelling includes the following:

(i) A single-family dwelling occupied by an owner thereof as his or her principal place of residence on the lien date.

(ii) A multiple-dwelling unit occupied by an owner thereof on the lien date as his or her principal place of residence.

(iii) A condominium occupied by an owner thereof as his or her principal place of residence on the lien date.

(iv) Premises occupied by the owner of shares or a membership interest in a cooperative housing corporation, as defined in subdivision (i) of Section 61, as his or her principal place of residence on the lien date. Each exemption allowed pursuant to this subdivision shall be deducted from the total assessed valuation of the cooperative housing corporation. The exemption shall be taken into account in apportioning property taxes among owners of share or membership interests in the cooperative housing corporations so as to benefit those owners who qualify for the exemption.

(b) Any dwelling that qualified for an exemption under Section 218 prior to April 4, 2010, that was damaged or destroyed by the earthquake and any other related casualty that occurred as a result of the disaster in the County of Imperial, as declared by the Governor in April 2010, and that has not changed ownership since April 4, 2010, shall not be disqualified as a dwelling or be denied an exemption under Section 218 solely on the basis that the dwelling was temporarily damaged or destroyed or was being reconstructed by the owner, or was temporarily uninhabited as a result of restricted access to the property due to the earthquake.

(c) The exemption provided for in subdivision (k) of Section 3 of Article XIII of the California Constitution shall first be applied to the building, structure, or other shelter and the excess, if any, shall be applied to any land on which it may be located.

(Added by Stats. 2010, Ch. 461, Sec. 5. Effective September 29, 2010.)



218.4

(a) For purposes of this section, all of the following apply:

(1) Owner includes a person purchasing the dwelling under a contract of sale or who holds shares or membership in a cooperative housing corporation, which holding is a requisite to the exclusive right of occupancy of a dwelling.

(2) (A) Dwelling means a building, structure, or other shelter constituting a place of abode, whether real property or personal property, and any land on which it may be situated. A two-dwelling unit shall be considered as two separate single-family dwellings.

(B) Dwelling includes the following:

(i) A single-family dwelling occupied by an owner thereof as his or her principal place of residence on the lien date.

(ii) A multiple-dwelling unit occupied by an owner thereof on the lien date as his or her principal place of residence.

(iii) A condominium occupied by an owner thereof as his or her principal place of residence on the lien date.

(iv) Premises occupied by the owner of shares or a membership interest in a cooperative housing corporation, as defined in subdivision (i) of Section 61, as his or her principal place of residence on the lien date. Each exemption allowed pursuant to this subdivision shall be deducted from the total assessed valuation of the cooperative housing corporation. The exemption shall be taken into account in apportioning property taxes among owners of share or membership interests in the cooperative housing corporations so as to benefit those owners who qualify for the exemption.

(b) Any dwelling that qualified for an exemption under Section 218 prior to the commencement dates of the wildfires listed in the Governor s disaster proclamation of August 2009, that was damaged or destroyed by the wildfires and any other related casualty that occurred as a result of this disaster in the Counties of Los Angeles and Monterey, as declared by the Governor in August 2009, and that has not changed ownership since the commencement dates of these disasters as listed in the proclamations, shall not be disqualified as a dwelling or be denied an exemption under Section 218 solely on the basis that the dwelling was temporarily damaged or destroyed or was being reconstructed by the owner, or was temporarily uninhabited as a result of restricted access to the property due to the wildfires.

(c) Any dwelling that qualified for an exemption under Section 218 prior to August 30, 2009, that was damaged or destroyed by the wildfires and any other related casualty that occurred as a result of this disaster in the County of Placer, as declared by the Governor in August 2009, and that has not changed ownership since August 30, 2009, shall not be disqualified as a dwelling or be denied an exemption under Section 218 solely on the basis that the dwelling was temporarily damaged or destroyed or was being reconstructed by the owner, or was temporarily uninhabited as a result of restricted access to the property due to the wildfires.

(d) Any dwelling that qualified for an exemption under Section 218 prior to the commencement dates of the severe winter storms listed in the Governor s disaster proclamations of January 2010, that was damaged or destroyed by the severe rainstorms, heavy snows, floods, or mudslides that occurred as a result of these disasters in the Counties of Calaveras, Imperial, Los Angeles, Orange, Riverside, San Bernardino, San Francisco, and Siskiyou, as declared by the Governor in January 2010, and that has not changed ownership since the commencement dates of these disasters as listed in the proclamations, shall not be disqualified as a dwelling or be denied an exemption under Section 218 solely on the basis that the dwelling was temporarily damaged or destroyed or was being reconstructed by the owner, or was temporarily uninhabited as a result of restricted access to the property due to floods, mudslides, rockslides, or washed-out or damaged roads.

(e) Any dwelling that qualified for an exemption under Section 218 prior to July 26, 2010, that was damaged or destroyed by the wildfires and any other related casualty that occurred as a result of the disaster in the County of Kern, as declared by the Governor in July 2010, and that has not changed ownership since July 26, 2010, shall not be disqualified as a dwelling or be denied an exemption under this section solely on the basis that the dwelling was temporarily damaged or destroyed or was being reconstructed by the owner, or was temporarily uninhabited as a result of restricted access to the property due to the wildfires.

(f) The exemption provided for in subdivision (k) of Section 3 of Article XIII of the California Constitution shall first be applied to the building, structure, or other shelter and the excess, if any, shall be applied to any land on which it may be located.

(Added by Stats. 2010, Ch. 447, Sec. 4. Effective September 29, 2010.)



218.5

In order to assure the accuracy of the state s reimbursements for the homeowners property tax exemption and to prevent duplications of the exemptions within the state and improper overlapping with other benefits provided by law, county assessors shall supply information from homeowners property tax exemption claims and county records as is specified by written request of the board, and with the concurrence of the Controller, necessary to fully identify all homeowners property tax exemption claims allowed by the assessors. The board may specify that the information include all or a part of the names and social security numbers of claimants and spouses and the identity and location of the dwelling to which the exemption applies. The information may be required in the form of data processing media or other media and in such format as is compatible with the recordkeeping processes of the counties and the auditing procedures of the state.

(Amended by Stats. 1973, Ch. 208.)



218.6

(a) For purposes of this section, all of the following apply:

(1) Owner includes a person purchasing the dwelling under a contract of sale or who holds shares or membership in a cooperative housing corporation, which holding is a requisite to the exclusive right of occupancy of a dwelling.

(2) (A) Dwelling means a building, structure, or other shelter constituting a place of abode, whether real property or personal property, and any land on which it may be situated. A two-dwelling unit shall be considered as two separate single-family dwellings.

(B) Dwelling includes the following:

(i) A single-family dwelling occupied by an owner thereof as his or her principal place of residence on the lien date.

(ii) A multiple-dwelling unit occupied by an owner thereof on the lien date as his or her principal place of residence.

(iii) A condominium occupied by an owner thereof as his or her principal place of residence on the lien date.

(iv) Premises occupied by the owner of shares or a membership interest in a cooperative housing corporation, as defined in subdivision (i) of Section 61, as his or her principal place of residence on the lien date. Each exemption allowed pursuant to this subdivision shall be deducted from the total assessed valuation of the cooperative housing corporation. The exemption shall be taken into account in apportioning property taxes among owners of share or membership interests in the cooperative housing corporations so as to benefit those owners who qualify for the exemption.

(b) Any dwelling that qualified for an exemption under Section 218 prior to September 9, 2010, that was damaged or destroyed by the explosion and fire that occurred in the County of San Mateo, as declared by the Governor in September 2010, and that has not changed ownership since September 9, 2010, shall not be disqualified as a dwelling or be denied an exemption under this section solely on the basis that the dwelling was temporarily damaged or destroyed or was being reconstructed by the owner, or was temporarily uninhabited as a result of restricted access to the property due to the explosion and fire.

(c) The exemption provided for in subdivision (k) of Section 3 of Article XIII of the California Constitution shall first be applied to the building, structure, or other shelter and the excess, if any, shall be applied to any land on which it may be located.

(Added by Stats. 2010, 6th Ex. Sess., Ch. 2, Sec. 4. Effective October 19, 2010.)



219

For the 1980 81 fiscal year and fiscal years thereafter, business inventories are exempt from taxation and the assessor shall not assess business inventories.

(Repealed and added by Stats. 1980, Ch. 411, Sec. 8. Effective July 11, 1980. Operative January 1, 1981, by Sec. 51 of Ch. 411.)



220

Any aircraft which is in California on the lien date solely for the purpose of being repaired, overhauled, modified, or serviced is exempt from personal property taxation. This exemption does not apply to aircraft normally based in California, or operated intrastate or interstate in and into California.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 147.)



220.5

(a) Aircraft of historical significance shall be exempt from taxation.

(b) The exemption provided in subdivision (a) applies only if all of the following conditions are satisfied:

(1) The assessee is an individual owner who does not hold the aircraft primarily for purposes of sale.

(2) The assessee does not use the aircraft for commercial purposes or general transportation.

(3) The aircraft is available for display to the public at least 12 days during the 12-month period immediately preceding the lien date for the year for which the exemption is claimed. If the aircraft was first made available for public display less than 12 days prior to the lien date, the exemption may be granted if the claimant certifies in writing that the aircraft will be made available for public display at least 12 days during the 12-month period commencing with the first day the property was made available for public display. When applying for an exemption pursuant to this section, the claimant shall attach to that application a certificate of attendance from the event coordinator of the event at which the aircraft was displayed as required by this paragraph.

(c) When claiming an exemption pursuant to this section, the claimant shall provide all information required and answer all questions contained in an affidavit furnished by the assessor. The claimant shall sign the affidavit, under penalty of perjury. The assessor may require additional proof of the information or answers provided in the affidavit before allowing the exemption.

(d) For purposes of this section, aircraft of historical significance means any aircraft that is an original, restored, or replica of a heavier than air powered aircraft that is 35 years or older or any aircraft of a type or model of which there are fewer than five in number known to exist worldwide.

(e) A fee of thirty-five dollars ($35) shall be charged and collected by the assessor upon the initial application for an exemption pursuant to this section.

(Amended by Stats. 2004, Ch. 200, Sec. 5. Effective January 1, 2005.)



221

For the purposes of Section 214 a nursery school is any group facility for minors which has obtained a written license or permit to operate as such from the State Department of Social Services or from an inspection service approved or accredited by the State Department of Social Services, and which is owned and operated for one or more of the following purposes:

(a) The facility is owned and operated to provide day care for minors whose parent or parents are unable to supervise such minors due to the hours of employment of the parent or parents.

(b) The facility is owned and operated to provide training and education for minors of preschool age.

(c) The facility is owned and operated to provide instruction to parents on the subject of raising minors and to provide training and education for minors.

(Amended by Stats. 1978, Ch. 1112.)



222

Personal property used exclusively in the operation of a zoo or for purposes of horticultural display on publicly owned land which is owned by a nonprofit zoological society meeting all the requirements of Section 214 shall be exempt from taxation.

(Repealed and added by Stats. 1973, Ch. 4.)



222.5

As used in Section 214, property used exclusively for religious, hospital, scientific or charitable purposes shall include possessory interests in publicly owned land, used exclusively for the operation of a zoo or for purposes of horticultural display by a zoological society meeting all the requirements of Section 214.

(Added by Stats. 1973, Ch. 72.)



223

Fruit trees, nut trees, and grapevines of a grower, which are personal property, held on the lien date for subsequent planting in orchard or vineyard form and are planted during the assessment year by the grower shall be exempt from taxation. This section does not apply to plant nurseries.

(Amended by Stats. 1968, Ch. 236.)



224

The personal effects, household furnishings, and pets of any person shall be exempt from taxation.

The phrase personal effects, household furnishings, and pets does not include boats, aircraft, vehicles, or personalty held or used in connection with a trade, profession or business or pets so held or used.

For purposes of this section, pets mean and include any animals held for noncommercial purposes and not as an investment.

(Amended by Stats. 1974, Ch. 311.)



225

(a) A trailer, semitrailer, logging dolly, pole or pipe dolly, or trailer bus, that has a valid identification plate issued to it pursuant to Section 5014.1 of the Vehicle Code, or any auxiliary dolly or tow dolly is exempt from personal property taxation.

(b) The exemption provided for in subdivision (a) does not apply to a logging dolly that is used exclusively off-highway.

(Amended by Stats. 2001, Ch. 826, Sec. 2. Effective January 1, 2002.)



225.5

(a) For purposes of Section 214 an educational television station is any facility, which does not accept advertising for a consideration and which transmits television programs by wires, lines, radio waves, waveguides, coaxial cable, microwave transmitters or other electronic or mechanical means or any combination thereof, if the corporation, fund or foundation owning such station receives at least twenty-five (25) percent of its operating expenses by means of contributions from the general public or dues from members.

(b) For purposes of Section 214 a noncommercial educational FM broadcast station is any facility licensed and operating pursuant to subpart (C) (commencing with Section 73.501) of Part 73 of Title 47 of the Code of Federal Regulations.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 121.)



226

(a) Personal property consisting of qualified computer equipment shall be exempt from taxation.

(b) For purposes of this section:

(1) Qualified computer equipment means all computer equipment of the San Diego Supercomputer Center located on the campus of the University of California, San Diego.

(2) Computer equipment includes, but is not limited to, any supercomputer and all peripheral computer and other equipment related to the system of which the supercomputer is the principal component and all other equipment that becomes a part of that supercomputer system.

(Added by Stats. 1988, Ch. 1559, Sec. 1. Effective September 30, 1988. Applicable form July 1, 1988, by Sec. 4 of Ch. 1559.)



227

A documented vessel, as defined in Section 130, shall be assessed at 4 percent of its full cash value only if the vessel is engaged or employed exclusively in any of the following:

(a) In the taking and possession of fish or other living resource of the sea for commercial purposes.

(b) In instruction or research studies as an oceanographic research vessel.

(c) In carrying or transporting seven or more people for hire for commercial passenger fishing purposes and holds a current certificate of inspection issued by the United States Coast Guard. A vessel shall not be deemed to be engaged or employed in activities other than the carrying or transporting of seven or more persons for hire for commercial passenger fishing purposes by reason of that vessel being used occasionally for dive, tour, or whale watching purposes. For purposes of this subdivision, occasionally means 15 percent or less of the total operating time logged for the immediately preceding assessment year.

(Amended by Stats. 2000, Ch. 647, Sec. 4. Effective January 1, 2001.)



228

(a) A vessel with a market value of four hundred dollars ($400) or less shall be free from taxation. This section shall only apply to vessels used or held for noncommercial purposes and shall not apply to lifeboats or other vessels used in conjunction with operations of vessels with a market value of more than four hundred dollars ($400). This section shall not apply to more than one vessel owned, claimed, possessed, or controlled by an assessee on the lien date.

(b) For purposes of this section, vessel includes every description of watercraft used or capable of being used as a means of transportation on water, except vessels described in paragraphs (1) and (2) of subdivision (c) of Section 651 of the Harbors and Navigation Code.

(c) For purposes of this section, vessel includes all equipment, including mode of power, and furnishings that are normally required aboard the vessel during the accomplishment of the functions for which the vessel is being utilized.

(Amended by Stats. 1983, Ch. 1281, Sec. 11. Effective September 30, 1983.)



229

(a) A floating home shall be assessed in the same manner as real property.

(b) For purposes of determining the valuation of floating homes pursuant to this section, the procedures set forth in Section 110.1 shall apply, except that:

(1) The 1979 lien date shall be substituted for the 1975 lien date.

(2) The 1979 80 assessment roll shall be substituted for the 1975 76 assessment roll.

(3) The date January 1, 1983, shall be substituted for the dates June 30, 1980, and June 30, 1981.

(c) Floating home means a floating structure which is all of the following:

(1) It is designed and built to be used, or is modified to be used, as a stationary waterborne residential dwelling.

(2) It has no mode of power of its own.

(3) It is dependent for utilities upon a continuous utility linkage to a source originating on shore.

(4) It has a permanent continuous hookup to a shoreside sewage system.

Floating home does not include a vessel. This section does not affect existing law regarding residential use of tide and submerged lands.

(Amended by Stats. 1985, Ch. 1467, Sec. 36. Effective October 2, 1985.)



230

(a) With regard to taxes that attach as a lien on or after January 1, 2001, wooden vessels of historical significance, and all personal property thereon used in their operation, are exempt from taxation. This exemption applies if all of the following conditions are satisfied:

(1) The owner and operator is a nonprofit organization that has qualified for exemption under either Section 23701d of this code or under Section 501(c)(3) of the Internal Revenue Code.

(2) No part of the net earnings of the owner inures to the benefit of any private shareholder or individual.

(3) The vessel is used primarily as, or as a part of, a maritime museum that is regularly open to the public.

(4) Income from fundraising use and use for charter activities does not exceed 40 percent of operating revenues of the vessel, and all net earnings are used to further the exempt activity of the museum.

(b) When claiming an exemption pursuant to this section, a claiming organization shall give all information required and answer all questions in an affidavit, to be furnished by the assessor, that is signed by the claimant under penalty of perjury. The assessor may require other proof of the facts stated in the affidavit before allowing the exemption. A claimant for an exemption pursuant to this section is subject to Sections 255 and 260.

(c) For purposes of this section, the following definitions apply:

(1) Wooden vessel of historical significance means any wooden vessel that is a refurbished original, wooden inland waters vessel of 47 feet or larger, built in California during or prior to 1910, that continuously thereafter has remained in California waters, and that has been designated a California State Historical Landmark.

(2) Regularly open to the public means that the museum was open to the public not less than 20 hours per week for not less than 35 weeks of the 12-month period immediately preceding the lien date for the year for which the exemption is claimed.

(Added by Stats. 2000, Ch. 601, Sec. 2. Effective September 24, 2000.)



231

(a) Property that is owned by a nonprofit corporation and leased to, and used exclusively by, government for its interest and benefit shall be exempt from taxation within the meaning of charitable purposes in subdivision (b) of Section 4 and Section 5 of Article XIII of the California Constitution if:

(1) All of the provisions of Section 214 are complied with, except paragraph (6) of subdivision (a). For purposes of paragraph (6) of subdivision (a) of Section 214, irrevocable dedication to charitable purpose shall be deemed to exist if the lease provides that the property shall be transferred in fee to the entity of government leasing the same upon the sooner of either the liquidation, dissolution, or abandonment of the owner or at the time the last rental payment is made under the provisions of the lease.

(2) All of the provisions of Section 254.5 relating to owners are complied with, commencing during calendar year 1969.

(3) All of the provisions of Section 214.01 are complied with by March 15, 1970.

(b) As used in this section property means:

(1) Any building or structure of a kind or nature which is uniquely of a governmental character and includes, but is not limited to, the following:

(A) City halls.

(B) Courthouses.

(C) Administration buildings.

(D) Police stations, jails, or detention facilities.

(E) Fire stations.

(F) Parks, playgrounds, or golf courses.

(G) Hospitals.

(H) Water systems and waste water facilities.

(I) Toll bridges.

(2) Any other property required for the use and occupation of the buildings and leased to government.

(3) Any possessory interest of the nonprofit corporation in property and in the land upon which the property was constructed and so much of the surrounding land that is required for the use and occupation of the property.

(4) Any building and its equipment in the course of construction on or after the first Monday of March, 1954, together with the land on which it is located as may be required for the use and occupation of the building when the building and equipment is being constructed for the sole purpose of being leased to government to lessen its burden.

Uniquely of a governmental character means the property, except hospitals, water systems, waste water facilities, golf courses, and toll bridges, is not intended to produce income or revenue in the form of rents or admission, user or service fees, or charges.

(c) As used in this section property does not include any possessory interest of any person or organization not exempt from taxation.

(d) As used in this section nonprofit corporation means a community chest, fund, foundation or corporation, not conducted for profit, and no part of the net earnings of which inures to the benefit of any private shareholder or individual and that nonprofit corporation is organized and operated for the sole purpose of leasing property to government and to lessen the burden of government and, in fact, only leases property to government. That nonprofit corporation shall qualify as an exempt organization either under Section 23701f or 23701u of this code or Section 501(c)(4) of the Internal Revenue Code of 1986. This subdivision is not intended to enlarge the welfare exemption to apply to organizations qualified under Section 501(c)(4) of the Internal Revenue Code of 1986 but not otherwise qualified for the welfare exemption under this section. Nonprofit corporations that meet the tests of this subdivision are deemed to be organized and operated for charitable purposes.

(e) As used in this section government means the State of California, a city, city and county, county, public corporation, and a hospital district.

(f) The exemption provided for in this section shall be deemed to be within the welfare exemption for purposes of Section 251.

(g) For leases first entered into by and between government and a nonprofit corporation on or after January 1, 1969, all requirements of this section shall be met for the property and the nonprofit corporation to qualify for the exemption provided by this section.

(h) For leases first entered into by and between government and a nonprofit corporation on or before December 31, 1968, all requirements of this section shall be met except that the last unnumbered paragraph of subdivision (b) shall not apply and for the purposes of subdivision (b)(1) the list of real property qualifying for this exemption includes community recreation buildings or facilities, golf courses, airports, water, sewer and drainage facilities, music centers and their related facilities, and public parking incidental to and in connection with one of the buildings or structures set forth in this section.

(i) Property exempt under this section shall be located within the boundaries of the entity of government leasing the same.

(j) Where the construction has commenced on or after January 1, 1969, improvements shall be advertised and put to competitive bid to qualify for the exemption provided by this section.

(k) For purposes of subdivision (d), a nonprofit corporation shall not be deemed to be qualified as an exempt organization unless the organization files with the assessor a valid organizational clearance certificate issued pursuant to Section 254.6.

(Amended by Stats. 2003, Ch. 471, Sec. 12. Effective January 1, 2004.)



232

All cargo containers principally used for the transportation of cargo by vessels in ocean commerce shall be exempt from property taxation.

Any tax exemption created by this section shall not apply to a cargo-carrying vehicle subject to the registration provisions of Section 4000 of the Vehicle Code.

The term container means a receptacle:

(a) Of a permanent character and accordingly strong enough to be suitable for repeated use;

(b) Specially designed to facilitate the carriage of goods, by one or more modes of transport, one of which shall be by vessels, without intermediate reloading;

(c) Fitted with devices permitting its ready handling, particularly its transfer from one mode of transport to another;

(d) So designed to be easy to fill and empty; and

(e) Having a cubic displacement of 1,000 cubic feet or more.

(Added by Stats. 1974, Ch. 1405. Note: Termination clause in Stats. 1979, Ch. 5, Sec. 3, was deleted by Stats. 1980, Ch. 1115.)



234

Seed potatoes of a grower, which are personal property, held on the lien date for subsequent planting in field form and planted during the assessment year by the grower shall be exempt from taxation. This section does not apply to plant nurseries.

(Added by renumbering Section 232 (as added by Stats. 1974, Ch. 14) by Stats. 1981, Ch. 714, Sec. 398.)



235

For the purposes of this division, the lessee of tangible personal property owned by a bank or financial corporation shall be conclusively presumed the owner of that property.

(Added by Stats. 1986, Ch. 1457, Sec. 8.)



236

Property leased for a term of 35 years or more or any transfer of property leased with a remaining term of 35 years or more where the lessor is not otherwise qualified for a tax exemption pursuant to Section 214, which is used exclusively and solely for rental housing and related facilities for tenants who are persons of low income (as defined in Section 50093 of the Health and Safety Code), and is leased and operated by religious, hospital, scientific, or charitable funds, foundations or corporations, public housing authorities, public agencies, or limited partnerships in which the managing general partner has received a determination that it is a charitable organization under Section 501(c)(3) of the Internal Revenue Code and is operating the property in accordance with its exempt purpose is exempt from taxation on the possessory interest and the fee interest in the property throughout the term of the lease.

Low- and moderate-income has the same meaning as the term persons and families of low- and moderate-income as defined by Section 50093 of the Health and Safety Code.

(Added by Stats. 1988, Ch. 1296, Sec. 1. Applicable July 1, 1989, by Sec. 3 of Ch. 1296.)



236.5

Any otherwise taxable interest in real property, leased for an original term of 35 years or more and used exclusively by the lessee for the operation of a public park that is uniquely of a governmental character, as described in paragraph (4) of subdivision (b) of Section 231, is, during the term of the lease, within the exemption provided for in subdivision (b) of Section 4 and Section 5 of Article XIII of the California Constitution, if all of the following conditions are met:

(a) The lessee is a charitable foundation that has received a determination that it is a charitable organization as described in Section 501(c)(3) of the Internal Revenue Code.

(b) The operation of the public park by the lessee is within the tax exempt purposes of the lessee.

(c) The lessee acquired the leasehold in the property by means of a charitable donation.

(d) Under the terms of the lease, the lessee will acquire the entire ownership interest in the property on or before the end of the lease term.

(Added by Stats. 2001, Ch. 609, Sec. 1. Effective October 9, 2001.)



237

(a) (1) Subject to the requirements set forth in paragraph (2), there is exempt from taxation under this part that portion of the assessed value of property, owned and operated by a federally recognized Indian tribe or its tribally designated housing entity, that corresponds to that portion of the property that is continuously available to, or occupied by, lower income households, as defined in Section 50079.5 of the Health and Safety Code or applicable federal, state, or local financing agreements, at rents that do not exceed those prescribed by Section 50053 of the Health and Safety Code, or rents that do not exceed those prescribed by the terms of the applicable federal, state, or local financing agreements or financial assistance agreements.

(2) The exemption set forth in subdivision (a) applies only if the property and entity meet the following requirements:

(A) At least 30 percent of the property s housing units are either continuously available to, or occupied by, lower income households, as defined in Section 50079.5 of the Health and Safety Code or applicable federal, state, or local financing agreements, at rents that do not exceed those prescribed by Section 50053 of the Health and Safety Code, or rents that do not exceed those prescribed by the terms of the applicable federal, state, or local financing agreements or financial assistance agreements.

(B) The housing entity is nonprofit.

(C) No part of the net earnings of the housing entity inure to the benefit of any private shareholder or individual.

(b) In lieu of the tax imposed by this part, a tribe or tribally designated housing entity may agree to make payments to a county, city, city and county, or political subdivision of the state for services, improvements, or facilities provided by that entity for the benefit of a low-income housing project owned and operated by the tribe or tribally designated housing entity. Any payments in lieu of tax may not exceed the estimated cost to the city, county, city and county, or political subdivision of the state of the services, improvements, or facilities to be provided.

(c) A tribe or tribally designated housing entity applying for an exemption under this section shall provide the following documents to the assessor:

(1) Documents establishing that the designating tribe is federally recognized.

(2) Documents establishing that the housing entity has been designated by the tribe.

(3) Documents establishing that there is a deed restriction, agreement, or other legally binding document requiring that the property be used in compliance with subparagraph (A) of paragraph (2) of subdivision (a).

(d) This exemption shall be known as the tribal housing exemption.

(Amended by Stats. 2002, Ch. 775, Sec. 14. Effective January 1, 2003.)



241

(a) The first fifty thousand dollars ($50,000) of personal property that consists of hand tools owned and supplied by an employee that are required as a condition of that employee s employment are exempt from taxation.

(b) For purposes of this section:

(1) Hand tools means hand-held implements and equipment, including hand-held power tools, of which any one may be transported to and from the workplace and which are necessary for the ordinary and regular performance of the employee s work, and also means the appropriate storage containers used to store those implements and that equipment.

(2) Hand tools owned and supplied by an employee means only those hand tools that are either owned by the employee prior to the employment or acquired and paid for by the employee during the employment, that the employee will continue to own after termination of the employment.

(3) Employee means any individual who is employed by an employer that directly or indirectly supervises that person and exercises control over the wages and working conditions of individual workers. Employee does not include a self-employed individual or an independent contractor.

(Amended by Stats. 2001, Ch. 161, Sec. 1. Effective August 9, 2001.)



242

(a) There is exempted from the taxes imposed by this part qualified property for use in space flight.

(b) For purposes of this section:

(1) Qualified property means any of the following:

(A) Tangible personal property, whether raw materials, work in process or finished goods, that has, or upon manufacture, assembly, or installation has, space flight capacity, including, but not limited to, an orbital space facility, space propulsion system, space vehicle, launch vehicle, satellite, or space station of any kind, and any component thereof, regardless of whether that property is to be ultimately returned to this state.

(B) Fuel of a quality that is not adaptable for use in ordinary motor vehicles, but is produced, sold, and used exclusively for space flight.

(2) Space flight means any flight designed for suborbital, orbital, or interplanetary travel by a space vehicle, satellite, space facility, or space station of any kind.

(c) The exemption established by this section shall not be denied by reason of failure, postponement, or cancellation of a launch of a space vehicle, satellite, space facility, or space station of any kind, or the destruction of any launch vehicle or any component thereof, but the exemption shall not apply to any material that is not intended to be launched into space.

(d) This section shall be operative from the January 1, 2014, lien date to, and including, the January 1, 2024, lien date, and is inoperative for any lien date thereafter.

(e) A taxpayer shall provide, upon request of the assessor, evidence that the qualified property exempted from the taxes imposed by this part pursuant to this section has been or will be used as described in subparagraph (A) of paragraph (1) of subdivision (b).

(f) The exemption provided by this section from the taxes imposed by this part shall be limited to taxpayers that have a primary business purpose in space flight activities.

(g) This section shall remain in effect only until July 1, 2025, and as of that date is repealed.

(Added by Stats. 2014, Ch. 13, Sec. 1. Effective April 29, 2014. Operative from the January 1, 2014, lien date, by subd. (d). Inoperative after the January 1, 2024, lien date, as provided in subd. (d). Repealed as of July 1, 2025, by its own provisions.)






ARTICLE 2. Procedure to Claim Exemptions

251

(a) The board shall prescribe all procedures and forms required to carry into effect any property tax exemption enacted by statute or constitutional amendment.

(b) (1) The procedures prescribed pursuant to subdivision (a) shall be deemed satisfied by a qualified lessor by submission to the assessor within 120 days of the commencement date of the lease, or 120 days after the effective date of the act adding this subdivision to this section with respect to any existing lease, whichever is later, information which may be requested by the board with respect to the lease.

(2) For purposes of this subdivision, a qualified lessor is a lessor under a contract designated as a lease between that lessor and an entity using property which qualifies for the property tax exemption provided for by subdivision (d) or (e) of Section 3 of Article XIII of the California Constitution under which the lessee has the option at the end of the lease term of acquiring the property described in the lease for one dollar ($1), or any other nominal sum.

(3) No filing or application for exemption shall thereafter be required by a qualified lessor with respect to that lease unless the option terms of the lease change.

(Amended by Stats. 1988, Ch. 1271, Sec. 4. Effective September 26, 1988.)



252

When making the first claim any person claiming the veterans exemption, or the spouse, legal guardian, or conservator of such person, or one who has been granted a power of attorney by such person, shall appear before the assessor, shall give all information required and answer all questions in an affidavit prescribed by the State Board of Equalization, and shall subscribe and swear to the affidavit before the assessor. The assessor may require other proof of the facts stated before allowing the exemption. In subsequent years the person claiming the veterans exemption, or the spouse, legal guardian, or conservator of such person, or one who has been granted a power of attorney by such person, may file the affidavit under penalty of perjury by mail.

Where a claim is filed by a legal guardian or conservator of a person claiming the veterans exemption, or one who has been granted a power of attorney by such claimant, the person filing the affidavit shall declare that he has sufficient knowlege of the financial affairs of the claimant to give all information required and answer all questions in the affidavit under penalty of perjury.

(Amended by Stats. 1969, Ch. 143.)



252.1

Among other facts, the veterans exemption affidavit shall contain a statement, showing the claimant s residence. When the affidavit is filed in a county other than the county of the claimant s residence, it shall be filed in duplicate and the assessor shall transmit the duplicate copy to the assessor of the county of residence.

(Added by renumbering Section 255.5 by Stats. 1974, Ch. 1107.)



253

If, because of active military service of the United States in time of war, sickness or other cause found to be unavoidable in the judgment of the assessor, an applicant for the veterans exemption is unable to attend in person before the assessor, and no deputy is available to go to the place where he is located, then the applicant may make and subscribe the affidavit before any person authorized to administer an oath. If, during time of war, the applicant is in active military service of the United States or of any nation with which the United States is allied, or is outside of the continental limits of the United States, or if the person entitled to the exemption is insane or mentally incompetent, a member of his immediate family, his guardian, or legal representative, having personal knowledge of the facts required to be set forth, may appear before the assessor and may make and subscribe the affidavit on his behalf.

(Amended by Stats. 1943, Ch. 764.)



253.5

Any person claiming the homeowners property tax exemption shall submit to the assessor an affidavit, giving any information required by the board. Such information shall include, but shall not be limited to, the name of the person claiming the exemption, the address of the property, and a statement to the effect that the claimant owned and occupied the property as his principal place of residence on the lien date, or that he owns and intends to occupy the property as his principal place of residence on the next succeeding lien date.

A claim for the homeowners exemption filed by the owner of a dwelling, as defined in Section 218, once granted for the 1974 75 fiscal year or any fiscal year thereafter, shall remain in effect until such time as title to the property changes, the owner does not occupy the home as his principal place of residence on the lien date, or the property is otherwise ineligible pursuant to the provisions of Section 218.

If the exemption is lost by the owner of the property for any reason, he may file a new claim in the same manner as a new owner may file one.

(Amended by Stats. 1974, Ch. 1107.)



254

Any person claiming the church, cemetery, college, exhibition, welfare, veterans organization, free public libraries, free museums, aircraft of historical significance, tribal housing, or public schools property tax exemption and anyone claiming the classification of a vessel as a documented vessel eligible for assessment under Section 227, shall submit to the assessor annually an affidavit, giving any information required by the board.

(Amended by Stats. 2002, Ch. 775, Sec. 15. Effective January 1, 2003.)



254.2

All property owned by the United States or any agency thereof and used exclusively for migratory water fowl refuges, or used for the promotion or protection of migratory water fowl or for migratory water fowl public shooting grounds is exempt from taxation. No affidavit need be filed for this exemption.

(Added by Stats. 1947, Ch. 666.)



254.5

(a) Claims for the welfare exemption and the veterans organization exemption shall be filed on or before February 15 of each year with the assessor.

The assessor may not approve a property tax exemption claim until the claimant has been issued a valid organizational clearance certificate pursuant to Section 254.6. Financial statements shall be submitted only if requested in writing by the assessor.

(b) (1) The assessor shall review all claims for the welfare exemption to ascertain whether the property on which the exemption is claimed meets the requirements of Section 214. The assessor shall also review all claims for the veterans organization exemption to ascertain whether the property on which the exemption is claimed meets the requirements of Section 215.1. In this connection, the assessor shall consider, among other matters, whether:

(A) Any capital investment of the owner or operator for expansion of a physical plant is justified by the contemplated return thereon, and required to serve the interests of the community.

(B) The property on which the exemption is claimed is used for the actual operation of an exempt activity and does not exceed an amount of property reasonably necessary to the accomplishment of the exempt purpose.

(2) The assessor may institute an audit or verification of the operations of the owner or operator of the applicant s property to ascertain whether both the owner and operator meet the requirements of Section 214.

(c) (1) The assessor may deny a claim for the welfare exemption on a property, notwithstanding that the claimant has been granted an organizational clearance certificate by the board.

(2) If the assessor finds that the claimant s property is ineligible for the welfare exemption or the veterans organization exemption, the assessor shall notify the claimant in writing of all of the following:

(A) That the property is ineligible for the exemption.

(B) That the claimant may seek a refund of property taxes paid by filing a refund claim with the county.

(C) That if the claimant s refund claim with the county is denied, the claimant may file a refund action in superior court.

(d) Notwithstanding subdivision (a), an applicant, granted a welfare exemption and owning any property exempted pursuant to Section 214.15 or Section 231, shall not be required to reapply for the welfare exemption in any subsequent year in which there has been no transfer of, or other change in title to, the exempted property and the property is used exclusively by a governmental entity or by a nonprofit corporation described in Section 214.15 for its interest and benefit. The applicant shall notify the assessor on or before February 15 if, on or before the preceding lien date, the applicant became ineligible for the welfare exemption or if, on or before that lien date, the property was no longer owned by the applicant or otherwise failed to meet all requirements for the welfare exemption.

Prior to the lien date, the assessor shall annually mail a notice to every applicant relieved of the requirement of filing an annual application by this subdivision.

The notice shall be in a form and contain that information that the board may prescribe, and shall set forth the circumstances under which the property may no longer be eligible for exemption, and advise the applicant of the duty to inform the assessor if the property is no longer eligible for exemption.

The notice shall include a card that is to be returned to the assessor by any applicant desiring to maintain eligibility for the welfare exemption under Section 214.15 or Section 231. The card shall be in the following form:

To all persons who have received a welfare exemption under Section 214.15 or Section 231 of the Revenue and Taxation Code for the ____ fiscal year.

Question:Will the property to which the exemption applies in the ____ fiscal year continue to be used exclusively by government or by an organization as described in Section 214.15 for its interest and benefit in the ____ fiscal year?

Signature: ____________

Title: ________________

Failure to return this card does not of itself constitute a waiver of exemption as called for by the California Constitution, but may result in onsite inspection to verify exempt activity.

(e) Upon any indication that a welfare exemption or veterans organization exemption on the property has been incorrectly granted, the assessor shall redetermine eligibility for the exemption. If the assessor determines that the property, or any portion thereof, is no longer eligible for the exemption, he or she shall immediately cancel the exemption on so much of the property as is no longer eligible for the exemption.

(f) If a welfare exemption or veterans organization exemption on the property has been incorrectly allowed, an escape assessment as provided by Article 4 (commencing with Section 531) of Chapter 3 in the amount of the exemption, with interest as provided in Section 506, shall be made, and a penalty shall be assessed for any failure to notify the assessor as required by this section in an amount equaling 10 percent of the escape assessment, but may not exceed two hundred fifty dollars ($250).

(g) Pursuant to Section 15640 of the Government Code, the board shall review the assessor s administration of the welfare exemption and the veterans organization exemption as part of the board s survey of the county assessment roll to ensure the proper administration of the exemption.

(Amended by Stats. 2006, Ch. 224, Sec. 3. Effective January 1, 2007.)



254.6

(a) An organization that intends to claim the welfare exemption or veterans organization exemption shall file with the State Board of Equalization a claim for an organizational clearance certificate.

(b) The board staff shall review each claim for an organizational clearance certificate for the welfare exemption to ascertain whether the organization meets the requirements of Section 214 and shall issue a certificate to a claimant that meets these requirements. The board staff shall also review each claim for an organizational clearance certificate for the veterans organization exemption to ascertain whether the organization meets the requirements of Section 215.1 and shall issue a certificate to a claimant that meets these requirements. In this connection, the board staff shall consider, among other matters, whether:

(1) The services and expenses of the owner or operator (including salaries) are excessive, based upon like services and salaries in comparable public or private institutions.

(2) The operations of the owner or operator, either directly or indirectly, materially enhance the private gain of any individual or individuals.

(c) Any claim of any organization that files for an organizational clearance certificate for the first time shall be accompanied by the claimant s corporate identification number, mailing address, and all of the following documents:

(1) A certified copy of the financial statements of the organization.

(2) A certified copy of the articles of incorporation and any amendments thereto, or in the case of any noncorporate fund or foundation, its bylaws, articles of association, constitution, or regulations and any amendments thereto.

(3) A copy of a valid, unrevoked letter or ruling from either the Franchise Tax Board or, in the alternative, the Internal Revenue Service, that states that the organization qualifies as an exempt organization under the appropriate provisions of the Bank and Corporation Tax Law or the Internal Revenue Code.

(d) (1) If the board staff determines that a claimant is not eligible for an organizational clearance certificate, the board shall notify the claimant of the ineligibility.

(2) The claimant may file an appeal of the board staff s finding of ineligibility with the board within 60 days of the date of mailing of the notice of ineligibility. The appeal of the board staff s finding shall be in writing and shall state the specific grounds upon which the appeal is founded.

(3) The board shall conduct a hearing on the appeal in accordance with any rules of notice, procedure, and briefing as the board shall prescribe. The parties to the hearing or proceeding shall be the board staff and the claimant appealing the finding of ineligibility. The board staff and the claimant may agree in writing to submit the matter to the board for a decision without a hearing. The board shall provide written findings and conclusions or a written decision to support its decision.

(e) (1) Once granted, an organizational clearance certificate for the welfare exemption remains valid until the board staff determines that the organization no longer meets the requirements of Section 214. Once granted, an organizational clearance certificate for the veterans organization exemption remains valid until the board staff determines that the organization no longer meets the requirements of Section 215.1.

(2) If the board staff determines that the organization no longer meets the requirements for an organizational clearance certificate, the board staff shall revoke the certificate and notify the claimant and each county assessor of the revocation.

(3) The organization may file an appeal of the board staff s revocation with the board within 60 days of the date of mailing of the notice revocation. The appeal of the revocation shall be in writing and shall state the specific grounds upon which the appeal is founded.

(4) The board shall conduct a hearing on the appeal in accordance with any rules of notice, procedure, and briefing as the board shall prescribe. The parties to the hearing or proceeding shall be the board staff and the claimant appealing the finding of ineligibility. The board staff and the claimant may agree in writing to submit the matter to the board for decision without hearing. The board shall provide written findings and conclusions or a written decision to support its decision.

(f) Pursuant to Section 15618 of the Government Code, the board may institute an audit or verification of an organization to ascertain whether the organization meets the requirements of Section 214.

(Amended by Stats. 2006, Ch. 224, Sec. 4. Effective January 1, 2007.)



255

(a) Affidavits required for exemptions named in this article, except the homeowners exemption, shall be filed with the assessor between the lien date and 5 p.m. on February 15.

(b) Affidavits for the homeowners exemption except as otherwise provided in Sections 255.1, 255.2, and 275, shall be filed with the assessor any time after the claimant becomes eligible but no later than 5 p.m. on February 15.

(c) Notwithstanding the provisions of subdivision (a), any claimant who has been found ineligible for the church exemption or the religious exemption may file an affidavit for a welfare exemption. Affidavits for the welfare exemption filed pursuant to this subdivision shall be filed within 15 days from the date of notification by the assessor of the claimants ineligibility for the church exemption or the religious exemption.

(Amended by Stats. 1997, Ch. 941, Sec. 3. Effective January 1, 1998.)



255.1

The assessor, whenever in his judgment good cause exists, may grant a reasonable extension of time for filing a claim for the homeowners property tax exemption to any claimant who has filed a timely claim, but the claim is otherwise defective because it lacks either any of the required information or the signature of the claimant.

Only one extension shall be allowed to such claimant for any one filing period. No extension shall be more than six months from the due date provided for filing the claim, unless the assessor does not find and notify the claimant of the defect within a reasonable time to allow resubmission of the defective claim as corrected before the expiration of the six-month extension, in which case the assessor shall extend the permissible period for filing no more than three months from the time the defect or defects are found and the claimant is notified.

(Amended by Stats. 1971, Ch. 147.)



255.2

Notwithstanding Section 255 of the Revenue and Taxation Code, any veteran who is filing for the veteran s exemption on his or her principal place of residence for the first time or who was found eligible for that exemption on his or her principal place of residence in the immediately preceding year and whose claim is timely filed but disallowed for the current year may, if otherwise qualified for the homeowner s exemption, file for the homeowner s exemption as provided herein.

The assessor shall notify those applicants he or she finds ineligible for the veteran s exemption of his or her finding and shall inform them that they have 15 days from the date of the notice to file for the homeowner s exemption. The failure of the assessor to provide the notice required by this section shall extend the filing period for those not notified to the next lien date.

(Amended by Stats. 1991, Ch. 646, Sec. 4.)



255.3

For the 1998 99 fiscal year and each fiscal year thereafter, the assessor shall on or before January 15 mail a claim form for the homeowners exemption to a person acquiring title to, and recording his or her ownership of an eligible dwelling after the immediately preceding lien date and before the lien date of the calendar year of the claim. The failure of a person to receive a claim form shall not, however, excuse the person from timely filing of the required affidavit.

(Amended by Stats. 1997, Ch. 941, Sec. 4. Effective January 1, 1998.)



255.6

The assessor shall verify the eligibility of each claimant who is receiving a homeowners exemption to continue to receive such an exemption in accordance with rules issued by the board to provide for a periodic audit and for the establishment of a control system for the homeowners exemption claims.

(Amended (as added by Stats. 1974, Ch. 60, Sec. 8) by Stats. 1974, Ch. 1107, Sec. 7. Amendment operative beginning with 1974-75 fiscal year, by Sec. 21 of Ch. 1107.)



255.7

Whenever a change of ownership is recorded in the county recorder s office, the county recorder shall provide the assessor with a copy of the transfer of ownership document as soon as possible.

(Added by Stats. 1974, Ch. 60.)



255.8

In counties having 10 percent or more persons who are of Spanish origin according to the most recent federal decennial census, claim forms and accompanying instructions required to be sent to homeowners by Section 255.3 shall be in English and Spanish. Claim forms and instructions in Spanish may also be sent or made available in any other county, at the discretion of the county assessor.

(Amended by Stats. 1983, Ch. 1281, Sec. 12. Effective September 30, 1983.)



256

(a) The affidavit for church exemption shall show that:

(1) The building and equipment are used solely for religious worship.

(2) The land claimed as exempt is required for the convenient use of the building.

(b) Each year before the lien date, county assessors shall mail a claim form for the church exemption to all recipients of such exemption in the prior year, except where the prior recipient has transferred title to the property since the prior lien date.

(Amended by Stats. 1976, Ch. 681.)



256.5

The affidavit for the cemetery exemption shall show that:

(a) The property is used or held exclusively for the burial or other permanent deposit of the human dead or for the care, maintenance or upkeep of such property or such dead, and

(b) The property is not used or held for profit.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 147.)



256.6

(a) (1) Prior to the lien date, the assessor shall annually mail a notice to every person or entity that received, in the immediately preceding fiscal year, the exemption provided by Section 204.

(2) The board shall prescribe the form for the annual notice described in paragraph (1), which form shall specify the following:

(A) The circumstances under which the property may be disqualified from exemption.

(B) That the person or entity has a duty to inform the assessor if the property no longer qualifies for the exemption.

(b) At the same time the notice described in subdivision (a) is mailed, the assessor shall include with that notice a card that may be returned to the assessor by the person or entity receiving the notice, which card shall be in the following form:

To all persons and entities that have received a nonprofit cemetery exemption for the ____ fiscal year.

QUESTION: Will the property to which the exemption applied in the ____ fiscal year continue to be used or held exclusively for the burial or other permanent deposit of the human dead or for the care, maintenance, or upkeep of that property or those dead in the ____ fiscal year?

___ yes___ no

Signature: ____________ Title: __________

Failure to return this card does not constitute a waiver of this exemption as specified by the California Constitution, but may result in an onsite inspection by the assessor to verify any exempt activity.

(Added by Stats. 2003, Ch. 604, Sec. 4. Effective January 1, 2004.)



256.7

(a) Notwithstanding Sections 254, 256.5, and 256.6, an affidavit claiming the cemetery exemption, as provided for in subdivision (g) of Section 3 of Article XIII of the California Constitution and Section 204, is not required to be filed in order to receive the exemption for any cemetery that exists, or is discovered to exist, in the unincorporated area of a county for which the assessor is unable to identify the legal cemetery authority, as defined in Section 7018 of the Health and Safety Code, that may by law claim the exemption for that cemetery, if both of the following apply:

(1) The cemetery was used by residents of the state prior to the year 1900.

(2) The cemetery is no longer used for current or future interments.

(b) Any tax, penalty, or interest imposed upon a cemetery subject to this section shall be canceled pursuant to Article 1 (commencing with Section 4985) of Chapter 4 of Part 9, as if it had been levied or charged erroneously.

(Added by Stats. 2003, Ch. 604, Sec. 5. Effective January 1, 2004.)



257

(a) Any person claiming the religious exemption shall submit to the assessor an affidavit giving specific information relating to property tax exemption.

(b) The affidavit shall show that:

(1) The building, equipment, and land are used exclusively for religious purposes.

(2) The land claimed as exempt is required for the convenient use of the building.

(3) The property is owned by an entity organized and operating exclusively for religious purposes.

(4) The entity is nonprofit.

(5) No part of the net earnings inures to the benefit of any private individual.

(c) Any exemption granted pursuant to a claim filed in accordance with this section, once granted, shall remain in effect until that time that title to the property changes or the property is no longer used for exempt purposes. Any person who is granted an exemption pursuant to a claim filed in accordance with this section shall notify the assessor by February 15 if the property becomes ineligible for the exemption.

(d) Upon any indication that a religious exemption has been incorrectly allowed, the assessor shall make a redetermination of eligibility for the religious exemption. If the assessor determines that the property or any portion thereof is no longer eligible for the exemption, he or she shall immediately cancel the exemption on so much of the property as is no longer eligible for exemption.

If a religious exemption has been incorrectly allowed, an escape assessment as allowed by Article 4 (commencing with Section 531) of Chapter 3 in the amount of the exemption with interest as provided in Section 506 shall be made, together with a penalty for failure to notify the assessor, where applicable, in the amount of 10 percent of the assessment, but may not exceed two hundred fifty dollars ($250) in tax liability.

(Amended by Stats. 2002, Ch. 214, Sec. 3. Effective January 1, 2003.)



257.1

For the 1983 84 fiscal year and fiscal years thereafter, the assessor shall annually, prior to the lien date, mail a notice to every person who received the religious exemption for the previous fiscal year.

The notice shall be in a form and contain that information which the board may prescribe, and shall set forth the circumstances under which the property may no longer be eligible for exemption and advise the person of the duty to inform the assessor if the property is no longer eligible for exemption.

The notice shall include a card which is to be returned to the assessor by any person who desires to maintain eligibility for the religious exemption. That card shall be in the following form:

To all persons who have received a religious exemption for the ________ fiscal year.

QUESTION:Will the property to which the exemption applies in the ________ fiscal year continue to be used exclusively for religious purposes in the ________ fiscal year?

Yes ________ No ________

Signature:______________Title: ______________

Failure to return this card does not of itself constitute a waiver of exemption as called for by the California Constitution, but may result in onsite inspection to verify exempt activity.

(Amended by Stats. 1983, Ch. 312, Sec. 3.)



258

The affidavit for the college exemption shall show that:

(a) The educational institution is of collegiate grade and is not conducted for profit.

(b) The grounds for which exemption is claimed are those within which its buildings are located.

(c) The property for which exemption is claimed is used exclusively for the purposes of education.

Any additional proof of the facts stated may be required by the assessor.

The exempt grounds need not be contiguous or in one tract.

(Amended by Stats. 1963, Ch. 244.)



259

The affidavit for the exhibition exemption shall state the facts showing that the property comes within all the descriptions entitling it to the exemption.

(Enacted by Stats. 1939, Ch. 154.)



259.5

The claim for the welfare exemption shall show that the property use requirements entitling the property to the exemption are met, and that the claimant has a valid organizational clearance certificate issued pursuant to Section 254.6.

(Amended by Stats. 2003, Ch. 471, Sec. 12.3. Effective January 1, 2004.)



259.7

The claim for the veterans organization exemption shall show that the property use requirements entitling the property to the exemption are met, and that the claimant has a valid organizational clearance certificate issued pursuant to Section 254.6.

(Amended by Stats. 2003, Ch. 471, Sec. 12.4. Effective January 1, 2004.)



259.8

The affidavit for the free public libraries exemption shall indicate the extent to which the property is open to the public, whether or not any admission or user charge is made for the use of library books, periodicals or facilities and the extent (if any) to which sales or business activites are conducted on the premises.

(Added by Stats. 1974, Ch. 186.)



259.9

The affidavit for the free museums exemption shall indicate whether or not any admission or user charge is made to those viewing the museum contents and the extent (if any) to which sales or business activities are conducted on the premises.

(Added by Stats. 1974, Ch. 186.)



259.10

The affidavit for the public schools exemption shall show:

(a) The owner s name and the name of the school within the public school system that is using the property exclusively for public school purposes.

(b) The terms of the agreement by which the public school obtained the use of the property. When the agreement is in writing, a copy of the document shall accompany the affidavit.

(Added by Stats. 1974, Ch. 186.)



259.11

The affidavit for the aircraft of historical significance exemption shall show that both the property and the owner meet all the requirements entitling the property to the exemption.

(Added by Stats. 1988, Ch. 1271, Sec. 7. Effective September 26, 1988.)



259.13

(a) Affidavits for the tribal housing exemption shall be filed on or before February 15 of each year with the assessor. Affidavits of claimants shall be accompanied by:

(1) The documents required by subdivision (c) of Section 237.

(2) A description of the property for which the exemption is claimed, including the entire project property and the portion for which exemption is claimed. If the property includes units which do not qualify for the exemption, the description must list the qualifying and nonqualifying units.

(3) An annual affidavit by the claimant that the property for which exemption is claimed meets the income and rental requirements for the exemption and listing the number of occupants in each unit for which the exemption is claimed and the income and rental limits applicable for each household. Annual tenant affidavits verifying household size and income should be on file with the claimant for each exempt unit.

(b) Once the exemption has been granted in a particular county to a particular tribe or tribally designated housing entity, documents establishing that the tribe is federally recognized and that the housing entity has been designated by the tribe need not be resubmitted for additional years or additional properties of that tribe or tribally designated housing entity in the same county.

(c) Once the exemption has been granted for a particular property, it is not necessary to resubmit documents establishing that there is a legally binding restriction on the use of that property in succeeding years for as long as the legally binding restriction is in effect.

(d) Upon any indication that a tribal housing exemption has been incorrectly allowed, the assessor shall make a redetermination of eligibility for the tribal housing exemption. If the assessor determines that the property or any portion thereof is no longer eligible for the exemption, he or she shall immediately cancel the exemption on so much of the property as is no longer eligible for exemption.

(e) If a tribal housing exemption has been incorrectly allowed, an escape assessment as allowed by Article 4 (commencing with Section 531) of Chapter 3 in the amount of the exemption with interest as provided in Section 506 shall be made, together with a penalty for failure to notify the assessor, where applicable, in the amount of 10 percent of the assessment.

(Added by Stats. 2002, Ch. 775, Sec. 16. Effective January 1, 2003.)



260

If any person, claiming any exemption named in this article, fails to follow the required procedure, the exemption is waived by the person.

(Amended by Stats. 1941, Ch. 8.)



261

(a) Except as otherwise provided in subdivisions (b) and (c), as a prerequisite to the allowance of either the veterans or welfare exemption with respect to taxes on real property, the interest of the claimant in the property must be of record on the lien date in the office of the recorder of the county in which the property is located. Failure of the claimant to establish the fact of such recordation to the assessor constitutes a waiver of the exemption.

(b) A claimant for the veterans exemption who on the lien date has an interest in real property consisting of an unrecorded contract of sale may in lieu of the recordation pursuant to subdivision (a) furnish or show the contract to the assessor and file an affidavit with the assessor stating all of the following:

(1) That he purchased the real property pursuant to such unrecorded contract of sale.

(2) That under such unrecorded contract of sale he is obligated and responsible for the payment of the taxes.

(c) A claimant for the welfare exemption which on the lien date has a possessory interest in publicly owned land, owns water rights, or owns improvements on land owned by another may in lieu of the recordation pursuant to subdivision (a) file a copy of the document giving rise to that possessory interest or water rights or file a written statement attesting to the separate ownership of those improvements with the assessor. That document copy or written statement shall not be required annually following the year in which it has been filed but shall remain in effect until such time as that possessory interest terminates or ownership of the water rights or improvements transfers.

(Amended by Stats. 1984, Ch. 678, Sec. 16.)






ARTICLE 2.5. Late Exemption Claims

270

(a) With respect to property as to which the college, cemetery, church, religious, exhibition, veterans organization, free public libraries, free museums, public schools, community colleges, state colleges, state universities, tribal housing, or welfare exemption was available but for which a timely application for exemption was not filed:

(1) Ninety percent of any tax or penalty or interest thereon shall be canceled or refunded provided an appropriate application for exemption is filed on or before the lien date in the calendar year next succeeding the calendar year in which the exemption was not claimed by a timely application.

(2) If the application is filed after the date specified in paragraph (1), 85 percent of any tax or penalty or interest thereon shall be canceled or refunded provided an appropriate application for exemption is filed and relief is not authorized under Section 214.01 or 271.

(b) Notwithstanding the provisions of subdivision (a), any tax or penalty or interest thereon exceeding two hundred fifty dollars ($250) in total amount shall be canceled or refunded provided it is imposed upon property entitled to relief under subdivision (a) for which an appropriate claim for exemption has been filed.

(c) With respect to property as to which the welfare exemption or veterans organization exemption was available, all provisions of Section 254.5, other than the specified dates for the filing of affidavits and other acts, are applicable to this section.

(Amended by Stats. 2002, Ch. 775, Sec. 17. Effective January 1, 2003.)



271

(a) Provided that an appropriate application for exemption is filed within 90 days from the first day of the month following the month in which the property was acquired or by February 15 of the following calendar year, whichever occurs earlier, any tax or penalty or interest imposed upon:

(1) Property owned by any organization qualified for the college, cemetery, church, religious, exhibition, veterans organization, tribal housing, or welfare exemption that is acquired by that organization during a given calendar year, after the lien date but prior to the first day of the fiscal year commencing within that calendar year, when the property is of a kind that would have been qualified for the college, cemetery, church, religious, exhibition, veterans organization, tribal housing, or welfare exemption if it had been owned by the organization on the lien date, shall be canceled or refunded.

(2) Property owned by any organization that would have qualified for the college, cemetery, church, religious, exhibition, veterans organization, tribal housing, or welfare exemption had the organization been in existence on the lien date, that was acquired by it during that calendar year after the lien date in that year but prior to the commencement of that fiscal year, and of a kind that presently qualifies for the exemption and that would have so qualified for that fiscal year had it been owned by the organization on the lien date and had the organization been in existence on the lien date, shall be canceled or refunded.

(3) Property acquired after the beginning of any fiscal year by an organization qualified for the college, cemetery, church, religious, exhibition, veterans organization, tribal housing, or welfare exemption and the property is of a kind that would have qualified for an exemption if it had been owned by the organization on the lien date, whether or not that organization was in existence on the lien date, shall be canceled or refunded in the proportion that the number of days for which the property was so qualified during the fiscal year bears to 365.

(b) Eighty-five percent of any tax or penalty or interest thereon imposed upon property that would be entitled to relief under subdivision (a) or Section 214.01, except that an appropriate application for exemption was not filed within the time required by the applicable provision, shall be canceled or refunded provided that an appropriate application for exemption is filed after the last day on which relief could be granted under subdivision (a) or Section 214.01.

(c) Notwithstanding subdivision (b), any tax or penalty or interest thereon exceeding two hundred fifty dollars ($250) in total amount shall be canceled or refunded provided it is imposed upon property entitled to relief under subdivision (b) for which an appropriate claim for exemption has been filed.

(d) With respect to property acquired after the beginning of the fiscal year for which relief is sought, subdivisions (b) and (c) shall apply only to that pro rata portion of any tax or penalty or interest thereon that would have been canceled or refunded had the property qualified for relief under paragraph (3) of subdivision (a).

(Amended by Stats. 2003, Ch. 316, Sec. 2. Effective January 1, 2004.)



271.5

(a) In the event that property receiving the college, cemetery, church, religious, exhibition, veterans organization, tribal housing, or welfare exemption is sold or otherwise transferred, the exemption shall cease to apply on the date of that sale or transfer. A new exemption shall be available subject to the provisions of Section 271.

(b) Termination of the exemption under this section shall result in an escape assessment of the property pursuant to Section 531.1.

(Added by Stats. 2011, Ch. 351, Sec. 8. Effective January 1, 2012.)



272

Notwithstanding any other provision of law, whenever a valid application for exemption on the property is filed pursuant to Section 270 or 271 and the assessor grants the claim prior to the completion of the roll for the year for which the exemption is claimed, the assessor shall enroll the property so as to provide for the amount of exemption on the property s assessed value as provided by the applicable section.

When the application for exemption on the property or the granting of the claim occurs after completion of the roll, the assessor shall initiate an action to correct the roll by addition of the appropriate amount of exemption on the property. Upon notification by the assessor, the auditor shall make the appropriate adjustment on the roll.

Where authorized under the provisions of this article, the tax, penalty or interest thereon subject to cancellation or refund shall be canceled pursuant to Article 1 (commencing with Section 4985) of Chapter 4 of Part 9, as if it had been levied or charged erroneously, and, if paid, a refund thereof shall be made pursuant to Article 1 (commencing with Section 5096) of Chapter 5 of Part 9 as if it had been erroneously collected. The amount of tax, penalty or interest which is not canceled or refunded under this article with respect to property tax exemptions covered by this article and filed late may be paid in installments as provided in Chapter 3 (commencing with Section 4186) of Part 7.

(Amended by Stats. 2003, Ch. 471, Sec. 12.5. Effective January 1, 2004.)



273

If a claimant for the veterans exemption fails to file the affidavit required by Section 255 because he or she was in the military service of the United States and serving outside of the United States between the lien date and 5 o clock p.m. on February 15 of any year, the veterans exemption may be claimed pursuant to Section 252 or 253 without regard to the time limit specified in Section 255. If the veterans exemption is claimed pursuant to the preceding sentence, any tax, or penalty or interest thereon for any fiscal year commencing during the calendar year in which the exemption is claimed, on property to the amount of one thousand dollars ($1,000) owned by the person to whom the veterans exemption was available for that fiscal year, shall be canceled or refunded.

(Amended by Stats. 1997, Ch. 941, Sec. 5. Effective January 1, 1998.)



273.5

(a) If a claimant for the veterans exemption for the 1976 77 fiscal year or any year thereafter fails to file the required affidavit with the assessor by 5 p.m. on February 15 of the calendar year in which the fiscal year begins, but files that claim on or before the following December 10, an exemption of the lesser of three thousand two hundred dollars ($3,200) or 80 percent of the full value of the property shall be granted by the assessor.

(b) On those claims filed pursuant to subdivision (a) after November 15, this exemption may be applied to the second installment, and if applied to the second installment, the first installment will still become delinquent on December 10, and the delinquent penalty provided for in this division will attach if the tax amount due is not paid.

If this exemption is applied to the second installment and if both installments are paid on or before December 10, or if the reduction in taxes from this exemption exceeds the amount of taxes due on the second installment, a refund shall be made to the taxpayer upon a claim submitted by the taxpayer to the auditor.

(Amended by Stats. 1997, Ch. 941, Sec. 6. Effective January 1, 1998.)



275

(a) If a claimant for the homeowners property tax exemption fails to file the required affidavit with the assessor by 5 p.m. on February 15 of the calendar year in which the fiscal year begins, but files that affidavit on or before the following December 10, an exemption of the lesser of five thousand six hundred dollars ($5,600) or 80 percent of the full value of the dwelling shall be granted by the assessor.

(b) On claims filed pursuant to subdivision (a) after November 15, this partial homeowners exemption may be applied to the second installment, and if applied to the second installment, the first installment will still become delinquent on December 10 and the delinquent penalty provided for in this division will attach if the tax amount due is not paid.

If this partial homeowners exemption is applied to the second installment and if both installments are paid on or before December 10 or if the reduction in taxes from this partial exemption exceeds the amount of taxes due on the second installment, a refund shall be made to the taxpayer upon a claim submitted by the taxpayer to the auditor.

(Amended by Stats. 1997, Ch. 941, Sec. 7. Effective January 1, 1998.)



275.5

If a person claiming classification of a vessel as a documented vessel eligible for assessment under Section 227 fails to file the affidavit required by Section 254 by 5 p.m. on February 15 of the calendar year in which the fiscal year begins, but files that affidavit on or before the following August 1, the assessment shall be reduced in a sum equal to 80 percent of the reduction that would have been allowed had the affidavit been timely filed.

(Amended by Stats. 1998, Ch. 695, Sec. 3. Effective January 1, 1999.)



276

(a) Except as otherwise provided by subdivision (b), for property for which the disabled veterans exemption described in Section 205.5 was available, but for which a timely claim was not filed, a partial exemption shall be applied in accordance with whichever of the following is applicable:

(1) Ninety percent of any tax, including any interest or penalty thereon, levied upon that portion of the assessed value of the property that would have been exempt under a timely and appropriate claim shall be canceled or refunded, provided that an appropriate claim for exemption is filed after 5 p.m. on February 15 of the calendar year in which the fiscal year begins but on or before the following December 10.

(2) If an appropriate claim for exemption is filed after the time period specified in paragraph (1), 85 percent of that portion of any tax, including any interest or penalty thereon, that was levied upon that portion of the assessed value of the property that would have been exempt under a timely and appropriate claim, shall be canceled or refunded. Cancellations made under this paragraph are subject to the provisions of Article 1 (commencing with Section 4985) of Chapter 4. Refunds issued under this paragraph are subject to the limitations periods on refunds as described in Article 1 (commencing with Section 5096) of Chapter 5.

(b) If a late-filed claim for the one-hundred-fifty-thousand-dollar ($150,000) exemption is filed in conjunction with a timely filed claim for the one-hundred-thousand-dollar ($100,000) exemption, the amount of any exemption allowed under the late-filed claim under subdivision (a) shall be determined on the basis of that portion of the exemption amount, otherwise available under subdivision (a), that exceeds one hundred thousand dollars ($100,000).

(c) For those claims filed pursuant to subdivision (a) after November 15, the exemption under that subdivision may be applied to the second installment. If that exemption is so applied, the first installment is still delinquent on December 10, and is subject to delinquent penalties provided for in this division if that installment is not timely paid. A refund shall be made to the taxpayer upon a claim submitted to the auditor if the exemption is applied to the second installment and either of the following is true:

(1) Both installments are paid on or before December 10.

(2) The reduction in taxes resulting from the exemption exceeds the amount of taxes due on the second installment.

(Amended by Stats. 2010, Ch. 328, Sec. 211. Effective January 1, 2011.)



276.1

(a) For property for which the disabled veterans exemption described in Section 205.5 would have been available but the taxpayer had not yet received a disability rating from the United States Department of Veterans Affairs (USDVA), there shall be canceled or refunded the amount of any taxes, including any interest and penalties thereon, subject to the provisions regarding cancellations in Article 1 (commencing with Section 4985) of Chapter 4 and the limitations periods on refunds as described in Article 1 (commencing with Section 5096) of Chapter 5, levied on that portion of the assessed value of the property that would have been exempt under a timely and appropriate claim, provided that the claimant files an appropriate claim for the disabled veterans exemption described in Section 205.5 the later of 90 days of receipt of the disability rating from the USDVA or on or before the next following lien date.

(b) Subject to the provisions regarding cancellations and the limitations periods on refunds, the disabled veterans exemption shall apply beginning on the effective date, as determined by the USDVA, of a disability rating that qualifies the claimant for the exemption.

(Amended by Stats. 2010, Ch. 150, Sec. 1. Effective January 1, 2011.)



276.2

(a) If property becomes eligible for the disabled veterans exemption as described in Section 205.5 after the lien date, and an appropriate application for that exemption is filed on the later of 90 days after the date on which the property became eligible or on or before the next following lien date, there shall be canceled or refunded the amount of any taxes, including any interest and penalties thereon, levied on that portion of the assessed value of the property that would have been exempt under a timely and appropriate application.

(b) The entire amount of the exemption applies to any property tax assessment, including a supplemental and escape assessment, that was made and that served as a lien against the property. The exemption amount shall be appropriately prorated from the date the property became eligible for the exemption.

(Amended by Stats. 2011, Ch. 351, Sec. 9. Effective January 1, 2012.)



276.3

(a) In the event that property receiving a disabled veterans exemption as described in Section 205.5 is sold or otherwise transferred to a person who is not eligible for that exemption, the exemption shall cease to apply on the date of that sale or transfer.

(b) In the event that property receiving a disabled veterans exemption as described in Section 205.5 is no longer used by a claimant as his or her principal place of residence, the exemption shall cease to apply on the date the claimant terminates his or her residency at that location.

(c) Termination of the exemption under this section shall result in an escape assessment of the property pursuant to Section 531.1.

(Amended (as added by Stats. 2000, Ch. 1085) by Stats. 2002, Ch. 775, Sec. 24. Effective January 1, 2003.)



276.5

If a person claiming the exemption of an aircraft of historical significance under Section 220.5 fails to file the affidavit required by that section by 5 p.m. on February 15 of the fiscal year for which the exemption is claimed, but files that affidavit on or before the following August 1, the assessment shall be reduced by an amount equal to 80 percent of the reduction that would have been allowed had the affidavit been timely filed.

(Added by Stats. 2003, Ch. 604, Sec. 6. Effective January 1, 2004.)



277

Any person claiming the disabled veterans property tax exemption shall file a claim with the assessor giving any information required by the board. This information shall include, but shall not be limited to, the name of the person claiming the exemption, the person s social security number or another personal identifying number, the address of the property, and a statement to the effect that the claimant owned and occupied the property as his or her principal place of residence on the lien date, or that he or she intends to own and occupy the property as his or her principal place of residence on the next succeeding lien date, and proof of disability as defined by Section 205.5.

(Amended by Stats. 2006, Ch. 677, Sec. 4. Effective January 1, 2007.)



278

Prior to the lien date, the assessor shall annually mail a notice to all claimants who received the disabled veterans exemption in the immediately preceding year, except where such person has transferred title in the property since the immediately preceding lien date. The notice shall inform the taxpayer of the requirements that must be met in order to be eligible for the exemption, of the penalties if the taxpayer allows the exemption to continue when he or she is not eligible for the exemption, and of his or her duty to inform the assessor when he or she is no longer eligible for the exemption.

(Amended by Stats. 2011, Ch. 351, Sec. 10. Effective January 1, 2012.)



279

(a) Subject to the provisions regarding cancellations and the limitation periods on refunds, property becomes eligible for the disabled veterans property tax exemption, as described in Section 205.5, as of:

(1) The effective date of a disability rating, as determined by the United States Department of Veterans Affairs, that qualifies the claimant for the exemption.

(2) The date a qualified claimant purchases a property that constitutes the principal place of residence, provided residency is established within 90 days of purchase.

(3) The date a qualified claimant establishes residency at a property owned by the claimant or the spouse, as specified in subdivision (a) of Section 205.5.

(4) The date the veteran died, as a result of a service-connected injury or disease, in the case where the unmarried surviving spouse is the claimant.

(b) A claim for the disabled veterans property tax exemption filed by a qualified claimant, once granted, shall remain in continuous effect unless any of the following occurs:

(1) Title to the property changes.

(2) The owner does not occupy the dwelling as his or her principal place of residence.

(A) If the claimant is confined to a hospital or other care facility but principally resided at a dwelling immediately prior to that confinement, the claimant will be deemed to occupy that same dwelling as his or her principal place of residence on the lien date, provided that the dwelling has not been rented or leased as described in Section 205.5.

(B) If a person receiving the disabled veterans exemption is not occupying the dwelling because the dwelling was damaged in a misfortune or calamity, the person will be deemed to occupy that same dwelling as his or her principal place of residence, provided the person s absence from the dwelling is temporary and the person intends to return to the dwelling when possible to do so. Except as provided in subparagraph (C), when a dwelling has been totally destroyed, and thus no dwelling exists, the exemption provided by Section 205.5 is not applicable until the structure has been replaced and is occupied as a dwelling.

(C) A dwelling that was totally destroyed in a disaster for which the Governor proclaimed a state of emergency, that qualified for the exemption provided by Section 205.5 and has not changed ownership since the disaster, will be deemed occupied by the person receiving a disabled veterans exemption provided the person intends to reconstruct a dwelling on the property and occupy the dwelling as his or her principal place of residence when it is possible to do so.

(3) The property is altered so that it is no longer a dwelling.

(4) The veteran is no longer disabled as defined in Section 205.5.

(5) The unmarried surviving spouse claimant remarries.

(c) The assessor of each county shall verify the continued eligibility of each person receiving a disabled veterans exemption, and shall provide for a periodic audit of, and establish a control system to monitor, disabled veterans exemption claims.

(Amended by Stats. 2011, Ch. 202, Sec. 2. Effective January 1, 2012.)



279.5

The taxpayer who has filed a claim for the disabled veterans exemption, once granted, is responsible for notifying the assessor when the property is no longer eligible for the exemption.

Upon any indication that a disabled veterans exemption has been incorrectly allowed, the assessor shall make a redetermination of eligibility for the disabled veterans exemption. If the assessor determines that the property is no longer eligible for the exemption, he shall immediately cancel the exemption on the property.

If a disabled veterans exemption has been incorrectly allowed, an escape assessment as allowed by Section 531.1 in the amount of the exemption with interest as provided in Section 506 shall be made, except where the exemption was allowed as the result of the assessor s error, in which case the amount of interest shall be forgiven. If the exemption was incorrectly allowed because of erroneous or incorrect information submitted by the claimant with knowledge that such information was erroneous or incomplete or because the claimant failed to notify the assessor in a timely manner that the property was no longer eligible for the exemption, the penalty provided in Section 504 shall be added to the assessment. If the property subject to this paragraph has been transferred or conveyed to a bona fide purchaser for value during the period commencing with the lien date and ending July 1 of the fiscal year for which such exemption was incorrectly allowed, and the claimant is not the purchaser, any amount of penalty provided by Section 504 or any amount of interest provided by Section 506 imposed pursuant to the escape assessment due to such incorrect disabled veterans exemption shall be forgiven. If the property subject to this paragraph has been transferred or conveyed to a bona fide purchaser for value after July 1 of the fiscal year for which the exemption was incorrectly allowed, and the claimant is not the purchaser, the escape assessment shall be levied in accordance with Section 531.2.

(Amended by Stats. 1980, Ch. 411, Sec. 10. Effective July 11, 1980. Operative January 1, 1981, by Sec. 51 of Ch. 411.)






ARTICLE 3. Audit of Veterans’ Exemption Claims

280

Commencing on or after July 1, an audit of the exemptions granted pursuant to subdivision (o), (p), (q) or (r) of Section 3, Article XIII of the Constitution shall be conducted by the auditor. The audit shall cover such exemptions claimed for the current tax year as well as any prior tax years in respect to which escaped assessments would be timely pursuant to Section 532.

(Amended by Stats. 1974, Ch. 3ll.)



281

The auditor shall determine the procedures and the extent of auditing required.

(Added by Stats. 1967, Ch. 148.)



282

If the information is not made available through the assessor, the auditor may make written demand to the veteran or his spouse to appear and testify and to produce papers, including books, accounts, and documents germane to the claimed exemption, for the purpose of verifying entitlement to the exemption.

The auditor shall have access at any reasonable time to all records in the assessor s office, germane to the audit.

The auditor shall have access at any reasonable time to all records in the assessor s office, germane to the audit.

(Added by Stats. 1967, Ch. 148.)



282.5

If a taxpayer refuses to comply with a written demand made pursuant to Section 282, the exemption shall be disallowed and, if an exemption has previously been allowed, an assessment pursuant to Section 531.1 shall be made.

(Amended by Stats. 1968, Ch. 1035.)



283

Should the audit prescribed by this article indicate that a claim of exemption pursuant to subdivision (o), (p), (q) or (r) of Section 3, Article XIII of the Constitution has been improperly denied, the assessor shall be notified. Upon receipt of such notice the assessor shall make a redetermination and if he finds the claimant eligible he shall notify the claimant in the manner provided in Section 1605 of such erroneous determination, effect an amendment of the assessment roll, and if the claimant has already paid the tax he shall have 30 days from receipt of such notice in which to file claim pursuant to Article 1 (commencing with Section 5096), Chapter 5, Part 9 of this division. The notice shall advise the time in which claim may be filed.

(Amended by Stats. 1976, Ch. 1079.)



284

Should the audit prescribed by this article indicate that a veteran s exemption has been incorrectly allowed, the assessor shall be notified.

(Added by Stats. 1967, Ch. 148.)



285

The provisions of this article shall not apply in any county unless a resolution is adopted by the board of supervisors declaring this article effective within the county.

Upon adoption of a resolution as so described, this article shall become operative in the county on the lien date next following the date of adoption. It shall remain effective within the county unless repealed by resolution of the board of supervisors.

(Amended by Stats. 1995, Ch. 499, Sec. 12. Effective January 1, 1996.)



286

As used in this article auditor means the auditor, auditor-controller, or director of finance of a county.

(Added by Stats. 1967, Ch. 148.)









CHAPTER 2. Legal Description of Lands for Assessment Purposes

321

Land shall be legally described for tax purposes pursuant to this chapter.

(Enacted by Stats. 1939, Ch. 154.)



322

If surveyed under the authority of the United States, land may be described by township, range, section, and fractional section, with its acreage.

(Amended by Stats. 1974, Ch. 311.)



323

If held under Spanish grant, land may be described by the exterior boundaries of the grants, or by the name of the grants, and the divisions, subdivisions, and acreage claimed.

(Amended by Stats. 1941, Ch. 1240.)



324

City lots may be described by naming the city and giving the number of the lot and block, according to the system of numbering in the city.

(Enacted by Stats. 1939, Ch. 154.)



325

When a map has been adopted as an official map under Division 3 (commencing with Section 66499.50) of Title 7 of the Government Code, land may be described by numbers or letters as shown on the official map.

(Amended by Stats. 1978, Ch. 1112.)



326

Whenever a map, other than an official map, has been furnished by the owner, claimant, or user of land, and it contains sufficient information clearly to identify the land, and it is properly identified by and filed with the assessor or the board, the land may be described by reference to this map.

(Enacted by Stats. 1939, Ch. 154.)



327

Where any county or county officer possesses a complete, accurate map of any land in the county, or whenever such a complete, accurate map has been made in compliance with Sections 27556 to 27560, inclusive, of the Government Code, the assessor may number or letter the parcels in a manner approved by the board of supervisors. The assessor may renumber or reletter the parcels or prepare new map pages for any portion of such map to show combinations or divisions of parcels in a manner approved by the board of supervisors, so long as an inspection of such map will readiliy disclose precisely what land is covered by any particular parcel number or letter in the current or any prior fiscal year. This map or copy shall at all times be publicly displayed in the office of the assessor.

Land may be described by a reference to this map except that land shall not be described in any deed or conveyance by a reference to any such map unless such map has been filed for record in the office of the county recorder of the county in which such land is located.

All such maps in the possession of county assessors on August 27, 1937, and used for assessment purposes only, are deemed to have been numbered or lettered and approved properly.

(Amended by Stats. 1953, Ch. 568.)



327.1

The board of supervisors of any county may enact, by a majority vote of its membership, an ordinance, resolution, or board order that requires any party that records a digital subdivision map with the county recorder to also file a duplicate digital copy of that map with the county assessor.

(Amended by Stats. 2004, Ch. 194, Sec. 3. Effective January 1, 2005.)



327.5

Notwithstanding any other provision of law, the assessor shall not assign any parcel numbers or prepare a separate assessment or separate valuation to divide any existing residential structure into a subdivision, as defined in Section 66424 of the Government Code, until a subdivision final map or parcel map, as described in Sections 66434 and 66445, respectively, of the Government Code has been recorded as required by law. If the requirement for a parcel map is waived pursuant to subdivision (b) of Section 66428 of the Government Code, then the assessor shall not assign any parcel numbers or prepare a separate assessment or separate valuation, unless the applicant provides a copy of the finding made by the legislative body or advisory agency, as required by that subdivision.

(Added by Stats. 2005, Ch. 281, Sec. 1. Effective January 1, 2006.)



328

Land may be described by metes and bounds, or other description sufficient to identify it, giving the locality and an estimate of the number of acres.

(Amended by Stats. 1974, Ch. 311.)






CHAPTER 3. Assessment Generally

ARTICLE 1. General Requirements

401

Every assessor shall assess all property subject to general property taxation at its full value.

(Amended by Stats. 1978, Ch. 1207.)



401.3

The assessor shall assess all property subject to general property taxation on the lien date as provided in Articles XIII and XIII?A of the Constitution and any legislative authorization thereunder.

(Amended by Stats. 1986, Ch. 608, Sec. 9.)



401.4

When valuing an owner-occupied single-family dwelling and the land on which it is situated that may be required for the convenient occupation and use of such dwelling, if such dwelling is on land which is zoned exclusively for single-family home use or which is zoned for agricultural use where single-family homes are permitted, the assessor shall not value the land at any value greater than that which would reflect the use of the land as a site for a single-family dwelling.

As used in this section, owner-occupied single-family dwelling means any single-family dwelling occupied by an owner thereof as his principal place of residence on the lien date.

(Amended by Stats. 1973, Ch. 208.)



401.5

The board shall issue to assessors data relating to costs of property, or, with respect to commercial and industrial property, shall, after a public hearing, review and approve commercially available data, and shall issue to assessors other information as in the judgment of the board will promote uniformity in appraisal practices and in assessed values throughout the state. An assessor shall adapt data received pursuant to this section to local conditions and may consider that data together with other factors as required by law in the assessment of property for tax purposes.

(Amended by Stats. 1996, Ch. 1087, Sec. 18. Effective January 1, 1997.)



401.6

(a) In any case in which the cost approach method is used to value special use property for purposes of taxation, the assessor shall not add a component for entrepreneurial profit unless he or she has market-derived evidence that entrepreneurial profit exists and has not been fully offset by physical deterioration or economic obsolescence.

(b) For purposes of this section:

(1) Entrepreneurial profit means either of the following:

(A) The amount a developer would expect to recover with respect to a property in excess of the amount of the developer s costs incurred with respect to that property.

(B) The difference between the fair market value of a property and the total costs incurred with respect to that property.

(2) Total costs means both direct costs of construction, including, but not limited to, the costs of land, building materials, and labor, and indirect costs of construction, including, but not limited to, the costs of construction capital and permit fees.

(3) Special use property means a limited market property with a unique physical design, special construction materials, or a layout that restricts its utility to the use for which it was built.

(Added by Stats. 1995, Ch. 399, Sec. 1. Effective January 1, 1996.)



401.8

(a) Notwithstanding any other provision of law, commencing with the 1995 96 fiscal year, the county assessor shall determine the property tax assessed value in the county attributable to assessable intercounty pipeline rights-of-way on the basis of a single, countywide parcel per taxpayer by combining the assessed values of each separate right-of-way interest, or segment thereof, of the taxpayer in the county. However, the assessor shall maintain a separate base year value as determined pursuant to Section 110.1 for each separate right-of-way interest, or segment thereof.

(b) Any assessment appeal that is authorized to be filed in Sections 401.10 to 401.12, inclusive, with respect to an intercounty pipeline right-of-way interest, or segment thereof, for which the assessor did not assign a value in the manner specified in subdivision (a) of Section 401.10, shall be filed by the taxpayer upon one or more specified intercounty pipeline right-of-way interests, or segments thereof, as described in subdivision (a), and in no event shall be filed with respect to a taxpayer s entire, undivided intercounty pipeline right-of-way. The assessor shall maintain for five calendar years those records for each assessment year that identify each intercounty pipeline right-of-way interest, or segment thereof, located within his or her county, and shall provide the information in those records with respect to a given intercounty pipeline right-of-way interest, or segment thereof, to the taxpayer upon request.

(Amended by Stats. 1996, Ch. 801, Sec. 2. Effective September 24, 1996.)



401.10

(a) Notwithstanding any other provision of law relating to the determination of the values upon which property taxes are based, values for each tax year from the 1984 85 tax year to the 2015 16 tax year, inclusive, for intercounty pipeline rights-of-way on publicly or privately owned property, including those rights-of-way that are the subject of a change in ownership, new construction, or any other reappraisable event during the period from March 1, 1975, to June 30, 2016, inclusive, shall be rebuttably presumed to be at full cash value for that year, if all of the following conditions are met:

(1) (A) The full cash value is determined to equal a 1975 76 base year value, annually adjusted for inflation in accordance with subdivision (b) of Section 2 of Article XIII?A of the California Constitution, and the 1975 76 base year value was determined in accordance with the following schedule:

(i) Twenty thousand dollars ($20,000) per mile for a high density property.

(ii) Twelve thousand dollars ($12,000) per mile for a transitional density property.

(iii) Nine thousand dollars ($9,000) per mile for a low density property.

(B) For purposes of this section, the density classifications described in subparagraph (A) are defined as follows:

(i) High density means Category 1 (densely urban) as established by the State Board of Equalization.

(ii) Transitional density means Category 2 (urban) as established by the State Board of Equalization.

(iii) Low density means Category 3 (valley-agricultural), Category 4 (grazing), and Category 5 (mountain and desert) as established by the State Board of Equalization.

(2) The full cash value is determined utilizing the same property density classifications that were assigned to the property by the State Board of Equalization for the 1984 85 tax year or, if density classifications were not so assigned to the property for the 1984 85 tax year, the density classifications that were first assigned to the property by the board for a subsequent tax year.

(3) (A) If a taxpayer owns multiple pipelines in the same right-of-way, an additional 50 percent of the value attributed to the right-of-way for the presence of the first pipeline, as determined under paragraphs (1) and (2), shall be added for the presence of each additional pipeline up to a maximum of two additional pipelines. For any particular taxpayer, the total valuation for a multiple pipeline right-of-way shall not exceed 200 percent of the value determined for the right-of-way of the first pipeline in the right-of-way in accordance with paragraphs (1) and (2).

(B) If the State Board of Equalization has determined that an intercounty pipeline, located within a multiple pipeline right-of-way previously valued in accordance with subparagraph (A), has been abandoned as a result of physical removal or blockage, the assessed value of the right-of-way attributable to the last pipeline enrolled in accordance with subparagraph (A) shall be reduced by not less than 75 percent of that increase in assessed value that resulted from the application of subparagraph (A).

(4) If all pipelines of a taxpayer located within the same pipeline right-of-way, previously valued in accordance with this section, are determined by the State Board of Equalization to have been abandoned as the result of physical removal or blockage, the assessed value of that right-of-way to that taxpayer shall be determined to be no more than 25 percent of the assessed value otherwise determined for the right-of-way for a single pipeline of that taxpayer pursuant to paragraphs (1) and (2).

(b) If the assessor assigns values for any tax year from the 1984 85 tax year to the 2015 16 tax year, inclusive, in accordance with the methodology specified in subdivision (a), the taxpayer s right to assert any challenge to the right to assess that property, whether in an administrative or judicial proceeding, shall be deemed to have been raised and resolved for that tax year and the values determined in accordance with that methodology shall be rebuttably presumed to be correct. If the assessor assigns values for any tax year from the 1984 85 tax year to the 2015 16 tax year, inclusive, in accordance with the methodology specified in subdivision (a), any pending taxpayer lawsuit that challenges the right to assess the property shall be dismissed by the taxpayer with prejudice as it applies to intercounty pipeline rights-of-way.

(c) Notwithstanding any change in ownership, new construction, or decline in value occurring after March 1, 1975, if the assessor assigns values for rights-of-way for any tax year from the 1984 85 tax year to the 2015 16 tax year, inclusive, in accordance with the methodology specified in subdivision (a), the taxpayer may not challenge the right to assess that property and the values determined in accordance with that methodology shall be rebuttably presumed to be correct for that property for that tax year.

(d) Notwithstanding any change in ownership, new construction, or decline in value occurring after March 1, 1975, if the assessor does not assign values for rights-of-way for any tax year from the 1984 85 tax year to the 2015 16 tax year, inclusive, at the 1975 76 base year values specified in subdivision (a), any assessed value that is determined on the basis of valuation standards that differ, in whole or in part, from those valuation standards set forth in subdivision (a) shall not benefit from any presumption of correctness, and the taxpayer may challenge the right to assess that property or the values for that property for that tax year. As used herein, a challenge to the right to assess shall include any assessment appeal, claim for refund, or lawsuit asserting any right, remedy, or cause of action relating to or arising from, but not limited to, the following or similar contentions:

(1) That the value of the right-of-way is included in the value of the underlying fee or railroad right-of-way.

(2) That assessment of the value of the right-of-way to the owner of the pipeline would result in double assessment.

(3) That the value of the right-of-way may not be assessed to the owner of the pipeline separately from the assessment of the value of the underlying fee.

(e) Notwithstanding any other provision of law, during a four-year period commencing on January 1, 1996, the assessor may issue an escape assessment in accordance with the specific valuation standards set forth in subdivision (a) for the following taxpayers and tax years:

(1) Any intercounty pipeline right-of-way taxpayer who was a plaintiff in Southern Pacific Pipe Lines, Inc. v. State Board of Equalization (1993) 14 Cal. App. 4th 42, for the tax years 1984 85 to 1996 97, inclusive.

(2) Any intercounty pipeline right-of-way taxpayer who was not a plaintiff in Southern Pacific Pipe Lines, Inc. v. State Board of Equalization (1993) 14 Cal. App. 4th 42, for the tax years 1989 90 to 1996 97, inclusive.

(f) Any escape assessment levied under subdivision (e) shall not be subject to penalties or interest under the provisions of Section 532. If payment of any taxes due under this section is made within 45 days of demand by the tax collector for payment, the county shall not impose any late payment penalty or interest. Taxes not paid within 45 days of demand by the tax collector shall become delinquent at that time, and the delinquent penalty, redemption penalty, or other collection provisions of this code shall thereafter apply.

(g) For purposes of this section, intercounty pipeline right-of-way means, except as otherwise provided in this subdivision, any interest in publicly or privately owned real property through which or over which an intercounty pipeline is placed. However, intercounty pipeline right-of-way does not include any parcel or facility that the State Board of Equalization originally separately assessed using a valuation method other than the multiplication of pipeline length within a subject property by a unit value determined in accordance with the density category of that subject property.

(h) This section shall remain in effect only until January 1, 2016, and, as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2010, Ch. 654, Sec. 6. Effective January 1, 2011. Repealed as of January 1, 2016, by its own provisions.)



401.12

Sections 401.10 and 401.11 do not abrogate, rescind, preclude, or otherwise affect any separate settlement agreement entered into prior to the effective date of those sections between a county and an intercounty pipeline right-of-way taxpayer concerning the subject matter of Sections 401.10 and 401.11. In the event of a conflict between any settlement agreement and the provisions of Sections 401.10 and 401.11, the settlement agreement shall control.

(Added by Stats. 1996, Ch. 76, Sec. 4. Effective June 28, 1996.)



401.13

Notwithstanding any other provision of law, on or after January 1, 1998, the assessor shall determine the assessed value of pipelines and related rights-of-way that are located wholly within the county on the basis of a single, countywide parcel per taxpayer, and, to that end, shall combine the assessed value of each component or segment of those pipelines or rights-of-way. However, the assessor shall maintain a separate base year value for each of these components or segments.

(Added by Stats. 1997, Ch. 941, Sec. 10. Effective January 1, 1998.)



401.15

(a) Notwithstanding any other provision of law, for any county that makes available the credits provided for in Section 5096.3, the full cash values of certificated aircraft for fiscal years to the 1997 98 fiscal year, inclusive, are presumed to be those values enrolled by the county assessor or, in the case of timely escape assessments upon certificated aircraft issued on or after April 1, 1998, pursuant to Sections 531, 531.3, and 531.4, the values enrolled upon those escape assessments, provided that the escape assessment is made in accordance with the methodology in subdivision (b). For escape assessments for fiscal years to the 1997 98 fiscal year, inclusive, the assessor shall use the methodology and minimum and market values set by the California Assessors Association for the applicable fiscal year in lieu of the methodology set forth in subparagraph (C) or (D) of paragraph (1) of subdivision (b). The assessor is not required to revise or change existing enrolled assessments that are not subject to escape assessment to reflect the methodology in this section. Nothing in this section precludes audit adjustments and offsets as set forth in Section 469 or the correction of reporting errors raised by an airline. Nothing in this section affects any presumption of correctness concerning allocation of aircraft values.

(b) (1) For the 1998 99 fiscal year to the 2002 03 fiscal year, inclusive, and including escape assessments levied on or after April 1, 1998, for any fiscal year to the 2002 03 fiscal year, inclusive, except as otherwise provided in subdivision (a), certificated aircraft shall be presumed to be valued at full market value if all of the following conditions are met:

(A) Except as provided in subparagraph (D), value is derived using original cost. The original cost shall be the greater of the following:

(i) Taxpayer s cost for that individual aircraft reported in accordance with generally accepted accounting principles, so long as that produces net acquisition cost, and to the extent not included in the taxpayer s cost, transportation costs and capitalized interest and the cost of any capital addition or modification made before a transaction described in clause (ii).

(ii) The cost established in a sale/leaseback or assignment of purchase rights transaction for that individual aircraft that transfers the benefits and burdens of ownership to the lessor for United States federal income tax purposes.

If the original cost for leased aircraft cannot be determined from information reasonably available to the taxpayer, original cost may be determined by reference to the average new prices column of the Airliner Price Guide for that model, series, and year of manufacture of aircraft. If information is not available in the average new prices column for that model, series, and year, the original cost may be determined using the best indicator of original cost plus all conversion costs incurred for that aircraft. In the event of a merger, bankruptcy, or change in accounting methods by the reporting airline, there shall be a rebuttable presumption that the cost of the individual aircraft and the acquisition date reported by the acquired company, if available, or the cost reported prior to the change in accounting method, are the original cost and the applicable acquisition date.

(B) Original cost, plus the cost of any capital additions or modifications not otherwise included in the original cost, shall be adjusted from the date of the acquisition of the aircraft to the lien date using the producer price index for aircraft and a 16-year straight-line percent good table starting from the delivery date of the aircraft to the current owner or, in the case of a sale/leaseback or assignment of purchase rights transaction, as described in this section, the current operator with a minimum combined factor of 25 percent, unless this adjustment results in a value less than the minimum value for that aircraft computed pursuant to subparagraph (C), in which case the minimum value may be used. If original cost is determined by reference to the Airliner Price Guide average new prices column, the adjustments required by this paragraph shall be made by setting the acquisition date of the aircraft to be the date of the aircraft s manufacture.

(C) For certificated aircraft of a model and series that has been in revenue service for eight or more years, the minimum value shall not exceed the average of the used aircraft prices shown in columns other than the average new prices column for used aircraft of the oldest aircraft for that model and series in the Airliner Price Guide most recently published as of the lien date. Minimum values shall not be utilized for certificated aircraft of a model and series that has been in revenue service for less than eight years.

(D) For out-of-production aircraft that were recommended to be valued by a market approach for 1998 by the California Assessors Association, assessments will be based at the lower of the following:

(i) The values established by the association for the 1998 lien date.

(ii) The average of the used aircraft prices shown in the columns other than the average new prices column for used aircraft of the five oldest years for the aircraft model and series or that lesser time for which data is available in the Airliner Price Guide.

(2) Notwithstanding paragraph (1), in computing assessed value, the assessor may allow for extraordinary obsolescence if supported by market evidence and the taxpayer may challenge the assessment for failure to do so. To constitute market evidence of extraordinary obsolescence and to permit an assessment appeal, the evidence must show that the functional and/or economic obsolescence is in excess of 10 percent of the value for the aircraft model and series otherwise established pursuant to subparagraph (B), (C), or (D) of paragraph (1).

(3) For purposes of paragraph (1), if the Airliner Price Guide ceases to be published or the format significantly changes, a guide or adjustment agreed to by the airlines and the taxing counties shall be substituted.

(c) (1) For the 2003 04 fiscal year, certificated aircraft shall be presumed to be valued at full market value if all of the following conditions are met:

(A) Except as provided in subparagraph (D), value is derived using original cost. The original cost shall be the greater of the following:

(i) Taxpayer s cost for that individual aircraft reported in accordance with generally accepted accounting principles, so long as that produces net acquisition cost, and to the extent not included in the taxpayer s cost, transportation costs and capitalized interest and the cost of any capital addition or modification made before a transaction described in clause (ii).

(ii) Taxpayer s cost as established pursuant to this subdivision plus one-half of the incremental difference between taxpayer s cost and the cost established in a sale/leaseback or assignment of purchase rights transaction for individual aircraft that transfers the benefits and burdens of ownership to the lessor for United States federal income tax purposes.

If the original cost for leased aircraft cannot be determined from information reasonably available to the taxpayer, original cost may be determined by reference to the average new prices column of the Airliner Price Guide for that model, series, and year of manufacture of aircraft. If information is not available in the average new prices column for that model, series, and year, the original cost may be determined using the best indicator of original cost plus all conversion costs incurred for that aircraft. In the event of a merger, bankruptcy, or change in accounting methods by the reporting airline, there shall be a rebuttable presumption that the cost of the individual aircraft and the acquisition date reported by the acquired company, if available, or the cost reported prior to the change in accounting method, are the original cost and the applicable acquisition date.

(B) Original cost, plus the cost of any capital additions or modifications not otherwise included in original cost, shall be adjusted from the date of the acquisition of the aircraft to the lien date using the producer price index for aircraft and a 16-year straight-line percent good table starting from the delivery date of the aircraft to the current owner or, in the case of a sale/leaseback or assignment of purchase rights transaction, as described in this section, the current operator with a minimum combined factor of 25 percent, unless this adjustment results in a value less than the minimum value for that aircraft computed pursuant to subparagraph (C), in which case the minimum value may be used. If original cost is determined by reference to the Airliner Price Guide average new prices column, the adjustments required by this paragraph shall be made by setting the acquisition date of the aircraft to be the date of the aircraft s manufacture.

(C) For certificated aircraft of a model and series that has been in revenue service for eight or more years, the minimum value shall not exceed the average of the used aircraft prices shown in columns other than the average new prices column for used aircraft of the oldest aircraft for that model and series in the Airliner Price Guide most recently published as of the lien date. Minimum values shall not be utilized for certificated aircraft of a model and series that has been in revenue service for less than eight years.

(D) For out-of-production aircraft that were recommended to be valued by a market approach for 1998 by the California Assessors Association, their assessments shall be based at the lower of the following:

(i) The values established by the association for the 1998 lien date.

(ii) The average of the used aircraft prices shown in the columns other than the average new prices column for used aircraft of the five oldest years for the aircraft model and series or that lesser time for which data is available in the Airliner Price Guide.

(2) Notwithstanding paragraph (1), in computing assessed value, the assessor may allow for extraordinary obsolescence if supported by market evidence and the taxpayer may challenge the assessment for failure to do so. To constitute market evidence of extraordinary obsolescence and to permit an assessment appeal, the evidence must show that the functional and or economic obsolescence is in excess of 10 percent of the value for the aircraft model and series otherwise established pursuant to subparagraph (B), (C), or (D) of paragraph (1).

(3) For purposes of paragraph (1), if the Airliner Price Guide ceases to be published or the format significantly changes, a guide or adjustment agreed to by the airlines and the taxing counties shall be substituted.

(d) To calculate the values prescribed in subdivisions (b) and (c), the taxpayer shall, to the extent that information is reasonably available to the taxpayer, furnish the county assessor with an annual property statement that includes the aircraft original costs as defined in subparagraph (A) of paragraph (1) of subdivision (b) or (c). If an air carrier that has this information reasonably available to it fails to report original cost and additions, as required by Sections 441 and 442, an assessor may make an appropriate assessment pursuant to Section 501.

(Amended by Stats. 1999, Ch. 83, Sec. 171. Effective January 1, 2000.)



401.16

If, for purposes of property taxation, the county assessor utilizes the reproduction or replacement cost approach to value to determine the value of tangible personal property or trade fixtures, both of the following apply:

(a) (1) If the county assessor depreciates this property using percent good factors published by the State Board of Equalization that provide separate factors for property that is first acquired new and property that is first acquired used, the assessor may not average the published factors to apply these factors to both classes of new and used property.

(2) Notwithstanding paragraph (1), if information reported by a taxpayer does not indicate whether this property was first acquired by the taxpayer new or used, the assessor may average the published factors.

(b) If the county assessor depreciates this property using percent good factors that include a minimum percent good, the minimum percent good factors shall be determined in a manner that is supportable.

(Added by Stats. 2002, Ch. 299, Sec. 1. Effective January 1, 2003.)



401.17

(a) For the 2005 06 fiscal year to the 2015 16 fiscal year, inclusive, it shall be rebuttably presumed that the preallocated fair market value of each make, model, and series of mainline jets, production freighters, and regional aircraft that has attained situs within this state is the lesser of the sum total of the amounts determined under paragraph (1) or the sum total of the amounts determined under paragraph (2). The value of an individual aircraft assessed to the original owner of that aircraft shall not exceed its original cost from the manufacturer. The preallocated fair market value of an aircraft may be rebutted by evidence including, but not limited to, appraisals, invoices, and expert testimony.

(1) (A) The original cost for the aircraft, which shall be determined as follows and adjusted, as applicable, under subparagraphs (B), (C), and (D):

(i) For owned and leased aircraft, the taxpayer s or lessor s acquisition cost for that individual aircraft reported in accordance with generally accepted accounting principles, and to the extent not included in the acquisition cost, transportation costs and capitalized interest and the cost of improvements made before a transaction described in clause (ii). If the original cost for leased aircraft cannot be determined from information reasonably available to the taxpayer, original cost may be determined by reference to the average new prices column of the Airliner Price Guide for that model, series, and year of manufacture of aircraft. If information is not available in the average new prices column for that model, series, and year, the original cost may be determined using the best indicator of original cost plus all conversion costs and improvement costs incurred for that aircraft.

(ii) For sale/leaseback or assignment of purchase rights transaction aircraft, the average of the taxpayer s cost established pursuant to clause (i) and the cost established in a sale/leaseback or assignment of purchase rights transaction for individual aircraft that transfers the benefits and burdens of ownership to the lessor for United States federal income tax purposes. In no event shall the original cost for sale/leaseback aircraft be less than the taxpayer s acquisition cost.

(iii) In the event of a merger, bankruptcy, or change in accounting methods by the reporting airline, there shall be a rebuttable presumption that the cost of the individual aircraft and the acquisition date reported by the acquired company, if available, or the cost reported prior to the change in accounting method, are the original cost and the applicable acquisition date.

(B) (i) For mainline jets and production freighters, the original cost described in subparagraph (A), plus the cost of any improvements not otherwise included in the original cost, shall be adjusted from the date of the acquisition of the aircraft to the lien date using the monthly United States Department of Labor Producer Price Index for aircraft and a 20-year straight-line percent-good table starting from the delivery date of the aircraft to the current owner or, in the case of a sale/leaseback or assignment of purchase rights transaction, as described in this section, the current operator with a minimum combined factor of 25 percent.

(ii) For regional aircraft, the original cost described in subparagraph (A), plus the cost of any improvements not otherwise included in the original cost, shall be adjusted from the date of the acquisition of the aircraft to the lien date using the monthly United States Department of Labor Producer Price Index for aircraft and a 16-year straight-line percent-good table starting from the delivery date of the aircraft to the current owner or, in the case of a sale/leaseback or assignment of purchase rights transaction, as described in this section, the current operator with a minimum combined factor of 25 percent.

(iii) If original cost is determined by reference to the Airliner Price Guide average new prices column, the adjustments required by this paragraph shall be made by setting the acquisition date of the aircraft to be the date of the aircraft s manufacture.

(C) (i) For mainline jets and regional aircraft, the assessor shall analyze the adjusted original cost derived pursuant to subparagraph (B), for application of an economic obsolescence allowance which shall be determined as follows:

(I) For the applicable year, the assessor shall calculate the average annual net revenue per available seat mile, the net load factor, and the yield utilizing the Airline Quarterly Financial Review published by the United States Department of Transportation, and referring to the section descriptive of the passenger airline industry, entitled System Operations, System Pax. Majors for the calendar year ending December 31 immediately preceding the applicable assessment date.

(II) For a 10-year benchmark, the assessor shall calculate as of December 31 for each of the 10 calendar years preceding the applicable year, the average annual net revenue per available seat mile, the net load factor, and the yield utilizing the Airline Quarterly Financial Review published by the United States Department of Transportation, and referring to the section descriptive of the passenger airline industry, entitled System Operations, System Pax. Majors for the calendar year ending December 31 immediately preceding the applicable assessment date.

(ii) (I) The assessor shall compare each factor calculated under subclause (I) of clause (i) with the corresponding factor calculated under subclause (II) of clause (i) to derive the percentage that each of the factors calculated under subclause (I) of clause (i) deviated from the 10-year benchmark calculated under subclause (II) of clause (i). The assessor shall then calculate a weighted average of the indicated percentage adjustments, weighted as follows:

(aa) Net revenue per available seat mile shall be weighted 35 percent.

(ab) Net load factor shall be weighted 35 percent.

(ac) Yield shall be weighted 30 percent.

(II) The assessor shall reduce the adjusted original costs derived under subparagraph (B) by the percentage adjustment calculated in subclause (I), but only if the final economic obsolescence determined under that subclause exceeds 10 percent, otherwise no economic obsolescence allowance shall be provided.

(D) (i) For production freighters, the assessor shall analyze the adjusted original cost derived under subparagraph (B), for application of an economic obsolescence allowance, as follows:

(I) For the applicable year, the assessor shall calculate the industry average of net revenue per available ton mile and the ton load factor based upon the Airline Quarterly Financial Review published by the United States Department of Transportation, and referring to the section descriptive of the cargo airline industry, entitled System Operations, System Cargo Majors for the calendar year ending December 31 preceding the relevant assessment date.

(II) For a 10-year benchmark, the assessor shall calculate as of December 31 for each of the 10 calendar years preceding the applicable year, the net revenue per available ton mile and the ton load factor utilizing the Airline Quarterly Financial Review published by the United States Department of Transportation and referring to the section descriptive of the cargo airline industry, entitled System Operations, System Cargo Majors as of December 31 for each of the 10 calendar years preceding the calendar year utilized for the subject year, for the calendar year ending December 31 immediately preceding the applicable assessment date.

(ii) (I) The assessor shall compare each factor calculated under subclause (I) of clause (i) with the corresponding factor calculated under subclause (II) of clause (i) to derive the percentage that each of the factors calculated under subclause (I) of clause (i) deviated from the 10-year benchmark calculated under subclause (II) of clause (i). The assessor shall then calculate a weighted average of the indicated percentage adjustments so that the net revenue per available ton mile is weighted 50 percent and the ton load factor is weighted 50 percent.

(II) The assessor shall reduce the adjusted original costs derived under subparagraph (B) by the percentage adjustment calculated in subclause (I), but only if the final economic obsolescence determined under that subclause exceeds 10 percent, otherwise no economic obsolescence allowance shall be provided.

(2) (A) Except as otherwise provided in subparagraph (B), for each individual mainline jet, production freighter, or regional aircraft, the assessor shall identify the value referenced in the Used Price of Avg. Acft. Wholesale column of the Winter edition of the Airliner Price Guide by make, model, series, and year of manufacture, and deduct 10 percent from that value for a fleet discount.

(B) For each individual mainline jet, production freighter, or regional aircraft that is less than two years old and for which the Airliner Price Guide does not list used wholesale values, the original cost determined under paragraph (1) of subparagraph (A) shall be decreased by the lesser of 5 percent or one-half of the percentage decrease between original cost and 90 percent of the value listed in the Used Price of Avg. Acft. Wholesale column of the Winter edition of the Airliner Price Guide for a two-year-old aircraft of that same make, model, and series.

(b) For the 2005 06 fiscal year to the 2015 16 fiscal year, inclusive, it shall be rebuttably presumed that the preallocated fair market value for each make, model, and series of converted freighters that has attained situs within this state is the amount that is determined as follows:

(1) (A) The assessor shall begin his or her appraisal of a converted freighter as of the relevant lien date by identifying the aircraft s original cost as a passenger aircraft prior to conversion. The aircraft s original cost as a converted freighter shall be the lesser of:

(i) Its trended original cost as a passenger aircraft prior to conversion, less a downward adjustment of 10 percent to reflect tear-outs.

(ii) Its value described in the Winter edition of the Airliner Price Guide in the Used Price of Avg. Acft. Wholesale column in passenger configuration, less a downward adjustment of 10 percent to reflect tear-outs.

(B) The amount determined under subparagraph (A) shall be adjusted according to the following:

(i) If, on the relevant lien date, the frame of the aircraft is 15 years old or more, 50 percent of the cost to convert the aircraft to a freighter shall be added to the value determined under subparagraph (A).

(ii) If, on the relevant lien date, the frame of the aircraft is less than 15 years old, 75 percent of the cost to convert the aircraft to a freighter shall be added to the value determined under subparagraph (A).

(iii) In addition, all other improvements, including capitalized interest, to the aircraft that are not otherwise included in the aircraft s original and conversion costs shall be added at full value.

(2) The amount determined under paragraph (1) shall be adjusted from the date of the conversion of the aircraft to the lien date using the monthly United States Department of Labor Producer Price Index for aircraft and a 16-year straight-line percent-good table, however, the percent-good applied to the aircraft shall in no event be less than 15 percent.

(3) If the Airliner Price Guide Used Price of Avg. Acft. Wholesale is utilized under paragraph (1), only the improvements and adjusted conversion costs pertaining to the converted freighter shall be adjusted from the date of the conversion of the aircraft to the relevant lien date using the monthly United States Department of Labor Producer Price Index for aircraft and a 16-year straight-line percent-good table. In no event, however, shall the percent-good applied to the improvements and adjusted conversion costs be less than 15 percent.

(4) (A) Except as otherwise provided in subparagraph (B), the assessor shall reduce the adjusted original cost, plus improvements, and adjusted conversion costs, derived under paragraphs (1) to (3), inclusive, by the obsolescence percentage adjustment calculated for production freighters under subparagraph (D) of paragraph (1) of subdivision (a).

(B) If the Airliner Price Guide Used Price of Avg. Acft. Wholesale is utilized under paragraph (1), only the improvements and adjusted conversion costs pertaining to the converted freighter shall be reduced by the obsolescence percentage adjustment described in subparagraph (A).

(c) For purposes of this section, if the Airliner Price Guide ceases to be published or the format significantly changes, a guide or adjustment agreed to by commercial air carriers and the counties in which certificated aircraft have situs shall be substituted. If these parties do not agree on a guide or adjustment, the State Board of Equalization shall determine the guide or adjustment.

(d) The taxpayer shall, to the extent that information is reasonably available to the taxpayer, furnish the county assessor with an annual property statement that includes the aircraft original costs as defined in subparagraph (A) of paragraph (1) of subdivision (a). If an air carrier that has this information reasonably available to it fails to report original cost and improvements, as required by Sections 441 and 442, an assessor may in that case make an appropriate assessment pursuant to Section 501.

(e) For purposes of this section, all of the following apply:

(1) Converted freighter means a certificated aircraft, as defined in Section 1150, that, following its original manufacture, was used for passenger transportation, but was later converted to be used primarily for cargo transportation purposes.

(2) Mainline jet means a certificated aircraft, as defined in Section 1150, that is either of the following:

(A) Manufactured by Boeing, Airbus, or McDonnell Douglas.

(B) Capable of being configured with approximately 100 seats or more.

(3) Production Freighter means a certificated aircraft, as defined in Section 1150, that immediately following its manufacture is deployed primarily for cargo transportation purposes.

(4) Regional aircraft means a certificated aircraft, as defined in Section 1150, that is either of the following:

(A) Manufactured by ATR (Avions De Transport Regional), Beech, British Aerospace Jetstream, Canadair Regional Jet, Cessna, DeHaviland, Embraer, Fairchild, or Saab.

(B) Generally configured with fewer than 100 seats.

(5) Improvements means the cost of any modifications or capital additions that materially add to the value of or substantially prolong the useful life of the aircraft, or make it adaptable to a different use. Improvements include modification costs incurred during a heavy maintenance visit to the extent that they materially add to the value of or substantially prolong the useful life of the aircraft. Improvements do not include repair and maintenance costs incurred for the purpose of keeping the aircraft in an ordinarily efficient operating condition.

(6) Net revenue per available seat mile means operating revenue per available seat mile less cost per available seat mile as determined by the United States Department of Transportation.

(7) Net load factor means actual passenger load factor less break-even passenger load factor, as determined by the United States Department of Transportation.

(8) Net revenue per available ton mile means operating revenue per ton mile less cost per available ton mile as determined by the United States Department of Transportation.

(9) Yield means average revenue per revenue passenger mile as determined by the United States Department of Transportation.

(10) Ton Load Factor means that percentage of effective use of cargo capacity as determined by the United States Department of Transportation.

(f) The amendments made by the act adding this subdivision shall apply with respect to lien dates occurring on and after January 1, 2011.

(Amended by Stats. 2010, Ch. 228, Sec. 1. Effective January 1, 2011.)



401.20

(a) (1) The State Board of Equalization shall, in consultation with the California Assessors Association and representatives of the computer, semiconductor, and biopharmaceutical industries, conduct a study to obtain and analyze data in order to update the information used to develop the valuation factors annually published by the State Board of Equalization that are applied to nonproduction computers, semiconductor manufacturing equipment, and biopharmaceutical industry equipment and fixtures.

(2) The State Board of Equalization shall conduct the study described in paragraph (1) only if funds are appropriated by the Legislature to the board for that purpose during the 2005-06 Regular Session.

(3) To the extent the State Board of Equalization periodically conducts these studies, the board shall publish revised valuation factors based on the updated information. If the board reviews the data and determines that an update is not warranted, the existing factors shall remain in effect.

(b) (1) Notwithstanding any other provision of law relating to the determination of the values for property tax assessment, values determined by using valuation factors resulting from the study described in subdivision (a), as instructed by the State Board of Equalization for nonproduction computers, semiconductor manufacturing equipment, and biopharmaceutical industry equipment and fixtures, shall be rebuttably presumed to be the full cash value.

(2) The assessor or the taxpayer shall have the right to present evidence supporting values different from those based on the published factors in order to attempt to overcome the presumption.

(c) The presumption in subdivision (b) shall not apply to any particular tax year if the information upon which the valuation factors for that category of property are based was last reviewed by the State Board of Equalization more than six years before the lien date for that tax year.

(Added by Stats. 2006, Ch. 417, Sec. 2. Effective January 1, 2007.)



402

Cultivated and uncultivated land of the same quality and similarly situated shall be assessed at the same value.

(Enacted by Stats. 1939, Ch. 154.)



402.1

(a) In the assessment of land, the assessor shall consider the effect upon value of any enforceable restrictions to which the use of the land may be subjected. These restrictions shall include, but are not limited to, all of the following:

(1) Zoning.

(2) Recorded contracts with governmental agencies other than those provided in Sections 422, 422.5, and 422.7.

(3) Permit authority of, and permits issued by, governmental agencies exercising land use powers concurrently with local governments, including the California Coastal Commission and regional coastal commissions, the San Francisco Bay Conservation and Development Commission, and the Tahoe Regional Planning Agency.

(4) Development controls of a local government in accordance with any local coastal program certified pursuant to Division 20 (commencing with Section 30000) of the Public Resources Code.

(5) Development controls of a local government in accordance with a local protection program, or any component thereof, certified pursuant to Division 19 (commencing with Section 29000) of the Public Resources Code.

(6) Environmental constraints applied to the use of land pursuant to provisions of statutes.

(7) Hazardous waste land use restriction pursuant to Section 25240 of the Health and Safety Code.

(8) A recorded conservation, trail, or scenic easement, as described in Section 815.1 of the Civil Code, that is granted in favor of a public agency, or in favor of a nonprofit corporation organized pursuant to Section 501(c)(3) of the Internal Revenue Code that has as its primary purpose the preservation, protection, or enhancement of land in its natural, scenic, historical, agricultural, forested, or open-space condition or use.

(9) A solar-use easement pursuant to Chapter 6.9 (commencing with Section 51190) of Part 1 of Division 1 of Title 5 of the Government Code.

(b) There is a rebuttable presumption that restrictions will not be removed or substantially modified in the predictable future and that they will substantially equate the value of the land to the value attributable to the legally permissible use or uses.

(c) Grounds for rebutting the presumption may include, but are not necessarily limited to, the past history of like use restrictions in the jurisdiction in question and the similarity of sales prices for restricted and unrestricted land. The possible expiration of a restriction at a time certain shall not be conclusive evidence of the future removal or modification of the restriction unless there is no opportunity or likelihood of the continuation or renewal of the restriction, or unless a necessary party to the restriction has indicated an intent to permit its expiration at that time.

(d) In assessing land with respect to which the presumption is unrebutted, the assessor shall not consider sales of otherwise comparable land not similarly restricted as to use as indicative of value of land under restriction, unless the restrictions have a demonstrably minimal effect upon value.

(e) In assessing land under an enforceable use restriction wherein the presumption of no predictable removal or substantial modification of the restriction has been rebutted, but where the restriction nevertheless retains some future life and has some effect on present value, the assessor may consider, in addition to all other legally permissible information, representative sales of comparable lands that are not under restriction but upon which natural limitations have substantially the same effect as restrictions.

(f) For the purposes of this section the following definitions apply:

(1) Comparable lands are lands that are similar to the land being valued in respect to legally permissible uses and physical attributes.

(2) Representative sales information is information from sales of a sufficient number of comparable lands to give an accurate indication of the full cash value of the land being valued.

(g) It is hereby declared that the purpose and intent of the Legislature in enacting this section is to provide for a method of determining whether a sufficient amount of representative sales information is available for land under use restriction in order to ensure the accurate assessment of that land. It is also hereby declared that the further purpose and intent of the Legislature in enacting this section and Section 1630 is to avoid an assessment policy which, in the absence of special circumstances, considers uses for land that legally are not available to the owner and not contemplated by government, and that these sections are necessary to implement the public policy of encouraging and maintaining effective land use planning. This statute shall not be construed as requiring the assessment of any land at a value less than as required by Section 401 or as prohibiting the use of representative comparable sales information on land under similar restrictions when this information is available.

(Amended by Stats. 2013, Ch. 406, Sec. 2. Effective January 1, 2014.)



402.3

An assessor shall consider any restrictive covenant, easement, restriction, or servitude adopted pursuant to Section 25202.5, 25222.1, or 25355.5 of the Health and Safety Code or any restriction, easement, covenant, or servitude imposed pursuant to Section 25230 of the Health and Safety Code as an enforceable restriction, easement, covenant, or servitude subject to Section 402.1 and shall appropriately reassess any land, the use of which has been so restricted, at the lien date following the adoption or imposition of the covenant, easement, servitude, or restriction.

(Amended by Stats. 1989, Ch. 906, Sec. 15.)



402.5

When valuing property by comparison with sales of other properties, in order to be considered comparable, the sales shall be sufficiently near in time to the valuation date, and the properties sold shall be located sufficiently near the property being valued, and shall be sufficiently alike in respect to character, size, situation, usability, zoning, or other legal restriction as to use unless rebutted pursuant to Section 402.1, to make it clear that the properties sold and the properties being valued are comparable in value and that the cash equivalent price realized for the properties sold may fairly be considered as shedding light on the value of the property being valued. Near in time to the valuation date does not include any sale more than 90 days after the valuation date.

(Amended by Stats. 2014, Ch. 325, Sec. 1. Effective September 15, 2014.)



402.9

In valuing property for persons of low and moderate income that is financed under Section 236 or Section 515 of the federal National Housing Act, since federal restrictions accompanying these programs substantially affect actual income and expenses of the property owner, the assessor shall not consider as income any interest subsidy payments made to a lender on that property by the federal government.

(Amended by Stats. 1999, Ch. 941, Sec. 10. Effective January 1, 2000.)



402.95

In valuing property under the income method of appraisal, the assessor shall exclude from income the benefit from federal and state low-income housing tax credits allocated by the California Tax Credit Allocation Committee pursuant to Section 42 of the Internal Revenue Code and Sections 12206, 17058, and 23610.5.

(Added by Stats. 2004, Ch. 786, Sec. 1. Effective January 1, 2005.)



403

Land sold by the State for which no patent has been issued shall be assessed like other land, but the owner is entitled to a deduction from the assessed valuation of the amount due the State as principal on the purchase price.

(Enacted by Stats. 1939, Ch. 154.)



404

All taxable property, except State assessed property, shall be assessed by the assessing agency of the taxing agency where the property is situated.

(Enacted by Stats. 1939, Ch. 154.)



405

(a) Annually, the assessor shall assess all the taxable property in his county, except state-assessed property, to the persons owning, claiming, possessing, or controlling it on the lien date.

The assessor may assess the property on the secured roll to the person owning, claiming, possessing or controlling it for the ensuing fiscal year.

(b) The assessor may assess all taxable property in his county on the unsecured roll jointly to both the lessee and lessor of such property.

(c) Notices of assessment and tax bills relating to jointly assessed property on the unsecured roll shall be mailed to both the lessee and the lessor at their latest addresses known to the assessor.

(Amended by Stats. 1981, Ch. 261, Sec. 11.5.)



405.5

The assessor shall periodically appraise all property not subject to the provisions of Article XIII?A of the Constitution to substantiate the judgment of its full cash value or, when provided for by law, its restricted value for uniform assessment purposes.

(Amended by Stats. 1980, Ch. 1081, Sec. 5. Effective September 26, 1980.)



407

Annually, on the second Monday in July, the assessor shall transmit a statistical statement to the board, supplying any statistical information which the board may require, and shall supply from time to time any other information required by the board.

(Amended by Stats. 1986, Ch. 608, Sec. 11.)



408

(a) Except as otherwise provided in subdivisions (b), (c), (d), (e), and (g), any information and records in the assessor s office that are not required by law to be kept or prepared by the assessor, disabled veterans exemption claims, and homeowners exemption claims, are not public documents and shall not be open to public inspection. Property receiving the homeowners exemption shall be clearly identified on the assessment roll. The assessor shall maintain records which shall be open to public inspection to identify those claimants who have been granted the homeowners exemption.

(b) The assessor may provide any appraisal data in his or her possession to the assessor of any county.

The assessor shall disclose information, furnish abstracts, or permit access to all records in his or her office to law enforcement agencies, the county grand jury, the board of supervisors or their duly authorized agents, employees, or representatives when conducting an investigation of the assessor s office pursuant to Section 25303 of the Government Code, the county recorder when conducting an investigation to determine whether a documentary transfer tax is imposed, the Controller, employees of the Controller for property tax postponement purposes, probate referees, employees of the Franchise Tax Board for tax administration purposes only, staff appraisers of the Department of Financial Institutions, the Department of Transportation, the Department of General Services, the State Board of Equalization, the State Lands Commission, the State Department of Social Services, the Department of Child Support Services, the Department of Water Resources, and other duly authorized legislative or administrative bodies of the state pursuant to their authorization to examine the records. Whenever the assessor discloses information, furnishes abstracts, or permits access to records in his or her office to staff appraisers of the Department of Financial Institutions, the Department of Transportation, the Department of General Services, the State Lands Commission, or the Department of Water Resources pursuant to this section, the department shall reimburse the assessor for any costs incurred as a result thereof.

(c) Upon the request of the tax collector, the assessor shall disclose and provide to the tax collector information used in the preparation of that portion of the unsecured roll for which the taxes thereon are delinquent. The tax collector shall certify to the assessor that he or she needs the information requested for the enforcement of the tax lien in collecting those delinquent taxes. Information requested by the tax collector may include social security numbers, and the assessor shall recover from the tax collector his or her actual and reasonable costs for providing the information. The tax collector shall add the costs described in the preceding sentence to the assessee s delinquent tax lien and collect those costs subject to subdivision (e) of Section 2922.

(d) The assessor shall, upon the request of an assessee or his or her designated representative, permit the assessee or representative to inspect or copy any market data in the assessor s possession. For purposes of this subdivision, market data means any information in the assessor s possession, whether or not required to be prepared or kept by him or her, relating to the sale of any property comparable to the property of the assessee, if the assessor bases his or her assessment of the assessee s property, in whole or in part, on that comparable sale or sales. The assessor shall provide the names of the seller and buyer of each property on which the comparison is based, the location of that property, the date of the sale, and the consideration paid for the property, whether paid in money or otherwise. However, for purposes of providing market data, the assessor may not display any document relating to the business affairs or property of another.

(e) (1) With respect to information, documents, and records, other than market data as defined in subdivision (d), the assessor shall, upon request of an assessee of property, or his or her designated representative, permit the assessee or representative to inspect or copy all information, documents, and records, including auditors narrations and workpapers, whether or not required to be kept or prepared by the assessor, relating to the appraisal and the assessment of the assessee s property, and any penalties and interest thereon.

(2) After enrolling an assessment, the assessor shall respond to a written request for information supporting the assessment, including, but not limited to, any appraisal and other data requested by the assessee.

(3) Except as provided in Section 408.1, an assessee, or his or her designated representative, may not be permitted to inspect or copy information and records that also relate to the property or business affairs of another, unless that disclosure is ordered by a competent court in a proceeding initiated by a taxpayer seeking to challenge the legality of the assessment of his or her property.

(f) (1) Permission for the inspection or copying requested pursuant to subdivision (d) or (e) shall be granted as soon as reasonably possible to the assessee or his or her designated representative.

(2) If the assessee, or his or her designated representative, requests the assessor to make copies of any of the requested records, the assessee shall reimburse the assessor for the reasonable costs incurred in reproducing and providing the copies.

(3) If the assessor fails to permit the inspection or copying of materials or information as requested pursuant to subdivision (d) or (e) and the assessor introduces any requested materials or information at any assessment appeals board hearing, the assessee or his or her representative may request and shall be granted a continuance for a reasonable period of time. The continuance shall extend the two-year period specified in subdivision (c) of Section 1604 for a period of time equal to the period of continuance.

(g) Upon the written request of the tax collector, the assessor shall provide to the tax collector information for the preparation and enforcement of Part 6 (commencing with Section 3351). The tax collector shall certify to the assessor that he or she needs the contact information to assist with the preparation and enforcement of Part 6 (commencing with Section 3351). The assessor shall provide the information, which may not include social security numbers. Any information provided to the tax collector pursuant to this subdivision shall not become a public record and shall not be open to public inspection. The tax collector shall reimburse the assessor for the actual and reasonable costs incurred by the assessor for providing the information to administer this subdivision. The tax collector shall add the costs described in the preceding sentence to the assessee s delinquent taxes and include the costs incurred subject to Sections 4112 and 4672.2. The tax collector or his or her designated employee shall, under penalty of perjury, certify to the assessor that he or she needs the information to assist with the preparation and enforcement of Part 6 (commencing with Section 3351), and that the information provided pursuant to this subdivision that is not public record and that is not open to public inspection shall not become public record and shall not be open to public inspection.

(Amended by Stats. 2011, Ch. 352, Sec. 1. Effective January 1, 2012.)



408.1

(a) The assessor shall maintain a list of transfers of any interest in property, other than undivided interests, within the county, which have occurred within the preceding two-year period.

(b) The list shall be divided into geographical areas and shall be revised on the 30th day of each calendar quarter to include all such transactions which are recorded as of the preceding quarter.

(c) The list shall contain the following information:

(1) Transferor and transferee, if available;

(2) Assessor s parcel number;

(3) Address of the sales property;

(4) Date of transfer;

(5) Date of recording and recording reference number;

(6) Where it is known by the assessor, the consideration paid for such property; and

(7) Additional information which the assessor in his discretion may wish to add to carry out the purpose and intent of this section. Other than sales information, the assessor shall not include information on the list which relates to the business or business affairs of the owner of the property, information concerning the business carried on upon the subject property, or the income or income stream generated by the property.

(d) The list shall be open to inspection by any person. The assessor may require the payment of a nonrefundable fee equal to an amount which would reimburse local agencies for their actual administrative costs incurred in such inspections or ten dollars ($10), whichever is the lesser amount.

(e) The provisions of this section shall not apply to any county with a population of under 50,000 people, as determined by the 1970 federal decennial census.

(f) Pursuant to Section 481, the assessor shall not include information on the list which was furnished in the change in ownership statement by the transferee and is not otherwise public information.

(Repealed and added by Stats. 1980, Ch. 1349, Sec. 2.6.)



408.2

(a) Except as otherwise provided in Sections 63.1, 69.5, 451, and 481 of this code and in Section 6254 of the Government Code, any information and records in the assessor s office which are required by law to be kept or prepared by the assessor, other than homeowners exemption claims, are public records and shall be open to public inspection. Property receiving the homeowners exemption shall be clearly identified on the assessment roll. The assessor shall maintain records which shall be open to public inspection to identify those claimants who have been granted the homeowners exemption.

(b) The assessor may provide any appraisal data in his or her possession to the assessor of any county and shall provide any market data in his or her possession to an assessee of property or his or her designated representative upon request. The assessor shall permit an assessee of property or his or her designated representative to inspect at the assessor s office any information and records, whether or not required to be kept or prepared by the assessor, relating to the appraisal and the assessment of his or her property. Except as provided in Section 408.1, an assessee or his or her designated representative, however, shall not be provided or permitted to inspect information and records, other than market data, which also relate to the property or business affairs of another person, unless that disclosure is ordered by a competent court in a proceeding initiated by a taxpayer seeking to challenge the legality of his or her assessment.

(c) The assessor shall disclose information, furnish abstracts, or permit access to all records in his or her office to law enforcement agencies, the county grand jury, the board of supervisors or their duly authorized agents, employees or representatives when conducting an investigation of the assessor s office pursuant to Section 25303 of the Government Code, the Controller, probate referees, employees of the Franchise Tax Board for tax administration purposes only, the State Board of Equalization, and other duly authorized legislative or administrative bodies of the state pursuant to their authorization to examine the records.

(d) For purposes of this section, market data means any information in the assessor s possession, whether or not required to be prepared or kept by him or her, relating to the sale of any property comparable to the property of the assessee, if the assessor bases his or her assessment of the assessee s property, in whole or in part, on that comparable sale or sales. The assessor shall provide the names of the seller and buyer of each property on which the comparison is based, the location of that property, the date of the sale, and the consideration paid for the property, whether paid in money or otherwise, but for purposes of providing market data, the assessor shall not display any document relating to the business affairs or property of another.

(e) This section applies only to a county with a population that exceeds 4,000,000.

(Amended by Stats. 2005, Ch. 264, Sec. 5. Effective January 1, 2006.)



408.3

(a) Except as otherwise provided in Sections 451 and 481 and in Section 6254 of the Government Code, property characteristics information maintained by the assessor is a public record and shall be open to public inspection.

(b) For purposes of this section, property characteristics, includes, but is not limited to, the year of construction of improvements to the property, their square footage, the number of bedrooms and bathrooms of all dwellings, the property s acreage, and other attributes of or amenities to the property, such as swimming pools, views, zoning classifications or restrictions, use code designations, and the number of dwelling units of multiple family properties.

(c) Notwithstanding Section 6257 of the Government Code or any other provision of law, if the assessor provides property characteristics information at the request of any party, the assessor may require that a fee reasonably related to the actual cost of developing and providing the information be paid by the party receiving the information.

The actual cost of providing the information is not limited to duplication or production costs, but may include recovery of developmental and indirect costs, as overhead, personnel, supply, material, office, storage, and computer costs. All revenue collected by the assessor for providing information under this section shall be used solely to support, maintain, improve, and provide for the creation, retention, automation, and retrieval of assessor information.

(d) The Legislature finds and declares that information concerning property characteristics is maintained solely for assessment purposes and is not continuously updated by the assessor. Therefore, neither the county nor the assessor shall incur any liability for errors, omissions, or approximations with respect to property characteristics information provided by the assessor to any party pursuant to this section. Further, this subdivision shall not be construed to imply liability on the part of the county or the assessor for errors, omissions, or other defects in any other information or records provided by the assessor pursuant to the provisions of this part.

(Amended by Stats. 1995, Ch. 527, Sec. 5. Effective January 1, 1996.)



408.4

(a) The assessor shall disclose information, furnish abstracts, or permit access to all records in his or her office to designated employees of a city s finance office when conducting an investigation to determine whether a documentary transfer tax should be imposed for an unrecorded change in control or ownership of property.

(b) Upon the written request of a designated employee of a city s finance office, the assessor shall provide to the designated employee of a city s finance office information for the preparation and enforcement of Part 6.7 (commencing with Section 11901) of Division 2. The information provided by the assessor shall not include social security numbers. The designated employee of a city s finance office shall, under penalty of perjury, certify to the assessor that he or she needs the information to assist with the preparation and enforcement of Part 6.7 (commencing with Section 11901) of Division 2 and that the information provided pursuant to this subdivision that is not public record and that is not open to public inspection shall not become public record and shall not be open to public inspection.

(c) Whenever the assessor discloses information, furnishes abstracts, or permits access to records in his or her office to designated employees of a city s finance office pursuant to this subdivision, the city shall reimburse the assessor for any costs incurred as a result thereof.

(Added by Stats. 2011, Ch. 320, Sec. 1. Effective January 1, 2012.)



409

(a) Notwithstanding Section 6257 of the Government Code or any other statutory provision, if the assessor, pursuant to the request of any party, provides information or records that the assessor is not required by law to prepare or keep, the county may require that a fee reasonably related to the actual cost of developing and providing that information be paid by the party receiving the information.

The actual cost of providing the information is not limited to duplication or reproduction costs, but may include recovery of developmental and indirect costs, such as overhead, personnel, supply, material, office, storage, and computer costs.

It is the intent of this section that the county may impose this fee for information and records maintained for county use, as well as for information and records not maintained for county use.

Nothing herein shall be construed to require an assessor to provide information to any party beyond that which he or she is otherwise statutorily required to provide.

(b) For purposes of this section, market data, as defined in Section 408.1, shall be deemed to be information the assessor is required by law to prepare or keep when requested by the assessee or a designated representative of the assessee.

(c) This section shall not apply to requests of the State Board of Equalization for information.

(Amended by Stats. 1984, Ch. 678, Sec. 19.)






ARTICLE 1.3. Assessment of Implements of Husbandry

410

It is the intent of the Legislature in enacting this article to provide for a uniform system of assessment of all implements of husbandry in this state, regardless of where located.

(Added by Stats. 1970, Ch. 973.)



411

For the purposes of this article, implement of husbandry includes, but is not limited to, any tool, machine, equipment, appliance, device or apparatus used in the conduct of agricultural operations, except where such implements are intended for sale in the ordinary course of business.

Implement of husbandry also includes those implements of husbandry as defined in the Vehicle Code.

(Added by Stats. 1970, Ch. 973.)



412

The assessor of the county in which the implement of husbandry is located shall assess the implement as provided in this article.

(Added by Stats. 1970, Ch. 973.)



413

In assessing the implement of husbandry, the county assessor shall determine the value of the implement in accordance with standards and guides to the full cash value.

(Added by Stats. 1970, Ch. 973.)



414

Upon request of the assessor of the county in which an implement of husbandry is located, the owner shall file with him a statement setting forth the make, model and year of manufacture of the implement.

(Added by Stats. 1970, Ch. 973.)






ARTICLE 1.5. Valuation of Open-Space Land Subject to an Enforceable Restriction

421

For the purposes of this article:

(a) Agricultural preserve means an agricultural preserve created pursuant to the California Land Conservation Act of 1965 (Williamson Act) (Chapter 7 (commencing with Section 51200) of Part 1 of Division 1 of Title 5 of the Government Code).

(b) Contract means a contract executed pursuant to the California Land Conservation Act.

(c) Agreement means an agreement executed pursuant to the California Land Conservation Act prior to the 61st day following the final adjournment of the 1969 Regular Session of the Legislature and that, taken as a whole, provides restrictions, terms and conditions that are substantially similar or more restrictive than those required by statute for a contract.

(d) Scenic restriction means any interest or right in real property acquired by a city or county pursuant to Chapter 12 (commencing with Section 6950) of Division 7 of Title 1 of the Government Code, where the deed or other instrument granting such right or interest imposes restrictions that, through limitation of their future use, will effectively preserve for public use and enjoyment, the character of open spaces and areas as defined in Section 6954 of the Government Code.

A scenic restriction shall be for an initial term of 10 years or more, and shall provide for either of the following:

(1) A method whereby the term may be extended by mutual agreement of the parties.

(2) That the initial term shall be subject to annual automatic one-year extensions as provided for contracts in Sections 51244, 51244.5, and 51246 of the Government Code, unless notice of nonrenewal is given as provided in Section 51245 of the Government Code.

A scenic restriction may not be terminated prior to the expiration of the initial term, and any extension thereof, except as provided for cancellation of contracts in Sections 51281, 51282, 51283 and 51283.3 of the Government Code, and subject to the provisions therein for payment of the cancellation fee.

(e) Open-space easement means an open-space easement granted to a county or city pursuant to Chapter 6.5 (commencing with Section 51050) of Part 1 of Division 1 of Title 5 of the Government Code if the easement is acquired prior to January 1, 1975, or an open-space easement granted to a county, city, or nonprofit organization pursuant to Chapter 6.6 (commencing with Section 51070) of Part 1 of Division 1 of Title 5 of the Government Code if the easement is acquired after January 1, 1975, or an open-space easement granted to a regional park district, regional park and open-space district, or regional open-space district under Article 3 (commencing with Section 5500) of Chapter 3 of Division 5 of the Public Resources Code.

(f) Wildlife habitat contract means any contract or amended contract or covenant involving, except as provided in Section 423.8, 150 acres or more of land entered into by a landowner with any agency or political subdivision of the federal or state government limiting the use of lands for a period of 10 or more years by the landowner to habitat for native or migratory wildlife and native pasture. These lands shall, by contract, be eligible to receive water for waterfowl or waterfowl management purposes from the federal government.

(g) Open-space land means any of the following:

(1) Land within an agricultural preserve and subject to a contract or an agreement.

(2) Land subject to a scenic restriction.

(3) Land subject to an open-space easement.

(4) Land that has been restricted by a political subdivision or an entity of the state or federal government, acting within the scope of its regulatory or other legal authority, for the benefit of wildlife, endangered species, or their habitats.

(h) Typical rotation period means a period of years during which different crops are grown as part of a plant cultural program. Typical rotation period does not mean the rotation period of timber.

(i) Wildlife means waterfowl of every kind and any other undomesticated mammal, fish, or bird, or any reptile, amphibian, insect, or plant.

(j) Endangered species means any species or subcategory thereof, as defined in the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3 of the Fish and Game Code) or the federal Endangered Species Act (16 U.S.C. Sec. 1531 et seq.), that has been classified and protected as an endangered, threatened, rare, or candidate species by any entity of the state or federal government.

(Amended by Stats. 1996, Ch. 997, Sec. 1. Effective September 27, 1996. Applicable, by Sec. 5 of Ch. 997, commencing with property taxes levied for the first lien date after September 27, 1996.)



421.5

For purposes of this article, the following terms have the following meaning:

(a) Agricultural conservation easement shall have the same meaning as defined in Section 10211 of the Public Resources Code.

(b) Open-space land includes land subject to an agricultural conservation easement.

(Amended by Stats. 2002, Ch. 616, Sec. 37. Effective January 1, 2003.)



422

For the purposes of this article and within the meaning of Section 8 of Article XIII of the Constitution, open-space land is enforceably restricted if it is subject to any of the following:

(a) A contract;

(b) An agreement;

(c) A scenic restriction entered into prior to January 1, 1975;

(d) An open-space easement; or

(e) A wildlife habitat contract.

For the purposes of this article no restriction upon the use of land other than those enumerated in this section shall be considered to be an enforceable restriction.

(Amended by Stats. 1975, Ch. 224.)



422.5

For the purposes of this article, open-space land is enforceably restricted within the meaning of Section 8 of Article XIII of the California Constitution if it is subject to an agricultural conservation easement.

(Added by Stats. 1995, Ch. 931, Sec. 3. Effective January 1, 1996.)



422.7

(a) For purposes of this section, the term open-space land includes land subject to contract for an urban agricultural incentive zone, as defined in subdivision (b) of Section 51040.3 of the Government Code. For purposes of this section, open-space land is enforceably restricted within the meaning of Section 8 of Article XIII of the California Constitution if it is subject to an urban agriculture incentive zone contract.

(b) (1) Open-space land subject to contract for an urban agricultural incentive zone pursuant to Section 52010.3 shall be valued for assessment at the rate based on the average per-acre value of irrigated cropland in California, adjusted proportionally to reflect the acreage of the property under contract, as most recently published by the National Agricultural Statistics Service of the United States Department of Agriculture.

(2) Notwithstanding the published rate, the valuation resulting from the section shall not exceed the lesser of either the valuation that would have resulted by a calculation under Section 110, or the valuation that would have resulted by a valuation under Section 110.1, as though the property was not subject to an enforceable restriction in the base year.

(c) The State Board of Equalization shall post the per-acre land value as published by the National Agricultural Statistics Service of the United States Department of Agriculture on its Internet Web site within 30 days of publication, and shall provide the rate to county assessors no later than January 1 of each assessment year.

(Added by Stats. 2013, Ch. 406, Sec. 3. Effective January 1, 2014.)



423

Except as provided in Sections 423.7 and 423.8, when valuing enforceably restricted open-space land, other than land used for the production of timber for commercial purposes, the county assessor shall not consider sales data on lands, whether or not enforceably restricted, but shall value these lands by the capitalization of income method in the following manner:

(a) The annual income to be capitalized shall be determined as follows:

(1) Where sufficient rental information is available the income shall be the fair rent which can be imputed to the land being valued based upon rent actually received for the land by the owner and upon typical rentals received in the area for similar land in similar use, where the owner pays the property tax. Any cash rent or its equivalent considered in determining the fair rent of the land shall be the amount for which comparable lands have been rented, determined by average rents paid to owners as evidenced by typical land leases in the area, giving recognition to the terms and conditions of the leases and the uses permitted within the leases and within the enforceable restrictions imposed.

(2) Where sufficient rental information is not available, the income shall be that which the land being valued reasonably can be expected to yield under prudent management and subject to applicable provisions under which the land is enforceably restricted. There shall be a rebuttable presumption that prudent management does not include use of the land for a recreational use, as defined in subdivision (n) of Section 51201 of the Government Code, unless the land is actually devoted to that use.

(3) Notwithstanding any other provision herein, if the parties to an instrument which enforceably restricts the land stipulate therein an amount which constitutes the minimum annual income per acre to be capitalized, then the income to be capitalized shall not be less than the amount so stipulated.

For the purposes of this section, income shall be determined in accordance with rules and regulations issued by the board and with this section and shall be the difference between revenue and expenditures. Revenue shall be the amount of money or money s worth, including any cash rent or its equivalent, which the land can be expected to yield to an owner-operator annually on the average from any use of the land permitted under the terms by which the land is enforceably restricted, including, but not limited to, that from the production of salt and from typical crops grown in the area during a typical rotation period, as evidenced by historic cropping patterns and agricultural commodities grown. When the land is planted to fruit-bearing or nut-bearing trees, vines, bushes, or perennial plants, the revenue shall not be less than the land would be expected to yield to an owner-operator from other typical crops grown in the area during a typical rotation period, as evidenced by historic cropping patterns and agricultural commodities grown. Proceeds from the sale of the land being valued shall not be included in the revenue from the land.

Expenditures shall be any outlay or average annual allocation of money or money s worth that has been charged against the revenue received during the period used in computing that revenue. Those expenditures to be charged against revenue shall be only those that are ordinary and necessary in the production and maintenance of the revenue for that period. Expenditures shall not include depletion charges, debt retirement, interest on funds invested in the land, interest on funds invested in trees and vines valued as land as provided by Section 429, property taxes, corporation income taxes, or corporation franchise taxes based on income. When the income used is from operating the land being valued or from operating comparable land, amounts shall be excluded from the income to provide a fair return on capital investment in operating assets other than the land, to amortize depreciable property, and to fairly compensate the owner-operator for his operating and managing services.

(b) The capitalization rate to be used in valuing land pursuant to this article shall not be derived from sales data and shall be the sum of the following components:

(1) An interest component, to be determined by the board and announced no later than October 1 of the year preceding the assessment year, which is the arithmetic mean, rounded to the nearest
1/4
percent, of the yield rate for long-term United States government bonds, as most recently published by the Federal Reserve Board as of September 1, and the corresponding yield rates for those bonds, as most recently published by the Federal Reserve Board as of each September 1 immediately prior to each of the four immediately preceding assessment years.

(2) A risk component that shall be a percentage determined on the basis of the location and characteristics of the land, the crops to be grown thereon and the provisions of any lease or rental agreement to which the land is subject.

(3) A component for property taxes that shall be a percentage equal to the estimated total tax rate applicable to the land for the assessment year times the assessment ratio. The estimated total tax rate shall be the cumulative rates used to compute the state s reimbursement of local governments for revenues lost on account of homeowners property tax exemptions in the tax rate area in which the enforceably restricted land is situated.

(4) A component for amortization of any investment in perennials over their estimated economic life when the total income from land and perennials other than timber exceeds the yield from other typical crops grown in the area.

(c) The value of the land shall be the quotient for the income determined as provided in subdivision (a) divided by the capitalization rate determined as provided in subdivision (b).

(d) Unless a party to an instrument which creates an enforceable restriction expressly prohibits such a valuation, the valuation resulting from the capitalization of income method described in this section shall not exceed the lesser of either the valuation that would have resulted by calculation under Section 110, or the valuation that would have resulted by calculation under Section 110.1, as though the property was not subject to an enforceable restriction in the base year.

In determining the 1975 base year value under Article XIII?A of the California Constitution for any parcel for comparison, the county may charge a contractholder a fee limited to the reasonable costs of the determination not to exceed twenty dollars ($20) per parcel.

(e) If the parties to an instrument that creates an enforceable restriction expressly so provide therein, the assessor shall assess those improvements that contribute to the income of land in the manner provided herein. As used in this subdivision improvements which contribute to the income of the land shall include, but are not limited to, wells, pumps, pipelines, fences, and structures which are necessary or convenient to the use of the land within the enforceable restrictions imposed.

(Amended by Stats. 2003, Ch. 471, Sec. 13. Effective January 1, 2004.)



423.3

Any city or county may allow land subject to an enforceable restriction under the Williamson Act or a migratory waterfowl habitat contract to be assessed in accordance with one or more of the following:

(a) Land specified in subdivision (a) of Section 16142 of the Government Code shall be assessed at the value determined as provided in Section 423, but not to exceed a uniformly applied percentage of its base year value pursuant to Section 110.1, adjusted to reflect the percentage change in the cost of living not to exceed 2 percent per year. In no event shall that percentage be less than 70 percent.

(b) Prime commercial rangeland shall be assessed at the value determined as provided in Section 423, but not to exceed a uniformly applied percentage of its base year value pursuant to Section 110.1, adjusted to reflect the percentage change in the cost of living not to exceed 2 percent per year. In no event shall that percentage be less than 80 percent.

For purposes of this subdivision, prime commercial rangeland means rangeland which meets all of the following physical-chemical parameters:

(1) Soil depth of 12 inches or more.

(2) Soil texture of fine sandy loam to clay.

(3) Soil permeability of rapid to slow.

(4) Soil with at least 2.5 inches of available water holding capacity in profile.

(5) A slope of less than 30 percent.

(6) A climate with 80 or more frost-free days per year.

(7) Ten inches or more average annual precipitation.

(8) When managed at potential, the land generally requires less than 17 acres to support one animal unit per year.

Property owners of land specified in this subdivision, shall demonstrate that their land falls within the above definition when requested by the city or county.

(c) Land specified in subdivision (b) of Section 16142 of the Government Code shall be assessed at the value determined as provided in Section 423, but not to exceed a uniformly applied percentage of its base year value pursuant to Section 110.1, adjusted to reflect the percentage change in the cost of living not to exceed 2 percent per year. In no event shall that percentage be less than 90 percent.

(d) Waterfowl habitat shall be assessed at the value determined as provided in Section 423.7 but not to exceed a uniformly applied percentage of its base year value pursuant to Section 110.1, adjusted to reflect the percentage change in the cost of living not to exceed 2 percent per year. In no event shall that percentage be less than 90 percent.

(Amended by Stats. 1998, Ch. 689, Sec. 16. Effective January 1, 1999.)



423.4

Land subject to a farmland security zone contract specified in Section 51296.1 of the Government Code shall be valued for assessment purposes at 65 percent of the value under Section 423 or 65 percent of the value under Section 110.1, whichever is lower.

(Amended by Stats. 2002, Ch. 616, Sec. 38. Effective January 1, 2003.)



423.5

When valuing open-space land which is enforceably restricted and used for the production of timber for commercial purposes, the county assessor shall not consider sales data on lands, whether or not enforceably restricted, but shall determine the value of such timberland to be the present worth of the income which the future harvest of timber crops from the land and the income from other allowed compatible uses can reasonably be expected to yield under prudent management. The value of timberland pursuant to this section shall be determined in accordance with rules and regulations issued by the board. In determining the value of timberland pursuant to this section, the board and the county assessor shall use the capitalization rate derived pursuant to subdivision (b) of Section 423. The ratio prescribed in Section 401 shall be applied to the value of the land determined in accordance with this section to obtain its assessed value.

For the purposes of this section, the income of each acre of land shall be presumed to be no less than two dollars ($2), and the present worth of this income shall not be reduced by the value of any exempt timber on the land.

There shall be a rebuttable presumption that prudent management does not include use of the land for recreational use, as defined in subdivision (n) of Section 51201 of the Government Code, unless the land is actually devoted to such use.

(Amended by Stats. 1984, Ch. 678, Sec. 21.)



423.7

(a) When valuing open-space land subject to a wildlife habitat contract, as defined in subdivision (f) of Section 421, the board, for purposes of surveys required by Section 15640 of the Government Code, and all assessors shall value that land by using the average current per-acre value based on recent sales including the sale of an undivided interest therein, of lands subject to a wildlife habitat contract within the same county. Whenever ownership of open-space land is held by a corporation and the principal underlying asset of that corporation is represented by those lands, the price received for each bona fide sale of shares of stock in those corporations or certificates of membership in nonprofit corporations shall be treated as a sale of open-space land by the assessor in determining average value for open-space lands within the meaning of this section.

(b) In the valuation of open-space land subject to a wildlife habitat contract as defined in subdivision (f) of Section 421, irrespective of the number of parcels represented by a single ownership, the assessor shall use sales of less than 150 acres in determining the average value of those lands only if the sale is of an undivided interest of land subject to a wildlife habitat contract as defined in subdivision (f) of Section 421. The assessor shall not use any other sale of less than 150 acres of land.

(c) In the event of sales of corporate stock or membership, as referred to in subdivision (a), the assessor shall determine the average per-acre sales price and multiply such sales price by the number of acres held under the single ownership from which the land was sold, in order to determine the current total value of the single ownership.

(d) The assessor shall then determine the average current per-acre value of that land subject to a wildlife habitat contract, as defined in subdivision (f) of Section 421, by adding the current value of all those lands including corporate sales as set forth in subdivision (c), of which there has been a recent sale, and then dividing the total current value by the total number of acres of all that land of which there has been a recent sale.

(e) Whenever less than 10 years remain to the expiration of a wildlife habitat contract, the value of land determined under subdivision (a) shall be modified pursuant to this subdivision. If the full cash value of that land as determined under Section 110.1 is greater than the value determined under subdivision (a) of this section, a pro rata share of the amount of that difference shall be added in annual equal installments to the value determined pursuant to subdivision (a) over the remaining term of the wildlife habitat contract.

(f) Owners of open-space land subject to a wildlife habitat contract which has been used exclusively for habitat by native or migratory wildlife, recreation, and native pasture shall report the sale of that land, or an interest therein, to the county assessor within 30 days of the sale.

(g) In the event that a wildlife habitat contract is canceled upon the application of an owner of the land covered by the contract, a penalty equal to 6 percent of the full cash value of the land as determined under Section 110.1 on the lien date next following cancellation shall be imposed. The penalty shall become delinquent on the December 10 next following that lien date and shall be treated in all respects as a delinquent penalty imposed under Section 2617 or 2704. This subdivision shall not apply when a wildlife habitat contract is canceled without the consent of an owner of the land affected.

(h) The provisions of Section 426 shall not apply to any lands valued for assessment purposes pursuant to the provisions of this section.

(i) The assessor shall not value any land under a single ownership under this section unless the owners of that land have provided the assessor with a schedule of sales of that land that have occurred during the previous four years.

(j) If there are no prior sales within the county of open-space land subject to a wildlife contract and used exclusively for habitat by native or migratory wildlife, recreation, and native pasture, the assessor shall value the land pursuant to Section 110.1.

(k) Unless a party to an instrument which creates an enforceable restriction expressly prohibits that valuation, the valuation resulting from the method described in this section shall not exceed the valuation that would have resulted by calculation under Section 110.1, as though the property was not subject to an enforceable restriction in the base year.

(Amended by Stats. 1983, Ch. 1281, Sec. 16. Effective September 30, 1983.)



423.8

(a) Notwithstanding the acreage requirement specified in subdivision (f) of Section 421, both of the following apply with respect to enrollment in a wildlife habitat contract:

(1) Any open-space land that has been restricted as wildlife or endangered species habitat by a political subdivision of the state or entity of state government shall, upon the request of the owner of that land, be enrolled in a wildlife habitat contract with the political subdivision of the state or entity of state government that has so restricted the subject open-space land.

(2) Any open-space land that has been restricted as wildlife or endangered species habitat by an agency of the federal government shall, upon the request of the landowner, be enrolled in a wildlife habitat contract with the city or county having jurisdiction over the restricted open-space land.

For any open-space land eligible for valuation under Section 422.5, 423, 423.3, 423.5, 426, or 435, that has also been enrolled in a wildlife habitat contract pursuant to this section, the controlling value of the land shall, except as otherwise provided in the following sentence, be the lower of the values determined for that land pursuant to those sections or Section 402.1. Other lands enrolled in a wildlife habitat contract pursuant to this section shall be assessed at the value determined as provided in Section 402.1.

(b) In no event shall this section or Section 421 be construed to authorize a political subdivision or any entity of the state or federal government to restrict the otherwise lawful use of property by designating all or part of that property as wildlife habitat or endangered species habitat without the consent of the owner of that property.

(c) It is the intent of the Legislature in adding this section to establish a nonexclusive alternative method of recognizing, for purposes of property taxation, the existence of certain governmental restrictions on the use of property. Neither this section nor Section 402.1 shall be construed or applied to require the existence of a wildlife habitat contract, as described in this section, as a necessary condition for recognizing the effect upon the taxable value of property of any enforceable restriction that is recognized under Section 422, 422.5, or 402.1 and is legally established by statute, regulation, or any action or classification by a governmental entity, for the benefit of wildlife, endangered species, or their habitats.

(Amended by Stats. 2002, Ch. 616, Sec. 39. Effective January 1, 2003.)



423.9

Land which is zoned as timberland production pursuant to Chapter 6.7 (commencing with Section 51100) of Part 1 of Division 1 of Title 5 of the Government Code and which is not under an open-space contract pursuant to Section 51240 of the Government Code shall be valued pursuant to Section 435.

(Amended by Stats. 1982, Ch. 1489, Sec. 35.)



424

Parties to existing agreements and scenic easement deeds may modify such agreements and deeds to the requirements of Section 422.

(Added by Stats. 1967, Ch. 1711.)



426

(a) Notwithstanding any provision of Section 423 to the contrary, if either the county, city, or nonprofit organization or the owner of land subject to contract, agreement, scenic restriction, or open-space easement has served notice of nonrenewal as provided in Section 51091, 51245, or 51296.9 of the Government Code, and the county assessors shall, unless the parties shall have subsequently rescinded the contract pursuant to Section 51254 or 51255 of the Government Code, value the land as provided in this section.

(b) If the owner of land serves notice of nonrenewal or the county, city, or nonprofit organization serves notice of nonrenewal and the owner fails to protest as provided in Section 51091, 51245, or 51296.9 of the Government Code, subdivision (c) shall apply immediately. If the county, city, or nonprofit organization serves notice of nonrenewal and the owner does protest as provided in Section 51091, 51245, or 51296 of the Government Code, subdivision (c) shall apply when less than six years remain until the termination of the period for which the land is enforceably restricted.

(c) Where any of the conditions in subdivision (b) apply, the board or assessor in each year until the termination of the period for which the land is enforceably restricted shall do all of the following:

(1) Determine the value of the land pursuant to Section 110.1. If the land is not subject to Section 110.1 when the restriction expires, the value shall be determined pursuant to Section 110 as if it were free of contractual restriction. If the land will be subject to a use for which this code provides a special restricted assessment, the value shall be determined as if it were subject to the new restriction.

(2) Determine the value of the land by capitalization of income as provided in Section 423 and without regard to the existence of any of the conditions in subdivision (b).

(3) Subtract the value determined in paragraph (2) of subdivision (c) by capitalization of income from the full value determined in paragraph (1).

(4) Using the rate announced by the board pursuant to paragraph (1) of subdivision (b) of Section 423, discount the amount obtained in paragraph (3) for the number of years remaining until the termination of the contract, agreement, scenic restriction, or open-space easement.

(5) Determine the value of the land by adding the value determined by capitalization of income as provided in paragraph (2) and the value obtained in paragraph (4).

(6) Apply the ratio prescribed in Section 401 to the value of the land determined in paragraph (5) to obtain its assessed value.

(Amended by Stats. 2003, Ch. 62, Sec. 274. Effective January 1, 2004.)



427

Nothing in this article shall prevent the board or the assessor, in valuing open-space land for assessment purposes from taking into consideration the existence of any mines, minerals and quarries in or upon the land being valued, including, but not limited to oil, gas, and other hydrocarbon substances.

(Added by Stats. 1969, Ch. 862.)



428

The provisions of this article shall not apply to any residence, including any agricultural laborer housing facility as provided for in Sections 51220, 51231, 51238, and 51282.3 of the Government Code, on the land being valued or to an area of reasonable size used as a site for such a residence.

(Amended by Stats. 1985, Ch. 186, Sec. 11.2.)



429

Notwithstanding the provisions of Section 105(b) of this code, in valuing land enforceably restricted pursuant to this article, fruit-bearing or nut-bearing trees and vines on the land and not exempt from taxation shall be valued as land. Any income shall include that which can be expected to be derived from such trees and vines and no other value shall be given such trees and vines for the purpose of assessment.

(Amended by Stats. 1974, Ch. 311.)



430

There shall be a rebuttable presumption that the present use of open-space land which is enforceably restricted and devoted to agricultural use is its highest and best agricultural use.

(Added by renumbering Section 431 by Stats. 1976, Ch. 176.)



430.5

No land shall be valued pursuant to this article unless an enforceable restriction meeting the requirements of Section 422 is signed, accepted, and recorded on or before the lien date for the fiscal year to which the valuation would apply. To provide counties and cities with time to meet the requirement of this section, the land that is to be subject to a contract shall have been included in a proposal to establish an agricultural preserve submitted to the planning commission or planning department, or the matter of accepting an open-space easement or scenic restriction shall have been referred to that commission or department on or before October 15 preceding the lien date to which the contract, easement or restriction is to apply.

(Amended by Stats. 1997, Ch. 941, Sec. 11. Effective January 1, 1998.)






ARTICLE 1.7. Valuation of Timberland and Timber

431

For purposes of this article, the following terms have the following meaning:

(a) Timber means trees of any species maintained for eventual harvest for forest products purposes, whether planted or of natural growth, standing or down, on privately or publicly owned lands, including Christmas trees, but does not mean nursery stock.

(b) Timberland means land zoned pursuant to Chapter 6.7 (commencing with Section 51100) of Part 1 of Division 1 of Title 5 of the Government Code.

(c) Timber Advisory Committee means a standing committee appointed by the board composed of one representative of the Board of Equalization, one representative of the State Board of Forestry and Fire Protection, five assessors from the rate adjustment counties defined in Section 38105, and one member representing small-scale timber owners, and one member representing large-scale timber owners.

(Amended by Stats. 1998, Ch. 972, Sec. 26. Effective January 1, 1999.)



432

Any rule or regulation required to be adopted pursuant to this article shall be in compliance with procedures set forth for adoption of rules under the Administrative Procedure Act.

(Added by Stats. 1976, Ch. 176.)



433

When land is zoned as timberland production a notation of such zoning shall be made on the assessment rolls by the words Timberland Production Zone or the initials T.P.Z.

(Amended by Stats. 1982, Ch. 1489, Sec. 36.)



434

On or before September 1, 1976, the board, after consultation with the Timber Advisory Committee, shall prepare instructions setting forth temporary criteria and procedures for grading timberland on the basis of its site quality and operability. Five general site quality classes shall be established. These classes shall be the same as those adopted by the State Board of Forestry and Fire Protection pursuant to subdivision (d) of Section 4528 of, and Section 4551 of, the Public Resources Code. Within each of the five site quality classes, appropriate classes of operability shall be established, based on factors, such as accessibility, topography, and legislative or administrative restraints. On or before December 31, 1979, these classes shall be designated as operative or inoperative. Commencing with January 1, 1980, the board shall determine appropriate designations of operability. On or before March 1, 1977, each assessor shall grade all timberland within the county on the basis of these instructions. The assessor s grading is subject to the appeals procedure established by law for other assessments, as provided in Chapter 4 (commencing with Section 721) of Part 2 and Chapter 1 (commencing with Section 1601) of Part 3.

(Amended by Stats. 1998, Ch. 972, Sec. 27. Effective January 1, 1999.)



434.1

(a) On or before March 1, 1977, the board after consultation with the Timber Advisory Committee shall adopt rules setting forth final procedures for grading timberland on the basis of its site quality and operability. Such rules shall follow the format set forth in Section 434.

(b) On or before March 1, 1978, each assessor in accordance with rules set forth in subdivision (a) shall grade all timberland in his county. The assessor s grading is subject to the appeals procedure established by law for other assessments as provided in Chapter 1 (commencing with Section 1601) of Part 3.

(Added by Stats. 1976, Ch. 176.)



434.2

Within 30 days of the effective date of this section, the board shall appoint the timber advisory committee as defined in subdivision (c) of Section 431.

(Added by Stats. 1976, Ch. 176.)



434.5

(a) On March 1, 1984, for the Redwood Region and Pine-Mixed Conifer Region, and on January 1, 1985, for the Whitewood Subzone of the Redwood Region, and January 1 of each year thereafter, the value per acre of timberland zoned under the provisions of Section 51110 or Section 51113 of the Government Code shall be determined from the following schedule:

Redwood Region

Site I ........................

$180

Site II ........................

$150

Site III ........................

$130

Site IV ........................

$114

Site V (and inoperable) ........................

$ 35

Pine-Mixed Conifer Region

Site I ........................

$ 98

Site II ........................

$ 69

Site III ........................

$ 56

Site IV ........................

$ 39

Site V (and inoperable) ........................

$ 23

Whitewood Subzone of the Redwood Region

Site I ........................

$130

Site II ........................

$ 95

Site III ........................

$ 80

Site IV ........................

$ 60

Site V (and inoperable) ........................

$ 30

For purposes of this section:

(1) Redwood Region means all those timberlands located in Del Norte, Humboldt, Sonoma, Marin, Monterey, Santa Cruz, and San Mateo Counties and that portion of Mendocino County which lies west and south of the main Eel River.

(2) Whitewood Subzone of the Redwood Region means that timberland located within the Redwood Region within which the assessor has determined that redwood did not exist as a species in the composition of the original timber stand, or which has not been replanted with redwood for commercial purposes.

(3) Pine-Mixed Conifer Region means all other timberlands outside the Redwood Region.

When the assessor, pursuant to Section 434, designates a timberland parcel or portion thereof as inoperable, that timberland parcel or portion thereof shall be valued as if it is Site V.

(b) In 1985, the board shall determine the current value of timberland by the following process:

(1) For each fiscal year between July 1, 1979, and June 30, 1984, divide the total value of all timber harvested within the state, less miscellaneous forest products not reported by board foot volume, by the total volume of timber harvested, as reported pursuant to Section 38402. Average the five fiscal year values to obtain the five-year periodic immediate harvest value.

(2) For each fiscal year between July 1, 1978, and June 30, 1983, follow the same procedure as described in paragraph (1).

(3) Divide the value obtained by paragraph (1) by the value obtained by paragraph (2) to obtain the percentage change, rounded to the nearest one-tenth of 1 percent.

(4) Increase or decrease to the nearest dollar the full market values contained in subdivision (a) by one-half of the percentage change determined by paragraph (3).

(c) Beginning January 1, 1986, and each year thereafter, the board shall determine the current value of timberland using the same procedure as described in subdivision (b), except that this adjustment shall be made to the prior year s adjusted values, and the five-year periodic immediate harvest values shall be successively one year more recent.

(d) The board shall certify the values determined pursuant to this section to the county assessors by November 30 of each year.

(e) The Legislature finds and declares that the foregoing values are consistent with the taxation of timberland used primarily for growing timber and that these values are consistent with the intent of subdivision (j) of Section 3 of Article XIII of the Constitution.

(Amended by Stats. 1997, Ch. 940, Sec. 9. Effective January 1, 1998.)



435

(a) In preparing the assessment roll for the 1984 85 fiscal year and each fiscal year thereafter, the assessor shall use as the value of each parcel of timberland the appropriate site value pursuant to Section 434.5 plus the value, if any, attributable to existing, compatible, nonexclusive uses of the land. Assessments of values attributable to compatible uses determined in accordance with this part are subject to the appeals procedure established by law for other assessments.

(b) Nothing in this article shall prevent the assessor in valuing timberland from taking into consideration the existence of any mines, minerals, and quarries in or upon the land being valued, including, but not limited to, geothermal resources and oil, gas, and other hydrocarbon substances.

(c) The provisions of this article shall not apply to any structure on the land being valued or to an area of reasonable size used as a site for approved compatible uses.

(Amended by Stats. 1983, Ch. 1198, Sec. 2.)



436

On the lien date for the 1977 78 fiscal year and thereafter, all timber on both privately and publicly owned lands shall be exempt from property taxation, including possessory interest taxation, and shall not be assessed for taxation purposes. Nothing herein shall preclude the assessment of trees standing on land not zoned as timberland production under this article for purposes of property taxation based on their aesthetic or amenity value.

(Amended by Stats. 1982, Ch. 1489, Sec. 38.)



437

Whenever the debt limit of a taxing agency is based wholly or in part on the assessed value of the agency, there shall be added to such assessed value the assessed valuation equivalents of revenue amounts certified pursuant to Section 27423 of the Government Code.

The assessed valuation equivalents for revenue amounts certified pursuant to Section 27423 of the Government Code shall be derived by multiplying such amounts by a factor of 100 and dividing the product by the secured tax rate for the prior year.

(Amended by Stats. 1984, Ch. 678, Sec. 23.)






ARTICLE 1.9. Historical Property

439

For the purposes of this article and within the meaning of Section 8 of Article XIII of the Constitution, property is enforceably restricted if it is subject to an historical property contract executed pursuant to Article 12 (commencing with Section 50280) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code.

(Added by Stats. 1977, Ch. 1040.)



439.1

For purposes of this article restricted historical property means qualified historical property, as defined in Section 50280.1 of the Government Code, that is subject to a historical property contract executed pursuant to Article 12 (commencing with Section 50280) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code. For purposes of this section, qualified historical property includes qualified historical improvements and any land on which the qualified historical improvements are situated, as specified in the historical property contract. If the historical property contract does not specify the land that is to be included, qualified historical property includes only that area of reasonable size that is used as a site for the historical improvements.

(Amended by Stats. 1993, Ch. 831, Sec. 2. Effective October 6, 1993.)



439.2

When valuing enforceably restricted historical property, the county assessor shall not consider sales data on similar property, whether or not enforceably restricted, and shall value that restricted historical property by the capitalization of income method in the following manner:

(a) The annual income to be capitalized shall be determined as follows:

(1) Where sufficient rental information is available, the income shall be the fair rent that can be imputed to the restricted historical property being valued based upon rent actually received for the property by the owner and upon typical rentals received in the area for similar property in similar use where the owner pays the property tax. When the restricted historical property being valued is actually encumbered by a lease, any cash rent or its equivalent considered in determining the fair rent of the property shall be the amount for which the property would be expected to rent were the rental payment to be renegotiated in the light of current conditions, including applicable provisions under which the property is enforceably restricted.

(2) Where sufficient rental information is not available, the income shall be that which the restricted historical property being valued reasonably can be expected to yield under prudent management and subject to applicable provisions under which the property is enforceably restricted.

(3) If the parties to an instrument that enforceably restricts the property stipulate therein an amount that constitutes the minimum annual income to be capitalized, then the income to be capitalized shall not be less than the amount so stipulated.

For purposes of this section, income shall be determined in accordance with rules and regulations issued by the board and with this section and shall be the difference between revenue and expenditures. Revenue shall be the amount of money or money s worth, including any cash rent or its equivalent, that the property can be expected to yield to an owner-operator annually on the average from any use of the property permitted under the terms by which the property is enforceably restricted.

Expenditures shall be any outlay or average annual allocation of money or money s worth that can be fairly charged against the revenue expected to be received during the period used in computing the revenue. Those expenditures to be charged against revenue shall be only those that are ordinary and necessary in the production and maintenance of the revenue for that period. Expenditures shall not include depletion charges, debt retirement, interest on funds invested in the property, property taxes, corporation income taxes, or corporation franchise taxes based on income.

(b) The capitalization rate to be used in valuing owner-occupied single family dwellings pursuant to this article shall not be derived from sales data and shall be the sum of the following components:

(1) An interest component to be determined by the board and announced no later than October 1 of the year preceding the assessment year and that was the yield rate equal to the effective rate on conventional mortgages as most recently published by the Federal Housing Finance Board as of September 1, rounded to the nearest one-fourth of 1 percent.

(2) A historical property risk component of 4 percent.

(3) A component for property taxes that shall be a percentage equal to the estimated total tax rate applicable to the property for the assessment year times the assessment ratio.

(4) A component for amortization of the improvements that shall be a percentage equivalent to the reciprocal of the remaining life.

(c) The capitalization rate to be used in valuing all other restricted historical property pursuant to this article shall not be derived from sales data and shall be the sum of the following components:

(1) An interest component to be determined by the board and announced no later than October 1 of the year preceding the assessment year and that was the yield rate equal to the effective rate on conventional mortgages as determined by the Federal Housing Finance Board as of September 1, rounded to the nearest one-fourth of 1 percent.

(2) A historical property risk component of 2 percent.

(3) A component for property taxes that shall be a percentage equal to the estimated total tax rate applicable to the property for the assessment year times the assessment ratio.

(4) A component for amortization of the improvements that shall be a percentage equivalent to the reciprocal of the remaining life.

(d) Unless a party to an instrument that creates an enforceable restriction expressly prohibits the valuation, the valuation resulting from the capitalization of income method described in this section shall not exceed the lesser of either the valuation that would have resulted by calculation under Section 110, or the valuation that would have resulted by calculation under Section 110.1, as though the property was not subject to an enforceable restriction in the base year.

(e) The value of the restricted historical property shall be the quotient of the income determined as provided in subdivision (a) divided by the capitalization rate determined as provided in subdivision (b) or (c).

(f) The ratio prescribed in Section 401 shall be applied to the value of the property determined in subdivision (d) to obtain its assessed value.

(Amended by Stats. 2003, Ch. 471, Sec. 14. Effective January 1, 2004.)



439.3

Notwithstanding any provision of Section 439.2 to the contrary, if either the county or city or the owner of restricted historical property subject to contract has served notice of nonrenewal as provided in Section 50282 of the Government Code, the county assessor shall value that restricted historical property as provided in this section.

(a) Following the hearing conducted pursuant to Section 50285 of the Government Code, subdivision (b) shall apply until the termination of the period for which the restricted historical property is enforceably restricted.

(b) The board or assessor in each year until the termination of the period for which the property is enforceably restricted shall do all of the following:

(1) Determine the full cash value of the property pursuant to Section 110.1. If the property is not subject to Section 110.1 when the restriction expires, the value shall be determined pursuant to Section 110 as if the property were free of contractual restriction. If the property will be subject to a use for which this chapter provides a special restricted assessment, the value of the property shall be determined as if it were subject to the new restriction.

(2) Determine the value of the property by the capitalization of income method as provided in Section 439.2 and without regard to the fact that a notice of nonrenewal or cancellation has occurred.

(3) Subtract the value determined in paragraph (2) of this subdivision by capitalization of income from the full cash value determined in paragraph (1).

(4) Using the rate announced by the board pursuant to paragraph (1) of subdivision (b) of Section 439.2, discount the amount obtained in paragraph (3) for the number of years remaining until the termination of the period for which the property is enforceably restricted.

(5) Determine the value of the property by adding the value determined by the capitalization of income method as provided in paragraph (2) and the value obtained in paragraph (4).

(6) Apply the ratios prescribed in Section 401 to the value of the property determined in paragraph (5) to obtain its assessed value.

(Amended by Stats. 1993, Ch. 831, Sec. 4. Effective October 6, 1993.)



439.4

No property shall be valued pursuant to this article unless an enforceable restriction meeting the requirements of Section 439 is signed, accepted and recorded on or before the lien date for the fiscal year in which the valuation would apply.

(Added by Stats. 1977, Ch. 1040.)






ARTICLE 2. Information From Taxpayer

441

(a) Each person owning taxable personal property, other than a manufactured home subject to Part 13 (commencing with Section 5800), having an aggregate cost of one hundred thousand dollars ($100,000) or more for any assessment year shall file a signed property statement with the assessor. Every person owning personal property that does not require the filing of a property statement or real property shall, upon request of the assessor, file a signed property statement. Failure of the assessor to request or secure the property statement does not render any assessment invalid.

(b) The property statement shall be declared to be true under the penalty of perjury and filed annually with the assessor between the lien date and 5 p.m. on April 1. The penalty provided by Section 463 applies for property statements not filed by May 7. If May 7 falls on a Saturday, Sunday, or legal holiday, a property statement that is mailed and postmarked on the next business day shall be deemed to have been filed between the lien date and 5 p.m. on May 7. If, on the dates specified in this subdivision, the county s offices are closed for the entire day, that day is considered a legal holiday for purposes of this section.

(c) The property statement may be filed with the assessor through the United States mail, properly addressed with postage prepaid. For purposes of determining the date upon which the property statement is deemed filed with the assessor, the date of postmark as affixed by the United States Postal Service, or the date certified by a bona fide private courier service on the envelope containing the application, shall control. This subdivision shall be applicable to every taxing agency, including, but not limited to, a chartered city and county, or chartered city.

(d) (1) At any time, as required by the assessor for assessment purposes, every person shall make available for examination information or records regarding his or her property or any other personal property located on premises he or she owns or controls. In this connection details of property acquisition transactions, construction and development costs, rental income, and other data relevant to the determination of an estimate of value are to be considered as information essential to the proper discharge of the assessor s duties.

(2) (A) This subdivision shall also apply to an owner-builder or an owner-developer of new construction that is sold to a third party, is constructed on behalf of a third party, or is constructed for the purpose of selling that property to a third party.

(B) The owner-builder or owner-developer of new construction described in subparagraph (A), shall, within 45 days of receipt of a written request by the assessor for information or records, provide the assessor with all information and records regarding that property. The information and records provided to the assessor shall include the total consideration provided either by the purchaser or on behalf of the purchaser that was paid or provided either, as part of or outside of the purchase agreement, including, but not limited to, consideration paid or provided for the purchase or acquisition of upgrades, additions, or for any other additional or supplemental work performed or arranged for by the owner-builder or owner-developer on behalf of the purchaser.

(e) In the case of a corporate owner of property, the property statement shall be signed either by an officer of the corporation or an employee or agent who has been designated in writing by the board of directors to sign the statements on behalf of the corporation.

(f) In the case of property owned by a bank or other financial institution and leased to an entity other than a bank or other financial institution, the property statement shall be submitted by the owner bank or other financial institution.

(g) The assessor may refuse to accept any property statement he or she determines to be in error.

(h) If a taxpayer fails to provide information to the assessor pursuant to subdivision (d) and introduces any requested materials or information at any assessment appeals board hearing, the assessor may request and shall be granted a continuance for a reasonable period of time. The continuance shall extend the two-year period specified in subdivision (c) of Section 1604 for a period of time equal to the period of the continuance.

(i) Notwithstanding any other provision of law, every person required to file a property statement pursuant to this section shall be permitted to amend that property statement until May 31 of the year in which the property statement is due, for errors and omissions not the result of willful intent to erroneously report. The penalty authorized by Section 463 does not apply to an amended statement received prior to May 31, provided the original statement is not subject to penalty pursuant to subdivision (b). The amended property statement shall otherwise conform to the requirements of a property statement as provided in this article.

(j) This subdivision shall apply to the oil, gas, and mineral extraction industry only. Any information that is necessary to file a true, correct, and complete statement shall be made available by the assessor, upon request, to the taxpayer by mail or at the office of the assessor by February 28. For each business day beyond February 28 that the information is unavailable, the filing deadline in subdivision (b) shall be extended in that county by one business day, for those statements affected by the delay. In no case shall the filing deadline be extended beyond June 1 or the first business day thereafter.

(k) The assessor may accept the filing of a property statement by the use of electronic media. In lieu of the signature required by subdivision (a) and the declaration under penalty of perjury required by subdivision (b), property statements filed using electronic media shall be authenticated pursuant to methods specified by the assessor and approved by the board. Electronic media includes, but is not limited to, computer modem, magnetic media, optical disk, and facsimile machine.

(l) (1) After receiving the notice required by Section 1162, the manager in control of a fleet of fractionally owned aircraft shall file with the lead county assessor s office one signed property statement for all of its aircraft that have acquired situs in the state, as described in Section 1161.

(2) Flight data required to compute fractionally owned aircraft allocation under Section 1161 shall be segregated by airport.

(m) (1) After receiving the notice required by paragraph (5) of subdivision (b) of Section 1153.5, a commercial air carrier whose certificated aircraft is subject to Article 6 (commencing with Section 1150) of Chapter 5 shall file with the lead county assessor s office designated under Section 1153.5 one signed property statement for its personal property at all airport locations and fixtures at all airport locations.

(2) Each commercial air carrier may file one schedule for all of its certificated aircraft that have acquired situs in this state under Section 1151.

(3) Flight data required to compute certificated aircraft allocation under Section 1152 and subdivision (g) of Section 202 of Title 18 of the California Code of Regulations shall be segregated by airport location.

(4) Beginning with the 2006 assessment year, a commercial air carrier may file a statement described in this subdivision electronically by means of the California Assessor s Standard Data Record (SDR) network. If the SDR is not equipped to accept electronic filings for the 2006 assessment year, an air carrier may file a printed version of its property statement for that year with its lead county assessor s office.

(5) This subdivision shall remain in effect only until December 31, 2015, and as of that date is repealed.

(Amended by Stats. 2010, Ch. 228, Sec. 2. Effective January 1, 2011. Subd. (m) inoperative December 31, 2015, pursuant to its own provisions.)



441.5

(a) In lieu of completing the property statement as printed by the assessor pursuant to Section 452, the assessor may accept the information required of the taxpayer by any of the following methods:

(1) Attachments to the property statement, provided that the attachments shall be in a format as specified by the assessor and one copy of the property statement, as printed by the assessor, is signed by the taxpayer and carries appropriate reference to the data attached.

(2) An electronically filed property statement that is authenticated as provided in subdivision (k) of Section 441.

(3) A property statement that is substantially similar to the property statement as printed by the assessor that is signed by the taxpayer.

(b) The assessor may consider information provided by any of the methods specified in subdivision (a) as the property statement for purposes of this division.

(Amended by Stats. 2009, Ch. 204, Sec. 4. Effective January 1, 2010.)



442

(a) The property statement shall show all taxable property owned, claimed, possessed, controlled, or managed by the person filing it and required to be reported thereon.

Every person owning, claiming, possessing, controlling or managing property shall furnish any required information or records to the assessor for examination at any time.

(b) The requirements of this article shall be satisfied with respect to property belonging to others for which the declarer has contractual property tax obligations if the declarer includes that property in the property statement, submits the statement timely, and includes in the statement all information required in the statement pertaining to property belonging to others.

(c) Property that is the subject of a contract designated as a lease that provides that the lessee has the option of acquiring the property at the end of the lease term for one dollar ($1), or any other nominal consideration, shall be reported by the lessor on the lessor s property statement. If that property qualifies for the property tax exemption provided for by subdivision (d) or (e) of Section 3 of Article XIII of the California Constitution, that property shall be regarded as owned by the lessee and is not required to be shown on any property statement of the lessor.

(Amended by Stats. 2003, Ch. 316, Sec. 4. Effective January 1, 2004.)



443

The property statement shall also show:

(a) The county where the property is taxable.

(b) If taxable in the county where the statement is made, any city or revenue district where it is situated.

(Enacted by Stats. 1939, Ch. 154.)



443.1

If the property statement is timely filed in duplicate with a request that the assessor mark on the duplicate statement opposite each category of property reported on the statement, the full value of such category of property as determined by the assessor, the assessor shall perform such service and shall return the duplicate to the person filing it no later than July 15 of the year in which it was filed.

(Amended by Stats. 1974, Ch. 311.)



445

The property statement shall show a description of property, in the detail required. Such required detail may include the cost of the property if the information is within the knowledge of the assessee or is available to him from his own or other records.

(Amended by Stats. 1970, Ch. 531.)



448

The property statement shall show all information as of 12:01 a.m. on the lien date.

(Amended by Stats. 1967, Ch. 818.)



451

All information requested by the assessor or furnished in the property statement shall be held secret by the assessor. The statement is not a public document and is not open to inspection, except as provided in Section 408.

(Amended by Stats. 1971, Ch. 1633.)



452

(a) For the assessment year beginning in 1968 and each assessment year thereafter, the board shall prescribe in detail the content of property statements, including the specific wording, to be used by all assessors in the several counties, and cities and counties, and shall notify assessors of those specifications no later than the August 31 prior to the tax lien date on which they become effective. Each assessor shall incorporate the specifications on the exact form he or she proposes to use and submit that form to the board for approval prior to use. The property statement shall not include any question that is not germane to the assessment function.

(b) (1) For property statements to be filed in the 2008 assessment year and each assessment year thereafter, the board shall prescribe that the property statement also include the following:

(A) A brief statement noting the obligation to pay use tax on taxable purchases for which sales tax was not applicable.

(B) Information regarding payment of use tax, which information may be limited to the board s phone number and a Web site address at which specific information and forms for use tax payment may be obtained.

(C) A statement advising the taxpayer that information provided on a property statement may be shared with the board.

(2) The board shall implement paragraph (1) in a manner that does not increase local costs.

(Amended by Stats. 2007, Ch. 180, Sec. 3. Effective August 24, 2007.)



453

The assessor may request any person found within his county to make and subscribe an affidavit, showing his name, place of residence or place of business, and whether he is the owner of any taxable property.

(Amended by Stats. 1971, Ch. 1633.)



454

The assessor may subpena and examine any person in relation to:

(a) any statement furnished him, or

(b) any statement disclosing property assessable in his county that may be stored with, possessed, or controlled by the person.

He may do this in any county where the person may be found, but shall not require the person to appear before him in any other county than that in which the subpena is served.

(Enacted by Stats. 1939, Ch. 154.)



455

The assessor shall not combine parcels into a single assessment when any of those parcels have been declared to be tax defaulted for delinquent taxes. This section does not apply to subdivided land reverted to acreage in accordance with provisions of the Subdivision Map Act and local ordinances.

(Amended by Stats. 1985, Ch. 316, Sec. 3.)



456

If the assessor has not received from the owner of a tract of land a legal description or a description which geographically locates the property, he may require such a description from the owner or his agent, or, in case they cannot be found or are unknown, the person in possession. Such legal description may be by reference to the assessor s map and parcel number.

(Amended by Stats. 1974, Ch. 186.)



457

If the owner, agent, or person in possession neglects to furnish the assessor with the description within 10 days after the request, the assessor shall cite him to appear before the superior court of the county where the land is situated within five days after service of the citation. On the day named in the citation, to the exclusion of all other business, the court shall proceed to hear his return and answer to the citation.

(Amended by Stats. 1971, Ch. 1633.)



458

If the court finds the land has not been surveyed or divided so that it can be legally described, the court shall, by order duly entered in open court, direct the county surveyor to make a survey, and define the boundaries and location of the land by parcels not exceeding six hundred and forty acres each, and deliver it to the assessor.

(Enacted by Stats. 1939, Ch. 154.)



459

The expense of making the survey and description by the county surveyor is a lien on the land, and, when approved by the superior court, shall be certified by it to the board of supervisors who shall, by resolution, direct the auditor to add the expense to the taxes on the land, to be collected like other taxes.

(Amended by Stats. 1941, Ch. 1240.)



459.5

Sections 457, 458, and 459 are applicable when the owner, his agent, or person in possession neglects to furnish the assessor of any taxing agency, including a taxing agency having its own system for the levying and collection of taxes or assessments, with a requested description of any tract of land.

(Amended by Stats. 1970, Ch. 531.)



460

If the owner or claimant of any property, not listed by another person, is absent or unknown, the assessor shall estimate its value.

(Enacted by Stats. 1939, Ch. 154.)



461

Every person who willfully states anything which he knows to be false in any oral or written statement, not under oath, required or authorized to be made as the basis of imposing any tax or assessment, is guilty of a misdemeanor and upon conviction thereof may be punished by imprisonment in the county jail for a period not exceeding six months or by a fine not exceeding one thousand dollars ($1,000), or by both.

(Amended by Stats. 1983, Ch. 1092, Sec. 365. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



462

Every person is guilty of a misdemeanor who, after written request by the assessor, does any of the following:

(a) Refuses to make available to the assessor any information which is required by subdivision (d) of Section 441 of this code.

(b) Gives a false name.

(c) Willfully refuses to give his true name.

Upon conviction of any offense in this section, the defendant may be punished by imprisonment in the county jail for a period not exceeding six months or by a fine not exceeding one thousand dollars ($1,000), or by both.

If the defendant is a corporation, it may be punished by an additional fine of two hundred dollars ($200) for each day it refuses to comply with the provisions of this section, up to a maximum of twenty thousand dollars ($20,000).

(Amended by Stats. 1983, Ch. 1092, Sec. 366. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



463

If any person who is required by law or is requested by the assessor to make an annual property statement fails to file an annual property statement within the time limit specified by Section 441 or make and subscribe the affidavit respecting his or her name and place of residence, a penalty of 10 percent of the assessed value of the unreported taxable tangible property of that person placed on the current roll shall be added to the assessment made on the current roll.

Notice of any penalty added to the secured roll pursuant to this section shall be mailed by the assessor to the assessee at his or her address as contained in the official records of the county assessor.

If the assessee establishes to the satisfaction of the county board of equalization or the assessment appeals board that the failure to file the property statement within the time required by Section 441 was due to reasonable cause and not due to willful neglect, it may order the penalty abated, provided the assessee has filed with the county board written application for abatement of the penalty within the time prescribed by law for the filing of applications for assessment reductions.

If the penalty is abated it shall be canceled or refunded in the same manner as an amount of tax erroneously charged or collected.

(Amended by Stats. 1999, Ch. 334, Sec. 2. Effective January 1, 2000.)



464

All moneys recovered by the assessor under Section 463 shall be paid into the county treasury.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 147.)



465

(a) Except as provided in subdivision (b), the assessor may destroy any document when six years have elapsed since the lien date for the tax year for which that document was obtained. Documents may be destroyed immediately upon preservation in a medium that provides access to the documents such as microfilm, microfiche, electronic document imaging, or other media that captures a true image of the document that may later be retrieved.

(b) Affidavits claiming an exemption, for the first time, pursuant to Sections 254.5, 257, and 277 may be destroyed by the assessor as follows:

(1) Six years after the lien date of the tax year for which the exemption was last granted.

(2) Upon preservation in a medium that provides access to the documents such as microfilm, microfiche, electronic document imaging, or other media that captures a true image of the document that may later be retrieved.

(Amended by Stats. 2010, Ch. 185, Sec. 3. Effective January 1, 2011.)



467

Annually, on or before March 20th, every taxing agency shall file with the assessor of the county in which the property is located statements containing legal descriptions of:

(a) All real estate which it has conveyed by deed to any person during the assessment year ending on the last day of December.

(b) All real estate owned by it on the preceding lien date and which it has agreed by contract in writing to sell and convey to any person. The statement covering property sold by contract shall show for each parcel of real estate the name and address of the purchaser, the consideration for the sale and conveyance thereof, and the amount of the consideration paid as of the lien date.

(Amended by Stats. 1995, Ch. 499, Sec. 13. Effective January 1, 1996.)



468

In addition to any other remedies described in this article, if any person fails to furnish any information or records required by this article upon request by the assessor, the assessor may apply to the superior court of the county for an order requiring the person who failed to furnish such information or records to appear and answer concerning his property before such court at a time and place specified in the order. The court may so order in any county where the person may be found, but shall not require the person to appear before the court in any other county than that in which the subpoena is served.

(Amended by Stats. 1971, Ch. 1633.)



469

(a) The assessor shall annually conduct a significant number of audits of the books and records of taxpayers engaged in a profession, trade, or business who own, claim, possess, or control locally assessable trade fixtures and business tangible personal property in the county to encourage the accurate and proper reporting of property as required by this article. The assessor shall conduct an audit of those taxpayers as provided by subdivision (b).

(1) For purposes of this section, significant number of audits means at least 75 percent of the fiscal year average of the total number of audits the assessor was required to have conducted during the 2002 03 fiscal year to the 2005 06 fiscal year, inclusive, on those taxpayers in the county that had a full value of four hundred thousand dollars ($400,000) or more of locally assessable trade fixtures and business tangible personal property.

(2) The assessor is not required to audit a taxpayer that is fully exempt from property taxation under other provisions of law for purposes of the requirements of this section.

(3) If the board audits a taxpayer because the taxpayer s assessment was selected in a sampling of assessments from the local assessment rolls pursuant to Section 15640 of the Government Code, that audit may be deemed an audit by the assessor for purposes of the requirements of this section.

(b) Each year the audits required by subdivision (a) shall be conducted in the following manner:

(1) Fifty percent of the audits required by subdivision (a) shall be performed on taxpayers selected from a pool of those taxpayers that have the largest assessments of locally assessable trade fixtures and business tangible personal property in the county.

(A) This pool of taxpayers shall be determined as follows:

(i) The assessor shall rank all of the taxpayers in the county in descending order by the total locally assessed value of both trade fixtures and business tangible personal property.

(ii) The assessor shall select a qualified number of those taxpayers with the largest assessments for inclusion in the pool. The qualified number shall be that number equal to 50 percent of the audits required by subdivision (a) multiplied by four.

(B) Taxpayers in the pool shall be audited at least once within each four-year period following the latest fiscal year covered by a preceding audit and the audit may combine multiple fiscal years. The assessor is relieved of the requirement to audit the taxpayer at least once every four years if the assessor determines that the taxpayer s assessments are no longer large enough for inclusion in the pool.

(2) The remaining 50 percent of the required audits, as determined by paragraph (1) of subdivision (a), shall be selected in a manner that is fair and equitable to all taxpayers and may be based on evidence of underreporting as determined by the assessor.

(3) Nothing in this subdivision is intended to prohibit the audit of any taxpayer more frequently than once every four years.

(c) With respect to any audit of the books of a profession, trade, or business, regardless of the full value of the trade fixtures and business tangible personal property owned, claimed, possessed, or controlled by the taxpayer, the following shall apply:

(1) Upon completion of an audit of the taxpayer s books and records, the taxpayer shall be given the assessor s findings in writing with respect to data that would alter any previously enrolled assessment.

(2) Equalization of the property by a county board of equalization or assessment appeals board pursuant to Chapter 1 (commencing with Section 1601) of Part 3 of this division shall not preclude a subsequent audit and shall not preclude the assessor from levying an escape assessment in appropriate instances, but shall preclude an escape assessment being levied on that portion of the assessment that was the subject of the equalization hearing.

(3) If the result of an audit for any year discloses property subject to an escape assessment, then the original assessment of all property of the assessee at the location of the profession, trade, or business for that year shall be subject to review, equalization and adjustment by the county board of equalization or assessment appeals board pursuant to Chapter 1 (commencing with Section 1601) of Part 3 of this division, except in those instances when the property had previously been equalized for the year in question.

(4) If the audit for any particular tax year discloses that the property of the taxpayer was incorrectly valued or misclassified for any cause, to the extent that this error caused the property to be assessed at a higher value than the assessor would have entered on the roll had the incorrect valuation or misclassification not occurred, then the assessor shall notify the taxpayer of the amount of the excess valuation or misclassification, and the fact that a claim for cancellation or refund may be filed with the county as provided by Sections 4986 and 5096.

(Amended by Stats. 2008, Ch. 297, Sec. 2. Effective January 1, 2009.)



470

(a) Upon request of an assessor, a person owning, claiming, possessing, or controlling property subject to local assessment shall make available at his or her principal place of business, principal location or principal address in California or at a place mutually agreeable to the assessor and the person, a true copy of business records relevant to the amount, cost, and value of all property that he or she owns, claims, possesses, or controls within the county.

(b) In the case of a taxpayer that has its principal place of business outside of California and has been requested to make business records available pursuant to subdivision (a), that taxpayer may, as an alternative to making the requested business records available pursuant to the terms of that subdivision, pay the county the amount of reasonable and ordinary expenses for food, lodging, transportation, and other related items incurred by the assessor s representative, in traveling to the place outside California where the requested business records are available for examination and performing his or her official duties with respect to the examination of those records.

(Amended by Stats. 1991, Ch. 1148, Sec. 2. Effective October 14, 1991.)






ARTICLE 2.5. Change in Ownership Reporting

480

(a) Whenever there occurs any change in ownership of real property or of a manufactured home that is subject to local property taxation and is assessed by the county assessor, the transferee shall file a signed change in ownership statement in the county where the real property or manufactured home is located, as provided for in subdivision (c). In the case of a change in ownership where the transferee is not locally assessed, no change in ownership statement is required.

(b) The personal representative shall file a change in ownership statement with the county recorder or assessor in each county in which the decedent owned real property at the time of death that is subject to probate proceedings. The statement shall be filed prior to or at the time the inventory and appraisal is filed with the court clerk. In all other cases in which an interest in real property is transferred by reason of death, including a transfer through the medium of a trust, the change in ownership statement or statements shall be filed by the trustee (if the property was held in trust) or the transferee with the county recorder or assessor in each county in which the decedent owned an interest in real property within 150 days after the date of death.

(c) Except as provided in subdivision (d), the change in ownership statement as required pursuant to subdivision (a) shall be declared to be true under penalty of perjury and shall give that information relative to the real property or manufactured home acquisition transaction as the board shall prescribe after consultation with the California Assessors Association. The information shall include, but not be limited to, a description of the property, the parties to the transaction, the date of acquisition, the amount, if any, of the consideration paid for the property, whether paid in money or otherwise, and the terms of the transaction. The change in ownership statement shall not include any question that is not germane to the assessment function. The statement shall contain a notice informing the transferee of the property tax relief available under Section 69.5. The statement shall contain a notice that is printed, with the title in at least 12-point boldface type and the body in at least 8-point boldface type, in the following form:

Important Notice

The law requires any transferee acquiring an interest in real property or manufactured home subject to local property taxation, and that is assessed by the county assessor, to file a change in ownership statement with the county recorder or assessor. The change in ownership statement must be filed at the time of recording or, if the transfer is not recorded, within 90 days of the date of the change in ownership, except that where the change in ownership has occurred by reason of death the statement shall be filed within 150 days after the date of death or, if the estate is probated, shall be filed at the time the inventory and appraisal is filed. The failure to file a change in ownership statement within 90 days from the date a written request is mailed by the assessor results in a penalty of either: (1) one hundred dollars ($100), or (2) 10 percent of the taxes applicable to the new base year value reflecting the change in ownership of the real property or manufactured home, whichever is greater, but not to exceed five thousand dollars ($5,000) if the property is eligible for the homeowners exemption or twenty thousand dollars ($20,000) if the property is not eligible for the homeowners exemption if that failure to file was not willful. This penalty will be added to the assessment roll and shall be collected like any other delinquent property taxes, and be subject to the same penalties for nonpayment.

(d) The change in ownership statement may be attached to or accompany the deed or other document evidencing a change in ownership filed for recording, in which case the notice, declaration under penalty of perjury, and any information contained in the deed or other transfer document otherwise required by subdivision (c) may be omitted.

(e) If the document evidencing a change in ownership is recorded in the county recorder s office, then the statement shall be filed with the recorder at the time of recordation. However, the recordation of the deed or other document evidencing a change in ownership shall not be denied or delayed because of the failure to file a change of ownership statement, or filing of an incomplete statement, in accordance with this subdivision. If the document evidencing a change in ownership is not recorded or is recorded without the concurrent filing of a change in ownership statement, then the statement shall be filed with the assessor no later than 90 days from the date the change in ownership occurs, except that where the change in ownership has occurred by reason of death the statement shall be filed within 150 days after the date of death or, if the estate is probated, shall be filed at the time the inventory and appraisal is filed.

(f) Whenever a change in ownership statement is filed with the county recorder s office, the recorder shall transmit, as soon as possible, the original statement or a true copy thereof to the assessor along with a copy of every recorded document as required by Section 255.7.

(g) (1) The change in ownership statement may be filed with the assessor through the United States mail, properly addressed with the postage prepaid.

(2) A change in ownership statement that is filed with the assessor, as authorized by paragraph (1), shall be deemed filed on either the date of the postmark affixed by the United States Postal Service containing the statement or on the date certified by a bona fide private courier service on the envelope containing the statement.

(h) In the case of a corporation, the change in ownership statement shall be signed either by an officer of the corporation or an employee or agent who has been designated in writing by the board of directors to sign those statements on behalf of the corporation. In the case of a partnership, limited liability company, or other legal entity, the statement shall be signed by an officer, partner, manager, or an employee or agent who has been designated in writing by the partnership, limited liability company, or legal entity.

(i) No person or entity acting for or on behalf of the parties to a transfer of real property shall incur liability for the consequences of assistance rendered to the transferee in preparation of any change in ownership statement, and no action may be brought or maintained against any person or entity as a result of that assistance.

Nothing in this section shall create a duty, either directly or by implication, that the assistance be rendered by any person or entity acting for or on behalf of parties to a transfer of real property.

(Amended by Stats. 2011, Ch. 708, Sec. 1. Effective January 1, 2012.)



480.1

(a) Whenever there is a change in control of any corporation, partnership, limited liability company, or other legal entity, as defined in subdivision (c) of Section 64, a signed change in ownership statement as provided for in subdivision (b), shall be filed by the person or legal entity acquiring ownership control of the corporation, partnership, limited liability company, or other legal entity with the board at its office in Sacramento within 90 days from the date of the change in control of the corporation, partnership, limited liability company, or other legal entity. The statement shall list all counties in which the corporation, partnership, limited liability company, or legal entity owns real property.

(b) The change in ownership statement as required pursuant to subdivision (a), shall be declared to be true under penalty of perjury and shall give such information relative to the ownership control acquisition transaction as the board shall prescribe after consultation with the California Assessors Association. The information shall include, but not be limited to, a description of the property owned by the corporation, partnership, limited liability company, or other legal entity, the parties to the transaction, and the date of the ownership control acquisition. The change in ownership statement shall not include any question which is not germane to the assessment function. The statement shall contain a notice that is printed, with the title in at least 12-point boldface type and the body in at least 8-point boldface type, in the following form:

The law requires any person or legal entity acquiring ownership control in any corporation, partnership, limited liability company, or other legal entity owning real property in California subject to local property taxation to complete and file a change in ownership statement with the State Board of Equalization at its office in Sacramento. The change in ownership statement must be filed within 90 days from the date of the change in control of a corporation, partnership, limited liability company, or other legal entity. The law further requires that a change in ownership statement be completed and filed whenever a written request is made therefor by the State Board of Equalization, regardless of whether a change in control of the legal entity has occurred. The failure to file a change in ownership statement within 90 days from the earlier of the date of the change in control of the corporation, partnership, limited liability company, or other legal entity, or the date of a written request by the State Board of Equalization, results in a penalty of 10 percent of the taxes applicable to the new base year value reflecting the change in control of the real property owned by the corporation, partnership, limited liability company, or legal entity (or 10 percent of the current year s taxes on that property if no change in control occurred). This penalty will be added to the assessment roll and shall be collected like any other delinquent property taxes, and be subject to the same penalties for nonpayment.

(c) In the case of a corporation, the change in ownership statement shall be signed either by an officer of the corporation or an employee or agent who has been designated in writing by the board of directors to sign such statements on behalf of the corporation. In the case of a partnership, limited liability company, or other legal entity, the statement shall be signed by an officer, partner, manager, or an employee or agent who has been designated in writing by the partnership, limited liability company, or legal entity.

(d) No person or entity acting for or on behalf of the parties to a transfer of real property shall incur liability for the consequences of assistance rendered to the transferee in preparation of any change in ownership statement, and no action may be brought or maintained against any person or entity as a result of that assistance.

Nothing in this section shall create a duty, either directly or by implication, that such assistance be rendered by any person or entity acting for or on behalf of parties to a transfer of real property.

(e) The board or assessors may inspect any and all records and documents of a corporation, partnership, limited liability company, or legal entity to ascertain whether a change in control as defined in subdivision (c) of Section 64 has occurred. The corporation, partnership, limited liability company, or legal entity shall upon request, make those documents available to the board during normal business hours.

(Amended by Stats. 2011, Ch. 708, Sec. 2. Effective January 1, 2012.)



480.2

(a) Whenever there is a change in ownership of any corporation, partnership, limited liability company, or other legal entity, as defined in subdivision (d) of Section 64, a signed change in ownership statement as provided in subdivision (b) shall be filed by the corporation, partnership, limited liability company, or other legal entity with the board at its office in Sacramento within 90 days from the date of the change in ownership of the corporation, partnership, limited liability company, or other legal entity. The statement shall list all counties in which the corporation, partnership, limited liability company, or legal entity owns real property.

(b) The change in ownership statement required pursuant to subdivision (a) shall be declared to be true and under penalty of perjury and shall give such information relative to the ownership interest acquisition transaction as the board shall prescribe after consultation with the California Assessors Association. The information shall include, but not be limited to, a description of the property owned by the corporation, partnership, limited liability company, or other legal entity, the parties to the transaction, the date of the ownership interest acquisition, and a listing of the original coowners of the corporation, partnership, limited liability company, or other legal entity prior to the transaction. The change in ownership statement shall not include any question which is not germane to the assessment function. The statement shall contain a notice that is printed, with the title in at least 12-point boldface type and the body in at least 8-point boldface type, in the following form:

The law requires any corporation, partnership, limited liability company, or other legal entity owning real property in California subject to local property taxation and transferring shares or other ownership interest in such legal entity which constitute a change in ownership pursuant to subdivision (d) of Section 64 of the Revenue and Taxation Code to complete and file a change in ownership statement with the State Board of Equalization at its office in Sacramento. The change in ownership statement must be filed within 90 days from the date that shares or other ownership interests representing cumulatively more than 50 percent of the total control or ownership interests in the entity are transferred by any of the original coowners in one or more transactions. The law further requires that a change in ownership statement be completed and filed whenever a written request is made therefor by the State Board of Equalization, regardless of whether a change in ownership of the legal entity has occurred. The failure to file a change in ownership statement within 90 days from the earlier of the date of the change in ownership of the corporation, partnership, limited liability company, or other legal entity, or the date of a written request by the Board of Equalization, results in a penalty of 10 percent of the taxes applicable to the new base year value reflecting the change in ownership of the real property owned by the corporation, partnership, limited liability company, or legal entity (or 10 percent of the current year s taxes on that real property if no change in ownership occurred). This penalty will be added to the assessment roll and shall be collected like any other delinquent property taxes, and be subject to the same penalties for nonpayment.

(c) In the case of a corporation, the change in ownership statement shall be signed either by an officer of the corporation or an employee or agent who has been designated in writing by the board of directors to sign such statements on behalf of the corporation. In the case of a partnership, limited liability company, or other legal entity, the statement shall be signed by an officer, partner, manager, or an employee or agent who has been designated in writing by the partnership, limited liability company, or legal entity.

(d) No person or entity acting for or on behalf of the parties to a transfer of real property shall incur liability for the consequences of assistance rendered to the transferee in preparation of any change in ownership statement, and no action may be brought or maintained against any person or entity as a result of that assistance.

Nothing in this section shall create a duty, either directly or by implication, that such assistance be rendered by any person or entity acting for or on behalf of parties to a transfer of real property.

(e) The board or assessors may inspect any and all records and documents of a corporation, partnership, limited liability company, or legal entity to ascertain whether a change in ownership as defined in subdivision (d) of Section 64 has occurred. The corporation, partnership, limited liability company, or legal entity shall upon request, make those documents available to the board during normal business hours.

(Amended by Stats. 2011, Ch. 708, Sec. 3. Effective January 1, 2012.)



480.3

(a) Each county assessor and recorder shall make available, without charge and upon request, a form entitled Preliminary Change of Ownership Report, which transferees of real property shall complete and may file with the recorder concurrent with the recordation of any document effecting a change in ownership. The form shall be signed by the transferee or an officer of the transferee certifying that the information provided on the form is, to the best of his or her knowledge and belief, true, correct, and complete. The form shall not be signed by an agent acting for a transferee.

(b) If a document evidencing a change in ownership is presented to the recorder for recordation without the concurrent filing of a preliminary change in ownership report, the recorder may charge an additional recording fee of twenty dollars ($20).

(c) Noncompliance with this section by the transferee shall not delay or preclude the recordation of documents if the additional fee specified in subdivision (b) is tendered.

(d) The authority to obtain information pursuant to this section is in addition to, and not in lieu of, any existing authority the assessor has under this article.

(e) In cases where the county tax collector files purchaser s deeds with respect to a sale for defaulted taxes, the information given to the assessor pursuant to Sections 3716 and 3811 shall be deemed to constitute compliance with this section.

(f) The filing of a preliminary change of ownership report or the payment of an additional recording fee shall not be required of any intermediate transferee of property, or of any trustee issuing a trustee s deed to the mortgagee or beneficiary of a mortgage or deed of trust, or his or her assignees, pursuant to the exercise of a power of sale contained in a deed of trust or mortgage pursuant to Chapter 2 (commencing with Section 2920) of Title 14 of Part 4 of Division 3 of the Civil Code. For purposes of this subdivision, intermediate transferee means any transferee who is acting as both a transferee and the transferor of the same property as part of a series of simultaneous transfers which affect that property and who records the transfer documents and any other recorded documents related to the transfer in consecutive order at one time.

(g) Except as prescribed in subdivisions (e) and (f), this section shall apply to changes of ownership occurring on or after July 1, 1985.

(Amended by Stats. 2009, Ch. 67, Sec. 7. Effective January 1, 2010.)



480.4

(a) The preliminary change of ownership report referred to in Section 480.3 shall give information relative to the transfer. The information shall include, but not be limited to, a description of the property, the parties to the transaction, the date of acquisition, the amount, if any, of the consideration paid for the property, whether paid in money or otherwise, and the terms of the transaction. The preliminary change in ownership report shall not include any question that is not germane to the assessment function.

(b) The State Board of Equalization, after consultation with the California Assessors Association and interested parties, shall prescribe the preliminary change of ownership report for the purpose of maintaining statewide uniformity in the contents of the report.

(Amended by Stats. 2009, Ch. 67, Sec. 8. Effective January 1, 2010.)



480.5

(a) Every owner of tax-exempt real property shall report to the local assessor the creation, renewal, sublease, or assignment of any lease, sublease, license, use permit, or other document which conveys the right to use that real property within 60 days of the transaction. The report shall include all of the following:

(1) The name and address of the owner.

(2) The names and addresses of all other parties to the transaction, including an identification of each party and of his or her possessory interest.

(3) The type of transaction, whether creation, renewal, sublease, or assignment.

(4) A description of the property.

(5) The date of the transaction.

(6) The terms of the transaction, including all of the following:

(A) The consideration for the possessory interest, whether paid in money or otherwise.

(B) The term of the possessory interest, including any renewal or extension options.

(C) If a sublease, the original term, the remaining term, and the consideration paid for the master lease.

(D) If an assignment, the original term, the remaining term, and the consideration paid for the underlying lease.

(b) This section shall be applicable only in those counties in which the board of supervisors, by ordinance or resolution, specifically elects to have this section applicable in the county.

(Amended by Stats. 1990, Ch. 892, Sec. 3.)



480.6

(a) Notwithstanding any other provision of law, a holder of a possessory interest in real property that is owned by a state or local governmental entity is not required to file a preliminary change in ownership report or change in ownership statement with respect to any renewal of that possessory interest. Instead, every state or local governmental entity that is the fee owner of real property in which one or more taxable possessory interests have been created shall either file any preliminary change in ownership report or change in ownership statement otherwise required to be filed with respect to any renewal of a possessory interest, or annually file with the county assessor, no later than the 15th day of the first month following the month in which the lien date occurs, a real property usage report. The report shall include all of the following information:

(1) The name and address of the fee owner of the real property.

(2) The name and address of each holder of a possessory interest in the real property.

(3) The types of transactions in which the holders of the possessory interests acquired those interests, whether creations, renewals, subleases, or assignments.

(4) The description of the subject real property.

(5) The date of each transaction in which a holder of a possessory interest in the real property acquired that interest.

(6) The terms of each transaction described in paragraph (5), including all the following:

(A) The consideration given for the possessory interest, whether paid in money or otherwise.

(B) The terms of the possessory interest, including any renewal or extension option.

(C) For any subleases, the original term and remaining term of the sublease, and the consideration paid for the master lease.

(D) For any assignments, the original term and remaining term of the assignment, and the consideration paid for the underlying lease.

(b) The failure of a state or local governmental entity to comply with this filing requirement shall not give rise to any interest or penalties assessed against the holder of the possessory interest.

(Amended by Stats. 1996, Ch. 171, Sec. 4. Effective July 17, 1996.)



480.7

(a) On or after January 1, 1996, in addition to any filing required to be made pursuant to Section 441, 480, 480.1, or 480.2, any domestic life insurance company that has established a separate account pursuant to Section 10506 of the Insurance Code, or any foreign life insurance company that has established a separate account pursuant to the corresponding insurance laws of its state of domicile, shall file with the assessor a signed statement of transfer as described in subdivision (b) with respect to any transfer of real property, located within the county, to or from that separate account.

(b) The statement of transfer required to be filed by subdivision (a) shall comply with all of the following conditions:

(1) The statement of transfer shall be subscribed under penalty of perjury.

(2) The statement of transfer shall identify all of the following:

(A) The separate account to which or from which the real property was transferred.

(B) The parties to the transfer.

(C) The date of transfer and the amount, if any, of consideration given with respect to the transfer, whether paid in the form of money or otherwise.

(D) The name and address of a contact person for any questions with respect to the separate account.

(E) Any other information with respect to the transfer as prescribed by the State Board of Equalization, after consultation with the California Assessor s Association.

(3) The statement of transfer shall not be required to include any information that is not relevant to the assessment function.

(4) The statement of transfer shall be signed by either an officer of the filing life insurance company, or by an employee or agent of that insurance company who has been designated in writing by the company s board of directors to sign the statement of transfer on the company s behalf.

(5) The statement of transfer shall be filed with the assessor either in person or through the United States mail, properly addressed with the postage prepaid.

(c) Any life insurance company required by subdivision (a) to file a statement of transfer that fails to file that statement within 45 days from the date of the subject transfer of real property shall be subject to a penalty of one thousand dollars ($1,000), in addition to any other penalty prescribed by law.

(Added by Stats. 1995, Ch. 933, Sec. 2. Effective January 1, 1996.)



480.8

(a) (1) For purposes of complying with the change in ownership provisions of Section 65.1 and subdivision (i) of Section 61, upon a written request of the county assessor, the owners of a cooperative housing corporation, community apartment project, condominium, planned unit development, or other residential subdivision complex with common areas or facilities in which units or lots are transferred without the use of recorded deeds, shall file an ownership report on or before the first February 1 that follows an assessor request, and on or before each February 1 thereafter. The ownership report shall include all of the following information:

(A) The full name and mailing address of each owner, stockholder, or holder of an ownership interest in the property and a copy of the stock certificate, or other document that evidences an interest in the unit or lot. Copies of stock certificates and other documents evidencing an interest in an individual unit or lot that were provided to the county assessor in a previous ownership report are not required to be provided in subsequent ownership reports.

(B) The situs address, including the number, of each unit or lot.

(C) The date that an ownership interest in the property was acquired and the acquisition price of that interest.

(2) The ownership report described in paragraph (1) applies to units or lots of residential property for which the individual units or lots consist of dwellings that could be eligible for homeowners exemption if occupied as a principal place of residence.

(b) (1) If the ownership report request described in subdivision (a) is not complied with, the assessor may send a change in ownership statement to every owner, tenant-shareholder, or occupant of each individual unit or lot. If the assessor sends a change in ownership statement pursuant to this paragraph, a notice shall be included with that statement informing occupants who do not have an ownership interest in the unit or lot to forward the statement to the owner or shareholder of the unit or lot.

(2) Failure to file the change in ownership statement described in paragraph (1) shall result in the penalty described in subdivision (a) of Section 482 for each individual unit or lot whose owner or shareholder fails to independently file the change in ownership statement.

(Added by Stats. 2007, Ch. 450, Sec. 2. Effective January 1, 2008.)



481

All information requested by the assessor or the board pursuant to this article or furnished in the change in ownership statement shall be held secret by the assessor and the board. All information furnished in either the preliminary change in ownership statement or the change in ownership statement shall be held secret by those authorized by law to receive or have access to this information. These statements are not public documents and are not open to inspection, except as provided in Section 408.

(Amended by Stats. 1985, Ch. 200, Sec. 3.)



482

(a) (1) If a person or legal entity required to file a statement described in Section 480 fails to do so within 90 days from the date a written request is mailed by the assessor, a penalty of either: (A) one hundred dollars ($100), or (B) 10 percent of the taxes applicable to the new base year value reflecting the change in ownership of the real property or manufactured home, whichever is greater, but not to exceed five thousand dollars ($5,000) if the property is eligible for the homeowners exemption or twenty thousand dollars ($20,000) if the property is not eligible for the homeowners exemption if the failure to file was not willful, shall, except as otherwise provided in this section, be added to the assessment made on the roll. The penalty shall apply for failure to file a complete change in ownership statement notwithstanding the fact that the assessor determines that no change in ownership has occurred as defined in Chapter 2 (commencing with Section 60) of Part 0.5. The penalty may also be applied if after a request the transferee files an incomplete statement and does not supply the missing information upon a second request.

(2) The assessor shall mail the written request specified in paragraph (1) to the mailing address of the transferee as provided by subdivision (f).

(b) If a person or legal entity required to file a statement described in Section 480.1 or 480.2 fails to do so within 90 days from the earlier of (1) the date of the change in control or the change in ownership of the corporation, partnership, limited liability company, or other legal entity, or (2) the date of a written request by the State Board of Equalization, a penalty of 10 percent of the taxes applicable to the new base year value reflecting the change in control or change in ownership of the real property owned by the corporation, partnership, or legal entity, or 10 percent of the current year s taxes on that property if no change in control or change in ownership occurred, shall be added by the county assessor to the assessment made on the roll. The penalty shall apply for failure to file a complete statement with the board notwithstanding the fact that the board determines that no change in control or change in ownership has occurred as defined in subdivision (c) or (d) of Section 64. The penalty may also be applied if after a request the person or legal entity files an incomplete statement and does not supply the missing information upon that second request to complete the statement. That penalty shall be in lieu of the penalty provisions of subdivision (a).

(c) The penalty for failure to file a timely statement pursuant to Sections 480, 480.1, and 480.2 for any one transfer may be imposed only one time, even though the assessor may initiate a request as often as he or she deems necessary.

(d) The penalty shall be added to the roll in the same manner as a special assessment and treated, collected, and subject to the same penalties for the delinquency as all other taxes on the roll in which it is entered.

(1) When the transfer to be reported under this section is of a portion of a property or parcel appearing on the roll during the fiscal year in which the 90-day period expires, the current year s taxes shall be prorated so the penalty will be computed on the proportion of property which has transferred.

(2) Any penalty added to the roll pursuant to this section between January 1 and June 30 may be entered either on the unsecured roll or the roll being prepared. After January 1, the penalty may be added to the current roll only with the approval of the tax collector.

(3) If the property is transferred or conveyed to a bona fide purchaser for value or becomes subject to a lien of a bona fide encumbrancer for value after the transfer of ownership resulting in the imposition of the penalty and before the enrollment of the penalty, the penalty shall be entered on the unsecured roll in the name of the transferee whose failure to file the change in ownership statement resulted in the imposition of the penalty.

(e) When a penalty imposed pursuant to this section is entered on the unsecured roll, the tax collector may immediately file a certificate authorized by Section 2191.3.

(f) Notice of any penalty added to either the secured or unsecured roll pursuant to this section, which shall identify the parcel or parcels for which the penalty is assessed, and the written request to file a statement specified in subdivision (a), which shall identify the real property or manufactured home for which the statement is required to be filed, shall be mailed by the assessor to the transferee at his or her address contained in any recorded instrument or document evidencing a transfer of an interest in real property or manufactured home or the address specified for mailing tax information contained in the preliminary change in ownership report. If the transferee has subsequently notified the assessor of a change in address for mailing tax information, the assessor shall mail the notice of any penalty, or the written request to file a statement specified in subdivision (a), to this address. If there is no address specified for mailing tax information on either the recorded instrument, the document evidencing a transfer of an interest in real property or manufactured home, or on the filed preliminary change in ownership report, and the transferee has not provided an address for purposes of mailing tax information, the assessor shall mail the notice of any penalty, or the written request to file a statement specified in subdivision (a), to the transferee at any address reasonably known to the assessor.

(Amended by Stats. 2011, Ch. 708, Sec. 4. Effective January 1, 2012.)



482.1

If there is a failure to file a change in ownership statement within the time required by subdivision (b) of Section 480, the successor in interest to the decedent s property shall be subject to the applicable penalty provided in Section 482.

(Amended by Stats. 1981, Ch. 1141, Sec. 12.)



483

(a) If the assessee establishes to the satisfaction of the county board of equalization or the assessment appeals board that the failure to file the change in ownership statement within the time required by subdivision (a) of Section 482 was due to reasonable cause and not due to willful neglect, and has filed the statement with the assessor, the county board of equalization or the assessment appeals board may order the penalty abated, provided the assessee has filed with the county board of equalization or the assessment appeals board a written application for abatement of the penalty no later than 60 days after the date on which the assessee was notified of the penalty.

If the penalty is abated it shall be canceled or refunded in the same manner as an amount of tax erroneously charged or collected.

(b) The provisions of subdivision (a) shall not apply in any county in which the board of supervisors adopts a resolution to that effect. In that county the penalty provided for in subdivision (a) of Section 482 shall be abated if the assessee files the change of ownership statement with the assessor no later than 60 days after the date on which the assessee was notified of the penalty.

If the penalty is abated it shall be canceled or refunded in the same manner as an amount of tax erroneously charged or collected.

(c) (1) If a person or legal entity establishes to the satisfaction of the county board of equalization or the assessment appeals board that the failure to file the change in ownership statement within the time required by subdivision (b) of Section 482 was due to reasonable cause and not due to willful neglect, and has filed the statement with the State Board of Equalization, the county board of equalization or the assessment appeals board may order the penalty be abated, provided the person or legal entity has filed with the county board of equalization or the assessment appeals board a written application for abatement of the penalty no later than 60 days after the date on which the person or legal entity was notified of the penalty by the assessor.

(2) If a written request to file a change in ownership statement, including a written request to file a complete change in ownership statement, is mailed by the State Board of Equalization to a person or legal entity as specified in subdivision (b) of Section 482, and the assessor determines that the written request was based on erroneous information in the possession of the board provided by any person or entity, including, but not limited to, the Franchise Tax Board, a county assessor, or board staff, the assessor shall abate the penalty if the person or legal entity required to comply with the written request notifies both the board and the county assessor responsible for assessing the penalty of the error no later than 60 days after the date on which the person or legal entity is notified of the penalty.

(3) If the penalty is abated, it shall be canceled or refunded in the same manner as an amount of tax erroneously charged or collected.

(Amended by Stats. 2011, Ch. 708, Sec. 5. Effective January 1, 2012.)



484

With the exception of the penalty provision of Section 463, the provisions of Article 2 (commencing with Section 441) shall be available to the assessor for the purposes of securing change in ownership information required for assessment purposes.

(Added by Stats. 1979, Ch. 242.)



485

If, after written request by the assessor, any person fails to comply with any provision of law for furnishing information required by Section 480, the assessor, based upon information in his possession, shall estimate the value of the property and, based upon this estimate, promptly assess the property.

(Amended by Stats. 1981, Ch. 714, Sec. 399.)



487

Any life insurance company that completes a real property transaction for which approval was obtained from the Insurance Commissioner pursuant to Section 10506 of the Insurance Code shall, upon completing that transaction, file with the assessor of the county in which the real property is located a certified copy of the application that the insurance company filed with the Insurance Commissioner with respect to the transaction.

(Added by Stats. 1995, Ch. 933, Sec. 3. Effective January 1, 1996.)






ARTICLE 3. Arbitrary and Penal Assessments

501

If after written request by the assessor, any person fails to comply with any provision of law for furnishing information required by Sections 441 and 470, the assessor, based upon information in his possession, shall estimate the value of the property and, based upon this estimate, promptly assess the property.

(Amended by Stats. 1971, Ch. 1633.)



502

If any person willfully conceals, fails to disclose, removes, transfers or misrepresents tangible personal property to evade taxation which results in an assessment lower than that which would otherwise be required by law, the assessor on discovery shall assess the property in the lawful amount and impose the penalty provided for in Section 504.

(Added by Stats. 1967, Ch. 1418.)



503

If any taxpayer or the taxpayer s agent through a fraudulent act or omission causes, or if any fraudulent collusion between the taxpayer or the taxpayer s agent and the assessor or any of the assessor s deputies causes, any taxable tangible property to escape assessment in whole or in part, or to be underassessed, the assessor shall assess the property in the lawful amount and add a penalty of 75 percent of the additional assessed value so assessed.

(Amended by Stats. 1996, Ch. 1087, Sec. 21. Effective January 1, 1997.)



504

There shall be added to any assessment made pursuant to Section 502, except those assessments as are placed on the current roll prior to the time it is originally completed and published, a penalty of 25 percent of the additional assessed value so assessed.

(Amended by Stats. 1996, Ch. 1087, Sec. 22. Effective January 1, 1997.)



505

The assessor shall make an assessment subject to penalty by entering on the local roll the assessment and penalty in such form and manner as prescribed by the board.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 147.)



506

The tax rate applicable to any assessment made pursuant to this article shall be the tax rate to which the property would have been subject if it appeared upon the roll in the year when it should have been lawfully assessed. To the tax there shall be added interest at the rate of three-fourths of 1 percent per month from the date or dates the taxes would have become delinquent if they had been timely assessed to the date the additional assessment is added to the assessment roll.

(Amended by Stats. 1980, Ch. 411, Sec. 14. Effective July 11, 1980. Operative January 1, 1981, by Sec. 51 of Ch. 411.)






ARTICLE 4. Property Escaping Assessment

531

If any property belonging on the local roll has escaped assessment, the assessor shall assess the property on discovery at its value on the lien date for the year for which it escaped assessment. It shall be subject to the tax rate in effect in the year of its escape except as provided in Section 2905 of this code.

Property shall be deemed to have escaped assessment when its owner fails to file a property statement pursuant to the provisions of Section 441, to the extent that this failure results in no assessment or an assessment at a valuation lower than would have obtained had the property been properly reported. Escape assessments made as the result of an owner s failure to file a property statement as herein provided shall be subject to the penalty and interest imposed by Sections 463 and 506, respectively. This paragraph shall not constitute a limitation on any other provision of this article.

(Amended by Stats. 1973, Ch. 918.)



531.1

Upon the termination of an exemption pursuant to Section 271.5 or 276.3, upon receipt of a notice pursuant to Section 284, or upon indication from any audit or other source that an exemption has been incorrectly allowed, the assessor shall make a redetermination of eligibility for the exemption. If an exemption or any portion of an exemption has been terminated or has been incorrectly allowed, an escape assessment in the amount of the exemption, or that portion of the exemption that has been terminated or erroneously allowed, with interest as provided in Section 506, shall be made; except that where the exemption was terminated pursuant to Section 271.5 or 276.3 or where the exemption or a portion of the exemption was allowed as the result of an assessor s error, the amount of interest shall be forgiven. If the exemption was incorrectly allowed because of erroneous or incorrect information submitted by the claimant with knowledge that the information was erroneous or incomplete, the penalty provided in Section 504 shall be added to the assessment.

(Amended by Stats. 2011, Ch. 351, Sec. 12. Effective January 1, 2012.)



531.2

(a) When the property is real property which subsequent to July 1 of the year of escape for purposes of this article, or subsequent to July 1 of the year in which the property should have been lawfully assessed, for purposes of Article 3 (commencing with Section 501), but prior to the date of that assessment and the showing thereof on the secured roll, with the date of entry specified thereon, has (1) been transferred or conveyed to a bona fide purchaser for value, or (2) become subject to a lien of a bona fide encumbrance for value, the escape assessment pursuant to either of these articles shall not create or impose a lien or charge on that real property, but shall be entered on the unsecured roll in the name of the person who would have been the assessee in the year in which it escaped assessment and shall thereafter be treated and collected like other taxes on that roll. The tax rate applicable shall be the secured tax rate of the year in which the property escaped assessment.

(b) If the real property escaped assessment as a result of an unrecorded change in ownership or change in control for which a change in ownership statement required by Section 480, 480.1, or 480.2, or a preliminary change in ownership report, pursuant to Section 480.3, is not filed, the assessor shall appraise the property as of the date of transfer and enroll the difference in taxable value for each of the subsequent years on the secured roll, with the date of entry specified thereon. However, if prior to the date of the assessment the property has (1) been transferred or conveyed to a bona fide purchaser for value, or (2) become subject to a lien of a bona fide encumbrance for value, the escape assessment pursuant to this paragraph shall not create or impose a lien or charge on that real property, but shall be entered on the unsecured roll in the name of the person who would have been the assessee in the year in which it escaped assessment and shall thereafter be treated and collected like other taxes on that roll. The tax rate applicable shall be the secured rate of the year in which the property escaped assessment. Assessment year means the period defined in Section 118.

In the event of a failure to file a change in ownership statement required by Section 480, 480.1, or 480.2, or a preliminary change in ownership report, pursuant to Section 480.3, the interest provided in Section 506 may, by the order of the board of supervisors, be added.

(c) (1) Taxes resulting from escape assessments shall be prorated pursuant to paragraphs (2) to (5), inclusive, only if the board of supervisors of a county has adopted a resolution specifying that taxes shall be prorated pursuant to this subdivision.

(2) When real property has been transferred or conveyed to a bona fide purchaser for value subsequent to July 1 of the year of escape for purposes of this article, or subsequent to July 1 of the year in which the property should have been lawfully assessed, for purposes of Article 3 (commencing with Section 501), taxes resulting from escape assessments pursuant to this section shall be prorated between the following:

(A) The person who would have been the assessee if the change in ownership had not occurred.

(B) The person who purchased the property.

(3) If the real property has been transferred or conveyed to a bona fide purchaser for value more than once during the year of escape or assessment, each owner of record during that period shall be liable for a pro rata share of taxes based on the length of time during that period each bona fide purchaser was the record owner of that real property.

(4) When the assessor has identified the fact and amount of the escape assessment, the assessor shall identify the owners of record during the year of escape or assessment and the dates of ownership for each owner.

(5) The auditor shall compute the respective prorated shares of taxes for each owner of record. The share of taxes of the current owner of the real property shall be placed on the secured roll as a lien on the parcel for which the escaped assessment was discovered. The share of taxes of any previous owner during the year of escape or assessment shall be entered on the unsecured roll.

(Amended by Stats. 1999, Ch. 941, Sec. 11. Effective January 1, 2000.)



531.3

If the assessor requires an assessee to describe personal property in such detail as shows the cost thereof but the assessee omits to report the cost of the property accurately, notwithstanding that this information is available to the assessee, to the extent that this omission on the part of the assessee causes the assessor not to assess the property or to assess it at a lower valuation than he would enter upon the roll were the cost reported to him accurately, that portion of the property as to which the cost is unreported, in whole or in part, shall be assessed as required by law. If the omission is willful or fraudulent, the penalty and interest provided in Sections 504 and 506 shall be added to the additional assessment; otherwise only the interest provided in Section 506 shall be so added.

(Added by renumbering Section 507 by Stats. 1969, Ch. 1557.)



531.4

When an assessee files with the assessor a property statement or report on a form prescribed by the board with respect to property held or used in a profession, trade or business and the statement fails to report any taxable tangible property accurately, regardless of whether this information is available to the assessee, to the extent that this failure causes the assessor not to assess the property or to assess it at a lower valuation than he would enter on the roll if the property had been reported to him accurately, that portion of the property which is not reported accurately, in whole or in part, shall be assessed as required by law. If the failure to report the property accurately is willful or fraudulent, the penalty and interest provided in Sections 504 and 506 shall be added to the additional assessment; otherwise only the interest provided in Section 506 shall be added.

(Added by Stats. 1969, Ch. 1557.)



531.5

If a business inventories exemption has been incorrectly allowed because of erroneous or incorrect information submitted by the taxpayer or his agent misclassifying as business inventories property not includible in business inventories, as that term is defined in Section 129, an escape assessment in the amount of the exemption shall be made on discovery of the error. Interest shall be added to the assessment in the amount and manner provided by Section 506. If the exemption was incorrectly allowed because of erroneous or incorrect information submitted by the taxpayer or his agent with knowledge that such information was erroneous or incorrect, the penalty provided in Section 504 shall be added to the assessment.

(Amended by Stats. 1981, Ch. 261, Sec. 16.)



531.6

The taxpayer who has filed a claim for the homeowners exemption which has not been denied by the assessor is responsible for notifying the assessor when the property is no longer eligible for the exemption.

Upon any indication that a homeowners exemption has been incorrectly allowed, the assessor shall make a redetermination of eligibility for the homeowners exemption. If the assessor determines that the property is no longer eligible for the exemption, he shall immediately cancel the exemption on the property.

If a homeowners exemption has been incorrectly allowed, an escape assessment as allowed by Section 531.1 in the amount of the exemption with interest as provided in Section 506 shall be made, except that where the exemption was allowed as the result of an assessor s error, the amount of interest shall be forgiven. If the exemption was incorrectly allowed because of erroneous or incorrect information submitted by the claimant with knowledge that such information was erroneous or incomplete or because the claimant failed to notify the assessor in a timely manner that the property was no longer eligible for the exemption, the penalty provided in Section 504 shall be added to the assessment. If the property subject to this paragraph has been transferred or conveyed to a bona fide purchaser for value during the period commencing with the lien date and ending July 1 of the fiscal year for which such exemption was incorrectly allowed, and the claimant is not the purchaser, any amount of penalty provided by Section 504 or any amount of interest provided by Section 506 imposed pursuant to the escape assessment due to such incorrect homeowners exemption shall be forgiven.

(Amended by Stats. 1979, Ch. 242.)



531.7

If property has not been legally assessable on the local secured roll for any year because the property has been tax deeded to a taxing agency other than the state, the property shall be deemed to have escaped assessment for that year and shall be subject to this article if any of the following circumstances apply:

(a) The property has not been declared tax defaulted for delinquent taxes.

(b) The property has been redeemed from the tax sale and deeded to the taxing agency.

(c) The tax deed to the taxing agency has been held to be invalid and has been canceled; provided, however, that the statute of limitations provided for in Section 532 shall not apply.

(Amended by Stats. 2006, Ch. 538, Sec. 608. Effective January 1, 2007.)



531.8

No escape assessment shall be enrolled under this article before 10 days after the assessor has mailed or otherwise delivered to the affected taxpayer a Notice of Proposed Escape Assessment with respect to one or more specified tax years. The notice shall prominently display on its face the following heading:

The notice shall contain all of the following:

(a) The amount of the proposed escape assessments for each tax year at issue.

(b) The telephone number of the assessor s office to allow a taxpayer to contact that office with respect to the proposed escape assessment or assessments.

(Amended by Stats. 2003, Ch. 604, Sec. 7. Effective January 1, 2004.)



531.9

A county board of supervisors may, by ordinance, prohibit an assessor from making an escape assessment of an appraisal unit where that assessment would result in an amount of taxes due which is less than the cost of assessing and collecting them. In no event may the ordinance apply to any escape assessment of an appraisal unit if the amount of taxes resulting from the escape assessment would exceed fifty dollars ($50).

(Added by Stats. 2002, Ch. 775, Sec. 30. Effective January 1, 2003.)



532

(a) Except as provided in subdivision (b), any assessment made pursuant to either Article 3 (commencing with Section 501) or this article shall be made within four years after July 1 of the assessment year in which the property escaped taxation or was underassessed.

(b) (1) Any assessment to which the penalty provided for in Section 504 must be added shall be made within eight years after July 1 of the assessment year in which the property escaped taxation or was underassessed.

(2) Any assessment resulting from an unrecorded change in ownership for which either a change in ownership statement, as required by Section 480 or a preliminary change in ownership report, as required by Section 480.3, is not timely filed with respect to the event giving rise to the escape assessment or underassessment shall be made within eight years after July 1 of the assessment year in which the property escaped taxation or was underassessed. For purposes of this paragraph, an unrecorded change in ownership means a deed or other document evidencing a change in ownership that was not filed with the county recorder s office at the time the event took place.

(3) Notwithstanding paragraphs (1) and (2), in the case where property has escaped taxation, in whole or in part, or has been underassessed, following a change in ownership or change in control and either the penalty provided for in Section 503 must be added or a change in ownership statement, as required by Section 480.1 or 480.2 was not filed with respect to the event giving rise to the escape assessment or underassessment, an escape assessment shall be made for each year in which the property escaped taxation or was underassessed.

(c) For purposes of this section, assessment year means the period defined in Section 118.

(Amended by Stats. 2003, Ch. 471, Sec. 15. Effective January 1, 2004.)



532.1

(a) If, before the expiration of the period specified in Section 532 for making an escape assessment, the taxpayer and the assessor have agreed in writing to extend the time for making an assessment, correction, or claim for refund, the assessment may be made at any time prior to the expiration of the period agreed upon. The period may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(b) If the assessor mails or otherwise delivers a Notice of Proposed Escape Assessment under Section 531.8 as to any assessment year for which the period for making an escape assessment, including any extension pursuant to subdivision (a), will expire in less than 90 days after the date of mailing or delivery of that notice, then that period, and any limitations period on the filing of a refund claim with respect to the same assessment year, shall be extended to the 90th day after the date of mailing or delivery. Subsequent mailings or deliveries of a Notice of Proposed Escape Assessment for the same assessment year shall not establish any further extension.

(Amended by Stats. 1993, Ch. 387, Sec. 4. Effective January 1, 1994.)



532.2

Notwithstanding Section 532, the assessor shall assess as escaped property any property for which a welfare exemption was granted while that property was in the course of construction, as defined in Section 214.2, if either of the following occurs:

(a) Construction is abandoned.

(b) Upon completion of the construction, the property is used other than exclusively for religious, hospital, or charitable purposes. If, upon completion of construction, a portion of the property is used other than exclusively for religious, hospital, or charitable purposes, the assessor shall assess as escaped property only that portion of the property so used.

(Amended by Stats. 1992, Ch. 1180, Sec. 7. Effective January 1, 1993.)



533

(a) If an escape assessment is made as a result of an audit that discloses that property assessed to the party audited has been incorrectly assessed either for a past tax year for which taxes have been paid and a claim for refund is not barred by Section 5097 or for any tax year for which the taxes are unpaid, the tax refunds resulting from the incorrect assessments shall be an offset against proposed tax liabilities, including accumulated penalties and interest, resulting from escaped assessments for any tax year covered by the audit.

(b) If a tax refund, authorized under this section exceeds any proposed tax liabilities, including accumulated penalties and interest, the party audited shall be notified by the tax collector of the amount of the excess and of the fact that a claim for cancellation or refund may be filed with the county as provided by Section 5096 or 5096.7.

(Amended by Stats. 2004, Ch. 200, Sec. 6. Effective January 1, 2005.)



534

(a) Assessments made pursuant to Article 3 (commencing with Section 501) or this article shall be treated like, and taxed at the same rate applicable to, property regularly assessed on the roll on which it is entered, unless the assessment relates to a prior year and then the tax rate of the prior year shall be applied, except that the tax rate for years prior to the 1981-82 fiscal year shall be divided by four.

(b) No assessment described in subdivision (a) shall be effective for any purpose, including its review, equalization and adjustment by the Board of Equalization, until the assessee has been notified thereof personally or by United States mail at his or her address as contained in the official records of the county assessor. For purposes of Section 532, the assessment shall be deemed made on the date on which it is entered on the roll pursuant to Section 533, if the assessee is notified of the assessment within 60 days after the statute of limitations or the placing of the escape assessment on the assessment roll. Otherwise the assessment shall be deemed made only on the date the assessee is so notified.

(c) The notice given by the assessor pursuant to this section shall include all of the following:

(1) The date the notice was mailed.

(2) Information regarding the assessee s right to an informal review and the right to appeal the assessment, and except in a case in which paragraph (3) applies, that the appeal shall be filed within 60 days of the date of mailing printed on the notice or the postmarked date therefor, whichever is later. For the purposes of equalization proceedings, the assessment shall be considered an assessment made outside of the regular assessment period as provided in Section 1605.

(3) For counties in which the board of supervisors has adopted a resolution in accordance with subdivision (c) of Section 1605, and the County of Los Angeles, receipt by the assessee of a tax bill based on that assessment shall suffice as notice under this section if the tax bill advises the assessee of the right to appeal the assessment, and that the appeal shall be filed within 60 days of the date of mailing printed on the tax bill or the postmark therefor, whichever is later. For the purposes of equalization proceedings, the assessment shall be considered an assessment made outside of the regular assessment period as provided in Section 1605.

(4) A description of the requirements, procedures, and deadlines with respect to an application for the reduction of an assessment pursuant to Section 1605.

(d) (1) The notice given by the assessor under this section shall be on a form approved by the board.

(2) Giving of the notice required by Section 531.8 shall not satisfy the requirements of this section.

(Amended by Stats. 2005, Ch. 264, Sec. 7. Effective January 1, 2006.)



535

This article does not apply to intangibles.

(Enacted by Stats. 1939, Ch. 154.)



536

Any amount paid by the state to reimburse local taxing agencies for loss of revenue resulting from incorrectly allowed exemptions, if not repaid to the state, shall be deducted under Section 12419.5 of the Government Code from the next reimbursement to such agencies.

The county auditor shall notify the State Controller of all incorrectly allowed exemptions for which local taxing agencies have been reimbursed by the state for loss of revenue, and all escape assessments made because thereof.

(Amended by Stats. 1971, Ch. 1636.)



538

(a) If the assessor believes that a specific provision of the Constitution of the State of California, of this division, or of a rule or regulation of the board is unconstitutional or invalid, and as a result thereof concludes that property should be assessed in a manner contrary to such provision, or the assessor proposes to adopt general interpretation of a specific provision of the Constitution of the State of California, or this division, or of a rule or regulation of the board, that would result in a denial to five or more assessees in that county of an exemption, in whole or in part, of their property from property taxation, the assessor shall, in lieu of making such an assessment, bring an action for declaratory relief against the board under Section 1060 of the Code of Civil Procedure. The court shall allow intervention in such action by potential assessees and other assessors under Section 387 of the Code of Civil Procedure to the greatest extent practicable.

(b) If the assessor obtains judgment in such action upholding the validity of such assessment, the assessor shall correct the roll in accordance with Section 4831 consistent with such judgment within 60 days of the date upon which the judgment becomes final, regardless of the time limit otherwise provided in Section 4831. The assessor shall not levy an assessment based upon the subject matter of the action under any other section of this division.

(c) Within 60 days of notice of such assessment, a person assessed under subdivision (b) may file a claim for refund relating to the assessment of any of the person s property for the fiscal year to which the assessment under subdivision (b) relates regardless of the time limit otherwise provided in Section 5097.

(Added by Stats. 1978, Ch. 1188.)






ARTICLE 5. Tax Deeded Property

568

(a) All property which has been declared tax defaulted, whether or not subject to a power of sale by the tax collector for defaulted taxes, shall be assessed. The assessment shall be entered, in the name of the assessee on the secured roll.

(b) All property which was tax-deeded to the state prior to the enactment of Chapter 988 of the Statutes of 1984 and was unassessed because of the tax deed to the state shall be assessed as if the tax deed was never issued.

(Amended by Stats. 1985, Ch. 316, Sec. 8.)






ARTICLE 6. Assessment Roll

601

The assessor shall prepare an assessment roll, as directed by the board, in which shall be listed all property within the county which it is the assessor s duty to assess.

(Enacted by Stats. 1939, Ch. 154.)



602

This local roll shall show:

(a) The name and address, if known, of the assessee. The assessor is not required to maintain electronic mail addresses.

(b) Land, by legal description.

(c) A description of possessory interests sufficient to identify them.

(d) Personal property. A failure to enumerate personal property in detail does not invalidate the assessment.

(e) The assessed value of real estate, except improvements.

(f) The assessed value of improvements on the real estate.

(g) The assessed value of improvements assessed to any person other than the owner of the land.

(h) The assessed value of possessory interests.

(i) The assessed value of personal property, other than intangibles.

(j) The revenue district in which each piece of property assessed is situated.

(k) The total taxable value of all property assessed, exclusive of intangibles.

(l) Any other things required by the board.

(Amended by Stats. 1999, Ch. 941, Sec. 13. Effective January 1, 2000.)



606

(a) Except as provided in subdivisions (b) and (c), when any tract of land is situated in two or more revenue districts, the part in each district shall be separately assessed.

(b) Where the owner of two or more contiguous parcels comprising the tract is identical, and the full value of any parcel is less than fifty thousand dollars ($50,000), that parcel may be combined with the contiguous parcel with the greatest assessed valuation.

(c) Where the owner of two or more contiguous parcels comprising the tract is identical, and the tract of land is being used for a single-family residence and constitutes 45,000 square feet or less, the smallest parcel may be combined with the largest contiguous parcel.

(Amended by Stats. 2013, Ch. 607, Sec. 4. Effective January 1, 2014.)



607

Land and improvements thereon shall be separately assessed.

(Enacted by Stats. 1939, Ch. 154.)



607.5

In the event that a separate assessment of rights and privileges appertaining to mines or minerals and land is made, the descriptive words mining rights or mineral rights on the assessment roll shall include the right to enter in or upon the land for the exploration, development and production of minerals, including oil, gas, and other hydrocarbons.

(Added by Stats. 1955, Ch. 1081.)



608

Improvements shall be assessed by the assessor by showing their value opposite the description of the parcel of land on which they are located, if they are assessed to the same assessee.

(Amended by Stats. 1947, Ch. 782.)



609

Taxable improvements on land exempt from taxation shall be shown like other real estate on the roll. Value shall not be assessed against the exempt land and the land does not become responsible for the assessment made against the taxable improvements.

(Enacted by Stats. 1939, Ch. 154.)



610

(a) Land once described on the roll need not be described a second time, but any person, claiming and desiring to be assessed for it, may have his or her name inserted with that of the assessee.

(b) A person is claiming property for purposes of subdivision (a) only if he or she provides the assessor with one of the following supporting documents:

(1) A certified copy of a deed, judgment, or other instrument that creates or legally verifies that person s ownership interest in the property.

(2) A certified copy of a document creating that person s security interest in the property.

(3) His or her declaration, under penalty of perjury, that he or she currently has possession of the property and intends to be assessed for the property in order to perfect a claim in adverse possession.

(Amended by Stats. 1992, Ch. 395, Sec. 1. Effective January 1, 1993.)



611

If the name of an absent owner is known to the assessor, or in the case of real property, if it appears of record in the office of the county recorder, the property shall be assessed to such owner; otherwise, the property shall be assessed to unknown owners.

(Amended by Stats. 1941, Ch. 169.)



612

When a person is assessed as agent, trustee, bailee, guardian, conservator, executor, or administrator, his representative designation shall be added to his name, and the assessment entered separately from his individual assessment.

(Amended by Stats. 1979, Ch. 730.)



613

A mistake in the name of the owner or supposed owner of real estate does not render invalid an assessment or any deed to a purchaser at a tax sale.

A mistake in the name of an owner or supposed owner of property on the unsecured roll which does not prevent the person from reasonably ascertaining that he or she is the assessee does not render invalid an assessment or any tax sale.

(Amended by Stats. 1985, Ch. 316, Sec. 9.)



614

After each assessment of tax-defaulted property the assessor shall enter on the roll the fact that it is tax defaulted and the date of the declaration of default.

(Amended by Stats. 1985, Ch. 316, Sec. 10.)



615

The assessor shall prepare an index to the local roll, in the form prescribed by the board, showing the name of the assessee, each place therein where his assessment appears, and any other information required by the board. This index shall be delivered to the tax collector on or before the delivery of the extended roll.

(Amended by Stats. 1967, Ch. 609.)



616

On or before July 1, annually, the assessor shall complete the local roll. He shall make and subscribe an affidavit on the roll substantially as follows:

I, ____, Assessor of ____ County, swear that between the lien date and July 1, 19____, I have made diligent inquiry and examination to ascertain all the property within the county subject to assessment by me, and that it has been assessed on the roll, according to the best of my judgment, information, and belief, at its value as required by law; and that I have faithfully complied with all the duties imposed on the assessor under the revenue laws; and that I have not imposed any unjust or double assessment through malice, ill will, or otherwise; nor allowed anyone to escape a just and equal assessment through favor, reward, or otherwise.

The failure to make or subscribe this affidavit, or any affidavit, does not affect the validity of the assessment.

The assessor may require from any of his deputies an affidavit on the roll similar to his own.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 147.)



617

As soon as the assessor completes the local roll, he shall deliver it to the auditor.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 147.)



618

Notwithstanding any other provisions of state law, when the assessment roll is a machine-prepared roll the contents of the roll and the arrangement of property on the roll may be prescribed by the board.

(Amended by Stats. 1961, Ch. 1926.)



619

(a) Except as provided in subdivision (f), the assessor shall, upon or prior to completion of the local roll, do either of the following:

(1) Inform each assessee of real property on the local secured roll whose property s full value has increased over its full value for the prior year of the assessed value of that property as it shall appear on the completed local roll.

(2) Inform each assessee of real property on the local secured roll, or each assessee on the local secured roll and each assessee on the unsecured roll, of the assessed value of his or her real property or of both his or her real and his or her personal property as it shall appear on the completed local roll.

(b) The information given by the assessor to the assessee pursuant to paragraph (1) or (2) of subdivision (a) shall include a notification of hearings by the county board of equalization, which shall include the period during which assessment protests will be accepted and the place where they may be filed. The information shall also include an explanation of the stipulation procedure set forth in Section 1607 and the manner in which the assessee may request use of this procedure.

(c) In the case of an increase in a property s full value that is determined pursuant to paragraph (1) of subdivision (a) over the property s full value determined for the prior year in accordance with paragraph (2) of subdivision (a) of Section 51, the information shall also include the base year value of the property, compounded annually from the base year to the current year by the appropriate inflation factors.

(d) The information shall be furnished by the assessor to the assessee by regular United States mail directed to him or her at his or her latest address known to the assessor. The assessor may choose to accept a written request from the assessee to provide the information by electronic mail in lieu of by regular United States mail.

(e) Neither the failure of the assessee to receive the information nor the failure of the assessor to so inform the assessee shall in any way affect the validity of any assessment or the validity of any taxes levied pursuant thereto.

(f) This section shall not apply to annual increases in the valuation of property which reflect the inflation rate, not to exceed 2 percent, pursuant to the authority of subdivision (b) of Section 2 of Article XIII?A of the California Constitution, for purposes of property tax limitation determinations.

(g) This section does not apply to increases in assessed value caused solely by changes in the assessment ratio provided for in Section 401.

(h) This section shall become operative on January 1, 1999.

(Amended by Stats. 2010, Ch. 185, Sec. 4. Effective January 1, 2011.)



619.2

Where the personal property on the secured roll of a person not required to file a property statement pursuant to Section 441 is assessed in excess of one thousand dollars ($1,000), excluding household furnishings and personal effects, the assessor, on or before July 15, may notify the assessee of the full value, the assessed value of such property, and the ratio used in the manner prescribed by Sections 619 and 619.1.

If the assessee does not receive notice of the assessment pursuant to this section, the assessee may pay taxes based upon such assessment under protest and obtain equalization of the assessment in the same manner as set forth in Section 620.

(Amended by Stats. 1978, Ch. 1207.)



620

If the assessor does not send a notice pursuant to Section 619 or 621 to an assessee whose property was not on the prior year s secured roll, or to an assessee of real property on the local secured roll whose property s full value has increased, then the assessee may pay taxes under protest. If payments are made in installments, the protest need not be repeated with the second installment. Protests shall be made by filing with the clerk of the county board, a petition for assessment reduction on the form prescribed by the county board. The county board may, after receipt of the petition for assessment reduction, hold a public hearing at the next regular board meeting, notice of time and place of which shall be sent to the person paying the tax under protest at the address stated in the protest or if no such address is stated, then to the address of the assessee according to the last equalized assessment roll. If the taxes are so paid and the assessee has not previously applied for a reduction of the assessment, the county board, at its next annual meeting as an equalization board, shall equalize the assessment in the manner prescribed by Article 1 (commencing with Section 1601) of Chapter 1 of Part 3 of this division.

The tax rate fixed for property on the roll on which the property so equalized appears at the time of its original assessment shall be applied to the amount of the equalized assessment, determined in accordance with the preceding paragraph. In the event that the resulting figure is less than the tax computed, the taxpayer shall be liable for tax only for the lesser amount, and the difference shall be canceled. If the taxpayer has already paid the tax previously computed, the difference shall be refunded to him or her pursuant to Chapter 5 (commencing with Section 5096) of Part 9 of this division, as an erroneously collected tax.

If any taxes are paid under protest pursuant to this section, the taxing agency to which the taxes are paid may, in accordance with Section 26906.1 of the Government Code, impound those taxes until the final disposition of the claim or action respecting the protest. No impounding of taxes is required.

(Amended by Stats. 2011, Ch. 352, Sec. 2. Effective January 1, 2012.)



621

In any county the assessor, with the approval of the board of supervisors, may give the information required by Section 619, and similar information with reference to personal property, as an alternative to giving the information by United States mail, by having published lists of assessments in newspapers, or by posting the information to the assessor s Internet Web site, or any combination of the above. In counties of more than 4 million population and counties of more than 1 million population, as determined by the July 1, 1965, Department of Finance revised estimate, which are contiguous to a county with more than 4 million population, the assessor, with the approval of the board of supervisors, may divide the county into publication areas not to exceed five in number. Within such areas the assessment listing may be grouped by assessment map books, by post office zones or by such other arrangements as may be determined by the assessor as most likely to give notice to assessees and as practicable for publication in local newspapers. The complete assessment data of one such area may be printed in one year, and for other areas in successive years as directed by him or her until the full county is covered. Each year at least all changes of assessment listings for all the areas shall be printed, together with a notice that no changes were made with regard to properties not on the list of changes, so that all changes will be on a current basis for the entire county. Newspapers for the publications shall be selected as they are for publication of the delinquent tax lists and the rate paid for the advertising shall be the same.

Neither the failure of the assessee to receive this information nor the failure of the assessor to so inform the assessee shall in any way affect the validity of any assessment or the validity of any taxes levied pursuant thereto.

(Amended by Stats. 2010, Ch. 185, Sec. 5. Effective January 1, 2011.)



623

The assessor may place a single assessment on the roll for all leased personal property in the county that is assessed with respect to the same taxpayer. Any property assessed pursuant to this section shall, in the absence of evidence establishing otherwise, be deemed to be located at the taxpayer s primary place of business within the county.

(Added by Stats. 1995, Ch. 527, Sec. 6. Effective January 1, 1996.)






ARTICLE 7. Information to Other Taxing Agencies

646

The records of the assessor are at all times, during office hours, open to the inspection of any person charged with the duty of assessing property in the county for any taxing agency.

(Enacted by Stats. 1939, Ch. 154.)



647

(a) If any city or lighting, water, or irrigation district, or any district described in Section 2131, on behalf of which the county does the assessing, makes written request, on or before the lien date, for a certified copy of the portion of the secured roll pertaining to property within its limits, the assessor shall comply with the request on or before July 1. Such roll is at all times, during office hours, open to the inspection of any person representing any taxing agency or revenue district, or any district described in Section 2131.

(b) In counties of the first class, if any city or lighting, water or irrigation district, on behalf of which the county does the assessing, makes written request, on or before the lien date, for a certified copy of the portion of the secured roll pertaining to property within its limits, the assessor shall comply with the request on or before the third Monday in August.

(Amended by Stats. 1974, Ch. 180.)



648

If any city or lighting, water, or irrigation district makes a written request for a description of all property within its limits that is on the unsecured roll, its assessed value, the location of property as reported on a property statement filed pursuant to Section 441, and the name and address, by street and number, of each owner, the assessor shall comply with the request on the first Monday in each month. For purposes of this section, any property assessed pursuant to Section 623 is deemed to be located at the taxpayer s primary place of business within the county.

(Amended by Stats. 1996, Ch. 88, Sec. 2. Effective January 1, 1997.)



649

The assessor may charge other taxing agencies the actual cost for each copy of the secured roll or description from the unsecured roll furnished them.

(Amended by Stats. 1939, Ch. 1008.)






ARTICLE 8. Appraiser Qualifications

670

(a) No person shall perform the duties or exercise the authority of an appraiser for property tax purposes as an employee of the state, any county or city and county, unless he or she is the holder of a valid appraiser s or advanced appraiser s certificate issued by the State Board of Equalization.

(b) The board shall provide for the examination of applicants for these certificates and may contract with the State Personnel Board to give the examinations. Examinations shall be prepared by the board with the advice and assistance of a committee of five assessors selected by the State Association of County Assessors for this purpose. No certificate shall be issued to any person who has not attained a passing grade in the examination and demonstrated to the board that he or she is competent to perform the work of an appraiser as that competency is defined in regulations duly adopted by the board. However, any applicant for a certificate who is denied the same shall have a right to a review of that denial in accordance with the State Administrative Procedure Act contained in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) Passage of a civil service or merit system examination for appraiser given by the state, or any county or city and county, shall suffice to meet the requirements of this section. The scope of the examination shall be approved by the State Board of Equalization.

(d) No employee of the state, or any county or city and county shall perform the duties or exercise the authority of an auditor or an auditor-appraiser under Section 469 or Section 15624 of the Government Code, unless he or she holds a degree with a specialization in accounting from a recognized institution of higher education, or is a licensed accountant in the State of California, or has passed the state, or a county, or city and county, or city civil service or merit system examination regularly given for the position of accountant or auditor by the testing body, or holds the office of assessor.

(e) Except for persons holding the office of assessor, this section does not apply to elected officials.

(f) No charge shall be made to counties or to applicants for examinations and certifications under this section or for training conducted by the board under Section 671.

(Amended by Stats. 1997, Ch. 940, Sec. 11. Effective January 1, 1998.)



671

(a) In order to retain a valid appraiser s certificate every holder shall complete at least 24 hours of training conducted or approved by the State Board of Equalization in each one-year period.

Any excess in training time over the 24-hour minimum accumulated in any one year shall be carried over as credit for future training requirements with a limit of three years in which the carryover time may be credited.

Failure to receive such training shall constitute grounds for revocation of an appraiser s certificate; provided, however, that proceedings to revoke shall be conducted in accordance with the Administrative Procedure Act contained in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

Training shall include, but not be limited to, new developments in the case and statutory law and administrative rules.

(b) An advanced appraiser s certificate shall be issued by the board after an applicant has held an appraiser s certificate for at least three years and:

(1) Has successfully completed a course of study; or

(2) Has passed an advanced level examination; or

(3) Holds a valid professional designation from a recognized professional organization.

The board, with the advice and assistance of five assessors selected by the State Association of County Assessors of California, shall prescribe the course of study, prepare the advanced level examination, and approve the professional designation.

In order to retain a valid advanced appraiser s certificate, every holder shall complete at least 12 hours of training in each one-year period.

Any excess in training time for the advanced appraiser s certificate over the 12-hour minimum accumulated in any one year shall be carried over as a credit for future training requirements with a limit of two years in which the carryover time may be credited.

Failure to receive such training shall constitute grounds for revocation of an advanced appraiser s certificate; provided, however, that proceedings to revoke shall be conducted in accordance with the Administrative Procedure Act contained in Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

Training to retain the advanced appraiser s certificate shall include, but not be limited to, new developments in the case and statutory law and administrative rules.

(Amended by Stats. 1974, Ch. 1100.)



672

At the time of certification, each applicant shall disclose, on forms provided by the Board of Equalization, his or her financial interest in any corporation. Thereafter, the form shall be completed annually.

If the applicant is also required to annually file with the Fair Political Practices Commission pursuant to Article 3 (commencing with Section 87300) of Chapter 7 of Title 9 of the Government Code, then a duplicate of that filing shall be deemed to meet the requirements of this section.

(Amended by Stats. 1982, Ch. 1465, Sec. 8.)



673

The State Board of Equalization may issue a temporary certificate to a person who is newly employed by the state, any county, city and county, or appraisal commission in order to afford the person the opportunity to apply for and take an examination the successful passage of which would qualify the person for an appraiser s certificate. A temporary certificate shall not be issued to exceed one year s duration and shall be issued only to a person who has demonstrated eligibility to take a civil service examination pursuant to subdivision (c) of Section 670, or who is found by the board to possess qualifications by reason of education and experience so that he or she may be reasonably expected to be competent to perform the work of an appraiser, or who has been duly elected or appointed to the office of assessor. A temporary certificate shall not be renewed.

(Amended by Stats. 1997, Ch. 940, Sec. 12. Effective January 1, 1998.)






ARTICLE 9. Consultant Contracts

674

(a) All contracts for the performance of appraisal work for assessors by any person who is not an employee of the state, any county, or any city shall be entered into only after at least two competitive bids and shall be entered into either on a fixed fee basis or on the basis of an hourly rate with a maximum dollar amount.

(b) In addition to any provision in the Real Estate Appraisers Licensing and Certification Law (Part 3 (commencing with Section 11300) of Division 4 of the Business and Professions Code), a contractor shall maintain the confidentiality of assessee information and records as provided in Sections 408, 451, and 481 that is obtained in performance of the contract.

(1) A request for information and records from an assessee shall be made by the assessor. The assessor may authorize a contractor to request additional information or records, if needed. However, a contractor shall not request that information or records without the written authorization of the assessor.

(2) A contractor shall not provide appraisal data in his or her possession to the assessor or a contractor of another county who is not a party to the contract. An assessor may provide that data to the assessor of another county as provided in subdivision (b) of Section 408.

(c) A contractor may not retain information contained in, or derived from, an assessee s confidential information and records after the conclusion, termination, or nonrenewal of the contract. Within 90 days of the conclusion, termination, or nonrenewal of the contract, the contractor shall:

(1) Purge and return to the assessor any assessee records, whether originals, copies, or electronically stored, provided by the assessor or otherwise obtained from the assessee.

(2) Provide a written declaration to the assessor that the contractor has complied with this subdivision.

(d) All contracts entered into pursuant to subdivision (a) shall include a provision incorporating the requirements of subdivisions (b) and (c). This provision of the contract shall use language that is prescribed by the State Board of Equalization.

(e) For purposes of this section, a contractor means any person who is not an employee of the state, any county, or any city who performs appraisal work pursuant to a contract with an assessor.

(Amended by Stats. 2000, Ch. 647, Sec. 5.5. Effective January 1, 2001.)









CHAPTER 4. Assessment by State Board of Equalization Generally

ARTICLE 1. General Provisions

721

The board shall annually value and assess all of the taxable property within the state that is to be assessed by it pursuant to Section 19 of Article XIII of the Constitution and any legislative authorization thereunder.

(Added by Stats. 1976, Ch. 877.)



721.5

(a) (1) Notwithstanding Section 721 or any other provision of law to the contrary, commencing with the lien date for the 2003 04 fiscal year, the board shall annually assess every electric generation facility with a generating capacity of 50 megawatts or more that is owned or operated by an electrical corporation, as defined in subdivisions (a) and (b) of Section 218 of the Public Utilities Code.

(2) For purposes of paragraph (1), electric generation facility does not include a qualifying small power production facility or a qualifying cogeneration facility within the meaning of Sections 201 and 210 of Title II of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. Secs. 796(17), (18) and 824a-3), and the regulations adopted for those sections under that act by the Federal Energy Regulatory Commission (18 C.F.R. 292.101-292.602).

(b) This section shall be construed to supersede any regulation, in existence as of the effective date of this section, that is contrary to this section.

(Added by Stats. 2002, Ch. 57, Sec. 2. Effective January 1, 2003.)



722

State-assessed property shall be assessed at its fair market value or full value as of 12:01 a.m. on the first day of January. The board shall annually prepare an assessment roll of the assessments made by it for transmittal to county auditors and city auditors as hereinafter provided in this chapter.

(Amended by Stats. 1986, Ch. 1457, Sec. 10.)



722.5

(a) Real property assessed by the board pursuant to Section 19 of Article XIII of the California Constitution on January 1, which thereafter becomes subject to local assessment, shall not be assessed locally during the remainder of the assessment year, except as provided in Chapter 3.5 (commencing with Section 75) of Part 0.5 of Division 1.

(b) Personal property that becomes subject to board assessment after January 1, and real property that becomes subject to board assessment on or after January 1, and on or before the following January 1, shall not be state assessed until the assessment year commencing on the latter January 1.

(Amended by Stats. 1995, Ch. 499, Sec. 16. Effective January 1, 1996.)



723

The board may use the principle of unit valuation in valuing properties of an assessee that are operated as a unit in a primary function of the assessee. When so valued, those properties are known as unitary property. Property of an assessee not valued through the use of the principle of unit valuation are known as nonunitary property. When valuing nonunitary property, the board shall consider current market value information of comparable properties provided by the assessor just prior to the reappraisal by the board of that property.

(Amended by Stats. 1983, Ch. 694, Sec. 1.)



723.1

Operating nonunitary properties are those that the assessee and its regulatory agency consider to be operating as a unit, but the board considers not part of the unit in the primary function of the assessee. This section does not apply to state-assessed property of regulated railway companies. In the case of regulated railway companies, there shall be only two classifications of property for purposes of this code, unitary and nonunitary.

(Amended by Stats. 1987, Ch. 921, Sec. 4. Effective September 22, 1987.)



724

Whenever any act is required or allowed to be done on or before a date specified in this chapter and that day is a Saturday, Sunday or holiday, the act may be performed timely during the next following business day.

(Added by Stats. 1976, Ch. 877.)



725

The failure to receive any notice required to be given by the board or the failure of the board to complete any action by a date specified under this chapter, shall not affect the validity of an assessment or the validity of any taxes levied pursuant thereto. When any notice given by the board pursuant to this chapter provides for a time period of less than 10 days, the notice shall also be communicated by telephone on the day the notice is dated.

(Added by Stats. 1976, Ch. 877.)






ARTICLE 2. Assessments

731

Each year between the first day of January and the first day of June, upon valuing the unitary property of an assessee, the board shall mail to the assessee, at its address as shown in the records of the board, a notice stating the amount of the assessed value of the assessee s unitary property. The notice shall advise the assessee that a petition for reassessment of the unitary property may be filed, not later than July 20 of the year of the notice, at the headquarters of the board in Sacramento.

(Amended by Stats. 2000, Ch. 647, Sec. 6. Effective January 1, 2001.)



732

Each year between the first day of January and the last day of July, upon valuing the nonunitary property of an assessee, the board shall mail to the assessee at its address shown in the records of the board a notice stating the amount of the assessed value of the assessee s nonunitary property. The notice shall advise the assessee that a petition for reassessment of the nonunitary property may be filed, not later than September 20 of the year of the notice, at the headquarters of the board in Sacramento.

(Amended by Stats. 2000, Ch. 647, Sec. 7. Effective January 1, 2001.)



733

(a) If a timely petition for reassessment is not filed with the board, an assessment of unitary or nonunitary property of the assessee shall become final at the expiration of the period specified for filing a petition in the notice given in accordance with Section 731 or Section 732.

(b) The board may extend the period for filing a petition for reassessment once for a period not to exceed 15 days, provided a written request for the extension is filed with the board prior to the expiration of the period for which the extension may be granted.

(Amended by Stats. 2000, Ch. 647, Sec. 8. Effective January 1, 2001.)






ARTICLE 3. Reassessments and Allocation Corrections

741

A petition for reassessment of unitary or nonunitary property shall be in writing and shall state the specific grounds upon which it is claimed a correction or adjustment of the assessment is founded. The petition shall be delivered to the board at its headquarters office in Sacramento.

(Added by Stats. 1976, Ch. 877.)



742

Upon receipt of a timely petition for reassessment, the board shall set a time and place within the state for hearing on the petition. Notice thereof shall be mailed to the assessee at its address as shown in the records of the board, not less than 10 working days in advance of the date of the hearing.

(Amended by Stats. 1988, Ch. 821, Sec. 1.)



743

The hearing may be continued by the board for good cause. The hearing shall be open to the public, except that upon conclusion of the taking of evidence the board may deliberate in private with the aid of its staff in reaching a conclusion. Upon written request, the board shall make a full record of the hearing and furnish the petitioner with a transcript thereof at the petitioner s expense.

(Amended by Stats. 1981, Ch. 261, Sec. 20.5.)



744

(a) The board shall notify the petitioner of its decision on a petition for reassessment by mail and shall make written findings and conclusions if requested at or prior to the commencement of the hearing. The board shall send a periodic report of its decisions and any written findings and conclusions thereon to each county in which affected state-assessed property is situated. The findings shall fairly disclose the board s determination of material factual issues and shall contain a statement of the method or methods of valuation used by the board in valuing the property. Notwithstanding the requirement for a statement of method or methods, the board s approval of a settlement of a lawsuit contesting the value of state-assessed property shall be sufficient disclosure when value is determined in accordance with a board-approved settlement. Decisions of the board on petitions for reassessment of state-assessed property shall be completed on or before December 31.

(b) When the value of an assessee s state-assessed property is determined, after a hearing on a petition for reassessment, to be different from the value originally adopted by the board, the board shall determine the year in which the corrected value is to be entered on the roll. The correct value may be entered on the roll for the fiscal year in which the determination is made, or the difference between the original and the corrected value may be entered as an increase or decrease in the assessment for the succeeding fiscal year. If the corrected value is entered on the roll for the fiscal year in which it is determined, and the board roll has been transmitted to the county auditors, the board shall make the corresponding changes in allocations and transmit the roll corrections to the county auditor.

(c) If the amount of the correction is to be entered on the roll for the succeeding fiscal year, an amount is to be added in lieu of interest. If the correction results in a reduction in assessed value, there shall be added to the reduction, in lieu of interest, 9 percent of the difference between the original assessed value and the reduced assessed value. If the correction results in an increase in assessed value, there shall be added to the increase, in lieu of interest, 9 percent of the difference between the original assessed value and the increased assessed value.

(Amended by Stats. 1995, Ch. 497, Sec. 10. Effective January 1, 1996.)



745

The assessment of the unitary and operating nonunitary property of an assessee shall be allocated to assessments on the roll prepared by the board among the counties in which parts of the unitary and operating nonunitary property are situated. The assessment of the nonunitary property of an assessee shall be placed on the assessment roll prepared by the board.

(Amended by Stats. 1986, Ch. 1457, Sec. 14.)



746

Each year, upon or prior to the completion of the assessment roll prepared by the board, but not later than June 15, the board shall mail notice to each assessee at its address as shown on the records of the board, of the allocated assessed values of the assessee s unitary property that have been or are proposed to be placed on the assessment roll to be transmitted to county auditors. The notice shall advise the assessee that a petition for a correction of an allocated assessment may be filed, not later than July 20 of the year of the notice, at the headquarters of the board in Sacramento.

(Amended by Stats. 2000, Ch. 647, Sec. 9. Effective January 1, 2001.)



747

A petition for correction of an allocated assessment shall be in writing and state the specific grounds upon which it is claimed a correction or adjustment in the allocation is founded. The value of the total unitary property of an assessee may not be brought into issue in a petition for correction of an allocated assessment.

(Added by Stats. 1976, Ch. 877.)



748

Upon receipt of a timely petition for correction of an allocated assessment, the board shall set a time and place within the state for hearing on the petition. Notice thereof shall be mailed to the assessee at its address as shown on the records of the board not less than 10 working days in advance of the date of the hearing.

(Amended by Stats. 2000, Ch. 647, Sec. 10. Effective January 1, 2001.)



749

Section 743 shall be applicable to hearings on petitions for correction of an allocated assessment and the board shall notify the petitioner of its decision by mail. The decision shall include written findings and conclusions of the board if requested at or prior to the commencement of the hearing. Decisions of the board on petitions for correction of an allocated assessment shall be completed on or before December 31.

(Amended by Stats. 2001, Ch. 744, Sec. 4. Effective January 1, 2002.)






ARTICLE 4. Assessment Estimates and Assessment Roll

755

(a) On or before July 15, the board shall transmit to each county auditor an estimate of the total unitary value and operating nonunitary value of state-assessed property in the county and of nonunitary state-assessed property in each revenue district in the county. An estimate need not be made for a revenue district that did not levy a tax or assessment during the preceding year unless the board receives on or before January 1 preceding the fiscal year for which the levy is to be made a notice in writing of the proposed levy. The estimate shall be regarded as establishing the total assessed value of state-assessed property in the county and each revenue district in the county for the purpose of determining tax rates, subject only to those changes as may be transmitted on or prior to July 31. All information furnished pursuant to this section is at all times during office hours open to inspection by any interested person or entity.

(b) Notwithstanding subdivision (a), in making the estimate referred to in subdivision (a), the value of property described in paragraph (1) of subdivision (a) of Section 100.1 and the nonunitary value of the property of regulated railway companies, property subject to subdivisions (i), (j), (k), and (l) of Section 100, and property subject to Section 100.9 shall be allocated by revenue district.

(c) The amendments made to this section by the act that added this subdivision apply for the 2007 08 fiscal year and for each fiscal year thereafter.

(Amended by Stats. 2010, Ch. 433, Sec. 3. Effective September 29, 2010.)



756

(a) On or before July 31, the board shall transmit to each county auditor a roll showing the unitary and operating nonunitary assessments made by the board in the county and the nonoperating nonunitary assessments made by the board in each city and revenue district in the county; provided, however, that the roll need not show the assessments made by the board in a revenue district which did not levy a tax or assessment during the preceding year. The roll is at all times, during office hours, open to the inspection of any person representing any taxing agency or revenue district, or any district described in Section 2131. If the roll does not show the assessments in a revenue district as herein provided and a notice of a proposed levy is furnished to the board in writing, on or before January 1 preceding the fiscal year for which the levy is to be made, the board shall furnish an estimate of the total assessed value of nonoperating nonunitary state-assessed property in the district and shall transmit thereafter to the county auditor a statement of roll change showing the nonoperating nonunitary assessments made by the board in the district.

(b) Notwithstanding subdivision (a), in making the roll referred to in subdivision (a), the value of property described in paragraph (1) of subdivision (a) of Section 100.1 and the nonunitary value of the property of regulated railway companies, property subject to subdivisions (i), (j), (k), and (l) of Section 100, and property subject to Section 100.9 shall be enrolled by revenue district.

(c) The amendments made to this section by the act that added this subdivision apply for the 2007 08 fiscal year and for each fiscal year thereafter.

(Amended by Stats. 2010, Ch. 433, Sec. 4. Effective September 29, 2010.)



758

If the board roll has been transmitted to the local auditors, the board may make an assessment of escaped property or a roll correction. At least 30 days prior to transmitting a statement of assessment of escaped property or making a roll correction, the board shall notify the assessee whose property s full value has increased as a result of an escape assessment or roll correction of the assessed value of that property as it shall appear on the corrected roll. The notice shall be mailed to the assessee at its address shown in the records of the board. The notice shall advise the assessee of the date by which and the place where a petition for reassessment may be filed. The date for filing the petition shall not be less than 50 days from the date of the mailing of the notice of value. The provisions of Sections 741 to 744, inclusive, shall be applicable to petitions and hearings pursuant to this section except for the dates prescribed for decisions of the board.

(Amended by Stats. 2000, Ch. 647, Sec. 12. Effective January 1, 2001.)



759

(a) If a timely petition for reassessment is not filed in accordance with the notice provided by the board pursuant to Section 758, an escape assessment or roll correction shall become final at the expiration of the period for filing a petition for reassessment specified by that notice.

(b) The board may extend the period for filing a petition for reassessment once for a period not to exceed 15 days, provided a written request for the extension is filed with the board prior to the expiration of the period for which the extension may be granted.

(Amended by Stats. 2000, Ch. 647, Sec. 13. Effective January 1, 2001.)



760

(a) If any amount assessed by the board becomes delinquent on the secured roll, the tax collector may utilize those procedures for the collection of taxes on the unsecured roll to collect the amount assessed by the board.

(b) Not less than 60 days prior to initiating procedures applicable to the collection of delinquent taxes on the unsecured roll pursuant to this section, the tax collector shall send a notice of delinquency stating intent to enforce collection.

(c) The notice required by subdivision (b) shall set forth the following information:

(1) The name of the assessee.

(2) The description of the property assessed.

(3) The assessed value of the property.

(4) The fact that collection will be enforced on the unsecured roll in the amount of the tax, penalty, interest and actual costs of collection.

(Amended by Stats. 2000, Ch. 116, Sec. 1. Effective January 1, 2001.)






ARTICLE 5. Property Statements

826

Upon request of the board, a person shall submit a property statement pertaining to any state-assessed property owned, claimed, possessed, used, controlled, or managed by him, in the form prescribed by the board.

(a) The statement shall be made under oath and filed with the board.

(b) In the case of a corporation, the property statement shall be signed either by an officer of the corporation or an employee or agent who has been designated in writing by the board of directors to sign such statement on behalf of the corporation.

(Amended by Stats. 1968, Ch. 1035.)



827

The statement shall show specifically any information required by the board in order to assess State assessed property.

(Enacted by Stats. 1939, Ch. 154.)



828

Any person with knowledge or records pertinent to the appraisal of state-assessed property shall make them available to the board on request. The person shall make available at his principal place of business, principal location, or principal address in California, or at a place mutually agreeable to the board and the person, a true copy of business records relevant to the amount, cost, and value of all property that he owns, claims, possesses, or controls within the state.

(Amended by Stats. 1979, Ch. 516.)



829

Failure of the board to demand or secure the property statement does not render any assessment invalid.

(Enacted by Stats. 1939, Ch. 154.)



830

(a) If the request of the board is mailed before the lien date as defined in Section 722, the property statement shall be filed with the board by March 1, and shall be in such detail as the board may prescribe.

(b) If the request of the board is mailed on or after the first day of January following the lien date, the property statement shall be filed with the board within 60 days after the request is mailed.

(c) Except as hereinafter provided, if any person fails to file the property statement, in whole or in part, by March 1, or by that later date to which the filing period is extended pursuant to subdivision (b) or Section 830.1, a penalty shall be added to the full value of the assessment of so much of the property as is not timely reported as follows:

(1) For any part of the property statement relating to the development of the unit value of operating property, the penalty shall be 10 percent of the unit value.

(2) For any part of the property statement, not relating to the development of the unit value of operating property, that lists or describes specific operating property, the penalty shall be 10 percent of the allocated value of the property, which penalty shall be added to the unit value.

(3) For any part of the property statement that lists or describes specific nonunitary property, the penalty shall be 10 percent of the value of the property.

(4) If the failure to timely file a property statement is due to a fraudulent or willful attempt to evade the tax, a penalty of 25 percent of the assessed value of the estimated assessment shall be added to the assessment. A willful failure to file a property statement as required by Article 5 (commencing with Section 826) shall be deemed to be a willful attempt to evade the tax.

(5) No penalty added pursuant to paragraph (1), (2), (3), or (4) may exceed twenty million dollars ($20,000,000) of full value. In addition, if a penalty has been added pursuant to paragraph (1), (2), or (3), if a claim for refund seeking the recovery of that penalty has been filed by the state assessee contesting the penalty within three months of the due date of the second installment, and the state assessee initiates an action in the superior court within one year of the filing of the claim for refund, the state assessee is not subject to any further penalties on subsequent assessments for failure to comply with any subsequent request seeking information or data with respect to the same issue as set forth in the claim for refund filed within the time limits set forth above, until the assessment year after a final decision of the court, and then only with respect to a failure to comply with a request for information with respect to assessments after a final decision of the court. For purposes of this paragraph, same issue means the type of information that is the subject of the disputed request for information.

(d) Any person who subscribes to the board s tax rate area change service and who receives a change mailed between April 1 and May 1, shall file a corrected statement no later than May 30 with respect to those parts of the property statement that are affected by the change.

If that person receives a change mailed after May 1, a corrected statement shall be filed no later than the 60th day following the mailing of that change.

(e) Penalties incurred for filings received after June 30 may be included with the assessments for the succeeding fiscal year.

(f) If the assessee establishes to the satisfaction of the board that the failure to file the property statement or any of its parts within the time required by this section was due to reasonable cause and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the board shall order the penalty abated, in whole or in part, provided the assessee has filed with the board written application for abatement of the penalty within the time prescribed by law for the filing of applications for assessment reductions.

(Amended by Stats. 2011, Ch. 351, Sec. 13. Effective January 1, 2012.)



830.1

Notwithstanding Section 15620 of the Government Code, the board, by order entered upon its minutes and for good cause shown, may extend the time fixed for filing portions of the property statement as follows:

(a) For any part of the property statement relating to the development of the unit value of operating property, an extension not exceeding 45 days may be granted.

(b) For any part of the property statement, not relating to the development of the unit value of operating property, that lists or describes specific operating property, an extension not exceeding 30 days may be granted.

(c) For any part of the property statement that lists or describes specific nonunitary property, an extension not exceeding 30 days may be granted.

(d) If an extension is granted pursuant to subdivision (a), (b), or (c), an additional 15-day extension may be granted upon the showing of extraordinary circumstances which prevent the filing of the statement within the first extension.

(Amended by Stats. 2001, Ch. 407, Sec. 6. Effective January 1, 2002.)



831

On forms and at times prescribed by the board, it may require the assessor of any county or city to report any information in his possession concerning the value of State assessed property.

(Enacted by Stats. 1939, Ch. 154.)



832

The board may call on any State department, board, bureau, or commission for any assistance it can render.

(Enacted by Stats. 1939, Ch. 154.)



833

(a) Except as provided herein, all information required by the board or furnished in the property statement shall be held secret by the board and by any person or entity acquiring this information pursuant to subdivision (c). Information and records in the board s office which are not required to be kept or prepared by the board are not public documents and are not open to public inspection.

(b) This section shall not apply to maps filed pursuant to Section 326.

(c) Except as provided in Section 38706, the board may provide any assessment data in its possession to the assessor of any county. When requested by resolution of the board of supervisors of any county, or the city council of any city which prepares its own local roll, the board shall permit the auditor or the assessor of the county or city, or any duly authorized deputy or employee of that officer, to examine any and all records of the board.

(d) The board shall disclose information, furnish abstracts or permit access to any and all of its records to or by law enforcement agencies, grand juries, and other duly authorized legislative or administrative officials of the state pursuant to their authorization to examine these records.

(e) The board also may disclose information, records, and appraisal data relating to state assessment of companies engaged in interstate commerce to tax officials of other states having duties corresponding to those described by this chapter. This disclosure shall be limited to instances in which there is a reciprocal exchange of information by the states in which the interstate companies operate, and shall be made only pursuant to a written agreement between the agencies involved. This agreement shall provide that any request for information be in writing, shall specify the information to be exchanged, and shall require that any information furnished be used solely for tax administration purposes and otherwise shall be held secret. This agreement shall also provide that any information furnished be disclosed only to those persons whose duties or responsibilities require access and shall require that necessary safeguards be implemented to protect the confidentiality of the information. The request for information and any written material furnished pursuant to the request shall be open to inspection by the person to whom the information relates at the office of the board in Sacramento.

(f) Upon receiving any request for confidential information from any person or entity described in subdivision (c) or (e), the board shall promptly notify the state assessee to which the request relates of the identity of the person or entity requesting the information and a description of the information sought. Upon sending any information in response to the request, the board shall simultaneously provide to the state assessee to which the request relates notification describing the information so transmitted and the identity of the person or entity to whom the information was transmitted.

(Amended by Stats. 2001, Ch. 407, Sec. 6.5. Effective January 1, 2002.)



834

The board may destroy any documents containing information obtained from taxpayers when six years have elapsed since the lien date for the taxes for which that information was obtained. Those documents may be destroyed when three years have elapsed since the lien date if the documents have been microfilmed, microfiched, imaged, or otherwise preserved on a medium that provides access to the documents.

(Amended by Stats. 1998, Ch. 583, Sec. 3. Effective January 1, 1999.)






ARTICLE 6. State Assessed Property Escaping Assessment

861

If any property subject to assessment by the board pursuant to Section 19 of Article XIII of the Constitution escapes assessment, the board shall assess it in accordance with Section 864 at its value on the lien date of the year in which it escaped assessment.

(Added by Stats. 1977, Ch. 147.)



862

When an assessee, after a request by the board, fails to file a property statement by the date specified in Section 830 or files with the board a property statement or report on a form prescribed by the board with respect to state-assessed property and the statement fails to report any taxable tangible property information accurately, regardless of whether or not this information is available to the assessee, to the extent that these failures cause the board not to assess the property or to assess it at a lower valuation than it would have if the property information had been reported accurately, the property shall be assessed in accordance with Section 864, and a penalty of 10 percent shall be added to the additional assessment. If the failure to report or the failure to report accurately is willful or fraudulent, a penalty of 25 percent shall be added to the additional assessment. If the assessee establishes to the satisfaction of the board that the failure to file an accurate property statement was due to reasonable cause and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the board shall order the penalty abated, in whole or in part, provided that the assessee has filed with the board written application for abatement of the penalty within the time prescribed by law for the filing of applications for assessment reductions.

(Amended by Stats. 2011, Ch. 351, Sec. 14. Effective January 1, 2012.)



863

If any state assessee or his agent willfully conceals, fails to disclose, removes, transfers, or misrepresents state-assessed property in order to evade taxation and this action results in state-assessed property escaping assessment, or if any state assessee or his agent through fraudulent act or fraudulent omission or through collusion between the state assessee or his agent and the board, its officers, or employees causes any state-assessed property to escape assessment, a penalty shall be imposed as follows:

(a) Insofar as values escaping assessment are part of the unit value, 25 percent of the additional unit assessed value shall be added to the unallocated unit assessment.

(b) Insofar as the values escaping assessment relate to the assessment of nonunitary property, 25 percent of the additional assessment shall be added to the nonunitary assessment.

(Added by Stats. 1977, Ch. 147.)



864

(a) Property which is found to have escaped assessment may either be added to the roll for the fiscal year in which it is discovered or included with the assessments for the succeeding fiscal year. To the escaped assessment, there shall be added, in lieu of interest, three-quarters of 1 percent of the escaped assessed value for each month or fraction thereof from December 10 of the year in which the escaped assessment should have been enrolled to the date the escaped assessment is added to the board roll; provided, however, that an assessment in lieu of interest shall not be added if the escape was due to an error, other than an erroneous opinion of value, on the part of the board. The property shall be taxed at the rates applicable to assessments on the roll to which it is added.

(b) If the escaped assessment is made as a result of an audit which discloses that property assessed to the party audited has been excessively assessed for any year covered by the audit which falls within the period provided for corrections under Section 4876, the excessive assessments together with any assessment in lieu of interest under subdivision (c) shall be an offset against proposed escaped assessments, including accumulated penalties and additional assessments in lieu of interest. If the excessive assessments exceed the escaped assessments, including penalties and assessments in lieu of interest, the excess may either be credited to the roll for the fiscal year in which it is discovered or deducted from the assessment for the succeeding fiscal year.

(c) Whenever the excessive assessments were due to clerical errors or other errors by the board not involving exercise of judgment, there shall be added, in lieu of interest, three-quarters of 1 percent of the excessive assessment for each month or fraction thereof, from December 10 of the year in which the excessive assessment was enrolled to the date the excessive assessment is credited to the board roll or to the date the excessive assessment is deducted from the assessment from the succeeding fiscal year, as provided in subdivision (b).

(Amended by Stats. 1982, Ch. 1465, Sec. 11.)



865

When the value of a state assessee s unitary property that lies in more than one tax-rate area has been underallocated to one or more tax-rate areas and overallocated by a like amount to one or more other tax-rate areas for any reason, the misallocation shall be corrected by the board either by orders directing local auditors to amend the rolls for the fiscal year in which the misallocation is discovered or by changes on the board rolls for the fiscal year succeeding discovery.

(Added by Stats. 1977, Ch. 147.)



866

Any assessment to which the penalty provided in Section 863 must be added shall be made within six years of July 1 of the assessment year in which the property escaped assessment. Any other escaped assessment shall be made within four years of July 1 of the assessment year in which the property escaped assessment.

(Repealed and added by Stats. 1977, Ch. 147.)



867

An assessment made pursuant to this article against real property for the year or years in which such real property escaped assessment shall not create or impose a lien or charge on such real property for taxes, interest, or penalty if (1) such real property has been transferred or conveyed to a bona fide purchaser for value prior to the date of such assessment and the showing thereof on the secured roll with the date of entry specified thereon; or (2) such real property is subject to a lien of a bona fide encumbrance for value created and attaching prior to the date of such assessment and the showing thereof on the secured roll with the date of entry specified thereon. In such cases, the tax collector may record with the county recorder of any county a certificate which shall set forth the name of the person who would have been the assessee in the year in which such real property escaped assessment and the amount or amounts of any such assessments and penalties. From the date of the recording of such certificate, a lien shall be created and shall attach against any real property owned by such person in the county or counties in which any such certificates may have been recorded, which lien shall have the force, effect and priority of a judgment lien.

The tax collector, with the approval of the board of supervisors, may at any time release all or any portion of real property subject to any lien created or attaching by the recording of such a certificate from such lien or subordinate such lien to other liens and encumbrances if he or she determines that the assessment or taxes are sufficiently secured by a lien on other property belonging to the person named in such a certificate or that the release or subordination will not endanger or jeopardize the collection of such assessment or taxes.

A written certification by the tax collector to the effect that real property subject to any lien imposed by the recording of the certificate as hereinbefore provided has been released from such lien or that such lien has been subordinated to other liens shall be conclusive evidence as to any bona fide purchaser, encumbrancer, or lessee that such lien has been released or has been subordinated as set forth in such written certification. Such written certification may be recorded with the county recorder of any county.

(Amended by Stats. 1992, Ch. 523, Sec. 9. Effective January 1, 1993.)



868

If, before the expiration of the time prescribed in Section 866 for making an escape assessment, the taxpayer has consented in writing to allow an assessment after that time, the assessment may be made by the board at any time prior to the expiration of the period agreed upon. The period may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(Added by Stats. 1983, Ch. 1281, Sec. 18. Effective September 30, 1983.)









CHAPTER 5. Special Types of Property

ARTICLE 1. Generally

982

The undistributed or unpartitioned property of deceased persons may be assessed to the heirs, guardians, conservators, executors, or administrators. A payment of taxes by any one of them binds each of the other parties in interest for his proportionate share.

(Amended by Stats. 1979, Ch. 730.)



982.1

If real property of a deceased person is distributed to the State because there are no known heirs or because the estate or any portion thereof is to be distributed to heirs, devisees, or legatees whose whereabouts are unknown, such real property shall be assessed to the estate of the decedent and to the State of California. Such assessment shall involve no liability on the part of the State to pay taxes except as provided by Sections 4986.5 and 4986.6.

(Added by Stats. 1951, Ch. 122.)



983

Property in litigation in possession of a county treasurer, court, county clerk, or receiver shall be assessed to the officer in possession, and the taxes shall be paid under the direction of the court.

(Enacted by Stats. 1939, Ch. 154.)



984

Water ditches constructed for mining, manufacturing, or irrigation purposes and toll roads shall be assessed like real estate, at a rate per mile for that portion of the property lying within the county.

(Enacted by Stats. 1939, Ch. 154.)



985

Every toll bridge connecting two or more counties shall be assessed in equal proportions in the counties it connects.

(Enacted by Stats. 1939, Ch. 154.)



986

The full value of a work of art, still owned by the artist who created it and which has never been sold nor exhibited for profit, is the full value of the materials which constitute the work of art.

(Amended by Stats. 1974, Ch. 311.)



987

The assessment of lands owned by a local government that are located outside its boundaries shall be as specified in Section ll of Article XIII of the Constitution. The State Board of Equalization shall compute for each assessment year, on or before the lien date of that assessment year, the ratio to be applied to land assessed as of the 1966 lien date and the ratio to be applied to land assessed as of the 1967 lien date in the manner specified in subdivision (b) of Section 11 of Article XIII of the Constitution.

(Added by Stats. 1977, Ch. 246.)



988

(a) The full value of motion pictures, including the negatives and prints thereof, is the full value of only the tangible materials upon which such motion pictures are recorded. Such full value does not include the value of, or any value based upon, any intangible rights, such as the copyright or the right to reproduce, copy, exhibit or otherwise exploit motion pictures or the negatives or prints thereof.

(b) As used in this section, motion pictures includes those intended for transmission, exhibition, or exploitation, by any means or method and whether or not production thereof has been completed.

(c) As used in this section, negatives and prints includes any film or other tangible property, and reproductions thereof, upon which is recorded by any means or method the sound or action of motion pictures, in positive, negative, or any other form.

(Amended by Stats. 1974, Ch. 311.)



989

Unredeemed pledged goods in the possession of a pawnbroker, but not owned by him to hold and dispose of as his property, shall not be assessed to him.

(Added by Stats. 1968, Ch. 420.)



990

Where migratory livestock are ranged in two or more counties during the year, the assessors of the counties interested may meet and prorate the number of stock to be assessed in each county, taking into consideration the time such stock ranged in each county.

(Added by Stats. 1968, Ch. 542.)



994

The following vehicles and equipment, with the exception of implements of husbandry which are subject to the provisions of Sections 410 to 414, inclusive, shall be subject to the provisions of this section, notwithstanding the provisions of Section 10758:

(a) Steel-wheeled and track-laying equipment shall not be subject to the license fees imposed pursuant to Part 5 (commencing with Section 10701) of Division 2 of this code, but shall be assessed in the county where it has situs on the lien date.

(b) Rubber-tired equipment, except commercial vehicles and cranes registered under the Vehicle Code and which are licensed under Part 5 (commencing with Section 10701) of Division 2 of this code, which must be moved or operated under permit issued pursuant to Section 35780 of the Vehicle Code, shall be assessed in the county where it has situs on the lien date, but the assessee of such property shall be allowed to deduct from the amount of property tax the amount of any fee paid on such vehicle under Part 5 (commencing with Section 10701) of Division 2 of this code, if such fee is paid prior to the lien date for the calendar year in which the lien date occurs.

(c) Rubber-tired cranes and commercial vehicles which must be moved or operated under permit issued pursuant to Section 35780 of the Vehicle Code, and rubber-tired equipment that does not require a permit, which cranes, vehicles, and equipment are registered under the Vehicle Code and licensed under Part 5 (commencing with Section 10701) of Division 2 of this code, shall not be otherwise assessed for purposes of property taxation.

(Amended by Stats. 1977, Ch. 246.)



995

Storage media for computer programs shall be valued on the 1972 lien date and thereafter as if there were no computer program on such media except basic operational programs. Otherwise, computer programs shall not be valued for purpose of property taxation.

As used in this section, storage media for computer programs may take the form of, but are not limited to, punched cards, tapes, discs or drums on which computer programs may be embodied or stored.

As used in this section, a computer program may be, but is not limited to a set of written instructions, magnetic imprints, required documentation or other process designed to enable the user to communicate with or operate a computer or other machinery.

(Amended by Stats. 1973, Ch. 990.)



995.2

The term basic operational program, as used in Section 995, means a computer program that is fundamental and necessary to the functioning of a computer. A basic operational program is that part of an operating system including supervisors, monitors, executives, and control or master programs that consist of the control program elements of that system.

For purposes of this section, the terms control program and basic operational program are interchangeable. A control program, as opposed to a processing program, controls the operation of a computer by managing the allocation of all system resources, including the central processing unit, main storage, input/output devices and processing programs. A processing program is used to develop and implement the specific applications that the computer is to perform. Its operation is possible only through the facilities provided by the control program. It is not in itself fundamental and necessary to the functioning of a computer.

Excluded from the term basic operational program are processing programs, which consist of language translators, including, but not limited to, assemblers and compilers; service programs, including, but not limited to, data set utilities, sort/merge utilities, and emulators; data management systems, also known as generalized file-processing software; and application programs, including, but not limited to, payroll, inventory control, and production control. Also excluded from the term basic operational program are programs or parts of programs developed for or by a user if they were developed solely for the solution of an individual operational problem of the user.

A control program, as used in this section, includes the following functions: selection, assignment, and control of input and output devices; loading of programs, including selection of programs from a system resident library; handling the steps necessary to accomplish job-to-job transition; controlling the allocation of memory; controlling concurrent operation of multiple programs or computers; and protecting data from being inadvertently destroyed as a result of operator program error.

(Amended by Stats. 1999, Ch. 83, Sec. 172. Effective January 1, 2000.)



996

(a) Returnable containers shall be assessed only to the person in possession thereof on the lien date, provided such person is not under a legally enforceable duty to return the containers for reuse. For the purpose of this section, a person is not under a legally enforceable duty to return returnable containers for reuse merely because such person has the right to return such containers at his election for a sum of money equal to the deposit or similar charge paid by him upon his acquisition of the containers.

(b) If a deposit or similar charge is paid by the buyer of the contents with respect to returnable containers assessable in the manner provided by this section, the cash value of such returnable containers after initial use shall be the cost of such containers, less depreciation, but shall not be less than the deposit or similar charge.

(c) As used in this section the term returnable containers means containers used to package soft drink beverages and of a kind customarily returned by the buyer of the contents for reuse.

(Added by Stats. 1973, Ch. 1044.)



997

(a) The cash value of records of persons engaged in a business or profession for purposes of this division is the cash value only of the tangible material upon which, or in which, such records are recorded, maintained or stored. Such cash value shall be determined without inclusion of or consideration of the intangible value of the information or data so recorded, maintained or stored, nor the intangible right to utilize such information or data.

(b) As used in this section records includes all written documents and photographic reproductions thereof, recorded data, research notes, calculations, and indices maintained or utilized by persons engaged in a business or profession.

(c) Nothing in this section shall prohibit a determination of full cash value for (1) books, (2) old newspapers on microfilm, (3) computer programs and storage media for such programs taxable pursuant to Section 995, (4) records which are held for sale in the ordinary course of business, or (5) records which are purchased from a person who held such records in an inventory of goods for sale in the ordinary course of business. Records sold only when a business is sold shall not be considered as held for sale in the ordinary course of business.

(d) Nothing in this section shall prohibit the consideration of research and development, engineering or similar costs in the valuation of tangible property, other than records.

(Added by Stats. 1974, Ch. 456.)



998

(a) The full value of a time-share estate or a time-share use subject to tax under this division shall be determined by finding the real property value of the interest involved and shall not include the value of any nonreal property items, including, but not limited to, vacation exchange rights, vacation conveniences and services, and club memberships. Accordingly, the full value of a time-share estate or time-share use may be determined by reference to resort properties, condominiums, cooperatives, or other properties which are similar in size, type, and location to the property subject to time-share ownership and are not owned on a time-share basis. The aggregate assessed value of all the time-share estates or uses relating to a single lot, parcel, unit, or other segment of real property shall be determined by adding (1) the fair market value of the similar lot, parcel, unit, or other segment not owned on a time-share basis, and (2) an amount necessary to reflect any increase or decrease to the market value attributable to the fact that the property is marketed in increments of time, or by any alternate method which will determine the real property value without regard to any nonreal property items which may be included.

(b) Nothing in this section shall authorize a reassessment of real property as a result of the creation or transfer of a time-share interest in the property unless the creation or transfer of the time-share interest constitutes a change in ownership under Chapter 2 (commencing with Section 60) of Part 2 and Section 2 of Article XIII?A of the California Constitution.

(c) For purposes of this section, time-share estate and time-share use shall have the meanings set forth in paragraph (x) of Section 11212 of the Business and Professions Code, and time-share interest shall refer to both time-share estates and time-share uses.

(d) Nothing in this section may be construed as requiring the assessment of any property at less than fair market value as required by Section 401.

(Amended by Stats. 2004, Ch. 697, Sec. 19. Effective January 1, 2005.)






ARTICLE 2. Goods in Transit

1016

As used in this article, intrastate water carrier means a person engaged in the intrastate transportation of goods by water.

(Enacted by Stats. 1939, Ch. 154.)



1017

As used in this article, goods in transit means personal property which, on the lien date, is in transit and is possessed or controlled and managed by an intrastate water carrier.

(Enacted by Stats. 1939, Ch. 154.)



1018

As used in this article, residence of the owner means the county where the goods in transit were produced or from which the shipment was made, if the owner owns real property other than possessory interests there, or, if he does not own real property other than possessory interests there, his place of domicile.

(Enacted by Stats. 1939, Ch. 154.)



1019

Goods in transit have the residence of the owner as their situs for taxation.

(Enacted by Stats. 1939, Ch. 154.)



1020

Every intrastate water carrier shall file a copy of the bill of lading or manifest for all goods in transit with the forwarding agent or warehouse proprietor for delivery to the assessor of his county. If the goods are delivered for transportation by other persons, the intrastate water carrier shall report the goods in transit to the assessor of the county from which they were received.

(Enacted by Stats. 1939, Ch. 154.)



1021

The copy of the bill of lading or manifest shall show the description, value, consignor and consignee of the goods.

(Enacted by Stats. 1939, Ch. 154.)



1022

Every person who violates any provision of this article is guilty of a misdemeanor.

(Enacted by Stats. 1939, Ch. 154.)






ARTICLE 5. Vessels

1136

A ferry is a place where passengers and freight are regularly transported by water between two fixed termini under authority of law so to do.

(Enacted by Stats. 1939, Ch. 154.)



1137

Where a ferry connects points in more than one county, the wharves, storehouses, and stationary property connected with it shall be assessed in the county where located, and the ferryboats shall be assessed in equal proportions in the counties it connects.

(Enacted by Stats. 1939, Ch. 154.)



1138

Vessels documented outside of this State and plying in whole or in part in its waters, the owners of which reside in this State, shall be assessed in this State.

(Enacted by Stats. 1939, Ch. 154.)



1139

Except as otherwise provided in this article, when the owner or master of a taxable vessel gives written notice of its habitual place of mooring when not in service to the assessor of the county where the vessel is documented, the vessel shall be assessed only in the county where habitually moored.

(Enacted by Stats. 1939, Ch. 154.)



1140

Vessels, except ferryboats, regularly engaged in transporting passengers or cargo between two or more ports and vessels concerning which notice of habitual place of mooring has not been given shall be assessed only in the county where documented.

(Enacted by Stats. 1939, Ch. 154.)



1141

Vessels not required to be documented shall be assessed in the county where habitually moored when not in service.

(Enacted by Stats. 1939, Ch. 154.)






ARTICLE 6. Certificated Aircraft

1150

As used in this article, certificated aircraft means aircraft operated by an air carrier or foreign air carrier engaged in air transportation, as defined in Section 40102(a)(2), (5), (6), and (21) of Title 49 of the United States Code, while there is in force a certificate or permit issued by the Federal Aviation Administration, or its successor, authorizing such air carrier to engage in such transportation.

(Amended by Stats. 2011, Ch. 351, Sec. 15. Effective January 1, 2012.)



1151

Certificated aircraft shall be deemed to be situated in this state only to the extent that such aircraft are normally physically present within the state, whether in flight or on the ground. To determine such extent for purposes of property taxation, the allocation formula specified by Section 1152 shall be applied.

(Added by Stats. 1968, Ch. 1306.)



1152

The allocation formula to be used by each assessor is as follows:

(a) The time in state factor is the proportionate amount of time, both in the air and on the ground, that certificated aircraft have spent within the state during a representative period as compared to the total time in the representative period. For purposes of this subdivision, all time, both in the air and on the ground, that certificated aircraft have spent within the state prior to the aircraft s first entry into the revenue service of the air carrier in control of the aircraft on the current lien date shall be excluded from the time in state factor. This factor shall be multiplied by 75 percent.

(b) The arrivals and departures factor is the proportionate number of arrivals in and departures from airports within the state of certificated aircraft during a representative period as compared to the total number of arrivals in and departures from airports during the representative period. This factor shall be multiplied by 25 percent.

(c) For the 1983 84 fiscal year and fiscal years thereafter, in computing the time-in-state factor, on each occasion during the representative period that a certificated aircraft has spent 720 or more consecutive hours on the ground, all ground time in excess of 168 hours shall be excluded from the time in state attributable to that aircraft.

(d) The time-in-state factor shall be added to the arrivals and departures factor.

(e) The figure produced by application of subdivision (d) equals the allocation to be applied to full cash value to determine the value to which the assessment ratio shall be applied.

(Amended by Stats. 1982, Ch. 1219, Sec. 1.)



1153

After consulting with the assessors of the counties in which aircraft of an air carrier normally make physical contact, the board shall designate for each assessment year the representative period to be used by the assessors in assessing the aircraft of the carrier.

(Added by Stats. 1968, Ch. 1306.)



1153.5

(a) The Aircraft Advisory Subcommittee of the California Assessors Association shall, after soliciting input from commercial air carriers operating in the state, do both of the following:

(1) On or before March 1, 2006, and on or before each March 1 thereafter, designate a lead county assessor s office for each commercial air carrier operating certificated aircraft in this state in that assessment year.

(2) Every third year thereafter, redesignate a lead county assessor s office for each of these air carriers, unless an air carrier and its existing lead county assessor s office concur to waive this redesignation.

(b) The lead county assessor s office described in subdivision (a) shall do all of the following:

(1) Calculate, pursuant to Section 401.17, an unallocated value of the certificated aircraft of each commercial air carrier to which he or she is designated.

(2) Electronically transmit to the assessor of each county in which the property described in paragraph (1) has situs for the assessment year the values determined by the lead county assessor s office under paragraph (1).

(3) Receive the property statement, as described in subdivision (l) of Section 441, of each commercial air carrier to which he or she is designated.

(4) Lead the audit team described in subdivision (d) when that team is conducting an audit of a commercial air carrier to which he or she is designated.

(5) Notify, in writing, each commercial air carrier for which he or she has been designated of this designation on or before the first March 15 that follows that designation.

(c) (1) Notwithstanding subdivision (b), the county assessor of each county in which the personal property of a commercial air carrier has situs for an assessment year is solely responsible for assessing that property, applying the allocation formula set forth in Section 1152, and enrolling the value of the property in that county, but, in determining the unallocated fleet value for each make, model, and series of certificated aircraft of a commercial air carrier, the assessor may consult with the lead county assessor s office designated for that commercial air carrier.

(2) The lead county assessor s office is subject to Section 322 of Title 18 of the California Code of Regulations and Sections 408, 451, and 1606 to the same extent as the assessor described in paragraph (1).

(d) Notwithstanding Section 469, an audit of a commercial air carrier shall be conducted once every four years on a centralized basis by an audit team of auditor-appraisers from at least one, but not more than three, counties, as determined by the Aircraft Advisory Subcommittee of the California Assessors Association. An audit, so conducted, shall encompass all of the California Personal Property and fixtures of the air carrier and is deemed to be made on behalf of each county for which an audit would otherwise be required under Section 469.

(e) This section shall remain in effect only until December 31, 2015, and as of that date is repealed.

(Amended by Stats. 2010, Ch. 228, Sec. 3. Effective January 1, 2011. Repealed as of December 31, 2015, by its own provisions.)



1154

(a) As used in this section, air taxi means aircraft used by an air carrier which does not utilize aircraft having a maximum passenger capacity of more than 60 seats or a maximum payload capacity of more than 18,000 pounds in air transportation and which holds a certificate of public convenience and necessity or other economic authority issued by the United States Department of Transportation, or its successor.

(b) Air taxis which are operated in scheduled air taxi operations are not subject to the provisions of Part 10 (commencing with Section 5301) of this division and shall be assessed in accordance with the allocation formula set forth in Section 1152.

(c) All other air taxis shall be assessed in the county where the aircraft is habitually situated in the same manner and at the same ratio as other personal property in the county subject to general property taxation. Such aircraft shall be taxed at the same rate and in the same manner as all other property on the unsecured roll.

(Amended by Stats. 2012, Ch. 362, Sec. 1. Effective January 1, 2013.)



1155

For purposes of Section 404, certificated aircraft shall be deemed to be situated only in those taxing agencies in which the aircraft normally make physical contact with sufficient regularity to entitle such agencies to tax the aircraft under the laws and Constitution of the United States. Flight time within the state shall be allocated as follows:

(a) If the aircraft takes off in one taxing agency which is entitled to tax (within the meaning of the preceding sentence) and lands in another agency which is entitled to tax, the flight time between such taxing agencies shall be allocated one-half to each such agency.

(b) If the aircraft arrives from out of state or leaves the state, the flight time from or to the state boundary shall be allocated to the taxing agency entitled to tax in which the aircraft first lands or last takes off, as the case may be.

(Added by Stats. 1968, Ch. 1306.)



1156

Nothing in this article shall be construed to enlarge the right of any taxing agency to tax certificated aircraft in a manner not permitted by the laws or Constitution of the United States.

(Added by Stats. 1968, Ch. 1306.)






ARTICLE 7. Fractionally Owned Aircraft

1160

For purposes of this article, all of the following apply:

(a) The following terms have the following meanings:

(1) Aircraft has the same meaning as specified in Section 5303.

(2) Fleet means all aircraft operated by a manager of a fractional ownership program.

(3) Fleet type means aircraft classified by make, model, and series operated by a manager of a fractional ownership program.

(4) Fractionally owned aircraft or aircraft operated in fractional ownership programs means those aircraft registered with the Federal Aviation Administration as fractionally owned aircraft.

(5) Landing means physical contact involving the embarking or disembarking of crew, passengers, or freight, and that physical contact did not arise unintentionally as the result of an emergency.

(b) Revenues derived from the taxation of fractionally owned aircraft under this article shall be distributed in accordance with Chapter 6 (commencing with Section 5451) of Part 10 of this division.

(c) Fractionally owned aircraft shall be assessed under this article only if a lead county assessor accepts a designation as lead county assessor under Section 1162.

(Added by Stats. 2007, Ch. 180, Sec. 4. Effective August 24, 2007.)



1161

(a) Notwithstanding any other law, fractionally owned aircraft that has situs in this state shall be assessed on a fleetwide basis to the manager in control of the fleet and a notice of that assessment shall be issued to that manager.

(1) Any fractionally owned aircraft that has been annually assessed for the fiscal years preceding the 2007 08 fiscal year shall be assessed under this article commencing with the 2007 08 fiscal year.

(2) For fractionally owned aircraft that have not been annually assessed for the fiscal years preceding the 2007 08 fiscal year, assessment under this article applies for the 2007 08 fiscal year and for each fiscal year thereafter, and for preceding fiscal years for which an assessment was not made, and for which a statute of limitations either does not apply or has been waived.

(b) A fleet of fractionally owned aircraft establishes situs in this state if an aircraft within the fleet makes a landing in the state.

(c) A fleet of fractionally owned aircraft shall be assessed on an allocated basis. An allocation factor shall be established in each county for each fleet type of fractionally owned aircraft for which situs in this state has been established as described in subdivision (b). This allocation factor is a fraction, the numerator of which is the total number of landings and departures made by the fleet type in the county during the previous calendar year and the denominator of which is the total number of landings and departures made by the fleet type worldwide during the previous calendar year.

(Added by Stats. 2007, Ch. 180, Sec. 4. Effective August 24, 2007.)



1162

(a) On or before October 1, 2007, the Aircraft Advisory Subcommittee of the California Assessors Association may designate a lead county assessor s office for each manager in control of a fleet of fractionally owned aircraft.

(b) If a lead county assessor s office is designated under subdivision (a), and that assessor s office accepts that designation, the lead county assessor s office described in subdivision (a) shall do all of the following:

(1) Notify, in writing, each manager in control of a fleet of fractionally owned aircraft for which the lead county assessor has been designated of this designation on or before the first October 15 that follows that designation.

(2) Receive the property statement, as described in subdivision (l) of Section 441, of each manager in control of a fleet of fractionally owned aircraft for which the lead county assessor has been designated.

(3) Calculate, pursuant to Sections 5363 and 5364, an unallocated value of all fractionally owned aircraft for each manager in control of a fleet of fractionally owned aircraft for which the lead county assessor has been designated.

(4) Electronically transmit to the assessor of each county in which a fleet of fractionally owned aircraft has situs for the assessment year the value determined by the lead county assessor s office under paragraph (3) and the allocation factor described in subdivision (c) of Section 1161.

(5) Lead the audit team described in subdivision (d) when that team is conducting an audit of each manager in control of a fleet of fractionally owned aircraft for which the lead county assessor has been designated.

(c) (1) Notwithstanding subdivision (b), the county assessor of each county in which a fleet of fractionally owned aircraft has situs for an assessment year is solely responsible for assessing that property by multiplying the unallocated value of each fleet type by the allocation factor described in subdivision (c) of Section 1161, and enrolling the total allocated value for the fleet type. In appraising the unallocated value of the fleet type, the assessor may consult with the lead county assessor s office designated for that fleet.

(2) The lead county assessor s office is subject to Section 322 of Title 18 of the California Code of Regulations and Sections 408, 451, and 1606 to the same extent as the assessor described in paragraph (1).

(d) Notwithstanding Section 469, an audit of each manager in control of a fleet of fractionally owned aircraft may be conducted once every four years on a centralized basis by an audit team of auditor-appraisers from at least one, but not more than three, counties, as determined by the Aircraft Advisory Subcommittee of the California Assessors Association. An audit, so conducted, shall encompass all of the California personal property and fixtures of the manager of the fleet of fractionally owned aircraft and is deemed to be made on behalf of each county for which an audit would otherwise be required under Section 469.

(Added by Stats. 2007, Ch. 180, Sec. 4. Effective August 24, 2007.)









CHAPTER 6. Assessor’s Office Equipment

1251

The board of supervisors shall furnish the assessor with the necessary office equipment, consisting of proper books, blanks, maps, office room, furniture, and stationery.

(Enacted by Stats. 1939, Ch. 154.)



1252

If the board of supervisors fails to furnish the assessor with the necessary office equipment, then, on the assessor s application, the State Board of Equalization shall furnish it.

(Enacted by Stats. 1939, Ch. 154.)



1253

In any event, the cost of furnishing the assessor s necessary office equipment is a county charge, payable like other county charges from the county general fund.

(Enacted by Stats. 1939, Ch. 154.)



1254

The State Board of Equalization shall prescribe the forms for the books, blanks, and maps, and may require the map books to:

(a) Be indexed by owners names.

(b) Show improvements and assessed value.

(Enacted by Stats. 1939, Ch. 154.)



1255

The maps shall show the private lands owned or claimed in the county so as to provide a legal description of the lands.

(Enacted by Stats. 1939, Ch. 154.)



1256

At the request of the assessor, the board of supervisors shall authorize and direct the assessor to prepare, or to supervise the preparation of, maps and block-books as may be needed for the assessor s office to meet the requirements of the state board with respect thereto. All costs incurred in connection therewith shall be a charge against the county general fund, payable in the same manner as other county charges. This procedure shall be in addition to any other procedure relating to matters as may otherwise be provided by law.

(Amended by Stats. 1993, Ch. 1187, Sec. 19.5. Effective January 1, 1994.)






CHAPTER 7. Responsibility of Assessor

1361

The assessor and his sureties are liable on his official bond for all taxes on property which is unassessed through his wilful failure or neglect.

(Enacted by Stats. 1939, Ch. 154.)



1362

Any taxpayer having the necessary knowledge may file with the board of supervisors an affidavit, alleging that certain property has escaped taxation through the wilful failure or neglect of the assessor, and giving the best description of the property that he can.

(Enacted by Stats. 1939, Ch. 154.)



1363

The board of supervisors shall then direct the district attorney to commence an action on the assessor s bond for the amount of taxes lost through the assessor s wilful failure or neglect.

(Enacted by Stats. 1939, Ch. 154.)



1364

On the trial of the action, the value of the property unassessed shall be shown and judgment entered for the amount of taxes that should have been collected on it. The amount thus recovered shall be distributed like money received on redemption.

(Enacted by Stats. 1939, Ch. 154.)



1365

(a) The county assessor and the employees of the assessor s office shall not engage in any gainful profession, trade, business or occupation whatsoever for any person, firm, or corporation, or be so engaged in their own behalf, which profession, trade, business, or occupation is incompatible or involves a conflict of interest with their duties as officers and employees of the county. Conflict of interest shall include receipt of compensation or gifts from private persons or firms for advice or other services relating to the taxation or assessment of property.

(b) If the board of supervisors or the Attorney General finds that the assessor has violated any of the provisions of subdivision (a), such violation shall constitute malfeasance in office on the part of the assessor.

(c) If the assessor or the Attorney General finds that any of the employees of the assessor s office has violated any provision of subdivision (a), such violation shall be grounds for dismissal of such employee by the assessor.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 147.)



1366

Every assessor who fails to complete the local roll, or to transmit the statistical statement to the State Board of Equalization, forfeits one thousand dollars to the county, to be recovered on his official bond in an action brought in the name of the people by the Attorney General, when directed to do so by the board.

(Added by Stats. 1939, Ch. 154.)



1367

Every county assessor shall ascertain the total assessed value of homes receiving the homeowners property tax exemption described in Section 218 and shall report to the board during each fiscal year, commencing with the 1979 80 fiscal year, the total valuation of properties receiving such exemption each year.

(Added by Stats. 1979, Ch. 242.)









PART 3. EQUALIZATION

CHAPTER 1. Equalization by County Board of Equalization

ARTICLE 1. Generally

1601

(a) For purposes of this article, county board shall mean a county board of supervisors meeting as a county board of equalization or an assessment appeals board.

(b) In counties of the first class, the clerk shall give notice of the time the county board will meet to equalize assessments by publication in a newspaper.

(c) In all other counties, immediately upon delivery of the roll to the auditor, the clerk shall give notice of the period during which assessment protests will be accepted, the place where they may be filed, and the time the county board will meet to equalize assessments by publication in a newspaper, if any is printed in the county, or, if none, as directed by the board of supervisors.

(Amended by Stats. 1974, Ch. 180.)



1602

The roll or a copy thereof shall be made available for inspection by all interested parties during regular office hours of the officer having custody thereof.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 147.)



1603

(a) A reduction in an assessment on the local roll shall not be made unless the party affected or his or her agent makes and files with the county board a verified, written application showing the facts claimed to require the reduction and the applicant s opinion of the full value of the property. The form for the application shall be prescribed by the State Board of Equalization.

(b) (1) The application shall be filed within the time period from July 2 to September 15, inclusive. An application that is mailed and postmarked September 15 or earlier within that period shall be deemed to have been filed within the time period beginning July 2 and continuing through and including September 15.

(2) Notwithstanding paragraph (1), if the taxpayer does not receive the notice of assessment described in Section 619 at least 15 calendar days prior to the deadline to file the application described in this subdivision, the party affected, or his or her agent, may file an application within 60 days of receipt of the notice of assessment or within 60 days of the mailing of the tax bill, whichever is earlier, along with an affidavit declaring under penalty of perjury that the notice was not timely received.

(3) Notwithstanding paragraph (1), the last day of the filing period shall be extended to November 30 in the case of an assessee or party affected with respect to all property located in a county where the county assessor does not provide, by August 1, a notice, as described in Section 619, to all assessees of real property on the local secured roll of the assessed value of their real property as it shall appear or does appear on the completed local roll, including the annual increases in assessed value caused solely by increases in the valuation of property that reflect the inflation rate, not to exceed 2 percent, pursuant to the authority of subdivision (b) of Section 2 of Article XIII?A of the California Constitution.

(A) The county assessor shall notify the clerk of the county board of equalization and the county tax collector by April 1 of each year as to whether the notice specified in this paragraph will be provided by August 1.

(B) The clerk shall certify the last day of the filing period and shall immediately notify the State Board of Equalization as to whether the last day of the filing period for the county will be September 15 or November 30.

(C) The State Board of Equalization shall maintain a statewide listing of the time period to file an application in each county.

(D) The provisions of Section 621 may not be substituted as a means of providing the notice specified in this paragraph.

(4) If a final filing date specified in this subdivision falls on Saturday, Sunday, or a legal holiday, an application that is mailed and postmarked on the next business day shall be deemed to have been filed within the requisite time period specified in this subdivision. If on any final filing date specified in this subdivision, the county s offices are closed for business prior to 5 p.m. or for that entire day, that day shall be considered a legal holiday for purposes of this section.

(c) The application may be filed within 12 months following the month in which the assessee is notified of the assessment, if the party affected or his or her agent and the assessor stipulate that there is an error in the assessment as the result of the exercise of the assessor s judgment in determining the full cash value of the property and a written stipulation as to the full cash value and assessed value is filed in accordance with Section 1607.

(d) Upon the recommendation of the assessor and the clerk of the county board of equalization, the board of supervisors may adopt a resolution providing that an application may be filed within 60 days of the mailing of the notice of the assessor s response to a request for reassessment pursuant to paragraph (2) of subdivision (a) of Section 51, if all of the following conditions are met:

(1) The request for reassessment was submitted in writing to the assessor in the form prescribed by the State Board of Equalization and includes all information that is prescribed by the State Board of Equalization.

(2) The request for reassessment was made on or before the immediately preceding March 15.

(3) The assessor s response to the request for reassessment was mailed on or after September 1 of the calendar year in which the request for reassessment was made.

(4) The assessor did not reduce the assessment in question in the full amount as requested.

(5) The application for changed assessment is filed on or before December 31 of the year in which the request for reassessment was filed.

(6) The application for reduction in assessment is accompanied by a copy of the assessor s response to the request for reassessment.

(e) In the form provided for making an application pursuant to this section, there shall be a notice that written findings of facts of the local equalization hearing will be available upon written request at the requester s expense and, if not so requested, the right to those written findings is waived. The form shall provide appropriate space for the applicant to request written findings of facts as provided by Section 1611.5.

(f) The form provided for making an application pursuant to this section shall contain the following language in the signature block:

I certify (or declare) under penalty of perjury under the laws of the State of California that the foregoing and all information hereon, including any accompanying statements or documents, is true, correct, and complete to the best of my knowledge and belief and that I am (1) the owner of the property or the person affected (i.e., a person having a direct economic interest in the payment of the taxes on that property The Applicant, (2) an agent authorized by the applicant under Item 2 of this application, or (3) an attorney licensed to practice law in the State of California, State Bar No. ____, who has been retained by the applicant and has been authorized by that person to file this application.

(g) The clerk of a county board of equalization may accept an electronically filed application for changed assessment containing an electronic signature if all of the following criteria are met:

(1) The application complies with all other requirements for filing the application.

(2) The electronic signature is accompanied by the certification described in subdivision (f).

(3) The electronic signature is authenticated in a manner that is approved by the county board of supervisors, which manner may include, but is not limited to, the use of personal identification numbers the clerk has assigned to applicants.

(Amended by Stats. 2007, Ch. 195, Sec. 1. Effective January 1, 2008.)



1603.5

(a) In the event a duplicate application for reduction in assessment is filed with the county board, the clerk may accept only the first application for reduction filed by or on behalf of the taxpayer, and may reject any duplicate application for reduction.

(b) For purposes of this section, duplicate application for reduction means an application for reduction filed by an applicant, or by his or her agent or attorney on his or her behalf, subsequent to an application for reduction previously filed by or on behalf of the same applicant, that seeks the same relief with respect to the same property for the same year in issue. A subsequent application for reduction that seeks to amend a previously filed application for reduction shall not be considered a duplicate application for reduction for purposes of this section.

(Added by Stats. 1996, Ch. 388, Sec. 3. Effective January 1, 1997.)



1604

(a) (1) In counties of the first class, annually, on the fourth Monday in September, the county board shall meet to equalize the assessment of property on the local roll. It shall continue to meet for that purpose, from time to time, until the business of equalization is disposed of.

(2) In all other counties, annually, on the third Monday in July, the county board shall meet to equalize the assessment of property on the local roll. It shall continue to meet for that purpose, from time to time, until the business of equalization is disposed of.

(b) (1) An application for a reduction in an assessment filed pursuant to Section 1603 shall also constitute a sufficient claim for refund, if the applicant states in the application that the application is also intended to constitute a claim for refund pursuant to the provisions of Section 5097.

(2) The county board shall have no power to receive or hear any application for a reduction in an escaped assessment made pursuant to Section 531.1 nor a penal assessment levied in respect thereto, nor to reduce those assessments.

(c) If the county board fails to hear evidence and fails to make a final determination on the application for reduction in assessment of property within two years of the timely filing of the application, the applicant s opinion of value as reflected on the application for reduction in assessment shall be the value upon which taxes are to be levied for the tax year or tax years covered by the application, unless either of the following occurs:

(1) The applicant and the county board mutually agree in writing, or on the record, to an extension of time for the hearing.

(2) The application for reduction is consolidated for hearing with another application by the same applicant with respect to which an extension of time for the hearing has been granted pursuant to paragraph (1). In no case shall the application be consolidated without the applicant s written agreement after the two-year time period has passed or after an extension of the two-year time period previously agreed to by the applicant has expired.

The reduction in assessment reflecting the applicant s opinion of value shall not be made, however, until two years after the close of the filing period during which the timely application was filed. Further, this subdivision shall not apply to applications for reductions in assessments of property where the applicant has failed to provide full and complete information as required by law or where litigation is pending directly relating to the issues involved in the application.

(d) (1) When the applicant s opinion of value, as stated on the application, has been placed on the assessment roll pursuant to subdivision (c), and the application requested a reduction in the base year value of an assessment, the applicant s opinion of value shall remain on the roll until the county board makes a final determination on the application. The value so determined by the county board, plus appropriate adjustments for the inflation factor, shall be entered on the assessment roll for the fiscal year in which the value is determined. No increased or escape taxes other than those required by a purchase, change in ownership, or new construction, or resulting from application of the inflation factor to the applicant s opinion of value shall be levied for the tax years during which the county board failed to act.

(2) When the applicant s opinion of value has been placed on the assessment roll pursuant to subdivision (c) for any application other than an application requesting a reduction in base year value, the applicant s opinion of value shall be enrolled on the assessment roll for the tax year or tax years covered by that application.

(e) The county board shall notify the applicant in writing of any decision by that board not to hold a hearing on his or her application for reduction in assessment within the two-year period specified in subdivision (c). This notice shall also inform the applicant that the applicant s opinion of value as reflected on the application for reduction in assessment shall, as a result of the county board s failure to hold a hearing within the prescribed time period, be the value upon which taxes are to be levied in the absence of the application of either paragraph (1) or (2) of subdivision (c).

(Amended by Stats. 2010, Ch. 654, Sec. 7. Effective January 1, 2011.)



1605

(a) An assessment made outside of the regular assessment period is not effective for any purpose, including its review, equalization and adjustment by the county board, until the assessee has been notified thereof personally or by United States mail at the assessee s address as contained in the official records of the county assessor. For purposes of this subdivision, for counties in which the board of supervisors has adopted the provisions of subdivision (c) and the County of Los Angeles, receipt by the assessee of a tax bill based on that assessment shall suffice as the notice.

(b) Upon application for reduction in assessment pursuant to subdivision (a) of Section 1603, the assessment shall be subject to review, equalization, and adjustment by the county board. In the case of an assessment made pursuant to Article 2 (commencing with Section 75.10) of Chapter 3.5 of Part 0.5, or Article 3 (commencing with Section 501) of Chapter 3 of Part 2 that is made outside the regular assessment period as defined in subdivision (f), or an assessment made pursuant to Article 4 (commencing with Section 531) of Chapter 3 of Part 2, the application shall be filed with the clerk in accordance with the applicable of the following:

(1) In a county other than the County of Los Angeles or a county in which the board of supervisors has adopted a resolution in accordance with subdivision (c), no later than 60 days after the date of mailing printed on the notice of assessment, or the postmark therefor, whichever is later. If the taxpayer does not receive the notice of assessment described in Section 75.31 or 534 at least 15 calendar days prior to the deadline established in the foregoing sentence, the party affected, or his or her agent, may file the application within 60 days of the date of mailing printed on the tax bill or the postmark therefor, whichever is later, along with an affidavit declaring under penalty of perjury that the notice of assessment was not timely received.

(2) In the County of Los Angeles or any county in which the board of supervisors has adopted a resolution in accordance with subdivision (c), an application subject to this subdivision shall be filed within the period specified in that subdivision.

(c) The board of supervisors of any county may by resolution require that the application for reduction pursuant to subdivision (a) of Section 1603 be filed with the clerk no later than 60 days after the date of mailing printed on the tax bill or the postmark therefor, whichever is later.

(d) In counties where assessment appeals boards have not been created and are not in existence, at any regular meeting, the board of supervisors, on the request of the assessor or any taxpayer, shall sit as the county board to equalize any assessments made by the assessor outside the regular assessment period for those assessments. Notwithstanding any other provision of law to the contrary, in any county in which assessment appeals boards have been created and are in existence, the time for equalization of assessments made outside the regular assessment period for those assessments, including assessments made pursuant to Sections 501, 503, 504, 531, and 531.5, shall be prescribed by rules adopted by the board of supervisors.

(e) If an audit of the books and records of any profession, trade, or business pursuant to Section 469 discloses property subject to an escaped assessment for any year, then the original assessment of all property of the assessee at the location of the profession, trade, or business for that year shall be subject to review, equalization and adjustment by the county board of equalization or assessment appeals board pursuant to this chapter, except in those instances when that property had previously been equalized for the year in question by the county board of equalization or assessment appeals board. The application shall be filed with the clerk no later than 60 days after the date on which the assessee was notified. Receipt by the assessee of a tax bill based upon that assessment shall suffice as that notice.

(f) For purposes of subdivision (a), regular assessment period means January 1 to and including July 1 of the calendar year in which the assessment, other than escape assessments, should have been enrolled if it had been timely made.

(Amended by Stats. 2001, Ch. 744, Sec. 5. Effective January 1, 2002.)



1605.4

Equalization hearings shall be open and public except that, upon conclusion of the taking of evidence, the county board may deliberate in private in reaching a decision. An applicant may request the board to close to the public a portion of the hearing by filing a declaration under penalty of perjury that evidence is to be presented which relates to trade secrets the disclosure of which will be detrimental to the business interests of the owner of the trade secrets. If the board grants the request, only evidence relating to the trade secrets may be presented during the time the hearing is closed.

(Added by Stats. 1974, Ch. 180.)



1605.5

(a) (1) The county board shall hear applications for a reduction in an assessment in cases in which the issue is whether or not property has been subject to a change in ownership, as defined in Chapter 2 (commencing with Section 60) of Part 0.5, or has been newly constructed, as defined in Chapter 3 (commencing with Section 70) of Part 0.5.

(2) In any county that has established an assessment appeals board, the board of supervisors may, by ordinance, provide that it shall act as the county board of equalization for the purpose of hearing applications pursuant to this subdivision.

(3) This subdivision shall not be construed to alter, modify, or eliminate the right of an applicant under existing law to have a trial de novo in superior court with regard to the legal issue of whether or not that property has undergone a change in ownership or has been newly constructed so as to require reassessment.

(b) The county board shall hear and decide issues with respect to penalties assessed under Section 463, 482, or 504 where those issues arise in connection with an application timely filed under Section 1603 or 1605. The county board shall hear and decide penalty issues under this subdivision regardless of whether the taxpayer has filed an application for reduction disputing only penalty amounts or, during the appeal process, all nonpenalty issues are resolved.

(Amended by Stats. 1993, Ch. 387, Sec. 5. Effective January 1, 1994.)



1605.6

After the filing of an application for reduction of an assessment, the clerk of the county board of equalization shall set the matter for hearing and notify the applicant, or his or her designated representative, of the time and date of the hearing. Notice of the time, date, and place of the hearing shall be given not less than 45 days prior to the hearing, unless the assessor and the applicant, or the applicant s designated representative, stipulate orally or in writing to a shorter notice period. If the hearing on a particular application is vacated for any reason, the clerk of the county board of equalization shall notify the applicant, or the applicant s designated representative, of the new time, date, and place of the hearing not less than 10 days prior to the new hearing date, unless the assessor and the applicant, or the applicant s designated representative, stipulate orally or in writing to a shorter notice period, or the application has been heard by a hearing officer in accordance with Article 1.7 (commencing with Section 1636). At the option of the clerk of the county board of equalization, the notice required by this section may be electronically transmitted, if requested in writing by the taxpayer, to an electronic address designated by the taxpayer. The clerk may also opt to electronically transmit the notice required by this section to the assessor, if requested by the assessor, to an electronic address designated by the assessor.

(Amended by Stats. 1998, Ch. 695, Sec. 5. Effective January 1, 1999.)



1606

(a) (1) Any applicant for a change of an assessment on the local roll or the assessor, in those cases where the assessed value of the property involved, as shown on the current assessment roll, exceeds one hundred thousand dollars ($100,000) without regard to any exemptions, may initiate an exchange of information with the other party by submitting the following data to the other party and the clerk in writing:

(A) Information stating the basis of the party s opinion of value.

(B) When the opinion of value is to be supported with evidence of comparable sales, information identifying the properties with sufficient certainty such as by assessor parcel number, street address or legal description of the property, the approximate date of sale, the applicable zoning, the price paid, and the terms of the sale, if known.

(C) When the opinion of value is to be supported with evidence based on an income study, information relating to income, expenses and the capitalization method.

(D) When the opinion of value is to be supported with evidence of replacement costs, information relating to date of construction, type of construction, replacement cost of construction, obsolescence, allowance for extraordinary use of machinery and equipment, and depreciation allowances.

(2) To initiate an exchange of information, the initiating party shall submit the data required by paragraph (1) at least 30 days before the commencement of the hearing on the application. For purposes of determining the date upon which the exchange was deemed initiated, the date of postmark as affixed by the United States Postal Service, or the date certified by a bona fide private courier service on the envelope or package containing the information shall control.

(b) (1) Notwithstanding any limitation on assessed value contained in subdivision (a), if the initiating party has submitted the data required by subdivision (a) within the specified time, the other party shall submit to the initiating party and the clerk the following data:

(A) Information stating the basis of the other party s opinion of value.

(B) When the opinion of value is to be supported with evidence of comparable sales, information identifying the properties with sufficient certainty such as by assessor parcel number, street address or legal description of the property, the approximate date of sale, the applicable zoning, the price paid, and the terms of the sale, if known.

(C) When the opinion of value is to be supported with evidence based on an income study, information relating to income, expenses and the capitalization method.

(D) When the opinion of value is to be supported with evidence of replacement cost, information relating to date of construction, type of construction, replacement cost of construction, obsolescence, allowance for extraordinary use of machinery and equipment, and depreciation allowance.

(2) The other party shall submit the data required by this subdivision at least 15 days prior to the hearing. For purposes of determining the date upon which the other party responded to the exchange, the date of postmark as affixed by the United States Postal Service, or the date certified by a bona fide private courier service on the envelope or package containing the information shall control.

(c) (1) The person assigning a hearing date shall provide adequate notice to the parties of the date, so that the exchange of information permitted by this section can be made without requiring a continuance of the hearing.

(2) The initiating party and the other party shall use adequate methods of submission to ensure to the best of their ability that the exchange of information process is completed at least 10 days prior to the hearing.

(d) Whenever information has been exchanged pursuant to this section the parties may not introduce evidence on matters not so exchanged unless the other party consents to the introduction. However, at the hearing, each party may introduce new material relating to the information received from the other party. If a party introduces new material at the hearing, the other party, upon his or her request, shall be granted a continuance for a reasonable period of time.

(e) Nothing in this section may be construed as an intent of the Legislature to change, alter or modify generally acceptable methods of using the sales approach, income approach, or replacement cost approach to determine full cash value.

(Amended by Stats. 2001, Ch. 407, Sec. 7. Effective January 1, 2002.)



1607

Before the county board makes any reduction, it shall examine, on oath, the person affected or the agent making the application touching the value of the property. A reduction shall not be made unless the person or agent attends and answers all questions pertinent to the inquiry; provided, however, in the event there is filed with the county board a written stipulation, signed by the assessor and county legal officer on behalf of the county and the person affected or the agent making the application, as to the full cash value and assessed value of the property which stipulation sets forth the facts upon which the reduction in value is premised, the county board may, at a hearing, (a) accept the stipulation, waive the appearance of the person affected or the agent and change the assessed value in accordance with Section 1610.8, or (b) reject the stipulation and set or reset the application for reduction for hearing.

(Added by renumbering Section 1608 by Stats. 1974, Ch. 180.)



1608

Notwithstanding the provisions of Section 1607, the county board may, in its discretion, waive the examination of the person or agent making the application, if the board and the assessor are satisfied that the issues raised by the application have been considered by the board in previous years or are fully presented in the application, and if the person or agent making the application requests such waiver in his or her application. The board (whether meeting as a board of equalization or as a board of supervisors) shall promptly act upon such request for waiver and shall give the applicant written notice of its decision thereon. If the board waives the examination of the person or agent making the application, it shall give such person or agent written notice of its decision on the merits of the application promptly after making such decision.

(Amended by Stats. 1990, Ch. 992, Sec. 4.)



1609

The hearing need not be conducted according to technical rules relating to evidence and witnesses. Any relevant evidence may be admitted if it is the sort of evidence on which responsible persons are accustomed to rely in the conduct of serious affairs, regardless of the existence of any common law or statutory rule which might make improper the admission of such evidence over objection in civil actions. The applicant shall have the right to introduce evidence concerning the terms of sales of comparable property that has been sold.

(Amended by Stats. 1976, Ch. 995.)



1609.4

On the hearing of the application, the county board may subpoena witnesses and books, records, maps, and documents and take evidence in relation to the inquiry. The assessor may introduce new evidence of full cash value of a parcel of property at the hearing and may also introduce information obtained pursuant to Section 441. If the assessor proposes to introduce evidence to support a higher assessed value than he placed on the roll, he shall, at least 10 days prior to the hearing, inform the applicant of the higher assessed value and the evidence proposed to be introduced and he may thereafter introduce such evidence at the hearing.

No subpoena to take depositions shall be issued nor shall depositions be considered for any purpose by the county board or the assessment appeals board.

(Added by renumbering Section 1609 by Stats. 1974, Ch. 180.)



1609.5

(a) Whenever an employee of the board is desired as a witness before a county board in a hearing on an application for reduction, a subpoena requiring his or her attendance may be served by delivering a copy either to the employee personally or to the executive director of the board at his or her office in Sacramento.

(b) The employee shall attend as a witness as required by the subpoena, regardless of the distance to be traveled, provided that the subpoena is accompanied by fees payable to the State Board of Equalization in the amount of two hundred dollars ($200) per day for each day that the employee is required to remain in attendance pursuant to the subpoena. These fees are to be paid by the party requesting the subpoena.

(c) The employee shall receive the salary or other compensation to which he or she is normally entitled during the time that he or she travels to and from the place where the hearing is conducted and while he or she is required to remain at that place pursuant to the subpoena. He or she shall also receive usual and customary travel expenses and per diem. If the actual expenses should later prove to be less than the amount paid by the party, the excess shall be refunded by the board.

(d) If the employee is subpoenaed at the request of the applicant and the county board grants a reduction in the assessment, the county board may reimburse the applicant in whole or in part for the actual witness fees paid pursuant to this section.

(e) Any person who pays or offers to pay any money or other form of consideration for the services of any employee of the board required to appear as a witness, other than the compensation provided in this section, is guilty of a misdemeanor, and any employee who receives this payment is guilty of a misdemeanor.

(Amended by Stats. 2003, Ch. 471, Sec. 17. Effective January 1, 2004.)



1609.6

Nothing in Section 1610.8 shall be construed as permitting any violation of Section 408 or 451.

(Added by renumbering Section 1605.1 by Stats. 1974, Ch. 180.)



1609.8

When valuing property, a county board shall follow the provisions set forth in Section 402.5.

(Added by renumbering Section 1613 by Stats. 1974, Ch. 180.)



1610.2

The assessor in person or through a deputy shall attend all hearings of the county board and may make any statement or produce evidence on matters before the county board.

(Added by renumbering Section 1610 by Stats. 1974, Ch. 180.)



1610.4

Every person who wilfully states anything which he knows to be false in any oral or written statement, not under oath, required or authorized to be made as the basis of an application to reduce any tax or assessment, is guilty of a misdemeanor.

(Added by renumbering Section 1615 by Stats. 1974, Ch. 180.)



1610.6

The county board shall neither raise nor lower the entire local roll.

(Added by renumbering Section 1606 by Stats. 1974, Ch. 180.)



1610.8

After giving notice as prescribed by its rules, the county board shall equalize the assessment of property on the local roll by determining the full value of an individual property, by assessing any taxable property that has escaped assessment, correcting the amount, number, quantity, or description of property on the local roll, canceling improper assessments, and by reducing or increasing an individual assessment, as provided in this section. The full value of an individual property shall be determined without limitation by reason of the applicant s opinion of value stated in the application for reduction in assessment pursuant to subdivision (a) of Section 1603.

The applicant for a reduction in an assessment on the local roll shall establish the full value of the property by independent evidence. The records of the assessor may be used as part of such evidence.

The county board shall make a determination of the full value of each parcel for which an application for equalization is made.

(Amended by Stats. 2003, Ch. 604, Sec. 9. Effective January 1, 2004.)



1611

The county board shall make a record of the hearing and, upon request, shall furnish the party with an audio recording or a transcript thereof at his or her expense. Request for an audio recording or a transcript may be made at any time, but not later than 60 days following the final determination by the county board.

(Amended by Stats. 2009, Ch. 88, Sec. 76. Effective January 1, 2010.)



1611.5

Written findings of fact of the county board shall be made if requested in writing by a party up to or at the commencement of the hearing, and if payment of any fee or deposit which may be required to cover the expense of preparing the findings is made by the party prior to the conclusion of the hearing. However, the party requesting findings may abandon the request and waive findings at the conclusion of the hearing. If the requesting party abandons his or her request at this time, his or her fee or deposit shall be returned if no findings have yet been prepared. If the request is abandoned, the other party may orally or in writing renew the request upon payment of the required fee or deposit, and becomes responsible for any costs for the preparation of findings. A reasonable fee may be imposed by the county to cover the expense of preparing findings and conclusions. The written findings of fact shall fairly disclose the board s determination of all material points raised by the party in his or her petition and at the hearing, including a statement of the method or methods of valuation used in appraising the property.

At the hearing the final determinations by the board shall be supported by the weight of the evidence and, with regard to questions of value, its determinations shall be made without limitation by reason of the applicant s opinion of value stated in the application for reduction in assessment pursuant to subdivision (a) of Section 1603.

If written findings of fact have been requested, the board shall transmit those findings to the requesting party accompanied by a notice that any request for a transcript of the proceedings must be made within 60 days following the date of the final determination of the board.

(Amended by Stats. 1985, Ch. 617, Sec. 32.)



1611.6

If the county board fails to make findings upon request, or if findings made are found by a reviewing court to be so deficient that a remand to the county board is ordered to secure reasonable compliance with the elements of findings required by Section 1611.5, the action of the county board shall be deemed to be arbitrary and capricious within the meaning of Section 800 of the Government Code, so as to support an allowance of reasonable attorney s fees against the county for the services necessary to obtain proper findings. The dollar limitation set forth in Section 800 of the Government Code shall not apply to an allowance of attorney s fees pursuant to this section.

(Amended by Stats. 1995, Ch. 498, Sec. 12. Effective January 1, 1996.)



1612.5

The following persons may not represent an applicant for compensation on any application for equalization filed pursuant to Section 1603:

(a) A current member of an assessment appeals board, or any alternate member, in the county in which the board member or alternate member serves.

(b) A current assessment hearing officer in the county in which the hearing officer serves.

(c) A current employee of the office of the clerk of the county board of equalization or assessment appeals board in the county in which the person is employed.

(d) A current employee of the county counsel who advises the assessment appeals board or represents the assessor before the assessment appeals board in the county in which the person is employed.

(e) A current employee of the assessor s office in the county in which the person is employed in accordance with Section 1365.

(Repealed and added by Stats. 2009, Ch. 477, Sec. 2. Effective January 1, 2010.)



1612.7

(a) The following persons shall notify the clerk of the board immediately upon filing an application for equalization pursuant to Section 1603 on his or her own behalf, or upon his or her decision to represent his or her spouse, parent, or child in an assessment appeal:

(1) A current member of an assessment appeals board, or any alternate member, in the county in which the board member or alternate member serves.

(2) A current assessment hearing officer in the county in which the hearing officer serves.

(3) A current employee of the office of the clerk of the county board of equalization or assessment appeals board in the county in which the person is employed.

(4) A current employee of the county counsel who advises the assessment appeals board or represents the assessor before the assessment appeals board in the county in which the person is employed.

(b) An application for equalization filed pursuant to Section 1603 by a person specified in subdivision (a) or an application in which a person specified in subdivision (a) represents his or her spouse, parent, or child, shall be heard in accordance with Section 1622.6.

(Repealed and added by Stats. 2009, Ch. 477, Sec. 4. Effective January 1, 2010.)



1614

(a) The clerk of the county board shall keep an accurate record of all changes to the roll and all orders made by the county board. No later than the second Monday of each month the clerk shall deliver the statement of all changes to the roll made by the county board during the preceding calendar month to the auditor.

(b) This section does not prohibit the clerk from transmitting to the auditor changes to the roll more frequently than once per month.

(c) This section shall not be construed to require the clerk to deliver the statement described in subdivision (a) for a month in which the county board has made no changes to the roll.

(Amended by Stats. 2003, Ch. 199, Sec. 4. Effective January 1, 2004.)



1615

No action or proceeding shall be brought in any court on behalf of any governmental officer, agency or entity to review a decision of the county board of equalization or an assessment appeals board unless such action or proceeding is commenced within six months from the date the board makes its final determination.

(Added by Stats. 1989, Ch. 481, Sec. 3.)






ARTICLE 1.5. Equalization by Assessment Appeals Board

1620

The board of supervisors of any county may by ordinance create assessment appeals boards for the county to equalize the valuation of taxable property within the county for the purpose of taxation.

(Amended by Stats. 1974, Ch. 311.)



1621

(a) Not more than five assessment appeals boards may be created within any county. Assessment appeals boards shall be designated by number in the ordinance providing for their creation.

(b) This section shall become operative on January 1, 2005.

(Repealed (in Sec. 5) and added by Stats. 1996, Ch. 171, Sec. 6. Effective July 17, 1996. Section operative January 1, 2005, by its own provisions.)



1622

An assessment appeals board shall consist of three members selected by lot by the presiding judge of the superior court of the county from among those persons nominated for that purpose by the members of the county board of supervisors. Within 60 days after the adoption of the ordinance providing for the creation of assessment appeals boards, each member of the board of supervisors shall nominate not less than three nor more than five persons for appointment to the assessment appeals boards.

(Amended by Stats. 1974, Ch. 180.)



1622.1

(a) As an alternative to the selection procedure provided in Section 1622, the county board of supervisors may, by ordinance, elect to appoint directly the members of the assessment appeals board. Approval of each member shall be by majority vote of the board of supervisors.

(b) An assessment appeals board appointed pursuant to this section may consist of three or five members. If a five-member board is appointed, the board shall only act as a three-member panel designated from time to time by the clerk of the assessment appeals board. If a five-member board is appointed, the term of office of these members shall be three years except that upon the original selection of these members, the members shall be assigned terms in such a manner that the terms of no more than two offices shall expire in any one year.

(Amended by Stats. 1984, Ch. 568, Sec. 1.)



1622.2

(a) Up to two members of a county board of supervisors who have served as a member of a county board of equalization pursuant to Section 1601 may serve on an assessment appeals board.

(b) Notwithstanding Sections 1623 and 1623.1, the term of office for any member of a county board of supervisors who serves on an assessment appeals board shall not exceed his or her term of office as a member of a county board of supervisors.

(Added by Stats. 1984, Ch. 567, Sec. 1. Effective July 18, 1984.)



1622.5

In any county in which two or more boards have been created and are functioning:

(a) The clerk of the assessment appeals boards may assign one or more members from one board to serve temporarily as members of another board, and

(b) The board of supervisors may appoint alternate members for each board. Whenever any regular member of a board is temporarily unable to act as a member of the board, an alternate member may sit on the board and shall have the same authority to act as a regular member. Where such alternate member is likewise temporarily unable to act the clerk may assign an alternate member of the same board or of any other board to act as a member of the board and such alternate member may sit on the board and shall have the same authority to act as a regular member.

In any county in which one board has been created and is functioning the board of supervisors may appoint alternate members for the board. Whenever any regular member of the board is temporarily unable to act as a member of the board, an alternate member may sit on the board and shall have the same authority to act as a regular member.

(Amended by Stats. 1969, Ch. 1399.)



1622.6

(a) (1) An application for equalization filed pursuant to Section 1603 by a person described in Section 1612.7, or an application in which a person described in Section 1612.7 represents his or her spouse, parent, or child, shall be heard before an assessment appeals board panel consisting of three special alternate assessment appeals board members appointed by order of the presiding judge of the superior court in the county in which the application is filed.

(2) A special alternate assessment appeals board member may hear only the application for equalization set forth in the superior court order appointing the member.

(3) A person shall be eligible for appointment as a special alternate assessment appeals board member if he or she meets the criteria and files the documentation described in subdivisions (a) and (b) of Section 1624, subject to the prohibitions described in Sections 1624.1 and 1624.2.

(b) (1) Notwithstanding subdivision (a), at the discretion of the clerk of the board, the applications may be heard before a special alternate board formed pursuant to this subdivision consisting of three special alternate assessment appeals board members who are qualified and in good standing in another county in California.

(2) The special alternate board may hear only the application for equalization set forth in the transmittal document prepared by the clerk of the board of the county in which the application is filed.

(3) Each appeals board member on the special alternate board shall be in good standing in his or her county. A board member is in good standing if he or she is actively serving as an assessment appeals board member in his or her county.

(Amended by Stats. 2009, Ch. 477, Sec. 5. Effective January 1, 2010.)



1623

(a) The term of office of members selected to serve on assessment appeals boards shall be three years beginning on the first Monday in September except that upon the original selection of members to serve on an assessment appeals board, the member first selected shall serve for a term of three years beginning on the first Monday in September following the date of the creation of the board, the second member selected shall serve for a term of two years beginning on such date, and the third member selected shall serve for a term of one year beginning on such date.

(b) In the event of a vacancy on a board, the person selected to fill the vacancy shall serve for the remainder of the unexpired term.

(c) Not less than 60 days prior to the expiration of the term of office of any member of an assessment appeals board and upon the occurrence of a vacancy on any such board, each member of the board of supervisors shall nominate one person for each office or vacancy to be filled. The presiding judge of the superior court shall select by lot one person from among those nominated to serve for the succeeding term on such board or to fill the vacancy as the case may be.

(d) Upon expiration of the term of office of any member of an assessment appeals board, the member whose term has expired shall continue to serve until such time as a new member takes office.

(e) A member whose term has expired may continue to serve for up to 60 days after the expiration of such term with respect to matters on which the assessment appeals board had commenced hearing prior to the expiration of the member s term.

(Amended by Stats. 1978, Ch. 636.)



1623.1

As an alternative to the nomination and selection procedure provided in Section 1623, the board of supervisors may, by ordinance, provide that it shall appoint the members and alternates of the assessment appeals board, upon the expiration of any term of office or the occurrence of a vacancy on such board. Any person so appointed shall meet the eligibility requirements of Section 1624 or 1624.05, whichever is applicable.

(Amended by Stats. 2004, Ch. 407, Sec. 1. Effective January 1, 2005.)



1624

(a) A person is not eligible for nomination for membership on an assessment appeals board unless he or she meets one of the following criteria:

(1) Has a minimum of five years professional experience in this state as a certified public accountant or public accountant, a licensed real estate broker, an attorney, a property appraiser accredited by a nationally recognized professional organization, or a property appraiser certified by the Office of Real Estate Appraisers, or a property appraiser certified by the State Board of Equalization.

(2) Is a person who the nominating member of the board of supervisors has reason to believe is possessed of competent knowledge of property appraisal and taxation.

(b) Documentation of qualifying experience of appeals board members shall be filed with the clerk of the board.

(c) This section shall apply only to an assessment appeals board in a county with a population of less than 200,000.

(d) County population estimates conducted by the Department of Finance pursuant to Section 13073.5 of the Government Code shall be used in determining the population of a county for purposes of this section.

(Amended by Stats. 2004, Ch. 407, Sec. 2. Effective January 1, 2005.)



1624.01

(a) On and after January 1, 2001, any person newly selected for membership on, or newly appointed to be a member of, an assessment appeals board shall complete the training described in subdivision (a) of Section 1624.02 prior to the commencement of his or her term on the board or as soon as reasonably possible within one year thereafter.

(b) A member of an assessment appeals board who does not complete the training required by this section in the time permitted shall complete that training within 60 days of the date of the notice by the clerk advising the member that his or her failure to complete the training constitutes resignation by operation of law. If the member fails to comply within 60 days of the notice by the clerk, the member shall be deemed to have resigned his or her position on the board. Notwithstanding the provisions of this section, a board member may continue to retain his or her position on the board in order to complete all appeal hearings to which the member is assigned and which commenced prior to the date of resignation pursuant to this subdivision.

(Amended by Stats. 1999, Ch. 942, Sec. 2. Effective January 1, 2000.)



1624.02

(a) Every person newly selected for membership on or newly appointed to be a member of, an assessment appeals board shall successfully complete a course of training conducted by either the State Board of Equalization or by the county at county option. Training shall include, but not be limited to, an overview of the assessment process, elements in the conduct of assessment appeal hearings, and important developments in case and statutory law and administrative rules. The curriculum for the course of training provided by the State Board of Equalization shall be developed in consultation with county boards of supervisors, administrators of assessment appeals boards, assessors, and local property taxpayer representatives. The curriculum for the course of training provided by counties shall be developed in consultation with the State Board of Equalization, assessors, and local property taxpayer representatives and subject to final approval by the State Board of Equalization. Training by the State Board of Equalization shall be conducted regionally. For purposes of this section, the term successfully complete shall include full-time attendance at the course of training and a person s receiving a certificate of completion given by the entity conducting the training at the conclusion of the course of training.

(b) There shall be no charge to counties for training conducted by the State Board of Equalization pursuant to this section.

(Amended by Stats. 1999, Ch. 942, Sec. 3. Effective January 1, 2000.)



1624.05

(a) A person shall not be eligible for nomination for membership on an assessment appeals board unless he or she has a minimum of five years professional experience in this state as one of the following: certified public accountant or public accountant, licensed real estate broker, attorney, property appraiser accredited by a nationally recognized professional organization, property appraiser certified by the Office of Real Estate Appraisers, or property appraiser certified by the State Board of Equalization.

(b) Notwithstanding the provisions of subdivision (a), a person shall be eligible for nomination for membership on an assessment appeals board if, at the time of the nomination, he or she is a current member of an assessment appeals board.

(c) Documentation of qualifying experience of appeals board members shall be filed with the clerk of the board.

(d) This section shall apply only to an assessment appeals board in a county with a population of 200,000 or more.

(e) County population estimates conducted by the Department of Finance pursuant to Section 13073.5 of the Government Code shall be used in determining the population of a county for purposes of this section.

(Amended by Stats. 2004, Ch. 407, Sec. 3. Effective January 1, 2005.)



1624.1

No person shall be qualified to be a member of an assessment appeals board who has, within the three years immediately preceding his or her appointment to that board, been an employee of an assessor s office.

(Amended by Stats. 2004, Ch. 407, Sec. 4. Effective January 1, 2005.)



1624.2

No member of an assessment appeals board shall knowingly participate in any assessment appeal proceeding wherein the member has an interest in either the subject matter of or a party to the proceeding of such nature that it could reasonably be expected to influence the impartiality of his judgment in the proceeding. Violation of this section shall be cause for removal under Section 1625 of this code.

(Added by Stats. 1967, Ch. 352.)



1624.4

(a) The party affected by an equalization proceeding or his or her agent, or the assessor, may make and file with the clerk of the assessment appeals board in which the proceeding is pending a written statement objecting to the hearing of a matter before a member of the board, and setting forth the facts constituting the ground of the disqualification of the member. Copies of the written statement shall be served by the presenting party on each party in the proceeding and on the board member alleged in the statement to be disqualified.

(b) Within 10 days after the filing of the statement, or within 10 days after the service of the statement as provided in subdivision (a), whichever is later, the board member alleged therein to be disqualified may file with the clerk his or her consent in writing that the action or proceeding be tried before another member, or may file with the clerk his or her written answer admitting or denying any or all of the allegations contained in the statement and setting forth any additional fact or facts material or relevant to the question of his or her disqualification. The clerk shall transmit a copy of the member s consent or answer to each party who shall have appeared in the proceeding. Every statement and every answer shall be verified by oath in the manner prescribed by Section 446 of the Code of Civil Procedure for the verification of pleadings. The statement of a party objecting to the member on the ground of the member s disqualification, shall be presented at the earliest practicable opportunity, after discovery of the facts constituting the ground of the member s disqualification, and in any event before the commencement of the hearing of any issue of fact in the proceeding before the member.

(c) No member of the board, who shall deny his or her own disqualification, shall hear or pass upon the question of the disqualification. The question of the member s disqualification shall be heard and determined by some other member agreed upon by the parties who have appeared in the proceeding, or, in the event of their failing to agree, by a member assigned to act by the clerk. Within five days after the expiration of the time allowed by this section for the member to answer, the clerk shall assign a member, not disqualified, to hear and determine the matter of the disqualification.

(Amended by Stats. 1996, Ch. 1087, Sec. 23. Effective January 1, 1997.)



1625

Any member of an assessment appeals board may be removed for cause by the board of supervisors.

(Amended by Stats. 1974, Ch. 180.)



1626

The board of supervisors of any county which has created one or more assessment appeals boards may discontinue all of said boards effective on the first Monday in September, subject to any such board continuing to function until matters pending before it have been disposed of. If all of such boards have been discontinued, no new board or boards may be created to function prior to the next succeeding first Monday in September. Notwithstanding the foregoing, the board of supervisors of any such county may increase, or may decrease to not less than one, the number of such boards, effective from and after the next succeeding first Monday in September, provided that any board so discontinued shall continue to function until matters pending before it have been disposed of.

(Amended by Stats. 1978, Ch. 636.)



1626.1

Notwithstanding Section 1623, the board of supervisors of any county which has one or more assessment appeals boards in existence pursuant to this article may by ordinance increase the number of such boards effective from and after the first Monday in October and such boards shall remain in existence until discontinued under the provisions of Section 1626, but in no event shall the term of office of any member of the board exceed three years. Each term of office shall expire in a different calendar year.

(Added by Stats. 1975, Ch. 733.)



1628

The clerk of the board of supervisors shall be clerk of the assessment appeals boards and keep a record of their proceedings. He shall perform the same duties in connection with their proceedings as he is required by law to perform in connection with the proceedings of the county board of equalization.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 147.)



1630

(a) Any real property owner the use of whose land is subject to an enforceable restriction placed upon it by a local agency may apply to the governing body of the local agency for a written statement declaring the present intention of the governing body to refrain from removing or modifying any such restriction in the predictable future.

(b) The written statement of intention may be granted or denied by the governing body at its discretion. A reasonable fee not to exceed ten dollars ($10) may be charged for each such statement.

(c) The written statement may be presented to the county board of equalization as evidence that a restriction on the use of the taxpayer s land exists and that such restriction should be considered in assessing the value of the land.

(d) The written statement shall constitute a rebuttable presumption that the governing body does not intend to remove or modify the restriction in the predictable future.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 147.)






ARTICLE 1.7. Assessment Hearing Officers

1636

The county board of supervisors may appoint one or more assessment hearing officers or contract with the Office of Administrative Hearings for the services of an administrative law judge pursuant to Chapter 14 (commencing with Section 27720) of Part 3 of Division 2 of Title 3 of the Government Code to conduct hearings on any assessment protests filed under Article 1 (commencing with Section 1601) of this chapter and to make recommendations to the county board of equalization or assessment appeals board concerning the protests. Only persons meeting the qualifications prescribed by Section 1624 may be appointed as an assessment hearing officer.

(Amended by Stats. 1995, Ch. 938, Sec. 86. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



1637

(a) Hearings before an assessment hearing officer shall be conducted pursuant to the provisions of Article 1 (commencing with Section 1601) governing equalization proceedings by a county board of equalization or an assessment appeals board. The assessment hearing officer may conduct hearings on applications where all of the following apply:

(1) The applicant is the assessee and has filed an application under Section 1603.

(2) For counties in which the board of supervisors has not adopted the provisions of Section 1641.1, the total assessed value of the property under consideration, as shown on the current assessment roll, does not exceed five hundred thousand dollars ($500,000); or the property under consideration is a single-family dwelling, condominium or cooperative, or a multiple-family dwelling of four units or less regardless of value.

(3) The applicant has requested that the hearing be held before an assessment hearing officer.

(b) In addition to subdivision (a), the board of supervisors may, by resolution, require the assent of the assessor to hearings before an assessment hearing officer in all cases in which the total assessed value on the current roll of the property under consideration exceeds a sum set by the resolution. However, that requirement shall not apply in cases involving owner-occupied residential property.

(Amended by Stats. 1995, Ch. 164, Sec. 3. Effective July 24, 1995.)



1638

The applicant may be represented in the hearing of the application and shall have the right to offer evidence. The assessor may be represented in the hearing by an attorney if the applicant is represented by an attorney and one or more members of his staff, and the assessor and members of his staff shall have the right to offer evidence. The hearing shall be conducted in accordance with Section 1609. The hearing and disposition of applications shall be conducted in an informal manner.

(Amended by Stats. 1984, Ch. 678, Sec. 34.)



1639

The hearing officer shall conduct the hearing and shall prepare a summary report of the proceedings together with his recommendation on the assessment protest. The hearing officer shall transmit his report and recommendation to the clerk of the board of supervisors. The report and recommendation shall not constitute precedent for future proceedings initiated by the applicant or other applicants.

(Added by Stats. 1970, Ch. 797.)



1640

The clerk shall transmit in writing at the conclusion of the hearing or by mail to the protesting party or his or her agent and shall transmit to the county board of equalization or assessment appeals board the hearing officer s report and recommendation on the assessment protest. The protesting party shall be informed that the county board of equalization is bound by the recommendation of the assessment hearing officer.

(Amended by Stats. 1994, Ch. 705, Sec. 14. Effective January 1, 1995.)



1640.1

(a) The clerk shall transmit in writing at the conclusion of the hearing or by mail to the protesting party or his or her agent and shall transmit to the county board of equalization or assessment appeals board, the hearing officer s report and recommendation on the assessment protest. The protesting party shall be informed that the county board of equalization or the assessment appeals board is not bound by the recommendation of the assessment hearing officer and that he or she or the assessor is entitled to a full hearing before the county board or the assessment appeals board.

(b) The provision of this section shall supersede the provisions of Section 1640 in those counties in which the board of supervisors by resolution adopts the provisions of this section.

(Amended by Stats. 1994, Ch. 705, Sec. 15. Effective January 1, 1995.)



1641

Upon the recommendation of an assessment hearing officer the county board of equalization or assessment appeals board shall establish the assessed value for the property at the value recommended by the hearing officer.

(Repealed and added by Stats. 1980, Ch. 1081, Sec. 15. Effective September 26, 1980.)



1641.1

(a) Upon being notified of the recommendation of an assessment hearing officer, the protesting party or the assessor may request the county board of equalization or assessment appeals board to accept or reject the recommendation of the assessment hearing officer. The assessor may request the board to reject the recommendation of the assessment hearing officer. The county board of equalization or assessment appeals board shall, without further testimony, do either of the following:

(1) Accept the recommendation and change the assessed value in accordance with Section 1610.8.

(2) Reject the recommendation and set the application for reduction for hearing by the local board of equalization.

If a request is not filed with the county board of equalization or assessment appeals board, the protesting party or the assessor may, within 14 days after mailing of the hearing officer s report and recommendation, make application for a hearing before the county board or the assessment appeals board, and the application shall be set for hearing by the county board or the assessment appeals board. The board may consider, but shall not be bound by, the recommendation of the assessment hearing officer.

(b) The provisions of this section shall supersede the provisions of Section 1641 in those counties in which the board of supervisors by resolution adopts the provisions of this section.

(Amended by Stats. 1983, Ch. 1224, Sec. 14.)



1641.2

Notwithstanding the provisions of Section 1604, if within 90 days of the expiration of the two-year period specified in Section 1604 within which a county board is required to hear evidence and make a final determination on an application for reduction in assessment, a taxpayer or his or her agent objects to an assessment appeals board member pursuant to Section 1624.4 or makes application for a hearing officer s recommendation to be heard before the county board pursuant to Section 1641.1, the two-year period shall be extended by 90 days.

(Added by Stats. 1995, Ch. 958, Sec. 1. Effective October 16, 1995.)



1641.5

(a) Notwithstanding any other provision of law, the board of supervisors of a county in which a hearing officer exercises jurisdiction pursuant to subdivision (a) of Section 1637 may, by a resolution enacted by a majority of the entire membership of that board, provide that the decision of a hearing officer on an assessment appeal application constitutes the final administrative decision of the county board of equalization or county assessment appeals board on that application without any further action by the county board of equalization or county assessment appeals board.

(b) In a county that adopts the resolution described in subdivision (a), that resolution supersedes Sections 1640 and 1641.

(Added by Stats. 2005, Ch. 264, Sec. 10. Effective January 1, 2006.)






ARTICLE 1.9. Hearings Before Assessment Hearing Officers for Unitary Property Located in More Than One County

1642

(a) An assessee of mining or mineral property located in more than one county and alleged to be unitary property, may, within the time specified in Sections 1603 and 1605, request a hearing before a panel comprising one assessment hearing officer from each county in which that unitary property is located by filing in each county concerned a multicounty application for reduction of assessment. The board of supervisors of each county in which the unitary property is located shall appoint one assessment hearing officer pursuant to Section 1636. In the event that the unitary property is located in an even number of counties, the assessment hearing officers shall designate one additional assessment hearing officer who shall be included in the panel. If the assessment hearing officers fail to designate the additional hearing officer within 60 days after the application is filed, the Office of Administrative Hearings shall designate the additional assessment hearing officer.

(b) Hearings before the panel of assessment hearing officers shall be conducted pursuant to Article 1 (commencing with Section 1601) governing equalization proceedings by county boards of equalization. All counties in which the unitary property is located shall be parties to the hearing. Hearings shall be held at the place or places as a majority of the panel shall designate.

(c) Section 1638 shall apply to the hearings by the panel.

(d) The presence of all members of the panel shall be necessary to constitute a quorum.

(Added by Stats. 1988, Ch. 1480, Sec. 1. Applicable July 1, 1989, by Sec. 3 of Ch. 1480.)



1643

(a) The panel of hearing officers shall conduct the hearing and receive evidence to determine (1) if the property concerned is unitary and (2) if it is unitary, the value of the unitary property as a whole and the portion thereof allocable to each county. The panel shall prepare a summary report of the proceedings, and make a recommendation concerning the total value of the entire unitary property and the apportionment of that value among the counties concerned. Any determination by a majority of the hearing officers shall constitute a determination by the panel.

(b) If the panel determines that the property concerned is not unitary, the application shall be referred back to each of the counties concerned to be treated as an application for reduction of assessment filed in each county.

(Added by Stats. 1988, Ch. 1480, Sec. 1. Applicable July 1, 1989, by Sec. 3 of Ch. 1480.)



1644

The report and recommendation of the panel of hearing officers shall be transmitted to the county clerk of each of the counties concerned. Each county clerk shall transmit a copy of the report and recommendation to the protesting party, the assessor, and to the board of equalization or the assessment appeals board of the county concerned within 14 days of the receipt thereof.

(Added by Stats. 1988, Ch. 1480, Sec. 1. Applicable July 1, 1989, by Sec. 3 of Ch. 1480.)



1645

(a) If, within 30 days following receipt of the report and recommendation of the panel of hearing officers by the county board of equalization or assessment appeals board of a concerned county, the assessor of that county or the assessee submits a written request to the board to reject the recommendation of the panel of hearing officers with respect to property located in that county, the board shall, without further testimony, do either of the following:

(1) Accept the recommendation of the panel and change the assessed values for that county in accordance with that recommendation.

(2) Reject the recommendation of the panel and set the request for hearing before the board as an application for reduction of assessment.

(b) In the event that neither the assessor nor the assessee makes a request in accordance with subdivision (a) within the prescribed 30-day period, the board shall, not later than 60 days following its receipt of the report and recommendation of the panel of hearing officers, without further testimony, take the action specified in paragraph (1) or (2) of subdivision (a).

(c) In any hearing set by the board pursuant to this section, there shall be a rebuttable presumption that the recommendation of the panel of hearing officers is correct.

(Added by Stats. 1988, Ch. 1480, Sec. 1. Applicable July 1, 1989, by Sec. 3 of Ch. 1480.)



1645.5

For purposes of this article, the term unitary property shall mean one or more parcels of real property that are contiguous and are operated as an economic unit.

(Added by Stats. 1988, Ch. 1480, Sec. 1. Applicable July 1, 1989, by Sec. 3 of Ch. 1480.)






ARTICLE 2. Duties of Auditor

1646

As soon as the auditor receives the local roll from the assessor, he shall add up the valuations on it and enter on the roll the total valuation of each kind of property and the total valuation of all property; provided, however, that if the assessment roll is a machine-prepared roll the prescribed computations and entries may be made and entered upon a newly prepared roll.

(a) In counties of the first class, after the board of supervisors has acted under Section 2151, the auditor shall perform the duties specified in Section 2152; provided that if the assessment roll is a machine-prepared roll, the prescribed computations and entries may be made and entered upon a newly prepared roll without incorporating any of the adjustments authorized by the local board of equalization.

(b) In all other counties, after the board of supervisors has acted under Section 2151, the auditor shall perform the duties specified in Section 2152; provided that if the assessment roll is a machine-prepared roll, the prescribed computations and entries may be made and entered upon a newly prepared roll.

(Amended by Stats. 1974, Ch. 180.)



1646.1

Upon receiving a statement from the clerk prepared under Section 1614, the auditor shall forthwith correct the roll to reflect the changes made by the county board.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 147.)



1647

Annually, on or before August 15th, the auditor shall prepare duplicate valuation statements, verified by his attached affidavit, from the local roll as corrected for changes made during July. Within 60 days after the close of the assessment year, he shall prepare new statements to reflect all corrections of the roll.

(Amended by Stats. 1973, Ch. 710.)



1648

The valuation statements shall show such information as the board may require.

(Amended by Stats. 1939, Ch. 1008.)



1649

As soon as the valuation statements are prepared, the auditor shall transmit one to the controller and one to the board.

(Enacted by Stats. 1939, Ch. 154.)



1650

Every auditor who fails to transmit the valuation statements as required forfeits one thousand dollars to the State, to be recovered in an action brought by the Attorney General in the name of the board.

(Enacted by Stats. 1939, Ch. 154.)



1651

Immediately upon completion of his duties under Section 1646, the auditor shall transmit the unsecured roll to the tax collector.

(Amended by Stats. 1978, Ch. 1126.)






ARTICLE 4. Equalization with Assistance of Appraisal Commission

1716

Whenever the board of supervisors and the assessor of any county determine that, in order to maintain the equality of the assessment of property within the county, an appraisal of all or any class of property is required, the clerk of the board of supervisors and the assessor shall certify this determination to the State Board of Equalization. Thereupon, the assessor, the chairman of the board of supervisors, and the member of the State Board of Equalization from the district which includes the county constitute an appraisal commission to conduct the appraisal.

(Amended by Stats. 1963, Ch. 1801.)



1717

The appraisal commission may employ any technical assistants it deems necessary to carry out the required appraisal. A person so employed is not an additional deputy or assistant of the assessor.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 147.)



1717.1

The requirements of Sections 670, 671 and 673 shall apply to employees of an appraisal commission.

Upon being employed by an appraisal commission, the employee shall disclose, on a form provided by the State Board of Equalization, his financial interest in any corporation in accordance with Section 672.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 147.)



1718

All work done under this article is in furtherance of the power of the county board to equalize assessments.

(Enacted by Stats. 1939, Ch. 154.)



1719

The expenses of this appraisal are a county charge, and the board of supervisors may make the necessary appropriations to meet these expenses.

(Enacted by Stats. 1939, Ch. 154.)



1720

A contract shall not be made with any person by which the duty of conducting such an appraisal is delegated to any private interests.

(Enacted by Stats. 1939, Ch. 154.)



1721

Save assessments by the assessor or valuations of individual parcels by the county board during its authorized sessions, taxable property shall not be appraised for taxation under authority of any county except under this article.

(Enacted by Stats. 1939, Ch. 154.)









CHAPTER 2. Equalization by State Board of Equalization

ARTICLE 1. Generally

1815

When valuing property, the board shall follow the provisions set forth in Section 402.5.

(Repealed and added by Stats. 1982, Ch. 327, Sec. 146. Effective June 30, 1982.)



1816

When valuing property other than state-assessed property as defined in Section 108, the board shall be subject to the same valuation considerations and methods applicable to assessors as provided by this code.

(Repealed and added by Stats. 1982, Ch. 327, Sec. 146. Effective June 30, 1982.)



1817

Commencing with the 1987 88 fiscal year and annually thereafter, the board shall determine the statewide and county-by-county ratio of assessed value to fair market value of locally assessed commercial and industrial real property in California. The board shall publish these ratios.

The board shall determine these ratios by sales-assessment ratio studies of commercial and industrial property which has been transferred, which may be supplemented by board appraisals and by review of the amount of new construction added to the assessment rolls each year. The board shall conduct ratio studies in accordance with statistical principles applicable to those studies.

For this purpose, the board and its duly authorized representatives shall have access to all records, public or otherwise, of any county assessor, and further, the board shall prescribe by rules the information which shall be necessary to be developed by the county assessors to enable the board to perform sales-assessment ratio studies and the format in which the data or information shall be transmitted by the county assessors to the board.

(Added by Stats. 1986, Ch. 1457, Sec. 22.)






ARTICLE 1.5. Review of Assessment of Publicly Owned Property

1840

If any county, city and county, or municipal corporation desires to secure a review, equalization, or adjustment of the assessment of its property by the board pursuant to subdivision (g) of Section 11 of Article XIII of the California Constitution, it shall apply to the board therefor in writing on or before July 20, or within two weeks after the completion and delivery by the assessor of the local roll containing the assessment to the auditor as provided in Section 617, whichever is the later. If the assessment objected to is one made outside the regular period for such assessments, the application for review shall be filed with the board within 60 days from the date the tax bill is mailed to the assessee.

Every application shall show the facts claimed to require action of the board, and a copy thereof shall be filed with the assessor whose assessment is questioned. Upon receipt of a timely application, the board shall afford the applicant notice and a hearing in accordance with such rules and regulations as the board may prescribe. The failure to file a timely application shall bar the applicant from relief under subdivision (g) of Section 11 of Article XIII or this section.

(Amended by Stats. 2006, Ch. 224, Sec. 5. Effective January 1, 2007.)



1841

When the review, equalization, and adjustment are completed, the executive director of the board shall transmit to the auditor and the governing body of the taxing agency whose assessment is questioned, and to the applicant a notice of the action of the board with respect to the assessment. The notice is prima facie evidence of the regularity of all proceedings of the board resulting in the action that is the subject matter of the notice. Upon receipt of the notice the auditor shall enter upon the local roll any change in the assessment resulting from the action of the board.

(Amended by Stats. 2003, Ch. 471, Sec. 18. Effective January 1, 2004.)









CHAPTER 3. The Equalized County Assessment Roll

2050

Whenever, for the purpose of determining the assessed value of property on the county assessment roll or determining the names or addresses of assessees on such roll, the State Constitution, any law, any charter of a city or a county, or any ordinance, resolution, order or regulation of any city, county or other public corporation makes reference to the last equalized county assessment roll in those words or in similar words, or in any words intended to refer to the latest or current assessment roll of the county, such roll (hereinafter referred to as the last equalized roll ) shall be ascertained in accordance with the rules provided in this chapter.

(Added by Stats. 1965, Ch. 219.)



2051

The last equalized roll means the entire assessment roll as defined in Section 109.

(Added by Stats. 1965, Ch. 219.)



2052

The local roll as delivered to the auditor pursuant to Section 617, including any changes made by the county board during the month of July, together with the board roll as transmitted to the auditor pursuant to Section 756 and the estimate with any changes transmitted pursuant to Section 755, shall become the last equalized roll on August 20, and such rolls together shall continue to be the last equalized roll, except as otherwise provided in this chapter, (a) for the purpose of computing any debt limit for the issuance of bonds of any public entity that is based on a percentage of assessed valuation as shown on the last equalized assessment roll and (b) for all other purposes, until the assessment roll for the following year becomes the last equalized roll in accordance with the provisions of this section.

(Amended by Stats. 1983, Ch. 1281, Sec. 20. Effective September 30, 1983.)



2053

If the board makes any change in the local roll pursuant to Sections 1840 and 1841, the local roll as so changed, together with the board roll as transmitted to the auditor pursuant to Section 756 and the estimate with any changes transmitted pursuant to Section 755, shall become the last equalized roll on the date the auditor receives notice of the action of the board, except for the purpose of computing any debt limit referred to in Section 2052.

(Amended by Stats. 1977, Ch. 246.)



2055

If the county board of equalization, or an assessment appeals board, as the case may be, makes any changes in the local roll pursuant to Chapter 1 (commencing with Section 1601), and including any other changes in the local roll made pursuant to law, together with the board roll as transmitted to the auditor pursuant to Section 756 and the estimate with any changes transmitted pursuant to Section 755, shall become the last equalized roll on the third day after the final adjournment of the county board of equalization or all assessment appeals boards of the county as the case may be, except for the purpose of computing any debt limit referred to in Section 2052.

(Amended by Stats. 1977, Ch. 246.)



2056

Whenever it becomes necessary for any purpose otherwise required by law to determine the assessed value of public property or other property exempt from taxation, as such assessed value is shown on the last equalized roll, and no value is shown on the roll for such property, and there is no other applicable provision for determining such assessed value, the assessor shall, upon request, provide in writing an estimate of the value according to his current assessment practices, and such estimate shall be deemed to be the assessed value for such purpose.

(Added by Stats. 1965, Ch. 219.)



2125

In any county in which tax receipts derived from the assessment of water rights have been impounded by reason of court litigation, whenever any state department, board or agency allocates funds to the county or any district lying wholly or partly within the county upon the basis of the assessed valuation of property, the value of all land, improvements and tangible personal property entered upon the local roll of the county after equalization, shall be adjusted for purposes of such allocation to eliminate the assessed valuation as to which the taxes were impounded.

(Added by Stats. 1959, Ch. 1530.)









PART 3.5. DISTRICTS LOCATED IN MORE THAN ONE COUNTY: ALTERNATE METHOD OF COMPUTING LEVIES ON BASIS OF TENTATIVE FULL VALUES

2131

(a) Notwithstanding any provision of law to the contrary, the board of supervisors of any county in which a portion of the territory of a district described in this section is located may, by adoption of a resolution on or before the first day of January of any year, require such district to cause the levy of any district tax or assessment in accordance with the provisions of this part. If the board of supervisors has adopted such a resolution, the board of directors of the district shall, on or before the last day of January following adoption of the board of supervisors resolution, adopt a resolution, or the board of directors may, without such action by the board of supervisors, adopt such a resolution on or before the last day of January of any year, to cause the levy of any district tax or assessment in accordance with the provisions of this part, if:

(1) The territory within the boundaries of the district is situated in more than one county; and

(2) The portion of the district tax or assessment levied on locally assessable property is imposed according to the value of such property as it appears on the local rolls in the respective counties in which the district is situated.

(b) As used in this part, district means an agency of the state, formed pursuant to general law or special act, for the local performance of governmental or proprietary functions within limited boundaries. District shall exclude the following:

(1) The state.

(2) A county.

(3) A city.

(4) A special assessment district.

(5) An improvement district.

(6) A county service area.

(7) A metropolitan water district.

(c) As used in this part, board of directors means the legislative body or governing board of a district.

(d) A resolution adopted pursuant to this section shall remain in effect for at least one year but may be rendered ineffective at any time thereafter by a resolution so stating adopted on or before the last day of January of the year in which the levy of the district s tax or assessment shall no longer be imposed in accordance with the provisions of this part.

(Amended by Stats. 1972, Ch. 1135.)



2132

(a) If a resolution has been adopted pursuant to Section 2131, the board of directors shall:

(1) Determine the total amount of revenue required by the district which will be derived from an ad valorem tax or ad valorem assessment on property on the secured roll.

(2) Divide the amount determined pursuant to paragraph (1) among the counties in which the district is situated in the proportions that the estimated full values of taxable property on the secured roll within the district in the respective counties bear to the estimated total full value of such property within the district.

(b) The estimated full value shall be determined by adding the figures for the several counties.

(Amended by Stats. 1984, Ch. 678, Sec. 37.)



2133

(a) If a district has been formed under an enabling act which does not provide that the board of directors shall fix district tax rates, any board of directors which has adopted a resolution pursuant to Section 2131 shall certify, on or before September 1st of each year, to the auditor of each county in which the district is located the total amount of revenue to be derived from an ad valorem tax or assessment on property within the district on the county s secured roll, as such total is determined pursuant to Section 2132.

(b) If a district has been formed under an enabling act which requires the board of directors to fix district tax rates, any board of directors which has adopted a resolution pursuant to Section 2131 shall fix the rate of district tax for each county in which the district is located at the rate which is necessary in order to raise the amount of revenue apportioned to each such county pursuant to Section 2132. Immediately after fixing such rates, the board of directors shall transmit to the auditor of each county in which the district is located a statement of the rate of district tax fixed by the board of directors for such county.

(Amended by Stats. 1967, Ch. 1192.)



2134

Any district levying or causing to be levied a tax in accordance with the provisions of this part may levy or cause to be levied a tax in one or more counties in excess of any maximum tax rate established by law or pursuant to law; provided that the total revenue to be received from the tax levies in all counties does not exceed the total revenue which would have been received by the district by levying the tax at the maximum rate in all counties without complying with the provisions of this part.

(Repealed and added by Stats. 1967, Ch. 1192.)






PART 4. LEVY OF TAX

CHAPTER 1. Determination of Tax

2151

The board of supervisors shall fix the rates of county and district taxes and shall levy the State, county, and district taxes as provided by law.

(Enacted by Stats. 1939, Ch. 154.)



2152

The auditor shall then:

(a) Compute and enter in a separate column on the roll the respective sums in dollars and cents, rejecting the fractions of a cent, to be paid as a tax on the property listed. Notwithstanding any contrary provisions elsewhere set forth in the law, all rates applicable to any assessment may be combined into a single figure for purposes of computation and extension of the roll.

(b) Place in other columns the respective amounts due in installments.

(c) Foot each column, showing the totals.

Provided, however, that if the assessment roll is a machine-prepared roll the above prescribed computations and entries may be made and entered upon a newly prepared roll which shall incorporate the adjustments authorized by the local board of equalization.

(Amended by Stats. 1977, Ch. 246.)



2152.5

Notwithstanding the provisions of any other law of this State, if so ordered by resolution of the board of supervisors of any county, adopted prior to the time the county auditor is required to compute and enter on the secured roll the respective amounts due in installments as taxes for the assessment year in which such resolution shall become effective, the county auditor shall reject any cent not evenly divisible by two in the computation of taxes on any assessment and in the extension of taxes, special assessments or charges on the county assessment roll for any other public agency. The provisions of this section shall continue in effect in such county until otherwise ordered by resolution of the board of supervisors.

(Amended by Stats. 1961, Ch. 1926.)






CHAPTER 2. Effect of Tax

2186

Every tax has the effect of a judgment against the person.

(Enacted by Stats. 1939, Ch. 154.)



2187

Every tax, penalty, or interest, including redemption penalty or interest, on real property is a lien against the property assessed.

(Amended by Stats. 2002, Ch. 206, Sec. 1. Effective January 1, 2003.)



2188

Every tax on improvements is a lien on the taxable land on which they are located, if they are assessed to the same person to whom the land is assessed.

(Amended by Stats. 1947, Ch. 782.)



2188.1

Every tax on improvements assessed to a person other than the assessee of the land on which they are located may become a lien on the real property of the owner of such improvements or be assessed on the unsecured roll. In order for such tax on improvements to be a lien on any parcel of real property of the owner of such improvements, the fact of such lien must be indicated on the secured roll where any such parcel of real property is listed.

(Amended by Stats. 1961, Ch. 1412.)



2188.2

Whenever improvements are owned by a person other than the owner of the land on which they are located, the owner of the improvements or the owner of the land may file with the assessor a written statement before the lien date attesting to their separate ownership, in which event the land and improvements shall not be assessed to the same assessee.

Such written statement shall not be required annually following the year in which it has been filed but shall remain in effect until such time as either, or both, of said separate ownerships shall have been transferred or until such written statement of separate ownership shall have been canceled by either the owner of the land or the owner of the improvements.

(Amended by Stats. 1973, Ch. 467.)



2188.3

Whenever real property has been divided into condominiums, as defined in Section 783 of the Civil Code, (a) each condominium owned in fee shall be separately assessed to the owner thereof, and the tax on each such condominium shall constitute a lien solely thereon; (b) each condominium not owned in fee shall be separately assessed, as if it were owned in fee, to the owner of the condominium or the owner of the fee or both (and the tax on each such condominium shall be a lien solely on the interest of the owner of the fee in the real property included in such condominium and on such condominium), if so agreed by the assessor in a writing of record; such an agreement shall be binding upon such assessor and his successors in office with respect to such project so long as it continues to be divided into condominiums in the same manner as that in effect when the agreement was made.

(Added by Stats. 1963, Ch. 860.)



2188.4

Whenever a portion of a parcel of land, other than that used for grazing or other agricultural purposes and property assessed by the State Board of Equalization, is subject to a lease which is recorded or for which a memorandum of lease is recorded and which provides for a term (including options to renew) of 15 years or more from the commencement date of the lease and which requires the lessee to pay, or to reimburse the lessor for, the property taxes (or any portion thereof) on the leased premises, the assessor shall separately assess the land and improvements subject to the lease and the land and improvements not subject to the lease upon application for such separate assessments by the lessor or lessee prior to the lien date; provided the boundaries of the leased area do not pass through any improvement except along a bearing partition; and provided that each parcel as described must have access frontage on a dedicated street. The assessor shall thereafter continue to make such separate assessments until the expiration date of the lease or at an earlier date should the lessor or lessee file a written request that the separate assessments be discontinued.

The assessor may, in his discretion, assess the leased premises to the lessor or the lessee; provided, that if the lessor is assessed, all notices of assessment and tax bills relating to the leased premises shall be mailed to the lessor in care of the lessee at the lessee s latest address known to the assessor, or a copy of such notices and bills shall be mailed to the lessee at such address.

(Added by Stats. 1968, Ch. 1282.)



2188.5

(a) (1) Subject to the limitations set forth in subdivision (b), whenever real property has been divided into planned developments as defined in Section 11003 of the Business and Professions Code, the interests therein shall be presumed to be the value of each separately owned lot, parcel, or area, and the assessment shall reflect this value, which includes all of the following:

(A) The assessment attributable to the value of the separately owned lot, parcel, or area and the improvements thereon.

(B) The assessment attributable to the share in the common area reserved as an appurtenance of the separately owned lot, parcel, or area.

(C) The new base year value of the common area resulting from any change in ownership pursuant to Chapter 2 (commencing with Section 60) or new construction pursuant to Chapter 3 (commencing with Section 70) attributable to the share in the common area reserved as an appurtenance of the separately owned lot, parcel, or area.

(2) For the purposes of this section, common area shall mean the land and improvements within a lot, parcel, or area, the beneficial use and enjoyment of which is reserved in whole or in part as an appurtenance to the separately owned lots, parcels, or areas, whether this common area is held in common or through ownership of shares of stock or membership in an owners association. The tax on each separately owned lot, parcel, or area shall constitute a lien solely thereon and upon the proportionate interest in the common area appurtenant thereto.

(b) Assessment in accordance with subdivision (a) shall only be required with respect to those planned developments that satisfy both of the following conditions:

(1) The development is located entirely within a single tax code area.

(2) The entire beneficial ownership of the common area is reserved as an appurtenance to the separately owned lots, parcels, or areas.

(c) The amendment to subdivision (b) made by Chapter 407 of the Statutes of 1984 shall apply to real property that has been divided into planned developments, as defined in Section 11003 of the Business and Professions Code, on and after the effective date of Chapter 407 of the Statutes of 1984.

(Amended by Stats. 2006, Ch. 538, Sec. 610. Effective January 1, 2007.)



2188.6

(a) Unless a request for exemption has been recorded pursuant to subdivision (d), prior to the creation of a condominium as defined in Section 783 of the Civil Code, the county assessor may separately assess each individual unit which is shown on the condominium plan of a proposed condominium project when all of the following documents have been recorded as required by law:

(1) A subdivision final map or parcel map, as described in Sections 66434 and 66445, respectively, of the Government Code.

(2) A condominium plan, as defined in Section 4120 or 6540 of the Civil Code.

(3) A declaration, as defined in Section 4135 or 6546 of the Civil Code.

(b) The tax due on each individual unit shall constitute a lien solely on that unit.

(c) The lien created pursuant to this section shall be a lien on an undivided interest in a portion of real property coupled with a separate interest in space called a unit as described in Section 4125 or 6542 of the Civil Code.

(d) The record owner of the real property may record with the condominium plan a request that the real property be exempt from separate assessment pursuant to this section. If a request for exemption is recorded, separate assessment of a condominium unit shall be made only in accordance with Section 2188.3.

(e) This section shall become operative on January 1, 1990, and shall apply to condominium projects for which a condominium plan is recorded after that date.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 79) by Stats. 2013, Ch. 605, Sec. 48. Effective January 1, 2014.)



2188.7

(a) Whenever the assessor receives a written request for separate assessment of a community apartment project, a stock cooperative, or a limited equity housing cooperative as defined in Section 11003.2, 11003.4, or 11004 of the Business and Professions Code, or any other similarly organized housing cooperative, the assessor shall, on the first lien date which occurs more than 60 days following the request, and on each lien date thereafter, separately assess the individual interests described in subdivision (b) held by the owners of the project or shareholders of the corporation if the conditions specified in subdivision (c) have been met. Whenever a community apartment project or cooperative housing corporation is separately assessed, it shall continue to be separately assessed in subsequent fiscal years and once a request for separate assessment is made, it is binding on all future owners and occupants of the project or corporation.

(b) For community apartment projects, and similarly organized projects, the interest that is to be separately assessed pursuant to subdivision (a) is the value of the right of exclusive occupancy in a portion of the real property coupled with an undivided interest in the land. For cooperative housing corporations, limited equity housing cooperatives and similarly organized cooperatives, the interest that is to be separately assessed is the value of the right of exclusive occupancy which is transferable only concurrently with the transfer of the share or shares of stock in the corporation held by the person having such right of occupancy, together with an interest in appurtenant common areas.

(c) Except as provided in subdivision (a), a separate assessment of any interest described in subdivision (b) may not be made by the assessor unless:

(1) The person making the request certifies that the owners or shareholders have been notified and the request for separate assessment has been approved in the manner provided in the organizational documents of the organization involved for approval of matters affecting the affairs of the organization generally; and

(2) A diagrammatic floor plan of the improvements and a survey plot map of the land showing the location of the improvements on the land, prepared in the form required by Chapter 2 (commencing with Section 66425) of Division 2 of Title 7 of the Government Code, has been recorded with the county recorder and filed with the assessor.

(3) Notwithstanding any other provision of law, a separate valuation to divide any existing residential structure into a subdivision, as defined in Section 66424 of the Government Code, shall not be made until a subdivision final map or parcel map, as described in Sections 66434 and 66445, respectively, of the Government Code has been recorded as required by law. If the requirement for a parcel map is waived pursuant to subdivision (b) of Section 66428 of the Government Code, then the assessor shall not assign any parcel numbers or prepare a separate assessment or separate valuation, unless the applicant provides a copy of the finding made by the legislative body or advisory agency, as required by that subdivision.

(d) Notwithstanding the provisions of Section 2605 and regardless of whether the board of supervisors has adopted a resolution in accordance with Section 2700, the tax on interests in a cooperative housing corporation or a limited-equity housing corporation separately assessed pursuant to subdivision (a) shall be entered on the secured roll and may be paid in two installments as provided in Chapter 2.1 (commencing with Section 2700) of Part 5. However, if:

(1) The tax on the separately assessed interest is unpaid when any installment of taxes on the secured roll becomes delinquent, the tax collector may use the procedures applicable to the collection of delinquent taxes on the unsecured roll; and

(2) The tax on the separately assessed interest remains unpaid at the time set for the declaration of default for delinquent taxes, the tax on the separately assessed interest, together with any penalties and costs which may have accrued thereon while on the secured roll, shall be transferred to the unsecured roll.

(e) The tax on an individual interest in a community apartment project, separately assessed pursuant to subdivision (a), shall be a lien solely on that interest and shall be entered on and be subject to all provisions of law applicable to taxes on the secured roll.

(f) The assessor shall provide to the principal office of each community apartment project and cooperative housing corporation within the taxing jurisdiction, at the time and in the manner as he or she deems appropriate, adequate notice of the provisions of this section and other pertinent information relative to the implementation thereof.

(g) The assessor may charge a fee for the initial cost of separately assessing a project or corporation which may be collected on the tax bill.

(Amended by Stats. 2005, Ch. 281, Sec. 2. Effective January 1, 2006.)



2188.8

(a) Whenever the assessor receives a written request for separate assessment of time-share estates in a time-share project, as defined in Section 11212 of the Business and Professions Code and as specified in subdivision (h) of this section, the assessor shall, on the first lien date that occurs more than 60 days following the request, and on each lien date thereafter, separately assess each time-share estate in the project if the assessor determines that the conditions specified in subdivision (c) have been met. Whenever estates in a time-share project are separately assessed, they shall continue to be separately assessed in subsequent fiscal years and, once a request for separate assessment is made with respect to a project, it is binding on all future time-share estate owners.

(b) The interest that is to be separately assessed is the value of the right of recurrent, exclusive use or occupancy of real property, annually or on some other periodic basis, for a specific period of time that has been, or will be, allotted from the use or occupancy periods into which the project has been divided.

(c) The separate assessment of a time-share estate may not be made by the assessor unless both of the following occur:

(1) The person making the request certifies that the request for separate assessment has been approved in the manner provided in the organizational documents of the organization involved for approval of matters affecting the affairs of the organization generally.

(2) A diagrammatic floor plan of the improvements, a copy of the documents setting forth the procedures for scheduling time and units to each time-share estate owner, and a list of every time-share estate owner, with a date notation thereon showing when, according to the organization s records, each time-share estate was acquired, have been filed with the assessor. A plot map of the land showing the location of the improvements on the land need not be filed unless requested by the assessor. The organization shall file an annual statement for each succeeding assessment year, on or before April 1, with the assessor setting forth any changes to the required information known to the organization. The list or other information provided pursuant to this section is not a public document and shall not be open to public inspection, except as provided in Section 408.

(d) Notwithstanding subdivision (c), this section shall not be construed to require any person making a request for separate assessment to meet the requirements of the Subdivision Map Act, nor shall the approval of any governmental agency be required for separate assessment.

(e) The tax on a time-share estate that is separately assessed pursuant to this section shall be a lien solely on the time-share estate and shall be entered on and be subject to all provisions of law applicable to taxes on the secured roll, provided:

(1) If the taxes on any time-share estate that is separately assessed remain unpaid at the time set for declaration of default for delinquent taxes, the taxes on the time-share estate, together with any penalties and costs that may have accrued thereon while on the secured roll, may be transferred to the unsecured roll.

(2) Defaulted time-share estate taxes remaining unpaid on any prior year secured tax roll may be transferred to the unsecured roll and collected like any other tax on the unsecured roll.

(f) The assessor shall provide to the principal office of each time-share project within the taxing jurisdiction, at the time and in the manner as he or she deems appropriate, adequate notice of the provisions of this section and other pertinent information relative to the implementation thereof.

(g) The county may charge a fee for processing an application for separate assessment and for the initial and the ongoing costs, not to exceed the actual cost, of the separate assessment and billing, and mailings, with respect to a time-share project. This fee is subject to Chapter 12.5 (commencing with Section 54985) of Part 1 of Division 2 of Title 5 of the Government Code, and shall be proportionately allocated to each of the time-share estate owners. This fee may be collected commencing with the initial separate tax bills, and on subsequent tax bills, and deposited in the county s general fund.

(h) For purposes of this section, time-share estate applies to time-share estates, as defined in Section 11212 of the Business and Professions Code, that include a fee simple interest in the underlying property involved. However, time-share estate does not include time-share estates that are coupled with a leasehold interest or an estate for years.

(i) Notwithstanding subdivision (a), when the assessor receives a written request to terminate the separate assessment of time-share estates in a time-share project under subdivision (a), the assessor shall, on the first lien date that occurs more than 60 days following the request, and on each lien date thereafter, prepare a single assessment for all time-share estates in the project. In order to obtain a single assessment, the person making the request shall provide certification that the request for a single consolidated assessment has been approved in the manner provided in the organization s documents. The person making the request shall also state the name and address of that organization as the organization to receive the single consolidated assessment. On the first lien date, and continuing thereafter, the county shall assess the time-share project. Any lien for taxes shall attach as if the election previously made under subdivision (a) had not been made, and the county shall no longer charge the fees described in subdivision (g).

(Amended by Stats. 2004, Ch. 697, Sec. 20. Effective January 1, 2005.)



2188.9

(a) Whenever the assessor receives a written request for separate assessment of a time-share project, as defined in Section 11212 of the Business and Professions Code, the assessor shall, on the first lien date which occurs more than 60 days following the request, and on each lien date thereafter, separately assess the individual interests in the project described in subdivision (b) if the conditions specified in subdivision (c) have been met. Whenever a time-share project becomes subject to separate assessment, it shall continue to be so subject in subsequent fiscal years and once a request for separate assessment is made, it is binding on all future owners and occupants of the project.

(b) The interest in a time-share project that is to be separately assessed is the value of the right of recurrent, exclusive use or occupancy of real property, annually or on some other periodic basis, for a period of time that has been, or will be, allotted from the use or occupancy periods into which the project has been divided.

(c) A separate assessment may not be made by the assessor under this section unless:

(1) The person making the request certifies that the request for separate assessment has been approved in the manner provided in the organizational documents of the organization involved for approval of matters affecting the affairs of the organization generally; and

(2) A diagrammatic floor plan of the improvements, a copy of the documents setting forth the procedures for scheduling time and units to each time-share interest owner, and a list of every time-share interest owner, with a date notation thereon showing when, according to the organization s records, each interest was acquired, have been filed with the assessor. A plot map of the land showing the location of the improvements on the land need not be filed unless requested by the assessor. The organization shall file an annual statement for each succeeding assessment year, on or before April 1, with the assessor, setting forth any changes to the required information known to the organization. The list or other information provided pursuant to this section is not a public document and shall not be open to public inspection, except as provided in Section 408 of the Revenue and Taxation Code.

(d) Notwithstanding the provisions of subdivision (c), this section shall not be construed to require applicants for separate assessments to meet the requirements of the Subdivision Map Act, nor shall the approval of any governmental agency be required for separate assessment except for the assessor s approval.

(e) The assessor shall cumulate all the separate assessments in a time-share project and enter the total assessment on the secured roll in the name of the organization or time-share owners association. The assessor shall notify each owner of a time-share interest subject to separate assessment under this section of the amount of an increased assessment pursuant to Section 619.

(f) The tax on the total assessment with respect to a time-share project shall be a lien on the entire time-share project and shall be subject to all provisions of law applicable to taxes on the secured roll.

(g) The tax collector shall send a single tax bill, with an itemized breakdown detailing the taxes applicable to each separate assessment, to the time-share project organization or owners association.

(h) The assessor shall provide to the principal office of each time-share project within the taxing jurisdiction, at that time and in that manner as he or she deems appropriate, adequate notice of the provisions of this section and other pertinent information relative to the implementation thereof.

(i) The county may charge a fee for processing the application for separate assessment and for the initial and ongoing costs of separate assessment and implementing subdivision (g), not to exceed the actual costs. Fees shall be subject to Chapter 12.5 (commencing with Section 54985) of Part 1 of Division 2 of Title 5 of the Government Code, and may be collected commencing with the initial separate tax bills, and on subsequent tax bills, and shall be deposited in the county s general fund.

(j) This section shall not apply to time-share estates or to time-share projects that are subject to the provisions of Section 2188.8.

(k) Notwithstanding subdivision (a), when the assessor receives a written request to terminate the separate assessment of a time-share project under subdivision (a), the assessor shall, on the first lien date that occurs more than 60 days following the request, and on each lien date thereafter, prepare a single assessment for the time-share project without an itemized breakdown detailing the taxes applicable to each separate assessment in the time-share project. In order to obtain a single assessment, the person making the request shall provide certification that the request for a single consolidated assessment has been approved in the manner provided in the organization s documents. The person making the request shall also state the name and address of that organization as the organization to receive the single consolidated assessment. On the first lien date, and continuing thereafter, the county shall assess the time-share project. Any lien for taxes shall attach as if the election previously made under subdivision (a) had not been made, and the county shall no longer charge the fees described in subdivision (i).

(Amended by Stats. 2004, Ch. 697, Sec. 21. Effective January 1, 2005.)



2188.10

(a) Whenever the assessor receives a written request for separate assessment of a pro rata portion of the real property of a mobilehome park which changed ownership pursuant to subdivision (c) of Section 62.1 as the result of the transfer of a share or shares of voting stock or other ownership or membership interest or interests, the assessor shall, on the first lien date which occurs more than 60 days following the request, and on each lien date thereafter, separately assess the portion or portions of real property described in subdivision (b) if the conditions specified in subdivision (c) have been met. Whenever a portion of the real property of a mobilehome park becomes subject to separate assessment, it shall continue to be subject to separate assessment in subsequent fiscal years and once a request for separate assessment is made, it is binding on all future owners of the voting stock or other ownership or membership interests in the entity which owns the park.

(b) The interest that is to be separately assessed is the value of the pro rata portion of the real property of the mobilehome park which changed ownership pursuant to subdivision (c) of Section 62.1.

(c) A separate assessment may not be made by the assessor under this section unless the following conditions are met:

(1) The governing board of the mobilehome park makes the request for separate assessment and certifies that the request has been approved in the manner provided in the organizational documents of the entity owning the mobilehome park.

(2) Information is filed with the assessor listing all of the following:

(A) The total number of outstanding shares of voting stock of, or other ownership or membership interests in, the entity which owns the mobilehome park.

(B) The number of shares of voting stock, or other ownership or membership interests, which have been transferred and resulted in the change in ownership of portions of the real property of the park pursuant to subdivision (c) of Section 62.1, together with the names and addresses of the owners of the transferred voting stock or other ownership or membership interests.

(C) Any other information as the assessor may require.

The entity owning the mobilehome park shall file an annual statement for each succeeding assessment year, on or before April 1, with the assessor, setting forth any changes to the required information known to the entity. The information provided pursuant to this section is not a public document and shall not be open to public inspection, except as provided in Section 408.

(d) Nothing in this section shall be construed to require applicants for separate assessments to meet the requirements of the Subdivision Map Act, nor shall the approval of any governmental agency be required for separate assessment except for the assessor s approval.

(e) The assessor shall cumulate all the separate assessments in a mobilehome park and enter the total assessment on the secured roll in the name of the entity which owns the park. The assessor shall notify each owner of a portion of the real property of the park subject to separate assessment under this section of the amount of an increased assessment pursuant to Section 619.

(f) The tax on the total assessment of the mobilehome park shall be a lien on the real property of the park and shall be subject to all provisions of law applicable to taxes on the secured roll.

(g) The tax collector shall send a single tax bill, with an itemized breakdown detailing the taxes and the allocated portion of any fee imposed pursuant to subdivision (i) applicable to each separate assessment, to the entity owning the mobilehome park.

(h) The assessor shall provide to owners of voting stock or other ownership or membership interest in a mobilehome park entity subject to subdivision (c) of Section 62.1, and to the governing board of the park, at that time and in that manner as the assessor deems appropriate, adequate notice of the provisions of this section and other pertinent information relative to the implementation thereof.

(i) The county may charge a fee for processing the application for separate assessment, and for the initial and ongoing costs of separate assessment and implementing subdivision (g), not to exceed actual costs. This fee shall be subject to Chapter 12.5 (commencing with Section 54985) of Part 1 of Division 2 of Title 5 of the Government Code, and shall be allocated to each owner of a share of voting stock or other ownership or membership interest for which a separate assessment has been made. The fee may be collected commencing with the initial separate tax bills, and on subsequent tax bills, and shall be deposited in the county s general fund.

(j) The governing board of the entity which owns the mobilehome park shall collect the allocated portion of any fee charged pursuant to subdivision (i) and any itemized taxes applicable to a separate assessment from the owner of the voting stock or other ownership or membership interest whose acquisition of the interest resulted in the separate assessment. The fees and taxes resulting from separate assessment shall be deducted from the proportional cost of the fees and taxes collected from the remaining owners or members.

(Amended by Stats. 1991, Ch. 532, Sec. 6.)



2188.11

The assessor shall separately assess undivided interests in accordance with Chapter 3 (commencing with Section 2801) of Part 5.

(Added by Stats. 1994, Ch. 1222, Sec. 13.5. Effective January 1, 1995.)



2189

(a) A tax on personal property is a lien on any real property on the secured roll also belonging to the owner of the personal property, if the personal property is located upon that real property on the lien date, and if the fact of the lien is shown on the secured roll opposite the description of the real property. However, if that real property is transferred or conveyed to a bona fide purchaser for value after the lien date, but prior to the date upon which the assessment on the personal property is made, and the purchaser of that property did not own, claim, possess, or control the personal property at any time from the lien date until the date upon which that assessment was made, the taxes on the personal property shall be placed on the unsecured roll and shall not be a lien on the real property.

(b) Any failure or omission to show the fact of a lien as described in subdivision (a) for personal property taxes on the secured roll opposite the description of real property shall not operate to invalidate those personal property taxes, but in that case the tax shall be collected in the same manner as taxes on the unsecured roll. However, if the fact of lien is erroneously entered on the secured roll opposite the description of real property belonging to someone other than the owner of the personal property on the lien date, then the delinquency penalty provided for in Chapter 4 of Part 5 shall not attach until December 10 at 5 p.m. or, if December 10th falls on Saturday, Sunday, or a holiday at 5 p.m. on the next business day.

(Amended by Stats. 1994, Ch. 229, Sec. 2. Effective January 1, 1995.)



2189.1

Separately billed taxes on state-assessed personal property when delinquent may be collected through use of unsecured tax collection procedures. Any of those taxes, including penalties and cost charge, which remain unpaid after June 30, shall be transferred to the unsecured roll or abstract and shall become subject to additional penalties as provided in Section 2922.

(Added by Stats. 1986, Ch. 1420, Sec. 9.)



2189.3

A tax on personal property belonging to an owner of real property on the secured roll located in the same county as the personal property, where the personal property is not located upon the real property on the lien date, is, on and after the lien date, a lien on the real property, having the force, effect and priority of a judgment lien from and after the lien date, if, on or before the lien date:

(a) The assessor, at his or her discretion, with the approval of the board of supervisors, and at the request of the taxpayer, determines and issues to the taxpayer a certificate that the real property is sufficient to secure the payment of the tax.

(b) The taxpayer records the certificate with the county recorder.

Any tax which becomes a lien on the real property in accordance with this section shall be subject to the provisions of this division relating to the rate and date of payment of taxes on the secured roll for the current year; and in the event of any delinquency in the payment of such tax, the personal property on which it has been levied shall be subject to seizure and sale in accordance with Sections 2951 to 2963, inclusive, of this code.

This section does not apply to any tax which became a lien on the first Monday in March of 1958, and shall first be operative with respect to taxes levied for the fiscal year 1959 60.

(Amended by Stats. 1985, Ch. 542, Sec. 4. Effective September 9, 1985.)



2189.5

Every tax on personal property and improvements, located upon or appurtenant to a leasehold estate for the production of gas, petroleum or other hydrocarbon substances from beneath the surface of the earth, and belonging to the owner of the leasehold estate, may be secured by the leasehold estate, when, in the opinion of the assessor, the leasehold estate is of sufficient value to constitute security for the payment of all taxes upon that personal property or improvements and upon that leasehold estate. In the event of delinquency in the payment of that tax, the personal property, improvements, and leasehold estate shall be subject to seizure and sale in the same manner as provided for the seizure and sale of unsecured personal property, in Sections 2951 to 2962, inclusive, at any time within three years after the delinquency. Suit may be brought against an assessee of those taxes in the event of delinquency in the payment thereof.

If the tax thereon remains unpaid at the time set for the declaration of default for delinquent taxes, the tax together with any penalty and costs as may have accrued thereon while on the secured roll shall be transferred to the unsecured roll.

Those taxes that are delinquent at the time the amendment to this section, enacted at the 1973 74 Regular Session, goes into effect may also be transferred to the current unsecured roll.

(Amended by Stats. 2001, Ch. 121, Sec. 1. Effective January 1, 2002.)



2189.6

Improvements that constitute component parts of a water distribution system located in whole or in part on property assessed to a person other than the assessee of the land on which they are located shall be assessed as improvements on the secured roll. However, those assessments shall not be a lien on the land on which those improvements are located and that fact shall be noted on the secured roll.

If the tax thereon is unpaid when any installment of secured taxes becomes delinquent, the tax collector may use the same collection procedures available for the collection of taxes on the unsecured roll.

If the tax thereon remains unpaid at the time set for the declaration of default for delinquent taxes, the tax together with any penalty and costs that may have accrued thereon while on the secured roll shall be transferred to the unsecured roll.

(Amended by Stats. 2001, Ch. 121, Sec. 2. Effective January 1, 2002.)



2189.7

Except as otherwise provided in subdivision (a), (b), or (c), the assessment of any floating home made pursuant to Section 229 shall be entered on the secured roll and shall be subject to all provisions of law applicable to taxes on the secured roll.

(a) If the taxes on any floating home are not a lien on real property of the owner of the floating home pursuant to Section 2188.1, 2189, or 2189.3 and are unpaid when any installment of taxes on the secured roll becomes delinquent, the tax collector may use the procedures applicable to the collection of delinquent taxes on the unsecured roll.

(b) If the taxes on any floating home which are not a lien on real property of the owner of the floating home remain unpaid at the time set for the declaration of default for delinquent taxes of the floating home on the secured roll, the taxes, together with any penalties and costs which may have accrued thereon while on the secured roll, shall be transferred to the unsecured roll.

(c) The taxes on floating homes may be paid in two installments as provided in Chapter 2.1 (commencing with Section 2700) of Part 5, notwithstanding Section 2605 and whether or not the county board of supervisors has adopted a resolution in accordance with Section 2700.

(Added by Stats. 1986, Ch. 1420, Sec. 10.)



2189.8

Upon application, the county tax collector may issue tax clearance certificates. Those certificates shall be used to permit registration of used floating homes, as defined in Section 18075.6 of the Health and Safety Code, and for any other purposes as may be prescribed by the Controller. The certificates may indicate that the county tax collector finds that no local property tax is due or is likely to become due, or that any applicable local property taxes have been paid or are to be paid in a manner not requiring the withholding of registration or the transfer of registration. The certificates shall be in any form which the Controller may prescribe, and shall be executed, issued, and accepted for clearance of registration or permit issuance on any conditions which the Controller may prescribe.

(Added by Stats. 1986, Ch. 1420, Sec. 11.)



2190

Notwithstanding any provision of law to the contrary, the assessment of any possessory interest in tax-exempt real estate to which the exemption authorized by Section 218 has been applied shall be entered on the secured roll. However, the assessment shall not be a lien on the tax-exempt real estate and that fact shall be noted on the secured roll.

If the tax thereon is unpaid when any installment of taxes on the secured roll becomes delinquent, the tax collector may use the procedures which are applicable to the collection of taxes on the unsecured roll.

If the tax thereon remains unpaid at the time set for the declaration of default for delinquent taxes, the tax applicable to the possessory interest together with any penalties and costs which may have accrued thereon while on the secured roll shall be transferred to the unsecured roll.

(Amended by Stats. 1985, Ch. 316, Sec. 14.)



2190.1

If the tax on an assessment of a possessory interest in real estate of the Veterans Welfare Board is not paid before delinquency, the amount of the tax, penalties and costs shall be paid by said board and added to the amount due under the contract for the property.

(Added by Stats. 1945, Ch. 324.)



2190.2

Every tax on an assessment of a possessory interest or a tax on an assessment of improvements made pursuant to the provisions of Section 2188.2 shall become a lien on such possessory interest or such improvements, provided that in those instances where the real property that is the subject of such possessory interest or upon which such improvements are located is not tax-exempt land, the fact of such lien shall be indicated on the secured roll where the real property that is the subject of such possessory interest or upon which such improvements are located is listed.

(Added by Stats. 1967, Ch. 1128.)



2191.3

(a) The tax collector may make the filing specified in subdivision (b) where either of the following occurs:

(1) There is a tax on any of the following:

(A) A possessory interest secured only by a lien on that taxed possessory interest.

(B) Goods in transit, not secured by any lien on real property.

(C) Improvements that have been assessed pursuant to Section 2188.2.

(D) Off-roll taxes on escape assessments where the error was not the fault of the assessee and the escape taxes are being paid pursuant to Section 4837.5.

(E) Unsecured property not secured by a lien on any real property, and where the tax has become delinquent or where there are prior unpaid and delinquent taxes with respect to that same property.

(2) A tax has been entered on the unsecured roll pursuant to Section 482, 531.2, or 4836.5, or transferred to the unsecured roll pursuant to any provision of law.

(b) A filing for record without fee in the office of the county recorder of any county of a certificate specifying the amount due, the name, the last four digits of his or her federal social security number, if known, and last known address of the assessee liable for the amount, and compliance with all provisions of this division with respect to the computation and levy of the tax if compliance has in fact occurred. The procedure authorized by this section is cumulative to the procedure provided by Sections 2951 and 3003. The county recorder shall, within 30 days after a filing as described in this subdivision with respect to delinquent taxes on unsecured property, send a notice of the filing to the assessee at the assessee s last known address. The notice shall contain the information contained in the filing, and shall prominently display on its face the following heading:

(Amended by Stats. 2007, Ch. 189, Sec. 2. Effective January 1, 2008.)



2191.4

From the time of filing the certificate for record pursuant to Section 2191.3, the amount required to be paid together with interest and penalty constitutes a lien upon all personal and real property in the county owned by and then assessed to and in the same name as the assessee named in the certificate or acquired by him or her in that name before the lien expires, except that the lien upon unsecured property shall not be valid against a purchaser for value or encumbrancer without actual knowledge of the lien when he or she acquires his or her interest in the property. The lien has the force, effect, and priority of a judgment lien and continues for 10 years from the time of the recording of the certificate unless sooner released or otherwise discharged.

Within 10 years from the date of the recording of the certificate or within 10 years from the date of the last extension of the lien, the lien may be extended by filing for record a new certificate in the office of any county recorder and from the time of the filing the lien as obtained under the original certificate shall be extended to all personal and real property in the county owned by the assessee for 10 years unless sooner released or otherwise discharged. Execution shall issue upon the lien upon request of the tax collector or the official collecting taxes on the unsecured roll in the same manner as execution may issue upon other judgments, and sales shall be held under that execution as prescribed in the Code of Civil Procedure.

(Amended by Stats. 1997, Ch. 546, Sec. 1. Effective January 1, 1998.)



2191.5

Section 2191.4 does not give the county a preference over any other lien which attached prior to the date when the certificate of delinquency of unsecured property tax, tax on possessory interest, tax on goods in transit or such tax on improvements respectively, was recorded, and the lien set forth in Section 2191.4 is subordinate to the preferences given to claims for personal services by Sections 1204 and 1206 of the Code of Civil Procedure.

(Amended by Stats. 1967, Ch. 1128.)



2191.6

Except as otherwise provided in Section 2191.4, the lien resulting from the recording of the certificate pursuant to Section 2191.3 shall be removed and discharged either:

(a) Upon payment of the tax, any applicable penalty and interest, and a recording fee in the amount required by Section 27361.3 of the Government Code for each release of lien issued for each county in which the certificate was recorded, and upon the recording of a certificate of release or discharge of the lien in the office of the recorder of each county in which the certificate was filed. The recording fee, together with a certificate of release or discharge, shall be transmitted to the county recorder who shall record the certificate; or

(b) When the tax is legally canceled and a certificate of release or discharge is recorded in the office of the county recorder. A recording under this subdivision shall be made without fee.

(Amended by Stats. 1985, Ch. 316, Sec. 15.)



2192

Except as otherwise specifically provided, all tax liens attach annually as of 12:01 a.m. on the first day of January preceding the fiscal year for which the taxes are levied.

(Amended by Stats. 1995, Ch. 499, Sec. 18. Effective January 1, 1996.)



2192.1

Every tax declared in this chapter to be a lien on real property, and every public improvement assessment declared by law to be a lien on real property, have priority over all other liens on the property, regardless of the time of their creation. Any tax or assessment described in the preceding sentence shall be given priority over matters including, but not limited to, any recognizance, deed, judgment, debt, obligation, or responsibility with respect to which the subject real property may become charged or liable.

(Amended by Stats. 1993, Ch. 853, Sec. 1. Effective October 6, 1993.)



2192.2

Upon the sale, other than a tax sale under this division or a sale pursuant to Article 1 (commencing with Section 2920) of Chapter 2 of Title 14 of Part 4 of Division 3 of the Civil Code, conducted under judicial process or otherwise by any sheriff, trustee, receiver, or other ministerial officer, of any real property upon which ad valorem property taxes or assessments are due and unpaid at the time of sale, the proceeds from that sale shall, after the payment of necessary and incidental sale expenses, be first applied to the amount of those ad valorem property taxes and assessments and be transmitted by the conducting officer to the officer responsible for the collection of those taxes and assessments.

(Amended by Stats. 1996, Ch. 872, Sec. 139. Effective January 1, 1997.)



2193

Every lien created by this division has the effect of an execution duly levied against the property subject to the lien.

(Amended by Stats. 1939, Ch. 611.)



2194

(a) Except as otherwise provided in this chapter, the judgment is satisfied and the lien removed when, but not before, either of the following occur:

(1) The tax is paid or legally canceled.

(2) The property is sold to satisfy the tax lien.

(b) For purposes of this section, the tax is not deemed paid or legally canceled by virtue of a sale of a tax certificate for that tax pursuant to Section 4521.

(Amended by Stats. 1995, Ch. 189, Sec. 1. Effective July 24, 1995.)



2195

Thirty years after any tax becomes a lien, if the lien has not been otherwise removed, the lien ceases to exist and the tax is conclusively presumed to be paid. The official having charge of the records of the tax shall mark it Conclusively presumed paid. Property for which a power to sell has been recorded for nonpayment of taxes is not subject to the provisions of this section.

(Amended by Stats. 1997, Ch. 546, Sec. 2. Effective January 1, 1998.)



2196

(a) If the tax collector determines, following the presentation of evidence by the owner or assessee of real property, that a lien on that property for unpaid taxes, assessments, fees, or charges levied by a local public entity has been erroneously filed for recordation, the tax collector shall send a document to the recorder stating the facts that indicate the erroneous filing. The document shall be clearly labeled with the words Removal of Invalid Lien, and shall be signed by either the tax collector or his or her deputy.

(b) The recorder shall mail the original Removal of Invalid Lien document to the owner of the property after recording the document.

(c) For purposes of this section, local public entity means a county, a city, or a district.

(Amended by Stats. 1998, Ch. 497, Sec. 2. Effective January 1, 1999.)






CHAPTER 3. Reimbursement for Costs Mandated by the State

ARTICLE 1. Definitions

2201

Unless the context otherwise requires, the definitions contained in this article govern the construction of this chapter. The definition of a word applies to any variants thereof; the singular tense of a word includes the plural.

(Added by Stats. 1973, Ch. 358.)



2202

Ad valorem property taxation means any source of revenue derived from applying a property tax rate to the assessed value of property.

(Added by Stats. 1973, Ch. 358.)



2203

City means any city whether general law or charter, except a city and county.

(Added by Stats. 1973, Ch. 358.)



2204

Classification of property means any enumeration or grouping of property by a statute which results in it being treated differently from other property for purposes of taxation.

(Added by Stats. 1973, Ch. 358.)



2205

Costs mandated by the courts means any increased costs incurred by a local agency or school district in order to comply with a final court order issued after January 1, 1973, or with a final court order issued prior to July 1, 1972, if the costs incurred by a local agency or school district as a result thereof are not incurred until after June 30, 1973. Costs mandated by the courts do not include (i) costs incurred as a result of a judgment in an eminent domain or condemnation proceeding, (ii) costs incurred in order to comply with a final court order mandating the specific performance, or awarding damages as a result of nonperformance, of any contract or agreement entered into after January 1, 1973, and (iii) costs incurred as a result of a final court order which requires a local agency or school district to comply with a state-mandated program or service enacted after January 1, 1973, which the court has determined that the local agency or school district has failed to comply with prior to such order.

(Amended by Stats. 1980, Ch. 1256, Sec. 2.)



2206

Costs mandated by the federal government means any increased costs mandated specifically by the federal government upon a local agency or school district after January 1, 1973, in order to comply with requirements of federal statute or regulation. Costs mandated by the federal government includes costs resulting from enactment of a state law or regulation where failure to enact such law or regulation to meet specific federal program or service requirements would result in substantial monetary penalties or loss of funds to public or private persons in the state. Costs mandated by the federal government does not include costs which are specifically reimbursed or funded by the federal or state government or programs or services which may be implemented at the option of the state, local agency, or school district.

(Amended by Stats. 1980, Ch. 1256, Sec. 3.)



2206.5

Costs mandated by the voters means any increased costs expressly mandated upon a local agency or school district after September 2, 1975, by any statute or any amendment to the State Constitution adopted or enacted pursuant to the approval of a statewide ballot measure by the voters. Costs mandated by the voters does not include costs which are specifically reimbursed or funded by the terms of such ballot measure.

(Amended by Stats. 1978, Ch. 794.)



2208

County means any chartered or general law county. County includes a city and county.

(Added by Stats. 1973, Ch. 358.)



2208.5

School district means any school district, community college district, or county superintendent of schools.

(Added by Stats. 1977, Ch. 1135.)



2209

Executive order means any order, plan, requirement, rule or regulation issued:

(a) By the Governor, or

(b) By any officer or official serving at the pleasure of the Governor, or

(c) By any agency, department, board or commission of state government; provided that the term executive order shall not include any order, plan, requirement, rule or regulation issued by the State Water Resources Control Board or by any regional water quality control board pursuant to Division 7 (commencing with Section 13000) of the Water Code.

It is the intent of the Legislature that the State Water Resources Control Board and regional water quality control boards will not adopt enforcement orders against publicly owned dischargers which mandate major waste water treatment facility construction costs unless federal financial assistance and state financial assistance pursuant to the Clean Water Bond Act of 1970 and 1974, is simultaneously made available.

Major means either a new treatment facility or an addition to an existing facility, the cost of which is in excess of 20 percent of the cost of replacing the facility.

(Amended by Stats. 1975, Ch. 486.)



2210

Law enacted after January 1, 1973, means any statute enacted by the Legislature after January 1, 1973.

(Added by Stats. 1975, Ch. 486.)



2211

Local agency means any city, county, special district, authority or other political subdivision of the state.

(Amended by Stats. 1981, Ch. 242, Sec. 8. Effective July 21, 1981.)



2212

Percentage change in the cost of living means the percentage change from April 1 of the prior year to April 1 of the current year in the California Consumer Price Index for all items, as determined by the California Department of Industrial Relations.

(Added by Stats. 1973, Ch. 358.)



2213

Property tax rate means any rate of tax or assessment which is levied per unit of assessed value of property. Property tax rate includes any rate or assessment which is levied on the value of land only, as well as any rate or assessment which is levied on the value of land and improvements.

(Added by Stats. 1973, Ch. 358.)



2214

Sales tax exemption means any provision which causes a reduction in revenue to a city or county under Part 1.5 (commencing with Section 7200) of Division 2.

(Added by Stats. 1973, Ch. 358.)



2215

Special district means any agency of the state for the local performance of governmental or proprietary functions within limited boundaries. Special district includes a county service area, a maintenance district or area, an improvement district or improvement zone, or any other zone or area, formed for the purpose of designating an area within which a property tax rate will be levied to pay for a service or improvement benefiting that area. Special district does not include a city, a county, a school district or a community college district. Special district does not include any agency which is not authorized by statute to levy a property tax rate or receive an allocation of property tax revenues. However, for the purpose of the allocation of property taxes pursuant to Chapter 6 (commencing with Section 95) of Part 0.5, and notwithstanding Section 2237, any special district authorized to levy a property tax or receive an allocation of property tax by the statute under which the district was formed shall be considered a special district.

(Amended by Stats. 2006, Ch. 643, Sec. 32. Effective January 1, 2007.)



2216

County free libraries established pursuant to Chapter 2 (commencing with Section 27151) of Division 20 of the Education Code; areas receiving county fire protection services pursuant to Section 25643 of the Government Code; and county road districts established pursuant to Chapter 7 (commencing with Section 1550) of Division 2 of the Streets and Highways Code, shall be considered special districts for all purposes of this chapter.

(Added by Stats. 1973, Ch. 358.)






ARTICLE 2. General Provisions

2227

Annually, the Department of Finance shall transmit to each city and each county an estimate of the percentage change in the population of the city or the county. Such estimates shall indicate the percentage change in the resident population, excluding the population in state mental and correctional facilities and in federal correctional and federal military installations, of each city and each county between January 1 of the prior year and January 1 of the current year. Such statements shall be transmitted by May 1.

The Department of Finance may request data from any local agency to be used to prepare the population estimate required by this section. If any local agency fails to supply the requested data, the department is not required to provide an estimate for that agency, but may do so using the method deemed most appropriate by the department.

(Added by Stats. 1973, Ch. 358.)



2228

(a) The annual percentage change in population for special districts shall be the percentage changes established pursuant to Section 2227 and this section:

(1) If a special district is located entirely within a city, the annual percentage change in population for the district shall be that established for the city pursuant to Section 2227.

(2) If a special district is located entirely within the unincorporated area of a county, the annual percentage change in population for the district shall be that established for the county or the unincorporated area of the county.

(3) If a special district is located within a single county or within more than one city or any combination of cities and unincorporated areas within a single county, the annual percentage change in population for the district shall be that established for the county or the weighted average of the percentage change of each city and the unincorporated area.

(4) If a special district is located within more than one county, the annual percentage change in population for the district shall be the weighted average of the percentage change of each county or city or unincorporated area within the district or any combination, provided that the areas selected are mutually exclusive.

(b) The Department of Finance may request data from any local jurisdiction to be used to prepare the percentage change in population required by this section. The Department of Finance shall determine the weights to be used in establishing weighted averages.

(c) If the governing body of a special district determines that the percentage change in population in subdivision (a) will not be accurate for the district, it may, before June 1, request the Department of Finance to prepare a special population change estimate for the district. The department shall comply with the request before September 1, and the estimate prepared by the department shall be used to determine population change for purposes of this chapter. The district shall reimburse the department for the actual cost of preparing the estimate.

(Amended by Stats. 1984, Ch. 193, Sec. 112.)



2228.1

(a) Annually, the Department of Finance shall transmit to each community college district an estimate of its annual percentage change in adult population. Such estimates shall indicate the percentage change in the resident population within the geographic boundaries of the district consistent with the geographic boundaries used to determine the assessed valuation for the current and budget fiscal years excluding the population in state and federal correctional institutions and all full-time enrollment associated with four-year educational institutions with an enrollment of 3,000 or more and persons residing in military barracks of each district between January 1 of the prior year and January 1 of the current year if possible, or between the fall school census week of the prior fiscal year and the fall school census week of the current year. Such statements shall be transmitted by May 15.

The Department of Finance may request data from any local agency to be used to prepare the population estimate required by this section. If any local agency fails to supply the requested data, the department is not required to provide an estimate for the school district affected, but may do so using the method deemed most appropriate by the department after first notifying the community college district.

(b) If the total population of a district as currently delineated was within 15 percent of the total population of one or more cities or counties or city and county each of whose population is 50 percent or more within the district as of the most recent federal special or decennial census or local census carried out under the Department of Finance supervision covering the area in question, it may apply to the Department of Finance for a special estimate of the percentage change in total population of the corresponding area for the past year. The department will prepare the estimate in accordance with the data and methods used pursuant to Section 2227 of the Revenue and Taxation Code and the district may use the estimate in lieu of the estimate prepared under subdivision (a) of this section.

(Amended by Stats. 1977, Ch. 915.)



2229

(a) Any classification or exemption of property for purposes of ad valorem property taxation enacted by the Legislature after January 1, 1973, shall be reimbursed by the state for the 1973 1974 fiscal year and for each fiscal year thereafter.

(b) For purposes of this section the actual loss of revenue does not include potential revenue from property of a type which was not being assessed and taxed on January 1, 1973.

(c) Upon appropriation of reimbursement funds by the Legislature, each county auditor shall file a claim with the Controller on or before September 30 for reimbursement of the tax loss attributable to the exemption. The Controller shall pay on or before December 30 of each year one-half of the amount claimed and shall pay the other one-half on or before April 30. The Controller may audit, or may request the State Board of Equalization to audit, any of these claims or payments. This section does not apply to classes of property affected by Sections 988, 1152, 5303, and subdivision (c) of Section 227.

(d) The Legislative Analyst shall review any classification or exemption of property to which this section is applicable and shall report to the Legislature on the general economic effects thereof. This report shall be submitted at least one year prior to the date on which the classification or exemption is scheduled to terminate.

(e) Any claim alleging that the reimbursement requirements of this section have not been complied with shall be presented directly to the Legislature and Sections 905.2 and 945.4 of the Government Code shall not apply thereto.

(Amended by Stats. 1994, Ch. 229, Sec. 3. Effective January 1, 1995.)



2230

The state shall annually reimburse cities and counties for the net loss of revenue from each statute enacted after January 1, 1973, which provides for a sales or use tax exemption. The reimbursement shall be made, when funds have been appropriated by the Legislature, as follows:

(a) Twenty percent of the local net loss shall be distributed to the counties in the same ratio as the total amount of sales and use taxes collected in each county is to the whole. This amount of money shall be deposited by the board of supervisors in the local transportation fund established pursuant to Section 29530 of the Government Code. These moneys shall become part of the local transportation fund and shall be appropriated in the same manner and for the same purposes specified in Section 29531 of the Government Code.

(b) Eighty percent of the local net loss shall be distributed to cities and counties in the same ratio as provided in Section 30462 for the distribution of moneys from the Cigarette Tax Fund.

The distribution of reimbursement moneys pursuant to this section shall be made at the same time and in the same manner as provided in Section 30462 for the distribution of moneys from the Cigarette Tax Fund.

For purposes of this section the Director of Finance shall estimate the annual net loss of revenue to local agencies. In the case of legislative bills which provide for a sales or use tax exemption, the Director of Finance shall prepare an estimate of the annual net loss of revenue to local agencies during the initial fiscal year in which the bill becomes effective. An appropriation consistent with such estimate shall be included in the bill. In subsequent fiscal years an appropriation to reimburse local agencies as required by this section shall be included in the State Budget. The amount included each year in the State Budget shall be changed by the estimated percentage change from the prior year, in the amount of revenue distributed to cities and counties pursuant to Part 1.5 (commencing with Section 7200) of Division 2.

For purposes of this section the net loss of revenue does not include (i) potential revenue from the sale or use of property of a type which was not being taxed on January 1, 1973, or (ii) the amount which would have been deducted by the Board of Equalization pursuant to Section 7204.3 for the cost of administering local sales and use tax ordinances.

In lieu of distributing reimbursement revenue as provided in this section, any statute exempting property from sales or use tax may provide an alternative procedure for such distribution.

Any claim alleging that the reimbursement requirements of this section have not been complied with shall be presented directly to the Legislature and the provisions of Sections 905.2 and 945.4 of the Government Code shall not apply thereto.

(Amended by Stats. 1977, Ch. 309.)



2230.5

Notwithstanding the provisions of Sections 2229 and 2230, prior to the end of each calendar year, commencing with the 1978 calendar year, the Department of Finance shall review all statutes enacted and executive orders issued during such calendar year which contain provisions relating to Sections 2229 and 2230. The department shall cause to be included in each Budget Bill the amount necessary to provide for reimbursement to local agencies and school districts for the net property tax revenue losses and for reimbursement to cities and counties for the net revenue losses caused by any sales or use tax exemption.

(Added by Stats. 1977, Ch. 1135.)



2232

Any funds received by a local agency or school district pursuant to the provisions of this chapter may be used for any public purpose.

(Amended by Stats. 1980, Ch. 1256, Sec. 9.)



2233

(a) The Director of Finance shall include in the Governor s Budget an appropriation for a statute which has an otherwise minimal fiscal effect on local agencies or school districts if the director determines that the fiscal effect of the statute and other related statutes is, in the aggregate, significant.

(b) No claim shall be made pursuant to Sections 2229 and 2231, nor shall any payment be made on claims submitted pursuant to Sections 2229 and 2231, unless such claims exceed two hundred dollars ($200), provided that a county superintendent of schools or county may submit a combined claim on behalf of direct service districts or special districts within their county if the combined claim exceeds two hundred dollars ($200) even if the individual direct service or special district s claims do not each exceed two hundred dollars ($200). The county superintendent of schools or county shall determine if the submission of such combined claim is economically feasible and shall be responsible for disbursing such funds to each direct service or special district. Such combined claims may be filed only when the superintendent of schools or county is the fiscal agent for such districts. All subsequent claims based upon the same mandate shall only be filed in such combined form.

(Amended by Stats. 1982, Ch. 1638, Sec. 5. Effective October 1, 1982.)



2235

Claims for direct and indirect costs filed pursuant to Sections 2229 and 2231 shall be filed in the manner prescribed by the State Controller.

(Added by renumbering Section 2234 (as amended by Stats. 1975, Ch. 105) by Stats. 1977, Ch. 309.)



2237.2

(a) Annually, no later than 90 days following the end of the fiscal year, each local agency (as defined in Section 95) shall report to the Controller any ad valorem property tax levied by or on behalf of the local agency for the current fiscal year at a rate which is in excess of the limitation prescribed by subdivision (a) of Section 1 of Article XIII?A of the Constitution. For purposes of this section, ad valorem property taxes levied by the county or by a special district governed by the board of supervisors at a rate in excess of the limitation prescribed in subdivision (a) of Section 1 of Article XIII?A of the Constitution shall be reported by the county auditor.

(b) The information to be reported pursuant to this section shall be provided on a form to be specified by the Controller and shall include all of the following information:

(1) A description of the local obligation or indebtedness for which the tax is levied.

(2) The reason for the exemption from the limitation prescribed by subdivision (a) of Section 1 of Article XIII?A of the Constitution.

(3) The date of the election authorizing each tax levy, the results of the election, and a copy of the ballot measure, if the levy was authorized by election.

(4) The tax rate and the total revenues expected to be generated in the fiscal year.

(5) Actual revenues, if any, generated from the levy in the prior fiscal year and actual expenditures, if any, made in the prior year for the local obligation or indebtedness for which the tax was levied.

(6) Any other information relating to the levy of property tax at a rate in excess of the limitation prescribed by subdivision (a) of Section 1 of Article XIII?A which the Controller deems relevant.

(c) With respect to ad valorem property tax levies in excess of the rate limitation prescribed in subdivision (a) of Section 1 of Article XIII?A of the Constitution which have been authorized by the voters but not collected during the fiscal year, each local agency shall report the information specified in paragraphs (1), (2), and (3) of subdivision (b).

(d) The official of each local agency responsible for submitting the report required by this section shall certify that the information submitted is, to the best of his or her knowledge, true and accurate.

(e) The Controller shall require that any property tax levied at a rate in excess of the limit prescribed by subdivision (a) of Section 1 of Article XIII?A of the Constitution be reported in the manner specified in this section.

(f) For purposes of this section, an ad valorem property tax shall be any tax or assessment imposed on the basis of the value of the real property, including any special ad valorem assessment.

(Added by Stats. 1982, Ch. 45, Sec. 2.)



2237.4

If a local agency fails to file by October 1 each year a report required by Section 2237.2, the Controller and the county auditor in the succeeding fiscal year shall reduce the payment they are required to make to such jurisdiction based on claims filed pursuant to Section 16113 of the Government Code. The reduction shall be 10 percent of the prior year s payment or five thousand dollars ($5,000), whichever is less.

(Added by Stats. 1982, Ch. 45, Sec. 4.)



2237.5

For the 1979 80 fiscal year and thereafter, except as provided by subdivision (b) of Section 12 of Article XIII of the Constitution, for purposes of computing tax rates on the unsecured tax roll, the county auditor may add to the 1-percent rate the rate levied on the prior year s secured tax roll for indebtedness approved by the voters prior to July 1, 1978, and bonded indebtedness for the acquisition or improvement of real property approved by two-thirds of the voters on or after June 4, 1986, as described in subdivision (b) of Section 1 of Article XIII?A of the California Constitution.

(Amended by Stats. 1986, Ch. 1457, Sec. 22.5.)






ARTICLE 3. Method of Providing Reimbursement Revenue for Costs Mandated by State

2240

Revenues to reimburse local agencies and school districts pursuant to the provisions of Section 2229 or 2230 shall be determined and appropriated as provided in this article.

(Amended by Stats. 1986, Ch. 879, Sec. 29.)



2241

When a bill is introduced in the Legislature, and each time a bill is amended, the Legislative Counsel shall determine whether the bill requires state reimbursement to local agencies or school districts pursuant to Section 2229 or 2230. The Legislative Counsel shall make this determination known in the digest of the bill and shall describe in the digest the basis for this determination.

In making any determination required by this section the Legislative Counsel shall disregard any provision in a bill which would make inoperative the reimbursement requirements of Section 2229 or 2230, and shall make his or her determination irrespective of any provision to that effect.

(Amended by Stats. 1986, Ch. 879, Sec. 30.)



2242

Whenever the Legislative Counsel determines that a bill will require state reimbursement to a local agency or a school district as provided in Section 2229 or 2230, the Department of Finance shall prepare estimates of the amount of reimbursement which will be required. The estimates shall be prepared for the respective committees of each house of the Legislature which consider taxation measures and appropriation measures and shall be prepared prior to any hearing on such a bill by any such committee.

(Amended by Stats. 1986, Ch. 879, Sec. 31.)



2243

The estimate required by Section 2242 shall be the amount estimated to be required during the first fiscal year of a bill s operation in order to reimburse local agencies and school districts, pursuant to Section 2229 or 2230, for lost revenue mandated by the bill. In the event that the operative date of such a bill does not begin on July 1, the estimate shall also include the amount estimated to be required for reimbursement for the next following full fiscal year.

(Amended by Stats. 1986, Ch. 879, Sec. 32.)



2244

In the event that a bill is amended on the floor of either house, whether by adoption of the report of a conference committee or otherwise, in such a manner as to require reimbursement pursuant to Section 2229 or 2230, the Legislative Counsel shall immediately inform, respectively, the Speaker of the Assembly and the President of the Senate of this fact. The notification from the Legislative Counsel shall be published in the journal of the respective houses of the Legislature.

(Amended by Stats. 1986, Ch. 879, Sec. 33.)



2246.2

The Director of Finance shall include in the Governor s Budget an appropriation for statutes identified pursuant to Section 2246 which increase the penalty for a crime or infraction if the director determines that the statutes would increase the total detention and probation costs to local agencies by more than 1 percent of the actual statewide detention and probation costs incurred in the preceding fiscal year, as compiled by the Controller pursuant to Section 12463 of the Government Code. The director shall rely on written requests from affected local agencies, supported by fiscal data. Any funds so appropriated shall be used to reimburse only one-half of the costs incurred by local agencies in excess of the amounts determined to be 1 percent of the actual detention and probation costs to local agencies in the preceding fiscal year. Funds shall be appropriated to the Controller for allocation and disbursement to local agencies.

(Added by Stats. 1982, Ch. 1638, Sec. 6. Effective October 1, 1982.)






ARTICLE 4. Maximum Property Tax Rates

2260

The maximum property tax rates for local agencies shall be those established pursuant to the provisions of this article or of Article 6, 7 or 8 of this chapter (commencing with Section 2201) and shall exclude the following from the determination thereof: (1) any property tax rate levied to pay the cost of interest and redemption charges on bonded or other indebtedness which was authorized prior to the effective date of this section, together with any reserve or sinking funds required in connection therewith; (2) any property tax rate levied to pay the cost of interest and redemption charges on bonded or other indebtedness which was authorized after the effective date of this section by the voters of such agency, together with any reserve or sinking funds required in connection therewith; (3) any property tax rate levied to pay the cost of interest charges on notes of a local agency issued in anticipation of bonds, if such bonds were authorized prior to the effective date of this section or were authorized by the voters of such agency after the effective date of this section, and if the principal amount of any such notes is payable only from proceeds of the sale of such bonds; (4) any property tax rate levied to pay the cost of interest and redemption charges on refunding bonds or on bonds issued pursuant to Section 53541 of the Government Code or Section 71960 of the Water Code, together with any reserve or sinking funds required in connection therewith; (5) any property tax rate levied to pay the cost of retirement and pension benefits or plans which are being provided pursuant to provisions of a city or county charter or which have been specifically approved by the voters of a local agency; (6) any property tax rate levied to pay the cost of payments or contributions which are required to be made to a special fund by specific provision of a city or county charter; (7) any property tax rate levied pursuant to a city charter procedure ordinance for the purpose of paying principal and interest on assessment bonds or for the purpose of paying annual costs of maintenance and operation of improvements financed pursuant to city charter procedure, when the levy is made in relation to benefits derived and not in accordance with the last equalized city or county assessment roll; and (8) any property tax rate levied on behalf of a county superintendent of schools.

(Amended by Stats. 1975, Ch. 486.)



2260.5

For the purpose of establishing maximum property tax rates, whenever there is a comparison of rates between two or more years that have different assessment ratios or methods of expressing the tax rate, the rates and ratios shall be adjusted as provided in Section 135.

(Added by Stats. 1978, Ch. 1207.)



2261

The maximum property tax rate which may be levied by any county for general purposes shall be the combination of all countywide property tax rates which were levied for general county purposes in either the 1971 1972 or the 1972 1973 fiscal year, at the option of the board of supervisors.

(Added by Stats. 1973, Ch. 358.)



2261.1

(a) Any county which was providing structural fire protection services in unincorporated areas of the county during the 1971 1972 or the 1972 1973 fiscal years and which did not levy a property tax for such services as provided in Section 25643 of the Government Code, may establish a maximum property tax rate for such areas as provided in this section. The maximum property tax rate for such areas shall be determined in the manner provided in subdivisions (b) and (c) of Section 2264.

(b) Whenever a maximum property tax rate has been established for an unincorporated area as provided in subdivision (a), such unincorporated area shall be a special district , as provided in Section 2216, for all purposes of this chapter.

(Repealed and added by Stats. 1975, Ch. 486.)



2261.2

Whenever a county board of supervisors adopts the provisions of Sections 42649 and 85265.5 of the Education Code and thereby transfers certain duties of the county auditor to the county superintendent of schools as provided therein, the maximum tax rate of the county shall, commencing with the fiscal year following the effective date of such transfer, be decreased by an amount which, if levied in such fiscal year, would produce annual revenues equivalent to the expenditures from the county general fund used to provide such services of the county auditor in the fiscal year immediately prior to the date of the transfer of functions to the county superintendent of schools.

(Added by Stats. 1977, Ch. 533.)



2262

The maximum property tax rate which may be levied by any city shall be:

(1) For general law cities, the aggregate of all citywide property tax rates which were levied for general city purposes in either the 1971 1972 or the 1972 1973 fiscal year, at the option of the city council; provided that if the aggregate of such property tax rates was less than one dollar ($1) in both the 1971 1972 and the 1972 1973 fiscal years, the maximum property tax rate for such cities shall be one dollar ($1). In addition, any property tax rate authorized by the voters of a city as provided in Section 43068 of the Government Code which was not levied as part of the aggregate of citywide taxes in the fiscal year selected by the city council pursuant to this subdivision may also be levied.

(2) For charter cities, the maximum rate, or rates, specified in the charter; provided that any rate in excess of such maximum rate which is authorized by Section 43072 of the Government Code or by Section 35 of Chapter 1 of the Statutes of 1968 (First Extraordinary Session) and which was levied during either the 1971 1972 or the 1972 1973 fiscal year may continue to be levied. If no maximum rate is specified in the charter, or if a maximum rate is specified but such rate is applicable only to a portion of the purposes for which such city is levying an ad valorem property tax, the maximum rate shall be the rate levied by the city for either the 1971 1972 or the 1972 1973 fiscal year, at the option of the city council. In addition, if the voters of a charter city, pursuant to provisions of the charter or of general law, have authorized an additional rate, such augmented rate shall be the maximum property tax rate.

(Amended by Stats. 1977, Ch. 309.)



2262.2

A local agency or district formed by a city after the effective date of this chapter to take over and perform services theretofore provided by a county service area for the same territory, may adjust, or cause to be adjusted, upwards, its maximum property tax rate in that territory by an amount equal to the tax rate previously levied, or which could have been levied, by the county service area (including any additional levies permitted by Section 2280), had it continued to provide those services for the territory provided that the county service area is no longer empowered to tax or does not tax the territory covered by the city s local agency or district.

(Added by Stats. 1978, Ch. 291.)



2263

The maximum property tax rate which may be levied by, or on behalf of, a special district formed prior to January 1, 1972, shall be:

(1) The maximum property tax rate authorized by the enabling statute under which the district is organized; provided that any rate in excess of such maximum rate which is authorized by Section 35 of Chapter 1 of the Statutes of 1968 (First Extraordinary Session) and which was levied during either the 1971 1972 or the 1972 1973 fiscal year may continue to be levied.

(2) If no such maximum property tax rate is provided by statute, or if a maximum property tax rate is provided but such rate is applicable only to a portion of the purposes for which such district is levying an ad valorem property tax, the maximum rate shall be the rate levied by, or on behalf of, the district for either the 1971 1972 or the 1972 1973 fiscal year, at the option of the governing body of the district. If a district operates on a calendar year, the maximum rate which may be levied pursuant to this subdivision shall be that levied in either calendar 1972 or calendar 1973, at the option of the governing body of the district.

(3) In addition, if the voters of a district, pursuant to provisions of the enabling statute under which the district is organized, have authorized an additional rate, such augmented rate shall be the maximum property tax rate.

(Amended by Stats. 1977, Ch. 309.)



2263.1

This section shall apply only to special districts formed between January 1, 1972, and the effective date of this section.

(a) For special districts the governing body of which is separately and directly elected by the qualified voters of the district, in the event that a maximum property tax rate cannot be established for such district pursuant to the provisions of Section 2263, the governing body may, by resolution, apply to the board of supervisors of the county in which the district, or the major portion of the assessed value thereof, is located to determine the maximum tax rate. Upon receipt of such a resolution the board of supervisors shall, by resolution, determine the maximum tax rate for the district. Such rate shall be sufficient to permit the district to provide the programs and services for which it was formed.

(b) For special districts the governing body of which is a city council, a board of supervisors or is appointed to office, in the event that a maximum tax rate cannot be established for such district pursuant to the provisions of Section 2263, the governing body may, by resolution, apply to the local agency formation commission in the county in which the district is located to determine the maximum tax rate. Upon receipt of such a resolution the local agency formation commission shall hold a hearing and shall determine the maximum tax rate for the district. Such rate shall be sufficient to permit the district to provide the programs and services for which it was formed. Procedures for holding such a hearing and making such a determination shall follow, as nearly as is practicable, the procedures provided in the District Reorganization Act (Division 1 (commencing with Section 56000) of Title 6 of the Government Code) for hearing and determination by a local agency formation commission.

(Added by Stats. 1973, Ch. 358.)



2263.2

After the effective date of this section the formation of a special district shall not be effective for property tax purposes unless a maximum property tax rate has been established by the voters of the district pursuant to the provisions of Article 6 (commencing with Section 2285) provided, however, that the maximum property tax rate for a maintenance district formed pursuant to the Improvement Act of 1911 or the Municipal Improvement Act of 1913 may be established prior to or concurrently with the formation of such district by any petition or by supplemental written consent executed by property owners holding at least 60 percent in area of the land to be benefited. The procedures for such petition or supplemental written consent shall follow the procedures provided in the Majority Protest Act of 1931.

(Added by Stats. 1973, Ch. 358.)



2263.4

Notwithstanding paragraph (2) of Section 2263, the maximum property tax rate which may be levied by, or on behalf of, a harbor district shall be the greater of three cents ($0.03) per one hundred dollars ($100) of assessed valuation or the rate levied by, or on behalf of, the district for either the 1971 1972 or the 1972 1973 fiscal year, at the option of the governing body of the district. If a district operates on a calendar year, the maximum rate which may be levied pursuant to this subdivision shall be the greater of three cents ($0.03) per one hundred dollars ($100) of assessed valuation or that levied in either calendar 1972 or calendar 1973, at the option of the governing body of the district. Beginning in the 1981 82 fiscal year, the maximum property tax rate which may be levied shall be the greater of 75/10,000 of 1 percent of assessed valuation or the rate levied by, or on behalf of, the district for either the 1971 72 or the 1972 73 fiscal year, at the option of the governing body of the district. If a district operates on a calendar year, the maximum rate which may be levied pursuant to this section shall be greater of 75/10,000 of 1 percent of assessed valuation or that levied in either calendar year 1972 or calendar year 1973, at the option of the governing body of the district.

In addition, if the voters of a district, pursuant to provisions of the enabling statute under which the district is organized, have authorized an additional rate, such augmented rate shall be the maximum property tax rate.

(Amended by Stats. 1980, Ch. 1208, Sec. 82.)



2264

In the event that a local agency elects to follow the provisions of Part 3.5 (commencing with Section 2131) of this division, for levying a property tax rate in certain special districts, the maximum property tax rate for such districts shall be determined as provided in this section. For all purposes of this chapter, such maximum property tax rate shall be applied to the total assessed value within such district. In such situations the actual property tax rate for such a district shall be levied in each county in which the district is situated as provided in Part 3.5 without regard to the limitations provided elsewhere in this article.

(a) If a maximum property tax rate is provided in the enabling statute under which the district is organized, the maximum property tax rate for the district shall be the rate provided by statute.

(b) If no maximum property tax rate is provided by statute, the maximum property tax rate for such a district shall be the rate determined by dividing the receivable property tax revenue of the district by the total assessed value within the district. The governing body of a district may elect, at its option, to use either the 1971 1972 or the 1972 1973 fiscal year as the basis for determining the maximum property tax rate pursuant to this subdivision.

(c) As used in this section:

(1) Receivable property tax revenue means the amount of revenue from ad valorem property taxation which a district would have received in any fiscal year if the district s ad valorem property taxes for such year had been collected for all taxable property within the district, without regard to delinquencies, penalties or other modifications or adjustments.

(2) Total assessed value within the district means all assessed value in each county in which the district is located which is subject to ad valorem property taxation by, or on behalf of, such district; plus the assessed value in each such county which is attributable to the homeowners property tax exemption and to the business inventory property tax exemption and which otherwise would have been subject to ad valorem property taxation by, or on behalf of, such district.

(Added by Stats. 1973, Ch. 358.)



2265

In lieu of the maximum property tax rates established by other provisions of this article, the voters of a local agency may establish a maximum property tax rate for such agency pursuant to the provisions of Article 6 (commencing with Section 2285).

(Added by Stats. 1973, Ch. 358.)



2266

This section shall provide an alternate procedure to the other provisions of this chapter for establishing maximum property tax rates.

The maximum property tax rate which may be levied by, or on behalf of, a local agency shall be a rate equivalent to the following:

(1) The maximum property tax rate which could have been levied for such agency pursuant to any provision of this chapter for the prior fiscal year, plus

(2) A property tax rate, not less than zero, on the secured roll which would produce an amount of property tax revenue equal to the following:

(a) The amount of property tax revenue which would be received by such agency in the current fiscal year by levying the rate identified in subparagraph (1) of this paragraph against the agency s total assessed value for the current fiscal year, subtracted from

(b) The amount of property tax revenue which would be received by such agency in the current fiscal year if its property tax revenue from the prior year were to change by a percentage equal to the following: the percentage change in the population of the agency (as determined pursuant to Section 2227 or 2228) plus the percentage change in the cost of living (as determined pursuant to Section 2212) which is applicable to the agency.

As used in this section property tax revenue from the prior year means the revenue which would have been received by a local agency in the prior fiscal year by levying the maximum property tax rate authorized by this chapter against the total assessed value for such year.

As used in this section total assessed value means all assessed value subject to ad valorem property taxation by a local agency plus assessed value attributable to the homeowners property tax exemption and to the business inventory property tax exemption.

Any property tax rate established pursuant to this section shall be the maximum property tax rate for a local agency until such rate is subsequently changed or adjusted pursuant to the provisions of this section or other provisions of this chapter.

(Amended by Stats. 1977, Ch. 309.)



2266.1

In the event that a special district employs a system of ad volorem property taxation in which the district assessment roll is not based upon the full cash value of the assessed property, the provisions of Section 2266 shall not apply to such district, and this section shall provide an alternate procedure to the other provisions of this article for establishing the maximum property tax rate of such district.

The maximum property tax rate which may be levied by, or on behalf of, a special district subject to the provisions of this section shall be a rate equivalent to the following:

(1) The rate established for such special district pursuant to the provisions of Section 2263, plus

(2) A rate obtained by multiplying the rate determined pursuant to subdivision (1) by the percentage change in the total assessed value of property within the district as shown on the current equalized secured assessment roll of the county, and the total assessed value of property within the district as shown on the equalized secured assessment roll of the county for the 1972 1973 fiscal year.

As used in the section, total assessed value shall have the same meaning as in Section 2266.

(Added by Stats. 1973, Ch. 358.)



2266.2

As used in Section 2266, property tax revenue includes revenue distributed in the prior fiscal year to local government by the state pursuant to the Timber Yield Tax Law (Part 18.5 (commencing with Section 38101), Division 2).

(Added by Stats. 1976, Ch. 176.)



2266.5

This section shall provide an alternate procedure to the other provisions of this article for establishing maximum property tax rates.

In the event that a chartered city assesses property and collects taxes and transfers such functions to the county in which such city is located, the maximum tax rate for such city in the first fiscal year in which the transfer is effective shall be determined by multiplying the city s maximum tax rate for the preceding fiscal year by the same factor established by the State Board of Equalization to determine the public utility roll supplied to the city for such preceding fiscal year.

(Added by Stats. 1975, Ch. 631.)



2267

In the event that an error or omission occurred in determining the property tax rate which was levied by, or on behalf of, a local agency in either the 1971 1972 fiscal year or the 1972 1973 fiscal year, the maximum property tax rate for such agency for purposes of this chapter shall be the property tax rate which would have been levied, in either such fiscal year, if such error or omission had not occurred.

(Added by Stats. 1973, Ch. 358.)






ARTICLE 5. Additional Property Tax Rates

2270

A local agency may levy, or have levied on its behalf, a rate in addition to the maximum property tax rate established pursuant to this chapter (commencing with Section 2201) to pay the cost of: (1) interest and redemption charges on bonded or other indebtedness authorized prior to the effective date of this section, together with any reserve or sinking funds required in connection therewith; (2) interest and redemption charges on bonded or other indebtedness authorized after the effective date of this section by the voters of such agency, together with any reserve or sinking funds required in connection therewith; (3) interest charges on notes of a local agency issued in anticipation of bonds, if such bonds were authorized prior to the effective date of this section or were authorized by the voters of such agency after the effective date of this section, and if the principal amount of any such notes is payable only from proceeds of the sale of such bonds; (4) interest and redemption charges on refunding bonds or on bonds issued pursuant to Section 53541 of the Government Code or Section 71960 of the Water Code, together with any reserve or sinking funds required in connection therewith; (5) retirement and pension benefits or plans which are being provided pursuant to provisions of a city or county charter or which have been specifically approved by the voters of a local agency; and (6) payments or contributions which are required to be made to a special fund by specific provision of a city or county charter; provided, however, that this subdivision shall not apply to any city or county whose charter contains a provision permitting the governing body to suspend or defer such payments or contributions upon making a finding that statutory limitations on ad valorem property taxation limit the ability of the city or county to make such payments or contributions.

(Amended by Stats. 1975, Ch. 486.)



2271

A local agency may levy, or have levied on its behalf, a rate in addition to the maximum property tax rate established pursuant to this chapter (commencing with Section 2201) to pay costs mandated by the federal government or costs mandated by the courts or costs mandated by initiative enactment, which are not funded by federal or state government.

The Controller may audit any rate imposed under this section and any data related to the establishment thereof. If the Controller determines that such rate exceeds a rate which would be necessary to meet the federally mandated, initiative-mandated or court-mandated costs, or if the Controller determines that such rate has been levied to pay any cost mandated by a court which has resulted from litigation entered into in order to avoid the property tax rate limits established by this chapter, or if the Controller determines that a local agency has erroneously concluded that it is subject to costs mandated by the courts or costs mandated by the federal government, he shall immediately notify the local agency of such determination, and the local agency shall reduce its property tax rate by an appropriate amount for the next succeeding fiscal year. In the event that a local agency fails to make such a reduction in its property tax rate, the Controller shall request the Attorney General to bring an action under Chapter 2 (commencing with Section 1084) of Title 1 of Part 3 of the Code of Civil Procedure to force a reduction in the rate.

(Amended by Stats. 1977, Ch. 309.)



2271.1

An additional property tax heretofore or hereafter levied pursuant to the provisions of Section 2271 shall not be invalidated and may continue to be levied to meet recurring costs resulting from any program or activity undertaken or implemented by a local agency in order to comply with a mandate by the federal government, by initiative enactment or the courts, notwithstanding the reversal, repeal, stay, or invalidation of such mandate, if the reversal, repeal, stay, or invalidation of the mandate occurred or occurs after the local agency has made such additional levy to satisfy continuing contractual obligations entered into in order to undertake, implement or continue the mandated program or activity.

The additional rate shall not continue to be levied if the reversal, repeal, stay, or invalidation of the mandate is upheld by a final court order.

(Amended by Stats. 1975, Ch. 486.)



2271.15

Notwithstanding the provisions of Section 2271.1, an additional levy made prior to January 1, 1976, pursuant to the provisions of Section 2271 to pay costs mandated by the 1974 amendments to the Fair Labor Standards Act, or regulations issued pursuant thereto, shall not be invalidated and may continue to be made to meet recurring costs resulting from any program or activity undertaken or implemented by a local agency in order to comply with such amendments or regulations, notwithstanding the repeal, stay or invalidation of such amendments or regulations, if the repeal, stay or invalidation of such amendments or regulations occurs or occurred after the local agency has made such additional levy or has incurred continuing obligations in order to implement the mandated program or activity.

(Added by Stats. 1976, Ch. 586.)



2271.2

The Controller shall issue, and shall revise, as needed, advisory guidelines to assist local agencies in determining when an additional property tax rate may be levied pursuant to Section 2271.

(Amended by Stats. 1977, Ch. 309.)



2272

A local agency may levy, or have levied on its behalf, a rate in addition to the maximum property tax rate established pursuant to this chapter (commencing with Section 2201) for the purpose of complying with Sections 5302.5, 6467, 6468, 8809, and 10206 of the Streets and Highways Code or with Section 43240 of the Government Code or with Article 1 (commencing with Section 13371) of Chapter 7.5 of Division 6 of the Public Utilities Code.

(Added by Stats. 1973, Ch. 358.)



2273

(a) A local agency may levy, or have levied on its behalf, a rate in addition to the maximum property tax rate established pursuant to this chapter (commencing with Section 2201) for the purpose of meeting the costs of written contractual obligations, leases and agreements, including determinations made pursuant to the Meyers-Milias-Brown Act (Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code), which were entered into, or authorized by the governing body or by the voters of such agency, prior to January 1, 1973, if:

(1) The local agency incurred no costs or budgeted no expenditures under the contractual obligation or agreement during the 1972 1973 fiscal year but will incur such costs in subsequent fiscal years, or

(2) The local agency did incur costs pursuant to the contractual obligation or agreement in the 1972 1973 fiscal year, but in subsequent fiscal years such costs increase in an amount which exceeds either the growth rate in the local agency s assessed value or its growth rate in population and cost of living as determined pursuant to Section 2212 and Sections 2227 or 2228.

(b) The additional rate which may be levied to meet costs described in paragraph (1) of subdivision (a) shall be that rate in each fiscal year which produces the amount of revenue needed to meet the actual annual costs of the contract or obligation.

(c) The additional rate which may be levied in each fiscal year to meet costs described in paragraph (2) of subdivision (a) shall be that rate which produces an amount of revenue equal to the difference between (i) the cost of the contract for the current year and (ii) the adjusted base year cost of the contract. Such adjusted base year cost shall be determined as follows: (i) for the 1973 1974 fiscal year, the actual cost of the contract in the 1972 1973 fiscal year shall be multiplied by either the percentage increase in population and the cost of living or the percentage increase in assessed value which is applicable to the local agency, whichever is greater. The product of such multiplication plus the actual cost of the contract during the 1972 1973 fiscal year shall be the adjusted base cost of the contract; (ii) for each subsequent fiscal year, the adjusted base year cost of the contract of the prior year shall be multiplied by either the percentage increase in the cost of living and population or the percentage increase in assessed value which is applicable to the local agency, whichever is greater. The product of such multiplication plus the adjusted base year cost of the contract in the prior fiscal year shall be the adjusted base cost of the contract in the current year. For the 1981 82 fiscal year, the assessed value for the 1980 81 fiscal year shall be multiplied by four prior to calculating the percentage increase in assessed value.

(d) No local agency may levy an additional rate as provided in this section after the termination of the contractual obligation or agreement described in subdivision (a); provided that a local agency may continue to levy an additional rate equal to the rate levied for the entire last year of such a contract or agreement if (i) the local agency enters a new contractual obligation which provides for substantially similar kinds of services or goods as the terminated contract, and (ii) the new contractual obligation concerns personal services, consumable goods or personal property and does not in any manner involve real property as defined in Section 104.

The additional property tax rate authorized by this section shall apply (i) to contractual obligations arising from the exercise of options and (ii) to contractual obligations arising from contingent promises. Except as specifically provided by this section, the additional property tax rate authorized by this section does not apply to contractual obligations incurred by mutual agreement of the contracting parties after January 1, 1973.

(Amended by Stats. 1980, Ch. 1208, Sec. 83.)



2273.1

The provisions of Section 2273 shall apply to a contract or lease signed after January 1, 1973, if a local agency, in anticipation of such contract, shall have taken formal action prior to January 1, 1973, to implement one or more projects to be acquired or constructed pursuant to such contract.

Formal action to implement any one or more projects means:

(a) The incurring of a liability for a substantial portion of an architectural or engineering contract relating to the project; or

(b) The acquisition of land or improvements for the project.

(Added by Stats. 1973, Ch. 358.)



2273.2

If, prior to January 1, 1973, a local agency was a party to any contract or lease, the terms of which provide (1) that the local agency shall make payments to the federal government, the State of California or any other local agency and (2) that the governing body of such local agency shall, whenever necessary, levy an ad valorem property tax sufficient to provide for all payments under the contract or lease in a timely manner, such local agency may levy, or have levied on its behalf, a rate in addition to the maximum property tax rate established pursuant to this chapter (commencing with Section 2201) for the purpose of making such payments as are required by such contract or lease; provided, that, the provisions of this section shall apply to a contract or lease signed after January 1, 1973, which contains the terms stated in (1) and (2) above if the terms of such contract or lease are designed to prevent an increase in the burden on the taxpayers of the local agency by means of providing for a reduction in payments under a contract or lease signed before January 1, 1973, to which this section is applicable, in amounts at least equal to the payments required under the contract or lease signed after January 1, 1973.

(Amended by Stats. 1974, Ch. 1261.)



2274

(a) In the event of an emergency which constitutes a danger to the public health, safety or welfare, or of a general disaster, which requires a local agency to incur additional costs which cannot be met under the maximum property tax rates provided by this chapter (commencing with Section 2201), a local agency may levy, or have levied on its behalf, an additional rate which will produce 1 percent of the amount produced by its maximum property tax rate. Such a rate shall be authorized by a two-thirds vote of the governing body and shall be levied for one year only.

In the event that the property tax rate has been set when an additional rate is authorized pursuant to this subdivision, such additional rate may be levied in the next following fiscal year.

(b) If the additional rate authorized by subdivision (a) is not sufficient to meet the costs incurred as a result of the emergency or general disaster, a local agency may, by resolution, request the Controller to authorize an additional amount of ad valorem property taxation in excess of that authorized pursuant to subdivision (a).

The local agency shall, upon request of the Controller, provide the Controller with such facts and evidence as will enable him to authorize an additional amount pursuant to the provisions of this subdivision.

Upon receipt of the resolution requesting the authorization of an additional amount, the Controller shall hold a public hearing within the jurisdiction of the local agency or as near thereto as is practicable. At the conclusion of the hearing he shall authorize an additional amount if he makes the following findings: (1) An emergency or general disaster does exist the costs of which cannot be met under the agency s maximum property tax rate and under the additional tax rate provided in subdivision (a). (2) Such costs are the responsibility of the local agency and cannot be met from revenue sources other than the property tax. (3) Such costs are not within the immediate control of the local agency but are due rather to general economic, environmental, or social conditions, or any of them, or acts of God. Environmental conditions shall include orders of the State Water Resources Control Board or regional water quality control boards. (4) The emergency or general disaster endangers public health, safety or welfare.

The additional amount authorized pursuant to this subdivision may be raised during a single fiscal year or, at the discretion of the local agency, a portion of such amount may be raised in each of several fiscal years.

In any fiscal year a local agency may levy, or have levied on its behalf, a rate in addition to the maximum property tax rate established pursuant to this chapter which will be sufficient to produce the amount authorized pursuant to this subdivision, or the portion thereof which the local agency has determined will be raised in such fiscal year.

(Amended by Stats. 1974, Ch. 457.)



2275

A local agency may levy, or have levied on its behalf, a rate in addition to the maximum property tax rate established pursuant to this chapter (commencing with Section 2201) to pay the cost of interest and redemption charges, together with any reserve or sinking funds required in connection therewith, on any note or other evidence of indebtedness which such agency is authorized by statute to issue in the event of emergencies involving major damage to, and destruction of, such agency s works or facilities. Such rate shall be levied without regard to the provisions of Section 2274.

(Added by Stats. 1973, Ch. 358.)



2276

A local agency to which Section 2267 is applicable, may levy, or have levied on its behalf, a rate in addition to the maximum property tax rate established pursuant to Section 2267 for the purpose of repaying any indebtedness which was incurred in order to pay the operating costs of such agency during the fiscal years in which an error or omission occurred in determining the property tax rate for such agency.

(Added by Stats. 1973, Ch. 358.)



2277

A local agency may levy, or have levied on its behalf, a rate in addition to the maximum property tax rate established pursuant to this chapter (commencing with Section 2201) for the purpose of paying the actual cost of holding an election pursuant to the provisions of Article 6 (commencing with Section 2285).

(Added by Stats. 1973, Ch. 358.)



2278

In the event that a local agency is required to pay or is authorized to collect any fees, assessments, charges or obligations as a term or condition of a governmental reorganization, as such term is defined in Section 2295, the local agency may levy, or have levied on its behalf, a rate, in addition to the maximum property tax rate established pursuant to this chapter, for the purpose of paying or collecting the actual amount of such fees, assessments, charges, or obligations.

(Added by Stats. 1973, Ch. 358.)



2279.1

A local agency may levy, or have levied on its behalf, a rate in addition to the maximum property tax rate established pursuant to this chapter for interest and redemption charges on amounts borrowed pursuant to Section 54902.1 of the Government Code.

(Added by renumbering Section 2279 by Stats. 1979, Ch. 516.)



2280

A special district may levy, or have levied on its behalf, a rate in addition to the maximum property tax rate established pursuant to this chapter in order to pay the extraordinary costs of purchasing electricity for use for street lighting which was in operating condition in the 1972 73 fiscal year. This section shall apply only to special districts that were in existence on January 1, 1976, and which have as their sole and exclusive purpose the provision of street lighting services. Such additional rate shall be determined in the following manner:

(1) The special district shall determine the actual cost of electricity used for street lighting purposes during the 1972 73 fiscal year.

(2) The special district shall then determine the property tax rate which, applied to such district s assessed valuation in the 1972 73 fiscal year, would have produced an amount of revenue equivalent to the costs determined pursuant to subdivision (1).

(3) Annually, the special district shall determine whether the property tax rate determined pursuant to subdivision (2) would be increased if such rate were adjusted as provided in Section 2266. If such property tax rate would be increased, it shall be adjusted in the manner provided in Section 2266.

(4) The property tax rate determined pursuant to subdivision (2), as such rate may have been adjusted pursuant to subdivision (3), shall then be applied to the district s assessed valuation for the current fiscal year. The resulting amount shall represent the cost of electricity for street lighting purposes which shall be funded, during the current fiscal year, out of such district s maximum property tax rate.

(5) The amount determined pursuant to subdivision (4) shall be subtracted from the actual cost to the district for the current fiscal year of electricity for street lighting which was in operating condition in the 1972 73 fiscal year. The amount resulting from such subtraction shall represent such district s extraordinary cost of purchasing electricity for street lighting purposes and the special district may levy such additional property tax rate as may be necessary to produce an amount of revenue equivalent to such extraordinary costs. If the amount resulting from such subtraction is a negative amount, the special district shall reduce its property tax rate as may be necessary to produce an amount of revenue which, when deducted from the actual cost to the district for the current fiscal year of electricity for street lighting, will not result in a negative balance.

(Added by Stats. 1976, Ch. 461.)



2280.01

(a) A local agency may levy, or have levied on its behalf, a rate in addition to the maximum property tax rate established pursuant to this chapter for purposes authorized by this section.

(b) In the event that a local agency desires to levy a property tax rate for a specified purpose, it shall submit a proposal to levy such a tax to the qualified voters thereof for approval. The proposal shall specify the maximum rate to be levied.

(c) An election held pursuant to this section shall be called, held and conducted in the same manner as required by Article 6 (commencing with Section 2285).

(d) In the event that the qualified voters of a local agency approve an additional property tax rate as provided in this section, such tax rate may be levied for the purpose specified in the ballot proposition.

(e) Once the purpose for which the additional property tax rate was authorized has been accomplished, the additional rate shall terminate.

(f) The proposal may specify a date on which the special property tax rate shall terminate.

(Added by renumbering Section 2280 by Stats. 1979, Ch. 516.)



2280.1

A city may levy, or have levied on its behalf, a rate in addition to the maximum tax rate established pursuant to this chapter in order to comply with the provisions of Section 43073 of the Government Code.

(Added by Stats. 1977, Ch. 309.)






ARTICLE 6. Tax Rate Limit Elections

2285

For the purposes of this article, the term qualified voter of the local agency means a voter who meets the specific qualifications, if any, set forth for voters of that local agency for other purposes. If no such specific qualifications exist, the term means a registered voter, as defined in the Elections Code, residing within the area within which the election will be held; if there are no registered voters within that area, the term means a landowner, in which case each landowner shall have one vote. If such landowner is a partnership, joint tenancy or tenancy in common, the vote to which such landowner is entitled may be cast by any of the partners, joint tenants or tenants in common; provided that only one such vote shall be cast on behalf of the landowner. If such landowner is a corporation, the vote to which such corporation is entitled may be cast by any officer of such corporation who is empowered to act on behalf of the corporation.

As used in this section landowner means any person or corporation shown on the last equalized assessment roll as the owner of land; provided that where such person or corporation is no longer the owner, the term shall mean any person or corporation entitled to be shown as the owner on the next assessment roll.

(Amended by Stats. 1977, Ch. 309.)



2286

(a) No local agency formed after the effective date of this chapter shall levy, or have levied on its behalf, any property tax rate, except an additional property tax rate authorized pursuant to Article 5 (commencing with Section 2270) of this chapter, unless a maximum property tax rate has been approved for such agency. If an election is held on the formation of a local agency, the maximum property tax rate for such agency shall be included in describing the local agency on the ballot in the formation question.

(b) In the event that a local agency which was in existence on the effective date of this chapter desires to change its maximum property tax rate, the governing body of such agency shall call a special election, pursuant to the provisions of this article, to approve a new maximum property tax rate for the agency.

(c) No maximum property tax rate described in subdivision (a) or (b) shall be approved except by a majority vote of the qualified voters of that local agency voting on the issue.

(d) Subdivisions (a), (b) and (c) of this section shall not apply to an improvement district formed prior to, or after, the effective date of this chapter for the purpose of levying an ad valorem tax as defined in Section 2202 of the Revenue and Taxation Code for the purpose of apportioning the costs of facilities and services made available by a local agency, so long as the total property tax rate within such improvement district does not exceed the maximum rate which could be levied upon the property therein by a local agency without regard to the existence of such improvement district.

(e) Subdivisions (a), (b) and (c) shall not apply to an improvement district formed for the purpose of issuing bonds if the issuance of such bonds has been approved by the electorate of such improvement district.

(Amended by Stats. 1977, Ch. 1136.)



2287.5

Whenever a local agency is formed without an election, there may be submitted to the agency declaring the formation, at the time of formation or within 30 days thereafter, consents to maximum property tax rate from all of the qualified voters of the local agency and, upon receipt of all consents, the maximum tax rate shall be declared approved by the agency declaring formation.

All consents to maximum tax rate shall be on forms provided by the agency declaring formation and shall contain substantially the language that would appear on the ballot if a maximum property tax rate election were to be held. Each consent shall show the name and address of the qualified voter, whose signature must be notarized. All consents shall be for the same maximum property tax rate. The county clerk shall verify the signatures on all consents and that the consents constitute all of the qualified voters in the local agency prior to a declaration of approval of the maximum property tax rate.

(Added by Stats. 1978, Ch. 45.)



2288

A maximum property tax rate election held by a local agency formed under a law that does not provide a procedure for elections shall be conducted by the county elections official, as follows:

(a) The election shall be held not less than 74 days nor more than 120 days following the call of the election by the governing body of the local agency. The call of the election shall specify whether the election shall be by mailed ballots or not.

(b) Not less than 15 days nor more than 30 days before the election, the county elections official shall compile the index of voters eligible to vote in the election as of the 30th day preceding the election, establish the election board, precinct boards, and precincts, as needed, and mail out the ballots or sample ballots.

(c) Except as provided herein, an election subject to this section shall be called, conducted, and canvassed as provided in the Elections Code for the calling, conducting, and canvassing of general elections.

(d) The local agency shall reimburse the county in full for the services performed by the county clerk upon presentation of a bill to the local agency.

(e) If the governing body of a local agency authorizes the use of mailed ballots pursuant to Section 2287, the procedure to be used in mailing and canvassing the ballots shall be the procedure prescribed in Chapter 1 (commencing with Section 3000) of Division 3 and in Chapter 1 (commencing with Section 15000) of Division 15 of the Elections Code for the mailing and canvassing of vote by mail ballots. However, a ballot shall be mailed to each qualified voter and an application for a ballot shall not be required.

(Amended by Stats. 2007, Ch. 508, Sec. 122. Effective January 1, 2008.)



2289

Whenever possible, elections to approve maximum property tax rates shall be consolidated with other elections. In the event that an election to approve a maximum property tax rate is not consolidated with another election, the governing body calling the election shall state, in the resolution calling the election, the reasons why such consolidation is impracticable.

(Added by Stats. 1973, Ch. 358.)






ARTICLE 7. Governmental Reorganization: Effect on Maximum Property Tax Rates

2295

As used in this article governmental reorganization means any formation of, annexation to, detachment from, consolidation of, dissolution of, or other territorial adjustment in the boundaries of, a local agency. Governmental reorganization includes those boundary adjustments of local agencies which are not subject to the provisions of Chapter 6.6 (commencing with Section 54773) of Part 1, Division 2, Title 5 or of Division 1 (commencing with Section 56000) of Title 6 of the Government Code, as well as those boundary adjustments of local agencies which are subject to such provisions of the Government Code.

(Added by Stats. 1973, Ch. 358.)



2296

Except as provided in Section 2263.2, whenever a governmental reorganization occurs, the maximum property tax rate for any local agency whose boundaries are changed by such reorganization shall be determined as provided in this article.

(Added by Stats. 1973, Ch. 358.)



2297

In the event that the boundaries of a local agency are altered by a governmental reorganization, or that a local agency becomes responsible, as a result of a governmental reorganization, for providing a program or service it has not heretofore provided, the maximum property tax rate for such an agency, after the reorganization has occurred, shall continue to be the maximum property tax rate which had been established, pursuant to the provisions of this article or of Article 4, for such agency prior to the reorganization.

(Amended by Stats. 1974, Ch. 1085.)



2298

In the event that a governmental reorganization makes it necessary or desirable for a local agency to exceed the maximum property tax rate provided in Section 2297, the governing body of such agency shall call an election pursuant to the provisions of Article 6 to establish a new maximum property tax rate for such agency. Such an election may be consolidated with any election which may be called on the proposed governmental reorganization.

(Added by Stats. 1973, Ch. 358.)



2299

In the event than an election is required in order to approve and effectuate a governmental reorganization, the impartial analysis of the governmental reorganization prepared for the ballot pamphlet shall indicate the maximum property tax rate which will be applicable in the event the governmental reorganization is approved.

(Added by Stats. 1973, Ch. 358.)






ARTICLE 8. Functional Consolidation: Effect on Maximum Property Tax Rates

2305

As used in this article functional consolidation means the transfer, from one local agency to another, of both of the following: (1) the responsibility for providing a program or a service to an area within the jurisdiction of the transferring agency and (2) the responsibility for levying a property tax rate within such area to pay the cost of such service or program. Functional consolidation does not refer to any transfer of responsibility for providing a program or a service when such transfer occurs as a result of a governmental reorganization as such term is defined in Section 2295; in such event, the maximum property tax rates for any affected local agency shall be determined solely as provided in Article 7 (commencing with Section 2295) of this chapter.

(Amended by Stats. 1974, Ch. 1085.)



2306

Whenever a functional consolidation occurs, the maximum property tax rate for any local agency affected by such functional consolidation shall be determined as provided in this article.

(Added by Stats. 1973, Ch. 358.)



2307

The local agency which transfers a program or service shall reduce its maximum property tax rate as provided in this section. Such reduction shall be effective beginning with the fiscal year after the transfer has occurred.

(a) The local agency shall determine the actual cost of providing the transferred program or service during the last full fiscal year in which such function or service was provided.

(b) The local agency shall determine the amount of the costs determined pursuant to subdivision (a) which are attributable to expenses for general administration and capital outlay and which cannot be transferred to the agency assuming the responsibility for providing the program or service; provided that such amount shall not exceed 10 percent of the amount determined pursuant to subdivision (a).

(c) The local agency shall subtract the amount determined pursuant to subdivision (b) from the amount determined pursuant to subdivision (a).

(d) The local agency shall determine the property tax rate which would have been required to produce the amount determined pursuant to subdivision (c) during the last full fiscal year in which the transferred program or service was provided and shall reduce its maximum property tax rate thereby.

(Added by Stats. 1973, Ch. 358.)



2308

The maximum property tax rate for a local agency assuming the responsibility for providing a program or service and for levying a tax to pay the cost thereof, as a result of a functional consolidation, shall be the maximum property tax rate for such agency established prior to the functional consolidation plus such additional rate as may be necessary to pay the actual costs of providing such program or service.

The Controller may audit any rate imposed under this section and if he determines that the rate exceeds a rate which would be necessary to pay the actual costs incurred as a result of functional consolidation, he shall immediately notify the local agency of such determination and the local agency shall reduce its property tax rate by an appropriate amount for the next succeeding fiscal year. In the event that a local agency fails to make such a reduction in its property tax rate, the Controller shall request the Attorney General to bring an action under Chapter 2 (commencing with Section 1084) of Title 1 of Part 3 of the Code of Civil Procedure to force a reduction in the rate.

(Amended by Stats. 1977, Ch. 309.)



2309

Any adjustment in the maximum property tax rate of a local agency made pursuant to Section 2308 shall only be made in the first full fiscal year after the functional consolidation has occurred.

(Added by Stats. 1973, Ch. 358.)






ARTICLE 9. Reporting Tax Levies

2325

Annually, no later than 15 days after the property tax rate for a local agency has been fixed, each local agency shall report to the Controller, on a form to be specified by the Controller, the property tax rate levied by, or on behalf of, the agency for the current fiscal year. That information shall show the amount of the rate, if any, levied pursuant to Sections 2260, 2261, 2262, 2263, 2263.1, 2263.2, 2264, 2265, 2266, 2266.1, 2267, 2270, 2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279 and 2280. That information shall also show any property tax rate authorized or levied pursuant to the provisions of Article 6 (commencing with Section 2285), Article 7 (commencing with Section 2295), and Article 8 (commencing with Section 2305). Information with respect to any rate levied pursuant to Section 2270 shall also indicate the rate levied to pay interest and redemption charges on bonded indebtedness, the rate levied to pay the cost of retirement and pension benefits and the rate levied to make payments to special funds as required by charter. The Controller shall, by regulation, require any tax rate exempt from rate limitations imposed by this chapter to be reported in the manner specified by this section.

(Amended by Stats. 1983, Ch. 1281, Sec. 22. Effective September 30, 1983.)



2325.1

In the event that the Controller determines that an error has occurred in establishing a property tax rate levied pursuant to any provision of this chapter, he shall immediately notify the local agency of such error and the local agency shall reduce its property tax rate by an appropriate amount for the next succeeding fiscal year. In the event that a local agency fails to make such a reduction in its property tax rate, the Controller shall request the Attorney General to bring an action under Chapter 2 (commencing with Section 1084) of Title 1 of Part 3 of the Code of Civil Procedure to force a reduction in the rate.

(Amended by Stats. 1977, Ch. 309.)



2326

If a local agency fails to file the report required by Section 2325 by October 15, the Controller, in the succeeding fiscal year, shall reduce by 10 percent or five thousand dollars ($5,000), whichever is less, the payment he is required to make to such agency based on claims filed pursuant to Section 16113 of the Government Code.

(Added by Stats. 1973, Ch. 358.)












PART 5. COLLECTION OF TAXES

CHAPTER 1. Medium of Payment

2501

Taxes shall be paid only in the mediums permitted by this chapter.

(Enacted by Stats. 1939, Ch. 154.)



2502

Taxes may be paid in legal tender or in money receivable in payment of taxes by the United States. The tax collector shall have the right to refuse the payment in coins of property taxes, penalties and interest, and any other charges associated with the payment of property taxes.

(Amended by Stats. 1992, Ch. 523, Sec. 10. Effective January 1, 1993.)



2503

A tax levied for a special purpose shall be paid in such funds as may be directed.

(Enacted by Stats. 1939, Ch. 154.)



2503.1

As used in this division, electronic funds transfer means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, which is initiated through an electronic terminal, telephonic instrument, or computer or magnetic tape so as to order, instruct, or authorize a financial institution to credit or debit an account.

(Amended by Stats. 2004, Ch. 194, Sec. 4. Effective January 1, 2005.)



2503.2

(a) The tax collector for any city, county, or city and county may, in his or her discretion, accept electronic funds transfers in payment for a purchase at a tax sale, of any tax, assessment, or on a redemption.

(b) The tax collector for any city, county, or city and county may, in his or her discretion, require any taxpayer, or any paying agent of a taxpayer or taxpayers, who makes an aggregate payment of fifty thousand dollars ($50,000) or more on the two most recent regular installments on the secured roll or on the one installment of the most recent unsecured tax roll, to make subsequent payments by electronic funds transfer.

(c) Any taxpayer or paying agent making payment by electronic funds transfer shall provide any supporting documentation and electronic information as requested by the tax collector. An electronic funds transfer made pursuant to this section shall be made to the bank account designated by the tax collector.

(d) Any costs incurred by the tax collector as a result of the acceptance of electronic funds transfers pursuant to this section shall be considered administrative costs of tax collection, except that if for any reason the electronic funds transfer is not completed, those costs shall be recovered as provided in subdivision (g).

(e) The acceptance of an electronic funds transfer shall constitute payment of a tax, assessment, or redemption as of the date of acceptance when, but not before, the transfer has been completed. An electronic funds transfer is completed by acceptance by the bank designated by the tax collector of the payment specified by the originator s payment order.

(f) If an electronic funds transfer is not accepted for any reason, any record of payment entered on any official record indicating the acceptance of that transfer shall be canceled, and the tax or assessment shall be a lien as if no payment has been attempted. When a cancellation of a record of payment is made, the canceling officer shall record the cancellation on the record that contained the notation of payment, and immediately shall cause a written notice of cancellation to be sent to the person attempting the electronic funds transfer.

(g) Upon notice of nonacceptance of an electronic funds transfer, the tax collector may charge the person who attempted the electronic funds transfer a fee not to exceed the costs of processing the transfer, providing notice of nonacceptance to that person, and making required cancellations on the tax roll. The amount of any fee charged pursuant to this subdivision shall be set by the governing body of the relevant city, county, or city and county, and may be added to the tax bill and collected in the same manner as costs recovered pursuant to Section 2621.

(Amended by Stats. 2004, Ch. 194, Sec. 5. Effective January 1, 2005.)



2504

As used in this division, negotiable paper means checks, drafts, and money orders.

(Amended by Stats. 2007, Ch. 340, Sec. 3. Effective January 1, 2008.)



2505

(a) Except as provided in subdivision (b), the tax collector or treasurer for any city or county may in his or her discretion accept negotiable paper in payment of any tax, or assessment, or on a redemption.

(b) The tax collector of a county shall accept a certificate of eligibility to pay all or any part of any ad valorem property tax, special assessment, or other charge or user fee appearing on the county tax bill. The tax collector, treasurer, or other official charged with the duty of collecting taxes for a chartered city which levies and collects its own property taxes shall accept a certificate of eligibility to pay all or any part of any ad valorem property tax, special assessment, or other charge or user fee appearing on the tax bill of such city. A certificate for partial payment shall not be accepted unless accompanied by an amount sufficient to fully pay the remaining ad valorem property taxes, special assessment, or other charge or fee appearing on the respective tax bill installment.

(c) Except as provided in Chapter 2 (commencing with Section 20581), Chapter 3. 3 (commencing with Section 20639), Chapter 3.5 (commencing with Section 20640), or Chapter 4 (commencing with Section 20641) of Part 10.5 of Division 2, a certificate of eligibility shall not be used to pay any delinquent taxes, assessments, penalties, costs, fees, or interest, or any redemption charges.

(d) For the 1978 79 fiscal year and thereafter, except as to those amounts which can be paid by a certificate pursuant to subdivision (c), the tax collector shall not accept a certificate of eligibility to pay all or part of any installment if tendered after the delinquency date thereof, unless accompanied by an amount sufficient to fully pay any delinquent taxes, assessments, costs, penalties, interest, fees or other charges resulting from the delinquency or delinquencies.

(e) In no event shall a certificate of eligibility be accepted later than the expiration date designated thereon.

(Amended by Stats. 1991, Ch. 532, Sec. 8.5.)



2506

The acceptance of negotiable paper constitutes a payment of a tax, assessment, or redemption as of the date of acceptance when, but not before, the negotiable paper is duly paid.

(Amended by Stats. 1957, Ch. 155.)



2507

The officer accepting negotiable paper may deposit it daily with a bank for collection and receive from the bank cashier s checks in an amount equal to the total deposits. The cashier s checks shall be deposited in the county treasury like cash received for the same purpose. The officer accepting negotiable paper may at his option deposit such negotiable paper daily in the county treasury instead of in a bank; and the county treasurer shall handle such negotiable paper like any other negotiable paper accepted by him.

(Amended by Stats. 1945, Ch. 1033.)



2508

If any negotiable paper is returned unpaid to the bank with which it was deposited pursuant to any requirement of this division, the bank shall return it to the officer who deposited it and, if its amount has been included in any cashier s check given by the bank, the bank is entitled to a refund in the amount of the unpaid negotiable paper. Any negotiable paper redeemed by or charged back to the county treasurer by reason of nonpayment shall be returned to the officer who deposited it in exchange for currency or other negotiable paper or for the warrant of the county auditor drawn on the fund into which the original deposit was made.

(Amended by Stats. 2005, Ch. 22, Sec. 180. Effective January 1, 2006.)



2509

If any negotiable paper is not paid on due presentment for any reason, any record of payment made on any official record because of its acceptance shall be canceled, and the tax or assessment is a lien as though no payment has been attempted.

The officer accepting negotiable paper shall make any memoranda necessary to enable him to make proper cancellation on its return without payment.

(Amended by Stats. 1957, Ch. 155.)



2509.1

Notwithstanding any other provision of law, after the return to the depositing county officer of any unpaid negotiable paper, the tax collector may charge the person who attempted payment through the unpaid negotiable paper a fee not to exceed the cost of making required notifications to the person, processing the returned unpaid negotiable paper, and making the required cancellations on the tax roll. The fee amount shall be set by the board of supervisors and be subject to the fee review procedures required by Section 54986 of the Government Code. The fee may be added to the tax bill and collected in the same manner as costs recovered under Section 2621.

(Added by Stats. 1990, Ch. 126, Sec. 17. Effective June 11, 1990.)



2510

When a cancellation is made, the officer making it shall record it on the record where the notation of payment was made. He shall immediately send a notice to the person who attempted payment by the negotiable paper of the cancellation of the payment.

The validity of any tax, assessment, or penalty is not affected by failure or irregularity in giving the notice.

(Amended by Stats. 1957, Ch. 155.)



2511

By resolution of the board of supervisors passed by a four-fifths vote, any county warrant for a particular fiscal year may be received in payment of taxes for the same fiscal year levied by the county issuing the warrants if the amount of the warrant does not exceed the amount of taxes being paid. If registered, warrants shall be received only in the order of registration.

(Enacted by Stats. 1939, Ch. 154.)



2511.1

(a) As used in this section:

(1) Credit card means any card, plate, coupon book, or other credit device existing for the purpose of being used from time to time upon presentation to obtain money, property, labor, or services on credit.

(2) Card issuer means any person who issues a credit card and purchases credit card drafts, or the agent for those purposes with respect to a credit card.

(3) Cardholder means any person to whom a credit card is issued or any person who has agreed with the card issuer to pay obligations arising from the issuance of a credit card to another person.

(4) Draft purchaser means any person who purchases credit card drafts.

(b) The board of supervisors may authorize the acceptance of a credit card for payment of property taxes. Following an authorization pursuant to the preceding sentence, the county shall, upon approval of the board of supervisors, execute a contract with one or more credit card issuers or draft purchasers. The contract shall provide for all of the following:

(1) The respective rights and duties of the county, and card issuers and draft purchasers regarding the presentment, acceptability, and payment of credit card drafts.

(2) The establishment of a reasonable means by which to facilitate payment settlements.

(3) The payment to the card issuer or draft purchaser of a reasonable fee or discount.

(4) Other matters appropriately included in contracts with respect to the purchase of credit card drafts as may be agreed upon by the parties to the contract.

(c) The honoring of a credit card pursuant to subdivision (b) shall constitute payment of the tax as of the date the credit card is honored, provided the credit card draft is paid following its due presentment to a card issuer or draft purchaser.

(d) The county may impose a fee for the use of a credit card sufficient in amount to provide for the recovery of fees or discounts paid by the county under paragraph (3) of subdivision (b) and all other costs incurred by the county in providing for payment by credit. Fees imposed under this subdivision shall be approved by the board of supervisors.

(e) If any credit card draft is not paid following due presentment to a card issuer or draft purchaser or is charged back to the county for any reason, any record of payment made shall be null and void. Any receipt issued in acknowledgment of payment shall also be null and void. The obligation of the cardholder shall continue as an outstanding obligation as though no payment had been attempted.

(f) Upon notice of nonpayment of the credit card draft, the tax collector may charge the person who attempted the payment a fee not to exceed the costs of processing the draft, providing notice of nonpayment to that person, and making required cancellations on the tax roll. The amount of the fee shall be set by the board of supervisors pursuant to Section 54986 of the Government Code, and may be added to the tax bill and collected in the same manner as costs recovered pursuant to Section 2621. Fees imposed under this subdivision shall be approved by the board of supervisors.

(Amended by Stats. 1998, Ch. 497, Sec. 3. Effective January 1, 1999.)



2512

(a) If a remittance to cover a payment required by law to be made to a taxing agency prior to a specified date and hour is (a) deposited in the United States mail in a sealed envelope, properly addressed with the required postage prepaid, or (b) deposited for shipment with an independent delivery service that is an Internal Revenue Service designated delivery service or has been approved by the tax collector, in a sealed envelope or package, properly addressed with the required fee prepaid, delivery of which shall not be later than 5 p.m. on the next business day after the effective delinquent date, the remittance shall be deemed received on the date shown by the post office cancellation mark stamped upon the envelope containing the remittance, or the independent delivery service shipment date shown on the packing slip or air bill attached to the outside of the envelope or package containing the remittance, or on the date it was mailed if proof satisfactory to the tax collector establishes that the mailing occurred on an earlier date. The taxing agency is not required to accept a payment actually received in the mail if it is received more than 30 days after the date and time set by law for the payment.

(b) If a remittance to cover a payment, required by law to be made to a taxing agency prior to a specified date and hour, is made by an electronic payment option, such as wire transfer, telephoned credit card, or electronic Internet means, the remittance shall be deemed received on the date the transaction was completed by the taxpayer, if the remittance was made on the taxing agency s authorized Internet Web site or via the taxing agency s authorized telephone number. Proof of completion of the transaction in the form of a confirmation number or other convincing evidence shall be presented by the taxpayer to the satisfaction of the tax collector. This subdivision does not apply to payments by electronic fund transfer as provided in Sections 2503.1 and 2503.2.

(c) This section does not, for purposes of applying subdivision (a) of Section 3707, apply to a remittance sent by mail, by independent delivery service, or by electronic payment option for the redemption of tax-defaulted property.

(Amended by Stats. 2009, Ch. 17, Sec. 1. Effective January 1, 2010.)



2513

If an application, tax statement or claim for credit or refund required by law to be filed with a taxing agency on or before a specified date is filed with the taxing agency through the United States mail, properly addressed with the required postage prepaid, it shall be deemed filed on the date shown by the post office cancellation mark stamped on the envelope containing it, or on the date it was mailed if proof satisfactory to the tax collector establishes that the mailing occurred on an earlier date.

If an application, tax statement or claim for credit or refund required by law to be filed with the taxing agency on or before a specified time on a specified date is sent through the United States mail, properly addressed with the required postage prepaid, and the cancellation mark is placed on the envelope after it is deposited in the mail:

(a) Where the cancellation mark shows both date and time, the application, tax statement or claim for credit or refund shall be deemed filed on the date shown by the cancellation mark and by the time specified by law for that date.

(b) Where the cancellation mark shows only the date, the application, tax statement or claim for credit or refund shall be deemed filed within the time and date specified when the cancellation mark bears a date on or before the specified date of filing.

(Amended by Stats. 1974, Ch. 1101.)



2514

(a) With respect to a claimant whose property taxes are paid by a lender from an impound, trust, or other type of account described in Section 2954 of the Civil Code, the tax collector shall notify the auditor of the claimant s name and address, and the duplicate amount of money the Controller transferred to the tax collector via an electronic fund transfer.

The county auditor, treasurer, or disbursing officer shall send a check in the amount of money based on the electronic transfer by the Controller, to the Controller within 60 days of the replicated payment.

(b) The procedures established by this chapter shall not be construed to require a lender to alter the manner in which a lender makes payment of the property taxes of such a claimant.

(Amended by Stats. 2014, Ch. 703, Sec. 17. Effective September 28, 2014.)



2515

(a) Upon expeditiously processing a notice of lien for postponed property taxes from the tax collector, the tax collector or the assessor, whichever is applicable, shall immediately:

(1) Enter, on the notice of lien, a description of the real property for which the taxes have been paid by use of a certificate of eligibility pursuant to Section 2514. Such description shall be a metes and bounds, lot-block-tract, or such other description as is determined by the Controller to sufficiently describe the real property for the purpose of securing the state s lien.

(2) Enter on the notice of lien, the names of all record owners of the property described under subdivision (a) of this section, as disclosed by the assessor s records.

(3) Upon entry of the information required by subdivisions (a) and (b) of this section on the notice of lien, the assessor shall immediately forward the notice of lien to the county recorder.

(4) Enter on the assessment records applicable to the property, the fact that the taxes on the property have been postponed and the Controller s identification number, and shall, if such record reveals a change in the ownership status of the property subsequent to the date of entry of the postponement information thereon, notify the Controller within 60 days of processing the change in the ownership status in the manner prescribed by the Controller.

(b) From the time of recordation of the notice of lien pursuant to Section 16182 of the Government Code, the lien for postponed property taxes shall be deemed to impart constructive notice of the contents thereof to subsequent purchasers, mortgagees, lessees, and other lienors.

(Amended by Stats. 2014, Ch. 703, Sec. 18. Effective September 28, 2014.)



2516

Upon the failure of a transferee to file a change in ownership statement required by Section 480, the assessor or the auditor shall immediately enter on the assessment records applicable to the real property, the fact that a penalty has been added to the assessment roll and specify the date and amount thereof.

(Added by Stats. 1979, Ch. 242.)






CHAPTER 2. Collection Generally

2601

(a) On or before the fourth Monday in September, the auditor shall deliver the secured roll to the tax collector, with an affixed affidavit, subscribed by him, as follows:

I, ____, Auditor of ____ County, swear that I received the assessment roll from the assessor, with his affixed affidavit: that I have corrected it as required by the State Board of Equalization; and that I have reckoned the respective sums due as taxes and have added the columns of valuations and taxes, as required by law.

If the roll is a machine-prepared roll, the auditor shall deliver the assessment roll to the assessor and shall deliver the roll on which he has extended taxes to the tax collector, with an affixed affidavit, subscribed by him, as follows:

I, ____, Auditor of ____ County, swear that the attached roll is a reproduction of the roll prepared by the assessor and corrected by the State Board of Equalization; and that I have reckoned the respective sums due as taxes and have added the columns of valuations and taxes as required by law.

(b) If the roll is a machine-prepared roll, and the tax bills are, with the consent of the tax collector and the approval of the board of supervisors, also machine-prepared by the auditor, the auditor shall, on or before the fourth Monday in September, deliver the assessment roll to the assessor, and shall, on or before October 16, deliver the roll on which he has extended taxes to the tax collector, with an affixed affidavit, subscribed by him, as follows:

I, ____, Auditor of ____ County, swear that the attached roll is a reproduction of the roll prepared by the assessor and corrected by the State Board of Equalization; and that I have reckoned the respective sums due as taxes and have added the columns of valuations and taxes as required by law.

(c) If the extended roll is retained in electronic data-processing equipment and no physical document is prepared and if the tax bills are, with the consent of the tax collector and the approval of the board of supervisors, machine prepared, the auditor shall, on or before the fourth Monday in September, deliver the assessment roll to the assessor, and shall, on or before October 16, deliver the completed tax bills to the tax collector with an affidavit, subscribed by him, as follows:

I, ____, Auditor of ____ County, swear that the tax bills herewith submitted to you are the result of extending the roll prepared by the assessor and corrected by the State Board of Equalization and that I have determined the respective sums due as taxes, in the total amount of $____, as required by law.

(Amended by Stats. 1972, Ch. 1384.)



2602

The tax collector shall collect all property taxes.

(Amended by Stats. 1974, Ch. 166.)



2603

At the time the auditor delivers the local assessment roll to the tax collector, he shall charge the collector with the taxes extended thereon, together with the taxes extended on the board roll.

(Amended by Stats. 1981, Ch. 261, Sec. 21.)



2604

When property the taxes on which are to be collected by the tax collector is placed on the roll after it has been delivered to the tax collector, the auditor shall immediately compute and enter the tax and other charges and make the necessary changes in his account with the tax collector.

(Enacted by Stats. 1939, Ch. 154.)



2605

The following taxes on the secured roll are due and payable November 1:

(a) All taxes on personal property.

(b) Half the taxes on real property, and if the amount is not evenly divisible by two, the odd cent is also due and payable unless the roll shows the odd cent as part of the second installment.

(Amended by Stats. 1997, Ch. 546, Sec. 4. Effective January 1, 1998.)



2606

The second half of taxes on real property on the secured roll is due and payable February 1.

(Amended by Stats. 1997, Ch. 546, Sec. 5. Effective January 1, 1998.)



2607

The entire tax on real property may be paid when the first installment is due and payable or at any time thereafter until the properties on the current roll become tax defaulted. The second installment may be paid separately only if the first installment has been paid. The tax collector shall accept payment of current year taxes even though prior year delinquencies on the real property may exist. The acceptance of that payment shall not affect the validity of any sale in satisfaction of a lien for defaulted taxes.

(Amended by Stats. 1997, Ch. 546, Sec. 6. Effective January 1, 1998.)



2607.1

Upon authorization of the board of supervisors, the tax collector shall accept payment of the second installment of the tax on real property at a discounted amount, as established annually by the board, if payment is made on or before the date the first installment is due.

(Added by Stats. 1983, Ch. 534, Sec. 4.)



2608

The tax collector may fix a date preceding the due date when payments may be made.

(Enacted by Stats. 1939, Ch. 154.)



2609

On or before the day when taxes are payable the tax collector shall publish a notice specifying:

(a) The dates when taxes on the secured roll will be due.

(b) The times when these taxes will be delinquent.

(c) The penalties and costs for delinquency.

(d) That all taxes may be paid when the first installment is due.

(e) The times and places at which payment of taxes may be made.

(Amended by Stats. 1955, Ch. 384.)



2610

The notice shall be published once a week for two weeks in a newspaper, if there is one published in the county, or, if none, by posting it in three public places in each township.

(Enacted by Stats. 1939, Ch. 154.)



2610.5

Annually, on or before November 1, the tax collector shall mail or electronically transmit a county tax bill or a copy thereof for every property on the secured roll. This requirement need not be met where no taxes are due. Failure to receive a tax bill shall not relieve the lien of taxes, nor shall it prevent the imposition of penalties imposed by this code. However, the penalty imposed for delinquent taxes as provided by any section of this code shall be canceled if the assessee or fee owner demonstrates to the tax collector that delinquency is due to the tax collector s failure to mail or electronically transmit the tax bill to the address provided on the tax roll or electronic address provided and authorized by the taxpayer to the tax collector. Penalties imposed may be canceled if the board of supervisors, upon recommendation of the tax collector, has authorized the tax collector to establish, and the tax collector has so established, specific procedures for the consideration of penalty cancellations. Those procedures may provide that penalties imposed may be canceled by resolution of the county board of supervisors upon the recommendation of the tax collector if the assessees or fee owners demonstrate to the tax collector that the delinquency is due to the county s failure to send a notice of taxes to the owner of property acquired after the lien date on the secured roll, provided payment of the amount of taxes due, minus any penalties and costs, is made no later than June 30 of the fiscal year in which the property owner is named as the assessee for taxes coming due.

With respect to a late, amended, or corrected tax bill, the penalties imposed for delinquent taxes shall be canceled if the tax amount is paid within 30 days following the date that bill is mailed or electronically transmitted.

Under no circumstance shall a taxpayer have fewer than 30 days to pay without penalty.

(Amended by Stats. 1999, Ch. 941, Sec. 23. Effective January 1, 2000.)



2610.6

When the tax collector sends a tax bill to any person respecting property which has been assessed to another and who has the power, pursuant to written or oral authorization, to pay the taxes on behalf of another, the tax collector shall send to the assessee an information copy of the tax bill, except, that the copy shall state plainly that the copy is not a bill and that the original bill has been sent to another person for payment.

(Added by renumbering Section 2770 by Stats. 1988, Ch. 830, Sec. 8. Applicable July 1, 1989, by Sec. 31 of Ch. 830.)



2611

A notice shall be printed on all tax bills specifying that if taxes are unpaid, it will be necessary as provided by law to pay:

(a) Delinquency penalties.

(b) Costs.

(c) Redemption penalties.

(d) Redemption fee.

(Amended by Stats. 1949, Ch. 247.)



2611.1

Any county department, officer, or employee charged by law with the collection of any county tax assessment, penalty or cost, license fees or money owing the county for any reason, that is due and payable, may file a verified application with the board of supervisors for a discharge from accountability for the collection of the tax assessment, penalty or cost, license fees or money owing the county for any reason in accordance with Sections 25257, 25258, 25259, and 25259.5 of the Government Code.

(Amended by Stats. 2011, Ch. 352, Sec. 3. Effective January 1, 2012.)



2611.2

The application for a discharge of accountability shall include:

(a) A statement of the nature of the amount owing.

(b) The names of the assessees or persons liable and the amount owed by each.

(c) The estimated cost of collection.

(d) Any other fact warranting the discharge, except where the board of supervisors determines that the circumstances do not warrant the furnishing of detailed information.

(Added by Stats. 1957, Ch. 1360.)



2611.3

The board of supervisors may make an order discharging the department, officer, or employee, from further accountability and direct the county auditor to adjust any charge against said department, officer, or employee, in a like amount.

(Added by Stats. 1957, Ch. 1360.)



2611.4

Any county department, officer or employee may refrain from collecting any tax, assessment, penalty or cost, license fees or money owing to the county where the amount to be collected is twenty dollars ($20) or less. Nothing in this section shall be construed as releasing any person from the payment of any tax, assessment, penalty or cost, license fee or any other money which is due and owing to the county.

(Amended by Stats. 1992, Ch. 523, Sec. 15. Effective January 1, 1993.)



2611.5

At the option of a county and when authorized by resolution of the board of supervisors pursuant to Article 4 (commencing with Section 29370) of Chapter 2 of Division 3 of Title 3 of the Government Code, a cash difference fund may be used to increase the amount tendered to the county for the payment of any tax, assessments, penalty, cost or interest which is due and owing the county, when a difference of ten dollars ($10) or less exists. A record of each use of the fund shall be maintained, containing sufficient information to identify the name of the person whose account was credited and listing the amount of the difference.

Notwithstanding any provision of law, including Sections 29372, 29373, 29374, and 29375 of the Government Code, the cash difference fund may be expended, maintained, or replenished by accounting entries into a cash difference account and an overage account maintained in the county automated accounting system. All transfers between the fund and the accounts may be made and retained in electronic data processing equipment and no written report pursuant to Section 29073 of the Government Code, warrant, special warrant, or check warrant need be prepared by the auditor or treasurer. If approved pursuant to Section 29380.1 of the Government Code, replenishment of the cash difference account may be accomplished by the county auditor by a journal entry or electronic funds transfer from the county s general fund.

When an amount paid to the county on any tax, assessment, penalty, cost, and interest exceed the amount due the county and the excess does not exceed ten dollars ($10), the excess amount may be deposited into the overage account. If the excess amount is not so deposited, it shall be refunded to the person making the payment.

(Added by Stats. 1990, Ch. 126, Sec. 19. Effective June 11, 1990.)



2611.6

The following information shall be included in each county tax bill, whether mailed or electronically transmitted, or in a separate statement accompanying the bill:

(a) The full value of locally assessed property, including assessments made for irrigation district purposes in accordance with Section 26625.1 of the Water Code.

(b) The tax rate required by Article XIII?A of the California Constitution.

(c) The rate or dollar amount of taxes levied in excess of the 1-percent limitation to pay for voter-approved indebtedness incurred before July 1, 1978, or bonded indebtedness for the acquisition or improvement of real property approved by two-thirds of the voters on or after June 4, 1986.

(d) The amount of any special taxes and special assessments levied.

(e) The amount of any tax rate reduction pursuant to Section 96.8, with the notation: Tax reduction by (name of jurisdiction).

(f) The amount of any exemptions. Exemptions reimbursable by the state shall be shown separately.

(g) The total taxes due and payable on the property covered by the bill.

(h) Instructions on tendering payment, including the name and mailing address of the tax collector.

(i) The billing of any special purpose parcel tax as required by paragraph (2) of subdivision (b) of Section 53087.4 of the Government Code, or any successor to that paragraph.

(j) Information specifying all of the following:

(1) That if the taxpayer disagrees with the assessed value as shown on the tax bill, the taxpayer has the right to an informal assessment review by contacting the assessor s office.

(2) That if the taxpayer and the assessor are unable to agree on a proper assessed value pursuant to an informal assessment review, the taxpayer has the right to file an application for reduction in assessment for the following year with the county board of equalization or the assessment appeals board, as applicable, and the time period during which the application will be accepted.

(3) The address of the clerk of the county board of equalization or the assessment appeals board, as applicable, at which forms for an application for reduction in assessment may be obtained.

(4) That if an informal or formal assessment review is requested, relief from penalties shall apply only to the difference between the county assessor s final determination of value and the value on the assessment roll for the fiscal year covered.

(Amended by Stats. 2013, Ch. 607, Sec. 5. Effective January 1, 2014.)



2611.7

(a) Upon the written request of a taxpayer made no later than September 1, a tax collector who has adopted this section pursuant to paragraph (4) of subdivision (c) shall, subject to subdivisions (b) and (c), issue a consolidated tax statement, for all of the properties entered on the secured roll with respect to which the requesting taxpayer is the assessee. An adopting tax collector shall annually print on the back of each property tax bill a written notice to each taxpayer of a taxpayer s authority under this section to request a consolidated tax statement, and of those fees, requirements, conditions, and limitations specified in subdivisions (b) and (c).

(b) Any request made pursuant to this section for a consolidated tax statement is subject to all of the following conditions:

(1) The request shall specify the assessor s parcel number of each property on the secured roll for which the requesting taxpayer is the assessee.

(2) With respect to any single parcel, only one named assessee may request and receive a consolidated tax statement.

(3) Any request that is timely made pursuant to this section for a consolidated tax statement is valid only for those property taxes levied for the first five fiscal years following the making of the request.

(c) (1) The tax collector may charge a fee for each request for a consolidated tax statement made pursuant to this section. Any fee charged pursuant to this paragraph shall be set at an amount not greater than that amount that will allow the tax collector to recover his or her costs incurred in implementing this section.

(2) A consolidated tax statement issued pursuant to a request made pursuant to this section is not a tax bill and does not supersede or take the place of any tax bill.

(3) No tax collector shall incur any legal liability with respect to any consolidated tax statement provided by the tax collector pursuant to this section.

(4) This section does not apply to a county unless the tax collector of that county has adopted this section pursuant to a written memorandum transmitted to the county board of supervisors and recorded with the county recorder.

(Amended by Stats. 1997, Ch. 17, Sec. 137. Effective January 1, 1998.)



2612

On the tax bill for tax-defaulted property shall appear in writing the fact that prior year taxes are in default. The tax bill may contain language such as prior year taxes delinquent, prior year taxes in default, unpaid prior year taxes jeopardize property, or any other language which would indicate the fact that the property is in jeopardy as a result of delinquent prior year taxes.

(Amended by Stats. 1984, Ch. 988, Sec. 6. Effective September 11, 1984.)



2612.5

The tax collector shall issue separate tax bills for tax-defaulted property and property which is not tax delinquent.

Where tax-defaulted property and property which is not tax delinquent have been included or combined in one assessment, the tax collector may request the assessor to make a separate valuation of each such property, and the assessor shall within 10 days from and after the date of any such request make each such valuation and notify the auditor thereof.

(Amended by Stats. 1984, Ch. 988, Sec. 7. Effective September 11, 1984.)



2612.6

The auditor shall enter the descriptions and the separate valuations on the roll in lieu of the original assessment, shall compute the taxes and penalties thereon and notify the tax collector thereof.

(Added by Stats. 1957, Ch. 850.)



2613

All taxes shall be paid at the tax collector s office unless the board of supervisors, upon recommendation of the tax collector and on or before the day when payments may be made, orders that taxes be collected in any other or additional location, in addition to a location within the county.

(Amended by Stats. 2007, Ch. 340, Sec. 4. Effective January 1, 2008.)



2614

The tax collector shall mark the fact and date of payment on the roll or delinquent roll, opposite the tax to which the payment relates.

(Amended by Stats. 1943, Ch. 409.)



2614.5

The tax collector may, when approved by resolution of the board of supervisors of such county, adopt a procedure showing the fact and date of payment on machine-prepared lists.

(Added by Stats. 1965, Ch. 835.)



2615

Whenever taxes are paid in cash or whenever a receipt is requested at the time of payment by the person paying the tax, the tax collector shall give a receipt to the person making payment, specifying each of the following:

(a) The amount paid.

(b) The fiscal year and the installment of taxes to which the payment applies.

(c) The description of the property.

The receipt shall be issued without charge.

(Amended by Stats. 1981, Ch. 1012, Sec. 1.)



2615.5

When the county sends a tax bill or copy thereof to any homeowner who received the homeowners exemption in the immediately preceding year, except where such person has transferred title in the property since the immediately preceding lien date, or to any person who has filed an exemption claim during the preceding assessment year, the tax bill or copy shall be accompanied by a notice concerning ineligibility for the homeowners exemption. The notice shall inform the taxpayer of the circumstances under which he becomes ineligible for the exemption, of the penalties which are applicable if he allows the exemption to continue when he is not eligible for the exemption, and of his duty to inform the assessor when he is no longer eligible for the exemption. Failure to receive the notice shall not excuse the taxpayer of the duty to inform the assessor of his ineligibility for the exemption.

(Added by Stats. 1979, Ch. 65.)



2615.6

(a) When the county sends to any person a tax bill, it shall be accompanied by a notice regarding property tax assistance and postponement for senior citizens under the Gonsalves-Deukmejian-Petris Senior Citizens Property Tax Assistance Law and the Senior Citizens Property Tax Postponement Law. The text of this notice shall be prepared by the Franchise Tax Board.

(b) Subdivision (a) is inoperative for any lien date for which funding for the Gonsalves-Deukmejian-Petris Senior Citizens Property Tax Assistance Law (Chapter 1 (commencing with Section 20501) of Part 10.5 of Division 2), and for the Senior Citizens and Disabled Citizens Property Tax Postponement Law (Chapter 2 (commencing with Section 20581) of Part 10.5 of Division 2), is not provided by state law. If subdivision (a) has become inoperative under this subdivision, subdivision (a) shall become operative again commencing with the first lien date for which funding for these laws is provided by state law.

(Amended by Stats. 2013, Ch. 607, Sec. 6. Effective January 1, 2014.)



2616

Not less than once every 12 months and on dates approved by the auditor, the tax collector shall account to the auditor for all moneys collected during the preceding reporting period. On the same day he or she shall file with the auditor a statement under oath, showing that all money collected by him or her has been paid as required by law.

Not less than once every 12 months and on dates approved by the auditor, the tax collector shall file with the auditor a statement under oath, showing an itemized account of all his or her transactions and receipts since his or her last settlement.

In counties using a mechanized management reporting system in reporting information for a uniform four-week period, the board of supervisors, by ordinance, may provide for the duties required by this section to be performed on a corresponding uniform four-week period.

(Amended by Stats. 1992, Ch. 523, Sec. 16. Effective January 1, 1993.)



2617

All taxes due November 1, if unpaid, are delinquent at 5 p.m., or the close of business, whichever is later, on December 10, and thereafter a delinquent penalty of 10 percent attaches to them.

(Amended by Stats. 1991, Ch. 532, Sec. 9.)



2618

The second half of taxes on real property, if unpaid, is delinquent at 5 p.m., or the close of business, whichever is later, on April 10, and thereafter a delinquent penalty of 10 percent attaches to it.

(Amended by Stats. 1991, Ch. 532, Sec. 10.)



2619

If December 10 or April 10 falls on Saturday, Sunday or a legal holiday, the time of delinquency is at 5 p.m., or the close of business, whichever is later, on the next business day. If the board of supervisors, by adoption of an ordinance or resolution, closes the county s offices for business prior to the time of delinquency on the next business day or for that whole day, that day shall be considered a legal holiday for purposes of this section.

(Amended by Stats. 1994, Ch. 705, Sec. 20. Effective January 1, 1995.)



2621

After the second installment of taxes on the secured roll is delinquent, the tax collector shall collect a cost of ten dollars ($10) for preparing the delinquent tax records and giving notice of delinquency on each separate valuation on the secured roll of:

(a) Real property, except possessory interests.

(b) Possessory interests.

(c) Personal property cross-secured to real property.

The cost shall be collected even though the property appears on the roll due to a special assessment and no valuation of the property is given.

(Amended by Stats. 1982, Ch. 694, Sec. 1. Operative July 1, 1983, by Sec. 6 of Ch. 694.)



2623

Prior to February 1st, the auditor shall:

(a) Compute and enter the delinquent penalty against all taxes on the secured roll not marked paid.

(b) Foot the penalties.

(c) Charge the tax collector with the total penalties due on the secured roll.

(d) Deliver the secured roll to the tax collector.

(Amended by Stats. 1953, Ch. 799.)



2624

After the second half of taxes on real property is delinquent, the tax collector shall prepare a delinquent roll. In numerical or alphabetical order, the delinquent roll shall show all information on the secured roll relating to property the taxes on which are delinquent.

(Amended by Stats. 1943, Ch. 409.)



2626

On or before June 1st, the auditor shall compare the delinquent roll, if one is prepared, with the secured roll. If satisfied the delinquent roll is correct, he shall:

(a) Foot the unpaid taxes and penalties.

(b) Credit the tax collector with the unpaid taxes and penalties on the secured roll.

(c) Make a final settlement with him of all taxes and penalties charged against him on the secured roll.

The tax collector shall deliver the treasurer s receipt to the auditor, unless the treasurer is the collector, and shall immediately account for any deficiency. The secured roll shall remain in the tax collector s office.

(Amended by Stats. 1976, Ch. 142.)



2627

Within three days after this settlement, the auditor shall:

(a) Compute and enter the penalties and costs on the delinquent roll.

(b) Charge the tax collector with the amount due on the delinquent roll.

(c) Deliver the delinquent roll duly certified, to the tax collector.

(Amended by Stats. 1943, Ch. 409.)



2628

Annually, on or before August 10th, the tax collector shall make a collections report on the secured roll and, if one is prepared, the delinquent roll, and make it or them available to the auditor for purposes of audit.

(Amended by Stats. 1976, Ch. 142.)



2629

The auditor shall then administer an oath to the tax collector, to be written and subscribed on the delinquent roll, that all property on the delinquent roll on which taxes have been paid has been credited with the payment on the delinquent roll.

(Amended by Stats. 1943, Ch. 409.)



2630

The auditor shall foot the amount unpaid on the delinquent roll, credit the tax collector with the amount, and have a final settlement with him.

(Amended by Stats. 1945, Ch. 694.)



2631

If the roll or delinquent roll is transferred from one collector to another, the auditor shall credit the one and charge the other with the amount outstanding.

(Amended by Stats. 1943, Ch. 409.)



2632

If the tax collector refuses or neglects for five days to make payments or settlements as required in this division, he is liable for the full amount of taxes charged against him.

(Enacted by Stats. 1939, Ch. 154.)



2633

The district attorney shall bring suit against the tax collector and his sureties for this amount. The controller or the board of supervisors may require the district attorney to bring this suit if he neglects his duty. After the suit is commenced, no credit shall be made to the collector for taxes outstanding.

(Enacted by Stats. 1939, Ch. 154.)



2634

The roll or delinquent roll or a copy certified by the tax collector, showing unpaid taxes against any property, is prima facie evidence of the assessment, the property assessed, the delinquency, the amount of taxes due and unpaid, and that there has been compliance with all forms of law relating to assessment and levy of the taxes.

(Amended by Stats. 1974, Ch. 1101.)



2635

When the amount of taxes paid exceeds the amount due by more than ten dollars ($10), the tax collector shall send notice of the overpayment to the taxpayer. The notice shall be mailed to the taxpayer s last known address and shall state the amount of overpayment and that a refund claim may be filed pursuant to Chapter 5 (commencing with Section 5096) of Part 9.

(Repealed and added by Stats. 1983, Ch. 1224, Sec. 19.)



2635.5

Notwithstanding any other law, the tax collector may apply any refund due a taxpayer, or the taxpayer s agent, to any delinquent taxes due for the same property for which the same taxpayer, or his or her agent, is liable.

(Amended by Stats. 2012, Ch. 161, Sec. 1. Effective January 1, 2013.)



2636

Notwithstanding any other provision of law, in the case of a deficiency in the payment of taxes due and payable pursuant to this chapter, the tax collector, with the approval of the board of supervisors, may accept such partial payment from the taxpayer. Such partial payments are to be applied first to all penalties, interest and costs with the balance being applied to the taxes due. The difference between the amount paid by the taxpayer and the amount due shall be treated as a delinquent tax in the same manner as any other delinquent tax.

(Amended by Stats. 1979, Ch. 242.)






CHAPTER 2.1. Collection in Equal Installments

2700

Notwithstanding Sections 2605, 2606, 2607, 2617, 2618, 2621, and 2624, if so ordered by a resolution of the board of supervisors of any county, this chapter shall be applicable to that county, provided that the resolution shall be adopted prior to the time the county auditor is required to compute and enter on the secured roll the respective amounts due in installments as taxes for the assessment year in which the resolution becomes effective. This chapter shall apply only to that county and shall then apply until otherwise ordered by a resolution of the board of supervisors.

(Amended by Stats. 2006, Ch. 538, Sec. 611. Effective January 1, 2007.)



2700.1

Notwithstanding the provisions of any other law, any tax, assessment, fee or charge to become a lien on land and to be collected with county taxes or other taxes or assessments collected on the secured roll shall be payable in two (2) installments as specified in this chapter.

(Added by Stats. 1961, Ch. 1926.)



2701

Half the taxes on real and personal property on the secured roll are due November 1st, and if the amount is not evenly divisible by two, the odd cent is also due unless the roll shows the odd cent as part of the second installment.

(Amended by Stats. 1949, Ch. 246.)



2702

The second half of taxes on real and personal property on the secured roll is due February 1st.

(Amended by Stats. 1955, Ch. 384.)



2703

The entire tax on the secured roll may be paid when the first half is due. The first half may be paid separately when the first half is due or at any time thereafter until the properties on the current roll become tax defaulted. The second half may be paid separately only if the first half has been paid. The tax collector shall accept payment of current year taxes even though prior year delinquencies on the real property may exist. The acceptance of that payment shall not affect the validity of any sale in satisfaction of a lien for defaulted taxes.

(Amended by Stats. 1984, Ch. 988, Sec. 8. Effective September 11, 1984.)



2704

All taxes due November 1, if unpaid, are delinquent at 5 p.m., or the close of business, whichever is later, on December 10, and thereafter a delinquent penalty of 10 percent attaches to them.

(Amended by Stats. 1991, Ch. 532, Sec. 12.)



2705

The second half of taxes on the secured roll, if unpaid, is delinquent at 5 p.m., or the close of business, whichever is later, on April 10, and thereafter a delinquent penalty of 10 percent attaches to it.

(Amended by Stats. 1991, Ch. 532, Sec. 13.)



2705.5

If December 10 or April 10 falls on Saturday, Sunday or a legal holiday, the time of delinquency is at 5 p.m., or the close of business, whichever is later, on the next business day. If the board of supervisors, by adoption of an ordinance or resolution, closes the county s offices for business prior to the time of delinquency on the next business day or for that whole day, that day shall be considered a legal holiday for purposes of this section.

(Amended by Stats. 1994, Ch. 705, Sec. 21. Effective January 1, 1995.)



2706

After the second installment of taxes on the secured roll is delinquent, the tax collector shall collect a cost of ten dollars ($10) for preparing the delinquent tax records and giving notice of delinquency on each separate valuation on the secured roll of:

(a) Real property, except possessory interests.

(b) Possessory interests.

(c) Personal property cross-secured to real property.

The cost shall be collected even though the property appears on the roll due to a special assessment and no valuation of the property is given.

(Amended by Stats. 1982, Ch. 694, Sec. 2. Operative July 1, 1983, by Sec. 6 of Ch. 694.)



2707

After the second half of taxes on the secured roll is delinquent, the tax collector shall prepare a delinquent roll. In numerical or alphabetical order, the delinquent roll shall show all information on the secured roll relating to property the taxes on which are delinquent.

(Added by Stats. 1945, Ch. 976.)



2708

Notwithstanding any other provision of law, in the case of a deficiency in the payment of taxes due and payable pursuant to this chapter, the tax collector, with the approval of the board of supervisors, may accept such partial payment from the taxpayer. Such partial payments are to be applied first to all penalties, interest and costs with the balance being applied to the taxes due. The difference between the amount paid by the taxpayer and the amount due shall be treated as a delinquent tax in the same manner as any other delinquent tax.

(Amended by Stats. 1979, Ch. 242.)






CHAPTER 2.3. Return of Replicated Property Tax Payments

2780

The Legislature finds and declares that the retention by counties of replicated property tax payments and the failure to return any replicated payment to the tendering party for a period of time greater than two months works a hardship on taxpayers and businesses engaged in processing real estate transfers.

(Added by Stats. 1986, Ch. 1201, Sec. 1. Effective September 26, 1986.)



2780.5

For purposes of this chapter, replicated payment means a payment, submitted by or on behalf of a taxpayer, which is indicated for application to a specific tax or tax installment which has already been paid, whether or not the prior payment and the replicated payment are in the same amount.

(Added by Stats. 1988, Ch. 421, Sec. 1. Effective August 22, 1988.)



2781

If a taxpayer or agent for the taxpayer submits a payment indicated for application to a specific tax or tax installment and that tax or tax installment already has been paid, the county shall return the replicated payment to the tendering party within 60 days of the date the payment becomes final. For purposes of this section, final means the original payment that is not subject to chargeback, dishonor, or reversal. However, when a replicated payment is made of any tax or tax installment paid by a certificate of eligibility pursuant to Section 2514, the amount of the replicated payment shall be paid to the person shown on the certificate.

(Amended by Stats. 2009, Ch. 17, Sec. 2. Effective January 1, 2010.)



2781.5

(a) An owner of record may instruct a tax collector, by written request, to refund a replicated payment on a current assessment to the tendering party who is not an owner of record, if that tendering party is known at the time the request is made by the owner of record.

(b) The request shall be submitted by the owner of record and shall satisfy both of the following requirements:

(1) The request shall be certified by the owner of record as true, correct, and complete to the best of his or her knowledge.

(2) The request shall be accompanied by a certified copy of a deed, judgment, or other instrument that legally verifies ownership of the property.

(c) The tax collector shall not be required to make a determination as to the ownership of the property.

(d) This section does not apply to any payment on a current assessment that is delinquent.

(Added by Stats. 2009, Ch. 85, Sec. 2. Effective August 6, 2009.)



2782

If a replicated tax payment is not returned to the tendering party within 60 days of becoming final, as provided in this chapter, the county shall, in addition to returning the replicated payment as soon as practicable, pay the tendering party interest, if that interest is ten dollars ($10) or more, on the amount of replicated payment at the rate provided in Section 5151. The interest shall be computed for the period beginning 60 days after the replicated payment becomes final to the date the replicated payment is returned to the tendering party.

(Amended by Stats. 2009, Ch. 17, Sec. 3. Effective January 1, 2010.)



2783

The provisions of this chapter shall not be construed as prohibiting a tax collector s exercise of reasonable judgment in applying a payment for which the wrong payment stub has been returned by the payor or in any case in which no indication of intended application has been made.

(Added by Stats. 1986, Ch. 1201, Sec. 1. Effective September 26, 1986.)






CHAPTER 3. Collection of Part of an Assessment

ARTICLE 1. General Provisions and Definitions

2801

It is hereby declared to be the policy of the state and the intent of this chapter to provide for:

(a) The satisfaction and removal of any lien secured to any parcel of real property appearing on the current roll.

(b) The payment of taxes on any parcel of real property separately from the whole assessment, if the parcel (1) is described in any duly executed and recorded deed, purchase contract, deed of trust, mortgage, or final decree of court; or (2) has a separate valuation on the current roll.

(Repealed and added by Stats. 1968, Ch. 1293.)



2802

For the purposes of this chapter:

(a) Improvements are not a parcel separate from the land on which they are situated.

(b) An undivided interest is a parcel separate from the whole assessment.

(c) A lien is the amount created by the assessment of personal property, or leasehold improvements, or possessory interests; or the amount levied against property by a taxing agency or revenue district when such amount is not determined by the application of a tax rate on a valuation of property. A lien includes any special assessment bond, or installment thereof, together with interest and charges authorized and accruing thereto. A lien also includes any charge of any nature whatsoever authorized by law to be levied against property by any taxing agency or revenue district.

(Repealed and added by Stats. 1968, Ch. 1293.)






ARTICLE 2. Payments

2811

Any person may apply to the tax collector to satisfy and remove any lien by paying the sum of the following:

(a) The amount computed by multiplying the assessed value of the personal property, or leasehold improvements, or possessory interests by the applicable tax rate for the current year, if the lien sought to be satisfied and removed was created by a determination of the value of personal property, or leasehold improvements, or possessory interests; or the amount of the lien of the special assessment; or the amount of any other lien authorized by law to be levied against real property.

(b) Delinquent penalties in an amount which bear the same proportion to the delinquent penalties in the whole assessment as the amount of the lien bears to the total taxes in the whole assessment.

(c) Costs computed in the same manner as provided for the computation of delinquent penalties.

(Added by Stats. 1968, Ch. 1293.)



2812

The amount due on the remainder of the assessment shall be the difference between the amount due on the whole assessment and the amount paid to satisfy and remove the lien.

(Added by Stats. 1968, Ch. 1293.)






ARTICLE 3. Applications and Computations for Separate Assessments

2821

Any person filing an affidavit of interest may apply to the tax collector to have any parcel separately valued on the current roll for the purpose of paying taxes. A county may, upon approval of the board of supervisors, require that the applicant notify the property owner.

The application shall be made during the current fiscal year, and shall set forth the fact that a duly executed and recorded deed, purchase contract, deed of trust, mortgage, or final decree of court describes the parcel sought to be separately valued. A county may, upon approval of the board of supervisors, allow these applications between July 1 and March 31.

The application may request that the tax created by the assessment of personal property, or leasehold improvements, or possessory interests on the whole assessment be allowed to remain as a lien on the parcel sought to be separately valued.

If any lien not determined by the application of a tax rate on a valuation of property has been levied or placed on the whole assessment, the application may be accompanied by the certification of the taxing agency or revenue district authorized by law to levy or place the lien, setting forth the specific amount of that portion of the lien levied or placed on the whole assessment which is to continue to be levied or placed on the parcel sought to be separately valued.

The board of supervisors may provide that a parcel with a lien against it and other property, pursuant to the Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code) or the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code) will not be separately valued unless a request has been made to the agency levying the bond lien for a division of land and bond. A copy of the requested division of land and bond shall accompany the request for separate property tax valuation.

Any separations of property pursuant to this section are for valuing property for tax purposes only, and are not intended to create a legal building site or to supersede requirements pursuant to zoning, building, lot split, or subdivision ordinances.

Once created, an individual interest parcel may be entered as a separate assessment on subsequent assessment rolls until the time that ownership of the interest is conveyed or until the original applicant or his or her agent requests that the parcel be recombined.

Upon authorization by ordinance by the board of supervisors, the county may charge a fee for actual costs incurred for the processing of an application for separate assessment, and the initial and ongoing costs of separate assessment, billings, and mailings. Fees shall be subject to Chapter 12.5 (commencing with Section 54985) of Part 1 of Division 2 of Title 5 of the Government Code, and may be billed separately or prior to initial separate tax bills, or both, or collected on subsequent tax bills, and shall be deposited in the county s general fund.

(Amended by Stats. 2011, Ch. 351, Sec. 17. Effective January 1, 2012.)



2823

(a) The county assessor shall determine a separate valuation on the parcel, and shall determine the valuation of the remaining parcel. The sum of the valuations of the parcels shall equal their total valuation before separation.

(b) A separate valuation shall not be made of any parcel covered by a subdivision map filed for record after the lien date immediately preceding the current fiscal year. However, this prohibition shall not apply in any county in which the board of supervisors provides for a separate valuation pursuant to an ordinance adopted by a majority vote of the board. In connection with the recording of a final subdivision map a segregation may nevertheless be made so as to include all of the land within the subdivision in a single parcel.

(c) A separate valuation shall not be made dividing any piece of property separately assessed in the original assessment into more than four parcels. However, this prohibition shall not apply in any county in which the board of supervisors so provides in an ordinance adopted by a majority vote of the board.

(d) Notwithstanding any other provision of law, a separate valuation to divide any existing residential structure into a subdivision, as defined in Section 66424 of the Government Code, shall not be made until a subdivision final map or parcel map, as described in Sections 66434 and 66445, respectively, of the Government Code has been recorded as required by law. If the requirement for a parcel map is waived pursuant to subdivision (b) of Section 66428 of the Government Code, then the assessor shall not assign any parcel numbers or prepare a separate assessment or separate valuation, unless the applicant provides a copy of the finding made by the legislative body or advisory agency, as required by that subdivision.

(e) With respect to nonresidential subdivisions, without regard to the number of parcels involved, which are covered by special assessment liens the bonds for which are owned by a county, the board of supervisors of that county may authorize the county assessor, auditor, and tax collector to prorate the amounts for past due property taxes and assessment liens, plus any interest and penalties that may have accrued thereon, among the various parcels in the subdivision. Notwithstanding any other provision of law, the tax collector may then enter into an installment payment agreement with respect to the pending subdivision map and thereupon the agreement shall be deemed the equivalent of a certificate pursuant to Section 66492 of the Government Code for purposes of permitting the filing of the final map and shall be recorded together with the final map, provided that the past due property taxes, assessment liens, and the special assessment lien shall not be discharged of record by the agreement, but shall be prorated among the parcels created by the final map.

(f) If the application requested that the tax created by the assessment of personal property, or leasehold improvements, or possessory interests be allowed to remain as a lien on the parcel sought to be separately valued, and the assessor determines that the value of the parcel is sufficient to secure the payment of the tax, the assessor shall set forth the value of such personal property, or leasehold improvements, or possessory interests opposite the assessor s determination of the value of the parcel.

(Amended by Stats. 2009, Ch. 204, Sec. 5. Effective January 1, 2010.)



2824

The assessor shall transmit the application to the auditor, who shall enter the descriptions and the valuations of the parcels on the roll, and shall compute the amount due thereon.

(Added by Stats. 1968, Ch. 1293.)



2825

If the assessor has set forth the value of personal property, or leasehold improvements, or possessory interests opposite his determination of the value of the parcel, the amount due on the parcel is the sum of the following:

(a) That amount computed by multiplying the assessed value of the parcel by the applicable tax rate for the current year.

(b) That amount set forth in the certification of the taxing agency or revenue district as being the portion of the lien which is to continue to be levied or placed on the parcel.

(c) Delinquent penalties in an amount which bears the same proportion to the delinquent penalties in the whole assessment as the amount of taxes and liens on the parcel bears to the total amount of taxes and liens levied against the whole assessment.

(d) Costs computed in the same manner provided for the computation of delinquent penalties.

(Added by Stats. 1968, Ch. 1293.)



2826

If the assessor has not set forth the value of personal property, or leasehold improvements, or possessory interests opposite his determination of the value of the parcel, the amount due on the parcel is the sum of the following:

(a) The amount computed by multiplying the assessed value of the parcel by the applicable tax rate for the current year.

(b) That amount of the tax on personal property, or leasehold improvements, or possessory interests computed by multiplying the assessed value by the applicable tax rate for the current year, which bears the same proportion as the value of the parcel bears to the value of the whole assessment excepting the value of such personal property, leasehold improvements, or possessory interests.

(c) The amount set forth in the certification of the taxing agency or revenue district as being the portion of the lien which is to continue to be levied or placed on the parcel.

(d) Delinquent penalties in an amount which bears the same proportion to the delinquent penalties in the whole assessment as the amount which is the sum of the amounts determined in (a) and in (b) and in (c) above bears to the total amount of taxes and liens levied against the whole assessment.

(e) Costs computed in the same manner as provided for the computation of delinquent penalties.

(Added by Stats. 1968, Ch. 1293.)



2827

The amount due on the remaining parcel shall be the difference between the amount due on the whole assessment and the amount due on the parcel separately assessed.

(Added by Stats. 1968, Ch. 1293.)









CHAPTER 3.3. Collection of Taxes

2851

It is hereby declared to be the purpose of this chapter to provide an alternative procedure for the collection of property taxes on the secured roll after the second installment of such taxes is delinquent. It is further declared to be the object of this alternative procedure to eliminate the preparation of a delinquent roll by the county tax collector in those counties in which the tax collector has prepared an abstract list of the unpaid items from all delinquent rolls of the county.

(Amended by Stats. 1976, Ch. 142.)



2852

The procedure authorized by this chapter may be placed in effect in any county by resolution of the board of supervisors adopted on or before August 1st preceding the lien date of the taxes to which the provisions of this chapter are to apply or, at any time, by resolution of the board of supervisors, specifying the effective date, adopted pursuant to the request of the county assessor, county auditor, and county tax collector; provided, that prior to the adoption of such resolution an abstract list of all unpaid items on the delinquent rolls has been prepared and certified by the county auditor, is in use and will continue to be used by the tax collector.

After adoption of the procedure authorized by this chapter, the tax collector must insert in the abstract list or prepare an abstract list of unpaid items from the secured roll each year in the manner provided in Chapter 4, Part 7, Division 1 of the Revenue and Taxation Code.

(Amended by Stats. 1976, Ch. 142.)



2853

When this alternative method of collection of taxes on the secured roll is adopted all entries formerly required by law to be made on the delinquent roll shall thereafter be made on the secured roll except that after the date of the declaration of default for delinquent taxes the entries shall be made on the abstract list.

(Amended by Stats. 1985, Ch. 316, Sec. 18.)



2855

Annually, on or before June 1st, the auditor shall

(a) Compute and enter the delinquent penalties and costs on the secured roll.

(b) Charge the tax collector with the penalties and costs.

(c) Deliver the secured roll duly certified to the tax collector.

(Amended by Stats. 1976, Ch. 142.)



2856

Annually, on or before August 10th, the tax collector shall make a collections report on the secured roll and, if one is prepared, the delinquent roll, and make it or them available to the auditor for purposes of audit.

(Amended by Stats. 1976, Ch. 142.)



2857

The auditor shall then administer an oath to the tax collector, to be written and subscribed on the secured roll, that all property on the secured roll on which taxes have been paid has been credited with the payment on the secured roll.

(Added by Stats. 1949, Ch. 239.)



2858

The auditor shall foot the amount unpaid on the secured roll, credit the tax collector with the amount, and have a final settlement with him.

(Added by Stats. 1949, Ch. 239.)



2859

If the roll is transferred from one collector to another, the auditor shall credit the one and charge the other with the amount outstanding.

(Added by Stats. 1949, Ch. 239.)



2860

If the tax collector refuses or neglects for five days to make payments or settlements as required in this division, he is liable for the full amount of taxes charged against him.

(Added by Stats. 1949, Ch. 239.)



2861

The district attorney shall bring suit against the tax collector and his sureties for this amount. The controller or the board of supervisors may require the district attorney to bring this suit if he neglects his duty. After the suit is commenced, no credit shall be made to the tax collector for taxes outstanding.

(Added by Stats. 1949, Ch. 239.)



2862

The roll, showing unpaid taxes against any property, is prima facie evidence of the assessment, the property assessed, the delinquency, the amount of taxes due and unpaid, and that there has been compliance with all forms of law relating to assessment and levy of the taxes.

(Added by Stats. 1949, Ch. 239.)






CHAPTER 4. Collection on the Unsecured Roll

ARTICLE 1. General Provisions

2901

Taxes on unsecured property are due on the lien date.

(Amended by Stats. 1943, Ch. 689.)



2902

The assessment of unsecured property shall be deemed complete for the purpose of enforcing the collection thereof when the assessor has made a record in writing of the assessment in such form as the board may prescribe.

(Added by Stats. 1943, Ch. 689.)



2903

The tax collector shall collect taxes on unsecured property.

(Amended by Stats. 1974, Ch. 166.)



2905

In collecting taxes on unsecured property the tax rate to be used is the rate for property of the same kind on the secured roll last fixed before the lien date for the taxes to be collected. In the event that the assessment ratio is changed, the tax rate for unsecured property shall reflect the difference in ratios and shall be based on the assessment ratio for the current year. In collecting taxes on unsecured property that escaped taxation in any prior year or years the rate to be used shall be the rate to which the property would have been subject if it appeared upon the roll in the year when it should have been lawfully assessed. In the event the assessment ratio is changed, the assessed value utilized in determining the amount of the escape assessment shall be that which would have been employed in the year when it should have been lawfully assessed. The taxes on unsecured property shall be computed in dollars and cents, rejecting the fractions of a cent.

(Amended by Stats. 1978, Ch. 1207.)



2909.1

To enable the tax collector to collect taxes on unsecured property on or after the due date, the assessor shall deliver to the tax collector, as soon as practicable after that date, a record in writing of the assessment of the unsecured property in such form as the board may prescribe.

(Amended by Stats. 1974, Ch. 166.)



2910.1

The tax collector may, no later than 30 days prior to the date on which taxes are delinquent and as soon as reasonably possible after receipt of the extended assessment roll, mail or electronically transmit a tax bill for every assessment on the unsecured roll on which taxes are due, unless the total tax bill amount due is too small to justify the cost of collection. Failure to receive a tax bill shall not relieve the lien of taxes, nor shall it prevent the imposition of penalties imposed by this code. However, the penalty imposed for delinquent taxes as provided by any section in this code shall be canceled if the assessee convinces the tax collector that he or she did not receive the tax bill mailed to the address provided on the roll or electronic address provided and authorized by the taxpayer to the tax collector.

(Amended by Stats. 1999, Ch. 941, Sec. 25. Effective January 1, 2000.)



2910.5

When taxes on unsecured property are paid in cash or whenever a receipt is requested at the time of payment by the person paying the tax, the tax collector shall give a receipt to the person making payment, specifying:

(a) The name of the assessee.

(b) The amount of the assessment.

(c) The amount of tax paid.

(d) The beginning and ending of the fiscal year for which the tax is paid.

(Amended by Stats. 1983, Ch. 1224, Sec. 20.)



2910.7

Any person who receives a tax bill respecting property which has been assessed to another and who has power, pursuant to written or oral authorization, to pay the taxes on behalf of another shall after the taxes have been paid in full and within 30 days of the receipt of the written request of the assessee, either deposit the orginal or a copy of the bill in the United States mail in an envelope addressed to the last known address of the assessee as shown on the bill, postage being prepaid, or deliver it otherwise to the assessee within said 30 days.

(Added by Stats. 1955, Ch. 1457.)



2913

The tax collector shall record a payment of taxes on the unsecured roll by either of the following methods:

(a) By marking the fact and date of payment on the unsecured roll opposite the tax to which the payment relates.

(b) By recording the fact and date of payment on a machine prepared list or in the form of an electronic data processing record.

(Repealed and added by Stats. 1993, Ch. 1187, Sec. 23. Effective January 1, 1994.)



2921.5

Taxes, penalties, and costs on unsecured property, as defined in subdivision (b) of Section 134, shall be transferred from the secured roll to the unsecured roll of the corresponding year by the county auditor on order of the board of supervisors with the written consent of the county legal advisor pursuant to Article 5 (commencing with Section 5081) of Chapter 4 of Part 9 at the same time the taxes are canceled on the property, and shall be collected in the same manner as other delinquent taxes on the unsecured roll. Amounts transferred pursuant to this section continue to be subject to delinquent penalties until the amounts are paid and are collectible from either the person from whom the property was acquired or the public entity that acquired the property.

(Amended by Stats. 2003, Ch. 62, Sec. 276. Effective January 1, 2004.)



2922

(a) Taxes on the unsecured roll as of July 31, if unpaid, are delinquent at 5 p.m., or the close of business, whichever is later, on August 31 and thereafter subject to a delinquent penalty of 10 percent.

(b) Taxes added to the unsecured roll after July 31, if unpaid are delinquent and subject to a penalty of 10 percent at 5 p.m., or the close of business, whichever is later, on the last day of the month succeeding the month of enrollment.

(c) Taxes transferred to the unsecured roll pursuant to any provision of law and already subject to penalties also transferred, shall be subject only to the additional penalties and costs prescribed in subdivisions (d) and (e), which shall attach beginning July 1 and on the first day of each month thereafter.

(d) Unsecured taxes remaining unpaid at 5 p.m., or the close of business, whichever is later, on the last day of the second month after the 10-percent penalty attaches shall be subject to an additional penalty of 1
1/2
percent attaching on the first day of each succeeding month on the amount of the original tax. The additional penalties shall continue to attach until the time of payment or until the time a court judgment is entered for the amount of unpaid taxes and penalties, whichever occurs first.

(e) In addition to the penalties imposed by this section, the tax collector may collect actual costs of collection incurred by the county up to the time the delinquency is paid.

(f) When the last day of a month falls on Saturday, Sunday, or a legal holiday, any penalty to which the tax becomes subject on that date shall not attach if the tax collector receives payment in full by 5 p.m., or the close of business, whichever is later, on the next business day. If the board of supervisors, by adoption of an ordinance or resolution, closes the county s offices for business prior to the time of delinquency on the next business day or for that whole day, that day shall be considered a legal holiday for purposes of this section.

(Amended by Stats. 1994, Ch. 705, Sec. 24. Effective January 1, 1995.)



2922.5

Notwithstanding Section 2922, with respect to taxes on the unsecured roll where an application for reduction in assessment has been filed pursuant to Section 1607 and the board reduces the assessment in dispute, Section 4985 shall apply.

If a taxpayer does not pay by the delinquency date established by Section 2922 and indicated on the unsecured assessment roll, interest at the rate of 1 percent per month on the unpaid tax shall be charged from that date to the date of correction. Taxes unpaid by 5 p.m., or the close of business, whichever is later, on the date established by Section 4985 are delinquent and thereafter a delinquent penalty of 10 percent attaches to them.

If taxes are not paid by 5 p.m., or the close of business, whichever is later, on the last day of the second succeeding month after the 10-percent penalty attaches, an additional penalty of 1
1/2
percent attaches to them on the first day of each month thereafter until the time of payment or until the time a court judgment is entered for the amount of the unpaid taxes and penalties, whichever occurs first.

This section is not applicable to assessments made pursuant to Section 501, or to assessments made pursuant to Section 531.2 where the escape is the result of an act or omission of the assessee and to assessments made pursuant to Sections 531.3, 531.4, and 531.5.

(Amended by Stats. 1991, Ch. 532, Sec. 23.)



2923

Any county department, officer, or employee charged by law with the collection of any delinquent taxes on unsecured property may file a verified application with the board of supervisors for a discharge from accountability for the collection of the taxes, penalty, interest, or any other charge pertaining thereto, in accordance with Sections 25257, 25258, 25259, and 25259.5 of the Government Code.

(Amended by Stats. 2011, Ch. 352, Sec. 4. Effective January 1, 2012.)



2927

The collector of taxes on unsecured property shall prepare a delinquent roll or abstract list of unpaid items from the unsecured roll.

(Added by Stats. 1961, Ch. 489.)



2927.1

The delinquent roll or abstract list shall contain all the essential information relating to unpaid items shown in the rolls from which it is prepared and shall be in a form approved by the auditor and board of supervisors.

(Added by Stats. 1961, Ch. 489.)



2927.2

Annually, after the taxes on the unsecured roll become delinquent, the collector shall insert in the abstract list or prepare a delinquent roll or an abstract list of, all unpaid items.

(Added by Stats. 1961, Ch. 489.)



2927.3

Upon completion of any delinquent roll or abstract list, or the insertion of new information on an abstract list, the auditor shall certify thereon that it contains a true and correct statement of all essential information necessary to the collection of and relating to upaid taxes on unsecured property recorded in the rolls specified by the auditor in the certificate. All entries formerly required by law to be made on the specified rolls shall thereafter be made on the delinquent roll or the abstract list.

(Added by Stats. 1961, Ch. 489.)



2927.4

Errors occurring in the delinquent roll or abstract list may be corrected under the same conditions, except as to time, and in the same manner as they would be corrected if they occurred on the original unsecured roll.

(Added by Stats. 1961, Ch. 489.)



2927.5

The delinquent roll, abstract list, or a copy certified by the collector, showing unpaid taxes against any unsecured property, is prima facie evidence of the assessment, the property assessed, the delinquency, the amount of taxes due and unpaid, and that there has been compliance with all forms of law relating to assessment, equalization and levy of taxes.

(Added by Stats. 1961, Ch. 489.)



2927.6

Notwithstanding any other provision of law, in the case of a deficiency in the payment of taxes due and payable pursuant to this chapter, the tax collector, with the approval of the board of supervisors, may accept such partial payment from the taxpayer. Such partial payments are to be applied first to all penalties, interest and costs with the balance being applied to the taxes due. The difference between the amount paid by the taxpayer and the amount due shall be treated as a delinquent tax in the same manner as any other delinquent tax.

(Amended by Stats. 1979, Ch. 242.)



2927.7

Notwithstanding any other provision of law, if the tax collector can determine that an assessee on the unsecured roll has a recorded, undivided interest in the property assessed, the tax collector may, at the assessee s request, accept pro rata payment of taxes due. The assessee shall pay to the tax collector an amount equal to the percentage of the total property comprised by the assessee s undivided interest assessed as a pro rata payment to the total amount due at the time of payment. Upon proper payment, the assessee shall be discharged from the tax lien.

(Added by Stats. 1990, Ch. 126, Sec. 22. Effective June 11, 1990.)



2928

Any original unsecured roll containing the information set forth in the delinquent roll or in an abstract list may be destroyed by the county officer in possession of the rolls if (a) the destruction, in all cases, has first been approved by order of the board of supervisors, (b) the delinquent roll or abstract list has first been certified as correct and complete by the county auditor, and (c) a certified, permanent record on a substitute media has been prepared in accordance with Section 26205 of the Government Code and the substitute media will be retained for at least five years from the date of the creation of the original document. The substitute media may also be destroyed following the expiration of the five-year retention period.

(Amended by Stats. 1990, Ch. 126, Sec. 23. Effective June 11, 1990.)



2928.1

Upon destruction of the original unsecured roll pursuant to Section 2928, any taxes on any property or any interest therein which theretofore became delinquent but does not appear in the delinquent roll or abstract list shall conclusively be presumed to have been paid and the delinquency satisfied.

(Added by Stats. 1961, Ch. 489.)






ARTICLE 2. Seizure and Sale

2951

Taxes due on unsecured property may be collected by seizure and sale of any of the following property belonging or assessed to the assessee:

(a) Personal property.

(b) Improvements.

(c) Possessory interests.

(Added by renumbering Section 2914 by Stats. 1974, Ch. 908.)



2952

A record shall be kept of the property seized and sold.

(Added by renumbering Section 2915 by Stats. 1974, Ch. 908.)



2953

Property shall not be seized or sold in satisfaction of taxes on unsecured property until after the date such taxes become delinquent, unless the tax collector first determines that seizure prior to that date is necessary because there is a great probability that the taxes will not be collectible after the delinquency date due to the financial condition of the taxpayer or other suitable reason, and prior to the seizure files a written declaration under penalty of perjury with the clerk of the board of supervisors setting forth the grounds and necessity for such seizure.

The tax collector shall deliver a copy of the declaration to the assessee at the time of seizure.

(Added by Stats. 1974, Ch. 908.)



2953.1

Notwithstanding the provisions of Section 2953, any property which is assessed on the unsecured roll and is advertised for sale pursuant to Sections 6101 to 6111, inclusive, of the Uniform Commercial Code, or which is advertised to be sold at public auction, or which has been seized for prior year s delinquent taxes may be seized by the tax collector prior to delinquency without filing a declaration with the clerk of the board of supervisors.

(Amended by Stats. 1994, Ch. 668, Sec. 24. Effective January 1, 1995.)



2954

(a) An assessee may challenge a seizure of property made pursuant to Section 2953 by petitioning for a writ of prohibition or writ of mandate in the superior court alleging:

(1) That there are no grounds for the seizure;

(2) That the declaration of the tax collector is untrue or inaccurate; and

(3) That there are and will be sufficient funds to pay the taxes prior to the date such taxes become delinquent.

(b) As a condition of maintaining the special proceedings for a writ, the assessee shall file with the tax collector a bond sufficient to pay the taxes and all fees and charges actually incurred by the tax collector as a result of the seizure, and shall furnish proof of the bond with the court. Upon the filing of the bond, the tax collector shall release the property to the assessee.

(Amended by Stats. 1982, Ch. 517, Sec. 361.)



2955

If the assessee prevails in the special proceeding for a writ under Section 2954, the assessee is entitled to recover from the county all costs, including attorney s fees, incurred by virtue of the seizure and subsequent actions, and the tax collector shall bear the costs of seizure and any fees and expenses of keeping the seized property. If, however, subsequent to the date the taxes in question become delinquent, the taxes are not paid in full and it becomes necessary for the tax collector to seize property of the assessee in payment of the taxes or to commence an action against the assessee for recovery of the taxes, in addition to all taxes and delinquent penalties, the assessee shall reimburse the county for all costs incurred at the time of the original seizure and all other costs charged to the tax collector or the county as a result of the original seizure and any subsequent actions.

(Amended by Stats. 1982, Ch. 517, Sec. 362.)



2956

In all special proceedings for a writ brought under this article, all courts in which such proceedings are pending shall, upon the request of any party thereto, give such proceedings precedence over all other civil actions and proceedings, except actions and proceedings to which special precedence is otherwise given by law, in the matter of the setting of them for hearing or trial and in their hearing or trial, to the end that all such proceedings shall be quickly heard and determined.

(Added by Stats. 1974, Ch. 908.)



2957

Notice of the time and place of sale shall be given at least one week before the sale by publication in a newspaper in the county, or by posting in three public places. In the event that it is necessary to continue the sale to a later date, notice shall be given as provided above.

(Added by renumbering Section 2916 by Stats. 1974, Ch. 908.)



2958

The sale shall be at public auction. A sufficient amount of the property shall be sold to pay the taxes, penalties, and costs.

Costs include but are not limited to:

(a) The costs of advertising.

(b) The same mileage and keeper s fees as allowed by law to the sheriff for seizing and keeping property under attachment.

(c) A fee of not exceeding fifteen dollars ($15) for each seizure which may be charged by the tax collector making the seizure.

Whenever any of the foregoing costs have been incurred by the county any payment of taxes made thereafter shall include the amount of such costs.

(Amended by Stats. 1976, Ch. 828.)



2959

Property seized may be redeemed by the owner thereof by the payment of taxes, penalties and costs at any time before such property is sold. Prior to the time the property is sold such payment may be made at the office of the tax collector or to the auctioneer at the place of sale as designated in the notice of sale. For purposes of this section, property is sold when the bid is accepted by the auctioneer.

(Added by renumbering Section 2917.5 by Stats. 1974, Ch. 908.)



2960

On payment of the price bid for property sold, the delivery of the property with a bill of sale vests title in the purchaser.

(Added by renumbering Section 2918 by Stats. 1974, Ch. 908.)



2961

Any excess in the proceeds of the sale over the taxes, penalties, and costs shall be returned to the owner of the property. Until claimed the excess shall be deposited in the county treasury, subject to the order of the owner or his successor in interest. Any excess in the proceeds of any sale heretofore or hereafter made becomes the property of the county if not claimed within three years after the date of sale.

(Added by renumbering Section 2919 by Stats. 1974, Ch. 908.)



2962

The unsold portion of any property may be left at the place of sale at the risk of the owner.

(Added by renumbering Section 2920 by Stats. 1974, Ch. 908.)



2963

Property shall not be seized and sold for taxes on the unsecured roll after three years from the date taxes due become delinquent. The limitation period shall be tolled for any period during which collection actions are prohibited by bankruptcy laws or rules, or by court order.

(Amended by Stats. 1991, Ch. 532, Sec. 24.)









CHAPTER 5. Suits for Taxes

3002

If an assessee of property on the unsecured roll moves to another county, the official collecting taxes on the unsecured roll in the county in which the property was assessed may employ an attorney to sue for and collect the taxes in such official s name. This does not relieve such official from any duties.

(Enacted by Stats. 1939, Ch. 154.)



3003

Where delinquent taxes or assessments, including those on personal property, are not a lien on real property sufficient, in the judgment of the tax collector or the board of supervisors, to secure the payment of the taxes or assessments, the county may, in any civil action, sue the taxpayer in its own name, including general partners of a partnership assessee, persons who have assumed the liability to pay the assessed taxes by contract or lease, or those persons who are the alter ego or successor in interest of a corporate assessee, for the recovery of the delinquent taxes or assessments, with penalties and costs. The county seat of the county in which the property was assessed shall be a proper place of trial.

(Amended by Stats. 1990, Ch. 126, Sec. 24. Effective June 11, 1990.)



3004

In any suit for taxes the roll, or a duly certified copy of any entry, showing the assessee, the property, and unpaid taxes or assessments, is prima facie evidence of the plaintiff s right to recover.

(Enacted by Stats. 1939, Ch. 154.)



3005

When a civil action is brought by the tax collector to recover delinquent unsecured property taxes, the sheriff or marshal shall specify, when the summons or process is returned, the costs which he or she would ordinarily be entitled to for that service and those costs shall be made a part of any judgment recovered by the tax collector and on payment or satisfaction of the judgment the costs shall be deposited in the county general fund.

(Amended by Stats. 1996, Ch. 872, Sec. 140. Effective January 1, 1997.)



3006

(a) The tax collector may commence an action for recovery of taxes on property on the unsecured roll prior to the date such taxes become delinquent if, in the tax collector s opinion, it is necessary to do so in order to insure payment of such taxes because of the financial condition of the assessee or for other appropriate reasons. The tax collector shall file a declaration under penalty of perjury, as part of the complaint, setting forth the grounds and necessity for the action prior to the delinquency date. The tax collector shall also be entitled, upon application, to an ex parte writ of attachment of so much of the assessee s property as is necessary to satisfy the taxes on the basis of the tax collector s declaration.

(b) An assessee named in an action under subdivision (a) may file with the court a bond sufficient to pay the taxes alleged due in the complaint and petition the court to release the attached property.

(c) If the court determines that the action and writ of attachment prior to the delinquency date are unnecessary, the court shall require the county to pay all costs of suit, including attorney s fees, incurred by the assessee, and the sureties shall be released from liability on the bond. The court may, in its discretion, require payment of the taxes in question as a condition of releasing the sureties. In that case, however, the assessee shall be entitled to interest from the county at the rate of 7 percent per annum from the date the taxes are paid until the date the taxes would have become delinquent.

(d) In any case where an action by the tax collector under this section is dismissed and the assessee is not required by the court to pay the taxes as a condition of dismissal and subsequent to the delinquency date the taxes remain unpaid, the county shall be entitled to recover, in addition to the taxes and all penalties and costs accruing thereon, all costs ordered by the court to be paid by the county to the assessee in the first action and all costs incurred by the county in any subsequent actions of the county in collecting the taxes.

(e) In all actions and proceedings brought under this section, all courts in which the actions and proceedings are pending shall, upon the request of any party thereto, give the actions and proceedings precedence over all other civil actions and proceedings, except actions and proceedings to which special precedence is otherwise given by law, in the matter of setting them for hearing or trial, and in their hearing or trial, to the end that all the actions and proceedings shall be quickly heard and determined.

(Amended by Stats. 1982, Ch. 517, Sec. 363.)



3007

Civil actions for delinquent taxes or assessments pursuant to Section 3003 shall be commenced within three years of the date upon which unsecured taxes became delinquent. The limitation period of this section shall be tolled for any and all periods during which a civil action described by this section is prohibited by federal bankruptcy laws or rules, or by a court order.

(Added by Stats. 1991, Ch. 532, Sec. 25.)






CHAPTER 6. Unsecured Roll Summary Judgment

3101

If any unsecured tax, interest, or penalty imposed under this part is not paid by the last day of the month succeeding the delinquency date, the official collecting taxes on the unsecured roll may file, no sooner than 10 days after the mailing of the notice required in subdivision (b), in the office of the clerk of the court, without fee, a certificate specifying as follows:

(a) The fact that a notice of intent to file the certificate had been sent, by registered mail, to the assessee, at his or her last known address, not less than 10 days prior to the date of the certificate.

(b) The fact that the notice required in subdivision (a) set forth the following information:

(1) The name of the assessee.

(2) The description of the property assessed.

(3) The assessed value of the property.

(4) The fact that judgment will be sought in the amount of the tax, penalty, and interest that is unpaid at the time of the filing of the certificate.

(5) The fact that, upon the issuance and recordation of that judgment, additional penalties will continue to accrue at the rate prescribed by law, and that any bond premium posted or other costs to enforce the judgment shall be an added charge.

(6) The fact that a recording fee in the amount set forth in Section 27361.3 of the Government Code will be required to be paid for the purpose of the recordation of any satisfaction of the judgment lien.

(c) The name of the assessee.

(d) The amount for which judgment is to be entered.

(e) The fact that the county has complied with all provisions of this part in the computation and the levy of the tax, penalty, and interest.

(f) The fact that a request is therein made for the issuance and entry of judgment against the assessee.

(Amended by Stats. 2001, Ch. 121, Sec. 3. Effective January 1, 2002.)



3102

The clerk of the court immediately upon the filing of the certificate shall enter a judgment for the county against the assessee in the amount of the tax, penalty, and interest set forth in the certificate. The clerk of the court may file the judgment in a looseleaf book entitled County Unsecured Property Tax Judgments.

(Amended by Stats. 2001, Ch. 121, Sec. 4. Effective January 1, 2002.)



3103

An abstract or a copy of the judgment with respect to unsecured taxes shall be recorded, without fee, in the office of the county recorder of any county. From the time of the recording, the amount of the tax, penalty, and interest set forth constitutes a lien upon all property of the assessee in the county, owned by him or her or afterward, and before the lien expires, acquired by him or her. The lien has the force, effect, and priority of a judgment lien and continues for 10 years from the date of the recording unless sooner released or otherwise discharged. The lien imposed by this section shall not be valid insofar as personal property is concerned as against a purchaser for value without actual knowledge of the lien.

(Amended by Stats. 1991, Ch. 532, Sec. 27.)



3104

Notwithstanding any other provisions of law relating to interest authorized or allowed as a result of any judgment duly entered, the additional penalty provided for in this division shall be imposed in lieu of any such judgment interest.

(Added by Stats. 1968, Ch. 911.)



3104.5

In addition to any penalty or fee imposed pursuant to this part, a penalty equal to the amount of any bond premium posted, or other costs incurred to enforce the judgment entered pursuant to this chapter shall be imposed.

(Added by Stats. 1978, Ch. 1126.)



3105

Within 10 years from the date of the recording or within 10 years from the date of the last extension of the lien in the manner provided for in this section, the lien may be extended by recording in the office of the county recorder of the county an abstract or copy of the judgment. From the time of the recording the lien extends to the property for 10 years unless sooner released or otherwise discharged.

(Added by Stats. 1968, Ch. 911.)



3106

Execution shall issue upon the judgment upon request of the official collecting taxes on the unsecured roll in the same manner as execution may issue upon other judgments, and sales shall be held under such execution as prescribed in the Code of Civil Procedure.

(Added by Stats. 1968, Ch. 911.)



3107

(a) The judgment is satisfied and the lien removed when, but not before, the satisfaction of the judgment is recorded in the office of the county recorder. In addition to the judgment amount, and any additional penalty authorized by this part, the tax collector may collect the recording fee in the amount required by Section 27361.3 of the Government Code and transmit the amount of that fee to the county recorder together with the documents for release or discharge.

(b) The judgment is also satisfied and the lien removed when, but not before the tax is legally canceled and a satisfaction of judgment lien is recorded in the office of the county recorder. A recording under this subdivision shall be made without fee.

(Amended by Stats. 1991, Ch. 532, Sec. 28.)






CHAPTER 7. Warrant for Collection of Taxes

3201

Upon being directed by the Controller to sell a residential dwelling, pursuant to Chapter 4.5 (commencing with Section 14735) of Part 5.5 of Division 3 of Title 2 of the Government Code, the Department of General Services shall issue a warrant for the enforcement of the lien for postponed property taxes and the collection of all amounts secured thereby.

(Added by Stats. 1977, Ch. 1242.)



3202

The warrant shall be recorded in the county in which the real property is located in such manner as will impart constructive notice of its recordation and shall be directed to the sheriff or marshal and shall have the same force and effect as a writ of execution. The warrant shall be levied and sale made pursuant to it in the same manner and with the same force and effect as a levy of and sale pursuant to a writ of execution.

(Added by Stats. 1977, Ch. 1242.)



3203

The Department of General Services shall pay or advance to the sheriff or marshal, the same fees, commissions, and expenses as are provided by law for similar services pursuant to a writ of execution. The Department of General Services, and not the court, shall approve the fees for newspaper publication.

(Added by Stats. 1977, Ch. 1242.)



3204

The fees, commissions, and expenses incurred by the Department of General Services in the issuance, recordation, and enforcement of the warrant for collection of postponed property taxes shall be added to and become a part of the lien for postponed taxes.

(Added by Stats. 1977, Ch. 1242.)






CHAPTER 8. Tax Delinquent Vessels

3205

(a) The county tax collector may, within 30 days after the delinquency date, give written notice to the owners of all property tax delinquent vessels that, in addition to standard county delinquent property tax procedures, the renewal of the certificate of number of, and the transfer of any title to or interest in, that vessel will be withheld by the Department of Motor Vehicles as provided in Section 9880 of the Vehicle Code, until the delinquent taxes have been paid on that vessel.

(b) If the county tax collector has given notice pursuant to subdivision (a), he or she shall give written notice of the delinquency, by electronic transmission or otherwise, to the Department of Motor Vehicles for its recordation pursuant to Section 9880 of the Vehicle Code. Upon receiving a possessory lien sale application filed with respect to a vessel pursuant to subdivision (a) of Section 503 of the Harbors and Navigation Code, the Department of Motor Vehicles shall, in accordance with paragraph (4) of subdivision (b) of that section, notify the applicant of any outstanding property tax lien on that vessel of which the department has been notified pursuant to this subdivision.

(c) If the county tax collector has given notice pursuant to subdivisions (a) and (b), the county tax collector shall also provide written notice to the Department of Motor Vehicles when the delinquency has been satisfied.

(Amended by Stats. 1994, Ch. 940, Sec. 3. Effective January 1, 1995. Operative July 1, 1995, by Sec. 6 of Ch. 940.)









PART 6. TAX SALES

CHAPTER 1. Publication of Delinquent List and Notice of Sale

ARTICLE 1. Generally

3351

(a) Annually, on or before June 8, the tax collector shall publish a notice of impending default for failure to pay taxes on real property, except tax-defaulted property and possessory interests, the taxes, assessments, penalties, and costs on which will have not been fully paid by the close of business on June 30, or the next business day if June 30 falls on a Saturday, Sunday, or a legal holiday.

(b) If the tax collector sends reminder notices prior to the close of the fiscal year and annually sends a redemption notice of prior year due taxes, the notice required by subdivision (a) shall only include properties that have been tax-delinquent for three or more years and for which the latest reminder notice or redemption notice was returned to the tax collector as undeliverable.

(Amended by Stats. 2004, Ch. 407, Sec. 6. Effective January 1, 2005.)



3352

The notice shall be in the form of an affidavit and shall show:

(a) That unless paid, the amount due shall be in default.

(b) The time at which the default will occur by operation of law.

(c) The fact that if tax defaulted, the real property may be redeemed by the payment of the amount of defaulted taxes together with such additional penalties and fees as prescribed by law, or that the real property may be redeemed under an installment plan of redemption.

(d) The fact that tax-defaulted real property will be subsequently sold in satisfaction of the tax lien unless that property is redeemed or an installment plan of redemption is initiated and maintained.

(e) The fact that a publication of a detailed listing of all real property which is tax defaulted will be initiated on or before September 8th, unless that property is sooner redeemed.

(Amended by Stats. 1984, Ch. 988, Sec. 11. Effective September 11, 1984.)



3353

Publication shall be made pursuant to Section 6063 of the Government Code in the county. If no newspaper of general circulation is published in the county, the publication shall be made by posting in three public places in the county. The cost of publication shall be at no more than the rate fixed by the board of supervisors for other county advertising.

(Amended by Stats. 1967, Ch. 894.)






ARTICLE 1.5. Deeds to the State

3361

Annually, on or before June 8th, the tax collector shall publish a notice of power and intent to sell all property that will be tax defaulted for one of the following:

(a) Five years or more on the date specified.

(b) Three or more years on the date specified in the case of residential real property that could serve the public benefit by providing housing or services directly related to low-income persons, for which a request has been made by a city, county, city and county, or nonprofit organization, pursuant to Section 3692.4, to offer that property at the next scheduled public auction.

(c) Three years or more in the case of nonresidential commercial property, as defined in Section 3691, in an applicable county, on the date specified.

(Amended by Stats. 2004, Ch. 944, Sec. 1.5. Effective January 1, 2005.)



3362

The published notice shall show:

(a) The date of the notice.

(b) (1) That on July 1, five years or more will have elapsed since the property became tax defaulted; or

(2) That, on July 1, three years or more in the case of nonresidential commercial property, as defined in Section 3691, in an applicable county will have elapsed since the property became tax defaulted; or

(3) That, on July 1, in the case of real property that could serve the public benefit by providing housing or services directly related to low-income persons, three years or more have elapsed, and a request has been made by a city, county, city and county, or nonprofit organization, pursuant to Section 3692.4, to offer that property at the next scheduled public auction.

(c) That, unless sooner redeemed or an installment plan of redemption is initiated, the property will be sold.

(d) That the power to sell for nonpayment of taxes arises if the property remains tax defaulted at 12:01 a.m. on July 1.

(e) That if the property is sold for nonpayment of taxes the right of redemption will terminate.

(f) The official who will furnish all information concerning redemption.

(g) The fiscal year for which the defaulted taxes were levied.

(h) A description of the property. The assessments contained in this notice shall be numbered in ascending numerical order.

(i) The amount necessary to redeem the property as of the date specified in the publication opposite the description of the property.

(j) The name of the assessee on the current roll.

(k) The street address of the property, if any, shown on the county assessment records.

(Amended by Stats. 2007, Ch. 340, Sec. 5. Effective January 1, 2008.)



3363

Except as provided in Article 1.8 (commencing with Section 3381) of this chapter, the publication shall be made pursuant to Section 6063 of the Government Code in the county. If no newspaper of general circulation is published in the county, the publication shall be made by posting in three public places in the county.

The cost of publication shall be at no more than the rate fixed by the board of supervisors for other county advertising.

(Added by Stats. 1967, Ch. 894.)



3364

Immediately after the publication is completed, the tax collector shall file with the county recorder a copy of the publication and an attached affidavit. This affidavit is prima facie evidence of the facts stated. The affidavit shall show:

(a) That it is affixed to a true copy of the publication.

(b) The manner of publication.

(c) If the publication was in a newspaper, its name and place of publication and the date of each appearance.

(d) If not published in a newspaper, the places of posting.

The county recorder may destroy such publications and affidavits that have been on file in his office for more than seven years.

(Amended by Stats. 1973, Ch. 370.)



3365

After the first publication of the notice and not less than 21 days nor more than 35 days before July 1, the tax collector shall send by registered mail to the last assessee of the tax-defaulted property at his or her last known address a notice of default and power to sell the property for nonpayment of taxes. The tax collector shall make a reasonable effort to ascertain the address of the last assessee of the tax-defaulted property, including, but not limited to, an examination of the assessment of this property on the rolls beginning with the year of delinquency to and including that of the last equalized roll, an examination of the most recent telephone books in the county in which the tax-defaulted property is located, and an examination of the telephone book covering the area of the last known address of the last assessee.

Any failure of the tax collector to make a reasonable effort to ascertain the address of the last assessee as required by this section shall not affect the validity of any subsequent sale to satisfy the lien of unpaid taxes.

(Amended by Stats. 1991, Ch. 532, Sec. 31.)



3366

The mailed notice shall show the same information required for the published notice in Section 3362. A copy of the published notice may be mailed in lieu of a separate notice.

(Amended by Stats. 1984, Ch. 988, Sec. 15. Effective September 11, 1984.)






ARTICLE 1.7. Published Delinquent List

3371

(a) Annually, on or before September 8, the tax collector shall publish the affidavit that the real property on which the taxes, assessments, penalties, and costs had not been fully paid are in default, together with a list of all that real property. However, in any county that mails delinquent notices to the assessees of record before June 30, the tax collector shall publish the affidavit and list of all that real property on or before September 8 of the year following the date of default.

(b) If the tax collector sends reminder notices prior to the close of the fiscal year and annually sends a redemption notice of prior year due taxes, the delinquent notice described in subdivision (a) may be published only for those properties that have been tax-delinquent for three or more years and for which the latest reminder notice or redemption notice was returned to the tax collector as undeliverable.

(Amended by Stats. 2003, Ch. 199, Sec. 5. Effective January 1, 2004.)



3372

The notice shall show:

(a) The affidavit of tax default.

(b) The fact that the real property may be redeemed by the payment of the amount of defaulted taxes together with those additional penalties and fees as prescribed by law, or that the real property may be redeemed under an installment plan of redemption.

(c) The official who will furnish all information concerning redemption.

(d) The following information relating to each assessment of tax-defaulted property:

(1) The name of the assessee, and where there is more than one valuation the name of the assessee need be listed only once. For the purposes of this section, the name of the assessee may be the name of the assessee as shown on the current roll.

(2) The description of the property.

(3) The total amount necessary to redeem the property as of the date specified in the publication.

This information required to be published is the published delinquent list. If any tax-defaulted property is redeemed, the information relating to the property may be omitted from any publication.

(Amended by Stats. 2007, Ch. 340, Sec. 6. Effective January 1, 2008.)



3373

Except as provided in Article 1.8 (commencing with Section 3381), the publication shall be made pursuant to Section 6063 of the Government Code in the county. If no newspaper of general circulation is published in the county, the publication shall be made by posting in three public places in the county.

The cost of publication shall be at no more than the rate fixed by the board of supervisors for other county advertising.

(Added by Stats. 1967, Ch. 894.)



3374

Immediately after the publication is completed, the tax collector shall file with the county recorder a copy of the publication and an attached affidavit. This affidavit is prima facie evidence of the facts stated. The affidavit shall show:

(a) That it is affixed to a true copy of the publication.

(b) The manner of publication.

(c) If the publication was in a newspaper, its name and place of publication and the date of each appearance.

(d) If not published in a newspaper, the places of posting.

The county recorder may destroy such publications and affidavits that have been on file in the recorder s office for more than seven years.

(Amended by Stats. 1975, Ch. 155.)



3375

The county tax collector or assessor, whichever is applicable, shall notify the Controller within 60 days, in the manner as the Controller shall direct, of all property subject to a Notice of Lien for Postponed Property Taxes recorded pursuant to Section 16182 of the Government Code and for which notice of any of the following has been expeditiously processed:

(a) Becomes tax defaulted subsequent to the date of entry on the secured roll of the information required by subdivision (a) of Section 2514; or

(b) The claimant of which transfers ownership or changes his or her mailing address, and the property is a residential property; or

(c) The claimant of which has been determined to be deceased.

(Amended by Stats. 2014, Ch. 703, Sec. 19. Effective September 28, 2014.)



3376

(a) Upon request of the tax collector, the Controller shall provide to the tax collector information that is required for the preparation and enforcement of the sale of property under Part 6 (commencing with Section 3351) of Division 1. This information may include social security numbers.

(b) The tax collector or his or her designee shall certify, under penalty of perjury, to the Controller, that the information requested pursuant to subdivision (a) is required for the purposes specified in subdivision (a).

(c) Any information provided to the tax collector pursuant subdivision (a) is not a public record and is not open to public inspection.

(d) In the event of a tax-defaulted property sale, the tax collector or assessor shall include the outstanding balance of the property tax postponement loan in the minimum bid. Should the property fail to receive the minimum bid, and the minimum bid is reduced, all moneys paid to the Controller s office and county tax collector shall be a proportionate allocation of the total moneys owed.

(Added by Stats. 2014, Ch. 703, Sec. 20. Effective September 28, 2014.)






ARTICLE 1.8. Alternative Method of Publication

3381

In each county where the tax collector or, if the county is a chartered county, the board of supervisors determines that the public interest, convenience and necessity require the local publication of the delinquent list required by Section 3371, or the published notice of power and intent to sell required by Section 3361, in order to afford adequate notice, all items required to be published shall be published as provided in this article.

After the determination, the tax collector or, if the county is a chartered county, the board of supervisors shall divide and distribute the items to be published and cause the same to be published either within (a) the municipal corporations, (b) the elementary, high school, or junior college districts, (c) the supervisorial districts, (d) judicial districts, (e) tax districts, areas included in map books, or tax code areas, or (f) by any annexation or annexations of same, or any combination of same, or any combination of those districts, annexations, areas included in map books, and code areas, within the county as they shall determine most likely to afford adequate notice to owners of the property.

Except as provided in this article, the publication shall be in the same manner as provided in Article 1.7 (commencing with Section 3371).

The publication provided for in this article shall be made once a week for two successive weeks in a newspaper or newspapers of general circulation. The publication shall be made in a newspaper published not less frequently than once a week.

(Amended by Stats. 1985, Ch. 316, Sec. 21.)



3382

Annually, the board of supervisors shall let the contracts for publication of the published delinquent list, or the published notice of power and intent to sell, and shall determine the rate to be paid for those publications or any portions thereof.

The publication rate shall be based on a common denominator of measurement for all newspapers and may be graduated according to circulation.

(Amended by Stats. 1985, Ch. 316, Sec. 22.)



3383

The contracts for the publications shall include the publication of the proper portion of the published list and all other items relating to that portion of the published list required by law to be published.

(Added by Stats. 1967, Ch. 894.)



3384

The board of supervisors may provide by order for mailing to each assessee on the published delinquent list a copy of the items delinquent assessed to him and, if so ordered, the copy shall be mailed to the assessee at his address as shown on the roll. This section gives no one any right to receive the copy of items delinquent, and neither the county nor any office or employee is liable for failure of the assessee to receive the copy or for any mistake in connection with the mailing.

(Added by Stats. 1967, Ch. 894.)



3385

In ordering mailing of a copy of items delinquent, the board of supervisors may do either of the following:

(a) Authorize the tax collector to perform the mailing.

(b) Include, or authorize the inclusion of the mailing as an item in the contracts for publication of the published delinquent list.

(Added by Stats. 1967, Ch. 894.)









CHAPTER 2. Sale by Operation of Law

ARTICLE 1. General Provisions

3436

At 12:01 a.m. on July 1, the taxes, assessments, penalties, and costs on real property except tax-defaulted property and possessory interests, which have not been paid shall by operation of law be declared in default.

(Amended by Stats. 1992, Ch. 523, Sec. 23. Effective January 1, 1993.)



3437

The amount due on any property may be paid until the close of business on June 30 if it was separately valued on the secured roll. If June 30 falls on a Saturday, Sunday, or legal holiday, and payment is received by the close of business on the next business day, redemption penalties shall not attach. If the board of supervisors, by adoption of an ordinance or resolution, closes the county s offices for business prior to the time of delinquency on the next business day or for that whole day, that day shall be considered a legal holiday for purposes of this section. Section 2512 shall apply to remittances made by mail.

(Amended by Stats. 1999, Ch. 941, Sec. 26. Effective January 1, 2000.)



3438

If the tax collector discovers before the declaration that because of any error the tax on a parcel of real property should not be declared in default, he or she shall not declare it in default and the board of supervisors shall cause the assessor to enter the uncollected taxes on the next roll, to be collected like other taxes on that roll.

(Amended by Stats. 1984, Ch. 988, Sec. 21. Effective September 11, 1984.)



3439

In appropriate columns on the delinquent roll, or the secured roll if the delinquent roll has been dispensed with, opposite each parcel separately valued the taxes on which have been declared in default, the tax collector shall enter tax defaulted, the date of the declaration, and the total amount declared to be in default.

(Amended by Stats. 1984, Ch. 988, Sec. 22. Effective September 11, 1984.)



3441

Every person who does any act tending permanently to impair the value of tax-defaulted property is guilty of a misdemeanor and is liable for any damages sustained by the county or public agency because of his or her act. Those acts include, but are not limited to, the removal, destruction, or cutting of any improvements or timber. On request of the tax collector of the county where any part of the property is located, the district attorney of the same county shall:

(a) Prosecute for the commission of the misdemeanor.

(b) In the name of the people, sue for damages sustained by the county.

(Amended by Stats. 1984, Ch. 988, Sec. 24. Effective September 11, 1984.)



3442

Within 30 days after the declaration of default, the tax collector shall furnish the auditor with a list of all tax-defaulted property. The auditor shall enter on the current roll immediately after the description of the property the fact and date of declaration of default.

(Amended by Stats. 1984, Ch. 988, Sec. 25. Effective September 11, 1984.)



3443

The tax collector shall transmit the list of property to the assessor who shall enter on his or her records the fact and date of the declaration of default.

(Amended by Stats. 1984, Ch. 988, Sec. 26. Effective September 11, 1984.)



3443.5

In lieu of the procedure specified in Section 3443, where a machine-prepared roll is used, the fact and date of the declaration of default may be entered upon the reproduced roll.

(Amended by Stats. 1984, Ch. 988, Sec. 27. Effective September 11, 1984.)



3444

If the original declaration of default by operation of law is ever canceled or held void, the property shall be treated for all purposes as if in default in the next subsequent year for which it would have been validly declared in default but for the previous declaration of default.

(Amended by Stats. 1984, Ch. 988, Sec. 28. Effective September 11, 1984.)









CHAPTER 2.2. Medium of Payment

3451

The tax collector may, in his or her discretion, accept any method of payment authorized by Section 2502, 2503.2, or 2504 in payment for tax-defaulted property and tax-defaulted property sold at public auction.

(Amended by Stats. 2004, Ch. 194, Sec. 8. Effective January 1, 2005.)



3452

The acceptance of negotiable paper constitutes payment for tax-defaulted property and tax-defaulted property sold at public auction as of the date of acceptance when, but not before, the negotiable paper is duly paid.

When negotiable paper is so accepted, the deed to the property so purchased shall not be delivered until that negotiable paper is duly paid.

(Amended by Stats. 1984, Ch. 988, Sec. 33. Effective September 11, 1984.)



3455

If any negotiable paper is not paid on due presentation for any reason, any record of payment made on any official record because of its acceptance shall be canceled, and the bid upon which the negotiable paper was accepted shall be voided as if no bid had been made, and the original owner s right of redemption is revived.

(Amended by Stats. 1988, Ch. 830, Sec. 13. Applicable July 1, 1989, by Sec. 31 of Ch. 830.)



3456

(a) If any part of a bid that was accepted by the tax collector is not paid when due, the county shall have a claim against the bidder for the actual cost of the sale. Immediately upon becoming past due, the tax collector shall notify the bidder by certified mail, which notice shall include all of the following:

(1) That his or her bid has been voided because of the delinquent payment.

(2) The amount of the county s claim against the bidder.

(3) That the amount of the claim will be deducted from any deposit submitted by the bidder and that any remaining amount of the deposit is forfeited.

(b) If a bidder does not pay the claim arising under subdivision (a) within 30 days after the notice is sent, both of the following apply:

(1) The county may utilize any means authorized by law to collect the claim, including, but not limited to, transferring the amount of the claim to the unsecured roll.

(2) The tax collector may prohibit the bidder from bidding on sales made pursuant to this chapter for up to five years.

(Amended by Stats. 2004, Ch. 194, Sec. 11. Effective January 1, 2005.)






CHAPTER 7. Sale to Private Parties After Deed to State

3691

(a) (1) (A) Five years or more, or three years or more in the case of nonresidential commercial property, after the property has become tax defaulted, the tax collector shall have the power to sell and shall attempt to sell in accordance with Section 3692 all or any portion of tax-defaulted property that has not been redeemed, without regard to the boundaries of the parcels, as provided in this chapter, unless by other provisions of law the property is not subject to sale. Any person, regardless of any prior or existing lien on, claim to, or interest in, the property, may purchase at the sale. In the case of tax-defaulted property that has been damaged by a disaster in an area declared to be a disaster area by local, state, or federal officials and whose damage has not been substantially repaired, the five-year period set forth in this subdivision shall be tolled until five years have elapsed from the date the damage to the property was incurred.

(B) A county may elect, by an ordinance or resolution adopted by a majority vote of its entire governing body, to adopt conditions and procedures for the delay of sale of properties as described in subparagraph (A) that it finds may be eligible to file a property tax postponement claim with the State Controller prior to January 1, 2017, and may cancel any delinquent penalties, costs, fees, and interest associated with these properties.

(C) A county may elect, by an ordinance or resolution adopted by a majority vote of its entire governing body, to have the five-year time period described in subparagraph (A) apply to tax-defaulted nonresidential commercial property.

(D) For purposes of this subdivision, nonresidential commercial property means all property except the following:

(i) A constructed single-family or multifamily unit that is intended to be used primarily as a permanent residence, is used primarily as a permanent residence, or that is zoned as a residence, and the land on which that unit is constructed.

(ii) Real property that is used and zoned for producing commercial agricultural commodities.

(2) When a part of a tax-defaulted parcel is sold, the balance continues subject to redemption and shall be separately valued for the purpose of redemption in the manner provided by Chapter 2 (commencing with Section 4131) of Part 7.

(3) The tax collector shall provide notice of an intended sale under this subdivision in the manner prescribed by Sections 3704 and 3704.5 and any other applicable statute. If the intended sale is of nonresidential commercial property that has been tax-defaulted for fewer than five years, all of the following apply:

(A) On or before the notice date, the tax collector shall also mail, in the manner specified in paragraph (1) of subdivision (c) of Section 2924b of the Civil Code, notice containing any information contained in the publication required under Sections 3704 and 3704.5 to, as applicable, all of the following:

(i) The parties specified in paragraph (2) of subdivision (c) of Section 2924b of the Civil Code.

(ii) Each taxing agency specified in paragraph (3) of subdivision (c) of Section 2924b of the Civil Code.

(iii) Any beneficiary of a deed of trust or a mortgagee of any mortgage recorded against the nonresidential commercial property, and any assignee or vendee of these beneficiaries or mortgagees.

(B) For purposes of this paragraph:

(i) Notice date means a date not less than 45 days nor more than 120 days before an intended sale or not less than 45 days nor more than 120 days before the date upon which the property may be sold.

(ii) Recording date of the notice of default as used in subdivision (c) of Section 2924b of the Civil Code means a date that is 30 days before the notice date.

(iii) Deed of trust or mortgage being foreclosed as used in subdivision (c) of Section 2924b of the Civil Code means the defaulted tax lien.

(b) (1) (A) Three years or more after the property has become tax defaulted and a request has been made by a city, county, city and county, or nonprofit organization pursuant to Section 3692.4, or a request has been made by a person or entity that has recorded a nuisance abatement lien on that property, to offer that property at the next scheduled tax sale, the tax collector shall have the power to sell and may sell all or any portion of tax-defaulted property that has not been redeemed, without regard to the boundaries of parcels, as provided in this chapter at the next scheduled tax sale, unless by other provisions of law the property is not subject to sale. Any person, regardless of any prior or existing lien on, claim to, or interest in, the property, may purchase at the sale.

(B) When a part of a tax-defaulted parcel is sold, the balance continues subject to redemption and shall be separately valued for the purpose of redemption in the manner provided by Chapter 2 (commencing with Section 4131) of Part 7.

(2) Before the tax collector sells vacant residential developed property pursuant to this subdivision, actual notice, by certified mail, shall be provided to the property owner, if the property owner s identity can be determined from the county assessor s or county recorder s records. The tax collector s power of sale shall not be affected by the failure of the property owner to receive notice.

(3) Before the tax collector sells vacant residential developed property pursuant to this subdivision, notice of the sale shall be given in the manner specified by Section 3704.7.

(c) The amendments made to this section by the act adding this subdivision apply to property that becomes tax defaulted on or after January 1, 2005.

(Amended by Stats. 2014, Ch. 703, Sec. 21. Effective September 28, 2014.)



3691.1

The tax collector shall execute a notice whenever a parcel becomes subject to the power of sale set forth in Section 3691 on a form prescribed by the Controller. The county clerk shall take acknowledgment of the notice without charge.

(Amended by Stats. 1998, Ch. 497, Sec. 8. Effective January 1, 1999.)



3691.2

The notice shall specify:

(a) A statement that five years or more have elapsed since the taxes or assessments on the parcel were declared in default; that three years or more in the case of nonresidential commercial property, as defined in Section 3691, have elapsed since the taxes or assessments on the parcel were declared in default; or that, pursuant to Section 3692.4, three years or more have elapsed and a request has been made by a city, county, city and county, or nonprofit organization to offer that property at the next scheduled public auction.

(b) That the property was duly assessed for taxation and the tax legally levied.

(c) That the property is subject to sale for nonpayment of taxes.

(d) The amount of taxes originally declared to be in default, unless there has been a partial cancellation of taxes, a redemption from a portion thereof, or a correction under Sections 4831.5 and 4876.5, in any of which events, the amount shall be the balance remaining.

(e) A metes and bounds or lot-block-tract description of the property.

(Amended by Stats. 2004, Ch. 944, Sec. 4.5. Effective January 1, 2005.)



3691.3

By June 15 of the year property is to become subject to a power of sale under Section 3691, the assessor shall furnish to the tax collector a metes and bounds or lot-block-tract description of the property.

(Added by renumbering Section 3512.1 by Stats. 1984, Ch. 988, Sec. 37. Effective September 11, 1984.)



3691.4

The notice shall be recorded with the county recorder. After recordation, the notice shall be forwarded to the tax collector. The recorder shall make no charge for the recording.

(Amended by Stats. 1998, Ch. 497, Sec. 10. Effective January 1, 1999.)



3691.5

The tax collector shall file the notice in his or her office and keep a record to show the subsequent disposition of the property.

(Amended by Stats. 1998, Ch. 497, Sec. 11. Effective January 1, 1999.)



3691.6

Upon request of the Controller, the tax collector shall report the disposition of all tax-defaulted parcels subject to tax collections power to sell in his or her county.

(Amended by Stats. 2004, Ch. 183, Sec. 321. Effective January 1, 2005.)



3692

(a) The tax collector shall attempt to sell tax-defaulted property, as provided in this chapter, within four years of the time that the property becomes subject to sale for nonpayment of taxes unless, by other provisions of law, the property is not subject to sale. If there are no acceptable bids at the attempted sale, the tax collector shall attempt to sell the property at intervals of no more than six years until the property is sold.

(b) When oil, gas, or mineral rights are subject to sale for nonpayment of taxes, the tax collector may offer the interest at minimum bid to the holders of outstanding interests where the interest subject to sale is a partial interest or, where the interest subject to sale is a complete and undivided interest, to the owner or owners of the property to which the oil, gas, or mineral rights are appurtenant.

(c) When parcels that are rendered unusable by their size, location, or other conditions are subject to sale for nonpayment of taxes, the tax collector may offer the parcel, at a minimum bid, to owners of contiguous parcels or to a holder of record of either a predominant easement or a right-of-way easement. If the parcel is sold to a contiguous property owner, the tax collector shall require that the successful bidder request the assessor and the planning director to combine the unusable parcel with the bidder s own parcel as a condition of sale.

(d) Sealed bid sale procedures shall be used when offers are made pursuant to subdivision (b) or subdivision (c), and the property shall be sold to the highest eligible bidder. The offers shall remain in effect for 30 days or until notice is given pursuant to Section 3702, whichever is later.

(e) The Notice to the Board of Supervisors and Notice of Intended Sale of Tax-Defaulted Property shall indicate that any parcel remaining unsold may be reoffered within a 90-day period and any new parties of interest shall be notified in accordance with Section 3701. This subdivision does not apply to properties sold pursuant to Chapter 8 (commencing with Section 3771).

(Amended by Stats. 2004, Ch. 407, Sec. 7. Effective January 1, 2005.)



3692.1

Notwithstanding any other provision of law, for purposes of this chapter, all of the following apply:

(a) Close of auction means the date and time for which the tax collector, or his or her designee, provides public notice of both of the following:

(1) That no additional property will be offered for sale for that public auction.

(2) That bidding for that public auction will end.

(b) Date of the sale means the date upon which a public auction begins.

(c) Public auction means any venue or medium to sell property under this chapter that provides reasonable access to the public to bid on and purchase this property.

(Added by Stats. 2004, Ch. 194, Sec. 13. Effective January 1, 2005.)



3692.2

A public auction conducted by electronic media, including the Internet, to sell property under this chapter shall have at least the following operational components:

(a) A component that allows bids to be submitted by computer.

(b) A component that authorizes the tax collector to accept bids for as long as he or she deems necessary.

(Added by Stats. 2004, Ch. 194, Sec. 14. Effective January 1, 2005.)



3692.3

(a) All property sold under this chapter is offered and sold as is.

(b) The state, the county, and an employee of these entities acting in the employee s official capacity in preparing, conducting, and executing a sale of property under this chapter, are not liable for any of the following:

(1) Known or unknown conditions of this property, including, but not limited to, errors in the assessor s records pertaining to improvement of the property.

(2) The failure of a device that is not owned, operated, and managed by the state or county, that prevents a person from participating in any sale under this chapter. For purposes of this paragraph, device includes, but is not limited to, computer hardware, a computer network, a computer software application, and a computer Web site.

(Added by Stats. 2004, Ch. 194, Sec. 15. Effective January 1, 2005.)



3692.4

(a) Notwithstanding any other provision of law, any county, city, city and county, or any nonprofit organization as defined in Section 3772.5, may request the tax collector to bring to the next scheduled public auction any residential real property that meets all of the following requirements:

(1) The property taxes have been delinquent for at least three years.

(2) The real property will serve the public benefit of providing housing directly related to low-income persons.

(3) The real property is not occupied by the owner as his or her principal place of residence.

(b) Every request submitted to the tax collector shall include the following:

(1) A formal resolution of the governing board of the county, city, city and county, or nonprofit organization, requesting the accelerated auction of the real property and stating the public benefit.

(2) A written plan for the development, rehabilitation, or proposed use of the real property and how low-income persons will be served.

(c) Upon receiving a request as provided by this section, the tax collector shall include the real property in the next scheduled public auction.

(d) (1) If the real property is acquired by a nonprofit organization at auction, a deed restriction shall be placed on the real property, requiring the real property to be used for low-income housing for a period of at least 30 years.

(2) (A) In lieu of the 30-year restriction required by paragraph (1), the deed may provide for equity sharing upon resale, if the real property is a single-family home that will be sold by the nonprofit organization to a low-income owner-occupant.

(B) To the extent not in conflict with another public funding source or law, all of the following shall apply to an equity-sharing agreement provided for by the deed:

(i) Upon resale by an owner-occupant of the home, the owner-occupant of the home shall retain the market value of any improvements, the downpayment, and his or her proportionate share of appreciation. The nonprofit organization shall recapture any initial subsidy and its proportionate share of appreciation, which shall then be used for the purpose of providing financial assistance to low-income homebuyers.

(ii) For purposes of this subdivision, the initial subsidy shall be equal to the fair market value of the home at the time of initial sale to the low-income owner-occupant minus the initial sale price to the low-income owner-occupant, plus the amount of any downpayment assistance or mortgage assistance. If upon resale by the owner-occupant the market value is lower than the initial market value, then the value at the time of the resale shall be used as the initial market value.

(iii) For purposes of this subdivision, the nonprofit organization s proportionate share of appreciation shall be equal to the ratio of the initial subsidy to the fair market value of the home at the time of initial sale.

(e) This section may not be construed to preclude the application, to the real property or the current owners of that property, of any other provision of law not in conflict with this section.

(Amended by Stats. 2009, Ch. 632, Sec. 7. Effective January 1, 2010.)



3693

(a) With the exception of the sealed bid sale procedures authorized under Section 3692, all sales pursuant to this chapter shall be at public auction to the highest bidder. The amount of the high bid shall be paid by any method of payment authorized by Section 2502, 2503.2, or 2504, which method is at the discretion of the tax collector. Unless otherwise specified by the tax collector, payment is due on or before the close of auction.

(b) The tax collector may require a person to submit a deposit, by any method of payment authorized by Section 2502, 2503.2, or 2504, for the purposes specified in this subdivision. A tax collector requiring a deposit pursuant to Section 3693.1 may determine, and shall provide public notice before the date of the sale upon determining, all of the following:

(1) The method of payment of this deposit.

(2) The amount of this deposit.

(3) The due date of this deposit.

(4) Whether the deposit will be applied for one or more of the following purposes:

(A) As a condition to submitting a bid on property that is being sold under this chapter.

(B) As a payment toward specified property that is being sold under this chapter. If a deposit is applied for this purpose, the deposit may be applied as payment toward more than one specified property based upon the amount of the minimum bid for each property.

(Amended by Stats. 2004, Ch. 194, Sec. 16. Effective January 1, 2005.)



3693.1

Notwithstanding Section 3693, the tax collector may make the sale of any property sold under this chapter a cash or deferred-payment transaction. If the tax collector approves the sale as a deferred-payment transaction, the tax collector may require a deposit in the amount of five thousand dollars ($5,000) or 10 percent of the minimum bid price, whichever is greater. The balance of the purchase price shall be paid by any method of payment authorized by Section 2502, 2503.2, or 2504, as specified by the tax collector and within a period specified by the tax collector not to exceed 90 days from the date of the close of auction as a condition precedent to the transfer of title to the purchaser. If the purchaser was required to pay a deposit prior to the date of the sale, the deposit shall be applied toward the purchase price of the property. Failure on the part of the successful bidder to consummate the sale within the period specified by the tax collector shall result in the forfeiture of the deposit and all rights he or she may have with respect to that property. Any forfeiture of deposit shall be distributed to the county general fund and shall not apply to outstanding delinquent taxes. Upon forfeiture the right of redemption shall revive.

(Amended by Stats. 2005, Ch. 264, Sec. 11. Effective January 1, 2006.)



3694

A sale under this chapter shall take place only if approved by the board of supervisors.

(Amended by Stats. 1998, Ch. 497, Sec. 14. Effective January 1, 1999.)



3695

If the governing body of any taxing agency does not, before the date of the sale, file with the tax collector and the board of supervisors certified copies of a resolution adopted by the governing body objecting to the sale, the taxing agency has consented to the sale. If the taxing agency consents to the sale the lien of its taxes or assessments and any rights which it may have to the property as a result of these taxes or assessments are canceled by a sale under this chapter and it is entitled to its proper share of the proceeds deposited in the delinquent tax sale trust fund. If the taxing agency does object to the sale, the lien of its taxes or assessments or any rights which the taxing agency may have to the property are not affected by a sale under this chapter. Provided, however, that any taxing agency that is also a revenue district may not object to a sale unless it files with this objection an executed proposed agreement under Chapter 8 of this part to purchase the property, but not including an option to purchase, at a price not less than the minimum bid.

If a taxing agency that is not also a revenue district objects to the sale and before the date of the sale applies in writing to the board of supervisors to purchase the property under Chapter 8 of this part at a price equal to that approved by the board of supervisors, or upon a pro rata division of the proceeds of a sale as may be provided under Chapter 8, the tax collector shall not proceed with the sale.

(Amended by Stats. 2004, Ch. 194, Sec. 18. Effective January 1, 2005.)



3695.3

As used in Section 3695, assessments does not include assessments which were, at the time of the declaration of default or sale to the taxing agency, not included in the amount required to redeem the property.

(Amended by Stats. 1984, Ch. 988, Sec. 54. Effective September 11, 1984.)



3695.4

In addition to the provisions in Section 3695 relative to objections to sales, the state or city or any taxing agency or revenue district may file with the county tax collector written objection to the sale of, along with an application to purchase in accordance with Chapter 8 (commencing with Section 3771), any property that is or may be needed for public use. The written objection shall specify the description of the property needed, whether the fee or an easement is required, and the public purpose to which the property is intended to be devoted.

The objection and application shall be filed with the tax collector before the date of the first publication of the notice of intended sale pursuant to Sections 3702 and 3703. If the state, a city, taxing agency, or revenue district files an objection and application in compliance with this section, the tax collector may not proceed with the sale of the subject property.

(Amended by Stats. 2000, Ch. 606, Sec. 1. Effective January 1, 2001.)



3695.5

In addition to the provisions of Sections 3695 and 3695.4 relative to objections to sales, any nonprofit organization may file with the county tax collector written objection to the sale for taxes of, and a written application to purchase in accordance with Chapter 8 (commencing with Section 3771), any residential or vacant real property that the nonprofit organization states in writing that it will:

(a) In the case of residential real property, rehabilitate and sell or rent to, or otherwise use the property to serve, low-income persons.

(b) In the case of vacant real property, construct residential dwellings on the property and sell or rent the property to low-income persons, otherwise use the property to serve low-income persons, or dedicate the vacant property to public use, including those uses referred to in subdivision (a).

The objection and application shall be filed with the tax collector before the date of the first publication or posting of the notice of intended sale pursuant to Sections 3702 and 3703. If the nonprofit organization files an objection and application in compliance with this section and with any conditions of sale established pursuant to Section 3795.5, the tax collector may not proceed with the sale of the property.

The terms nonprofit organization, low-income persons and rehabilitation shall have the same meaning in this section as in Chapter 8 (commencing with Section 3771).

(Amended by Stats. 2000, Ch. 606, Sec. 2. Effective January 1, 2001.)



3698

To make any sale under this chapter, the tax collector shall transmit a notice to the board of supervisors, stating:

(a) His intention to make a sale under this chapter, and the type of sale;

(b) A description of the property to be sold;

(c) The minimum price at which it is proposed to sell the property.

(Amended by Stats. 1939, Ch. 529.)



3698.5

(a) Except as provided in Section 3698.7, the minimum price at which property may be offered for sale pursuant to this chapter shall be an amount not less than the total amount necessary to redeem, plus costs and the outstanding balance of any property tax postponement loan. For purposes of this subdivision:

(1) The total amount necessary to redeem is the sum of the following:

(A) The amount of defaulted taxes.

(B) Delinquent penalties and costs.

(C) Redemption penalties.

(D) A redemption fee.

(2) Costs are those amounts described in subdivision (c) of Section 3704.7, subdivisions (a) and (b) of Section 4112, Sections 4672, 4672.1, 4672.2, 4673, and subdivision (b) of Section 4673.1.

(3) The outstanding balance of any property tax postponement loan is the sum of the following:

(A) The tax payments made by the State Controller s office on behalf of the claimant in the Property Tax Postponement Program.

(B) Accrued interest pursuant to Section 16183 of the Government Code, subject to Sections 20644 and 20644.5.

(C) Other associated fees and penalties as deemed appropriate by law.

(D) Less any payments already made on the property tax postponement loan.

(b) This section shall not apply to property or interests that qualify for sale in accordance with the provisions of subdivisions (b) and (c) of Section 3692.

(c) Where property or property interests have been offered for sale at least once and no acceptable bids therefor have been received at the minimum price determined pursuant to subdivision (a), the tax collector may, in his or her discretion and with the approval of the board of supervisors, offer that same property or those interests at the same or next scheduled sale at a minimum price that the tax collector deems appropriate in light of the most current assessed valuation of that property or those interests, or any unique circumstance with respect to that property or those interests.

(Amended by Stats. 2014, Ch. 703, Sec. 22. Effective September 28, 2014.)



3698.7

(a) With respect to property for which a property tax welfare exemption has been granted and that has become tax defaulted, the minimum price at which the property may be offered for sale pursuant to this chapter shall be the higher of the following:

(1) Fifty percent of the fair market value of the property. For the purposes of this paragraph, fair market value means the amount as defined in Section 110 as determined pursuant to an appraisal of the property by the county assessor within one year immediately preceding the date of the public auction. From the proceeds of the sale, there shall be distributed to the county general fund an amount to reimburse the county for the cost of appraising the property. The value of the property as determined by the assessor pursuant to an appraisal shall be conclusively presumed to be the fair market value of the property for the purpose of determining the minimum price at which the property may be offered for sale.

(2) The total amount necessary to redeem, plus costs and the outstanding balance of any property tax postponement loan. For purposes of this paragraph:

(A) The total amount necessary to redeem is the sum of the following:

(i) The amount of defaulted taxes.

(ii) Delinquent penalties and costs.

(iii) Redemption penalties.

(iv) A redemption fee.

(B) Costs are those amounts described in subdivision (c) of Section 3704.7, subdivisions (a) and (b) of Section 4112, Sections 4672, 4672.1, 4672.2, and 4673, and subdivision (b) of Section 4673.1.

(3) The outstanding balance of any property tax postponement loan is the sum of the following:

(A) The tax payments made by the State Controller s office on behalf of the claimant in the Property Tax Postponement Program.

(B) Accrued interest pursuant to Section 16183 of the Government Code, subject to Sections 20644 and 20644.5.

(C) Other associated fees and penalties as deemed appropriate by law.

(D) Less any payments already made on the property tax postponement loan.

(b) This section shall not apply to property or interests that qualify for sale in accordance with the provisions of subdivisions (b) and (c) of Section 3692.

(c) Where property or property interests have been offered for sale at least once and no acceptable bids therefor have been received, at the minimum price determined pursuant to subdivision (a), the tax collector may, in his or her discretion and with the approval of the board of supervisors, offer that same property or those interests at the same or next scheduled sale at a minimum price that the tax collector deems appropriate in light of the most current assessed valuation of that property or those interests, or any unique circumstance with respect to that property or those interests.

(Amended by Stats. 2014, Ch. 703, Sec. 23. Effective September 28, 2014.)



3698.8

The tax collector, upon the recommendation of county counsel, may remove a parcel from the tax sale if it is deemed the removal is in the best interest of the county.

(Amended by Stats. 2011, Ch. 352, Sec. 5. Effective January 1, 2012.)



3699

On receipt of the notice described in Section 3698, the board of supervisors shall by resolution either approve or disapprove the proposed sale and shall transmit a certified copy of the resolution to the tax collector within five days after its action. Failure to adopt or to transmit the resolution within the prescribed times shall not affect the validity of a sale approved by a board of supervisors.

(Added by renumbering Section 4839.2 by Stats. 2009, Ch. 17, Sec. 7. Effective January 1, 2010.)



3700

Upon providing notice to the board of supervisors as required by Section 3698, the tax collector shall forward one copy to the clerk or secretary of the governing board of each taxing agency, other than the county, having the right to levy taxes or assessments on the property and may forward one copy to each nonprofit organization that has submitted, within one year prior to the next scheduled tax sale or prior to July 31 of the current calendar year, a written request to the tax collector for notification. The copy or copies shall be mailed or delivered at least 30 days before the first publication or posting of the notice of intended sale. However, where the tax collector has on file a consent from each taxing agency, the tax collector may proceed to publish or post the notice of sale.

(Amended by Stats. 2000, Ch. 606, Sec. 3. Effective January 1, 2001.)



3700.5

Not less than 45 days nor more than 120 days before the proposed sale, the tax collector shall send notice of the proposed sale to the Controller. The notice shall state the date, time, and place of the proposed sale. The tax collector shall notify the Controller of any postponement of the tax sale and the date, time, and place of the sale.

(Added by Stats. 1998, Ch. 497, Sec. 16. Effective January 1, 1999.)



3701

Not less than 45 days nor more than 120 days before the proposed sale, the tax collector shall send notice of the proposed sale by certified mail with return receipt requested to the last known mailing address, if available, of parties of interest, as defined in Section 4675. The notice shall state the date, time, and place of the proposed sale, the amount required to redeem the property, and the fact that the property may be redeemed up to the close of business on the last business day prior to the date of the sale, and information regarding the rights of parties of interest to claim excess proceeds, as defined in Section 4674, if the property is sold and excess proceeds result from that sale.

The tax collector shall make a reasonable effort to obtain the name and last known mailing address of parties of interest.

The validity of any sale under this chapter shall not be affected if the tax collector s reasonable effort fails to disclose the name and last known mailing address of parties of interest or if a party of interest does not receive the mailed notice.

(Amended by Stats. 2004, Ch. 194, Sec. 19. Effective January 1, 2005.)



3702

The tax collector shall publish the notice of intended sale once a week for three successive weeks in a newspaper of general circulation published in the county seat and in a newspaper of general circulation published in the judicial district in which the property is situated. If the same newspaper of general circulation is published in both the county seat and in such district, or if the publication of the notice of sale is made in a newspaper which is determined pursuant to Section 3381 as most likely to afford adequate notice of the sale, a publication in such paper shall satisfy the requirements for publication set forth in this section. If there is no newspaper published in the county seat or in the judicial district, then publication may be made by posting notice in three public places in the county seat or in the judicial district, as the case may be, where no such newspaper is published. The publication shall be started not less than 21 days prior to the date of the sale.

(Amended by Stats. 2004, Ch. 194, Sec. 20. Effective January 1, 2005.)



3703

If in the judgment of the board of supervisors any property to be sold under this chapter will bring at auction less than the cost of publication in a newspaper, the publication of the notice of intended sale may be made in the same manner as if there were no newspaper published in the county seat or in the judicial district.

(Amended by Stats. 1965, Ch. 1045.)



3704

The notice of intended sale shall include all of the following:

(a) The date, time, and place of the intended sale, including the electronic address if the intended sale is by public auction via the Internet or other electronic media.

(b) The locations of computer workstations that are available to the public and instructions on accessing the public auction and submitting bids if the intended sale is conducted via the Internet or other electronic media.

(c) A description of the property to be sold.

(d) The name of the last assessee of the property.

(e) The minimum acceptable bid of the property to be sold.

(f) A statement that if the property is not redeemed before the close of business on the last business day prior to the date of the sale, the right of redemption will cease.

(g) A statement that if the property is sold, parties of interest, as defined in Section 4675, have the right to file a claim with the county for any proceeds from the sale which are in excess of the liens and costs required to be paid from the proceeds.

(h) A statement that if excess proceeds result from the sale, notice will be given to parties of interest, pursuant to law.

(i) A statement that if the parcel remains unsold after the tax sale, the date, time, and location of any subsequent sale.

(j) If applicable, that a deposit is required as a condition to submit bids on the property.

(k) If applicable, a statement that, for any property purchased by a credit transaction, the right of redemption will revive if full payment is not received by the tax collector prior to the close of business on the date, as specified by the tax collector under Section 3693.1, that full payment is due.

(Amended by Stats. 2004, Ch. 194, Sec. 21. Effective January 1, 2005.)



3704.5

In addition to the published notice required by Section 3702, the tax collector may advertise the intended sale by any means authorized by the board of supervisors.

(Added by Stats. 1975, Ch. 1053.)



3704.7

(a) In the case of a property that is the primary residence of the last known assessee, as indicated by either a valid homeowner s exemption on file with the county assessor in the name of the last known assessee, or the fact that the mailing address for the last tax bill is the same address as the property, the tax collector or his or her agent shall, in addition to any other notice required by this chapter, make a reasonable effort to contact in person, not more than 120 days or less than 10 days prior to the date of the sale, the owner-occupant of that property. In the course of the personal contact, the tax collector, or his or her agent, shall inform the owner-occupant of the following:

(1) That the property, if not redeemed, shall be offered for sale at a public auction.

(2) His or her redemption rights pursuant to Part 7 (commencing with Section 4101).

(b) If the personal contact described in subdivision (a) is not made after reasonable efforts, the tax collector or his or her agent shall attempt to serve written notice, no less than five days prior to the date of the sale, with respect to the fact of the sale and the requirement that the tax collector be contacted immediately with respect to redemption of the property.

(c) The amount of the actual and reasonable costs incurred by the tax collector, or his or her agent, or both, in complying with the requirements of subdivisions (a) and (b), as established pursuant to the requirements of Chapter 12.5 (commencing with Section 54985) of Part 1 of Division 2 of Title 5 of the Government Code, shall be added to the required amount for redemption of the property.

(d) No transfer of title shall be invalidated by reason of failure to comply with the requirements of this section.

(Amended by Stats. 2011, Ch. 208, Sec. 1. Effective January 1, 2012.)



3705

Any city or the State or any taxing agency or revenue district may bid on property.

(Amended by Stats. 1943, Ch. 669.)



3706

If the property is not redeemed before the close of business on the last business day prior to the date of the sale of the property, the tax collector shall sell the property at public auction to the highest bidder at the time and place fixed.

In the case of a sale at public auction, no bid shall be accepted for a sum less than the minimum price approved in the resolution of the board of supervisors; provided, however, the tax collector may reduce such minimum price when a partial redemption has been made under Chapter 2, Part 7, Division 1 of this code, or when a partial cancellation has been made under Chapter 4, Part 9, Division 1 of this code, after such price was fixed, by not more than the ratio that the delinquency on the portion so redeemed or canceled bears to the delinquency upon the whole.

(Amended by Stats. 1986, Ch. 1420, Sec. 19.)



3706.1

The tax collector may postpone the tax sale or any portion thereof under the following conditions:

(a) Notice of any postponement of a public auction tax sale shall be made by the tax collector who, by public declaration at the time and place originally fixed for the public auction, may postpone the sale to a new time, date, and place. No other notice of the postponed public auction need be given if the date for the new time, date, and place is within seven days of the time originally fixed for the sale.

(b) Notice of any postponed sealed-bid sale or postponed public auction sale that is scheduled to be held not less than eight days nor more than 90 days from the time originally fixed for the sale shall be made pursuant to the same provisions followed in providing notice of the original sale to parties of interest, as defined in Section 4675.

(Amended by Stats. 2005, Ch. 264, Sec. 12. Effective January 1, 2006.)



3707

(a) (1) The right of redemption terminates at the close of business on the last business day prior to the date of the sale.

(2) If the tax collector approves a sale as a credit transaction and does not receive full payment on or before the date upon which the tax collector requires pursuant to Section 3693.1, the right of redemption is revived on the next business day following that date.

(b) Notwithstanding any other provision of law, any remittance sent by mail for redemption of tax-defaulted property must be received in the tax collector s office prior to the time established in paragraph (1) of subdivision (a).

(c) The sale shall be deemed complete when full payment has been received by the tax collector.

(d) The right of redemption revives if the property is not sold.

(Amended by Stats. 2004, Ch. 194, Sec. 23. Effective January 1, 2005.)



3708

On receiving the full purchase price at any sale under this chapter, the tax collector shall, without charge, execute a deed to the purchaser.

(Amended by Stats. 1998, Ch. 497, Sec. 18. Effective January 1, 1999.)



3708.1

Upon execution the tax collector shall immediately record the deed with the county recorder and pay the recording fees. Recording of the deed shall constitute delivery thereof to the grantee named in the deed.

(Added by renumbering Section 3708.5 by Stats. 1994, Ch. 705, Sec. 34. Effective January 1, 1995.)



3708.5

If a deed to the purchaser contains a clerical error or misstatement of fact, a corrected deed may be issued by the tax collector and recorded with the county recorder without charge. The new deed shall contain a statement of reasons for its issuance and, as far as practical, shall be the same as the original except where corrected.

(Added by renumbering Section 3708.1 by Stats. 1994, Ch. 705, Sec. 33. Effective January 1, 1995.)



3709

The county clerk shall take acknowledgment of the deed without charge.

(Enacted by Stats. 1939, Ch. 154.)



3710

In addition to the usual provisions of a deed conveying real property, the deed shall specify all of the following:

(a) That the legally levied taxes on the subject property were duly declared to be in default and were a lien on the property.

(b) That the tax collector, pursuant to a statutory power of sale, has sold the property.

(c) If a taxing agency objected to the sale, the fact of the objection and the name of the objecting taxing agency.

(d) The name of the purchaser, the date the property was sold, and the amount for which the property was sold.

(e) That the property is therefore conveyed to the purchaser according to law.

(Amended by Stats. 2004, Ch. 194, Sec. 24. Effective January 1, 2005.)



3711

Except as against actual fraud, the deed duly acknowledged or proved is conclusive evidence of the regularity of all proceedings from the assessment of the assessor to the execution of the deed, both inclusive.

(Amended by Stats. 1939, Ch. 529.)



3712

The deed conveys title to the purchaser free of all encumbrances of any kind existing before the sale, except:

(a) Any lien for installments of taxes and special assessments, that installments will become payable upon the secured roll after the time of the sale.

(b) The lien for taxes or assessments or other rights of any taxing agency that does not consent to the sale under this chapter.

(c) Liens for special assessments levied upon the property conveyed that were, at the time of the sale under this chapter, not included in the amount necessary to redeem the tax-defaulted property, and, where a taxing agency that collects its own taxes has consented to the sale under this chapter, not included in the amount required to redeem from sale to the taxing agency.

(d) Easements of any kind, including prescriptive, constituting servitudes upon or burdens to the property; water rights, the record title to which is held separately from the title to the property; and restrictions of record.

(e) Unaccepted, recorded, irrevocable offers of dedication of the property to the public or a public entity for a public purpose, and recorded options of any taxing agency to purchase the property or any interest therein for a public purpose.

(f) Unpaid assessments under the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code) that are not satisfied as a result of the sale proceeds being applied pursuant to Chapter 1.3 (commencing with Section 4671) of Part 8, or that are being collected through a foreclosure action pursuant to Part 14 (commencing with Section 8830) of Division 10 of the Streets and Highways Code. A sale pursuant to this chapter shall not nullify, eliminate, or reduce the amount of a foreclosure judgment pursuant to Part 14 (commencing with Section 8830) of Division 10 of the Streets and Highways Code.

(g) Any federal Internal Revenue Service liens that, pursuant to provisions of federal law, are not discharged by the sale, even though the tax collector has provided proper notice to the Internal Revenue Service before that date.

(h) Unpaid special taxes under the Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code) that are not satisfied as a result of the sale proceeds being applied pursuant to Chapter 1.3 (commencing with Section 4671) of Part 8, or that are being collected through a foreclosure action pursuant to Section 53356.1 of the Government Code. A sale pursuant to this chapter shall not nullify, eliminate, or reduce the amount of a foreclosure judgment pursuant to Section 53356.1 of the Government Code.

(Amended by Stats. 2011, Ch. 288, Sec. 1. Effective January 1, 2012.)



3713

It is hereby declared to be the policy of the state and the intent of the provisions of this code, that the final tax deed or deeds of all taxing agencies, including counties, cities and counties, cities, irrigation districts, reclamation districts, and other taxing agencies that annually levy, assess, and collect, or cause to be collected, taxes or assessments upon real property within the state, should be, and are hereby declared to be, upon a parity with each other, and that regardless of when the levy of those taxes or assessments is or has been made, and regardless of when the final tax deed or assessment deed is or has been taken by the taxing agency, that the rights of all taxing agencies and all those deeds shall be equal and upon a parity with each other.

(Added by renumbering Section 3517 by Stats. 1985, Ch. 316, Sec. 23.)



3716

Within 30 days after the sale, the tax collector shall report to the assessor the following:

(a) The name of the purchaser.

(b) The date the property was sold.

(c) The amount for which the property was sold.

(d) The description of the property conveyed.

(Amended by Stats. 2013, Ch. 607, Sec. 7. Effective January 1, 2014.)



3718

The tax collector shall deposit the money received from the sale like tax collections and shall immediately transmit a report of sale to the county treasurer and a duplicate of the report to the county auditor. The report shall show:

(a) The cost of advertising the sale, including but not limited to the published notice required by Section 3702.

(b) The sums received for individual parcels.

(c) Identification of the parcels by year, page and number of the delinquent and current roll.

(d) The cost of recording the deeds.

(Amended by Stats. 1975, Ch. 1053.)



3719

The amount of the cost of advertising the sale, including but not limited to the published notice required by Section 3702, shall be deposited in the county general fund and the balance, excepting the recorder s fee, shall be deposited in the delinquent tax sale trust fund.

(Amended by Stats. 1975, Ch. 1053.)



3720

On receipt of the duplicate report of sale, the auditor shall mail a copy of it to the secretary or clerk of the governing board of each taxing agency, not also a revenue district, and other than the State and the county, entitled to levy taxes or assessments on the property sold. He shall also enclose a notice for claims, specifying:

(a) A description of the property.

(b) That claims on the amount received from the sale shall be made within 60 days after the mailing of the notice for claims.

Such duplicate copies of report of sale shall be mailed for only those properties on which the taxing agency has consented to sale and thus is entitled to its proper share of the proceeds deposited in the delinquent tax sale trust fund.

(Amended by Stats. 1951, Ch. 484.)



3721

On receipt of the notice for claims, the governing board of each taxing agency, not also a revenue district, having taxes or assessments levied on the property for the fiscal year preceding that in which the property was sold, shall forward a share claim to the county auditor, stating, in detail, the amounts due on the property still unpaid to the taxing agency, claiming their share of the proceeds from the sale as is determined by the distribution made under this division. The claim shall set out all the municipal and special district tax rates applicable to the deeded property for the fiscal year preceding that in which the property was sold.

(Amended by Stats. 1985, Ch. 316, Sec. 31.)



3722

As soon as practicable after the expiration of the time for filing claims, the county auditor shall present all share claims received by him to the board of supervisors.

(Amended by Stats. 1939, Ch. 529.)



3723

If the board of supervisors dispute the correctness of any share claim, the money received from the sale of the parcel involved in the disputed claim shall remain in the delinquent tax sale trust fund until the settlement of the claim by agreement of the governing boards or officers of the taxing agencies having delinquent taxes or assessments on the parcel or by judgment of a court.

(Enacted by Stats. 1939, Ch. 154.)



3724

If the share claims are correct or if settlement is made of all disputed claims relating to any parcel, the board of supervisors shall order the money in the delinquent tax sale trust fund received from the sale of the parcel to be distributed under this division among the taxing agencies having filed share claims. There shall also be distributed to the State of California its share of the money received from the sale of the parcel. The auditor shall draw and mail warrants on the delinquent tax sale trust fund in accordance with the order, and the State s share shall be included in the next semiannual settlement between the county and the State.

Where the county assesses and collects taxes for a taxing agency which is also a revenue district, such taxing agency shall receive its share of the proceeds from any sale as distributed under Chapter 1.3, Part 8, Division 1, of this code, without the necessity of their receiving a copy of the report of sale or of submitting a share claim.

(Amended by Stats. 1951, Ch. 484.)



3725

(a) A proceeding based on alleged invalidity or irregularity of any proceedings instituted under this chapter can only be commenced in a court if both of the following are satisfied:

(1) The person commencing the proceeding has first petitioned the board of supervisors pursuant to Section 3731 within one year of the date of the execution of the tax collector s deed.

(2) The proceeding is commenced within one year of the date the board of supervisors determines that a tax deed sold under this part should not be rescinded pursuant to Section 3731.

(b) Sections 351 to 358, inclusive, of the Code of Civil Procedure do not apply to the time within which a proceeding may be brought under this section.

(c) The amendments made to this section by Chapter 288 of the Statutes of 2011 shall apply to sales that are completed on or after January 1, 2012.

(Amended by Stats. 2012, Ch. 162, Sec. 167. Effective January 1, 2013.)



3726

A defense based on the alleged invalidity or irregularity of any proceeding instituted under this chapter can be maintained only in a proceeding commenced within one year after the date of execution of the tax collector s deed.

(Amended by Stats. 1939, Ch. 529.)



3727

Whenever property has been purchased at tax sale, the purchaser or any other person claiming through the purchaser may bring suit to quiet title to all or any portion of the property and prosecute it to final judgment.

(Amended by Stats. 1985, Ch. 316, Sec. 32.)



3728

Before holding any tax deed heretofore or hereafter given under this chapter or Chapter 8 (commencing with Section 3771), former Chapter 3 (commencing with Section 3475), former Chapter 4.3 (commencing with Section 3534), or former Sections 3897 and 3897d of the Political Code to be void, the court shall determine the correct amount of taxes, penalties and costs that should be paid upon redemption to discharge the tax and assessment liens of all taxing agencies and revenue districts had the purported tax sale not been held and the court shall order the former owner or other party in interest to pay that amount within six months as follows:

(a) To the purchaser, or his or her grantee or successor in interest, the amount of taxes, penalties and costs expended by him or her as determined by the court in pursuit of title to the property, and when the purchaser at that sale or the grantee in any deed for taxes or his or her grantee or successor in interest is in possession of that property in good faith and claiming the property under a tax deed, which is regular upon its face, and has made permanent improvements thereon, the court shall not make that decree until there has also been repaid to the purchaser or his or her grantee or successor in interest a sum, as determined by the court, equal to the amount by which the value of the property has been enhanced by those permanent improvements; and

(b) To the county tax collector, the balance, if any, of the correct amount as determined by the court that should be paid upon redemption, which shall be distributed by the county to the taxing agencies and revenue districts as redemption money.

If the amounts are not paid in accordance with the order the court shall not hold the tax deed void.

(Amended by Stats. 1985, Ch. 316, Sec. 33.)



3728.1

If the amount required to be paid in accordance with Section 3728 of this code is not paid within such six months, the court shall order a new tax deed issued by the county tax collector to the original grantee or his successor in interest as designated in the order. The tax collector shall thereupon execute and deliver a new tax deed which in addition to the usual provisions of a deed conveying real property shall specify:

(a) The oldest year in which a tax lien attached which has not been discharged.

(b) That the court ordered the payment of the correct amount of taxes, penalties and costs, stating the title of the court, the number of the case, the date of the order and the total amount of such taxes, penalties and costs so ordered paid.

(c) That such payment has not been made as ordered by the court.

(d) If the original assessment description was erroneous, the correct description as determined by the court.

Upon proof of the execution and delivery of such tax deed the court shall quiet the title of the grantee and his successors in interest and after such judgment becomes final the tax deed shall be conclusively presumed valid against the claims of any parties to the lawsuit and their successors in interest.

(Added by Stats. 1945, Ch. 516.)



3729

(a) When a court holds a tax deed given under this chapter or Chapter 8 (commencing with Section 3771), former Chapter 3 (commencing with Section 3475), former Chapter 4.3 (commencing with Section 3534), or former Sections 3897 and 3897d of the Political Code void, the purchaser at tax sale is entitled to a refund from the county of the amount paid as the purchase price in excess of the amount for which he or she has been reimbursed for taxes, penalties, and costs. The refund shall be made in the same manner as a refund of an overpayment of tax, except that the claim shall be presented within one year after the judgment becomes final.

(b) The holder of a tax certificate who received all or any part of the amount paid by the delinquent taxpayer shall not be obligated to make any refund or repayment of any amount to either the purchaser, the county, or any other person. The tax collector may use amounts on deposit in the Tax Certificate Redemption Fund to make the refund, but only to the extent those amounts were paid to the holder of the applicable tax certificate.

(Amended by Stats. 1995, Ch. 189, Sec. 4. Effective July 24, 1995.)



3731

(a) When a tax deed to a purchaser of property sold by the tax collector pursuant to this part is recorded and it is determined that the property should not have been sold, the sale may be rescinded by the board of supervisors with the written consent of the county legal adviser and the purchaser of the property or a successor in interest in the property, except a bona fide purchaser for value, under any of the following circumstances:

(1) The property has not been transferred or conveyed by the purchaser at the tax sale to a bona fide purchaser for value.

(2) The property has not become subject to a bona fide encumbrance for value subsequent to the recordation of the tax deed.

(b) If the written consent of the purchaser of the property or a successor in interest is not obtained pursuant to subdivision (a), the sale may be rescinded by the board of supervisors pursuant to the circumstances specified in subdivision (a), if both of the following conditions are met:

(1) Notwithstanding Section 3731.1, a hearing is scheduled before the board of supervisors.

(2) (A) A notification is provided to the purchaser of the property or a successor in interest that contains all of the following information:

(i) The date, time, and place of the hearing.

(ii) A description of the property that was sold.

(iii) The reason for rescinding the sale of the property.

(iv) A statement that a refund will be issued to the purchaser of the property or the successor in interest, if applicable, for the purchase amount of the property plus interest at the county pool apportioned rate as specified in Section 5151 from the date of the purchase of the property.

(B) The tax collector shall send the notice, not less than 45 days prior to the date of the hearing, to the purchaser of the property or a successor in interest by certified mail with return receipt requested. The notice shall be sent to the last known mailing address of the purchaser of the property or a successor in interest.

(c) When the sale of tax-defaulted property is rescinded pursuant to this section, the purchaser or a successor in interest is entitled to a refund of the amount paid as the purchase price plus interest at the county pool apportioned rate as specified in Section 5151 from the date of the purchase of the property after rescission of the tax deed is recorded.

(d) The rescission shall be executed by the county tax collector and, if rescinded pursuant to subdivision (a), also by the purchaser or a successor in interest. The signature of both the county tax collector and the purchaser or a successor in interest shall be acknowledged by the county clerk, without charge, and the county tax collector shall then record the rescission with the county recorder, without charge. When the rescission is recorded, the tax deed becomes null and void as though never issued and all provisions of law relating to tax-defaulted property shall apply to the property.

(e) The holder of a tax certificate who received all or any part of the amount paid by the purchaser or a successor in interest shall not be obligated to make any refund or repayment of any amount to the purchaser, the delinquent taxpayer, the county, or any other person. The tax collector may use amounts on deposit in the Tax Certificate Redemption Fund to make the refund, but only to the extent those amounts were paid to the holder of the applicable tax certificate.

(f) Subdivision (b) shall apply to sales that are completed on or after January 1, 2010.

(g) A proceeding may be commenced in a court pursuant to Section 3725 only if the person commencing the proceeding first petitions the board of supervisors to rescind the sale of a tax deed pursuant to this section.

(Amended by Stats. 2011, Ch. 288, Sec. 3. Effective January 1, 2012.)



3731.1

The board of supervisors of any county may, by resolution, authorize any county officer to perform on its behalf any act required or authorized to be performed by the board of supervisors under Section 3731.

The resolution shall enumerate the section, or those portions of the section, to which the authorization is to apply, and shall specify administrative rules and procedures concerning any act performed under the authorization.

The resolution shall require that the county auditor record each act performed under the authorization. The resolution may provide for review by the board of supervisors of any act performed under the authorization, or for periodic reports to the board of supervisors of any or all acts performed under the authorization, or both.

(Amended by Stats. 1985, Ch. 316, Sec. 34.5.)






CHAPTER 8. Deed to State, County or Public Agencies

ARTICLE 1. General Provisions

3771

As used in this chapter, taxes includes assessments.

(Enacted by Stats. 1939, Ch. 154.)



3772

As used in this chapter, taxing agency includes a county treasurer acting as trustee for a reclamation district and the governing body of a taxing agency includes such a county treasurer acting with the consent of the board of trustees of the reclamation district.

(Enacted by Stats. 1939, Ch. 154.)



3772.5

For purposes of this chapter:

(a) Low-income persons means persons and families of low or moderate income, as defined by Section 50093 of the Health and Safety Code.

(b) Nonprofit organization means a nonprofit organization incorporated pursuant to Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code for the purpose of acquisition of either of the following:

(1) Single-family or multifamily dwellings for rehabilitation and sale or rent to low-income persons, or for other use to serve low-income persons.

(2) Vacant land for construction of residential dwellings and subsequent sale or rent to low-income persons, for other use to serve low-income persons, or for dedication of that vacant land to public use.

(c) Rehabilitation means repairs and improvements to a substandard building, as defined in Section 17920.3 of the Health and Safety Code, necessary to make it a building that is not a substandard building.

(Amended by Stats. 1999, Ch. 83, Sec. 173. Effective January 1, 2000.)



3773

Whenever property becomes subject to a power of sale pursuant to Section 3691 for taxes, including taxes levied by a city or any taxing agency or for a revenue district the taxes of which are collected by county officers, the city or taxing agency or revenue district has all the rights under this chapter of a taxing agency to which property has been deeded for taxes.

(Amended by Stats. 1985, Ch. 316, Sec. 35.)



3774

The State has all the rights under this chapter of a taxing agency to which property has been deeded for taxes.

(Added by Stats. 1943, Ch. 669.)



3775

Whenever the county or the State is the purchaser the price shall be agreed upon between the county board of supervisors and the State Controller and the governing body of any city in which such property may be located and such price shall be paid to the county tax collector for distribution.

(Added by Stats. 1943, Ch. 669.)



3776

Notwithstanding anything to the contrary, no parcel for which a tax certificate has been sold and not canceled shall be sold or deeded to any taxing agency unless the taxing agency deposits into the applicable tax certificate redemption fund, held by the tax collector, the total amount required to be paid to the holder of the tax certificate pursuant to Section 4527.

(Amended by Stats. 1996, Ch. 699, Sec. 3. Effective January 1, 1997.)






ARTICLE 2. Purchase from the State

3791

Whenever property tax defaulted for five years or more, or three years or more in the case of nonresidential commercial property, as defined in Section 3691, in an applicable county, has been sold for taxes for two or more years or has been deeded for taxes to a taxing agency other than the state, the governing body of the taxing agency may, as provided in this article, make an agreement with the board of supervisors of the county in which the property is situated for the purchase of, or for an option to purchase, all or any of the tax-defaulted property or any part thereof including a right-of-way or other easement. When a part of a tax-defaulted parcel is sold the balance continues subject to redemption, if the right of redemption has not been terminated, and shall be separately valued for the purpose of redemption in the manner provided by Chapter 2 (commencing with Section 4131) of Part 7 of this division, except that no application need be made.

(Amended by Stats. 2004, Ch. 944, Sec. 5. Effective January 1, 2005.)



3791.3

Whenever property has been tax defaulted for five years or more, or three years or more in the case of nonresidential commercial property, as defined in Section 3691, in an applicable county, whether or not the property is subject to or has been sold or deeded for taxes to a taxing agency other than the state, the state, county, any revenue district the taxes of which on the property are collected by county officers, or a redevelopment agency created pursuant to the California Community Redevelopment Law, may purchase the property or any part thereof, including any right-of-way or other easement, pursuant to this chapter. A redevelopment agency, however, may only purchase this tax-defaulted property located within a designated survey area.

(Amended by Stats. 2004, Ch. 944, Sec. 6. Effective January 1, 2005.)



3791.4

(a) When residential or vacant property has been tax defaulted for five years or more, or three years or more after the property has become tax defaulted and is subject to a nuisance abatement lien, that property may, with the approval of the board of supervisors of the county in which it is located, be purchased pursuant to this chapter by a nonprofit organization, provided that:

(1) In the case of residential property, the nonprofit organization shall rehabilitate and sell or rent to, or otherwise use the property to serve, low-income persons.

(2) In the case of vacant property, the nonprofit organization shall construct residential dwellings on the property and sell or rent the property to low-income persons, otherwise use the property to serve low-income persons, or dedicate the vacant property to public use.

(b) The terms and conditions of any conveyance to a nonprofit corporation pursuant to this section shall be specified in the deed or other instrument of conveyance.

(Amended by Stats. 2009, Ch. 17, Sec. 5. Effective January 1, 2010.)



3791.5

Any agreement under this chapter may include a provision for payment to the county treasurer while the property is in public ownership and rented, leased, or sold on contract by the taxing agency of an amount agreed upon by the board of supervisors and the taxing agency in lieu of taxes on such property.

Any payment in lieu of taxes, required by an agreement under this chapter, shall be received by the county tax collector and shall be distributed among the county and revenue districts of the county in the same manner as provided for the distribution of taxes in Section 4656.2.

(Amended by Stats. 1978, Ch. 430.)



3792

If property tax defaulted for more than five years, or more than three years in the case of nonresidential commercial property, as defined in Section 3691, in an applicable county, has been sold for taxes for two or more years or has been deeded for taxes to two or more taxing agencies, they may make a joint agreement with the board of supervisors under this article. The joint agreement may provide for the conveyance of all or any interest in the property to one of them or to any combination of them.

(Amended by Stats. 2004, Ch. 944, Sec. 7. Effective January 1, 2005.)



3793

Any agreement under this article may:

(a) Cover any tax-defaulted property without regard to the boundaries of the parcels which were assessed.

(b) Provide for sale of various portions of the property at various prices and on various terms and for an option to purchase any remaining portion.

(Amended by Stats. 1994, Ch. 705, Sec. 35. Effective January 1, 1995.)



3793.1

(a) The sales price of any property sold under this article shall include, at a minimum, the amounts of all of the following:

(1) All defaulted taxes and assessments, and all associated penalties and costs.

(2) Redemption penalties and fees incurred through the month of the sale.

(3) All costs of the sale.

(4) The outstanding balance of any property tax postponement loan.

(b) If the property or property interests have been offered for sale under the provisions of Chapter 7 (commencing with Section 3691) at least once and no acceptable bids therefor have been received, the tax collector may, in his or her discretion and with the approval of the board of supervisors, offer that property or those interests at a minimum price that the tax collector deems appropriate.

(c) The board of supervisors may permit a nonprofit organization to purchase property or property interests by way of installment payments.

(d) For purposes of this section, the outstanding balance of any property tax postponement loan is the sum of the following:

(1) The tax payments made by the State Controller s office on behalf of the claimant in the Property Tax Postponement Program.

(2) Accrued interest pursuant to Section 16183 of the Government Code, subject to Sections 20644 and 20644.5.

(3) Other associated fees and penalties as deemed appropriate by law.

(4) Less any payments already made on the property tax postponement loan.

(Amended by Stats. 2014, Ch. 703, Sec. 24. Effective September 28, 2014.)



3794

No option to purchase property under this article shall be given for longer than three years.

(Enacted by Stats. 1939, Ch. 154.)



3794.3

A sale under this chapter shall take place only if approved by the board of supervisors.

(Added by Stats. 2003, Ch. 199, Sec. 9. Effective January 1, 2004.)



3795

The agreement shall be submitted to the Controller. If he or she does not approve the agreement, he or she shall return the agreement to each party with a statement of his or her objections to it, and thereafter a new or modified agreement may be made. If the Controller approves the agreement, he or she shall sign the executed copy, return the signed agreement to the tax collector, and keep a copy on file in his or her office.

(Amended by Stats. 2000, Ch. 606, Sec. 9. Effective January 1, 2001.)



3795.5

In the case of an agreement involving a nonprofit organization, the board of supervisors may establish conditions of sale, including reporting, to assure the completion of rehabilitation within a reasonable time and maximum benefit to low-income persons. These conditions shall include, but are not limited to, the following:

(a) Requiring compliance with a jurisdiction s consolidated plan or a community development plan.

(b) Articles of incorporation filed with the Secretary of State, stating that the organization is incorporated for the purposes specified in subdivision (b) of Section 3772.5.

(Amended by Stats. 2002, Ch. 269, Sec. 2. Effective January 1, 2003.)



3796

By written authorization, the Controller shall then direct the county tax collector to cause notice of the agreement to be given.

(Enacted by Stats. 1939, Ch. 154.)



3797

The notice of agreement shall state:

(a) A description of the property substantially as described in the agreement.

(b) The name of the last assessee of the property. To ascertain the name of the last assessee of the tax-defaulted property an examination shall be made of the assessment of this property on the last equalized roll, or if this property does not appear thereon, the last previous roll on which it was assessed.

(c) That an agreement for the sale of the property or for an option to purchase it, or both, as the case may be, has been made by the board of supervisors of the county with the taxing agency or nonprofit organization named in the agreement and has been approved by the Controller.

(d) That a copy of the agreement is on file in the office of the board of supervisors.

(e) If the right to redeem the property has not already been terminated, there shall also be a statement that unless the property is redeemed before the agreement becomes effective, the right of redemption will cease.

(f) The date and time that the agreement will become effective.

(g) That parties of interest, as defined in Section 4675, have the right to file a claim with the county for any proceeds received by the tax collector under the agreement which are in excess of the liens and costs required to be paid from the proceeds.

(h) If excess proceeds result from the agreement, notice will be given to parties of interest pursuant to law.

(Amended by Stats. 1984, Ch. 988, Sec. 66. Effective September 11, 1984.)



3798

The notice of agreement shall be published once a week for three successive weeks in a newspaper of general circulation published in the county, or, if none, then by posting copies of the notice in three public places in the county.

(Amended by Stats. 1947, Ch. 852.)



3798.1

If in the judgment of the board of supervisors any property to be sold under this chapter would bring at auction less than the cost of publication in a newspaper, the publication may be made in the same manner as if there were no newspaper published in the county.

(Amended by Stats. 1955, Ch. 379.)



3799

The tax collector shall mail a copy of the notice not less than 45 nor more than 60 days prior to the effective date of the agreement, by registered mail to the last assessee of each portion of the property and to parties of interest, as defined in Section 4675, at their last known address.

To ascertain the address of the last assessee of the property an examination shall be made of the assessment of this property on the rolls beginning with the year of delinquency to and including that of the last equalized roll. The tax collector shall make reasonable efforts to ascertain the identity and address of parties of interest.

It is not necessary to mail a copy of the notice to any party who files with the tax collector a written acknowledgment of receipt of a copy of the notice or a waiver of the notice. The validity of any sale under this chapter shall not be affected if the tax collector s reasonable effort fails to disclose the name and last known mailing address of parties of interest or if a party of interest does not receive mailed notice.

(Amended by Stats. 1985, Ch. 316, Sec. 37.)



3800

The cost of giving the notice of agreement shall be paid by the taxing agency or nonprofit organization by which the property is to be or may be purchased.

(Amended by Stats. 1977, Ch. 1120.)



3801

An affidavit showing that the notice of agreement has been given as prescribed shall be filed in the office of the county tax collector.

(Enacted by Stats. 1939, Ch. 154.)



3802

The agreement shall become effective no sooner than 5:01 p.m. on the 21st day after the first publication of the notice of agreement.

(Amended by Stats. 1985, Ch. 316, Sec. 38.)



3803

If not previously terminated, all rights to redeem the property shall terminate on the date and at the time the agreement becomes effective. If all or any portion of the property is redeemed before the agreement becomes effective, the agreement is null as to the property redeemed.

(Amended by Stats. 1978, Ch. 430.)



3804

(a) If any portion of the property is not so redeemed, the tax collector shall, without charge, execute to the purchaser a deed of the property as to which either:

(1) The agreement provides that no payment is to be made by the purchaser, or

(2) There has been paid the purchase price in compliance with the terms of the agreement.

(b) The tax collector shall promptly deliver the deed described in subdivision (a) to the county recorder for recordation and shall send a conformed copy of that deed to the Controller. The recorder shall record the deed and prepare necessary conformed copies without charge.

(Amended by Stats. 1992, Ch. 523, Sec. 28. Effective January 1, 1993.)



3804.2

If a deed to the purchaser contains a clerical error or misstatement of fact, a corrected deed shall be issued by the tax collector and recorded with the county recorder without charge. The new deed shall contain a statement of reasons for its issuance and, as far as practical, shall be the same as the original except where corrected. The tax collector shall send a conformed copy of the new deed to the Controller.

(Amended by Stats. 1992, Ch. 523, Sec. 29. Effective January 1, 1993.)



3805

In addition to the usual provisions of a deed conveying real property, the deed shall specify:

(a) That the real property was subject to a power of sale pursuant to Section 3691 for nonpayment of taxes which had been legally levied and were a lien on the property.

(b) The name of the purchaser.

(c) Any condition deemed necessary to effect compliance with the agreement, including, but not limited to, a condition that the real property be used by the taxing agency or nonprofit organization for the public use specified in the agreement.

(Amended by Stats. 1985, Ch. 316, Sec. 39.)



3806

Except as against actual fraud, the deed is conclusive evidence of compliance with this article and otherwise has the same effect as evidence and as a conveyance as a deed to a private purchaser after sale of tax-deeded property under Chapter 7 (commencing with Section 3691) of this part. When the property is sold under an agreement providing for the resale of the property by the purchasing agent the deed given upon resale shall have the same effect.

(Amended by Stats. 1978, Ch. 430.)



3808

Any payment required by an agreement under this chapter shall be made to the county tax collector and, except as provided for in Section 3791.5, shall be deposited, like tax collections, in the delinquent tax sale trust fund and shall be distributed under Chapter 1.3 (commencing with Section 4671) of Part 8.

(Amended by Stats. 1983, Ch. 1281, Sec. 28. Effective September 30, 1983.)



3809

A proceeding based on alleged invalidity or irregularity of any agreement or deed executed under this article can only be commenced within one year after the execution of the instrument.

Sections 351 to 358, inclusive, of the Code of Civil Procedure do not apply to the time within which a proceeding may be brought under this section.

(Amended by Stats. 1988, Ch. 830, Sec. 18. Applicable July 1, 1989, by Sec. 31 of Ch. 830.)



3810

A defense or cross-complaint based on the alleged invalidity or irregularity of any agreement or deed executed under this article can only be maintained in a proceeding commenced within a year after the execution of the instrument.

(Amended by Stats. 1971, Ch. 244.)



3811

On execution of the deed to the taxing agency or nonprofit organization, the tax collector shall report the following to the Controller, the assessor, and the auditor:

(a) The name of the purchaser.

(b) The effective date of the sale and the date of the transfer of the deed to the taxing agency or nonprofit organization.

(c) The amount for which the property was sold.

(d) The description of the property conveyed.

(Amended by Stats. 2005, Ch. 22, Sec. 181. Effective January 1, 2006.)



3813

The tax collector shall note the fact and date of a sale under this chapter on the margin of each delinquent and current roll on which the property appears, opposite the property sold. Any charges against the collector having custody of the delinquent and current rolls shall be reduced accordingly.

(Amended by Stats. 1974, Ch. 1101.)






ARTICLE 3. Sales Between Taxing Agencies

3841

If any property, whether subject to a power of sale pursuant to Section 3691 or not, is deeded for taxes to two or more taxing agencies, any one or more of them may sell and convey its or their interest in all or any portion of the property to any one or more of them for any agreed price and terms. Any one of them may, by itself or with another taxing agency, make the purchase.

(Amended by Stats. 1985, Ch. 316, Sec. 40.)









CHAPTER 10. Rights of Purchaser of Tax-Deeded Property, or Any Other Person Claiming Through Him, to Bring Action to Determine Adverse Claims to or Clouds Upon Tax-Deeded Property Purchased From the State

3950

Whenever tax-defaulted property has been purchased at tax sale, including purchases made under Chapter 8 (commencing with Section 3771), and all subsequent taxes levied and payable have been paid, the purchaser, or any person claiming through the purchaser, may bring an action to determine adverse claims to or clouds upon that property. The complaint shall be verified and shall aver the matters above enumerated.

(Amended by Stats. 1985, Ch. 316, Sec. 41.)



3951

The complaint shall include as defendants to the action, all persons who are known to plaintiff or who appear of record to have some interest in or claim or cloud on the land described in plaintiff s complaint, arising prior to the date of the tax deed, other than persons owning a special assessment unless plaintiff seeks to determine the interest or claim of those persons. The state may be made a party defendant where the property was sold prior to September 10, 1984.

(Amended by Stats. 1985, Ch. 316, Sec. 42.)



3952

The complaint may further include as defendants persons unknown to plaintiff who claim any right, interest, lien, or claim on the land or cloud upon the title of plaintiff thereto arising prior to the date of the tax deed. In any case in which any person who appears to have had an interest in the land or any claim or cloud upon the title of the plaintiff thereto is known to be dead, the heirs and devisees of that person may be sued as the heirs and devisees of the person, naming him or her, or if the person is believed to be dead and that belief is alleged in the complaint on information and belief then the heirs and devisees of that person may also be sued as the heirs and devisees of that person, naming him or her, provided that the person is also named as a defendant.

(Amended by Stats. 1985, Ch. 316, Sec. 43.)



3953

All unknown defendants, except unknown defendants owning a special assessment, shall be described in the complaint, as follows: Also all other persons unknown, claiming any right, title, estate, lien or interest in the real property described in the complaint, adverse to plaintiff s ownership or any cloud upon plaintiff s title thereto.

(Added by Stats. 1943, Ch. 897.)



3954

Unknown defendants owning or claiming an interest in a special assessment shall be described in the complaint, as follows: The owner or any person claiming an interest in a special assessment lien (here describe said lien as it is described in the bond or assessment records of the district in which it was issued).

(Added by Stats. 1943, Ch. 897.)



3955

Whenever unknown defendants owning or claiming an interest in special assessments are made parties defendant, the following persons shall also be made parties defendant: (a) The payee, as shown by the bond representing the special assessment, if any; (b) the owner of the special assessment, or any person claiming an interest therein, as shown by the treasurer s records; and (c) the treasurer, as collecting agent and trustee of the funds collected for unknown owners of a special assessment or persons claiming an interest therein.

(Added by Stats. 1943, Ch. 897.)



3956

Within 10 days after the filing of the complaint, plaintiff shall file or cause to be filed in the office of the county recorder of the county where the property is situated, a notice of the pendency of the action, containing the matters required by Section 409 of the Code of Civil Procedure.

(Added by Stats. 1943, Ch. 897.)



3957

Any summons that is issued shall contain the matters required by Section 412.20 of the Code of Civil Procedure, and in addition, a description of the property and a statement of the object of the action. In the summons, the unknown defendants shall be designated as they are in the complaint.

(Amended by Stats. 1969, Ch. 1611.)



3958

Within 30 days after the issuance of the summons, the plaintiff shall post, or cause to be posted, a copy thereof in a conspicuous place on the property.

(Added by Stats. 1943, Ch. 897.)



3959

All known defendants shall be served in the manner provided by law for the service of a summons in a civil action.

(Amended by Stats. 1969, Ch. 1611.)



3960

All unknown defendants shall be served by publication as provided for in Section 415.50 of the Code of Civil Procedure, but it must appear by affidavit that the plaintiff used reasonable diligence to ascertain the identity of the unknown defendants and to ascertain the identity of any persons sued as heirs and devisees.

(Amended by Stats. 1969, Ch. 1611.)



3961

All unknown defendants served by publication shall have the same rights as are provided by law for other defendants upon whom personal service or service by publication is made. The action shall proceed against the unknown defendants in the same manner as against the other defendants who are served personally or by publication. Regardless of any legal disability, any unknown defendant, who has been served, and anyone claiming under him, who has or claims to have any right, title, estate, lien or interest in the property, or cloud upon the title thereto, or who owns or claims to own an interest in a special assessment lien adverse to plaintiff at the time of the commencement of the action, shall be concluded by a judgment in the action as if the action were brought against and personal service made upon that person by his or her name. Service shall be deemed complete upon the completion of the publication.

(Added by Stats. 1943, Ch. 897.)



3962

No decree quieting title or establishing the rights of any of the defendants as to the property shall be granted on default of the defendant, unless the court requires proof of the facts alleged.

(Added by Stats. 1943, Ch. 897.)



3963

On the trial of the action, the court shall determine the rights of all the parties thereto.

(Added by Stats. 1943, Ch. 897.)



3964

If the court determines that any of the defendants have any right, title, interest, lien or estate in or to the parcel of property involved, the court shall render its decree establishing these rights and may order the sale of the property or the partition thereof.

(Added by Stats. 1945, Ch. 1126.)



3965

If the court orders a sale of the property or a partition thereof, the same shall be made in accordance with the provisions of Title 10.5 (commencing with Section 872.010) of Part 2, of the Code of Civil Procedure, except that proceeds of sale belonging to unknown special assessment owners, or persons claiming an interest in said special assessments, shall be paid to the treasurer, to be held by him as in like instances of collections by said treasurer of special assessments.

(Amended by Stats. 1976, Ch. 73.)



3966

If the right, title, interest, lien or estate of a known or unknown defendant established by the decree of the court, is based upon a special assessment or arises from a special assessment, the decree establishing such rights shall direct the treasurer to cancel the special assessments on his records.

(Added by Stats. 1943, Ch. 897.)



3967

If the court determines that none of the defendants have any right, title, interest, lien or estate in the property, the court shall render its final decree quieting the plantiff s title under the tax deed and, if any of the defendants claims to be the owner of or have an interest in a special assessment, which special assessment the court determines to be invalid or inferior to plaintiff s title, the decree shall direct that the treasurer cancel the assessment on his records.

(Added by Stats. 1943, Ch. 897.)



3968

The decree, after it has become final, is conclusive against all the persons named in the complaint who have been served and all unknown persons and the heirs and devisees of any named defendant served as in this chapter provided.

(Amended by Stats. 1945, Ch. 1126.)



3969

After the judgment has become final, a certified copy thereof shall be delivered to the treasurer. Upon receipt of the copy, he shall cause to be canceled the special assessments described in the decree. The treasurer shall, upon his records, mark the special assessment as follows: Canceled by judgment of court, superior court case number (here give number).

(Added by Stats. 1943, Ch. 897.)



3970

The remedy provided in this chapter shall be construed as cumulative and not exclusive of any other remedy, form or right of action or proceeding now allowed by law.

(Added by Stats. 1943, Ch. 897.)



3971

Treasurer, as used in this chapter, means any person who is the custodian of the funds collected on special assessments and/or has the duty to cancel the assessments upon the payment thereof.

(Added by Stats. 1943, Ch. 897.)



3972

Special assessment, as used in this chapter, means any assessment levied pursuant to any of the improvement acts of the State of California, whether or not represented by a bond, and which are liens upon a specific parcel of real property.

(Added by Stats. 1943, Ch. 897.)









PART 7. REDEMPTION

CHAPTER 1. Redemption Generally

4101

Tax-defaulted property may be redeemed until the right of redemption is terminated.

(Amended by Stats. 1984, Ch. 988, Sec. 69. Effective September 11, 1984.)



4101.5

The tax collector may provide notification of the tax defaulted status of the property to the property owner. This notice is in addition to the notification required by Section 2612.

(Added by Stats. 1995, Ch. 527, Sec. 11. Effective January 1, 1996.)



4102

The amount necessary to redeem shall be paid in lawful money of the United States and is the sum of the following:

(a) The total amount of all prior year defaulted taxes.

(b) Delinquent penalties and costs.

(c) Redemption penalties.

(d) A redemption fee of one dollar and fifty cents ($1.50) on each separately valued parcel tax defaulted after June 13, 1947, and prior to June 13, 1969. A redemption fee of two dollars ($2) on each separately valued parcel tax defaulted after June 12, 1969, and prior to January 1, 1979. A redemption fee of five dollars ($5) on each separately valued parcel tax defaulted after January 1, 1979, and prior to January 1, 1984, and a redemption fee of fifteen dollars ($15) on and after that date. On property tax defaulted prior to June 13, 1947, there shall be no redemption fee collected.

(Amended by Stats. 1992, Ch. 523, Sec. 30. Effective January 1, 1993.)



4103

(a) Redemption penalties are the sum of the following:

(1) Beginning July 1st of the year of the declaration of tax default, on the declared amount of defaulted taxes at the rate of 1
1/2
percent a month to the time of redemption. If the last day of any month falls on a Saturday, Sunday, or legal holiday, the additional penalty of 1
1/2
percent shall attach after the close of business on the next business day.

(2) Beginning July 1st of each subsequent year, on the unpaid taxes for which the property would have been declared in default if there had not been a previous declaration, 1
1/2
percent a month to the time of redemption. If the last day of any month falls on Saturday, Sunday, or a legal holiday, the additional penalty of 1
1/2
percent shall attach after 5 p.m. on the next business day. If the board of supervisors, by adoption of an ordinance or resolution, closes the county s offices for business prior to the time of delinquency on the next business day or for that whole day, that day shall be considered a legal holiday for purposes of this section.

(b) For purposes of an administrative hearing or any claim in a bankruptcy proceeding pertaining to the property being redeemed, the assessment of penalties determined pursuant to subdivision (a) with respect to the redemption of that property constitutes the assessment of interest.

(Amended by Stats. 1996, Ch. 800, Sec. 16. Effective January 1, 1997.)



4104

If the property is not on the current roll, the tax collector may do either of the following:

(a) Require that the redemptioner pay the current taxes and penalties as if the property were originally on the current roll.

(b) Require the redemptioner to pay the current taxes, penalties, and costs along with the amount necessary to redeem. The tax collector shall base his computation of the amount of these taxes on the valuation furnished him by the assessor.

This section is not applicable if the property is not on the current roll because of having been acquired by the state or other public agency other than by tax deed.

(Amended by Stats. 1974, Ch. 1101.)



4104.3

After the settlement under Section 2630, the delinquent roll, or a photographic copy thereof, shall remain on file in the tax collector s office and the auditor shall charge the tax collector with the amount of taxes, penalties and costs unpaid as shown on the delinquent roll.

(Amended by Stats. 1976, Ch. 156.)



4105

The tax collector shall be the redemption officer of the county. Application to redeem shall be made to the tax collector.

(Amended by Stats. 1988, Ch. 830, Sec. 22. Applicable July 1, 1989, by Sec. 31 of Ch. 830.)



4105.1

The tax collector shall prepare an estimate of the amount necessary to redeem.

(Amended by Stats. 1971, Ch. 1177.)



4105.2

When tax-defaulted property is redeemed and upon the request of the redemptioner, the tax collector shall issue a certificate of redemption. With the approval of the Controller as to form, each certificate of redemption shall show:

(a) The year of default.

(b) A description of the property.

(c) The amounts to be paid.

(d) The name of the person making the payment.

(e) The date of redemption.

Notwithstanding any other provisions of this code, where no physical document of the extended redemption certificate is prepared, all entries required to be made on the extended certificate shall be so stored that it can be made readily available to the public in an understandable form.

(Amended by Stats. 1987, Ch. 1184, Sec. 18. Operative July 1, 1988, by Sec. 36 of Ch. 1184.)



4106

The certificates, with the money, shall be delivered to the tax collector and he or she shall receipt each certificate.

One certificate shall be given to the person making payment and one shall remain in the tax collector s office.

Upon request of the assessor or the auditor, an additional certificate shall be made.

(Amended by Stats. 1998, Ch. 497, Sec. 22. Effective January 1, 1999.)



4106.1

With the approval of the board of supervisors the tax collector may establish a procedure for making and preserving a record of individual redemption and installment payments. When such a procedure is established, receipts for redemption and installment payments made by mail shall only be issued when a receipt is requested by the person making payment. The redemption certificate or installment plan form shall contain a statement that receipts will not be issued for payments made by mail unless a receipt is requested by the person making payment, and an appropriate place in which the taxpayer may request a receipt shall be provided on the redemption certificate and the installment plan form. Receipts requested shall be furnished without cost to the taxpayer.

(Amended by Stats. 1971, Ch. 1177.)



4107

Any redemption certificate may be destroyed by the county tax collector if (a) the destruction has been approved by order of the board of supervisors of the county, and (b) a certified, permanent record on a substitute media has been prepared in accordance with Section 26205 of the Government Code and the substitute media will be retained for at least 12 years from the date of creation of the original document. The substitute media may also be destroyed following the expiration of the 12-year retention period.

(Amended by Stats. 1990, Ch. 126, Sec. 26. Effective June 11, 1990.)



4108

(a) Not less than once every 12 months and on dates approved by the auditor the tax collector shall account to the auditor for all moneys collected during the preceding month under this part. On the same day he or she shall file with the auditor a statement under oath showing that all money collected by him or her has been paid as required by law.

(b) Not less than once every 12 months and on dates approved by the auditor, the tax collector shall file with the auditor a statement under oath within six months after the close of each month s business showing an itemized account of all his or her transactions and receipts under this part including the amount collected for each fund or district extended on the roll for such month.

The amounts charged to the tax collector shall be reduced accordingly.

(Amended by Stats. 1992, Ch. 523, Sec. 32. Effective January 1, 1993.)



4108.5

(a) The records and accounts of the tax collector pursuant to this part shall be audited at least once each three years.

(b) This section shall become inoperative on July 1, 1993, and shall remain inoperative until July 1, 1994, on which date this section shall become operative.

(Amended by Stats. 1993, Ch. 60, Sec. 9. Effective June 30, 1993. Note: This amendment made subd. (a) inoperative from July 1, 1993, until July 1, 1994.)



4109

The tax collector shall note the fact and date of redemption on the margin of each delinquent roll opposite the description of the property.

In the event that part of the property is redeemed, the tax collector shall also note:

(a) A description of the parcel redeemed.

(b) The value of the parcel redeemed.

(c) The value of the remainder of the property.

(Amended by Stats. 1985, Ch. 316, Sec. 45.)



4109.5

If delinquent taxes are paid in installments, the tax collector may stamp or write See Supplemental Record on the margin of the delinquent roll, or abstract list.

On a supplemental record set up by the tax collector for the purpose, he shall show the name of the person making the payments, a description of the property, the amount paid, the year or years of delinquency, and the number of the certificate of redemption, if any, issued.

(Amended by Stats. 1971, Ch. 1177.)



4110

The tax collector shall prepare and set up a convenient and appropriate index record, or other workable system of tax-defaulted property. The record shall be kept regularly posted to reflect the immediate status of all items remaining unpaid on the delinquent rolls or abstract lists.

(Amended by Stats. 1985, Ch. 316, Sec. 46.)



4112

(a) When tax-defaulted property subject to the notice recorded under Section 3691.4 is redeemed, the tax collector shall collect all of the following, in addition to the amount required to redeem:

(1) A fee to reimburse the county for its actual and reasonable costs incurred in obtaining the names and last known mailing addresses of, and for mailing notices required by Sections 3701 and 3799 to, parties of interest as defined by Section 4675, which shall be distributed to the county general fund.

(2) A fee in the amount required by Section 27361.3 of the Government Code that shall be distributed to the county recorder for the cost of recordation of a rescission of the notice, as required by subdivision (c).

(3) A fee of one hundred fifty dollars ($150) if redemption is within 90 days of the proposed date for the tax sale of the redeemed property. In the case of unsold tax-defaulted properties remaining on the abstract after the tax sale, the fee shall become a part of the redemption amount and collectible whenever the property is redeemed. The fee shall be distributed to the county general fund to reimburse the county for costs incurred by the county in preparing to conduct that sale.

(4) The amount described in subdivision (c) of Section 3704.7 to reimburse the county for the cost of a personal contact required by that section.

(b) Notwithstanding subdivision (a), if the tax-defaulted property is redeemed prior to the proposed sale, but after the county has incurred notice or publication costs pursuant to Section 3702 or 3798 in connection with a notice of intended sale, a fee in an amount reasonably necessary to reimburse the tax collector for those costs may be collected.

(c) When tax-defaulted property subject to the notice recorded under Section 3691.4 is redeemed, the notice becomes null and void and the tax collector shall execute and record with the county recorder a rescission of the notice in the form prescribed by the Controller. The rescission shall be acknowledged by the county clerk, without charge.

(d) The amount of any fee imposed under paragraph (1) of subdivision (a) or subdivision (b) shall be established by the board of supervisors of the county and shall be subject to the requirements of Chapter 12.5 (commencing with Section 54985) of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 2011, Ch. 208, Sec. 2. Effective January 1, 2012.)



4113

Whenever tax-defaulted property is redeemed, the redemptioner or any other person claiming through the redemptioner may bring suit to quiet title to all or any portion of the property and prosecute it to final judgment.

(Amended by Stats. 1985, Ch. 316, Sec. 48.)



4114

When it can be determined from an inspection of the tax records that the tax collector has erroneously computed the amount necessary to redeem a parcel of property as to which a redemption certificate has been issued, and such error has resulted in an underpayment of the amount required to redeem such property, the amount of redemption deficiency may be collected by the tax collector, if within four years after the date of the underpayment, the tax collector sends notice of or a bill for the underpayment by registered or certified mail to the assessee of the property for the year in which the underpayment was made, at his last known address. The notice shall show:

(1) That the tax collector made an unintended error in computing the amount required to redeem the property.

(2) That as a result of the error, the payment made to redeem such property was insufficient to pay the amount required to redeem as specified in Section 4102.

(3) In detail, the balance due.

(4) A statement that if payment of the amount due is not made within 30 days following the date of this notice, the amount due will be transferred to the secured roll prepared or being prepared and will be collected like other taxes on such roll.

(Repealed and added by Stats. 1978, Ch. 430.)



4115

If payment of the redemption deficiency is not made within 30 days following the mailing of the notice or bill required by Section 4114, the deficiency shall be transferred to the secured roll prepared or being prepared for the assessment year in which such notice or bill is mailed to the assessee, and shall thereafter be treated and collected like other taxes on such roll; provided, however, that if prior to the date of transfer to the secured roll, with the date of entry specified thereon, the real property on which such redemption deficiency constitutes a lien has been transferred or conveyed to a bona fide purchaser for value or becomes subject to a bona fide encumbrance for value, such redemption deficiency shall not create, impose or constitute a lien on such real property but shall be transferred to the unsecured roll in the name of the assessee at the time the original insufficient payment was made and shall thereafter be treated and collected like other taxes on said roll.

The entry on the roll shall be followed with Deficiency in Redemption of Parcel Number ____ on __________, 19 _. The foregoing entry may be made on a document separate from the roll if reference is made on the roll to the document wherein the entry is made. The delinquent tax abstract from which the redemption deficiency is transferred may, at the option of the county, serve as the separate document.

(Added by Stats. 1978, Ch. 430.)



4116

Any redemption deficiency on account of which the notice or bill required by Section 4114 is not mailed within 4 years after the date of the original insufficient payment shall not be collectible and shall, on order of the board of supervisors and with the written consent of the county legal advisor, be cancelled.

(Added by Stats. 1978, Ch. 430.)






CHAPTER 2. Redemption of Part of Assessment

ARTICLE 1. General Provisions and Definitions

4131

It is hereby declared to be the policy of the state and the intent of this chapter to provide for:

(a) The satisfaction and removal of any lien secured to any parcel of tax-defaulted property, and if the right of redemption has not been terminated, to any parcel of tax-defaulted property subject to a power of sale pursuant to Section 3691.

(b) The redemption of any parcel of tax-defaulted property and, if the right of redemption has not been terminated, any parcel of tax-defaulted property subject to a power of sale pursuant to Section 3691, separately from the whole parcel which originally became tax defaulted, if the parcel sought to be redeemed (1) is described in any duly executed and recorded deed, purchase contract, deed of trust, mortgage, or final decree of court; (2) had a separate valuation on the roll of the year for which it became tax defaulted; or (3) has a separate valuation on the current roll.

(Amended by Stats. 1985, Ch. 316, Sec. 49.)



4132

For the purposes of this chapter:

(a) Improvements are not a parcel separate from the land on which they are situated.

(b) An undivided interest is a parcel separate from the whole assessment.

(c) A lien is the amount created by the assessment of personal property, or leasehold improvements, or possessory interests; or the amount levied against property by a taxing agency or revenue district when such amount is not determined by the application of a tax rate on a valuation of property. A lien includes any special assessment bond, or installment thereof, together with interest and charges authorized and accruing thereto. A lien also includes any charge of any nature whatsoever authorized by law to be levied against property by any taxing agency or revenue district.

(Added by Stats. 1968, Ch. 1293.)






ARTICLE 2. Payments

4141

Any person may apply to the tax collector to satisfy and remove any lien by paying the sum of the following:

(a) The sum of the amounts computed by multiplying the assessed value of the personal property, or leasehold improvements, or possessory interests by the applicable tax rate for each of the years for which it was delinquent, if the lien sought to be removed was created by a determination of the value of personal property, or leasehold improvements, or possessory interests; or the sum of the amounts of the lien of the special assessment for each of the years for which it was delinquent; or the sum of the amounts of any other lien authorized by law to be levied against real property for each of the years for which it was delinquent.

(b) Delinquent penalties in an amount which bear the same proportion to the delinquent penalties in the whole assessment as the amount of the lien bears to the total taxes levied in the whole assessment for each of the years for which it was delinquent.

(c) Costs computed in the same manner as provided for the computation of delinquent penalties.

(d) Redemption penalties computed on the amount of the lien for each of the years for which it was delinquent.

(e) The redemption fee provided for in this part, if the payment of the lien satisfies and removes all taxes levied against the parcel.

(Amended by Stats. 1974, Ch. 1101.)



4142

Where delinquent taxes are being paid in installments, and a lien is sought to be satisfied and removed under this chapter, there shall be credited on the amount required to satisfy and remove the lien an amount which bears the same proportion to the amount which has been paid in installments on the whole assessment as the amount required to satisfy and remove the lien, excepting the redemption fee, bears to the amount necessary to redeem the whole assessment, excepting the redemption fee.

(Added by Stats. 1968, Ch. 1293.)



4143

(a) Notwithstanding any other provision of law, in the case of a deficiency in the payment of taxes due and payable pursuant to this part, the tax collector, with the approval of the board of supervisors, may accept partial payments from the taxpayer. The partial payments shall be applied first to all penalties, interest, and costs, and the balance, if any, shall be applied to the taxes due. The difference between the amount paid by the taxpayer and the amount due shall be treated as a delinquent tax in the same manner as any other defaulted tax.

(b) Partial payments made pursuant to this section shall not be deemed a redemption, a partial redemption, or an installment payment under this part and they shall not alter either the date upon which the property became tax defaulted or the date the property becomes subject to a power of sale.

(c) These partial payments shall not be construed as altering the amount of defaulted taxes for purposes of publications.

(d) An election may be made by the taxpayer to pay the delinquent taxes in installments under Chapter 3 (commencing with Section 4186) and, if so, the installment payment shall be based upon the balance of the redemption amount determined pursuant to this section.

(e) When the taxpayer requests a partial payment, or when the tax collector receives such a payment, the tax collector shall inform the taxpayer of the provisions of subdivision (b) by return mail.

(Added by Stats. 1988, Ch. 440, Sec. 2.)






ARTICLE 3. Applications and Computations

4151

Any person filing an affidavit of interest may apply to the tax collector to have any parcel separately valued in order that it may be redeemed under the provisions of this chapter. The tax collector may file an application to have any parcel separately valued when such application is based on the fact that the parcel sought to be separately valued is separately assessed on the current roll.

The application shall set forth the fact that a duly executed and recorded deed, purchase contract, deed of trust, mortgage, or final decree of court describes the parcel sought to be separately valued.

The application may request that the tax created by the assessment of personal property, or leasehold improvements, or possessory interests on the whole assessment for each of the years for which it was delinquent be allowed to remain as a lien on the parcel sought to be separately valued.

If any lien not determined by the application of a tax rate on a valuation of property has been levied or placed on the whole assessment, the application may be accompanied by the certification of the taxing agency or revenue district authorized by law to levy or place the lien, setting forth the specific amount of that portion of the lien levied or placed on the whole assessment which is to continue to be levied or placed on the parcel sought to be separately valued for each of the years for which it was delinquent.

Upon authorization by ordinance by the board of supervisors, the tax collector may charge an application fee for the actual cost incurred for the processing of an application for the separate valuation of any parcel for redemption under the provisions of this chapter. The fee shall be governed by the provisions of Chapter 12.5 (commencing with Section 54985) of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 1985, Ch. 1367, Sec. 2.)



4153

The county assessor shall determine a separate valuation on the parcel for each of the years for which it was delinquent, and shall determine the valuation of the remaining parcel for each of the years for which it was delinquent. The sum of the valuations of the parcels shall equal their total valuation before separation.

If the application requested that the tax created by the assessment of personal property, or leasehold improvements, or possessory interests be allowed to remain as a lien on the parcel sought to be separately valued, and the assessor determines that the value of the parcel is sufficient to secure the payment of the tax, the assessor shall set forth the value of such personal property, or leasehold improvements, or possessory interest, for each of the years for which it was delinquent, opposite his determination of the value of the parcel.

(Repealed and added by Stats. 1968, Ch. 1293.)



4154

If the assessor has set forth the value of personal property, or leasehold improvements, or possessory interests opposite his or her determination of the value of the parcel, the amount of defaulted taxes on the parcel is the sum of the following:

(a) The sum of the amounts computed by multiplying the assessed value of the parcel by the applicable tax rate for each of the years for which it was delinquent.

(b) The sum of the amounts set forth in the certification of the taxing agency or revenue district as being the portion of the lien for each of the years for which it was delinquent which is to continue to be levied or placed on the parcel.

(Amended by Stats. 1985, Ch. 316, Sec. 50.)



4155

If the assessor has not set forth the value of personal property, or leasehold improvements, or possessory interests opposite his determination of the value of the parcel, the amount of sold taxes on the parcel is the sum of the following:

(a) The sum of the amounts computed by multiplying the assessed value of the parcel by the applicable tax rate for each of the years for which it was delinquent.

(b) The sum of those amounts of tax on personal property, or leasehold improvements, or possesory interests computed by multiplying the assessed value by the applicable tax rate for each of the years for which it was delinquent, which bears the same proportion as the value of the parcel bears to the value of the whole assessment excepting the value of personal property, leasehold improvements, and possessory interests for each of the years for which it was delinquent.

(c) The sum of the amounts set forth in the certification of the taxing agency or revenue district as being the portion of the lien for each of the years for which it was delinquent which is to continue to be levied or placed on the parcel.

(Repealed and added by Stats. 1968, Ch. 1293.)



4156

The amount necessary to redeem the parcel is the sum of the following:

(a) The amount of defaulted taxes on the parcel.

(b) Delinquent penalties in an amount which bear the same proportion to the delinquent penalties in the whole assessment as the amount of taxes and liens on the parcel bears to the total amount of taxes and liens on the whole assessment, determined for each of the years for which it was delinquent.

(c) Costs computed in the same manner provided for the computation of delinquent penalties.

(d) Redemption penalties computed on the amount of taxes and liens levied against the parcel for each of the years for which it was delinquent.

(e) The redemption fee provided for in this part.

(Amended by Stats. 1985, Ch. 316, Sec. 51.)



4157

The amount necessary to redeem the remaining parcel is the sum of the following:

(a) The amount of defaulted taxes on the whole assessment less the amount of defaulted taxes on the parcel separately valued.

(b) Delinquent penalties on the whole assessment less the amount of delinquent penalties on the parcel separately valued.

(c) Costs on the whole assessment less the amount of costs on the parcel separately valued.

(d) Redemption penalties computed on the amount of taxes and liens remaining on the parcel for each of the years for which it was delinquent.

(e) The redemption fee provided for in this part.

(Amended by Stats. 1985, Ch. 316, Sec. 52.)



4158

Where delinquent taxes are being paid in installments, and a parcel is separately redeemed under this chapter, there shall be credited on the amount necessary to redeem the parcel an amount which bears the same proportion to the total amount which has been paid in installments on the whole parcel as the redemption amount less the redemption fee on the parcel bears to the redemption amount less the redemption fee on the whole parcel.

(Added by Stats. 1968, Ch. 1293.)



4159

In all other respects, the redemption shall be made in the ordinary manner.

(Added by Stats. 1968, Ch. 1293.)









CHAPTER 3. Redemption After Payment of Delinquent Taxes in Installments

ARTICLE 1. General Provisions

4186

As used in this chapter, taxes includes all taxes and assessments and annual installments of assessments charged on the roll, except for the following:

(a) Special assessments pledged to the payment of debt service on bonds issued pursuant to the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code) for which the local agency has covenanted to foreclose on behalf of the bondholder pursuant to Section 8830 of the Streets and Highways Code.

(b) Special taxes pledged to the payment of debt service on bonds issued pursuant to the Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code) for which the local agency has covenanted to foreclose on behalf of the bondholder pursuant to subdivision (b) of Section 53356.1 of the Government Code.

(Amended by Stats. 1997, Ch. 946, Sec. 11. Effective January 1, 1998.)



4187

As used in this chapter, back taxes means all payments required to be made under any provision of law allowing payment of delinquent taxes in installments, except payments of current taxes due on the property and the penalties and costs on the current taxes.

(Enacted by Stats. 1939, Ch. 154.)






ARTICLE 2. Permanent Installment Plan

4216

As used in this article:

(a) Redemption amount means the total amount which would be necessary to redeem tax-defaulted property at the time an election is made to pay delinquent taxes in installments under this article.

(b) Balance of the redemption amount is the amount equal to the difference between the redemption amount and the total of the portions previously paid which portions were paid as a part of the redemption amount.

(Amended by Stats. 1985, Ch. 316, Sec. 53.)



4217

(a) Any person may elect to pay delinquent taxes in installments under this article at any time prior to 5 p.m. on the last business day prior to the date when the tax collector obtains the power to sell the property, except that if payment of delinquent taxes in installments is started under this article and the amount required to be paid in any fiscal year is not paid as required by this article, payments on property that, but for the installment redemption plan, would have been subject to a power of sale pursuant to Section 3691 during the calendar year in which default on the redemption plan occurs may not again be started under this article. All other payments may be started on or after July 1 of the fiscal year commencing after the fiscal year in which default occurred.

(b) (1) A person electing to pay delinquent taxes in installments may be subject to a fee for processing the person s request.

(2) The fee for payment of delinquent taxes in installments to the tax collector may be established by ordinance by the board of supervisors. The fee shall be governed by the provisions of Chapter 12.5 (commencing with Section 54985) of Part 1 of Division 2 of Title 5 of the Government Code and may be collected on the tax bill.

(Amended by Stats. 2004, Ch. 944, Sec. 8.5. Effective January 1, 2005.)



4218

(a) During the time payments are made under this article:

(1) The property subject to the installment plan shall not become subject to a power of sale pursuant to Section 3691.

(2) The right of redemption shall not be terminated.

(b) Subdivision (a) does not prohibit or delay foreclosure pursuant to Section 8830 of the Streets and Highways Code.

(c) Subdivision (a) does not prohibit or delay foreclosure pursuant to Section 53356.1 of the Government Code.

(Amended by Stats. 1997, Ch. 946, Sec. 12. Effective January 1, 1998.)



4219

Election to pay delinquent taxes in installments is made by payment, in the same manner as a redemption, of 20 percent, or more, of the redemption amount. All current taxes, with penalties thereon, due or coming due in the fiscal year in which this first payment is made shall be paid before the delinquency date of the last installment of current taxes, except that if the election to pay delinquent taxes in installments is made on or after the delinquency date of the last installment of current taxes in any fiscal year, the current taxes, with penalties and costs thereon, shall be paid with or prior to the installment payment.

(Amended by Stats. 1968, Ch. 784.)



4220

In each succeeding fiscal year the redemptioner shall pay all current taxes and penalties coming due in that fiscal year before the delinquency date of the last installment of current taxes.

Supplemental assessment tax installments that became delinquent after April 10 shall not default the installment plan of redemption, if paid on or before June 30.

(Amended by Stats. 1986, Ch. 1420, Sec. 23.)



4221

In each succeeding fiscal year the redemptioner shall pay, before the delinquency date of the last installment of current taxes, the sum of the following:

(a) That amount which is computed to be not less than the difference between the amounts previously paid under the provisions of this article, excepting amounts paid as interest, and

(1) 40 percent of the redemption amount when the payment is made during or prior to the first fiscal year following the year in which election was made to pay delinquent taxes in installments.

(2) 60 percent of the redemption amount when the payment is made during or prior to the second fiscal year following the year in which election was made to pay delinquent taxes in installments.

(3) 80 percent of the redemption amount when the payment is made during or prior to the third fiscal year following the year in which election was made to pay delinquent taxes in installments.

(4) 100 percent of the redemption amount when the payment is made during or prior to the fourth fiscal year following the year in which election was made to pay delinquent taxes in installments.

(b) On parcels tax defaulted prior to June 15, 1974, interest shall be computed at the rate of
1/2
percent per month accruing on the first day of each month following the preceding payment, on the balance of the redemption amount.

(c) On parcels tax defaulted on and after June 15, 1974, interest shall be computed at the rate of 1 percent per month accruing on the first day of each month following the preceding payment, on the balance of the redemption amount.

(d) On parcels tax defaulted on and after June 15, 1982, interest shall be computed at the rate of 1
1/2
percent per month accruing on the first day of each month following the preceding payment, on the balance of the redemption amount.

Payments made under this section shall be computed and paid in the same manner as a redemption, and the receipts for those payments shall show that the payments are for the use of the real estate under this plan for payment of delinquent taxes in installments.

(Amended by Stats. 1985, Ch. 316, Sec. 56.)



4222

If all payments are not made on or before the dates prescribed, the property may become subject to a power of sale pursuant to Section 3691 in the same manner as if no election to pay delinquent taxes in installments had been made. In the event that the default occurs at the time the second or subsequent installment is due and the assessee or agent of the assessee can, by substantial evidence, convince the tax collector that the payment was not made through any fault of the assessee, the tax collector may reinstate the account upon receipt of a payment in an amount reflecting the installment due plus interest under Section 4221 to the date of reinstatement, provided the payment is physically received by the tax collector prior to the time the property becomes subject to the tax collector s power to sell or prior to June 30 of the current fiscal year, whichever occurs earlier.

(Amended (as amended by Stats. 1987, Ch. 1184) by Stats. 1988, Ch. 830, Sec. 23. Applicable July 1, 1989, by Sec. 31 of Ch. 830.)



4222.5

(a) Notwithstanding any other provision of this article, the tax collector of any county that is designated by the Governor to be in a state of emergency or disaster due to a major misfortune or calamity and is therefore an eligible county for tax relief, as defined in Chapter 5 (commencing with Section 194) of Part 2, may defer for a period of one year payments under an installment plan if all of the following conditions are met:

(1) The installment plan was already in existence at the time deferral is requested by the assessee or the agent of the assessee.

(2) The assessee or the agent of the assessee can establish to the satisfaction of the tax collector that the assessee incurred substantial disaster damage as defined in Section 194 in connection with his or her property as a result of the disaster.

(3) The assessee or the agent of the assessee files an application for deferral with the tax collector on or before September 1 of the following fiscal year.

(4) The assessee is not receiving any other relief relating to the disaster.

(b) This section does not preclude the assessment of interest in connection with the deferral of any installment payment. Any interest so assessed shall be due and payable together with the deferred installment payment.

(c) For purposes of this section, substantial business losses means net business losses incurred by the assessee after accounting for the assessee s receipt of any federal disaster aid, state disaster aid, related insurance loss claim payments, or property tax relief under Chapter 5 (commencing with Section 194) of Part 2.

(Amended by Stats. 1999, Ch. 941, Sec. 29. Effective January 1, 2000.)



4223

Payments under this article are not a redemption or partial redemption.

(Amended by Stats. 1985, Ch. 316, Sec. 58.)



4225

The redemption certificate for a redemption under this article shall show:

(a) The amounts used to arrive at the redemption amount at the time of an election to pay delinquent taxes in installments;

(b) The portions of the redemption amount and interest previously paid, including all credits allowed;

(c) The portion of the redemption amount and interest required to make the redemption.

(Added by Stats. 1939, Ch. 1076.)



4226

Except as provided in this article, the redemption shall be made in the usual manner.

(Added by Stats. 1939, Ch. 1076.)






ARTICLE 5. Credits and Distribution

4336

When property is redeemed on which delinquent taxes have been paid in installments, there shall be credited on the amount necessary to redeem the total amount of back taxes previously paid, including an allowance for interest paid pursuant to Section 4221. The credit shall be allowed after computation of the amount necessary to redeem.

(Amended by Stats. 1990, Ch. 992, Sec. 9.)



4337

When payment of delinquent taxes in installments on any property was started under any provision of law and payment of delinquent taxes in installments on the property is later started after default in payment, there shall be credited on the amount payable the total amount of back taxes paid during the course of the defaulted plan or plans, including an allowance for interest paid pursuant to Section 4221. This credit is in addition to and not a substitute for the payment of any part of any installment payable and shall be allowed after the first installment is paid.

(Amended by Stats. 1990, Ch. 992, Sec. 10.)









CHAPTER 4. Preparation of Abstract Lists

4372

The abstract list shall contain all information in the rolls from which it is prepared relating to unpaid items and shall be in such form, to be approved by the Controller, as may be most easily and accurately used in effecting the redemption of property thereon.

(Amended by Stats. 1949, Ch. 241.)



4373

Each year after property becomes tax defaulted by operation of law, the tax collector shall insert in the abstract list, or prepare an abstract list of, unpaid items from the roll in which the tax-defaulted properties are recorded.

(Amended by Stats. 1985, Ch. 316, Sec. 59.)



4374

Upon completion of any abstract list or the insertion of new information therein the auditor shall certify thereon that it contains a true and correct statement of all information relating to property on which all or any part of the taxes are unpaid which is contained in the rolls specified by the auditor in the certificate. All entries formerly required by law to be made on the specified rolls shall thereafter be made on the abstract lists.

(Amended by Stats. 1949, Ch. 241.)



4375

When defects in description or form or clerical errors occur because of the preparation of the abstract list, they may be corrected on the abstract list under the same conditions, except as to time, and in the same manner as they would be corrected if they occurred on any secured roll or delinquent roll.

(Added by Stats. 1945, Ch. 694.)



4376

The abstract list, or a copy certified by the tax collector, showing unpaid taxes against any property, is prima facie evidence of the assessment, the property assessed, the delinquency, the amount of taxes due and unpaid, and that there has been compliance with all forms of law relating to assessment, equalization, and levy of the taxes.

(Amended by Stats. 1974, Ch. 1101.)



4377

Any delinquent tax roll and original secured roll on which it is based containing the information set forth in the abstract list may be destroyed by the county officer or officers in possession of the rolls if (a) the destruction, in all cases, has first been approved by order of the board of supervisors of the county, (b) the abstract list has first been certified as correct and complete by the county auditor, and (c) a certified, permanent record on a substitute media has been prepared in accordance with Section 26205 of the Government Code and the substitute media will be retained for at least 12 years from the date of the creation of the original document. The substitute media may also be destroyed following the expiration of the 12-year retention period.

The abstract list prepared under Section 4373, or any photographic record thereof, shall be retained by the tax collector for at least two years after the time the lien has been removed.

(Amended by Stats. 1991, Ch. 532, Sec. 33.)



4378

Upon the destruction of the delinquent tax roll and the original secured roll pursuant to Section 4377, any property or interest therein which theretofore became delinquent but does not appear in the abstract list shall conclusively be presumed to have been redeemed and the delinquency satisfied and any notices of tax default and power of sale canceled, unless there then appears of record in the proper county a tax deed on sale thereof pursuant to this division. However, the conclusive presumption of payment and redemption prior to sale pursuant to this division shall not apply as against a tax deed issued within one year prior to the destruction of the delinquent tax roll and original secured roll, unless the tax deed was not recorded, in the proper county, within one year after the date of the deed.

(Amended by Stats. 1985, Ch. 316, Sec. 60.)



4379

No proceeding or defense based upon a right or claim under a tax deed issued pursuant to this division upon property or any interest therein not appearing upon the abstract list shall be maintained or asserted after the destruction of the delinquent tax roll and original secured roll pursuant to Section 4377 unless the tax deed was recorded in the proper county at the date of the destruction or within one year after the date of the deed, whichever is later. If the proceeding or defense is barred by this section, the only recourse of the grantee in the tax deed, or the grantee s successor in interest, shall be to obtain a refund in the manner prescribed in Section 3729 upon claim made within one year after the bar arises.

(Amended by Stats. 1985, Ch. 316, Sec. 61.)









PART 7.5. TAX CERTIFICATES

CHAPTER 1. General Definitions

4501

The definitions in this chapter shall govern the construction of this part.

(Added by Stats. 1995, Ch. 189, Sec. 7. Effective July 24, 1995.)



4502

Assigned penalties means, with respect to any taxes and assessments assigned pursuant to a tax certificate, any and all penalties related thereto which are or may be payable pursuant to Sections 2617, 2618, 2704, 2705, 2759, 2760, 2761, 2762, and 4103.

(Added by Stats. 1995, Ch. 189, Sec. 7. Effective July 24, 1995.)



4503

Delinquency date means the date on which a delinquency penalty attaches to taxes pursuant to Section 75.52, 2617, 2618, 2704, 2705, 2759, 2760, 2761, or 2762, as applicable.

(Added by Stats. 1995, Ch. 189, Sec. 7. Effective July 24, 1995.)



4504

Secured roll property means property that remains on the secured roll after taxes thereon have been declared in default.

(Added by Stats. 1995, Ch. 189, Sec. 7. Effective July 24, 1995.)



4505

Tax certificate means the intangible property right created upon a sale by the tax collector pursuant to Chapter 3 (commencing with Section 4521) of the right to receive all amounts in respect of a delinquency in connection with secured roll property or property on the supplemental roll.

(a) A tax certificate shall be issued for a separately assessed parcel, or for multiple parcels with separate assessments, that are delinquent or defaulted at the time of the offer of the sale of the tax certificate and not for any subsequent year taxes or assessments. A tax certificate shall identify the parcel or parcels securing the certificate, bear the date of the purchase of the tax certificate, the name of the purchaser (or any successor) of the tax certificate, the total amount due, including taxes and assessments, being assigned to the purchaser of the tax certificate (as they may be reduced pursuant to subdivision (b) of Section 4525), and the purchase price of the tax certificate.

(b) Tax certificates may be in the form of physical certificates or may be in book-entry form, including an electronic medium, in the discretion of the county.

(Amended by Stats. 1996, Ch. 699, Sec. 4. Effective January 1, 1997.)






CHAPTER 2. Authorization and Administration

4511

Any county may, upon the recommendation of the tax collector, and by resolution of the board of supervisors of that county adopted during the fiscal year for which it is to first apply, sell tax certificates. If the board orders the discontinuance of the procedures authorized by this part, all of the following shall occur:

(a) All of the provisions of this part, other than Section 4521, shall remain in full force and effect until all tax certificates have been canceled.

(b) The county shall maintain the Tax Certificate Redemption Fund until all tax certificates have been canceled.

(c) After all tax certificates have been canceled, all funds on deposit in the Tax Certificate Redemption Fund shall be paid to the tax collector to be applied and distributed in the same manner as amounts received from the collection of taxes and assessments and any costs, fees, penalties, or other amounts related thereto.

(Amended by Stats. 1995, Ch. 962, Sec. 2. Effective January 1, 1996.)



4512

In each county that elects to sell tax certificates, there shall be created a Tax Certificate Redemption Fund. Moneys in the Tax Certificate Redemption Fund shall be used exclusively for the purposes described in Section 4527.

(Added by Stats. 1995, Ch. 189, Sec. 7. Effective July 24, 1995.)



4513

Nothing in this part shall reduce, change, affect, or otherwise alter the rights of any property owner or taxpayer that exist in the absence of this part. Under no circumstances shall the property owner or taxpayer be required to pay more than would have been owed if the sale of a tax certificate had not occurred.

(Added by Stats. 1995, Ch. 189, Sec. 7. Effective July 24, 1995.)






CHAPTER 3. Sale of Tax Certificates

4521

Commencing no earlier than the date the property is declared in default, the tax collector may offer for sale as provided in Section 4511 tax certificates for those defaulted taxes in connection with that secured roll property or that property on the supplemental roll, along with any defaulted taxes for any previous year that have not previously been sold.

(Added by Stats. 1995, Ch. 189, Sec. 7. Effective July 24, 1995.)



4522

For purposes of Chapter 1A (commencing with Section 4653) and Chapter 3 (commencing with Section 4701) of Part 8, the receipt by the tax collector of the proceeds of the sale of a tax certificate shall be deemed to be the receipt by the tax collector of the due and unpaid taxes and assessments specified in that tax certificate and, if in excess of that amount, the related delinquency penalty set forth in Section 2617, 2618, 2704, 2705, 2759, 2760, 2761, or 2762. The provisions of this part shall not be construed as removing any lien for taxes or extinguishing any unpaid taxes or assessments or fees, penalties, costs, or other amounts related thereto.

(Added by Stats. 1995, Ch. 189, Sec. 7. Effective July 24, 1995.)



4523

The proceeds from the sale of a tax certificate shall be applied as follows:

(a) (1) To the Tax Certificate Redemption Fund, in an amount equal to a minimum of 3 percent of the proceeds from that sale. However, if the amount of the Tax Certificate Redemption Fund is equal to or greater than 3 percent of the then current amount of taxes and assessments assigned under all outstanding tax certificates, those proceeds shall be applied as provided in subdivision (b). The amount deposited under this paragraph shall be in lieu of any amount otherwise required pursuant to Chapter 3 (commencing with Section 4701) of Part 8.

(2) Any amount on deposit in the Tax Certificate Redemption Fund shall be invested at the direction of the county treasurer as required by law. All interest earned on the Tax Certificate Redemption Fund shall be paid to the county.

(b) The balance of the proceeds shall be applied as follows:

(1) Except as provided in paragraph (2), the balance shall be distributed in the same manner as amounts received from the collection of taxes and assessments and costs, fees, penalties, and other amounts related thereto.

(2) In the case of a county that has elected the alternative procedure for the distribution of property tax levies pursuant to Chapter 3 (commencing with Section 4701) of Part 8 of Division 1, the balance shall be distributed to the county general fund.

(Amended by Stats. 1996, Ch. 699, Sec. 5. Effective January 1, 1997.)



4524

(a) Upon the receipt by the tax collector of the entire amount of the taxes, assessments, and assigned penalties assigned by a tax certificate, the tax collector shall pay that amount to the holder of the tax certificate, cancel the tax certificate, and enter the fact of the cancellation in the tax certificate record opposite the entry of the sale of the tax certificate. The tax collector shall make the payments from amounts it receives of those taxes, assessments, and assigned penalties, whether those amounts are received by the tax collector by payment of those amounts, by redemption pursuant to Part 7 (commencing with Section 4101), by sale of the parcel pursuant to Chapter 2 (commencing with Section 3436) of Part 6, or otherwise.

(b) If, pursuant to Section 2636, 2708, 2772, or 4143 or otherwise, the tax collector receives only an installment or portion of the amounts in respect of the taxes, assessments, and assigned penalties (or interest in the case of an installment plan of redemption) assigned by a tax certificate, the tax collector shall pay that amount to the holder of the tax certificate and make a corresponding adjustment to the amounts set forth in the tax certificate and the tax certificate record.

(c) If, pursuant to Chapter 3 (commencing with Section 2801) of Part 5 or Chapter 2 (commencing with Section 4131) of Part 7, part of an assessment of tax on a parcel specified in a tax certificate is paid or redeemed, the tax collector shall pay to the holder of the tax certificate that portion of the payments relating to the amounts assigned under the tax certificate and shall adjust the information in the tax certificate and the tax certificate record accordingly.

(d) Any amount collected shall be first applied to the oldest outstanding certificate. The taxpayer shall still be considered delinquent with respect to any unredeemed certificate on that property.

(e) Notwithstanding any other provision of law, any partial payment with respect to a tax certificate, including annual payments from installment plan of redemption, shall be applied to the monthly penalty (or interest in the case of an installment plan of redemption) amount first.

(f) This section shall apply notwithstanding any other provision of Chapter 1C (commencing with Section 4656) or Chapter 1.3 (commencing with Section 4671) of Part 8 or any other provision of this code to the contrary.

(Amended by Stats. 1996, Ch. 699, Sec. 6. Effective January 1, 1997.)



4525

The tax collector may stop the collection of amounts in respect of a delinquency by the holder of a tax certificate at any time by canceling that tax certificate and paying to the holder of that tax certificate from amounts on deposit in the Tax Certificate Redemption Fund the amount owed in respect of that delinquency. This action may be taken at the sole discretion of the tax collector.

(Amended by Stats. 1996, Ch. 699, Sec. 7. Effective January 1, 1997.)



4526

A tax certificate shall not be considered as having any situs in the county in which the real property is located for which the tax certificate is issued.

(Added by Stats. 1995, Ch. 189, Sec. 7. Effective July 24, 1995.)



4527

(a) The tax collector shall pay to the holder of a tax certificate, from amounts on deposit in the Tax Certificate Redemption Fund, an amount equal to the purchase price of the tax certificate, together with interest thereon at a rate equal to the rate the county would have to pay on any refund to a taxpayer for the same fiscal year, that rate to be applied to all amounts paid with respect to the certificate from the date of the sale of the tax certificate, and shall cancel the tax certificate if any of the following occur:

(1) The taxes and assessments assigned by the tax certificate had been paid prior to the sale of the tax certificate.

(2) After the sale of the tax certificate, the taxes and assessments assigned by the tax certificate are canceled for any reason other than the payment of the taxes and assessments.

(3) The lien on the parcel specified in the tax certificate is removed, other than pursuant to Section 2195 or 4105.2, or by order of the federal bankruptcy court, prior to the time the holder of the tax certificate has received all amounts due under the tax certificate.

(4) The parcel specified in the tax certificate is deeded to a taxing agency pursuant to Chapter 8 (commencing with Section 3771) of Part 6.

(5) Upon the request of the holder of the tax certificate, when there has been a violation of Section 3441 with respect to the parcel specified in the tax certificate.

(b) Promptly after obtaining knowledge of any occurrence described in subdivision (a), the tax collector shall notify, in writing, the holder of the applicable tax certificate.

(c) If the delinquency penalty assigned by a tax certificate is canceled pursuant to Section 2610.5 or Section 4985.2, or for any other reason other than the payment in full of the penalty, then, at the option of the holder of the tax certificate, the tax collector shall, from amounts on deposit in the tax certificate redemption fund, do either of the following:

(1) Pay to the holder of the tax certificate an amount equal to the purchase price of the tax certificate, together with interest thereon at a rate equal to the rate the county would have to pay on any refund to a taxpayer for the same fiscal year, that rate to be applied to all amounts paid in respect of the certificate from the date of the sale of the tax certificate, and cancel the tax certificate.

(2) Pay to the holder of the tax certificate an amount equal to the difference between the purchase price of the tax certificate and the total amount of taxes and assessments assigned by the tax certificate, together with interest on that amount at a rate equal to the rate the county would have to pay on any refund to a taxpayer for the same fiscal year, that rate to be applied to all amounts paid in respect of the certificate from the date of the sale of the tax certificate, and adjust the information contained in the tax certificate and the tax certificate record accordingly.

(d) If a redemption certificate is issued pursuant to Section 4105.2 with respect to a parcel specified in a tax certificate, and all amounts assigned under the tax certificate, including, without limitation, amounts due under Section 4103, are not paid to the holder of the tax certificate, the tax collector shall immediately pay to the holder of the tax certificate, from amounts on deposit in the Tax Certificate Redemption Fund, any amount so assigned but not paid.

(e) The tax collector may use amounts on deposit in the Tax Certificate Redemption Fund to make the payments permitted under Sections 3729, 3731, 4920, and 5103.

(Amended by Stats. 1996, Ch. 699, Sec. 8. Effective January 1, 1997.)



4528

(a) (1) The tax collector may sell tax certificates by any form of public or private sale, including, but not limited to, an auction, a negotiated sale, or a bulk sale. Except as provided in subdivision (c), the price received for a tax certificate shall not be less than the amount of taxes and assessments being assigned thereby. Prior to any sale of any tax certificates, the tax collector shall do all of the following:

(A) Determine the size of the offering and the parcels to be included in the sale.

(B) Determine the fees necessary to conduct the sale and maintain adequate tax certificate records.

(C) Establish rules and procedures for the making of offers on any tax certificate.

(D) Publish the determinations, fees, rules, and procedures described in this paragraph.

(E) Make these determinations, fees, rules, and procedures available to any person upon request.

(2) The tax collector has the right to accept or reject any or all bids in his or her sole discretion, subject to the determinations, fees, rules, and procedures described in paragraph (1).

(b) Except as provided in subdivision (c), the tax collector may not sell a tax certificate if any of the following apply:

(1) The parcel is not on the secured roll or supplemental roll.

(2) The parcel is owned by a governmental agency.

(3) The total amount of taxes and assessments to be assigned thereby is less than one hundred dollars ($100), unless the parcel is included in a bulk sale.

(4) The parcel has a recorded public notice concerning pollution or contamination to the degree that the parcel poses a public health concern or environmental hazard.

(5) The parcel was subject to a proceeding in federal bankruptcy court prior to the sale of the tax certificate.

(6) The parcel was subject to any condemnation proceedings prior to the sale of the tax certificate.

(c) Notwithstanding subdivisions (a) and (b), the tax collector may sell or resell tax certificates for parcels described in paragraphs (3), (4), (5), and (6) of subdivision (b), any certificate subject to the Sailors and Soldiers Relief Act, and for parcels described in paragraph (5) of subdivision (a) of Section 4527, at a discount, in accordance with the determinations, fees, rules, and procedures published by the tax collector.

(d) If, pursuant to Section 4521, the tax collector is required to offer for sale a tax certificate for which there exists an outstanding tax certificate for the assignment of taxes and assessments for a previous year, until the date occurring six months after the date specified in Section 4521, the tax collector shall offer to sell the tax certificate to the holder of the outstanding tax certificate. The tax collector shall notify the holder of the outstanding tax certificate by certified mail of the default requiring the issuance of an additional tax certificate with respect to the same parcel, and of the tax certificate holder s right, until the date one month after the receipt of this notice, to purchase the additional certificate on the same terms as the outstanding certificate. In addition, the holder of the outstanding tax certificate shall have the right of first refusal to purchase the tax certificate with respect to the same parcel at the highest bid amount until all tax certificates with respect to that parcel are redeemed or canceled. During the six-month period, at the option of the holder of the most recently issued outstanding tax certificate, the tax collector shall sell the tax certificate to the holder of the outstanding tax certificate on the same terms as that outstanding tax certificate.

(Amended by Stats. 1997, Ch. 17, Sec. 138. Effective January 1, 1998.)



4529

The tax collector shall make and maintain the tax certificate record which shall be a list of all the tax certificates sold, showing the date of the sale, a description of the parcel, the name of the purchaser (or the successor), the purchase price, the amount of any payments received by the holder, and how those amounts were applied to the taxes, assessments, and assigned penalties.

(Added by Stats. 1995, Ch. 189, Sec. 7. Effective July 24, 1995.)



4530

Any tax certificate may be transferred at any time before it is canceled by endorsement by the tax collector, if the tax certificate is held in physical form, or by electronic transfer, if that tax certificate is held on book-entry form. The tax collector shall modify the tax certificate to indicate the new holder. The official endorsement of a tax certificate by the tax collector with the date and its entry on the tax certificate record, together with a notation showing the new holder, shall be sufficient evidence of the assignment of the tax certificate.

(Added by Stats. 1995, Ch. 189, Sec. 7. Effective July 24, 1995.)



4531

(a) A holder of a tax certificate may apply to the tax collector for a duplicate certificate if the original certificate has been lost or destroyed. The tax certificate holder shall give an affidavit to the tax collector stating that the affiant is the owner of the tax certificate and that the tax certificate was lost or destroyed. The tax certificate holder shall pay a fee for the issuance of the duplicated tax certificate in an amount as determined by the tax collector.

(b) The tax collector shall issue a duplicate tax certificate, and shall plainly mark or stamp that tax certificate as a duplicate, and enter the fact of the duplicate in the tax certificate record opposite the entry of the sale for which the lost or destroyed tax certificate was issued. He or she shall enter in the same place a notation of the alleged loss or destruction, whether or not the duplicate certificate is issued.

(Amended by Stats. 1996, Ch. 699, Sec. 10. Effective January 1, 1997.)









PART 8. DISTRIBUTION

CHAPTER 1. Generally

4651

Unless the context otherwise requires, as used in this part, fund includes:

(a) A revenue district.

(b) A taxing agency.

(c) Annual installments of assessments charged on the roll.

(Repealed and added by Stats. 1951, Ch. 430.)



4651.2

Unless otherwise provided by law, any amount distributed to the State pursuant to this part shall be deposited in the State General Fund.

(Added by Stats. 1951, Ch. 430.)



4651.4

The county treasurer and the county auditor shall each keep an accurate account of money received which is to be distributed and shall, at the time the treasurer is required to settle with the State for money in his possession belonging to the State, make a detailed, verified report to the Controller, in the form prescribed by the Controller, of all amounts distributed to the State.

(Amended by Stats. 1953, Ch. 270.)






CHAPTER 1a. Secured Roll

4653

As used in this chapter, taxes includes all taxes, assessments, installments of assessments charged on the current secured roll, and payments in lieu of taxes on property belonging to the United States.

(Repealed and added by Stats. 1951, Ch. 430.)



4653.2

The county auditor may receive and distribute payments in lieu of taxes, other than city taxes, on property which belongs to the United States and is exempt from taxation. Unless otherwise prescribed by the agency making such payments, the amounts received shall be distributed as prescribed in this chapter.

(Added by Stats. 1951, Ch. 430.)



4653.4

Taxes shall be distributed to each fund on the basis of the tax rate established for the current secured roll on which they are charged and in the same proportion that the tax rate for each fund bears to the total tax rate applicable.

(Amended by Stats. 1969, Ch. 96.)



4653.6

Amounts paid as delinquent penalties shall be distributed to the county general fund.

(Added by Stats. 1951, Ch. 430.)



4653.7

Amounts paid as penalties for failure to provide change-in-ownership statements shall be distributed to the county general fund.

This section shall also apply to those penalties when collected from entries on the unsecured roll.

(Added by Stats. 1983, Ch. 1224, Sec. 30.)



4653.8

The cost charge amounts collected by the tax collector shall be distributed to a county fund for use by the tax collector in covering the cost of preparing and maintaining the delinquent list.

(Amended by Stats. 1986, Ch. 1420, Sec. 24.)






CHAPTER 1b. Unsecured Roll

4655

As used in this chapter, taxes includes all taxes and assessments charged on the current unsecured roll.

(Amended by Stats. 1969, Ch. 96.)



4655.2

Taxes shall be distributed to each fund on the basis of the tax rate established for the current unsecured roll and in the same proportion that the tax rate for each fund bears to the total tax rate applicable.

(Amended by Stats. 1969, Ch. 96.)



4655.4

Amounts paid as delinquent penalties or accrued legal interest paid on judgments for the recovery of unpaid property taxes rendered by the courts of this state shall be distributed to the county general fund.

(Amended by Stats. 1969, Ch. 96.)






CHAPTER 1c. Redemptions

4656

As used in this chapter, taxes includes all liens charged on the secured roll which are determined by the application of an ad valorem tax rate. In the case of property not assessed for any year, taxes also includes such liens that would have been charged on the secured roll for such year if the property had been assessed.

(Repealed and added by Stats. 1974, Ch. 708.)



4656.1

As used in this chapter assessments includes all liens charged on the secured roll which are not determined by the application of an ad valorem tax rate. In the case of property not assessed for any year, assessments also includes such liens that would have been charged on the secured roll for such year if the property had been assessed.

(Added by Stats. 1974, Ch. 708.)



4656.2

Taxes, including taxes paid in accordance with provisions of Section 4837.5, and all delinquent penalties, interest and redemption penalties accruing thereon, shall be distributed to each fund on the basis of the tax rate established for the fiscal year preceding that in which distribution is made and in the same proportion as the tax rate for each fund bears to the total tax rate applicable.

(Amended by Stats. 1990, Ch. 126, Sec. 29. Effective June 11, 1990.)



4656.3

Assessments, and all delinquent penalties, interest and redemption penalties accruing thereon, shall be distributed to each fund in the same proportion as the assessments due each fund bears to the total amount of assessments due at the time of payment.

(Added by Stats. 1974, Ch. 708.)



4656.4

Amounts collected as the cost for preparing the delinquent list shall be distributed to the county general fund. When authorized by the board of supervisors, those amounts shall be distributed to a restricted county fund to be allocated only for the following purposes:

(a) Updating and improving information with respect to delinquent taxes.

(b) Redemption systems.

(c) Monthly settlements with the auditor pursuant to Section 4108.

(d) The collection of taxes by the tax collector.

(Amended by Stats. 1992, Ch. 523, Sec. 33. Effective January 1, 1993.)



4656.5

All redemption fees collected for property tax-defaulted prior to January 1, 1984, shall be distributed 50 percent to the State of California for deposit in the General Fund and 50 percent to the county that is the situs of the tax-defaulted property for deposit in its general fund. Redemption fees collected for property tax defaulted on and after January 1, 1984, shall be distributed five dollars ($5) to the State of California for deposit in the General Fund and ten dollars ($10) to the county that is the situs of the tax-defaulted property for deposit in its general fund.

(Amended by Stats. 1986, Ch. 1420, Sec. 25.)



4656.6

All or any part of moneys received under the provisions of Chapter 3 (commencing with Section 4186) of Part 7 may be held until redemption is made, or may be distibuted as the money is received. The money shall be distributed as provided in this chapter.

(Repealed and added by Stats. 1974, Ch. 708.)



4656.7

On termination of the right of redemption, amounts collected on defaulted installment plans shall be distributed as provided in this chapter, unless previously distributed.

(Added by Stats. 1974, Ch. 708.)






CHAPTER 1d. Delinquent Unsecured Roll

4658

As used in this chapter, taxes includes all taxes and assessments charged on the delinquent unsecured roll or abstract list of delinquent unsecured taxes.

(Added by Stats. 1969, Ch. 96.)



4658.2

Taxes shall be distributed to each fund on the basis of the tax rate established for the fiscal year preceding that in which distribution is made and in the same proportion that the tax rate for each fund bears to the total tax rate applicable.

(Added by Stats. 1969, Ch. 96.)



4658.4

Amounts paid as delinquent penalties or accrued legal interest paid on judgments for the recovery of unpaid property taxes rendered by the courts of this state shall be distributed to the county general fund.

(Added by Stats. 1969, Ch. 96.)






CHAPTER 1.3. Distribution of Proceeds From Sale of Tax-Deeded Property

4671

As used in this chapter, taxes includes all liens determined by the application of an ad valorem tax rate which were, at the time of declaration of default, included in the amount necessary to redeem the property under Chapter 1 (commencing with Section 4101) of Part 7.

(Amended by Stats. 1985, Ch. 316, Sec. 63.)



4671.3

As used in this chapter, assessments includes all liens other than taxes which were, at the time of declaration of default, included in the amount necessary to redeem the property under Chapter 1 (commencing with Section 4101) of Part 7, and included in the amount necessary to redeem the property from sale to any taxing agency entitled to share in the proceeds.

(Amended by Stats. 1985, Ch. 316, Sec. 64.)



4672

(a) There shall be distributed to the State of California, to be placed in the General Fund, one dollar and fifty cents ($1.50) for all or any portion of each separately valued parcel of real property that is both subject to a power of sale pursuant to Section 3691 and sold to private parties or to a taxing agency.

(b) The one dollar and fifty cents ($1.50) required to be distributed, pursuant to subdivision (a), shall be paid from the total proceeds of the sale. If the total amount of proceeds from the sale is insufficient, the one dollar and fifty cents ($1.50) shall be reduced accordingly.

(Amended by Stats. 2004, Ch. 407, Sec. 10. Effective January 1, 2005.)



4672.1

(a) There shall be distributed to the county general fund to reimburse the county for the cost of conducting the sale, one hundred fifty dollars ($150) for all or any portion of each separately valued parcel of real property subject to a power of sale pursuant to Section 3691 and sold to private parties or to a taxing agency.

(b) The one hundred fifty dollars ($150) required to be distributed pursuant to subdivision (a), shall be paid from the total proceeds of the sale only after satisfaction of the amount specified in Section 4672. If the amount of proceeds from the sale is insufficient, the one hundred fifty dollars ($150) shall be reduced accordingly.

(Amended by Stats. 2004, Ch. 407, Sec. 11. Effective January 1, 2005.)



4672.2

There shall be distributed to the county general fund any fee collected to reimburse the county for its actual and reasonable costs incurred in giving notice pursuant to Sections 3701 and 3799 for all or any portion of each separately valued parcel of real property subject to a power of sale pursuant to Section 3691 and sold to private parties or to taxing agencies. The notice fee for property sold shall be paid from the total amount to be distributed after satisfaction of the amounts specified in Sections 4672 and 4672.1. If the amount is insufficient, the notice fee shall be reduced accordingly.

(Amended by Stats. 2011, Ch. 208, Sec. 3. Effective January 1, 2012.)



4672.3

(a) To reimburse the county for the costs of a personal contact, there shall be distributed to the tax collector a sum equal to the total amount of the actual and reasonable costs incurred by the tax collector in conducting the personal contact pursuant to Section 3704.7, for all or any portion of each separately valued parcel of real property subject to a power of sale and sold to private parties or a taxing agency.

(b) The amount of the costs shall be paid from the total amount to be distributed from the sold property, after satisfaction of the amount specified in Section 4672. If, after satisfaction of the amount specified in Section 4672, there is insufficient funds to pay the costs specified in subdivision (a), the costs shall be reduced accordingly.

(Amended by Stats. 2011, Ch. 208, Sec. 4. Effective January 1, 2012.)



4673

Amounts to reimburse the county for the cost of advertising sales of tax-defaulted property shall be distributed to the county general fund as provided in Section 3719.

(Amended by Stats. 1985, Ch. 316, Sec. 68.)



4673.1

After satisfaction of the amount specified in Sections 4672, 4672.1, and 4673, the proceeds shall be distributed as follows:

(a) An amount of the proceeds up to but no greater than the amount required, at the time of sale, to redeem the property from tax default, the outstanding balance of any property tax postponement loan, and the sale to any taxing agency entitled to share in the proceeds shall be distributed as follows:

(1) A pro rata share shall be distributed to each assessment fund in an amount bearing the same proportion as the assessment due each fund bears to the total amount of taxes and assessments necessary to redeem the property at the time of sale.

(2) After distributing the proceeds according to paragraph (1), a pro rata share shall be distributed to each tax fund in an amount bearing the same proportion to the balance remaining as the tax rate for each fund bears to the total tax rate applicable to the property for the fiscal year preceding that in which the property was sold.

(3) The remaining balance of the proceeds to be distributed under this section after distributing the proceeds according to paragraphs (1) and (2) shall be distributed to the state controller for the outstanding balance of any property tax postponement loan.

(b) After satisfaction of the amounts specified in subdivision (a), an amount of the proceeds necessary to satisfy current taxes and assessments and applicable penalties and costs thereon for the fiscal year in which the tax sale is held shall be distributed as provided in Chapter 1a (commencing with Section 4653) of this part. Current taxes and assessments referred to herein include taxes and assessments which would have been levied on the property if the property were not tax-deeded to any taxing agency and remains subject to sale by, or redemption from, the taxing agency.

(c) For purposes of this section, the outstanding balance of any property tax postponement loan is the sum of the following:

(1) The tax payments made by the State Controller s office on behalf of the claimant in the Property Tax Postponement Program.

(2) Accrued interest pursuant to Section 16183 of the Government Code, subject to Sections 20644 and 20644.5.

(3) Other associated fees and penalties as deemed appropriate by law.

(4) Less any payments already made on the property tax postponement loan.

(Amended by Stats. 2014, Ch. 703, Sec. 25. Effective September 28, 2014.)



4674

Any excess in the proceeds deposited in the delinquent tax sale trust fund remaining after satisfaction of the amounts distributed under Sections 4672, 4672.1, 4672.2, 4673, and 4673.1 shall be retained in the fund on account of, and may be claimed by parties of interest in the property as provided in, Section 4675. At the expiration of one year following the recordation of the tax deed to the purchaser, any excess proceeds not claimed under Section 4675 shall be distributed as provided in paragraph (2) of subdivision (a) of Section 4673.1, except prior to the distribution, the county may deduct those costs of maintaining the redemption and tax-defaulted property files, and those costs of administering and processing the claims for excess proceeds, that have not been recovered under any other provision of law.

(Amended by Stats. 1992, Ch. 523, Sec. 33.3. Effective January 1, 1993.)



4675

(a) Any party of interest in the property may file with the county a claim for the excess proceeds, in proportion to his or her interest held with others of equal priority in the property at the time of sale, at any time prior to the expiration of one year following the recordation of the tax collector s deed to the purchaser.

(b) After the property has been sold, a party of interest in the property at the time of the sale may assign his or her right to claim the excess proceeds only by a dated, written instrument that explicitly states that the right to claim the excess proceeds is being assigned, and only after each party to the proposed assignment has disclosed to each other party to the proposed assignment all facts of which he or she is aware relating to the value of the right that is being assigned. Any attempted assignment that does not comply with these requirements shall have no effect. This paragraph shall apply only with respect to assignments on or after the effective date of this paragraph.

(c) Any person or entity who in any way acts on behalf of, or in place of, any party of interest with respect to filing a claim for any excess proceeds shall submit proof with the claim that the amount and source of excess proceeds have been disclosed to the party of interest and that the party of interest has been advised of his or her right to file a claim for the excess proceeds on his or her own behalf directly with the county at no cost.

(d) The claims shall contain any information and proof deemed necessary by the board of supervisors to establish the claimant s rights to all or any portion of the excess proceeds.

(e) No sooner than one year following the recordation of the tax collector s deed to the purchaser, and if the excess proceeds have been claimed by any party of interest as provided herein, the excess proceeds shall be distributed on order of the board of supervisors to the parties of interest who have claimed the excess proceeds in the order of priority set forth in subdivisions (a) and (b). For the purposes of this article, parties of interest and their order of priority are:

(1) First, lienholders of record prior to the recordation of the tax deed to the purchaser in the order of their priority.

(2) Second, any person with title of record to all or any portion of the property prior to the recordation of the tax deed to the purchaser.

(f) In the event that a person with title of record is deceased at the time of the distribution of the excess proceeds, the heirs may submit an affidavit pursuant to Chapter 3 (commencing with Section 13100) of Part 1 of Division 8 of the Probate Code, to support their claim for excess proceeds.

(g) Any action or proceeding to review the decision of the board of supervisors shall be commenced within 90 days after the date of that decision of the board of supervisors.

(Amended by Stats. 2011, Ch. 352, Sec. 6. Effective January 1, 2012.)



4675.1

The board of supervisors of any county may, by resolution, authorize any county officers to perform on its behalf any act required or authorized to be performed by the board of supervisors under Section 4675.

The resolution shall enumerate the section, or those portions of the section, to which the authorization is to apply, and shall specify administrative rules and procedures concerning any act performed under the authorization.

The resolution shall require that the county auditor record each act performed under the authorization.

The resolution may provide for review by the board of supervisors of any act performed under the authorization, or for periodic reports to the board of supervisors of any or all acts performed under the authorization, or both.

(Added by Stats. 1978, Ch. 164.)



4676

(a) When excess proceeds from the sale of tax-defaulted property exceed one hundred fifty dollars ($150), the county shall provide notice of the right to claim the excess proceeds, as provided in this section.

(b) No later than 90 days after the sale of the property, the county shall mail written notice of the right to claim excess proceeds to the last known mailing address of parties of interest, as defined in Section 4675. The county shall make a reasonable effort to obtain the name and last known mailing address of parties of interest.

(c) If the last known address of a party of interest cannot be obtained, the county shall publish notice of the right to claim excess proceeds in a newspaper of general circulation in the county. Publication is not required if the cost to publish is equal to or greater than the amount of the excess proceeds. The notice shall be published once a week for three successive weeks and shall commence no later than 90 days after the sale of the property.

(d) The cost of obtaining the name and last known mailing address of parties of interest and of mailing or publishing the notices required under this section shall be deducted from the excess proceeds and shall be distributed to the county general fund.

(Amended by Stats. 2011, Ch. 352, Sec. 7. Effective January 1, 2012.)






CHAPTER 3. Alternative Method of Distribution of Tax Levies and Collections and of Tax Sale Proceeds

4701

(a) The Legislature hereby finds and declares that it is the purpose of this chapter to provide an alternative procedure for the distribution of property tax levies on the secured roll made by counties on their own behalf or as the tax-levying and tax-collecting agency for other political subdivisions. The Legislature further finds and declares that the object of this alternative procedure is to simplify the tax-levying and tax-apportioning process and to increase flexibility in the use of available cash resources.

(b) For purposes of this chapter only, the term secured roll may include the supplemental property tax roll as described in Chapter 3.5 (commencing with Section 75) of Part 0.5 of Division 1.

(Amended by Stats. 1998, Ch. 528, Sec. 2. Effective January 1, 1999.)



4702

(a) The procedure authorized by this chapter may be placed in effect in any county by resolution of the board of supervisors of that county adopted not later than July 15th of the fiscal year for which it is to first apply and shall thereafter remain in effect unless the board orders its discontinuance or unless, prior to the commencement of any subsequent fiscal year, the board receives a petition for its discontinuance joined in by resolutions duly adopted by the governing boards of not less than two-thirds of the participating revenue districts in the county, in which event the board shall order discontinuance of the procedure effective at the commencement of the subsequent fiscal year.

(b) Notwithstanding subdivision (a), for the 1993 94 and 1994 95 fiscal years only, the procedure authorized by this chapter may be placed in effect in any county by resolution of the board of supervisors of that county adopted not later than October 15 of the relevant fiscal year, and shall remain in effect unless otherwise discontinued in accordance with the provisions of this chapter.

(Amended by Stats. 1994, Ch. 1166, Sec. 7. Effective September 30, 1994.)



4702.5

In any county electing to follow the procedure authorized by this chapter the board of supervisors by resolution as specified in Section 4702 may extend, or discontinue, these procedures to assessments that are entered on the secured tax roll for the current year.

Upon adoption, assessments shall be apportioned in the same manner that taxes are apportioned under this chapter.

(Added by Stats. 1959, Ch. 482.)



4702.7

In any county electing to follow the procedure authorized by this chapter, the board of supervisors, by resolution adopted in accordance with Section 4702, after holding a public hearing on the matter, may discontinue those procedures with respect to any tax levying agency or assessment levying agency in the county if the rate of secured tax delinquency in that agency in any year exceeds 3 percent of the total of all taxes and assessments levied on the secured rolls in that agency.

(Amended by Stats. 1993, Ch. 130, Sec. 3. Effective July 19, 1993.)



4703

In each county that elects to adopt the procedure authorized by this chapter there is hereby created a tax losses reserve fund.

(a) The tax losses reserve fund shall be used exclusively, as hereinafter provided, to cover losses that may occur in the amount of tax liens as a result of special sales of tax-defaulted property. Whenever in any year the amount of the tax losses reserve fund has reached an amount equivalent to 1 percent of the total of all taxes and assessments levied on the secured roll for that year for participating entities in the county, the amounts hereinafter authorized to be credited to that fund may, for the remainder of that year, be credited to the county general fund.

(b) The auditor and treasurer shall keep apportioned tax resources accounts in a manner that the balance of amounts apportioned to funds on an accrual basis shall be known by both officers. In addition, the auditor shall keep secured taxes receivable accounts in a manner as to establish accountability for the amounts receivable on the secured tax rolls. Secured tax rolls, as used in this chapter, include delinquent rolls prescribed by Section 2627.

(Amended by Stats. 1995, Ch. 914, Sec. 5. Effective October 16, 1995.)



4703.2

(a) In any county electing to follow the procedure authorized by this chapter, the board of supervisors may, by October 31 of any fiscal year, on the recommendation of the county auditor, adopt a resolution electing to be governed by this section rather than the provisions of Section 4703. Upon adoption, a copy of this resolution shall be filed with the county auditor, the county treasurer, and the county tax collector. Except as otherwise provided in this subdivision, this election shall remain in effect each fiscal year unless the board of supervisors adopts another resolution by October 31 of a fiscal year electing to be governed instead by Section 4703. For the 1993 94 fiscal year only, the election to be governed by this section rather than Section 4703 may be made no later than January 15, 1994. For the 1994 95 fiscal year only, an election to be governed by this section rather than Section 4703 may be rescinded, upon the recommendation of the county auditor, by a resolution electing governance under Section 4703 that is adopted by the board of supervisors on any date during that fiscal year.

(b) In each county that elects to adopt the procedure authorized by this chapter and elects to be governed by this section rather than Section 4703 there shall be created a tax losses reserve fund.

(c) The tax losses reserve fund shall be used exclusively, as hereinafter provided, to cover losses that may occur in the amount of tax liens as a result of special sales of tax-defaulted property. In a county electing to be subject to this section rather than Section 4703, the tax losses reserve fund shall be maintained at not less than 25 percent of the total delinquent secured taxes and assessments for participating entities in the county as calculated at the end of the fiscal year. At the end of the fiscal year, amounts in the tax losses reserve fund that are in excess of 25 percent of the total delinquent secured taxes and assessments for participating entities in the county may be credited to the county general fund.

(d) The auditor and treasurer shall keep apportioned tax resources accounts in such a manner that the balance of amounts apportioned to funds on an accrual basis shall be known by both officers. In addition, the auditor shall keep secured taxes receivable accounts in such a manner as to establish accountability for the amounts receivable on the secured tax rolls. Secured tax rolls as used in this chapter include delinquent rolls prescribed by Section 2627.

(Amended by Stats. 1995, Ch. 914, Sec. 6. Effective October 16, 1995.)



4703.3

Notwithstanding any other provision of law, general, special, or local, if Orange County sells or assigns obligations arising out of delinquent assessments or taxes on the secured roll to a joint powers agency pursuant to Section 26220.5 of the Government Code, the Orange County Board of Supervisors may elect to transfer its tax losses reserve fund to the joint powers agency. The tax losses reserve fund shall be maintained by the joint powers agency according to Section 4703 or 4703.2, whichever is applicable, except that the tax losses reserve fund may both be used to cover losses that may occur in the amount of tax liens as a result of special sales of tax-defaulted property and, subject to agreements with bondholders, be pledged as a reserve for bonds issued by the joint powers agency to purchase the obligations arising out of delinquent assessments or taxes on the secured roll.

(Amended by Stats. 2006, Ch. 538, Sec. 613. Effective January 1, 2007.)



4704

In order to facilitate tax accounting in connection with the procedure authorized by this chapter each county which adopts the procedure shall enter tax-defaulted property on the rolls in the name of the assessee and extend taxes thereon in the name of the assessee. The amount so extended shall be used in the determination of the cost to redeem that property. If valuations of tax-defaulted property entered on the roll under the provisions of this section exceed 1 percent of the total, the valuations shall not be included by the county auditor in any statement of equalized assessed valuations which he or she may be required to make as the basis for the determination of a bond debt limitation.

(Amended by Stats. 1985, Ch. 316, Sec. 74.)



4705

(a) Upon completion of the tax roll as prescribed by Section 2152, the county auditor shall determine the total amount of taxes actually extended thereon for each fund for which a tax levy has been included. The amount so determined for each fund shall forthwith be apportioned to the credit of those funds on the accounts of the county auditor and county treasurer and the total thereof shall be entered on the apportioned tax resources accounts of both officers.

(b) Assessments entered on the secured tax roll shall be apportioned in the same manner if the board of supervisors has extended these procedures to assessments under Section 4702.5.

(c) Upon completion of the tax roll the auditor shall record the total amount due on the secured taxes receivable accounts.

(d) The board of supervisors shall provide which moneys in the county treasury, including but not limited to those credited to the tax losses reserve, shall be available to be drawn on to the extent of the amount of uncollected taxes credited to each fund for which a tax levy has been included, and those moneys may thereafter be drawn against in an amount not to exceed the amount of uncollected taxes credited to each fund for which a tax levy has been included in the same manner as if the amount credited had been collected. To the extent that moneys are so expended for a fund in advance of receipt of tax revenue therefor, the tax revenue may not be expended upon receipt. Moneys in the amount credited to the tax losses reserve, as well as tax revenues actually received for funds to the extent moneys have been expended therefor in advance of receipt, shall be available in the county treasury for payment for the same purposes and in the same amounts as the money advance was available prior to being advanced; provided however, that if the moneys so advanced were derived from the proceeds of the sale of bonds, including notes, certificates of participation, or other instruments evidencing indebtedness, authorized pursuant to subdivision (e) or otherwise permitted by law, or the investment of those amounts, then tax revenues actually received, including delinquent penalties, shall be used for the repayment of the bonds or the replenishment of any reserve fund for these bonds, or both.

(e) Any county that has elected to adopt the procedure authorized by this chapter is hereby authorized, in addition to any other financing permitted by law, to fund the procedure by the issuance of bonds payable from any delinquent taxes, assessments, and delinquent penalties in accordance with Chapter 6.6 (commencing with Section 54773) of Part 1 of Division 2 of Title 5 of the Government Code. Once the procedure authorized by this chapter is adopted, the obligation of the county to fund the procedure is an obligation imposed by law.

(Amended by Stats. 1994, Ch. 293, Sec. 5. Effective July 21, 1994.)



4706

Upon completion of the computation of delinquent penalties on unpaid first installments as prescribed by Section 2617 of this code the auditor shall record the additional amount due on the secured taxes receivable accounts. The auditor shall similarly record the accountability for delinquent penalties and costs computed and entered on unpaid second installments as prescribed by Section 2627 of this code.

(Amended by Stats. 1959, Ch. 482.)



4707

Should any tax or assessment which was apportioned at the time of levy be changed by correction, cancellation or refund authorized by Part 9 of Division 1 of this code, a pro rata adjustment for the amount of such change shall be made in each of the funds to which apportionment previously has been made. The total pro rata adjustments of amounts previously apportioned shall be entered on the apportioned tax resources accounts of the auditor and the treasurer. The total amount of the changes shall be entered on the secured taxes receivable accounts of the auditor.

(Amended by Stats. 1959, Ch. 482.)



4708

Amounts received on the secured tax roll for the current year shall be distributed on the accounts of the auditor and treasurer as follows:

(a) Any amounts levied but not apportioned to funds in the manner authorized by this chapter shall be distributed to the funds for which levied as prescribed in Chapter 1a of this part.

(b) Any amounts which were apportioned to funds at the time of the levy in the manner authorized by this chapter shall be distributed to the apportioned tax resources accounts.

(c) Amounts collected as costs shall be distributed to the county general fund.

(d) Amounts collected as delinquent penalties shall be distributed to the tax losses reserve fund.

The auditor shall record the total secured tax roll collections on his secured taxes receivable accounts.

(Amended by Stats. 1959, Ch. 482.)



4709

Upon completion of the delinquent roll as prescribed by Section 2627, the auditor shall verify the total thereof against his or her accounts. The auditor shall similarly verify against his or her accounts the total of the list of tax-defaulted property furnished him or her after the declaration date by the tax collector as prescribed by Section 3442.

The auditor shall adjust the secured taxes receivable accounts for the total amount of any adjustments on the secured tax rolls for delinquent penalties and costs which are no longer receivable as of the sale date under Section 4102.

(Amended by Stats. 1985, Ch. 316, Sec. 75.)



4710

After apportionment to the state of the amounts prescribed by Section 4656.5, amounts received for the redemption of tax-defaulted property shall be distributed as follows:

(a) Any amounts levied but not apportioned to funds at the time of levy in the manner authorized by this chapter and any redemption penalties collected on those amounts shall be distributed to funds as prescribed in Chapter 1c (commencing with Section 4656), except that assessments not apportioned previously shall be distributed to the funds for which levied.

(b) Any amounts which were apportioned to funds at the time of the levy in the manner authorized by this chapter shall be distributed to the apportioned tax resources accounts. The pro rata of redemption penalties or interest collected on any amounts levied but not apportioned to funds at the time of levy shall be distributed to the respective funds and the balance of redemption penalties or interest together with delinquency penalties shall be apportioned to the tax losses reserve fund.

(c) Amounts collected as costs shall be distributed to a restricted county fund to be allocated only for the following purposes:

(1) Updating and improving information with respect to delinquent taxes.

(2) Redemption systems.

(3) Monthly settlements with the auditor pursuant to Section 4108.

(4) The collection of taxes by the tax collector.

The total amount collected on the secured tax roll shall be entered on the secured taxes receivable accounts.

(Amended by Stats. 1995, Ch. 527, Sec. 12. Effective January 1, 1996.)



4711

The proceeds of the sale of tax-defaulted property deposited in the delinquent tax sale trust fund shall be distributed as provided in Chapter 1.3 (commencing with Section 4671). However, the taxes and assessments which constitute the amounts required to redeem the tax-defaulted property shall, for the purposes of this chapter, be distributed as follows:

(a) The amount available for distribution shall be prorated on the basis of those taxes and assessments between apportioned levies and unapportioned levies.

(b) The pro rata share for unapportioned levies shall be prorated between the amount of tax levies and the amount of assessment levies. The pro rata share for unapportioned tax levies shall be distributed to funds on the basis prescribed in Chapter 1.3 (commencing with Section 4671). The pro rata share for unapportioned assessment levies shall be distributed to the assessment funds on the basis prescribed in subdivision (a) of Section 4710.

(c) The pro rata share for apportioned levies shall be distributed to the tax losses reserve fund.

The amount canceled by the sale shall be entered on the secured taxes receivable accounts. Any canceled amounts which were apportioned at the time of levy in the manner authorized by this chapter shall be entered on the apportioned tax resources accounts, and this cancellation shall be borne by the tax losses reserve fund.

(Amended by Stats. 1985, Ch. 316, Sec. 77.)



4713

In any county electing to follow the procedure authorized by this chapter the tax collector and auditor, or either of them, upon approval of the county treasurer, may determine by analysis of the abstract of delinquencies the amounts included therein by the original tax and assessment levies for each fund, and, on the basis of such determination, the treasurer and auditor may forthwith enter the total tax levy on the apportioned tax resources accounts and apportion to each fund for which taxes were levied 95 percent of the fund amounts so determined. The remaining 5 percent of the tax amounts shall be apportioned to the tax losses reserve fund. These apportionments shall constitute a full liquidation of the share of each fund in the liens for delinquent taxes appearing on the abstract list and any amounts thereafter received through redemption or sale of the property shall be apportioned in the manner prescribed by Sections 4708, 4710, and 4711 for years in which the procedure authorized by this chapter has been in effect.

(Amended by Stats. 1985, Ch. 316, Sec. 79.)



4713.5

In any county electing under both Sections 4702 and 4702.5 to follow the procedures authorized by this chapter the tax collector and auditor, or either of them, upon the approval of the county treasurer may apportion assessment levies in the same manner that Section 4713 provides for tax levies except that each fund for which assessments were levied shall be apportioned 100 percent of the assessment levies so determined. Such apportionments shall constitute a full liquidation of the share of each fund in the liens for delinquent assessments appearing on the abstract list and any amounts thereafter received through redemption, sale or rental of the property shall be apportioned in the manner prescribed by Sections 4708, 4710, 4711 and 4712 for years in which the procedure authorized by this chapter has been in effect.

(Amended by Stats. 1974, Ch. 1101.)



4714

Taxing agencies for which the county levies and collects taxes but for which the county treasury is not the legal depositary may be limited in their withdrawals from the county treasury to amounts proportionate with actual tax collections by the county within their taxing areas.

(Added by Stats. 1949, Ch. 1370.)



4715

This chapter shall have no application to tax levies made by counties on behalf of public districts for which the county treasury is not the legal depositary unless agreed to by a resolution of the governing board of the public district and the board of supervisors of the county, adopted in accordance with Section 4702 for the fiscal year in which this procedure is to apply to that public district.

(Amended by Stats. 1993, Ch. 130, Sec. 4. Effective July 19, 1993.)



4716

There shall, notwithstanding any other provision of this chapter, be distributed to each fund not less than the amount which must under the Constitution be distributed thereto.

(Added by Stats. 1949, Ch. 1370.)



4717

If a tax payment which is insufficient to cover the amount of taxes due and payable is received by the tax collector of a county that has elected to follow the procedure authorized by this chapter, the tax collector shall place the tax payment in a trust fund and immediately notify the taxpayer of the deficiency.

In the case of a deficiency in the payment of secured taxes, the taxpayer may pay the balance due until the date on which the property becomes tax defaulted by operation of law. If payment of the balance due is not received on or before that date, the insufficient payment shall be returned to the taxpayer, and shall become tax defaulted in the usual manner as provided in this code.

In the case of a deficiency in the payment of unsecured taxes, the taxpayer may pay the balance due within six months after the date of the insufficient payment. If payment of the balance due is not made within that time, the tax collector or other officer collecting unsecured taxes shall credit the amount of the insufficient payment on the unsecured roll.

If payment of the balance due is made within the time specified in this section, any delinquent penalty which attaches by operation of law shall be computed only upon the additional amount required to bring the payment to a nondelinquent status.

The county auditor shall make the necessary adjustments in the tax rolls and in the tax and penalty charges.

The tax collector may accept payments which are within ten dollars ($10) of the tax due as payment in full. The auditor or controller shall prescribe methods for accounting and adjusting their accounts in this matter.

The provisions of this section shall become effective in any county when authorized by resolution adopted by majority vote of the board of supervisors of the county.

(Amended by Stats. 1985, Ch. 316, Sec. 80.)









PART 9. CORRECTIONS, CANCELLATIONS, AND REFUNDS

CHAPTER 1. General Provisions

4801

As used in this part, taxes includes assessments collected at the same time and in the same manner as county taxes.

(Enacted by Stats. 1939, Ch. 154.)



4802

As used in this part, district attorney means the civil legal adviser of the board of supervisors.

(Enacted by Stats. 1939, Ch. 154.)



4804

The board of supervisors of any county may, by resolution, authorize the county administrative officer, or the county legal advisor, or the county auditor, or any other county officer, or a specified group of any county officers acting as a committee, to perform in its behalf any act required or authorized to be performed by the board of supervisors under this part, if such act is not imposed upon the board of supervisors by the Constitution.

The resolution may, at the request of the county legal advisor, provide for a waiver of the requirement for the written consent of the county legal advisor in any act performed under the provisions of this section.

The resolution shall enumerate those sections or subdivisions, or those portions of sections or subdivisions, to which the authorization is to apply, and shall specify administrative rules and procedures concerning any act performed under the authorization.

The resolution shall require that the county auditor record each act performed under the authorization.

The resolution may provide for review by the board of supervisors of any act performed under the authorization, or for periodic reports to the board of supervisors of any or all acts performed under the authorization, or both.

(Added by Stats. 1969, Ch. 130.)



4806

No refund shall be made under Chapter 5 of this part, nor shall any action be hereafter commenced nor shall any action heretofore commenced be further prosecuted for the recovery, of any tax voluntarily paid which was levied prior to January 1, 1939, claimed to be erroneous or illegal, by reason of errors, omissions or illegalities in preparing, transmitting, computing, determining or fixing the budget or the tax rate or rates of any county, city and county, school district, municipal corporation or other public corporation, or political subdivision, in any case in which the taxes collected from such erroneous or illegal levy have been applied in the next or any succeeding fiscal year to reduce the tax levy for such year, or have been expended, appropriated, or applied for a public purpose.

For the purposes of this section, the mere payment of a tax under protest shall not be deemed to constitute such payment an involuntary payment.

(Added by Stats. 1939, Ch. 159.)



4807

No injunction or writ of mandate or other legal or equitable process shall issue in any suit, action, or proceeding in any court against any county, municipality, or district, or any officer thereof, to prevent or enjoin the collection of property taxes sought to be collected. In the case of a collection of taxes pursuant to a bankruptcy proceeding, the county may request a reasonable amount of attorney s fees.

(Amended by Stats. 1998, Ch. 497, Sec. 25. Effective January 1, 1999.)



4808

Notwithstanding any provision of law to the contrary, any taxpayer may, no later than 30 days after the delinquency date of a property tax bill or any installment thereof, seek declaratory relief in the superior court in the county in which the property is located alleging that the locally assessed property taxes have been illegally or unconstitutionally assessed or collected or are to be so assessed or collected.

Any action alleging an illegal or unconstitutional method of valuation or similar matter shall name as respondent the assessor of the county in which the property is located. An action alleging an unconstitutional or illegal tax rate shall name as respondent the auditor-controller of such county. In the event the action involves the validity of a rule or regulation adopted by the State Board of Equalization, the board shall be named as a respondent. The relief granted pursuant to this section shall be limited to a declaration that the taxes assessed or collected or to be assessed or collected are unconstitutional or otherwise legally invalid.

This section shall not be interpreted to allow a taxpayer to postpone payment of property taxes pending the decision of the court. All assessment and collection provisions of this division shall continue to apply to properties affected by this section.

This section shall be applicable only in instances where the alleged illegal or unconstitutional assessment or collection occurs as the direct result of a change in administrative regulations or statutory or constitutional law that became effective not more than 12 months prior to the date the action is initiated by the taxpayer.

The procedure for obtaining a declaratory relief judgment under this section shall be the same as that used to obtain a writ of mandate.

(Added by Stats. 1981, Ch. 550, Sec. 1.)






CHAPTER 2. Corrections

ARTICLE 1. Generally

4831

Incorrect entries on a roll may be corrected under this article as follows:

(a) (1) Any error or omission not involving the exercise of assessor value judgment may be corrected within four years after the making of the assessment being corrected.

(2) Notwithstanding paragraph (1), the four-year limit shall not apply to escape assessments caused by the assessee s failure to report the information required by Article 2 (commencing with Section 441) of Chapter 3 of Part 2.

(b) Any error or omission not involving the exercise of assessor value judgment that is discovered as a result of any audit may be corrected within six months after the completion of the audit.

(c) Any error or omission involving the exercise of assessor value judgment that arises solely from a failure to reflect a decline in the taxable value of real property, floating homes subject to taxation pursuant to Section 229, and manufactured homes subject to taxation under Part 13 (commencing with Section 5800), as required by paragraph (2) of subdivision (a) of Section 51 shall only be corrected within one year after the making of the assessment that is being corrected.

(d) Taxes that are not a lien or charge on the property assessed may be transferred from the secured roll to the unsecured roll of the corresponding year by the county auditor. These taxes shall be collected in the same manner as other delinquent taxes on the unsecured roll and shall be subject to delinquent penalties in the same manner as taxes transferred to the unsecured roll under Section 5090. The statute of limitations for the collection of those taxes shall commence to run from the date of transfer.

(Amended by Stats. 2011, Ch. 351, Sec. 18. Effective January 1, 2012.)



4831.5

When it can be ascertained by the assessor from an audit of an assessee s books of account or other papers that there has been a defect of description or clerical error of the assessee in his property statement or in other information or records furnished to the assessor which caused the assessor to assess taxable tangible property which should not have been assessed or to assess it at a substantially higher valuation than he would have entered on the roll if the information had been correctly furnished to the assessor, the error on the roll may be corrected under this article at any time after the roll is delivered to the auditor by the clerk of the county board and within the time allowed for assessing property which has escaped assessment as provided in Sections 532 and 532. 1. The extent and character of the change to be made on the roll shall be certified to the auditor by the assessor.

(Amended by Stats. 1983, Ch. 1224, Sec. 31.5.)



4832

Clerical errors of the auditor on the roll may be corrected under this article at any time before the report is sent to the Controller pursuant to Section 3440, or the summary statement is sent to the Controller pursuant to Section 3446, showing in detail the tax-defaulted property.

(Amended by Stats. 1985, Ch. 316, Sec. 82.)



4832.1

If the amount of any tax or special assessment is understated on the roll by five dollars ($5) or less due to clerical error of the auditor, the amount by which such tax or special assessment is understated may be canceled by the auditor. After cancellation by the auditor, the amount appearing on the roll shall in each instance be deemed the correct amount of that tax or special assessment for all purposes and upon payment of that amount the tax collector shall show the tax or special assessment as paid in full. The auditor need not note the cancellation on the roll. Whenever a portion of the rate of any tax or special assessment is canceled in the manner provided by this section, written consent of any city attorney shall not be required.

(Amended by Stats. 1991, Ch. 532, Sec. 36.)



4833.1

(a) Notwithstanding Section 2610.5, in the case of corrections made to the roll pursuant to Section 1646.1, where a taxpayer has failed to pay an amount of tax computed upon assessed value that is the subject of a pending assessment appeal, the relief from penalties shall apply only to the difference between the county board s final determination of value and the value on the assessment roll for the fiscal year covered by the application. For purposes of this section, county board means either a county board of supervisors that meets as a county board of equalization or an assessment appeals board.

(b) The county board shall cause notice of the requirements of this section to be mailed to each taxpayer or to be presented to each taxpayer upon filing an application for reduction in assessment with the county board if that taxpayer will be impacted by the penalty provisions of this section.

(c) For any taxpayer who has paid at least 80 percent of the amount of tax finally determined due by the county board within 60 days of mailing or presentation of the notice prescribed in subdivision (b), the tax collector shall accept payment of the balance of the tax due without penalties or interest.

(d) This section shall apply only to those properties upon which an application for reduction in assessment is pending before the county board on the effective date of the act adding this section or those applications for reduction in assessment that are filed with the county board after the effective date of the act adding this section.

(e) This section shall only become operative if the board of supervisors of a county, with the approval of the county s tax collector and the county s auditor, adopts a resolution or ordinance approving this section.

(Added by Stats. 1994, Ch. 856, Sec. 2. Effective September 27, 1994.)



4834

Corrections authorized under this article shall be made by the auditor.

(Amended by Stats. 1991, Ch. 532, Sec. 37.)



4834.5

Clerical errors on the delinquent roll may be corrected by the tax collector at any time before the county has disposed of the property. This section shall be construed as an additional procedure to that set forth in Sections 4946 to 4948, inclusive.

(Amended by Stats. 1991, Ch. 532, Sec. 38.)



4835

If the correction will decrease the amount of unpaid taxes, the consent of the board of supervisors is necessary to the correction.

(Amended by Stats. 1980, Ch. 411, Sec. 45. Effective July 11, 1980. Operative January 1, 1981, by Sec. 51 of Ch. 411.)



4836

(a) If the correction will result in a reduction of an assessment that would entitle the assessee to a refund, the auditor shall either process the refund or notify the assessee in writing of the requirements for obtaining a refund pursuant to Section 5097. The notice shall state that the assessee is entitled to a refund and that a claim for a refund shall be filed, pursuant to Section 5097, within 60 days of the date of the notice. Notwithstanding Section 5097, a claim for a refund shall be deemed timely filed if it is filed within 60 days of the date of the notice.

(b) If the correction will increase the amount of unpaid taxes, the assessor shall notify the assessee of the procedure for obtaining review by the county board under Section 1605 and the procedure for applying for cancellation under Section 4986.

(Amended by Stats. 2008, Ch. 329, Sec. 1. Effective January 1, 2009.)



4836.5

In the event any correction authorized under this article has the effect of increasing the assessment, the auditor shall apply a tax rate to that increase at whatever tax rate was in existence in the year in which the error was made and shall apply the assessment ratio that was in existence in the year in which the error was made. All increased amounts of taxes shall be entered on the roll prepared or being prepared for the current assessment year and shall thereafter be treated and collected like other taxes on the roll. After the lien date, and with the approval of the tax collector, the increase may be added to the current roll being collected. However, if the correction affects taxes on the secured roll for any year and subsequent to the entry of the original assessment but prior to the date of the correction the real property on which the taxes constitute a lien has been transferred or conveyed to a bona fide purchaser for value or becomes subject to a bona fide encumbrance for value, the increased amount of taxes shall not create, impose or constitute a lien on the real property and shall be entered on the unsecured roll in the name of the assessee at the time the error was made and shall thereafter be treated and collected like other taxes on the roll.

The entry on the unsecured roll shall be followed with Correction to account or Parcel Number ____ for the 19_ _ assessment year pursuant to Section(s) ____ of the Revenue and Taxation Code. The foregoing entry may be made on a document separate from the roll if reference is made on the roll to the document wherein the entry is made.

(Amended by Stats. 1997, Ch. 546, Sec. 10. Effective January 1, 1998.)



4837

The date and nature of the correction shall be entered on the roll on which the error was made or on the delinquent abstract prepared therefrom opposite the description of property; provided, however, that where the correction is to a prior year s roll and results in an increase in taxes, if the delinquent tax abstract prepared from such roll does not list that parcel or account, the correctional entry to the delinquent abstract may be made by insertion therein of a new sheet containing the information required to be set forth by Section 4372 and the date and nature of the correction. The written authority for the correction shall be filed and preserved by the auditor as a public record. The auditor shall make any necessary changes in accounts with the tax collector.

(Amended by Stats. 1973, Ch. 1190.)



4837.5

(a) Notwithstanding any other provision of law, taxes due, whether secured or unsecured, on escape assessments for prior fiscal years may be paid over a four-year period at the option of the assessee if: (1) the additional tax is over five hundred dollars ($500), and (2) a written request for installment payment is filed by the assessee with the tax collector prior to the time the second installment of taxes on the secured roll becomes delinquent, or by the last day of the month following the month in which the tax bill is mailed, whichever is later. The tax collector shall include with the property tax bill a notice of the payment provisions of this section. For unsecured taxes, the written request for installment payment shall be filed with the tax collector prior to the date on which those taxes become delinquent.

(b) If payment by installments is requested, 20 percent or more of the tax shall be paid no later than the deadline for filing the written request. The current taxes and prior year taxes with penalties and costs thereon shall be paid with or prior to the initial installment payment. In each succeeding fiscal year, the assessee shall pay, before the delinquency date of the second installment of current taxes on the secured roll, all current year taxes, and a sum at least sufficient to reduce the outstanding balance of the tax by 20 percent of the original amount. In the case of unsecured taxes, the required annual installment shall be paid on or before August 31.

(c) Interest at the rate of three-fourths of 1 percent per month, starting with the month following the date of the deadline for filing the written request, shall be applied to the outstanding balance, on the first day of the month, if the escape or underassessment was due, in whole or in part, to the error, omission, or other fault of the assessee. If the first day of any month falls on a Saturday, Sunday, or legal holiday, the next additional three-fourths of one percent of interest shall be applied to the outstanding balance on the next business day.

(d) No additional penalties shall be charged as long as installment payments are made timely; and, in the case of secured taxes, as long as all payments are made timely, an affidavit regarding the property shall not be published pursuant to Section 3371.

(e) If any installment is not paid timely, or if the property on the secured roll becomes tax defaulted, or if the property changes ownership, or if taxes for the property on the unsecured roll are not paid before becoming delinquent, the balance of the tax remaining to be paid shall immediately become due and payable, and no further installment payments for that escape assessment or correction shall be authorized. The tax collector shall inform the auditor of the defaulted, off-roll installment plan and of the delinquent amount remaining unpaid. With regard to property on the secured roll that has not become tax defaulted, or property on the unsecured roll that has not become delinquent, in the event the payment is missed at the time the second or subsequent installment is due and the assessee or agent of the assessee can, by substantial evidence, convince the tax collector that the payment was not made through any fault of the assessee, the tax collector may reinstate the account upon receipt of a payment in an amount reflecting the installment plus interest under subdivision (c) to the date of reinstatement, provided that the payment is physically received by the tax collector prior to the time the property becomes tax defaulted or prior to June 30 of the current fiscal year, whichever occurs earlier.

(f) The auditor shall add the unpaid balance, plus all penalties and costs thereon, to the current roll, adjust the tax collector s charge accordingly, and the remaining balance of the tax shall become subject to all of the provisions of this division applicable to delinquent taxes.

(g) The tax collector shall maintain records listing the current status of all the installment accounts authorized under this section. The status of each installment account shall be entered on the current roll and the tax collector may file for record with the county recorder a certificate pursuant to Section 2191.3.

(h) When the installment account is paid in full before 5 p.m. on June 30 of the year in which the account has become defaulted and the tax collector has filed for record a certificate of lien, the tax collector shall also file for record a release of that lien. Where the account is not paid in full until after June 30 of the year in which the account became defaulted, the filings of the certificates of lien and release of lien shall be subject to recording fees charged to the taxpayer.

(i) The tax collector may establish a fee for the actual cost of processing a request to pay escaped assessments in installments.

(Amended by Stats. 1999, Ch. 941, Sec. 30. Effective January 1, 2000.)



4838

If the roll of any taxing agency in course of preparation is lost or destroyed because of public calamity and is reconstructed from available data, at any time before the declaration of default the assessor may correct any erroneous assessment. The assessor shall:

(a) Send certified notices of the correction to the tax collector, the auditor, and the Controller.

(b) Enter opposite the description of property on the roll the date and nature of the correction.

(Amended by Stats. 1985, Ch. 316, Sec. 85.)



4839.1

If tax-defaulted property has been erroneously redeclared tax defaulted, or if property subject to a power of sale pursuant to Section 3691 has been erroneously redeclared tax defaulted or subject to a power of sale, the erroneous declarations may be canceled on the order of the board of supervisors.

(Amended by Stats. 1985, Ch. 316, Sec. 87.)



4840

On receipt of satisfactory, verified, written evidence that taxes have been entered on the secured roll as a lien on real property on which they are not legally a lien, the assessor shall transmit the evidence and his or her cancellation to the auditor. On direction of the board of supervisors, the auditor shall cancel the entry as a lien on that real property and reenter such taxes as follows:

(a) If the assessee has real property sufficient, in the assessor s opinion, to secure the payment of the taxes, as a lien on real property.

(b) Where there is not sufficient real property to secure the taxes:

(1) If it is state-assessed property, on the secured roll.

(2) In all other cases, on the unsecured roll.

(Amended by Stats. 1991, Ch. 532, Sec. 41.)



4841

If any error or defect has been carried into any publication, the publication may be republished as amended, or notice of the correction may be given in a supplementary publication.

(Enacted by Stats. 1939, Ch. 154.)



4842

(a) If the error or defect is discovered after the time required for the original publication, the publication may be republished within 60 days of the original time period required. The republication shall not adversely affect the right of a taxpayer, assessee, or other private party in a material way.

(b) The republication shall be made for not less than one week.

(Amended by Stats. 2011, Ch. 352, Sec. 8. Effective January 1, 2012.)






ARTICLE 2. Errors on the Board Roll

4876

When it can be ascertained from any roll or from any papers of the board what was intended or what should have been assessed, defects in description or form or clerical errors of the board in assessing state-assessed property or other errors of the board not involving the exercise of judgment as to value which result in the entry on the roll of assessed values other than those intended by the board may be corrected by the board under this article at any time within four years after the assessment was made or within the period for which a waiver is given pursuant to Section 868.

(Amended by Stats. 1983, Ch. 1281, Sec. 31. Effective September 30, 1983.)



4876.5

When it can be ascertained by the board from an audit of an assessee s books of account or other papers that the property of the assessee was incorrectly valued or misclassified for any cause, then to the extent that this error caused the board to assess taxable tangible property which should not have been assessed or to assess it at a higher valuation than the board would have entered on the roll if the error had not occurred, the roll may be corrected under this article at any time within four years after the assessment was made or within the period for which a waiver is given pursuant to Section 868.

(Amended by Stats. 1983, Ch. 1281, Sec. 32. Effective September 30, 1983.)



4877

If the correction will increase the amount of taxes due, the board shall give the assessee opportunity for a hearing after at least five days notice at which he may present his objections to the change. The board s decision is final.

(Enacted by Stats. 1939, Ch. 154.)



4878

The date and nature of the correction shall be entered in the records of the board.

(Enacted by Stats. 1939, Ch. 154.)



4879

The board shall transmit a statement of the correction of the assessment to the auditor of the county or city in which the property is located.

(Enacted by Stats. 1939, Ch. 154.)



4880

The auditor shall enter the correction on the roll of the county or city opposite the description of property, and shall file and preserve the statement of the correction as a public record. The auditor shall make any necessary changes in his account with the tax collector.

(Amended by Stats. 1943, Ch. 409.)






ARTICLE 3. Incorrect Application of Payments

4911

(a) If an assessee or agent of the assessee, by mistake, pays the tax on other than the property intended and by substantial evidence convinces the tax collector that the payment was intended for another property, the tax collector shall cancel the credit on the unintended property and transfer the payment to the property intended as prescribed in this article at any time before a guaranty or certificate of title issues respecting the unintended property and before two years have elapsed since the date of payment.

(b) If through no fault of the assessee or agent of the assessee, a tax payment is credited to property other than the property intended and the taxpayer by substantial evidence convinces the tax collector that the payment should have been credited to another property, the tax collector shall cancel the credit on the unintended property and transfer the payment to the property intended as prescribed in this article at any time before a guaranty or certificate of title issues respecting the unintended property and before two years have elapsed since the date of the payment.

(c) If any person mistakenly pays an amount of tax and there is no property of that person in the county to which that payment properly applies, the tax collector shall, by being convinced upon substantial evidence that the payment was a mistake, cancel the payment and return the amount paid to that person, as prescribed in this article at any time before a guaranty or certificate of title issues respecting the unintended property and before two years have elapsed since the date of the payment.

(d) The county shall transfer a payment pursuant to subdivision (a) or return a payment pursuant to subdivision (c) within 60 days of the later of the date of the county verifying that the payment was paid by mistake or the date the payment is not subject to chargeback, dishonor, or reversal, or shall pay interest as prescribed in subdivision (e).

(e) If a refund to an assessee or agent of the assessee is created as a result of subdivision (a) or (c), interest as prescribed by Section 5151 shall not be paid. However, if the refund was not issued within 60 days of the county verification of the refund or credit due, interest shall be paid from the date of verification.

(Amended by Stats. 2011, Ch. 352, Sec. 9. Effective January 1, 2012.)



4911.1

(a) If through no fault of the assessee or agent of the assessee a tax payment is credited to property other than the property intended and after a guaranty or certificate of title issues respecting the unintended property, the taxpayer by substantial evidence convinces the tax collector that the payment should have been credited to another property, the tax collector shall transfer the payment in full to the property intended, and shall cancel the credit on the unintended property. In the event a transfer of payment is made, the person owning the unintended property immediately before issuance of the guaranty or certificate of title shall be personally liable for the amount so transferred that shall be collected in the manner specified for the collection of taxes on the unsecured roll.

(b) If any person mistakenly pays an amount of tax on a property after a guaranty of certificate of title has been issued and there is no other property of that person in the county to which that payment properly applies, the tax collector shall, upon being convinced upon substantial evidence that the payment was a mistake, cancel the payment and return the amount paid to that person. Upon cancellation of the payment, the person owning the property immediately before issuance of the guaranty or certificate of title shall be personally liable for the subject tax amount, which shall be collected in the matter specified for the collection of taxes on the unsecured tax roll.

(Amended by Stats. 2001, Ch. 121, Sec. 9. Effective January 1, 2002.)



4912

The property owner shall sign and file with the tax collector a verified cancellation voucher containing complete details of the transaction. If the transfer is made the voucher shall be preserved as a public record and reference to it shall be entered on the roll opposite the unintended property.

(Enacted by Stats. 1939, Ch. 154.)



4913

If a credit is canceled on unintended property, the tax collector shall notify the assessee or agent of the assessee of the unintended property by registered mail at his last known address respecting the proposed transfer.

If the credit on the unintended property is canceled and transferred pursuant to Section 4911.1, the tax collector shall inform the person owning the unintended property immediately before issuance of the guaranty or certificate of title that the credit has been canceled and transferred and the person so notified shall be personally liable for the amount so transferred which shall be collected in the manner specified for the collection of taxes on the unsecured roll.

(Amended by Stats. 1967, Ch. 1365.)



4914

The notice shall state that the owner of the unintended property may within ten days after the mailing demand a hearing by the board of supervisors. If made, the demand shall be in duplicate and one copy shall be filed with the tax collector. The board of supervisors shall set a time for the hearing and its decision on the transfer is final.

(Enacted by Stats. 1939, Ch. 154.)



4915

If the amount paid is less than the amount due on the property intended, the balance of the amount due shall be paid before the transfer is made.

(Enacted by Stats. 1939, Ch. 154.)



4916

If the amount paid exceeds the amount due on the property intended, the applicant is entitled to a refund of the excess in the same manner as an overcollection of tax is refunded; provided, however, that if the refund is made within 90 days after the date of payment it may be made by the tax collector.

(Amended by Stats. 1965, Ch. 351.)






ARTICLE 4. Incorrect Application of Payment on Redemption

4920

(a) This article shall be applicable only if all of the requirements of either of the following are met:

(1) (A) By substantial evidence, a redemptioner convinces the tax collector that money paid by him or her in redemption of any property or for the use of any property pursuant to Chapter 3 (commencing with Section 4186) of Part 7 was intended by him or her to be paid in connection with any other property or that the payment was, without his or her fault, credited to unintended property.

(B) The right of redemption has not terminated on the property in connection with which the payment was intended.

(C) Two years have not elapsed since the date of the payment.

(D) Since the date of payment, the property has not been transferred or conveyed to a bona fide purchaser for value or become subject to a bona fide encumbrancer for value.

(2) (A) By substantial evidence, a redemptioner convinces the tax collector that money paid by him or her in redemption of any property or for the use of any property pursuant to Chapter 3 (commencing with Section 4186) of Part 7 was, without his or her fault, credited to unintended property.

(B) The right of redemption has not terminated on the property in connection with which the payment was intended.

(C) Two years have not elapsed since the date of the payment.

(D) Since the date of payment, the property has been transferred or conveyed to a bona fide purchaser for value or become subject to a bona fide encumbrancer for value.

(b) (1) When the requirements of paragraph (1) of subdivision (a) are met, the tax collector shall transfer the payment to the property in connection with which the payment was intended, and in case the payment caused the redemption of the property in connection with which the payment was not intended, cancel the redemption of that property.

(2) When the requirements of paragraph (2) of subdivision (a) are met, the tax collector shall transfer the payment to the property in connection with which the payment was intended to be made, and shall cancel the credit on the unintended property immediately before issuance of the guaranty or certificate shall be personally liable for the amount so transferred which shall be collected in the manner specified for the collection of taxes on the unsecured roll.

(Amended by Stats. 1996, Ch. 699, Sec. 11. Effective January 1, 1997.)



4921

The redemptioner shall sign and file with the tax collector a verified statement containing complete details of the transaction. If the transfer is made the voucher shall be preserved as a public record and reference to it shall be entered on the delinquent roll opposite the unintended property.

(Amended by Stats. 1974, Ch. 1101.)



4922

If a credit is canceled on unintended property, the tax collector shall notify the assessee or agent of the assessee of the unintended property by registered mail at his last known address respecting the proposed transfer, or if no address is known, at the county seat. Assessee as used in this section refers to the assessee as shown on the last roll on which the unintended property appears.

If a credit on unintended property is canceled and transferred pursuant to subdivision (b) of Section 4920, the tax collector shall inform the person owning the property immediately before issuance of the guaranty or certificate of title that the credit has been canceled and transferred and the person so notified shall be personally liable for the amount so transferred which shall be collected in the manner specified for the collection of taxes on the unsecured roll.

(Amended by Stats. 1974, Ch. 1101.)



4923

The notice shall state that the last assessee of the property in connection with which payment may be transferred pursuant to this article, may within 10 days after the mailing demand a hearing by the board of supervisors. If made, the demand shall be in duplicate and one copy shall be filed with the tax collector. The board of supervisors shall set a time for the hearing and its decision on the matter is final.

(Amended by Stats. 1974, Ch. 1101.)



4924

If the amount paid by the redemptioner is less than the amount necessary to redeem the property intended or less than the amount required to be paid for the use of the property pursuant to Chapter 3 of Part 7 of this division, the balance of the amount due shall be paid before the transfer is made.

(Added by Stats. 1945, Ch. 1011.)



4925

If the amount paid by the redemptioner exceeds the amount necessary to redeem the property intended or more than the amount required to be paid for the use of the property pursuant to Chapter 3 of Part 7 of this division the applicant is entitled to a refund of the excess which shall be paid in the same manner as an overcollection of tax is refunded; provided, however, that if the refund is made within 90 days after the date of payment it may be made by the tax collector.

(Amended by Stats. 1974, Ch. 1101.)









CHAPTER 3. Enforcement of Tax After Erroneous Proceedings

4946

All or any portion of any uncollected tax, penalty, or costs, heretofore or hereafter levied, may on satisfactory proof submitted by the tax collector be canceled by the auditor on order of the board of supervisors upon a showing that the collection of the delinquent tax can not be enforced because of any errors in description, assessment, equalization, levy, or any other proceeding. If all or any portion of the property was taxable for the year or years for which the cancellation is made, the clerk shall send a notice to the last assessee of the property respecting the cancellation. A similar notice shall be sent to the last assessee, except that the grounds of cancellation need not be stated, in the event that any tax, penalty, or costs, or any portion thereof, is ordered canceled or held void or ordered refunded by a final judgment of a court of competent jurisdiction.

(Amended by Stats. 1993, Ch. 1187, Sec. 27. Effective January 1, 1994.)



4947

The notice shall state:

(a) The grounds of cancellation;

(b) That collection of the tax for the year for which cancellation was made will be enforced unless cause is shown why such action should not be taken;

(c) That the assessee may demand a hearing by the board of supervisors within ten days after the notice is sent.

If demanded, the board of supervisors shall set a time for the hearing and its decision is final as to whether or not collection of the tax should be enforced. If any portion of the property was taxable for the year for which cancellation is made, the board of supervisors shall order collection of the corrected tax for the year for which cancellation was made.

(Added by Stats. 1939, Ch. 1012.)



4948

If the board of supervisors orders that collection of the tax should be enforced, the assessor shall assess the property at its value on the lien date of the year for which cancellation was made.

The property shall be entered on the roll prepared or being prepared in the assessment year when the cancellation is made. The entry shall be followed with Taxes canceled for year 19_ and collection ordered enforced by Board of Supervisors ____ 19_.

The amount charged against the property on the roll on which it is entered shall be the corrected tax for the year for which the cancellation was made. No penalties or other charges shall be charged on this assessment except those which may attach to other property assessed for the year in which this property is placed on the roll. If the tax rate for the year for which the cancellation is made has not been held invalid by a court, the tax rate to be applied shall be the rate fixed for such year. If the tax rate or any portion of it has been held invalid by a final judgment of a court, the corrected tax shall be determined by the auditor by applying all such judgments in the manner prescribed by the Controller.

Any revenue received on this assessment for the year for which cancellation is made shall be treated like revenue received from delinquent taxes for such year.

The collection of the tax shall be enforced in the same manner as the tax on other property on the roll on which it is entered.

(Amended by Stats. 1943, Ch. 409.)






CHAPTER 4. Cancellations

ARTICLE 1. Generally

4985

Any delinquent penalty, cost, redemption penalty, interest, or redemption fee, heretofore or hereafter attached, shall upon satisfactory proof submitted by the tax collector, the auditor, or the assessor, be canceled by the auditor upon a showing that the delinquent penalty, cost, redemption penalty, interest, or redemption fee has attached because of either of the following:

(a) An error of the tax collector, the auditor, or the assessor.

(b)They were unable to complete valid procedures initiated prior to the delinquency date. The collection shall be made upon the further showing that payment of the corrected or additional amount was made within 30 days from the date that the correction was entered on the roll or abstract record.

(Amended by Stats. 1999, Ch. 941, Sec. 31. Effective January 1, 2000.)



4985.1

In charter counties with a population of over 1,300,000, all or a portion of the duties imposed upon the auditor pursuant to Section 4985 may, upon approval of the auditor and by resolution of the board of supervisors, be transferred to the tax collector.

The tax collector shall make a report to the auditor in the manner prescribed by the auditor of any cancellation made pursuant to this section.

(Added by Stats. 1972, Ch. 776.)



4985.2

Any penalty, costs, or other charges resulting from tax delinquency may be canceled by the auditor or the tax collector upon a finding of any of the following:

(a) Failure to make a timely payment is due to reasonable cause and circumstances beyond the taxpayer s control, and occurred notwithstanding the exercise of ordinary care in the absence of willful neglect, provided the principal payment for the proper amount of the tax due is made no later than June 30 of the fourth fiscal year following the fiscal year in which the tax became delinquent.

(b) There was an inadvertent error in the amount of payment made by the taxpayer, provided the principal payment for the proper amount of the tax due is made within 10 days after the notice of shortage is mailed by the tax collector.

(c) The cancellation was ordered by a local, state, or federal court.

(Amended by Stats. 1996, Ch. 800, Sec. 19. Effective January 1, 1997.)



4985.3

(a) Notwithstanding Section 2610.5, in the case of cancellations made to the roll pursuant to Section 1646.1, where a taxpayer has failed to pay an amount of tax computed upon assessed value that is the subject of a pending assessment appeal, the relief from penalties shall apply only to the difference between the county board s final determination of value and the value on the assessment roll for the fiscal year covered by the application. For purposes of this section, county board means either a county board of supervisors that meets as a county board of equalization or an assessment appeals board.

(b) The county board shall cause notice of the requirements of this section to be mailed to each taxpayer or to be presented to each taxpayer upon filing an application for reduction in assessment with the county board if that taxpayer will be impacted by the penalty provisions of this section.

(c) For any taxpayer who has paid at least 80 percent of the amount of tax finally determined due by the county board within 60 days of mailing or presentation of the notice prescribed in subdivision (b), the tax collector shall accept payment of the balance of the tax due without penalties or interest.

(d) This section shall apply only to those properties upon which an application for reduction in assessment is pending before the county board on the effective date of the act adding this section or those applications for reduction in assessment that are filed with the county board after the effective date of the act adding this section.

(e) This section shall only become operative if the board of supervisors of a county, with the approval of the county s tax collector and the county s auditor, adopts a resolution or ordinance approving this section.

(Added by Stats. 1994, Ch. 856, Sec. 3. Effective September 27, 1994. Applicable in each county upon action prescribed in subd. (e).)



4985.5

(a) Notwithstanding Section 2610.5, in the case of cancellations made to the roll pursuant to Section 1646.1, where a taxpayer has failed to pay an amount of tax computed upon assessed value that is the subject of a pending informal review based upon paragraph (2) of subdivision (a) of Section 51, the relief from penalties shall apply only to the difference between the county assessor s final determination of value and the value on the assessment roll for the fiscal year covered by the application.

(b) This section shall apply only to those properties upon which an application for an informal review based upon paragraph (2) of subdivision (a) of Section 51 is pending before the county assessor on the effective date of the act adding this section or those applications for an informal review based upon paragraph (2) of subdivision (a) of Section 51 that are filed with the county board after the effective date of the act adding this section.

(c) For any taxpayer that has paid at least 80 percent of the amount of tax finally determined due by the county assessor within 30 days of filing an application for reassessment, the tax collector shall accept payment of the balance of the tax due without penalties or interest.

(d) The county tax collector shall notify all taxpayers that receive a tax bill of the provisions of this section.

(e) This section shall only become operative if the board of supervisors of a county, with the approval of the county s tax collector and the county s auditor, adopts a resolution or ordinance approving this section.

(Added by Stats. 2012, Ch. 161, Sec. 2. Effective January 1, 2013.)



4986

(a) All or any portion of any tax, penalty, or costs, heretofore or hereafter levied, shall, on satisfactory proof, be canceled by the auditor if it was levied or charged:

(1) More than once.

(2) Erroneously or illegally.

(3) On the canceled portion of an assessment that has been decreased pursuant to a correction authorized by Article 2 (commencing with Section 4876) of Chapter 2.

(4) On property that did not exist on the lien date.

(5) On property annexed after the lien date by the public entity owning it.

(6) On property acquired by the United States, the state, or by any county, city, school district or other public entity, to the extent provided in Article 5 (commencing with Section 5081).

(7) On that portion of an assessment in excess of the value of the property as determined by the assessor pursuant to Section 469.

(b) No cancellation under paragraph (2) of subdivision (a) may be made in respect of all or any portion of any tax, or penalties or costs attached thereto, collectible by county officers on behalf of a city without the written consent of the city attorney or other officer designated by the city council unless the city council has authorized the cancellation by county officers. The resolution shall remain effective until rescinded by the city council.

(c) If the tax, penalty, or costs, are collected more than four years following the enrollment of the tax bill, the cancellation authorized pursuant to subdivision (a) may be performed if the cancellation action is initiated within 120 days of the payment.

(Amended by Stats. 2004, Ch. 407, Sec. 12. Effective January 1, 2005.)



4986.2

All or any portion of uncollected city taxes, penalties or costs shall be canceled on any of the grounds specified in Section 4986. If the city taxes are collected by the county, the procedure outlined in Section 4986 for the cancellation of taxes, penalties or costs shall be followed, except that the consent of the city attorney, in lieu of the consent of the county legal adviser, is necessary before cancellation. If the taxes are collected by the city, the taxes, penalties, or costs shall be canceled by the officer having custody of the records thereof on order of the governing body of the city, with the written consent of the city attorney.

(Amended by Stats. 1979, Ch. 31.)



4986.3

All or any portion of any uncollected tax, penalty, or costs, heretofore or hereafter levied, and not heretofore validly canceled, may, on satisfactory proof, be canceled by the auditor on order of the board of supervisors with the written consent of the district attorney if it was levied or charged on property subject to assessment or special taxes for the payment of bonds issued under the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code) or the Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311) of Division 2 of Part 1 of Title 5 of the Government Code) where that property was acquired after the lien date by a city on foreclosure proceedings under the Improvement Bond Act of 1915 or the Mello-Roos Community Facilities Act of 1982. If a city is entitled to bring foreclosure proceedings under the Improvement Bond Act of 1915 or the Mello-Roos Community Facilities Act of 1982 against any property and the city acquires the property in any other manner than by foreclosure and the governing body of the city by resolution, covering any number of parcels acquired, declares that the acquisition was in lieu of acquisition under foreclosure proceedings, that acquisition is, for the purposes of this section, an acquisition by foreclosure proceedings under the Improvement Bond Act of 1915 or the Mello-Roos Community Facilities Act of 1982. This section applies regardless of whether the property acquired by the city is impressed with a public trust or is acquired for the purpose of resale. As used in this section, city means any city, county, city and county, special district, school district, joint powers authority, or any other municipal corporation, district, or political subdivision of the state.

(Amended by Stats. 1999, Ch. 550, Sec. 30. Effective September 28, 1999.)



4986.4

Whenever any property has been deeded to the Veterans Welfare Board pursuant to Division 4 of the Military and Veterans Code and a petition has been filed with any county or city for the cancellation of taxes pursuant to this article, the district attorney or city attorney, as the case may be, shall investigate the facts stated in the petition, and if he finds them to be true, shall approve the petition and recommend to the legislative body that the taxes described in the petition be canceled.

(Added by Stats. 1945, Ch. 323.)



4986.5

When real property is distributed by description to the State after the lien date because there are no known heirs or because the estate or any portion thereof is to be distributed to heirs, devisees, or legatees whose whereabouts are unknown, taxes upon such real property shall not be paid for a period of five years after the date of entry of the decree of distribution except as provided in this section.

(a) If five years after the date of entry of the decree of distribution elapse without claim by the heirs of decedent or other persons entitled to make such claim, all taxes shall be canceled by the auditor on order of the board of supervisors with the written consent of the district attorney.

(b) If during the five-year period the real property is claimed by the heirs of decedent or other persons entitled to make such claim, all taxes upon such real property become due upon the approval of the claim, and shall be collected in the manner provided by law.

(c) If during the five-year period the State sells the real property it shall credit the proceeds of the sale to the particular estate and all taxes thereon shall be canceled. If the proceeds are claimed within the five-year period and the claim is allowed, the Controller shall deduct from the amount allowed to be paid to the claimant and remit to the taxing agency an amount equal to all taxes canceled plus any other amounts which would have been necessary to redeem the property at the time of cancellation, in accordance with an estimate thereof by the redemption officer.

(Amended by Stats. 1959, Ch. 2013.)



4986.6

(a) When any real property escheats to the state after the lien date and is not distributed by description, either because it is unknown, or is included in a general distribution clause without description, or is property as to which no probate proceedings have been taken, all taxes levied upon the real property are valid and any tax sale for those taxes conveys the same title thereto as if no escheat had occurred, notwithstanding any provision of law to the contrary. All those taxes levied upon the real property and tax sales duly taken pursuant to law occurring before the effective date of this section are hereby validated.

(b) If real property as described in subdivision (a) is discovered prior to tax sale by delivery to the tax collector of a certified death certificate, the public administrator of the county where the decedent resided at the time of death, and in the county in which the property is situated, if different, shall be notified of the decedent s property that is subject to loss, injury, waste or misappropriation under Section 7600 of the Probate Code. The public administrator of the county where the decedent resided at the time of death shall take possession or control of the property under Section 7601 of Probate Code and conduct a probate investigation as authorized under Sections 7602 and 7603 of the Probate Code. Following the probate investigation, the public administrator shall do one of the following:

(1) If a person with a higher priority cannot be found to assume responsibility for the estate, the public administrator of the county where the decedent resided at the time of death shall immediately commence probate proceedings with respect to the property, and the tax sale may not be made. The probate proceedings may be summary proceedings, as authorized by Section 7660 of the Probate Code, or formal proceedings as authorized by Letters of Administration from the Superior Court under Section 7620 of the Probate Code. A tax sale may not be made until the probate process is completed.

(2) If a person with a higher priority cannot be found to assume responsibility for the estate, and the value of the estate will not cover the taxes, the secured liens, and the cost of probate, the public administrator of the county where the decedent resided at the time of death, as authorized by Section 7603 of Probate Code, shall notify the tax collector in writing that the public administrator has investigated the estate and has determined that the anticipated equity in the property after settlement of all secured liens and taxes does not warrant opening estate administration, at which time the tax sale may proceed.

(Amended by Stats. 2004, Ch. 888, Sec. 10. Effective January 1, 2005.)



4986.8

(a) On recommendation of the tax collector, the auditor may cancel any tax bill if the amount is so small as not to justify the cost of collection.

(b) Any penalties, costs, fees, or special assessments, excluding improvement bonds, that are the result of nonpayment of any tax bill which is canceled pursuant to this section may also be canceled.

(Amended by Stats. 1995, Ch. 527, Sec. 14. Effective January 1, 1996.)



4987

No cancellation shall be made of charges on tax exempt property if there has not been compliance with the statutory procedure for claiming the exemption.

(Enacted by Stats. 1939, Ch. 154.)



4988

Where real property is assessed by the assessors of two or more counties for the same year the owner may file an action in the superior court of one of these counties against the conflicting claimants, discharge the obligation by paying the largest amount of taxes levied on the property by any of the counties into court, and compel the counties to interplead and litigate their several claims among themselves under section 386 of the Code of Civil Procedure.

(Enacted by Stats. 1939, Ch. 154.)



4990

On discovery that any property is assessed by the same taxing agency more than once for the same year, after payment of all charges justly due on the property the county assessor or the person having custody of the roll shall certify the facts to the board of supervisors. The board of supervisors shall then order the auditor to cancel the other charges and assessments by an entry on the margin of the roll and, if carried there, the delinquent and current roll.

(Amended by Stats. 1970, Ch. 129.)



4990.3

An action may be brought at any time against this State or any county or city to quiet title against the lien of any taxes which have been canceled in accordance with this division.

(Added by Stats. 1939, Ch. 530.)



4991

If the tax collector declares property to be tax defaulted for taxes which were a lien on the property for any year, and:

(a) The taxes for that year had been paid prior to that date, or

(b) The taxes have been legally canceled, or

(c) The taxes are valid but an error subsequent to the levy of the taxes renders void the declaration; the tax collector, with the approval of the auditor, shall cancel the declaration. The fact and date of the cancellation shall be entered on the abstract or electronic data processing records.

If the tax collector is not operating under the provisions of Article 2 (commencing with Section 3446) of Chapter 2 of Part 6, the tax collector shall transmit a copy of the cancellation to the Controller in the form prescribed by the Controller.

(Amended by Stats. 1985, Ch. 316, Sec. 89.)



4992

If the tax collector declares property subject to a power of sale pursuant to Section 3691 and, either (a) the declaration that the property is tax defaulted is canceled under Section 4991, or (b) the power to sell is void because of any error occurring subsequent to the declaration, then the tax collector, with the approval of the auditor, shall cancel the power to sell in the form prescribed by the Controller. The cancellation shall be acknowledged, without charge, and shall be recorded with the county recorder, without charge.

The fact and date of the cancellation shall be entered on the abstract or electronic data processing records.

(Amended by Stats. 1998, Ch. 497, Sec. 27. Effective January 1, 1999.)






ARTICLE 1.5. Cancellation of Assessments on State-Assessed Property

5011

All or any portion of any assessment of state-assessed property heretofore or hereafter levied may, on satisfactory proof, be canceled by the board if it was made:

(a) More than once.

(b) Erroneously or illegally.

(c) On improvements when the improvements did not exist on the lien date.

(Amended by Stats. 1957, Ch. 155.)



5012

The date and nature of the cancellation shall be entered in the records of the board.

(Added by Stats. 1951, Ch. 1329.)



5013

The board shall transmit a statement of the cancellation to the auditor of the county or city in which the property is located.

(Added by Stats. 1951, Ch. 1329.)



5014

The auditor shall enter the cancellation on the roll of the county or city and shall file and preserve the statement of the cancellation as a public record. The auditor shall make any necessary changes in his account with the tax collector.

(Added by Stats. 1951, Ch. 1329.)






ARTICLE 2. Cancellation of Assessments on Public Lands on Application of State Lands Commission

5026

On application by the State Lands Commission, accompanied by its certificate that no valid patent has ever been issued for the land described in the application and that the land is public land of the State, the board of supervisors shall order the auditor to cancel all assessments for taxes levied on the land. On the making of the order all the assessments and the taxes levied on the assessments are null.

(Enacted by Stats. 1939, Ch. 154.)



5027

If the land has been deeded to the State for taxes, the cancellation of assessment does not affect the validity of the deed to the State.

(Enacted by Stats. 1939, Ch. 154.)



5028

This article applies to all public lands sold by the State at public auction which, at the time of the sale, were subject to a lien for taxes.

(Enacted by Stats. 1939, Ch. 154.)



5029

This article does not apply to:

(a) Lands acquired by the State on a sale for taxes, when the deed is required to be filed with the Controller.

(b) Swamp and overflowed lands.

(Enacted by Stats. 1939, Ch. 154.)






ARTICLE 3. Cancellation of Assessments on Public Lands on Application of Property Owner

5061

As used in this article, public land means:

(a) The possession of, claim to, or right to the possession of land belonging to the United States.

(b) Land on which final payment had not been made to the United States at the time of assessment.

(c) Land sold by this State on which the full purchase price has not been paid.

(Enacted by Stats. 1939, Ch. 154.)



5062

If any public land is heretofore or hereafter assessed and the taxes are not paid, the board of supervisors shall order the auditor to cancel the assessment if:

(a) Verified application is made by the owner of the land, and

(b) The applicant files with the board of supervisors a certificate of the Register of the United States Lands Office, or of the State Lands Commission, showing that the assessee or his successor in interest never received a patent or otherwise acquired title to the land.

(Enacted by Stats. 1939, Ch. 154.)



5063

This article does not apply if the assessee of the public land, after the assessment:

(a) Obtained from the United States or this State a patent or the absolute title to the land.

(b) Retains any interest in the land.

(c) Has been in possession of the land.

(Enacted by Stats. 1939, Ch. 154.)



5064

A cancellation of assessment under this article does not relieve any person or his successor in interest from paying taxes on the property for the full time he had the possession of the property, no matter in whose name the property was assessed, nor does it give the assessee any rights he would not have had if the assessment had not been canceled.

(Enacted by Stats. 1939, Ch. 154.)






ARTICLE 4. Cancellation of Tax Liens on Any Sixteenth or Thirty-sixth Section or Legal Subdivision Thereof

5071

On petition of the State Lands Commission, the board of supervisors, at its first meeting after receipt of the petition, shall order the cancellation of all liens for taxes on any sixteenth or thirty-sixth section, or legal subdivision thereof, which, subsequent to March 24, 1909, is used as the base for lieu selections.

(Added by Stats. 1955, Ch. 69.)



5072

A certificate from the State Lands Commission certifying that any sixteenth or thirty-sixth section is to be used as the base for lieu selections is authority for the action of the board of supervisors in ordering the cancellation of liens for taxes on such lands.

(Added by Stats. 1955, Ch. 69.)



5073

The board of supervisors shall report the cancellation of the liens to the State Lands Commission and to the county auditor.

(Amended by Stats. 1955, Ch. 476.)






ARTICLE 5. Cancellation of Taxes on Exempt Property

5081

As used in this article, exempt property means:

(a) Property acquired by the United States that becomes exempt from taxation under the laws of the United States.

(b) Property acquired by the state or by a county, city, school district, or other public entity, that becomes exempt from taxation under the laws of the state.

(Added by Stats. 1979, Ch. 31.)



5082

For purposes of this article, the date of apportionment is the earliest of the following times:

(a) The date the conveyance to the acquiring entity or the final order of condemnation is recorded.

(b) The date of actual possession by the acquiring entity.

(c) The date upon or after which the acquiring entity may take possession as authorized by an order for possession or by a declaration of taking.

(Added by Stats. 1979, Ch. 31.)



5082.1

Every public entity shall do all of the following:

(a) Provide the local assessor and auditor a copy of the instrument evidencing the acquisition of property by the entity.

(b) Indicate on the instrument referred to in subdivision (a) the date of apportionment.

(c) Request the auditor to cancel taxes for the remaining portion of the fiscal year after the date of apportionment.

(d) Provide a map of the acquired property.

(Added by Stats. 1985, Ch. 650, Sec. 2.)



5083

If exempt property is acquired either by negotiated purchase or eminent domain any lien on the property for ad valorem taxes is extinguished as a matter of law upon the acquisition of the property, and the lien immediately transfers and attaches to the proceeds constituting the purchase price or award.

(Added by Stats. 1979, Ch. 31.)



5084

(a) No cancellation shall be made of all or any portion of any unpaid taxes or any penalties or costs levied for prior tax years that constitute a lien at the time of acquisition of exempt property.

(b) Such unpaid taxes, penalties, and costs shall be paid through escrow at the close of escrow or from the award in eminent domain, or if unpaid for any reason, shall be transferred to the unsecured roll pursuant to Section 5090 and are collectible from either the person from whom the property was acquired or the public entity that acquired the property.

(Added by Stats. 1979, Ch. 31.)



5085

If exempt property is acquired by negotiated purchase, gift, devise, or eminent domain after the lien date but prior to the commencement of the fiscal year for which taxes are a lien on the property, the amount of the taxes for that fiscal year shall be canceled and are not collectible from either the person from whom the property was acquired or the public entity that acquired the property.

(Added by Stats. 1979, Ch. 31.)



5086

If exempt property is acquired by negotiated purchase, gift, devise, or eminent domain after commencement of the fiscal year for which the current taxes are a lien on the property:

(a) The portion of the current taxes and any penalties and costs that are allocable to the part of the fiscal year that ends on the day before the date of apportionment shall be paid through escrow at the close of escrow or from the award in eminent domain.

(b) The portion of the current taxes and any penalties and costs that are allocable to the part of the fiscal year that begins on the date of apportionment shall be canceled and are not collectible either from the person from whom the property was acquired or from the public entity that acquired the property.

(c) If the amount of taxes or special assessment liens is unknown, the portion of the current taxes attributable to the period of the fiscal year that ends on the day before the date of apportionment shall be ascertained by the auditor on a pro rata basis of the previous year s taxes, and shall be paid to the tax collector. The auditor shall adjust the assessment roll and the tax charge accordingly.

(Amended by Stats. 1988, Ch. 830, Sec. 27. Applicable July 1, 1989, by Sec. 31 of Ch. 830.)



5086.1

The auditor shall cancel taxes on the date of apportionment provided in the notice required by Section 5082.1.

(Added by Stats. 1985, Ch. 650, Sec. 3.)



5087

The board of supervisors of a county may provide that all unpaid taxes, penalties, and costs and the allocable portion of current taxes, penalties, and costs computed in accordance with this article shall not be paid through escrow at the close of escrow or from the award in eminent domain, but shall be transferred to the unsecured roll pursuant to Section 5090 and are collectible from the person from whom the property was acquired.

(Added by Stats. 1979, Ch. 31.)



5088

Notwithstanding any other provision of this article, unpaid taxes, penalties, or costs shall not be transferred to the unsecured roll with respect to property that has become subject to a power of sale pursuant to Section 3691.

(Amended by Stats. 1985, Ch. 316, Sec. 91.)



5089

The board of supervisors of a county may prescribe that, where the amount of unpaid taxes, penalties, and costs to be transferred to the unsecured roll pursuant to this article is less than twenty dollars ($20) with respect to a given fiscal year, the unpaid taxes, penalties, and costs shall be canceled rather than transferred to the unsecured roll.

(Amended by Stats. 1991, Ch. 532, Sec. 46.)



5090

(a) If taxes, penalties, and costs that are not subject to cancellation pursuant to this article are unpaid at the time set for the declaration of default of property on the secured roll, they shall be transferred to the unsecured roll pursuant to Section 2921.5, and collected as provided therein.

(b) The statute of limitations on any suit brought to collect taxes, penalties, and costs transferred to the unsecured roll commences to run on the date of transfer, which date shall be entered on the unsecured roll by the auditor opposite the name of the assessee at the time the transfer is made.

(c) The amount of taxes, penalties, and costs collectible on the unsecured roll from a public entity pursuant to this article shall not exceed the amount paid for the property or awarded in the proceeding.

(d) The person from whom the property was acquired is liable to the public entity that acquired the property for any taxes, penalties, and costs collected on the unsecured roll from the public entity.

(Amended by Stats. 1985, Ch. 316, Sec. 92.)



5091

(a) If a public entity proposes to acquire property for a public use that will make the property exempt from taxation, the public entity shall give notice to the county tax collector and to any public entities whose taxes are not collected by the county tax collector but who at the time exercise the right of assessment and taxation.

(b) The notice shall be given within a reasonable time following the initial budgeting of funds for the proposed acquisition, and shall state all of the following:

(1) The approximate extent of the proposed project.

(2) The estimated time of completion of all acquisitions necessary for the proposed project.

(c) This section creates no rights or liabilities and does not affect the validity of any property acquisitions by negotiated purchase or eminent domain.

(Added by Stats. 1979, Ch. 31.)









CHAPTER 5. Refunds

ARTICLE 1. Refunds Generally

5096

Any taxes paid before or after delinquency shall be refunded if they were:

(a) Paid more than once.

(b) Erroneously or illegally collected.

(c) Illegally assessed or levied.

(d) Paid on an assessment in excess of the ratio of assessed value to the full value of the property as provided in Section 401 by reason of the assessor s clerical error or excessive or improper assessments attributable to erroneous property information supplied by the assessee.

(e) Paid on an assessment of improvements when the improvements did not exist on the lien date.

(f) Paid on an assessment in excess of the value of the property as determined pursuant to Section 1614 by the county assessment appeals board.

(g) Paid on an assessment in excess of the value of the property as determined by the assessor pursuant to Section 469.

(Amended by Stats. 2011, Ch. 352, Sec. 10. Effective January 1, 2012.)



5096.1

Except as hereinafter provided, taxes collected on behalf of a local agency from a taxpayer whose property has been annexed to a second local agency but was not detached from the first local agency due to error or inadvertence shall be deemed to have been erroneously collected for purposes of Section 5096 if the governing board of the first local agency makes a finding by resolution that detachment proceedings were not commenced due to excusable neglect. If the first local agency is a fire protection district the governing body of the annexing agency may make the finding by resolution that detachment proceedings were not commenced following annexation due to excusable neglect. For purposes of determining the amount of the refund the property shall be deemed to have been detached from the first local agency on the date annexation proceedings were completed.

This section shall not apply to taxes which would be collectible under authority of Government Code Section 56492 even though the annexed property had been detached from the special district.

(Amended by Stats. 1976, Ch. 164.)



5096.3

(a) To dispose of certain lawsuits and assessment appeals that have been filed, and to preclude the filing of other claims relating to (1) the assessment, equalization, and assessability of certain possessory interests in publicly owned airports and (2) aircraft valuation and equalization by Alaska Airlines, Inc., American Airlines, Inc., Continental Airlines, Inc., Delta Air Lines, Inc., Federal Express Corporation, Northwest Airlines, Inc., Trans World Airlines, Inc., United Airlines, Inc., United Parcel Service, U.S. Airways, Inc., Wings West Airlines, Southwest Airlines, America West Airlines, in their own right or as successors in interest, counties shall provide future tax credits in the following amounts:

Alameda ........................

$ 4,455,110

Contra Costa ........................

1,000

El Dorado ........................

1,000

Fresno ........................

264,630

Humboldt ........................

500

Kern ........................

33,540

Los Angeles ........................

18,335,720

Monterey ........................

148,560

Orange ........................

2,916,995

Riverside ........................

435,780

Sacramento ........................

1,070,185

San Bernardino ........................

1,991,405

San Diego ........................

4,262,610

San Joaquin ........................

1,000

San Mateo ........................

13,544,005

Santa Barbara ........................

167,880

Santa Clara ........................

2,369,080

Solano ........................

1,000

(b) The credits identified in subdivision (a) will be allowed in equal amounts for the 1998 99 fiscal year to the 2002 03 fiscal year, inclusive, and may be credited by the counties against one or more tax bills of the airline entitled to the credit. The credits identified in subdivision (a) shall be allocated among the airlines in accordance with a schedule to be established and agreed upon by the airlines identified in subdivision (a). The airlines shall, through a designated representative, provide to each county listed in subdivision (a), before the effective date of this measure, the detail of the allocation of the credits among the various airlines. In no instance shall a county be required to provide a credit to any airline in any year that exceeds the total tax due from that airline to that county for that year. The airlines designated representative may submit revised instructions not later than June 30 preceding the beginning of the fiscal year in which the credits are to be adjusted, but in no event may the credit for any county in any year be increased beyond the levels set out in subdivisions (a) and (b) for any fiscal year.

(c) In addition to the credits provided in subdivision (a), each county shall allow a credit against any escape assessment upon certificated aircraft levied on or after April 1, 1998, under subdivision (b) of Section 401.15 for tax years up to and including the 1997 98 fiscal year to the extent the escape assessment is based upon the cost established in sale/leaseback or assignment of purchase rights transaction. The amount of the credit shall be equal to the tax on one-half of the value increase, plus interest and penalties attributable to use of the sale/leaseback or assignment of purchase rights transaction amount to determine value pursuant to subdivision (b) of Section 401.15.

(d) Upon enrollment of any escape assessment contemplated in subdivision (a) of Section 401.15, the county assessor shall provide the county auditor with the information necessary to calculate the credit required in subdivision (c) of this section.

(e) No county shall be required to provide the credits specified in subdivisions (a) and (b) unless all airlines named in subdivision (a) who also have assessments in that county have entered into a settlement agreement or executed a waiver with that county. No county shall be required to provide the credits specified in subdivision (c) unless the airline otherwise entitled to that credit has entered into a settlement agreement or executed a waiver with that county. The settlement agreement or waiver shall include a waiver of all statutory and constitutional rights with respect to pending and future challenges to valuation and equalization of certificated aircraft through the 2003 04 fiscal year, provided that the assessments are established in conformance with Section 401.15, and all statutory and constitutional rights to challenge valuation, equalization and assessability of possessory interests in publicly owned airports (other than interests stated in a written agreement for terminal, cargo, hangar, automobile parking lots, storage and maintenance facilities, and other buildings and the land thereunder leased in whole or in part by an airline), provided that the valuations made for the 1998 99 fiscal year and thereafter are established in conformance with Section 107.9. At the discretion of a county, the airlines may be required to file waivers in that county in lieu of entering into a settlement agreement. Upon the execution of a settlement agreement or waiver by the airlines named in subdivision (a) that also have assessments in a county, that county listed in subdivision (a) shall be required to provide the credits set out in this section. Nothing in this section precludes claims concerning allocation of aircraft values.

(f) With respect to America West Airlines only, the waiver or settlement agreement required by subdivision (e) may exclude the claims that America West Airlines has already raised in the adversary proceedings in the bankruptcy proceeding entitled In Re America West Airlines, Inc., Case No. 91-07505 PHX-RGM against the Counties of Orange, San Bernardino, Sacramento, San Mateo, Alameda, and San Diego, provided that the settlement agreements or waivers under subdivision (e) provide that the resolution of any of America West s adversary claims will have no legal effect for any tax year not at issue in those adversary proceedings. This section and Sections 107.9 and 401.15 do not abrogate, rescind, preclude, or otherwise affect any separate settlement agreement entered into prior to the effective date of this section between a county and an airline concerning the subject matter of this section and Sections 107.9 and 401.15 with respect to those tax years expressly settled by any agreement as so described. However, no settlement agreement as so described may be used to challenge the assessment and valuation provided by these sections for any tax year after the 1997 98 fiscal year or any tax year not expressly settled by that agreement.

(Added by Stats. 1998, Ch. 86, Sec. 3. Effective June 30, 1998.)



5096.5

Any taxes paid which were not erroneously or illegally collected under the law as it existed at the time of collection, but for which an exemption is provided by a retroactive constitutional amendment, shall be refunded after compliance with the provisions of this article, except that the claim for refund may be filed at any time within four years after the date such amendment became effective, or the date that this section became effective, whichever is later.

(Amended by Stats. 1991, Ch. 532, Sec. 48.)



5096.7

If taxes have been paid on property acquired by negotiated purchase by any public entity designated in Section 5081 after the commencement of the fiscal year for which the taxes are a lien on the property, the portion of such taxes which are allocable to that part of the fiscal year which begins on the date of apportionment determined pursuant to Section 5082 and made uncollectible if unpaid by virtue of Section 5086, shall be deemed erroneously collected and shall be refunded to the person who has paid the tax, where the person was not otherwise reimbursed for that portion of the taxes by the public entity which acquired the property.

Refunds under this section shall be applicable to taxes paid on either the secured or unsecured rolls.

(Amended by Stats. 1979, Ch. 31.)



5096.8

(a) In the case where a reduction in a base year value of real property results in a supplemental assessment for the value of the reduction being levied and charged to a subsequent owner of that property, that portion of any refund, due and owing to a former owner of that property, in the amount of the taxes on the reduction in base value after the former owner sold or transferred ownership of the property, shall be applied to satisfy that supplemental assessment.

(b) Any person claiming a refund due to a reduction in base year value shall certify under penalty of perjury whether he or she has sold or transferred ownership of the property to any other person, and if so, the date of sale or transfer.

(c) This section shall not apply in any county unless the board of supervisors adopts a resolution by majority vote to make the provisions of this section applicable in the county.

(Added by Stats. 1990, Ch. 974, Sec. 4.)



5097

(a) No order for a refund under this article shall be made, except on a claim:

(1) Verified by the person who paid the tax, his or her guardian, executor, or administrator.

(2) Except as provided in paragraph (3), filed within four years after making the payment sought to be refunded, or within one year after the mailing of notice as prescribed in Section 2635, or the period agreed to as provided in Section 532.1, or within 60 days of the date of the notice prescribed by subdivision (a) of Section 4836, whichever is later.

(3) (A) Filed within one year, if an application for a reduction in an assessment or an application for equalization of an assessment has been filed pursuant to Section 1603 and the applicant does not state in the application that the application is intended to constitute a claim for a refund, of either of the following events, whichever occurs first:

(i) After the county assessment appeals board makes a final determination on the application for reduction in assessment or on the application for equalization of an escape assessment of the property, and mails a written notice of its determination to the applicant and the notice does not advise the applicant to file a claim for refund.

(ii) After the expiration of the time period specified in subdivision (c) of Section 1604 if the county assessment appeals board fails to hear evidence and fails to make a final determination on the application for reduction in assessment or on the application for equalization of an escape assessment of the property.

(B) Filed within six months, if an application for a reduction in an assessment or an application for equalization of an assessment has been filed pursuant to Section 1603 and the applicant does not state in the application that the application is intended to constitute a claim for a refund, after the county assessment appeals board makes a final determination on the application for reduction in assessment or on the application for equalization of an escape assessment, and mails a written notice of its determination to the applicant and the notice advises the applicant to file a claim for refund within six months of the date of the county assessment appeals board s final determination.

(b) An application for a reduction in an assessment filed pursuant to Section 1603 shall also constitute a sufficient claim for refund under this section if the applicant states in the application that the application is intended to constitute a claim for refund. If the applicant does not so state, he or she may thereafter and within the period provided in paragraph (3) of subdivision (a) file a separate claim for refund of taxes extended on the assessment which the applicant applied to have reduced pursuant to Section 1603 or Section 1604.

(c) If an application for equalization of an escape assessment is filed pursuant to Section 1603, a claim may be filed on any taxes resulting from the escape assessment or the original assessment to which the escape relates within the period provided in paragraph (3) of subdivision (a).

(Amended by Stats. 2008, Ch. 329, Sec. 2. Effective January 1, 2009.)



5097.02

The claim shall be in writing, specifying:

(a) Whether the whole assessment is claimed to be void or, if only a part, what portion.

(b) The grounds on which the claim is founded.

(Added by Stats. 1976, Ch. 499.)



5097.03

When a claim for refund of taxes is filed, the amount of tax computed on the portion of the assessment not in dispute shall not be impounded.

(Added by Stats. 1976, Ch. 499.)



5097.2

Notwithstanding Sections 5096 and 5097, any taxes paid before or after delinquency may be refunded by the county tax collector or the county auditor, within four years after the date of payment, if:

(a) Paid more than once.

(b) The amount paid exceeds the amount due on the property as shown on the roll by an amount greater than ten dollars ($10).

(c) The amount paid exceeds the amount due on the property as the result of corrections to the roll or cancellations after those taxes were paid.

(d) In any other case, where a claim for refund is made under penalty of perjury and is for an amount less than ten dollars ($10).

(e) The amount paid exceeds the amount due on the property as the result of a reduction attributable to a hearing before an assessment appeals board or an assessment hearing officer.

(Amended by Stats. 2011, Ch. 352, Sec. 11. Effective January 1, 2012.)



5099

The refund ordered by the board of supervisors may include county taxes and taxes collected by county officers for a city or revenue district.

(Amended by Stats. 1957, Ch. 155.)



5100

The part of the refund representing amounts paid to the State shall be paid from the county general fund and, when the auditor renders the report which he is required to make to the Controller showing the amount due the State as of the last day of the month preceding the settlement which the county treasurer is required to have with the Controller, the auditor shall certify this amount refunded to the Controller, in the form prescribed by the Controller. On the next settlement of the county treasurer with the State, the Controller, if satisfied of the legality of the refund, shall give the county treasurer credit for the State s portion of the refund.

(Enacted by Stats. 1939, Ch. 154.)



5101

Refunds ordered by the board of supervisors under this article in respect of county taxes shall be paid by warrant drawn upon the appropriate fund by the county auditor. Refunds ordered in respect of revenue districts, except chartered cities, may be paid by a warrant drawn by the county auditor, upon such available funds, if any, as the revenue district may have on deposit in the county treasury, or in the event such funds are insufficient, then out of funds subsequently accruing to such revenue district and on deposit in the county treasury. Refunds ordered in respect of chartered cities shall be paid in the manner provided for their payment in the charter or ordinances of the city. Neither any county nor its officers shall refund amounts on behalf of a revenue district from county funds.

(Repealed and added by Stats. 1941, Ch. 664.)



5102

If any payment may be refunded under this article and no claim is filed within the time allowed, the payment may be transferred to the county general fund on order of the board of supervisors.

(Enacted by Stats. 1939, Ch. 154.)



5103

Notwithstanding any other provision of law, a taxpayer and the county or city and county may enter into a written settlement agreement to substitute credits against a taxpayer s future tax liabilities for the payment by the county or city and county to that taxpayer of refunds of tax and any interest accrued thereon. Interest may continue to accrue upon a substituted credit until that credit has been fully offset against future tax liabilities. The authority of a county or city and county to provide for tax credits in accordance with this section shall be vested in that branch of the county or city and county government that is authorized to settle legal disputes on behalf of the county or city and county.

(Added by Stats. 1998, Ch. 87, Sec. 1. Effective January 1, 1999.)



5104

Any refund of taxes or assessments authorized pursuant to this article as a result of a reduction in the value of taxable property or as the result of corrections to the roll or cancellations after taxes or assessments were paid, may be paid to the latest recorded owner of that property as shown on the tax roll, rather than to the individual or entity who paid the amount of tax or assessment to be refunded, if both of the following conditions are met:

(a) There has been no transfer of the property during or since the fiscal year for which the taxes subject to refund were levied.

(b) The amount of the refund is less than five thousand dollars ($5,000).

(Amended by Stats. 2003, Ch. 199, Sec. 13. Effective January 1, 2004.)



5106

Where the taxes sought to be refunded or recovered have been paid after delinquency, the amount of penalties, interest or costs refundable or recoverable under this article shall be computed only on the taxes refunded or recovered.

(Added by Stats. 1941, Ch. 664.)



5107

As used in this article, tax or taxes includes penalties, interest, and costs.

(Added by Stats. 1941, Ch. 664.)






ARTICLE 2. Refund Actions by Taxpayers

5140

The person who paid the tax, his or her guardian or conservator, the executor of his or her will, or the administrator of his or her estate may bring an action only in the superior court, but not in the small claims division of the superior court, against a county or a city to recover a tax which the board of supervisors of the county or the city council of the city has refused to refund on a claim filed pursuant to Article 1 (commencing with Section 5096) of this chapter. No other person may bring such an action; but if another should do so, judgment shall not be rendered for the plaintiff.

(Amended by Stats. 2007, Ch. 340, Sec. 10. Effective January 1, 2008.)



5141

(a) An action brought under this article, except an action brought under Section 5148, shall be commenced within six months from and after the date that the board of supervisors or city council rejects a claim for refund in whole or in part.

(b) Except as provided in subdivision (c), if the board of supervisors or city council fails to mail notice of its action on a claim for refund within six months after the claim is filed, the claimant may, prior to mailing of notice by the board of supervisors or city council of its action on the claim, consider the claim rejected and bring an action under this article.

(c) If an applicant for the reduction of an assessment states in the application that the application is intended to constitute a claim for refund pursuant to Section 5097, the claim for refund shall be deemed denied on the date the final installment of the taxes extended on such assessment becomes delinquent or on the date the equalization board makes its final determination on the application, whichever is later.

(Amended by Stats. 1987, Ch. 1262, Sec. 2.)



5142

(a) No action shall be commenced or maintained under this article, except under Section 5148, unless a claim for refund has first been filed pursuant to Article 1 (commencing with Section 5096).

No recovery shall be allowed in any refund action upon any ground not specified in the refund claim.

(b) When the person affected or his or her agent and the assessor stipulate that an application involves only nonvaluation issues, they may file a stipulation with the county board of equalization stating that issues in dispute do not involve valuation questions. To the extent possible, the stipulation shall also indicate the parties agreement as to the assessment amounts that would result under their respective positions on the issue or issues in dispute. The board shall accept or reject the stipulation, with or without conducting a hearing on the stipulation. The filing of, and the acceptance by the board of, a stipulation shall be deemed compliance with the requirement that the person affected file and prosecute an application for reduction under Chapter 1 (commencing with Section 1601) of Part 3 in order to exhaust administrative remedies. However, the filing of, and the acceptance by the board of, a stipulation under this subdivision shall not excuse or waive the requirement of a timely filing of a claim for refund.

(c) Nothing in this subdivision shall be construed to deprive the county board of equalization of jurisdiction over nonvaluation issues in the absence of a contrary stipulation.

(Amended by Stats. 1993, Ch. 387, Sec. 8. Effective January 1, 1994.)



5143

If a claim for refund relates only to the validity of a portion of an assessment, an action may be brought under this article only as to that portion.

(Repealed and added by Stats. 1976, Ch. 499.)



5144

If the court finds that an assessment is void in whole or in part, it shall render judgment for the plaintiff for the amount of the taxes paid on that portion of the assessment that is found to be void. The taxes paid on the portion of the assessment not found to be void shall constitute valid taxes which, if paid after delinquency, shall carry penalties, interest, and costs.

(Added by Stats. 1976, Ch. 499.)



5145

(a) Notwithstanding the fact that all taxes on property have not been paid in full, the owner of that property may bring an action under Section 5140 at any time within six months after the rejection of a claim for the first installment under an installment plan of redemption pursuant to Article 2 (commencing with Section 4216) of Chapter 3 of Part 7, if the following requirements are satisfied:

(1) The first installment payment is made within six months of the delinquency of the taxes being paid by installments.

(2) If the balance of the unpaid tax liability remaining after the first installment payment has been made, plus penalties and interest thereon to the date of filing the actions, exceeds 66
2/3
percent of the full value of the property on which the taxes are a lien, as of the last equalized assessment roll, the taxpayer shall post a bond with the county tax collector in a sum equal to that excess or, in the alternative, pledge other property with the county tax collector in that amount as security. The requirement for a bond or additional security specified in this paragraph shall terminate when the balance of unpaid tax liability remaining after a subsequent installment payment, plus penalties and interest thereon to the date of such subsequent installment payment, no longer exceeds 66
2/3
percent of the full value of the property on which the taxes are a lien, as of the last equalized assessment roll. However, a new bond shall be posted or property pledged if, during the pendency of the action, the balance of unpaid tax liability, plus penalties and interest thereon, again exceeds 66
2/3
percent of the full value.

(b) The right to maintain an action under this section shall terminate if there is a default of any obligation by the owner in the installment plan of redemption on the property.

(c) If the owner does not recover the amount of taxes in dispute in an action brought under this section, he or she shall pay additional interest to the county or city equal to the difference between the interest he or she has paid under Article 2 (commencing with Section 4216) of Chapter 3 of Part 7 and the amount of interest the county or city would have earned on the funds in the impound account on the entire amount of tax determined by the court to be due, if the amount had been paid in equal installments on the tax delinquency dates.

(Amended by Stats. 1983, Ch. 1281, Sec. 34. Effective September 30, 1983.)



5145.5

(a) Notwithstanding the fact that all taxes on a property have not been paid in full, the owner of that property may, subject to the limitations set forth in subdivision (d), bring an action in accordance with Section 5140 at any time within six months after the rejection of a claim for the refund of the first installment that is paid under an installment plan for payment of escape assessments that is entered into pursuant to Section 4837.5.

(b) The right to maintain an action pursuant to this section shall terminate if there is a default on the part of the assessee with respect to any obligation in the installment plan for payment of the escape assessment.

(c) If the owner does not recover the amount of taxes in dispute in an action brought under this section, he or she shall pay additional interest to the county or city in an amount equal to the difference between the amount of interest he or she has paid under Section 506 and the amount of interest that the county or city would have earned in the impound account in connection with the entire amount of tax determined by the court to be due if that amount had been paid prior to delinquency.

(d) (1) This section shall not apply in cases where the penalty pursuant to Section 503 has been added to the escape assessment and upheld by the appeals board or the county board of equalization.

(2) This section shall apply to installment plans initiated by written requests filed with the tax collector on or after July 1, 1997.

(Added by Stats. 1997, Ch. 941, Sec. 13. Effective January 1, 1998.)



5146

If all or any portion of the taxes sought to be recovered were collected by officers of the county for a city or cities, an action must be brought against the county for the recovery of those taxes. When an action is filed against a county for taxes collected by the county on behalf of a city or cities, the county shall give notice of that action to the city or cities within 30 days of the county s receipt of the summons and complaint. A fee shall be payable by the assessee in an amount prescribed by the court to cover the reasonable costs incurred by a county or counties in giving the required notice. Any city receiving notice of the action filed against the county may, within 30 days of the receipt of that notice, intervene in that action. Whether or not a city intervenes in the action, any judgment rendered for an assessee shall be entered exclusively against the county; however, the county shall be entitled to recover separately from the city or cities and other tax entities those taxes collected by the county on behalf of the city or cities and other tax entities which are subject to refund to the assessee as a result of the judgment. Payment to the taxpayer upon the judgment and any interest thereon may be deferred by the county until the apportionment of property tax revenue next following the date of the judgment, or as the county and the taxpayer may otherwise agree. Interest shall accrue during any deferral period unless the county and taxpayer otherwise agree. The county may if it chooses to do so offset the amount of the judgment and interest recoverable by it from the city or cities and other tax entities against amounts held in the county treasury therefor or against amounts due and payable thereto, including, but not limited to, property tax apportionments. The amount of the fee required by this section shall not be recoverable by the assessee in the action and no judgment entered in the action in favor of the assessee shall provide for the recovery of the fee.

As used in this section, county includes a city and county.

If all or any portion of the taxes sought to be recovered were levied on state-assessed property, property which the board has found ineligible for the welfare exemption pursuant to Section 254.5, or property as to which the board has reviewed the assessment pursuant to Section 11 of Article XIII of the Constitution, the board shall be joined as a party to the action.

(Added by renumbering Section 5148 by Stats. 1987, Ch. 1262, Sec. 5.)



5147

(a) No refund action hereafter commenced shall be further prosecuted, and no further proceedings shall be had therein, and any refund action hereafter commenced shall be dismissed by the court in which the action was commenced, on the court s own motion or on the motion of any defendant therein, unless the summons was issued and served and the return thereon was made within one year after the commencement of the action, except where the parties have filed a stipulation in writing that the time may be extended or the party against whom the action is prosecuted has made a general appearance in the action.

(b) For purposes of this section, none of the following constitutes a general appearance in the action:

(1) A stipulation pursuant to Section 583.230 of the Code of Civil Procedure extending the time within which service must be made.

(2) A motion to dismiss made pursuant to this chapter, whether joined with a motion to quash service or a motion to set aside a default judgment, or otherwise.

(3) An extension of time to plead after a motion to dismiss made pursuant to this chapter.

(Amended by Stats. 1990, Ch. 126, Sec. 34. Effective June 11, 1990.)



5148

Notwithstanding Section 5140, an action to recover taxes levied on state-assessed property arising out of a dispute as to an assessment made pursuant to Section 721, including a dispute as to valuation, assessment ratio, or allocation of value for assessment purposes, shall be brought under this section. In any action brought under this section, the following requirements shall apply:

(a) The action shall be brought by the state assessee. There shall be a single complaint with all parties joined therein with respect to disputes for any year.

(b) The action shall name the board and the county or counties. When a county is named which collected taxes on behalf of a city or cities, the county shall give notice of that action to the city or cities within 30 days of receipt of advice from the board of the action. A fee shall be payable by the state assessee in an amount prescribed by the court to cover the reasonable costs incurred by a county or counties in giving that notice. Any city receiving notice of the action filed against the board and the county may, within 30 days of the receipt of that notice, intervene in that action. Whether or not a city intervenes in the action, any judgment rendered for an assessee shall be entered exclusively against the county; however, the county shall be entitled to recover separately from the city or cities and other tax entities those taxes collected by the county on behalf of the city or cities and other tax entities which are subject to refund to the assessee as the result of the judgment. Payment to the taxpayer upon the judgment and any interest thereon may be deferred by the county until the apportionment of property tax revenue next following the date of the judgment, or as the county and the taxpayer may otherwise agree. Interest shall accrue during any deferral period unless the county and taxpayer otherwise agree. The county may if it chooses to do so offset the amount of the judgment and interest recoverable by it from the city or cities and other tax entities against amounts held in the county treasury therefor or against amounts due and payable thereto, including, but not limited to, property tax apportionments. The amount of the fee required by this section shall not be recoverable by the assessee in the action and no judgment entered in the action in favor of the assessee shall provide for the recovery of the fee.

As used in this section, county includes a city and county.

(c) Service of the summons and complaint shall be only upon the board. The board shall serve as agent of the defendant county or counties for the purpose of service of process. A fee shall be payable by the state assessee in an amount prescribed by the court to cover all reasonable costs incurred by the board while acting in its capacity as agent for the defendant counties.

(d) Venue of the action shall be in any county in which the Attorney General of California has an office or in which the state assessee has a significant presence.

(e) The action shall be limited in the case of valuation and allocation disputes to the grounds specified in the following:

(1) A petition for reassessment filed under Section 741, or any proceeding thereon.

(2) A petition for correction of allocated assessment filed under Section 747, or any proceeding thereon.

(f) A timely filed petition for reassessment or petition for correction of allocated assessment shall constitute a claim for refund if the petitioner states in the petition it is intended to so serve.

(g) The action shall be commenced only after payment of the taxes in issue and within four years after the latest of the dates that the State Board of Equalization mailed its decision or its written findings and conclusions on the following:

(1) A petition for reassessment filed under Section 741 and intended to constitute a claim for refund.

(2) A petition for correction of allocated assessment filed under Section 747 and intended to constitute a claim for refund.

(h) The action shall not be joined with any action filed under Section 5140.

(i) Any refund of tax overpayments and any interest thereon, determined in any action brought under this section to be due shall be made by the defendant county or counties.

(Added by Stats. 1987, Ch. 1262, Sec. 6.)



5149

All courts wherein actions brought under this part (with the exclusion of actions brought under Section 5148) are or hereafter may be pending shall give those actions precedence over all other civil actions therein, except actions to which special precedence is given by law, in the matter of setting same for hearing or trial, and in hearing the same, to the end that all those actions shall be quickly heard and determined.

(Amended by Stats. 1988, Ch. 1372, Sec. 1.)



5149.5

Where the taxes sought to be recovered have been paid after delinquency, the amount of penalties, interest or costs recoverable in actions brought under this article shall be computed only on the taxes recovered.

(Added by Stats. 1976, Ch. 499.)






ARTICLE 2.5. Interest on Refunds

5150.5

In any action in which the recovery of a penalty assessed pursuant to paragraph (1), (2), or (3) of subdivision (c) of Section 830 is allowed by the court, the plaintiff shall be entitled to interest on the penalties for which recovery is allowed, at the applicable rate or rates in effect from time to time and payable on a refund of tax, as provided in Section 5151. This interest shall be payable from the date of filing of the claim for refund, but in no event earlier than the date of payment of the penalty or installments thereof sought to be refunded, to the date of entry of judgment. This accrued interest shall be included in the judgment.

(Amended by Stats. 2011, Ch. 352, Sec. 12. Effective January 1, 2012.)



5151

(a) Interest at the greater of 3 percent per annum or the county pool apportioned rate shall be paid, when that interest is ten dollars ($10) or more, on any amount refunded under Section 5096.7, or refunded to a taxpayer for any reason whatsoever. However, no interest shall be paid under the provisions of this section if the taxpayer has been given the notice required by Section 2635 and has failed to apply for the refund within 30 days after the mailing of that notice. For purposes of this section, county pool apportioned rate means the annualized rate of interest earned on the total amount of pooled idle funds from all accounts held by the county treasurer, in excess of the county treasurer s administrative costs with respect to that amount, as of June 30 of the fiscal year preceding the date the refund is calculated by the auditor. For each fiscal year, the county treasurer shall advise the Controller of the county pool apportioned rate, and of computations made in deriving that rate, no later than 90 days after the end of that fiscal year. Any interest paid on a refund at a rate provided for by this subdivision as it read prior to January 1, 2009, shall be deemed to be correct.

(b) The interest rate provided for in subdivision (a) does not apply to interest on refunds of those amounts of tax that became due and payable before March 1, 1993. Interest on refunds of amounts of a qualified tax shall be paid at that rate provided for by this section as it read prior to January 1, 1993. As used in this section, a qualified tax means a tax that became due and payable before March 1, 1993, and had not been refunded as of April 6, 1995. This subdivision shall not be construed to affect the interest paid on refunds of those amounts of tax that became due and payable before March 1, 1993, and have been refunded as of April 6, 1995.

(c) (1) The interest computation period shall commence with the date of payment of the tax when any of the following applies:

(A) A timely application for reduction in an assessment was filed, without regard to whether the refund ultimately results from a judgment or order of a court, an order of a board of equalization or assessment appeals board, or an assessor s correction to the assessment roll.

(B) The refund is pursuant to a roll correction resulting from the determination or adjustment by the assessor or a local assessment appeals board of a base year value.

(C) The refund results from a correction to the assessment roll pursuant to Section 4831 or 4876.

(2) Interest on refunds of taxes on property acquired by a public agency in eminent domain shall accrue from the date of recordation of the deed.

(3) In all other cases the interest computation period shall commence on the date of filing a claim for refund or payment of the tax, whichever is later. However, in the event of the granting of property tax relief pursuant to Section 69, 69.3, or 170, interest is not payable on any resulting refund of taxes, provided that payment of that refund of taxes is made within 120 days after the county assessor has sent authorization for the reduction to the county auditor.

(d) The computation of interest shall terminate as of a date within 30 days of the date of mailing or personal delivery of the refund payment.

(e) The interest charged shall be apportioned to the appropriate funds, as determined by the county auditor.

(f) The amendments made to this section by Section 4 of Chapter 801 of the Statutes of 1996 shall apply to all refunds made after January 1, 1997.

(Amended by Stats. 2012, Ch. 161, Sec. 3. Effective January 1, 2013.)



5152

In an action in which the recovery of taxes is allowed by the court, if the court finds that the void assessment or void portion of the assessment was made in violation of a specific provision of the Constitution of the State of California, of this division, or of a rule or regulation of the board, and the assessor should have followed the procedures set forth in Section 538 in lieu of making the assessment, the plaintiff shall be entitled to reasonable attorney s fees as costs in addition to the other allowable costs. This section is ancillary only, and shall not be construed to create a new cause of action nor to be in lieu of any other provision of law.

(Added by Stats. 1978, Ch. 1188.)



5153

Notwithstanding Sections 5150 and 5151, whenever the auditor has impounded revenues pursuant to subdivision (a) of Section 26906.1 of the Government Code and those revenues are ultimately used to provide a refund of tax to the affected taxpayer or taxpayers, interest due to the taxpayer or taxpayers for the period that those funds were impounded shall be calculated and paid at the rate, or rates where the applicable rate fluctuated, earned by the county on those revenues during the period of impoundment.

(Added by Stats. 1993, Ch. 387, Sec. 9. Effective January 1, 1994.)






ARTICLE 3. Action by Public Agency

5161

(a) Any action to recover taxes pursuant to Article 2 (commencing with Section 5140) by any county, city and county, or municipal corporation shall be brought and tried in any county other than the plaintiff or the county in which the plaintiff is situated and other than the defendant or the county in which defendant is situated.

(b) No judge of the superior court in the plaintiff county or the county in which the plaintiff is situated or in the defendant county or the county in which the defendant is situated shall sit or act in any action brought pursuant to this section.

(1) Any party to or any attorney appearing in any such action may establish such disqualification by an oral or written motion without notice supported by affidavit that the judge before whom such action is pending or to whom it is assigned is disqualified by virtue of this section. Where the judge assigned to or who is scheduled to try the cause or hear the matter is known at least 10 days before the date set for trial or hearing, the motion shall be made at least five days before that date. If directed to the trial of a cause where there is a master calendar, the motion shall be made to the judge supervising the master calendar not later than the time the cause is assigned for trial. In no event shall any judge entertain such motion if it be made after the making of an opening statement by counsel for plaintiff, or if there be no such statement, then after swearing in the first witness or the giving of any evidence or after trial of the cause has otherwise commenced. If the motion is directed to a hearing (other than the trial of a cause), the motion must be made not later than the commencement of the hearing. In the case of trials or hearings not herein specifically provided for, the procedure herein specified shall be followed as nearly as may be.

(2) If such motion is duly presented and such affidavit is duly filed, thereupon and without any further act or proof, the judge supervising the master calendar, if any, shall assign some other judge to try the cause or hear the matter. In other cases, the trial of the cause or the hearing of the matter shall be assigned or transferred to another judge of the court in which the trial or matter is pending or, if there is no other judge of the court in which the trial or matter is pending, the chairman of the judicial council shall assign some other judge to try such cause or hear such matter as promptly as possible. Under no circumstances shall a party or attorney be permitted to make more than one such motion in any one action pursuant to this section; and in actions where there may be more than one plaintiff or similar party or more than one defendant or similar party appearing in the action, only one motion for each side may be made in any one action or special proceeding.

(3) Unless required for the convenience of the court or unless good cause is shown, a continuance of the trial or hearing shall not be granted by reason of the making of a motion under this section. If a continuance is granted, the cause or matter shall be continued from day to day or for other limited periods upon the trial or other calendar and shall be reassigned or transferred for trial or hearing as promptly as possible.

(Amended by Stats. 1976, Ch. 499.)






ARTICLE 3.5. Scope of Judicial Review of Assessments in Refund Actions

5170

In suits for the refund of state-assessed property taxes, the trial court shall not be restricted to the administrative record, but shall consider all evidence relating to the valuation of the property admissible under the rules of evidence. The court shall base its decision upon the preponderance of the evidence before it.

(Added by Stats. 1988, Ch. 1372, Sec. 2.)












PART 10. AIRCRAFT ASSESSMENT AND TAXATION

CHAPTER 1. General Provisions and Definitions

5301

It is the intent of the Legislature in enacting this part to provide for a uniform countywide system of ad valorem taxation of all aircraft in this State, regardless of where the aircraft is based in the State.

(Added by Stats. 1961, Ch. 1703.)



5302

Except where the context otherwise requires, the definitions given in this chapter govern the construction of this part.

(Added by Stats. 1961, Ch. 1703.)



5303

(a) Aircraft means any contrivance used or designed for the navigation of or for flight in the air which has been flown at least once, other than a parachute or similar emergency safety device.

(b) Aircraft does not include any of the following:

(1) Rockets or missiles.

(2) Aircraft operated exclusively by an air carrier or foreign air carrier, as respectively defined in Section 40102(a)(2) and (21) of Title 49 of the United States Code, engaged in air transportation, as defined in Section 40102(a)(5) of that title, while there is in force a certificate or permit issued by the Federal Aviation Administration, or its successor, authorizing such air carrier to engage in such transportation.

(3) Air taxis, as defined in subdivision (a) of Section 1154.

(Amended by Stats. 2011, Ch. 351, Sec. 19. Effective January 1, 2012.)



5304

In this State means within the exterior limits of the State of California, and includes all territory within these limits owned by or ceded to the United States of America.

(Added by Stats. 1961, Ch. 1703.)






CHAPTER 2. Exemptions

5331

Aircraft owned by the United States, by any foreign government, or by a consul or other official representative of any foreign government, are exempt from personal property taxation.

(Added by Stats. 1961, Ch. 1703.)



5332

Aircraft owned by this State or by any county, city and county, city, district, political subdivision, public corporation or authority of this State are exempt from personal property taxation.

(Added by Stats. 1961, Ch. 1703.)






CHAPTER 3. Assessment

5362

The assessor of the county in which the aircraft is habitually situated shall assess the aircraft at its market value.

(Added by Stats. 1961, Ch. 1703.)



5363

In assessing aircraft, the county assessor shall determine the market value of the aircraft in accordance with standards and guides to the market value of aircraft prescribed by the board. In determining the market value of aircraft the assessor shall not take into account the existence of any custom or common method, if any, in arriving at the market value of any class or classes of aircraft.

(Added by Stats. 1961, Ch. 1703.)



5364

The board shall establish standards and fix guides or, after a public hearing, shall review and approve commercially available guides, to be used by the county assessor in the assessment of aircraft at market value.

(Amended by Stats. 1996, Ch. 1087, Sec. 24. Effective January 1, 1997.)



5365

Upon request of the assessor of the county in which an aircraft is habitually based, the owner shall file with the assessor a statement setting forth information about the aircraft that is necessary to ascertain the full value of the aircraft, including, but not limited to, the serial number, the make, model, year of manufacture of the aircraft, and engine and maintenance information, including the total hours logged on the aircraft following the last major overhaul of the engine of the aircraft.

(Amended by Stats. 2004, Ch. 200, Sec. 8. Effective January 1, 2005.)



5366

Owners, as well as operators, of private and public airports shall, within 15 days following the lien date of each year, provide the assessor of the county in which the airport is situated with a statement containing a list of names and addresses of the owners, and the make, model, and aircraft registration number, of all aircraft which were using the airport as a base. The assessors of each county shall, not later than July 1, 1970, and not later than the first day of July of each year thereafter, provide the California Department of Transportation, Division of Aeronautics with a statement containing a list of names, addresses of owners, make, model, aircraft registration number, and assessed value of all aircraft which were using airports in the county as a base.

(Amended by Stats. 1995, Ch. 497, Sec. 17. Effective January 1, 1996.)



5367

If any person who is requested to file a statement pursuant to Section 5365 fails to file such statement by the time specified by the assessor, a penalty of 10 percent of the market value of the unreported aircraft shall be added to the value of the aircraft of such person which is placed on the current roll.

If the assessee establishes to the satisfaction of the county board of equalization or the assessment appeals board that the failure to file the statement was due to reasonable cause and not due to willful neglect, it may order the penalty abated; provided, that the assessee has filed with the county board written application for abatement of the penalty within the time prescribed by law for the filing of applications for assessment reductions.

If the penalty is abated, it shall be canceled or refunded in the same manner as an amount of tax erroneously charged or collected.

(Added by Stats. 1978, Ch. 1209.)



5368

Owners, as well as operators, of private and public airports shall provide, upon the request of the assessor of the county in which the airport is situated, a statement containing the make, model, aircraft registration number, and arrival and departure information of all aircraft utilizing the airport facilities.

(Added by Stats. 2007, Ch. 180, Sec. 5. Effective August 24, 2007.)






CHAPTER 4. Levy

5391

For the 1980 81 fiscal year and each fiscal year thereafter, aircraft subject to this part shall be taxed at the same rate and in the same manner as all other personal property. Aircraft which are considered business inventories, within the meaning of Section 129 of the Revenue and Taxation Code, shall be included in the inventory exemption.

(Amended by Stats. 1980, Ch. 610, Sec. 3.5. Effective July 18, 1980.)



5392

The tax on aircraft subject to this part shall be collected in the same manner as all other personal property.

(Amended by Stats. 1980, Ch. 610, Sec. 4. Effective July 18, 1980.)






CHAPTER 6. Distribution

5451

The revenue derived from any tax levied pursuant to this part shall be distributed as prescribed in this chapter.

(Added by Stats. 1961, Ch. 1703.)



5452

If the aircraft are habitually based in a city and any school districts, the proceeds shall be distributed one-third to the city, one-third to the school districts, and one-third to the county.

(Added by Stats. 1961, Ch. 1703.)



5453

If the aircraft are habitually based outside of a city, but in any school districts, the proceeds shall be distributed one-half to the school districts and one-half to the county.

(Added by Stats. 1961, Ch. 1703.)



5454

If the aircraft are habitually based in an elementary school district and a high school district, the proceeds allotted to school districts shall be divided equally between the elementary school district and the high school district.

(Added by Stats. 1961, Ch. 1703.)



5455

It is the purpose of this chapter to divide the proceeds allotted to school districts equally between districts supporting elementary schools and districts supporting high schools, excluding all other educational districts.

(Added by Stats. 1961, Ch. 1703.)



5456

The details of the method of distribution shall be supplied by the county auditor and shall fairly carry out the purpose of this chapter.

(Amended by Stats. 1980, Ch. 202, Sec. 3.)









PART 12. TAXATION OF RACEHORSES

CHAPTER 1. General Provisions and Definitions

5701

The Legislature finds that subjecting racehorses to the general property tax has resulted in a serious lack of uniformity as between one county and another respecting the method used in arriving at an assessed value; that this has resulted in serious inequities between the owners of racehorses depending in part on the county wherein they are assessed; that a continuation of current assessment practices will result in a substantial decrease in the breeding, boarding, and training of racehorses for racing competition in California and that current assessment practices have caused racehorse owners to remove their horses from California to other major breeding states with the result that over a period of time if these assessment practices are continued, both the breeding and racing of racehorses in California will suffer in that the quality and quantity of racehorses will be reduced and impaired; that a severe loss of employment and taxes to breeding and racing will result, attendance at race meetings will decrease, and betting will be reduced with consequent substantial loss of revenue to California. It is the intent of the Legislature, in enacting this part, to establish a more equitable method of taxing racehorses and thereby provide incentives to owners of these horses to maintain their horses within the state by providing for a uniform system of in-lieu taxation for the racehorses subject to the provisions of this part. The Legislature further finds that, because Arabian horses begin racing and breeding at least one year later than other breeds, Arabian horses should be treated equitably by allowing that breed four years before they are required to begin racing or be engaged in breeding activities.

(Amended by Stats. 1985, Ch. 1250, Sec. 3. Effective September 30, 1985.)



5702

Except where the context otherwise requires, the definitions given in this chapter govern the construction of this part.

(Added by Stats. 1971, Ch. 1759.)



5703

Racehorse means each live horse, including a stallion, mare, gelding, ridgeling, colt, filly, or foal, that is or will be eligible to participate in or produce foals which will be eligible to participate in a horseracing contest in California wherein parimutuel racing is permitted under rules and regulations prescribed by the California Horse Racing Board. Racehorse does not mean or include any horse over three years old, or four years old in the case of an Arabian horse, that has not participated in a horserace contest on which parimutuel wagering is permitted or has not been used for breeding purposes in order to produce racehorses during the two previous calendar years.

(Amended by Stats. 1985, Ch. 1250, Sec. 4. Effective September 30, 1985.)



5704

Owner means the owner of a racehorse or his agent. Any other person claiming, possessing or controlling a racehorse shall provide the name and address of the owner thereof or his agent upon the request of the assessor.

(Added by Stats. 1971, Ch. 1759.)



5705

Annual tax means a tax that is imposed on the owner for any racehorse domiciled in the State of California.

(Amended by Stats. 1972, Ch. 665.)



5706

Current calendar year means the yearly period from the first day of January to the last day of December, inclusive for which the tax is imposed.

(Repealed and added by Stats. 1972, Ch. 665.)



5707

Previous calendar year means the calendar year immediately preceding the calendar year for which the annual tax is imposed.

(Repealed and added by Stats. 1972, Ch. 665.)



5710

Stallion means any racehorse which, during the two previous calendar years, has serviced three or more different broodmares for the purpose of producing a racehorse.

(Amended by Stats. 1972, Ch. 665.)



5711

Producing broodmare means a racehorse mare which, during the previous calendar year, has produced a live foal.

(Amended by Stats. 1972, Ch. 665.)



5712

Nonproducing broodmare means a racehorse mare which has not produced a live foal during the previous calendar year.

(Amended by Stats. 1972, Ch. 665.)



5713

Stakes-winning broodmare means a broodmare which has won at any time during her life a race with a purse to which owners of participating horses have contributed nomination, entry, or starting fees or a recognized stakes race in which all entrants raced by invitation.

(Amended by Stats. 1972, Ch. 665.)



5714

Stakes-producing broodmare means a broodmare which has produced at any time during her life a racehorse which has won a race with a purse to which owners of participating horses have contributed nomination, entry, or starting fees or a recognized stakes race in which all entrants raced by invitation.

(Amended by Stats. 1972, Ch. 665.)



5715

Stakes yearling , stakes two-year-old , or stakes three-year-old means a racehorse of the designated age which was foaled by a stakes-winning or stakes-producing broodmare.

(Amended by Stats. 1972, Ch. 665.)



5716

Yearling means a racehorse which was foaled during the previous calendar year.

(Amended by Stats. 1972, Ch. 665.)



5716.5

Foal means a racehorse which is foaled during the current calendar year.

(Added by Stats. 1972, Ch. 665.)



5717

Active racehorse means a racehorse which has participated in a horseracing contest on which parimutuel wagering was permitted during the previous calendar year.

(Amended by Stats. 1972, Ch. 665.)



5718

Nonactive racehorse means any racehorse which has not participated in any horseracing contest on which parimutuel wagering was permitted during the previous calendar year, except a racehorse three years of age or younger.

(Amended by Stats. 1972, Ch. 665.)



5719

Live foal means a foal which has lived for a period of three days or more.

(Added by Stats. 1971, Ch. 1759.)



5720

Stud fee is the sum of money charged by a stallion owner for the mating of his stallion to a broodmare.

(Added by Stats. 1971, Ch. 1759.)



5720.5

Stud fee classification will be determined by the highest stud fee charged for the mating of a mare to a stallion during the previous calendar year.

(Amended by Stats. 1972, Ch. 665.)



5720.6

Domicile means:

(a) The home ranch on January 1 of the current calendar year of the owner of a racehorse or other place where the horse is quartered when not racing or in training to race.

(b) The residence on January 1 of the current calendar year of the owner of any racehorse that is not quartered at a home ranch or other location when not racing or in training to race.

(Added by Stats. 1972, Ch. 665.)






CHAPTER 2. Imposition of Tax

5721

For the 1973 calendar year and each calendar year thereafter, on the privilege of breeding, training, caring for or racing a racehorse in this state, there is hereby imposed an annual tax on owners of racehorses for such racehorses domiciled in this state, which shall be in lieu of any property tax on racehorses subject to taxation pursuant to this part.

(Amended by Stats. 1972, Ch. 665.)



5722

The annual tax is imposed on and shall be paid by the owner on the following basis:

Age 12

Age 13

STALLIONS

and younger

and older

Stud fee classification

$10,000 and up ........................

$1,000

$650

7,500 and up ........................

? 750

500

5,000 and up ........................

? 500

330

3,000 and up ........................

? 300

200

1,500 and up ........................

? 150

100

1,000 and up ........................

? 100

65

Less than 1,000 ........................

? 75

50

BROODMARES

Stakes-winning producing

broodmares ........................

? 75

50

Stakes-producing

broodmares ........................

? 75

50

Other producing

broodmares ........................

? 40

28

Stakes-winning nonproducing

broodmares ........................

? 35

25

Other nonproducing

broodmares ........................

? 20

12

ACTIVE RACEHORSES

Racehorses which in the

previous calendar year

earned:

$100,000 or more ........................

? 150

Between 50,000

and 99,999 ........................

? 100

Between 25,000

and 49,999 ........................

? 60

Less than 25,000 ........................

? 40

OTHER RACEHORSES

Stakes yearlings, stakes

two-year-olds, stakes

three-year-olds ........................

? 35

Other yearlings, two-year-

olds, three-year-olds, and

nonactive racehorses ........................

? 20

(Amended by Stats. 1972, Ch. 665.)






CHAPTER 3. Exemptions

5741

Foals born to a racehorse mare during the current calendar year shall be exempt from the tax imposed by this part or by any other part of this code.

(Amended by Stats. 1972, Ch. 665.)






CHAPTER 4. Collection

5761

The tax imposed pursuant to this part shall be determined as of 12:01 a. m. January 1 of the calendar year for which it is imposed and shall be immediately due and payable to the tax collector of the county in which the racehorse is domiciled.

(Amended by Stats. 1972, Ch. 665.)



5762

The tax imposed by this part shall become delinquent at 5 p.m. on the 15th day of February of the calendar year for which it is imposed.

(Amended by Stats. 1972, Ch. 665.)



5763

A delinquent penalty of 6 percent shall attach at 5 p.m. on the day any tax imposed by this part becomes delinquent. An additional penalty of 1 percent shall attach to the tax on the first day of the first calendar month commencing after the tax becomes delinquent and on the first day of each calendar month thereafter, until the delinquent tax and penalties have been paid in full.

(Amended by Stats. 1972, Ch. 665.)



5764

If, in the opinion of the tax collector, the amount of tax required to be paid to the county pursuant to this part, or any portion thereof, will be jeopardized by delay, the tax collector shall thereupon make a determination of the tax or the amount of tax to be collected. The amount so determined shall be immediately due and payable. Such jeopardy determinations and the amount of tax found to be due thereunder may be collected by the tax collector by any legal means, including, but not limited to, the procedures established pursuant to Chapter 3.3 (commencing with Section 2851), Chapter 4 (commencing with Section 2901), Chapter 5 (commencing with Section 3002), and Chapter 6 (commencing with Section 3101) of Part 5 of this division.

(Amended by Stats. 1972, Ch. 665.)



5765

(a) The assessor may perform audits of the books and records of any owner of racehorses subject to the tax imposed by this part in the county to determine if the correct information has been reported and the proper amount of tax has been paid.

(b) In those cases wherein the board determines that an audit would have been required under Section 469 if the racehorses were subject to property taxation, rather than to the provisions of this part, the assessor shall perform such audits of the books and records of the owners of racehorses subject to the tax imposed by this part as the board by rules and regulations may prescribe.

(Amended by Stats. 1972, Ch. 665.)



5766

The tax described in this part may be imposed at any time within five years after the tax would have otherwise become due and the penalties shall date from the time described in Section 5763.

(Amended by Stats. 1972, Ch. 665.)



5767

If any person required by Section 5782 to file a report fails to file it by the time specified, the tax collector shall impose on the lawful amount of taxes due under this part, a penalty equal to 10 percent of the tax, and the penalties provided by Section 5763. If any person required to file the report required by Section 5782 files any false or fraudulent report with an intent to defeat or evade any tax due under this part, the tax collector shall impose on the lawful amount of tax due under this part, a penalty equal to 25 percent of the tax, and the penalties provided by Section 5763.

(Amended by Stats. 1972, Ch. 665.)



5768

Upon request of the assessor, an owner of racehorses of a type subject to the tax imposed by this part shall make available at his principal place of business, principal location or principal address in California or at any place mutually agreeable to the assessor and the owner, a true copy of business records relevant to the number and type of racehorses located in any county of the state during any taxable period and the number of days spent in each county during that period. Records referred to in this section shall be retained by the owner for a period of five years from the date any tax to which they relate becomes due.

(Amended by Stats. 1972, Ch. 665.)






CHAPTER 5. Administration

5781

The State Board of Equalization shall make such reasonable rules and regulations and prepare such forms as are necessary to carry out the intent and purposes of this part.

(Added by Stats. 1971, Ch. 1759.)



5782

On forms provided through the office of the assessor, the owner of a racehorse either in person, through his representative or by mail, shall report the tax due. The reports required by this section may be filed with the tax collector of the county in which the racehorse had its domicile. The reports shall be filed on or before 5:00 p.m. on the day the tax due becomes delinquent.

(Amended by Stats. 1972, Ch. 665.)



5783

The auditor of the county in which a report is filed shall transfer any taxes paid pursuant to this part belonging to another county as shown on the report, together with a copy of the report, in order that the auditor of any county receiving transferred funds can allocate them in the manner provided for in Section 5790.

(Amended by Stats. 1983, Ch. 1281, Sec. 35. Effective September 30, 1983.)



5790

All proceeds derived from the tax, interest, and penalties imposed by this part shall be allocated by the auditor as promptly as is feasible in the following manner:

(a) If the domicile of the racehorse was located within a city and any school district, the proceeds from such racehorse shall be distributed one-third to the city, one-third to the school district, and one-third to the county.

(b) If the domicile of the racehorse was located outside of any city but was located within one or more school districts, the proceeds from such racehorse shall be distributed one-half to the school district or districts and one-half to the county.

(c) If the domicile of the racehorse was located in both an elementary school district and a high school district, the proceeds allocable to school districts shall be divided equally between the elementary and high school districts to the exclusion of all other school districts.

The details of the method of allocation shall be supplied by the county auditor, and shall fairly carry out the purposes of this section.

(Added by renumbering Section 5801 by Stats. 1980, Ch. 285, Sec. 6. Effective June 30, 1980. Operative July 1, 1980, by Sec. 23 of Ch. 285.)









PART 13. TAXATION OF MANUFACTURED HOMES

CHAPTER 1. General Provisions and Definitions

5800

This part shall be known and may be cited as The Manufactured Home Property Tax Law.

(Amended by Stats. 1991, Ch. 796, Sec. 2.)



5801

(a) As used in Part 0.5 (commencing with Section 50), Part 1 (commencing with Section 101), Part 2 (commencing with Section 201), and this part, manufactured home means a manufactured home as defined in Section 18007 of the Health and Safety Code or a mobilehome as defined in Section 18008 of the Health and Safety Code which:

(1) Was first sold new on or after July 1, 1980.

(2) Was, at the request of the owner, and following his or her notification of the Department of Housing and Community Development and the assessor, made subject to taxation under this part.

(b) (1) Manufactured home, as used in this part, does not include a manufactured home which has become real property by being affixed to land on a permanent foundation system pursuant to Section 18551 of the Health and Safety Code and is taxed as all other real property is taxed.

(2) Except as provided in paragraph (1), a manufactured home, otherwise subject to taxation pursuant to this part, shall not be classified as real property for property taxation purposes that would be excluded from taxation pursuant to this part.

(Amended by Stats. 2002, Ch. 775, Sec. 36. Effective January 1, 2003.)



5802

(a) Except as provided in subdivisions (b), (c), and (d), base year value as used in this part means the full cash value of a manufactured home on the date the manufactured home is purchased or changes ownership. If the manufactured home undergoes any new construction after it is purchased or changes ownership, the base year value of the new construction is its full cash value on the date on which the new construction is completed, and if uncompleted, on the lien date.

(b) The base year value of a manufactured home for which the license fee is delinquent shall be its full cash value on the lien date for the fiscal year in which it is first enrolled.

(c) The base year value of a manufactured home converted pursuant to Section 18119 of the Health and Safety Code from taxation under Part 5 (commencing with Section 10701) of Division 2 to taxation under this part shall be its full cash value on the lien date for the fiscal year in which that manufactured home is first enrolled. A manufactured home that has been converted is not subject to supplemental assessment pursuant to Section 75.5 by reason of the conversion.

(d) The base year value of a manufactured home that changes ownership in the same calendar year after a conversion in the same calendar year, shall be its full cash value on the date of the change in ownership and its value shall be enrolled on the next lien date. The change in ownership is not subject to supplemental assessment as provided in Section 75.5.

(e) This section shall become operative on January 1, 1999.

(Amended by Stats. 2002, Ch. 775, Sec. 36.5. Effective January 1, 2003.)



5803

(a) Full cash value means the full cash value or the fair market value, as determined pursuant to Section 110, of a manufactured home similarly equipped and installed, including any value attributable to a manufactured home accessory building or structure as defined in Section 18008.5 of the Health and Safety Code which is sold along with the manufactured home, giving recognition, however, to the exemption provided in subdivision (m) of Section 3 of Article XIII of the Constitution.

(b) The Legislature finds and declares that, because owners of manufactured homes subject to property taxation on rented or leased land do not own the land on which the manufactured home is located and are subject to having the manufactured home removed upon termination of tenancy, full cash value for purposes of subdivision (a) does not include any value attributable to the particular site where the manufactured home is located on rented or leased land which would make the sale price of the manufactured home at that location different from its price at some other location on rented or leased land. In determining the full cash value of a manufactured home on rented or leased land, the assessor shall take into consideration, among other relevant factors, cost data issued pursuant to Section 401.5 or sales prices listed in recognized value guides for manufactured homes, including, but not limited to, the National Automobile Dealers Association s Manufactured Housing Appraisal Guide.

(Amended by Stats. 2007, Ch. 596, Sec. 21. Effective January 1, 2008.)



5804

As used in this part, taxable value of a manufactured home means the base year value, or the base year value as adjusted pursuant to Section 5813, plus the value of any new construction as determined pursuant to Section 5825.

(Amended by Stats. 1991, Ch. 796, Sec. 6.)



5805

(a) Notwithstanding any other provision of law, manufactured home accessories, as defined in Section 18008.5 of the Health and Safety Code, installed on a rented or leased lot with a manufactured home first sold prior to January 1, 1977, and which were subject to the state vehicle license fee, shall not be subject to local property taxation, unless the manufactured home is also subject to local property taxation pursuant to this part or the accessory is permanently affixed to the land, such as on a foundation.

(b) In accordance with subdivision (a), manufactured home accessories installed on a rented or leased lot with a manufactured home first sold prior to January 1, 1977, shall be presumed subject to the state vehicle license fee. This presumption may be rebutted by evidence that an accessory was not included in the vehicle license fee base for the manufactured home or was not otherwise subject to the vehicle license fee.

(Amended by Stats. 1991, Ch. 796, Sec. 7.)






CHAPTER 2. Determination of Taxable Values

5810

Except as otherwise provided in this part, manufactured homes shall be subject to property taxation in the same manner and to the same extent, and shall be subject to the other provisions of this division in the same manner and to the same extent as any other personal property on the roll as defined in Section 109.

(Amended by Stats. 1991, Ch. 796, Sec. 8.)



5811

The amount of local property tax on a manufactured home shall be determined by applying the appropriate assessment ratio and tax rate to the taxable value of the manufactured home. The appropriate tax rate is the rate determined under Section 93 for the tax rate area in which the manufactured home is situated.

(Amended by Stats. 2002, Ch. 775, Sec. 38. Effective January 1, 2003.)



5812

(a) The base year value of a manufactured home which is purchased or which changed ownership shall be entered on the roll for the lien date next succeeding the date of the purchase or change in ownership. The value of any new construction shall be entered on the roll for the lien date next succeeding the date of completion of the new construction. The value of new construction in progress on the lien date shall be entered on the roll as of the lien date.

(b) Except as provided in subdivisions (c) and (d) of Section 5802, a manufactured home that has changed ownership or had new construction completed is subject to supplemental assessment as provided in Section 75.5.

(Amended by Stats. 2002, Ch. 775, Sec. 39. Effective January 1, 2003.)



5813

For each lien date after the lien date for which the base year value is determined, the taxable value of a manufactured home shall be the lesser of:

(a) Its base year value, compounded annually since the base year by an inflation factor, which shall be the percentage change in the cost of living, as defined in Section 51, provided, that any percentage increase shall not exceed 2 percent of the prior year s value; or

(b) Its full cash value, as defined in Section 5803, as of the lien date, taking into account reductions in value due to damage, destruction, depreciation, obsolescence, or other factors causing a decline in value; or

(c) If the manufactured home is damaged or destroyed by disaster, misfortune, or calamity, its value determined pursuant to (b) shall be its base year value until the manufactured home is restored, repaired or reconstructed or other provisions of law require establishment of a new base year value.

(Amended by Stats. 2002, Ch. 775, Sec. 40. Effective January 1, 2003.)






CHAPTER 3. Change in Ownership

5814

(a) For purposes of this part, change in ownership and purchase shall have the same meanings as provided in Sections 60 to 68, inclusive, to the extent applicable. The operative dates of those sections shall be controlling in the determination of whether a change in ownership or purchase of a manufactured home has occurred.

(b) As used in Sections 60 to 68, inclusive, the term real property includes a manufactured home that is subject to tax under this part.

(Amended by Stats. 2001, Ch. 407, Sec. 8. Effective January 1, 2002.)



5815

Notwithstanding any other provision of law, a manufactured home otherwise subject to taxation pursuant to this part, which has been removed from its situs and returned to a dealer s established place of business for purposes of resale, shall not be subject to property taxation during the period it is held in the dealer s inventory, provided it remains personal property.

(Added by Stats. 1991, Ch. 796, Sec. 13.)






CHAPTER 4. New Construction

5825

(a) Newly constructed and new construction means:

(1) Any substantial addition to a manufactured home since the last lien date; and

(2) Any alteration of the manufactured home which constitutes a major rehabilitation thereof or which converts the property to a different use.

(b) Any rehabilitation, renovation, or modernization which converts a manufactured home to the substantial equivalent of a new manufactured home is a major rehabilitation of that manufactured home.

(c) Notwithstanding subdivisions (a) and (b), if a manufactured home has been damaged or destroyed by misfortune or calamity, newly constructed and new construction does not mean any timely reconstruction or replacement of the manufactured home, or portion thereof, where the manufactured home after reconstruction or replacement is substantially equivalent to the manufactured home prior to damage or destruction. Any reconstruction or replacement of a manufactured home, or portion thereof, which is not substantially equivalent to the damaged or destroyed manufactured home, shall be deemed to be new construction and only that portion which exceeds substantially equivalent reconstruction or replacement shall have a new base year value determined pursuant to Section 110.1.

If a manufactured home, subject to vehicle license and registration fees pursuant to Article 6 (commencing with Section 18114) of Chapter 8 of Part 2 of Division 13 of the Health and Safety Code, is destroyed or damaged by misfortune or calamity and is replaced by a substantially equivalent manufactured home subject to local property taxation, the assessor shall determine a base year value for that replacement manufactured home so that the property taxes levied, after adjustment for any applicable exemption, shall be the same amount as the vehicle license and registration fees for the previous manufactured home for the year prior to its destruction or damage.

(d) Notwithstanding subdivisions (a) and (b), if a manufactured home, subject to vehicle license and registration fees pursuant to Article 6 (commencing with Section 18114) of Chapter 8 of Part 2 of Division 13 of the Health and Safety Code is taken by eminent domain, acquired by a public entity, or subject to any governmental action resulting in a judgment of inverse condemnation, newly constructed and new construction shall not mean any timely replacement of that manufactured home.

If a manufactured home, subject to vehicle license and registration fees pursuant to Article 6 (commencing with Section 18114) of Chapter 8 of Part 2 of Division 13 of the Health and Safety Code, is taken by eminent domain, acquired by a public entity, or subject to any governmental action resulting in a judgment of inverse condemnation, and is replaced by a comparable manufactured home subject to local property taxation, the assessor shall determine a base year value for the replacement manufactured home so that the property taxes levied, after adjustment for any applicable exemption, shall be the same amount as the vehicle license and registration fees for the previous manufactured home in the year that manufactured home was taken, acquired, or adjudged to be inversely condemned.

(e) The assessor shall determine the new base year value for the portion of any manufactured home which has been newly constructed. The base year value of the remainder of the manufactured home assessed, which did not undergo new construction, shall not be changed. New construction in progress on the lien date shall be appraised at its full value on such date and each lien date thereafter until the date of completion at which time the entire portion of the manufactured home which is newly constructed shall be reappraised at its full value.

(Amended by Stats. 1991, Ch. 796, Sec. 14.)






CHAPTER 5. Collection of Taxes on Mobilehomes

5830

The assessment of any manufactured home shall be entered on the secured roll and shall be subject to all provisions of law applicable to taxes on the secured roll, provided, however:

(a) If the taxes on any manufactured home are not a lien on real property of the owner of the manufactured home pursuant to Section 2188.1, 2189, or 2189.3 and are unpaid when any installment of taxes on the secured roll becomes delinquent, the tax collector may use the procedures applicable to the collection of delinquent taxes on the unsecured roll; and

(b) If the taxes on any manufactured home which are not a lien on real property of the owner of the manufactured home remain unpaid at the time set for the declaration of default for delinquent taxes, the taxes on the manufactured home, together with any penalties and costs which may have accrued thereon while on the secured roll, shall be transferred to the unsecured roll.

(c) The taxes on manufactured homes may be paid in two installments as provided in Chapter 2.1 (commencing with Section 2700) of Part 5, notwithstanding the provisions of Section 2605 and whether or not the board of supervisors has adopted a resolution in accordance with Section 2700.

(Amended by Stats. 1991, Ch. 796, Sec. 15.)



5831

(a) Except as provided in subdivisions (e) and (f), the assessor shall, upon or prior to completion of the local roll, notify each assessee whose manufactured home s taxable value has increased of the taxable value of that manufactured home as it shall appear on the completed local roll.

(b) The information given by the assessor to the assessee pursuant to subdivision (a) shall include a notification of hearings by the county board of equalization or assessment appeals board, which shall include the period during which assessment protests will be accepted and the place where they may be filed. The information shall also include an explanation of the stipulation procedure set forth in Section 1607 and the manner in which the assessee may request use of this procedure.

(c) The information shall be furnished by the assessor to the assessee personally or by regular United States mail directed to him or her at the latest address known to the assessor.

(d) Neither the failure of the assessee to receive the information nor the failure of the assessor to so inform the assessee shall in any way affect the validity of any assessment or the validity of any taxes levied pursuant thereto.

(e) This section shall not apply to annual increases in the valuation of property which reflect the inflation rate, not to exceed 2 percent, pursuant to Section 5813.

(f) This section does not apply to increases in assessed value caused solely by changes in the assessment ratio provided for in Section 401.

(Amended by Stats. 2002, Ch. 775, Sec. 41. Effective January 1, 2003.)



5832

(a) (1) Upon application, the county tax collector shall issue a tax clearance certificate or a conditional tax clearance certificate.

(2) Any tax clearance certificate issued shall be used to permit registration of used manufactured homes and for any other purposes that may be prescribed by the Controller. The certificate may indicate that the county tax collector finds that no local property tax is due or is likely to become due, or that any applicable local property taxes have been paid or are to be paid in a manner not requiring the withholding of registration or the transfer of registration.

(3) Any conditional tax clearance certificate issued shall indicate that the county tax collector finds that a tax liability exists, the amount due, and the final date that amount may be paid before a further tax liability is incurred. The certificate shall be in any form that the Controller may prescribe, and shall be executed, issued, and accepted for clearance of registration or permit issuance on the conditions which the Controller may prescribe.

(b) Within five working days of receipt of the written demand for a conditional tax clearance certificate or tax clearance certificate, the county tax collector shall forward the conditional tax clearance certificate or tax clearance certificate, showing no tax liability exists, to the requesting escrow officer. In the event the final due date of the tax clearance certificate or conditional tax clearance certificate expires within 30 days of the date of its issuance, an additional conditional tax clearance certificate or tax clearance certificate shall be completed, which has a final due date of at least 30 days beyond the date of issuance. The tax collector shall not charge a fee for the issuance of a certificate unless a previously issued tax clearance certificate or conditional tax clearance certificate expires prior to the date upon which title transfers. The fee for the issuance of a subsequent certificate with respect to that manufactured home shall be an amount equal to the actual costs of preparing and processing that certificate.

(c) If the tax collector fails to comply with the demand within 30 days from the date the demand is mailed, the escrow officer may close the escrow in accordance with the provisions of subdivision (m) of Section 18035 of the Health and Safety Code.

(d) Notwithstanding any provisions of law requiring the tax collector to issue a tax clearance certificate or conditional tax clearance certificate within a specified period of time, when an escrow information demand is made pursuant to Section 18035 of the Health and Safety Code for a manufactured home that has not been enrolled in the county, the tax collector shall be afforded the number of working days necessary for the assessor to determine the value of the manufactured home and for the auditor to extend tax liability.

(e) The issuance, alteration, forgery, or use of any tax clearance certificate or conditional certificate in a manner contrary to the requirements of the Controller constitutes a misdemeanor.

(Amended by Stats. 1994, Ch. 705, Sec. 41. Effective January 1, 1995.)






CHAPTER 6. Administrative and Miscellaneous Provisions

5840

The board shall make such rules and regulations and prepare such forms as are necessary for the administration of, and to carry out the intent and purposes of, this part.

(Added by Stats. 1980, Ch. 285, Sec. 7. Effective June 30, 1980. Operative July 1, 1980, by Sec. 23 of Ch. 285.)



5841

The Department of Housing and Community Development shall furnish to the county assessor of the county in which a manufactured home is sited, on or before the last day of each calendar month, a listing of all new registrations and titles to manufactured homes sited, or to be sited, in that county.

(Amended by Stats. 1991, Ch. 796, Sec. 18.)



5842

The board, the Department of Motor Vehicles, the Department of Housing and Community Development and any county assessor shall exchange or otherwise provide to one another any information relevant to the regulations, titling and taxation of manufactured homes. Such information shall be held confidential by the party receiving the information, except to the extent the information is open to public inspection pursuant to Sections 408, 408.1, and 833 of the Revenue and Taxation Code, and Section 1808 of the Vehicle Code.

(Amended by Stats. 1991, Ch. 796, Sec. 19.)









PART 14. PROPERTY TAXPAYERS' BILL OF RIGHTS

5900

This part shall be known and may be cited as The Morgan Property Taxpayers Bill of Rights.

(Added by Stats. 1993, Ch. 387, Sec. 10. Effective January 1, 1994.)



5901

The Legislature finds and declares as follows:

(a) Taxes are a sensitive point of contact between citizens and their government, and disputes and disagreements often arise as a result of misunderstandings or miscommunications.

(b) The dissemination of information to taxpayers regarding property taxes and the promotion of enhanced understanding regarding the property tax system will improve the relationship between taxpayers and the government.

(c) The proper assessment and collection of property taxes is essential to local government and the health and welfare of the citizens of this state.

(d) It is the intent of the Legislature to promote the proper assessment and collection of property taxes throughout this state by advancing, to the extent feasible, uniform practices of property tax appraisal and assessment.

(Added by Stats. 1993, Ch. 387, Sec. 10. Effective January 1, 1994.)



5902

This part shall be administered by the board.

(Added by Stats. 1993, Ch. 387, Sec. 10. Effective January 1, 1994.)



5903

Advocate as used in this part means the Property Taxpayers Advocate designated pursuant to Section 5904.

(Added by Stats. 1993, Ch. 387, Sec. 10. Effective January 1, 1994.)



5904

(a) The board shall designate a Property Taxpayers Advocate. The advocate shall be responsible for reviewing the adequacy of procedures for both of the following:

(1) The distribution of information regarding property tax assessment matters between and among the board, assessors, and taxpayers.

(2) The prompt resolution of board, assessor, and taxpayer inquiries, and taxpayer complaints and problems.

(b) The advocate shall be designated by, and report directly to, the executive officer of the board. The advocate shall at least annually report to the executive officer on the adequacy of existing procedures, or the need for additional or revised procedures, to accomplish the objectives of this part.

(c) Nothing in this part shall be construed to require the board to reassign property tax program responsibilities within its existing organizational structure.

(Added by Stats. 1993, Ch. 387, Sec. 10. Effective January 1, 1994.)



5905

In addition to any other duties imposed by this part, the advocate shall periodically review and report on the adequacy of existing procedures, or the need for additional or revised procedures, with respect to the following:

(a) The development and implementation of educational and informational programs on property tax assessment matters for the benefit of the board and its staff, assessors and their staffs, local boards of equalization and assessment appeals boards, and taxpayers.

(b) The development and availability of property tax informational pamphlets and other written materials that explain, in simple and nontechnical language, all of the following matters:

(1) Taxation of real and personal property in California.

(2) Property tax exemptions.

(3) Supplemental assessments.

(4) Escape assessments.

(5) Assessment procedures.

(6) Taxpayer obligations, responsibilities, and rights.

(7) Obligations, responsibilities, and rights of property tax authorities, including, but not limited to, the board and assessors.

(8) Property tax appeal procedures.

(Added by Stats. 1993, Ch. 387, Sec. 10. Effective January 1, 1994.)



5906

(a) The advocate shall undertake, to the extent not duplicative of existing programs, periodic review of property tax statements and other property tax forms prescribed by the board to determine both of the following:

(1) Whether the forms and their instructions promote or discourage taxpayer compliance.

(2) Whether the forms or questions therein are necessary and germane to the assessment function.

(b) The advocate shall undertake the review of taxpayer complaints and identify areas of recurrent conflict between taxpayers and assessment officers. This review shall include, but not be limited to, all of the following:

(1) The adequacy and timeliness of board and assessor responses to taxpayers written complaints and requests for information.

(2) The adequacy and timeliness of corrections of the assessment roll, cancellations of taxes, or issuances of refunds after taxpayers have provided legitimate and adequate information demonstrating the propriety of the corrections, cancellations, or refunds, including, but not limited to, the filing of documents required by law to claim these corrections, cancellations, or refunds.

(3) The timeliness, fairness, and accessibility of hearings and decisions by the board, county boards of equalization, or assessment appeals boards where taxpayers have filed timely applications for assessment appeal.

(4) The application of penalties and interest to property tax assessments or property tax bills where the penalty or interest is a direct result of the assessor s failure to request specified information or a particular method of reporting information, or where the penalty or interest is a direct result of the taxpayer s good faith reliance on written advice provided by the assessor or the board.

(c) Nothing in this section shall be construed to modify any other provision of law or the California Code of Regulations regarding requirements or limitations with respect to the correction of the assessment roll, the cancellation of taxes, the issuance of refunds, or the imposition of penalties or interest.

(d) The board shall annually conduct a public hearing, soliciting the input of assessors, other local agency representatives, and taxpayers, to address the advocate s annual report pursuant to Section 5904, and to identify means to correct any problems identified in that report.

(Added by Stats. 1993, Ch. 387, Sec. 10. Effective January 1, 1994.)



5907

No state or local officer or employees responsible for the appraisal or assessment of property shall be evaluated based solely upon the dollar value of assessments enrolled or property taxes collected. However, nothing in this section shall be construed to prevent an official or employee from being evaluated based upon the propriety and application of the methodology used in arriving at a value determination.

(Added by Stats. 1993, Ch. 387, Sec. 10. Effective January 1, 1994.)



5908

Upon request of a county assessor or assessors, the advocate, in conjunction with any other programs of the board, shall assist assessors in their efforts to provide education and instruction to their staffs and local taxpayers for purposes of promoting taxpayer understanding and compliance with the property tax laws, and, to the extent feasible, statewide uniformity in the application of property tax laws.

(Added by Stats. 1993, Ch. 387, Sec. 10. Effective January 1, 1994.)



5909

(a) County assessors may respond to a taxpayer s written request for a written ruling as to property tax consequences of an actual or planned particular transaction, or as to the property taxes liability of a specified property. For purposes of statewide uniformity, county assessors may consult with board staff prior to issuing a ruling under this subdivision. Any ruling issued under this subdivision shall notify the taxpayer that the ruling represents the county s current interpretation of applicable law and does not bind the county, except as provided in subdivision (b).

(b) Where a taxpayer s failure to timely report information or pay amounts of tax directly results from the taxpayer s reasonable reliance on the county assessor s written ruling under subdivision (a), the taxpayer shall be relieved of any penalties, or interest assessed or accrued, with respect to property taxes not timely paid as a direct result of the taxpayer s reasonable reliance. A taxpayer s failure to timely report property values or to make a timely payment of property taxes shall be considered to directly result from the taxpayer s reasonable reliance on a written ruling from the assessor under subdivision (a) only if all of the following conditions are met:

(1) The taxpayer has requested in writing that the assessor advise as to the property tax consequences of a particular transaction or as to the property taxes with respect to a particular property, and fully described all relevant facts and circumstances pertaining to that transaction or property.

(2) The assessor has responded in writing and specifically stated the property tax consequences of the transaction or the property taxes with respect to the property.

(Added by Stats. 1993, Ch. 387, Sec. 10. Effective January 1, 1994.)



5910

The advocate shall, on or before January 1, 1994, make specific recommendations to the board with respect to standardizing interest rates applicable to escape assessments and refunds of property taxes, and statutes of limitations, so as to place property taxpayers on an equal basis with taxing authorities.

(Added by Stats. 1993, Ch. 387, Sec. 10. Effective January 1, 1994.)



5911

It is the intent of the Legislature in enacting this part to ensure that:

(a) Taxpayers are provided fair and understandable explanations of their rights and duties with respect to property taxation, prompt resolution of legitimate questions and appeals regarding their property taxes, and prompt corrections when errors have occurred in property tax assessments.

(b) The board designate a taxpayer s advocate position independent of, but not duplicative of, the board s existing property tax programs, to be specifically responsible for reviewing property tax matters from the viewpoint of the taxpayer, and to review and report on, and to recommend to the board s executive officer any necessary changes with respect to, property tax matters as described in this part.

(Added by Stats. 1993, Ch. 387, Sec. 10. Effective January 1, 1994.)









DIVISION 2. OTHER TAXES

PART 1. SALES AND USE TAXES

CHAPTER 1. General Provisions and Definitions

6001

This part is known and may be cited as the Sales and Use Tax Law.

(Added by Stats. 1941, Ch. 36.)



6002

Except where the context otherwise requires, the definitions given in this chapter govern the construction of this part.

(Added by Stats. 1941, Ch. 36.)



6003

Sales tax means the tax imposed by Chapter 2 of this part.

(Added by Stats. 1941, Ch. 36.)



6004

Use tax means the tax imposed by Chapter 3 of this part.

(Added by Stats. 1941, Ch. 36.)



6005

Person includes any individual, firm, partnership, joint venture, limited liability company, association, social club, fraternal organization, corporation, estate, trust, business trust, receiver, assignee for the benefit of creditors, trustee, trustee in bankruptcy, syndicate, the United States, this state, any county, city and county, municipality, district, or other political subdivision of the state, or any other group or combination acting as a unit.

(Amended by Stats. 1994, Ch. 1200, Sec. 46. Effective September 30, 1994.)



6006

Sale means and includes:

(a) Any transfer of title or possession, exchange, or barter, conditional or otherwise, in any manner or by any means whatsoever, of tangible personal property for a consideration. Transfer of possession includes only transactions found by the board to be in lieu of a transfer of title, exchange, or barter.

(b) The producing, fabricating, processing, printing, or imprinting of tangible personal property for a consideration for consumers who furnish either directly or indirectly the materials used in the producing, fabricating, processing, printing, or imprinting.

(c) The furnishing and distributing of tangible personal property for a consideration by social clubs and fraternal organizations to their members or others.

(d) The furnishing, preparing, or serving for a consideration of food, meals, or drinks.

(e) A transaction whereby the possession of property is transferred but the seller retains the title as security for the payment of the price.

(f) A transfer for a consideration of the title or possession of tangible personal property which has been produced, fabricated, or printed to the special order of the customer, or of any publication.

(g) Any lease of tangible personal property in any manner or by any means whatsoever, for a consideration, except a lease of:

(1) Motion pictures or animated motion pictures, including television, films, and tapes.

(2) Linen supplies and similar articles when an essential part of the lease agreement is the furnishing of the recurring service of laundering or cleaning the articles.

(3) Household furnishings with a lease of the living quarters in which they are to be used.

(4) Mobile transportation equipment for use in transportation of persons or property as defined in Section 6023.

(5) Tangible personal property leased in substantially the same form as acquired by the lessor or leased in substantially the same form as acquired by a transferor, as to which the lessor or transferor has paid sales tax reimbursement or has paid use tax measured by the purchase price of the property. For purposes of this paragraph, transferor shall mean the following:

(A) A person from whom the lessor acquired the property in a transaction described in subdivision (b) of Section 6006.5.

(B) A decedent from whom the lessor acquired the property by will or the laws of succession.

(6) A mobilehome, as defined in Sections 18008 and 18211 of the Health and Safety Code, other than a mobilehome originally sold new prior to July 1, 1980, and not subject to local property taxation.

(7) Paragraphs (1) and (5) and Section 6094.1 shall not apply to rentals or leases of video cassettes, video tapes, and video discs for private use under which the lessee or renter does not obtain or acquire the right to license, broadcast, exhibit, or reproduce the video cassette, video tape, or video disc.

(Amended by Stats. 1987, Ch. 915, Sec. 3. Effective September 21, 1987.)



6006.1

The granting of possession of tangible personal property by a lessor to a lessee, or to another person at the direction of the lessee, is a continuing sale in this state by the lessor for the duration of the lease as respects any period of time the leased property is situated in this state, irrespective of the time or place of delivery of the property to the lessee or such other person.

(Added by Stats. 1965, 1st Ex. Sess., Ch. 2.)



6006.3

Lease includes rental, hire and license. Lease does not include a use of tangible personal property for a period of less than one day for a charge of less than twenty dollars ($20) when the privilege to use the property is restricted to use thereof on the premises or at a business location of the grantor of the privilege. Where a contract designated as a lease binds the lessee for a fixed term and the lessee is to obtain title at the end of the term upon the completion of the required payment or has the option at that time to purchase the property for a nominal amount, the contract shall be regarded as a sale under a security agreement from its inception and not as a lease. In the case of a contract designated as a lease with any state or local governmental body, or any agency or instrumentality thereof, the lessee shall be treated as bound for a fixed term notwithstanding any right of the lessee to terminate the contract in the event that sufficient funds are not appropriated to pay amounts due under the contract.

(Amended by Stats. 1986, Ch. 825, Sec. 1. Effective September 15, 1986.)



6006.5

Occasional sale includes all of the following:

(a) A sale of property not held or used by a seller in the course of activities for which he or she is required to hold a seller s permit or permits or would be required to hold a seller s permit or permits if the activities were conducted in this state, provided that the sale is not one of a series of sales sufficient in number, scope, and character to constitute an activity for which he or she is required to hold a seller s permit or would be required to hold a seller s permit if the activity were conducted in this state.

(b) Any transfer of all or substantially all the property held or used by a person in the course of those activities when after the transfer the real or ultimate ownership of the property is substantially similar to that which existed before the transfer. For the purposes of this section, stockholders, bondholders, partners, or other persons holding an ownership interest in a corporation or other entity are regarded as having the real or ultimate ownership of the property of the corporation or other entity.

(c) A sale of property, other than hay, by a producer of hay, provided that the sale is not one of a series of sales sufficient in number, scope, or character to constitute an activity for which the producer would be required to hold a seller s permit if the producer were not also selling hay.

(Amended by Stats. 1994, Ch. 903, Sec. 1. Effective January 1, 1995.)



6006.6

Sale includes any sale at an auction in respect to tangible personal property which is sold to a successful bidder at the auction upon an agreement or understanding at the time of the sale that the property involved either will not be delivered to the successful bidder or that any amount which he may pay for the property pursuant to the sale will be returned to him. The tax shall be computed in such case upon the amount of the successful bid.

(Added by Stats. 1957, Ch. 1482.)



6007

(a) (1) A retail sale or sale at retail means a sale for any purpose other than resale in the regular course of business in the form of tangible personal property.

(2) When tangible personal property is delivered by an owner or former owner thereof, or by a factor or agent of that owner, former owner, or factor to a consumer or to a person for redelivery to a consumer, pursuant to a retail sale made by a retailer not engaged in business in this state, the person making the delivery shall be deemed the retailer of that property. He or she shall include the retail selling price of the property in his or her gross receipts or sales price.

(b) (1) Notwithstanding subdivision (a), a retail sale or sale at retail shall include any sale by a convicted seller of tangible personal property with a counterfeit mark on, or in connection with, that sale, regardless of whether the sale is for resale in the regular course of business.

(2) For purposes of this subdivision, all of the following shall apply:

(A) A convicted seller means a person convicted of a violation under Section 350 or 653w of the Penal Code or Section 2320 of Title 18 of the United States Code on or after the date of sale.

(B) Counterfeit mark has the same meaning as that term is defined in Section 2320 of Title 18 of the United States Code.

(C) Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of, and Article 1 (commencing with Section 17500) of Chapter 1 of Part 3 of Division 7 of, the Business and Professions Code, and Title 1.5 (commencing with Section 1750) of Part 4 of Division 3 of the Civil Code shall not apply to any person other than a convicted seller.

(D) Notwithstanding Article 2 (commencing with Section 6481) of Chapter 5, any notice of deficiency determination to a convicted seller shall be mailed within one year after the last day of the calendar month following the date of conviction.

(Amended by Stats. 2014, Ch. 477, Sec. 1. Effective September 19, 2014.)



6007.5

A sale of tangible personal property to a contractor or subcontractor for use in the performance of contracts with the United States for the construction of improvements on or to real property in this State is a retail sale. The gross receipts from such a sale or the sales price of property so sold shall be included in the measure of the taxes imposed by this part.

(Added by Stats. 1955, Ch. 795.)



6008

Storage includes any keeping or retention in this State for any purpose except sale in the regular course of business or subsequent use solely outside this State of tangible personal property purchased from a retailer.

(Added by Stats. 1941, Ch. 36.)



6009

Use includes the exercise of any right or power over tangible personal property incident to the ownership of that property, and also includes the possession of, or the exercise of any right or power over, tangible personal property by a lessee under a lease, except that it does not include the sale of that property in the regular course of business.

(Amended by Stats. 1965, 1st Ex. Sess., Ch. 2.)



6009.1

Storage and use do not include the keeping, retaining or exercising any right or power over tangible personal property for the purpose of subsequently transporting it outside the state for use thereafter solely outside the state, or for the purpose of being processed, fabricated, or manufactured into, attached to or incorporated into, other tangible personal property to be transported outside the state and thereafter used solely outside the state.

(Amended by Stats. 1980, Ch. 546, Sec. 1.)



6009.2

(a) Notwithstanding Sections 6008, 6009, and 6009.1, storage and use each shall include a purchase by a convicted purchaser of tangible personal property with a counterfeit mark on, or in connection with, that purchase, regardless of whether the purchase is for resale in the regular course of business.

(b) Convicted purchaser means a person convicted of a violation under Section 350 or 653w of the Penal Code or Section 2320 of Title 18 of the United States Code on or after the date of purchase.

(c) For purposes of this section, Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of, and Article 1 (commencing with Section 17500) of Chapter 1 of Part 3 of Division 7 of, the Business and Professions Code, and Title 1.5 (commencing with Section 1750) of Part 4 of Division 3 of the Civil Code shall not apply to any person other than a convicted seller.

(d) Counterfeit mark has the same meaning as that term is defined in Section 2320 of Title 18 of the United States Code.

(e) Notwithstanding Article 2 (commencing with Section 6481) of Chapter 5, any notice of deficiency determination to a convicted purchaser shall be mailed within one year after the last day of the calendar month following the date of conviction.

(Added by Stats. 2014, Ch. 477, Sec. 2. Effective September 19, 2014.)



6010

Purchase means and includes:

(a) Any transfer of title or possession, exchange, or barter, conditional or otherwise, in any manner or by any means whatsoever, of tangible personal property for a consideration. Transfer of possession includes only transactions found by the board to be in lieu of a transfer of title, exchange, or barter.

(b) When performed outside this state or when the customer gives a resale certificate pursuant to Article 3 (commencing with Section 6091) of Chapter 2, the producing, fabricating, processing, printing, or imprinting of tangible personal property for a consideration for consumers who furnish either directly or indirectly the materials used in the producing, fabricating, processing, printing, or imprinting.

(c) A transaction whereby the possession of property is transferred but the seller retains the title as security for the payment of the price.

(d) A transfer for a consideration of tangible personal property which has been produced, fabricated, or printed to the special order of the customer, or of any publication.

(e) Any lease of tangible personal property in any manner or by any means whatsoever, for consideration, except a lease of:

(1) Motion pictures or animated motion pictures, including television, films, and tapes.

(2) Linen supplies and similar articles when an essential part of the lease agreement is the furnishing of the recurring service of laundering or cleaning the articles.

(3) Household furnishings with a lease of the living quarters in which they are to be used.

(4) Mobile transportation equipment for use in transportation of persons or property as defined in Section 6023.

(5) Tangible personal property leased in substantially the same form as acquired by the lessor or leased in substantially the same form as acquired by a transferor, as to which the lessor or transferor has paid sales tax reimbursement or has paid use tax measured by the purchase price of the property. For purposes of this paragraph, transferor shall mean the following:

(A) A person from whom the lessor acquired the property in a transaction described in subdivision (b) of Section 6006.5.

(B) A decedent from whom the lessor acquired the property by will or the laws of succession.

(6) A mobilehome, as defined in Sections 18008 and 18211 of the Health and Safety Code, other than a mobilehome originally sold new prior to July 1, 1980, and not subject to local property taxation.

(7) Paragraphs (1) and (5) and Section 6094.1 shall not apply to rentals or leases of video cassettes, video tapes, and video discs for private use under which the lessee or renter does not obtain or acquire the right to license, broadcast, exhibit, or reproduce the video cassette, video tape, or video disc.

(Amended by Stats. 1987, Ch. 915, Sec. 4. Effective September 21, 1987.)



6010.1

The possession of tangible personal property by a lessee, or by another person at the direction of the lessee, is a continuing purchase for use in this state by the lessee as respects any period of time the leased property is situated in this state, irrespective of the time or place of delivery of the property to the lessee or such other person.

(Added by Stats. 1965, 1st Ex. Sess., Ch. 2.)



6010.3

Sale and purchase, for the purposes of this part, do not include (a) the fabrication or transfer by a typographer of composed type or reproduction proofs thereof for use in the preparation of printed matter, or (b) the fabrication or transfer of such reproduction proofs or impressed mats when the fabrication is for, and the transfer is to, a printer or publisher for use in printing.

The foregoing provisions shall not apply to the fabrication or transfer of a pasteup, mechanical or assembly of which a reproduction proof is a component part.

(Added by Stats. 1968, Ch. 1061.)



6010.4

If two or more persons engaged in the production and distribution of motion pictures for use in any media form a partnership for the purpose of reducing the cost of producing motion pictures through the sharing of the use of equipment, studio facilities and the services of personnel, the furnishing (without transferring title to tangible personal property) of such equipment, facilities and services by the partnership to its members for the purpose of the production of motion pictures by its members shall not constitute either a sale or purchase.

(Added by Stats. 1972, Ch. 640.)



6010.5

For the purposes of this part, the place of the sale or purchase of tangible personal property is the place where the property is physically located at the time the act constituting the sale or purchase, as defined in this part, takes place.

(Added by Stats. 1965, Ch. 1960.)



6010.6

(a) Except as provided in subdivision (c), sale and purchase, for the purposes of this part, do not include any of the following:

(1) The performance of any qualified production services in connection with the production of all or any part of any qualified motion picture. Persons performing those qualified production services are consumers of paintings, models, and art work used by those filming special effects, titles, or credits, and of film, tape, or other embodiment upon which sound, visual images, or computer-generated graphics are created or recorded, notwithstanding that title to the property may be transferred pursuant to the qualified production services contract.

(2) Any transfer of all or any part of any qualified motion picture, or any interest therein or any rights relating thereto, under either of the following circumstances:

(A) The transfer is made prior to the date that the qualified motion picture is exhibited or broadcast to its general audience.

(B) The transfer is made to any person or persons holding, either directly or indirectly, or by affiliation, any exploitation rights obtained prior to the date that the qualified motion picture is exhibited or broadcast to its general audience.

(b) For purposes of this section:

(1) Motion picture means any audiovisual work (at any stage of the production thereof) consisting of a series of related images, either on film, tape, or other embodiment, whether photographic, or otherwise, and for these purposes, includes all physical materials comprising part of, or synchronized with, the motion picture, including the original, duplicate, and other negatives, intermediary film products, tapes, prints and original, duplicate, and other sound or visual recordings created to accompany the pictorial material depicted in the motion picture.

(2) Produce or production of any qualified motion picture means to originate, create, invent, design, devise, develop, photograph, edit, record, imprint, adapt, alter, make, process, fabricate, assemble, construct, or manufacture all or any part of that qualified motion picture by any means, method, or devise of any kind or character, whether before or after commencement of principal photography.

(3) Qualified motion picture means any motion picture, whether or not the production of that motion picture is completely finished, which is produced, adapted, or altered for exploitation in, on, or through any medium or by any device, including, but not limited to, a motion picture produced for exploitation in movie theaters, through any form of television, or videocassettes, videotapes, or videodiscs, in amusement parks, or on commercial carriers, for any purpose, including, but not limited to, for any entertainment, commercial, advertising, promotional, industrial, or educational purpose. Qualified motion picture includes, but is not limited to, all adapted versions thereof (whether adapted for exploitation in any language, for any media, or otherwise) creative advertising, and publicity materials, such as trailers, television spots, or featurettes. Qualified motion picture does not include motion pictures produced for private noncommercial use, such as weddings or graduations.

(4) Qualified production services means any fabrication performed by any person in any capacity (whether as an employee, agent, independent contractor, or otherwise) on film, tape, or other audiovisual embodiment in connection with the production of all or any part of any qualified motion picture, including, but not limited to, photography, sound, music, special effects, animation, adaptation (language, media, electronic, or otherwise), technological modifications, computer graphics, dubbing, mixing, editing, or cutting services. Qualified production services do not include services or other work to manufacture release prints or to duplicate tapes for exhibition or broadcast.

(5) Transfer means any change of title or possession in any manner or form by any means whatsoever, conditional or otherwise, including, but not limited to, any sale, assignment, exchange, lease, license, or barter.

(6) Rights relating to any qualified motion picture includes, but is not limited to, any and all rights to produce or exploit all or any part of the qualified motion picture by any means and in or through any medium.

(7) Exploit or exploitation with respect to any qualified motion picture includes, but is not limited to, exhibiting, broadcasting, telecasting, displaying, projecting, transmitting, duplicating, reproducing, distributing, promoting, advertising, commercializing, merchandising, marketing, or otherwise using all or any part of the qualified motion picture in any or all media markets and territories and by any or all means, methods, modes, processes, and devices or delivery systems of every kind and character. Exploitation includes each and every act comprising part of any phase of the process of exploiting all or any qualified motion picture, whether before or after commencement of principal photography.

(c) Subdivision (a) shall not apply to any of the following:

(1) Any sale or purchase of raw film or videotape stock.

(2) Any sale or purchase of release prints or tapes for exhibition or broadcast.

(3) Any rentals or leases of videocassettes, videotapes, or videodiscs for private use, as described in paragraph (7) of subdivision (g) of Section 6006 and paragraph (7) of subdivision (e) of Section 6010.

(Added by Stats. 1988, Ch. 1157, Sec. 1. Effective September 22, 1988.)



6010.65

(a) Sale and purchase, for purposes of this part, do not include any transfer of title to, nor any lease of, tangible personal property pursuant to an acquisition sale and leaseback. An acquisition sale and leaseback is a sale by a person and leaseback to that person of tangible personal property where both of the following conditions are satisfied:

(1) That person has paid sales tax reimbursement or use tax with respect to that person s purchase of the property.

(2) The acquisition sale and leaseback is consummated within 90 days of that person s first functional use of the property.

(b) Sale and purchase include, for purposes of this part, the transfer of title to a lessee upon termination of an acquisition sale and leaseback.

(c) This section shall apply to acquisition sale and leaseback arrangements executed on or after the operative date of this section.

(Amended by Stats. 1994, Ch. 286, Sec. 1. Effective July 21, 1994.)



6010.7

Paragraph (5) of subdivision (g) of Section 6006, paragraph (5) of subdivision (e) of Section 6010, and Section 6094.1 shall have no application to a lease of a chemical toilet unit. Such a lease is a sale and purchase and the taxes imposed by this part apply measured by the lease or rental price accordingly, regardless of whether the unit is leased in substantially the same form as acquired and regardless of whether sales tax or use tax has been paid with respect to the chemical toilets at the time of their acquisition.

(Amended by Stats. 1978, Ch. 1211.)



6010.8

(a) Sale and purchase do not include any lease or transfer of title of tangible personal property constituting any project to any participating party. As used in this section, project has the meaning specified in subparagraph (B) of paragraph (8) of subdivision (a) of Section 26003 of the Public Resources Code and participating party has the meaning specified in subparagraph (B) of paragraph (7) of subdivision (a) of Section 26003 of the Public Resources Code.

(b) This section shall become inoperative on July 1, 2016, and, as of January 1, 2017, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2017, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 677, Sec. 35. Effective January 1, 2013. Inoperative July 1, 2016. Repealed as of January 1, 2017, by its own provisions. See later operative version added by Sec. 36 of Ch. 677.)



6010.8

(a) Sale and purchase do not include any lease or transfer of title of tangible personal property constituting any project to any participating party. As used in this section, project has the meaning specified in subparagraph (B) of paragraph (7) of subdivision (a) of Section 26003 of the Public Resources Code and participating party has the meaning specified in subparagraph (B) of paragraph (6) of subdivision (a) of Section 26003 of the Public Resources Code.

(b) This section shall become operative on July 1, 2016.

(Repealed (in Sec. 35) and added by Stats. 2012, Ch. 677, Sec. 36. Effective January 1, 2013. Section operative July 1, 2016, by its own provisions.)



6010.9

Sale and purchase, for the purposes of this part, do not include the design, development, writing, translation, fabrication, lease, or transfer for a consideration of title or possession, of a custom computer program, other than a basic operational program (as defined in Section 995.2), either in the form of written procedures or in the form of storage media on which, or in which, the program is recorded, or any required documentation or manuals designed to facilitate the use of the custom computer program so transferred.

As used in this section:

(a) Storage media includes punched cards, tapes, discs, diskettes, or drums on which computer programs may be embodied or stored.

(b) Computer does not include tape-controlled automatic drilling, milling, or other manufacturing machinery or equipment.

(c) Computer program means the complete plan for the solution of a problem, such as the complete sequence of automatic data-processing equipment instructions necessary to solve a problem and includes both systems and application programs and subdivisions, such as assemblers, compilers, routines, generators, and utility programs.

(d) Custom computer program means a computer program prepared to the special order of the customer and includes those services represented by separately stated charges for modifications to an existing prewritten program which are prepared to the special order of the customer. The term does not include a canned or prewritten computer program which is held or existing for general or repeated sale or lease, even if the prewritten or canned program was initially developed on a custom basis or for in-house use. Modification to an existing prewritten program to meet the customer s needs is custom computer programming only to the extent of the modification.

(Added by Stats. 1982, Ch. 1274, Sec. 2. Effective September 22, 1982.)



6010.10

(a) Sale and purchase, for the purposes of this part, do not include any transfer of title of tangible personal property constituting any project or pollution control facility to the California Pollution Control Financing Authority by any participating party, nor any lease or transfer of title of tangible personal property constituting any project or pollution control facility by the authority to any participating party, when the transfer or lease is made pursuant to Division 27 (commencing with Section 44500) of the Health and Safety Code. The terms project, pollution control facility, and participating party as used in this section have the meanings ascribed to them in Sections 44506 and 44508 of the Health and Safety Code.

(b) This section shall only apply to a project or pollution control facility that is a project or pollution control facility as defined in Section 44508 of the Health and Safety Code as amended by Chapter 756 of the Statutes of 1999.

(c) This section shall not apply to a project for which the authority refunds bonds or evidences of indebtedness not originally issued by the authority, and the authority makes a finding that the project being refinanced qualifies as a project under Division 27 (commencing with Section 44500) of the Health and Safety Code.

(Amended by Stats. 2009, Ch. 643, Sec. 34. Effective November 2, 2009.)



6010.11

Sale and purchase, for the purpose of this part, do not include any transfer of a qualified mass commuting vehicle pursuant to a safe harbor lease arrangement described in Section 168(f)(8) of the Internal Revenue Code of 1954, as amended by Section 208 of Public Law 97-248, Section 5 of Public Law 97-354, and Section 102 of Public Law 97-448, or pursuant to a sale-leaseback or lease-leaseback arrangement which includes a safe harbor lease arrangement. For purposes of this section, qualified mass commuting vehicle means a qualified mass commuting vehicle as defined in Section 103(b)(9) of the Internal Revenue Code of 1954.

(Added by Stats. 1984, Ch. 1511, Sec. 1. Effective September 28, 1984.)



6010.30

(a) Sale and purchase, for the purpose of this part, do not include the transfer of original drawings, sketches, illustrations, or paintings by an artist or designer at a social gathering for entertainment purposes, if all of the following requirements are met:

(1) Substantially all of the drawings, sketches, illustrations, or paintings are delivered by the artist or designer to a person or persons other than the purchaser.

(2) Substantially all of the drawings, sketches, illustrations, or paintings are received by a person or persons, other than the purchaser, at no cost to the person or persons who become the owner of the drawings, sketches, illustrations, or paintings.

(3) The charge for the drawings, sketches, illustrations, or paintings is based on a preset fee.

(4) The fee charged for the drawings, sketches, illustrations, or paintings is contingent upon a minimum number of at least three drawings, sketches, illustrations, or paintings to be produced by the artist or designer at the social gathering.

(b) For purposes of this section, substantially all means 80 percent or more.

(Added by Stats. 1999, Ch. 799, Sec. 1. Effective October 10, 1999. Operative April 1, 2000, by Sec. 3 of Ch. 799.)



6010.40

Sale and purchase, for the purpose of this part, do not include the transfer by a city, city and county, county, or other local government animal shelter or a nonprofit animal welfare organization of any animal to an individual for use as a pet, or any charges made by the government shelter or nonprofit organization for services in connection with the transfer of that animal, including, but not limited to, the spaying or neutering or future spaying or neutering of the animal, or any vaccination, future vaccination, or similar service. For purposes of this section, nonprofit animal welfare organization means any organization formed and operated for the primary purpose of prevention of abuse, neglect, or exploitation of animals and that qualifies for the exemption from taxation pursuant to Section 23701d.

(Added by Stats. 1999, Ch. 361, Sec. 2. Effective September 7, 1999. Operative January 1, 2000, by Sec. 4 of Ch. 361.)



6010.50

(a) For purposes of this part, sale and purchase do not include any transfer of an endangered or threatened animal or plant species acquired or disposed of through a trade or exchange between nonprofit zoological societies or between a member of the American Zoo and Aquarium Association (AZA) and a nonprofit zoological society.

(b) For purposes of this section and Section 6366.5, endangered or threatened animal or plant species means animals or plants that are any of the following:

(1) Listed in Appendix I, II, or III to the Convention for International Trade of Endangered Species.

(2) Listed as endangered or threatened by the United States Department of the Interior, Fish and Wildlife Service.

(c) For purposes of this section and Section 6366.5, a nonprofit zoological society includes both of the following:

(1) A zoological society operated for charitable, educational, or scientific purposes and qualified for exemption under Section 501(c)(3) of the Internal Revenue Code.

(2) A zoological park owned or operated by a city, county, or other instrumentality of any state or foreign government.

(Added by Stats. 1994, Ch. 771, Sec. 1. Effective September 26, 1994. Operative January 1, 1995, by Sec. 5 of Ch. 771.)



6011

(a) Sales price means the total amount for which tangible personal property is sold or leased or rented, as the case may be, valued in money, whether paid in money or otherwise, without any deduction on account of any of the following:

(1) The cost of the property sold.

(2) The cost of materials used, labor or service cost, interest charged, losses, or any other expenses.

(3) The cost of transportation of the property, except as excluded by other provisions of this section.

(b) The total amount for which the property is sold or leased or rented includes all of the following:

(1) Any services that are a part of the sale.

(2) Any amount for which credit is given to the purchaser by the seller.

(3) The amount of any tax imposed by the United States upon producers and importers of gasoline and the amount of any tax imposed pursuant to Part 2 (commencing with Section 7301) of this division.

(c) Sales price does not include any of the following:

(1) Cash discounts allowed and taken on sales.

(2) The amount charged for property returned by customers when that entire amount is refunded either in cash or credit, but this exclusion shall not apply in any instance when the customer, in order to obtain the refund, is required to purchase other property at a price greater than the amount charged for the property that is returned. For the purpose of this section, refund or credit of the entire amount shall be deemed to be given when the purchase price less rehandling and restocking costs are refunded or credited to the customer. The amount withheld for rehandling and restocking costs may be a percentage of the sales price determined by the average cost of rehandling and restocking returned merchandise during the previous accounting cycle.

(3) The amount charged for labor or services rendered in installing or applying the property sold.

(4) (A) The amount of any tax (not including, however, any manufacturers or importers excise tax, except as provided in subparagraph (B)) imposed by the United States upon or with respect to retail sales whether imposed upon the retailer or the consumer.

(B) The amount of manufacturers or importers excise tax imposed pursuant to Section 4081 or 4091 of the Internal Revenue Code for which the purchaser certifies that he or she is entitled to either a direct refund or credit against his or her income tax for the federal excise tax paid or for which the purchaser issues a certificate pursuant to Section 6245.5.

(5) The amount of any tax imposed by any city, county, city and county, or rapid transit district within the State of California upon or with respect to retail sales of tangible personal property, measured by a stated percentage of sales price or gross receipts, whether imposed upon the retailer or the consumer.

(6) The amount of any tax imposed by any city, county, city and county, or rapid transit district within the State of California with respect to the storage, use or other consumption in that city, county, city and county, or rapid transit district of tangible personal property measured by a stated percentage of sales price or purchase price, whether the tax is imposed upon the retailer or the consumer.

(7) Separately stated charges for transportation from the retailer s place of business or other point from which shipment is made directly to the purchaser, but the exclusion shall not exceed a reasonable charge for transportation by facilities of the retailer or the cost to the retailer of transportation by other than facilities of the retailer. However, if the transportation is by facilities of the retailer, or the property is sold for a delivered price, this exclusion shall be applicable solely with respect to transportation which occurs after the purchase of the property is made.

(8) Charges for transporting landfill from an excavation site to a site specified by the purchaser, either if the charge is separately stated and does not exceed a reasonable charge or if the entire consideration consists of payment for transportation.

(9) The amount of any motor vehicle, mobilehome, or commercial coach fee or tax imposed by and paid the State of California that has been added to or is measured by a stated percentage of the sales or purchase price of a motor vehicle, mobilehome, or commercial coach.

(10) (A) The amount charged for intangible personal property transferred with tangible personal property in any technology transfer agreement, if the technology transfer agreement separately states a reasonable price for the tangible personal property.

(B) If the technology transfer agreement does not separately state a price for the tangible personal property, and the tangible personal property or like tangible personal property has been previously sold or leased, or offered for sale or lease, to third parties at a separate price, the price at which the tangible personal property was sold, leased, or offered to third parties shall be used to establish the retail fair market value of the tangible personal property subject to tax. The remaining amount charged under the technology transfer agreement is for the intangible personal property transferred.

(C) If the technology transfer agreement does not separately state a price for the tangible personal property, and the tangible personal property or like tangible personal property has not been previously sold or leased, or offered for sale or lease, to third parties at a separate price, the retail fair market value shall be equal to 200 percent of the cost of materials and labor used to produce the tangible personal property subject to tax. The remaining amount charged under the technology transfer agreement is for the intangible personal property transferred.

(D) For purposes of this paragraph, technology transfer agreement means any agreement under which a person who holds a patent or copyright interest assigns or licenses to another person the right to make and sell a product or to use a process that is subject to the patent or copyright interest.

(11) The amount of any tax imposed upon diesel fuel pursuant to Part 31 (commencing with Section 60001).

(12) (A) The amount of tax imposed by any Indian tribe within the State of California with respect to a retail sale of tangible personal property measured by a stated percentage of the sales or purchase price, whether the tax is imposed upon the retailer or the consumer.

(B) The exclusion authorized by subparagraph (A) shall only apply to those retailers who are in substantial compliance with this part.

(Amended by Stats. 2002, Ch. 593, Sec. 1. Effective September 16, 2002. Operative January 1, 2003, by Sec. 4 of Ch. 593.)



6011.1

(a) Notwithstanding Section 6011, sales price from the sale of tangible personal property by consumer cooperatives, as defined in subdivision (b), shall not include the value of initial or periodic membership fees and the value of labor performed in lieu of, or as part of, monthly membership fees; provided, the exclusion authorized by this section shall not be interpreted to permit consumer cooperatives to exclude from sales price the cost of the property sold.

(b) As used in this section, consumer cooperative means a corporation or group of persons composed of ultimate producers or consumers, or both, organized for the purpose of conducting any lawful business primarily for the mutual benefit of its shareholders who may be natural or legal persons, and the earnings, savings, or benefits of which are used for the general welfare of the shareholders or patrons or are distributed in the form of cash, stock, evidences of indebtedness, goods, or services, proportionately and equitably among the persons for which it does business upon the basis of the amount of their transactions or participation in production, or both. However, any such corporation may pay out of its net surplus earnings, savings, or benefits, not to exceed 5 percent interest upon its capital stock.

(Added by Stats. 1982, Ch. 406, Sec. 1. Effective July 7, 1982.)



6012

(a) Gross receipts mean the total amount of the sale or lease or rental price, as the case may be, of the retail sales of retailers, valued in money, whether received in money or otherwise, without any deduction on account of any of the following:

(1) The cost of the property sold. However, in accordance with any rules and regulations as the board may prescribe, a deduction may be taken if the retailer has purchased property for some other purpose than resale, has reimbursed his or her vendor for tax which the vendor is required to pay to the state or has paid the use tax with respect to the property, and has resold the property prior to making any use of the property other than retention, demonstration, or display while holding it for sale in the regular course of business. If that deduction is taken by the retailer, no refund or credit will be allowed to his or her vendor with respect to the sale of the property.

(2) The cost of the materials used, labor or service cost, interest paid, losses, or any other expense.

(3) The cost of transportation of the property, except as excluded by other provisions of this section.

(4) The amount of any tax imposed by the United States upon producers and importers of gasoline and the amount of any tax imposed pursuant to Part 2 (commencing with Section 7301) of this division.

(b) The total amount of the sale or lease or rental price includes all of the following:

(1) Any services that are a part of the sale.

(2) All receipts, cash, credits and property of any kind.

(3) Any amount for which credit is allowed by the seller to the purchaser.

(c) Gross receipts do not include any of the following:

(1) Cash discounts allowed and taken on sales.

(2) Sale price of property returned by customers when that entire amount is refunded either in cash or credit, but this exclusion shall not apply in any instance when the customer, in order to obtain the refund, is required to purchase other property at a price greater than the amount charged for the property that is returned. For the purpose of this section, refund or credit of the entire amount shall be deemed to be given when the purchase price less rehandling and restocking costs are refunded or credited to the customer. The amount withheld for rehandling and restocking costs may be a percentage of the sales price determined by the average cost of rehandling and restocking returned merchandise during the previous accounting cycle.

(3) The price received for labor or services used in installing or applying the property sold.

(4) (A) The amount of any tax (not including, however, any manufacturers or importers excise tax, except as provided in subparagraph (B)) imposed by the United States upon or with respect to retail sales whether imposed upon the retailer or the consumer.

(B) The amount of manufacturers or importers excise tax imposed pursuant to Section 4081 or 4091 of the Internal Revenue Code for which the purchaser certifies that he or she is entitled to either a direct refund or credit against his or her income tax for the federal excise tax paid or for which the purchaser issues a certificate pursuant to Section 6245.5.

(5) The amount of any tax imposed by any city, county, city and county, or rapid transit district within the State of California upon or with respect to retail sales of tangible personal property measured by a stated percentage of sales price or gross receipts whether imposed upon the retailer or the consumer.

(6) The amount of any tax imposed by any city, county, city and county, or rapid transit district within the State of California with respect to the storage, use or other consumption in that city, county, city and county, or rapid transit district of tangible personal property measured by a stated percentage of sales price or purchase price, whether the tax is imposed upon the retailer or the consumer.

(7) Separately stated charges for transportation from the retailer s place of business or other point from which shipment is made directly to the purchaser, but the exclusion shall not exceed a reasonable charge for transportation by facilities of the retailer or the cost to the retailer of transportation by other than facilities of the retailer. However, if the transportation is by facilities of the retailer, or the property is sold for a delivered price, this exclusion shall be applicable solely with respect to transportation which occurs after the sale of the property is made to the purchaser.

(8) Charges for transporting landfill from an excavation site to a site specified by the purchaser, either if the charge is separately stated and does not exceed a reasonable charge or if the entire consideration consists of payment for transportation.

(9) The amount of any motor vehicle, mobilehome, or commercial coach fee or tax imposed by and paid to the State of California that has been added to or is measured by a stated percentage of the sales or purchase price of a motor vehicle, mobilehome, or commercial coach.

(10) (A) The amount charged for intangible personal property transferred with tangible personal property in any technology transfer agreement, if the technology transfer agreement separately states a reasonable price for the tangible personal property.

(B) If the technology transfer agreement does not separately state a price for the tangible personal property, and the tangible personal property or like tangible personal property has been previously sold or leased, or offered for sale or lease, to third parties at a separate price, the price at which the tangible personal property was sold, leased, or offered to third parties shall be used to establish the retail fair market value of the tangible personal property subject to tax. The remaining amount charged under the technology transfer agreement is for the intangible personal property transferred.

(C) If the technology transfer agreement does not separately state a price for the tangible personal property, and the tangible personal property or like tangible personal property has not been previously sold or leased, or offered for sale or lease, to third parties at a separate price, the retail fair market value shall be equal to 200 percent of the cost of materials and labor used to produce the tangible personal property subject to tax. The remaining amount charged under the technology transfer agreement is for the intangible personal property transferred.

(D) For purposes of this paragraph, technology transfer agreement means any agreement under which a person who holds a patent or copyright interest assigns or licenses to another person the right to make and sell a product or to use a process that is subject to the patent or copyright interest.

(11) The amount of any tax imposed upon diesel fuel pursuant to Part 31 (commencing with Section 60001).

(12) (A) The amount of tax imposed by any Indian tribe within the State of California with respect to a retail sale of tangible personal property measured by a stated percentage of the sales or purchase price, whether the tax is imposed upon the retailer or the consumer.

(B) The exclusion authorized by subparagraph (A) shall only apply to those retailers who are in substantial compliance with this part.

For purposes of the sales tax, if the retailers establish to the satisfaction of the board that the sales tax has been added to the total amount of the sale price and has not been absorbed by them, the total amount of the sale price shall be deemed to be the amount received exclusive of the tax imposed. Section 1656.1 of the Civil Code shall apply in determining whether or not the retailers have absorbed the sales tax.

(Amended by Stats. 2002, Ch. 593, Sec. 2. Effective September 16, 2002. Operative January 1, 2003, by Sec. 4 of Ch. 593.)



6012.1

(a) Notwithstanding Section 6012, gross receipts from the sale of tangible personal property by consumer cooperatives, as defined in subdivision (b), shall not include the value of initial or periodic membership fees and the value of labor performed in lieu of, or as part of, monthly membership fees; provided, the exclusion authorized by this section shall not be interpreted to permit consumer cooperatives to exclude from gross receipts the cost of the property sold.

(b) As used in this section, consumer cooperative means a corporation or group of persons composed of ultimate producers or consumers, or both, organized for the purpose of conducting any lawful business primarily for the mutual benefit of its shareholders who may be natural or legal persons, and the earnings, savings, or benefits of which are used for the general welfare of the shareholders or patrons or are distributed in the form of cash, stock, evidences of indebtedness, goods, or services, proportionately and equitably among the persons for which it does business upon the basis of the amount of their transactions or participation in production, or both. However, any such corporation may pay out of its net surplus earnings, savings, or benefits, not to exceed 5 percent interest upon its capital stock.

(Added by Stats. 1982, Ch. 406, Sec. 1.5. Effective July 7, 1982.)



6012.2

(a) For purposes of this part, gross receipts from the sale of a used mobilehome, as defined in Section 18014 of the Health and Safety Code, and the sales price of a used mobilehome, sold or stored, used, or otherwise consumed in this state shall be based on the current value of the used mobilehome as specified by a recognized value guide, whenever a registered or legal owner sells a used mobilehome through a person licensed under the Health and Safety Code as a dealer and not on the dealer s own account or through a licensed real estate broker acting pursuant to Section 10131.6 of the Business and Professions Code, or whenever a purchaser of a used mobilehome is required to pay the use tax to the Department of Housing and Community Development. If the value guide does not specify the model or manufacturer of a used mobilehome, the value of the used mobilehome shall be established by reference to the highest value in the value guide according to age and size or the actual sales price, whichever is less. If the actual sales price of a used mobilehome is less than the current value specified in the value guide, the sales price and gross receipts shall be based on the actual sales price of the mobilehome as evidenced by purchase documents. The State Board of Equalization shall approve the value guides for use within this state through regulation.

(b) For the purposes of this part, gross receipts from the sale of a mobilehome, whether new or used, shall exclude the amount of separately stated escrow fees on the sale of such mobilehome.

(c) For the purposes of this section, the actual sales price means the total contract price, including, but not limited to, the value of the mobilehome, in place location, awning, skirting, carport, patio, landscaping, shrubs, unattached furnishings, or other items not part of the mobilehome, and documentation fees.

(Amended (as amended by Stats. 1984, Ch. 1707) by Stats. 1985, Ch. 1539, Sec. 2. Effective October 2, 1985. Operative January 1, 1986, by Sec. 6 of Ch. 1539.)



6012.3

For purposes of this part, gross receipts and sales price do not include that portion of the sales price returned to the purchaser of a used motor vehicle or the purchase price for the purchase of a contract cancellation option pursuant to Section 11713.21 of the Vehicle Code.

(Added by Stats. 2005, Ch. 128, Sec. 6. Effective January 1, 2006. Operative July 1, 2006, by Sec. 12 of Ch. 128.)



6012.5

Nothing in Sections 6011 and 6012 shall affect the exemption afforded under Section 6385 to sales of tangible personal property to a common carrier under the circumstances set forth in Section 6385.

(Added by Stats. 1962, Ch. 3.)



6012.6

(a) For the purposes of this part, gross receipts from the sale of a factory-built school building, and the sales price of a factory-built school building, sold or stored, used, or otherwise consumed in this state shall be 40 percent of the sales price of the factory-built school building to the consumer.

(b) For purposes of this section, factory-built school building means any building designed in compliance with state laws for school construction and approved by the structural safety section in the office of the State Architect, which is either wholly manufactured or is in substantial part manufactured at an offsite location, to be assembled, erected, or installed on a site owned or leased by a school district or a community college district.

(c) For purposes of this section, the place of sale or purchase of a factory-built school building is the place of business of the retailer of the factory-built school building as provided in Section 7205, regardless of whether sale of the building includes installation or whether the building is placed upon a permanent foundation.

(Amended by Stats. 1990, Ch. 763, Sec. 1. Effective September 13, 1990.)



6012.7

(a) For the purposes of this part, gross receipts from the sale of factory-built housing, and the sales price of factory-built housing, sold or stored, used, or otherwise consumed in this state shall be 40 percent of the sales price of the factory-built housing to the consumer.

(b) For purposes of this section, factory-built housing includes:

(1) A residential building, dwelling unit or an individual dwelling room or combination of rooms thereof, or building component, assembly, or system manufactured in such a manner that all concealed parts or processes of manufacture cannot be inspected before installation at the building site without disassembly, damage, or destruction of the part, including units designed for use as part of an institution for resident or patient care, which is either wholly manufactured or is in substantial part manufactured at an offsite location to be wholly or partially assembled onsite in accordance with regulations adopted by the Commission of Housing and Community Development of the State of California pursuant to Section 19990 of the Health and Safety Code or in accordance with applicable local building requirements if such factory-built housing is inspected and approved by the local enforcement agency at the place of, and during the time of, manufacture.

(2) Modular housing, which is a three-dimensional box or cube-shaped structure or structures making up one or more rooms of a residential building.

(3) Sectionalized housing, which generally consists of two modules which form a total living unit.

(4) Modular, utility, or wet cores, which are three-dimensional habitable rooms or modules and which are generally comprised of a kitchen or a bathroom or bathrooms.

(c) For purposes of this section, factory-built housing does not include:

(1) A mobilehome, as defined in Section 18008 of the Health and Safety Code.

(2) Precut housing packages where more than 50 percent of the package consists of precut lumber only.

(3) Panelized construction, such as walls or components that may become one or more rooms of a building, unless a complete housing package is provided by the builder or manufacturer, such as by providing wall panels, floors, and a roof which will form a complete housing structure.

(4) Porches or awnings which are not purchased as a part of the original housing package.

(d) If a purchaser certifies in writing to a retailer that the factory-built housing purchased will be consumed in a manner or for a purpose entitling the retailer to exclude 60 percent of the gross receipts or sales price from the measure of tax, and uses the property in some other manner or for some other purpose, the purchaser shall be liable for payment of tax measured by 60 percent of the sales price.

(Repealed and added by Stats. 1980, Ch. 1246, Sec. 2. Effective September 29, 1980. Operative January 1, 1981, by Sec. 5 of Ch. 1246.)



6012.8

(a) For the purposes of this part, gross receipts from the sale of a new mobilehome, and the sales price of a new mobilehome sold or stored, used, or otherwise consumed in this state shall be 75 percent of the sales price of the mobilehome to the retailer, if the mobilehome is sold by the retailer to the purchaser for installation on a foundation system pursuant to Section 18551 of the Health and Safety Code for occupancy as a residence, and is thereafter subject to property taxation. The retailer shall be considered to be the consumer for purposes of this part if the sale by the retailer would otherwise have been subject to sales tax and if the retailer is not also the manufacturer of the mobilehome. If the retailer of the mobilehome is the manufacturer, tax shall be measured by an amount equal to 75 percent of the sales price at which a similar mobilehome ready for installation would be sold by the manufacturer to a retailer-consumer in this state.

Notwithstanding any other provision of this part, a retailer may give a resale certificate for the purchase by the retailer of such a mobilehome and shall report the gross receipts or sales price from the purchase with the return for the period during which the mobilehome is sold to the purchaser for installation for occupancy as a residence.

Notwithstanding any other provision of this part, any retailer who is a licensed mobilehome dealer under Section 18002.6 of the Health and Safety Code is a retailer-consumer regardless of whether or not it installs the mobilehome on a foundation system as an improvement to realty. The licensed dealer may give a resale certificate for the purchase of such a mobilehome, and shall report the gross receipts or sales price from the purchase with the return for the period during which the mobilehome is installed by the licensed dealer for occupancy as a residence.

(b) For purposes of this section, a mobilehome is defined in Sections 18008 and 18211 of the Health and Safety Code.

(c) If a purchaser certifies in writing to a retailer that the mobilehome purchased will be consumed in a manner or for a purpose entitling the retailer to exclude 25 percent of the gross receipts or sales price to the retailer from the measure of tax, and uses the property in some other manner or for some other purpose which would not be subject to any other exclusion or exemption under this part, the purchaser shall be liable for payment of tax measured by the amount of the sales price to the purchaser less an amount equal to 75 percent of the gross receipts or sales price of the mobilehome to the retailer.

(d) There are exempted from the taxes imposed by this part, the gross receipts from the sale of, and the storage, use, or other consumption in this state of any used mobilehome, the initial retail sale of which qualified for the partial exemption from tax provided for by this section.

(Amended by Stats. 1986, Ch. 608, Sec. 16.)



6012.9

(a) For the purposes of this part, gross receipts from the sale of a new mobilehome, and the sales price of a new mobilehome sold or stored, used or otherwise consumed in this state shall be 75 percent of the sales price of the mobilehome to the retailer, if such mobilehome is sold by the retailer to the purchaser for installation for occupancy as a residence pursuant to the requirements of Section 18613 of the Health and Safety Code, and is thereafter subject to property taxation. The retailer shall be considered to be the consumer for purposes of this part if the sale by the retailer would otherwise have been subject to sales tax and if the retailer is not also the manufacturer of the mobilehome. If the retailer of the mobilehome is the manufacturer, tax shall be measured by an amount equal to 75 percent of the sales price at which a similar mobilehome ready for installation would be sold by the manufacturer to a retailer-consumer in this state.

Notwithstanding any other provision of this part, a retailer may give a resale certificate for the purchase by the retailer of such a mobilehome and shall report the gross receipts or sales price from such purchase with the return for the period during which the mobilehome is sold to the purchaser for installation for occupancy as a residence.

(b) For the purpose of this section, a mobilehome is defined in Sections 18008 and 18211 of the Health and Safety Code.

(c) If a purchaser certifies in writing to a retailer that the mobilehome purchased will be consumed in a manner or for a purpose entitling the retailer to exclude 25 percent of the gross receipts or sales price to the retailer from the measure of tax, and uses the property in some other manner or for some other purpose which would not be subject to any other exclusion or exemption under this part, the purchaser shall be liable for payment of tax measured by the amount of the sales price to the purchaser less an amount equal to 75 percent of the gross receipts or sales price of the mobilehome to the retailer.

(d) There are exempted from the taxes imposed by this part, the gross receipts from the sale of, and the storage, use, or other consumption in this state of any used mobilehome, the initial retail sale of which qualified for the partial exemption from tax provided for by this section.

(Amended by Stats. 1980, Ch. 1149, Sec. 46.)



6013

Business includes any activity engaged in by any person or caused to be engaged in by him with the object of gain, benefit, or advantage, either direct or indirect.

(Added by Stats. 1941, Ch. 36.)



6014

Seller includes every person engaged in the business of selling tangible personal property of a kind the gross receipts from the retail sale of which are required to be included in the measure of the sales tax.

For the purposes of this section, the phrase tangible personal property of a kind the gross receipts from the retail sale of which are required to be included in the measure of the sales tax includes all tangible personal property of a kind the gross receipts from the retail sale of which is, or would be, required to be included in the measure of the sales tax if sold at retail, whether or not the tangible personal property is ever sold at retail or is suitable for sale at retail.

(Amended by Stats. 1983, Ch. 184, Sec. 1. Effective July 11, 1983. Operative January 1, 1984, by Sec. 2 of Ch. 184.)



6015

(a) Retailer includes:

(1) Every seller who makes any retail sale or sales of tangible personal property, and every person engaged in the business of making retail sales at auction of tangible personal property owned by the person or others.

(2) Every person engaged in the business of making sales for storage, use, or other consumption or in the business of making sales at auction of tangible personal property owned by the person or others for storage, use, or other consumption.

(3) Any person conducting a race meeting under Chapter 4 of Division 8 of the Business and Professions Code, with respect to horses which are claimed during such meeting.

(b) When the board determines that it is necessary for the efficient administration of this part to regard any salesmen, representatives, peddlers, or canvassers as the agents of the dealers, distributors, supervisors, or employers under whom they operate or from whom they obtain the tangible personal property sold by them, irrespective of whether they are making sales on their own behalf or on behalf of the dealers, distributors, supervisors, or employers the board may so regard them and may regard the dealers, distributors, supervisors, or employers as retailers for purposes of this part.

(c) Notwithstanding subdivision (b), a newspaper carrier is not a retailer and the retailer is the publisher or distributor for whom the carrier delivers the newspapers. The publisher or distributor is responsible for the tax measured by the price charged to the customer by the carrier.

(Amended by Stats. 1991, Ch. 85, Sec. 1. Effective June 30, 1991. Operative July 15, 1991, by Sec. 20 of Ch. 85, as amended by Stats. 1991, Ch. 88, Sec. 14.)



6016

Tangible personal property means personal property which may be seen, weighed, measured, felt, or touched, or which is in any other manner perceptible to the senses.

(Added by Stats. 1941, Ch. 36.)



6016.3

Tangible personal property, for the purpose of this part, includes any leased fixtures if the lessor has the right to remove the fixtures upon breach or termination of the lease, unless the lessor is also the lessor of the realty.

(Amended by Stats. 1971, Ch. 1777.)



6016.5

Notwithstanding any other provision of law, tangible personal property, for purposes of this part, does not include telephone and telegraph lines, electrical transmission and distribution lines, and the poles, towers, or conduit by which they are supported or in which they are contained.

(Added by Stats. 1965, Ch. 1960.)



6017

In this State or in the State means within the exterior limits of the State of California and includes all territory within these limits owned by or ceded to the United States of America.

(Added by Stats. 1941, Ch. 36.)



6018

A licensed optometrist, physician and surgeon, pharmacist, or registered dispensing optician is a consumer of and shall not be considered a retailer within the provisions of this part as follows:

(a) In the case of a licensed optometrist or physician and surgeon with respect to the ophthalmic materials used or furnished by him or her, in the performance of his or her professional services in the diagnosis, treatment or correction of conditions of the human eye, including the adaptation of lenses or frames for the aid thereof.

(b) In the case of a licensed pharmacist only with respect to replacement contact lenses dispensed pursuant to Section 4124 of the Business and Professions Code.

(c) In the case of a registered dispensing optician with respect to the dispensing of ophthalmic materials.

(Amended by Stats. 1997, Ch. 184, Sec. 1. Effective August 4, 1997. Operative January 1, 1998, by Sec. 3 of Ch. 184.)



6018.1

A licensed veterinarian is a consumer of, and shall not be considered a retailer within the provisions of this part with respect to, drugs and medicines used or furnished by him or her in the performance of his or her professional services.

For the purposes of this section, drugs and medicines includes substances or preparations intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals and which is commonly recognized as a substance or preparation intended for this use. The term includes legend drugs, pills and capsules (other than vitamins), liquid medications, injected drugs, ointments, vaccines, intravenous fluids, and medicated soaps if those soaps are available only to veterinarians. The term does not include vitamins, shampoos, pet foods, prescription diet foods, artificial diets, flea powders, and flea sprays.

(Added by Stats. 1985, Ch. 1585, Sec. 2. Effective October 2, 1985.)



6018.3

(a) A qualified itinerant vendor is a consumer of, and shall not be considered a retailer of, tangible personal property owned and sold by the qualified itinerant vendor, except alcoholic beverages or tangible personal property sold for more than one hundred dollars ($100).

(b) For purposes of this section, a person is a qualified itinerant vendor when all of the following apply:

(1) The person was a member of the Armed Forces of the United States, who received an honorable discharge or a release from active duty under honorable conditions.

(2) The person is unable to obtain a livelihood by manual labor due to a service-connected disability.

(3) For the purposes of selling tangible personal property, the person is a sole proprietor with no employees.

(4) The person has no permanent place of business in this state.

(c) For purposes of this section, permanent place of business means any building or other permanently affixed structure, including a residence, that is used in whole or in part for the purpose of making sales of, or taking orders and arranging for shipment of, tangible personal property. For purposes of this section, permanent place of business does not include any building or other permanently affixed structure, including a residence, used for any of the following:

(1) The storage of tangible personal property.

(2) The cleaning or the storage of equipment or other property used in connection with the manufacture or sale of tangible personal property.

(d) This section shall not apply to either of the following:

(1) A person engaged in the business of serving meals, food, or drinks to a customer at a location owned, rented, or otherwise supplied by the customer.

(2) A person operating a vending machine.

(e) This section shall remain in effect only until January 1, 2022, and as of that date is repealed.

(Amended by Stats. 2011, Ch. 246, Sec. 1. Effective September 6, 2011. Repealed as of January 1, 2022, by its own provisions.)



6018.4

A licensed chiropractor is a consumer of, and shall not be considered a retailer within the provisions of this part with respect to, vitamins, minerals, dietary supplements, and orthotic devices used or furnished by him in the performance of his professional services.

(Added by Stats. 1978, Ch. 1182.)



6018.5

A licensed podiatrist is a consumer of, and shall not be considered a retailer within the provisions of this part with respect to, the prosthetic materials and inlays used or furnished by him in the performance of his professional services in the diagnosis, treatment, or correction of conditions of the human foot, including the adaptation of arch supports or special footgear for the aid thereof.

(Added by Stats. 1961, Ch. 17.)



6018.6

(a) Any person who received no more than 20 percent of his or her total gross receipts from the alteration of garments during the preceding calendar year is a consumer of, and shall not be considered a retailer within the provisions of this part with respect to, property used or furnished by that person in altering new or used clothing, provided that both of the following apply:

(1) That person operates a location or locations as a pickup and delivery point for garment cleaning, or provides spotting and pressing services on the premises but not garment cleaning, or operates a garment cleaning or dyeing plant on the premises.

(2) Seventy-five percent or more of that person s total gross receipts represent charges for garment cleaning or dyeing services.

(b) Sales tax shall not apply to the charges for alterations specified in subdivision (a). However, that person is a retailer of any other tangible personal property sold to consumers in the regular course of business and sales tax shall apply to the gross receipts from those sales.

(c) For the purpose of this section:

(1) Cleaning means wet cleaning and drycleaning.

(2) Wet cleaning means the process of cleaning a garment by immersion in water, or by applying manually or by any mechanical device, water, or any detergent and water, or by spraying or brushing the garment with water or water and any detergent, or water vapor, or steam, and includes self-service or coin-operated equipment in whole or in part.

(3) Drycleaning means the process of cleaning or renovating wearing apparel, feathers, furs, hats, fabrics, household items, or textiles by immersion and agitation, spraying, vaporization, or immersion only, in a volatile, commercially moisture-free solvent or by the use of a volatile or inflammable product, applied either manually or by means of a mechanical appliance and including self-service or coin-operated equipment in whole or in part.

(4) Dyeing means the process of coloring wearing apparel, feathers, furs, hats, fabrics, or textiles by the use of aniline dyes, mordants, or acids, with or without steam, excluding, however, the use of any dye or combination of dyes which is directly soluble or dispersible in water and which does not require chemical alteration of its structure for application, where that dye or combination of dyes is applied to cotton, viscose rayon, or cuprammonium rayon other than wearing apparel.

(5) Spotting means the process of removing spots or stains or localized areas of soil from a garment, either before or after, and with or without drycleaning or wet cleaning, by brushing, spraying, or other means of manual or mechanical application, other than immersion, with water, detergents, and volatile or inflammable solvents, chemicals, or any, or all of them.

(6) Pressing means the process of restoring the garment to the original shape, dimensions, or contour thereof, or to those in which the same was received from the customer, or as directed by the customer, and the removal of wrinkles, stresses, bulges, and impressions, imprint marks and shine, from a garment by the application of pressure, heat, moisture, water vapor, or steam, or all of them, whether applied manually, or by any mechanical means.

(Amended by Stats. 2010, Ch. 328, Sec. 212. Effective January 1, 2011.)



6018.7

A licensed hearing aid dispenser is a consumer of, and shall not be considered a retailer within the provisions of this part with respect to hearing aids sold or furnished by him or her.

(Added by Stats. 1984, Ch. 1576, Sec. 1. Effective September 30, 1984. Operative January 1, 1985, by Sec. 3 of Ch. 1576.)



6018.8

The Department of Transportation is a consumer of, and shall not be considered a retailer within the provisions of this part with respect to, passenger transportation vehicles, including, but not limited to, rail passenger cars, locomotives, other rail vehicles, bus and van fleets, and ferryboats, which it sells to and leases back from any person pursuant to Article 4 (commencing with Section 14060) of Chapter 1 of Part 5 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1984, Ch. 1510, Sec. 2. Effective September 28, 1984.)



6018.9

(a) An organization described in Section 501(c) of the Internal Revenue Code is a consumer of, and shall not be considered a retailer within the provisions of this part for purposes of any transfer of, tangible personal property to its members, as defined in Section 5056 of the Corporations Code, if the following requirements are met:

(1) The tangible personal property bears a logo or other identifying mark of the organization and is a promotional item or other item commonly associated with use by a member to demonstrate the member s association with, or membership in, the organization.

(2) The cost to the member of the organization for the acquisition of the tangible personal property is not more than the cost to the nonprofit organization to obtain and transfer to the member the tangible personal property, including any applicable sales or use tax paid by the nonprofit organization.

(3) Reasonable steps are taken by the organization to ensure that no member is allowed to acquire more than 30 identical items of tangible personal property or to resell the items to another person.

(4) The tangible personal property is not distributed for purposes of organized political campaigning or issue advocacy.

(b) This section shall remain in effect only until January 1, 2015, and as of that date is repealed.

(Added by Stats. 2009, Ch. 538, Sec. 1. Effective October 11, 2009. Operative April 1, 2010, pursuant to Sec. 3 of Ch. 538. Repealed as of January 1, 2015, by its own provisions.)



6019

Every individual, firm, copartnership, joint venture, trust, business trust, syndicate, association or corporation making more than two retail sales of tangible personal property during any 12-month period, including sales made in the capacity of assignee for the benefit of creditors, or receiver or trustee in bankruptcy, shall be considered a retailer within the provisions of this part in his or its individual, firm, copartnership, joint venture, trust, business trust, syndicate, associate or corporate capacity.

(Added by Stats. 1951, Ch. 870.)



6020

Producers of X-ray films or photographs for the purpose of diagnosing medical or dental conditions of human beings, excluding use of those products for purely cosmetic purposes, are the consumers of materials and supplies used in the production thereof.

(Amended by Stats. 1982, Ch. 301, Sec. 1. Effective June 22, 1982. Operative October 1, 1982, by Sec. 3 of Ch. 301.)



6021

Notwithstanding any other provision of law, the sales tax applies to the receipts of operators of vending machines located on Army, Navy or Air Force installations and dispensing tangible personal property of a kind the gross receipts from the retail sale of which are subject to tax. This section shall not be deemed to require payment of sales tax measured by receipts of such operators who lease the machines to exchanges of the Army, Air Force, Navy or Marine Corps which acquire title to and sell the merchandise through the machines to authorized purchasers from such exchanges.

The term operator, as used herein, means any person who owns or possesses vending machines and who controls the operations of the machines, as by placing the merchandise therein or removing the coins therefrom, and who has access thereto for any purpose connected with the sale of merchandise through the machines, and whose compensation is based, in whole or in part, upon receipts from sales made through such machines.

(Added by Stats. 1959, Ch. 416.)



6022

Vehicle and motor vehicle, as used in this part, shall have the meanings ascribed to them in Sections 415 and 670 of the Vehicle Code.

(Added by Stats. 1963, Ch. 1858.)



6023

Mobile transportation equipment includes equipment such as railroad cars and locomotives, buses, trucks (except one-way rental trucks ), truck tractors, truck trailers, dollies, bogies, chassis, reusable cargo shipping containers, aircraft and ships, and tangible personal property which is or becomes a component part of such equipment. Mobile transportation equipment does not include passenger vehicles as defined in Section 465 of the Vehicle Code, trailers and baggage containers designed for hauling by passenger vehicles, or one-way rental trucks as defined and identified pursuant to Section 6024.

(Added by Stats. 1971, Ch. 1777.)



6024

One-way rental trucks are motortrucks of a kind required to be registered under the Vehicle Code, not exceeding the manufacturer s gross vehicle weight rating of 24,000 pounds, which are principally employed by a person in the rental business in being leased out for short-term periods of not more than 31 days to individual customers for one-way or local hauling of personal property of the customers, and which upon acquisition or being employed in this state by the person are identified to the board, in such manner as the board may prescribe, for employment in such one-way or local hauling. Upon the leasing of such a truck to a customer, the person shall make known to the customer the fact that the vehicle is designated as a one-way rental truck and any taxes imposed by this part which are payable measured by the rentals.

(Added by Stats. 1971, Ch. 1777.)






CHAPTER 1.5. Streamlined Sales Tax Project

6025

This chapter shall be known as and referred to as the Streamlined Sales Tax Project.

(Added by Stats. 2003, Ch. 702, Sec. 1. Effective January 1, 2004.)



6026

For purposes of this act:

(a) Agreement means the Streamlined Sales and Use Tax Agreement.

(b) Board means the board of governance, as defined in this act, or the board s designee.

(c) Certified automated system means software certified jointly by the states that are signatories to the agreement to calculate the tax imposed by each jurisdiction on a transaction, determine the amount of tax to remit to the appropriate state, and maintain a record of the transaction.

(d) Certified service provider means an agent certified jointly by the states that are signatories to the agreement to perform all of the seller s sales tax functions.

(e) Person means an individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation, or any other legal entity.

(f) Sales tax means the tax levied by Chapter 2 (commencing with Section 6051) of Part 1 of Division 2 of the Revenue and Taxation Code.

(g) Purchaser means a person to whom a sale of tangible personal property is made or to whom a service is provided.

(h) Seller means any person making sales, leases, or rentals of personal property of services.

(i) Sourcing means determining the tax situs of a transaction.

(j) State means any state of the United States and the District of Columbia.

(k) Signatory state means a state that has entered into the agreement.

(l) Use tax means the tax levied by Chapter 3 (commencing with Section 6201) of Part 1 of Division 2 of the Revenue and Taxation Code.

(Added by Stats. 2003, Ch. 702, Sec. 1. Effective January 1, 2004.)



6027

(a) There is created in state government a Board of Governance consisting of two Members of the Senate chosen by the Senate Committee on Rules, one of whom shall belong to the majority party and one of whom shall belong to the minority party, two Members of the Assembly chosen by the Speaker of the Assembly, one of whom shall belong to the majority party and one of whom shall belong to the minority party, one member of the State Board of Equalization, one member of the Franchise Tax Board, and one member of the Governor s Department of Finance.

(b) The board may represent this state in all meetings, limited only to those states that are also authorized by statute to enter into the agreement. The board shall vote on behalf of this state and shall represent the position of this state in all matters relating to the adoption of or amendments to the agreement.

(c) The board shall report quarterly to the Assembly and Senate Revenue and Taxation Committees on the board s progress in negotiating the agreement and shall recommend to the committees the state statutes required to be added, amended, or otherwise modified for purposes of substantially complying with the agreement.

(Added by Stats. 2003, Ch. 702, Sec. 1. Effective January 1, 2004.)



6028

The state s decision to join the Streamlined Sales Tax Project shall not invalidate, amend, or otherwise modify, in whole or in part, any provision of the law of this state. Implementation of any provision of the agreement in this state, whether adopted before, at, or after this state s adoption of the agreement, shall be exclusively done by a separate act or acts of the Legislature.

(Added by Stats. 2003, Ch. 702, Sec. 1. Effective January 1, 2004.)



6029

The board may not enter into the agreement unless the agreement requires each state to abide by the following requirements:

(a) The agreement shall set restrictions to limit over time the number of state rates.

(b) The agreement shall establish uniform standards for the following:

(1) The sourcing of transactions to taxing jurisdictions.

(2) The administration of exempt sales.

(3) Sales and use tax returns and remittances.

(c) The agreement shall provide a central electronic registration system that allows a seller to register to collect and remit sales and use taxes for all signatory states.

(d) The agreement shall provide that registration with the central registration system and the collection of sales and use taxes in the signatory states does not by itself determine whether the seller has nexus with a state for any tax.

(e) The agreement shall provide for reduction of the burdens of complying with local sales and use taxes through the following:

(1) Restricting variances between the state and local taxes bases.

(2) Requiring states to administer any sales and use taxes levied by local jurisdictions within the state so that sellers collecting and remitting these taxes will not have to register or file returns with, remit funds to, or be subject to independent audits from local taxing jurisdictions.

(3) Restricting the frequency of changes in local sales and use tax rates and setting effective dates for the application of local jurisdictional boundary changes to local sales and use taxes.

(4) Providing notice of changes in local sales and use tax rates and of changes in the boundaries of local taxing jurisdictions.

(f) The agreement shall outline any monetary allowances that are to be provided by the states to sellers or certified service providers. The agreement shall allow for a joint public and private sector study of the compliance cost on sellers and certified service providers to collect sales and use taxes or state and local governments under various levels of complexity.

(g) The agreement shall require each state to certify compliance with the terms of the agreement prior to joining and to maintain compliance, under the laws of the member state, with all provisions of the agreement while a member.

(h) The agreement shall require each state to adopt a uniform policy for certified service providers that protects the privacy of consumers and maintains the confidentiality of tax information.

(i) The agreement shall provide for the appointment of an advisory council of private sector representatives and an advisory council of nonmember state representatives to consult with in the administration of the agreement.

(Added by Stats. 2003, Ch. 702, Sec. 1. Effective January 1, 2004.)



6030

The agreement is an accord among individual cooperating sovereigns in furtherance of their governmental functions. The agreement provides a mechanism among the member states to establish and maintain a cooperative, simplified system for the application and administration of sales and use taxes under the duly adopted law of each member state.

(Added by Stats. 2003, Ch. 702, Sec. 1. Effective January 1, 2004.)



6031

(a) The agreement shall bind and inure only to the benefit of this state and the other member states. No person, other than a member state, is an intended beneficiary of the agreement. Any benefit to a person other than a state is established by the law of this state and the other member states and not by the terms of the agreement.

(b) Consistent with subdivision (a), no person shall have any cause of action or defense under the agreement or by virtue of this state s decision to join the Streamlined Sales Tax Project. No person may challenge, in any action brought under any provision of law, any action or inaction by any department, agency, or other instrumentality of this state, or any political subdivision of this state on the ground that the action or inaction is inconsistent with the agreement.

(c) No law of this state, or the application thereof, may be declared invalid as to any person or circumstance on the ground that the provision or application is inconsistent with the agreement.

(Added by Stats. 2003, Ch. 702, Sec. 1. Effective January 1, 2004.)






CHAPTER 2. The Sales Tax

ARTICLE 1. Imposition of Tax

6051

For the privilege of selling tangible personal property at retail a tax is hereby imposed upon all retailers at the rate of 2
1/2
percent of the gross receipts of any retailer from the sale of all tangible personal property sold at retail in this state on or after August 1, 1933, and to and including June 30, 1935, and at the rate of 3 percent thereafter, and at the rate of 2
1/2
percent on and after July 1, 1943, and to and including June 30, 1949, and at the rate of 3 percent on and after July 1, 1949, and to and including July 31, 1967, and at the rate of 4 percent on and after August 1, 1967, and to and including June 30, 1972, and at the rate of 3
3/4
percent on and after July 1, 1972, and to and including June 30, 1973, and at the rate of 4
3/4
percent on and after July 1, 1973, and to and including September 30, 1973, and at the rate of 3
3/4
percent on and after October 1, 1973, and to and including March 31, 1974, and at the rate of 4
3/4
percent thereafter.

(Amended by Stats. 1991, Ch. 117, Sec. 2. Effective July 16, 1991.)



6051.1

(a) Notwithstanding Section 6051, for the privilege of selling tangible personal property at retail a tax is hereby imposed upon all retailers at the rate of 5 percent of the gross receipts of any retailer from the sale of all tangible personal property sold at retail in this state on and after the operative date of this subdivision.

(b) Subdivision (a) shall become operative on December 1, 1989, and shall cease to be operative on January 1, 1991.

(c) The rate prescribed by Section 6051 shall be applicable on and after the first day following the date subdivision (a) ceases to be operative pursuant to subdivision (b).

(Added by Stats. 1989, 1st Ex. Sess., Ch. 14, Sec. 2. Effective November 7, 1989. Note: This section was applicable, and superseded the Section 6051 rate, from Dec. 1, 1989, until Jan. 1, 1991.)



6051.15

(a) Notwithstanding Section 7101 or any other law, the amount of revenues, net of refunds, collected pursuant to Section 6051 and attributable to a rate of 1.0625 percent shall, subject to subdivision (b), be deposited in the State Treasury to the credit of the Local Revenue Fund 2011, as established pursuant to Section 30025 of the Government Code, and shall be used exclusively for the public safety purposes for which that fund is created.

(b) The amount of revenues derived from any tax or tax increase enacted after July 1, 2011, that is deposited in the Local Revenue Fund 2011 shall be applied to reduce the amount otherwise required to be deposited in that fund pursuant to subdivision (a).

(Added by Stats. 2011, Ch. 40, Sec. 9. Effective June 30, 2011.)



6051.2

(a) In addition to the taxes imposed by Section 6051 and any other provision of this part, for the privilege of selling tangible personal property at retail, a tax is hereby imposed upon all retailers at the rate of
1/2
percent of the gross receipts of any retailer from the sale of all tangible personal property sold at retail in this state on and after July 15, 1991.

(b) All revenues received pursuant to this section shall be deposited in the State Treasury to the credit of the Local Revenue Fund, as established pursuant to Section 17600 of the Welfare and Institutions Code.

(c) This section shall cease to be operative on the first day of the first month of the calendar quarter following notification to the board by the Department of Finance of a final judicial determination by the California Supreme Court or any California court of appeal that the revenues collected pursuant to this section and Section 6201.2 that are deposited in the Local Revenue Fund are either of the following:

(1) General Fund proceeds of taxes appropriated pursuant to Article XIII?B of the California Constitution, as used in subdivision (b) of Section 8 of Article XVI of the California Constitution.

(2) Allocated local proceeds of taxes, as used in subdivision (b) of Section 8 of Article XVI of the California Constitution.

(Amended by Stats. 1993, Ch. 100, Sec. 1.9. Effective July 13, 1993. Section conditionally inoperative by its own provisions and by Stats. 1991, Ch. 91, Sec. 40, as amended by Stats. 2004, Ch. 211.)



6051.3

In addition to the taxes imposed by Sections 6051, 6051.2, 6051.5, and any other provision of this part, for the privilege of selling tangible personal property at retail, a tax is hereby imposed upon all retailers at the rate of
1/4
percent of the gross receipts of any retailer from the sale of all tangible personal property sold at retail in this state on and after July 15, 1991, and during any period in which this section is operative pursuant to Section 6051.4.

(Added by Stats. 1991, Ch. 117, Sec. 3. Effective July 16, 1991. Tax operative as provided in Section 6051.4. Tax conditionally inoperative as prescribed in Sections 6051.4 and 6051.45.)



6051.4

(a) Section 6051.3 shall be operative with respect to the sale of all tangible personal property sold at retail in this state on or after July 15, 1991, but shall cease to be operative during any period described in subdivision (c) or (d).

(b) On or before November 1, 1993, and on or before every November 1 thereafter, the Director of Finance shall determine and certify to the Governor, the Legislature, and the board both of the following:

(1) Whether the amount in the Special Fund for Economic Uncertainties, as established pursuant to Section 16418 of the Government Code, as of June 30 of the prior fiscal year exceeded 4 percent of General Fund revenues for that prior fiscal year.

(2) Whether the estimated amount in the Special Fund for Economic Uncertainties as of June 30 of the current fiscal year (without inclusion of any revenue derived pursuant to Section 6051.3 on and after January 1 of the current fiscal year) exceeds 4 percent of General Fund revenues for the current fiscal year.

(c) Section 6051.3 shall cease to be operative on and after January 1, 1994, if on or before November 1, 1993, the Director of Finance certifies pursuant to subdivision (b) that both amounts certified pursuant to paragraphs (1) and (2) of that subdivision exceed 4 percent of General Fund revenues for the respective fiscal year for which each amount is determined and certified.

(d) Section 6051.3 shall cease to be operative on and after January 1 following any November 1 in which Section 6051.3 is operative and the Director of Finance certifies pursuant to subdivision (b) that both amounts certified pursuant to paragraphs (1) and (2) of that subdivision exceed 4 percent of General Fund revenues for the respective fiscal year for which each amount is determined and certified.

(e) Section 6051.3 shall become operative on and after January 1 following any November 1 in which Section 6051.3 is inoperative and the Director of Finance certifies pursuant to paragraph (2) of subdivision (b) that the estimated amount does not exceed 4 percent of the General Fund revenues as of June 30 of the current fiscal year.

(Added by Stats. 1991, Ch. 117, Sec. 4. Effective July 16, 1991.)



6051.45

Notwithstanding 6051.4 or any other provision of law, the state sales tax rate in Section 6051.3 shall not be operative in any calendar year beginning on or after January 1, 2002, if the Director of Finance determines both of the following:

(a) The General Fund reserve is 3 percent of revenues excluding the revenues derived from the
1/4
cent sales and use tax rate.

(b) Actual General Fund revenues for the period May 1 through September 30 equal or exceed the May Revision forecast, prior to the November 1 determination.

The Director of Finance shall make the determination on or before November 1 of each year.

The
1/4
cent reduction shall be operative for each calendar year commencing on the next January 1 after the determination is made.

(Added by Stats. 2001, Ch. 156, Sec. 1. Effective August 7, 2001.)



6051.5

(a) In addition to the taxes imposed by Section 6051 and any other provision of this part, for the privilege of selling tangible personal property at retail a tax is hereby imposed upon all retailers at the rate of one-quarter of 1 percent of the gross receipts of any retailer from the sale of all tangible personal property sold at retail in this state.

(b) All revenues, net of refunds, received pursuant to this section shall be deposited in the State Treasury to the credit of the Fiscal Recovery Fund, as established pursuant to Section 99008 of the Government Code.

(c) Revenues received pursuant to this section accruing to the Fiscal Recovery Fund shall not be considered to be State General Fund proceeds of taxes appropriated pursuant to Article XIII?B within the meaning of either Section 8 of Article XVI of the California Constitution or Section 41202 of the Education Code.

(d) This section shall become operative on July 1, 2004, and shall cease to be operative on the first day of the first calendar quarter commencing more than 90 days following a notification to the board by the Director of Finance pursuant to subdivision (b) of Section 99006 of the Government Code.

(Repealed and added by Stats. 2003, 5th Ex. Sess., Ch. 2, Sec. 4.12. Effective December 12, 2003. Repealing and adding actions are operative March 3, 2004, pursuant to Sec. 8 of Ch. 2. Added section is operative July 1, 2004, by its own provisions. Inoperative on date prescribed by its own provisions.)



6051.6

There are exempted from the taxes imposed by Section 6051.5 the gross receipts derived from the sale of tangible personal property, other than fuel or petroleum products, to operators of aircraft to be used or consumed principally outside the county in which the sale is made and directly and exclusively in the use of the aircraft as common carriers of persons or property under the authority of the laws of this state, the United States, or any foreign government.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 13, Sec. 4. Effective October 28, 2003.)



6051.7

(a) In addition to the taxes imposed by Section 6051 and any other provision of this part, for the privilege of selling tangible personal property at retail, a tax is hereby imposed upon all retailers at the rate of 1 percent of the gross receipts of any retailer from the sale of all tangible personal property sold at retail in this state, on and after April 1, 2009.

(b) This section shall cease to be operative on July 1, 2011, unless the Director of Finance makes the notification pursuant to Section 99040 of the Government Code, in which case this section shall cease to be operative on July 1, 2012.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 18, Sec. 2. Effective February 20, 2009. Inoperative on July 1, 2011, or July 1, 2013, as provided in subd. (b).)



6051.8

(a) Except as provided by Section 6357.3, in addition to the taxes imposed by this part, for the privilege of selling tangible personal property at retail a tax is hereby imposed upon all retailers at the rate of 1.75 percent of the gross receipts of any retailer from the sale of all diesel fuel, as defined in Section 60022, sold at retail in this state on and after the operative date of this subdivision.

(b) Notwithstanding subdivision (a), for the 2011 12 fiscal year only, the rate referenced in subdivision (a) shall be 1.87 percent.

(c) Notwithstanding subdivision (a), for the 2012 13 fiscal year only, the rate referenced in subdivision (a) shall be 2.17 percent.

(d) Notwithstanding subdivision (a), for the 2013 14 fiscal year only, the rate referenced in subdivision (a) shall be 1.94 percent.

(e) Notwithstanding subdivision (b) of Section 7102, all of the revenues, less refunds, collected pursuant to this section shall be estimated by the State Board of Equalization, with the concurrence of the Department of Finance, and transferred quarterly to the Public Transportation Account in the State Transportation Fund for allocation pursuant to Section 99312.1 of the Public Utilities Code.

(f) Subdivisions (a) to (e), inclusive, shall become operative on July 1, 2011.

(Repealed (March 24, 2011) and added by Stats. 2011, Ch. 6, Sec. 13. Effective March 24, 2011. Provisions operative July 1, 2011, pursuant to subd. (f).)



6055

(a) A retailer is relieved from liability for sales tax that became due and payable, insofar as the measure of the tax is represented by accounts that have been found to be worthless and charged off for income tax purposes by the retailer or, if the retailer is not required to file income tax returns, charged off in accordance with generally accepted accounting principles. A retailer that has previously paid the tax may, under rules and regulations prescribed by the board, take as a deduction the amount found worthless and charged off by the retailer. If these accounts are thereafter in whole or in part collected by the retailer, the amount collected shall be included in the first return filed after the collection and the tax shall be paid with the return. For purposes of this subdivision, the term retailer shall include any entity affiliated with the retailer under Section 1504 of Title 26 of the United States Code.

(b) (1) In the case of accounts held by a lender, a retailer or lender that makes a proper election under paragraph (4) shall be entitled to a deduction or refund of the tax that the retailer has previously reported and paid if all of the following conditions are met:

(A) A deduction was not previously claimed or allowed on any portion of the accounts.

(B) The accounts have been found worthless and written off by the lender in accordance with the requirements of subdivision (a).

(C) The contract between the retailer and the lender contains an irrevocable relinquishment of all rights to the account from the retailer to the lender.

(D) The retailer remitted the tax on or after January 1, 2000.

(E) The party electing to claim the deduction or refund under paragraph (4) files a claim in a manner prescribed by the board.

(2) If the retailer or the lender thereafter collects in whole or in part any accounts, one of the following shall apply:

(A) If the retailer is entitled to the deduction or refund under the election specified in paragraph (4), the retailer shall include the amount collected in its first return filed after the collection and pay tax on that amount with the return.

(B) If the lender is entitled to the deduction or refund under the election specified in paragraph (4), the lender shall pay the tax to the board in accordance with Section 6451.

(3) For purposes of this subdivision, the term lender means any of the following:

(A) Any person that holds a retail account which that person purchased directly from a retailer who reported the tax.

(B) Any person that holds a retail account pursuant to that person s contract directly with the retailer that reported the tax.

(C) Any person that is either an affiliated entity, under Section 1504 of Title 26 of the United States Code, of a person described in subparagraph (A) or (B), or an assignee of a person described in subparagraph (A) or (B).

(4) For purposes of this section, a proper election shall be established when the retailer that reported the tax and the lender prepare and retain an election form, signed by both parties, designating which party is entitled to claim the deduction or refund. This election may not be amended or revoked unless a new election, signed by both parties, is prepared and retained by the retailer and the lender.

(Amended by Stats. 2012, Ch. 362, Sec. 2. Effective January 1, 2013.)






ARTICLE 2. Permits

6066

(a) Every person desiring to engage in or conduct business as a seller within this state shall file with the board an application for a permit for each place of business. Every application for a permit shall be made upon a form prescribed by the board and shall set forth the name under which the applicant transacts or intends to transact business, the location of his place or places of business, and such other information as the board may require. An application for a permit shall be authenticated in a form or pursuant to methods as may be prescribed by the board. The application shall state that the applicant will actively engage in or conduct business as a seller of tangible personal property.

(b) An application filed pursuant to this section may be filed using electronic media as prescribed by the board.

(c) Electronic media includes, but is not limited to, computer modem, magnetic media, optical disk, facsimile machine, or telephone.

(Amended by Stats. 2000, Ch. 923, Sec. 1.4. Effective January 1, 2001.)



6066.3

(a) A city, county, or city and county may collect information from persons desiring to engage in business in that jurisdiction for the purposes of selling tangible personal property under this part and shall transmit that information to the board. The information shall be provided to the board in a format to be determined by the board after consulting with the League of California Cities and the California State Association of Counties.

(b) The information submitted to the board under subdivision (a) shall serve as all of the following:

(1) The preliminary application for a seller s permit.

(2) Notification to the board by the city, county, or city and county of a person desiring to engage in the business of selling of tangible personal property in that jurisdiction.

(3) Notice to the board for purposes of redistribution under Section 7209.

(c) The board shall issue a determination regarding issuance of a seller s permit and receipt of notification for purposes of paragraphs (2) and (3) of subdivision (b). The board shall provide a copy of that determination and receipt of notification to the city, county, or city and county from which the board has received information under subdivision (a). The board shall make its determination as follows:

(1) For persons for whom a determination can be made based on the information submitted, the determination shall be issued within 30 days of receipt of the information.

(2) For persons for whom additional information is required before a determination can be made, the determination shall be issued within 120 days of receipt of the information.

(d) The board shall, after consulting with the League of California Cities and the California State Association of Counties, adopt standardized data addressing and naming conventions that are compatible with local jurisdiction conventions for new registrants and, to the extent possible, for current accounts.

(e) A city, county, or city and county may not charge applicants a fee for collecting and transmitting information pursuant to this section.

(Amended by Stats. 2003, Ch. 471, Sec. 21. Effective January 1, 2004.)



6066.4

A city, county, or city and county may require each person desiring to engage in business in that jurisdiction for the purposes of selling tangible personal property to provide his or her seller s permit account number, if any.

(Amended by Stats. 2003, Ch. 471, Sec. 21.1. Effective January 1, 2004.)



6066.5

At the time the board provides the applicant with an application form, the applicant shall be provided with a written notice in a form prescribed by the board outlining the provisions of Sections 6072 and 6094.5 and the penalties that will accrue to the applicant should the permit be used in a manner which is prohibited by those sections.

(Added by Stats. 1980, Ch. 91, Sec. 2.)



6067

After compliance with Sections 6066 and 6701 by the applicant, and after giving the applicant the notice required by Section 6066.5, the board shall grant and issue to each applicant a separate permit for each place of business within the state. A permit is not assignable and is valid only for the person in whose name it is issued and for the transaction of business at the place designated therein. It shall at all times be conspicuously displayed at the place for which issued.

(Amended by Stats. 2006, Ch. 538, Sec. 614. Effective January 1, 2007.)



6068

Upon such notification of a change of address as may be required by the board, a permit may be reissued for the new address of a business place of a permitholder without the filing of a new application.

(Added by Stats. 1966, Ch. 5.)



6069

A seller whose permit has been previously suspended or revoked shall pay the board a fee of one hundred dollars ($100) for the renewal or issuance of a permit.

(Amended by Stats. 2009, Ch. 545, Sec. 1. Effective January 1, 2010.)



6070

Whenever any person fails to comply with any provision of this part relating to the sales tax or any rule or regulation of the board relating to the sales tax prescribed and adopted under this part, the board upon hearing, after giving the person 10 days notice in writing specifying the time and place of hearing and requiring him to show cause why his permit or permits should not be revoked, may revoke or suspend any one or more of the permits held by the person. The board shall give to the person written notice of the suspension or revocation of any of his permits. The notices herein required may be served personally or by mail in the manner prescribed for service of notice of a deficiency determination. The board shall not issue a new permit after the revocation of a permit unless it is satisfied that the former holder of the permit will comply with the provisions of this part relating to the sales tax and the regulations of the board.

(Amended by Stats. 1966, Ch. 5.)



6070.5

(a) The board may refuse to issue a permit to any person submitting an application for a permit as required in Section 6066 if the person desiring to engage in or conduct business as a seller within this state has an outstanding final liability with the board for any amount due under this part.

(b) In addition to the provisions of subdivision (a), the board may also refuse to issue a permit if the person desiring to engage in or conduct business as a seller within this state is not a natural person or individual and any person controlling the person desiring to engage in or conduct business as a seller within this state has an outstanding final liability with the board as provided in subdivision (a). For the purposes of this section, controlling has the same meaning as defined in Section 22971 of the Business and Professions Code.

(c) For purposes of this section, a liability will not be deemed to be outstanding if the person has entered into an installment payment agreement pursuant to Section 6832 for any liability and is in full compliance with the terms of the installment payment agreement.

(d) If the person submitting an application for a seller s permit has entered into an installment payment agreement as provided in subdivision (c) and fails to comply with the terms of the installment payment agreement, the board may seek revocation of the seller s permit obtained by the person pursuant to this section.

(e) (1) Whenever any person desiring to engage in or conduct business as a seller within this state is denied a permit pursuant to this section, the board shall give to the person written notice of the denial. The notice of the denial may be served personally, by mail, or by other means deemed appropriate by the board. If served by mail, the notice shall be placed in a sealed envelope, with postage paid, addressed to the person at the address as it appears in the records of the board. The giving of notice shall be deemed complete at the time of deposit of the notice at the United States Postal Service, or a mailbox, subpost office, substation or mail chute, or other facility regularly maintained or provided by the United States Postal Service, without extension of time for any reason. In lieu of mailing, a notice may be served personally by delivering to the person to be served and service shall be deemed complete at the time of the delivery. Delivery of notice by other means deemed appropriate by the board may include, but is not limited to, electronic transmission. Personal service or delivery by other means deemed appropriate by the board to a corporation may be made by delivery of a notice to any person listed on the application as an officer.

(2) Any person who is denied a seller s permit pursuant to this section may request reconsideration of the board s denial of the permit. This request shall be submitted in writing within 30 days of the date of the notice of denial. Timely submission of a written request for reconsideration shall afford the person a hearing in a manner that is consistent with a hearing provided for by Section 6070. If a request for reconsideration is not filed within the 30-day period, the denial becomes final at the end of the 30-day period.

(f) The board shall consider offers in compromise when determining whether to issue a seller s permit.

(Added by Stats. 2011, Ch. 734, Sec. 2. Effective January 1, 2012.)



6071

A person who engages in business as a seller in this state without a permit or permits or after a permit has been suspended or revoked, and each officer of any corporation which so engages in business, is guilty of a misdemeanor punishable as provided in Section 7153.

(Amended by Stats. 1986, Ch. 1361, Sec. 8.)



6071.1

(a) A permitholder who fails to surrender a seller s permit upon transfer of a business shall be liable for any tax, interest, and penalty incurred by the transferee if the permitholder has actual or constructive knowledge that the transferee is using the permit in any manner. The predecessor s liability shall be limited to the quarter in which the business is transferred, and the three subsequent quarters.

(b) The limitation on liability provided for in subdivision (a) shall not apply in cases where, after the transfer, 80 percent or more of the real or ultimate ownership of the business transferred is held by the predecessor.

(c) For purposes of this section, stockholders, bondholders, partners, or other persons holding an ownership interest in a corporation or other entity shall be regarded as having the real or ultimate ownership of the property of the corporation or other entity.

(Added by Stats. 1993, Ch. 1109, Sec. 1. Effective January 1, 1994.)



6072

A permit shall be held only by persons actively engaging in or conducting a business as a seller of tangible personal property. Any person not so engaged shall forthwith surrender his or her permit to the board for cancellation. The board may revoke the permit of a person found to be not actively engaged in or conducting a business as a seller of tangible personal property.

Any person who knowingly issues a resale certificate while the person is not actively engaged in business as a seller, for personal gain or to evade the payment of taxes, shall be liable for the taxes that would otherwise have been due on the transaction, plus a penalty of 10 percent or five hundred dollars ($500), whichever is greater, in addition to all other penalties imposed by this part, and interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the last day of the month following the quarterly period for which the amount or any portion thereof should have been returned until the date of payment.

(Amended by Stats. 1984, Ch. 1020, Sec. 1. Operative July 1, 1985, by Sec. 65 of Ch. 1020.)



6073

(a) (1) When the board determines it is necessary for the efficient administration of this part, the board may require the operator of a swap meet, flea market, or special event as a prerequisite to renting or leasing space on the premises owned or controlled by that operator to a person desiring to engage in or conduct business as a seller, to obtain written evidence that the seller is the holder of a valid seller s permit issued pursuant to Section 6067, or a written statement from the seller that he or she is not offering for sale any item that is taxable under this part or is otherwise not required to hold a valid seller s permit.

(2) In providing the board with documentation required by the board pursuant to paragraph (1), an operator of a swap meet, flea market, or special event may require each person desiring to engage in or conduct business as a seller at that swap meet, flea market, or special event to provide his or her driver s license number to the operator on a form authorized by the board or under Section 6073.1.

(b) At any time as the board may specify in a written notice, but in no case more than three times in a calendar year, the board may require an operator to submit to the board a list of vendors conducting business on their premises as a seller. Each listing shall be provided to the board within 30 days after the date of the board s notice. The list shall contain the name and seller s permit number for permitholders and the name, address, and driver s license number for vendors who do not have seller s permits. Records shall be retained to the same extent as all transactions involving sales or use tax liability as provided in Section 7053.

(c) Swap meet, flea market, or special event, as used in this section, means an activity involving a series of sales sufficient in number, scope, and character to constitute a regular course of business, or any event at which two or more persons offer tangible personal property for sale or exchange and at which a fee is charged for the privilege of displaying the property for sale or exchange or at which a fee is charged to prospective buyers for admission to the area where the property is offered or displayed for sale or exchange.

(d) Any operator of a swap meet, flea market, or special event who fails or refuses to comply with this section is subject to a penalty not exceeding one thousand dollars ($1,000) for each offense.

(Amended by Stats. 1994, Ch. 903, Sec. 2. Effective January 1, 1995.)



6073.1

An operator of a swap meet or flea market, as defined in Section 6073, or special event, who verifies that a seller has a valid seller s permit, or who obtains from the seller a certificate that the seller is not offering for sale any item that is taxable under this part and who completes the form requirements of Section 21663 of the Business and Professions Code, shall be deemed to have complied with the requirements of Section 6073. No additional forms will be required by the State Board of Equalization.

(Added by Stats. 1988, Ch. 1138, Sec. 8.)



6073.2

(a) Section 6073 shall not apply to any of the following:

(1) An event or show for which all exhibitors contracts prohibit any sale of tangible personal property at the event or show and at which no tangible personal property is actually sold.

(2) An event or show that is conducted for informational or educational purposes only, and at which no sales of tangible personal property occur.

(3) A trade show.

(b) For purposes of this section, a trade show means an event or show that complies with all of the following conditions:

(1) The event or show is not open to the general public for any portion of the show.

(2) Only orders for tangible personal property are solicited or taken during the event or show from sellers, as defined in Section 6014, for purposes of subsequent resale.

(3) The event or show is operated by an organization that qualifies for tax exempt status under Section 501(c) of the Internal Revenue Code.

(c) When the board determines it is necessary for the efficient administration of this part, the board may require the operator of a trade show, within 10 days from the close of that show, to provide the board with a listing of the names and addresses of the agents or representatives soliciting orders at the trade show, and their principals, including, but not limited to, manufacturers, wholesalers, distributors, or suppliers.

(d) Any operator of a trade show who willfully fails or refuses to comply with subdivision (c) is subject to a penalty in an amount not to exceed one thousand dollars ($1,000) for each offense.

(Added by Stats. 1994, Ch. 393, Sec. 1. Effective September 1, 1994.)



6074

(a) When the board determines it is necessary for the efficient administration of this part, the board may, by written notice, require any person making sales to operators of catering trucks, operated out of that person s facility pursuant to Section 114295 of the Health and Safety Code, who resell the property in the regular course of his or her business, to obtain evidence that the operator is the holder of a valid seller s permit issued pursuant to Section 6067.

At any time as the board may specify in a written notice, but in no case more than three times in a calendar year, the board may require a person making sales to operators of catering trucks to submit to the board a listing of operators of catering trucks who purchase goods from that person. Each listing shall be provided to the board within 30 days after the date of the board s notice, and shall include the name and seller s permit number on file of each operator, or, for those operators who do not provide evidence of a valid seller s permit, the operator s name, address, and telephone number.

The board may also, by written notice, require a person making sales to operators of catering trucks to promptly notify the board if a newly purchasing operator does not provide to the person, within 30 days of the date of the first purchase, evidence of a valid seller s permit.

Persons required by written notice of the board to obtain evidence, or provide a listing or notification, who fail to comply, may be subject to a penalty not to exceed five hundred dollars ($500) for each failure.

(b) Persons making sales to operators of catering trucks who do not have valid seller s permits or whose permits have been revoked shall report and pay the tax on property as if the property were sold at retail at the time of the sale. Nothing in this section shall relieve any operator of a catering truck of his or her obligations as a seller under this part.

(c) If the board finds that a person s failure to comply with this section is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the penalty imposed by this section.

Any person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Amended by Stats. 1996, Ch. 1023, Sec. 413. Effective September 29, 1996.)



6075

(a) No permit shall be required of any person who engages in business in this state as a seller of feed, for any form of animal life, that is exempt from taxation pursuant to subdivision (b) of Section 6358 and who engages in no other taxable sales of tangible personal property at retail.

(b) In the case of any seller of hay who is also a grower of hay, the exemption provided in subdivision (a) shall apply only to growers who are either of the following:

(1) A grower who produces hay for sale only to beef cattle feedlots or dairies.

(2) A grower who sells exclusively through a farmer-owned cooperative.

(c) Nothing in this section shall relieve any grower of hay that is not exempt pursuant to subdivision (b) of Section 6358 from obtaining a permit.

(Added by Stats. 1995, Ch. 696, Sec. 1. Effective October 10, 1995. Operative April 1, 1996, by Sec. 2 of Ch. 696.)



6077

(a) Any retail florist who fails to obtain a permit before engaging in or conducting business as a seller shall, in addition to any other applicable penalty, pay a penalty of five hundred dollars ($500).

(b) Every mobile retail florist shall have a copy of the permit at each sales location which shall be in the possession of a person operating at that location.

(c) For purposes of this section, the following terms have the following meanings:

(1) Retail florist means any person selling any flowers, potted ornamental plants, floral arrangements, floral bouquets, wreaths, or any similar products at retail. Retail florist does not include any flower or ornamental plant grower who sells his or her own products.

(2) Mobile retail florist means any retail florist who does not sell from a structure or retail shop, including, but not limited to, a florist who sells from a vehicle, pushcart, wagon, or other portable method, or who sells at a swap meet, flea market, or similar transient location.

(Amended by Stats. 2004, Ch. 183, Sec. 322. Effective January 1, 2005.)






ARTICLE 3. Presumptions and Resale Certificates

6091

For the purpose of the proper administration of this part and to prevent evasion of the sales tax it shall be presumed that all gross receipts are subject to the tax until the contrary is established. The burden of proving that a sale of tangible personal property is not a sale at retail is upon the person who makes the sale unless he takes from the purchaser a certificate to the effect that the property is purchased for resale.

(Added by Stats. 1941, Ch. 36.)



6092

The certificate relieves the seller from liability for sales tax only if taken in good faith from a person who is engaged in the business of selling tangible personal property and who holds the permit provided for in Article 2 (commencing with Section 6066) of this chapter.

(Amended by Stats. 1966, Ch. 2.)



6092.1

Notwithstanding any other provision of law, any person, other than a person exempt from payment of use tax in accordance with Section 6352, who leases mobile transportation equipment and who cannot otherwise properly issue a resale certificate may issue such a certificate for the limited purpose of reporting his use tax liability based on fair rental value as provided in subdivision (d) of Section 6094 and subdivision (d) of Section 6244. With respect to matters arising out of mergers or acquisitions, the provisions of this section shall apply to any matters pending before the board on the effective date of this section.

(Added by Stats. 1979, Ch. 1161.)



6092.5

(a) Every qualified person making any sale of a mobilehome or commercial coach required to be registered annually under the Health and Safety Code, or of a vehicle required to be registered under the Vehicle Code or subject to identification under Division 16.5 (commencing with Section 38000) of the Vehicle Code, or a vehicle that qualifies under the permanent trailer identification plate program pursuant to subdivision (a) of Section 5014.1 of the Vehicle Code, or of any salvage certificate vehicle as defined in Section 11515 of the Vehicle Code, is presumed to be making a sale at retail and not a sale for resale. The presumption may be rebutted by taking a resale certificate from any of the following:

(1) A person that certifies it is licensed, registered, regulated, or certificated under the Health and Safety Code or the Vehicle Code as a dealer or dismantler.

(2) A person that certifies it is licensed, registered, regulated, or certificated under the Business and Professions Code as an automotive repair dealer, or is qualified as a scrap metal processor as described in the Vehicle Code.

(3) A person that certifies it is licensed, registered, regulated, certificated, or otherwise authorized by another state, country, or jurisdiction to do business as a dealer, dismantler, automotive repairer, or scrap metal processor.

(b) A qualified person shall not accept a resale certificate from any person except as provided in subdivision (a).

(c) (1) In addition to the requirements of Sections 6093 and 6243, the certificate shall include the license or registration number of the dealer, dismantler, or automotive repair dealer, as applicable. If the purchaser is not required to hold a seller s permit because the purchaser makes no sales in this state, the purchaser must include on the certificate a sufficient explanation as to the reason the purchaser is not required to hold a California seller s permit in lieu of the seller s permit number. The certificate issued by a purchaser pursuant to this section shall be substantially in such form as the board may prescribe.

(2) A qualified person that does not timely obtain a resale certificate as provided in this section may use alternative methods as prescribed by the board to rebut the presumption provided in subdivision (a).

(d) For the purposes of this section, a qualified person means a person making a sale at auction or a dismantler licensed under the Vehicle Code.

(Added by Stats. 2012, Ch. 756, Sec. 1. Effective September 29, 2012.)



6093

The certificate shall be signed by and bear the name and address of the purchaser, shall indicate the number of the permit issued to the purchaser, and shall indicate the general character of the tangible personal property sold by the purchaser in the regular course of business. The certificate shall be substantially in such form as the board may prescribe.

(Added by Stats. 1941, Ch. 36.)



6094

(a) If a purchaser who gives a resale certificate makes any use of the property other than retention, demonstration, or display while holding it for sale in the regular course of business, the use shall be taxable to the purchaser under Chapter 3 (commencing with Section 6201) of this part as of the time the property is first used by him, and, except as provided in subdivisions (b), (c), and (d) of this section, the sales price of the property to him shall be the measure of the tax.

(b) If such use is limited to the loan of the property to customers as an accommodation while awaiting delivery of property purchased or leased from the lender or while property is being repaired for customers by the lender, the measure of the tax is the fair rental value of the property for the duration of each loan so made.

(c) If the property is used frequently for purposes of demonstration or display while holding it for sale in the regular course of business and is used partly for other purposes, the measure of the tax is the fair rental value of the property for the period of such other use or uses.

(d) If the property is mobile transportation equipment as defined in Section 6023, and the use is limited to leasing the equipment, the purchaser may elect to pay his use tax measured by the fair rental value, if the election is made on or before the due date of a return for the period in which the equipment is first leased. The election must be made by reporting tax measured by the fair rental value on the return for that period, or in such other manner as the board may prescribe. Tax must thereafter be paid with the return for each reporting period, measured by the fair rental value, whether the equipment is within or without the state. The election may not be revoked with respect to the equipment as to which it is made.

(e) As used in subdivision (d), the term fair rental value means the rentals required by the purchaser under the lease except where the board determines that such rentals are nominal. The term shall not include any reimbursement payments made by the lessee to the purchaser for such use tax.

(Amended by Stats. 1980, Ch. 1352, Sec. 1. Effective September 30, 1980.)



6094.1

If a purchaser acquires property in a transaction described in subdivision (a) of Section 6006.5 and leases such property, the purchaser may elect at the time the property is first leased by him, after the effective date of this section, to pay use tax measured by the purchase price of the property. Purchaser shall include a transferee who acquires property in a transaction which qualifies under the provisions of subdivision (b) of Section 6006.5 and, for purposes hereof, the purchase price of the transferee shall be the same as that paid by the original purchaser.

(Added by Stats. 1966, Ch. 7.)



6094.5

Except as provided in Sections 6012.8 and 6012.9:

(a) Any person, including any officer or employee of a corporation, who gives a resale certificate for property which he or she knows at the time of purchase is not to be resold by him or her or the corporation in the regular course of business for the purpose of evading payment to the seller of the amount of the tax applicable to the transaction is guilty of a misdemeanor punishable as provided in Section 7153.

(b) Any person, including any officer or employee of a corporation, who gives a resale certificate for property which he or she knows at the time of purchase is not to be resold by him or her or the corporation in the regular course of business is liable to the state for the amount of tax that would be due if he or she had not given such resale certificate. In addition to the tax, the person shall be liable to the state for a penalty of 10 percent of the tax or five hundred dollars ($500) whichever is greater, for each purchase made for personal gain or to evade the payment of taxes.

(Amended by Stats. 1984, Ch. 1490, Sec. 5. Effective September 27, 1984.)



6095

If a purchaser gives a certificate with respect to the purchase of fungible goods, or purchases those goods for resale in the regular course of business, and thereafter commingles these goods with other fungible goods not so purchased but of such similarity that the identity of the constituent goods in the commingled mass cannot be determined, sales from the mass of commingled goods shall be deemed to be sales of the goods so purchased until a quantity of commingled goods equal to the quantity of purchased goods so commingled has been sold. Goods removed from the commingled mass for consumption shall be deemed to be a consumption of goods not so purchased until a quantity of commingled goods equal to the quantity of goods not so purchased has been consumed.

(Amended by Stats. 1983, Ch. 337, Sec. 2.)






ARTICLE 4. Inclusion of Support Services in Sales Tax

6150

For purposes of this article, notwithstanding any provision of Chapter 1 (commencing with Section 6001), the following words have the following meanings in extending the sales tax to support services:

(a) County means a county, city and county, or a public authority or nonprofit consortium, as defined in Section 12301.6 of the Welfare and Institutions Code.

(b) Gross receipts means the total amount of the sales of a provider, valued in money, whether paid in money or otherwise, without any deduction for the cost of materials used, any costs of transportation of the provider, or any other expenses. Gross receipts shall not include a supplementary payment received by a provider pursuant to Section 12306.6 of the Welfare and Institutions Code.

(c) Personal care services means (1) assistance with ambulation, (2) bathing, oral hygiene, and grooming, (3) dressing, (4) care and assistance with prosthetic devices, (5) bowel, bladder, and menstrual care, (6) repositioning, skin care, range of motion exercises, and transfers, (7) feeding and assurance of adequate fluid intake, (8) respiration, and (9) assistance with self-administration of medications.

(d) (1) Provider means a natural person who is authorized by law to provide all of the support services defined in subdivision (i) and who makes a retail sale.

(2) Provider also means a nongovernmental person that arranges for the retail sale of all support services defined in subdivision (i). When this definition applies, any natural person described by paragraph (1) who provides services under the direction of the nongovernmental person is not a provider.

(e) Recipient means a natural person who receives support services.

(f) Retail sale means a sale to a recipient.

(g) Sale means the furnishing of support services for a consideration.

(h) Seller includes the State Department of Social Services in its capacity as the state agency that oversees the In-Home Supportive Services program, or a county in which county staff serve as homemakers pursuant to Section 12302 of the Welfare and Institutions Code in those instances where the department is not the seller, or a county that contracts with a nongovernmental contractor to arrange for the retail sale of support services to eligible recipients pursuant to Section 12301.6 or 12302 of the Welfare and Institutions Code, or any other nongovernmental person that arranges for the retail sale of support services, wherever located.

(i) Support services means the following services provided by a provider:

(1) Domestic services and services related to domestic services.

(2) Heavy cleaning.

(3) Personal care services, as defined in subdivision (c).

(4) Accompaniment when needed during necessary travel to health-related appointments or to alternative resource sites.

(5) Yard hazard abatement.

(6) Protective supervision.

(7) Teaching and demonstration directed at reducing the need for other supportive services.

(8) Paramedical services that make it possible for the recipient to establish and maintain an independent living arrangement, including those necessary paramedical services that are ordered by a licensed health care professional who is lawfully authorized to do so, which persons could provide for themselves but for their functional limitations. Paramedical services include the administration of medications, puncturing the skin, or inserting a medical device into a body orifice, activities requiring sterile procedures, or other activities requiring judgment based on training given by a licensed health care professional.

(Added by Stats. 2010, Ch. 725, Sec. 7. Effective October 19, 2010. Section (as part of Article 4) conditionally operative as provided in Section 6170. Conditionally inoperative as prescribed in Section 6170. Repealed on date prescribed in Section 6172.)



6151

(a) Beginning on the date for which the federal Centers for Medicare and Medicaid Services approves implementation of the state plan amendment described in subdivision (c) of Section 12306.6 of the Welfare and Institutions Code, but no earlier than January 1, 2012, for the privilege of selling support services at retail, the sales tax is hereby extended to all providers at the rate, as described in subdivision (b), of the gross receipts of any provider from the sale of all support services sold at retail in this state.

(b) The rate extended by subdivision (a) is the rate, as may be amended from time to time, imposed by Article 1 (commencing with Section 6051) plus the rate imposed by Section 35 of Article XIII of the California Constitution for the privilege of selling tangible personal property at retail in this state.

(c) Notwithstanding the implementation date of this article as provided for in subdivision (a), no tax shall be collected pursuant to this article prior to the receipt of approval by the federal Centers for Medicare and Medicaid Services of the implementation of Section 12306.6 of the Welfare and Institutions Code.

(Amended by Stats. 2012, Ch. 47, Sec. 5. Effective June 27, 2012. Section (as part of Article 4) conditionally operative as provided in Section 6170. Conditionally inoperative as prescribed in Section 6170. Repealed on date prescribed in Section 6172.)



6152

For the efficient administration of this article and the collection of tax from providers, a seller shall register with the board, collect the tax from the provider, and report and pay the tax to the board.

(Added by Stats. 2010, Ch. 725, Sec. 7. Effective October 19, 2010. Section (as part of Article 4) conditionally operative as provided in Section 6170. Conditionally inoperative as prescribed in Section 6170. Repealed on date prescribed in Section 6172.)



6154

For the efficient administration of this article and the collection of tax from providers, Article 1.1 (commencing with Section 6470) of Chapter 5, pertaining to prepayment of taxes, shall not apply to sellers until no later than three months after the date that federal approval is obtained pursuant to subdivision (c) of Section 12306.6 of the Welfare and Institutions Code.

(Added by Stats. 2010, Ch. 725, Sec. 7. Effective October 19, 2010. Section (as part of Article 4) conditionally operative as provided in Section 6170. Conditionally inoperative as prescribed in Section 6170. Repealed on date prescribed in Section 6172.)



6156

A seller shall file with the board an application pursuant to Section 6066, which shall state that the applicant will actively engage in arranging for the retail sale of support services.

(Added by Stats. 2010, Ch. 725, Sec. 7. Effective October 19, 2010. Section (as part of Article 4) conditionally operative as provided in Section 6170. Conditionally inoperative as prescribed in Section 6170. Repealed on date prescribed in Section 6172.)



6158

After compliance by the seller with Section 6156 and by the seller and the board with Section 6067, the board shall grant and issue a permit or permits to each applicant pursuant to Section 6067, except that the board shall grant and issue a single permit to the State Department of Social Services without regard to its multiple places of business.

(Added by Stats. 2010, Ch. 725, Sec. 7. Effective October 19, 2010. Section (as part of Article 4) conditionally operative as provided in Section 6170. Conditionally inoperative as prescribed in Section 6170. Repealed on date prescribed in Section 6172.)



6160

A permit issued pursuant to this article shall be held only by a seller that is actively engaged in arranging for the retail sale of support services. Any seller not so engaged shall forthwith surrender its permit to the board for cancellation. The board may revoke the permit of a seller found to be not actively engaged in arranging for the retail sale of support services.

(Added by Stats. 2010, Ch. 725, Sec. 7. Effective October 19, 2010. Section (as part of Article 4) conditionally operative as provided in Section 6170. Conditionally inoperative as prescribed in Section 6170. Repealed on date prescribed in Section 6172.)



6162

For purposes of Section 6486, a seller is a retailer.

(Added by Stats. 2010, Ch. 725, Sec. 7. Effective October 19, 2010. Section (as part of Article 4) conditionally operative as provided in Section 6170. Conditionally inoperative as prescribed in Section 6170. Repealed on date prescribed in Section 6172.)



6164

Every provider and seller shall keep any records, receipts, invoices, and other pertinent papers in such form as the board may require.

(Added by Stats. 2010, Ch. 725, Sec. 7. Effective October 19, 2010. Section (as part of Article 4) conditionally operative as provided in Section 6170. Conditionally inoperative as prescribed in Section 6170. Repealed on date prescribed in Section 6172.)



6166

The board, or any person authorized in writing by the board, may examine the books, papers, records, and equipment of any seller or provider, and may investigate the character of the business of the seller, pursuant to Section 7054.

(Added by Stats. 2010, Ch. 725, Sec. 7. Effective October 19, 2010. Section (as part of Article 4) conditionally operative as provided in Section 6170. Conditionally inoperative as prescribed in Section 6170. Repealed on date prescribed in Section 6172.)



6168

Notwithstanding Section 7101, all revenues, less refunds, derived from the taxes extended by this article shall be deposited in the State Treasury to the credit of the Personal Care IHSS Quality Assurance Revenue Fund, which is hereby created. Notwithstanding Section 13340 of the Government Code, the money in the fund is continuously appropriated, without regard to fiscal years, to the State Department of Social Services for disbursement in the manner, and for the purposes, set forth in Section 12306.6 of the Welfare and Institutions Code. All interest or other increment resulting from investment or deposit of moneys in the fund shall be deposited in the fund, notwithstanding Section 16305.7 of the Government Code.

(Added by Stats. 2010, Ch. 725, Sec. 7. Effective October 19, 2010. Section (as part of Article 4) conditionally operative as provided in Section 6170. Conditionally inoperative as prescribed in Section 6170. Repealed on date prescribed in Section 6172.)



6170

(a) (1) This article shall become operative only if federal Medicaid approval sought by the Director of Health Care Services pursuant to paragraph (1) of subdivision (c) of Section 12306.6 of the Welfare and Institutions Code is granted.

(2) If approval is granted as described in paragraph (1), within 10 days of that approval the Director of Health Care Services shall notify the State Board of Equalization, and the fiscal and appropriate policy committees of the Legislature, of the approval pursuant to paragraph (3) of subdivision (c) of Section 12306.6 of the Welfare and Institutions Code.

(b) The Department of Finance shall notify the board, within 10 days of the final decision, of a final decision by the California Supreme Court or any California Court of Appeal that the revenues collected pursuant to this article that are deposited in the Personal Care IHSS Quality Assurance Revenue Fund are General Fund revenues which may be appropriated pursuant to Article XIII B or General Fund proceeds of taxes appropriated pursuant to Article XIII B as used in subdivision (b) of Section 8 of Article XVI of the California Constitution, without regard to the validity of this section. This article shall become inoperative on the first day of the next calendar quarter following 30 days after the date of that final decision.

(Added by Stats. 2010, Ch. 725, Sec. 7. Effective October 19, 2010. Repealed on date prescribed in Section 6172. Note: Subd. (a) prescribes conditions for operation of Article 4, commencing with Section 6150, and subd. (b) prescribes conditions for its inoperation.)



6172

This article shall remain in effect only until the January 1 following the date the tax extended by this article becomes inoperative pursuant to subdivision (b) of Section 6170, and as of that date is repealed.

(Added by Stats. 2010, Ch. 725, Sec. 7. Effective October 19, 2010. Repealed on date prescribed by its own provisions. Note: Repeal affects Article 4, commencing with Section 6150. If Article 4 becomes inoperative (as prescribed in Section 6170), it will be repealed on January 1 following its inoperative date.)






ARTICLE 5. Inclusion of Medi-Cal Managed Care Plans in Sales Tax

6174

For purposes of this article, notwithstanding any provision of Chapter 1 (commencing with Section 6001), the following words have the following meanings in extending the sales tax to sellers of Medi-Cal health care services:

(a) Gross receipts means the total amount received by a seller of a Medi-Cal managed care plan in premium or capitation payments for the coverage or provision of all health care services, including, but not limited to, Medi-Cal services. Gross receipts shall not include amounts received by a Medi-Cal managed care plan pursuant to a subcontract with a Medi-Cal managed care plan to provide health care services to Medi-Cal beneficiaries.

(b) Seller means any person, other than an insurer as described in Section 12003 or a dental managed care plan as described in Section 14087.46 of the Welfare and Institutions Code, or any entity that enters into a contract with the State Department of Health Care Services pursuant to Article 2.7 (commencing with Section 14087.3), Article 2.8 (commencing with Section 14087.5), Article 2.81 (commencing with Section 14087.96), Article 2.82 (commencing with Section 14087.98), Article 2.9 (commencing with Section 14088), or Article 2.91 (commencing with Section 14089) of Chapter 7 of, or pursuant to Article 1 (commencing with Section 14200) or Article 7 (commencing with Section 14490) of Chapter 8 of, Part 3 of Division 9 of the Welfare and Institutions Code.

(c) At retail means a sale for any purpose other than resale.

(d) Sale means the provision of a Medi-Cal managed care plan.

(Added by Stats. 2013, Ch. 33, Sec. 1. Effective June 27, 2013. Section operative July 1, 2013, pursuant Section 6189. Inoperative July 1, 2016, pursuant to Section 6189, or sooner under conditions in Section 6188. Repealed as of January 1, 2017, pursuant to Section 6189, or sooner under condition in Section 6187.)



6175

Notwithstanding any other provisions in this part, for the privilege of selling Medi-Cal health care services at retail, a tax is hereby extended to all sellers of Medi-Cal managed care plans at the rate of 3.9375 percent of the gross receipts of any seller from the sale of all Medi-Cal managed care plans sold at retail in this state.

(Added by Stats. 2013, Ch. 33, Sec. 1. Effective June 27, 2013. Section operative July 1, 2013, pursuant Section 6189. Inoperative July 1, 2016, pursuant to Section 6189, or sooner under conditions in Section 6188. Repealed as of January 1, 2017, pursuant to Section 6189, or sooner under condition in Section 6187.)



6176

For the efficient administration of this article and the collection of tax from sellers, a seller shall register with the State Board of Equalization and report and pay the tax to the State Board of Equalization, which shall collect the tax.

(Added by Stats. 2013, Ch. 33, Sec. 1. Effective June 27, 2013. Section operative July 1, 2013, pursuant Section 6189. Inoperative July 1, 2016, pursuant to Section 6189, or sooner under conditions in Section 6188. Repealed as of January 1, 2017, pursuant to Section 6189, or sooner under condition in Section 6187.)



6177

For the efficient administration of this article and the collection of tax from sellers, Article 1.1 (commencing with Section 6470) of Chapter 5, pertaining to prepayment of taxes, shall not apply to sellers until no later than three months after the date that federal financial participation is available and any necessary federal approvals have been obtained.

(Added by Stats. 2013, Ch. 33, Sec. 1. Effective June 27, 2013. Section operative July 1, 2013, pursuant Section 6189. Inoperative July 1, 2016, pursuant to Section 6189, or sooner under conditions in Section 6188. Repealed as of January 1, 2017, pursuant to Section 6189, or sooner under condition in Section 6187.)



6178

A seller shall file with the board an application pursuant to Section 6066, which shall state that the applicant will actively engage in the retail sale of Medi-Cal health care services.

(Added by Stats. 2013, Ch. 33, Sec. 1. Effective June 27, 2013. Section operative July 1, 2013, pursuant Section 6189. Inoperative July 1, 2016, pursuant to Section 6189, or sooner under conditions in Section 6188. Repealed as of January 1, 2017, pursuant to Section 6189, or sooner under condition in Section 6187.)



6179

After compliance by the seller with Section 6178 and by the seller and the board with Section 6067, the board shall grant and issue a permit or permits to each applicant pursuant to Section 6067.

(Added by Stats. 2013, Ch. 33, Sec. 1. Effective June 27, 2013. Section operative July 1, 2013, pursuant Section 6189. Inoperative July 1, 2016, pursuant to Section 6189, or sooner under conditions in Section 6188. Repealed as of January 1, 2017, pursuant to Section 6189, or sooner under condition in Section 6187.)



6180

A permit issued pursuant to this article shall be held only by a seller that is actively engaged in the retail sale of Medi-Cal health care services. Any seller not so engaged shall forthwith surrender its permit to the board for cancellation. The board may revoke the permit of a seller found to be not actively engaged in the retail sale of Medi-Cal health care services.

(Added by Stats. 2013, Ch. 33, Sec. 1. Effective June 27, 2013. Section operative July 1, 2013, pursuant Section 6189. Inoperative July 1, 2016, pursuant to Section 6189, or sooner under conditions in Section 6188. Repealed as of January 1, 2017, pursuant to Section 6189, or sooner under condition in Section 6187.)



6181

For purposes of Section 6486, a seller is a retailer.

(Added by Stats. 2013, Ch. 33, Sec. 1. Effective June 27, 2013. Section operative July 1, 2013, pursuant Section 6189. Inoperative July 1, 2016, pursuant to Section 6189, or sooner under conditions in Section 6188. Repealed as of January 1, 2017, pursuant to Section 6189, or sooner under condition in Section 6187.)



6182

Every seller shall keep any records, receipts, contracts, and other pertinent papers in such form as the board may require.

(Added by Stats. 2013, Ch. 33, Sec. 1. Effective June 27, 2013. Section operative July 1, 2013, pursuant Section 6189. Inoperative July 1, 2016, pursuant to Section 6189, or sooner under conditions in Section 6188. Repealed as of January 1, 2017, pursuant to Section 6189, or sooner under condition in Section 6187.)



6183

The board, or any person authorized in writing by the board, may examine the books, papers, records, and equipment of any seller, and may investigate the character of the business of the seller, pursuant to Section 7054.

(Added by Stats. 2013, Ch. 33, Sec. 1. Effective June 27, 2013. Section operative July 1, 2013, pursuant Section 6189. Inoperative July 1, 2016, pursuant to Section 6189, or sooner under conditions in Section 6188. Repealed as of January 1, 2017, pursuant to Section 6189, or sooner under condition in Section 6187.)



6184

Notwithstanding Section 7101, all revenues, less refunds, derived from the taxes extended by this article shall be deposited in the State Treasury to the credit of the Children s Health and Human Services Special Fund. Funds deposited in the Children s Health and Human Services Special Fund pursuant to this section are hereby continuously appropriated to the State Department of Health Care Services solely for purposes of funding managed care rates for health care services for children, seniors, persons with disabilities, and dual eligibles in the Medi-Cal program that reflect the cost of services and acuity of the population served. The State Department of Health Care Services shall provide a quarterly reconciliation of tax revenue utilization to Medi-Cal managed care plans including an itemized accounting of the dollars as a part of the ratesetting process.

(Added by Stats. 2013, Ch. 33, Sec. 1. Effective June 27, 2013. Section operative July 1, 2013, pursuant Section 6189. Inoperative July 1, 2016, pursuant to Section 6189, or sooner under conditions in Section 6188. Repealed as of January 1, 2017, pursuant to Section 6189, or sooner under condition in Section 6187.)



6184.5

Notwithstanding the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200)), the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251)), and Part 1.7 (commencing with Section 7285), no county, city, or district shall impose a sales or use tax on the gross receipts defined in Section 6174.

(Added by Stats. 2013, Ch. 33, Sec. 1. Effective June 27, 2013. Section operative July 1, 2013, pursuant Section 6189. Inoperative July 1, 2016, pursuant to Section 6189, or sooner under conditions in Section 6188. Repealed as of January 1, 2017, pursuant to Section 6189, or sooner under condition in Section 6187.)



6185

Notwithstanding any other law, the Controller may use the funds in the Children s Health and Human Services Special Fund for cashflow loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code.

(Added by Stats. 2013, Ch. 33, Sec. 1. Effective June 27, 2013. Section operative July 1, 2013, pursuant Section 6189. Inoperative July 1, 2016, pursuant to Section 6189, or sooner under conditions in Section 6188. Repealed as of January 1, 2017, pursuant to Section 6189, or sooner under condition in Section 6187.)



6186

A seller subject to the tax imposed pursuant to this article shall be assessed the amount the seller will be required to pay, but the seller shall not be required to pay the tax if the State Department of Health Care Services has not fulfilled its obligations to provide actuarially sound, monthly capitation payments to the seller, which are certified as actuarially sound by State Department of Health Care Services actuaries or contracted actuaries.

(Added by Stats. 2013, Ch. 33, Sec. 1. Effective June 27, 2013. Section operative July 1, 2013, pursuant Section 6189. Inoperative July 1, 2016, pursuant to Section 6189, or sooner under conditions in Section 6188. Repealed as of January 1, 2017, pursuant to Section 6189, or sooner under condition in Section 6187.)



6187

This article shall be implemented only if and to the extent that federal financial participation under Title XIX of the federal Social Security Act (42 U.S.C. 1395 et seq.) is available and any necessary federal approvals have been obtained. This article is automatically repealed if it is delayed based upon a challenge under federal law.

(Added by Stats. 2013, Ch. 33, Sec. 1. Effective June 27, 2013. Section operative July 1, 2013, pursuant to Section 6189. Repealed as of January 1, 2017, pursuant to Section 6189, or sooner under the condition in this section. Note: Repeal provision would affect Article 5, comprising Sections 6174 to 6189.)



6188

This article shall have no force or effect if there is a final judicial determination made by any state or federal court that is not appealed, in any action by any party, or a final determination by the administrator of the federal Centers for Medicare and Medicaid Services, that disallows, defers, or alters the implementation of this article.

(Added by Stats. 2013, Ch. 33, Sec. 1. Effective June 27, 2013. Section operative July 1, 2013, pursuant to Section 6189. Inoperative July 1, 2016, pursuant to Section 6189. Repealed as of January 1, 2017, pursuant to Section 6189 (or sooner under condition in Section 6187). Note: Article 5 (Sections 6174 to 6189) may become inoperative sooner than July 1, 2016, under the conditions in this section.)



6189

This article shall be operative on July 1, 2013, and shall become inoperative on July 1, 2016. As of January 1, 2017, this article is repealed. A tax imposed by this article shall continue to be due and payable until the tax is paid.

(Added by Stats. 2013, Ch. 33, Sec. 1. Effective June 27, 2013. Repealed as of January 1, 2017, by its own provisions, or sooner under under condition in Section 6187. Note: Termination clause affects Article 5, commencing with Section 6174.)









CHAPTER 3. The Use Tax

ARTICLE 1. Imposition of Tax

6201

An excise tax is hereby imposed on the storage, use, or other consumption in this state of tangible personal property purchased from any retailer on or after July 1, 1935, for storage, use, or other consumption in this state at the rate of 3 percent of the sales price of the property, and at the rate of 2
1/2
percent on and after July 1, 1943, and to and including June 30, 1949, and at the rate of 3 percent on and after July 1, 1949, and to and including July 31, 1967, and at the rate of 4 percent on and after August 1, 1967, and to and including June 30, 1972, and at the rate of 3
3/4
percent on and after July 1, 1972, and to and including June 30, 1973, and at the rate of 4
3/4
percent on and after July 1, 1973, and to and including September 30, 1973, and at the rate of 3
3/4
percent on and after October 1, 1973, and to and including March 31, 1974, and at the rate of 4
3/4
percent thereafter.

(Amended by Stats. 1991, Ch. 117, Sec. 5. Effective July 16, 1991.)



6201.1

(a) Notwithstanding Section 6201, an excise tax is hereby imposed on the storage, use, or other consumption in the state of tangible personal property purchased from any retailer on or after the operative date of this subdivision, for storage, use, or other consumption in this state at the rate of 5 percent of the sales price of the property on and after the operative date of this subdivision.

(b) Subdivision (a) shall become operative on December 1, 1989, and shall cease to be operative on January 1, 1991.

(c) The rate prescribed by Section 6201 shall be applicable on and after the first day following the date subdivision (a) ceases to be operative pursuant to subdivision (b).

(Added by Stats. 1989, 1st Ex. Sess., Ch. 14, Sec. 3. Effective November 7, 1989. Note: This section was applicable, and superseded the Section 6201 rate, from Dec. 1, 1989, until Jan. 1, 1991.)



6201.15

(a) Notwithstanding Section 7101 or any other law, the amount of revenues, net of refunds, collected pursuant to Section 6201 and attributable to a rate of 1.0625 percent shall, subject to subdivision (b), be deposited in the State Treasury to the credit of the Local Revenue Fund 2011, as established pursuant to Section 30025 of the Government Code, and shall be used exclusively for the public safety purposes for which that fund is created.

(b) The amount of revenues derived from any tax or tax increase enacted after July 1, 2011, that is deposited in the Local Revenue Fund 2011 shall be applied to reduce the amount otherwise required to be deposited in that fund pursuant to subdivision (a).

(Added by Stats. 2011, Ch. 40, Sec. 10. Effective June 30, 2011.)



6201.2

(a) In addition to the taxes imposed by Section 6201 and any other provision of this part, an excise tax is hereby imposed on the storage, use, or other consumption in this state of tangible personal property purchased from any retailer on or after July 15, 1991, for storage, use, or other consumption in this state at the rate of
1/2
percent of the sales price of the property.

(b) All revenues received pursuant to this section shall be deposited in the State Treasury to the credit of the Local Revenue Fund, as established pursuant to Section 17600 of the Welfare and Institutions Code.

(c) This section shall cease to be operative on the first day of the first month of the calendar quarter following notification to the board by the Department of Finance of a final judicial determination by the California Supreme Court or any California court of appeal that the revenues collected pursuant to this section and Section 6051.2 and deposited in the Local Revenue Fund are either of the following:

(1) General Fund proceeds of taxes appropriated pursuant to Article XIII?B of the California Constitution, as used in subdivision (b) of Section 8 of Article XVI of the California Constitution.

(2) Allocated local proceeds of taxes, as used in subdivision (b) of Section 8 of Article XVI of the California Constitution.

(Amended by Stats. 2006, Ch. 538, Sec. 615. Effective January 1, 2007. Section conditionally inoperative by its own provisions and by Stats. 1991, Ch. 91, Sec. 40, as amended by Stats. 2004, Ch. 211.)



6201.3

In addition to the taxes imposed by Sections 6201, 6201.2, 6201.5, and any other provision of this part, an excise tax is hereby imposed on the storage, use, or other consumption in this state of tangible personal property purchased from any retailer on and after July 15, 1991, and purchased during any period in which this section is operative pursuant to Section 6201.4 at the rate of
1/4
percent of the sales price of the property.

(Amended by Stats. 1993, Ch. 589, Sec. 140. Effective January 1, 1994. Tax is operative as provided in Section 6201.4. Tax is conditionally inoperative as prescribed in Sections 6201.4 and 6201.45.)



6201.4

(a) Section 6201.3 shall be operative with respect to the storage, use, or other consumption in this state of tangible personal property purchased from any retailer on and after July 15, 1991, but shall cease to be operative during any period described in subdivision (c) or (d).

(b) On or before November 1, 1993, and on or before every November 1 thereafter, the Director of Finance shall determine and certify to the Governor, the Legislature, and the board both of the following:

(1) Whether the amount in the Special Fund for Economic Uncertainties, as established pursuant to Section 16418 of the Government Code, as of June 30 of the prior fiscal year exceeded 4 percent of General Fund revenues for that prior fiscal year.

(2) Whether the estimated amount in the Special Fund for Economic Uncertainties as of June 30 of the current fiscal year (without inclusion of any revenue derived pursuant to Section 6201.3 on and after January 1 of the current fiscal year) exceeds 4 percent of General Fund revenues for the current fiscal year.

(c) Section 6201.3 shall cease to be operative on and after January 1, 1994, if on or before November 1, 1993, the Director of Finance certifies pursuant to subdivision (b) that both amounts certified pursuant to paragraphs (1) and (2) of that subdivision exceed 4 percent of General Fund revenues for the respective fiscal year for which each amount is determined and certified.

(d) Section 6201.3 shall cease to be operative on and after January 1 following any November 1 in which Section 6201.3 is operative and the Director of Finance certifies pursuant to subdivision (b) that both amounts certified pursuant to paragraphs (1) and (2) of that subdivision exceed 4 percent of General Fund revenues for the respective fiscal year for which each amount is determined and certified.

(e) Section 6201.3 shall become operative on and after January 1 following any November 1 in which Section 6201.3 is inoperative and the Director of Finance certifies pursuant to paragraph (2) of subdivision (b) that the estimated amount does not exceed 4 percent of the General Fund revenues as of June 30 of the current fiscal year.

(Added by Stats. 1991, Ch. 117, Sec. 7. Effective July 16, 1991.)



6201.45

Notwithstanding 6201.4 or any other provision of law, the state use tax rate in Section 6201.3 shall not be operative in any calendar year beginning on or after January 1, 2002, if the Director of Finance determines both of the following:

(a) The General Fund reserve is 3 percent of revenues excluding the revenues derived from the
1/4
cent sales and use tax rate.

(b) Actual General Fund revenues for the period May 1 through September 30 equal or exceed the May Revision forecast, prior to the November 1 determination.

The Director of Finance shall make the determination on or before November 1 of each year.

The
1/4
cent reduction shall be operative for each calendar year commencing on the next January 1 after the determination is made.

(Added by Stats. 2001, Ch. 156, Sec. 2. Effective August 7, 2001.)



6201.5

(a) In addition to the taxes imposed by Section 6201 and any other provision of this part, an excise tax is hereby imposed on the storage, use, or other consumption in this state of tangible personal property purchased from any retailer at the rate of one-quarter of 1 percent of the sales price of the property.

(b) All revenues, net of refunds, received pursuant to this section shall be deposited in the State Treasury to the credit of the Fiscal Recovery Fund, as established pursuant to Section 99008 of the Government Code.

(c) Revenues received pursuant to this section accruing to the Fiscal Recovery Fund shall not be considered to be State General Fund proceeds of taxes appropriated pursuant to Article XIII?B within the meaning of either Section 8 of Article XVI of the California Constitution or Section 41202 of the Education Code.

(d) This section shall become operative on July 1, 2004, and shall cease to be operative on the first day of the first calendar quarter commencing more than 90 days following a notification to the board by the Director of Finance pursuant to subdivision (b) of Section 99006 of the Government Code.

(Repealed and added by Stats. 2003, 5th Ex. Sess., Ch. 2, Sec. 4.14. Effective December 12, 2003. Repealing and adding actions are operative March 3, 2004, pursuant to Sec. 8 of Ch. 2. Added section is operative July 1, 2004, by its own provisions. Inoperative on date prescribed by its own provisions.)



6201.6

There are exempted from the taxes imposed by Section 6201.5 the storage, use, or other consumption in this state of tangible personal property, other than fuel or petroleum products, by operators of aircraft to be used or consumed principally outside the county in which the sale is made and directly and exclusively in the use of the aircraft as common carriers of persons or property under the authority of the laws of this state, the United States, or any foreign government.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 13, Sec. 6. Effective October 28, 2003.)



6201.7

(a) In addition to the taxes imposed by Section 6201 and any other provision of this part, an excise tax is hereby imposed on the storage, use, or other consumption in this state of tangible personal property purchased from any retailer for storage, use, or other consumption in this state, at the rate of 1 percent of the sales price of the property, on and after April 1, 2009.

(b) This section shall cease to be operative on July 1, 2011, unless the Director of Finance makes the notification pursuant to Section 99040 of the Government Code, in which case this section shall cease to be operative on July 1, 2012.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 18, Sec. 3. Effective February 20, 2009. Inoperative on July 1, 2011, or July 1, 2013, as provided in subd. (b).)



6201.8

(a) Except as provided by Section 6357.3, in addition to the taxes imposed by this part, an excise tax is hereby imposed on the storage, use, or other consumption in this state of diesel fuel, as defined in Section 60022, at the rate of 1.75 percent of the sales price of the diesel fuel on and after the operative date of this subdivision.

(b) Notwithstanding subdivision (a), for the 2011 12 fiscal year only, the rate referenced in subdivision (a) shall be 1.87 percent.

(c) Notwithstanding subdivision (a), for the 2012 13 fiscal year only, the rate referenced in subdivision (a) shall be 2.17 percent.

(d) Notwithstanding subdivision (a), for the 2013 14 fiscal year only, the rate referenced in subdivision (a) shall be 1.94 percent.

(e) Notwithstanding subdivision (b) of Section 7102, all of the revenues, less refunds, collected pursuant to this section shall be estimated by the State Board of Equalization, with the concurrence of the Department of Finance, and transferred quarterly to the Public Transportation Account in the State Transportation Fund for allocation pursuant to Section 99312.1 of the Public Utilities Code.

(f) Subdivisions (a) to (e), inclusive, shall become operative on July 1, 2011.

(Repealed (March 24, 2011) and added by Stats. 2011, Ch. 6, Sec. 15. Effective March 24, 2011. Provisions operative July 1, 2011, pursuant to subd. (f).)



6202

(a) Every person storing, using, or otherwise consuming in this state tangible personal property purchased from a retailer is liable for the tax. His or her liability is not extinguished until the tax has been paid to this state except that a receipt from a retailer engaged in business in this state or from a retailer who is authorized by the board, under the rules and regulations as it may prescribe, to collect the tax and who is, for the purposes of this part relating to the use tax, regarded as a retailer engaged in business in this state, given to the purchaser pursuant to Section 6203, is sufficient to relieve the purchaser from further liability for the tax to which the receipt refers.

(b) Notwithstanding any other provision, when a person purchases a vessel or aircraft from another person through a broker, the purchaser s liability for use tax is relieved if the purchaser has paid an amount as sales or use tax to the broker, and the purchaser obtains and retains a receipt from the broker showing the payment of that tax to the broker.

(c) Notwithstanding any other provision, when a person purchases a vessel or aircraft from another person through a broker, if the broker collects from the purchaser an amount as sales or use tax, the broker shall be liable for that amount under Section 6204 as if the broker were a retailer engaged in business in this state required to collect that amount as use tax from the purchaser, and that amount constitutes a debt owed by the broker to this state.

(Amended by Stats. 1995, Ch. 555, Sec. 6.5. Effective January 1, 1996.)



6202.5

Any retailer, other than a nonprofit zoological society as defined in subdivision (c) of Section 6010.50, that stores, uses, or otherwise consumes in this state endangered or threatened animal or plant species, as defined in subdivision (b) of Section 6010.50, acquired through a trade or exchange with a nonprofit zoological society, shall be liable for the use tax.

(Amended by Stats. 1996, Ch. 124, Sec. 99. Effective January 1, 1997.)



6202.7

Any retailer who loans any motor vehicle to any employee of the University of California or the California State University shall be liable for the use tax on the loan of that vehicle equal to the amount of tax that would have applied if the vehicle had been leased at fair rental value for a time period equal to the period the vehicle is loaned to the university or state university employee, provided that all of the following conditions are met:

(a) The vehicle is for the employee s exclusive use.

(b) The loan of the vehicle has been approved by the chancellor of the university or the president of the state university.

(c) It is demonstrated that the loan of the vehicle is not dependent upon the retailer receiving any automotive-related business from the university or the state university.

(Added by Stats. 1996, Ch. 366, Sec. 1. Effective August 19, 1996. Operative January 1, 1997, by Sec. 3 of Ch. 366.)



6203

(a) Except as provided by Sections 6292 and 6293, every retailer engaged in business in this state and making sales of tangible personal property for storage, use, or other consumption in this state, not exempted under Chapter 3.5 (commencing with Section 6271) or Chapter 4 (commencing with Section 6351), shall, at the time of making the sales or, if the storage, use, or other consumption of the tangible personal property is not then taxable hereunder, at the time the storage, use, or other consumption becomes taxable, collect the tax from the purchaser and give to the purchaser a receipt therefor in the manner and form prescribed by the board.

(b) As respects leases constituting sales of tangible personal property, the tax shall be collected from the lessee at the time amounts are paid by the lessee under the lease.

(c) Retailer engaged in business in this state as used in this section and Section 6202 means and includes any of the following:

(1) Any retailer maintaining, occupying, or using, permanently or temporarily, directly or indirectly, or through a subsidiary, or agent, by whatever name called, an office, place of distribution, sales or sample room or place, warehouse or storage place, or other place of business.

(2) Any retailer having any representative, agent, salesperson, canvasser, independent contractor, or solicitor operating in this state under the authority of the retailer or its subsidiary for the purpose of selling, delivering, installing, assembling, or the taking of orders for any tangible personal property.

(3) As respects a lease, any retailer deriving rentals from a lease of tangible personal property situated in this state.

(4) (A) Any retailer soliciting orders for tangible personal property by mail if the solicitations are substantial and recurring and if the retailer benefits from any banking, financing, debt collection, telecommunication, or marketing activities occurring in this state or benefits from the location in this state of authorized installation, servicing, or repair facilities.

(B) This paragraph shall become operative upon the enactment of any congressional act that authorizes states to compel the collection of state sales and use taxes by out-of-state retailers.

(5) Notwithstanding Section 7262, a retailer specified in paragraph (4), and not specified in paragraph (1), (2), or (3), is a retailer engaged in business in this state for the purposes of this part and Part 1.5 (commencing with Section 7200) only.

(d) (1) For purposes of this section, engaged in business in this state does not include the taking of orders from customers in this state through a computer telecommunications network located in this state which is not directly or indirectly owned by the retailer when the orders result from the electronic display of products on that same network. The exclusion provided by this subdivision shall apply only to a computer telecommunications network that consists substantially of online communications services other than the displaying and taking of orders for products.

(2) This subdivision shall become inoperative upon the operative date of provisions of a congressional act that authorize states to compel the collection of state sales and use taxes by out-of-state retailers.

(e) Except as provided in this subdivision, a retailer is not a retailer engaged in business in this state under paragraph (2) of subdivision (c) if that retailer s sole physical presence in this state is to engage in convention and trade show activities as described in Section 513(d)(3)(A) of the Internal Revenue Code, and if the retailer, including any of its representatives, agents, salespersons, canvassers, independent contractors, or solicitors, does not engage in those convention and trade show activities for more than 15 days, in whole or in part, in this state during any 12-month period and did not derive more than one hundred thousand dollars ($100,000) of net income from those activities in this state during the prior calendar year. Notwithstanding the preceding sentence, a retailer engaging in convention and trade show activities, as described in Section 513(d)(3)(A) of the Internal Revenue Code, is a retailer engaged in business in this state, and is liable for collection of the applicable use tax, with respect to any sale of tangible personal property occurring at the convention and trade show activities and with respect to any sale of tangible personal property made pursuant to an order taken at or during those convention and trade show activities.

(f) Any limitations created by this section upon the definition of retailer engaged in business in this state shall apply only for purposes of tax liability under this code. Nothing in this section is intended to affect or limit, in any way, civil liability or jurisdiction under Section 410.10 of the Code of Civil Procedure.

(Repealed and added by Stats. 2011, Ch. 313, Sec. 2. Effective September 23, 2011. Became inoperative on September 15, 2012, pursuant to Sec. 6 of Ch. 313. See later operative version added by Sec. 3 of Ch. 313.)



6203

(a) Except as provided by Sections 6292 and 6293, every retailer engaged in business in this state and making sales of tangible personal property for storage, use, or other consumption in this state, not exempted under Chapter 3.5 (commencing with Section 6271) or Chapter 4 (commencing with Section 6351), shall, at the time of making the sales or, if the storage, use, or other consumption of the tangible personal property is not then taxable hereunder, at the time the storage, use, or other consumption becomes taxable, collect the tax from the purchaser and give to the purchaser a receipt therefor in the manner and form prescribed by the board.

(b) As respects leases constituting sales of tangible personal property, the tax shall be collected from the lessee at the time amounts are paid by the lessee under the lease.

(c) Retailer engaged in business in this state as used in this section and Section 6202 means any retailer that has substantial nexus with this state for purposes of the commerce clause of the United States Constitution and any retailer upon whom federal law permits this state to impose a use tax collection duty. Retailer engaged in business in this state specifically includes, but is not limited to, any of the following:

(1) Any retailer maintaining, occupying, or using, permanently or temporarily, directly or indirectly, or through a subsidiary, or agent, by whatever name called, an office, place of distribution, sales or sample room or place, warehouse or storage place, or other place of business.

(2) Any retailer having any representative, agent, salesperson, canvasser, independent contractor, or solicitor operating in this state under the authority of the retailer or its subsidiary for the purpose of selling, delivering, installing, assembling, or the taking of orders for any tangible personal property.

(3) As respects a lease, any retailer deriving rentals from a lease of tangible personal property situated in this state.

(4) Any retailer that is a member of a commonly controlled group, as defined in Section 25105, and is a member of a combined reporting group, as defined in paragraph (3) of subdivision (b) of Section 25106.5 of Title 18 of the California Code of Regulations, that includes another member of the retailer s commonly controlled group that, pursuant to an agreement with or in cooperation with the retailer, performs services in this state in connection with tangible personal property to be sold by the retailer, including, but not limited to, design and development of tangible personal property sold by the retailer, or the solicitation of sales of tangible personal property on behalf of the retailer.

(5) (A) Any retailer entering into an agreement or agreements under which a person or persons in this state, for a commission or other consideration, directly or indirectly refer potential purchasers of tangible personal property to the retailer, whether by an Internet-based link or an Internet Web site, or otherwise, provided that both of the following conditions are met:

(i) The total cumulative sales price from all of the retailer s sales, within the preceding 12 months, of tangible personal property to purchasers in this state that are referred pursuant to all of those agreements with a person or persons in this state, is in excess of ten thousand dollars ($10,000).

(ii) The retailer, within the preceding 12 months, has total cumulative sales of tangible personal property to purchasers in this state in excess of one million dollars ($1,000,000).

(B) An agreement under which a retailer purchases advertisements from a person or persons in this state, to be delivered on television, radio, in print, on the Internet, or by any other medium, is not an agreement described in subparagraph (A), unless the advertisement revenue paid to the person or persons in this state consists of commissions or other consideration that is based upon sales of tangible personal property.

(C) Notwithstanding subparagraph (B), an agreement under which a retailer engages a person in this state to place an advertisement on an Internet Web site operated by that person, or operated by another person in this state, is not an agreement described in subparagraph (A), unless the person entering the agreement with the retailer also directly or indirectly solicits potential customers in this state through use of flyers, newsletters, telephone calls, electronic mail, blogs, microblogs, social networking sites, or other means of direct or indirect solicitation specifically targeted at potential customers in this state.

(D) For purposes of this paragraph, retailer includes an entity affiliated with a retailer within the meaning of Section 1504 of the Internal Revenue Code.

(E) This paragraph shall not apply if the retailer can demonstrate that the person in this state with whom the retailer has an agreement did not engage in referrals in the state on behalf of the retailer that would satisfy the requirements of the commerce clause of the United States Constitution.

(d) Except as provided in this subdivision, a retailer is not a retailer engaged in business in this state under paragraph (2) of subdivision (c) if that retailer s sole physical presence in this state is to engage in convention and trade show activities as described in Section 513(d)(3)(A) of the Internal Revenue Code, and if the retailer, including any of his or her representatives, agents, salespersons, canvassers, independent contractors, or solicitors, does not engage in those convention and trade show activities for more than 15 days, in whole or in part, in this state during any 12-month period and did not derive more than one hundred thousand dollars ($100,000) of net income from those activities in this state during the prior calendar year. Notwithstanding the preceding sentence, a retailer engaging in convention and trade show activities, as described in Section 513(d)(3)(A) of the Internal Revenue Code, is a retailer engaged in business in this state, and is liable for collection of the applicable use tax, with respect to any sale of tangible personal property occurring at the convention and trade show activities and with respect to any sale of tangible personal property made pursuant to an order taken at or during those convention and trade show activities.

(e) Any limitations created by this section upon the definition of retailer engaged in business in this state shall only apply for purposes of tax liability under this code. Nothing in this section is intended to affect or limit, in any way, civil liability or jurisdiction under Section 410.10 of the Code of Civil Procedure.

(Added by Stats. 2011, Ch. 313, Sec. 3. Effective September 23, 2011. Operative September 15, 2012, pursuant to Sec. 6 of Ch. 313.)



6203.5

(a) A retailer is relieved from liability to collect use tax that became due and payable, insofar as the measure of the tax is represented by accounts that have been found to be worthless and charged off for income tax purposes by the retailer or, if the retailer is not required to file income tax returns, charged off in accordance with generally accepted accounting principles. A retailer that has previously paid the amount of the tax may, under rules and regulations prescribed by the board, take as a deduction the amount found worthless and charged off by the retailer. If these accounts are thereafter in whole or in part collected by the retailer, the amount collected shall be included in the first return filed after the collection and the amount of the tax shall be paid with the return. For purposes of this subdivision, the term retailer shall include any entity affiliated with the retailer under Section 1504 of Title 26 of the United States Code.

(b) (1) In the case of accounts held by a lender, a retailer or lender that makes a proper election under paragraph (4) shall be entitled to a deduction or refund of the tax that the retailer has previously reported and paid if all of the following conditions are met:

(A) A deduction was not previously claimed or allowed on any portion of the accounts.

(B) The accounts have been found worthless and written off by the lender in accordance with the requirements of subdivision (a).

(C) The contract between the retailer and the lender contains an irrevocable relinquishment of all rights to the account from the retailer to the lender.

(D) The retailer remitted the tax on or after January 1, 2000.

(E) The party electing to claim the deduction or refund under paragraph (4) files a claim in a manner prescribed by the board.

(2) If the retailer or the lender thereafter collects in whole or in part any accounts, one of the following shall apply:

(A) If the retailer is entitled to the deduction or refund under the election specified in paragraph (4), the retailer shall include the amount collected in its first return filed after the collection and pay tax on that amount with the return.

(B) If the lender is entitled to the deduction or refund under the election specified in paragraph (4), the lender shall pay the tax to the board in accordance with Section 6451.

(3) For purposes of this subdivision, the term lender means any of the following:

(A) Any person that holds a retail account which that person purchased directly from a retailer who reported the tax.

(B) Any person that holds a retail account pursuant to that person s contract directly with the retailer that reported the tax.

(C) Any person that is either an affiliated entity, under Section 1504 of Title 26 of the United States Code, of a person described in subparagraph (A) or (B), or an assignee of a person described in subparagraph (A) or (B).

(4) For purposes of this section, a proper election shall be established when the retailer that reported the tax and the lender prepare and retain an election form, signed by both parties, designating which party is entitled to claim the deduction or refund. This election may not be amended or revoked unless a new election, signed by both parties, is prepared and retained by the retailer and the lender.

(Amended by Stats. 2012, Ch. 362, Sec. 3. Effective January 1, 2013.)



6204

The tax required to be collected by the retailer and any amount unreturned to the customer which is not tax but was collected from the customer under the representation by the retailer that it was tax constitutes debts owed by the retailer to this state.

(Amended by Stats. 1968, Ch. 501.)



6205

It is unlawful for any retailer to advertise or hold out or state to the public or to any customer, directly or indirectly, that the tax or any part thereof will be assumed or absorbed by the retailer or that it will not be added to the selling price of the property sold or that if added it or any part thereof will be refunded.

(Added by Stats. 1941, Ch. 36.)



6206

The tax required to be collected by the retailer from the purchaser shall be displayed separately from the list price, the price advertised in the premises, the marked price, or other price on the sales check or other proof of sales.

(Added by Stats. 1941, Ch. 36.)



6207

Any person violating Sections 6203, 6205, or 6206 is guilty of a misdemeanor.

(Added by Stats. 1941, Ch. 36.)






ARTICLE 2. Registration

6225

(a) In order to facilitate the collection of use tax imposed by this part, a qualified purchaser shall register with the board on a form prescribed by the board and shall set forth the name under which the qualified purchaser transacts or intends to transact business, the location of the qualified purchaser s place or places of business, and other information as the board may require.

(b) Article 1 (commencing with Section 6451) of Chapter 5 of this part shall apply to a qualified purchaser, except that a return showing the total sales price of the tangible personal property purchased by the qualified purchaser, the storage, use, or other consumption of which became subject to the use tax during the preceding calendar year, and which was not paid to a retailer required to collect the tax or which was not paid to a retailer the qualified purchaser reasonably believed was required to collect the tax, shall be filed, together with a remittance of the amount of the tax due, with the board on or before April 15.

(c) A qualified purchaser means a person that meets all of the following conditions:

(1) The person is not required to hold a seller s permit pursuant to this part.

(2) The person is not required to be registered pursuant to Section 6226.

(3) The person is not a holder of a use tax direct payment permit as described in Section 7051.3.

(4) The person receives at least one hundred thousand dollars ($100,000) in gross receipts from business operations per calendar year.

(5) The person is not otherwise registered with the board to report use tax.

(d) This section shall not apply to the purchase of a vehicle, vessel, or aircraft as defined in Article 1 (commencing with Section 6271) of Chapter 3.5 of this part.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 16, Sec. 1. Effective January 23, 2009.)



6226

Every retailer selling tangible personal property for storage, use, or other consumption in this State shall register with the board and give the name and address of all agents operating in this State, the location of all distribution or sales houses or offices or other places of business in this State, and such other information as the board may require.

(Added by Stats. 1941, Ch. 36.)






ARTICLE 3. Presumptions and Resale Certificates

6241

For the purpose of the proper administration of this part and to prevent evasion of the use tax and the duty to collect the use tax, it shall be presumed that tangible personal property sold by any person for delivery in this State is sold for storage, use, or other consumption in this State until the contrary is established. The burden of proving the contrary is upon the person who makes the sale unless he takes from the purchaser a certificate to the effect that the property is purchased for resale.

(Added by Stats. 1941, Ch. 36.)



6242

The certificate relieves the person selling the property from the duty of collecting the use tax only if taken in good faith from a person who is engaged in the business of selling tangible personal property and who holds the permit provided for by Article 2 (commencing with Section 6066) of Chapter 2 of this part.

(Amended by Stats. 1966, Ch. 2.)



6243

The certificate shall be signed by and bear the name and address of the purchaser, shall indicate the number of the permit issued to the purchaser, and shall indicate the general character of the tangible personal property sold by the purchaser in the regular course of business. The certificate shall be substantially in such form as the board may prescribe.

(Added by Stats. 1941, Ch. 36.)



6243.1

Notwithstanding any other provision of law, any person, other than a person exempt from payment of use tax in accordance with Section 6352, who leases mobile transportation equipment and who cannot otherwise properly issue a resale certificate may issue such a certificate for the limited purpose of reporting his use tax liability based on fair rental value as provided in subdivision (d) of Section 6094 and subdivision (d) of Section 6244.

With respect to matters arising out of mergers or acquisitions, the provisions of this section shall apply to any matters pending before the board on the effective date of this section.

(Added by Stats. 1979, Ch. 1161.)



6244

(a) If a purchaser who gives a resale certificate or purchases property for the purpose of reselling it makes any storage or use of the property other than retention, demonstration, or display while holding it for sale in the regular course of business, the storage or use is taxable as of the time the property is first so stored or used.

(b) If such use is limited to the loan of the property to customers as an accommodation while awaiting delivery of property purchased or leased from the lender or while property is being repaired for customers by the lender, the measure of the tax is the fair rental value of the property for the duration of each loan so made.

(c) If the property is used frequently for purposes of demonstration or display while holding it for sale in the regular course of business and is used partly for other purposes, the measure of the tax is the fair rental value of the property for the period of such other use or uses.

(d) If the property is mobile transportation equipment as defined in Section 6023, and the use is limited to leasing the equipment, the purchaser may elect to pay his use tax measured by the fair rental value, if the election is made on or before the due date of a return for the period in which the equipment is first leased. The election must be made by reporting tax measured by the fair rental value on the return for that period, or in such other manner as the board may prescribe. Tax must thereafter be paid with the return for each reporting period, measured by the fair rental value, whether the equipment is within or without the state. The election may not be revoked with respect to the equipment as to which it is made.

(e) As used in subdivision (d), the term fair rental value means the rentals required by the purchaser under the lease except where the board determines that such rentals are nominal. The term shall not include any reimbursement payments made by the lessee to the purchaser for such use tax.

(Amended by Stats. 1980, Ch. 1352, Sec. 2. Effective September 30, 1980.)



6244.5

(a) Notwithstanding any other provision of law, a lessor of tangible personal property described in Section 17053.49 or 23649, who is the manufacturer of that property and who leases that property to a qualified taxpayer, as defined in Sections 17053.49 and 23649, in a form that is not substantially the same form as acquired, may, in lieu of reporting use tax measured by the rentals payable, elect to pay tax measured by his or her cost price of that property if the election is made on or before the due date of the return for the period in which the property is first leased. The election shall be made by reporting use tax measured by the cost price on the return for that period. The election shall not be revoked with respect to the property as to which it is made. The lease of that property for which an election is made pursuant to this section shall thereafter be excluded from the terms sale and purchase.

(b) Cost price, as used in subdivision (a), means the price at which similar property has been previously sold or offered for sale. If that property has not been previously sold or offered for sale, then the cost price shall be deemed to be the aggregate of the following:

(1) Cost of materials.

(2) Direct labor.

(3) The pro rata share of all overhead costs attributable to the manufacture of the property.

(4) Reasonable profit from the manufacturing operations which, in the absence of evidence to the contrary, shall be deemed to be 5 percent of the sum of the factors listed in paragraphs (1) to (3), inclusive.

(Added by Stats. 1996, Ch. 954, Sec. 3. Effective September 26, 1996. Operative January 1, 1997, by Sec. 62 of Ch. 954.)



6245

If a purchaser gives a certificate with respect to the purchase of fungible goods, or purchases those goods for resale in the regular course of business, and thereafter commingles these goods with other fungible goods not so purchased but of such similarity that the identity of the constituent goods in the commingled mass can not be determined, sales from the mass of commingled goods shall be deemed to be sales of the goods so purchased until a quantity of commingled goods equal to the quantity of purchased goods so commingled has been sold. Goods removed from the commingled mass for consumption shall be deemed to be consumption of goods not so purchased until a quantity of commingled goods equal to the quantity of goods not so purchased has been consumed.

(Amended by Stats. 1983, Ch. 337, Sec. 3.)



6245.5

(a) A person qualified under subdivision (b) may issue a certificate to a retailer with respect to the amount of manufacturers or importers excise tax imposed pursuant to Section 4081 or 4091 of the Internal Revenue Code for purposes of subparagraph (B) of paragraph (4) of subdivision (c) of Section 6011 or subparagraph (B) of paragraph (4) of subdivision (c) of Section 6012 when purchasing fuel from the retailer.

(b) A person is qualified for purposes of this section if all of the following conditions are met:

(1) The person was entitled to either a direct refund or credit against his or her income tax for the manufacturers or importers excise tax imposed pursuant to Section 4081 or 4091 of the Internal Revenue Code for more than 50 percent of the person s purchases of fuel during the prior calendar year.

(2) The person s business remains substantially the same as during the prior calendar year whereby the person expects to be entitled to either a direct refund or credit against his or her income tax for the manufacturers or importers excise tax imposed pursuant to Section 4081 or 4091 of the Internal Revenue Code for more than 50 percent of the person s purchases of fuel.

(3) The person holds a valid California seller s permit.

(c) A person issuing a certificate for purposes of subparagraph (B) of paragraph (4) of subdivision (c) of Section 6011 or subparagraph (B) of paragraph (4) of subdivision (c) of Section 6012 is liable for use tax on the amount of the manufacturers or importers excise tax imposed pursuant to Section 4081 or 4091 of the Internal Revenue Code if the person used fuel purchased under the certificate in a manner whereby the person is not entitled to a direct refund or credit against his or her income tax of the federal excise tax.

(d) A person liable for the use tax under subdivision (c) of this section shall report and pay that use tax with the return for the reporting period in which the person uses the fuel in such a manner that the person is not entitled to a direct refund or credit against his or her income tax of the federal excise tax.

(Added by Stats. 2000, Ch. 923, Sec. 1.6. Effective January 1, 2001.)



6246

It shall be further presumed that tangible personal property shipped or brought to this State by the purchaser was purchased from a retailer on or after July 1, 1935, for storage, use, or other consumption in this State.

(Added by renumbering Section 6245 by Stats. 1943, Ch. 699.)



6247

On and after the effective date of this section, it shall be further presumed that tangible personal property delivered outside this State to a purchaser known by the retailer to be a resident of this State was purchased from a retailer for storage, use or other consumption in this State and stored, used or otherwise consumed in this State.

This presumption may be controverted by a statement in writing, signed by the purchaser or his authorized representative, and retained by the vendor, that the property was purchased for use at a designated point or points outside this State. This presumption may also be controverted by other evidence satisfactory to the board that the property was not purchased for storage, use, or other consumption in this State.

(Added by Stats. 1953, Ch. 1656.)



6248

(a) There shall be a rebuttable presumption that any vehicle, vessel, or aircraft bought outside of this state on or after the effective date of this section, and which is brought into California within 12 months from the date of its purchase, was acquired for storage, use, or other consumption in this state and is subject to use tax if any of the following occurs:

(1) The vehicle, vessel, or aircraft was purchased by a California resident as defined in Section 516 of the Vehicle Code. For purposes of this section, a closely held corporation or limited liability company shall also be considered a California resident if 50 percent or more of the shares or membership interests are held by shareholders or members who are residents of California as defined in Section 516 of the Vehicle Code.

(2) In the case of a vehicle, the vehicle was subject to registration under Chapter 1 (commencing with Section 4000) of Division 3 of the Vehicle Code during the first 12 months of ownership.

(3) In the case of a vessel or aircraft, that vessel or aircraft was subject to property tax in this state during the first 12 months of ownership.

(4) If purchased by a nonresident of California, the vehicle, vessel, or aircraft is used or stored in this state more than one-half of the time during the first 12 months of ownership.

(b) This presumption may be controverted by documentary evidence that the vehicle, vessel, or aircraft was purchased for use outside of this state during the first 12 months of ownership. This evidence may include, but is not limited to, evidence of registration of that vehicle, vessel, or aircraft, with the proper authority, outside of this state.

(c) This section shall not apply to any vehicle, vessel, or aircraft used in interstate or foreign commerce pursuant to regulations prescribed by the board.

(d) The amendments made to this section by the act adding this subdivision shall not apply to any vehicle, vessel, or aircraft that is either purchased, or is the subject of a binding purchase contract that is entered into, on or before the operative date of this subdivision.

(e) Notwithstanding subdivision (a), any aircraft or vessel brought into this state exclusively for the purpose of repair, retrofit, or modification shall not be deemed to be acquired for storage, use, or other consumption in this state if the repair, retrofit, or modification is, in the case of a vessel, performed by a repair facility that holds an appropriate permit issued by the board and is licensed to do business by the city, county, or city and county in which it is located if the city, county, or city and county so requires, or, in the case of an aircraft, performed by a repair station certified by the Federal Aviation Administration or a manufacturer s maintenance facility.

(f) The presumption set forth in subdivision (a) may be controverted by documentary evidence that the vehicle was brought into this state for the exclusive purpose of warranty or repair service and was used or stored in this state for that purpose for 30 days or less. The 30-day period begins when the vehicle enters this state, includes any time of travel to and from the warranty or repair facility, and ends when the vehicle is returned to a point outside the state. The documentary evidence shall include a work order stating the dates that the vehicle is in the possession of the warranty or repair facility and a statement by the owner of the vehicle specifying dates of travel to and from the warranty or repair facility.

(Amended by Stats. 2011, Ch. 727, Sec. 5. Effective January 1, 2012.)



6249

A member of the armed services on active duty who purchases a vehicle prior to the effective date of his discharge shall not be subject to the presumption established by Section 6248. He shall not be deemed to have purchased the vehicle for storage, use or other consumption in this State unless at the time of purchase he intended to use it in this State, such intent resulting from his own determination, rather than from official orders received as a member of the armed services transferring him to this State.

(Added by Stats. 1963, Ch. 1858.)









CHAPTER 3.3. Vehicle Smog Impact Fee

6263

No person, other than the manufacturer who has received authorization to sell the motor vehicle in California or a person authorized by the manufacturer, shall install a vehicle emission control label on any motor vehicle. No person shall remove, alter, deface, obscure, or destroy a vehicle emission control label or any label required to be affixed to any motor vehicle certified pursuant to the National Emissions Standards Act (42 U.S.C. Sec. 7521 et seq., and Subpart A (commencing with Sec. 86.078-3) of Part 86 of Title 40 of the Code of Federal Regulations). Any person who violates any provision of this section is guilty of a misdemeanor and is subject to a fine of not more than five thousand dollars ($5,000) or imprisonment in the county jail for not more than one year, or both that fine and imprisonment.

(Amended by Stats. 2000, Ch. 32, Sec. 4. Effective June 8, 2000.)






CHAPTER 3.5. Vehicles, Vessels and Aircraft

ARTICLE 1. Definitions

6271

Except where the context otherwise requires, the definitions given in this chapter govern the construction of this chapter.

(Added by Stats. 1965, 1st Ex. Sess., Ch. 2.)



6272

Vehicle is as defined in Section 670 of the Vehicle Code and shall include off-highway motor vehicles subject to identification under Division 16.5 (commencing with Section 38000) of the Vehicle Code.

(Amended by Stats. 1971, Ch. 1816.)



6273

Vessel means any boat, ship, barge, craft, or floating thing designed for navigation in the water except:

(a) A seaplane,

(b) A watercraft specifically designed to operate on a permanently fixed course, the movement of which is restricted to or guided on such permanently fixed course by means of a mechanical device on a fixed track or arm to which the watercraft is attached or by which the watercraft is controlled, or by means of a mechanical device attached to the watercraft itself,

(c) A watercraft of a type designed to be propelled solely by oars or paddles,

(d) A watercraft of eight feet or less in length of a type designed to be propelled by sail.

A motor or other component of a vessel, whether or not detachable, shall be deemed to be part of the vessel when sold therewith.

(Amended by Stats. 1971, Ch. 1634.)



6274

Aircraft means any contrivance designed for powered navigation in the air except a rocket or missile.

(Amended by Stats. 1982, Ch. 1589, Sec. 9.)



6275

(a) Every person making any retail sale of a mobilehome or commercial coach required to be registered annually under the Health and Safety Code, or of a vehicle required to be registered under the Vehicle Code or subject to identification under Division 16.5 (commencing with Section 38000) of the Vehicle Code, or a vehicle that qualifies under the permanent trailer identification plate program pursuant to subdivision (a) of Section 5014.1 of the Vehicle Code, or of a vessel or an aircraft as defined in this article, is a retailer for the purposes of this part of the vehicle, vessel, or aircraft, regardless of whether he or she is a retailer by reason of other provisions of this part, unless another person is the retailer, as provided in subdivision (b).

(b) Every person, licensed or certificated under the Health and Safety Code or the Vehicle Code as a dealer, is the retailer of a mobilehome or commercial coach required to be registered annually under the Health and Safety Code or of a vehicle required to be registered under the Vehicle Code or subject to identification under Division 16.5 (commencing with Section 38000) of the Vehicle Code or a vehicle that qualifies under the permanent trailer identification plate program pursuant to subdivision (a) of Section 5014.1 of the Vehicle Code, when a retail sale of the vehicle is made through him or her and that person provides to the Department of Housing and Community Development or the Department of Motor Vehicles a notice of transfer with respect to the vehicle pursuant to Section 18080.5 of the Health and Safety Code or Section 5901 or Section 38200 of the Vehicle Code. That person shall hold a seller s permit and remit tax to the board with respect to those sales in the same manner as a dealer licensed or certificated under the Vehicle Code and making sales on his or her own account. For purposes of this subdivision, sale does not include a lease.

(Amended by Stats. 2000, Ch. 861, Sec. 6. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)



6276.1

(a) For purposes of Section 6276, sales price of a used mobilehome, as defined in Section 18014 of the Health and Safety Code shall be based on the current value of the used mobilehome as specified by a recognized value guide. If the value guide does not specify the model or manufacturer of a used mobilehome the value of the used mobilehome shall be established by reference to the highest value in the value guide according to age and size or the actual sales price, whichever is less. If the actual sales price of a used mobilehome is less than the current value specified in the value guide, the sales price shall be based on the actual sales price of the mobilehome as evidenced by the purchase documents. The State Board of Equalization shall approve the value guides for use within this state through regulation.

(b) For purposes of Section 6276, sales price of a mobilehome, whether new or used, shall exclude the amount of separately stated escrow fees on the sale of the mobilehome.

(c) For the purposes of this section, the actual sales price means the total contract price, including, but not limited to, the value of the mobilehome, its in place location value, awning, skirting, carport, patio, landscaping, shrubs, unattached furnishings, or other items not part of the mobilehome, and documentation fees.

(Amended (as amended by Stats. 1984, Ch. 932) by Stats. 1985, Ch. 1539, Sec. 4. Effective October 2, 1985. Operative January 1, 1986, by Sec. 6 of Ch. 1539.)



6277

There shall be a presumption that a transfer of a vehicle to a lessee by a lessor, as defined in Section 372 of the Vehicle Code, was a sale for resale if the lessee transfers title and registration to a third party within 10 days from the date the lessee acquired title from the lessor at the expiration or termination of a lease. The presumption may be rebutted by evidence that the sale was not for resale prior to use.

It is the intent of the Legislature in enacting this section to recognize the delay in processing documents when a lessee wishes to transfer title of a leased vehicle to a third party at the expiration or termination of a lease rather than acquiring a vehicle for his or her own use.

This section does not provide an exemption for any use by a lessee after the expiration or termination of a lease.

(Added by Stats. 1976, Ch. 1284.)






ARTICLE 2. Special Exemptions

6281

There are exempted from the taxes imposed by this part the gross receipts from the sale of, and the storage, use, or other consumption in this state of, a mobilehome or commercial coach required to be annually registered under the Health and Safety Code, or a vehicle required to be registered under the Vehicle Code or subject to identification under Division 16.5 (commencing with Section 38000) of the Vehicle Code, or a vessel or aircraft, when such property is included in any transfer of all or substantially all the property held or used in the course of business activities of the person selling the property and when after such transfer the real or ultimate ownership of such property is substantially similar to that which existed before such transfer. For the purposes of this section, stockholders, bondholders, partners, or other persons holding an interest in a corporation or other entity are regarded as having the real or ultimate ownership of the property of that corporation or other entity.

(Amended by Stats. 1981, Ch. 975, Sec. 27.)



6282

There are exempted from the computation of the amount of the sales tax the gross receipts from sales of mobilehomes or commercial coaches required to be annually registered under the Health and Safety Code or vehicles required to be registered under the Vehicle Code when the retailer is other than a person licensed or certificated pursuant to the Health and Safety Code or the Vehicle Code as a manufacturer, remanufacturer, dealer, dismantler, or lessor-retailer, subject to Section 11615.5 of the Vehicle Code.

This exemption does not extend to the rentals payable under a lease of tangible personal property.

(Amended by Stats. 1983, Ch. 1286, Sec. 1.)



6283

(a) There are exempted from the computation of the amount of the sales tax the gross receipts from the sale in this state of a vehicle subject to identification under Division 16.5 (commencing with Section 38000) of the Vehicle Code or of a vessel or of an aircraft when the retailer is other than a person required to hold a seller s permit pursuant to Article 2 (commencing with Section 6066) of Chapter 2 by reason of the number, scope, and character of his or her sales of those vehicles, vessels, or of aircraft, as the case may be.

(b) The exemption provided in subdivision (a) shall not apply to either of the following:

(1) Any sale of a vehicle required to be identified under Division 16.5 (commencing with Section 38000) of the Vehicle Code when the retailer is a person licensed or certificated pursuant to the Vehicle Code as a manufacturer, remanufacturer, dealer, or dismantler.

(2) Any sale of a vessel or an aircraft when a broker arranges the sale between two private parties and the broker collects sales tax reimbursement on the transaction.

(Amended by Stats. 1995, Ch. 555, Sec. 8. Effective January 1, 1996.)



6284

If a person is engaged in the business of selling vehicles, mobilehomes, commercial coaches, vessels or aircraft he or she shall not be excused from the requirements of Article 2 (commencing with Section 6066) of Chapter 2 of this part, by reason of the exemptions provided in Sections 6282 and 6283.

(Amended by Stats. 1982, Ch. 1589, Sec. 11.)



6285

There are exempted from the taxes imposed by this part the gross receipts from the sale of and the storage, use, or other consumption in this state of a mobilehome or commercial coach required to be registered annually under the Health and Safety Code, or of a vehicle required to be registered under the Vehicle Code, or of a vehicle subject to identification under Division 16.5 (commencing with Section 38000) of the Vehicle Code, or a vehicle that qualifies under the permanent trailer identification plate program pursuant to subdivision (a) of Section 5014.1 of the Vehicle Code, or of a vessel or an aircraft, when either of the following occurs:

(a) The person selling the property is either the parent, grandparent, child, grandchild, or spouse, or the brother or sister if the sale between that brother or sister is between two minors related by blood or adoption, of the purchaser, and the person selling is not engaged in the business of selling the type of property for which the exemption is claimed.

(b) The sale is to a revocable trust in which all of the following occur:

(1) The seller has an unrestricted power to revoke the trust.

(2) The sale does not result in any change in the beneficial ownership of the property.

(3) The trust provides that upon revocation the property will revert wholly to the seller.

(4) The only consideration for the sale is the assumption by the trust of an existing loan for which the tangible personal property being transferred is the sole collateral for the assumed loan.

(Amended by Stats. 2000, Ch. 861, Sec. 6.1. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)






ARTICLE 3. Auxiliary Collection Provisions

6291

Notwithstanding Section 6451, the use taxes imposed by this part with respect to the storage, use or other consumption in this state of a mobilehome or commercial coach required to be registered annually under the Health and Safety Code, or of a vehicle required to be registered under the Vehicle Code, or of a vehicle subject to identification under Division 16.5 (commencing with Section 38000) of the Vehicle Code, or a vehicle that qualifies under the permanent trailer identification plate program pursuant to subdivision (a) of Section 5014.1 of the Vehicle Code, or of a vessel or an aircraft as defined in this chapter are due and payable by the purchaser at the time the storage, use, or other consumption of the property first becomes taxable. Delinquency penalties and interest with respect to use tax for mobilehomes or commercial coaches registered annually with the Department of Housing and Community Development or for vehicles registered with the Department of Motor Vehicles shall be as provided in Section 6292. Delinquency penalties and interest with respect to use tax for vehicles subject to identification under Division 16.5 (commencing with Section 38000) of the Vehicle Code or a vehicle that qualifies under the permanent trailer identification plate program pursuant to subdivision (a) of Section 5014.1 of the Vehicle Code shall be as provided in Section 6293. Delinquency penalties and interest with respect to use tax for vessels and aircraft shall be imposed as if the due date of the tax were fixed by Section 6451.

(Amended by Stats. 2000, Ch. 861, Sec. 6.2. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)



6292

(a) Except when the sale is by lease, when a mobilehome or commercial coach required to be registered annually under the Health and Safety Code or a vehicle required to be registered under the Vehicle Code is sold at retail by other than a person licensed or certificated pursuant to the Health and Safety Code or the Vehicle Code as a manufacturer, remanufacturer, dealer, dismantler, or lessor-retailer, subject to Section 11615.5 of the Vehicle Code, the retailer is not required or authorized to collect the use tax from the purchaser, but the purchaser of the vehicle shall pay the use tax to the Department of Housing and Community Development acting for and on behalf of the board pursuant to Section 18123 of the Health and Safety Code or to the Department of Motor Vehicles acting for and on behalf of the board pursuant to Section 4750.5 of the Vehicle Code.

(b) If the purchaser makes an application to either department which is not timely, and is subject to penalty because of delinquency in effecting registration or transfer of registration of the vehicle, he or she then becomes liable also for penalty as specified in Section 6591, but no interest shall accrue.

(c) Application to the appropriate department by the purchaser relieves the purchaser of the obligation to file a return with the board under Section 6452.

(d) If the purchaser does not make application to either department, or does not pay the amount of use tax due, or files a return with the board under Section 6455 which is not timely, interest and penalties shall apply with respect to the unpaid amount as provided in Chapter 5 (commencing with Section 6451).

(Amended by Stats. 1991, Ch. 236, Sec. 2. Effective July 29, 1991.)



6293

(a) Except when the sale is by lease, when a vehicle subject to identification under Division 16.5 (commencing with Section 38000) of the Vehicle Code or a vehicle that qualifies under the permanent trailer identification plate program pursuant to subdivision (a) of Section 5014.1 of the Vehicle Code, is sold at retail by other than a person licensed or certificated pursuant to the Vehicle Code as a manufacturer, remanufacturer, dealer, dismantler, or lessor-retailer, subject to Section 11615.5 of the Vehicle Code, or a person required to hold a seller s permit pursuant to Article 2 (commencing with Section 6066) of Chapter 2 by reason of the number, scope, and character of his or her sales of those vehicles, the retailer is not required or authorized to collect the use tax from the purchaser, but the purchaser of the vehicle shall pay the use tax to the Department of Motor Vehicles acting for and on behalf of the board pursuant to Section 38211 of the Vehicle Code.

(b) If the purchaser makes an application to that department which is not timely, and is subject to penalty because of delinquency in effecting identification or transfer of ownership of the vehicle, he or she then becomes liable also for penalty as specified in Section 6591 of this code, but no interest shall accrue.

(c) Application to that department by the purchaser relieves the purchaser of the obligation to file a return with the board under Section 6452.

(d) If the purchaser does not make application to that department, or does not pay the amount of use tax due, or files a return with the board under Section 6455 which is not timely, interest and penalties shall apply with respect to the unpaid amount as provided in Chapter 5 (commencing with Section 6451).

(Amended by Stats. 2000, Ch. 861, Sec. 6.3. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)



6294

(a) When an undocumented vessel required to be registered under the Vehicle Code is sold at retail by other than a person holding a seller s permit and regularly engaged in the business of selling vessels, the retailer is not required or authorized to collect the use tax from the purchaser, but the purchaser of the vessel must pay the use tax to the Department of Motor Vehicles acting for, and on behalf of, the board pursuant to Section 9928 of the Vehicle Code.

(b) If the purchaser makes an application to the department which is not timely, and is subject to penalty because of delinquency in effecting registration or transfer of registration of the undocumented vessel, he or she then becomes liable also for penalty as specified in Section 6591, but no interest shall accrue.

(c) Application to the department by the purchaser shall relieve the purchaser of the obligation to file a return with the board under Section 6452.

(d) If the purchaser does not make application to either department, or does not pay the amount of use tax due, or files a return with the board under Section 6455 which is not timely, interest and penalties shall apply with respect to the unpaid amount as provided in Chapter 5 (commencing with Section 6451).

(Added by Stats. 1982, Ch. 665, Sec. 1.)









CHAPTER 4. Exemptions

ARTICLE 1. General Exemptions

6351

Exempted from the taxes imposed by this part, as used in this article, means, in case of the sales tax, exempted from the computation of the amount of tax imposed.

(Added by Stats. 1941, Ch. 36.)



6352

There are exempted from the taxes imposed by this part the gross receipts from the sale of and the storage, use, or other consumption in this State of tangible personal property the gross receipts from the sale of which, or the storage, use, or other consumption of which, this State is prohibited from taxing under the Constitution or laws of the United States or under the Constitution of this State.

(Added by Stats. 1941, Ch. 36.)



6353

There are exempted from the taxes imposed by this part the gross receipts derived from the sales, furnishing, or service of and the storage, use, or other consumption in this state of, all of the following:

(a) Gas, electricity, and water, including steam and geothermal steam, brines, and heat, when delivered to consumers through mains, lines, or pipes.

(b) (1) Liquefied petroleum gas, delivered to a qualified residence by the seller, that is sold for household use in the qualified residence, or liquefied petroleum gas that is purchased for use by a qualified person to be used in producing and harvesting agricultural products; provided, in either case, the liquefied petroleum gas is delivered into a tank with a storage capacity for liquefied petroleum gas that is equal to or greater than 30 gallons. This subdivision may not be construed to provide any exemption from any tax levied by a city, county, or city and county pursuant to Section 7284.3, or any successor to that section.

(2) For purposes of this subdivision:

(A) Qualified residence means a primary residence, not serviced by gas mains and pipes.

(B) Qualified person means any person engaged in a line of business described in Codes 0111 to 0291, inclusive, of the Standard Industrial Classification Manual published by the United States Office of Management and Budget, 1987 Edition, and any other person that assists that person in the lines of business described in this paragraph in producing and harvesting agricultural products.

(c) Water, when sold to an individual in bulk quantities of 50 gallons or more, for general household use in his or her residence if the residence is located in an area not serviced by mains, lines, or pipes.

(d) Exhaust steam, waste steam, heat, or resultant energy, produced in connection with cogeneration technology, as defined in Section 25134 of the Public Resources Code.

(e) The exemptions provided by subdivision (b) shall be effective starting September 1, 2001.

(Amended by Stats. 2011, Ch. 727, Sec. 6. Effective January 1, 2012.)



6354

There are exempted from the taxes imposed by this part, the gross receipts from the sales of commemorative California Gold medallions produced and sold in accordance with Chapter 25 (commencing with Section 7551) of Division 7 of Title 1 of the Government Code, and the storage, use, or other consumption in this state of commemorative California Gold medallions so produced and sold.

(Amended by Stats. 1987, Ch. 1095, Sec. 1. Effective September 25, 1987.)



6355

(a) There are exempted from the taxes imposed by this part the gross receipts from the sale in bulk of monetized bullion, nonmonetized gold or silver bullion, and numismatic coins that are substantially equivalent to transactions in securities or commodities through a national securities or commodities exchange and the storage, use, or other consumption in this state of monetized bullion, nonmonetized gold or silver bullion, and numismatic coins so sold.

(b) (1) A sale in bulk, for purposes of this section, shall be deemed to have occurred if the amount of monetized bullion, nonmonetized gold or silver bullion, and numismatic coins sold in the transaction totals, in market value, the sum of one thousand dollars ($1,000) or more, or its equivalent.

(2) The board shall adjust the one thousand dollar ($1,000) amount specified in paragraph (1) as follows:

(A) On or before September 1, 1994, and on or before each October 1 of each year thereafter, the board shall multiply the amount applicable for the current calendar year by the inflation factor adjustment determined by the Franchise Tax Board pursuant to subdivision (h) of Section 17041, the resulting amount to be the applicable amount for the succeeding calendar year. The applicable amount shall be operative as an adjustment of the amount specified in paragraph (1) only when the applicable amount computed is equal to or exceeds a new operative threshold, as defined in subparagraph (C).

(B) When the applicable amount equals or exceeds an operative threshold specified in subparagraph (C), the resulting applicable amount, rounded to the nearest multiple of five hundred dollars ($500), shall be operative for purposes of paragraph (1) beginning January 1 of the succeeding calendar year.

(C) For purposes of this paragraph, operative threshold means an amount that exceeds by at least five hundred dollars ($500), the greater of either the amount specified in paragraph (1) or the amount computed pursuant to subparagraphs (A) and (B) as the operative adjustment to the amount specified in paragraph (1).

(c) Monetized bullion, for purposes of this section, means coins or other forms of money manufactured of gold, silver, or other metal and heretofore, now, or hereafter used as a medium of exchange under the laws of this state, the United States, or any foreign nation. Monetized bullion, for purposes of this section, also means gold medallions struck under authority of the American Arts Gold Medallion Act (Title IV of Public Law 95-630).

(d) A sale of monetized bullion, nonmonetized gold or silver bullion, or numismatic coins, for purposes of this section, shall be deemed to be substantially equivalent to a transaction in securities or commodities through a national securities or commodities exchange, if the sale is by or through a person registered pursuant to the Commodity Exchange Act (7 U.S.C. Sec. 1 et seq.) or not required to be registered under the Commodity Exchange Act.

(Amended by Stats. 2012, Ch. 184, Sec. 1. Effective January 1, 2013.)



6356

There are exempted from the sales tax the gross receipts from sales of vessels of more than 1,000 tons burden by the builders thereof.

(Amended by Stats. 1985, Ch. 591, Sec. 4.)



6356.5

(a) There are exempted from the taxes imposed by this part the gross receipts from the sale of, and the storage and use of, or other consumption in this state of, farm equipment and machinery, and the parts thereof, purchased for use by a qualified person to be used primarily in producing and harvesting agricultural products.

(b) For purposes of this section, both of the following shall apply:

(1) Qualified person means any person engaged in a line of business described in Codes 0111 to 0291, inclusive, of the Standard Industrial Classification Manual published by the United States Office of Management and Budget, 1987 Edition, and any other person that uses farm equipment and machinery to assist this person in the lines of business described in this paragraph in producing and harvesting agricultural products.

(2) Farm equipment and machinery means implements of husbandry, as defined in Section 411.

(c) (1) Notwithstanding any provision of the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200)) or the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251)), the exemption established by this section does not apply with respect to any tax levied by a county, city, or district pursuant to, or in accordance with, either of those laws.

(2) Notwithstanding subdivision (a), the exemption established by this section does not apply with respect to any tax levied pursuant to Sections 6051.2 and 6201.2, or pursuant to Section 35 of Article XIII of the California Constitution.

(d) The exemption provided by this section shall be effective starting September 1, 2001.

(Amended by Stats. 2011, Ch. 727, Sec. 7. Effective January 1, 2012.)



6356.6

(a) There are exempted from the taxes imposed by this part the gross receipts from the sale of, and the storage and use of, or other consumption in this state of, equipment and machinery designed primarily for off-road use in commercial timber harvesting operations, and the parts thereof, that is purchased for use by a qualified person to be used primarily in harvesting timber.

(b) The State Board of Equalization may adopt emergency regulations to specify equipment and machinery exempted by this section, and may revise those regulations from time to time.

(c) For purposes of this section, qualified person means any person engaged in commercial timber harvesting.

(d) (1) Notwithstanding any provision of the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200)) or the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251)), the exemption established by this section does not apply with respect to any tax levied by a county, city, or district pursuant to, or in accordance with, either of those laws.

(2) Notwithstanding subdivision (a), the exemption established by this section does not apply with respect to any tax levied pursuant to Section 6051.2 and 6201.2, or pursuant to Section 35 of Article XIII of the California Constitution.

(e) The exemption provided by this section shall be effective starting September 1, 2001.

(Amended by Stats. 2011, Ch. 727, Sec. 8. Effective January 1, 2012.)



6357

There are exempted from the taxes imposed by this part the gross receipts from the sale of and the storage, use, or other consumption in this state of motor vehicle fuel used in propelling aircraft, except aircraft jet fuel, the distributions of which in this state are subject to the tax imposed by Part 2 (commencing with Section 7301) of this division and not subject to refund.

(Amended by Stats. 1972, Ch. 1408.)



6357.1

(a) There are exempted from the taxes imposed by this part, the gross receipts from the sale in this state of, and the storage, use, or other consumption in this state of, diesel fuel used in farming activities and food processing. This section shall be implemented as soon as possible, but in no case later than September 1, 2001.

(b) For purposes of this section, farming activities has the same meaning as farming business as set forth in Section 263A of the Internal Revenue Code. Farming activities also includes the transportation and delivery of farm products to the marketplace.

(c) The exemption established by this section does not apply with respect to either of the following:

(1) A tax imposed under the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200)) or in accordance with the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251)).

(2) A tax imposed under Section 6051.2 or 6201.2, or under Section 35 of Article XIII of the California Constitution.

(Added by Stats. 2001, Ch. 156, Sec. 6. Effective August 7, 2001.)



6357.3

(a) On and after July 1, 2011, there are exempted from the taxes imposed by Sections 6051.8 and 6201.8, the gross receipts from the sale in this state of, and the storage, use, or other consumption in this state of both of the following:

(1) Diesel fuel purchased for use or used in a manner that is exempt from the tax imposed pursuant to Part 31 (commencing with Section 60001) of Division 2 and not subject to the backup tax imposed by Section 60058 or the payment requirement specified in Section 60108.

(2) Diesel fuel subject to the payment requirement specified in Section 60502.2.

(b) No exemption from the tax imposed pursuant to Sections 6051.8 and 6201.8 shall be allowed under this section unless the purchaser furnishes the seller with an exemption certificate, completed in accordance with any instructions or regulations as the board may prescribe.

(c) If a purchaser certifies in writing to the seller that the diesel fuel purchased without payment of the tax imposed pursuant to Section 6051.8 or 6201.8 will be used in a manner entitling the seller to regard the gross receipts or sales price from the sale as exempt from that tax, and uses the diesel fuel in a manner that subjects the diesel fuel to the tax imposed pursuant to Section 60050, the purchaser shall be liable for payment of the sales tax imposed pursuant to Section 6051.8, with applicable interest, as if the purchaser were a retailer making a retail sale of the diesel fuel at the time the fuel is so used, and the sales price of the diesel fuel to the purchaser shall be deemed the gross receipts from that retail sale.

(Repealed and added by Stats. 2011, Ch. 6, Sec. 17. Effective March 24, 2011.)



6357.5

(a) There are exempted from the taxes imposed by this part the gross receipts from the sale of, and the storage, use, or other consumption of, fuel and petroleum products sold to an air common carrier for immediate consumption or shipment in the conduct of its business as an air common carrier, on an international flight.

(b) To qualify for the exemption, the air common carrier shall furnish to the seller an exemption certificate in writing stating the quantity of fuel and petroleum products claimed as exempt. That certificate shall bear the purchaser s valid seller s permit number or valid fuel exemption registration number and shall be substantially in the form prescribed by the board. Acceptance in good faith of that certificate shall relieve the seller from liability for the sales tax.

(c) Immediate consumption or shipment, as used in this section, means that the delivery of the fuel and petroleum products by the seller is directly into an aircraft for consumption or transportation on an international flight and not for storage by the purchaser or any third party.

(d) International flight, as used in this section, is a flight whose final destination is a point outside of the United States.

(e) Any air common carrier claiming exemption under this section who is not required to hold a valid seller s permit, shall be required to register with the board and obtain a fuel exemption registration number, and shall be required to file returns as the board may prescribe, either if the board notifies the carrier that returns must be filed or if the carrier is liable for taxes based upon consumption or transportation of fuel or petroleum products erroneously claimed as exempt under this section. A common carrier required to hold a fuel exemption registration number shall be subject to all applicable provisions of this part, Part 1.5 (commencing with Section 7200), and Part 1.6 (commencing with Section 7251).

(f) An air common carrier claiming an exemption under this section upon request, shall make available to the board records, including, but not limited to, a copy of a log abstract, an air waybill, or a cargo manifest, documenting its consumption or transportation of the fuel or petroleum products on an international flight and the amount claimed as exempt. If the carrier fails to provide these records upon request, the board may revoke the carrier s fuel exemption registration number.

(g) The board may require any air common carrier claiming an exemption under this section and required to obtain a fuel exemption registration number, to place with it such security as the board may determine pursuant to Section 6701.

(h) Pursuant to this section, any use of the fuel and petroleum products by the purchasing carrier, other than that incident to the delivery of the fuel and petroleum products to the carrier and the consumption or transportation of the fuel and petroleum products by the carrier on an international flight for use in the conduct of its business as a common carrier, or a failure of the carrier to document its consumption or transportation of the fuel and petroleum products on an international flight, shall subject the carrier to liability for payment of sales tax as if it were a retailer making a retail sale of the property at the time of that use or failure, and the sales price of the property to it shall be deemed to be the gross receipts from the retail sale.

(i) In the event that the federal exemption provided in Section 1309 of Title 19 of the United States Code, relating to supplies for certain vessels and aircraft, is repealed, this section is repealed as of that date.

(Amended by Stats. 1992, Ch. 905, Sec. 1. Effective September 25, 1992. Operative January 1, 1993, by Sec. 8 of Ch. 905. Repealed conditionally by its own provisions.)



6357.7

(a) On and after July 1, 2010, there are exempted from the taxes imposed by this part, the gross receipts from the sale in this state of, and the storage, use, or other consumption in this state of, motor vehicle fuel, as defined in Section 7326.

(b) (1) Notwithstanding any provision of the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200)) or the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251)), the exemption established by this section shall not apply with respect to any tax levied by a county, city, or district pursuant to, or in accordance with, either of those laws.

(2) The exemption established by this section shall not apply with respect to any tax levied pursuant to Section 6051.2, 6051.5, 6201.2, or 6201.5, or pursuant to Section 35 of Article XIII of the California Constitution.

(c) On and after July 1, 2010, the State Board of Equalization and the Department of Finance shall recognize that the state no longer receives state sales and use tax revenues from the sale of, and the storage, use, or other consumption of, motor vehicle fuel for purposes of any estimates required to be performed under paragraphs (1) and (2) of subdivision (a) of Section 7102, and Section 7104.2.

(Repealed and added by Stats. 2011, Ch. 6, Sec. 19. Effective March 24, 2011.)



6358

There are exempted from the taxes imposed by this part, the gross receipts from the sale in this state of, and the storage, use, or other consumption in this state of:

(a) Any form of animal life the products of which ordinarily constitute food for human consumption.

(b) Feed for any form of animal life the products of which ordinarily constitute food for human consumption or are to be sold in the regular course of business.

(c) Seeds and plants the products of which ordinarily constitute food for human consumption or are to be sold in the regular course of business.

(d) Fertilizer to be applied to land the products of which are to be used as food for human consumption or are to be sold in the regular course of business.

(e) On or after January 1, 1997, drugs or medicines, including oxygen, the primary purpose of which is the prevention or control of disease, that are administered to animal life the products of which ordinarily constitute food for human consumption.

(Amended by Stats. 1999, Ch. 289, Sec. 1. Effective September 1, 1999. Operative January 1, 2000, by Sec. 3 of Ch. 289.)



6358.1

(a) There are exempted from taxes imposed by this part the gross receipts from the sale of and the storage, use, or other consumption in this state of either of the following:

(1) Organic products grown expressly for fuel purposes.

(2) Waste byproducts from agricultural or forest products operations, municipal refuse, or manufacturing which are used in an industrial facility as a fuel source in lieu of the use of either oil, natural gas, or coal.

(b) In addition to subdivision (a), the exemption under this section shall include the use of still gas produced in the refining process from purchased crude oil.

(Amended by Stats. 1986, Ch. 254, Sec. 1. Effective July 3, 1986.)



6358.2

There are exempted from the taxes imposed by this part the gross receipts from the sale of and the storage, use, or other consumption in this state of wood shavings, sawdust, rice hulls, or other products that are used as litter in poultry and egg production and that are ultimately resold as, or incorporated into, fertilizer products.

(Amended by Stats. 1994, Ch. 146, Sec. 199. Effective January 1, 1995.)



6358.4

There are exempted from the taxes imposed by this part, the gross receipts from the sale in this state of, and the storage, use, or other consumption in this state of, drugs or medicines administered to animal life as an additive to feed or drinking water, the primary purpose of which is the prevention and control of disease of food animals, or of nonfood animals which are to be sold in the regular course of business.

(Added by Stats. 1995, Ch. 620, Sec. 1. Effective October 5, 1995. Operative April 1, 1996, by Sec. 3 of Ch. 620.)



6358.5

(a) (1) There are exempted from the taxes imposed by this part, the gross receipts from the sale in this state of, and the storage, use, or other consumption in this state of, any racehorse breeding stock.

(2) For purposes of this section racehorse breeding stock means a horse that is capable of reproduction and for which the purchaser states that it is the purchaser s sole intent to use the horse for breeding purposes.

(b) (1) Notwithstanding any provision of the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200)) or the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251)), the exemption established by this section does not apply with respect to any tax levied by a county, city, or district pursuant to, or in accordance with, either of those laws.

(2) The exemption established by this section does not apply with respect to any tax levied pursuant to either Section 6051.2 or 6201.2, or pursuant to Section 35 of Article XIII of the California Constitution.

(c) The exemption provided by this section shall be effective starting September 1, 2001.

(Amended by Stats. 2011, Ch. 727, Sec. 9. Effective January 1, 2012.)



6359

(a) There are exempted from the taxes imposed by this part the gross receipts from the sale of, and the storage, use, or other consumption in this state of, food products for human consumption.

(b) For the purposes of this section, food products include all of the following:

(1) Cereals and cereal products, oleomargarine, meat and meat products, fish and fish products, eggs and egg products, vegetables and vegetable products, fruit and fruit products, spices and salt, sugar and sugar products, candy, gum, confectionery, coffee and coffee substitutes, tea, and cocoa and cocoa products.

(2) Milk and milk products, milkshakes, malted milks, and any other similar type beverages that are composed at least in part of milk or a milk product and that require the use of milk or a milk product in their preparation.

(3) All fruit juices, vegetable juices, and other beverages, whether liquid or frozen, including bottled water, but excluding spirituous, malt, or vinous liquors or carbonated beverages.

(c) For purposes of this section, food products do not include medicines and preparations in liquid, powdered, granular, tablet, capsule, lozenge, and pill form sold as dietary supplements or adjuncts.

(d) None of the exemptions in this section apply to any of the following:

(1) When the food products are served as meals on or off the premises of the retailer.

(2) When the food products are furnished, prepared, or served for consumption at tables, chairs, or counters or from trays, glasses, dishes, or other tableware whether provided by the retailer or by a person with whom the retailer contracts to furnish, prepare, or serve food products to others.

(3) When the food products are ordinarily sold for immediate consumption on or near a location at which parking facilities are provided primarily for the use of patrons in consuming the products purchased at the location, even though those products are sold on a take out or to go order and are actually packaged or wrapped and taken from the premises of the retailer.

(4) When the food products are sold for consumption within a place, the entrance to which is subject to an admission charge, except for national and state parks and monuments, marinas, campgrounds, and recreational vehicle parks.

(5) When the food products are sold through a vending machine.

(6) When the food products sold are furnished in a form suitable for consumption on the seller s premises, and both of the following apply:

(A) Over 80 percent of the seller s gross receipts are from the sale of food products.

(B) Over 80 percent of the seller s retail sales of food products are sales subject to tax pursuant to paragraph (1), (2), (3), or (7).

(7) When the food products are sold as hot prepared food products.

(e) Hot prepared food products, for the purposes of paragraph (7) of subdivision (d), include a combination of hot and cold food items or components where a single price has been established for the combination and the food products are sold in combination, such as a hot meal, a hot specialty dish or serving, a hot sandwich, or a hot pizza, including any cold components or side items. Paragraph (7) of subdivision (d) does not apply to a sale for a separate price of bakery goods or beverages (other than bouillon, consomm , or soup), or where the food product is purchased cold or frozen; hot prepared food products means those products, items, or components that have been prepared for sale in a heated condition and that are sold at any temperature that is higher than the air temperature of the room or place where they are sold.

(f) Notwithstanding paragraph (6) of subdivision (d), if the seller elects to separately account for sales of food products specified in subdivision (b), then the gross receipts from the sale of those food products shall be exempt under subdivision (a), provided that the separate accounting is fully documented in the seller s records. However, if the seller s records do not reflect the separate accounting of the gross receipts from sales of nontaxable food products, the seller s election under this subdivision shall be revoked.

(Amended by Stats. 1996, Ch. 124, Sec. 100. Effective January 1, 1997. Note: This section was amended on Nov. 3, 1992, by initiative Prop. 163.)



6359.1

There are exempted from the taxes imposed by this part, the gross receipts from the sale of, and storage, use, or other consumption in this state, of hot prepared food products sold by caterers, or other vendors, to air carriers engaged in interstate or foreign commerce for consumption by passengers on such air carriers, and the gross receipts from the sale of and the storage, use or other consumption of hot prepared food products sold or served to passengers by air carriers engaged in interstate or foreign commerce for consumption by passengers on such air carriers.

(Added by Stats. 1974, Ch. 156.)



6359.2

(a) Except as otherwise provided in Sections 6359.4, 6359.45, 6363, and 6370, for the year beginning on January 1, 1988, and ending on December 31, 1988, 77 percent of the gross receipts of any retailer from the sale at retail of food products shall be subject to the tax imposed by Section 6051, when those food products are actually sold through a vending machine.

(b) Except as otherwise provided in Sections 6359.4, 6359.45, 6363, and 6370, for the year beginning on January 1, 1989, and ending on December 31, 1989, 55 percent of the gross receipts of any retailer from the sale at retail of food products shall be subject to the tax imposed by Section 6051, when those food products are actually sold through a vending machine.

(c) Except as otherwise provided in Sections 6359.4, 6359.45, 6363, and 6370, for the year beginning on January 1, 1990, and thereafter, 33 percent of the gross receipts of any retailer from the sale at retail of food products shall be subject to the tax imposed by Section 6051, when those food products are actually sold through a vending machine.

(d) (1) The Legislature finds that 33 percent represents the statewide average of food products sold through vending machines which are subject to the tax imposed under this part. Therefore, the Legislature establishes this average as the measure of the tax with respect to vending machine sales to simplify tax auditing procedures and to provide for uniformity in the taxation of gross receipts derived from the sale of food products through vending machines.

(2) The Legislature also finds that due to fiscal constraints, it is necessary to phase in the partial exemption for sales made through vending machines in the 1988 and 1989 calendar years.

(e) For purposes of this section, food products includes hot coffee, hot tea, and hot chocolate, when those hot beverages are actually sold through a vending machine for a separate price. Food products does not include other hot prepared food products, as defined in Section 6359.

(Amended by Stats. 1988, Ch. 1029, Sec. 3.)



6359.3

Any nonprofit veterans organization is a consumer of, and shall not be considered a retailer within the provisions of this part with respect to flags of the United States of America which it sells, where the profits are used solely and exclusively in furtherance of the purposes of the nonprofit organization.

(Amended by Stats. 1971, Ch. 1741.)



6359.4

(a) Any vending machine operator is a consumer of, and shall not be considered a retailer of, food products which sell at retail for fifteen cents ($0.15) or less and which are actually sold through a vending machine.

(b) Notwithstanding subdivision (a), any vending machine operator is a consumer of, and shall not be considered a retailer of, food products, other than beverages or hot prepared food products, which are sold through a coin-operated bulk vending machine if the amount of each sale is twenty-five cents ($0.25) or less. For purposes of this subdivision, bulk vending machine means a vending machine containing unsorted food products, other than beverages or hot prepared food products which, upon insertion of a coin, dispenses those food products, including candy and confectionery, in approximately equal portions, at random, and without selection by the customer.

(Amended by Stats. 1993, Ch. 257, Sec. 2. Effective January 1, 1994.)



6359.45

(a) Any vending machine operator which is a nonprofit, charitable, or educational organization is a consumer of, and shall not be considered a retailer of, tangible personal property which sells at retail for fifteen cents ($0.15) or less and which is actually sold through a vending machine.

(b) Any library district, municipal library, or county library and any vendor making sales pursuant to a contract with a library district, municipal library, or county library is a consumer of, and shall not be considered a retailer of, photocopies which it sells at retail and which are actually sold through a coin-operated copy machine located at a library facility.

(Amended by Stats. 1984, Ch. 1468, Sec. 1. Effective September 26, 1984. Operative January 1, 1985, by Sec. 4 of Ch. 1468.)



6359.7

As incidental to the exemption provided for in Section 6359, there are exempted from the taxes imposed by this part the gross receipts from the sale of and the storage, use, or other consumption in this state of ice or dry ice used or employed in packing and shipping or transporting food products for human consumption when the food products are shipped or transported in intrastate, interstate, or foreign commerce by common carriers, contract carriers, or proprietary carriers.

(Added by Stats. 1985, Ch. 1045, Sec. 1. Effective September 27, 1985. Operative January 1, 1986, by Sec. 3 of Ch. 1045.)



6359.8

When fruits or vegetables are shipped or transported in intrastate, interstate, or foreign commerce by common carriers, contract carriers, or proprietary carriers, as an incident to the exemption provided for in Section 6359, there are exempted from the taxes imposed by this part, the gross receipts from the sale of, and the storage, use, or other consumption in this state of, all of the following:

(a) Carbon dioxide used or employed in packing and shipping or transporting fruits or vegetables for human consumption, when those fruits or vegetables are not sold to the ultimate consumer in a package that contains the carbon dioxide.

(b) Any nonreturnable materials containing the carbon dioxide atmosphere.

(Added by Stats. 1994, Ch. 624, Sec. 1. Effective September 19, 1994. Operative January 1, 1995, by Sec. 3 of Ch. 624.)



6360

Any organization formed and operated for charitable purposes and qualifying for the welfare exemption from property taxation under Section 214 is a consumer of, and shall not be considered a retailer within the provisions of this part with respect to bracelets designed to commemorate American prisoners of war, which it distributes, whether or not a contribution is made to such organization, where the profits are used solely and exclusively in furtherance of the purposes of such organization.

(Added by Stats. 1972, Ch. 1176.)



6360.1

There are exempted from the taxes imposed by this part, the gross receipts from the sale in this state of, and the storage, use, or other consumption in this state of, a Buddy Poppy or any other symbolic, impermanent lapel pin that memorializes United States military veterans killed in foreign wars of the United States, by any corporation established by the Congress of the United States pursuant to Chapter 2301 (commencing with Section 23101) of Title 36 of the United States Code, or any of that corporation s subordinate state or territorial subdivisions, local chapters, posts, or auxiliaries.

(Amended by Stats. 2006, Ch. 364, Sec. 1.4. Effective January 1, 2007.)



6361

(a) Any organization listed or described in subdivision (b) is a consumer and shall not be considered a retailer within the provisions of this part, of food products, nonalcoholic beverages, or other tangible personal property made or produced by members of the organization provided, however, that the organization s sales are made on an irregular or intermittent basis, and that the organization s profits from those sales are used exclusively in furtherance of the purposes of the organization.

(b) For purposes of this section, organization includes any of the following:

(1) Any nonprofit organization which meets all of the following conditions:

(A) The organization qualifies for tax-exempt status under Section 501(c) of the Internal Revenue Code.

(B) The organization s primary purpose is to provide a supervised program of competitive sports for youth, or to promote good citizenship in youth.

(C) The organization does not discriminate on the basis of race, sex, nationality, or religion.

(2) (A) Any youth group sponsored by or affiliated with a qualified educational institution, including, but not limited to, any student activity club, athletic group, or musical group.

(B) For purposes of this section, qualified educational institution means any of the following:

(i) Any public elementary, secondary, or vocational-technical school providing education for kindergarten, grades 1 to 12, inclusive, and college undergraduate programs, or any part thereof, operated by state or local government.

(ii) Any nonprofit private educational institution providing education for kindergarten, grades 1 to 12, inclusive, and college undergraduate programs, or any part thereof, that meets the requirements of the State Department of Education for a school. Private educational institution means any entity providing education which satisfies the requirements of state and local laws pertaining to private educational institutions in effect on January 1, 1990, and which does not discriminate on the basis of race, sex, nationality, or religion.

(3) Little League, Bobby Sox, Boy Scouts, Cub Scouts, Girl Scouts, Campfire, Inc., Young Men s Christian Association, Young Women s Christian Association, Future Farmers of America, Future Homemakers of America, 4-H Clubs, Distributive Education Clubs of America, Future Business Leaders of America, Vocational Industrial Clubs of America, Collegiate Young Farmers, Boys Clubs, Girls Clubs, Special Olympics, Inc., American Youth Soccer Organization, California Youth Soccer Association, North, California Youth Soccer Association, South, and Pop Warner football.

(c) For purposes of this section, irregular or intermittent means associated directly with a particular event, such as fairs, galas, parades, scout-a-ramas, games, and similar activities. That term includes refreshment stands or booths that are utilized at scheduled events of organized leagues, but does not include storefront or mobile retail outlets which ordinarily require local business licenses.

(Amended by Stats. 1990, Ch. 116, Sec. 1. Effective June 1, 1990.)



6361.1

(a) Any qualified organization is a consumer of, and shall not be considered a retailer of, tangible personal property if all of the following conditions are met:

(1) The tangible personal property is of a handcrafted or artistic nature and is designed, created, or made by either individuals with developmental disabilities or children with severe emotional disturbances who are members of, or receive services from, the qualified organization.

(2) The price of each item of tangible personal property sold does not exceed twenty dollars ($20).

(3) The qualified organization s sales are made on an irregular or intermittent basis.

(4) The qualified organization s profits from the sales are used exclusively in furtherance of the purposes of the organization.

(b) For purposes of this section, qualified organization means any organization that meets all of the following conditions:

(1) The organization is exempt from taxation pursuant to paragraph (3) of subsection (c) of Section 501 of Title 26 of the United States Code.

(2) The primary purpose of the organization is to provide services to either individuals with developmental disabilities or children with severe emotional disturbances.

(3) The organization does not discriminate on the basis of race, sex, nationality, or religion.

(Amended by Stats. 2004, Ch. 183, Sec. 323. Effective January 1, 2005.)



6361.5

Any public or private school, school district, county office of education, or student organization is a consumer of, and shall not be considered a retailer within the provisions of this part with respect to yearbooks and catalogs prepared for or by it and distributed to students.

(Amended by Stats. 1988, Ch. 205, Sec. 1. Effective June 23, 1988. Operative October 1, 1988, by Sec. 3 of Ch. 205.)



6362.3

There are exempted from the taxes imposed by this part the gross receipts from the sale of, and the storage, use, or other consumption in this state of newspapers or periodicals, during the term of a prepaid subscription, if the subscription was entered into and paid for prior to July 15, 1991.

(Added by Stats. 1991, Ch. 236, Sec. 3.3. Effective July 29, 1991.)



6362.5

(a) There are exempted from the taxes imposed by this part the gross receipts from the sale or lease of, and the storage, use, or other consumption in this state of, master tapes or master records embodying sound, except amounts subject to the taxes imposed by other provisions of this part paid by a customer in connection with the customer s production of master tapes or master records to a recording studio for the tangible elements of such master records or master tapes.

(b) For purposes of this section:

(1) Master tapes or master records embodying sound means tapes, records, and other devices utilized by the recording industry in making recordings embodying sound.

(2) Amounts paid for the furnishing of the tangible elements shall not include any amounts paid for the copyrightable, artistic or intangible elements of such master tapes or master records, whether designated as royalties or otherwise including, but not limited to, services rendered in producing, fabricating, processing, or imprinting tangible personal property or any other services or production expenses in connection therewith which may otherwise be construed as constituting sale under Section 6006.

(3) Recording studio is a place where, by means of mechanical or electronic devices, voices, music, or other sounds are transmitted to tapes, records, or other devices capable of reproducing sound.

(Amended by Stats. 1982, Ch. 951, Sec. 1.)



6362.7

(a) There are exempted from the taxes imposed by this part, the gross receipts from the sale of, and the storage, use, or other consumption in this state, of tangible personal property which becomes an ingredient or component part of any newspaper or periodical that is distributed without charge and regularly issued at average intervals not exceeding three months, and any such newspaper or periodical.

(b) There are exempted from the taxes imposed by this part, the gross receipts from the sale of, and the storage, use, or other consumption in this state, of tangible personal property which becomes an ingredient or a component part of any periodical regularly issued at average intervals not exceeding three months, and any such periodical, that is sold by subscription and delivered by mail or common carrier.

(c) For purposes of this section, periodical means any publication that appears at stated intervals at least four times per year, but not more than 60 times per year, each issue of which contains news or information of general interest to the public, or to some particular organization or group of persons. Each issue must bear a relationship to prior or subsequent issues with respect to continuity of literary character or similarity of subject matter, and there must be some connection between the different issues of the series in the nature of the articles appearing in them. Each issue must be sufficiently similar in style and format to make it evident that it is one of a series. The term does not include printed sales messages, shopping guides, or other publications of which the advertising portion, including product publicity, exceeds 90 percent of the printed area of the entire issue in more than one-half of the issues during any 12-month period.

(Amended (as added by Stats. 1991, 1st Ex., Ch. 9) by Stats. 1992, Ch. 903, Sec. 1. Effective September 25, 1992. Operative November 1, 1992, by Sec. 5 of Ch. 903.)



6362.8

(a) There are exempted from the taxes imposed by this part, the gross receipts from the sale of, and the storage, use, or other consumption in this state, of tangible personal property that becomes an ingredient or component part of any newspaper or periodical regularly issued at average intervals not exceeding three months, or any such newspaper or periodical.

(b) This section shall apply only with respect to any of the following:

(1) Any newspaper or periodical that is published or purchased by an organization that qualifies for tax-exempt status under Section 501(c)(3) of the Internal Revenue Code and is distributed to the members of the organization in consideration of payment of the organization s membership fee, or to the organization s contributors.

(2) Any newspaper or periodical that is published by an organization that qualifies for tax-exempt status under Section 501(c)(3) of the Internal Revenue Code and does not receive revenue from, or accept, any commercial advertising.

(3) Any newspaper or periodical distributed by a nonprofit organization for which both of the following apply:

(A) Distribution is to any member of the nonprofit organization in consideration, in whole or in part, of payment of the organization s membership fee.

(B) The amount paid or incurred by the nonprofit organization for the cost of printing the newspaper or periodical is less than 10 percent of the membership fee attributable to the period for which the newspaper or periodical is distributed.

(Amended by Stats. 1992, Ch. 903, Sec. 3. Effective September 25, 1992. Operative November 1, 1992, by Sec. 5 of Ch. 903.)



6363

There are exempted from the taxes imposed by this part the gross receipts from the sale of, and the storage, use, or other consumption in this state of, meals and food products for human consumption furnished or served to the students of a school by public or private schools, school districts, student organizations, parent-teacher associations, and any blind person (as defined in Section 19153 of the Welfare and Institutions Code) operating a restaurant or vending stand in an educational institution under Article 5 (commencing with Section 19625) of Chapter 6 of Part 2 of Division 10 of the Welfare and Institutions Code. The term food products as used in this section has the meaning ascribed to it in Section 6359.

The exemption provided by this section shall not apply when the meals or food products are sold for consumption within a place, the entrance to which is subject to an admission charge, except for national and state parks and monuments.

(Amended by Stats. 1971, Ch. 1741, Sec. 5.)



6363.2

There are exempted from the taxes imposed by this part, the gross receipts from the sale in this state of, and the storage, use, or other consumption in this state of, tangible personal property that is sold to a successful bidder at an auction that is conducted by, or affiliated with, a nonprofit organization, if the purpose of that auction is to obtain revenue for the funding of a shelter for homeless individuals and families and those revenues obtained are actually expended for that purpose. For purposes of this section, nonprofit organization means an organization that is exempt from taxation under Section 23701d. This section shall not apply to any sale at an auction that is conducted more than once during any 12-month period.

(Added by Stats. 1994, Ch. 855, Sec. 1. Effective September 27, 1994. Operative January 1, 1995, by Sec. 3 of Ch. 855.)



6363.3

(a) There are exempted from the taxes imposed by this part, the gross receipts from the sale in this state of, and the storage, use, or other consumption in this state of, used pieces of clothing, household items, or other retail items sold by thrift stores operated by a nonprofit organization if the purpose of that thrift store is to obtain revenue for the funding of medical, hospice, or social services to chronically ill individuals, and at least 75 percent of the net income derived from operations of the thrift store are actually expended for the purpose of providing medical, hospice, or social services to the chronically ill.

(b) For purposes of this section, nonprofit organization means an organization that provides medical, hospice, or social services to individuals with a chronic, life-threatening illness, as defined in subdivision (c) of Section 1568.01 of the Health and Safety Code, and is exempt from taxation under Section 23701d.

(c) This section shall remain in effect only until January 1, 2019, and as of that date is repealed.

(Amended by Stats. 2011, Ch. 289, Sec. 1. Effective September 21, 2011. Repealed as of January 1, 2019, by its own provisions.)



6363.4

(a) There are exempted from the taxes imposed by this part, the gross receipts from the sale in this state of, and the storage, use, or other consumption in this state of, tangible personal property sold by a thrift store located on a military installation and operated by a designated entity that, in partnership with the United States Department of Defense, provides financial, educational, and other assistance to members of the Armed Forces of the United States, eligible family members, and survivors that are in need.

(b) For purposes of this section, designated entity means a military welfare society described in Section 1033 of Chapter 53 of Part II of Subtitle A of Title 10 of the United States Code.

(c) This section shall remain in effect only until January 1, 2024.

(Amended by Stats. 2013, Ch. 72, Sec. 1. Effective August 12, 2013. Inoperative January 1, 2024, by its own provisions.)



6363.5

There are exempted from the taxes imposed by this part the gross receipts from the sale of, and the storage, use or other consumption in this state of, meals and food products for human consumption furnished or served by any religious organization at a social or other gathering conducted by it or under its auspices, if the purpose in furnishing or serving the meals and food products is to obtain revenue for the functions and activities of the organization and the revenue obtained from furnishing or serving the meals and food products is actually used in carrying on such functions and activities.

For the purposes of this section, religious organization means any organization the property of which is exempt from taxation pursuant to subdivision (f) of Section 3 of Article XIII of the State Constitution.

(Amended by Stats. 1976, Ch. 1079.)



6363.6

There are exempted from the taxes imposed by this part the gross receipts from the sale of, and the storage, use, or other consumption in this state of, meals and food products for human consumption furnished or served to and consumed by residents or patients of the following:

(a) A health facility, as defined in Section 1250 of the Health and Safety Code, that holds the license required pursuant to Section 1253, or is exempt from the license requirement pursuant to subdivision (a) of Section 1270, or is operated by the United States.

(b) A community care facility, as defined in Section 1502 of the Health and Safety Code, that holds the license required by Section 1508, or is a residential facility selected by a licensee pursuant to Section 1506 and exclusively used for the reception and care of persons placed by the licensee, or is exempt from the license requirement pursuant to subdivision (f) of Section 1505, or is operated by the United States.

(c) A residential care facility for the elderly, as defined in Section 1569.2 of the Health and Safety Code, that holds the license required by Section 1569.10 of the Health and Safety Code or is exempt from the license requirements pursuant to Section 1569.145 of the Health and Safety Code, or is operated by the United States.

(d) Any house or institution supplying board and room for a flat monthly rate and serving as a principal residence exclusively for persons 62 years of age or older, and any housing that primarily serves older persons and that is financed by state or federal programs.

(e) An alcoholism recovery facility, as defined in Section 11834.02 of the Health and Safety Code, that holds the license required by Section 11834.30 of the Health and Safety Code. This subdivision shall apply to meals served by the facility on or after January 1, 1985.

(f) A drug abuse recovery or treatment facility, as defined in Section 11834.02 of the Health and Safety Code, that holds the license required by Section 11834.30 of the Health and Safety Code.

(Amended by Stats. 1995, Ch. 91, Sec. 154. Effective January 1, 1996.)



6363.7

There are exempted from the taxes imposed by this part, the gross receipts from the sale in this state of, and the storage, use, or other consumption in this state of, meals that are delivered to homebound elderly or disabled persons by a nonprofit volunteer home delivery meal provider.

(Added by Stats. 1995, Ch. 240, Sec. 1. Effective August 1, 1995.)



6363.8

There are exempted from the taxes imposed by this part the gross receipts from the sale of, and the storage, use or other consumption in this state of, meals and food products for human consumption that are furnished or served by any nonprofit veteran s organization at a social or other gathering conducted by it or under its auspices, if the purpose in furnishing or serving the meals and food products is to obtain revenue for the functions and activities of the organization and the revenue obtained from furnishing or serving the meals and food products is actually used in carrying on those functions and activities.

(Added by Stats. 2003, Ch. 721, Sec. 1. Effective October 9, 2003. Operative April 1, 2004, by Sec. 3 of Ch. 721.)



6364

There are exempted from the taxes imposed by this part, the gross receipts from the sale in this state of and the storage, use, or other consumption in this state of:

(a) Nonreturnable containers when sold without the contents to persons who place the contents in the container and sell the contents together with the container.

(b) Containers when sold with the contents if the sales price of the contents is not required to be included in the measure of the taxes imposed by this part.

(c) Returnable containers when sold with the contents in connection with a retail sale of the contents or when resold for refilling.

(d) Containers, when sold or leased without the contents to persons who place food products for human consumption in the container for shipment, provided the food products will be sold, whether in the same container or not, and whether the food products are remanufactured or repackaged prior to sale.

(e) For purposes of this section, returnable containers means containers of a kind customarily returned by the buyer of the contents for reuse. All other containers are nonreturnable containers.

(Amended by Stats. 1999, Ch. 758, Sec. 2. Effective October 10, 1999. Operative April 1, 2000, by Sec. 4 of Ch. 758.)



6364.5

(a) There are exempted from the taxes imposed by this part, the gross receipts from the sale in this state of, and the storage, use, or other consumption in this state of, any container used to collect or store human whole blood, plasma, blood products, or blood derivatives that are exempt from taxation pursuant to Section 33, including, but not limited to, blood collection units and blood pack units.

(b) For purposes of this section, blood collection units and blood pack units include all items that form an integral, interconnected package that, when sold to plasmapheresis centers and blood banks, are used to collect blood or blood components, which are then sold together with the bags and tubing in which they are contained. Blood pack units consist of a plastic bag or bags, tubing, and a needle. Blood collection units are either a manual system that includes a needle, multiple bags, a bag containing saline solution, tubing, filters, grommets, and a pooling bag or an automated system that consists of a needle, a bag of anticoagulant, tubing, a plastic bowl containing a stainless steel centrifuge and a pooling bag. Blood collection units and blood pack units also include plastic bags and tubing sold to plasmapheresis centers when those centers use them to collect blood plasma or platelets and then sell the plasma or platelets together with the bags and tubing in which they are contained.

(Added by Stats. 1997, Ch. 773, Sec. 1. Effective October 8, 1997. Operative April 1, 1998, by Sec. 3 of Ch. 773.)



6365

(a) There are exempted from the taxes imposed by this part the gross receipts from the sale of, and the storage, use or other consumption in this state of, original works of art, which are:

(1) Purchased by this state or any city, county, city and county, or other local governmental entity;

(2) Purchased by any nonprofit organization operating any public museum for, and pursuant to contract with, any such governmental entity;

(3) Purchased by any nonprofit organization which has qualified for exemption pursuant to Section 23701d for one or more museums regularly open to the public not less than 20 hours per week for not less than 35 weeks of the calendar year and operated by the purchaser of such art or operated by another nonprofit organization which has qualified for exemption pursuant to Section 23701d;

(4) Purchased for donation and actually donated by delivery by the retailer pursuant to the instructions of the buyer to any such governmental entity, or nonprofit organization, and evidenced by a written transfer of title from the buyer to such governmental entity or nonprofitorganization; or

(5) Leased from one nonprofit organization to another nonprofit organization for 35 years or more, if both the lessor and lessee are nonprofit organizations as defined in either paragraph (2) or (3).

(b) The exemption provided by this section shall apply only to works of art purchased to become part of the permanent collection of any of the following:

(1) A museum.

(2) A nonprofit corporation which has qualified for exemption pursuant to Section 23701d; regularly loans not less than 85 percent of the value of its collection of works of art to one or more museums; and is required by its articles of incorporation to loan its works of art and is otherwise prohibited by its articles from making any private use of its works of art; provided, that the work of art for which the exemption is claimed pursuant to this section shall actually be placed on display at one or more museums in California for not less than 24 months during the three-year period commencing from the date of purchase.

(3) Any city, county, city and county, or other local governmental entity and this state which purchases, commissions, or leases from any such governmental entity public art for display to the public in buildings, parks, plazas, or other public places. These areas shall be open to the public not less than 20 hours per week for not less than 35 weeks of the calendar year.

(c) For purposes of this section, work of art means a work of visual art, including, but not limited to, a drawing, painting, mural, fresco, sculpture, mosaic, film, or photograph, a work of calligraphy, a work of graphic art (including, but not limited to, an etching, lithograph, offset print, silk screen, or a work of graphic art of like nature), crafts (including, but not limited to, crafts in clay, textile, fiber, wood, metal, plastic, glass, costume, dress, clothing, personal adornment, and like materials), or mixed media (including, but not limited to, a collage, assemblage, or any combination of the foregoing art media).

(d) For purposes of this section, a museum shall only include:

(1) A museum which has a significant portion of its space open to the public without charge;

(2) A museum open to the public without charge for not less than six hours during any month the museum is open to the public; or

(3) A museum which is open to a segment of the student or adult population without charge.

(e) For the purposes of this section, permanent collection as it applies to leases of original works of art, means a collection with a lease term of 35 years or more.

(f) Any public entity or nonprofit organization claiming an exemption pursuant to this section shall maintain records, in such forms as prescribed by the board, sufficient to substantiate its claim. Such records shall include, but not be limited to, the date of purchase, the purchase price, the date the property was first brought into this state, and the dates and locations the work of art was on display at a museum.

(Amended by Stats. 2006, Ch. 281, Sec. 1. Effective September 14, 2006. Operative January 1, 2007, by Sec. 3 of Ch. 281.)



6366

(a) There are exempted from the taxes imposed by this part the gross receipts from the sale in this state of, and the storage, use, or other consumption in this state of, the following:

(1) Aircraft sold to any person using the aircraft as a common carrier of persons or property under authority of the laws of this state, of the United States, or of any foreign government, or sold to any foreign government for use by that government outside of this state, or sold to any person who is not a resident of this state and who will not use that aircraft in this state otherwise than in the removal of the aircraft from this state.

(2) (A) A ground control station sold to any foreign government for use by that government outside of this state or sold to any person who is not a resident of this state and who will not use that ground control station in this state otherwise than in the removal of the ground control station from this state.

(B) A ground control station means a portable facility used to operate aircraft in the air without a pilot on board. The term includes controls, video equipment, computers, generators, and communications equipment, sold as an integral part of the station, and antennas used to control the aircraft. The term does not include trucks, tractor-trailers, or other devices solely used to transport the station.

(3) Tangible personal property that is purchased on or after October 1, 1996, and becomes a component part of any aircraft described in paragraph (1), as a result of the maintenance, repair, overhaul, or improvement of that aircraft in compliance with Federal Aviation Administration requirements, and any charges made for labor and services rendered with respect to that maintenance, repair, overhaul, or improvement.

(b) With respect to aircraft sold on or after January 1, 1997, it shall be presumed that a person is not engaged in business as a common carrier if the person s yearly gross receipts from the use of the aircraft as a common carrier do not exceed 20 percent of the purchase cost of the aircraft to him or her, or fifty thousand dollars ($50,000), whichever is less. This presumption may be rebutted by contrary evidence satisfactory to the board showing that the person is engaged in business as a common carrier.

In no event shall gross receipts include compensation by the person or related parties for use of the aircraft as a common carrier.

(Amended by Stats. 2000, Ch. 923, Sec. 2. Effective January 1, 2001.)



6366.1

(a) There are exempted from the taxes imposed by this part, the gross receipts from the sale of and the storage, use, or other consumption in this state of aircraft which are leased, or are sold to persons for the purpose of leasing, to lessees using such aircraft as common carriers of persons or property under authority of the laws of this state, of the United States or any foreign government, or to any foreign government as lessees for use by such government outside the state, or to persons as lessees who are not residents of this state and who will not use such aircraft in this state otherwise than in the removal of such aircraft from this state.

(b) There are exempted from the taxes imposed by this part, the gross receipts from the sale of and the storage, use, or other consumption in this state of tangible personal property sold to an aircraft manufacturer and incorporated into aircraft to be leased by the manufacturer under conditions set forth in subdivision (a) of this section.

(c) With respect to aircraft leased, or sold for the purpose of leasing, on or after January 1, 1997, it shall be presumed that the aircraft is not regularly used in the business of transporting for hire property or persons if the lessor s yearly gross receipts from the lease of that aircraft to persons using the aircraft as common carriers of property or persons do not exceed 20 percent of the cost of the aircraft to the lessor, or fifty thousand dollars ($50,000), whichever is less. This presumption may be rebutted by contrary evidence satisfactory to the board showing that the aircraft is regularly used as a common carrier of property or persons.

In no event shall gross receipts include compensation by the lessor or related parties for use of the aircraft as a common carrier.

(Amended by Stats. 2000, Ch. 923, Sec. 3. Effective January 1, 2001.)



6366.2

(a) There are exempted from the taxes imposed by this part the gross receipts from the sale of and the storage, use, or other consumption in this state of any new motor vehicle sold to a purchaser who is a resident of a foreign country and who arranges for the purchase through an authorized vehicle dealer in the foreign country prior to arriving in the United States, if the following conditions are met:

(1) The purchaser is issued an in-transit permit pursuant to Section 6700.1 of the Vehicle Code.

(2) Prior to the expiration of the in-transit permit issued to the purchaser, the retailer ships or drives the motor vehicle to a point outside the United States by means of facilities operated by the retailer, or by delivery to a carrier, customs broker or forwarding agent for shipment to that point.

(b) For purposes of this section, carrier means a person or firm engaged in the business of transporting for compensation tangible personal property owned by other persons, and includes both common and contract carriers. Forwarding agent means a person or firm engaged in the business of preparing property for shipment or arranging for its shipment.

(Added by Stats. 1989, Ch. 762, Sec. 2. Effective September 25, 1989. Operative January 1, 1990, by Sec. 6 of Ch. 762.)



6366.3

(a) There are exempted from the taxes imposed by this part the gross receipts from the sale of and the storage, use or other consumption in this state of tangible personal property purchased by the state or any local government entity as part of a public art collection which shall be considered a museum pursuant to paragraph (4) of subdivision (d) or a nonprofit museum regularly open to the public which is operated by or for a local or state government entity, or operated by a nonprofit organization which has qualified for exemption pursuant to Section 23701d, provided:

(1) The property is purchased to replace property which has been physically destroyed by fire, flood, earthquake, or other calamity;

(2) The property is purchased and used exclusively for display purposes within such museum; and

(3) The property is purchased within three years from the date the calamity occurred.

(b) The aggregate amount of the exemption provided by this section shall not exceed the value of the property destroyed on the date the calamity occurred.

(c) The exemption provided by this section extends only to items which have value as museum pieces and does not extend to display cases, shelving, lamps, lighting fixtures, or other items of tangible personal property utilized in the operation of a museum.

(d) For purposes of this section, a museum shall only include:

(1) A museum which has a significant portion of its space open to the public without charge; or

(2) A museum open to the public without charge for not less than six hours during any month the museum is open to the public; or

(3) A museum which is open to a segment of the student or adult population without charge; or

(4) A public art collection if that art work is on display in a space which is open to the public without charge.

(Amended by Stats. 1987, Ch. 1266, Sec. 2. Effective September 28, 1987. Operative January 1, 1988, by Sec. 4 of Ch. 1266.)



6366.4

(a) There are exempted from the taxes imposed by this part the gross receipts from the sale of and the storage, use or other consumption in this state of tangible personal property purchased by a nonprofit museum regularly open to the public that is operated by or for a local or state government entity, or operated by a nonprofit organization which has qualified for exemption pursuant to Section 23701d, provided the property is purchased and used exclusively for display purposes within the museum.

(b) The exemption provided by this section extends only to items that have value as museum pieces and does not extend to display cases, shelving, lamps, lighting fixtures, or other items of tangible personal property utilized in the operation of a museum. However, the exemption does include sprung instant structures used as temporary exhibit housing.

(c) For purposes of this section, a museum includes only any of the following:

(1) A museum that has a significant portion of its space open to the public without charge.

(2) A museum open to the public without charge for not less than six hours during any month the museum is open to the public.

(3) A museum that is open to a segment of the student or adult population without charge.

(d) This section applies only to the San Diego Aero-Space Museum and the California Science Center.

(Amended by Stats. 1996, Ch. 841, Sec. 17. Effective January 1, 1997.)



6366.5

There are exempted from the taxes imposed by this part the gross receipts from the sale of, and the storage, use, or other consumption in this state of, endangered or threatened animal or plant species, as defined in subdivision (b) of Section 6010.50 if both the seller and the purchaser are nonprofit zoological societies as defined in subdivision (c) of Section 6010.50.

(Amended by Stats. 1994, Ch. 771, Sec. 3. Effective September 26, 1994. Operative January 1, 1995, by Sec. 5 of Ch. 771.)



6367

There are exempted from the taxes imposed by this part the gross receipts from occasional sales of tangible personal property and the storage, use, or other consumption in this state of tangible personal property, the transfer of which to the purchaser is an occasional sale. This exemption does not apply to the gross receipts from the sale of, or to the storage, use, or other consumption in this state of, a mobilehome or commercial coach required to be annually registered under the Health and Safety Code, a vessel or aircraft, as defined in Article 1 (commencing with Section 6271) of Chapter 3.5 of this part, or a vehicle required to be registered under the Vehicle Code or a vehicle required to be identified under Division 16.5 (commencing with Section 38000) of the Vehicle Code or a vehicle that qualifies under the permanent trailer identification plate program pursuant to subdivision (a) of Section 5014.1 of the Vehicle Code. This section shall not preclude the exemption afforded under Section 6281.

(Amended by Stats. 2000, Ch. 861, Sec. 6.4. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)



6368

(a) There are exempted from the taxes imposed by this part the gross receipts from the sale of and the storage, use, or other consumption in this state of watercraft and any sales of tangible personal property becoming a component part of that watercraft in the course of constructing, repairing, cleaning, altering, or improving the same, and charges made for labor and services rendered in respect to that constructing, repairing, cleaning, altering, or improving, if any of the following conditions are met:

(1) The watercraft is for use in interstate or foreign commerce involving the transportation of property or persons for hire.

(2) The watercraft is for use in commercial deep sea fishing operations outside the territorial waters of this state by persons who are regularly engaged in commercial deep sea fishing.

(3) The watercraft is functionally used 80 percent or more of the time in the transporting for hire of property or persons to vessels or offshore drilling platforms located outside the territorial waters of this state.

(b) For purposes of this section, it shall be rebuttably presumed that a person is not regularly engaged in the business of commercial deep sea fishing if the person has gross receipts from commercial fishing operations of less than twenty thousand dollars ($20,000) a year.

(c) For purposes of this section, it shall be rebuttably presumed that the watercraft is not regularly used in interstate or foreign commerce involving the transportation for hire of property or persons, if the yearly gross receipts of the person using that watercraft in the transportation of property or persons do not exceed 10 percent of the cost of that watercraft to him or her, or twenty-five thousand dollars ($25,000), whichever is less.

(Amended by Stats. 1991, Ch. 236, Sec. 3.5. Effective July 29, 1991.)



6368.1

(a) There are exempted from the taxes imposed by this part, the gross receipts from the sale of and the storage, use, or other consumption in this state of watercraft which are leased, or are sold to persons for the purpose of leasing, and any sales of tangible personal property becoming a component part of such watercraft in the course of constructing, repairing, cleaning, altering, or improving the same, and charges made for labor and services rendered in respect to such constructing, repairing, cleaning, altering, or improving, if any of the following conditions are met:

(1) The lessee uses the watercraft in interstate and foreign commerce involving the transportation of property or persons for hire.

(2) The watercraft is for use in commercial deep sea fishing operations outside the territorial waters of this state by persons who are regularly engaged in commercial deep sea fishing.

(3) The lessee functionally uses the watercraft 80 percent or more of the time in the transporting for hire of property or persons to vessels or offshore drilling platforms located outside the territorial waters of this state.

(b) For purposes of this section, it shall be rebuttably presumed that a person is not regularly engaged in the business of commercial deep sea fishing if the person has gross receipts from commercial fishing operations of less than twenty thousand dollars ($20,000) a year.

(c) For purposes of this section, it shall be rebuttably presumed that the watercraft is not regularly used in the business of transporting for hire property or persons, if the yearly gross receipts of the lessor from the lease of that watercraft to persons using that watercraft in the transportation of property or persons do not exceed 10 percent of the cost of that watercraft to the lessor, or twenty-five thousand dollars ($25,000), whichever is less.

(Amended by Stats. 1991, Ch. 236, Sec. 4. Effective July 29, 1991.)



6368.5

There are exempted from the taxes imposed by this part the gross receipts from the sale of and the storage, use, or other consumption in this State of rail freight cars for use in interstate or foreign commerce.

(Added by Stats. 1963, Ch. 749.)



6368.7

There are exempted from the taxes imposed by this part, the gross receipts from the sale and the storage, use, or other consumption of passenger transportation vehicles, including, but not limited to, rail passenger cars, locomotives, other rail vehicles, bus and van fleets, and ferryboats, sold or leased to the Department of Transportation by a person who received title to the property from the Department of Transportation pursuant to Article 4 (commencing with Section 14060) of Chapter 1 of Part 5 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1984, Ch. 1510, Sec. 3. Effective September 28, 1984.)



6368.9

(a) There are exempted from the taxes imposed by this part, the gross receipts from the sale in this state of, and the storage, use, or other consumption in this state of, qualified equipment purchased by a qualified person at the end of the term of a lease or sublease of qualified equipment pursuant to any exercise of a purchase option under the lease or sublease, provided the following conditions are satisfied:

(1) As of the date the lease or sublease was entered into, the qualified person and qualified equipment were otherwise eligible for exemption under Section 6368.8, as that section read on that same date.

(2) The lease or sublease was entered into before the repeal date of Section 6368.8.

(b) For purposes of this section, qualified equipment and qualified person have the same meanings as defined in Section 6368.8, as that section read on the date the lease or sublease was entered into.

(c) This section shall only become operative if Section 6368.8 is repealed and, in that event, shall become operative on the date that section is repealed.

(Added by Stats. 2003, Ch. 597, Sec. 2. Effective September 29, 2003. Adding action operative January 1, 2004, by Sec. 4 of Ch. 597. Section operative January 1, 2009 (repeal date of Section 6368.8), by its own provisions.)



6369

(a) There are exempted from the taxes imposed by this part the gross receipts from the sale in this state of, and the storage, use, or other consumption in this state of, medicines:

(1) Prescribed for the treatment of a human being by a person authorized to prescribe the medicines, and dispensed on prescription filled by a registered pharmacist in accordance with law.

(2) Furnished by a licensed physician and surgeon, dentist, or podiatrist to his or her own patient for treatment of the patient.

(3) Furnished by a health facility for treatment of any person pursuant to the order of a licensed physician and surgeon, dentist, or podiatrist.

(4) Sold to a licensed physician and surgeon, podiatrist, dentist, or health facility for the treatment of a human being.

(5) Sold to this state or any political subdivision or municipal corporation thereof, for use in the treatment of a human being; or furnished for the treatment of a human being by a medical facility or clinic maintained by this state or any political subdivision or municipal corporation thereof.

(6) Furnished without charge by a pharmaceutical manufacturer or distributor to a licensed physician, surgeon, dentist, podiatrist, or health facility for the treatment of a human being, or furnished by a pharmaceutical manufacturer or distributor without charge to an institution of higher education for instruction or research, provided that the exemption provided in this paragraph is limited to medicines of a type that can be dispensed only (A) for the treatment of a human being and (B) pursuant to prescriptions issued by persons authorized to prescribe medicines. The exemption provided in this paragraph shall include the materials used to package, and the constituent elements and ingredients used to produce, the medicines described in this paragraph and is intended to preclude any imposition of tax pursuant to Section 6094 or 6095 with respect to those materials, elements, and ingredients.

(b) Medicines as used in this section, means any substance or preparation intended for use by external or internal application to the human body in the diagnosis, cure, mitigation, treatment, or prevention of disease and commonly recognized as a substance or preparation intended for that use. However, medicines does not include any of the following:

(1) Any auditory, prosthetic, ophthalmic, or ocular device or appliance.

(2) Articles that are in the nature of splints, bandages, pads, compresses, supports, dressings, instruments, apparatus, contrivances, appliances, devices, or other mechanical, electronic, optical, or physical equipment or article or the component parts and accessories thereof.

(3) Any alcoholic beverage the manufacture, sale, purchase, possession, or transportation of which is licensed and regulated by the Alcoholic Beverage Control Act (Division 9 (commencing with Section 23000) of the Business and Professions Code).

(c) Notwithstanding subdivision (b), medicines as used in this section means and includes any of the following:

(1) Sutures, whether or not permanently implanted.

(2) Bone screws, bone pins, pacemakers, and other articles, other than dentures, permanently implanted in the human body to assist the functioning of any natural organ, artery, vein, or limb and which remain or dissolve in the body.

(3) (A) Orthotic devices, other than orthodontic devices, designed to be worn on the person of the user as a brace, support, or correction for the body structure, and replacement parts for these devices. However, orthopedic shoes and supportive devices for the foot are not exempt unless they are custom-made biomechanical foot orthoses or are an integral part of a leg brace or artificial leg.

(B) For purposes of this paragraph, custom-made biomechanical foot orthoses means an individually prescribed foot orthosis which is custom fabricated over a neutral or near neutral subtalar joint with a pronated midtarsal joint position positive plaster model of the patient s foot, which model, when the cast is modified to support the osseous position of the forefoot in relationship to the rearfoot, embodies the angular osseous relationships of the anterior and posterior portions of the foot.

(4) Prosthetic devices, and replacement parts for those devices, designed to be worn on or in the person of the user to replace or assist the functioning of a natural part of the human body, other than auditory, ophthalmic, and ocular devices or appliances, and other than dentures, removable or fixed bridges, crowns, caps, inlays, artificial teeth, and other dental prosthetic materials and devices.

(5) Artificial limbs and eyes, or their replacement parts, for human beings.

(6) Programmable drug infusion devices to be worn on or implanted in the human body.

(d) Health facility as used in this section has the meaning ascribed to it in Section 1250 of the Health and Safety Code, and also includes any clinic as defined in Section 1200 of the Health and Safety Code.

(e) Insulin and insulin syringes furnished by a registered pharmacist to a person for treatment of diabetes as directed by a physician shall be deemed to be dispensed on prescription within the meaning of this section.

(f) Orthotic and prosthetic devices, and replacement parts for these devices, furnished pursuant to the written order of a physician or podiatrist, shall be deemed to be dispensed on prescription within the meaning of paragraph (1) of subdivision (a), whether or not the devices are furnished by a registered pharmacist.

(g) Mammary prostheses, and any appliances and related supplies necessary as the result of any surgical procedure by which an artificial opening is created in the human body for the elimination of natural waste, shall be deemed to be dispensed on prescription within the meaning of this section.

(Amended by Stats. 2001, Ch. 706, Sec. 1. Effective October 11, 2001. Operative April 1, 2002, by Sec. 4 of Ch. 706.)



6369.1

There are exempted from the taxes imposed by this part the gross receipts from the sale, and the storage, use or other consumption, in this state of hemodialysis products supplied to a patient on order of a licensed physician and surgeon pursuant to Section 4050.7 or 4227 of the Business and Professions Code and which constitute medicines as defined in Section 6369.

(Added by Stats. 1972, Ch. 1336.)



6369.2

There are exempted from the taxes imposed by this part the gross receipts from the sale of and the storage, use, or other consumption in this state of wheelchairs, crutches, canes, quad canes, white canes used by the legally blind, and walkers, and replacement parts for these devices, when sold to an individual for the personal use of that individual as directed by a physician.

(Amended by Stats. 1992, Ch. 622, Sec. 1. Effective September 14, 1992. Operative January 1, 1993, by Sec. 3 of Ch. 622.)



6369.4

(a) There are exempted from the taxes imposed by this part the gross receipts from the sale, and the storage, use, or other consumption, in this state of items and materials when used to modify a vehicle for physically handicapped persons.

(b) In the case of the sale of a modified vehicle described in subdivision (a) to a disabled person who is eligible to be issued a distinguishing license plate or placard for parking purposes pursuant to Section 22511.5 of the Vehicle Code, there are exempted from the taxes imposed by this part the gross receipts from the sale, and the storage, use, or other consumption attributable to that portion of the vehicle which has been modified for physically handicapped persons.

(Amended by Stats. 1987, Ch. 1471, Sec. 1. Effective September 30, 1987. Operative January 1, 1988, by Sec. 3 of Ch. 1471.)



6369.5

There are exempted from the taxes imposed by this part the gross receipts from the sale, and the storage, use, or other consumption, in this state of any medical oxygen delivery system, including, but not limited to, liquid oxygen containers, high pressure cylinders, and regulators, when sold, leased, or rented to an individual for the personal use of that individual as directed by a physician.

(Amended by Stats. 1984, Ch. 1450, Sec. 1. Effective September 26, 1984.)



6370

(a) This section applies to each of the following:

(1) Nonprofit parent-teacher associations chartered by the California Congress of Parents, Teachers, and Students, Incorporated, and equivalent organizations performing the same type of service for public or private schools and authorized to operate within the school by the governing authority of the school.

(2) Nonprofit parent cooperative nursery schools.

(3) Nonprofit associations commonly called The Friends of the Library, and equivalent organizations performing auxiliary services to any library district, municipal library, or county library in the state, which are authorized to operate within the library by the governing authority of the library.

(b) An organization described in subdivision (a) is a consumer of, and shall not be considered a retailer within the provisions of this part with respect to, tangible personal property which it sells, if the profits are used exclusively in furtherance of the purposes of the organization.

(c) This section shall not be applicable to the state or any of its political subdivisions.

(Amended by Stats. 1987, Ch. 1213, Sec. 1. Effective September 27, 1987. Operative January 1, 1988, by Sec. 3 of Ch. 1213.)



6370.5

(a) This section applies to nonprofit associations and equivalent organizations performing auxiliary services to any city or county museum in the state, which are authorized to operate within the museum by the governing authority of the museum and have held an annual rummage sale for at least five consecutive years immediately preceding the sale referred to in subdivision (b).

(b) An organization described in subdivision (a) is a consumer of, and shall not be considered a retailer within the provisions of this part with respect to, tangible personal property which it sells at an annual rummage sale; provided, the profits are used exclusively in furtherance of the purposes of the organization.

(c) This section shall not be applicable to the state or any of its political subdivisions.

(Added by Stats. 1982, Ch. 1168, Sec. 1.)



6371

(a) There are exempted from the taxes imposed by this part the gross receipts from the sale of, and the storage, use, or other consumption of, medical identification tags furnished by an organization which is exempted from taxes under Section 23701.

(b) For purposes of this section, medical identification tags includes any tag worn by a person for the purpose of alerting other persons that the wearer of the tag has a medical disability or allergic reaction to certain treatments.

(Amended by Stats. 1993, Ch. 88, Sec. 1. Effective January 1, 1994.)



6373

(a) There are exempted from the taxes imposed by this part the gross receipts from the sale of, and the storage, use, or other consumption in this state of tangible personal property the gross receipts of which are received in the form of CalFresh benefits acquired by the purchaser pursuant to the federal Food and Nutrition Act of 2008 (Chapter 51 (commencing with Section 2011) of Title 7 of the United States Code), including subsequent amendments thereto.

(b) When the gross receipts from a sale of tangible personal property are received partly in the form of cash and partly in the form of CalFresh benefits, the amount of the CalFresh benefits shall be attributed first to gross receipts which would have been subject to the taxes imposed by this part if payment were not received in the form of CalFresh benefits.

(c) A retailer shall not add to the sale price of tangible personal property any amount designated as sales tax, use tax, or sales tax reimbursement when the sale is exempt pursuant to this section.

(d) In lieu of separately accounting for gross receipts which are exempt pursuant to this section and taking a deduction on sales tax returns for the exact amount of those gross receipts, the board may provide, for the efficient administration of this part, an alternative method that retailers may use to compute the allowable deduction for the total amount of CalFresh benefits redeemed during the period for which the return is filed, provided that method results in a deduction the amount of which is at least equal to 2 percent of the total amount of CalFresh benefits redeemed.

(e) This section is repealed on the first day of the first calendar month immediately following the effective date of any federal act which repeals those provisions which prohibit the state from participating in the federal Supplemental Nutrition Assistance Program if sales taxes are imposed within the state on purchases made with CalFresh benefits.

(Amended by Stats. 2011, Ch. 227, Sec. 17. Effective January 1, 2012. Repealed conditionally by its own provisions.)



6374

There are exempted from the taxes imposed by this part the gross receipts from the sale of and the storage use or other consumption in this state, of meals and food products for human consumption furnished or served to low-income elderly persons at or below cost by a nonprofit organization or governmental agency under a program funded by this state or the United States for such purposes.

(Added by Stats. 1972, Ch. 877.)



6375

There are exempted from the taxes imposed by this part the gross receipts from the sale of and the storage, use, or other consumption in this state of, tangible personal property made, prepared, assembled, or manufactured by organizations formed and operated for charitable purposes qualifying for the exemption provided by Section 214 known as the welfare exemption, which are engaged in the relief of poverty and distress, and make the sales and donations as a matter of assistance to the purchasers and donees.

(Amended by Stats. 1989, Ch. 1447, Sec. 1. Effective October 2, 1989. Operative January 1, 1990, by Sec. 3 of Ch. 1447.)



6375.5

(a) There are exempted from the taxes imposed by this part the gross receipts from the sale of, and the storage, use, or other consumption in this state of, new children s clothing that is sold to a nonprofit organization for its distribution without charge to elementary schoolchildren.

(b) For purposes of this section, nonprofit organization means an organization that meets all of the following requirements:

(1) Is organized and operated for charitable purposes.

(2) Has exempt status under Section 23701d.

(3) Is engaged in the relief of poverty and distress.

(4) Distributes new children s clothing principally as a matter of assistance to recipients in distressed financial conditions.

(c) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 1) and added by Stats. 2007, Ch. 317, Sec. 2. Effective October 8, 2007. Adding action operative January 1, 2008, by Sec. 4 of Ch. 317. Added section operative January 1, 2014, by its own provisions.)



6376

(a) From December 1, 1989 to December 31, 1990, there are exempted from 5 percent of the taxes imposed by this part, the gross receipts from the sale of and the storage, use, or other consumption in this state of material, fixtures, and supplies if the sale, storage, use or other consumption in this state of the material, fixtures, or supplies are obligated pursuant to an engineering construction project contract or a building construction contract entered into for a fixed price prior to the effective date of this section.

(b) From December 1, 1989 to December 31, 1990, inclusive, there is exempted from 5 percent of the taxes imposed by this part, a lease of tangible personal property which is a continuing sale and purchase of that property for any period of time for which the lessor is obligated to lease the property for an amount fixed by the lease prior to the effective date of this section.

(c) For the purposes of this section, the sale or lease of tangible personal property shall be deemed not to be obligated pursuant to a contract or lease for any period of time for which any party to the contract or lease has the right to terminate the contract or lease upon notice, whether or not that right is exercised.

(Added by Stats. 1989, 1st Ex. Sess., Ch. 14, Sec. 4. Effective November 7, 1989.)



6376.1

(a) On and after July 15, 1991, there is exempted from the taxes imposed by this part an amount equal to an amount that is attributable to a
1/4
percent rate of tax with respect to the following:

(1) The gross receipts from the sale of and the storage, use, or other consumption in this state of the following:

(A) Tangible personal property if the seller is obligated to furnish or the purchaser is obligated to purchase, the property for a fixed price pursuant to a contract entered into prior to July 15, 1991.

(B) Materials and fixtures obligated pursuant to an engineering construction contract or a building construction contract entered into for a fixed price prior to July 15, 1991.

(C) For purposes of this section, tangible personal property shall not be deemed obligated pursuant to a contract for any period of time for which any party to the contract has the right to terminate the contract upon notice, whether or not the right is exercised.

(2) A lease of tangible personal property that is a continuing sale of the property for any period of time for which the lessor is obligated to lease the property for an amount fixed by the lease prior to July 15, 1991. For the purposes of this paragraph, the sale or lease of tangible personal property shall be deemed not to be obligated pursuant to a contract or lease for any period of time for which any party to the contract or lease has the unconditional right to terminate the contract or lease upon notice, whether or not that right is exercised.

(3) The possession of, or the exercise of any right or power over, tangible personal property under a lease that is a continuing purchase of the property for any period of time for which the lessee is obligated to lease the property for an amount fixed by a lease entered into prior to July 15, 1991. For purposes of this paragraph, the storage, use, or other consumption of, or possession of, or exercise of any right or power over, tangible personal property shall be deemed not to be obligated pursuant to a contract or lease for any period of time for which any party to the contract or lease has the unconditional right to terminate the contract or lease upon notice, whether or not the right is exercised.

(b) From July 15, 1991, to the date on which the taxes imposed by Sections 6051.2 and 6201.2 cease to be operative pursuant to subdivision (b) of Section 6051.2 or subdivision (b) of Section 6201.2, there is exempted from the taxes imposed by this part an amount equal to an amount that is attributable to a one-half of 1 percent rate of tax with respect to the following:

(1) The gross receipts from the sale of and the storage, use, or other consumption in this state of the following:

(A) Tangible personal property if the seller is obligated to furnish or the purchaser is obligated to purchase, the property for a fixed price pursuant to a contract entered into prior to July 15, 1991.

(B) Materials and fixtures obligated pursuant to an engineering construction contract or a building construction contract entered into for a fixed price prior to July 15, 1991.

(C) For purposes of this section, tangible personal property shall not be deemed obligated pursuant to a contract for any period of time for which any party to the contract has the right to terminate the contract upon notice, whether or not the right is exercised.

(2) A lease of tangible personal property that is a continuing sale of the property for any period of time for which the lessor is obligated to lease the property for an amount fixed by the lease prior to July 15, 1991. For the purposes of this paragraph, the sale or lease of tangible personal property shall be deemed not to be obligated pursuant to a contract or lease for any period of time for which any party to the contract or lease has the unconditional right to terminate the contract or lease upon notice, whether or not that right is exercised.

(3) The possession of, or the exercise of any right or power over, tangible personal property under a lease that is a continuing purchase of the property for any period of time for which the lessee is obligated to lease the property for an amount fixed by a lease entered into prior to July 15, 1991. For purposes of this paragraph, the storage, use, or other consumption of, or possession of, or exercise of any right or power over, tangible personal property shall be deemed not to be obligated pursuant to a contract or lease for any period of time for which any party to the contract or lease has the unconditional right to terminate the contract or lease upon notice, whether or not the right is exercised.

(c) From July 15, 1991, to the date the taxes imposed by Sections 6051.5 and 6201.5 cease to be operative, there is exempted from the taxes imposed by this part an amount equal to an amount that is attributable to a
1/2
percent rate of tax with respect to the following:

(1) The gross receipts from the sale of and the storage, use, or other consumption in the state of the following:

(A) Tangible personal property if the seller is obligated to furnish or the purchaser is obligated to purchase, the property for a fixed price pursuant to a contract entered into prior to July 15, 1991.

(B) Materials and fixtures obligated pursuant to an engineering construction contract or a building construction contract entered into for a fixed price prior to July 15, 1991.

(C) For purposes of this section, tangible personal property shall not be deemed obligated pursuant to a contract for any period of time for which any party to the contract has the right to terminate the contract upon notice, whether or not the right is exercised.

(2) A lease of tangible personal property that is a continuing sale of the property for any period of time for which the lessor is obligated to lease the property for an amount fixed by the lease prior to July 15, 1991. For the purposes of this paragraph, the sale or lease of tangible personal property shall be deemed not to be obligated pursuant to a contract or lease for any period of time for which any party to the contract or lease has the unconditional right to terminate the contract or lease upon notice, whether or not that right is exercised.

(3) The possession of, or the exercise of any right or power over, tangible personal property under a lease that is a continuing purchase of the property for any period of time for which the lessee is obligated to lease the property for an amount fixed by a lease entered into prior to July 15, 1991. For purposes of this paragraph, the storage, use, or other consumption of, or possession of, or exercise of any right or power over, tangible personal property shall be deemed not to be obligated pursuant to a contract or lease for any period of time for which any party to the contract or lease has the unconditional right to terminate the contract or lease upon notice, whether or not the right is exercised.

(d) On and after July 15, 1991, there is exempted from the taxes imposed by this part an amount equal to the tax imposed by this part on July 14, 1991, with respect to the sale or purchase of any tangible personal property that was exempt prior to the enactment of the act adding this section, with respect to the following:

(1) The gross receipts from the sale of and the storage, use, or other consumption in the state of tangible personal property if the seller is obligated to furnish or the purchaser is obligated to purchase, the property for a fixed price pursuant to a contract entered into prior to July 15, 1991.

(2) A lease of tangible personal property that is a continuing sale of the property for any period of time for which the lessor is obligated to lease the property for an amount fixed by the lease prior to July 15, 1991. For the purposes of this paragraph, the sale or lease of tangible personal property shall be deemed not to be obligated pursuant to a contract or lease for any period of time for which any party to the contract or lease has the unconditional right to terminate the contract or lease upon notice, whether or not that right is exercised.

(3) The possession of, or the exercise of any right or power over, tangible personal property under a lease that is a continuing purchase of the property for any period of time for which the lessee is obligated to lease the property for an amount fixed by a lease entered into prior to July 15, 1991. For purposes of this paragraph, the storage, use, or other consumption of, or possession of, or exercise of any right or power over, tangible personal property shall be deemed not to be obligated pursuant to a contract or lease for any period of time for which any party to the contract or lease has the unconditional right to terminate the contract or lease upon notice, whether or not the right is exercised.

(Amended by Stats. 2006, Ch. 538, Sec. 616. Effective January 1, 2007.)



6376.2

From July 1, 1993, to the date on which the taxes imposed by Sections 6051.6 and 6201.6 cease to be operative, there are exempted from the taxes imposed by this part an amount equal to an amount that is attributable to a
1/2
percent rate of tax with respect to the following:

(a) The gross receipts from the sale of, and the storage, use, or other consumption in this state of, the following:

(1) Tangible personal property, if the seller is obligated to furnish or the purchaser is obligated to purchase the property for a fixed price pursuant to a contract entered into prior to July 1, 1993.

(2) Materials and fixtures obligated pursuant to an engineering construction contract or a building construction contract entered into for a fixed price prior to July 1, 1993.

For purposes of this subdivision, tangible personal property shall not be deemed obligated pursuant to a contract for any period of time for which any party to the contract has the right to terminate the contract upon notice, whether or not the right is exercised.

(b) A lease of tangible personal property that is a continuing sale of the property for any period of time for which the lessor is obligated to lease the property for an amount fixed by the lease prior to July 1, 1993. For purposes of this subdivision, the sale or lease of tangible personal property shall be deemed not to be obligated pursuant to a contract or lease for any period of time for which any party to the contract or lease has the unconditional right to terminate the contract or lease upon notice, whether or not that right is exercised.

(c) The possession of, or the exercise of, any right or power over tangible personal property pursuant to a lease that is a continuing purchase of the property for any period of time for which the lessee is obligated to lease the property for an amount fixed by a lease entered into prior to July 1, 1993. For purposes of this subdivision, the storage, use, or other consumption of, or possession of, or exercise of any right or power over, tangible personal property shall be deemed not to be obligated pursuant to a contract or lease for any period of time for which any party to the contract or lease has the unconditional right to terminate the contract or lease upon notice, whether or not the right is exercised.

(Added by Stats. 1993, Ch. 73, Sec. 5. Effective June 30, 1993.)



6376.5

There are exempted from the taxes imposed by this part the gross receipts from the sale of and the storage, use, or other consumption in this state of meals and food products for human consumption furnished to and consumed by persons 62 years of age or older residing in a condominium and who own equal shares in a common kitchen facility; provided, that the meals and food products are served to such persons on a regular basis.

(Added by Stats. 1980, Ch. 645, Sec. 1. Effective July 20, 1980. Operative January 1, 1981, by Sec. 4 of Ch. 645.)



6377.1

(a) Except as provided in subdivision (e), on or after July 1, 2014, and before July 1, 2022, there are exempted from the taxes imposed by this part the gross receipts from the sale of, and the storage, use, or other consumption in this state of, any of the following:

(1) Qualified tangible personal property purchased for use by a qualified person to be used primarily in any stage of the manufacturing, processing, refining, fabricating, or recycling of tangible personal property, beginning at the point any raw materials are received by the qualified person and introduced into the process and ending at the point at which the manufacturing, processing, refining, fabricating, or recycling has altered tangible personal property to its completed form, including packaging, if required.

(2) Qualified tangible personal property purchased for use by a qualified person to be used primarily in research and development.

(3) Qualified tangible personal property purchased for use by a qualified person to be used primarily to maintain, repair, measure, or test any qualified tangible personal property described in paragraph (1) or (2).

(4) Qualified tangible personal property purchased for use by a contractor purchasing that property for use in the performance of a construction contract for the qualified person, that will use that property as an integral part of the manufacturing, processing, refining, fabricating, or recycling process, or as a research or storage facility for use in connection with those processes.

(b) For purposes of this section:

(1) Fabricating means to make, build, create, produce, or assemble components or tangible personal property to work in a new or different manner.

(2) Manufacturing means the activity of converting or conditioning tangible personal property by changing the form, composition, quality, or character of the property for ultimate sale at retail or use in the manufacturing of a product to be ultimately sold at retail. Manufacturing includes any improvements to tangible personal property that result in a greater service life or greater functionality than that of the original property.

(3) Primarily means 50 percent or more of the time.

(4) Process means the period beginning at the point at which any raw materials are received by the qualified person and introduced into the manufacturing, processing, refining, fabricating, or recycling activity of the qualified person and ending at the point at which the manufacturing, processing, refining, fabricating, or recycling activity of the qualified person has altered tangible personal property to its completed form, including packaging, if required. Raw materials shall be considered to have been introduced into the process when the raw materials are stored on the same premises where the qualified person s manufacturing, processing, refining, fabricating, or recycling activity is conducted. Raw materials that are stored on premises other than where the qualified person s manufacturing, processing, refining, fabricating, or recycling activity is conducted shall not be considered to have been introduced into the manufacturing, processing, refining, fabricating, or recycling process.

(5) Processing means the physical application of the materials and labor necessary to modify or change the characteristics of tangible personal property.

(6) (A) Qualified person means a person that is primarily engaged in those lines of business described in Codes 3111 to 3399, inclusive, 541711, or 541712 of the North American Industry Classification System (NAICS) published by the United States Office of Management and Budget (OMB), 2012 edition.

(B) Notwithstanding subparagraph (A), qualified person shall not include either of the following:

(i) An apportioning trade or business that is required to apportion its business income pursuant to subdivision (b) of Section 25128.

(ii) A trade or business conducted wholly within this state that would be required to apportion its business income pursuant to subdivision (b) of Section 25128 if it were subject to apportionment pursuant to Section 25101.

(7) (A) Qualified tangible personal property includes, but is not limited to, all of the following:

(i) Machinery and equipment, including component parts and contrivances such as belts, shafts, moving parts, and operating structures.

(ii) Equipment or devices used or required to operate, control, regulate, or maintain the machinery, including, but not limited to, computers, data-processing equipment, and computer software, together with all repair and replacement parts with a useful life of one or more years therefor, whether purchased separately or in conjunction with a complete machine and regardless of whether the machine or component parts are assembled by the qualified person or another party.

(iii) Tangible personal property used in pollution control that meets standards established by this state or any local or regional governmental agency within this state.

(iv) Special purpose buildings and foundations used as an integral part of the manufacturing, processing, refining, fabricating, or recycling process, or that constitute a research or storage facility used during those processes. Buildings used solely for warehousing purposes after completion of those processes are not included.

(B) Qualified tangible personal property shall not include any of the following:

(i) Consumables with a useful life of less than one year.

(ii) Furniture, inventory, and equipment used in the extraction process, or equipment used to store finished products that have completed the manufacturing, processing, refining, fabricating, or recycling process.

(iii) Tangible personal property used primarily in administration, general management, or marketing.

(8) Refining means the process of converting a natural resource to an intermediate or finished product.

(9) Research and development means those activities that are described in Section 174 of the Internal Revenue Code or in any regulations thereunder.

(10) Useful life for tangible personal property that is treated as having a useful life of one or more years for state income or franchise tax purposes shall be deemed to have a useful life of one or more years for purposes of this section. Useful life for tangible personal property that is treated as having a useful life of less than one year for state income or franchise tax purposes shall be deemed to have a useful life of less than one year for purposes of this section.

(c) An exemption shall not be allowed under this section unless the purchaser furnishes the retailer with an exemption certificate, completed in accordance with any instructions or regulations as the board may prescribe, and the retailer retains the exemption certificate in its records and furnishes it to the board upon request.

(d) (1) ? Notwithstanding the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200)) and the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251)), the exemption established by this section shall not apply with respect to any tax levied by a county, city, or district pursuant to, or in accordance with, either of those laws.

(2) Notwithstanding subdivision (a), the exemption established by this section shall not apply with respect to any tax levied pursuant to Section 6051.2, 6051.5, 6201.2, or 6201.5, pursuant to Section 35 of Article XIII of the California Constitution, or any tax levied pursuant to Section 6051 or 6201 that is deposited in the State Treasury to the credit of the Local Revenue Fund 2011 pursuant to Section 6051.15 or 6201.15.

(e) (1) The exemption provided by this section shall not apply to either of the following:

(A) Any tangible personal property purchased during any calendar year that exceeds two hundred million dollars ($200,000,000) of purchases of qualified tangible personal property for which an exemption is claimed by a qualified person under this section. For purposes of this subparagraph, in the case of a qualified person that is required to be included in a combined report under Section 25101 or authorized to be included in a combined report under Section 25101.15, the aggregate of all purchases of qualified personal property for which an exemption is claimed pursuant to this section by all persons that are required or authorized to be included in a combined report shall not exceed two hundred million dollars ($200,000,000) in any calendar year.

(B) The sale or storage, use, or other consumption of property that, within one year from the date of purchase, is removed from California, converted from an exempt use under subdivision (a) to some other use not qualifying for exemption, or used in a manner not qualifying for exemption.

(2) If a purchaser certifies in writing to the seller that the tangible personal property purchased without payment of the tax will be used in a manner entitling the seller to regard the gross receipts from the sale as exempt from the sales tax, and the purchase exceeds the two-hundred-million-dollar ($200,000,000) limitation described in subparagraph (A) of paragraph (1), or within one year from the date of purchase, the purchaser removes that property from California, converts that property for use in a manner not qualifying for the exemption, or uses that property in a manner not qualifying for the exemption, the purchaser shall be liable for payment of sales tax, with applicable interest, as if the purchaser were a retailer making a retail sale of the tangible personal property at the time the tangible personal property is so purchased, removed, converted, or used, and the cost of the tangible personal property to the purchaser shall be deemed the gross receipts from that retail sale.

(f) This section shall apply to leases of qualified tangible personal property classified as continuing sales and continuing purchases in accordance with Sections 6006.1 and 6010.1. The exemption established by this section shall apply to the rentals payable pursuant to the lease, provided the lessee is a qualified person and the tangible personal property is used in an activity described in subdivision (a).

(g) (1) Upon the effective date of this section, the Department of Finance shall estimate the total dollar amount of exemptions that will be taken for each calendar year, or any portion thereof, for which this section provides an exemption.

(2) No later than each March 1 next following a calendar year for which this section provides an exemption, the board shall provide to the Joint Legislative Budget Committee a report of the total dollar amount of exemptions taken under this section for the immediately preceding calendar year. The report shall compare the total dollar amount of exemptions taken under this section for that calendar year with the department s estimate for that same calendar year. If that total dollar amount taken is less than the estimate for that calendar year, the report shall identify options for increasing exemptions taken so as to meet estimated amounts.

(h) This section is repealed on January 1, 2023.

(Amended (as added by Stats. 2013, Ch. 69) by Stats. 2013, Ch. 70, Sec. 1. Effective July 11, 2013. Conditionally inoperative (upon a specified judicial determination) as provided by Stats. 2013, Ch. 69, Sec. 47.)



6378

(a) There are exempted from the taxes imposed by this part the gross receipts from the sale of, and the storage, use, or other consumption in this state of, any of the following:

(1) Tangible personal property purchased for use by a qualified person to be used primarily in teleproduction or other postproduction services.

(2) Tangible personal property purchased for use by a qualified person to be used primarily to maintain, repair, measure, or test any property described in paragraph (1).

(b) This exemption shall not apply to any tangible personal property that is used primarily in administration, general management, or marketing.

(c) For purposes of this section:

(1) Primarily means tangible personal property used 50 percent or more of the time in an activity described in subdivision (a).

(2) Qualified person means any person that is primarily engaged in teleproduction or other postproduction activities that are described in Code 512191 of the North American Industry Classification System Manual published by the United States Office of Management and Budget, 1997 edition.

(3) Teleproduction or other postproduction services means services for film or video that include editing, film and video transfers, transcoding, dubbing, subtitling, credits, close captioning, audio production, special effects (visual or sound), graphics, or animation.

(4) Tangible personal property includes, but is not limited to, all of the following:

(A) Machinery and equipment, including component parts.

(B) All equipment or devices used or required to operate, control, regulate, or maintain the machinery, including, without limitation, computers, data processing equipment, and computer software, together with all repair and replacement parts with a useful life of one or more years, whether purchased separately or in conjunction with a complete machine and regardless of whether the machine or component parts are assembled by the taxpayers or another party.

(5) Tangible personal property does not include furniture, inventory, or equipment used to store products.

(d) No exemption shall be allowed under this section unless the purchaser furnishes the retailer with an exemption certificate, completed in accordance with any instructions or regulations as the board may prescribe, and the retailer subsequently furnishes the board with a copy of the exemption certificate. The exemption certificate shall contain the sales price of the machinery and equipment that is exempt pursuant to subdivision (a).

(e) (1) Notwithstanding any provision of the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200)) or the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251)), the exemption established by the section shall not apply with respect to any tax levied by a county, city, or district pursuant to, or in accordance with, either of these laws.

(2) The exemption established by this section shall not apply with respect to any tax levied pursuant to Sections 6051.2 and 6201.2, or pursuant to Section 35 of Article XIII of the California Constitution.

(3) The exemption established by this section shall not apply to any sale or use of property that, within one year from the date of purchase, is either removed from California or converted from an exempt use under subdivision (a) to some other use not qualifying for the exemption.

(f) If a purchaser certifies in writing to the seller that the property purchased without payment of the tax will be used in a manner entitling the seller to regard the gross receipts from the sale as exempt from the sales tax, and within one year from the date of purchase, the purchaser (1) removes that property outside California, (2) converts that property for use in a manner not qualifying for the exemption, or (3) uses that property in a manner not qualifying for the exemption, the purchaser shall be liable for payment of sales tax, with applicable interest, as if the purchaser were a retailer making a retail sale of the property at the time the property is so removed, converted, or used, and the sales price of the property to the purchaser shall be deemed the gross receipts from that retail sale.

(Added by Stats. 1998, Ch. 323, Sec. 6. Effective August 20, 1998. Operative January 1, 1999, by Sec. 35 of Ch. 323.)



6379

There are exempted from the taxes imposed by this part the gross receipts from the sale of, and the storage, use, or other consumption in this state of any used mobilehome, as defined in Section 18014 of the Health and Safety Code, which is subject to property tax pursuant to Part 13 (commencing with Section 5800) of Division 1, or any used floating home, defined and subject to tax pursuant to Section 229.

(Amended by Stats. 1986, Ch. 308, Sec. 14.)



6379.5

There are exempted from the taxes imposed by this part the gross receipts from the sale of, and the storage, use, or other consumption in this state of catalogs, letters, circulars, brochures, and pamphlets consisting substantially of printed sales messages for goods and services printed to the special order of the purchaser and mailed or delivered by the seller, the seller s agent, or a mailing house, acting as the agent for the purchaser, through the United States Postal Service or by common carrier to any other person at no cost to that person who becomes the owner thereof.

(Added by Stats. 1986, Ch. 1515, Sec. 1. Effective September 30, 1986. Operative January 1, 1987, by Sec. 4 of Ch. 1515.)



6379.8

(a) There are exempted from the taxes imposed by this part the gross receipts from the sale of, and the storage, use, or other consumption in this state of, mailing lists, if the contract regarding that mailing list restricts the purchaser to a single use of the mailing list.

(b) For purposes of this section, mailing list means a written or printed list, series, set, group, or aggregation of names and addresses of, and occasionally, other information concerning persons, including, but not limited to, potential customers or donors, that is intended for use in circulating material by mail. A mailing list may be in the form of a manuscript list, directory, Cheshire tape, Dick tape, gummed labels, index cards, or other similar means of communication. Mailing list also includes a magnetic tape or similar device used to produce written or printed names and addresses by electronic or mechanical means.

(Added by Stats. 1993, Ch. 498, Sec. 1. Effective September 27, 1993. Operative January 1, 1994, by Sec. 3 of Ch. 498.)



6380

(a) There are exempted from the taxes imposed by this part the gross receipts from the sale of, and the storage, use, or other consumption in this state of, qualified property for use in space flight.

(b) For purposes of this section:

(1) Qualified property means any of the following:

(A) Tangible personal property that has space flight capability, including, but not limited to, an orbital space facility, space propulsion system, space vehicle, satellite, or space station of any kind, and any component thereof.

(B) Tangible personal property to be placed or used aboard any facility, system, vehicle, satellite, or station described in subparagraph (A), regardless of whether that property is to be ultimately returned to this state for subsequent use, storage, or other consumption.

(C) Fuel of a quality that is not adaptable for use in ordinary motor vehicles, but is produced, sold, and used exclusively for space flight.

(2) Space flight means any flight designed for suborbital, orbital, or interplanetary travel by a space vehicle, satellite, space facility, or space station of any kind.

(c) The exemption established by this section shall not be denied by reason of a failure, postponement, or cancellation of a launch of a space vehicle, satellite, space facility, or space station of any kind, or the destruction of any launch vehicle or any component thereof, but the exemption shall not apply to any material that is not intended to be launched into space.

(Amended by Stats. 1998, Ch. 323, Sec. 7. Effective August 20, 1998. Operative January 1, 1999, by Sec. 35 of Ch. 323.)






ARTICLE 2. Exemptions From Sales Tax

6381

There are exempted from the computation of the amount of the sales tax the gross receipts from the sale of any tangible personal property to:

(a) The United States, its unincorporated agencies and instrumentalities;

(b) Any incorporated agency or instrumentality of the United States wholly owned by the United States or by a corporation wholly owned by the United States;

(c) The American National Red Cross, its chapters and branches.

(Amended by Stats. 1986, Ch. 308, Sec. 15.)



6384

Notwithstanding any other provision of law the tax imposed under this part shall apply to the gross receipts from the sale of any tangible personal property to contractors purchasing such property either as the agents of the United States or for their own account and subsequent resale to the United States for use in the performance of contracts with the United States for the construction of improvements on or to real property in this State.

(Amended by Stats. 1955, Ch. 795.)



6385

(a) There are exempted from the computation of the amount of the sales tax the gross receipts from the sale of tangible personal property, other than fuel and petroleum products, to a common carrier, shipped by the seller via the purchasing carrier s facilities under a bill of lading whether the freight is paid in advance, or the shipment is made freight charges collect, to a point outside this state and the property is actually transported to the out-of-state destination for use by the carrier in the conduct of its business as a common carrier.

(b) There are exempted from the computation of the amount of the sales tax the gross receipts from the sale of tangible personal property, other than aircraft fuel and petroleum products, purchased by a foreign air carrier and transported by the foreign air carrier s facilities to a foreign destination for use by the air carrier in the conduct of its business as a common carrier by air of persons or property. To qualify for this exemption, the foreign air carrier shall furnish to the seller a certificate in writing that the property shall be transported and used in the manner required in this subdivision. The certificate shall be substantially in the form prescribed by the board. A seller is not liable for the sales tax if the seller accepts the certificate in good faith. If the seller does not have the certificate at the time the board requests the seller to submit the certificate to the board, the seller shall be given a reasonable time to request the foreign air carrier to provide the seller with the certificate. The foreign air carrier shall maintain records in this state, such as a copy of a bill of lading, an air waybill, or cargo manifest, documenting its transportation of the tangible personal property to a foreign destination.

(c) There are exempted from the computation of the amount of the sales tax the gross receipts from the sale of fuel and petroleum products to a water common carrier, for immediate shipment outside this state for consumption in the conduct of its business as a common carrier after the first out-of-state destination. To qualify for the exemption the common carrier shall furnish to the seller an exemption certificate in writing stating the quantity of fuel and petroleum products claimed as exempt which is to be consumed after reaching the first out-of-state destination. That certificate shall bear the purchaser s valid seller s permit number or valid fuel exemption registration number and shall be substantially in the form prescribed by the board. Acceptance in good faith of that certificate shall relieve the seller from liability for the sales tax.

(d) First out-of-state destination, as used in this section, means the first point reached outside this state by a common carrier in the conduct of its business as a common carrier at which cargo or passengers are loaded or discharged, cargo containers are added or removed, fuel is transferred, or docking fees are charged. First out-of-state destination, as used in this section, also includes the entry point of the Panama Canal when the carrier is only transiting the canal in the conduct of its business as a common carrier.

(e) Common carrier, as used in this section, with respect to water transportation, shall be deemed to include any vessel engaged, for compensation, in transporting persons or property in interstate or foreign commerce.

(f) Foreign air carrier, as used in this section, means a foreign air carrier as defined in Section 40102 of Title 49 of the United States Code.

(g) Immediate shipment, as used in this section, means that the delivery of the fuel and petroleum products by the seller is directly into a ship for transportation outside this state and not for storage by the purchaser or any third party.

(h) Any common carrier claiming exemption under subdivision (c) who is not required to hold a valid seller s permit shall be required to register with the board and obtain a fuel exemption registration number and shall be required to file returns as the board may prescribe if either the board notifies the carrier that returns must be filed or the carrier is liable for taxes based upon consumption of fuel erroneously claimed as exempt under this section. A common carrier required to hold a fuel exemption registration number shall be subject to all applicable provisions of this part, Part 1.5 (commencing with Section 7200), and Part 1.6 (commencing with Section 7251).

(i) A common carrier claiming an exemption under subdivision (c), upon request, shall make available to the board records, including, but not limited to, a copy of a log abstract or a cargo manifest, documenting its transportation of the fuel or petroleum product to an out-of-state destination and the amount claimed as exempt. If the carrier fails to provide these records upon request, the board may revoke the carrier s fuel exemption registration number.

(j) The board may require any carrier claiming an exemption under this section and required to obtain a fuel exemption registration number to place with it that security as the board may determine pursuant to Section 6701.

(k) Pursuant to subdivisions (a), (b), and (c), any use of the property by the purchasing carrier, other than that incident to the delivery of the property to the carrier and the transportation of the property by the carrier to the first out-of-state destination and subsequent use in the conduct of its business as a common carrier, or a failure of the carrier to document its transporting the property to the first out-of-state destination, shall subject the carrier to liability for payment of sales tax as if it were a retailer making a retail sale of the property at the time of that use or failure, and the sales price of the property to it shall be deemed to be the gross receipts from the retail sale.

(l) This section shall remain in effect only until January 1, 2024, and as of that date is repealed.

(Amended (as added by Stats. 2003, Ch. 712, Sec. 3) by Stats. 2012, Ch. 293, Sec. 1. Effective September 11, 2012. Repealed as of January 1, 2024, by its own provisions. See later operative version, as amended by Sec. 2 of Ch. 293.)



6385

(a) There are exempted from the computation of the amount of the sales tax the gross receipts from the sale of tangible personal property, other than fuel and petroleum products, to a common carrier, shipped by the seller via the purchasing carrier s facilities under a bill of lading whether the freight is paid in advance, or the shipment is made freight charges collect, to a point outside this state and the property is actually transported to the out-of-state destination for use by the carrier in the conduct of its business as a common carrier.

(b) There are exempted from the computation of the amount of the sales tax the gross receipts from the sale of tangible personal property, other than aircraft fuel and petroleum products, purchased by a foreign air carrier and transported by the foreign air carrier s facilities to a foreign destination for use by the air carrier in the conduct of its business as a common carrier by air of persons or property. To qualify for this exemption, the foreign air carrier shall furnish to the seller a certificate in writing that the property shall be transported and used in the manner required in this subdivision. The certificate shall be substantially in the form prescribed by the board. A seller is not liable for the sales tax if the seller accepts the certificate in good faith. If the seller does not have the certificate at the time the board requests the seller to submit the certificate to the board, the seller shall be given a reasonable time to request the foreign air carrier to provide the seller with the certificate. The foreign air carrier shall maintain records in this state, such as a copy of a bill of lading, an air waybill, or cargo manifest, documenting its transportation of the tangible personal property to a foreign destination.

(c) Common carrier, as used in this section, with respect to water transportation, shall be deemed to include any vessel engaged, for compensation, in transporting persons or property in interstate or foreign commerce.

(d) Foreign air carrier, as used in this section, means a foreign air carrier as defined in Section 40102 of Title 49 of the United States Code.

(e) Pursuant to subdivisions (a) and (b), any use of the property by the purchasing carrier, other than that incident to the delivery of the property to the carrier and the transportation of the property by the carrier to an out-of-state destination and subsequent use in the conduct of its business as a common carrier, or a failure of the carrier to document its transporting the property to an out-of-state destination, shall subject the carrier to liability for payment of sales tax as if it were a retailer making a retail sale of the property at the time of that use or failure, and the sales price of the property to it shall be deemed to be the gross receipts from the retail sale.

(f) This section shall become operative on January 1, 2024.

(Amended (as added by Stats. 2003, Ch. 712, Sec. 4) by Stats. 2012, Ch. 293, Sec. 2. Effective September 11, 2012. Section operative January 1, 2024, by its own provisions.)



6386

There are exempted from the computation of the amount of the sales tax the gross receipts from the sale in this state of tangible personal property to a holder of a valid seller s permit issued under Section 6067 when the property is used by the purchaser outside of this state in his performance of a contract to improve real property and, as a result of such use, is incorporated into and becomes a part of real property located outside of this state. This exemption shall apply only if the purchaser certifies in writing to the seller, in such form as the board may prescribe, that the property will be used in a manner and for a purpose herein specified.

(Amended by Stats. 1970, Ch. 547.)



6387

There are exempted from the computation of the amount of the sales tax the gross receipts from sales of tangible personal property purchased for use solely outside this State and delivered to a forwarding agent, export packer, or other person engaged in the business of preparing goods for export or arranging for their exportation, and actually delivered to a port outside the continental limits of the United States prior to making any use thereof.

(Added by Stats. 1955, Ch. 1505.)



6388

Where a new or remanufactured truck, truck tractor, semitrailer, or trailer, any of which has an unladen weight of 6,000 pounds or more, or a new or remanufactured trailer coach or a new or remanufactured auxiliary dolly, is purchased from a dealer located outside this state for use without this state and is delivered by the manufacturer or remanufacturer to the purchaser within this state, and the purchaser drives or moves the vehicle from the manufacturer s or remanufacturer s place of business in this state to any point outside this state within 30 days from and after the date of the delivery, there are exempted from the taxes imposed by this part the gross receipts from the sale of and the storage, use or other consumption of the vehicle within the state, if the purchaser furnishes the following to the manufacturer or remanufacturer:

(a) Written evidence of an out-of-state registration for the vehicle.

(b) The purchaser s affidavit attesting that he or she is not a resident of California and that he or she purchased the vehicle from a dealer at a specified location without the state for use outside this state.

(c) The purchaser s affidavit that the vehicle has been moved or driven to a point outside this state within 30 days of the date of the delivery of the vehicle to him or her.

(Amended by Stats. 1983, Ch. 1286, Sec. 5.)



6388.3

The State Board of Equalization shall prepare and distribute a standard form or forms for the purchaser affidavit required by Sections 6388 and 6388.5.

(Added by Stats. 1985, Ch. 1152, Sec. 1.)



6388.5

Notwithstanding Section 6388, whenever a new or remanufactured trailer or semitrailer with an unladen weight of 6,000 pounds or more that has been manufactured or remanufactured outside this state is purchased for use without this state and is delivered by the manufacturer, remanufacturer, or dealer to the purchaser within this state, and the purchaser drives or moves the vehicle to any point outside this state within 30 days from and after the date of delivery, or whenever a new or remanufactured trailer or semitrailer with an unladen weight of 6,000 pounds or more that has been manufactured or remanufactured in this state is purchased for use without this state and is delivered by the manufacturer, remanufacturer, or dealer to the purchaser within this state, and the purchaser drives or moves the vehicle to any point outside this state within 75 days from and after the date of delivery, there are exempted from the taxes imposed by Part 1 (commencing with Section 6001), Part 1.5 (commencing with Section 7200), and Part 1.6 (commencing with Section 7251) the gross receipts from the sale of and the storage, use, or other consumption of the vehicle within the state, if the purchaser or the purchaser s agent furnishes the following to the manufacturer, remanufacturer, or dealer:

(a) (1) Written evidence of an out-of-state license and registration for the vehicle.

(2) In cases where the vehicle is subject to the permanent trailer identification plate program under Section 5014.1 of the Vehicle Code and is used exclusively in interstate or foreign commerce, or both, written evidence of the purchaser s or lessee s United States Department of Transportation number or Single State Registration System filing may be substituted for the written evidence described in paragraph (1).

(b) The purchaser s affidavit attesting that he or she purchased the vehicle from a dealer at a specified location for use exclusively outside this state, or exclusively in interstate or foreign commerce, or both.

(c) The purchaser s affidavit that the vehicle has been moved or driven to a point outside this state within the appropriate period of either 30 days or 75 days of the date of the delivery of the vehicle to him or her.

(Amended by Stats. 2001, Ch. 826, Sec. 2.5. Effective January 1, 2002.)



6390

There are exempted from the computation of the amount of the sales tax the rentals payable under a lease of tangible personal property (a) when such rentals are required to be included in the measure of the use tax or (b) when such property is situated outside this state.

(Added by Stats. 1965, 1st Ex. Sess., Ch. 2.)



6391

There are exempted from the computation of the amount of the sales tax the rentals payable under a lease of tangible personal property for any period of time for which the lessor is obligated to lease the property for an amount fixed by the lease prior to August 1, 1965, and the lessor did not elect under Sections 6094 or 6244 to pay use tax measured by the amount of the rental charge. The lessor shall be deemed not to be obligated for any period of time for which he has the unconditional right to terminate the lease upon notice, whether or not the right is exercised.

(Amended by Stats. 1967, Ch. 832.)



6396

There are exempted from the computation of the amount of the sales tax the gross receipts from the sale of tangible personal property which, pursuant to the contract of sale, is required to be shipped and is shipped to a point outside this state by the retailer by means of: (a) facilities operated by the retailer, or (b) delivery by the retailer to a carrier, customs broker or forwarding agent, whether hired by the purchaser or not, for shipment to such out-of-state point.

For purposes of this section, the term carrier shall mean a person or firm engaged in the business of transporting for compensation tangible personal property owned by other persons, and includes both common and contract carriers. The term forwarding agent shall mean a person or firm engaged in the business of preparing property for shipment or arranging for its shipment.

(Added by Stats. 1970, Ch. 1457.)






ARTICLE 3. Exemptions From Use Tax

6401

The storage, use, or other consumption in this state of property, the gross receipts from the sale of which the purchaser establishes to the satisfaction of the board were included in the measure of the sales tax, is exempted from the use tax; provided, however, that this exemption does not extend to the possession of, or the exercise of any right or power over, tangible personal property by a lessee under a lease.

(Amended by Stats. 1978, Ch. 1211.)



6402

The storage, use or other consumption in this State of property purchased from any unincorporated agency or instrumentality of the United States, except (a) any property reported to the Surplus Property Board of the United States, or to any agency succeeding to the functions of that board, as surplus property by any owning agency and (b) any property included in any contractor inventory, is exempted from the use tax.

Surplus property, owning agency, and contractor inventory as used in this section have the meanings ascribed to them in that act of the Congress of the United States known as the Surplus Property Act of 1944.

(Amended by Stats. 1947, Ch. 854.)



6403

The storage, use, or other consumption in this state of property donated by any seller to any organization described in Section 170(b)(1)(A) of the Internal Revenue Code and located in California, is exempt from the use tax. A museum shall not be a qualifying donee organization under this section unless the museum is a nonprofit museum described in subdivision (c) of Section 6366.4, and uses the donated property exclusively for display purposes within a museum.

(Amended by Stats. 1989, Ch. 1387, Sec. 1. Effective October 2, 1989.)



6404

(a) The loan by any retailer of any tangible personal property to any school district for an educational program conducted by the district is exempt from the use tax.

(b) The loan by any retailer of any motor vehicle to the University of California or to the California State University for the exclusive use in an approved driver education teacher preparation certification program conducted by the university or the state university is exempt from the use tax.

(c) The loan by any retailer of a motor vehicle to be used exclusively for driver training in an accredited private or parochial secondary school in a driver education and training program approved by the State Department of Education as a regularly conducted course of study is exempt from the use tax.

(d) The loan by any retailer of any motor vehicle to a veterans hospital or such other nonprofit facility or institution to provide instruction in the operation of specially equipped motor vehicles to disabled veterans is exempt from the use tax.

(e) If the retailer makes any other use of the property except retention, demonstration, or display while holding it for sale in the regular course of business, the use is taxable to the retailer under Chapter 3 (commencing with Section 6201) as of the time the property is first so used, and the sales price of the property to the retailer is the measure of the tax.

(Amended by Stats. 1983, Ch. 143, Sec. 215.)



6405

Notwithstanding Section 6246, the storage, use, or other consumption in this state of the first eight hundred dollars ($800) of tangible personal property purchased in a foreign country by an individual from a retailer and personally hand-carried into this state from the foreign country within any 30-day period is exempt from the use tax. This section shall not apply to property sent or shipped to this state.

(Amended by Stats. 2007, Ch. 342, Sec. 1. Effective January 1, 2008.)



6406

A credit shall be allowed against, but shall not exceed, the taxes imposed on any person by Chapter 3 (commencing with Section 6201) of this part, by any ordinance enacted pursuant to Part 1.5 (commencing with Section 7200), by any ordinance enacted pursuant to Part 1.6 (commencing with Section 7251), and by any ordinance enacted pursuant to Article 2 (commencing with Section 37021) of Part 17 of this division by reason of the storage, use, or other consumption of tangible personal property in this state to the extent that the person has paid a retail sales or use tax, or reimbursement therefor, imposed with respect to that property by any other state, political subdivision thereof, or the District of Columbia prior to the storage, use, or other consumption of that property in this state. The credit shall be apportioned to the taxes against which it is allowed in proportion to the amounts of those taxes.

A credit, otherwise permitted by the foregoing provisions of this section, shall not be allowed against taxes which are measured by periodic payments made under a lease, to the extent that the taxes imposed by any other state, political subdivision thereof, or the District of Columbia were also measured by periodic payments made under a lease for a period prior to the storage, use, or other consumption of the property in this state.

(Amended by Stats. 1969, Ch. 24.)



6407

The possession of, or the exercise of any right or power over, tangible personal property under a lease of such property is exempt from the use tax for any period of time for which the lessee is obligated to lease the property for an amount fixed by the lease prior to August 1, 1965. The lessee shall be deemed not to be obligated for any period of time for which he has the unconditional right to terminate the lease upon notice, whether or not the right is exercised.

(Added by Stats. 1967, Ch. 832.)



6408

The storage, use, or other consumption in this state of medical health information literature purchased by any organization formed and operated for charitable purposes which qualifies for the exemption provided by Section 214 (known as the welfare exemption ), which is engaged in the dissemination of medical health information, is exempted from the use tax; provided, however, that such purchases are made from a national office, or another branch of that national office, of the same organization.

(Added by Stats. 1978, Ch. 26.)



6409

The storage, use, or other consumption in this state of health and safety educational materials and insignia routinely sold in connection with health and safety and first aid classes, purchased or sold by any national organization formed and operated for charitable purposes which qualifies for the exemption provided by Section 214 (known as the welfare exemption ), which is engaged in the dissemination of health and safety information, is exempted from the use tax; provided, however, that such purchases are made from a national office or another branch or chapter of such national office of the same organization.

(Added by Stats. 1978, Ch. 26.)



6410

The storage, use, or other consumption in this state of new or used trailers or semitrailers which involves the moving or operation laden of those trailers or semitrailers in accordance with a one-trip permit issued pursuant to Section 4003.5 of the Vehicle Code is exempted from the use tax.

(Added by Stats. 1986, Ch. 715, Sec. 1. Effective September 15, 1986. Operative January 1, 1987, by Sec. 3 of Ch. 715.)



6411

(a) The storage, use, or other consumption in this state of tangible personal property becoming a component part of any railroad equipment in the course of repairing, cleaning, altering, or improving that railroad equipment outside of this state, and charges made for labor and services rendered with respect to that repairing, cleaning, altering, or improving, are exempt from the use tax.

(b) For purposes of this section, railroad equipment includes locomotives, freight and passenger cars, maintenance of way equipment, and any other equipment riding on flanged wheels and owned or used by a common carrier engaged in interstate or foreign commerce, or by any person for the purpose of leasing that equipment to a common carrier engaged in interstate or foreign commerce.

(Added by Stats. 1996, Ch. 550, Sec. 1. Effective September 16, 1996.)



6412

(a) The storage, use, or other consumption in this state of qualified tangible personal property purchased by a qualified service member or a qualified service member s spouse or registered domestic partner while outside the state and prior to the report date on official orders transferring the qualified service member to this state is exempt from use tax.

(b) For purposes of this section, all of the following shall apply:

(1) Qualified service member means a member of the Armed Forces of the United States on active duty, a member of reserve components of the Armed Forces of the United States on active duty, or a member of the National Guard on active duty.

(2) Qualified tangible personal property means tangible personal property other than a vehicle, vessel, or aircraft.

(3) Registered domestic partner means a person that meets the requirements of Section 297 of the Family Code, and includes a person in a union recognized as a valid domestic partnership as provided in Section 299.2 of the Family Code.

(c) This section shall remain in effect only until January 1, 2019, and as of that date is repealed.

(Added by Stats. 2013, Ch. 687, Sec. 1. Effective October 10, 2013. Operative April 1, 2014, pursuant to Sec. 3 of Ch. 687. Repealed as of January 1, 2019, by its own provisions.)






ARTICLE 4. Exemption Certificates

6421

(a) If a purchaser certifies in writing to a seller that the property purchased will be used in a manner or for a purpose entitling the seller to regard the gross receipts from the sale as exempted by this chapter from the computation of the amount of the sales tax, and uses the property in some other manner or for some other purpose, the purchaser shall be liable for payment of sales tax as if he were a retailer making a retail sale of the property at the time of such use, and the cost of the property to him shall be deemed the gross receipts from such retail sale. The certificate shall relieve the seller from liability for the sales tax only if it is taken in good faith.

(b) For purposes of this section, use is the same as defined in Section 6009 without the exclusion defined in Section 6009.1.

(Amended by Stats. 1989, Ch. 654, Sec. 4.)



6422.1

The board may provide for exemption certificates and other tax clearance certificates to be issued by it or by retailers selling vehicles as defined in Article 1 (commencing with Section 6271) of Chapter 3.5, commercial coaches as defined in Section 18001.8 of the Health and Safety Code or mobilehomes as defined by Section 18008 of the Health and Safety Code. The certificates shall be used to allow a completion of registration of a vehicle by the Department of Motor Vehicles or a commercial coach or mobilehome by the Department of Housing and Community Development. The certificates may indicate that the board finds that no use tax is due or is likely to become due with respect to the storage, use, or other consumption of the vehicle, commercial coach, or mobilehome, or that the tax has been paid or is to be paid in a manner not requiring the withholding of a registration or transfer of registration. The certificates shall be in such form as the board may prescribe and shall be executed, issued and accepted for clearance of registration on such conditions as the board may prescribe. The issuance, alteration, forgery, or use of any such certificate in a manner contrary to the requirements of the board constitutes a misdemeanor.

(Amended by Stats. 1984, Ch. 144, Sec. 190.)



6423

(a) A purchaser certifying under subparagraph (B) of paragraph (4) of subdivision (c) of Section 6011 or subparagraph (B) of paragraph (4) of subdivision (c) of Section 6012 that he or she is entitled to either a direct refund or credit against his or her income tax for the federal excise tax paid shall do so in a form prescribed by the board.

(b) If the purchaser provides the certificate referred to in subdivision (a) and uses the fuel in a manner that does not entitle the purchaser to a direct refund or credit against his or her income tax for the federal excise tax paid or if the purchaser does not receive such a refund or credit, the purchaser shall be liable for sales or use tax measured by the amount of federal excise tax paid to the extent the seller has not remitted sales or use tax measured by that amount. The certificate shall relieve the seller from liability for any sales or use tax due only if it is taken in good faith.

(c) Any person, including any officer or employee of a corporation, who certifies under subparagraph (B) of paragraph (4) of subdivision (c) of Section 6011 or subparagraph (B) of paragraph (4) of subdivision (c) of Section 6012 that he or she is entitled to either a direct refund or credit against his or her income tax for the federal excise tax paid on fuel when that person knows at the time of purchase that he or she shall not be entitled to the refund or credit is liable to the state for the amount of sales or use tax that would be due if he or she had not so certified. In addition to the tax, interest, and other penalties, the person shall be liable to the state for a penalty of 10 percent of the tax or five hundred dollars ($500), whichever is greater, for purchases made for personal gain or to evade payment of taxes.

(d) Any person, including any officer or employee of a corporation, who, for the purpose of evading payment to the seller of a portion of the tax applicable to the transaction, certifies under subparagraph (B) of paragraph (4) of subdivision (c) of Section 6011 or subparagraph (B) of paragraph (4) of subdivision (c) of Section 6012 that he or she is entitled to either a direct refund or credit against his or her income tax for the federal excise tax paid on fuel when that person knows at the time of purchase that he or she is not entitled to such a refund or credit is guilty of a misdemeanor punishable as provided in Section 7153.

(Amended by Stats. 1989, Ch. 654, Sec. 5.)









CHAPTER 5. Determinations

ARTICLE 1. Returns and Payments

6451

The taxes imposed by this part are due and payable to the board quarterly on or before the last day of the month next succeeding each quarterly period.

(Amended by Stats. 1947, Ch. 567.)



6452

(a) On or before the last day of the month following each quarterly period of three months, a return for the preceding quarterly period shall be filed with the board in the form as prescribed by the board, which may include, but not be limited to, electronic media. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(b) For purposes of the sales tax, a return shall be filed by every seller and also by every person who is liable for the sales tax under this part. For purposes of the use tax, a return shall be filed by every retailer engaged in business in this state and by every person purchasing tangible personal property, the storage, use, or other consumption of which is subject to the use tax, who has not paid the use tax due to a retailer required to collect the tax.

(c) Any retailer or other person who fails or refuses to furnish any return required to be made, or who fails or refuses to furnish a supplemental return or other data required by the board, is guilty of a misdemeanor punishable as provided in Section 7153.

(Amended by Stats. 2000, Ch. 923, Sec. 4. Effective January 1, 2001.)



6452.1

(a) Notwithstanding Section 6451, every person that purchases tangible personal property, the storage, use, or other consumption of which is subject to qualified use tax, as defined in subdivision (d), that is otherwise required to report and remit that tax pursuant to this part, may elect to report and remit qualified use tax on an acceptable tax return.

(b) (1) A person that reports qualified use tax on an acceptable tax return is deemed to have made the election authorized by this section.

(2) (A) In the case of a married individual filing a separate California personal income tax return, an election may be made to report either one-half of the qualified use tax or the entire qualified use tax on his or her separate California personal income tax return.

(B) If an individual elects to report one-half of the qualified use tax, that election will not be binding with respect to the remaining one-half of the qualified use tax owed by that individual and that individual s spouse.

(c) An election to report qualified use tax on an acceptable tax return shall be irrevocable. An acceptable tax return that contains use tax shall be considered a tax return for purposes of this part.

(d) For purposes of this section:

(1) Acceptable tax return means a timely filed original return that is filed pursuant to Article 1 (commencing with Section 18501), Article 2 (commencing with Section 18601), Section 18633, Section 18633.5 of Chapter 2 (commencing with Section 18501) of Part 10.2, or Article 3 (commencing with Section 23771) of Chapter 4 of Part 11.

(2) (A) Except as provided in subparagraph (B), qualified use tax means either of the following:

(i) For one or more single nonbusiness purchases of individual items of tangible personal property each with a sales price of less than one thousand dollars ($1,000), either of the following:

(I) The use tax imposed under this part, Article XIII of the California Constitution, in conformity with the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200)), or in accordance with the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251)) that has not been paid to a retailer holding a seller s permit or certificate of registration-use tax.

(II) The estimated amount of use tax as calculated by the board. The board shall annually calculate the estimated amount of use tax due according to a person s adjusted gross income and by July 30 of each calendar year make available to Franchise Tax Board such amounts in the form of a use tax table as part of the accompanying instructions of the acceptable tax return.

(ii) For one or more single nonbusiness purchases of individual items of tangible personal property each with a sales price of one thousand dollars ($1,000) or more, or for any tangible personal property purchased for use in a trade or business, the amount of use tax imposed under this part, Article XIII of the California Constitution, the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200)), or the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251)) that has not been paid to a retailer holding a seller s permit or certificate of registration-use tax.

(B) Qualified use tax does not include:

(i) Use tax imposed on the storage, use, or other consumption of a mobilehome or a commercial coach that is required to be registered annually pursuant to the Health and Safety Code or use tax imposed on the storage, use, or other consumption of a vehicle subject to identification under Division 16.5 (commencing with Section 38000) of the Vehicle Code, or a vehicle that qualifies under the permanent trailer identification plate program pursuant to subdivision (a) of Section 5014.1 of the Vehicle Code.

(ii) Use tax imposed on the storage, use, or other consumption of a vehicle, vessel, or aircraft.

(iii) Use tax imposed on a lease of tangible personal property.

(iv) Use tax imposed on the storage, use, or other consumption of cigarettes, tobacco products, or cigarettes and tobacco products for which the purchaser is registered with the board as a cigarette consumer, a tobacco products consumer, or a cigarette and tobacco products consumer.

(e) (1) If a person elects to report qualified use tax on an acceptable tax return, that person shall report and remit the qualified use tax by reporting the amount due based on all taxable purchases of tangible personal property made during the taxable year for which the acceptable tax return is required to be filed. A person that has made one or more single nonbusiness purchases of individual items of tangible personal property each with a sales price of less than one thousand dollars ($1,000) may satisfy his or her tax liability for those purchases by using the use tax table shown in the accompanying instructions of the acceptable tax return.

(2) The qualified use tax shall be reported on and remitted with an acceptable tax return that is required to be filed for the taxable year in which the liability for the qualified use tax was incurred.

(f) (1) The penalties and interest imposed under this part, in conformity with the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200)), or in accordance with the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251)) shall apply to use tax reported as qualified use tax on an acceptable return.

(2) Any claims for refunds or credits of any use tax reported as qualified use tax on an acceptable tax return shall be made in accordance with Chapter 7 (commencing with Section 6901) of this part.

(3) Qualified use tax shall be considered to be timely reported and remitted for purposes of this part, in conformity with the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200)), and in accordance with the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251)), if the qualified use tax is timely reported on and remitted with an acceptable tax return in accordance with the provisions of this section.

(g) Notwithstanding a person s payment of qualified use tax on an acceptable tax return, the board is not precluded from making any determinations for understatements of qualified use tax against that person in accordance with this chapter. However, with respect to one or more single nonbusiness purchases of individual items of tangible personal property each with a sales price of less than one thousand dollars ($1,000), the board shall be precluded from making any such determination against any person who uses the use tax table for purposes of satisfying his or her use tax liability when the person uses that table in accordance with the accompanying instructions.

(h) Any payments and credits shown on the return, together with any other credits associated with that person s account, of a person that elects to report qualified use tax on an acceptable tax return shall be applied in the following order:

(1) Taxes imposed under Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001), including penalties and interest, if any, imposed under Part 10.2 (commencing with Section 18401).

(2) Qualified use tax reported on the acceptable tax return in accordance with this section.

(i) (1) This section does not apply to a person who is otherwise required to hold a seller s permit or to register with the State Board of Equalization pursuant to Part 1 (commencing with Section 6001) of this division.

(2) This section applies to purchases of tangible personal property made on or after January 1, 2010, in taxable years beginning on or after January 1, 2010.

(3) The amendments made by the act adding this paragraph shall apply to purchases of tangible personal property made on or after January 1, 2011, in taxable years beginning on or after January 1, 2011.

(Amended by Stats. 2011, Ch. 14, Sec. 1. Effective March 24, 2011.)



6452.2

(a) For reporting periods beginning on or after January 1, 2012, notwithstanding Section 6451 and subdivision (b) of Section 6455, the qualified use tax of an eligible purchaser, as defined in this section, is due and payable to the board on or before April 15 following the close of the calendar year in which the liability for use tax was incurred.

(b) Eligible purchaser means a person that purchases tangible personal property, the storage, use, or other consumption of which is subject to qualified use tax, as defined in this section, and that is either of the following:

(1) Eligible to report use tax on an acceptable tax return, but does not elect to do so.

(2) Not required to file an acceptable tax return pursuant to Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001), and that is not a holder of a use tax direct payment permit as described in Section 7051.3 or is not otherwise registered or required to be registered with the board to report sales or use tax.

(c) Qualified use tax for purposes of this section, means the amount of use tax imposed under this part, Article XIII of the California Constitution, in conformity with the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200)), or in accordance with the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251)) that has not been paid to a retailer holding a seller s permit or certificate of registration-use tax. Qualified use tax does not include the use tax described in subparagraph (B) of paragraph (2) of subdivision (d) of Section 6452.1.

(d) Acceptable tax return has the same meaning as that term is used in paragraph (1) of subdivision (d) of Section 6452.1.

(Added by Stats. 2012, Ch. 200, Sec. 1. Effective January 1, 2013.)



6453

For purposes of the sales tax, the return shall show the gross receipts of the seller during the preceding reporting period and, in the case of a person who is liable for the sales tax and is not a seller, the gross receipts of such person for the period in which the liability was incurred. For purposes of the use tax, in case of a return filed by a retailer, the return shall show the total sales price of the property sold by him or her, the storage, use, or consumption of which property became subject to the use tax during the preceding reporting period; in case of a return filed by a purchaser, except as provided in Section 6452.1, the return shall show the total sales price of the property purchased by him or her, the storage, use, or consumption of which became subject to the use tax during the preceding reporting period.

The return shall also show the amount of the taxes for the period covered by the return and any other information which the board deems necessary for the proper administration of this part.

(Amended by Stats. 2010, Ch. 721, Sec. 3. Effective October 19, 2010.)



6454

Except as provided in Sections 6479.3 and 6479.31, a person required to file the return shall deliver the return together with a remittance of the amount of the tax due to the office of the board.

(Amended by Stats. 1999, Ch. 865, Sec. 2. Effective January 1, 2000.)



6455

(a) The board, if it deems it necessary in order to insure payment to or facilitate the collection by the state of the amount of taxes, may require returns and payment of the amount of taxes for quarterly periods other than calendar quarters depending upon the principal place of business of the seller, retailer or purchaser as the case may be, or for designated periods other than quarterly periods.

(b) On or before the last day of the month following each designated period, a return for the preceding designated period shall be filed with the board in such form as the board may prescribe.

(c) Any retailer or other person who fails or refuses to furnish any return required by law to be made, or who fails or refuses to furnish a supplemental return or other data required by the board, is guilty of a misdemeanor punishable as provided in Section 7153.

(Amended by Stats. 1986, Ch. 1361, Sec. 14.)



6456

(a) Under regulations prescribed by the board, if:

(1) A tax liability under this part was understated by a failure to file a return required to be filed under this part, by the omission of an amount properly includable therein, or by erroneous deductions or credits claimed on a return, and the understatement of tax liability is attributable to one spouse; or any amount of the tax reported on a return was unpaid and the nonpayment of the reported tax liability is attributable to one spouse,

(2) The other spouse establishes that he or she did not know of, and had no reason to know of, that understatement or nonpayment, and

(3) Taking into account whether or not the other spouse significantly benefited directly or indirectly from the understatement or the nonpayment and taking into account all other facts and circumstances, it is inequitable to hold the other spouse liable for the deficiency in tax attributable to that understatement or nonpayment,

then the other spouse shall be relieved of liability for tax (including interest, penalties, and other amounts) to the extent that the liability is attributable to that understatement or nonpayment of tax.

(b) For purposes of this section, the determination of the spouse to whom items of understatement or nonpayment are attributable shall be made without regard to community property laws.

(c) This section shall apply to all calendar quarters subject to the provisions of this part, but shall not apply to any calendar quarter that is more than five years from the final date on the board-issued determination, five years from the return due date for nonpayment on a return, or one year from the first contact with the spouse making a claim under this section; or that has been closed by res judicata, whichever is later.

(d) For purposes of paragraph (2) of subdivision (a), reason to know means whether or not a reasonably prudent person would have had reason to know of the understatement or nonpayment.

(e) For purposes of this section, with respect to a failure to file a return or an omission of an item from the return, attributable to one spouse may be determined by whether a spouse rendered substantial service as a retailer of taxable items to which the understatement is attributable. If neither spouse rendered substantial services as a retailer, then the attribution of applicable items of understatement shall be treated as community property. An erroneous deduction or credit shall be attributable to the spouse who caused that deduction or credit to be entered on the return.

(f) Under procedures prescribed by the board, if, taking into account all the facts and circumstances, it is inequitable to hold the other spouse liable for any unpaid tax or any deficiency (or any portion of either) attributable to any item for which relief is not available under subdivision (a), the board may relieve the other spouse of that liability.

(Amended by Stats. 2000, Ch. 1052, Sec. 1. Effective January 1, 2001.)



6457

Section 6453 shall not be applicable with respect to a lease of tangible personal property, but the lessor shall report the rentals paid by the lessee during the preceding reporting period; a lessee shall report the rentals payable in the preceding reporting period upon which tax has not been paid to his lessor required to collect the tax. The return shall also show the amount of the taxes for the period covered by the return and such other information as the board deems necessary for the proper administration of this part.

(Amended by Stats. 1965, 1st Ex. Sess., Ch. 2.)



6459

(a) The board for good cause may extend for not to exceed one month the time for making any return or paying any amount required to be paid under this part. The extension may be granted at any time provided a request therefor is filed with the board within or prior to the period for which the extension may be granted.

Any person to whom an extension is granted shall pay, in addition to the tax, interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the tax would have been due without the extension until the date of payment.

(b) The board may grant an extension for more than one month if both of the following conditions occur:

(1) A budget for the state has not been adopted by July 1.

(2) The person requesting the extension is a creditor of the state who has not been paid because of the state s failure to timely adopt a budget.

Any extension granted under this subdivision shall expire no later than the last day of the month following the month in which the budget is adopted or one month from the due date of the return or payment, whichever comes later.

Any person to whom an extension has been granted under this subdivision shall pay, in addition to the tax, interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the tax would have been due without the extension until the date of payment. However, no interest shall be due on that portion of the payment equivalent to the amount due to the person from the state on the due date of the payment.

(Amended by Stats. 2004, Ch. 527, Sec. 2. Effective January 1, 2005.)






ARTICLE 1.1. Prepayment

6470

The provisions of this article do not apply to persons filing returns for other than quarterly periods. The provisions of this article apply to taxes imposed under ordinances adopted pursuant to Part 1.5 (commencing with Section 7200), Part 1.6 (commencing with Section 7251), or Article 2 (commencing with Section 37021) of Part 17 of this division in the same manner and to the same extent that the provisions of this article apply to taxes imposed under this part.

(Amended by Stats. 1969, Ch. 24.)



6471

(a) Upon written notification by the board, any person whose estimated measure of tax liability under this part averages seventeen thousand dollars ($17,000) or more per month, as determined by the board, shall, without regard to the measure of tax in any one month, make prepayments as prescribed in this section.

(1) In the first, third, and fourth calendar quarters, the person shall prepay not less than 90 percent of the amount of state and local tax liability for each of the first two monthly periods of each quarterly period.

(2) In the second calendar quarter, the person shall make a first prepayment of 90 percent of the amount of state and local tax liability for the first monthly period of the quarterly period and a second prepayment of either of the following:

(A) Ninety percent of the amount of state and local tax liability for the second monthly period of the quarterly period, plus 90 percent of the amount of state and local tax liability for the first 15 days of the third monthly period of the quarterly period.

(B) Ninety percent of the amount of state and local tax liability for the second monthly period of the quarterly period, plus 50 percent of 90 percent of the amount of state and local tax liability for the second monthly period of the quarterly period.

(b) Persons engaged in their present business during all of the corresponding quarterly period of the preceding year, or persons who are successors to a business that was in operation during all of that quarterly period, may satisfy the above monthly prepayment requirements for the first, third, and fourth calendar quarters by payment of an amount equal to one-third of the measure of tax liability reported on the return or returns filed for that quarterly period of the preceding year multiplied by the state and local tax rate in effect during the month for which the prepayment is made.

These persons may satisfy their prepayment requirements for the second calendar quarter by making a first prepayment of an amount equal to one-third of the measure of tax liability reported, and a second prepayment of an amount equal to one-half of the measure of tax liability reported, on the return or returns filed for that quarterly period of the preceding year multiplied by the state and local tax rate in effect during the month for which the prepayment is made.

Prepayments shall be made during the quarterly periods designated by the board and during each succeeding quarterly period until further notified in writing by the board.

(Amended by Stats. 2000, Ch. 135, Sec. 151. Effective January 1, 2001.)



6471.4

Any person required to make prepayment pursuant to Article 1.5 (commencing with Section 6480) may not be required to make additional prepayment pursuant to this article, provided that more than 75 percent of the gross receipts of that person are from the retail sale of motor vehicle fuel, diesel fuel, aircraft jet fuel, or any combination of those fuels.

(Amended by Stats. 2001, Ch. 429, Sec. 1. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



6472

Except in the case of persons required to remit amounts due in accordance with Article 1.2 (commencing with Section 6479.3), for purposes of Section 6471, a prepayment shall be accompanied by a report of the amount of the prepayment in a form prescribed by the board and shall be made to the board as follows:

(a) In the first, third, and fourth calendar quarters, on or before the 24th day next following the end of each of the first two monthly periods of each quarterly period.

(b) In the second calendar quarter, as follows:

(1) The first prepayment on or before the 24th day next following the end of the first monthly period of the quarterly period.

(2) The second prepayment on or before the 24th day of the third monthly period of the quarterly period for the second monthly period and the first 15 days of the third monthly period of the quarterly period.

(Amended by Stats. 2000, Ch. 135, Sec. 152. Effective January 1, 2001.)



6473

The amount of the prepayment shall constitute a credit against the amount of the taxes due and payable for the quarterly period in which the prepayment became due.

(Added by Stats. 1966, Ch. 5.)



6474

In determining whether a person s estimated measure of tax liability averages seventeen thousand dollars ($17,000) or more per month for purposes of Section 6471.5, the board may consider tax returns filed pursuant to this part as well as any information in the board s possession or which may come into its possession.

(Added by renumbering Section 6474.5 by Stats. 1985, Ch. 106, Sec. 125. Note: The amendment by Stats. 1987, Ch. 1144, did not become operative because the conditions in Sec. 8 of Ch. 1144 failed.)



6476

Any person required to make a prepayment pursuant to Section 6471 who fails to make a timely prepayment but makes such prepayment before the last day of the monthly period following the quarterly period in which the prepayment became due, shall also pay a penalty of 6 percent of the amount of prepayment.

(Added by Stats. 1966, Ch. 5.)



6477

Any person required to make a prepayment pursuant to Section 6471 or Section 6471.5 who fails to make a prepayment before the last day of the monthly period following the quarterly period in which the prepayment became due and who files a timely return and payment for the quarterly period in which the prepayment became due shall pay a penalty of 6 percent of the amount equal to 90 percent of the tax liability, as prescribed in those sections, for each of the periods during that quarterly period for which a required prepayment was not made.

(Amended (as amended by Stats. 1983, Ch. 337) by Stats. 1999, Ch. 484, Sec. 3. Effective January 1, 2000. Note: The earlier amendment by Stats. 1987, Ch. 1144, conclusively failed to become operative under conditions in Sec. 8 of Ch. 1144.)



6478

(a) If a failure to make a prepayment as described in Section 6477 is due to negligence or intentional disregard of this part or authorized rules and regulations, the penalty shall be 10 percent instead of 6 percent.

(b) If any part of a deficiency in prepayment is due to negligence or intentional disregard of this part or authorized rules and regulations, a penalty of 10 percent of the deficiency shall be paid.

(c) The provisions of this section shall not apply to amounts subject to the provisions of Sections 6484, 6485, 6511, 6514, and 6591.

(d) The 10 percent negligence penalty shall become due and payable and shall be ascertained and determined in the same manner as the deficiency determination under Article 2 (commencing with Section 6481) of this chapter. The provisions of Article 5 (commencing with Section 6561) of this chapter shall be applicable with respect to the finality of the determination and the right to petition for redetermination.

(Amended by Stats. 2007, Ch. 342, Sec. 2. Effective January 1, 2008.)



6479

Notification by the board, provided for in Section 6471, may be served personally or by mail in the manner prescribed in Section 6486 for service of notice of a deficiency determination.

(Amended by Stats. 1974, Ch. 610.)






ARTICLE 1.2. Payment by Electronic Funds Transfer

6479.3

(a) Any person whose estimated tax liability under this part averages ten thousand dollars ($10,000) or more per month, as determined by the board pursuant to methods of calculation prescribed by the board, shall remit amounts due by an electronic funds transfer under procedures prescribed by the board. Any person who collects use tax on a voluntary basis is not required to remit amounts due by electronic funds transfer.

(b) Any person whose estimated tax liability under this part averages less than ten thousand dollars ($10,000) per month or any person who voluntarily collects use tax may elect to remit amounts due by electronic funds transfer with the approval of the board.

(c) Any person remitting amounts due pursuant to subdivision (a) or (b) shall perform electronic funds transfer in compliance with the due dates set forth in Article 1 (commencing with Section 6451) and Article 1.1 (commencing with Section 6470). Payment is deemed complete on the date the electronic funds transfer is initiated, if settlement to the state s demand account occurs on or before the banking day following the date the transfer is initiated. If settlement to the state s demand account does not occur on or before the banking day following the date the transfer is initiated, payment is deemed to occur on the date settlement occurs.

(d) Any person remitting taxes by electronic funds transfer shall, on or before the due date of the remittance, file a return for the preceding reporting period in the form and manner prescribed by the board. Any person who fails to timely file the required return shall pay a penalty of 10 percent of the amount of taxes, exclusive of prepayments, with respect to the period for which the return is required.

(e) (1) Except as provided in paragraph (2), any person required to remit taxes pursuant to this article who remits those taxes by means other than appropriate electronic funds transfer shall pay a penalty of 10 percent of the taxes incorrectly remitted.

(2) A person required to remit prepayments pursuant to this article who remits a prepayment by means other than an appropriate electronic funds transfer shall pay a penalty of 6 percent of the prepayment amount incorrectly remitted.

(f) Except as provided in Sections 6476 and 6477, any person who fails to pay any tax to the state or any amount of tax required to be collected and paid to the state, except amounts of determinations made by the board under Article 2 (commencing with Section 6481) or Article 3 (commencing with Section 6511), within the time required shall pay a penalty of 10 percent of the tax or amount of tax, in addition to the tax or amount of tax, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the tax or the amount of tax required to be collected became due and payable to the state until the date of payment.

(g) In determining whether a person s estimated tax liability averages ten thousand dollars ($10,000) or more per month, the board may consider tax returns filed pursuant to this part and any other information in the board s possession.

(h) Except as provided in subdivision (i), the penalties imposed by subdivisions (d), (e), and (f) shall be limited to a maximum of 10 percent of the taxes due, exclusive of prepayments, for any one return. Any person remitting taxes by electronic funds transfer shall be subject to the penalties under this section and not Section 6591.

(i) The penalties imposed with respect to paragraph (2) of subdivision (e) and Sections 6476 and 6477 shall be limited to a maximum of 6 percent of the prepayment amount.

(j) The board shall promulgate regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code for purposes of implementing this section.

(k) This section shall be operative on January 1, 2006.

(Repealed (in Sec. 1) and added by Stats. 2005, Ch. 519, Sec. 1.5. Effective October 4, 2005. Section operative January 1, 2006, by its own provisions.)



6479.31

(a) Any return, declaration, statement, or other document required to be made under this part that is filed using electronic media shall be filed and authenticated pursuant to any method or form the board may prescribe.

(b) Notwithstanding any other law, any return, declaration, statement, or other document otherwise required to be signed that is filed by the taxpayer using electronic media in a form as required by the board shall be deemed to be a signed, valid original document, including upon reproduction to paper form by the board.

(c) Electronic media includes, but is not limited to, computer modem, magnetic media, optical disk, facsimile machine, or telephone.

(d) Payment is deemed timely for electronically filed returns if the transmission is completed on or before the due date of the return.

(Amended by Stats. 2000, Ch. 923, Sec. 5. Effective January 1, 2001.)



6479.4

If the board finds that a person s failure to make payment by an appropriate electronic funds transfer in accordance with board procedures is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect, that person shall be relieved of the penalty provided in subdivision (e) of Section 6479.3.

(Added by Stats. 1991, Ch. 473, Sec. 4.)



6479.5

(a) Electronic funds transfer means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephonic instrument, or computer or magnetic tape, so as to order, instruct, or authorize a financial institution to debit or credit an account. Electronic funds transfers shall be accomplished by an automated clearinghouse debit, an automated clearinghouse credit, or by Federal Reserve Wire Transfer (Fedwire).

(b) Automated clearinghouse means any federal reserve bank, or an organization established in agreement with the National Automated Clearing House Association, that operates as a clearinghouse for transmitting or receiving entries between banks or bank accounts and which authorizes an electronic transfer of funds between these banks or bank accounts.

(c) Automated clearinghouse debit means a transaction in which the state, through its designated depository bank, originates an automated clearinghouse transaction debiting the person s bank account and crediting the state s bank account for the amount of tax. Banking costs incurred for the automated clearinghouse debit transaction shall be paid by the state.

(d) Automated clearinghouse credit means an automated clearinghouse transaction in which the person through his or her own bank, originates an entry crediting the state s bank account and debiting his or her own bank account. Banking costs incurred for the automated clearinghouse credit transaction charged to the state shall be paid by the person originating the credit.

(e) Fedwire transfer means any transaction originated by a person and utilizing the national electronic payment system to transfer funds through the federal reserve banks, when that person debits his or her own bank account and credits the state s bank account. Electronic funds transfers pursuant to Section 6479.3 may be made by Fedwire only if payment cannot, for good cause, be made according to subdivision (a), and the use of Fedwire is preapproved by the board. Banking costs incurred for the Fedwire transaction charged to the person and to the state shall be paid by the person originating the transaction.

(Added by Stats. 1991, Ch. 473, Sec. 4.)






ARTICLE 1.5. Prepayment of Sales Tax on Motor Vehicle Fuel Distributions

6480

(a) For purposes of the imposition of the prepayment of sales tax on motor vehicle fuel or aircraft jet fuel pursuant to this article, the terms aircraft jet fuel, aircraft jet fuel dealer, aviation gasoline, entry, in this state, motor vehicle fuel, person, removal, sale, and supplier are defined pursuant to Part 2 (commencing with Section 7301), except as provided in subdivision (b).

(b) For purposes of this article, motor vehicle fuel does not include aviation gasoline for use in propelling aircraft.

(c) For purposes of the imposition of the prepayment of sales tax on diesel fuel pursuant to this article, the terms diesel fuel, entry, in this state, removal, person, and supplier, are defined pursuant to Part 31 (commencing with Section 60001).

(d) Wholesaler includes every person other than a supplier, dealing in motor vehicle fuel, aircraft jet fuel, or diesel fuel. Wholesaler does not include anyone dealing in motor vehicle fuel or diesel fuel in the capacity of an operator of a service station. Wholesaler does not include anyone dealing in aircraft jet fuel in the capacity of an aircraft jet fuel dealer.

(e) With respect to diesel fuel and aircraft jet fuel, sale means:

(1) The transfer of title or possession, exchange, or barter, conditional or otherwise, in any manner or by any means whatsoever, of aircraft jet fuel or diesel fuel (other than aircraft jet fuel or diesel fuel in a terminal) to a purchaser for a consideration.

(2) The transfer of the inventory position in the aircraft jet fuel or diesel fuel in a terminal if the purchaser becomes the positionholder with respect to the taxable fuel.

(f) For purposes of this article, aircraft jet fuel will be subject to the prepayment of sales tax at such time and in such manner as if it were subject to diesel fuel tax under the Diesel Fuel Tax Law in Part 31 (commencing with Section 60001), except that in the case of bulk transfers, aircraft jet fuel is not subject to the prepayment of sales tax as to the removal of diesel fuel in this state from any refinery as described in paragraph (1) of subdivision (a) of Section 60052, the entry of diesel fuel into this state as described in paragraph (1) of subdivision (b) of Section 60052, or the removal of diesel fuel in this state as described in subdivision (c) of Section 60052.

(Amended by Stats. 2001, Ch. 429, Sec. 2. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



6480.1

(a) At any time that motor vehicle fuel tax or diesel fuel tax is imposed or would be imposed, but for the dyed diesel fuel exemption in paragraph (1) of subdivision (a) of Section 60100, or the train operator exemption in paragraph (7) of subdivision (a) of Section 60100 or paragraph (11) of subdivision (a) of Section 7401, or, pursuant to subdivision (f) of Section 6480, would be deemed to be imposed, on any removal, entry, or sale in this state of motor vehicle fuel, aircraft jet fuel, or diesel fuel, the supplier shall collect prepayment of retail sales tax from the person to whom the motor vehicle fuel, aircraft jet fuel, or diesel fuel is sold. However, if no sale occurs at the time of imposition of motor vehicle fuel tax or diesel fuel tax, the supplier shall prepay the retail sales tax on that motor vehicle fuel, aircraft jet fuel, or diesel fuel. The prepayment required to be collected by the supplier constitutes a debt owed by the supplier to this state until paid to the board, until satisfactory proof has been submitted to prove that the retailer of the fuel has paid the retail sales tax to the board, or until a supplier or wholesaler who has consumed the fuel has paid the use tax to the board. Each supplier shall report and pay the prepayment amounts to the board, in a form as prescribed by the board, in the period in which the fuel is sold. On each subsequent sale of that fuel, each seller, other than the retailer, shall collect from his or her purchaser a prepayment computed using the rate applicable at the time of sale. Each supplier shall provide his or her purchaser with an invoice for, or other evidence of, the collection of the prepayment amounts which shall be separately stated thereon.

(b) (1) A wholesaler shall collect prepayment of the retail sales tax from the person to whom the motor vehicle fuel, aircraft jet fuel, or diesel fuel is sold. Each wholesaler shall provide his or her purchaser with an invoice for or other evidence of the collection of the prepayment amounts, which shall be separately stated thereon.

(2) Each wholesaler shall report to the board, in a form as prescribed by the board and for the period in which the motor vehicle fuel, aircraft jet fuel, or diesel fuel was sold, all of the following:

(A) The number of gallons of fuel sold and the amount of sales tax prepayments collected by the wholesaler.

(B) The number of tax-paid gallons purchased and the amount of sales tax prepayments made by the wholesaler.

(C) In the event that the amount of sales tax prepayments collected by the wholesaler is greater than the amount of sales tax prepayments made by the wholesaler, then the excess constitutes a debt owed by the wholesaler to the state until paid to the board, or until satisfactory proof has been submitted that the retailer of the fuel has paid the tax to the board.

(c) A supplier or wholesaler who pays the prepayment and issues a resale certificate to the seller, but subsequently consumes the motor vehicle fuel, aircraft jet fuel, or diesel fuel, shall be entitled to a credit against his or her sales and use taxes due and payable for the period in which the prepayment was made, provided that he or she reports and pays the use tax to the board on the consumption of that fuel.

(d) The amount of a prepayment paid by the retailer or a supplier or wholesaler who has consumed the motor vehicle fuel, aircraft jet fuel, or diesel fuel to the seller from whom he or she acquired the fuel shall constitute a credit against his or her sales and use taxes due and payable for the period in which the sale was made. Failure of the supplier or wholesaler to report prepayments or the supplier s or wholesaler s failure to comply with any other duty under this article shall not constitute grounds for denial of the credit to the retailer, supplier, or wholesaler, either on a temporary or permanent basis or otherwise. To be entitled to the credit, the retailer, supplier, or wholesaler shall retain for inspection by the board any receipts, invoices, or other documents showing the amount of sales tax prepaid to his or her supplier, together with the evidence of payment.

(e) The rate of the prepayment required to be collected during the period from July 1, 1986, through March 31, 1987, shall be four cents ($0.04) per gallon of motor vehicle fuel distributed or transferred.

(f) The rate of prepayment required to be collected for motor vehicle fuel, aircraft jet fuel, and diesel fuel as established by the board in effect on January 1, 2013, shall remain in effect through June 30, 2013.

(g) On July 1 of each succeeding year, the prepayment rate per gallon for motor vehicle fuel, rounded to the nearest one-half of one cent ($0.005), of the required prepayment shall be established by the board based upon 80 percent of the combined state and local sales tax rate established by Sections 6051, 6051.2, 6051.3, 6051.5, 7202, and 7203.1, and Section 35 of Article XIII of the California Constitution on the arithmetic average selling price (excluding sales tax) as reported by an industry publication of all grades of gasoline sold through a self-service gasoline station. The board shall make its determination of the rate no later than March 1 of the same year as the effective date of the new rate. Immediately upon making its determination and setting of the rate, the board shall each year, no later than May 1, notify every supplier, wholesaler, and retailer of motor vehicle fuel. In the event the price of fuel decreases or increases or an exemption from sales tax for sales of fuel is enacted, and the established rate results in or could result in prepayments which consistently exceed or are significantly lower than the retailers sales tax liability, the board may readjust the rate.

(h) On July 1 of each succeeding year, the prepayment rate per gallon for aircraft jet fuel, rounded to the nearest one-half of one cent ($0.005), shall be established by the board based upon 80 percent of the combined state and local sales tax rate established by Sections 6051, 6051.2, 6051.3, 6051.5, 7202, and 7203.1, and Section 35 of Article XIII of the California Constitution on the arithmetic average selling price (excluding sales and state excise taxes) as determined by the board based on published industry reports. The board shall make its determination of the rate no later than March 1 of the same year as the effective date of the new rate. Immediately upon making its determination and setting of the rate, the board shall each year, no later than May 1, notify every supplier, wholesaler, and retailer of aircraft jet fuel. In the event the price of aircraft jet fuel decreases or increases, and the established rate results in prepayments that consistently exceed or are significantly lower than the retailers sales tax liability, the board may readjust the rate.

(i) On July 1 of each succeeding year, the prepayment rate per gallon for diesel fuel, rounded to the nearest one-half of one cent ($0.005), shall be established by the board based upon 80 percent of the combined state and local sales tax rate established by Sections 6051, 6051.2, 6051.3, 6051.5, 6051.8, 7202, and 7203.1, and Section 35 of Article XIII of the California Constitution on the arithmetic average selling price (excluding sales and state excise taxes) as determined by the board based on published industry reports. The board shall make its determination of the rate no later than March 1 of the same year as the effective date of the new rate. Immediately upon making its determination and setting of the rate, the board shall each year, no later than May 1, notify every supplier, wholesaler, and retailer of diesel fuel. In the event the rate of sales tax imposed on sales of diesel fuel increases or decreases or the price of diesel fuel decreases or increases, and the established rate results in or could result in prepayments that consistently exceed or are significantly lower than the retailers sales tax liability, the board may readjust the rate.

(j) (1) Notwithstanding any other provision of this section, motor vehicle fuel sold by a supplier or wholesaler to a qualified purchaser who, pursuant to a contract with the State of California or its instrumentalities, resells that fuel to the State of California or its instrumentalities shall be exempt from the prepayment requirements.

(2) A qualified purchaser who acquires motor vehicle fuel for subsequent resale to the State of California or its instrumentalities pursuant to this subdivision shall furnish to the supplier or wholesaler from whom the fuel is acquired an exemption certificate, completed in accordance with any instructions or regulations as the board may prescribe. The supplier or wholesaler shall retain the certificate in his or her records in support of the exemption. To qualify for the prepayment exemption, both of the following conditions shall apply:

(A) The qualified purchaser does not take possession of the fuel at any time.

(B) The fuel is delivered into storage tanks owned or leased by the State of California or its instrumentalities via facilities of the supplier or wholesaler, or by common or contract carriers under contract with the supplier or wholesaler.

(3) For purposes of this subdivision, qualified purchaser means a wholesaler who does not have or maintain a storage facility or facilities for the purpose of selling motor vehicle fuel.

(Amended by Stats. 2013, Ch. 523, Sec. 2. Effective January 1, 2014.)



6480.2

(a) If the board determines that it is necessary for the efficient administration of this part, the board may require a supplier or wholesaler to provide the board with a list of purchasers to whom the motor vehicle fuel, aircraft jet fuel, or diesel fuel was sold.

(b) In addition to any other reports required under this article, the board may, by rule and otherwise, require additional, other, or supplemental reports, in any form which the board may require, from suppliers or wholesalers with respect to their sales of motor vehicle fuel, aircraft jet fuel, or diesel fuel.

(c) Any supplier or wholesaler who fails to comply with this section is guilty of a misdemeanor punishable as provided in Section 7153.

(Amended by Stats. 2001, Ch. 429, Sec. 4. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



6480.3

The supplier or wholesaler shall file his or her prepayment form together with a remittance of the prepayment amounts, if any, required to be collected pursuant to Section 6480.1 payable to the State Board of Equalization, on or before the last day of the month following the monthly period to which the prepayment form or each prepayment relates.

(Amended by Stats. 2001, Ch. 429, Sec. 5. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



6480.4

(a) Any supplier or wholesaler who fails to make a timely remittance to the board of the prepayment amounts, if any, required pursuant to Sections 6480.1 and 6480.3 shall also pay a penalty of 10 percent of the amount of the prepayment due but not paid, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date the prepayment became due and payable to the state until the date of payment.

(b) The penalty amount specified in subdivision (a) shall be 25 percent if the supplier or wholesaler knowingly or intentionally fails to make a timely remittance.

(Amended by Stats. 2001, Ch. 429, Sec. 6. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



6480.6

(a) The following persons who have paid prepayment amounts either directly to the board or to the person from whom the motor vehicle fuel, aircraft jet fuel, or diesel fuel was purchased shall be refunded those amounts:

(1) Any person who exports the fuel for subsequent sale outside this state.

(2) Any person who sells the fuel which is exempt from the sales or use tax pursuant to Sections 6352, 6357, 6381, and 6396.

(3) Any person who has lost the fuel through fire, flood, theft, leakage, evaporation, shrinkage, spillage, or accident, prior to any retail sale.

(4) Any supplier who has removed fuel from an approved terminal at the terminal rack, but only to the extent that the supplier can show that tax on the same amount of fuel has been paid more than one time by the same supplier.

(5) Any person who is unable to collect the prepayment from the purchaser insofar as the sales of the fuel are represented by accounts which have been found to be worthless and charged off for income tax purposes, or, if the person is not required to file income tax returns, accounts which have been charged off in accordance with generally accepted accounting principles. If partial payments have been made, the payments shall be prorated between amounts due for fuel and amounts due for the related prepayment. If any of those accounts are thereafter in whole or in part collected by the seller, the gallons of fuel represented by the amounts collected shall be included in the first return filed after that collection and the amount of the prepayment thereon paid with the return.

(b) In lieu of a refund, the board may authorize a credit to be taken by the person to whom the refund is due upon his or her prepayment form or sales and use tax return.

(Amended by Stats. 2001, Ch. 429, Sec. 8. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



6480.7

(a) The board may require any supplier or wholesaler subject to this article to place with the board any security that the board determines is necessary to ensure compliance with this article. The amount of the security shall be fixed by the board but shall not be greater than three times the estimated average liability of suppliers or wholesalers required to file returns for monthly periods, determined in any manner that the board deems proper, or five hundred thousand dollars ($500,000), whichever amount is less. These amounts apply regardless of the type of security placed with the board. The amount of the security may be increased or decreased by the board subject to the maximum amounts. The security required pursuant to this section is in addition to the bond or bonds required pursuant to Section 7486.

(b) The board may sell the security at public auction if it becomes necessary to so do in order to recover any tax or any amount required to be collected or penalty due. Notice of the sale may be served upon the person who placed the security personally or by mail. If service is by mail, service shall be made in the manner prescribed for service of a notice of a deficiency determination and shall be addressed to the person at his or her address as it appears in the records of the board. However, security in the form of a bearer bond issued by the United States or the State of California which has a prevailing market price may be sold by the board at a private sale at a price not lower than the prevailing market price thereof. Upon any sale, any surplus above the amounts due shall be returned to the supplier or wholesaler who placed the security.

(Amended by Stats. 2001, Ch. 429, Sec. 9. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



6480.9

(a) A person qualified under subdivision (b) may issue a certificate to a seller with respect to the amount of sales tax required to be prepaid pursuant to Section 6480.1 when purchasing diesel fuel from the seller. The certificate shall be completed in accordance with any instructions or regulations as the board may prescribe, and shall clearly specify that the person will purchase the volume of diesel fuel that the person reasonably expects he or she will sell that qualifies for the exemption under Section 6357.1. A seller that receives a properly completed certificate from a person qualified under subdivision (b) shall not be required to collect the prepayment of the retail sales tax otherwise required in Section 6480.1 on that volume of the diesel fuel sold pursuant to the certificate.

(b) A person is qualified for purposes of this section if both of the following conditions are met:

(1) The person sold diesel fuel that was used by the consumer in a manner that qualified, or would have qualified for an exemption under Section 6357.1, and in the prior year, those sales totaled more than 25 percent of the person s total taxable sales.

(2) The person s sales consist primarily of either bulk deliveries of fuel or of fuel sales through a cardlock, keylock, or other unattended mechanism, or both. For purposes of the preceding sentence, bulk deliveries means transfers of fuel into storage tanks of 500 gallons or more.

(c) A person issuing a certificate pursuant to this section is liable for sales tax that is imposed under the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200)) or in accordance with the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251)) and sales tax that is imposed under Section 6051.2 or 6201.2, or under Section 35 of Article XIII of the California Constitution.

(d) A person issuing a certificate pursuant to this section shall be liable for sales tax on any portion of the gross receipts derived from the sale of fuel that is not sold in a manner that qualifies for an exemption under Section 6357.1.

(e) A person liable for the sales tax under subdivision (c) or (d) of this section shall report and pay that sales tax with the return for the reporting period in which the person sells the fuel.

(f) Any person who gives a certificate pursuant to this section for purchases of diesel fuel that he or she knows at the time of purchase do not qualify for the exemption from the prepayment pursuant to this section for the purpose of evading payment of the prepayment of the retail sales tax is guilty of a misdemeanor punishable as provided in Section 7153. In addition, the person shall be liable to the state for a penalty of one thousand dollars ($1,000) for each certificate issued for personal gain or to evade the payment of taxes.

(Added by renumbering Section 6480.3 (as added by Stats. 2002, Ch. 446) by Stats. 2004, Ch. 527, Sec. 4. Effective January 1, 2005.)






ARTICLE 2. Deficiency Determinations

6481

If the board is not satisfied with the return or returns of the tax or the amount of tax, or other amount, required to be paid to the state by any person, it may compute and determine the amount required to be paid upon the basis of the facts contained in the return or returns or upon the basis of any information within its possession or that may come into its possession. One or more deficiency determinations may be made of the amount due for one or for more than one period. When a business is discontinued a determination may be made at any time thereafter, within the periods specified in Section 6487, as to liability arising out of that business, irrespective of whether the determination is issued prior to the due date of the liability as otherwise specified in this part.

(Amended by Stats. 1984, Ch. 930, Sec. 3.)



6482

The amount of the determination, exclusive of penalties, shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the last day of the month following the quarterly period for which the amount or any portion thereof should have been returned until the date of payment.

(Amended by Stats. 1984, Ch. 1020, Sec. 3. Operative July 1, 1985, by Sec. 65 of Ch. 1020.)



6483

In making a determination the board may offset overpayments for a period or periods, together with interest on the overpayments, against underpayments for another period or periods, against penalties, and against the interest on the underpayments. The interest on underpayments and overpayments shall be computed in the manner set forth in Sections 6591 and 6907.

(Added by Stats. 1941, Ch. 36.)



6484

If any part of the deficiency for which a deficiency determination is made is due to negligence or intentional disregard of this part or authorized rules and regulations, a penalty of 10 per cent of the amount of the determination shall be added thereto.

(Added by Stats. 1941, Ch. 36.)



6485

If any part of the deficiency for which a deficiency determination is made is due to fraud or an intent to evade this part or authorized rules and regulations, a penalty of 25 per cent of the amount of the determination shall be added thereto.

(Added by Stats. 1941, Ch. 36.)



6485.1

Any purchaser of a vehicle, vessel, or aircraft who registers it outside the State of California for the purpose of evading the payment of taxes due under this part shall be liable for a penalty of 50 percent of any tax determined to be due on the sales price of the vehicle, vessel, or aircraft.

(Added by Stats. 1984, Ch. 1490, Sec. 6. Effective September 27, 1984.)



6486

The board shall give to the retailer or person storing, using, or consuming tangible personal property written notice of its determination. The notice shall be placed in a sealed envelope, with postage paid, addressed to the retailer or person storing, using, or consuming tangible personal property at his or her address as it appears in the records of the board. The giving of notice shall be deemed complete at the time of the deposit of the notice in the United States Post Office, or a mailbox, sub-post office, substation or mail chute or other facility regularly maintained or provided by the United States Postal Service, without extension of time for any reason. In lieu of mailing, a notice may be served personally by delivering it to the person to be served and service is complete at the time of delivery. Personal service to a corporation may be made by delivery of a notice to any person designated in the Code of Civil Procedure to be served for the corporation with summons and complaint in a civil action.

(Amended by Stats. 1981, Ch. 714, Sec. 402.)



6487

(a) For taxpayers filing returns, other than a return filed pursuant to Section 6452.1, on other than an annual basis, except in the case of fraud, intent to evade this part or authorized rules and regulations, or failure to make a return, every notice of a deficiency determination shall be mailed within three years after the last day of the calendar month following the quarterly period for which the amount is proposed to be determined or within three years after the return is filed, whichever period expires the later. In the case of failure to make a return, every notice of determination shall be mailed within eight years after the last day of the calendar month following the quarterly period for which the amount is proposed to be determined.

(b) For taxpayers filing returns on an annual basis, except in the case of fraud, intent to evade this part or authorized rules and regulations, or failure to make a return, every notice of a deficiency determination shall be mailed within three years after the last day of the calendar month following the one-year period for which the amount is proposed to be determined or within three years after the return is filed, whichever period expires the later. In the case of failure to make a return, every notice of determination shall be mailed within eight years after the last day of the calendar month following the one-year period for which the amount is proposed to be determined.

(c) The limitation specified in this section does not apply in case of a sales tax proposed to be determined with respect to sales of property for the storage, use, or other consumption of which notice of a deficiency determination has been or is given pursuant to subdivision (a) or (b) or pursuant to Section 6486, 6515, or 6536. The limitation specified in this section does not apply in case of an amount of use tax proposed to be determined with respect to storage, use, or other consumption of property for the sale of which notice of a deficiency determination has been or is given pursuant to subdivision (a) or (b) or pursuant to Section 6486, 6515, or 6536.

(Amended by Stats. 2003, Ch. 718, Sec. 3. Effective January 1, 2004.)



6487.05

(a) Notwithstanding Section 6487, the period during which a deficiency determination may be mailed to a qualifying retailer is limited to three years after the last day of the calendar month following the quarterly period for which the amount is proposed to be determined. For purposes of this section, a qualifying retailer is a retailer that meets all of the following conditions:

(1) The retailer is located outside this state, and has not previously registered with the board.

(2) The retailer is engaged in business in this state, as defined in Section 6203.

(3) The retailer voluntarily registers with the board.

(4) The retailer has not been previously contacted by the board or its agents regarding the provisions of Section 6203.

(5) As determined by the board, the retailer s failure to file a return or failure to report or pay the tax or amount due required by law was due to reasonable cause and was not a result of negligence or intentional disregard of the law, or because of fraud or an intent to evade the provisions of this part.

(b) If the board or its designee finds that the retailer s failure to make a timely return or payment is due to reasonable cause and circumstances beyond the retailer s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the retailer shall be relieved of the penalties imposed pursuant to this part. Any retailer seeking relief of penalty shall file a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Added by Stats. 1994, Ch. 903, Sec. 5. Effective January 1, 1995.)



6487.06

(a) Notwithstanding Section 6487, the period during which a deficiency determination may be mailed to a qualifying purchaser is limited to three years after the last day of the calendar month following the quarterly period for which the amount is proposed to be determined.

(b) For purposes of this section, a qualifying purchaser is a person that voluntarily files an individual use tax return for tangible personal property that is purchased from a retailer outside of this state for storage, use, or other consumption in this state, and that meets all of the following conditions:

(1) The purchaser resides or is located within this state and has not previously done any of the following:

(A) Registered with the State Board of Equalization.

(B) Filed an individual use tax return with the State Board of Equalization.

(C) Reported an amount on his or her individual California income tax return.

(2) The purchaser is not engaged in business in this state as a retailer, as defined in Section 6015.

(3) The purchaser has not been contacted by the State Board of Equalization regarding failure to report the use tax imposed by Section 6202.

(4) The State Board of Equalization has made a determination that the purchaser s failure to file an individual use tax return or to otherwise report or pay the use tax imposed by Section 6202 was due to reasonable cause and was not caused by reason of negligence, intentional disregard of the law, or by an intent to evade the taxes imposed by this part.

(c) If the State Board of Equalization makes a determination that the purchaser s failure to timely report or remit the taxes imposed by this part is due to reasonable cause or due to circumstances beyond the purchaser s control, the purchaser may be relieved of any penalties imposed by this part. Any purchaser seeking relief from penalties imposed by this part shall file a statement, signed under penalty of perjury, setting forth the facts that form the basis for the claim for relief.

(d) This section shall not apply to purchases of vehicles, vessels, or aircraft as defined in Article 1 (commencing with Section 6271) of Chapter 3.5.

(Added by Stats. 2008, Ch. 306, Sec. 2. Effective January 1, 2009.)



6487.1

In the case of a deficiency arising under this part during the lifetime of a decedent, a notice of deficiency determination shall be mailed within four months after written request therefor, in the form required by the board, by the fiduciary of the estate or trust or by any other person liable for the tax or any portion thereof.

(Added by Stats. 1968, Ch. 1299.)



6487.2

(a) A notice of determination issued pursuant to Section 6486, 6515, or 6536 to an individual who was a general partner, as shown on the board s records, and who, prior to the period covered by the determination, withdrew from the partnership, causing a change in ownership, and failed to notify the board, shall be mailed within four years after the last day of the calendar month following the quarterly period in which the change of ownership occurred.

(b) An individual who was a general partner, as shown on the board s records, who withdraws from a partnership without notifying the board of the change in ownership, shall not be liable for any unpaid, self-assessed liability of the partnership that becomes due at least three years after the last day of the calendar month following the quarterly period in which the change in ownership occurred.

(c) Subdivisions (a) and (b) shall not apply to either of the following:

(1) Cases of fraud or intent to evade this part or other administrative or interpretive regulations.

(2) Any partners who retain an ownership interest in a corporation that is a successor to the partnership.

(d) For purposes of this part, change in ownership means that a new person, as defined in Section 6005, is created by the action of the former owner by means of a sale, an incorporation, an addition or elimination of one or more partners, or the termination of a spouse s ownership or community property interest due to legal separation or divorce.

(e) For purposes of this section, individual includes only natural persons.

(Added by Stats. 1993, Ch. 1109, Sec. 5. Effective January 1, 1994.)



6487.3

(a) (1) For persons that elect to report qualified use tax in accordance with Section 6452.1, except in the case of fraud, intent to avoid this part or authorized rules and regulations issued by the board, or the gross understatement of qualified use taxes, every notice of a deficiency determination with respect to the qualified use tax shall be mailed within three years after the last day for which an acceptable tax return is due or filed, whichever occurs later.

(2) In the case of a gross understatement of qualified use tax, every notice of a deficiency determination with respect to the qualified use tax shall be mailed within six years after the last day for which an acceptable tax return is due or filed, whichever occurs later.

(3) For purposes of this subdivision a gross understatement of qualified use tax is a deficiency that is in excess of 25 percent of the amount of qualified use tax reported on a person s acceptable tax return. In the case of married individuals filing separate California personal income tax returns, the total amount of qualified use tax reported will be considered in determining whether there is a gross understatement of qualified use tax.

(4) For purposes of this section acceptable tax return means a timely filed original return that is filed pursuant to Article 1 (commencing with Section 18501), Article 2 (commencing with Section 18601), Section 18633, Section 18633.5 of Chapter 2 (commencing with Section 18501) of Part 10.2, or Article 3 (commencing with Section 23771) of Chapter 4 of Part 11.

(b) This section applies to reporting of purchases of tangible personal property made on or after January 1, 2010, in taxable years beginning on or after January 1, 2010.

(Repealed and added by Stats. 2010, Ch. 721, Sec. 5. Effective October 19, 2010.)



6488

If before the expiration of the time prescribed in Section 6487 for the mailing of a notice of deficiency determination the taxpayer has consented in writing to the mailing of the notice after such time, the notice may be mailed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(Added by Stats. 1945, Ch. 500.)






ARTICLE 3. Determinations if No Return Made

6511

If any person fails to make a return, the board shall make an estimate of the amount of the gross receipts of the person, or, as the case may be, of the amount of the total sales price of tangible personal property sold or purchased by the person, the storage, use, or other consumption of which in this state is subject to the use tax. The estimate shall be made for the period or periods in respect to which the person failed to make a return and shall be based upon any information which is in the board s possession or may come in its possession. Upon the basis of this estimate the board shall compute and determine the amount of tax or other amount required to be paid to the state, adding to the sum thus arrived at a penalty equal to 10 percent thereof. One or more determinations may be made for one or for more than one period. When a business is discontinued a determination may be made at any time thereafter, within the periods specified in Section 6487, as to liability arising out of that business, irrespective of whether the determination is issued prior to the due date of the liability as otherwise specified in this part.

(Amended by Stats. 1984, Ch. 930, Sec. 4.)



6512

In making a determination the board may offset overpayments for a period or periods, together with interest on the overpayments, against underpayments for another period or periods, against penalties, and against the interest on the underpayments. The interest on underpayments and overpayments shall be computed in the manner set forth in Sections 6591 and 6907.

(Added by Stats. 1941, Ch. 36.)



6513

The amount of the determination, exclusive of penalties, shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the last day of the month following the quarterly period for which the amount or any portion thereof should have been returned until the date of payment.

(Amended by Stats. 1984, Ch. 1020, Sec. 4. Operative July 1, 1985, by Sec. 65 of Ch. 1020.)



6514

If the failure of any person to file a return is due to fraud or an intent to evade this part or rules and regulations, a penalty of 25 per cent of the amount required to be paid by the person, exclusive of penalties, shall be added thereto in addition to the 10 per cent penalty provided in Section 6511.

(Amended by Stats. 1941, Ch. 247.)



6514.1

Any purchaser of a vehicle, vessel, or aircraft who registers it outside the State of California for the purpose of evading the payment of taxes due under this part shall be liable for a penalty of 50 percent of any tax determined to be due on the sales price of the vehicle, vessel, or aircraft.

(Added by Stats. 1984, Ch. 1490, Sec. 7. Effective September 27, 1984.)



6515

Promptly after making its determination the board shall give to theperson written notice of the estimate, determination, and penalty, the notice to be served personally or by mail in the manner prescribed for service of notice of a deficiency determination.

(Added by Stats. 1941, Ch. 36.)






ARTICLE 4. Jeopardy Determinations

6536

If the board believes that the collection of any tax or any amount of tax required to be collected and paid to the state or of any determination or other amount required to be paid to the state will be jeopardized by delay, it shall thereupon make a determination of the tax or amount of tax required to be collected or other amount, noting that fact upon the determination. The amount determined is immediately due and payable.

(Amended by Stats. 1984, Ch. 930, Sec. 6.)



6537

If the amount specified in the determination is not paid within 10 days after service of notice thereof upon the person against whom the determination is made, the amount becomes final at the expiration of the 10 days, unless a petition for redetermination is filed within the 10 days, and the delinquency penalty and the interest provided in Section 6591 shall attach to the amount of the tax or the amount of the tax required to be collected.

(Added by Stats. 1941, Ch. 36.)



6538

The person against whom a jeopardy determination is made may petition for the redetermination thereof pursuant to Article 5 of this chapter. He shall, however, file the petition for redetermination with the board within 10 days after the service upon him of notice of the determination. The person shall also within the 10-day period deposit with the board such security as it may deem necessary to insure compliance with this part. The security may be sold by the board in the manner prescribed by Section 6701.

(Added by Stats. 1941, Ch. 36.)



6538.5

In accordance with such rules and regulations as the board may prescribe, the person against whom a jeopardy determination is made may apply for an administrative hearing for one or more of the following purposes:

(a) To establish that the determination is excessive; or

(b) To establish that the sale of property that may be seized after issuance of the jeopardy determination or any part thereof shall be delayed pending the administrative hearing because the sale would result in irreparable injury to the person; or

(c) To request the release of all or a part of the property to the person; or

(d) To request a stay of collection activities.

The application shall be filed within 30 days after service of the notice of jeopardy determination and shall be in writing and state the specific factual and legal grounds upon which it is founded. No security need be posted to file the application and to obtain this hearing. However, if the person does not deposit within the 10-day period prescribed in Section 6538, such security as the board may deem necessary to ensure compliance with this part, the filing of the application shall not operate as a stay of collection activities, except sale of property seized after issuance of the jeopardy determination. Upon a showing of good cause for failure to file a timely application for administrative hearing, the board may allow a filing of the application and grant the person an administrative hearing. The filing of an application pursuant to this section shall not affect provisions of Section 6537 relating to the finality date of the determination or to penalty or interest.

(Added by Stats. 1977, Ch. 329.)



6539

Any notice required by this article shall be served personally or by mail in the manner prescribed for service of notice of a deficiency determination.

(Added by Stats. 1963, Ch. 612.)






ARTICLE 5. Redeterminations

6561

Any person against whom a determination is made under Article 2 (commencing with Section 6481) or 3 (commencing with Section 6511) or any person directly interested may petition for a redetermination within 30 days after service upon the person of notice thereof. If a petition for redetermination is not filed within the 30-day period, the determination becomes final at the expiration of that period.

(Amended by Stats. 1982, Ch. 454, Sec. 149.)



6561.5

Every petition for redetermination shall be in writing and shall state the specific grounds upon which the petition is founded. The petition may be amended to state additional grounds at any time prior to the date on which the board issues its order or decision upon the petition for redetermination.

(Added by Stats. 1967, Ch. 881.)



6562

If a petition for redetermination is filed within the 30-day period, the board shall reconsider the determination and, if the person has so requested in his petition, shall grant the person an oral hearing and shall give him 10 days notice of the time and place of the hearing. The board may continue the hearing from time to time as may be necessary.

(Added by Stats. 1941, Ch. 36.)



6563

(a) The board may decrease or increase the amount of the determination before it becomes final, but the amount may be increased only if a claim for the increase is asserted by the board at or before the hearing. Unless the penalty imposed by Section 6485 or Section 6514 applies to the amount of the determination as originally made or as increased, the claim for increase must be asserted during one of the following applicable periods:

(1) In the case of any taxpayer whose reported gross receipts and total sales price of property sold or purchased by him or her is less than ten million dollars ($10,000,000) in each calendar quarter of the period or periods to which the determination applies, within three years after the first deficiency determination or within three years after the time tax records requested by the board were made available, whichever is later.

(2) In the case of any other taxpayer, within eight years after the first deficiency determination or within eight years after the time tax records requested by the board were made available, whichever is later.

(b) If the taxpayer and the board mutually agree, the time limits specified in subdivision (a) may be waived.

(c) The board shall specify the information on which it bases its increase.

(Amended by Stats. 1984, Ch. 1728, Sec. 1.)



6564

The order or decision of the board upon a petition for redetermination becomes final 30 days after service upon the petitioner of notice thereof.

(Added by Stats. 1941, Ch. 36.)



6565

All determinations made by the board under Articles 2 or 3 of this chapter are due and payable at the time they become final. If they are not paid when due and payable, a penalty of 10 per cent of the amount of the determination, exclusive of interest and penalties, shall be added thereto.

(Added by Stats. 1941, Ch. 36.)



6566

Any notice required by this article shall be served personally or by mail in the manner prescribed for service of notice of a deficiency determination.

(Added by Stats. 1941, Ch. 36.)






ARTICLE 6. Interest and Penalties

6591

(a) Any person who fails to pay any tax to the state or any amount of tax required to be collected and paid to the state, except amounts of determinations made by the board under Article 2 (commencing with Section 6481) or Article 3 (commencing with Section 6511) of this chapter, within the time required shall pay a penalty of 10 percent of the tax or amount of the tax, in addition to the tax or amount of tax, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the tax or the amount of tax required to be collected became due and payable to the state until the date of payment.

(b) Any person who fails to file a return in accordance with the due date set forth in Section 6451 or the due date established by the board in accordance with Section 6455, shall pay a penalty of 10 percent of the amount of taxes, exclusive of prepayments, with respect to the period for which the return is required.

(c) The penalties imposed by this section shall be limited to a maximum of 10 percent of the taxes for which the return is required, exclusive of any prepayments, for any one return.

(Amended by Stats. 1996, Ch. 1087, Sec. 29. Effective January 1, 1997.)



6591.5

(a) (1) For interest required to be paid to the state upon underpayments of tax to the state, modified adjusted rate per annum means the adjusted annual rate established pursuant to subdivision (c), plus three percentage points.

(2) For interest required to be paid by the state upon overpayments of tax, modified adjusted rate per annum means the adjusted annual rate established pursuant to subdivision (d).

(b) Modified adjusted rate per month, or fraction thereof means the modified adjusted rate per annum divided by 12.

(c) The rate established for interest to be paid upon underpayments of tax shall be determined in accordance with the provisions of Section 6621 of the Internal Revenue Code which establish the underpayment rate, except that the determination specified in Section 6621(b) of the Internal Revenue Code shall be modified to be determined semiannually as follows:

(1) The rate for January shall apply for the following July 1 to December 31, inclusive.

(2) The rate for July shall apply for the following January 1 to June 30, inclusive.

(d) (1) Except as provided in paragraph (2), the rate established for interest to be paid by the state upon overpayments of tax shall be equal to the bond equivalent rate of 13-week treasury bills auctioned, rounded to the nearest full percent (or if a multiple of one-half of 1 percent, the rate shall be increased to the next highest full percent), as follows:

(A) The bond equivalent rate of 13-week treasury bills established at the first auction held during the month of January shall apply for the following July 1 to December 31, inclusive.

(B) The bond equivalent rate of 13-week treasury bills established at the first auction held during the month of July shall apply for the following January 1 to June 30, inclusive.

(2) For the period July 1, 1991, through June 30, 1992, the rate to be paid by the state upon overpayments of tax shall be equal to the bond equivalent rate of 13-week treasury bills established at the auction held on July 1, 1991, rounded to the nearest full percent (or if a multiple of one-half of 1 percent, the rate shall be increased to the next highest full percent).

(e) For purposes of this part, and any other provision of law referencing this method of computation, in computing the amount of any interest required to be paid by the state or by the taxpayer, or any other amount determined by reference to that amount of interest, that interest and that amount shall be computed as simple interest, not compound interest.

(Amended by Stats. 1991, Ch. 236, Sec. 5.2. Effective July 29, 1991.)



6591.6

(a) If the board finds, taking into account all facts and circumstances, that it is inequitable to compute interest at the modified adjusted rate per month or fraction thereof, as defined in subdivision (b) of Section 6591.5, interest shall be computed at the modified adjusted daily rate from the date on which the tax or prepayment was due until the date of payment, if all of the following occur:

(1) The payment of tax or the prepayment was made one business day after the date the tax or prepayment was due.

(2) The person was granted relief from all penalties that applied to that payment of tax or prepayment.

(3) The person files a request for an oral hearing before the board.

(b) For purposes of this section, modified adjusted daily rate means the modified adjusted rate per annum as defined in subdivision (a) of Section 6591.5 determined on a daily basis by dividing the modified adjusted rate per annum by 365.

(c) For purposes of this section, board means the members of the State Board of Equalization meeting as a public body.

(d) For purposes of this section, business day means any day other than a Saturday, Sunday, or any day designated as a state holiday.

(e) This section shall not apply to any payment made pursuant to a deficiency determination, a determination where no return has been filed, or a jeopardy determination issued by the board.

(f) This section shall only apply to electronic payments or prepayments of taxes.

(g) This section shall be operative only until January 1, 2016.

(Added by Stats. 2010, Ch. 316, Sec. 2. Effective January 1, 2011. Inoperative January 1, 2016, by its own provisions.)



6592

(a) If the board finds that a person s failure to make a timely return or payment is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person shall be relieved of the penalties provided by Sections 6476, 6477, 6479.3, 6480.4, 6480.8, 6511, 6565, 6591, 7051.2, 7073, and 7074.

(b) Except as provided in subdivision (c) any person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(c) The board shall establish criteria that provides for efficient resolution of requests for relief pursuant to this section.

(Amended by Stats. 2004, Ch. 226, Sec. 4. Effective August 16, 2004.)



6592.5

Any person who is granted relief from the penalty imposed by Section 6476 or 6477 shall pay, in addition to any prepayment, interest at the modified adjusted rate per month, or fraction thereof established pursuant to subdivision (b) of Section 6591.5, from the date on which the prepayment would have been due until the date of payment.

(Added by Stats. 1993, Ch. 1109, Sec. 6. Effective January 1, 1994.)



6593

If the board finds that a person s failure to make a timely return or payment was due to a disaster, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the interest provided by Sections 6459, 6480.4, 6480.8, 6513, 6591, and 6592.5.

Any person seeking to be relieved of the interest shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Amended by Stats. 1993, Ch. 1109, Sec. 7. Effective January 1, 1994.)



6593.5

(a) The board, in its discretion, may relieve all or any part of the interest imposed on a person by this part under the following circumstances:

(1) Where the failure to pay tax is due in whole or in part to an unreasonable error or delay by an employee of the board acting in his or her official capacity.

(2) Where failure to pay use tax on a vehicle or vessel registered with the Department of Motor Vehicles was the direct result of an error by the Department of Motor Vehicles in calculating the use tax.

(b) For purposes of this section, an error or delay shall be deemed to have occurred only if no significant aspect of the error or delay is attributable to an act of, or a failure to act by, the taxpayer.

(c) Any person seeking relief under this section shall file with the board a statement under penalty of perjury setting forth the facts on which the claim for relief is based and any other information which the board may require.

(d) The board may grant relief only for interest imposed on tax liabilities that arise during taxable periods commencing on or after July 1, 1999.

(Amended by Stats. 2001, Ch. 251, Sec. 4. Effective January 1, 2002.)



6594

Notwithstanding any other provision of this part, no interest or penalties shall be assessed against any person for failure to make payments of any taxes on leases of personal property to the United States government while the board is enjoined from collecting such taxes by order of the United States District Court for the Central District of California in the case of United States of America v. California State Board of Equalization, No. CV 79-03359-R, provided that payment of any applicable taxes is made within 60 days after the board is no longer enjoined from collecting such taxes.

(Added by renumbering Section 6593 (as added by Stats. 1980, Ch. 1194) by Stats. 1981, Ch. 714, Sec. 403.)



6596

(a) If the board finds that a person s failure to make a timely return or payment is due to the person s reasonable reliance on written advice from the board, the person may be relieved of the taxes imposed by Sections 6051 and 6201 and any penalty or interest added thereto.

(b) For the purpose of this section, a person s failure to make a timely return or payment shall be considered to be due to reasonable reliance on written advice from the board, only if the board finds that all of the following conditions are satisfied:

(1) The person requested in writing that the board advise him or her whether a particular activity or transaction is subject to tax under this part. The specific facts and circumstances of the activity or transaction shall be fully described in the request.

(2) The board responded in writing to the person regarding the written request for advice, stating whether or not the described activity or transaction is subject to tax, or stating the conditions under which the activity or transaction is subject to tax.

(3) In reasonable reliance on the board s written advice, the person did not do either of the following:

(A) Charge or collect from his or her customers amounts designated as sales tax reimbursement or use tax for the described activity or transaction.

(B) Pay a use tax on the storage, use, or other consumption in this state of tangible personal property.

(4) The liability for taxes applied to a particular activity or transaction which occurred before either of the following:

(A) Before the board rescinded or modified the advice so given, by sending written notice to the person of the rescinded or modified advice.

(B) Before a change in statutory or constitutional law, a change in the board s regulations, or a final decision of a court, which renders the board s earlier written advice no longer valid.

(c) Any person seeking relief under this section shall file with the board:

(1) A copy of the person s written request to the board and a copy of the board s written advice.

(2) A statement under penalty of perjury setting forth the facts on which the claim for relief is based.

(3) Any other information which the board may require.

(d) Only the person making the written request shall be entitled to rely on the board s written advice to that person.

(Amended by Stats. 1991, Ch. 402, Sec. 1.)



6597

(a) (1) Any person who knowingly collects sales tax reimbursement, as defined in Section 1656.1 of the Civil Code, or who knowingly collects use tax pursuant to Chapter 3 (commencing with Section 6201), and who fails to timely remit that sales tax reimbursement or use tax to the board, shall be liable for a penalty of 40 percent of the amount not timely remitted.

(2) (A) This subdivision shall not apply to any person whose liability for the unremitted sales tax reimbursement or use tax described in paragraph (1) averages one thousand dollars ($1,000) or less per month or does not exceed 5 percent of the total amount of tax liability for which the tax reimbursement was collected for the period in which tax was due, whichever is greater.

(B) If a person s failure to make a timely remittance of sales tax reimbursement or use tax is due to a reasonable cause or circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person shall be relieved of the penalty imposed by this subdivision.

(b) For purposes of this section:

(1) Reasonable cause or circumstances beyond the person s control includes, but is not limited to, any of the following:

(A) The occurrence of a death or serious illness of the person or the person s next of kin that caused the person s failure to make a timely remittance.

(B) The occurrence of an emergency, as defined in Section 8558 of the Government Code that caused the person s failure to make a timely remittance.

(C) A natural disaster or other catastrophe directly affecting the business operations of the person that caused the person s failure to make a timely remittance.

(D) The board failed to send returns or other information to the correct address of record, that caused the person s failure to make a timely remittance.

(E) The person s failure to make a timely remittance occurred only once over a three-year period, or once during the period in which the person was engaged in business, whichever time period is shorter.

(F) The person voluntarily corrected errors in remitting sales tax reimbursement or use tax collected that were made in previous reporting periods and remitted payment of the liability owed as a result of those errors prior to being contacted by the board regarding possible errors or discrepancies.

(2) Sales tax reimbursement shall also include any sales tax that is advertised, held out, or stated to the public or to any customer, directly or indirectly, that the tax or any part thereof will be assumed or absorbed by the retailer.

(c) This section shall apply to any determination made by the board pursuant to Article 2 (commencing with Section 6481), Article 3 (commencing with Section 6511), and Article 4 (commencing with Section 6536).

(Added by Stats. 2006, Ch. 252, Sec. 1. Effective January 1, 2007.)









CHAPTER 6. Collection of Tax

ARTICLE 1. Security for Tax

6701

The board, whenever it deems it necessary to ensure compliance with this part, may require any person subject thereto, to place with it any security that the board may determine. Any security in the form of cash, government bonds, or insured deposits in banks or savings and loan institutions shall be held by the board in trust to be used solely in the manner provided by this section and Section 6815. The amount of the security shall be fixed by the board but, except as noted below, shall not be greater than twice the estimated average liability of persons filing returns for quarterly periods or three times the estimated average liability of persons required to file returns for monthly periods, determined in the manner that the board deems proper, or fifty thousand dollars ($50,000), whichever amount is the lesser. In case of a person who, pursuant to Section 6070 of this part, has been given notice of hearing to show cause why his or her permit or permits should not be revoked, or a person whose permit or permits has been revoked or suspended, the amount of the security shall not be greater than three times the average liability of persons filing returns for quarterly periods or five times the average liability of persons required to file returns for monthly periods, or fifty thousand dollars ($50,000), whichever amount is the lesser. The limitations herein provided apply regardless of the type of security placed with the board. The amount of the security may be increased or decreased by the board subject to the limitations herein provided. Security held by the board shall be released after a three-year period in which the person has filed all returns and paid all tax to the state or any amount of tax required to be collected and paid to the state within the time required. The board may sell the security at public auction if it becomes necessary to do so in order to recover any tax or any amount required to be collected, interest, or penalty due. Notice of the sale may be served upon the person who placed the security personally or by mail; if by mail, service shall be made in the manner prescribed for service of a notice of a deficiency determination and shall be addressed to the person at his or her address as it appears in the records of the board. Upon any sale any surplus above the amounts due shall be returned to the person who placed the security.

(Amended by Stats. 1996, Ch. 1087, Sec. 30. Effective January 1, 1997.)



6702

(a) If any person is delinquent in the payment of the amount required to be paid by him or her or in the event a determination has been made against him or her which remains unpaid, the board may, not later than three years after the payment became delinquent, or within 10 years after the last recording of an abstract under Section 6738 or the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, give notice thereof personally or by first-class mail to all persons, including any officer or department of the state or any political subdivision or agency of the state, having in their possession or under their control any credits or other personal property belonging to the delinquent, or person against whom a determination has been made which remains unpaid, or owing any debts to the delinquent or that person. In the case of any state officer, department, or agency, the notice shall be given to the officer, department, or agency prior to the time it presents the claim of the delinquent taxpayer to the Controller. After receiving the notice the persons so notified shall neither transfer nor make any other disposition of the credits, other personal property, or debts in their possession or under their control at the time they receive the notice until the board consents to a transfer or disposition or until 60 days elapse after the receipt of the notice, whichever period expires the earlier. All persons so notified shall forthwith after receipt of the notice advise the board of all those credits, other personal property, or debts in their possession, under their control, or owing by them.

(b) If the notice seeks to prevent the transfer or other disposition of a deposit in a bank or a state or federal savings and loan association or other credits or personal property in the possession or under the control of a bank or a state or federal savings and loan association, the notice to be effective shall state the amount, interest, and penalty due from the person, and shall be delivered or mailed to the branch or office of the bank or a state or federal savings and loan association at which the deposit is carried or at which the credits or personal property is held. A bank, state or federal savings and loan association, or a state or federal credit union withholding any deposit or other credits or personal property required to be withheld in which the delinquent taxpayer and another person or persons have an interest, or held in the name of a third party or parties in which the delinquent taxpayer is ultimately determined to have no interest, is not liable therefor to any of the persons who have an interest in the deposit or other credits or personal property unless the deposit or other credits or personal property is released or transferred to the delinquent taxpayer.

(c) In the case of a deposit or other credits or personal property for which the transfer or other disposition is prevented, the depository institution required to prevent transfer or other disposition shall send a notice by first-class mail to each person named on a deposit, other credits, or personal property included in the notice from the board, provided a current address for each person is available to the institution. This notice shall inform each person as to the reason for preventing transfer or disposition of the deposit or other credits or personal property, the amount thereof which is prevented from transfer or other disposition, and the date by which that amount is to be remitted to the board. An institution may assess the deposit or other credits or personal property of each person receiving this notice a reasonable service charge not to exceed three dollars ($3).

(d) Notwithstanding any other provision, with respect to a deposit in a bank or other credits or personal property in the possession or under the control of a bank or a state or federal savings and loan association, the aggregate amount of deposits, credits, or personal property to be withheld shall be an amount equal to two times the amount of the tax, interest, or penalty due from the person. If, during the effective period of the notice to withhold, any person so notified makes any transfer or disposition of the property or debts required to be withheld, to the extent of the value of the property or the amount of the debts thus transferred or paid he or she shall be liable to the state for any indebtedness due under this part from the person with respect to whose obligation the notice was given if solely by reason of that transfer or disposition the state is unable to recover the indebtedness of the person with respect to whose obligation the notice was given.

(Amended by Stats. 1984, Ch. 562, Sec. 1.)



6703

(a) Subject to the limitations in subdivisions (b) and (c), the board may by notice of levy, served personally or by first-class mail, require all persons having in their possession, or under their control, any credits or other personal property belonging to a retailer or other person liable for any amount under this part to withhold from such credits or other personal property the amount of any tax, interest, or penalties due from such retailer or other person, or the amount of any liability incurred by them under this part, and to transmit the amount withheld to the board at such times as it may designate. The notice of levy shall have the same effect as a levy pursuant to a writ of execution.

(b) The person served shall continue to withhold pursuant to the notice of levy until the amount specified in the notice, including accrued interest, has been paid in full, until the notice is withdrawn, or until one year from the date the notice is received, whichever occurs first.

(c) The amount required to be withheld is the lesser of the following:

(1) The amount due stated on the notice.

(2) The amount of each payment due or becoming due to the retailer or other person liable during the period of the levy.

(d) For the purposes of this section, the term payments does not include earnings as that term is defined in subdivision (a) of Section 706.011 of the Code of Civil Procedure or funds in a deposit account as defined in paragraph (29) of subdivision (a) of Section 9102 of the Commercial Code. The term payments does include any of the following:

(1) Payments due for services of independent contractors, dividends, rents, royalties, residuals, patent rights, mineral or other natural rights.

(2) Payments or credits due or becoming due periodically as a result of an enforceable obligation to the retailer or other person liable for the tax.

(3) Any other payments or credits due or becoming due the retailer or other person liable as the result of written or oral contracts for services or sales whether denominated as wages, salary, commission, bonus, or otherwise.

(e) In the case of a financial institution, to be effective, the notice shall state the amount due from the taxpayer and shall be delivered or mailed to the branch or office of the financial institution where the credits or other property is held, unless another branch or office is designated by the financial institution to receive the notice.

(Amended by Stats. 1999, Ch. 991, Sec. 57. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



6704

(a) Notwithstanding Article 7 (commencing with Section 706.151) of Chapter 5 of Title 9 of Part 2 of the Code of Civil Procedure, if the board determines upon receiving information from a retailer or other person liable for any amount under this part that the person s employer withheld earnings for taxes pursuant to Section 6703 and failed to remit the withheld earnings to the board, the employer shall be liable for the amount not remitted. The board s determination shall be based on payroll documents or other substantiating evidence furnished by the person liable for the tax.

(b) Upon its determination, the board shall mail notice to the employer at its last known address that upon failure to remit the withheld earnings to the board within 15 days of the date of its notice to the employer, the employer shall be liable for that amount which was withheld and not remitted.

(c) If the employer fails to remit the amount withheld to the board upon notice, that amount for which the employer is liable shall be determined, collected, and paid as though it were a tax deficiency. The amount may be assessed at any time prior to seven years from the first day that the unremitted amount, in the aggregate, was first withheld. Interest shall accrue on that amount from the first day that the unremitted amount, in the aggregate, was first withheld.

(d) When the determination against the employer is final and due and payable, the person s account shall be immediately credited with an amount equal to that determined amount as though it were a payment received by the board on the first date that the unremitted amount, in the aggregate, was first withheld by the employer.

(e) Collection against the person liable for the tax is stayed for both the following amount and period:

(1) An amount equal to the amount determined by the board under subdivision (a).

(2) The earlier of the time the credit is applied to the person s account pursuant to subdivision (d) or the determination against the employer is withdrawn or revised and the person is notified by the board thereof.

(f) If under this section an amount that was withheld and not remitted to the board is final and due and payable by the employer and credited to the person s account, this remedy shall be the exclusive remedy for the person to recover that amount from the employer.

(g) This section shall apply to determinations made by the board on or after the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 3. Effective January 1, 2001.)






ARTICLE 2. Suit for Tax

6711

At any time within three years after any tax or any amount of tax required to be collected becomes due and payable and at any time within three years after the delinquency of any tax or any amount of tax required to be collected, or within the period during which a lien is in force as the result of the recording of an abstract under Section 6738 or the recording or filing of a notice of state tax lien under Section 7171 of the Government Code, the board may bring an action in the courts of this state, of any other state, or of the United States in the name of the people of the State of California to collect the amount delinquent together with penalties and interest.

(Amended by Stats. 1980, Ch. 600, Sec. 15.)



6712

The Attorney General shall prosecute the action, and the provisions of the Code of Civil Procedure relating to service of summons, pleadings, proofs, trials, and appeals are applicable to the proceedings.

(Added by Stats. 1941, Ch. 36.)



6713

In the action a writ of attachment may be issued in the manner provided by Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure without the showing required by Section 485.010 of the Code of Civil Procedure.

(Amended by Stats. 1974, Ch. 1516.)



6714

In the action a certificate by the board showing the delinquency shall be prima facie evidence of the determination of the tax or the amount of tax, of the delinquency of the amounts set forth, and of the compliance by the board with all the provisions of this part in relation to the computation and determination of the amounts.

(Added by Stats. 1941, Ch. 36.)



6715

In any action relating to the use tax brought under this part process may be served according to the Code of Civil Procedure and the Civil Code of this State or may be served upon any agent or clerk in this State employed by any retailer in a place of business maintained by the retailer in this State. In the latter case a copy of the process shall forthwith be sent by registered mail to the retailer at his principal or home office.

(Added by Stats. 1941, Ch. 36.)






ARTICLE 3. Judgment for Tax

6736

If any amount required to be paid to the state under this part is not paid when due, the board may, within 10 years after the amount is due, file in the office of the Clerk of the Superior Court of Sacramento County, or any county, a certificate specifying the amount required to be paid, interest and penalty due, the name and address as it appears on the records of the board of the person liable, the compliance of the board with this part in relation to the determination of the amount required to be paid, and a request that judgment be entered against the person in the amount required to be paid, together with interest and penalty as set forth in the certificate.

(Amended by Stats. 2003, Ch. 296, Sec. 42.5. Effective January 1, 2004.)



6737

The clerk of the court immediately upon the filing of the certificate shall enter a judgment for the people of the State of California against the person in the amount required to be paid, together with interest and penalty as set forth in this certificate. The clerk of the court may file the judgment in a loose-leaf book entitled, Special Judgments for State Retail Sales or Use Tax.

(Amended by Stats. 2003, Ch. 296, Sec. 42.7. Effective January 1, 2004.)



6738

An abstract of the judgment or a copy of the judgment may be filed for record with the county recorder of any county. From the time of the filing, the amount required to be paid, together with the interest and penalty set forth constitutes a lien upon all the real property in the county owned by the person liable until the lien acquired by that person expires. The lien has the force, effect, and priority of a judgment lien and shall continue for 10 years from the date of the judgment so entered by the clerk of the court unless sooner released or otherwise discharged. The lien may, within 10 years from the date of the judgment, or within 10 years from the date of the last extension of the lien, be extended by filing for record in the office of the county recorder of any county an abstract or copy of the judgment. From the time of filing the lien shall be extended to the property in the county for 10 years unless sooner released or otherwise discharged.

(Amended by Stats. 2003, Ch. 296, Sec. 42.9. Effective January 1, 2004.)



6739

Execution shall issue upon the judgment upon request of the board in the same manner as execution may issue upon other judgments, and sales shall be held under such execution as prescribed in the Code of Civil Procedure.

(Added by Stats. 1941, Ch. 36.)



6740

(a) If the board determines that the amount of tax, interest, and penalties are sufficiently secured by a lien on other property or that the release or subordination of the lien imposed under this article will not jeopardize the collection of the amount of the tax, interest, and penalties, the board may at any time release all or any portion of the property subject to the lien from the lien or may subordinate the lien to other liens and encumbrances.

(b) If the board finds that the liability represented by the lien imposed under this article, including any interest accrued thereon, is legally unenforceable, the board may release the lien.

(c) A certificate by the board to the effect that any property has been released from a lien or that the lien has been subordinated to other liens and encumbrances is conclusive evidence that such property has been released or that the lien has been subordinated as provided in the certificate.

(Added by Stats. 1980, Ch. 600, Sec. 15.5.)






ARTICLE 4. Priority and Lien of Tax

6756

The amounts required to be paid by any person under this part together with interest and penalties shall be satisfied first in any of the following cases:

(a) Whenever the person is insolvent.

(b) Whenever the person makes a voluntary assignment of his assets.

(c) Whenever the estate of the person in the hands of executors, administrators, or heirs is insufficient to pay all the debts due from the deceased.

(d) Whenever the estate and effects of an absconding, concealed, or absent person required to pay any amount under this part are levied upon by process of law.

This section does not give the state a preference over any lien or security interest which was recorded or perfected prior to the time when the state records or files its lien as provided in Section 7171 of the Government Code.

The preference given to the state by this section shall be subordinate to the preferences given to claims for personal services by Sections 1204 and 1206 of the Code of Civil Procedure.

(Amended by Stats. 1980, Ch. 600, Sec. 16.)



6757

(a) If any person fails to pay any amount imposed under this part at the time that it becomes due and payable, the amount thereof, including penalties and interest, together with any costs in addition thereto, shall thereupon be a perfected and enforceable state tax lien. The lien is subject to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code.

(b) For the purpose of this section, amounts are due and payable on the following dates:

(1) For amounts disclosed on a return received by the board before the date the return is delinquent, the date the return would have been delinquent;

(2) For amounts disclosed on a return filed on or after the date the return is delinquent, the date the return is received by the board;

(3) For amounts determined under Section 6536 (pertaining to jeopardy assessments), the date the notice of the board s finding is mailed or issued;

(4) For all other amounts, the date the assessment is final.

(c) The lien provided by this section shall not arise during any period that Section 362 of the United States Bankruptcy Code applies to the person against whom the lien would otherwise apply.

(Amended by Stats. 1994, Ch. 903, Sec. 7. Effective January 1, 1995.)






ARTICLE 5. Warrant for Collection of Tax

6776

At any time within three years after any person is delinquent in the payment of any amount herein required to be paid, or within 10 years after the last recording of an abstract under Section 6738 or the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, the board or its authorized representative may issue a warrant for the enforcement of any liens and for the collection of any amount required to be paid to the state under this part. The warrant shall be directed to any sheriff, marshal, or the Department of the California Highway Patrol and shall have the same effect as a writ of execution. The warrant shall be levied and sale made pursuant to it in the same manner and with the same effect as a levy of and a sale pursuant to a writ of execution and shall be levied within five working days following receipt of the warrant.

(Amended by Stats. 1998, Ch. 931, Sec. 446. Effective September 28, 1998.)



6777

The board may pay or advance to the sheriff, marshal, or the Department of the California Highway Patrol, the same fees, commissions, and expenses for services as are provided by law for similar services rendered pursuant to a writ of execution. The board, and not the court, shall approve the fees for publication in a newspaper.

(Amended by Stats. 1998, Ch. 931, Sec. 447. Effective September 28, 1998.)



6778

The fees, commissions, and expenses are the obligation of the person required to pay any amount under this part and may be collected from him by virtue of the warrant or in any other manner provided in this part for the collection of the tax.

(Added by Stats. 1941, Ch. 36.)






ARTICLE 6. Seizure and Sale

6796

At any time within three years after any person is delinquent in the payment of any amount, the board may forthwith collect the amount in the following manner: The board shall seize any property, real or personal, of the person and sell the property, or a sufficient part of it, at public auction to pay the amount due together with any interest or penalties imposed for the delinquency and any costs incurred on account of the seizure and sale.

Any seizure made to collect a sales tax due shall be only of property of the retailer not exempt from execution under the provisions of the Code of Civil Procedure.

(Amended by Stats. 1943, Ch. 889.)



6797

Notice of the sale and the time and place thereof shall be given to the delinquent person and to all persons who have an interest of record in the property in writing at least 20 days before the date set for the sale in the following manner: The notice shall be personally served or enclosed in an envelope addressed to the person, in case of a sale for use taxes due, at his or her last known address or place of business, and, in case of a sale for sales taxes due, at his or her last known residence or place of business in this state. If not personally served, the notice shall be deposited in the United States mail, postage prepaid. The notice shall be published pursuant to Section 6063 of the Government Code, in a newspaper of general circulation published in the city in which the property or a part thereof is situated if any part thereof is situated in a city or, if not, in a newspaper of general circulation published in the county in which the property or a part thereof is located. Notice shall also be posted in both of the following manners:

(a) One public place in the city in which the interest in property is to be sold if it is to be sold in a city or, if not to be sold in a city, one public place in the county in which the interest in the property is to be sold.

(b) One conspicuous place on the property.

The notice shall contain a description of the property to be sold, a statement of the amount due, including taxes, interest, penalties, and costs, the name of the delinquent, and the further statement that unless the amount due is paid on or before the time fixed in the notice for the sale, the property, or so much of it as may be necessary, will be sold in accordance with law and the notice.

(Amended by Stats. 1990, Ch. 1528, Sec. 4.)



6798

At the sale the board shall sell the property in accordance with law and the notice and shall deliver to the purchaser a bill of sale for the personal property and a deed for any real property sold. The bill of sale or deed vests the interest or title of the person liable for the amount in the purchaser. The unsold portion of any property seized may be left at the place of sale at the risk of the person liable for the amount.

(Added by Stats. 1941, Ch. 36.)



6799

If upon the sale the moneys received exceed the total of all amounts, including interest, penalties, and costs due the state, the board shall return the excess to the person liable for the amounts and obtain his or her receipt. If any person having an interest in or lien upon the property files with the board prior to the sale notice of his or her interest or lien, the board shall withhold any excess pending a determination of the rights of the respective parties to the excess moneys by a court of competent jurisdiction. If for any reason the receipt of the person liable for the amount is not available, the board shall deposit the excess moneys with the Controller, as trustee for the owner, subject to the order of the person liable for the amount, his or her heirs, successors, or assigns.

(Amended by Stats. 1996, Ch. 860, Sec. 14. Effective January 1, 1997.)






ARTICLE 7. Payment on Termination of Business and Successor’s Liability

6811

If any person liable for any amount under this part sells out his business or stock of goods or quits the business, his successors or assigns shall withhold sufficient of the purchase price to cover such amount until the former owner produces a receipt from the board showing that it has been paid or a certificate stating that no amount is due.

(Amended by Stats. 1963, Ch. 613.)



6812

(a) If the purchaser of a business or stock of goods fails to withhold from the purchase price as required, he or she becomes personally liable for the payment of the amount required to be withheld by him or her to the extent of the purchase price, valued in money.

(b) (1) Within 60 days after the latest of the dates specified in paragraph (2), the board shall either issue the certificate or mail notice, to the purchaser at his or her address as it appears on the records of the board, of the amount that must be paid as a condition of issuing the certificate.

(2) For purposes of paragraph (1), the latest of the following dates shall apply:

(A) The date the board receives a written request from the purchaser for a certificate.

(B) The date of the sale of the business or stock of goods.

(C) The date the former owner s records are made available for audit.

(c) Failure of the board to mail the notice referred to in subdivision (b) will release the purchaser from any further obligation to withhold from the purchase price as above provided. The last date upon which the obligation of the successor may be enforced shall be not later than three years after the date the board is notified of the purchase of the business or stock of goods.

(Amended by Stats. 1991, Ch. 236, Sec. 7. Effective July 29, 1991.)



6813

The certificate may be issued after the payment of all amounts due under this part, according to the records of the board as of the date of the certificate, or after the payment of the amounts is secured to the satisfaction of the board. Such security is not subject to the limitations contained in Section 6701.

(Added by Stats. 1978, Ch. 827.)



6814

(a) The obligation of the successor shall be enforced by serving a notice of successor liability on the person. The notice shall be served in the manner prescribed for service of a notice of a deficiency determination, not later than three years after the date the board is notified of the purchase of the business or stock of goods. The successor may petition for reconsideration in the manner provided in Article 5 (commencing with Section 6561) of Chapter 5 of this part. The notice shall become final and the amount due and payable in the manner provided in that article except that no additional penalty shall apply if not paid when due and payable. The provisions of this chapter with respect to the collection of any amount required to be paid under this part shall apply when the notice becomes final.

(b) (1) If the board finds that a successor s failure to withhold a sufficient amount of the purchase price to cover the amount owed by the former owner is due to reasonable cause and circumstances beyond the successor s control, and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect, the successor may be relieved of any penalty included in the notice of successor liability.

(2) Any successor seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Amended by Stats. 1989, Ch. 768, Sec. 4.)



6815

If at the time a business is discontinued the board holds security pursuant to Section 6701 in the form of cash, government bonds, or insured deposits in banks or savings and loan institutions, such security when applied to the account of the taxpayer shall be deemed to be a payment on account of any liability of the taxpayer to the board on the date the business is discontinued.

(Added by Stats. 1966, Ch. 5.)






ARTICLE 8. Miscellaneous Provisions

6826

The board shall report to the Controller the amount of collections under this part, and he shall keep a record thereof.

(Added by Stats. 1941, Ch. 36.)



6827

The remedies of the State provided for in this chapter are cumulative, and no action taken by the board or Attorney General constitutes an election by the State to pursue any remedy to the exclusion of any other remedy for which provision is made in this part.

(Added by Stats. 1941, Ch. 36.)



6828

In all proceedings under this chapter the board may act on behalf of the people of the State of California.

(Added by Stats. 1941, Ch. 36.)



6829

(a) Upon the termination, dissolution, or abandonment of the business of a corporation, partnership, limited partnership, limited liability partnership, or limited liability company, any officer, member, manager, partner, or other person having control or supervision of, or who is charged with the responsibility for the filing of returns or the payment of tax, or who is under a duty to act for the corporation, partnership, limited partnership, limited liability partnership, or limited liability company in complying with any requirement of this part, shall, notwithstanding any provision in the Corporations Code to the contrary, be personally liable for any unpaid taxes and interest and penalties on those taxes, if the officer, member, manager, partner, or other person willfully fails to pay or to cause to be paid any taxes due from the corporation, partnership, limited partnership, limited liability partnership, or limited liability company pursuant to this part.

(b) The officer, member, manager, partner, or other person shall be liable only for taxes that became due during the period he or she had the control, supervision, responsibility, or duty to act for the corporation, partnership, limited partnership, limited liability partnership, or limited liability company described in subdivision (a), plus interest and penalties on those taxes.

(c) Personal liability may be imposed pursuant to this section, only if the board can establish that the corporation, partnership, limited partnership, limited liability partnership, or limited liability company had included tax reimbursement in the selling price of, or added tax reimbursement to the selling price of, tangible personal property sold in the conduct of its business, or when it can be established that the corporation, partnership, limited partnership, limited liability partnership, or limited liability company consumed tangible personal property and failed to pay the tax to the seller or has included use tax on the billing and collected the use tax or has issued a receipt for the use tax and failed to report and pay use tax.

(d) For purposes of this section willfully fails to pay or to cause to be paid means that the failure was the result of an intentional, conscious, and voluntary course of action.

(e) Except as provided in subdivision (f), the sum due for the liability under this section may be collected by determination and collection in the manner provided in Chapter 5 (commencing with Section 6451) and Chapter 6 (commencing with Section 6701).

(f) A notice of deficiency determination under this section shall be mailed within three years after the last day of the calendar month following the quarterly period in which the board obtains actual knowledge, through its audit or compliance activities, or by written communication by the business or its representative, of the termination, dissolution, or abandonment of the business of the corporation, partnership, limited partnership, limited liability partnership, or limited liability company, or, within eight years after the last day of the calendar month following the quarterly period in which the corporation, partnership, limited partnership, limited liability partnership, or limited liability company business was terminated, dissolved, or abandoned, whichever period expires earlier. If a business or its representative files a notice of termination, dissolution, or abandonment of its business with a state or local agency other than the board, this filing shall not constitute actual knowledge by the board under this section.

(Amended by Stats. 2008, Ch. 24, Sec. 1. Effective January 1, 2009.)



6830

(a) For the purpose of identifying persons or businesses who may owe taxes or other amounts, or for the purpose of collecting taxes, interest, additions to tax, and penalties, the board may enter into agreement with one or more private persons, companies, associations, or corporations providing these services outside this state with respect to the identification of persons or businesses who may owe taxes or other amounts, or the collection of taxes, interest, additions to tax, and penalties. The agreement may provide, at the discretion of the board, the rate of payment and the manner in which compensation for services shall be paid. The compensation may be added to the amount required to be identified or collected by the collection agency or provider of these services from the tax debtor. The board shall provide the necessary information for the contractor to fulfill its obligation under that agreement.

(b) With the approval of the board, the contractor may, as part of the collection process, refer the tax debt for litigation by its legal representatives in the name of the board.

(Amended by Stats. 1995, Ch. 555, Sec. 10. Effective January 1, 1996.)



6831

The board shall not be subject to subdivisions (c) and (d) of Section 16307 of the Corporations Code unless, at the time of application for a seller s permit, the applicant furnishes to the board a written partnership agreement that provides that all business assets shall be held in the name of the partnership.

(Added by Stats. 1996, Ch. 1003, Sec. 4.5. Effective January 1, 1997.)



6832

(a) The board may, in its discretion, enter into a written installment payment agreement with a person for the payment of any taxes due, together with interest thereon and any applicable penalties, in installments over an agreed period. With mutual consent, the board and the taxpayer may alter or modify the agreement.

(b) Upon failure of a person to fully comply with the terms of an installment payment agreement with the board, the board may terminate the agreement by mailing a notice of termination to the person. The notice shall include an explanation of the basis for the termination and inform the person of his or her right to request an administrative review of the termination. Fifteen days after the mailing of the notice, the installment payment agreement shall be void, and the total amount of the tax, interest, and penalties due shall be immediately payable.

(c) The board shall establish procedures for an administrative review for persons requesting that review whose installment payment agreements are terminated under subdivision (b). The collection of taxes, interest, and penalties that are the subject of the terminated installment payment agreement may not be stayed during this administrative review process.

(d) Subdivision (b) shall not apply to any case where the board finds collection of the tax to be in jeopardy.

(e) Except in the case of fraud, if an installment payment agreement is entered into within 45 days from the due date of the tax, and the person complies with the terms of the installment payment agreement, the board shall relieve the penalty imposed pursuant to Section 6565.

(Amended by Stats. 2000, Ch. 1052, Sec. 3.5. Effective January 1, 2001.)



6832.5

On or before July 1, 2000, the board shall provide each taxpayer who has an installment payment agreement in effect under Section 6832 with an annual statement setting forth the initial balance at the beginning of the year, the payments made during the year, and the remaining balance as of the end of the year.

(Added by Stats. 1999, Ch. 929, Sec. 1.5. Effective January 1, 2000.)



6832.6

In the case of liability for use tax arising from the board s auxiliary collection provisions pursuant to Article 3 (commencing with Section 6291) of Chapter 3.5, or use tax liability arising from purchases described in Section 6405, the board shall provide notice to purchasers in simple and nontechnical language of its authorization under Section 6832 to enter into an agreement to accept the payment of use tax in installments. The notice shall be mailed to purchasers concurrently with the mailing of the return, notice of determination, or notice of redetermination.

(Added by Stats. 2000, Ch. 1052, Sec. 4. Effective January 1, 2001.)



6833

(a) A collection cost recovery fee shall be imposed on any person that fails to pay an amount of tax, interest, penalty, or other amount due and payable under this part. The collection cost recovery fee shall be in an amount equal to the board s costs for collection, as reasonably determined by the board. The collection cost recovery fee shall be imposed only if the board has mailed its demand notice, to that person for payment, that advises that continued failure to pay the amount due may result in collection action, including the imposition of a collection cost recovery fee.

(b) Interest shall not accrue with respect to the collection cost recovery fee provided by this section.

(c) The collection cost recovery fee imposed pursuant to this section shall be collected in the same manner as the collection of any other tax imposed by this part.

(d) (1) If the board finds that a person s failure to pay any amount under this part is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person shall be relieved of the collection cost recovery fee provided by this section.

(2) Any person seeking to be relieved of the collection cost recovery fee shall file with the board a statement under penalty of perjury setting forth the facts upon which the person bases the claim for relief.

(e) Subdivision (a) shall be operative with respect to a demand notice for payment which is mailed on or after January 1, 2011.

(f) Collection cost recovery fee revenues shall be deposited in the same manner as revenues derived from any other tax imposed by this part.

(Added by Stats. 2010, Ch. 721, Sec. 6. Effective October 19, 2010.)



6835

(a) The board may enter into an agreement with the Internal Revenue Service or any other state imposing a sales and use tax, or a similar tax, for the purpose of collecting delinquent tax debts with respect to amounts assessed or imposed under this part, provided the agreements do not cause the net displacement of civil service employees. The agreement may provide, at the discretion of the board, the rate of payment and the manner in which compensation for services shall be paid.

(b) At the discretion of the board, the Internal Revenue Service or the other state collecting the tax debt pursuant to subdivision (a) may, as part of the collection process, refer the tax debt for litigation by its legal representatives in the name of the board.

(c) For purposes of this section, displacement includes layoff, demotion, involuntary transfer to a new class, involuntary transfer to a new location requiring a change of residence, and time base reductions. Displacement does not include changes in shifts or days off, nor does it include reassignment to any other position within the same class and general location.

(Added by Stats. 2011, Ch. 455, Sec. 6. Effective January 1, 2012.)






ARTICLE 9. Collection of Tax Debts Due to the Internal Revenue Service or Other States

6850

(a) The board may enter into an agreement to collect any delinquent tax debt due to the Internal Revenue Service or any other state imposing a sales and use tax, or similar tax, if, pursuant to Section 6835, the Internal Revenue Service or such a state has entered into an agreement to collect delinquent tax debts due to the board.

(b) Upon written notice to the debtor from the board, any amount referred to the board under subdivision (a) shall be treated as final and due and payable to the State of California, and shall be collected from the debtor by the board in any manner authorized under the law for collection of a delinquent sales and use tax liability, including, but not limited to, the recording of a notice of state tax lien under Article 2 (commencing with Section 7170) of Chapter 14 of Division 7 of Title 1 of the Government Code, and the issuance of an order and levy under Article 4 (commencing with Section 706.070) of Chapter 5 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure in the manner provided for earnings withholding orders for taxes.

(c) This part shall apply to amounts referred under this section in the same manner and with the same force and effect and to the full extent as if the language of those laws had been incorporated in full into this section, except to the extent that any provision is either inconsistent with this section or is not relevant to this section.

(d) The activities required to implement and administer this section shall not interfere with the primary mission of the board to administer this part.

(e) In no event shall a collection under this section be construed as a payment of sales and use taxes imposed under this part, or in accordance with Part 1.5 (commencing with Section 7200), or Part 1.6 (commencing with Section 7251), of Division 2.

(Added by Stats. 2011, Ch. 455, Sec. 7. Effective January 1, 2012.)









CHAPTER 7. Overpayments and Refunds

ARTICLE 1. Claim for Refund

6901

If the board determines that any amount, penalty, or interest has been paid more than once or has been erroneously or illegally collected or computed, the board shall set forth that fact in the records of the board and shall certify the amount collected in excess of the amount legally due and the person from whom it was collected or by whom paid. The excess amount collected or paid shall be credited by the board on any amounts then due and payable from the person from whom the excess amount was collected or by whom it was paid under this part, and the balance shall be refunded to the person, or his or her successors, administrators, or executors, if a determination by the board is made in any of the following cases:

(a) Any amount of tax, interest, or penalty was not required to be paid.

(b) Any amount of prepayment of sales tax, interest, or penalty paid pursuant to Article 1.5 (commencing with Section 6480) of Chapter 5 was not required to be paid.

(c) Any amount that is approved as a settlement pursuant to Section 7093.5.

Any overpayment of the use tax by a purchaser to a retailer who is required to collect the tax and who gives the purchaser a receipt therefor pursuant to Article 1 (commencing with Section 6201) of Chapter 3 shall be credited or refunded by the state to the purchaser. Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 1994, Ch. 726, Sec. 23. Effective September 22, 1994.)



6901.5

When an amount represented by a person to a customer as constituting reimbursement for taxes due under this part is computed upon an amount that is not taxable or is in excess of the taxable amount and is actually paid by the customer to the person, the amount so paid shall be returned by the person to the customer upon notification by the Board of Equalization or by the customer that such excess has been ascertained. In the event of his or her failure or refusal to do so, the amount so paid, if knowingly or mistakenly computed by the person upon an amount that is not taxable or is in excess of the taxable amount, shall be remitted by that person to this state. Notwithstanding subdivision (b) of Section 6904, those amounts remitted to the state shall be credited by the board on any amounts due and payable under this part on the same transaction from the person by whom it was paid to this state and the balance, if any, shall constitute an obligation due from the person to this state.

(Amended by Stats. 1987, Ch. 38, Sec. 4.)



6902

(a) (1) For persons required to file returns on other than an annual basis, except as provided in subdivision (b) no refund shall be approved by the board after three years from the last day of the month following the close of the quarterly period for which the overpayment was made, or, with respect to determinations made under Article 2 (commencing with Section 6481), Article 3 (commencing with Section 6511), or Article 4 (commencing with Section 6536) of Chapter 5 of this part, after six months from the date the determinations become final, or after six months from the date of overpayment, whichever period expires the later, unless a claim therefor is filed with the board within that period.

(2) For persons required to file returns on an annual basis, except as provided in subdivision (b) no refund shall be approved by the board after three years from the last day of the calendar month following the one-year period for which the overpayment was made, or with respect to determinations made under Article 2 (commencing with Section 6481), Article 3 (commencing with Section 6511), or Article 4 (commencing with Section 6536) of Chapter 5, after six months from the date the determinations become final, or after six months from the date of overpayment, whichever period expires the later, unless a claim therefor is filed with the board within that period. No credit shall be approved by the board after the expiration of that period unless a claim for credit is filed with the board within that period, or unless the credit relates to a period for which a waiver is given pursuant to Section 6488.

(b) A refund may be approved by the board for any period for which a waiver is given under Section 6488 if a claim therefor is filed with the board before the expiration of the period agreed upon.

(Amended by Stats. 1992, Ch. 902, Sec. 6. Effective September 25, 1992. Operative January 1, 1993, by Sec. 9 of Ch. 902.)



6902.1

(a) Upon receipt of proof to its satisfaction that, in connection with the sale, through a dealer and not on the dealer s own account, of a used mobilehome on which the registration was transferred during the period from January 1, 1977 to January 1, 1980, and on which use tax has been paid on items not part of a mobilehome as a vehicle as set forth in Sections 6012.2 and 6276.1, the State Board of Equalization shall refund such overpayment to the purchaser of the mobilehome.

(b) Notwithstanding the provisions of Section 6902, any purchaser entitled to a refund pursuant to subdivision (a) may file a claim for refund until December 31, 1982.

(Added by Stats. 1981, Ch. 781, Sec. 1.)



6902.2

(a) (1) In lieu of claiming the credit allowed by Section 17053.49 or 23649, a person who has paid sales tax reimbursement to a retailer or use tax on a purchase or purchases of property for which a credit may be allowed pursuant to those sections, may file a claim for refund equal to the credit amount that would otherwise be allowed pursuant to those sections. Any claim so filed shall be submitted to the board on a form prescribed by the board, shall be filed no earlier than the date a claim could have been made for a tax credit or carryover of a credit under Section 17053.49 or 23649, whichever is applicable, and shall be for an amount not in excess of the amount of the credit that could have been used to reduce the net tax, as defined in Section 17039, or the tax, as defined in Section 23036. Any credit carried over pursuant to Section 17053.49 or Section 23649 may not be refunded under this section until the credit carried over could be applied to reduce the net tax (as defined in Section 17039) or the tax (as defined in Section 23036), as applicable. Under no circumstances may any claim for refund exceed the net tax, as defined by Section 17039, or the tax, as defined by Section 23036, after the allowance of any credits authorized by Section 17039 or 23036. A claim for refund shall, unless the sale or use of the property is otherwise exempt under this part, be accompanied by proof of payment of the tax to a retailer, including, but not limited to, a copy of an invoice or purchase contract that indicates the following:

(A) The date on which the purchase occurred.

(B) A description of the property purchased.

(C) The price paid for the property.

(D) The amount of tax paid with respect to the purchase.

(2) In the case of a person who has self-reported use tax to the board, the claim for refund shall also indicate the amount of use tax paid and the period for which that tax was remitted.

(3) Any person who claims a refund under this section shall make an irrevocable election to waive the equivalent amount of credit allowed under Section 17053.49 or 23649. Any refund claimed under this section shall be in lieu of claiming any credit under Section 17053.49 or 23649. Any person electing to file a claim for refund pursuant to this section shall provide a copy of the personal or corporation tax return on which the tax liability was assessed for which the in-lieu refund is being claimed under this section.

(b) No interest shall be paid on any refund made pursuant to this section.

(c) Notwithstanding Section 6961, the board may recover any refund or part thereof that is erroneously made pursuant to this section. In recovering any erroneous refund made pursuant to this section, the board, in its discretion, may issue a deficiency determination in accordance with Article 2 (commencing with Section 6481) or Article 4 (commencing with Section 6536) of Chapter 5. Except in the case of fraud, that determination shall be made within three years from the last day of the month following the quarterly period in which the board approved the refund.

(d) The board shall provide an annual listing to the Franchise Tax Board, in a form and manner agreed upon by the board and the Franchise Tax Board, of the persons who during the year have claimed a refund of sales or use tax under this section and the amount of the refund issued to each person.

(e) Any refund approved by the board pursuant to this section shall be payable from the General Fund.

(Amended by Stats. 2003, Ch. 606, Sec. 1. Effective January 1, 2004.)



6902.3

Notwithstanding Section 6902, a refund of an overpayment of any tax, penalty, or interest collected by the board by means of levy, through the use of liens, or by other enforcement procedures, shall be approved if a claim for refund is filed within three years of the date of overpayment.

(Amended by Stats. 2006, Ch. 538, Sec. 617. Effective January 1, 2007.)



6902.4

(a) The limitation period specified in Section 6902 shall be suspended during any period of a person s life that the person is financially disabled.

(b) (1) For purposes of subdivision (a), a person is financially disabled if the person is unable to manage his or her financial affairs by reason of medically determinable physical or mental impairment of the person that can be expected to result in death or that has lasted or can be expected to last for a continuous period of not less than 12 months. A person shall not be considered to have an impairment unless proof of the existence thereof is furnished in the form and manner as the board may require.

(2) A person shall not be treated as financially disabled during any period that the person s spouse or any other person is authorized to act on behalf of the person in financial matters.

(c) This section applies to periods of disability commencing before, on, or after the effective date of the act adding this section, but does not apply to any claim for refund that, without regard to this section, is barred by operation or rule of law, including res judicata, as of the effective date of the act adding this section.

(Added by Stats. 1999, Ch. 929, Sec. 1.7. Effective January 1, 2000.)



6902.5

(a) For the purposes of this section:

(1) Qualified taxpayer means a person who is a qualified taxpayer within the meaning of paragraph (17) of subdivision (b) of Section 17053.85, 17053.95, 23685, or 23695.

(2) Affiliate means a qualified taxpayer s affiliated corporation that has been assigned any portion of the credit amount by the qualified taxpayer pursuant to subdivision (c) of Section 23685 or subdivision (c) of Section 23695.

(3) Credit amount means an amount equal to the tax credit amount that would otherwise be allowed to a qualified taxpayer pursuant to Section 17053.85, 17053.95, 23685, or 23695 but for the election made pursuant to this section.

(4) Production period means the production period as defined in paragraph (12) of subdivision (b) of Section 17053.85, 17053.95, 23685, or 23695.

(5) (A) Qualified sales and use taxes means any state sales and use taxes imposed by Part 1 (commencing with Section 6001), on the operative date of the act adding this section.

(B) Notwithstanding subparagraph (A), qualified sales and use taxes does not mean taxes imposed by Section 6051.2, 6051.5, 6201.2, 6201.5, Part 1.5 (commencing with Section 7200), Part 1.6 (commencing with Section 7251), or Section 35 of Article XIII of the California Constitution.

(b) (1) A qualified taxpayer may, in lieu of claiming the credit allowed by Section 17053.85, 17053.95, 23685, or 23695 make an irrevocable election to apply the credit amount against qualified sales and use taxes imposed on the qualified taxpayer in accordance with this section.

(2) An affiliate may, in lieu of claiming the assigned portion of the credit allowed by Section 23685 or 23695, make an irrevocable election to apply the assigned portion of the credit amount against qualified sales and use taxes imposed on the affiliate in accordance with this section.

(c) (1) A qualified taxpayer or affiliate shall submit to the board an irrevocable election, in a form as prescribed by the board, which shall include, but not be limited to, the following information:

(A) Representation that the claimant is a qualified taxpayer or an affiliate.

(B) Statement of the dates on which the production period began and ended.

(C) The credit amount, and if an affiliate, the portion of the credit amount assigned to it and documentation supporting the assignment of that portion of the credit amount.

(D) The amount of qualified sales and use taxes the claimant remitted to the board during the period commencing on the first day of the calendar quarter commencing immediately before the beginning of the production period, and ending on the date the claimant was required to file its most recent sales and use tax return with the board.

(E) A copy of the credit certificate issued pursuant to subparagraph (C) of paragraph (2) of subdivision (g) of Section 17053.85 or 23685 or subparagraph (D) of paragraph (3) of subdivision (g) of Section 17053.95 or 23695.

(2) The election shall be filed on or before the date on which the qualified taxpayer or affiliate would first be allowed to claim a credit pursuant to Section 17053.85, 17053.95, 23685, or 23695 on its tax return.

(d) (1) The claimant may elect to obtain a refund of qualified sales and use taxes paid during the period described in subparagraph (D) of paragraph (1) of subdivision (c). If the claimant elects to obtain a refund of qualified sales and use taxes, the claimant shall file a claim for refund with the irrevocable election described in subdivision (c). The refund amount shall not exceed, for a qualified taxpayer, the credit amount, or for an affiliate, the portion of the credit amount assigned to it.

(2) No interest shall be paid on any amount refunded or credited pursuant to paragraph (1).

(e) If the claimant does not elect to obtain a refund or in the case where the credit amount, or assigned portion, exceeds the amount of its claim for refund for the qualified sales and use taxes, the claimant may, for the reporting periods in the five years following the last reporting period as described in subparagraph (D) of paragraph (1) of subdivision (c), offset any remaining credit amount, or assigned portion, against the qualified sales and use taxes imposed during those reporting periods.

(f) Section 6961 shall apply to any refund, or part thereof, that is erroneously made and any credit, or part thereof, that is erroneously allowed pursuant to this section.

(g) The board shall provide an annual listing to the Franchise Tax Board, in a form and manner agreed upon by the board and the Franchise Tax Board, of the qualified taxpayers, or affiliates that have been assigned a portion of the credit allowed under Section 23685 pursuant to subdivision (c) of Section 23685 or Section 23695 pursuant to subdivision (c) of Section 23695, who, during the year, have made an irrevocable election pursuant to this section and the credit amount, or portion of the credit amount, claimed by each qualified taxpayer or affiliate.

(h) The board may prescribe rules and regulations for the administration of this section.

(Amended (as added by Stats. 2009, 3rd Ex. Sess., Ch. 17, Sec. 1) by Stats. 2014, Ch. 413, Sec. 4. Effective September 18, 2014.)



6903

(a) No credit or refund of any amount paid pursuant to Chapter 3 (commencing with Section 6201) shall be allowed to any person on the ground that the storage, use, or other consumption of the property is exempted under Section 6401 unless the person establishes to the satisfaction of the board that his or her vendor has paid the sales tax to the state with respect to the sale of the property.

(b) For purposes of this section, amount paid pursuant to Chapter 3 (commencing with Section 6201) does not include any payment or payments made pursuant to a determination made by the board under Articles 2 (commencing with Section 6481) and 3 (commencing with Section 6511) of Chapter 5.

(Amended by Stats. 1989, Ch. 768, Sec. 5.)



6904

(a) Every claim shall be in writing and shall state the specific grounds upon which the claim is founded.

(b) A claim filed for or on behalf of a class of taxpayers shall do all of the following:

(1) Be accompanied by written authorization from each taxpayer sought to be included in the class.

(2) Be signed by each taxpayer or taxpayer s authorized representative.

(3) State the specific grounds on which the claim is founded.

(Amended by Stats. 1987, Ch. 38, Sec. 5.)



6905

Failure to file a claim within the time prescribed in this article constitutes a waiver of any demand against the State on account of overpayment.

(Added by Stats. 1941, Ch. 36.)



6906

Within 30 days after disallowing any claim in whole or in part the board shall serve notice of its action on the claimant in the manner prescribed for service of notice of a deficiency determination.

(Added by Stats. 1941, Ch. 36.)



6907

Interest shall be paid upon any overpayment of any amount of tax at the modified adjusted rate per month established pursuant to Section 6591.5, from the first day of the calendar month following the month during which the overpayment was made. In addition, a refund or credit shall be made of any interest imposed upon the person making the overpayment with respect to the amount being refunded or credited.

The interest shall be paid:

(a) In the case of a refund, to the last day of the calendar month following the date upon which the person making the overpayment, if he or she has not already filed a claim, is notified by the board that a claim may be filed or the date upon which the claim is approved by the board, whichever date is the earlier.

(b) In the case of a credit, to the same date as that to which interest is computed on the tax or amount against which the credit is applied.

(Amended by Stats. 1991, Ch. 236, Sec. 7.4. Effective July 29, 1991.)



6908

(a) If the board determines that any overpayment has been made intentionally or by reason of carelessness, it shall not allow any interest thereon.

(b) If any person who has filed a claim for refund requests the board to defer action on the claim, the board, as a condition to deferring action, may require the claimant to waive interest for the period during which the person requests the board to defer action on the claim.

(Amended by Stats. 1968, Ch. 540.)



6909

(a) The Controller shall transfer the amount of six hundred sixty-five million two hundred sixty-one thousand dollars ($665,261,000) from the General Fund to the Smog Impact Fee Refund Account, which is hereby created in the Special Deposit Fund.

(b) Notwithstanding Section 13340 of the Government Code, the moneys in the Smog Impact Fee Refund Account in the Special Deposit Fund are hereby continuously appropriated, without regard to fiscal years, to the Department of Motor Vehicles for the purpose of making refunds to persons who paid the smog impact fee formerly required by Chapter 3.3 (commencing with Section 6261) upon registering a vehicle in California. Each refund shall also include the amount of any penalties incurred by the payer with respect to the fee, and shall also include interest as specified in Sections 1673.2 and 1673.4 of the Vehicle Code. In addition, the appropriate level of court costs, fees, and expenses in the settlement of the case of Jordan v. Department of Motor Vehicles (1999) 75 Cal.App.4th 449, shall be determined through binding arbitration, and all of those fees, costs, or expenses shall be paid with funds from the account.

(c) The amount of any refund made under Section 1673.2 or Section 1673.4 of the Vehicle Code that is returned to the Department of Motor Vehicles because the recipient s mailing address as shown by the records of the department is incorrect shall be retained in the Smog Impact Fee Refund Account in the Special Deposit Fund until either of the following occurs:

(1) The department is able to ascertain the correct address of the recipient, at which time the refund shall be mailed to that address.

(2) The date upon which those funds are transferred from the Smog Impact Fee Refund Account in the Special Deposit Fund back to the General Fund.

(d) Any unencumbered balance remaining in the account on or after June 30, 2004, shall revert to the General Fund.

(e) The Legislature hereby finds and declares that the amount appropriated under subdivision (b) is a refund of taxes, as described in subdivision (a) of Section 8 of Article XIII of the Constitution, and, as a result, is not included within the appropriations subject to limitation of the state, as defined in that subdivision (a).

(Added by Stats. 2000, Ch. 32, Sec. 5. Effective June 8, 2000.)






ARTICLE 2. Suit for Refund

6931

No injunction or writ of mandate or other legal or equitable process shall issue in any suit, action, or proceeding in any court against this State or against any officer of the State to prevent or enjoin the collection under this part of any tax or any amount of tax required to be collected.

(Added by Stats. 1941, Ch. 36.)



6932

No suit or proceeding shall be maintained in any court for the recovery of any amount alleged to have been erroneously or illegally determined or collected unless a claim for refund or credit has been duly filed pursuant to Article 1 (commencing with Section 6901).

(Amended by Stats. 1984, Ch. 144, Sec. 191.)



6933

Within 90 days after the mailing of the notice of the board s action upon a claim filed pursuant to Article 1 (commencing with Section 6901), the claimant may bring an action against the board on the grounds set forth in the claim in a court of competent jurisdiction in any city or city and county of this state in which the Attorney General has an office for the recovery of the whole or any part of the amount with respect to which the claim has been disallowed.

Failure to bring action within the time specified constitutes a waiver of any demand against the state on account of alleged overpayments.

(Amended by Stats. 1984, Ch. 144, Sec. 192.)



6934

If the board fails to mail notice of action on a claim within six months after the claim is filed, the claimant may, prior to the mailing of notice by the board of its action on the claim, consider the claim disallowed and bring an action against the board on the grounds set forth in the claim for the recovery of the whole or any part of the amount claimed as an overpayment.

(Added by Stats. 1941, Ch. 36.)



6935

If judgment is rendered for the plaintiff, the amount of the judgment shall first be credited on any sales or use tax or amount of use tax due and payable from the plaintiff. The balance of the judgment shall be refunded to the plaintiff.

(Amended by Stats. 1945, Ch. 926.)



6936

In any judgment, interest shall be allowed at the modified adjusted rate per annum established for overpayments pursuant to Section 6591.5 upon the amount found to have been illegally collected from the date of payment of the amount to the date of allowance of credit on account of the judgment or to a date preceding the date of the refund warrant by not more than 30 days, the date to be determined by the board.

(Amended by Stats. 1991, Ch. 236, Sec. 7.6. Effective July 29, 1991.)



6937

A judgment shall not be rendered in favor of the plaintiff in any action brought against the board to recover any amount paid when the action is brought by or in the name of an assignee of the person paying the amount or by any person other than the person who paid the amount.

(Added by Stats. 1941, Ch. 36.)






ARTICLE 3. Recovery of Erroneous Refunds

6961

(a) The Controller may recover any refund or part thereof that is erroneously made and any credit or part thereof that is erroneously allowed in an action brought in a court of competent jurisdiction in the County of Sacramento in the name of the people of the State of California.

(b) As an alternative to subdivision (a), the board may recover any refund or part thereof that is erroneously made and any credit or part thereof that is erroneously allowed. In recovering any erroneous refunds or credits, the board, in its discretion, may issue a deficiency determination in accordance with Article 2 (commencing with Section 6481) or Article 4 (commencing with Section 6536) of Chapter 5. Except in the case of fraud, the determination shall be made within three years from the last day of the month following the quarterly period in which the board made its certification to the Controller that the amount collected was in excess of the amount legally due.

(Amended by Stats. 1994, Ch. 903, Sec. 8. Effective January 1, 1995.)



6962

The action shall be tried in the County of Sacramento unless the court with the consent of the Attorney General orders a change of place of trial.

(Added by Stats. 1941, Ch. 36.)



6963

The Attorney General shall prosecute the action, and the provisions of the Code of Civil Procedure relating to service of summons, pleadings, proofs, trials, and appeals are applicable to the proceedings.

(Added by Stats. 1941, Ch. 36.)



6964

(a) Notwithstanding any other provision of this part, if the board finds that neither the person liable for payment of tax nor any party related to that person has in any way caused an erroneous refund for which an action for recovery is provided under Section 6961, no interest shall be imposed on the amount of that erroneous refund until 30 days after the date on which the board mails a notice of determination for repayment of the erroneous refund to the person. The act of filing a claim for refund shall not be considered as causing the erroneous refund.

(b) This section is operative for any action for recovery under Section 6961 on or after July 1, 1999.

(Added by Stats. 1998, Ch. 612, Sec. 5. Effective January 1, 1999.)






ARTICLE 4. Cancellations

6981

If any amount has been illegally determined either by the person filing the return or by the board, the board shall set forth that fact in its records, certify the amount determined to be in excess of the amount legally due and the person against whom the determination was made, and authorize the cancellation of the amount upon the records of the board. Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 1994, Ch. 726, Sec. 24. Effective September 22, 1994.)









CHAPTER 8. Administration

ARTICLE 1. Administration

7051

The board shall enforce the provisions of this part and may prescribe, adopt, and enforce rules and regulations relating to the administration and enforcement of this part. The board may prescribe the extent to which any ruling or regulation shall be applied without retroactive effect.

(Added by Stats. 1941, Ch. 36.)



7051.1

The board may adopt rules and regulations which provide for the issuance of a permit to a person who holds a valid seller s permit which allows the purchase of tangible personal property without payment by the retailer of the tax imposed under this part and any reimbursement of the sales tax to the retailer by that person, if all of the following conditions are met:

(a) That person agrees to report and pay the retailer s tax liability directly to the board.

(b) The board determines that such a direct payment permit will facilitate the collection of the tax imposed under this part.

(c) The board determines that the issuance of a direct payment permit is to the mutual convenience of the board, the person to whom the direct payment permit is issued, and the retailers whose tax liability will be reported and paid by that person.

(d) The board determines that the issuance of a direct payment permit will not result in a tax loss either in total or on a cash flow basis. To ensure against a potential cash flow loss, the board may accelerate by not more than 10 days the prepayment due dates of a person.

(e) Any person who is issued a direct payment permit shall include with each tax return required to be filed under this part a schedule upon which all local sales and use tax, and any applicable district transactions and use tax, reported on the return as provided in subdivision (a) is allocated to the cities, counties, city and county, redevelopment agencies, and districts to which the tax would have been allocated if it had been reported and paid by the retailers.

(Added by Stats. 1985, Ch. 1343, Sec. 3.)



7051.2

(a) If a holder of a direct payment permit issued by the board pursuant to Section 7051.1 gives an exemption certificate to a retailer for the purpose of paying that retailer s tax liability to the board, and fails or refuses to pay that retailer s tax liability to the board on a timely basis, then in addition to that retailer s tax liability, the direct payment permitholder shall be subject to the same penalty provisions that would apply if that permit holder was the retailer.

(b) If a holder of a direct payment permit issued by the board pursuant to Section 7051.1 does not properly allocate a retailer s local sales and use tax liability, or that retailer s district transactions and use tax liability, if applicable, to the cities, counties, city and county, redevelopment agencies, and districts to which those taxes would have been allocated if properly reported by that retailer, then the direct payment permitholder shall be liable to the state for a penalty of 10 percent of the amount of that retailer s tax liability not properly allocated by the direct payment permitholder for improper allocation due to negligence or intentional disregard of the law.

(Added by Stats. 1985, Ch. 1343, Sec. 4.)



7051.3

(a) Use tax direct payment permit means a permit issued by the board that allows a taxpayer to self-assess and pay state and local use tax under Part 1 (commencing with Section 6001), Part 1.5 (commencing with Section 7200), and if otherwise applicable, Part 1.6 (commencing with Section 7251), and Part 1.7 (commencing with Section 7280) directly to the board.

(b) Every person seeking to pay use taxes directly to the board shall file an application for a use tax direct payment permit. An application for a use tax direct payment permit shall be made upon a form prescribed by the board and shall set forth the name under which the applicant transacts or intends to transact business, the location of the place or places of business where the applicant intends to make direct payment of use tax, and any other information that the board may require. An applicant for a use tax direct payment permit may register as a place to make direct payment of use tax, any of the places of business in this state that the applicant expects to be a place of first use for purchases subject to use tax, in accordance with the requirements of subdivision (d). The application shall be signed by the owner, if a natural person; in the case of an association or partnership, by a member or partner; and in the case of a corporation, by an executive officer or some person specifically authorized by the corporation to sign the application.

(c) Pursuant to an application, a use tax direct payment permit shall be issued to any person who meets all of the following conditions:

(1) The applicant agrees to self-assess and pay directly to the board any use tax liability incurred under this section.

(2) The applicant certifies to the board either of the following:

(A) The applicant is the purchaser for its own use or is the lessee of tangible personal property at a cost of five hundred thousand dollars ($500,000) or more in the aggregate, during the calendar year immediately preceding the application for the permit.

(B) The applicant is a county, city, city and county, or redevelopment agency.

(d) Any person who holds a valid use tax direct payment permit shall self-assess and pay directly to the board use taxes due under this part, Part 1.5 (commencing with Section 7200), and if otherwise applicable, Part 1.6 (commencing with Section 7251), and Part 1.7 (commencing with Section 7280) for all purchases subject to use tax for which a use tax direct payment exemption certificate was issued, and shall report on the tax return required to be filed by Section 6452, the amount of local use tax applicable to each county, city, city and county, or redevelopment agency in which the first use, as defined in Section 6009, occurs.

(e) The board shall allow any holder of a use tax direct payment permit to issue a use tax direct payment certificate to any registered retailer or seller subject to all of the following:

(1) The use tax direct payment certificate shall be in a form prescribed by the board, and shall be signed by, and bear the name, address, and permit number of, the holder of the use tax direct payment permit.

(2) Once a use tax direct payment certificate has been issued by a holder of a use tax direct payment permit, it shall remain effective until revised or withdrawn by the holder of the permit or until the retailer or seller has received actual notice that the permit has been revoked by the board.

(3) A use tax direct payment certificate relieves a person selling property from the duty of collecting use tax only if taken in good faith from a person who holds a use tax direct payment permit. A purchaser who issues a use tax direct payment certificate that is accepted in good faith by a seller or retailer of tangible personal property shall be the sole person liable for any sales tax and related interest and penalties with respect to any transaction that is subsequently determined by the board to be subject to sales tax and not use tax.

(4) Any person who holds a use tax direct payment permit and gives a use tax direct payment certificate to a seller or retailer shall, in addition to any applicable use tax liabilities, be subject to the same penalty provisions that apply to a seller or retailer.

(f) It is the intent of the Legislature that the board administer this part in a manner which assures that local use tax be received by the county, city, city and county, or redevelopment agency where the first use occurs.

(Amended by Stats. 1998, Ch. 15, Sec. 1. Effective April 7, 1998.)



7051.5

The board shall prescribe rules and regulations respecting retail grocers who sell both taxable items and exempt food items to provide one or more methods whereby they may report their sales tax liabilities in as simplified a manner as is consistent with law. Such rules and regulations shall be applied equally to all grocers who report their sales tax liabilities thereunder.

(Added by Stats. 1972, Ch. 1351.)



7052

The board may employ accountants, auditors, investigators, assistants, and clerks necessary for the efficient administration of this part and may designate representatives to conduct hearings, prescribe regulations, or perform any other duties imposed by this part or other laws of this State upon the board.

(Added by Stats. 1941, Ch. 36.)



7053

Every seller, every retailer as defined in subdivision (b) of Section 6015, and every person storing, using, or otherwise consuming in this State tangible personal property purchased from a retailer shall keep such records, receipts, invoices, and other pertinent papers in such form as the board may require.

(Added by Stats. 1941, Ch. 36.)



7054

The board or any person authorized in writing by it may examine the books, papers, records, and equipment of any person selling tangible personal property and any person liable for the use tax and may investigate the character of the business of the person in order to verify the accuracy of any return made, or, if no return is made by the person, to ascertain and determine the amount required to be paid.

(Added by Stats. 1941, Ch. 36.)



7055

In administration of the use tax the board may require the filing of reports by any person or class of persons having in his or their possession or custody information relating to sales of tangible personal property the storage, use, or other consumption of which is subject to the tax. The reports shall be filed when the board requires and shall set forth the names and addresses of purchasers of the tangible personal property, the sales price of the property, the date of sale, and such other information as the board may require.

(Added by Stats. 1941, Ch. 36.)



7056

(a) (1) Excepting the information set forth on permits issued under Article 2 (commencing with Section 6066) of Chapter 2, the information set forth on certificates of registration issued pursuant to Section 6226, and the terms of any settlement made pursuant to Section 19442 (as amended by Chapter 138 of the Statutes of 1994), it is unlawful for the board, any person having an administrative duty under this part or any person who obtains access to information contained in, or derived from, sales or transactions and use tax records of the board pursuant to subdivision (b), to make known in any manner whatever the business affairs, operations, or any other information pertaining to any retailer or any other person required to report to the board or pay a tax pursuant to this part, or the amount or source of income, profits, losses, expenditures, or any particular thereof, set forth or disclosed in any return, or to permit any return or copy thereof or any book containing any abstract or particulars thereof to be seen or examined by any person.

(2) It is also unlawful for any person, other than an officer or employee of a county, city and county, city, or district, who obtains access to information contained in, or derived from, sales or transactions and use tax records of the board pursuant to subdivision (b), to retain that information after that person s contract with the county, city and county, city, or district has expired.

(3) Notwithstanding paragraphs (1) and (2), the Governor may, by general or special order, authorize examination by other state officers, by tax officers of another state, by the federal government, if a reciprocal arrangement exists, by the tax officials of Mexico, if a reciprocal agreement exists, or by any other person of the records maintained by the board under this part. The information so obtained pursuant to the order of the Governor shall not be made public except to the extent and in the manner that the order may authorize that it be made public.

(b) When requested by resolution of the legislative body of any county, city and county, city, or district, the board shall permit any duly authorized officer or employee of the county, city and county, city, or district, or other person designated by that resolution, to examine all of the sales or transactions and use tax records of the board pertaining to the ascertainment of those sales or transactions and use taxes to be collected for the county, city and county, city, or district by the board pursuant to contract entered into between the board and the county, city and county, city, or district under the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200)) or the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251)). Except as otherwise provided herein, this subdivision shall not be construed to allow any officer, employee, or other person authorized or designated by a county, city and county, city, or district to examine any sales or transactions and use tax records of any taxpayer. The costs that are incurred by the board in complying with a request made pursuant to this subdivision shall be deducted by the board from those revenues collected by the board on behalf of the county, city and county, city, or district making the request.

(1) The resolution shall certify that any person designated by the resolution, other than an officer or employee, meets all of the following conditions:

(A) Has an existing contract with the county, city and county, city, or district to examine those sales and use tax records.

(B) Is required by that contract to disclose information contained in, or derived from, those sales or transactions and use tax records only to an officer or employee of the county, city and county, city, or district who is authorized by the resolution to examine the information.

(C) Is prohibited by that contract from performing consulting services for a retailer during the term of that contract.

(D) Is prohibited by that contract from retaining the information contained in, or derived from, those sales or transactions and use tax records, after that contract has expired.

(2) Information obtained by examination of board records as permitted in this subdivision shall be used only for purposes related to the collection of local sales or transactions and use taxes by the board pursuant to the contract, or for purposes related to other governmental functions of the county, city and county, city, or district set forth in the resolution.

(c) If the board believes that any information obtained pursuant to subdivision (b) has been disclosed to any person not authorized or designated by the resolution of the legislative body of the county, city and county, city, or district, or has been used for purposes not permitted by subdivision (b), then notwithstanding subdivision (b), the board may impose conditions on access to its sales and use tax records which the board considers reasonable, in order to protect the confidentiality of those records.

(d) Predecessors, successors, receivers, trustees, executors, administrators, assignees, and guarantors, if directly interested, may be given information as to the items included in the measure and amounts of any unpaid tax or amounts of tax required to be collected, interest, and penalties.

(e) For purposes of this section, reciprocal agreement means a formal agreement to exchange information between national taxing officials of Mexico and taxing authorities of the State Board of Equalization, the Franchise Tax Board, and the Employment Development Department. Furthermore, the reciprocal agreement shall be limited to the exchange of information which is essential for tax administration purposes only. Taxing authorities of the State of California shall be granted tax information only on California residents. Taxing authorities of Mexico shall be granted tax information only on Mexican nationals.

(Amended by Stats. 1997, Ch. 702, Sec. 2. Effective January 1, 1998.)



7056.5

(a) Except as otherwise provided by this article or other express provision of law, the information furnished or secured pursuant to this part shall be used solely for the purpose of administering the tax laws or other laws administered by the person or agency obtaining it. Any willful unauthorized inspection or unwarranted disclosure or use of the information by the person or agency, or the employees and officers thereof, is a misdemeanor. For purposes of this section, inspection means any examination of confidential information furnished or secured pursuant to this part.

(b) The board shall notify a taxpayer of any known incidents of willful unauthorized inspection or unwarranted disclosure or use of the taxpayer s confidential tax records, but only if criminal charges have been filed for the willful unauthorized inspection or unwarranted disclosure.

(Added by Stats. 1998, Ch. 623, Sec. 2. Effective January 1, 1999.)



7056.6

(a) Except as otherwise provided by law, any person who is engaged in the business of preparing, or providing services in connection with the preparation of, returns under Chapter 5 (commencing with Section 6451), or any person who for compensation prepares any such return for any other person, and who knowingly or recklessly does either of the following, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not more than one thousand dollars ($1,000) or imprisoned no more than one year, or both, together with the costs of prosecution:

(1) Discloses any information furnished to him or her for, or in connection with, the preparation of the return.

(2) Uses that information for any purpose other than to prepare, or assist in preparing, the return.

(b) Subdivision (a) shall not apply to disclosure of information if that disclosure is made pursuant to the person s consent or pursuant to a subpoena, court order, or other compulsory legal process.

(Added by Stats. 2000, Ch. 1052, Sec. 5. Effective January 1, 2001.)



7057

(a) The board may disclose to state governmental licensing entities identifying information of persons appearing on the list of the 500 largest tax delinquencies pursuant to Section 7063 for purposes of administering Section 494.5 of the Business and Professions Code. Identifying information means the name, social security number or taxpayer identification number, and the last known address of the persons appearing on the list of the 500 largest tax delinquencies.

(b) Neither the state governmental licensing entity, nor any officer, employee, or agent, or former officer, employee, or agent of a state governmental licensing entity, may disclose or use any information obtained from the board pursuant to this section, except to administer Section 494.5 of the Business and Professions Code or to inform the public of the denial, refusal to renew, or suspension of a license or the issuance of a temporary license pursuant to Section 494.5 of the Business and Professions Code.

(c) For purposes of this section, state governmental licensing entity means a state governmental licensing entity as defined in Section 494.5 of the Business and Professions Code.

(Added by Stats. 2011, Ch. 455, Sec. 8. Effective January 1, 2012.)



7057.5

(a) The board may disclose to state agencies identifying information of persons appearing on the list of the 500 largest tax delinquencies pursuant to Section 7063 for purposes of administering Section 10295.4 of the Public Contract Code. Identifying information means the name, social security number or taxpayer identification number, and the last known address of the persons appearing on the list of the 500 largest tax delinquencies.

(b) A state agency, and any officer, employee, or agent, or former officer, employee, or agent of a state agency, shall not disclose or use any information obtained from the board, pursuant to this section, except to administer Section 10295.4 of the Public Contract Code.

(Added by Stats. 2011, Ch. 455, Sec. 9. Effective January 1, 2012.)



7058

A certificate by the board or an employee of the board stating that a notice required by this part was given by mailing or personal service shall be prima facie evidence in any administrative or judicial proceeding of the fact and regularity of the mailing or personal service in accordance with any requirement of this part for the giving of a notice. Unless otherwise specifically required, any notice provided by this part to be mailed or served may be given either by mailing or by personal service in the manner provided for giving notice of a deficiency determination.

(Added by Stats. 1974, Ch. 610.)



7060

(a) The board, under regulations prescribed by the board, may establish a reward program for information resulting in the identification of underreported or unreported taxes due under this part. Any reward may not exceed 10 percent of the taxes collected as a result of the information provided. Any person employed by or under contract with any state or federal tax collection agency shall not be eligible for a reward provided pursuant to this section.

(b) Within 2
1/2
years of the effective date of the act adding this subdivision or within 2
1/2
years of the commencement of a program pursuant to subdivision (a), whichever is later, the board shall report to the Legislature on all of the following:

(1) The number of informant letters and telephone calls received during the 2-year period following the effective date of the act adding this subdivision or following the commencement of a program pursuant to subdivision (a), whichever is later.

(2) The amount of additional taxes and penalties assessed and collected as a result of this program and the amount of rewards distributed.

(3) The administrative costs incurred in implementing and operating this program.

(c) Rewards paid pursuant to this section shall be paid from amounts appropriated by the Legislature for that purpose.

(Amended by Stats. 1992, Ch. 671, Sec. 1. Effective January 1, 1993.)






ARTICLE 1.5. Public Disclosure of Tax Delinquencies

7063

(a) Notwithstanding any other provision of law, the board shall make available as a matter of public record each quarter a list of the 500 largest tax delinquencies in excess of one hundred thousand dollars ($100,000) under this part. For purposes of compiling the list, a tax delinquency means an amount owed to the board which is all of the following:

(1) Based on a determination made under Article 2 (commencing with Section 6481) or Article 3 (commencing with Section 6511) of Chapter 5 deemed final pursuant to Article 5 (commencing with Section 6561) of Chapter 5, or that is due and payable under Article 4 (commencing with Section 6536) of Chapter 5, or self-assessed by the taxpayer.

(2) Recorded as a notice of state tax lien pursuant to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code, in any county recorder s office in this state.

(3) For an amount of tax delinquent for more than 90 days.

(b) For purposes of the list, a tax delinquency does not include any of the following and may not be included on the list:

(1) A delinquency that is under litigation in a court of law.

(2) A delinquency for which payment arrangements have been agreed to by both the taxpayer and the board and the taxpayer is in compliance with the arrangement.

(3) A delinquency for which the taxpayer has filed for bankruptcy protection pursuant to Title 11 of the United States Code.

(c) Each quarterly list shall, with respect to each delinquency, include all the following:

(1) The name of the person or persons liable for payment of the tax and that person s or persons last known address.

(2) The amount of tax delinquency as shown on the notice or notices of state tax lien and any applicable interest or penalties, less any amounts paid.

(3) The earliest date that a notice of state tax lien was filed.

(4) The type of tax that is delinquent.

(d) Prior to making a tax delinquency a matter of public record as required by this section, the board shall provide a preliminary written notice to the person or persons liable for the tax by certified mail, return receipt requested. If within 30 days after issuance of the notice, the person or persons do not remit the amount due or make arrangements with the board for payment of the amount due, the tax delinquency shall be included on the list.

(e) The quarterly list described in subdivision (a) shall include the following:

(1) The telephone number and address of the board office to contact if a person believes placement of his or her name on the list is in error.

(2) The aggregate number of persons that have appeared on the list who have satisfied their delinquencies in their entirety and the dollar amounts, in the aggregate, that have been paid attributable to those delinquencies.

(f) As promptly as feasible, but no later than 5 business days from the occurrence of any of the following, the board shall remove that taxpayer s name from the list of tax delinquencies:

(1) Tax delinquencies for which the person liable for the tax has contacted the board and resolution of the delinquency has been arranged.

(2) Tax delinquencies for which the board has verified that an active bankruptcy proceeding has been initiated.

(3) Tax delinquencies for which the board has verified that a bankruptcy proceeding has been completed and there are no assets available with which to pay the delinquent amount or amounts.

(4) Tax delinquencies that the board has determined to be uncollectible.

(g) A person whose delinquency appears on the quarterly list, and who satisfies that delinquency in whole or in part, may request the board to include in its quarterly list any payments that person made to satisfy the delinquency. Upon receipt of that request, the board shall include those payments on the list as promptly as feasible.

(h) Notwithstanding subdivision (a), a person whose delinquency appeared on the quarterly list and whose name has been removed pursuant to paragraph (1) of subdivision (f) shall comply with the terms of the arranged resolution. If a person fails to do so, the board shall add that person s name to the list of delinquencies without providing the prior written notice required by subdivision (d).

(Amended by Stats. 2011, Ch. 455, Sec. 10. Effective January 1, 2012.)






ARTICLE 2. Tax Amnesty Program

7070

The board shall develop and administer a tax amnesty program for taxpayers subject to Part 1 (commencing with Section 6001), as provided in this article.

(Repealed and added by Stats. 2004, Ch. 226, Sec. 6. Effective August 16, 2004.)



7071

The tax amnesty program shall be conducted for a two month period beginning February 1, 2005 through March 31, 2005, inclusive, or during a timeframe ending no later than June 30, 2005. The program shall apply to tax liabilities due and payable for tax reporting periods beginning before January 1, 2003.

(Repealed and added by Stats. 2004, Ch. 226, Sec. 6. Effective August 16, 2004.)



7072

(a) For any taxpayer who meets the requirements of Section 7073:

(1) The board shall waive all penalties imposed by this part, for the tax reporting periods for which tax amnesty is allowed for the nonreporting or underreporting of tax liabilities or the nonpayment of any taxes previously determined or proposed to be determined.

(2) Except as provided in subdivision (b), no criminal action shall be brought against the taxpayer, for the tax reporting periods for which tax amnesty is requested, for the nonreporting or underreporting of tax liabilities.

(b) This section does not apply to violations of this part for which, as of the first day of the amnesty period specified in Section 7071, (1) the taxpayer is on notice of a criminal investigation by a complaint having been filed against him or her or by written notice having been mailed to him or her that he or she is under criminal investigation, or (2) a court proceeding has already been initiated.

(c) No refund or credit shall be granted of any penalty paid prior to the time the taxpayer makes a request for tax amnesty pursuant to Section 7073.

(Repealed and added by Stats. 2004, Ch. 226, Sec. 6. Effective August 16, 2004.)



7073

(a) This article shall apply to any taxpayer who, during the amnesty period specified in Section 7071, meets all of the following:

(1) Is eligible to participate in the tax amnesty program.

(2) Files a completed amnesty application with the board, signed under penalty of perjury, to participate in the tax amnesty program.

(3) Within 60 days after the conclusion of the tax amnesty period, does all of the following:

(A) Files completed tax returns for all tax reporting periods for which he or she has not previously filed a tax return and files completed amended returns for all tax reporting periods for which he or she underreported his or her tax liability.

(B) Pays in full the taxes and interest due for all periods for which amnesty is requested, or applies for an installment agreement under subdivision (b).

(C) For taxpayers who have not paid in full any tax liabilities due and payable for tax reporting periods beginning before January 1, 2003, pays in full the taxes and interest due for each period for that portion of the proposed determination for each period for which amnesty is requested or applies for an installment payment agreement under subdivision (b).

(4) In the case of any taxpayer that has filed for bankruptcy protection under Title 11 of the United States Code, submits an order from a Federal Bankruptcy Court allowing the taxpayer to participate in the amnesty program.

(b) The board may enter into an installment payment agreement in lieu of the complete payment required under subparagraph (B) of paragraph (3) of subdivision (a), but only if final payment under the terms of that installment payment agreement is due and is paid no later than June 30, 2006. The installment payment agreement shall include interest on the outstanding amount due at the rate prescribed by law. Failure by the taxpayer to fully comply with the terms of the installment payment agreement shall render the waiver of penalties null and void, unless the board determines that the failure was due to reasonable causes, and the total amount of tax, interest, and all penalties shall be immediately due and payable.

(c) If, subsequent to the amnesty period specified in Section 7071, the board issues a deficiency determination upon a return filed pursuant to subdivision (a), or upon any other nonreporting or underreporting of tax liability by any person who could have otherwise been eligible for amnesty, the board shall impose penalties at a rate that is double the rate of penalties described in law and criminal action may be brought under this part only with respect to the difference between the amount shown on that return and the correct amount of tax, or the amount of unreported or underreported tax, whichever the case may be. This action may not invalidate any waivers granted under Section 7072.

(d) If the board issues a deficiency determination under conditions described in subdivision (c), the board may issue that deficiency determination within 10 years from the last day of the calendar month following the quarterly period for which the amount is proposed to be determined.

(e) The application required under paragraph (2) of subdivision (a) shall be in the form and manner specified by the board, but in no case shall a mere payment of any taxes and interest due, in whole or in part, for any period otherwise eligible for amnesty under this part, be deemed to constitute an acceptable amnesty application under this part. For purposes of the preceding sentence, the application of a refund from one period to offset a tax liability for another period otherwise eligible for amnesty shall not be allowed without the filing of an amnesty application under this part.

(Repealed and added by Stats. 2004, Ch. 226, Sec. 6. Effective August 16, 2004.)



7074

(a) Except for taxpayers who have entered into an installment payment agreement pursuant to subdivision (b) of Section 7073, there shall be added to the tax for each period for which amnesty could have been requested:

(1) For amounts that are due and payable on the last date of the amnesty period, an amount equal to 50 percent of the accrued interest payable under Section 6591 for the period beginning on the date in which the tax was due and ending on the last day of the amnesty period specified in Section 7071.

(2) An amount equal to 50 percent of the interest computed under Section 6591 on any final amount, including final deficiencies and self-assessed amounts, for the period beginning on the date in which the tax was due and ending on the last day of the amnesty period specified in Section 7071.

(b) The penalty imposed by this section is in addition to any other penalty imposed under this part.

(c) Article 2 (commencing with Section 6481) does not apply with respect to the assessment or collection of any penalty imposed by subdivision (a).

(Amended by Stats. 2005, Ch. 398, Sec. 2. Effective September 29, 2005.)



7075

Any taxpayer who has an existing installment payment agreement under Section 6832 as of the start of the amnesty program, and who does not participate in the amnesty program, may not be subject to the penalty imposed under Section 7074.

(Repealed and added by Stats. 2004, Ch. 226, Sec. 6. Effective August 16, 2004.)



7076

The board shall issue forms and instructions and take other actions needed to implement this article. The provisions contained in subdivision (c) of Section 19735, to the extent feasible and practical, shall also apply to the board.

(Added by Stats. 2004, Ch. 226, Sec. 6. Effective August 16, 2004. See same-numbered section within Article 2.5, as added by Stats. 2003, Ch. 87.)



7077

The board shall adequately publicize the tax penalty amnesty program so as to maximize public awareness of the participation in the program. The board shall coordinate to the highest degree possible its publicity efforts and other actions taken in implementing this article with similar programs administered by the Franchise Tax Board.

(Added by Stats. 2004, Ch. 226, Sec. 6. Effective August 16, 2004.)



7078

Subdivision (b) of Section 19736, to the extent feasible and practical, shall also apply to the board.

(Added by Stats. 2004, Ch. 226, Sec. 6. Effective August 16, 2004.)






ARTICLE 2.5. Managed Audit Program

7076

(a) The State Board of Equalization shall determine which taxpayer s accounts are eligible for the managed audit program in a manner that is consistent with the efficient use of its auditing resources and the maximum effectiveness of the program.

(b) A taxpayer is not required to participate in the managed audit program.

(Added by Stats. 2003, Ch. 87, Sec. 1. Effective January 1, 2004. See same-numbered section within Article 2, as added by Stats. 2004, Ch. 226.)



7076.1

A taxpayer s account is eligible for the managed audit program only if the taxpayer meets all of the following criteria:

(a) The taxpayer s business involves few or no statutory exemptions.

(b) The taxpayer s business involves a single or small number of clearly defined taxability issues.

(c) The taxpayer is taxed pursuant to this part and agrees to participate in the managed audit program.

(d) The taxpayer has the resources to comply with the managed audit instructions provided by the board.

(Added by Stats. 2003, Ch. 87, Sec. 1. Effective January 1, 2004.)



7076.2

(a) If the board selects a taxpayer s account for a managed audit, all of the following apply:

(1) The board shall identify all of the following:

(A) The audit period covered by the managed audit.

(B) The types of transactions covered by the managed audit.

(C) The specific procedures that the taxpayer is to follow in determining any liability.

(D) The records to be reviewed by the taxpayer.

(E) The manner in which the types of transactions are to be scheduled for review.

(F) The time period for completion of the managed audit.

(G) The time period for the payment of the liability and interest.

(H) Any other criteria that the board may require for completion of the managed audit.

(2) The taxpayer shall:

(A) Examine its books, records, and equipment to determine if it has any unreported tax liability for the audit period.

(B) Make available to the board for verification all computations, books, records, and equipment examined pursuant to subparagraph (A).

(b) The information provided by the taxpayer pursuant to paragraph (2) of subdivision (a) is the same information that is required for the completion of any other audit that the board may conduct.

(Added by Stats. 2003, Ch. 87, Sec. 1. Effective January 1, 2004.)



7076.3

Nothing in this article limits the board s authority to examine the books, papers, records, and equipment of a taxpayer under Section 7054.

(Added by Stats. 2003, Ch. 87, Sec. 1. Effective January 1, 2004.)



7076.4

Upon completion of the managed audit and verification by the board, interest on any unpaid liability shall be computed at one-half the rate that would otherwise be imposed for liabilities covered by the audit period. Payment of the liabilities and interest shall be made within the time period specified by the board. If the requirements for the managed audit are not satisfied, the board may proceed to examine the records of the taxpayer in a manner to be determined by the board under law.

(Added by Stats. 2003, Ch. 87, Sec. 1. Effective January 1, 2004.)






ARTICLE 3. The California Taxpayers’ Bill of Rights

7080

This article shall be known and may be cited as The Harris-Katz California Taxpayers Bill of Rights.

(Added by Stats. 1988, Ch. 1574, Sec. 1.)



7081

The Legislature finds and declares that taxes are the most sensitive point of contact between citizens and their government, and that there is a delicate balance between revenue collection and freedom from government oppression. It is the intent of the Legislature to place guarantees in California law to ensure that the rights, privacy, and property of California taxpayers are adequately protected during the process of the assessment and collection of taxes.

The Legislature further finds that the California tax system is based largely on voluntary compliance, and the development of understandable tax laws and taxpayers informed of those laws will improve both voluntary compliance and the relationship between taxpayers and government. It is the further intent of the Legislature to promote improved voluntary taxpayer compliance by improving the clarity of tax laws and efforts to inform the public of the proper application of those laws.

The Legislature further finds and declares that the purpose of any tax proceeding between the State Board of Equalization and a taxpayer is the determination of the taxpayer s correct amount of tax liability. It is the intent of the Legislature that, in furtherance of this purpose, the State Board of Equalization may inquire into, and shall allow the taxpayer every opportunity to present, all relevant information pertaining to the taxpayer s liability.

(Amended by Stats. 2001, Ch. 670, Sec. 2. Effective January 1, 2002.)



7082

The board shall administer this article. Unless the context indicates otherwise, the provisions of this article shall apply to this part.

(Added by Stats. 1988, Ch. 1574, Sec. 1.)



7083

(a) The board shall establish the position of the Taxpayers Rights Advocate. The advocate or his or her designee shall be responsible for facilitating resolution of taxpayer complaints and problems, including any taxpayer complaints regarding unsatisfactory treatment of taxpayers by board employees, and staying actions where taxpayers have suffered or will suffer irreparable loss as the result of those actions. Applicable statutes of limitation shall be tolled during the pendency of a stay. Any penalties and interest which would otherwise accrue shall not be affected by the granting of a stay.

(b) The advocate shall report directly to the executive officer of the board.

(Added by Stats. 1988, Ch. 1574, Sec. 1.)



7084

(a) The board shall develop and implement a taxpayer education and information program directed at, but not limited to, all of the following groups:

(1) Taxpayers newly registered with the board.

(2) Taxpayer or industry groups identified in the annual report described in Section 7085.

(3) Board audit and compliance staff.

(b) The education and information program shall include all of the following:

(1) Mailings to, or appropriate and effective contact with, the taxpayer groups specified in subdivision (a) which explain in simplified terms the most common areas of noncompliance the taxpayers or industry groups are likely to encounter.

(2) A program of written communication with newly registered taxpayers explaining in simplified terms their duties and responsibilities as a holder of a seller s permit or use tax registrant and the most common areas of noncompliance encountered by participants in their business or industry.

(3) Participation in small business seminars and similar programs organized by federal, state, and local agencies.

(4) Revision of taxpayer educational materials currently produced by the board which explain the most common areas of taxpayer nonconformance in simplified terms.

(5) Implementation of a continuing education program for audit and compliance personnel to include the application of new legislation to taxpayer activities and areas of recurrent taxpayer noncompliance or inconsistency of administration.

(c) Electronic media used pursuant to this section shall not represent the voice, picture, or name of members of the board or of the Controller.

(Amended by Stats. 1998, Ch. 612, Sec. 6. Effective January 1, 1999.)



7085

(a) The board shall perform annually a systematic identification of areas of recurrent taxpayer noncompliance and shall report its findings in its annual report submitted pursuant to Section 15616 of the Government Code.

(b) As part of the identification process described in subdivision (a), the board shall do both of the following:

(1) Compile and analyze sample data from its audit process, including, but not limited to, all of the following:

(A) The statute or regulation violated by the taxpayer.

(B) The amount of tax involved.

(C) The industry or business engaged in by the taxpayer.

(D) The number of years covered in the audit period.

(E) Whether or not professional tax preparation assistance was utilized by the taxpayer.

(F) Whether sales and use tax returns were filed by the taxpayer.

(2) Conduct an annual hearing before the full board where industry representatives and individual taxpayers are allowed to present their proposals on changes to the Sales and Use Tax Law which may further facilitate achievement of the legislative findings.

(c) The board shall include in its report recommendations for improving taxpayer compliance and uniform administration, including, but not limited to, all of the following:

(1) Changes in statute or board regulations.

(2) Improvement of training of board personnel.

(3) Improvement of taxpayer communication and education.

(Added by Stats. 1988, Ch. 1574, Sec. 1.)



7086

The board shall prepare and publish brief but comprehensive statements in simple and nontechnical language which explain procedures, remedies, and the rights and obligations of the board and taxpayers. As appropriate, statements shall be provided to taxpayers with the initial notice of audit, the notice of proposed additional taxes, any subsequent notice of tax due, or other substantive notices. Additionally, the board shall include the statement in the annual tax information bulletins which are mailed to taxpayers.

(Added by Stats. 1988, Ch. 1574, Sec. 1.)



7087

(a) The total amount of revenue collected or assessed pursuant to this part shall not be used for any of the following:

(1) To evaluate individual officers or employees.

(2) To impose or suggest revenue quotas or goals, other than quotas or goals with respect to accounts receivable.

(b) The board shall certify in its annual report submitted pursuant to Section 15616 of the Government Code that revenue collected or assessed is not used in a manner prohibited by subdivision (a).

(c) Nothing in this section shall prohibit the setting of goals and the evaluation of performance with respect to productivity and the efficient use of time.

(Amended by Stats. 1991, Ch. 402, Sec. 2.)



7088

(a) The board shall develop and implement a program which will evaluate an individual employee s or officer s performance with respect to his or her contact with taxpayers. The development and implementation of the program shall be coordinated with the Taxpayers Rights Advocate.

(b) The board shall report to the Legislature on the implementation of this program in its annual report.

(Added by Stats. 1988, Ch. 1574, Sec. 1.)



7089

No later than July 1, 1989, the board shall, in cooperation with the State Bar of California, the California Society of Certified Public Accountants, the Taxpayers Rights Advocate, and other interested taxpayer-oriented groups, develop a plan to reduce the time required to resolve petitions for redetermination and claims for refunds. The plan shall include determination of standard time frames and special review of cases which take more time than the appropriate standard time frame.

(Added by Stats. 1988, Ch. 1574, Sec. 1.)



7090

Procedures of the board, relating to protest hearings before board hearing officers, shall include all of the following:

(a) Any hearing shall be held at a reasonable time at a board office which is convenient to the taxpayer.

(b) The hearing may be recorded only if prior notice is given to the taxpayer and the taxpayer is entitled to receive a copy of the recording.

(c) The taxpayer shall be informed prior to any hearing that he or she has a right to have present at the hearing his or her attorney, accountant, or other designated agent.

(Added by Stats. 1988, Ch. 1574, Sec. 1.)



7091

(a) Every taxpayer is entitled to be reimbursed for any reasonable fees and expenses related to a hearing before the board if all of the following conditions are met:

(1) The taxpayer files a claim for the fee and expenses with the board within one year of the date the decision of the board becomes final.

(2) The board, in its sole discretion, finds that the action taken by the board staff was unreasonable.

(3) The board decides that the taxpayer be awarded a specific amount of fees and expenses related to the hearing, in an amount determined by the board in its sole discretion.

(b) To determine whether the board staff has been unreasonable, the board shall consider whether the board staff has established that its position was substantially justified.

(c) The amount of reimbursed fees and expenses shall be limited to the following:

(1) Fees and expenses incurred after the date of the notice of determination, jeopardy determination, or a claim for refund.

(2) If the board finds that the staff was unreasonable with respect to certain issues but reasonable with respect to other issues, the amount of reimbursed fees and expenses shall be limited to those which relate to the issues where the staff was unreasonable.

(d) Any proposed award by the board pursuant to this section shall be available as a public record for at least 10 days prior to the effective date of the award.

(e) The amendments to this section by the act adding this subdivision shall be operative for claims filed on or after January 1, 1999.

(Amended by Stats. 2000, Ch. 1052, Sec. 6. Effective January 1, 2001.)



7092

(a) An officer or employee of the board acting in connection with any law administered by the board shall not knowingly authorize, require, or conduct any investigation of, or surveillance over, any person for nontax administration related purposes.

(b) Any person violating subdivision (a) shall be subject to disciplinary action in accordance with the State Civil Service Act, including dismissal from office or discharge from employment.

(c) This section shall not apply with respect to any otherwise lawful investigation concerning organized crime activities.

(d) The provisions of this section are not intended to prohibit, restrict, or prevent the exchange of information where the person is being investigated for multiple violations which include sales and use tax violations.

(e) For the purposes of this section:

(1) Investigation means any oral or written inquiry directed to any person, organization, or governmental agency.

(2) Surveillance means the monitoring of persons, places, or events by means of electronic interception, overt or covert observations, or photography, and the use of informants.

(Added by Stats. 1988, Ch. 1574, Sec. 1.)



7093.5

(a) It is the intent of the Legislature that the State Board of Equalization, its staff, and the Attorney General pursue settlements as authorized under this section with respect to civil tax matters in dispute that are the subject of protests, appeals, or refund claims, consistent with a reasonable evaluation of the costs and risks associated with litigation of these matters.

(b) (1) Except as provided in paragraph (3) and subject to paragraph (2), the executive director or chief counsel, if authorized by the executive director, of the board may recommend to the State Board of Equalization, itself, a settlement of any civil tax matter in dispute.

(2) No recommendation of settlement shall be submitted to the board, itself, unless and until that recommendation has been submitted by the executive director or chief counsel to the Attorney General. Within 30 days of receiving that recommendation, the Attorney General shall review the recommendation and advise in writing the executive director or chief counsel of the board of his or her conclusions as to whether the recommendation is reasonable from an overall perspective. The executive director or chief counsel shall, with each recommendation of settlement submitted to the board, itself, also submit the Attorney General s written conclusions obtained pursuant to this paragraph.

(3) A settlement of any civil tax matter in dispute involving a reduction of tax or penalties in settlement, the total of which reduction of tax and penalties in settlement does not exceed five thousand dollars ($5,000), may be approved by the executive director and chief counsel, jointly. The executive director shall notify the board, itself, of any settlement approved pursuant to this paragraph.

(c) Whenever a reduction of tax or penalties or total tax and penalties in settlement in excess of five hundred dollars ($500) is approved pursuant to this section, there shall be placed on file, for at least one year, in the office of the executive director of the board a public record with respect to that settlement. The public record shall include all of the following information:

(1) The name or names of the taxpayers who are parties to the settlement.

(2) The total amount in dispute.

(3) The amount agreed to pursuant to the settlement.

(4) A summary of the reasons why the settlement is in the best interests of the State of California.

(5) For any settlement approved by the board, itself, the Attorney General s conclusion as to whether the recommendation of settlement was reasonable from an overall perspective.

The public record shall not include any information that relates to any trade secret, patent, process, style of work, apparatus, business secret, or organizational structure that, if disclosed, would adversely affect the taxpayer or the national defense.

(d) The members of the State Board of Equalization shall not participate in the settlement of tax matters pursuant to this section, except as provided in subdivision (e).

(e) (1) Any recommendation for settlement shall be approved or disapproved by the board, itself, within 45 days of the submission of that recommendation to the board. Any recommendation for settlement that is not either approved or disapproved by the board, itself, within 45 days of the submission of that recommendation shall be deemed approved. Upon approval of a recommendation for settlement, the matter shall be referred back to the executive director or chief counsel in accordance with the decision of the board.

(2) Disapproval of a recommendation for settlement shall be made only by a majority vote of the board. Where the board disapproves a recommendation for settlement, the matter shall be remanded to board staff for further negotiation, and may be resubmitted to the board, in the same manner and subject to the same requirements as the initial submission, at the discretion of the executive director or chief counsel.

(f) All settlements entered into pursuant to this section shall be final and nonappealable, except upon a showing of fraud or misrepresentation with respect to a material fact.

(g) Any proceedings undertaken by the board itself pursuant to a settlement as described in this section shall be conducted in a closed session or sessions. Except as provided in subdivision (c), any settlement considered or entered into pursuant to this section shall constitute confidential tax information for purposes of Section 7056.

(h) This section shall apply only to civil tax matters in dispute on or after the effective date of the act adding this subdivision.

(i) The Legislature finds that it is essential for fiscal purposes that the settlement program authorized by this section be expeditiously implemented. Accordingly, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any determination, rule, notice, or guideline established or issued by the board in implementing and administering the settlement program authorized by this section.

(Amended by Stats. 2003, Ch. 605, Sec. 3. Effective January 1, 2004.)



7093.6

(a) (1) Beginning January 1, 2003, the executive director and chief counsel of the board, or their delegates, may compromise any final tax liability in which the reduction of tax is seven thousand five hundred dollars ($7,500) or less.

(2) Except as provided in paragraph (3), the board, upon recommendation by its executive director and chief counsel, jointly, may compromise a final tax liability involving a reduction in tax in excess of seven thousand five hundred dollars ($7,500). A recommendation for approval of an offer in compromise that is not either approved or disapproved within 45 days of the submission of the recommendation shall be deemed approved.

(3) The board, itself, may by resolution delegate to the executive director and the chief counsel, jointly, the authority to compromise a final tax liability in which the reduction of tax is in excess of seven thousand five hundred dollars ($7,500), but less than ten thousand dollars ($10,000).

(b) For purposes of this section, a final tax liability means any final tax liability arising under Part 1 (commencing with Section 6001), Part 1.5 (commencing with Section 7200), Part 1.6 (commencing with Section 7251), and Part 1.7 (commencing with Section 7280) or related interest, additions to tax, penalties, or other amounts assessed under this part.

(c) (1) Offers in compromise shall be considered only for liabilities that were generated from a business that has been discontinued or transferred, where the taxpayer making the offer no longer has a controlling interest or association with the transferred business or has a controlling interest or association with a similar type of business as the transferred or discontinued business.

(2) Notwithstanding paragraph (1), a qualified final tax liability may be compromised regardless of whether the business has been discontinued or transferred or whether the taxpayer has a controlling interest or association with a similar type of business as the transferred or discontinued business. All other provisions of this section that apply to a final tax liability shall also apply to a qualified final tax liability, and a compromise shall not be made under this subdivision unless all other requirements of this section are met. For purposes of this subdivision, a qualified final tax liability means any of the following:

(A) That part of a final tax liability, including related interest, additions to tax, penalties, or other amounts assessed under this part, arising from a transaction or transactions in which the board finds no evidence that the taxpayer collected sales tax reimbursement or use tax from the purchaser or other person and which was determined against the taxpayer under Article 2 (commencing with Section 6481), Article 3 (commencing with Section 6511), and Article 5 (commencing with Section 6561) of Chapter 5.

(B) A final tax liability, including related interest, additions to tax, penalties, or other amounts assessed under this part, arising under Article 7 (commencing with Section 6811) of Chapter 6.

(C) That part of a final tax liability for use tax, including related interest, additions to tax, penalties, or other amounts assessed under this part, determined under Article 2 (commencing with Section 6481), Article 3 (commencing with Section 6511), and Article 5 (commencing with Section 6561) of Chapter 5, against a taxpayer who is a consumer that is not required to hold a permit under Section 6066.

(3) A qualified final tax liability may not be compromised with any of the following:

(A) A taxpayer who previously received a compromise under paragraph (2) for a liability, or a part thereof, arising from a transaction or transactions that are substantially similar to the transaction or transactions attributable to the liability for which the taxpayer is making the offer.

(B) A business that was transferred by a taxpayer who previously received a compromise under paragraph (2) and who has a controlling interest or association with the transferred business, when the liability for which the offer is made is attributable to a transaction or transactions substantially similar to the transaction or transactions for which the taxpayer s liability was previously compromised.

(C) A business in which a taxpayer who previously received a compromise under paragraph (2) has a controlling interest or association with a similar type of business for which the taxpayer received the compromise, when the liability of the business making the offer arose from a transaction or transactions substantially similar to the transaction or transactions for which the taxpayer s liability was previously compromised.

(d) The board may, in its discretion, enter into a written agreement that permits the taxpayer to pay the compromise in installments for a period not exceeding one year. The agreement may provide that the installments shall be paid by electronic funds transfers or any other means to facilitate the payment of each installment.

(e) Except for any recommendation for approval as specified in subdivision (a), the members of the State Board of Equalization shall not participate in any offer in compromise matters pursuant to this section.

(f) A taxpayer that has received a compromise under paragraph (2) of subdivision (c) may be required to enter into any collateral agreement that is deemed necessary for the protection of the interests of the state. A collateral agreement may include a provision that allows the board to reestablish the liability, or any portion thereof, if the taxpayer has sufficient annual income during the succeeding five-year period. The board shall establish criteria for determining sufficient annual income for purposes of this subdivision.

(g) A taxpayer that has received a compromise under paragraph (2) of subdivision (c) shall file and pay by the due date all subsequently required sales and use tax returns for a five-year period from the date the liability is compromised, or until the taxpayer is no longer required to file sales and use tax returns, whichever period is earlier.

(h) For amounts to be compromised under this section, the following conditions shall exist:

(1) The taxpayer shall establish that:

(A) The amount offered in payment is the most that can be expected to be paid or collected from the taxpayer s present assets or income.

(B) The taxpayer does not have reasonable prospects of acquiring increased income or assets that would enable the taxpayer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(2) The board shall have determined that acceptance of the compromise is in the best interest of the state.

(i) A determination by the board that it would not be in the best interest of the state to accept an offer in compromise in satisfaction of a final tax liability shall not be subject to administrative appeal or judicial review.

(j) When an offer in compromise is either accepted or rejected, or the terms and conditions of a compromise agreement are fulfilled, the board shall notify the taxpayer in writing. In the event an offer is rejected, the amount posted will either be applied to the liability or refunded, at the discretion of the taxpayer.

(k) When more than one taxpayer is liable for the debt, such as with spouses or partnerships or other business combinations, the acceptance of an offer in compromise from one liable taxpayer shall not relieve the other taxpayers from paying the entire liability. However, the amount of the liability shall be reduced by the amount of the accepted offer.

(l) Whenever a compromise of tax or penalties or total tax and penalties in excess of five hundred dollars ($500) is approved, there shall be placed on file for at least one year in the office of the executive director of the board a public record with respect to that compromise. The public record shall include all of the following information:

(1) The name of the taxpayer.

(2) The amount of unpaid tax and related penalties, additions to tax, interest, or other amounts involved.

(3) The amount offered.

(4) A summary of the reason why the compromise is in the best interest of the state.

The public record shall not include any information that relates to any trade secrets, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the taxpayer or violate the confidentiality provisions of Section 7056. A list shall not be prepared and releases shall not be distributed by the board in connection with these statements.

(m) A compromise made under this section may be rescinded, all compromised liabilities may be reestablished (without regard to any statute of limitations that otherwise may be applicable), and no portion of the amount offered in compromise refunded, if either of the following occurs:

(1) The board determines that a person did any of the following acts regarding the making of the offer:

(A) Concealed from the board property belonging to the estate of a taxpayer or other person liable for the tax.

(B) Received, withheld, destroyed, mutilated, or falsified a book, document, or record, or made a false statement, relating to the estate or financial condition of the taxpayer or other person liable for the tax.

(2) The taxpayer fails to comply with any of the terms and conditions relative to the offer.

(n) A person who, in connection with an offer or compromise under this section, or offer of that compromise to enter into that agreement, willfully does either of the following shall be guilty of a felony and, upon conviction, shall be fined not more than fifty thousand dollars ($50,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both, together with the costs of investigation and prosecution:

(1) Conceals from an officer or employee of this state property belonging to the estate of a taxpayer or other person liable in respect of the tax.

(2) Receives, withholds, destroys, mutilates, or falsifies a book, document, or record, or makes a false statement, relating to the estate or financial condition of the taxpayer or other person liable in respect of the tax.

(o) For purposes of this section, person means the taxpayer, a member of the taxpayer s family, a corporation, agent, fiduciary, or representative of, or another individual or entity acting on behalf of, the taxpayer, or another corporation or entity owned or controlled by the taxpayer, directly or indirectly, or that owns or controls the taxpayer, directly or indirectly.

(p) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 565) by Stats. 2012, Ch. 285, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See later operative version, as amended by Sec. 2 of Ch. 285.)



7093.6

(a) (1) The executive director and chief counsel of the board, or their delegates, may compromise any final tax liability in which the reduction of tax is seven thousand five hundred dollars ($7,500) or less.

(2) Except as provided in paragraph (3), the board, upon recommendation by its executive director and chief counsel, jointly, may compromise a final tax liability involving a reduction in tax in excess of seven thousand five hundred dollars ($7,500). A recommendation for approval of an offer in compromise that is not either approved or disapproved within 45 days of the submission of the recommendation shall be deemed approved.

(3) The board, itself, may by resolution delegate to the executive director and the chief counsel, jointly, the authority to compromise a final tax liability in which the reduction of tax is in excess of seven thousand five hundred dollars ($7,500), but less than ten thousand dollars ($10,000).

(b) For purposes of this section, a final tax liability means any final tax liability arising under Part 1 (commencing with Section 6001), Part 1.5 (commencing with Section 7200), Part 1.6 (commencing with Section 7251), and Part 1.7 (commencing with Section 7280) or related interest, additions to tax, penalties, or other amounts assessed under this part.

(c) Offers in compromise shall be considered only for liabilities that were generated from a business that has been discontinued or transferred, where the taxpayer making the offer no longer has a controlling interest or association with the transferred business or has a controlling interest or association with a similar type of business as the transferred or discontinued business.

(d) For amounts to be compromised under this section, the following conditions shall exist:

(1) The taxpayer shall establish that:

(A) The amount offered in payment is the most that can be expected to be paid or collected from the taxpayer s present assets or income.

(B) The taxpayer does not have reasonable prospects of acquiring increased income or assets that would enable the taxpayer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(2) The board shall have determined that acceptance of the compromise is in the best interest of the state.

(e) A determination by the board that it would not be in the best interest of the state to accept an offer in compromise in satisfaction of a final tax liability shall not be subject to administrative appeal or judicial review.

(f) When an offer in compromise is either accepted or rejected, or the terms and conditions of a compromise agreement are fulfilled, the board shall notify the taxpayer in writing. In the event an offer is rejected, the amount posted will either be applied to the liability or refunded, at the discretion of the taxpayer.

(g) When more than one taxpayer is liable for the debt, such as with spouses or partnerships or other business combinations, the acceptance of an offer in compromise from one liable taxpayer shall not relieve the other taxpayers from paying the entire liability. However, the amount of the liability shall be reduced by the amount of the accepted offer.

(h) Whenever a compromise of tax or penalties or total tax and penalties in excess of five hundred dollars ($500) is approved, there shall be placed on file for at least one year in the office of the executive director of the board a public record with respect to that compromise. The public record shall include all of the following information:

(1) The name of the taxpayer.

(2) The amount of unpaid tax and related penalties, additions to tax, interest, or other amounts involved.

(3) The amount offered.

(4) A summary of the reason why the compromise is in the best interest of the state.

The public record shall not include any information that relates to trade secrets, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the taxpayer or violate the confidentiality provisions of Section 7056. No list shall be prepared and no releases distributed by the board in connection with these statements.

(i) A compromise made under this section may be rescinded, all compromised liabilities may be reestablished (without regard to any statute of limitations that otherwise may be applicable), and no portion of the amount offered in compromise refunded, if either of the following occurs:

(1) The board determines that a person did any of the following acts regarding the making of the offer:

(A) Concealed from the board property belonging to the estate of a taxpayer or other person liable for the tax.

(B) Received, withheld, destroyed, mutilated, or falsified a book, document, or record, or made a false statement, relating to the estate or financial condition of the taxpayer or other person liable for the tax.

(2) The taxpayer fails to comply with any of the terms and conditions relative to the offer.

(j) A person who, in connection with an offer or compromise under this section, or offer of that compromise to enter into that agreement, willfully does either of the following shall be guilty of a felony and, upon conviction, shall be fined not more than fifty thousand dollars ($50,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both, together with the costs of investigation and prosecution:

(1) Conceals from an officer or employee of this state property belonging to the estate of a taxpayer or other person liable in respect of the tax.

(2) Receives, withholds, destroys, mutilates, or falsifies a book, document, or record, or makes a false statement, relating to the estate or financial condition of the taxpayer or other person liable in respect of the tax.

(k) For purposes of this section, person means the taxpayer, a member of the taxpayer s family, a corporation, agent, fiduciary, or representative of, or another individual or entity acting on behalf of, the taxpayer, or another corporation or entity owned or controlled by the taxpayer, directly or indirectly, or that owns or controls the taxpayer, directly or indirectly.

(l) This section shall become operative on January 1, 2018.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 566) by Stats. 2012, Ch. 285, Sec. 2. Effective January 1, 2013. Section operative January 1, 2018, by its own provisions.)



7094

(a) The board shall release any levy or notice to withhold issued pursuant to this part on any property in the event that the expense of the sale process exceeds the liability for which the levy is made.

(b) The Taxpayers Rights Advocate may order the release of any levy or notice to withhold issued pursuant to this part or, within 90 days from the receipt of funds pursuant to a levy or notice to withhold, order the return of any amount up to one thousand five hundred dollars ($1,500) of moneys received, upon his or her finding that the levy or notice to withhold threatens the health or welfare of the taxpayer or his or her spouse and dependents or family.

(c) The board shall not sell any seized property until it has first notified the taxpayer in writing of the exemptions from levy under Chapter 4 (commencing with Section 703.010) of Title 9 of the Code of Civil Procedure.

(d) This section shall not apply to the seizure of any property as a result of a jeopardy assessment.

(Amended by Stats. 1995, Ch. 555, Sec. 11. Effective January 1, 1996.)



7094.1

(a) Except in any case where the board finds collection of the tax to be in jeopardy, if any property has been levied upon, the property or the proceeds from the sale of the property shall be returned to the taxpayer if the board determines any one of the following:

(1) The levy on the property was not in accordance with the law.

(2) The taxpayer has entered into and is in compliance with an installment payment agreement pursuant to Section 6832 to satisfy the tax liability for which the levy was imposed, unless that or another agreement allows for the levy.

(3) The return of the property will facilitate the collection of the tax liability or will be in the best interest of the state and the taxpayer.

(b) Property returned under paragraphs (1) and (2) of subdivision (a) is subject to the provisions of Section 7096.

(Added by Stats. 1998, Ch. 612, Sec. 8. Effective January 1, 1999.)



7095

Exemptions from levy under Chapter 4 (commencing with Section 703.010) of Title 9 of the Code of Civil Procedure shall be adjusted for purposes of enforcing the collection of debts under this part to reflect changes in the California Consumer Price Index whenever the change is more than 5 percent higher than any previous adjustment.

(Added by Stats. 1988, Ch. 1574, Sec. 1.)



7096

(a) A taxpayer may file a claim with the board for reimbursement of bank charges and any other reasonable third-party check charge fees incurred by the taxpayer as the direct result of an erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action by the board. Bank and third-party charges include a financial institution s or third party s customary charge for complying with the levy or notice to withhold instructions and reasonable charges for overdrafts that are a direct consequence of the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action. The charges are those paid by the taxpayer and not waived or reimbursed by the financial institution or third party. Each claimant applying for reimbursement shall file a claim with the board that shall be in the form as may be prescribed by the board. In order for the board to grant a claim, the board shall determine that both of the following conditions have been satisfied:

(1) The erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action was caused by board error.

(2) Prior to the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action, the taxpayer responded to all contacts by the board and provided the board with any requested information or documentation sufficient to establish the taxpayer s position. This provision may be waived by the board for reasonable cause.

(b) Claims pursuant to this section shall be filed within 90 days from the date the bank and third-party charges were incurred by the taxpayer. Within 30 days from the date the claim is received, the board shall respond to the claim. If the board denies the claim, the taxpayer shall be notified in writing of the reason or reasons for the denial of the claim.

(Amended by Stats. 2013, Ch. 253, Sec. 1. Effective January 1, 2014.)



7097

(a) At least 30 days prior to the filing or recording of liens under Chapter 14 (commencing with Section 7150) or Chapter 14.5 (commencing with Section 7220) of Division 7 of Title 1 of the Government Code, the board shall mail to the taxpayer a preliminary notice. The notice shall specify the statutory authority of the board for filing or recording the lien, indicate the earliest date on which the lien may be filed or recorded, and state the remedies available to the taxpayer to prevent the filing or recording of the lien. In the event tax liens are filed for the same liability in multiple counties, only one preliminary notice shall be sent.

(b) The preliminary notice required by this section shall not apply to jeopardy determinations issued under Article 4 (commencing with Section 6536) of Chapter 5.

(c) If the board determines that filing a lien was in error, it shall mail a release to the taxpayer and the entity recording the lien as soon as possible, but no later than seven days, after this determination and the receipt of lien recording information. The release shall contain a statement that the lien was filed in error. In the event the erroneous lien is obstructing a lawful transaction, the board shall immediately issue a release of lien to the taxpayer and the entity recording the lien.

(d) When the board releases a lien erroneously filed, notice of that fact shall be mailed to the taxpayer and, upon the request of the taxpayer, a copy of the release shall be mailed to the major credit reporting companies in the county where the lien was filed.

(e) The board may release or subordinate a lien if the board determines that the release or subordination will facilitate the collection of the tax liability or will be in the best interest of the state and the taxpayer.

(Amended by Stats. 1998, Ch. 612, Sec. 9. Effective January 1, 1999.)



7098

For the purposes of this part only, the board shall not revoke or suspend a person s permit pursuant to Section 6070 or 6072 unless the board has mailed a notice preliminary to revocation or suspension which indicates that the person s permit will be revoked or suspended by a date certain pursuant to that section. The board shall mail the notice preliminary to revocation or suspension to the taxpayer at least 60 days before the date certain.

(Amended by Stats. 1989, Ch. 654, Sec. 6.)



7099

(a) If any officer or employee of the board recklessly disregards board-published procedures, a taxpayer aggrieved by that action or omission may bring an action for damages against the State of California in superior court.

(b) In any action brought under subdivision (a), upon a finding of liability on the part of the State of California, the state shall be liable to the plaintiff in an amount equal to the sum of all of the following:

(1) Actual and direct monetary damages sustained by the plaintiff as a result of the actions or omissions.

(2) Reasonable litigation costs, as defined for purposes of Section 7156.

(c) In the awarding of damages under subdivision (b), the court shall take into consideration the negligence or omissions, if any, on the part of the plaintiff which contributed to the damages.

(d) Whenever it appears to the court that the taxpayer s position in the proceedings brought under subdivision (a) is frivolous, the court may impose a penalty against the plaintiff in an amount not to exceed ten thousand dollars ($10,000). A penalty so imposed shall be paid upon notice and demand from the board and shall be collected as a tax imposed under this part.

(Added by Stats. 1988, Ch. 1574, Sec. 1.)



7099.1

(a) (1) With respect to tax advice, the protections of confidentiality that apply to a communication between a client and an attorney, as set forth in Article 3 (commencing with Section 950) of Chapter 4 of Division 8 of the Evidence Code, also shall apply to a communication between a taxpayer and any federally authorized tax practitioner to the extent the communication would be considered a privileged communication if it were between a client and an attorney. A federally authorized tax practitioner has the legal obligation and duty to maintain confidentiality with respect to such communication.

(2) Paragraph (1) may only be asserted in any noncriminal tax matter before the State Board of Equalization.

(3) For purposes of this section:

(A) Federally authorized tax practitioner means any individual who is authorized under federal law to practice before the Internal Revenue Service if the practice is subject to federal regulation under Section 330 of Title 31 of the United States Code, as provided by federal law as of January 1, 2000.

(B) Tax advice means advice given by an individual with respect to a state tax matter, which may include federal tax advice if it relates to the state tax matter. For purposes of this subparagraph, federal tax advice means advice given by an individual within the scope of his or her authority to practice before the federal Internal Revenue Service on noncriminal tax matters.

(C) Tax shelter means a partnership or other entity, any investment plan or arrangement, or any other plan or arrangement if a significant purpose of that partnership, entity, plan, or arrangement is the avoidance or evasion of federal income tax.

(b) The privilege under subdivision (a) shall not apply to any written communication between a federally authorized tax practitioner and a director, shareholder, officer, or employee, agent, or representative of a corporation in connection with the promotion of the direct or indirect participation of the corporation in any tax shelter, or in any proceeding to revoke or otherwise discipline any license or right to practice by any governmental agency.

(c) This section shall be operative for communications made on or after the effective date of the act adding this section.

(Added by Stats. 2009, Ch. 411, Sec. 1. Effective October 11, 2009.)









CHAPTER 9. Disposition of Proceeds

7101

All fees, taxes, interest, and penalties imposed and all amounts of tax required to be paid to the state under this part, and restitution orders or any other amounts otherwise authorized by law to be collected by the board, or any other amounts imposed by a court of competent jurisdiction to be paid to the board shall, except as provided in Section 6452.1, be paid to the board in the form of remittances payable to the State Board of Equalization of the State of California. The board shall transmit the payments to the Treasurer to be deposited in the State Treasury to the credit of the Retail Sales Tax Fund.

(Amended by Stats. 2011, Ch. 727, Sec. 11. Effective January 1, 2012.)



7101.3

Notwithstanding Section 7101, all revenues, less refunds, derived from the taxes imposed to Sections 6051.5 and 6201.5 shall be deposited in the State Treasury to the credit of the Fiscal Recovery Fund, as established pursuant to Section 99008 of the Government Code.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 13, Sec. 7. Effective October 28, 2003.)



7102

The money in the fund shall, upon order of the Controller, be drawn therefrom for refunds under this part, credits or refunds pursuant to Section 60202, and refunds pursuant to Section 1793.25 of the Civil Code, or be transferred in the following manner:

(a) (1) All revenues, less refunds, derived under this part at the 4
3/4
-percent rate, including the imposition of sales and use taxes with respect to the sale, storage, use, or other consumption of motor vehicle fuel which would not have been received if the sales and use tax rate had been 5 percent and if motor vehicle fuel, as defined for purposes of the Motor Vehicle Fuel License Tax Law (Part 2 (commencing with Section 7301)), had been exempt from sales and use taxes, shall be estimated by the State Board of Equalization, with the concurrence of the Department of Finance, and shall be transferred quarterly to the Public Transportation Account, a trust fund in the State Transportation Fund, except as modified as follows:

(A) For the 2001 02 fiscal year, those transfers may not be more than eighty-one million dollars ($81,000,000) plus one-half of the amount computed pursuant to this paragraph that exceeds eighty-one million dollars ($81,000,000).

(B) For the 2002 03 fiscal year, those transfers may not be more than thirty-seven million dollars ($37,000,000) plus one-half of the amount computed pursuant to this paragraph that exceeds thirty-seven million dollars ($37,000,000).

(C) For the 2003 04 fiscal year, no transfers shall be made pursuant to this paragraph, except that if the amount to be otherwise transferred pursuant to this paragraph is in excess of eighty-seven million four hundred fifty thousand dollars ($87,450,000), then the amount of that excess shall be transferred.

(D) For the 2004 05 fiscal year, no transfers shall be made pursuant to this paragraph, and of the amount that would otherwise have been transferred, one hundred forty million dollars ($140,000,000) shall instead be transferred to the Traffic Congestion Relief Fund as partial repayment of amounts owed by the General Fund pursuant to Item 2600-011-3007 of the Budget Act of 2002 (Chapter 379 of the Statutes of 2002).

(E) For the 2005 06 fiscal year, no transfers shall be made pursuant to this paragraph.

(F) For the 2006 07 fiscal year, the revenues estimated pursuant to this paragraph shall, notwithstanding any other provision of this paragraph or any other provision of law, be transferred and allocated as follows:

(i) The first two hundred million dollars ($200,000,000) shall be transferred to the Transportation Deferred Investment Fund as partial repayment of the amounts owed by the General Fund to that fund pursuant to Section 7106.

(ii) The next one hundred twenty-five million dollars ($125,000,000) shall be transferred to the Bay Area Toll Account for expenditure pursuant to Section 188.6 of the Streets and Highways Code.

(iii) Of the remaining revenues, thirty-three million dollars ($33,000,000) shall be transferred to the Public Transportation Account to support appropriations from that account in the Budget Act of 2006.

(iv) The remaining revenues shall be transferred to the Public Transportation Account for allocation as follows:

(I) Twenty percent to the Department of Transportation for purposes of Section 99315 of the Public Utilities Code.

(II) Forty percent to the Controller, for allocation pursuant to Section 99314 of the Public Utilities Code.

(III) Forty percent to the Controller, for allocation pursuant to Section 99313 of the Public Utilities Code.

(G) For the 2007 08 fiscal year, the first one hundred fifty-five million four hundred ninety-one thousand eight hundred thirty-seven dollars ($155,491,837) in revenue estimated pursuant to this paragraph each quarter shall, notwithstanding any other provision of this paragraph or any other provision of law, be transferred quarterly to the Mass Transportation Fund. If revenue in any quarter is less than that amount, the transfer in the subsequent quarter or quarters shall be increased so that the total transferred for the fiscal year is six hundred twenty-one million nine hundred sixty-seven thousand three hundred forty-eight dollars ($621,967,348).

(H) For the 2008 09 fiscal year and every fiscal year thereafter, 50 percent of the revenue estimated pursuant to this paragraph each quarter shall, notwithstanding any other provision of this paragraph or any other provision of law, and except as provided in subparagraph (I), be transferred to the Mass Transportation Fund. Notwithstanding this requirement, for the 2008 09 fiscal year, the amount of three hundred eight million seven hundred thirty-five thousand dollars ($308,735,000) for each of the first three quarters, and the amount of one hundred fifteen million twenty-nine thousand dollars ($115,029,000) for the fourth quarter, shall be transferred to the Mass Transportation Fund. If revenue for any quarter is less than the specified amount, the transfer in the subsequent quarter or quarters shall be increased so that the total transfer for the fiscal year is one billion forty-one million two hundred thirty-four thousand dollars ($1,041,234,000).

(I) For the 2009 10 to 2012 13 fiscal years, inclusive, all revenue estimated pursuant to this paragraph shall, notwithstanding any other provision of this paragraph or any other provision of law, be transferred quarterly to the Mass Transportation Fund.

(2) All revenues, less refunds, derived under this part at the 4
3/4
-percent rate, resulting from increasing, after December 31, 1989, the rate of tax imposed pursuant to the Motor Vehicle Fuel License Tax Law on motor vehicle fuel, as defined for purposes of that law, shall be transferred quarterly to the Public Transportation Account, a trust fund in the State Transportation Fund.

(3) All revenues, less refunds, derived under this part at the 4
3/4
-percent rate from the imposition of sales and use taxes on fuel, as defined for purposes of the Use Fuel Tax Law (Part 3 (commencing with Section 8601)) and the Diesel Fuel Tax Law (Part 31 (commencing with Section 60001)), shall be estimated by the State Board of Equalization, with the concurrence of the Department of Finance, and shall be transferred quarterly to the Public Transportation Account, a trust fund in the State Transportation Fund.

(4) All revenues, less refunds, derived under this part from the taxes imposed pursuant to Sections 6051.2 and 6201.2 shall be transferred to the Sales Tax Account of the Local Revenue Fund for allocation to cities and counties as prescribed by statute.

(5) All revenues, less refunds, derived from the taxes imposed pursuant to Section 35 of Article XIII of the California Constitution shall be transferred to the Public Safety Account in the Local Public Safety Fund created in Section 30051 of the Government Code for allocation to counties as prescribed by statute.

(b) The balance shall be transferred to the General Fund.

(c) The estimates required by subdivision (a) shall be based on taxable transactions occurring during a calendar year, and the transfers required by subdivision (a) shall be made during the fiscal year that commences during that same calendar year. Transfers required by paragraphs (1), (2), and (3) of subdivision (a) shall be estimated by the State Board of Equalization, with the concurrence of the Department of Finance, and shall be made quarterly.

(d) Notwithstanding the designation of the Public Transportation Account as a trust fund pursuant to subdivision (a), the Controller may use the Public Transportation Account for loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code. The loans shall be repaid with interest from the General Fund at the Pooled Money Investment Account rate.

(e) The Legislature may amend this section, by statute passed in each house of the Legislature by rollcall vote entered in the journal, two-thirds of the membership concurring, if the statute is consistent with, and furthers the purposes of this section.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 10, Sec. 6. Effective July 28, 2009. Note: Section 7102 was amended on June 5, 1990, by initiative Prop. 116.)



7104

(a) The Transportation Investment Fund (hereafter the fund) is hereby created in the State Treasury. Notwithstanding Section 13340 of the Government Code, the moneys in the fund are continuously appropriated without regard to fiscal years for disbursement in the manner and for the purposes set forth in this section.

(b) All of the following shall occur on a quarterly basis:

(1) The State Board of Equalization, in consultation with the Department of Finance, shall estimate the amount that is transferred to the General Fund under subdivision (b) of Section 7102 that is attributable to revenue collected for the sale, storage, use, or other consumption in this state of motor vehicle fuel, as defined in Section 7326.

(2) The State Board of Equalization shall inform the Controller, in writing, of the amount estimated under paragraph (1).

(3) Commencing with the 2003 04 fiscal year, the Controller shall transfer the amount estimated under paragraph (1) from the General Fund to the fund.

(c) For each quarter during the period commencing on July 1, 2003, and ending on June 30, 2008, the Controller shall make all of the following transfers and apportionments from the funds identified for transfer under paragraph (2) of subdivision (b) in the following order:

(1) To the Traffic Congestion Relief Fund created in the State Treasury by Section 14556.5 of the Government Code, the sum of one hundred sixty-nine million five hundred thousand dollars ($169,500,000), except that the transfer for the final quarter shall be ninety-three million four hundred thousand dollars ($93,400,000), for a total transfer of three billion three hundred thirteen million nine hundred thousand dollars ($3,313,900,000).

(2) To the Public Transportation Account, a trust fund in the State Transportation Fund, 20 percent of the amount remaining after the transfer required under paragraph (1). Funds transferred under this paragraph shall be made available as follows:

(A) To the Department of Transportation, 50 percent for purposes of subdivision (a) or (b) of Section 99315 of the Public Utilities Code, subject to appropriation by the Legislature.

(B) To the Controller, 25 percent for allocation pursuant to Section 99314 of the Public Utilities Code. Funds allocated under this subparagraph shall be subject to all of the provisions governing funds allocated under Section 99314 of the Public Utilities Code. For the 2007 08 fiscal year, these funds are continuously appropriated to the Controller for purposes of this subparagraph.

(C) To the Controller, 25 percent for allocation pursuant to Section 99313 of the Public Utilities Code. Funds allocated under this subparagraph shall be subject to all of the provisions governing funds allocated under Section 99313 of the Public Utilities Code. For the 2007 08 fiscal year, these funds are continuously appropriated to the Controller for purposes of this subparagraph.

(3) To the Department of Transportation for expenditure for programming for transportation capital improvement projects subject to all of the provisions governing the State Transportation Improvement Program, 40 percent of the amount remaining after the transfer required under paragraph (1), except that in the 2006 07 and 2007 08 fiscal years, the transfer shall be 80 percent of the amount remaining after the transfer required under paragraph (1).

(4) To the Controller for apportionment to the counties, including a city and county, 20 percent of the amount remaining after the transfer required under paragraph (1), except that in the 2006 07 and 2007 08 fiscal years, no transfer may be made under this paragraph. Funds transferred under this paragraph shall be allocated in accordance with the following formulas:

(A) Seventy-five percent of the funds payable under this paragraph shall be apportioned among the counties in the proportion that the number of fee-paid and exempt vehicles that are registered in the county bears to the number of fee-paid and exempt vehicles registered in the state.

(B) Twenty-five percent of the funds payable under this paragraph shall be apportioned among the counties in the proportion that the number of miles of maintained county roads in each county bears to the total number of miles of maintained county roads in the state. For the purposes of apportioning funds under this subparagraph, any roads within the boundaries of a city and county that are not state highways shall be deemed to be county roads.

(5) To the Controller for apportionment to cities, including a city and county, 20 percent of the amount remaining after the transfer required under paragraph (1), except that in the 2006 07 and 2007 08 fiscal years, no transfer may be made under this paragraph. Funds transferred under this paragraph shall be apportioned among the cities in the proportion that the total population of the city bears to the total population of all the cities in the state.

(d) Funds received under paragraph (4) or (5) of subdivision (c) shall be deposited as follows in order to avoid the commingling of those funds with other local funds:

(1) In the case of a city, into the city account that is designated for the receipt of state funds allocated for transportation purposes.

(2) In the case of a county, into the county road fund.

(3) In the case of a city and county, into a local account that is designated for the receipt of state funds allocated for transportation purposes.

(e) Funds allocated to a city, county, or city and county under paragraph (4) or (5) of subdivision (c) shall be used only for street and highway maintenance, rehabilitation, reconstruction, and storm damage repair. For purposes of this section, the following terms have the following meanings:

(1) Maintenance means either or both of the following:

(A) Patching.

(B) Overlay and sealing.

(2) Reconstruction includes any overlay, sealing, or widening of the roadway, if the widening is necessary to bring the roadway width to the desirable minimum width consistent with the geometric design criteria of the department for 3R (reconstruction, resurfacing, and rehabilitation) projects that are not on a freeway, but does not include widening for the purpose of increasing the traffic capacity of a street or highway.

(3) Storm damage repair is repair or reconstruction of local streets and highways and related drainage improvements that have been damaged due to winter storms and flooding, and construction of drainage improvements to mitigate future roadway flooding and damage problems, in those jurisdictions that have been declared disaster areas by the President of the United States, where the costs of those repairs are ineligible for emergency funding with Federal Emergency Relief (ER) funds or Federal Emergency Management Administration (FEMA) funds.

(f) (1) Cities and counties shall maintain their existing commitment of local funds for street and highway maintenance, rehabilitation, reconstruction, and storm damage repair in order to remain eligible for the allocation of funds pursuant to paragraph (4) or (5) of subdivision (c).

(2) In order to receive any allocation pursuant to paragraph (4) or (5) of subdivision (c), the city or county shall annually expend from its general fund for street, road, and highway purposes an amount not less than the annual average of its expenditures from its general fund during the 1996 97, 1997 98, and 1998 99 fiscal years, as reported to the Controller pursuant to Section 2151 of the Streets and Highways Code. For purposes of this paragraph, in calculating a city s or county s annual general fund expenditures and its average general fund expenditures for the 1996 97, 1997 98, and 1998 99 fiscal years, any unrestricted funds that the city or county may expend at its discretion, including vehicle in-lieu tax revenues and revenues from fines and forfeitures, expended for street and highway purposes shall be considered expenditures from the general fund. One-time allocations that have been expended for street and highway purposes, but which may not be available on an ongoing basis, including revenue provided under the Teeter Plan Bond Law of 1994 (Chapter 6.6 (commencing with Section 54773) of Part 1 of Division 2 of Title 5 of the Government Code), may not be considered when calculating a city s or county s annual general fund expenditures.

(3) For any city incorporated after July 1, 1996, the Controller shall calculate an annual average of expenditure for the period between July 1, 1996, and December 31, 2000, inclusive, that the city was incorporated.

(4) For purposes of paragraph (2), the Controller may request fiscal data from cities and counties in addition to data provided pursuant to Section 2151, for the 1996 97, 1997 98, and 1998 99 fiscal years. Each city and county shall furnish the data to the Controller not later than 120 days after receiving the request. The Controller may withhold payment to cities and counties that do not comply with the request for information or that provide incomplete data.

(5) The Controller may perform audits to ensure compliance with paragraph (2) when deemed necessary. Any city or county that has not complied with paragraph (2) shall reimburse the state for the funds it received during that fiscal year. Any funds withheld or returned as a result of a failure to comply with paragraph (2) shall be reallocated to the other counties and cities whose expenditures are in compliance.

(6) If a city or county fails to comply with the requirements of paragraph (2) in a particular fiscal year, the city or county may expend during that fiscal year and the following fiscal year a total amount that is not less than the total amount required to be expended for those fiscal years for purposes of complying with paragraph (2).

(7) The allocation made under paragraph (4) or (5) of subdivision (c) shall be expended not later than the end of the fiscal year following the fiscal year in which the allocation was made, and any funds not expended within that period shall be returned to the Controller and shall be reallocated to the other cities and counties pursuant to the allocation formulas set forth in paragraph (4) or (5) of subdivision (c).

(g) The Los Angeles County Metropolitan Transportation Authority shall give first priority for using its share of the funds made available under subparagraphs (B) and (C) of paragraph (2) of subdivision (c) to providing the levels of bus service mandated under the consent decree entered into by the authority on October 29, 1996, in the case of Labor/Community Strategy Center, et al. v. Los Angeles County Metropolitan Transportation Authority.

(h) (1) For the purpose of allocating funds under paragraph (4) or (5) of subdivision (c) to counties, cities, and a city and county, the Controller shall use the most recent population estimates prepared by the Demographic Research Unit of the Department of Finance. For a city that incorporated after January 1, 1998, that does not appear on the most recent population estimates prepared by the Demographic Research Unit, the Controller shall use the population determined for that city under Section 11005.3 of the Revenue and Taxation Code.

(2) The amendments made to Section 11005.3 by the act adding this paragraph shall not apply to a population determination under paragraph (1).

(i) This section shall become inoperative on the date that all encumbrances incurred for the projects funded under paragraph (3) of subdivision (c) have been liquidated or on June 30, 2008, whichever date is later, and as of the January 1 immediately following that date is repealed.

(Amended by Stats. 2011, Ch. 296, Sec. 274. Effective January 1, 2012. Inoperative on June 30, 2008, or later date, as provided in subd. (i). Repealed, by its own provisions, on January 1 following inoperative date.)



7104.1

Notwithstanding any other provision of law, the requirements imposed on cities and counties by subdivision (f) of Section 7104 shall not apply for any fiscal year in which the transfer of revenues from the General Fund to the Transportation Investment Fund is suspended pursuant to Article XIX?B of the California Constitution and funds consequently are not made available for allocation to cities or counties pursuant to paragraphs (4) and (5) of subdivision (c) of Section 7104.

(Added by Stats. 2003, Ch. 716, Sec. 1. Effective January 1, 2004.)



7104.2

(a) The Transportation Investment Fund (hereafter the fund) in the State Treasury is hereby continued in existence. All revenues transferred to the fund pursuant to Article XIX?B of the California Constitution beginning with the 2008 09 fiscal year shall be available for expenditure as provided in this section. Notwithstanding Section 13340 of the Government Code or any other provision of law, moneys in the fund are continuously appropriated without regard to fiscal years for disbursement in the manner and for the purposes set forth in this section.

(b) All of the following shall occur on a quarterly basis:

(1) The State Board of Equalization, in consultation with the Department of Finance, shall estimate the amount that is transferred to the General Fund under subdivision (b) of Section 7102 that is attributable to revenue collected for the sale, storage, use, or other consumption in this state of motor vehicle fuel, as defined in Section 7326.

(2) The State Board of Equalization shall inform the Controller, in writing, of the amount estimated under paragraph (1).

(3) Commencing with the 2008 09 fiscal year, the Controller shall transfer the amount estimated under paragraph (1) from the General Fund to the fund.

(c) For each quarter, commencing with the 2008 09 fiscal year, the Controller shall make all of the following transfers and apportionments from the fund:

(1) To the Public Transportation Account, a trust fund in the State Transportation Fund, 20 percent of the revenues deposited in the fund. Funds transferred under this paragraph shall be made available as follows:

(A) Twenty-five percent for purposes of Section 99315 of the Public Utilities Code, subject to appropriation by the Legislature.

(B) Thirty-seven and one-half percent to the Controller, for allocation pursuant to Section 99314 of the Public Utilities Code. Funds allocated under this subparagraph shall be subject to all of the provisions governing funds allocated under Section 99314 of the Public Utilities Code. These funds are continuously appropriated to the Controller for purposes of this subparagraph.

(C) Thirty-seven and one-half percent to the Controller, for allocation pursuant to Section 99313 of the Public Utilities Code. Funds allocated under this subparagraph shall be subject to all of the provisions governing funds allocated under Section 99313 of the Public Utilities Code. These funds are continuously appropriated to the Controller for purposes of this subparagraph.

(D) Notwithstanding subparagraphs (A), (B), and (C), for the 2009 10 to 2012 13 fiscal years, inclusive, all funds transferred under this paragraph shall be made available only for purposes of Section 99315 of the Public Utilities Code, subject to appropriation by the Legislature.

(2) To the Department of Transportation for expenditure for transportation capital improvement projects subject to all of the rules governing the State Transportation Improvement Program, 40 percent of the revenues deposited in the fund.

(3) To the Controller for apportionment pursuant to subparagraphs (A) and (B), 40 percent of the revenues deposited in the fund.

(A) Of the amount available under this paragraph, 50 percent shall be apportioned by the Controller to the counties, including a city and county, in accordance with the following formulas:

(i) Seventy-five percent of the funds payable under this subparagraph shall be apportioned among the counties in the proportion that the number of fee-paid and exempt vehicles that are registered in the county bears to the number of fee-paid and exempt vehicles registered in the state.

(ii) Twenty-five percent of the funds payable under this subparagraph shall be apportioned among the counties in the proportion that the number of miles of maintained county roads in each county bears to the total number of miles of maintained county roads in the state. For the purposes of apportioning funds under this subparagraph, any roads within the boundaries of a city and county that are not state highways shall be deemed to be county roads.

(B) Of the amount available under this paragraph, 50 percent shall be apportioned by the Controller to cities, including a city and county, in the proportion that the total population of the city bears to the total population of all the cities in the state.

(d) Funds received under subparagraph (A) or (B) of paragraph (3) of subdivision (c) shall be deposited as follows in order to avoid the commingling of those funds with other local funds:

(1) In the case of a city, into the city account that is designated for the receipt of state funds allocated for transportation purposes.

(2) In the case of a county, into the county road fund.

(3) In the case of a city and county, into a local account that is designated for the receipt of state funds allocated for transportation purposes.

(e) Funds allocated to a city, county, or city and county under subparagraph (A) or (B) of paragraph (3) of subdivision (c) shall be used only for street and highway maintenance, rehabilitation, reconstruction, and storm damage repair. For purposes of this section, the following terms have the following meanings:

(1) Maintenance means either or both of the following:

(A) Patching.

(B) Overlay and sealing.

(2) Reconstruction includes any overlay, sealing, or widening of the roadway, if the widening is necessary to bring the roadway width to the desirable minimum width consistent with the geometric design criteria of the department for 3R (reconstruction, resurfacing, and rehabilitation) projects that are not on a freeway, but does not include widening for the purpose of increasing the traffic capacity of a street or highway.

(3) Storm damage repair is repair or reconstruction of local streets and highways and related drainage improvements that have been damaged due to winter storms and flooding, and construction of drainage improvements to mitigate future roadway flooding and damage problems, in those jurisdictions that have been declared disaster areas by the President of the United States, where the costs of those repairs are ineligible for emergency funding with Federal Emergency Relief (ER) funds or Federal Emergency Management Administration (FEMA) funds.

(f) (1) Cities and counties shall maintain their existing commitment of local funds for street and highway maintenance, rehabilitation, reconstruction, and storm damage repair in order to remain eligible for the allocation of funds pursuant to subparagraph (A) or (B) of paragraph (3) of subdivision (c).

(2) In order to receive any allocation pursuant to subparagraph (A) or (B) of paragraph (3) of subdivision (c), the city or county shall annually expend from its general fund for street, road, and highway purposes an amount not less than the annual average of its expenditures from its general fund during the 1996 97, 1997 98, and 1998 99 fiscal years, as reported to the Controller pursuant to Section 2151 of the Streets and Highways Code. For purposes of this paragraph, in calculating a city s or county s annual general fund expenditures and its average general fund expenditures for the 1996 97, 1997 98, and 1998 99 fiscal years, any unrestricted funds that the city or county may expend at its discretion, including vehicle in-lieu tax revenues and revenues from fines and forfeitures, expended for street and highway purposes shall be considered expenditures from the general fund. One-time allocations that have been expended for street and highway purposes, but which may not be available on an ongoing basis, including revenue provided under the Teeter Plan Bond Law of 1994 (Chapter 6.6 (commencing with Section 54773) of Part 1 of Division 2 of Title 5 of the Government Code), may not be considered when calculating a city s or county s annual general fund expenditures.

(3) For any city incorporated after July 1, 1996, the Controller shall calculate an annual average of expenditure for the period between July 1, 1996, and December 31, 2000, inclusive, that the city was incorporated.

(4) For purposes of paragraph (2), the Controller may request fiscal data from cities and counties in addition to data provided pursuant to Section 2151, for the 1996 97, 1997 98, and 1998 99 fiscal years. Each city and county shall furnish the data to the Controller not later than 120 days after receiving the request. The Controller may withhold payment to cities and counties that do not comply with the request for information or that provide incomplete data.

(5) The Controller may perform audits to ensure compliance with paragraph (2) when deemed necessary. Any city or county that has not complied with paragraph (2) shall reimburse the state for the funds it received during that fiscal year. Any funds withheld or returned as a result of a failure to comply with paragraph (2) shall be reallocated to the other counties and cities whose expenditures are in compliance.

(6) If a city or county fails to comply with the requirements of paragraph (2) in a particular fiscal year, the city or county may expend during that fiscal year and the following fiscal year a total amount that is not less than the total amount required to be expended for those fiscal years for purposes of complying with paragraph (2).

(7) The allocation made under subparagraph (A) or (B) of paragraph (3) of subdivision (c) shall be expended not later than the end of the fiscal year following the fiscal year in which the allocation was made, and any funds not expended within that period shall be returned to the Controller and shall be reallocated to the other cities and counties pursuant to the allocation formulas set forth in subparagraph (A) or (B) of paragraph (3) of subdivision (c).

(g) For the purpose of allocating funds under subparagraph (A) or (B) of paragraph (3) of subdivision (c) to counties, cities, and a city and county, the Controller shall use the most recent population estimates prepared by the Demographic Research Unit of the Department of Finance. For a city that incorporated after January 1, 2008, that does not appear on the most recent population estimates prepared by the Demographic Research Unit, the Controller shall use the population determined for that city under Section 11005.3.

(h) (1) Notwithstanding any other law, the quarterly apportionments scheduled to be made in October 2009 and January 2010 pursuant to paragraph (3) of subdivision (c) shall be suspended and deferred until May 31, 2010.

(2) For the purpose of meeting the cash obligations associated with ongoing budgeted costs, a city or county may make use of any cash balance in its city or county road fund, including that resulting from the receipt of funds pursuant to the Highway Safety, Traffic Reduction, Air Quality, and Port Security Bond Act of 2006 (Chapter 12.49 (commencing with Section 8879.20) of Division 1 of Title 2 of the Government Code (hereafter bond act)) for local street and road maintenance, during the period of this suspension, without the use of this cash being reflected as an expenditure of bond act funds, provided the cash is replaced once this suspension is repaid. Nothing in this paragraph shall change the fact that expenditures must be accrued and reflected from the appropriate funding sources for which the moneys were received and meet all requirements of those funding sources.

(i) Notwithstanding any other provision of law, the Controller may use the funds in the Transportation Investment Fund for cashflow loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code. Any such loan shall be exempt from paragraph (2) of subdivision (b) of Section 16310 of the Government Code. Interest shall be paid on all moneys loaned to the General Fund and shall be computed at a rate determined by the Pooled Money Investment Board to be the current earning rate of the fund from which the money is loaned. This subdivision does not authorize any transfer that would interfere with the carrying out of the object for which these funds were created.

(Amended by Stats. 2012, Ch. 1, Sec. 5. Effective February 3, 2012.)



7104.3

(a) Notwithstanding any other provision of law, upon order of the Department of Finance, all or some of the state agencies collecting revenue for, or spending from, the Transportation Investment Fund shall adjust budgeting, accounting, and reporting systems and documents so that unliquidated encumbrances, payables, and other accruals are not reflected in the fund balance in the Governor s Budget fund condition display or the fund balance in the financial statements submitted to the Controller for the budgetary-legal basis annual report.

(b) For the purposes of the Governor s Budget, the balance of cash advanced from the Transportation Investment Fund to the Transportation Revolving Account, as jointly determined by the Department of Finance and the state agencies referenced in subdivision (a), shall be deemed as resources and cash available to the Transportation Investment Fund for budgeting purposes.

(c) This method shall be effective with the 2013 14 Governor s Budget development process and may be applied to the 2011 12 data.

(Repealed and added by Stats. 2013, Ch. 35, Sec. 9. Effective June 27, 2013.)



7104.4

All remaining obligations of the Transportation Investment Fund as of July 1, 2010, that cannot be funded with resources in that fund shall become obligations of the State Highway Account.

(Added by Stats. 2010, 8th Ex. Sess., Ch. 12, Sec. 8. Effective June 10, 2010.)



7105

(a) The Transportation Deferred Investment Fund is hereby created in the State Treasury. The Transportation Deferred Investment Fund is to be considered part of the Transportation Investment Fund, except as specifically required for accounting purposes, in order to facilitate the repayment and allocation of revenues consistent with paragraph (1) of subdivision (f) of Section 1 of Article XIX?B of the California Constitution as provided in this section and Section 7106.

(b) Pursuant to Section 14557 of the Government Code, the transfer of revenues from the General Fund to the Transportation Investment Fund that would have otherwise been required under subdivision (a) of Section 1 of Article XIX?B of the California Constitution was partially suspended for the 2003 04 fiscal year. The amount of the transfer for the 2003 04 fiscal year was two hundred eighty-nine million dollars ($289,000,000). According to the State Board of Equalization calculations, with the concurrence of the Department of Finance, the amount of the transfer suspended for the 2003 04 fiscal year was eight hundred sixty-seven million five hundred sixty-eight thousand dollars ($867,568,000). On or before June 30 of each fiscal year until June 30, 2016, the Controller shall transfer an amount from the General Fund to the Transportation Deferred Investment Fund that is equal to the minimum repayment required by Article XIX?B of the California Constitution. The repayment shall also include interest calculated at the Pooled Money Investment Account rate relative to the amounts that would otherwise have been available for the transportation programs described in paragraphs (2) to (5), inclusive, of subdivision (c) of Section 7104. The amount to be repaid by June 30, 2016, from the General Fund to the Transportation Deferred Investment Fund shall be reduced by the amount of any payment made to the Transportation Deferred Investment Fund from any funding source, excluding subdivision (d). The moneys deposited in the Transportation Deferred Investment Fund pursuant to this subdivision are continuously appropriated without regard to fiscal years for disbursement in the manner and for the purposes set forth in this section.

(c) The Controller, from the moneys deposited in the Transportation Deferred Investment Fund pursuant to subdivision (b) and Article XIX?B of the California Constitution, shall make transfers and apportionments of those funds in the same manner and amounts that would have been made in the 2003 04 fiscal year from the Transportation Investment Fund pursuant to Section 7104, as that section read on January 1, 2003, if the transfer of funds from the General Fund to the Transportation Investment Fund had not been partially suspended for the 2003 04 fiscal year pursuant to Section 14557 of the Government Code, except that in the 2007 08 fiscal year any remaining principle or interest owed to the Public Transportation Account shall be repaid first before any other transfers are made. However, in making those transfers and apportionments, the Controller shall take into account and deduct therefrom any transfers and apportionments that were made from the Transportation Investment Fund in the 2003 04 fiscal year from funds made available pursuant to subdivision (b) of Section 14557 of the Government Code. It is the intent of the Legislature that, upon completion of the transfer of funds pursuant to subdivision (b) from the General Fund to the Transportation Deferred Investment Fund, each of the transportation programs that was to have been funded during the 2003 04 fiscal year from the Transportation Investment Fund pursuant to Section 7104 of this code shall have received the amount of funding that the program would have received in the absence of the suspension of the transfer pursuant to Section 14557 of the Government Code.

(d) The interest that is to be deposited in the Transportation Deferred Investment Fund pursuant to subdivision (b) shall be allocated proportionately to each program element in paragraphs (2) to (5), inclusive, of subdivision (c) of Section 7104, based on the amount that each program did not receive in the 2003 04 fiscal year due to suspension of the transfer pursuant to Section 14557 of the Government Code.

(e) Four hundred ninety-five million dollars ($495,000,000) is hereby appropriated from the General Fund to the Transportation Deferred Investment Fund for the purpose of paying a portion of the amount required to be paid pursuant to subdivision (b). The Controller shall make the payment immediately upon enactment of the statute amending this section in the 2005 06 Regular Session. Notwithstanding subdivision (c), these funds, shall be distributed as follows:

(1) The first one hundred ninety-two million dollars ($192,000,000) and any interest due pursuant to this section shall remain in the Transportation Deferred Investment Fund to be used for projects in the State Transportation Improvement Program pursuant to paragraph (3) of subdivision (c) of Section 7104.

(2) The next one hundred ninety-two million dollars ($192,000,000) and any interest due pursuant to this section shall be distributed to cities and counties, as follows:

(A) Ninety-six million dollars ($96,000,000) and any interest due pursuant to this section shall be transferred to cities for the purposes specified in Section 7104 pursuant to the formula in paragraph (5) of subdivision (c) of that section.

(B) Ninety-six million dollars ($96,000,000) and any interest due pursuant to this section shall be transferred to counties for the purposes specified in Section 7104 pursuant to the formula in paragraph (4) of subdivision (c) of that section.

(3) Ninety-six million dollars ($96,000,000) and any interest due pursuant to this section shall be transferred to the Public Transportation Account for allocation pursuant to Section 99312 of the Public Utilities Code.

(4) Any funds remaining following the distributions required by paragraphs (1), (2), and (3) shall be transferred to the Traffic Congestion Relief Fund, and shall be deemed to be funds received by that fund in the 2003 04 fiscal year.

(f) The Legislature finds and declares that continued investment in transportation is essential for the California economy. That investment reduces traffic congestion, assists in economic development, improves the condition of local streets and roads, and provides high-quality public transportation.

(g) (1) Notwithstanding any other provision of law, upon order of the Department of Finance, all or some of the state agencies collecting revenues for, or spending from, the Transportation Deferred Investment Fund shall adjust budgeting, accounting, and reporting systems and documents so that unliquidated encumbrances, payables, and other accruals are not reflected in the fund balance in the Governor s Budget fund condition display or the fund balance in the financial statements submitted to the Controller for the budgetary-legal basis annual report.

(2) For the purposes of the Governor s Budget, the balance of cash advanced from the Transportation Deferred Investment Fund to the Transportation Revolving Account, as jointly determined by the Department of Finance and the state agencies referenced in paragraph (1), shall be deemed as resources and cash available to the Transportation Deferred Investment Fund for budgeting purposes.

(3) This method shall be effective with the 2013 14 Governor s Budget development process and may be applied to the 2011 12 data.

(Amended by Stats. 2013, Ch. 35, Sec. 10. Effective June 27, 2013.)



7106

(a) Pursuant to Section 14558 of the Government Code, the transfer of revenues from the General Fund to the Transportation Investment Fund that would have otherwise been required under subdivision (a) of Section 1 of Article XIX?B of the California Constitution was suspended for the 2004 05 fiscal year. According to the State Board of Equalization calculations, with the concurrence of the Department of Finance, the amount of the transfer suspended for the 2004 05 fiscal year was one billion two hundred fifty-seven million nine hundred forty-six thousand dollars ($1,257,946,000). On or before June 30 of each fiscal year until June 30, 2016, the Controller shall transfer an amount from the General Fund to the Transportation Deferred Investment Fund that is equal to the minimum repayment required by Article XIX?B of the California Constitution. The repayment shall also include interest calculated at the Pooled Money Investment Account rate relative to the amounts that would otherwise have been available for the transportation programs described in paragraphs (2) to (5), inclusive, of subdivision (c) of Section 7104. The amount to be repaid by June 30, 2016, from the General Fund to the Transportation Deferred Investment Fund shall be reduced by the amount of any payment made to the Transportation Deferred Investment Fund from any funding source.

(b) The money deposited in the Transportation Deferred Investment Fund pursuant to this section is continuously appropriated without regard to fiscal years for disbursement in the manner and for the purposes set forth in this section.

(c) The Controller, from the money deposited in the Transportation Deferred Investment Fund pursuant to subdivision (a) and Article XIX?B of the California Constitution, shall make transfers and apportionments of those funds in the same manner and amounts that would have been made in the 2004 05 fiscal year from the Transportation Investment Fund pursuant to Section 7104, as that section read on January 1, 2003, if the transfer of funds from the General Fund to the Transportation Investment Fund had not been suspended for the 2004 05 fiscal year pursuant to Section 14558 of the Government Code. It is the intent of the Legislature that upon completion of the transfer of funds pursuant to subdivision (a) from the General Fund to the Transportation Deferred Investment Fund that each of the transportation programs that was to have been funded during the 2004 05 fiscal year from the Transportation Investment Fund pursuant to Section 7104 shall have received the amount of funding that the program would have received in the absence of the suspension of the transfer pursuant to Section 14558 of the Government Code.

(d) The interest that is to be deposited in the Transportation Deferred Investment Fund pursuant to subdivision (a) shall be allocated proportionately to each program element in paragraphs (2) to (5), inclusive, of subdivision (c) of Section 7104, based on the amount that each program did not receive in the 2004 05 fiscal year due to suspension of the transfer pursuant to Section 14558 of the Government Code.

(e) Seven hundred twenty million dollars ($720,000,000) is hereby appropriated from the General Fund to the Transportation Deferred Investment Fund for the purpose of paying a portion of the amount required to be paid pursuant to subdivision (a). The Controller shall make the payment immediately upon enactment of the statute amending this section in the 2005 06 Regular Session. In addition, two hundred million dollars ($200,000,000) transferred to the Transportation Deferred Investment Fund pursuant to subparagraph (F) of paragraph (1) of subdivision (a) of Section 7102 shall also be available for that purpose. Notwithstanding subdivision (c), these funds, totaling nine hundred twenty million dollars ($920,000,000), shall be distributed as follows:

(1) The first two hundred thirty-two million dollars ($232,000,000) and any interest due pursuant to this section shall remain in the Transportation Deferred Investment Fund to be used for projects in the State Transportation Improvement Program pursuant to paragraph (3) of subdivision (c) of Section 7104.

(2) The next two hundred thirty-two million dollars ($232,000,000) and any interest due pursuant to this section shall be distributed to cities and counties, as follows:

(A) One hundred sixteen million dollars ($116,000,000) and any interest due pursuant to this section shall be transferred to cities for the purposes specified in Section 7104 pursuant to the formula in paragraph (5) of subdivision (c) of that section.

(B) One hundred sixteen million dollars ($116,000,000) and any interest due pursuant to this section shall be transferred to counties for the purposes specified in Section 7104 pursuant to the formula in paragraph (4) of subdivision (c) of that section.

(3) One hundred sixteen million dollars ($116,000,000) and any interest due pursuant to this section shall be transferred to the Public Transportation Account for allocation pursuant to Section 99312 of the Public Utilities Code.

(4) Any funds remaining following the distributions required by paragraphs (1), (2), and (3) shall be transferred to the Traffic Congestion Relief Fund, and shall be deemed to be funds received by that fund in the 2004 05 fiscal year. It is estimated that the amount to be available under this subparagraph will be three hundred fifteen million dollars ($315,000,000).

(Amended by Stats. 2007, Ch. 173, Sec. 7. Effective August 24, 2007.)



7107

Pursuant to the requirements of paragraph (1) of subdivision (b) of Section 1 of Article XIX B of the California Constitution, moneys in the Transportation Investment Fund derived from the 2005-06, 2006-07, and 2007-08 fiscal year transfers from the General Fund made pursuant to subdivision (a) and paragraph (1) of subdivision (b) of Section 1 of Article XIX B of the California Constitution are hereby continuously appropriated without regard to fiscal years for disbursement in the manner and for the purposes set forth in Section 7104 as that section read on March 6, 2002.

(Added by Stats. 2005, Ch. 76, Sec. 6. Effective July 19, 2005.)






CHAPTER 10. Violations

7152

(a) Any person required to make, render, sign, or verify any report who makes any false or fraudulent return, with intent to defeat or evade the determination of an amount due required by law to be made is guilty of a misdemeanor punishable as provided in Section 7153.

(b) Any person who willfully aids or assists in, or procures, counsels, or advises in, the preparation or presentation, in connection with any matter arising under this part, of a return, affidavit, claim, or other document that is fraudulent or false as to any material matter, whether or not the falsity or fraud is with the knowledge or consent of the person authorized or required to present the return, affidavit, claim, or document, is guilty of a misdemeanor punishable as provided in Section 7153.

(Amended by Stats. 1994, Ch. 903, Sec. 9. Effective January 1, 1995.)



7153

Any violation of this part by any person, except as otherwise provided, is a misdemeanor. Each offense shall be punished by a fine of not less than one thousand dollars ($1,000) and not more than five thousand dollars ($5,000), or imprisonment not exceeding one year in the county jail, or both the fine and imprisonment in the discretion of the court.

(Amended by Stats. 1984, Ch. 1490, Sec. 15. Effective September 27, 1984.)



7153.5

Notwithstanding any other provision of this part, any person who violates this part with intent to defeat or evade the reporting, assessment, or payment of a tax or an amount due required by law to be made is guilty of a felony when the amount of unreported tax liability aggregates twenty-five thousand dollars ($25,000) or more in any 12-consecutive-month period. Each offense shall be punished by a fine of not less than five thousand dollars ($5,000) and not more than twenty thousand dollars ($20,000), or imprisonment for 16 months, two years, or three years, or both the fine and imprisonment in the discretion of the court.

(Amended by Stats. 1994, Ch. 903, Sec. 10. Effective January 1, 1995.)



7153.6

(a) Notwithstanding any other provision of this part, any person who purchases, installs, or uses in this state any automated sales suppression device or zapper or phantom-ware with the intent to defeat or evade the determination of an amount due pursuant to this part is guilty of a misdemeanor.

(b) (1) Any person who, for commercial gain, sells, purchases, installs, transfers, or possesses in this state any automated sales suppression device or zapper or phantom-ware with the knowledge that the sole purpose of the device is to defeat or evade the determination of an amount due pursuant to this part is guilty of an offense punishable by a fine as specified in paragraph (2), by imprisonment in a county jail for not more than one year, or, pursuant to subdivision (h) of Section 1170 of the Penal Code, for 16 months, or two or three years, or by both that fine and imprisonment. In addition, any person who uses an automated sales suppression device or zapper or phantom-ware shall be liable for all taxes, interest, and penalties due as a result of the use of that device.

(2) (A) Where a person is guilty of the offense described in paragraph (1) and the person sold, installed, transferred, or possessed three or fewer automated sales suppression devices or zappers or phantom-ware, that person shall be guilty of an offense punishable by a fine of not more than five thousand dollars ($5,000).

(B) Where a person is guilty of the offense described in paragraph (1) and the person sold, installed, transferred, or possessed more than three automated sales suppression devices or zappers or phantom-ware, that person shall be guilty of an offense punishable by a fine of not more than ten thousand dollars ($10,000).

(3) This subdivision shall not apply to a person that is a corporation that possesses any automated sales suppression device or zapper or phantom-ware for the sole purpose of developing hardware or software to combat the evasion of taxes by use of automated sales suppression devices or zappers or phantom-ware.

(c) For purposes of this section:

(1) Automated sales suppression device or zapper means a software program carried on a memory stick or removable compact disc, accessed through an Internet link, or accessed through any other means, that falsifies the electronic records of electronic cash registers and other point-of-sale systems, including, but not limited to, transaction data and transaction reports.

(2) Electronic cash register means a device that keeps a register or supporting documents through the means of an electronic device or computer system designed to record transaction data for the purpose of computing, compiling, or processing retail sales transaction data in whatever manner.

(3) Phantom-ware means a hidden, preinstalled, or installed at a later time programming option embedded in the operating system of an electronic cash register or hardwired into the electronic cash register that can be used to create a virtual second till or may eliminate or manipulate transaction records that may or may not be preserved in digital formats to represent the true or manipulated record of transactions in the electronic cash register.

(4) Transaction data includes information regarding items purchased by a customer, the price for each item, a taxability determination for each item, a segregated tax amount for each of the taxed items, the amount of cash or credit tendered, the net amount returned to the customer in change, the date and time of the purchase, the name, address, and identification number of the vendor, and the receipt or invoice number of the transaction.

(d) This section shall not preclude prosecution under any other law.

(Added by Stats. 2013, Ch. 532, Sec. 1. Effective January 1, 2014.)



7154

Any prosecution for violation of any of the penal provisions of this part shall be instituted within five years after the commission of the offense, or within two years after the violation is discovered, whichever is later.

(Amended by Stats. 1992, Ch. 902, Sec. 8. Effective September 25, 1992. Operative January 1, 1993, by Sec. 9 of Ch. 902.)



7155

(a) Any person who, for the purpose of evading the payment of taxes due under this part, knowingly fails to obtain a valid permit prior to the date on which the first tax return is due shall be liable for a penalty of 50 percent of any tax determined to be due for the period during which the person engaged in business in this state as a seller without a valid permit.

(b) This section shall not apply to any person whose measure of tax liability over the period during which he or she was engaged in business in this state as a seller without a valid permit averaged one thousand dollars ($1,000) or less per month.

(c) This section shall not apply to the amount of taxes due on the sale or use of a vehicle, vessel, or aircraft, if the amount is subject to the penalty imposed by Section 6485.1 or Section 6514.1.

(Added by Stats. 1984, Ch. 1490, Sec. 16. Effective September 27, 1984.)



7156

(a) In the case of any civil proceeding which is

(1) Brought by or against the State of California in connection with the determination, collection, or refund of any tax, interest, or penalty under this part, and

(2) Brought in a court of record of this state,

the prevailing party may be awarded a judgment for reasonable litigation costs incurred in that proceeding.

(b) (1) A judgment for reasonable litigation costs shall not be awarded under subdivision (a) unless the court determines that the prevailing party has exhausted the administrative remedies available to that party under this part.

(2) An award under subdivision (a) shall be made only for reasonable litigation costs which are allocable to the State of California and not to any other party to the action or proceeding.

(3) No award for reasonable litigation costs may be made under subdivision (a) with respect to any declaratory judgment proceeding.

(4) No award for reasonable litigation costs may be made under subdivision (a) with respect to any portion of the civil proceeding during which the prevailing party has unreasonably protracted that proceeding.

(c) For purposes of this section

(1) The term reasonable litigation costs includes any of the following:

(A) Reasonable court costs.

(B) Based upon prevailing market rates for the kind or quality of services furnished any of the following:

(i) The reasonable expenses of expert witnesses in connection with the civil proceeding, except that no expert witness shall be compensated at a rate in excess of the highest rate of compensation for expert witnesses paid by the State of California.

(ii) The reasonable cost of any study, analysis, engineering report, test, or project which is found by the court to be necessary for the preparation of the party s case.

(iii) Reasonable fees paid or incurred for the services of attorneys in connection with the civil proceeding, except that those fees shall not be in excess of seventy-five dollars ($75) per hour unless the court determines that an increase in the cost of living or a special factor, such as the limited availability of qualified attorneys for the proceeding, justifies a higher rate.

(2) (A) The term prevailing party means any party to any proceeding described in subdivision (a) (other than the State of California or any creditor of the taxpayer involved) which

(i) Establishes that the position of the State of California in the civil proceeding was not substantially justified, and

(ii) (I) Has substantially prevailed with respect to the amount in controversy, or

(II) Has substantially prevailed with respect to the most significant issue or set of issues presented.

(B) Any determination under subparagraph (A) as to whether a party is a prevailing party shall be made

(i) By the court, or

(ii) By agreement of the parties.

(3) The term civil proceeding includes a civil action.

(d) For purposes of this section, in the case of

(1) Multiple actions which could have been joined or consolidated, or

(2) A case or cases involving a return or returns of the same taxpayer which could have been joined in a single proceeding in the same court,

these actions or cases shall be treated as one civil proceeding regardless of whether the joinder or consolidation actually occurs, unless the court in which the action is brought determines, in its discretion, that it would be inappropriate to treat these actions or cases as joined or consolidated for purposes of this section.

(e) An order granting or denying an award for reasonable litigation costs under subdivision (a), in whole or in part, shall be incorporated as a part of the decision or judgment in the case and shall be subject to appeal in the same manner as the decision or judgment.

(f) For purposes of this section, position of the State of California includes either of the following:

(1) The position taken by the State of California in the civil proceeding.

(2) Any administrative action or inaction by the State Board of Equalization (and all subsequent administrative action or inaction) upon which that proceeding is based.

(Added by Stats. 1988, Ch. 1574, Sec. 2.)



7157

(a) (1) Restitution orders or any other amounts imposed by a court of competent jurisdiction for criminal offenses upon a person or any other entity that are due and payable to the board may be collected by the board in any manner provided by law for collection of a delinquent sales and use tax liability, including, but not limited to, issuance of an order and levy under Article 4 (commencing with Section 706.070) of Chapter 5 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure in the manner provided for earnings withholding orders for taxes.

(2) Amounts imposed by a court of competent jurisdiction as an order of restitution for criminal offenses shall be treated as final and due and payable to the State of California on the date that amount is established on the records of the board.

(b) Part 1 (commencing with Section 6001), Part 1.5 (commencing with Section 7200), Part 1.6 (commencing with Section 7251), and Part 1.7 (commencing with Section 7285) shall apply to amounts collected under this section in the same manner and with the same force and effect and to the full extent as if the language of those laws had been incorporated in full into this section, except to the extent that any provision is either inconsistent with this section or is not relevant to this section.

(c) Notwithstanding Chapter 7 (commencing with Section 6901), a refund or credit shall not be allowed for any amounts paid or payments applied under this section.

(d) Amounts authorized to be collected pursuant to this section may accrue interest at the greater of the rate applicable to the amounts being collected or the rate provided under Section 6591.5 from and after the date the amounts are established on the records of the board.

(e) Amounts authorized to be collected pursuant to this section shall not be subject to any statute of limitations set forth in Chapter 6 (commencing with Section 6701).

(f) Notwithstanding Section 6738 or Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code, any portion of the amounts authorized to be collected under this section that remain unsatisfied may be collected by the recording of a notice of state tax lien. The board may record or extend a recorded notice of state tax lien at any time until the amount due, including any accrued interest, is paid in full.

(g) This section shall apply on and after January 1, 2012, to amounts authorized to be collected pursuant to this section that are due and payable to the board before, on, or after January 1, 2012.

(Added by Stats. 2011, Ch. 727, Sec. 12. Effective January 1, 2012.)






CHAPTER 11. Res Judicata

7176

In the determination of any case arising under this part the rule of res judicata is applicable only if the liability involved is for the same quarterly period as was involved in another case previously determined.

(Added by Stats. 1941, Ch. 36.)









PART 1.5. UNIFORM LOCAL SALES AND USE TAXES

CHAPTER 1. General Provisions

7200

This part is known and may be cited as the Bradley-Burns Uniform Local Sales and Use Tax Law.

(Added by Stats. 1955, Ch. 1311.)



7201

Any county may by action of its board of supervisors adopt a sales and use tax in accordance with the provisions of this part.

(Added by Stats. 1955, Ch. 1311.)



7202

The sales tax portion of any sales and use tax ordinance adopted under this part shall be imposed for the privilege of selling tangible personal property at retail, and shall include provisions in substance as follows:

(a) A provision imposing a tax for the privilege of selling tangible personal property at retail upon every retailer in the county at the rate of 1
1/4
percent of the gross receipts of the retailer from the sale of all tangible personal property sold by that person at retail in the county.

(b) Provisions identical to those contained in Part 1 (commencing with Section 6001), insofar as they relate to sales taxes, except that the name of the county as the taxing agency shall be substituted for that of the state and that an additional seller s permit shall not be required if one has been or is issued to the seller under Section 6067.

(c) A provision that all amendments subsequent to the effective date of the enactment of Part 1 (commencing with Section 6001) relating to sales tax and not inconsistent with this part, shall automatically become a part of the sales tax ordinance of the county.

(d) A provision that the county shall contract prior to the effective date of the county sales and use tax ordinances with the State Board of Equalization to perform all functions incident to the administration or operation of the sales and use tax ordinance of the county. Any such contract shall contain a provision that the county agrees to comply with the provisions of Article 11 (commencing with Section 29530) of Chapter 2 of Division 3 of Title 3 of the Government Code.

(e) A provision that the ordinance may be made inoperative not less than 60 days, but not earlier than the first day of the calendar quarter, following the county s lack of compliance with Article 11 (commencing with Section 29530) of Chapter 2 of Division 3 of Title 3 of the Government Code or following an increase by any city within the county of the rate of its sales or use tax above the rate in effect at the time the county ordinance was enacted.

(f) A provision that the amount subject to tax shall not include the amount of any sales tax or use tax imposed by the State of California upon a retailer or consumer.

(g) A provision that there is exempted from the sales tax 80 percent, and on and after July 1, 2004, until the rate modifications in subdivision (a) of Section 7203.1 cease to apply, 75 percent, of the gross receipts from the sale of tangible personal property, other than fuel or petroleum products, to operators of aircraft to be used or consumed principally outside the county in which the sale is made and directly and exclusively in the use of the aircraft as common carriers of persons or property under the authority of the laws of this state, the United States, or any foreign government.

(h) A provision that any person subject to a sales and use tax under the county ordinance shall be entitled to credit against the payment of taxes due under that ordinance the amount of sales and use tax due to any city in the county; provided that the city sales and use tax is levied under an ordinance including provisions in substance as follows:

(1) A provision imposing a tax for the privilege of selling tangible personal property at retail upon every retailer in the city at the rate of 1 percent or less of the gross receipts of the retailer from the sale of all tangible personal property sold by that person at retail in the city and a use tax of 1 percent or less of purchase price upon the storage, use or other consumption of tangible personal property purchased from a retailer for storage, use or consumption in the city.

(2) Provisions identical to those contained in Part 1 (commencing with Section 6001), insofar as they relate to sales and use taxes, except that the name of the city as the taxing agency shall be substituted for that of the state (but the name of the city shall not be substituted for the word state in the phrase retailer engaged in business in this state in Section 6203 nor in the definition of that phrase in Section 6203) and that an additional seller s permit shall not be required if one has been or is issued to the seller under Section 6067.

(3) A provision that all amendments subsequent to the effective date of the enactment of Part 1 (commencing with Section 6001) relating to sales and use tax and not inconsistent with this part, shall automatically become a part of the sales and use tax ordinance of the city.

(4) A provision that the city shall contract prior to the effective date of the city sales and use tax ordinance with the State Board of Equalization to perform all functions incident to the administration or operation of the sales and use tax ordinance of the city which shall continue in effect so long as the county within which the city is located has an operative sales and use tax ordinance enacted pursuant to this part.

(5) A provision that the storage, use or other consumption of tangible personal property, the gross receipts from the sale of which has been subject to sales tax under a sales and use tax ordinance enacted in accordance with this part by any city and county, county, or city in this state, shall be exempt from the tax due under this ordinance.

(6) A provision that the amount subject to tax shall not include the amount of any sales tax or use tax imposed by the State of California upon a retailer or consumer.

(7) A provision that there are exempted from the computation of the amount of the sales tax the gross receipts from the sale of tangible personal property to operators of aircraft to be used or consumed principally outside the city in which the sale is made and directly and exclusively in the use of the aircraft as common carriers of persons or property under the authority of the laws of this state, the United States, or any foreign government.

(8) A provision that, in addition to the exemptions provided in Sections 6366 and 6366.1, the storage, use, or other consumption of tangible personal property purchased by operators of aircraft and used or consumed by the operators directly and exclusively in the use of the aircraft as common carriers of persons or property for hire or compensation under a certificate of public convenience and necessity issued pursuant to the laws of this state, the United States, or any foreign government is exempt from the use tax.

(Repealed and added by Stats. 2003, 5th Ex. Sess., Ch. 2, Sec. 4.16. Effective December 12, 2003. Operative March 3, 2004, pursuant to Sec. 8 of Ch. 2.)



7202.5

In addition to the provisions set forth in paragraphs (1) to (8), inclusive, of subdivision (h) of Section 7202, a city, county, or city and county sales and use tax ordinance may provide that any person subject to a sales and use tax under the city's, county's, or city and county s ordinance shall be entitled to credit against the payment of taxes due under that ordinance the amount of sales and use taxes due to the redevelopment agency pursuant to Section 7202.6.

(Amended by Stats. 1992, Ch. 905, Sec. 3. Effective September 25, 1992. Operative January 1, 1993, by Sec. 8 of Ch. 905.)



7202.8

Any pledge of taxes pursuant to Section 33641 of the Health and Safety Code made with respect to taxes imposed under Section 7202.6 to the payment of principal and interest on bonds of a redevelopment agency shall constitute the obligation of a contract between the redevelopment agency and the holder of the bonds and shall be protected from impairment by the United States and California Constitutions. The provisions of Section 7202.6 which authorize the imposition of the taxes may not be repealed during the time that any of the bonds remain outstanding.

(Added by Stats. 1981, Ch. 951, Sec. 4.)



7203

The use tax portion of any sales and use tax ordinance adopted under this part shall impose a complementary tax upon the storage, use or other consumption in the county of tangible personal property purchased from any retailer for storage, use or other consumption in the county. That tax shall be at the rate of 1
1/4
percent of the sales price of the property whose storage, use or other consumption is subject to the tax and shall include:

(a) Provisions identical to the provisions contained in Part 1 (commencing with Section 6001), other than Section 6201 insofar as those provisions relate to the use tax, except that the name of the county as the taxing agency enacting the ordinance shall be substituted for that of the state (but the name of the county shall not be substituted for the word state in the phrase retailer engaged in business in this state in Section 6203 nor in the definition of that phrase in Section 6203).

(b) A provision that all amendments subsequent to the date of such ordinance to the provisions of the Revenue and Taxation Code relating to the use tax and not inconsistent with this part shall automatically become a part of the ordinance.

(c) A provision that the storage, use or other consumption of tangible personal property, the gross receipts from the sale of which has been subject to sales tax under a sales and use tax ordinance enacted in accordance with this part by any city and county, county, or city in this state, shall be exempt from the tax due under this ordinance.

(d) A provision that the amount subject to tax shall not include the amount of any sales tax or use tax imposed by the State of California upon a retailer or consumer.

(e) A provision that, in addition to the exemptions provided in Sections 6366 and 6366.1, the storage, use, or other consumption of tangible personal property, other than fuel or petroleum products, purchased by operators of aircraft and used or consumed by the operators directly and exclusively in the use of the aircraft as common carriers of persons or property for hire or compensation under a certificate of public convenience and necessity issued pursuant to the laws of this state, the United States or any foreign government is exempt from 80 percent of the use tax, and on and after July 1, 2004, until the rate modifications in subdivision (a) of Section 7203.1 cease to apply, exempt from 75 percent of the use tax.

(Repealed and added by Stats. 2003, 5th Ex. Sess., Ch. 2, Sec. 4.18. Effective December 12, 2003. Operative March 3, 2004, pursuant to Sec. 8 of Ch. 2.)



7203.1

(a) Notwithstanding any other provision of law, during the revenue exchange period only, the authority of a county or a city under this part to impose a tax rate as specified in an ordinance adopted pursuant to Sections 7202 and 7203 is suspended, and the tax rate to be applied instead during that period under any ordinance as so adopted is the applicable of the following:

(1) In the case of a county, 1 percent.

(2) In the case of a city, three-quarters of 1 percent or less.

(b) For purposes of this section, revenue exchange period means the period on and after July 1, 2004, and before the first day of the first calendar quarter commencing more than 90 days following a notification to the board by the Director of Finance pursuant to subdivision (b) of Section 99006 of the Government Code.

(c) Subdivision (a) is a self-executing provision that operates without regard to any decision or act on the part of any local government. A change in a local general tax rate resulting from either the rate limitations applied by subdivision (a) or the end of the revenue exchange period is not subject to voter approval under either statute or Article XIII?C of the California Constitution.

(d) Existing tax exchange or revenue sharing agreements, entered into prior to the operative date of this section, between local agencies or between local agencies and nonlocal agencies shall be deemed to be temporarily modified to account for the reduction in sales and use tax revenues resulting from this section, with those reduced revenues to be replaced as may otherwise be provided by law.

(Amended (as amended by Stats. 2004, Ch. 211) by Stats. 2004, Ch. 610, Sec. 10. Effective September 20, 2004.)



7203.2

The sales and use tax ordinance of a county, city, city and county, or redevelopment agency adopted pursuant to this part, shall be deemed to adopt by reference the provisions of Sections 7202 to 7203, inclusive, as now in effect or as later amended, which are required to be included in the ordinance, regardless of whether or not the ordinance was adopted or amended, prior to or after the effective date of this section.

(Added by Stats. 1985, Ch. 591, Sec. 8.)



7203.5

The State Board of Equalization shall not administer and shall terminate its contract to administer any sales or use tax ordinance of a city, county, redevelopment agency, or city and county, if such city, county, redevelopment agency, or city and county imposes a sales or use tax in addition to the sales and use taxes imposed under an ordinance conforming to the provisions of Sections 7202 and 7203.

The board shall give such city, county, redevelopment agency, or city and county written notice of termination, stating the reasons therefor and the effective date of the termination, which shall be not earlier than the first day of the first calendar quarter commencing at least 30 days after the mailing of the notice to the city, county, redevelopment agency, or city and county. If the cause for termination is not cured within the time specified in the notice, the board shall not administer the ordinance until the cause for termination is removed and a new contract for the administration of the ordinance executed. Such contract shall be operative not earlier than the first day of the first calendar quarter commencing after its execution. During the period of time that the board is not administering the sales and use tax ordinance of a city, county, redevelopment agency, or city and county, no ordinance of such city, county, redevelopment agency, or city and county shall be considered to be an ordinance enacted in accordance with this part.

Nothing in this section shall be construed as prohibiting the levy or collection by a city, county, redevelopment agency, or city and county of any other substantially different tax authorized by the Constitution of California or by statute or by the charter of any chartered city.

(Amended by Stats. 1981, Ch. 951, Sec. 5. Superseded on operative date of amendment by Stats. 1996, Ch. 940.)



7203.5

(a) The State Board of Equalization shall not administer and shall terminate its contract to administer any sales or use tax ordinance of a city, county, or city and county, if that city, county, or city and county imposes a sales or use tax in addition to the sales and use taxes imposed under an ordinance conforming to the provisions of Sections 7202 and 7203.

(b) For purposes of this section, and notwithstanding subdivision (f), a city, county, or city and county shall be deemed to have imposed a sales or use tax in addition to the sales and use taxes imposed under an ordinance conforming to the provisions of Sections 7202 and 7203 to the extent that the city, county, or city and county levies a tax on the privilege of occupying a room or rooms in a hotel, motel, bed and breakfast inn, or similar transient lodging establishment when all of the following conditions are met:

(1) The hotel, motel, bed and breakfast inn, or similar transient lodging establishment provides food products for human consumption and all or some of the food products are provided solely for consumption by its transient guests and the invitees of those guests.

(2) The uniform cost of the food products provided solely for consumption by the establishment s transient guests and the invitees of those guests is included in the price of the transient occupancy accommodation, however denominated, and whether or not separately stated.

(3) The portion of the price of the transient occupancy accommodation allocable to these food products is subject to tax under Part 1 (commencing with Section 6001), and is also subject to tax imposed by the city, county, or city and county on the privilege of occupying a room or rooms in the establishment.

(4) The operator of the establishment provides the city, county, or city and county with a reasonable allocation of the value of the food products subject to tax under Part 1 (commencing with Section 6001) that is separately identified either on the guest s receipt or on the operator s accounting records.

(c) The provisions of subdivision (a) shall apply to any tax described in subdivision (b), whether characterized as a transient occupancy tax, bed tax, or otherwise, regardless of whether it is levied pursuant to Section 7280, pursuant to charter or other similar authority of the city, county, or city and county, or otherwise pursuant to law.

(d) (1) For purposes of this section, hotel, motel, bed and breakfast inn, or similar transient lodging establishment means an establishment containing guest room accommodations with respect to which the predominant relationship existing between the occupants thereof and the owner or operator of the establishment is that of innkeeper and guest. The existence of other relationships as between some occupants and the owner or operator thereof shall be immaterial.

(2) For purposes of this section, food products means food and beverage products of every kind, regardless of how or where served, and shall specifically include, but not be limited to, alcoholic beverages and carbonated beverages of every kind.

(e) In the case of a termination, the board shall give the city, county, or city and county written notice of termination, stating the reasons therefor and the effective date of the termination, which shall be not earlier than the first day of the first calendar quarter commencing at least 30 days after the mailing of the notice to the city, county, or city and county. If the cause for termination is not cured within the time specified in the notice, the board shall not administer the ordinance until the cause for termination is removed and a new contract for the administration of the ordinance executed. The contract shall be operative not earlier than the first day of the first calendar quarter commencing after its execution. During the period of time that the board is not administering the sales and use tax ordinance of a city, county, or city and county, no ordinance of that city, county, or city and county shall be considered to be an ordinance enacted in accordance with this part.

(f) Except as provided in subdivision (b), nothing in this section shall be construed as prohibiting the levy or collection by a city, county, or city and county of any other substantially different tax authorized by the California Constitution or by statute or by the charter of any chartered city.

(Amended by Stats. 1996, Ch. 940, Sec. 1. Effective January 1, 1997. Conditionally operative as prescribed by Sec. 4 of Ch. 940.)



7204

All sales and use taxes collected by the State Board of Equalization pursuant to contract with any city, city and county, redevelopment agency, or county shall be transmitted by the board to such city, city and county, redevelopment agency, or county periodically as promptly as feasible. The transmittals required under this section shall be made at least twice in each calendar quarter.

(Amended by Stats. 1981, Ch. 951, Sec. 6.)



7204.03

(a) Notwithstanding any other provision of this part, in the case of retail sales of jet fuel that are consummated at the point of delivery of that jet fuel to an aircraft at a multijurisdictional airport, the sales tax revenues collected by the board pursuant to this part with respect to those sales shall be transmitted by the board in accordance with subdivision (b). For purposes of this section, a multijurisdictional airport is an airport that is owned or operated by a city, county, or city and county that meets both of the following conditions:

(1) The owning or operating city, county, or city and county imposes a local sales tax pursuant to an ordinance adopted pursuant to this part.

(2) The owning or operating city, county, or city or county is different from the city, county, or city and county in which the airport is located.

(b) (1) Except as provided in paragraph (2), the sales taxes collected by the board pursuant to this part with respect to retail sales of jet fuel described in subdivision (a) shall be transmitted by the board in accordance with the following:

(A) One-half to the county or city and county in which the point of delivery to the aircraft is located, less the amount transmitted to a city pursuant to subparagraph (B), if any; and one-half to the county or city and county that owns or operates the airport or to the county in which the city that owns or operates the airport is located, less the amount transmitted to a city pursuant to subparagraph (C), if any.

(B) If the multijurisdictional airport is located in a city imposing a local sales tax pursuant to an ordinance adopted pursuant to this part, the board shall transmit to that city that amount of sales taxes collected by the board with respect to retail sales of fuel described in subdivision (a) that is based on 50 percent of the rate set by that city s ordinance.

(C) If the multijurisdictional airport is owned or operated by a city imposing a local sales tax pursuant to an ordinance adopted pursuant to this part, the board shall transmit to that city that amount of sales taxes collected by the board with respect to retail sales of fuel described in subdivision (a) that is based on 50 percent of the rate set by that city s ordinance.

(2) Notwithstanding paragraph (1), both of the following shall apply:

(A) In the case of retail sales of jet fuel as described in subdivision (a) that are consummated at San Francisco International Airport, one-half of the sales taxes collected by the board pursuant to this part with respect to those sales shall be transmitted by the board to the City and County of San Francisco, and one-half of the sales taxes collected by the board pursuant to this part with respect to those sales shall be transmitted by the board to the County of San Mateo.

(B) In the case of retail sales of jet fuel as described in subdivision (a) that are consummated at Ontario International Airport, the board shall transmit sales taxes collected by the board pursuant to this part with respect to those sales in accordance with both of the following:

(i) All of the sales taxes that are derived from a local sales tax rate imposed by the City of Ontario shall be transmitted to that city.

(ii) All of the sales taxes that are derived from a local sales tax rate imposed by the County of San Bernardino shall be allocated to that county.

(Amended by Stats. 2005, Ch. 391, Sec. 1. Effective January 1, 2006. Operative January 1, 2008, by Sec. 3 of Ch. 391.)



7204.1

(a) For purposes of this section:

(1) Local agency means a city, county, city and county, or redevelopment agency.

(2) Quarterly taxes means the total amount of sales and use taxes transmitted by the board to a local agency for a calendar quarter.

(3) Refund means the amount of sales and use taxes deducted by the board from a local agency s quarterly taxes in order to pay the local agency s share of a sales and use tax refund due to one taxpayer.

(4) Offset portion means, except as provided in subdivision (d), that portion of the refund which exceeds the greater of fifty thousand dollars ($50,000) or 20 percent of the local agency s quarterly taxes.

(b) Except as provided in subdivision (c), if the board has deducted a refund from a local agency s quarterly taxes which includes an offset portion, then the following provisions apply:

(1) Within three months after the board has deducted an offset portion, the local agency may request the board to transmit the offset portion to the local agency.

(2) As promptly as feasible after the board receives the local agency s request, the board shall transmit to the local agency the offset portion as part of the board s periodic transmittal of sales and use taxes.

(3) The board shall thereafter deduct a pro rata share of the offset portion from future transmittals of sales and use taxes to the local agency over a period to be determined by the board, but not less than two calendar quarters and not more than eight calendar quarters, until the entire amount of the offset portion has been deducted.

(c) The board shall not transmit the offset portion of the refund to the local agency if that transmittal would reduce or delay either the board s payment of the refund to the taxpayer or the board s periodic transmittals of sales and use taxes to other local agencies.

(d) Notwithstanding any other provision, past, present, or future refunds required to be made by a local agency as a result of the California Court of Appeal decision in Aerospace Corporation v. State Board of Equalization, 218 Cal. App. 3d 1300, may, at the discretion of the local agency, be made pursuant to the following provisions:

(1) Local agency means a city, county, city and county, redevelopment agency, or a local agency that has imposed a transactions and use tax pursuant to or in accordance with Part 1.6 (commencing with Section 7251) and that has contracted with the board to administer the taxes imposed under this part.

(2) Offset portion means, for purposes of this subdivision, that portion of the refund which is required as a result of the court s decision in Aerospace Corporation v. State Board of Equalization.

(3) All refunds associated with the Aerospace Corporation case shall be aggregated so that any local agency required to make those refunds will do so on the basis of aggregate claims rather than individual claims.

(4) The State Board of Equalization shall make the refund payments required pursuant to this court case from the Local Sales Tax Offset Fund, which is hereby created, as follows:

(A) Present and future refunds shall be made from the Local Sales Tax Offset Fund.

(B) Amounts equivalent to past refund payments that have been deducted from a local jurisdiction s sales and use tax and transactions and use tax transmittals prior to the effective date of this act shall be paid to the affected local jurisdiction from the Local Sales Tax Offset Fund.

(5) Notwithstanding Section 13340 of the Government Code, the Local Sales Tax Offset Fund is continuously appropriated without regard to fiscal years for the payment of refunds required by this paragraph. The fund may borrow moneys utilizing any financing vehicle deemed appropriate by the Treasurer, at the pooled money investment rate, in order to pay the refunds required by this paragraph. These refund payments shall be repaid to the Local Sales Tax Offset Fund by local agencies, with interest at the pooled money investment rate, not to exceed the rate paid by the state on funds borrowed by the Local Sales Tax Offset Fund for purposes of making the required refunds. Repayment of each local agency s share of the refund amount shall be made by local agencies through equal quarterly deductions from each local agency s sales and use taxes and transactions and use taxes prior to the transmittal of those taxes to those local agencies over the succeeding 10 years.

(6) A local agency may fulfill its refund obligation resulting from the Aerospace Corporation case in any of the following manners:

(A) Pursuant to the offset provisions provided by this section.

(B) Pursuant to the funding or refunding of outstanding indebtedness as set forth in Section 53550 of the Government Code.

(C) In any manner deemed appropriate by the local agency in accordance with existing law.

A local agency shall notify the State Board of Equalization of the manner in which the local agency intends to fulfill its refund obligation.

(Amended by Stats. 1992, Ch. 802, Sec. 4. Effective September 22, 1992.)



7204.2

(a)The State Board of Equalization shall continue to negotiate a settlement with the government of the United States relating to the amount and repayment of the sales tax refund liability of the state and local agencies pursuant to the court decision in Aerospace Corporation v. State Board of Equalization, 218 Cal. App. 3d 1300. To the maximum extent possible, the board shall include in the settlement agreement a provision that, upon adoption of the settlement agreement between the board and the government of the United States, the board, the government of the United States, and the aerospace contractors affected by the court s decision in Aerospace Corporation v. State Board of Equalization shall cease to incur any further costs associated with the audit of claims for sales tax refunds, and the repayment of the sales tax refund by local agencies shall be made on or after July 1, 1993, through deductions in sales and use tax transmittals to cities and counties pursuant to a method to be determined as specified in subdivisions (b) and (c), respectively, or pursuant to the formula determined by the board as specified in subdivision (e).

(b) (1) The State Board of Equalization shall establish a Cities Task Force on Aerospace Refunds. The task force shall be appointed by the League of California Cities. The task force shall meet regularly for the purpose specified in paragraph (2).

(2) The task force shall be responsible for establishing a method for the distribution of the sales tax refund liability among cities in the state arising from the court decision in Aerospace Corporation v. State Board of Equalization, 218 Cal. App. 3d 1300.

(3) On or before April 1, 1993, the task force shall submit to the board its recommendation of the method for the distribution of the sales tax refund liability among cities associated with the Aerospace Corporation case.

(4) The board shall adopt the recommendation of the task force and implement the method contained in the recommendation for making the deduction from city sales and use tax transmittals effective July 1, 1993.

(5) If the task force fails to submit its recommendation to the board as specified in paragraph (3), the board shall implement the formula specified in subdivision (e) to govern the distribution of deductions of sales and use tax transmittals among cities effective July 1, 1993.

(c) (1) The State Board of Equalization shall establish a Counties Task Force on Aerospace Refunds. The task force members shall be appointed by the California State Association of Counties. The task force shall meet regularly for the purpose specified in paragraph (2).

(2) The task force shall be responsible for establishing a method for the distribution of the sales tax refund liability among counties in the state arising from the court decision in Aerospace Corporation v. State Board of Equalization, 218 Cal. App. 3d 1300.

(3) On or before April 1, 1993, the task force shall submit to the board its recommendation of the method for the allocation of the sales tax refund liability among counties associated with the Aerospace Corporation case.

(4) The board shall adopt the recommendation of the task force and implement the method contained in the recommendation for making the deduction from county sales and use tax transmittals effective July 1, 1993.

(5) If the task force fails to submit its recommendation to the board as specified in paragraph (3), the board shall implement the formula as specified in subdivision (e) to govern the distribution of deductions of sales and use tax transmittals among counties effective July 1, 1993.

(d) The deductions from the sales and use tax transmittals pursuant to the methods established pursuant to subdivisions (b) and (c) shall, in the aggregate, equal the amount of the refund required of cities and counties by the Aerospace Corporation court decision.

(e) (1) If, on or before April 1, 1993, the Cities Task Force on Aerospace Refunds or the Counties Task Force on Aerospace Refunds does not submit its recommendation to the board for distributing the deductions from the sales and use tax transmittals among cities and counties, respectively, the board shall use the formula specified in this subdivision to govern the distribution among cities and counties.

(2) With regard to transmittals to each city, county, and city and county pursuant to Section 7204, the board, on or after July 1, 1993, shall deduct from the transmittals those refunds required to be paid as a result of the decision in Aerospace Corporation v. State Board of Equalization. Refunds of local taxes attributable to the Aerospace decision shall be allocated based on the following calculations:

(A) In the case of a contractor with a single business location in this state:

A?=?A1(X*L)

B?=?B1[(X*L)]*Y1

C?=?C1[(X*L)]*Y2

D?=?D1[(X*L)]*Y3

(B) In the case of a contractor with multiple business locations in this state:

A?=?A1(X*M)*L

B?=?B1[(X*M)*L]*Y1

C?=?C1[(X*M)*L]*Y2

D?=?D1[(X*M)*L]*Y3

(3) The formula or formulas specified in this section shall be used if the contractor s business practice was such that it purchased substantially all of the property, for which it is entitled to be reimbursed as an item of indirect cost on a tax-paid basis. It shall not apply if the contractor s business practice was such that it purchases that property without payment of tax and reported use tax on a self-accrual basis, in which case the entity where the self-accrued use tax was reported would be allocated the deduction from its sales and use tax transmittals equal to the refund required by this decision.

(4) The following definitions govern the symbols used in this subdivision:

A = Amount of local tax allocated to the jurisdiction of the contractor s actual business location.

B = Amount of local tax allocated to the city, county, or city and county within the same county of the contractor s business location.

C = Amount of local tax allocated to the city, county, or city and county adjoining the county of the contractor s actual business location (adjoining counties share a common border with the county of the contractor s actual business location).

D = Amount of local tax allocated to the city, county, or city and county in all other counties, excluding amounts allocated to A, B, and C above.

A1 = Percentage of tax overpaid by contractor at business location established pursuant to an analysis of completed Aerospace claims for refund.

B1 = Percentage of tax overpaid by contractor in the county of the business location, excluding A above, established pursuant to an analysis of completed Aerospace claims for refund.

C1 = Percentage of tax overpaid by contractor in adjoining counties of the business location established pursuant to an analysis of completed Aerospace claims for refund.

D1 = Percentage of tax overpaid by contractor in all other counties, excluding B1 and C1 above, established pursuant to an analysis of completed Aerospace claims for refund.

X = Pro rata share of tax plus interest overpaid by contractors based on the agreed-to total refund to the government of the United States. Contractor s pro rata share shall be computed as follows:

X = The quotient of the contractor s computed refund divided by the total computed refund (actual and estimated), multiplied by the settlement amount.

L = Local tax rate factor established pursuant to an analysis of tax rates in effect during the period of the contractor s claim for refund.

Y1 = Percentage of local tax allocated to the city, county, or city and county within the county of the contractor s business location, excluding A above, during the period of the claim for refund established pursuant to an analysis of the board s annual reports.

Y2 = Percentage of local tax allocated to the city, county, or city and county in adjoining counties of the contractor s business location during the period of the claim for refund as established pursuant to an analysis of the board s annual reports.

Y3 = Percentage of local tax allocated to city, county, or city and county in all other counties, excluding Y1 and Y2 above, of the contractor s business location during the period of the claim for refund as established pursuant to an analysis of the board s annual reports.

M = Percentage of tax to be allocated to each location of a contractor with multiple locations within the state as determined by an analysis of reported taxable sales during the period of the claim for refund. This shall be computed as follows:

M = The quotient of taxable sales by location divided by total taxable sales.

(5) Percentages to be applied to elements A1, B1, C1, and D1 as determined by board data analysis shall be as follows:

Alameda
County

Los Angeles
County

Orange
County

A1

36.91%

33.87%

22.14%

B1

33.49%

54.95%

23.15%

C1

25.63%

8.02%

38.62%

D1

3.97%

3.16%

16.09%

San Diego
County

Santa
Barbara
County

Santa Clara
County

(All Other
Counties)

A1

48.26%

20.43%

28.31%

30.04%

B1

16.15%

25.97%

35.33%

45.22%

C1

5.91%

15.44%

33.43%

13.50%

D1

29.68%

38.16%

2.93%

11.24%

(6) With regard to transmittals to districts pursuant to Section 7271, the board shall deduct from the transmittals those refunds attributable to the court decision in Aerospace Corporation v. State Board of Equalization based on the formula in paragraph (7).

(7) Refunds of transaction taxes attributable to the Aerospace decision shall be allocated based on the following calculation: T?=?T?*?X.

The following definitions govern the symbols used in this paragraph:

T = Transit tax rate factor established pursuant to an analysis of the transit tax rates in effect at contractor s location or locations during the claim for refund period.

X = Pro rata share of tax plus interest overpaid by contractor based on the agreed-to total refund to the government of the United States. Contractor s pro rata share shall be computed as follows:

X = The quotient of contractor s computed overpayment divided by the total overpayment (actual and estimated), multiplied by the settlement amount.

(Added by Stats. 1992, Ch. 802, Sec. 5. Effective September 22, 1992.)



7204.3

The board shall charge a city, city and county, redevelopment agency, or county an amount for the board s services in administering the sales and use tax ordinance of the local entity, as determined by the board with the concurrence of the Department of Finance, as follows:

(a) Beginning with the 2006 07 fiscal year, the amount charged each local entity shall be based on the methodology described in Alternative 4C of the November 2004 report by the State Board of Equalization entitled Response to the Supplemental Report of the 2004 Budget Act.

(1) The amount charged may be adjusted in the current fiscal year to reflect the difference between the board s budgeted costs and any significant revised estimate of costs. Any adjustment shall be subject to budgetary controls included in the Budget Act. Prior to any adjustment, the Department of Finance shall notify the Chairperson of the Joint Legislative Budget Committee not later than 30 days prior to the effective date of the adjustment.

(2) The amount charged each local entity shall be adjusted to reflect the difference between the board s recovered costs and the actual costs incurred by the board during the fiscal year two years prior.

(b) The amounts determined by subdivision (a) shall be deducted in equal amounts from the quarterly allocation of taxes collected by the board for the city, city and county, redevelopment agency, or county.

(c) Notwithstanding any other provision of this section, for the 2008 09 fiscal year to the 2014 15 fiscal year, inclusive, the amounts determined by subdivision (a) shall not include any revenues collected pursuant to Sections 6051.7 and 6201.7.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 30. Effective July 28, 2009.)



7204.4

The Director of Transportation and the Controller shall charge for the cost of their services in administering the responsibilities assigned to them in Chapter 4 (commencing with Section 99200) of Part 11 of Division 10 of the Public Utilities Code. Amounts to be charged shall be specified in the Budget Act. Those amounts shall be deducted from the taxes collected by the board for the counties and the cities and counties.

(Amended by Stats. 1984, Ch. 579, Sec. 33.)



7205

(a) For the purpose of a sales tax imposed by an ordinance adopted pursuant to this part, all retail sales are consummated at the place of business of the retailer unless the tangible personal property sold is delivered by the retailer or his or her agent to an out-of-state destination or to a common carrier for delivery to an out-of-state destination. The gross receipts from those sales shall include delivery charges, when those charges are subject to the state sales and use tax, regardless of the place to which delivery is made.

(b) (1) In the event a retailer has no permanent place of business in the state or has more than one place of business, the place or places at which the retail sales are consummated for the purpose of a sales tax imposed by an ordinance adopted pursuant to this part shall, subject to paragraph (2), be determined under rules and regulations to be prescribed and adopted by the board.

(2) In the case of a sale of jet fuel, the place at which the retail sale of that jet fuel is consummated for the purpose of a sales tax imposed by an ordinance adopted pursuant to this part is the point of the delivery of that jet fuel to the aircraft.

(Amended by Stats. 2005, Ch. 391, Sec. 2. Effective January 1, 2006. Operative January 1, 2008, by Sec. 3 of Ch. 391.)



7205.1

(a) Notwithstanding any other provision of law, in connection with any use tax imposed pursuant to this part with respect to the lease (as described in Sections 371 and 372 of the Vehicle Code) of a new or used motor vehicle as defined in subdivision (d), by a dealer or leasing company, the place of use for the reporting and transmittal of the use tax shall be determined as follows:

(1) If the lessor is a California new motor vehicle dealer (as defined in Section 426 of the Vehicle Code), or a leasing company, the place of use of the leased vehicle shall be deemed to be the city in which the lessor s place of business (as defined in Section 7205 and the regulations promulgated thereunder) is located.

(2) If a lessor, who is not a person described in paragraph (1), purchases the vehicle from a person as so described, the place of use of the leased vehicle shall be deemed to be the city in which the place of business (as defined in Section 7205 and the regulations promulgated thereunder) of the person from whom the lessor purchases the vehicle is located.

(3) The place of use as determined by this subdivision shall be the place of use for the duration of the lease contract, notwithstanding the fact that the lessor may sell the vehicle and assign the lease contract to a third party.

(b) Except as described in subdivision (a), this section shall not apply if the dealer or leasing company entering into the lease agreement is located outside of California.

(c) (1) The provisions of this section that are applicable to a California new motor vehicle dealer shall apply to lease transactions entered into on or after January 1, 1996.

(2) The provisions of this section, applicable to a leasing company, shall apply to lease transactions entered into on or after January 1, 1999.

(d) As used in this section, the following definitions shall apply:

(1) City means a city, city and county, or county.

(2) Motor vehicle means any self-propelled passenger vehicle (other than a house car) or pickup truck rated less than one ton.

(3) Leasing company means a motor vehicle dealer (as defined in Section 285 of the Vehicle Code), that complies with all of the following:

(A) The dealer originates lease contracts, described in subdivision (a), that are continuing sales and purchases.

(B) The dealer does not sell or assign those lease contracts that it originates in accordance with subparagraph (A).

(C) (i) The dealer has annual motor vehicle lease receipts of fifteen million dollars ($15,000,000) or more per location.

(ii) For purposes of this subparagraph, only those periodic payments required by the lease shall be considered in determining whether a lessor has annual receipts of fifteen million dollars ($15,000,000) or more. Amounts received by lessors attributable to capitalized cost reductions or amounts paid by a lessee upon his or her exercising an option shall not be considered in determining whether a lessor has annual lease receipts of fifteen million dollars ($15,000,000) or more.

(e) If the lessor is not a dealer described in paragraph (1) of subdivision (a), or a person who is described in paragraph (2) of subdivision (a) as purchasing from a dealer, the use tax shall be reported to and distributed through the countywide pool of the county in which the lessee resides.

(Amended by Stats. 2002, Ch. 775, Sec. 42. Effective January 1, 2003.)



7207

Nothing in this part shall require or be construed to require any city, county, or city and county, to impose any sales or use taxes or to increase any sales or use taxes.

(Added by Stats. 1955, Ch. 1311.)



7209

The board may redistribute tax, penalty and interest distributed to a county or city other than the county or city entitled thereto but such redistribution shall not be made as to amounts originally distributed earlier than two quarterly periods prior to the quarterly period in which the board obtains knowledge of the improper distribution.

(Added by Stats. 1959, Ch. 1785.)



7210

Notwithstanding Section 7203.5, the State Board of Equalization shall continue to administer the sales and use tax ordinance of any city, county, or city and county which adopts an ordinance imposing a tax on the sale, storage, use, or consumption of motor vehicle fuel pursuant to Chapter 5 (commencing with Section 99500), Part 11, Division 10 of the Public Utilities Code or Part 4 (commencing with Section 9501) of this division.

(Amended by Stats. 1981, Ch. 541, Sec. 7. Effective September 17, 1981.)



7211

Notwithstanding Section 7203.5, the State Board of Equalization shall continue to administer the sales and use tax ordinance of any city, county, or city and county that adopts a transactions and use tax ordinance administered by the board in accordance with Part 1.6 (commencing with Section 7251).

(Amended by Stats. 2007, Ch. 342, Sec. 7. Effective January 1, 2008.)



7212

Any redevelopment agency adopting a sales and use tax ordinance pursuant to Section 7202.6 shall pay to the board its costs of preparation to administer and operate the sales and use tax ordinance. The agency shall pay such costs monthly as incurred and billed by the board. The costs include all preparatory costs, including costs of developing procedures, programming for data processing, developing and adopting appropriate regulations, designing and printing of forms, developing instructions for the board s staff and for taxpayers, and other necessary preparatory costs which shall include the board s direct and indirect costs as specified by Section 11256 of the Government Code. Any disputes as to the amount of preparatory costs incurred shall be resolved by the Director of Finance, and his decision shall be final. The maximum amount of all preparatory costs to be paid by the district shall not, in any event, exceed five hundred seventy thousand dollars ($570,000). If for any reason the ordinance adopted pursuant to Section 7202.6 is declared to be invalid, the board shall not be required to refund any or all revenues collected pursuant to that ordinance, but rather those revenues shall be distributed to the city within which the redevelopment agency operates.

(Added by Stats. 1981, Ch. 951, Sec. 8.)






CHAPTER 2. Bradley-Burns Bill of Rights

7221

This chapter shall be known and may be cited as the Bradley-Burns Bill of Rights.

(Added by Stats. 1997, Ch. 702, Sec. 4. Effective January 1, 1998.)



7222

For purposes of this chapter:

(a) Contract means any agreement for state administration of local sales and use taxes.

(b) Local jurisdiction means any local agency authorized to impose a tax under this part or in conformity with this part.

(c) Local tax means any tax imposed by a local jurisdiction under this part or any tax imposed in conformity with this part.

(Added by Stats. 1997, Ch. 702, Sec. 4. Effective January 1, 1998.)



7223

The Legislature finds and declares all of the following:

(a) Each local jurisdiction that has a contract with the board has the right to depend on the board s staff to provide informative and responsive services to help local jurisdictions understand the local sales and use tax laws administered by the board.

(b) Local jurisdictions have the right to receive and the board has an obligation to provide open, uniform, and consistent administration of the local taxes in order that local jurisdictions may perform competent audit oversight and accountability of those revenues on their own behalf.

(Added by Stats. 1997, Ch. 702, Sec. 4. Effective January 1, 1998.)



7224

Each local jurisdiction has the right to have the law administered in a uniform manner.

(Added by Stats. 1997, Ch. 702, Sec. 4. Effective January 1, 1998.)



7225

Each local jurisdiction has the right to rely on the board s written information and answers to questions. Each local jurisdiction has the right to prompt and accurate responses from the board or its staff. Each local jurisdiction has the right to a written response to questions, and resolution of, any inquiry submitted in writing to the board.

(Added by Stats. 1997, Ch. 702, Sec. 4. Effective January 1, 1998.)



7226

In addition to any charges imposed by the board pursuant to Section 7204.3, the board shall charge local jurisdictions for the costs of the board s services as required by this act. Any amount charged by the board pursuant to this section shall be deducted from those revenues collected by the board on behalf of local jurisdictions.

(Added by Stats. 1997, Ch. 702, Sec. 4. Effective January 1, 1998.)









PART 1.55. MOTOR CARRIERS

CHAPTER 1. Motor Carriers of Property Permit Fee

7231

(a) This chapter may be cited as the Motor Carriers of Property Permit Fee Act.

(b) The Legislature finds and declares that a safe and efficient transportation system is essential to the welfare of the state, and an important part of the system is service rendered by motor carriers of property.

(Amended by Stats. 1997, Ch. 652, Sec. 6. Effective January 1, 1998.)



7232

(a) Every motor carrier of property shall annually pay a permit fee to the Department of Motor Vehicles. The fees contained in this section are due and shall be paid by each carrier at the time of application for an initial motor carrier permit, and upon annual renewal, with the Department of Motor Vehicles, pursuant to the Motor Carriers of Property Permit Act, as set forth in Division 14.85 (commencing with Section 34600) of the Vehicle Code. The Department of Motor Vehicles may, upon initial application for a motor carrier permit, assign an expiration date not less than six months, nor more than 18 months, from date of application, and may charge one-twelfth of the annual fee for each month covered by the initial permit. The fee paid by each motor carrier of property shall be based on the number of commercial motor vehicles operated in California by the motor carrier of property.

(b) As used in this chapter, motor carrier of property means any person who operates any commercial motor vehicle as defined in subdivision (d). Motor carrier of property does not include a household goods carrier, as defined in Section 5109 of the Public Utilities Code, a household goods carrier transporting used office, store, and institution furniture and fixtures under its household goods carrier permits pursuant to Section 5137 of the Public Utilities Code, persons providing only transportation of passengers, or a passenger stage corporation transporting baggage and express upon a passenger vehicle incidental to the transportation of passengers.

(c) As used in this chapter, for-hire motor carrier of property means a motor carrier of property, as defined in subdivision (b), who transports property for compensation.

(d) As used in this chapter, commercial motor vehicle means any self-propelled vehicle listed in subdivisions (a), (b), (f), (g), and (k) of Section 34500 of the Vehicle Code, any motor truck of two or more axles that is more than 10,000 pounds gross vehicle weight rating, and any other motor vehicle used to transport property for compensation. Commercial motor vehicle does not include vehicles operated by household goods carriers, as defined in Section 5109 of the Public Utilities Code, vehicles operated by household goods carriers to transport used office, store, and institution furniture and fixtures under their household goods carrier permit pursuant to Section 5137 of the Public Utilities Code, pickup trucks as defined in Section 471 of the Vehicle Code, two-axle daily rental trucks with gross vehicle weight ratings less than 26,001 pounds when operated in noncommercial use or a motor truck or two-axle truck trailer operated in noncommercial use with a gross vehicle weight rating (GVWR) of less than 26,001 pounds used solely to tow a camp trailer, trailer coach, fifth wheel travel trailer, or utility trailer.

(e) The number of commercial motor vehicles operated by the motor carrier of property as used in this section means all of the commercial motor vehicles owned, registered to, or leased by the carrier. For interstate and foreign motor carriers of property the fees set forth in subdivision (a) shall be apportioned based on the percentage of fleet miles traveled in California in intrastate commerce. In the absence of records to establish intrastate fleet miles, the fees set forth in subdivision (a) shall be apportioned on total fleet miles traveled in California.

(f) For purposes of this chapter, private carrier means a motor carrier of property, as defined in subdivision (b), who does not transport any goods or property for compensation.

(g) (1) Fees contained in this chapter shall not apply to a motor carrier of property while engaged solely in interstate or foreign transportation of property by motor vehicle. A motor carrier of property shall not engage in any interstate or foreign transportation of property for compensation by motor vehicle on any public highway in this state without first having registered the operation with the Department of Motor Vehicles or with the carrier s base registration state, if other than California, as determined in accordance with final regulations issued pursuant to the Federal Unified Carrier Registration Act of 2005 (P.L.109-59). To register with the Department of Motor Vehicles, carriers specified in this subdivision shall comply with the following:

(A) When the operation requires authority from the Federal Motor Carrier Safety Administration under the Federal Unified Carrier Registration Act of 2005 (P.L.109-59), or authority from another federal regulatory agency, a copy of that authority shall be filed with the initial application for registration. A copy of any additions or amendments to the authority shall be filed with the Department of Motor Vehicles.

(B) If the operation does not require authority from the Federal Motor Carrier Safety Administration under the Federal Unified Carrier Registration Act of 2005 (P.L.109-59), or authority from another federal regulatory agency, an affidavit of that exempt status shall be filed with the application for registration.

(2) The Department of Motor Vehicles shall grant registration upon the filing of the application pursuant to applicable law and the payment of any applicable fees, subject to the carrier s compliance with this chapter.

(3) This subdivision does not apply to household goods carriers, as defined in Section 5109 of the Public Utilities Code, and motor carriers engaged in the transportation of passengers for compensation.

(Amended by Stats. 2007, Ch. 66, Sec. 1. Effective January 1, 2008.)



7233

No city, county, or city and county, shall assess, levy, or collect an excise or license tax of any kind, character, or description whatever upon the transportation business conducted on or after the effective date of this chapter, by any for-hire motor carrier of property.

(Added by Stats. 1996, Ch. 1042, Sec. 48. Effective September 29, 1996.)



7234

(a) The uniform business license tax fee imposed by this chapter is in lieu of all city, county, or city and county excise or license taxes of any kind, character, or description whatever, upon the transportation business of any for-hire motor carrier of property.

(b) This section does not prohibit the imposition by any city, county, or city and county, of any excise or license tax authorized under Division 2 (commencing with Section 6001).

(Added by Stats. 1996, Ch. 1042, Sec. 48. Effective September 29, 1996.)



7235

(a) The Safety Fee imposed by this chapter shall be paid by all motor carriers of property, as defined in Section 34601 of the Vehicle Code.

(b) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2013, Ch. 500, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Ch. 500.)



7235

(a) The Safety Fee and Carrier Inspection Fee imposed by this chapter shall be paid by all motor carriers of property, as defined in Section 34601 of the Vehicle Code.

(b) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 1) and added by Stats. 2013, Ch. 500, Sec. 2. Effective January 1, 2014. Section operative January 1, 2016, by its own provisions.)



7236

(a) Uniform business license tax fee payments collected by the Department of Motor Vehicles pursuant to Section 7232 shall be deposited in the State Treasury to the credit of the General Fund. All other funds collected by the Department of Motor Vehicles pursuant to Section 7232 shall be deposited in the State Treasury to the credit of the Motor Vehicle Account in the State Transportation Fund. The following fees shall be paid to the department:

(1) For-hire motor carriers of property shall pay, according to the following schedule, fees indicated as the safety fee and uniform business license tax fee, based on the size of their motor vehicle fleet.

(2) Private carriers of property with a fleet size of 10 or less motor vehicles shall pay a fee of thirty-five dollars ($35). Private carriers of property with a fleet size of 11 or more motor vehicles shall pay, according to the following schedule, fees indicated as the safety fee, based on the size of their motor vehicle fleet. Any carrier that does not pay a uniform business license tax fee shall not operate as a for-hire motor carrier.

(3) A seasonal permit may be issued to a motor carrier of property upon payment of fees indicated as the safety fee and one-twelfth of the fee indicated as the uniform business license tax fee, rounded to the next dollar, for each month the permit is valid. The original seasonal permit shall be valid for a period of not less than six months, and may be renewed upon payment of a five-dollar ($5) fee, and one-twelfth of the fee indicated as a uniform business license tax fee for each additional month of operation.

Fleet Size Commercial
Motor Vehicles Fee

Safety Fee

Uniform
Business
License Tax

1

$60

$60

2-4

75

125

5-10

200

275

11-20

240

470

21-35

325

650

36-50

430

880

51-100

535

1,075

101-200

635

1,300

201-500?

730

1,510

501-1,000

830

1,715

1,001-2,000

930

1,900

2,001-over

1,030

2,000

Notwithstanding the above fee schedule, motor carriers of property with 10 or fewer trucks shall not pay fees higher than they would have paid under the fee structure in place as of January 1, 1996. Notwithstanding Section 34606 of the Vehicle Code, fees for these carriers shall not be subject to an increase by the Department of Motor Vehicles.

(b) Funds derived from safety fees shall remain in the Motor Vehicle Account in the State Transportation Fund and shall be available for appropriation by the Legislature to cover costs incurred by the Department of Motor Vehicles and the Department of the California Highway Patrol in regulating motor carriers of property pursuant to Division 14.85 (commencing with Section 34600) of the Vehicle Code.

(c) It is the intent of the Legislature that the fee schedule established in subdivision (a) shall not discriminate against small fleet or individual vehicle operators or result in a disproportionate share of those fees being assigned to small fleet or individual vehicle operators.

(d) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2013, Ch. 500, Sec. 3. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Ch. 500.)



7236

(a) Uniform business license tax fee payments collected by the Department of Motor Vehicles pursuant to Section 7232 shall be deposited in the State Treasury to the credit of the General Fund. All other funds collected by the Department of Motor Vehicles pursuant to Section 7232 shall be deposited in the State Treasury to the credit of the Motor Vehicle Account in the State Transportation Fund. The following fees shall be paid to the department:

(1) For-hire motor carriers of property shall pay, according to the schedule in subdivision (c), fees indicated as the safety fee, Carrier Inspection Fee, and uniform business license tax fee, based on the size of their motor vehicle fleet.

(2) (A) Private carriers of property with a fleet size of 10 or less motor vehicles shall pay a safety fee of thirty-five dollars ($35). Private carriers of property with a fleet size of 11 or more motor vehicles shall pay, according to the schedule in subdivision (c), fees indicated as the safety fee, based on the size of their motor vehicle fleet. Any carrier that does not pay a uniform business license tax fee shall not operate as a for-hire motor carrier.

(B) Private carriers of property shall pay, according to the schedule of fees in subdivision (c), fees indicated as the carrier inspection fee based on the size of the motor vehicle fleet.

(b) Fleet size as used in this section, does not include vehicles described in subdivision (e) of Section 34500.

(c) (1) A seasonal permit may be issued to a motor carrier of property upon payment of fees indicated as the safety fee and one-twelfth of the fee indicated as the uniform business license tax fee, rounded to the next dollar, for each month the permit is valid. The original seasonal permit shall be valid for a period of not less than six months, and may be renewed upon payment of a five-dollar ($5) fee, and one-twelfth of the fee indicated as a uniform business license tax fee for each additional month of operation.

Fleet Size
Commercial
Vehicles Fee

Safety
Fee

Uniform
Business
License Tax

Carrier
Inspection
Fee

1

$60

$60

$130

2-4

75

125

152

5-10

200

275

252

11-20

240

470

573

21-35

325

650

743

36-50

430

880

961

51-100

535

1,075

1,112

101-200

635

1,300

1,463

201-500

730

1,510

1,512

?? 501-1,000

830

1,715

1,600

?1,001-2,000

930

1,900

1,800

?2,001-over

1,030

2,000

2,114

(2) Notwithstanding the fee schedule in paragraph (1), except for the carrier inspection fee, motor carriers of property with 10 or fewer trucks shall not pay fees higher than they would have paid under the fee schedule applicable as of January 1, 1996.

(d) Failure to pay fees required by this section, within the appropriate timeframe, shall result in additional delinquent fees as follows:

(1) For a delinquency period of more than 30 days and less than one year, the penalty is 60 percent of the required fee.

(2) For a delinquency period of one to two years, the penalty is 80 percent of the required fee.

(3) For a delinquency period of more than two years, the penalty is 160 percent of the required fee.

(e) Funds derived from safety fees, including delinquency fees, shall remain in the Motor Vehicle Account in the State Transportation Fund and shall be available for appropriation by the Legislature to cover costs incurred by the Department of Motor Vehicles and the Department of the California Highway Patrol in regulating and inspecting motor carriers of property pursuant to Division 14.8 (commencing with Section 34500) and Division 14.85 (commencing with Section 34600) of the Vehicle Code.

(f) All Carrier Inspection Fees, including delinquency fees, collected pursuant to this section shall be deposited in the Motor Vehicle Account in the State Transportation Fund. An amount equal to the Carrier Inspection Fees collected shall be made available for appropriation by the Legislature from the Motor Vehicle Account to the department for the purpose of conducting truck terminal inspections and roadside safety inspections required by Section 34514 of the Vehicle Code.

(g) It is the intent of the Legislature that the fee schedule established in subdivision (c) shall not discriminate against small fleet or individual vehicle operators or result in a disproportionate share of those fees being assigned to small fleet or individual vehicle operators. It is further the intent of the Legislature that the amount made available for appropriation pursuant to subdivision (f) shall fully defray the costs of the department for the purposes of the truck terminal inspections conducted pursuant to Section 34501.12 of the Vehicle Code and roadside safety inspections required by Section 34514 of the Vehicle Code.

(h) Commencing January 30, 2017, and every five years thereafter, the Department of the California Highway Patrol shall report to the Department of Motor Vehicles the amount that the Department of the California Highway Patrol expended in the previous fiscal year to conduct the inspections and otherwise administer the requirements of Section 34501.12 and 34514 of the Vehicle Code. The Department of Motor Vehicles shall compare this amount to the revenue it collected, net of its collection costs, during the same fiscal year from carrier inspection fees received pursuant to this section. Based on this comparison, the Department of Motor Vehicles shall, effective July 1, 2017, and every five years thereafter, adjust the carrier inspection fee specified in subdivision (c) to ensure that the net revenues from the carrier inspection fee are sufficient to cover the Department of the California Highway Patrol s reasonable costs for the activities described in this subdivision.

(i) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 3) and added by Stats. 2013, Ch. 500, Sec. 4. Effective January 1, 2014. Section operative January 1, 2016, by its own provisions.)






CHAPTER 2. Motor Carrier Safety Improvement Fund

7237

This chapter is enacted for the purpose of creating a special fund to cover the costs to the Department of the California Highway Patrol to deter commercial motor vehicle cargo thefts and provide security of highway carriers and cargoes throughout the state.

(Added by Stats. 1996, Ch. 1042, Sec. 48. Effective September 29, 1996.)



7238

All money or fees deposited in the Motor Carriers Safety Improvement Fund shall be available for appropriation by the Legislature to cover the costs to the Department of the California Highway Patrol to deter commercial motor vehicle cargo thefts and provide security of highway carriers and cargoes throughout the state.

(Added by Stats. 1996, Ch. 1042, Sec. 48. Effective September 29, 1996.)









PART 1.6. TRANSACTIONS AND USE TAXES

CHAPTER 1. General Provisions and Definitions

7251

This part is known and may be cited as the Transactions and Use Tax Law.

(Added by Stats. 1969, Ch. 24.)



7251.1

The combined rate of all taxes imposed in accordance with this part in any county may not exceed 2 percent. No tax shall be considered to be in accordance with this part if, upon its adoption, the combined rate in the county will exceed 2 percent.

(Amended by Stats. 2003, Ch. 709, Sec. 1. Effective January 1, 2004.)



7252

District, as used in this part, means any city, county, city and county, or other governmental entity authorized, to impose transaction and use taxes pursuant to this part.

(Amended by Stats. 2007, Ch. 342, Sec. 9. Effective January 1, 2008.)



7253

Transaction or transactions as used in this part have the same meaning respectively as the words sale or sales, and the word transactor as used in this part has the same meaning as seller, as sale or sales and seller are used in Part 1 (commencing with Section 6001) of this division.

(Added by Stats. 1969, Ch. 24.)






CHAPTER 2. Imposition of Tax

7261

The transactions tax portion of any transactions and use taxes ordinance adopted under this part shall be imposed for the privilege of selling tangible personal property at retail, and shall include provisions in substance as follows:

(a) A provision imposing a tax for the privilege of selling tangible personal property at retail upon every retailer in the district at a rate of one-eighth of 1 percent, or a multiple thereof, of the gross receipts of the retailer from the sale of all tangible personal property sold by that person at retail in the district.

(b) Provisions identical to those contained in Part 1 (commencing with Section 6001), insofar as they relate to sales taxes and are not inconsistent with this part, except that the name of the district as the taxing agency shall be substituted for that of the state and that an additional transactor s permit shall not be required if a seller s permit has been or is issued to the transactor under Section 6067.

(c) A provision that all amendments subsequent to the effective date of this part to Part 1 (commencing with Section 6001) relating to sales tax and not inconsistent with this part shall automatically become a part of the transactions and use taxes ordinance. However, no amendment shall operate so as to affect the rate of tax imposed by the district s board.

(d) A provision that the amount subject to tax shall not include the amount of sales tax or use tax imposed by the State of California or by any city, city and county, or county pursuant to the Bradley-Burns Uniform Local Sales and Use Tax Law, or the amount of any state-administered transactions or use tax.

(e) A provision that there are exempted from the tax the gross receipts from the sale of tangible personal property, other than fuel or petroleum products, to operators of aircraft to be used or consumed principally outside the county in which the sale is made and directly and exclusively in the use of the aircraft as common carriers of persons or property under the authority of the laws of this state, the United States, or any foreign government.

(f) A provision that sales of property to be used outside the district which are shipped to a point outside the district, pursuant to the contract of sale, by delivery to that point by the retailer or his or her agent, or by delivery by the retailer to a carrier for shipment to a consignee at such point, are exempt from the tax.

For purposes of this section, delivery of vehicles subject to registration pursuant to Chapter 1 (commencing with Section 4000) of Division 3 of the Vehicle Code, aircraft licensed in compliance with Section 21411 of the Public Utilities Code, and undocumented vessels registered under Division 3.5 (commencing with Section 9840) of the Vehicle Code shall be satisfied by registration to an out-of-district address and by a declaration under penalty of perjury, signed by the buyer, stating that the address is, in fact, his or her principal place of residence.

Delivery of commercial vehicles shall be satisfied by registration to a place of business out of district and a declaration under penalty of perjury, signed by the buyer, that the vehicle will be operated from that address.

(g) A provision that the sale of tangible personal property is exempt from tax if the seller is obligated to furnish the property for a fixed price pursuant to a contract entered into prior to the operative date of the ordinance. A lease of tangible personal property which is a continuing sale of that property is exempt from tax for any period of time for which the lessor is obligated to lease the property for an amount fixed by the lease prior to the operative date of the ordinance. For the purposes of this subdivision, the sale or lease of tangible personal property shall be deemed not to be obligated pursuant to a contract or lease for any period of time for which any party to the contract or lease has the unconditional right to terminate the contract or lease upon notice, whether or not that right is exercised.

(Amended by Stats. 2012, Ch. 739, Sec. 1. Effective January 1, 2013.)



7262

The use tax portion of any transactions and use tax ordinance adopted under this part shall impose a complementary tax upon the storage, use, or other consumption in the district of tangible personal property purchased from any retailer for storage, use, or other consumption in the district. The tax shall be at a rate of one-eighth of 1 percent, or a multiple thereof, of the sales price of the property whose storage, use, or other consumption is subject to the tax, and the ordinance shall include provisions in substance as follows:

(a) Provisions identical to those contained in Part 1 (commencing with Section 6001), insofar as they relate to use taxes and are not inconsistent with this part, except that the name of the district as the taxing agency shall be substituted for that of the state. The name of the district shall be substituted for the word state in the phrase retailer engaged in business in this state in Section 6203 and in the definition of that phrase.

The following additional provisions shall be included:

(1) Except as provided in paragraph (2), a retailer engaged in business in the district shall not be required to collect use tax from the purchaser of tangible personal property, unless the retailer ships or delivers the property into the district or participates within the district in making the sale of the property, including, but not limited to, soliciting or receiving the order, either directly or indirectly, at a place of business of the retailer in the district or through any representative, agent, canvasser, solicitor, subsidiary, or person in the district under the authority of the retailer.

(2) A retailer engaged in business in the district shall also include any retailer of any of the following: vehicles subject to registration pursuant to Chapter 1 (commencing with Section 4000) of Division 3 of the Vehicle Code, aircraft licensed in compliance with Section 21411 of the Public Utilities Code, or undocumented vessels registered under Division 3.5 (commencing with Section 9840) of the Vehicle Code. That retailer shall be required to collect use tax from any purchaser who registers or licenses the vehicle, vessel, or aircraft at an address in the district.

(b) A provision that all amendments to the provisions of Part 1 (commencing with Section 6001) relating to the use tax and not inconsistent with this part shall automatically become a part of the ordinance. However, no amendment shall operate so as to affect the rate of tax imposed by the district s board.

(c) A provision that the amount subject to tax shall not include the amount of any sales tax or use tax imposed by the State of California or by any city, city and county, or county pursuant to the Bradley-Burns Uniform Local Sales and Use Tax Law (Part 1.5 (commencing with Section 7200)) or the amount of any state-administered transactions or use tax.

(d) A provision that any person subject to a use tax under an ordinance adopted pursuant to this part shall be entitled to credit against that tax or any transactions tax, or to reimbursement for a transactions tax, paid to a district or retailer in a district imposing a transactions and use tax pursuant to this part.

(e) A provision that, in addition to the exemptions provided in Sections 6366 and 6366.1, the storage, use, or other consumption of tangible personal property, other than fuel or petroleum products, purchased by operators of aircraft, and used or consumed by the operators directly and exclusively in the use of the aircraft as common carriers of persons or property for hire or compensation under a certificate of public convenience and necessity issued pursuant to the laws of this state, the United States, or any foreign government, is exempt from the use tax.

(f) A provision that the storage, use, or other consumption in the district of tangible personal property is exempt from the tax if the purchaser is obligated to purchase the property for a fixed price pursuant to a contract entered into prior to the operative date of the ordinance. The possession of, or the exercise of any right or power over, tangible personal property under a lease which is a continuing purchase of the property is exempt from tax for any period of time for which the lessee is obligated to lease the property for an amount fixed by a lease entered into prior to the operative date of the ordinance. For purposes of this subdivision, the storage, use, or other consumption of, or possession of, or exercise of any right or power over, tangible personal property shall be deemed not to be obligated pursuant to a contract or lease for any period of time for which any party to the contract or lease has the unconditional right to terminate the contract or lease upon notice, whether or not the right is exercised.

(Amended by Stats. 2012, Ch. 739, Sec. 2. Effective January 1, 2013.)



7262.2

The transactions and use tax ordinance of a district adopted pursuant to this part, shall be deemed to adopt by reference the provisions of Sections 7261 and 7262, as now in effect or as later amended, which are required to be included in the ordinance, regardless of whether or not the ordinance was adopted or amended prior to or after the effective date of this section.

(Added by Stats. 1985, Ch. 591, Sec. 9.)



7262.3

Notwithstanding any other provision of law, the Santa Clara Valley Transportation Authority may adopt an ordinance imposing a transactions and use tax at a rate of 0.125 percent, provided that all other provisions of this part and Article 9 (commencing with Section 100250) of Chapter 5 of Part 12 of the Public Utilities Code are complied with by the Santa Clara Valley Transportation Authority.

(Added by Stats. 2007, Ch. 430, Sec. 3. Effective January 1, 2008.)



7263

For the purposes of a transactions tax imposed by an ordinance adopted pursuant to this part, all retail transactions are consummated at the place of business of the retailer unless the tangible personal property sold is delivered by the retailer or his agent to an out-of-state destination or to a common carrier for delivery to an out-of-state destination. The gross receipts from such sales shall include delivery charges, when such charges are subject to the state sales and use tax, regardless of the place to which delivery is made. In the event a retailer has no permanent place of business in the state or has more than one place of business, the place or places at which the retail sales are consummated for the purpose of a transactions tax imposed by an ordinance adopted pursuant to this part shall be determined under rules and regulations to be prescribed and adopted by the board.

(Added by Stats. 1969, Ch. 24.)



7265

No ordinance adopted pursuant to this part shall be operative on other than the first day of a calendar quarter, or prior to the first day of the first calendar quarter, commencing more than 110 days after the adoption of the ordinance.

(Amended by Stats. 1989, Ch. 274, Sec. 2.)



7267

(a) Except as provided in Chapter 4 (commencing with Section 7275), there shall be no recovery from the state for the imposition of any unconstitutional or otherwise invalid tax that is levied in conformity with this part.

(b) If a final and nonappealable decision of a court of competent jurisdiction determines that a district transactions and use tax is unconstitutional or otherwise invalid, the district, the county, or the city, as the case may be, shall transfer to the board the revenues derived from the unconstitutional or invalid transactions and use taxes necessary to reimburse claimants for the unconstitutional or invalid transactions and use taxes paid, including interest allowed under Section 6907. The board shall deposit these revenues in a segregated impound account in the Retail Sales Tax Fund, as described in Section 7275, and shall administer any refunds necessitated by the court s decision in accordance with the guidelines set forth in Chapter 4 (commencing with Section 7275) to the extent feasible and practical.

(c) After the refund process described in subdivision (b) is completed, any revenue from an unconstitutional or otherwise invalid tax described in subdivision (a) that is paid to the board shall be transmitted by the board to the district or its successor in accordance with Section 7271. However, unless the ordinance specifies otherwise, if at the time the board is making those transmittals the district that imposed the tax has no successor, or has disbanded, dissolved, or is otherwise no longer functioning, the board shall transmit those revenues in the following manner:

(1) If the tax levied by the district was imposed on a countywide basis, the revenues shall be transmitted to the county s general fund.

(2) If the tax levied by the district was imposed on a citywide basis, the revenues shall be transmitted to the city s general fund.

(3) If the tax levied by the district was imposed on a basis other than in paragraph (1) or (2), the revenues shall be transmitted to the general fund of each taxing jurisdiction located wholly within the district, based on each taxing jurisdiction s proportionate share of revenue from taxes imposed pursuant to the Bradley-Burns Uniform Local Sales and Use Tax Law allocated during the prior calendar year.

(d) The district, or any entity that participated in the formation of the district, shall reimburse the board for and hold the board harmless from any and all costs, losses, or refunds of any kind whatsoever, including preparatory costs incurred prior to implementation of the tax.

(e) In the case of any claim for refund of the transactions and use tax imposed by the San Francisco Educational Financing Authority, which was determined to be unconstitutional by the court in Hoogasian Flowers, Inc. v. State Bd. of Equalization, 23 Cal. App. 4th 1264, payment of any of those claims for refund shall be made from the revenues derived from the unconstitutional transactions and use tax collected by and in the possession of the board. When those funds and any other revenues derived from the unconstitutional tax still in the possession of the San Francisco Educational Financing Authority, the City and County of San Francisco, the San Francisco Unified School District, or the San Francisco Community College District are exhausted, any remaining payments of those claims for refund shall be paid from funds of the San Francisco Unified School District and the San Francisco Community College District which benefited from the illegal tax. The remaining payments shall be based on the method by which the San Francisco Educational Financing Authority distributed the proceeds of the tax to the San Francisco Unified School District and the San Francisco Community College District.

(Added by Stats. 1995, Ch. 495, Sec. 1. Effective January 1, 1996.)



7269

The board may redistribute tax, penalty, or interest distributed to a district other than the district entitled thereto, but such redistribution shall not be made as to amounts originally distributed earlier than two quarterly periods prior to the quarterly period in which the board obtains knowledge of the improper distribution.

(Added by Stats. 2007, Ch. 342, Sec. 25. Effective January 1, 2008.)






CHAPTER 3. Administration

7270

(a) Prior to the operative date of any ordinance imposing a transactions and use tax pursuant to this part, the district shall contract with the board to perform all functions incident to the administration and operation of the ordinance. If the district has not contracted with the board prior to the operative date of its ordinance, it shall nevertheless so contract and, in that case, the operative date shall be the first day of the first calendar quarter following the execution of the contract.

(b) The contract shall contain a provision that the district shall reimburse the board for and hold the board harmless from any and all costs, losses, or refunds of any kind whatsoever.

(c) The contract shall also contain a provision that, in the event that a legal action is commenced challenging the validity of the tax in its entirety, as opposed to its application to an individual taxpayer, the district shall place the tax proceeds into an interest-bearing escrow account until the legality of the tax is finally resolved by a final and nonappealable decision rendered by a court of competent jurisdiction. That provision shall be enforceable by any interested person in a proceeding for a writ of mandate.

(d) The district shall be entitled to indemnity for any and all costs, losses, or refunds from any entity, except the state, that participated in the imposition of the tax. For the purposes of this part, participated means any involvement in procuring the legislation that authorized the tax, or in enacting or administering the ordinance imposing the tax. Any organization that is a member of the legislative body of the district imposing the tax has participated in the imposition of the tax within the meaning of this section.

(Amended by Stats. 1995, Ch. 495, Sec. 2. Effective January 1, 1996.)



7270.5

Any action or proceeding filed on the basis that a tax ordinance provided for in this part or Part 1.7 (commencing with Section 7280) or the issuance of any bonds thereunder or any of the proceedings in relation thereto is contested, questioned, or denied on the basis that the tax ordinance is unconstitutional or otherwise invalid and filed for the sole purpose of contesting the validity of the district transactions and use tax, shall be commenced pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure. The state shall not be made a party to the action or proceeding. That action shall not be filed more than 60 days after the approval of the enabling ordinance by the voters unless the authorizing legislation specifies a longer period. If no action is filed within that period, the tax, the bonds, and all proceedings in relation thereto, including the adoption and approval of the ordinance, shall be held to be valid and in every respect legal and uncontestable.

(Added by Stats. 1995, Ch. 495, Sec. 3. Effective January 1, 1996.)



7271

All transactions and use taxes collected by the board pursuant to contract with the district shall be transmitted by the board to the district periodically as promptly as feasible. The transmittals shall be made at least twice in each calendar quarter.

(Added by Stats. 1969, Ch. 24.)



7271.1

(a) For purposes of this section:

(1) Quarterly taxes means the total amount of transactions and use taxes transmitted by the board to a district for a calendar quarter.

(2) Refund means the amount of transactions and use taxes deducted by the board from a district s quarterly taxes in order to pay the district s share of a transactions and use tax refund due to one taxpayer.

(3) Offset portion means that portion of the refund which exceeds the greater of fifty thousand dollars ($50,000) or 20 percent of the district s quarterly taxes.

(b) Except as provided in subdivision (c), if the board has deducted a refund from a district s quarterly taxes which includes an offset portion, then the following provisions apply:

(1) Within three months after the board has deducted an offset portion, the district may request the board to transmit the offset portion to the district.

(2) As promptly as feasible after the board receives the district s request, the board shall transmit to the district the offset portion as part of the board s periodic transmittal of transactions and use taxes.

(3) The board shall thereafter deduct a pro rata share of the offset portion from future transmittals of transactions and use taxes to the district over a period to be determined by the board, but not less than two calendar quarters and not more than eight calendar quarters, until the entire amount of the offset portion has been deducted.

(c) The board shall not transmit the offset portion of the refund to the district if that transmittal would reduce or delay either the board s payment of the refund to the taxpayer or the board s periodic transmittals of transactions and use taxes to other districts.

(Added by Stats. 1989, Ch. 274, Sec. 3.)



7272

The district shall pay to the board its costs of preparation to administer and operate the transactions and use taxes ordinance. The district shall pay such costs monthly as incurred and billed by the board. Such costs include all preparatory costs, including costs of developing procedures, programming for data processing, developing and adopting appropriate regulations, designing and printing of forms, developing instructions for the board s staff and for taxpayers, and other necessary preparatory costs which shall include the board s direct and indirect costs as specified by Section 11256 of the Government Code. Any disputes as to the amount of preparatory costs incurred shall be resolved by the Director of Finance, and his or her decision shall be final. The maximum amount of all preparatory costs to be paid by the district shall not, in any event, exceed one hundred seventy-five thousand dollars ($175,000).

(Amended by Stats. 1983, Ch. 337, Sec. 8.)



7273

In addition to the amounts otherwise provided for preparatory costs, the board shall charge each district an amount for the board s services in administering the transactions and use tax determined by the board, with the concurrence of the Department of Finance, as follows:

(a) Beginning with the 2006 07 fiscal year, the amount charged all districts shall be based on the methodology described in Alternative 4C of the November 2004 report by the State Board of Equalization entitled Response to the Supplemental Report of the 2004 Budget Act. The amount charged each district shall be based upon the district s proportional share of the revenue after weighting the revenue to equalize the differences in district tax rates.

(1) The amount charged each district may be adjusted in the current fiscal year to reflect the difference between the board s budgeted costs and any significant revised estimate of costs. Any adjustment shall be subject to budgetary controls included in the Budget Act. Prior to any adjustment, the Department of Finance shall notify the Chairperson of the Joint Legislative Budget Committee not later than 30 days prior to the effective date of the adjustment.

(2) The amount charged each district shall be adjusted to reflect the difference between the board s recovered costs and the actual costs incurred by the board during the fiscal year two years prior.

(b) The board shall, by June 1 of each year, notify districts of the amount that it anticipates will be assessed for the next fiscal year. The districts shall be notified of the actual amounts that will be assessed within 30 days after enactment of the Budget Act for that fiscal year.

(c) The amount charged a district that becomes operative during the fiscal year shall be estimated for that fiscal year based on weighted revenue.

(d) The amounts determined by subdivision (a) shall be deducted in equal amounts from the quarterly allocation of taxes collected by the board for a given district.

(e) Notwithstanding any other provision of this section, for the 2008 09 fiscal year to the 2014 15 fiscal year, inclusive, the amounts determined by subdivision (a) shall not include any revenues collected pursuant to Sections 6051.7 and 6201.7.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 31. Effective July 28, 2009.)



7273.2

The board shall annually prepare a report showing the amount of both reimbursed and unreimbursed costs incurred by it in administering transactions and use taxes imposed by districts pursuant to this part.

(Added by Stats. 1987, Ch. 786, Sec. 4.)



7274

The board shall make available to all licensed vehicle, vessel, and aircraft dealers who hold seller s permits in this state information concerning the cities and counties located within districts which impose transactions and use tax ordinances and the applicable tax rates in those cities and counties.

(Added by Stats. 1987, Ch. 308, Sec. 2.)






CHAPTER 4. Refunds of Unconstitutional Taxes

7275

(a) Where a tax levied in a county in conformity with Part 1.6 (commencing with Section 7251) has been determined to be unconstitutional in a final and nonappealable decision of a court of competent jurisdiction and the revenues derived from that unconstitutional tax are paid to the board and held in an impound account, the board shall administer refunds and reimbursements of those illegally collected taxes in accordance with the provisions of this chapter.

(b) (1) Notwithstanding any other provision of law, on and after the effective date of the act adding this chapter, the procedures for refund or reimbursement of unconstitutional taxes contained in this chapter constitute the sole remedies for refund or reimbursement of illegal taxes as described in subdivision (a).

(2) Claims for refund of illegally collected taxes as described in subdivision (a) that were filed prior to the effective date of the act adding this chapter that have not been paid before that date shall be processed and paid to purchasers in accordance with the provisions of this chapter, regardless of whether the purchaser or the retailer filed the claim. Nothing in the act adding this chapter shall be construed to require refiling of those previously filed claims for refund.

(c) Notwithstanding the provisions of Section 6902, the period of limitations specified in subparagraph (B) of paragraph (3) of subdivision (b) of Section 7277 shall apply to any claims for refund that are payable from any revenues paid to the board and held in an impound account which are derived from the unconstitutional tax.

(d) No later than 10 days from the date the decision determining the contested tax to be unconstitutional is final and nonappealable, the court shall order the entity that levied the unconstitutional tax to pay the impounded revenues to the board which shall immediately deposit them in a segregated impound account in the Retail Sales Tax Fund. The moneys so deposited, together with any interest thereon, shall be used as follows:

(1) To satisfy in full all valid claims for refund filed prior to the effective date of the act adding this chapter, in amounts as verified by audit of the records of the board.

(2) To fund a reserve account, in an amount to be determined by the board, with the approval of the Department of Finance, to fund refund and reimbursement of moneys from illegally collected taxes as described in subdivision (a), liability for which arises out of audit assessments occurring after the date of the act adding this chapter.

(A) Moneys derived from the unconstitutional tax described in subdivision (a) received by the board after the date the board receives the impounded revenues as provided in subdivision (d) shall be deposited in the reserve account provided by this subdivision.

(B) This reserve account shall be maintained for 10 years from the date the board deposits the revenues in the segregated account in the Retail Sales Tax Fund provided by this subdivision.

(i) Any amount deposited in the reserve account shall be used to pay other refunds or reimbursements to taxpayers within 12 months of deposit. Amounts not used for refunds or reimbursements within 12 months of deposit shall be transferred to the county in which the unconstitutional tax was levied for deposit in that county s general fund.

(ii) Upon termination of the 10-year period, any moneys remaining in this segregated account shall be transferred to the county in which the unconstitutional tax was levied for deposit in that county s general fund.

(3) To satisfy valid claims for refund filed after the effective date of the act adding this chapter as described in Section 7277.

(4) To reimburse the board s actual and reasonable costs of administering the refunds and reimbursements provided in this chapter, as approved by the Department of Finance.

(5) To reimburse losses resulting from the tax credit provided by Section 7276. In reimbursing those losses, the board may use its best estimates, based on historical allocation information, as to the amount of those losses. Any entity receiving the impounded moneys rather than the taxes being credited shall suffer no impairment of revenues and the timing and receipt as well as the amount of revenues shall not be adversely affected by the credit. Any security arrangement that the board has with any entity receiving impounded moneys, including, but not limited to, provisions requiring the transfer of revenues to a bond trustee, shall remain in full force and effect during the period of the credit, and any pledge of tax revenues shall apply with equal force and effect to the impounded moneys distributed to those entities by the board in lieu of the credited tax revenues, without any further action required by the entity of the board.

(e) Any impounded moneys subject to refund or reimbursement pursuant to this chapter that are not used for that purpose or not deposited in the reserve account described in subdivision (d) shall be transmitted to the county in which the unconstitutional tax was levied for deposit in that county s general fund.

(f) For the purposes of bringing an action against the board for recovery of the whole or any part of the amount claimed as an overpayment of unconstitutional taxes as described in subdivision (a), the six-month period provided in Section 6934 shall not commence until the one-year claim period provided by Section 7277 has expired pursuant to the terms of this chapter. Suits for refund shall be brought in accordance with the provisions of Article 2 (commencing with Section 6931) of Chapter 7 of Part 1.

(Added by Stats. 1993, Ch. 1060, Sec. 2. Effective October 11, 1993.)



7276

Any taxpayers located in the jurisdiction in which an unconstitutional tax as described in subdivision (a) of Section 7275 was levied may claim a credit against their total amount of state and county sales or use tax as follows:

(a) An eligible taxpayer shall report sales and use taxes at the rates lawfully in effect in the county but may claim a credit against the total amount of state and local taxes, under rules to be promulgated by the board, in the amount of 0.75 percent. For the purpose of this section, eligible taxpayer means any person who resides in, or whose place of business is located in, the county in which the unconstitutional tax as described in subdivision (a) of Section 7275 was imposed, and who is required to report and pay sales tax under Chapter 2 (commencing with Section 6051) of Part 1 and any person required to report and pay or report and collect use tax under Chapter 3 (commencing with Section 6201) of Part 1.

(b) An eligible taxpayer who claims the credit provided in subdivision (a) shall remit to the board all reported tax moneys except those which represent the amount of the credit. Amounts reported, but not remitted under subdivision (a), shall be deemed to have been paid in full. Amounts not reported shall remain subject to assessment under Chapter 5 (commencing with Section 6451) of Part 1. The portion of those assessments representing this tax credit shall be paid from the reserve account provided by paragraph (2) of subdivision (d) of Section 7275.

(c) A taxpayer may not collect sales tax reimbursement pursuant to Section 1656.1 of the Civil Code nor use tax in an amount in excess of the amount required to be reported under subdivision (b) less amounts subject to credit under subdivision (a) during the period for which a credit is allowed. A receipt for use tax issued pursuant to Section 6202 in the amount of tax actually remitted to the board under subdivision (b) shall be sufficient to relieve the purchaser for further liability for the tax computed at the reporting rate.

(d) The tax credit provided by subdivision (a) may be claimed upon notice to eligible taxpayers by the board. That notice shall provide that the credit may be claimed commencing with those taxes due on the first day of the first calendar quarter commencing more than 120 days after the effective date of the act adding this section or after the court decision described in paragraph (a) of Section 7275 becomes final and unappealable, whichever occurs later.

(e) The tax credit shall continue until the board determines that the amount of impounded revenues held by the board and available to fund the revenue losses that result from the tax credit is insufficient to fund the tax credit for another full calendar quarter. Eligible taxpayers shall continue to take the credit on their returns until notified by the board that the credit is terminated.

(Added by Stats. 1993, Ch. 1060, Sec. 2. Effective October 11, 1993.)



7277

(a) In the event that any tax collected under this part is determined on the basis of Section 4 of Article XIII?A of the California Constitution to be unconstitutional in a final and nonappealable decision of a court of competent jurisdiction, and the revenues derived from the unconstitutional tax are held by the board in an impound account, a person who has reimbursed a retailer for that payment of that tax or a person, other than in a capacity as a retailer, who has paid that tax may file with the board a claim for refund of the unconstitutional tax in accordance with the requirements and procedures set forth in subdivision (b).

(b) (1) The claim for refund shall be in writing, shall state the specific ground upon which the claim is founded, and shall be accompanied by proof of payment of the tax to a retailer or wholesaler, including, but not limited to, a copy of an invoice, bill of sale, or purchase contract, that indicates the following:

(A) The date upon which, and place at which, the purchase occurred.

(B) A description of the property purchased.

(C) The price paid for the property.

(D) The amount of the transactions and use tax collected with respect to the purchase, or if that amount is not separately stated, the amount of the purchase and the rate of tax from which the amount of transactions and use tax may be calculated.

(2) In the case of a purchaser that has self-reported use tax to the state, the claim for refund shall also indicate the amount of use tax paid and the period for which those taxes were remitted.

(3) (A) Only a claim for refund made with respect to a single purchase or aggregate purchases of five thousand dollars ($5,000) or more shall be eligible for refund pursuant to this section.

(B) A claim for refund shall be filed within one year of the first day of the first calendar quarter commencing after the effective date of this section or after the date upon which the court decision described in subdivision (a) becomes final and nonappealable, whichever occurs later. If that one-year period does not end on the last day of a calendar quarter, it shall end on the last day of the preceding calendar quarter or on the last day of the calendar quarter which is nearest to the date the one-year period ends.

(c) For purposes of this section, purchaser means any person or entity, other than in a capacity as a retailer, who purchased tangible personal property the sale or use of which was subject to the unconstitutional tax described in subdivision (a).

(d) Interest shall be paid on the refunds provided by this chapter pursuant to Section 6907.

(Added by Stats. 1993, Ch. 1060, Sec. 2. Effective October 11, 1993.)



7279

(a) The total amount of refunds paid under this chapter shall be the amount of the impounded revenues derived from the unconstitutional tax plus any interest earned on that amount that remains after valid claims for refund filed prior to the effective date of the act adding this chapter are paid and the reserve amount described in paragraph (2) of subdivision (d) of Section 7275 is established.

(b) The board s actual and reasonable costs of administering refunds in accordance with this section and Section 7277, as approved by the Department of Finance, may be paid from the amount that is set aside for refunds under this chapter and may be paid prior to the payment of any claim for refund.

(Added by Stats. 1993, Ch. 1060, Sec. 2. Effective October 11, 1993.)



7279.5

A copy of the provisions of this chapter may be filed by the board with the court to demonstrate that implementation of the proposed plan of reimbursement, refund, or credit in accordance with the provisions of this chapter complies with any orders of the court requiring implementation of a refund plan by the board. Judicial notice of this chapter shall be taken by the court. In rendering a decision that the provisions of this chapter comply with any order of the court, the court shall order that any attorney s fees and costs incurred by the parties for the benefit of the persons seeking a refund be paid from the revenues collected pursuant to that tax plus any interest earned thereon.

(Added by Stats. 1993, Ch. 1060, Sec. 2. Effective October 11, 1993.)



7279.6

An arbitrary and capricious action of the board in implementing the provisions of this chapter shall be reviewable by writ.

(Added by Stats. 1993, Ch. 1060, Sec. 2. Effective October 11, 1993.)









PART 1.7. ADDITIONAL LOCAL TAXES

CHAPTER 1. Occupancy Taxes

7280

(a) The legislative body of any city, county, or city and county may levy a tax on the privilege of occupying a room or rooms, or other living space, in a hotel, inn, tourist home or house, motel, or other lodging unless the occupancy is for a period of more than 30 days. The tax, when levied by the legislative body of a county, applies only to the unincorporated areas of the county.

(b) For purposes of this section, the term the privilege of occupying a room or rooms, or other living space, in a hotel, inn, tourist home or house, motel, or other lodging does not include the right of an owner of a time-share estate in a room or rooms in a time-share project, or the owner of a membership camping contract in a camping site at a campground, or the guest of the owner, to occupy the room, rooms, camping site, or other real property in which the owner retains that interest.

For purposes of this subdivision:

(1) Time-share estate means a time-share estate, as defined by paragraph (1) of subdivision (x) of Section 11212 of the Business and Professions Code.

(2) Membership camping contract means a right or license as defined by subdivision (b) of Section 1812.300 of the Civil Code.

(3) Guest of that owner means a person who does either of the following:

(A) Occupies real property accompanied by the owner of either of the following:

(i) A time-share estate in that real property.

(ii) A camping site in a campground pursuant to a right or license under a membership camping contract.

(B) Exercises that owner s right of occupancy without payment of any compensation to the owner.

(C) Guest of that owner specifically includes a person occupying a time-share unit or a camping site in a campground pursuant to any form of exchange program.

(c) For purposes of this section, other lodging includes, but is not limited to, a camping site or a space at a campground or recreational vehicle park, but does not include any of the following:

(1) Any facilities operated by a local government entity.

(2) Any lodging excluded pursuant to subdivision (b).

(3) Any campsite excluded from taxation pursuant to Section 7282.

(d) Subdivision (b) does not affect or apply to the authority of any city, county, or city and county to collect a transient occupancy tax from time-share projects that were in existence as of May 1, 1985, and which time-share projects were then subject to a transient occupancy tax imposed by an ordinance duly enacted prior to May 1, 1985, pursuant to this section. Chapter 257 of the Statutes of 1985 may not be construed to affect any litigation pending on or prior to December 31, 1985.

(e) (1) (A) If the legislative body of a city, county, or city and county elects to exempt from a tax imposed pursuant to this section any of the following persons whose occupancy is for the official business of their employers, the legislative body shall create a standard form to claim this exemption and the officer or employee claiming the exemption shall sign the form under penalty of perjury:

(i) An employee or officer of a government outside the United States.

(ii) An employee or officer of the United States government.

(iii) An employee or officer of the state government or of the government of a political subdivision of the state.

(B) The standard form described in subparagraph (A) shall contain a requirement that the employee or officer claiming the exemption provide to the property owner one of the following, as determined by the legislative body of the city, county, or city and county imposing the tax, as conclusive evidence that his or her occupancy is for the official business of his or her employer:

(i) Travel orders from his or her government employer.

(ii) A government warrant issued by his or her employer to pay for the occupancy.

(iii) A government credit card issued by his or her employer to pay for the occupancy.

(C) The standard form described in subparagraph (A) shall contain a requirement that the officer or employee provide photo identification, proof of his or her governmental employment as an employee or officer as described in clause (i), (ii), or (iii) of subparagraph (A), and proof, consistent with the provisions of subparagraph (B), that his or her occupancy is for the official business of his or her governmental employer.

(2) There shall be a rebuttable presumption that a property owner is not liable for the tax imposed pursuant to this section with respect to any government employee or officer described in clause (i), (ii), or (iii) of subparagraph (A) of paragraph (1) for whom the property owner retains a signed and dated copy of a standard form that complies with the provisions of subparagraphs (B) and (C) of paragraph (1).

(f) The provisions of subdivision (e) are not intended to preclude a city, county, or city and county from electing to exempt any other class of persons from the tax imposed pursuant to this section.

(Amended by Stats. 2004, Ch. 936, Sec. 1.5. Effective January 1, 2005.)



7280.5

(a) The redevelopment agency of any city which has levied a transient occupancy tax pursuant to Section 7280 or 7281 may also, by ordinance, levy a transient occupancy tax in accordance with this part, if the city s ordinance entitles any person subject to a transient occupancy tax under the city s ordinance to credit the amount of transient occupancy taxes due to the redevelopment agency of that city pursuant to this section against the payment of taxes due under the city s ordinance.

(b) An ordinance of a redevelopment agency imposing a transient occupancy tax pursuant to this section shall contain an enacting clause which states as follows:

The redevelopment agency of the City of ____ does ordain as follows:

The ordinance shall be signed by the chairperson of the agency and attested by the clerk or secretary of the agency, and shall take effect immediately upon its final passage, but shall become operative on the first day of the first calendar quarter commencing more than 180 days after adoption of the ordinance. In all other respects, the ordinance shall be introduced and passed, and notice given by publication, in the manner provided by law for general law cities.

(c) Any redevelopment agency adopting an ordinance pursuant to this section shall not levy a transient occupancy tax in excess of the rate of transient occupancy tax levied by its city, and the tax shall be levied only on accommodations located in a redevelopment project area for which the taxes are pledged pursuant to subdivision (e) of Section 33641 of the Health and Safety Code.

(d) Any pledge pursuant to Section 33641 of the Health and Safety Code made with respect to taxes imposed under this section for the payment of principal and interest on bonds of a redevelopment agency shall constitute the obligation of a contract between the redevelopment agency and the holder of the bonds and shall be protected from impairment by the United States and California Constitutions. The provisions of this section which authorize the imposition of the taxes may not be repealed during the time that any of the bonds remain outstanding.

(Added by Stats. 1987, Ch. 665, Sec. 3. Effective September 15, 1987.)



7281

The legislative body of any city or county may levy a tax on the privilege of renting a mobilehome, as defined in Section 18008 of the Health and Safety Code, which is located outside a mobilehome park for occupancy on a transient basis unless such occupancy is for any period of more than 30 days. Such tax when levied by the legislative body of a county shall apply only to the unincorporated areas of the county.

This section does not authorize any city or county to levy a tax on the privilege of renting any mobilehome when the tenant is an employee of the owner or operator of the mobilehome.

(Added by Stats. 1971, 1st Ex. Sess., Ch. 1.)



7282

Notwithstanding any other provision of law, no city, county, or city and county may levy a tax on the privilege of occupying a campsite in a unit of the state park system.

(Added by Stats. 1985, Ch. 529, Sec. 3.)



7282.3

(a) Notwithstanding any other provision of law, no city, county, or city and county may levy a tax under Section 7280 on any amount subject to tax under the Sales and Use Tax Law (Part 1 (commencing with Section 6001)) with respect to the sale of food products.

(b) This section shall also apply to charter cities.

(c) For purposes of this section, food products means food and beverage products of every kind, regardless of how or where served, and shall specifically include, but not be limited to, alcoholic beverages and carbonated beverages of every kind.

(Added by Stats. 1996, Ch. 940, Sec. 2. Effective January 1, 1997.)



7283

A board of supervisors may, by ordinance or resolution, establish procedures for the collection of delinquent amounts of any tax levied pursuant to this chapter.

(Added by Stats. 1993, Ch. 1187, Sec. 28. Effective January 1, 1994.)



7283.5

(a) (1) A purchaser, transferee, or other person or entity attempting to obtain ownership of a property, the owner of which is required to collect the tax imposed pursuant to this chapter, may request the city, county, or city and county in which that property is located to issue a tax clearance certificate under this section.

(2) A city, county, or city and county that issues a tax clearance certificate under this section may charge an administrative fee to cover its costs in issuing the certificate.

(b) Within 90 days of receiving a request described in subdivision (a), a city, county, or city and county shall do either of the following:

(1) Issue the tax clearance certificate.

(2) (A) Request the current owner of the property to make available that owner s transient occupancy tax records for the purpose of conducting an audit regarding transient occupancy taxes that may be due and owing from the owner of the property.

(B) (i) Complete the audit described in subparagraph (A) on or before 90 days after the date that the current or former owner s records are made available to the auditing jurisdiction and issue a tax clearance certificate within 30 days of completing the audit.

(ii) If, after completing the audit, the city, county, or city and county makes a determination that the current owner s records are insufficient to make a determination of whether transient occupancy taxes may be due and owing, the city, county, or city and county is not required to issue a tax clearance certificate as otherwise required by this subdivision. The city, county, or city and county shall, within 30 days of making that determination, notify the purchaser, transferee, or other person or entity that made the request that it will not issue a tax clearance certificate due to the insufficiency of the prior owner s records.

(c) If a city, county, or city and county does not comply with subdivision (b), the purchaser, transferee, or other person or entity that obtains ownership of the property shall not be liable for any transient occupancy tax obligations incurred prior to the purchase or transfer of the property.

(d) For a tax clearance certificate issued under this section, all of the following apply:

(1) The certificate shall state the amount of tax due and owing for the subject property, if any.

(2) The certificate shall state the period of time for which it is valid.

(3) The purchaser, transferee, or other person or entity who obtains ownership of the property may rely upon the tax clearance certificate as conclusive evidence of the tax liability associated with the property as of the date specified on the certificate.

(e) Any purchaser, transferee, or other person or entity described in subdivision (a) who does not obtain a tax clearance certificate under this section, or who obtains a tax clearance certificate that indicates that tax is due and fails to withhold, for the benefit of the city, county, or city and county, sufficient funds in the escrow account for the purchase of the property to satisfy the transient occupancy tax liability, shall be held liable for the amount of tax due and owing on the property.

(f) This section may not be construed to relieve a property owner of transient occupancy tax obligations incurred when that owner owned the property.

(Added by Stats. 2004, Ch. 936, Sec. 2. Effective January 1, 2005.)



7283.51

Notwithstanding any other provision of law, except in the case of fraud or the failure of a property owner to file a transient occupancy tax return, a city, county, or city and county may institute an action to collect unpaid transient occupancy taxes within four years of the date on which the transient occupancy taxes were required to be paid.

(Added by Stats. 2004, Ch. 936, Sec. 3. Effective January 1, 2005.)






CHAPTER 1.5. Local Agency Levy Powers And Limitations

7284

(a) The board of supervisors of any county may license, for revenue and regulation, and fix the license tax upon, every kind of lawful business transacted in the unincorporated area of the county, including shows, exhibitions, and games. The board may provide for collection of the license tax by suit or otherwise.

(b) Any board which imposes a license tax pursuant to subdivision (a) upon a business operating both within and outside the board s taxing jurisdiction shall levy the tax so that the measure of tax fairly reflects that proportion of the taxed activity actually carried on within the taxing jurisdiction.

(Added by Stats. 1990, Ch. 466, Sec. 6.)



7284.1

(a) No license tax or fee levied by a charter or general law county, city and county, or city, or by a district or any other local agency, that is measured by the licensee s income or gross receipts, nor any flat business license tax or flat business license fee, shall apply to any minister, clergyman, Christian Science practitioner, rabbi, or priest of any religious organization that has been granted an exemption from federal income tax as an organization described in Section 501(c)(3) of the Internal Revenue Code or a successor to that section.

(b) No charter or general law county, city and county, or city, nor any district or any other local agency, may impose any business license tax or business license fee on any nonprofit organization that is exempted from taxes by Section 23701d and is an organization described in Section 501(c)(3) of the Internal Revenue Code or the successor to that section.

(c) Nothing in this section shall prohibit a charter or general law county, city and county, or city, or district or any other local agency from imposing a fee to cover the costs of a program or service.

(Amended by Stats. 1996, Ch. 692, Sec. 2. Effective January 1, 1997.)



7284.2

The board of supervisors of any county may levy a utility user tax on the consumption of electricity, gas, water, sewer, telephone, telegraph, and cable television services in the unincorporated area of the county.

(Amended by Stats. 2012, Ch. 213, Sec. 2. Effective January 1, 2013.)



7284.3

(a) For the purposes of this section:

(1) Local jurisdiction means any city, county, city and county, including any chartered city, county, or city and county, district, or public or municipal corporation.

(2) Public transit operator means a local or regional transit agency or a joint powers agency operating bus transportation service as described pursuant to Article 1 (commencing with Section 99200) of Chapter 4 of Part 11 of Division 10 of the Public Utilities Code.

(b) There is exempt from any utility user tax, imposed by any local jurisdiction, a local agency s or public transit operator s consumption of compressed natural gas dispensed by a gas compressor, within a local jurisdiction, that is separately metered and is dedicated to providing compressed natural gas as a motor vehicle fuel for use by the local agency or public transit operator.

(c) There is exempt from any utility user tax on the consumption of electricity, imposed by any local jurisdiction, a local agency s or public transit operator s consumption of electricity used to charge electric bus propulsion batteries, within a local jurisdiction, that is separately metered and is dedicated to providing electricity as a motor vehicle fuel for use by an electric public transit bus.

(Added by Stats. 2012, Ch. 213, Sec. 3. Effective January 1, 2013.)



7284.4

Any tax levied pursuant to this chapter shall be subject to any applicable voter approval requirement imposed by any other provision of law. Revenues collected pursuant to any tax imposed pursuant to this chapter may be reserved for local purposes as determined by the board of supervisors of the county imposing the tax.

(Added by renumbering Section 7286 (as added by Stats. 1990, Ch. 466) by Stats. 1991, Ch. 1091, Sec. 146.)



7284.5

(a) For the purposes of this section, the following terms have the following meanings:

(1) Local jurisdiction means any city, county, city and county, including any chartered city, county, or city and county, district, or public or municipal corporation.

(2) Clean energy resource means either of the following:

(A) A device or technology used for a renewable electrical generation facility, as set forth in paragraph (1) of subdivision (a) of Section 25741 of the Public Resources Code.

(B) A technology that meets all of the following requirements:

(i) The emissions standards adopted by the State Air Resources Board pursuant to the distributed generation certification program requirements of Article 3 (commencing with Section 94200) of Subchapter 8 of Chapter 1 of Division 3 of Title 17 of the California Code of Regulations.

(ii) Produces de minimis emissions of sulfur oxides and nitrogen oxides.

(iii) The greenhouse gases emission performance standard established by the Public Utilities Commission pursuant to Section 8341 of the Public Utilities Code.

(iv) Has a total electrical efficiency of no less than 45 percent.

(v) Is sized to meet the generator s onsite electrical demand.

(vi) Has parallel operation to the electrical distribution grid.

(vii) Utilizes renewable or nonrenewable fuel.

(viii) Pays any applicable utility users tax for nonrenewable fuels used in electricity generation.

(b) (1) There is exempt from any utility user tax on the consumption of electricity, imposed by any local jurisdiction, a customer s consumption of electricity generated by a clean energy resource that is located on the customer s premises and used solely for the customer or the customer s tenants.

(2) This section does not exempt from any utility users tax imposed by any local jurisdiction any electricity or gas, not described in paragraph (1), that is provided to a customer by an electrical corporation, publicly owned utility, electrical cooperative, or irrigation district.

(c) This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Added by Stats. 2013, Ch. 534, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2020, by its own provisions.)



7284.6

(a) It is unlawful for any local jurisdiction, including any employee, officer, authorized agent, or contractor of the local jurisdiction, to permit any utility user s tax return or copy thereof, or any records of any payment of utility user s tax, to be seen or examined by, or disclosed to, any person who is not one of the following:

(1) An employee, officer, authorized agent, or contractor of the local jurisdiction with administrative or compliance responsibilities relating to the utility user s tax ordinance.

(2) An employee of the utility or other company that is required to report or pay a utility user s tax to the local jurisdiction, and that furnished the records or information.

(b) Notwithstanding subdivision (a), this section does not prohibit a local jurisdiction from doing any of the following:

(1) Disclosing to a taxpayer information derived from the records of a utility or other utility service provider, if the information is used to calculate the utility user s tax of that taxpayer; or, disclosing that information in a tax collection action, provided that that information is subject to a protective order issued by a court.

(2) Disclosing to a tax officer of the state or federal government, pursuant to a written reciprocal agreement, information derived from the records of a utility or other utility service provider, if the information is used to calculate the local utility user s tax.

(3) Disclosing the gross utility user s tax revenues collected from the customers of a utility that is owned or operated by the local jurisdiction that imposes the utility user s tax.

(c) For purposes of this section:

(1) Local jurisdiction means any city, county, city and county, including any chartered city or city and county, district, or public or municipal corporation.

(2) District means any agency of the state, formed pursuant to general law or a special act, for the local performance of governmental or proprietary functions within limited boundaries.

(d) Any violation of this section is a misdemeanor and is punishable by a fine not exceeding one thousand dollars ($1,000), by imprisonment in a county jail not exceeding one year, or by both, in the discretion of the court.

(e) This section shall not be construed to prohibit the divulging of information to the State Board of Equalization for the purposes of its administration of the Energy Resources Surcharge Law (Part 19 (commencing with Section 40001) of Division 2 ).

(f) Any information subject to subdivision (a) shall be exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of the Government Code), except that nothing in this section shall be construed to prohibit the disclosure of records pursuant to Section 6254.16 of the Government Code.

(Amended by Stats. 1998, Ch. 485, Sec. 147. Effective January 1, 1999.)



7284.7

(a) It is unlawful for any employee, officer, authorized agent or contractor of a local jurisdiction levying a utility user s tax, that obtains access to information contained in utility user tax records of a local jurisdiction, to disclose any information obtained from the records of a utility or other company required to report or pay a utility user s tax to the local jurisdiction as a result of an audit, or any other information obtained in the course of an on-site audit, to any person who is not an employee, officer, authorized agent, or contractor of the local jurisdiction with administrative or compliance responsibilities relating to the utility user s tax ordinance.

(b) Any violation of this section is a misdemeanor and is punishable by a fine not exceeding one thousand dollars ($1,000), by imprisonment in a county jail not exceeding one year, or by both, in the discretion of the court.

(c) This section shall not be construed to prohibit the divulging of information to the State Board of Equalization for the purposes of its administration of the Energy Resources Surcharge Law (Part 19 (commencing with Section 40001) of Division 2 ).

(d) Notwithstanding subdivisions (a) and (b), this section shall not be construed to prohibit an employee, officer, authorized agent, or contractor of a local jurisdiction levying a utility user s tax from doing any of the following:

(1) Disclosing to a taxpayer information derived from the records of a utility or other utility service provider, if the information is used to calculate the utility user s tax of that taxpayer; or, disclosing that information in a tax collection action, provided that the information is subject to a protective order issued by a court.

(2) Disclosing to a tax officer of the state or federal government, pursuant to a written reciprocal agreement, information obtained from the records of a utility or other utility service provider, if the information is used to calculate the local utility user s tax.

(3) Disclosing the gross utility user s tax revenues collected from the customers of a utility that is owned or operated by the local jurisdiction that imposes the utility user s tax.

(e) For purposes of this section:

(1) Local jurisdiction means any city, county, city and county, including any chartered city or city and county, district, or public or municipal corporation.

(2) District means any agency of the state, formed pursuant to general law or a special act, for the local performance of governmental or proprietary functions within limited boundaries.

(f) Nothing in this section shall be construed to create an exemption from disclosure under subdivision (k) of Section 6254 of the Government Code, or to prohibit the disclosure of records pursuant to Section 6254.16 of the Government Code or subdivision (i) of Section 6254 of the Government Code.

(Amended by Stats. 1998, Ch. 485, Sec. 148. Effective January 1, 1999.)






CHAPTER 2. Counties Transactions and Use Tax

7285

The board of supervisors of any county may levy, increase, or extend a transactions and use tax for general purposes at a rate of 0.125 percent or a multiple thereof, if the ordinance proposing that tax is approved by a two-thirds vote of all members of the board of supervisors and the tax is approved by a majority vote of the qualified voters of the county voting in an election on the issue. The board of supervisors may levy, increase, or extend more than one transaction and use tax under this section, if the adoption of each tax is in the manner prescribed in this section. The transactions and use tax shall conform to Part 1.6 (commencing with Section 7251).

(Amended by Stats. 2011, Ch. 176, Sec. 1. Effective January 1, 2012.)



7285.3

The combined rate of all taxes imposed in any county pursuant to this chapter and pursuant to Part 1.6 (commencing with Section 7251) shall not exceed the rate specified in Section 7251.1.

(Amended by Stats. 2013, Ch. 76, Sec. 184. Effective January 1, 2014.)



7285.5

(a) As an alternative to the procedure set forth in Section 7285, the board of supervisors of any county may levy, increase, or extend a transactions and use tax for specific purposes. The tax may be levied, increased, or extended at a rate of 0.125 percent, or a multiple thereof, for the purpose for which it is established, if all of the following requirements are met:

(1) The ordinance proposing that tax is approved by a two-thirds vote of all members of the board of supervisors and is subsequently approved by a two-thirds vote of the qualified voters of the county voting in an election on the issue.

(2) The transactions and use tax conforms to the Transactions and Use Tax Law Part 1.6 (commencing with Section 7251).

(3) The ordinance includes an expenditure plan describing the specific projects for which the revenues from the tax may be expended.

(b) A county shall be deemed to be an authority for purposes of Chapter 1 (commencing with Section 55800) of Part 3 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 2011, Ch. 176, Sec. 2. Effective January 1, 2012.)



7285.8

(a) In addition to any authority established pursuant to Section 7285.5, the Board of Supervisors of the County of San Mateo may establish an authority for the support of public elementary and secondary education in that county. Any authority so established may impose a transactions and use tax at a rate of 0.5 percent for the support of public elementary and secondary education in the County of San Mateo, if all of the following requirements are met:

(1) The ordinance proposing that tax is approved by a two-thirds vote of the governing board of the authority, and is subject to any otherwise applicable voter approval requirement.

(2) The ordinance proposing that tax requires that revenues derived from the tax be allocated only for purposes of public elementary and secondary education within the County of San Mateo. Revenues from the tax, to the extent the tax exceeds the rate authorized under Section 7251.1, shall not be expended in any manner that increases any entitlement to state funding on the part of any local educational agency.

(3) The transactions and use tax conforms to Part 1.6 (commencing with Section 7251).

(b) (1) Revenues from any tax imposed pursuant to this section shall not be considered allocated local proceeds of taxes pursuant to Section 41202 of the Education Code or paragraph (2) of subdivision (b) of Section 8 of Article XVI of the California Constitution.

(2) Revenues from any tax imposed pursuant to this section shall supplement, and shall not be offset against, the allocations made pursuant to Section 2558 or 42238 of the Education Code.

(Added by Stats. 1991, Ch. 369, Sec. 3. Effective September 5, 1991.)






CHAPTER 2.3. Cities Transactions And Use Taxes

7285.9

The governing body of any city may levy, increase, or extend a transactions and use tax for general purposes at a rate of 0.125 percent or a multiple thereof, if the ordinance proposing that tax is approved by a two-thirds vote of all members of that governing body and the tax is approved by a majority vote of the qualified voters of the city voting in an election on the issue. The governing body may levy, increase, or extend more than one transaction and use tax under this section, if the adoption of each tax is in the manner prescribed in this section. The transactions and use tax shall conform to Part 1.6 (commencing with Section 7251).

(Amended by Stats. 2011, Ch. 176, Sec. 3. Effective January 1, 2012.)



7285.91

As an alternative to the procedure set forth in Section 7285.9, the governing body of any city may levy, increase, or extend a transactions and use tax for specific purposes. The tax may be levied, increased, or extended at a rate of 0.125 percent, or a multiple thereof, for the purpose for which it is established, if all of the following requirements are met:

(a) The ordinance proposing that tax is approved by a two-thirds vote of all members of the governing body and is subsequently approved by a two-thirds vote of the qualified voters of the city voting in an election on the issue.

(b) The transactions and use tax conforms to the Transactions and Use Tax Law Part 1.6 (commencing with Section 7251).

(c) The ordinance includes an expenditure plan describing the specific projects for which the revenues from the tax may be expended.

(Amended by Stats. 2011, Ch. 176, Sec. 4. Effective January 1, 2012.)



7285.92

The authority of a city to impose transactions and use taxes under this chapter is in addition to any authority to impose these taxes contained in Chapters 2.6 (commencing with Section 7286.20) to 2.99 (commencing with Section 7286.80), inclusive, of this part. The authority of a city to impose transactions and use taxes under any provision of law is subject to the rate limitation specified in Section 7251.1.

(Added by Stats. 2003, Ch. 709, Sec. 6. Effective January 1, 2004.)






CHAPTER 2.6. Calexico Transactions and Use Tax

7286.20

(a) The City Council of Calexico may levy a transactions and use tax at a rate of 0.5 percent, if the ordinance or resolution proposing that tax is approved by a majority vote of all members of the city council and the tax is approved by a two-thirds vote of the qualified voters of the city voting in an election on the issue pursuant to Section 53722 of the Government Code. The transactions and use tax shall conform to Part 1.6 (commencing with Section 7251).

(b) The transactions and use tax imposed pursuant to this chapter shall be deemed a special tax pursuant to Article 3.7 (commencing with Section 53720) of Chapter 4 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1991, Ch. 973, Sec. 1.)



7286.21

The net proceeds of the tax imposed by Section 7286.20 shall be used exclusively for the Heffernan Memorial Hospital District.

(Added by Stats. 1991, Ch. 973, Sec. 1.)






CHAPTER 2.64. Qualified City Transactions And Use Taxes

7286.24

(a) (1) In addition to any tax levied pursuant to Part 1.5 (commencing with Section 7200) and any other tax authorized by this part, and subject to paragraph (2), a qualified city may levy a transactions and use tax at a rate of 0.25 percent, or a multiple thereof not to exceed 1 percent, if both of the following conditions are met:

(A) An ordinance proposing the transactions and use tax is approved by a majority vote of all the members of the city council.

(B) The proposing ordinance is approved by a two-thirds majority of qualified voters of the city in an election on the issue.

(2) (A) Any transactions and use tax levied under this section shall be levied pursuant to the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251)).

(B) The net revenues derived from a tax levied under this section shall be exclusively expended for the maintenance, repair, replacement, construction, or reconstruction of the qualified city s road system.

(b) For purposes of this section, qualified city means the City of Clearlake, the City of Fort Bragg, the City of Point Arena, the City of Ukiah, and the City of Willits.

(Amended by Stats. 2003, Ch. 62, Sec. 278. Effective January 1, 2004.)






CHAPTER 2.65. Avalon Transactions and Use Tax

7286.25

(a) The City Council of Avalon may levy a transactions and use tax at a rate of 0.5 percent, if the ordinance or resolution proposing that tax is approved by a majority vote of all members of the city council and the tax is approved by a two-thirds vote of the qualified voters of the city voting in an election on the issue pursuant to Section 53722 of the Government Code. The transactions and use tax shall conform to Part 1.6 (commencing with Section 7251).

(b) The transactions and use tax imposed pursuant to this chapter shall be deemed a special tax pursuant to Article 3.7 (commencing with Section 53720) of Chapter 4 of Division 2 of Title 5 of the Government Code.

(c) Notwithstanding any provision of this section or any other provision of law, no tax authorized under this section shall be submitted to the voters unless and until every tax that currently is imposed by the city that is seeking authority to impose a new tax pursuant to this section and that was not approved by the voters in a manner consistent with the holding of the California Supreme Court in the case of Santa Clara County Local Transportation Authority v. Guardino (1995), 11 Cal. 4th 220, and in accordance with the requirements of Article 3.7 (commencing with Section 53720) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code, has been placed before the voters for continued approval or rescission.

(Added by Stats. 1996, Ch. 1069, Sec. 1. Effective January 1, 1997.)



7286.26

The net proceeds of the tax imposed by Section 7286.25 shall be used exclusively for the Avalon Municipal Hospital and Clinic.

(Added by Stats. 1996, Ch. 1069, Sec. 1. Effective January 1, 1997.)






CHAPTER 2.7. San Diego County Justice Facilities Financing Act

7286.30

The Legislature hereby finds and declares that in the County of San Diego justice-related facilities are so inadequate as to significantly impede the administration of justice, that jail and court facilities are so overcrowded as to create a situation wherein persons who are a danger to society are required to be released into that society for lack of adequate facilities to house and prosecute them, and that law enforcement and crime prevention are so inadequately funded as to endanger the safety of persons and property in San Diego County. The Legislature further finds and declares that it is in the public interest to allow the voters to approve a special tax so that justice-related facility needs and law enforcement and crime prevention needs may be addressed in an expeditious and appropriate fashion.

(Amended by Stats. 1992, Ch. 415, Sec. 1. Effective August 3, 1992.)



7286.31

(a) The board of supervisors of the County of San Diego, subject to the approval of the voters, may impose a tax rate of one-half of 1 percent under this chapter and Part 1.6 (commencing with Section 7251) of Division 2. Neither this chapter nor any ordinance or resolution approved pursuant to this chapter shall affect any tax otherwise authorized.

(b) The combined rate of tax imposed in the County of San Diego by any public entity pursuant to Part 1.5 (commencing with Section 7200) or Part 1.6 (commencing with Section 7251) of Division 2, this chapter, and any other provision of law authorizing the imposition of local sales or transactions and use taxes shall not exceed 2.25 percent.

(Added by Stats. 1992, Ch. 259, Sec. 1. Effective July 20, 1992.)



7286.32

(a) A retail transactions and use tax ordinance applicable in the incorporated and unincorporated territory of the County of San Diego shall be adopted by the board of supervisors in accordance with Section 7286.31 and Part 1.6 (commencing with Section 7251) of Division 2, if the tax is approved by a two-thirds vote of the qualified voters of the county voting on the measure at a special election called for that purpose by the board. The election called by the board shall be held within the incorporated and unincorporated areas of the county. The tax ordinance shall take effect 48 hours subsequent to the closing time of the polls on the day of the election at which the proposition is adopted. The initial collection of the transactions and use tax shall take place in accordance with Section 7286.35.

(b) Notwithstanding Section 7286.38 and subdivision (a) of this section, in the event voters approve a constitutional amendment permitting the imposition of a local special tax with the approval of a majority of the voters voting on the measure, the vote requirement for approval of the tax authorized by this act shall be a majority of voters voting on the measure.

(Added by Stats. 1992, Ch. 259, Sec. 1. Effective July 20, 1992.)



7286.33

The ordinance shall state the tax rate and may state a term during which the tax will be imposed. The ordinance shall state the appropriate requirements for voter approval pursuant to Section 7286.32. The ordinance may authorize the board of supervisors to reduce the tax rate to one-quarter of 1 percent at its discretion, if the board determines that revenue from the reduced rate would be sufficient to fund the justice-related facility obligations incurred in connection with this act.

(Amended by Stats. 1992, Ch. 415, Sec. 2. Effective August 3, 1992.)



7286.34

The board of supervisors shall have sole discretion to determine the specific activities and projects financed with revenues generated by the tax. However, those activities and projects shall be limited to the provision, construction, and operation of justice-related facilities, the funding of law enforcement and crime prevention projects and activities, the funding of the costs incurred by the county to conduct the election authorized by Section 7286.32, and the cost of any legal actions incurred by the county related to the tax.

(Amended by Stats. 1992, Ch. 415, Sec. 3. Effective August 3, 1992.)



7286.35

(a) Any transactions and use tax ordinance adopted pursuant to this article shall become operative on the first day of the first calendar quarter commencing more than 110 days after the ordinance takes effect.

(b) Any reduction in the transactions and use tax rate authorized by the board of supervisors pursuant to Section 7286.33 shall become operative on the first day of the first calendar quarter beginning 110 days or more after the board s action authorizing the reduction.

(c) Prior to the operative date of the ordinance, the board of supervisors shall contract with the State Board of Equalization to perform all functions incident to the administration and operation of the ordinance.

(Added by Stats. 1992, Ch. 259, Sec. 1. Effective July 20, 1992.)



7286.36

Any action or proceeding wherein the validity of the adoption of the retail transactions and use tax ordinance provided for in this chapter or the issuance of any bonds thereunder or any of the proceedings in relation thereto is contested, questioned, or denied, shall be commenced pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure. Otherwise, the tax, the bonds, and all proceedings in relation thereto, including the adoption and approval of the ordinance, shall be held to be valid and in every respect legal and uncontestable.

(Added by Stats. 1992, Ch. 259, Sec. 1. Effective July 20, 1992.)



7286.37

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, that invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1992, Ch. 259, Sec. 1. Effective July 20, 1992.)



7286.38

The transactions and use tax authorized under this chapter constitutes a special tax that requires approval of two-thirds of the qualified electors pursuant to Section 4 of Article XIII?A of the California Constitution.

(Added by Stats. 1992, Ch. 259, Sec. 1. Effective July 20, 1992.)






CHAPTER 2.85. Fresno Zoological Tax

7286.43

In addition to any other authority as provided for by law, the Board of Supervisors of the County of Fresno may establish a special purpose authority for the support of zoos, zoological facilities, and related zoological purposes in that county. Any authority that is so established may, by ordinance, impose a tax at a rate of 0.1 percent in accordance with the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251)), if all of the following conditions are met:

(a) The ordinance proposing that tax is approved by two-thirds of the entire membership of the governing board of that authority.

(b) The ordinance proposing that tax is approved by two-thirds of the voters of the county voting on that ordinance.

(c) The ordinance proposing that tax requires all revenues, net of refunds, derived from the tax to be expended exclusively for the support of zoos, zoological facilities, and related zoological purposes within the County of Fresno.

(Added by Stats. 2001, Ch. 285, Sec. 1. Effective September 10, 2001.)






CHAPTER 2.87. City of Visalia Transactions and Use Tax

7286.44

(a) Subject to the expenditure restrictions in subdivision (b), the City of Visalia may levy a tax at a rate of 0.25 percent in accordance with the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251)), if both of the following conditions are met:

(1) An ordinance proposing that tax is approved by a majority vote of all of the members of the city council.

(2) The proposing ordinance is approved by a two-thirds vote of qualified voters of the city voting in an election on the issue.

(b) The net revenues derived from a tax imposed pursuant to this section shall be exclusively expended for public safety, fire, and law enforcement purposes.

(Added by Stats. 2002, Ch. 346, Sec. 1. Effective January 1, 2003.)






CHAPTER 2.9. Clearlake Transactions and Use Tax

7286.45

(a) Subject to subdivision (b), the City of Clearlake may levy a transactions and use tax at a rate of 0.25 or 0.5 percent, if an ordinance or resolution proposing that tax is approved by a majority vote of all the members of the city council and the tax is approved by a two-thirds vote of the qualified voters of the city voting in an election on the issue.

(b) (1) Any transactions and use tax levied under this section shall be levied pursuant to the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251)).

(2) The net revenues derived from a tax levied under this section shall be expended only for the provision of public safety services, as defined in Section 30052 of the Government Code.

(Added by Stats. 1994, Ch. 1240, Sec. 2. Effective January 1, 1995.)






CHAPTER 2.91. Clovis Transactions and Use Tax

7286.48

(a) Subject to subdivision (b), the City of Clovis may levy a transactions and use tax at a rate not to exceed 0.3 percent, if an ordinance or resolution proposing that tax is approved by a majority vote of all of the members of the city council and the tax is approved by a two-thirds vote of the qualified voters of the city voting in an election on the issue.

(b) (1) Any transactions and use tax levied under this section shall be levied pursuant to the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251)).

(2) The net revenues derived from a tax levied under this section shall be expended only for the provision of police and fire facilities, furnishings, and equipment.

(Added by Stats. 1998, Ch. 158, Sec. 1. Effective January 1, 1999.)






CHAPTER 2.92. Fort Bragg Transactions and Use Tax

7286.50

(a) Subject to subdivision (b), the City of Fort Bragg may levy a transactions and use tax at a rate of 0.25 or 0.5 percent, if an ordinance or resolution proposing that tax is approved by a majority vote of all the members of the city council and the tax is approved by a two-thirds vote of the qualified voters of the city voting in an election on the issue.

(b) (1) Any transactions and use tax levied under this section shall be levied pursuant to the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251)).

(2) The net revenues derived from a tax levied under this section shall be expended only for the repair, replacement, construction, or reconstruction of the city s streets and roads system.

(c) This section shall remain in effect only until January 1, 2002, and as of that date is repealed. In addition, any tax imposed pursuant to this section shall cease to be operative on that date. However, any net revenues derived from that tax that remain unexpended as of that date shall be expended in accordance with paragraph (2) of subdivision (b) until those net revenues are exhausted.

(Added by Stats. 1995, Ch. 895, Sec. 1. Effective January 1, 1996.)






CHAPTER 2.93. Woodland Transactions and Use Tax

7286.52

(a) Subject to subdivision (b), the City of Woodland may levy a transactions and use tax at a rate of 0.25 percent or 0.5 percent, if an ordinance or resolution proposing that tax is approved by a two-thirds vote of all the members of the city council and the tax is approved by a majority vote of the qualified voters of the city voting in an election on the issue.

(b) Any transactions and use tax levied under this section shall be levied pursuant to the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251)).

(Added by Stats. 1997, Ch. 712, Sec. 1. Effective January 1, 1998.)






CHAPTER 2.94. San Joaquin County Transactions and Use Tax

7286.55

(a) In addition to the tax levied pursuant to Part 1.5 (commencing with Section 7200), and any other tax authorized by this part, the Board of Supervisors of the County of San Joaquin may impose a transactions and use tax by adoption of an ordinance in accordance with this part if each of the following conditions are met:

(1) The ordinance imposing the tax is submitted to and approved by the voters of the county in accordance with Article 3.7 (commencing with Section 53720) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(2) The tax is imposed at a rate of .125 percent for a period not to exceed 10 years.

(3) The revenues collected from the tax are used only for funding countywide library programs and operations.

(b) The Board of Supervisors of the County of San Joaquin may impose a transactions and use tax in any succeeding period not to exceed 10 years per period if all of the conditions specified in subdivision (a) are met for that succeeding period.

(Added by Stats. 1995, Ch. 895, Sec. 2. Effective January 1, 1996.)






CHAPTER 2.97. Placerville Transactions and Use Tax

7286.70

(a) Subject to subdivision (b), the City of Placerville may levy a transactions and use tax at a rate of either 0.125 or 0.25 percent, if an ordinance or resolution proposing that tax is approved by a majority vote of all of the members of the city council and the tax is approved by a two-thirds vote of qualified voters of the city voting in an election on the issue.

(b) (1) Any transactions and use tax imposed pursuant to this section shall be levied pursuant to Part 1.6 (commencing with Section 7251).

(2) The net revenues derived from a tax imposed pursuant to this section shall be expended only for police services, and shall be so expended in addition to, and shall not supplant, the level of funding for police services that was provided from other revenue sources by the City of Placerville for the 1997 98 fiscal year. Police services shall be defined in the ordinance or resolution proposing the transactions and use tax.

(Added by Stats. 1998, Ch. 234, Sec. 1. Effective August 4, 1998.)






CHAPTER 2.98. County Transactions and Use Tax for Library Programs

7286.59

(a) In addition to the tax levied pursuant to Part 1.5 (commencing with Section 7200), and any other tax authorized by this part, a board of supervisors of a county may impose a transactions and use tax in lieu of, and not in addition to, a tax imposed under Section 7285.5 for the purposes described in paragraph (4), by the adoption of an ordinance in accordance with this part if each of the following conditions are met:

(1) The ordinance imposing the tax is submitted to and approved by the voters of the county by a two-thirds vote of those voters voting on the ordinance in accordance with Article 3.7 (commencing with Section 53720) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(2) The ordinance includes an expenditure plan describing the specific purposes for which the revenues from the tax may be expended.

(3) The tax is imposed at a rate of 0.125 or 0.25 percent for a period not to exceed 16 years.

(4) The revenues collected from the tax are used only for funding public library construction, acquisition, programs, and operations within the county. These revenues shall be used only to supplement existing expenditures for public libraries and shall not be used to supplant existing funding for the support of public libraries.

(5) The transactions and use tax conforms to Part 1.6 (commencing with Section 7251).

(b) Public library means a library, or two or more libraries that are operated as a single entity by one or more public jurisdictions, that serve the general public and are required to report appropriations to the State Librarian under the provisions of Section 18023 of the Education Code.

(c) The board of supervisors may impose a transactions and use tax in any succeeding period not to exceed 16 years per period if all of the conditions specified in subdivision (a) are met for that succeeding period.

(Added by Stats. 1997, Ch. 88, Sec. 1. Effective January 1, 1998.)






CHAPTER 2.985. West Sacramento Transactions and Use Tax

7286.75

(a) Subject to subdivision (b), the City of West Sacramento may levy a transactions and use tax at a rate of 0.25 percent or 0.5 percent, if an ordinance proposing that tax is approved by a two-thirds vote of all of the members of the city council and the tax is approved by either a two-thirds or a majority vote of qualified voters of the city voting in an election on the issue, as determined by the ordinance proposing the tax and establishing how the revenues derived from the tax shall be expended.

(b) Any transactions and use tax imposed pursuant to this section shall be levied in accordance with Part 1.6 (commencing with Section 7251).

(Added by Stats. 2001, Ch. 263, Sec. 1. Effective January 1, 2002.)






CHAPTER 2.99. Sebastopol Transactions and Use Tax

7286.80

(a) Subject to subdivision (b), the City of Sebastopol may levy a transactions and use tax at a rate of 0.125 percent, if an ordinance or resolution proposing that tax is approved by two-thirds of all of the members of the city council and the tax is approved by a majority vote of qualified voters of the city voting in an election on the issue.

(b) (1) Any transactions and use tax imposed pursuant to this section shall be levied in accordance with Part 1.6 (commencing with Section 7251).

(2) The net revenues derived from a tax imposed pursuant to this section shall be expended for general revenue purposes.

(Amended by Stats. 2001, Ch. 292, Sec. 1. Effective January 1, 2002.)






CHAPTER 2.995. San Mateo County Transactions and Use Tax for Parks and Recreation Purposes

7286.90

(a) In addition to the tax levied pursuant to Part 1.5 (commencing with Section 7200) and any other tax authorized by this part, the Board of Supervisors of the County of San Mateo may impose a transactions and use tax in lieu of, and not in addition to, a tax imposed under Section 7285.5 for the purposes described in paragraph (4), by the adoption of an ordinance in accordance with this part if all of the following conditions are met:

(1) The ordinance imposing the tax is approved by a two-thirds vote of all members of the board of supervisors and is subsequently submitted to and approved by the voters of the county by a two-thirds vote of those voters voting on the ordinance in accordance with Article 3.7 (commencing with Section 53720) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(2) The ordinance includes an expenditure plan describing the purposes for which the revenues from the tax may be expended, consistent with the purposes described in paragraph (4). The plan may provide for distribution of revenues to cities and special districts within the county for implementation of the plan.

(3) The tax is imposed at a rate of 0.125 or 0.25 percent for a specified period of time.

(4) The revenues collected from the tax are used only for park and recreation acquisition, improvements, maintenance, programs, and operations within the incorporated and unincorporated areas of the county.

(5) The transactions and use tax conforms to Part 1.6 (commencing with Section 7251).

(b) Notwithstanding paragraph (3) of subdivision (a), the Board of Supervisors of the County of San Mateo may impose a transactions and use tax in any succeeding period if all of the conditions specified in subdivision (a) are met for that succeeding period.

(Added by Stats. 2005, Ch. 682, Sec. 1. Effective January 1, 2006.)






CHAPTER 2.12. Truckee Transactions and Use Tax

7286.60

(a) Subject to subdivision (b), the Town of Truckee may levy a transactions and use tax at a rate of 0.5 percent, if an ordinance or resolution proposing that tax is approved by a majority vote of all the members of the town council and the tax is approved by a two-thirds vote of the qualified voters of the town voting in an election on the issue.

(b) (1) Any transactions and use tax levied under this section shall be levied pursuant to the Transactions and Use Tax Law (Part 1.6 (commencing with Section 7251)).

(2) The net revenues derived from a tax levied under this section shall be expended exclusively for the repair, replacement, construction, or reconstruction of the town s streets and roads system.

(Added by Stats. 1995, Ch. 889, Sec. 1. Effective January 1, 1996.)






CHAPTER 3. Graffiti Prevention Tax

7287

(a) The legislative body of any city or county, or city and county, may levy a tax by an ordinance approved by two-thirds of the electors voting on the measure, in addition to any other tax authorized by this division, on the privilege of selling at retail within its jurisdiction aerosol paint containers, containers of any other marking substance, felt tip markers which have a flat or angled writing surface of one-half inch or greater, or any other marking instruments, at the rate of no more than ten cents ($0.10) per aerosol paint container or container of other marking substance, and no more than five cents ($0.05) per felt tip marker or other marking instrument.

(b) For purposes of this chapter, aerosol paint container means any aerosol container, regardless of the material from which it is made, which is adapted or made for the purpose of spraying paint capable of defacing property.

(c) For purposes of this chapter, felt tip marker means any broad-tipped indelible marker or similar implement containing an ink that is not water-soluble.

(d) For purposes of this chapter, marking substance and marking instrument means any substance or instrument, other than aerosol paint containers and felt tip markers, which could be used to draw, spray, paint, or mark, including, but not limited to, shoe polish applicators.

(Added by Stats. 1990, Ch. 1411, Sec. 1.)



7287.2

Any ordinance levying a tax pursuant to this chapter shall provide for the following:

(a) That the city or county, or city and county, shall contract prior to the effective date of the ordinance with the State Board of Equalization to perform all functions incident to the administration or operation of the ordinance for as long as the city or county, or city and county, has an operative ordinance enacted pursuant to this chapter.

(b) That the ordinance is repealed no later than five years after its effective date.

(Added by Stats. 1990, Ch. 1411, Sec. 1.)



7287.4

Every retailer engaged in business in a city or county, or city and county, which has an operative ordinance enacted pursuant to this chapter shall, at the time of making the sales of aerosol paint containers or felt tip markers, collect the tax from the consumer and give to the consumer a receipt therefor in the manner and form prescribed by the State Board of Equalization.

(Added by Stats. 1990, Ch. 1411, Sec. 1.)



7287.6

All revenues collected pursuant to a tax authorized by this chapter shall be remitted to the State Board of Equalization and allocated by the board as follows:

(a) First, for reimbursement to the board, pursuant to the contract between the board and the city or county, or city and county, of the reasonable costs of administering and enforcing the ordinance on behalf of the local entity.

(b) Second, for transmission not later than March 15 of each calendar year to each city or county, or city and county, which has an operative ordinance enacted pursuant to this chapter, in an amount corresponding to the amount of revenues derived within that jurisdiction from a tax levied by that ordinance.

Moneys transmitted to a city or county, or city and county, pursuant to this section shall only be expended by that local entity for purposes of the removal and prevention of graffiti, or for educational programs for at-risk youth to combat graffiti vandalism in all its forms.

(Added by Stats. 1990, Ch. 1411, Sec. 1.)



7287.8

The State Board of Equalization shall administer and enforce the provisions of this chapter, and may prescribe, adopt, and enforce, rules and regulations for those purposes pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The board may prescribe the extent to which any rule or regulation shall be applied without retroactive effect.

(Added by Stats. 1990, Ch. 1411, Sec. 1.)



7287.9

Except as provided in Section 7287.10, to the extent feasible or practicable, Chapter 5 (commencing with Section 6451), Chapter 6 (commencing with Section 6701), Chapter 7 (commencing with Section 6901), and Chapter 8 (commencing with Section 7051) of Part 1, shall govern determinations, collection of tax, overpayments and refunds, and administration under this chapter.

(Added by Stats. 1990, Ch. 1411, Sec. 1.)



7287.10

(a) The return and payment of the tax imposed by this chapter is due and payable to the board annually on or before February 15 following the end of the calendar year during which the tax was collected.

(b) For purposes of computing interest due on any amount of tax not paid when due, interest shall be computed to the 15th day of each succeeding month.

(c) Except in the case of fraud, intent to evade this chapter or accompanying rules and regulations, or failure to make a return, every notice of a deficiency determination shall be mailed within three years after the 15th day of the second month following the one-year period for which the amount is proposed to be determined or within three years after the return is filed, whichever period expires later. In the case of failure to make a return, every notice of determination shall be mailed within eight years after the 15th day of the second month following the one-year period for which the amount is proposed to be determined.

(d) (1) Except as provided in paragraph (2), no refund shall be approved by the board after three years from the 15th day of the second month following the one-year period for which the overpayment was made, or with respect to determinations made under Article 2 (commencing with Section 6481), Article 3 (commencing with Section 6511), and Article 4 (commencing with Section 6536) of Chapter 5 of Part 1, after six months from the date the determinations become final, or after six months from the date of overpayment, whichever period expires later, unless a claim therefor is filed with the board within that period. No credit shall be approved by the board after the expiration of that period unless a claim for credit is filed with the board within that period, or unless the credit relates to a period for which a waiver has been granted pursuant to Section 6488.

(2) A refund may be approved by the board for any period for which a waiver has been granted under Section 6488 if a claim for refund is filed with the board before the expiration of the waiver period.

(e) In all other instances where the due date specified in subdivision (a) conflicts with a due date specified in Chapter 5 (commencing with Section 6451), Chapter 6 (commencing with Section 6701), Chapter 7 (commencing with Section 6901), and Chapter 8 (commencing with Section 7051) of Part 1, the due date specified in subdivision (a) shall be substituted for any due date specified in those chapters, and periods running from or to, or otherwise based on, the otherwise applicable due date shall be adjusted accordingly.

(Added by Stats. 1990, Ch. 1411, Sec. 1.)






CHAPTER 3.5. Local Public Finance

7288.1

A local public finance authority shall be established for the purpose of financing drug abuse prevention, crime prevention, health care services, and public education in any county if either, or both, of the following occur:

(a) The county board of supervisors adopts a resolution declaring its intent to propose an increase in the transactions and use tax in the county pursuant to this chapter.

(b) The county superintendent of schools receives resolutions from a majority of the governing boards of the school districts in the county declaring their intent to propose an increase in the transactions and use tax in the county pursuant to this chapter.

(Added by Stats. 1991, Ch. 1024, Sec. 2. Effective January 1, 1992. See Section 7288.6 for restriction on operative date of tax.)



7288.2

The local public finance authority shall be governed by a board of directors. The board of directors shall consist of the following members:

(a) Five members of the county boards of supervisors.

(b) Five members of governing boards of school districts in the county.

(1) Governing board members shall be selected in a manner determined by the county board of education, provided that:

(A) If there are five or more school districts in the county, no school district shall have more than one member on the board of directors.

(B) If there are fewer than five school districts in the county, each school district shall have at least one member on the board of directors.

(2) For purposes of this subdivision, the county office of education shall be deemed to be a school district.

(Added by Stats. 1991, Ch. 1024, Sec. 2. Effective January 1, 1992. See Section 7288.6 for restriction on operative date of tax.)



7288.3

A local public finance authority may adopt an ordinance imposing, for the authority s general purpose, a transactions and use tax that conforms with Part 1.6 (commencing with Section 7251) at a rate of 0.25 percent, or a multiple thereof, if all of the following requirements are met:

(a) The ordinance specifies how the proceeds of the tax will be allocated among drug abuse prevention, crime prevention, health care services, and public education purposes. Funds allocated for public education purposes shall be governed by Chapter 8 (commencing with Section 42400) of Part 24 of Division 3 of Title 2 of the Education Code.

(b) The ordinance proposing the tax is approved by a two-thirds vote of the board of directors of the authority, provided that the two-thirds majority includes at least three of the members described in subdivision (a) of Section 7288.2, and at least three of the members described in subdivision (b) of Section 7288.2.

(c) The ordinance proposing the tax is approved by two-thirds of the qualified voters of the county voting on the measure.

(Amended (as added by Stats. 1991, Ch. 1024) by Stats. 2001, Ch. 251, Sec. 7. Effective January 1, 2002. See Section 7288.6 for restriction on operative date of tax.)



7288.4

(a) A local public finance authority may exercise all powers necessary to perform the collection, administration, and allocation duties with respect to the transactions and use tax in a manner consistent with Part 1.6 (commencing with Section 7251).

(b) With respect to the approval by the voters of an ordinance specified in Section 7288.3, if the ordinance so requests, the county shall call a special election for that purpose to be held on a date not less than 88 nor more than 103 days after the ordinance is adopted by the board of directors of the local public finance authority.

(c) The county shall be reimbursed by the local public finance authority for all costs of conducting elections for purposes of imposing a transactions and use tax pursuant to this chapter. In the event the ordinance imposing the tax is adopted by the voters, the costs of conducting the election may be reimbursed from the proceeds of the tax. In the event the ordinance imposing the tax is not adopted by the voters, the costs of conducting the election shall be reimbursed by the local agencies within the county in proportion to the revenues each agency would have received if the ordinance had been adopted, during the first year following adoption of the ordinance.

(d) Notwithstanding any other provision of law, the imposition and collection of any tax approved by the voters at an election held pursuant to this chapter shall commence no sooner than the first day of the first calendar quarter commencing more than 90 days after the election results are certified by the county registrar.

(Added by Stats. 1991, Ch. 1024, Sec. 2. Effective January 1, 1992. See Section 7288.6 for restriction on operative date of tax.)



7288.5

For purposes of this chapter, a school district includes a community college district.

(Added by Stats. 1991, Ch. 1024, Sec. 2. Effective January 1, 1992. See Section 7288.6 for restriction on operative date of tax.)



7288.6

No tax imposed pursuant to this chapter shall become operative before the later of the following dates:

(a) January 1, 1993.

(b) The date that Sections 6051.5 and 6201.5 cease to be operative pursuant to those sections.

(Added by Stats. 1991, Ch. 1024, Sec. 2. Effective January 1, 1992.)






CHAPTER 3.5. Local Public Finance

7288.1

A local public finance authority shall be established for the purpose of financing drug abuse prevention, crime prevention, health care services, and public education in any county if either, or both, of the following occur:

(a) The county board of supervisors adopts a resolution declaring its intent to propose an increase in the transactions and use tax in the county pursuant to this chapter.

(b) The county superintendent of schools receives resolutions from a majority of the governing boards of the school districts in the county declaring their intent to propose an increase in the transactions and use tax in the county pursuant to this chapter.

(Added by Stats. 1991, Ch. 1024, Sec. 2. Effective January 1, 1992. See Section 7288.6 for restriction on operative date of tax.)



7288.2

The local public finance authority shall be governed by a board of directors. The board of directors shall consist of the following members:

(a) Five members of the county boards of supervisors.

(b) Five members of governing boards of school districts in the county.

(1) Governing board members shall be selected in a manner determined by the county board of education, provided that:

(A) If there are five or more school districts in the county, no school district shall have more than one member on the board of directors.

(B) If there are fewer than five school districts in the county, each school district shall have at least one member on the board of directors.

(2) For purposes of this subdivision, the county office of education shall be deemed to be a school district.

(Added by Stats. 1991, Ch. 1024, Sec. 2. Effective January 1, 1992. See Section 7288.6 for restriction on operative date of tax.)



7288.3

A local public finance authority may adopt an ordinance imposing, for the authority s general purpose, a transactions and use tax that conforms with Part 1.6 (commencing with Section 7251) at a rate of 0.25 percent, or a multiple thereof, if all of the following requirements are met:

(a) The ordinance specifies how the proceeds of the tax will be allocated among drug abuse prevention, crime prevention, health care services, and public education purposes. Funds allocated for public education purposes shall be governed by Chapter 8 (commencing with Section 42400) of Part 24 of Division 3 of Title 2 of the Education Code.

(b) The ordinance proposing the tax is approved by a two-thirds vote of the board of directors of the authority, provided that the two-thirds majority includes at least three of the members described in subdivision (a) of Section 7288.2, and at least three of the members described in subdivision (b) of Section 7288.2.

(c) The ordinance proposing the tax is approved by two-thirds of the qualified voters of the county voting on the measure.

(Amended (as added by Stats. 1991, Ch. 1024) by Stats. 2001, Ch. 251, Sec. 7. Effective January 1, 2002. See Section 7288.6 for restriction on operative date of tax.)



7288.4

(a) A local public finance authority may exercise all powers necessary to perform the collection, administration, and allocation duties with respect to the transactions and use tax in a manner consistent with Part 1.6 (commencing with Section 7251).

(b) With respect to the approval by the voters of an ordinance specified in Section 7288.3, if the ordinance so requests, the county shall call a special election for that purpose to be held on a date not less than 88 nor more than 103 days after the ordinance is adopted by the board of directors of the local public finance authority.

(c) The county shall be reimbursed by the local public finance authority for all costs of conducting elections for purposes of imposing a transactions and use tax pursuant to this chapter. In the event the ordinance imposing the tax is adopted by the voters, the costs of conducting the election may be reimbursed from the proceeds of the tax. In the event the ordinance imposing the tax is not adopted by the voters, the costs of conducting the election shall be reimbursed by the local agencies within the county in proportion to the revenues each agency would have received if the ordinance had been adopted, during the first year following adoption of the ordinance.

(d) Notwithstanding any other provision of law, the imposition and collection of any tax approved by the voters at an election held pursuant to this chapter shall commence no sooner than the first day of the first calendar quarter commencing more than 90 days after the election results are certified by the county registrar.

(Added by Stats. 1991, Ch. 1024, Sec. 2. Effective January 1, 1992. See Section 7288.6 for restriction on operative date of tax.)



7288.5

For purposes of this chapter, a school district includes a community college district.

(Added by Stats. 1991, Ch. 1024, Sec. 2. Effective January 1, 1992. See Section 7288.6 for restriction on operative date of tax.)



7288.6

No tax imposed pursuant to this chapter shall become operative before the later of the following dates:

(a) January 1, 1993.

(b) The date that Sections 6051.5 and 6201.5 cease to be operative pursuant to those sections.

(Added by Stats. 1991, Ch. 1024, Sec. 2. Effective January 1, 1992.)






CHAPTER 3.6. Davis Transactions and Use Tax

7290

(a) Subject to subdivision (b), the City of Davis may levy a transactions and use tax at a rate of 0.25 percent or 0.5 percent, if an ordinance proposing that tax is approved by a two-thirds vote of all of the members of the city council and the tax is approved by either a two-thirds or a majority vote of qualified voters of the city voting in an election on the issue, as determined by the ordinance proposing the tax and establishing how the revenues derived from the tax shall be expended.

(b) Any transactions and use tax imposed pursuant to this section shall be levied in accordance with Part 1.6 (commencing with Section 7251).

(Added by Stats. 2002, Ch. 330, Sec. 1. Effective January 1, 2003.)






CHAPTER 3.7. Local Government Finance in the County of Alameda

7291

Notwithstanding any other law, the County of Alameda and the County of Contra Costa may each impose a transactions and use tax for the support of countywide transportation programs at a rate of no more than 0.5 percent that would, in combination with all taxes imposed pursuant to Part 1.6 (commencing with Section 7251), exceed the limit established in Section 7251.1, if all of the following requirements are met:

(a) The county adopts an ordinance proposing the transactions and use tax by any applicable voting approval requirement.

(b) The ordinance proposing the transactions and use tax is submitted to the electorate and is approved by the voters voting on the ordinance pursuant to Article XIII?C of the California Constitution.

(c) The transactions and use tax conforms to the Transactions and Use Tax Law, Part 1.6 (commencing with Section 7251), other than Section 7251.1.

(Amended by Stats. 2013, Ch. 194, Sec. 1. Effective January 1, 2014. Repealed conditionally on December 31, 2020, pursuant to Section 7292.)



7292

If, as of December 31, 2020, an ordinance proposing a transactions and use tax has not been approved as required by subdivision (b) of Section 7291, this chapter shall be repealed as of that same date.

(Amended by Stats. 2013, Ch. 194, Sec. 2. Effective January 1, 2014. Repealed conditionally on December 31, 2020, by its own provisions. Note: Repeal affects Chapter 3.7, commencing with Section 7291.)









PART 2. MOTOR VEHICLE FUEL TAX LAW

CHAPTER 1. General Provisions and Definitions

7301

This part is known and may be cited as the Motor Vehicle Fuel Tax Law.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7302

Except where the context otherwise requires, the definitions given in this chapter govern the construction of this part.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7303

Aircraft means any powered contrivance designed for navigation in the air except a rocket or missile.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7304

Alcohol includes ethanol and methanol.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7305

Approved terminal or refinery means a terminal or refinery that is operated by a licensed supplier.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7306

Aviation gasoline means all special grades of gasoline that are suitable for use in aviation reciprocating engines.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7307

Blended motor vehicle fuel means any mixture of motor vehicle fuel with respect to which tax has been imposed and any other liquid on which tax has not been imposed. Blended motor vehicle fuel also means any conversion of a liquid into motor vehicle fuel. Conversion of a liquid into motor vehicle fuel occurs when any liquid that is not included in the definition of motor vehicle fuel and that is outside the bulk transfer/terminal system is sold as motor vehicle fuel, delivered as motor vehicle fuel, or represented to be motor vehicle fuel.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7308

Blender includes any person that produces or converts blended motor vehicle fuel outside the bulk transfer/terminal system.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7309

Bulk transfer means any transfer of motor vehicle fuel by pipeline or vessel.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7310

Bulk transfer/terminal system means the motor vehicle fuel distribution system consisting of refineries, pipelines, vessels, and terminals. Motor vehicle fuel in a refinery, pipeline, vessel, or terminal is in the bulk transfer/terminal system. Motor vehicle fuel in the fuel tank of any engine, or in any railcar, trailer, truck, or other equipment suitable for ground transportation is not in the bulk transfer/terminal system.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7311

Enterer includes any person who is the importer of record (under federal customs law) with respect to motor vehicle fuel. If the importer of record is acting as an agent, the person for whom the agent is acting is the enterer. If there is no importer of record of motor vehicle fuel entered into this state, the owner of the motor vehicle fuel at the time it is brought into this state is the enterer.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7312

Entry means the importing of motor vehicle fuel into this state. However, motor vehicle fuel brought into this state in the fuel tank of a motor vehicle or aircraft shall not be deemed to be an entry if not removed from the fuel tank except as used for the operation of that motor vehicle or aircraft, except to the extent that the motor vehicle fuel was acquired tax free for export or a refund of tax was claimed as a result of exportation from the state from which that motor vehicle fuel was transported into this state.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7313

Finished gasoline means all products (including gasohol) that are commonly known or sold as gasoline.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7314

Fuel tank means any receptacle on a motor vehicle from which fuel is supplied for the operation of a motor vehicle.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7315

Gallon means the United States gallon of 231 cubic inches or the volumetric gallon adjusted to 60 degrees Fahrenheit when the invoice and settlement is made on the temperature corrected gallonage.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7316

Gasoline means finished gasoline and gasoline blendstocks.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7317

Gasoline blendstocks means any petroleum product component of gasoline.

(Added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7318

Gasohol means all blends of gasoline, and alcohol containing more than 15 percent gasoline.

(Added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7319

Highway includes a way or place, of whatever nature, publicly maintained and open to the use of the public for purposes of vehicular travel.

(Added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7320

Highway vehicle operator/fueler includes:

(a) Any person that owns, operates, or otherwise controls a motor vehicle fuel-powered highway vehicle and delivers, or causes to be delivered, motor vehicle fuel or any liquid into the fuel tank of a motor vehicle fuel-powered highway vehicle; or

(b) Any person who sells motor vehicle fuel on which a claim for refund has been allowed, or who sells and delivers or causes to be delivered into the fuel tank of a motor vehicle fuel-powered highway vehicle any liquid on which tax has not been imposed.

(Amended by Stats. 2001, Ch. 429, Sec. 12. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



7321

In this state or in the state means within the exterior limits of the State of California and includes all territory within these limits owned by or ceded to the United States of America.

(Added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7322

Industrial user means any person that receives gasoline blendstocks by bulk transfer for its own use in the manufacture of any product other than finished gasoline.

(Added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7323

Licensed industrial user means any industrial user that is licensed pursuant to Section 7460.

(Added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7324

Licensed supplier includes any enterer, position holder, refiner, terminal operator, or throughputter that is licensed as a supplier pursuant to Section 7451.

(Added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7325

Motor vehicle includes every self-propelled vehicle operated or suitable for operation on the highway, except a vehicle used exclusively upon stationary rails or tracks.

(Added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7326

Motor vehicle fuel means gasoline and aviation gasoline. It does not include jet fuel, diesel fuel, kerosene, liquefied petroleum gas, natural gas in liquid or gaseous form, alcohol, or racing fuel.

(Amended by Stats. 2003, Ch. 605, Sec. 5. Effective January 1, 2004.)



7327

Motor vehicle fuel-powered highway vehicle means a motor vehicle that is operated by a motor vehicle fuel-powered engine on a highway.

(Added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7328

Motor vehicle fuel-powered train means any motor vehicle fuel-powered equipment or machinery that rides on rails, including equipment or machinery that transports passengers, freight, or a combination of both passengers and freight, and equipment or machinery that only carries freight or passengers of the operator thereof. Thus, the term includes a locomotive, work train, switching engine, and track maintenance machine.

(Added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7329

Person includes any individual, firm, partnership, joint venture, limited liability company, association, social club, fraternal organization, corporation, estate, trust, business trust, receiver, trustee, syndicate, the United States, this state, any county, city and county, municipality, district, or other political subdivision of the state, or any other group or combination acting as a unit.

(Added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7330

Pipeline means a fuel distribution system that moves motor vehicle fuel, in bulk, through a pipe, from a refinery to a terminal, from a terminal to another terminal, from a vessel to a terminal, or from a refinery or terminal to a vessel.

(Amended by Stats. 2001, Ch. 429, Sec. 14. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



7331

Pipeline operator includes any person that owns, operates, or otherwise controls a pipeline.

(Added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7332

Position holder includes any person that holds the inventory position in the motor vehicle fuel, as reflected on the records of the terminal operator. A person holds the inventory position in motor vehicle fuel when that person has a contractual agreement with the terminal operator for the use of storage facilities and terminaling services at a terminal with respect to the motor vehicle fuel. Position holder includes a terminal operator that owns motor vehicle fuel in its terminal.

(Added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7333

Rack means a mechanism for delivering motor vehicle fuel from a refinery or terminal into a truck, trailer, railroad car, or other means of nonbulk transfer.

(Added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7334

Refiner includes any person that owns, operates, or otherwise controls a refinery.

(Added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7335

Refinery means a facility used to produce motor vehicle fuel from crude oil, unfinished oils, natural gas liquids, or other hydrocarbons, and from which motor vehicle fuel may be removed by pipeline, by vessel, or at a rack.

(Added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7336

Removal means any physical transfer of motor vehicle fuel, and any use of motor vehicle fuel other than as a material in the production of motor vehicle fuel. However, motor vehicle fuel is not removed when it evaporates or is otherwise lost or destroyed.

(Added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7337

Sale means:

(a) The transfer of title to motor vehicle fuel (other than motor vehicle fuel in a terminal) to a buyer for consideration, which may consist of money, services, or other property.

(b) The transfer of the inventory position in the motor vehicle fuel in a terminal if the buyer becomes the position holder with respect to the motor vehicle fuel.

(Amended by Stats. 2001, Ch. 429, Sec. 15. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



7338

Supplier includes any person who is any of the following:

(a) Blender, as defined in Section 7308.

(b) Enterer, as defined in Section 7311.

(c) Position holder, as defined in Section 7332.

(d) Refiner, as defined in Section 7334.

(e) Terminal operator, as defined in Section 7340.

(f) Throughputter, as defined in Section 7341.

(Added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7339

Terminal means a motor vehicle fuel storage and distribution facility that is supplied by pipeline or vessel, and from which motor vehicle fuel may be removed at a rack. Terminal includes a fuel production facility where motor vehicle fuel is produced and stored and from which motor vehicle fuel may be removed at a rack.

(Amended by Stats. 2009, Ch. 545, Sec. 3. Effective January 1, 2010.)



7339.1

Fuel production facility means a facility, other than a refinery, in which motor vehicle fuel is produced.

(Added by Stats. 2009, Ch. 545, Sec. 4. Effective January 1, 2010.)



7340

Terminal operator includes any person that owns, operates, or otherwise controls a terminal.

(Added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7341

Throughputter means any person that owns motor vehicle fuel within the bulk transfer/terminal system (other than in a terminal) or is a position holder.

(Added by Stats. 2000, Ch. 1053, Sec. 2. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7342

Train operator includes any person that owns, operates, or controls a train and is licensed as a railroad by a state or federal agency.

(Amended by Stats. 2008, Ch. 306, Sec. 4. Effective January 1, 2009.)



7343

Vessel means a waterborne vessel used for transporting motor vehicle fuel.

(Amended by Stats. 2001, Ch. 429, Sec. 16. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



7344

Vessel operator means any person that operates or otherwise controls a vessel.

(Amended by Stats. 2001, Ch. 429, Sec. 17. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



7345

Tax-paid fuel or tax paid means the gallons of motor vehicle fuel acquired on either a temperature corrected or volumetric basis on which the tax in Section 7360 has been imposed at the time of or prior to the acquisition by the supplier or person.

(Added by Stats. 2001, Ch. 429, Sec. 18. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)






CHAPTER 2. Imposition of Tax

7360

(a) (1) A tax of eighteen cents ($0.18) is hereby imposed upon each gallon of fuel subject to the tax in Sections 7362, 7363, and 7364.

(2) If the federal fuel tax is reduced below the rate of nine cents ($0.09) per gallon and federal financial allocations to this state for highway and exclusive public mass transit guideway purposes are reduced or eliminated correspondingly, the tax rate imposed by paragraph (1), on and after the date of the reduction, shall be recalculated by an amount so that the combined state rate under paragraph (1) and the federal tax rate per gallon equal twenty-seven cents ($0.27).

(3) If any person or entity is exempt or partially exempt from the federal fuel tax at the time of a reduction, the person or entity shall continue to be so exempt under this section.

(b) (1) On and after July 1, 2010, in addition to the tax imposed by subdivision (a), a tax is hereby imposed upon each gallon of motor vehicle fuel, other than aviation gasoline, subject to the tax in Sections 7362, 7363, and 7364 in an amount equal to seventeen and three-tenths cents ($0.173) per gallon.

(2) For the 2011 12 fiscal year and each fiscal year thereafter, the board shall, on or before March 1 of the fiscal year immediately preceding the applicable fiscal year, adjust the rate in paragraph (1) in that manner as to generate an amount of revenue that will equal the amount of revenue loss attributable to the exemption provided by Section 6357.7, based on estimates made by the board, and that rate shall be effective during the state s next fiscal year.

(3) In order to maintain revenue neutrality for each year, beginning with the rate adjustment on or before March 1, 2012, the adjustment under paragraph (2) shall also take into account the extent to which the actual amount of revenues derived pursuant to this subdivision and, as applicable, Section 7361.1, the revenue loss attributable to the exemption provided by Section 6357.7 resulted in a net revenue gain or loss for the fiscal year ending prior to the rate adjustment date on or before March 1.

(4) The intent of paragraphs (2) and (3) is to ensure that the act adding this subdivision and Section 6357.7 does not produce a net revenue gain in state taxes.

(Repealed and added by Stats. 2011, Ch. 6, Sec. 24. Effective March 24, 2011.)



7361

(a) For the privilege of storing, for the purpose of removal, sale, or use, every distributor owning motor vehicle fuel on January 1, 2002, shall pay a tax of eighteen cents ($0.18) for each gallon of motor vehicle fuel according to the volumetric measure thereof, on which a tax has not been imposed under Part 2 (commencing with Section 7301) as in effect on December 31, 2001, and tax would have been imposed on any prior removal, entry, or sale of motor vehicle fuel had Sections 7360 to 7363, inclusive, applied to motor vehicle fuel for the period before January 1, 2002.

(b) For purposes of subdivision (a):

(1) Storing includes the possession in a storage facility, except an approved terminal or refinery, of motor vehicle fuel as well as the motor vehicle fuel purchased from and invoiced by the seller prior to January 1, 2002, and in transit on that date.

(2) Owning means having title to the motor vehicle fuel.

(3) Distributor means any person who was required to be licensed as a distributor under Part 2 (commencing with Section 7301) as in effect on December 31, 2001.

(Added by Stats. 2000, Ch. 1053, Sec. 4. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7361.1

(a) For the privilege of storing, for the purpose of sale, each supplier, wholesaler, and retailer owning 1,000 or more gallons of tax-paid motor vehicle fuel, other than aviation gasoline, on July 1, 2010, shall pay a storage tax of seventeen and three-tenths cents ($0.173) per gallon of tax-paid motor vehicle fuel, other than aviation gasoline, in storage according to the volumetric measure thereof.

(b) For purposes of this section:

(1) Owning means having title to the motor vehicle fuel, other than aviation gasoline.

(2) Retailer means any person who sells motor vehicle fuel, other than aviation gasoline, in this state to a person who subsequently uses the motor vehicle fuel, other than aviation gasoline.

(3) Storing includes the ownership or possession of tax-paid motor vehicle fuel, other than aviation gasoline, outside of the bulk transfer or terminal system, including the holding of tax-paid motor vehicle fuel, other than aviation gasoline, for sale at wholesale or retail locations stored in a container of any kind, including railroad tank cars and trucks or trailer cargo tanks. Storing also includes tax-paid motor vehicle fuel, other than aviation gasoline, purchased from and invoiced by the seller, and tax-paid motor vehicle fuel, other than aviation gasoline removed from a terminal or entered into by a supplier, prior to the date specified in subdivision (a) and in transit on that date.

(4) Wholesaler means any person who sells motor vehicle fuel, other than aviation gasoline, in this state for resale to a retailer or to a person who is not a retailer and subsequently uses the motor vehicle fuel, other than aviation gasoline.

(Repealed and added by Stats. 2011, Ch. 6, Sec. 26. Effective March 24, 2011.)



7362

The tax specified in Section 7360 is imposed on the removal of motor vehicle fuel in this state from a terminal if the motor vehicle fuel is removed at the rack.

(Added by Stats. 2000, Ch. 1053, Sec. 4. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7363

The tax specified in Section 7360 is also imposed on all of the following:

(a) The removal of motor vehicle fuel in this state from any refinery if either of the following applies:

(1) The removal is by bulk transfer and the refiner or the owner of the motor vehicle fuel immediately before the removal is not a licensed supplier.

(2) The removal is at the refinery rack.

(b) The entry of motor vehicle fuel into this state for sale, consumption, use, or warehousing if either of the following applies:

(1) The entry is by bulk transfer and the enterer is not a licensed supplier.

(2) The entry is not by bulk transfer.

(c) The removal or sale of motor vehicle fuel in this state to an unlicensed person unless there was a prior taxable removal, entry, or sale of the motor vehicle fuel.

(d) The removal or sale of blended motor vehicle fuel in this state by the blender thereof. The number of gallons of blended motor vehicle fuel subject to tax is the difference between the total number of gallons of blended motor vehicle fuel removed or sold and the number of gallons of previously taxed motor vehicle fuel used to produce the blended motor vehicle fuel.

(Added by Stats. 2000, Ch. 1053, Sec. 4. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7364

The tax specified in Section 7360 is imposed as a backup tax as follows:

(a) On the delivery into the fuel tank of a motor vehicle fuel-powered highway vehicle of:

(1) Any motor vehicle fuel on which a claim for refund has been allowed; or

(2) Any liquid on which tax has not been imposed by this part, Part 3 (commencing with Section 8601), or Part 31 (commencing with Section 60001).

(b) On the sale of any motor vehicle fuel on which a claim for refund has been allowed.

(c) On the sale and delivery into the fuel tank of a motor vehicle fuel-powered highway vehicle of any liquid on which tax has not been imposed by this part, Part 3 (commencing with Section 8601), or Part 31 (commencing with Section 60001).

(Amended by Stats. 2001, Ch. 429, Sec. 19. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



7365

Any person that produces blended motor vehicle fuel outside the bulk transfer/terminal system (the blender) shall pay tax as provided in subdivision (d) of Section 7363.

(Added by Stats. 2000, Ch. 1053, Sec. 4. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7366

Every enterer shall pay tax on motor vehicle fuel imported into this state as provided in subdivision (b) of Section 7363.

(Added by Stats. 2000, Ch. 1053, Sec. 4. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7367

Every highway vehicle operator/fueler is liable for the backup tax imposed under Section 7364.

(Added by Stats. 2000, Ch. 1053, Sec. 4. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7368

Every position holder shall pay the tax on the removal of motor vehicle fuel from a terminal as provided in Section 7362.

(Added by Stats. 2000, Ch. 1053, Sec. 4. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7369

Every refiner shall pay tax on the removal of motor vehicle fuel from a refinery as provided in subdivision (a) of Section 7363.

(Added by Stats. 2000, Ch. 1053, Sec. 4. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7370

The terminal operator is jointly and severally liable for the tax imposed under Section 7362 if both of the following apply:

(a) The position holder with respect to the motor vehicle fuel is a person other than the terminal operator and is not a licensed supplier.

(b) The terminal operator has not met the conditions of Section 7371.

(Added by Stats. 2000, Ch. 1053, Sec. 4. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7371

A terminal operator is not liable for tax under Section 7370, if at the time of the removal, all of the following apply:

(a) The terminal operator is a licensed supplier.

(b) The terminal operator has an unexpired notification certificate from the position holder as required by the Internal Revenue Service.

(c) The terminal operator has no reason to believe that any information in the certificate is false.

(Added by Stats. 2000, Ch. 1053, Sec. 4. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7372

(a) The board may accept from the person who receives motor vehicle fuel removed at a refinery or terminal rack an amount equal to the tax due and required to be paid by the refiner or positionholder upon the removal of the motor vehicle fuel from a refinery or terminal rack, as if the amount were payment of the tax by the refiner or positionholder under Section 7362 or 7363, as the case may be, if the Internal Revenue Service authorizes payment of federal fuel taxes by the receiving party under a two-party exchange agreement or similar arrangement.

(b) The refiner or positionholder shall remain primarily liable for payment of the tax imposed by Section 7362 or 7363 for motor vehicle fuel removed at the refinery or terminal rack, as the case may be, plus any penalty or interest, until the amount is finally paid and credited to the account of the responsible refiner or positionholder; provided, however, that the board, at its discretion, may relieve the refiner or positionholder from primary liability for payment of tax imposed by Section 7362 or 7363 and hold another person primarily liable for the tax if (1) the Internal Revenue Service authorizes payment of fuel taxes by the receiving party under a two-party exchange agreement, and (2) under the Internal Revenue Service approach to two-party exchange agreements, another person is primarily liable for payment of the tax, and (3) the board elects to follow the Internal Revenue Service approach.

(c) The board may adopt those regulations as it deems appropriate to carry out this section.

(Added by Stats. 2001, Ch. 429, Sec. 20. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



7373

(a) For the purpose of the proper administration of this part and to prevent evasion of the tax, unless the contrary is established, it shall be presumed that all motor vehicle fuel received at a terminal in this state, imported into this state, or refined and placed into storage for removal at a refinery in this state or blended motor vehicle fuel blended or converted in this state and no longer in the possession of the supplier has been removed or sold by the supplier.

(b) The presumption shall not apply if the supplier proves to the satisfaction of the board that both:

(1) The supplier has exercised ordinary care in entrusting control or possession of the motor vehicle fuel to another person.

(2) The person to whom the supplier has entrusted the control or possession of the motor vehicle fuel as bailee, consignee, employee, or agent, caused a removal or sale by the act of converting to that person s own use the motor vehicle fuel so entrusted to that person by the supplier.

(c) If the supplier proves to the satisfaction of the board, the existence of both of the circumstances in paragraphs (1) and (2) of subdivision (b), then the person who converted the motor vehicle fuel to his or her own use, as well as any other person receiving that motor vehicle fuel with the knowledge that it was so converted, shall be liable for payment of the tax imposed upon that removal or sale, and all of those persons shall be considered as suppliers for the purpose of Chapter 5 (commencing with Section 7651) or Chapter 6 (commencing with Section 7851) of this part.

(Added by Stats. 2001, Ch. 429, Sec. 21. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)






CHAPTER 2.5. Aircraft Jet Fuel Tax

ARTICLE 1. Definitions

7385

Except where the context otherwise requires, the definitions given in this chapter govern the construction of this chapter.

(Added by Stats. 2000, Ch. 1053, Sec. 6. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7386

Aircraft means any powered contrivance designed for navigation in the air except a rocket or missile.

(Added by Stats. 2000, Ch. 1053, Sec. 6. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7387

Aircraft jet fuel means any inflammable liquid which is used or sold for use in propelling aircraft operated by the jet or turbine type of engine.

(Added by Stats. 2000, Ch. 1053, Sec. 6. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7388

Aircraft jet fuel dealer means any person who sells to an aircraft jet fuel user, aircraft jet fuel delivered in this state into the fuel tanks of aircraft or into a storage facility from which the fuel is withdrawn for use in aircraft.

(Added by Stats. 2000, Ch. 1053, Sec. 6. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7389

Aircraft jet fuel user means any person who uses aircraft jet fuel for the propulsion of an aircraft in this state except the following:

(a) A common carrier by air engaged in the business of transporting persons or property for hire or compensation under a certificate of public convenience and necessity issued pursuant to the authority of the laws of this state, of the United States, or of any foreign government.

(b) A person engaged in the business of constructing or reconstructing by manufacture or assembly of completed aircraft, or modifying, overhauling, repairing, maintaining, or servicing of aircraft.

(c) The armed forces of the United States.

(Added by Stats. 2000, Ch. 1053, Sec. 6. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7390

Fuel tank means any receptacle on an aircraft from which fuel is supplied for the propulsion of the aircraft.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 6. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7391

Use means the placing of aircraft jet fuel into the fuel tank of an aircraft in this state.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 6. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)






ARTICLE 2. Imposition of Tax

7392

For the privilege of using or selling aircraft jet fuel a tax is imposed upon every aircraft jet fuel dealer at the rate of two cents ($0.02) for each gallon of that fuel sold to an aircraft jet fuel user or used by the dealer as an aircraft jet fuel user.

(Added by Stats. 2000, Ch. 1053, Sec. 6. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7393

The aircraft jet fuel dealer shall make a return of the tax due under Section 7392 as required of suppliers under Section 7651. All of the provisions of this part relating to the collection of the tax shall be applicable to the collection of the tax imposed by Section 7392.

(Added by Stats. 2000, Ch. 1053, Sec. 6. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7394

If a person certifies in writing to an aircraft jet fuel dealer that the sale or use of aircraft jet fuel purchased by him or her is not subject to the tax imposed by Section 7392 and the person uses the fuel as an aircraft jet fuel user, the person shall be liable for payment of the tax imposed by Section 7392 as if he or she were an aircraft jet fuel dealer making taxable sales of aircraft jet fuel at the time of that use and the number of gallons of fuel so used shall be deemed the number of gallons sold by him or her.

(Added by Stats. 2000, Ch. 1053, Sec. 6. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)






ARTICLE 3. Permit

7395

Every person desiring to become an aircraft jet fuel dealer shall first secure from the board an aircraft jet fuel dealer permit. Applications for permits shall be made to the board on forms prescribed by the board. Before issuing the permit the board may require the applicant to furnish the bond required under Chapter 4 (commencing with Section 7451).

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 6. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7396

Upon receipt of the application and after the deposit of such bond as the board may require, the board shall issue to the applicant an aircraft jet fuel dealer permit authorizing the applicant to become a dealer in aircraft jet fuel. The permit is valid until canceled, suspended, or revoked.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 6. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)






ARTICLE 4. Administrative Provisions

7397

All of the administrative provisions of this part not inconsistent with this chapter shall be applicable to the administration of the tax imposed by Section 7392.

(Added by Stats. 2000, Ch. 1053, Sec. 6. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)






ARTICLE 5. Disposition of Proceeds

7398

All money received in payment of the tax imposed by this chapter shall be deposited in the State Treasury to the credit of the Motor Vehicle Fuel Account in the Transportation Tax Fund, and after the payment of any refunds authorized by this part, the balance remaining shall be transferred to the Aeronautics Account in the State Transportation Fund for allocation pursuant to Section 8352.3.

(Added by Stats. 2000, Ch. 1053, Sec. 6. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)









CHAPTER 3. Exemptions

7401

(a) The provisions of this part requiring the payment of motor vehicle fuel taxes do not apply to any of the following:

(1) Any entry or removal from a terminal or refinery of motor vehicle fuel transferred in bulk to a refinery or terminal if the persons involved (including the terminal operator) are licensed suppliers.

(2) The removal of motor vehicle fuel, if all of the following apply:

(A) The motor vehicle fuel is removed by railroad car from an approved refinery and is received at an approved terminal.

(B) The refinery and the terminal are operated by the same licensed supplier.

(C) The refinery is not served by pipeline (other than a pipeline for the receipt of crude oil) or vessel.

(3) Motor vehicle fuel which, pursuant to the contract of sale, is required to be shipped and is shipped to a point outside of this state by a supplier by means of any of the following:

(A) Facilities operated by the supplier.

(B) Delivery by the supplier to a carrier, customs broker, or forwarding agency, whether hired by the purchaser or not, for shipment to the out-of-state point.

(C) Delivery by the supplier to any vessel clearing from a port of this state for a port outside of this state and actually exported from this state in the vessel.

(4) Motor vehicle fuel sold by credit card certified by the United States Department of State to any consulate officer or consulate employee of a foreign government who is not engaged in any private occupation for gain within this state, who uses the motor vehicle fuel in a motor vehicle that is registered with the United States Department of State, and whose government has done either of the following:

(A) Entered into a treaty with the United States providing for the exemption of its representatives from national, state, and municipal taxes.

(B) Granted a similar exemption to representatives of the United States.

(5) Motor vehicle fuel sold to the United States armed forces for use in ships or aircraft, or for use outside this state.

(6) Gasoline blendstocks removed from a pipeline or vessel, when the gasoline blendstocks are received by a licensed industrial user.

(7) Any entry or removal from a terminal or refinery of gasoline blendstocks that are received at an approved terminal or refinery if the person otherwise liable for the tax is a licensed supplier.

(8) Any entry or removal from a terminal or refinery of gasoline blendstocks not in connection with a sale if the person otherwise liable for the tax is a licensed supplier and the person does not use the gasoline blendstocks to produce finished gasoline.

(9) Any entry or removal from a terminal or refinery of gasoline blendstocks in connection with a sale if the person otherwise liable for the tax is a licensed supplier and at the time of sale, such person has an unexpired exemption certificate described in Section 7402 from the buyer and has no reason to believe any information in the certificate is false.

(10) If paragraph (8) or (9) applied to the removal or entry of gasoline blendstocks, any resale made of gasoline blendstocks, when the person has an unexpired exemption certificate described in Section 7402 from the buyer and has no reason to believe any information in the certificate is false.

(11) Motor vehicle fuel sold by a supplier to a train operator for use in a motor vehicle fuel-powered train or for other off-highway use and the supplier has on hand an exemption certificate described in Section 7403 from the train operator.

(b) For purposes of this section:

(1) Carrier means a person or firm engaged in the business of transporting for compensation property owned by other persons, and includes both common and contract carriers.

(2) Forwarding agent means a person or firm engaged in the business of preparing property for shipment or arranging for its shipment.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 8. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7402

(a) The certificate to be provided by a buyer of gasoline blendstocks consists of a statement that is signed under penalty of perjury by a person with authority to bind the buyer. A new certificate must be given if any information in the current certificate changes. The certificate may be included as part of any business records normally used to document a sale. The certificate expires on the earliest of the following dates:

(1) The date one year after the effective date of the certificate.

(2) The date a new certificate is provided by the buyer to the seller.

(b) An exemption certificate for gasoline blendstocks that states that the blendstocks will not be used to produce finished gasoline shall contain that information and be in the form as the board may prescribe.

(Added by Stats. 2000, Ch. 1053, Sec. 8. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7403

(a) The certificate to be provided by a train operator consists of a statement that is signed under penalties of perjury by a person with authority to bind the buyer. A new certificate must be given if any information in the current certificate changes. The certificate may be included as part of any business records normally used to document a sale.

(b) An exemption certificate for motor vehicle fuel used in a motor vehicle fuel-powered train or for other off-highway use shall contain that information and be in the form as the board may prescribe.

(Added by Stats. 2000, Ch. 1053, Sec. 8. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7403.1

Prior to issuing an exemption certificate as provided in Section 7403, the train operator shall obtain a license from the board. Every application for a license shall be made upon a form prescribed by the board and shall set forth the name under which the applicant transacts or intends to transact business, the location of his or her place or places of business, and such other information as the board may require. The application shall be signed by the owner if a natural person; in the case of an association or partnership, by a member or partner; in the case of a corporation, by an executive officer or some person specifically authorized by the corporation to sign the application.

(Added by Stats. 2000, Ch. 1053, Sec. 8. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7403.2

(a) For the privilege of purchasing motor vehicle fuel exempt from taxes under paragraph (11) of subdivision (a) of Section 7401, each train operator must make a report to the board showing:

(1) The name and license number of the supplier from whom it purchased motor vehicle fuel and the number of gallons of motor vehicle fuel purchased that is exempt from the tax.

(2) Any other information required by the board.

(b) Each train operator shall prepare and file with the board a report in the form as prescribed by the board, which may include, but not be limited to, electronic media showing the information in subdivision (a) during each quarterly reporting period. The report shall be filed with the board on or before the last day of the month following the close of the quarterly period to which it relates. To facilitate the administration of this part, the board may require the filing of these reports for other than quarterly periods. Reports shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(c) All of the administrative provisions of this part relating to a supplier shall be applicable to a train operator.

(d) The board may revoke the train operator s license provided for in Section 7403.1 due to the filing of inaccurate or improper reports.

(Amended by Stats. 2002, Ch. 459, Sec. 1. Effective January 1, 2003.)



7404

If a purchaser gives an exemption certificate for motor vehicle fuel pursuant to this chapter to the effect that the motor vehicle fuel purchased will be used in an exempt manner, and sells the motor vehicle fuel or uses the motor vehicle fuel in some other manner or for some other purpose, the purchaser will be liable for payment of the tax under Chapter 2 (commencing with Section 7360) of this part. The tax, applicable penalties, and interest shall become due and payable and shall be ascertained and determined in the same manner as the backup tax under Section 7727.

(Amended by Stats. 2001, Ch. 429, Sec. 22. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



7405

(a) Any person, including any officer or employee of a corporation, who gives an exemption certificate pursuant to this chapter for motor vehicle fuel that he or she knows at the time of purchase is not to be used by him or her or the corporation in an exempt manner, for the purpose of evading payment of the amount of the tax applicable to the transaction, is guilty of a misdemeanor punishable as provided in Section 8405.

(b) Any person, including any officer or employee of a corporation, who gives an exemption certificate for motor vehicle fuel pursuant to this chapter that he or she knows at the time of purchase is not to be used by him or her or the corporation in an exempt manner, is liable to the state for the amount of tax that would be due if he or she had not given that certificate. In addition to the tax, the person shall be liable to the state for a penalty of 25 percent of the tax or one thousand dollars ($1,000), whichever is greater, for each certificate issued for personal gain or to evade the payment of taxes.

(Amended by Stats. 2001, Ch. 429, Sec. 23. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)






CHAPTER 4. Licenses and Bonds

ARTICLE 1. License for Supplier

7451

Every person before becoming a supplier shall apply to the board for a license authorizing the person to engage in business as a supplier on forms prescribed by the board. A supplier s license shall be issued only to a person who is a supplier of motor vehicle fuel as defined in Section 7338. It is unlawful for any person to be a supplier without first securing a license.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 10. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7452

Applications shall be made on forms to be prescribed, prepared, and furnished by the board.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 10. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7453

Before granting a license authorizing a person to engage in business as a supplier, the board may require the person to file with the board security pursuant to Section 7486. The license issued to any supplier is not transferable and is valid until canceled or revoked.

(Amended by Stats. 2001, Ch. 429, Sec. 24. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)






ARTICLE 2. License for Industrial User

7460

Every person before becoming an industrial user shall apply to the board for a license authorizing the person to operate as an industrial user on forms prescribed by the board. An industrial user license shall be issued only to a person who is an industrial user of motor vehicle fuel as defined in Section 7322. It is unlawful for a person to act as an industrial user without first securing a license.

(Added by Stats. 2000, Ch. 1053, Sec. 10. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)






ARTICLE 3. License for Pipeline Operator, Train Operator, and Vessel Operator

7470

Every person before becoming a pipeline operator or a vessel operator shall apply to the board for a license on forms prescribed by the board. In addition, every train operator that transports motor vehicle fuel, alcohol, or aircraft jet fuel into, out of, or within this state shall obtain a license from the board on forms prescribed by the board. A pipeline operator license, a train operator license, or a vessel operator license shall be issued only to a person who is a pipeline operator, a train operator, or a vessel operator as defined in Sections 7331, 7342, and 7344. It is unlawful for a person to act as a pipeline operator or a vessel operator without first securing a license. It is unlawful for a train operator to transport motor vehicle fuel, alcohol, or aircraft jet fuel into, out of, or within this state on or after January 1, 2009, without first securing a license under this section or Section 7403.1.

(Amended by Stats. 2008, Ch. 306, Sec. 6. Effective January 1, 2009.)






ARTICLE 4. Bonds

7486

The board, whenever it deems it necessary to ensure compliance with this part or any rule or regulation adopted under this part, may require any person to deposit with it any security as it may determine appropriate. The amount of the security shall be fixed by the board but shall not be more than three times the estimated average monthly tax liability of the person. The total amount of security shall not be in excess of one million dollars ($1,000,000) where the person has established to the satisfaction of the board that this security, together with property to which the lien imposed by Section 7872 attaches, is sufficient security to ensure payment of taxes equivalent to three times the estimated average monthly tax liability of the person. The amount of the security may be increased or decreased by the board at any time. Any security in the form of cash or insured deposits in banks and savings and loan institutions shall be held by the board in trust to be used solely in the manner provided for in this section and Section 7487. Any security in the form of a bond or bonds shall be duly executed by an admitted surety insurer, payable to the state, conditioned upon faithful performance of all the requirements of this part, and expressly providing for the payment of all taxes, penalties, and other obligations of the person arising out of this part. Security held by the board shall be released after a three-year period in which the person has filed all returns and paid all tax to the state or any amount of tax required to be collected and paid to the state within the time required.

(Repealed and added by Stats. 2001, Ch. 429, Sec. 26. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



7487

If, at the time a person ceases to operate under this part, the board holds a security pursuant to Section 7486 in the form of cash, or insured deposits in banks or savings and loan institutions, the security when applied to the account of the taxpayer shall be deemed to be a payment on account of any liability of the taxpayer to the Controller on the date the person ceases to operate under this part.

(Repealed and added by Stats. 2001, Ch. 429, Sec. 28. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)






ARTICLE 5. Denial of License

7491

The board may refuse to issue a license under this part:

(a) If the application therefor is filed by an applicant who formerly held any license under this part which, prior to the time of filing the application, has been revoked for cause by the board; or

(b) If the board determines that the application therefor is not filed in good faith or made by the real person in interest.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 10. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7492

Before the refusal, the board shall grant the applicant a hearing and shall give him or her at least 10 days written notice of the time and place thereof.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 10. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7493

The notice shall be addressed to the applicant at his or her address as it appears in the records of the board, and shall be given in the manner prescribed in Section 7671 for giving notice of a deficiency determination.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 10. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)






ARTICLE 6. Revocation of License

7505

The board may revoke the license of any person who refuses or neglects to comply with any provisions of this part or any rule or regulation of the board prescribed and adopted under this part.

(Added by Stats. 2000, Ch. 1053, Sec. 10. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7506

The board may revoke any supplier s license held by a person who does not engage in, or who discontinues, the removal, entry, or sale of motor vehicle fuel, producing of blended motor vehicle fuel, owning or holding inventory position of motor vehicle fuel, or owning or operating a refinery or terminal as any of the following:

(a) A blender, as defined in Section 7308.

(b) An enterer, as defined in Section 7311.

(c) A position holder, as defined in Section 7332.

(d) A refiner, as defined in Section 7334.

(e) A terminal operator, as defined in Section 7340.

(f) A throughputter, as defined in Section 7341.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 10. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7507

Before revoking any license the board shall notify the licensee to show cause within 10 days after the notice is given, why his or her license should not be revoked. The notice shall be given in the manner prescribed in Section 7671 for giving notice of a deficiency determination.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 10. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7508

The board may cancel any license issued under this part immediately upon surrender thereof but before revoking a license the board shall allow the person an opportunity to show cause as provided in Section 7507.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 10. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7509

Upon revocation or cancellation of the license of the person or upon his or her cessation of business, all motor vehicle fuel remaining in his or her possession or ownership shall be deemed removed, entered, sold, delivered, or used and subject to jeopardy determination as provided in Section 7698 if, in the judgment of the board, it is necessary to ensure payment of the tax with respect to the removal, entry, sale, delivery, or use of the motor vehicle fuel.

(Added by Stats. 2000, Ch. 1053, Sec. 10. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7510

Subsequent to the revocation of the license of a person, the board shall reinstate the permit when the person pays the amount of tax determined, together with interest and penalties, fully complies with this part, and pays a fee of fifty dollars ($50) to the board for reinstatement. The fee shall not be subject to refund except as provided in Section 8126.

(Added by Stats. 2000, Ch. 1053, Sec. 10. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7511

It is unlawful for any person to operate in this state after a license has been revoked.

(Added by Stats. 2000, Ch. 1053, Sec. 10. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)






ARTICLE 7. Licensing of Locations

7520

Every person required to be licensed by the board shall provide the board with the names and addresses of all agents operating in this state, the location of all offices or other places of business in this state, and any other information as the board may require.

(Added by Stats. 2000, Ch. 1053, Sec. 10. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)









CHAPTER 5. Determinations and Payments

ARTICLE 1. Returns, Reports, and Payments

7651

Each supplier shall prepare and file with the board a return in the form as prescribed by the board, which may include, but not be limited to, electronic media showing the total number of gallons of motor vehicle fuel removed, sold, or entered within this state during each calendar month, or that monthly period ended during that calendar month as the board may authorize, the amount of tax due for the month covered by the return, and other information as the board deems necessary for the proper administration of this part. The person shall file the return on or before the last day of the month following the monthly period to which it relates, together with a remittance payable to the Controller for the amount of tax due for that period less whatever amounts may have been paid theretofore for the same period because of returns, prepayment forms, and payments made on a weekly basis. To facilitate the administration of this part, the board may require the filing of the returns for other than monthly periods. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(Amended by Stats. 2002, Ch. 459, Sec. 2. Effective January 1, 2003.)



7652.5

(a) Each terminal operator shall prepare and file with the board a report in the form as prescribed by the board, which may include, but not be limited to, electronic media showing, for the calendar month, or that monthly period ended during the calendar month as the board may authorize, the following:

(1) The name and license number of each person that is a position holder at each terminal it operates;

(2) The amount of motor vehicle fuel received at each terminal it operates;

(3) The identity of each position holder with respect to the rack removals of motor vehicle fuel from each terminal it operates and the volume and dates of the removals;

(4) The amount of motor vehicle fuel stored at each terminal it operates;

(5) The destination (by state) of all motor vehicle fuel removed at a terminal rack of each terminal it operates, to the extent that information has been provided to the terminal operator; and

(6) Any other information required by the board for the proper administration of this part.

The terminal operator shall file the report on or before the last day of the month following the monthly period to which it relates. To facilitate the administration of this part, the board may require the filing of the reports for other than monthly periods. Reports shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(b) Upon written approval of the board, a terminal operator may satisfy the requirements of subdivision (a) above by executing and providing to the board a consent and authorization for the Internal Revenue Service to provide to the board under Section 6103 of the Internal Revenue Code, the return filed by the terminal operator under Section 48.4101-2 of Title 26 of the Code of Federal Regulations. The board may, in its sole discretion, rescind its approval and require a terminal operator to file reports as specified in subdivision (a).

(Amended by Stats. 2002, Ch. 459, Sec. 3. Effective January 1, 2003.)



7652.7

(a) Each pipeline operator and vessel operator shall prepare and file with the board a report in the form as prescribed by the board, which may include, but not be limited to, electronic media showing, for the calendar month, or that monthly period ended during the calendar month as the board may authorize, all of the following:

(1) The amount of motor vehicle fuel delivered to each terminal or refinery.

(2) The location of the terminal or refinery where the motor vehicle fuel was delivered.

(3) The date of delivery.

(4) Any other information required by the board for the proper administration of this part.

The pipeline operator and vessel operator shall file the report on or before the last day of the month following the monthly period to which it relates. To facilitate the administration of this part, the board may require the filing of the reports for other than monthly periods. Reports shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(b) Upon written approval of the board, a pipeline operator and vessel operator may satisfy the requirements of subdivision (a) by executing and providing to the board a consent and authorization for the Internal Revenue Service to provide to the board under Section 6103 of the Internal Revenue Code, the return filed by the pipeline operator and vessel operator under Section 48.4101-2 of Title 26 of the Code of Federal Regulations. The board may, in its sole discretion, rescind its approval and require a pipeline operator and vessel operator to file reports as specified in subdivision (a).

(Amended by Stats. 2002, Ch. 459, Sec. 4. Effective January 1, 2003.)



7652.8

Each train operator shall prepare and file with the board a report in the form as prescribed by the board, which may include, but not be limited to, electronic media showing, for the calendar month, or that monthly period ended during the calendar month as the board may authorize, all of the following:

(a) The amount of motor vehicle fuel, alcohol, and aircraft jet fuel delivered into, out of, or within this state.

(b) The location where the motor vehicle fuel, alcohol, or aircraft jet fuel was delivered.

(c) The date of delivery.

(d) Any other information required by the board for the proper administration of this part. The train operator shall file the report on or before the last day of the month following the monthly period to which it relates. To facilitate the administration of this part, the board may require the filing of the reports for other than monthly periods. Reports shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(Added by Stats. 2008, Ch. 306, Sec. 7. Effective January 1, 2009.)



7653

(a) Each person subject to the tax imposed under Section 7361, on or before February 28, 2002, shall prepare and file with the board, on forms prescribed by the board, a return showing the total number of gallons of motor vehicle fuel owned by the person on January 1, 2002, for which a tax has not been imposed under Part 2 (commencing with Section 7301) as in effect on December 31, 2001, the amount of the tax imposed, and any other information that the board deems necessary for the proper administration of this part. The return shall be accompanied by a remittance payable to the Controller in the amount of tax due.

(b) Any distributor, as defined in paragraph (3) of subdivision (b) of Section 7361, who has tax-paid motor vehicle fuel in the bulk transfer/terminal system on January 1, 2002, which was purchased prior to January 1, 2002, shall report the tax-paid gallons on the subdivision (a) return. The amount of taxes paid on the tax-paid gallons shall constitute a credit against the amount of taxes due and payable on the subdivision (a) return, or on the supplier s January 2002 return required under Section 7651, and for each succeeding return until the credit is fully utilized.

(Amended by Stats. 2001, Ch. 429, Sec. 30. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



7653.1

On or before August 31, 2010, each person subject to the storage tax imposed under Section 7361.1 shall prepare and file with the board, in a form prescribed by the board, a return showing the total number of gallons of tax-paid motor vehicle fuel, other than aviation gasoline, owned by the person on July 1, 2010, the amount of the storage tax, and any other information that the board deems necessary for the proper administration of this part. The return shall be accompanied by a remittance payable to the Controller in the amount of tax due.

(Repealed and added by Stats. 2011, Ch. 6, Sec. 28. Effective March 24, 2011.)



7655

(a) Any person who fails to pay the amount of tax shown to be due by his or her return on or before the last day of the month following the monthly period to which it relates shall pay a penalty of 10 percent of the tax, together with interest on that tax at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the tax became due and payable to the state until the date of payment.

(b) Any supplier who fails to file a return in accordance with the due date set forth in Section 7651 shall pay a penalty of 10 percent of the amount of the tax, exclusive of prepayments, with respect to the period for which the return is required.

(c) The penalties imposed by this section shall be limited to a maximum of 10 percent of the tax for which the return is required, exclusive of any prepayments, for any one return.

(Amended (as added by Stats. 2000, Ch. 1053) by Stats. 2001, Ch. 251, Sec. 8. Effective January 1, 2002.)



7655.5

(a) If the board finds, taking into account all facts and circumstances, that it is inequitable to compute interest at the modified adjusted rate per month or fraction thereof, as defined in subdivision (b) of Section 6591.5, interest shall be computed at the modified adjusted daily rate from the date on which the tax or prepayment was due until the date of payment, if all of the following occur:

(1) The payment of tax or the prepayment was made one business day after the date the tax or prepayment was due.

(2) The person was granted relief from all penalties that applied to that payment of tax or prepayment.

(3) The person files a request for an oral hearing before the board.

(b) For purposes of this section, modified adjusted daily rate means the modified adjusted rate per annum as defined in subdivision (a) of Section 6591.5 determined on a daily basis by dividing the modified adjusted rate per annum by 365.

(c) For purposes of this section, board means the members of the State Board of Equalization meeting as a public body.

(d) For purposes of this section, business day means any day other than a Saturday, Sunday, or any day designated as a state holiday.

(e) This section shall not apply to any payment made pursuant to a deficiency determination, a determination where no return has been filed, or a jeopardy determination issued by the board.

(f) This section shall only apply to electronic payments or prepayments of taxes.

(g) This section shall be operative only until January 1, 2016.

(Added by Stats. 2010, Ch. 316, Sec. 3. Effective January 1, 2011. Inoperative January 1, 2016, by its own provisions.)



7656

The board for good cause may extend for not to exceed one month the time for making any report or return or paying any tax required under this part. The extension may be granted at any time if a request therefor is filed with the board within or prior to the period for which the extension may be granted.

Any person to whom an extension is granted shall pay, in addition to the tax, interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the tax would have been due without the extension to the date of payment.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7657

(a) If the board finds that a person s failure to make a timely report, return, or payment is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the penalty provided by Sections 7655, 7659.5, 7659.6, 7659.9 7660, 7705, and 7713.

(b) Except as provided in subdivision (c), any person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(c) The board shall establish criteria that provide for efficient resolution of requests for relief pursuant to this section.

(Amended by Stats. 2001, Ch. 429, Sec. 32. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



7657.1

(a) If the board finds that a person s failure to make a timely return or payment is due to the person s reasonable reliance on written advice from the board, the person may be relieved of the taxes imposed by this part and any penalty or interest added thereto.

(b) For purposes of this section, a person s failure to make a timely return or payment shall be considered to be due to reasonable reliance on written advice from the board, only if the board finds that all of the following conditions are satisfied:

(1) The person requested in writing that the board advise him or her whether a particular activity or transaction is subject to tax under this part. The specific facts and circumstances of the activity or transaction shall be fully described in the request.

(2) The board responded in writing to the person regarding the written request for advice, stating whether or not the described activity or transaction is subject to tax, or stating the conditions under which the activity or transaction is subject to tax.

(3) The liability for taxes applied to a particular activity or transaction which occurred before either of the following:

(A) Before the board rescinded or modified the advice so given, by sending written notice to the person of the rescinded or modified advice.

(B) Before a change in statutory or constitutional law, a change in the board s regulations, or a final decision of a court, which renders the board s earlier written advice no longer valid.

(c) Any person seeking relief under this section shall file with the board all of the following:

(1) A copy of the person s written request to the board and a copy of the board s written advice.

(2) A statement under penalty of perjury setting forth the facts on which the claim for relief is based.

(3) Any other information which the board may require.

(d) Only the person making the written request shall be entitled to rely on the board s written advice to that person.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7657.5

(a) Under regulations prescribed by the board, if:

(1) A tax liability under this part was understated by a failure to file a return required to be filed under this part, by the omission of an amount properly includable therein, or by erroneous deductions or credits claimed on a return, and the understatement of tax liability is attributable to one spouse; or any amount of the tax reported on a return was unpaid and the nonpayment of the reported tax liability is attributable to one spouse.

(2) The other spouse establishes that he or she did not know of, and had no reason to know of, that understatement or nonpayment.

(3) Taking into account whether or not the other spouse significantly benefited directly or indirectly from the understatement or the nonpayment and taking into account all other facts and circumstances, it is inequitable to hold the other spouse liable for the deficiency in tax attributable to that understatement or nonpayment,

then the other spouse shall be relieved of liability for tax (including interest, penalties, and other amounts) to the extent that the liability is attributable to that understatement or nonpayment of tax.

(b) For purposes of this section, the determination of the spouse to whom items of understatement or nonpayment are attributable shall be made without regard to community property laws.

(c) This section shall apply to all calendar months subject to the provisions of this part, but shall not apply to any calendar month that is more than five years from the final date on the board-issued determination, five years from the return due date for nonpayment on a return, or one year from the first contact with the spouse making a claim under this section; or that has been closed by res judicata, whichever is later.

(d) For purposes of paragraph (2) of subdivision (a), reason to know means whether or not a reasonably prudent person would have had reason to know of the understatement or nonpayment.

(e) For purposes of this section, with respect to a failure to file a return or an omission of an item from the return, attributable to one spouse may be determined by whether a spouse rendered substantial service as a supplier entering, removing, or selling taxable motor vehicle fuel or an aircraft jet fuel dealer selling or using taxable aircraft jet fuel to which the understatement is attributable. If neither spouse rendered substantial services as a supplier or aircraft jet fuel dealer, then the attribution of applicable items of understatement shall be treated as community property. An erroneous deduction or credit shall be attributable to the spouse who caused that deduction or credit to be entered on the return.

(f) Under procedures prescribed by the board, if, taking into account all the facts and circumstances, it is inequitable to hold the other spouse liable for any unpaid tax or any deficiency (or any portion of either) attributable to any item for which relief is not available under subdivision (a), the board may relieve the other spouse of that liability.

(g) For purposes of this section, registered domestic partners, as defined in Section 297 of the Family Code, have the same rights, protections, and benefits as provided by this section, and are subject to the same responsibilities, obligations, and duties as imposed by this section, as are granted to and imposed upon spouses.

(h) The relief provided by this section shall apply retroactively to liabilities arising prior to the effective date of this section.

(Added by Stats. 2007, Ch. 342, Sec. 33. Effective January 1, 2008. Section applicable retroactively as prescribed in subd. (h) and clarified in Sec. 60 of Ch. 342.)



7658

If the board finds that a person s failure to make a timely return or payment was due to a disaster, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the interest provided by Sections 7655, 7656, 7659.9, 7661, and 7706. Any person seeking to be relieved of the interest shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Amended (as added by Stats. 2000, Ch. 1053) by Stats. 2001, Ch. 251, Sec. 10. Effective January 1, 2002.)



7658.1

(a) The board, in its discretion, may relieve all or any part of the interest imposed on a person by this part where the failure to pay tax is due in whole or in part to an unreasonable error or delay by an employee of the board acting in his or her official capacity.

(b) For purposes of this section, an error or delay shall be deemed to have occurred only if no significant aspect of the error or delay is attributable to an act of, or a failure to act by, the person.

(c) Any person seeking relief under this section shall file with the board a statement under penalty of perjury setting forth the facts on which the claim for relief is based and any other information which the board may require.

(d) The board may grant relief only for interest imposed on tax liabilities that arise during taxable periods commencing on or after January 1, 2000.

(Amended by Stats. 2001, Ch. 251, Sec. 11. Effective January 1, 2002.)



7658.5

Every payment on a delinquent tax shall be applied as follows:

(a) First, to any interest due on the tax.

(b) Second, to any penalty imposed by this part.

(c) The balance, if any, to the tax itself.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)






ARTICLE 2. Prepayments

7659

The provisions of this article apply to suppliers required to file a supplier s return pursuant to Section 7651.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7659.1

Upon written notification by the board, any person whose estimated tax liability under this part averages nine hundred thousand dollars ($900,000) or more per month, as determined by the board, shall, without regard to the tax in any one month, make a prepayment as prescribed in this section. The prepayment requirement may be satisfied by making a prepayment of an amount not less than 95 percent of the tax liability for the month to which the prepayment applies or a prepayment not less than 95 percent of the amount of the tax liability reported for the previous month. Prepayments shall be made for the monthly periods designated by the board and during each succeeding monthly period until further notification by the board in writing.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7659.2

Except in the case of a person required to remit amounts due in accordance with Article 2.5 (commencing with Section 7659.9), for purposes of Section 7659.1, each prepayment shall be accompanied by a report of the amount of that prepayment in a form prescribed by the board and shall be filed with the board on or before the 15th day following each monthly period together with a remittance payable to the Controller of the amount due.

(Amended (as added by Stats. 2001, Ch. 251) by Stats. 2001, Ch. 251, Sec. 12. Effective January 1, 2002.)



7659.3

The amount of the prepayment shall constitute a credit against the amount of the taxes due and payable for the monthly period for which the prepayment was made and for each succeeding monthly prepayment or period until the credit is fully utilized.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7659.4

In determining whether a person s estimated tax liability averages nine hundred thousand dollars ($900,000) or more per month, the board may consider tax returns filed pursuant to this part as well as any information in the board s possession or which may come into its possession.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7659.5

Any person required to make a prepayment pursuant to Section 7659.1 who fails to make a timely prepayment but makes that prepayment before the last day of the month following the monthly period for which the prepayment was due, shall also pay a penalty of 6 percent of the amount of prepayment.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7659.6

Any person required to make a prepayment pursuant to Section 7659.1 who fails to make a prepayment before the last day of the month following the monthly period for which the prepayment became due and who files a timely return and payment for the monthly period for which the prepayment became due shall pay a penalty of 6 percent of the amount equal to 95 percent of the tax liability for the monthly period for which the required prepayment was not made.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7659.7

(a) If the failure to make a prepayment as described in Section 7659.6 is due to negligence or intentional disregard of this part or authorized rules and regulations, the penalty shall be 10 percent, instead of 6 percent.

(b) If any part of a deficiency in prepayment is due to negligence or intentional disregard of this part or authorized rules and regulations, a penalty of 10 percent of the deficiency shall be paid.

(c) The provisions of this section shall not apply to amounts subject to the provisions of Sections 7655, 7660, 7662, 7672, 7673, and 7726.

(d) The 10-percent negligence penalty shall become due and payable and shall be ascertained and determined in the same manner as the deficiency determination under Article 4 (commencing with Section 7670) of this chapter. The provisions of Article 6 (commencing with Section 7710) of this chapter shall be applicable with respect to the finality of the determination and the right of the supplier to petition for redetermination.

(Amended by Stats. 2007, Ch. 342, Sec. 34. Effective January 1, 2008.)



7659.8

Notification by the board, provided for in Section 7659.1, may be served personally or by mail in the manner prescribed in Section 7671 for service of notice of a deficiency determination.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)






ARTICLE 2.5. Payment by Electronic Funds Transfer

7659.9

(a) Any person whose estimated tax liability under this part averages twenty thousand dollars ($20,000) or more per month, as determined by the board pursuant to methods of calculation prescribed by the board, shall remit amounts due by an electronic funds transfer under procedures prescribed by the board.

(b) Any person whose estimated tax liability under this part averages less than twenty thousand dollars ($20,000) per month may elect to remit amounts due by electronic funds transfer with the approval of the board.

(c) Any person remitting amounts due pursuant to subdivision (a) or (b) shall perform an electronic funds transfer in compliance with the due dates set forth in Article 1 (commencing with Section 7651) and Article 1.1 (commencing with Section 7659). Payment is deemed complete on the date the electronic funds transfer is initiated, if settlement to the state s demand account occurs on or before the banking day following the date the transfer is initiated. If settlement to the state s demand account does not occur on or before the banking day following the date the transfer is initiated, payment is deemed to occur on the date settlement occurs.

(d) Any person remitting taxes by electronic funds transfer shall, on or before the due date of the remittance, file a return for the preceding reporting period in the form and manner prescribed by the board. Any person who fails to timely file the required return shall pay a penalty of 10 percent of the amount of taxes, exclusive of prepayments, with respect to the period for which the return is required.

(e) (1) Except as provided in paragraph (2), any person required to remit taxes pursuant to this article who remits those taxes by means other than appropriate electronic funds transfer shall pay a penalty of 10 percent of the taxes incorrectly remitted.

(2) A person required to remit prepayments pursuant to this article who remits a prepayment by means other than an appropriate electronic funds transfer shall pay a penalty of 6 percent of the prepayment incorrectly remitted.

(f) Except as provided by Sections 7659.5 and 7659.6, any person who fails to pay any tax to the state or any amount of tax required to be paid to the state, except amounts of determinations made by the board under Article 2 (commencing with Section 7660) or Article 2.5 (commencing with Section 7670), within the time required shall pay a penalty of 10 percent of the tax or amount of tax, in addition to the tax or amount of tax, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the tax or the amount of tax required to be paid became due and payable to the state until the date of payment.

(g) In determining whether a person s estimated tax liability averages twenty thousand dollars ($20,000) or more per month, the board may consider tax returns filed pursuant to this part and any other information in the board s possession.

(h) Except as provided in subdivision (i), the penalties imposed by subdivisions (d), (e), and (f) shall be limited to a maximum of 10 percent of the taxes due, exclusive of prepayments, for any one return. Any person remitting taxes by electronic funds transfer shall be subject to the penalties under this section and not Section 7655.

(i) The penalties imposed with respect to paragraph (2) of subdivision (e) and Sections 7659.5 and 7659.6 shall be limited to a maximum of 6 percent of the prepayment amount.

(j) The board shall promulgate regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code for purposes of implementing this section.

(Amended by Stats. 2005, Ch. 519, Sec. 2. Effective October 4, 2005. Operative January 1, 2006, by Sec. 25 of Ch. 519.)



7659.91

If the board finds that a person s failure to make payment by an appropriate electronic funds transfer in accordance with board procedures is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect, that person shall be relieved of the penalty provided in subdivision (e) of Section 7659.9. Any person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Added by Stats. 2001, Ch. 251, Sec. 13. Effective January 1, 2002.)



7659.92

(a) Electronic funds transfer means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephonic instrument, or computer or magnetic tape, so as to order, instruct, or authorize a financial institution to debit or credit an account. Electronic funds transfers shall be accomplished by an automated clearinghouse debit, an automated clearinghouse credit, or by Federal Reserve Wire Transfer (Fedwire).

(b) Automated clearinghouse means any federal reserve bank, or an organization established in agreement with the National Automated Clearing House Association, that operates as a clearinghouse for transmitting or receiving entries between banks or bank accounts and which authorizes an electronic transfer of funds between these banks or bank accounts.

(c) Automated clearinghouse debit means a transaction in which the state, through its designated depository bank, originates an automated clearinghouse transaction debiting the person s bank account and crediting the state s bank account for the amount of tax. Banking costs incurred for the automated clearinghouse debit transaction shall be paid by the state.

(d) Automated clearinghouse credit means an automated clearinghouse transaction in which the person, through his or her own bank, originates an entry crediting the state s bank account and debiting his or her own bank account. Banking costs incurred for the automated clearinghouse credit transaction charged to the state shall be paid by the person originating the credit.

(e) Fedwire transfer means any transaction originated by a person and utilizing the national electronic payment system to transfer funds through the federal reserve banks, when that person debits his or her own bank account and credits the state s bank account. Electronic funds transfers pursuant to Section 7659.9 may be made by Fedwire only if payment cannot, for good cause, be made according to subdivision (a), and the use of Fedwire is preapproved by the board. Banking costs incurred for the Fedwire transaction charged to the person and to the state shall be paid by the person originating the transaction.

(Added by Stats. 2001, Ch. 251, Sec. 13. Effective January 1, 2002.)



7659.93

(a) Any return, report, declaration statement, or other document required to be made under this part that is filed using electronic media shall be filed and authenticated pursuant to any method or form the board may prescribe.

(b) Notwithstanding any other law, any return, report, declaration, statement, or other document otherwise required to be signed that is filed by the taxpayer using electronic media in a form as required by the board shall be deemed to be a signed, valid original document, including upon reproduction to paper form by the board.

(c) Electronic media includes, but is not limited to, computer modem, magnetic media, optical disk, facsimile machine, or telephone.

(d) Upon written approval of the board, a person may satisfy the requirements of subdivision (a) by executing and providing to the board a consent and authorization for the Internal Revenue Service to provide to the board under Section 6103 of the Internal Revenue Code, the return filed by the person under Section 48.4101-2 of Title 26 of the Code of Federal Regulations. The board, in its sole discretion, may rescind its approval and require a person to file reports as specified in subdivision (a).

(Added by Stats. 2001, Ch. 429, Sec. 33. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)






ARTICLE 3. Determination if No Return Made

7660

If any supplier fails, neglects, or refuses to file the return within the time prescribed by this chapter, the board shall estimate the motor vehicle fuel removals, entries or sales for the period for which he or she made no return within the time required. Upon the basis of this estimate the board shall determine the tax due from the supplier, and shall add to the tax a penalty of 10 percent thereof. The board may make a determination for more than one period and may make one or more determinations for the same period.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7661

All determinations so made, exclusive of penalties, shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the last day of the month after the close of the monthly period for which the amount or any portion thereof should have been returned until the date of payment.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7662

If the neglect or refusal of a supplier to file a return is due to fraud or intent to evade the tax, a penalty of 25 percent of the tax shall be added thereto in addition to the 10 percent penalty provided in Section 7660.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7663

Promptly after making its determination the board shall give to the delinquent supplier written notice of the estimate, tax, and penalty, the notice shall be given in the manner prescribed in Section 7671 for giving notice of a deficiency determination.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)






ARTICLE 4. Deficiency Determinations

7670

If the board is not satisfied with the return made by any supplier, it may make a deficiency determination of the tax required to be paid by the supplier based upon information contained in the return or upon any information in the possession of the board. The board may make a determination for more than one period and may make one or more determinations for the same period. When a business is discontinued a determination may be made at any time thereafter, within the period specified in Section 7675, as to liability arising out of that business, irrespective of whether the determination is issued prior to the due date of the liability as otherwise specified in this part.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7671

The board shall give the supplier written notice of its determination. The notice shall be placed in a sealed envelope, with postage paid, addressed to the supplier at the supplier s address as it appears in the records of the board. The giving of notice shall be deemed complete at the time of the deposit of the notice in the United States Post Office, or a mailbox, subpost office, substation or mail chute or other facility maintained or provided by the United States Postal Service, without extension of time for any reason. In lieu of mailing, a notice may be served personally by delivering to the person to be served and service shall be deemed complete at the time of that delivery. Personal service to a corporation may be made by delivery of a notice to any person designated in the Code of Civil Procedure to be served for the corporation with summons and complaint in a civil action.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7672

If any part of the deficiency for which a deficiency determination is made is due to neglect or intentional disregard of this part or authorized rules and regulations, a penalty of 10 percent of the amount of the determination shall be added thereto.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7673

If any part of the deficiency for which a deficiency determination is made is due to fraud or an intent to evade the tax, a penalty of 25 percent of the amount of the determination shall be added thereto.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7674

All deficiency determinations, exclusive of penalty, shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the last day of the month following the close of the monthly period for which the amount or any portion thereof should have been returned until the date of payment.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7675

Except in the case of fraud, intent to evade this part or authorized rules and regulations, or failure to make a return, every notice of a deficiency determination shall be given to the supplier within three years after the last day of the month following the monthly period for which the amount is proposed to be determined or within three years after the return is filed, whichever period expires the later. In the case of a failure to make a return the notice of determination shall be mailed within eight years after the date the return was due.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7675.1

In the case of a deficiency arising under this part during the lifetime of a decedent, a notice of deficiency determination shall be mailed within four months after written request therefor, in the form required by the board, by the fiduciary of the estate or trust or by any other person liable for the tax or any portion thereof.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7676

If, before the expiration of the time prescribed in Section 7675 for the mailing of a notice of deficiency determination, the taxpayer has consented in writing to the mailing of the notice after that time, the notice may be mailed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)






ARTICLE 5. Jeopardy Determinations and Weekly Payments

7698

If the board believes that the collection of any amount of tax imposed under this part will be jeopardized by delay, it shall thereupon make a determination of the amount of tax, noting that fact upon the determination. The amount determined is immediately due and payable.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7699

If the amount of the tax, interest, and penalty specified in the jeopardy determination is not paid within 10 days after service upon the supplier of notice of the determination, the determination becomes final, unless a petition for redetermination is filed within the 10 days, and the delinquency penalty and interest provided in Article 6 (commencing with Section 7710) shall attach to the amount specified.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7700

The supplier against whom a jeopardy determination is made may petition for the redetermination thereof pursuant to Article 6 (commencing with Section 7710). He or she shall, however, file the petition for redetermination with the board within 10 days after the service upon him or her of notice of the determination. At the time of filing the petition for redetermination, the supplier shall deposit with the board such security as it may deem necessary to ensure compliance with this part.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7700.5

In accordance with these rules and regulations as the board may prescribe, the person against whom a jeopardy determination is made may apply for an administrative hearing for one or more of the following purposes:

(a) To establish that the determination is excessive.

(b) To establish that the sale of property that may be seized after issuance of the jeopardy determination or any part thereof shall be delayed pending the administrative hearing because the sale would result in irreparable injury to the person.

(c) To request the release of all or a part of the property to the person.

(d) To request a stay of collection activities. The application shall be filed within 30 days after service of the notice of jeopardy determination and shall be in writing and state the specific factual and legal grounds upon which it is founded. No security need be posted to file the application and to obtain this hearing. However, if the person does not deposit within the 10-day period prescribed in Section 7700, such security as the board may deem necessary to ensure compliance with this part, the filing of the application shall not operate as a stay of collection activities, except sale of property seized after issuance of the jeopardy determination. Upon a showing of good cause for failure to file a timely application for administrative hearing, the board may allow a filing of the application and grant the person an administrative hearing. The filing of an application pursuant to this section shall not affect provisions of Section 7699 relating to the finality date of the determination or to penalty or interest.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7701

If the board deems the procedure necessary in order to insure payment to the state of the amount of taxes due from any supplier under this part, it may require the supplier to make returns and payments of taxes on a weekly basis. The supplier must then file a return each Tuesday showing the total number of gallons of motor vehicle fuel removed, entered, or sold by the supplier during the week ending the Saturday next preceding, the amount of tax due for that week and such other information as the board deems necessary for the proper administration of this article. The return shall be accompanied by a remittance payable to the Controller for the amount of tax due for the period covered.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7702

A supplier required to make weekly payments is not relieved of the duty of filing the verified monthly return required by Article 1 (commencing with Section 7651).

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7703

Whenever any supplier who is required to pay tax in weekly installments as provided by Section 7701 fails to make a weekly return or to pay the full amount in accordance with the terms and conditions prescribed by the board, the supplier s license may be revoked forthwith.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7704

If a supplier fails to make the supplier s weekly return or to pay any weekly installment of the tax, or any part thereof, pursuant to the requirement imposed upon the supplier under Section 7701, the full amount of the installment becomes immediately due and payable. The board shall thereupon make a jeopardy determination under Section 7698 and the Controller and the Attorney General shall forthwith collect the tax due from the supplier in the manner prescribed by Chapters 5 (commencing with Section 7651) and 6 (commencing with Section 7851). All provisions of those chapters, where relevant, apply to collections required to be made under this article.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7705

If any supplier fails to pay any weekly installment of tax shown to be due by the supplier s return on the Tuesday when required to be paid, a penalty of 5 percent shall be added thereto. In addition, if any weekly installment of tax remains unpaid on the last day of the month following the month during which the last of the removals, entries for sales occurred on which the weekly installment was levied, a penalty of 10 percent of the installment, exclusive of penalties, shall be added thereto.

The weekly installment shall be deemed not paid or unpaid on any particular day:

(a) If not paid prior to 5 p.m. of that day, when paid in person.

(b) If the envelope in which the remittance is enclosed bears a post office cancellation mark dated later than that day, when paid by mail.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7706

All jeopardy determinations including those made under Section 7704, exclusive of penalty, shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the last day of the month following the close of the monthly period for which the amount or any portion thereof should have been returned until the date of payment.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7707

Any notice required by this article shall be given in the manner prescribed in Section 7671 for giving notice of a deficiency determination.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)






ARTICLE 6. Redeterminations

7710

Any supplier against whom a determination is made by the board under Article 3 (commencing with Section 7660) and Article 4 (commencing with Section 7670) may petition for a redetermination within 30 days after the date the notice thereof is given to him. If a petition for redetermination is not filed within the 30-day period, the determination becomes final at the expiration of the period.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7710.5

Every petition for redetermination shall be in writing and shall state the specific grounds upon which the petition is founded. The petition may be amended to state additional grounds at any time prior to the date on which the board issues its order or decision upon the petition for the redetermination.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7711

If a petition for redetermination is filed within the 30-day period, the board shall reconsider the determination and, if the supplier has so requested in his or her petition shall grant him or her an oral hearing and shall give him or her 10 days notice of the time and place of the hearing. Service of notice shall be as prescribed by Section 7671. The board may continue the hearing from time to time as may be necessary.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7711.5

The board may decrease or increase the amount of the determination before it becomes final, but the amount may be increased only if a claim for the increase is asserted by the board at or before the hearing. Unless the penalty imposed by Section 7662, Section 7673, or Section 7726 applies to the amount of the determination as originally made or as increased, the claim for increase must be asserted within eight years after the date the return for the period for which the increase is asserted was due.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7712

The order or decision of the board upon a petition for redetermination becomes final 30 days after the giving of notice thereof to the supplier as prescribed by Section 7671.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7713

All determinations made by the board under this chapter are due and payable at the time they become final. If they are not paid when due and payable, a penalty of 10 percent of the amount of the determination, exclusive of interest and penalties, shall be added thereto. Payments shall be made in the form of a remittance payable to the Controller and shall be filed with the board together with a copy of the notice of determination which the board shall furnish to the supplier for that purpose.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7714

In making a determination the board may offset overpayments for a period or periods, together with interest on the overpayments, against underpayments for another period or periods, against penalties, and against the interest on the underpayments. The interest on the underpayments and overpayments shall be computed in the manner set forth in Sections 7674 and 8130.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7715

All payments received by the board from suppliers under this part shall be deposited by the board for the Controller in the State Treasury and appropriate advices of those payments shall be transmitted to the Controller by the board.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7716

The board shall notify the Controller of any and all determinations made pursuant to this chapter as well as the amounts self-determined under this part, and the Controller shall keep an appropriate record of all such matters.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)






ARTICLE 7. Payments by Unlicensed Persons

7726

(a) If any person becomes a supplier without first securing a license, the tax, applicable penalties and interest, if any, become immediately due and payable on account of all motor vehicle fuel removed, sold, or entered by the supplier.

(b) The board shall forthwith ascertain as best it may the amount of motor vehicle fuel removed, sold, or entered and shall determine immediately the tax on the amount, adding to the tax a penalty of 25 percent of the amount of the tax, and shall give the unlicensed supplier notice of this determination as prescribed by Section 7671; provided, however, that where the board determines that failure to secure a license was due to reasonable cause, the penalty may be waived. The provisions of Sections 7699 and 7700 shall be applicable with respect to the finality of the determination and the right of the unlicensed supplier to petition for a redetermination.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7727

(a) The backup tax imposed under Section 7364 and any applicable penalties and interest shall be immediately due and payable. The board shall forthwith ascertain as best it may the amount of motor vehicle fuel sold, or delivered into the fuel tank of a motor vehicle fuel-powered highway vehicle, or sold and delivered into the fuel tank of a motor vehicle fuel-powered highway vehicle, and shall determine immediately the tax on the amount and shall give the highway vehicle operator/fueler notice of this determination as prescribed by Section 7671. The determination shall include interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the last day of the month following the date the backup tax applies until the date of remittance to the state. The provisions of Sections 7699 and 7700 shall be applicable with respect to the finality of the determination and the right of the highway vehicle operator/fueler to petition for a redetermination.

(b) A penalty of 25 percent of the amount of tax or five hundred dollars ($500), whichever is greater, shall be added to the tax.

(c) If both the penalty specified in this section and in Section 7405 are otherwise applicable, only the penalty totaling the greatest amount shall be imposed, and, the penalty specified in this section shall be imposed only if the amount of penalty exceeds any other applicable penalty.

(d) Where the board determines that the sale, delivery into the fuel tank of a motor vehicle fuel-powered highway vehicle, or sale and delivery into the fuel tank of a motor vehicle fuel-powered highway vehicle of untaxed motor vehicle fuel was due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the penalty. A person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which the request for relief is based.

(e) All administrative provisions contained in this part that apply to a supplier shall also be applicable to a highway vehicle operator/fueler.

(Amended by Stats. 2001, Ch. 429, Sec. 34. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



7728

The board shall file a copy of this jeopardy determination with the Controller who shall forthwith collect the tax, penalty, and interest due from the unlicensed supplier by seizure and sale of property in the manner prescribed for the collection of a delinquent monthly tax.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7729

At the request of the Controller, the Attorney General shall commence and prosecute to final determination an action at law to collect the tax, penalty, and interest, or any part thereof, determined against an unlicensed supplier.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7730

In the suit, a copy of the jeopardy determination certified by the secretary of the board or by the Controller, shall be prima facie evidence that the unlicensed supplier is indebted to the state in the amount of the tax, penalties, and interest computed as prescribed by Section 7706.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7731

The foregoing remedies of the state are cumulative.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7732

No action taken pursuant to this article relieves the unlicensed supplier or a highway vehicle operator/fueler in any manner from the penal provisions of this part.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 12. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)









CHAPTER 6. Collection of Tax

ARTICLE 1. Security for Tax

7851

If any supplier is delinquent in the payment of his or her tax, or in the event a determination has been made against him or her which remains unpaid, the Controller may, not later than 10 years after the payment became delinquent, or within 10 years after the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, give notice thereof personally or by first-class mail to all persons, including any officer or department of the state or any political subdivision or agency of the state, having in their possession or under their control any credits or other personal property belonging to the supplier, or owing any debts to the supplier. In the case of any state officer, department or agency, the notice shall be given to such officer, department or agency prior to the time it presents the claim of the delinquent taxpayer to the Controller.

(Amended by Stats. 2000, Ch. 1053, Sec. 13. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7852

After receiving the notice the persons so notified shall neither transfer nor make other disposition of the credits, other personal property, or debts in their possession or under their control at the time they receive the notice until the Controller consents to a transfer or disposition or until 60 days elapse after the receipt of the notice, whichever period expires the earlier.

(Amended by Stats. 1963, Ch. 780.)



7853

All persons so notified shall forthwith after receipt of the notice advise the Controller of all credits, other personal property, or debts in their possession, under their control, or owing by them. If such notice seeks to prevent the transfer or other disposition of a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice to be effective shall state the amount, interest and penalty due from the person and shall be delivered or mailed to the branch or office of such bank at which such deposit is carried or at which such credits or personal property is held. Notwithstanding any other provision, with respect to a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice shall only be effective with respect to an amount not in excess of two times the amount, interest and penalty due from the person.

(Amended by Stats. 1972, Ch. 103.)



7854

If, during the effective period of the notice to withhold, any person so notified makes any transfer or disposition of the property or debts required to be withheld, to the extent of the value of the property or the amount of the debts thus transferred or paid, he shall be liable to the State for any indebtedness due under this part from the person with respect to whose obligation the notice was given if solely by reason of such transfer or disposition the State is unable to recover the indebtedness of the person with respect to whose obligation the notice was given.

(Added by Stats. 1963, Ch. 780.)



7855

(a) The Controller may, by notice of levy served personally or by first-class mail, require all persons having in their possession, or under their control, any payments, credits other than payments, or personal property belonging to a supplier or other person liable for any amount under this part to withhold from these credits or other personal property the amount of any tax, interest, or penalties due from the supplier or other person, or the amount of any liability incurred by them under this part, and to transmit the amount withheld to the Controller at the time it may designate. The notice of levy shall have the same effect as a levy pursuant to a writ of execution except for the continuing effect of the levy, as provided in subdivision (b).

(b) The person served shall continue to withhold pursuant to the notice of levy until the amount specified in the notice, including accrued interest, has been paid in full, until the notice is withdrawn, or until one year from the date the notice is received, whichever occurs first.

(c) The amount required to be withheld is the lesser of the following:

(1) The amount due stated on the notice.

(2) The sum of both of the following:

(A) The amount of the payments, credits other than payments, or personal property described above and under the person s possession or control when the notice of levy is served on the person.

(B) The amount of each payment that becomes due following service of the notice of levy on the person and prior to the expiration of the levy.

(d) For the purposes of this section, the term payments does not include earnings as that term is defined in subdivision (a) of Section 706.011 of the Code of Civil Procedure or funds in a deposit account as defined in paragraph (29) of subdivision (a) of Section 9102 of the Commercial Code. The term payments does include any of the following:

(1) Payments due for services of independent contractors, dividends, rents, royalties, residuals, patent rights, or mineral or other natural rights.

(2) Payments or credits due or becoming due periodically as a result of an enforceable obligation to the supplier or other person liable for the tax.

(3) Any other payments or credits due or becoming due the supplier or other person liable as the result of written or oral contracts for services or sales whether denominated as wages, salary, commission, bonus, or otherwise.

(e) In the case of a financial institution, to be effective, the notice shall state the amount due from the taxpayer and shall be delivered or mailed to the branch or office of the financial institution where the credits or other property is held, unless another branch or office is designated by the financial institution to receive the notice.

(Amended (as amended by Stats. 1999, Ch. 991) by Stats. 2000, Ch. 1053, Sec. 14.5. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)






ARTICLE 1.5. Suit for Tax

7861

The Controller may request the Attorney General to bring suit for the recovery of any unpaid tax, interest, penalties, and costs.

(Amended by Stats. 2000, Ch. 1053, Sec. 15. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7862

The Attorney General shall bring suit for any amount due and costs on the written request of the Controller and in the name of the people of the State of California in a court of competent jurisdiction in the County of Sacramento.

(Added by Stats. 1959, Ch. 508.)



7863

Payment of an amount to the board for and on account of the tax and the acceptance thereof does not bar an action by the state to recover any additional amount which is actually due.

(Amended by Stats. 2000, Ch. 1053, Sec. 16. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7864

In the action a writ of attachment may be issued in the manner provided by Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure without the showing required by Section 485.010 of the Code of Civil Procedure.

(Amended by Stats. 1974, Ch. 1516.)



7865

In the action a certificate issued by the board showing unpaid taxes determined against any supplier shall be prima facie evidence of all of the following:

(a) The determination of the tax, the delinquency thereof, and the amount of the tax, interest, penalties, and costs due and unpaid to the state.

(b) The indebtedness of the supplier to the state in the amount of the tax, interest, and penalties therein appearing unpaid.

(c) The full compliance by all persons required to perform administrative duties under this part with all the forms of law in relation to the determination and levy of the tax.

(Amended by Stats. 2000, Ch. 1053, Sec. 17. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)






ARTICLE 2. Lien of Tax

7872

(a) If any person fails to pay any amount imposed under this part at the time that it becomes due and payable, the amount thereof, including penalties and interest, together with any costs in addition thereto, shall thereupon be a perfected and enforceable state tax lien. Such a lien is subject to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code.

(b) For the purpose of this section, amounts are due and payable on the following dates:

(1) For amounts disclosed on a return received by the board before the date the return is delinquent, the date the return would have been delinquent;

(2) For amounts disclosed on a return filed on or after the date the return is delinquent, the date the return is received by the board;

(3) For amounts determined under Section 7698 (pertaining to jeopardy assessments), the date the notice of the board s finding is mailed or issued;

(4) For all other amounts, the date the assessment is final.

(Amended by Stats. 1980, Ch. 600, Sec. 23.)






ARTICLE 2.5. Warrant for Collection of Tax

7881

At any time within three years after any person is delinquent in the payment of any amount herein required to be paid or within 10 years after the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, the Controller or his authorized representative may issue a warrant for the enforcement of any liens and for the collection of any amount required to be paid to the state under this part.

(Amended by Stats. 1980, Ch. 600, Sec. 26.)



7882

The warrant shall be directed to any sheriff or marshal and shall have the same force and effect as a writ of execution. The warrant shall be levied and sale made pursuant to it in the same manner and with the same force and effect as a levy of and sale pursuant to a writ of execution.

(Amended by Stats. 1996, Ch. 872, Sec. 143. Effective January 1, 1997.)



7883

The Controller may pay or advance to the sheriff or marshal, the same fees, commissions, and expenses for his or her services as are provided by law for similar services pursuant to a writ of execution. The Controller, and not the court, shall approve the fees for publication in a newspaper.

(Amended by Stats. 1996, Ch. 872, Sec. 144. Effective January 1, 1997.)



7884

The fees, commissions, and expenses are the obligation of the person required to pay any amount under this part and may be collected from him by virtue of the warrant or in any other manner provided in this part for the collection of the tax.

(Added by Stats. 1959, Ch. 508.)






ARTICLE 3. Seizure and Sale

7891

Whenever any supplier is delinquent in the payment of the tax, the Controller or his or her authorized representative may forthwith collect the tax due in the following manner: The Controller shall seize any property, real or personal, of the supplier, and thereafter sell the property, or a sufficient part of it, at public auction to pay the tax due together with any penalties, interest and any costs incurred on account of the seizure and sale.

(Amended by Stats. 2000, Ch. 1053, Sec. 18. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7892

Notice of the sale and the time and place thereof shall be given to the delinquent supplier and to all persons who have an interest of record in the property in writing at least 20 days before the date set for the sale in the following manner: The notice shall be personally served or enclosed in an envelope addressed to the supplier or other person at his or her last known residence or place of business in this state. If not personally served, the notice shall be deposited in the United States mail, postage prepaid. The notice shall be published pursuant to Section 6063 of the Government Code, in a newspaper of general circulation published in the city in which the property or a part thereof is situated if any part thereof is situated in a city or, if not, in a newspaper of general circulation published in the county in which the property or a part thereof is located. Notice shall also be posted in both of the following manners:

(a) One public place in the city in which the interest in property is to be sold if it is to be sold in a city or, if not to be sold in a city, one public place in the county in which the interest in the property is to be sold.

(b) One conspicuous place on the property.

The notice shall contain a description of the property to be sold, a statement of the amount of the taxes, penalties, interest, and costs, the name of the supplier, and the further statement that unless the taxes, penalties, interest, and costs are paid on or before the time fixed in the notice for the sale, the property, or so much of it as may be necessary, will be sold in accordance with law and the notice.

(Amended by Stats. 2000, Ch. 1053, Sec. 19. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7893

At the sale the Controller or his or her authorized agent shall sell the property in accordance with law and the notice and shall deliver to the purchaser a bill of sale for the personal property and a deed for any real property sold. The bill of sale or deed vests title in the purchaser. The unsold portion of any property seized may be left at the place of sale at the risk of the supplier.

(Amended by Stats. 2000, Ch. 1053, Sec. 20. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7894

The Controller may bid at the sale.

(Added by Stats. 1941, Ch. 37.)



7895

If upon the sale the moneys received exceed the amount of all taxes, penalties, interest, and costs due the state from the supplier, the Controller shall return the excess to the supplier and obtain a receipt. If for any reason the receipt of the supplier is not available, the Controller shall deposit the excess moneys in an unclaimed property account, in trust for the supplier, subject to the order of the supplier, the supplier s heirs, successors, or assigns.

(Amended by Stats. 2000, Ch. 1053, Sec. 21. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)






ARTICLE 4. Collection of Tax From Deposited Security

7916

Upon receipt of a certificate of the Controller setting forth the amount of a taxpayer s delinquencies, the board shall pay to the Controller the amount so certified from the money deposited with the board by the taxpayer or from the amounts received from the sale of bonds or other obligations deposited with the board by the taxpayer. Securities deposited with the board which have a prevailing market price may be sold by the board for the purposes of this section at private sale at a price not lower than the prevailing market price thereof.

(Amended by Stats. 1987, Ch. 38, Sec. 7.)






ARTICLE 5. Sale of State-Acquired Property

7931

Whenever the state acquires any real or personal property seized and sold for delinquent taxes of the supplier, the Controller may, with the consent of the Department of General Services, sell the property or any part thereof at private sale or at public auction.

(Amended by Stats. 2000, Ch. 1053, Sec. 22. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7932

He may advertise the sale by one publication, at least 10 days before the date set for the sale, in a newspaper of general circulation in the county in which the property to be sold is situated. If there is no newspaper of general circulation in the county, publication may be made by posting notice in three public places in the county 10 days prior to the date of sale.

(Added by Stats. 1941, Ch. 37.)



7933

The Controller or his authorized representative shall conduct the sale, and he may reject any or all bids at the sale.

(Added by Stats. 1941, Ch. 37.)



7934

The Controller shall distribute the proceeds of the sale in the following order:

(a) The payment of all expenses of the sale.

(b) The payment of all amounts due from the supplier under this part.

(c) The remainder to the General Fund of the state.

(Amended by Stats. 2000, Ch. 1053, Sec. 23. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7935

At the sale the Controller shall deliver to the purchaser a bill of sale for any personal property and a deed for any real property sold. The bill of sale or deed vests title in the purchaser free from any existing lien for amounts due under this part.

(Amended by Stats. 1943, Ch. 874.)






ARTICLE 6. Payment on Termination of Business

7956

Whenever a supplier ceases to engage in business as a supplier within the state by reason of the discontinuance, sale, or transfer of the business, the supplier shall give notice in writing thereof to the board on or before the date of the discontinuance, sale, or transfer.

(Amended by Stats. 2000, Ch. 1053, Sec. 24. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7957

The notice shall give the date of discontinuance or, in the event of a sale or transfer of the business, the date thereof and the name and address of the purchaser or transferee.

(Added by Stats. 1941, Ch. 37.)



7958

All amounts under this part, not yet due and payable under other provisions hereof, become due and payable concurrently with the discontinuance, sale, or transfer. The supplier shall forthwith make a report and pay all of the amounts due and shall surrender the supplier s license to the board.

(Amended by Stats. 2000, Ch. 1053, Sec. 25. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



7959

Unless notice is given as provided by Section 7956, the purchaser or transferee becomes liable for all taxes and penalties under this part accrued against the vendor or transferor to the date of the sale or transfer, but only to the extent of the value of the property and business thereby acquired.

(Added by Stats. 1941, Ch. 37.)






ARTICLE 7. Miscellaneous Provisions

7982

The remedies of the State provided for in this chapter are cumulative, and no action taken by the Controller or the Attorney General constitutes an election by the State to pursue any remedy to the exclusion of any other remedy for which provision is made in this part.

(Added by Stats. 1941, Ch. 37.)



7983

The board shall not be subject to subdivisions (c) and (d) of Section 16307 of the Corporations Code unless, at the time of application for or issuance of a permit, license, or registration number under this part, the applicant furnishes to the board a written partnership agreement that provides that all business assets shall be held in the name of the partnership.

(Added by Stats. 1998, Ch. 609, Sec. 13. Effective January 1, 1999.)









CHAPTER 7. Overpayments and Refunds

ARTICLE 1. Refunds on Certain Sales

8101

The following persons who have paid a tax for motor vehicle fuel, either directly or to the vendor from whom it was purchased, or indirectly by the adding of the amount of the tax to the price of the fuel, shall, except as otherwise provided in this part, be reimbursed and repaid the amount of the tax:

(a) Any person who buys and uses the motor vehicle fuel for purposes other than operating motor vehicles upon the public highways of the state, except vehicles subject to identification under Division 16.5 (commencing with Section 38000) of the Vehicle Code, which are used for recreational purposes or are rented or leased for recreational purposes, and, on and after July 1, 1974, except motor vehicles subject to registration under Division 3 (commencing with Section 4000) of the Vehicle Code while engaged in off-highway recreational use.

(b) Any person who exports the motor vehicle fuel for use outside of this state. Motor vehicle fuel carried from this state in the fuel tank of a motor vehicle or aircraft is not deemed to be exported from this state unless the motor vehicle fuel becomes subject to tax as an import under the laws of the destination state.

(c) Any person who sells the motor vehicle fuel to the Armed Forces of the United States for use in ships or aircraft or for use outside this state, under circumstances that would have entitled him or her to an exemption from the payment of the tax under Section 7401 had he or she been the supplier of this fuel.

(d) Any person who buys and uses the motor vehicle fuel in any construction equipment which is exempt from vehicle registration pursuant to the Vehicle Code, while operated within the confines and limits of a construction project.

(e) Any supplier who sells motor vehicle fuel which is sold to any consulate officer or consulate employee under circumstances which would have entitled the supplier to an exemption under paragraph (4) of subdivision (a) of Section 7401 if the supplier had sold the motor vehicle fuel directly to the consulate officer or consulate employee.

(f) Any supplier who removes motor vehicle fuel at a rack and pays tax on that removal or who purchases tax-paid motor vehicle fuel outside the bulk transfer/terminal system and then delivers the tax-paid motor vehicle fuel to another approved terminal from which that supplier subsequently removes the tax-paid motor vehicle fuel at the terminal rack, but only to the extent that the supplier can show that tax on the same amount of motor vehicle fuel has been paid more than one time by the same supplier.

(g) Any supplier who purchases tax-paid motor vehicle fuel in the bulk transfer/terminal system and subsequently removes the tax-paid motor vehicle fuel at the terminal rack, but only to the extent that the supplier can show that tax on the same amount of motor vehicle fuel has been paid more than one time by the same supplier. This subdivision applies only to those purchases made on or after January 1, 2002.

(h) Any person who buys and uses tax-paid motor vehicle fuel for the purpose of producing a blended fuel that will be used to operate motor vehicles upon the public highways of the state that is taxed under Part 3 (commencing with Section 8601) of Division 2. To be eligible, a person must show that the applicable California fuel tax has been paid and must submit or have submitted the refund application request on or after January 1, 2011.

(Amended by Stats. 2012, Ch. 493, Sec. 1. Effective September 23, 2012.)



8101.1

For the purposes of subdivision (a) of Section 8101, the tax shall be refunded to any person with respect to fuel used in the operation of a motor vehicle on any highway which is under the jurisdiction of the United States Department of Agriculture and with respect to the use of such highway such person pays, or contributes to, the cost of construction or maintenance thereof pursuant to an agreement with or permission of, the United States Department of Agriculture.

(Added by Stats. 1967, Ch. 1682.)



8101.5

No refund of any tax shall be granted on motor vehicle fuel used in propelling an aircraft in this state.

(Repealed and added by Stats. 1989, Ch. 1027, Sec. 8. Effective September 29, 1989. Operative January 1, 1990, by Sec. 9 of Ch. 1027.)



8101.6

(a) No refund of any tax shall be granted on motor vehicle fuel used in propelling passenger carrying vehicles, except six cents ($0.06) of the tax imposed upon each gallon of motor vehicle fuel used in propelling passenger carrying vehicles used for the transportation of persons for hire, compensation, or profit of the following:

(1) Any transit district, transit authority, or city owning and operating a local transit system itself or through a wholly owned nonprofit corporation.

(2) Any private entity providing transportation services for the transportation of people under contract or agreement, except general franchise agreements, with a public agency authorized to provide public transportation services, including, but not limited to, any nonprofit corporation designated as a consolidated transportation service agency pursuant to subdivision (a) of Section 15975 of the Government Code, which provides door-to-door transportation services under contract or agreement with a transit district, transit authority, or public agency authorized to provide transportation services, but only for fuels consumed while providing services under those contracts or agreements entered into subsequent to the effective date of this act.

(3) Any passenger stage corporation subject to the jurisdiction of the Public Utilities Commission when the motor vehicles of such passenger stage corporation are exclusively operated in urban or suburban areas or between cities in close proximity; provided, however, that the exemption is not extended to any line or lines operated by such passenger stage corporation which shall exceed 50 miles of one-way route mileage.

(4) Any common carrier of passengers operating exclusively on any line or lines within the limits of a single city between fixed termini or over a regular route, 98 percent of whose operations, as measured by total route mileage operated, are exclusively within the limits of a single city, and who by reason thereof is not a passenger stage corporation subject to the jurisdiction of the Public Utilities Commission.

(b) The exemption provided for in subdivision (a) shall not be applicable to motor vehicle fuel used by a charter-party carrier of passengers. The term charter-party carrier of passengers has the same meaning as that specified in Section 5360 of the Public Utilities Code and shall further include those transportation services described in subdivisions (a) and (e) of Section 5353 of the Public Utilities Code, if such transportation service is rendered as contract carriage and not as common carriage of passengers.

(c) There are in the State of California many private entities providing public transportation services for the transportation of people in vehicles other than buses under contract or agreement with local government, transit districts or local bus transit operators. It is the purpose of this section to provide relief from the payment of fuel tax for gasoline fuel for those private entities only for fuels consumed while providing these services.

(Amended by Stats. 1983, Ch. 46, Sec. 1.)



8101.7

No refund of any tax shall be granted which is attributable to the distribution of motor vehicle fuel for use or used in propelling a vessel in the state, except any tax which is attributable to the distribution of motor vehicle fuel for use or used in propelling a vessel operated by its owner on waters located on private property owned or controlled by him.

(Amended by Stats. 1971, Ch. 1400.)



8102

(a) The claimant of a refund shall present to the Controller a claim supported by the original invoice showing the purchase or other evidence of each purchase that is satisfactory to the Controller. The claim shall state the total amount of the fuel purchased by the claimant and the manner and the equipment in which the claimant has used the fuel. The claim shall state the total amount of motor vehicle fuel covered by the claim and if the motor vehicle fuel was exported, a statement that the claimant has proof of exportation. The claim shall state that the amounts claimed have not been previously refunded to the claimant and that there are no other claims outstanding for the amounts included in the current claim for refund. The claim shall not be under oath but shall contain, or be accompanied by, a written declaration that it is made under the penalties of perjury. If no original invoice was created, electronic invoicing shall be accepted as reflected by a computerized facsimile when accompanied by an original copy of the bill of lading or fuel manifest that can be directly tied to the electronic invoice.

(b) Each claim for refund under this section shall be made on a form prescribed by the Controller and shall be filed for a calendar year, except for claims relating to exportation of fuel. If, at the close of any of the first three quarters of the calendar year, more than seven hundred fifty dollars ($750) is refundable under this section with respect to any motor vehicle fuel used, sold, or exported during that quarter or any prior quarter during the calendar year, and for which no other claim has been filed, a claim may be filed for the quarterly period. To facilitate the administration of this section, the Controller may require the filing of claims for refund for other than yearly periods. Export claims may be filed at any time.

(Amended by Stats. 2003, Ch. 697, Sec. 2. Effective January 1, 2004.)



8103

The Controller, upon the presentation of the properly completed claim and the invoice or other evidence of each purchase that is satisfactory to the Controller, shall cause to be paid to the claimant from the taxes collected under this part an amount equal to the taxes collected on the motor vehicle fuel in respect to which the refund is claimed.

(Amended by Stats. 2003, Ch. 697, Sec. 3. Effective January 1, 2004.)



8103.5

Any person who wilfully makes or subscribes to a claim for refund under this article which he does not believe to be true and correct as to every material matter, shall be guilty of a felony, and upon conviction thereof shall be subject to the penalties prescribed for perjury by the Penal Code.

(Added by Stats. 1947, 1st Ex. Sess., Ch. 15.)



8104

In order to establish the validity of any claim the Controller may, upon demand, examine the books and records of the claimant for that purpose. The failure of the claimant to accede to that demand constitutes a waiver of all right to the refund claimed on account of the transactions questioned. The examination may be made either through employees of the office of the Controller or of the office of the board. Supporting evidence of all purchases included in a claim for refund shall be maintained by the claimant for inspection by the Controller or the office of the board for four years after the date of refund.

(Amended by Stats. 2003, Ch. 697, Sec. 4. Effective January 1, 2004.)



8104.5

If any person does not use motor vehicle fuel as provided in subdivision (a) of Section 8101 within the time required for filing an application for a refund, he may within that time file a written request with the Controller for an extension of time within which to apply for a refund. The request shall state the amount of fuel involved, the date of its purchase, and the manner and the equipment in which the fuel is intended to be used. Thereupon the Controller may extend the time within which an application for refund may be filed.

(Added by Stats. 1943, Ch. 459.)



8105

All applications for refund provided under this article shall be filed within three years from the date of the purchase of the motor vehicle fuel or, if the tax was not invoiced at the time of the purchase of the motor vehicle fuel, the application for refund shall be filed within six months after the receipt of an invoice for the tax, whichever period expires later. Any application filed after the time prescribed shall not be considered for any purpose by the Controller, the Treasurer, or the state.

(Amended by Stats. 2003, Ch. 605, Sec. 6. Effective January 1, 2004.)



8106

In lieu of the collection and refund of the tax on tax-paid motor vehicle fuel exported, removed, sold, or used by a supplier in a manner that would entitle the supplier to claim a refund under Section 8101, credit may be given the supplier upon the supplier s tax return, and the determination of the amount of tax shall be determined in accordance with any rules and regulations the board may prescribe.

(Amended by Stats. 2006, Ch. 364, Sec. 2. Effective January 1, 2007.)



8107

No refund shall be granted for losses in handling, transporting, or storing motor vehicle fuel.

(Added by Stats. 1941, Ch. 37.)



8108

If any claim for refund of tax is paid more than 20 calendar days from the date upon which the claim was received by the Controller, interest shall be computed, allowed, and paid upon that refund of tax at the Pooled Money Investment Account s Annual Yield Rate in effect on the date prior to the date that the interest on the refund of tax begins to accrue. Interest on the refund of tax shall begin to accrue on the 21st calendar day after the date that a properly completed claim for refund is received by the Controller. The interest shall accrue through the date the Controller refunds the tax. No interest shall be granted on credits taken on tax returns.

(Added by Stats. 1997, Ch. 76, Sec. 8. Effective July 16, 1997.)



8109

(a) A refund filed pursuant to subdivision (b) of Section 8101 shall be paid to the claimant within 20 calendar days of the receipt of a claim for refund by the Controller.

(b) Notwithstanding subdivision (a), the claim for refund shall be submitted on a properly completed form or in substantially similar format, as prescribed by the Controller.

(Added by Stats. 1997, Ch. 76, Sec. 9. Effective July 16, 1997.)






ARTICLE 2. Claim for Refund

8126

If the board determines that any amount not required to be paid under this part has been paid by any person to the state, the board shall set forth that fact in its records and certify the amount collected in excess of the amount legally due and the person from whom it was collected and certify the amount to the Controller for credit or refund. Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 2001, Ch. 429, Sec. 37. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



8127

The Controller shall thereupon credit the excess on any amounts then due from the person under this part and refund the balance to the person or his successors, administrators, executors, or assigns.

(Added by Stats. 1941, Ch. 37.)



8127.5

When an amount represented by a person who is a taxpayer under this part to a customer as constituting reimbursement for taxes due under this part is computed upon an amount that is not taxable or is in excess of the taxable amount and is actually paid by the customer to the person, the amount so paid shall be returned by the person to the customer upon notification by the Board of Equalization or by the customer that the excess has been ascertained. If the person fails or refuses to do so, the amount so paid, if knowingly or mistakenly computed by the person upon an amount that is not taxable or is in excess of the taxable amount, shall be remitted by that person to this state. Those amounts remitted to the state shall be credited by the Controller on any amounts due and payable under this part on the same transaction from the person by whom it was paid to this state and the balance, if any, shall constitute an obligation due from the person to this state.

(Added by Stats. 1996, Ch. 1087, Sec. 32. Effective January 1, 1997.)



8128

(a) Except as provided in subdivision (b) no refund under this article shall be approved by the board after three years from the last day of the month following the month for which the overpayment was made, or with respect to determinations made under Article 3, 4, or 5 of Chapter 5 of this part, after six months from the date the determinations become final, or after six months from the date of overpayment, whichever period expires the later, unless a claim therefor is filed with the board within that period. No credit shall be approved by the board after the expiration of that period unless a claim for credit is filed with the board within that period, or unless the credit relates to a period for which a waiver is given pursuant to Section 7676.

(b) A refund may be approved by the board for any period for which a waiver is given under Section 7676 if a claim therefor is filed with the board before the expiration of the period agreed upon.

(Amended by Stats. 2000, Ch. 1053, Sec. 34. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



8128.1

(a) The limitation period specified in Section 8128 shall be suspended during any period of a person s life that the person is financially disabled.

(b) (1) For purposes of subdivision (a), a person is financially disabled if the person is unable to manage his or her financial affairs by reason of medically determinable physical or mental impairment of the person which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months. A person shall not be considered to have an impairment unless proof of the existence thereof is furnished in the form and manner as the board may require.

(2) A person shall not be treated as financially disabled during any period that the person s spouse or any other person is authorized to act on behalf of the person in financial matters.

(c) This section applies to periods of disability commencing before, on, or after the effective date of the act adding this section, but does not apply to any claim for refund that (without regard to this section) is barred by the operation or rule of law, including res judicata, as of the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 9. Effective January 1, 2001.)



8129

The claim shall be in writing and shall state the specific grounds upon which it is founded.

(Added by Stats. 1941, Ch. 37.)



8130

Interest shall be paid upon any overpayment of any amount of tax at the modified adjusted rate per month established pursuant to Section 6591.5, from the first day of the month following the period during which the overpayment is made. In addition, a refund or credit shall be made of any interest imposed upon the claimant with respect to the amount being refunded or credited.

The interest shall be paid as follows:

(a) In the case of a refund, to the last day of the month following the date upon which the person making the overpayment, if he or she has not already filed a claim, is notified by the board that a claim may be filed or the date upon which the claim is approved by the board, whichever date is the earlier.

(b) In the case of a credit, to the same date as that to which interest is computed on the tax or amount against which the credit is applied.

(Amended by Stats. 2000, Ch. 1053, Sec. 35. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



8131

(a) If the board determines that any overpayment has been made intentionally or by reason of carelessness, it shall not allow any interest thereon.

(b) If any person who has filed a claim for refund requests the board to defer action on the claim, the board, as a condition to deferring action, may require the claimant to waive interest for the period during which the person requests the board to defer action on the claim.

(Amended by Stats. 1998, Ch. 420, Sec. 2. Effective January 1, 1999.)






ARTICLE 3. Suit for Refund

8146

No injunction or writ of mandate or other legal or equitable process shall issue in any suit, action, or proceeding in any court against this state or against any officer of the state to prevent or enjoin the collection under this part of any tax determined by the board.

(Amended by Stats. 2000, Ch. 1053, Sec. 36. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



8147

No suit or proceeding shall be maintained in any court for the recovery of any amount collected or paid under this part unless a claim for refund or credit has been duly filed under Article 1 or 2 of this chapter.

(Amended by Stats. 1959, Ch. 508.)



8148

Within 90 days after the mailing of the notice of action upon a claim for refund or credit, the claimant may bring an action against the Controller with respect to a claim under Article 1 of this chapter, or against the board with respect to a claim filed under Article 2 of this chapter on the grounds set forth in the claim in a court of competent jurisdiction in the County of Sacramento for the recovery of the whole or any part of the amount with respect to which the claim has been disallowed.

(Amended by Stats. 1959, Ch. 508.)



8149

If the board or the Controller fails to mail notice of action on a claim within six months after the claim is filed, the claimant may, prior to the mailing of notice, consider the claim disallowed and bring an action against the Controller or the board on the grounds set forth in the claim for the recovery of the whole or any part of the amount claimed.

(Amended by Stats. 1959, Ch. 508.)



8149.5

Failure to bring suit or action within the time specified in this article constitutes a waiver of all demands against the State on account of any alleged claim.

(Added by Stats. 1959, Ch. 508.)



8150

If judgment is rendered for the plaintiff, the amount of the judgment shall first be credited on any taxes due from the plaintiff under this part, Part 3 (commencing with Section 8601), and Part 31 (commencing with Section 60001), and the balance of the judgment shall be refunded to the plaintiff.

(Amended by Stats. 2000, Ch. 1053, Sec. 37. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



8151

In any judgment, interest shall be allowed at the modified adjusted rate per annum established pursuant to Section 6591.5 upon the amount found to have been illegally collected from the date of payment thereof to the date of allowance of credit on account of the judgment or to a date preceding the date of the refund warrant by not more than 30 days, the date to be determined by the board.

(Amended by Stats. 1995, Ch. 555, Sec. 13. Effective January 1, 1996.)



8152

A judgment shall not be rendered in favor of the plaintiff in any action brought against the State Treasurer to recover any tax paid when the action is brought by or in the name of an assignee of the supplier paying the tax or by any person other than the person who paid the tax.

(Amended by Stats. 2000, Ch. 1053, Sec. 38. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)






ARTICLE 4. Recovery of Erroneous Refunds

8171

(a) The Controller may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed, in an action brought in a court of competent jurisdiction in the County of Sacramento in the name of the people of the State of California.

(b) As an alternative to subdivision (a), the board may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed. In recovering any erroneous refund or credit, the board may, in its discretion, issue a deficiency determination in accordance with Article 2.5 (commencing with Section 7670) or Article 3 (commencing with Section 7698) of Chapter 5. Except in the case of fraud, the deficiency determination shall be made by the board within three years from the date of the Controller s warrant or date of credit.

(Amended by Stats. 1998, Ch. 609, Sec. 14. Effective January 1, 1999.)



8172

In any action brought pursuant to subdivision (a) of Section 8171, the court may, with the consent of the Attorney General, order a change in the place of trial.

(Amended by Stats. 1998, Ch. 609, Sec. 15. Effective January 1, 1999.)



8173

The Attorney General shall prosecute any action brought pursuant to subdivision (a) of Section 8171, and the provisions of the Code of Civil Procedure relating to service of summons, pleadings, proofs, trials, and appeals shall apply to the proceedings.

(Amended by Stats. 1998, Ch. 609, Sec. 16. Effective January 1, 1999.)



8174

(a) Notwithstanding any other provision of this part, if the board finds that neither the person liable for payment of tax nor any party related to that person has in any way caused an erroneous refund for which an action for recovery is provided under Section 8171, no interest shall be imposed on the amount of that erroneous refund until 30 days after the date on which the board mails a notice of determination for repayment of the erroneous refund to the person. The act of filing a claim for refund shall not be considered as causing the erroneous refund.

(b) This section shall be operative for any action for recovery under Section 8171 on or after January 1, 2000.

(Added by Stats. 1999, Ch. 929, Sec. 2. Effective January 1, 2000.)






ARTICLE 5. Cancellations

8191

If the board determines that any amount has been illegally determined to be due from any person either by the person filing the return or by the board, the board shall set forth that fact in its records, certify the amount determined to be in excess of the amount legally due and the person against whom the determination was made, and authorize the cancellation of the amount upon the records of the board and the Controller. Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 1994, Ch. 726, Sec. 28. Effective September 22, 1994.)









CHAPTER 8. Administration

ARTICLE 1. Administration

8251

The board shall enforce the provisions of this part, except in so far as duties and powers are vested in the Controller, and may prescribe, adopt, and enforce rules and regulations relating to the administration and enforcement of this part. The board may prescribe the extent to which any ruling or regulation shall be applied without retroactive effect.

(Added by Stats. 1941, Ch. 37.)



8252

The board may employ attorneys, accountants, auditors, investigators, and other expert and clerical assistance necessary to enforce its powers and perform its duties under this part.

(Amended by Stats. 1968, Ch. 1222.)



8253

The board may make any examinations of the books and records of highway vehicle operators/fuelers, industrial users, pipeline operators, suppliers, train operators, or vessel operators, and any other investigations as it may deem necessary in carrying out the provisions of this part.

(Amended by Stats. 2000, Ch. 1053, Sec. 39. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



8254

As this State is the source of petroleum products for other States, if such examination or investigation necessitates collaboration or conference with motor vehicle fuel tax officials of other States, at places inside or outside this State, such collaboration or conference is declared to be a necessary function in the administration of this part.

(Added by Stats. 1941, Ch. 843.)



8255

(a) Upon request from the officials to whom is entrusted the enforcement of the motor fuel tax law of another government the board or the Controller may furnish to such officials such information in the possession of the board or the Controller which is deemed essential to the enforcement of the motor fuel tax laws.

Any information so furnished shall not be used for any purpose other than that for which it was furnished.

(b) The board may furnish to any state or federal agency investigating violations of or enforcing any state or federal law related to motor fuels any motor fuel information in the possession of the board that is deemed necessary for the enforcement of those laws.

(Amended by Stats. 1997, Ch. 620, Sec. 4.5. Effective January 1, 1998.)



8256

A certificate by the board or an employee of the board stating that a notice required by this part was given by mailing or personal service shall be prima facie evidence in any administrative or judicial proceeding of the fact and regularity of the mailing or personal service in accordance with any requirement of this part for the giving of a notice. Unless otherwise specifically required, any notice provided by this part to be mailed or served may be given either by mailing or by personal service in the manner provided for giving notice of a deficiency determination.

(Added by Stats. 1974, Ch. 610.)



8257

(a) Except as otherwise provided by law, any person who is engaged in the business of preparing, or providing services in connection with the preparation of, returns under Chapter 5 (commencing with Section 7651), or any person who for compensation prepares any such return for any other person, and who knowingly or recklessly does either of the following, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not more than one thousand dollars ($1,000) or imprisoned no more than one year, or both, together with the costs of prosecution:

(1) Discloses any information furnished to him or her for, or in connection with, the preparation of the return.

(2) Uses that information for any purpose other than to prepare, or assist in preparing, the return.

(b) Subdivision (a) shall not apply to disclosure of information if that disclosure is made pursuant to the person s consent or pursuant to a subpoena, court order, or other compulsory legal process.

(Added by Stats. 2000, Ch. 1052, Sec. 10. Effective January 1, 2001.)






ARTICLE 2. The California Taxpayers’ Bill of Rights

8260

The board shall administer this article. Unless the context indicates otherwise, the provisions of this article shall apply to this part.

(Added by Stats. 1992, Ch. 438, Sec. 2. Effective January 1, 1993.)



8261

(a) The board shall establish the position of the Taxpayers Rights Advocate. The advocate or his or her designee shall be responsible for facilitating resolution of taxpayer complaints and problems, including any taxpayer complaints regarding unsatisfactory treatment of taxpayers by board employees, and staying actions where taxpayers have suffered or will suffer irreparable loss as the result of those actions. Applicable statutes of limitation shall be tolled during the pendency of a stay. Any penalties and interest that would otherwise accrue shall not be affected by the granting of a stay.

(b) The advocate shall report directly to the executive officer of the board.

(Added by Stats. 1992, Ch. 438, Sec. 2. Effective January 1, 1993.)



8262

(a) The board shall develop and implement an education and information program directed at, but not limited to, all of the following groups:

(1) Taxpayers newly registered with the board.

(2) Board audit and compliance staff.

(b) The education and information program shall include all of the following:

(1) A program of written communication with newly registered taxpayers explaining in simplified terms their duties and responsibilities.

(2) Participation in seminars and similar programs organized by federal, state, and local agencies.

(3) Revision of taxpayer educational materials currently produced by the board that explain the most common areas of taxpayer nonconformance in simplified terms.

(4) Implementation of a continuing education program for audit and compliance personnel to include the application of new legislation to taxpayer activities and areas of recurrent taxpayer noncompliance or inconsistency of administration.

(c) Electronic media used pursuant to this section shall not represent the voice, picture, or name of members of the board or of the Controller.

(Amended by Stats. 1999, Ch. 929, Sec. 3. Effective January 1, 2000.)



8263

The board shall conduct an annual hearing before the full board where industry representatives and individual taxpayers are allowed to present their proposals on changes to the Motor Vehicle Fuel Tax Law which may further improve voluntary compliance and the relationship between taxpayers and government.

(Amended by Stats. 2000, Ch. 1053, Sec. 40. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



8264

The board shall prepare and publish brief but comprehensive statements in simple and nontechnical language that explain procedures, remedies, and the rights and obligations of the board and taxpayers. As appropriate, statements shall be provided to taxpayers with the initial notice of audit, the notice of proposed additional taxes, any subsequent notice of tax due, or other substantive notices. Additionally, the board shall include this language for statements in the annual tax information bulletins that are mailed to taxpayers.

(Added by Stats. 1992, Ch. 438, Sec. 2. Effective January 1, 1993.)



8265

(a) The total amount of revenue collected or assessed pursuant to this part shall not be used for any of the following:

(1) To evaluate individual officers or employees.

(2) To impose or suggest production quotas or goals, other than quotas or goals with respect to accounts receivable.

(b) The board shall certify in its annual report submitted pursuant to Section 15616 of the Government Code that revenue collected or assessed is not used in a manner prohibited by subdivision (a).

(c) Nothing in this section shall prohibit the setting of goals and the evaluation of performance with respect to productivity and the efficient use of time.

(Added by Stats. 1992, Ch. 438, Sec. 2. Effective January 1, 1993.)



8266

The board shall develop and implement a program that will evaluate an individual employee s or officer s performance with respect to his or her contact with taxpayers. The development and implementation of the program shall be coordinated with the Taxpayers Rights Advocate.

(Added by Stats. 1992, Ch. 438, Sec. 2. Effective January 1, 1993.)



8267

The board shall, in cooperation with the Taxpayers Rights Advocate, and other interested taxpayer-oriented groups, develop a plan to reduce the time required to resolve petitions for redetermination and claims for refunds. The plan shall include determination of standard timeframes and special review of cases that take more time than the appropriate standard timeframe.

(Added by Stats. 1992, Ch. 438, Sec. 2. Effective January 1, 1993.)



8268

Procedures of the board, relating to appeals staff review conferences before a staff attorney or supervising tax auditor independent of the assessing department, shall include all of the following:

(a) Any conference shall be held at a reasonable time at a board office that is convenient to the taxpayer.

(b) The conference may be recorded only if prior notice is given to the taxpayer and the taxpayer is entitled to receive a copy of the recording.

(c) The taxpayer shall be informed prior to any conference that he or she has a right to have present at the conference his or her attorney, accountant, or other designated agent.

(Added by Stats. 1992, Ch. 438, Sec. 2. Effective January 1, 1993.)



8269

(a) Every taxpayer is entitled to be reimbursed for any reasonable fees and expenses related to a hearing before the board if all of the following conditions are met:

(1) The taxpayer files a claim for the fee and expenses with the board within one year of the date the decision of the board becomes final.

(2) The board, in its sole discretion, finds that the action taken by the board staff was unreasonable.

(3) The board decides that the taxpayer be awarded a specific amount of fees and expenses related to the hearing, in an amount determined by the board in its sole discretion.

(b) To determine whether the board staff has been unreasonable, the board shall consider whether the board staff has established that its position was substantially justified.

(c) The amount of reimbursed fees and expenses shall be limited to the following:

(1) Fees and expenses incurred after the date of the notice of determination, jeopardy determination, or a claim for refund.

(2) If the board finds that the staff was unreasonable with respect to certain issues but reasonable with respect to other issues, the amount of reimbursed fees and expenses shall be limited to those that relate to the issues where the staff was unreasonable.

(d) Any proposed award by the board pursuant to subdivision (a) shall be available as a public record for at least 10 days prior to the effective date of the award.

(e) The amendments to this section by the act adding this subdivision shall be operative for claims filed on or after January 1, 2000.

(Amended by Stats. 2000, Ch. 1052, Sec. 11. Effective January 1, 2001.)



8270

(a) An officer or employee of the board acting in connection with any law administered by the board shall not knowingly authorize, require, or conduct any investigation of, or surveillance over, any person for nontax administration related purposes.

(b) Any person violating subdivision (a) shall be subject to disciplinary action in accordance with the State Civil Service Act, including dismissal from office or discharge from employment.

(c) This section shall not apply with respect to any otherwise lawful investigation concerning organized crime activities.

(d) The provisions of this section are not intended to prohibit, restrict, or prevent the exchange of information where the person is being investigated for multiple violations which include motor vehicle fuel tax violations.

(e) For the purposes of this section:

(1) Investigation means any oral or written inquiry directed to any person, organization, or governmental agency.

(2) Surveillance means the monitoring of persons, places, or events by means of electronic interception, overt or covert observations, or photography, and the use of informants.

(Amended by Stats. 2000, Ch. 1053, Sec. 41. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



8272

(a) The Controller shall release any levy or notice to withhold issued pursuant to this part on any property in the event the expense of the sale process exceeds the liability for which the levy is made.

(b) The Controller shall not sell any seized property until it has first notified the taxpayer in writing of the exemptions from levy under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure.

(c) This section shall not apply to the seizure of any property as a result of a jeopardy assessment.

(Amended by Stats. 1993, Ch. 589, Sec. 141. Effective January 1, 1994.)



8273

Exemptions from levy under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure shall be adjusted for purposes of enforcing the collection of debts under this part to reflect changes in the California Consumer Price Index whenever the change is more than 5 percent higher than any previous adjustment.

(Amended by Stats. 1993, Ch. 589, Sec. 142. Effective January 1, 1994.)



8276

For the purposes of this part only, the board shall not revoke or suspend a person s license pursuant to Section 7507 or 7508 unless the board has mailed a notice preliminary to revocation or suspension that indicates that the taxpayer will be suspended by a date certain pursuant to that section. The notice preliminary to suspension shall be mailed to the taxpayer at least 60 days before the date certain.

(Added by Stats. 1992, Ch. 438, Sec. 2. Effective January 1, 1993.)



8277

(a) If any officer or employee of the board recklessly disregards board-published procedures, a taxpayer aggrieved by that action or omission may bring an action for damages against the State of California in superior court.

(b) In any action brought under subdivision (a), upon finding of liability on the part of the State of California, the state shall be liable to the plaintiff in an amount equal to the sum of all of the following:

(1) Actual and direct monetary damages sustained by the plaintiff as a result of the actions or omissions.

(2) Reasonable litigation costs including any of the following:

(A) Reasonable court costs.

(B) Prevailing market rates for the kind or quality of services furnished in connection with any of the following:

(i) The reasonable expenses of expert witnesses in connection with the civil proceeding, except that no expert witness shall be compensated at a rate in excess of the highest rate of compensation for expert witnesses paid by the State of California.

(ii) The reasonable cost of any study, analysis, engineering report, test, or project that is found by the court to be necessary for the preparation of the party s case.

(iii) Reasonable fees paid or incurred for the services of attorneys in connection with the civil proceeding, except that those fees shall not be in excess of seventy-five dollars ($75) per hour unless the court determines that an increase in the cost of living or a special factor, such as the limited availability of qualified attorneys for the proceeding, justifies a higher rate.

(c) In the awarding of damages under subdivision (b), the court shall take into consideration the negligence or omissions, if any, on the part of the plaintiff which contributed to the damages.

(d) Whenever it appears to the court that the taxpayer s position in the proceeding brought under subdivision (a) is frivolous, the court may impose a penalty against the plaintiff in an amount not to exceed ten thousand dollars ($10,000). A penalty so imposed shall be paid upon notice and demand from the board and shall be collected as a tax imposed under this part.

(Added by Stats. 1992, Ch. 438, Sec. 2. Effective January 1, 1993.)









CHAPTER 9. Records

8301

Every highway vehicle operator/fueler, industrial user, pipeline operator, supplier, train operator, vessel operator and every person dealing in, removing, transporting, or storing motor vehicle fuel in this state shall keep those records, receipts, invoices, and other pertinent papers with respect thereto in that form as the board may require. Failure to maintain records will constitute a misdemeanor punishable as provided in Section 8402.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 43. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



8302

(a) Each terminal operator shall keep the following information with respect to each rack removal of motor vehicle fuel at each terminal it operates:

(1) The bill of lading or other shipping document.

(2) The volume and date of the removal.

(3) The identity of the person, such as a common carrier, that physically received the fuel.

(4) The identity of the position holder or position holder s customer.

(5) Any other information required by the Internal Revenue Service pursuant to Section 48.4101-1 of Title 26 of the Code of Federal Regulations.

(b) The terminal operator shall maintain the information described in this section at the terminal from which the removal occurred for at least three months after the removal to which it relates. Thereafter, the terminal operator shall retain the information at a location controlled by the terminal operator for at least four more years.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 43. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



8303

All records required by this chapter shall be available at all times for the inspection of the board or its representatives.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 43. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



8304

Upon demand of the board or its representatives a highway vehicle operator/fueler, industrial user, pipeline operator, supplier, train operator, and vessel operator shall furnish a statement under oath reflecting the contents of any records kept by the highway vehicle operator/fueler, industrial user, pipeline operator, supplier, train operator, and vessel operator with respect to the matters specified in this chapter.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 43. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)






CHAPTER 10. Distribution of Proceeds

8351

The Controller shall transmit all money received by him or her in payment of taxes, interest, and penalties due under this part, and restitution orders or any other amounts otherwise authorized by law to be collected by the Controller, or any other amounts imposed by a court of competent jurisdiction to be paid to the Controller, to the State Treasurer who shall deposit it in the State Treasury and credit it to the Motor Vehicle Fuel Fund, which is continued in existence as the Motor Vehicle Fuel Account in the Transportation Tax Fund, which fund is hereby created. All fees paid and accepted for issuance or reinstatement of licenses under this part shall be deposited by the board in the State Treasury to the credit of the same account.

Any reference in any law or regulation to the Motor Vehicle Fuel Fund shall be deemed to refer to the Motor Vehicle Fuel Account in the Transportation Tax Fund.

Notwithstanding any other provision of law, the Controller may use the funds in the Motor Vehicle Fuel Account in the Transportation Tax Fund for cashflow loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code. Any such loan shall be exempt from paragraph (2) of subdivision (b) of Section 16310 of the Government Code. Interest shall be paid on all moneys loaned to the General Fund and shall be computed at a rate determined by the Pooled Money Investment Board to be the current earning rate of the fund from which the money is loaned. This subdivision does not authorize any transfer that would interfere with the carrying out of the object for which these funds were created.

(Amended by Stats. 2012, Ch. 1, Sec. 6. Effective February 3, 2012.)



8352

Subject to the provisions of any budget bill heretofore or hereafter enacted, the money deposited to the credit of the Motor Vehicle Fuel Account is hereby appropriated for expenditure, allocation, or transfer as provided in this chapter.

(Amended by Stats. 2004, Ch. 227, Sec. 98. Effective August 16, 2004.)



8352.1

The money deposited to the credit of the Motor Vehicle Fuel Account may be expended for the following purposes:

(a) To pay the refunds authorized in this part, including refunds due on account of judgments for the return of taxes illegally collected.

(b) To the Controller, to carry out any duties imposed upon him or her by this part.

(c) To the board, to carry out any duties imposed upon it by this part.

(d) To pay the pro rata share of the overhead and general administrative expense of the Controller and the board attributable to duties imposed by this part. The pro rata share is payable upon presentation of a claim against any appropriation from the Motor Vehicle Fuel Account for the support of the Controller or the board, as the case may be.

(Amended by Stats. 2000, Ch. 1053, Sec. 45. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



8352.2

Subject to the provisions of this chapter, the money deposited to the credit of the Motor Vehicle Fuel Account shall be transferred to the State Transportation Fund, which is hereby created, as provided in this chapter.

(Amended by Stats. 1973, Ch. 1153.)



8352.3

(a) Subject to Sections 8352 and 8352.1, and except as otherwise provided in subdivision (b), all moneys deposited to the credit of the Motor Vehicle Fuel Account attributable to the distribution of motor vehicle fuel for use or used in propelling an aircraft in the state shall be transferred to the Aeronautics Account in the State Transportation Fund, for allocation as follows:

(1) To pay the pro rata cost of the Controller and the board under subdivisions (b), (c), and (d) of Section 8352.1.

(2) To pay for the support of the Department of Transportation, for the administration of the State Aeronautics Act (Division 9 (commencing with Section 21001) of the Public Utilities Code).

(3) Remaining balance to be available for expenditures in accordance with Section 21602 and Article 4 (commencing with Section 21680) of Chapter 4 of Part 1 of Division 9 of the Public Utilities Code.

(b) Commencing July 1, 2012, the revenues attributable to the taxes imposed pursuant to subdivision (b) of Section 7360 and Section 7361.1 and otherwise to be deposited in the Aeronautics Account pursuant to subdivision (a) shall instead be transferred to the General Fund. The revenues attributable to the taxes imposed pursuant to subdivision (b) of Section 7360 and Section 7361.1 that were deposited in the Aeronautics Account in the 2010 11 and 2011 12 fiscal years shall be transferred to the General Fund.

(Amended by Stats. 2012, Ch. 32, Sec. 30. Effective June 27, 2012.)



8352.4

(a) Subject to Sections 8352 and 8352.1, and except as otherwise provided in subdivision (b), there shall be transferred from the money deposited to the credit of the Motor Vehicle Fuel Account to the Harbors and Watercraft Revolving Fund, for expenditure in accordance with Division 1 (commencing with Section 30) of the Harbors and Navigation Code, the sum of six million six hundred thousand dollars ($6,600,000) per annum, representing the amount of money in the Motor Vehicle Fuel Account attributable to taxes imposed on distributions of motor vehicle fuel used or usable in propelling vessels. The actual amount shall be calculated using the annual reports of registered boats prepared by the Department of Motor Vehicles for the United States Coast Guard and the formula and method of the December 1972 report prepared for this purpose and submitted to the Legislature on December 26, 1972, by the Director of Transportation. If the amount transferred during each fiscal year is in excess of the calculated amount, the excess shall be retransferred from the Harbors and Watercraft Revolving Fund to the Motor Vehicle Fuel Account. If the amount transferred is less than the amount calculated, the difference shall be transferred from the Motor Vehicle Fuel Account to the Harbors and Watercraft Revolving Fund. No adjustment shall be made if the computed difference is less than fifty thousand dollars ($50,000), and the amount shall be adjusted to reflect any temporary or permanent increase or decrease that may be made in the rate under the Motor Vehicle Fuel Tax Law. Payments pursuant to this section shall be made prior to payments pursuant to Section 8352.2.

(b) Commencing July 1, 2012, the revenues attributable to the taxes imposed pursuant to subdivision (b) of Section 7360 and Section 7361.1 and otherwise to be deposited in the Harbors and Watercraft Revolving Fund pursuant to subdivision (a) shall instead be transferred to the General Fund. The revenues attributable to the taxes imposed pursuant to subdivision (b) of Section 7360 and Section 7361.1 that were deposited in the Harbors and Watercraft Revolving Fund in the 2010 11 and 2011 12 fiscal years shall be transferred to the General Fund.

(Amended by Stats. 2013, Ch. 275, Sec. 8. Effective January 1, 2014.)



8352.5

(a) (1) Subject to Sections 8352 and 8352.1, and except as otherwise provided in subdivision (b), there shall be transferred from the money deposited to the credit of the Motor Vehicle Fuel Account to the Department of Food and Agriculture Fund, during the second quarter of each fiscal year, an amount equal to the estimate contained in the most recent report prepared pursuant to this section.

(2) The amounts are not subject to Section 6357 with respect to the collection of sales and use taxes thereon, and represent the portion of receipts in the Motor Vehicle Fuel Account during a calendar year that were attributable to agricultural off-highway use of motor vehicle fuel which is subject to refund pursuant to Section 8101, less gross refunds allowed by the Controller during the fiscal year ending June 30th following the calendar year to persons entitled to refunds for agricultural off-highway use pursuant to Section 8101. Payments pursuant to this section shall be made prior to payments pursuant to Section 8352.2.

(b) Commencing July 1, 2012, the revenues attributable to the taxes imposed pursuant to subdivision (b) of Section 7360 and Section 7361.1 and otherwise to be deposited in the Department of Food and Agriculture Fund pursuant to subdivision (a) shall instead be transferred to the General Fund. The revenues attributable to the taxes imposed pursuant to subdivision (b) of Section 7360 and Section 7361.1 that were deposited in the Department of Food and Agriculture Fund in the 2010 11 and 2011 12 fiscal years shall be transferred to the General Fund.

(c) On or before September 30, 2012, and on or before September 30 of each even-numbered year thereafter, the Director of Transportation and the Director of Food and Agriculture shall jointly prepare, or cause to be prepared, a report setting forth the current estimate of the amount of money in the Motor Vehicle Fuel Account attributable to agricultural off-highway use of motor vehicle fuel, which is subject to refund pursuant to Section 8101 less gross refunds allowed by the Controller to persons entitled to refunds for agricultural off-highway use pursuant to Section 8101; and they shall submit a copy of the report to the Legislature.

(Amended by Stats. 2012, Ch. 32, Sec. 32. Effective June 27, 2012.)



8352.6

(a) (1) Subject to Section 8352.1, and except as otherwise provided in paragraphs (2) and (3), on the first day of every month, there shall be transferred from moneys deposited to the credit of the Motor Vehicle Fuel Account to the Off-Highway Vehicle Trust Fund created by Section 38225 of the Vehicle Code an amount attributable to taxes imposed upon distributions of motor vehicle fuel used in the operation of motor vehicles off highway and for which a refund has not been claimed. Transfers made pursuant to this section shall be made prior to transfers pursuant to Section 8352.2.

(2) Commencing July 1, 2012, the revenues attributable to the taxes imposed pursuant to subdivision (b) of Section 7360 and Section 7361.1 and otherwise to be deposited in the Off-Highway Vehicle Trust Fund pursuant to paragraph (1) shall instead be transferred to the General Fund. The revenues attributable to the taxes imposed pursuant to subdivision (b) of Section 7360 and Section 7361.1 that were deposited in the Off-Highway Vehicle Trust Fund in the 2010 11 and 2011 12 fiscal years shall be transferred to the General Fund.

(3) The Controller shall withhold eight hundred thirty-three thousand dollars ($833,000) from the monthly transfer to the Off-Highway Vehicle Trust Fund pursuant to paragraph (1), and transfer that amount to the General Fund.

(b) The amount transferred to the Off-Highway Vehicle Trust Fund pursuant to paragraph (1) of subdivision (a), as a percentage of the Motor Vehicle Fuel Account, shall be equal to the percentage transferred in the 2006 07 fiscal year. Every five years, starting in the 2013 14 fiscal year, the percentage transferred may be adjusted by the Department of Transportation in cooperation with the Department of Parks and Recreation and the Department of Motor Vehicles. Adjustments shall be based on, but not limited to, the changes in the following factors since the 2006 07 fiscal year or the last adjustment, whichever is more recent:

(1) The number of vehicles registered as off-highway motor vehicles as required by Division 16.5 (commencing with Section 38000) of the Vehicle Code.

(2) The number of registered street-legal vehicles that are anticipated to be used off highway, including four-wheel drive vehicles, all-wheel drive vehicles, and dual-sport motorcycles.

(3) Attendance at the state vehicular recreation areas.

(4) Off-highway recreation use on federal lands as indicated by the United States Forest Service s National Visitor Use Monitoring and the United States Bureau of Land Management s Recreation Management Information System.

(c) It is the intent of the Legislature that transfers from the Motor Vehicle Fuel Account to the Off-Highway Vehicle Trust Fund should reflect the full range of motorized vehicle use off highway for both motorized recreation and motorized off-road access to other recreation opportunities. Therefore, the Legislature finds that the fuel tax baseline established in subdivision (b), attributable to off-highway estimates of use as of the 2006 07 fiscal year, accounts for the three categories of vehicles that have been found over the years to be users of fuel for off-highway motorized recreation or motorized access to nonmotorized recreational pursuits. These three categories are registered off-highway motorized vehicles, registered street-legal motorized vehicles used off highway, and unregistered off-highway motorized vehicles.

(d) It is the intent of the Legislature that the off-highway motor vehicle recreational use to be determined by the Department of Transportation pursuant to paragraph (2) of subdivision (b) be that usage by vehicles subject to registration under Division 3 (commencing with Section 4000) of the Vehicle Code, for recreation or the pursuit of recreation on surfaces where the use of vehicles registered under Division 16.5 (commencing with Section 38000) of the Vehicle Code may occur.

(e) In the 2014 15 fiscal year, the Department of Transportation, in consultation with the Department of Parks and Recreation and the Department of Motor Vehicles, shall undertake a study to determine the appropriate adjustment to the amount transferred pursuant to subdivision (b) and to update the estimate of the amount attributable to taxes imposed upon distributions of motor vehicle fuel used in the operation of motor vehicles off highway and for which a refund has not been claimed. The department shall provide a copy of this study to the Legislature no later than January 1, 2016.

(Amended by Stats. 2014, Ch. 27, Sec. 2. Effective June 20, 2014.)



8352.8

(a) The Conservation and Enforcement Services Account is hereby established as an account in the Off-Highway Vehicle Trust Fund created by Section 38225 of the Vehicle Code.

(b) Funds in the Conservation and Enforcement Services Account shall be allocated to the Division of Off-Highway Motor Vehicle Recreation of the Department of Parks and Recreation for expenditure, upon appropriation by the Legislature, for the following purposes:

(1) Up to 40 percent of the funds, for cooperative agreements or challenge cost-sharing agreements with the United States Forest Service and the United States Bureau of Land Management, to complete necessary route designation planning work and to implement route planning decisions.

(2) Up to one million one hundred thousand dollars ($1,100,000) for each grant cycle, to increase the amount of funds available for restoration grants in the program pursuant to paragraph (2) of subdivision (b) of Section 5090.50 of the Public Resources Code.

(Amended by Stats. 2008, Ch. 179, Sec. 199. Effective January 1, 2009.)



8352.9

The Controller shall withhold from any funds transferred pursuant to any section of this chapter an amount equal to the cost, as determined by the Department of Transportation, to the State Highway Account for preparing any report needed in order to establish the appropriate amount of any such transfer. He shall transfer such amounts withheld to the State Highway Account in the State Transportation Fund.

(Added by Stats. 1974, Ch. 1134.)



8353

By the 28th day of each calendar month, the balance remaining to the credit of the Motor Vehicle Fuel Account at the close of business on the 23rd day of the same month, after payments of refunds and administration and enforcement, as provided for in Section 8352.1, shall, on order of the Controller, be transferred to the Highway Users Tax Account in the Transportation Tax Fund.

(Amended by Stats. 1983, Ch. 323, Sec. 78. Effective July 1, 1983. Operative August 1, 1983, by Sec. 149.43 of Ch. 323.)



8359

The board may, without at the time furnishing vouchers and itemized statements, draw from the Motor Vehicle Fuel Account a sum not to exceed five thousand dollars ($5,000). The sum so drawn shall be used as a revolving fund where cash advances are necessary.

(Amended by Stats. 1987, Ch. 56, Sec. 162.)



8360

The board may pay out of the appropriations made to it from the Motor Vehicle Fuel Account all expenses incurred in the prosecution before any court of this state of any person charged with the violation of this part.

(Amended by Stats. 1987, Ch. 56, Sec. 163.)






CHAPTER 11. Violations

8401

It is unlawful for any person, firm, association, or corporation, or any officer or agent thereof, through false statement, trick or device, or otherwise, to do any of the following:

(a) Obtain motor vehicle fuel for export and fail to export it, or cause it not to be exported.

(b) Divert motor vehicle fuel, or cause it to be diverted, from interstate or foreign transit begun in this state.

(c) Return motor vehicle fuel to this state and sell or use it, or cause it to be used or sold in this state, without complying with the provisions of this part and without notifying the supplier from whom the motor vehicle fuel was originally purchased of his or her act.

It is unlawful for any supplier or other person to conspire with any person, firm, association, or corporation, or any officer or agent thereof, to withhold motor vehicle fuel from export, or to divert it from interstate or foreign transit begun in this state, or to return it to this state for sale or use so as to avoid any of the taxes imposed by this part.

Any person violating any provision of this section is guilty of a misdemeanor punishable as provided in Section 8402.

Each shipment illegally diverted or illegally returned constitutes a separate offense, and the unit of each shipment is the cargo of one vessel, or one railroad carload, or one automobile truck load, or such truck and trailer load, or one drum, or one barrel, or one case, or one can.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 48. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



8402

It is unlawful for any person, firm, association, or corporation, or any officer or agent thereof, to do any of the following:

(a) Fail to pay the tax.

(b) Fail, neglect, or refuse to make and file any statement required by this part in the manner or within the time required.

(c) Make any false statement or conceal any material fact in any record, report, affidavit, or claim provided for in this part.

(d) Violate any other provision of this part.

Any person violating any provision of this section is guilty of a misdemeanor, unless the act is by any other law of this state declared to be a felony, and upon conviction is punishable by a fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000), or by imprisonment in the county jail not exceeding six months, or by both fine and imprisonment.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 48. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



8403

It is unlawful for any person, firm, association, or corporation, or any officer or agent thereof, to conduct any activities requiring a license under this part without a license or after a license has been surrendered, canceled, or revoked. Any violation of this section is subject to the same punishment as is prescribed in Section 8402.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 48. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



8404

(a) Any person required to make, render, sign, or verify any return or report who makes any false or fraudulent return or report with intent to defeat or evade the determination of an amount due required by law to be made is guilty of a misdemeanor punishable as provided in Section 8402.

(b) Any person who willfully aids or assists in, or procures, counsels, or advises in the preparation or presentation under, or in connection with any matter arising under this part, of a return, report, affidavit, claim, or other document which is fraudulent or is false as to any material matter, whether or not the falsity or fraud is with knowledge or consent of the person authorized or required to present the return, report, affidavit, claim, or document is guilty of a misdemeanor punishable as provided in Section 8402.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 48. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



8405

(a) Notwithstanding any other provision of this part, any person who willfully evades or attempts in any manner to evade or defeat the payment of the tax imposed by this part is guilty of a misdemeanor punishable by a fine of not less than five thousand dollars ($5,000) and not more than twenty thousand dollars ($20,000), imprisonment, or both the fine and imprisonment in the discretion of the court. In addition to the fine or imprisonment, or both, each person convicted under this section shall pay up to two dollars ($2) for each gallon of motor vehicle fuel, or portion thereof, knowingly removed, entered, blended, or possessed, kept, stored, or retained for the purpose of removal or removed, or offered for removal, or entry, or entered, or for sale, or actually sold, or offered for sale, in violation of this section, as determined by the court.

(b) Proceeds of the assessed penalty shall be distributed to the treasurer of the county in which the action was brought for allocation to the prosecuting agency in the amount necessary to reimburse the agency for its costs of prosecution, and to the county for its reasonable costs of administration of this paragraph. Any remaining proceeds shall be deposited in the Motor Vehicle Fuel Account in the Transportation Tax Fund, and shall be available, upon appropriation by the Legislature, to pay administrative costs of the board to enforce this part.

(Repealed and added by Stats. 2000, Ch. 1053, Sec. 48. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



8406

Any prosecution for violation of any of the penal provisions of this part shall be instituted within three years after the commission of the offense, or within two years after the violation is discovered, whichever is later.

(Added by Stats. 2000, Ch. 1053, Sec. 48. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



8407

(a) (1) Restitution orders or any other amounts imposed by a court of competent jurisdiction for criminal offenses upon a person or any other entity that are due to the State of California and payable to the Controller may be collected by the Controller in any manner provided by law for collection of a delinquent motor vehicle fuel tax liability, including, but not limited to, issuance of an order and levy under Article 4 (commencing with Section 706.070) of Chapter 5 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure in the manner provided for earnings withholding orders for taxes.

(2) Amounts imposed by a court of competent jurisdiction as an order of restitution for criminal offenses shall be treated as final and due and payable to the State of California on the date that amount is established on the records of the board.

(b) This part shall apply to amounts collected under this section in the same manner and with the same force and effect and to the full extent as if the language of those laws had been incorporated in full into this section, except to the extent that any provision is either inconsistent with this section or is not relevant to this section.

(c) Notwithstanding Chapter 7 (commencing with Section 8101), no refund or credit may be allowed for any amounts paid or payments applied under this section.

(d) Amounts authorized to be collected pursuant to this section may accrue interest at the greater of the rate applicable to the amounts being collected or the rate provided under Section 6591.5 from and after the date the amounts are established on the records of the board.

(e) Amounts authorized to be collected pursuant to this section are not subject to any statute of limitations set forth in Chapter 6 (commencing with Section 7851).

(f) Notwithstanding Section 7872 or Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code, any portion of the amounts authorized to be collected under this section that remain unsatisfied may be collected by the recording of a notice of state tax lien. The Controller may record or extend a recorded notice of state tax lien at any time until the amount due, including any accrued interest, is paid in full.

(g) This section shall apply on and after January 1, 2012, to amounts authorized to be collected pursuant to this section that are due to the State of California and payable to the Controller before, on, or after January 1, 2012.

(Added by Stats. 2011, Ch. 727, Sec. 14. Effective January 1, 2012.)






CHAPTER 12. Metropolitan Transportation Commission

8500

Except when the context otherwise requires, the definitions given in this chapter govern the construction of this chapter.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)



8501

As used in this chapter, the following definitions have the following meanings:

(a) Commission means the Metropolitan Transportation Commission created by Title 7.1 (commencing with Section 66500) of the Government Code.

(b) Region means the region comprising the commission s jurisdiction, prescribed by Section 66502 of the Government Code.

(c) Bonds means indebtedness and securities of any kind or class, including bonds, notes, bond anticipation notes, and commercial paper.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)



8502

The commission may impose, in addition to any other tax authorized by this division, a tax on the privilege of selling within the region, motor vehicle fuel, as defined by Section 7326. The tax shall not apply to motor vehicle fuel used to power aircraft. The tax shall be levied at a rate established by the commission, but not exceeding ten cents ($0.10) per gallon. Commencing on January 1 of the year following the election approving the tax, the tax may be imposed for a period not to exceed 20 years.

(Amended by Stats. 2000, Ch. 1053, Sec. 49. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



8503

(a) Prior to imposing the tax, the commission shall adopt a regional transportation expenditure plan for the revenues derived from the tax. The regional transportation expenditure plan shall describe specific proposed transportation projects and the estimated cost of each project.

(b) The regional transportation expenditure plan shall also meet the following minimum objectives and criteria:

(1) Project expenditures shall reflect an equitable distribution of revenues throughout the region with not less than 95 percent of revenues from each county, based on population, being invested over the 20-year life of the tax in projects attributable to that county. In addition, during every five-year period, no less than 80 percent of the revenues from each county, based on population, invested during that period shall be invested in projects attributable to that county. The commission shall allocate any accrued interest according to the same formula. At the time of the development of the expenditure plan, the commission shall use population data from the most recent United States census, and shall take into account estimated increases in population over the 20-year period projected by the Association of Bay Area Governments.

(2) Projects included in the expenditure plan shall be consistent with the commission s regional transportation plan, a congestion management program, or a countywide transportation plan. The commission shall, in prioritizing projects in the expenditure plan, give additional consideration to projects where local land use policies reduce dependence on single-occupant motor vehicle travel. The expenditure plan development process shall include consultation with cities, counties, transit operators, congestion management agencies, and other interested groups.

(3) Cost estimates for each project shall be prepared by the commission, in consultation with project sponsors, and verified by an independent cost-estimating firm retained by the commission for that purpose. Estimates of other funding required to complete any project shall be based on an estimate of funds reasonably expected to be available during the 20-year period commencing with the year that the tax is initially imposed.

(4) To be eligible for inclusion in the expenditure plan, a project shall meet at least one of the following regional transportation needs:

(A) Fund maintenance and rehabilitation of local streets and roads, sidewalks, or bicycle routes, or close a gap in the local street and road system.

(B) Fund capital or operating expenses of public transit systems.

(C) Fund transit expansion projects in the commission s Resolution 3434, Regional Transit Expansion Program as contained in the commission s regional transportation plan.

(D) Provide an alternative to single occupancy automobile travel.

(E) Improve safety on specific roadway segments where accident or fatality rates exceed the expected rate for those segments over a multiyear timeframe, including, but not limited to, expansion or realignment of the roadway.

(F) Improve the operational efficiency of the existing roadway system without a physical expansion of the system. However, expansion projects to reconfigure existing interchanges are eligible for inclusion in the plan.

(G) Fund implementation of the requirements of the federal Americans with Disabilities Act of 1990 (P.L. 101-336), or those requirements as revised, on public transit systems and other transportation-related facilities.

(H) Fund seismic retrofitting of transportation facilities.

(I) Fund intermodal freight or passenger facilities.

(J) Fund transportation enhancement activities, including projects consistent with the commission s Transportation for Livable Communities (TLC) Program and the Housing Incentive Program (HIP).

(K) Defray interest costs and other expenses associated with the issuance of revenue bonds or revenue anticipation notes.

(5) If not otherwise available, sufficient funding shall be included in the cost estimates and expenditure plan presented to the voters to operate and maintain each included project for the duration of the tax.

(Amended by Stats. 2002, Ch. 161, Sec. 1. Effective January 1, 2003.)



8504

(a) Following the adoption by the commission of a regional transportation expenditure plan, the board of supervisors of each county and city and county in the region shall, upon the request of the commission, submit to the voters at a local election consolidated with a statewide primary or general election specified by the commission, a measure, adopted by the commission, authorizing the commission to impose the tax throughout the region.

(b) The measure may not be grouped with state or local measures on the ballot, but shall be set forth in a separate category and shall be identified as Regional Measure 2.

(c) Regardless of the system of voting used, the wording of the measure shall read as follows:

Shall The Metropolitan Transportation Commission be authorized to impose a tax of ____ per gallon on the sale of gasoline to build and operate transportation projects identified in the expenditure plan adopted by the commission?

(d) The commission shall reimburse each county and city and county in the region for the cost of submitting the measure to the voters. These costs shall be reimbursed from revenues derived from the tax if the measure is approved by the voters or, if the measure is not approved, from any funds of the commission that are available for general transportation planning.

(e) The board of supervisors of a county or city and county may elect not to submit the measure adopted by the commission to the voters if it submits an alternative countywide transportation funding measure to the voters at the same election.

(Amended by Stats. 1999, Ch. 724, Sec. 13. Effective January 1, 2000.)



8505

Upon approval of the measure by the margin of voters within the region voting at a local election as determined necessary by the California Constitution or other applicable statutory provisions, the commission may impose the tax in all counties in the region in which the measure appeared on the ballot.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)



8506

The commission shall contract with the State Board of Equalization for the administration of any tax imposed under this chapter, and the board shall be reimbursed for its actual cost in the administration of the tax and for its actual cost of preparation to administer the tax based upon an independent audit.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)



8507

The State Board of Equalization shall adopt the necessary rules and regulations to administer the tax.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)



8508

After deducting its cost of administering the tax, the State Board of Equalization shall periodically transmit the net revenues to the commission as promptly as possible. Transmittal of those revenues shall be made at least twice in each calendar quarter.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)



8509

The net revenues received by the commission shall be expended only in accordance with the regional transportation expenditure plan adopted pursuant to Section 8503, except that the commission may deduct from those revenues funds to reimburse it for expenses incurred in the initial implementation of this chapter, and thereafter, its cost of administration, not to exceed 1 percent of annual net revenues.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)



8510

In order to be eligible for funds derived from the tax, project sponsors shall comply with all applicable commission rules and regulations including, but not limited to, those adopted pursuant to Section 66516 of the Government Code and Sections 99244 and 99246 of the Public Utilities Code. In consultation with cities, counties, transit operators, congestion management agencies, and other interested groups, the commission shall also develop and implement a program to ensure that project sponsors expend funds derived from the tax in an efficient and effective manner. No operating or maintenance funding provided from the tax shall be used to supplant any funds within the discretionary control of the recipient agency that are used for existing transportation operating or maintenance activities.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)



8511

The commission s regional transportation expenditure plan shall include a process of ensuring periodic public review of the progress of the regional transportation expenditure plan and citizen oversight.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)



8512

The commission may, by a two-thirds vote, amend the regional transportation expenditure plan after a minimum of two public hearings in accordance with Section 8511. Any amendment shall comply with all of the requirements for the plan prescribed by this chapter.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)



8513

(a) If requested to do so by the commission in its resolution calling for an election, the board of supervisors, as part of the ballot proposition to approve the imposition of the tax, shall include authorization for the commission to issue bonds for capital outlay expenditures as may be provided for in the ordinance expenditure plan payable from the proceeds of the tax.

(b) The maximum bonded indebtedness that may be outstanding at any one time shall be an amount equal to the sum of the principal of, and interest on, the bonds, but not to exceed the estimated proceeds of the tax, as determined by the plan. The amount of bonds outstanding at any one time does not include the amount of bonds, refunding bonds, or bond anticipation notes for which funds necessary for the payment thereof have been set aside for that purpose in a trust or escrow account.

(c) The proposition shall set forth each of the following:

(1) The actual percent of the tax.

(2) The duration of the tax if the plan specifies a time limit.

(3) The amount of bonds, if any, payable from the proceeds of the tax.

(4) The commission as the agency imposing the tax.

(5) The appropriations limit of the commission, pursuant to Section 4 of Article XIII?B of the California Constitution.

(d) The sample ballot to be mailed to the voters, pursuant to Section 13303 of the Elections Code, shall be the full proposition, as set forth in the ordinance calling the election, and the voter information handbook shall include the entire ordinance expenditure plan.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)



8514

(a) The bonds authorized by the voters concurrently with the approval of the tax may be issued at any time by the commission and shall be payable from the proceeds of the tax. The bonds shall be referred to as limited tax bonds.

The bonds may be secured by a pledge of revenues from the proceeds of the tax.

(b) The pledge of the tax to the limited tax bonds authorized under this chapter shall have priority over the use of any of the tax for pay-as-you-go financing, except to the extent that this priority is expressly restricted in the resolution authorizing the issuance of the bonds.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)



8515

Limited tax bonds shall be issued pursuant to a resolution adopted at any time by a two-thirds vote of the commission. Each resolution shall provide for the issuance of bonds in the amounts as may be necessary, until the full amount of bonds authorized have been issued. The full amount of bonds may be divided into two or more series and different dates of payment fixed for the bonds of each series. A bond need not mature on its anniversary date.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)



8516

(a) A resolution authorizing the issuance of bonds shall state all of the following:

(1) The purposes for which the proposed debt is to be incurred, which may include all costs and estimated costs incidental to, or connected with, the accomplishment of those purposes, including, without limitation, engineering, inspection, legal, fiscal agent, financial consultant and other fees, bond and other reserve funds, working capital, bond interest estimated to accrue during the construction period and for a period not to exceed three years thereafter, and expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(2) The estimated cost of accomplishing those purposes.

(3) The amount of the principal of the indebtedness.

(4) The maximum term the bonds proposed to be issued shall run before maturity, which shall not be beyond the date of termination of the imposition of the tax.

(5) The maximum rate of interest to be paid, which shall not exceed the maximum allowable by law.

(6) The denomination or denominations of the bonds, which shall not be less than five thousand dollars ($5,000).

(7) The form of the bonds, including, without limitation, registered bonds and coupon bonds, to the extent permitted by federal law, and the form of any coupons to be attached thereto, the registration, conversion, and exchange privileges, if any, pertaining thereto, and the time when all of, or any part of, the principal becomes due and payable.

(b) The resolution may also contain any other matters authorized by this chapter or any other law.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)



8517

The bonds shall bear interest at a rate or rates not exceeding the maximum allowable by law, payable at intervals determined by the commission, except that the first interest payable on the bonds, or any series thereof, may be for any period not exceeding one year, as determined by the commission.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)



8518

In the resolution authorizing the issuance of the bonds, the commission may also provide for the call and redemption of the bonds prior to maturity at the times and prices and upon other terms as specified. However, no bond is subject to call or redemption prior to maturity, unless it contains a recital to that effect or unless a statement to that effect is printed.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)



8519

The principal of, and interest on, the bonds shall be payable in lawful money of the United States at the office of the treasurer of the commission, or at other places as may be designated, or at both the office and other places at the option of the holders of the bonds.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)



8520

The bonds, or each series thereof, shall be dated and numbered consecutively and shall be signed by the chairperson or vice chairperson of the commission and the auditor-controller of the commission, and the official seal, if any, of the commission shall be attached.

The interest coupons of the bonds shall be signed by the auditor-controller of the commission. All of the signatures and seal may be printed, lithographed, or mechanically reproduced.

If any officer whose signature appears on the bonds or coupons ceases to be that officer before the delivery of the bonds, the officer s signature is as effective as if the officer had remained in office.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)



8521

The bonds may be sold as the commission determines by resolution, and the bonds may be sold at a price below par, whether by negotiated or public sale.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)



8522

Delivery of any bonds may be made at any place either inside or outside the state, and the purchase price may be received in cash or bank credits.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)



8523

All accrued interest and premiums received on the sale of the bonds shall be placed in the fund to be used for the payment of the principal of, and interest on, the bonds, and the remainder of the proceeds of the bonds shall be placed in the treasury of the commission and applied to secure the bonds or for the purposes for which the debt was incurred. However, when the purposes have been accomplished, any money remaining shall be either (a) transferred to the fund to be used for the payment of principal of, and interest on, the bonds or (b) placed in a fund to be used for the purchase of the outstanding bonds in the open market at prices and in the manner, either at public or private sale or otherwise, as determined by the commission. Bonds so purchased shall be canceled immediately.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)



8524

(a) The commission may provide for the issuance, sale, or exchange of refunding bonds to redeem or retire any bonds issued by the commission upon the terms, at the times, and in the manner which it determines.

(b) Refunding bonds may be issued in a principal amount sufficient to pay all, or any part of, the principal of the outstanding bonds, the premiums, if any, due upon call and redemption thereof prior to maturity, all expenses of the refunding, and either of the following:

(1) The interest upon the refunding bonds from the date of sale thereof to the date of payment of the bonds to be refunded out of the proceeds of the sale of the refunding bonds or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holders of the bonds.

(2) The interest upon the bonds to be refunded from the date of sale of the refunding bonds to the date of payment of the bonds to be refunded or to the date upon which the bonds to be refunded will be paid pursuant to call or agreement with the holder of the bonds.

(c) The provisions of this chapter for the issuance and sale of bonds apply to the issuance and sale of refunding bonds.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)



8525

(a) The commission may borrow money in anticipation of the sale of bonds which have been authorized pursuant to this chapter, but which have not been sold or delivered, and may issue negotiable bond anticipation notes therefor and may renew the bond anticipation notes from time to time. However, the maximum maturity of any bond anticipation notes, including the renewals thereof, shall not exceed five years from the date of delivery of the original bond anticipation notes.

(b) The bond anticipation notes, and the interest thereon, may be paid from any money of the commission available therefor, including the revenues from the tax. If not previously otherwise paid, the bond anticipation notes, or any portion thereof, or the interest thereon, shall be paid from the proceeds of the next sale of the bonds of the commission in anticipation of which the notes were issued.

(c) The bond anticipation notes shall not be issued in any amount in excess of the aggregate amount of the bonds which the commission has been authorized to issue, less the amount of any bonds of the authorized issue previously sold, and also less the amount of other bond anticipation notes therefor issued and then outstanding. The bond anticipation notes shall be issued and sold in the same manner as the bonds.

(d) The bond anticipation notes and the resolutions authorizing them may contain any provisions, conditions, or limitations which a resolution of the commission may contain.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)



8526

Any bonds issued under this chapter are legal investment for all trust funds; for the funds of insurance companies, commercial and savings banks, and trust companies; and for state school funds; and whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, counties, school districts, or other districts within the state, that money or those funds may be invested in the bonds issued under this chapter, and whenever bonds of cities, counties, school districts, or other districts within the state may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public money, the bonds issued under this chapter may be so used. The provisions of this chapter are in addition to all other laws relating to legal investments and shall be controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 1997, Ch. 878, Sec. 1. Effective January 1, 1998.)









PART 3. USE FUEL TAX

CHAPTER 1. General Provisions and Definitions

8601

This part is known and may be cited as the Use Fuel Tax Law.

(Added by Stats. 1941, Ch. 38.)



8602

Except where the context otherwise requires, the definitions given in this chapter govern the construction of this part.

(Added by Stats. 1941, Ch. 38.)



8603

As used in this part motor vehicle includes every self-propelled vehicle operated or suitable for operation on the highway, except a vehicle used exclusively upon stationary rails or tracks.

(Amended by Stats. 1968, Ch. 1217.)



8604

Fuel includes any combustible gas or liquid, by whatever name the gas or liquid may be known or sold, of a kind used in an internal combustion engine for the generation of power to propel a motor vehicle on the highways, except fuel that is subject to the tax imposed by Part 2 (commencing with Section 7301) or Part 31 (commencing with Section 60001).

It does not include any combustible gas or liquid specifically manufactured and used for racing motor vehicles at a racetrack.

(Amended by Stats. 1994, Ch. 912, Sec. 2. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



8605

Highway includes a way or place, of whatever nature, publicly maintained and open to the use of the public for purposes of vehicular travel.

A private road is not a highway for the purposes of this part unless it has been dedicated and accepted by the proper public authorities as a public highway. The mere use of a private road by one or more members of the public, with or without the consent of the owner, does not make it a highway.

(Amended by Stats. 1957, Ch. 1051.)



8606

Person includes any individual, firm, partnership, joint venture, limited liability company, association, corporation, estate, trust, business trust, receiver, syndicate, this state, any county, city and county, municipality, district, or other political subdivision thereof, or any other group or combination acting as a unit.

(Amended by Stats. 1994, Ch. 1200, Sec. 49. Effective September 30, 1994.)



8607

Use includes the placing of fuel into any receptacle on a motor vehicle from which fuel is supplied for the propulsion of the vehicle unless the operator of the vehicle establishes to the satisfaction of the board that the fuel was consumed for a purpose other than the operation of a motor vehicle within this State and, with respect to fuel brought into this State in any such receptacle, the consumption of the fuel in this State. A person placing fuel in a receptacle on a motor vehicle of another who holds a valid use fuel tax permit is not deemed to have used the fuel.

(Amended by Stats. 1953, Ch. 1814.)



8608

(a) User includes any person who, within the meaning of the term use as defined in this chapter, uses fuel.

(b) Article 1 (commencing with Section 8701) of Chapter 3 and Article 1 (commencing with Section 8751) of Chapter 4 do not apply to (1) a user whose sole use of fuel in this state is for the propulsion of a privately operated passenger motor vehicle, a commercial vehicle with unladen weight of less than 7,000 pounds, or a privately operated two-axle truck which the user has rented or leased for a period of 30 days or less; or (2) an interstate user whose sole use of fuel in this state is for the propulsion of a motor vehicle that is not a qualified motor vehicle and is operated in connection with an interstate trip; if the fuel used, except fuel brought into this state in the fuel tank of the vehicle, is purchased from and delivered into the fuel tank of the vehicle by a vendor.

(c) When the board determines that it is necessary for the efficient administration of this part to regard any lessor of vehicles as the agent of the lessee, with regard to the equipment leased, the board may so regard the lessor and may qualify the lessee as the user for purposes of this part.

(Amended by Stats. 1995, Ch. 555, Sec. 15. Effective January 1, 1996.)



8609

In this State or in the State means within the exterior limits of the State of California and includes all territory within these limits owned by or ceded to the United States of America.

(Added by Stats. 1941, Ch. 38.)



8610

Vendor includes every person who sells fuel in this state and places, or causes to be placed, the fuel into any receptacle on a motor vehicle from which receptacle fuel is supplied for the propulsion of the vehicle.

Vendor does not include a person who places the fuel, or causes the fuel to be placed, into a receptacle on a privately operated passenger motor vehicle with respect to which the annual flat rate fuel tax described in Section 8651.7 has been paid for the current year and to which is attached the current prescribed identification emblem.

(Amended by Stats. 1982, Ch. 1589, Sec. 22.5.)



8611

Sell includes any transfer of title or possession, exchange, or barter, in any manner or by any means whatsoever, for a consideration.

(Added by Stats. 1953, Ch. 1814.)



8612

Fuel tank means any receptacle on a motor vehicle from which fuel is supplied for the propulsion of the vehicle, exclusive of a cargo tank even though fuel is withdrawn directly therefrom for the propulsion of the vehicle.

(Added by Stats. 1957, Ch. 1830.)



8613

Natural gas means naturally occurring mixtures of hydrocarbon gases and vapors consisting principally of methane, whether in gaseous or liquid form.

(Added by Stats. 1970, Ch. 1509.)



8615

Standard pressure and temperature means 14.73 pounds of pressure per square inch at 60 Fahrenheit.

(Added by Stats. 1970, Ch. 1509.)



8619

Interstate user includes any person who uses fuel in the propulsion of a motor vehicle in this state and who operates the motor vehicle within and without the state or the United States.

(Added by Stats. 1995, Ch. 555, Sec. 16. Effective January 1, 1996.)



8620

Qualified motor vehicle means a motor vehicle that is used, designed, or maintained for transportation of persons or property, and that has two axles and a gross vehicle weight or registered gross vehicle weight exceeding 26,000 pounds or 11,797 kilograms, has three or more axles regardless of weight, or is used in combination, when the weight of that combination exceeds 26,000 pounds or 11,797 kilograms gross vehicle weight. Qualified motor vehicle does not include a recreational vehicle.

(Added by Stats. 1995, Ch. 555, Sec. 17. Effective January 1, 1996.)



8621

Recreational vehicle means a vehicle such as a motor home, pickup truck with attached camper, and bus when used exclusively for personal pleasure by an individual. In order to qualify as a recreational vehicle, the vehicle shall not be used in connection with any business endeavor.

(Added by Stats. 1995, Ch. 555, Sec. 18. Effective January 1, 1996.)






CHAPTER 2. Imposition of Tax

8651

(a) An excise tax is hereby imposed for the use of fuel at the following rate per gallon:

(1) Fourteen cents ($0.14) during 1990, on and after August 1.

(2) Fifteen cents ($0.15) during 1991.

(3) Sixteen cents ($0.16) during 1992.

(4) Seventeen cents ($0.17) during 1993.

(5) Eighteen cents ($0.18) on and after January 1, 1994.

(b) If the federal fuel tax is reduced below the rate of fifteen cents ($0.15) per gallon and federal financial allocations to this state for highway and exclusive public mass transit guideway purposes are reduced or eliminated correspondingly, the tax rate imposed by this section, on and after the date of the reduction, shall be increased by an amount so that the combined state and federal tax rate per gallon equals the following:

(1) Twenty-nine cents ($0.29) during 1990, on and after August 1.

(2) Thirty cents ($0.30) during 1991.

(3) Thirty-one cents ($0.31) during 1992.

(4) Thirty-two cents ($0.32) during 1993.

(5) Thirty-three cents ($0.33) on and after January 1, 1994.

(c) If any person or entity is exempt or partially exempt from the federal fuel tax at the time of a reduction, the person or entity shall continue to be exempt under this section.

(Amended by Stats. 1990, Ch. 627, Sec. 5. Effective September 10, 1990.)



8651.5

Notwithstanding the provisions of Section 8651, on or after January 1, 1966 the excise tax imposed upon liquefied petroleum gas shall be at the rate of six cents ($0.06) for each gallon of fuel used. All references in this code to Section 8651 shall be deemed, with respect to the rate imposed upon liquefied petroleum gas on or after January 1, 1966, to also refer to this section. Neither the tax imposed by this section nor the tax imposed by Section 8651 shall apply to the use of liquefied petroleum gas in a vehicle during any period of time for which the owner or operator of the vehicle has paid the annual flat rate fuel tax as provided in Section 8651.7.

(Amended by Stats. 1975, Ch. 807.)



8651.6

Notwithstanding the provisions of Sections 8651 and 8651.5, on or after January 1, 1971, the excise tax imposed upon natural gas shall be at the rate of seven cents ($0.07) for each 100 cubic feet of compressed natural gas used, measured at standard pressure and temperature, and at a rate of six cents ($0.06) for each gallon of liquid natural gas used. All references in this code to Section 8651 shall, with respect to the rate imposed upon natural gas on or after January 1, 1971, also refer to this section. Neither the tax imposed by this section nor the tax imposed by Section 8651 shall apply to the use of compressed natural gas or liquid natural gas used in a vehicle during any period of time for which the owner or operator of the vehicle has paid the annual flat rate fuel tax as provided in Section 8651.7.

(Amended by Stats. 1975, Ch. 807.)



8651.7

(a) The owner or operator, except an interstate user, of a vehicle propelled by a system using liquefied petroleum gas, liquid natural gas, or compressed natural gas may pay the fuel tax for the use of those fuels by paying an annual flat rate fuel tax according to the following schedule:

Unladen weight

Fee

All passenger cars and other vehicles 4,000 lbs. or less ........................

$ 36

More than 4,000 lbs. but less than 8,001 lbs. ........................

72

More than 8,000 lbs. but less than 12,001 lbs. ........................

120

12,001 lbs. or more ........................

168

(b) The annual flat rate fuel tax described in subdivision (a) shall be an annual tax. The annual period shall be that period from the end of the month in which the tax was paid to the end of the month prior in the following calendar year. When an owner or operator elects to pay the annual flat rate fuel tax on more than one vehicle, the owner or operator may request that the board prorate the tax due on a vehicle added during the annual period, so that all vehicles have the same annual period. In the year a vehicle is added, the annual flat rate fuel tax for that vehicle shall be calculated by dividing the fee set forth in subdivision (a) by 12 and multiplying the resulting amount by the number of months remaining before the beginning of the next annual period.

(c) The board shall adopt an identification procedure for vehicles with respect to which the annual flat rate tax described in subdivision (a) of this section has been paid.

(Amended by Stats. 1997, Ch. 620, Sec. 5. Effective January 1, 1998.)



8651.8

(a) Notwithstanding Section 8651, the excise tax imposed upon ethanol or methanol containing not more than 15 percent gasoline or diesel fuels shall be one-half the rate prescribed by Section 8651 for each gallon of fuel used.

(b) All references in this code to Section 8651 shall be deemed, with respect to the rate imposed upon ethanol or methanol, to also refer to this section.

(Amended by Stats. 1993, Ch. 875, Sec. 1. Effective October 6, 1993.)



8652

No tax shall be imposed upon any user with respect to that fuel which the user establishes to the satisfaction of the board is used:

(a) To propel an implement of husbandry, truck, or farm tractor used in agricultural operations off the highway and only incidentally operated upon a highway, for the purpose of moving between farms or parts of farms, which farms or parts of farms are in close proximity, and which implement of husbandry, truck or farm tractor is exempt from registration under the Vehicle Code;

(b) To propel any construction equipment while operated within the confines and limits of a construction project and only incidentally operated upon the highway and which construction equipment is exempt from vehicle registration pursuant to the Vehicle Code; or

(c) For a purpose other than the generation of power to propel a motor vehicle in this state.

(Amended by Stats. 1968, Ch. 1217.)



8653

No tax shall be imposed upon any user with respect to that fuel which the user establishes to the satisfaction of the board is used in the operation of a motor vehicle off the highway.

(Amended by Stats. 1968, Ch. 1217.)



8653.1

No tax shall be imposed on any user with respect to fuel used in the operation of a motor vehicle on any highway which is under the jurisdiction of the United States Department of Agriculture and with respect to the use of such highway the user pays, or contributes to, the cost of construction or maintenance thereof pursuant to an agreement with, or permission of, the United States Department of Agriculture.

(Added by Stats. 1967, Ch. 1682.)



8654

No tax shall be imposed as to any fuel used in any motor vehicle owned by any county, city and county, city, district, or other political subdivision or public agency when operated by it over any highway constructed and maintained by the United States or any department or agency thereof within a military reservation in this State. If any such motor vehicle is operated both over such highway and over a public highway outside the military reservation in a continuous trip the tax shall be imposed only as to that portion of the fuel used to operate the vehicle over the public highway outside the military reservation.

Nothing contained in this section shall be construed as an exemption from the tax of the use of fuel in any motor vehicle operated upon a public highway within a military reservation, which highway is constructed and or maintained by this State or any political subdivision thereof.

As used in this section, military reservation includes any establishment of the United States Government or any agency thereof used by the armed forces of the United States for military, air, or naval operations, including research projects.

(Added by Stats. 1957, Ch. 419.)



8655

(a) This section shall be known and may be cited as the Mills-Hayes Act.

(b) No tax shall be imposed upon fuel used by:

(1) Any transit district, transit authority, or city owning and operating a local transit system itself or through a wholly owned nonprofit corporation.

(2) Any private entity providing transportation services for the transportation of people under contract or agreement, except general franchise agreements, with a public agency authorized to provide public transportation services, only for fuels consumed while providing services under such contracts or agreements entered into subsequent to the effective date of this act.

(3) Any passenger stage corporation subject to the jurisdiction of the Public Utilities Commission when the motor vehicles of such passenger stage corporation are exclusively operated in urban or suburban areas or between cities in close proximity for the transportation of persons for hire, compensation, or profit; provided, however, that the exemption is not extended to any line or lines operated by such passenger stage corporation which shall exceed 50 miles of one-way route mileage.

(4) Any common carrier of passengers operating exclusively on any line or lines within the limits of a single city between fixed termini or over a regular route, 98 percent of whose operations, as measured by total route mileage operated, are exclusively within the limits of a single city, and who by reason thereof is not a passenger stage corporation subject to the jurisdiction of the Public Utilities Commission.

(5) Any school district, community college district, or county superintendent of schools owning, leasing, or operating buses for the purpose of transporting pupils to and from school and for other school or college activities involving pupils, including, but not limited to, field trips and athletic contests.

(6) Any private entity providing transportation services for the purposes specified in paragraph (5) under contract or agreement with a school district, community college district, or county superintendent of schools, only for fuels consumed while providing services under those contracts or agreements entered into subsequent to the effective date of the act adding this paragraph.

(c) Notwithstanding the exemption provided for by subdivision (b), any system, corporation, or carrier using fuel exempt under the provisions of subdivision (b) shall, for the privilege of operating vehicles on state highways and freeways, make a payment equal to one cent ($0.01) for each gallon of such exempt fuel used. The payments required by this subdivision shall be paid to the State Board of Equalization in the manner prescribed by the board, and such payments shall be treated as a tax for all purposes of this part.

(d) The exemption provided for in subdivision (b) and the payments provided for in subdivision (c) shall not be applicable to fuel used by a charter-party carrier of passengers. The term charter-party carrier of passengers has the same meaning as that specified in Section 5360 of the Public Utilities Code and shall further include those transportation services described in subdivisions (a) and (e) of Section 5353 of the Public Utilities Code, if such transportation service is rendered as contract carriage and not as common carriage of passengers.

(e) There are in the State of California many local bus transit operators in need of financial assistance from sources other than the local property tax. These operators are performing essential public transit service as a vital counterpart of the streets and highways. It is the purpose of this section to provide relief from the payment of use fuel tax for local transit operators and it is the intent of the Legislature that the funds accruing to such operators shall be used for the improvement of their transit operations and to aid in providing better transit service to and from places of employment.

There are also in the State of California many private entities providing public transportation services for the transportation of people in vehicles other than buses under contract or agreement with local government, transit districts or local bus transit operators. It is the purpose of this section to provide relief from the payment of use fuel taxes for diesel fuel for those private entities only for fuel consumed while providing these services.

(Amended by Stats. 1984, Ch. 1663, Sec. 1. Effective September 30, 1984. Operative October 1, 1984, by Sec. 4 of Ch. 1663.)



8655.5

(a) Commencing with the 1984 85 fiscal year, the Controller shall annually transfer from the General Fund to the Highway Users Tax Account in the Transportation Tax Fund, the amount, as determined by the State Board of Equalization, necessary to fully reimburse the account for any revenue loss caused by the exemptions provided by paragraphs (5) and (6) of subdivision (b) of Section 8655.

(b) In addition, the Controller shall transfer, on January 1, 1985, the sum of four hundred thirty-five thousand dollars ($435,000) from the General Fund to the account to fully reimburse the account for the revenue loss caused by Section 3 of the act enacting this section.

(Added by Stats. 1984, Ch. 1663, Sec. 2. Effective September 30, 1984. Operative October 1, 1984, by Sec. 4 of Ch. 1663. Note: The appropriations in this section were vetoed in the Governor's message.)



8657

(a) Notwithstanding any provision of the Alcoholic Beverage Control Act (Division 9 (commencing with Section 23000) of the Business and Professions Code) any alcohol produced for use in or as a fuel to propel a motor vehicle shall be taxed as fuel under this part and shall not be subject to taxes under the Alcoholic Beverage Tax Law (Part 14 (commencing with Section 32001)).

(b) The state requirements for determining whether alcohol is produced for use in or as a fuel to propel a motor vehicle and not for use as an alcoholic beverage shall be the same as the requirements of the Bureau of Alcohol, Tobacco and Firearms of the United States Department of Treasury under federal law.

(Added by renumbering Section 7360 by Stats. 1982, Ch. 1589, Sec. 18.)






CHAPTER 2.5. International Fuel Tax Agreement

8691

Effective on and after January 1, 1996, Chapter 2 (commencing with Section 9405) of Part 3.5 shall apply to all interstate users.

(Added by Stats. 1995, Ch. 555, Sec. 20. Effective January 1, 1996.)






CHAPTER 3. Permits

ARTICLE 1. User

8701

Every person desiring to become a user of fuel within this state shall secure a use fuel tax permit.

(Amended by Stats. 1995, Ch. 555, Sec. 21. Effective January 1, 1996.)



8702

Applications for permits shall be made to the board upon forms prescribed by the board.

(Added by Stats. 1941, Ch. 38.)



8703

On receipt of an application and after the deposit of such security as the board may require pursuant to Section 8951, the board shall issue to the applicant a use fuel tax permit authorizing the applicant to become a user of fuel taxable under this part. The permit is valid until canceled or revoked.

(Amended by Stats. 1984, Ch. 193, Sec. 114.)



8704

Whenever any user fails to comply with any provision of this part or any rule or regulation of the board prescribed and adopted under this part, the board upon hearing, after giving the user at least 10 days notice in writing specifying the time and place of hearing and requiring him to show cause why his permit should not be revoked, may revoke the permit held by him. The notice may be served personally or by mail in the manner prescribed for service of notice of a deficiency determination.

(Amended by Stats. 1955, Ch. 1782.)



8705

It is unlawful for any person whose permit has been canceled or revoked to operate as a user of fuel in this State until he has fully complied with the provisions of this part and has been issued a new permit or his permit has been reinstated.

(Amended by Stats. 1955, Ch. 1782.)



8706

The board or its authorized representatives may impound the vehicles of a user whose permit has been revoked and who continues to use fuel after having been duly notified by the board of the revocation. The board or its representatives may retain possession of the vehicles until the user fully complies with the provisions of this part and all costs incurred in connection with the impounding or storage of the vehicles have been paid.

(Added by Stats. 1955, Ch. 1782.)



8707

Subsequent to the revocation of the permit of a user the board shall reinstate the permit when the user pays the amount of excise tax determined, together with interest and penalties, fully complies with the provisions of this part, and pays a fee of fifty dollars ($50) to the board for reinstatement. The fee shall not be subject to refund except as provided in Section 9151.

(Amended by Stats. 1988, Ch. 1029, Sec. 10.)



8708

The board or its authorized representative may issue a California fuel trip permit to interstate users for entry into this state. The California fuel trip permit shall be valid for four consecutive days and includes any reentry into the state during the four-day period. The fee for issuance of a California fuel trip permit is thirty dollars ($30). Other provisions of this article and Article 1 (commencing with Section 8751) of Chapter 4 do not apply to the holder of a California fuel trip permit who uses only fuel brought into this state in the fuel tank of a qualified motor vehicle and fuel purchased from, and delivered into the fuel tank of the qualified motor vehicle by, a vendor. Any use fuel tax paid to a vendor for fuel taken out of the state in the fuel tank of a qualified motor vehicle operated under a California fuel trip permit shall not be refunded to the holder of the permit, notwithstanding any other provisions of this part.

The board may enter into an interagency agreement with the Department of Motor Vehicles providing for the issuance of California fuel trip permits by that department.

(Amended by Stats. 1998, Ch. 609, Sec. 17. Effective January 1, 1999.)






ARTICLE 2. Vendor

8711

Every person desiring to become a vendor shall first secure a vendor use fuel tax permit.

(Added by Stats. 1953, Ch. 1814.)



8712

Applications for permits shall be made to the board upon forms prescribed by the board.

(Added by Stats. 1953, Ch. 1814.)



8713

On receipt of an application the board shall issue to the applicant a vendor use fuel tax permit authorizing him to become a vendor of fuel taxable under this part. The permit is valid until canceled, suspended, or revoked.

(Added by Stats. 1953, Ch. 1814.)



8714

Whenever any vendor fails to comply with any provision of this part or any rule or regulation of the board prescribed and adopted under this part, relating to fuel vendors, the board upon hearing, after giving the vendor at least 10 days notice in writing specifying the time and place of hearing and requiring the vendor to show cause why his or her permit should not be revoked, may revoke or suspend the permit held by the vendor. The board shall give to the person written notice of the suspension or revocation of his or her permit. The notices may be served personally or by mail in the manner prescribed for service of notice of a deficiency determination. The board shall not issue a new permit to a vendor whose permit has been revoked or reinstate the permit of a vendor whose permit has been suspended or revoked unless it is satisfied that he or she will comply with the provisions of this part and the rules and regulations of the board, and the vendor pays to the board a fee of fifty dollars ($50) for the reinstatement or issuance of a permit. The fee shall not be subject to refund except as provided in Section 9151.

(Amended by Stats. 1990, Ch. 1528, Sec. 8.)



8715

It is unlawful for any person to operate as a vendor of fuel in this State without a permit or after a permit has been suspended or revoked.

(Amended by Stats. 1957, Ch. 1830.)



8716

(a) A permit shall be held only by persons actively engaging in or conducting a business as a vendor of fuel taxable under this part. Any person not so engaged shall forthwith surrender his or her permit to the board for cancellation. The board may revoke the permit of a person found to be not actively engaged in or conducting a business as a vendor of fuel taxable under this part.

(b) If the permit holder who transfers a business does not notify the board of the transfer, or deliver the permit to the board for cancellation, and the transferee, with the permit holder s actual or constructive knowledge, uses the permit in any way, the transferor shall be liable for taxes under this part, interest computed as specified in Section 8777, and those penalties imposed pursuant to subdivision (c).

(c) The transferor shall be liable for penalties incurred by the transferee under Sections 8779, 8876, and 9352, but shall not be liable for penalties incurred by the transferee under Sections 8780 and 9353. However, the board may, at its discretion, relieve the transferor from liability for penalties incurred by the transferee.

(Added by Stats. 1989, Ch. 768, Sec. 7.)









CHAPTER 3.5. Collection of Tax by Vendor

ARTICLE 1. Collection of Tax by Vendor

8732

A vendor of fuel the use of which is taxable under this part, who sells and delivers such fuel into a fuel tank shall, at the time of sale, collect the tax from the user and give to the user a receipt therefor in the manner and form prescribed by the board.

When fuel is sold through a keylock mechanism or other unattended mechanism it shall be presumed that the vendor delivered the fuel into the fuel tank of a motor vehicle and the vendor must collect the tax from the user. This presumption shall be rebutted and the vendor shall not collect the tax if the user certifies in writing to the vendor that all fuel delivered to him through a specific keylock mechanism or other unattended mechanism will be delivered into bulk containers.

Vendors of fuel required by this section to collect tax from users shall not be required to make such collections on sales and deliveries to users who are authorized by the board, as hereinafter provided, to purchase fuel without payment of tax to a vendor.

The board may issue written authorization to a holder of a valid use fuel permit to purchase fuel from a vendor designated by the user without payment of the tax to the vendor when the board finds (1) that the user consistently is using the fuel in vehicles which are operated partly without this state or off the highways of this state, or the user qualifies for the exemption provided in Section 8655, and (2) that to require collection of the tax from the user by the vendor would cause consistently recurring overpayments of the tax, and (3) that the revenue of the state with respect to the tax liability of such user is adequately secured. Such authorization may be revoked when any such condition no longer obtains.

(Amended by Stats. 1979, Ch. 260.)



8732.1

Without requiring the issuance of a vendor use fuel tax permit, the board may issue written authorization to a political subdivision of this state which holds a valid user use fuel tax permit to furnish fuel as an accommodation to another political subdivision of this state which holds a valid user use fuel tax permit if the board finds that the political subdivision furnishing the fuel agrees to report and pay all taxes applicable to the fuel it furnishes and each political subdivision agrees to keep such records and file such reports as the board deems necessary to ensure that all applicable taxes shall be paid.

For the purposes of this section political subdivision of this state means any governmental organization formed and operating under the authority of the laws of this state and includes counties, cities, cities and counties, school districts, fire protection districts, irrigation districts, and recreation districts.

(Amended by Stats. 1980, Ch. 676, Sec. 285.)



8732.5

A vendor is relieved from liability to collect use fuel tax which became due and payable subsequent to July 1, 1958, insofar as the sales of the fuel are represented by accounts which have been found worthless and charged off for income tax purposes. If the vendor has previously paid the amount of the tax, he may, under rules and regulations prescribed by the board, take a credit in such amount. If any such accounts are thereafter in whole or in part collected by the vendor, the gallons of fuel represented by the amounts collected shall be included in the first return filed after such collection and the amount of the tax thereon paid with the return. The board may, at its option, require the seller to submit periodical reports listing accounts delinquent for a 90-day period or over.

(Amended by Stats. 1959, Ch. 1180.)



8733

The tax required to be collected by the vendor constitutes a debt owed by the vendor to this State.

(Added by Stats. 1953, Ch. 1814.)



8734

The board may require vendors to submit at such times as it shall designate copies of the receipts given pursuant to Section 8732.

(Added by Stats. 1953, Ch. 1814.)



8735

The provisions of Chapters 4 to 9, inclusive, of this part shall apply to any vendor in the same manner as such provisions apply to any user.

(Added by Stats. 1953, Ch. 1814.)









CHAPTER 4. Determinations

ARTICLE 1. Returns and Payments

8751

The excise tax imposed by this part is due and payable quarterly on or before the last day of the calendar month next succeeding each quarterly period in which a taxable use of fuel occurs.

(Amended by Stats. 1995, Ch. 555, Sec. 23. Effective January 1, 1996.)



8751.5

If any user has paid the tax to a vendor who is the holder of a valid vendor s permit issued under this part, he shall be allowed a credit against the amount of tax due under Section 8751 with respect to that fuel on which the tax was paid to the vendor.

(Added by Stats. 1957, Ch. 1830.)



8752

(a) Except as provided in subdivision (b), on or before the last day of the calendar month following each quarterly period, every user shall, except as otherwise provided in Section 8608, file with the board a return in the form as prescribed by the board, which may include, but not be limited to, electronic media showing the amount of any tax due and any other information as the board may require to carry out the purposes of this part. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(b) This section shall not be applicable to any user whose sole use of fuel subject to the tax imposed by this part is for the propulsion of a privately operated passenger automobile, provided that the fuel used in this state, except fuel brought into this state in the fuel tank of the vehicle, is purchased from and delivered into the fuel tank of the vehicle by a vendor holding a permit issued under this part.

(Amended by Stats. 2002, Ch. 459, Sec. 5. Effective January 1, 2003.)



8753

The user shall accompany each return with a remittance payable to the board for the amount of tax due.

(Amended by Stats. 1963, Ch. 556.)



8754

The board for good cause may extend for not to exceed one month the time for making any return or paying any tax required under this part. The extension may be granted at any time; provided, a request therefor is filed with the board within or prior to the period for which the extension may be granted.

Any user to whom an extension is granted shall pay, in addition to the tax, interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the tax would have been due without the extension to the date of payment.

(Amended by Stats. 1984, Ch. 1020, Sec. 17. Operative July 1, 1985, by Sec. 65 of Ch. 1020.)



8755

The board, if it deems it necessary in order to ensure payment of the tax imposed by this part, or to facilitate the administration of this part, may require returns and payment of the tax to be made for designated periods other than quarterly periods. On or before the last day of the calendar month following each designated period, a return for the preceding designated period shall be filed with the board in any form as the board may prescribe.

(Amended by Stats. 1995, Ch. 555, Sec. 25. Effective January 1, 1996.)






ARTICLE 1.1. Payment by Electronic Funds Transfer

8760

(a) Any person whose estimated tax liability under this part averages twenty thousand dollars ($20,000) or more per month, as determined by the board pursuant to methods of calculation prescribed by the board, shall remit amounts due by an electronic funds transfer under procedures prescribed by the board.

(b) Any person whose estimated tax liability under this part averages less than twenty thousand dollars ($20,000) per month may elect to remit amounts due by electronic funds transfer with the approval of the board.

(c) Any person remitting amounts due pursuant to subdivision (a) or (b) shall perform electronic funds transfer in compliance with the due dates set forth in Article 1 (commencing with Section 8751). Payment is deemed complete on the date the electronic funds transfer is initiated, if settlement to the state s demand account occurs on or before the banking day following the date the transfer is initiated. If settlement to the state s demand account does not occur on or before the banking day following the date the transfer is initiated, payment is deemed to occur on the date settlement occurs.

(d) Any person remitting taxes by electronic funds transfer shall, on or before the due date of the remittance, file a return for the preceding reporting period in the form and manner prescribed by the board. Any person who fails to timely file the required return shall pay a penalty of 10 percent of the amount of taxes with respect to the period for which the return is required.

(e) Any person required to remit taxes pursuant to this article who remits those taxes by means other than appropriate electronic funds transfer shall pay a penalty of 10 percent of the taxes incorrectly remitted.

(f) Any person who fails to pay any tax to the state or any amount of tax required to be collected and paid to the state, except amounts of determinations made by the board under Article 2 (commencing with Section 8776) or Article 3 (commencing with Section 8801), within the time required shall pay a penalty of 10 percent of the tax or amount of tax, in addition to the tax or amount of tax, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the tax became due and payable to the state until the date of payment.

(g) In determining whether a person s estimated tax liability averages twenty thousand dollars ($20,000) or more per month, the board may consider tax returns filed pursuant to this part and any other information in the board s possession.

(h) The penalties imposed by subdivisions (d), (e), and (f) shall be limited to a maximum of 10 percent of the taxes due for any one return. Any person remitting taxes by electronic funds transfer shall be subject to the penalties under this section and not Section 8876.

(i) The board shall promulgate regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code for purposes of implementing this section.

(Amended by Stats. 2005, Ch. 519, Sec. 3. Effective October 4, 2005. Operative January 1, 2006, by Sec. 25 of Ch. 519.)



8761

If the board finds that a person s failure to make payment by an appropriate electronic funds transfer in accordance with board procedures is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect, that person shall be relieved of the penalty provided in subdivision (e) of Section 8760. Any person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Added by Stats. 2000, Ch. 923, Sec. 11. Effective January 1, 2001.)



8762

(a) Electronic funds transfer means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephonic instrument, or computer or magnetic tape, so as to order, instruct, or authorize a financial institution to debit or credit an account. Electronic funds transfers shall be accomplished by an automated clearinghouse debit, an automated clearinghouse credit, or by Federal Reserve Wire Transfer (Fedwire).

(b) Automated clearinghouse means any federal reserve bank, or an organization established in agreement with the National Automated Clearing House Association, that operates as a clearinghouse for transmitting or receiving entries between banks or bank accounts and which authorizes an electronic transfer of funds between these banks or bank accounts.

(c) Automated clearinghouse debit means a transaction in which the state, through its designated depository bank, originates an automated clearinghouse transaction debiting the person s bank account and crediting the state s bank account for the amount of tax. Banking costs incurred for the automated clearinghouse debit transaction shall be paid by the state.

(d) Automated clearinghouse credit means an automated clearinghouse transaction in which the person through his or her own bank, originates an entry crediting the state s bank account and debiting his or her own bank account. Banking costs incurred for the automated clearinghouse credit transaction charged to the state shall be paid by the person originating the credit.

(e) Fedwire transfer means any transaction originated by a person and utilizing the national electronic payment system to transfer funds through the federal reserve banks, when that person debits his or her own bank account and credits the state s bank account. Electronic funds transfers pursuant to Section 8760 may be made by Fedwire only if payment cannot, for good cause, be made according to subdivision (a), and the use of Fedwire is preapproved by the board. Banking costs incurred for the Fedwire transaction charged to the person and to the state shall be paid by the person originating the transaction.

(Added by Stats. 2000, Ch. 923, Sec. 11. Effective January 1, 2001.)



8763

(a) Any return, declaration, statement, or other document required to be made under this part that is filed using electronic media shall be filed and authenticated pursuant to any method or form the board may prescribe.

(b) Notwithstanding any other law, any return declaration, statement, or other document otherwise required to be signed that is filed by the taxpayer using electronic media in a form as required by the board shall be deemed to be a signed, valid original document, including upon reproduction to paper form by the board.

(c) Electronic media includes, but is not limited to, computer modem, magnetic media, optical disk, facsimile machine, or telephone.

(Added by Stats. 2002, Ch. 459, Sec. 6. Effective January 1, 2003.)






ARTICLE 2. Deficiency Determinations

8776

If the board is dissatisfied with the return filed, it may compute and determine the amount to be paid upon the basis of any information available to it. One or more deficiency determinations may be made of the amount of tax due for one or for more than one month. When a business is discontinued a determination may be made at any time thereafter, within the periods specified in Section 8782, as to liability arising out of that business, irrespective of whether the determination is issued prior to the due date of the liability as otherwise specified in this part.

(Amended by Stats. 1963, Ch. 556.)



8777

The amount of the determination, exclusive of penalties, shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the last day of the calendar month following the reporting period for which the amount of the tax, or any portion thereof, should have been reported until the date of payment.

(Amended by Stats. 1995, Ch. 555, Sec. 26. Effective January 1, 1996.)



8778

In making a determination the board may offset overpayments for a month or months against underpayments for another month or months and against the interest and penalties on the underpayments.

(Added by Stats. 1941, Ch. 38.)



8779

If any part of the deficiency for which a deficiency determination is made is due to negligence or intentional disregard of this part or the rules and regulations adopted under this part, a penalty of 10 percent of the amount of the determination shall be added thereto.

(Amended by Stats. 1957, Ch. 2129.)



8780

If any part of the deficiency for which a deficiency determination is made is due to fraud or an intent to evade this part or the rules and regulations adopted under this part, a penalty of 25 percent of the amount of the determination shall be added thereto.

(Amended by Stats. 1957, Ch. 2129.)



8781

The board shall give the user written notice of its determination. The notice shall be placed in a sealed envelope, with postage paid, addressed to the user at his address as it appears in the records of the board. The giving of notice shall be deemed complete at the time of the deposit of the notice in the United States Post Office, or a mailbox, sub-post office, substation or mail chute or other facility maintained or provided by the United States Postal Service, without extension of time for any reason. In lieu of mailing, a notice may be served personally by delivering to the person to be served and service shall be deemed complete at the time of such delivery. Personal service to a corporation may be made by delivery of a notice to any person designated in the Code of Civil Procedure to be served for the corporation with summons and complaint in a civil action.

(Amended by Stats. 1974, Ch. 610.)



8782

Except in the case of fraud, intent to evade the tax, or failure to make a return, every notice of a deficiency determination shall be given within three years after the last day of the calendar month following the period for which the return was due or within three years after the return is filed, whichever period expires later. If the user fails to make a return, the notice of determination shall be mailed within eight years after the last day of the month following the period for which the return was due.

(Amended by Stats. 1995, Ch. 555, Sec. 27. Effective January 1, 1996.)



8782.1

In the case of a deficiency arising under this part during the lifetime of a decedent, a notice of deficiency determination shall be mailed within four months after written request therefor, in the form required by the board, by the fiduciary of the estate or trust or by any other person liable for the tax or any portion thereof.

(Added by Stats. 1968, Ch. 1299.)



8783

If before the expiration of the time prescribed in Section 8782 for the mailing of a notice of deficiency determination the taxpayer has consented in writing to the mailing of the notice after such time, the notice may be mailed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(Added by Stats. 1957, Ch. 2129.)






ARTICLE 3. Determinations if No Return Made

8801

If any user fails to make a return, the board shall make an estimate of the amount of fuel used by the user which is subject to the tax. The estimate shall be made for the month or months in respect to which the user failed to make a return and shall be based upon any information available to the board. Upon the basis of this estimate the board shall compute and determine the amount required to be paid to the State, adding to the sum thus fixed a penalty equal to 10 percent thereof. One or more determinations may be made for one or for more than one month.

(Amended by Stats. 1963, Ch. 556.)



8802

In making a determination the board may offset overpayments for a month or months against underpayments for another month or months and against interest and penalties on the underpayments.

(Added by Stats. 1941, Ch. 38.)



8803

The amount of the determination, exclusive of penalties, shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the last day of the calendar month following the reporting period for which the amount, or any portion thereof, should have been reported until the date of payment.

(Amended by Stats. 1995, Ch. 555, Sec. 28. Effective January 1, 1996.)



8804

If the failure of a user to file a return is due to fraud or an intent to evade the tax, a penalty of 25 percent of the amount required to be paid by the user, exclusive of penalties, shall be added thereto in addition to the 10-percent penalty provided in Section 8801.

(Amended by Stats. 1963, Ch. 556.)



8805

Promptly after making its determination the board shall give to the user written notice of its estimate and determination, the notice to be served personally or by mail in the manner prescribed for service of notice of a deficiency determination.

(Added by Stats. 1941, Ch. 38.)






ARTICLE 4. Jeopardy Determinations

8826

If the board believes that the collection of any amount of excise tax imposed under this part will be jeopardized by delay, it shall thereupon make a determination of the amount of tax, noting that fact upon the determination. The amount determined is immediately due and payable.

(Added by Stats. 1941, Ch. 38.)



8827

If the amount of the tax, interest, and penalty specified in the jeopardy determination is not paid within 10 days after service upon the user of notice of the determination, the determination becomes final, unless a petition for redetermination is filed within the 10 days, and the delinquency penalty and interest provided in Article 6 of this chapter shall attach to the amount specified.

(Added by Stats. 1941, Ch. 38.)



8828

The user against whom a jeopardy determination is made may petition for the redetermination thereof pursuant to Article 5 of this chapter. He shall, however, file the petition for redetermination with the board within 10 days after the service upon him of notice of the determination. The user shall at the time of filing the petition for redetermination deposit with the board such security as it may deem necessary to insure compliance with this part. The security may be sold by the board in the manner prescribed by Section 8951.

(Amended by Stats. 1945, Ch. 752.)



8828.5

In accordance with such rules and regulations as the board may prescribe, the person against whom a jeopardy determination is made may apply for an administrative hearing for one or more of the following purposes:

(a) To establish that the determination is excessive; or

(b) To establish that the sale of property that may be seized after issuance of the jeopardy determination or any part thereof shall be delayed pending the administrative hearing because the sale would result in irreparable injury to the person; or

(c) To request the release of all or a part of the property to the person; or

(d) To request a stay of collection activities.

The application shall be filed within 30 days after service of the notice of jeopardy determination and shall be in writing and state the specific factual and legal grounds upon which it is founded. No security need be posted to file the application and to obtain this hearing. However, if the person does not deposit within the 10-day period prescribed in Section 8828, such security as the board may deem necessary to ensure compliance with this part, the filing of the application shall not operate as a stay of collection activities, except sale of property seized after issuance of the jeopardy determination. Upon a showing of good cause for failure to file a timely application for administrative hearing, the board may allow a filing of the application and grant the person an administrative hearing. The filing of an application pursuant to this section shall not affect provisions of Section 8827 relating to the finality date of the determination or to penalty or interest.

(Added by Stats. 1977, Ch. 329.)



8829

Any notice required by this article may be served personally or by mail in the manner prescribed for service of notice of a deficiency determination.

(Added by Stats. 1965, Ch. 1920.)






ARTICLE 5. Redeterminations

8851

Any user against whom a determination is made under Article 2 (commencing with Section 8776) or 3 (commencing with Section 8801) may petition for a redetermination within 30 days after service upon the user of notice thereof. If a petition for redetermination is not filed within the 30-day period, the determination becomes final at the expiration of the period.

(Amended by Stats. 1984, Ch. 193, Sec. 115.)



8851.5

Every petition for redetermination shall be in writing and shall state the specific grounds upon which the petition is founded. The petition may be amended to state additional grounds at any time prior to the date on which the board issues its order or decision upon the petition for redetermination.

(Added by Stats. 1967, Ch. 881.)



8852

If a petition for redetermination is filed within the 30-day period, the board shall reconsider the determination and, if the user has so requested in his petition, shall grant him an oral hearing and shall give him 10 days notice of the time and place of the hearing. The board may continue the hearing from time to time as may be necessary.

(Amended by Stats. 1957, Ch. 2129.)



8852.5

The board may decrease or increase the amount of the determination before it becomes final, but the amount may be increased only if a claim for the increase is asserted by the board at or before the hearing. Unless the penalty imposed by Section 8780 or Section 8804 applies to the amount of the determination as originally made or as increased, the claim for increase must be asserted within eight years after the last day of the month following the month for which the return for the period for which the increase is asserted was due or within eight years after the return was filed, whichever period expires the later.

(Amended by Stats. 1969, Ch. 368.)



8853

The order or decision of the board upon a petition for redetermination becomes final 30 days after mailing of notice thereof.

(Amended by Stats. 1957, Ch. 2129.)



8854

All determinations made by the board under Articles 2 or 3 of this chapter are due and payable at the time they become final. If they are not paid when due and payable, a penalty of 10 percent of the amount of the determination, exclusive of interest and penalties, shall be added thereto.

(Amended by Stats. 1954, Ch. 7.)



8855

Any notice required by this article shall be served personally or by mail in the manner prescribed for service of notice of a deficiency determination.

(Added by Stats. 1941, Ch. 38.)






ARTICLE 6. Interest and Penalties

8876

(a) Any user who fails to pay any tax, except taxes determined by the board under Article 2 (commencing with Section 8776) or Article 3 (commencing with Section 8801), within the time required shall pay a penalty of 10 percent of the amount of the tax, together with interest on that tax at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the tax became due and payable until the date of payment.

(b) Any user who fails to file a return in accordance with the due date set forth in Section 8751 or the due date established by the board in accordance with Section 8755, shall pay a penalty of 10 percent of the amount of the tax with respect to the period for which the return is required.

(c) The penalties imposed by this section shall be limited to a maximum of 10 percent of the tax for which the return is required for any one return.

(Amended by Stats. 2000, Ch. 923, Sec. 12. Effective January 1, 2001.)



8876.5

(a) If the board finds, taking into account all facts and circumstances, that it is inequitable to compute interest at the modified adjusted rate per month or fraction thereof, as defined in subdivision (b) of Section 6591.5, interest shall be computed at the modified adjusted daily rate from the date on which the tax was due until the date of payment, if all of the following occur:

(1) The payment of tax was made one business day after the date the tax was due.

(2) The person was granted relief from all penalties that applied to that payment of tax.

(3) The person files a request for an oral hearing before the board.

(b) For purposes of this section, modified adjusted daily rate means the modified adjusted rate per annum as defined in subdivision (a) of Section 6591.5 determined on a daily basis by dividing the modified adjusted rate per annum by 365.

(c) For purposes of this section, board means the members of the State Board of Equalization meeting as a public body.

(d) For purposes of this section, business day means any day other than a Saturday, Sunday, or any day designated as a state holiday.

(e) This section shall not apply to any payment made pursuant to a deficiency determination, a determination where no return has been filed, or a jeopardy determination issued by the board.

(f) This section shall only apply to electronic payments of taxes.

(g) This section shall be operative only until January 1, 2016.

(Added by Stats. 2010, Ch. 316, Sec. 4. Effective January 1, 2011. Inoperative January 1, 2016, by its own provisions.)



8877

(a) If the board finds that a person s failure to make a timely return or payment is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the penalty provided by Sections 8760, 8801, 8854, and 8876.

(b) Except as provided in subdivision (c), any person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(c) The board shall establish criteria that provide for efficient resolution of requests for relief pursuant to this section.

(Amended by Stats. 2000, Ch. 1052, Sec. 13.5. Effective January 1, 2001.)



8878

If the board finds that a person s failure to make a timely return or payment was due to a disaster, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the interest provided by Sections 8754, 8760, 8803, and 8876.

Any person seeking to be relieved of the interest shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Amended by Stats. 2001, Ch. 251, Sec. 14. Effective January 1, 2002.)



8878.5

(a) The board, in its discretion, may relieve all or any part of the interest imposed on a person by this part where the failure to pay tax is due in whole or in part to an unreasonable error or delay by an employee of the board acting in his or her official capacity.

(b) For purposes of this section, an error or delay shall be deemed to have occurred only if no significant aspect of the error or delay is attributable to an act of, or a failure to act by, the taxpayer.

(c) Any person seeking relief under this section shall file with the board a statement under penalty of perjury setting forth the facts on which the claim for relief is based and any other information which the board may require.

(d) The board may grant relief only for interest imposed on tax liabilities that arise during taxable periods commencing on or after January 1, 2000.

(Amended by Stats. 2001, Ch. 251, Sec. 15. Effective January 1, 2002.)



8879

(a) If the board finds that a person s failure to make a timely return or payment is due to the person s reasonable reliance on written advice from the board, the person may be relieved of the taxes imposed by this part and any penalty or interest thereto.

(b) For purposes of this section, a person s failure to make a timely return or payment shall be considered to be due to reasonable reliance on written advice from the board, only if the board finds that all of the following conditions are satisfied:

(1) The person requested in writing that the board advise him or her whether a particular activity or transaction is subject to tax under this part. The specific facts and circumstances of the activity or transaction shall be fully described in the request.

(2) The board responded in writing to the person regarding the written request for advice, stating whether or not the described activity or transaction is subject to tax, or stating the conditions under which the activity or transaction is subject to tax.

(3) The liability for taxes applied to a particular activity or transaction which occurred before either of the following:

(A) Before the board rescinded or modified the advice so given, by sending written notice to the person of rescinded or modified advice.

(B) Before a change in statutory or constitutional law, a change in the board s regulations, or a final decision of a court, which renders the board s earlier written advice no longer valid.

(c) Any person seeking relief under this section shall file with the board all of the following:

(1) A copy of the person s written request to the board and a copy of the board s written advice.

(2) A statement under penalty of perjury setting forth the facts on which the claim for relief is based.

(3) Any other information which the board may require.

(d) Only the person making the written request shall be entitled to rely on the board s written advice to that person.

(Added by Stats. 1990, Ch. 987, Sec. 4.)



8880

(a) Under regulations prescribed by the board, if:

(1) A tax liability under this part was understated by a failure to file a return required to be filed under this part, by the omission of an amount properly includable therein, or by erroneous deductions or credits claimed on a return, and the understatement of tax liability is attributable to one spouse; or any amount of the tax reported on a return was unpaid and the nonpayment of the reported tax liability is attributable to one spouse.

(2) The other spouse establishes that he or she did not know of, and had no reason to know of, that understatement or nonpayment.

(3) Taking into account whether or not the other spouse significantly benefited directly or indirectly from the understatement or the nonpayment and taking into account all other facts and circumstances, it is inequitable to hold the other spouse liable for the deficiency in tax attributable to that understatement or nonpayment,

then the other spouse shall be relieved of liability for tax (including interest, penalties, and other amounts) to the extent that the liability is attributable to that understatement or nonpayment of tax.

(b) For purposes of this section, the determination of the spouse to whom items of understatement or nonpayment are attributable shall be made without regard to community property laws.

(c) This section shall apply to all calendar quarters subject to the provisions of this part, but shall not apply to any calendar quarter that is more than five years from the final date on the board-issued determination, five years from the return due date for nonpayment on a return, or one year from the first contact with the spouse making a claim under this section; or that has been closed by res judicata, whichever is later.

(d) For purposes of paragraph (2) of subdivision (a), reason to know means whether or not a reasonably prudent person would have had reason to know of the understatement or nonpayment.

(e) For purposes of this section, with respect to a failure to file a return or an omission of an item from the return, attributable to one spouse may be determined by whether a spouse rendered substantial service as a user using taxable fuel or a vendor selling taxable fuel to which the understatement is attributable. If neither spouse rendered substantial services as a user or a vendor, then the attribution of applicable items of understatement shall be treated as community property. An erroneous deduction or credit shall be attributable to the spouse who caused that deduction or credit to be entered on the return.

(f) Under procedures prescribed by the board, if, taking into account all the facts and circumstances, it is inequitable to hold the other spouse liable for any unpaid tax or any deficiency (or any portion of either) attributable to any item for which relief is not available under subdivision (a), the board may relieve the other spouse of that liability.

(g) For purposes of this section, registered domestic partners, as defined in Section 297 of the Family Code, have the same rights, protections, and benefits as provided by this section, and are subject to the same responsibilities, obligations, and duties as imposed by this section, as are granted to and imposed upon spouses.

(h) The relief provided by this section shall apply retroactively to liabilities arising prior to the effective date of this section.

(Added by Stats. 2007, Ch. 342, Sec. 35. Effective January 1, 2008. Section applicable retroactively as prescribed in subd. (h) and clarified in Sec. 60 of Ch. 342.)









CHAPTER 5. Collection of Tax

ARTICLE 1. Security for Tax

8951

The board, whenever it deems it necessary to ensure compliance with this part or any rule or regulation adopted under this part, may require any user or vendor to deposit with it any security that it may determine. Any security in the form of cash, government bonds, or insured deposits in banks and savings and loan institutions shall be held by the board in trust to be used solely in the manner provided for by this section and Section 8956. The board may sell the security at public sale if it becomes necessary in order to recover any amount due under this part. Notice of the sale may be served upon the person who deposited the security personally or by mail in the manner prescribed for service of notice of a deficiency determination. Upon any sale, any surplus above the amount due shall be returned to the person who deposited the security.

(Amended by Stats. 1994, Ch. 912, Sec. 10.5. Effective September 28, 1994. Operative July 1, 1995, by Secs. 24 and 26 of Ch. 912.)



8952

If any user is delinquent in the payment of any obligation imposed under this part, or in the event a determination has been made against such a user which remains unpaid, the board may, not later than three years after the payment becomes delinquent, or within 10 years after the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, give notice thereof, personally or by first-class mail to all persons, including any officer or department of the state or any political subdivision or agency of the state, having in their possession or under their control any credits or other personal property belonging to the user, or owing any debts to the user. In the case of any state officer, department or agency, the notice shall be given to such officer, department or agency prior to the time it presents the claim of the delinquent taxpayer to the State Controller.

(Amended by Stats. 1980, Ch. 600, Sec. 27.)



8953

After receiving the notice the persons so notified shall neither transfer nor make any other disposition of the credits, other personal property, or debts in their possession or under their control at the time they receive the notice until the board consents to a transfer or disposition or until 60 days elapse after the receipt of the notice, whichever period expires the earlier.

(Added by Stats. 1963, Ch. 555.)



8954

All persons so notified shall forthwith after receipt of the notice advise the board of all credits, other personal property, or debts in their possession, under their control, or owing by them. If such notice seeks to prevent the transfer or other disposition of a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice to be effective shall state the amount, interest and penalty due from the person and shall be delivered or mailed to the branch or office of such bank at which such deposit is carried or at which such credits or personal property is held. Notwithstanding any other provision, with respect to a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice shall only be effective with respect to an amount not in excess of two times the amount, interest and penalty due from the person.

(Amended by Stats. 1972, Ch. 103.)



8955

If, during the effective period of the notice to withhold, any person so notified makes any transfer or disposition of the property or debts required to be withheld, to the extent of the value of the property or the amount of the debts thus transferred or paid, he shall be liable to the State for any indebtedness due under this part from the person with respect to whose obligation the notice was given if solely by reason of such transfer or disposition the State is unable to recover the indebtedness of the person with respect to whose obligation the notice was given.

(Added by Stats. 1963, Ch. 555.)



8956

If, at the time a person ceases to be a user or vendor under this part, the board holds security pursuant to Section 8951 in the form of cash, government bonds, or insured deposits in banks or savings and loan institutions, the security when applied to the account of the taxpayer shall be deemed to be a payment on account of any liability of the taxpayer to the board on the date the person ceases to be a user or vendor under this part.

(Amended by Stats. 1994, Ch. 912, Sec. 11. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



8957

(a) Subject to the limitations in subdivisions (b) and (c), the board may by notice of levy, served personally or by first-class mail, require all persons having in their possession, or under their control, any payments, credits other than payments, or other personal property belonging to a user, vendor, or other person liable for any amount under this part to withhold from those credits or other personal property the amount of any tax, interest, or penalties due from that user, vendor, or other person, or the amount of any liability incurred by them under this part, and to transmit the amount withheld to the board at those times as it may designate. The notice of levy shall have the same effect as a levy pursuant to a writ of execution except for the continuing effect of the levy, as provided in subdivision (b).

(b) The person served shall continue to withhold pursuant to the notice of levy until the amount specified in the notice, including accrued interest, has been paid in full, until the notice is withdrawn, or until one year from the date the notice is received, whichever occurs first.

(c) The amount required to be withheld is the lesser of the following:

(1) The amount due stated on the notice.

(2) The sum of both of the following:

(A) The amount of the payments, credits other than payments, or personal property described above and under the person s possession or control when the notice of levy is served on the person.

(B) The amount of each payment that becomes due following service of the notice of levy on the person and prior to the expiration of the levy.

(d) For the purposes of this section, the term payments does not include earnings as that term is defined in subdivision (a) of Section 706.011 of the Code of Civil Procedure or funds in a deposit account as defined in paragraph (29) of subdivision (a) of Section 9102 of the Commercial Code. The term payments does include any of the following:

(1) Payments due for services of independent contractors, dividends, rents, royalties, residuals, patent rights, or mineral or other natural rights.

(2) Payments or credits due or becoming due periodically as a result of an enforceable obligation to the user, vendor, or other person liable for the tax.

(3) Any other payments or credits due or becoming due the user, vendor, or other person liable as the result of written or oral contracts for services or sales whether denominated as wages, salary, commission, bonus, or otherwise.

(e) In the case of a financial institution, to be effective, the notice shall state the amount due from the taxpayer and shall be delivered or mailed to the branch or office of the financial institution where the credits or other property is held, unless another branch or office is designated by the financial institution to receive the notice.

(Amended by Stats. 1999, Ch. 991, Sec. 59. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



8958

(a) Notwithstanding Article 7 (commencing with Section 706.151) of Chapter 5 of Title 9 of Part 2 of the Code of Civil Procedure, if the board determines upon receiving information from a user or other person liable for any amount under this part that the person s employer withheld earnings for tax as pursuant to Section 8957 and failed to remit the withheld earnings to the board, the employer shall be liable for the amount not remitted. The board s determination shall be based on payroll documents or other substantiating evidence furnished by the person liable for the tax.

(b) Upon its determination, the board shall mail notice to the employer at its last known address that upon failure to remit the withheld earnings to the board within 15 days of the date of its notice to the employer, the employer shall be liable for that amount which was withheld and not remitted.

(c) If the employer fails to remit the amount withheld to the board upon notice, that amount for which the employer is liable shall be determined, collected, and paid as though it were a tax deficiency. The amount may be assessed at any time prior to seven years from the first day that the unremitted amount, in the aggregate, was first withheld. Interest shall accrue on that amount from the first day that the unremitted amount, in the aggregate, was first withheld.

(d) When the determination against the employer is final and due and payable, the person s account shall be immediately credited with an amount equal to that determined amount as though it were a payment received by the board on the first date that the unremitted amount, in the aggregate, was first withheld by the employer.

(e) Collection against the person liable for the tax is stayed for both the following amount and period:

(1) An amount equal to the amount determined by the board under subdivision (a).

(2) The earlier of the time the credit is applied to the person s account pursuant to subdivision (d) or the determination against the employer is withdrawn or revised and the person is notified by the board thereof.

(f) If under this section an amount that was withheld and not remitted to the board is final and due and payable by the employer, and credited to the person s account, this remedy shall be the exclusive remedy for the person to recover that amount from the employer.

(g) This section shall apply to determinations made by the board on or after the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 14. Effective January 1, 2001.)






ARTICLE 2. Suit for Tax

8971

At any time within three years after any tax or any amount of tax required to be collected becomes due and payable and at any time within three years after the delinquency of any tax or any amount of tax required to be collected, or within the period during which a lien is in force as the result of the filing of a notice of state tax lien under Section 7171 of the Government Code, the board may bring an action in the courts of this state, of any other state, or of the United States in the name of the state to collect the amount delinquent together with penalties and interest.

(Amended by Stats. 1981, Ch. 947, Sec. 11.)



8972

In the action a writ of attachment may be issued in the manner provided by Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure without the showing required by Section 485.010 of the Code of Civil Procedure.

(Amended by Stats. 1974, Ch. 1516.)



8973

In the action a certificate by the board showing the delinquency shall be prima facie evidence of the levy of the tax, of the delinquency of the amount of tax, interest, and penalty set forth, and of compliance by the board with all provisions of this part in relation to the computation and levy of the tax.

(Added by Stats. 1941, Ch. 38.)






ARTICLE 3. Lien of Tax

8991

Notwithstanding the provisions of Section 8996, the excise tax, interest, and penalties are a lien upon and have the effect of an execution duly levied against any motor vehicle in which fuel taxable under this part is used and against any personal property of the user.

(Amended by Stats. 1977, Ch. 481.)



8992

The lien arising under Section 8991 attaches at the time a vehicle is operated in this state through the use of fuel taxable under this part.

(Amended by Stats. 1977, Ch. 481.)



8993

The lien arising under Section 8991 shall not be removed until the excise tax, interest, and penalties are paid or the vehicle or other property subject to the lien is sold in payment thereof.

(Amended by Stats. 1977, Ch. 481.)



8994

The lien arising under Section 8991 as to the tax and interest, but exclusive of penalties, upon personal property is paramount to all private liens or encumbrances of whatever character, and to the rights of any conditional vendor or any other holder of the legal title, in or to any motor vehicle which is operated in this state through the use of fuel taxable under this part.

(Amended by Stats. 1977, Ch. 481.)



8995

The Department of Motor Vehicles may transfer the registered ownership of any motor vehicle using fuel taxable under this part only after a certificate of excise tax clearance has been issued by the board. The certificate may be issued after the payment of all amounts due under this part, according to the records of the board as of the date of the certificate, or after the payment of the amounts is secured to the satisfaction of the board.

An excise tax clearance certificate shall not be required to transfer the registered ownership of a passenger vehicle as defined in Section 465 of the Vehicle Code.

(Amended by Stats. 1979, Ch. 260.)



8996

(a) If any person fails to pay any amount imposed under this part at the time that it becomes due and payable, the amount thereof, including penalties and interest, together with any costs in addition thereto, shall thereupon be a perfected and enforceable state tax lien. Such a lien is subject to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code.

(b) For the purpose of this section, amounts are due and payable on the following dates:

(1) For amounts disclosed on a return received by the board before the date the return is delinquent, the date the return would have been delinquent;

(2) For amounts disclosed on a return filed on or after the date the return is delinquent, the date the return is received by the board;

(3) For amounts determined under Section 8826 (pertaining to jeopardy assessments), the date the notice of the board s finding is mailed or issued;

(4) For all other amounts, the date the assessment is final.

(Amended by Stats. 1980, Ch. 600, Sec. 28.)






ARTICLE 3.5. Warrant for Collection of Tax

9001

At any time within three years after any person is delinquent in the payment of any amount herein required to be paid or within 10 years after the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, the board or its authorized representative may issue a warrant for the enforcement of any liens and for the collection of any amount required to be paid to the state under this part. The warrant shall be directed to any sheriff or marshal and shall have the same effect as a writ of execution. The warrant shall be levied and sale made pursuant to it in the same manner and with the same effect as a levy of and a sale pursuant to a writ of execution.

(Amended by Stats. 1996, Ch. 872, Sec. 145. Effective January 1, 1997.)



9002

The board may pay or advance to the sheriff or marshal, the same fees, commissions, and expenses for his or her services as are provided by law for similar services pursuant to a writ of execution. The board, and not the court, shall approve the fees for publication in a newspaper.

(Amended by Stats. 1996, Ch. 872, Sec. 146. Effective January 1, 1997.)



9003

The fees, commissions, and expenses are the obligation of the person required to pay any amount under this part and may be collected from him by virtue of the warrant or in any other manner provided in this part for the collection of the tax.

(Added by Stats. 1955, Ch. 1782.)






ARTICLE 4. Seizure and Sale

9011

Whenever any user is delinquent in the payment of the obligations imposed under this part, the board or its authorized representative may collect the amount due in the following manner: The board may seize any property, real or personal, subject to the lien of the tax and thereafter sell the property, or a sufficient part of it, at public auction to pay the tax due together with any interest and penalties imposed for the delinquency and any cost incurred on account of the seizure and sale.

(Amended by Stats. 1957, Ch. 2129.)



9012

Notice of the sale and the time and place thereof shall be given in writing to the delinquent user and to all persons who have an interest of record in the property seized at least 20 days before the date set for the sale. The notice shall be personally served or enclosed in an envelope addressed to the user or other person at his or her last known residence or place of business in this state. If not personally served, the notice shall be deposited in the United States mail, postage prepaid. The notice shall be published pursuant to Section 6063 of the Government Code, in a newspaper of general circulation published in the city in which the property or a part thereof is situated if any part thereof is situated in a city or, if not, in a newspaper of general circulation published in the county in which the property or a part thereof is located. Notice shall also be posted in both of the following manners:

(a) One public place in the city in which the interest in property is to be sold if it is to be sold in a city or, if not to be sold in a city, one public place in the county in which the interest in the property is to be sold.

(b) One conspicuous place on the property.

The notice shall contain a description of the property to be sold, a statement of the amount due, including tax, penalties, interest, and costs, the name of the user, and the further statement that unless the amount is paid on or before the time fixed in the notice of sale, the property, or so much of it as may be necessary, will be sold in accordance with law and the notice.

(Amended by Stats. 1990, Ch. 1528, Sec. 10.)



9012.5

The board may seize any motor vehicle subject to the lien of the tax and thereafter sell the vehicle at private sale to pay the tax due, together with any interest and penalties imposed for the delinquency and any cost incurred on account of the seizure and sale.

(Added by Stats. 1957, Ch. 2129.)



9012.6

Notice of the sale shall be given in writing to the delinquent user and to all persons appearing of record to have an interest in the motor vehicle at least 10 days before the date set for the sale of the vehicle. The notice shall be enclosed in an envelope addressed to the user at his last known residence or place of business and, in the case of any person appearing of record to have an interest in the motor vehicle, addressed to the person at his last known residence or place of business. It shall be deposited in the United States mail, postage prepaid. The notice shall contain a description of the motor vehicle to be sold, a statement of the amount due, interest, penalties and costs, the name of the user, and the further statement that unless the tax due, interest, penalties and costs are paid within 10 days the motor vehicle will be sold at private sale.

(Added by Stats. 1957, Ch. 2129.)



9013

At any sale the board or its authorized agent shall sell the property in accordance with the law and the notice and shall deliver to the purchaser a bill of sale for the personal property and a deed for any real property sold. The bill of sale or deed vests title in the purchaser. The unsold portion of any property seized may be left at the place of sale at the risk of the user.

(Amended by Stats. 1957, Ch. 2129.)



9014

If upon any sale the moneys received exceed the amount due to the state from the user, the board shall return the excess to the user and obtain his or her receipt. If any person having an interest in or lien upon the property files with the board prior to the sale notice of his or her interest or lien, the board shall withhold payment of any excess pending a determination of the rights of the respective parties thereto by a court of competent jurisdiction. If for any reason the receipt of the user is not available, the board shall deposit the excess moneys with the Controller, as trustee for the user, subject to the order of the user, his or her heirs, successors, or assigns.

(Amended by Stats. 1996, Ch. 860, Sec. 16. Effective January 1, 1997.)






ARTICLE 4.5. Successor Withholding and Liability

9021

If any vendor liable for any amount under this part sells out his or her business or stock of goods or quits the business, his or her successor or assigns shall withhold from the purchase price an amount sufficient to cover that amount until the former owner produces a receipt from the board showing that it has been paid or a certificate stating that no amount is due.

(Amended by Stats. 1994, Ch. 912, Sec. 13. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



9022

(a) If the purchaser of a business or stock of goods fails to withhold the purchase price as required, he or she becomes personally liable for the payment of the amount required to be withheld by him or her to the extent of the purchase price valued in money.

(b) (1) Within 60 days after the latest of the dates specified in paragraph (2), the board shall either issue the certificate or mail notice to the purchaser at his or her address as it appears on the records of the board of the amount that must be paid as a condition of issuing the certificate.

(2) For purposes of paragraph (1), the latest of the following dates shall apply:

(A) The date the board receives a written request from the purchaser for a certificate.

(B) The date of the sale of the business or stock of goods.

(C) The date the former owner s records are made available for audit.

(c) Failure of the board to mail the notice referred to in subdivision (b) shall release the purchaser from any further obligation to withhold from the purchase price under this article. The last date upon which the obligation of the successor may be enforced shall be not later than three years after the date the board is notified of the purchase of the business or stock of goods.

(Amended by Stats. 1991, Ch. 236, Sec. 13. Effective July 29, 1991.)



9023

The certificate may be issued after the payment of all amounts due under this part, according to the records of the board as of the date of the certificate, or after the payment of the amounts is secured to the satisfaction of the board.

(Added by Stats. 1986, Ch. 1361, Sec. 21.)



9024

The obligation of the successor shall be enforced by serving a notice of successor liability on the person. The notice shall be served in the manner prescribed for service of a notice of a deficiency determination, not later than three years after the date the board is notified of the purchase of the business or stock of goods. The successor may petition for reconsideration in the manner provided in Article 5 (commencing with Section 8851) of Chapter 4. The notice shall become final and the amount due and payable in the manner provided in that article except that no additional penalty shall apply if not paid when due and payable. This chapter, with respect to the collection of any amount required to be paid under this part, shall apply when the notice becomes final.

(Amended by Stats. 1990, Ch. 74, Sec. 2.)






ARTICLE 5. Miscellaneous Provisions

9031

The remedies of the State provided for in this chapter are cumulative, and no action taken by the board constitutes an election by the State to pursue any remedy to the exclusion of any other remedy for which provision is made in this part.

(Added by Stats. 1941, Ch. 38.)



9032

The board shall not be subject to subdivisions (c) and (d) of Section 16307 of the Corporations Code unless, at the time of application for or issuance of a permit, license, or registration number under this part, the applicant furnishes to the board a written partnership agreement that provides that all business assets shall be held in the name of the partnership.

(Added by Stats. 1996, Ch. 1003, Sec. 5. Effective January 1, 1997.)



9033

(a) The board may, in its discretion, enter into a written installment payment agreement with a person for the payment of any taxes due, together with interest thereon and any applicable penalties, in installments over an agreed period. With mutual consent, the board and the taxpayer may alter or modify the agreement.

(b) Upon failure of a person to fully comply with the terms of an installment payment agreement with the board, the board may terminate the agreement by mailing a notice of termination to the person. The notice shall include an explanation of the basis for the termination and inform the person of his or her right to request an administrative review of the termination. Fifteen days after the mailing of the notice, the installment payment agreement shall be void, and the total amount of the tax, interest, and penalties due shall be immediately payable.

(c) The board shall establish procedures for an administrative review for persons requesting that review whose installment payment agreements are terminated under subdivision (b). The collection of taxes, interest, and penalties that are the subject of the terminated installment payment agreement may not be stayed during this administrative review process.

(d) Subdivision (b) shall not apply to any case where the board finds collection of the tax to be in jeopardy.

(e) Except in the case of fraud, if an installment payment agreement is entered into within 45 days from the date on which the board s notice of determination or redetermination becomes final, and the person complies with the terms of the installment payment agreement, the board shall relieve the penalty imposed pursuant to Section 8854.

(Amended by Stats. 2000, Ch. 1052, Sec. 15. Effective January 1, 2001.)



9033.5

The board, beginning no later than January 1, 2001, shall provide each taxpayer who has an installment payment agreement in effect under Section 9033 an annual statement setting forth the initial balance at the beginning of the year, the payments made during the year, and the remaining balance as of the end of the year.

(Added by Stats. 2000, Ch. 1052, Sec. 16. Effective January 1, 2001.)



9035

(a) A collection cost recovery fee shall be imposed on any person that fails to pay an amount of tax, interest, penalty, or other amount due and payable under this part. The collection cost recovery fee shall be in an amount equal to the board s costs for collection, as reasonably determined by the board. The collection cost recovery fee shall be imposed only if the board has mailed its demand notice, to that person for payment, that advises that continued failure to pay the amount due may result in collection action, including the imposition of a collection cost recovery fee.

(b) Interest shall not accrue with respect to the collection cost recovery fee provided by this section.

(c) The collection cost recovery fee imposed pursuant to this section shall be collected in the same manner as the collection of any other tax imposed by this part.

(d) (1) If the board finds that a person s failure to pay any amount under this part is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person shall be relieved of the collection cost recovery fee provided by this section.

(2) Any person seeking to be relieved of the collection cost recovery fee shall file with the board a statement under penalty of perjury setting forth the facts upon which the person bases the claim for relief.

(e) Subdivision (a) shall be operative with respect to a demand notice for payment which is mailed on or after January 1, 2011.

(f) Collection cost recovery fee revenues shall be deposited in the same manner as revenues derived from any other tax imposed by this part.

(Added by Stats. 2010, Ch. 721, Sec. 7. Effective October 19, 2010.)









CHAPTER 6. Overpayments and Refunds

ARTICLE 1. Claim for Refund

9151

If the board determines that any amount not required to be paid under this part has been paid by any person, the board shall set forth that fact in its records and certify the amount paid in excess of the amount legally due and the person by whom the excess was paid to the board or from whom it was collected. The excess amount paid or collected shall be credited on any amounts then due and payable from the person from whom the excess amount was collected or by whom it was paid under this part, and the balance shall either be refunded to the person, or his or her successors, administrators, executors, or assigns, or, if authorized by the board, deducted by the person from any amounts to become due from him or her under this part.

Any overpayment of the tax by a user to a vendor who is required to collect the tax and who gives the user a receipt therefor pursuant to Section 8732 shall be credited or refunded by the state to the user.

For any amount exceeding fifty thousand dollars ($50,000), the board s proposed determination under this section shall be available as a public record for at least 10 days prior to the effective date of the determination.

(Amended by Stats. 1994, Ch. 912, Sec. 15. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



9151.5

When an amount represented by a person who is a taxpayer under this part to a customer as constituting reimbursement for taxes due under this part is computed upon an amount that is not taxable or is in excess of the taxable amount and is actually paid by the customer to the person, the amount so paid shall be returned by the person to the customer upon notification by the Board of Equalization or by the customer that the excess has been ascertained. If the person fails or refuses to do so, the amount so paid, if knowingly or mistakenly computed by the person upon an amount that is not taxable or is in excess of the taxable amount, shall be remitted by that person to this state. Those amounts remitted to the state shall be credited by the board on any amounts due and payable under this part on the same transaction from the person by whom it was paid to this state and the balance, if any, shall constitute an obligation due from the person to this state.

(Added by Stats. 1996, Ch. 1087, Sec. 35. Effective January 1, 1997.)



9152

(a) Except as provided in subdivision (b), no refund shall be approved by the board after three years from the last day of the month following the reporting period for which the overpayment was made, or, with respect to determinations made under Article 2 (commencing with Section 8776), Article 3 (commencing with Section 8801), or Article 4 (commencing with Section 8826) of Chapter 4, after six months from the date the determinations became final, or after six months from the date of overpayment, whichever period expires later, unless a claim therefor is filed with the board within that period. No credit shall be approved by the board after the expiration of that period unless a claim for credit is filed with the board within that period or unless the claim relates to a period for which a waiver has been given pursuant to Section 8783.

(b) A refund may be approved by the board for any period for which a waiver is given under Section 8783 if a claim therefor is filed with the board before the expiration of the period agreed upon.

(Amended by Stats. 1995, Ch. 555, Sec. 30. Effective January 1, 1996.)



9152.1

(a) The limitation period specified in Section 9152 shall be suspended during any period of a person s life that the person is financially disabled.

(b) (1) For purposes of subdivision (a), a person is financially disabled if the person is unable to manage his or her financial affairs by reason of medically determinable physical or mental impairment of the person which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months. A person shall not be considered to have an impairment unless proof of the existence thereof is furnished in the form and manner as the board may require.

(2) A person shall not be treated as financially disabled during any period that the person s spouse or any other person is authorized to act on behalf of the person in financial matters.

(c) This section applies to periods of disability commencing before, on, or after the effective date of the act adding this section, but does not apply to any claim for refund that (without regard to this section) is barred by the operation or rule of law, including res judicata, as of the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 17. Effective January 1, 2001.)



9152.2

Notwithstanding Section 9152, a refund of an overpayment of any tax, penalty, or interest collected by the board by means of levy, through the use of liens, or by other enforcement procedures, shall be approved if a claim for a refund is filed within three years of the date of an overpayment.

(Added by Stats. 2006, Ch. 364, Sec. 6. Effective January 1, 2007.)



9153

The claim shall be in writing and shall state the specific grounds upon which it is founded.

(Added by Stats. 1941, Ch. 38.)



9155

Interest shall be paid upon any overpayment of any amount of tax at the modified adjusted rate per month established pursuant to Section 6591.5 from the first day of the calendar month following the period during which the overpayment was made. In addition, a refund or credit shall be made of any interest imposed upon the person making the overpayment with respect to the amount being refunded or credited.

The interest shall be paid as follows:

(a) In the case of a refund, to the last day of the calendar month following the date upon which the person making the overpayment, if he or she has not already filed a claim, is notified by the board that a claim may be filed or the date upon which the claim is approved by the board, whichever date is earlier.

(b) In the case of a credit, to the same date as that to which interest is computed on the tax or amount against which the credit is applied.

(Amended by Stats. 1995, Ch. 555, Sec. 31. Effective January 1, 1996.)



9156

(a) If the board determines that any overpayment has been made intentionally or by reason of carelessness, it shall not allow any interest thereon.

(b) If any person who has filed a claim for refund requests the board to defer action on the claim, the board, as a condition to deferring action, may require the claimant to waive interest for the period during which the person requests the board to defer action on the claim.

(Amended by Stats. 1998, Ch. 420, Sec. 3. Effective January 1, 1999.)






ARTICLE 2. Suit for Refund

9171

No injunction or writ of mandate or other legal or equitable process shall issue in any suit, action, or proceeding in any court against this State or against any officer of the State to prevent or enjoin the collection under this part of any excise tax or other amounts required to be collected or to prevent or enjoin the revocation of any permit issued under this part or any other action whereby it is sought to enforce the payment of any excise tax or other amounts required to be paid.

(Amended by Stats. 1941, Ch. 870.)



9172

No suit or proceeding shall be maintained in any court for the recovery of any amount alleged to have been erroneously or illegally assessed or collected unless a claim for refund or credit has been duly filed.

(Amended by Stats. 1957, Ch. 2129.)



9173

Within 90 days after the mailing of the notice of the board s action upon a claim for refund or credit, the claimant may bring an action against the board on the grounds set forth in the claim in a court of competent jurisdiction in the County of Sacramento for the recovery of the whole or any part of the amount with respect to which the claim has been disallowed.

(Amended by Stats. 1957, Ch. 2129.)



9173.5

If the board fails to mail notice of action on a claim within six months after the claim is filed, the claimant may, prior to the mailing of notice by the board, consider the claim disallowed and bring an action against the board on the grounds set forth in the claim for the recovery of the whole or any part of the amount claimed as an overpayment.

(Added by Stats. 1957, Ch. 2129.)



9173.6

Failure to bring suit or action within the time specified in this article constitutes a waiver of all demands against the State on account of any alleged overpayments.

(Added by Stats. 1957, Ch. 2129.)



9174

If judgment is rendered for the plaintiff, the amount of the judgment shall first be credited on any amounts due from the plaintiff under this part, Part 2 (commencing with Section 7301), and Part 31 (commencing with Section 60001), and the balance of the judgment shall be refunded to the plaintiff. In any judgment, interest shall be allowed at the modified adjusted rate per annum established pursuant to Section 6591.5 upon the amount found to have been illegally collected from the date of payment of the amount to the date of allowance of credit on account of the judgment or to a date preceding the date of the refund warrant by not more than 30 days, the date to be determined by the board.

(Amended by Stats. 1995, Ch. 555, Sec. 32. Effective January 1, 1996.)



9175

A judgment shall not be rendered in favor of the plaintiff in any action brought against the board to recover any amount paid when the action is brought by or in the name of an assignee of the user.

(Added by Stats. 1941, Ch. 38.)






ARTICLE 2.5. Recovery of Erroneous Refunds

9181

(a) The board may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed, in an action brought in a court of competent jurisdiction in the County of Sacramento in the name of the people of the State of California.

(b) As an alternative to subdivision (a), the board may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed. In recovering any erroneous refund or credit, the board may, in its discretion, issue a deficiency determination in accordance with Article 2 (commencing with Section 8776) or Article 4 (commencing with Section 8826) of Chapter 4. Except in the case of fraud, the deficiency determination shall be made by the board within three years from the date of the Controller s warrant or date of credit.

(Amended by Stats. 1998, Ch. 609, Sec. 19. Effective January 1, 1999.)



9182

In any action brought pursuant to subdivision (a) of Section 9181, the court may, with the consent of the Attorney General, order a change in the place of trial.

(Amended by Stats. 1998, Ch. 609, Sec. 20. Effective January 1, 1999.)



9183

The Attorney General shall prosecute any action brought pursuant to subdivision (a) of Section 9181, and the provisions of the Code of Civil Procedure relating to service of summons, pleadings, proofs, trials and appeals shall apply to the proceedings.

(Amended by Stats. 1998, Ch. 609, Sec. 21. Effective January 1, 1999.)



9184

(a) Notwithstanding any other provision of this part, if the board finds that neither the person liable for payment of tax nor any party related to that person has in any way caused an erroneous refund for which an action for recovery is provided under Section 9181, no interest shall be imposed on the amount of that erroneous refund until 30 days after the date on which the board mails a notice of determination for repayment of the erroneous refund to the person. The act of filing a claim for refund shall not be considered as causing the erroneous refund.

(b) This section shall be operative for any action for recovery under Section 9181 on or after January 1, 2000.

(Added by Stats. 1999, Ch. 929, Sec. 7. Effective January 1, 2000.)






ARTICLE 3. Cancellations

9196

If any amount has been illegally determined either by the person filing the return or by the board, the board shall set forth that fact in its records, certify the amount determined to be in excess of the amount legally due and the person against whom the determination was made, and authorize the cancellation of the amount upon the records of the board. Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 1994, Ch. 726, Sec. 30. Effective September 22, 1994.)









CHAPTER 7. Administration

ARTICLE 1. Administration

9251

The board shall enforce the provisions of this part and may prescribe, adopt, and enforce rules and regulations relating to the administration and enforcement of this part. The board may prescribe the extent to which any ruling or regulation shall be applied without retroactive effect.

(Added by Stats. 1941, Ch. 38.)



9252

The board may employ accountants, auditors, investigators, assistants, and clerks necessary for the efficient administration of this part.

(Added by Stats. 1941, Ch. 38.)



9253

Every user and every person dealing in, transporting, or storing fuel in this State shall keep such records, receipts, invoices, and other pertinent papers with respect thereto in such form as the board may require.

(Added by Stats. 1941, Ch. 38.)



9254

The board or its authorized representative may examine the books, papers, records, and equipment of any user or person dealing in, transporting, or storing fuel and may investigate the character of the disposition which the user or person makes of the fuel in order to ascertain whether all excise taxes due under this part are being properly reported and paid.

(Added by Stats. 1941, Ch. 38.)



9255

It is unlawful for the board or any person having an administrative duty under this part to make known in any manner whatever the business affairs, operations, or information obtained by an investigation of records and equipment of any user visited or examined in the discharge of official duty, or the amount or source of income, profits, losses, expenditures, or any particular thereof set forth or disclosed in any return, or to permit any return or copy thereof or any book containing any abstract or particulars thereof to be seen or examined by any person except to another government, state agency or federal agency as specified in Section 9255.1. Information respecting the tax due from a user may be furnished, however, to any person owning or having an interest in a motor vehicle subject to the lien of the tax. The Governor may, by general or special order, authorize examination by other state officers, by tax officers of another state, by the federal government, if a reciprocal arrangement exists, or by any other person of the records maintained by the board under this part. The information so obtained pursuant to the order of the Governor shall not be made public except to the extent and in the manner that the order may authorize that it be made public. Successors, receivers, trustees, executors, administrators, assignees, and guarantors, if directly interested, may be given information as to the items included in the measure and amounts of any unpaid tax or amounts of tax required to be collected, interest and penalties.

Any violation of this section is a misdemeanor and is punishable by a fine not exceeding one thousand dollars ($1,000), by imprisonment not exceeding one year, or by both that fine and imprisonment, in the discretion of the court.

(Amended by Stats. 1997, Ch. 620, Sec. 6. Effective January 1, 1998.)



9255.1

(a) Upon request from the officials to whom is entrusted the enforcement of the motor fuel tax laws of another government, the board may furnish to those officials any information in the possession of the board that is deemed essential to the enforcement of the motor fuel tax laws. Any information so furnished shall not be used for any purpose other than that for which it was furnished.

(b) The board may furnish to any state or federal agency investigating violations of or enforcing any state or federal law related to motor fuels any motor fuel information in the possession of the board that is deemed necessary for the enforcement of those laws.

(c) The board may furnish any interstate user information obtained by the board under this part to any state or federal agency for use by that agency in the enforcement of interstate user registration or licensing laws, or interstate vehicle registration or licensing laws.

(Amended by Stats. 1998, Ch. 609, Sec. 22. Effective January 1, 1999.)



9255.2

(a) Except as otherwise provided by law, any person who is engaged in the business of preparing, or providing services in connection with the preparation of, returns under Chapter 4 (commencing with Section 8751), or any person who for compensation prepares any such return for any other person, and who knowingly or recklessly does either of the following, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not more than one thousand dollars ($1,000) or imprisoned no more than one year, or both, together with the costs of prosecution:

(1) Discloses any information furnished to him or her for, or in connection with, the preparation of the return.

(2) Uses that information for any purpose other than to prepare, or assist in preparing, the return.

(b) Subdivision (a) shall not apply to disclosure of information if that disclosure is made pursuant to the person s consent or pursuant to a subpoena, court order, or other compulsory legal process.

(Added by Stats. 2000, Ch. 1052, Sec. 18. Effective January 1, 2001.)



9256

Before registering any motor vehicle, the Department of Motor Vehicles shall ascertain from the applicant for registration whether or not the motor vehicle sought to be registered is propelled by a fuel the use of which is subject to the excise tax imposed under this part. If the motor vehicle is propelled by the use of such a fuel, the department shall notify the board.

(Added by Stats. 1941, Ch. 38.)



9257

A certificate by the board or an employee of the board stating that a notice required by this part was given by mailing or personal service shall be prima facie evidence in any administrative or judicial proceeding of the fact and regularity of the mailing or personal service in accordance with any requirement of this part for the giving of a notice. Unless otherwise specifically required, any notice provided by this part to be mailed or served may be given either by mailing or by personal service in the manner provided for giving notice of a deficiency determination.

(Added by Stats. 1974, Ch. 610.)



9258

On or after January 1, 1976, any person who equips a vehicle with a system using liquefied petroleum gas, compressed natural gas or liquid natural gas to propel the vehicle, or who transfers any vehicle so equipped shall notify the board within 10 days after so equipping or transferring the vehicle.

(Added by Stats. 1975, Ch. 807.)






ARTICLE 2. The California Taxpayers’ Bill of Rights

9260

The board shall administer this article. Unless the context indicates otherwise, the provisions of this article shall apply to this part.

(Added by Stats. 1992, Ch. 438, Sec. 4. Effective January 1, 1993.)



9261

(a) The board shall establish the position of the Taxpayers Rights Advocate. The advocate or his or her designee shall be responsible for facilitating resolution of taxpayer complaints and problems, including any taxpayer complaints regarding unsatisfactory treatment of taxpayers by board employees, and staying actions where taxpayers have suffered or will suffer irreparable loss as the result of those actions. Applicable statutes of limitation shall be tolled during the pendency of a stay. Any penalties and interest that would otherwise accrue shall not be affected by the granting of a stay.

(b) The advocate shall report directly to the executive officer of the board.

(Added by Stats. 1992, Ch. 438, Sec. 4. Effective January 1, 1993.)



9262

(a) The board shall develop and implement an education and information program directed at, but not limited to, all of the following groups:

(1) Taxpayers newly registered with the board.

(2) Board audit and compliance staff.

(b) The education and information program shall include all of the following:

(1) A program of written communication with newly registered taxpayers explaining in simplified terms their duties and responsibilities.

(2) Participation in seminars and similar programs organized by federal, state, and local agencies.

(3) Revision of taxpayer educational materials currently produced by the board that explain the most common areas of taxpayer nonconformance in simplified terms.

(4) Implementation of a continuing education program for audit and compliance personnel to include the application of new legislation to taxpayer activities and areas of recurrent taxpayer noncompliance or inconsistency of administration.

(c) Electronic media used pursuant to this section shall not represent the voice, picture, or name of members of the board or of the Controller.

(Amended by Stats. 1999, Ch. 929, Sec. 8. Effective January 1, 2000.)



9263

The board shall conduct an annual hearing before the full board where industry representatives and individual taxpayers are allowed to present their proposals on changes to the Use Fuel Tax Law which may further improve voluntary compliance and the relationship between taxpayers and government.

(Added by Stats. 1992, Ch. 438, Sec. 4. Effective January 1, 1993.)



9264

The board shall prepare and publish brief but comprehensive statements in simple and nontechnical language that explain procedures, remedies, and the rights and obligations of the board and taxpayers. As appropriate, statements shall be provided to taxpayers with the initial notice of audit, the notice of proposed additional taxes, any subsequent notice of tax due, or other substantive notices. Additionally, the board shall include this language for statements in the annual tax information bulletins that are mailed to taxpayers.

(Added by Stats. 1992, Ch. 438, Sec. 4. Effective January 1, 1993.)



9265

(a) The total amount of revenue collected or assessed pursuant to this part shall not be used for any of the following:

(1) To evaluate individual officers or employees.

(2) To impose or suggest production quotas or goals, other than quotas or goals with respect to accounts receivable.

(b) The board shall certify in its annual report submitted pursuant to Section 15616 of the Government Code that revenue collected or assessed is not used in a manner prohibited by subdivision (a).

(c) Nothing in this section shall prohibit the setting of goals and the evaluation of performance with respect to productivity and the efficient use of time.

(Added by Stats. 1992, Ch. 438, Sec. 4. Effective January 1, 1993.)



9266

The board shall develop and implement a program that will evaluate an individual employee s or officer s performance with respect to his or her contact with taxpayers. The development and implementation of the program shall be coordinated with the Taxpayers Rights Advocate.

(Added by Stats. 1992, Ch. 438, Sec. 4. Effective January 1, 1993.)



9267

The board shall, in cooperation with the Taxpayers Rights Advocate, and other interested taxpayer-oriented groups, develop a plan to reduce the time required to resolve petitions for redetermination and claims for refunds. The plan shall include determination of standard timeframes and special review of cases which take more time than the appropriate standard timeframe.

(Added by Stats. 1992, Ch. 438, Sec. 4. Effective January 1, 1993.)



9268

Procedures of the board, relating to appeals staff review conferences before a staff attorney or supervising tax auditor independent of the assessing department, shall include all of the following:

(a) Any conference shall be held at a reasonable time at a board office that is convenient to the taxpayer.

(b) The conference may be recorded only if prior notice is given to the taxpayer and the taxpayer is entitled to receive a copy of the recording.

(c) The taxpayer shall be informed prior to any conference that he or she has a right to have present at the conference his or her attorney, accountant, or other designated agent.

(Added by Stats. 1992, Ch. 438, Sec. 4. Effective January 1, 1993.)



9269

(a) Every taxpayer is entitled to be reimbursed for any reasonable fees and expenses related to a hearing before the board if all of the following conditions are met:

(1) The taxpayer files a claim for the fee and expenses with the board within one year of the date the decision of the board becomes final.

(2) The board, in its sole discretion, finds that the action taken by the board staff was unreasonable.

(3) The board decides that the taxpayer be awarded a specific amount of fees and expenses related to the hearing, in an amount determined by the board in its sole discretion.

(b) To determine whether the board staff has been unreasonable, the board shall consider whether the board staff has established that its position was substantially justified.

(c) The amount of reimbursed fees and expenses shall be limited to the following:

(1) Fees and expenses incurred after the date of the notice of determination, jeopardy determination, or a claim for refund.

(2) If the board finds that the staff was unreasonable with respect to certain issues but reasonable with respect to other issues, the amount of reimbursed fees and expenses shall be limited to those that relate to the issues where the staff was unreasonable.

(d) Any proposed award by the board pursuant to subdivision (a) shall be available as a public record for at least 10 days prior to the effective date of the award.

(e) The amendments to this section by the act adding this subdivision shall be operative for claims filed on or after January 1, 2000.

(Amended by Stats. 2000, Ch. 1052, Sec. 19. Effective January 1, 2001.)



9270

(a) An officer or employee of the board acting in connection with any law administered by the board shall not knowingly authorize, require, or conduct any investigation of, or surveillance over, any person for nontax administration related purposes.

(b) Any person violating subdivision (a) shall be subject to disciplinary action in accordance with the State Civil Service Act, including dismissal from office or discharge from employment.

(c) This section shall not apply with respect to any otherwise lawful investigation concerning organized crime activities.

(d) This section is not intended to prohibit, restrict, or prevent the exchange of information if the person is being investigated for multiple violations that include use fuel tax violations.

(e) For the purposes of this section:

(1) Investigation means any oral or written inquiry directed to any person, organization, or governmental agency.

(2) Surveillance means the monitoring of persons, places, or events by means of electronic interception, overt or covert observations, or photography, and the use of informants.

(Amended by Stats. 2006, Ch. 538, Sec. 618. Effective January 1, 2007.)



9271

(a) It is the intent of the Legislature that the State Board of Equalization, its staff, and the Attorney General pursue settlements as authorized under this section with respect to civil tax matters in dispute that are the subject of protests, appeals, or refund claims, consistent with a reasonable evaluation of the costs and risks associated with litigation of these matters.

(b) (1) Except as provided in paragraph (3) and subject to paragraph (2), the executive director or chief counsel, if authorized by the executive director, of the board may recommend to the State Board of Equalization, itself, a settlement of any civil tax matter in dispute.

(2) No recommendation of settlement shall be submitted to the board, itself, unless and until that recommendation has been submitted by the executive director or chief counsel to the Attorney General. Within 30 days of receiving that recommendation, the Attorney General shall review the recommendation and advise, in writing, the executive director or chief counsel of the board of his or her conclusions as to whether the recommendation is reasonable from an overall perspective. The executive director or chief counsel shall, with each recommendation of settlement submitted to the board, itself, also submit the Attorney General s written conclusions obtained pursuant to this paragraph.

(3) A settlement of any civil tax matter in dispute involving a reduction of tax or penalties in settlement, the total of which reduction of tax and penalties in settlement does not exceed five thousand dollars ($5,000), may be approved by the executive director and chief counsel, jointly. The executive director shall notify the board, itself, of any settlement approved pursuant to this paragraph.

(c) Whenever a reduction of tax, or penalties, or total tax and penalties in settlement in excess of five hundred dollars ($500) is approved pursuant to this section, there shall be placed on file, for at least one year, in the office of the executive director of the board a public record with respect to that settlement. The public record shall include all of the following information:

(1) The name or names of the taxpayers who are parties to the settlement.

(2) The total amount in dispute.

(3) The amount agreed to pursuant to the settlement.

(4) A summary of the reasons why the settlement is in the best interests of the State of California.

(5) For any settlement approved by the board, itself, the Attorney General s conclusion as to whether the recommendation of settlement was reasonable from an overall perspective.

The public record shall not include any information that relates to any trade secret, patent, process, style of work, apparatus, business secret, or organizational structure that, if disclosed, would adversely affect the taxpayer or the national defense.

(d) The members of the State Board of Equalization shall not participate in the settlement of tax matters pursuant to this section, except as provided in subdivision (e).

(e) (1) Any recommendation for settlement shall be approved or disapproved by the board, itself, within 45 days of the submission of that recommendation to the board. Any recommendation for settlement that is not either approved or disapproved by the board, itself, within 45 days of the submission of that recommendation shall be deemed approved. Upon approval of a recommendation for settlement, the matter shall be referred back to the executive director or chief counsel in accordance with the decision of the board.

(2) Disapproval of a recommendation for settlement shall be made only by a majority vote of the board. Where the board disapproves a recommendation for settlement, the matter shall be remanded to board staff for further negotiation, and may be resubmitted to the board, in the same manner and subject to the same requirements as the initial submission, at the discretion of the executive director or chief counsel.

(f) All settlements entered into pursuant to this section shall be final and nonappealable, except upon a showing of fraud or misrepresentation with respect to a material fact.

(g) Any proceedings undertaken by the board itself pursuant to a settlement as described in this section shall be conducted in a closed session or sessions. Except as provided in subdivision (c), any settlement considered or entered into pursuant to this section shall constitute confidential tax information for purposes of Section 9255.

(h) This section shall apply only to civil tax matters in dispute on or after the effective date of the act adding this subdivision.

(i) The Legislature finds that it is essential for fiscal purposes that the settlement program authorized by this section be expeditiously implemented. Accordingly, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any determination, rule, notice, or guideline established or issued by the board in implementing and administering the settlement program authorized by this section.

(Amended by Stats. 2006, Ch. 364, Sec. 7. Effective January 1, 2007.)



9272

(a) The board shall release any levy or notice to withhold issued pursuant to this part on any property in the event that the expense of the sale process exceeds the liability for which the levy is made.

(b) The Taxpayers Rights Advocate may order the release of any levy or notice to withhold issued pursuant to this part or, within 90 days from the receipt of funds pursuant to a levy or notice to withhold, order the return of any amount up to one thousand five hundred dollars ($1,500) of moneys received, upon his or her finding that the levy or notice to withhold threatens the health or welfare of the taxpayer or his or her spouse and dependents or family.

(c) The board shall not sell any seized property until it has first notified the taxpayer in writing of the exemptions from levy under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure.

(d) This section shall not apply to the seizure of any property as a result of a jeopardy assessment.

(Amended by Stats. 1995, Ch. 555, Sec. 34. Effective January 1, 1996.)



9272.1

(a) Except in any case where the board finds collection of the tax to be in jeopardy, if any property has been levied upon, the property or the proceeds from the sale of the property shall be returned to the taxpayer if the board determines any one of the following:

(1) The levy on the property was not in accordance with the law.

(2) The taxpayer has entered into and is in compliance with an installment payment agreement pursuant to Section 9033 to satisfy the tax liability for which the levy was imposed, unless that or another agreement allows for the levy.

(3) The return of the property will facilitate the collection of the tax liability or will be in the best interest of the state and the taxpayer.

(b) Property returned under paragraphs (1) and (2) of subdivision (a) is subject to the provisions of Section 9274.

(Added by Stats. 1999, Ch. 929, Sec. 10. Effective January 1, 2000.)



9273

Exemptions from levy under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure shall be adjusted for purposes of enforcing the collection of debts under this part to reflect changes in the California Consumer Price Index whenever the change is more than 5 percent higher than any previous adjustment.

(Amended by Stats. 1993, Ch. 589, Sec. 144. Effective January 1, 1994.)



9274

(a) A taxpayer may file a claim with the board for reimbursement of bank charges and any other reasonable third-party check charge fees incurred by the taxpayer as the direct result of an erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action by the board. Bank and third-party charges include a financial institution s or third party s customary charge for complying with the levy or notice to withhold instructions and reasonable charges for overdrafts that are a direct consequence of the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action. The charges are those paid by the taxpayer and not waived or reimbursed by the financial institution or third party. Each claimant applying for reimbursement shall file a claim with the board that shall be in a form as may be prescribed by the board. In order for the board to grant a claim, the board shall determine that both of the following conditions have been satisfied:

(1) The erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action was caused by board error.

(2) Prior to the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action, the taxpayer responded to all contacts by the board and provided the board with any requested information or documentation sufficient to establish the taxpayer s position. This provision may be waived by the board for reasonable cause.

(b) Claims pursuant to this section shall be filed within 90 days from the date the bank and third-party charges were incurred by the taxpayer. Within 30 days from the date the claim is received, the board shall respond to the claim. If the board denies the claim, the taxpayer shall be notified in writing of the reason or reasons for the denial of the claim.

(Amended by Stats. 2013, Ch. 253, Sec. 2. Effective January 1, 2014.)



9275

(a) At least 30 days prior to the filing or recording of liens under Chapter 14 (commencing with Section 7150) or Chapter 14.5 (commencing with Section 7220) of Division 7 of Title 1 of the Government Code, the board shall mail to the taxpayer a preliminary notice. The notice shall specify the statutory authority of the board for filing or recording the lien, indicate the earliest date on which the lien may be filed or recorded, and state the remedies available to the taxpayer to prevent the filing or recording of the lien. In the event tax liens are filed for the same liability in multiple counties, only one preliminary notice shall be sent.

(b) The preliminary notice required by this section shall not apply to jeopardy determinations issued under Article 4 (commencing with Section 8826) of Chapter 4.

(c) If the board determines that filing a lien was in error, it shall mail a release to the taxpayer and the entity recording the lien as soon as possible, but no later than seven days, after this determination and receipt of lien recording information. The release shall contain a statement that the lien was filed in error. In the event the erroneous lien is obstructing a lawful transaction, the board shall immediately issue a release of lien to the taxpayer and the entity recording the lien.

(d) When the board releases a lien erroneously filed, notice of that fact shall be mailed to the taxpayer and, upon the request of the taxpayer, a copy of the release shall be mailed to the major credit reporting companies in the county where the lien was filed.

(e) The board may release or subordinate a lien if the board determines that the release or subordination will facilitate the collection of the tax liability or will be in the best interest of the state and the taxpayer.

(Amended by Stats. 1999, Ch. 929, Sec. 11. Effective January 1, 2000.)



9276

For the purposes of this part only, the board shall not revoke or suspend a person s permit pursuant to Section 8704 or 8714 unless the board has mailed a notice preliminary to revocation or suspension that indicates that the taxpayer will be suspended by a date certain pursuant to that section. The notice preliminary to suspension shall be mailed to the taxpayer at least 60 days before the date certain.

(Amended by Stats. 1993, Ch. 589, Sec. 145. Effective January 1, 1994.)



9277

(a) If any officer or employee of the board recklessly disregards board-published procedures, a taxpayer aggrieved by that action or omission may bring an action for damages against the State of California in superior court.

(b) In any action brought under subdivision (a), upon finding of liability on the part of the State of California, the state shall be liable to the plaintiff in an amount equal to the sum of all of the following:

(1) Actual and direct monetary damages sustained by the plaintiff as a result of the actions or omissions.

(2) Reasonable litigation costs including any of the following:

(A) Reasonable court costs.

(B) Prevailing market rates for the kind or quality of services furnished in connection with any of the following:

(i) The reasonable expenses of expert witnesses in connection with the civil proceeding, except that no expert witness shall be compensated at a rate in excess of the highest rate of compensation for expert witnesses paid by the State of California.

(ii) The reasonable cost of any study, analysis, engineering report, test, or project that is found by the court to be necessary for the preparation of the party s case.

(iii) Reasonable fees paid or incurred for the services of attorneys in connection with the civil proceeding, except that those fees shall not be in excess of seventy-five dollars ($75) per hour unless the court determines that an increase in the cost of living or a special factor, such as the limited availability of qualified attorneys for the proceeding, justifies a higher rate.

(c) In the awarding of damages under subdivision (b), the court shall take into consideration the negligence or omissions, if any, on the part of the plaintiff which contributed to the damages.

(d) Whenever it appears to the court that the taxpayer s position in the proceeding brought under subdivision (a) is frivolous, the court may impose a penalty against the plaintiff in an amount not to exceed ten thousand dollars ($10,000). A penalty so imposed shall be paid upon notice and demand from the board and shall be collected as a tax imposed under this part.

(Added by Stats. 1992, Ch. 438, Sec. 4. Effective January 1, 1993.)



9278

(a) (1) Beginning January 1, 2003, the executive director and chief counsel of the board, or their delegates, may compromise any final tax liability in which the reduction of tax is seven thousand five hundred dollars ($7,500) or less.

(2) Except as provided in paragraph (3), the board, upon recommendation by its executive director and chief counsel, jointly, may compromise a final tax liability involving a reduction in tax in excess of seven thousand five hundred dollars ($7,500). A recommendation for approval of an offer in compromise that is not either approved or disapproved within 45 days of the submission of the recommendation shall be deemed approved.

(3) The board, itself, may by resolution delegate to the executive director and the chief counsel, jointly, the authority to compromise a final tax liability in which the reduction of tax is in excess of seven thousand five hundred dollars ($7,500), but less than ten thousand dollars ($10,000).

(b) For purposes of this section, a final tax liability means any final tax liability arising under Part 3 (commencing with Section 8601), or related interest, additions to tax, penalties, or other amounts assessed under this part.

(c) (1) Offers in compromise shall be considered only for liabilities that were generated from a business that has been discontinued or transferred, where the taxpayer making the offer no longer has a controlling interest or association with the transferred business or has a controlling interest or association with a similar type of business as the transferred or discontinued business.

(2) Notwithstanding paragraph (1), a qualified final tax liability may be compromised regardless of whether the business has been discontinued or transferred or whether the taxpayer has a controlling interest or association with a similar type of business as the transferred or discontinued business. All other provisions of this section that apply to a final tax liability shall also apply to a qualified final tax liability, and a compromise shall not be made under this subdivision unless all other requirements of this section are met. For purposes of this subdivision, a qualified final tax liability means either of the following:

(A) That part of a final tax liability, including related interest, additions to tax, penalties or other amounts assessed under this part, arising from a transaction or transactions in which the board finds no evidence that the vendor collected use fuel tax reimbursement from the purchaser or other person and which was determined against the vendor under Article 2 (commencing with Section 8776), Article 3 (commencing with Section 8801), or Article 5 (commencing with Section 8851) of Chapter 4.

(B) A final tax liability, including related interest, additions to tax, penalties or other amounts assessed under this part, arising under Article 4.5 (commencing with Section 9021) of Chapter 5.

(3) A qualified final tax liability may not be compromised with any of the following:

(A) A taxpayer who previously received a compromise under paragraph (2) for a liability, or a part thereof, arising from a transaction or transactions that are substantially similar to the transaction or transactions attributable to the liability for which the taxpayer is making the offer.

(B) A business that was transferred by a taxpayer who previously received a compromise under paragraph (2) and who has a controlling interest or association with the transferred business, when the liability for which the offer is made is attributable to a transaction or transactions substantially similar to the transaction or transactions for which the taxpayer s liability was previously compromised.

(C) A business in which a taxpayer who previously received a compromise under paragraph (2) has a controlling interest or association with a similar type of business for which the taxpayer received the compromise, when the liability of the business making the offer arose from a transaction or transactions substantially similar to the transaction or transactions for which the taxpayer s liability was previously compromised.

(d) The board may, in its discretion, enter into a written agreement that permits the taxpayer to pay the compromise in installments for a period not exceeding one year. The agreement may provide that the installments shall be paid by electronic funds transfers or any other means to facilitate the payment of each installment.

(e) Except for any recommendation for approval as specified in subdivision (a), the members of the State Board of Equalization shall not participate in any offer in compromise matters pursuant to this section.

(f) A taxpayer that has received a compromise under paragraph (2) of subdivision (c) may be required to enter into any collateral agreement that is deemed necessary for the protection of the interests of the state. A collateral agreement may include a provision that allows the board to reestablish the liability, or any portion thereof, if the taxpayer has sufficient annual income during the succeeding five-year period. The board shall establish criteria for determining sufficient annual income for purposes of this subdivision.

(g) A taxpayer that has received a compromise under paragraph (2) of subdivision (c) shall file and pay by the due date all subsequently required use fuel tax returns for a five-year period from the date the liability is compromised, or until the taxpayer is no longer required to file use fuel tax returns, whichever period is earlier.

(h) For amounts to be compromised under this section, the following conditions shall exist:

(1) The taxpayer shall establish that:

(A) The amount offered in payment is the most that can be expected to be paid or collected from the taxpayer s present assets or income.

(B) The taxpayer does not have reasonable prospects of acquiring increased income or assets that would enable the taxpayer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(2) The board shall have determined that acceptance of the compromise is in the best interest of the state.

(i) A determination by the board that it would not be in the best interest of the state to accept an offer in compromise in satisfaction of a final tax liability shall not be subject to administrative appeal or judicial review.

(j) When an offer in compromise is either accepted or rejected, or the terms and conditions of a compromise agreement are fulfilled, the board shall notify the taxpayer in writing. In the event an offer is rejected, the amount posted will either be applied to the liability or refunded, at the discretion of the taxpayer.

(k) When more than one taxpayer is liable for the debt, such as with spouses or partnerships or other business combinations, the acceptance of an offer in compromise from one liable taxpayer shall not relieve the other taxpayers from paying the entire liability. However, the amount of the liability shall be reduced by the amount of the accepted offer.

(l) Whenever a compromise of tax or penalties or total tax and penalties in excess of five hundred dollars ($500) is approved, there shall be placed on file for at least one year in the office of the executive director of the board a public record with respect to that compromise. The public record shall include all of the following information:

(1) The name of the taxpayer.

(2) The amount of unpaid tax and related penalties, additions to tax, interest, or other amounts involved.

(3) The amount offered.

(4) A summary of the reason why the compromise is in the best interest of the state.

The public record shall not include any information that relates to any trade secrets, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the taxpayer or violate the confidentiality provisions of Section 9255. A list shall not be prepared and releases shall not be distributed by the board in connection with these statements.

(m) A compromise made under this section may be rescinded, all compromised liabilities may be reestablished (without regard to any statute of limitations that otherwise may be applicable), and no portion of the amount offered in compromise refunded, if either of the following occurs:

(1) The board determines that a person did any of the following acts regarding the making of the offer:

(A) Concealed from the board property belonging to the estate of a taxpayer or other person liable for the tax.

(B) Received, withheld, destroyed, mutilated, or falsified a book, document, or record, or made a false statement, relating to the estate or financial condition of the taxpayer or other person liable for the tax.

(2) The taxpayer fails to comply with any of the terms and conditions relative to the offer.

(n) A person who, in connection with an offer or compromise under this section, or offer of that compromise to enter into that agreement, willfully does either of the following shall be guilty of a felony and, upon conviction, shall be fined not more than fifty thousand dollars ($50,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both, together with the costs of investigation and prosecution:

(1) Conceals from an officer or employee of this state property belonging to the estate of a taxpayer or other person liable in respect of the tax.

(2) Receives, withholds, destroys, mutilates, or falsifies a book, document, or record, or makes a false statement, relating to the estate or financial condition of the taxpayer or other person liable in respect of the tax.

(o) For purposes of this section, person means the taxpayer, a member of the taxpayer s family, a corporation, agent, fiduciary, or representative of, or another individual or entity acting on behalf of, the taxpayer, or another corporation or entity owned or controlled by the taxpayer, directly or indirectly, or that owns or controls the taxpayer, directly or indirectly.

(p) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 567) by Stats. 2012, Ch. 285, Sec. 3. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See later operative version, as amended by Sec. 4 of Ch. 285.)



9278

(a) (1) The executive director and chief counsel of the board, or their delegates, may compromise any final tax liability in which the reduction of tax is seven thousand five hundred dollars ($7,500) or less.

(2) Except as provided in paragraph (3), the board, upon recommendation by its executive director and chief counsel, jointly, may compromise a final tax liability involving a reduction in tax in excess of seven thousand five hundred dollars ($7,500). A recommendation for approval of an offer in compromise that is not either approved or disapproved within 45 days of the submission of the recommendation shall be deemed approved.

(3) The board, itself, may by resolution delegate to the executive director and the chief counsel, jointly, the authority to compromise a final tax liability in which the reduction of tax is in excess of seven thousand five hundred dollars ($7,500), but less than ten thousand dollars ($10,000).

(b) For purposes of this section, a final tax liability means any final tax liability arising under Part 3 (commencing with Section 8601), or related interest, additions to tax, penalties, or other amounts assessed under this part.

(c) Offers in compromise shall be considered only for liabilities that were generated from a business that has been discontinued or transferred, where the taxpayer making the offer no longer has a controlling interest or association with the transferred business or has a controlling interest or association with a similar type of business as the transferred or discontinued business.

(d) For amounts to be compromised under this section, the following conditions shall exist:

(1) The taxpayer shall establish that:

(A) The amount offered in payment is the most that can be expected to be paid or collected from the taxpayer s present assets or income.

(B) The taxpayer does not have reasonable prospects of acquiring increased income or assets that would enable the taxpayer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(2) The board shall have determined that acceptance of the compromise is in the best interest of the state.

(e) A determination by the board that it would not be in the best interest of the state to accept an offer in compromise in satisfaction of a final tax liability shall not be subject to administrative appeal or judicial review.

(f) When an offer in compromise is either accepted or rejected, or the terms and conditions of a compromise agreement are fulfilled, the board shall notify the taxpayer in writing. In the event an offer is rejected, the amount posted will either be applied to the liability or refunded, at the discretion of the taxpayer.

(g) When more than one taxpayer is liable for the debt, such as with spouses or partnerships or other business combinations, the acceptance of an offer in compromise from one liable taxpayer shall not relieve the other taxpayers from paying the entire liability. However, the amount of the liability shall be reduced by the amount of the accepted offer.

(h) Whenever a compromise of tax or penalties or total tax and penalties in excess of five hundred dollars ($500) is approved, there shall be placed on file for at least one year in the office of the executive director of the board a public record with respect to that compromise. The public record shall include all of the following information:

(1) The name of the taxpayer.

(2) The amount of unpaid tax and related penalties, additions to tax, interest, or other amounts involved.

(3) The amount offered.

(4) A summary of the reason why the compromise is in the best interest of the state.

The public record shall not include any information that relates to any trade secrets, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the taxpayer or violate the confidentiality provisions of Section 9255. No list shall be prepared and no releases distributed by the board in connection with these statements.

(i) A compromise made under this section may be rescinded, all compromised liabilities may be reestablished (without regard to any statute of limitations that otherwise may be applicable), and no portion of the amount offered in compromise refunded, if either of the following occurs:

(1) The board determines that a person did any of the following acts regarding the making of the offer:

(A) Concealed from the board property belonging to the estate of a taxpayer or other person liable for the tax.

(B) Received, withheld, destroyed, mutilated, or falsified a book, document, or record, or made a false statement, relating to the estate or financial condition of the taxpayer or other person liable for the tax.

(2) The taxpayer fails to comply with any of the terms and conditions relative to the offer.

(j) A person who, in connection with an offer or compromise under this section, or offer of that compromise to enter into that agreement, willfully does either of the following shall be guilty of a felony and, upon conviction, shall be fined not more than fifty thousand dollars ($50,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both, together with the costs of investigation and prosecution:

(1) Conceals from an officer or employee of this state property belonging to the estate of a taxpayer or other person liable in respect of the tax.

(2) Receives, withholds, destroys, mutilates, or falsifies a book, document, or record, or makes a false statement, relating to the estate or financial condition of the taxpayer or other person liable in respect of the tax.

(k) For purposes of this section, person means the taxpayer, a member of the taxpayer s family, a corporation, agent, fiduciary, or representative of, or another individual or entity acting on behalf of, the taxpayer, or another corporation or entity owned or controlled by the taxpayer, directly or indirectly, or that owns or controls the taxpayer, directly or indirectly.

(l) This section shall become operative on January 1, 2018.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 568) by Stats. 2012, Ch. 285, Sec. 4. Effective January 1, 2013. Section operative January 1, 2018, by its own provisions.)









CHAPTER 8. Distribution of Proceeds

9301

The board shall transmit all money received by it under this part, except the amounts of overpayments of the fees required by Section 8707 and 8714 of this part, to the State Treasurer to be deposited in the State Treasury to the credit of the Motor Vehicle Fuel Account in the Transportation Tax Fund. The board shall at the same time furnish copies of the schedules covering the transmittals to the Controller.

(Amended by Stats. 1974, Ch. 544.)



9302

All money deposited in the fund under this part is hereby appropriated as follows:

(a) To pay the refunds authorized in this part.

(b) To the Highway Users Tax Account in the Transportation Tax Fund as provided in this chapter.

(Amended by Stats. 1974, Ch. 544.)



9303

The Controller shall transfer the balance of all money deposited in the Motor Vehicle Fuel Account in the Transportation Tax Fund under this part, after the payment of refunds, to the Highway Users Tax Account in the Transportation Tax Fund.

(Amended by Stats. 1974, Ch. 544.)



9304

The Controller shall make the transfers at the same time as the transfers to the Highway Users Tax Account in the Transportation Tax Fund of moneys received under the Motor Vehicle Fuel Tax Law are made.

(Amended by Stats. 2007, Ch. 342, Sec. 36. Effective January 1, 2008.)






CHAPTER 9. Violations

9351

Any person who places or causes to be placed fuel into a receptacle on a motor vehicle from which receptacle fuel is supplied for the propulsion of the vehicle, or who acquires fuel outside this state and uses the fuel for the propulsion of a motor vehicle within this state, is guilty of a misdemeanor unless that person is a vendor and collects the tax as provided under Section 8732 or 8736 or that person is a user who holds a valid use fuel tax permit, or is excluded from that requirement under Section 8608, and uses the fuel placed in the receptacle. He or she shall be fined for each offense not less than one hundred dollars ($100) and not more than one thousand dollars ($1,000), or be imprisoned for not exceeding six months in the county jail, or be subject to both fine and imprisonment in the discretion of the court.

(Amended by Stats. 1994, Ch. 912, Sec. 16. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



9352

Any person who fails or refuses to file any return required to be made, or who fails or refuses to furnish a supplemental return or other data required by the board is guilty of a misdemeanor and subject to a fine of not exceeding one thousand dollars ($1,000) for each offense.

(Amended by Stats. 1983, Ch. 1092, Sec. 370. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



9353

Any person required to make, render, sign, or verify any return who makes any false or fraudulent return with intent to defeat or evade the determination required by law to be made is guilty of a misdemeanor. He shall for each offense be fined not less than three hundred dollars ($300) and not more than five thousand dollars ($5,000), or be imprisoned for not exceeding one year in the county jail, or be subject to both fine and imprisonment in the discretion of the court.

(Amended by Stats. 1963, Ch. 556.)



9354

Any violation of the provisions of this part, except as otherwise provided, is a misdemeanor and is punishable as such.

(Added by Stats. 1941, Ch. 38.)



9354.5

Notwithstanding any other provision of this part, any person who violates this part with intent to defeat or evade the determination of an amount due required by law to be made is guilty of a felony when the amount of tax liability aggregates twenty-five thousand dollars ($25,000) or more in any 12-consecutive-month period. The determination shall be approved by the executive director or his or her designee. Each offense shall be punished by a fine of not less than five thousand dollars ($5,000) and not more than twenty thousand dollars ($20,000), or imprisonment for 16 months, two years, or three years, or by both the fine and imprisonment in the discretion of the court.

(Amended by Stats. 1995, Ch. 555, Sec. 35. Effective January 1, 1996.)



9355

Any prosecution for violation of any of the penal provisions of this part shall be instituted within three years after the commission of the offense, or within two years after the violation is discovered, whichever is later.

(Amended by Stats. 1986, Ch. 1361, Sec. 22.)









PART 3.5. FUEL TAX AGREEMENTS

CHAPTER 1. Fuel Tax Agreements

9401

The board, with the approval of the Department of Finance, may on behalf of the state become a party to a reciprocal fuel tax agreement between this state and another jurisdiction, or an agency thereof that is authorized to enter into an agreement, providing for the administration, collection, and enforcement by a party to the agreement of the taxes imposed upon motor fuels by another jurisdiction, and for the forwarding of collections to the jurisdiction on behalf of which the tax was collected.

For purposes of this section, taxes imposed upon motor fuels means the taxes imposed by this state pursuant to Part 3 (commencing with Section 8601) or Part 31 (commencing with Section 60001), and taxes of a similar nature imposed upon any motor fuels by another jurisdiction under its laws.

For purposes of this section, a jurisdiction is this state, any other state, the District of Columbia, a province or territory of Canada, or any governmental entity, which is a party to a reciprocal fuel tax agreement authorized by this section.

The board may adopt and enforce regulations necessary to implement the terms of a reciprocal fuel tax agreement to which the board is a party.

(Amended by Stats. 1995, Ch. 555, Sec. 37. Effective January 1, 1996.)






CHAPTER 2. The International Fuel Tax Agreement

ARTICLE 1. Construction

9405

This chapter shall be administered in conjunction with the IFTA, the Use Fuel Tax Law (Part 3 (commencing with Section 8601)), and the Diesel Fuel Tax Law (Part 31 (commencing with Section 60001)). Whenever the Use Fuel Tax Law or the Diesel Fuel Tax Law is inconsistent with the IFTA or this chapter, the IFTA or this chapter shall prevail except where prohibited by the California Constitution or United States Constitution.

(Amended by Stats. 2005, Ch. 519, Sec. 4. Effective October 4, 2005. Operative January 1, 2006, by Sec. 25 of Ch. 519.)



9407

(a) The IFTA, for the purposes of this chapter, may be used to:

(1) Determine the base state jurisdiction for motor carriers engaged in interstate commerce.

(2) Impose recordkeeping requirements.

(3) Specify audit procedures.

(4) Establish procedures for the exchange of information.

(5) Identify interstate motor carriers.

(6) Define motor vehicles and fuels subject to the provisions of the agreement.

(7) Determine bond requirements.

(8) Specify reporting requirements, due dates of returns, interest and penalty rates, and provisions for failure to file returns.

(9) Specify methods for collection of taxes, interest, and penalties.

(10) Determine methods for the distribution of taxes and interest collected or assessed to the appropriate jurisdictions.

(11) Deny, suspend, or cancel benefits under the agreement to any interstate motor carrier who violates the provisions of the agreement.

(b) The board may adopt regulations to administer the provisions of this chapter.

(Amended by Stats. 2005, Ch. 519, Sec. 5. Effective October 4, 2005. Operative January 1, 2006, by Sec. 25 of Ch. 519.)






ARTICLE 2. Definitions

9410

Contractor includes a subcontractor.

(Added by Stats. 1995, Ch. 555, Sec. 38. Effective January 1, 1996.)



9411

IFTA means the International Fuel Tax Agreement. The International Fuel Tax Agreement consists of the Articles of Agreement, the Procedures Manual, the Audit Manual, as amended from time to time.

(Amended by Stats. 2005, Ch. 519, Sec. 6. Effective October 4, 2005. Operative January 1, 2006, by Sec. 25 of Ch. 519.)






ARTICLE 3. Annual Fees

9420

Except for trip permits as provided in Sections 8708 and 60122, all interstate users who choose to obtain an IFTA license from the board shall apply for a license and secure decals for their vehicles. Application for the license and decals shall be made annually on forms prescribed by the board. The application shall be under oath and shall contain that information as the board deems necessary. Upon receipt of the application, and upon payment of any required reinstatement fee, the board may issue to the applicant a license and decals.

The decals issued to the interstate user shall be placed on both exterior sides of the vehicle cab. Failure to display the decals in the required location may subject the interstate user to the purchase of a trip permit. The transfer of decals from one interstate user to another interstate user is prohibited. All decals shall remain the property of the state and may be recalled for any violation of the provisions of the IFTA.

A fee to be determined by the board shall be charged for the annual license and a set of two decals issued prior to and during the calendar year that the license and decal is valid. The board may also prescribe procedures and set a fee for the issuance of a 30-day IFTA temporary license or replacement decals.

(Amended by Stats. 2005, Ch. 519, Sec. 7. Effective October 4, 2005. Operative January 1, 2006, by Sec. 25 of Ch. 519.)






ARTICLE 4. Administration

9425

The exemptions in Chapter 2 (commencing with Section 8651) of Part 3 do not apply to IFTA-required returns. However, the exempt use shall be refunded under the refund provisions in Chapter 6 (commencing with Section 9151) of Part 3.

(Added by Stats. 1995, Ch. 555, Sec. 38. Effective January 1, 1996.)






ARTICLE 5. IFTA Disclosure

9430

(a) The board shall make available any and all information obtained under this chapter to any member jurisdiction of the IFTA, a designee of the member jurisdiction, or any contractor under contract with the board. The information obtained by the member jurisdiction, designee, or contractor shall not be made public except to the extent authorized by the agreement.

(b) The member jurisdictions of the IFTA and the board may utilize any information obtained pursuant to this chapter to develop data on international or interstate commerce, fuel consumption, and any aspect of motor fuel tax administration.

(Added by Stats. 1995, Ch. 555, Sec. 38. Effective January 1, 1996.)






ARTICLE 6. Distribution of Proceeds

9432

The board shall transmit all moneys received by it under this chapter to the Treasurer to be deposited in the State Treasury. The board in accordance with the Treasurer shall set up a reserve account in the State Treasury to disburse those moneys as needed. After distribution payments to other jurisdictions and refunds authorized by the IFTA, the balance remaining in the reserve account shall be transferred, except as provided in Section 9433, to the Motor Vehicle Fuel Account in the Transportation Tax Fund.

(Amended by Stats. 2005, Ch. 519, Sec. 8. Effective October 4, 2005. Operative January 1, 2006, by Sec. 25 of Ch. 519.)



9433

The fees paid for licenses and decals issued under Section 9420 shall be deposited in a reserve account in the State Treasury and shall, upon appropriation by the Legislature, be used for administration of the IFTA program.

(Added by Stats. 1995, Ch. 555, Sec. 38. Effective January 1, 1996.)












PART 4. LOCAL MOTOR VEHICLE FUEL TAXATION

9501

(a) Except as specified in subdivision (c), in addition to taxes imposed pursuant to Chapter 5 (commencing with Section 99500) of Part 11 of Division 10 of the Public Utilities Code, Part 2 (commencing with Section 7301), Part 3 (commencing with Section 8601), and Part 31 (commencing with Section 60001) of this division, on motor vehicle fuel, a tax may be imposed by a county on a countywide basis in accordance with this part.

(b) The tax shall be imposed in increments of one cent ($0.01) per gallon or, in the case of compressed natural gas, one cent ($0.01) per 100 cubic feet as measured at standard pressure and temperature.

(c) No tax shall be imposed under this part on fuel used in propelling an aircraft or a vessel.

(Amended by Stats. 1995, Ch. 555, Sec. 39. Effective January 1, 1996.)



9502

(a) Prior to imposition and collection of any tax under this part, a proposition granting authority to the county to impose the tax shall be submitted to and approved by the voters at an election. The proposition shall specify the maximum tax to be imposed and may specify the period for which the tax will be imposed.

(b) A proposition may be submitted to the voters under subdivision (a) only if (1) it is approved by the board of supervisors and a majority of the city councils of the cities having a majority of the population in the incorporated areas of the county, as provided in subdivision (c), and (2) the county and the majority of the cities having a majority of the population in the incorporated areas of the county have a written agreement with respect to allocation of the revenues between the county and the cities.

(c) If the board of supervisors approves the proposition prior to the approval of a majority of the city councils of the cities having a majority of the population in the incorporated area of the county, the approval of the other city councils to secure both of those majorities shall be secured within one year of the approval of the board of supervisors. If the board of supervisors approves the proposition after the approval of the city councils with both of those majorities, the approval of the board of supervisors shall be made within one year of the date of the approval of the city council which results in the proposition being approved by the city councils with both of those majorities.

(Amended by Stats. 1982, Ch. 1085, Sec. 2. Effective September 16, 1982.)



9502.5

If the countywide tax is imposed within the County of Los Angeles, the portion of the proceeds of the tax allocated and spent within the boundaries of the San Fernando Valley Statistical Area, as defined in Section 11093 of the Government Code, shall be not less, on a percentage basis, than the percent that the population of the San Fernando Valley Statistical Area is of the total population of Los Angeles County.

(Added by Stats. 1981, Ch. 790, Sec. 3.)



9503

(a) The county shall contract with the State Board of Equalization for the administration of any tax imposed under this part, and the state board shall be reimbursed for its cost in the administration of the tax.

(b) The county shall also reimburse the state board for its cost of preparation to administer the tax.

(Added by Stats. 1981, Ch. 541, Sec. 14. Effective September 17, 1981.)



9504

The State Board of Equalization shall adopt the necessary rules and regulations to administer the tax.

(Added by Stats. 1981, Ch. 541, Sec. 14. Effective September 17, 1981.)



9505

After deducting its cost in administering the tax, the State Board of Equalization shall transmit the net revenues to the county periodically as promptly as possible for distribution in accordance with the allocation agreement between the county and cities. The transmittals from the Board of Equalization to counties and the transmittal from counties to cities shall be made at least twice in each calendar quarter.

(Amended by Stats. 1982, Ch. 1589, Sec. 24.)



9506

The ordinance shall include provisions identical to those contained in Part 2 (commencing with Section 7301), Part 3 (commencing with Section 8601), and Part 31 (commencing with Section 60001), except that the name of the county as the taxing agency shall be substituted for that of the state.

(Amended by Stats. 1995, Ch. 555, Sec. 40. Effective January 1, 1996.)



9507

The net revenues received by counties and cities from taxes imposed under this part shall be expended only for the purposes authorized by Article XIX of the California Constitution.

(Added by Stats. 1981, Ch. 541, Sec. 14. Effective September 17, 1981.)






PART 5. VEHICLE LICENSE FEE

CHAPTER 1. General Provisions and Definitions

10701

This part is known and may be cited as the Vehicle License Fee Law.

(Added by Stats. 1941, Ch. 40.)



10702

Vehicle means every vehicle subject to registration under the Vehicle Code.

(Added by Stats. 1941, Ch. 40.)



10703

Department means the Department of Motor Vehicles.

(Added by Stats. 1941, Ch. 40.)



10704

Horseless carriage means any vehicle within the provisions of Section 5004 of the Vehicle Code.

(Added by Stats. 1971, Ch. 1437.)



10705

Registration year is the period of time beginning with the date the vehicle is first required to be registered in this state under the provisions of the Vehicle Code and ending on the date designated by the Director of Motor Vehicles for expiration of the registration or the period of time designated for subsequent renewal thereof.

(Added by Stats. 1973, Ch. 889.)



10706

Year-round registration is a system whereby the Director of Motor Vehicles designates a date for the expiration of registration of a vehicle and renewal thereof in order to equalize the volume of such renewals throughout the year.

(Added by Stats. 1973, Ch. 889.)






CHAPTER 2. Imposition of Fee

ARTICLE 1. Computation of Fee

10751

A license fee is hereby imposed for the privilege of operating upon the public highways in this state any vehicle of a type which is subject to registration under the Vehicle Code, or any trailer coach which is required to be moved under permit as authorized in Section 35790 of the Vehicle Code and which is not subject to local property taxation pursuant to Part 13 (commencing with Section 5800) of Division 1. Vehicles of banks, including national banking associations, shall be subject to all provisions of the Vehicle Code to the same extent and same manner as other vehicles, and shall be subject to this part.

(Amended by Stats. 1980, Ch. 1149, Sec. 48.)



10752

(a) The annual amount of the license fee for any vehicle, other than a trailer or semitrailer, as described in subdivision (a) of Section 5014.1 of the Vehicle Code or a commercial motor vehicle described in Section 9400.1 of the Vehicle Code, or a trailer coach that is required to be moved under permit as authorized in Section 35790 of the Vehicle Code, shall be a sum equal to the following percentage of the market value of the vehicle as determined by the department:

(1) Sixty-five hundredths of 1 percent on and after January 1, 2005, and before May 19, 2009.

(2) One percent for initial and renewal registrations due on and after May 19, 2009, but before July 1, 2011.

(3) Sixty-five hundredths of 1 percent for initial and renewal registrations due on and after July 1, 2011.

(b) The annual amount of the license fee for any commercial vehicle as described in Section 9400.1 of the Vehicle Code, shall be a sum equal to 0.65 percent of the market value of the vehicle as determined by the department.

(c) Notwithstanding Chapter 5 (commencing with Section 11001) or any other law to the contrary, all revenues (including penalties), less refunds, attributable to that portion of the rate imposed pursuant to this section in excess of 0.65 percent shall be deposited into the General Fund.

(Amended (as amended by Stats. 2009, 3rd Ex., Ch. 18, Sec. 4) by Stats. 2011, Ch. 35, Sec. 2. Effective June 30, 2011.)



10752.1

(a) The annual amount of the license fee for a trailer coach which is required to be moved under permit as authorized in Section 35790 of the Vehicle Code shall be a sum equal to the following percentage of the market value of the vehicle as determined by the department:

(1) Sixty-five hundredths of 1 percent on and after January 1, 2005, and before May 19, 2009.

(2) One percent for initial and renewal registrations due on and after May 19, 2009, but before July 1, 2011.

(3) Sixty-five hundredths of 1 percent for initial and renewal registrations due on and after July 1, 2011.

(b) Notwithstanding Chapter 5 (commencing with Section 11001) or any other law to the contrary, all revenues (including penalties), less refunds, attributable to that portion of the rate imposed pursuant to this section in excess of 0.65 percent shall be deposited in the General Fund.

(Amended (as amended by Stats. 2009, 3rd Ex., Ch. 18, Sec. 6) by Stats. 2011, Ch. 35, Sec. 4. Effective June 30, 2011.)



10752.2

(a) For initial or renewal registrations due on and after May 19, 2009, but before July 1, 2011, in addition to the annual license fee for a vehicle, other than a commercial motor vehicle described in Section 9400.1 of the Vehicle Code, imposed pursuant to Sections 10752 and 10752.1, a sum equal to 0.15 percent of the market value of the vehicle as determined by the department, shall be added to that annual fee.

(b) Notwithstanding Chapter 5 (commencing with Section 11001) or any other law to the contrary, all revenues (including penalties), less refunds, derived from fees collected pursuant to subdivision (a) shall be deposited in the General Fund and transferred to the Local Safety and Protection Account, which is hereby established in the Transportation Tax Fund. Notwithstanding Section 13340 of the Government Code, all moneys in the account are hereby continuously appropriated, without regard to fiscal year, to the Controller for allocation pursuant to Sections 29553, 30061, and 30070 of the Government Code, Section 13821 of the Penal Code, and Sections 18220 and 18220.1 of the Welfare and Institutions Code. All revenue derived from subdivision (a) that is received after June 30, 2011, shall be deemed to have been received during the 2010 11 fiscal year for purposes of allocation by the Controller.

(Amended by Stats. 2012, Ch. 728, Sec. 168. Effective January 1, 2013.)



10752.5

(a) The additional revenue resulting from the amendments made to Sections 10752 and 10752.1, and the addition of Section 17052.2, by Chapter 18 of the Statutes of 2009, Third Extraordinary Session, is not revenue derived from taxes imposed pursuant to this part that is subject to subdivision (a) of Section 15 of Article XI of the California Constitution, for purposes of a local ordinance that governs the expenditure of funds received by Nevada County from the taxes imposed pursuant to this part.

(b) This section shall cease to be operative on July 1, 2011, unless the Director of Finance makes the notification pursuant to Section 99040 of the Government Code, in which case this section shall cease to be operative on July 1, 2013.

(Added by Stats. 2009, Ch. 605, Sec. 1. Effective January 1, 2010. Inoperative on July 1, 2011, or July 1, 2013, as provided in subd. (b).)



10752.7

Designated vehicle license fee revenues shall not, for purposes of an ordinance of the County of Nevada that requires that any revenues derived under this part be expended for any specified purpose, be deemed vehicle license fee revenues as defined in subdivision (a) of Section 15 of Article XI of the California Constitution or this part. For purposes of this section, designated vehicle license fee revenues means vehicle license revenues that are collected under this part and are required by this part to be deposited into the Local Law Enforcement Services Account in the Local Revenue Fund 2011.

(Added by Stats. 2011, Ch. 735, Sec. 1. Effective January 1, 2012.)



10753

(a) Upon the first sale of a new vehicle to a consumer and upon each sale of a used vehicle to a consumer, the department shall determine the market value of the vehicle on the basis of the cost price to the purchaser as evidenced by a certificate of cost, but not including California sales or use tax or any local sales, transactions, use, or other local tax. Cost price includes the value of any modifications made by the seller.

(b) Notwithstanding subdivision (a), the department shall not redetermine the market value of used vehicles, or modify the vehicle license fee classification of used vehicles determined pursuant to Section 10753.2, when the seller is the parent, grandparent, child, grandchild, or spouse of the purchaser, and the seller is not engaged in the business of selling vehicles subject to registration under the Vehicle Code, or when a lessor, as defined in Section 372 of the Vehicle Code, transfers title and registration of a vehicle to the lessee at the expiration or termination of a lease.

(c) (1) In the event that any commercial vehicle is modified or additions are made to the chassis or body at a cost of two thousand dollars ($2,000) or more, but not including any change of engine of the same type or any cost of repairs to a commercial vehicle, the owner of the commercial vehicle shall report any modification or addition to the department and the department shall classify or reclassify the commercial vehicle in its proper class as provided in Section 10753.2, taking into consideration the increase in the market value of the commercial vehicle due to those modifications or additions, and any reclassification resulting in an increase in market value shall be based on the cost to the consumer of those modifications or additions. In the event any vehicle is modified or altered resulting in a decrease in the market value thereof of two hundred dollars ($200) or more as reported to and determined by the department, the department shall classify or reclassify the vehicle in its proper class as provided in Section 10753.2.

(2) Paragraph (1) does not apply under any of the following conditions:

(A) When the cost of any modification or addition to the chassis or body of a commercial vehicle is less than two thousand dollars ($2,000).

(B) When the cost is for modifications or additions necessary to incorporate a system approved by the State Air Resources Board as meeting the emission standards set forth in subdivisions (a) and (b) of former Section 39102 and former Section 39102.5 of the Health and Safety Code as they read on December 31, 1975.

(C) When the cost is for modifications that are necessary to enable a disabled person to use or operate the vehicle.

(3) For purposes of this subdivision, commercial vehicle means a commercial vehicle, as defined in Section 260 of the Vehicle Code, that is regulated by the Department of the California Highway Patrol pursuant to Sections 2813 and 34500 of the Vehicle Code.

(d) This section also applies to a system as specified in subdivision (c) that is approved by the State Air Resources Board as meeting the emission standards specified in subdivisions (a) and (b) of former Section 39102 and former Section 39102.5 of the Health and Safety Code as they read on December 31, 1975, for vehicles 6,001 pounds or less, manufacturer s gross vehicle weight, controlled to meet exhaust emission standards when sold new, when that system is used in any vehicle over 6,001 pounds or any vehicle 6,001 pounds or less not controlled to meet exhaust emission standards.

(e) The temporary attachment of any camper, as defined in Section 243 of the Vehicle Code, to a vehicle is not a modification or addition for the purposes of subdivision (c).

(f) The attachment to a vehicle of radiotelephone equipment furnished by a telephone corporation, as defined in Section 234 of the Public Utilities Code, is not a modification or addition for the purpose of subdivision (c), when that equipment is not owned by the owner of the vehicle.

(g) For purposes of this section, vehicle does not include trailers or semitrailers.

(Amended by Stats. 2003, Ch. 594, Sec. 9. Effective January 1, 2004.)



10753.2

(a) After determining the cost price to the purchaser, as provided in this article, the department shall classify or reclassify every vehicle, other than a trailer or semitrailer, as described in subdivision (a) of Section 5014.1 of the Vehicle Code, in its proper class according to the classification plan set forth in this section.

(b) For the purpose of this part, a classification plan is established consisting of the following classes: a class from zero dollars ($0) to and including forty-nine dollars and ninety-nine cents ($49.99); a class from fifty dollars ($50) to and including one hundred ninety-nine dollars and ninety-nine cents ($199.99); and thereafter a series of classes successively set up in brackets having a spread of two hundred dollars ($200), consisting of a number of classes that will permit classification of all vehicles.

(c) The market value of a vehicle, other than a trailer or semitrailer, as described in subdivision (a) of Section 5014.1 of the Vehicle Code, for each registration year, starting with the year the vehicle was first sold to a consumer as a new vehicle, or the year the vehicle was first purchased or assembled by the person applying for original registration in this state, or the year the vehicle was sold to the current registered owner as a used vehicle, shall be as follows: for the first year, 100 percent of a sum equal to the middle point between the extremes of its class as established in subdivision (b); for the second year, 90 percent of that sum; for the third year, 80 percent of that sum; for the fourth year, 70 percent of that sum; for the fifth year, 60 percent of that sum; for the sixth year, 50 percent of that sum; for the seventh year, 40 percent of that sum; for the eighth year, 30 percent of that sum; for the ninth year, 25 percent of that sum; and for the 10th year, 20 percent of that sum; and for the 11th year and each succeeding year, 15 percent of that sum; provided, however, that the minimum tax shall be the sum of one dollar ($1). Notwithstanding this subdivision, the market value of a trailer coach first sold on and after January 1, 1966, that is required to be moved under permit as authorized in Section 35790 of the Vehicle Code, shall be determined by the schedule in Section 10753.3.

(d) Notwithstanding any other provision of law, this section is operative for the period beginning on and after the effective date of the act amending this subdivision.

(Amended by Stats. 2004, Ch. 211, Sec. 32. Effective August 5, 2004.)



10753.3

(a) Except as otherwise provided in subdivision (b), the market value of a trailer coach which must be moved under permit, for each registration year of its life, shall be as follows: for the first year, 85 percent of a sum equal to the middle point between the extremes of its class as established in subdivision (b) of Section 10753.2; for the second year, 70 percent of such sum; for the third year, 55 percent of such sum; for the fourth year, 45 percent of such sum; for the fifth year, 40 percent of such sum; for the sixth year, 35 percent of such sum; for the seventh year, 30 percent of such sum; for the eighth year, 25 percent of such sum; for the ninth year, 24 percent of such sum; for the 10th year, 23 percent of such sum; for the 11th year, 22 percent of such sum; for the 12th year, 21 percent of such sum; for the 13th year, 20 percent of such sum; for the 14th year, 19 percent of such sum; for the 15th year, 18 percent of such sum; for the 16th year, 17 percent of such sum; for the 17th year, 16 percent of such sum; for the 18th year and each succeeding year, 15 percent of such sum.

(b) For the purposes of this section, the market value of vehicles which have been previously registered and which, because they are being converted to year-round registration, become subject to registration twice during the 1976 calendar year, shall be deemed to be the same throughout the 1976 calendar year and shall not change until the registration subsequently expires.

(Added by Stats. 1974, Ch. 1051.)



10753.4

(a) Notwithstanding any other provisions of law, every dealer who sells a trailer coach required to be moved under permit shall state on a certificate attached to the sales contract the cost price upon which the vehicle license fee is computed separately from the cost of accessories or other charges for such trailer coach.

(b) The department shall determine what items shall be included and what items shall not be included in the cost price upon which the vehicle license fee is computed for a trailer coach required to be moved under a permit and the manner of computation of such cost price. The department shall notify every dealer authorized to sell a trailer coach required to be moved under a permit of (1) the requirement that the sales contract state the cost price upon which the vehicle license fee is computed separately from the cost of accessories or other charges for such trailer coaches and (2) the manner in which such cost price is to be determined.

(Added by Stats. 1976, Ch. 1043.)



10753.5

Notwithstanding any other provisions of this part, the annual amount of the license fee for a vehicle that has been assigned a special identification plate or plates as described in Section 5004 of the Vehicle Code shall be two dollars ($2).

(Amended by Stats. 2002, Ch. 528, Sec. 1. Effective January 1, 2003.)



10753.6

(a) Notwithstanding any other provisions of this part, the cost of any modifications to any vehicle which are necessary to enable a disabled person to use or operate such vehicle shall be excluded from the determination of the market value of the vehicle, for purposes of determining the license fee imposed by any provision of this part.

(b) (1) The department, pursuant to the request of a qualified disabled owner of a vehicle which was registered prior to the effective date of this section, shall exclude from the market value of such vehicle the cost of any modification or alteration required to adapt such vehicle to such disabled person s needs as either a driver or passenger, if such cost was previously included in the determination of the market value of such vehicle.

(2) There shall be no reduction in the amount of vehicle license fees or market value determination pursuant to this section with regard to fees imposed prior to the effective date of this section.

(3) For purposes of paragraph (1), a qualified disabled owner means a disabled person who qualifies for a distinguishing license plate or placard under Section 22511.5 of the Vehicle Code whose vehicle was registered prior to the effective date of this section.

(Added by Stats. 1977, Ch. 373.)



10753.7

(a) Upon the sale or transfer of ownership of a used vehicle currently registered in this state, if any license fee due thereon has already been paid, no adjustment of the current year license fee shall be made.

(b) Any adjustment of vehicle license fees, based upon a redetermination of market value pursuant to subdivision (a) of Section 10753 and modification of vehicle license fee classification pursuant to Section 10753.2, shall occur upon the expiration of current registration and shall be reflected in the fees due for the first renewal of registration following the sale or transfer of ownership of that used vehicle.

(Amended by Stats. 2003, Ch. 594, Sec. 10. Effective January 1, 2004.)



10754.1

For purposes of applying paragraph (1) of subdivision (b) of Section 10754, the vehicle license fees, due in 1998 on or before December 31 of that year for a vehicle subject to the International Registration Program as described in Section 8052 of the Vehicle Code, are deemed to have had a final due date in the 1999 calendar year. It is the intent of the Legislature that this section be implemented to apply the 25 percent offset specified in paragraph (1) of subdivision (a) of Section 10754 to the vehicle license fees described in the preceding sentence. The department shall apply the amount of each vehicle license fee reduction resulting from this section against the amount of vehicle license fees due and payable on the part of the relevant registrant in 1999.

(Added by Stats. 1999, Ch. 76, Sec. 1. Effective July 7, 1999.)



10754.11

(a) (1) On August 15, 2006, the Controller shall transfer from the General Fund to the Gap Repayment Fund, which is hereby created in the State Treasury, an amount equal to the total amount of offsets that were applied to new vehicle registrations before October 1, 2003, and that were applied to vehicle license fees with a due date before October 1, 2003, that were not transferred into the Motor Vehicle License Fee Account in the Transportation Tax Fund and the Local Revenue Fund due to the operation of Item 9100-102-0001 of Section 2.00 of the Budget Act of 2003. The amount of this transfer shall include transfers not made for offsets applied on or after June 20, 2003, transfers required under clause (iii) of subparagraph (B) of paragraph (2) of subdivision (a) of Section 11000 as that section read on June 30, 2004, and the additional amounts required to be transferred to the Local Revenue Fund pursuant to paragraph (2) of subdivision (a) of Section 11001.5 and paragraph (2) of subdivision (d) of that same section, less any amount that was appropriated under clause (iii) of subparagraph (D) of paragraph (3) of subdivision (a) of Section 10754, as that section read on June 30, 2004.

(2) The Controller may make the transfer required by paragraph (1) prior to August 15, 2006, if that transfer is authorized by the Legislature.

(b) Moneys in the Gap Repayment Fund are hereby appropriated to the Controller for allocation by the Controller to each city, county, and city and county in an amount equal to the amount that was not allocated to each of these entities due to the operation of Item 9100-102-001 of Section 2.00 of the Budget Act of 2003, less any amount that was allocated to each entity under clause (ii) of subparagraph (D) of paragraph (3) of subdivision (a) of Section 10754, as that section read on June 30, 2004.

(c) This section is operative for the period beginning on and after July 1, 2004.

(Amended (as added by Stats. 2004, Ch. 211) by Stats. 2004, Ch. 610, Sec. 11. Effective September 20, 2004.)



10755

Whenever, by reason of the assignment or reassignment of an expiration date by the Director of Motor Vehicles, the registration year for the vehicle is less than, or more than, 12 months, the fee for the vehicle shall be decreased or increased by one-twelfth of the annual fee for each month of such period less than, or in excess of, 12 months.

(Amended by Stats. 1973, Ch. 889.)



10756

If any vehicle which is exempt under Section 10781 or 10782 ceases to be so exempt by reason of change of ownership, the application shall be deemed an application for original registration for the purposes of determining the expiration date of the registration and subsequent renewals thereof.

(Amended by Stats. 1973, Ch. 889.)



10757

(a) No additional license fee shall be imposed under this part upon any vehicle upon the transfer of ownership of the vehicle, except as provided under Section 9563 of the Vehicle Code, if any license fee due thereon has already been paid for the year in which the transfer of ownership occurs.

(b) In the event that additional fees are required on a vehicle due to a prior departmental error, no penalty shall be assessed against the application for the transfer of registration when the required additional fees are paid.

(Amended by Stats. 1971, Ch. 1353.)



10758

The license fee imposed under this part is in lieu of all taxes according to value levied for state or local purposes on vehicles of a type subject to registration under the Vehicle Code whether or not the vehicles are registered under the Vehicle Code.

Vehicle of a type subject to registration under the Vehicle Code, as used in this section, includes, but is not limited to, (a) any motor vehicle in the inventory of vehicles held for sale by a manufacturer, remanufacturer, distributor, or dealer in the course of his or her business, (b) any unoccupied trailer coach in the inventory of trailer coaches held for sale by a manufacturer, remanufacturer, distributor, or dealer in the course of his or her business, or (c) any vehicle described in Section 5004 of the Vehicle Code, not used in a trade, profession, or business, whether or not the vehicle has been issued special identification plates.

(Amended by Stats. 1983, Ch. 1286, Sec. 7.)



10759

In computing any fee, offset, or penalty imposed by this chapter, whether on a proration or otherwise, a fraction of a dollar is disregarded, unless it equals or exceeds fifty cents ($0.50), in which case it is treated as one full dollar ($1). Computation of any penalty shall be made from the fee after the same has been computed as provided in this section.

Any fee, offset, or penalty in an amount of forty-nine cents ($0.49) or less shall be deemed to be one dollar ($1).

(Amended by Stats. 1998, Ch. 322, Sec. 3. Effective August 20, 1998.)



10760

(a) Notwithstanding any other provision of law, a mobilehome sold new on or before June 30, 1980, on which the license fee required to be paid under this part has been delinquent for 120 days or more, shall not be subject to local property taxation, if a request for reinstatement to the vehicle license fee under this part is filed with the Department of Housing and Community Development with a postmark dated no later than December 31, 1986, showing verification by the county tax collector that payment of property taxes on the mobilehome is current, as of the date of filing.

(b) Applications for filing for reinstatement pursuant to this section shall be provided by the Department of Housing and Community Development through its offices and offices of county assessors and county tax collectors.

(c) A mobilehome shall not qualify for reinstatement to the license fee under this part unless payment of property taxes on the mobilehome is current. Reinstatement applications shall include a provision for county tax collectors to verify that the payment of property taxes is current. For purposes of this section, mobilehome owners who submit reinstatement applications to the tax collector for verification prior to September 1st of the fiscal year for which property taxes on the mobilehome will be due and whose verified applications are filed with the department with a postmark date no later than 30 days thereafter are considered current on the payment of property taxes if the payment of property taxes on the mobilehome for prior fiscal years has been satisfied.

(d) A mobilehome, on which the license fee required to be paid under this part has been delinquent for 120 days or more, which was not actually enrolled on the local property tax roll prior to October 1, 1984, shall not be subject to local property taxation as a condition of reinstatement to the license fee under this part. Tax collectors shall verify on the reinstatement application that such a mobilehome was not enrolled prior to October 1, 1984. Any license fee and penalty which would otherwise be due under this part during the period of delinquency shall be paid to the Department of Housing and Community Development as a condition of reinstatement to the license fee.

(e) Any used mobilehome, the sale of which has not been subject to sales or use tax pursuant to Section 6379 or Section 18116.5 of the Health and Safety Code, shall not qualify for reinstatement to the license fee under this part unless, in addition to the other requirements of this section, the full sales or use tax liability on the last sale, which would have been owed if the mobilehome had not been subject to property taxation, is paid.

(f) The Department of Housing and Community Development, upon receiving the verified reinstatement application and determining that the requirements of this section have been complied with, shall reinstate the mobilehome to the license fee, establish a license fee renewal date for the mobilehome, and notify the county tax assessor to remove the mobilehome from the local property tax roll.

(Amended by Stats. 1985, Ch. 397, Sec. 1. Effective July 30, 1985.)






ARTICLE 1.5. Trailer Coaches

10766

For the purpose of this article, trailer coach shall have the same meaning that is provided in the Vehicle Code.

(Added by Stats. 1955, Ch. 1653.)



10767

The provisions of this part shall apply to trailer coaches except as otherwise provided in this article.

(Added by Stats. 1955, Ch. 1653.)



10768

Sections 10853, 10854, 10855, and 10856 of this part do not apply to the license fee imposed with respect to trailer coaches.

(Added by Stats. 1955, Ch. 1653.)



10769

Whenever any trailer coach is in this State without the license fee having first been paid as required by Section 10851 of this part, the fee is delinquent.

(Added by Stats. 1955, Ch. 1653.)



10770

(a) If the fee for an original registration is not paid within 20 days after it becomes delinquent, a penalty equal to 20 percent of the fee shall be added and collected with the fee.

(b) A penalty of 20 percent of the license fee shall be added on any application for original or renewal of year-round or annual registration made later than midnight of the date of expiration or on or after the date penalties become due. This penalty shall be computed after the vehicle license fee has been combined with the registration and weight fees as provided in Sections 9250 and 9400 of the Vehicle Code.

(c) Notwithstanding subdivision (a), any penalty that became due prior to January 1, 1978, shall be computed at the rate of penalty which was then in effect.

(Amended by Stats. 1998, Ch. 601, Sec. 2. Effective January 1, 1999.)






ARTICLE 2. Exemptions

10781

The license fee imposed by this part does not apply to any vehicle owned by the United States, by any foreign government, by a consul or other official representative of any foreign government, by the state, by any political subdivision of the state, or by any city, city and county, county, district, public corporation, or by a public fire department organized as a nonprofit corporation and used exclusively for firefighting purposes or exclusively as an ambulance.

(Amended by Stats. 1967, Ch. 1445.)



10781.1

The license fee imposed by this part does not apply to any vehicle that is owned by a federally recognized Indian tribe, if the vehicle is used exclusively within the boundaries of lands under the jurisdiction of that Indian tribe, including the incidental use of that vehicle on highways within those boundaries.

(Added by Stats. 1999, Ch. 911, Sec. 1. Effective January 1, 2000.)



10782

(a) The license fee imposed by this part does not apply to any vehicle operated by the state, or by any county, city and county, city, district, or political subdivision of the state, or the United States, as a lessee under a lease, lease-sale, or rental-purchase agreement which grants possession of the vehicle to the lessee for a period of 30 consecutive days or more.

(b) The license fee imposed by this part does not apply to any privately owned schoolbus, as defined in Section 545 of the Vehicle Code, which is either:

(1) Owned by a private nonprofit educational organization and operated in accordance with the rules and regulations of the Department of Education exclusively in transporting school pupils, or school pupils and employees, of such private nonprofit educational organization, or

(2) Operated in accordance with the rules and regulations of the Department of Education exclusively in transporting school pupils, or school pupils and employees, of any public school or private nonprofit educational organization pursuant to a contract between a public school district or nonprofit educational organization and the owner or operator of the schoolbus.

This subdivision shall not, however, be applicable to any schoolbus which is operated pursuant to any contract which requires the public school district or nonprofit educational organization to pay any amount representing the costs of registration and weight fees unless and until the contract is amended to require only the payment of an amount representing the fee required by this section.

(Amended by Stats. 1974, Ch. 1204.)



10783

(a) The license fee imposed by this part does not apply to a passenger vehicle, a motorcycle, or a commercial vehicle of less than 8,001 pounds unladen weight, unless the vehicle is used for transportation for hire, compensation, or profit, if the vehicle is owned by any disabled veteran, as defined in Section 295.7 of the Vehicle Code, any former American prisoner of war, or any veteran who is a Congressional Medal of Honor recipient.

(b) The exemption granted by subdivision (a) shall extend to not more than one vehicle owned by the veteran, or former American prisoner of war, and is applicable to the same vehicle as described in subdivision (b) of Section 9105 of the Vehicle Code.

(c) (1) The Department of Motor Vehicles may require any disabled veteran applying for an exemption under this section to submit a certificate signed by a physician or surgeon substantiating the disability.

(2) The Department of Motor Vehicles may require any person applying for an exemption under this section for either of the following reasons to do any of the following:

(A) By reason of the person s status as a former American prisoner of war, to show, by satisfactory proof, his or her former prisoner-of-war status.

(B) By reason of the person s status of receiving the Congressional Medal of Honor, to show, by satisfactory proof, that he or she is a Congressional Medal of Honor recipient.

(d) This section shall become operative on July 1, 1999.

(Repealed (in Sec. 1) and added by Stats. 1998, Ch. 563, Sec. 2. Effective January 1, 1999. Section operative July 1, 1999, by its own provisions.)



10783.2

(a) The license fee imposed by this part does not apply to a passenger vehicle, a motorcycle, or a commercial vehicle of less than 8,001 pounds unladen weight, unless the vehicle is used for transportation for hire, compensation, or profit, if the vehicle is owned by either of the following:

(1) The surviving spouse of a former American prisoner of war who has elected under subdivision (c) of Section 5101.5 of the Vehicle Code to retain the special license plates.

(2) The surviving spouse of a Congressional Medal of Honor recipient who has elected under subdivision (d) of Section 5101.6 of the Vehicle Code to retain the special license plates.

(b) The exemption granted by subdivision (a) shall extend to not more than one vehicle owned by the surviving spouse, and is applicable to the same vehicle as described in subdivision (b) of Section 9105 of the Vehicle Code.

(Added by Stats. 2007, Ch. 357, Sec. 1. Effective January 1, 2008.)



10784

(a) The license fee imposed by this part does not apply to any mobilehome as defined in Sections 18008 and 18211 of the Health and Safety Code which is sold and installed on a foundation system, pursuant to Section 18551 of the Health and Safety Code.

(b) Any mobilehome exempted from the provisions of this part shall be subject to local property taxation.

(Amended by Stats. 1980, Ch. 285, Sec. 9. Effective June 30, 1980. Operative July 1, 1980, by Sec. 23 of Ch. 285.)



10785

(a) The license fee imposed by this part shall not apply to any new mobilehome as defined in Sections 18008 and 18211 of the Health and Safety Code, which is sold and installed for occupancy, in accordance with Section 18613 of the Health and Safety Code, on or after July 1, 1980.

(b) Any new mobilehome exempted from the provisions of this part shall be subject to local property taxation.

(Amended by Stats. 1980, Ch. 285, Sec. 10. Effective June 30, 1980. Operative July 1, 1980, by Sec. 23 of Ch. 285.)



10786

The license fee imposed by this part does not apply to any vehicle owned by an educational institution of collegiate grade, not conducted for profit, having an enrollment of 5,000 students or more and having an acreage of 5,000 acres or more, if such vehicle is used for fire-fighting purposes within the limits of the acreage of such institution, and is operated principally on roads owned by such institution.

(Amended by Stats. 1951, Ch. 982.)



10787

The license fee imposed by this part does not apply to any vehicle operated by the Civil Air Patrol, when the vehicle has been transferred to the Civil Air Patrol by the United States Government, or any agency thereof, if by federal regulation or directive the use of such vehicle is restricted to defined activities of the Civil Air Patrol, and if by federal regulation or directive the vehicle must be returned to the United States Government when no longer required or suited for use by the Civil Air Patrol.

(Added by Stats. 1959, Ch. 1.)



10788

(a) With respect to mobilehomes or trailer coaches subject to the provisions of this part, which are owned by, and which constitute the principal place of residence of, a disabled veteran who is blind in both eyes, has lost the use of two or more limbs, or is totally disabled as a result of injury or disease incurred in military service or the unmarried surviving spouse of such a veteran:

(1) The first twenty thousand dollars ($20,000) of the market value of the mobilehome or trailer coach shall be exempt from the license fee imposed by this part, or

(2) In the case of a disabled veteran or the unmarried surviving spouse whose household income, as defined in Section 20504, does not exceed the amounts specified in Section 20585, the first thirty thousand dollars ($30,000) of the market value of the mobilehome or trailer coach, shall be exempt from the license fee imposed by this part.

(b) For purposes of this section, veteran is defined as specified in subdivision (o) of Section 3 of Article XIII of the Constitution.

(c) No veteran shall be eligible for this exemption unless he or she was a resident of California at the time of his or her entry into military or naval service, or unless he or she was a resident of the state on November 7, 1972, if he or she is blind or has lost the use of two or more limbs, or on January 1, 1975, if he or she was totally disabled.

(d) As used in this section mobile home and trailer coach which are owned by the veteran includes:

(1) Property owned by the veteran with the veteran s spouse as a joint tenancy, tenancy in common or as community property;

(2) Property owned by the veteran or the veteran s spouse as separate property;

(3) Property owned with one or more other persons to the extent of the interest owned by the veteran, the veteran s spouse, or both the veteran and the veteran s spouse;

(4) Property owned by the veteran s unmarried surviving spouse with one or more other persons to the extent of the interest owned by the veteran s unmarried surviving spouse.

(e) For purposes of this section, blind in both eyes means having a visual acuity of
5/200
or less; losing the use of a limb means that the limb has been amputated or its use has been lost by reason of ankylosis, progressive muscular dystrophies, or paralysis; and totally disabled means that the United States Veterans Administration or the military service from which such veteran was discharged has rated the disability at 100 percent or has rated the disability compensation at 100 percent by reason of being unable to secure or follow a substantially gainful occupation.

(Added by Stats. 1980, Ch. 371, Sec. 1. Effective July 9, 1980.)



10789

The license fee imposed by this part does not apply to the following:

(a) Any vehicle purchased with federal funds under the authority of paragraph (2) of subsection (b) of Section 1612 of Title 49 of the United States Code or Chapter 35 (commencing with Section 3000) of Title 42 of the United States Code for the purpose of providing specialized transportation services to senior citizens and handicapped persons by public and private nonprofit operators of specialized transportation services, including a consolidated transportation service agency designated pursuant to Section 15975 of the Government Code.

(b) Any vehicle operated solely for the purpose of providing specialized transportation services to senior citizens and persons with disabilities, by a nonprofit, public benefit consolidated transportation service agency designated under Section 15975 of the Government Code. The exemption provided by this subdivision shall not apply to more than 600 vehicles at any given time.

(Amended by Stats. 1997, Ch. 667, Sec. 1. Effective January 1, 1998.)









CHAPTER 3. Collections and Refunds

ARTICLE 1. Payments

10851

Except as otherwise provided, the vehicle license fee is due and payable to the department each year on or before the expiration date assigned by the director. The fee shall be paid to the department at the time provided in the Vehicle Code for the registration or renewal of registration of the vehicle.

This section shall become operative on July 1, 1977, unless a later enacted statute, which is chaptered before July 1, 1977, deletes or extends such date.

(Added by Stats. 1974, Ch. 1330, Sec. 7.)



10852

The department shall collect the license fee and shall give to each person paying the license fee a receipt which shall sufficiently designate and identify the vehicle upon which the fee is paid.

(Added by Stats. 1941, Ch. 40.)



10853

Whenever any vehicle is operated upon any highway of this State without the license fee having first been paid as required by this part, the fee is delinquent.

(Added by Stats. 1941, Ch. 40.)



10854

Penalties for failure to pay license fees before delinquency are as specified in Section 9554 of the Vehicle Code.

(Repealed and added by Stats. 1985, Ch. 1126, Sec. 3. Effective September 28, 1985. Operative April 1, 1986, by Sec. 12 of Ch. 1126.)



10854.1

If a check in payment of a fee or penalty is not paid by the bank on which it is drawn on its first presentation, the person tendering the check remains liable for the payment of the fee, or fee and penalty, as if he had not tendered the check. The department in its discretion may redeposit a check in payment of fee or fee and penalty not more than once without assessing additional penalties.

(Amended by Stats. 1969, Ch. 214.)



10856

(a) Except as provided in Section 9553 of the Vehicle Code, upon receipt of the application for renewal of registration, the department shall collect the required fee for the current registration year. No penalty shall be imposed if the department receives the application prior to or on the date the vehicle is first operated, moved, or left standing upon any highway during its current registration year and the applicant has timely filed, pursuant to subdivision (a) of Section 4604 of the Vehicle Code, a certification that the vehicle will not be operated, moved, or left standing upon any highway during the current registration year without first making an application for registration of the vehicle, including full payment of fees.

(b) If an application for renewal of registration is accompanied by an application for transfer of title, that application may be made without incurring a penalty for delinquent payment of fees not later than 20 days after the date the vehicle is first operated, moved, or left standing on any highway if a certification pursuant to subdivision (a) of Section 4604 of the Vehicle Code was timely filed with the department.

(c) Upon receipt of an application for original registration, the department shall collect the required fee for the current registration year. No penalty shall be imposed if the department receives the application and fee within 20 days after the fee becomes due.

(Amended by Stats. 1998, Ch. 600, Sec. 1. Effective January 1, 1999.)



10857

No penalty fee shall be assessed for the delinquent payment of a vehicle license fee, when subsequent to the date on which the fee became due, the vehicle is repossessed on behalf of any legal owner, if the license fee is paid within 60 days of taking possession.

(Amended by Stats. 1984, Ch. 200, Sec. 1.)



10858

(a) When a transferee or purchaser of a vehicle applies for transfer of registration, as provided in Section 5902 of the Vehicle Code, and it is determined by the department that vehicle license fee penalties accrued prior to the purchase of the vehicle and that the transferee or purchaser was not cognizant of the nonpayment of the vehicle license fee for the current or prior registration years, the department may waive the vehicle license fee penalties upon payment of the vehicle license fees due.

(b) Other provisions of this code notwithstanding, the Director of Motor Vehicles may, at his discretion, investigate into the circumstances of any application for registration to ascertain if penalties had accrued through no fault or intent of the owner. Provided such circumstances prevail, the director may waive any penalties upon payment of the license fee then due.

(c) When a transferee or purchaser of a vehicle applies for transfer of registration of a vehicle, and it is determined by the department that license fees for the vehicle for any year are unpaid and due, that the fees became due prior to the transfer or purchase of the vehicle by the transferee or purchaser, and that the transferee or purchaser was not cognizant of the fact that the fees were unpaid and due, the department may waive the fees and any penalty thereon when both of the following conditions exist:

(1) The license plate assigned to the vehicle displays a validating device issued by the department, and the validating device contains the year number of the registration year for which the transferee or purchaser is requesting a waiver of fees and penalties.

(2) The transferee or purchaser has submitted to the department the registration card that indicates the vehicle is registered for the registration year indicated on the validating device displayed on the license plate assigned to the vehicle.

(d) Upon the transfer of a vehicle for which license fees and any penalties thereon are unpaid and due, such fees and penalties are, notwithstanding the provisions of Article 2 (commencing with Section 10876), the personal debt of the transferor of the vehicle who did not pay the fees and penalties when they became due or accrued. The fees and penalties may be collected by the department in an appropriate civil action if the department has waived the fees and penalties pursuant to subdivision (c).

(Amended by Stats. 1983, Ch. 759, Sec. 1.)






ARTICLE 2. Seizure and Sale

10876

Every license fee and any penalty added thereto, from the date on which the fee becomes due, shall constitute a lien upon the vehicle for which due and upon any other vehicle owned by the owner of that vehicle.

(Amended by Stats. 1983, Ch. 759, Sec. 2.)



10877

The department shall collect the fee and any penalty by seizure and sale of the vehicle as provided in Article 6 (commencing with Section 9800) of Chapter 6 of Division 3 of the Vehicle Code, or by appropriate civil action.

(Amended by Stats. 1983, Ch. 759, Sec. 3.)



10878

(a) Notwithstanding Sections 10877 and 10951, on and after July 1, 1993, the responsibility and authority for the collection of the following delinquent amounts, and any interest, penalties, or service fees added thereto, shall be transferred from the department to the Franchise Tax Board:

(1) Registration fees.

(2) Transfer fees.

(3) License fees.

(4) Use taxes.

(5) Penalties for offenses relating to the standing or parking of a vehicle for which a notice of parking violation has been served on the owner, and any administrative service fee added to the penalty.

(6) Any court-imposed fine or penalty assessment, and any administrative service fee added thereto, that is subject to collection by the department.

(b) Any reference in this part to the department in connection with the duty to collect these amounts shall be deemed a reference to the Franchise Tax Board.

(c) The amounts collected under subdivision (a) may be collected in any manner authorized under the law as though they were a tax imposed under Part 10 (commencing with Section 17001) that is final, including, but not limited to, issuance of an order and levy under Article 4 (commencing with Section 706.070) of Chapter 5 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure in the manner provided for earnings withholding order for taxes. Part 10 (commencing with Section 17001), 10.2 (commencing with Section 18401), or 10.7 (commencing with Section 21001), or any other applicable law shall apply for this purpose in the same manner and with the same force and effect as if the language of Part 10, 10.2, or 10.7, or the other applicable law is incorporated in full into this authority to collect these amounts, except to the extent that the provision is either inconsistent with the collection of these amounts or is not relevant to the collection of these amounts.

(d) Even though the amounts authorized by this section are collected as though they are taxes, amounts so received by the Franchise Tax Board shall be deposited into an appropriate fund or account upon agreement between the Franchise Tax Board and the department. The amounts shall be distributed by the department from the appropriate fund or account in accordance with the laws providing for the deposits and distributions as though the moneys were received by the department.

(e) For any collection action under this section, the Franchise Tax Board may utilize the contract authorization, procedures, and mechanisms available either with respect to the collection of taxes, interest, additions to tax, and penalties pursuant to Section 18837 or 19376, or with respect to the collection of the delinquencies by the department immediately prior to the time this section takes effect.

(f) The Legislature finds that it is essential for fiscal purposes that the program authorized by this section be expeditiously implemented. Accordingly, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any standard, criteria, procedure, determination, rule, notice, or guideline established or issued by the Franchise Tax Board in implementing and administering the program required by this section.

(g) Any standard, criteria, procedure, determination, rule, notice, or guideline, that is not subject to the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code pursuant to subdivision (f), shall be approved by the Franchise Tax Board, itself.

(h) The Franchise Tax Board may enter into any agreements or contracts necessary to implement and administer the provisions of this section. The Franchise Tax Board in administering this section may delegate collection activities to the department. Any contracts may provide for payment of the contract on the basis of a percentage of the amount of revenue realized as a result of the contractor s services under that contract. However, the Franchise Tax Board, in administering this part, may not enter into contracts with private collection agencies as authorized under Section 19377.

(Amended by Stats. 1995, Ch. 91, Sec. 156. Effective January 1, 1996.)



10879

In the case of leased vehicles, for purposes of Section 10877, this section, and Article 6 (commencing with Section 9800) of Chapter 6 of Division 3 of the Vehicle Code, the following shall apply:

(a) (1) Except as provided in subdivision (b), in the event the lessor designates the address of the lessee under subdivision (a) of Section 4453.5 of the Vehicle Code and provides the Department of Motor Vehicles with the address of the lessor, at a time and in the form and manner required by the department, the lessee shall be solely liable for the following, and any interest, penalties, or service fees added thereto:

(A) Penalties resulting from the delinquent registration of the leased vehicle.

(B) Penalties for offenses relating to the standing or parking of a vehicle for which a notice of parking violation has been served on the owner.

(C) Any court-imposed fines or penalty assessments that are subject to collection by the department.

(2) Except as provided in paragraph (3), the lien described in Section 9800 of the Vehicle Code shall remain in full force and effect for all unpaid penalties, fines, and fees described in this subdivision, including related interest, if any.

(3) Upon a bona fide sale or transfer of the vehicle, the lien on the vehicle being sold or transferred shall be released if the lessor has paid the registration and license fees within 30 days after the lessor is issued notice and demand by the Franchise Tax Board in accordance with subdivision (b).

(4) Any amount that is owed by the lessee under paragraph (1) at the time the lien is released in accordance with paragraph (3) shall constitute a lessee liability enforceable under Section 9805 of the Vehicle Code and collectible in accordance with Section 10878 of this code.

(b) If, within 30 days after notice and demand is issued to the lessor by the Franchise Tax Board, the lessor fails to pay the registration and license fees required to register the vehicle, all of the following shall apply to the lessor:

(1) The lessor shall remain solely liable for those registration and license fees.

(2) The lessor shall be jointly and severally liable with the lessee for the amounts described in paragraph (1) of subdivision (a).

(3) The lessor shall not be subject to relief under Section 4760 or 9561 of the Vehicle Code or any other law.

(Added by Stats. 1994, Ch. 1211, Sec. 2. Effective September 30, 1994.)






ARTICLE 3. Refunds

10901

Whenever the department or the Department of Housing and Community Development erroneously collects any license fee or portion of a fee not required to be paid under this part, or erroneously applies any offset provided under this part, the erroneously collected amount shall be refunded to the person paying it upon application therefor made within three years after the date of the payment. If the department or the Department of Housing and Community Development discovers an error, it may make a refund in the absence of an application therefor.

(Amended by Stats. 1998, Ch. 322, Sec. 4. Effective August 20, 1998.)



10902

(a) In the event of a constructive total loss, in which the repair value exceeds the market value of the vehicle less the anticipated salvage value, or a nonrepairable vehicle, or an unrecovered total loss, due to a theft, of a vehicle, the in-lieu fee portion of the vehicle license fee that has been paid, less any offset provided in Section 10754, shall be refunded to the current registered owner (the owner of the salvage value of the vehicle), or credited against the vehicle license fee owed on the owner s replacement vehicle. The amount refunded or credited shall be based upon one-twelfth of the annual in-lieu fee, less any offset provided by Section 10754, for each full month that remains until the registration expires.

(b) No refund or credit may be made pursuant to this section unless the vehicle owner has signed a declaration under penalty of perjury that he or she has not been cited or convicted of violating Section 23152 or 23153 of the Vehicle Code (relating to driving under the influence of alcohol or drugs) or Section 23103 as specified in Section 23103.5 of that code (which involves a substitute for an original citation of driving under the influence) in connection with the owner s vehicle loss. If the owner has been cited under any of these code sections, the owner shall be entitled to the refund or credit upon presentation of either proof of dismissal of the citation or a finding of not guilty.

(c) The Department of Motor Vehicles shall charge to vehicle owners requesting a refund or credit pursuant to this section a service fee in the amount of fifteen dollars ($15) to cover the administrative costs of processing the request.

(d) In the case of a request for refund or credit with respect to a stolen vehicle, the vehicle owner may not be entitled to a refund or credit prior to 60 days from the date the theft of the vehicle is reported to the police. If a refund is received or a credit is applied to another vehicle and the stolen vehicle is subsequently recovered, the owner shall return the amount refunded or credited. If the owner receives a refund or credit, and the destroyed or stolen vehicle is scrapped and subsequently repaired by another person, the new owner shall pay the full vehicle license fee.

(e) The Department of Motor Vehicles shall adopt regulations for the administration of the refunds and credits provided by this section.

(Amended by Stats. 2003, Ch. 719, Sec. 2. Effective January 1, 2004.)









CHAPTER 4. Administration

10951

The department shall enforce the provisions of this part.

(Added by Stats. 1941, Ch. 40.)



10952

The director of the department may employ and fix the salaries of employees necessary to administer and enforce the provisions of this part.

(Added by Stats. 1941, Ch. 40.)






CHAPTER 5. Distribution of Proceeds

11001

(a) All money collected by the department for accepted applications under this part shall be reported monthly to the Controller and, at the same time, deposited in the State Treasury to the credit of the Motor Vehicle License Fee Account in the Transportation Tax Fund.

Any reference in any law or regulation to the Motor Vehicle License Fee Fund shall be deemed to refer to the Motor Vehicle License Fee Account in the Transportation Tax Fund.

(b) The amount of any penalties collected by the department, as provided in Sections 9553 and 9554 of the Vehicle Code and Sections 10770 and 10854 of this code, shall, for purposes of subdivision (a), be deemed to be a percentage of the total fees allocated under this section and under Section 42270 of the Vehicle Code equal to that percentage of the weight fee, registration fee, and vehicle license fee obtained when applying the total of these fees collected, excluding use tax, against the individual weight fees, registration fees, and vehicle license fees collected on each application. Penalties which cannot be allocated in accordance with this subdivision shall be allocated according to subdivision (c).

(c) The amount of any penalties collected by the department, as provided in Sections 9553 and 9554 of the Vehicle Code and Sections 10770 and 10854 of this code which cannot be allocated pursuant to subdivision (b), shall, for purposes of subdivision (a), be deemed to be a percentage of the total fees allocated under this section and under Section 42270 of the Vehicle Code equal to that percentage of the ratio based on the fees previously allocated under this section and under Section 42270 of the Vehicle Code in the fiscal year preceding the calendar year for which the penalties are to be allocated. That ratio shall be reevaluated periodically and shall be adjusted to reflect any change in the fee structure that may be provided in this code or in Division 3 (commencing with Section 4000) of the Vehicle Code.

(Amended by Stats. 1984, Ch. 123, Sec. 1.)



11001.5

(a) (1) Notwithstanding Section 11001, and except as provided in paragraph (2) and in subdivisions (b) and (d), 24.33 percent, and on and after July 1, 2004, 74.9 percent, of the moneys collected by the department under this part shall be reported monthly to the Controller, and at the same time, deposited in the State Treasury to the credit of the Local Revenue Fund, as established pursuant to Section 17600 of the Welfare and Institutions Code. All other moneys collected by the department under this part shall continue to be deposited to the credit of the Motor Vehicle License Fee Account in the Transportation Tax Fund and in accordance with the following:

(A) Before July 1, 2011, first allocated to the County of Orange as provided in subdivision (b) of Section 11005 and as necessary for the service of indebtedness as pledged by Sections 25350.6 and 53585.1 of the Government Code and in accordance with written instructions provided by the Controller under Sections 25350.7, 25350.9, and 53585.1 of the Government Code, and the balance shall be allocated to each city and city and county as otherwise provided by law.

(B) On and after July 1, 2011, allocated pursuant to subdivision (a) of Section 11005.

(2) For the period beginning on and after July 1, 2003, and ending on February 29, 2004, the Controller shall deposit an amount equal to 28.07 percent of the moneys collected by the department under this part in the State Treasury to the credit of the Local Revenue Fund. All other moneys collected by the department under this part shall continue to be deposited to the credit of the Motor Vehicle License Fee Account in the Transportation Tax Fund and allocated to each city, county, and city and county as otherwise provided by law.

(b) (1) Notwithstanding Section 11001, net funds collected as a result of procedures developed for greater compliance with vehicle license fee laws in order to increase the amount of vehicle license fee collections shall be reported monthly to the Controller, and at the same time, deposited in the State Treasury to the credit of the Vehicle License Collection Account of the Local Revenue Fund as established pursuant to Section 17600 of the Welfare and Institutions Code. All revenues in excess of fourteen million dollars ($14,000,000) in the 2004 05 fiscal year and in any fiscal year thereafter shall be allocated to cities, counties, and cities and counties as follows:

(A) (i) Fifty percent shall be paid to the cities and cities and counties of this state in the proportion that the population of each city or city and county bears to the total population of all cities and cities and counties in this state, as determined by the population research unit of the Department of Finance. For purposes of this subparagraph, the population of each city or city and county is that population determined by the last federal decennial or special census, or a subsequent census validated by the population research unit or subsequent estimate prepared pursuant to Section 2107.2 of the Streets and Highways Code.

(ii) In the case of a city incorporated subsequent to the last federal census, or a subsequent census validated by the population research unit, the population research unit shall determine the population of the city. In the case of unincorporated territory annexed to a city subsequent to the last federal census, or a subsequent census validated by the population research unit, the population research unit shall determine the population of the annexed territory by the use of any federal decennial or special census, or estimate prepared pursuant to Section 2107.2 of the Streets and Highways Code. In the case of the consolidation of one city with another subsequent to the last federal census, or a subsequent census validated by the population research unit, the population of the consolidated city, for the purpose of this subparagraph, is the aggregate population of the respective cities as determined by the last federal census, or a subsequent census or estimate validated by the population research unit.

(B) Fifty percent shall be paid to the counties and cities and counties in the proportion that the population of each county or city and county bears to the total population of all counties and cities and counties, as determined by the population research unit. For purposes of this subparagraph, the population of each county or city and county is that determined by the last federal census, or subsequent census validated by the population research unit, or as determined by Section 11005.6 of the Revenue and Taxation Code.

(2) The amendments made to this section by the act that added this paragraph are operative upon the enactment of that act. However, the amendments made by the act that added this paragraph apply to revenues in the Vehicle License Collection Account in excess of fourteen million dollars ($14,000,000) in the 2004 05 fiscal year and any fiscal year thereafter.

(c) Notwithstanding Section 11001, 25.72 percent of the moneys collected by the department on or after August 1, 1991, and before August 1, 1992, under this part shall be reported monthly to the Controller, and at the same time, deposited in the State Treasury to the credit of the Local Revenue Fund, as established pursuant to Section 17600 of the Welfare and Institutions Code. All other moneys collected by the department under this part shall continue to be deposited to the credit of the Motor Vehicle License Fee Account in the Transportation Tax Fund and allocated to each city, county, and city and county as otherwise provided by law.

(d) Notwithstanding any other provision of law, both of the following apply:

(1) This section is operative for the period beginning on and after March 1, 2004.

(2) It is the intent of the Legislature that the total amount deposited by the Controller in the State Treasury to the credit of the Local Revenue Fund for the 2003 04 fiscal year be equal to the total amount that would have been deposited to the credit of the Local Revenue Fund if paragraph (1) of subdivision (a) was applied during that entire fiscal year. The department shall calculate and notify the Controller of the adjustment amounts that are required by this paragraph to be deposited in the State Treasury to the credit of the Local Revenue Fund. The amounts deposited in the State Treasury to the credit of the Local Revenue Fund pursuant to this paragraph shall be deemed to have been deposited during the 2003 04 fiscal year.

(e) This section does not amend nor is it intended to amend or impair Section 25350 and following of, Section 53584 and following of, the Government Code, or any other statute dealing with the interception of funds.

(Amended by Stats. 2011, Ch. 35, Sec. 7. Effective June 30, 2011.)



11002

The money in the Motor Vehicle License Fee Fund is hereby appropriated as provided in this chapter.

(Added by Stats. 1941, Ch. 40.)



11003

(a) Subject to subdivision (b), the Legislature shall annually determine and appropriate an amount for the use of the Department of Motor Vehicles and the Franchise Tax Board for the enforcement of this part.

(b) For the 2011 12 fiscal year, twenty-five million dollars ($25,000,000) shall be deemed to be the cost to the Department of Motor Vehicles of collecting the motor vehicle license fees that are collected with the motor vehicle registration fees and other fees.

(Amended by Stats. 2011, Ch. 35, Sec. 8. Effective June 30, 2011.)



11003.1

All license fees on trailer coaches levied and collected by the Department of Motor Vehicles pursuant to Section 10751 shall be deposited in the State Treasury to the credit of the General Fund.

(Repealed and added by Stats. 1992, Ch. 699, Sec. 16. Effective September 15, 1992.)



11004

On or before the first day of December of each fiscal year, on order of the Controller, there shall be transferred from the Motor Vehicle License Fee Fund to the General Fund and set apart sufficient money in the amount of the semiannual interest necessary to be paid during the following month of January on bonds of the State issued under:

(a) The State Highways Act, approved by the Governor March 22, 1909, and by a majority of the electors at the general election held November 8, 1910.

(b) The State Highways Act of 1915, approved by the Governor May 20, 1915, and by a majority of the electors at the general election held November 7, 1916.

(c) Section 2 of Article XVI of the Constitution as approved by a majority of the electors at a special election held July 1, 1919.

(d) Section 3 of Article XVI of the Constitution, as approved by a majority of the electors at the general election held November 2, 1920.

On or before the first day of June of each fiscal year, on order of the Controller, there shall be transferred from the Motor Vehicle License Fee Fund to the General Fund and set apart sufficient money in the amount of the semiannual interest and the annual redemption charges necessary to be paid during the following month of July on the bonds referred to in this section.

(Amended by Stats. 1949, Ch. 237.)



11004.5

The Controller shall deduct from the allocations he would otherwise make pursuant to Section 11005, the amounts chargeable to each city, county, and city and county under Section 40516 of the Vehicle Code, and transfer that amount to the Motor Vehicle Fund in augmentation of the funds available for the support of the Department of California Highway Patrol.

The Controller shall make such deductions at the time of the first allocation which occurs after the filing with him of the charges certified by the Commissioner of the California Highway Patrol. If the amount of the deduction for any city, county, or city and county exceeds the amount of the allocation for such city, county, or city and county, the balance of the deduction in excess of the amount of the apportionment shall be carried over and applied to the next succeeding allocation or allocations until exhausted.

(Amended by Stats. 1959, Ch. 3.)



11005

After payment of refunds therefrom and after making the deductions authorized by Section 11003 and reserving the amount determined necessary by the Pooled Money Investment Board to meet the transfers ordered or proposed to be ordered pursuant to Section 16310 of the Government Code, the balance of all motor vehicle license fees and any other money appropriated by law for expenditure pursuant to this section, deposited to the credit of the Motor Vehicle License Fee Account in the Transportation Tax Fund, and remaining unexpended in that account at the close of business on the last day of the calendar month, shall be allocated by the Controller by the 10th day of the following month in accordance with the following:

(a) On and after July 1, 2011, to the Local Law Enforcement Services Account in the Local Revenue Fund 2011, as established by Section 30025 of the Government Code, for allocation to cities, counties, and cities and counties.

(b) On or after July 1, 2004, but before July 1, 2011:

(1) First, to the County of Orange. For the 2004 05 fiscal year, that county shall be allocated fifty-four million dollars ($54,000,000) in monthly installments. For the 2005 06 fiscal year and each fiscal year thereafter, that county shall receive, in monthly installments, an amount equal to the amount allocated under this section for the prior fiscal year, adjusted for the percentage change in the amount of revenues credited to the Motor Vehicle License Fee Account in the Transportation Tax Fund from the revenues credited to that account in the prior fiscal year. Moneys allocated to the County of Orange under this subdivision shall be used first for the service of indebtedness as provided in paragraph (1) of subdivision (a) of Section 11001.5. Any amounts in excess of the amount required for this service of indebtedness may be used by that county for any lawful purpose.

(2) Second, to each city, the population of which is determined under Section 11005.3 on August 5, 2004, in an amount equal to the additional amount of vehicle license fee revenue, including offset transfers, that would be allocated to that city under Sections 11000 and 11005, as those sections read on January 1, 2004, as a result of that city s population being determined under subdivision (a) or (b) of Section 11005.3.

(3) Third, to each city that was incorporated from an unincorporated territory after August 5, 2004, in an amount equal to the product of the following two amounts:

(A) The quotient derived from the following fraction:

(i) The numerator is the product of the following two amounts:

(I) Fifty dollars ($50) per year.

(II) The fraction determined as the total amount of vehicle license fee revenue collected during the most recent fiscal year divided by the total amount of vehicle license fee revenue collected during the 2004 05 fiscal year.

(ii) The denominator is the fraction determined as the actual population, as defined in subdivision (e) of Section 11005.3, of all cities during the most recent fiscal year, divided by the actual population, as defined in subdivision (e) of Section 11005.3, of all cities in the 2004 05 fiscal year.

(B) The city s population determined in accordance with Section 11005.3.

(4) Fourth, to each city that was incorporated before August 5, 2004, in an amount equal to the product of the following two amounts:

(A) The quotient derived from the following fraction:

(i) The numerator is the product of the following two amounts:

(I) Fifty dollars ($50) per year.

(II) The fraction determined as the total amount of vehicle license fee revenue collected during the most recent fiscal year divided by the total amount of vehicle license fee revenue collected during the 2004 05 fiscal year.

(ii) The denominator is the fraction determined as the actual population, as defined in subdivision (e) of Section 11005.3, of all cities during the most recent fiscal year, divided by the actual population, as defined in subdivision (e) of Section 11005.3, of all cities in the 2004 05 fiscal year.

(B) The actual population, as defined in subdivision (e) of Section 11005.3, residing in areas annexed after August 5, 2004, as of the date of annexation.

(5) Fifth, to the cities and cities and counties of this state in the proportion that the population of each city or city and county bears to the total population of all cities and cities and counties in this state, as determined by the Demographic Research Unit of the Department of Finance. For the purpose of this subdivision, the population of each city or city and county shall be determined in accordance with Section 11005.3.

(Amended by Stats. 2011, Ch. 35, Sec. 9. Effective June 30, 2011.)



11005.1

(a) Any city or city and county may expend any money received by it pursuant to Section 11005 for:

(1) Planning, acquiring, constructing, operating, or maintaining a rapid transit system itself or jointly with one or more other cities, counties, cities and counties, or public rapid transit districts, agencies, or authorities; or

(2) Making contributions to any public rapid transit district, agency, or authority exercising jurisdiction within the city or city and county for use in planning, acquiring, constructing, operating, or maintaining a rapid transit system.

(b) A county may expend such money in making contributions to any city or public rapid transit district, agency, or authority within the county for use in planning, acquiring, constructing, operating, or maintaining a rapid transit system.

(Added by Stats. 1963, Ch. 1852.)



11005.2

Notwithstanding subdivision (b) of Section 11005, the Controller shall not allocate any revenue pursuant to paragraph (1) of that subdivision to any city which receives revenue pursuant to Section 97.3 or pursuant to Section 56842.2 of the Government Code.

(Amended by Stats. 1987, Ch. 1210, Sec. 2.)



11005.3

(a) In the case of a city that incorporated on or after January 1, 1987, and before August 5, 2004, the Controller shall determine that the population of the city for its first 10 full fiscal years, and any portion of the first year in which the incorporation is effective if less than a full fiscal year, is the greater of either:

(1) The number of registered voters in the city multiplied by three. The number of registered voters shall be calculated as of the effective date of the incorporation of the city.

(2) The actual population, as defined in subdivision (e).

(b) In the case of a city that incorporated on or after January 1, 1987, and before August 5, 2004, and for which the application for incorporation was filed with the executive officer of the local agency formation commission pursuant to subdivision (a) of Section 56828 of the Government Code on or after January 1, 1991, the Controller shall determine that the population of the city for its first seven full fiscal years, and any portion of the first year in which the incorporation is effective if less than a full fiscal year, is the greater of either:

(1) The number of registered voters in the city multiplied by three. The number of registered voters shall be calculated as of the effective date of the incorporation of the city.

(2) The actual population, as defined in subdivision (e).

(c) In the case of a city that was incorporated from unincorporated territory after August 5, 2004, the Controller shall determine the population of the city as follows:

(1) For its first 12 months, 150 percent of the city s actual population.

(2) For its 13th through 24th months, 140 percent of the city s actual population.

(3) For its 25th through 36th months, 130 percent of the city s actual population.

(4) For its 37th through 48th months, 120 percent of the city s actual population.

(5) For its 49th through 60th months, 110 percent of the city s actual population.

(6) After its 60th month, the city s actual population.

(d) For purposes of this section, actual population means the population determined by the last federal decennial or special census, or a subsequent census validated by the Demographic Research Unit of the Department of Finance or subsequent estimate prepared pursuant to Section 2107.2 of the Streets and Highways Code.

(e) In the case of unincorporated territory being annexed to a city, during the 10-year, seven-year, or five-year period following incorporation, as the case may be, subsequent to the last federal census, or a subsequent census validated by the Demographic Research Unit of the Department of Finance, the unit shall determine the population of the annexed territory by the use of any federal decennial or special census or any estimate prepared pursuant to Section 2107.2 of the Streets and Highways Code. The population of the annexed territory as determined by the Demographic Research Unit shall be added to the city s population as previously determined by the Controller pursuant to paragraph (1) or (2) of subdivision (a), paragraph (1) or (2) of subdivision (b), or subdivision (c), as applicable.

(f) After the 10-year, seven-year, or five-year period following incorporation, as the case may be, the Controller shall determine the population of the city as the city s actual population, as defined in subdivision (d).

(g) The amendments made to this section by the act adding this subdivision shall not apply with respect to either of the following:

(1) Any city that has adopted an ordinance or resolution, approved a ballot measure, or is subject to a consent decree or court order, that annually limits the number of housing units that may be constructed within the city.

(2) Any city that has not prepared and adopted a housing element in compliance with Section 65585 of the Government Code.

(h) This section shall become operative July 1, 1991.

(Amended by Stats. 2008, Ch. 375, Sec. 2. Effective January 1, 2009.)



11005.4

Notwithstanding Section 11005, for the 1993 94 fiscal year only, after payment of refunds therefrom and after making the deductions authorized by Section 11003 and reserving the amount determined necessary by the Pooled Money Investment Board to meet the transfers ordered or proposed to be ordered pursuant to Section 16310 of the Government Code, the Controller shall, in addition to making any allocations required by Section 11005, allocate, in accordance with the procedures applicable to those moneys allocated pursuant to subdivisions (c) and (d) of Section 11005, the amount of one hundred thirty million dollars ($130,000,000) as follows:

(a) Ninety million dollars ($90,000,000) to cities in proportion to the total property tax revenue allocation reduction for each city as a result of Sections 97.02 and 97.035, as determined by the Director of Finance.

(b) Forty million dollars ($40,000,000) to counties and cities and counties in proportion to the total property tax revenue allocation reduction for each county or city and county as a result of Sections 97.02 and 97.035, as determined by the Director of Finance.

(Added by Stats. 1993, Ch. 68, Sec. 17. Effective June 30, 1993.)



11005.5

The payments provided under Section 11005 shall not be made to any incorporated city which has not held an election of municipal officers within a period of 10 years preceding the date of such payment. Payments heretofore accumulated on behalf of any such city shall be apportioned to all other cities in the manner provided by Section 11005.

(Added by Stats. 1953, Ch. 854.)



11005.6

Any city, county, or city and county may apply to the population research unit of the Department of Finance to estimate its population. The department may make the estimate if in the opinion of the department there is available adequate information upon which to base the estimate. Not less than 25 days nor more than 30 days after the completion of the estimate, the Department of Finance shall file a certified copy thereof with the Controller if the estimate is greater than the current certified population. Such a certification may be made once each fiscal year.

All payments under Section 11005 for any allocation subsequent to the filing of the estimate shall be based upon the population so estimated until a subsequent certification is made by the Department of Finance or a subsequent federal decennial census is made.

Population changes based on a federal or state special census or estimate validated by the Department of Finance shall be accepted by the Controller only if certified to him or her at the request of the Department of Finance. The request shall be made only if the census or estimate is greater than the current certified population and shall become effective on the first day of the month following receipt of the certification.

The Department of Finance may assess a reasonable charge, not to exceed the actual cost thereof, for the preparation of population estimates pursuant to this section, which is a proper charge against the city, county, or city and county applying therefor. The amount received shall be deposited in the State Treasury as a reimbursement to be credited to the appropriation from which the expenditure is made.

As of May 1, 1988, any population estimate prepared by the Department of Finance pursuant to Section 2227 may be used for all purposes of this section unless a written request not to certify is received by the department from the city, city and county, or county within 25 days of completion of the estimate.

(Amended by Stats. 1988, Ch. 154, Sec. 2. Effective June 10, 1988.)



11006

(a) Commencing on December 31, 2001, the Controller, in consultation with the Department of Motor Vehicles and the Department of Finance, shall recalculate the distribution of the amount of motor vehicle license fees paid by commercial vehicles that are subject to Section 9400.1 of the Vehicle Code and transfer the following sums from the General Fund in the following order:

(1) An amount sufficient to cover all allocations and interception of funds associated with all pledges, liens, encumbrances and priorities as set forth in Section 25350.6 of the Government Code, which shall be transferred so as to pay that allocation.

(2) An amount sufficient to continue allocations to the State Treasury to the credit of the Vehicle License Fee Account of the Local Revenue Fund, as established pursuant to Section 17600 of the Welfare and Institutions Code, which would be in the same amount had the amendments made by the act that added this section to Section 10752 of the Revenue and Taxation Code not been enacted, which shall be deposited in the State Treasury to the credit of the Vehicle License Fee Account of the Local Revenue Fund, as established pursuant to Section 17600 of the Welfare and Institutions Code. This paragraph shall be inoperative commencing with the 2010 11 fiscal year.

(3) An amount sufficient to continue allocations to the State Treasury to the credit of the Vehicle License Fee Growth Account of the Local Revenue Fund, as established pursuant to Section 17600 of the Welfare and Institutions Code, which would be in the same amount had the amendments made by the act that added this section to Section 10752 of the Revenue and Taxation Code not been enacted, which shall be deposited in the State Treasury to the credit of the Vehicle License Fee Growth Account of the Local Revenue Fund, as established pursuant to Section 17600 of the Welfare and Institutions Code.

(4) An amount sufficient to cover all allocations and interception of funds associated with all pledges, liens, encumbrances and priorities, other than those referred to in paragraph (1), as set forth in Section 25350 and following of, Section 53584 and following of, 5450 and following of, the Government Code, which shall be transferred so as to pay those allocations.

(b) The balance of any funds not otherwise allocated pursuant to subdivision (a) shall continue to be deposited to the credit of the Motor Vehicle License Fee Account in the Transportation Tax Fund and allocated to each city, county, and city and county as otherwise provided by law.

(c) In enacting paragraphs (1) and (4) of subdivision (a), the Legislature declares that paragraphs (1) and (4) of subdivision (a), shall not be construed to obligate the State of California to make any payment to a city, city and county, or county from the Motor Vehicle License Fee Account in the Transportation Tax Fund in any amount or pursuant to any particular allocation formula, or to make any other payment to a city, city and county, or county, including, but not limited to, any payment in satisfaction of any debt or liability incurred or so guaranteed if the State of California had not so bound itself prior to the enactment of this section.

(d) Notwithstanding subdivisions (a) and (b), on and after July 1, 2010, that amount equal to the amount that would have been transferred pursuant to paragraph (2) of subdivision (a) had the act adding this subdivision not been enacted, shall not be transferred from the General Fund.

(Amended by Stats. 2010, Ch. 719, Sec. 55. Effective October 19, 2010.)









PART 5.5. LOCAL VEHICLE LICENSE FEES

11151

(a) For purposes of this part, department means the Department of Motor Vehicles.

(b) For purposes of this part, county means the City and County of San Francisco.

(Added by Stats. 1993, Ch. 966, Sec. 1. Effective January 1, 1994. Inoperative on date prescribed in Section 11152.5. Repealed on January 1 after inoperative date, pursuant to Section 11152.5.)



11152

The county may impose a local vehicle license fee surcharge if both of the following occur:

(a) The board of supervisors finds both of the following:

(1) That there is traffic congestion within the county that can be alleviated by the operation of public transit and that the cost of funding public transit exceeds the revenues to be collected from a vehicle license fee surcharge.

(2) That the imposition of the vehicle license fee surcharge will reduce the need for any public transit fare increases during the period that the vehicle license fee surcharge is in effect.

(b) The ordinance or resolution proposing the surcharge is adopted by two-thirds of the voters of the county voting on the issue.

(Added by Stats. 1993, Ch. 966, Sec. 1. Effective January 1, 1994. Inoperative on date prescribed in Section 11152.5. Repealed on January 1 after inoperative date, pursuant to Section 11152.5.)



11152.5

If public transit fares are increased at any time while the vehicle license fee surcharge authorized by this part is in effect, the surcharge may not continue to be imposed.

This part shall become inoperative on the date those fares are increased and shall be repealed on January 1 next following that date. The board of supervisors shall notify the department of any increase in public transit fares occurring while the surcharge is in effect.

(Added by Stats. 1993, Ch. 966, Sec. 1. Effective January 1, 1994. Repealed on date prescribed by its own provisions. Note: Termination clause affects Part 5.5, comprising Sections 11151 to 11156.)



11153

A vehicle license fee surcharge ordinance or resolution adopted pursuant to this part shall be operative on January 1 of the year following adoption of the ordinance or resolution. A local vehicle license fee surcharge shall apply to any original registration occurring on or after that January 1, and to any renewal of registration with an expiration date on or after that January 1.

(Added by Stats. 1993, Ch. 966, Sec. 1. Effective January 1, 1994. Inoperative on date prescribed in Section 11152.5. Repealed on January 1 after inoperative date, pursuant to Section 11152.5.)



11154

The local vehicle license fee surcharge shall be imposed for the privilege of operating upon the public highways in the county any vehicle of a type that is subject to registration under the Vehicle Code, except those vehicles expressly exempted from payment of vehicle registration fees and commercial vehicles weighing more than 4,000 pounds, unladen, and shall include provisions in substance as follows:

(a) A provision that the annual amount of the local vehicle license fee surcharge shall be a sum equal to not more than 15 percent of the vehicle license fee imposed pursuant to Part 5 (commencing with Section 10701).

(b) A provision that the county contract prior to the effective date of the local vehicle license fee surcharge ordinance or resolution with the department to perform all functions incident to the administration or operation of the local vehicle license fee surcharge ordinance or resolution of the county.

(c) A provision that the revenue derived from any vehicle license fee surcharge ordinance or resolution imposed pursuant to this part shall be distributed to the county for use exclusively for the provision of public transit, including capital outlay, security, and maintenance costs, and including, but not limited to, removal of graffiti from public transit vehicles and facilities, and to pay the costs of compliance with subdivision (b) of Section 11152.

(Added by Stats. 1993, Ch. 966, Sec. 1. Effective January 1, 1994. Inoperative on date prescribed in Section 11152.5. Repealed on January 1 after inoperative date, pursuant to Section 11152.5.)



11155

All local vehicle license fee surcharge revenues, less refunds, collected by the department pursuant to a contract with a county, after deduction of the administrative costs incurred by the department in carrying out this part, shall be paid to that county.

(Added by Stats. 1993, Ch. 966, Sec. 1. Effective January 1, 1994. Inoperative on date prescribed in Section 11152.5. Repealed on January 1 after inoperative date, pursuant to Section 11152.5.)



11156

A person shall, for the purposes provided for in Section 11154, be presumed to be operating a vehicle on the public highways only in the county in which he or she resides, or, in the case of other than a natural person, only in the county in which the vehicle is principally garaged, and he or she shall be subject to a local vehicle license fee surcharge only in that county.

(Added by Stats. 1993, Ch. 966, Sec. 1. Effective January 1, 1994. Inoperative on date prescribed in Section 11152.5. Repealed on January 1 after inoperative date, pursuant to Section 11152.5.)






PART 5.5. LOCAL VEHICLE LICENSE FEE SURCHARGE

11151

(a) For purposes of this part, department means the Department of Motor Vehicles.

(b) For purposes of this part, county means the City and County of San Francisco.

(Added by Stats. 1993, Ch. 966, Sec. 1. Effective January 1, 1994. Inoperative on date prescribed in Section 11152.5. Repealed on January 1 after inoperative date, pursuant to Section 11152.5.)



11152

The county may impose a local vehicle license fee surcharge if both of the following occur:

(a) The board of supervisors finds both of the following:

(1) That there is traffic congestion within the county that can be alleviated by the operation of public transit and that the cost of funding public transit exceeds the revenues to be collected from a vehicle license fee surcharge.

(2) That the imposition of the vehicle license fee surcharge will reduce the need for any public transit fare increases during the period that the vehicle license fee surcharge is in effect.

(b) The ordinance or resolution proposing the surcharge is adopted by two-thirds of the voters of the county voting on the issue.

(Added by Stats. 1993, Ch. 966, Sec. 1. Effective January 1, 1994. Inoperative on date prescribed in Section 11152.5. Repealed on January 1 after inoperative date, pursuant to Section 11152.5.)



11152.5

If public transit fares are increased at any time while the vehicle license fee surcharge authorized by this part is in effect, the surcharge may not continue to be imposed.

This part shall become inoperative on the date those fares are increased and shall be repealed on January 1 next following that date. The board of supervisors shall notify the department of any increase in public transit fares occurring while the surcharge is in effect.

(Added by Stats. 1993, Ch. 966, Sec. 1. Effective January 1, 1994. Repealed on date prescribed by its own provisions. Note: Termination clause affects Part 5.5, comprising Sections 11151 to 11156.)



11153

A vehicle license fee surcharge ordinance or resolution adopted pursuant to this part shall be operative on January 1 of the year following adoption of the ordinance or resolution. A local vehicle license fee surcharge shall apply to any original registration occurring on or after that January 1, and to any renewal of registration with an expiration date on or after that January 1.

(Added by Stats. 1993, Ch. 966, Sec. 1. Effective January 1, 1994. Inoperative on date prescribed in Section 11152.5. Repealed on January 1 after inoperative date, pursuant to Section 11152.5.)



11154

The local vehicle license fee surcharge shall be imposed for the privilege of operating upon the public highways in the county any vehicle of a type that is subject to registration under the Vehicle Code, except those vehicles expressly exempted from payment of vehicle registration fees and commercial vehicles weighing more than 4,000 pounds, unladen, and shall include provisions in substance as follows:

(a) A provision that the annual amount of the local vehicle license fee surcharge shall be a sum equal to not more than 15 percent of the vehicle license fee imposed pursuant to Part 5 (commencing with Section 10701).

(b) A provision that the county contract prior to the effective date of the local vehicle license fee surcharge ordinance or resolution with the department to perform all functions incident to the administration or operation of the local vehicle license fee surcharge ordinance or resolution of the county.

(c) A provision that the revenue derived from any vehicle license fee surcharge ordinance or resolution imposed pursuant to this part shall be distributed to the county for use exclusively for the provision of public transit, including capital outlay, security, and maintenance costs, and including, but not limited to, removal of graffiti from public transit vehicles and facilities, and to pay the costs of compliance with subdivision (b) of Section 11152.

(Added by Stats. 1993, Ch. 966, Sec. 1. Effective January 1, 1994. Inoperative on date prescribed in Section 11152.5. Repealed on January 1 after inoperative date, pursuant to Section 11152.5.)



11155

All local vehicle license fee surcharge revenues, less refunds, collected by the department pursuant to a contract with a county, after deduction of the administrative costs incurred by the department in carrying out this part, shall be paid to that county.

(Added by Stats. 1993, Ch. 966, Sec. 1. Effective January 1, 1994. Inoperative on date prescribed in Section 11152.5. Repealed on January 1 after inoperative date, pursuant to Section 11152.5.)



11156

A person shall, for the purposes provided for in Section 11154, be presumed to be operating a vehicle on the public highways only in the county in which he or she resides, or, in the case of other than a natural person, only in the county in which the vehicle is principally garaged, and he or she shall be subject to a local vehicle license fee surcharge only in that county.

(Added by Stats. 1993, Ch. 966, Sec. 1. Effective January 1, 1994. Inoperative on date prescribed in Section 11152.5. Repealed on January 1 after inoperative date, pursuant to Section 11152.5.)






PART 5.7. VOTER-APPROVED LOCAL ASSESSMENT

11160

This part is applicable only to the City and County of San Francisco.

(Added by Stats. 2012, Ch. 838, Sec. 2. Effective January 1, 2013.)



11161

For purposes of this part:

(a) Board of supervisors means the board of supervisors of the city and county.

(b) City and county means the City and County of San Francisco.

(c) Department means the Department of Motor Vehicles.

(d) Market value has the same meaning and shall be determined in the same manner as required under Part 5 (commencing with Section 10701) of Division 2.

(e) Person includes an individual, a firm, a corporation, a limited liability company, a partnership, or any other legal entity.

(f) Resident of the city and county means a person whose address, as reflected in department registration records, is in the city and county, but does not include a person that establishes to the satisfaction of the department that the person s place of residence is elsewhere.

(g) Voter-approved local assessment means a supplemental charge added to the fee imposed pursuant to Part 5 (commencing with Section 10701).

(Added by Stats. 2012, Ch. 838, Sec. 2. Effective January 1, 2013.)



11162

Notwithstanding Section 10758, the board of supervisors may, by ordinance, impose a voter-approved local assessment for general revenue purposes pursuant to this part, if all of the following conditions are met:

(a) The ordinance proposing the assessment complies with both of the following:

(1) Section 11163.

(2) Article 3.7 (commencing with Section 53720) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(b) The ordinance proposing the assessment is approved by two-thirds of all members of the board of supervisors.

(c) The ordinance proposing the assessment is submitted to the electorate of the city and county and is approved by a majority vote of the voters voting on the ordinance.

(d) The board of supervisors transmits to the department and the Franchise Tax Board a certified copy of the ordinance imposing that assessment immediately after the results of the election described in subdivision (c) are certified.

(e) The ordinance proposing the assessment does not create different classes of vehicles (whether by type, size, passenger capacity, value or cost, fuel consumption, or any other characteristic) for differential taxation (whether by rate, method, assessment ratio, or any other means), except that the exemptions from the vehicle license fee set forth in Part 5 (commencing with Section 10701) shall be applicable.

(Added by Stats. 2012, Ch. 838, Sec. 2. Effective January 1, 2013.)



11163

An ordinance imposing a voter-approved local assessment pursuant to this part shall contain provisions in substance as follows:

(a) A provision that the assessment is imposed for the privilege of a resident of the city and county to operate upon the public highways in the city and county a vehicle or trailer coach, the registrant of which is subject to tax under Part 5 (commencing with Section 10701).

(b) (1) A provision establishing the annual amount of the assessment at a rate that equals the difference between the following two rates:

(A) Two percent of the market value of the vehicle or trailer coach.

(B) The rate, including any offset to that rate, set forth in Part 5 (commencing with Section 10701), for a vehicle or trailer coach.

(2) A provision that the rate established under the provision described in paragraph (1) is subject to both of the following:

(A) That the rate may not exceed 2 percent of the market value of the vehicle or trailer coach.

(B) That any adjustment that is required to be made to the rate because of a change in the rate, or any offset to that rate, set forth in Part 5 (commencing with Section 10701), shall not take effect until the first day of the first fiscal year that follows the fiscal year in which the change to the rate or offset set forth in that part became operative.

(c) A provision that the assessment will begin to be imposed as follows:

(1) If the election in which the ordinance receives voter approval occurs between January 1 and June 30, on the first January 1 that follows that election.

(2) If the election in which the ordinance receives voter approval occurs between July 1 and December 31, on the first July 1 that follows that election.

(d) Provisions identical to those contained in Part 5 (commencing with Section 10701), insofar as they relate to vehicle license fees and are applicable, and insofar as they are consistent with this part, except that the name of the city and county as the taxing agency shall be substituted for that of the state.

(e) A provision that all amendments, subsequent to the effective date of the voter-approved local assessment ordinance, to Part 5 (commencing with Section 10701) relating to vehicle license fees and not inconsistent with this part, shall automatically be incorporated into the voter-approved local assessment ordinance.

(f) A provision that requires the city and county to contract with the department, which contract shall contain provisions in substance as follows:

(1) A requirement that the department perform all functions incident to the administration and collection of the voter-approved local assessment.

(2) A provision specifying the manner in which refunds pursuant to Part 5 (commencing with Section 10701), as incorporated in the voter-approved local assessment ordinance pursuant to subdivisions (c) and (d), will be made and administered.

(3) A provision that requires the city and county to pay the department for the initial setup and programming costs identified by the department.

(4) A provision specifying the manner in which reimbursements to the state shall be made in compliance with subdivision (b) of Section 11167 after the inoperation or repeal of a voter-approved local assessment.

(Added by Stats. 2012, Ch. 838, Sec. 2. Effective January 1, 2013.)



11163.2

Any ordinance approved pursuant to Section 11163 shall be valid and enforceable even if approved, as required by Section 11162, by the board of supervisors and by the voters prior to the effective date of the act adding this section, but only if both of the following apply:

(a) Any assessment imposed pursuant to the approval of the ordinance is not levied until at least 90 days after the effective date of the act adding this section.

(b) The board of supervisors ratifies its adoption of the ordinance after the effective date of the act adding this section and prior to the first levy of the assessment imposed pursuant to the approval of the ordinance.

(Added by Stats. 2012, Ch. 838, Sec. 2. Effective January 1, 2013.)



11164

The department shall do all of the following:

(a) Collect the voter-approved local assessment, pursuant to a contract with the city and county, and deposit it into the San Francisco Vehicle Assessment Fund, which is hereby created in the State Treasury.

(b) Calculate its costs in administering the voter-approved local assessment pursuant to this part.

(c) From the assessments collected under subdivision (a), calculate the amount reported under subdivision (a) of Section 11166 as appropriately adjusted, if applicable, by the most recent amount reported under subdivision (b) of Section 11166.

(d) Transmit revenues derived from the assessments collected under subdivision (a), minus the amount currently outstanding that has been calculated under subdivisions (b) and (c), to the city and county as promptly as feasible. The moneys necessary to accomplish the transfer shall be continuously appropriated for that purpose.

(e) The department and the Franchise Tax Board shall develop a reporting process that enables the department to report to the Franchise Tax Board in a timely manner the data necessary for the Franchise Tax Board to prepare the estimate of revenue loss specified in Section 11166.

(Added by Stats. 2012, Ch. 838, Sec. 2. Effective January 1, 2013.)



11165

(a) This part shall not be construed to supplant any moneys that the state apportions to the city and county, including, but not limited to, moneys apportioned to the city and county under the Vehicle License Fee Law set forth in Part 5 (commencing with Section 10701), or any successor to that law.

(b) Notwithstanding any other law, if the city and county that imposes a voter-approved local assessment has a reduction in revenue derived from that assessment because of an increase in the rate, including any offset to that rate, set forth in Part 5 (commencing with Section 10701) for a vehicle or a trailer coach, reimbursement by the state shall not be made to the city and county for that loss in revenue.

(Added by Stats. 2012, Ch. 838, Sec. 2. Effective January 1, 2013.)



11166

(a) On or before January 1 of the year that follows a year, or portion thereof, in which an assessment is imposed pursuant to this part, and annually thereafter, the Franchise Tax Board shall report to the department an estimate of the total amount of the revenue loss to the state that is expected to occur in the next calendar year, for a report given before January 1, or the current calendar year, for a report given on January 1, from deductions taken under the Personal Income Tax Law (Part 10 (commencing with Section 17001)) and the Corporation Tax Law (Part 11 (commencing with Section 23001)) for taxes paid or incurred as a result of an enacted tax being imposed pursuant to this part.

(b) On or before January 1 of the second year that follows a year, or portion thereof, in which an assessment is imposed pursuant to this part, and annually thereafter, the Franchise Tax Board shall report to the department a revision of the applicable previous estimate made pursuant to subdivision (a), based on actual filings and returns.

(Added by Stats. 2012, Ch. 838, Sec. 2. Effective January 1, 2013.)



11167

For any revisions to previous estimates made by the Franchise Tax Board on or after January 1 following the inoperation or repeal of a voter-approved local assessment pursuant to Section 11166, the following shall apply:

(a) (1) In the event that the Franchise Tax Board s reported estimate, pursuant to subdivision (a) of Section 11166, exceeds the revision of that estimate, pursuant to subdivision (b) of Section 11166, the city and county shall be reimbursed by the Controller from the San Francisco Vehicle Assessment Fund.

(2) The money in the San Francisco Vehicle Assessment Fund is hereby continuously appropriated, without regard to fiscal years, for the purposes enumerated in this subdivision.

(b) In the event that the Franchise Tax Board s reported estimate, pursuant to subdivision (a) of Section 11166, is less than the revision of that estimate, pursuant to subdivision (b) of Section 11166, the state shall be reimbursed by the city and county. The reimbursement pursuant to this subdivision shall be performed as provided in paragraph (4) of subdivision (f) of Section 11163.

(c) Notwithstanding Section 11166, any revision of an applicable previous estimate shall not be reported to the department and shall be reported to the Controller.

(Added by Stats. 2012, Ch. 838, Sec. 2. Effective January 1, 2013.)






PART 6. PRIVATE RAILROAD CAR TAX

CHAPTER 1. General Provisions and Definitions

11201

This part is known and may be cited as the Private Railroad Car Tax Law.

(Amended by Stats. 1978, Ch. 1209.)



11202

Except where the context otherwise requires, the definitions given in this chapter govern the construction of this part.

(Added by Stats. 1941, Ch. 41.)



11203

(a) Private railroad car includes any railroad rolling stock intended for the transportation of any persons, commodity, or material, operated on the railroads of this state, which car is owned by a person other than a railroad or the National Railroad Passenger Corporation. The car s Association of American Railroad s, or successor organization s, reporting mark shall be rebuttably presumed to be the mark of the car owner.

(b) Private railroad car does not include:

(1) Freight train or passenger train cars owned by railroad companies which are used or subject to use under the ordinary per diem agreement common to all railroads.

(2) Freight train or passenger cars handled under mileage or through line contract arrangements between railroad companies.

(3) Cars owned by or leased to any railroad company operating in this state, or by any railroad company operated as a part of the same railroad system as the company operating in this state, and used by the railroad company in the operation, maintenance, construction, or reconstruction of its property and assessed and taxed in this state as a part of the property of a railroad company operating in this state.

(4) Passenger train cars that are privately owned and for which the owner pays the railroad a fee, regardless of how calculated, for transporting the cars.

(5) Any railroad rolling stock for which a railroad or the National Railroad Passenger Corporation is the lessee. For a leased car, the car s Association of American Railroad s, or successor organization s reporting mark is rebuttably presumed to be the mark of the lessee.

(Amended by Stats. 1995, Ch. 220, Sec. 1. Effective July 31, 1995.)



11204

Person includes any individual, firm, partnership, joint venture, limited liability company, association, corporation, estate, trust, business trust, receiver, syndicate, or any other group or combination acting as a unit.

(Amended by Stats. 1994, Ch. 1200, Sec. 50. Effective September 30, 1994.)



11205

In this State or in the State means within the exterior limits of the State of California and includes all territory within these limits owned by or ceded to the United States of America.

(Added by Stats. 1941, Ch. 41.)



11206

Class of private railroad cars means the Association of American Railroad s, or successor organization s, one letter alpha component of its car type codes as contained in that organization s Exhibit D of the UMLER specification manual or successor exhibit.

(Added by Stats. 1995, Ch. 220, Sec. 2. Effective July 31, 1995.)






CHAPTER 2. Assessments

ARTICLE 1. General Provisions

11251

Private railroad cars operated upon railroads into, out of, or through this state shall be assessed and taxed by the board as prescribed in this part.

(Amended by Stats. 1995, Ch. 220, Sec. 3. Effective July 31, 1995.)



11252

The tax imposed in this part is in lieu of all other state, county, municipal, or district taxes, according to value, upon private railroad cars and their appurtenances.

(Amended by Stats. 1995, Ch. 220, Sec. 4. Effective July 31, 1995.)



11253

(a) The board may, in its discretion, enter into a written installment payment agreement with a person for the payment of any taxes due, together with interest thereon and any applicable penalties, in installments over an agreed period. With mutual consent, the board and the taxpayer may alter or modify the agreement.

(b) Upon failure of a person to fully comply with the terms of an installment payment agreement with the board, the board may terminate the agreement by mailing a notice of termination to the person. The notice shall include an explanation of the basis for the termination and inform the person of his or her right to request an administrative review of the termination. Fifteen days after the mailing of the notice, the installment payment agreement shall be void, and the total amount of the tax, interest, and penalties due shall be immediately payable.

(c) The board shall establish procedures for an administrative review for persons requesting that review whose installment payment agreements are terminated under subdivision (b). The collection of taxes, interest, and penalties that are the subject of the terminated installment payment agreement may not be stayed during this administrative review process.

(d) The notice requirement in subdivision (b) shall not apply to any case where the board finds collection of the tax to be in jeopardy.

Except in the case of fraud, if an installment payment agreement is entered into within 45 days from the due date of the tax bill, and the person complies with the terms of the installment payment agreement, the board shall relieve the penalty imposed pursuant to Section 11341.

(Amended by Stats. 2000, Ch. 1052, Sec. 19.5. Effective January 1, 2001.)



11253.5

The board, beginning no later than January 1, 2001, shall provide each taxpayer who has an installment payment agreement in effect under Section 11253 an annual statement setting forth the initial balance at the beginning of the year, the payments made during the year, and the remaining balance as of the end of the year.

(Added by Stats. 2000, Ch. 1052, Sec. 20. Effective January 1, 2001.)



11254

Except in any case where the board finds collection of the tax to be in jeopardy, if any property has been levied upon, the property or the proceeds from the sale of the property shall be returned to the taxpayer if the board determines any one of the following:

(a) The levy on the property was not in accordance with the law.

(b) The taxpayer has entered into and is in compliance with an installment payment agreement pursuant to Section 11253 to satisfy the tax liability for which the levy was imposed, unless that or another agreement allows for the levy.

(c) The return of the property will facilitate the collection of the tax liability or will be in the best interest of the state and the taxpayer.

(Added by Stats. 1999, Ch. 929, Sec. 13. Effective January 1, 2000.)






ARTICLE 2. Reports

11271

(a) Every person whose private railroad cars are operated upon the railroads in this state at any time during a calendar year shall file with the board on or before April 30 a report under oath setting forth specifically the information prescribed by the board to enable it to make the assessment required in this part.

(b) In the case of a corporate owner of property, the property statement shall be signed either by an officer of the corporation or by an employee or agent who has been designated in writing by the board of directors to sign such report on behalf of the corporation.

(Amended by Stats. 1978, Ch. 1209.)



11272

The board for good cause may extend for not to exceed 30 days the time for making a report, provided a written request is filed with the board prior to the period for which the extension may be granted.

(Amended by Stats. 1974, Ch. 54.)



11273

If any person required to file a report fails to file it on or before April 30 or at the time as extended by the board, a penalty of 10 percent of the assessed value shall be added to the assessment.

If the assessee establishes to the satisfaction of the board that the failure to file the property statement timely was due to a reasonable cause and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the board shall order the penalty abated, provided the assessee has filed with the board written application for abatement of the penalty within the time prescribed by law for filing a petition for reassessment.

(Amended by Stats. 2002, Ch. 664, Sec. 199. Effective January 1, 2003.)






ARTICLE 3. Valuations

11291

The value of private railroad cars shall not include the car owner s tools, shop equipment, materials, supplies, or other like items of personal property customarily kept or maintained at fixed locations for use in repairing, improving, servicing, or operating the cars.

(Amended by Stats. 1995, Ch. 220, Sec. 5. Effective July 31, 1995.)



11292

In making the assessment, the board shall value the cars by class based on the owner s acquisition cost, less depreciation. The depreciation shall be computed for these enumerated Association of American Railroad s, or successor organization s, car type groups on a straight-line basis with the indicated depreciable life schedules with a maximum of 80 percent depreciation allowed.

(a) Stack cars (alpha S): 22 years minus the age at acquisition.

(b) Lightweight, low profile intermodal cars (alpha Q): 22 years minus the age at acquisition.

(c) Flat cars (alpha F): 22 years minus the age at acquisition.

(d) Conventional intermodal cars (alpha P): 22 years minus the age at acquisition.

(e) Vehicular flat cars (alpha V): 22 years minus the age at acquisition.

(f) All other cars (all other alphas): 25 years minus the age at acquisition.

(g) Betterments: the remaining depreciable life of the car to which the betterment is applied.

Acquisition cost is defined as the expenditures required to be capitalized by generally accepted accounting principles.

(Added by Stats. 1995, Ch. 220, Sec. 6. Effective July 31, 1995.)



11293

In making an assessment, the board shall determine the average number of each class of private railroad cars physically present in the state in the calendar year immediately preceding the fiscal year in which the tax is imposed upon the basis of car days. The board shall multiply the average number so determined by the value of a car of that class as determined under Section 11292 and use the product for the assessment of the cars.

(Amended by Stats. 1995, Ch. 220, Sec. 7. Effective July 31, 1995.)



11294

In determining the averages required in Section 11293, the board shall exclude from the California factor car mileage, car days or such other data which occurs while cars are not qualified for revenue service and are in a repair facility in this state requiring and undergoing or awaiting remodeling, overhaul, renovation, conversion or repair which necessitates total labor in excess of 10 man-hours.

Car days excluded pursuant to this section shall not exceed 90 days per car unless the claimant provides substantiation of the necessity for the additional days in such form as prescribed by the board.

(Added by Stats. 1977, Ch. 388.)






ARTICLE 4. Estimated and Escaped Assessments

11311

If any person neglects or refuses to make a report as required by Article 2 of this chapter, the board shall make an estimate of the matters required to enable the board to make the assessment. The estimate shall be made for the year in respect to which the person failed to make the report and shall be based upon any information available to the board.

(Added by Stats. 1941, Ch. 41.)



11312

After making its estimate the board shall give to the person written notice of the estimate and its assessment. The notice shall be served personally or by mail; if by mail, service shall be made pursuant to Section 1013 of the Code of Civil Procedure and shall be addressed to the person at his address as it appears in the records of the board.

(Added by Stats. 1941, Ch. 41.)



11314

If the board is dissatisfied with the report filed by any person, it may compute and determine the assessment upon the basis of any information available to it.

(Added by Stats. 1941, Ch. 41.)



11315

If any property required to be assessed for any year wholly escapes assessment or escapes assessment in part due to the board s underassessing the property because of failure of the taxpayer to report the property accurately, the board shall immediately assess or reassess the property upon the discovery of the escape.

(Amended by Stats. 1974, Ch. 54.)



11316

If the board makes an assessment pursuant to Section 11311, 11314, or 11315 due to the negligence of the taxpayer, a penalty of 10 percent of the value of the estimated or escape assessment shall be added to the assessment. If the estimated or escape assessment is due to a fraudulent or willful attempt to evade the tax, a penalty of 25 percent of the value of the estimated or escape assessment shall be added to the assessment. A willful failure to file a report as required by Article 2 (commencing with Section 11271) of this chapter shall be deemed to be a willful attempt to evade the tax.

If the assessee establishes to the satisfaction of the board that the failure to file an accurate property statement was due to reasonable cause and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the board shall order the penalty abated, provided the assessee has filed with the board written application for abatement of the penalty within the time prescribed by law for filing a petition for reassessment.

(Amended by Stats. 2005, Ch. 264, Sec. 13. Effective January 1, 2006.)



11317

(a) An escape assessment shall be entered on the current private railroad car tax record, and if this is not the record for the year in which the property escaped assessment, the entry shall be followed with escape assessment for year 20__. The property shall be assessed at the same value and taxed at the same rate as it would have been assessed and taxed had it not escaped.

(b) If the assessments are made as a result of an audit that discloses that property assessed to the party audited has been incorrectly assessed for a past tax year for which taxes have been paid and a claim for refund is not barred by Section 11553, the tax refunds, including applicable interest under Section 11555, resulting from the incorrect assessments shall be an offset against proposed tax liabilities, including accumulated penalties and interest, resulting from escaped assessments for any tax year covered by the audit. If the refunds exceed any proposed tax liabilities, including penalties and interest, the excess shall be processed in accordance with Section 11551.

(c) Beginning with the 1981 82 fiscal year, assessments for the current year and escape assessments for prior years shall be entered using a 100-percent assessment ratio and the tax rates for years prior to the 1981 82 fiscal year shall be divided by four.

(Amended by Stats. 2006, Ch. 538, Sec. 619. Effective January 1, 2007.)



11318

Except in the case of a taxpayer fraudulently or willfully attempting to evade the tax, any escape assessment shall be made and the taxpayer notified thereof within four years after August 1 of the year in which the property escaped assessment. No escape assessment shall be effective until the assessee has been notified personally or by United States mail at his address as contained in the official records of the board. Receipt by the assessee of a tax bill based on such assessment shall suffice as such notice.

(Added by Stats. 1974, Ch. 54.)



11319

If any assessment made pursuant to this article results in a tax that is paid after December 10 of the year to which the assessment relates, the tax shall bear interest at the adjusted annual rate established pursuant to Section 19521 from December 10 of the year in which the assessment should have been made to the date the assessment is added to the board roll; provided, however, that no addition shall be made whenever the escape was due to an error, other than an erroneous opinion of value, on the part of the board.

(Amended by Stats. 1996, Ch. 1087, Sec. 37. Effective January 1, 1997.)






ARTICLE 5. Reassessments

11336

On or before August 1 the board shall complete the assessment of all property required to be assessed and shall notify the assessees thereof. This notice shall include an announcement of the statutory period during which, and the place at which, a petition for reassessment may be filed.

(Amended by Stats. 2005, Ch. 264, Sec. 14. Effective January 1, 2006.)



11337

Between August 1 and August 21, the assessments made by the board shall be open for inspection by all persons interested.

(Amended by Stats. 1981, Ch. 1132, Sec. 9.)



11338

(a) The owner or assessee may file a petition for reassessment on or before September 20. If the petition is not filed on or before September 20, or, if the period is extended by the board, by October 5, the assessment of the board shall be final.

(b) The board may extend the period for filing a petition until October 5 provided a written request for the extension is filed with the board on or before September 20.

(c) The board shall hear the applicant on such petition on or before January 31.

(Amended by Stats. 2001, Ch. 407, Sec. 9. Effective January 1, 2002.)



11339

(a) Any assessment made outside of the regular assessment period may be the subject of a petition for reassessment. A petition for reassessment may be filed on or before the 50th day following the date of the notice of assessment.

(b) The board may extend the deadline for filing a petition for a period not to exceed 15 days, provided a written request for the extension is filed with the board on or before the expiration of the period for which the extension may be granted.

(c) If a petition for reassessment is not timely filed, the assessment of the board shall be final. The board may consider a petition which is not timely filed to be a claim for refund.

(d) The board shall hear the applicant on the petition within 90 days of the date on which the petition was filed.

(Amended by Stats. 2001, Ch. 407, Sec. 10. Effective January 1, 2002.)



11340

Every petition for reassessment filed under Section 11338 or Section 11339 shall be in writing and shall state the specific grounds upon which the petition is founded. The petition shall include a statement of the petitioner s opinion of value of the private railroad cars assessed.

Any petition that does not meet the requirements of this section shall be deemed invalid and shall not be acted upon by the board. A petition timely filed but deemed invalid may be amended or supplemented and refiled within such time as the board may prescribe; provided, however, that no amendment of a petition filed under Section 11338 may be filed later than December 31.

(Amended by Stats. 1981, Ch. 1132, Sec. 12.)



11341

(a) The board shall render its decision on the petition for reassessment within 45 days of the date of the hearing on the petition, and shall mail notice of its decision to the applicant.

(b) If the board determines that the amount of the assessment should be increased, the notice shall advise the applicant of the amount of additional tax that is due, and the date by which payment must be made. If the additional tax is not paid within 15 days following the date on which notice is mailed, it is delinquent, and a penalty of 10 percent of the amount of the additional tax shall be added thereto, plus interest on the amount of the additional tax at the rate of
3/4
of 1 percent per month, or fraction thereof, from the date on which the additional tax became due until the date of payment.

(c) If the board determines that the amount of the assessment should be reduced, the notice shall advise the applicant of the amount of the tax that will be refunded or credited. The board shall proceed to refund or credit the overpayment in the manner prescribed in Section 11551, and interest shall be added to the credit or refund in the amount provided in Section 11555.

(Added by Stats. 1981, Ch. 1132, Sec. 13.)



11342

A petitioner may request the board to close to the public a portion of the hearing by filing a declaration under penalty of perjury that evidence is to be presented which relates to trade secrets, the disclosure of which will be detrimental to the business interests of the owner of the trade secrets. If the board grants the request, only evidence relating to the trade secrets may be presented during the time the hearing is closed.

(Added by Stats. 1984, Ch. 678, Sec. 40.)






ARTICLE 6. Jeopardy Assessments

11351

If at any time after the lien date the board believes that the collection of all or part of the tax imposed by this part will be jeopardized by delay, it shall immediately determine the assessed value of the property and the tax rate to be applied. From these it shall compute the amount of tax together with any interest and penalties. The amount so determined shall be due and payable upon service of a notice of assessment upon the person assessed and shall be final 10 days after service unless the person assessed within such 10-day period petitions for reassessment.

(Added by Stats. 1974, Ch. 54.)



11352

The notice of assessment shall be inscribed jeopardy assessment and shall be served upon the assessee in the manner prescribed in Section 11312. It shall contain in addition to the information prescribed in Section 11404 notice that the tax, interest, and penalties are due and payable at the time of service and will be delinquent 10 days thereafter unless they are paid or a petition for reassessment is filed.

(Added by Stats. 1974, Ch. 54.)



11353

The person against whom a jeopardy assessment is made may file a petition for reassessment with the board within 10 days of service upon him of the notice of assessment. At the time of filing the petition the person shall deposit with the board such security as the board may deem necessary to insure payment of the amount due.

(Added by Stats. 1974, Ch. 54.)



11354

A jeopardy assessment is delinquent at the time it becomes final, and if unpaid at this time, a penalty of 10 percent of the tax shall be added thereto, plus interest on the amount of tax at the adjusted annual rate established pursuant to Section 19521 from the date on which the tax becomes due and payable until the date of payment.

(Amended by Stats. 1996, Ch. 1087, Sec. 38. Effective January 1, 1997.)









CHAPTER 3. Levy and Payment of Tax

11401

On or before October 1, the board shall levy upon private railroad cars assessed under this part, for each year, a tax computed at the next preceding year s average rate of general property taxation in the state and shall enter the tax upon a record maintained by the board for that purpose.

(Amended by Stats. 1978, Ch. 1209.)



11403

The board shall compute the average rate of general property taxation in the state by:

(a) Adding the county, city, school district, and other general taxes, but not the special taxes on intangibles, aircraft, baled cotton or any other property which is subject to a uniform statewide tax rate, nor special assessments, and

(b) Dividing the amount obtained by the total assessed valuation in the state as shown by the county tax rolls for the same year.

Total assessed valuation, as used in this section, does not include the assessments of property which is subject to a uniform statewide tax rate.

Special assessments, as used in this section, mean any amount levied solely against real estate or real estate and improvements.

(Amended by Stats. 1978, Ch. 1209.)



11404

On or before October 15th in each year the board shall cause to be mailed to each person against whom a tax is levied a notice stating the amount of the assessment, the rate and amount of tax, and a demand that the tax be paid to the board not later than December 10th following.

(Amended by Stats. 1953, Ch. 976.)



11405

If the tax is not paid on or before December 10th following the levy of the tax, a penalty of 10 percent of the amount of the tax shall be added thereto plus interest on the amount of the tax at the adjusted annual rate established pursuant to Section 19521 from December 10th until the date of payment.

(Amended by Stats. 1996, Ch. 1087, Sec. 39. Effective January 1, 1997.)



11406

Failure to pay the tax is not excused nor is any assessment or levy invalidated because of the failure of the board to send the notice prescribed by Section 11404, the sending of an erroneous notice, or the failure of the person whose property is assessed to receive the notice.

(Added by Stats. 1941, Ch. 41.)



11407

If the board finds that a person s failure to make a timely report or payment was due to a disaster, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the interest provided by Sections 11319, 11405, and 11430.

Any person seeking to be relieved of the interest shall file with the board a statement under penalty of perjury setting forth the facts upon which he bases his claim for relief.

(Added by Stats. 1981, Ch. 947, Sec. 12.)



11408

(a) If the board finds that a person s failure to make a timely report or payment is due to the person s reasonable reliance on written advice from the board, the person may be relieved of the taxes imposed by this part and any penalty or interest added thereto.

(b) For purposes of this section, a person s failure to make a timely report or payment shall be considered to be due to reasonable reliance on written advice from the board, only if the board finds that all of the following conditions are satisfied:

(1) The person requested in writing that the board advise him or her whether a particular activity or transaction is subject to tax under this part. The specific facts and circumstances of the activity or transaction shall be fully described in the request.

(2) The board responded in writing to the person regarding the written request for advice, stating whether or not the described activity or transaction is subject to tax, or stating the conditions under which the activity or transaction is subject to tax.

(3) The liability for taxes applied to a particular activity or transaction which occurred before either of the following:

(A) Before the board rescinded or modified the advice so given, by sending written notice to the person of the rescinded or modified advice.

(B) Before a change in statutory or constitutional law, a change in the board s regulations, or a final decision of a court, which renders the board s earlier written advice no longer valid.

(c) Any person seeking relief under this section shall file with the board all of the following:

(1) A copy of the person s written request to the board and a copy of the board s written advice.

(2) A statement under penalty of perjury setting forth the facts on which the claim for relief is based.

(3) Any other information which the board may require.

(d) Only the person making the written request shall be entitled to rely on the board s written advice to that person.

(Added by Stats. 1990, Ch. 987, Sec. 4.5.)



11408.5

(a) Under regulations prescribed by the board, if:

(1) A tax liability under this part was understated by a failure to pay a tax levied and required to be paid under this part, by the omission of an amount properly includable therein, or by erroneous deductions or credits claimed, and the understatement of tax liability is attributable to one spouse; or any amount of the tax was unpaid and the nonpayment of the tax liability is attributable to one spouse.

(2) The other spouse establishes that he or she did not know of, and had no reason to know of, that understatement or nonpayment.

(3) Taking into account whether or not the other spouse significantly benefited directly or indirectly from the understatement or the nonpayment and taking into account all other facts and circumstances, it is inequitable to hold the other spouse liable for the deficiency in tax attributable to that understatement or nonpayment,

then the other spouse shall be relieved of liability for tax (including interest, penalties, and other amounts) to the extent that the liability is attributable to that understatement or nonpayment of tax.

(b) For purposes of this section, the determination of the spouse to whom items of understatement or nonpayment are attributable shall be made without regard to community property laws.

(c) This section shall apply to all calendar years subject to the provisions of this part, but shall not apply to any calendar year that is more than five years from the final date on the board-issued determination, five years from the return due date for nonpayment on a return, or one year from the first contact with the spouse making a claim under this section; or that has been closed by res judicata, whichever is later.

(d) For purposes of paragraph (2) of subdivision (a), reason to know means whether or not a reasonably prudent person would have had reason to know of the understatement or nonpayment.

(e) For purposes of this section, with respect to a failure to pay a levy or an omission of an item from the payment, attributable to one spouse may be determined by whether a spouse rendered substantial service as a person that owns a private railroad car operated upon the railroads in this state to which the understatement is attributable. If neither spouse rendered substantial services as such a person, then the attribution of applicable items of understatement shall be treated as community property.

(f) Under procedures prescribed by the board, if, taking into account all the facts and circumstances, it is inequitable to hold the other spouse liable for any unpaid tax or any deficiency (or any portion of either) attributable to any item for which relief is not available under subdivision (a), the board may relieve the other spouse of that liability.

(g) For purposes of this section, registered domestic partners, as defined in Section 297 of the Family Code, have the same rights, protections, and benefits as provided by this section, and are subject to the same responsibilities, obligations, and duties as imposed by this section, as are granted to and imposed upon spouses.

(h) The relief provided by this section shall apply retroactively to liabilities arising prior to the effective date of this section.

(Added by Stats. 2007, Ch. 342, Sec. 37. Effective January 1, 2008. Section applicable retroactively as prescribed in subd. (h) and clarified in Sec. 60 of Ch. 342.)



11409

(a) The board, in its discretion, may relieve all or any part of the interest imposed on a person by this part where the failure to pay tax is due in whole or in part to an unreasonable error or delay by an employee of the board acting in his or her official capacity.

(b) For purposes of this section, an error or delay shall be deemed to have occurred only if the person filed a timely report and no significant aspect of the error or delay is attributable to an act of, or a failure to act by, the taxpayer.

(c) Any person seeking relief under this section shall file with the board a statement under penalty of perjury setting forth the facts on which the claim for relief is based and any other information which the board may require.

(d) The board may grant relief only for interest imposed on tax liabilities that arise during taxable periods commencing on or after January 1, 2000.

(Amended by Stats. 2001, Ch. 251, Sec. 16. Effective January 1, 2002.)






CHAPTER 3.5. Corrections

11426

When it can be determined by any report or from any papers of the board what was intended or what should have been assessed, defects in form or clerical errors of the board in assessing private railroad cars may be corrected by the board under this chapter at any time within four years after the assessment was made.

(Amended by Stats. 1978, Ch. 1209.)



11427

If the correction will increase the amount of tax due, the board shall give the assessee opportunity for a hearing after at least 10 days notice at which he may present his objections to the change. The board s decision is final.

(Amended by Stats. 1974, Ch. 54.)



11428

The date and nature of the correction shall be entered in the records of the board and a statement of the correction of the assessment shall be mailed to the assessee.

(Added by Stats. 1953, Ch. 994.)



11429

If the amount of the tax is increased the additional tax shall be paid to the board on or before December 10th following the levy of the tax, or on or before the fifteenth day following the date of mailing the statement, whichever is the later.

(Added by Stats. 1953, Ch. 994.)



11430

If the additional tax is not paid within the time specified in Section 11429, it is delinquent and a penalty of 10 percent of the amount of the additional tax shall be added thereto, plus interest on the amount of the additional tax at the adjusted annual rate established pursuant to Section 19521 from the date on which the additional tax became due and payable until the time of payment.

(Amended by Stats. 1996, Ch. 1087, Sec. 40. Effective January 1, 1997.)






CHAPTER 4. Collection of Tax

ARTICLE 1. Security for Tax

11451

(a) If any person is delinquent in the payment of the amount required to be paid by him or her or in the event a determination has been made against him or her which remains unpaid, the board may, not later than four years after the payment became delinquent, or within 10 years after the last recording of an abstract under Section 11495 or the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, give notice thereof personally or by first-class mail to all persons, including any officer or department of the state or any political subdivision or agency of the state, having in its possession or under its control any credits or other personal property belonging to the delinquent, or person against whom a determination has been made which remains unpaid, or owing any debts to the delinquent or that person. In the case of any state officer, department, or agency, the notice shall be given to the officer, department, or agency prior to the time it presents the claim of the delinquent taxpayer to the Controller. After receiving the notice, the persons so notified shall neither transfer nor make any other disposition of the credits, other personal property, or debts in their possession or under their control at the time they receive the notice until the board consents to a transfer or disposition or until 60 days elapse after the receipt of the notice, whichever period expires earlier. All persons so notified shall forthwith, after receipt of the notice, advise the board of all the credits, other personal property, or debts in their possession, under their control, or owing by them.

(b) If the notice seeks to prevent the transfer or other disposition of a deposit in a bank or a state or federal savings and loan association or other credits or personal property in the possession or under the control of a bank or a state or federal savings and loan association, the notice to be mailed shall state the amount, interest, and penalty due from the person and shall be delivered or mailed to the branch or office of the bank or the state or federal savings and loan association at which the deposit is carried or at which the credits or personal property is held. A bank, a state or federal savings and loan association, or a state or federal credit union withholding any deposit or other credits or personal property required to be withheld in which the delinquent taxpayer and another person or persons have an interest, or held in the name of a third party or parties in which the delinquent taxpayer is ultimately determined to have no interest, is not liable therefor to any of the persons who have an interest in the deposit or other credits or personal property unless the deposit or other credits or personal property is released or transferred to the delinquent taxpayer.

(c) In the case of a deposit or other credits or personal property for which the transfer or other disposition is prevented, the depository institution required to prevent transfer or other disposition shall send a notice by first-class mail to each person named on a deposit, other credits, or personal property included in the notice from the board, provided a current address for each person is available to the depository institution. This notice shall inform each person as to the reason for preventing transfer or disposition of the deposit or other credits or personal property, the amount thereof which is prevented from transfer or other disposition, and the date by which that amount is to be remitted to the board. An institution may assess the deposit or other credits or personal property of each person receiving this notice a reasonable service charge not to exceed three dollars ($3).

(d) Notwithstanding any other provision, with respect to a deposit in a bank or a state or federal savings and loan association or other credits or personal property in the possession or under the control of a bank or a state or federal savings and loan association, the aggregate amount of deposits, credits, or personal property to be withheld shall be an amount equal to two times the amount of the tax, interest, or penalty due from the person. If, during the effective period of the notice to withhold, any person so notified makes any transfer or disposition of the property or debts required to be withheld, to the extent of the value of the property or the amount of the debts thus transferred or paid, he or she shall be liable to the state for any indebtedness due under this part from the person with respect to whose obligation the notice was given if solely by reason of that transfer or disposition the state is unable to recover the indebtedness of the person with respect to whose obligation the notice was given.

(Repealed and added by Stats. 1987, Ch. 498, Sec. 14.)



11452

(a) Subject to the limitations in subdivisions (b) and (c), the board may, by notice of levy, served personally or by first-class mail, require all persons having in their possession, or under their control, any credits or other personal property belonging to a person as defined in this part who is liable for any amount under this part to withhold from those credits or other personal property the amount of any tax, interest, or penalties due from that person, or the amount of any liability incurred by him or her under this part, and to transmit the amount withheld to the board at those times as it may designate.

(b) The person served shall continue to withhold pursuant to the notice of levy until the amount specified in the notice, including accrued interest, has been paid in full, until the notice is withdrawn, or until one year from the date the notice is received, whichever occurs first.

(c) The amount required to be withheld is the lesser of the following:

(1) The amount due stated on the notice.

(2) The amount of each payment due or becoming due to the person liable during the period of the levy.

(d) For the purposes of this section, payments does not include earnings, as defined in subdivision (a) of Section 706.001 of the Code of Civil Procedure, or funds in a deposit account, as defined in paragraph (29) of subdivision (a) of Section 9102 of the Commercial Code. Payments does include all of the following:

(1) Payments due for services for independent contractors, dividends, rents, royalties, residuals, patent rights, and mineral or other natural rights.

(2) Payments or credits due or becoming due periodically as a result of an enforceable obligation to the person liable for the tax.

(3) Any other payments or credits due or becoming due the person liable as the result of written or oral contracts for services or sales whether denominated as wages, salary, commission, bonus, or otherwise.

(e) In the case of a financial institution, to be effective, the notice shall state the amount due from the taxpayer and shall be delivered or mailed to the branch or office of the financial institution where the credits or other property is held, unless another branch or office is designated by the financial institution to receive the notice.

(Amended by Stats. 1999, Ch. 991, Sec. 60. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



11453

(a) Notwithstanding Article 7 (commencing with Section 706.151) of Chapter 5 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure, if the board determines upon receiving information from a person liable for any amount under this part that the person s employer withheld earnings for taxes pursuant to Section 11452 and failed to remit the withheld earnings to the board, the employer shall be liable for the amount not remitted. The board s determination shall be based on payroll documents or other substantiating evidence furnished by the person liable for the tax.

(b) Upon its determination, the board shall mail notice to the employer at its last known address that upon failure to remit the withheld earnings to the board within 15 days of the date of its notice to the employer, the employer shall be liable for that amount which was withheld and not remitted.

(c) If the employer fails to remit the amount withheld to the board upon notice, that amount for which the employer is liable shall be determined, collected, and paid as though it were a tax deficiency. The amount may be assessed at any time prior to seven years from the first day that the unremitted amount, in the aggregate, was first withheld. Interest shall accrue on that amount from the first day that the unremitted amount, in the aggregate, was first withheld.

(d) When the determination against the employer is final and due and payable, the person s account shall be immediately credited with an amount equal to that determined amount as though it were a payment received by the board on the first date that the unremitted amount, in the aggregate, was first withheld by the employer.

(e) Collection against the person liable for the tax is stayed for both the following amount and period:

(1) An amount equal to the amount determined by the board under subdivision (a).

(2) The earlier of the time the credit is applied to the person s account pursuant to subdivision (d) or the determination against the employer is withdrawn or revised and the person is notified by the board thereof.

(f) If under this section an amount that was withheld and not remitted to the board is final and due and payable by the employer and credited to the person s account, this remedy shall be the exclusive remedy for the person to recover that amount from the employer.

(g) This section shall apply to determinations made by the board on or after the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 20.5. Effective January 1, 2001.)






ARTICLE 2. Suit for Tax

11471

At any time within four years after any tax or any amount of tax required to be collected becomes due and payable and at any time within four years after the delinquency of any tax or any amount of tax required to be collected, or within the period during which a lien is in force as the result of the recording or filing of a notice of state tax lien under Section 7171 of the Government Code, the board may bring an action in the courts of this state, of any other state, or of the United States in the name of the people of the State of California to collect the amount delinquent together with penalties and interest.

(Repealed and added by Stats. 1998, Ch. 695, Sec. 7. Effective January 1, 1999.)



11472

The Attorney General shall prosecute the action, and the provisions of the Code of Civil Procedure relating to service of summons, pleadings, proofs, trials, and appeals are applicable to the proceedings.

(Added by Stats. 1998, Ch. 695, Sec. 8. Effective January 1, 1999.)



11473

In the action a writ of attachment may be issued in the manner provided by Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure without the showing required by Section 485.010 of the Code of Civil Procedure.

(Added by renumbering Section 11472 by Stats. 1998, Ch. 695, Sec. 9. Effective January 1, 1999.)



11474

In the action a certificate by the board showing the delinquency shall be prima facie evidence of the levy of the tax, of the delinquency of the amount of tax, interest, and penalties set forth in the certificate, and of compliance by the board with all provisions of this part in relation to the assessment of the property and computation and levy of the tax.

(Added by renumbering Section 11473 by Stats. 1998, Ch. 695, Sec. 10. Effective January 1, 1999.)



11475

In any action brought under this part, process may be served according to the Code of Civil Procedure and the Civil Code or may be served upon any agent or clerk in this state employed by any private railroad car company in a place of business maintained by the private railroad car company in this state. In the latter case, a copy of the process shall be sent by registered mail to the private railroad car company at its principal or home office.

(Added by Stats. 1998, Ch. 695, Sec. 11. Effective January 1, 1999.)






ARTICLE 3. Lien of Tax

11491

The tax, together with the interest and penalties thereon, constitutes a lien upon, and has the effect of an execution duly levied against, all private cars and other personal property, belonging to or owned by the person against whom the tax is levied, and a lien upon all real property of said person as provided in Section 11495.

(Amended by Stats. 1947, Ch. 860.)



11492

The lien upon personal property created by this part attaches as of 12:01 a.m. on the first day of January of each year with respect to taxes, together with the interest and penalties thereon, to be levied during the year.

(Amended by Stats. 1982, Ch. 939, Sec. 2. Operative January 1, 1984, by Sec. 3 of Ch. 939.)



11493

The lien upon personal property shall not be removed until the tax, interest, and penalties are paid, or the property subject to the lien is sold in payment of the tax, interest, and penalties.

(Amended by Stats. 1947, Ch. 860.)



11494

The lien upon personal property is paramount to all private liens or encumbrances of whatever character, and to the rights of any conditional vendor or other holder of the legal title, in or to any private car assessed under this part.

(Amended by Stats. 1947, Ch. 860.)



11495

If any amount required to be paid to the state under this part is not paid when due, the board may within four years after the amount is due file for record in the office of any county recorder a certificate specifying the amount, interest, and penalty due, the name and address as it appears on the records of the board of the person liable for the same, and the fact that the board has complied with all provisions of this part in the determination of the amount required to be paid. From the time of the filing for record, the amount required to be paid together with interest and penalty constitutes a lien upon all real property in the county owned by the person or afterwards and before the lien expires acquired by him. The lien has the force, effect, and priority of a judgment lien and shall continue for 10 years from the time of the filing of the certificate unless sooner released or otherwise discharged. The lien may, within 10 years from the date of the filing of the certificate or within 10 years from the date of the last extension of the lien in the manner herein provided, be extended by filing for record a new certificate in the office of the county recorder of any county and from the time of such filing the lien shall be extended to the real property in such county for 10 years unless sooner released or otherwise discharged.

(Amended by Stats. 1974, Ch. 54.)



11496

The board may at any time release all or any portion of the property subject to any lien provided for in this part from the lien or subordinate the lien to other liens and encumbrances if it determines that the amount, interest, and penalties are sufficiently secured by a lien on other property or that the release or subordination of the lien will not jeopardize the collection of the amount, interest, and penalties.

(Added by Stats. 1947, Ch. 860.)






ARTICLE 4. Warrant for Collection of Tax

11501

At any time within four years after any person is delinquent in the payment of any amount herein required to be paid, or within 10 years after the last recording of an abstract under Section 11495 or the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, the board or its authorized representative may issue a warrant for the enforcement of any liens and for the collection of any amount required to be paid to the state under this part. The warrant shall be directed to any sheriff or marshal and shall have the same effect as a writ of execution. The warrant shall be levied and sale made pursuant to it in the same manner and with the same effect as a levy of and a sale pursuant to a writ of execution.

(Amended by Stats. 1996, Ch. 872, Sec. 147. Effective January 1, 1997.)



11502

The board may pay or advance to the sheriff or marshal, the same fees, commissions, and expenses for his or her services as are provided by law for similar services pursuant to a writ of execution. The board, and not the court, shall approve the fees for publication in a newspaper.

(Amended by Stats. 1996, Ch. 872, Sec. 148. Effective January 1, 1997.)



11503

The fees, commissions, and expenses are the obligation of the person required to pay any amount under this part and may be collected from him or her by virtue of the warrant or in any other manner provided in this part for the collection of the tax.

(Added by Stats. 1987, Ch. 498, Sec. 18.)






ARTICLE 5. Seizure and Sale

11511

At any time within four years after any person is delinquent in the payment of any amount, the board may forthwith collect the amount by its seizure of any property, real or personal, of the person and its sale of that property, or a sufficient part of it, at public auction to pay the amount due together with any interest or penalties imposed for the delinquency and any costs incurred on account of the seizure and sale.

(Added by Stats. 1987, Ch. 498, Sec. 19.)



11512

Notice of the sale and the time and place thereof shall be given to the delinquent person and to all persons who have an interest of record in writing at least 20 days before the date set for the sale in the following manner: The notice shall be personally served or enclosed in an envelope addressed to the taxpayer or other person at his or her last known address or place of business in this state. If not personally served, the notice shall be deposited in the United States mail, postage prepaid. The notice shall be published pursuant to Section 6063 of the Government Code, in a newspaper of general circulation published in the city in which the property or a part thereof is situated if any part thereof is situated in a city or, if not, in a newspaper of general circulation published in the county in which the property or a part thereof is located. Notice shall also be posted in both of the following manners:

(a) One public place in the city in which the interest in property is to be sold if it is to be sold in a city or, if not to be sold in a city, one public place in the county in which the interest in the property is to be sold.

(b) One conspicuous place on the property.

The notice shall contain a description of the property to be sold, a statement of the amount due, including taxes, interest, penalties, and costs, the name of the delinquent, and the further statement that unless the amount due is paid on or before the time fixed in the notice for the sale, the property, or so much of it as may be necessary, will be sold in accordance with law and the notice.

(Amended by Stats. 1990, Ch. 1528, Sec. 11.)



11513

At the sale the board shall sell the property in accordance with law and the notice, and shall deliver to the purchaser a bill of sale for the personal property and a deed for any real property sold. The bill of sale or deed vests the interest or title of the person liable for the amount in the purchaser. The unsold portion of any property seized may be left at the place of sale at the risk of the person liable for the amount.

(Added by Stats. 1987, Ch. 498, Sec. 19.)



11514

If upon the sale the moneys received exceed the total of all amounts, including interest, penalties, and costs due the state, the board shall return the excess to the person liable for the amounts and obtain that person s receipt. If any person having an interest in or lien upon the property files with the board prior to the sale notice of his or her interest or lien, the board shall withhold any excess pending a determination of the rights of the respective parties thereto by a court of competent jurisdiction. If for any reason the receipt of the person liable for the amount is not available, the board shall deposit the excess moneys with the Treasurer, as trustee for the owner, subject to the order of the person liable for the amount, or that person s heirs, successors, or assigns.

(Added by Stats. 1987, Ch. 498, Sec. 19.)






ARTICLE 6. Payment on Termination of Business and Successor’s Liability

11521

If any person liable for any amount under this part sells his or her business or quits the business, the person s successors or assigns shall withhold a sufficient amount of the purchase price to cover the amount due until the former owner produces a receipt from the board showing that it has been paid or a certificate stating that no amount is due.

(Added by Stats. 1987, Ch. 498, Sec. 20.)



11522

If the purchaser of a business fails to withhold a sufficient amount of the purchase price as required, the purchaser becomes personally liable for the payment of the amount required to be withheld by him or her to the extent of the purchase price, valued in money. Within 60 days after receiving a written request from the purchaser for a certificate, or within 60 days from the date the former owner s records are made available for audit, whichever period expires later, but in any event not later than 90 days after receiving the request, or 90 days from the date of the sale of the business, whichever period expires later, the board shall either issue the certificate or mail notice to the purchaser, at his or her address as it appears on the records of the board, of the amount that must be paid as a condition of issuing the certificate. Failure of the board to mail the notice will release the purchaser from any further obligation to withhold from the purchase price as provided in this article. The last date upon which the obligation of the successor may be enforced shall be not later than three years after the date the board is notified of the purchase of the business.

(Amended by Stats. 1991, Ch. 236, Sec. 14. Effective July 29, 1991.)



11523

The certificate may be issued after the payment of all amounts due under this part, according to the records of the board as of the date of the certificate, or after the payment of the amounts is secured to the satisfaction of the board.

(Added by Stats. 1987, Ch. 498, Sec. 20.)



11524

The obligation of the successor shall be enforced by serving a notice of successor liability on the person. The notice shall be served in the manner prescribed for service of a notice of assessment, not later than three years after the date the board is notified of the purchase of the business. The successor may petition for reconsideration in the manner provided in Article 5 (commencing with Section 11336) of Chapter 2. The notice shall become final and the amount due and payable in the manner provided in that article except that no additional penalty shall apply if not paid when due and payable. The provisions of this chapter with respect to the collection of any amount required to be paid under this part shall apply when the notice becomes final.

(Amended by Stats. 1991, Ch. 236, Sec. 15. Effective July 29, 1991.)






ARTICLE 7. Miscellaneous Provisions

11531

The remedies of the state provided for in this chapter are cumulative, and no action taken by the board or Attorney General constitutes an election by the state to pursue any remedy to the exclusion of any other remedy for which provision is made in this part.

(Added by Stats. 1987, Ch. 498, Sec. 21.)



11532

In all proceedings under this chapter the board may act on behalf of the people of the State of California.

(Added by Stats. 1987, Ch. 498, Sec. 21.)



11533

(a) Upon termination, dissolution, or abandonment of a corporate business, any officer or other person who has control or supervision of or is charged with the responsibility for the filing of returns or the payment of tax, or who is under a duty to act for the corporation in complying with any requirement of this part, shall be personally liable for any unpaid taxes and interest and penalties on those taxes, if that officer or other person willfully fails to pay or to cause to be paid any taxes due from the corporation pursuant to this part.

(b) The officer or other person shall be liable only for taxes which became due during the period he or she had the control, supervision, responsibility, or duty to act for the corporation described in subdivision (a), plus interest and penalties on those taxes.

(c) For purposes of this section, willfully fails to pay or cause to be paid means that the failure was the result of an intentional, conscious, and voluntary course of action.

(d) The sum due for the liability under this section may be collected by determination and collection in the manner provided in Chapter 2 (commencing with Section 11251) and Chapter 3 (commencing with Section 11401).

(Added by Stats. 1987, Ch. 498, Sec. 21.)



11534

(a) A collection cost recovery fee shall be imposed on any person that fails to pay an amount of tax, interest, penalty, or other amount due and payable under this part. The collection cost recovery fee shall be in an amount equal to the board s costs for collection, as reasonably determined by the board. The collection cost recovery fee shall be imposed only if the board has mailed its demand notice, to that person for payment, that advises that continued failure to pay the amount due may result in collection action, including the imposition of a collection cost recovery fee.

(b) Interest shall not accrue with respect to the collection cost recovery fee provided by this section.

(c) The collection cost recovery fee imposed pursuant to this section shall be collected in the same manner as the collection of any other tax imposed by this part.

(d) (1) If the board finds that a person s failure to pay any amount under this part is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person shall be relieved of the collection cost recovery fee provided by this section.

(2) Any person seeking to be relieved of the collection cost recovery fee shall file with the board a statement under penalty of perjury setting forth the facts upon which the person bases the claim for relief.

(e) Subdivision (a) shall be operative with respect to a demand notice for payment which is mailed on or after January 1, 2011.

(f) Collection cost recovery fee revenues shall be deposited in the same manner as revenues derived from any other tax imposed by this part.

(Added by Stats. 2010, Ch. 721, Sec. 8. Effective October 19, 2010.)









CHAPTER 5. Overpayments and Refunds

ARTICLE 1. Claim for Refund

11551

If the board determines that any amount, penalty, or interest has been paid more than once or has been erroneously or illegally collected or computed, the board shall set forth that fact in the records of the board and shall certify the amount collected in excess of the amount legally due and the person from whom it was collected or by whom paid. The excess amount collected or paid shall be credited by the board on any amounts then due and payable from the person from whom the excess amount was collected or by whom it was paid under this part, and the balance shall be refunded to the person, or his or her successors, administrators, or executors. Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 2011, Ch. 351, Sec. 20. Effective January 1, 2012.)



11553

No credit or refund shall be allowed after four years from December 10 of the year in which the assessment is made or after six months from the date of overpayment, whichever period expires the later, unless a written claim is filed with the board within such period.

(Amended by Stats. 1974, Ch. 54.)



11553.5

(a) The limitation period specified in Section 11553 shall be suspended during any period of a person s life that the person is financially disabled.

(b) (1) For purposes of subdivision (a), a person is financially disabled if the person is unable to manage his or her financial affairs by reason of medically determinable physical or mental impairment of the person which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months. A person shall not be considered to have an impairment unless proof of the existence thereof is furnished in the form and manner as the board may require.

(2) A person shall not be treated as financially disabled during any period that the person s spouse or any other person is authorized to act on behalf of the person in financial matters.

(c) This section applies to periods of disability commencing before, on, or after the effective date of the act adding this section, but does not apply to any claim for refund that (without regard to this section) is barred by the operation or rule of law, including res judicata, as of the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 21. Effective January 1, 2001.)



11554

The claim shall be in writing and shall state the specific grounds upon which it is founded.

(Added by Stats. 1941, Ch. 41.)



11555

Interest shall be paid upon the amount of any overpayment of tax at the adjusted annual rate established pursuant to Section 19521 upon the amount found to have been illegally collected from the date of payment of the amount to the date of allowance of credit on account of the overpayment or to a date preceding the date of the refund warrant by not more than 30 days, the date to be determined by the board from the first day of the month following the month the tax becomes due. The interest shall be paid:

(a) In the case of a refund, to the last day of the calendar month following the date upon which the person making the overpayment, if he or she has not already filed a claim, is notified by the board that a claim may be filed or the date upon which the claim is approved by the board, whichever date is the earlier.

(b) In the case of a credit, to the same date as that to which interest is computed on the tax or amount against which the credit is applied.

(Amended by Stats. 1996, Ch. 1087, Sec. 41. Effective January 1, 1997.)






ARTICLE 2. Suit for Refund

11571

No injunction or writ of mandate or other legal or equitable process shall issue in any suit, action, or proceeding in any court against this State or against any officer of the State to prevent or enjoin under this part the assessment of property or the collection of any amount required to be collected.

(Added by Stats. 1941, Ch. 41.)



11572

No suit or proceeding shall be maintained in any court for the recovery of any amount alleged to have been erroneously or illegally assessed or collected unless a claim for refund or credit has been duly filed.

(Amended by Stats. 1957, Ch. 808.)



11573

Within 90 days after the mailing of the notice of the board s action upon a claim for refund or credit, the claimant may bring an action against the board on the grounds set forth in the claim in a court of competent jurisdiction in any city or city and county of this State in which the Attorney General has an office for the recovery of the whole or any part of the amount with respect to which the claim has been disallowed.

(Amended by Stats. 1957, Ch. 808.)



11574

If the board fails to mail notice of action on a claim within six months after the claim is filed, the claimant may, prior to the mailing of notice by the board, consider the claim disallowed and bring an action against the board on the grounds set forth in the claim for the recovery of the whole or any part of the amount claimed as an overpayment.

(Amended by Stats. 1957, Ch. 808.)



11574.5

Failure to bring suit or action within the time specified in this article constitutes a waiver of all demands against the State on account of any alleged overpayments.

(Added by Stats. 1957, Ch. 808.)



11575

If judgment is rendered for the plaintiff, the amount of the judgment shall first be credited on any amounts due from the plaintiff under this part, and the balance of the judgment shall be refunded to the plaintiff.

(Added by Stats. 1941, Ch. 41.)



11576

In any judgment, interest shall be allowed at the adjusted annual rate established pursuant to Section 19521 upon the amount found to have been illegally collected from the date of payment of the amount to the date of allowance of credit on account of the judgment or to a date preceding the date of the refund warrant by not more than 30 days, the date to be determined by the board.

(Amended by Stats. 1996, Ch. 1087, Sec. 42. Effective January 1, 1997.)



11577

A judgment shall not be rendered in favor of the plaintiff in any action brought against the board to recover any amount paid when the action is brought by or in the name of an assignee of the person who paid the amount.

(Amended by Stats. 1945, Ch. 501.)






ARTICLE 3. Cancellations

11596

If any amount for taxes, penalty, and interest has been illegally determined either by the person filing the return or by the board, the board shall set forth that fact in its records, certify the amount determined to be in excess of the amount legally due and the person against whom the determination was made, and authorize the cancellation of the amount upon the records of the board. Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 2011, Ch. 351, Sec. 21. Effective January 1, 2012.)



11597

(a) Any penalty provided for in Section 11341, 11354, 11405, or 11430 may be canceled by the board upon a finding that (1) the failure to make a timely payment is due to reasonable cause and circumstances beyond the taxpayer s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, provided the principal payment is made within 30 days after the delinquency date, or (2) there was an inadvertent error in the amount of payment made by the taxpayer, provided the principal payment for the proper amount of tax due is made within 10 days after the notice of shortage is mailed by the board.

(b) Except as provided in subdivision (c), any taxpayer seeking cancellation of the penalty shall file with the board a petition for cancellation or refund within 20 days of payment of the principal amount of the tax or within 20 days after the board mails notice of the entry of the penalty, whichever date is later. The petition shall be accompanied by a statement under penalty of perjury setting forth the facts upon which the claim for relief is based.

(c) The board shall establish criteria that provides for efficient resolution of requests for relief pursuant to this section.

(Amended by Stats. 2000, Ch. 1052, Sec. 21.3. Effective January 1, 2001.)









CHAPTER 6. Administration

11651

The board shall enforce the provisions of this part and may prescribe, adopt, and enforce rules and regulations relating to the administration and enforcement of this part. The board may prescribe the extent to which any ruling or regulation shall be applied without retroactive effect.

(Added by Stats. 1941, Ch. 41.)



11651.5

If the board for any reason fails to complete the private railroad car tax assessments by the time specified in Section 11336, it may nevertheless complete them within the next calendar month. In such case there shall be added one calendar month to the dates specified in Sections 11337, 11338, 11401, 11404, and 11405. The board shall notify each assessee by mail at his address as it appears in the records of the board of the substituted dates during which the assessment may be examined, a petition for reassessment filed, and the tax paid without penalty.

(Amended by Stats. 1978, Ch. 1209.)



11652

Every person whose property is subject to tax under this part shall keep such records and other pertinent data with respect to the operation of his private railroad cars as the board requires. The board or its authorized representative may examine the records and data.

(Amended by Stats. 1978, Ch. 1209.)



11653

Every railroad company with lines in this state shall keep such records and other data with respect to the operation of private railroad cars over those lines and make such reports as the board requires. The company shall on demand make the records and data available to the board or its authorized representative.

(Amended by Stats. 1978, Ch. 1209.)



11654

Any person having private railroad cars in his possession or control in this state shall furnish such data concerning the cars as the board may request.

(Amended by Stats. 1978, Ch. 1209.)



11655

(a) Except as provided herein, all information and records relating to the business affairs of persons required to report to the board pursuant to this part shall be held secret by the board.

(b) The board shall disclose information and records to law enforcement agencies, grand juries, and other duly authorized legislative or administrative officials of the state pursuant to their authorization to examine such information and records.

(c) The board also may disclose information, records, and appraisal data relating to state assessment of private railroad companies whose cars operate in interstate commerce to tax officials of other states having duties corresponding to those described by this part. The disclosure shall be limited to instances in which there is a reciprocal exchange of information by the states in which the cars operate, and shall be made only pursuant to a written agreement between the agencies involved. The agreement shall provide that any request for information be in writing, shall specify the information to be exchanged, and shall require that any information furnished be used solely for tax administration purposes and otherwise shall be held secret. The request for information and any written material furnished pursuant to the request shall be open to inspection by the person to whom the information relates at the office of the board in Sacramento.

(Amended by Stats. 1982, Ch. 1465, Sec. 20.)



11656

(a) Except as otherwise provided by law, any person who is engaged in the business of preparing, or providing services in connection with the preparation of, returns under Chapter 2 (commencing with Section 11251) of this part, or any person who for compensation prepares any such return for any other person, and who knowingly or recklessly does either of the following, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not more than one thousand dollars ($1,000) or imprisoned no more than one year, or both, together with the costs of prosecution:

(1) Discloses any information furnished to him or her for, or in connection with, the preparation of the return.

(2) Uses that information for any purpose other than to prepare, or assist in preparing, the return.

(b) Subdivision (a) shall not apply to disclosure of information if that disclosure is made pursuant to the person s consent or pursuant to a subpoena, court order, or other compulsory legal process.

(Added by Stats. 2000, Ch. 1052, Sec. 21.5. Effective January 1, 2001.)



11657

(a) Every taxpayer is entitled to be reimbursed for any reasonable fees and expenses related to a hearing before the board if all of the following conditions are met:

(1) The taxpayer files a claim for the fee and expenses with the board within one year of the date the decision of the board becomes final.

(2) The board, in its sole discretion, finds that the action taken by the board staff was unreasonable.

(3) The board decides that the taxpayer be awarded a specific amount of fees and expenses related to the hearing, in an amount determined by the board in its sole discretion.

(b) To determine whether the board staff has been unreasonable, the board shall consider whether the board staff has established that its position was substantially justified.

(c) The amount of reimbursed fees and expenses shall be limited to the following:

(1) Fees and expenses incurred after the date of the notice of determination, jeopardy determination, or denial of a claim for refund.

(2) If the board finds that the staff was unreasonable with respect to certain issues but reasonable with respect to other issues, the amount of reimbursed fees and expenses shall be limited to those which relate to the issues where the staff was unreasonable.

(d) Any proposed award by the board pursuant to this section shall be available as a public record for at least 10 days prior to the effective date of the award.

(e) The amendments to this section by the act adding this subdivision shall be operative for claims filed on or after January 1, 2001.

(Added by Stats. 2000, Ch. 1052, Sec. 21.7. Effective January 1, 2001.)






CHAPTER 7. Disposition of Proceeds

11701

All money received by the board under this part shall be transmitted to the State Treasurer and shall be deposited in the State Treasury to the credit of the General Fund.

(Added by Stats. 1941, Ch. 41.)



11702

The money so deposited, or so much thereof as may be necessary, is hereby appropriated for the purpose of making refunds under this part and shall, upon warrant of the Controller, be withdrawn from the State Treasury for such purpose.

(Added by Stats. 1941, Ch. 41.)









PART 6.7. DOCUMENTARY TRANSFER TAX ACT

CHAPTER 1. General Provisions and Definitions

11901

This act is known and may be cited as the Documentary Transfer Tax Act.

(Amended by Stats. 1968, Ch. 17.)



11902

County shall include a city and county.

(Added by renumbering Section 11903 by Stats. 1968, Ch. 17.)



11903

Recorder means the recorder of a county.

(Added by renumbering Section 11904 by Stats. 1968, Ch. 17.)






CHAPTER 2. Authorization for Tax

11911

(a) The board of supervisors of any county or city and county, by an ordinance adopted pursuant to this part, may impose, on each deed, instrument, or writing by which any lands, tenements, or other realty sold within the county shall be granted, assigned, transferred, or otherwise conveyed to, or vested in, the purchaser or purchasers, or any other person or persons, by his or their direction, when the consideration or value of the interest or property conveyed (exclusive of the value of any lien or encumbrance remaining thereon at the time of sale) exceeds one hundred dollars ($100) a tax at the rate of fifty-five cents ($0.55) for each five hundred dollars ($500) or fractional part thereof.

(b) The legislative body of any city which is within a county which has imposed a tax pursuant to subdivision (a) may, by an ordinance adopted pursuant to this part, impose, on each deed, instrument, or writing by which any lands, tenements, or other realty sold within the city shall be granted, assigned, transferred, or otherwise conveyed to, or vested in, the purchaser or purchasers, or any other person or persons, by his or their direction, when the consideration or value of the interest or property conveyed (exclusive of the value of any lien or encumbrance remaining thereon at the time of sale) exceeds one hundred dollars ($100), a tax at the rate of one-half the amount specified in subdivision (a) for each five hundred dollars ($500) or fractional part thereof.

(c) A credit shall be allowed against the tax imposed by a county ordinance pursuant to subdivision (a) for the amount of any tax due to any city by reason of an ordinance adopted pursuant to subdivision (b). No credit shall be allowed against any county tax for a city tax which is not in conformity with this part.

(Added by Stats. 1967, Ch. 1332.)



11911.1

Any ordinance which imposes the documentary transfer tax may require that each deed, instrument or writing by which lands, tenements, or other realty is sold, granted, assigned, transferred, or otherwise conveyed, shall have noted upon it the tax roll parcel number. The number will be used only for administrative and procedural purposes and will not be proof of title and in the event of any conflicts, the stated legal description noted upon the document shall govern. The validity of such a document shall not be affected by the fact that such parcel number is erroneous or omitted, and there shall be no liability attaching to any person for an error in such number or for omission of such number.

(Added by Stats. 1971, Ch. 102.)



11912

Any tax imposed pursuant to Section 11911 shall be paid by any person who makes, signs or issues any document or instrument subject to the tax, or for whose use or benefit the same is made, signed or issued.

(Added by Stats. 1967, Ch. 1332.)



11913

The transfer of any mobilehome installed on a foundation system, pursuant to Section 18551 of the Health and Safety Code, and subject to local property taxation shall be subject to this part.

(Added by Stats. 1979, Ch. 1160.)






CHAPTER 3. Exemptions

11921

Any tax imposed pursuant to this part shall not apply to any instrument in writing given to secure a debt.

(Added by Stats. 1967, Ch. 1332.)



11922

Any deed, instrument or writing to which the United States or any agency or instrumentality thereof, any state or territory, or political subdivision thereof, is a party shall be exempt from any tax imposed pursuant to this part when the exempt agency is acquiring title.

(Amended by Stats. 1969, Ch. 1108.)



11923

(a) Any tax imposed pursuant to this part shall not apply to the making, delivering, or filing of conveyances to make effective any plan of reorganization or adjustment that is any of the following:

(1) Confirmed under the Federal Bankruptcy Code, as amended.

(2) Approved in an equity receivership proceeding in a court involving a railroad corporation, as defined in Section 101 of Title 11 of the United States Code, as amended.

(3) Approved in an equity receivership proceeding in a court involving a corporation, as defined in Section 101 of Title 11 of the United States Code, as amended.

(4) Whereby a mere change in identity, form, or place of organization is effected.

(b) Subdivision (a) shall only apply if the making, delivery, or filing of instruments of transfer or conveyances occurs within five years from the date of the confirmation, approval, or change.

(Amended by Stats. 2009, Ch. 500, Sec. 59. Effective January 1, 2010.)



11924

Any tax imposed pursuant to this part shall not apply to the making or delivery of conveyances to make effective any order of the Securities and Exchange Commission, as defined in subdivision (a) of Section 1083 of the Internal Revenue Code of 1954; but only if

(a) The order of the Securities and Exchange Commission in obedience to which such conveyance is made recites that such conveyance is necessary or appropriate to effectuate the provisions of Section 79k of Title 15 of the United States Code, relating to the Public Utility Holding Company Act of 1935;

(b) Such order specifies the property which is ordered to be conveyed;

(c) Such conveyance is made in obedience to such order.

(Added by Stats. 1967, Ch. 1332.)



11925

(a) In the case of any realty held by a partnership or other entity treated as a partnership for federal income tax purposes, no levy shall be imposed pursuant to this part by reason of any transfer of an interest in the partnership or other entity or otherwise, if both of the following occur:

(1) The partnership or other entity treated as a partnership is considered a continuing partnership within the meaning of Section 708 of the Internal Revenue Code of 1986.

(2) The continuing partnership or other entity treated as a partnership continues to hold the realty concerned.

(b) If there is a termination of any partnership or other entity treated as a partnership for federal income tax purposes, within the meaning of Section 708 of the Internal Revenue Code of 1986, for purposes of this part, the partnership or other entity shall be treated as having executed an instrument whereby there was conveyed, for fair market value (exclusive of the value of any lien or encumbrance remaining thereon), all realty held by the partnership or other entity at the time of the termination.

(c) Not more than one tax shall be imposed pursuant to this part by a county, city and county or city by reason of a termination described in subdivision (b), and any transfer pursuant thereto, with respect to the realty held by a partnership or other entity treated as a partnership at the time of the termination.

(d) No levy shall be imposed pursuant to this part by reason of any transfer between an individual or individuals and a legal entity or between legal entities that results solely in a change in the method of holding title to the realty and in which proportional ownership interests in the realty, whether represented by stock, membership interest, partnership interest, cotenancy interest, or otherwise, directly or indirectly, remain the same immediately after the transfer.

(Amended by Stats. 1999, Ch. 75, Sec. 1. Effective January 1, 2000.)



11926

Any tax imposed pursuant to this part shall not apply with respect to any deed, instrument, or writing to a beneficiary or mortgagee, which is taken from the mortgagor or trustor as a result of or in lieu of foreclosure; provided, that such tax shall apply to the extent that the consideration exceeds the unpaid debt, including accrued interest and cost of foreclosure. Consideration, unpaid debt amount and identification of grantee as beneficiary or mortgagee shall be noted on said deed, instrument or writing or stated in an affidavit or declaration under penalty of perjury for tax purposes.

(Amended by Stats. 1974, Ch. 413.)



11927

(a) Any tax imposed pursuant to this part shall not apply with respect to any deed, instrument, or other writing which purports to transfer, divide, or allocate community, quasi-community, or quasi-marital property assets between spouses for the purpose of effecting a division of community, quasi-community, or quasi-marital property which is required by a judgment decreeing a dissolution of the marriage or legal separation, by a judgment of nullity, or by any other judgment or order rendered pursuant to the Family Code, or by a written agreement between the spouses, executed in contemplation of any such judgment or order, whether or not the written agreement is incorporated as part of any of those judgments or orders.

(b) In order to qualify for the exemption provided in subdivision (a), the deed, instrument, or other writing shall include a written recital, signed by either spouse, stating that the deed, instrument, or other writing is entitled to the exemption.

(Amended by Stats. 1992, Ch. 163, Sec. 133. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



11928

Any tax imposed pursuant to this part shall not apply with respect to any deed, instrument, or other writing by which realty is conveyed by the State of California, any political subdivision thereof, or agency or instrumentality of either thereof, pursuant to an agreement whereby the purchaser agrees to immediately reconvey the realty to the exempt agency.

(Added by Stats. 1987, Ch. 301, Sec. 1.)



11929

Any tax imposed pursuant to this part shall not apply with respect to any deed, instrument, or other writing by which the State of California, any political subdivision thereof, or agency or instrumentality of either thereof, conveys to a nonprofit corporation realty the acquisition, construction, or improvement of which was financed or refinanced by obligations issued by the nonprofit corporation on behalf of a governmental unit, within the meaning of Section 1.103-1 (b) of Title 26 of the Code of Federal Regulations.

(Added by Stats. 1987, Ch. 301, Sec. 2.)



11930

Any tax imposed pursuant to this part shall not apply to any deed, instrument, or other writing which purports to grant, assign, transfer, convey, divide, allocate, or vest lands, tenements, or realty, or any interest therein, if by reason of such inter vivos gift or by reason of the death of any person, such lands, tenements, realty, or interests therein are transferred outright to, or in trust for the benefit of, any person or entity.

(Added by Stats. 1996, Ch. 862, Sec. 48. Effective January 1, 1997.)






CHAPTER 4. Administration

11931

If the legislative body of any city imposes a tax pursuant to subdivision (b) of Section 11911 equal to one-half the amount specified in subdivision (a) of Section 11911, the county in which such city is located shall grant a credit against the county tax in the amount of the city tax if the city s tax conforms to this part. The county shall collect all taxes imposed pursuant to this part and the county auditor shall allocate the proceeds as follows:

(1) All money which relates to transfers of real property located in unincorporated areas of the county or in a city and county shall be allocated to the county or city and county, as the case may be.

(2) All money which relates to transfers of real property located in a city which imposes a tax on transfers of real property pursuant to this part shall be allocated one-half to such city and one-half to the county.

(3) All money which relates to transfers of real property located in a city which imposes a tax on transfers of real property not in conformity with this part shall not be credited against the county tax and the entire amount collected by the county shall be allocated entirely to the county.

(4) All money which relates to transfers of real property in a city which does not impose a tax on transfers of real property shall be allocated entirely to the county.

(Added by renumbering Section 11932 by Stats. 1968, Ch. 17.)



11932

If a county has imposed a tax pursuant to this part, every document subject to tax which is submitted for recordation shall show on the face of the document the amount of tax due and the incorporated or unincorporated location of the lands, tenements or other realty described in the document. If the party submitting the document for recordation so requests, the amount of tax due shall be shown on a separate paper which shall be affixed to the document by the recorder after the permanent record is made and before the original is returned as specified in Section 27321 of the Government Code.

(Added by Stats. 1968, Ch. 17.)



11933

If a county has imposed a tax pursuant to this part, the recorder shall not record any deed, instrument or writing subject to the tax imposed pursuant to this part, unless the tax is paid at the time of recording. A declaration of the amount of tax due, signed by the party determining the tax or his agent, shall appear on the face of the document or on a separate paper in compliance with Section 11932, and the recorder may rely thereon; provided he has no reason to believe that the full amount of the tax due has not been paid. The declaration shall include a statement that the consideration or value on which the tax due was computed was, or that it was not, exclusive of the value of a lien or encumbrance remaining on the interest or property conveyed at the time of sale. Failure to collect the tax due shall not affect the constructive notice otherwise imparted by recording a deed, instrument or writing.

(Amended by Stats. 1969, Ch. 1102.)



11934

Claims for refunds of taxes imposed pursuant to this part shall be governed by the provisions of Chapter 5 (commencing with Section 5096) of Part 9 of Division 1 of this code.

(Added by renumbering Section 11935 by Stats. 1968, Ch. 17.)



11935

(a) Any ordinance adopted pursuant to this part may include an administrative appeal process for resolution of disputes related to the documentary transfer tax.

(b) Whether the amount of documentary transfer tax is determined by an administrative appeal process or established by a court of law, the value of the property established for purposes of determining the amount of documentary transfer tax due shall not be binding on the determination of the value of that property for property tax purposes by the county assessor, by an assessment appeals board, or by a court of law reviewing property tax values established by an assessment appeals board.

(Added by Stats. 2009, Ch. 622, Sec. 6. Effective January 1, 2010.)









PART 7. INSURANCE TAXATION

CHAPTER 1. General Provisions

ARTICLE 1. Definitions

12001

Unless the context otherwise requires, the definitions set forth in this article govern the construction of this part.

(Added by Stats. 1941, Ch. 113.)



12002

Ocean marine insurance means insurance written within this state upon hulls, freights, or disbursements, or upon goods, wares, merchandise, and all other personal property and interests therein, in course of exportation from, importation into any country, or transportation coastwise, including transportation by land or water from point of origin to final destination in respect to, appertaining to, or in connection with, any and all risks or perils of navigation, transit or transportation, any portion of which exportation, importation, transportation, navigation, transit, or shipment is upon any ocean, and upon the property while being prepared for and while awaiting shipment, and during any delays, storage, transshipment or reshipment incident to or in connection with the shipment or transportation. Ocean marine insurance includes marine builders and war-risk insurance.

Ocean marine insurance does not, for the purpose of taxation of such insurance as provided in subdivision (g) of Section 28 of Article XIII of the Constitution, include insurance written upon:

(a) A hull, which is not a documented vessel registered with the Transportation Department of the United States; or

(b) Anything carried in, attached to, used in transportation of or any risk written in connection with any hull defined in (a) above, unless:

The insurance is upon a customary ocean marine form and such hull and the risks mentioned in (b) above are covered for one who is in the business of:

(1) Renting or chartering boats;

(2) Using boats himself for commercial purposes; or

(3) Building or repairing boats.

Insurance not included in ocean marine insurance by this section shall be taxed in accordance with the other provisions of subdivision (g) of Section 28 of Article XIII of the Constitution.

The 1969 amendment of this section shall be construed as a restatement and continuation of the law existing prior to such amendment.

(Amended by Stats. 1974, Ch. 311.)



12003

Insurer as used in this part includes each of the following:

(a) Insurance companies or associations.

(b) Reciprocal or interinsurance exchanges, together with their corporate or other attorneys in fact considered as a single unit.

(c) The State Compensation Insurance Fund.

As used in this section, companies includes persons, partnerships, joint stock associations, companies and corporations.

(Amended by Stats. 1967, Ch. 1007.)



12004

Marine insurer means an insurer transacting ocean marine insurance.

(Added by Stats. 1941, Ch. 113.)



12005

Taxes means the taxes assessed and levied, or which may be assessed and levied, under the provisions of Section 28 of Article XIII of the State Constitution and of this part.

(Amended by Stats. 1974, Ch. 311.)



12006

Board means the State Board of Equalization.

(Added by Stats. 1961, Ch. 740.)



12007

Commissioner means the State Insurance Commissioner.

(Added by Stats. 1961, Ch. 740.)



12008

Controller means the State Controller.

(Added by Stats. 1961, Ch. 740.)



12009

(a) Medi-Cal managed care plan or plan means any individual, organization, or entity, other than an insurer as described in Section 12003 or a dental managed care plan as described in Section 14087.46 of the Welfare and Institutions Code, that enters into a contract with the State Department of Health Care Services pursuant to Article 2.7 (commencing with Section 14087.3), Article 2.8 (commencing with Section 14087.5), Article 2.81 (commencing with Section 14087.96), Article 2.82 (commencing with Section 14087.98), Article 2.9 (commencing with Section 14088), or Article 2.91 (commencing with Section 14089) of Chapter 7 of, or pursuant to Article 1 (commencing with Section 14200) or Article 7 (commencing with Section 14490) of Chapter 8 of, Part 3 of Division 9 of the Welfare and Institutions Code.

(b) This section shall become operative on July 1, 2012.

(Added by Stats. 2013, Ch. 33, Sec. 2. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions.)









CHAPTER 2. Ocean Marine Insurance

ARTICLE 1. Definitions

12071

The definitions contained in this article apply with respect to ocean marine insurance.

(Amended by Stats. 1961, Ch. 740.)



12072

Current calendar year means the calendar year for which underwriting profit is computed pursuant to Section 12073.

(Added by Stats. 1941, Ch. 113.)



12073

Underwriting profit, as respects any one calendar year, means the amount arrived at by deducting from the net earned premiums of that calendar year on ocean marine insurance contracts written within the United States:

(a) Losses incurred.

(b) Expenses incurred.

In arriving at underwriting profit there shall not be deducted as expenses incurred an amount exceeding 40 per cent of the gross premiums on ocean marine insurance contracts written during the current calendar year.

(Added by Stats. 1941, Ch. 113.)



12074

Net earned premiums means the amount arrived at by:

(a) Deducting all return premiums, premiums on policies not taken, and premiums paid for reinsurance, from

(b) Gross premiums on ocean marine insurance contracts written during the current calendar year, to which remainder is added

(c) Unearned premiums on outstanding ocean marine business at the end of the preceding calendar year, and from which sum is deducted

(d) Unearned premiums on outstanding ocean marine business at the end of the current calendar year.

(Added by Stats. 1941, Ch. 113.)



12075

Losses incurred means gross losses incurred during the current calendar year under ocean marine contracts written within the United States, less reinsurance claims collected or collectible and salvages or recoveries collectible from any source applicable to the losses.

(Added by Stats. 1941, Ch. 113.)



12076

Expenses incurred includes specific and general expenses incurred in the current calendar year on ocean marine contracts written within the United States.

(Added by Stats. 1941, Ch. 113.)



12077

Specific expenses means expenses incurred directly and specifically in connection with earned ocean marine premiums, including all commissions, agency expenses, taxes, licenses, fees, and loss-adjustment expenses, less recoveries or reimbursements on account of or in connection with the commissions or other expenses collected or collectible because of reinsurance or from any other source.

(Added by Stats. 1941, Ch. 113.)



12078

General expenses means the portion of expenses not chargeable specifically to a particular class of insurance which is allocated to earned ocean marine premiums, consisting of that proportion of general or overhead expenses, including salaries of officers and employees, printing and stationery, and taxes of this State and of the United States, which the net premiums of ocean marine insurance written by the insurer bear to the total net premiums from all classes of insurance written by it during the current calendar year.

(Added by Stats. 1941, Ch. 113.)






ARTICLE 2. Basis of Tax for Ocean Marine Insurance

12101

Every insurer transacting the business of ocean marine insurance in this State shall annually pay to the State a tax measured by that portion of the underwriting profit of the insurer from ocean marine insurance written in the United States, which the gross premiums of the insurer from ocean marine insurance written in this State bear to the gross premiums of the insurer from ocean marine insurance written within the United States, at the rate of 5 per cent.

(Added by Stats. 1941, Ch. 113.)



12102

The tax is in lieu of all other state, county and municipal taxes and licenses upon the marine insurer, except taxes upon real estate, any retaliatory exactions imposed by paragraph (3) of subdivision (f) of Section 28 of Article XIII of the Constitution, motor vehicle and other vehicle registration license fees and any other tax or license fee imposed by the state upon vehicles, motor vehicles or the operation thereof, and taxes assessed or levied against the insurer on account of any other class of insurance written by it.

(Amended by Stats. 1974, Ch. 311.)



12103

Except as otherwise provided in Section 12105, the tax shall be computed each year upon the average annual underwriting profit of the insurer from ocean marine insurance during the preceding three calendar years.

(Added by Stats. 1961, Ch. 740.)



12104

If the insurer has transacted ocean marine insurance in this State in each of the three calendar years immediately preceding the year in which a tax return is required to be filed, the tax shall be computed as follows:

(a) Divide the average annual premiums of the insurer from ocean marine insurance written by it in this State during the preceding three calendar years by the average annual premiums of the insurer from all ocean marine insurance written in the United States during such calendar years.

(b) Multiply the insurer s average annual underwriting profit from ocean marine insurance written within the United States during the preceding three calendar years by the figure derived in (a).

(c) Multiply the amount derived in (b) by 5 percent.

(Added by Stats. 1961, Ch. 740.)



12105

If the insurer has not transacted ocean marine insurance in this State in each of the three calendar years immediately preceding the year in which a tax return is required to be filed, its tax shall be computed on the basis of its premiums and underwriting profits in the last completed calendar year. As soon as the insurer comes within the terms of Section 12104, the taxes computed under the provisions of this section for the two preceding calendar years shall be adjusted to equal the amount of the first tax computed under Section 12104. The adjustment shall be shown as an addition to, or a credit against, the tax computed upon business done in the third calendar year or as soon thereafter as possible.

(Added by Stats. 1961, Ch. 740.)



12106

In computing the tax of a marine insurer issuing participating policies, there shall not be included in underwriting profit the amounts refunded by the insurer on account of premiums previously paid by its policyholders.

(Added by Stats. 1961, Ch. 740.)



12107

Whenever in this part the date, April 1st, is used as the beginning date for the computation of interest, attachment of penalties, or the fixing of periods of limitation, the date, June 15th, shall be substituted in lieu thereof with respect to taxes for ocean marine insurance.

(Added by Stats. 1969, Ch. 736.)









CHAPTER 3. All Insurance Other Than Ocean Marine

ARTICLE 1. General

12201

(a) Every insurer and Medi-Cal managed care plan doing business in this state shall annually pay to the state a tax on the bases, at the rates, and subject to the deductions from the tax hereinafter specified. For purposes of the tax imposed by this chapter, insurer shall be deemed to include a home protection company as defined in Section 12740 of the Insurance Code.

(b) The Children s Health and Human Services Special Fund shall continue to exist in the State Treasury. Notwithstanding Section 13340 of the Government Code, the revenues derived from the imposition of the tax by this chapter on Medi-Cal managed care plans are hereby continuously appropriated as follows:

(1) A percentage of the revenues that is equal to the difference between 100 percent and the applicable federal medical assistance percentage to the State Department of Health Care Services, for purposes of the Medi-Cal program.

(2) (A) After deducting the revenues appropriated pursuant to paragraph (1), one hundred twenty-five million dollars ($125,000,000) of the revenues shall be allocated to the Managed Risk Medical Insurance Board for purposes of the Healthy Families Program, including, but not limited to, repaying the loan made under subparagraph (B), and any remaining revenue shall be allocated to the State Department of Health Care Services for purposes of funding managed care rates for health care services for children, seniors, persons with disabilities, and dual eligibles in the Medi-Cal program.

(B) Notwithstanding Chapter 1 (commencing with Section 18000) of Part 6 of Division 9 of the Welfare and Institutions Code, for the 2012 13 fiscal year, upon approval by the Department of Finance, loans not to exceed one hundred twenty-five million dollars ($125,000,000) in total shall be made available to the Managed Risk Medical Insurance Board from the General Fund from funds not otherwise appropriated to cover the costs of the Healthy Families Program. Any loan amount shall be repaid by June 30, 2014, using the revenues described in subparagraph (A).

(c) Beginning on the effective date of this act, the Insurance Commissioner shall report the amount of revenue derived from the tax imposed on Medi-Cal managed care plans pursuant to this section to the California Health and Human Services Agency, the Joint Legislative Budget Committee, and the Department of Finance.

(d) Notwithstanding any other law, the Controller may use the funds in the Children s Health and Human Services Special Fund for cashflow loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code.

(e) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed. A tax imposed by this section shall continue to be due and payable until the tax is paid.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 4. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12201

(a) Every insurer doing business in this state shall annually pay to the state a tax on the bases, at the rates, and subject to the deductions from the tax hereinafter specified. For purposes of the tax imposed by this chapter, insurer shall be deemed to include a home protection company as defined in Section 12740 of the Insurance Code.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 4) and added by Stats. 2013, Ch. 33, Sec. 5. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12202

The rate of tax to be applied to the basis of the annual tax in respect to each year is 2.35 percent except the rate to be applied to the basis in respect to the years 1982, 1983, 1984, and 1985 is 2.33 percent and except that as to gross premiums received upon policies or contracts issued in connection with a pension plan or profit-sharing plan exempt or qualified under Section 401(a), 403(b), 404, 408(b), or 501(a) of the United States Internal Revenue Code as they may be amended or renumbered from time to time, the rate of tax shall be the percentage set forth below opposite each year:

Year

Percentage

1960 ........................

2.15

1961 ........................

1.95

1962 ........................

1.75

1963 ........................

1.55

1964 ........................

1.35

1965 through 1968 ........................

1.00

1969 and each year thereafter ........................

0.50

(Amended by Stats. 1982, Ch. 327, Sec. 160. Effective June 30, 1982.)



12202.1

Notwithstanding the rate specified by Section 12202, the gross premiums tax rate paid by insurers for any premiums collected between November 8, 1988 and January 1, 1991 shall be adjusted by the Board of Equalization in January of each year so that the gross premium tax revenues collected for each prior calendar year shall be sufficient to compensate for changes in such revenues, if any, including changes in anticipated revenues, arising from this act. In calculating the necessary adjustment, the Board of Equalization shall consider the growth in premiums in the most recent three year period, and the impact of general economic factors including, but not limited to, the inflation and interest rates.

(Added November 8, 1988, by initiative Proposition 103, Sec. 6.)



12203

The State Compensation Insurance Fund shall annually pay a tax computed on the same bases, at the same rates, and subject to the same deductions specified in this chapter, as those applicable to private insurers.

(Added by renumbering Section 12264 by Stats. 1961, Ch. 740.)



12204

(a) The tax imposed on insurers by this chapter is in lieu of all other taxes and licenses, state, county, and municipal, upon those insurers and their property, except:

(1) Taxes upon their real estate.

(2) Any retaliatory exactions imposed by paragraph (3) of subdivision (f) of Section 28 of Article XIII of the California Constitution.

(3) The tax on ocean marine insurance.

(4) Motor vehicle and other vehicle registration license fees and any other tax or license fee imposed by the state upon vehicles, motor vehicles or the operation thereof.

(5) That each corporate or other attorney-in-fact of a reciprocal or interinsurance exchange shall be subject to all taxes imposed upon corporations or others doing business in the state, other than taxes on income derived from its principal business as attorney in fact.

(b) This section shall not apply to any Medi-Cal managed care plan and to any tax imposed on that plan by this chapter.

(c) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 7. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12204

(a) The tax imposed on insurers by this chapter is in lieu of all other taxes and licenses, state, county, and municipal, upon those insurers and their property, except:

(1) Taxes upon their real estate.

(2) Any retaliatory exactions imposed by paragraph (3) of subdivision (f) of Section 28 of Article XIII of the California Constitution.

(3) The tax on ocean marine insurance.

(4) Motor vehicle and other vehicle registration license fees and any other tax or license fee imposed by the state upon vehicles, motor vehicles, or the operation thereof.

(5) That each corporate or other attorney-in-fact of a reciprocal or interinsurance exchange shall be subject to all taxes imposed upon corporations or others doing business in the state, other than taxes on income derived from its principal business as attorney-in-fact.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 7) and added by Stats. 2013, Ch. 33, Sec. 8. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12205

It is the intent of the Legislature that the amount of the state low-income housing tax credit allocated to a project pursuant to Section 12206 shall not exceed an amount in addition to the federal tax credit that is necessary for the financial feasibility of the project and its viability throughout the extended use period.

(Added by Stats. 1993, Ch. 1222, Sec. 1. Effective October 11, 1993.)



12206

(a) (1) There shall be allowed as a credit against the tax (as described by Section 12201) a state low-income housing tax credit in an amount equal to the amount determined in subdivision (c), computed in accordance with Section 42 of the Internal Revenue Code, except as otherwise provided in this section.

(2) Taxpayer, for purposes of this section, means the sole owner in the case of a C corporation, the partners in the case of a partnership, and the shareholders in the case of an S corporation.

(3) Housing sponsor, for purposes of this section, means the sole owner in the case of a C corporation, the partnership in the case of a partnership, and the S corporation in the case of an S corporation.

(b) (1) The amount of the credit allocated to any housing sponsor shall be authorized by the California Tax Credit Allocation Committee, or any successor thereof, based on a project s need for the credit for economic feasibility in accordance with the requirements of this section.

(A) Except for projects to provide farmworker housing, as defined in subdivision (h) of Section 50199.7 of the Health and Safety Code, that are allocated credits solely under the set-aside described in subdivision (c) of Section 50199.20 of the Health and Safety Code, the low-income housing project shall be located in California and shall meet either of the following requirements:

(i) The project s housing sponsor shall have been allocated by the California Tax Credit Allocation Committee a credit for federal income tax purposes under Section 42 of the Internal Revenue Code.

(ii) It shall qualify for a credit under Section 42(h)(4)(B) of the Internal Revenue Code.

(B) The California Tax Credit Allocation Committee shall not require fees for the credit under this section in addition to those fees required for applications for the tax credit pursuant to Section 42 of the Internal Revenue Code. The committee may require a fee if the application for the credit under this section is submitted in a calendar year after the year the application is submitted for the federal tax credit.

(C) (i) For a project that receives a preliminary reservation of the state low-income housing tax credit, allowed pursuant to subdivision (a), on or after January 1, 2009, and before January 1, 2016, the credit shall be allocated to the partners of a partnership owning the project in accordance with the partnership agreement, regardless of how the federal low-income housing tax credit with respect to the project is allocated to the partners, or whether the allocation of the credit under the terms of the agreement has substantial economic effect, within the meaning of Section 704(b) of the Internal Revenue Code.

(ii) This subparagraph shall not apply to a project that receives a preliminary reservation of state low-income housing tax credits under the set-aside described in subdivision (c) of Section 50199.20 of the Health and Safety Code unless the project also receives a preliminary reservation of federal low-income housing tax credits.

(iii) This subparagraph shall cease to be operative with respect to any project that receives a preliminary reservation of a credit on or after January 1, 2016.

(2) (A) The California Tax Credit Allocation Committee shall certify to the housing sponsor the amount of tax credit under this section allocated to the housing sponsor for each credit period.

(B) In the case of a partnership or an S corporation, the housing sponsor shall provide a copy of the California Tax Credit Allocation Committee certification to the taxpayer.

(C) The taxpayer shall attach a copy of the certification to any return upon which a tax credit is claimed under this section.

(D) In the case of a failure to attach a copy of the certification for the year to the return in which a tax credit is claimed under this section, no credit under this section shall be allowed for that year until a copy of that certification is provided.

(E) All elections made by the taxpayer pursuant to Section 42 of the Internal Revenue Code shall apply to this section.

(F) (i) Except as described in clause (ii), for buildings located in designated difficult development areas (DDAs) or qualified census tracts (QCTs), as defined in Section 42(d)(5)(B) of the Internal Revenue Code, credits may be allocated under this section in the amounts prescribed in subdivision (c), provided that the amount of credit allocated under Section 42 of the Internal Revenue Code is computed on 100 percent of the qualified basis of the building.

(ii) Notwithstanding clause (i), the California Tax Credit Allocation Committee may allocate the credit for buildings located in DDAs or QCTs that are restricted to having 50 percent of its occupants be special needs households, as defined in the California Code of Regulations by the California Tax Credit Allocation Committee, even if the taxpayer receives federal credits pursuant to Section 42(d)(5)(B) of the Internal Revenue Code, provided that the credit allowed under this section shall not exceed 30 percent of the eligible basis of the building.

(G) (i) The California Tax Credit Allocation Committee may allocate a credit under this section in exchange for a credit allocated pursuant to Section 42(d)(5)(B) of the Internal Revenue Code in amounts up to 30 percent of the eligible basis of a building if the credits allowed under Section 42 of the Internal Revenue Code are reduced by an equivalent amount.

(ii) An equivalent amount shall be determined by the California Tax Credit Allocation Committee based upon the relative amount required to produce an equivalent state tax credit to the taxpayer.

(c) Section 42(b) of the Internal Revenue Code shall be modified as follows:

(1) In the case of any qualified low-income building that receives an allocation after 1989 and is a new building not federally subsidized, the term applicable percentage means the following:

(A) For each of the first three years, the percentage prescribed by the Secretary of the Treasury for new buildings that are not federally subsidized for the taxable year, determined in accordance with the requirements of Section 42(b)(2) of the Internal Revenue Code, in lieu of the percentage prescribed in Section 42(b)(1)(A) of the Internal Revenue Code.

(B) For the fourth year, the difference between 30 percent and the sum of the applicable percentages for the first three years.

(2) In the case of any qualified low-income building that receives an allocation after 1989 and that is a new building that is federally subsidized or that is an existing building that is at risk of conversion, the term applicable percentage means the following:

(A) For each of the first three years, the percentage prescribed by the Secretary of the Treasury for new buildings that are federally subsidized for the taxable year.

(B) For the fourth year, the difference between 13 percent and the sum of the applicable percentages for the first three years.

(3) For purposes of this section, the term at risk of conversion, with respect to an existing property means a property that satisfies all of the following criteria:

(A) The property is a multifamily rental housing development in which at least 50 percent of the units receive governmental assistance pursuant to any of the following:

(i) New construction, substantial rehabilitation, moderate rehabilitation, property disposition, and loan management set-aside programs, or any other program providing project-based assistance pursuant to Section 8 of the United States Housing Act of 1937, Section 1437f of Title 42 of the United States Code, as amended.

(ii) The Below-Market-Interest-Rate Program pursuant to Section 221(d)(3) of the National Housing Act, Sections 1715l(d)(3) and (5) of Title 12 of the United States Code.

(iii) Section 236 of the National Housing Act, Section 1715z-1 of Title 12 of the United States Code.

(iv) Programs for rent supplement assistance pursuant to Section 101 of the Housing and Urban Development Act of 1965, Section 1701s of Title 12 of the United States Code, as amended.

(v) Programs pursuant to Section 515 of the Housing Act of 1949, Section 1485 of Title 42 of the United States Code, as amended.

(vi) The low-income housing credit program set forth in Section 42 of the Internal Revenue Code.

(B) The restrictions on rent and income levels will terminate or the federal insured mortgage on the property is eligible for prepayment any time within five years before or after the date of application to the California Tax Credit Allocation Committee.

(C) The entity acquiring the property enters into a regulatory agreement that requires the property to be operated in accordance with the requirements of this section for a period equal to the greater of 55 years or the life of the property.

(D) The property satisfies the requirements of Section 42(e) of the Internal Revenue Code regarding rehabilitation expenditures, except that the provisions of Section 42(e)(3)(A)(ii)(I) shall not apply.

(d) The term qualified low-income housing project as defined in Section 42(c)(2) of the Internal Revenue Code is modified by adding the following requirements:

(1) The taxpayer shall be entitled to receive a cash distribution from the operations of the project, after funding required reserves, which, at the election of the taxpayer, is equal to:

(A) An amount not to exceed 8 percent of the lesser of:

(i) The owner equity which shall include the amount of the capital contributions actually paid to the housing sponsor and shall not include any amounts until they are paid on an investor note.

(ii) Twenty percent of the adjusted basis of the building as of the close of the first taxable year of the credit period.

(B) The amount of the cashflow from those units in the building that are not low-income units. For purposes of computing cashflow under this subparagraph, operating costs shall be allocated to the low-income units using the floor space fraction, as defined in Section 42 of the Internal Revenue Code.

(C) Any amount allowed to be distributed under subparagraph (A) that is not available for distribution during the first five years of the compliance period may accumulate and be distributed any time during the first 15 years of the compliance period but not thereafter.

(2) The limitation on return shall apply in the aggregate to the partners if the housing sponsor is a partnership and in the aggregate to the shareholders if the housing sponsor is an S corporation.

(3) The housing sponsor shall apply any cash available for distribution in excess of the amount eligible to be distributed under paragraph (1) to reduce the rent on rent-restricted units or to increase the number of rent-restricted units subject to the tests of Section 42(g)(1) of the Internal Revenue Code.

(e) The provisions of Section 42(f) of the Internal Revenue Code shall be modified as follows:

(1) The term credit period as defined in Section 42(f)(1) of the Internal Revenue Code is modified by substituting four taxable years for 10 taxable years.

(2) The special rule for the first taxable year of the credit period under Section 42(f)(2) of the Internal Revenue Code shall not apply to the tax credit under this section.

(3) Section 42(f)(3) of the Internal Revenue Code is modified to read:

If, as of the close of any taxable year in the compliance period, after the first year of the credit period, the qualified basis of any building exceeds the qualified basis of that building as of the close of the first year of the credit period, the housing sponsor, to the extent of its tax credit allocation, shall be eligible for a credit on the excess in an amount equal to the applicable percentage determined pursuant to subdivision (c) for the four-year period beginning with the later of the taxable years in which the increase in qualified basis occurs.

(f) The provisions of Section 42(h) of the Internal Revenue Code shall be modified as follows:

(1) Section 42(h)(2) of the Internal Revenue Code shall not be applicable and instead the following provisions shall be applicable:

The total amount for the four-year credit period of the housing credit dollars allocated in a calendar year to any building shall reduce the aggregate housing credit dollar amount of the California Tax Credit Allocation Committee for the calendar year in which the allocation is made.

(2) Paragraphs (3), (4), (5), (6)(E)(i)(II), (6)(F), (6)(G), (6)(I), (7), and (8) of Section 42(h) of the Internal Revenue Code shall not be applicable.

(g) The aggregate housing credit dollar amount that may be allocated annually by the California Tax Credit Allocation Committee pursuant to this section, Section 17058, and Section 23610.5 shall be an amount equal to the sum of all the following:

(1) Seventy million dollars ($70,000,000) for the 2001 calendar year, and, for the 2002 calendar year and each calendar year thereafter, seventy million dollars ($70,000,000) increased by the percentage, if any, by which the Consumer Price Index for the preceding calendar year exceeds the Consumer Price Index for the 2001 calendar year. For the purposes of this paragraph, the term Consumer Price Index means the last Consumer Price Index for All Urban Consumers published by the federal Department of Labor.

(2) The unused housing credit ceiling, if any, for the preceding calendar years.

(3) The amount of housing credit ceiling returned in the calendar year. For purposes of this paragraph, the amount of housing credit dollar amount returned in the calendar year equals the housing credit dollar amount previously allocated to any project that does not become a qualified low-income housing project within the period required by this section or to any project with respect to which an allocation is canceled by mutual consent of the California Tax Credit Allocation Committee and the allocation recipient.

(4) Five hundred thousand dollars ($500,000) per calendar year for projects to provide farmworker housing, as defined in subdivision (h) of Section 50199.7 of the Health and Safety Code.

(5) The amount of any unallocated or returned credits under former Sections 17053.14, 23608.2, and 23608.3, as those sections read prior to January 1, 2009, until fully exhausted for projects to provide farmworker housing, as defined in subdivision (h) of Section 50199.7 of the Health and Safety Code.

(h) The term compliance period as defined in Section 42(i)(1) of the Internal Revenue Code is modified to mean, with respect to any building, the period of 30 consecutive taxable years beginning with the first taxable year of the credit period with respect thereto.

(i) (1) Section 42(j) of the Internal Revenue Code shall not be applicable and the provisions in paragraph (2) shall be substituted in its place.

(2) The requirements of this section shall be set forth in a regulatory agreement between the California Tax Credit Allocation Committee and the housing sponsor, which agreement shall be subordinated, when required, to any lien or encumbrance of any banks or other institutional lenders to the project. The regulatory agreement entered into pursuant to subdivision (f) of Section 50199.14 of the Health and Safety Code, shall apply, providing the agreement includes all of the following provisions:

(A) A term not less than the compliance period.

(B) A requirement that the agreement be recorded in the official records of the county in which the qualified low-income housing project is located.

(C) A provision stating which state and local agencies can enforce the regulatory agreement in the event the housing sponsor fails to satisfy any of the requirements of this section.

(D) A provision that the regulatory agreement shall be deemed a contract enforceable by tenants as third-party beneficiaries thereto and which allows individuals, whether prospective, present, or former occupants of the building, who meet the income limitation applicable to the building, the right to enforce the regulatory agreement in any state court.

(E) A provision incorporating the requirements of Section 42 of the Internal Revenue Code as modified by this section.

(F) A requirement that the housing sponsor notify the California Tax Credit Allocation Committee or its designee and the local agency that can enforce the regulatory agreement if there is a determination by the Internal Revenue Service that the project is not in compliance with Section 42(g) of the Internal Revenue Code.

(G) A requirement that the housing sponsor, as security for the performance of the housing sponsor s obligations under the regulatory agreement, assign the housing sponsor s interest in rents that it receives from the project, provided that until there is a default under the regulatory agreement, the housing sponsor is entitled to collect and retain the rents.

(H) The remedies available in the event of a default under the regulatory agreement that is not cured within a reasonable cure period, include, but are not limited to, allowing any of the parties designated to enforce the regulatory agreement to collect all rents with respect to the project; taking possession of the project and operating the project in accordance with the regulatory agreement until the enforcer determines the housing sponsor is in a position to operate the project in accordance with the regulatory agreement; applying to any court for specific performance; securing the appointment of a receiver to operate the project; or any other relief as may be appropriate.

(j) (1) The committee shall allocate the housing credit on a regular basis consisting of two or more periods in each calendar year during which applications may be filed and considered. The committee shall establish application filing deadlines, the maximum percentage of federal and state low-income housing tax credit ceiling that may be allocated by the committee in that period, and the approximate date on which allocations shall be made. If the enactment of federal or state law, the adoption of rules or regulations, or other similar events prevent the use of two allocation periods, the committee may reduce the number of periods and adjust the filing deadlines, maximum percentage of credit allocated, and the allocation dates.

(2) The committee shall adopt a qualified allocation plan, as provided in Section 42(m)(1) of the Internal Revenue Code. In adopting this plan, the committee shall comply with the provisions of Sections 42(m)(1)(B) and 42(m)(1)(C) of the Internal Revenue Code.

(3) Notwithstanding Section 42(m) of the Internal Revenue Code, the California Tax Credit Allocation Committee shall allocate housing credits in accordance with the qualified allocation plan and regulations, which shall include the following provisions:

(A) All housing sponsors, as defined by paragraph (3) of subdivision (a), shall demonstrate at the time the application is filed with the committee that the project meets the following threshold requirements:

(i) The housing sponsor shall demonstrate there is a need and demand for low-income housing in the community or region for which it is proposed.

(ii) The project s proposed financing, including tax credit proceeds, shall be sufficient to complete the project and that the proposed operating income shall be adequate to operate the project for the extended use period.

(iii) The project shall have enforceable financing commitments, either construction or permanent financing, for at least 50 percent of the total estimated financing of the project.

(iv) The housing sponsor shall have and maintain control of the site for the project.

(v) The housing sponsor shall demonstrate that the project complies with all applicable local land use and zoning ordinances.

(vi) The housing sponsor shall demonstrate that the project development team has the experience and the financial capacity to ensure project completion and operation for the extended use period.

(vii) The housing sponsor shall demonstrate the amount of tax credit that is necessary for the financial feasibility of the project and its viability as a qualified low-income housing project throughout the extended use period, taking into account operating expenses, a supportable debt service, reserves, funds set aside for rental subsidies, and required equity, and a development fee that does not exceed a specified percentage of the eligible basis of the project prior to inclusion of the development fee in the eligible basis, as determined by the committee.

(B) The committee shall give a preference to those projects satisfying all of the threshold requirements of subparagraph (A) if both of the following apply:

(i) The project serves the lowest income tenants at rents affordable to those tenants.

(ii) The project is obligated to serve qualified tenants for the longest period.

(C) In addition to the provisions of subparagraphs (A) and (B), the committee shall use the following criteria in allocating housing credits:

(i) Projects serving large families in which a substantial number, as defined by the committee, of all residential units is comprised of low-income units with three and more bedrooms.

(ii) Projects providing single-room occupancy units serving very low income tenants.

(iii) Existing projects that are at risk of conversion, as defined by paragraph (3) of subdivision (c).

(iv) Projects for which a public agency provides direct or indirect long-term financial support for at least 15 percent of the total project development costs or projects for which the owner s equity constitutes at least 30 percent of the total project development costs.

(v) Projects that provide tenant amenities not generally available to residents of low-income housing projects.

(4) For purposes of allocating credits pursuant to this section, the committee shall not give preference to any project by virtue of the date of submission of its application except to break a tie when two or more of the projects have an equal rating.

(k) Section 42(l) of the Internal Revenue Code shall be modified as follows:

The term secretary shall be replaced by the term California Franchise Tax Board.

(l) In the case where the state credit allowed under this section exceeds the tax, the excess may be carried over to reduce the tax in the following year, and succeeding years if necessary, until the credit has been exhausted.

(m) The provisions of Section 11407(a) of Public Law 101-508, relating to the effective date of the extension of the low-income housing credit, shall apply to calendar years after 1993.

(n) The provisions of Section 11407(c) of Public Law 101-508, relating to election to accelerate credit, shall not apply.

(o) This section shall remain in effect for as long as Section 42 of the Internal Revenue Code, relating to low-income housing credits, remains in effect.

(Amended by Stats. 2013, Ch. 771, Sec. 1. Effective October 12, 2013. Section conditionally inoperative pursuant to subd. (o).)



12207

(a) Notwithstanding any other provision of this part, no credit shall be allowed under Section 12206, 12208, or 12209 against the tax imposed on Medi-Cal managed care plans pursuant to Section 12201.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Added by Stats. 2013, Ch. 33, Sec. 9. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions.)



12208

(a) There shall be allowed as a credit against the amount of tax, as defined in Section 28 of Article XIII of the California Constitution, an amount equal to the amount of the gross premiums tax due from the insurer on account of pilot project insurance for previously uninsured motorists.

(b) As used in this section pilot project insurance for previously uninsured motorists means motor vehicle liability insurance issued by an insurer under Article 5.5 (commencing with Section 11629.7) or Article 5.6 (commencing with Section 11629.9) of Chapter 1 of Part 3 of Division 2 of the Insurance Code, with respect to an insured who, at the time of the issuance, owned or operated a motor vehicle without proof of financial responsibility as defined in Section 16020 of the Vehicle Code, and any renewal of that insurance.

(Added by Stats. 1999, Ch. 808, Sec. 3. Effective January 1, 2000.)



12209

(a) For each year beginning on or after January 1, 1999, and before January 1, 2017, there shall be allowed as a credit against the amount of tax, as defined in Section 28 of Article XIII of the California Constitution, an amount equal to 20 percent of the amount of each qualified investment made by a taxpayer during the taxable year into a community development financial institution that is certified by the Department of Insurance, California Organized Investment Network, or any successor thereof.

(b) For purposes of determining any tax that may be imposed under Section 685 of the Insurance Code on a taxpayer not organized under the laws of this state, the amount of the credit allowed by subdivision (a) shall be treated as a tax paid under Section 12201 or Section 28 of Article XIII of the California Constitution.

(c) (1) Notwithstanding any other provision of this part, a credit shall not be allowed under this section unless the California Organized Investment Network, or its successor within the Department of Insurance, certifies that the investment described in subdivision (a) qualifies for the credit under this section and certifies the total amount of the credit allocated to the taxpayer pursuant to this section.

(2) A credit shall not be allowed by this section unless the applicant and the taxpayer provide satisfactory substantiation to, and in the form and manner requested by, the Department of Insurance, California Organized Investment Network, or any successor thereof, that the investment is a qualified investment as defined in paragraph (1) of subdivision (h).

(3) (A) The aggregate amount of qualified investments made by all taxpayers pursuant to this section, Section 17053.57, and Section 23657 shall not exceed fifty million dollars ($50,000,000) for each calendar year. However, if the aggregate amount of qualified investments made in any calendar year is less than fifty million dollars ($50,000,000), the difference may be carried over to the next year, and any succeeding year during which this section remains in effect, and added to the aggregate amount authorized for those years.

(B) The total amount of qualified investments certified by the California Organized Investment Network in any calendar year to any one community development financial institution together with its affiliates, as defined in Section 1215 of the Insurance Code, shall not exceed 30 percent of the annual aggregate amount of qualified investments certified by the California Organized Investment Network. If, after October 1, the California Organized Investment Network has determined that the availability of tax credits exceed their demand, then a community development financial institution that has been allocated 30 percent of the annual aggregate amount of qualified investments shall become eligible to apply to be certified for any remaining tax credits in that calendar year.

(C) Each year, 10 percent of the annual aggregate amount of qualified investments shall be reserved for investment amounts of less than or equal to two hundred thousand dollars ($200,000). If, after October 1, there remains an unallocated portion of the amount reserved for investments of less than or equal to two hundred thousand dollars ($200,000), then qualified investments in excess of two hundred thousand dollars ($200,000) may be eligible for that remaining unallocated portion.

(4) Priority among housing applications shall be given to applications that support affordable rental housing, housing for veterans, mortgages for community-based residential programs, and self-help housing ahead of single-family owned housing.

(d) The community development financial institution shall do all of the following:

(1) Apply to the Department of Insurance, California Organized Investment Network, or its successor, for certification of its status as a community development financial institution.

(2) (A) Apply to the Department of Insurance, California Organized Investment Network, or its successor, on behalf of the taxpayer for certification of the amount of the investment and the credit amount allocated to the taxpayer, obtain the certification, and retain a copy of the certification.

(B) Provide in the application a detailed description of the intended use of the investment funds including, but not limited to, the following:

(i) All of the programs, projects, and services that would be funded.

(ii) The percentage of the intended use of the investment funds that would directly benefit low-to-moderate income households.

(iii) The percentage of the intended use of the investment funds that would directly benefit rural areas.

(iv) The percentage of the intended use of the investment funds that is a green investment as defined in Section 926.1 of the Insurance Code.

(3) (A) Provide in the application required in paragraph (2) the following information to the Department of Insurance, California Organized Investment Network, or its successor:

(i) Name of the taxpayer.

(ii) Postal address of the taxpayer, or residential address of the taxpayer if the taxpayer is an individual.

(iii) Phone number of the taxpayer.

(iv) Email address of the taxpayer.

(v) The taxpayer s California company identification number for tax administration purposes.

(B) The information provided in subparagraph (A) shall be used only for internal purposes by the Department of Insurance, California Organized Investment Network, or its successor, and any public disclosure of that information shall be limited to the name of the taxpayer only.

(4) Provide an annual listing to the State Board of Equalization, in the form and manner agreed upon by the State Board of Equalization and the Department of Insurance, California Organized Investment Network, or its successor, of the names and taxpayer s California company identification numbers of any taxpayer who makes any withdrawal or partial withdrawal of a qualified investment before the expiration of 60 months from the date of the qualified investment.

(5) Submit reports to the department, California Organized Investment Network, or any successor thereof, as required pursuant to subdivision (a) of Section 12939.1 of the Insurance Code.

(e) The California Organized Investment Network may certify investments for the credit allowed by this section on or before January 1, 2017, but not after that date.

(f) (1) The Insurance Commissioner may develop instructions, procedures, and standards for applications, and for administering the criteria for the evaluation of applications under this section. The Insurance Commissioner may, from time to time, adopt, amend, or repeal regulations to implement the provisions of this section.

(2) The initial adoption of the regulations implementing this section shall be deemed to be an emergency and necessary in order to address a situation calling for immediate action to avoid serious harm to the public peace, health, safety, or general welfare.

(3) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, any emergency regulation adopted or amended by the Insurance Commissioner pursuant to this section shall remain in effect until amended or repealed by the department.

(g) The Department of Insurance, California Organized Investment Network, or any successor thereof, shall do all of the following:

(1) Accept and evaluate applications for certification from financial institutions and issue certificates that the applicant is a community development financial institution qualified to receive qualified investments. To receive a certificate, an applicant shall satisfy the Department of Insurance, California Organized Investment Network, or any successor thereof, that it meets the specific requirements to be a community development financial institution for this state program as defined in paragraph (2) of subdivision (h). The certificate may be issued for a specified period of time, and may include reasonable conditions to effectuate the intent of this section. The Insurance Commissioner may suspend or revoke a certification, after affording the institution notice and the opportunity to be heard, if the commissioner finds that an institution no longer meets the requirement for certification.

(2) Accept and evaluate applications for certification from any community development financial institution on behalf of the taxpayer and issue certificates to taxpayers in an aggregate amount that shall not exceed the limit specified in subdivision (c), with highest priority granted to those applications where the intended use of the investments has the greatest aggregate benefit for low-to-moderate income areas or households or rural areas or households. The certificate shall include the amount eligible to be made as an investment that qualifies for the credit and the total amount of the credit to which the taxpayer is entitled for the year. Applications for tax credits shall be accepted and evaluated throughout the year. The Insurance Commissioner shall establish tax credit issuance cycles throughout the year as necessary in order to issue tax credit certificates to those applications granted the highest priority.

(3) Provide an annual listing to the State Board of Equalization, in the form or manner agreed upon by the State Board of Equalization and the Department of Insurance, California Organized Investment Network, or its successor, of the taxpayers who were issued certificates, their respective National Association of Insurance Commissioners company number and employer s tax identification number, the amount of the qualified investment made by each taxpayer, and the total amount of qualified investments.

(4) Include information specified pursuant to subdivision (b) of Section 12939.1 of the Insurance Code in the report required by Section 12922 of the Insurance Code.

(h) For purposes of this section:

(1) Qualified investment means an investment that is a deposit or loan that does not earn interest, or an equity investment, or an equity-like debt instrument that conforms to the specifications for these instruments as prescribed by the United States Department of the Treasury, Community Development Financial Institutions Fund, or its successor, or, in the absence of that prescription, as defined by the Insurance Commissioner. The investment must be equal to or greater than fifty thousand dollars ($50,000) and made for a minimum duration of 60 months. During that 60-month period, the community development financial institution shall have full use and control of the proceeds of the entire amount of the investment as well as any earnings on the investment for its community development purposes. The entire amount of the investment shall be received by the community development financial institution before the application for the tax credit is submitted. The community development financial institution shall use the proceeds of the investment for a purpose that is consistent with its community development mission and for the benefit of economically disadvantaged communities and low-income people in California.

(2) Community development financial institution means a private financial institution located in this state that is certified by the Department of Insurance, California Organized Investment Network, or its successor, that, consistent with the legislative findings, declarations, and intent set forth in Section 12939 of the Insurance Code, has community development as its primary mission, and that lends in urban, rural, or reservation-based communities in this state. A community development financial institution may include a community development bank, a community development loan fund, a community development credit union, a microenterprise fund, a community development corporation-based lender, or a community development venture fund.

(i) (1) If a qualified investment is withdrawn before the end of the 60th month and not reinvested in another community development financial institution within 60 days, there shall be added to the tax, as defined in Section 28 of Article XIII of the California Constitution, for the year in which the withdrawal occurs, the entire amount of any credit previously allowed under this section.

(2) If a qualified investment is reduced before the end of the 60th month, but not below fifty thousand dollars ($50,000), there shall be added to the tax, as defined in Section 28 of Article XIII of the California Constitution, for the taxable year in which the reduction occurs, an amount equal to 20 percent of the total reduction for the year.

(j) In the case where the credit allowed by this section exceeds the tax, the excess may be carried over to reduce the tax for the next four years, or until the credit has been exhausted, whichever occurs first.

(k) The State Board of Equalization shall, as requested by the Department of Insurance, California Organized Investment Network, or its successor, advise and assist in the administration of this section.

(l) On or before June 30, 2016, the Legislative Analyst s Office shall submit a report to the Legislature, in compliance with Section 9795 of the Government Code, on the effects of the tax credits allowed under this section, Section 17053.57, and Section 23657, with a focus on employment in low-to-moderate income and rural areas, and on the benefits of these tax credits to low-to-moderate income and rural persons.

(m) This section shall remain in effect only until December 1, 2017, and as of that date is repealed.

(Amended by Stats. 2013, Ch. 608, Sec. 1. Effective October 7, 2013. Repealed as of December 1, 2017, by its own provisions.)



12210

(a) A life insurer or life insurance agent shall inform his or her client of the tax imposed under this part.

(b) A life insurer or life insurance agent who quotes only one price that includes the gross premiums tax is exempt from compliance with the requirements of subdivision (a).

(Added by Stats. 2000, Ch. 614, Sec. 1. Effective January 1, 2001.)






ARTICLE 2. Basis of Tax for Other Than Title Insurers

12221

In the case of an insurer not transacting title insurance in this State, the basis of the tax is, in respect to each year, the amount of gross premiums, less return premiums, received in such year by such insurer upon its business done in this State. Gross premiums do not include premiums received for reinsurance and for ocean marine insurance. Gross premiums of reciprocal or interinsurance exchanges shall be determined as provided in Section 1530 of the Insurance Code. For purposes of the tax imposed by this chapter, gross premiums shall be deemed to include home protection contract fees defined in Section 12740 of the Insurance Code.

(Amended by Stats. 1981, Ch. 820, Sec. 17.)



12222

Funds accepted by a life insurer under an agreement which provides for an accumulation of funds to purchase annuities at future dates may be considered as gross premiums received either upon receipt or upon the actual application of such funds to the purchase of annuities. However, any interest credited to funds accumulated while under the latter alternative shall also be included in gross premiums received, and any funds taxed upon receipt, including any interest later credited thereto, shall not be subject to taxation upon the purchase of annuities. Each life insurer shall signify on its premium tax return covering premiums for the calendar year 1957 its election between such two alternatives. Thereafter an insurer shall not change such election without the consent of the commissioner. Any such funds taxed as gross premiums shall, in the event of withdrawal of the funds before their actual application to the purchase of annuities, be eligible to be included as return premiums if eligible therefor under the provisions of Section 28 of Article XIII of the Constitution.

(Amended by Stats. 1974, Ch. 311.)






ARTICLE 3. Basis of Tax for Title Insurers

12231

In the case of an insurer transacting title insurance in this State, the basis of the tax is, in respect to each year, all income upon business done in this State, except:

(a) Interest and dividends.

(b) Rents from real property.

(c) Profits from the sale or other disposition of investments.

(d) Income from investments.

(Added by Stats. 1961, Ch. 740.)



12232

Investments, as used in Section 12231, includes property acquired by an insurer in the settlement or adjustment of claims against it but excludes investments in title plants and title records. Income derived directly or indirectly from the use of title plants and title records is included in the basis of the tax.

(Added by Stats. 1961, Ch. 740.)






ARTICLE 4. Basis of Tax for Medi-Cal Managed Care Plans

12240

In the case of a Medi-Cal managed care plan, the basis of the tax is, in respect to each year, total operating revenue.

(Added by Stats. 2013, Ch. 33, Sec. 10. Effective June 27, 2013. Section operative as of July 1, 2012, pursuant to Section 12242.)



12241

For purposes of this article, total operating revenue means all amounts received by a Medi-Cal managed care plan in premium or capitation payments for the coverage or provision of all health care services, including, but not limited to, Medi-Cal services. Total operating revenue shall not include amounts received by a Medi-Cal managed care plan pursuant to a subcontract with a Medi-Cal managed care plan to provide health care services to Medi-Cal beneficiaries.

(Added by Stats. 2013, Ch. 33, Sec. 10. Effective June 27, 2013. Section operative as of July 1, 2012, pursuant to Section 12242.)



12242

This article shall be operative on July 1, 2012.

(Added by Stats. 2013, Ch. 33, Sec. 10. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Note: Operative date applies to Article 4, commencing with Section 12240.)






ARTICLE 5. Prepayments

12251

(a) For the calendar year 1970, and each calendar year thereafter, insurers transacting insurance in this state and whose annual tax for the preceding calendar year was five thousand dollars ($5,000) or more shall make prepayments of the annual tax for the current calendar year imposed by Section 28 of Article XIII of the California Constitution and this part, provided that no prepayments shall be made with respect to the tax on ocean marine insurance underwriting profit or any retaliatory tax.

(b) Medi-Cal managed care plans shall make prepayments of the tax imposed by Section 12201 for the current calendar year, except that no prepayments shall be required prior to the effective date of the act adding this subdivision, and no penalties and interest shall be imposed pursuant to Section 12261 for not making those prepayments.

(c) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 12. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12251

(a) For the calendar year 1970, and each calendar year thereafter, insurers transacting insurance in this state and whose annual tax for the preceding calendar year was five thousand dollars ($5,000) or more shall make prepayments of the annual tax for the current calendar year imposed by Section 28 of Article XIII of the California Constitution and this part, provided that no prepayments shall be made with respect to the tax on ocean marine insurance underwriting profit or any retaliatory tax.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 12) and added by Stats. 2013, Ch. 33, Sec. 13. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12253

(a) Each insurer and Medi-Cal managed care plan required to make prepayments shall remit them on or before each of the dates of April 1, June 1, September 1, and December 1 of the current calendar year. Remittances for prepayments shall be made payable to the Controller and shall be delivered to the office of the commissioner, accompanied by a prepayment form prescribed by the commissioner.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 15. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12253

(a) Each insurer required to make prepayments shall remit them on or before each of the dates of April 1, June 1, September 1, and December 1 of the current calendar year. Remittances for prepayments shall be made payable to the Controller and shall be delivered to the office of the commissioner, accompanied by a prepayment form prescribed by the commissioner.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 15) and added by Stats. 2013, Ch. 33, Sec. 16. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12254

(a) (1) For each insurer, the amount of each prepayment shall be 25 percent of the amount of the annual insurance tax liability reported on the return of the insurer for the preceding calendar year.

(2) For each Medi-Cal managed care plan, the amount of each prepayment shall be 25 percent of the amount of tax the plan estimates as the amount of tax imposed by Section 12201 with respect to the plan.

(b) In establishing the prepayment amount of an insurer that has acquired the business of another insurer, the amount of tax liability of the acquiring insurer reported for the preceding calendar year shall be deemed to include the amount of tax liability of the acquired insurer reported for that year.

(c) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 18. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12254

(a) The amount of each prepayment shall be 25 percent of the amount of the annual insurance tax liability reported on the return of the insurer for the preceding calendar year.

(b) In establishing the prepayment amount of an insurer that has acquired the business of another insurer, the amount of tax liability of the acquiring insurer reported for the preceding calendar year shall be deemed to include the amount of tax liability of the acquired insurer reported for that year.

(c) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 18) and added by Stats. 2013, Ch. 33, Sec. 19. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12255

The commissioner, for good cause shown, may extend for not to exceed 10 days the time for making a prepayment. The extension may be granted at any time, provided that a request therefor is filed with the commissioner within or prior to the period for which the extension may be granted. Interest at the rate prescribed by Section 12631 shall be paid for the period of time for which the extension is granted.

(Amended by Stats. 1982, Ch. 327, Sec. 165. Effective June 30, 1982.)



12256

All amounts paid under this article, other than penalties and interest, shall be allowed as a credit on the annual tax imposed by Section 28 of Article XIII of the California Constitution and this part.

(Amended by Stats. 1974, Ch. 311.)



12257

(a) If the total amount of prepayments for any calendar year exceeds the amount of annual tax for that year, the excess shall be treated as an overpayment of annual tax and, at the election of the insurer or Medi-Cal managed care plan, may be credited against the amounts due and payable for the first prepayment of the following year. Any amount of the overpayment not so credited shall be allowed as a credit or refund under Article 2 (commencing with Section 12977) of Chapter 7.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 21. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12257

(a) If the total amount of prepayments for any calendar year exceeds the amount of annual tax for that year, the excess shall be treated as an overpayment of annual tax and, at the election of the insurer, may be credited against the amounts due and payable for the first prepayment of the following year. Any amount of the overpayment not so credited shall be allowed as a credit or refund under Article 2 (commencing with Section 12977) of Chapter 7 of this part.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 21) and added by Stats. 2013, Ch. 33, Sec. 22. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12258

(a) (1) Any insurer or Medi-Cal managed care plan that fails to pay any prepayment within the time required shall pay a penalty of 10 percent of the amount of the required prepayment, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the due date of the prepayment until the date of payment but not for any period after the due date of the annual tax. Assessments of prepayment deficiencies may be made in the manner provided by deficiency assessments of the annual tax.

(2) This section shall only apply, with regard to Medi-Cal managed care plans, to the failure to pay any prepayments that occur on or after the effective date of the act that added this section.

(b) Notwithstanding any other law, 100 percent of the tax due for total operating revenue, as defined by Section 12241, that a Medi-Cal managed care plan receives for the service periods from January 1, 2009, to June 30, 2013, inclusive, not previously paid, but which continue to be subject to tax, shall be paid no later than 30 days after the effective date of this section. If a Medi-Cal managed care plan subsequently receives additional amounts includable in its total operating revenue for the service periods referenced in this section, 100 percent of the tax shall continue to be due and shall be paid no later than 30 days after receipt of those amounts.

(c) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 24. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12258

(a) Any insurer that fails to pay any prepayment within the time required shall pay a penalty of 10 percent of the amount of the required prepayment, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the due date of the prepayment until the date of payment but not for any period after the due date of the annual tax. Assessments of prepayment deficiencies may be made in the manner provided by deficiency assessments of the annual tax.

(b) Notwithstanding any other law, if a Medi-Cal managed care plan, as defined in subdivision (a) of Section 12009, receives additional amounts includable in its total operating revenue, as defined in Section 12241, for the service periods from January 1, 2009, to June 30, 2013, inclusive, those amounts shall continue to be subject to the tax imposed by Section 12201, as added by Section 4 of the act adding this section, as added by Section 5 of Chapter 157 of the Statutes of 2009, as added by Section 31 of Chapter 717 of the Statutes of 2010, and as added by Section 2 of Chapter 11 of the First Extraordinary Session of the Statutes of 2011, and 100 percent of the tax continues to be due and shall be submitted to the Department of Insurance no later than 30 days after receipt of those amounts.

(c) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 24) and added by Stats. 2013, Ch. 33, Sec. 25. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12259

The provisions of this article apply to the State Compensation Insurance Fund as well as to private insurers.

(Repealed and added by Stats. 1969, Ch. 736.)



12260

(a) Notwithstanding any other provision of this article, the commissioner may relieve an insurer or Medi-Cal managed care plan of its obligation to make prepayments where the insurer or Medi-Cal managed care plan establishes to the satisfaction of the commissioner that the insurer has ceased to transact insurance in this state or the Medi-Cal managed care plan has ceased to operate a plan in this state, or the insurer s or Medi-Cal managed care plan s annual tax for the current year will be less than five thousand dollars ($5,000).

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 27. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12260

(a) Notwithstanding any other provision of this article, the commissioner may relieve an insurer of its obligation to make prepayments where the insurer establishes to the satisfaction of the commissioner that either the insurer has ceased to transact insurance in this state, or the insurer s annual tax for the current year will be less than five thousand dollars ($5,000).

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 27) and added by Stats. 2013, Ch. 33, Sec. 28. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)









CHAPTER 3.5. Retaliatory Taxes, Licenses and Fees

12281

Annually, on or before April 1, each insurer subject to the imposition of retaliatory exactions shall file, in duplicate, with the Insurance Commissioner, in accordance with regulations promulgated by him or her, a retaliatory tax return in the form prescribed by the Insurance Commissioner. Annually, on or before June 15th, each insurer subject to the imposition of ocean marine taxes shall amend its retaliatory tax return by filing, in duplicate, with the Insurance Commissioner, an amended ocean marine retaliatory tax return in the form prescribed by the Insurance Commissioner.

(Amended by Stats. 1990, Ch. 767, Sec. 1. Effective September 13, 1990. Applicable from January 1, 1990, by Sec. 9 of Ch. 767.)



12287

Except for the retaliatory tax due on ocean marine insurance, the retaliatory tax shall be due and payable on or before April 1 and shall be paid by remittance made payable to the Controller. Any additional retaliatory tax due on account of ocean marine insurance shall be due and payable on or before June 15 and shall be paid by remittance made payable to the Controller. If not paid on or before the due date, the amount of retaliatory tax shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from April 1 (June 15 with respect to any additional ocean marine retaliatory tax) until the date of payment, and there shall be paid in addition to the tax and interest, a penalty of 10 percent of the amount of the retaliatory tax.

(Amended by Stats. 1990, Ch. 767, Sec. 7. Effective September 13, 1990. Applicable from January 1, 1990, by Sec. 9 of Ch. 767.)



12288

Deficiency assessments for retaliatory taxes may be made in the same manner as is provided by this part for other deficiency assessments.

(Added by Stats. 1961, Ch. 44.)



12289

All provisions of this part not in conflict with the provisions of this chapter shall apply to the assessment, levy, payment, collection and correction of retaliatory taxes, and the rights and remedies of the State and of insurers provided by this part shall apply to retaliatory taxes.

(Added by Stats. 1961, Ch. 44.)






CHAPTER 4. Assessment and Effect of Tax

ARTICLE 1. Tax Returns and Initial Payments

12301

(a) The taxes imposed upon insurers by Section 28 of Article XIII of the California Constitution and this part, except with respect to taxes on ocean marine insurance and retaliatory taxes, are due and payable annually on or before April 1 of the year following the calendar year in which the insurer engaged in the business of insurance or transacted insurance in this state. The taxes imposed with respect to ocean marine insurance are due and payable on or before June 15 of that year.

(b) With respect to Medi-Cal managed care plans, the taxes imposed by Section 12201 shall be due and payable on or before April 1 of the year following the calendar year in which the plan contracted with the State Department of Health Care Services as described in Section 12009.

(c) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed. A tax imposed by Section 28 of the California Constitution and this part shall continue to be due and payable until the tax is paid.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 30. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12301

(a) The taxes imposed upon insurers by Section 28 of Article XIII of the California Constitution and this part, except with respect to taxes on ocean marine insurance and retaliatory taxes, are due and payable annually on or before April 1 of the year following the calendar year in which the insurer engaged in the business of insurance or transacted insurance in this state. The taxes imposed with respect to ocean marine insurance are due and payable on or before June 15 of that year.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 30) and added by Stats. 2013, Ch. 33, Sec. 31. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12302

(a) On or before April 1 (or June 15 with respect to taxes on ocean marine insurance) every person that is subject to any tax imposed by Section 28 of Article XIII of the California Constitution or this part, in respect to the preceding calendar year shall file, in duplicate, a tax return with the commissioner in the form as the commissioner may prescribe. The return shall show that information pertaining to its insurance business, or in the case of a Medi-Cal managed care plan, pertaining to contracts for providing services as described in Section 12009, in this state as will reflect the basis of its tax as set forth in Chapter 2 (commencing with Section 12071) and Chapter 3 (commencing with Section 12201), the computation of the amount of tax for the period covered by the return, the total amount of any tax prepayments made pursuant to Article 5 (commencing with Section 12251) of Chapter 3, and any other information as the commissioner may require to carry out the purposes of this part. Separate returns shall be filed with respect to the following kinds of insurance:

(1) Life insurance (or life insurance and disability insurance).

(2) Ocean marine insurance.

(3) Title insurance.

(4) Insurance other than life insurance (or life insurance and disability insurance), ocean marine insurance or title insurance.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 33. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12302

(a) On or before April 1 (or June 15 with respect to taxes on ocean marine insurance) every person that is subject to any tax imposed by Section 28 of Article XIII of the California Constitution or this part, in respect to the preceding calendar year shall file, in duplicate, an insurance tax return with the commissioner in the form as the commissioner may prescribe. The return shall show that information pertaining to its insurance business in this state as will reflect the basis of its tax as set forth in Chapter 2 (commencing with Section 12071) and Chapter 3 (commencing with Section 12201) of this part, the computation of the amount of tax for the period covered by the return, the total amount of any tax prepayments made pursuant to Article 5 (commencing with Section 12251) of Chapter 3 of this part, and any other information as the commissioner may require to carry out the purposes of this part. Separate returns shall be filed with respect to the following kinds of insurance:

(1) Life insurance (or life insurance and disability insurance).

(2) Ocean marine insurance.

(3) Title insurance.

(4) Insurance other than life insurance (or life insurance and disability insurance), ocean marine insurance or title insurance.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 33) and added by Stats. 2013, Ch. 33, Sec. 34. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12303

(a) Every return required by this article to be filed with the commissioner shall be signed by the insurer or Medi-Cal managed care plan or an executive officer of the insurer or plan and shall be made under oath or contain a written declaration that it is made under penalty of perjury. A return of a foreign insurer may be signed and verified by its manager residing within this state. A return of an alien insurer may be signed and verified by the United States manager of the insurer.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 36. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12303

(a) Every return required by this article to be filed with the commissioner shall be signed by the insurer or an executive officer of the insurer and shall be made under oath or contain a written declaration that it is made under penalty of perjury. A return of a foreign insurer may be signed and verified by its manager residing within this state. A return of an alien insurer may be signed and verified by the United States manager of the insurer.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 36) and added by Stats. 2013, Ch. 33, Sec. 37. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12304

(a) Blank forms of returns shall be furnished by the commissioner on application, but failure to secure the form shall not relieve any insurer or Medi-Cal managed care plan from making or filing a timely return.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 39. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12304

(a) Blank forms of returns shall be furnished by the commissioner on application, but failure to secure the form shall not relieve any insurer from making or filing a timely return.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 39) and added by Stats. 2013, Ch. 33, Sec. 40. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12305

(a) The insurer or Medi-Cal managed care plan required to file a return shall deliver the return in duplicate, together with a remittance payable to the Controller, for the amount of tax computed and shown thereon, less any prepayments made pursuant to Article 5 (commencing with Section 12251) of Chapter 3, to the office of the commissioner.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 42. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12305

(a) The insurer required to file a return shall deliver the return in duplicate, together with a remittance payable to the Controller, for the amount of tax computed and shown thereon, less any prepayments made pursuant to Article 5 (commencing with Section 12251) of Chapter 3 of this part, to the office of the commissioner.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 42) and added by Stats. 2013, Ch. 33, Sec. 43. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12306

The commissioner, for good cause shown, may extend for not to exceed 30 days the time for filing a tax return or paying any amount required to be paid with the return. The extension may be granted at any time, provided that a request therefor is filed with the commissioner within or prior to the period for which the extension may be granted.

(Amended by Stats. 1965, Ch. 510.)



12307

(a) Any insurer or Medi-Cal managed care plan to which an extension is granted shall pay, in addition to the tax, interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from April 1 until the date of payment.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 45. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12307

(a) Any insurer that is granted an extension shall pay, in addition to the tax, interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from April 1 until the date of payment.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 45) and added by Stats. 2013, Ch. 33, Sec. 46. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)






ARTICLE 2. Initial Assessments

12411

A duplicate copy of each tax return received by the commissioner shall be promptly forwarded to the board.

(Added by Stats. 1961, Ch. 740.)



12412

(a) Upon receipt of the duplicate copy of the return of an insurer or Medi-Cal managed care plan the board shall initially assess the tax in accordance with the data as reported by the insurer or Medi-Cal managed care plan on the return.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 48. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12412

(a) Upon receipt of the duplicate copy of the return of an insurer the board shall initially assess the tax in accordance with the data as reported by the insurer on the return.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 48) and added by Stats. 2013, Ch. 33, Sec. 49. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12413

(a) The board shall promptly transmit notice of its initial assessment to the commissioner and the Controller, and if the initial assessment differs from the amount computed by the insurer or Medi-Cal managed care plan, notice shall also be given to the insurer or Medi-Cal managed care plan.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 51. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12413

(a) The board shall promptly transmit notice of its initial assessment to the commissioner and the Controller, and if the initial assessment differs from the amount computed by the insurer, notice shall also be given to the insurer.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 51) and added by Stats. 2013, Ch. 33, Sec. 52. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12414

In making an initial assessment the board may offset an overpayment for one calendar year against an underpayment for another calendar year, against penalties, and against any interest on an underpayment.

(Added by Stats. 1961, Ch. 740.)






ARTICLE 3. Deficiency Assessments

12421

(a) As soon as practicable after an insurer s, surplus line broker s, or Medi-Cal managed care plan s return is filed, the commissioner shall examine it, together with any information within his or her possession or that may come into his or her possession, and he or she shall determine the correct amount of tax of the insurer, surplus line broker, or Medi-Cal managed care plan.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 54. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12421

(a) As soon as practicable after an insurer s or surplus line broker s return is filed, the commissioner shall examine it, together with any information within his or her possession or that may come into his or her possession, and he or she shall determine the correct amount of tax of the insurer or surplus line broker.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 54) and added by Stats. 2013, Ch. 33, Sec. 55. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12422

(a) If the commissioner determines that the amount of tax disclosed by the insurer s tax return and assessed by the board is less than the amount of tax disclosed by his or her examination, he or she shall propose, in writing, to the board a deficiency assessment for the difference. The proposal shall set forth the basis for the deficiency assessment and the details of its computation.

(b) If the commissioner determines that the amount of tax disclosed by the surplus line broker s tax return is less than the amount of tax disclosed by his or her examination, he or she shall propose, in writing, to the board a deficiency assessment for the difference. The proposal shall set forth the basis for the deficiency assessment and the details of its computation.

(c) If the commissioner determines that the amount of tax disclosed by the Medi-Cal managed care plan s tax return is less than the amount of tax disclosed by his or her examination, he or she shall propose, in writing, to the board a deficiency assessment for the difference. The proposal shall set forth the basis for the deficiency assessment and the details of its computation.

(d) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 57. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12422

(a) If the commissioner determines that the amount of tax disclosed by the insurer s tax return and assessed by the board is less than the amount of tax disclosed by his or her examination, he or she shall propose, in writing, to the board a deficiency assessment for the difference. The proposal shall set forth the basis for the deficiency assessment and the details of its computation.

(b) If the commissioner determines that the amount of tax disclosed by the surplus line broker s tax return is less than the amount of tax disclosed by his or her examination, he or she shall propose, in writing, to the board a deficiency assessment for the difference. The proposal shall set forth the basis for the deficiency assessment and the details of its computation.

(c) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 57) and added by Stats. 2013, Ch. 33, Sec. 58. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12423

(a) If an insurer, surplus line broker, or Medi-Cal managed care plan fails to file a return, the commissioner may require a return by mailing notice to the insurer, surplus line broker, or Medi-Cal managed care plan to file a return by a specified date or he or she may without requiring a return, or upon no return having been filed pursuant to the demand therefor, make an estimate of the amount of tax due for the calendar year or years in respect to which the insurer, surplus line broker, or Medi-Cal managed care plan failed to file the return. The estimate shall be made from any available information which is in the commissioner s possession or may come into his or her possession, and the commissioner shall propose, in writing, to the board a deficiency assessment for the amount of the estimated tax. The proposal shall set forth the basis of the estimate and the details of the computation of the tax.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 60. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12423

(a) If an insurer or surplus line broker fails to file a return, the commissioner may require a return by mailing notice to the insurer or surplus line broker to file a return by a specified date or he or she may without requiring a return, or upon no return having been filed pursuant to the demand therefor, make an estimate of the amount of tax due for the calendar year or years in respect to which the insurer or surplus line broker failed to file the return. The estimate shall be made from any available information which is in the commissioner s possession or may come into his or her possession, and the commissioner shall propose, in writing, to the board a deficiency assessment for the amount of the estimated tax. The proposal shall set forth the basis of the estimate and the details of the computation of the tax.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 60) and added by Stats. 2013, Ch. 33, Sec. 61. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12424

The board shall make a deficiency assessment on the basis of a proposal submitted to it by the commissioner pursuant to Section 12422 or 12423.

(Added by Stats. 1961, Ch. 740.)



12425

One or more deficiency assessments may be proposed or made for the amount of tax due for one or for more than one calendar year.

(Added by Stats. 1961, Ch. 740.)



12426

In making a deficiency assessment the board may offset an overpayment for one calendar year against an underpayment for another calendar year, against penalties and against any interest on an underpayment.

(Added by Stats. 1961, Ch. 740.)



12427

(a) The board shall promptly notify the insurer, surplus line broker, or Medi-Cal managed care plan of a deficiency assessment made against the insurer, surplus line broker, or Medi-Cal managed care plan.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 63. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12427

(a) The board shall promptly notify the insurer or surplus line broker of a deficiency assessment made against the insurer or surplus line broker.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 63) and added by Stats. 2013, Ch. 33, Sec. 64. Effective June 27, 2013. Section operative July 1, 2013.)



12428

(a) An insurer, surplus line broker, or Medi-Cal managed care plan against which a deficiency assessment is made under Section 12424 or 12425 may petition for redetermination of the deficiency assessment within 30 days after service upon the insurer, surplus line broker, or Medi-Cal managed care plan of the notice thereof, by filing with the board a written petition setting forth the grounds of objection to the deficiency assessment and the correction sought. At the time the petition is filed with the board, a copy of the petition shall be filed with the commissioner.

If a petition for redetermination is not filed within the period prescribed by this section, the deficiency assessment becomes final and due and payable at the expiration of that period.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 66. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12428

(a) An insurer or surplus line broker against which a deficiency assessment is made under Section 12424 or 12425 may petition for redetermination of the deficiency assessment within 30 days after service upon the insurer or surplus line broker of the notice thereof, by filing with the board a written petition setting forth the grounds of objection to the deficiency assessment and the correction sought. At the time the petition is filed with the board, a copy of the petition shall be filed with the commissioner.

If a petition for redetermination is not filed within the period prescribed by this section, the deficiency assessment becomes final and due and payable at the expiration of that period.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 66) and added by Stats. 2013, Ch. 33, Sec. 67. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12429

(a) If a petition for redetermination of a deficiency assessment is filed within the time allowed under Section 12428, the board shall reconsider the deficiency assessment and, if the insurer, surplus line broker, or Medi-Cal managed care plan has so requested in the petition, shall grant an oral hearing for the presentation of evidence and argument before the board or its authorized representative. The board shall give the petitioner and the commissioner at least 20 days notice of the time and place of hearing. The hearing may be continued from time to time as may be necessary.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 69. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12429

(a) If a petition for redetermination of a deficiency assessment is filed within the time allowed under Section 12428, the board shall reconsider the deficiency assessment and, if the insurer or surplus line broker has so requested in the petition, shall grant an oral hearing for the presentation of evidence and argument before the board or its authorized representative. The board shall give the petitioner and the commissioner at least 20 days notice of the time and place of hearing. The hearing may be continued from time to time as may be necessary.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 69) and added by Stats. 2013, Ch. 33, Sec. 70. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12430

The board may decrease or increase the amount of the deficiency assessment before the deficiency assessment becomes final, but the amount may be increased only if a claim for the increase is asserted by the commissioner or the board at or before the hearing.

(Added by Stats. 1961, Ch. 740.)



12431

(a) The order or decision of the board upon a petition for redetermination of a deficiency assessment becomes final 30 days after service on the insurer, surplus line broker, or Medi-Cal managed care plan of a notice thereof, and any resulting deficiency assessment is due and payable at the time the order or decision becomes final.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 72. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12431

(a) The order or decision of the board upon a petition for redetermination of a deficiency assessment becomes final 30 days after service on the insurer or surplus line broker of a notice thereof, and any resulting deficiency assessment is due and payable at the time the order or decision becomes final.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 72) and added by Stats. 2013, Ch. 33, Sec. 73. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12432

Except for a notice given pursuant to Section 12430 or 12431, or in the case of fraud or the failure to file a return, every notice of a deficiency assessment shall be given within four years after April 1st of the year following the year for which the amount of tax is assessed or within four years after the return is filed, whichever period expires the later. In the case of failure to file a return the notice shall be given within eight years after April 1st of the year following the year for which the amount of tax is assessed.

(Amended by Stats. 1969, Ch. 736.)



12433

(a) If before the expiration of the time prescribed in Section 12432 for giving of a notice of deficiency assessment the insurer, surplus line broker, or Medi-Cal managed care plan has consented in writing to the giving of the notice after that time, the notice may be given at any time prior to the expiration of the time agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 75. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12433

(a) If before the expiration of the time prescribed in Section 12432 for giving of a notice of deficiency assessment the insurer or surplus line broker has consented in writing to the giving of the notice after that time, the notice may be given at any time prior to the expiration of the time agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 75) and added by Stats. 2013, Ch. 33, Sec. 76. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12434

(a) Any notice required by this article shall be placed in a sealed envelope, with postage paid, addressed to the insurer, surplus line broker, or Medi-Cal managed care plan at its address as it appears in the records of the commissioner or the board. The giving of notice shall be deemed complete at the time of deposit of the notice in the United States Post Office, or a mailbox, subpost office, substation or mail chute or other facility regularly maintained or provided by the United States Postal Service, without extension of time for any reason. In lieu of mailing, a notice may be served personally by delivering to the person to be served and service shall be deemed complete at the time of the delivery. Personal service to a corporation may be made by delivery of a notice to any person designated in the Code of Civil Procedure to be served for the corporation with summons and complaint in a civil action.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 78. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12434

(a) Any notice required by this article shall be placed in a sealed envelope, with postage paid, addressed to the insurer or surplus line broker at its address as it appears in the records of the commissioner or the board. The giving of notice shall be deemed complete at the time of deposit of the notice in the United States Post Office, or a mailbox, subpost office, substation or mail chute or other facility regularly maintained or provided by the United States Postal Service, without extension of time for any reason. In lieu of mailing, a notice may be served personally by delivering to the person to be served and service shall be deemed complete at the time of the delivery. Personal service to a corporation may be made by delivery of a notice to any person designated in the Code of Civil Procedure to be served for the corporation with summons and complaint in a civil action.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 78) and added by Stats. 2013, Ch. 33, Sec. 79. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12435

A copy of each notice of a deficiency assessment made by the board shall be transmitted to the commissioner and the Controller. The Controller shall keep an appropriate record of all such assessments and any payments thereon.

(Repealed and added by Stats. 1961, Ch. 740.)






ARTICLE 4. Effect of Tax

12491

(a) Every tax levied upon an insurer under Article XIII of the California Constitution and this part is a lien upon all property and franchises of every kind and nature belonging to the insurer, and has the effect of a judgment against the insurer.

(b) (1) Every tax levied upon a surplus line broker under Part 7.5 (commencing with Section 13201) of Division 2 is a lien upon all property and franchises of every kind and nature belonging to the surplus line broker, and has the effect of a judgment against the surplus line broker.

(2) A lien levied pursuant to this subdivision shall not exceed the amount of unpaid tax collected by the surplus line broker.

(c) (1) Every tax levied upon a Medi-Cal managed care plan under Chapter 1 (commencing with Section 12001) is a lien upon all property and franchises of every kind and nature belonging to the Medi-Cal managed care plan, and has the effect of a judgment against the Medi-Cal managed care plan.

(2) A lien levied pursuant to this subdivision shall not exceed the amount of unpaid tax collected by the Medi-Cal managed care plan.

(d) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 81. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12491

(a) Every tax levied upon an insurer under the provisions of Article XIII of the California Constitution and of this part is a lien upon all property and franchises of every kind and nature belonging to the insurer, and has the effect of a judgment against the insurer.

(b) (1) Every tax levied upon a surplus line broker under the provisions of Part 7.5 (commencing with Section 13201) of Division 2 is a lien upon all property and franchises of every kind and nature belonging to the surplus line broker, and has the effect of a judgment against the surplus line broker.

(2) A lien levied pursuant to this subdivision shall not exceed the amount of unpaid tax collected by the surplus line broker.

(c) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 81) and added by Stats. 2013, Ch. 33, Sec. 82. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12492

Every lien attaches as of 12:01 a.m. on the first day of March of the calendar year in which the tax is levied.

(Amended by Stats. 1967, Ch. 818.)



12493

(a) Every lien has the effect of an execution duly levied against all property of a delinquent insurer, surplus line broker, or Medi-Cal managed care plan.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 84. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12493

(a) Every lien has the effect of an execution duly levied against all property of a delinquent insurer or surplus line broker.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 84) and added by Stats. 2013, Ch. 33, Sec. 85. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12494

(a) No judgment is satisfied nor lien removed until either:

(1) The taxes, interest, penalties, and costs are paid.

(2) The insurer s, surplus line broker s, or Medi-Cal managed care plan s property is sold for the payment thereof.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 87. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12494

(a) No judgment is satisfied nor lien removed until either:

(1) The taxes, interest, penalties, and costs are paid.

(2) The insurer s or surplus line broker s property is sold for the payment thereof.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 87) and added by Stats. 2013, Ch. 33, Sec. 88. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12495

No court shall make and enter a final discharge in bankruptcy or decree of dissolution, nor shall any county clerk or the Secretary of State file a discharge, decree, or any other document by which the term of existence of a corporation or surplus line broker s business is reduced, or a surplus line broker s assets are transferred to a new owner until all taxes, interest, penalties, and costs are paid and discharged.

(Amended by Stats. 2005, Ch. 231, Sec. 5. Effective January 1, 2006.)









CHAPTER 5. Payment and Collection

ARTICLE 1. Generally

12601

(a) Amounts of taxes, interest, and penalties not remitted to the commissioner with the original return of the insurer or Medi-Cal managed care plan shall be payable to the Controller.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 90. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12601

(a) Amounts of taxes, interest, and penalties not remitted to the commissioner with the original return of the insurer shall be payable to the Controller.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 90) and added by Stats. 2013, Ch. 33, Sec. 91. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12602

(a) (1) On and after January 1, 1994, and before January 1, 1995, each insurer whose annual taxes exceed fifty thousand dollars ($50,000) shall make payment by electronic funds transfer, as defined by Section 45 of the Insurance Code. On and after January 1, 1995, each insurer whose annual taxes exceed twenty thousand dollars ($20,000) shall make payment by electronic funds transfer. The insurer shall choose one of the acceptable methods described in Section 45 of the Insurance Code for completing the electronic funds transfer.

(2) Each Medi-Cal managed care plan shall make payment by electronic funds transfer, as defined by Section 45 of the Insurance Code. The plan shall choose one of the acceptable methods described in Section 45 of the Insurance Code for completing the electronic funds transfer.

(b) Payment shall be deemed complete on the date the electronic funds transfer is initiated, if settlement to the state s demand account occurs on or before the banking day following the date the transfer is initiated. If settlement to the state s demand account does not occur on or before the banking day following the date the transfer is initiated, payment shall be deemed to occur on the date settlement occurs.

(c) (1) Any insurer or Medi-Cal managed care plan required to remit taxes by electronic funds transfer pursuant to this section that remits those taxes by means other than an appropriate electronic funds transfer, shall be assessed a penalty in an amount equal to 10 percent of the taxes due at the time of the payment.

(2) If the Department of Insurance finds that an insurer s or Medi-Cal managed care plan s failure to make payment by an appropriate electronic funds transfer in accordance with subdivision (a) is due to reasonable cause or circumstances beyond the insurer s or Medi-Cal managed care plan s control, and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect, that insurer or Medi-Cal managed care plan shall be relieved of the penalty provided in paragraph (1).

(3) Any insurer or Medi-Cal managed care plan seeking to be relieved of the penalty provided in paragraph (1) shall file with the Department of Insurance a statement under penalty of perjury setting forth the facts upon which the claim for relief is based.

(d) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 93. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12602

(a) On and after January 1, 1994, and before January 1, 1995, each insurer whose annual taxes exceed fifty thousand dollars ($50,000) shall make payment by electronic funds transfer, as defined by Section 45 of the Insurance Code. On and after January 1, 1995, each insurer whose annual taxes exceed twenty thousand dollars ($20,000) shall make payment by electronic funds transfer. The insurer shall choose one of the acceptable methods described in Section 45 of the Insurance Code for completing the electronic funds transfer.

(b) Payment shall be deemed complete on the date the electronic funds transfer is initiated, if settlement to the state s demand account occurs on or before the banking day following the date the transfer is initiated. If settlement to the state s demand account does not occur on or before the banking day following the date the transfer is initiated, payment shall be deemed to occur on the date settlement occurs.

(c) (1) Any insurer required to remit taxes by electronic funds transfer pursuant to this section that remits those taxes by means other than an appropriate electronic funds transfer, shall be assessed a penalty in an amount equal to 10 percent of the taxes due at the time of the payment.

(2) If the Department of Insurance finds that an insurer s failure to make payment by an appropriate electronic funds transfer in accordance with subdivision (a) is due to reasonable cause or circumstances beyond the insurer s control, and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect, that insurer shall be relieved of the penalty provided in paragraph (1).

(3) Any insurer seeking to be relieved of the penalty provided in paragraph (1) shall file with the Department of Insurance a statement under penalty of perjury setting forth the facts upon which the claim for relief is based.

(d) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 93) and added by Stats. 2013, Ch. 33, Sec. 94. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)






ARTICLE 2. Interest and Penalties

12631

(a) Any insurer or Medi-Cal managed care plan that fails to pay any tax, except a tax determined as a deficiency assessment by the board under Article 3 (commencing with Section 12421) of Chapter 4, within the time required, shall pay a penalty of 10 percent of the amount of the tax in addition to the tax, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the due date of the tax until the date of payment.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 96. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12631

(a) Any insurer that fails to pay any tax, except a tax determined as a deficiency assessment by the board under Article 3 (commencing with Section 12421) of Chapter 4, within the time required, shall pay a penalty of 10 percent of the amount of the tax in addition to the tax, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the due date of the tax until the date of payment.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 96) and added by Stats. 2013, Ch. 33, Sec. 97. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12631.5

(a) If the board finds, taking into account all facts and circumstances, that it is inequitable to compute interest at the modified adjusted rate per month or fraction thereof, as defined in subdivision (b) of Section 6591.5, interest shall be computed at the modified adjusted daily rate from the date on which the tax or prepayment was due until the date of payment, if all of the following occur:

(1) The payment of tax or prepayment was made one business day after the date the tax or prepayment was due.

(2) The person was granted relief from all penalties that applied to that payment of tax or prepayment.

(3) The person files a request for an oral hearing before the board.

(b) For purposes of this section, modified adjusted daily rate means the modified adjusted rate per annum as defined in subdivision (a) of Section 6591.5 determined on a daily basis by dividing the modified adjusted rate per annum by 365.

(c) For purposes of this section, board means the members of the State Board of Equalization meeting as a public body.

(d) For purposes of this section, business day means any day other than a Saturday, Sunday, or any day designated as a state holiday.

(e) This section shall not apply to any payment made pursuant to a deficiency determination, or a determination where no return has been filed.

(f) This section shall only apply to electronic payments or prepayments of taxes.

(g) This section shall be operative only until January 1, 2016.

(Added by Stats. 2010, Ch. 316, Sec. 5. Effective January 1, 2011. Inoperative January 1, 2016, by its own provisions.)



12632

(a) An insurer or Medi-Cal managed care plan that fails to pay any deficiency assessment when it becomes due and payable shall, in addition to the deficiency assessment, pay a penalty of 10 percent of the amount of the deficiency assessment, exclusive of interest and penalties. The amount of any deficiency assessment, exclusive of penalties, shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the amount, or any portion thereof, would have been payable if properly reported and assessed until the date of payment.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 99. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12632

(a) An insurer that fails to pay any deficiency assessment when it becomes due and payable shall, in addition to the deficiency assessment, pay a penalty of 10 percent of the amount of the deficiency assessment, exclusive of interest and penalties. The amount of any deficiency assessment, exclusive of penalties, shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the amount, or any portion thereof, would have been payable if properly reported and assessed until the date of payment.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 99) and added by Stats. 2013, Ch. 33, Sec. 100. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12633

When a deficiency assessment is made on the basis of a proposal submitted by the commissioner pursuant to Section 12423 a penalty of 10 percent of the amount of the deficiency assessment shall be added thereto.

(Added by Stats. 1961, Ch. 740.)



12634

When a deficiency assessment is made on the basis of a proposal submitted by the commissioner pursuant to Section 12422 and any part of the deficiency is due to negligence or intentional disregard of this part or rules and regulation adopted to implement this part but without intent to defraud, a penalty of 10 percent of the amount of the deficiency assessment shall be added thereto.

(Added by Stats. 1961, Ch. 740.)



12635

If any part of a deficiency for which a deficiency assessment is made is due to fraud, a penalty of 25 percent of the amount of the deficiency assessment in addition to any other penalties shall be added thereto.

(Added by Stats. 1961, Ch. 740.)



12636

(a) If the board finds that an insurer s or Medi-Cal managed care plan s failure to make a timely return or payment is due to reasonable cause and to circumstances beyond the insurer s or Medi-Cal managed care plan s control, and which occurred despite the exercise of ordinary care and in the absence of willful neglect, the insurer or Medi-Cal managed care plan may be relieved of the penalty provided by Section 12258, 12282, 12287, 12631, 12632, or 12633.

(b) Any insurer or Medi-Cal managed care plan seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which the claim for relief is based.

(c) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 102. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12636

(a) If the board finds that an insurer s failure to make a timely return or payment is due to reasonable cause and to circumstances beyond the insurer s control, and which occurred despite the exercise of ordinary care and in the absence of willful neglect, the insurer may be relieved of the penalty provided by Section 12258, 12282, 12287, 12631, 12632, or 12633.

Any insurer seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which the claim for relief is based.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 102) and added by Stats. 2013, Ch. 33, Sec. 103. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12636.5

(a) Every payment on an insurer s, surplus line broker s, or Medi-Cal managed care plan s delinquent annual tax shall be applied as follows:

(1) First, to any interest due on the tax.

(2) Second, to any penalty imposed by this part.

(3) The balance, if any, to the tax itself.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 105. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12636.5

(a) Every payment on an insurer s or surplus line broker s delinquent annual tax shall be applied as follows:

(1) First, to any interest due on the tax.

(2) Second, to any penalty imposed by this part.

(3) The balance, if any, to the tax itself.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 105) and added by Stats. 2013, Ch. 33, Sec. 106. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12637

If the board finds that a person s failure to make a timely return or payment was due to disaster, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of interest provided for by Sections 12258, 12287, 12307, 12631, and 12632. Any person seeking to be relieved of interest shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Added by Stats. 1989, 1st Ex. Sess., Ch. 14, Sec. 6. Effective November 7, 1989.)






ARTICLE 3. Suits for Taxes

12676

At any time within four years after any amount of tax becomes due and payable, and at any time within two years after any deficiency assessment of tax becomes due and payable, the Controller may bring an action in the name of the State in a court of competent jurisdiction in any county or city and county in this State in which the Attorney General has an office to collect the delinquent taxes, together with interest, and penalties.

(Amended by Stats. 1961, Ch. 740.)



12677

The provisions of the Code of Civil Procedure relating to service of summons, pleadings, proofs, trials, and appeals are applicable to an action brought pursuant to this article.

(Added by Stats. 1941, Ch. 113.)



12678

The Attorney General shall prosecute the action.

(Added by Stats. 1941, Ch. 113.)



12679

(a) If an insurer s or Medi-Cal managed care plan s right to do business has been forfeited or its corporate powers suspended, service of summons may be made upon the persons designated by law to be served as agents or officers of the insurer or Medi-Cal managed care plan, and these persons are the agents of the insurer or Medi-Cal managed care plan for all purposes necessary in order to prosecute the action. In the case of corporations whose powers have been suspended, the persons constituting the board of directors may defend the action.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 108. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12679

(a) If an insurer s right to do business has been forfeited or its corporate powers suspended, service of summons may be made upon the persons designated by law to be served as agents or officers of the insurer, and these persons are the agents of the insurer for all purposes necessary in order to prosecute the action. In the case of corporations whose powers have been suspended, the persons constituting the board of directors may defend the action.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 108) and added by Stats. 2013, Ch. 33, Sec. 109. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12680

A writ of attachment may be issued in the action in the manner provided by Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure without the showing required by Section 485.010 of the Code of Civil Procedure.

(Amended by Stats. 1974, Ch. 1516.)



12681

(a) In the action, a certificate of the Controller or of the secretary of the board, showing unpaid taxes against an insurer or Medi-Cal managed care plan is prima facie evidence of:

(1) The assessment of the taxes.

(2) The delinquency.

(3) The amount of the taxes, interest, and penalties due and unpaid to the state.

(4) That the insurer or Medi-Cal managed care plan is indebted to the state in the amount of taxes, interest, and penalties appearing unpaid.

(5) That there has been compliance with all the requirements of law in relation to the assessment of the taxes.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 111. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12681

(a) In the action, a certificate of the Controller or of the secretary of the board, showing unpaid taxes against an insurer is prima facie evidence of:

(1) The assessment of the taxes.

(2) The delinquency.

(3) The amount of the taxes, interest, and penalties due and unpaid to the state.

(4) That the insurer is indebted to the state in the amount of taxes, interest, and penalties appearing unpaid.

(5) That there has been compliance with all the requirements of law in relation to the assessment of the taxes.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 111) and added by Stats. 2013, Ch. 33, Sec. 112. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12682

Payment of the amount of the judgment recovered in the action shall be made to the Controller.

(Added by renumbering Section 12683 by Stats. 1961, Ch. 740.)






ARTICLE 4. Recovery of Erroneous Refunds

12691

The Controller may recover any refund or part thereof which is erroneously made and any credit or part thereof which is erroneously allowed in an action brought in a court of competent jurisdiction in any county or city and county in this State in which the Attorney General has an office. The action shall be brought in the name of the State and the Attorney General shall prosecute the action.

(Added by Stats. 1961, Ch. 740.)









CHAPTER 6. Suspension of Rights of Delinquent Insurers

ARTICLE 1. Revocation of Certificate of Authority

12801

(a) Annually, between December 10 and 15, the Controller shall transmit to the commissioner a statement showing the names of all insurers and Medi-Cal managed care plans that failed to pay on or before December 10 the whole or any portion of the tax that became delinquent in the preceding June or which has been unpaid for more than 30 days from the date it became due and payable as a deficiency assessment under this part or the whole or any part of the interest or penalties due with respect to the tax. The statement shall show the amount of the tax, interest, and penalties due from each insurer or Medi-Cal managed care plan.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 114. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12801

(a) Annually, between December 10th and 15th, the Controller shall transmit to the commissioner a statement showing the names of all insurers that failed to pay on or before December 10th the whole or any portion of the tax that became delinquent in the preceding June or which has been unpaid for more than 30 days from the date it became due and payable as a deficiency assessment under this part or the whole or any part of the interest or penalties due with respect to the tax. The statement shall show the amount of the tax, interest, and penalties due from each insurer.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 114) and added by Stats. 2013, Ch. 33, Sec. 115. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12802

The commissioner shall give at least 10 days notice in writing to each insurer of the time and place of a hearing to show cause why its certificate of authority shall not be revoked. Upon hearing, the commissioner shall revoke the certificate of authority of each insurer which does not establish to his satisfaction at or before the hearing that the tax, interest, and penalties due from it have been paid.

(Amended by Stats. 1961, Ch. 740.)



12803

An insurer whose certificate of authority has been revoked pursuant to this article may have the certificate restored by the commissioner during the period for which it was issued upon the payment by the insurer of all taxes, interest, and penalties due from it and the payment to the commissioner of a fee of five hundred dollars ($500).

(Amended by Stats. 1965, Ch. 510.)






ARTICLE 2. Suspended Corporate Insurers

12832

Every person who attempts or purports to exercise any of the rights, privileges or powers of a suspended domestic insurer or attempts to transact any intrastate business in this state in behalf of a forfeited foreign insurer is guilty of a misdemeanor. Upon conviction he shall be punished by a fine not exceeding two thousand dollars ($2,000), or by imprisonment in a county jail not exceeding one year, or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 371. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



12833

The county in which occurs any part of the attempted exercise of the powers or any part of the transaction of business has jurisdiction of the offense.

(Added by Stats. 1941, Ch. 113.)



12834

The certified copies of lists of corporations which have failed to pay the taxes, interest, and penalties imposed upon insurers transmitted by the Controller to county clerks and county recorders for filing or recording in their respective offices, or a copy of these lists certified by the Controller, are receivable in evidence in any court in lieu of the original record of suspension or forfeiture on file with the Controller, and are prima facie evidence of the truth of all statements contained.

(Amended by Stats. 1973, Ch. 665.)









CHAPTER 7. Cancellations and Refunds

ARTICLE 1. Cancellations

12951

(a) If any amount has been illegally assessed, the board shall set forth that fact in its records, certify the amount determined to be assessed in excess of the amount legally assessed and the insurer, surplus line broker, or Medi-Cal managed care plan against which the assessment was made, and authorize the cancellation of the amount upon the records of the Controller and the board. The board shall mail a notice to the insurer, surplus line broker, or Medi-Cal managed care plan of any cancellation authorized. Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 117. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12951

(a) If any amount has been illegally assessed, the board shall set forth that fact in its records, certify the amount determined to be assessed in excess of the amount legally assessed and the insurer or surplus line broker against which the assessment was made, and authorize the cancellation of the amount upon the records of the Controller and the board. The board shall mail a notice to the insurer or surplus line broker of any cancellation authorized. Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 117) and added by Stats. 2013, Ch. 33, Sec. 118. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12952

If the commissioner discovers an amount assessed by the board which he believes to have been illegally assessed, he shall notify the board in writing of such fact, together with a statement of any information he may have concerning the correctness of the assessment.

(Added by Stats. 1961, Ch. 740.)






ARTICLE 2. Refund or Credit for Collected Taxes

12977

(a) If the board determines that any tax, interest, or penalty has been paid more than once or has been erroneously or illegally collected or computed, the board shall set forth that fact in its records of the board, certify the amount of the taxes, interest, or penalties collected in excess of what was legally due, and from whom they were collected or by whom paid, and certify the excess to the Controller for credit or refund.

(b) The Controller upon receipt of a certification for credit or refund shall credit the excess on any amounts then due and payable from the insurer, surplus line broker, or Medi-Cal managed care plan under this part and refund the balance.

(c) Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(d) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 120. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12977

(a) If the board determines that any tax, interest, or penalty has been paid more than once or has been erroneously or illegally collected or computed, the board shall set forth that fact in its records of the board, certify the amount of the taxes, interest, or penalties collected in excess of what was legally due, and from whom they were collected or by whom paid, and certify the excess to the Controller for credit or refund.

(b) The Controller upon receipt of a certification for credit or refund shall credit the excess on any amounts then due and payable from the insurer or surplus line broker under this part and refund the balance.

(c) Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(d) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 120) and added by Stats. 2013, Ch. 33, Sec. 121. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12978

No credit or refund shall be allowed or approved after four years after April 1st of the year following the year for which the overpayment was made, or with respect to a deficiency assessment made under Article 3 (commencing with Section 12421) of Chapter 4 after six months from the date the deficiency assessment becomes final, or after six months from the date of the overpayment, whichever period expires the later, unless a claim therefor is filed with the commissioner or the board within that period.

(Amended by Stats. 1982, Ch. 454, Sec. 153.)



12979

Every claim for refund or credit shall be in writing and shall state the specific grounds upon which it is founded.

(Amended by Stats. 1961, Ch. 740.)



12980

Failure to file a claim for refund or credit within the time prescribed in this article constitutes a waiver of any demand against the State on account of overpayment.

(Amended by Stats. 1961, Ch. 740.)



12981

Within 30 days after disallowing any claim for refund or credit in whole or in part the board shall mail notice of its action to the claimant at its address as it appears in the records of the board.

(Amended by Stats. 1961, Ch. 740.)



12982

If the claim for refund or credit is presented to the commissioner he shall forthwith transmit it to the board, together with a statement of any information he may have concerning the subject of the claim.

(Amended by Stats. 1961, Ch. 740.)



12983

(a) Interest shall be allowed upon the amount of any overpayment of tax by an insurer or Medi-Cal managed care plan pursuant to this part at the modified adjusted rate per month established pursuant to Section 6591.5, from the first day of the monthly period following the period during which the overpayment was made. For purposes of this section, monthly period means the month commencing on the day after the due date of the payment through the same date as the due date in each successive month. In addition, a refund or credit shall be made of any interest imposed upon the claimant with respect to the amount being refunded or credited.

(b) The interest shall be paid as follows:

(1) In the case of a refund, to the last day of the calendar month following the date upon which the claimant is notified in writing that a claim may be filed or the date upon which the claim is approved by the board, whichever date is the earlier.

(2) In the case of a credit, to the same date as that to which interest is computed on the tax or amount against which the credit is applied.

(c) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 123. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12983

(a) Interest shall be allowed upon the amount of any overpayment of tax by an insurer pursuant to this part at the modified adjusted rate per month established pursuant to Section 6591.5, from the first day of the monthly period following the period during which the overpayment was made. For purposes of this section, monthly period means the month commencing on the day after the due date of the payment through the same date as the due date in each successive month. In addition, a refund or credit shall be made of any interest imposed upon the claimant with respect to the amount being refunded or credited.

(b) The interest shall be paid as follows:

(1) In the case of a refund, to the last day of the calendar month following the date upon which the claimant is notified in writing that a claim may be filed or the date upon which the claim is approved by the board, whichever date is the earlier.

(2) In the case of a credit, to the same date as that to which interest is computed on the tax or amount against which the credit is applied.

(c) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 123) and added by Stats. 2013, Ch. 33, Sec. 124. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



12983.1

Interest shall be allowed upon the amount of any overpayment of tax by a surplus line broker pursuant to this part at the rate of 1 percent per calendar month or fraction thereof, from the first day of the monthly period following the period during which the overpayment was made. For purposes of this section, monthly period means the month commencing on the day after the due date of the payment through the same date as the due date in each successive month. In addition, a refund or credit shall be made of any interest imposed upon the claimant with respect to the amount being refunded or credited.

The interest shall be paid as follows:

(a) In the case of a refund, to the last day of the calendar month following the date upon which the claimant is notified in writing that a claim may be filed or the date upon which the claim is approved by the board, whichever date is the earlier.

(b) In the case of a credit, to the same date as that to which interest is computed on the tax or amount against which the credit is applied.

(Added by Stats. 1995, Ch. 721, Sec. 22. Effective January 1, 1996.)



12983.5

If any overpayment of taxes imposed by this part is refunded or credited within 90 days after the due date of the tax for the year for which the overpayment was made, no interest shall be allowed on that overpayment.

(Added by Stats. 1982, Ch. 327, Sec. 167. Effective June 30, 1982.)



12984

(a) If the board determines that any overpayment has been made intentionally or made not incident to a bona fide and orderly discharge of a liability reasonably assumed by the insurer, surplus line broker, or Medi-Cal managed care plan to be imposed by law, no interest shall be allowed on the overpayment.

(b) If any insurer, surplus line broker, or Medi-Cal managed care plan that has filed a claim for refund requests the board to defer action on its claim, the board, as a condition to deferring action, may require the claimant to waive interest for the period during which the insurer, surplus line broker, or Medi-Cal managed care plan requests the board to defer action on the claim.

(c) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 126. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



12984

(a) If the board determines that any overpayment has been made intentionally or made not incident to a bona fide and orderly discharge of a liability reasonably assumed by the insurer or surplus line broker to be imposed by law, no interest shall be allowed on the overpayment.

(b) If any insurer or surplus line broker which has filed a claim for refund requests the board to defer action on its claim, the board, as a condition to deferring action, may require the claimant to waive interest for the period during which the insurer or surplus line broker requests the board to defer action on the claim.

(c) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 126) and added by Stats. 2013, Ch. 33, Sec. 127. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)









CHAPTER 8. Taxpayers’ Suits

13101

No injunction or writ of mandate or other legal or equitable process shall issue in any suit, action or proceeding in any court against this State or against any officer of the State to prevent or enjoin the assessment or collection under this part of any tax or any amount of tax required to be collected.

(Repealed and added by Stats. 1961, Ch. 740.)



13102

No suit or proceeding shall be maintained in any court for the recovery of any amount alleged to have been erroneously or illegally assessed or collected unless a claim for refund or credit has been duly filed in accordance with Article 2 of Chapter 7 of this part.

(Repealed and added by Stats. 1961, Ch. 740.)



13103

Within 90 days after the mailing of the notice of the board s action upon a claim for refund or credit, the claimant may bring an action against the board on the grounds set forth in the claim in a court of competent jurisdiction in any county or city and county in the State in which the Attorney General has an office for the recovery of the whole or any part of the amount with respect to which the claim has been disallowed. The Attorney General shall defend the action.

(Repealed and added by Stats. 1961, Ch. 740.)



13104

If the board fails to mail notice of its action on a claim for refund or credit within six months after the claim is filed with the board, the claimant may, prior to mailing of notice by the board of its action on the claim, consider the claim disallowed and bring an action against the board on the grounds set forth in the claim for the recovery of the whole or any part of the amount claimed as an overpayment.

(Repealed and added by Stats. 1961, Ch. 740.)



13105

Failure to bring a suit or an action within the time specified constitutes a waiver of all demands against the State on account of an alleged overpayment.

(Repealed and added by Stats. 1961, Ch. 740.)



13106

If judgment is rendered for the plaintiff, the amount of the judgment shall first be credited on any taxes due and payable from the plaintiff. The balance of the judgment shall be refunded to the plaintiff.

(Repealed and added by Stats. 1961, Ch. 740.)



13107

In any judgment, interest shall be allowed, subject to the same limitations as are prescribed by Section 12984, at the modified adjusted rate per annum established pursuant to Section 6591.5, upon the amount found to have been illegally collected from the date of payment of the amount to the date of allowance of credit on account of the judgment or to a date preceding the date of the refund warrant by not more than 30 days, the date to be determined by the Controller.

(Amended by Stats. 1984, Ch. 1020, Sec. 29. Operative July 1, 1985, by Sec. 65 of Ch. 1020.)



13108

(a) A judgment shall not be rendered in favor of the plaintiff when the action is brought by or in the name of an assignee of the insurer or Medi-Cal managed care plan paying the tax, interest, or penalties, or by any person other than the insurer or Medi-Cal managed care plan that has paid the tax, interest, or penalties.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Repealed and added by Stats. 2013, Ch. 33, Sec. 129. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Ch. 33.)



13108

(a) A judgment shall not be rendered in favor of the plaintiff when the action is brought by or in the name of an assignee of the insurer paying the tax, interest, or penalties, or by any person other than the insurer that has paid the tax, interest, or penalties.

(b) This section shall become operative on July 1, 2013.

(Repealed (in Sec. 129) and added by Stats. 2013, Ch. 33, Sec. 130. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)






CHAPTER 9. Disposition of Proceeds

13151

All taxes, interest, and penalties collected under this part shall be transmitted to the State Treasurer to be deposited in the State Treasury to the credit of the Insurance Tax Fund, which is hereby created. Upon transmitting moneys to the State Treasurer, the commissioner shall furnish the Controller with a record of the amounts transmitted and the insurers from whom the moneys have been received.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 144.)



13152

The money in the Insurance Tax Fund shall, upon order of the Controller, be drawn therefrom for refunds under this part or be transferred to the General Fund of the State.

(Added by Stats. 1961, Ch. 740.)



13153

On or before April 1, the State Compensation Insurance Fund shall pay into the State Treasury to the credit of the Insurance Tax Fund the sum required under Section 12203.

(Amended by Stats. 2006, Ch. 538, Sec. 621. Effective January 1, 2007.)






CHAPTER 10. Administration

13170

The board, the Insurance Commissioner, and the Controller may each prescribe, adopt, and enforce rules and regulations relating to the administration and enforcement of this part for which the agency has a constitutional or statutory responsibility. Each agency may prescribe the extent to which any rule and regulation it has adopted shall be applied without retroactive effect.

(Added by Stats. 1982, Ch. 684, Sec. 1.)









PART 7.5. NONADMITTED INSURANCE TAX

13201

This part shall be known and may be cited as the Nonadmitted Insurance Tax Law.

(Added by Stats. 1993, Ch. 1142, Sec. 3. Effective October 11, 1993.)



13203

For purposes of this part:

(a) Person means an individual, bank, corporation, partnership, limited liability company, society, association, organization, joint stock company, estate, or trust, or a receiver, trustee, assignee, referee or any other person acting in a fiduciary capacity, whether appointed by a court or otherwise, or any combination thereof.

(b) Taxpayer means any person subject to the tax imposed by this part.

(Amended by Stats. 1994, Ch. 1010, Sec. 223.6. Effective January 1, 1995.)



13210

(a) For gross premiums paid or to be paid on insurance contracts that take effect or are renewed on or after January 1, 1994, every California home state insured as defined by subdivision (f) of Section 1760.1 of the Insurance Code, who effects insurance governed by Chapter 6 (commencing with Section 1760) of Part 2 of Division 1 of the Insurance Code shall pay a gross premium tax of 3 percent charged for the use of the state, less 3 percent of returned premiums that were subject to the tax received by reason of cancellation or reduction of premium.

(1) This section shall not apply to any of the following:

(A) Insurance coverage for which a tax on the gross premium is due or has been paid pursuant to Section 1775.5 of the Insurance Code.

(B) Gross premiums paid and returned premiums received by that California home state insured as defined by subdivision (f) of Section 1760.1 of the Insurance Code, upon business governed by the provisions of Section 1760.5 of the Insurance Code.

(C) Insurance coverage for which a tax on the gross premium is due or has been paid pursuant to Section 132 of the Insurance Code.

(2) If during any calendar quarter 3 percent of the returned premiums received that were subject to the tax imposed by this part exceed 3 percent of the gross premiums paid or to be paid by that person on contracts that took effect or were renewed in that calendar quarter, then that person may either carry forward the excess to a succeeding calendar quarter and apply it as a credit against the 3 percent of gross premiums paid or to be paid by that person in the succeeding calendar quarter, or the person may elect to receive, and be paid a refund equal to the amount of taxes paid by the person on the excess of returned premiums received over gross premiums paid or to be paid.

(b) For purposes of determining the tax, the total gross premium paid or to be paid for all nonadmitted insurance placed in a single transaction with one underwriter or group of underwriters, whether in one or more policies, in that calendar quarter during which the taxable insurance contract or contracts took effect or were renewed, shall be the entire gross premium charged on all nonadmitted insurance for the California home state insured as defined by subdivision (f) of Section 1760.1 of the Insurance Code.

(c) Subdivision (b) shall not apply to interstate motor transit operations conducted between this and other states. With respect to those operations, the tax shall be payable on the entire premium charged on all nonadmitted insurance, less any of the following:

(1) The portion of the premium that is determined to have been charged for operations in other states that have taxed the premium on operations in states of an insured maintaining its headquarters office in this state.

(2) The premium for any operations outside of this state of an insured who maintains a headquarters operating office outside of this state and a branch office in this state.

(Amended by Stats. 2011, Ch. 83, Sec. 32. Effective July 15, 2011. Operative July 21, 2011, by Sec. 34 of Stats. 2011, Ch. 83.)



13220

(a) Every person subject to this part shall file with the Franchise Tax Board a return prescribed by the board on or before the first day of the third month following the close of the calendar quarter during which a taxable insurance contract took effect or was renewed.

(b) In accordance with forms and instructions, the tax, penalties, and interest imposed by this part shall be administered and enforced by the Franchise Tax Board as though they are taxes imposed under Part 10 (commencing with Section 17001). Part 10 (commencing with Section 17001), Part 10.2 (commencing with Section 18401), or any other applicable law shall apply for this purpose in the same manner and with the same force and effect as if the language of Part 10 (commencing with Section 17001), Part 10.2 (commencing with Section 18401), or the other applicable law is incorporated in full into this part, except to the extent that the provision is either inconsistent with a provision of this part, is not relevant to this part, or is otherwise provided for under this part.

(c) The following penalties shall apply, in lieu of those penalties provided under Part 10.2 (commencing with Section 18401):

(1) A penalty of 10 percent of the amount of the payment due is imposed upon any person who fails to make the necessary payment within the time required.

(2) For any part of a payment required that was not made within the time required by law, when the nonpayment or late payment was due to fraud on the part of the taxpayer, a penalty of 25 percent of the amount unpaid shall be added thereto, in addition to all other penalties otherwise imposed.

(d) (1) Except as provided in paragraph (2), interest shall be allowed and paid on any refund provided under paragraph (2) of subdivision (a) of Section 13210 from the date the claim for refund is filed. No interest shall be allowed or paid on amounts credited to succeeding calendar quarters as provided under paragraph (2) of subdivision (a) of Section 13210.

(2) If an amount refunded as provided under paragraph (2) of subdivision (a) of Section 13210 within 120 days after a claim or return is filed, or within 120 days after the last date for filing the tax return, whichever is later, no interest shall be allowed on the amount of the refund.

(e) The period of limitation for allowing or making refunds or credits as provided under paragraph (2) of subdivision (a) of Section 13210 shall be the period of limitations for allowing or making refunds or credits of overpayments under Part 10.2 (commencing with Section 18401), except that the date of cancellation or reduction of premium shall be substituted for date of overpayment.

(Added by Stats. 1993, Ch. 1142, Sec. 3. Effective October 11, 1993.)



13221

In the event that a person subject to tax is delinquent in the payment of any amount due under this part, and that person also has an amount imposed and due and payable under Part 10 (commencing with Section 17001), Part 10.2 (commencing with Section 18401), or Part 11 (commencing with Section 23001), any amounts collected by the Franchise Tax Board shall be applied first to the payment of those taxes, additions to tax, penalties, interest, fees, or other amounts imposed and due and payable under Part 10 (commencing with Section 17001), Part 10.2 (commencing with Section 18401), or Part 11 (commencing with Section 23001).

(Amended by Stats. 1994, Ch. 146, Sec. 201. Effective January 1, 1995.)



13222

(a) All amounts collected shall be transmitted to the Treasurer and deposited in the State Treasury to the credit of the Insurance Tax Fund that is created by Section 13151.

(b) Moneys in the Insurance Tax Fund shall be drawn therefrom for the purpose of paying refunds under this part.

(Added by Stats. 1993, Ch. 1142, Sec. 3. Effective October 11, 1993.)






PART 8. PROHIBITION OF GIFT AND DEATH TAXES

CHAPTER 1. Imposition of Tax

13301

Neither the state nor any political subdivision of the state shall impose any gift, inheritance, succession, legacy, income, or estate tax, or any other tax, on gifts or on the estate or inheritance of any person or on or by reason of any transfer occurring by reason of a death.

(Repealed and added June 8, 1982, by initiative Proposition 6.)



13302

Notwithstanding the provisions of Section 13301, whenever a federal estate tax is payable to the United States, there is hereby imposed a California estate tax equal to the portion, if any, of the maximum allowable amount of the Credit for State Death Taxes, allowable under the applicable federal estate tax law, which is attributable to property located in the State of California. However, in no event shall the estate tax hereby imposed result in a total death tax liability to the State of California and the United States in excess of the death tax liability to the United States which would result if this section were not in effect.

(Repealed and added June 8, 1982, by initiative Proposition 6.)



13303

The Legislature shall provide for the collection and administration of the tax imposed by Section 13302.

(Repealed and added June 8, 1982, by initiative Proposition 6. See same-numbered section added by Stats. 1982, Ch. 1535.)



13303

In a case where a decedent leaves property having a situs in this state, and leaves other property having a situs in another state, or other states, the portion of the maximum state death tax credit allowable against the federal estate tax on the total estate by the federal estate tax law which is attributable to the property having a situs in California shall be determined in the following manner:

(a) For the purpose of apportioning the maximum state death tax credit, the gross value of the property shall be that value finally determined for federal estate tax purposes.

(b) The maximum state death tax credit allowable shall be multiplied by the percentage which the gross value of property having a situs in California bears to the gross value of the entire estate subject to federal estate tax.

(c) The product determined pursuant to subdivision (b) shall be the portion of the maximum state death tax credit allowable which is attributable to property having a situs in California.

(Added by Stats. 1982, Ch. 1535, Sec. 15. See same-numbered section added by Proposition 6.)



13304

In a case where the gross estate of a decedent includes property having a situs in this state, and includes other property having a situs in another state, or other states, the portion of the maximum state death tax credit allowable against the federal estate tax on the total estate by the federal estate tax law that is attributable to the property having a situs in California shall be determined in the following manner:

(a) For the purpose of apportioning the maximum state death tax credit, the gross value of the property shall be that value finally determined for federal estate tax purposes.

(b) The maximum state death tax credit allowable shall be multiplied by the percentage which the gross value of property having a situs in California bears to the gross value of the entire estate subject to federal estate tax.

(c) The product determined pursuant to subdivision (b) shall be the portion of the maximum state death tax credit allowable that is attributable to property having a situs in California.

(Amended by Stats. 2000, Ch. 363, Sec. 2. Effective September 8, 2000.)






CHAPTER 2. Definitions

13401

Except where the context otherwise requires, the definitions given in this chapter govern construction of this part.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13402

Estate or property means the real or personal property or interest therein included in the gross estate of a decedent or transferor, and includes all of the following:

(a) All intangible personal property included in the gross estate of a resident decedent within or without the state or subject to the jurisdiction thereof.

(b) All intangible personal property in California included in the gross estate of a nonresident decedent of the United States, including all stock of a corporation organized under the laws of California or which has its principal place of business or does the major part of its business in California or of a federal corporation or national bank which has its principal place of business or does the major part of its business in California, excluding, however, savings accounts in savings and loan associations operating under the authority of the Division of Savings and Loan or the Federal Home Loan Bank board and bank deposits, unless those deposits are held and used in connection with a business conducted or operated, in whole or in part, in California.

(Amended by Stats. 2000, Ch. 363, Sec. 3. Effective September 8, 2000.)



13403

Personal representative means the personal representative of the decedent or, if there is no personal representative appointed, qualified and acting within this state, any person who is in actual or constructive possession of any property included in the gross estate of the decedent.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13404

Transfer means the inclusion of any property or other interest included in the gross estate of a decedent.

(Amended by Stats. 2000, Ch. 363, Sec. 4. Effective September 8, 2000.)



13405

Decedent or transferor means any person whose death gives rise to a transfer.

(Amended by Stats. 2000, Ch. 363, Sec. 5. Effective September 8, 2000.)



13406

Transferee means any person to whom a transfer is made, and includes any legatee, devisee, heir, next of kin, grantee, donee, vendee, assignee, successor, survivor, or beneficiary.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13407

Resident or resident decedent means a decedent who was domiciled in California at his or her death.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13408

Nonresident or nonresident decedent means a decedent who was domiciled outside of California at his or her death.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13409

Gross estate means gross estate as defined in Section 2031 of the United States Internal Revenue Code of 1954, as amended or renumbered.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13410

Taxable estate means the taxable estate as defined in Section 2051 of the United States Internal Revenue Code of 1954, as amended or renumbered.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13411

Federal credit means the maximum amount of the credit for state death taxes allowed by Section 2011 of the United States Internal Revenue Code of 1954, as amended or renumbered in respect to a decedent s taxable estate.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)






CHAPTER 3. Returns

ARTICLE 1. Estate Tax Return

13501

The personal representative of every estate subject to the tax imposed by this part who is required to file a federal estate tax return shall file with the Controller on or before the federal estate tax return is required to be filed both of the following:

(a) A return for the tax due under this part.

(b) A true copy of the federal estate tax return.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13502

If the personal representative has obtained an extension of time for filing the federal estate tax return, the filing required by Section 13501 shall be similarly extended until the end of the time period granted in the extension of time for the federal estate tax return. A true copy of the federal extension shall be filed with the Controller.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13503

If the personal representative files an amended federal estate tax return, he or she shall immediately file with the Controller an amended return with a true copy of the amended federal estate tax return. If the personal representative is required to pay an additional tax under this part pursuant to the amended return, he or she shall pay that additional tax, together with any interest as provided in Section 13550 at the same time the amended return is filed.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13504

Upon final determination of the federal estate tax due, the personal representative shall, within 60 days after that determination, give written notice of it to the Controller. If any additional tax is due under this part by reason of this determination, the personal representative shall pay the same, together with interest as provided in Section 13550, at the same time he or she files the notice.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)






ARTICLE 2. Penalties

13510

If the return provided for in Section 13501 is not filed within the time period specified therein or the extension specified in Section 13502, then the personal representative shall pay, in addition to the interest provided in Section 13550, a penalty equal to 5 percent of the tax due pursuant to this part, as finally determined, for each month, or portion thereof, during which that failure to file continues, not exceeding 25 percent in the aggregate, unless it is shown that such failure is due to reasonable cause. If a similar penalty for failure to timely file the federal estate tax return is waived, that waiver shall be deemed to constitute reasonable cause for purposes of this section.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)









CHAPTER 4. Deficiency Determination

13516

In a case not involving a false or fraudulent return or failure to file a return, if the Controller determines at any time after the tax is due, but not later than four years after the return is filed, that the tax disclosed in any return required to be filed by this part is less than the tax disclosed by his or her examination, a deficiency shall be determined. That determination may also be made within such time after the expiration of that four-year period as may be agreed upon in writing between the Controller and the personal representative.

For purposes of this section, a return filed before the last day prescribed by law for filing that return shall be considered as filed on that last day.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13517

In the case of a false or fraudulent return or failure to file a return, the Controller may determine the tax at any time.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13518

In any case in which a deficiency has been determined in an erroneous amount, the Controller may, within three years after the erroneous determination was made, set aside the determination or issue an amended determination in the correct amount.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13519

The Controller shall give notice of the deficiency determined, together with any penalty for failure to file a return, by personal service or by mail to the person filing the return at the address stated in the return, or, if no return is filed, to the person liable for the tax. Copies of the notice of deficiency may in like manner be given to such other persons as the Controller deems advisable.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13520

In any case in which it is claimed that a deficiency has been determined in an erroneous amount, any person who is liable for the tax may, within three years after the determination was made, bring an action against the state in the superior court having jurisdiction to have the tax modified in whole or in part.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)






CHAPTER 5. Payment of Tax

ARTICLE 1. Generally

13530

The tax imposed by this part shall be paid by the personal representative to the extent of assets subject to his or her control. Liability for payment of the tax continues until the tax is paid.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13531

The tax imposed by this part is due and payable at the date of the decedent s death.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13532

The tax imposed by this part is delinquent at the expiration of nine months from the date on which it becomes due and payable, if not paid within that time.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13533

The tax imposed by this part shall be paid to the Controller by remittance to the Treasurer.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13534

In the case of any decedent dying on or after January 1, 1999, Section 6166 of the Internal Revenue Code, enacted as of January 1, 1998, shall apply to any tax due, and the interest rate on amounts due, as provided in Section 6601(j) of the Internal Revenue Code, enacted as of January 1, 1998, shall apply in lieu of the rate provided in Section 13550.

(Added by Stats. 1998, Ch. 323, Sec. 8. Effective August 20, 1998.)






ARTICLE 2. Interest

13550

(a) The tax imposed by this part does not bear interest if it is paid prior to the date on which it otherwise becomes delinquent. However, if the tax is paid after that date, the tax bears interest at the rate for underpayment of estate tax provided in Section 6621(a)(2) of the Internal Revenue Code from the date it became delinquent and until it is paid. Interest under this section shall be compounded daily.

(b) The amendments made by Chapter 323 of the Statutes of 1998 shall apply to delinquent amounts unpaid on or after January 1, 1999, to December 31, 2000, inclusive.

(Amended by Stats. 2000, Ch. 363, Sec. 6. Effective September 8, 2000. Operative January 1, 2001, by Sec. 11 of Ch. 363.)



13551

Every payment on the tax imposed by this part is applied, first, to any interest due on the tax, secondly, to any penalty imposed by this part, and then, if there is any balance, to the tax itself.

(Added by Stats. 2003, Ch. 221, Sec. 1. Effective January 1, 2004.)



13552

All interest and penalties provided in this chapter shall be treated and collected in the same manner as taxes.

(Added by Stats. 2003, Ch. 221, Sec. 2. Effective January 1, 2004.)






ARTICLE 3. Delinquent Tax Bond

13555

If any personal representative fails to pay any tax imposed by this part for which he or she is liable prior to the delinquent date of the tax, he or she shall, on motion of the Controller, in his or her discretion, be required by the superior court having jurisdiction to execute a bond to the people of the State of California in a penalty of twice the amount of the tax with those sureties as the court may approve, conditioned for the payment of the tax, plus interest on the tax at the rate of 12 percent per annum commencing on the date that tax became delinquent, within a certain time to be fixed by the court and specified in the bond.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13556

The bond shall be filed in the office of the clerk of the court, and a certified copy shall be immediately transmitted to the Controller.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13557

If the bond is not filed within 20 days after the date of the filing of the order requiring it, the letters of the personal representative affected shall be revoked upon motion of the Controller.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)









CHAPTER 6. Refunds

13560

Whenever the Controller determines that the tax due under this part has been over paid, the person making payment shall be entitled to a refund of the amount erroneously paid on presentation of proof satisfactory to the Controller that he or she is entitled to a refund.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13561

An application for the refund shall be made to the Controller within one year after the date the federal estate tax has been finally determined.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13562

On proof satisfactory that the applicant is entitled to a refund, the Controller shall draw his or her warrant upon the Treasurer in favor of the person who paid the tax in the amount erroneously paid, and the Treasurer shall refund that amount.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13563

(a) For purposes of determining interest on overpayments for periods beginning before July 1, 2002, interest shall be allowed and paid upon any overpayment of tax due under this part in the same manner as provided in Sections 6621(a)(1) and 6622 of the Internal Revenue Code.

(b) For purposes of determining interest on overpayments for periods beginning on or after July 1, 2002, interest shall be allowed and paid upon any overpayment of tax due under this part at the lesser of the following:

(1) Five percent.

(2) The bond equivalent rate of 13-week United States Treasury bills, determined as follows:

(A) The bond equivalent rate of 13-week United States Treasury bills established at the first auction held during the month of January shall be utilized for determining the appropriate rate for the following July 1 to December 31, inclusive.

(B) The bond equivalent rate of 13-week United States Treasury bills established at the first auction held during the month of July shall be utilized for determining the appropriate rate for the following January 1 to June 30, inclusive.

(c) For purposes of subdivision (b), in computing the amount of any interest required to be paid by the state, that interest shall be computed as simple interest, not compound interest. That interest shall be allowed from the date on which payment would have become delinquent, if not paid, or the date of actual payment, whichever is later in time, to the date preceding the date of the refund warrant by not more than 30 days, the date to be determined by the Controller.

(Amended by Stats. 2003, Ch. 697, Sec. 5. Effective January 1, 2004.)






CHAPTER 7. Collection of Tax

ARTICLE 1. Suit for Tax

13601

The state may enforce its claim for any tax imposed by this part and enforce the lien of the tax by a civil action in any court of competent jurisdiction against any person liable for the tax or against any property subject to the lien.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)






ARTICLE 2. Lien of Tax

13610

(a) If any personal representative fails to pay any tax, interest, or penalty imposed under this part at the time that it becomes due and payable, the amount thereof, including penalties and interest, together with any costs in addition thereto, shall thereupon be a perfected and enforceable state tax lien. Except as otherwise provided in subdivision (b), the lien is subject to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code.

(b) Notwithstanding subdivision (a) of Section 7172 of the Government Code, all of the following apply to a state tax lien created pursuant to subdivision (a):

(1) If the lien is not extinguished as in paragraph (2), (3), or (4), or otherwise released or discharged, it expires 10 years from the time a deficiency determination is issued pursuant to this part if, within that 10 years, no notice of the lien has been recorded or filed as provided in Section 7171 of the Government Code.

(2) If suit or a proceeding for collection of the tax has not been instituted within 5 years after the tax becomes due and payable, the lien ceases as to any bona fide purchaser, mortgagee, or lessee of, or beneficiary under a deed of trust on, the property subject to the lien.

(3) If property subject to the lien is sold, exchanged, or otherwise transferred pursuant to the Probate Code the lien ceases as to the property and attaches to the proceeds or other consideration received.

(4) If property subject to the lien is mortgaged, hypothecated or leased pursuant to the Probate Code, the lien becomes subject to and subordinate to the rights and interests of the mortgagee, lessee, or other person so secured or created, and attaches to the proceeds of the mortgage, hypothecation, or lease.

(Amended by Stats. 1983, Ch. 645, Sec. 2.)






ARTICLE 3. Warrant for Collection of Tax

13615

At any time within 10 years after any person is delinquent in the payment of any amount herein required to be paid, or within 10 years after the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, the Controller or his or her authorized representative may issue a warrant for the enforcement of any liens and for the collection of any amount required to be paid to the state under this part. The warrant shall be directed to any sheriff or marshal and shall have the same effect as a writ of execution. The warrant shall be levied and sale made pursuant to it in the same manner and with the same effect as a levy of and sale pursuant to a writ of execution.

(Amended by Stats. 1996, Ch. 872, Sec. 149. Effective January 1, 1997.)



13616

The Controller may pay or advance to the sheriff or marshal, the same fees, commissions, and expenses for his or her services as are provided by law for similar services pursuant to a writ of execution. The Controller, and not the court, shall approve the fees for publication in a newspaper.

(Amended by Stats. 1996, Ch. 872, Sec. 150. Effective January 1, 1997.)



13617

The fees, commissions, and expenses are obligations of the person required to pay any amount under this part and may be collected from him or her by virtue of the warrant or in any manner provided in this part for the collection of the tax.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)






ARTICLE 4. Writ of Execution

13620

At any time after a tax imposed by this part is delinquent, the Controller may have a writ of execution issued for the enforcement of any judgment rendered pursuant to this part in respect to the tax.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13621

The writ shall be executed against any property of the person liable for payment of the tax, or against any property subject to the lien of the tax.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13622

No fee shall be exacted from the Controller for the issuance of execution of the writ.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)






ARTICLE 5. Miscellaneous

13680

Proceedings for the collection of any tax imposed by this part may be commenced at any time after the tax is due and within 10 years from and after the time a delinquency determination is issued pursuant to the provisions of this part.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13681

In any proceeding for the enforcement of the estate tax a certificate by the Controller showing the amount due is prima facie evidence of the imposition of the tax, of the fact that it is due, and of compliance by the Controller with all the provisions of this part in relation to the computation and determination of the tax.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13682

No injunction, writ of mandate, or other legal or equitable process shall ever issue in any suit, action, or proceeding in any court against this state or any officer of this state to prevent or enjoin the collection of any tax imposed by this part.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13683

The Controller may bring suits in the courts of other states to collect estate taxes payable under this part. An official of another state which extends a like comity to this state may sue for the collection of similar taxes in the courts of this state. A certificate by the secretary of state of another state, under the great seal of that state, that an official thereof has authority to collect its estate or other transfer taxes is conclusive evidence of the authority of that official in any suit for the collection of those taxes in any court of this state.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13684

The remedies of the state for the enforcement of the tax imposed by this part are cumulative, and no action taken by the Controller or any other state official constitutes an election by the state or any of its officers to pursue any remedy to the exclusion of any other remedy for which provision is made by this part.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)






ARTICLE 6. Tax Compromise

13801

The Controller may compromise with the personal representative the tax, including interest and penalty thereon, payable on the estate of any decedent who it is claimed was not a resident of this state at the time of his or her death.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13810

When the Controller claims that a decedent was domiciled in this state at the time of his or her death and the taxing authorities of another state or states make a like claim on behalf of their state or states, the Controller may make a written agreement of compromise with the other taxing authorities and the executor or administrator that a certain sum shall be accepted in full satisfaction of any and all death taxes imposed by this state, including any interest to the date of filing the agreement. The agreement shall also fix the amount to be accepted by the other states in full satisfaction of death taxes. The executor or administrator is hereby authorized to make that agreement. Either the Controller or the executor or administrator shall file the agreement, or a duplicate, with the authority that would be empowered to determine death taxes for this state if there had been no agreement; and thereupon the tax shall be deemed conclusively fixed as therein provided. Unless the tax is paid within 90 days after filing the agreement, interest shall thereafter accrue upon the amount fixed in the agreement but the time between the decedent s death and the filing shall not be included in computing the interest.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13810.1

As used in this article, state means any state, territory, or possession of the United States, and the District of Columbia.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13810.2

This article shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13810.3

This article may be cited as the Uniform Act on Interstate Compromise of Death Taxes.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13810.4

This article shall apply to estates of decedents dying before or after its enactment.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)






ARTICLE 7. Uniform Act on Interstate Arbitration of Death Taxes

13820

When the Controller claims that a decedent was domiciled in this state at the time of his or her death and the taxing authorities of another state or states make a like claim on behalf of their state or states, the Controller may make a written agreement with the other taxing authorities and with the executor or administrator to submit the controversy to the decision of a board consisting of one or any uneven number of arbitrators (hereafter referred to in this article as board ). The executor or administrator is hereby authorized to make the agreement. The parties to the agreement shall select the arbitrator or arbitrators.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13820.1

The board shall hold hearings at such times and places as it may determine, upon reasonable notice to the parties to the agreement, all of whom shall be entitled to be heard, to present evidence and to examine and cross-examine witnesses.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13820.2

The board shall have power to administer oaths, take testimony, subpoena and require the attendance of witnesses and the production of books, papers and documents, and issue commissions to take testimony. Subpoenas may be signed by any member of the board. In case of failure to obey a subpoena, any judge of a court of record of this state, upon application by the board, may make an order requiring compliance with the subpoena, and the court may punish failure to obey the order as a contempt.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13820.3

The board shall, by majority vote, determine the domicile of the decedent at the time of his or her death. This determination shall be final for purposes of imposing and collecting death taxes but for no other purpose.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13820.4

Except as provided in Section 13820.2 in respect of the issuance of subpoenas, all questions arising in the course of the proceeding shall be determined by majority vote of the board.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13820.5

The Controller, the board, or the executor or administrator shall file the determination of the board as to domicile, the record of the board s proceedings, and the agreement, or a duplicate, made pursuant to Section 13820, with the authority having jurisdiction to determine the death taxes in the state determined to be the domicile and shall file copies of all such documents with the authorities that would have been empowered to determine the death taxes in each of the other states involved.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13820.6

In any case where it is determined by the board that the decedent died domiciled in this state, interest, if otherwise imposed by law, for nonpayment of death taxes between the date of the agreement and of filing of the determination of the board as to domicile, shall not exceed 10 percent per annum.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13820.7

Nothing contained herein shall prevent at any time a written compromise, if otherwise lawful, by all parties to the agreement made pursuant to Section 13820, fixing the amounts to be accepted by this and any other state involved in full satisfaction of death taxes.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13820.8

The compensation and expenses of the members of the board and its employees may be agreed upon among those members and the executor or administrator and if they cannot agree shall be fixed by the superior court of the state determined by the board to be the domicile of the decedent. The amounts so agreed upon or fixed shall be deemed an administration expense and shall be payable by the executor or administrator.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13820.9

This article shall apply only to cases in which each of the states involved has a law identical with or substantially similar to this act.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13820.10

As used in this article, the word state means any state, territory, or possession of the United States, and the District of Columbia.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13820.11

This article shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13820.12

This article may be cited as the Uniform Act on Interstate Arbitration of Death Taxes.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13820.13

This article shall apply to estates of decedents dying before or after its enactment.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)






ARTICLE 8. Determination of Domicile by Arbitration: Alternative Method

13830

For the purposes of this article:

(a) Executor means an executor of the will or administrator of the estate of the decedent, but does not include an ancillary administrator nor an administrator with the will annexed if an executor named in the will has been appointed and has qualified in another state.

(b) Taxing official means the Controller of the State of California and the designated authority of a reciprocal state.

(c) Death tax means any tax levied by a state on account of the transfer or shifting of economic benefits in property at death, or in contemplation thereof, or intended to take effect in possession or enjoyment at or after death, whether denominated an inheritance tax, transfer tax, succession tax, estate tax, death duty, death dues, or otherwise.

(d) Interested person means any person who may be entitled to receive, or who has received, any property or interest which may be required to be considered in computing the death tax of any state involved.

(e) State means any state, territory, or possession of the United States, or the District of Columbia. This state means the State of California.

(f) Board means board of arbitration.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13830.1

In any case in which this state and one or more other states each claims that it was the domicile of a decedent at his or her death, at any time prior to the commencement of legal action for determination of domicile within this state or within 60 days thereafter, any executor, or the taxing official of any such state, may elect to invoke the provisions of this article. That executor or taxing official shall send a notice of that election by registered mail, receipt requested, to the taxing official of each such state and to each executor, ancillary administrator, and interested person. Within 40 days after the receipt of that notice of election, any executor may reject that election by sending a notice, by registered mail, receipt requested, to all persons originally required to be sent a notice of election. When an election has been rejected by an executor, no further proceedings shall be had under this article. If that election is not rejected within the 40-day period, the dispute as to death taxes shall be determined solely as provided in this article. No other proceedings to determine or assess those death taxes shall thereafter be prosecuted in any court of this state or otherwise.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13830.2

In any case in which an election is made and not rejected the Controller may enter into a written agreement with the other taxing officials involved and with the executors to accept a certain sum in full payment of any death taxes, together with interest and penalties, that may be due this state; provided, this agreement fixes the amount to be paid the other states involved in the dispute.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13830.3

If in any case it appears that an agreement cannot be reached, as provided in Section 13830.2, or if one year shall have elapsed from the date of the election without an agreement having been reached, the domicile of the decedent at the time of his or her death shall be determined solely for death tax purposes as provided for in this article.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13830.4

Where only this state and one other state are involved, the Controller and the taxing official of the other state shall each appoint a member of a board of arbitration, and these members shall appoint the third member of the board. If this state and more than one other state are involved, the taxing officials thereof shall agree upon the authorities charged with the duty of administering death tax laws in three states not involved in the dispute and each of these authorities shall appoint a member of the board of arbitration. The board shall select one of its members as chairman.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13830.5

The board shall hold hearings at such places as are deemed necessary, upon reasonable notice to the executors, ancillary administrators, all other interested persons, and to the taxing officials of the states involved, all of whom are entitled to be heard.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13830.6

The board may administer oaths, take testimony, subpoena witnesses and require their attendance, require the production of books, papers and documents, and issue commissions to take testimony. Subpoenas may be issued by any member of the board. Failure to obey a subpoena may be punished by any court of record in the same manner as if the subpoena had been issued by that court.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13830.7

Whenever practicable the board shall apply the rules of evidence then prevailing in the federal courts under the federal rules of civil procedure.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13830.8

The board shall determine the domicile of the decedent at the time of his or her death. This determination is final and conclusive and binds this state, and all of its judicial and administrative officials on all questions concerning the domicile of the decedent for death tax purposes. If the board does not render a determination within one year from the time that it is fully constituted, all authority of the board shall cease and the bar to court proceedings set forth in Section 13830.1 shall no longer exist.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13830.9

The reasonable compensation and expenses of the members of the board and its employees shall be agreed upon among those members, the taxing officials involved, and the executors. If an agreement cannot be reached, compensation and expenses shall be determined by those taxing officials; and, if they cannot agree, by the appropriate probate court of the state determined to be the domicile. That amount shall be borne by the estate and shall be deemed an administration expense.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13830.10

The determination of the board and the record of its proceedings shall be filed with the authority having jurisdiction to assess the death tax in the state determined to be the domicile of the decedent and with the authorities which would have had jurisdiction to assess the death tax in each of the other states involved if the decedent had been found to be domiciled therein.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13830.11

Notwithstanding the commencement of a legal action for determination of domicile within this state or the commencement of an arbitration proceeding, as provided in Section 13830.3, the Controller may in any case enter into a written agreement with the other taxing officials involved and with the executors to accept a certain sum in full payment of any death tax, together with interest and penalties, that may be due this state; provided, this agreement fixes the amount to be paid the other states involved in the dispute, at any time before that proceeding is concluded. Upon the filing of this agreement with the authority which would have jurisdiction to assess the death tax of this state, if the decedent died domiciled in this state, an assessment shall be made as provided in that agreement, and this assessment finally and conclusively fixes the amount of death tax due this state. If the aggregate amount payable under that agreement or under an agreement made in accordance with the provisions of Section 13830.2 to the states involved is less than the minimum credit allowable to the estate against the United States estate tax imposed with respect thereto, the executor forthwith shall also pay to this state the same percentage of the difference between that aggregate amount and the amount of that credit as the amount payable to this state under that agreement bears to that aggregate amount.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13830.12

When in any case the board of arbitration determines that a decedent dies domiciled in this state, the total amount of interest and penalties for nonpayment of the tax, between the date of the election and the final determination of the board, shall not exceed 12 percent of the amount of the taxes per annum.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



13830.13

This article shall be applicable only to cases in which each of the states involved in the dispute has in effect therein a law substantially similar hereto. However, nothing contained in this section shall prohibit the application of this article or any part hereof where any of the other states involved in the dispute have in effect therein a law empowering the tax authority to voluntarily enter into a binding arbitration or compromise agreement and such an agreement is so entered into.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)









CHAPTER 8. Court Jurisdiction and Procedure Generally

ARTICLE 1. Court Jurisdiction

14000

The superior court which has jurisdiction in probate of the estate of any decedent shall hear and determine all questions relative to any tax imposed by this part, whether the property listed in the estate tax return, or any portion thereof, is in the estate or not.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



14001

In a case where a deceased resident of this state leaves no estate subject to probate administration, the superior court in which the decedent resided at the date of death shall hear and determine all questions relative to any tax imposed by this part.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



14002

In the case of a decedent who was not a resident of this state at the time of his or her death, the superior court of the county in which the decedent s real property is situated, or, if he or she had no real property in this state, the superior court of the county in which any of his or her personal property is situated, has jurisdiction to hear and determine all questions relative to any tax imposed by this part. If the decedent leaves property in more than one county, the superior court of any such county whose jurisdiction is first invoked has exclusive jurisdiction.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)






ARTICLE 2. Court Procedure Generally

14010

Except as otherwise provided in this part, the provisions of the Code of Civil Procedure relative to judgments, new trials, appeals, attachments, and execution of judgments, so far as applicable, govern all proceedings under this part.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



14011

Nothing in this article precludes the state from any relief provided for in this part which may be inconsistent with the provisions of the Code of Civil Procedure.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



14012

The provisions of the Code of Civil Procedure relative to the time of commencing civil actions do not apply to any action or proceeding under this part to levy, appraise, assess, determine, or enforce the collection of any tax, interest, or penalty imposed by this part.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



14013

No fee shall be charged the Controller for filing, recording, or certifying any petition, lis pendens, decree, or order for taking any oath or acknowledgement, in any proceedings under this part; nor shall any undertaking be required from the Controller or the state in any such proceeding.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)









CHAPTER 9. Administration

ARTICLE 1. Generally

14101

This part shall be administered by the Controller.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



14102

The Controller may employ those assistants, including attorneys, as may from time to time be necessary for the proper administration of this part.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



14103

The Controller may make and enforce rules and regulations relating to the administration and enforcement of this part, and may prescribe the extent, if any, to which any ruling or regulation shall be applied without retroactive effect.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



14104

The Controller shall, without charge, distribute a copy of this part to any person who requests it.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)






ARTICLE 2. Special Employment

14151

Whenever he or she is cited as a party to any proceeding or action to determine any tax imposed by this part, or whenever he or she deems it necessary for the better enforcement of this part to secure evidence of the evasion of, or to commence or appear in any proceeding or action to determine, any such tax, the Controller may, with the consent and approval of the Attorney General:

(a) Specially employ any attorney or other person in or out of the state to act for or represent him or her on the state s behalf.

(b) Incur any reasonable and necessary expense for and incident to the employment.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)






ARTICLE 3. Hearings

14201

The Controller may conduct a hearing at any time or place for the purpose of determining whether a tax is due under this part.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



14202

For purposes of the hearing referred to in Section 14201, the Controller has all of the following:

(a) Jurisdiction to require the attendance before him or her of any person who he or she may have reason to believe possesses knowledge of any facts that will aid the Controller in the determination of the tax.

(b) All the powers of a referee of the superior court.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



14203

The Controller may issue subpoenas for any of the following purposes:

(a) Compelling the attendance of any person before him or her or the production of books and papers.

(b) Determining the amount of any tax due.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



14204

On the filing by the Controller of a petition asking the court to do so, the superior court of the county in which a hearing is held may compel compliance with any subpoena issued by the Controller.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



14205

The Controller may examine and take the testimony under oath of any person appearing before him or her concerning the determination of any tax due under this part.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



14206

Any person compelled to attend a hearing before the Controller is entitled to fees for attendance in an amount to be determined by the Controller, and to his or her expenses of attendance. The fees and expenses are a part of the cost of administering this part.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)






ARTICLE 4. Information Confidential

14251

All information and records acquired by the Controller or any of his or her employees are confidential in nature, and except insofar as may be necessary for the enforcement of this part or as may be permitted by this article, shall not be disclosed by any of them.

Except insofar as may be necessary for the enforcement of this part or as may be permitted by this article, any former or incumbent Controller or employee of the Controller who discloses any information acquired by any inspection or examination made pursuant to this article is guilty of a felony, and upon conviction shall be imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code.

(Amended by Stats. 2011, Ch. 15, Sec. 569. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



14252

The Controller may allow any local, state, or federal official charged with the administration of any tax law to examine his or her estate tax records under those rules and regulations as he or she may prescribe.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)









CHAPTER 10. Disposition of Proceeds

14301

All taxes and other money collected under this part and received by the Treasurer shall be deposited in the State Treasury to the credit of the Estate Tax Fund, which fund is hereby created.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)



14302

The money in the Estate Tax Fund is hereby appropriated as follows:

(a) To pay the refunds authorized by this part and by Part 9.5 (commencing with Section 16700).

(b) The balance of the money in the fund shall, on order of the Controller, be transferred to the unappropriated surplus in the State General Fund.

(Added by Stats. 1982, Ch. 1535, Sec. 15.)









PART 9.5. GENERATION SKIPPING TRANSFER TAX

CHAPTER 1. Definitions

16700

This part is known as the Generation Skipping Transfer Tax Law.

(Added by Stats. 1977, Ch. 1079.)



16701

Except where the context otherwise requires, the definitions given in this chapter govern the construction of this part.

(Added by Stats. 1977, Ch. 1079.)



16702

Generation-skipping transfer includes every transfer subject to the tax imposed under Chapter 13 of Subtitle B of the Internal Revenue Code of 1986, as amended, where the original transferor is a resident of the State of California at the date of original transfer, or the property transferred is real or personal property in California.

(Amended by Stats. 1987, Ch. 1138, Sec. 2. Effective September 25, 1987.)



16703

Original transferor means any grantor, donor, trustor or testator who by grant, gift, trust or will makes a transfer of real or personal property that results in a federal generation skipping transfer tax under applicable provisions of the Internal Revenue Code.

(Added by Stats. 1977, Ch. 1079.)



16704

Federal generation-skipping transfer tax means the tax imposed by Chapter 13 of Subtitle B of the Internal Revenue Code of 1986, as amended.

(Amended by Stats. 1987, Ch. 1138, Sec. 3. Effective September 25, 1987.)






CHAPTER 2. Imposition of the Tax

ARTICLE 1. Tax Imposed

16710

(a) A tax is hereby imposed upon every generation-skipping transfer in an amount equal to the amount allowable as a credit for state generation-skipping transfer taxes under Section 2604 of the Internal Revenue Code.

(b) If any of the property transferred is real property in another state or personal property having a business situs in another state which requires the payment of a tax for which credit is received against the federal generation-skipping transfer tax, any tax due pursuant to subdivision (a) of this section shall be reduced by an amount which bears the same ratio to the total state tax credit allowable for federal generation-skipping transfer tax purposes as the value of such property taxable in such other state bears to the value of the gross generation-skipping transfer for federal generation skipping transfer tax purposes.

(Amended by Stats. 1987, Ch. 1138, Sec. 4. Effective September 25, 1987.)






ARTICLE 2. Returns

16720

Every person required to file a return reporting a generation skipping transfer under applicable federal statute and regulations shall file a return with the State Controller on or before the last day prescribed for filing the federal return.

There shall be attached to the return filed with the Controller a duplicate copy of the federal return.

(Added by Stats. 1977, Ch. 1079.)



16721

The return shall contain such information and be in such form as the Controller may prescribe and shall state the amount of tax due under the provisions of this part.

The return shall contain, or be verified by, a written declaration that it is made under the penalties of perjury.

(Added by Stats. 1977, Ch. 1079.)



16722

If, after the filing of a duplicate return, the federal authorities shall increase or decrease the amount of the federal generation skipping transfer tax, an amended return shall be filed with the State Controller showing all changes made in the original return and the amount of increase or decrease in the federal generation skipping transfer tax.

(Added by Stats. 1977, Ch. 1079.)






ARTICLE 3. Deficiency Determination

16730

In a case not involving a false or fraudulent return or failure to file a return, if the Controller determines at any time after the tax is due, but not later than four years after the return is filed, that the tax disclosed in any return required to be filed by this part is less than the tax disclosed by his examination, a deficiency shall be determined; provided that in a case where the federal generation skipping transfer tax has been increased upon audit of the federal return, the determination may be made at any time within one year after the federal generation skipping transfer tax becomes final.

For the purposes of this section, a return filed before the last day prescribed by law for filing such return shall be considered as filed on such last day.

(Added by Stats. 1977, Ch. 1079.)



16731

In the case of a false or fraudulent return or failure to file a return, the Controller may determine the tax at any time.

(Added by Stats. 1977, Ch. 1079.)



16732

In any case in which a deficiency has been determined in an erroneous amount, the Controller may, within three years after the erroneous determination was made, set aside the determination or issue an amended determination in the correct amount.

(Added by Stats. 1977, Ch. 1079.)



16733

The Controller shall give notice of the deficiency determined, together with any penalty for failure to file a return or to show any transfer in the return filed, by personal service or by mail to the person filing the return at the address stated in the return, or, if no return is filed, to the person liable for the tax. Copies of the notice of deficiency may in like manner be given to such other persons as the Controller deems advisable.

(Added by Stats. 1977, Ch. 1079.)



16734

In any case in which it is claimed that a deficiency has been determined in an erroneous amount, any person who is liable for the tax may, within three years after the determination was made, bring an action against the state in the superior court having jurisdiction to have the tax modified in whole or in part.

(Added by Stats. 1977, Ch. 1079.)









CHAPTER 3. Payment of Tax

ARTICLE 1. Generally

16750

The person liable for payment of the federal generation skipping transfer tax shall be liable for the tax imposed by this part.

(Added by Stats. 1977, Ch. 1079.)



16751

The tax imposed by this part is due upon a taxable distribution or a taxable termination as determined under applicable provisions of the federal generation skipping transfer tax.

(Added by Stats. 1977, Ch. 1079.)



16752

The tax becomes delinquent from and after the last day allowed for filing a return for the generation skipping transfer.

(Added by Stats. 1977, Ch. 1079.)



16753

The tax shall be paid to the State Controller by remittance payable to the State Treasurer.

(Added by Stats. 1977, Ch. 1079.)






ARTICLE 2. Interest and Penalties

16760

If the tax is not paid before it becomes delinquent, it bears interest thereafter and until it is paid at the same rate per annum as provided in Section 6621(a)(2) of the Internal Revenue Code, compounded daily.

(Amended by Stats. 2000, Ch. 363, Sec. 8. Effective September 8, 2000. Operative January 1, 2001, by Sec. 11 of Ch. 363.)



16761

Every payment on the tax imposed by this part is applied, first, to any interest due on the tax, and then, if there is any balance, to the tax itself.

(Added by Stats. 1977, Ch. 1079.)









CHAPTER 4. Collection of Tax

ARTICLE 1. Suit for Tax

16800

The state may enforce its claim for any tax imposed by this part and enforce the lien of the tax by a civil action in any court of competent jurisdiction against any person liable for the tax or against any property subject to the lien.

(Added by Stats. 1977, Ch. 1079.)






ARTICLE 2. Lien of Tax

16810

The tax imposed by this part is a lien in the manner prescribed in Section 13610 upon the property transferred from the time the generation skipping transfer is made and until the expiration of 10 years from and after the time a deficiency determination is issued pursuant to the provisions of this part or until the tax is paid, whichever is earlier.

(Amended by Stats. 1987, Ch. 894, Sec. 2.)






ARTICLE 3. Writ of Execution

16820

At any time after a tax imposed by this part is delinquent, the Controller may have a writ of execution issued for the enforcement of any judgment rendered pursuant to this part in respect to the tax.

(Added by Stats. 1977, Ch. 1079.)



16821

The writ shall be executed against any property of any person liable for the tax, or against any property subject to the lien of the tax.

(Added by Stats. 1977, Ch. 1079.)






ARTICLE 4. Miscellaneous

16830

Proceedings for the collection of any tax imposed by this part may be commmenced at any time after the tax is due and within 10 years from and after the time a deficiency determination is issued pursuant to the provisions of this part.

(Added by Stats. 1977, Ch. 1079.)









CHAPTER 5. Refunds

ARTICLE 1. When Allowable

16850

If the Controller finds that there has been an overpayment of tax by a taxpayer for any reason, the amount of the overpayment shall be refunded to the taxpayer.

(Added by Stats. 1977, Ch. 1079.)



16851

No refund shall be allowed or made after four years from the last day prescribed for filing the return or after one year from the date of the overpayment, whichever period expires the later, unless before the expiration of such period a claim therefor is filed by the taxpayer, or unless before the expiration of such period the Controller makes a refund. A claim for refund may be filed in such form as the Controller may prescribe, and the Controller shall allow or deny the claim, in whole or in part, and mail a notice of such determination to the claimant at the address stated on the claim.

(Added by Stats. 1977, Ch. 1079.)



16852

Any person who has paid any tax imposed by this part which later is determined by judgment to have been in excess of the amount legally due, or an heir, the executor of the will, or the administrator of the estate of any such person, but not his assignee, is entitled to a refund in the amount of the excess paid within one year after the judgment becomes final.

(Added by Stats. 1977, Ch. 1079.)






ARTICLE 2. Suit for Refund

16860

Within four years from the last date prescribed for filing the return or within one year from the date the tax was paid, or within 90 days after a determination under Section 16851 is issued, whichever is later, any person who has paid the tax may bring an action against the state in the superior court having jurisdiction to have the tax refunded, in whole or in part.

(Added by Stats. 1977, Ch. 1079.)



16861

Process in the action directed to the state shall be served on the Controller.

(Added by Stats. 1977, Ch. 1079.)



16862

After a hearing in which the Controller shall represent the state, the court shall review the Controller s appraisement and determination of tax, and, as the case may require, shall by judgment modify or confirm the appraisement or determination in whole or in part.

(Added by Stats. 1977, Ch. 1079.)






ARTICLE 3. Interest on Refunds

16870

Interest shall be allowed and paid upon any overpayment of tax due under this part in the same manner as provided in Section 6621(a)(1) and 6622 of the Internal Revenue Code.

(Amended by Stats. 2000, Ch. 363, Sec. 9. Effective September 8, 2000. Operative January 1, 2001, by Sec. 11 of Ch. 363.)









CHAPTER 6. Court Jurisdiction and Procedure Generally

ARTICLE 1. Court Jurisdiction

16880

The superior court of the county in which a transferor resident of this state resided at the date of any generation skipping transfer made by him has jurisdiction to hear and determine all questions relative to any tax imposed by this part on the gift.

(Added by Stats. 1977, Ch. 1079.)



16881

In the case of a transferor who was not a resident of this state at the date of any generation skipping transfer made by him, the superior court of the county in which any of the transferor s real property is situated, or, if he has no real property in this state, the superior court of the county in which any of his personal property is situated, has jurisdiction to hear and determine all questions relative to any tax imposed by this part. If the transferor has property in more than one county, the superior court of any such county whose jurisdiction is first invoked has exclusive jurisdiction.

(Added by Stats. 1977, Ch. 1079.)






ARTICLE 2. Court Procedure Generally

16890

Except as otherwise provided in this part, the provisions of the Code of Civil Procedure relative to judgments, new trials, appeals, attachments and execution of judgments, so far as applicable, govern all proceedings under this part.

(Added by Stats. 1977, Ch. 1079.)









CHAPTER 7. Administration

ARTICLE 1. Generally

16900

This part is administered by the Controller.

(Amended by Stats. 1983, Ch. 407, Sec. 5.)



16901

The Controller may employ such assistants, including attorneys, as may from time to time be necessary for the proper administration of this part.

(Added by Stats. 1977, Ch. 1079.)



16902

The Controller may make and enforce rules and regulations relating to the administration and enforcement of this part, and may prescribe the extent, if any, to which any ruling or regulation shall be applied without retroactive effect.

(Added by Stats. 1977, Ch. 1079.)



16903

Under rules and regulations upon which the Controller and Franchise Tax Board may agree, the Franchise Tax Board shall cooperate in the enforcement of this part by reporting to the Controller any changes in the gross or net income of any person, or any other information obtained in the enforcement of any act administered by the Franchise Tax Board which may in any way indicate that a transfer has been made which is taxable under this part.

(Added by Stats. 1977, Ch. 1079.)



16904

Under rules and regulations upon which the Controller and State Board of Equalization may agree, the State Board of Equalization shall cooperate in the enforcement of this part by reporting to the Controller any information obtained in the enforcement of any act administered by the State Board of Equalization which may in any way indicate that a transfer has been made which is taxable under this part.

(Added by Stats. 1977, Ch. 1079.)



16905

The Controller on his own motion may appear in behalf of the state in any and all generation skipping transfer tax matters before any court.

(Added by Stats. 1977, Ch. 1079.)






ARTICLE 2. Inspection of Records

16910

All information and records acquired by the Controller or any of his employees are confidential in nature, and, except insofar as may be necessary for the enforcement of this part or as may be permitted by this article, shall not be disclosed by any of them.

Except insofar as may be necessary for the enforcement of this part or as may be permitted by this article, any former or incumbent Controller or employee of the Controller who discloses any information acquired by any inspection or examination made pursuant to this article is guilty of a felony, and upon conviction shall be imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code.

(Amended by Stats. 2011, Ch. 15, Sec. 570. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



16911

The Controller may allow any local, state, or federal official charged with the administration of any tax law to examine his generation skipping transfer tax records under such rules and regulations as he may prescribe.

(Added by Stats. 1977, Ch. 1079.)









CHAPTER 8. Disposition of Proceeds

16950

All money due under this part shall be paid to the Controller by remittance payable to the State Treasurer. The amounts received shall be deposited, after clearance of remittance, in the State Treasury to the credit of the Estate Tax Fund.

(Amended by Stats. 1983, Ch. 407, Sec. 6.)









PART 10. PERSONAL INCOME TAX

CHAPTER 1. General Provisions and Definitions

17001

This part is known and may be cited as the Personal Income Tax Law.

(Repealed and added by Stats. 1955, Ch. 939.)



17002

Except where the context otherwise requires, the definitions given in this chapter govern the construction of this part.

(Repealed and added by Stats. 1955, Ch. 939.)



17003

Franchise Tax Board means the Franchise Tax Board described in Part 10, Division 3, Title 2 of the Government Code. Board means the State Board of Equalization.

(Repealed and added by Stats. 1955, Ch. 939.)



17004

Taxpayer includes any individual, fiduciary, estate, or trust subject to any tax imposed by this part or any partnership.

(Amended by Stats. 1996, Ch. 952, Sec. 2. Effective January 1, 1997.)



17005

Individual means a natural person.

(Repealed and added by Stats. 1955, Ch. 939.)



17006

Fiduciary means a guardian, trustee, executor, administrator, receiver, conservator, or any person, whether individual or corporate, acting in any fiduciary capacity for any person, estate or trust.

(Repealed and added by Stats. 1955, Ch. 939.)



17007

Person includes individuals, fiduciaries, partnerships, limited liability companies, and corporations.

(Amended by Stats. 1994, Ch. 1200, Sec. 51. Effective September 30, 1994.)



17008

Partnership includes a syndicate, group, pool, joint venture, or other unincorporated organization, through or by means of which any business, financial operation, or venture is carried on, and which is not, within the meaning of this part, a trust or estate or a corporation.

Partner includes a member in such a syndicate, group, pool, joint venture, or organization.

A person shall be recognized as a partner for income purposes if he owns a capital interest in a partnership in which capital is a material income-producing factor, whether or not such interest was derived by purchase or gift from any other person.

(Repealed and added by Stats. 1955, Ch. 939.)



17008.5

Section 7704 of the Internal Revenue Code, relating to certain publicly traded partnerships treated as corporations, shall apply, except as otherwise provided.

(a) Section 7704(a) of the Internal Revenue Code shall not apply to an electing 1987 partnership, as defined in Section 23038.5, which is subject to the tax imposed by Section 23038.5.

(b) The amendment made to this section by Chapter 611 of the Statutes of 1997 shall apply to taxable years beginning on or after January 1, 1998.

(c) Section 7704(d) of the Internal Revenue Code, relating to qualifying income, shall apply, except as otherwise provided, without regard to taxable year to the same extent as applicable for federal income tax purposes.

(d) The amendment to this section by the act amending this subdivision shall apply to taxable years beginning on or after January 1, 2010.

(Amended by Stats. 2010, Ch. 14, Sec. 1. Effective January 1, 2011. Applicable from January 1, 2010, as provided in subd. (d).)



17009

Corporation includes joint stock companies or associations (including nonprofit associations that perform services, borrow money or own property, and business trusts or other business entities taxable as a corporation under regulations of the Franchise Tax Board) and insurance companies. Corporation also includes a trust organized and operated exclusively for purposes contained in Section 23701d.

(Amended by Stats. 1997, Ch. 608, Sec. 1. Effective October 3, 1997.)



17010

Taxable year means the calendar year or the fiscal year upon the basis of which the taxable income is computed under this part. If no fiscal year has been established, taxable year means the calendar year.

Taxable year means, in the case of a return made for a fractional part of a year under this part or under regulations prescribed by the Franchise Tax Board, the period for which the return is made.

(Repealed and added by Stats. 1955, Ch. 939.)



17011

Fiscal year means an accounting period of 12 months ending on the last day of any month other than December.

(Repealed and added by Stats. 1955, Ch. 939.)



17012

Paid or incurred and paid or accrued shall be construed according to the method of accounting upon the basis of which the taxable income is computed under this part.

(Repealed and added by Stats. 1955, Ch. 939.)



17014

(a) Resident includes:

(1) Every individual who is in this state for other than a temporary or transitory purpose.

(2) Every individual domiciled in this state who is outside the state for a temporary or transitory purpose.

(b) Any individual (and spouse) who is domiciled in this state shall be considered outside this state for a temporary or transitory purpose while that individual:

(1) Holds an elective office of the government of the United States, or

(2) Is employed on the staff of an elective officer in the legislative branch of the government of the United States as described in paragraph (1), or

(3) Holds an appointive office in the executive branch of the government of the United States (other than the armed forces of the United States or career appointees in the United States Foreign Service) if the appointment to that office was by the President of the United States and subject to confirmation by the Senate of the United States and whose tenure of office is at the pleasure of the President of the United States.

(c) Any individual who is a resident of this state continues to be a resident even though temporarily absent from the state.

(d) For any taxable year beginning on or after January 1, 1994, any individual domiciled in this state who is absent from the state for an uninterrupted period of at least 546 consecutive days under an employment-related contract shall be considered outside this state for other than a temporary or transitory purpose.

(1)For purposes of this subdivision, returns to this state, totaling in the aggregate not more than 45 days during a taxable year, shall be disregarded.

(2)This subdivision shall not apply to any individual, including any spouse described in paragraph (3), who has income from stocks, bonds, notes, or other intangible personal property in excess of two hundred thousand dollars ($200,000) in any taxable year in which the employment-related contract is in effect. In the case of an individual who is married, this paragraph shall be applied to the income of each spouse separately.

(3)Any spouse who is absent from the state for an uninterrupted period of at least 546 consecutive days to accompany a spouse who, under this subdivision, is considered outside this state for other than a temporary or transitory purpose shall, for purposes of this subdivision, also be considered outside this state for other than a temporary or transitory purpose.

(4) This subdivision shall not apply to any individual if the principal purpose of the individual s absence from this state is to avoid any tax imposed by this part.

(Amended by Stats. 1994, Ch. 1243, Sec. 4. Effective September 30, 1994.)



17015

Nonresident means every individual other than a resident.

(Repealed and added by Stats. 1955, Ch. 939.)



17015.5

For purposes of Part 10.2 (commencing with Section 18401) and this part, the term part-year resident means a taxpayer who meets both of the following conditions during the same taxable year.

(a) Is a resident of this state during a portion of the taxable year.

(b) Is a nonresident of this state during a portion of the taxable year.

(Added by Stats. 2001, Ch. 920, Sec. 1. Effective January 1, 2002.)



17016

Every individual who spends in the aggregate more than nine months of the taxable year within this State shall be presumed to be a resident. The presumption may be overcome by satisfactory evidence that the individual is in the State for a temporary or transitory purpose.

(Repealed and added by Stats. 1955, Ch. 939.)



17017

United States, when used in a geographical sense, includes the states, the District of Columbia, and the possessions of the United States.

(Amended by Stats. 1961, Ch. 537.)



17018

State includes the District of Columbia, and the possessions of the United States.

(Amended by Stats. 1961, Ch. 537.)



17019

Foreign country means any jurisdiction other than one embraced within the United States.

(Repealed and added by Stats. 1955, Ch. 939.)



17020

Trade or business includes the performance of the functions of a public office.

(Repealed and added by Stats. 1955, Ch. 939.)



17020.1

For purposes of this part, the term substituted basis property has the same meaning given that term by Section 7701(a)(42) of the Internal Revenue Code.

(Added by Stats. 1987, Ch. 1138, Sec. 5. Effective September 25, 1987. Applicable to taxable years beginning on or after January 1, 1987, by Sec. 189 of Ch. 1138.)



17020.2

For purposes of this part, the term transferred basis property has the same meaning given that term by Section 7701(a)(43) of the Internal Revenue Code, except that reference to Subtitle A shall instead be a reference to this part.

(Added by Stats. 1987, Ch. 1138, Sec. 6. Effective September 25, 1987. Applicable to taxable years beginning on or after January 1, 1987, by Sec. 189 of Ch. 1138.)



17020.3

For purposes of this part, the term exchanged basis property has the same meaning given that term by Section 7701(a)(44) of the Internal Revenue Code, except that reference to Subtitle A shall instead be a reference to this part.

(Added by Stats. 1987, Ch. 1138, Sec. 7. Effective September 25, 1987. Applicable to taxable years beginning on or after January 1, 1987, by Sec. 189 of Ch. 1138.)



17020.4

For purposes of this part, the term nonrecognition transaction has the same meaning given that term by Section 7701(a)(45) of the Internal Revenue Code, except that reference to Subtitle A shall instead be a reference to this part.

(Added by Stats. 1987, Ch. 1138, Sec. 8. Effective September 25, 1987. Applicable to taxable years beginning on or after January 1, 1987, by Sec. 189 of Ch. 1138.)



17020.5

For purposes of this part, in determining the amount of gain or loss (or deemed gain or loss) with respect to any property, Section 7701(g) of the Internal Revenue Code, relating to nonrecourse indebtedness, applies, except as otherwise provided.

(Amended by Stats. 2003, Ch. 185, Sec. 5. Effective January 1, 2004.)



17020.6

For purposes of this part:

(a) Section 7702 of the Internal Revenue Code, relating to life insurance contracts, shall apply, except as otherwise provided.

(b) Section 7702A of the Internal Revenue Code, relating to modified endowment contract defined, shall apply, except as otherwise provided.

(c) (1) Section 7702B of the Internal Revenue Code, relating to treatment of qualified long-term care insurance, shall apply, except as otherwise provided.

(2) The amendments made by Section 844 of the Pension Protection Act of 2006 (Public Law 109-280) to Section 7702B of the Internal Revenue Code shall not apply.

(Amended by Stats. 2010, Ch. 14, Sec. 2. Effective January 1, 2011.)



17020.7

Section 7701(a)(46) of the Internal Revenue Code, relating to determination of whether there is a collective bargaining agreement, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 2. Effective October 6, 1993.)



17020.8

Section 7701(e) of the Internal Revenue Code, relating to treatment of certain contracts for providing services, etc., shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 3. Effective October 6, 1993.)



17020.9

For purposes of this part, the term domestic building and loan association has the same meaning given that term by Section 7701(a)(19) of the Internal Revenue Code.

(Added by Stats. 1987, Ch. 1138, Sec. 9. Effective September 25, 1987. Applicable to taxable years beginning on or after January 1, 1987, by Sec. 189 of Ch. 1138.)



17020.11

Section 7701(h) of the Internal Revenue Code, relating to motor vehicle operating leases, applies, except as otherwise provided.

(Amended by Stats. 2003, Ch. 185, Sec. 6. Effective January 1, 2004.)



17020.12

Section 7701(a)(20) of the Internal Revenue Code, relating to definition of employee, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 5. Effective October 6, 1993.)



17020.13

Section 7701(k) of the Internal Revenue Code, relating to treatment of certain amounts paid to charity, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 6. Effective October 6, 1993.)



17020.15

(a) Section 7701(n) of the Internal Revenue Code, relating to convention or association of churches, shall apply, except as otherwise provided.

(b) The phrase this part shall be substituted for this title in Section 7701(n) of the Internal Revenue Code.

(Added by Stats. 2010, Ch. 14, Sec. 3. Effective January 1, 2011.)



17021

As used in this part, if the husband and wife therein referred to are divorced, wherever appropriate to the meaning of this part, the term wife shall be read former wife and the term husband shall be read former husband. If the payments described in this part are made by or on behalf of the wife or former wife to the husband or former husband instead of vice versa, wherever appropriate to the meaning of this part, the term husband shall be read wife and the term wife shall be read husband.

(Added by Stats. 1955, Ch. 939.)



17021.5

Section 7703 of the Internal Revenue Code, relating to determination of marital status, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 7. Effective October 6, 1993.)



17021.7

(a) (1) For purposes of this part, the domestic partner of the taxpayer shall be treated as the spouse of the taxpayer for purposes of applying only Sections 105(b), 106(a), 162(l), 162(n), and 213(a) of the Internal Revenue Code and for purposes of determining whether an individual is the taxpayer s dependent or member of their family as these terms are used in those sections.

(2) This subdivision shall apply to each taxable year beginning on or after January 1, 2002.

(b) (1) Except as otherwise provided, the domestic partner or former domestic partner of a taxpayer shall be treated as the spouse or former spouse of that taxpayer for purposes of applying provisions of this part, Part 10.2 (commencing with Section 18401), Part 10.7 (commencing with Section 21001), and Part 11 (commencing with Section 23001), and for purposes of applying provisions of the Internal Revenue Code that are applicable for purposes of this part, Part 10.2, Part 10.7, or Part 11.

(2) A domestic partner shall not be treated as the spouse of a taxpayer as required by paragraph (1) in the following circumstances:

(A) Where the treatment would result in the classification of a business entity for purposes of this part, Part 10.2, or Part 11 that would be different than the classification of that business entity for federal income tax purposes.

(B) Where the treatment required by paragraph (1) would result in disqualification for federal income tax purposes of a plan that otherwise qualifies under Section 401(a) of the Internal Revenue Code.

(C) Where the treatment would result in a tax-favored account that would not be qualified as a tax-favored account for federal income tax purposes. For purposes of this subparagraph, tax-favored account means an individual account, plan, or arrangement that is exempt from income tax under Chapter 1 of the Internal Revenue Code, including an individual retirement account, as described in Section 408 of the Internal Revenue Code, an Archer MSA, as described in Section 220 of the Internal Revenue Code, a qualified tuition program, as described in Section 529 of the Internal Revenue Code, and a Coverdell education savings account, as described in Section 530 of the Internal Revenue Code.

(3) The amendments made by the act adding this subdivision shall be operative for each taxable year beginning on or after January 1, 2007.

(c) For purposes of this section, the term domestic partner means an individual partner in a domestic partner relationship within the meaning of Section 297 of the Family Code.

(Amended by Stats. 2007, Ch. 426, Sec. 1. Effective October 10, 2007. Applicable to taxable years beginning on or after January 1, 2007, pursuant to paragraph (3) of new subdivision (b).)



17022

The term military or naval forces of the United States and the term armed forces of the United States each includes all regular and reserve components of the uniformed services which are subject to the jurisdicition of the Secretary of Defense, the Secretary of the Army, the Secretary of the Navy, or the Secretary of the Air Force, and each term also includes the Coast Guard. The members of such forces include commissioned officers and personnel below the grade of commissioned officers in such forces.

(Added by Stats. 1955, Ch. 939.)



17023

The term counsel for the Franchise Tax Board, and Franchise Tax Counsel as used in this part, means attorney or attorneys appointed or employed by the Franchise Tax Board and acting subject to the approval and under the supervision of the Attorney General.

(Added by Stats. 1955, Ch. 939.)



17024

The term Personal Income Tax Law of 1954, means Part 10 of Division 2 of the Revenue and Taxation Code as enacted by the Statutes 1943, Chapter 659, and as subsequently amended, including all amendments enacted prior to January 1, 1955.

(Added by Stats. 1955, Ch. 939.)



17024.5

(a) (1) Unless otherwise specifically provided, the terms Internal Revenue Code, Internal Revenue Code of 1954, or Internal Revenue Code of 1986, for purposes of this part, mean Title 26 of the United States Code, including all amendments thereto as enacted on the specified date for the applicable taxable year as follows:

Taxable Year

Specified Date of
Internal Revenue
Code Sections

(A) For taxable years beginning on or after

January 1, 1983, and on or before December

31, 1983 ........................

January 15, 1983

(B) For taxable years beginning on or after

January 1, 1984, and on or before December

31, 1984 ........................

January 1, 1984

(C) For taxable years beginning on or after

January 1, 1985, and on or before December

31, 1985 ........................

January 1, 1985

(D) For taxable years beginning on or after

January 1, 1986, and on or before December

31, 1986 ........................

January 1, 1986

(E) For taxable years beginning on or after

January 1, 1987, and on or before December

31, 1988 ........................

January 1, 1987

(F) For taxable years beginning on or after

January 1, 1989, and on or before December

31, 1989 ........................

January 1, 1989

(G) For taxable years beginning on or after

January 1, 1990, and on or before December

31, 1990 ........................

January 1, 1990

(H) For taxable years beginning on or after

January 1, 1991, and on or before December

31, 1991 ........................

January 1, 1991

(I) For taxable years beginning on or after

January 1, 1992, and on or before December

31, 1992 ........................

January 1, 1992

(J) ?For taxable years beginning on or after

January 1, 1993, and on or before December

31, 1996 ........................

January 1, 1993

(K) For taxable years beginning on or after

January 1, 1997, and on or before December

31, 1997 ........................

January 1, 1997

(L) For taxable years beginning on or after

January 1, 1998, and on or before December

31, 2001 ........................

January 1, 1998

(M) For taxable years beginning on or after

January 1, 2002, and on or before December

31, 2004 ........................

January 1, 2001

(N) For taxable years beginning on or after

January 1, 2005, and on or before December

31, 2009 ........................

January 1, 2005

(O) For taxable years beginning on or after

January 1, 2010 ........................

January 1, 2009

(2) (A) Unless otherwise specifically provided, for federal laws enacted on or after January 1, 1987, and on or before the specified date for the taxable year, uncodified provisions that relate to provisions of the Internal Revenue Code that are incorporated for purposes of this part shall be applicable to the same taxable years as the incorporated provisions.

(B) In the case where Section 901 of the Economic Growth and Tax Relief Act of 2001 (Public Law 107-16) applies to any provision of the Internal Revenue Code that is incorporated for purposes of this part, Section 901 of the Economic Growth and Tax Relief Act of 2001 shall apply for purposes of this part in the same manner and to the same taxable years as it applies for federal income tax purposes.

(3) Subtitle G (Tax Technical Corrections) and Part I of Subtitle H (Repeal of Expired or Obsolete Provisions) of the Revenue Reconciliation Act of 1990 (Public Law 101-508) modified numerous provisions of the Internal Revenue Code and provisions of prior federal acts, some of which are incorporated by reference into this part. Unless otherwise provided, the provisions described in the preceding sentence, to the extent that they modify provisions that are incorporated into this part, are declaratory of existing law and shall be applied in the same manner and for the same periods as specified in the Revenue Reconciliation Act of 1990.

(b) Unless otherwise specifically provided, when applying any provision of the Internal Revenue Code for purposes of this part, a reference to any of the following is not applicable for purposes of this part:

(1) Except as provided in Chapter 4.5 (commencing with Section 23800) of Part 11 of Division 2, an electing small business corporation, as defined in Section 1361(b) of the Internal Revenue Code.

(2) Domestic international sales corporations (DISC), as defined in Section 992(a) of the Internal Revenue Code.

(3) A personal holding company, as defined in Section 542 of the Internal Revenue Code.

(4) A foreign personal holding company, as defined in Section 552 of the Internal Revenue Code.

(5) A foreign investment company, as defined in Section 1246(b) of the Internal Revenue Code.

(6) A foreign trust, as defined in Section 679 of the Internal Revenue Code.

(7) Foreign income taxes and foreign income tax credits.

(8) Section 911 of the Internal Revenue Code, relating to citizens or residents of the United States living abroad.

(9) A foreign corporation, except that Section 367 of the Internal Revenue Code shall be applicable.

(10) Federal tax credits and carryovers of federal tax credits.

(11) Nonresident aliens.

(12) Deduction for personal exemptions, as provided in Section 151 of the Internal Revenue Code.

(13) The tax on generation-skipping transfers imposed by Section 2601 of the Internal Revenue Code.

(14) The tax, relating to estates, imposed by Section 2001 or 2101 of the Internal Revenue Code.

(c) (1) The provisions contained in Sections 41 to 44, inclusive, and Section 172 of the Tax Reform Act of 1984 (Public Law 98-369), relating to treatment of debt instruments, is not applicable for taxable years beginning before January 1, 1987.

(2) The provisions contained in Public Law 99-121, relating to the treatment of debt instruments, is not applicable for taxable years beginning before January 1, 1987.

(3) For each taxable year beginning on or after January 1, 1987, the provisions referred to by paragraphs (1) and (2) shall be applicable for purposes of this part in the same manner and with respect to the same obligations as the federal provisions, except as otherwise provided in this part.

(d) When applying the Internal Revenue Code for purposes of this part, regulations promulgated in final form or issued as temporary regulations by the secretary shall be applicable as regulations under this part to the extent that they do not conflict with this part or with regulations issued by the Franchise Tax Board.

(e) Whenever this part allows a taxpayer to make an election, the following rules shall apply:

(1) A proper election filed with the Internal Revenue Service in accordance with the Internal Revenue Code or regulations issued by the secretary shall be deemed to be a proper election for purposes of this part, unless otherwise provided in this part or in regulations issued by the Franchise Tax Board.

(2) A copy of that election shall be furnished to the Franchise Tax Board upon request.

(3) (A) Except as provided in subparagraph (B), in order to obtain treatment other than that elected for federal purposes, a separate election shall be filed at the time and in the manner required by the Franchise Tax Board.

(B) (i) If a taxpayer makes a proper election for federal income tax purposes prior to the time that taxpayer becomes subject to the tax imposed under this part or Part 11 (commencing with Section 23001), that taxpayer is deemed to have made the same election for purposes of the tax imposed by this part, Part 10.2 (commencing with Section 18401), and Part 11 (commencing with Section 23001), as applicable, and that taxpayer may not make a separate election for California tax purposes unless that separate election is expressly authorized by this part, Part 10.2 (commencing with Section 18401), or Part 11 (commencing with Section 23001), or by regulations issued by the Franchise Tax Board.

(ii) If a taxpayer has not made a proper election for federal income tax purposes prior to the time that taxpayer becomes subject to tax under this part or Part 11 (commencing with Section 23001), that taxpayer may not make a separate California election for purposes of this part, Part 10.2 (commencing with Section 18401), or Part 11 (commencing with Section 23001), unless that separate election is expressly authorized by this part, Part 10.2 (commencing with Section 18401), or Part 11 (commencing with Section 23001), or by regulations issued by the Franchise Tax Board.

(iii) This subparagraph applies only to the extent that the provisions of the Internal Revenue Code or the regulation issued by the secretary authorizing an election for federal income tax purposes apply for purposes of this part, Part 10.2 (commencing with Section 18401) or Part 11 (commencing with Section 23001).

(f) Whenever this part allows or requires a taxpayer to file an application or seek consent, the rules set forth in subdivision (e) shall be applicable with respect to that application or consent.

(g) When applying the Internal Revenue Code for purposes of determining the statute of limitations under this part, any reference to a period of three years shall be modified to read four years for purposes of this part.

(h) When applying, for purposes of this part, any section of the Internal Revenue Code or any applicable regulation thereunder, all of the following shall apply:

(1) References to adjusted gross income shall mean the amount computed in accordance with Section 17072, except as provided in paragraph (2).

(2) (A) Except as provided in subparagraph (B), references to adjusted gross income for purposes of computing limitations based upon adjusted gross income, shall mean the amount required to be shown as adjusted gross income on the federal tax return for the same taxable year.

(B) In the case of registered domestic partners and former registered domestic partners, adjusted gross income, for the purposes of computing limitations based upon adjusted gross income, shall mean the adjusted gross income on a federal tax return computed as if the registered domestic partner or former registered domestic partner was treated as a spouse or former spouse, respectively, for federal income tax purposes, and used the same filing status that was used on the state tax return for the same taxable year.

(3) Any reference to subtitle or chapter shall mean this part.

(4) The provisions of Section 7806 of the Internal Revenue Code, relating to construction of title, shall apply.

(5) Any provision of the Internal Revenue Code that becomes operative on or after the specified date for that taxable year shall become operative on the same date for purposes of this part.

(6) Any provision of the Internal Revenue Code that becomes inoperative on or after the specified date for that taxable year shall become inoperative on the same date for purposes of this part.

(7) Due account shall be made for differences in federal and state terminology, effective dates, substitution of Franchise Tax Board for secretary when appropriate, and other obvious differences.

(8) Except as otherwise provided, any reference to Section 501 of the Internal Revenue Code shall be interpreted to also refer to Section 23701.

(i) Any reference to a specific provision of the Internal Revenue Code shall include modifications of that provision, if any, in this part.

(Amended by Stats. 2010, Ch. 14, Sec. 4. Effective January 1, 2011.)



17026

This part applies to the taxable income of taxpayers received or accrued on or after January 1, l935.

(Added by Stats. 1955, Ch. 939.)



17028

The provisions of this code insofar as they are substantially the same as existing statutory provisions relating to the same subject matter shall be construed as restatements and continuations thereof, and not as new enactments.

(Added by Stats. 1955, Ch. 939.)



17029

The repeal of any provision of the Personal Income Tax Law shall not affect any act done or any right accruing or accrued, or any suit or proceeding had or commenced in any civil cause, before such repeal; but all rights and liabilities under such law shall continue, and may be enforced in the same manner, as if such repeal had not been made.

(Amended by Stats. 1991, Ch. 117, Sec. 9. Effective July 16, 1991.)



17029.5

(a) The enactment of the act adding this section to the code shall not deprive any taxpayer of any carryover of a credit, excess contribution, or loss to which that taxpayer was entitled under this part, including all amendments enacted prior to January 1, 1987.

(b) The carryover of the credit, excess contribution, or loss shall be allowed to be carried forward under the act adding this section to the code for the same period of time as the taxpayer would have been entitled to carry that item forward under prior law.

(c) For purposes of applying the provisions of the act adding this section to the code, the basis or recomputed basis of any asset acquired prior to January 1, 1987, shall be determined under the law at the time the asset was acquired and any adjustments to basis shall be computed as follows:

(1) Any adjustments to basis for taxable years beginning prior to January 1, 1987, shall be computed under applicable provisions of this part, including all amendments enacted prior to January 1, 1987; and

(2) Any adjustments to basis for taxable years beginning on or after January 1, 1987, shall be computed under the applicable provisions of the act adding this section to the code.

(Added by Stats. 1987, Ch. 1138, Sec. 14. Effective September 25, 1987. Applicable to taxable years beginning on or after January 1, 1987, by Sec. 189 of Ch. 1138.)



17030

For the purpose of applying the Personal Income Tax Law of 1954 or the Personal Income Tax Law as herein enacted to any period, any reference in either such law to another provision of the Personal Income Tax Law of 1954 or the Personal Income Tax Law as herein enacted which is not then applicable to such period shall be deemed a reference to the corresponding provision of the other law which is then applicable to such period.

(Added by Stats. 1955, Ch. 939.)



17031

Any provision of this part which refers to the application of any portion of this part to a prior period (or which depends upon the application to a prior period of any portion of this part) shall, when appropriate and consistent with the purpose of such provision, be deemed to refer to (or depend upon the application of) the corresponding provision of Part 10 of Division 2 of the Revenue and Taxation Code or of such other Personal Income Tax Laws as were applicable to the prior period.

(Added by Stats. 1955, Ch. 939.)



17032

Division, part, chapter, article, section and subsection headings contained herein shall not be deemed to govern, limit, modify, or in any manner affect the scope, meaning, or intent of the provisions of this part.

(Added by Stats. 1955, Ch. 939.)



17033

If any chapter, article, section, subsection, clause, sentence or phrase of this part which is reasonably separable from the remaining portions of this part, or the application thereof to any person, taxpayer or circumstance, is for any reason determined unconstitutional, such determination shall not affect the remainder of this part, nor, will the application of any such provision to other persons, taxpayers or circumstances, be affected thereby.

(Added by Stats. 1955, Ch. 939.)



17034

Unless otherwise specifically provided therein, the provisions of any act:

(a) That affect the imposition or computation of taxes, additions to tax, penalties, or the allowance of credits against the tax, shall be applied to taxable years beginning on or after January 1 of the year in which the act takes effect.

(b) That otherwise affect the provisions of this part shall be applied on and after the date the act takes effect.

(Amended (as amended by Stats. 1993, Ch. 31) by Stats. 1993, Ch. 877, Sec. 7.1. Effective October 6, 1993. Operative January 1, 1994, by Sec. 102 of Ch. 877.)



17035

The term withholding agent means any person required to deduct and withhold any tax under Section 18662.

(Amended by Stats. 1993, Ch. 31, Sec. 2. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



17036

Unless expressly otherwise provided in this part, any notice may be given by first class mail postage prepaid.

(Added by Stats. 1972, Ch. 1237.)



17037

Provisions in other codes or general law statutes which are related to this part include all of the following:

(a) Chapter 20.6 (commencing with Section 9891) of Division 3 of the Business and Professions Code, relating to tax preparers.

(b) Part 10.2 (commencing with Section 18401), relating to the administration of franchise and income tax laws.

(c) Part 10.5 (commencing with Section 20501), relating to the Property Tax Assistance and Postponement Law.

(d) Part 10.7 (commencing with Section 21001), relating to the Taxpayers Bill of Rights.

(e) Part 11 (commencing with Section 23001), relating to the Corporation Tax Law.

(f) Sections 15700 to 15702.1, inclusive, of the Government Code, relating to the Franchise Tax Board.

(Amended by Stats. 2001, Ch. 543, Sec. 4. Effective January 1, 2002.)



17038

(a) For purposes of this part, unless expressly otherwise provided, for taxable years beginning before January 1, 1984, references to the California Consumer Price Index shall mean the California Consumer Price Index for All Urban Consumers (old series).

(b) For taxable years beginning on or after January 1, 1984, references to the California Consumer Price Index shall mean the California Consumer Price Index for All Urban Consumers as modified for rental equivalence homeownership (new series).

(Amended by Stats. 1983, Ch. 323, Sec. 82.5. Effective July 1, 1983.)



17039

(a) Notwithstanding any provision in this part to the contrary, for the purposes of computing tax credits, the term net tax means the tax imposed under either Section 17041 or 17048 plus the tax imposed under Section 17504 (relating to lump-sum distributions) less the credits allowed by Section 17054 (relating to personal exemption credits) and any amount imposed under paragraph (1) of subdivision (d) and paragraph (1) of subdivision (e) of Section 17560. Notwithstanding the preceding sentence, the net tax shall not be less than the tax imposed under Section 17504 (relating to the separate tax on lump-sum distributions), if any. Credits shall be allowed against net tax in the following order:

(1) Credits that do not contain carryover or refundable provisions, except those described in paragraphs (4) and (5).

(2) Credits that contain carryover provisions but do not contain refundable provisions, except for those that are allowed to reduce net tax below the tentative minimum tax, as defined by Section 17062.

(3) Credits that contain both carryover and refundable provisions.

(4) The minimum tax credit allowed by Section 17063 (relating to the alternative minimum tax).

(5) Credits that are allowed to reduce net tax below the tentative minimum tax, as defined by Section 17062.

(6) Credits for taxes paid to other states allowed by Chapter 12 (commencing with Section 18001).

(7) Credits that contain refundable provisions but do not contain carryover provisions.

The order within each paragraph shall be determined by the Franchise Tax Board.

(b) Notwithstanding the provisions of Sections 17061 (relating to refunds pursuant to the Unemployment Insurance Code) and 19002 (relating to tax withholding), the credits provided in those sections shall be allowed in the order provided in paragraph (6) of subdivision (a).

(c) (1) Notwithstanding any other provision of this part, no tax credit shall reduce the tax imposed under Section 17041 or 17048 plus the tax imposed under Section 17504 (relating to the separate tax on lump-sum distributions) below the tentative minimum tax, as defined by Section 17062, except the following credits:

(A) The credit allowed by Section 17052.2 (relating to teacher retention tax credit).

(B) The credit allowed by former Section 17052.4 (relating to solar energy).

(C) The credit allowed by former Section 17052.5 (relating to solar energy, repealed on January 1, 1987).

(D) The credit allowed by former Section 17052.5 (relating to solar energy, repealed on December 1, 1994).

(E) The credit allowed by Section 17052.12 (relating to research expenses).

(F) The credit allowed by former Section 17052.13 (relating to sales and use tax credit).

(G) The credit allowed by former Section 17052.15 (relating to Los Angeles Revitalization Zone sales tax credit).

(H) The credit allowed by Section 17052.25 (relating to the adoption costs credit).

(I) The credit allowed by Section 17053.5 (relating to the renter s credit).

(J) The credit allowed by former Section 17053.8 (relating to enterprise zone hiring credit).

(K) The credit allowed by former Section 17053.10 (relating to Los Angeles Revitalization Zone hiring credit).

(L) The credit allowed by former Section 17053.11 (relating to program area hiring credit).

(M) For each taxable year beginning on or after January 1, 1994, the credit allowed by former Section 17053.17 (relating to Los Angeles Revitalization Zone hiring credit).

(N) The credit allowed by Section 17053.33 (relating to targeted tax area sales or use tax credit).

(O) The credit allowed by Section 17053.34 (relating to targeted tax area hiring credit).

(P) The credit allowed by Section 17053.49 (relating to qualified property).

(Q) The credit allowed by Section 17053.70 (relating to enterprise zone sales or use tax credit).

(R) The credit allowed by Section 17053.74 (relating to enterprise zone hiring credit).

(S) The credit allowed by Section 17054 (relating to credits for personal exemption).

(T) The credit allowed by Section 17054.5 (relating to the credits for a qualified joint custody head of household and a qualified taxpayer with a dependent parent).

(U) The credit allowed by Section 17054.7 (relating to the credit for a senior head of household).

(V) The credit allowed by former Section 17057 (relating to clinical testing expenses).

(W) The credit allowed by Section 17058 (relating to low-income housing).

(X) The credit allowed by Section 17061 (relating to refunds pursuant to the Unemployment Insurance Code).

(Y) Credits for taxes paid to other states allowed by Chapter 12 (commencing with Section 18001).

(Z) The credit allowed by Section 19002 (relating to tax withholding).

(2) Any credit that is partially or totally denied under paragraph (1) shall be allowed to be carried over and applied to the net tax in succeeding taxable years, if the provisions relating to that credit include a provision to allow a carryover when that credit exceeds the net tax.

(d) Unless otherwise provided, any remaining carryover of a credit allowed by a section that has been repealed or made inoperative shall continue to be allowed to be carried over under the provisions of that section as it read immediately prior to being repealed or becoming inoperative.

(e) (1) Unless otherwise provided, if two or more taxpayers (other than husband and wife) share in costs that would be eligible for a tax credit allowed under this part, each taxpayer shall be eligible to receive the tax credit in proportion to his or her respective share of the costs paid or incurred.

(2) In the case of a partnership, the credit shall be allocated among the partners pursuant to a written partnership agreement in accordance with Section 704 of the Internal Revenue Code, relating to partner s distributive share.

(3) In the case of a husband and wife who file separate returns, the credit may be taken by either or equally divided between them.

(f) Unless otherwise provided, in the case of a partnership, any credit allowed by this part shall be computed at the partnership level, and any limitation on the expenses qualifying for the credit or limitation upon the amount of the credit shall be applied to the partnership and to each partner.

(g) (1) With respect to any taxpayer that directly or indirectly owns an interest in a business entity that is disregarded for tax purposes pursuant to Section 23038 and any regulations thereunder, the amount of any credit or credit carryforward allowable for any taxable year attributable to the disregarded business entity shall be limited in accordance with paragraphs (2) and (3).

(2) The amount of any credit otherwise allowed under this part, including any credit carryover from prior years, that may be applied to reduce the taxpayer s net tax, as defined in subdivision (a), for the taxable year shall be limited to an amount equal to the excess of the taxpayer s regular tax (as defined in Section 17062), determined by including income attributable to the disregarded business entity that generated the credit or credit carryover, over the taxpayer s regular tax (as defined in Section 17062), determined by excluding the income attributable to that disregarded business entity. No credit shall be allowed if the taxpayer s regular tax (as defined in Section 17062), determined by including the income attributable to the disregarded business entity, is less than the taxpayer s regular tax (as defined in Section 17062), determined by excluding the income attributable to the disregarded business entity.

(3) If the amount of a credit allowed pursuant to the section establishing the credit exceeds the amount allowable under this subdivision in any taxable year, the excess amount may be carried over to subsequent taxable years pursuant to subdivisions (c) and (d).

(h) (1) Unless otherwise specifically provided, in the case of a taxpayer that is a partner or shareholder of an eligible pass-through entity described in paragraph (2), any credit passed through to the taxpayer in the taxpayer s first taxable year beginning on or after the date the credit is no longer operative may be claimed by the taxpayer in that taxable year, notwithstanding the repeal of the statute authorizing the credit prior to the close of that taxable year.

(2) For purposes of this subdivision, eligible pass-through entity means any partnership or S corporation that files its return on a fiscal year basis pursuant to Section 18566, and that is entitled to a credit pursuant to this part for the taxable year that begins during the last year the credit is operative.

(3) This subdivision shall apply to credits that become inoperative on or after the operative date of the act adding this subdivision.

(Amended by Stats. 2002, Ch. 35, Sec. 2. Effective May 8, 2002.)



17039.1

Notwithstanding Section 17039 or any other provision in this part to the contrary, the credit allowed by Section 17053.30 (relating to natural heritage) may reduce the tax imposed under Section 17041 or 17048 plus the tax imposed under Section 17504 (relating to the separate tax lump-sum distributions) below the tentative minimum tax, as defined by Section 17062, but only after allowance of the credit allowed by Section 17063.

(Added by Stats. 2000, Ch. 113, Sec. 2. Effective July 10, 2000.)



17039.2

(a) Notwithstanding any provision of this part or Part 10.2 (commencing with Section 18401) to the contrary, for each taxable year beginning on or after January 1, 2008, and before January 1, 2010, the total of all business credits otherwise allowable under any credit under any provision of Chapter 2 (commencing with Section 17041), including the carryover of any business credit under a former provision of that chapter, for the taxable year shall not reduce the net tax (as defined in Section 17039) below the applicable amount.

(b) For purposes of this section, business credit means a credit allowable under any provision of Chapter 2 (commencing with Section 17041) other than the following credits:

(1) The credit allowed by Section 17052.6 (relating to credit for household and dependent care).

(2) The credit allowed by Section 17052.25 (relating to credit for adoption costs).

(3) The credit allowed by Section 17053.5 (relating to renter s tax credit).

(4) The credit allowed by Section 17053.80 (relating to full time employment hiring credit).

(5) The credit allowed by Section 17054 (relating to credit for personal exemption).

(6) The credit allowed by Section 17054.5 (relating to credit for qualified joint custody head of household and a qualified taxpayer with a dependent parent).

(7) The credit allowed by Section 17054.7 (relating to credit for senior head of household).

(8) The credit allowed by Section 17061 (relating to refunds pursuant to the Unemployment Insurance Code).

(c) For purposes of this section, the applicable amount shall be equal to 50 percent of the net tax (as defined in Section 17039) before application of any credits.

(d) The amount of any credit otherwise allowable for the taxable year under Section 17039 that is not allowed due to application of this section shall remain a credit carryover amount under this part.

(e) The carryover period for any credit that is not allowed due to the application of this section shall be increased by the number of taxable years the credit (or any portion thereof) was not allowed.

(f) Notwithstanding anything to the contrary in this part or Part 10.2 (commencing with Section 18401) the credits listed in subdivision (b) shall be required to be applied before any business credits, as limited by subdivision (a), are applied.

(g) The provisions of this section shall not apply to a taxpayer with net business income of less than five hundred thousand dollars ($500,000) for the taxable year. For purposes of this subdivision, business income means:

(1) Income from a trade or business, whether conducted by the taxpayer or by a pasthrough entity owned directly or indirectly by the taxpayer. For purposes of this paragraph, the term passthrough entity means a partnership or an S corporation.

(2) Income from rental activity.

(3) Income attributable to a farming business.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 17, Sec. 2. Effective February 20, 2009.)






CHAPTER 2. Imposition of Tax

17041

(a) (1) There shall be imposed for each taxable year upon the entire taxable income of every resident of this state who is not a part-year resident, except the head of a household as defined in Section 17042, taxes in the following amounts and at the following rates upon the amount of taxable income computed for the taxable year as if the resident were a resident of this state for the entire taxable year and for all prior taxable years for any carryover items, deferred income, suspended losses, or suspended deductions:

If the taxable income is:

The tax is:

Not over $3,650 ........................

1% of the taxable income

Over $3,650 but not

over $8,650 ........................

$36.50 plus 2% of the excess
over $3,650

Over $8,650 but not

over $13,650 ........................

$136.50 plus 4% of the excess
over $8,650

Over $13,650 but not

over $18,950 ........................

$336.50 plus 6% of the excess
over $13,650

Over $18,950 but not

over $23,950 ........................

$654.50 plus 8% of the excess
over $18,950

Over $23,950 ........................

$1,054.50 plus 9.3% of the excess
over $23,950

(2) For taxable years beginning on or after January 1, 2009, and before January 1, 2011, the percentages specified in the table in paragraph (1) shall be increased by adding 0.25 percent to each percentage.

(b) (1) There shall be imposed for each taxable year upon the taxable income of every nonresident or part-year resident, except the head of a household as defined in Section 17042, a tax as calculated in paragraph (2).

(2) The tax imposed under paragraph (1) shall be calculated by multiplying the taxable income of a nonresident or part-year resident, as defined in subdivision (i), by a rate (expressed as a percentage) equal to the tax computed under subdivision (a) on the entire taxable income of the nonresident or part-year resident as if the nonresident or part-year resident were a resident of this state for the taxable year and as if the nonresident or part-year resident were a resident of this state for all prior taxable years for any carryover items, deferred income, suspended losses, or suspended deductions, divided by the amount of that income.

(c) (1) There shall be imposed for each taxable year upon the entire taxable income of every resident of this state who is not a part-year resident for that taxable year, when the resident is the head of a household, as defined in Section 17042, taxes in the following amounts and at the following rates upon the amount of taxable income computed for the taxable year as if the resident were a resident of the state for the entire taxable year and for all prior taxable years for carryover items, deferred income, suspended losses, or suspended deductions:

If the taxable income is:

The tax is:

Not over $7,300 ........................

1% of the taxable income

Over $7,300 but not

over $17,300 ........................

$73 plus 2% of the excess
over $7,300

Over $17,300 but not

over $22,300 ........................

$273 plus 4% of the excess
over $17,300

Over $22,300 but not

over $27,600 ........................

$473 plus 6% of the excess
over $22,300

Over $27,600 but not

over $32,600 ........................

$791 plus 8% of the excess
over $27,600

Over $32,600 ........................

$1,191 plus 9.3% of the excess
over $32,600

(2) For taxable years beginning on or after January 1, 2009, and before January 1, 2011, the percentages specified in the table in paragraph (1) shall be increased by adding 0.25 percent to each percentage.

(d) (1) There shall be imposed for each taxable year upon the taxable income of every nonresident or part-year resident when the nonresident or part-year resident is the head of a household, as defined in Section 17042, a tax as calculated in paragraph (2).

(2) The tax imposed under paragraph (1) shall be calculated by multiplying the taxable income of a nonresident or part-year resident, as defined in subdivision (i), by a rate (expressed as a percentage) equal to the tax computed under subdivision (c) on the entire taxable income of the nonresident or part-year resident as if the nonresident or part-year resident were a resident of this state for the taxable year and as if the nonresident or part-year resident were a resident of this state for all prior taxable years for any carryover items, deferred income, suspended losses, or suspended deductions, divided by the amount of that income.

(e) There shall be imposed for each taxable year upon the taxable income of every estate, trust, or common trust fund taxes equal to the amount computed under subdivision (a) for an individual having the same amount of taxable income.

(f) The tax imposed by this part is not a surtax.

(g) (1) Section 1(g) of the Internal Revenue Code, relating to certain unearned income of children taxed as if parent s income, shall apply, except as otherwise provided.

(2) Section 1(g)(7)(B)(ii)(II) of the Internal Revenue Code is modified, for purposes of this part, by substituting 1 percent for 10 percent.

(h) For each taxable year beginning on or after January 1, 1988, the Franchise Tax Board shall recompute the income tax brackets prescribed in subdivisions (a) and (c). That computation shall be made as follows:

(1) The California Department of Industrial Relations shall transmit annually to the Franchise Tax Board the percentage change in the California Consumer Price Index for all items from June of the prior calendar year to June of the current calendar year, no later than August 1 of the current calendar year.

(2) The Franchise Tax Board shall do both of the following:

(A) Compute an inflation adjustment factor by adding 100 percent to the percentage change figure that is furnished pursuant to paragraph (1) and dividing the result by 100.

(B) Multiply the preceding taxable year income tax brackets by the inflation adjustment factor determined in subparagraph (A) and round off the resulting products to the nearest one dollar ($1).

(i) (1) For purposes of this part, the term taxable income of a nonresident or part-year resident includes each of the following:

(A) For any part of the taxable year during which the taxpayer was a resident of this state (as defined by Section 17014), all items of gross income and all deductions, regardless of source.

(B) For any part of the taxable year during which the taxpayer was not a resident of this state, gross income and deductions derived from sources within this state, determined in accordance with Article 9 of Chapter 3 (commencing with Section 17301) and Chapter 11 (commencing with Section 17951).

(2) For purposes of computing taxable income of a nonresident or part-year resident under paragraph (1), the amount of any net operating loss sustained in any taxable year during any part of which the taxpayer was not a resident of this state shall be limited to the sum of the following:

(A) The amount of the loss attributable to the part of the taxable year in which the taxpayer was a resident.

(B) The amount of the loss which, during the part of the taxable year the taxpayer is not a resident, is attributable to California source income and deductions allowable in arriving at taxable income of a nonresident or part-year resident.

(3) For purposes of computing taxable income of a nonresident or part-year resident under paragraph (1), any carryover items, deferred income, suspended losses, or suspended deductions shall only be includable or allowable to the extent that the carryover item, deferred income, suspended loss, or suspended deduction was derived from sources within this state, calculated as if the nonresident or part-year resident, for the portion of the year he or she was a nonresident, had been a nonresident for all prior years.

(Amended by Stats. 2010, Ch. 14, Sec. 5. Effective January 1, 2011. Note: This section was amended on June 8, 1982, by initiative Prop. 7.)



17041.5

Notwithstanding any statute, ordinance, regulation, rule or decision to the contrary, no city, county, city and county, governmental subdivision, district, public and quasi-public corporation, municipal corporation, whether incorporated or not or whether chartered or not, shall levy or collect or cause to be levied or collected any tax upon the income, or any part thereof, of any person, resident or nonresident.

This section shall not be construed so as to prohibit the levy or collection of any otherwise authorized license tax upon a business measured by or according to gross receipts.

(Amended by Stats. 1965, Ch. 1319.)



17042

Section 2(b) and (c) of the Internal Revenue Code, relating to definitions of head of household and certain married individuals living apart, respectively, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 9. Effective October 6, 1993.)



17043

(a) For each taxable year beginning on or after January 1, 2005, in addition to any other taxes imposed by this part, an additional tax shall be imposed at the rate of 1 percent on that portion of a taxpayer s taxable income in excess of one million dollars ($1,000,000).

(b) For purposes of applying Part 10.2 (commencing with Section 18401) of Division 2, the tax imposed under this section shall be treated as if imposed under Section 17041.

(c) The following shall not apply to the tax imposed by this section:

(1) The provisions of Section 17039, relating to the allowance of credits.

(2) The provisions of Section 17041, relating to filing status and recomputation of the income tax brackets.

(3) The provisions of Section 17045, relating to joint returns.

(Added November 2, 2004, by initiative Proposition 63, Sec. 12. Operative January 1, 2005, pursuant to Sec. 16 of Prop. 63.)



17045

In the case of a joint return of a husband and wife under Section 18521, the tax imposed by Section 17041 shall be twice the tax which would be imposed if the taxable income were cut in half.

For purposes of this section, a return of a surviving spouse (as defined in Section 17046) shall be treated as a joint return of a husband and wife.

(Amended by Stats. 1993, Ch. 31, Sec. 5. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



17046

For purposes of this part, surviving spouse has the same meaning as that term is defined by Section 2(a) of the Internal Revenue Code.

(Amended by Stats. 1985, Ch. 106, Sec. 126.)



17048

(a) In lieu of the tax imposed under Section 17041, individuals with taxable income of such amounts as prescribed by the Franchise Tax Board, shall compute their taxes under tax tables prescribed by the Franchise Tax Board. The tax tables shall reflect the tax imposed under Section 17041 in income progressions of not less than one hundred dollars ($100), giving effect to the marital or other status of the individual. For purposes of this part, the tax imposed by this section shall be treated as tax imposed by Section 17041.

(b) Subdivision (a) shall not apply to any of the following:

(1) An individual to whom subdivision (b) of Section 17504 (relating to the tax on lump-sum distributions) applies for the taxable year.

(2) An individual making a return under Section 443(a)(1) of the Internal Revenue Code for a period of less than 12 months on account of a change in annual accounting period.

(3) An estate or trust.

(Amended by Stats. 1988, Ch. 1170, Sec. 1. Effective September 22, 1988.)



17049

(a) If an item of income was included in the gross income of an individual for a preceding taxable year or years because it appeared that the individual had an unrestricted right to that item, a deduction is allowable for the taxable year based on the repayment of the item by the individual during the taxable year, and the amount of that deduction exceeds three thousand dollars ($3,000), then the tax imposed by this part for the taxable year on that individual shall be the lesser of the following:

(1) The tax for the taxable year computed with that deduction.

(2) An amount equal to (A) the tax for the taxable year computed without that deduction, minus (B) the decrease in tax under this part for the preceding taxable year or years which would result solely from the exclusion of the item or portion thereof from the gross income required to be shown on the California return of that individual for the preceding taxable year or years.

(b) If the decrease in tax determined under subparagraph (B) of paragraph (2) of subdivision (a) for the preceding taxable year or years exceeds the tax imposed for the taxable year, computed without the deduction, that excess shall be considered to be a payment of tax on the last day prescribed for the payment of tax for the taxable year, and shall be refunded or credited in the same manner as if it were an overpayment for the taxable year.

(c) Subdivision (a) does not apply to any deduction allowable with respect to an item which was included in gross income by reason of the sale or other disposition of stock in trade of the taxpayer, or other property of a kind which would properly have been included in the inventory of the taxpayer if on hand at the close of the prior taxable year, or property held by the taxpayer primarily for sale to customers in the ordinary course of his or her trade or business.

(d) If the tax imposed by this part for the taxable year is the amount determined under paragraph (2) of subdivision (a), then the deduction referred to in subdivision (a) shall not be taken into account for any purpose of this part, or Part 10.2 (commencing with Section 18401), other than this section.

(e) For purposes of determining whether paragraph (1) or paragraph (2) of subdivision (a) applies, in any case where the exclusion referred to in subparagraph (B) of paragraph (2) of subdivision (a) results in a net operating loss or capital loss for the prior taxable year, or years, that loss shall, for purposes of computing the decrease in tax for the prior taxable year, or years, under subparagraph (B) of paragraph (2) of subdivision (a), be carried over to the same extent and in the same manner as is provided under Section 17276, 17276.1, 17276.2, 17276.4, 17276.5, or 17276.7, or Section 1212 of the Internal Revenue Code, as applicable for California purposes, except that no carryover beyond the taxable year shall be taken into account.

(f) For purposes of this part, the net operating loss or capital loss described in subdivision (e) shall, after the application of paragraph (1) or (2) of subdivision (a) for the taxable year, be taken into account under Section 17276, 17276.1, 17276.2, 17276.4, 17276.5, or 17276.7, or Section 1212 of the Internal Revenue Code, as applicable for California purposes, for taxable years after the taxable year to the same extent and in the same manner as either of the following:

(A) A net operating loss sustained for the taxable year, if paragraph (1) of subdivision (a) applied.

(B) A net operating loss or capital loss sustained for the prior taxable year, or years, if paragraph (2) of subdivision (a) applied.

(g) Regulations promulgated by the Secretary of the Treasury under Section 1341 of the Internal Revenue Code shall apply, except to the extent that those regulations conflict with this section, provisions of this part, or with regulations promulgated by the Franchise Tax Board.

(Amended by Stats. 2005, Ch. 349, Sec. 1. Effective January 1, 2006.)



17052.6

(a) For each taxable year beginning on or after January 1, 2000, there shall be allowed as a credit against the net tax , as defined in Section 17039, an amount determined in accordance with Section 21 of the Internal Revenue Code, except that the amount of the credit shall be a percentage, as provided in subdivision (b) of the allowable federal credit without taking into account whether there is a federal tax liability.

(b) For the purposes of subdivision (a), the percentage of the allowable federal credit shall be determined as follows:

(1) For taxable years beginning before January 1, 2003:

If the adjusted gross income is:

The percentage of
credit is:

$40,000 or less ........................

63%

Over $40,000 but not over $70,000 ........................

53%

Over $70,000 but not over $100,000 ........................

42%

Over $100,000 ........................

0%

(2) For taxable years beginning on or after January 1, 2003:

If the adjusted gross income is:

The percentage of
credit is:

$40,000 or less ........................

50%

Over $40,000 but not over $70,000 ........................

43%

Over $70,000 but not over $100,000 ........................

34%

Over $100,000 ........................

0%

(c) For purposes of this section, adjusted gross income means adjusted gross income as computed for purposes of paragraph (2) of subdivision (h) of Section 17024.5.

(d) The credit authorized by this section shall be limited, as follows:

(1) Employment-related expenses, within the meaning of Section 21 of the Internal Revenue Code, shall be limited to expenses for household services and care provided in this state.

(2) Earned income, within the meaning of Section 21(d) of the Internal Revenue Code, shall be limited to earned income subject to tax under this part. For purposes of this paragraph, compensation received by a member of the armed forces for active services as a member of the armed forces, other than pensions or retired pay, shall be considered earned income subject to tax under this part, whether or not the member is domiciled in this state.

(e) For purposes of this section, Section 21(b)(1) of the Internal Revenue Code, relating to a qualifying individual, is modified to additionally provide that a child, as defined in Section 151(c)(3) of the Internal Revenue Code, shall be treated, for purposes of Section 152 of the Internal Revenue Code, as applicable for purposes of this section, as receiving over one-half of his or her support during the calendar year from the parent having custody for a greater portion of the calendar year, that parent shall be treated as a custodial parent, within the meaning of Section 152(e) of the Internal Revenue Code, as applicable for purposes of this section, and the child shall be treated as a qualifying individual under Section 21(b)(1) of the Internal Revenue Code, as applicable for purposes of this section, if both of the following apply:

(1) The child receives over one-half of his or her support during the calendar year from his or her parents who never married each other and who lived apart at all times during the last six months of the calendar year.

(2) The child is in the custody of one or both of his or her parents for more than one-half of the calendar year.

(f) The amendments to this section made by Section 1.5 of Chapter 824 of the Statutes of 2002 shall apply only to taxable years beginning on or after January 1, 2002.

(g) The amendments made to this section by the act adding this subdivision shall apply to taxable years beginning on or after January 1, 2011.

(Amended by Stats. 2011, Ch. 14, Sec. 2. Effective March 24, 2011.)



17052.8

For each taxable year beginning on or after January 1, 1996, there shall be allowed as a credit against the net tax (as defined by Section 17039) an amount determined as follows:

(a) (1) (A) The amount of the credit shall be equal to one-third of the federal credit computed in accordance with Section 43 of the Internal Revenue Code.

(B) If a taxpayer elects, under Section 43(e) of the Internal Revenue Code, not to apply Section 43 for federal tax purposes, this election is binding and irrevocable for state purposes, and for purposes of subparagraph (A), the federal credit shall be zero.

(2) Qualified enhanced oil recovery project shall include only projects located within California.

(3) The credit allowed under this subdivision shall not be allowed to any taxpayer for whom a depletion allowance is not permitted to be computed under Section 613 of the Internal Revenue Code by reason of paragraphs (2), (3), or (4) of subsection (d) of Section 613A of the Internal Revenue Code.

(b) Section 43(d) of the Internal Revenue Code shall apply.

(c) In the case where the credit allowed by this section exceeds the net tax, the excess may be carried over to reduce the net tax for the succeeding 15 years.

(d) In the case where property which qualifies as part of the taxpayer s qualified enhanced oil recovery costs also qualifies for a credit under any other section in this part, the taxpayer shall make an election on its original return as to which section applies to all costs allocable to that item of qualified property. Any election made under this section, and any specification contained in that election, may not be revoked except with the consent of the Franchise Tax Board.

(e) No deduction shall be allowed as otherwise provided in this part for that portion of any costs paid or incurred for the taxable year which is equal to the amount of the credit allowed under this section attributable to those costs.

(f) The basis of any property for which a credit is allowed under this section shall be reduced by the amount of the credit attributable to the property. The basis adjustment shall be made for the taxable year for which the credit is allowed.

(g) No credit may be claimed under this section with respect to any amount for which any other credit has been claimed under this part.

(Added by Stats. 1996, Ch. 954, Sec. 6.1. Effective September 26, 1996.)



17052.12

For each taxable year beginning on or after January 1, 1987, there shall be allowed as a credit against the net tax (as defined by Section 17039) for the taxable year an amount determined in accordance with Section 41 of the Internal Revenue Code, except as follows:

(a) For each taxable year beginning before January 1, 1997, the reference to 20 percent in Section 41(a)(1) of the Internal Revenue Code is modified to read 8 percent.

(b) (1) For each taxable year beginning on or after January 1, 1997, and before January 1, 1999, the reference to 20 percent in Section 41(a)(1) of the Internal Revenue Code is modified to read 11 percent.

(2) For each taxable year beginning on or after January 1, 1999, and before January 1, 2000, the reference to 20 percent in Section 41(a)(1) of the Internal Revenue Code is modified to read 12 percent.

(3) For each taxable year beginning on or after January 1, 2000, the reference to 20 percent in Section 41(a)(1) of the Internal Revenue Code is modified to read 15 percent.

(c) Section 41(a)(2) of the Internal Revenue Code shall not apply.

(d) Qualified research shall include only research conducted in California.

(e) In the case where the credit allowed under this section exceeds the net tax, the excess may be carried over to reduce the net tax in the following year, and succeeding years if necessary, until the credit has been exhausted.

(f) (1) With respect to any expense paid or incurred after the operative date of Section 6378, Section 41(b)(1) of the Internal Revenue Code is modified to exclude from the definition of qualified research expense any amount paid or incurred for tangible personal property that is eligible for the exemption from sales or use tax provided by Section 6378.

(2) For each taxable year beginning on or after January 1, 1998, the reference to Section 501(a) in Section 41(b)(3)(C) of the Internal Revenue Code, relating to contract research expenses, is modified to read this part or Part 11 (commencing with Section 23001).

(g) (1) For each taxable year beginning on or after January 1, 2000:

(A) The reference to 3 percent in Section 41(c)(4)(A)(i) of the Internal Revenue Code is modified to read one and forty-nine hundredths of one percent.

(B) The reference to 4 percent in Section 41(c)(4)(A)(ii) of the Internal Revenue Code is modified to read one and ninety-eight hundredths of one percent.

(C) The reference to 5 percent in Section 41(c)(4)(A)(iii) of the Internal Revenue Code is modified to read two and forty-eight hundredths of one percent.

(2) Section 41(c)(4)(B) shall not apply and in lieu thereof an election under Section 41(c)(4)(A) of the Internal Revenue Code may be made for any taxable year of the taxpayer beginning on or after January 1, 1998. That election shall apply to the taxable year for which made and all succeeding taxable years unless revoked with the consent of the Franchise Tax Board.

(3) Section 41(c)(7) of the Internal Revenue Code, relating to gross receipts, is modified to take into account only those gross receipts from the sale of property held primarily for sale to customers in the ordinary course of the taxpayer s trade or business that is delivered or shipped to a purchaser within this state, regardless of f.o.b. point or any other condition of the sale.

(4) Section 41(c)(5) of the Internal Revenue Code, relating to election of alternative simplified credit, shall not apply.

(h) Section 41(h) of the Internal Revenue Code, relating to termination, shall not apply.

(i) Section 41(g) of the Internal Revenue Code, relating to special rule for passthrough of credit, is modified by each of the following:

(1) The last sentence shall not apply.

(2) If the amount determined under Section 41(a) of the Internal Revenue Code for any taxable year exceeds the limitation of Section 41(g) of the Internal Revenue Code, that amount may be carried over to other taxable years under the rules of subdivision (e); except that the limitation of Section 41(g) of the Internal Revenue Code shall be taken into account in each subsequent taxable year.

(j) Section 41(a)(3) of the Internal Revenue Code shall not apply.

(k) Section 41(b)(3)(D) of the Internal Revenue Code, relating to amounts paid to eligible small businesses, universities, and federal laboratories, shall not apply.

(l) Section 41(f)(6), relating to energy research consortium, shall not apply.

(Amended by Stats. 2010, Ch. 14, Sec. 6. Effective January 1, 2011.)



17052.25

(a) For each taxable year beginning on or after January 1, 1994, there shall be allowed as a credit against the net tax, as defined in Section 17039, an amount equal to 50 percent of the costs paid or incurred by a taxpayer for the adoption of any minor child who is a citizen or legal resident of the United States and was in the custody of a public agency of either this state or a political subdivision of this state. The credit shall not exceed two thousand five hundred dollars ($2,500) per minor child.

(b) Costs eligible for the credit pursuant to subdivision (a) shall include the following:

(1) Fees for required services of either the Department of Social Services or a licensed adoption agency.

(2) Travel and related expenses for the adoptive family that are directly related to the adoption process.

(3) Medical fees and expenses that are not reimbursed by insurance and are directly related to the adoption process.

(c) The credit authorized by this section shall be claimed for the taxable year in which the decree or order of adoption is entered pursuant to Section 8612 of the Family Code. However, the allowable credit claimed may include any costs of that adoption paid or incurred in any prior taxable year.

(d) In the case where the credit allowed by this section exceeds the net tax, the excess may be carried over to reduce the net tax in the following year, and succeeding years if necessary, until the total credit of two thousand five hundred dollars ($2,500) per minor child is exhausted.

(e) Any deduction otherwise allowed under this part for any amount paid or incurred by the taxpayer upon which the credit is based shall be reduced by the amount of the credit allowed under this section.

(Amended by Stats. 1998, Ch. 322, Sec. 9. Effective August 20, 1998.)



17053.5

(a) (1) For a qualified renter, there shall be allowed a credit against his or her net tax, as defined in Section 17039. The amount of the credit shall be as follows:

(A) For married couples filing joint returns, heads of household, and surviving spouses, as defined in Section 17046, the credit shall be equal to one hundred twenty dollars ($120) if adjusted gross income is fifty thousand dollars ($50,000) or less.

(B) For other individuals, the credit shall be equal to sixty dollars ($60) if adjusted gross income is twenty-five thousand dollars ($25,000) or less.

(2) Except as provided in subdivision (b), a husband and wife shall receive but one credit under this section. If the husband and wife file separate returns, the credit may be taken by either or equally divided between them, except as follows:

(A) If one spouse was a resident for the entire taxable year and the other spouse was a nonresident for part or all of the taxable year, the resident spouse shall be allowed one-half the credit allowed to married persons and the nonresident spouse shall be permitted one-half the credit allowed to married persons, prorated as provided in subdivision (e).

(B) If both spouses were nonresidents for part of the taxable year, the credit allowed to married persons shall be divided equally between them subject to the proration provided in subdivision (e).

(b) For a husband and wife, if each spouse maintained a separate place of residence and resided in this state during the entire taxable year, each spouse will be allowed one-half the full credit allowed to married persons provided in subdivision (a).

(c) For purposes of this section, a qualified renter means an individual who satisfies both of the following:

(1) Was a resident of this state, as defined in Section 17014.

(2) Rented and occupied premises in this state which constituted his or her principal place of residence during at least 50 percent of the taxable year.

(d) Qualified renter does not include any of the following:

(1) An individual who for more than 50 percent of the taxable year rented and occupied premises that were exempt from property taxes, except that an individual, otherwise qualified, is deemed a qualified renter if he or she or his or her landlord pays possessory interest taxes, or the owner of those premises makes payments in lieu of property taxes that are substantially equivalent to property taxes paid on properties of comparable market value.

(2) An individual whose principal place of residence for more than 50 percent of the taxable year is with another person who claimed that individual as a dependent for income tax purposes.

(3) An individual who has been granted or whose spouse has been granted the homeowners property tax exemption during the taxable year. This paragraph does not apply to an individual whose spouse has been granted the homeowners property tax exemption if each spouse maintained a separate residence for the entire taxable year.

(e) An otherwise qualified renter who is a nonresident for any portion of the taxable year shall claim the credits set forth in subdivision (a) at the rate of one-twelfth of those credits for each full month that individual resided within this state during the taxable year.

(f) A person claiming the credit provided in this section shall, as part of that claim, and under penalty of perjury, furnish that information as the Franchise Tax Board prescribes on a form supplied by the board.

(g) The credit provided in this section shall be claimed on returns in the form as the Franchise Tax Board may from time to time prescribe.

(h) For purposes of this section, premises means a house or a dwelling unit used to provide living accommodations in a building or structure and the land incidental thereto, but does not include land only, unless the dwelling unit is a mobilehome. The credit is not allowed for any taxable year for the rental of land upon which a mobilehome is located if the mobilehome has been granted a homeowners exemption under Section 218 in that year.

(i) This section shall become operative on January 1, 1998, and applies to any taxable year beginning on or after January 1, 1998.

(j) For each taxable year beginning on or after January 1, 1999, the Franchise Tax Board shall recompute the adjusted gross income amounts set forth in subdivision (a). The computation shall be made as follows:

(1) The Department of Industrial Relations shall transmit annually to the Franchise Tax Board the percentage change in the California Consumer Price Index for all items from June of the prior calendar year to June of the current year, no later than August 1 of the current calendar year.

(2) The Franchise Tax Board shall compute an inflation adjustment factor by adding 100 percent to the portion of the percentage change figure which is furnished pursuant to paragraph (1) and dividing the result by 100.

(3) The Franchise Tax Board shall multiply the amount in subparagraph (B) of paragraph (1) of subdivision (d) for the preceding taxable year by the inflation adjustment factor determined in paragraph (2), and round off the resulting products to the nearest one dollar ($1).

(4) In computing the amounts pursuant to this subdivision, the amounts provided in subparagraph (A) of paragraph (1) of subdivision (a) shall be twice the amount provided in subparagraph (B) of paragraph (1) of subdivision (a).

(Amended by Stats. 2008, Ch. 179, Sec. 200. Effective January 1, 2009.)



17053.6

(a) There shall be allowed as a credit against the net tax (as defined by Section 17039) an amount equal to 10 percent of the amount of wages paid or incurred during the taxable year to each prisoner who is employed in a joint venture program established pursuant to Article 1.5 of Chapter 5 of Title 1 of Part 3 of the Penal Code, through agreement with the Director of Corrections.

(b) The Department of Corrections shall forward annually to the Franchise Tax Board a list of all employers certified by the Department of Corrections as active participants in a joint venture program pursuant to Article 1.5 (commencing with Section 2717.1) of Chapter 5 of Title 1 of Part 3 of the Penal Code. The list shall include the certified participant s federal employer identification number.

(Amended by Stats. 1991, Ch. 472, Sec. 6. Effective October 2, 1991. Note: This section was added on Nov. 6, 1990, by initiative Prop. 139 (the Prison Inmate Labor Initiative of 1990).)



17053.7

(a) There shall be allowed as a credit against the net tax (as defined by Section 17039) an amount equal to 10 percent of the amount of wages paid to each employee who is certified by the Employment Development Department to meet the requirements of Section 328 of the Unemployment Insurance Code.

The credit under this section shall not apply to an individual unless, on or before the day on which that individual begins work for the employer, the employer:

(1) Has received a certification from the Employment Development Department, or

(2) Has requested in writing that certification from the Employment Development Department.

For the purposes of this subdivision, if on or before the day on which the individual begins work for the employer, the individual has received from the Employment Development Department a written preliminary determination that he or she is a member of a targeted group, then the requirement of paragraph (1) or (2) shall be applicable on or before the fifth day on which the individual begins work for the employer.

(b) The credit under this section shall not apply to wages paid in excess of three thousand dollars ($3,000) during a taxable year by a taxpayer to the same individual. With respect to each qualified employee, the aggregate credit under this section shall not exceed six hundred dollars ($600).

(c) The credit under this section shall not apply to wages paid to an individual:

(1) Who bears any of the relationships described in paragraphs (1) to (8), inclusive, of Section 152(a) of the Internal Revenue Code to the taxpayer; or

(2) Who, if the taxpayer is an estate or trust, is a grantor, beneficiary, or fiduciary of the estate or trust, or is an individual who bears any of the relationships described in paragraphs (1) to (8), inclusive, of Section 152(a) of the Internal Revenue Code to a grantor, beneficiary, or fiduciary of the estate or trust; or

(3) Who is a dependent (as described in Section 152(a)(9) of the Internal Revenue Code) of the taxpayer, or, if the taxpayer is an estate or trust, of a grantor, beneficiary, or a fiduciary of the estate or trust.

(d) The credit under this section shall not apply to wages paid to an individual if, prior to the hiring date of that individual, that individual has been employed by the employer at any time during which he or she was not certified by the Employment Development Department to meet the requirements of Section 328 of the Unemployment Insurance Code.

(e) If the certification of an employment has been revoked pursuant to subdivision (c) of Section 328 of the Unemployment Insurance Code, the credit under this section shall not apply to wages paid by the employer after the date on which notice of revocation is received by the employer.

(f) The credit under this section shall be in addition to any deduction under this part to which the taxpayer may be entitled, if any.

(g) The credit provided by this section shall be applied to wages paid to each qualifying employee during the 24-month period beginning on the date the employee begins working for the taxpayer.

(h) (1) A taxpayer may elect to have this section not apply for any taxable year.

(2) An election under paragraph (1) for any taxable year may be made (or revoked) at any time before the expiration of the four-year period beginning on the last date prescribed by law for filing the return for that taxable year (determined without regard to extensions).

(3) An election under paragraph (1) (or revocation thereof) shall be made in any manner which the Franchise Tax Board may prescribe.

(i) (1) In the case of a successor employer referred to in Section 3306(b)(1) of the Internal Revenue Code, the determination of the amount of the credit under this section with respect to wages paid by that successor employer shall be made in the same manner as if those wages were paid by the predecessor employer referred to in that section.

(2) No credit shall be determined under this section with respect to remuneration paid by an employer to an employee for services performed by that employee for another person, unless the amount reasonably expected to be received by the employer for those services from that other person exceeds the remuneration paid by the employer to that employee for those services.

(j) The term wages shall not include either of the following:

(1) Payments defined in Section 51(c)(3) of the Internal Revenue Code, relating to payments for services during labor disputes.

(2) Any amounts paid or incurred to an individual who begins work for the employer after December 31, 1993.

(Amended by Stats. 1989, Ch. 1352, Sec. 13.5. Effective October 2, 1989. Applicable to taxable years beginning on or after January 1, 1989, by Sec. 172 of Ch. 1352.)



17053.12

(a) In the case of a taxpayer who transports any agricultural product donated in accordance with Chapter 5 (commencing with Section 58501) of Part 1 of Division 21 of the Food and Agricultural Code, for taxable years beginning on or after January 1, 1996, there shall be allowed as a credit against the net tax (as defined by Section 17039), an amount equal to 50 percent of the transportation costs paid or incurred by the taxpayer in connection with the transportation of that donated agricultural product.

(b) If any credit allowed by this section is claimed by the taxpayer, any deduction otherwise allowed under this part for that amount of the cost paid or incurred by the taxpayer which is eligible for the credit that is claimed shall be reduced by the amount of the credit allowed.

(c) Upon delivery of the donated agricultural product by a taxpayer authorized to claim a credit pursuant to subdivision (a), the nonprofit charitable organization shall provide a certificate to the taxpayer who transported the agricultural product. The certificate shall contain a statement signed and dated by a person authorized by that organization that the product is donated under Chapter 5 (commencing with Section 58501) of Part 1 of Division 21 of the Food and Agricultural Code. The certificate shall also contain the following information: the type and quantity of product donated, the distance transported, the name of the transporter, the name of the taxpayer donor, and the name and address of the donee. Upon the request of the Franchise Tax Board, the taxpayer shall provide a copy of the certification to the Franchise Tax Board.

(d) In the case where any credit allowed by this section exceeds the net tax, the excess may be carried over to reduce the net tax in the following year, and succeeding years if necessary, until the credit has been exhausted.

(Added by Stats. 1996, Ch. 954, Sec. 9. Effective September 26, 1996.)



17053.30

(a) There shall be allowed as a credit against the net tax, as defined in Section 17039, an amount equal to 55 percent of the fair market value of any qualified contribution made on or after January 1, 2000, and not later than June 30, 2008, and on or after January 1, 2010, and not later than June 30, 2020, by the taxpayer during the taxable year to the state, any local government, or any designated nonprofit organization, pursuant to Division 28 (commencing with Section 37000) of the Public Resources Code.

(b) For purposes of this section, qualified contribution means a contribution of property, as defined in Section 37002 of the Public Resources Code, that has been approved for acceptance by the Wildlife Conservation Board pursuant to Division 28 (commencing with Section 37000) of the Public Resources Code.

(c) In the case of any pass-thru entity, the fair market value of any qualified contribution approved for acceptance under Division 28 (commencing with Section 37000) of the Public Resources Code shall be passed through to the partners or shareholders of the pass-thru entity in accordance with their interest in the pass-thru entity as of the date of the qualified contribution. For purposes of this subdivision, the term pass-thru entity means any partnership, S corporation, or limited liability company treated as a partnership.

(d) (1) For a qualified contribution made on or after January 1, 2000, and before January 1, 2015, if the credit allowed by this section exceeds the net tax, the excess may be carried over to reduce the net tax in the following year, and the succeeding seven years if necessary, until the credit is exhausted.

(2) For a qualified contribution made on or after January 1, 2015, if the credit allowed by this section exceeds the net tax, the excess may be carried over to reduce the net tax in the following year, and the succeeding 14 years if necessary, until the credit is exhausted.

(e) This credit shall be in lieu of any other credit or deduction that the taxpayer may otherwise claim pursuant to this part with respect to the property or any interest therein that is contributed.

(Amended by Stats. 2014, Ch. 620, Sec. 1. Effective September 26, 2014.)



17053.33

(a) For each taxable year beginning on or after January 1, 1998, and before January 1, 2014, there shall be allowed as a credit against the net tax (as defined in Section 17039) for the taxable year an amount equal to the sales or use tax paid or incurred during the taxable year by the qualified taxpayer in connection with the qualified taxpayer s purchase of qualified property before January 1, 2014.

(b) For purposes of this section:

(1) Qualified property means property that meets all of the following requirements:

(A) Is any of the following:

(i) Machinery and machinery parts used for fabricating, processing, assembling, and manufacturing.

(ii) Machinery and machinery parts used for the production of renewable energy resources.

(iii) Machinery and machinery parts used for either of the following:

(I) Air pollution control mechanisms.

(II) Water pollution control mechanisms.

(iv) Data-processing and communications equipment, such as computers, computer-automated drafting systems, copy machines, telephone systems, and faxes.

(v) Motion picture manufacturing equipment central to production and postproduction, such as cameras, audio recorders, and digital image and sound processing equipment.

(B) The total cost of qualified property purchased and placed in service in any taxable year that may be taken into account by any qualified taxpayer for purposes of claiming this credit shall not exceed one million dollars ($1,000,000).

(C) The qualified property is used by the qualified taxpayer exclusively in a targeted tax area, or in the case of a targeted tax area that was repealed by Chapter 69 of the Statutes of 2013, the area designated as a targeted tax area immediately prior to the repeal.

(D) The qualified property is purchased before the date the targeted tax area designation expires, is revoked, is no longer binding, becomes inoperative, or is repealed.

(E) The qualified property is placed in service before January 1, 2015.

(2) (A) Qualified taxpayer means a person or entity that meets both of the following:

(i) Is engaged in a trade or business within a targeted tax area designated pursuant to Chapter 12.93 (commencing with Section 7097) of Division 7 of Title 1 of the Government Code.

(ii) Is engaged in those lines of business described in Codes 2000 to 2099, inclusive; 2200 to 3999, inclusive; 4200 to 4299, inclusive; 4500 to 4599, inclusive; and 4700 to 5199, inclusive, of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition.

(B) In the case of any pass-through entity, the determination of whether a taxpayer is a qualified taxpayer under this section shall be made at the entity level and any credit under this section or Section 23633 shall be allowed to the pass-through entity and passed through to the partners or shareholders in accordance with applicable provisions of this part or Part 11 (commencing with Section 23001). For purposes of this subparagraph, the term pass-through entity means any partnership or S corporation.

(3) Targeted tax area means the area designated pursuant to Chapter 12.93 (commencing with Section 7097) of Division 7 of Title 1 of the Government Code as it read on July 11, 2013.

(c) If the qualified taxpayer is allowed a credit for qualified property pursuant to this section, only one credit shall be allowed to the taxpayer under this part with respect to that qualified property.

(d) If the qualified taxpayer has purchased property upon which a use tax has been paid or incurred, the credit provided by this section shall be allowed only if qualified property of a comparable quality and price is not timely available for purchase in this state.

(e) In the case where the credit otherwise allowed under this section exceeds the net tax for the taxable year, that portion of the credit that exceeds the net tax may be carried over and added to the credit, if any, in the succeeding 10 taxable years, if necessary, until the credit is exhausted. The credit shall be applied first to the earliest taxable years possible.

(f) Any qualified taxpayer who elects to be subject to this section shall not be entitled to increase the basis of the qualified property as otherwise required by Section 164(a) of the Internal Revenue Code with respect to sales or use tax paid or incurred in connection with the qualified taxpayer s purchase of qualified property.

(g) (1) The amount of the credit otherwise allowed under this section and Section 17053.34, including any credit carryover from prior years, that may reduce the net tax for the taxable year shall not exceed the amount of tax that would be imposed on the qualified taxpayer s business income attributable to the targeted tax area determined as if that attributable income represented all of the income of the qualified taxpayer subject to tax under this part.

(2) Attributable income shall be that portion of the taxpayer s California source business income that is apportioned to the targeted tax area. For that purpose, the taxpayer s business income attributable to sources in this state first shall be determined in accordance with Chapter 17 (commencing with Section 25101) of Part 11. That business income shall be further apportioned to the targeted tax area in accordance with Article 2 (commencing with Section 25120) of Chapter 17 of Part 11, modified for purposes of this section in accordance with paragraph (3).

(3) Business income shall be apportioned to the targeted tax area by multiplying the total California business income of the taxpayer by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two. For purposes of this paragraph:

(A) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the targeted tax area during the taxable year, and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year.

(B) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the targeted tax area during the taxable year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the taxable year.

(4) The portion of any credit remaining, if any, after application of this subdivision, shall be carried over to succeeding taxable years, if necessary, until the credit is exhausted, as if it were an amount exceeding the net tax for the taxable year, as provided in subdivision (e). However, the portion of any credit remaining for carryover to taxable years beginning on or after January 1, 2014, if any, after application of this subdivision, shall be carried over only to the succeeding 10 taxable years if necessary, until the credit is exhausted, as if it were an amount exceeding the net tax for the taxable year, as provided in subdivision (e).

(5) In the event that a credit carryover is allowable under subdivision (e) for any taxable year after the targeted tax area designation has expired, has been revoked, is no longer binding, or has become inoperative, the targeted tax area shall be deemed to remain in existence for purposes of computing the limitation specified in this subdivision.

(h) The amendments made to this section by the act adding this subdivision shall apply to taxable years beginning on or after January 1, 1998.

(i) This section is repealed on December 1, 2015.

(Amended by Stats. 2013, Ch. 360, Sec. 7. Effective September 26, 2013. Repealed as of December 1, 2015, by its own provisions.)



17053.34

(a) For each taxable year beginning on or after January 1, 1998, there shall be allowed a credit against the net tax (as defined in Section 17039) to a qualified taxpayer who employs a qualified employee in a targeted tax area during the taxable year. The credit shall be equal to the sum of each of the following:

(1) Fifty percent of qualified wages in the first year of employment.

(2) Forty percent of qualified wages in the second year of employment.

(3) Thirty percent of qualified wages in the third year of employment.

(4) Twenty percent of qualified wages in the fourth year of employment.

(5) Ten percent of qualified wages in the fifth year of employment.

(b) For purposes of this section:

(1) Qualified wages means:

(A) That portion of wages paid or incurred by the qualified taxpayer during the taxable year to qualified employees that does not exceed 150 percent of the minimum wage.

(B) Wages received during the 60-month period beginning with the first day the employee commences employment with the qualified taxpayer. Reemployment in connection with any increase, including a regularly occurring seasonal increase, in the trade or business operations of the qualified taxpayer does not constitute commencement of employment for purposes of this section.

(C) Qualified wages do not include any wages paid or incurred by the qualified taxpayer on or after the targeted tax area expiration date. However, wages paid or incurred with respect to qualified employees who are employed by the qualified taxpayer within the targeted tax area within the 60-month period prior to the targeted tax area expiration date shall continue to qualify for the credit under this section after the targeted tax area expiration date, in accordance with all provisions of this section applied as if the targeted tax area designation were still in existence and binding.

(2) Minimum wage means the wage established by the Industrial Welfare Commission as provided for in Chapter 1 (commencing with Section 1171) of Part 4 of Division 2 of the Labor Code.

(3) Targeted tax area expiration date means the date the targeted tax area designation expires, is revoked, is no longer binding, becomes inoperative, or is repealed.

(4) (A) Qualified employee means an individual who meets all of the following requirements:

(i) At least 90 percent of his or her services for the qualified taxpayer during the taxable year are directly related to the conduct of the qualified taxpayer s trade or business located in a targeted tax area.

(ii) Performs at least 50 percent of his or her services for the qualified taxpayer during the taxable year in a targeted tax area.

(iii) Is hired by the qualified taxpayer after the date of original designation of the area in which services were performed as a targeted tax area.

(iv) Is any of the following:

(I) Immediately preceding the qualified employee s commencement of employment with the qualified taxpayer, was a person eligible for services under the federal Job Training Partnership Act (29 U.S.C. Sec. 1501 et seq.), or its successor, who is receiving, or is eligible to receive, subsidized employment, training, or services funded by the federal Job Training Partnership Act, or its successor.

(II) Immediately preceding the qualified employee s commencement of employment with the qualified taxpayer, was a person eligible to be a voluntary or mandatory registrant under the Greater Avenues for Independence Act of 1985 (GAIN) provided for pursuant to Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code, or its successor.

(III) Immediately preceding the qualified employee s commencement of employment with the qualified taxpayer, was an economically disadvantaged individual 14 years of age or older.

(IV) Immediately preceding the qualified employee s commencement of employment with the qualified taxpayer, was a dislocated worker who meets any of the following:

(aa) Has been terminated or laid off or who has received a notice of termination or layoff from employment, is eligible for or has exhausted entitlement to unemployment insurance benefits, and is unlikely to return to his or her previous industry or occupation.

(bb) Has been terminated or has received a notice of termination of employment as a result of any permanent closure or any substantial layoff at a plant, facility, or enterprise, including an individual who has not received written notification but whose employer has made a public announcement of the closure or layoff.

(cc) Is long-term unemployed and has limited opportunities for employment or reemployment in the same or a similar occupation in the area in which the individual resides, including an individual 55 years of age or older who may have substantial barriers to employment by reason of age.

(dd) Was self-employed (including farmers and ranchers) and is unemployed as a result of general economic conditions in the community in which he or she resides or because of natural disasters.

(ee) Was a civilian employee of the Department of Defense employed at a military installation being closed or realigned under the Defense Base Closure and Realignment Act of 1990.

(ff) Was an active member of the Armed Forces or National Guard as of September 30, 1990, and was either involuntarily separated or separated pursuant to a special benefits program.

(gg) Is a seasonal or migrant worker who experiences chronic seasonal unemployment and underemployment in the agriculture industry, aggravated by continual advancements in technology and mechanization.

(hh) Has been terminated or laid off, or has received a notice of termination or layoff, as a consequence of compliance with the Clean Air Act.

(V) Immediately preceding the qualified employee s commencement of employment with the qualified taxpayer, was a disabled individual who is eligible for or enrolled in, or has completed a state rehabilitation plan or is a service-connected disabled veteran, veteran of the Vietnam era, or veteran who is recently separated from military service.

(VI) Immediately preceding the qualified employee s commencement of employment with the qualified taxpayer, was an ex-offender. An individual shall be treated as convicted if he or she was placed on probation by a state court without a finding of guilty.

(VII) Immediately preceding the qualified employee s commencement of employment with the qualified taxpayer, was a person eligible for or a recipient of any of the following:

(aa) Federal Supplemental Security Income benefits.

(bb) Aid to Families with Dependent Children.

(cc) CalFresh benefits.

(dd) State and local general assistance.

(VIII) Immediately preceding the qualified employee s commencement of employment with the qualified taxpayer, was a member of a federally recognized Indian tribe, band, or other group of Native American descent.

(IX) Immediately preceding the qualified employee s commencement of employment with the qualified taxpayer, was a resident of a targeted tax area.

(X) Immediately preceding the qualified employee s commencement of employment with the taxpayer, was a member of a targeted group as defined in Section 51(d) of the Internal Revenue Code, or its successor.

(B) Priority for employment shall be provided to an individual who is enrolled in a qualified program under the federal Job Training Partnership Act or the Greater Avenues for Independence Act of 1985 or who is eligible as a member of a targeted group under the Work Opportunity Tax Credit (Section 51 of the Internal Revenue Code), or its successor.

(5) (A) Qualified taxpayer means a person or entity that meets both of the following:

(i) Is engaged in a trade or business within a targeted tax area designated pursuant to Chapter 12.93 (commencing with Section 7097) of Division 7 of Title 1 of the Government Code.

(ii) Is engaged in those lines of business described in Codes 2000 to 2099, inclusive; 2200 to 3999, inclusive; 4200 to 4299, inclusive; 4500 to 4599, inclusive; and 4700 to 5199, inclusive, of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition.

(B) In the case of any passthrough entity, the determination of whether a taxpayer is a qualified taxpayer under this section shall be made at the entity level and any credit under this section or Section 23634 shall be allowed to the passthrough entity and passed through to the partners or shareholders in accordance with applicable provisions of this part or Part 11 (commencing with Section 23001). For purposes of this subdivision, the term passthrough entity means any partnership or S corporation.

(6) Seasonal employment means employment by a qualified taxpayer that has regular and predictable substantial reductions in trade or business operations.

(c) If the qualified taxpayer is allowed a credit for qualified wages pursuant to this section, only one credit shall be allowed to the taxpayer under this part with respect to those qualified wages.

(d) The qualified taxpayer shall do both of the following:

(1) Obtain from the Employment Development Department, as permitted by federal law, the local county or city Job Training Partnership Act administrative entity, the local county GAIN office or social services agency, or the local government administering the targeted tax area, a certification that provides that a qualified employee meets the eligibility requirements specified in clause (iv) of subparagraph (A) of paragraph (4) of subdivision (b). The Employment Development Department may provide preliminary screening and referral to a certifying agency. The Department of Housing and Community Development shall develop regulations governing the issuance of certificates pursuant to subdivision (g) of Section 7097 of the Government Code, and shall develop forms for this purpose.

(2) Retain a copy of the certification and provide it upon request to the Franchise Tax Board.

(e) (1) For purposes of this section:

(A) All employees of trades or businesses, which are not incorporated, that are under common control shall be treated as employed by a single taxpayer.

(B) The credit, if any, allowable by this section with respect to each trade or business shall be determined by reference to its proportionate share of the expense of the qualified wages giving rise to the credit, and shall be allocated in that manner.

(C) Principles that apply in the case of controlled groups of corporations, as specified in subdivision (d) of Section 23634, shall apply with respect to determining employment.

(2) If an employer acquires the major portion of a trade or business of another employer (hereinafter in this paragraph referred to as the predecessor ) or the major portion of a separate unit of a trade or business of a predecessor, then, for purposes of applying this section (other than subdivision (f)) for any calendar year ending after that acquisition, the employment relationship between a qualified employee and an employer shall not be treated as terminated if the employee continues to be employed in that trade or business.

(f) (1) (A) If the employment, other than seasonal employment, of any qualified employee, with respect to whom qualified wages are taken into account under subdivision (a) is terminated by the qualified taxpayer at any time during the first 270 days of that employment (whether or not consecutive) or before the close of the 270th calendar day after the day in which that employee completes 90 days of employment with the qualified taxpayer, the tax imposed by this part for the taxable year in which that employment is terminated shall be increased by an amount equal to the credit allowed under subdivision (a) for that taxable year and all prior taxable years attributable to qualified wages paid or incurred with respect to that employee.

(B) If the seasonal employment of any qualified employee, with respect to whom qualified wages are taken into account under subdivision (a) is not continued by the qualified taxpayer for a period of 270 days of employment during the 60-month period beginning with the day the qualified employee commences seasonal employment with the qualified taxpayer, the tax imposed by this part, for the taxable year that includes the 60th month following the month in which the qualified employee commences seasonal employment with the qualified taxpayer, shall be increased by an amount equal to the credit allowed under subdivision (a) for that taxable year and all prior taxable years attributable to qualified wages paid or incurred with respect to that qualified employee.

(2) (A) Subparagraph (A) of paragraph (1) shall not apply to any of the following:

(i) A termination of employment of a qualified employee who voluntarily leaves the employment of the qualified taxpayer.

(ii) A termination of employment of a qualified employee who, before the close of the period referred to in subparagraph (A) of paragraph (1), becomes disabled and unable to perform the services of that employment, unless that disability is removed before the close of that period and the qualified taxpayer fails to offer reemployment to that employee.

(iii) A termination of employment of a qualified employee, if it is determined that the termination was due to the misconduct (as defined in Sections 1256-30 to 1256-43, inclusive, of Title 22 of the California Code of Regulations) of that employee.

(iv) A termination of employment of a qualified employee due to a substantial reduction in the trade or business operations of the qualified taxpayer.

(v) A termination of employment of a qualified employee, if that employee is replaced by other qualified employees so as to create a net increase in both the number of employees and the hours of employment.

(B) Subparagraph (B) of paragraph (1) shall not apply to any of the following:

(i) A failure to continue the seasonal employment of a qualified employee who voluntarily fails to return to the seasonal employment of the qualified taxpayer.

(ii) A failure to continue the seasonal employment of a qualified employee who, before the close of the period referred to in subparagraph (B) of paragraph (1), becomes disabled and unable to perform the services of that seasonal employment, unless that disability is removed before the close of that period and the qualified taxpayer fails to offer seasonal employment to that qualified employee.

(iii) A failure to continue the seasonal employment of a qualified employee, if it is determined that the failure to continue the seasonal employment was due to the misconduct (as defined in Sections 1256-30 to 1256-43, inclusive, of Title 22 of the California Code of Regulations) of that qualified employee.

(iv) A failure to continue seasonal employment of a qualified employee due to a substantial reduction in the regular seasonal trade or business operations of the qualified taxpayer.

(v) A failure to continue the seasonal employment of a qualified employee, if that qualified employee is replaced by other qualified employees so as to create a net increase in both the number of seasonal employees and the hours of seasonal employment.

(C) For purposes of paragraph (1), the employment relationship between the qualified taxpayer and a qualified employee shall not be treated as terminated by reason of a mere change in the form of conducting the trade or business of the qualified taxpayer, if the qualified employee continues to be employed in that trade or business and the qualified taxpayer retains a substantial interest in that trade or business.

(3) Any increase in tax under paragraph (1) shall not be treated as tax imposed by this part for purposes of determining the amount of any credit allowable under this part.

(g) In the case of an estate or trust, both of the following apply:

(1) The qualified wages for any taxable year shall be apportioned between the estate or trust and the beneficiaries on the basis of the income of the estate or trust allocable to each.

(2) Any beneficiary to whom any qualified wages have been apportioned under paragraph (1) shall be treated, for purposes of this part, as the employer with respect to those wages.

(h) For purposes of this section, targeted tax area means an area designated pursuant to Chapter 12.93 (commencing with Section 7097) of Division 7 of Title 1 of the Government Code.

(i) In the case where the credit otherwise allowed under this section exceeds the net tax for the taxable year, that portion of the credit that exceeds the net tax may be carried over and added to the credit, if any, in the succeeding 10 taxable years, if necessary, until the credit is exhausted. The credit shall be applied first to the earliest taxable years possible.

(j) (1) The amount of the credit otherwise allowed under this section and Section 17053.33, including any credit carryover from prior years, that may reduce the net tax for the taxable year shall not exceed the amount of tax that would be imposed on the qualified taxpayer s business income attributable to the targeted tax area determined as if that attributable income represented all of the income of the qualified taxpayer subject to tax under this part.

(2) Attributable income shall be that portion of the taxpayer s California source business income that is apportioned to the targeted tax area. For that purpose, the taxpayer s business income attributable to sources in this state first shall be determined in accordance with Chapter 17 (commencing with Section 25101) of Part 11. That business income shall be further apportioned to the targeted tax area in accordance with Article 2 (commencing with Section 25120) of Chapter 17 of Part 11, modified for purposes of this section in accordance with paragraph (3).

(3) Business income shall be apportioned to the targeted tax area by multiplying the total California business income of the taxpayer by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two. For purposes of this paragraph:

(A) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the targeted tax area during the taxable year, and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year.

(B) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the targeted tax area during the taxable year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the taxable year.

(4) The portion of any credit remaining, if any, after application of this subdivision, shall be carried over to succeeding taxable years, if necessary, until the credit is exhausted, as if it were an amount exceeding the net tax for the taxable year, as provided in subdivision (i). However, the portion of any credit remaining for carryover to taxable years beginning on or after January 1, 2014, if any, after application of this subdivision, shall be carried over only to the succeeding 10 taxable years, if necessary, until the credit is exhausted, as if it were an amount exceeding the net tax for the taxable year, as provided in subdivision (i).

(5) In the event that a credit carryover is allowable under subdivision (i) for any taxable year after the targeted tax area expiration date, the targeted tax area shall be deemed to remain in existence for purposes of computing the limitation specified in this subdivision.

(k) (1) Except as provided in paragraph (2), this section shall cease to be operative for taxable years beginning on or after January 1, 2014, and shall be repealed on December 1, 2019.

(2) The section shall continue to apply with respect to qualified employees who are employed by the qualified taxpayer within the targeted tax area within the 60-month period immediately preceding January 1, 2014, and qualified wages paid or incurred with respect to those qualified employees shall continue to qualify for the credit under this section for taxable years beginning on or after January 1, 2014, in accordance with this section, as amended by the act adding this subdivision.

(Amended by Stats. 2013, Ch. 69, Sec. 8. Effective July 11, 2013. Inoperative, as prescribed, for taxable years beginning on or after January 1, 2014. Repealed as of December 1, 2019, by its own provisions.)



17053.42

(a) For each taxable year beginning on or after January 1, 1996, there shall be allowed as a credit against the net tax, as defined in Section 17039, the amount paid or incurred for eligible access expenditures. The credit shall be allowed in accordance with Section 44 of the Internal Revenue Code, relating to expenditures to provide access to disabled individuals, except that the credit amount specified in subdivision (b) shall be substituted for the credit amount specified in Section 44(a) of the Internal Revenue Code.

(b) The credit amount allowed under this section shall be 50 percent of so much of the eligible access expenditures for the taxable year as do not exceed two hundred fifty dollars ($250).

(c) In the case where the credit allowed by this section exceeds the net tax, the excess may be carried over to reduce the net tax in the following year, and succeeding years if necessary, until the credit is exhausted.

(Added by Stats. 1996, Ch. 954, Sec. 11. Effective September 26, 1996.)



17053.45

(a) For each taxable year beginning on or after January 1, 1995, and before January 1, 2014, there shall be allowed as a credit against the net tax (as defined by Section 17039) an amount equal to the sales or use tax paid or incurred by the taxpayer in connection with the purchase of qualified property before January 1, 2014, to the extent that the qualified property does not exceed a value of one million dollars ($1,000,000).

(b) For purposes of this section:

(1) LAMBRA means a local agency military base recovery area designated in accordance with Section 7114 of the Government Code.

(2) Taxpayer means a taxpayer that conducts a trade or business within a LAMBRA and, for the first two taxable years, has a net increase in jobs (defined as 2,000 paid hours per employee per year) of one or more employees in the LAMBRA.

(A) The net increase in the number of jobs shall be determined by subtracting the total number of full-time employees (defined as 2,000 paid hours per employee per year) the taxpayer employed in this state in the taxable year prior to commencing business operations in the LAMBRA from the total number of full-time employees the taxpayer employed in this state during the second taxable year after commencing business operations in the LAMBRA. For taxpayers who commence doing business in this state with their LAMBRA business operation, the number of employees for the taxable year prior to commencing business operations in the LAMBRA shall be zero. If the taxpayer has a net increase in jobs in the state, the credit shall be allowed only if one or more full-time employees is employed within the LAMBRA.

(B) The total number of employees employed in the LAMBRA shall equal the sum of both of the following:

(i) The total number of hours worked in the LAMBRA for the taxpayer by employees (not to exceed 2,000 hours per employee) who are paid an hourly wage divided by 2,000.

(ii) The total number of months worked in the LAMBRA for the taxpayer by employees who are salaried employees divided by 12.

(C) In the case of a taxpayer who first commences doing business in the LAMBRA during the taxable year, for purposes of clauses (i) and (ii), respectively, of subparagraph (B), the divisors 2,000 and 12 shall be multiplied by a fraction, the numerator of which is the number of months of the taxable year that the taxpayer was doing business in the LAMBRA and the denominator of which is 12.

(3) Qualified property means property that is each of the following:

(A) Purchased by the taxpayer for exclusive use in a trade or business conducted within a LAMBRA.

(B) Purchased before the date the LAMBRA designation expires, is no longer binding, or becomes inoperative.

(C) Any of the following:

(i) High technology equipment, including, but not limited to, computers and electronic processing equipment.

(ii) Aircraft maintenance equipment, including, but not limited to, engine stands, hydraulic mules, power carts, test equipment, handtools, aircraft start carts, and tugs.

(iii) Aircraft components, including, but not limited to, engines, fuel control units, hydraulic pumps, avionics, starts, wheels, and tires.

(iv) Section 1245 property, as defined in Section 1245(a)(3) of the Internal Revenue Code.

(c) The credit provided under subdivision (a) shall be allowed only for qualified property manufactured in California unless qualified property of a comparable quality and price is not available for timely purchase and delivery from a California manufacturer.

(d) In the case where the credit otherwise allowed under this section exceeds the net tax for the taxable year, that portion of the credit which exceeds the net tax may be carried over and added to the credit, if any, in the succeeding 10 taxable years, if necessary, until the credit is exhausted. The credit shall be applied first to the earliest taxable years possible.

(e) Any taxpayer who elects to be subject to this section shall not be entitled to increase the basis of the property as otherwise required by Section 164(a) of the Internal Revenue Code with respect to sales or use tax paid or incurred in connection with the purchase of qualified property.

(f) (1) The amount of credit otherwise allowed under this section and Section 17053.46, including any credit carryover from prior years, that may reduce the net tax for the taxable year shall not exceed the amount of tax that would be imposed on the taxpayer s business income attributed to a LAMBRA determined as if that attributable income represented all the income of the taxpayer subject to tax under this part.

(2) Attributable income is that portion of the taxpayer s California source business income that is apportioned to the LAMBRA. For that purpose, the taxpayer s business income that is attributable to sources in this state shall first be determined in accordance with Chapter 17 (commencing with Section 25101) of Part 11. That business income shall be further apportioned to the LAMBRA in accordance with Article 2 (commencing with Section 25120) of Chapter 17 of Part 11, as modified for purposes of this section in accordance with paragraph (3).

(3) Income shall be apportioned to a LAMBRA by multiplying the total California business income of the taxpayer by a fraction, the numerator of which is the property factor, plus the payroll factor, and the denominator of which is two. For purposes of this paragraph:

(A) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the LAMBRA during the taxable year, and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year.

(B) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the LAMBRA during the taxable year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the taxable year.

(4) The portion of any credit remaining, if any, after application of this subdivision, shall be carried over to succeeding taxable years, if necessary, until the credit is exhausted, as if it were an amount exceeding the net tax for the taxable year, as provided in subdivision (d). However, the portion of any credit remaining for carryover to taxable years beginning on or after January 1, 2014, if any, after application of this subdivision, shall be carried over only to the succeeding 10 taxable years, if necessary, until the credit is exhausted, as if it were an amount exceeding the net tax for the taxable year, as provided in subdivision (d).

(g) (1) If the qualified property is disposed of or no longer used by the taxpayer in the LAMBRA, at any time before the close of the second taxable year after the property is placed in service, the amount of the credit previously claimed, with respect to that property, shall be added to the taxpayer s tax liability in the taxable year of that disposition or nonuse.

(2) At the close of the second taxable year, if the taxpayer has not increased the number of its employees as determined by paragraph (2) of subdivision (b), then the amount of the credit previously claimed shall be added to the taxpayer s net tax for the taxpayer s second taxable year.

(h) If the taxpayer is allowed a credit for qualified property pursuant to this section, only one credit shall be allowed to the taxpayer under this part with respect to that qualified property.

(i) The amendments made to this section by the act adding this subdivision shall apply to taxable years beginning on or after January 1, 1998.

(j) This section is repealed on December 1, 2014.

(Amended by Stats. 2013, Ch. 69, Sec. 9. Effective July 11, 2013. Repealed as of December 1, 2014, by its own provisions.)



17053.46

(a) For each taxable year beginning on or after January 1, 1995, there shall be allowed as a credit against the net tax (as defined in Section 17039) to a qualified taxpayer for hiring a qualified disadvantaged individual or a qualified displaced employee during the taxable year for employment in the LAMBRA. The credit shall be equal to the sum of each of the following:

(1) Fifty percent of the qualified wages in the first year of employment.

(2) Forty percent of the qualified wages in the second year of employment.

(3) Thirty percent of the qualified wages in the third year of employment.

(4) Twenty percent of the qualified wages in the fourth year of employment.

(5) Ten percent of the qualified wages in the fifth year of employment.

(b) For purposes of this section:

(1) Qualified wages means:

(A) That portion of wages paid or incurred by the employer during the taxable year to qualified disadvantaged individuals or qualified displaced employees that does not exceed 150 percent of the minimum wage.

(B) The total amount of qualified wages which may be taken into account for purposes of claiming the credit allowed under this section shall not exceed two million dollars ($2,000,000) per taxable year.

(C) Wages received during the 60-month period beginning with the first day the individual commences employment with the taxpayer. Reemployment in connection with any increase, including a regularly occurring seasonal increase, in the trade or business operations of the qualified taxpayer does not constitute commencement of employment for purposes of this section.

(D) Qualified wages do not include any wages paid or incurred by the qualified taxpayer on or after the LAMBRA expiration date. However, wages paid or incurred with respect to qualified disadvantaged individuals or qualified displaced employees who are employed by the qualified taxpayer within the LAMBRA within the 60-month period prior to the LAMBRA expiration date shall continue to qualify for the credit under this section after the LAMBRA expiration date, in accordance with all provisions of this section applied as if the LAMBRA designation were still in existence and binding.

(2) Minimum wage means the wage established by the Industrial Welfare Commission as provided for in Chapter 1 (commencing with Section 1171) of Part 4 of Division 2 of the Labor Code.

(3) LAMBRA means a local agency military base recovery area designated in accordance with Section 7114 of the Government Code.

(4) Qualified disadvantaged individual means an individual who satisfies all of the following requirements:

(A) (i) At least 90 percent of whose services for the taxpayer during the taxable year are directly related to the conduct of the taxpayer s trade or business located in a LAMBRA.

(ii) Who performs at least 50 percent of his or her services for the taxpayer during the taxable year in the LAMBRA.

(B) Who is hired by the employer after the designation of the area as a LAMBRA in which the individual s services were primarily performed.

(C) Who is any of the following immediately preceding the individual s commencement of employment with the taxpayer:

(i) An individual who has been determined eligible for services under the federal Job Training Partnership Act (29 U.S.C. Sec. 1501 et seq.).

(ii) Any voluntary or mandatory registrant under the Greater Avenues for Independence Act of 1985 as provided pursuant to Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code.

(iii) An economically disadvantaged individual age 16 years or older.

(iv) A dislocated worker who meets any of the following conditions:

(I) Has been terminated or laid off or who has received a notice of termination or layoff from employment, is eligible for or has exhausted entitlement to unemployment insurance benefits, and is unlikely to return to his or her previous industry or occupation.

(II) Has been terminated or has received a notice of termination of employment as a result of any permanent closure or any substantial layoff at a plant, facility, or enterprise, including an individual who has not received written notification but whose employer has made a public announcement of the closure or layoff.

(III) Is long-term unemployed and has limited opportunities for employment or reemployment in the same or a similar occupation in the area in which the individual resides, including an individual 55 years of age or older who may have substantial barriers to employment by reason of age.

(IV) Was self-employed (including farmers and ranchers) and is unemployed as a result of general economic conditions in the community in which he or she resides or because of natural disasters.

(V) Was a civilian employee of the Department of Defense employed at a military installation being closed or realigned under the Defense Base Closure and Realignment Act of 1990.

(VI) Was an active member of the Armed Forces or National Guard as of September 30, 1990, and was either involuntarily separated or separated pursuant to a special benefits program.

(VII) Experiences chronic seasonal unemployment and underemployment in the agriculture industry, aggravated by continual advancements in technology and mechanization.

(VIII) Has been terminated or laid off or has received a notice of termination or layoff as a consequence of compliance with the Clean Air Act.

(v) An individual who is enrolled in or has completed a state rehabilitation plan or is a service-connected disabled veteran, veteran of the Vietnam era, or veteran who is recently separated from military service.

(vi) An ex-offender. An individual shall be treated as convicted if he or she was placed on probation by a state court without a finding of guilty.

(vii) A recipient of:

(I) Federal Supplemental Security Income benefits.

(II) Aid to Families with Dependent Children.

(III) CalFresh benefits.

(IV) State and local general assistance.

(viii) Is a member of a federally recognized Indian tribe, band, or other group of Native American descent.

(5) Qualified taxpayer means a taxpayer or partnership that conducts a trade or business within a LAMBRA and, for the first two taxable years, has a net increase in jobs (defined as 2,000 paid hours per employee per year) of one or more employees in the LAMBRA.

(A) The net increase in the number of jobs shall be determined by subtracting the total number of full-time employees (defined as 2,000 paid hours per employee per year) the taxpayer employed in this state in the taxable year prior to commencing business operations in the LAMBRA from the total number of full-time employees the taxpayer employed in this state during the second taxable year after commencing business operations in the LAMBRA. For taxpayers who commence doing business in this state with their LAMBRA business operation, the number of employees for the taxable year prior to commencing business operations in the LAMBRA shall be zero. If the taxpayer has a net increase in jobs in the state, the credit shall be allowed only if one or more full-time employees is employed within the LAMBRA.

(B) The total number of employees employed in the LAMBRA shall equal the sum of both of the following:

(i) The total number of hours worked in the LAMBRA for the taxpayer by employees (not to exceed 2,000 hours per employee) who are paid an hourly wage divided by 2,000.

(ii) The total number of months worked in the LAMBRA for the taxpayer by employees who are salaried employees divided by 12.

(C) In the case of a taxpayer who first commences doing business in the LAMBRA during the taxable year, for purposes of clauses (i) and (ii), respectively, of subparagraph (B), the divisors 2,000 and 12 shall be multiplied by a fraction, the numerator of which is the number of months of the taxable year that the taxpayer was doing business in the LAMBRA and the denominator of which is 12.

(6) Qualified displaced employee means an individual who satisfies all of the following requirements:

(A) Any civilian or military employee of a base or former base who has been displaced as a result of a federal base closure act.

(B) (i) At least 90 percent of whose services for the taxpayer during the taxable year are directly related to the conduct of the taxpayer s trade or business located in a LAMBRA.

(ii) Who performs at least 50 percent of his or her services for the taxpayer during the taxable year in a LAMBRA.

(C) Who is hired by the employer after the designation of the area in which services were performed as a LAMBRA.

(7) Seasonal employment means employment by a qualified taxpayer that has regular and predictable substantial reductions in trade or business operations.

(8) LAMBRA expiration date means the date the LAMBRA designation expires, is no longer binding, becomes inoperative, or is repealed.

(c) For qualified disadvantaged individuals or qualified displaced employees hired on or after January 1, 2001, the taxpayer shall do both of the following:

(1) Obtain from the Employment Development Department, as permitted by federal law, the local county or city Job Training Partnership Act administrative entity, the local county GAIN office or social services agency, or the local government administering the LAMBRA, a certification that provides that a qualified disadvantaged individual or qualified displaced employee meets the eligibility requirements specified in subparagraph (C) of paragraph (4) of subdivision (b) or subparagraph (A) of paragraph (6) of subdivision (b). The Employment Development Department may provide preliminary screening and referral to a certifying agency. The Department of Housing and Community Development shall develop regulations governing the issuance of certificates pursuant to Section 7114.2 of the Government Code and shall develop forms for this purpose.

(2) Retain a copy of the certification and provide it upon request to the Franchise Tax Board.

(d) (1) For purposes of this section, both of the following apply:

(A) All employees of trades or businesses that are under common control shall be treated as employed by a single employer.

(B) The credit (if any) allowable by this section with respect to each trade or business shall be determined by reference to its proportionate share of the qualified wages giving rise to the credit.

The regulations prescribed under this paragraph shall be based on principles similar to the principles that apply in the case of controlled groups of corporations as specified in subdivision (e) of Section 23622.

(2) If an employer acquires the major portion of a trade or business of another employer (hereinafter in this paragraph referred to as the predecessor ) or the major portion of a separate unit of a trade or business of a predecessor, then, for purposes of applying this section (other than subdivision (d)) for any calendar year ending after that acquisition, the employment relationship between an employee and an employer shall not be treated as terminated if the employee continues to be employed in that trade or business.

(e) (1) (A) If the employment, other than seasonal employment, of any employee, with respect to whom qualified wages are taken into account under subdivision (a), is terminated by the taxpayer at any time during the first 270 days of that employment (whether or not consecutive) or before the close of the 270th calendar day after the day in which that employee completes 90 days of employment with the taxpayer, the tax imposed by this part for the taxable year in which that employment is terminated shall be increased by an amount (determined under those regulations) equal to the credit allowed under subdivision (a) for that taxable year and all prior taxable years attributable to qualified wages paid or incurred with respect to that employee.

(B) If the seasonal employment of any qualified disadvantaged individual, with respect to whom qualified wages are taken into account under subdivision (a), is not continued by the qualified taxpayer for a period of 270 days of employment during the 60-month period beginning with the day the qualified disadvantaged individual commences seasonal employment with the qualified taxpayer, the tax imposed by this part, for the taxable year that includes the 60th month following the month in which the qualified disadvantaged individual commences seasonal employment with the qualified taxpayer, shall be increased by an amount equal to the credit allowed under subdivision (a) for that taxable year and all prior taxable years attributable to qualified wages paid or incurred with respect to that qualified disadvantaged individual.

(2) (A) Subparagraph (A) of paragraph (1) shall not apply to any of the following:

(i) A termination of employment of an employee who voluntarily leaves the employment of the taxpayer.

(ii) A termination of employment of an individual who, before the close of the period referred to in subparagraph (A) of paragraph (1), becomes disabled to perform the services of that employment, unless that disability is removed before the close of that period and the taxpayer fails to offer reemployment to that individual.

(iii) A termination of employment of an individual, if it is determined that the termination was due to the misconduct (as defined in Sections 1256-30 to 1256-43, inclusive, of Title 22 of the California Code of Regulations) of that individual.

(iv) A termination of employment of an individual due to a substantial reduction in the trade or business operations of the taxpayer.

(v) A termination of employment of an individual, if that individual is replaced by other qualified employees so as to create a net increase in both the number of employees and the hours of employment.

(B) Subparagraph (B) of paragraph (1) shall not apply to any of the following:

(i) A failure to continue the seasonal employment of a qualified disadvantaged individual who voluntarily fails to return to the seasonal employment of the qualified taxpayer.

(ii) A failure to continue the seasonal employment of a qualified disadvantaged individual who, before the close of the period referred to in subparagraph (B) of paragraph (1), becomes disabled and unable to perform the services of that seasonal employment, unless that disability is removed before the close of that period and the qualified taxpayer fails to offer seasonal employment to that individual.

(iii) A failure to continue the seasonal employment of a qualified disadvantaged individual, if it is determined that the failure to continue the seasonal employment was due to the misconduct (as defined in Sections 1256-30 to 1256-43, inclusive, of Title 22 of the California Code of Regulations) of that qualified disadvantaged individual.

(iv) A failure to continue seasonal employment of a qualified disadvantaged individual due to a substantial reduction in the regular seasonal trade or business operations of the qualified taxpayer.

(v) A failure to continue the seasonal employment of a qualified disadvantaged individual, if that individual is replaced by other qualified displaced employees so as to create a net increase in both the number of seasonal employees and the hours of seasonal employment.

(C) For purposes of paragraph (1), the employment relationship between the taxpayer and an employee shall not be treated as terminated by reason of a mere change in the form of conducting the trade or business of the taxpayer, if the employee continues to be employed in that trade or business and the taxpayer retains a substantial interest in that trade or business.

(3) Any increase in tax under paragraph (1) shall not be treated as tax imposed by this part for purposes of determining the amount of any credit allowable under this part.

(4) At the close of the second taxable year, if the taxpayer has not increased the number of its employees as determined by paragraph (5) of subdivision (b), then the amount of the credit previously claimed shall be added to the taxpayer s net tax for the taxpayer s second taxable year.

(f) In the case of an estate or trust, both of the following apply:

(1) The qualified wages for any taxable year shall be apportioned between the estate or trust and the beneficiaries on the basis of the income of the estate or trust allocable to each.

(2) Any beneficiary to whom any qualified wages have been apportioned under paragraph (1) shall be treated (for purposes of this part) as the employer with respect to those wages.

(g) The credit shall be reduced by the credit allowed under Section 17053.7. The credit shall also be reduced by the federal credit allowed under Section 51 of the Internal Revenue Code.

In addition, any deduction otherwise allowed under this part for the wages or salaries paid or incurred by the taxpayer upon which the credit is based shall be reduced by the amount of the credit, prior to any reduction required by subdivision (h) or (i).

(h) In the case where the credit otherwise allowed under this section exceeds the net tax for the taxable year, that portion of the credit that exceeds the net tax may be carried over and added to the credit, if any, in the succeeding 10 taxable years, if necessary, until the credit is exhausted. The credit shall be applied first to the earliest taxable years possible.

(i) (1) The amount of credit otherwise allowed under this section and Section 17053.45, including prior year credit carryovers, that may reduce the net tax for the taxable year shall not exceed the amount of tax that would be imposed on the taxpayer s business income attributed to a LAMBRA determined as if that attributed income represented all of the net income of the taxpayer subject to tax under this part.

(2) Attributable income shall be that portion of the taxpayer s California source business income that is apportioned to the LAMBRA. For that purpose, the taxpayer s business income that is attributable to sources in this state first shall be determined in accordance with Chapter 17 (commencing with Section 25101) of Part 11. That business income shall be further apportioned to the LAMBRA in accordance with Article 2 (commencing with Section 25120) of Chapter 17 of Part 11, modified for purposes of this section in accordance with paragraph (3).

(3) Income shall be apportioned to a LAMBRA by multiplying the total California business income of the taxpayer by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two. For purposes of this paragraph:

(A) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the LAMBRA during the taxable year, and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year.

(B) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the LAMBRA during the taxable year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the taxable year.

(4) The portion of any credit remaining, if any, after application of this subdivision, shall be carried over to succeeding taxable years, if necessary, until the credit is exhausted, as if it were an amount exceeding the net tax for the taxable year, as provided in subdivision (h). However, the portion of any credit remaining for carryover to taxable years beginning on or after January 1, 2014, if any, after application of this subdivision, shall be carried over only to the succeeding 10 taxable years if necessary, until the credit is exhausted, as if it were an amount exceeding the net tax for the taxable year, as provided in subdivision (h).

(j) If the taxpayer is allowed a credit pursuant to this section for qualified wages paid or incurred, only one credit shall be allowed to the taxpayer under this part with respect to any wage consisting in whole or in part of those qualified wages.

(k) (1) Except as provided in paragraph (2), this section shall cease to be operative on January 1, 2014, and shall be repealed on December 1, 2019. A credit shall not be allowed under this section with respect to an employee who first commences employment with a qualified taxpayer on or after January 1, 2014.

(2) This section shall continue to apply with respect to qualified disadvantaged individuals or qualified displaced employees who are employed by the qualified taxpayer within the LAMBRA within the 60-month period immediately preceding January 1, 2014, and qualified wages paid or incurred with respect to those qualified disadvantaged individuals or qualified displaced employees shall continue to qualify for the credit under this section for taxable years beginning on or after January 1, 2014, in accordance with this section, as amended by the act adding this subdivision.

(Amended by Stats. 2013, Ch. 355, Sec. 2. Effective September 26, 2013. Inoperative, as prescribed, on January 1, 2014. Repealed as of December 1, 2019, by its own provisions.)



17053.47

(a) For each taxable year beginning on or after January 1, 1998, there shall be allowed a credit against the net tax (as defined in Section 17039) to a qualified taxpayer for hiring a qualified disadvantaged individual during the taxable year for employment in the manufacturing enhancement area. The credit shall be equal to the sum of each of the following:

(1) Fifty percent of the qualified wages in the first year of employment.

(2) Forty percent of the qualified wages in the second year of employment.

(3) Thirty percent of the qualified wages in the third year of employment.

(4) Twenty percent of the qualified wages in the fourth year of employment.

(5) Ten percent of the qualified wages in the fifth year of employment.

(b) For purposes of this section:

(1) Qualified wages means:

(A) That portion of wages paid or incurred by the qualified taxpayer during the taxable year to qualified disadvantaged individuals that does not exceed 150 percent of the minimum wage.

(B) The total amount of qualified wages which may be taken into account for purposes of claiming the credit allowed under this section shall not exceed two million dollars ($2,000,000) per taxable year.

(C) Wages received during the 60-month period beginning with the first day the qualified disadvantaged individual commences employment with the qualified taxpayer. Reemployment in connection with any increase, including a regularly occurring seasonal increase, in the trade or business operations of the taxpayer does not constitute commencement of employment for purposes of this section.

(D) Qualified wages do not include any wages paid or incurred by the qualified taxpayer on or after the manufacturing enhancement area expiration date. However, wages paid or incurred with respect to qualified employees who are employed by the qualified taxpayer within the manufacturing enhancement area within the 60-month period prior to the manufacturing enhancement area expiration date shall continue to qualify for the credit under this section after the manufacturing enhancement area expiration date, in accordance with all provisions of this section applied as if the manufacturing enhancement area designation were still in existence and binding.

(2) Minimum wage means the wage established by the Industrial Welfare Commission as provided for in Chapter 1 (commencing with Section 1171) of Part 4 of Division 2 of the Labor Code.

(3) Manufacturing enhancement area means an area designated pursuant to Section 7073.8 of the Government Code according to the procedures of Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code.

(4) Manufacturing enhancement area expiration date means the date the manufacturing enhancement area designation expires, is no longer binding, becomes inoperative, or is repealed.

(5) Qualified disadvantaged individual means an individual who satisfies all of the following requirements:

(A) (i) At least 90 percent of whose services for the qualified taxpayer during the taxable year are directly related to the conduct of the qualified taxpayer s trade or business located in a manufacturing enhancement area.

(ii) Who performs at least 50 percent of his or her services for the qualified taxpayer during the taxable year in the manufacturing enhancement area.

(B) Who is hired by the qualified taxpayer after the designation of the area as a manufacturing enhancement area in which the individual s services were primarily performed.

(C) Who is any of the following immediately preceding the individual s commencement of employment with the qualified taxpayer:

(i) An individual who has been determined eligible for services under the federal Job Training Partnership Act (29 U.S.C. Sec. 1501 et seq.), or its successor.

(ii) Any voluntary or mandatory registrant under the Greater Avenues for Independence Act of 1985, or its successor, as provided pursuant to Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code.

(iii) Any individual who has been certified eligible by the Employment Development Department under the federal Targeted Jobs Tax Credit Program, or its successor, whether or not this program is in effect.

(6) Qualified taxpayer means any taxpayer engaged in a trade or business within a manufacturing enhancement area designated pursuant to Section 7073.8 of the Government Code and who meets all of the following requirements:

(A) Is engaged in those lines of business described in Codes 0211 to 0291, inclusive, Code 0723, or in Codes 2011 to 3999, inclusive, of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition.

(B) At least 50 percent of the qualified taxpayer s workforce hired after the designation of the manufacturing enhancement area is composed of individuals who, at the time of hire, are residents of the county in which the manufacturing enhancement area is located.

(C) Of this percentage of local hires, at least 30 percent shall be qualified disadvantaged individuals.

(7) Seasonal employment means employment by a qualified taxpayer that has regular and predictable substantial reductions in trade or business operations.

(c) (1) For purposes of this section, all of the following apply:

(A) All employees of trades or businesses that are under common control shall be treated as employed by a single qualified taxpayer.

(B) The credit (if any) allowable by this section with respect to each trade or business shall be determined by reference to its proportionate share of the expense of the qualified wages giving rise to the credit and shall be allocated in that manner.

(C) Principles that apply in the case of controlled groups of corporations, as specified in subdivision (d) of Section 23622.7, shall apply with respect to determining employment.

(2) If a qualified taxpayer acquires the major portion of a trade or business of another employer (hereinafter in this paragraph referred to as the predecessor ) or the major portion of a separate unit of a trade or business of a predecessor, then, for purposes of applying this section (other than subdivision (d)) for any calendar year ending after that acquisition, the employment relationship between a qualified disadvantaged individual and a qualified taxpayer shall not be treated as terminated if the qualified disadvantaged individual continues to be employed in that trade or business.

(d) (1) (A) If the employment, other than seasonal employment, of any qualified disadvantaged individual, with respect to whom qualified wages are taken into account under subdivision (b) is terminated by the qualified taxpayer at any time during the first 270 days of that employment (whether or not consecutive) or before the close of the 270th calendar day after the day in which that qualified disadvantaged individual completes 90 days of employment with the qualified taxpayer, the tax imposed by this part for the taxable year in which that employment is terminated shall be increased by an amount equal to the credit allowed under subdivision (a) for that taxable year and all prior taxable years attributable to qualified wages paid or incurred with respect to that qualified disadvantaged individual.

(B) If the seasonal employment of any qualified disadvantaged individual, with respect to whom qualified wages are taken into account under subdivision (a) is not continued by the qualified taxpayer for a period of 270 days of employment during the 60-month period beginning with the day the qualified disadvantaged individual commences seasonal employment with the qualified taxpayer, the tax imposed by this part, for the taxable year that includes the 60th month following the month in which the qualified disadvantaged individual commences seasonal employment with the qualified taxpayer, shall be increased by an amount equal to the credit allowed under subdivision (a) for that taxable year and all prior taxable years attributable to qualified wages paid or incurred with respect to that qualified disadvantaged individual.

(2) (A) Subparagraph (A) of paragraph (1) does not apply to any of the following:

(i) A termination of employment of a qualified disadvantaged individual who voluntarily leaves the employment of the qualified taxpayer.

(ii) A termination of employment of a qualified disadvantaged individual who, before the close of the period referred to in subparagraph (A) of paragraph (1), becomes disabled to perform the services of that employment, unless that disability is removed before the close of that period and the taxpayer fails to offer reemployment to that individual.

(iii) A termination of employment of a qualified disadvantaged individual, if it is determined that the termination was due to the misconduct (as defined in Sections 1256-30 to 1256-43, inclusive, of Title 22 of the California Code of Regulations) of that individual.

(iv) A termination of employment of a qualified disadvantaged individual due to a substantial reduction in the trade or business operations of the qualified taxpayer.

(v) A termination of employment of a qualified disadvantaged individual, if that individual is replaced by other qualified disadvantaged individuals so as to create a net increase in both the number of employees and the hours of employment.

(B) Subparagraph (B) of paragraph (1) shall not apply to any of the following:

(i) A failure to continue the seasonal employment of a qualified disadvantaged individual who voluntarily fails to return to the seasonal employment of the qualified taxpayer.

(ii) A failure to continue the seasonal employment of a qualified disadvantaged individual who, before the close of the period referred to in subparagraph (B) of paragraph (1), becomes disabled and unable to perform the services of that seasonal employment, unless that disability is removed before the close of that period and the qualified taxpayer fails to offer seasonal employment to that qualified disadvantaged individual.

(iii) A failure to continue the seasonal employment of a qualified disadvantaged individual, if it is determined that the failure to continue the seasonal employment was due to the misconduct (as defined in Sections 1256-30 to 1256-43, inclusive, of Title 22 of the California Code of Regulations) of that qualified disadvantaged individual.

(iv) A failure to continue seasonal employment of a qualified disadvantaged individual due to a substantial reduction in the regular seasonal trade or business operations of the qualified taxpayer.

(v) A failure to continue the seasonal employment of a qualified disadvantaged individual, if that qualified disadvantaged individual is replaced by other qualified disadvantaged individuals so as to create a net increase in both the number of seasonal employees and the hours of seasonal employment.

(C) For purposes of paragraph (1), the employment relationship between the qualified taxpayer and a qualified disadvantaged individual shall not be treated as terminated by reason of a mere change in the form of conducting the trade or business of the qualified taxpayer, if the qualified disadvantaged individual continues to be employed in that trade or business and the qualified taxpayer retains a substantial interest in that trade or business.

(3) Any increase in tax under paragraph (1) shall not be treated as tax imposed by this part for purposes of determining the amount of any credit allowable under this part.

(e) In the case of an estate or trust, both of the following apply:

(1) The qualified wages for any taxable year shall be apportioned between the estate or trust and the beneficiaries on the basis of the income of the estate or trust allocable to each.

(2) Any beneficiary to whom any qualified wages have been apportioned under paragraph (1) shall be treated (for purposes of this part) as the employer with respect to those wages.

(f) The credit shall be reduced by the credit allowed under Section 17053.7. The credit shall also be reduced by the federal credit allowed under Section 51 of the Internal Revenue Code.

In addition, any deduction otherwise allowed under this part for the wages or salaries paid or incurred by the qualified taxpayer upon which the credit is based shall be reduced by the amount of the credit, prior to any reduction required by subdivision (g) or (h).

(g) In the case where the credit otherwise allowed under this section exceeds the net tax for the taxable year, that portion of the credit that exceeds the net tax may be carried over and added to the credit, if any, in the succeeding 10 taxable years, if necessary, until the credit is exhausted. The credit shall be applied first to the earliest taxable years possible.

(h) (1) The amount of credit otherwise allowed under this section, including prior year credit carryovers, that may reduce the net tax for the taxable year shall not exceed the amount of tax that would be imposed on the qualified taxpayer s business income attributed to a manufacturing enhancement area determined as if that attributed income represented all of the net income of the qualified taxpayer subject to tax under this part.

(2) Attributable income shall be that portion of the taxpayer s California source business income that is apportioned to the manufacturing enhancement area. For that purpose, the taxpayer s business income that is attributable to sources in this state first shall be determined in accordance with Chapter 17 (commencing with Section 25101) of Part 11. That business income shall be further apportioned to the manufacturing enhancement area in accordance with Article 2 (commencing with Section 25120) of Chapter 17 of Part 11, modified for purposes of this section in accordance with paragraph (3).

(3) Income shall be apportioned to a manufacturing enhancement area by multiplying the total California business income of the taxpayer by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two. For purposes of this paragraph:

(A) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the manufacturing enhancement area during the taxable year, and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year.

(B) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the manufacturing enhancement area during the taxable year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the taxable year.

(4) The portion of any credit remaining, if any, after application of this subdivision, shall be carried over to succeeding taxable years, if necessary, until the credit is exhausted, as if it were an amount exceeding the net tax for the taxable year, as provided in subdivision (g). However, the portion of any credit remaining for carryover to taxable years beginning on or after January 1, 2014, if any, after application of this subdivision, shall be carried over only to the succeeding 10 taxable years if necessary, until the credit is exhausted, as if it were an amount exceeding the net tax for the taxable year, as provided in subdivision (g).

(i) If the taxpayer is allowed a credit pursuant to this section for qualified wages paid or incurred, only one credit shall be allowed to the taxpayer under this part with respect to any wage consisting in whole or in part of those qualified wages.

(j) The qualified taxpayer shall do both of the following:

(1) Obtain from the Employment Development Department, as permitted by federal law, the local county or city Job Training Partnership Act administrative entity, the local county GAIN office or social services agency, or the local government administering the manufacturing enhancement area, a certification that provides that a qualified disadvantaged individual meets the eligibility requirements specified in paragraph (5) of subdivision (b). The Employment Development Department may provide preliminary screening and referral to a certifying agency. The Department of Housing and Community Development shall develop regulations governing the issuance of certificates pursuant to subdivision (d) of Section 7086 of the Government Code and shall develop forms for this purpose.

(2) Retain a copy of the certification and provide it upon request to the Franchise Tax Board.

(k) (1) Except as provided in paragraph (2), this section shall cease to be operative for taxable years beginning on or after January 1, 2014, and shall be repealed on December 1, 2019.

(2) The section shall continue to apply with respect to qualified employees who are employed by the qualified taxpayer within the manufacturing enhancement area within the 60-month period immediately preceding January 1, 2014, and qualified wages paid or incurred with respect to those qualified employees shall continue to qualify for the credit under this section for taxable years beginning on or after January 1, 2014, in accordance with the provisions of this section, as amended by the act adding this subdivision.

(Amended by Stats. 2013, Ch. 69, Sec. 11. Effective July 11, 2013. Inoperative, as prescribed, for taxable years beginning on or after January 1, 2014. Repealed as of December 1, 2019, by its own provisions.)



17053.57

(a) For each taxable year beginning on or after January 1, 1997, and before January 1, 2017, there shall be allowed as a credit against the amount of net tax, as defined in Section 17039, an amount equal to 20 percent of the amount of each qualified investment made by a taxpayer during the taxable year into a community development financial institution that is certified by the Department of Insurance, California Organized Investment Network, or any successor thereof.

(b) (1) Notwithstanding any other provision of this part, a credit shall not be allowed under this section unless the California Organized Investment Network, or its successor within the Department of Insurance, certifies that the investment described in subdivision (a) qualifies for the credit under this section and certifies the total amount of the credit allocated to the taxpayer pursuant to this section.

(2) A credit shall not be allowed by this section unless the applicant and the taxpayer provide satisfactory substantiation to, and in the form and manner requested by, the Department of Insurance, California Organized Investment Network, or any successor thereof, that the investment is a qualified investment, as defined in paragraph (1) of subdivision (g).

(3) (A) The aggregate amount of qualified investments made by all taxpayers pursuant to this section, Section 12209, and Section 23657 shall not exceed fifty million dollars ($50,000,000) for each calendar year. However, if the aggregate amount of qualified investments made in any calendar year is less than fifty million dollars ($50,000,000), the difference may be carried over to the next year, and any succeeding year during which this section remains in effect, and added to the aggregate amount authorized for those years.

(B) The total amount of qualified investments certified by the California Organized Investment Network in any calendar year to any one community development financial institution together with its affiliates, as defined in Section 1215 of the Insurance Code, shall not exceed 30 percent of the annual aggregate amount of qualified investments certified by the California Organized Investment Network. If, after October 1, the California Organized Investment Network has determined that the availability of tax credits exceed their demand, then a community development financial institution that has been allocated 30 percent of the annual aggregate amount of qualified investments shall become eligible to apply to be certified for any remaining tax credits in that calendar year.

(C) Each year, 10 percent of the annual aggregate amount of qualified investments shall be reserved for investment amounts of less than or equal to two hundred thousand dollars ($200,000). If, after October 1, there remains an unallocated portion of the amount reserved for investments of less than or equal to two hundred thousand dollars ($200,000), then qualified investments in excess of two hundred thousand dollars ($200,000) may be eligible for that remaining unallocated portion.

(4) Priority among housing applications shall be given to applications that support affordable rental housing, housing for veterans, mortgages for community-based residential programs, and self-help housing ahead of single-family owned housing.

(c) The community development financial institution shall do all of the following:

(1) Apply to the Department of Insurance, California Organized Investment Network, or its successor, for certification of its status as a community development financial institution.

(2) (A) Apply to the Department of Insurance, California Organized Investment Network, or its successor, on behalf of the taxpayer, for certification of the amount of the investment and the credit amount allocated to the taxpayer, obtain the certification, and retain a copy of the certification.

(B) Provide in the application a detailed description of the intended use of the investment funds including, but not limited to, the following:

(i) All of the programs, projects, and services that would be funded.

(ii) The percentage of the intended use of the investment funds that would directly benefit low-to-moderate income households.

(iii) The percentage of the intended use of the investment funds that would directly benefit rural areas.

(iv) The percentage of the intended use of the investment funds that is a green investment as defined in Section 926.1 of the Insurance Code.

(3) (A) Provide in the application required in paragraph (2) the following information to the Department of Insurance, California Organized Investment Network, or its successor:

(i) Name of the taxpayer.

(ii) Postal address of the taxpayer, or residential address of the taxpayer if the taxpayer is an individual.

(iii) Phone number of the taxpayer.

(iv) Email address of the taxpayer.

(v) The taxpayer s identification number, or in the case of a partnership, the taxpayer identification numbers of all the partners for tax administration purposes.

(B) The information provided in subparagraph (A) shall be used only for internal purposes by the Department of Insurance, California Organized Investment Network, or its successor, and any Network, or its successor shall limit all public disclosure of that information shall be limited to the name of the taxpayer only.

(4) Provide an annual listing to the Franchise Tax Board, in the form and manner agreed upon by the Franchise Tax Board and the Department of Insurance, California Organized Investment Network, or its successor, of the names and taxpayer identification numbers of any taxpayer who makes any withdrawal or partial withdrawal of a qualified investment before the expiration of 60 months from the date of the qualified investment.

(5) Submit reports to the department, California Organized Investment Network, or any successor thereof, as required pursuant to subdivision (a) of Section 12939.1 of the Insurance Code.

(d) (1) The Insurance Commissioner may develop instructions, procedures, and standards for applications, and for administering the criteria for the evaluation of applications under this section. The Insurance Commissioner may, from time to time, adopt, amend, or repeal regulations to implement the provisions of this section.

(2) The initial adoption of the regulations implementing this section shall be deemed to be an emergency and necessary in order to address a situation calling for immediate action to avoid serious harm to the public peace, health, safety, or general welfare.

(3) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, any emergency regulation adopted or amended by the Insurance Commissioner pursuant to this section shall remain in effect until amended or repealed by the department.

(e) The California Organized Investment Network may certify investments for the credit allowed by this section on or before January 1, 2017, but not after that date.

(f) The Department of Insurance, California Organized Investment Network, or any successor thereof, shall do all of the following:

(1) Accept and evaluate applications for certification from financial institutions and issue certificates that the applicant is a community development financial institution qualified to receive qualified investments. To receive a certificate, an applicant shall satisfy the Department of Insurance, California Organized Investment Network, or any successor thereof, that it meets the specific requirements to be a community development financial institution for this state program as defined in paragraph (2) of subdivision (g). The certificate may be issued for a specified period of time, and may include reasonable conditions to effectuate the intent of this section. The Insurance Commissioner may suspend or revoke a certification, after affording the institution notice and the opportunity to be heard, if the commissioner finds that an institution no longer meets the requirement for certification.

(2) Accept and evaluate applications for certification from any community development financial institution on behalf of the taxpayer and issue certificates to taxpayers in an aggregate amount that shall not exceed the limit specified in subdivision (b), with highest priority granted to those applications where the intended use of the investments has the greatest aggregate benefit for low-to-moderate income areas or households or rural areas or households. The certificate shall include the amount eligible to be made as an investment that qualifies for the credit and the total amount of the credit to which the taxpayer is entitled for the taxable year. Applications for tax credits shall be accepted and evaluated throughout the year. The Insurance Commissioner shall establish tax credit issuance cycles throughout the year as necessary in order to issue tax credit certificates to those applications granted the highest priority.

(3) Provide an annual listing to the Franchise Tax Board, in the form or manner agreed upon by the Franchise Tax Board and the Department of Insurance, California Organized Investment Network, or its successor, of the taxpayers who were issued certificates, their respective tax identification numbers, the amount of the qualified investment made by each taxpayer, and the total amount of qualified investments.

(4) Include information specified pursuant to subdivision (b) of Section 12939.1 of the Insurance Code in the report required by Section 12922 of the Insurance Code.

(g) For purposes of this section:

(1) Qualified investment means an investment that is a deposit or loan that does not earn interest, or an equity investment, or an equity-like debt instrument that conforms to the specifications for these instruments as prescribed by the United States Department of the Treasury, Community Development Financial Institutions Fund, or its successor, or, in the absence of that prescription, as defined by the Insurance Commissioner. The investment must be equal to or greater than fifty thousand dollars ($50,000) and made for a minimum duration of 60 months. During that 60-month period, the community development financial institution shall have full use and control of the proceeds of the entire amount of the investment as well as any earnings on the investment for its community development purposes. The entire amount of the investment shall be received by the community development financial institution before the application for the tax credit is submitted. The community development financial institution shall use the proceeds of the investment for a purpose that is consistent with its community development mission and for the benefit of economically disadvantaged communities and low-income people in California.

(2) Community development financial institution means a private financial institution located in this state that is certified by the Department of Insurance, California Organized Investment Network, or its successor, that, consistent with the legislative findings, declarations, and intent set forth in Section 12939 of the Insurance Code, has community development as its primary mission, and that lends in urban, rural, or reservation-based communities in this state. A community development financial institution may include a community development bank, a community development loan fund, a community development credit union, a microenterprise fund, a community development corporation-based lender, or a community development venture fund.

(h) (1) If a qualified investment is withdrawn before the end of the 60th month and not reinvested in another community development financial institution within 60 days, there shall be added to the net tax, as defined in Section 17039, for the taxable year in which the withdrawal occurs, the entire amount of any credit previously allowed under this section.

(2) If a qualified investment is reduced before the end of the 60th month, but not below fifty thousand dollars ($50,000), there shall be added to the net tax, as defined in Section 17039, for the taxable year in which the reduction occurs, an amount equal to 20 percent of the total reduction for the taxable year.

(i) In the case where the credit allowed by this section exceeds the net tax, the excess may be carried over to reduce the net tax for the next four taxable years, or until the credit has been exhausted, whichever occurs first.

(j) The Franchise Tax Board shall, as requested by the Department of Insurance, California Organized Investment Network, or its successor, advise and assist in the administration of this section.

(k) On or before June 30, 2016, the Legislative Analyst s Office shall submit a report to the Legislature, in compliance with Section 9795 of the Government Code, on the effects of the tax credits allowed under this section, Section 12209, and Section 23657, with a focus on employment in low-to-moderate income and rural areas, and on the benefits of these tax credits to low-to-moderate income and rural persons.

(l) This section shall remain in effect only until December 1, 2017, and as of that date is repealed.

(Amended by Stats. 2013, Ch. 608, Sec. 2. Effective October 7, 2013. Repealed as of December 1, 2017, by its own provisions.)



17053.62

(a) For each taxable year beginning on or after July 1, 2005, and before January 1, 2018, there shall be allowed as an environmental tax credit against the net tax, as defined by Section 17039, an amount equal to five cents ($0.05) for each gallon of ultra low sulfur diesel fuel produced during the taxable year by a small refiner at any facility located in this state.

(b) The aggregate credit determined under subdivision (a) for any taxable year with respect to any facility shall not exceed 25 percent of the qualified capital costs incurred by the small refiner with respect to that facility, reduced by the aggregate credits determined under this section for all prior taxable years with respect to that facility.

(c) For purposes of this section:

(1) Small refiner means any refiner who owns or operates a refinery in California that:

(A) Has and at all times had since January 1, 1978, a crude oil capacity of not more than 55,000 barrels per stream day.

(B) Has not been at any time since September 1, 1988, owned or controlled by any refiner that at the same time owned or controlled refineries in California with a total combined crude oil capacity of more than 55,000 barrels per stream day.

(C) Has not been at any time since September 1, 1988, owned or controlled by any refiner that at the same time owned or controlled refineries in the United States with a total combined crude oil capacity of more than 137,500 barrels per stream day.

(2) (A) Qualified capital costs means, with respect to any facility, those costs paid or incurred during the applicable period for items certified by the California Air Resources Board (CARB) under subparagraph (B) for compliance with the applicable EPA or CARB regulations with respect to that facility, including, but not limited to, expenditures for the construction of new process operation units or the dismantling and reconstruction of existing process units to be used in the production of ultra low sulfur diesel fuel, associated adjacent or offsite equipment (including tankage, catalyst, and power supply), engineering, construction period interest, site work, and permitting.

(B) (i) Before claiming a credit under this section, a small refiner shall request from the California Air Resources Board a certification that both of the following are true:

(I) That the items for which qualified capital costs were paid or incurred are for compliance with the applicable EPA or CARB regulations described in subparagraph (A).

(II) That the items for which qualified capital costs were paid or incurred have been placed in service by the small refiner.

(ii) The request described in clause (i) shall be in a form and contain sufficient information to allow the California Air Resources Board to determine that the items that are requested to be certified were placed in service for compliance with applicable EPA and CARB regulations, which information shall include the date on which the items were placed in service.

(C) The California Air Resources Board shall make a determination regarding a request described in subparagraph (B) on or before 60 days after the request is submitted. If the board does not make a determination within this time period, the certification will be deemed to be granted.

(D) If certification from the Secretary of the Treasury of the United States, after consultation with the Administrator of the Environmental Protection Agency, that the taxpayer s qualified capital costs with respect to a facility are, or will result, in compliance with applicable EPA regulations, has been received, then the taxpayer shall be allowed the credit without obtaining certification from the CARB, unless CARB demonstrates that the fuel produced does not meet CARB regulations.

(3) Facility means a small refiner s petroleum refinery located in the State of California that has incurred qualified capital costs to produce ultra low sulfur diesel fuel.

(4) Applicable EPA regulations means the Highway Diesel Fuel Sulfur Control Requirements of the Environmental Protection Agency.

(5) Applicable CARB regulations means the Vehicular Diesel Fuel Sulfur. Control Requirements of the California Air Resources Board (CARB) under Section 2281 of Article 2 of Chapter 5 of Division 3 of Title 13 of the California Code of Regulations.

(6) Applicable period means, with respect to any facility, the period beginning on January 1, 2004, and ending on May 31, 2007.

(7) Ultra low sulfur diesel fuel means both of the following:

(A) Diesel fuel with a sulfur content of 15 parts per million or less.

(B) (i) Subject to clause (ii), either of the following:

(I) Vehicular diesel fuel produced and sold by a small refiner on or after June 1, 2006.

(II) Vehicular diesel fuel produced and sold by the small refiner before June 1, 2006, that the small refiner specifically identifies and supports through internal test reports as meeting applicable CARB regulations.

(ii) For purposes of this section, it is rebuttably presumed that the fuel described in clause (i) is ultra low sulfur diesel fuel. The California Air Resources Board may rebut this presumption by demonstrating that the fuel does not comply with applicable CARB regulations.

(8) Barrels per stream day means the maximum number of barrels of input that a distillation facility can process within a 24-hour period when running at full capacity under optimal crude and product slate conditions with no allowance for downtime.

(d) For purposes of this section, if a credit is determined under this section for any expenditure with respect to any property, the increase in basis of that property that would (but for this subdivision) result from that expenditure shall be reduced by the amount of the credit so determined.

(e) No deduction shall be allowed for that portion of the expenses otherwise allowable as a deduction for the taxable year that is equal to the amount of the credit determined for the taxable year under this section.

(f) In the case where the credit allowed by this section exceeds the net tax, the excess may be carried over to reduce the net tax in the following year, and the 10 succeeding years if necessary, until the credit is exhausted.

(g) If a small refiner that claims a credit under this section sells, transfers, or otherwise disposes of, either directly or indirectly, a facility within five years of the taxable year during which it first claimed the credit, there shall be added to the net tax of the small refiner during the taxable year of sale, transfer, or disposition an amount equal to the total credit claimed multiplied by a fraction, the numerator of which is the remaining term of five years and the denominator of which is 5.

(h) This section is repealed on January 1, 2018.

(Added by Stats. 2005, Ch. 691, Sec. 3. Effective October 7, 2005. Repealed as of January 1, 2018, by its own provisions.)



17053.70

(a) There shall be allowed as a credit against the net tax (as defined in Section 17039) for the taxable year an amount equal to the sales or use tax paid or incurred during the taxable year by the taxpayer in connection with the taxpayer s purchase of qualified property before January 1, 2014.

(b) For purposes of this section:

(1) Taxpayer means a person or entity engaged in a trade or business within an enterprise zone.

(2) Qualified property means:

(A) Any of the following:

(i) Machinery and machinery parts used for fabricating, processing, assembling, and manufacturing.

(ii) Machinery and machinery parts used for the production of renewable energy resources.

(iii) Machinery and machinery parts used for either of the following:

(I) Air pollution control mechanisms.

(II) Water pollution control mechanisms.

(iv) Data processing and communications equipment, including, but not limited, to computers, computer-automated drafting systems, copy machines, telephone systems, and faxes.

(v) Motion picture manufacturing equipment central to production and postproduction, including, but not limited to, cameras, audio recorders, and digital image and sound processing equipment.

(B) The total cost of qualified property purchased and placed in service in any taxable year that may be taken into account by any taxpayer for purposes of claiming this credit shall not exceed one million dollars ($1,000,000).

(C) The qualified property is used by the taxpayer exclusively in an enterprise zone, or in the case of an enterprise zone that was repealed by Chapter 69 of the Statutes of 2013, the area designated as an enterprise zone immediately prior to the repeal.

(D) The qualified property is purchased before the date the enterprise zone designation expires, is revoked, is no longer binding, becomes inoperative, or is repealed.

(E) The qualified property is placed in service before January 1, 2015.

(3) Enterprise zone means the area designated as an enterprise zone pursuant to Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code as it read on July 11, 2013.

(c) If the taxpayer has purchased property upon which a use tax has been paid or incurred, the credit provided by this section shall be allowed only if qualified property of a comparable quality and price is not timely available for purchase in this state.

(d) In the case where the credit otherwise allowed under this section exceeds the net tax for the taxable year, that portion of the credit that exceeds the net tax may be carried over and added to the credit, if any, in the succeeding 10 taxable years, if necessary, until the credit is exhausted. The credit shall be applied first to the earliest taxable years possible.

(e) Any taxpayer that elects to be subject to this section shall not be entitled to increase the basis of the qualified property as otherwise required by Section 164(a) of the Internal Revenue Code with respect to sales or use tax paid or incurred in connection with the taxpayer s purchase of qualified property.

(f) (1) The amount of the credit otherwise allowed under this section and Section 17053.74, including any credit carryover from prior years, that may reduce the net tax for the taxable year shall not exceed the amount of tax that would be imposed on the taxpayer s business income attributable to the enterprise zone determined as if that attributable income represented all of the income of the taxpayer subject to tax under this part.

(2) Attributable income shall be that portion of the taxpayer s California source business income that is apportioned to the enterprise zone. For that purpose, the taxpayer s business income attributable to sources in this state first shall be determined in accordance with Chapter 17 (commencing with Section 25101) of Part 11. That business income shall be further apportioned to the enterprise zone in accordance with Article 2 (commencing with Section 25120) of Chapter 17 of Part 11, modified for purposes of this section in accordance with paragraph (3).

(3) Business income shall be apportioned to the enterprise zone by multiplying the total California business income of the taxpayer by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two. For purposes of this paragraph:

(A) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the enterprise zone during the taxable year, and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year.

(B) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the enterprise zone during the taxable year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the taxable year.

(4) The portion of any credit remaining, if any, after application of this subdivision, shall be carried over to succeeding taxable years, if necessary, until the credit is exhausted, as if it were an amount exceeding the net tax for the taxable year, as provided in subdivision (d). However, the portion of any credit remaining for carryover to taxable years beginning on or after January 1, 2014, if any, after application of this subdivision, shall be carried over only to the succeeding 10 taxable years, if necessary, until the credit is exhausted, as if it were an amount exceeding the net tax for the taxable year, as provided in subdivision (d).

(g) The amendments made to this section by the act adding this subdivision shall apply to taxable years beginning on or after January 1, 1998.

(h) This section is repealed on December 1, 2015.

(Amended by Stats. 2013, Ch. 360, Sec. 8. Effective September 26, 2013. Repealed as of December 1, 2015, by its own provisions.)



17053.73

(a) (1) For each taxable year beginning on or after January 1, 2014, and before January 1, 2021, there shall be allowed to a qualified taxpayer that hires a qualified full-time employee and pays or incurs qualified wages attributable to work performed by the qualified full-time employee in a designated census tract or economic development area, and that receives a tentative credit reservation for that qualified full-time employee, a credit against the net tax, as defined in Section 17039, in an amount calculated under this section.

(2) The amount of the credit allowable under this section for a taxable year shall be equal to the product of the tentative credit amount for the taxable year and the applicable percentage for that taxable year.

(3) (A) If a qualified taxpayer relocates to a designated census tract or economic development area, the qualified taxpayer shall be allowed a credit with respect to qualified wages for each qualified full-time employee employed within the new location only if the qualified taxpayer provides each employee at the previous location or locations a written offer of employment at the new location in the designated census tract or economic development area with comparable compensation.

(B) For purposes of this paragraph, relocates to a designated census tract or economic development area means an increase in the number of qualified full-time employees, employed by a qualified taxpayer, within a designated census tract or tracts or economic development areas within a 12-month period in which there is a decrease in the number of full-time employees, employed by the qualified taxpayer in this state, but outside of designated census tracts or economic development areas.

(C) This paragraph shall not apply to a small business.

(4) The credit allowed by this section may be claimed only on a timely filed original return of the qualified taxpayer and only with respect to a qualified full-time employee for whom the qualified taxpayer has received a tentative credit reservation.

(b) For purposes of this section:

(1) The tentative credit amount for a taxable year shall be equal to the product of the applicable credit percentage for each qualified full-time employee and the qualified wages paid by the qualified taxpayer during the taxable year to that qualified full-time employee.

(2) The applicable percentage for a taxable year shall be equal to a fraction, the numerator of which is the net increase in the total number of full-time employees employed in this state during the taxable year, determined on an annual full-time equivalent basis, as compared with the total number of full-time employees employed in this state during the base year, determined on the same basis, and the denominator of which shall be the total number of qualified full-time employees employed in this state during the taxable year. The applicable percentage shall not exceed 100 percent.

(3) The applicable credit percentage means the credit percentage for the calendar year during which a qualified full-time employee was first employed by the qualified taxpayer. The applicable credit percentage for all calendar years shall be 35 percent.

(4) Base year means the 2013 taxable year, except in the case of a qualified taxpayer who first hires a qualified full-time employee in a taxable year beginning on or after January 1, 2015, the base year means the taxable year immediately preceding the taxable year in which a qualified full-time employee was first hired by the qualified taxpayer.

(5) Acquired includes any gift, inheritance, transfer incident to divorce, or any other transfer, whether or not for consideration.

(6) Annual full-time equivalent means either of the following:

(A) In the case of a full-time employee paid hourly qualified wages, annual full-time equivalent means the total number of hours worked for the qualified taxpayer by the employee, not to exceed 2,000 hours per employee, divided by 2,000.

(B) In the case of a salaried full-time employee, annual full-time equivalent means the total number of weeks worked for the qualified taxpayer by the employee divided by 52.

(7) Designated census tract means a census tract within the state that is determined by the Department of Finance to have a civilian unemployment rate that is within the top 25 percent of all census tracts within the state and has a poverty rate within the top 25 percent of all census tracts within the state, as prescribed in Section 13073.5 of the Government Code.

(8) Economic development area means either of the following:

(A) A former enterprise zone. For purposes of this section, former enterprise zone means an enterprise zone designated and in effect as of December 31, 2011, any enterprise zone designated during 2012, and any revision of an enterprise zone prior to June 30, 2013, under former Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code, as in effect on December 31, 2012, excluding any census tract within an enterprise zone that is identified by the Department of Finance pursuant to Section 13073.5 of the Government Code as a census tract within the lowest quartile of census tracts with the lowest civilian unemployment and poverty.

(B) A local agency military base recovery area designated as of the effective date of the act adding this subparagraph, in accordance with Section 7114 of the Government Code.

(9) Minimum wage means the wage established pursuant to Chapter 1 (commencing with Section 1171) of Part 4 of Division 2 of the Labor Code.

(10) (A) Qualified full-time employee means an individual who meets all of the following requirements:

(i) Performs at least 50 percent of his or her services for the qualified taxpayer during the taxable year in a designated census tract or economic development area.

(ii) Receives starting wages that are at least 150 percent of the minimum wage.

(iii) Is hired by the qualified taxpayer on or after January 1, 2014.

(iv) Is hired by the qualified taxpayer after the date the Department of Finance determines that the census tract referred to in clause (i) is a designated census tract or that the census tracts within a former enterprise zone are not census tracts with the lowest civilian unemployment and poverty.

(v) Satisfies either of the following conditions:

(I) Is paid qualified wages by the qualified taxpayer for services not less than an average of 35 hours per week.

(II) Is a salaried employee and was paid compensation during the taxable year for full-time employment, within the meaning of Section 515 of the Labor Code, by the qualified taxpayer.

(vi) Upon commencement of employment with the qualified taxpayer, satisfies any of the following conditions:

(I) Was unemployed for the six months immediately preceding employment with the qualified taxpayer. In the case of an individual that completed a program of study at a college, university, or other postsecondary educational institution, received a baccalaureate, postgraduate, or professional degree, and was unemployed for the six months immediately preceding employment with the qualified taxpayer, that individual must have completed that program of study at least 12 months prior to the individual s commencement of employment with the qualified taxpayer.

(II) Is a veteran who separated from service in the Armed Forces of the United States within the 12 months preceding commencement of employment with the qualified taxpayer.

(III) Was a recipient of the credit allowed under Section 32 of the Internal Revenue Code, relating to earned income, as applicable for federal purposes, for the previous taxable year.

(IV) Is an ex-offender previously convicted of a felony.

(V) Is a recipient of either CalWORKs, in accordance with Article 2 (commencing with Section 11250) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code, or general assistance, in accordance with Section 17000.5 of the Welfare and Institutions Code.

(B) An individual may be considered a qualified full-time employee only for the period of time commencing with the date the individual is first employed by the qualified taxpayer and ending 60 months thereafter.

(11) (A) Qualified taxpayer means a person or entity engaged in a trade or business within a designated census tract or economic development area that, during the taxable year, pays or incurs qualified wages.

(B) In the case of any pass-thru entity, the determination of whether a taxpayer is a qualified taxpayer under this section shall be made at the entity level and any credit under this section or Section 23626 shall be allowed to the pass-thru entity and passed through to the partners and shareholders in accordance with applicable provisions of this part or Part 11 (commencing with Section 23001). For purposes of this subdivision, the term pass-thru entity means any partnership or S corporation.

(C) Qualified taxpayers shall not include any of the following:

(i) Employers that provide temporary help services, as described in Code 561320 of the North American Industry Classification System (NAICS) published by the United States Office of Management and Budget, 2012 edition.

(ii) Employers that provide retail trade services, as described in Sector 44-45 of the North American Industry Classification System (NAICS) published by the United States Office of Management and Budget, 2012 edition.

(iii) Employers that are primarily engaged in providing food services, as described in Code 711110, 722511, 722513, 722514, or 722515 of the North American Industry Classification System (NAICS) published by the United States Office of Management and Budget, 2012 edition.

(iv) Employers that are primarily engaged in services as described in Code 713210, 721120, or 722410 of the North American Industry Classification System (NAICS) published by the United States Office of Management and Budget, 2012 edition.

(v) (I) An employer that is a sexually oriented business.

(II) For purposes of this clause:

(aa) Sexually oriented business means a nightclub, bar, restaurant, or similar commercial enterprise that provides for an audience of two or more individuals live nude entertainment or live nude performances where the nudity is a function of everyday business operations and where nudity is a planned and intentional part of the entertainment or performance.

(ab) Nude means clothed in a manner that leaves uncovered or visible, through less than fully opaque clothing, any portion of the genitals or, in the case of a female, any portion of the breasts below the top of the areola of the breasts.

(D) Subparagraph (C) shall not apply to a taxpayer that is a small business.

(12) Qualified wages means those wages that meet all of the following requirements:

(A) (i) Except as provided in clause (ii), that portion of wages paid or incurred by the qualified taxpayer during the taxable year to each qualified full-time employee that exceeds 150 percent of minimum wage, but does not exceed 350 percent of minimum wage.

(ii) (I) In the case of a qualified full-time employee employed in a designated pilot area, that portion of wages paid or incurred by the qualified taxpayer during the taxable year to each qualified full-time employee that exceeds ten dollars ($10) per hour or an equivalent amount for salaried employees, but does not exceed 350 percent of minimum wage. For qualified full-time employees described in the preceding sentence, clause (ii) of subparagraph (A) of paragraph (10) is modified by substituting ten dollars ($10) per hour or an equivalent amount for salaried employees for 150 percent of the minimum wage.

(II) For purposes of this clause:

(aa) Designated pilot area means an area designated as a designated pilot area by the Governor s Office of Business and Economic Development.

(ab) Areas that may be designated as a designated pilot area are limited to areas within a designated census tract or an economic development area with average wages less than the statewide average wages, based on information from the Labor Market Division of the Employment Development Department, and areas within a designated census tract or an economic development area based on high poverty or high unemployment.

(ac) The total number of designated pilot areas that may be designated is limited to five, one or more of which must be an area within five or fewer designated census tracts within a single county based on high poverty or high unemployment or an area within an economic development area based on high poverty or high unemployment.

(ad) The designation of a designated pilot area shall be applicable for a period of four calendar years, commencing with the first calendar year for which the designation of a designated pilot area is effective. The applicable period of a designated pilot area may be extended, in the sole discretion of the Governor s Office of Business and Economic Development, for an additional period of up to three calendar years. The applicable period, and any extended period, shall not extend beyond December 31, 2020.

(III) The designation of an area as a designated pilot area and the extension of the applicable period of a designated pilot area shall be at the sole discretion of the Governor s Office of Business and Economic Development and shall not be subject to administrative appeal or judicial review.

(B) Wages paid or incurred during the 60-month period beginning with the first day the qualified full-time employee commences employment with the qualified taxpayer. In the case of any employee who is reemployed, including a regularly occurring seasonal increase, in the trade or business operations of the qualified taxpayer, this reemployment shall not be treated as constituting commencement of employment for purposes of this section.

(C) Except as provided in paragraph (3) of subdivision (n), qualified wages shall not include any wages paid or incurred by the qualified taxpayer on or after the date that the Department of Finance s redesignation of designated census tracts is effective, as provided in paragraph (2) of subdivision (g), so that a census tract is no longer a designated census tract.

(13) Seasonal employment means employment by a qualified taxpayer that has regular and predictable substantial reductions in trade or business operations.

(14) (A) Small business means a trade or business that has aggregate gross receipts, less returns and allowances reportable to this state, of less than two million dollars ($2,000,000) during the previous taxable year.

(B) (i) For purposes of this paragraph, gross receipts, less returns and allowances reportable to this state, means the sum of the gross receipts from the production of business income, as defined in subdivision (a) of Section 25120, and the gross receipts from the production of nonbusiness income, as defined in subdivision (d) of Section 25120.

(ii) In the case of any trade or business activity conducted by a partnership or an S corporation, the limitations set forth in subparagraph (A) shall be applied to the partnership or S corporation and to each partner or shareholder.

(C) (i) Small business shall not include a sexually oriented business.

(ii) For purposes of this subparagraph:

(I) Sexually oriented business means a nightclub, bar, restaurant, or similar commercial enterprise that provides for an audience of two or more individuals live nude entertainment or live nude performances where the nudity is a function of everyday business operations and where nudity is a planned and intentional part of the entertainment or performance.

(II) Nude means clothed in a manner that leaves uncovered or visible, through less than fully opaque clothing, any portion of the genitals or, in the case of a female, any portion of the breasts below the top of the areola of the breasts.

(15) An individual is unemployed for any period for which the individual is all of the following:

(A) Not in receipt of wages subject to withholding under Section 13020 of the Unemployment Insurance Code for that period.

(B) Not a self-employed individual (within the meaning of Section 401(c)(1)(B) of the Internal Revenue Code, relating to self-employed individual) for that period.

(C) Not a registered full-time student at a high school, college, university, or other postsecondary educational institution for that period.

(c) The net increase in full-time employees of a qualified taxpayer shall be determined as provided by this subdivision:

(1) (A) The net increase in full-time employees shall be determined on an annual full-time equivalent basis by subtracting from the amount determined in subparagraph (C) the amount determined in subparagraph (B).

(B) The total number of full-time employees employed in the base year by the taxpayer and by any trade or business acquired by the taxpayer during the current taxable year.

(C) The total number of full-time employees employed in the current taxable year by the taxpayer and by any trade or business acquired during the current taxable year.

(2) For taxpayers who first commence doing business in this state during the taxable year, the number of full-time employees for the base year shall be zero.

(d) For purposes of this section:

(1) All employees of the trades or businesses that are treated as related under Section 267, 318, or 707 of the Internal Revenue Code shall be treated as employed by a single taxpayer.

(2) In determining whether the taxpayer has first commenced doing business in this state during the taxable year, the provisions of subdivision (f) of Section 17276.20, without application of paragraph (7) of that subdivision, shall apply.

(e) (1) To be eligible for the credit allowed by this section, a qualified taxpayer shall, upon hiring a qualified full-time employee, request a tentative credit reservation from the Franchise Tax Board within 30 days of complying with the Employment Development Department s new hire reporting requirements as provided in Section 1088.5 of the Unemployment Insurance Code, in the form and manner prescribed by the Franchise Tax Board.

(2) To obtain a tentative credit reservation with respect to a qualified full-time employee, the qualified taxpayer shall provide necessary information, as determined by the Franchise Tax Board, including the name, social security number, the start date of employment, the rate of pay of the qualified full-time employee, the qualified taxpayer s gross receipts, less returns and allowances, for the previous taxable year, and whether the qualified full-time employee is a resident of a targeted employment area, as defined in former Section 7072 of the Government Code, as in effect on December 31, 2013.

(3) The qualified taxpayer shall provide the Franchise Tax Board an annual certification of employment with respect to each qualified full-time employee hired in a previous taxable year, on or before, the 15th day of the third month of the taxable year. The certification shall include necessary information, as determined by the Franchise Tax Board, including the name, social security number, start date of employment, and rate of pay for each qualified full-time employee employed by the qualified taxpayer.

(4) A tentative credit reservation provided to a taxpayer with respect to an employee of that taxpayer shall not constitute a determination by the Franchise Tax Board with respect to any of the requirements of this section regarding a taxpayer s eligibility for the credit authorized by this section.

(f) The Franchise Tax Board shall do all of the following:

(1) Approve a tentative credit reservation with respect to a qualified full-time employee hired during a calendar year.

(2) Determine the aggregate tentative reservation amount and the aggregate small business tentative reservation amount for a calendar year.

(3) A tentative credit reservation request from a qualified taxpayer with respect to a qualified full-time employee who is a resident of a targeted employment area, as defined in former Section 7072 of the Government Code, as in effect on December 31, 2013, shall be expeditiously processed by the Franchise Tax Board. The residence of a qualified full-time employee in a targeted employment area shall have no other effect on the eligibility of an individual as a qualified full-time employee or the eligibility of a qualified taxpayer for the credit authorized by this section.

(4) Notwithstanding Section 19542, provide as a searchable database on its Internet Web site, for each taxable year beginning on or after January 1, 2014, and before January 1, 2021, the employer names, amounts of tax credit claimed, and number of new jobs created for each taxable year pursuant to this section and Section 23626.

(g) (1) The Department of Finance shall, by January 1, 2014, and by January 1 of every fifth year thereafter, provide the Franchise Tax Board with a list of the designated census tracts and a list of census tracts with the lowest civilian unemployment rate.

(2) The redesignation of designated census tracts and lowest civilian unemployment census tracts by the Department of Finance as provided in Section 13073.5 of the Government Code shall be effective, for purposes of this credit, one year after the date the Department of Finance redesignates the designated census tracts.

(h) For purposes of this section:

(1) All employees of the trades or businesses that are treated as related under Section 267, 318, or 707 of the Internal Revenue Code shall be treated as employed by a single taxpayer.

(2) All employees of trades or businesses that are not incorporated, and that are under common control, shall be treated as employed by a single taxpayer.

(3) The credit, if any, allowable by this section with respect to each trade or business shall be determined by reference to its proportionate share of the expense of the qualified wages giving rise to the credit, and shall be allocated to that trade or business in that manner.

(4) Principles that apply in the case of controlled groups of corporations, as specified in subdivision (h) of Section 23626, shall apply with respect to determining employment.

(5) If an employer acquires the major portion of a trade or business of another employer, hereinafter in this paragraph referred to as the predecessor, or the major portion of a separate unit of a trade or business of a predecessor, then, for purposes of applying this section, other than subdivision (i), for any taxable year ending after that acquisition, the employment relationship between a qualified full-time employee and an employer shall not be treated as terminated if the employee continues to be employed in that trade or business.

(i) (1) If the employment of any qualified full-time employee, with respect to whom qualified wages are taken into account under subdivision (a), is terminated by the qualified taxpayer at any time during the first 36 months after commencing employment with the qualified taxpayer, whether or not consecutive, the tax imposed by this part for the taxable year in which that employment is terminated shall be increased by an amount equal to the credit allowed under subdivision (a) for that taxable year and all prior taxable years attributable to qualified wages paid or incurred with respect to that employee.

(2) Paragraph (1) shall not apply to any of the following:

(A) A termination of employment of a qualified full-time employee who voluntarily leaves the employment of the qualified taxpayer.

(B) A termination of employment of a qualified full-time employee who, before the close of the period referred to in paragraph (1), becomes disabled and unable to perform the services of that employment, unless that disability is removed before the close of that period and the qualified taxpayer fails to offer reemployment to that employee.

(C) A termination of employment of a qualified full-time employee, if it is determined that the termination was due to the misconduct, as defined in Sections 1256-30 to 1256-43, inclusive, of Title 22 of the California Code of Regulations, of that employee.

(D) A termination of employment of a qualified full-time employee due to a substantial reduction in the trade or business operations of the qualified taxpayer, including reductions due to seasonal employment.

(E) A termination of employment of a qualified full-time employee, if that employee is replaced by other qualified full-time employees so as to create a net increase in both the number of employees and the hours of employment.

(F) A termination of employment of a qualified full-time employee, when that employment is considered seasonal employment and the qualified employee is rehired on a seasonal basis.

(3) For purposes of paragraph (1), the employment relationship between the qualified taxpayer and a qualified full-time employee shall not be treated as terminated by reason of a mere change in the form of conducting the trade or business of the qualified taxpayer, if the qualified full-time employee continues to be employed in that trade or business and the qualified taxpayer retains a substantial interest in that trade or business.

(4) Any increase in tax under paragraph (1) shall not be treated as tax imposed by this part for purposes of determining the amount of any credit allowable under this part.

(j) In the case of an estate or trust, both of the following apply:

(1) The qualified wages for any taxable year shall be apportioned between the estate or trust and the beneficiaries on the basis of the income of the estate or trust allocable to each.

(2) Any beneficiary to whom any qualified wages have been apportioned under paragraph (1) shall be treated, for purposes of this part, as the employer with respect to those wages.

(k) In the case where the credit allowed by this section exceeds the net tax, the excess may be carried over to reduce the net tax in the following year, and the succeeding four years if necessary, until the credit is exhausted.

(l) The Franchise Tax Board may prescribe rules, guidelines, or procedures necessary or appropriate to carry out the purposes of this section, including any guidelines regarding the allocation of the credit allowed under this section. Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any rule, guideline, or procedure prescribed by the Franchise Tax Board pursuant to this section.

(m) (1) Upon the effective date of this section, the Department of Finance shall estimate the total dollar amount of credits that will be claimed under this section with respect to each fiscal year from the 2013 14 fiscal year to the 2020 21 fiscal year, inclusive.

(2) The Franchise Tax Board shall annually provide to the Joint Legislative Budget Committee, by no later than March 1, a report of the total dollar amount of the credits claimed under this section with respect to the relevant fiscal year. The report shall compare the total dollar amount of credits claimed under this section with respect to that fiscal year with the department s estimate with respect to that same fiscal year. If the total dollar amount of credits claimed for the fiscal year is less than the estimate for that fiscal year, the report shall identify options for increasing annual claims of the credit so as to meet estimated amounts.

(n) (1) This section shall remain in effect only until December 1, 2024, and as of that date is repealed.

(2) Notwithstanding paragraph (1) of subdivision (a), this section shall continue to be operative for taxable years beginning on or after January 1, 2021, but only with respect to qualified full-time employees who commenced employment with a qualified taxpayer in a designated census tract or economic development area in a taxable year beginning before January 1, 2021.

(3) This section shall remain operative for any qualified taxpayer with respect to any qualified full-time employee after the designated census tract is no longer designated or an economic development area ceases to be an economic development area, as defined in this section, for the remaining period, if any, of the 60-month period after the original date of hiring of an otherwise qualified full-time employee and any wages paid or incurred with respect to those qualified full-time employees after the designated census tract is no longer designated or an economic development area ceases to be an economic development area, as defined in this section, shall be treated as qualified wages under this section, provided the employee satisfies any other requirements of paragraphs (10) and (12) of subdivision (b), as if the designated census tract was still designated and binding or the economic development area was still in existence.

(Amended (as added by Stats. 2013, Ch. 69) by Stats. 2013, Ch. 70, Sec. 2. Effective July 11, 2013. Conditionally inoperative (upon a specified judicial determination) as provided by Stats. 2013, Ch. 69, Sec. 47.)



17053.74

(a) There shall be allowed a credit against the net tax (as defined in Section 17039) to a taxpayer who employs a qualified employee in an enterprise zone during the taxable year. The credit shall be equal to the sum of each of the following:

(1) Fifty percent of qualified wages in the first year of employment.

(2) Forty percent of qualified wages in the second year of employment.

(3) Thirty percent of qualified wages in the third year of employment.

(4) Twenty percent of qualified wages in the fourth year of employment.

(5) Ten percent of qualified wages in the fifth year of employment.

(b) For purposes of this section:

(1) Qualified wages means:

(A) (i) Except as provided in clause (ii), that portion of wages paid or incurred by the taxpayer during the taxable year to qualified employees that does not exceed 150 percent of the minimum wage.

(ii) For up to 1,350 qualified employees who are employed by the taxpayer in the Long Beach Enterprise Zone in aircraft manufacturing activities described in Codes 3721 to 3728, inclusive, and Code 3812 of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition, qualified wages means that portion of hourly wages that does not exceed 202 percent of the minimum wage.

(B) Wages received during the 60-month period beginning with the first day the employee commences employment with the taxpayer. Reemployment in connection with any increase, including a regularly occurring seasonal increase, in the trade or business operations of the taxpayer does not constitute commencement of employment for purposes of this section.

(C) Qualified wages do not include any wages paid or incurred by the taxpayer on or after the zone expiration date. However, wages paid or incurred with respect to qualified employees who are employed by the taxpayer within the enterprise zone within the 60-month period prior to the zone expiration date shall continue to qualify for the credit under this section after the zone expiration date, in accordance with all provisions of this section applied as if the enterprise zone designation were still in existence and binding.

(2) Minimum wage means the wage established by the Industrial Welfare Commission as provided for in Chapter 1 (commencing with Section 1171) of Part 4 of Division 2 of the Labor Code.

(3) Zone expiration date means the date the enterprise zone designation expires, is no longer binding, becomes inoperative, or is repealed.

(4) (A) Qualified employee means an individual who meets all of the following requirements:

(i) At least 90 percent of whose services for the taxpayer during the taxable year are directly related to the conduct of the taxpayer s trade or business located in an enterprise zone.

(ii) Performs at least 50 percent of his or her services for the taxpayer during the taxable year in an enterprise zone.

(iii) Is hired by the taxpayer after the date of original designation of the area in which services were performed as an enterprise zone.

(iv) Is any of the following:

(I) Immediately preceding the qualified employee s commencement of employment with the taxpayer, was a person eligible for services under the federal Job Training Partnership Act (29 U.S.C. Sec. 1501 et seq.), or its successor, who is receiving, or is eligible to receive, subsidized employment, training, or services funded by the federal Job Training Partnership Act, or its successor.

(II) Immediately preceding the qualified employee s commencement of employment with the taxpayer, was a person eligible to be a voluntary or mandatory registrant under the Greater Avenues for Independence Act of 1985 (GAIN) provided for pursuant to Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code, or its successor.

(III) Immediately preceding the qualified employee s commencement of employment with the taxpayer, was an economically disadvantaged individual 14 years of age or older.

(IV) Immediately preceding the qualified employee s commencement of employment with the taxpayer, was a dislocated worker who meets any of the following:

(aa) Has been terminated or laid off or who has received a notice of termination or layoff from employment, is eligible for or has exhausted entitlement to unemployment insurance benefits, and is unlikely to return to his or her previous industry or occupation.

(bb) Has been terminated or has received a notice of termination of employment as a result of any permanent closure or any substantial layoff at a plant, facility, or enterprise, including an individual who has not received written notification but whose employer has made a public announcement of the closure or layoff.

(cc) Is long-term unemployed and has limited opportunities for employment or reemployment in the same or a similar occupation in the area in which the individual resides, including an individual 55 years of age or older who may have substantial barriers to employment by reason of age.

(dd) Was self-employed (including farmers and ranchers) and is unemployed as a result of general economic conditions in the community in which he or she resides or because of natural disasters.

(ee) Was a civilian employee of the Department of Defense employed at a military installation being closed or realigned under the Defense Base Closure and Realignment Act of 1990.

(ff) Was an active member of the armed forces or National Guard as of September 30, 1990, and was either involuntarily separated or separated pursuant to a special benefits program.

(gg) Is a seasonal or migrant worker who experiences chronic seasonal unemployment and underemployment in the agriculture industry, aggravated by continual advancements in technology and mechanization.

(hh) Has been terminated or laid off, or has received a notice of termination or layoff, as a consequence of compliance with the Clean Air Act.

(V) Immediately preceding the qualified employee s commencement of employment with the taxpayer, was a disabled individual who is eligible for or enrolled in, or has completed a state rehabilitation plan or is a service-connected disabled veteran, veteran of the Vietnam era, or veteran who is recently separated from military service.

(VI) Immediately preceding the qualified employee s commencement of employment with the taxpayer, was an ex-offender. An individual shall be treated as convicted if he or she was placed on probation by a state court without a finding of guilt.

(VII) Immediately preceding the qualified employee s commencement of employment with the taxpayer, was a person eligible for or a recipient of any of the following:

(aa) Federal Supplemental Security Income benefits.

(bb) Aid to Families with Dependent Children.

(cc) CalFresh benefits.

(dd) State and local general assistance.

(VIII) Immediately preceding the qualified employee s commencement of employment with the taxpayer, was a member of a federally recognized Indian tribe, band, or other group of Native American descent.

(IX) Immediately preceding the qualified employee s commencement of employment with the taxpayer, was a resident of a targeted employment area, as defined in Section 7072 of the Government Code.

(X) An employee who qualified the taxpayer for the enterprise zone hiring credit under former Section 17053.8 or the program area hiring credit under former Section 17053.11.

(XI) Immediately preceding the qualified employee s commencement of employment with the taxpayer, was a member of a targeted group, as defined in Section 51(d) of the Internal Revenue Code, or its successor.

(B) Priority for employment shall be provided to an individual who is enrolled in a qualified program under the federal Job Training Partnership Act or the Greater Avenues for Independence Act of 1985 or who is eligible as a member of a targeted group under the Work Opportunity Tax Credit (Section 51 of the Internal Revenue Code), or its successor.

(5) Taxpayer means a person or entity engaged in a trade or business within an enterprise zone designated pursuant to Chapter 12.8 (commencing with Section 7070) of the Government Code.

(6) Seasonal employment means employment by a taxpayer that has regular and predictable substantial reductions in trade or business operations.

(c) The taxpayer shall do both of the following:

(1) Obtain from the Employment Development Department, as permitted by federal law, the local county or city Job Training Partnership Act administrative entity, the local county GAIN office or social services agency, or the local government administering the enterprise zone, a certification which provides that a qualified employee meets the eligibility requirements specified in clause (iv) of subparagraph (A) of paragraph (4) of subdivision (b). The Employment Development Department may provide preliminary screening and referral to a certifying agency. The Employment Development Department shall develop a form for this purpose. The Department of Housing and Community Development shall develop regulations governing the issuance of certificates by local governments pursuant to subdivision (a) of Section 7086 of the Government Code.

(2) Retain a copy of the certification and provide it upon request to the Franchise Tax Board.

(d) (1) For purposes of this section:

(A) All employees of trades or businesses, which are not incorporated, that are under common control shall be treated as employed by a single taxpayer.

(B) The credit, if any, allowable by this section with respect to each trade or business shall be determined by reference to its proportionate share of the expense of the qualified wages giving rise to the credit, and shall be allocated in that manner.

(C) Principles that apply in the case of controlled groups of corporations, as specified in subdivision (d) of Section 23622.7, shall apply with respect to determining employment.

(2) If an employer acquires the major portion of a trade or business of another employer (hereinafter in this paragraph referred to as the predecessor ) or the major portion of a separate unit of a trade or business of a predecessor, then, for purposes of applying this section (other than subdivision (e)) for any calendar year ending after that acquisition, the employment relationship between a qualified employee and an employer shall not be treated as terminated if the employee continues to be employed in that trade or business.

(e) (1) (A) If the employment, other than seasonal employment, of any qualified employee, with respect to whom qualified wages are taken into account under subdivision (a), is terminated by the taxpayer at any time during the first 270 days of that employment (whether or not consecutive) or before the close of the 270th calendar day after the day in which that employee completes 90 days of employment with the taxpayer, the tax imposed by this part for the taxable year in which that employment is terminated shall be increased by an amount equal to the credit allowed under subdivision (a) for that taxable year and all prior taxable years attributable to qualified wages paid or incurred with respect to that employee.

(B) If the seasonal employment of any qualified employee, with respect to whom qualified wages are taken into account under subdivision (a), is not continued by the taxpayer for a period of 270 days of employment during the 60-month period beginning with the day the qualified employee commences seasonal employment with the taxpayer, the tax imposed by this part, for the taxable year that includes the 60th month following the month in which the qualified employee commences seasonal employment with the taxpayer, shall be increased by an amount equal to the credit allowed under subdivision (a) for that taxable year and all prior taxable years attributable to qualified wages paid or incurred with respect to that qualified employee.

(2) (A) Subparagraph (A) of paragraph (1) shall not apply to any of the following:

(i) A termination of employment of a qualified employee who voluntarily leaves the employment of the taxpayer.

(ii) A termination of employment of a qualified employee who, before the close of the period referred to in paragraph (1), becomes disabled and unable to perform the services of that employment, unless that disability is removed before the close of that period and the taxpayer fails to offer reemployment to that employee.

(iii) A termination of employment of a qualified employee, if it is determined that the termination was due to the misconduct (as defined in Sections 1256-30 to 1256-43, inclusive, of Title 22 of the California Code of Regulations) of that employee.

(iv) A termination of employment of a qualified employee due to a substantial reduction in the trade or business operations of the taxpayer.

(v) A termination of employment of a qualified employee, if that employee is replaced by other qualified employees so as to create a net increase in both the number of employees and the hours of employment.

(B) Subparagraph (B) of paragraph (1) shall not apply to any of the following:

(i) A failure to continue the seasonal employment of a qualified employee who voluntarily fails to return to the seasonal employment of the taxpayer.

(ii) A failure to continue the seasonal employment of a qualified employee who, before the close of the period referred to in subparagraph (B) of paragraph (1), becomes disabled and unable to perform the services of that seasonal employment, unless that disability is removed before the close of that period and the taxpayer fails to offer seasonal employment to that qualified employee.

(iii) A failure to continue the seasonal employment of a qualified employee, if it is determined that the failure to continue the seasonal employment was due to the misconduct (as defined in Sections 1256-30 to 1256-43, inclusive, of Title 22 of the California Code of Regulations) of that qualified employee.

(iv) A failure to continue seasonal employment of a qualified employee due to a substantial reduction in the regular seasonal trade or business operations of the taxpayer.

(v) A failure to continue the seasonal employment of a qualified employee, if that qualified employee is replaced by other qualified employees so as to create a net increase in both the number of seasonal employees and the hours of seasonal employment.

(C) For purposes of paragraph (1), the employment relationship between the taxpayer and a qualified employee shall not be treated as terminated by reason of a mere change in the form of conducting the trade or business of the taxpayer, if the qualified employee continues to be employed in that trade or business and the taxpayer retains a substantial interest in that trade or business.

(3) Any increase in tax under paragraph (1) shall not be treated as tax imposed by this part for purposes of determining the amount of any credit allowable under this part.

(f) In the case of an estate or trust, both of the following apply:

(1) The qualified wages for any taxable year shall be apportioned between the estate or trust and the beneficiaries on the basis of the income of the estate or trust allocable to each.

(2) Any beneficiary to whom any qualified wages have been apportioned under paragraph (1) shall be treated, for purposes of this part, as the employer with respect to those wages.

(g) For purposes of this section, enterprise zone means an area designated as an enterprise zone pursuant to Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code.

(h) The credit allowable under this section shall be reduced by the credit allowed under Sections 17053.10, 17053.17, and 17053.46 claimed for the same employee. The credit shall also be reduced by the federal credit allowed under Section 51 of the Internal Revenue Code.

In addition, any deduction otherwise allowed under this part for the wages or salaries paid or incurred by the taxpayer upon which the credit is based shall be reduced by the amount of the credit, prior to any reduction required by subdivision (i) or (j).

(i) In the case where the credit otherwise allowed under this section exceeds the net tax for the taxable year, that portion of the credit that exceeds the net tax may be carried over and added to the credit, if any, in the succeeding 10 taxable years, if necessary, until the credit is exhausted. The credit shall be applied first to the earliest taxable years possible.

(j) (1) The amount of the credit otherwise allowed under this section and Section 17053.70, including any credit carryover from prior years, that may reduce the net tax for the taxable year shall not exceed the amount of tax which would be imposed on the taxpayer s business income attributable to the enterprise zone determined as if that attributable income represented all of the income of the taxpayer subject to tax under this part.

(2) Attributable income shall be that portion of the taxpayer s California source business income that is apportioned to the enterprise zone. For that purpose, the taxpayer s business income attributable to sources in this state first shall be determined in accordance with Chapter 17 (commencing with Section 25101) of Part 11. That business income shall be further apportioned to the enterprise zone in accordance with Article 2 (commencing with Section 25120) of Chapter 17 of Part 11, modified for purposes of this section in accordance with paragraph (3).

(3) Business income shall be apportioned to the enterprise zone by multiplying the total California business income of the taxpayer by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two. For purposes of this paragraph:

(A) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the enterprise zone during the taxable year, and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year.

(B) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the enterprise zone during the taxable year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the taxable year.

(4) The portion of any credit remaining, if any, after application of this subdivision, shall be carried over to succeeding taxable years, if necessary, until the credit is exhausted, as if it were an amount exceeding the net tax for the taxable year, as provided in subdivision (i). However, the portion of any credit remaining for carryover to taxable years beginning on or after January 1, 2014, if any, after application of this subdivision, shall be carried over only to the succeeding 10 taxable years if necessary, until the credit is exhausted, as if it were an amount exceeding the net tax for the taxable year, as provided in subdivision (i).

(k) The changes made to this section by the act adding this subdivision shall apply to taxable years beginning on or after January 1, 1997.

(l) (1) Except as provided in paragraph (2), this section shall cease to be operative on January 1, 2014, and shall be repealed on December 1, 2019. A credit shall not be allowed under this section with respect to an employee who first commences employment with a taxpayer on or after January 1, 2014.

(2) This section shall continue to apply with respect to qualified employees who are employed by the taxpayer within the enterprise zone within the 60-month period immediately preceding January 1, 2014, and qualified wages paid or incurred with respect to those qualified employees shall continue to qualify for the credit under this section for taxable years beginning on or after January 1, 2014, in accordance with this section, as amended by the act adding this subdivision.

(Amended by Stats. 2013, Ch. 355, Sec. 3. Effective September 26, 2013. Inoperative, as prescribed, on January 1, 2014. Repealed as of December 1, 2019, by its own provisions.)



17053.75

(a) There shall be allowed as a credit against the net tax (as defined by Section 17039) for the taxable year an amount equal to five percent of the qualified wages received by the taxpayer during the taxable year.

(b) For purposes of this section:

(1) Qualified employee means a taxpayer who meets both of the following:

(A) Is described in clauses (i) and (ii) of subparagraph (A) of paragraph (4) of subdivision (b) of Section 17053.74.

(B) Is not an employee of the federal government or of this state or of any political subdivision of this state.

(2) (A) Qualified wages means wages, as defined in subsection (b) of Section 3306 of the Internal Revenue Code, attributable to services performed for an employer with respect to whom the taxpayer is a qualified employee in an amount that does not exceed one and one-half times the dollar limitation specified in that subsection.

(B) Qualified wages does not include any compensation received from the federal government or this state or any political subdivision of this state.

(C) Qualified wages does not include any wages received on or after the date the enterprise zone designation expires, is no longer binding, or becomes inoperative.

(3) Enterprise zone means any area designated as an enterprise zone pursuant to Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code.

(c) For each dollar of income received by the taxpayer in excess of qualified wages, as defined in this section, the credit shall be reduced by nine cents ($0.09).

(d) The amount of the credit allowed by this section in any taxable year shall not exceed the amount of tax that would be imposed on the taxpayer s income attributable to employment within the enterprise zone as if that income represented all of the income of the taxpayer subject to tax under this part.

(e) This section shall cease to be operative for taxable years beginning on or after January 1, 2014, and shall be repealed on December 1, 2014.

(Amended by Stats. 2013, Ch. 69, Sec. 15. Effective July 11, 2013. Inoperative for taxable years beginning on or after January 1, 2014. Repealed as of December 1, 2014, by its own provisions.)



17053.80

(a) For each taxable year beginning on or after January 1, 2009, there shall be allowed as a credit against the net tax, as defined in Section 17039, three thousand dollars ($3,000) for each net increase in qualified full-time employees, as specified in subdivision (c), hired during the taxable year by a qualified employer.

(b) For purposes of this section:

(1) Acquired includes any gift, inheritance, transfer incident to divorce, or any other transfer, whether or not for consideration.

(2) Qualified full-time employee means:

(A) A qualified employee who was paid qualified wages by the qualified employer for services of not less than an average of 35 hours per week.

(B) A qualified employee who was a salaried employee and was paid compensation during the taxable year for full-time employment, within the meaning of Section 515 of the Labor Code, by the qualified employer.

(3) A qualified employee shall not include any of the following:

(A) An employee certified as a qualified employee in an enterprise zone designated in accordance with Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code.

(B) An employee certified as a qualified disadvantaged individual in a manufacturing enhancement area designated in accordance with Section 7073.8 of the Government Code.

(C) An employee certified as a qualified employee in a targeted tax area designated in accordance with Section 7097 of the Government Code.

(D) An employee certified as a qualified disadvantaged individual or a qualified displaced employee in a local agency military base recovery area (LAMBRA) designated in accordance with Chapter 12.97 (commencing with Section 7105) of Division 7 of Title 1 of the Government Code.

(E) An employee whose wages are included in calculating any other credit allowed under this part.

(4) Qualified employer means a taxpayer that, as of the last day of the preceding taxable year, employed a total of 20 or fewer employees.

(5) Qualified wages means wages subject to Division 6 (commencing with Section 13000) of the Unemployment Insurance Code.

(6) Annual full-time equivalent means either of the following:

(A) In the case of a full-time employee paid hourly qualified wages, annual full-time equivalent means the total number of hours worked for the taxpayer by the employee (not to exceed 2,000 hours per employee) divided by 2,000.

(B) In the case of a salaried full-time employee, annual full-time equivalent means the total number of weeks worked for the taxpayer by the employee divided by 52.

(c) The net increase in qualified full-time employees of a qualified employer shall be determined as provided by this subdivision:

(1) (A) The net increase in qualified full-time employees shall be determined on an annual full-time equivalent basis by subtracting from the amount determined in subparagraph (C) the amount determined in subparagraph (B).

(B) The total number of qualified full-time employees employed in the preceding taxable year by the taxpayer and by any trade or business acquired by the taxpayer during the current taxable year.

(C) The total number of full-time employees employed in the current taxable year by the taxpayer and by any trade or business acquired during the current taxable year.

(2) For taxpayers who first commence doing business in this state during the taxable year, the number of full-time employees for the immediately preceding prior taxable year shall be zero.

(d) In the case where the credit allowed by this section exceeds the net tax, the excess may be carried over to reduce the net tax in the following year, and succeeding seven years if necessary, until the credit is exhausted.

(e) Any deduction otherwise allowed under this part for qualified wages shall not be reduced by the amount of the credit allowed under this section.

(f) For purposes of this section:

(1) All employees of the trades or businesses that are treated as related under either Section 267, 318, or 707 of the Internal Revenue Code shall be treated as employed by a single taxpayer.

(2) In determining whether the taxpayer has first commenced doing business in this state during the taxable year, the provisions of subdivision (f) of Section 17276, without application of paragraph (7) of that subdivision, shall apply.

(g) (1) (A) Credit under this section and Section 23623 shall be allowed only for credits claimed on timely filed original returns received by the Franchise Tax Board on or before the cutoff date established by the Franchise Tax Board.

(B) For purposes of this paragraph, the cutoff date shall be the last day of the calendar quarter within which the Franchise Tax Board estimates it will have received timely filed original returns claiming credits under this section and Section 23623 that cumulatively total four hundred million dollars ($400,000,000) for all taxable years.

(2) The date a return is received shall be determined by the Franchise Tax Board.

(3) (A) The determinations of the Franchise Tax Board with respect to the cutoff date, the date a return is received, and whether a return has been timely filed for purposes of this subdivision may not be reviewed in any administrative or judicial proceeding.

(B) Any disallowance of a credit claimed due to a determination under this subdivision, including the application of the limitation specified in paragraph (1), shall be treated as a mathematical error appearing on the return. Any amount of tax resulting from such disallowance may be assessed by the Franchise Tax Board in the same manner as provided by Section 19051.

(4) The Franchise Tax Board shall periodically provide notice on its Web site with respect to the amount of credit under this section and Section 23623 claimed on timely filed original returns received by the Franchise Tax Board.

(h) (1) The Franchise Tax Board may prescribe rules, guidelines or procedures necessary or appropriate to carry out the purposes of this section, including any guidelines regarding the limitation on total credits allowable under this section and Section 23623 and guidelines necessary to avoid the application of paragraph (2) of subdivision (f) through splitups, shell corporations, partnerships, tiered ownership structures, or otherwise.

(2) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to any standard, criterion, procedure, determination, rule, notice, or guideline established or issued by the Franchise Tax Board pursuant to this section.

(i) This section shall cease to be operative for taxable years beginning on or after January 1, 2014, and shall be repealed on December 1, 2014.

(Amended (as added by Stats. 2009, 3rd Ex., Ch. 17) by Stats. 2013, Ch. 69, Sec. 17. Effective July 11, 2013. Inoperative for taxable years beginning on or after January 1, 2014. Repealed as of December 1, 2014, by its own provisions.)



17053.85

(a) (1) For taxable years beginning on or after January 1, 2011, there shall be allowed to a qualified taxpayer a credit against the net tax, as defined in Section 17039, in an amount equal to the applicable percentage, as specified in paragraph (4), of the qualified expenditures for the production of a qualified motion picture in California.

(2) The credit shall be allowed for the taxable year in which the California Film Commission issues the credit certificate pursuant to subdivision (g) for the qualified motion picture, and shall be for the applicable percentage of all qualified expenditures paid or incurred by the qualified taxpayer in all taxable years for that qualified motion picture.

(3) The amount of the credit allowed to a qualified taxpayer shall be limited to the amount specified in the credit certificate issued to the qualified taxpayer by the California Film Commission pursuant to subdivision (g).

(4) For purposes of paragraphs (1) and (2), the applicable percentage shall be:

(A) Twenty percent of the qualified expenditures attributable to the production of a qualified motion picture in California.

(B) Twenty-five percent of the qualified expenditures attributable to the production of a qualified motion picture in California where the qualified motion picture is a television series that relocated to California or an independent film.

(b) For purposes of this section:

(1) Ancillary product means any article for sale to the public that contains a portion of, or any element of, the qualified motion picture.

(2) Budget means an estimate of all expenses paid or incurred during the production period of a qualified motion picture. It shall be the same budget used by the qualified taxpayer and production company for all qualified motion picture purposes.

(3) Clip use means a use of any portion of a motion picture, other than the qualified motion picture, used in the qualified motion picture.

(4) Credit certificate means the certificate issued by the California Film Commission pursuant to subparagraph (C) of paragraph (2) of subdivision (g).

(5) (A) Employee fringe benefits means the amount allowable as a deduction under this part to the qualified taxpayer involved in the production of the qualified motion picture, exclusive of any amounts contributed by employees, for any year during the production period with respect to any of the following:

(i) Employer contributions under any pension, profit-sharing, annuity, or similar plan.

(ii) Employer-provided coverage under any accident or health plan for employees.

(iii) The employer s cost of life or disability insurance provided to employees.

(B) Any amount treated as wages under clause (i) of subparagraph (A) of paragraph (18) shall not be taken into account under this paragraph.

(6) Independent film means a motion picture with a minimum budget of one million dollars ($1,000,000) and a maximum budget of ten million dollars ($10,000,000) that is produced by a company that is not publicly traded and publicly traded companies do not own, directly or indirectly, more than 25 percent of the producing company.

(7) Licensing means any grant of rights to distribute the qualified motion picture, in whole or in part.

(8) New use means any use of a motion picture in a medium other than the medium for which it was initially created.

(9) (A) Postproduction means the final activities in a qualified motion picture s production, including editing, foley recording, automatic dialogue replacement, sound editing, scoring and music editing, beginning and end credits, negative cutting, negative processing and duplication, the addition of sound and visual effects, soundmixing, film-to-tape transfers, encoding, and color correction.

(B) Postproduction does not include the manufacture or shipping of release prints.

(10) Preproduction means the process of preparation for actual physical production which begins after a qualified motion picture has received a firm agreement of financial commitment, or is greenlit, with, for example, the establishment of a dedicated production office, the hiring of key crew members, and includes, but is not limited to, activities that include location scouting and execution of contracts with vendors of equipment and stage space.

(11) Principal photography means the phase of production during which the motion picture is actually shot, as distinguished from preproduction and postproduction.

(12) Production period means the period beginning with preproduction and ending upon completion of postproduction.

(13) Qualified entity means a personal service corporation as defined in Section 269A(b)(1) of the Internal Revenue Code, a payroll services corporation, or any entity receiving qualified wages with respect to services performed by a qualified individual.

(14) (A) Qualified individual means any individual who performs services during the production period in an activity related to the production of a qualified motion picture.

(B) Qualified individual shall not include either of the following:

(i) Any individual related to the qualified taxpayer as described in subparagraph (A), (B), or (C) of Section 51(i)(1) of the Internal Revenue Code.

(ii) Any 5-percent owner, as defined in Section 416(i)(1)(B) of the Internal Revenue Code, of the qualified taxpayer.

(15) (A) Qualified motion picture means a motion picture that is produced for distribution to the general public, regardless of medium, that is one of the following:

(i) A feature with a minimum production budget of one million dollars ($1,000,000) and a maximum production budget of seventy-five million dollars ($75,000,000).

(ii) A movie of the week or miniseries with a minimum production budget of five hundred thousand dollars ($500,000).

(iii) A new television series produced in California with a minimum production budget of one million dollars ($1,000,000) licensed for original distribution on basic cable.

(iv) An independent film.

(v) A television series that relocated to California.

(B) To qualify as a qualified motion picture, all of the following conditions shall be satisfied:

(i) At least 75 percent of the production days occur wholly in California or 75 percent of the production budget is incurred for payment for services performed within the state and the purchase or rental of property used within the state.

(ii) Production of the qualified motion picture is completed within 30 months from the date on which the qualified taxpayer s application is approved by the California Film Commission. For purposes of this section, a qualified motion picture is completed when the process of postproduction has been finished.

(iii) The copyright for the motion picture is registered with the United States Copyright Office pursuant to Title 17 of the United States Code.

(iv) Principal photography of the qualified motion picture commences after the date on which the application is approved by the California Film Commission, but no later than 180 days after the date of that approval.

(C) For the purposes of subparagraph (A), in computing the total wages paid or incurred for the production of a qualified motion picture, all amounts paid or incurred by all persons or entities that share in the costs of the qualified motion picture shall be aggregated.

(D) Qualified motion picture shall not include commercial advertising, music videos, a motion picture produced for private noncommercial use, such as weddings, graduations, or as part of an educational course and made by students, a news program, current events or public events program, talk show, game show, sporting event or activity, awards show, telethon or other production that solicits funds, reality television program, clip-based programming if more than 50 percent of the content is comprised of licensed footage, documentaries, variety programs, daytime dramas, strip shows, one-half hour (air time) episodic television shows, or any production that falls within the recordkeeping requirements of Section 2257 of Title 18 of the United States Code.

(16) Qualified expenditures means amounts paid or incurred to purchase or lease tangible personal property used within this state in the production of a qualified motion picture and payments, including qualified wages, for services performed within this state in the production of a qualified motion picture.

(17) (A) Qualified taxpayer means a taxpayer who has paid or incurred qualified expenditures and has been issued a credit certificate by the California Film Commission pursuant to subdivision (g).

(B) In the case of any pass-thru entity, the determination of whether a taxpayer is a qualified taxpayer under this section shall be made at the entity level and any credit under this section is not allowed to the pass-thru entity, but shall be passed through to the partners or shareholders in accordance with applicable provisions of Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001). For purposes of this paragraph, pass-thru entity means any entity taxed as a partnership or S corporation.

(18) (A) Qualified wages means all of the following:

(i) Any wages subject to withholding under Division 6 (commencing with Section 13000) of the Unemployment Insurance Code that were paid or incurred by any taxpayer involved in the production of a qualified motion picture with respect to a qualified individual for services performed on the qualified motion picture production within this state.

(ii) The portion of any employee fringe benefits paid or incurred by any taxpayer involved in the production of the qualified motion picture that are properly allocable to qualified wage amounts described in clause (i).

(iii) Any payments made to a qualified entity for services performed in this state by qualified individuals within the meaning of paragraph (14).

(iv) Remuneration paid to an independent contractor who is a qualified individual for services performed within this state by that qualified individual.

(B) Qualified wages shall not include any of the following:

(i) Expenses, including wages, related to new use, reuse, clip use, licensing, secondary markets, or residual compensation, or the creation of any ancillary product, including, but not limited to, a soundtrack album, toy, game, trailer, or teaser.

(ii) Expenses, including wages, paid or incurred with respect to acquisition, development, turnaround, or any rights thereto.

(iii) Expenses, including wages, related to financing, overhead, marketing, promotion, or distribution of a qualified motion picture.

(iv) Expenses, including wages, paid per person per qualified motion picture for writers, directors, music directors, music composers, music supervisors, producers, and performers, other than background actors with no scripted lines.

(19) Residual compensation means supplemental compensation paid at the time that a motion picture is exhibited through new use, reuse, clip use, or in secondary markets, as distinguished from payments made during production.

(20) Reuse means any use of a qualified motion picture in the same medium for which it was created, following the initial use in that medium.

(21) Secondary markets means media in which a qualified motion picture is exhibited following the initial media in which it is exhibited.

(22) Television series that relocated to California means a television series, without regard to episode length or initial media exhibition, that filmed all of its prior season or seasons outside of California and for which the taxpayer certifies that the credit provided pursuant to this section is the primary reason for relocating to California.

(c) (1) Notwithstanding any other law, a qualified taxpayer may sell any credit allowed under this section that is attributable to an independent film, as defined in paragraph (6) of subdivision (b), to an unrelated party.

(2) The qualified taxpayer shall report to the Franchise Tax Board prior to the sale of the credit, in the form and manner specified by the Franchise Tax Board, all required information regarding the purchase and sale of the credit, including the social security or other taxpayer identification number of the unrelated party to whom the credit has been sold, the face amount of the credit sold, and the amount of consideration received by the qualified taxpayer for the sale of the credit.

(3) In the case where the credit allowed under this section exceeds the net tax, the excess credit may be carried over to reduce the net tax in the following taxable year, and succeeding five taxable years, if necessary, until the credit has been exhausted.

(4) A credit shall not be sold pursuant to this subdivision to more than one taxpayer, nor may the credit be resold by the unrelated party to another taxpayer or other party.

(5) A party that has acquired tax credits under this section shall be subject to the requirements of this section.

(6) In no event may a qualified taxpayer assign or sell any tax credit to the extent the tax credit allowed by this section is claimed on any tax return of the qualified taxpayer.

(7) In the event that both the taxpayer originally allocated a credit under this section by the California Film Commission and a taxpayer to whom the credit has been sold both claim the same amount of credit on their tax returns, the Franchise Tax Board may disallow the credit of either taxpayer, so long as the statute of limitations upon assessment remains open.

(8) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to any standard, criterion, procedure, determination, rule, notice, or guideline established or issued by the Franchise Tax Board pursuant to this subdivision.

(9) Subdivision (g) of Section 17039 shall not apply to any credit sold pursuant to this subdivision.

(10) For purposes of this subdivision, the unrelated party or parties that purchase a credit pursuant to this subdivision shall be treated as a qualified taxpayer pursuant to paragraph (1) of subdivision (a).

(d) No credit shall be allowed pursuant to this section unless the qualified taxpayer provides the following to the California Film Commission:

(1) Identification of each qualified individual.

(2) The specific start and end dates of production.

(3) The total wages paid.

(4) The amount of qualified wages paid to each qualified individual.

(5) The copyright registration number, as reflected on the certificate of registration issued under the authority of Section 410 of Title 17 of the United States Code, relating to registration of claim and issuance of certificate. The registration number shall be provided on the return claiming the credit.

(6) The total amounts paid or incurred to purchase or lease tangible personal property used in the production of a qualified motion picture.

(7) Information to substantiate its qualified expenditures.

(8) Information required by the California Film Commission under regulations promulgated pursuant to subdivision (g) necessary to verify the amount of credit claimed.

(e) The California Film Commission may prescribe rules and regulations to carry out the purposes of this section including any rules and regulations necessary to establish procedures, processes, requirements, and rules identified in or required to implement this section. The regulations shall include provisions to set aside a percentage of annual credit allocations for independent films.

(f) If the qualified taxpayer fails to provide the copyright registration number as required in paragraph (5) of subdivision (d), the credit shall be disallowed and assessed and collected under Section 19051 until the procedures are satisfied.

(g) For purposes of this section, the California Film Commission shall do the following:

(1) On or after July 1, 2009, and before July 1, 2017, allocate tax credits to applicants.

(A) Establish a procedure for applicants to file with the California Film Commission a written application, on a form jointly prescribed by the California Film Commission and the Franchise Tax Board for the allocation of the tax credit. The application shall include, but not be limited to, the following information:

(i) The budget for the motion picture production.

(ii) The number of production days.

(iii) A financing plan for the production.

(iv) The diversity of the workforce employed by the applicant, including, but not limited to, the ethnic and racial makeup of the individuals employed by the applicant during the production of the qualified motion picture, to the extent possible.

(v) All members of a combined reporting group, if known at the time of the application.

(vi) Financial information, if available, including, but not limited to, the most recently produced balance sheets, annual statements of profits and losses, audited or unaudited financial statements, summary budget projections or results, or the functional equivalent of these documents of a partnership or owner of a single member limited liability company that is disregarded pursuant to Section 23038. The information provided pursuant to this clause shall be confidential and shall not be subject to public disclosure.

(vii) The names of all partners in a partnership not publicly traded or the names of all members of a limited liability company classified as a partnership not publicly traded for California income tax purposes that have a financial interest in the applicant s qualified motion picture. The information provided pursuant to this clause shall be confidential and shall not be subject to public disclosure.

(viii) Detailed narratives, for use only by the Legislative Analyst s Office in conducting a study of the effectiveness of this credit, that describe the extent to which the credit is expected to influence or affect filming and other business location decisions, hiring decisions, salary decisions, and any other financial matters of the applicant.

(ix) Any other information deemed relevant by the California Film Commission or the Franchise Tax Board.

(B) Establish criteria, consistent with the requirements of this section, for allocating tax credits.

(C) Determine and designate applicants who meet the requirements of this section.

(D) Process and approve, or reject, all applications on a first-come-first-served basis.

(E) Subject to the annual cap established as provided in subdivision (i), allocate an aggregate amount of credits under this section and Section 23685, and allocate any carryover of unallocated credits from prior years.

(2) Certify tax credits allocated to qualified taxpayers.

(A) Establish a verification procedure for the amount of qualified expenditures paid or incurred by the applicant, including, but not limited to, updates to the information in subparagraph (A) of paragraph (1) of subdivision (g).

(B) Establish audit requirements that must be satisfied before a credit certificate may be issued by the California Film Commission.

(C) (i) Establish a procedure for a qualified taxpayer to report to the California Film Commission, prior to the issuance of a credit certificate, the following information:

(I) If readily available, a list of the states, provinces, or other jurisdictions in which any member of the applicant s combined reporting group in the same business unit as the qualified taxpayer that, in the preceding calendar year, has produced a qualified motion picture intended for release in the United States market. For purposes of this clause, qualified motion picture shall not include any episodes of a television series that were complete or in production prior to July 1, 2009.

(II) Whether a qualified motion picture described in subclause (I) was awarded any financial incentive by the state, province, or other jurisdiction that was predicated on the performance of primary principal photography or postproduction in that location.

(ii) The California Film Commission may provide that the report required by this subparagraph be filed in a single report provided on a calendar year basis for those qualified taxpayers that receive multiple credit certificates in a calendar year.

(D) Issue a credit certificate to a qualified taxpayer upon completion of the qualified motion picture reflecting the credit amount allocated after qualified expenditures have been verified under this section. The amount of credit shown in the credit certificate shall not exceed the amount of credit allocated to that qualified taxpayer pursuant to this section.

(3) Obtain, when possible, the following information from applicants that do not receive an allocation of credit:

(A) Whether the qualified motion picture that was the subject of the application was completed.

(B) If completed, in which state or foreign jurisdiction was the primary principal photography completed.

(C) Whether the applicant received any financial incentives from the state or foreign jurisdiction to make the qualified motion picture in that location.

(4) Provide the Legislative Analyst s Office, upon request, any or all application materials or any other materials received from, or submitted by, the applicants, in electronic format when available, including, but not limited to, information provided pursuant to clauses (i) to (ix), inclusive, of subparagraph (A) of paragraph (1).

(5) The information provided to the California Film Commission pursuant to this section shall constitute confidential tax information for purposes of Article 2 (commencing with Section 19542) of Chapter 7 of Part 10.2.

(h) (1) The California Film Commission shall annually provide the Legislative Analyst s Office, the Franchise Tax Board, and the board with a list of qualified taxpayers and the tax credit amounts allocated to each qualified taxpayer by the California Film Commission. The list shall include the names and taxpayer identification numbers, including taxpayer identification numbers of each partner or shareholder, as applicable, of the qualified taxpayer.

(2) (A) Notwithstanding paragraph (5) of subdivision (g), the California Film Commission shall annually post on its Internet Web site and make available for public release the following:

(i) A table which includes all of the following information: a list of qualified taxpayers and the tax credit amounts allocated to each qualified taxpayer by the California Film Commission, the number of production days in California the qualified taxpayer represented in its application would occur, the number of California jobs that the qualified taxpayer represented in its application would be directly created by the production, and the total amount of qualified expenditures expected to be spent by the production.

(ii) A narrative staff summary describing the production of the qualified taxpayer as well as background information regarding the qualified taxpayer contained in the qualified taxpayer s application for the credit.

(B) Nothing in this subdivision shall be construed to make the information submitted by an applicant for a tax credit under this section a public record.

(i) (1) The aggregate amount of credits that may be allocated in any fiscal year pursuant to this section and Section 23685 shall be an amount equal to the sum of all of the following:

(A) One hundred million dollars ($100,000,000) in credits for the 2009 10 fiscal year and each fiscal year thereafter, through and including the 2016 17 fiscal year.

(B) The unused allocation credit amount, if any, for the preceding fiscal year.

(C) The amount of previously allocated credits not certified.

(2) If the amount of credits applied for in any particular fiscal year exceeds the aggregate amount of tax credits authorized to be allocated under this section, such excess shall be treated as having been applied for on the first day of the subsequent fiscal year. However, credits may not be allocated from a fiscal year other than the fiscal year in which the credit was originally applied for or the immediately succeeding fiscal year.

(3) Notwithstanding the foregoing, the California Film Commission shall set aside up to ten million dollars ($10,000,000) of tax credits each fiscal year for independent films allocated in accordance with rules and regulations developed pursuant to subdivision (e).

(4) Any act that reduces the amount that may be allocated pursuant to paragraph (1) constitutes a change in state taxes for the purpose of increasing revenues within the meaning of Section 3 of Article XIII?A of the California Constitution and may be passed by not less than two-thirds of all Members elected to each of the two houses of the Legislature.

(j) The California Film Commission shall have the authority to allocate tax credits in accordance with this section and in accordance with any regulations prescribed pursuant to subdivision (e) upon adoption.

(Amended by Stats. 2012, Ch. 841, Sec. 2. Effective September 30, 2012.)



17053.86

(a) (1) For taxable years beginning on or after January 1, 2014, and before January 1, 2017, there shall be allowed as a credit against the net tax, as defined in Section 17039, an amount equal to the following:

(A) For each taxable year beginning on and after January 1, 2014, and before January 1, 2015, 60 percent of the amount contributed by the taxpayer for the 2014 taxable year to the College Access Tax Credit Fund, as allocated and certified by the California Educational Facilities Authority.

(B) For each taxable year beginning on and after January 1, 2015, and before January 1, 2016, 55 percent of the amount contributed by the taxpayer for the 2015 taxable year to the College Access Tax Credit Fund, as allocated and certified by the California Educational Facilities Authority.

(C) For each taxable year beginning on and after January 1, 2016, and before January 1, 2017, 50 percent of the amount contributed by the taxpayer for the 2016 taxable year to the College Access Tax Credit Fund, as allocated and certified by the California Educational Facilities Authority.

(2) Contributions shall be made only in cash.

(b) (1) The aggregate amount of credit that may be allocated and certified pursuant to this section and Section 23686 shall be an amount equal to the sum of all of the following:

(A) Five hundred million dollars ($500,000,000) in credits for the 2014 calendar year and each calendar year thereafter.

(B) The amount of previously unallocated and uncertified credits.

(2) (A) For purposes of this section, the California Educational Facilities Authority shall do all of the following:

(i) On or after January 1, 2014, and before January 1, 2017, allocate and certify tax credits to taxpayers under this section.

(ii) Establish a procedure for taxpayers to contribute to the College Access Tax Credit Fund and to obtain from the California Educational Facilities Authority a certification for the credit allowed by this section. The procedure shall require the California Educational Facilities Authority to certify the contribution amount eligible for credit within 45 days following receipt of the contribution.

(iii) Provide to the Franchise Tax Board a copy of each credit certificate issued for the calendar year by March 1 of the calendar year immediately following the year in which those certificates are issued.

(B) (i) The California Educational Facilities Authority shall adopt any regulations necessary to implement this paragraph.

(ii) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to any regulation adopted by the California Educational Facilities Authority pursuant to clause (i).

(c) (1) In the case where the credit allowed by this section exceeds the net tax, the excess may be carried over to reduce the net tax in the following year, and succeeding five years if necessary, until the credit is exhausted.

(2) A deduction shall not be allowed under this part for amounts taken into account under this section in calculating the credit allowed by this section.

(d) (1) The College Access Tax Credit Fund is hereby created as a special fund in the State Treasury. All revenue in this special fund shall be allocated as follows:

(A) First to the General Fund in an amount equal to the aggregate amount of certified credits allowed pursuant to this section and Section 23686 for the taxable year. Funds allocated to the General Fund shall be considered General Fund revenues for purposes of Sections 8 and 8.5 of Article XVI of the California Constitution.

(B) Second, upon appropriation, as follows:

(i) To the Franchise Tax Board, the California Educational Facilities Authority, the Controller, and the Student Aid Commission for reimbursement of all administrative costs incurred by those agencies in connection with their duties under this section, Section 23686, and Section 69432.7 of the Education Code.

(ii) To the Student Aid Commission for purposes of awarding Cal Grants to students pursuant to Section 69431.7 of the Education Code.

(2) The tax credit allowed by subdivision (a) of this section and subdivision (a) of Section 23686 for donations to the College Access Tax Credit Fund shall be known as the College Access Tax Credit.

(e) This section shall remain in effect only until December 1, 2017, and as of that date is repealed.

(Added by Stats. 2014, Ch. 367, Sec. 1. Effective September 16, 2014. Repealed as of December 1, 2017, by its own provisions.)



17053.88

(a) In the case of a qualified taxpayer who donates fresh fruits or fresh vegetables to a food bank located in California under Chapter 5 (commencing with Section 58501) of Part 1 of Division 21 of the Food and Agricultural Code, for taxable years beginning on or after January 1, 2012, and before January 1, 2017, there shall be allowed, without regard to the taxpayer s method of accounting, as a credit against the net tax (as defined by Section 17039), an amount equal to 10 percent of the cost that would otherwise be included in inventory costs under Section 263A of the Internal Revenue Code, or that would be required to be included in inventory costs under Section 263A of the Internal Revenue Code, but for the exception for farming businesses contained in Section 263A(d) of the Internal Revenue Code, with respect to those fresh fruits or fresh vegetables.

(b) For purposes of this section, qualified taxpayer means the person responsible for planting a crop, managing the crop, and harvesting the crop from land.

(c) If the credit allowed by this section is claimed by the qualified taxpayer, any deduction otherwise allowed under this part for that amount of the cost paid or incurred by the qualified taxpayer that is eligible for the credit shall be reduced by the amount of the credit provided in subdivision (a).

(d) The donor shall provide to the nonprofit organization the estimated value of the donated fresh fruits or fresh vegetables and information regarding the origin of where the donated fruits or vegetables were grown, and upon receipt of the donated fresh fruits or fresh vegetables, the nonprofit organization shall provide a certificate to the donor. The certificate shall contain a statement signed and dated by a person authorized by that organization that the product is donated under Chapter 5 (commencing with Section 58501) of Part 1 of Division 21 of the Food and Agricultural Code. The certificate shall also contain the type and quantity of product donated, the name of donor or donors, the name and address of the donee nonprofit organization, and, as provided by the donor, the estimated value of the donated fresh fruits or fresh vegetables and its origins. Upon the request of the Franchise Tax Board, the qualified taxpayer shall provide a copy of the certification to the Franchise Tax Board.

(e) In the case where the credit allowed by this section exceeds the net tax, the excess may be carried over to reduce the net tax in the following year, and for the six succeeding years if necessary, until the credit has been exhausted.

(f) Using the information available to the Franchise Tax Board from the certificates required under subdivision (d) and subdivision (d) of Section 23688, the Franchise Tax Board shall report to the Legislature on or before December 1, 2014, and each December 1 thereafter until the inoperative date specified in subdivision (g), regarding the utilization of the credit authorized by this section and Section 23688.The Franchise Tax Board shall also include in the report the estimated value of the fresh fruits and fresh vegetables donated, the county in which the products originated, and the month the donation was made.

(g) (1) A report to be submitted pursuant to subdivision (f) shall be submitted in compliance with Section 9795 of the Government Code.

(2) The requirement for submitting a report imposed under subdivision (f) is inoperative on January 1, 2016, pursuant to Section 10231.5 of the Government Code.

(h) This section shall remain in effect only until December 1, 2017, and as of that date is repealed.

(Added by Stats. 2011, Ch. 503, Sec. 3. Effective January 1, 2012. Repealed as of December 1, 2017, by its own provisions.)



17053.95

(a) (1) For taxable years beginning on or after January 1, 2016, there shall be allowed to a qualified taxpayer a credit against the net tax, as defined in Section 17039, subject to a computation and ranking by the California Film Commission in subdivision (g) and the allocation amount categories described in subdivision (i), in an amount equal to 20 percent or 25 percent, whichever is the applicable credit percentage described in paragraph (4), of the qualified expenditures for the production of a qualified motion picture in California. A credit shall not be allowed under this section for any qualified expenditures for the production of a motion picture in California if a credit has been claimed for those same expenditures under Section 17053.85.

(2) Except as otherwise provided in this section, the credit shall be allowed for the taxable year in which the California Film Commission issues the credit certificate pursuant to subdivision (g) for the qualified motion picture, but in no instance prior to July 1, 2016, and shall be for the applicable percentage of all qualified expenditures paid or incurred by the qualified taxpayer in all taxable years for that qualified motion picture.

(3) The amount of the credit allowed to a qualified taxpayer shall be limited to the amount specified in the credit certificate issued to the qualified taxpayer by the California Film Commission pursuant to subdivision (g).

(4) For purposes of paragraphs (1) and (2), the applicable credit percentage shall be:

(A) Twenty percent of the qualified expenditures attributable to the production of a qualified motion picture in California, including, but not limited to, a feature, up to one hundred million dollars ($100,000,000) in qualified expenditures, or a television series that relocated to California that is in its second or subsequent years of receiving a tax credit allocation pursuant to this section or Section 17053.85.

(B) Twenty-five percent of the qualified expenditures attributable to the production of a qualified motion picture in California where the qualified motion picture is a television series that relocated to California in its first year of receiving a tax credit allocation pursuant to this section.

(C) Twenty-five percent of the qualified expenditures, up to ten million dollars ($10,000,000), attributable to the production of a qualified motion picture that is an independent film.

(D) Additional credits shall be allowed to a qualified motion picture whose applicable credit percentage is determined pursuant to subparagraph (A), in an aggregate amount not to exceed 5 percent of the qualified expenditures under that subparagraph, as follows:

(i) (I) Five percent of qualified expenditures relating to original photography outside the Los Angeles zone.

(II) For purposes of this clause:

(ia) Applicable period means the period that commences with preproduction and ends when original photography concludes. The applicable period includes the time necessary to strike a remote location and return to the Los Angeles zone.

(ib) Los Angeles zone means the area within a circle 30 miles in radius from Beverly Boulevard and La Cienega Boulevard, Los Angeles, California, and includes Agua Dulce, Castaic, including Lake Castaic, Leo Carillo State Beach, Ontario International Airport, Piru, and Pomona, including the Los Angeles County Fairgrounds. The Metro Goldwyn Mayer, Inc. Conejo Ranch property is within the Los Angeles zone.

(ic) Original photography includes principal photography and reshooting original footage.

(id) Qualified expenditures relating to original photography outside the Los Angeles zone means amounts paid or incurred during the applicable period for tangible personal property purchased or leased and used or consumed outside the Los Angeles zone and relating to original photography outside the Los Angeles zone and qualified wages paid for services performed outside the Los Angeles zone and relating to original photography outside the Los Angeles zone.

(ii) Five percent of the qualified expenditures relating to music scoring and music track recording by musicians attributable to the production of a qualified motion picture in California.

(iii) Five percent of the qualified expenditures relating to qualified visual effects attributable to the production of a qualified motion picture in California.

(b) For purposes of this section:

(1) Ancillary product means any article for sale to the public that contains a portion of, or any element of, the qualified motion picture.

(2) Budget means an estimate of all expenses paid or incurred during the production period of a qualified motion picture. It shall be the same budget used by the qualified taxpayer and production company for all qualified motion picture purposes.

(3) Clip use means a use of any portion of a motion picture, other than the qualified motion picture, used in the qualified motion picture.

(4) Credit certificate means the certificate issued by the California Film Commission pursuant to subparagraph (C) of paragraph (3) of subdivision (g).

(5) (A) Employee fringe benefits means the amount allowable as a deduction under this part to the qualified taxpayer involved in the production of the qualified motion picture, exclusive of any amounts contributed by employees, for any year during the production period with respect to any of the following:

(i) Employer contributions under any pension, profit-sharing, annuity, or similar plan.

(ii) Employer-provided coverage under any accident or health plan for employees.

(iii) The employer s cost of life or disability insurance provided to employees.

(B) Any amount treated as wages under clause (i) of subparagraph (A) of paragraph (21) shall not be taken into account under this paragraph.

(6) Independent film means a motion picture with a minimum budget of one million dollars ($1,000,000) that is produced by a company that is not publicly traded and publicly traded companies do not own, directly or indirectly, more than 25 percent of the producing company.

(7) Jobs ratio means the amount of qualified wages paid to qualified individuals divided by the amount of tax credit, not including any additional credit allowed pursuant to subparagraph (D) of paragraph (4) of subdivision (a), as computed by the California Film Commission.

(8) Licensing means any grant of rights to distribute the qualified motion picture, in whole or in part.

(9) New use means any use of a motion picture in a medium other than the medium for which it was initially created.

(10) Pilot for a new television series means the initial episode produced for a proposed television series.

(11) (A) Postproduction means the final activities in a qualified motion picture s production, including editing, foley recording, automatic dialogue replacement, sound editing, scoring, music track recording by musicians and music editing, beginning and end credits, negative cutting, negative processing and duplication, the addition of sound and visual effects, sound mixing, film-to-tape transfers, encoding, and color correction.

(B) Postproduction does not include the manufacture or shipping of release prints or their equivalent.

(12) Preproduction means the process of preparation for actual physical production which begins after a qualified motion picture has received a firm agreement of financial commitment, or is greenlit, with, for example, the establishment of a dedicated production office, the hiring of key crew members, and includes, but is not limited to, activities that include location scouting and execution of contracts with vendors of equipment and stage space.

(13) Principal photography means the phase of production during which the motion picture is actually shot, as distinguished from preproduction and postproduction.

(14) Production period means the period beginning with preproduction and ending upon completion of postproduction.

(15) Qualified entity means a personal service corporation as defined in Section 269A(b)(1) of the Internal Revenue Code, a payroll services corporation, or any entity receiving qualified wages with respect to services performed by a qualified individual.

(16) Qualified expenditures means amounts paid or incurred for tangible personal property purchased or leased, and used, within this state in the production of a qualified motion picture and payments, including qualified wages, for services performed within this state in the production of a qualified motion picture.

(17) (A) Qualified individual means any individual who performs services during the production period in an activity related to the production of a qualified motion picture.

(B) Qualified individual shall not include either of the following:

(i) Any individual related to the qualified taxpayer as described in subparagraph (A), (B), or (C) of Section 51(i)(1) of the Internal Revenue Code.

(ii) Any 5-percent owner, as defined in Section 416(i)(1)(B) of the Internal Revenue Code, of the qualified taxpayer.

(18) (A) Qualified motion picture means a motion picture that is produced for distribution to the general public, regardless of medium, that is one of the following:

(i) A feature with a minimum production budget of one million dollars ($1,000,000).

(ii) A movie of the week or miniseries with a minimum production budget of five hundred thousand dollars ($500,000).

(iii) A new television series of episodes longer than 40 minutes each of running time, exclusive of commercials, that is produced in California, with a minimum production budget of one million dollars ($1,000,000) per episode.

(iv) An independent film.

(v) A television series that relocated to California.

(vi) A pilot for a new television series that is longer than 40 minutes of running time, exclusive of commercials, that is produced in California, and with a minimum production budget of one million dollars ($1,000,000).

(B) To qualify as a qualified motion picture, all of the following conditions shall be satisfied:

(i) At least 75 percent of the principal photography days occur wholly in California or 75 percent of the production budget is incurred for payment for services performed within the state and the purchase or rental of property used within the state.

(ii) Production of the qualified motion picture is completed within 30 months from the date on which the qualified taxpayer s application is approved by the California Film Commission. For purposes of this section, a qualified motion picture is completed when the process of postproduction has been finished.

(iii) The copyright for the motion picture is registered with the United States Copyright Office pursuant to Title 17 of the United States Code.

(iv) Principal photography of the qualified motion picture commences after the date on which the application is approved by the California Film Commission, but no later than 180 days after the date of that approval unless death, disability, or disfigurement of the director or of a principal cast member, an act of God, including, but not limited to, fire, flood, earthquake, storm, hurricane, or other natural disaster, terrorist activities, or government sanction has directly prevented a production s ability to begin principal photography within the prescribed 180-day commencement period.

(C) For the purposes of subparagraph (A), in computing the total wages paid or incurred for the production of a qualified motion picture, all amounts paid or incurred by all persons or entities that share in the costs of the qualified motion picture shall be aggregated.

(D) Qualified motion picture shall not include commercial advertising, music videos, a motion picture produced for private noncommercial use, such as weddings, graduations, or as part of an educational course and made by students, a news program, current events or public events program, talk show, game show, sporting event or activity, awards show, telethon or other production that solicits funds, reality television program, clip-based programming if more than 50 percent of the content is comprised of licensed footage, documentaries, variety programs, daytime dramas, strip shows, one-half hour (air time) episodic television shows, or any production that falls within the recordkeeping requirements of Section 2257 of Title 18 of the United States Code.

(19) (A) Qualified taxpayer means a taxpayer who has paid or incurred qualified expenditures, participated in the Career Readiness requirement, and has been issued a credit certificate by the California Film Commission pursuant to subdivision (g).

(B) In the case of any pass-thru entity, the determination of whether a taxpayer is a qualified taxpayer under this section shall be made at the entity level and any credit under this section is not allowed to the pass-thru entity, but shall be passed through to the partners or shareholders in accordance with applicable provisions of Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001). For purposes of this paragraph, pass-thru entity means any entity taxed as a partnership or S corporation.

(20) Qualified visual effects means visual effects where at least 75 percent or a minimum of ten million dollars ($10,000,000) of the qualified expenditures for the visual effects is paid or incurred in California.

(21) (A) Qualified wages means all of the following:

(i) Any wages subject to withholding under Division 6 (commencing with Section 13000) of the Unemployment Insurance Code that were paid or incurred by any taxpayer involved in the production of a qualified motion picture with respect to a qualified individual for services performed on the qualified motion picture production within this state.

(ii) The portion of any employee fringe benefits paid or incurred by any taxpayer involved in the production of the qualified motion picture that are properly allocable to qualified wage amounts described in clauses (i), (iii), and (iv).

(iii) Any payments made to a qualified entity for services performed in this state by qualified individuals within the meaning of paragraph (17).

(iv) Remuneration paid to an independent contractor who is a qualified individual for services performed within this state by that qualified individual.

(B) Qualified wages shall not include any of the following:

(i) Expenses, including wages, related to new use, reuse, clip use, licensing, secondary markets, or residual compensation, or the creation of any ancillary product, including, but not limited to, a soundtrack album, toy, game, trailer, or teaser.

(ii) Expenses, including wages, paid or incurred with respect to acquisition, development, turnaround, or any rights thereto.

(iii) Expenses, including wages, related to financing, overhead, marketing, promotion, or distribution of a qualified motion picture.

(iv) Expenses, including wages, paid per person per qualified motion picture for writers, directors, music directors, music composers, music supervisors, producers, and performers, other than background actors with no scripted lines.

(22) Residual compensation means supplemental compensation paid at the time that a motion picture is exhibited through new use, reuse, clip use, or in secondary markets, as distinguished from payments made during production.

(23) Reuse means any use of a qualified motion picture in the same medium for which it was created, following the initial use in that medium.

(24) Secondary markets means media in which a qualified motion picture is exhibited following the initial media in which it is exhibited.

(25) Television series that relocated to California means a television series, without regard to episode length or initial media exhibition, with a minimum production budget of one million dollars ($1,000,000) per episode, that filmed its most recent season outside of California or has filmed all seasons outside of California and for which the taxpayer certifies that the credit provided pursuant to this section is the primary reason for relocating to California.

(26) Visual effects means the creation, alteration, or enhancement of images that cannot be captured on a set or location during live action photography and therefore is accomplished in postproduction. It includes, but is not limited to, matte paintings, animation, set extensions, computer-generated objects, characters and environments, compositing (combining two or more elements in a final image), and wire removals. Visual effects does not include fully animated projects, whether created by traditional or digital means.

(c) (1) Notwithstanding any other law, a qualified taxpayer may sell any credit allowed under this section that is attributable to an independent film, as defined in paragraph (6) of subdivision (b), to an unrelated party.

(2) The qualified taxpayer shall report to the Franchise Tax Board prior to the sale of the credit, in the form and manner specified by the Franchise Tax Board, all required information regarding the purchase and sale of the credit, including the social security or other taxpayer identification number of the unrelated party to whom the credit has been sold, the face amount of the credit sold, and the amount of consideration received by the qualified taxpayer for the sale of the credit.

(3) In the case where the credit allowed under this section exceeds the net tax, the excess credit may be carried over to reduce the net tax in the following taxable year, and succeeding five taxable years, if necessary, until the credit has been exhausted.

(4) A credit shall not be sold pursuant to this subdivision to more than one taxpayer, nor may the credit be resold by the unrelated party to another taxpayer or other party.

(5) A party that has acquired tax credits under this subdivision shall be subject to the requirements of this section.

(6) In no event may a qualified taxpayer assign or sell any tax credit to the extent the tax credit allowed by this section is claimed on any tax return of the qualified taxpayer.

(7) In the event that both the taxpayer originally allocated a credit under this section by the California Film Commission and a taxpayer to whom the credit has been sold both claim the same amount of credit on their tax returns, the Franchise Tax Board may disallow the credit of either taxpayer, so long as the statute of limitations upon assessment remains open.

(8) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to any standard, criterion, procedure, determination, rule, notice, or guideline established or issued by the Franchise Tax Board pursuant to this subdivision.

(9) Subdivision (g) of Section 17039 shall not apply to any credit sold pursuant to this subdivision.

(10) For purposes of this subdivision, the unrelated party or parties that purchase a credit pursuant to this subdivision shall be treated as a qualified taxpayer pursuant to paragraph (1) of subdivision (a).

(d) (1) No credit shall be allowed pursuant to this section unless the qualified taxpayer provides the following to the California Film Commission:

(A) Identification of each qualified individual.

(B) The specific start and end dates of production.

(C) The total wages paid.

(D) The total amount of qualified wages paid to qualified individuals.

(E) The copyright registration number, as reflected on the certificate of registration issued under the authority of Section 410 of Title 17 of the United States Code, relating to registration of claim and issuance of certificate. The registration number shall be provided on the return claiming the credit.

(F) The total amounts paid or incurred to purchase or lease tangible personal property used in the production of a qualified motion picture.

(G) Information to substantiate its qualified expenditures.

(H) Information required by the California Film Commission under regulations promulgated pursuant to subdivision (g) necessary to verify the amount of credit claimed.

(I) Provides documentation verifying completion of the Career Readiness requirement.

(2) (A) Based on the information provided in paragraph (1), the California Film Commission shall recompute the jobs ratio previously computed in subdivision (g) and compare this recomputed jobs ratio to the jobs ratio that the qualified taxpayer previously listed on the application submitted pursuant to subdivision (g).

(B) (i) If the California Film Commission determines that the jobs ratio has been reduced by more than 10 percent for a qualified motion picture other than an independent film, the California Film Commission shall reduce the amount of credit allowed by an equal percentage, unless the qualified taxpayer demonstrates, and the California Film Commission determines, that reasonable cause exists for the jobs ratio reduction.

(ii) If the California Film Commission determines that the jobs ratio has been reduced by more than 20 percent for a qualified motion picture other than an independent film, the California Film Commission shall not accept an application described in subdivision (g) from that qualified taxpayer or any member of the qualified taxpayer s controlled group for a period of not less than one year from the date of that determination, unless the qualified taxpayer demonstrates, and the California Film Commission determines, that reasonable cause exists for the jobs ratio reduction.

(C) If the California Film Commission determines that the jobs ratio has been reduced by more than 30 percent for an independent film, the California Film Commission shall reduce the amount of credit allowed by an equal percentage, plus 10 percent of the amount of credit that would otherwise have been allowed, unless the qualified taxpayer demonstrates, and the California Film Commission determines, that reasonable cause exists for the jobs ratio reduction.

(D) For the purposes of this paragraph, reasonable cause means unforeseen circumstances beyond the control of the qualified taxpayer, such as, but not limited to, the cancellation of a television series prior to the completion of the scheduled number of episodes or other similar circumstances as determined by the California Film Commission in regulations to be adopted pursuant to subdivision (e).

(e) (1) (A) Subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the California Film Commission shall adopt rules and regulations to implement a Career Readiness requirement by which the California Film Commission shall identify training and public service opportunities that may include, but not be limited to, hiring interns, public service announcements, and community outreach and may prescribe rules and regulations to carry out the purposes of this section, including, subparagraph (D) of paragraph (4) of subdivision (a) and clause (iv) of subparagraph (D) of paragraph (2) of subdivision (g), and including any rules and regulations necessary to establish procedures, processes, requirements, application fee structure, and rules identified in or required to implement this section, including credit and logo requirements and credit allocation procedures over multiple fiscal years where the qualified taxpayer is producing a series of features that will be filmed concurrently.

(B) Notwithstanding any other law, prior to preparing a notice of proposed action pursuant to Section 11346.4 of the Government Code and prior to making any revision to the proposed regulation other than a change that is nonsubstantial or solely grammatical in nature, the Governor s Office of Business and Economic Development shall first approve the proposed regulation or proposed change to a proposed regulation regarding allocating the credit pursuant to subdivision (i), computing the jobs ratio as described in subdivisions (d) and (g), and defining reasonable cause pursuant to subparagraph (E) of paragraph (2) of subdivision (d).

(2) (A) Implementation of this section for the 2015 16 fiscal year is deemed an emergency and necessary for the immediate preservation of the public peace, health, and safety, or general welfare and, therefore, the California Film Commission is hereby authorized to adopt emergency regulations to implement this section during the 2015 16 fiscal year in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(B) Nothing in this paragraph shall be construed to require the Governor s Office of Business and Economic Development to approve emergency regulations adopted pursuant to this paragraph.

(3) The California Film Commission shall not be required to prepare an economic impact analysis pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) with regard to any rules and regulations adopted pursuant to this subdivision.

(f) If the qualified taxpayer fails to provide the copyright registration number as required in subparagraph (E) of paragraph (1) of subdivision (d), the credit shall be disallowed and assessed and collected under Section 19051 until the procedures are satisfied.

(g) For purposes of this section, the California Film Commission shall do the following:

(1) Subject to the requirements of subparagraphs (A) through (E), inclusive, of paragraph (2), on or after July 1, 2015, and before July 1, 2016, in one or more allocation periods per fiscal year, allocate tax credits to applicants.

(2) On or after July 1, 2016, and before July 1, 2020, in two or more allocation periods per fiscal year, allocate tax credits to applicants.

(A) Establish a procedure for applicants to file with the California Film Commission a written application, on a form jointly prescribed by the California Film Commission and the Franchise Tax Board for the allocation of the tax credit. The application shall include, but not be limited to, the following information:

(i) The budget for the motion picture production.

(ii) The number of production days.

(iii) A financing plan for the production.

(iv) The diversity of the workforce employed by the applicant, including, but not limited to, the ethnic and racial makeup of the individuals employed by the applicant during the production of the qualified motion picture, to the extent possible.

(v) All members of a combined reporting group, if known at the time of the application.

(vi) Financial information, if available, including, but not limited to, the most recently produced balance sheets, annual statements of profits and losses, audited or unaudited financial statements, summary budget projections or results, or the functional equivalent of these documents of a partnership or owner of a single member limited liability company that is disregarded pursuant to Section 23038. The information provided pursuant to this clause shall be confidential and shall not be subject to public disclosure.

(vii) The names of all partners in a partnership not publicly traded or the names of all members of a limited liability company classified as a partnership not publicly traded for California income tax purposes that have a financial interest in the applicant s qualified motion picture. The information provided pursuant to this clause shall be confidential and shall not be subject to public disclosure.

(viii) The amount of qualified wages the applicant expects to pay to qualified individuals.

(ix) The amount of tax credit the applicant computes the qualified motion picture will receive, applying the applicable credit percentages described in paragraph (4) of subdivision (a).

(x) A statement establishing that the tax credit described in this section is a significant factor in the applicant s choice of location for the qualified motion picture. The statement shall include information about whether the qualified motion picture is at risk of not being filmed or specify the jurisdiction or jurisdictions in which the qualified motion picture will be located in the absence of the tax credit. The statement shall be signed by an officer or executive of the applicant.

(xi) Any other information deemed relevant by the California Film Commission or the Franchise Tax Board.

(B) Establish criteria, consistent with the requirements of this section, for allocating tax credits.

(C) Determine and designate applicants who meet the requirements of this section.

(D) (i) For purposes of allocating the credit amounts subject to the categories described in subdivision (i) in any fiscal year, the California Film Commission shall do all of the following:

(ii) For each allocation date and for each category, list each applicant from highest to lowest according to the jobs ratio as computed by the California Film Commission.

(iii) Subject to the applicable credit percentage, allocate the credit to each applicant according to the highest jobs ratio, working down the list, until the credit amount is exhausted.

(iv) Pursuant to regulations adopted pursuant to subdivision (e), the California Film Commission may increase the jobs ratio by up to 25 percent if a qualified motion picture increases economic activity in California according to criteria developed by the California Film Commission that would include, but not be limited to, such factors as, the amount of the production and postproduction spending in California, the utilization of production facilities in California, and other criteria measuring economic impact in California as determined by the Film Commission.

(v) Notwithstanding any other provision, any television series, relocating television series, or any new television series based on a pilot for a new television series that has been approved and issued a credit allocation by the California Film Commission under this section, Section 23695, 17053.85, or 23685 shall be issued a credit for each subsequent year, for the life of that television series whenever credits are allocated within a fiscal year.

(E) Subject to the annual cap and the allocation credit amounts based on categories described in subdivision (i), allocate an aggregate amount of credits under this section and Section 23695, and allocate any carryover of unallocated credits from prior years and the amount of any credits reduced pursuant to paragraph (2) of subdivision (d).

(3) Certify tax credits allocated to qualified taxpayers.

(A) Establish a verification procedure for the amount of qualified expenditures paid or incurred by the applicant, including, but not limited to, updates to the information in subparagraph (A) of paragraph (2) of subdivision (g).

(B) Establish audit requirements that must be satisfied before a credit certificate may be issued by the California Film Commission.

(C) (i) Establish a procedure for a qualified taxpayer to report to the California Film Commission, prior to the issuance of a credit certificate, the following information:

(I) If readily available, a list of the states, provinces, or other jurisdictions in which any member of the applicant s combined reporting group in the same business unit as the qualified taxpayer that, in the preceding calendar year, has produced a qualified motion picture intended for release in the United States market. For purposes of this clause, qualified motion picture shall not include any episodes of a television series that were complete or in production prior to July 1, 2016.

(II) Whether a qualified motion picture described in subclause (I) was awarded any financial incentive by the state, province, or other jurisdiction that was predicated on the performance of primary principal photography or postproduction in that location.

(ii) The California Film Commission may provide that the report required by this subparagraph be filed in a single report provided on a calendar year basis for those qualified taxpayers that receive multiple credit certificates in a calendar year.

(D) Issue a credit certificate to a qualified taxpayer upon completion of the qualified motion picture reflecting the credit amount allocated after qualified expenditures have been verified and the jobs ratio computed under this section. The amount of credit shown in the credit certificate shall not exceed the amount of credit allocated to that qualified taxpayer pursuant to this section.

(4) Obtain, when possible, the following information from applicants that do not receive an allocation of credit:

(A) Whether the qualified motion picture that was the subject of the application was completed.

(B) If completed, in which state or foreign jurisdiction was the primary principal photography completed.

(C) Whether the applicant received any financial incentives from the state or foreign jurisdiction to make the qualified motion picture in that location.

(5) Provide the Legislative Analyst s Office, upon request, any or all application materials or any other materials received from, or submitted by, the applicants, in electronic format when available, including, but not limited to, information provided pursuant to clauses (i) to (xi) inclusive, of subparagraph (A) of paragraph (2).

(6) The information provided to the California Film Commission pursuant to this section shall constitute confidential tax information for purposes of Article 2 (commencing with Section 19542) of Chapter 7 of Part 10.2.

(h) (1) The California Film Commission shall annually provide the Legislative Analyst s Office, the Franchise Tax Board, and the board with a list of qualified taxpayers and the tax credit amounts allocated to each qualified taxpayer by the California Film Commission. The list shall include the names and taxpayer identification numbers, including taxpayer identification numbers of each partner or shareholder, as applicable, of the qualified taxpayer.

(2) (A) Notwithstanding paragraph (6) of subdivision (g), the California Film Commission shall annually post on its Internet Web site and make available for public release the following:

(i) A table which includes all of the following information: a list of qualified taxpayers and the tax credit amounts allocated to each qualified taxpayer by the California Film Commission, the number of production days in California the qualified taxpayer represented in its application would occur, the number of California jobs that the qualified taxpayer represented in its application would be directly created by the production, and the total amount of qualified expenditures expected to be spent by the production.

(ii) A narrative staff summary describing the production of the qualified taxpayer as well as background information regarding the qualified taxpayer contained in the qualified taxpayer s application for the credit.

(B) Nothing in this subdivision shall be construed to make the information submitted by an applicant for a tax credit under this section a public record.

(3) The California Film Commission shall provide each city and county in California with an instructional guide that includes, but is not limited to, a review of best practices for facilitating motion picture production in local jurisdictions, resources on hosting and encouraging motion picture production, and the California Film Commissions Model Film Ordinance. The California Film Commission shall maintain on its Internet Web site a list of initiatives by locality that encourage motion picture production in regions across the state. The list shall be distributed to each approved applicant for the program to highlight local jurisdictions that offer incentives to facilitate film production.

(i) (1) (A) The aggregate amount of credits that may be allocated for a fiscal year pursuant to this section and Section 23695 is the applicable amount described in the following, plus any amount described in subparagraph (B), (C), or (D):

(i) Two hundred thirty million dollars ($230,000,000) in credits for the 2015 16 fiscal year.

(ii) Three hundred thirty million dollars ($330,000,000) in credits for the 2016 17 fiscal year and each fiscal year thereafter, through and including the 2019 20 fiscal year.

(B) The unused allocation credit amount, if any, for the preceding fiscal year.

(C) The amount of previously allocated credits not certified.

(D) The amount of any credits reduced pursuant to paragraph (2) of subdivision (d).

(2) (A) Notwithstanding the foregoing, the California Film Commission shall allocate the credit amounts subject to the following categories:

(i) Independent films shall be allocated 5 percent of the amount specified in paragraph (1).

(ii) Features shall be allocated 35 percent of the amount specified in paragraph (1).

(iii) A relocating television series shall be allocated 20 percent of the amount specified in paragraph (1).

(iv) A new television series, pilots for a new television series, movies of the week, miniseries, and recurring television series shall be allocated 40 percent of the amount specified in paragraph (1).

(B) Within 60 days after the allocation period, any unused amount within a category or categories shall be first reallocated to the category described in clause (iv) of subparagraph (A) and, if any unused amount remains, reallocated to another category or categories with a higher demand as determined by the California Film Commission.

(C) Notwithstanding the foregoing, the California Film Commission may increase or decrease an allocation amount in subparagraph (A) by 5 percent, if necessary, due to the jobs ratio, the number of applications, or the allocation credit amounts available by category compared to demand.

(D) With respect to a relocating television series issued a credit in a subsequent year pursuant to clause (v) of subparagraph (D) of paragraph (2) of subdivision (g), that subsequent credit amount shall be allowed from the allocation amount described in clause (iv) of subparagraph (A).

(3) Any act that reduces the amount that may be allocated pursuant to paragraph (1) constitutes a change in state taxes for the purpose of increasing revenues within the meaning of Section 3 of Article XIII ? A of the California Constitution and may be passed by not less than two-thirds of all Members elected to each of the two houses of the Legislature.

(j) The California Film Commission shall have the authority to allocate tax credits in accordance with this section and in accordance with any regulations prescribed pursuant to subdivision (e) upon adoption.

(Added by Stats. 2014, Ch. 413, Sec. 5. Effective September 18, 2014.)



17054

In the case of individuals, the following credits for personal exemption may be deducted from the tax imposed under Section 17041 or 17048, less any increases imposed under paragraph (1) of subdivision (d) or paragraph (1) of subdivision (e), or both, of Section 17560.

(a) In the case of a single individual, a head of household, or a married individual making a separate return, a credit of fifty-two dollars ($52).

(b) In the case of a surviving spouse (as defined in Section 17046), or a husband and wife making a joint return, a credit of one hundred four dollars ($104). If one spouse was a resident for the entire taxable year and the other spouse was a nonresident for all or any portion of the taxable year, the personal exemption shall be divided equally.

(c) In addition to any other credit provided in this section, in the case of an individual who is 65 years of age or over by the end of the taxable year, a credit of fifty-two dollars ($52).

(d) (1) A credit of two hundred twenty-seven dollars ($227) for each dependent (as defined in Section 17056) for whom an exemption is allowable under Section 151(c) of the Internal Revenue Code, relating to additional exemption for dependents. The credit allowed under this subdivision for taxable years beginning on or after January 1, 1999, shall not be adjusted pursuant to subdivision (i) for any taxable year beginning before January 1, 2000.

(2) The credit allowed under paragraph (1) may not be denied on the basis that the identification number of the dependent, as defined in Section 17056, for whom an exemption is allowable under Section 151(c) of the Internal Revenue Code, relating to additional exemption for dependents, is not included on the return claiming the credit.

(3) (A) For taxable years beginning on or after January 1, 2009, the credit allowed under paragraph (1) for each dependent shall be equal to the credit allowed under subdivision (a). This subparagraph shall cease to be operative for taxable years beginning on or after January 1, 2011, unless the Director of Finance makes the notification pursuant to Section 99040 of the Government Code, in which case this subparagraph shall cease to be operative for taxable years beginning on or after January 1, 2013.

(B) For taxable years that subparagraph (A) ceases to be operative, the credit allowed under paragraph (1) for each dependent shall be equal to the amount that would be allowed if subparagraph (A) had never been operative.

(e) A credit for personal exemption of fifty-two dollars ($52) for the taxpayer if he or she is blind at the end of his or her taxable year.

(f) A credit for personal exemption of fifty-two dollars ($52) for the spouse of the taxpayer if a separate return is made by the taxpayer, and if the spouse is blind and, for the calendar year in which the taxable year of the taxpayer begins, has no gross income and is not the dependent of another taxpayer.

(g) For the purposes of this section, an individual is blind only if either (1) his or her central visual acuity does not exceed 20/200 in the better eye with correcting lenses, or (2) his or her visual acuity is greater than 20/200 but is accompanied by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than 20 degrees.

(h) In the case of an individual with respect to whom a credit under this section is allowable to another taxpayer for a taxable year beginning in the calendar year in which the individual s taxable year begins, the credit amount applicable to that individual for that individual s taxable year is zero.

(i) For each taxable year beginning on or after January 1, 1989, the Franchise Tax Board shall compute the credits prescribed in this section. That computation shall be made as follows:

(1) The California Department of Industrial Relations shall transmit annually to the Franchise Tax Board the percentage change in the California Consumer Price Index for all items from June of the prior calendar year to June of the current calendar year, no later than August 1 of the current calendar year.

(2) The Franchise Tax Board shall add 100 percent to the percentage change figure which is furnished to them pursuant to paragraph (1), and divide the result by 100.

(3) The Franchise Tax Board shall multiply the immediately preceding taxable year credits by the inflation adjustment factor determined in paragraph (2), and round off the resulting products to the nearest one dollar ($1).

(4) In computing the credits pursuant to this subdivision, the credit provided in subdivision (b) shall be twice the credit provided in subdivision (a).

(Amended by Stats. 2009, Ch. 544, Sec. 2. Effective January 1, 2010.)



17054.1

(a) (1) In the case of any taxpayer whose federal adjusted gross income for the taxable year exceeds the threshold amount, each credit to which this section applies shall be reduced by six dollars ($6) for each two thousand five hundred dollars ($2,500), or fraction thereof, by which the taxpayer s federal adjusted gross income exceeds the threshold amount.

(2) In the case of credit allowed by subdivision (b) of Section 17054 (relating to joint returns and surviving spouses), the six dollars ($6) referred to in paragraph (1) shall be applied by substituting twelve dollars ($12).

(3) In the case of a married individual filing a separate return, the two thousand five hundred dollars ($2,500) referred to in paragraph (1) shall be applied by substituting one thousand two hundred fifty dollars ($1,250).

(4) Under no circumstances shall any credit reduced by paragraph (1) be reduced below zero.

(b) For purposes of this section, threshold amount means the following:

(1) Two hundred thousand dollars ($200,000) in the case of a joint return or a surviving spouse, as defined by Section 17046.

(2) One hundred fifty thousand dollars ($150,000) in the case of a head of a household, as defined by Section 17042.

(3) One hundred thousand dollars ($100,000) in the case of an individual who is not married and who is not a surviving spouse or head of a household.

(4) One hundred thousand dollars ($100,000) in the case of a married individual filing a separate return.

(c) This section shall apply to the following credits:

(1) Each of the credits allowed by Section 17054.

(2) The credit allowed by Section 17054.6.

(d) In the case of a taxpayer filing a nonresident or part-year resident return, the reduction of exemption credits, as provided by this section, shall be applicable prior to proration of those credits as provided by Section 17055.

(e) For purposes of this section, marital status shall be determined under Section 17021.5.

(f) For taxable years beginning on or after January 1, 1992, the threshold amounts specified in subdivision (b) shall be recomputed annually in the same manner as the recomputation of income tax brackets under subdivision (h) of Section 17041.

(g) This section shall apply to taxable years beginning on or after January 1, 1991.

(Amended by Stats. 1991, Ch. 474, Sec. 7. Effective October 2, 1991.)



17054.5

(a) (1) There shall be allowed as a credit against the net tax (as defined in Section 17039) of a qualified individual an amount equal to 30 percent of the net tax.

(2) For taxable years beginning on or after January 1, 1987, and before January 1, 1988, a qualified individual means a qualified joint custody head of household as defined in subdivision (c).

(3) For taxable years beginning on or after January 1, 1988, a qualified individual means either of the following:

(A) A qualified joint custody head of household as defined in subdivision (c).

(B) A qualified taxpayer as defined in subdivision (e).

(4) The amount of the credit under this section shall not exceed two hundred dollars ($200) for any taxable year.

(b) For each taxable year beginning on or after January 1, 1988, the Franchise Tax Board shall recompute the maximum credit prescribed in subdivision (a). That computation shall be made as follows:

(1) The California Department of Industrial Relations shall transmit annually to the Franchise Tax Board the percentage change in the California Consumer Price Index as modified for rental equivalent homeownership for all items from June of the prior calendar year to June of the current calendar year, no later than August 1 of the current calendar year.

(2) The Franchise Tax Board shall add 100 percent to the percentage change figure which is furnished to them pursuant to paragraph (1) and divide the result by 100.

(3) The Franchise Tax Board shall multiply the immediately preceding taxable year credit by the inflation adjustment factor determined in paragraph (2), and round off the resulting product to the nearest one dollar ($1).

(c) Qualified joint custody head of household means an individual who meets all of the following:

(1) Is not married at the close of the taxable year, or files a separate return and does not have his or her spouse as a member of his or her household during the entire taxable year.

(2) Maintains as his or her home a household which constitutes for the taxable year the principal place of abode for a qualifying child, as defined in subdivision (d), for no less than 146 days of the taxable year but no more than 219 days of the taxable year, under a decree of dissolution or separate maintenance, or under a written agreement between the parents prior to the issuance of a decree of dissolution or separate maintenance where the proceedings have been initiated.

(3) Furnishes over one-half the cost of maintaining the household during the taxable year.

(4) Does not qualify as a head of household under Section 17042 or as a surviving spouse under Section 17046.

(d) For purposes of this section, a qualifying child means a son, stepson, daughter, or stepdaughter of the taxpayer or a descendant of a son or daughter of the taxpayer, but if that son, stepson, daughter, stepdaughter, or descendant is married at the close of the taxpayer s taxable year, only if the taxpayer is entitled to a credit for the taxable year for that person under Section 17054.

(e) Qualified taxpayer means an individual who meets all of the following:

(1) Is married and files a separate return.

(2) During the last six months of the taxable year the taxpayer s spouse was not a member of the taxpayer s household.

(3) Maintains a household, whether or not the taxpayer s home, which constitutes the principal place of abode of a dependent mother or father of the taxpayer for the taxable year.

(4) Furnishes over one-half of the cost of maintaining the household during the taxable year.

(5) Does not qualify as a head of household under Section 17042 or as a surviving spouse under Section 17046.

(Amended by Stats. 1999, Ch. 987, Sec. 6.5. Effective October 10, 1999.)



17054.7

(a) There shall be allowed as a credit against the net tax (as defined in Section 17039) for a qualified senior head of household (as defined in subdivision (c)) an amount equal to 2 percent of the taxable income.

(b) For each taxable year beginning on or after January 1, 1991, the Franchise Tax Board shall recompute the adjusted gross income specified in paragraph (3) of subdivision (c). Those computations shall be made as follows:

(1) The California Department of Industrial Relations shall transmit annually to the Franchise Tax Board the percentage change in the California Consumer Price Index as modified for rental equivalent home ownership for all items from June of the prior calendar year to June of the current calendar year, no later than August 1 of the current calendar year.

(2) The Franchise Tax Board shall add 100 percent to the percentage change figure which is furnished pursuant to paragraph (1) and divide the result by 100.

(3) The Franchise Tax Board shall multiply the amount for the immediately preceding taxable year for the adjusted gross income limitation specified in paragraph (3) of subdivision (c) by the inflation adjustment factor determined in paragraph (2), and round off the resulting product to the nearest one dollar ($1).

(c) Qualified senior head of household means an individual who meets all of the following:

(1) Attained the age of 65 before the close of the taxable year.

(2) Qualified as the head of household in accordance with Section 17042 for either of the two taxable years immediately preceding the taxable year by providing a household for a qualifying individual who died during either of the two taxable years immediately preceding the taxable year.

(3) Whose adjusted gross income for the taxable year does not exceed thirty-seven thousand five hundred dollars ($37,500).

(Amended by Stats. 1993, Ch. 877, Sec. 12. Effective October 6, 1993.)



17055

(a) Any individual who is a nonresident or a part-year resident shall be allowed all credits provided under this part against the net tax (as defined by Section 17039), except those described in subdivision (b) and in Section 17053.5 (relating to the renter s credit), and Section 18002 (relating to taxes paid to another state), in the same proportion as the ratio that taxable income of a nonresident or part-year resident computed under paragraph (1) of subdivision (i) of Section 17041 bears to total taxable income (as defined in Section 17301.5).

(b) Credits allowed under this part which are conditional upon a transaction occurring wholly within California shall be allowed in their entirety.

(Amended by Stats. 2001, Ch. 920, Sec. 3. Effective January 1, 2002.)



17056

For the purposes of this part, the term dependents has the same meaning as that term is defined by Section 152 of the Internal Revenue Code.

(Amended by Stats. 1983, Ch. 488, Sec. 15. Effective July 28, 1983.)



17057.5

It is the intent of the Legislature that the amount of the state low-income housing tax credit allocated to a project pursuant to Section 17058 shall not exceed an amount in addition to the federal tax credit that is necessary for the financial feasibility of the project and its viability throughout the extended use period.

(Amended (as added by Stats. 1990, Ch. 166) by Stats. 1990, Ch. 1349, Sec. 6.1. Effective September 26, 1990.)



17058

(a) (1) There shall be allowed as a credit against the net tax (as defined in Section 17039) a state low-income housing credit in an amount equal to the amount determined in subdivision (c), computed in accordance with the provisions of Section 42 of the Internal Revenue Code, except as otherwise provided in this section.

(2) Taxpayer for purposes of this section means the sole owner in the case of an individual, the partners in the case of a partnership, and the shareholders in the case of an S corporation.

(3) Housing sponsor for purposes of this section means the sole owner in the case of an individual, the partnership in the case of a partnership, and the S corporation in the case of an S corporation.

(b) (1) The amount of the credit allocated to any housing sponsor shall be authorized by the California Tax Credit Allocation Committee, or any successor thereof, based on a project s need for the credit for economic feasibility in accordance with the requirements of this section.

(A) The low-income housing project shall be located in California and shall meet either of the following requirements:

(i) Except for projects to provide farmworker housing, as defined in subdivision (h) of Section 50199.7 of the Health and Safety Code, that are allocated credits solely under the set-aside described in subdivision (c) of Section 50199.20 of the Health and Safety Code, the project s housing sponsor has been allocated by the California Tax Credit Allocation Committee a credit for federal income tax purposes under Section 42 of the Internal Revenue Code.

(ii) It qualifies for a credit under Section 42(h)(4)(B) of the Internal Revenue Code.

(B) The California Tax Credit Allocation Committee shall not require fees for the credit under this section in addition to those fees required for applications for the tax credit pursuant to Section 42 of the Internal Revenue Code. The committee may require a fee if the application for the credit under this section is submitted in a calendar year after the year the application is submitted for the federal tax credit.

(C) (i) For a project that receives a preliminary reservation of the state low-income housing tax credit, allowed pursuant to subdivision (a), on or after January 1, 2009, and before January 1, 2016, the credit shall be allocated to the partners of a partnership owning the project in accordance with the partnership agreement, regardless of how the federal low-income housing tax credit with respect to the project is allocated to the partners, or whether the allocation of the credit under the terms of the agreement has substantial economic effect, within the meaning of Section 704(b) of the Internal Revenue Code.

(ii) To the extent the allocation of the credit to a partner under this section lacks substantial economic effect, any loss or deduction otherwise allowable under this part that is attributable to the sale or other disposition of that partner s partnership interest made prior to the expiration of the federal credit shall not be allowed in the taxable year in which the sale or other disposition occurs, but shall instead be deferred until and treated as if it occurred in the first taxable year immediately following the taxable year in which the federal credit period expires for the project described in clause (i).

(iii) This subparagraph shall not apply to a project that receives a preliminary reservation of state low-income housing tax credits under the set-aside described in subdivision (c) of Section 50199.20 of the Health and Safety Code unless the project also receives a preliminary reservation of federal low-income housing tax credits.

(iv) This subparagraph shall cease to be operative with respect to any project that receives a preliminary reservation of a credit on or after January 1, 2016.

(2) (A) The California Tax Credit Allocation Committee shall certify to the housing sponsor the amount of tax credit under this section allocated to the housing sponsor for each credit period.

(B) In the case of a partnership or an S corporation, the housing sponsor shall provide a copy of the California Tax Credit Allocation Committee certification to the taxpayer.

(C) The taxpayer shall, upon request, provide a copy of the certification to the Franchise Tax Board.

(D) All elections made by the taxpayer pursuant to Section 42 of the Internal Revenue Code shall apply to this section.

(E) (i) Except as described in clause (ii), for buildings located in designated difficult development areas (DDAs) or qualified census tracts (QCTs), as defined in Section 42(d)(5)(B) of the Internal Revenue Code, credits may be allocated under this section in the amounts prescribed in subdivision (c), provided that the amount of credit allocated under Section 42 of the Internal Revenue Code is computed on 100 percent of the qualified basis of the building.

(ii) Notwithstanding clause (i), the California Tax Credit Allocation Committee may allocate the credit for buildings located in DDAs or QCTs that are restricted to having 50 percent of its occupants be special needs households, as defined in the California Code of Regulations by the California Tax Credit Allocation Committee, even if the taxpayer receives federal credits pursuant to Section 42(d)(5)(B) of the Internal Revenue Code, provided that the credit allowed under this section shall not exceed 30 percent of the eligible basis of the building.

(G) (i) The California Tax Credit Allocation Committee may allocate a credit under this section in exchange for a credit allocated pursuant to Section 42(d)(5)(B) of the Internal Revenue Code in amounts up to 30 percent of the eligible basis of a building if the credits allowed under Section 42 of the Internal Revenue Code are reduced by an equivalent amount.

(ii) An equivalent amount shall be determined by the California Tax Credit Allocation Committee based upon the relative amount required to produce an equivalent state tax credit to the taxpayer.

(c) Section 42(b) of the Internal Revenue Code shall be modified as follows:

(1) In the case of any qualified low-income building placed in service by the housing sponsor during 1987, the term applicable percentage means 9 percent for each of the first three years and 3 percent for the fourth year for new buildings (whether or not the building is federally subsidized) and for existing buildings.

(2) In the case of any qualified low-income building that receives an allocation after 1989 and is a new building not federally subsidized, the term applicable percentage means the following:

(A) For each of the first three years, the percentage prescribed by the Secretary of the Treasury for new buildings that are not federally subsidized for the taxable year, determined in accordance with the requirements of Section 42(b)(2) of the Internal Revenue Code, in lieu of the percentage prescribed in Section 42(b)(1)(A) of the Internal Revenue Code.

(B) For the fourth year, the difference between 30 percent and the sum of the applicable percentages for the first three years.

(3) In the case of any qualified low-income building that receives an allocation after 1989 and that is a new building that is federally subsidized or that is an existing building that is at risk of conversion, the term applicable percentage means the following:

(A) For each of the first three years, the percentage prescribed by the Secretary of the Treasury for new buildings that are federally subsidized for the taxable year.

(B) For the fourth year, the difference between 13 percent and the sum of the applicable percentages for the first three years.

(4) For purposes of this section, the term at risk of conversion, with respect to an existing property means a property that satisfies all of the following criteria:

(A) The property is a multifamily rental housing development in which at least 50 percent of the units receive governmental assistance pursuant to any of the following:

(i) New construction, substantial rehabilitation, moderate rehabilitation, property disposition, and loan management set-aside programs, or any other program providing project-based assistance pursuant to Section 8 of the United States Housing Act of 1937, Section 1437f of Title 42 of the United States Code, as amended.

(ii) The Below-Market-Interest-Rate Program pursuant to Section 221(d)(3) of the National Housing Act, Sections 1715l(d)(3) and (5) of Title 12 of the United States Code.

(iii) Section 236 of the National Housing Act, Section 1715z-1 of Title 12 of the United States Code.

(iv) Programs for rent supplement assistance pursuant to Section 101 of the Housing and Urban Development Act of 1965, Section 1701s of Title 12 of the United States Code, as amended.

(v) Programs pursuant to Section 515 of the Housing Act of 1949, Section 1485 of Title 42 of the United States Code, as amended.

(vi) The low-income housing credit program set forth in Section 42 of the Internal Revenue Code.

(B) The restrictions on rent and income levels will terminate or the federal insured mortgage on the property is eligible for prepayment any time within five years before or after the date of application to the California Tax Credit Allocation Committee.

(C) The entity acquiring the property enters into a regulatory agreement that requires the property to be operated in accordance with the requirements of this section for a period equal to the greater of 55 years or the life of the property.

(D) The property satisfies the requirements of Section 42(e) of the Internal Revenue Code regarding rehabilitation expenditures, except that the provisions of Section 42(e)(3)(A)(ii)(I) shall not apply.

(d) The term qualified low-income housing project as defined in Section 42(c)(2) of the Internal Revenue Code is modified by adding the following requirements:

(1) The taxpayer shall be entitled to receive a cash distribution from the operations of the project, after funding required reserves, that, at the election of the taxpayer, is equal to:

(A) An amount not to exceed 8 percent of the lesser of:

(i) The owner equity that shall include the amount of the capital contributions actually paid to the housing sponsor and shall not include any amounts until they are paid on an investor note.

(ii) Twenty percent of the adjusted basis of the building as of the close of the first taxable year of the credit period.

(B) The amount of the cashflow from those units in the building that are not low-income units. For purposes of computing cashflow under this subparagraph, operating costs shall be allocated to the low-income units using the floor space fraction, as defined in Section 42 of the Internal Revenue Code.

(C) Any amount allowed to be distributed under subparagraph (A) that is not available for distribution during the first five years of the compliance period may be accumulated and distributed any time during the first 15 years of the compliance period but not thereafter.

(2) The limitation on return shall apply in the aggregate to the partners if the housing sponsor is a partnership and in the aggregate to the shareholders if the housing sponsor is an S corporation.

(3) The housing sponsor shall apply any cash available for distribution in excess of the amount eligible to be distributed under paragraph (1) to reduce the rent on rent-restricted units or to increase the number of rent-restricted units subject to the tests of Section 42(g)(1) of the Internal Revenue Code.

(e) The provisions of Section 42(f) of the Internal Revenue Code shall be modified as follows:

(1) The term credit period as defined in Section 42(f)(1) of the Internal Revenue Code is modified by substituting four taxable years for 10 taxable years.

(2) The special rule for the first taxable year of the credit period under Section 42(f)(2) of the Internal Revenue Code shall not apply to the tax credit under this section.

(3) Section 42(f)(3) of the Internal Revenue Code is modified to read:

If, as of the close of any taxable year in the compliance period, after the first year of the credit period, the qualified basis of any building exceeds the qualified basis of that building as of the close of the first year of the credit period, the housing sponsor, to the extent of its tax credit allocation, shall be eligible for a credit on the excess in an amount equal to the applicable percentage determined pursuant to subdivision (c) for the four-year period beginning with the taxable year in which the increase in qualified basis occurs.

(f) The provisions of Section 42(h) of the Internal Revenue Code shall be modified as follows:

(1) Section 42(h)(2) of the Internal Revenue Code shall not be applicable and instead the following provisions shall be applicable:

The total amount for the four-year period of the housing credit dollars allocated in a calendar year to any building shall reduce the aggregate housing credit dollar amount of the California Tax Credit Allocation Committee for the calendar year in which the allocation is made.

(2) Paragraphs (3), (4), (5), (6)(E)(i)(II), (6)(F), (6)(G), (6)(I), (7), and (8) of Section 42(h) of the Internal Revenue Code shall not be applicable to this section.

(g) The aggregate housing credit dollar amount that may be allocated annually by the California Tax Credit Allocation Committee pursuant to this section, Section 12206, and Section 23610.5 shall be an amount equal to the sum of all the following:

(1) Seventy million dollars ($70,000,000) for the 2001 calendar year, and, for the 2002 calendar year and each calendar year thereafter, seventy million dollars ($70,000,000) increased by the percentage, if any, by which the Consumer Price Index for the preceding calendar year exceeds the Consumer Price Index for the 2001 calendar year. For the purposes of this paragraph, the term Consumer Price Index means the last Consumer Price Index for All Urban Consumers published by the federal Department of Labor.

(2) The unused housing credit ceiling, if any, for the preceding calendar years.

(3) The amount of housing credit ceiling returned in the calendar year. For purposes of this paragraph, the amount of housing credit dollar amount returned in the calendar year equals the housing credit dollar amount previously allocated to any project that does not become a qualified low-income housing project within the period required by this section or to any project with respect to which an allocation is canceled by mutual consent of the California Tax Credit Allocation Committee and the allocation recipient.

(4) Five hundred thousand dollars ($500,000) per calendar year for projects to provide farmworker housing, as defined in subdivision (h) of Section 50199.7 of the Health and Safety Code.

(5) The amount of any unallocated or returned credits under former Sections 17053.14, 23608.2, and 23608.3, as those sections read prior to January 1, 2009, until fully exhausted for projects to provide farmworker housing, as defined in subdivision (h) of Section 50199.7 of the Health and Safety Code.

(h) The term compliance period as defined in Section 42(i)(1) of the Internal Revenue Code is modified to mean, with respect to any building, the period of 30 consecutive taxable years beginning with the first taxable year of the credit period with respect thereto.

(i) Section 42(j) of the Internal Revenue Code shall not be applicable and the following requirements of this section shall be set forth in a regulatory agreement between the California Tax Credit Allocation Committee and the housing sponsor, which agreement shall be subordinated, when required, to any lien or encumbrance of any banks or other institutional lenders to the project. The regulatory agreement entered into pursuant to subdivision (f) of Section 50199.14 of the Health and Safety Code shall apply, provided that the agreement includes all of the following provisions:

(1) A term not less than the compliance period.

(2) A requirement that the agreement be recorded in the official records of the county in which the qualified low-income housing project is located.

(3) A provision stating which state and local agencies can enforce the regulatory agreement in the event the housing sponsor fails to satisfy any of the requirements of this section.

(4) A provision that the regulatory agreement shall be deemed a contract enforceable by tenants as third-party beneficiaries thereto and that allows individuals, whether prospective, present, or former occupants of the building, who meet the income limitation applicable to the building, the right to enforce the regulatory agreement in any state court.

(5) A provision incorporating the requirements of Section 42 of the Internal Revenue Code as modified by this section.

(6) A requirement that the housing sponsor notify the California Tax Credit Allocation Committee or its designee if there is a determination by the Internal Revenue Service that the project is not in compliance with Section 42(g) of the Internal Revenue Code.

(7) A requirement that the housing sponsor, as security for the performance of the housing sponsor s obligations under the regulatory agreement, assign the housing sponsor s interest in rents that it receives from the project, provided that until there is a default under the regulatory agreement, the housing sponsor is entitled to collect and retain the rents.

(8) The remedies available in the event of a default under the regulatory agreement that is not cured within a reasonable cure period, include, but are not limited to, allowing any of the parties designated to enforce the regulatory agreement to collect all rents with respect to the project; taking possession of the project and operating the project in accordance with the regulatory agreement until the enforcer determines the housing sponsor is in a position to operate the project in accordance with the regulatory agreement; applying to any court for specific performance; securing the appointment of a receiver to operate the project; or any other relief as may be appropriate.

(j) (1) The committee shall allocate the housing credit on a regular basis consisting of two or more periods in each calendar year during which applications may be filed and considered. The committee shall establish application filing deadlines, the maximum percentage of federal and state low-income housing tax credit ceiling that may be allocated by the committee in that period, and the approximate date on which allocations shall be made. If the enactment of federal or state law, the adoption of rules or regulations, or other similar events prevent the use of two allocation periods, the committee may reduce the number of periods and adjust the filing deadlines, maximum percentage of credit allocated, and the allocation dates.

(2) The committee shall adopt a qualified allocation plan, as provided in Section 42(m)(1) of the Internal Revenue Code. In adopting this plan, the committee shall comply with the provisions of Sections 42(m)(1)(B) and 42(m)(1)(C) of the Internal Revenue Code.

(3) Notwithstanding Section 42(m) of the Internal Revenue Code, the California Tax Credit Allocation Committee shall allocate housing credits in accordance with the qualified allocation plan and regulations, which shall include the following provisions:

(A) All housing sponsors, as defined by paragraph (3) of subdivision (a), shall demonstrate at the time the application is filed with the committee that the project meets the following threshold requirements:

(i) The housing sponsor shall demonstrate there is a need and demand for low-income housing in the community or region for which it is proposed.

(ii) The project s proposed financing, including tax credit proceeds, shall be sufficient to complete the project and that the proposed operating income shall be adequate to operate the project for the extended use period.

(iii) The project shall have enforceable financing commitments, either construction or permanent financing, for at least 50 percent of the total estimated financing of the project.

(iv) The housing sponsor shall have and maintain control of the site for the project.

(v) The housing sponsor shall demonstrate that the project complies with all applicable local land use and zoning ordinances.

(vi) The housing sponsor shall demonstrate that the project development team has the experience and the financial capacity to ensure project completion and operation for the extended use period.

(vii) The housing sponsor shall demonstrate the amount of tax credit that is necessary for the financial feasibility of the project and its viability as a qualified low-income housing project throughout the extended use period, taking into account operating expenses, a supportable debt service, reserves, funds set aside for rental subsidies and required equity, and a development fee that does not exceed a specified percentage of the eligible basis of the project prior to inclusion of the development fee in the eligible basis, as determined by the committee.

(B) The committee shall give a preference to those projects satisfying all of the threshold requirements of subparagraph (A) if both of the following apply:

(i) The project serves the lowest income tenants at rents affordable to those tenants.

(ii) The project is obligated to serve qualified tenants for the longest period.

(C) In addition to the provisions of subparagraphs (A) and (B), the committee shall use the following criteria in allocating housing credits:

(i) Projects serving large families in which a substantial number, as defined by the committee, of all residential units is comprised of low-income units with three and more bedrooms.

(ii) Projects providing single-room occupancy units serving very low income tenants.

(iii) Existing projects that are at risk of conversion, as defined by paragraph (4) of subdivision (c).

(iv) Projects for which a public agency provides direct or indirect long-term financial support for at least 15 percent of the total project development costs or projects for which the owner s equity constitutes at least 30 percent of the total project development costs.

(v) Projects that provide tenant amenities not generally available to residents of low-income housing projects.

(4) For purposes of allocating credits pursuant to this section, the committee shall not give preference to any project by virtue of the date of submission of its application.

(k) Section 42(l) of the Internal Revenue Code shall be modified as follows:

The term secretary shall be replaced by the term California Franchise Tax Board.

(l) In the case where the credit allowed under this section exceeds the net tax, the excess credit may be carried over to reduce the net tax in the following year, and succeeding taxable years, if necessary, until the credit has been exhausted.

(m) A project that received an allocation of a 1989 federal housing credit dollar amount shall be eligible to receive an allocation of a 1990 state housing credit dollar amount, subject to all of the following conditions:

(1) The project was not placed in service prior to 1990.

(2) To the extent the amendments made to this section by the Statutes of 1990 conflict with any provisions existing in this section prior to those amendments, the prior provisions of law shall prevail.

(3) Notwithstanding paragraph (2), a project applying for an allocation under this subdivision shall be subject to the requirements of paragraph (3) of subdivision (j).

(n) The credit period with respect to an allocation of credit in 1989 by the California Tax Credit Allocation Committee of which any amount is attributable to unallocated credit from 1987 or 1988 shall not begin until after December 31, 1989.

(o) The provisions of Section 11407(a) of Public Law 101-508, relating to the effective date of the extension of the low-income housing credit, shall apply to calendar years after 1989.

(p) The provisions of Section 11407(c) of Public Law 101-508, relating to election to accelerate credit, shall not apply.

(q) Any unused credit may continue to be carried forward, as provided in subdivision (l), until the credit has been exhausted.

This section shall remain in effect on and after December 1, 1990, for as long as Section 42 of the Internal Revenue Code, relating to low-income housing credits, remains in effect.

(r) The amendments to this section made by the act adding this subdivision shall apply only to taxable years beginning on or after January 1, 1994.

(Amended by Stats. 2013, Ch. 771, Sec. 2. Effective October 12, 2013. Section conditionally inoperative as prescribed in the paragraph following subd. (q).)



17059.1

(a) (1) In the case of any taxpayer who purchases a qualified principal residence on and after May 1, 2010, and on or before December 31, 2010, or any taxpayer who purchases a qualified principal residence on and after December 31, 2010, and before August 1, 2011, pursuant to an enforceable contract executed on or before December 31, 2010, there shall be allowed as a credit against the net tax, as defined in Section 17039, an amount equal to the lesser of 5 percent of the purchase price of the qualified principal residence or ten thousand dollars ($10,000).

(2) The amount of any credit allowed under paragraph (1) shall be applied in equal amounts over the three successive taxable years beginning with the taxable year in which the purchase of the qualified principal residence is made.

(3) The credit under this section shall be allowed for the purchase of only one qualified principal residence with respect to any taxpayer.

(4) A qualified principal residence is purchased on the date on which escrow closes with respect to the purchase of the qualified principal residence.

(b) For purposes of this section:

(1) Qualified principal residence means a single-family residence, whether detached or attached, that is purchased to be the principal residence of the taxpayer, is eligible for the homeowner s exemption under Section 218, and has either never been occupied or is purchased by a first-time home buyer.

(2) First-time home buyer means any individual, or individual s spouse, who had no present ownership interest in a principal residence during the preceding three-year period ending on the date of the purchase of the qualified principal residence.

(c) (1) (A) A taxpayer may, but is not required to, reserve a credit prior to close of escrow for the purchase of a qualified principal residence that has never been occupied. To reserve a credit, the taxpayer and seller shall jointly sign and submit to the Franchise Tax Board a certification that they have entered into an enforceable contract on or after May 1, 2010, and on or before December 31, 2010. Upon receipt of the joint certification, the Franchise Tax Board shall notify the taxpayer that the board has reserved the credit for the taxpayer, pending receipt, within two weeks after the close of escrow, of the information required under paragraph (2) for a qualified principal residence that has never been occupied.

(B) The reservation of a credit shall be canceled if a taxpayer does not provide either the information required under paragraph (2) or a notification of cancellation before August 16, 2011.

(2) No credit shall be allowed under this section unless the taxpayer submits to the Franchise Tax Board, within two weeks after the date of the purchase of the qualified principal residence, a copy of the properly executed settlement statement and either one of the following:

(A) If the qualified principal residence has never been occupied, a certification by the seller, made under penalty of perjury, that the residence has never been previously occupied.

(B) If the qualified principal residence is purchased by a taxpayer who is a first-time home buyer, a certification from the taxpayer, made under penalty of perjury, that he or she is a first-time home buyer.

(d) If the taxpayer does not occupy the qualified principal residence as his or her principal residence for at least two years immediately following the purchase, any remaining unapplied credit shall be canceled and any previously applied credit shall be recaptured, and the taxpayer shall be liable for any increase in tax attributable to the recapture of any credit previously allowed under this section.

(e) (1) In the case of two married taxpayers filing separately, the credit allowed under subdivision (a) shall be equally apportioned between the two taxpayers.

(2) If two or more taxpayers who are not married purchase a qualified principal residence, the amount of the credit allowed under subdivision (a) shall be allocated among the taxpayers in the same manner as each taxpayer s percentage of ownership, except that the total amount of the credits allowed to all of these taxpayers shall not exceed an amount equal to the lesser of 5 percent of the purchase price of the qualified principal residence or ten thousand dollars ($10,000).

(f) (1) The total amount of credit that may be allocated pursuant to this section shall not exceed one hundred million dollars ($100,000,000) for the purchase of qualified principal residences that have never been occupied and one hundred million dollars ($100,000,000) for the purchase of qualified principal residences by first-time home buyers.

(A) For each certification or reservation received from a taxpayer for the purchase of a qualified principal residence that has never been occupied, the total amount of credit available for allocation shall be reduced by an amount equal to 70 percent of the amount of the credit for the purchase of a qualified principal residence that has never been occupied.

(B) For each certification received from a taxpayer for the purchase of a qualified principal residence by a first-time home buyer, the total amount of credit available for allocation shall be reduced by an amount equal to 57 percent of the amount of the credit for the purchase of a qualified principal residence by a first-time home buyer.

(2) Once the credits allocated for qualified principal residences that have never been occupied exceed the limit established in subparagraph (A) of paragraph (1), the Franchise Tax Board shall establish a wait list for subsequently received certifications or reservations, with an order of priority based on the date certification or reservation was received by the Franchise Tax Board. The Franchise Tax Board shall notify taxpayers on the wait list no later than December 31, 2011, as to whether they have been allocated a credit and the amount allocated.

(3) In the case where a taxpayer is both a first-time home buyer, as described in paragraph (2) of subdivision (b), and the purchaser of a qualified principal residence that has never been occupied, the Franchise Tax Board shall allocate that taxpayer their credit amount from the one hundred million dollars ($100,000,000) for qualified principal residences that have never been occupied.

(g) (1) Upon receipt of the information described in subdivision (c), the Franchise Tax Board shall allocate the credit to the taxpayer on a first-come-first-served basis.

(2) (A) Except as provided in subparagraph (B), the taxpayer shall claim the credit on a timely filed original return.

(B) Taxpayers on the wait list, as described in paragraph (2) of subdivision (f), that are allocated a credit for a qualified principal residence that was purchased in the 2010 taxable year may claim the credit on an amended income tax return for that taxable year.

(3) The date the information described in subdivision (c) is received shall be determined by the Franchise Tax Board.

(4) (A) The determinations of the Franchise Tax Board with respect to the date the information described in subdivision (c) is received, the allocation and reservation of credit, and whether a return has been timely filed for purposes of this subdivision, may not be reviewed in any administrative or judicial proceeding.

(B) Any disallowance of a credit claimed due to a determination under this subdivision, including the application of the limitation specified in subdivision (f), shall be treated as a mathematical error appearing on the return. Any amount of tax resulting from that disallowance may be assessed by the Franchise Tax Board in the same manner as provided by Section 19051.

(h) The Franchise Tax Board may prescribe rules, guidelines, or procedures necessary or appropriate to carry out the purposes of this section, including any guidelines regarding the allocation of the credit allowed under this section. Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to any rule, guideline, or procedure prescribed by the Franchise Tax Board pursuant to this section.

(i) The credit allowed by this section is not a business credit within the meaning of Section 17039.2.

(j) No credit shall be allowed under this section if any of the following apply:

(1) The taxpayer was allowed a credit under Section 17059.

(2) The taxpayer is not 18 years of age or older as of the date of purchase. A taxpayer who is married at the date of purchase shall be considered to be 18 years of age if the spouse of the taxpayer is 18 years of age or older on the date of purchase.

(3) The taxpayer or the taxpayer s spouse, if the taxpayer is married, is related to the seller within the meaning of Section 267 of the Internal Revenue Code, related to losses, expenses, and interest with respect to transactions between related taxpayers.

(4) The taxpayer qualifies as a dependent, as defined in Section 17056, of any other taxpayer for the taxable year of the purchase.

(k) This section shall remain in effect only until December 1, 2014, and as of that date is repealed.

(Added by Stats. 2010, Ch. 12, Sec. 1. Effective March 25, 2010. Repealed as of December 1, 2014, by its own provisions.)



17059.2

(a) (1) For each taxable year beginning on and after January 1, 2014, and before January 1, 2025, there shall be allowed as a credit against the net tax, as defined in Section 17039, an amount as determined by the committee pursuant to paragraph (2) and approved pursuant to Section 18410.2.

(2) The credit under this section shall be allocated by GO-Biz with respect to the 2013 14 fiscal year through and including the 2017 18 fiscal year. The amount of credit allocated to a taxpayer with respect to a fiscal year pursuant to this section shall be as set forth in a written agreement between GO-Biz and the taxpayer and shall be based on the following factors:

(A) The number of jobs the taxpayer will create or retain in this state.

(B) The compensation paid or proposed to be paid by the taxpayer to its employees, including wages and fringe benefits.

(C) The amount of investment in this state by the taxpayer.

(D) The extent of unemployment or poverty in the area according to the United States Census in which the taxpayer s project or business is proposed or located.

(E) The incentives available to the taxpayer in this state, including incentives from the state, local government, and other entities.

(F) The incentives available to the taxpayer in other states.

(G) The duration of the proposed project and the duration the taxpayer commits to remain in this state.

(H) The overall economic impact in this state of the taxpayer s project or business.

(I) The strategic importance of the taxpayer s project or business to the state, region, or locality.

(J) The opportunity for future growth and expansion in this state by the taxpayer s business.

(K) The extent to which the anticipated benefit to the state exceeds the projected benefit to the taxpayer from the tax credit.

(3) The written agreement entered into pursuant to paragraph (2) shall include:

(A) Terms and conditions that include the taxable year or years for which the credit allocated shall be allowed, a minimum compensation level, and a minimum job retention period.

(B) Provisions indicating whether the credit is to be allocated in full upon approval or in increments based on mutually agreed upon milestones when satisfactorily met by the taxpayer.

(C) Provisions that allow the committee to recapture the credit, in whole or in part, if the taxpayer fails to fulfill the terms and conditions of the written agreement.

(b) For purposes of this section:

(1) Committee means the California Competes Tax Credit Committee established pursuant to Section 18410.2.

(2) GO-Biz means the Governor s Office of Business and Economic Development.

(c) For purposes of this section, GO-Biz shall do the following:

(1) Give priority to a taxpayer whose project or business is located or proposed to be located in an area of high unemployment or poverty.

(2) Negotiate with a taxpayer the terms and conditions of proposed written agreements that provide the credit allowed pursuant to this section to a taxpayer.

(3) Provide the negotiated written agreement to the committee for its approval pursuant to Section 18410.2.

(4) Inform the Franchise Tax Board of the terms and conditions of the written agreement upon approval of the written agreement by the committee.

(5) Inform the Franchise Tax Board of any recapture, in whole or in part, of a previously allocated credit upon approval of the recapture by the committee.

(6) Post on its Internet Web site all of the following:

(A) The name of each taxpayer allocated a credit pursuant to this section.

(B) The estimated amount of the investment by each taxpayer.

(C) The estimated number of jobs created or retained.

(D) The amount of the credit allocated to the taxpayer.

(E) The amount of the credit recaptured from the taxpayer, if applicable.

(d) For purposes of this section, the Franchise Tax Board shall do all of the following:

(1) (A) Except as provided in subparagraph (B), review the books and records of all taxpayers allocated a credit pursuant to this section to ensure compliance with the terms and conditions of the written agreement between the taxpayer and GO-Biz.

(B) In the case of a taxpayer that is a small business, as defined in Section 17053.73, review the books and records of the taxpayer allocated a credit pursuant to this section to ensure compliance with the terms and conditions of the written agreement between the taxpayer and GO-Biz when, in the sole discretion of the Franchise Tax Board, a review of those books and records is appropriate or necessary in the best interests of the state.

(2) Notwithstanding Section 19542:

(A) Notify GO-Biz of a possible breach of the written agreement by a taxpayer and provide detailed information regarding the basis for that determination.

(B) Provide information to GO-Biz with respect to whether a taxpayer is a small business, as defined in Section 17053.73.

(e) In the case where the credit allowed under this section exceeds the net tax, as defined in Section 17039, for a taxable year, the excess credit may be carried over to reduce the net tax in the following taxable year, and succeeding five taxable years, if necessary, until the credit has been exhausted.

(f) Any recapture, in whole or in part, of a credit approved by the committee pursuant to Section 18410.2 shall be treated as a mathematical error appearing on the return. Any amount of tax resulting from that recapture shall be assessed by the Franchise Tax Board in the same manner as provided by Section 19051. The amount of tax resulting from the recapture shall be added to the tax otherwise due by the taxpayer for the taxable year in which the committee s recapture determination occurred.

(g) (1) The aggregate amount of credit that may be allocated in any fiscal year pursuant to this section and Section 23689 shall be an amount equal to the sum of subparagraphs (A), (B), and (C), less the amount specified in subparagraphs (D) and (E):

(A) Thirty million dollars ($30,000,000) for the 2013 14 fiscal year, one hundred fifty million dollars ($150,000,000) for the 2014 15 fiscal year, and two hundred million dollars ($200,000,000) for each fiscal year from 2015 16 to 2017 18, inclusive.

(B) The unallocated credit amount, if any, from the preceding fiscal year.

(C) The amount of any previously allocated credits that have been recaptured.

(D) The amount estimated by the Director of Finance, in consultation with the Franchise Tax Board and the State Board of Equalization, to be necessary to limit the aggregation of the estimated amount of exemptions claimed pursuant to Section 6377.1 and of the amounts estimated to be claimed pursuant to this section and Sections 17053.73, 23626, and 23689 to no more than seven hundred fifty million dollars ($750,000,000) for either the current fiscal year or the next fiscal year.

(i) The Director of Finance shall notify the Chairperson of the Joint Legislative Budget Committee of the estimated annual allocation authorized by this paragraph. Any allocation pursuant to these provisions shall be made no sooner than 30 days after written notification has been provided to the Chairperson of the Joint Legislative Budget Committee and the chairpersons of the committees of each house of the Legislature that consider appropriation, or not sooner than whatever lesser time the Chairperson of the Joint Legislative Budget Committee, or his or her designee, may determine.

(ii) In no event shall the amount estimated in this subparagraph be less than zero dollars ($0).

(E) (i) For the 2015 16 fiscal year and each fiscal year thereafter, the amount of credit estimated by the Director of Finance to be allowed to all qualified taxpayers for that fiscal year pursuant to subparagraph (A) or subparagraph (B) of paragraph (1) of subdivision (c) of Section 23636.

(ii) If the amount available per fiscal year pursuant to this section and Section 23689 is less than the aggregate amount of credit estimated by the Director of Finance to be allowed to qualified taxpayers pursuant to subparagraph (A) or subparagraph (B) of paragraph (1) of subdivision (c) of Section 23636, the aggregate amount allowed pursuant to Section 23636 shall not be reduced and, in addition to the reduction required by clause (i), the aggregate amount of credit that may be allocated pursuant to this section and Section 23689 for the next fiscal year shall be reduced by the amount of that deficit.

(iii) It is the intent of the Legislature that the reductions specified in this subparagraph of the aggregate amount of credit that may be allocated pursuant to this section and Section 23689 shall continue if the repeal dates of the credits allowed by this section and Section 23689 are removed or extended.

(2) (A) In addition to the other amounts determined pursuant to paragraph (1), the Director of Finance may increase the aggregate amount of credit that may be allocated pursuant to this section and Section 23689 by up to twenty-five million dollars ($25,000,000) per fiscal year through the 2017 18 fiscal year. The amount of any increase made pursuant to this paragraph, when combined with any increase made pursuant to paragraph (2) of subdivision (g) of Section 23689, shall not exceed twenty-five million dollars ($25,000,000) per fiscal year through the 2017 18 fiscal year.

(B) It is the intent of the Legislature that the Director of Finance increase the aggregate amount under subparagraph (A) in order to mitigate the reduction of the amount available due to the credit allowed to all qualified taxpayers pursuant to subparagraph (A) or (B) of paragraph (1) of subdivision (c) of Section 23636.

(3) Each fiscal year, 25 percent of the aggregate amount of the credit that may be allocated pursuant to this section and Section 23689 shall be reserved for small business, as defined in Section 17053.73 or 23626.

(4) Each fiscal year, no more than 20 percent of the aggregate amount of the credit that may be allocated pursuant to this section shall be allocated to any one taxpayer.

(h) GO-Biz may prescribe rules and regulations as necessary to carry out the purposes of this section. Any rule or regulation prescribed pursuant to this section may be by adoption of an emergency regulation in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(i) A written agreement between GO-Biz and a taxpayer with respect to the credit authorized by this section shall comply with existing law on the date the agreement is executed.

(j) (1) Upon the effective date of this section, the Department of Finance shall estimate the total dollar amount of credits that will be claimed under this section with respect to each fiscal year from the 2013 14 fiscal year to the 2024 25 fiscal year, inclusive.

(2) The Franchise Tax Board shall annually provide to the Joint Legislative Budget Committee, by no later than March 1, a report of the total dollar amount of the credits claimed under this section with respect to the relevant fiscal year. The report shall compare the total dollar amount of credits claimed under this section with respect to that fiscal year with the department s estimate with respect to that same fiscal year. If the total dollar amount of credits claimed for the fiscal year is less than the estimate for that fiscal year, the report shall identify options for increasing annual claims of the credit so as to meet estimated amounts.

(k) This section is repealed on December 1, 2025.

(Amended by Stats. 2014, Ch. 378, Sec. 1. Effective September 17, 2014. Repealed as of December 1, 2025, by its own provisions. Note: This section may become inoperative upon a judicial determination as described by Stats. 2013, Ch. 69, Sec. 47.)



17061

(a) In the case of a person entitled to a refund pursuant to Section 1176 of the Unemployment Insurance Code, there shall be a credit against the tax imposed under this part in the amount of such refund. If the tax due after deduction of any other credit under this part is less than the credit allowable pursuant to this section, the difference shall be a tax refund.

(b) If the Franchise Tax Board disallows the refund or credit provided for by this section, the Franchise Tax Board shall notify the claimant accordingly. The Franchise Tax Board s action upon the credit or refund is final unless the claimant files a protest with the Director of Employment Development pursuant to Section 1176.5 of the Unemployment Insurance Code. None of the remedies provided by this part shall be available to such claimant.

(Amended by Stats. 1977, Ch. 1252.)






CHAPTER 2.1. Alternative Minimum Tax

17062

(a) In addition to the other taxes imposed by this part, there is hereby imposed for each taxable year, a tax equal to the excess, if any, of

(1) The tentative minimum tax for the taxable year, over

(2) The regular tax for the taxable year.

(b) For purposes of this chapter, each of the following shall apply:

(1) The tentative minimum tax shall be computed in accordance with Sections 55 to 59, inclusive, of the Internal Revenue Code, except as otherwise provided in this part.

(2) The regular tax shall be the amount of tax imposed by Section 17041 or 17048, before reduction for any credits against the tax, less any amount imposed under paragraph (1) of subdivision (d) and paragraph (1) of subdivision (e) of Section 17560.

(3) (A) The provisions of Section 55(b)(1) of the Internal Revenue Code shall be modified to provide that the tentative minimum tax for the taxable year shall be equal to the following percent of so much of the alternative minimum taxable income for the taxable year as exceeds the exemption amount, before reduction for any credits against the tax:

(i) For any taxable year beginning on or after January 1, 1991, and before January 1, 1996, 8.5 percent.

(ii) For any taxable year beginning on or after January 1, 1996, and before January 1, 2009, 7 percent.

(iii) For taxable years beginning on and after January 1, 2009, and before January 1, 2011, 7.25 percent.

(iv) For any taxable year beginning on or after January 1, 2011, 7 percent.

(B) In the case of a nonresident or part-year resident, the tentative minimum tax shall be computed by multiplying the alternative minimum taxable income of the nonresident or part-year resident, as defined in subparagraph (C), by a rate (expressed as a percentage) equal to the tax computed under subdivision (b) on the alternative minimum taxable income of the nonresident or part-year resident as if the nonresident or part-year resident were a resident of this state for the taxable year and as if the nonresident or part-year resident were a resident of this state for all prior taxable years for any carryover items, deferred income, suspended losses, or suspended deductions, divided by the amount of that income.

(C) For purposes of this section, the term alternative minimum taxable income of a nonresident or part-year resident includes each of the following:

(i) For any period during which the taxpayer was a resident of this state (as defined by Section 17014), all items of alternative minimum taxable income (as modified for purposes of this chapter), regardless of source.

(ii) For any period during which the taxpayer was not a resident of this state, alternative minimum taxable income (as modified for purposes of this chapter) which were derived from sources within this state, determined in accordance with Article 9 of Chapter 3 (commencing with Section 17301) and Chapter 11 (commencing with Section 17951).

(iii) For purposes of computing alternative minimum taxable income of a nonresident or part-year resident, any carryover items, deferred income, suspended losses, or suspended deductions shall only be allowable to the extent that the carryover item, suspended loss, or suspended deduction was derived from sources within this state.

(4) The provisions of Section 55(b)(2) of the Internal Revenue Code, relating to alternative minimum taxable income, shall be modified to provide that alternative minimum taxable income shall not include the income, adjustments, and items of tax preference attributable to any trade or business of a qualified taxpayer.

(A) For purposes of this paragraph, qualified taxpayer means a taxpayer who meets both of the following:

(i) Is the owner of, or has an ownership interest in, a trade or business.

(ii) Has aggregate gross receipts, less returns and allowances, of less than one million dollars ($1,000,000) during the taxable year from all trades or businesses of which the taxpayer is the owner or has an ownership interest, in the amount of that taxpayer s proportionate interest in each trade or business.

(B) For purposes of this paragraph, aggregate gross receipts, less returns and allowances means the sum of the gross receipts of the trades or businesses that the taxpayer owns and the proportionate interest of the gross receipts of the trades or businesses that the taxpayer owns and of pass-through entities in which the taxpayer holds an interest.

(C) For purposes of this paragraph, gross receipts, less returns and allowances means the sum of the gross receipts from the production of business income, as defined in subdivision (a) of Section 25120, and the gross receipts from the production of nonbusiness income, as defined in subdivision (d) of Section 25120.

(D) For purposes of this paragraph, proportionate interest means:

(i) In the case of a pass-through entity that reports a profit for the taxable year, the taxpayer s profit interest in the entity at the end of the taxpayer s taxable year.

(ii) In the case of a pass-through entity that reports a loss for the taxable year, the taxpayer s loss interest in the entity at the end of the taxpayer s taxable year.

(iii) In the case of a pass-through entity that is sold or liquidates during the taxable year, the taxpayer s capital account interest in the entity at the time of the sale or liquidation.

(E) (i) For purposes of this paragraph, proportionate interest includes an interest in a pass-through entity.

(ii) For purposes of this paragraph, pass-through entity means any of the following:

(I) A partnership, as defined by Section 17008.

(II) An S corporation, as provided in Chapter 4.5 (commencing with Section 23800) of Part 11.

(III) A regulated investment company, as provided in Section 24871.

(IV) A real estate investment trust, as provided in Section 24872.

(V) A real estate mortgage investment conduit, as provided in Section 24874.

(5) For taxable years beginning on or after January 1, 1998, Section 55(d)(1) of the Internal Revenue Code, relating to exemption amount for taxpayers other than corporations is modified, for purposes of this part, to provide the following exemption amounts in lieu of those contained therein:

(A) Fifty-seven thousand two hundred sixty dollars ($57,260) in the case of either of the following:

(i) A joint return.

(ii) A surviving spouse.

(B) Forty-two thousand nine hundred forty-five dollars ($42,945) in the case of an individual who is both of the following:

(i) Not a married individual.

(ii) Not a surviving spouse.

(C) Twenty-eight thousand six hundred thirty dollars ($28,630) in the case of either of the following:

(i) A married individual who files a separate return.

(ii) An estate or trust.

(6) For taxable years beginning on or after January 1, 1998, Section 55(d)(3) of the Internal Revenue Code, relating to phaseout of exemption amount, is modified, for purposes of this part, to provide the following phaseout of exemption amounts in lieu of those contained therein:

(A) Two hundred fourteen thousand seven hundred twenty-five dollars ($214,725) in the case of a taxpayer described in subparagraph (A) of paragraph (5).

(B) One hundred sixty-one thousand forty-four dollars ($161,044) in the case of a taxpayer described in subparagraph (B) of paragraph (5).

(C) One hundred seven thousand three hundred sixty-two dollars ($107,362) in the case of a taxpayer described in subparagraph (C) of paragraph (5).

(7) For each taxable year beginning on or after January 1, 1999, the Franchise Tax Board shall recompute the exemption amounts prescribed in paragraph (5) and the phaseout of exemption amounts prescribed in paragraph (6). Those computations shall be made as follows:

(A) The California Department of Industrial Relations shall transmit annually to the Franchise Tax Board the percentage change in the California Consumer Price Index for all items from June of the prior calendar year to June of the current calendar year, no later than August 1 of the current calendar year.

(B) The Franchise Tax Board shall do both of the following:

(i) Compute an inflation adjustment factor by adding 100 percent to the percentage change figure that is furnished pursuant to subparagraph (A) and dividing the result by 100.

(ii) Multiply the preceding taxable year exemption amounts and the phaseout of exemption amounts by the inflation adjustment factor determined in clause (i) and round off the resulting products to the nearest one dollar ($1).

(c) (1) (A) Section 56(a)(6) of the Internal Revenue Code as in effect on January 1, 1997, relating to installment sales of certain property, shall not apply to payments received in taxable years beginning on or after January 1, 1997, with respect to dispositions occurring in taxable years beginning after December 31, 1987.

(B) This paragraph shall not apply to taxable years beginning on or after January 1, 1998.

(2) Section 56(b)(1)(E) of the Internal Revenue Code, relating to standard deduction and deduction for personal exemptions not allowed, is modified, for purposes of this part, to deny the standard deduction allowed by Section 17073.5.

(3) Section 56(b)(3) of the Internal Revenue Code, relating to treatment of incentive stock options, shall be modified to additionally provide the following:

(A) Section 421 of the Internal Revenue Code shall not apply to the transfer of stock acquired pursuant to the exercise of a California qualified stock option under Section 17502.

(B) Section 422(c)(2) of the Internal Revenue Code shall apply in any case where the disposition and inclusion of a California qualified stock option for purposes of this chapter are within the same taxable year and that section shall not apply in any other case.

(C) The adjusted basis of any stock acquired by the exercise of a California qualified stock option shall be determined on the basis of the treatment prescribed by this paragraph.

(d) The provisions of Section 57(a)(5) of the Internal Revenue Code, relating to tax-exempt interest shall not apply.

(e) Section 57(a) of the Internal Revenue Code is modified to include as an item of tax preference an amount equal to one-half of the amount excluded from gross income for the taxable year under Section 18152.5.

(f) The provisions of Section 59(a) of the Internal Revenue Code, relating to the alternative minimum tax foreign tax credit, shall not apply.

(g) The provisions of Section 56(d)(3), relating to net operating loss attributable to federally declared disasters, shall not apply.

(Amended by Stats. 2010, Ch. 14, Sec. 7. Effective January 1, 2011.)



17062.3

The amendments made to Section 56 of the Internal Revenue Code, relating to adjustments in computing alternative minimum taxable income by Section 4(1) of Public Law 106-519, relating to the exclusion under Section 114 of the Internal Revenue Code, shall not apply.

(Added by Stats. 2002, Ch. 34, Sec. 5. Effective May 8, 2002. See identical section added by Stats. 2002, Ch. 35.)



17062.3

The amendments made to Section 56 of the Internal Revenue Code, relating to adjustments in computing alternative minimum taxable income by Section 4(1) of Public Law 106-519, relating to the exclusion under Section 114 of the Internal Revenue Code, shall not apply.

(Added by Stats. 2002, Ch. 35, Sec. 5. Effective May 8, 2002.)



17062.5

Section 55(b)(3) of the Internal Revenue Code, relating to maximum rate of tax on net capital gain of noncorporate taxpayers, shall not apply.

(Added by Stats. 1998, Ch. 322, Sec. 15. Effective August 20, 1998.)



17063

(a) There shall be allowed as a credit against the net tax (as defined by Section 17039) for any taxable year an amount equal to the minimum tax credit for that taxable year.

(b) For purposes of subdivision (a), the minimum tax credit shall be determined in accordance with Section 53 of the Internal Revenue Code, except as otherwise provided in this part.

(c) For purposes of this chapter, the amount determined under Section 53(c)(1) of the Internal Revenue Code shall be the regular tax as defined by paragraph (2) of subdivision (b) of Section 17062, reduced by the sum of the credits allowable under this part, other than:

(1) The credits described in paragraph (7) of subdivision (a) of Section 17039.

(2) Any credit that reduces the tax below the tentative minimum tax, as defined by Section 17062.

(d) Section 53(d)(1)(B)(ii)(II) of the Internal Revenue Code is modified to include subdivision (e) of Section 17062, as a specified item.

(e) Section 53(e) of the Internal Revenue Code, relating to the special rule for individuals with long-term unused credits, shall not apply.

(Amended by Stats. 2010, Ch. 14, Sec. 8. Effective January 1, 2011.)






CHAPTER 3. Computation of Taxable Income

ARTICLE 1. Definition of Gross Income, Adjusted Gross Income, Taxable Income, etc.

17071

Section 61 of the Internal Revenue Code, relating to gross income defined, shall apply, except as otherwise provided.

(Amended by Stats. 1999, Ch. 987, Sec. 7. Effective October 10, 1999.)



17072

(a) Section 62 of the Internal Revenue Code, relating to adjusted gross income defined, shall apply, except as otherwise provided.

(b) Section 62(a)(2)(D) of the Internal Revenue Code, relating to certain expenses of elementary and secondary school teachers, shall not apply.

(c) Section 62(a)(21) of the Internal Revenue Code, relating to attorneys fees relating to awards to whistleblowers, shall not apply.

(Amended by Stats. 2010, Ch. 14, Sec. 9. Effective January 1, 2011.)



17073

(a) Section 63 of the Internal Revenue Code, relating to taxable income defined, shall apply, except as otherwise provided.

(b) The deduction allowed by Section 17208.1, relating to interest on loans or financed indebtedness obtained from a publicly owned utility for the purchase and installation of energy efficient products or equipment, may not be treated as a miscellaneous itemized deduction under Section 67(a) of the Internal Revenue Code, relating to the 2-percent floor on miscellaneous deductions.

(c) For individuals who do not itemize deductions, the standard deduction computed in accordance with Section 17073.5 shall be allowed as a deduction in computing taxable income.

(Amended by Stats. 2002, Ch. 664, Sec. 202. Effective January 1, 2003.)



17073.5

(a) A taxpayer may elect to take a standard deduction as follows:

(1) In the case of a taxpayer, other than a head of a household or a surviving spouse (as defined in Section 17046) or a married couple filing a joint return, the standard deduction shall be one thousand eight hundred eighty dollars ($1,880).

(2) In the case of a head of household or a surviving spouse (as defined in Section 17046) or a married couple filing a joint return, the standard deduction shall be three thousand seven hundred sixty dollars ($3,760).

(b) The standard deduction provided for in subdivision (a) shall be in lieu of all deductions other than those which are to be subtracted from gross income in computing adjusted gross income under Section 17072.

(c) (1) The provisions of this section shall be applied in lieu of the provisions of Sections 63(c) and 63(f) of the Internal Revenue Code, relating to standard deductions.

(2) Notwithstanding paragraph (1), Section 63(c)(5) of the Internal Revenue Code, relating to limitations on the standard deduction of certain dependents, and Section 63(c)(6)of the Internal Revenue Code, relating to certain individuals not eligible for the standard deduction, shall apply, except as otherwise provided. For purposes of this paragraph, the amount specified in Section 63(c)(5) of the Internal Revenue Code shall be adjusted for inflation in accordance with the provisions of Section 63(c)(4) of the Internal Revenue Code.

(d) For each taxable year beginning on or after January 1, 1988, the Franchise Tax Board shall recompute the standard deduction amounts prescribed in subdivision (a). That computation shall be made as follows:

(1) The California Department of Industrial Relations shall transmit annually to the Franchise Tax Board the percentage change in the California Consumer Price Index for all items from June of the prior calendar year to June of the current calendar year, no later than August 1 of the current calendar year.

(2) The Franchise Tax Board shall compute an inflation adjustment factor by adding 100 percent to that portion of the percentage change figure which is furnished pursuant to paragraph (1) and dividing the result by 100.

(3) The Franchise Tax Board shall multiply the standard deduction amounts in the preceding taxable year by the inflation adjustment factor determined in paragraph (2), and round off the resulting products to the nearest one dollar ($1).

(4) In computing the standard deduction amounts pursuant to this subdivision, the amount provided in paragraph (2) of subdivision (a) shall be twice the amount provided in paragraph (1) of subdivision (a).

(Amended by Stats. 1998, Ch. 322, Sec. 16. Effective August 20, 1998.)



17074

Section 64 of the Internal Revenue Code, relating to ordinary income defined, shall apply, except as otherwise provided.

(Amended by Stats. 1999, Ch. 987, Sec. 9. Effective October 10, 1999.)



17075

Section 65 of the Internal Revenue Code, relating to ordinary loss defined, shall apply, except as otherwise provided.

(Amended by Stats. 1999, Ch. 987, Sec. 10. Effective October 10, 1999.)



17076

(a) Section 67 of the Internal Revenue Code, relating to the 2-percent floor on miscellaneous itemized deductions, shall apply, except as otherwise provided.

(b) A deduction allowable under this part that exceeds three thousand dollars ($3,000) and is described in Section 17049, relating to computation of tax where taxpayer restores a substantial amount held under claim of right, may not be treated as a miscellaneous itemized deduction under Section 67 of the Internal Revenue Code, as applicable for purposes of this part.

(Amended by Stats. 2004, Ch. 354, Sec. 9. Effective August 30, 2004.)



17077

Section 68 of the Internal Revenue Code, relating to overall limitation on itemized deductions, shall apply, except as otherwise provided.

(a) Six percent shall be substituted for 3 percent in Section 68(a)(1) of the Internal Revenue Code.

(b) Section 68(b)(1) of the Internal Revenue Code shall not apply and in lieu thereof the term applicable amount in each place it appears in Section 68(a) of the Internal Revenue Code means one hundred thousand dollars ($100,000) in the case of a single individual or a married individual filing a separate return, one hundred fifty thousand dollars ($150,000) in the case of a head of household, and two hundred thousand dollars ($200,000) in the case of a surviving spouse or a husband and wife filing a joint return.

(c) Section 68(b)(2) of the Internal Revenue Code, relating to inflation adjustments, shall not apply. However, for any taxable year beginning on or after January 1, 1992, the applicable amounts specified in subdivision (b) shall be recomputed annually in the same manner as the recomputation of income tax brackets under subdivision (h) of Section 17041.

(d) Section 68(f) of the Internal Revenue Code, relating to phaseout of limitation, shall not apply.

(e) Section 68(g) of the Internal Revenue Code, relating to termination, shall not apply.

(Amended by Stats. 2005, Ch. 691, Sec. 5. Effective October 7, 2005.)



17078

(a) Section 988 of the Internal Revenue Code, relating to treatment of certain foreign currency transactions, shall apply, except as otherwise provided.

(b) Section 988(a)(3) of the Internal Revenue Code, relating to source, shall not apply.

(Amended by Stats. 1993, Ch. 877, Sec. 13. Effective October 6, 1993.)






ARTICLE 2. Items Specifically Included in Gross Income

17081

Part II of Subchapter B of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to items that are specifically included in gross income, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 873, Sec. 5. Effective October 6, 1993.)



17083

Section 85 of the Internal Revenue Code, relating to unemployment compensation, shall not apply.

(Amended by Stats. 1999, Ch. 987, Sec. 14. Effective October 10, 1999.)



17085

Section 72 of the Internal Revenue Code, relating to annuities, certain proceeds of endowment and life insurance contracts, is modified as follows:

(a) The amendments and transitional rules made by Public Law 99-514 shall be applicable to this part for the same transactions and the same years as they are applicable for federal purposes, except that the repeal of Section 72(d) of the Internal Revenue Code, relating to repeal of special rule for employees annuities, shall apply only to the following:

(1) Any individual whose annuity starting date is after December 31, 1986.

(2) At the election of the taxpayer, any individual whose annuity starting date is after July 1, 1986, and before January 1, 1987.

(b) The amount of a distribution from an individual retirement account or annuity or employee trust or employee annuity that is includable in gross income for federal purposes shall be reduced for purposes of this part by the lesser of either of the following:

(1) An amount equal to the amount includable in federal gross income for the taxable year.

(2) An amount equal to the basis in the account or annuity allowed by Section 17507 (relating to individual retirement accounts and simplified employee pensions), the increased basis allowed by Sections 17504 and 17506 (relating to plans of self-employed individuals), the increased basis allowed by Section 17501, or the increased basis allowed by Section 17551 that is remaining after adjustment for reductions in gross income under this provision in prior taxable years.

(c) (1) Except as provided in paragraph (2), the amount of the additional tax imposed under this part shall be computed in accordance with Sections 72(m), (q), (t), and (v) of the Internal Revenue Code, as applicable for federal income tax purposes for the same taxable year, using a rate of 2
1/2
percent, in lieu of the rate provided in those sections.

(2) In the case where Section 72(t)(6) of the Internal Revenue Code, relating to special rules for simple retirement accounts, as applicable for federal income tax purposes for the same taxable year, applies, the rate in paragraph (1) shall be 6 percent in lieu of the 2
1/2
percent rate specified therein.

(d) Section 72(f)(2) of the Internal Revenue Code shall be applicable without applying the exceptions which immediately follow that paragraph.

(e) The amendments made by Section 844 of the federal Pension Protection Act of 2006 (P.L. 109-280) to Section 72(e) of the Internal Revenue Code, shall not apply.

(Amended by Stats. 2012, Ch. 162, Sec. 169. Effective January 1, 2013.)



17085.7

(a) In the case of any distribution made on account of a notice to withhold (pursuant to Section 18670 or 18670.5) on a qualified retirement plan, no additional tax shall be imposed in accordance with Section 72(t) of the Internal Revenue Code.

(b) This section shall apply to distributions after December 31, 1999.

(Added by Stats. 1999, Ch. 931, Sec. 4. Effective October 10, 1999.)



17086

(a) Noncash patronage allocations from farmers cooperative and mutual associations (whether paid in capital stock, revolving fund certificates, retain certificates, certificates of indebtedness, letters of advice or in some other manner that discloses the dollar amount of those noncash patronage allocations) may, at the election of the taxpayer, be considered as income and included in gross income for the taxable year in which received.

(b) If a taxpayer exercises the election provided for in subdivision (a), the amount included in gross income shall be the face amount of those allocations.

(c) If a taxpayer elects to exclude noncash patronage allocations from gross income for the taxable year in which received, those allocations shall be included in gross income in the year that they are redeemed or realized upon.

(d) If a taxpayer exercises the election provided for in subdivision (c), the face amount of those noncash patronage allocations shall be disclosed in the return made for the taxable year in which those noncash patronage allocations were received.

(e) If a taxpayer exercises the election provided for in subdivision (a) or (c) for any taxable year, then the method of computing income so adopted shall be adhered to with respect to all subsequent taxable years unless with the approval of the Franchise Tax Board a change to a different method is authorized.

(f) If a taxpayer has made the election provided for in subdivision (c), then (1) the statutory period for the assessment of a deficiency for any taxable year in which the amount of any noncash patronage allocations are realized shall not expire prior to the expiration of four years from the date the Franchise Tax Board is notified by the taxpayer (in the manner as the Franchise Tax Board may by regulation prescribe) of the realization of gain on those allocations; and (2) that deficiency may be assessed prior to the expiration of that four-year period, notwithstanding the provisions of Section 19057 or the provisions of any other law or rule of law which would otherwise prevent that assessment.

(Amended by Stats. 1993, Ch. 31, Sec. 6. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



17087

(a) Section 86 of the Internal Revenue Code, relating to Social Security and Tier 1 Railroad Retirement Benefits, shall not apply.

(b) Section 72(r) of the Internal Revenue Code, relating to Tier 2 Railroad Retirement Benefits, shall not apply.

(c) Section 105(h) of the Internal Revenue Code, relating to sick pay under the Railroad Unemployment Insurance Act, shall not apply.

(Amended by Stats. 1999, Ch. 987, Sec. 18. Effective October 10, 1999.)



17087.5

Subchapter S of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to tax treatment of S corporations and their shareholders, shall apply, except as otherwise provided under this part or Part 11 (commencing with Section 23001).

(Repealed and added by Stats. 1993, Ch. 873, Sec. 7. Effective October 6, 1993.)



17087.6

If a limited liability company is classified as a partnership for California tax purposes, a person with a membership or economic interest shall take into account amounts required to be recognized under Chapter 10 (commencing with Section 17851).

(Added by Stats. 1994, Ch. 1200, Sec. 52. Effective September 30, 1994.)



17088

(a) (1) Subchapter M of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to regulated investment companies and real estate investment trusts, shall apply, except as otherwise provided.

(2) Part 1 of Subchapter M of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to regulated investment companies, as amended by the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply, except as otherwise provided.

(b) Section 17145 shall apply in lieu of Section 852(b)(5) of the Internal Revenue Code, relating to exempt-interest dividends.

(c) (1) Section 852(b)(3)(D) of the Internal Revenue Code, relating to treatment by shareholders of undistributed capital gains, shall not apply.

(2) Section 852(g)(1)(A) of the Internal Revenue Code is modified by substituting the phrase subdivision (a) of Section 17145 for the phrase the first sentence of subsection (b)(5) contained therein.

(d) (1) Except as provided in paragraph (2), the amendments made to this section by the act adding this paragraph shall apply to taxable years beginning on or after December 23, 2010.

(2) (A) Section 851 of the Internal Revenue Code, relating to definition of regulated investment company, as amended by Section 201 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), and Section 852(b)(2)(G) of the Internal Revenue Code, as amended by Section 201 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply to taxable years with respect to which the due date (determined with regard to any extensions) of the return of tax for such taxable year is on or after December 23, 2010.

(B) Section 852(b)(4) of the Internal Revenue Code, relating to loss on sale or exchange of stock held six months or less, as amended by Section 309 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply to losses incurred on shares of stock for which the taxpayer s holding period begins on or after December 23, 2010.

(C) Section 852(f)(1)(C) of the Internal Revenue Code, as amended by Section 502 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply to charges incurred in taxable years beginning on or after December 23, 2010.

(D) Section 855(a) of the Internal Revenue Code, relating to general rule, as amended by Section 304 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply to distributions in taxable years beginning on or after December 23, 2010.

(Amended by Stats. 2011, Ch. 490, Sec. 1. Effective October 6, 2011.)



17088.3

(a) Section 7518 of the Internal Revenue Code, relating to tax incentives relating to merchant marine capital construction funds, shall apply, except as otherwise provided.

(b) Section 7518(d)(2)(C) of the Internal Revenue Code is modified as follows:

(1) By substituting 70 percent in lieu of the reference to the percentage applicable under Section 243(a)(1).

(2) To refer to Section 24402 in lieu of Section 243 of the Internal Revenue Code.

(c) Section 7518(d)(2)(D) of the Internal Revenue Code is modified to refer to interest income exempt from taxation under this part in lieu of interest income exempt from taxation under Section 103.

(d) Section 7518(g)(3) of the Internal Revenue Code is modified as follows:

(1) To refer to Article 6 (commencing with Section 19101) of Chapter 4 of Part 10.2 in lieu of Section 6601 of the Internal Revenue Code.

(2) To refer to Article 7 (commencing with Section 19131) of Chapter 4 of Part 10.2 in lieu of Section 6651 of the Internal Revenue Code.

(e) Section 7518(g)(6) of the Internal Revenue Code is modified as follows:

(1) By substituting a reference to this part in lieu of Chapter 1 in each place in which it appears.

(2) To refer to Section 17041 in lieu of Section 1 of the Internal Revenue Code.

(3) The last sentence in Section 7518(g)(6)(A) of the Internal Revenue Code shall not apply.

(Added by Stats. 1997, Ch. 611, Sec. 12. Effective October 3, 1997.)



17090

Gross income includes cash allowances received by an employee under a parking cash-out program, except any portion used for a ridesharing purpose and excluded from gross income by Section 17149.

(Added by Stats. 1992, Ch. 554, Sec. 6. Effective January 1, 1993.)






ARTICLE 3. Items Specifically Excluded from Gross Income

17131

Part III of Subchapter B of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to items that are specifically excluded from gross income, shall apply, except as otherwise provided.

(Amended by Stats. 2005, Ch. 691, Sec. 7. Effective October 7, 2005.)



17131.1

(a) Gross income does not include any excludable restitution payments received by an eligible individual (or the individual s heirs or estate) and any excludable interest.

(b) For purposes of this section:

(1) The basis of any property received by an eligible individual (or the individual s heirs or estate) as part of an excludable restitution payment shall be the fair market value of that property as of the time of the receipt.

(2) Eligible individual means a person who was persecuted on the basis of race, religion, physical or mental disability, or sexual orientation by Nazi Germany, any other Axis regime, or any other Nazi-controlled or Nazi-allied country.

(3) Excludable restitution payment means any payment or distribution to an individual (or the individual s heirs or estate) that is any of the following:

(A) Is payable by reason of the individual s status as an eligible individual, including any amount payable by any foreign country, the United States of America, or any other foreign or domestic entity, or a fund established by any such country or entity, any amount payable as a result of a final resolution of a legal action, and any amount payable under a law providing for payments or restitution of property.

(B) Constitutes the direct or indirect return of, or compensation or reparation for, assets stolen or hidden from, or otherwise lost to, the individual before, during, or immediately after World War II by reason of the individual s status as an eligible individual, including any proceeds of insurance under policies issued on eligible individuals by European insurance companies immediately before and during World War II.

(C) Consists of interest which is payable as part of any payment or distribution described in subparagraph (A) or (B).

(4) Excludable interest means any interest earned by any of the following:

(A) Escrow accounts or settlement funds established pursuant to the settlement of the action entitled In re: Holocaust Victim Assets Litigation, (E.D.N.Y.) C.A. No. 96-4849.

(B) Funds to benefit eligible individuals or their heirs created by the International Commission on Holocaust Insurance Claims as a result of the Agreement between the Government of the United States of America and the Government of the Federal Republic of Germany concerning the Foundation Remembrance, Responsibility, and Future, dated July 17, 2000.

(C) Similar funds subject to the administration of the United States courts created to provide excludable restitution payments to eligible individuals (or eligible individuals heirs or estates).

(c) (1) This section shall apply to any amount received on or after January 1, 2000.

(2) Nothing in this section shall be construed to create any inference with respect to the proper tax treatment of any amount received before January 1, 2000.

(Added by Stats. 2002, Ch. 701, Sec. 2. Effective January 1, 2003.)



17131.2

(a) Gross income does not include any excludable settlement payments received by an eligible individual (or the individual s heirs or estate) and any excludable interest.

(b) For purposes of this section:

(1) The basis of any property received by an eligible individual (or the individual s heirs or estate) as part of an excludable settlement payment shall be the fair market value of that property as of the time of the receipt.

(2) Eligible individual means a person who was persecuted on the basis of race or religion by the regime that was in control of the Ottoman Turkish Empire from 1915 through 1923.

(3) Excludable settlement payment means any payment or distribution to an individual (or the individual s heirs or estate) that is any of the following:

(A) Is payable by reason of the individual s status as an eligible individual, including any amount payable by any foreign or domestic entity or a fund established by any entity, any amount payable as a result of a final resolution of a legal action, and any amount payable under a law providing for payments or restitution of property.

(B) Constitutes compensation to the individual from 1915 until 1923, by reason of the individual s status as an eligible individual, including any proceeds of insurance under policies issued on eligible individuals immediately before 1915 and during the time period from 1915 until 1923.

(C) Consists of interest that is payable as part of any payment or distribution described in subparagraph (A) or (B).

(4) Excludable interest means any interest earned by any of the following:

(A) A fund to benefit eligible individuals or their heirs created by an international commission or an international organization.

(B) A fund subject to the administration of the United States courts created to provide excludable settlement payments to eligible individuals (or eligible individuals heirs or estates).

(c) (1) This section applies to any amount received on or after January 1, 2005.

(2) This section may not be construed to create any inference with respect to the proper tax treatment of any amount received before January 1, 2005.

(Added by Stats. 2004, Ch. 402, Sec. 2. Effective January 1, 2005.)



17131.3

Any grant made in any taxable year by the Secretary of the Treasury under Section 1603 of the American Recovery and Reinvestment Tax Act of 2009 (Public Law 111-5) to a person that places in service specified energy property shall not be includable in the gross income or the alternative minimum taxable income of the taxpayer, but shall be taken into account in determining the basis of the property to which that grant relates, except that the basis of that property shall be reduced using rules prescribed under Section 50(c) of the Internal Revenue Code in the same manner as a credit allowed under Section 48(a) of the Internal Revenue Code, and adjusted in accordance with rules applied by the Secretary of the Treasury under Section 1603(f) of the American Recovery and Reinvestment Tax Act of 2009 (Public Law 111-5).

(Added by Stats. 2010, Ch. 14, Sec. 11. Effective January 1, 2011.)



17131.4

Section 106(d) of the Internal Revenue Code, relating to contributions to health savings accounts, shall not apply.

(Added by Stats. 2005, Ch. 691, Sec. 7.5. Effective October 7, 2005.)



17131.5

Section 125(d)(2)(D) of the Internal Revenue Code, relating to the exception for health savings accounts, shall not apply.

(Added by Stats. 2005, Ch. 691, Sec. 7.6. Effective October 7, 2005.)



17131.6

Section 107 of the Internal Revenue Code is modified by substituting in paragraph (2) the phrase the rental allowance paid to him or her as part of his or her compensation, to the extent used by him or her to rent or provide a home in lieu of the phrase the rental allowance paid to him as part of his compensation, to the extent used by him to rent or provide a home and to the extent such allowance does not exceed the fair rental value of the home, including furnishings and appurtenances such as a garage, plus the cost of utilities contained therein.

(Added by Stats. 2005, Ch. 691, Sec. 8. Effective October 7, 2005.)



17131.7

(a) Section 105(b) of the Internal Revenue Code, relating to amounts expended for medical care, as amended by Section 1004(d)(1) of the Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), shall apply, except as otherwise provided.

(b) This section shall apply in the same manner and to the same periods as the federal amendments referred to in subdivision (a) apply for federal purposes, except as otherwise provided.

(Added by Stats. 2011, Ch. 17, Sec. 1. Effective April 7, 2011.)



17131.9

Gross income does not include any supplementary payment received by an individual pursuant to Section 12306.6 of the Welfare and Institutions Code.

(Added by Stats. 2010, Ch. 725, Sec. 8. Effective October 19, 2010. Note: See Sec. 32 of Ch. 725.)



17131.10

Notwithstanding any other law, for purposes of this part, the natural gas transmission line explosion on September 9, 2010, in San Bruno, California, shall be treated as a qualified disaster within the meaning of Section 139 of the Internal Revenue Code. This section shall apply to payments made on or after September 9, 2010.

(Added by Stats. 2011, Ch. 18, Sec. 1. Effective April 7, 2011.)



17131.12

(a) Section 139D of the Internal Revenue Code, relating to Indian health care benefits, as added by Section 9021 of the Patient Protection and Affordable Care Act (Public Law 111-148), shall apply, except as otherwise provided.

(b) This section shall apply to benefits and coverage provided after March 23, 2010.

(c) This section shall not be construed to create an inference with respect to the exclusion from gross income of either of the following:

(1) Benefits provided by an Indian tribe or tribal organization that are not within the scope of this section.

(2) Benefits provided prior to the effective date of the act adding this section.

(Added by Stats. 2011, Ch. 727, Sec. 16. Effective January 1, 2012.)



17131.14

(a) For taxable years beginning on or after January 1, 2011, Section 125(j) of the Internal Revenue Code, relating to simple cafeteria plans for small businesses, as added by Section 9022 of the federal Patient Protection and Affordable Care Act (P.L. 111-148), shall apply, except as otherwise provided.

(b) For taxable years beginning on or after January 1, 2014, Section 125(f) of the Internal Revenue Code, relating to qualified benefits defined, as amended by Section 1515 of the federal Patient Protection and Affordable Care Act (P.L. 111-148), shall apply, except as otherwise provided.

(Added by renumbering Section 17131.10 (as added by Stats. 2011, Ch. 727, Sec. 15) by Stats. 2012, Ch. 162, Sec. 170. Effective January 1, 2013.)



17132

Section 114 of the Internal Revenue Code, relating to extraterritorial income, shall not apply.

(Added by Stats. 2002, Ch. 34, Sec. 8. Effective May 8, 2002. See identical section added by Stats. 2002, Ch. 35.)



17132

Section 114 of the Internal Revenue Code, relating to extraterritorial income, shall not apply.

(Added by Stats. 2002, Ch. 35, Sec. 8. Effective May 8, 2002.)



17132.11

For taxable years beginning on or after January 1, 2014, gross income shall not include any loan amount repaid by the United States Secretary of Education or canceled pursuant to Section 1098e of Title 20 of the United States Code.

(Added by Stats. 2014, Ch. 841, Sec. 1. Effective September 29, 2014.)



17132.4

(a) For taxable years beginning on or after January 1, 2005, gross income does not include the death benefits received by an eligible individual.

(b) For purposes of this section:

(1) Death benefit means the entire amount of the death benefit payment made pursuant to Chapter 3.5 (commencing with Section 850) of Division 4 of the Military and Veterans Code.

(2) Eligible individual means the surviving spouse of, or a beneficiary designated by, any member of the California National Guard, State Military Reserve, or Naval Militia who dies or is killed in the performance of duty, as provided in Section 850 of the Military and Veterans Code.

(Added by Stats. 2004, Ch. 547, Sec. 3. Effective January 1, 2005.)



17132.5

Section 101 of the Internal Revenue Code, relating to certain death benefits, is modified as follows:

(a) Section 101(h) of the Internal Revenue Code, relating to survivor benefits attributable to service by a public safety officer who is killed in the line of duty, is modified to apply to amounts received in taxable years beginning after December 31, 1996, with respect to individuals dying after December 31, 1996.

(b) (1) Section 101 of the Internal Revenue Code, as modified by subdivision (a) is modified to additionally provide that Section 101(h) of the Internal Revenue Code shall not apply to survivor benefits attributable to service by a public safety officer who is killed in the line of duty with respect to deaths occurring before December 31, 1996, that would otherwise be eligible for exclusion pursuant to Section 101(h) of the Internal Revenue Code, as modified by Public Law 107-15.

(2) The amendments made to this section by Chapter 691 of the Statutes of 2005 shall apply to amounts paid after December 31, 2001, with respect to deaths occurring on or before December 31, 1996.

(c) (1) Section 101 of the Internal Revenue Code, as modified by subdivision (b), is modified to additionally provide that Section 101(i) of the Internal Revenue Code shall apply to any astronaut whose death occurs in the line of duty.

(2) The amendments made to this section by Chapter 552 of the Statutes of 2004 shall apply to amounts received in taxable years beginning after December 31, 2002, with respect to deaths occurring after that date.

(d) Section 101(j) of the Internal Revenue Code, relating to the treatment of certain employer-owned life insurance contracts, shall apply in accordance with the provisions of Section 863 of the Pension Protection Act of 2006 (Public Law 109-280), relating to effective dates, except that the phrase January 1, 2010, shall be substituted for the date of the enactment of this Act contained therein.

(Amended by Stats. 2010, Ch. 14, Sec. 12. Effective January 1, 2011.)



17132.6

A payment under paragraph (10) of subsection (c) of Section 103 of the Ricky Ray Hemophilia Relief Fund Act of 1998 (42 U.S.C. Sec. 300c-22) to an individual shall be treated for purposes of this part, Part 10.2 (commencing with Section 18401), and Part 11 (commencing with Section 23001) as damages described in Section 104(a)(2) of the Internal Revenue Code.

(Amended (as added by Stats. 2002, Ch. 34) by Stats. 2004, Ch. 183, Sec. 325. Effective January 1, 2005. See similar provisions in Section 17132.7, which was renumbered by Stats. 2002, Ch. 807, from Section 17132.6 as added by Stats. 2002, Ch. 35.)



17132.7

A payment under Section 103(c)(10) of the Ricky Ray Hemophilia Relief Fund Act of 1998 (Public Law 105-369) to an individual shall be treated for purposes of this part, Part 10.2 (commencing with Section 18401) and Part 11 (commencing with Section 23001) as damages described in Section 104(a)(2) of the Internal Revenue Code.

(Added by renumbering Section 17132.6 (as added by Stats. 2002, Ch. 35) by Stats. 2002, Ch. 807, Sec. 4. Effective September 23, 2002.)



17132.8

(a) For purposes of this part, Part 10.2 (commencing with Section 18401), and Part 11 (commencing with Section 23001), gross income shall not include any amount received from the Virginia Polytechnic Institute and State University, out of amounts transferred from the Hokie Spirit Memorial Fund established by the Virginia Tech Foundation, an organization organized and operated as described in Section 501(c)(3) of the Internal Revenue Code, if that amount is paid on account of the events on April 16, 2007, at that university.

(b) This section shall apply without regard to taxable year.

(Added by Stats. 2010, Ch. 14, Sec. 13. Effective January 1, 2011.)



17133

Income which this state is prohibited from taxing includes interest on bonds issued by this state or a local government in this state, and the determination of whether a bond is issued by this state or a local government in this state shall be made without regard to (a) the source of payment of that bond or the security for that bond, public or private, and (b) whether or not public improvements are financed. If there is at any time following the original issuance of such a bond a separation in ownership between the bond and any right to receive interest on the bond (whether or not evidenced by a coupon), payments or accruals on that stripped bond and stripped coupon shall be treated in a manner consistent with Section 1286(d) of the Internal Revenue Code.

(Amended by Stats. 1989, Ch. 1352, Sec. 26. Effective October 2, 1989. Applicable to taxable years beginning on or after January 1, 1989, by Sec. 172 of Ch. 1352.)



17133.5

The following phrase (or its substantial equivalent) in other codes or statutes does not exempt the gain or loss from the sale or transfer of bonds from the provisions of this part:

The issuance, transfer and interest income earned on any bonds issued by an agency (state or local) under this article (chapter, section, etc.) is exempt from taxation of every kind by any state or local entity.

(Added by Stats. 1986, Ch. 317, Sec. 1. Effective July 15, 1986.)



17134

Any loan made pursuant to the Forgivable Loan Program of the California State University shall be deemed to be a student loan within the meaning of Section 108(f)(2) of the Internal Revenue Code, and Section 108(f)(1) shall apply to any discharge of the loan that is made in connection with the borrower s performance of services for the California State University.

(Added by Stats. 1997, Ch. 228, Sec. 1. Effective August 5, 1997.)



17134.1

For taxable years beginning on or after January 1, 2010, Section 108(f)(4) of the Internal Revenue Code, relating to payments under the National Health Service Corps loan repayment program and certain state loan repayment programs, as amended by Section 10908 of the Patient Protection and Affordable Care Act (Public Law 111-148), shall apply, except as otherwise provided.

(Added by Stats. 2011, Ch. 727, Sec. 17. Effective January 1, 2012.)



17135

The use of an automobile by a special agent of federal or state taxing agencies shall be treated in the manner provided for by Section 1567 of Public Law 99-514.

(Added by Stats. 1987, Ch. 1138, Sec. 56. Effective September 25, 1987. Applicable to taxable years beginning on or after January 1, 1987, by Sec. 189 of Ch. 1138.)



17135.5

(a) Gross income does not include cost-share payments received by forest landowners from the Department of Forestry and Fire Protection pursuant to the California Forest Improvement Act of 1978 (Part 2.5 (commencing with Section 4790) of Division 1 of the Public Resources Code) or from the United States Department of Agriculture, Forest Service, under the Forest Stewardship Program and the Stewardship Incentives Program, pursuant to the Cooperative Forestry Assistance Act, as amended (Public Law 101-624).

(b) The amount of any cost-share payment excluded pursuant to subdivision (a) shall not be considered with regard to either of the following:

(1) Determining the basis of property acquired or improved.

(2) Computing any allowable deduction to which the taxpayer may otherwise be entitled.

(Added by Stats. 1994, Ch. 22, Sec. 1. Effective March 25, 1994.)



17136

Section 1078 of Public Law 98-369 (Tax Reform Act of 1984), relating to exclusions from gross income of payments from the United States Forest Service as a result of restricting motorized traffic in the Boundary Waters Canoe Area, shall apply, with the following exceptions:

(a) Section 1078(f)(2) of that act shall not be applicable.

(b) This section shall be effective only for payments made in taxable years beginning on or after January 1, 1985.

(Added by Stats. 1985, Ch. 1461, Sec. 14. Effective October 1, 1985.)



17138

Any amount received as a rebate or voucher from a local water or energy agency or supplier for any expenses the taxpayer paid or incurred for the purchase or installation of any of the following devices shall be treated as a refund or price adjustment of amounts payable to that water or energy agency or supplier:

(a) A water conservation water closet that meets the performance standards of American National Standards Institute Standard A112.19.2 and uses no more than 1.6 gallons per flush, or for the installation of a urinal that meets the performance standards of American National Standards Institute Standard A112.19.2 and uses no more than one gallon per flush.

(b) A water and energy efficient clothes washer that meets a 1.04 modified energy factor and 9.5 water use efficiency factor as determined by the State Energy Resources and Conservation Commission.

(c) A plumbing device necessary to serve the recycled water uses described in Sections 13553 and 13554 of the Water Code.

(Amended by Stats. 2001, Ch. 212, Sec. 1. Effective August 31, 2001.)



17138.1

Gross income does not include any amount received as a rebate, voucher, or other financial incentive issued by the California Energy Commission, the Public Utility Commission, or a local publicly owned electric utility, as defined in subdivision (d) of Section 9604 of the Public Utilities Code, for any expenses paid or incurred by a taxpayer for the purchase or installation of any of the following devices:

(a) A thermal system as defined in Section 25600 of the Public Resources Code.

(b) A solar system as defined in Section 25600 of the Public Resources Code.

(c) A wind energy system device that produces electricity.

(d) A fuel cell generating system, as described in the California Energy Commission s Emerging Renewable Resources Account Guidebook, that produces electricity.

(Added by Stats. 2002, Ch. 843, Sec. 1. Effective September 24, 2002.)



17138.2

(a) For taxable years beginning on or after January 1, 2014, and before January 1, 2019, gross income does not include any amount received as a rebate, voucher, or other financial incentive issued by a local water agency or supplier for participation in a turf removal water conservation program.

(b) This section shall remain in effect only until December 1, 2019, and as of that date is repealed.

(Added by Stats. 2014, Ch. 738, Sec. 1. Effective September 28, 2014. Repealed as of December 1, 2019, by its own provisions.)



17139.5

For taxpayers who were not allowed to deduct the vehicle smog impact fee imposed by Section 6262 when paid or incurred, any interest paid by this state in conjunction with the refund of the smog impact fee shall be excluded from gross income.

(Added by Stats. 2000, Ch. 31, Sec. 2. Effective June 8, 2000.)



17139.6

Section 139A of the Internal Revenue Code, relating to federal subsidies for prescription drug plans, shall not apply.

(Added by Stats. 2005, Ch. 691, Sec. 12. Effective October 7, 2005.)



17140

(a) For purposes of this section, the following terms have the following meanings as provided in the Golden State Scholarshare Trust Act (Article 19 (commencing with Section 69980) of Chapter 2 of Part 42 of the Education Code):

(1) Beneficiary has the meaning set forth in subdivision (c) of Section 69980 of the Education Code.

(2) Benefit has the meaning set forth in subdivision (d) of Section 69980 of the Education Code.

(3) Participant has the meaning set forth in subdivision (h) of Section 69980 of the Education Code.

(4) Participation agreement has the meaning set forth in subdivision (i) of Section 69980 of the Education Code.

(5) Scholarshare trust has the meaning set forth in subdivision (f) of Section 69980 of the Education Code.

(b) For taxable years beginning on or after January 1, 1998, and before January 1, 2002, except as otherwise provided in subdivision (c), gross income of a beneficiary or a participant does not include any of the following:

(1) Any distribution or earnings under a Scholarshare trust participation agreement, as provided in Article 19 (commencing with Section 69980) of Chapter 2 of Part 42 of the Education Code.

(2) Any contribution to the Scholarshare trust on behalf of a beneficiary shall not be includable as gross income of that beneficiary.

(c) For taxable years beginning on or after January 1, 1998, and before January 1, 2002:

(1) Any distribution under a Scholarshare trust participation agreement shall be includable in the gross income of the distributee in the manner as provided under Section 72 of the Internal Revenue Code, as modified by Section 17085, to the extent not excluded from gross income under this part. For purposes of applying Section 72 of the Internal Revenue Code, the following apply:

(A) All Scholarshare trust accounts of which an individual is a beneficiary shall be treated as one account, except as otherwise provided.

(B) All distributions during a taxable year shall be treated as one distribution.

(C) The value of the participation agreement, income on the participation agreement, and investment in the participation agreement shall be computed as of the close of the calendar year in which the taxable year begins.

(2) A contribution by a for-profit or nonprofit entity, or by a state or local government agency, for the benefit of an owner or employee of that entity or a beneficiary whom the owner or employee has the power to designate, including the owner or employee s minor children, shall be included in the gross income of that owner or employee in the year the contribution is made.

(3) For purposes of this subdivision, distribution includes any benefit furnished to a beneficiary under a participation agreement, as provided in Article 19 (commencing with Section 69980) of Chapter 2 of Part 42 of the Education Code.

(4) (A) Paragraph (1) shall not apply to that portion of any distribution that, within 60 days of distribution, is transferred to the credit of another beneficiary under the Scholarshare trust who is a member of the family, as that term is used in Section 529(e)(2) of the Internal Revenue Code, as amended by Section 211 of the Taxpayer Relief Act of 1997 (P.L. 105-34), of the former beneficiary of that Scholarshare trust.

(B) Any change in the beneficiary of an interest in the Scholarshare trust shall not be treated as a distribution for purposes of paragraph (1) if the new beneficiary is a member of the family, as that term is used in Section 529(e)(2) of the Internal Revenue Code, as amended by Section 211 of the Taxpayer Relief Act of 1997 (P.L. 105-34), of the former beneficiary of that Scholarshare trust.

(d) For taxable years beginning on or after January 1, 2002, Sections 529(c) and 529(e) of the Internal Revenue Code, relating to tax treatment of designated beneficiaries and contributors and to other definitions and special rules, respectively, shall apply, except as otherwise provided in Part 11 (commencing with Section 23001) and this part.

(Amended by Stats. 2005, Ch. 691, Sec. 13. Effective October 7, 2005.)



17140.3

Section 529 of the Internal Revenue Code, relating to qualified state tuition programs, shall apply, except as otherwise provided.

(a) Section 529 (a) of the Internal Revenue Code is modified as follows:

(1) By substituting the phrase under this part and Part 11 (commencing with Section 23001) in lieu of the phrase under this subtitle.

(2) By substituting Article 2 (commencing with Section 23731) in lieu of Section 511.

(b) A copy of the report required to be filed with the Secretary of the Treasury under Section 529(d) of the Internal Revenue Code shall be filed with the Franchise Tax Board at the same time and in the same manner as specified in that section.

(Amended by Stats. 2005, Ch. 691, Sec. 14. Effective October 7, 2005.)



17140.5

(a) Pursuant to Section 206 of the Servicemembers Civil Relief Act (50 U.S.C. Appen. Sec. 526), the period of a servicemember s military service may not be included in computing any period limited by law, regulation, or order for the bringing of any action or proceeding under this part, Part 10.2 (commencing with Section 18401), or Part 11 (commencing with Section 23001), by or against the servicemember or the servicemember s heirs, executors, administrators, or assigns.

(b) Section 19521 is modified to provide that, pursuant to Section 207 of the Servicemembers Civil Relief Act (50 U.S.C. Appen. Sec. 527), the maximum rate of interest on any underpayment incurred by a servicemember, or the servicemember and the servicemember s spouse jointly, before the servicemember enters military service may not bear interest at a rate in excess of 6 percent per year during the period of military service.

(c) Pursuant to Section 511 of the Servicemembers Civil Relief Act (50 U.S.C. Appen. Sec. 571):

(1) A servicemember not domiciled in this state does not become a resident of this state by reason of being present in this state solely in compliance with military orders.

(2) Compensation for military service of a servicemember not domiciled in this state is not income for services performed or from sources within this state.

(3) The military compensation of a servicemember not domiciled in this state may not be used to increase the tax liability imposed on other income of that servicemember or that servicemember s spouse.

(4) A Native American servicemember whose legal residence or domicile is a federal Indian reservation shall be treated as living on the federal Indian reservation and the compensation of that servicemember for military service shall be deemed to be income derived wholly from federal Indian reservation sources.

(d) For purposes of this part and Part 10.2 (commencing with Section 18401), in the case of a servicemember not domiciled in this state, all of the following shall apply:

(1) Compensation for military service shall not be included in any of the following:

(A) Gross income of that servicemember or the spouse of that servicemember.

(B) Entire taxable income for purposes of computing the tax imposed under subdivision (b) or (d) of Section 17041.

(C) Alternative minimum taxable income for purposes of computing tax imposed under subparagraph (B) of paragraph (3) of subdivision (b) of Section 17062.

(2) Paragraph (2) of subdivision (h) of Section 17024.5 is modified to provide that references to adjusted gross income for purposes of computing limitations based upon adjusted gross income, shall mean the amount required to be shown as adjusted gross income on the federal tax return for the same taxable year reduced by the amount of the compensation for military service for that taxable year of a servicemember not domiciled in this state.

(e) (1) Federal Indian reservation, servicemember, military service, period of military service, and compensation for military service shall have the same meanings as applicable for purposes of the Servicemembers Civil Relief Act (50 U.S.C. Appen. Sec. 501 et seq.).

(2) Native American has the same meaning as the term Indian for purposes of applying Section 511(e) of the Servicemembers Civil Relief Act (50 U.S.C. Appen. Sec. 571(e)) for federal purposes.

(f) The amendments made to this section by the act adding this subdivision shall apply to any taxable year for which the period for making assessments or allowing a claim for refund or credit has not expired as of December 19, 2003.

(Repealed and added by Stats. 2004, Ch. 388, Sec. 2. Effective September 9, 2004.)



17141

Gross income does not include income derived from an obligation of a Community Energy Authority established under the provisions of Part 3 (commencing with Section 52000) of Division 1 of Title 5 of the Government Code.

(Added by Stats. 1983, Ch. 498, Sec. 140. Effective July 28, 1983. Operative January 1, 1985, pursuant to Sec. 220 of Ch. 498. See same-numbered section added by Stats. 2013, Ch. 439.)



17141

(a) Gross income shall not include any amount received by an employee from an employer to compensate for the additional federal income tax liability incurred by the employee because, for federal income tax purposes, the same-sex spouse or domestic partner of the employee is not considered the spouse of the employee under Section 105(a) or Section 106(a) of the Internal Revenue Code, including any compensation for the additional federal income tax liability incurred with respect to those amounts.

(b) This section shall remain in effect only until January 1, 2019, and as of that date is repealed.

(Added by Stats. 2013, Ch. 439, Sec. 1. Effective October 1, 2013. Repealed as of January 1, 2019, by its own provisions. See same-numbered section added by Stats. 1983, Ch. 498.)



17142

Sections 111(b) and 111(c) of the Internal Revenue Code, relating to credits and treatment of credit carryovers, shall be applicable with respect to credits allowable under this part.

(Added by Stats. 1988, Ch. 1465, Sec. 5. Effective September 28, 1988. Applicable to taxable years beginning on or after January 1, 1988, by Sec. 77 of Ch. 1465.)



17142.5

(a) For purposes of the following provisions of the Internal Revenue Code, a qualified hazardous duty area shall be treated in the same manner as if it were a combat zone (as determined under Section 112 of the Internal Revenue Code):

(1) Section 2 (a)(3) (relating to a special rule where a deceased spouse was in missing status).

(2) Section 112 (relating to certain combat zone compensation of members of the Armed Forces).

(3) Section 692 (relating to income taxes of members of Armed Forces upon death).

(4) Section 7508 (relating to time for performing certain acts postponed by reason of service in combat zone).

(b) Qualified hazardous duty area means Bosnia and Herzegovina, Croatia, or Macedonia, if, as of March 20, 1996, any member of the Armed Forces of the United States is entitled to special pay under Section 310 of Title 37 of the United States Code (relating to special pay; duty subject to hostile fire or imminent danger) for services performed in that country. Qualified hazardous duty area includes any country only during the period that entitlement is in effect. Solely for purposes of applying Section 7508 of the Internal Revenue Code, in the case of an individual who is performing services as part of Operation Joint Endeavor outside the United States while deployed away from the individual s permanent duty station, the term qualified hazardous duty area includes, during the period for which that entitlement is in effect, any area in which those services are performed.

(Amended by Stats. 1999, Ch. 987, Sec. 24. Effective October 10, 1999.)



17143

Sections 103 and 141 to 150, inclusive, of the Internal Revenue Code, relating to interest on governmental obligations, shall not apply.

(Amended by Stats. 1999, Ch. 987, Sec. 25. Effective October 10, 1999.)



17144

(a) Section 108(b)(2)(B) of the Internal Revenue Code, relating to general business credit, is modified by substituting this part in lieu of Section 38 (relating to general business credit).

(b) Section 108(b)(2)(G) of the Internal Revenue Code, relating to foreign tax credit carryovers, shall not apply.

(c) Section 108(b)(3)(B) of the Internal Revenue Code, relating to credit carryover reduction, is modified by substituting 11.1 cents in lieu of 33
1/3
cents in each place in which it appears. In the case where more than one credit is allowable under this part, the credits shall be reduced on a pro rata basis.

(d) Section 108(g)(3)(B) of the Internal Revenue Code, relating to adjusted tax attributes, is modified by substituting ($9) in lieu of ($3).

(e) (1) If a taxpayer makes an election for federal income tax purposes under Section 108(c) of the Internal Revenue Code, relating to treatment of discharge of qualified real property business indebtedness, a separate election shall not be allowed under paragraph (3) of subdivision (e) of Section 17024.5 and the federal election shall be binding for purposes of this part.

(2) If a taxpayer has not made an election for federal income tax purposes under Section 108(c) of the Internal Revenue Code, relating to treatment of discharge of qualified real property business indebtedness, then the taxpayer shall not be allowed to make that election for purposes of this part.

(Amended by Stats. 2005, Ch. 691, Sec. 15. Effective October 7, 2005.)



17144.5

(a) Section 108(a)(1)(E) of the Internal Revenue Code, is modified to provide that the amount excluded from gross income shall not exceed $500,000 ($250,000 in the case of a married individual filing a separate return).

(b) Section 108(h)(2) of the Internal Revenue Code, is modified by substituting the phrase (within the meaning of section 163(h)(3)(B), applied by substituting $800,000 ($400,000 for $1,000,000 ($500,000 in clause (ii) thereof) for the phrase (within the meaning of section 163(h)(3)(B), applied by substituting $2,000,000 ($1,000,000 for $1,000,000 ($500,000 in clause (ii) thereof) contained therein.

(c) This section shall apply to discharges of indebtedness occurring on or after January 1, 2007, and, notwithstanding any other law to the contrary, no penalties or interest shall be due with respect to the discharge of qualified principal residence indebtedness during the 2007 or 2009 taxable year regardless of whether or not the taxpayer reports the discharge on his or her return for the 2007 or 2009 taxable year.

(d) The amendments made by Section 202 of the American Taxpayer Relief Act of 2012 (Public Law 112-240) to Section 108 of the Internal Revenue Code shall apply.

(e) The changes made to this section by the act adding this subdivision shall apply to discharges of indebtedness that occur on or after January 1, 2013, and before January 1, 2014, and, notwithstanding any other law, no penalties or interest shall be due with respect to the discharge of qualified principal residence indebtedness during the 2013 taxable year, regardless of whether the taxpayer reports the discharge on his or her income tax return for the 2013 taxable year.

(Amended by Stats. 2014, Ch. 152, Sec. 1. Effective July 21, 2014. Note: Subdivisions (d) and (e) were added by this amendment.)



17145

(a) A regulated investment company, as defined in Section 851 of the Internal Revenue Code, relating to definition of regulated investment company, or series thereof, is qualified to pay exempt-interest dividends to its shareholders if, at the close of each quarter of its taxable year, at least 50 percent of the value of its total assets consists of obligations which, when held by an individual, the interest therefrom is exempt from taxation by this state.

(b) For purposes of this section:

(1) Aggregate reported amount means the aggregate amount of dividends reported by the company under paragraph (4) as exempt-interest dividends for the taxable year (including exempt-interest dividends paid after the close of the taxable year described in Section 855 of the Internal Revenue Code).

(2) Excess reported amount means the excess of the aggregate reported amount over the exempt interest of the company for the taxable year.

(3) Exempt interest means, with respect to any regulated investment company, the excess of the amount of interest received by it during its taxable year on obligations, interest on which, if held by an individual, is exempt from taxation by this state, over the amounts that, if it were treated as an individual, would be disallowed as deductions under Section 17280 of this part or Section 171(a)(2) of the Internal Revenue Code.

(4) (A) Except as provided in subparagraph (B), exempt-interest dividend means any dividend or part thereof (other than a capital gain dividend) paid by a regulated investment company or series thereof and reported by the company as an exempt-interest dividend in written statements furnished to its shareholders.

(B) If the aggregate reported amount with respect to the company for any taxable year exceeds the exempt interest of the company for such taxable year, an exempt-interest dividend is the excess of the reported exempt-interest dividend amount over the excess reported amount which is allocable to such reported exempt-interest dividend amount.

(C) (i) Except as provided in clause (ii), the excess reported amount (if any) which is allocable to the reported exempt-interest dividend amount is that portion of the excess reported amount which bears the same ratio to the excess reported amount as the reported exempt-interest dividend amount bears to the aggregate reported amount.

(ii) In the case of a taxable year which does not begin and end in the same calendar year, if the post-December reported amount equals or exceeds the excess reported amount for such taxable year, clause (i) shall be applied by substituting post-December reported amount for aggregate reported amount and no excess reported amount shall be allocated to any dividend paid on or before December 31 of such taxable year.

(5) Post-December reported amount means the aggregate reported amount determined by taking into account only dividends paid after December 31 of the taxable year.

(6) Reported exempt-interest dividend amount means the amount reported to its shareholders under paragraph (4) as an exempt-interest dividend.

(7) Series means a segregated portfolio of assets, the beneficial interest in which is owned by the holders of a class or series of stock of the regulated investment company that is preferred over all other classes or series with respect to that portfolio of assets.

(8) Value means, with respect to securities (other than those of majority-owned subsidiaries) for which market quotations are readily available, the market value of those securities; and with respect to other securities and assets, fair market value as determined in good faith by the board of directors or trustees, except that in the case of securities of majority-owned subsidiaries that are investment companies, as defined in the Investment Company Act of 1940, that fair value shall not exceed market value or asset value, whichever is higher.

(c) An exempt-interest dividend shall be treated by recipients thereof as an item of interest excludable from income.

(d) In the case of a qualified fund of funds, as defined in Section 852(g)(2) of the Internal Revenue Code, relating to fund of funds, that fund shall be qualified to pay tax-exempt dividends to its shareholders without regard to whether that fund satisfies the requirements of subdivision (a).

(e) The amendments made to this section by the act adding this subdivision shall apply to taxable years beginning on or after December 23, 2010.

(Amended by Stats. 2011, Ch. 490, Sec. 2. Effective October 6, 2011.)



17146

The compensation of employees of a foreign country shall be determined in accordance with Section 893 of the Internal Revenue Code.

(Repealed and added by Stats. 1983, Ch. 488, Sec. 26. Effective July 28, 1983.)



17147.7

(a) Gross income does not include any income which is received as a reward from a crime hotline that is authorized by any governmental entity.

(b) For the purposes of this section, crime hotline means any method of direct communication established by a government agency or a private, nonprofit organization exempt from taxation under Section 23701d for the purpose of permitting individuals to report criminal activity to that agency or organization, or any other designated government agency.

(c) This section shall not apply to an employee of an agency or organization establishing or operating a crime hotline or to an employee of an organization that has contributed to the reward described in subdivision (a).

(Added by Stats. 1994, Ch. 481, Sec. 1. Effective September 12, 1994.)



17149

(a) Gross income does not include compensation or the fair market value of any other benefit, except salary or wages, received by an employee from an employer for participation in any ridesharing arrangement in California, including those specified in subdivision (b).

(b) For purposes of this section, compensation or the fair market value of any other benefit received for participation in a ridesharing arrangement in California includes compensation or other benefit received for:

(1) Commuting in a vanpool.

(2) Commuting in a private commuter bus or buspool.

(3) A transit pass for use by the employee or his or her dependents, other than transit passes for use by elementary and secondary school students who are dependents of the employee.

(4) Commuting in a subscription taxipool.

(5) Commuting in a carpool.

(6) Free or subsidized parking.

(7) An employee s bicycling to or from his or her place of employment.

(8) Commuting by ferry.

(9) The use of an alternative transportation method, other than a method otherwise specified in this subdivision, that reduces the use of a motor vehicle by a single occupant to travel to or from that individual s place of employment.

(10) Travel to or from a telecommuting facility.

(c) For purposes of this section:

(1) Vanpool means seven or more persons commuting on a daily basis to and from work by means of a vehicle with a seating arrangement designed to carry 7 to 15 adults, including the driver, that is used to transport those persons who commute to and from work on a regular basis.

(2) Transit pass means any purchase of transit rides that entitles the holder to any number of transit rides to and from the workplace, whether at a discount rate or the base fare rate.

(3) Transit means transportation service for use by the general public that utilizes buses, railcars, or ferries with a seating capacity of 16 or more persons.

(4) Subscription taxipool means a type of service in which employers or groups of employees contract with a public or private taxi operator to provide daily commuter service for a group of preassembled subscribers on a prepaid or daily fare basis following a relatively fixed route and schedule tailored to meet the needs of the subscribers.

(5) Ridesharing arrangement means the transportation of persons in a motor vehicle where that transportation is incidental to another purpose of the driver. The term includes ridesharing arrangements known as carpools, vanpools, and buspools.

(6) Carpool means two or more persons commuting on a daily basis to and from work by means of a vehicle with a seating arrangement designed to carry less than seven adults, including the driver.

(7) Buspool means 16 or more persons commuting on a daily basis to and from work by means of a vehicle with a seating arrangement designed to carry more than 15 adult passengers.

(8) Private commuter bus means a highway vehicle which meets all of the following criteria:

(A) Has a seating capacity of at least seven adults, including the driver.

(B) At least 50 percent of the mileage of which can be reasonably expected to be used for the purpose of transporting employees to and from work.

(C) Is acquired by the taxpayer on or after the date of enactment of this section.

(D) With respect to which the taxpayer makes an election under this paragraph on his or her return for the taxable year in which the vehicle is placed in service.

(9) Free or subsidized parking means the benefit received from an employer for parking while participating in a ridesharing arrangement within California.

(10) Alternative commute program means any alternative transportation method or program the purpose of which is to reduce the use of a motor vehicle by a single occupant to travel to and from that individual s place of employment.

(Amended by Stats. 1994, Ch. 622, Sec. 3. Effective January 1, 1995.)



17151

(a) Gross income of an employee does not include any amounts, not exceeding an aggregate amount of five thousand two hundred fifty dollars ($5,250) per calendar year, that is paid or incurred by the employer for educational assistance to the employee pursuant to an educational assistance program.

(b) For purposes of this section, the following definitions shall apply:

(1) Educational assistance means the payment by an employer of expenses incurred by or on behalf of an employee for the employee s education, and includes, but is not limited to, payments for books, supplies, equipment, tuition, and fees, and similar payments. Educational assistance includes the provision by an employer of courses of instruction for an employee, including the provision of books, supplies, and equipment. Educational assistance does not include any payment for, or the provision of, any of the following:

(A) Any tools or supplies that may be retained by the employee after completion of a course of instruction.

(B) Any meals, lodging, or transportation.

(C) Any course or education involving sports, games, or hobbies.

(D) Any course or education taken at the graduate level of a kind normally taken by an individual pursuing a program leading to a law, business, medical, or other advanced academic or professional degree. This subparagraph applies only to any course or education taken at the graduate level beginning after June 30, 1996, and before January 1, 2000.

(2) Educational assistance program means a separate written plan of an employer for the exclusive benefit of his or her employees to provide those employees with educational assistance. The program shall meet the following requirements:

(A) The program benefits employees who qualify under a classification established by the employer and found by the Franchise Tax Board not to be discriminatory in favor of employees who are highly compensated employees (within the meaning of Section 414(q) of the Internal Revenue Code) or their dependents. For purposes of this subparagraph, there shall be excluded from consideration employees who are not included in the program and who are included in a unit of employees covered by an agreement that the Franchise Tax Board finds to be a collective bargaining agreement between employee representatives and one or more employers, if there is evidence that educational assistance benefits were the subject of good faith bargaining between the employee representatives and the employer or employers.

(B) Not more than 5 percent of the amounts paid or incurred by the employer for educational assistance during the year may be provided for the class of individuals who are owners (or their spouses or dependents), each of whom, on any day of the year, owns more than 5 percent of the capital or profits interest in the employer.

(C) The program does not provide eligible employees with a choice between educational assistance and other remuneration includable in gross income. For purposes of this section, the business practices of the employer, as well as the written program, shall be taken into account.

(D) The program need not be funded.

(E) Reasonable notification of the availability and terms of the program is provided to eligible employees.

(3) Employee includes self-employed individuals within the meaning of Section 401(c)(1) of the Internal Revenue Code.

(c) For purposes of this section:

(1) Any individual who owns the entire interest in an unincorporated trade or business shall be treated as his or her own employee.

(2) A partnership shall be treated as the employer of each partner who is an employee within the meaning of paragraph (3) of subdivision (b).

(3) (A) An educational assistance program shall not be considered to fail to meet any of the requirements of paragraph (2) of subdivision (b) on the sole basis of either of the following:

(i) Different utilization rates for the different types of educational assistance made available under the program.

(ii) Successful completion or attainment of a particular course grade is required for or considered in determining reimbursement under the program.

(B) This section shall not be construed to affect the deduction or inclusion in income of amounts that are paid or incurred or received as reimbursement for educational expenses under Section 117, 162, or 212 of the Internal Revenue Code.

(d) No deduction or credit shall be allowed to the employee with respect to any amount that the employee excludes from income pursuant to this section.

(e) Section 127 of the Internal Revenue Code shall not apply.

(f) This section shall apply with respect to expenses relating to courses beginning after June 30, 1996.

(Amended by Stats. 2000, Ch. 107, Sec. 6. Effective July 10, 2000.)



17152

Section 121 of the Internal Revenue Code, relating to exclusion of gain from sale of principal residence, is modified as follows:

(a) The two-year period in Section 121(a) of the Internal Revenue Code shall be reduced by the period of the taxpayer s service, not to exceed 18 months, in the Peace Corps during the five-year period ending on the date of the sale or exchange.

(b) If the taxpayer is prohibited from filing a joint return pursuant to Section 18521, Section 121(b)(2)(A) of the Internal Revenue Code shall nevertheless be treated as being satisfied if the taxpayer files a joint return for federal income tax purposes for the same taxable year. However, in no instance shall the total amount excludable from gross income under Section 121(a) of the Internal Revenue Code with respect to any sale or exchange exceed the maximum amount allowed by Section 121(b) of the Internal Revenue Code.

(c) (1) If a taxpayer has, at any time, made an election for federal purposes under Section 121(f) of the Internal Revenue Code not to have Section 121 of the Internal Revenue Code apply to a sale or exchange, Section 121 of the Internal Revenue Code shall not apply to that sale or exchange for state purposes, a separate election for state purposes shall not be allowed under paragraph (3) of subdivision (e) of Section 17024.5, the federal election shall be binding for purposes of this part, and that election shall be treated as an election to include in gross income for purposes of this part all the gain from the sale or exchange of that property, including that amount which, but for that election, would have been excluded from income under Section 121(a) of the Internal Revenue Code for state purposes.

(2) If a taxpayer fails to make an election for federal purposes under Section 121(f) of the Internal Revenue Code to not have Section 121 of the Internal Revenue Code apply to a sale or exchange, no election under Section 121(f) of the Internal Revenue Code shall be allowed for state purposes, Section 121 of the Internal Revenue Code shall apply to that sale or exchange for state purposes, and a separate election for state purposes shall not be allowed under paragraph (3) of subdivision (e) of Section 17024.5.

(d) (1) If a taxpayer has, at any time, made an election for federal purposes under Section 312(d)(2) of the Taxpayer Relief Act of 1997 (Public Law 105-34), relating to sales before date of enactment, or Section 312(d)(4) of that act, relating to binding contracts, to not have the amendments made by Section 312 of the Taxpayer Relief Act of 1997 (Public Law 105-34) apply to a sale or exchange, the amendments made by the act adding this subdivision shall not apply to that sale or exchange, Sections 1, 4, and 6 of Chapter 610 of the Statutes of 1997 shall not apply to that sale or exchange, a separate election for state purposes shall not be allowed under paragraph (3) of subdivision (e) of Section 17024.5, and the federal election shall be binding for purposes of this part.

(2) If a taxpayer fails to make an election for federal purposes under Section 312(d)(2) of the Taxpayer Relief Act of 1997 (Public Law 105-34), relating to sales before date of enactment, or Section 312(d)(4) of that act, relating to binding contracts, to not have the amendments made by Section 312 of the Taxpayer Relief Act of 1997 (Public Law 105-34) apply to a sale or exchange, an election under Section 312(d)(2) of the Taxpayer Relief Act of 1997 (Public Law 105-34), relating to sales before date of enactment, or Section 312(d)(4) of that act, relating to binding contracts, shall not be allowed for state purposes, the amendments made by the act adding this subdivision shall apply to that sale or exchange, Sections 1, 4, and 6 of Chapter 610 of the Statutes of 1997 shall apply to that sale or exchange, and a separate election for state purposes shall not be allowed under paragraph (3) of subdivision (e) of Section 17024.5.

(e) (1) If a taxpayer has, at any time, made or revoked an election for federal purposes under Section 121(d)(9) of the Internal Revenue Code to suspend the running of the five-year period described in Sections 121(a), 121(c)(1)(B), and 121(d)(7) of the Internal Revenue Code, that election or revocation of election to suspend the five-year period under Section 121(d)(9) of the Internal Revenue Code shall be applicable for state purposes, a separate election or revocation of election for purposes of Section 121(d)(9) of the Internal Revenue Code may not be allowed under paragraph (3) of subdivision (e) of Section 17024.5, and the federal election or revocation of election shall be binding for purposes of this part.

(2) If a taxpayer fails to make an election for federal purposes under Section 121(d)(9) of the Internal Revenue Code to suspend the running of the five-year period described in Sections 121(a), 121(c)(1)(B), and 121(d)(7) of the Internal Revenue Code, that five-year period may not be suspended under Section 121(d)(9) of the Internal Revenue Code for state purposes, and a separate election for state purposes shall not be allowed under paragraph (3) of subdivision (e) of Section 17024.5.

(f) Section 121(d)(11) of the Internal Revenue Code, relating to property acquired from a decedent, shall not apply.

(g) The amendments made by Section 417 of the Tax Relief and Health Care Act of 2006 (Public Law 109-432) to Section 121(d)(9) of the Internal Revenue Code, relating to uniformed services, foreign service, and intelligence community, shall apply to sales or exchanges that occur on or after January 1, 2010.

(h) The amendments made by subdivision (a) of Section 7 of the Mortgage Forgiveness Debt Relief Act of 2007 (Public Law 110-142) to Section 121 of the Internal Revenue Code, relating to exclusion of gain from sale of principal residence, shall apply to sales or exchanges that occur on or after January 1, 2010.

(Amended by Stats. 2010, Ch. 14, Sec. 15. Effective January 1, 2011.)



17153.5

Gross income does not include any amount received for empty beverage containers by a consumer from a recycling center or recycling location as the recycling value, as defined in Chapter 2 (commencing with Section 14502) of Division 12.1 of the Public Resources Code.

(Added by Stats. 1986, Ch. 1290, Sec. 3. Effective September 29, 1986.)



17154

Section 132(j)(8) of the Internal Revenue Code, relating to application of section to otherwise taxable educational or training benefits, is modified by substituting which are not excludable under Section 17151 in lieu of which are not excludable under Section 127 .

(Added by Stats. 1997, Ch. 611, Sec. 20. Effective October 3, 1997.)



17155

(a) Gross income shall not include any amount, including any interest or property, that is received as compensation in any taxable year by a taxpayer pursuant to the German Act Regulating Unresolved Property Claims, as amended (Gesetz zur Regelung offener Vermogensfragen).

(b) The basis of any property received pursuant to the German Act Regulating Unresolved Property Claims shall be the fair market value of the property at the time of receipt by the taxpayer.

(Added by Stats. 1996, Ch. 28, Sec. 2. Effective April 8, 1996. See prevailing Section 17155 (added by Stats. 1996, Ch. 29), as amended by Stats. 1998, Ch. 962.)



17155

Gross income shall not include either of the following:

(a) (1) Any amount, including any interest or property, that is received as compensation in any taxable year by a taxpayer pursuant to the German Act Regulating Unresolved Property Claims, as amended (Gesetz zur Regelung offener Vermogensfragen).

(2) For purposes of this subdivision, the basis of any property received pursuant to the German Act Regulating Unresolved Property Claims shall be the fair market value of the property at the time of receipt by the taxpayer.

(b) (1) Any amount received by a taxpayer who is a Holocaust victim or the heir or beneficiary of a Holocaust victim as a result of a settlement of claims against any entity or individual for any recovered asset.

(2) For purposes of this subdivision:

(A) Holocaust victim means a person who was persecuted by Nazi Germany or any Axis regime during any period from 1933 to 1945, inclusive.

(B) Recovered asset means any asset of any type, including any bank deposits, insurance proceeds, or artwork owned by a Holocaust victim during any period from 1920 to 1945, inclusive, withheld from that Holocaust victim or his or her heirs or beneficiaries from and after 1945, and not recovered, returned, or otherwise compensated to a Holocaust victim or his or her heirs or beneficiaries until 1995, or thereafter. Recovered asset shall also include any interest earned on any of these assets.

(Amended (as added by Stats. 1996, Ch. 29) by Stats. 1998, Ch. 962, Sec. 1. Effective January 1, 1999.)



17155.5

Gross income does not include any amount received as reparation payments paid by the German Foundation known as Remembrance, Responsibility, and the Future, or any other source of humanitarian reparations made for purposes of redressing the injustice done to persons who were required to perform slave or forced labor during World War II.

(Added by Stats. 2000, Ch. 685, Sec. 1. Effective September 27, 2000.)



17156

(a) Gross income shall not include any amount received as compensation in any taxable year by a taxpayer pursuant to Assembly Bill 110 of the 1999 2000 Regular Session.

(b) This section shall apply to taxable years beginning on or after January 1, 1999.

(Added by Stats. 1999, Ch. 619, Sec. 2. Effective October 10, 1999. Note: The Assembly Bill 110 referred to in the text became Ch. 619.)



17156.5

Gross income does not include any amount received as reparation payments paid by the Canadian government for the purpose of redressing the injustice done to persons of Japanese ancestry who were interned in Canada during World War II.

(Added by Stats. 1999, Ch. 471, Sec. 2. Effective September 23, 1999.)



17157

Gross income shall not include any amount received in any taxable year by a claimant pursuant to Section 4904 of the Penal Code.

(Added by Stats. 2000, Ch. 630, Sec. 2. Effective January 1, 2001.)






ARTICLE 6. Deductions

17201

(a) Part VI of Subchapter B of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to itemized deductions for individuals and corporations, shall apply, except as otherwise provided.

(b) Part VII of Subchapter B of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to additional itemized deductions for individuals, shall apply, except as otherwise provided.

(c) Part IX of Subchapter B of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to items not deductible, shall apply, except as otherwise provided.

(Repealed and added by Stats. 1993, Ch. 873, Sec. 12. Effective October 6, 1993.)



17201.1

(a) Section 162(l)(1) of the Internal Revenue Code, relating to allowance of deduction, as amended by Section 1004(d)(2) of the Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), shall apply, except as otherwise provided.

(b) Section 162(l)(2)(B) of the Internal Revenue Code, relating to other coverage, as amended by Section 1004(d)(3) of the Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), shall apply, except as otherwise provided.

(c) This section shall apply in the same manner and to the same periods as the federal amendments referred to in subdivision (a) or subdivision (b), respectively, apply for federal purposes, except as otherwise provided.

(Added by Stats. 2011, Ch. 17, Sec. 2. Effective April 7, 2011.)



17201.4

Section 179B of the Internal Revenue Code, relating to deductions for capital costs incurred in complying with Environmental Protection Agency sulfur regulations, shall not apply.

(Added by Stats. 2005, Ch. 691, Sec. 19. Effective October 7, 2005.)



17201.5

Section 181 of the Internal Revenue Code, relating to treatment of certain qualified film and television productions, shall not apply.

(Added by Stats. 2005, Ch. 691, Sec. 20. Effective October 7, 2005.)



17201.6

Section 199 of the Internal Revenue Code, relating to income attributable to domestic production activities, shall not apply.

(Added by Stats. 2005, Ch. 691, Sec. 21. Effective October 7, 2005.)



17202

There shall be allowed to an employer as an ordinary and necessary expense paid or incurred during the taxable year in carrying on any trade or business (as provided in Section 162(a) of the Internal Revenue Code), the expenses involved in carrying out a parking cash-out program, as defined by subdivision (f) of Section 65088.1 of the Government Code.

(Added by Stats. 1992, Ch. 554, Sec. 7. Effective January 1, 1993.)



17203

For purposes of applying limitations on the deductions described in this section, any reference to compensation or earned income shall be a reference to the amount required to be used for purposes of limiting the deduction in computing federal income tax for the same taxable year.

(a) The deduction allowed by Section 219 of the Internal Revenue Code.

(b) The deductions allowed by Sections 162(l) and 404 of the Internal Revenue Code in the case of an individual who is an employee within the meaning of Section 401(c)(1) of the Internal Revenue Code.

(Added by Stats. 1996, Ch. 473, Sec. 1. Effective September 13, 1996.)



17204

Section 165(h)(3) of the Internal Revenue Code, relating to special rules for losses in federally declared disasters, shall not apply.

(Added by Stats. 2010, Ch. 14, Sec. 16. Effective January 1, 2011.)



17204.7

Section 222 of the Internal Revenue Code, relating to qualified tuition and related expenses, shall not apply.

(Added by Stats. 2005, Ch. 691, Sec. 24. Effective October 7, 2005.)



17206

(a) For purposes of Section 17201, Section 170 of the Internal Revenue Code, relating to charitable, etc., contributions and gifts, shall be applied to allow a taxpayer to elect to treat any contribution described in subdivision (b) made in January 2005, as if that contribution was made on December 31, 2004, and not in January 2005.

(b) A contribution is described in this subdivision if that contribution is a cash contribution made for the relief of victims in areas affected by the December 26, 2004, Indian Ocean tsunami for which a charitable contribution deduction is allowable under Section 17201.

(Amended by Stats. 2010, Ch. 14, Sec. 17. Effective January 1, 2011.)



17207

(a) An excess disaster loss, as defined in subdivision (c), shall be carried to other taxable years as provided in subdivision (b), with respect to losses resulting from any of the following disasters:

(1) Forest fire or any other related casualty occurring in 1985 in California.

(2) Storm, flooding, or any other related casualty occurring in 1986 in California.

(3) Any loss sustained during 1987 as a result of a forest fire or any other related casualty.

(4) Earthquake, aftershock, or any other related casualty occurring in 1987 in California.

(5) Earthquake, aftershock, or any other related casualty occurring in 1989 in California.

(6) Any loss sustained during 1990 as a result of fire or any other related casualty in California.

(7) Any loss sustained as a result of the Oakland/Berkeley Fire of 1991, or any other related casualty.

(8) Any loss sustained as a result of storm, flooding, or any other related casualty occurring in February 1992 in California.

(9) Earthquake, aftershock, or any other related casualty occurring in April 1992 in the County of Humboldt.

(10) Riots, arson, or any other related casualty occurring in April or May 1992 in California.

(11) Any loss sustained as a result of the earthquakes that occurred in the County of San Bernardino in June and July of 1992, or any other related casualty.

(12) Any loss sustained as a result of the Fountain Fire that occurred in the County of Shasta, or as a result of either of the fires in the Counties of Calaveras and Trinity that occurred in August 1992, or any other related casualty.

(13) Any loss sustained as a result of storm, flooding, or any other related casualty that occurred in the Counties of Alpine, Contra Costa, Fresno, Humboldt, Imperial, Lassen, Los Angeles, Madera, Mendocino, Modoc, Monterey, Napa, Orange, Plumas, Riverside, San Bernardino, San Diego, Santa Barbara, Sierra, Siskiyou, Sonoma, Tehama, Trinity, and Tulare, and the City of Fillmore in January 1993.

(14) Any loss sustained as a result of a fire that occurred in the Counties of Los Angeles, Orange, Riverside, San Bernardino, San Diego, and Ventura, during October or November of 1993, or any other related casualty.

(15) Any loss sustained as a result of the earthquake, aftershocks, or any other related casualty that occurred in the Counties of Los Angeles, Orange, and Ventura on or after January 17, 1994.

(16) Any loss sustained as a result of a fire that occurred in the County of San Luis Obispo during August of 1994, or any other related casualty.

(17) Any loss sustained as a result of the storms or flooding occurring in 1995, or any other related casualty, sustained in any county of this state subject to a disaster declaration with respect to the storms and flooding.

(18) Any loss sustained as a result of the storms or flooding occurring in December 1996 or January 1997, or any related casualty, sustained in any county of this state subject to a disaster declaration with respect to the storms or flooding.

(19) Any loss sustained as a result of the storms or flooding occurring in February 1998, or any related casualty, sustained in any county of this state subject to a disaster declaration with respect to the storms or flooding.

(20) Any loss sustained as a result of a freeze occurring in the winter of 1998 99, or any related casualty, sustained in any county of this state subject to a disaster declaration with respect to the freeze.

(21) Any loss sustained as a result of an earthquake occurring in September 2000, that was included in the Governor s proclamation of a state of emergency for the County of Napa.

(22) Any loss sustained as a result of the Middle River levee break in San Joaquin County occurring in June 2004.

(23) Any losses sustained as a result of the fires that occurred in the Counties of Los Angeles, Riverside, San Bernardino, San Diego, and Ventura in October and November 2003, or as a result of floods, mudflows, and debris flows, directly related to fires.

(24) Any losses sustained in the Counties of Santa Barbara and San Luis Obispo as a result of the San Simeon earthquake, aftershocks, and any other related casualties.

(25) Any losses sustained as a result of the wildfires that occurred in Shasta County, commencing August 11, 2004, and any other related casualty.

(26) Any loss sustained in the Counties of Kern, Los Angeles, Orange, Riverside, San Bernardino, San Diego, Santa Barbara, and Ventura as a result of the severe rainstorms, related flooding and slides, and any other related casualties, that occurred in December 2004, January 2005, February 2005, March 2005, or June 2005.

(27) Any loss sustained in the Counties of Alameda, Alpine, Amador, Butte, Calaveras, Colusa, Contra Costa, Del Norte, El Dorado, Fresno, Humboldt, Kings, Lake, Lassen, Madera, Marin, Mariposa, Mendocino, Merced, Monterey, Napa, Nevada, Placer, Plumas, Sacramento, San Joaquin, San Luis Obispo, San Mateo, Santa Cruz, Shasta, Sierra, Siskiyou, Solano, Sonoma, Stanislaus, Sutter, Trinity, Tulare, Tuolumne, Yolo, and Yuba as a result of the severe rainstorms, related flooding and slides, and any other related casualties, that occurred in December 2005, January 2006, March 2006, or April 2006.

(28) Any loss sustained in the County of San Bernardino as a result of the wildfires that occurred in July 2006.

(29) Any loss sustained in the Counties of Riverside and Ventura as a result of wildfires that occurred during the 2006 calendar year.

(30) Any loss sustained in the Counties of El Dorado, Fresno, Imperial, Kern, Kings, Madera, Merced, Monterey, Riverside, San Bernardino, San Diego, San Luis Obispo, Santa Barbara, Santa Clara, Stanislaus, Tulare, Ventura, and Yuba that were the subject of the Governor s proclamations of a state of emergency for the severe freezing conditions that occurred in January 2007.

(31) Any loss sustained in the County of El Dorado as a result of wildfires that occurred in June 2007.

(32) Any loss sustained in the Counties of Santa Barbara and Ventura as a result of the Zaca Fire that occurred during the 2007 calendar year.

(33) Any loss sustained in the County of Inyo as a result of wildfires that commenced in July 2007.

(34) Any loss sustained in the Counties of Los Angeles, Orange, Riverside, San Bernardino, San Diego, Santa Barbara, and Ventura as a result of wildfires that occurred during the 2007 calendar year that were the subject of the Governor s disaster proclamations of September 15, 2007, and October 21, 2007.

(35) Any loss sustained in the County of Riverside as a result of extremely strong and damaging winds that occurred in October 2007.

(36) Any loss sustained in the Counties of Butte, Kern, Mariposa, Mendocino, Monterey, Plumas, Santa Clara, Santa Cruz, Shasta, and Trinity as a result of wildfires that occurred in May or June 2008 that were the subject of the Governor s proclamations of a state of emergency.

(37) Any loss sustained in the County of Santa Barbara as a result of wildfires that occurred in July 2008.

(38) Any loss sustained in the County of Inyo as a result of the severe rainstorms, related flooding and landslides, and any other related casualties, that occurred in July 2008.

(39) Any loss sustained in the County of Humboldt as a result of wildfires that commenced in May 2008.

(40) Any loss sustained in the County of Santa Barbara as a result of wildfires that commenced in November 2008.

(41) Any loss sustained in the Counties of Los Angeles and Ventura as a result of wildfires that commenced in October 2008 or November 2008 that were the subject of the Governor s proclamations of a state of emergency.

(42) Any loss sustained in the Counties of Orange, Riverside, and San Bernardino as a result of wildfires that commenced in November 2008.

(43) Any loss sustained in the County of Santa Barbara as a result of wildfires that commenced in May 2009.

(b) (1) In the case of any loss allowed under Section 165(c) of the Internal Revenue Code, relating to limitation of losses of individuals, any excess disaster loss shall be carried forward to each of the five taxable years following the taxable year for which the loss is claimed. However, if there is any excess disaster loss remaining after the five-year period, then the applicable percentage, as set forth in paragraph (1) of subdivision (b) of Section 17276, of that excess disaster loss shall be carried forward to each of the next 10 taxable years.

(2) The entire amount of any excess disaster loss as defined in subdivision (c) shall be carried to the earliest of the taxable years to which, by reason of subdivision (b), the loss may be carried. The portion of the loss which shall be carried to each of the other taxable years shall be the excess, if any, of the amount of excess disaster loss over the sum of the adjusted taxable income for each of the prior taxable years to which that excess disaster loss is carried.

(c) Excess disaster loss means a disaster loss computed pursuant to Section 165 of the Internal Revenue Code which exceeds the adjusted taxable income of the year of loss or, if the election under Section 165(i) of the Internal Revenue Code is made, the adjusted taxable income of the year preceding the loss.

(d) The provisions of this section and Section 165(i) of the Internal Revenue Code shall be applicable to any of the losses listed in subdivision (a) sustained in any county or city in this state which was proclaimed by the Governor to be in a state of disaster.

(e) Losses allowable under this section may not be taken into account in computing a net operating loss deduction under Section 172 of the Internal Revenue Code.

(f) For purposes of this section, adjusted taxable income shall be defined by Section 1212(b)(2)(B) of the Internal Revenue Code.

(g) For losses described in paragraphs (15) to (43), inclusive, of subdivision (a), the election under Section 165(i) of the Internal Revenue Code may be made on a return or amended return filed on or before the due date of the return (determined with regard to extension) for the taxable year in which the disaster occurred.

(Amended by Stats. 2009, Ch. 299, Sec. 2. Effective January 1, 2010.)



17207.2

(a) An excess disaster loss, as defined in subdivision (c), shall be carried to other taxable years as provided in subdivision (b), with respect to losses sustained in the County of Humboldt as a result of the earthquake that occurred in January 2010.

(b) (1) In the case of any loss allowed under Section 165(c) of the Internal Revenue Code, relating to limitation of losses of individuals, any excess disaster loss shall be carried forward to each of the five taxable years following the taxable year for which the loss is claimed. However, if there is any excess disaster loss remaining after the five-year period, then the applicable percentage, as set forth in paragraph (1) of subdivision (b) of Section 17276, of that excess disaster loss shall be carried forward to each of the next 10 taxable years.

(2) The entire amount of any excess disaster loss as defined in subdivision (c) shall be carried to the earliest of the taxable years to which, by reason of subdivision (b), the loss may be carried. The portion of the loss which shall be carried to each of the other taxable years shall be the excess, if any, of the amount of excess disaster loss over the sum of the adjusted taxable income for each of the prior taxable years to which that excess disaster loss is carried.

(c) Excess disaster loss means a disaster loss computed pursuant to Section 165 of the Internal Revenue Code which exceeds the adjusted taxable income of the year of loss or, if the election under Section 165(i) of the Internal Revenue Code is made, the adjusted taxable income of the year preceding the loss.

(d) The provisions of this section and Section 165(i) of the Internal Revenue Code shall be applicable to any of the losses listed in subdivision (a) sustained in any county or city in this state which was proclaimed by the Governor to be in a state of disaster.

(e) Losses allowable under this section may not be taken into account in computing a net operating loss deduction under Section 172 of the Internal Revenue Code.

(f) For purposes of this section, adjusted taxable income shall be defined by Section 1212(b)(2)(B) of the Internal Revenue Code.

(g) For losses described in subdivision (a), the election under Section 165(i) of the Internal Revenue Code may be made on a return or amended return filed on or before the due date of the return (determined with regard to extension) for the taxable year in which the disaster occurred.

(Added by Stats. 2010, Ch. 449, Sec. 5. Effective September 29, 2010.)



17207.3

(a) An excess disaster loss, as defined in subdivision (c), shall be carried to other taxable years as provided in subdivision (b), with respect to losses sustained in the County of Imperial as a result of the earthquake that occurred in April 2010.

(b) (1) In the case of any loss allowed under Section 165(c) of the Internal Revenue Code, relating to limitation of losses of individuals, any excess disaster loss shall be carried forward to each of the five taxable years following the taxable year for which the loss is claimed. However, if there is any excess disaster loss remaining after the five-year period, then the applicable percentage, as set forth in paragraph (1) of subdivision (b) of Section 17276, of that excess disaster loss shall be carried forward to each of the next 10 taxable years.

(2) The entire amount of any excess disaster loss as defined in subdivision (c) shall be carried to the earliest of the taxable years to which, by reason of subdivision (b), the loss may be carried. The portion of the loss which shall be carried to each of the other taxable years shall be the excess, if any, of the amount of excess disaster loss over the sum of the adjusted taxable income for each of the prior taxable years to which that excess disaster loss is carried.

(c) Excess disaster loss means a disaster loss computed pursuant to Section 165 of the Internal Revenue Code which exceeds the adjusted taxable income of the year of loss or, if the election under Section 165(i) of the Internal Revenue Code is made, the adjusted taxable income of the year preceding the loss.

(d) The provisions of this section and Section 165(i) of the Internal Revenue Code shall be applicable to any of the losses listed in subdivision (a) sustained in any county or city in this state which was proclaimed by the Governor to be in a state of disaster.

(e) Losses allowable under this section may not be taken into account in computing a net operating loss deduction under Section 172 of the Internal Revenue Code.

(f) For purposes of this section, adjusted taxable income shall be defined by Section 1212(b)(2)(B) of the Internal Revenue Code.

(g) For losses described in subdivision (a), the election under Section 165(i) of the Internal Revenue Code may be made on a return or amended return filed on or before the due date of the return (determined with regard to extension) for the taxable year in which the disaster occurred.

(Added by Stats. 2010, Ch. 461, Sec. 6. Effective September 29, 2010.)



17207.4

(a) Section 165(i) of the Internal Revenue Code is modified to additionally provide that an appraisal for the purpose of obtaining a loan of federal funds or a loan guarantee from the federal government as a result of a presidentially declared disaster, as defined by Section 1033(h)(3) of the Internal Revenue Code, may be used to establish the amount of any loss described in Section 165(i)(1) or (2) of the Internal Revenue Code to the extent provided in regulations or other guidance of the Secretary of the Treasury under Section 165(i)(4) of the Internal Revenue Code, as added by Section 912 of Public Law 105-34.

(b) This section shall apply on and after August 5, 1997.

(Added by Stats. 1998, Ch. 7, Sec. 6. Effective March 14, 1998.)



17207.6

(a) An excess disaster loss, as defined in subdivision (c), shall be carried to other taxable years as provided in subdivision (b), with respect to losses resulting from any of the following disasters:

(1) Any loss sustained in the Counties of Los Angeles and Monterey as a result of wildfires that commenced in August 2009.

(2) Any loss sustained in the County of Placer as a result of wildfires that commenced in August 2009.

(3) Any loss sustained in the Counties of Calaveras, Imperial, Los Angeles, Orange, Riverside, San Bernardino, San Francisco, and Siskiyou as a result of winter storms that commenced in January 2010.

(4) Any loss sustained in the County of Kern as a result of the wildfires that commenced in July 2010.

(b) (1) In the case of any loss allowed under Section 165(c) of the Internal Revenue Code, relating to limitation of losses of individuals, any excess disaster loss shall be carried forward to each of the five taxable years following the taxable year for which the loss is claimed. However, if there is any excess disaster loss remaining after the five-year period, then the applicable percentage, as set forth in paragraph (1) of subdivision (b) of Section 17276, of that excess disaster loss shall be carried forward to each of the next 10 taxable years.

(2) The entire amount of any excess disaster loss as defined in subdivision (c) shall be carried to the earliest of the taxable years to which, by reason of subdivision (b), the loss may be carried. The portion of the loss which shall be carried to each of the other taxable years shall be the excess, if any, of the amount of excess disaster loss over the sum of the adjusted taxable income for each of the prior taxable years to which that excess disaster loss is carried.

(c) Excess disaster loss means a disaster loss computed pursuant to Section 165 of the Internal Revenue Code which exceeds the adjusted taxable income of the year of loss or, if the election under Section 165(i) of the Internal Revenue Code is made, the adjusted taxable income of the year preceding the loss.

(d) The provisions of this section and Section 165(i) of the Internal Revenue Code shall be applicable to any of the losses listed in subdivision (a) sustained in any county or city in this state which was proclaimed by the Governor to be in a state of disaster.

(e) Losses allowable under this section may not be taken into account in computing a net operating loss deduction under Section 172 of the Internal Revenue Code.

(f) For purposes of this section, adjusted taxable income shall be defined by Section 1212(b)(2)(B) of the Internal Revenue Code.

(g) For losses described in subdivision (a), the election under Section 165(i) of the Internal Revenue Code may be made on a return or amended return filed on or before the due date of the return (determined with regard to extension) for the taxable year in which the disaster occurred.

(Added by Stats. 2010, Ch. 447, Sec. 5. Effective September 29, 2010.)



17207.7

(a) An excess disaster loss, as defined in subdivision (c), shall be carried to other taxable years as provided in subdivision (b), with respect to losses sustained in the County of Mendocino as a result of the tsunami that occurred in March 2011.

(b) (1) In the case of any loss allowed under Section 165(c) of the Internal Revenue Code, relating to limitation of losses of individuals, any excess disaster loss shall be carried forward to each of the five taxable years following the taxable year for which the loss is claimed. However, if there is any excess disaster loss remaining after the five-year period, then the applicable percentage, as set forth in paragraph (1) of subdivision (b) of Section 17276.20, of that excess disaster loss shall be carried forward to each of the next 10 taxable years.

(2) The entire amount of any excess disaster loss as defined in subdivision (c) shall be carried to the earliest of the taxable years to which, by reason of subdivision (b), the loss may be carried. The portion of the loss which shall be carried to each of the other taxable years shall be the excess, if any, of the amount of excess disaster loss over the sum of the adjusted taxable income for each of the prior taxable years to which that excess disaster loss is carried.

(c) Excess disaster loss means a disaster loss computed pursuant to Section 165 of the Internal Revenue Code which exceeds the adjusted taxable income of the year of loss or, if the election under Section 165(i) of the Internal Revenue Code is made, the adjusted taxable income of the year preceding the loss.

(d) This section and Section 165(i) of the Internal Revenue Code shall be applicable to any of the losses listed in subdivision (a) sustained in any county or city in this state which was proclaimed by the Governor to be in a state of disaster.

(e) Losses allowable under this section shall not be taken into account in computing a net operating loss deduction under Section 172 of the Internal Revenue Code.

(f) For purposes of this section, adjusted taxable income shall be defined by Section 1212(b)(2)(B) of the Internal Revenue Code.

(g) For losses described in subdivision (a), the election under Section 165(i) of the Internal Revenue Code may be made on a return or amended return filed on or before the due date of the return (determined with regard to extension) for the taxable year in which the disaster occurred.

(Added by Stats. 2011, Ch. 283, Sec. 1. Effective September 7, 2011.)



17207.8

(a) An excess disaster loss, as defined in subdivision (c), shall be carried to other taxable years as provided in subdivision (b), with respect to losses sustained in the County of San Mateo as a result of the explosion and fire that occurred in September 2010.

(b) (1) In the case of any loss allowed under Section 165(c) of the Internal Revenue Code, relating to limitation of losses of individuals, any excess disaster loss shall be carried forward to each of the five taxable years following the taxable year for which the loss is claimed. However, if there is any excess disaster loss remaining after the five-year period, then the applicable percentage, as set forth in paragraph (1) of subdivision (b) of Section 17276.20, of that excess disaster loss shall be carried forward to each of the next 10 taxable years.

(2) The entire amount of any excess disaster loss as defined in subdivision (c) shall be carried to the earliest of the taxable years to which, by reason of subdivision (b), the loss may be carried. The portion of the loss which shall be carried to each of the other taxable years shall be the excess, if any, of the amount of excess disaster loss over the sum of the adjusted taxable income for each of the prior taxable years to which that excess disaster loss is carried.

(c) Excess disaster loss means a disaster loss computed pursuant to Section 165 of the Internal Revenue Code which exceeds the adjusted taxable income of the year of loss or, if the election under Section 165(i) of the Internal Revenue Code is made, the adjusted taxable income of the year preceding the loss.

(d) This section and Section 165(i) of the Internal Revenue Code shall be applicable to any of the losses listed in subdivision (a) sustained in any county or city in this state which was proclaimed by the Governor to be in a state of disaster.

(e) Losses allowable under this section may not be taken into account in computing a net operating loss deduction under Section 172 of the Internal Revenue Code.

(f) For purposes of this section, adjusted taxable income shall be defined by Section 1212(b)(2)(B) of the Internal Revenue Code.

(g) For losses described in subdivision (a), the election under Section 165(i) of the Internal Revenue Code may be made on a return or amended return filed on or before the due date of the return (determined with regard to extension) for the taxable year in which the disaster occurred.

(Amended by Stats. 2011, Ch. 18, Sec. 2. Effective April 7, 2011.)



17207.11

(a) Section 165(i) of the Internal Revenue Code shall be applicable to any losses sustained in the County of Santa Cruz as a result of the severe storms that occurred in March 2011.

(b) For losses described in subdivision (a), the election under Section 165(i) of the Internal Revenue Code may be made on a return or amended return filed on or before the due date of the return, determined with regard to extension, for the taxable year in which the disaster occurred.

(c) Unless specifically provided otherwise, any law that suspends, defers, reduces, or otherwise diminishes the deduction of a net operating loss shall not apply to a net operating loss attributable to the loss described in subdivision (a).

(Added by Stats. 2012, Ch. 203, Sec. 1. Effective August 27, 2012.)



17207.12

(a) Section 165(i) of the Internal Revenue Code shall be applicable to any losses sustained in the Counties of Los Angeles and San Bernardino as a result of the severe winds that occurred in November 2011.

(b) For losses described in subdivision (a), the election under Section 165(i) of the Internal Revenue Code may be made on a return or amended return filed on or before the due date of the return, determined with regard to extension, for the taxable year in which the disaster occurred.

(c) Unless specifically provided otherwise, any law that suspends, defers, reduces, or otherwise diminishes the deduction of a net operating loss shall not apply to a net operating loss attributable to the loss described in subdivision (a).

(Added by Stats. 2012, Ch. 284, Sec. 1. Effective September 7, 2012.)



17207.13

(a) Section 165(i) of the Internal Revenue Code shall be applicable to any losses sustained in the County of San Diego as a result of the wildfires that occurred in May 2014.

(b) For losses described in subdivision (a), the election under Section 165(i) of the Internal Revenue Code may be made on a return or amended return filed on or before the due date of the return, determined with regard to extension, for the taxable year in which the disaster occurred.

(c) Unless specifically provided otherwise, any law that suspends, defers, reduces, or otherwise diminishes the deduction of a net operating loss shall not apply to a net operating loss attributable to the loss described in subdivision (a).

(Added by Stats. 2014, Ch. 352, Sec. 1. Effective September 16, 2014.)



17208.1

(a) There shall be allowed as a deduction the amount of interest paid or incurred by a taxpayer during the taxable year on any loan or financed indebtedness obtained from a publicly owned utility company for the purpose of acquiring and installing any energy efficient product or equipment to a qualified residence located in this state.

(b) For purposes of this section:

(1) Energy efficient product or equipment means any product or equipment certified by a publicly owned utility company that will improve the energy efficiency, as defined by paragraph (2) of subdivision (a) of Section 399.4 of the Public Utilities Code, of a qualified residence on which the product or equipment is installed or applied.

(2) Energy efficient product or equipment shall include, but not be limited to, heating, ventilation, air-conditioning, lighting, solar, advanced metering of energy usage, windows, insulation, zone heating products, and weatherization systems.

(3) Zone heating products mean gas room heaters certified by the California Energy Commission or wood fueled stoves certified by the federal Environmental Protection Agency.

(4) Publicly owned utility company has the same meaning as set forth in subdivision (d) of Section 9604 of the Public Utilities Code.

(5) Qualified residence has the same meaning as set forth in Section 163(h)(4)(A) of the Internal Revenue Code.

(6) Publicly owned utility company loan or financial indebtedness means any amount borrowed from a publicly owned utility company to finance the acquisition and installation of energy efficient products and equipment installed or applied to a qualified residence located in this state.

(c) Any interest amount that is allowed as a deduction pursuant to this section (and the application of Section 17072) may not otherwise be allowed as a deduction for purposes of this part.

(d) The publicly owned utility company shall issue a federal income tax Form 1098, or similar form, for the purpose of notifying the taxpayer of his or her eligibility for the deduction allowed by this section.

(e) The deduction allowed by this section shall be in lieu of any credit allowed by this part for interest paid or incurred by the taxpayer in connection with the purchase of energy efficient equipment.

(f) The Legislature finds and declares that many taxpayers may be unaware that they may deduct interest paid or incurred pursuant to this section. The Legislature further finds that it is important to inform taxpayers of this deduction. Therefore, it is the intent of the Legislature to encourage all publicly owned utility companies to inform their customers in writing that they may deduct interest paid or incurred pursuant to this section. It is the further intent of the Legislature to encourage all publicly owned utility companies that are unable to offer customer financing to acquire or install energy efficient products and equipment to inform their customers in writing that interest on a home equity or home improvement loan used to purchase energy efficient products and equipment may also be tax deductible.

(g) It is the intent of the Legislature to inquire with the Internal Revenue Service as to whether the loan program administered by the Sacramento Municipal Utility District qualifies for an interest deduction in compliance with the Internal Revenue Code and the regulations thereunder.

(Added by Stats. 2001, 2nd Ex. Sess., Ch. 5, Sec. 2. Effective October 1, 2001.)



17215

(a) Section 220(a) of the Internal Revenue Code, relating to deduction allowed, is modified to provide that the amount allowed as a deduction shall be an amount equal to the amount allowed to that individual as a deduction under Section 220 of the Internal Revenue Code, relating to medical savings accounts, on the federal income tax return filed for the same taxable year by that individual.

(b) Section 220(f)(4) of the Internal Revenue Code, relating to additional tax on distributions not used for qualified medical expenses, is modified by substituting 10 percent in lieu of 15 percent.

(Added by Stats. 1997, Ch. 611, Sec. 24. Effective October 3, 1997.)



17215.1

Section 220(f)(5) of the Internal Revenue Code, relating to rollover contributions, shall not apply.

(Added by Stats. 2005, Ch. 691, Sec. 26.5. Effective October 7, 2005.)



17215.4

Section 223 of the Internal Revenue Code, relating to health savings accounts, shall not apply.

(Added by Stats. 2005, Ch. 691, Sec. 26.6. Effective October 7, 2005.)



17220

(a) Section 164(a)(3) of the Internal Revenue Code, relating to the deductibility of state, local, and foreign income, war profits, and excess profits taxes, shall not apply.

(b) Section 164(b)(5) of the Internal Revenue Code, relating to general sales taxes, shall not apply.

(c) In addition to the provisions of Section 164(c) of the Internal Revenue Code, relating to deduction denied in case of certain taxes, no deduction shall be allowed for any tax imposed under Chapter 10.5 (commencing with Section 17935), Chapter 10.6 (commencing with Section 17941), or Chapter 10.7 (commencing with Section 17951) of this part or under Part 11 (commencing with Section 23001).

(Amended by Stats. 2005, Ch. 691, Sec. 27. Effective October 7, 2005.)



17222

No deduction shall be allowed for the tax deducted and withheld under Section 18662 and Section 13020 of the Unemployment Insurance Code either to the employer or to the recipient of the income in computing taxable income under this part.

(Amended by Stats. 1993, Ch. 31, Sec. 8. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



17224

Section 163(e) of the Internal Revenue Code is modified as follows:

(a) For taxable years beginning on or after January 1, 1987, and before the taxable year in which the debt obligation matures or is sold, exchanged, or otherwise disposed, the amount deductible under this part is the same as the amount deductible on the federal tax return.

(b) The difference between the amount deductible on the federal tax return and the amount allowable under this part, with respect to obligations issued after December 31, 1984, for taxable years beginning before January 1, 1987, shall be allowed as a deduction in the taxable year in which the debt obligation matures or is sold, exchanged, or otherwise disposed.

(c) The provisions of Section 7202(c) of Public Law 101-239, relating to the effective date for treatment of certain high yield original issue discount obligations, shall apply.

(Amended by Stats. 1990, Ch. 452, Sec. 9. Effective July 31, 1990. Applicable to taxable years beginning on or after January 1, 1990, by Sec. 56 of Ch. 452.)



17225

Section 163(h)(3)(E) of the Internal Revenue Code, relating to mortgage insurance premiums treated as interest, shall not apply.

(Added by Stats. 2010, Ch. 14, Sec. 18. Effective January 1, 2011.)



17228

For taxable years beginning on or after January 1, 2014, a deduction shall not be allowed for the amount of any fine or penalty paid or incurred by an owner of all or part of a professional sports franchise, where that fine or penalty is assessed or imposed by the professional sports league that includes that franchise.

(Added by Stats. 2014, Ch. 792, Sec. 1. Effective September 29, 2014.)



17230

Payments made to the California Housing Finance Agency by the borrower pursuant to Section 52514 of the Health and Safety Code shall be considered payments of interest for purposes of Section 163 of the Internal Revenue Code.

(Repealed and added by Stats. 1983, Ch. 488, Sec. 29. Effective July 28, 1983.)



17235

(a) There shall be allowed as a deduction the amount of net interest received by the taxpayer before January 1, 2014, in payment on indebtedness of a person or entity engaged in the conduct of a trade or business located in an enterprise zone.

(b) A deduction shall not be allowed under this section unless at the time the indebtedness is incurred each of the following requirements are met:

(1) The trade or business is located solely within an enterprise zone.

(2) The indebtedness is incurred solely in connection with activity within the enterprise zone.

(3) The taxpayer has no equity or other ownership interest in the debtor.

(c) Enterprise zone means an area designated as an enterprise zone pursuant to Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code.

(d) This section shall cease to be operative for taxable years beginning on or after January 1, 2014, and shall be repealed on December 1, 2014.

(Amended by Stats. 2013, Ch. 69, Sec. 19. Effective July 11, 2013. Inoperative for taxable years beginning on or after January 1, 2014. Repealed as of December 1, 2014, by its own provisions.)



17250

(a) Section 168 of the Internal Revenue Code is modified as follows:

(1) Any reference to tax imposed by this chapter in Section 168 of the Internal Revenue Code means net tax, as defined in Section 17039.

(2) (A) Section 168(e)(3) is modified to provide that any grapevine, replaced in a vineyard in California in any taxable year beginning on or after January 1, 1992, as a direct result of a phylloxera infestation in that vineyard, or replaced in a vineyard in California in any taxable year beginning on or after January 1, 1997, as a direct result of Pierce s disease in that vineyard, shall be five-year property, rather than 10-year property.

(B) Section 168(g)(3) of the Internal Revenue Code is modified to provide that any grapevine, replaced in a vineyard in California in any taxable year beginning on or after January 1, 1992, as a direct result of a phylloxera infestation in that vineyard, or replaced in a vineyard in California in any taxable year beginning on or after January 1, 1997, as a direct result of Pierce s disease in that vineyard, shall have a class life of 10 years.

(C) Every taxpayer claiming a depreciation deduction with respect to grapevines as described in this paragraph shall obtain a written certification from an independent state-certified integrated pest management adviser, or a state agricultural commissioner or adviser, that specifies that the replanting was necessary to restore a vineyard infested with phylloxera or Pierce s disease. The taxpayer shall retain the certification for future audit purposes.

(3) Section 168(j) of the Internal Revenue Code, relating to property on Indian reservations, shall not apply.

(4) Section 168(k) of the Internal Revenue Code, relating to special allowance for certain property acquired after December 31, 2007, and before January 1, 2009, shall not apply.

(5) Sections 168(b)(3)(G) and 168(b)(3)(H) of the Internal Revenue Code shall not apply.

(6) Sections 168(e)(3)(E)(iv), 168(e)(3)(E)(v), and 168(e)(3)(E)(ix) of the Internal Revenue Code shall not apply.

(7) Sections 168(e)(6), 168(e)(7), and 168(e)(8) of the Internal Revenue Code, relating to qualified leasehold improvement property, qualified restaurant property, and qualified retail improvement property, respectively, shall not apply.

(8) Section 168(l) of the Internal Revenue Code, relating to special allowance for cellulosic biofuel plant property, shall not apply.

(9) Section 168(m) of the Internal Revenue Code, relating to special allowance for certain reuse and recycling property, shall not apply.

(10) Section 168(n) of the Internal Revenue Code, relating to special allowance for qualified disaster assistance property, shall not apply.

(11) Section 168(i)(15)(D) of the Internal Revenue Code, relating to termination, is modified by substituting the phrase December 31, 2007 for the phrase December 31, 2009.

(12) Section 168(e)(3)(B)(vii) of the Internal Revenue Code shall not apply.

(b) Section 169 of the Internal Revenue Code, relating to amortization of pollution control facilities, is modified as follows:

(1) The deduction allowed by Section 169 of the Internal Revenue Code shall be allowed only with respect to facilities located in this state.

(2) The state certifying authority, as defined in Section 169(d)(2) of the Internal Revenue Code, means the State Air Resources Board, in the case of air pollution, and the State Water Resources Control Board, in the case of water pollution.

(Amended by Stats. 2010, Ch. 14, Sec. 19. Effective January 1, 2011.)



17250.5

(a) Section 167(g) of the Internal Revenue Code, relating to depreciation under income forecast method, shall be modified as follows:

(1) Section 167(g)(2)(C) of the Internal Revenue Code is modified by substituting Section 19521 for Section 460(b)(7) of the Internal Revenue Code.

(2) Section 167(g)(5)(D) of the Internal Revenue Code is modified by substituting Part 10.2 (commencing with Section 18401) (other than Section 19136) for Subtitle F (other than Sections 6654 and 6655).

(3) Section 167(g)(5)(E) of the Internal Revenue Code, relating to treatment of distribution costs, shall not apply.

(4) Section 167(g)(7) of the Internal Revenue Code, relating to treatment of participations and residuals, shall not apply.

(b) Section 167(h) of the Internal Revenue Code, relating to amortization of geological and geophysical expenditures, shall not apply.

(Amended by Stats. 2010, Ch. 14, Sec. 20. Effective January 1, 2011.)



17255

(a) Section 179(b)(1) of the Internal Revenue Code, relating to dollar limitation, shall not apply and in lieu thereof, the aggregate cost which may be taken into account under Section 179(a) of the Internal Revenue Code for any taxable year shall not exceed twenty-five thousand dollars ($25,000).

(b) Section 179(b)(2) of the Internal Revenue Code, relating to reduction in limitation, shall not apply and in lieu thereof, the limitation under subdivision (a) for any taxable year shall be reduced, but not to below zero, by the amount by which the cost of Section 179 property, as defined in Section 179(d)(1) of the Internal Revenue Code, except as otherwise provided, placed in service during the taxable year exceeds two hundred thousand dollars ($200,000).

(c) Section 179 of the Internal Revenue Code is modified to provide that the aggregate amount disallowed referred to in Section 179(b)(3)(B) of the Internal Revenue Code shall be computed under this part as it read on the date the property generating the amount disallowed was placed in service.

(d) Section 179(b)(5) of the Internal Revenue Code, relating to inflation adjustments, shall not apply.

(e) The last sentence in Section 179(c)(2) of the Internal Revenue Code, relating to election irrevocable, shall not apply.

(f) Section 179(d)(1)(A)(ii) of the Internal Revenue Code shall not apply.

(g) Section 179(e) of the Internal Revenue Code, relating to special rules for qualified disaster assistance property, shall not apply.

(Amended by Stats. 2010, Ch. 14, Sec. 21. Effective January 1, 2011.)



17256

Section 179A of the Internal Revenue Code, relating to deduction for clean-fuel vehicles and certain refueling property, shall not apply.

(Amended by Stats. 2005, Ch. 691, Sec. 32. Effective October 7, 2005.)



17257

Section 179C of the Internal Revenue Code, relating to election to expense certain refineries, shall not apply.

(Added by Stats. 2010, Ch. 14, Sec. 22. Effective January 1, 2011.)



17257.2

Section 179D of the Internal Revenue Code, relating to energy efficient commercial buildings deduction, shall not apply.

(Added by Stats. 2010, Ch. 14, Sec. 23. Effective January 1, 2011.)



17257.4

Section 179E of the Internal Revenue Code, relating to election to expense advanced mine safety equipment, shall not apply.

(Added by Stats. 2010, Ch. 14, Sec. 24. Effective January 1, 2011.)



17260

(a) No deduction, other than depreciation, shall be allowed for expenditures for tertiary injectants as provided by Section 193 of the Internal Revenue Code.

(b) Section 263(a) of the Internal Revenue Code shall not apply to expenditures for which a deduction is allowed under Section 17266 or 17267.2.

(Amended by Stats. 1997, Ch. 603, Sec. 11. Effective October 3, 1997.)



17267.2

(a) A taxpayer may elect to treat 40 percent of the cost of any Section 17267.2 property as an expense which is not chargeable to a capital account. Any cost so treated shall be allowed as a deduction for the taxable year in which the taxpayer places the Section 17267.2 property in service.

(b) In the case of a husband and wife filing separate returns for a taxable year, the applicable amount under subdivision (a) shall be equal to 50 percent of the percentage specified in subdivision (a).

(c) (1) An election under this section for any taxable year shall do both of the following:

(A) Specify the items of Section 17267.2 property to which the election applies and the percentage of the cost of each of those items that are to be taken into account under subdivision (a).

(B) Be made on the taxpayer s original return of the tax imposed by this part for the taxable year.

(2) Any election made under this section, and any specification contained in that election, may not be revoked except with the consent of the Franchise Tax Board.

(d) (1) For purposes of this section, Section 17267.2 property means any recovery property that is:

(A) Section 1245 property (as defined in Section 1245(a)(3) of the Internal Revenue Code).

(B) Purchased and placed in service by the taxpayer for exclusive use in a trade or business conducted within an enterprise zone designated pursuant to Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code.

(C) Purchased and placed in service before the date the enterprise zone designation expires, is no longer binding, or becomes inoperative.

(2) For purposes of paragraph (1), purchase means any acquisition of property, but only if both of the following apply:

(A) The property is not acquired from a person whose relationship to the person acquiring it would result in the disallowance of losses under Section 267 or Section 707(b) of the Internal Revenue Code. However, in applying Section 267(b) and 267(c) for purposes of this section, Section 267(c)(4) shall be treated as providing that the family of an individual shall include only the individual s spouse, ancestors, and lineal descendants.

(B) The basis of the property in the hands of the person acquiring it is not determined in whole or in part by reference to the adjusted basis of that property in the hands of the person from whom it is acquired.

(3) For purposes of this section, the cost of property does not include that portion of the basis of the property that is determined by reference to the basis of other property held at any time by the person acquiring the property.

(4) This section shall not apply to estates and trusts.

(5) This section shall not apply to any property for which the taxpayer may not make an election for the taxable year under Section 179 of the Internal Revenue Code because of the application of the provisions of Section 179(d) of the Internal Revenue Code.

(6) In the case of a partnership, the percentage limitation specified in subdivision (a) shall apply at the partnership level and at the partner level.

(e) For purposes of this section, taxpayer means a person or entity who conducts a trade or business within an enterprise zone designated pursuant to Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code.

(f) Any taxpayer who elects to be subject to this section shall not be entitled to claim for the same property, the deduction under Section 179 of the Internal Revenue Code, relating to an election to expense certain depreciable business assets. However, the taxpayer may claim depreciation by any method permitted by Section 168 of the Internal Revenue Code, commencing with the taxable year following the taxable year in which the Section 17267.2 property is placed in service.

(g) The aggregate cost of all Section 17267.2 property that may be taken into account under subdivision (a) for any taxable year shall not exceed the following applicable amount for the taxable year of the designation of the relevant enterprise zone and taxable years thereafter:

The applicable

amount is:

Taxable year of designation ........................

$100,000

1st taxable year thereafter ........................

??100,000

2nd taxable year thereafter ........................

? 75,000

3rd taxable year thereafter ........................

? 75,000

Each taxable year thereafter ........................

? 50,000

(h) Any amounts deducted under subdivision (a) with respect to property subject to this section that ceases to be used in the taxpayer s trade or business within an enterprise zone at any time before the close of the second taxable year after the property is placed in service shall be included in income in the taxable year in which the property ceases to be so used.

(i) This section shall cease to be operative for taxable years beginning on or after January 1, 2014, and shall be repealed on December 1, 2014.

(Amended by Stats. 2013, Ch. 69, Sec. 20. Effective July 11, 2013. Inoperative for taxable years beginning on or after January 1, 2014. Repealed as of December 1, 2014, by its own provisions.)



17267.6

(a) For each taxable year beginning on or after January 1, 1998, a qualified taxpayer may elect to treat 40 percent of the cost of any Section 17267.6 property as an expense that is not chargeable to a capital account. Any cost so treated shall be allowed as a deduction for the taxable year in which the qualified taxpayer places the Section 17267.6 property in service.

(b) In the case of a husband and wife filing separate returns for a taxable year, the applicable amount under subdivision (a) shall be equal to 50 percent of the percentage specified in subdivision (a).

(c) (1) An election under this section for any taxable year shall do both of the following:

(A) Specify the items of Section 17267.6 property to which the election applies and the percentage of the cost of each of those items that are to be taken into account under subdivision (a).

(B) Be made on the qualified taxpayer s original return of the tax imposed by this part for the taxable year.

(2) Any election made under this section, and any specification contained in that election, may not be revoked except with the consent of the Franchise Tax Board.

(d) (1) For purposes of this section, Section 17267.6 property means any recovery property that is:

(A) Section 1245 property (as defined in Section 1245(a)(3) of the Internal Revenue Code).

(B) Purchased and placed in service by the qualified taxpayer for exclusive use in a trade or business conducted within a targeted tax area designated pursuant to Chapter 12.93 (commencing with Section 7097) of Division 7 of Title 1 of the Government Code.

(C) Purchased and placed in service before the date the targeted tax area designation expires, is revoked, is no longer binding, or becomes inoperative.

(2) For purposes of paragraph (1), purchase means any acquisition of property, but only if both of the following apply:

(A) The property is not acquired from a person whose relationship to the person acquiring it would result in the disallowance of losses under Section 267 or Section 707(b) of the Internal Revenue Code. However, in applying Sections 267(b) and 267(c) for purposes of this section, Section 267(c)(4) shall be treated as providing that the family of an individual shall include only the individual s spouse, ancestors, and lineal descendants.

(B) The basis of the property in the hands of the person acquiring it is not determined in whole or in part by reference to the adjusted basis of that property in the hands of the person from whom it is acquired.

(3) For purposes of this section, the cost of property does not include that portion of the basis of the property that is determined by reference to the basis of other property held at any time by the person acquiring the property.

(4) This section shall not apply to estates and trusts.

(5) This section shall not apply to any property for which the qualified taxpayer may not make an election for the taxable year under Section 179 of the Internal Revenue Code because of the application of the provisions of Section 179(d) of the Internal Revenue Code.

(6) In the case of a partnership, the percentage limitation specified in subdivision (a) shall apply at the partnership level and at the partner level.

(e) (1) For purposes of this section, qualified taxpayer means a person or entity that meets both of the following:

(A) Is engaged in a trade or business within a targeted tax area designated pursuant to Chapter 12.93 (commencing with Section 7097) of Division 7 of Title 1 of the Government Code.

(B) Is engaged in those lines of business described in Codes 2000 to 2099, inclusive; 2200 to 3999, inclusive; 4200 to 4299, inclusive; 4500 to 4599, inclusive, and 4700 to 5199, inclusive, of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition.

(2) In the case of any pass-through entity, the determination of whether a taxpayer is a qualified taxpayer under this section shall be made at the entity level and any deduction under this section or Section 24356.6 shall be allowed to the pass-through entity and passed through to the partners or shareholders in accordance with applicable provisions of this part of Part 11 (commencing with Section 23001). For purposes of this subparagraph, the term pass-through entity means any partnership or S corporation.

(f) Any qualified taxpayer who elects to be subject to this section shall not be entitled to claim for the same property, the deduction under Section 179 of the Internal Revenue Code, relating to an election to expense certain depreciable business assets. However, the qualified taxpayer may claim depreciation by any method permitted by Section 168 of the Internal Revenue Code, commencing with the taxable year following the taxable year in which the Section 17267.6 property is placed in service.

(g) The aggregate cost of all Section 17267.6 property that may be taken into account under subdivision (a) for any taxable year shall not exceed the following applicable amount for the taxable year of the designation of the relevant targeted tax area and taxable years thereafter:

The applicable
amount is:

Taxable year of designation ........................

$100,000

1st taxable year thereafter ........................

?100,000

2nd taxable year thereafter ........................

? 75,000

3rd taxable year thereafter ........................

?75,000

Each taxable year thereafter ........................

?50,000

(h) Any amounts deducted under subdivision (a) with respect to Section 17267.6 property that ceases to be used in the qualified taxpayer s trade or business within a targeted tax area at any time before the close of the second taxable year after the property is placed in service shall be included in income in the taxable year in which the property ceases to be so used.

(i) This section shall cease to be operative for taxable years beginning on or after January 1, 2014, and shall be repealed on December 1, 2014.

(Amended by Stats. 2013, Ch. 69, Sec. 21. Effective July 11, 2013. Inoperative for taxable years beginning on or after January 1, 2014. Repealed as of December 1, 2014, by its own provisions.)



17268

(a) For each taxable year beginning on or after January 1, 1995, a taxpayer may elect to treat 40 percent of the cost of any Section 17268 property as an expense that is not chargeable to the capital account. Any cost so treated shall be allowed as a deduction for the taxable year in which the taxpayer places the Section 17268 property in service.

(b) In the case of a husband or wife filing separate returns for a taxable year in which a spouse is entitled to the deduction under subdivision (a), the applicable amount shall be equal to 50 percent of the amount otherwise determined under subdivision (a).

(c) (1) An election under this section for any taxable year shall meet both of the following requirements:

(A) Specify the items of Section 17268 property to which the election applies and the portion of the cost of each of those items that is to be taken into account under subdivision (a).

(B) Be made on the taxpayer s return of the tax imposed by this part for the taxable year.

(2) Any election made under this section, and any specification contained in that election, may not be revoked except with the consent of the Franchise Tax Board.

(d) (1) For purposes of this section, Section 17268 property means any recovery property that is each of the following:

(A) Section 1245 property (as defined in Section 1245(a)(3) of the Internal Revenue Code).

(B) Purchased by the taxpayer for exclusive use in a trade or business conducted within a LAMBRA.

(C) Purchased before the date the LAMBRA designation expires, is no longer binding, or becomes inoperative.

(2) For purposes of paragraph (1), purchase means any acquisition of property, but only if both of the following apply:

(A) The property is not acquired from a person whose relationship to the person acquiring it would result in the disallowance of losses under Section 267 or 707(b) of the Internal Revenue Code (but, in applying Section 267(b) and Section 267(c) of the Internal Revenue Code for purposes of this section, Section 267(c)(4) of the Internal Revenue Code shall be treated as providing that the family of an individual shall include only his or her spouse, ancestors, and lineal descendants).

(B) The basis of the property in the hands of the person acquiring it is not determined by either of the following:

(i) In whole or in part by reference to the adjusted basis of the property in the hands of the person from whom acquired.

(ii) Under Section 1014 of the Internal Revenue Code, relating to basis of property acquired from a decedent.

(3) For purposes of this section, the cost of property does not include that portion of the basis of the property that is determined by reference to the basis of other property held at any time by the person acquiring the property.

(4) This section shall not apply to estates and trusts.

(5) This section shall not apply to any property for which the taxpayer may not make an election for the taxable year under Section 179 of the Internal Revenue Code because of the provisions of Section 179(d) of the Internal Revenue Code.

(6) In the case of a partnership, the dollar limitation in subdivision (f) shall apply at the partnership level and at the partner level.

(7) This section shall not apply to any property described in Section 168(f) of the Internal Revenue Code, relating to property to which Section 168 of the Internal Revenue Code does not apply.

(e) For purposes of this section:

(1) LAMBRA means a local agency military base recovery area designated in accordance with the provisions of Section 7114 of the Government Code.

(2) Taxpayer means a taxpayer that conducts a trade or business within a LAMBRA and, for the first two taxable years, has a net increase in jobs (defined as 2,000 paid hours per employee per year) of one or more employees in the LAMBRA.

(A) The net increase in the number of jobs shall be determined by subtracting the total number of full-time employees (defined as 2,000 paid hours per employee per year) the taxpayer employed in this state in the taxable year prior to commencing business operations in the LAMBRA from the total number of full-time employees the taxpayer employed in this state during the second taxable year after commencing business operations in the LAMBRA. For taxpayers who commence doing business in this state with their LAMBRA business operation, the number of employees for the taxable year prior to commencing business operations in the LAMBRA shall be zero. If the taxpayer has a net increase in jobs in the state, the credit shall be allowed only if one or more full-time employees is employed within the LAMBRA.

(B) The total number of employees employed in the LAMBRA shall equal the sum of both of the following:

(i) The total number of hours worked in the LAMBRA for the taxpayer by employees (not to exceed 2,000 hours per employee) who are paid an hourly wage divided by 2,000.

(ii) The total number of months worked in the LAMBRA for the taxpayer by employees who are salaried employees divided by 12.

(C) In the case of a taxpayer who first commences doing business in the LAMBRA during the taxable year, for purposes of clauses (i) and (ii), respectively, of subparagraph (B) the divisors 2,000 and 12 shall be multiplied by a fraction, the numerator of which is the number of months of the taxable year that the taxpayer was doing business in the LAMBRA and the denominator of which is 12.

(f) The aggregate cost of all Section 17268 property that may be taken into account under subdivision (a) for any taxable year shall not exceed the following applicable amounts for the taxable year of the designation of the relevant LAMBRA and taxable years thereafter:

_____

The applicable
amount is:

Taxable year of designation ........................

$100,000

1st taxable year thereafter ........................

100,000

2nd taxable year thereafter ........................

75,000

3rd taxable year thereafter ........................

75,000

Each taxable year thereafter ........................

50,000

(g) This section shall apply only to property that is used exclusively in a trade or business conducted within a LAMBRA.

(h) (1) Any amounts deducted under subdivision (a) with respect to property that ceases to be used in the trade or business within a LAMBRA at any time before the close of the second taxable year after the property was placed in service shall be included in income for that year.

(2) At the close of the second taxable year, if the taxpayer has not increased the number of its employees as determined by paragraph (2) of subdivision (e), then the amount of the deduction previously claimed shall be added to the taxpayer s taxable income for the taxpayer s second taxable year.

(i) Any taxpayer who elects to be subject to this section shall not be entitled to claim for the same property the deduction under Section 179 of the Internal Revenue Code, relating to an election to expense certain depreciable business assets.

(j) This section shall cease to be operative for taxable years beginning on or after January 1, 2014, and shall be repealed on December 1, 2014.

(Amended by Stats. 2013, Ch. 69, Sec. 22. Effective July 11, 2013. Inoperative for taxable years beginning on or after January 1, 2014. Repealed as of December 1, 2014, by its own provisions.)



17269

Whereas, the people of the State of California desire to promote and achieve tax equity and fairness among all the state s citizens and further desire to conform to the public policy of nondiscrimination, the Legislature hereby enacts the following for these reasons and for no other purpose:

(a) The provisions of Section 162(a) of the Internal Revenue Code shall not be applicable to expenses incurred by a taxpayer with respect to expenditures made at, or payments made to, a club which restricts membership or the use of its services or facilities on the basis of ancestry or any characteristic listed or defined in Section 11135 of the Government Code, except for genetic information.

(b) A club described in subdivision (a) holding an alcoholic beverage license pursuant to Division 9 (commencing with Section 23000) of the Business and Professions Code, except a club holding an alcoholic beverage license pursuant to Section 23425 thereof, shall provide on each receipt furnished to a taxpayer a printed statement as follows:

The expenditures covered by this receipt are nondeductible for state income tax purposes or franchise tax purposes.

(c) For purposes of this section:

(1) Expenses means those expenses otherwise deductible under Section 162(a) of the Internal Revenue Code, except for subdivision (a), and includes, but is not limited to, club membership dues and assessments, food and beverage expenses, expenses for services furnished by the club, and reimbursements or salary adjustments to officers or employees for any of the preceding expenses.

(2) Club means a club as defined in Division 9 (commencing with Section 23000) of the Business and Professions Code, except a club as defined in Section 23425 thereof.

(Amended by Stats. 2011, Ch. 261, Sec. 22. Effective January 1, 2012.)



17270

(a) For purposes of Section 162(a)(2) of the Internal Revenue Code, relating to travel expenses, all of the following shall apply:

(1) The place of residence of a member of the Legislature within the district represented shall be considered the tax home.

(2) The provisions of Section 162(h) of the Internal Revenue Code, relating to state legislators travel expenses away from home, shall not be applied.

(b) The provisions of Section 280C(a) of the Internal Revenue Code (relating to rule for employment credits) shall not apply.

(c) Section 280C(c)(3)(B) of the Internal Revenue Code is modified to refer to Section 17041 in lieu of Section 11(b)(1) of the Internal Revenue Code.

(Amended by Stats. 1999, Ch. 987, Sec. 30. Effective October 10, 1999.)



17273

For each taxable year beginning on or after January 1, 1999, Section 162(l)(1) of the Internal Revenue Code, relating to applicable percentage, is modified to provide that Section 2002 of the Tax and Trade Relief Extension Act of 1998 (P.L. 105-277), relating to phase in of a 100-percent deduction for health insurance, shall apply.

(Amended by Stats. 1999, Ch. 146, Sec. 23.5. Effective July 22, 1999.)



17274

(a) Notwithstanding any other provisions in this part to the contrary, no deduction shall be allowed for interest, taxes, depreciation, or amortization paid or incurred in the taxable year with respect to substandard housing located in this state, except as provided in subdivision (e).

(b) Substandard housing means occupied dwellings from which the taxpayer derives rental income or unoccupied or abandoned dwellings for which both of the following apply:

(1) Either of the following occurs:

(A) For occupied dwellings from which the taxpayer derives rental income, a state or local government regulatory agency has determined that the housing violates state law or local codes dealing with health, safety, or building.

(B) For dwellings that are unoccupied or abandoned for at least 90 days, a state or local government regulatory agency has cited the housing for conditions that constitute a serious violation of state law or local codes dealing with health, safety, or building, and that constitute a threat to public health and safety.

(2) Either of the following occurs:

(A) After written notice of violation by the regulatory agency, specifying the applicability of this section, the housing has not been brought to a condition of compliance within six months after the date of the notice or the time prescribed in the notice, whichever period is later.

(B) Good faith efforts for compliance have not been commenced, as determined by the regulatory agency.

Substandard housing also means employee housing that has not, within 30 days of the date of the written notice of violation or the date for compliance prescribed in the written notice of violation, been brought into compliance with the conditions stated in the written notice of violation of the Employee Housing Act (Part 1 (commencing with Section 17000) of Division 13 of the Health and Safety Code) issued by the enforcement agency that specifies the application of this section. The regulatory agency may, for good cause shown, extend the compliance date prescribed in a violation notice.

(c) (1) When the period specified in paragraph (2) of subdivision (b) has expired without compliance, the regulatory agency shall mail to the taxpayer a notice of noncompliance. The notice of noncompliance shall be in a form and shall include information prescribed by the Franchise Tax Board, shall be mailed by certified mail to the taxpayer at the taxpayer s last known address, and shall advise the taxpayer of (A) an intent to notify the Franchise Tax Board of the noncompliance within 10 days unless an appeal is filed, (B) where an appeal may be filed, and (C) a general description of the tax consequences of the filing with the Franchise Tax Board. Appeals shall be made to the same body and in the same manner as appeals from other actions of the regulatory agency. If no appeal is made within 10 days or if after disposition of the appeal the regulatory agency is sustained, the regulatory agency shall notify, in writing, the Franchise Tax Board of the noncompliance.

(2) The notice of noncompliance shall contain the legal description or the lot and block numbers of the real property, the assessor s parcel number, and the name of the owner of record as shown on the latest equalized assessment roll. In addition, the regulatory agency shall, at the same time as notification of the notice of noncompliance is sent to the Franchise Tax Board, record a copy of the notice of noncompliance in the office of the recorder for the county in which the substandard housing is located that includes a statement of tax consequences that may be determined by the Franchise Tax Board. However, the failure to record a notice with the county recorder does not relieve the liability of any taxpayer nor does it create any liability on the part of the regulatory agency.

(3) The regulatory agency may charge the taxpayer a fee in an amount not to exceed the regulatory agency s costs incurred in recording any notice of noncompliance or issuing any release of that notice. The notice of compliance shall be recorded and shall serve to expunge the notice of noncompliance. The notice of compliance shall contain the same recording information required for the notice of noncompliance. No deduction by the taxpayer, or any other taxpayer who obtains title to the property subsequent to the recordation of the notice of noncompliance, shall be allowed for the items provided in subdivision (a) from the date of the notice of noncompliance until the date the regulatory agency determines that the substandard housing has been brought to a condition of compliance. The regulatory agency shall mail to the Franchise Tax Board and the taxpayer a notice of compliance, which notice shall be in the form and include the information prescribed by the Franchise Tax Board. In the event the period of noncompliance does not cover an entire taxable year, the deductions shall be denied at the rate of
1/12
for each full month during the period of noncompliance.

(4) If the property is owned by more than one owner or if the recorded title is in the name of a fictitious owner, the notice requirements provided in subdivision (b) and this subdivision shall be satisfied for each owner if the notices are mailed to one owner or to the fictitious name owner at the address appearing on the latest available property tax bill. However, notices made pursuant to this subdivision do not relieve the regulatory agency from furnishing taxpayer identification information required to implement this section to the Franchise Tax Board.

(d) For the purposes of this section, a notice of noncompliance shall not be mailed by the regulatory agency to the Franchise Tax Board if any of the following occur:

(1) The housing was rendered substandard solely by reason of earthquake, flood, or other natural disaster except where the condition remains for more than three years after the disaster.

(2) The owner of the substandard housing has secured financing to bring the housing into compliance with those laws or codes that have been violated, causing the housing to be classified as substandard, and has commenced repairs or other work necessary to bring the housing into compliance.

(3) The owner of substandard housing that is not within the meaning of housing accommodation as defined by subdivision (d) of Section 35805 of the Health and Safety Code has done both of the following:

(A) Attempted to secure financing to bring the housing into compliance with those laws or codes that have been violated, causing the housing to be classified as substandard.

(B) Been denied that financing solely because the housing is located in a neighborhood or geographical area in which financial institutions do not provide financing for rehabilitation of any of that type of housing.

(e) This section does not apply to deductions from income derived from property rendered substandard solely by reason of a change in applicable state or local housing standards unless the violations cause substantial danger to the occupants of the property, as determined by the regulatory agency which has served notice of violation pursuant to subdivision (b).

(f) The owner of substandard housing found to be in noncompliance shall, upon total or partial divestiture of interest in the property, immediately notify the regulatory agency of the name and address of the person or persons to whom the property has been sold or otherwise transferred and the date of the sale or transference.

(g) By July 1 of each year, the regulatory agency shall report to the appropriate legislative body of its jurisdiction all of the following information, for the preceding calendar year, regarding its activities to secure code enforcement, which shall be public information:

(1) The number of written notices of violation issued for substandard housing under subdivision (b).

(2) The number of violations complied with within the period prescribed in subdivision (b).

(3) The number of notices of noncompliance issued pursuant to subdivision (c).

(4) The number of appeals from those notices pursuant to subdivision (c).

(5) The number of successful appeals by owners.

(6) The number of notices of noncompliance mailed to the Franchise Tax Board pursuant to subdivision (c).

(7) The number of cases in which a notice of noncompliance was not sent pursuant to subdivision (d).

(8) The number of extensions for compliance granted pursuant to subdivision (b) and the mean average length of the extensions.

(9) The mean average length of time from the issuance of a notice of violation to the mailing of a notice of noncompliance to the Franchise Tax Board where the notice is actually sent to the Franchise Tax Board.

(10) The number of cases where compliance is achieved after a notice of noncompliance has been mailed to the Franchise Tax Board.

(11) The number of instances of disallowance of tax deductions by the Franchise Tax Board resulting from referrals made by the regulatory agency. This information may be filed in a supplemental report in succeeding years as it becomes available.

(h) The provisions of this section relating to substandard housing consisting of abandoned or unoccupied dwellings do not apply to any lender engaging in a federally related transaction, as defined in Section 11302 of the Business and Professions Code, who acquires title through judicial or nonjudicial foreclosure, or accepts a deed in lieu of foreclosure. The exception provided in this subdivision covers only substandard housing consisting of abandoned or unoccupied dwellings involved in the federally related transaction.

(Amended by Stats. 1999, Ch. 987, Sec. 31. Effective October 10, 1999.)



17275

In computing taxable income, no deduction shall be allowed for any of the following:

(a) Abandonment fees paid under Section 51061 or 51093 of the Government Code.

(b) Tax recoupment fees paid under Section 51142 of the Government Code.

(Added by Stats. 1983, Ch. 488, Sec. 29. Effective July 28, 1983.)



17275.2

Section 170(e)(3)(C) of the Internal Revenue Code, relating to special rule for contributions of food inventory, shall not apply.

(Added by Stats. 2010, Ch. 14, Sec. 25. Effective January 1, 2011.)



17275.3

Section 170(e)(3)(D) of the Internal Revenue Code, relating to special rule for contributions of book inventory to public schools, shall not apply.

(Added by Stats. 2010, Ch. 14, Sec. 26. Effective January 1, 2011.)



17275.5

(a) No deduction shall be denied under Section 170(f)(8) of the Internal Revenue Code, relating to substantiation requirement for certain contributions, upon a showing that the requirements in Section 170(f)(8) of the Internal Revenue Code have been met with respect to that contribution for federal purposes.

(b) Section 170(f)(10)(F) of the Internal Revenue Code, relating to excise tax on premiums paid, shall not apply.

(c) The provisions of Section 170(f)(11)(E) of the Internal Revenue Code, relating to qualified appraisal and appraiser, shall apply to appraisals prepared with respect to returns or submissions filed on or after January 1, 2010.

(d) Section 170(f)(13) of the Internal Revenue Code, relating to contributions of certain interests in buildings located in registered historic districts, shall not apply.

(e) Section 170(f)(18) of the Internal Revenue Code, relating to contributions to donor advised funds, shall not apply.

(Amended by Stats. 2010, Ch. 14, Sec. 27. Effective January 1, 2011.)



17276.05

(a) In addition to the modifications made by Section 17276, the deduction provided by Section 172 of the Internal Revenue Code, relating to net operating loss deduction, shall be modified as follows:

(1) Section 172(b)(1)(J) of the Internal Revenue Code, relating to certain losses attributable to federally declared disasters, shall not apply.

(2) Section 172(j) of the Internal Revenue Code, relating to rules relating to qualified disaster losses, shall not apply.

(b) This section shall be operative for taxable years beginning on or after January 1, 2011.

(Added by Stats. 2010, Ch. 721, Sec. 10. Effective October 19, 2010.)



17276.1

(a) A qualified taxpayer, as defined in Section 17276.2, 17276.4, 17276.5, 17276.6, or 17276.7, may elect to take the deduction provided by Section 172 of the Internal Revenue Code, relating to the net operating loss deduction, as modified by Section 17276, with the following exceptions:

(1) Subdivision (a) of Section 17276, relating to years in which allowable losses are sustained, shall not be applicable.

(2) Subdivision (b) of Section 17276, relating to the 50-percent reduction of losses, shall not be applicable.

(b) The election to compute the net operating loss under this section shall be made in a statement attached to the original return, timely filed for the year in which the net operating loss is incurred and shall be irrevocable. In addition to the exceptions specified in subdivision (a), the provisions of Section 17276.2, 17276.4, 17276.5, 17276.6, or 17276.7, as appropriate, shall be applicable.

(c) Any carryover of a net operating loss sustained by a qualified taxpayer, as defined in subdivision (a) or (b) of Section 17276.2 as that section read immediately prior to January 1, 1997, shall, if previously elected, continue to be a deduction, as provided in subdivision (a), applied as if the provisions of subdivision (a) or (b) of Section 17276.2, as that section read prior to January 1, 1997, still applied.

(Amended by Stats. 2001, Ch. 623, Sec. 2. Effective October 9, 2001.)



17276.2

(a) The term qualified taxpayer as used in Section 17276.1 includes a person or entity engaged in the conduct of a trade or business within an enterprise zone designated pursuant to Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code. For purposes of this subdivision, all of the following shall apply:

(1) A net operating loss shall not be a net operating loss carryback to any taxable year and a net operating loss for any taxable year beginning on or after the date that the area in which the taxpayer conducts a trade or business is designated as an enterprise zone shall be a net operating loss carryover to each of the 15 taxable years following the taxable year of loss.

(2) For purposes of this subdivision:

(A) Net operating loss means the loss determined under Section 172 of the Internal Revenue Code, as modified by Section 17276.1, attributable to the taxpayer s business activities within the enterprise zone (as defined in Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code) prior to the enterprise zone expiration date. That attributable loss shall be determined in accordance with Chapter 17 (commencing with Section 25101) of Part 11, modified for purposes of this subdivision, as follows:

(i) Loss shall be apportioned to the enterprise zone by multiplying total loss from the business by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two.

(ii) The enterprise zone shall be substituted for this state.

(B) A net operating loss carryover shall be a deduction only with respect to the taxpayer s business income attributable to the enterprise zone as defined in Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code.

(C) Attributable income is that portion of the taxpayer s California source business income that is apportioned to the enterprise zone. For that purpose, the taxpayer s business income attributable to sources in this state first shall be determined in accordance with Chapter 17 (commencing with Section 25101) of Part 11. That business income shall be further apportioned to the enterprise zone in accordance with Article 2 (commencing with Section 25120) of Chapter 17 of Part 11, modified for purposes of this subdivision as follows:

(i) Business income shall be apportioned to the enterprise zone by multiplying the total California business income of the taxpayer by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two. For purposes of this clause:

(I) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the enterprise zone during the taxable year, and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year.

(II) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the enterprise zone during the taxable year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the taxable year.

(ii) If a loss carryover is allowable pursuant to this section for any taxable year after the enterprise zone designation has expired, the enterprise zone shall be deemed to remain in existence for purposes of computing the limitation set forth in subparagraph (B) and allowing a net operating loss deduction.

(D) Enterprise zone expiration date means the date the enterprise zone designation expires, is no longer binding, or becomes inoperative.

(3) The changes made to this subdivision by the act adding this paragraph shall apply to taxable years beginning on or after January 1, 1998.

(b) A taxpayer who qualifies as a qualified taxpayer under one or more sections shall, for the taxable year of the net operating loss and any taxable year to which that net operating loss may be carried, designate on the original return filed for each year the section which applies to that taxpayer with respect to that net operating loss. If the taxpayer is eligible to qualify under more than one section, the designation is to be made after taking into account subdivision (c).

(c) If a taxpayer is eligible to qualify under this section and either Section 17276.4, 17276.5, or 17276.6 as a qualified taxpayer, with respect to a net operating loss in a taxable year, the taxpayer shall designate which section is to apply to the taxpayer.

(d) Notwithstanding Section 17276, the amount of the loss determined under this section or Section 17276.4, 17276.5, or 17276.6 shall be the only net operating loss allowed to be carried over from that taxable year and the designation under subdivision (b) shall be included in the election under Section 17276.1.

(e) This section shall cease to be operative for taxable years beginning on or after January 1, 2014, and shall be repealed on December 1, 2014.

(Amended by Stats. 2013, Ch. 69, Sec. 23. Effective July 11, 2013. Inoperative for taxable years beginning on or after January 1, 2014. Repealed as of December 1, 2014, by its own provisions.)



17276.3

(a) Notwithstanding Sections 17276, 17276.1, 17276.2, 17276.4, 17276.5, 17276.6, and 17276.7 of this code and Section 172 of the Internal Revenue Code, no net operating loss deduction shall be allowed for any taxable year beginning on or after January 1, 2002, and before January 1, 2004.

(b) For any carryover of a net operating loss for which a deduction is denied by subdivision (a), the carryover period under Section 172 of the Internal Revenue Code shall be extended as follows:

(1) By one year, for losses incurred in taxable years beginning on or after January 1, 2002, and before January 1, 2003.

(2) By two years, for losses incurred in taxable years beginning before January 1, 2002.

(Amended by Stats. 2002, Ch. 488, Sec. 2. Effective September 12, 2002.)



17276.4

(a) The term qualified taxpayer as used in Section 17276.1 includes a person or entity engaged in the conduct of a trade or business within the Los Angeles Revitalization Zone designated pursuant to Section 7102 of the Government Code. For purposes of this subdivision, all of the following shall apply:

(1) A net operating loss shall not be a net operating loss carryback for any taxable year, and a net operating loss for any taxable year beginning on or after the date the area in which the taxpayer conducts a trade or business is designated the Los Angeles Revitalization Zone shall be a net operating loss carryover to each following taxable year that ends before the Los Angeles Revitalization Zone expiration date or to each of the 15 taxable years following the taxable year of loss, if longer.

(2) Net operating loss means the loss determined under Section 172 of the Internal Revenue Code, as modified by Section 17276.1, attributable to the taxpayer s business activities within the Los Angeles Revitalization Zone (as defined in Section 7102 of the Government Code) prior to the Los Angeles Revitalization Zone expiration date. The attributable loss shall be determined in accordance with Chapter 17 (commencing with Section 25101) of Part 11, modified as follows:

(A) Loss shall be apportioned to the Los Angeles Revitalization Zone by multiplying total loss from the business by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is 2.

(B) The Los Angeles Revitalization Zone shall be substituted for this state.

(3) A net operating loss carryover shall be a deduction only with respect to the taxpayer s business income attributable to the Los Angeles Revitalization Zone (as defined in Section 7102 of the Government Code) determined in accordance with subdivision (c).

(4) If a loss carryover is allowable pursuant to this section for any taxable year after the Los Angeles Revitalization Zone designation has expired, the Los Angeles Revitalization Zone shall be deemed to remain in existence for purposes of computing the limitation set forth in paragraph (2) and allowing a net operating loss deduction.

(5) Attributable income shall be that portion of the taxpayer s California source business income which is apportioned to the Los Angeles Revitalization Zone. For that purpose, the taxpayer s business income attributable to sources in this state first shall be determined in accordance with Chapter 17 (commencing with Section 25101) of Part 11. That business income shall be further apportioned to the Los Angeles Revitalization Zone in accordance with Article 2 (commencing with Section 25120) of Chapter 17 of Part 11, modified as follows:

(A) Business income shall be apportioned to the Los Angeles Revitalization Zone by multiplying total California business income of the taxpayer by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is 2.

(B) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the Los Angeles Revitalization Zone during the taxable year and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year.

(C) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the Los Angeles Revitalization Zone during the taxable year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the taxable year.

(6) Los Angeles Revitalization Zone expiration date means the date the Los Angeles Revitalization Zone designation expires, is repealed, or becomes inoperative pursuant to Section 7102, 7103, or 7104 of the Government Code.

(b) This section shall be inoperative on the first day of the taxable year beginning on or after the determination date, and each taxable year thereafter, with respect to the taxpayer s business activities within a geographic area that is excluded from the map pursuant to Section 7102 of the Government Code, or an excluded area determined pursuant to Section 7104 of the Government Code. The determination date is the earlier of the first effective date of a determination under subdivision (c) of Section 7102 of the Government Code occurring after December 1, 1994, or the first effective date of an exclusion of an area from the amended Los Angeles Revitalization Zone under Section 7104 of the Government Code. However, if the taxpayer has any unused loss amount as of the date this section becomes inoperative, that unused loss amount may continue to be carried forward as provided in this section.

(c) A taxpayer who qualifies as a qualified taxpayer under one or more sections shall, for the taxable year of the net operating loss and any taxable year to which that net operating loss may be carried, designate on the original return filed for each year the section that applies to that taxpayer with respect to that net operating loss. If the taxpayer is eligible to qualify under more than one section, the designation is to be made after taking into account subdivision (d).

(d) If a taxpayer is eligible to qualify under this section and either Section 17276.2, 17276.5, or 17276.6 as a qualified taxpayer, with respect to a net operating loss in a taxable year, the taxpayer shall designate which section is to apply to the taxpayer.

(e) Notwithstanding Section 17276, the amount of the loss determined under this section or Section 17276.2, 17276.5, or 17276.6 shall be the only net operating loss allowed to be carried over from that taxable year and the designation under subdivision (c) shall be included in the election under Section 17276.1.

(f) This section shall cease to be operative on December 1, 1998. However, any unused net operating loss may continue to be carried over to following years as provided in this section.

(Added by Stats. 1998, Ch. 1039, Sec. 8. Effective September 30, 1998. Applicable as prescribed by Sec. 23(b) of Ch. 1039. Inoperative on December 1, 1998, by its own provisions.)



17276.5

(a) For each taxable year beginning on or after January 1, 1995, the term qualified taxpayer as used in Section 17276.1 includes a taxpayer engaged in the conduct of a trade or business within a LAMBRA. For purposes of this subdivision, all of the following shall apply:

(1) A net operating loss shall not be a net operating loss carryback for any taxable year, and a net operating loss for any taxable year beginning on or after the date the area in which the taxpayer conducts a trade or business is designated a LAMBRA shall be a net operating loss carryover to each following taxable year that ends before the LAMBRA expiration date or to each of the 15 taxable years following the taxable year of loss, if longer.

(2) LAMBRA means a local agency military base recovery area designated in accordance with Section 7114 of the Government Code.

(3) Taxpayer means a person or entity that conducts a trade or business within a LAMBRA and, for the first two taxable years, has a net increase in jobs (defined as 2,000 paid hours per employee per year) of one or more employees in the LAMBRA and this state. For purposes of this paragraph:

(A) The net increase in the number of jobs shall be determined by subtracting the total number of full-time employees (defined as 2,000 paid hours per employee per year) the taxpayer employed in this state in the taxable year prior to commencing business operations in the LAMBRA from the total number of full-time employees the taxpayer employed in this state during the second taxable year after commencing business operations in the LAMBRA. For taxpayers who commence doing business in this state with their LAMBRA business operation, the number of employees for the taxable year prior to commencing business operations in the LAMBRA shall be zero. The deduction shall be allowed only if the taxpayer has a net increase in jobs in the state, and if one or more full-time employees is employed within the LAMBRA.

(B) The total number of employees employed in the LAMBRA shall equal the sum of both of the following:

(i) The total number of hours worked in the LAMBRA for the taxpayer by employees (not to exceed 2,000 hours per employee) who are paid an hourly wage divided by 2,000.

(ii) The total number of months worked in the LAMBRA for the taxpayer by employees who are salaried employees divided by 12.

(C) In the case of a taxpayer who first commences doing business in the LAMBRA during the taxable year, for purposes of clauses (i) and (ii), respectively, of subparagraph (B), the divisors 2,000 and 12 shall be multiplied by a fraction, the numerator of which is the number of months of the taxable year that the taxpayer was doing business in the LAMBRA and the denominator of which is 12.

(4) Net operating loss means the loss determined under Section 172 of the Internal Revenue Code, as modified by Section 17276.1, attributable to the taxpayer s business activities within a LAMBRA prior to the LAMBRA expiration date. The attributable loss shall be determined in accordance with Chapter 17 (commencing with Section 25101) of Part 11, modified for purposes of this section as follows:

(A) Loss shall be apportioned to a LAMBRA by multiplying total loss from the business by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is 2.

(B) The LAMBRA shall be substituted for this state.

(5) A net operating loss carryover shall be a deduction only with respect to the taxpayer s business income attributable to a LAMBRA.

(6) Attributable income is that portion of the taxpayer s California source business income that is apportioned to the LAMBRA. For that purpose, the taxpayer s business income attributable to sources in this state first shall be determined in accordance with Chapter 17 (commencing with Section 25101) of Part 11. That business income shall be further apportioned to the LAMBRA in accordance with Article 2 (commencing with Section 25120) of Chapter 17 of Part 11, modified for purposes of this subdivision as follows:

(A) Business income shall be apportioned to a LAMBRA by multiplying total California business income of the taxpayer by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two. For purposes of this clause:

(i) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the LAMBRA during the taxable year, and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year.

(ii) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the LAMBRA during the taxable year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the taxable year.

(B) If a loss carryover is allowable pursuant to this section for any taxable year after the LAMBRA designation has expired, the LAMBRA shall be deemed to remain in existence for purposes of computing the limitation specified in paragraph (5) and allowing a net operating loss deduction.

(7) LAMBRA expiration date means the date the LAMBRA designation expires, is no longer binding, or becomes inoperative pursuant to Section 7110 of the Government Code.

(b) A taxpayer who qualifies as a qualified taxpayer under one or more sections shall, for the taxable year of the net operating loss and any taxable year to which that net operating loss may be carried, designate on the original return filed for each year the section that applies to that taxpayer with respect to that net operating loss. If the taxpayer is eligible to qualify under more than one section, the designation is to be made after taking into account subdivision (c).

(c) If a taxpayer is eligible to qualify under this section and either Section 17276.2, 17276.4, or 17276.6 as a qualified taxpayer, with respect to a net operating loss in a taxable year, the taxpayer shall designate which section is to apply to the taxpayer.

(d) Notwithstanding Section 17276, the amount of the loss determined under this section or Section 17276.2, 17276.4, or 17276.6 shall be the only net operating loss allowed to be carried over from that taxable year and the designation under subdivision (b) shall be included in the election under Section 17276.1.

(e) This section shall apply to taxable years beginning on or after January 1, 1998.

(f) This section shall cease to be operative for taxable years beginning on or after January 1, 2014, and shall be repealed on December 1, 2014.

(Amended by Stats. 2013, Ch. 69, Sec. 24. Effective July 11, 2013. Inoperative for taxable years beginning on or after January 1, 2014. Repealed as of December 1, 2014, by its own provisions.)



17276.6

(a) For each taxable year beginning on or after January 1, 1998, the term qualified taxpayer as used in Section 17276.1 includes a person or entity that meets both of the following:

(1) Is engaged in a trade or business within a targeted tax area designated pursuant to Chapter 12.93 (commencing with Section 7097) of Division 7 of Title 1 of the Government Code.

(2) Is engaged in those lines of business described in Codes 2000 to 2099, inclusive; 2200 to 3999, inclusive; 4200 to 4299, inclusive; 4500 to 4599, inclusive; and 4700 to 5199, inclusive, of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition. In the case of any pass-through entity, the determination of whether a taxpayer is a qualified taxpayer under this section shall be made at the entity level.

(b) For purposes of subdivision (a), all of the following shall apply:

(1) A net operating loss shall not be a net operating loss carryback to any taxable year and a net operating loss for any taxable year beginning on or after the date that the area in which the qualified taxpayer conducts a trade or business is designated as a targeted tax area shall be a net operating loss carryover to each of the 15 taxable years following the taxable year of loss.

(2) Net operating loss means the loss determined under Section 172 of the Internal Revenue Code, as modified by Section 17276.1, attributable to the qualified taxpayer s business activities within the targeted tax area (as defined in Chapter 12.93 (commencing with Section 7097) of Division 7 of Title 1 of the Government Code) prior to the targeted tax area expiration date. That attributable loss shall be determined in accordance with Chapter 17 (commencing with Section 25101) of Part 11, modified for purposes of this section as follows:

(A) Loss shall be apportioned to the targeted tax area by multiplying total loss from the business by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is 2.

(B) The targeted tax area shall be substituted for this state.

(3) A net operating loss carryover shall be a deduction only with respect to the qualified taxpayer s business income attributable to the targeted tax area as defined in Chapter 12.93 (commencing with Section 7097) of Division 7 of Title 1 of the Government Code.

(4) Attributable income shall be that portion of the qualified taxpayer s California source business income that is apportioned to the targeted tax area. For that purpose, the qualified taxpayer s business income attributable to sources in this state first shall be determined in accordance with Chapter 17 (commencing with Section 25101) of Part 11. That business income shall be further apportioned to the targeted tax area in accordance with Article 2 (commencing with Section 25120) of Chapter 17 of Part 11, modified for purposes of this subdivision as follows:

(A) Business income shall be apportioned to the targeted tax area by multiplying the total business income of the taxpayer by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two. For purposes of this clause:

(i) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the targeted tax area during the taxable year, and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year.

(ii) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the targeted tax area during the taxable year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the taxable year.

(B) If a loss carryover is allowable pursuant to this subdivision for any taxable year after the targeted tax area expiration date, the targeted tax area designation shall be deemed to remain in existence for purposes of computing the limitation specified in subparagraph (B) and allowing a net operating loss deduction.

(5) Targeted tax area expiration date means the date the targeted tax area designation expires, is revoked, is no longer binding, or becomes inoperative.

(c) A taxpayer who qualifies as a qualified taxpayer under one or more sections shall, for the taxable year of the net operating loss and any taxable year to which that net operating loss may be carried, designate on the original return filed for each year the section that applies to that taxpayer with respect to that net operating loss. If the taxpayer is eligible to qualify under more than one section, the designation is to be made after taking into account subdivision (d).

(d) If a taxpayer is eligible to qualify under this section and either Section 17276.2, 17276.4, or 17276.5 as a qualified taxpayer, with respect to a net operating loss in a taxable year, the taxpayer shall designate which section is to apply to the taxpayer.

(e) Notwithstanding Section 17276, the amount of the loss determined under this section or Section 17276.2, 17276.4, or 17276.5 shall be the only net operating loss allowed to be carried over from that taxable year and the designation under subdivision (c) shall be included in the election under Section 17276.1.

(f) This section shall apply to taxable years beginning on or after January 1, 1998.

(g) This section shall cease to be operative for taxable years beginning on or after January 1, 2014, and shall be repealed on December 1, 2014.

(Amended by Stats. 2013, Ch. 69, Sec. 25. Effective July 11, 2013. Inoperative for taxable years beginning on or after January 1, 2014. Repealed as of December 1, 2014, by its own provisions.)



17276.7

(a) The term qualified taxpayer as used in Section 17276.1 includes a person or entity that conducts a farming business that is directly affected by Pierce s disease and its vectors. For purposes of this subdivision, all of the following shall apply:

(1) A net operating loss shall not be a net operating loss carryback to any taxable year, and a net operating loss for any taxable year beginning on or after the date that the area in which the taxpayer conducts a farming business is affected by Pierce s disease and its vectors shall be a net operating loss carryover to each of the nine taxable years following the taxable year of loss, until used.

(2) For purposes of this subdivision:

(A) Net operating loss means the loss determined under Section 172 of the Internal Revenue Code, as modified by Section 17276.1, attributable to the taxpayer s farming business activities affected by Pierce s disease and its vectors. That attributable loss shall be determined in accordance with Chapter 17 (commencing with Section 25101) of Part 11, modified for purposes of this subdivision, as follows:

(i) A loss shall be apportioned to the area affected by Pierce s disease and its vectors by multiplying the total loss from the farming business by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two.

(ii) The area affected by Pierce s disease and its vectors shall be substituted for this state.

(B) A net operating loss carryover computed under this section shall be allowed as a deduction only with respect to the taxpayer s farming business income attributable to the area affected by Pierce s disease and its vectors.

(C) Attributable income is that portion of the taxpayer s California source farming business income that is apportioned to the area affected by Pierce s disease and its vectors. For that purpose, that taxpayer s farming business income attributable to sources in this state first shall be determined in accordance with Chapter 17 (commencing with Section 25101) of Part 11. That farming business income shall be further apportioned to the area affected by Pierce s disease and its vectors in accordance with Article 2 (commencing with Section 25120) of Chapter 17 of Part 11, modified for purposes of this subdivision as follows:

(i) Farming business income shall be apportioned to the area affected by Pierce s disease and its vectors by multiplying the total California farming business income of the taxpayer by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two. For purposes of this paragraph:

(I) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the area affected by Pierce s disease and its vectors during the taxable year, and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year.

(II) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the area affected by Pierce s disease and its vectors during the taxable year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the taxable year.

(ii) If a loss carryover is allowable pursuant to this section for any taxable year after Pierce s disease and its vectors have occurred, the area affected by Pierce s disease and its vectors shall be deemed to remain in existence for purposes of computing the limitation set forth in subparagraph (B) and allowing a net operating loss deduction.

(b) A taxpayer who qualifies as a qualified taxpayer under one or more sections shall, for the taxable year of the net operating loss and any taxable year to which that net operating loss may be carried, designate on the original return filed for each year the section that applies to that taxpayer with respect to that net operating loss. If the taxpayer is eligible to qualify under more than one section, the designation is to be made after taking into account subdivision (c).

(c) If a taxpayer is eligible to compute its net operating loss under this section and either Section 17276.2, 17276.4, 17276.5, or 17276.6 as a qualified taxpayer, with respect to a net operating loss in a taxable year, the taxpayer shall designate which section is to apply to the taxpayer.

(d) Notwithstanding Section 17276, the amount of the loss determined under this section or Section 17276.2, 17276.4, 17276.5, or 17276.6 shall be the only net operating loss allowed to be carried over from that taxable year and the designation under subdivision (b) shall be included in the election under Section 17276.1.

(e) (1) A qualified taxpayer may utilize the net operating loss carryover allowed by this section only if the Department of Food and Agriculture confirms that the taxpayer s farming business was affected by Pierce s disease and its vectors during the year for which the qualified taxpayer seeks a deduction under this section.

(2) To make the determination required by this subdivision, the Department of Food and Agriculture shall utilize the definitions in Title 3 of the California Code of Regulations, relating to Pierce s disease and its vectors.

(3) The Franchise Tax Board shall develop a management agreement with the cooperation of the Department of Food and Agriculture to establish procedures by which the Franchise Tax Board secures the information. This subdivision shall not be construed to require the Department of Food and Agriculture to confirm more than the fact that the taxpayer s farming business was affected by Pierce s disease and its vectors during the year for which the qualified taxpayer seeks a deduction.

(f) This section applies to net operating losses attributable to taxable years beginning on or after January 1, 2001, and before January 1, 2003.

(Amended by Stats. 2002, Ch. 524, Sec. 3. Effective January 1, 2003.)



17276.20

Except as provided in Sections 17276.1, 17276.2, 17276.4, 17276.5, 17276.6, and 17276.7, the deduction provided by Section 172 of the Internal Revenue Code, relating to net operating loss deduction, shall be modified as follows:

(a) (1) Net operating losses attributable to taxable years beginning before January 1, 1987, shall not be allowed.

(2) A net operating loss shall not be carried forward to any taxable year beginning before January 1, 1987.

(b) (1) Except as provided in paragraphs (2) and (3), the provisions of Section 172(b)(2) of the Internal Revenue Code, relating to amount of carrybacks and carryovers, shall be modified so that the applicable percentage of the entire amount of the net operating loss for any taxable year shall be eligible for carryover to any subsequent taxable year. For purposes of this subdivision, the applicable percentage shall be:

(A) Fifty percent for any taxable year beginning before January 1, 2000.

(B) Fifty-five percent for any taxable year beginning on or after January 1, 2000, and before January 1, 2002.

(C) Sixty percent for any taxable year beginning on or after January 1, 2002, and before January 1, 2004.

(D) One hundred percent for any taxable year beginning on or after January 1, 2004.

(2) In the case of a taxpayer who has a net operating loss in any taxable year beginning on or after January 1, 1994, and who operates a new business during that taxable year, each of the following shall apply to each loss incurred during the first three taxable years of operating the new business:

(A) If the net operating loss is equal to or less than the net loss from the new business, 100 percent of the net operating loss shall be carried forward as provided in subdivision (d).

(B) If the net operating loss is greater than the net loss from the new business, the net operating loss shall be carried over as follows:

(i) With respect to an amount equal to the net loss from the new business, 100 percent of that amount shall be carried forward as provided in subdivision (d).

(ii) With respect to the portion of the net operating loss that exceeds the net loss from the new business, the applicable percentage of that amount shall be carried forward as provided in subdivision (d).

(C) For purposes of Section 172(b)(2) of the Internal Revenue Code, the amount described in clause (ii) of subparagraph (B) shall be absorbed before the amount described in clause (i) of subparagraph (B).

(3) In the case of a taxpayer who has a net operating loss in any taxable year beginning on or after January 1, 1994, and who operates an eligible small business during that taxable year, each of the following shall apply:

(A) If the net operating loss is equal to or less than the net loss from the eligible small business, 100 percent of the net operating loss shall be carried forward to the taxable years specified in subdivision (d).

(B) If the net operating loss is greater than the net loss from the eligible small business, the net operating loss shall be carried over as follows:

(i) With respect to an amount equal to the net loss from the eligible small business, 100 percent of that amount shall be carried forward as provided in subdivision (d).

(ii) With respect to that portion of the net operating loss that exceeds the net loss from the eligible small business, the applicable percentage of that amount shall be carried forward as provided in subdivision (d).

(C) For purposes of Section 172(b)(2) of the Internal Revenue Code, the amount described in clause (ii) of subparagraph (B) shall be absorbed before the amount described in clause (i) of subparagraph (B).

(4) In the case of a taxpayer who has a net operating loss in a taxable year beginning on or after January 1, 1994, and who operates a business that qualifies as both a new business and an eligible small business under this section, that business shall be treated as a new business for the first three taxable years of the new business.

(5) In the case of a taxpayer who has a net operating loss in a taxable year beginning on or after January 1, 1994, and who operates more than one business, and more than one of those businesses qualifies as either a new business or an eligible small business under this section, paragraph (2) shall be applied first, except that if there is any remaining portion of the net operating loss after application of clause (i) of subparagraph (B) of that paragraph, paragraph (3) shall be applied to the remaining portion of the net operating loss as though that remaining portion of the net operating loss constituted the entire net operating loss.

(6) For purposes of this section, the term net loss means the amount of net loss after application of Sections 465 and 469 of the Internal Revenue Code.

(c) Section 172(b)(1) of the Internal Revenue Code, relating to years to which the loss may be carried, is modified as follows:

(1) Net operating loss carrybacks shall not be allowed for any net operating losses attributable to taxable years beginning before January 1, 2013.

(2) A net operating loss attributable to taxable years beginning on or after January 1, 2013, shall be a net operating loss carryback to each of the two taxable years preceding the taxable year of the loss in lieu of the number of years provided therein.

(A) For a net operating loss attributable to a taxable year beginning on or after January 1, 2013, and before January 1, 2014, the amount of carryback to any taxable year shall not exceed 50 percent of the net operating loss.

(B) For a net operating loss attributable to a taxable year beginning on or after January 1, 2014, and before January 1, 2015, the amount of carryback to any taxable year shall not exceed 75 percent of the net operating loss.

(C) For a net operating loss attributable to a taxable year beginning on or after January 1, 2015, the amount of carryback to any taxable year shall not exceed 100 percent of the net operating loss.

(3) Notwithstanding paragraph (2), Section 172(b)(1)(B) of the Internal Revenue Code, relating to special rules for REITs, and Section 172(b)(1)(E) of the Internal Revenue Code, relating to excess interest loss, and Section 172(h) of the Internal Revenue Code, relating to corporate equity reduction interest losses, shall apply as provided.

(4) A net operating loss carryback shall not be carried back to any taxable year beginning before January 1, 2011.

(d) (1) (A) For a net operating loss for any taxable year beginning on or after January 1, 1987, and before January 1, 2000, Section 172(b)(1)(A)(ii) of the Internal Revenue Code is modified to substitute five taxable years in lieu of 20 taxable years except as otherwise provided in paragraphs (2) and (3).

(B) For a net operating loss for any taxable year beginning on or after January 1, 2000, and before January 1, 2008, Section 172(b)(1)(A)(ii) of the Internal Revenue Code is modified to substitute 10 taxable years in lieu of 20 taxable years.

(2) For any taxable year beginning before January 1, 2000, in the case of a new business, the five taxable years in paragraph (1) shall be modified to read as follows:

(A) Eight taxable years for a net operating loss attributable to the first taxable year of that new business.

(B) Seven taxable years for a net operating loss attributable to the second taxable year of that new business.

(C) Six taxable years for a net operating loss attributable to the third taxable year of that new business.

(3) For any carryover of a net operating loss for which a deduction is denied by Section 17276.3, the carryover period specified in this subdivision shall be extended as follows:

(A) By one year for a net operating loss attributable to taxable years beginning in 1991.

(B) By two years for a net operating loss attributable to taxable years beginning prior to January 1, 1991.

(4) The net operating loss attributable to taxable years beginning on or after January 1, 1987, and before January 1, 1994, shall be a net operating loss carryover to each of the 10 taxable years following the year of the loss if it is incurred by a taxpayer that is under the jurisdiction of the court in a Title 11 or similar case at any time during the income year. The loss carryover provided in the preceding sentence shall not apply to any loss incurred after the date the taxpayer is no longer under the jurisdiction of the court in a Title 11 or similar case.

(e) For purposes of this section:

(1) Eligible small business means any trade or business that has gross receipts, less returns and allowances, of less than one million dollars ($1,000,000) during the taxable year.

(2) Except as provided in subdivision (f), new business means any trade or business activity that is first commenced in this state on or after January 1, 1994.

(3) Title 11 or similar case shall have the same meaning as in Section 368(a)(3) of the Internal Revenue Code.

(4) In the case of any trade or business activity conducted by a partnership or S corporation paragraphs (1) and (2) shall be applied to the partnership or S corporation.

(f) For purposes of this section, in determining whether a trade or business activity qualifies as a new business under paragraph (2) of subdivision (e), the following rules shall apply:

(1) In any case where a taxpayer purchases or otherwise acquires all or any portion of the assets of an existing trade or business (irrespective of the form of entity) that is doing business in this state (within the meaning of Section 23101), the trade or business thereafter conducted by the taxpayer (or any related person) shall not be treated as a new business if the aggregate fair market value of the acquired assets (including real, personal, tangible, and intangible property) used by the taxpayer (or any related person) in the conduct of its trade or business exceeds 20 percent of the aggregate fair market value of the total assets of the trade or business being conducted by the taxpayer (or any related person). For purposes of this paragraph only, the following rules shall apply:

(A) The determination of the relative fair market values of the acquired assets and the total assets shall be made as of the last day of the first taxable year in which the taxpayer (or any related person) first uses any of the acquired trade or business assets in its business activity.

(B) Any acquired assets that constituted property described in Section 1221(1) of the Internal Revenue Code in the hands of the transferor shall not be treated as assets acquired from an existing trade or business, unless those assets also constitute property described in Section 1221(1) of the Internal Revenue Code in the hands of the acquiring taxpayer (or related person).

(2) In any case where a taxpayer (or any related person) is engaged in one or more trade or business activities in this state, or has been engaged in one or more trade or business activities in this state within the preceding 36 months ( prior trade or business activity ), and thereafter commences an additional trade or business activity in this state, the additional trade or business activity shall only be treated as a new business if the additional trade or business activity is classified under a different division of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition, than are any of the taxpayer s (or any related person s) current or prior trade or business activities.

(3) In any case where a taxpayer, including all related persons, is engaged in trade or business activities wholly outside of this state and the taxpayer first commences doing business in this state (within the meaning of Section 23101) after December 31, 1993 (other than by purchase or other acquisition described in paragraph (1)), the trade or business activity shall be treated as a new business under paragraph (2) of subdivision (e).

(4) In any case where the legal form under which a trade or business activity is being conducted is changed, the change in form shall be disregarded and the determination of whether the trade or business activity is a new business shall be made by treating the taxpayer as having purchased or otherwise acquired all or any portion of the assets of an existing trade or business under the rules of paragraph (1).

(5) Related person shall mean any person that is related to the taxpayer under either Section 267 or 318 of the Internal Revenue Code.

(6) Acquire shall include any gift, inheritance, transfer incident to divorce, or any other transfer, whether or not for consideration.

(7) (A) For taxable years beginning on or after January 1, 1997, the term new business shall include any taxpayer that is engaged in biopharmaceutical activities or other biotechnology activities that are described in Codes 2833 to 2836, inclusive, of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition, and as further amended, and that has not received regulatory approval for any product from the Food and Drug Administration.

(B) For purposes of this paragraph:

(i) Biopharmaceutical activities means those activities that use organisms or materials derived from organisms, and their cellular, subcellular, or molecular components, in order to provide pharmaceutical products for human or animal therapeutics and diagnostics. Biopharmaceutical activities make use of living organisms to make commercial products, as opposed to pharmaceutical activities that make use of chemical compounds to produce commercial products.

(ii) Other biotechnology activities means activities consisting of the application of recombinant DNA technology to produce commercial products, as well as activities regarding pharmaceutical delivery systems designed to provide a measure of control over the rate, duration, and site of pharmaceutical delivery.

(g) In computing the modifications under Section 172(d)(2) of the Internal Revenue Code, relating to capital gains and losses of taxpayers other than corporations, the exclusion provided by Section 18152.5 shall not be allowed.

(h) Notwithstanding any provisions of this section to the contrary, a deduction shall be allowed to a qualified taxpayer as provided in Sections 17276.1, 17276.2, 17276.4, 17276.5, 17276.6, and 17276.7.

(i) The Franchise Tax Board may prescribe appropriate regulations to carry out the purposes of this section, including any regulations necessary to prevent the avoidance of the purposes of this section through splitups, shell corporations, partnerships, tiered ownership structures, or otherwise.

(j) The Franchise Tax Board may reclassify any net operating loss carryover determined under either paragraph (2) or (3) of subdivision (b) as a net operating loss carryover under paragraph (1) of subdivision (b) upon a showing that the reclassification is necessary to prevent evasion of the purposes of this section.

(k) Except as otherwise provided, the amendments made by Chapter 107 of the Statutes of 2000 shall apply to net operating losses for taxable years beginning on or after January 1, 2000.

(Amended by Stats. 2013, Ch. 76, Sec. 185. Effective January 1, 2014.)



17276.21

(a) Notwithstanding Sections 17276, 17276.1, 17276.2, 17276.4, 17276.5, 17276.6, 17276.7, and 17276.20 of this code and Section 172 of the Internal Revenue Code, no net operating loss deduction shall be allowed for any taxable year beginning on or after January 1, 2008, and before January 1, 2012.

(b) For any net operating loss or carryover of a net operating loss for which a deduction is denied by subdivision (a), the carryover period under Section 172 of the Internal Revenue Code shall be extended as follows:

(1) By one year, for losses incurred in taxable years beginning on or after January 1, 2010, and before January 1, 2011.

(2) By two years, for losses incurred in taxable years beginning on or after January 1, 2009, and before January 1, 2010.

(3) By three years, for losses incurred in taxable years beginning on or after January 1, 2008, and before January 1, 2009.

(4) By four years, for losses incurred in taxable years beginning before January 1, 2008.

(c) Notwithstanding subdivision (a), a net operating loss deduction shall be allowed for carryback of a net operating loss attributable to a taxable year beginning on or after January 1, 2013.

(d) The provisions of this section shall not apply to the following taxpayers:

(1) For any taxable year beginning on or after January 1, 2008, and before January 1, 2010, this section shall not apply to a taxpayer with net business income of less than five hundred thousand dollars ($500,000) for the taxable year. For purposes of this paragraph, business income means:

(A) Income from a trade or business, whether conducted by the taxpayer or by a passthrough entity owned directly or indirectly by the taxpayer. For purposes of this paragraph, the term passthrough entity means a partnership or an S corporation.

(B) Income from rental activity.

(C) Income attributable to a farming business.

(2) For any taxable year beginning on or after January 1, 2010, and before January 1, 2012, this section shall not apply to a taxpayer with modified adjusted gross income of less than three hundred thousand dollars ($300,000) for the taxable year. For purposes of this paragraph, modified adjusted gross income means the amount described in paragraph (2) of subdivision (h) of Section 17024.5, determined without regard to the deduction allowed under Section 172 of the Internal Revenue Code, relating to net operating loss deduction.

(Added by Stats. 2010, Ch. 721, Sec. 14. Effective October 19, 2010.)



17276.22

Notwithstanding Section 17276.1, 17276.2, 17276.4, 17276.5, 17276.6, or 17276.7 to the contrary, a net operating loss attributable to a taxable year beginning on or after January 1, 2008, shall be a net operating carryover to each of the 20 taxable years following the year of the loss, and a net operating loss attributable to a taxable year beginning on or after January 1, 2013, shall also be a net operating loss carryback to each of the two taxable years preceding the taxable year of loss.

(Added by Stats. 2010, Ch. 721, Sec. 15. Effective October 19, 2010.)



17278

(a) To the extent specified in subdivision (b), there shall be allowed as a deduction to a taxpayer those payments of the taxpayer which are made pursuant to an interindemnity arrangement specified in Section 1280.7 of the Insurance Code and which are paid to a trust of members of a cooperative corporation organized and operated under Part 2 (commencing with Section 12200) of Division 3 of Title 1 of the Corporations Code and the members of which consist solely of physicians and surgeons licensed in this state.

(b) The deduction authorized by subdivision (a) shall be taken with respect to the taxable year in which the payment is made and shall be taken only to the extent that the payment does not exceed the amount which would otherwise be payable to an independent insurance company for similar coverage for medical malpractice insurance in that taxable year. Any portion of the payment in excess of that amount shall be treated as a payment under the interindemnity arrangement for five succeeding taxable years and may be carried forward as a deduction to those five succeeding taxable years until used. The deduction shall be applied first to the earliest years possible.

(c) In the event any payment is refunded by the trust to the taxpayer for any reason, the payment shall be included in the taxpayer s income for the taxable year in which it is received to the extent that the payment or any portion thereof was taken as a deduction in any earlier taxable year.

(d) Any refund of a payment which is made by a trust to a taxpayer shall be reported by the trust to the Franchise Tax Board in the year in which the refund is made. The trust shall furnish the taxpayer with a copy of that report. In the case of any payment to be made to a taxpayer who is not a resident of the State of California in the year in which the refund is made, the Franchise Tax Board may, by regulation, require the trust to withhold an amount from the refund, determined by the Franchise Tax Board to reasonably represent the amount of tax due when that refund is included with other income of the taxpayer, and to transmit the amount withheld to the Franchise Tax Board at a time as it may designate.

(e) For purposes of this section:

(1) Payment means a contribution to or an assessment by an interindemnity arrangement described in Section 1280.7 of the Insurance Code.

(2) Taxpayer means a physician or surgeon licensed in this state who is a participating member in an interindemnity arrangement described in Section 1280.7 of the Insurance Code.

(3) Trust means a trust described in subdivision (a).

(f) Upon request, the trust shall submit to the Franchise Tax Board the names and membership dates of all participating doctors.

(g) The Franchise Tax Board shall prescribe those regulations as may be necessary to carry out the purposes of this section.

(Added by renumbering Section 17268 by Stats. 1984, Ch. 1276, Sec. 2. Effective September 19, 1984. Section applicable, by Sec. 5 of Ch. 1276, during taxable years in which federal treatment is similar.)



17278.5

The deduction allowed by Section 194 of the Internal Revenue Code, relating to amortization of reforestation expenditures, shall be available only with respect to qualified timber property located in this state.

(Added by Stats. 1997, Ch. 611, Sec. 36. Effective October 3, 1997.)



17279

Section 197 of the Internal Revenue Code, relating to amortization of goodwill and certain other intangibles, is modified as follows:

(a) (1) Section 13261(g) of the Revenue Reconciliation Act of 1993 (P.L. 103-66), relating to effective dates, shall apply, except as otherwise provided.

(2) (A) If a taxpayer has, at any time, made an election for federal purposes under Section 13261(g)(2) of the Revenue Reconciliation Act of 1993 (P.L. 103-66), relating to election to have amendments apply to property acquired after July 25, 1991, or Section 13261(g)(3) of that act, relating to elective binding contract exception, a separate election for state purposes shall not be allowed under paragraph (3) of subdivision (e) of Section 17024.5 and the federal election shall be binding for purposes of this part.

(B) If a taxpayer has not made an election for federal purposes under Section 13261(g)(2) of the Revenue Reconciliation Act of 1993 (P.L. 103-66), relating to election to have amendments apply to property acquired after July 25, 1991, or Section 13261(g)(3) of that act, relating to elective binding contract exception, with respect to property acquired before August 11, 1993, then the taxpayer shall not be allowed to make an election under Section 13261(g) of the Revenue Reconciliation Act of 1993 (P.L. 103-66), for purposes of this part, with respect to that property.

(b) Notwithstanding any other provision of this section, each of the following shall apply:

(1) No deduction shall be allowed under this section for any taxable year beginning prior to January 1, 1994.

(2) No inference is intended with respect to the allowance or denial of any deduction for amortization in any taxable year beginning before January 1, 1994.

(3) In the case of an intangible that was acquired in a taxable year beginning before January 1, 1994, the amount to be amortized shall not exceed the adjusted basis of that intangible as of the first day of the first taxable year beginning on or after January 1, 1994, and that amount shall be amortized ratably over the period beginning with the first month of the first taxable year beginning on or after January 1, 1994, and ending 15 years after the month in which the intangible was acquired.

(Amended by Stats. 1997, Ch. 611, Sec. 37. Effective October 3, 1997.)



17279.4

Section 198 of the Internal Revenue Code, relating to expensing of environmental remediation costs, is modified as follows:

(a) For expenditures paid or incurred before January 1, 2004, all of the following shall apply:

(1) If a taxpayer has, at any time, made an election for federal purposes under Section 198(a) of the Internal Revenue Code to have Section 198 of the Internal Revenue Code apply to a qualified environmental remediation expenditure, Section 198 of the Internal Revenue Code shall apply to that qualified environmental remediation expenditure for state purposes, a separate election for state purposes shall not be allowed under paragraph (3) of subdivision (e) of Section 17024.5, and the federal election shall be binding for purposes of this part.

(2) If a taxpayer fails to make an election for federal purposes under Section 198(a) of the Internal Revenue Code to have Section 198 of the Internal Revenue Code apply to a qualified environmental remediation expenditure, an election under Section 198(a) of the Internal Revenue Code shall not be allowed for state purposes, Section 198 of the Internal Revenue Code shall not apply to that qualified environmental remediation expenditure for state purposes, and a separate election for state purposes shall not be allowed under paragraph (3) of subdivision (e) of Section 17024.5.

(b) No inference as to the proper treatment for purposes of this part of qualified environmental remediation expenditures paid or incurred in taxable years beginning before January 1, 1998, shall be made.

(c) Section 198(h) of the Internal Revenue Code, relating to termination, shall not apply.

(d) Section 198 of the Internal Revenue Code, relating to expensing of environmental remediation costs, shall not apply to expenditures paid or incurred after December 31, 2003.

(Amended by Stats. 2005, Ch. 691, Sec. 33. Effective October 7, 2005.)



17279.6

Section 198A of the Internal Revenue Code, relating to expensing of qualified disaster expenses, shall not apply.

(Added by Stats. 2010, Ch. 14, Sec. 29. Effective January 1, 2011.)



17280

(a) No deduction shall be denied as provided by Section 265 of the Internal Revenue Code, relating to expenses and interest relating to tax-exempt income.

(b) No deduction shall be allowed for any of the following:

(1) Any amount otherwise allowable as a deduction which is allocable to one or more classes of income other than interest (whether or not any amount of income of that class or classes is received or accrued) wholly exempt from the taxes imposed by this part, or any amount otherwise allowable under Section 212 of the Internal Revenue Code (relating to expenses for production of income) which is allocable to interest (whether or not any amount of such interest is received or accrued) wholly exempt from the taxes imposed by this part.

(2) Interest on indebtedness incurred or continued to purchase or carry obligations the interest on which is wholly exempt from the taxes imposed by this part. The proper apportionment and allocation of the deduction with respect to taxable and nontaxable income shall be determined under rules and regulations prescribed by the Franchise Tax Board.

(3) Interest on indebtedness incurred or continued to purchase or carry shares of stock of a management company or series thereof which during the taxable year of the holder thereof distributes exempt-interest dividends.

(c) For purposes of paragraph (2) of subdivision (b):

(1) Interest includes any amount paid or incurred

(A) By any person making a short sale in connection with personal property used in that short sale, or

(B) By any other person for the use of any collateral with respect to that short sale.

(2) If

(A) The taxpayer provides cash as collateral for any short sale, and

(B) The taxpayer receives no material earnings on that cash during the period of the sale,

subparagraph (A) of paragraph (1) shall not apply to that short sale.

(d) No deduction shall be denied under this section for interest on a mortgage on, or real property taxes on, the home of the taxpayer by reason of the receipt of an amount as either of the following:

(1) A military housing allowance.

(2) A parsonage allowance excludable from gross income under Section 107 of the Internal Revenue Code.

(Amended by Stats. 1988, Ch. 970, Sec. 1.)



17280.1

(a) Section 267(f)(3) of the Internal Revenue Code, relating to loss deferral rules not to apply in certain cases, as amended by Section 306 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply, except as otherwise provided.

(b) This section shall apply to distributions on or after December 23, 2010.

(Added by Stats. 2011, Ch. 490, Sec. 3. Effective October 6, 2011.)



17282

(a) In computing taxable income, deductions, including deductions for cost of goods sold, shall not be allowed to any taxpayer from any of his or her gross income directly derived from any act or omission of criminal profiteering activity, as defined in Section 186.2 of the Penal Code, or as defined in Chapter 6 (commencing with Section 11350) of Division 10 of the Health and Safety Code, or Article 5 (commencing with Section 750) of Chapter 1 of Part 2 of Division 1 of the Insurance Code; and deductions shall not be allowed to any taxpayer from any of his or her gross income derived from any other activities which directly tend to promote or to further, or are directly connected or associated with, those acts or omissions.

(b) A prior, final determination by a court of competent jurisdiction of this state in any criminal proceedings or any proceeding in which the state, county, city and county, city, or other political subdivision was a party thereto on the merits of the legality of the activities of a taxpayer, or predecessor in interest of a taxpayer, shall be required in order for subdivision (a) to apply and shall be binding upon the Franchise Tax Board and the State Board of Equalization.

(c) (1) Except as provided in paragraphs (2) and (3), this section shall be applied with respect to taxable years that have not been closed by a statute of limitations, res judicata, or otherwise as of September 14, 1982.

(2) The amendments made to this section by Chapter 962 of the Statutes of 1984 shall be applied with respect to taxable years that have not been closed by a statute of limitations, res judicata, or otherwise as of January 1, 1985.

(3) The amendments made to this section by Chapter 454 of the Statutes of 2011 shall be applied with respect to taxable years that have not been closed by a statute of limitations, res judicata, or otherwise as of the effective date of that act.

(Amended by Stats. 2012, Ch. 162, Sec. 171. Effective January 1, 2013.)



17286

In addition to the deduction denied under Section 162(c)(1) of the Internal Revenue Code, relating to payments made to officials or employees of a foreign government, no deduction shall be allowed for any payment that would be unlawful under the laws of the United States, if those laws were applicable to the payment and to the official or employee.

(Added by Stats. 1983, Ch. 498, Sec. 143. Effective July 28, 1983.)



17287

Section 269A of the Internal Revenue Code is modified by substituting California Personal Income Tax for Federal income tax.

(Amended by Stats. 1999, Ch. 987, Sec. 34. Effective October 10, 1999.)



17299.8

The Franchise Tax Board may disallow a deduction under this part to an individual or entity for amounts paid as remuneration for personal services if that individual or entity fails to report the payments required under Section 13050 of the Unemployment Insurance Code or Section 18631 on the date prescribed therefor (determined with regard to any extension of time for filing).

(Amended by Stats. 2007, Ch. 156, Sec. 1. Effective January 1, 2008.)



17299.9

(a) Notwithstanding any other provisions in this part, in the case of a taxpayer who owns real property and has either failed to provide information required pursuant to Section 18642, or has provided information which is either false, misleading, or incomplete in the information return required pursuant to Section 18642, no deduction shall be allowed for interest, taxes, depreciation, or amortization paid or incurred with respect to that real property, as provided in subdivision (b).

(b) No deduction shall be allowed for the items provided in subdivision (a) from 60 days after the due date for filing the information return required pursuant to Section 18642 until the date the Franchise Tax Board determines that all provisions of Section 18642 have been complied with.

(c) In the event the period of noncompliance does not cover an entire taxable year, the deductions shall be denied at the rate of one-twelfth for each full month during the period of noncompliance.

(Amended by Stats. 1993, Ch. 31, Sec. 10. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)






ARTICLE 9. Special Rules for Nonresidents and Part-Year Residents

17301

For purposes of this part, in the case of a nonresident or part-year resident, the proper apportionment and allocation of the deductions in computing taxable income of a nonresident or part-year resident computed under paragraph (1) of subdivision (i) of Section 17041 with respect to sources of income within and without the state shall be determined under rules and regulations prescribed by the Franchise Tax Board.

(Amended by Stats. 2001, Ch. 920, Sec. 5. Effective January 1, 2002.)



17301.3

For purposes of this part, in the case of a nonresident or part-year resident, the term California adjusted gross income includes each of the following:

(a) For any part of the taxable year during which the taxpayer was a resident of this state (as defined by Section 17014), all items of adjusted gross income, regardless of source.

(b) For any part of the taxable year during which the taxpayer was not a resident of this state, adjusted gross income derived from sources within this state, determined in accordance with Article 9 (commencing with Section 17301) of Chapter 3 and Chapter 11 (commencing with Section 17951).

(Amended by Stats. 2004, Ch. 13, Sec. 3. Effective February 11, 2004.)



17301.4

For purposes of this part, in the case of a nonresident or part-year resident, the term total adjusted gross income means adjusted gross income for the entire year determined under Section 17072 regardless of source, taking into account paragraph (2) of subdivision (h) of Section 17024.5 and Section 17203.

(Added by Stats. 2001, Ch. 920, Sec. 7. Effective January 1, 2002.)



17301.5

For purposes of this part, in the case of a nonresident or part-year resident, the term total taxable income means taxable income for the entire year determined under Section 17073 regardless of source.

(Added by Stats. 2001, Ch. 920, Sec. 8. Effective January 1, 2002.)



17302

In the case of a nonresident or part-year resident, the deduction provided by Section 215 of the Internal Revenue Code, relating to alimony payments, shall be allowed in computing taxable income of a nonresident or part-year resident in the same ratio (not to exceed 1.00) that California adjusted gross income (as defined in Section 17301.3), computed without regard to the alimony deduction, bears to total adjusted gross income (as defined in Section 17301.4), computed without regard to the alimony deduction.

(Amended by Stats. 2004, Ch. 13, Sec. 4. Effective February 11, 2004.)



17304

In the case of a nonresident or part-year resident, itemized deductions allowed as a deduction for the taxable year under Section 63 of the Internal Revenue Code, as modified by Section 17073, or the standard deduction (as provided in Section 17073.5), shall be allowed in computing taxable income of a nonresident or part-year resident in the ratio (not to exceed 1.00) that California adjusted gross income (as defined in Section 17301.3) bears to total adjusted gross income (as defined in Section 17301.4).

(Added by Stats. 2001, Ch. 920, Sec. 11. Effective January 1, 2002.)



17306

In the case of a nonresident or part-year resident, in computing taxable income of a nonresident or part-year resident under paragraph (1) of subdivision (i) of Section 17041, references to adjusted gross income for purposes of computing limitations based upon adjusted gross income, shall mean California adjusted gross income (as defined in Section 17301.3) for the same taxable year without regard to the limitation used pursuant to paragraph (2) of subdivision (h) of Section 17024.5 in computing total adjusted gross income (as defined in Section 17301.4) for that taxable year.

(Added by Stats. 2001, Ch. 920, Sec. 12. Effective January 1, 2002.)



17307

In the case of a nonresident or part-year resident, in computing taxable income of a nonresident or part-year resident under paragraph (1) of subdivision (i) of Section 17041, for purposes of computing limitations on the deductions described in this section, any reference to compensation or earned income shall be a reference to the amount of compensation or earned income required to be included in computing California adjusted gross income (as defined in Section 17301.3) for the same taxable year without regard to the limitation used pursuant to Section 17203 in computing total adjusted gross income (as defined in Section 17301.4) for that taxable year.

(a) The deduction allowed by Section 219 of the Internal Revenue Code.

(b) The deductions allowed by Sections 162(1) and 404 of the Internal Revenue Code in the case of an individual who is an employee within the meaning of Section 401(c)(1) of the Internal Revenue Code.

(Added by Stats. 2001, Ch. 920, Sec. 13. Effective January 1, 2002.)









CHAPTER 4. Corporate Distributions and Adjustments

17321

Subchapter C of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to corporate distributions and adjustments, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 873, Sec. 16. Effective October 6, 1993.)



17322

For purposes of Section 302(c)(2) of the Internal Revenue Code, the periods of limitation to be extended for one year are the periods provided in Sections 19057 and 19371.

(Amended by Stats. 1993, Ch. 31, Sec. 11. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



17322.1

(a) Section 302 of the Internal Revenue Code, relating to distributions in redemption of stock, as amended by Section 306 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply, except as otherwise provided.

(b) Section 316 of the Internal Revenue Code, relating to dividend defined, as amended by Section 305 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply, except as otherwise provided.

(c) (1) Subdivision (a) shall apply to distributions on or after December 23, 2010.

(2) Subdivision (b) shall apply to distributions made in taxable years beginning on or after December 23, 2010.

(Added by Stats. 2011, Ch. 490, Sec. 4. Effective October 6, 2011.)






CHAPTER 5. Deferred Compensation

17501

(a) Subchapter D of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to deferred compensation, shall apply, except as otherwise provided.

(b) Notwithstanding the specified date contained in paragraph (1) of subdivision (a) of Section 17024.5, Part I of Subchapter D of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to pension, profitsharing, stock bonus plans, etc., and Part III of Subchapter D of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to rules relating to minimum funding standards and benefit limitations, shall apply, except as otherwise provided, without regard to taxable year to the same extent as applicable for federal income tax purposes.

(c) The maximum amount of elective deferrals (as defined in Section 402(g)(3)) for the taxable year that may be excluded from gross income under Section 402(g) of the Internal Revenue Code, as applicable for state purposes, shall not exceed the amount of elective deferrals that may be excluded from gross income under Section 402(g) of the Internal Revenue Code, as in effect on January 1, 2010, including additional elective deferrals under Section 414(v) of the Internal Revenue Code, as in effect on January 1, 2010.

(d) (1) For taxable years beginning on or after January 1, 2002, the basis of any person in the plan, account, or annuity shall be increased by the amount of elective deferrals not excluded as a result of the application of subdivision (c).

(2) Any basis described in paragraph (1) shall be recovered in the manner specified in Section 17085.

(e) Notwithstanding the limitations provided in subdivision (c), any income attributable to elective deferrals in taxable years beginning on or after January 1, 2002, in conformance with Part I of Subchapter D of Chapter 1 of Subtitle A of the Internal Revenue Code, as applicable for federal and state purposes, shall not be includable in the gross income of the individual for whose benefit the plan or account was established until distributed pursuant to the plan or by operation of law.

(Amended by Stats. 2010, Ch. 14, Sec. 30. Effective January 1, 2011.)



17501.5

The amendments made by Section 641 of the Economic Growth and Tax Relief Reconciliation Act of 2001 (Public Law 107-16) to the following provisions of the Internal Revenue Code or other federal law shall apply for purposes of this part, Part 10.2 (commencing with Section 18401), and Part 11 (commencing with Section 23001), with respect to distributions after December 31, 2001, except as otherwise provided:

(a) Section 72, relating to annuities and certain proceeds of endowment and life insurance contracts.

(b) Section 219, relating to retirement savings.

(c) Section 401, relating to qualified pension, profit-sharing, and stock bonus plans.

(d) Section 402, relating to taxability of beneficiary of employees trust.

(e) Section 403, relating to taxation of employee annuities.

(f) Section 408, relating to individual retirement accounts.

(g) Section 415, relating to limitations on benefits and contribution under qualified plans.

(h) Section 457, relating to deferred compensation plans of state and local governments and tax-exempt organizations.

(i) Subsections (h)(3) and (h)(5) of Section 1122 of the Tax Reform Act of 1986.

(Added by Stats. 2002, Ch. 30, Sec. 1. Effective April 26, 2002. Applicable as provided in Sec. 4 of Ch. 30.)



17501.7

The amendments made by Section 647 of the Economic Growth and Tax Relief Reconciliation Act of 2001 (Public Law 107-16) to the following provisions of the Internal Revenue Code shall apply for purposes of this part, Part 10.2 (commencing with Section 18401), and Part 11 (commencing with Section 23001), with respect to trustee-to-trustee transfers after December 31, 2001, except as otherwise provided:

(a) Section 403, relating to taxation of employee annuities.

(b) Section 457, relating to deferred compensation plans of state and local governments and tax-exempt organizations.

(Added by Stats. 2002, Ch. 30, Sec. 2. Effective April 26, 2002. Applicable as provided in Sec. 4 of Ch. 30.)



17502

(a) In addition to the application of Part II (commencing with Section 421) of Subchapter D of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to certain stock options, paragraphs (1), (2), and (3) of Section 421(a) of the Internal Revenue Code shall also apply to any California qualified stock option that is granted to an individual whose earned income from the corporation granting the California qualified stock option for the taxable year in which that option is exercised does not exceed forty thousand dollars ($40,000). In the event that the option does not meet the necessary qualifications, the option shall be treated as a nonqualified stock option.

(b) For purposes of this section, California qualified stock option means a stock option that is issued and exercised pursuant to this section and that is designated by the corporation issuing the option as a California qualified stock option at the time the option is granted.

(c) (1) This section shall apply only to those stock options that are issued on or after January 1, 1997, and before January 1, 2002, by a corporation to its employee and are exercised by the employee, while employed by the corporation that issued those stock options (or within three months thereof, or within one year thereof if permanently and totally disabled as defined in Section 22(e)(3) of the Internal Revenue Code), during the taxable year with respect to any class of shares, or combination thereof, issued by the corporation, to the extent that the number of shares transferable by the exercise of the options does not exceed a total of 1,000 and have a combined fair market value of less than one hundred thousand dollars ($100,000). The combined fair market value of any stock shall be determined as of the time the option with respect to that stock is granted.

(2) Paragraph (1) shall be applied by taking options into account in the order in which they were granted.

(d) In the case of a California qualified stock option, no amount shall be included in the gross income of the employee until the time of the disposition of the option (or the stock acquired upon exercise of the option).

No deduction shall be allowed under Section 162 of the Internal Revenue Code to the employer on the grant or exercise of a California qualified stock option.

(e) Subdivision (d) shall not apply to any stock option for which an election has been made under Section 83(b) of the Internal Revenue Code, relating to election to include in gross income in year of transfer.

(Amended by Stats. 1997, Ch. 604, Sec. 7. Effective October 3, 1997.)



17504

(a) The provisions of Section 402 of the Internal Revenue Code, relating to taxability of beneficiaries of employees trusts, shall be modified as follows:

(1) The amendments and transitional rules made by Public Law 99-514 shall be applicable to this part for the same transactions and the same years as they are applicable for federal purposes, except as otherwise provided.

(2) The basis of any person in an employees trust shall include the amount of any contributions made prior to January 1, 1987, which were not allowed as a deduction under former Sections 17503 and 17513 (including predecessor Section 17524 repealed by Chapter 488 of the Statutes of 1983) relating to special limitations for self-employed individuals.

(b) (1) There is hereby imposed a tax on lump-sum distributions computed in accordance with the provisions of Section 402(d) of the Internal Revenue Code using the rates and brackets prescribed in subdivision (a) of Section 17041 (without regard to Section 17045) in lieu of the rates and brackets in Section 1(c) of the Internal Revenue Code. The recipient of the lump-sum distribution shall be liable for the tax imposed by this paragraph.

(2) For purposes of this part, the provisions of Section 1122(h) of Public Law 99-514, as modified by Section 1011A(b) of Public Law 100-647, shall apply, except as modified by each of the following:

(A) The provisions of Section 1122(h)(3)(B) of Public Law 99-514 shall be modified to refer to Section 17041 rather than Section 1 of the Internal Revenue Code of 1986.

(B) The provisions of Section 1122(h)(3)(B)(ii) of Public Law 99-514 shall be modified to provide a tax rate of 5.5 percent rather than a tax rate of 20 percent.

(C) The provisions of Section 1122(h)(5) of Public Law 99-514 shall be modified to refer to Section 17041 rather than Section 1 of the Internal Revenue Code of 1954.

(3) For purposes of this section, a taxpayer shall elect the same special lump-sum distribution averaging method for purposes of this part as that elected for federal purposes under Section 402(d)(4)(B) of the Internal Revenue Code.

(4) The provisions of Section 1124(a) of Public Law 99-514, as amended by Section 1011A(d) of Public Law 100-647, shall apply.

(5) The provisions of Section 1124(c) of Public Law 99-514, as added by Section 1011A(d) of Public Law 100-647, shall apply.

(Amended by Stats. 1993, Ch. 873, Sec. 18. Effective October 6, 1993.)



17506

The provisions of Section 403 of the Internal Revenue Code, relating to taxation of employee annuities, shall be modified to provide that the basis of any person in an employee annuity shall include the amount of any contributions made prior to January 1, 1987, which were not allowed as a deduction under former Sections 17503 and 17513 of the Revenue and Taxation Code (including predecessor Section 17524 repealed by Chapter 488 of the Statutes of 1983) relating to special limitations for self-employed individuals.

(Amended by Stats. 1994, Ch. 1243, Sec. 23. Effective September 30, 1994.)



17507

The provisions of Section 408 of the Internal Revenue Code, relating to individual retirement accounts, shall be modified as follows:

(a) The following provisions shall be incorporated into Section 408(e) of the Internal Revenue Code:

(1) In the case of a plan in existence in taxable year 1975 where contributions were made pursuant to, and in conformance with, Section 408 or 409 of the Internal Revenue Code of 1954, as amended by the Employee Retirement Income Security Act of 1974 (Public Law 93-406), any net income attributable to the 1975 contribution shall not be includable in the gross income, for taxable year 1977 or succeeding taxable years, of the individual for whose benefit the plan was established until distributed pursuant to the provisions of the plan or by operation of law.

(2) In the case of a simplified employee pension, where contributions are also made pursuant to, and in conformance with, the provisions of Section 408(k) of the Internal Revenue Code of 1954, the net income attributable to the nondeductible portion of those contributions shall not be includable in the gross income of the individual for whose benefit the plan was established for the taxable year or for succeeding taxable years until distributed pursuant to the provisions of the plan or by operation of law.

(3) Notwithstanding the limitations provided in former Section 17272 (as amended by Chapter 1461 of the Statutes of 1985) with respect to the amount of deductible contributions and individuals eligible for the deduction, any income attributable to contributions made to a plan in existence in taxable years beginning on or after January 1, 1982, in conformance with Sections 219, 220, 408, and 409 of the Internal Revenue Code of 1954, shall not be includable in the gross income of the individual for whose benefit the plan was established until distributed pursuant to the provisions of the plan or by operation of law.

(b) The provisions of Section 408(d) of the Internal Revenue Code, relating to the tax treatment of distributions, are modified as follows:

(1) For taxable years beginning on or after January 1, 1982, and before January 1, 1987, the basis of any person in the account or annuity is the amount of contributions not allowed as a deduction under former subdivision (a), (e), or (g) of Section 17272 (as amended by Chapter 1461 of the Statutes of 1985) on account of the purchase of the account or annuity.

(2) For purposes of paragraph (1), the rules for recovery of basis shall be governed by Section 17085.

(c) A copy of the report, which is required to be filed with the Secretary of the Treasury under Section 408(i) or 408(l) of the Internal Revenue Code, shall be filed with the Franchise Tax Board at the same time and in the same manner as specified in those sections.

(Amended by Stats. 1997, Ch. 611, Sec. 39. Effective October 3, 1997.)



17507.6

Section 408A of the Internal Revenue Code, relating to Roth IRAs, is modified to additionally provide all of the following:

(a) Section 408A(c)(3) of the Internal Revenue Code is modified as follows:

(1) By substituting the phrase shall not exceed an amount equal to the amount determined under paragraph (2)(A) for such taxable year, reduced in lieu of the phrase shall be reduced in Section 408A(c)(3)(A) of the Internal Revenue Code.

(2) By substituting the phrase in the case of a joint return or a married individual filing a separate return in lieu of the phrase in the case of a joint return in Section 408A(c)(3)(A)(ii) of the Internal Revenue Code.

(3) By substituting the phrase taxable year if, for the taxable year of the distribution to which such contribution relates in lieu of the phrase taxable year if in Section 408A(c)(3)(B) of the Internal Revenue Code.

(4) By substituting the phrase adjusted gross income exceeds in lieu of the phrase adjusted gross income for such taxable year exceeds in Section 408A(c)(3)(B)(i) of the Internal Revenue Code.

(5) By substituting the phrase any amount included in gross income under subsection (d)(3) shall not be taken into account in lieu of the phrase any amount included in gross income under subsection (d)(3) shall not be taken into account and the deduction under Section 219 shall be taken into account in Section 408A(c)(3)(C)(i) of the Internal Revenue Code.

(b) (1) Section 408A(d)(1) of the Internal Revenue Code shall not apply and in lieu thereof any qualified distribution from a Roth IRA shall not be includable in gross income.

(2) Section 408A(d)(2)(B) of the Internal Revenue Code shall not apply and in lieu thereof:

(A) A payment or distribution from a Roth IRA shall not be treated as a qualified distribution under Section 408A(d)(2)(A) of the Internal Revenue Code if the payment or distribution is made within the five-taxable year period beginning with the first taxable year for which the individual made a contribution to a Roth IRA (or the individual s spouse made a contribution to a Roth IRA) established for that individual.

(B) The term qualified distribution shall not include any distribution of any contribution described in subdivision (g) and any net income allocable to the contribution.

(c) (1) If a taxpayer has made an election for federal purposes under Section 408A(d)(3)(A)(iii) of the Internal Revenue Code, as amended by Public Law 105-206, to not have Section 408A(d)(3)(A)(iii) of the Internal Revenue Code, as amended by Public Law 105-206, apply to any distributions during the 1998 taxable year, that election shall be treated as an election to include in gross income for purposes of this part all amounts required to be included in gross income for the taxable year by reason of Section 408A(d)(3) of the Internal Revenue Code. A separate election for state purposes may not be made under paragraph (3) of subdivision (e) of Section 17024.5 and the federal election shall be binding for purposes of this part.

(2) If a taxpayer fails to make an election for federal purposes under Section 408A(d)(3)(A)(iii) of the Internal Revenue Code, as amended by Public Law 105-206, to not have Section 408A(d)(3)(A)(iii) of the Internal Revenue Code, as amended by Public Law 105-206, apply to any distributions during a taxable year, Section 408A(d)(3)(A)(iii) of the Internal Revenue Code shall apply to those distributions for state purposes, no election under Section 408A(d)(3)(A)(iii) of the Internal Revenue Code, as amended by Public Law 105-206, shall be allowed for state purposes, and a separate election for state purposes shall not be allowed under paragraph (3) of subdivision (e) of Section 17024.5.

(d) In the case of a qualified rollover contribution to a Roth IRA of a distribution to which Section 408A(d)(3)(A)(iii) of the Internal Revenue Code, as amended by Public Law 105-206, applied, the following rules shall apply:

(1) (A) The amount required to be included in gross income for each of the first three taxable years in the four-year period under Section 408A(d)(3)(A)(iii) of the Internal Revenue Code shall be increased by the aggregate distributions from Roth IRAs for the taxable year which are allocable under Section 408A(d)(4) of the Internal Revenue Code to the portion of the qualified rollover contribution required to be included in gross income under Section 408A(d)(3)(A)(i) of the Internal Revenue Code.

(B) The amount required to be included in gross income for any taxable year under Section 408A(d)(3)(A)(iii) of the Internal Revenue Code shall not exceed the aggregate amount required to be included in gross income under Section 408A(d)(3)(A)(iii) of the Internal Revenue Code for all taxable years in the four-year period (without regard to subparagraph (A)) reduced by amounts included for all preceding taxable years.

(2) (A) If the individual required to include amounts in gross income under Section 408A(d)(3)(A)(iii) of the Internal Revenue Code dies before all the amounts are included, all remaining amounts shall be included in gross income for the taxable year which includes the date of death.

(B) (i) If the spouse of the individual described in subparagraph (A) acquires the individual s entire interest in any Roth IRA to which the qualified rollover contribution is properly allocable and makes an election for federal purposes under Section 408A(d)(3)(E) of the Internal Revenue Code, as amended by Public Law 105-206, to treat the remaining amounts described in subparagraph (A) as includable in the spouse s gross income in the taxable years of the spouse ending with or within the taxable years of the individual in which the amounts would otherwise have been includable, subparagraph (A) shall not apply for state purposes, a separate election for state purposes shall not be allowed under paragraph (3) of subdivision (e) of Section 17024.5, the federal election shall be binding for purposes of this part and that election shall be treated as an election to treat the remaining amounts described in subparagraph (A) as includable in the spouse s gross income for state purposes in the taxable years of the spouse ending with or within the taxable years of the individual in which the amounts would otherwise have been includable.

(ii) If the spouse of the individual described in subparagraph (A) acquires the individual s entire interest in any Roth IRA to which the qualified rollover contribution is properly allocable and fails to make an election for federal purposes under Section 408A(d)(3)(E) of the Internal Revenue Code, as amended by Public Law 105-206, or revokes an election previously made for federal purposes under Section 408A(d)(3)(E) of the Internal Revenue Code, as amended by Public Law 105-206, to treat the remaining amounts described in subparagraph (A) as includable in the spouse s gross income in the taxable years of the spouse ending with or within the taxable years of the individual in which the amounts would otherwise have been includable, no election under this paragraph shall be allowed for state purposes, subparagraph (A) shall apply for state purposes, and a separate election for state purposes shall not be allowed under paragraph (3) of subdivision (e) of Section 17024.5.

(e) (1) If any portion of a distribution from a Roth IRA is properly allocable to a qualified rollover contribution described in Section 408A(d)(3) of the Internal Revenue Code, and the distribution is made within the five-taxable year period beginning with the taxable year in which the contributions were made, then Section 72(t) of the Internal Revenue Code shall be applied as if that portion were includable in gross income.

(2) Paragraph (1) shall apply only to the extent of the amount of the qualified rollover contribution includable in gross income under Section 408A(d)(3)(A)(i) of the Internal Revenue Code.

(f) Section 408A(d)(3)(D) of the Internal Revenue Code shall not apply.

(g) Section 408A(d)(4) of the Internal Revenue Code shall not apply and in lieu thereof:

(1) (A) Section 408(d)(2) of the Internal Revenue Code shall be applied separately with respect to Roth IRAs and other individual retirement plans.

(B) For purposes of applying Section 408A of the Internal Revenue Code, as amended by Public Law 105-206, this section and Section 72 of the Internal Revenue Code to any distribution from a Roth IRA, the distribution shall be treated as made

(i) From contributions to the extent that the amount of the distribution, when added to all previous distributions from the Roth IRA, does not exceed the aggregate contributions to the Roth IRA, and

(ii) From the contributions in the following order:

(I) Contributions other than qualified rollover contributions to which Section 408A(d)(3) of the Internal Revenue Code, as amended by Public Law 105-206, applies.

(II) Qualified rollover contributions to which Section 408A(d)(3) of the Internal Revenue Code, as amended by Public Law 105-206, applies on a first-in, first-out basis. Any distribution allocated to a qualified rollover contribution under this clause shall be allocated first to the portion of the contribution required to be included in gross income.

(h) (1) Except as provided by the Secretary of the Treasury (unless the Franchise Tax Board provides otherwise), if, on or before the due date for any taxable year, a taxpayer transfers in a trustee-to-trustee transfer any contribution to an individual retirement plan made during the taxable year from that plan to any other individual retirement plan, then, for purposes of this part, the contribution shall be treated as having been made to the transferee plan (and not the transferor plan).

(2) (A) Paragraph (1) shall not apply to the transfer of any contribution unless the transfer is accompanied by any net income allocable to that contribution.

(B) Paragraph (1) shall apply to the transfer of any contribution only to the extent no deduction was allowed with respect to the contribution to the transferor plan.

(i) For purposes of Section 408A(d) of the Internal Revenue Code, the due date for any taxable year is the date prescribed by law (including extensions of time) for filing the taxpayer s return for that taxable year.

(j) For purposes of Section 408A of the Internal Revenue Code

(1) A simplified employee pension or a simple retirement account may not be designated as a Roth IRA, and

(2) Contributions to that pension or account shall not be taken into account for purposes of Section 408A(c)(2)(B) of the Internal Revenue Code.

(Amended by Stats. 1999, Ch. 8, Sec. 1. Effective April 12, 1999. Applicable to taxable years beginning on or after January 1, 1998, pursuant to Sec. 2 of Ch. 8.)



17508

The provisions of Section 408(o) of the Internal Revenue Code, relating to definitions and rules relating to nondeductible contributions to individual retirement plans, shall be applicable and the information required to be reported shall be reported on the return filed pursuant to Chapter 2 (commencing with Section 18501) of Part 10.2 at the time and in the manner as specified in that section.

(Amended by Stats. 1993, Ch. 31, Sec. 12. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



17508.2

For taxable years beginning on or after January 1, 2013, Section 409A of the Internal Revenue Code is modified as follows:

(a) By substituting the phrase five percent in lieu of the phrase 20 percent in Section 409A(a)(1)(B)(i)(II) of the Internal Revenue Code.

(b) By substituting the phrase five percent in lieu of the phrase 20 percent in Section 409A(b)(5)(A)(ii) of the Internal Revenue Code.

(Added by Stats. 2013, Ch. 536, Sec. 1. Effective January 1, 2014.)



17509

Sections 413(b)(6) and 413(c)(5) of the Internal Revenue Code, relating to liability for funding tax, do not apply.

(Amended by Stats. 2003, Ch. 185, Sec. 12. Effective January 1, 2004.)



17510

Section 7701(j) of the Internal Revenue Code, relating to Federal Thrift Savings Funds, applies, except as otherwise provided.

(Amended by Stats. 2003, Ch. 185, Sec. 13. Effective January 1, 2004.)






CHAPTER 6. Accounting Periods and Methods of Accounting

17551

(a) Subchapter E of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to accounting periods and methods of accounting, shall apply, except as otherwise provided.

(b) Section 444(c)(1) of the Internal Revenue Code, relating to effect of election, shall not apply.

(c) (1) Notwithstanding the specified date contained in paragraph (1) of subdivision (a) of Section 17024.5, Section 457 of the Internal Revenue Code, relating to deferred compensation plans of state and local governments and tax-exempt organizations, shall apply, except as otherwise provided, without regard to taxable year to the same extent as applicable for federal income tax purposes.

(2) The maximum deferred compensation for the taxable year that may be excluded from gross income under Section 457 of the Internal Revenue Code, as applicable for state purposes, shall not exceed the amount of deferred compensation that may be excluded from gross income under Section 457 of the Internal Revenue Code, as in effect on January 1, 2010, including additional elective deferrals under Section 414(v) of the Internal Revenue Code, as in effect on January 1, 2010.

(d) (1) For taxable years beginning on or after January 1, 2002, the basis of any person in the plan shall be increased by the amount of compensation not allowed to be excluded under subdivision (a).

(2) Any basis described in paragraph (1) shall be recovered in the manner specified in Section 17085.

(e) Notwithstanding the limitations provided in subdivision (a), any income attributable to compensation deferred in a plan in taxable years beginning on or after January 1, 2002, in conformance with Section 457 of the Internal Revenue Code, as applicable for federal and state purposes, shall not be includable in the gross income of the individual for whose benefit the plan was established until distributed pursuant to the provisions of the plan or by operation of law.

(f) Section 451(i) of the Internal Revenue Code, relating to special rule for sales or dispositions to implement Federal Energy Regulatory Commission or state electric restructuring policy, shall not apply.

(g) Section 457A of the Internal Revenue Code, relating to nonqualified deferred compensation from certain tax indifferent parties, shall not apply.

(Amended by Stats. 2010, Ch. 14, Sec. 31. Effective January 1, 2011.)



17552

(a) Notwithstanding Section 17565, a return for a period of less than 12 months shall also be made when the Franchise Tax Board terminates the taxpayer s taxable year under Section 19082 (relating to tax in jeopardy).

(b) Section 443(c) of the Internal Revenue Code, relating to adjustment in deduction for personal exemption, is modified by substituting the phrase the credit allowed under Section 17054 for the phrase the exemptions allowed as a deduction under section 151 (and any deduction in lieu thereof).

(Amended by Stats. 1999, Ch. 987, Sec. 39. Effective October 10, 1999.)



17552.3

(a) (1) The options under Sections 112(d)(2) and 112(d)(3) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. Sec. 7212(d)(2) and (3)), as in effect on October 21, 1998, shall be disregarded in determining the taxable year for which any payment under a production flexibility contract under Subtitle B of Title I of that act (as so in effect) is properly includable in gross income for purposes of this part, Part 10.2 (commencing with Section 18401), and Part 11 (commencing with Section 23001).

(2) In order to provide farmers with the same tax treatment for all payments in years beginning before January 1, 2002, with respect to production flexibility contract payments as provided under federal law as modified by Public Law 105-277, this subdivision shall apply to taxable years ending after December 31, 1995.

(b) Any option to accelerate the receipt of any payment under a production flexibility contract entered into on or after January 1, 2002, that is payable under the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. Sec. 7200 et seq.) as in effect on December 17, 1999, shall be disregarded in determining the taxable year for which that payment is properly includable in gross income for purposes of this part, Part 10.2 (commencing with Section 18401), and Part 11 (commencing with Section 23001).

(Added by Stats. 2002, Ch. 34, Sec. 22. Effective May 8, 2002. See identical section added by Stats. 2002, Ch. 35.)



17552.3

(a) (1) The options under Sections 112(d)(2) and 112(d)(3) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. Sec. 7212(d)(2) and (3)), as in effect on October 21, 1998, shall be disregarded in determining the taxable year for which any payment under a production flexibility contract under Subtitle B of Title I of that act (as so in effect) is properly includable in gross income for purposes of this part, Part 10.2 (commencing with Section 18401), and Part 11 (commencing with Section 23001).

(2) In order to provide farmers with the same tax treatment for all payments in years beginning before January 1, 2002, with respect to production flexibility contract payments as provided under federal law as modified by Public Law 105-277, this subdivision shall apply to taxable years ending after December 31, 1995.

(b) Any option to accelerate the receipt of any payment under a production flexibility contract entered into on or after January 1, 2002, that is payable under the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. Sec. 7200 et seq.) as in effect on December 17, 1999, shall be disregarded in determining the taxable year for which that payment is properly includable in gross income for purposes of this part, Part 10.2 (commencing with Section 18401), and Part 11 (commencing with Section 23001).

(Added by Stats. 2002, Ch. 35, Sec. 22. Effective May 8, 2002.)



17553

Section 454(c) of the Internal Revenue Code, relating to matured United States Savings Bonds, shall not apply.

(Amended by Stats. 1999, Ch. 987, Sec. 40. Effective October 10, 1999.)



17555

In any case where husband and wife file separate returns, the Franchise Tax Board may distribute, apportion or allocate gross income between the spouses, if it is determined that such distribution, apportionment or allocation is necessary in order to reflect the proper income of the spouses.

(Repealed and added by Stats. 1983, Ch. 488, Sec. 38. Effective July 28, 1983.)



17556

Notwithstanding Section 442 of the Internal Revenue Code, the estate may change its annual accounting period one time without the approval of the Franchise Tax Board.

(Added by Stats. 1983, Ch. 1102, Sec. 22. Effective September 27, 1983.)



17559

(a) Section 451(e) of the Internal Revenue Code, relating to special rule for proceeds from livestock sold on account of drought, is modified by substituting the phrase drought, flood, or other weather-related conditions, and that those conditions in lieu of the phrase drought conditions, and that these drought conditions contained therein.

(b) This section shall apply to sales and exchanges after December 31, 1996.

(c) This section shall not apply to taxable years beginning on or after January 1, 1998.

(Amended (as added by Stats. 1998, Ch. 7) by Stats. 1998, Ch. 322, Sec. 30. Effective August 20, 1998.)



17560

(a) The provisions of Sections 811(c)(4), 811(c)(6), and 811(c)(7) of Public Law 99-514, as modified by Section 1008(f) of Public Law 100-647, shall apply.

(b) The provisions of Section 812 of Public Law 99-514, relating to the disallowance of use of installment method for certain obligations as modified by Section 1008(g) of Public Law 100-647, shall apply to taxable years beginning on or after January 1, 1987.

(c) The repeal of Section 453C of the Internal Revenue Code by Section 10202(a) of Public Law 100-203, relating to repeal of the proportionate disallowance of the installment method, shall apply to dispositions in taxable years beginning on or after January 1, 1990.

(d) (1) In the case of any installment obligation to which Section 453(l)(2)(B) of the Internal Revenue Code applies, in lieu of the provisions of Section 453(l)(3)(A) of the Internal Revenue Code, the tax imposed under Section 17041 or 17048 for any taxable year for which payment is received on that obligation shall be increased by the amount of interest determined in the manner provided under Section 453(l)(3)(B) of the Internal Revenue Code.

(2) The provisions of Sections 10202 and 10204 of Public Law 100-203 are modified to provide for each of the following:

(A) The provisions of Section 10202 shall apply to dispositions in taxable years beginning on or after January 1, 1990.

(B) The provisions of Section 10204 shall apply to costs incurred in taxable years beginning on or after January 1, 1990.

(C) Any adjustments required by Section 481 of the Internal Revenue Code shall be included in gross income as follows:

(i) Fifty percent in the first taxable year beginning on or after January 1, 1990.

(ii) Fifty percent in the second taxable year beginning on or after January 1, 1990.

(e) (1) In the case of any installment obligation to which Section 453A of the Internal Revenue Code applies and which is outstanding as of the close of the taxable year, in lieu of the provisions of Section 453A(c)(1) of the Internal Revenue Code, the tax imposed by Section 17041 or 17048 for the taxable year shall be increased by the amount of interest determined in the manner provided under Section 453A(c)(2) of the Internal Revenue Code.

(2) The provisions of Section 453A(c)(3)(B) of the Internal Revenue Code, relating to the maximum rate used in calculating the deferred tax liability, are modified to refer to the maximum rate of tax imposed under Section 17041 in lieu of the maximum rate of tax imposed under Section 1 or 11 of the Internal Revenue Code.

(Amended by Stats. 2002, Ch. 807, Sec. 8. Effective September 23, 2002.)



17560.5

Section 461(j) of the Internal Revenue Code, relating to limitation on excess farm losses of certain taxpayers, shall not apply.

(Added by Stats. 2010, Ch. 14, Sec. 32. Effective January 1, 2011.)



17561

(a) Section 469(c)(7) of the Internal Revenue Code, relating to special rules for taxpayers in real property business, shall not apply.

(b) Section 469(d)(2) of the Internal Revenue Code, relating to passive activity credits, is modified to refer to the following credits:

(1) The credit for research expenses allowed by Section 17052.12.

(2) The credit for certain wages paid (targeted jobs) allowed by Section 17053.7.

(3) The credit allowed by former Section 17057 (relating to clinical testing expenses).

(4) The credit for low-income housing allowed by Section 17058.

(c) Section 469(g)(1)(A) of the Internal Revenue Code is modified to provide that if all gain or loss realized on the disposition of the taxpayer s entire interest in any passive activity (or former passive activity) is recognized, the excess of

(1) The sum of

(A) Any loss from that activity for that taxable year (determined after application of Section 469(b) of the Internal Revenue Code), plus

(B) Any loss realized on that disposition, over

(2) Net income or gain for the taxable year from all passive activities (determined without regard to losses described in paragraph (1)),

shall be treated as a loss which is not from a passive activity.

(d) For purposes of applying the provisions of Section 469(i) of the Internal Revenue Code, relating to the twenty-five thousand dollars ($25,000) offset for rental real estate activities, the dollar limitation for the credit allowed under Section 17058 (relating to low-income housing) shall be equal to seventy-five thousand dollars ($75,000) in lieu of the amount specified in Section 469(i)(2) of the Internal Revenue Code.

(e) Section 502 of the Tax Reform Act of 1986 (P.L. 99-514) shall apply.

(f) For taxable years beginning on or after January 1, 1987, the provisions of Section 10212 of Public Law 100-203, relating to treatment of publicly traded partnerships under Section 469 of the Internal Revenue Code, shall be applicable.

(Amended by Stats. 2011, Ch. 296, Sec. 275. Effective January 1, 2012.)



17563.5

(a) The amendment made by Section 7001(a) of the Internal Revenue Service Restructuring and Reform Act of 1998 (Public Law 105-206) to Section 404(a)(11) of the Internal Revenue Code, regarding determinations relating to deferred compensation, shall apply to taxable years beginning on or after January 1, 2002.

(b) In the case of any taxpayer required by enactment of this section to change the method of accounting, for that taxpayer s first taxable year beginning on or after January 1, 2002, each of the following shall apply for purposes of this part, Part 10.2 (commencing with Section 18401), and Part 11 (commencing with Section 23001):

(1) The change shall be treated as initiated by the taxpayer.

(2) The change shall be treated as made with the consent of the Franchise Tax Board.

(3) The net amount of the adjustments required to be taken into account by the taxpayer under Chapter 6 (commencing with Section 17551) shall be taken into account ratably over the three-taxable-year period beginning with that taxpayer s first taxable year beginning on or after January 1, 2002.

(Added by Stats. 2002, Ch. 34, Sec. 24. Effective May 8, 2002. See identical section added by Stats. 2002, Ch. 35.)



17563.5

(a) The amendment made by Section 7001(a) of the Internal Revenue Service Restructuring and Reform Act of 1998 (Public Law 105-206) to Section 404(a)(11) of the Internal Revenue Code, regarding determinations relating to deferred compensation, shall apply to taxable years beginning on or after January 1, 2002.

(b) In the case of any taxpayer required by enactment of this section to change the method of accounting, for that taxpayer s first taxable year beginning on or after January 1, 2002, each of the following shall apply for purposes of this part, Part 10.2 (commencing with Section 18401), and Part 11 (commencing with Section 23001):

(1) The change shall be treated as initiated by the taxpayer.

(2) The change shall be treated as made with the consent of the Franchise Tax Board.

(3) The net amount of the adjustments required to be taken into account by the taxpayer under Chapter 6 (commencing with Section 17551) shall be taken into account ratably over the three taxable year period beginning with that taxpayer s first taxable year beginning on or after January 1, 2002.

(Added by Stats. 2002, Ch. 35, Sec. 24. Effective May 8, 2002.)



17564

(a) Long-term contracts shall be accounted for in accordance with the special rules set forth in Section 460 of the Internal Revenue Code.

(b) (1) The provisions of Section 804(d) of Public Law 99-514, relating to the effective date of modifications in the method of accounting for long-term contracts, shall be applicable to taxable years beginning on or after January 1, 1987.

(2) In the case of a contract entered into after February 28, 1986, during a taxable year beginning before January 1, 1987, an adjustment to income shall be made upon completion of the contract, if necessary, to correct any underreporting or overreporting of income, for purposes of this part, resulting from differences between state and federal law for the taxable year in which the contract began.

(c) (1) The amendments to Section 460 of the Internal Revenue Code made by Section 10203 of Public Law 100-203, relating to a reduction in the percentage of items taken into account under the completed contract method, shall apply to taxable years beginning on or after January 1, 1990.

(2) In the case of a contract entered into after October 13, 1987, during a taxable year beginning before January 1, 1990, an adjustment to income shall be made upon completion of the contract, if necessary, to correct any underreporting or overreporting of income, for purposes of this part, resulting from differences between California and federal law for taxable years beginning prior to January 1, 1990.

(d) (1) The amendments to Section 460 of the Internal Revenue Code made by Section 5041 of Public Law 100-647, relating to a reduction in the percentage of items taken into account under the completed contract method, shall apply to taxable years beginning on or after January 1, 1990.

(2) In the case of a contract entered into after June 20, 1988, during a taxable year beginning before January 1, 1990, an adjustment to income shall be made upon completion of the contract, if necessary, to correct any underreporting or overreporting of income, for purposes of this part, resulting from differences between California and federal law for taxable years beginning prior to January 1, 1990.

(e) (1) The amendments to Section 460 of the Internal Revenue Code made by Section 7621 of Public Law 101-239, relating to the repeal of the completed contract method of accounting for long-term contracts, shall apply to taxable years beginning on or after January 1, 1990.

(2) In the case of a contract entered into after July 10, 1989, during a taxable year beginning before January 1, 1990, an adjustment to income shall be made upon completion of the contract, if necessary, to correct any underreporting or overreporting of income, for purposes of this part, resulting from differences between California and federal law for taxable years beginning prior to January 1, 1990.

(f) For purposes of applying paragraphs (2) to (6), inclusive, of Section 460(b) of the Internal Revenue Code, relating to the look-back method, any adjustment to income computed under paragraph (2) of subdivision (b), (c), (d), or (e) shall be deemed to have been reported in the taxable year from which the adjustment arose, rather than the taxable year in which the contract was completed.

(Amended by Stats. 1998, Ch. 322, Sec. 31. Effective August 20, 1998.)



17565

(a) The taxable year of a taxpayer may not be different than the taxable year used for purposes of the Internal Revenue Code, unless initiated or approved by the Franchise Tax Board.

(b) For purposes of this section, whenever a taxpayer is required to make a federal return for a period of less than 12 months, that period shall be deemed to be a taxable year, and the provisions of Section 17552 shall apply.

(Added by Stats. 1989, Ch. 362, Sec. 4.5. See similar section added by Stats. 1989, Ch. 1352.)



17565

(a) The taxable year of a taxpayer may not be different than the taxable year used for purposes of the Internal Revenue Code, unless initiated or approved by the Franchise Tax Board.

(b) For purposes of this section, whenever a taxpayer is required to make a federal return for a period of less than 12 months, that period shall be deemed to be a taxable year, and Section 17552 shall apply.

(Added by Stats. 1989, Ch. 1352, Sec. 53.5. Effective October 2, 1989. Applicable to taxable years beginning on or after January 1, 1989, by Sec. 172 of Ch. 1352.)



17570

(a) Section 13233(c)(2)(C) of the Revenue Reconciliation Act of 1993 (Public Law 103-66), relating to the effective date for changes in the mark to market accounting method for securities dealers, is modified to provide that the amount taken into account under Section 481 of the Internal Revenue Code of 1986 shall be taken into account ratably over the five-taxable-year period beginning with the first taxable year beginning on or after January 1, 1997.

(b) In the case of any taxpayer required by the enactment of the act adding this subdivision, which act incorporated by reference the amendments made by Section 7003 of the Internal Revenue Service Restructuring and Reform Act of 1998 (Public Law 105-206) to Section 475 of the Internal Revenue Code, for taxable years beginning on or after January 1, 2002, to change its method of accounting on its first taxable year beginning on or after January 1, 2002, then each of the following shall apply for purposes of this part, Part 10.2 (commencing with Section 18401), and Part 11 (commencing with Section 23001):

(1) The change shall be treated as initiated by the taxpayer.

(2) The change shall be treated as made with the consent of the Franchise Tax Board.

(3) The taxpayer shall not be required to make a change in the method of accounting until the first taxable year beginning on or after January 1, 2002.

(4) The net amount of the adjustments required to be taken into account by the taxpayer under Chapter 6 (commencing with Section 17551) shall be taken into account ratably over the three taxable year period beginning with that taxpayer s first taxable year beginning on or after January 1, 2002.

(c) (1) If a taxpayer has, at any time, made an election for federal purposes under Section 475(e) of the Internal Revenue Code, relating to election of mark to market for dealers in commodities, to have Section 475 of the Internal Revenue Code apply, Section 475 of the Internal Revenue Code shall apply to that dealer in commodities for state purposes, a separate election for state purposes shall not be allowed under paragraph (3) of subdivision (e) of Section 17024.5, and the federal election shall be binding for purposes of this part.

(2) If a taxpayer fails to make, or has not previously made, an election for federal purposes under Section 475(e) of the Internal Revenue Code, relating to election of mark to market for dealers in commodities, to have Section 475 of the Internal Revenue Code apply, an election under Section 475(e) of the Internal Revenue Code shall not be allowed for state purposes, Section 475 of the Internal Revenue Code shall not apply to that dealer in commodities for state purposes, and a separate election for state purposes shall not be allowed under paragraph (3) of subdivision (e) of Section 17024.5.

(d) (1) If a taxpayer has, at any time, made an election for federal purposes under Section 475(f)(1) of the Internal Revenue Code, relating to election of mark to market for traders in securities, to have Section 475 of the Internal Revenue Code apply to a trade or business, Section 475 of the Internal Revenue Code shall apply to that trader in securities for state purposes with respect to that trade or business, a separate election for state purposes with respect to that trade or business shall not be allowed under paragraph (3) of subdivision (e) of Section 17024.5, and the federal election shall be binding for purposes of this part.

(2) If a taxpayer fails to make, or has not previously made, an election for federal purposes under Section 475(f)(1) of the Internal Revenue Code, relating to election of mark to market for traders in securities, to have Section 475 of the Internal Revenue Code apply to a trade or business, an election under Section 475(f)(1) of the Internal Revenue Code shall not be allowed for state purposes with respect to that trade or business, Section 475 of the Internal Revenue Code shall not apply to that trader in securities for state purposes with respect to that trade or business, and a separate election for state purposes shall not be allowed under paragraph (3) of subdivision (e) of Section 17024.5.

(e) (1) If a taxpayer has, at any time, made an election for federal purposes under Section 475(f)(2) of the Internal Revenue Code, relating to election of mark to market for traders in commodities, to have Section 475 of the Internal Revenue Code apply to a trade or business, Section 475 of the Internal Revenue Code shall apply to that trader in commodities for state purposes with respect to that trade or business, a separate election for state purposes with respect to that trade or business shall not be allowed under paragraph (3) of subdivision (e) of Section 17024.5, and the federal election with respect to that trade or business shall be binding for purposes of this part.

(2) If a taxpayer fails to make, or has not previously made, an election for federal purposes under Section 475(f)(2) of the Internal Revenue Code, relating to election of mark to market for traders in commodities, to have Section 475 of the Internal Revenue Code apply to a trade or business, an election under Section 475(f)(2) of the Internal Revenue Code shall not be allowed for state purposes with respect to that trade or business, Section 475 of the Internal Revenue Code shall not apply to that trader in commodities for state purposes with respect to that trade or business, and a separate election for state purposes with respect to that trade or business shall not be allowed under paragraph (3) of subdivision (e) of Section 17024.5.

(f) (1) An election under Section 475(e) or (f) of the Internal Revenue Code made for federal purposes with respect to a taxable year beginning before January 1, 1998, shall be treated as having been made for state purposes with respect to the first taxable year beginning on or after January 1, 1998.

(2) Section 1001(d)(4)(B) of the Taxpayer Relief Act of 1997 (Public Law 105-34), relating to the effective date for election of mark to market by securities traders and traders and dealers in commodities, is modified to provide that the requirement for timely identification shall be treated as timely made for state purposes if that identification is treated as timely made for federal purposes, and the amount taken into account under Section 481 of the Internal Revenue Code of 1986 shall be taken into account ratably over the four-taxable-year period beginning with the first taxable year beginning on or after January 1, 1998.

(Amended by Stats. 2002, Ch. 35, Sec. 25. Effective May 8, 2002.)






CHAPTER 7. Exempt Trusts and Common Trust Funds

ARTICLE 1. General Rule

17631

An organization described in Section 401(a) of the Internal Revenue Code shall be exempt from taxation under this part unless such exemption is denied under Sections 17635 to 17639, inclusive.

(Amended by Stats. 1983, Ch. 488, Sec. 39. Effective July 28, 1983.)



17632

An organization exempt from taxation under Section 17631 shall be subject to tax to the extent provided in Article 2 (commencing at Section 17651) of this chapter (relating to tax on unrelated income), but, notwithstanding Article 2, shall be considered an organization exempt from income taxes for the purpose of any law which refers to organizations exempt from income taxes.

(Amended by Stats. 1961, Ch. 847.)



17635

(a) An organization described in Section 401(a) of the Internal Revenue Code which is subject to the provisions of this section shall not be exempt from taxation under Section 17631 if it has engaged in a prohibited transaction after December 31, 1960.

(b) An organization described in Section 401(a) of the Internal Revenue Code shall be denied exemption from taxation under Section 17631 by reason of subdivision (a) only for taxable years after the taxable year during which it is notified by the Franchise Tax Board that it has engaged in a prohibited transaction, unless the organization entered into the prohibited transaction with the purpose of diverting corpus or income of the organization from its exempt purposes, and the transaction involved a substantial part of the corpus or income of the organization.

(Amended by Stats. 1985, Ch. 106, Sec. 131.)



17636

Sections 17635 to 17639, inclusive, apply to any organization described in Section 401(a) of the Internal Revenue Code.

(Amended by Stats. 1983, Ch. 488, Sec. 41. Effective July 28, 1983.)



17637

For purposes of Sections 17635 to 17639, inclusive, the term prohibited transaction means any transaction in which an organization subject to the provisions of Sections 17635 to 17639, inclusive

(a) Lends any part of its income or corpus, without the receipt of adequate security and a reasonable rate of interest, to;

(b) Pays any compensation, in excess of a reasonable allowance for salaries or other compensation for personal services actually rendered, to;

(c) Makes any part of its services available on a preferential basis to;

(d) Makes any substantial purchase of securities or any other property, for more than adequate consideration in money or money s worth, from;

(e) Sells any substantial part of its securities or other property, for less than an adequate consideration in money or money s worth to; or

(f) Engages in any other transaction which results in a substantial diversion of its income or corpus to;

the creator of such organization (if a trust); a person who has made a substantial contribution to such organization; a member of the family (as defined in Section 267(c)(4) of the Internal Revenue Code) of an individual who is the creator of such trust or who has made a substantial contribution to such organization; or a corporation controlled by such creator or person through the ownership, directly or indirectly, of 50 percent or more of the total combined voting power of all classes of stock entitled to vote or 50 percent or more of the total value of shares of all classes of stock of the corporation.

(Amended by Stats. 1983, Ch. 488, Sec. 42. Effective July 28, 1983.)



17638

Any organization described in Section 401(a) of the Internal Revenue Code or a trust which is denied exemption under Section 17631 by reason of Section 17635, with respect to any taxable year following the taxable year in which notice of denial of exemption was received, may, under regulations prescribed by the Franchise Tax Board, file claim for exemption, and if the Franchise Tax Board, pursuant to such regulations, is satisfied that such organization will not knowingly again engage in a prohibited transaction, such organization shall be exempt with respect to taxable years after the year in which such claim is filed.

(Amended by Stats. 1983, Ch. 488, Sec. 43. Effective July 28, 1983.)



17639

For purposes of subdivision (a) of Section 17637, a bond, debenture, note, or certificate or other evidence of indebtedness (hereinafter in this section referred to as obligation ) acquired by a trust described in Section 401(a) of the Internal Revenue Code shall not be treated as a loan made without the receipt of adequate security if

(a) The obligation is acquired

(1) On the market, either (i) at the price of the obligation prevailing on a national securities exchange which is registered with the Securities and Exchange Commission, or (ii) if the obligation is not traded on such a national securities exchange, at a price not less favorable to the trust than the offering price for the obligation as established by current bid and asked prices quoted by persons independent of the issuer;

(2) From an underwriter, at a price (i) not in excess of the public offering price for the obligation as set forth in a prospectus or offering circular filed with the Securities and Exchange Commission, and (ii) at which a substantial portion of the same issue is acquired by persons independent of the issuer; or

(3) Directly from the issuer, at a price not less favorable to the trust than the price paid currently for a substantial portion of the same issue by persons independent of the issuer;

(b) Immediately following acquisition of the obligation

(1) Not more than 25 percent of the aggregate amount of obligations issued in the issue and outstanding at the time of acquisition is held by the trust, and

(2) At least 50 percent of the aggregate amount referred to in paragraph (1) is held by persons independent of the issuer; and

(c) Immediately following acquisition of the obligation, not more than 25 percent of the assets of the trust is invested in obligations of persons described in Section 17637.

(Amended by Stats. 1999, Ch. 987, Sec. 42. Effective October 10, 1999.)



17640

Subdivision (a) of Section 17637 shall not apply to a loan made by a trust described in Section 401(a) of the Internal Revenue Code to the employer (or to a renewal of such a loan or, if the loan is repayable upon demand, to a continuation of such a loan) if the loan bears a reasonable rate of interest, and if (in the case of a making or renewal)

(a) The employer is prohibited (at the time of the making or renewal) by any law of the United States or regulation thereunder from directly or indirectly pledging, as security for such a loan, a particular class or classes of his assets the value of which (at that time) represents more than one-half of the value of all his or her assets;

(b) The making or renewal, as the case may be, is approved in writing as an investment that is consistent with the exempt purposes of the trust by a trustee who is independent of the employer, and no other similar trustee had previously refused to give that written approval; and

(c) Immediately following the making or renewal, as the case may be, the aggregate amount loaned by the trust to the employer, without the receipt of adequate security, does not exceed 25 percent of the value of all the assets of the trust.

(d) For purposes of subdivision (b), the term trustee means, with respect to any trust for which there is more than one trustee who is independent of the employer, a majority of those independent trustees. For purposes of subdivision (c), the determination as to whether any amount loaned by the trust to the employer is loaned without the receipt of adequate security shall be made without regard to Section 17639.

(Amended by Stats. 1999, Ch. 987, Sec. 43. Effective October 10, 1999.)






ARTICLE 2. Taxation of Business Income of Certain Exempt Organizations

17651

(a) There is hereby imposed for each taxable year on the unrelated business taxable income (as defined in Section 23732) of every trust a tax computed as provided in subdivision (e) of Section 17041. In making that computation for purposes of this section, the term taxable income as used in subdivisions (a) and (e) of Section 17041 shall be read as unrelated business taxable income as defined in Section 23732.

(b) The tax imposed by subdivision (a) shall apply in the case of any trust which is exempt, except as provided in this article, from taxation under this part by reason of Section 17631 and which, if it were not for such exemption, would be subject to Chapter 9 (commencing with Section 17731) relating to estates, trusts, beneficiaries, and decedents.

(Amended by Stats. 1999, Ch. 987, Sec. 44. Effective October 10, 1999.)






ARTICLE 3. Common Trust Funds

17671

Section 584 of the Internal Revenue Code, relating to common trust funds, shall apply, except as otherwise provided.

(Amended by Stats. 1999, Ch. 987, Sec. 45. Effective October 10, 1999.)



17677

Every trust company operating a common trust fund shall make a return under penalties of perjury for each taxable year, stating specifically with respect to such fund the items of gross income and the deductions allowed by this article and shall include in the return information sufficient to identify the trusts and estates entitled to share in the taxable income of the common trust fund and the amount of the proportionate share of each such participant.

(Repealed and added by Stats. 1983, Ch. 488, Sec. 48. Effective July 28, 1983.)









CHAPTER 8. Natural Resources

17681

Subchapter I of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to natural resources, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 873, Sec. 20. Effective October 6, 1993.)



17681.3

The amendments made to Section 613A(d)(4) of the Internal Revenue Code, relating to certain refiners excluded, by Section 1328 of the Energy Tax Incentives Act of 2005 (Title XIII of the Energy Policy Act of 2005, Public Law 109-58), shall not apply.

(Added by Stats. 2010, Ch. 14, Sec. 33. Effective January 1, 2011.)



17681.6

Section 613A(c)(6)(H) of the Internal Revenue Code, relating to temporary suspension of taxable income limit with respect to marginal production, shall not apply.

(Added by Stats. 2005, Ch. 691, Sec. 36. Effective October 7, 2005.)






CHAPTER 9. Estates, Trusts, Beneficiaries, and Decedents

17731

(a) Subchapter J of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to estates, trusts, beneficiaries, and decedents, shall apply, except as otherwise provided.

(b) Section 692(d)(2) of the Internal Revenue Code, relating to the ten thousand-dollar ($10,000) minimum benefit, does not apply.

(Amended by Stats. 2005, Ch. 691, Sec. 37. Effective October 7, 2005.)



17731.5

(a) Section 641(c)(2)(A) of the Internal Revenue Code is modified to read: The amount of the tax imposed by subdivision (e) of Section 17041 shall be determined by using the highest rate of tax applicable to an individual under subdivision (a) of Section 17041.

(b) Section 641(c)(2)(B) of the Internal Revenue Code is modified to read: The credit allowed under subdivision (b) of Section 17733 shall be zero.

(Amended by Stats. 2002, Ch. 35, Sec. 26. Effective May 8, 2002. Applicable as prescribed by Sec. 63 of Ch. 35.)



17732

Section 642(b) of the Internal Revenue Code, relating to deduction for personal exemption, shall not apply.

(Amended by Stats. 1999, Ch. 987, Sec. 46. Effective October 10, 1999.)



17733

(a) An estate shall be allowed a credit of ten dollars ($10) against the tax imposed under Section 17041, less any amounts imposed under paragraph (1) of subdivision (d) or paragraph (1) of subdivision (e), or both, of Section 17560.

(b) (1) Except as provided in paragraph (2), a trust shall be allowed a credit of one dollar ($1) against the tax imposed under Section 17041, less any amounts imposed under paragraph (1) of subdivision (d) or paragraph (1) of subdivision (e), or both, of Section 17560.

(2) (A) A disability trust, as defined in Section 642(b)(2)(C) of the Internal Revenue Code, shall be allowed a credit in an amount equal to the personal exemption credit authorized for a single individual pursuant to subdivision (a) of Section 17054.

(B) The credit authorized by subparagraph (A) shall be subject to the credit reduction provisions of Section 17054.1. For purposes of making the adjustments required by Section 17054.1, the adjusted gross income of the disability trust shall be computed in accordance with Section 67(e) of the Internal Revenue Code, relating to determination of adjusted gross income in case of estates and trusts.

(C) This paragraph applies to taxable years beginning on or after January 1, 2004.

(c) The credits allowed by this section shall be in lieu of the credits allowed under Section 17054 (relating to credit for personal exemption).

(Amended by Stats. 2005, Ch. 691, Sec. 37.5. Effective October 7, 2005.)



17734

For purposes of computing taxable income of a nonresident or part-year resident under paragraph (1) of subdivision (i) of Section 17041, in the case of a nonresident beneficiary, income and deduction derived through an estate or trust shall be included in that computation only to the extent that the income or deduction is derived by the estate or trust from sources within this state.

(Amended by Stats. 2001, Ch. 920, Sec. 16. Effective January 1, 2002.)



17734.6

Section 646 of the Internal Revenue Code, relating to tax treatment of electing Alaska Native Settlement Trusts, shall not apply.

(Added by Stats. 2005, Ch. 691, Sec. 37.6. Effective October 7, 2005.)



17735

(a) In the case of an estate, for taxable years beginning before January 1, 2014, no deductions shall be allowed under Section 661(a) of the Internal Revenue Code with respect to amounts attributable and taxable to nonresident beneficiaries if the fiduciary failed to obtain a certificate as provided by former Section 19513.

(b) This section shall remain in effect only until December 1, 2018, and as of that date is repealed.

(Amended by Stats. 2013, Ch. 239, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)



17736

(a) Section 642(c)(2) of the Internal Revenue Code is modified for purposes of this part by substituting December 31, 1970 for October 9, 1969 throughout that paragraph.

(b) In lieu of Section 642(c)(4) of the Internal Revenue Code, relating to adjustments, to the extent that the amount otherwise allowable as a deduction under Section 642(c) of the Internal Revenue Code, relating to deduction for amounts paid or permanently set aside for a charitable purpose, consists of gain described in Section 18152.5, proper adjustment shall be made for any exclusion allowable to the estate or trust under Section 18152.5. In the case of a trust, the deduction allowed by Section 642(c) of the Internal Revenue Code shall be subject to Section 681 of the Internal Revenue Code, relating to limitation on charitable deduction.

(Amended by Stats. 1993, Ch. 881, Sec. 10. Effective October 6, 1993. Operative January 1, 1994, by Sec. 34 of Ch. 881.)



17737

For purposes of computing the taxable income of the estate or trust and the taxable income of a spouse to whom Section 682(a) of the Internal Revenue Code (relating to income of an estate or trust in the case of divorce, etc.) applies, that spouse shall be considered as the beneficiary for purposes of this chapter.

(Amended by Stats. 1987, Ch. 1138, Sec. 113. Effective September 25, 1987. Applicable to taxable years beginning on or after January 1, 1987, by Sec. 189 of Ch. 1138.)



17742

(a) Except as otherwise provided in this chapter, the income of an estate or trust is taxable to the estate or trust. The tax applies to the entire taxable income of an estate, if the decedent was a resident, regardless of the residence of the fiduciary or beneficiary, and to the entire taxable income of a trust, if the fiduciary or beneficiary (other than a beneficiary whose interest in such trust is contingent) is a resident, regardless of the residence of the settlor.

(b) For purposes of this article the residence of a corporate fiduciary of a trust means the place where the corporation transacts the major portion of its administration of the trust.

(Repealed and added by Stats. 1983, Ch. 488, Sec. 59. Effective July 28, 1983.)



17743

Where the taxability of income under this chapter depends on the residence of the fiduciary and there are two or more fiduciaries for the trust, the income taxable under Section 17742 shall be apportioned according to the number of fiduciaries resident in this state pursuant to rules and regulations prescribed by the Franchise Tax Board.

(Repealed and added by Stats. 1983, Ch. 488, Sec. 59. Effective July 28, 1983.)



17744

Where the taxability of income under this chapter depends on the residence of the beneficiary and there are two or more beneficiaries of the trust, the income taxable under Section 17742 shall be apportioned according to the number and interest of beneficiaries resident in this state pursuant to rules and regulations prescribed by the Franchise Tax Board.

(Repealed and added by Stats. 1983, Ch. 488, Sec. 59. Effective July 28, 1983.)



17745

(a) If, for any reason, the taxes imposed on income of a trust which is taxable to the trust because the fiduciary or beneficiary is a resident of this state are not paid when due and remain unpaid when that income is distributable to the beneficiary, or in case the income is distributable to the beneficiary before the taxes are due, if the taxes are not paid when due, such income shall be taxable to the beneficiary when distributable to him except that in the case of a nonresident beneficiary such income shall be taxable only to the extent it is derived from sources within this state.

(b) If no taxes have been paid on the current or accumulated income of the trust because the resident beneficiary s interest in the trust was contingent such income shall be taxable to the beneficiary when distributed or distributable to him or her.

(c) The tax on that income which is taxable to the beneficiary under subdivisions (a) or (b) is a tax on the receipt of that income distributed or on the constructive receipt of that distributable income. For purposes of this section income accumulated by a trust continues to be income even though the trust provides that the income (ordinary or capital) shall become a part of the corpus.

(d) The tax attributable to the inclusion of that income in the gross income of that beneficiary for the year that income is distributed or distributable under subdivision (b) shall be the aggregate of the taxes which would have been attributable to that income had it been included in the gross income of that beneficiary ratably for the year of distribution and the five preceding taxable years, or for the period that the trust accumulated or acquired income for that contingent beneficiary, whichever period is the shorter.

(e) In the event that a person is a resident beneficiary during the period of accumulation, and leaves this state within 12 months prior to the date of distribution of accumulated income and returns to the state within 12 months after distribution, it shall be presumed that the beneficiary continued to be a resident of this state throughout the time of distribution.

(f) The Franchise Tax Board shall prescribe such regulations as it deems necessary for the application of this section.

(Repealed and added by Stats. 1983, Ch. 488, Sec. 59. Effective July 28, 1983.)



17745.1

The amendments of Sections 17742 and 17745 made at the 1963 Regular Session of the Legislature shall be applicable only with respect to taxable years beginning after December 31, 1962. Whether or not the income of a trust which is or was accumulated or is or was accumulated and distributed or accumulated and distributable is taxable by California for the years prior to 1963 shall be determined as if Sections 17742 and 17745 had not been amended at the 1963 Regular Session of the Legislature and without inferences drawn from the fact that such amendments were not made applicable with respect to taxable years beginning before January 1, 1963.

(Repealed and added by Stats. 1983, Ch. 488, Sec. 59. Effective July 28, 1983.)



17750

Section 643(a) of the Internal Revenue Code, relating to distributable net income, is modified to provide that the exclusion under Section 18152.5 shall not be taken into account.

(Amended by Stats. 1997, Ch. 611, Sec. 43. Effective October 3, 1997.)



17751

Section 645 of the Internal Revenue Code, relating to certain revocable trusts treated as part of estate, is modified as follows:

(a) An election under Section 645(a) of the Internal Revenue Code for federal purposes shall be treated for purposes of this part as an election made by the executor, if any, of the estate and the trustee of the qualified revocable trust under Section 645(a) of the Internal Revenue Code for state purposes and a separate election under paragraph (3) of subdivision (e) of Section 17024.5 shall not be allowed.

(b) If the executor, if any, of the estate and the trustee of a qualified revocable trust fail to make an election under Section 645(a) of the Internal Revenue Code for federal purposes with respect to that qualified revocable trust, that trust shall be treated and taxed for purposes of this part as a separate trust, an election under Section 645(a) of the Internal Revenue Code for state purposes with respect to that trust shall not be allowed, and a separate election under paragraph (3) of subdivision (e) of Section 17024.5 shall not be allowed with respect to that trust.

(Amended by Stats. 2002, Ch. 35, Sec. 27. Effective May 8, 2002. Applicable as prescribed by Sec. 64 of Ch. 35.)



17752

Section 663 of the Internal Revenue Code, relating to special rules applicable to Sections 661 and 662, is modified as follows:

(a) Section 663(b) of the Internal Revenue Code, relating to distributions in the first 65 days of the taxable year, is modified as follows:

(1) An election under Section 663(b) of the Internal Revenue Code for federal purposes shall be treated for purposes of this part as an election made by the executor of the estate or the fiduciary of the trust, as the case may be, under Section 663(b) of the Internal Revenue Code for state purposes and a separate election under paragraph (3) of subdivision (e) of Section 17024.5 shall not be allowed.

(2) If the executor of the estate or the fiduciary of the trust, as the case may be, fails to make an election under Section 663(b) of the Internal Revenue Code for federal purposes with respect to an amount properly paid or credited within 65 days of the taxable year, that amount shall not be considered for purposes of this part as having been paid or credited on the last day of the preceding taxable year, an election under Section 663(b) of the Internal Revenue Code for state purposes with respect to that amount shall not be allowed, and a separate election under paragraph (3) of subdivision (e) of Section 17024.5 shall not be allowed with respect to that amount.

(b) Section 663(c) of the Internal Revenue Code, relating to separate shares treated as separate estates or trusts, is modified as follows:

(1) An election under Section 663(c) of the Internal Revenue Code for federal purposes shall be treated for purposes of this part as an election made by the executor of the estate or the fiduciary of the trust, as the case may be, under Section 663(c) of the Internal Revenue Code for state purposes and a separate election under paragraph (3) of subdivision (e) of Section 17024.5 shall not be allowed.

(2) If the executor of the estate or the fiduciary of the trust, as the case may be, fails to make an election under Section 663(c) of the Internal Revenue Code for federal purposes with respect to separate shares treated as separate estates or trusts, an election under Section 663(c) of the Internal Revenue Code for state purposes shall not be allowed, and a separate election under paragraph (3) of subdivision (e) of Section 17024.5 shall not be allowed.

(Added by Stats. 1998, Ch. 322, Sec. 34. Effective August 20, 1998.)



17755

Section 664(c) of the Internal Revenue Code, relating to the taxation of trusts, shall not apply and, in lieu thereof, a charitable remainder annuity trust and a charitable remainder unitrust shall, for any taxable year, not be subject to any tax imposed under this part, unless that trust, for the taxable year, has unrelated business taxable income, within the meaning of Section 23732, determined as if Chapter 4 (commencing with Section 23701) of Part 11, applied to that trust.

(Added by Stats. 2010, Ch. 14, Sec. 34. Effective January 1, 2011.)



17760

Section 684 of the Internal Revenue Code, relating to recognition of gain on certain transfers to certain foreign trusts and estates, shall not apply.

(Added by Stats. 2005, Ch. 691, Sec. 38. Effective October 7, 2005.)



17760.5

Section 685 of the Internal Revenue Code, relating to treatment of funeral trusts, is modified as follows:

(a) Section 685(a) of the Internal Revenue Code is modified to read: In the case of a qualified funeral trust

(1) Subparts B, C, D, and E of Subchapter J of Chapter 1 of Subtitle A of the Internal Revenue Code shall not apply.

(2) No credit for personal exemption shall be allowed under Section 17054 or Section 17733.

(b) Section 685(b) of the Internal Revenue Code is modified as follows:

(1) An election under Section 685(b)(5) of the Internal Revenue Code for federal purposes shall be treated for purposes of this part as an election made by the trustee of the qualified funeral trust under Section 685(b)(5) of the Internal Revenue Code for state purposes and a separate election under paragraph (3) of subdivision (e) of Section 17024.5 shall not be allowed.

(2) If the trustee of a qualified funeral trust fails to make an election under Section 685(b)(5) of the Internal Revenue Code for federal purposes with respect to a qualified funeral trust, that trust shall be treated for purposes of this part as owned under Subpart E of the Internal Revenue Code by the purchasers of the contracts described in Section 685(b)(1) of the Internal Revenue Code, an election under Section 685(b)(5) of the Internal Revenue Code for state purposes with respect to that trust shall not be allowed, and a separate election under paragraph (3) of subdivision (e) of Section 17024.5 shall not be allowed with respect to that trust.

(c) Section 685(d) of the Internal Revenue Code is modified to read: Subdivision (e) of Section 17041 shall be applied to each qualified funeral trust by treating each beneficiary s interest in each qualified funeral trust as a separate trust.

(d) The Franchise Tax Board may, by forms and instructions, provide rules for simplified reporting of all trusts having a single trustee consistent with the rules prescribed by the Secretary of the Treasury under Section 685 of the Internal Revenue Code.

(e) This section shall apply to taxable years ending after August 5, 1997.

(f) The amendments made to this section by the act adding this subdivision shall apply to taxable years beginning on or after January 1, 1998.

(Amended (as added by Stats. 1998, Ch. 7) by Stats. 1998, Ch. 322, Sec. 35. Effective August 20, 1998.)



17779

Sections 665 to 668, inclusive, of the Internal Revenue Code shall not apply to distributions described in subdivision (b) of Section 17745.

(Repealed and added by Stats. 1983, Ch. 488, Sec. 59. Effective July 28, 1983.)






CHAPTER 10. Partners and Partnerships

17851

Subchapter K of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to partners and partnerships, shall apply, except as otherwise provided.

(Amended by Stats. 1999, Ch. 987, Sec. 47. Effective October 10, 1999.)



17851.5

Notwithstanding the provisions of Section 701 of the Internal Revenue Code, relating to partners, not partnerships, subject to tax, a partnership, as an entity shall be subject to Chapter 10.5 (commencing with Section 17935), relating to tax on limited partnerships, Chapter 10.6 (commencing with Section 17941), relating to tax on limited liability companies, and Chapter 10.7 (commencing with Section 17951), relating to tax on limited liability partnerships.

(Added by Stats. 1996, Ch. 952, Sec. 17. Effective January 1, 1997.)



17853

Section 703(a)(2) of the Internal Revenue Code is modified to additionally provide that the deduction for taxes provided in Section 164(a) of the Internal Revenue Code with respect to taxes, described in Section 18006, paid to another state shall not be allowed to the partnership.

(Amended by Stats. 1999, Ch. 987, Sec. 49. Effective October 10, 1999.)



17854

For purposes of computing taxable income of a nonresident or part-year resident under paragraph (1) of subdivision (i) of Section 17041, in the case of a nonresident partner, guaranteed payments, as defined by Section 707(c) of the Internal Revenue Code, shall be included in that computation as gross income from sources within this state in the same manner as if those payments were a distributive share of that partnership.

(Amended by Stats. 2001, Ch. 920, Sec. 18. Effective January 1, 2002.)



17855

The term unrealized receivables, as defined by Section 751(c) of the Internal Revenue Code, shall not include any of the following:

(a) Stock in certain foreign corporations, as described in Section 1248 of the Internal Revenue Code.

(b) Oil, gas, or geothermal property, described in Section 1254 of the Internal Revenue Code.

(Repealed and added by Stats. 1983, Ch. 488, Sec. 61. Effective July 28, 1983.)



17856

Section 751(d)(3) of the Internal Revenue Code, relating to appreciated inventory items subject to tax as a gain on foreign investment company stock, does not apply.

(Amended by Stats. 2003, Ch. 185, Sec. 14. Effective January 1, 2004.)



17857

Section 751(e) of the Internal Revenue Code, relating to the limitation on tax attributable to deemed sales of Section 1248 stock, shall not apply.

(Amended by Stats. 1999, Ch. 987, Sec. 50. Effective October 10, 1999.)



17858

For purposes of this part and Part 11 (commencing with Section 23001), any election relating to the computation of depreciation shall be made by the partnership and each partner shall take into account his or her distributive share of the depreciation amount computed in accordance with that election.

(Amended by Stats. 1992, Ch. 1295, Sec. 12. Effective January 1, 1993.)



17865

Part IV of Subchapter K of Chapter 1 of Subtitle A of the Internal Revenue Code (commencing with Section 771 of the Internal Revenue Code), shall not apply, except as otherwise provided.

(Added by Stats. 1998, Ch. 322, Sec. 37. Effective August 20, 1998.)






CHAPTER 10.5. (Multiple Versions)



CHAPTER 10.6. Tax and Fees on Limited Liability Companies

17941

(a) For each taxable year beginning on or after January 1, 1997, a limited liability company doing business in this state (as defined in Section 23101) shall pay annually to this state a tax for the privilege of doing business in this state in an amount equal to the applicable amount specified in subdivision (d) of Section 23153 for the taxable year.

(b) (1) In addition to any limited liability company that is doing business in this state and is therefore subject to the tax imposed by subdivision (a), for each taxable year beginning on or after January 1, 1997, a limited liability company shall pay annually the tax prescribed in subdivision (a) if articles of organization have been accepted, or a certificate of registration has been issued, by the office of the Secretary of State. The tax shall be paid for each taxable year, or part thereof, until a certificate of cancellation of registration or of articles of organization is filed on behalf of the limited liability company with the office of the Secretary of State.

(2) If a taxpayer files a return with the Franchise Tax Board that is designated as its final return, the Franchise Tax Board shall notify the taxpayer that the annual tax shall continue to be due annually until a certificate of dissolution is filed with the Secretary of State pursuant to Section 17707.08 of the Corporations Code or a certificate of cancellation is filed with the Secretary of State pursuant to Section 17708.06 of the Corporations Code.

(c) The tax assessed under this section shall be due and payable on or before the 15th day of the fourth month of the taxable year.

(d) For purposes of this section, limited liability company means an organization, other than a limited liability company that is exempt from the tax and fees imposed under this chapter pursuant to Section 23701h or Section 23701x, that is formed by one or more persons under the law of this state, any other country, or any other state, as a limited liability company and that is not taxable as a corporation for California tax purposes.

(e) Notwithstanding anything in this section to the contrary, if the office of the Secretary of State files a certificate of cancellation pursuant to Section 17707.02 of the Corporations Code for any limited liability company, then paragraph (1) of subdivision (f) of Section 23153 shall apply to that limited liability company as if the limited liability company were properly treated as a corporation for that limited purpose only, and paragraph (2) of subdivision (f) of Section 23153 shall not apply. Nothing in this subdivision entitles a limited liability company to receive a reimbursement for any annual taxes or fees already paid.

(f) (1) Notwithstanding any provision of this section to the contrary, a limited liability company that is a small business solely owned by a deployed member of the United States Armed Forces shall not be subject to the tax imposed under this section for any taxable year the owner is deployed and the limited liability company operates at a loss or ceases operation.

(2) The Franchise Tax Board may promulgate regulations as necessary or appropriate to carry out the purposes of this subdivision, including a definition for ceases operation.

(3) For the purposes of this subdivision, all of the following definitions apply:

(A) Deployed means being called to active duty or active service during a period when a Presidential Executive order specifies that the United States is engaged in combat or homeland defense. Deployed does not include either of the following:

(i) Temporary duty for the sole purpose of training or processing.

(ii) A permanent change of station.

(B) Operates at a loss means a limited liability company s expenses exceed its receipts.

(C) Small business means a limited liability company with total income from all sources derived from, or attributable, to the state of two hundred fifty thousand dollars ($250,000) or less.

(4) This subdivision shall become inoperative for taxable years beginning on or after January 1, 2018.

(Amended by Stats. 2012, Ch. 419, Sec. 26. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



17942

(a) In addition to the tax imposed under Section 17941, every limited liability company subject to tax under Section 17941 shall pay annually to this state a fee equal to:

(1) Nine hundred dollars ($900), if the total income from all sources derived from or attributable to this state for the taxable year is two hundred fifty thousand dollars ($250,000) or more, but less than five hundred thousand dollars ($500,000).

(2) Two thousand five hundred dollars ($2,500), if the total income from all sources derived from or attributable to this state for the taxable year is five hundred thousand dollars ($500,000) or more, but less than one million dollars ($1,000,000).

(3) Six thousand dollars ($6,000), if the total income from all sources derived from or attributable to this state for the taxable year is one million dollars ($1,000,000) or more, but less than five million dollars ($5,000,000).

(4) Eleven thousand seven hundred ninety dollars ($11,790), if the total income from all sources derived from or attributable to this state for the taxable year is five million dollars ($5,000,000) or more.

(b) (1) (A) For purposes of this section, total income from all sources derived from or attributable to this state means gross income, as defined in Section 24271, plus the cost of goods sold that are paid or incurred in connection with the trade or business of the taxpayer. However, total income from all sources derived from or attributable to this state shall not include allocation or attribution of income or gain or distributions made to a limited liability company in its capacity as a member of, or holder of an economic interest in, another limited liability company if the allocation or attribution of income or gain or distributions are directly or indirectly attributable to income that is subject to the payment of the fee described in this section.

(B) For purposes of this section, total income from all sources derived from or attributable to this state shall be determined using the rules for assigning sales under Sections 25135 and 25136 and the regulations thereunder, as modified by regulations under Section 25137, other than those provisions that exclude receipts from the sales factor.

(2) In the event a taxpayer is a commonly controlled limited liability company, the total income from all sources derived from or attributable to this state, taking into account any election under Section 25110, may be determined by the Franchise Tax Board to be the total income of all the commonly controlled limited liability company members if it determines that multiple limited liability companies were formed for the primary purpose of reducing fees payable under this section. A determination by the Franchise Tax Board under this subdivision may only be made with respect to one limited liability company in a commonly controlled group. However, each commonly controlled limited liability company shall be jointly and severally liable for the fee. For purposes of this section, commonly controlled limited liability companies shall include the taxpayer and any other partnership or limited liability company doing business (as defined in Section 23101) in this state and required to file a return under Section 18633 or 18633.5, in which the same persons own, directly or indirectly, more than 50 percent of the capital interests or profits interests.

(c) The fee assessed under this section shall be due and payable on the date the return of the limited liability company is required to be filed under Section 18633.5, shall be collected and refunded in the same manner as the taxes imposed by this part, and shall be subject to interest and applicable penalties.

(d) (1) The fee imposed by this section shall be estimated and paid on or before the 15th day of the sixth month of the current taxable year.

(2) A penalty of 10 percent of the amount of any underpayment shall be added to the fee. The underpayment amount shall be equal to the difference between the total amount of the fee imposed by this section for the taxable year less the amount paid under paragraph (1) by the date specified in that paragraph. A penalty shall not be imposed with respect to any fee estimated and paid under this section if the amount paid by the date prescribed in this subdivision is equal to or greater than the total amount of the fee of the limited liability company for the preceding taxable year.

(Amended by Stats. 2008, Ch. 763, Sec. 6. Effective September 30, 2008. Note: See provisions clarifying this section's application in Sec. 8 of Stats. 2008, 1st Ex., Ch. 1, which took effect on Dec. 31, 2008.)



17943

It is the intent of the Legislature that the amount of the annual fee described in Section 17942 shall apply to the taxable year beginning January 1, 2001, and subsequent taxable years, notwithstanding the results of any study prepared by the Franchise Tax Board and submitted to the Joint Legislative Budget Committee pursuant to former Section 17943.

(Repealed and added by Stats. 2001, Ch. 391, Sec. 3. Effective October 1, 2001.)



17944

(a) The effective date of dissolution, withdrawal, or cancellation of a limited liability company is the date on which the certified copy of the court decree, judgment, or order declaring the limited liability company duly wound up and dissolved is filed in the office of the Secretary of State or the date on which the certificate of winding up and dissolution is filed in the office of the Secretary of State. For the purposes of this chapter, the effective date of cancellation of registration of a foreign limited liability company is the date on which the certificate of cancellation of registration is filed in the office of the Secretary of State.

(b) The Secretary of State shall, through an information program and by forms and instructions, recommend that all required documents filed with the Secretary of State be sent, if mailed, by certified mail with return receipt requested. The Secretary of State shall also notify persons that receipt of documents by the Secretary of State will be acknowledged within 21 days of receipt.

(c) On or before 21 days after their receipt, the Secretary of State shall provide a payer with acknowledgment of the receipt of documents submitted by a limited liability company pursuant to this chapter.

(Added by Stats. 1996, Ch. 952, Sec. 19. Effective January 1, 1997.)



17946

A limited liability company shall not be subject to the taxes and fees imposed by this chapter if the limited liability company did no business in this state during the taxable year and the taxable year was 15 days or less.

(Added by Stats. 1996, Ch. 952, Sec. 19. Effective January 1, 1997.)



17947

(a) A limited liability company shall not be subject to the taxes imposed by this chapter for a taxable year if the limited liability company does all of the following:

(1) Files with the Franchise Tax Board a timely final annual tax return for the preceding taxable year.

(2) Does not do business in this state after the end of the taxable year for which the final annual tax return was filed.

(3) Files a certificate of dissolution with the Secretary of State, pursuant to Section 17707.08 of the Corporations Code, or a certificate of cancellation with the Secretary of State pursuant to Section 17708.06 of the Corporations Code, before the end of the 12-month period beginning with the date the final annual tax return was filed.

(b) For purposes of this section, a final annual tax return is a return described in Section 18633.5 that is filed on or before the due date of the return, as extended, that the taxpayer designates in the manner prescribed by the Franchise Tax Board as the taxpayer s final return for purposes of the tax imposed under this chapter. For purposes of this chapter, a final annual tax return is a return filed pursuant to Section 18633.5 where the taxpayer is not required to file a subsequent return to reflect the imposition of tax under this chapter.

(Amended by Stats. 2012, Ch. 419, Sec. 27. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)






CHAPTER 10.7. Tax on Registered Limited Liability Partnerships and Foreign Limited Liability Partnerships

17948

(a) For each taxable year beginning on or after January 1, 1997, every limited liability partnership doing business in this state (as defined in Section 23101) and required to file a return under Section 18633 shall pay annually to the Franchise Tax Board a tax for the privilege of doing business in this state in an amount equal to the applicable amount specified in paragraph (1) of subdivision (d) of Section 23153 for the taxable year.

(b) In addition to any limited liability partnership that is doing business in this state and therefore is subject to the tax imposed by subdivision (a), for each taxable year beginning on or after January 1, 1997, every registered limited liability partnership that has registered with the Secretary of State pursuant to Section 16953 of the Corporations Code and every foreign limited liability partnership that has registered with the Secretary of State pursuant to Section 16959 of the Corporations Code shall pay annually the tax prescribed in subdivision (a). The tax shall be paid for each taxable year, or part thereof, until any of the following occurs:

(1) A notice of cessation is filed with the Secretary of State pursuant to subdivision (b) of Section 16954 or 16960 of the Corporations Code.

(2) A foreign limited liability partnership withdraws its registration pursuant to subdivision (a) of Section 16960 of the Corporations Code.

(3) The registered limited liability partnership or foreign limited liability partnership has been dissolved and finally wound up.

(c) The tax assessed under this section shall be due and payable on the date the return is required to be filed under Section 18633.

(d) If a taxpayer files a return with the Franchise Tax Board that is designated as its final return, the Franchise Tax Board shall notify the taxpayer that the annual tax shall continue to be due annually until a certificate of cancellation is filed with the Secretary of State pursuant to Section 16954 or 16960 of the Corporations Code.

(Amended by Stats. 2002, Ch. 169, Sec. 8. Effective January 1, 2003.)



17948.2

A registered limited liability partnership or foreign limited liability partnership shall not be subject to the taxes and fees imposed by this chapter if the registered limited liability partnership or foreign limited liability partnership did no business in this state during the taxable year and the taxable year was 15 days or less.

(Added by Stats. 1996, Ch. 952, Sec. 20. Effective January 1, 1997.)



17948.3

(a) A registered limited liability partnership shall not be subject to the taxes imposed by this chapter for a taxable year if the registered limited liability partnership does all of the following:

(1) Files with the Franchise Tax Board a timely final annual tax return for the preceding taxable year.

(2) Does not do business within this state after the end of the taxable year for which the final annual tax return was filed.

(3) Files a notice in accordance with subdivision (b) of Section 16954 or subdivision (b) of Section 16960 of the Corporations Code with the Secretary of State before the end of the 12-month period beginning with the date of the final annual tax return was filed.

(b) For purposes of this section, a final annual tax return is a return described in Section 18633 that is filed on or before the due date of the return, as extended, that the taxpayer designates in the manner prescribed by the Franchise Tax Board as the taxpayer s final annual tax return for purposes of the tax imposed under this chapter. For purposes of this chapter, a final annual tax return is a return filed pursuant to Section 18633 where the taxpayer is not required to file a subsequent return to reflect the imposition of tax under this chapter.

(Added by Stats. 2006, Ch. 773, Sec. 53. Effective September 29, 2006.)






CHAPTER 11. Gross Income of Nonresidents

17951

(a) For purposes of computing taxable income of a nonresident or part-year resident under paragraph (1) of subdivision (i) of Section 17041, in the case of nonresident taxpayers the gross income includes only the gross income from sources within this state.

(b) Notwithstanding subdivision (a), the gross income of a nonresident taxpayer does not include income not subject to the Personal Income Tax Law (Part 10 (commencing with Section 17001) of Division 2) by operation of the following federal laws:

(1) Section 11108 of Title 46, United States Code, relating to compensation for the performance of duties of certain merchant seamen.

(2) Section 11502 of Title 49, United States Code, relating to compensation of an employee of a rail carrier.

(3) Section 14503 of Title 49, United States Code, relating to compensation of an employee of a motor carrier.

(4) Section 40116 of Title 49, United States Code, relating to the pay of an employee of an air carrier.

(5) Section 571 of Title 50, Appendix, United States Code, relating to military compensation of service members.

(Amended by Stats. 2004, Ch. 62, Sec. 1. Effective January 1, 2005.)



17952

For purposes of computing taxable income of a nonresident or part-year resident under paragraph (1) of subdivision (i) of Section 17041, income of nonresidents from stocks, bonds, notes, or other intangible personal property is not income from sources within this state unless the property has acquired a business situs in this state, except that if a nonresident buys or sells such property in this state or places orders with brokers in this state to buy or sell such property so regularly, systematically, and continuously as to constitute doing business in this state, the profit or gain derived from such activity is income from sources within this state irrespective of the situs of the property.

(Amended by Stats. 2001, Ch. 920, Sec. 20. Effective January 1, 2002.)



17952.5

(a) For purposes of computing taxable income of a nonresident or part-year resident under paragraph (1) of subdivision (i) of Section 17041, gross income of a nonresident, as defined in Section 17015, from sources within this state shall not include qualified retirement income received on or after January 1, 1996, for any part of the taxable year during which the taxpayer was not a resident of this state.

(b) For purposes of this section, qualified retirement income means income from any of the following:

(1) A qualified trust under Section 401(a) of the Internal Revenue Code that is exempt under Section 501(a) of the Internal Revenue Code from taxation.

(2) A simplified employee pension as defined in Section 408(k) of the Internal Revenue Code.

(3) An annuity plan described in Section 403(a) of the Internal Revenue Code.

(4) An annuity contract described in Section 403(b) of the Internal Revenue Code.

(5) An individual retirement plan described in Section 7701(a)(37) of the Internal Revenue Code.

(6) An eligible deferred compensation plan as defined in Section 457 of the Internal Revenue Code.

(7) A governmental plan as defined in Section 414(d) of the Internal Revenue Code.

(8) A trust described in Section 501(c)(18) of the Internal Revenue Code.

(9) Any plan, program, or arrangement described in Section 3121(v)(2)(C) of the Internal Revenue Code, or any plan, program, or arrangement that is in writing, that provides for retirement payments in recognition of prior service to be made to a retired partner, and that is in effect immediately before retirement begins, if that income is either of the following:

(A) Part of a series of substantially equal periodic payments (not less frequently than annually), which may include income described in paragraphs (1) to (8), inclusive, made for either of the following:

(i) The life or the life expectancy of the recipient (or the joint lives or joint life expectancies of the recipient and the designated beneficiary of the recipient).

(ii) A period of not less than 10 years.

(B) A payment received after termination of employment, under a plan, program, or arrangement to which that employment relates, maintained solely for the purpose of providing retirement benefits for employees in excess of the limitation imposed by Section 401(a)(17), 401(k), 401(m), 402(g), 403(b), 408(k), or 415 of the Internal Revenue Code, or any combination of those sections, or any other limitation on contributions or benefits in the Internal Revenue Code on plans to which any of those sections apply.

(C) The fact that payments may be adjusted, from time to time, pursuant to this plan, program, or arrangement to limit total disbursements under a predetermined formula, or to provide cost-of-living or similar adjustments, will not cause the periodic payments provided under that plan, program, or arrangement to fail the substantially-equal-periodic-payments test.

(10) Any retired or retainer pay of a member or former member of a uniform service computed under Section 1401 and following of Title 10 of the United States Code.

(c) For purposes of this section, the term retired partner is an individual who is described as a partner in Section 7701(a)(2) of the Internal Revenue Code and who is retired under that individual s partnership agreement.

(d) This section shall apply only to any taxable year, or portion thereof, that the provisions of Section 114 of Title 4 of the United States Code, relating to limitation on state income taxation of certain pension income, are effective.

(e) Except as otherwise provided, references to the Internal Revenue Code are subject to paragraph (1) of subdivision (a) of Section 17024.5.

(Amended by Stats. 2010, Ch. 14, Sec. 35. Effective January 1, 2011.)



17953

For purposes of computing taxable income of a nonresident or part-year resident under paragraph (1) of subdivision (i) of Section 17041, income of estates and trusts distributed or distributable to nonresident beneficiaries is income from sources within this state only if distributed or distributable out of income of the estate or trust derived from sources within this state. For the purposes of this section, the nonresident beneficiary shall be deemed to be the owner of intangible personal property from which the income of the estate or trust is derived.

(Amended by Stats. 2001, Ch. 920, Sec. 22. Effective January 1, 2002.)



17954

For purposes of computing taxable income of a nonresident or part-year resident under paragraph (1) of subdivision (i) of Section 17041, except as provided in Section 25141, gross income from sources within and without this state shall be allocated and apportioned under rules and regulations prescribed by the Franchise Tax Board.

(Amended by Stats. 2001, Ch. 920, Sec. 23. Effective January 1, 2002.)



17955

(a) For purposes of computing taxable income of a nonresident or part-year resident under paragraph (1) of subdivision (i) of Section 17041, notwithstanding Sections 17951, 17952, and 17953, gross income of a nonresident (as defined in Section 17015) from sources within this state shall not include dividends, interest, or gains and losses from qualifying investment securities if any of the following apply:

(1) In the case of an individual, with respect to the qualifying investment securities, the taxpayer s only contact with this state is through a broker, dealer, or investment adviser located in this state.

(2) In the case of a partner s distributive share of income from qualifying investment securities, the partnership qualifies as an investment partnership, whether or not the partnership has a usual place of business located in this state.

(3) In the case of a beneficiary of a qualifying estate or trust, the taxpayer s only contact with this state is through an investment account managed by a corporate fiduciary located in this state.

(4) In the case of a unit holder in a regulated investment company (as defined in Section 851 of the Internal Revenue Code), to the extent of the dividends distributed by the regulated investment company, whether or not the regulated investment company has a principal place of business in this state.

(b) This section shall not apply to income derived from investment activity that is interrelated with any trade or business activity of the nonresident or an entity in which the nonresident owns an interest in this state, whose primary activities are separate and distinct from the acts of acquiring, managing, or disposing of qualified investment securities, or if those securities were acquired with working capital of a trade or business activity conducted in this state in which the nonresident owns an interest.

(c) For purposes of this section:

(1) Investment partnership means a partnership that meets both of the following requirements:

(A) No less than 90 percent of the partnership s cost of its total assets consist of qualifying investment securities, deposits at banks or other financial institutions, and office space and equipment reasonably necessary to carry on its activities as an investment partnership.

(B) No less than 90 percent of its gross income consists of interest, dividends, and gains from the sale or exchange of qualifying investment securities.

(2) Qualifying estate or trust means an estate or trust that meets both of the following requirements:

(A) No less than 90 percent of the estate s or trust s cost of its total assets consist of qualifying investment securities, deposits at banks or other financial institutions, and office space and equipment reasonably necessary to carry on its investment activities.

(B) No less than 90 percent of its gross income consists of interest, dividends, and gains from the sale or exchange of qualifying investment securities.

(3) (A) Qualifying investment securities include all of the following:

(i) Common stock, including preferred or debt securities convertible into common stock, and preferred stock.

(ii) Bonds, debentures, and other debt securities.

(iii) Foreign and domestic currency deposits or equivalents and securities convertible into foreign securities.

(iv) Mortgage- or asset-backed securities secured by federal, state, or local governmental agencies.

(v) Repurchase agreements and loan participations.

(vi) Foreign currency exchange contracts and forward and futures contracts on foreign currencies.

(vii) Stock and bond index securities and futures contracts, and other similar financial securities and futures contracts on those securities.

(viii) Options for the purchase or sale of any of the securities, currencies, contracts, or financial instruments described in clauses (i) to (vii), inclusive.

(ix) Regulated futures contracts.

(B) Qualifying investment securities does not include an interest in a partnership unless that partnership is itself an investment partnership.

(Amended by Stats. 2001, Ch. 920, Sec. 24. Effective January 1, 2002.)






CHAPTER 12. Credit for Taxes Paid

18001

(a) Subject to the following conditions, residents shall be allowed a credit against the net tax (as defined by Section 17039) for net income taxes imposed by and paid to another state (not including any preference, alternative, or minimum tax comparable to the tax imposed by Section 17062) on income taxable under this part:

(1) The credit shall be allowed only for taxes paid to the other state (not including any preference, alternative, or minimum tax comparable to the tax imposed by Section 17062) on income derived from sources within that state which is taxable under its laws irrespective of the residence or domicile of the recipient.

This paragraph shall not apply to residents to whom subdivision (b) of Section 17014 applies.

(2) The credit shall not be allowed if the other state allows residents of this state a credit against the taxes imposed by that state (not including any preference, alternative, or minimum tax comparable to the tax imposed by Section 17062) for net tax (as defined by Section 17039) paid or payable under this part.

(3) The credit shall not exceed the proportion of the net tax (as defined by Section 17039) payable under this part as the income subject to tax in the other state (not including any preference, alternative, or minimum tax comparable to the tax imposed by Section 17062) and also taxable under this part bears to the taxpayer s entire income upon which the net tax (as defined by Section 17039) is imposed by this part.

(4) No credit shall be allowed under this section for any tax imposed by Section 17062.

(b) For purposes of this section, the amount of net income taxes paid to another state shall include the taxpayer s pro rata share of any taxes on, or according to, or measured by, income or profits paid or accrued, which were paid by an S corporation, as provided by Section 18006.

(c) For purposes of this section, income derived from sources within that state shall be determined by applying the nonresident sourcing rules for determining income from sources within this state, as specified in Chapter 11 (commencing with Section 17951), and the regulations thereunder.

(Amended by Stats. 2002, Ch. 374, Sec. 3. Effective January 1, 2003.)



18002

(a) Subject to the following conditions, nonresidents shall be allowed a credit against the net tax (as defined by Section 17039) for net income taxes imposed by and paid to the state of residence (not including any preference, alternative, or minimum tax comparable to the tax imposed by Section 17062) on income taxable under this part:

(1) The credit shall be allowed only if the state of residence either does not tax income of residents of this state derived from sources within that state or allows residents of this state a credit against the taxes imposed by that state on such income for net tax (as defined by Section 17039) paid or payable thereon under this part.

(2) The credit shall not be allowed for taxes paid to a state which allows its residents a credit against the taxes imposed by that state for net tax (as defined by Section 17039) paid or payable under this part irrespective of whether its residents are allowed a credit against the taxes imposed by this part for income taxes paid to that state.

(3) Credit shall be allowed only for such proportion of the taxes paid to the state of residence (not including any preference, alternative, or minimum tax comparable to the tax imposed by Section 17062) as the income taxable under this part and also subject to tax in the state of residence bears to the entire income upon which the taxes paid to the state of residence are imposed.

(4) The credit shall not exceed such proportion of the net tax (as defined by Section 17039) payable under this part as the income subject to tax in the state of residence and also taxable under this part bears to the entire income taxable under this part.

(5) No credit shall be allowed under this section for any tax imposed by Section 17062.

(b) For purposes of this section, the amount of net income taxes paid to another state shall include the taxpayer s pro rata share of any taxes on, or according to, or measured by, income or profits paid or accrued, which were paid by an S corporation, as provided by Section 18006.

(Amended by Stats. 1990, Ch. 1349, Sec. 9. Effective September 26, 1990.)



18003

For the purpose of this chapter an estate or trust is considered a resident of the state which taxes the income of the estate or trust irrespective of whether the income is derived from sources within that state.

(Amended by Stats. 1959, Ch. 321.)



18004

If an estate or trust is a resident of this State and also a resident of another state, it shall, notwithstanding the limitations contained in Sections 18001 and 18002, be allowed a credit against the taxes imposed by this part for net income taxes imposed by and paid to the other state, subject to the following conditions:

(a) Credit shall be allowed only for such proportion of the taxes paid to the other state as the income taxable under this part and also subject to tax in the other state bears to the entire income upon which the taxes paid to the other state are imposed.

(b) The credit shall not exceed such proportion of the tax payable under this part as the income subject to tax in the other state and also taxable under this part bears to the entire income taxable under this part.

(Amended by Stats. 1959, Ch. 321.)



18005

A resident beneficiary of an estate or trust who is taxable on the income of the estate or trust under Chapter 9 of this part shall, subject to the following conditions, be allowed a credit against the taxes imposed by this part on such income for net income taxes paid by the estate or trust to another state on such income:

(a) Credit shall be allowed only for such proportion of the tax paid to the other state by the estate or trust as the income of the estate or trust which is taxable to the beneficiary under this part and also taxed to the estate or trust in the other state bears to the entire income of the estate or trust upon which the taxes paid to the other state were imposed.

(b) The credit shall not exceed such proportion of the tax payable under this part as the income of the estate or trust which is taxable to the beneficiary under this part and also taxed to the estate or trust in the other state bears to the beneficiary s entire income upon which the tax is imposed by this part.

(Amended by Stats. 1957, Ch. 215.)



18006

For purposes of determining a credit under Section 18001 (relating to residents) or Section 18002 (relating to nonresidents), both of the following apply:

(a) A member of a partnership is allowed to treat his, her, or its pro rata share of net income taxes paid to another state by the partnership as if those taxes had been paid directly by the partner.

(b) (1) A shareholder of a corporation that is an S corporation under Chapter 4.5 (commencing with Section 23800) of Part 11 is allowed to treat his or her pro rata share of net income taxes paid to another state by the S corporation as if those taxes had been paid by the shareholder.

(2) This subdivision applies only if either of the following requirements is met:

(A) The state imposing the tax does not allow corporations to elect to be treated as an S corporation.

(B) The state imposes a tax on S corporations and the corporation referred to in paragraph (1) has elected to be treated as an S corporation in the other state.

(Amended by Stats. 2003, Ch. 185, Sec. 15. Effective January 1, 2004.)



18007

If any taxes paid to another state for which a taxpayer has been allowed a credit under this chapter are at any time credited or refunded to the taxpayer, the taxpayer shall immediately report that fact to the Franchise Tax Board.

(Amended by Stats. 1959, Ch. 321.)



18008

A tax equal to the credit allowed for the taxes credited or refunded by the other state is due and payable from the taxpayer upon notice and demand from the Franchise Tax Board.

(Amended by Stats. 1957, Ch. 215.)



18009

Interest shall be assessed, collected and paid in the same manner as the tax at the adjusted annual rate established pursuant to Section 19521 from the date the credit was allowed under this part to the date of payment.

(Amended by Stats. 1993, Ch. 31, Sec. 16. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18011

The credit against the taxes imposed by this part for net income taxes paid to another state shall not be allowed to any taxpayer or any class of taxpayers if the allowance of the credit will result in an invalid or illegal discrimination against another taxpayer or another class of taxpayers.

(Amended by Stats. 1957, Ch. 215.)






CHAPTER 13. Gain or Loss on Disposition of Property

18031

Subchapter O of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to gain or loss on disposition of property, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 873, Sec. 27. Effective October 6, 1993.)



18031.5

Section 1031(i) of the Internal Revenue Code, relating to special rules for mutual ditch, reservoir, or irrigation company stock, shall not apply.

(Added by Stats. 2010, Ch. 14, Sec. 36. Effective January 1, 2011.)



18032

(a) If gain or loss from the exchange of property in this state of a taxpayer is not recognized under this part because of Section 1031 of the Internal Revenue Code, relating to exchange of property held for productive use or investment, for a taxable year and the property acquired in that exchange is located outside of this state, the taxpayer shall file an information return with the Franchise Tax Board for the taxable year of the exchange and for each subsequent taxable year in which the gain or loss from that exchange has not been recognized, in the form and manner prescribed by the Franchise Tax Board.

(b) If a taxpayer fails to file an information return required pursuant to subdivision (a), and fails to file a return required under Part 10.2 (commencing with Section 18401), the Franchise Tax Board may make an estimate of the net income, from any available information, including the amount of gain described in subdivision (a), and may propose to assess the amount of tax, interest, and penalties due in the same manner as Section 19087.

(c) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any standard, criterion, procedure, determination, rule, notice, or guideline established or issued by the Franchise Tax Board pursuant to this section.

(d) This section shall apply to exchanges of property that occur in taxable years beginning on or after January 1, 2014.

(Added by Stats. 2013, Ch. 26, Sec. 4. Effective June 27, 2013.)



18035.6

Section 1014 of the Internal Revenue Code, relating to basis of property acquired from a decedent, is modified to provide that Section 1014(f) of the Internal Revenue Code, relating to termination date, shall not apply.

(Added by Stats. 2005, Ch. 691, Sec. 39. Effective October 7, 2005.)



18036

(a) In addition to the adjustments to basis provided by Section 1016(a) of the Internal Revenue Code, a proper adjustment shall also be made for amounts allowed as deductions as deferred expenses under subdivision (b) of former Section 17689 or former Section 17689.5 (relating to certain exploration expenditures) and resulting in a reduction of the taxpayer s taxes under this part, but not less than the amounts allowable under those sections for the taxable year and prior years. A proper adjustment shall also be made for amounts deducted under Section 17252.5, 17265, or 17266.

(b) Notwithstanding the provisions of Sections 164(a) and 1016(a) of the Internal Revenue Code, no adjustment to basis shall be made for any of the following:

(1) Abandonment fees paid in respect of property on which the open-space easement is terminated under Section 51061 or 51093 of the Government Code.

(2) Tax recoupment fees paid under Section 51142 of the Government Code.

(3) Sales or use tax which is paid or incurred by the taxpayer in connection with the acquisition of property for which a tax credit is claimed pursuant to Section 17052.13.

(c) The provisions of Section 1016(c) of the Internal Revenue Code, relating to increase in basis of property on which additional estate tax is imposed, shall be applicable.

(d) The amendments made to Section 1016 of the Internal Revenue Code by Section 1913(a) of Public Law 102-486, relating to deduction for clean-fuel vehicles and certain refueling property, shall apply to property placed in service after June 30, 1993, without respect to taxable year.

(Amended by Stats. 1993, Ch. 873, Sec. 28. Effective October 6, 1993.)



18036.5

In addition to the adjustments to basis provided by Section 1016(a) of the Internal Revenue Code, a proper adjustment shall also be made in the case of property the acquisition of which resulted under Section 18038.5 in the nonrecognition of any part of the gain realized on the sale of other property, to the extent provided in paragraph (4) of subdivision (b) of Section 18038.5.

(Amended by Stats. 2003, Ch. 185, Sec. 16. Effective January 1, 2004.)



18036.6

Section 1022 of the Internal Revenue Code, relating to treatment of property acquired from a decedent dying after December 31, 2009, shall not apply.

(Added by Stats. 2005, Ch. 691, Sec. 40. Effective October 7, 2005.)



18037

An election made by a taxpayer pursuant to Section 1033(g)(3) of the Internal Revenue Code, relating to the election to treat outdoor advertising displays as real property, may not be denied because the taxpayer has, on his or her federal return, elected to expense the asset.

(Amended by Stats. 2003, Ch. 185, Sec. 17. Effective January 1, 2004.)



18037.5

The amendments made by Section 844 of the Pension Protection Act of 2006 (Public Law 109-280) to Section 1035 of the Internal Revenue Code, shall not apply.

(Added by Stats. 2010, Ch. 14, Sec. 37. Effective January 1, 2011.)



18038

Section 1040 of the Internal Revenue Code, relating to transfer of certain real property, does not apply.

(Amended by Stats. 2003, Ch. 185, Sec. 20. Effective January 1, 2004.)



18038.4

Section 1045 of the Internal Revenue Code, relating to rollover of gain from qualified small business stock to another qualified small business stock, shall not apply.

(Added by Stats. 1998, Ch. 322, Sec. 40. Effective August 20, 1998.)



18038.5

(a) In the case of any sale of qualified small business stock held by a taxpayer other than a corporation for more than six months and with respect to which that taxpayer elects the application of this section, gain from that sale shall be recognized only to the extent that the amount realized on that sale exceeds:

(1) The cost of any qualified small business stock purchased by the taxpayer during the 60-day period beginning on the date of that sale, reduced by

(2) Any portion of the cost previously taken into account under this section.

This section shall not apply to any gain that is treated as ordinary income for purposes of this part.

(b) For purposes of this section:

(1) The term qualified small business stock has the meaning given that term by subdivision (c) of Section 18152.5.

(2) A taxpayer shall be treated as having purchased any property if, but for paragraph (3), the unadjusted basis of that property in the hands of the taxpayer would be its cost (within the meaning of Section 1012 of the Internal Revenue Code).

(3) If gain from any sale is not recognized by reason of subdivision (a), that gain shall be applied to reduce (in the order acquired) the basis for determining gain or loss of any qualified small business stock that is purchased by the taxpayer during the 60-day period described in subdivision (a).

(4) For purposes of determining whether the nonrecognition of gain under subdivision (a) applies to stock that is sold, both of the following shall apply:

(A) The taxpayer s holding period for that stock and the stock referred to in paragraph (1) of subdivision (a) shall be determined without regard to Section 1223 of the Internal Revenue Code.

(B) Only the first six months of the taxpayer s holding period for the stock referred to in paragraph (1) of subdivision (a) shall be taken into account for purposes of applying paragraph (2) of subdivision (c) of Section 18152.5.

(5) Rules similar to the rules of subdivisions (f), (g), (h), (i), (j), and (k) of Section 18152.5 shall apply.

(c) This section shall apply to sales made after August 5, 1997, and before January 1, 2013.

(d) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2013, Ch. 546, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions.)



18039

Section 1052 of the Internal Revenue Code, relating to basis established by prior revenue acts, is modified as follows:

(a) Section 1052(c) of the Internal Revenue Code does not apply.

(b) If the property was acquired, after February 28, 1913, in a transaction to which the Personal Income Tax Law of 1954 applied, and the basis thereof, for purposes of the Personal Income Tax Law of 1954, was prescribed by Section 17747, 17751, 17755, 17756, 17757, 17758, or 17788 of that law, then for purposes of this part the basis shall be the same as the basis therein prescribed in the Personal Income Tax Law of 1954.

(Amended by Stats. 2003, Ch. 185, Sec. 21. Effective January 1, 2004.)



18041.5

(a) No gain shall be recognized with respect to a sale of an assisted housing development to a tenant association, nonprofit organization, profit-motivated organization or individual, or public agency which obligates itself and any successors in interest to maintain the assisted housing development affordable to persons or families of lower income or very low income for either a period of 30 years from the date of sale or the remaining term of existing federal government assistance as listed in subdivision (a) of Section 65863.10 of the Government Code, whichever is greater, provided that all of the proceeds from the sale are reinvested in residential real property, other than a personal residence, in this state within two years after the sale. This obligation shall be recorded at the time of sale in the office of the county recorder of the county in which the development is located.

(b) No gain shall be recognized with respect to a sale of a majority or more of units in an assisted housing development converted to condominium interests, to a tenant association, nonprofit organization, profit-motivated organization or individual, or public agency which obligates itself and any successors in interest to maintain the condominiums affordable to persons or families of lower income or very low income for either a period of 30 years from the date of sale or the remaining term of existing federal government assistance as listed in subdivision (a) of Section 65863.10 of the Government Code, provided that all of the proceeds from the sale are reinvested in residential real property, other than a personal residence, in this state within two years after the sale. This obligation shall be recorded at the time of sale in the office of the county recorder of the county in which the development is located.

(c) No gain shall be recognized with respect to a sale of real property to a majority or more of existing lower income and very low income residents of that property, provided that all of the proceeds from the sale are reinvested in residential real property, other than a personal residence, in this state within two years after the sale.

(d) No gain shall be recognized with respect to a sale of a majority or more of units converted to condominium interests to the existing lower income or very low income residents of that property, provided that all of the proceeds from the sale are reinvested in residential real property, other than a personal residence, in this state within two years after the sale.

(e) For purposes of this section:

(1) Assisted housing development means a multifamily rental housing development that receives federal government assistance, appearing of record and containing a legal description of the property, as defined in subdivision (a) of Section 65863.10 of the Government Code.

(2) Tenant association means a group of tenants who have formed a nonprofit corporation, cooperative corporation, or other entity or organization; or a local nonprofit, regional, or national organization whose purpose includes the acquisition of an assisted housing development, real property, or condominium and which represents the interests of at least a majority of the tenants in the assisted housing development, real property, or condominium.

(3) Nonprofit organization means a not-for-profit corporation organized pursuant to Division 2 (commencing with Section 5000) of Title 1 of the Corporations Code, which has as its principal purpose the ownership, development, or management of housing or community development projects for persons and families of lower income and very low income, and which has a broadly representative board, a majority of whose members are community-based and has a proven track record of community service.

(4) Public agency means a housing authority, redevelopment agency, or any other agency of a city, county, or city and county, whether general law or chartered, which is authorized to own, develop, or manage housing or community development projects for persons and families of lower income and very low income.

(5) Regional or national organization means a not-for-profit, charitable corporation organized on a multicounty, state, or multistate basis which has as its principal purpose the ownership, development, or management of housing or community development projects for persons and families of lower income and very low income.

(6) Regional or national agency means a multicounty, state, or multistate agency which is authorized to own, develop, or manage housing or community development projects for persons and families of lower income and very low income.

(7) Profit-motivated organization or individual means an individual or two or more persons organized pursuant to Division 1 (commencing with Section 100) of Title 1 of, Division 3 (commencing with Section 1200) of Title 1 of, or Division 1 (commencing with Section 15001) of Title 2 of, the Corporations Code, which carries on as a business for profit.

(8) Lower income means those residents having an income as defined by Section 50079.5 of the Health and Safety Code.

(9) Very low income means those residents having an income as defined by Section 50105 of the Health and Safety Code.

(10) Resident means a tenant or other person who lawfully occupies a unit located in a qualified low-income housing project as defined under Section 17058, and whose income qualifies as lower income or very low income.

(11) Condominium means the interest in real property defined in Section 783 of the Civil Code.

(f) If the purchase of residential real property results in the nonrecognition of gain on the sale of an assisted housing development, real property, or condominium under subdivision (a), (b), (c), or (d), in determining the adjusted basis of the purchased residential real property as of any time following the sale of the assisted housing development, real property, or condominium, the adjustments to the basis shall include a reduction by an amount equal to the amount of the gain not so recognized on the sale of the assisted housing development, real property, or condominium. If more than one parcel of residential real property has been purchased, the nonrecognized gain from the sale of the assisted housing development, real property, or condominium shall be attributed to the parcels of residential real property on a pro rata basis based upon the purchase prices of those parcels.

(g) In accordance with subdivision (a), (b), (c), or (d), if the sale of an assisted housing development, real property, or condominium results in a gain during the taxable year, then all of the following shall apply:

(1) The statutory period for the assessment of any deficiency attributable to any part of the gain shall not expire before the expiration of four years from the date the Franchise Tax Board is notified (on the form as the Franchise Tax Board may provide) of one of the following:

(A) The cost of purchasing the residential real property which satisfies the requirement of subdivision (a), (b), (c), or (d), and results in the nonrecognition of gain.

(B) The intention not to reinvest all of the proceeds from the sale in residential real property within the period specified in subdivision (a), (b), (c), or (d).

(C) The failure to reinvest all of the proceeds from the sale in residential real property within the period specified in subdivision (a), (b), (c), or (d).

(2) The deficiency may be assessed before the expiration of the period specified in paragraph (1), notwithstanding the provisions of any other law or rule of law which would otherwise prevent the assessment.

(3) All information regarding the sale of an assisted housing development, real property, or condominium, at a gain in accordance with subdivision (a), (b), (c), or (d), shall be disclosed in the return for the taxable year in which the sale took place in order to determine if the sale qualifies and the amount of nonrecognition of gain qualifies under subdivision (a), (b), (c), or (d).

(h) The Department of Housing and Community Development shall do all of the following:

(1) Certify that the lower income or very low income resident meets the definitions provided in paragraphs (8) and (9) of subdivision (e).

(2) Provide an annual listing to the Franchise Tax Board, in a form and manner agreed upon by the Franchise Tax Board and the Department of Housing and Community Development, of the names and identification numbers of the persons who are members of the group of purchasers who are lower income or very low income residents that were issued a certification, and the names and identification numbers of the sellers of the property.

(3) Provide the group of purchasers who are lower income or very low income residents a copy of the certification.

(i) The group of purchasers who are lower income or very low income residents shall do all of the following:

(1) Provide the Department of Housing and Community Development with documents, as deemed necessary by the department, verifying the income of each member of the group.

(2) Provide a copy of the certification to the seller of the assisted housing development, real property, or condominium.

(3) Retain a copy of the certification.

(j) The seller of the assisted housing development, real property, or condominium shall do all of the following:

(1) Obtain a copy of the certification from the group of purchasers who are lower income or very low income residents of the assisted housing development, real property, or condominium.

(2) Retain a copy of the group s lower income or very low income certification for tax purposes.

(Added by Stats. 1990, Ch. 1436, Sec. 3. Effective September 30, 1990.)



18042

(a) Section 1042 of the Internal Revenue Code, relating to sales of stock to employee stock ownership plans or certain cooperatives, shall apply to taxable years beginning on or after January 1, 1995.

(b) For taxable years beginning on or after January 1, 1998, Section 1042 of the Internal Revenue Code, relating to sales of stock to employee stock ownership plans or certain cooperatives, is modified to provide that the term domestic corporation shall instead mean domestic C corporation.

(c) Section 1042(g) of the Internal Revenue Code, relating to application of section to sales of stock in agricultural refiners and processors to eligible farm cooperatives, shall not apply.

(Amended by Stats. 1998, Ch. 322, Sec. 41. Effective August 20, 1998. Applicable from January 1, 1995, as prescribed by Sec. 106 of Ch. 322.)



18044

The provisions of Section 1044 of the Internal Revenue Code, relating to rollover of publicly traded securities gain into specialized small business investment companies, shall not apply to any taxable year (or portion thereof) that those provisions (or similar provisions) are not applicable for federal income tax purposes.

(Added by Stats. 1997, Ch. 611, Sec. 47. Effective October 3, 1997.)






CHAPTER 14. General Rules for Determining Capital Gains and Losses

18151

Subchapter P of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to capital gains and losses, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 873, Sec. 29. Effective October 6, 1993.)



18151.5

Section 301 of Title III of Division A of the Emergency Economic Stabilization Act of 2008 (Public Law 110-343), relating to gain or loss from sale of certain preferred stock, shall not apply.

(Added by Stats. 2010, Ch. 14, Sec. 38. Effective January 1, 2011.)



18152

(a) Section 1202 of the Internal Revenue Code, relating to 50-percent exclusion for gain from certain small business stock, shall not apply.

(b) Any reference in the Internal Revenue Code to the exclusion allowed under Section 1202 shall, for purposes of this part, be modified to refer to the exclusion allowed under Section 18152.5.

(Added by Stats. 1997, Ch. 611, Sec. 49. Effective October 3, 1997.)



18152.5

(a) For purposes of this part, gross income shall not include 50 percent of any gain from the sale or exchange of qualified small business stock held for more than five years.

(b) (1) If the taxpayer has eligible gain for the taxable year from one or more dispositions of stock issued by any corporation, the aggregate amount of the gain from dispositions of stock issued by the corporation which may be taken into account under subdivision (a) for the taxable year shall not exceed the greater of either of the following:

(A) Ten million dollars ($10,000,000) reduced by the aggregate amount of eligible gain taken into account by the taxpayer under subdivision (a) for prior taxable years and attributable to dispositions of stock issued by the corporation.

(B) Ten times the aggregate adjusted bases of qualified small business stock issued by the corporation and disposed of by the taxpayer during the taxable year. For purposes of subparagraph (B), the adjusted basis of any stock shall be determined without regard to any addition to basis after the date on which the stock was originally issued.

(2) For purposes of this subdivision, the term eligible gain means any gain from the sale or exchange of qualified small business stock held for more than five years.

(3) (A) In the case of a married individual filing a separate return, subparagraph (A) of paragraph (1) shall be applied by substituting five million dollars ($5,000,000) for ten million dollars ($10,000,000).

(B) In the case of a married taxpayer filing a joint return, the amount of gain taken into account under subdivision (a) shall be allocated equally between the spouses for purposes of applying this subdivision to subsequent taxable years.

(C) For purposes of this subdivision, marital status shall be determined under Section 7703 of the Internal Revenue Code.

(c) For purposes of this section:

(1) Except as otherwise provided in this section, the term qualified small business stock means any stock in a C corporation which is originally issued after August 10, 1993, if both of the following apply:

(A) As of the date of issuance, the corporation is a qualified small business.

(B) Except as provided in subdivisions (f) and (h), the stock is acquired by the taxpayer at its original issue (directly or through an underwriter) in either of the following manners:

(i) In exchange for money or other property (not including stock).

(ii) As compensation for services provided to the corporation (other than services performed as an underwriter of the stock).

(2) (A) Stock in a corporation shall not be treated as qualified small business stock unless, during substantially all of the taxpayer s holding period for the stock, the corporation meets the active business requirements of subdivision (e) and the corporation is a C corporation.

(B) (i) Notwithstanding subdivision (e), a corporation shall be treated as meeting the active business requirements of subdivision (e) for any period during which the corporation qualifies as a specialized small business investment company.

(ii) For purposes of clause (i), the term specialized small business investment company means any eligible corporation (as defined in paragraph (4) of subdivision (e)) that is licensed to operate under Section 301(d) of the Small Business Investment Act of 1958 (as in effect on May 13, 1993).

(3) (A) Stock acquired by the taxpayer shall not be treated as qualified small business stock if, at any time during the four-year period beginning on the date two years before the issuance of the stock, the corporation issuing the stock purchased (directly or indirectly) any of its stock from the taxpayer or from a related person (within the meaning of Section 267(b) or 707(b)) to the taxpayer.

(B) Stock issued by a corporation shall not be treated as qualified small business stock if, during the two-year period beginning on the date one year before the issuance of the stock, the corporation made one or more purchases of its stock with an aggregate value (as of the time of the respective purchases) exceeding 5 percent of the aggregate value of all of its stock as of the beginning of the two-year period.

(C) If any transaction is treated under Section 304(a) of the Internal Revenue Code as a distribution in redemption of the stock of any corporation, for purposes of subparagraphs (A) and (B), the corporation shall be treated as purchasing an amount of its stock equal to the amount treated as a distribution in redemption of the stock of the corporation under Section 304(a) of the Internal Revenue Code.

(d) For purposes of this section:

(1) The term qualified small business means any domestic corporation (as defined in Section 7701(a)(4) of the Internal Revenue Code) which is a C corporation if all of the following apply:

(A) The aggregate gross assets of the corporation (or any predecessor thereof) at all times on or after July 1, 1993, and before the issuance did not exceed fifty million dollars ($50,000,000).

(B) The aggregate gross assets of the corporation immediately after the issuance (determined by taking into account amounts received in the issuance) do not exceed fifty million dollars ($50,000,000).

(C) At least 80 percent of the corporation s payroll, as measured by total dollar value, is attributable to employment located within California.

(D) The corporation agrees to submit those reports to the Franchise Tax Board and to shareholders as the Franchise Tax Board may require to carry out the purposes of this section.

(2) (A) For purposes of paragraph (1), the term aggregate gross assets means the amount of cash and the aggregate adjusted basis of other property held by the corporation.

(B) For purposes of subparagraph (A), the adjusted basis of any property contributed to the corporation (or other property with a basis determined in whole or in part by reference to the adjusted basis of property so contributed) shall be determined as if the basis of the property contributed to the corporation immediately after the contribution was equal to its fair market value as of the time of the contribution.

(3) (A) All corporations which are members of the same parent-subsidiary controlled group shall be treated as one corporation for purposes of this subdivision.

(B) For purposes of subparagraph (A), the term parent-subsidiary controlled group means any controlled group of corporations as defined in Section 1563(a)(1) of the Internal Revenue Code, except that both of the following shall apply:

(i) More than 50 percent shall be substituted for at least 80 percent each place it appears in Section 1563(a)(1) of the Internal Revenue Code.

(ii) Section 1563(a)(4) of the Internal Revenue Code shall not apply.

(e) (1) For purposes of paragraph (2) of subdivision (c), the requirements of this subdivision are met by a corporation for any period if during that period both of the following apply:

(A) At least 80 percent (by value) of the assets of the corporation are used by the corporation in the active conduct of one or more qualified trades or businesses.

(B) The corporation is an eligible corporation.

(2) For purposes of paragraph (1), if, in connection with any future qualified trade or business, a corporation is engaged in:

(A) Startup activities described in Section 195(c)(1)(A) of the Internal Revenue Code,

(B) Activities resulting in the payment or incurring of expenditures which may be treated as research and experimental expenditures under Section 174 of the Internal Revenue Code, or

(C) Activities with respect to in-house research expenses described in Section 41(b)(4) of the Internal Revenue Code, then assets used in those activities shall be treated as used in the active conduct of a qualified trade or business. Any determination under this paragraph shall be made without regard to whether a corporation has any gross income from those activities at the time of the determination.

(3) For purposes of this subdivision, the term qualified trade or business means any trade or business other than any of the following:

(A) Any trade or business involving the performance of services in the fields of health, law, engineering, architecture, accounting, actuarial science, performing arts, consulting, athletics, financial services, brokerage services, or any trade or business where the principal asset of the trade or business is the reputation or skill of one or more of its employees.

(B) Any banking, insurance, financing, leasing, investing, or similar business.

(C) Any farming business (including the business of raising or harvesting trees).

(D) Any business involving the production or extraction of products of a character with respect to which a deduction is allowable under Section 613 or 613A of the Internal Revenue Code.

(E) Any business of operating a hotel, motel, restaurant, or similar business.

(4) For purposes of this subdivision, the term eligible corporation means any domestic corporation, except that the term shall not include any of the following:

(A) A DISC or former DISC.

(B) A corporation with respect to which an election under Section 936 of the Internal Revenue Code is in effect or which has a direct or indirect subsidiary with respect to which the election is in effect.

(C) A regulated investment company, real estate investment trust (REIT), or real estate mortgage investment conduit (REMIC).

(D) A cooperative.

(5) (A) For purposes of this subdivision, stock and debt in any subsidiary corporation shall be disregarded and the parent corporation shall be deemed to own its ratable share of the subsidiary s assets, and to conduct its ratable share of the subsidiary s activities.

(B) A corporation shall be treated as failing to meet the requirements of paragraph (1) for any period during which more than 10 percent of the value of its assets (in excess of liabilities) consists of stock or securities in other corporations which are not subsidiaries of the corporation (other than assets described in paragraph (6)).

(C) For purposes of this paragraph, a corporation shall be considered a subsidiary if the parent owns more than 50 percent of the combined voting power of all classes of stock entitled to vote, or more than 50 percent in value of all outstanding stock, of the corporation.

(6) For purposes of subparagraph (A) of paragraph (1), the following assets shall be treated as used in the active conduct of a qualified trade or business:

(A) Assets that are held as a part of the reasonably required working capital needs of a qualified trade or business of the corporation.

(B) Assets that are held for investment and are reasonably expected to be used within two years to finance research and experimentation in a qualified trade or business or increases in working capital needs of a qualified trade or business. For periods after the corporation has been in existence for at least two years, in no event may more than 50 percent of the assets of the corporation qualify as used in the active conduct of a qualified trade or business by reason of this paragraph.

(7) A corporation shall not be treated as meeting the requirements of paragraph (1) for any period during which more than 10 percent of the total value of its assets consists of real property that is not used in the active conduct of a qualified trade or business. For purposes of the preceding sentence, the ownership of, dealing in, or renting of, real property shall not be treated as the active conduct of a qualified trade or business.

(8) For purposes of paragraph (1), rights to computer software that produces active business computer software royalties (within the meaning of Section 543(d)(1) of the Internal Revenue Code) shall be treated as an asset used in the active conduct of a trade or business.

(f) If any stock in a corporation is acquired solely through the conversion of other stock in the corporation that is qualified small business stock in the hands of the taxpayer, both of the following shall apply:

(1) The stock so acquired shall be treated as qualified small business stock in the hands of the taxpayer.

(2) The stock so acquired shall be treated as having been held during the period during which the converted stock was held.

(g) (1) If any amount included in gross income by reason of holding an interest in a pass-thru entity meets the requirements of paragraph (2), then both of the following shall apply:

(A) The amount shall be treated as gain described in subdivision (a).

(B) For purposes of applying subdivision (b), the amount shall be treated as gain from a disposition of stock in the corporation issuing the stock disposed of by the pass-thru entity and the taxpayer s proportionate share of the adjusted basis of the pass-thru entity in the stock shall be taken into account.

(2) An amount meets the requirements of this paragraph if both of the following apply:

(A) The amount is attributable to gain on the sale or exchange by the pass-thru entity of stock that is qualified small business stock in the hands of the entity (determined by treating the entity as an individual) and that was held by that entity for more than five years.

(B) The amount is includable in the gross income of the taxpayer by reason of the holding of an interest in the entity that was held by the taxpayer on the date on which the pass-thru entity acquired the stock and at all times thereafter before the disposition of the stock by the pass-thru entity.

(3) Paragraph (1) shall not apply to any amount to the extent the amount exceeds the amount to which paragraph (1) would have applied if the amount was determined by reference to the interest the taxpayer held in the pass-thru entity on the date the qualified small business stock was acquired.

(4) For purposes of this subdivision, the term pass-thru entity means any of the following:

(A) Any partnership.

(B) Any S corporation.

(C) Any regulated investment company.

(D) Any common trust fund.

(h) For purposes of this section:

(1) In the case of a transfer described in paragraph (2), the transferee shall be treated as meeting both of the following:

(A) Having acquired the stock in the same manner as the transferor.

(B) Having held the stock during any continuous period immediately preceding the transfer during which it was held (or treated as held under this subdivision) by the transferor.

(2) A transfer is described in this subdivision if the transfer is any of the following:

(A) By gift.

(B) At death.

(C) From a partnership to a partner of stock with respect to which requirements similar to the requirements of subdivision (g) are met at the time of the transfer (without regard to the five-year holding period requirement).

(3) Rules similar to the rules of Section 1244(d)(2) of the Internal Revenue Code shall apply for purposes of this section.

(4) (A) In the case of a transaction described in Section 351 of the Internal Revenue Code or a reorganization described in Section 368 of the Internal Revenue Code, if qualified small business stock is exchanged for other stock that would not qualify as qualified small business stock but for this subparagraph, the other stock shall be treated as qualified small business stock acquired on the date on which the exchanged stock was acquired.

(B) This section shall apply to gain from the sale or exchange of stock treated as qualified small business stock by reason of subparagraph (A) only to the extent of the gain that would have been recognized at the time of the transfer described in subparagraph (A) if Section 351 or 368 of the Internal Revenue Code had not applied at that time. The preceding sentence shall not apply if the stock that is treated as qualified small business stock by reason of subparagraph (A) is issued by a corporation that (as of the time of the transfer described in subparagraph (A)) is a qualified small business.

(C) For purposes of this paragraph, stock treated as qualified small business stock under subparagraph (A) shall be so treated for subsequent transactions or reorganizations, except that the limitation of subparagraph (B) shall be applied as of the time of the first transfer to which the limitation applied (determined after the application of the second sentence of subparagraph (B)).

(D) In the case of a transaction described in Section 351 of the Internal Revenue Code, this paragraph shall apply only if immediately after the transaction the corporation issuing the stock owns directly or indirectly stock representing control (within the meaning of Section 368(c) of the Internal Revenue Code) of the corporation whose stock was exchanged.

(i) For purposes of this section:

(1) In the case where the taxpayer transfers property (other than money or stock) to a corporation in exchange for stock in the corporation, both of the following shall apply:

(A) The stock shall be treated as having been acquired by the taxpayer on the date of the exchange.

(B) The basis of the stock in the hands of the taxpayer shall in no event be less than the fair market value of the property exchanged.

(2) If the adjusted basis of any qualified small business stock is adjusted by reason of any contribution to capital after the date on which the stock was originally issued, in determining the amount of the adjustment by reason of the contribution, the basis of the contributed property shall in no event be treated as less than its fair market value on the date of the contribution.

(j) (1) If the taxpayer has an offsetting short position with respect to any qualified small business stock, subdivision (a) shall not apply to any gain from the sale or exchange of the stock unless both of the following apply:

(A) The stock was held by the taxpayer for more than five years as of the first day on which there was such a short position.

(B) The taxpayer elects to recognize gain as if the stock was sold on that first day for its fair market value.

(2) For purposes of paragraph (1), the taxpayer shall be treated as having an offsetting short position with respect to any qualified small business stock if any of the following apply:

(A) The taxpayer has made a short sale of substantially identical property.

(B) The taxpayer has acquired an option to sell substantially identical property at a fixed price.

(C) To the extent provided in regulations, the taxpayer has entered into any other transaction that substantially reduces the risk of loss from holding the qualified small business stock. For purposes of the preceding sentence, any reference to the taxpayer shall be treated as including a reference to any person who is related (within the meaning of Section 267(b) or 707(b) of the Internal Revenue Code) to the taxpayer.

(k) The Franchise Tax Board may prescribe those regulations as may be appropriate to carry out the purposes of this section, including regulations to prevent the avoidance of the purposes of this section through splitups, shell corporations, partnerships, or otherwise.

(l) It is the intent of the Legislature that, in construing this section, any regulations that may be promulgated by the Secretary of the Treasury under Section 1202(k) of the Internal Revenue Code shall apply to the extent that those regulations do not conflict with this section or with any regulations that may be promulgated by the Franchise Tax Board.

(m) The amendments made to this section by the act adding this subdivision shall apply to sales, including installment sales, occurring in each taxable year beginning on or after January 1, 2008, and before January 1, 2013, and installment payments received in taxable years beginning on or after January 1, 2008, for sales of qualified small business stock made in taxable years beginning before January 1, 2013.

(n) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2013, Ch. 546, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions.)



18153

(a) In the case of a taxpayer subject to tax under this part:

(1) A penalty shall not be imposed with respect to the additional tax of that taxpayer.

(2) Interest shall not accrue with respect to the additional tax of that taxpayer due for the taxable year.

(3) In the case of a liability for additional tax of a taxpayer under this part, notwithstanding any other eligibility requirements contained in Section 19008, the Franchise Tax Board shall enter into an agreement under Section 19008 to accept the full payment of the additional tax in installments over a period not to exceed five years.

(b) For purposes of subdivision (a), the term additional tax means:

(1) The increase in tax for a taxable year beginning on or after January 1, 2008, and before January 1, 2013, to the extent that the increase is attributable to the amendments made to Section 18152.5 by the act adding this section.

(2) If Section 18152.5, as amended by the act adding this section, is for any reason held invalid, ineffective, or unconstitutional by an appellate court of competent jurisdiction, the term additional tax means the increase in tax for a taxable year beginning on or after January 1, 2008, and before January 1, 2013, to the extent that the increase is attributable to the implementation of the appellate court holding invalidating Section 18152.5, as amended by the act adding this section, coupled with the implementation of the decision of the California Court of Appeal, Frank Cutler v. Franchise Tax Board, (2012) 208 Cal.App.4th 1247, as announced in Franchise Tax Board Notice 2012 03, dated December 21, 2012.

(c) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2013, Ch. 543, Sec. 3. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions. See identical section added by Stats. 2013, Ch. 546.)



18153

(a) In the case of a taxpayer subject to tax under this part:

(1) A penalty shall not be imposed with respect to the additional tax of that taxpayer.

(2) Interest shall not accrue with respect to the additional tax of that taxpayer due for the taxable year.

(3) In the case of a liability for additional tax of a taxpayer under this part, notwithstanding any other eligibility requirements contained in Section 19008, the Franchise Tax Board shall enter into an agreement under Section 19008 to accept the full payment of the additional tax in installments over a period not to exceed five years.

(b) For purposes of subdivision (a), the term additional tax means:

(1) The increase in tax for a taxable year beginning on or after January 1, 2008, and before January 1, 2013, to the extent that the increase is attributable to the amendments made to Section 18152.5 by the act adding this section.

(2) If Section 18152.5, as amended by the act adding this section, is for any reason held invalid, ineffective, or unconstitutional by an appellate court of competent jurisdiction, the term additional tax means the increase in tax for a taxable year beginning on or after January 1, 2008, and before January 1, 2013, to the extent that the increase is attributable to the implementation of the appellate court holding invalidating Section 18152.5, as amended by the act adding this section, coupled with the implementation of the decision of the California Court of Appeal, Frank Cutler v. Franchise Tax Board, (2012) 208 Cal.App.4th 1247, as announced in Franchise Tax Board Notice 2012 03, dated December 21, 2012.

(c) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2013, Ch. 546, Sec. 3. Effective January 1, 2014. Repealed as of January 1, 2018, by its own provisions.)



18154

Notwithstanding any other law, for purposes of this part, the natural gas transmission line explosion on September 9, 2010, in San Bruno, California, shall be treated as a federally declared disaster within the meaning of Section 1033 of the Internal Revenue Code.

(Added by Stats. 2011, Ch. 18, Sec. 3. Effective April 7, 2011.)



18155

(a) A deduction shall not be allowed for capital loss carrybacks provided by Section 1212 of the Internal Revenue Code, relating to capital loss carrybacks and carryovers.

(b) Section 1212(a)(1)(C) of the Internal Revenue Code, as amended by Section 101 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply, except as otherwise provided.

(c) Section 1212(a)(3) of the Internal Revenue Code, relating to regulated investment companies, as amended by Section 101 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply, except as otherwise provided.

(d) Section 1222(10) of the Internal Revenue Code, relating to net capital loss, as amended by Section 101 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply, except as otherwise provided.

(e) (1) Except as provided in paragraph (2), the amendments made to this section by the act adding this paragraph shall apply to net capital losses for taxable years beginning on or after December 23, 2010.

(2) Section 1212(a)(3)(B) of the Internal Revenue Code, relating to coordination with general rule, as added by Section 101 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply to taxable years beginning on or after December 23, 2010.

(Amended by Stats. 2011, Ch. 490, Sec. 5. Effective October 6, 2011.)



18155.5

Section 1223 of the Internal Revenue Code, relating to holding period of property, is modified to additionally provide that in determining the period for which the taxpayer has held property the acquisition of which resulted under Section 18038.5 in the nonrecognition of any part of the gain realized on the sale of other property, there shall be included the period for which that other property has been held as of the date of the sale.

(Amended by Stats. 2003, Ch. 185, Sec. 24. Effective January 1, 2004.)



18155.6

For taxable years beginning on or after January 1, 2010, specific reference to Sections 1223(4) to (16), inclusive, of the Internal Revenue Code in this part shall instead be treated as a reference to Sections 1223(3) to (15), inclusive, of the Internal Revenue Code, respectively.

(Added by Stats. 2010, Ch. 14, Sec. 39. Effective January 1, 2011.)



18165

(a) Section 1245(a)(2)(C) of the Internal Revenue Code, relating to certain deductions treated as amortization, is modified to also refer to Sections 17252.5, 17265, and 17266.

(b) Section 1245(b)(8) of the Internal Revenue Code, relating to disposition of amortizable Section 197 intangibles, shall apply to dispositions of property on or after January 1, 2010.

(Amended by Stats. 2010, Ch. 14, Sec. 40. Effective January 1, 2011.)



18171

Section 1250(b) of the Internal Revenue Code, relating to additional depreciation, is modified as follows:

(a) Depreciation adjustments, as defined in Section 1250(b)(3) of the Internal Revenue Code, do not include the following:

(1) For taxable years beginning on or after January 1, 1983, amortization under Section 17251 or under Section 188 of the Internal Revenue Code.

(2) For taxable years beginning prior to January 1, 1983, amortization under former Section 17226, relating to pollution control facilities, or former Section 17227, relating to trademarks.

(b) Additional depreciation, as defined in Section 1250(b)(4) of the Internal Revenue Code, includes the following:

(1) For taxable years beginning on or after January 1, 1983, amortization under Section 167(k) of the Internal Revenue Code.

(2) For taxable years beginning before January 1, 1983, amortization under former Section 17211.7, relating to low-income rental housing, or former Section 17228.5, relating to certified historic structures.

(Amended by Stats. 2003, Ch. 185, Sec. 25. Effective January 1, 2004.)



18171.5

Section 1250(a) of the Internal Revenue Code is modified as follows:

(a) The date December 31, 1970 is substituted for July 24, 1969, and December 31, 1969.

(b) The date January 1, 1971 is substituted for January 1, 1970.

(c) The date December 31, 1976 is substituted for December 31, 1975.

(d) The date January 1, 1977 is substituted for January 1, 1976.

(Amended by Stats. 2003, Ch. 185, Sec. 26. Effective January 1, 2004.)



18177

Section 1275(a)(3) of the Internal Revenue Code, relating to the definition of tax-exempt obligations, does not apply but instead the term tax-exempt obligation means an obligation the interest on which is exempt from tax under this part.

(Amended by Stats. 2003, Ch. 185, Sec. 27. Effective January 1, 2004.)



18178

Section 1272 of the Internal Revenue Code shall be modified as follows:

(a) For taxable years beginning on or after January 1, 1987, and before the taxable year in which the debt obligation matures or is sold, exchanged, or otherwise disposed, the amount included in gross income under this part shall be the same as the amount included in gross income on the federal tax return.

(b) The difference between the amount included in gross income on the federal return and the amount included in gross income under this part, with respect to obligations issued after December 31, 1984, for taxable years beginning before January 1, 1987, shall be included in gross income in the taxable year in which the debt obligation matures or is sold, exchanged, or otherwise disposed.

(c) Section 1004(b) of the Taxpayer Relief Act of 1997 (P.L. 105-34), relating to the effective date for determination of original issue discount where pooled debt obligations are subject to acceleration, is modified to provide that the changes to Section 1272(a)(6) of the Internal Revenue Code made by the act adding this subdivision shall apply to taxable years beginning on or after January 1, 1998, and the amount taken into account under Section 481 of the Internal Revenue Code shall be taken into account ratably over the four-taxable-year period beginning with the first taxable year beginning on or after January 1, 1998.

(Amended by Stats. 1998, Ch. 322, Sec. 42. Effective August 20, 1998.)



18180

(a) Section 7872 of the Internal Revenue Code, relating to treatment of loans with below market interest rates, shall apply, except as otherwise provided.

(b) Section 7872(h) of the Internal Revenue Code, relating to exception for loans to qualified continuing care facilities, shall apply to calendar years beginning on or after January 1, 2010, with respect to loans made before, on, or after that date.

(Amended by Stats. 2010, Ch. 14, Sec. 41. Effective January 1, 2011.)



18181

Part VI of Subchapter P of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to treatment of certain passive foreign investment companies, shall not apply.

(Added by Stats. 2005, Ch. 691, Sec. 40.5. Effective October 7, 2005.)









PART 10.2. ADMINISTRATION OF FRANCHISE AND INCOME TAX LAWS

CHAPTER 1. General Provisions

ARTICLE 1. General Application

18401

Each provision of this part shall apply to Part 10 (commencing with Section 17001) and Part 11 (commencing with Section 23001), unless otherwise provided.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18402

(a) Except where the context otherwise requires, the general provisions and definitions provided in Chapter 1 (commencing with Section 17001) of Part 10 and in Chapter 1 (commencing with Section 23001) of Part 11 shall apply to this part.

(b) For purposes of this part, person includes an individual, fiduciary, partnership, limited liability company, corporation, or organization exempt from taxation under Section 23701.

(c) (1) Whenever provisions of this part are applied in connection with Part 10 (commencing with Section 17001), the terms taxpayer, corporation and taxable year have the same meaning as defined in Chapter 1 (commencing with Section 17001) of Part 10.

(2) Whenever provisions of this part are applied in connection with Part 11 (commencing with Section 23001), the terms taxpayer, corporation, income year, and taxable year have the same meaning as defined in Article 2 (commencing with Section 23030) of Chapter 1 of Part 11.

(Amended by Stats. 1997, Ch. 605, Sec. 7. Effective January 1, 1998.)



18403

For purposes of this part, any return, declaration, report, statement, or other document required to be made or filed under Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) shall be deemed to have been required to be made or filed under this part.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18405

(a) In the case of a new statutory provision in Part 7.5 (commencing with Section 13201), Part 10 (commencing with Section 17001), Part 10.2 (commencing with Section 18401), or Part 11 (commencing with Section 23001), or the addition of a new part, the Franchise Tax Board itself is authorized to grant relief as set forth in subdivision (b) from the requirements of the new statutory provision in a manner as provided in subdivision (c).

(b) The relief provided in subdivision (a) may be granted only for the first taxable year for which the new statutory provision is operative and only when substantial unintentional noncompliance with the new provision has occurred by a class of affected taxpayers. The relief is limited to waiving penalties or perfecting elections and may be granted only to taxpayers who timely paid taxes and other required amounts shown on the return consistent with the election and who timely filed their return (with regard to extension).

(c) The relief granted in this section shall, upon the recommendation of the Executive Officer of the Franchise Tax Board, be made by resolution of the Franchise Tax Board that sets forth the conditions, time, and manner as the Franchise Tax Board determines are necessary. The resolution shall be adopted only by an affirmative vote of each of the three members of the Franchise Tax Board.

(d) For purposes of this section:

(1) New statutory provision means a complete, newly established tax program, tax credit, exemption, deduction, exclusion, penalty, or reporting or payment requirement and does not mean amendments made to existing tax provisions that make minor modifications or technical changes.

(2) Perfecting elections includes correcting omissions or errors only when substantial evidence is present with the filed return that the taxpayer intended to make the election and does not include making an election where one was not previously attempted to be made.

(3) Substantial unintentional noncompliance, for purposes of Part 11 (commencing with Section 23001), includes any case in which the taxpayer filed a water s-edge contract with a timely filed original return and timely paid all taxes and other required amounts shown on the return consistent with the water s-edge election, but where the taxpayer s election is or might be invalidated by reason of the act or omission of an affiliated corporation that is not the parent or a subsidiary of the taxpayer. In that case, notwithstanding anything to the contrary in this section, relief shall be deemed granted to validate the taxpayer s water s-edge election, conditioned only upon an agreement by the affiliated corporation to either (A) file a water s-edge contract and pay all taxes and other required amounts consistent with that election, or (B) waive any right, with respect to any taxable year for which the corporation did not make a water s-edge election on its own timely filed return, to determine its income derived from or attributable to sources within this state pursuant to that election, whichever measure produces the greater amount of tax.

(e) This section shall apply to any Franchise Tax Board resolution adopted after the effective date of this section with respect to any taxable year that is subject to an open statute of limitations on the date of the resolution.

(Amended by Stats. 2004, Ch. 193, Sec. 185. Effective January 1, 2005.)



18405.1

(a) Notwithstanding Section 18405, the Franchise Tax Board may, in its discretion, permit elections made under Section 25111 to be perfected during the period of limitations prescribed under Sections 19057 and 19306 for the applicable taxable year. The statute of limitations of all taxpayers in a water s-edge group whose taxable year falls, in whole or in part, within the period of the election shall remain open to receive adjustments, under claim or deficiency, consistent with that perfection of the election.

(b) Subdivision (a) does not apply to the 1988 taxable year of any taxpayer whose water s-edge election has been perfected pursuant to Section 18405.

(Added by Stats. 2003, Ch. 633, Sec. 5. Effective September 30, 2003.)



18407

Section 6011 of the Internal Revenue Code, relating to general requirement of return, statement, or list, shall apply, except as otherwise provided.

(a) Section 6011(a) of the Internal Revenue Code, relating to general rule, is modified as follows:

(1) The phrase any person liable for any tax imposed by Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part, shall be substituted for the phrase when required by regulations prescribed by the Secretary any person made liable for any tax imposed by this title, contained therein.

(2) Secretary of the Treasury under Section 6011 of the Internal Revenue Code for federal income tax purposes or by the Franchise Tax Board shall be substituted for Secretary.

(3) To additionally provide that reportable transaction includes any transaction of a type that the Secretary of the Treasury under Section 6011 of the Internal Revenue Code for federal income tax purposes or the Franchise Tax Board under this section for California income or franchise tax purposes determines as having a potential for tax avoidance or evasion including deductions, basis, credits, entity classification, dividend elimination, or omission of income, and shall be reported on the return or the statement required to be made.

(4) To additionally provide that listed transaction includes any transaction that is the same as, or substantially similar to, a transaction specifically identified by the Secretary of the Treasury under Section 6011 of the Internal Revenue Code for federal income tax purposes or by the Franchise Tax Board under this section for California income or franchise tax purposes, as a tax avoidance transaction including deductions, basis, credits, entity classification, dividend elimination, or omission of income and shall be reported on the return or statement required to be made.

(A) The Franchise Tax Board shall identify and publish listed transactions (whether identified by the Secretary of the Treasury under Section 6011 of the Internal Revenue Code for federal income tax purposes or by the Franchise Tax Board) through the use of Franchise Tax Board Notices or other published positions. In addition, the listed transactions identified and published pursuant to the preceding sentence shall be published on the Web site of the Franchise Tax Board.

(B) The Franchise Tax Board shall conduct a public outreach program to make taxpayers aware of the new and increased penalties associated with the use of tax avoidance transactions including deductions, basis, credits, entity classification, dividend elimination, or omission of income.

(5) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to any standard, criterion, procedure, determination, rule, notice, or guideline established or issued by the Franchise Tax Board pursuant to paragraph (4).

(b) Section 6011(b) of the Internal Revenue Code, relating to identification of taxpayer, does not apply and, in lieu thereof, Section 18408 shall apply.

(c) Section 6011(c) of the Internal Revenue Code, relating to returns, etc., of DISCs and former DISCs and FSCs and former FSCs, does not apply.

(d) Section 6011(d) of the Internal Revenue Code, relating to authority to require information concerning Section 912 allowances, does not apply.

(e) Section 6011(e) of the Internal Revenue Code, relating to regulations requiring returns on magnetic media, etc., shall take into account Section 18408 and shall also include the modifications made to Section 6011(e) of the Internal Revenue Code by Section 18408.

(f) Section 6011(f)(2) of the Internal Revenue Code, relating to incentives, does not apply.

(Amended (as added by Stats. 2003, Ch. 654) by Stats. 2004, Ch. 183, Sec. 326. Effective January 1, 2005. See identical Section 18407 (added by Stats. 2003, Ch. 656) as amended by Sec. 327 of Ch. 183.)



18407

Section 6011 of the Internal Revenue Code, relating to general requirement of return, statement, or list, shall apply, except as otherwise provided.

(a) Section 6011(a) of the Internal Revenue Code, relating to general rule, is modified as follows:

(1) The phrase any person liable for any tax imposed by Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part, shall be substituted for the phrase when required by regulations prescribed by the Secretary any person made liable for any tax imposed by this title, contained therein.

(2) Secretary of the Treasury under Section 6011 of the Internal Revenue Code for federal income tax purposes or by the Franchise Tax Board shall be substituted for Secretary.

(3) To additionally provide that reportable transaction includes any transaction of a type that the Secretary of the Treasury under Section 6011 of the Internal Revenue Code for federal income tax purposes or the Franchise Tax Board under this section for California income or franchise tax purposes determines as having a potential for tax avoidance or evasion including deductions, basis, credits, entity classification, dividend elimination, or omission of income, and shall be reported on the return or the statement required to be made.

(4) To additionally provide that listed transaction includes any transaction that is the same as, or substantially similar to, a transaction specifically identified by the Secretary of the Treasury under Section 6011 of the Internal Revenue Code for federal income tax purposes or by the Franchise Tax Board under this section for California income or franchise tax purposes, as a tax avoidance transaction including deductions, basis, credits, entity classification, dividend elimination, or omission of income and shall be reported on the return or statement required to be made.

(A) The Franchise Tax Board shall identify and publish listed transactions (whether identified by the Secretary of the Treasury under Section 6011 of the Internal Revenue Code for federal income tax purposes or by the Franchise Tax Board) through the use of Franchise Tax Board Notices or other published positions. In addition, the listed transactions identified and published pursuant to the preceding sentence shall be published on the Web site of the Franchise Tax Board.

(B) The Franchise Tax Board shall conduct a public outreach program to make taxpayers aware of the new and increased penalties associated with the use of tax avoidance transactions including deductions, basis, credits, entity classification, dividend elimination, or omission of income.

(5) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to any standard, criterion, procedure, determination, rule, notice, or guideline established or issued by the Franchise Tax Board pursuant to paragraph (4).

(b) Section 6011(b) of the Internal Revenue Code, relating to identification of taxpayer, does not apply and, in lieu thereof, Section 18408 shall apply.

(c) Section 6011(c) of the Internal Revenue Code, relating to returns, etc., of DISCs and former DISCs and FSCs and former FSCs, does not apply.

(d) Section 6011(d) of the Internal Revenue Code, relating to authority to require information concerning Section 912 allowances, does not apply.

(e) Section 6011(e) of the Internal Revenue Code, relating to regulations requiring returns on magnetic media, etc., shall take into account Section 18408 and shall also include the modifications made to Section 6011(e) of the Internal Revenue Code by Section 18408.

(f) Section 6011(f)(2) of the Internal Revenue Code, relating to incentives, does not apply.

(Amended (as added by Stats. 2003, Ch. 656) by Stats. 2004, Ch. 183, Sec. 327. Effective January 1, 2005.)



18408

The Franchise Tax Board is authorized to require that information with respect to persons subject to the taxes imposed by Article 5 (commencing with Section 18661) of Chapter 2 (relating to tax withheld at source) as is necessary or helpful in securing proper identification of those persons.

(Added by renumbering Section 18552 by Stats. 2000, Ch. 863, Sec. 11. Effective January 1, 2001.)



18409

(a) The Franchise Tax Board shall prescribe regulations providing standards for determining which returns shall be filed on magnetic media or in other machine-readable form. The Franchise Tax Board may not require returns of any tax imposed by Part 10 (commencing with Section 17001) on estates and trusts to be other than on paper forms supplied by the Franchise Tax Board. In prescribing those regulations, the Franchise Tax Board shall take into account, among other relevant factors, the ability of the taxpayer to comply at a reasonable cost with that filing requirement.

(b) (1) Subdivision (a) is applicable only to taxpayers required to file returns on magnetic media or in other machine-readable form pursuant to Section 6011(e) of the Internal Revenue Code, relating to regulations requiring returns on magnetic media, and the regulations adopted thereto.

(2) For purposes of paragraph (1), the last sentence of Section 6011(e)(2) of the Internal Revenue Code, does not apply.

(3) In addition, the regulations under subdivision (a) shall not require that returns filed on magnetic media or in other machine-readable form contain more information than is required to be included in similar returns filed with the Internal Revenue Service under Section 6011(e) of the Internal Revenue Code and the regulations adopted thereto.

(c) In lieu of the magnetic media or other machine-readable form returns required by this section, a copy of the similar magnetic media or other machine-readable form returns filed with the Internal Revenue Service pursuant to Section 6011(e) of the Internal Revenue Code, and the regulations adopted thereto, may be filed with the Franchise Tax Board.

(Amended by Stats. 2003, Ch. 228, Sec. 48. Effective August 11, 2003.)



18410

For purposes of Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), and this part, a legal holiday includes a federal legal holiday recognized by the Internal Revenue Service under Section 7503 of the Internal Revenue Code.

(Added by Stats. 2012, Ch. 313, Sec. 1. Effective January 1, 2013.)



18410.2

(a) The California Competes Tax Credit Committee is hereby established. The committee shall consist of the Treasurer, the Director of Finance, and the Director of the Governor s Office of Business and Economic Development, who shall serve as chair of the committee, or their designated representatives, and one appointee each by the Speaker of the Assembly and the Senate Committee on Rules. A Member of the Legislature shall not be appointed.

(b) For purposes of Sections 17059.2 and 23689, the California Competes Tax Credit Committee shall do all of the following:

(1) Approve or reject any written agreement for a tax credit allocation by resolution at a duly noticed public meeting held in accordance with the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code), but only after receipt of the fully executed written agreement between the taxpayer and the Governor s Office of Business and Economic Development.

(2) Approve or reject any recommendation to recapture, in whole or in part, a tax credit allocation by resolution at a duly noticed public meeting held in accordance with the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code), but only after receipt of the recommendation from the Governor s Office of Business and Economic Development pursuant to the terms of the fully executed written agreement.

(Amended by Stats. 2013, Ch. 360, Sec. 9. Effective September 26, 2013. Pursuant to Stats. 2013, Ch. 69, Sec. 47, this section (which was added by Ch. 69) is conditionally inoperative upon a specified judicial determination.)






ARTICLE 2. Continuity with Prior Law

18412

The provisions of this part insofar as they are substantially the same as statutory provisions relating to the same subject matter in Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001), as those provisions, including applicable regulations, existed on December 31, 1993, shall be construed as restatements and continuations thereof, and not as new enactments.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18413

The repeal of any provision in Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) made by the act adding this section shall not affect any act done or any right accruing or accrued, or any suit, appeal, or other proceeding having commenced under Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001), before that repeal; but all rights and liabilities under that law shall continue, and may be enforced in the same manner, as if that repeal had not been made.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18414

Any provision of this part that refers to the application of any portion of this part to a prior period (or which depends upon the application to a prior period of any portion of this part) shall, when appropriate and consistent with the purpose of that provision, be deemed to refer to (or depend upon the application of) the corresponding provision of Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) as was applicable to the prior period.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18415

Unless otherwise specifically provided therein, the provisions of any act:

(a) That affect the imposition or computation of taxes, additions to tax other than Sections 19136 or 19142, penalties, or the allowance of credits against the tax, shall be applied to taxable years beginning on or after January 1 of the year in which the act takes effect.

(b) That change the provisions of Sections 19023 to 19027, inclusive, (relating to payment of estimated tax) or Section 19136 or Sections 19142 to 19151, inclusive, (relating to underpayment of estimated tax) shall be applied to taxable years beginning on or after January 1 of the year immediately after the year in which the act takes effect.

(c) That otherwise affect the provisions of this part shall be applied on and after the date the act takes effect.

(Amended by Stats. 2000, Ch. 862, Sec. 4. Effective January 1, 2001.)



18416

(a) Unless expressly otherwise provided in this part, any notice may be given by first-class mail postage prepaid.

(b) For purposes of this part, any notice mailed to a taxpayer shall be sufficient if mailed to the taxpayer s last known address.

(c) The last known address shall be the address that appears on the taxpayer s last return filed with the Franchise Tax Board, unless the taxpayer has provided to the Franchise Tax Board clear and concise written or electronic notification of a different address, or the Franchise Tax Board has an address it has reason to believe is the most current address for the taxpayer.

(Amended by Stats. 2007, Ch. 341, Sec. 2. Effective January 1, 2008.)



18416.5

(a) The Franchise Tax Board may, by regulation, implement an alternative communication method that would allow the Franchise Tax Board, at the request of the taxpayer or the taxpayer s authorized representative, to provide notification to the taxpayer in a preferred electronic communication method designated by the taxpayer that a notice, statement, bill, or other communication required or authorized under Part 10 (commencing with Section 17001), this part, or Part 11 (commencing with Section 23001) is available for viewing in the taxpayer s limited access secure folder on the Franchise Tax Board s Internet Web site and would allow the taxpayer or the taxpayer s authorized representative to file a protest, notification, and other communication to the Franchise Tax Board in a secure manner. Prior to obtaining the consent of a taxpayer to participate in the alternative communication method authorized by this section, the Franchise Tax Board shall advise the taxpayer or the taxpayer s authorized representative of the ramifications of electing to receive notifications from the Franchise Tax Board in the manner selected and of failing to take appropriate action in response to one or more of those notifications.

(b) Sending electronic notification to a taxpayer or the taxpayer s authorized representative pursuant to the taxpayer s request made in accordance with regulations authorized under subdivision (a) shall not be considered a violation of Section 19542 or 19542.1. Any electronic notification provided to a taxpayer using the alternative communication method authorized by this section shall include plain language advising the taxpayer that a failure to act may cause the taxpayer to forego procedural or administrative rights to challenge the proposed action.

(c) This section shall cease to be operative with respect to a notice, statement, bill, protest, or other communication between the Franchise Tax Board and a taxpayer on or after January 1, 2018, and is, as of that date, repealed. The repeal of this section shall not be interpreted or applied to invalidate any notice, statement, bill, protest, or other communication between the Franchise Tax Board and a taxpayer prior to that date using the alternative communication method authorized by this section prior to its repeal.

(d) Notwithstanding any other law regarding the use of United States mail, any notice, statement, bill, protest, and other communication from the Franchise Tax Board to a taxpayer or the taxpayer s authorized representative and from a taxpayer or the taxpayer s authorized representative to the Franchise Tax Board pursuant to the alternative communication method authorized by this section shall be treated as if it were mailed by United States mail, postage prepaid.

(Added by Stats. 2010, Ch. 136, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2018, by its own provisions.)



18417

Provisions in other codes or general law statutes that are related to this part include all of the following:

(a) Chapter 20.6 (commencing with Section 9891) of Division 3 of the Business and Professions Code, relating to tax preparers.

(b) Sections 1502, 2204 to 2206, inclusive, 6210, 6810, 8210, and 8810 of the Corporations Code, relating to the corporation officer statement penalty.

(c) Section 2104 of the Corporations Code, which prevents the application of any provision of this part against any foreign lending institution whose activities in this state are limited to those described in subdivision (d) of Section 191 of the Corporations Code.

(d) Sections 15700 to 15702.1, inclusive, of the Government Code, relating to the Franchise Tax Board.

(e) Part 10 (commencing with Section 17001) of this division, relating to the Personal Income Tax Law.

(f) Part 10.5 (commencing with Section 20501) of this division, relating to the Senior Citizens Property Tax Assistance and Postponement Law.

(g) Part 10.7 (commencing with Section 21001) of this division, relating to the Taxpayers Bill of Rights.

(h) Part 11 (commencing with Section 23001) of this division, relating to the Corporation Tax Law.

(Amended by Stats. 2001, Ch. 543, Sec. 7. Effective January 1, 2002.)









CHAPTER 2. Returns

ARTICLE 1. Individuals and Fiduciaries

18501

(a) Every individual taxable under Part 10 (commencing with Section 17001) shall make a return to the Franchise Tax Board, stating specifically the items of the individual s gross income from all sources and the deductions and credits allowable, if the individual has any of the following for the taxable year:

(1) An adjusted gross income from all sources in excess of eight thousand dollars ($8,000), if single.

(2) An adjusted gross income from all sources in excess of sixteen thousand dollars ($16,000), if married.

(3) A gross income from all sources in excess of ten thousand dollars ($10,000), if single, and twenty thousand dollars ($20,000), if married, regardless of the amount of adjusted gross income.

(4) In the case of an individual described in Section 63(c)(5) of the Internal Revenue Code, relating to limitation on basic standard deduction in the case of certain dependents, a gross income from all sources that exceeds the amount of the standard deduction allowed under that section.

(b) If a husband and wife have for the taxable year an adjusted gross income from all sources in excess of sixteen thousand dollars ($16,000) or a gross income from all sources in excess of twenty thousand dollars ($20,000), each shall make a return or the income of each shall be included on a single joint return as otherwise provided in this article.

(c) For any individual described in paragraph (1) or (2), the Franchise Tax Board shall recompute the amounts provided in subdivision (b) and paragraphs (1) to (3), inclusive, of subdivision (a) as follows:

(1) For any individual eligible to claim the credit described in subdivision (c) of Section 17054, the Franchise Tax Board shall increase the income amounts described in subdivision (b) and paragraphs (1) to (3), inclusive, of subdivision (a), as adjusted by subdivision (d), by the quotient provided by dividing the credit described in subdivision (c) of Section 17054, as adjusted in subdivision (i) of Section 17054, by 2 percent.

(2) For any individual or married couple eligible to claim the credit described in subdivision (d) of Section 17054, the Franchise Tax Board shall increase the income amounts described in subdivision (b) or paragraphs (1) to (3), inclusive, of subdivision (a), as adjusted by subdivision (d), by the quotient provided by dividing each credit described in subdivision (d) of Section 17054, as adjusted in subdivision (i) of Section 17054, by the following:

(A) If the individual or married couple is not eligible to claim the credit allowed in subdivision (c) of Section 17054, 3 percent for the first dependent credit and 4 percent for the second dependent credit, if any.

(B) If the individual or married couple is eligible to claim the credit allowed in subdivision (c) of Section 17054, 4 percent for the first dependent credit and 5 percent for the second dependent credit, if any.

(d) For each taxable year beginning on or after January 1, 1996, the Franchise Tax Board shall recompute the income amounts prescribed in paragraphs (1) to (3), inclusive, of subdivision (a) and in subdivision (b), as follows:

(1) The Department of Industrial Relations shall transmit annually to the Franchise Tax Board the percentage change in the California Consumer Price Index for all items from June of the prior calendar year to June of the current calendar year, no later than August 1 of the current calendar year.

(2) The Franchise Tax Board shall do both of the following:

(A) Compute an inflation adjustment factor by adding 100 percent to the percentage change figure that is furnished pursuant to paragraph (1) and dividing the result by 100.

(B) Multiply the income amounts for the preceding taxable year by the inflation adjustment factor determined in subparagraph (A) and round off the resulting products to the nearest one dollar ($1).

(e) The changes to subdivision (c) made by the act adding this subdivision shall apply to each taxable year beginning on or after January 1, 1999.

(Amended by Stats. 1999, Ch. 196, Sec. 1. Effective January 1, 2000.)



18505

Every fiduciary (except a receiver appointed by authority of law in possession of only a part of the property of an individual) taxable under Part 10 (commencing with Section 17001) shall make a return, which shall contain or be verified by a written declaration that it is made under the penalties of perjury, for any of the following taxpayers for whom he or she acts, stating specifically the items of gross income of the taxpayer and the deductions and credits allowed for the taxable year:

(a) Every individual having an adjusted gross income from all sources in excess of eight thousand dollars ($8,000), if single.

(b) Every individual having an adjusted gross income from all sources in excess of sixteen thousand dollars ($16,000), if married.

(c) Every individual having a gross income from all sources in excess of ten thousand dollars ($10,000), if single, and twenty thousand dollars ($20,000), if married, regardless of the amount of adjusted gross income.

(d) Every estate having a net income from all sources in excess of one thousand dollars ($1,000).

(e) Every trust (not treated as a corporation under Section 23038) having a net income from all sources in excess of one hundred dollars ($100).

(f) Every estate or trust (not treated as a corporation under Section 23038) having a gross income from all sources in excess of ten thousand dollars ($10,000), regardless of the amount of the net income.

(g) Every decedent, for the year in which death occurred, and for prior years, if returns for those years should have been filed but have not been filed by the decedent, under the rules and regulations that the Franchise Tax Board may prescribe.

(Amended by Stats. 2000, Ch. 863, Sec. 3. Effective January 1, 2001.)



18505.3

If an individual is deceased, the return of that individual required under Section 18501 shall be made by his or her executor, administrator, or other person charged with property of that decedent.

(Added by Stats. 2000, Ch. 863, Sec. 4. Effective January 1, 2001.)



18505.6

If an individual is unable to make a return required under Section 18501, the return of that individual shall be made by a duly authorized agent, his or her committee, guardian, fiduciary, or other person charged with the care of the person or property of the individual. The preceding sentence shall not apply in the case of a receiver appointed by authority of law in possession of only a part of the property of an individual.

(Added by renumbering Section 18503 by Stats. 2000, Ch. 863, Sec. 1. Effective January 1, 2001.)



18506

A trust that qualifies under Section 401(a) of the Internal Revenue Code and which is exempt is not required to file a return unless it changes the character of its organization, the purpose for which it was organized, or its method of operation or unless the trust has unrelated business taxable income. Where an exempt trust has unrelated business taxable income which exceeds one thousand dollars ($1,000) it shall file a return, verified by an executive officer under penalties of perjury in the form prescribed by the Franchise Tax Board on or before the 15th day of the fourth month following the close of the taxable year.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18508

(a) Returns of an estate, a trust, or an estate of an individual under Chapter 7 or Chapter 11 of Title 11 of the United States Code shall be made by the fiduciary thereof.

(b) Under the rules and regulations that the Franchise Tax Board may prescribe, a return made by one of two or more joint fiduciaries shall be sufficient compliance with the requirements of Section 18501. A return made pursuant to this subdivision shall contain a statement that the fiduciary has sufficient knowledge of the affairs of the person for whom the return is made to enable him or her to make the return, and that the return is, to the best of his or her knowledge and belief, true and correct.

(Amended by Stats. 2000, Ch. 863, Sec. 6. Effective January 1, 2001.)



18509

Any fiduciary required to make a return under Section 18505 is subject to all the provisions of Part 10 (commencing with Section 17001) and this part that apply to individuals.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18510

(a) (1) The Franchise Tax Board shall revise the returns required to be filed pursuant to this article, Article 2 (commencing with Section 18601), Section 18633, Section 18633.5, and Article 3 (commencing with Section 23771) of Chapter 4 of Part 11, and the accompanying instructions for filing those returns, in a form and manner approved by the State Board of Equalization, to allow a person to report and pay qualified use tax in accordance with the provisions of Section 6452.1.

(2) Within 10 working days of receiving from the Franchise Tax Board the returns and instructions described in paragraph (1), the State Board of Equalization shall do either of the following:

(A) Approve the form and manner of the returns and instructions and notify the Franchise Tax Board of this approval.

(B) Submit comments to the Franchise Tax Board regarding changes to the returns and instructions that shall be incorporated before the State Board of Equalization approves the form and manner of the returns and instructions.

(b) Any payments and credits shown on the return, together with any other credits associated with that person s account, of a person that elects to report qualified use tax on an acceptable tax return shall be applied in the following order:

(1) Taxes imposed under Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001), including penalties and interest, if any, imposed under this part.

(2) Qualified use tax as reported on the acceptable tax return, in accordance with Section 6452.1.

(c) The Franchise Tax Board shall transfer the qualified use tax received pursuant to Section 6452.1, and any information the State Board of Equalization deems necessary for its administration of the use tax, to the State Board of Equalization within 60 days from the date the use tax is received or the acceptable tax return is processed, whichever is later.

(d) This section shall be operative for returns filed for taxable years beginning on and after January 1, 2010.

(e) The amendments made by the act adding this subdivision shall apply to returns filed for taxable years beginning on and after January 1, 2011.

(Amended by Stats. 2011, Ch. 14, Sec. 3. Effective March 24, 2011.)



18521

(a) (1) Except as otherwise provided in this section, an individual shall use the same filing status that he or she used on his or her federal income tax return filed for the same taxable year.

(2) If the Franchise Tax Board determines that the filing status used on the taxpayer s federal income tax return was incorrect, the Franchise Tax Board may, under Section 19033 (relating to deficiency assessments), revise the return to reflect a correct filing status.

(3) If either spouse or domestic partner was a nonresident for any portion of the taxable year, and the couple files a joint federal income tax return, the spouses or domestic partners shall be required to file a joint nonresident return.

(b) In the case of an individual who is not required to file a federal income tax return for the taxable year, that individual may use any filing status on the return required under this part that he or she would be eligible to use on a federal income tax return for the same taxable year if a federal income tax return was required.

(c) Notwithstanding subdivision (a), spouses and registered domestic partners, as described in Section 297 of the Family Code, who are registered as domestic partners as of the close of the taxable year, may file separate returns under this part if either spouse or registered domestic partner was either of the following during the taxable year:

(1) An active member of the Armed Forces or any auxiliary branch thereof.

(2) A nonresident for the entire taxable year who had no income from a California source.

(d) Notwithstanding subdivision (a), registered domestic partners, as described in Section 297 of the Family Code, who are registered as domestic partners as of the close of the taxable year and who are prohibited under federal law from filing a joint federal income tax return, shall either file a joint state income tax return or separate state income tax returns by applying the standards applicable to spouses who file separately pursuant to Section 6013 of the Internal Revenue Code. A separate return filed by a domestic partner of a registered domestic partnership shall be subject to the same conditions and limitations applicable to the separate return of a spouse.

(e) Except for taxpayers described in subdivision (c), for any taxable year with respect to which a joint return has been filed, a separate return shall not be made by either spouse or domestic partner after the period for either to file a separate return has expired.

(f) No joint return shall be made if the spouses or the domestic partners have different taxable years; except that if their taxable years begin on the same day and end on different days because of the death of either or both, then a joint return may be made with respect to the taxable year of each. The above exception shall not apply if the surviving spouse remarries or the surviving domestic partner enters into a new domestic partnership before the close of his or her taxable year, or if the taxable year of either spouse or domestic partner is a fractional part of a year under Section 443(a) of the Internal Revenue Code.

(g) In the case of the death of one spouse or domestic partner or both spouses or both domestic partners the joint return with respect to the decedent may be made only by the decedent s executor or administrator; except that, in the case of the death of one spouse or domestic partner, the joint return may be made by the surviving spouse or surviving domestic partner with respect to both that spouse or domestic partner and the decedent if no return for the taxable year has been made by the decedent, no executor or administrator has been appointed, and no executor or administrator is appointed before the last day prescribed by law for filing the return of the surviving spouse or surviving domestic partner. If an executor or administrator of the decedent is appointed after the making of the joint return by the surviving spouse or surviving domestic partner, the executor or administrator may disaffirm the joint return by making, within one year after the last day prescribed by law for filing the return of the surviving spouse or surviving domestic partner, a separate return for the taxable year of the decedent with respect to which the joint return was made, in which case the return made by the survivor shall constitute his or her separate return.

(Amended by Stats. 2006, Ch. 802, Sec. 4. Effective January 1, 2007.)



18522

If an individual has filed a separate return for a taxable year for which a joint return could have been made by him or her and his or her spouse under Section 18521, and the time prescribed for filing the return for that taxable year has expired, that individual and his or her spouse may nevertheless make a joint return for that taxable year, provided a joint federal income tax return is made under the provisions of Section 6013(b) of the Internal Revenue Code. A joint return filed by the husband and wife in that case shall constitute the return of the husband and wife for that taxable year, and all payments, credits, refunds, or other repayments made or allowed with respect to the separate return of either spouse for that taxable year shall be taken into account in determining the extent to which the tax based upon the joint return has been paid.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18523

If a joint return is made under Section 18522, any election (other than the election to file a separate return) made by either spouse in his or her separate return for the taxable year with respect to the treatment of any income, deduction, or credit of the spouse shall not be changed in the making of the joint return where the election would have been irrevocable if the joint return had not been made.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18524

If a joint return is made under Section 18522 after the death of either spouse, the return with respect to the decedent may be made only by his or her executor or administrator.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18526

A joint return may not be made under Section 18522 in any of the following situations:

(a) After the expiration of four years from the last date prescribed by law for filing the return for the taxable year (determined without regard to any extension of time granted to either spouse).

(b) After there has been mailed to either spouse, with respect to the taxable year, a notice of deficiency under Section 19033, if the spouse, as to that notice, files a protest under Section 19041 or appeal under Section 19045.

(c) After either spouse has commenced a suit in any court for the recovery of any part of the tax for that taxable year.

(d) After either spouse has entered into a closing agreement under Section 19441 with respect to the taxable year.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18527

For the purposes of Article 1 (commencing with Section 19301) of Chapter 6 (relating to refunds and credits), a joint return made under Section 18522 shall be deemed to have been filed on the last date prescribed for filing the return for the taxable year (determined without regard to any extension of time granted to either spouse).

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18528

(a) For the purposes of Sections 19057 to 19067, inclusive (relating to period of limitations upon assessment and collection), and for the purposes of Section 19131 (relating to delinquent returns), a joint return made under Section 18522 shall be deemed to have been filed as follows:

(1) Where both spouses filed separate returns prior to making the joint return, on the date the last separate return was filed (but not earlier than the last date prescribed by this part for filing the return of either spouse).

(2) Where one spouse filed a separate return prior to the making of the joint return, and the other spouse had eight thousand dollars ($8,000) or less of adjusted gross income from all sources and ten thousand dollars ($10,000) or less of gross income from all sources for the taxable year, on the date of the filing of the separate return (but not earlier than the last date prescribed by this part for the filing of the separate return).

(3) Where only one spouse filed a separate return prior to the making of a joint return and the other spouse had an adjusted gross income from all sources in excess of eight thousand dollars ($8,000) or a gross income from all sources in excess of ten thousand dollars ($10,000) for the taxable year, on the date of the filing of the joint return.

(b) For purposes of Article 1 (commencing with Section 19301) of Chapter 6, a joint return made under Section 18522 shall be deemed to have been filed on the later of the last date prescribed by this part for filing the return for the taxable year (determined without regard to any extension of time granted to either spouse) or the date the later timely filed separate return was filed.

(Amended by Stats. 2000, Ch. 863, Sec. 7. Effective January 1, 2001.)



18529

If a joint return is made under Section 18522, the period of limitations provided in Sections 19057 to 19067, inclusive, on the making of assessments and collecting taxes shall with respect to that return include one year immediately after the date of the filing of the joint return (computed without regard to Section 18528).

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18530

Where the amount shown as the tax by the husband and wife on a joint return made under Section 18522 exceeds the aggregate of the amounts shown as the tax upon the separate return of each spouse, each of the following shall apply:

(a) If any part of the excess is attributable to negligence or intentional disregard of rules and regulations (but without intent to defraud) at the time of the making of the separate return, then 20 percent of the total amount of the excess shall be assessed, collected and paid, in lieu of the 20 percent addition to the tax provided in subdivision (a) of Section 19164.

(b) If any part of the excess is attributable to fraud with intent to evade tax at the time of the making of the separate return, then 75 percent of the total amount of the excess shall be assessed, collected and paid, in lieu of the 75 percent addition to the tax provided in subdivision (b) of Section 19164.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18531

For the purposes of Chapter 9 (commencing with Section 19701) which relates to criminal penalties in the case of fraudulent returns, the term return includes a separate return filed by a spouse with respect to a taxable year for which a joint return is made under Section 18522 after the filing of the separate return.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18531.5

For purposes of Section 443 of the Internal Revenue Code, where the husband and wife have different taxable years because of the death of either spouse, the joint return shall be treated as if the taxable years of both spouses ended on the date of the closing of the surviving spouse s taxable year.

(Added by Stats. 2000, Ch. 863, Sec. 8. Effective January 1, 2001.)



18532

For the purposes of this article, each of the following shall apply:

(a) The status as husband and wife of two individuals having taxable years beginning on the same day shall be determined as follows:

(1) If both have the same taxable year, then as of the close of that year.

(2) If one dies before the close of the taxable year of the other, then as of the time of the death.

(b) An individual who is legally separated from his or her spouse under a decree of divorce or of separate maintenance shall not be considered as married.

(c) If a joint return is made, the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint and several.

(Amended by Stats. 2000, Ch. 863, Sec. 9. Effective January 1, 2001.)



18533

(a) (1) Notwithstanding subdivision (a) and the first sentence of subdivision (b) of Section 19006:

(A) An individual who has made a joint return may elect to seek relief under the procedures prescribed under subdivision (b), and

(B) If the individual is eligible to elect the application of subdivision (c), the individual may, in addition to any election under subparagraph (A), elect to limit the individual s liability for any deficiency with respect to the joint return in the manner prescribed under subdivision (c).

(2) Any determination under this section shall be made without regard to community property laws.

(b) (1) Under procedures prescribed by the Franchise Tax Board, if

(A) A joint return has been made under this chapter for a taxable year,

(B) On that return there is an understatement of tax attributable to erroneous items of one individual filing the joint return,

(C) The other individual filing the joint return establishes that in signing the return he or she did not know of, and had no reason to know of, that understatement,

(D) Taking into account all facts and circumstances, it is inequitable to hold the other individual liable for the deficiency in tax for that taxable year attributable to that understatement, and

(E) The other individual elects (in the form and manner as the Franchise Tax Board may prescribe) the benefits of this subdivision not later than the date that is two years after the date the Franchise Tax Board has begun collection activities with respect to the individual making the election,

then the other individual shall be relieved of liability for tax (including interest, penalties, and other amounts) for that taxable year to the extent that the liability is attributable to that understatement.

(2) If an individual who, but for subparagraph (C) of paragraph (1), would be relieved of liability under paragraph (1), establishes that in signing the return the individual did not know, and had no reason to know, the extent of the understatement, then the individual shall be relieved of liability for tax (including interest, penalties, and other amounts) for that taxable year to the extent that the liability is attributable to the portion of the understatement of which that individual did not know and had no reason to know.

(3) For purposes of this subdivision, the term understatement has the meaning given to that term by Section 6662(d)(2)(A) of the Internal Revenue Code.

(c) (1) Except as provided in this subdivision, if an individual who has made a joint return for any taxable year elects the application of this subdivision, the individual s liability for any deficiency that is assessed with respect to the return may not exceed the portion of the deficiency properly allocable to the individual under subdivision (d).

(2) Except as provided in clause (ii) of subparagraph (A) of paragraph (3) or subparagraph (C) of paragraph (3), each individual who elects the application of this subdivision shall have the burden of proof with respect to establishing the portion of any deficiency allocable to that individual.

(3) (A) (i) An individual shall only be eligible to elect the application of this subdivision if

(I) At the time the election is filed, that individual is no longer married to, or is legally separated from, the individual with whom that individual filed the joint return to which the election relates, or

(II) That individual was not a member of the same household as the individual with whom the joint return was filed at any time during the 12-month period ending on the date the election is filed.

(ii) If the Franchise Tax Board demonstrates that assets were transferred between individuals filing a joint return as part of a fraudulent scheme by those individuals, an election under this subdivision by either individual shall be invalid (and subdivision (a) and the first sentence of subdivision (b) of Section 19006 shall apply to the joint return).

(B) An election under this subdivision for any taxable year shall be made not later than two years after the date on which the Franchise Tax Board has begun collection activities with respect to the individual making the election.

(C) If the Franchise Tax Board demonstrates that an individual making an election under this subdivision had actual knowledge, at the time the individual signed the return, of any item giving rise to a deficiency (or portion thereof) that is not allocable to the individual under subdivision (d), that election does not apply to that deficiency (or portion). This subparagraph does not apply where the individual with actual knowledge establishes that the individual signed the return under duress.

(4) (A) Notwithstanding any other provision of this subdivision, the portion of the deficiency for which the individual electing the application of this subdivision is liable (without regard to this paragraph) shall be increased by the value of any disqualified asset transferred to the individual.

(B) For purposes of this paragraph

(i) The term disqualified asset means any property or right to property transferred to an individual making the election under this subdivision with respect to a joint return by the other individual filing the joint return if the principal purpose of the transfer was the avoidance of tax or payment of tax.

(ii) (I) For purposes of clause (i), except as provided in subclause (II), any transfer that is made after the date that is one year before the date on which the first notice of proposed assessment under Article 3 (commencing with Section 19031) of Chapter 4 is sent shall be presumed to have as its principal purpose the avoidance of tax or payment of tax.

(II) Subclause (I) does not apply to any transfer pursuant to a decree of divorce or separate maintenance or a written instrument incident to that decree or to any transfer that an individual establishes did not have as its principal purpose the avoidance of tax or payment of tax.

(d) For purposes of subdivision (c)

(1) The portion of any deficiency on a joint return allocated to an individual shall be the amount that bears the same ratio to the deficiency as the net amount of items taken into account in computing the deficiency and allocable to the individual under paragraph (3) bears to the net amount of all items taken into account in computing the deficiency.

(2) If a deficiency (or portion thereof) is attributable to

(A) The disallowance of a credit, or

(B) Any tax (other than tax imposed by Section 17041 or 17062) required to be included with the joint return, and the item is allocated to one individual under paragraph (3), that deficiency (or portion) shall be allocated to that individual. Any item so allocated may not be taken into account under paragraph (1).

(3) For purposes of this subdivision

(A) Except as provided in paragraphs (4) and (5), any item giving rise to a deficiency on a joint return shall be allocated to individuals filing the return in the same manner as it would have been allocated if the individuals had filed separate returns for the taxable year.

(B) Under rules prescribed by the Franchise Tax Board, an item otherwise allocable to an individual under subparagraph (A) shall be allocated to the other individual filing the joint return to the extent the item gave rise to a tax benefit on the joint return to the other individual.

(C) The Franchise Tax Board may provide for an allocation of any item in a manner not prescribed by subparagraph (A) if the Franchise Tax Board establishes that the allocation is appropriate due to fraud of one or both individuals.

(4) If an item of deduction or credit is disallowed in its entirety solely because a separate return is filed, the disallowance shall be disregarded and the item shall be computed as if a joint return had been filed and then allocated between the spouses appropriately.

(5) If the liability of a child of a taxpayer is included on a joint return, that liability shall be disregarded in computing the separate liability of either spouse and that liability shall be allocated appropriately between the spouses.

(e) (1) In the case of an individual who elects to have subdivision (b) or (c) apply, or who requests equitable relief under subdivision (f)

(A) (i) The determination of the Franchise Tax Board as to whether the liability is to be revised as to one individual filing the joint return shall be made not less than 30 days after notification of the other individual filing the joint return.

(ii) Any action taken under this section shall be treated as though it were action on a protest taken under Section 19044 and shall become final upon the expiration of 30 days from the date that notice of the action is mailed to both individuals filing the joint return, unless, within that 30-day period, the individual making the election under subdivision (b) or (c) or requesting equitable relief under subdivision (f) appeals the determination to the board as provided in clause (iii) or the other individual filing the joint return appeals the determination to the board as provided in Section 19045.

(iii) The individual making the election under subdivision (b) or (c) or requesting equitable relief under subdivision (f) may appeal the determination of the Franchise Tax Board of the appropriate relief available to the individual under this section if that appeal is filed during the 30-day period prescribed in clause (ii) and the appeal shall be treated as an appeal to the board under Section 19045. Notwithstanding the preceding sentence, the individual making the election under subdivision (b) or (c) or requesting equitable relief under subdivision (f) may appeal to the board at any time after the date that is six months after the date the election is filed with the Franchise Tax Board and before the close of the 30-day period prescribed in clause (ii).

(B) Except as otherwise provided in Section 19081 or 19082, no levy or proceeding in court shall be made, begun, or prosecuted against the individual making an election under subdivision (b) or (c) or requesting equitable relief under subdivision (f), for collection of any assessment to which the election relates until the expiration of the 30-day period described in clause (ii) of subparagraph (A), or, if an appeal to the board has been filed under clause (iii) or Section 19045, until the decision of the board has become final.

(2) The running of the period of limitations in Section 19371 on the collection of the assessment to which the petition under subparagraph (A) of paragraph (1) relates shall be suspended for the period during which the Franchise Tax Board is prohibited by subparagraph (B) of paragraph (1) from collecting by levy or a proceeding in court and for 60 days thereafter.

(3) (A) Except as provided in subparagraph (B), notwithstanding any other law or rule of law (other than Section 19306 and Article 6 (commencing with Section 19441) of Chapter 6), a credit or refund shall be allowed or made to the extent attributable to the application of this section.

(B) In the case of any election under subdivision (b) or (c) or request for equitable relief under subdivision (f), if a decision of the board in any prior proceeding for the same taxable year has become final, that decision shall be conclusive except with respect to the qualification of the individual for relief that was not an issue in that proceeding. The exception contained in the preceding sentence does not apply if the board determines that the individual participated meaningfully in the prior proceeding.

(C) No credit or refund shall be allowed as a result of an election under subdivision (c).

(f) Under procedures prescribed by the Franchise Tax Board, if taking into account all the facts and circumstances, it is inequitable to hold the individual liable for any unpaid tax or any deficiency (or any portion of either), and relief is not available to the individual under subdivision (b) or (c), the Franchise Tax Board may relieve the individual of that liability.

(g) (1) The Franchise Tax Board may prescribe regulations providing methods for allocation of items other than the methods under paragraph (3) of subdivision (d).

(2) It is the intent of the Legislature that, in construing this section and any other sections that are specifically cross-referenced in this section, any regulations that may be promulgated by the Secretary of the Treasury under Section 6015 of the Internal Revenue Code shall apply to the extent that those regulations do not conflict with this section or with any regulations that may be promulgated by the Franchise Tax Board.

(h) The amendments made by Section 5 of Chapter 931 of the Statutes of 1999 shall apply to any liability for tax arising after October 10, 1999, and any liability for tax arising on or before that date but remaining unpaid as of that date.

(i) (1) An individual who has made a joint return and has been granted relief under Section 6015 of the Internal Revenue Code, relating to joint and several liability with respect to a federal joint income tax return, shall be eligible for relief under this section if all of the following conditions are satisfied:

(A) The individual requests relief under this section.

(B) The facts and circumstances that apply to the understatement and liabilities for which the relief is requested are the same facts and circumstances that applied to the understatement and liabilities for which that individual was granted relief under Section 6015 of the Internal Revenue Code.

(C) The individual requesting relief under this subdivision furnishes the Franchise Tax Board with a copy of the federal determination granting that individual relief under Section 6015 of the Internal Revenue Code. If the federal determination does not clearly identify the issues and liabilities for which the individual was granted relief under Section 6015 of the Internal Revenue Code, the Franchise Tax Board may request, from the individual requesting relief, any supporting documentation reasonably necessary to substantiate that the issues and liabilities for which relief is requested under this section are the same as the issues and liabilities for which the individual received relief under Section 6015 of the Internal Revenue Code.

(2) This subdivision does not apply if, prior to the expiration of the 30-day period described in clause (i) of subparagraph (A) of paragraph (1) of subdivision (e), the other individual that filed the joint return for which the relief is requested under this subdivision submits information to the Franchise Tax Board that indicates that relief should not be granted. For purposes of this paragraph, information that indicates that relief should not be granted is limited to the following:

(A) Information that indicates that the facts and circumstances that apply to the understatement and liabilities for which the relief is requested are not the same facts and circumstances that applied to the understatement and liabilities for which that individual was granted relief under Section 6015 of the Internal Revenue Code.

(B) Information that indicates that there has not been a federal determination granting relief under Section 6015 of the Internal Revenue Code or that the federal determination granting relief under Section 6015 of the Internal Revenue Code has been modified, altered, withdrawn, canceled, or rescinded.

(C) Information indicating that the other individual, as described in the first sentence of this paragraph, did not have the opportunity to participate, within the meaning of Section 6015 of the Internal Revenue Code and the regulations thereunder, in the federal administrative or judicial proceeding that resulted in relief under Section 6015 of the Internal Revenue Code.

(j) If, prior to the date the Franchise Tax Board issues its determination with respect to a request for relief under this section, the individual requesting relief demonstrates to the Franchise Tax Board that a request for relief has been filed with the Internal Revenue Service pursuant to Section 6015 of the Internal Revenue Code and demonstrates that the request for relief involves the same facts and circumstances as the request for relief that is pending before the Franchise Tax Board, the Franchise Tax Board may not deny relief with respect to that request, in whole or in part, until federal action on the request for relief under Section 6015 of the Internal Revenue Code is final.

(k) An individual may not be granted relief under this section if a court has revised the tax liability in a proceeding for dissolution of the marriage in accordance with subdivision (b) of Section 19006.

(l) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any procedure or rule prescribed by the Franchise Tax Board pursuant to this section.

(m) (1) This section shall become operative on January 1, 2009.

(2) The provisions of subdivision (i) and (j), as amended by the act adding this paragraph, shall apply on and after January 1, 2009.

(3) The amendments made to subdivisions (e), (g), and (h) shall apply to requests for relief received on or after the effective date of the act adding this paragraph.

(Amended by Stats. 2010, Ch. 318, Sec. 1. Effective January 1, 2011.)



18534

(a) Under regulations prescribed by the Franchise Tax Board, if:

(1) An individual does not file a joint return for any taxable year,

(2) That individual does not include in gross income for that taxable year an item of community income properly includable therein,

(3) The individual establishes that he or she did not know of, and had no reason to know of, that item of community income, and

(4) Taking into account all facts and circumstances, it is inequitable to include that item of community income in that individual s gross income, then, for purposes of Part 10 (commencing with Section 17001) and this part, that item of community income shall be included in the gross income of the other spouse (and not in the gross income of the individual).

Under procedures prescribed by the Franchise Tax Board, if, taking into account all the facts and circumstances, it is inequitable to hold the individual liable for any unpaid tax or any deficiency (or any portion of either) attributable to any item for which relief is not available under the preceding sentence, the Franchise Tax Board may relieve the individual of that liability.

(b) The Franchise Tax Board may disallow the benefits of any community property law to any taxpayer with respect to any income if that taxpayer acted as if solely entitled to that income and failed to notify the taxpayer s spouse before the due date (including extensions) for filing the return for the taxable year in which the income was derived of the nature and amount of that income.

(c) It is the intent of the Legislature that, in construing this section, any regulations that may be promulgated by the Secretary of the Treasury under Section 66(c) of the Internal Revenue Code, as amended by Public Law 105-206, shall apply to the extent that those regulations do not conflict with this section or with any regulations that may be promulgated by the Franchise Tax Board.

(d) The amendments made by the act adding this subdivision shall apply to any liability for tax arising after the effective date of the act adding this subdivision and any liability for tax arising on or before that date but remaining unpaid as of that date.

(Amended by Stats. 1999, Ch. 931, Sec. 6. Effective October 10, 1999.)



18535

(a) In lieu of electing nonresident partners filing a return pursuant to Section 18501, the Franchise Tax Board may, pursuant to requirements and conditions set forth in forms and instructions, provide for the filing of a group return for one or more electing nonresident partners by a partnership doing business in, or deriving income from, sources in California. The tax rate or rates applicable to each electing partner s distributive share shall consist of the highest marginal rate or rates provided by Part 10 (commencing with Section 17001) plus, in the case of any electing nonresident partner included on the group return who would be subject to Section 17043 when filing individually, an additional tax rate of 1 percent. Except as provided in subdivision (b), no deductions shall be allowed except those necessary to determine each partner s distributive share, and no credits shall be allowed except those directly attributable to the partnership. As required by the Franchise Tax Board, the partnership as agent for the electing partners shall make the payments of tax, additions to tax, interest, and penalties otherwise required to be paid by the electing partners.

(b) Deductions provided by Chapter 5 (commencing with Section 17501) of Part 10, attributable to earned income of a partner derived from a partnership filing a group return on behalf of electing nonresident partners under subdivision (a), shall be allowed if the partner certifies, in the form and manner as the Franchise Tax Board may prescribe, that he or she has no earned income from any other source.

(c) This section shall also be applicable to a nonresident shareholder of a corporation which is treated as an S corporation under Chapter 4.5 (commencing with Section 23800) of Part 11. In that case, the provisions of subdivisions (a) and (b) are modified to refer to shareholder or shareholders in lieu of partners and to S corporation in lieu of partnership.

(d) This section shall also be applicable to a nonresident individual with a membership or economic interest in a limited liability company, registered limited liability partnership, or foreign limited liability partnership, which is classified as a partnership for California tax purposes. In that case, the provisions of subdivisions (a) and (b) are modified to refer to holders of a membership or economic interest in lieu of partners and to limited liability companies in lieu of partnerships, and partnerships shall include registered limited liability partnerships and foreign limited liability partnerships.

(e) The Franchise Tax Board may adjust the income of an electing nonresident taxpayer included in a group return filed under this section to properly reflect income under Part 10 (commencing with Section 17001), including Chapter 11 thereof (commencing with Section 17951), this part (commencing with Section 18401), and Part 11 (commencing with Section 23001), including Chapter 17 thereof (commencing with Section 25101).

(Amended by Stats. 2008, Ch. 751, Sec. 65. Effective September 30, 2008.)



18536

(a) In lieu of electing nonresident directors filing a return pursuant to Section 18501, the Franchise Tax Board may, pursuant to requirements and conditions set forth in applicable forms and instructions, provide for the filing of a group return by a corporation for one or more electing nonresident individuals who receive wages, salaries, fees, or other compensation from that corporation for director services, including attendance of board of directors meetings that take place in this state. The tax rate or rates applicable to each director s compensation for services performed in this state shall consist of highest marginal rate or rates provided for by Part 10 (commencing with Section 17001) of Division 2 plus, in the case of any electing nonresident director included on the group return who would be subject to Section 17043 when filing individually, an additional tax rate of 1 percent and no deductions or credits shall be allowed. As required by the Franchise Tax Board, the corporation, as the agent for the electing nonresident directors, shall make the payments of tax, additions to tax, interest, and penalties otherwise required to be paid by, or imposed on, the electing directors.

(b) The Franchise Tax Board may adjust the income of an electing nonresident taxpayer included in a group return filed under this section to properly reflect the income under Part 10 (commencing with Section 17001) of Division 2.

(Amended by Stats. 2008, Ch. 751, Sec. 66. Effective September 30, 2008.)



18542

Notwithstanding any other provision of law, the Franchise Tax Board may design tax returns to provide for the designation of contributions to specified funds, as otherwise provided by law, on a separate schedule which shall be attached to the primary return form.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18551

Section 13021 of the Unemployment Insurance Code sets forth requirements for the filing of returns and payment of tax by every employer required to withhold any personal income tax on wages.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18566

Returns filed under this article on the basis of the calendar year shall be filed on or before the 15th day of April following the close of the calendar year. Returns made on the basis of a fiscal year shall be filed on or before the fifteenth day of the fourth month following the close of the fiscal year.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18567

(a) The Franchise Tax Board may grant a reasonable extension of time for filing any return, declaration, statement or other document required by Part 10 (commencing with Section 17001) or this part in the manner and form as the Franchise Tax Board may determine. Except for a taxpayer residing or traveling abroad, no extension shall be for more than six months. In the case of a taxpayer residing or traveling abroad, returns shall be filed no later than the 15th day of the sixth month following the close of the taxable year, unless the requirements for extension have been fulfilled on or before that date.

(b) An extension of time granted pursuant to this section is not an extension of time for payment of tax required to be paid on or before the due date of the return without regard to extension. Underpayment of tax penalties shall be imposed as provided by law without regard to any extension granted under this section.

(c) A reasonable extension for payment of tax required by this part may be granted by the Franchise Tax Board whenever in its judgment good cause exists.

(Amended by Stats. 1996, Ch. 952, Sec. 22. Effective January 1, 1997.)



18570

(a) In the case of an individual who is serving as a member of the armed forces of the United States or any auxiliary branch thereof, or the merchant marine, beyond the boundaries of the United States, the Franchise Tax Board shall automatically grant, without application being made therefor, an extension of time, free from interest and penalties, for filing the return (except income withheld at source), for payment of the tax (except income withheld at source), for taking any of the steps required by Sections 19041, 19045, 19306, 19324, and 19331, until 180 days after his or her return to the United States.

(b) United States, as used in subdivision (a), means the 50 states of the United States and the District of Columbia.

(c) This section shall also apply to the spouse of any individual described in subdivision (a).

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18571

(a) The provisions of Section 7508 of the Internal Revenue Code, relating to time for performing certain acts postponed by reason of service in a combat zone or contingency operation, shall apply except as otherwise provided.

(b) Section 7508(e)(1) of the Internal Revenue Code, relating to tax in jeopardy, etc., is modified to refer to jeopardy assessments and liens authorized under this part, in lieu of the references to Section 6851 and Chapter 70 or 71 of the Internal Revenue Code.

(c) Notwithstanding Section 17034, this section shall be operative without regard to taxable years and shall be operative with respect to any actions specified in Section 18570 that are required or permitted to be taken on or after August 2, 1990.

(Amended by Stats. 2005, Ch. 691, Sec. 41. Effective October 7, 2005.)



18572

(a) Section 7508A of the Internal Revenue Code, relating to postponement of certain tax-related deadlines, shall apply, except as otherwise provided.

(b) Section 7508A of the Internal Revenue Code, relating to postponement of certain tax-related deadlines, shall apply to a taxpayer determined by the Franchise Tax Board to be affected by a state of emergency declared by the Governor.

(Amended by Stats. 2012, Ch. 382, Sec. 1. Effective January 1, 2013.)






ARTICLE 2. Banks and Corporations

18601

(a) Except as provided in subdivision (b) or (c), every taxpayer subject to the tax imposed by Part 11 (commencing with Section 23001) shall, on or before the 15th day of the third month following the close of its taxable year, transmit to the Franchise Tax Board a return in a form prescribed by it, specifying for the taxable year, all the facts as it may by rule, or otherwise, require in order to carry out this part. A tax return, disclosing net income for any taxable year, filed pursuant to Chapter 2 (commencing with Section 23101) or Chapter 3 (commencing with Section 23501) of Part 11 shall be deemed filed pursuant to the proper chapter of Part 11 for the same taxable period, if the chapter under which the return is filed is determined erroneous.

(b) In the case of cooperative associations described in Section 24404, returns shall be filed on or before the 15th day of the ninth month following the close of its taxable year.

(c) In the case of taxpayers required to file a return for a short period under Section 24634, the due date for the short period return shall be the same as the due date of the federal tax return that includes the net income of the taxpayer for that short period, or the due date specified in subdivision (a) if no federal return is required to be filed that would include the net income for that short period.

(d) For taxable years beginning on or after January 1, 1997, each S corporation required to file a return under subdivision (a) for any taxable year shall, on or before the day on which the return for the taxable year was filed, furnish each person who is a shareholder at any time during the taxable year a copy of the information shown on the return.

(e) For taxable years beginning on or after January 1, 1997:

(1) A shareholder of an S corporation shall, on the shareholder s return, treat a Subchapter S item in a manner that is consistent with the treatment of the item on the corporate return.

(2) (A) In the case of any Subchapter S item, paragraph (1) shall not apply to that item if both of the following occur:

(i) Either of the following occurs:

(I) The corporation has filed a return, but the shareholder s treatment of the item on the shareholder s return is, or may be, inconsistent with the treatment of the item on the corporate return.

(II) The corporation has not filed a return.

(ii) The shareholder files with the Franchise Tax Board a statement identifying the inconsistency.

(B) A shareholder shall be treated as having complied with clause (ii) of subparagraph (A) with respect to a Subchapter S item if the shareholder does both of the following:

(i) Demonstrates to the satisfaction of the Franchise Tax Board that the treatment of the Subchapter S item on the shareholder s return is consistent with the treatment of the item on the schedule furnished to the shareholder by the corporation.

(ii) Elects to have this paragraph apply with respect to that item.

(3) In any case described in subclause (I) of clause (i) of subparagraph (A) of paragraph (2), and in which the shareholder does not comply with clause (ii) of subparagraph (A) of paragraph (2), any adjustment required to make the treatment of the items by the shareholder consistent with the treatment of the items on the corporate return shall be treated as arising out of a mathematical error and assessed and collected under Section 19051.

(4) For purposes of this subdivision, Subchapter S item means any item of an S corporation to the extent provided by regulations that, for purposes of Part 10 (commencing with Section 17001) or this part, the item is more appropriately determined at the corporation level than at the shareholder level.

(5) The penalties imposed under Article 7 (commencing with Section 19131) of Chapter 4 shall apply in the case of a shareholder s negligence in connection with, or disregard of, the requirements of this section.

(Amended by Stats. 2000, Ch. 862, Sec. 6. Effective January 1, 2001.)



18602

In the event that taxes, interest, and penalties have been or shall be assessed against, paid by, or collected from a corporation under Chapter 2 (commencing with Section 23101) of Part 11, which assessment, payment, or collection should have been made under Chapter 3 (commencing with Section 23501) of Part 11, those taxes, interest, and penalties shall be considered as having been assessed, paid, or collected under Chapter 3 (commencing with Section 23501) of Part 11 as of the date or dates they were made.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18604

(a) The Franchise Tax Board may grant a reasonable extension of time for filing any return, declaration, statement, or other document required by Part 11 (commencing with Section 23001), in the manner and form as the Franchise Tax Board may determine. No extension or extensions shall aggregate more than seven months from the due date for filing the return.

(b) An extension of time granted pursuant to this section is not an extension of time for payment of tax required to be paid on or before the due date of the return without regard to extension. Underpayment of tax penalties shall be imposed as provided by law without regard to any extension granted under this section.

(Amended by Stats. 1999, Ch. 987, Sec. 54.5. Effective October 10, 1999.)



18606

(a) In cases where receivers, trustees in a case under Title 11 of the United States Code, or assignees are operating the property or business of a corporation those receivers, trustees, or assignees shall make returns for that corporation in the same manner and form as that corporation is required to make a return.

(b) Any tax due on the basis of returns made by receivers, trustees, or assignees shall be collected in the same manner as if collected from the corporation of whose business or property they have custody and control.

(Amended by Stats. 1997, Ch. 605, Sec. 9. Effective January 1, 1998.)






ARTICLE 3. General Provisions Applicable to All Persons

18621

Except as otherwise provided by the Franchise Tax Board and in Section 18621.5, any return, declaration, statement, or other document required to be made under any provision of Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), this part, or any applicable regulation shall contain, or be verified by, a written declaration that it is made under the penalties of perjury. Those returns, and all other returns, declarations, statements, or other documents or copies thereof required, shall be in any form as the Franchise Tax Board may from time to time prescribe, including, but not limited to, on paper, on magnetic media pursuant to Section 19524, or by electronic technology or electronic imaging technology pursuant to Section 18621.5, and shall be filed with the Franchise Tax Board. The Franchise Tax Board shall prepare blank forms for the returns, declarations, statements, or other documents and shall distribute them throughout the state and furnish them upon application. Failure to receive or secure the form does not relieve any taxpayer from making any return, declaration, statement, or other document required.

(Amended by Stats. 1994, Ch. 1243, Sec. 41. Effective September 30, 1994.)



18621.5

(a) Any return, declaration, statement, or other document required to be made under this part that is filed using electronic technology shall be in a form as the Franchise Tax Board may prescribe and is not complete, and therefore not filed, unless an electronic filing declaration is signed by the taxpayer, in accordance with Section 18621 in the case of individuals, subdivision (a) of Section 18505 in the case of estates or trusts, corporations, or limited liability companies classified as corporations for California income tax purposes, subdivision (a) of Section 18633 in the case of a partnership, or Section 18633.5 in the case of limited liability companies classified as partnerships for California income tax purposes. The Franchise Tax Board may prescribe forms and instructions for requiring the electronic filing declaration to be retained by the preparer or taxpayer and may require the declaration to be furnished to the Franchise Tax Board upon request.

(b) Notwithstanding any other provision of law, any return, declaration, statement, or other document otherwise required to be signed that is filed in a traditional medium and captured using electronic imaging technology shall be deemed to be a valid original document upon reproduction to paper form by the Franchise Tax Board.

(c) Notwithstanding any other law, any return, declaration, statement, or other document otherwise required to be signed that is filed by the taxpayer using electronic technology in a form as required by the Franchise Tax Board shall be deemed to be a signed, valid original document, including upon reproduction to paper form by the Franchise Tax Board.

(d) Electronic imaging technology means a system of microphotography, optical disk, or reproduction by other technique that does not permit additions, deletions, or changes to the original document. The system may include, but is not limited to, any magnetic media or other machine readable form.

(e) Traditional medium means any return, declaration, statement, or other document required to be made pursuant to this article other than those made using electronic imaging technology.

(f) Electronic technology includes, but is not limited to, computer modem, magnetic media, optical disk, facsimile machine, or telephone.

(Amended by Stats. 1997, Ch. 605, Sec. 10. Effective January 1, 1998.)



18621.7

The Franchise Tax Board shall not approve for electronic filing any proprietary filing software or electronic tax preparation forms that require a taxpayer to consent to the disclosure of any information for which a consent to disclose is required by Section 17530.5 of the Business and Professions Code as a condition of access to that software or to those electronic tax preparation forms.

(Added by Stats. 2000, Ch. 1084, Sec. 6. Effective January 1, 2001.)



18621.9

(a) If an income tax return preparer prepared more than 100 timely original individual income tax returns that were filed during any calendar year that began on and after January 1, 2003, and if in the current calendar year that income tax preparer prepares one or more acceptable individual income tax returns using tax preparation software, then, for that calendar year and for each subsequent calendar year thereafter, all acceptable individual income tax returns prepared by that income tax preparer shall be filed using electronic technology, as defined in Section 18621.5.

(b) For purposes of this section:

(1) Income tax preparer means a person that meets both of the following:

(A) Any person that prepares, in exchange for compensation, or who employs another person to prepare, in exchange for compensation, any return for the tax imposed by Part 10 (commencing with Section 17001) (hereafter Part 10). A person that only performs those acts described in clauses (i) through (iv) of Section 7701(a)(36)(B) of the Internal Revenue Code, with respect to the preparation of a return for the tax imposed by Part 10, is not an income tax preparer for purposes of this section or for purposes of Section 19170.

(B) Any person that prepares returns for the tax imposed by Part 10 that is also required, by this article, to include an identification number on any return prepared by that tax preparer for the tax imposed by Part 10.

(2) Original individual income tax return means any return that is required, by Section 18501, to be made with respect to the tax imposed by Part 10. For purposes of subdivision (a), a timely original individual tax return means any original individual tax return that is filed, without regard to extensions, during the calendar year for which that tax return is required to be filed.

(3) Acceptable individual income tax return means any original individual tax return that is authorized by the Franchise Tax Board to be filed using electronic technology, as defined in Section 18621.5. For purposes of this section, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to any rule, notice, or guideline issued by the Franchise Tax Board that identifies a tax return as an acceptable individual income tax return.

(4) Tax preparation software means any computer software program intended for accounting, tax return preparation, or tax compliance.

(c) Subdivision (a) shall cease to apply to an income tax preparer if, during the previous calendar year, that income tax preparer prepared no more than 25 original individual income tax returns.

(d) (1) This section applies to acceptable individual income tax returns required to be filed on and after January 1, 2004.

(2) This section may not be interpreted to require electronic filing of acceptable individual income tax returns that are required to be filed before January 1, 2004.

(Amended by Stats. 2003, Ch. 455, Sec. 1. Effective January 1, 2004.)



18622

(a) If any item required to be shown on a federal tax return, including any gross income, deduction, penalty, credit, or tax for any year of any taxpayer is changed or corrected by the Commissioner of Internal Revenue or other officer of the United States or other competent authority, or where a renegotiation of a contract or subcontract with the United States results in a change in gross income or deductions, that taxpayer shall report each change or correction, or the results of the renegotiation, within six months after the date of each final federal determination of the change or correction or renegotiation, or as required by the Franchise Tax Board, and shall concede the accuracy of the determination or state wherein it is erroneous. For any individual subject to tax under Part 10 (commencing with Section 17001), changes or corrections need not be reported unless they increase the amount of tax payable under Part 10 (commencing with Section 17001) for any year.

(b) Any taxpayer filing an amended return with the Commissioner of Internal Revenue shall also file within six months thereafter an amended return with the Franchise Tax Board which shall contain any information as it shall require. For any individual subject to tax under Part 10 (commencing with Section 17001), an amended return need not be filed unless the change therein would increase the amount of tax payable under Part 10 (commencing with Section 17001) for any year.

(c) Notification of a change or correction by the Commissioner of Internal Revenue or other officer of the United States or other competent authority, or renegotiation of a contract or subcontract with the United States that results in a change in any item or the filing of an amended return must be sufficiently detailed to allow computation of the resulting California tax change and shall be reported in the form and manner as prescribed by the Franchise Tax Board.

(d) For purposes of this part, the date of each final federal determination shall be the date on which each adjustment or resolution resulting from an Internal Revenue Service examination is assessed pursuant to Section 6203 of the Internal Revenue Code.

(Amended by Stats. 1999, Ch. 987, Sec. 56. Effective October 10, 1999. Applicable, by Sec. 105 of Ch. 987, to federal determinations that become final on or after January 1, 2000.)



18623

(a) The Franchise Tax Board is authorized to provide, with respect to any amount required to be shown on any return, form, statement, or other document required to be filed with the Franchise Tax Board, that if the amount of the item is other than a whole dollar amount, either of the following shall apply:

(1) The fractional part of a dollar shall be disregarded.

(2) The fractional part of a dollar shall be disregarded unless it amounts to one-half dollar ($0.50) or more, in which case the amount (determined without regard to the fractional part of a dollar) shall be increased by one dollar ($1).

(b) Any person making a return, statement, or other document shall be allowed, under regulations prescribed by the Franchise Tax Board, to make the return, statement, or other document without regard to subdivision (a).

(c) Subdivisions (a) and (b) shall not be applicable to items which must be taken into account in making the computations necessary to determine the amount required to be shown on a form, but shall be applicable only to the final amount.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18624

(a) Section 6109 of the Internal Revenue Code, relating to identifying numbers, shall apply, except as otherwise provided.

(b) Identifying numbers shall be required on state tax returns, statements, or other documents in the form and manner as the Franchise Tax Board may require.

(c) Section 6109(h) of the Internal Revenue Code, relating to identifying information required with respect to certain seller-provided financing, shall not apply.

(d) The amendments made to Section 6109(a) of the Internal Revenue Code, relating to identifying number of income tax return preparer, by Public Law 105-206 shall apply.

(e) The amendments made by the act adding this subdivision shall be operative on the effective date of the act adding this subdivision.

(Amended by Stats. 1999, Ch. 931, Sec. 7. Effective October 10, 1999.)



18625

An income tax return preparer shall furnish a copy of any state tax return to a taxpayer and retain information in accordance with Section 6107 of the Internal Revenue Code.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18626

For purposes of Chapter 9 (commencing with Section 19701), which relates to criminal penalties in the case of fraudulent returns, the term return includes any return filed under this part using electronic technology pursuant to Section 18621.5.

(Added by Stats. 1995, Ch. 845, Sec. 1. Effective January 1, 1996.)



18628

(a) Section 6111 of the Internal Revenue Code, relating to disclosure of reportable transactions, applies, except as otherwise provided.

(b) (1) Except as provided in subdivision (e), a material advisor is required to send a duplicate of the federal return, if applicable, or the same information required to be provided on the federal reportable transactions return for California reportable transactions to the Franchise Tax Board not later than the date specified by the Franchise Tax Board or the Secretary of the Treasury.

(2) (A) The information provided to the Franchise Tax Board pursuant to paragraph (1) shall also include any other information required by a Franchise Tax Board Notice.

(B) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to any additional information requested under this section.

(c) Section 6111 of the Internal Revenue Code is modified by substituting the phrase Secretary or the Franchise Tax Board for the word Secretary in each place it appears.

(d) The reportable transactions return requirements of this section shall apply to any material advisor with respect to any reportable transaction, as defined in Section 6707A(c) of the Internal Revenue Code with respect to a material advisor that satisfies any of the following conditions:

(1) Is organized in this state.

(2) Is doing business in this state.

(3) Derives income from sources in this state.

(4) Provides any material aid, assistance, or advice with respect to organizing, managing, promoting, selling, implementing, insuring, or carrying out any reportable transaction with respect to a taxpayer that meets any of the following requirements:

(A) Is organized in this state.

(B) Does business in this state.

(C) Derives income from sources in this state.

(e) In addition to the requirements set forth in subdivision (a), for any transactions entered into on or after February 28, 2000, that become listed transactions (as defined under Section 6707A(c)(2) of the Internal Revenue Code) at any time, a return for those transactions shall be required to be filed with the Franchise Tax Board by the later of:

(1) Sixty days after entering into the transaction.

(2) Sixty days after the transaction becomes a listed transaction.

(3) Sixty days after the effective date of the act amending this section.

(f) In addition to the requirements set forth in subdivisions (a) and (e), for any transactions entered into on or after September 2, 2003, that are specifically identified by the Franchise Tax Board for California income or franchise tax purposes (under the authority of paragraph (4) of subdivision (a) of Section 18407) as a listed transaction at any time, a return for those transactions shall be required to be filed with the Franchise Tax Board by the later of:

(1) Sixty days after entering into the transaction.

(2) Sixty days after the transaction becomes a listed transaction.

(3) Sixty days after the effective date of the act amending this section.

(Amended by Stats. 2005, Ch. 691, Sec. 42.5. Effective October 7, 2005.)






ARTICLE 4. Information Returns

18631

(a) This article does not apply to any payment of interest obligations not taxable under Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001).

(b) Except as otherwise provided, every person required to file an information return with the Secretary of the Treasury under any of the federal sections listed in subdivision (c) may be required to file a copy of the federal information return with the Franchise Tax Board at the time and in the manner as it may, by forms and instructions, require.

(c) Subdivision (b) shall apply to each of the following:

(1) Section 6034A of the Internal Revenue Code, relating to information to beneficiaries of estates and trusts.

(2) Section 6039 of the Internal Revenue Code, relating to returns required in connection with certain options.

(3) Section 6039C of the Internal Revenue Code, relating to returns with respect to foreign persons holding direct investments in United States real property interests, if that person holds a direct investment in a California real property as defined in Section 18662.

(4) Section 6041 of the Internal Revenue Code, relating to information at source.

(5) Section 6041A of the Internal Revenue Code, relating to returns regarding payments of remuneration for services and direct sales, except that no return or statement shall be required with respect to direct sales pursuant to Section 6041A(b) of the Internal Revenue Code.

(6) Section 6042 of the Internal Revenue Code, relating to returns regarding payments of dividends and corporate earnings and profits.

(7) Section 6045 of the Internal Revenue Code, relating to returns of brokers.

(8) Section 6049 of the Internal Revenue Code, relating to returns regarding payments of interest.

(9) Section 6050H of the Internal Revenue Code, relating to returns relating to mortgage interest received in trade or business from individuals.

(10) (A) Section 6050I of the Internal Revenue Code, relating to returns relating to cash received in trade or business, etc., except that Section 6050I(g) of the Internal Revenue Code, relating to cash received by criminal court, shall not apply.

(B) (i) The Attorney General shall, upon court order following a showing ex parte to a magistrate of an articulable suspicion that an individual or entity has committed a felony offense to which a federal information return is related, be provided a copy of a federal information return filed with the Franchise Tax Board under this paragraph. The Attorney General may make a return or information therefrom available to a district attorney subject to regulations promulgated by the Attorney General. The regulations shall require the district attorney seeking the return or information to specify in writing the specific reasons for believing that a felony offense has been committed to which the return or information is related.

(ii) Any information or return obtained by the Attorney General or a district attorney pursuant to this subparagraph shall be confidential and used only for investigative or prosecutorial purposes.

(11) Section 6050J of the Internal Revenue Code, relating to returns relating to foreclosures and abandonments of security.

(12) (A) Section 6050K of the Internal Revenue Code, relating to returns relating to exchanges of certain partnership interests.

(B) In addition to the general requirement under subparagraph (A), a transferor of a partnership interest shall be required to notify the partnership of that exchange in accordance with Section 6050K(c) of the Internal Revenue Code.

(13) Section 6050L of the Internal Revenue Code, relating to returns relating to certain donated property.

(14) Section 6050N of the Internal Revenue Code, relating to returns regarding payments of royalties.

(15) Section 6050P of the Internal Revenue Code, relating to returns relating to the cancellation of indebtedness by certain entities.

(16) Section 6050Q of the Internal Revenue Code, relating to certain long-term care benefits.

(17) Section 6050R of the Internal Revenue Code, relating to returns relating to certain purchases of fish.

(18) Section 6050S of the Internal Revenue Code, relating to returns relating to higher education tuition and related expenses.

(19) Section 6052 of the Internal Revenue Code, relating to returns regarding payment of wages in the form of group-term life insurance.

(20) Section 6034(a) of the Internal Revenue Code, relating to returns of split-interest trusts.

(21) Section 6039I of the Internal Revenue Code, relating to returns and records with respect to employer-owned life insurance contracts.

(22) Section 6039J of the Internal Revenue Code, relating to information reporting with respect to commodity credit corporation transactions.

(23) Section 6050V of the Internal Revenue Code, relating to returns relating to applicable insurance contracts in which certain exempt organizations hold interests.

(24) Section 6050W of the Internal Revenue Code, relating to returns relating to payments made in settlement of payment card and third party network transactions.

(25) Any information return that is required to be filed with the Secretary of the Treasury pursuant to a provision of Part III of Subchapter A of Chapter 61 of Subtitle F (commencing with Section 6031) of the Internal Revenue Code that is added to the Internal Revenue Code by a public law enacted on or after January 1, 2009.

(d) Every person required to make a return under subdivision (b) shall also furnish a statement to each person whose name is required to be set forth in the return, as required to do so by the Internal Revenue Code.

(Amended by Stats. 2010, Ch. 14, Sec. 42. Effective January 1, 2011.)



18631.7

(a) Any check casher engaged in the trade or business of cashing checks that, in the course of that trade or business, cashes checks other than one-party checks, payroll checks, or government checks totaling more than ten thousand dollars ($10,000) in one transaction or two or more transactions for the same person within the calendar year, shall file an informational return with the Franchise Tax Board with respect to that transaction or transactions.

(b) The return required in subdivision (a) shall be filed no later than 90 days after the end of the calendar year and in the form and manner prescribed by the Franchise Tax Board, and shall, at a minimum, contain both of the following:

(1) The name, address, taxpayer identification number, and any other identifying information of the person presenting the check that the Franchise Tax Board deems necessary.

(2) The amount and date of the transaction or transactions.

(c) For purposes of this section the following definitions apply:

(1) Except as otherwise provided, check casher means a check casher as defined under Section 1789.31 of the Civil Code.

(2) Checks includes warrants, drafts, money orders, and other commercial paper serving the same purposes, including payroll checks, government checks, and one-party checks.

(3) Government check means a check issued by a federal, state, or local governmental entity and treated as a government check pursuant to Section 1789.35 of the Civil Code for fee-setting purposes.

(4) Payroll check means a check for wages subject to withholding pursuant to Section 13020 of the Unemployment Insurance Code and treated as a payroll check pursuant to Section 1789.35 of the Civil Code for fee-setting purposes.

(5) One-party check means a check drawn upon the maker s account and presented by the maker.

(d) With respect to a person who fails to file the report required by this section or fails to include all of the information required to be shown on that report, both of the following apply:

(1) Sections 6721 and 6724 of the Internal Revenue Code, as those sections read on January 1, 2005, apply, except that the Franchise Tax Board is substituted for the secretary in each place it appears in those sections.

(2) If the failure was willful, the person, upon conviction, shall be punished by a fine of not more than twenty-five thousand dollars ($25,000) or, in the case of a corporation, not more than one hundred thousand dollars ($100,000), by imprisonment in a county jail for not more than one year, by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both that fine and imprisonment, together with the costs of prosecution.

(Amended by Stats. 2011, Ch. 15, Sec. 571. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



18632

Division 6 (commencing with Section 13000) of the Unemployment Insurance Code sets forth provisions administered by the Employment Development Department relating to the reporting, collection, refunding to the employer, and enforcement of taxes required to be withheld from wages paid by employers.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18633

(a) (1) Every partnership, on or before the 15th day of the fourth month following the close of its taxable year, shall make a return for that taxable year, stating specifically the items of gross income and the deductions allowed by Part 10 (commencing with Section 17001). Except as otherwise provided in Section 18621.5, the return shall include the names, addresses, and taxpayer identification numbers of the persons, whether residents or nonresidents, who would be entitled to share in the net income if distributed and the amount of the distributive share of each person. The return shall contain or be verified by a written declaration that it is made under penalty of perjury, signed by one of the partners.

(2) In addition to returns required by paragraph (1), every limited partnership subject to the tax imposed by subdivision (b) of Section 17935, on or before the 15th day of the fourth month following the close of its taxable year, shall make a return for that taxable year, containing the information identified in paragraph (1). In the case of a limited partnership not doing business in this state, the Franchise Tax Board shall prescribe the manner and extent to which the information identified in paragraph (1) shall be included with the return required by this paragraph.

(b) Each partnership required to file a return under subdivision (a) for any taxable year shall (on or before the day on which the return for that taxable year was required to be filed) furnish to each person who is a partner or who holds an interest in that partnership as a nominee for another person at any time during that taxable year a copy of the information required to be shown on that return as may be required by regulations.

(c) Any person who holds an interest in a partnership as a nominee for another person shall do both of the following:

(1) Furnish to the partnership, in the manner prescribed by the Franchise Tax Board, the name, address, and taxpayer identification number of that other person, and any other information for that taxable year as the Franchise Tax Board may by form and regulation prescribe.

(2) Furnish to that other person, in the manner prescribed by the Franchise Tax Board, the information provided by that partnership under subdivision (b).

(d) The provisions of Section 6031(d) of the Internal Revenue Code, relating to the separate statement of items of unrelated business taxable income, shall apply.

(e) The provisions of Section 6031(f) of the Internal Revenue Code, relating to electing investment partnerships, shall apply, except as otherwise provided.

(Amended by Stats. 2005, Ch. 691, Sec. 43. Effective October 7, 2005.)



18633.5

(a) Every limited liability company which is classified as a partnership for California tax purposes that is doing business in this state, organized in this state, or registered with the Secretary of State shall file its return on or before the fifteenth day of the fourth month following the close of its taxable year, stating specifically the items of gross income and the deductions allowed by Part 10 (commencing with Section 17001). The return shall include the names, addresses, and taxpayer identification numbers of the persons, whether residents or nonresidents, who would be entitled to share in the net income if distributed and the amount of the distributive share of each person. The return shall contain or be verified by a written declaration that it is made under penalty of perjury, signed by one of the limited liability company members. In the case of a limited liability company not doing business in this state, and subject to the tax imposed by subdivision (b) of Section 17941, the Franchise Tax Board shall, for returns required to be filed on or after January 1, 1998, prescribe the manner and extent to which the information identified in this subdivision shall be included with the return required by this subdivision.

(b) Each limited liability company required to file a return under subdivision (a) for any limited liability company taxable year shall, on or before the day on which the return for that taxable year was required to be filed, furnish to each person who holds an interest in that limited liability company at any time during that taxable year a copy of that information required to be shown on that return as may be required by forms and instructions prescribed by the Franchise Tax Board.

(c) Any person who holds an interest in a limited liability company as a nominee for another person shall do both of the following:

(1) Furnish to the limited liability company, in the manner prescribed by the Franchise Tax Board, the name, address, and taxpayer identification number of that person, and any other information for that taxable year as the Franchise Tax Board may prescribe by forms and instructions.

(2) Furnish to that other person, in the manner prescribed by the Franchise Tax Board, the information provided by that limited liability company under subdivision (b).

(d) The provisions of Section 6031(d) of the Internal Revenue Code, relating to the separate statement of items of unrelated business taxable income, shall apply.

(e) (1) A limited liability company shall file with its return required under subdivision (a), in the form required by the Franchise Tax Board, the agreement of each nonresident member to file a return pursuant to Section 18501, to make timely payment of all taxes imposed on the member by this state with respect to the income of the limited liability company, and to be subject to personal jurisdiction in this state for purposes of the collection of income taxes, together with related interest and penalties, imposed on the member by this state with respect to the income of the limited liability company. If the limited liability company fails to timely file the agreements on behalf of each of its nonresident members, then the limited liability company shall, at the time set forth in subdivision (f), pay to this state on behalf of each nonresident member of whom an agreement has not been timely filed an amount equal to the highest marginal tax rate in effect under Section 17041, in the case of members which are individuals, estates, or trusts, and Section 23151, in the case of members that are corporations, multiplied by the amount of the member s distributive share of the income source to the state reflected on the limited liability company s return for the taxable period, reduced by the amount of tax previously withheld and paid by the limited liability company pursuant to Section 18662 and the regulations thereunder with respect to each nonresident member. A limited liability company shall be entitled to recover the payment made from the member on whose behalf the payment was made.

(2) If a limited liability company fails to attach the agreement or to timely pay the payment required by paragraph (1), the payment shall be considered the tax of the limited liability company for purposes of the penalty prescribed by Section 19132 and interest prescribed by Section 19101 for failure to timely pay the tax. Payment of the penalty and interest imposed on the limited liability company for failure to timely pay the amount required by this subdivision shall extinguish the liability of a nonresident member for the penalty and interest for failure to make timely payment of all taxes imposed on that member by this state with respect to the income of the limited liability company.

(3) No penalty or interest shall be imposed on the limited liability company under paragraph (2) if the nonresident member timely files and pays all taxes imposed on the member by this state with respect to the income of the limited liability company.

(f) Any agreement of a nonresident member required to be filed pursuant to subdivision (e) shall be filed at either of the following times:

(1) The time the annual return is required to be filed pursuant to this section for the first taxable period for which the limited liability company became subject to tax pursuant to Chapter 10.6 (commencing with Section 17941).

(2) The time the annual return is required to be filed pursuant to this section for any taxable period in which the limited liability company had a nonresident member on whose behalf an agreement described in subdivision (e) has not been previously filed.

(g) Any amount paid by the limited liability company to this state pursuant to paragraph (1) of subdivision (e) shall be considered to be a payment by the member on account of the income tax imposed by this state on the member for the taxable period.

(h) Every limited liability company that is classified as a corporation for California tax purposes shall be subject to the requirement to file a tax return under the provisions of Part 10.2 (commencing with Section 18401) and the applicable taxes imposed by Part 11 (commencing with Section 23001).

(i) (1) Every limited liability company doing business in this state, organized in this state, or registered with the Secretary of State, that is disregarded pursuant to Section 23038 shall file a return that includes information necessary to verify its liability under Sections 17941 and 17942, provides its sole owner s name and taxpayer identification number, includes the consent of the owner to California tax jurisdiction, and includes other information necessary for the administration of this part, Part 10 (commencing with Section 17001), or Part 11 (commencing with Section 23001).

(2) If the owner s consent required under paragraph (1) is not included, the limited liability company shall pay on behalf of its owner an amount consistent with, and treated the same as, the amount to be paid under subdivision (e) by a limited liability company on behalf of a nonresident member for whom an agreement required by subdivision (e) is not attached to the return of the limited liability company.

(3) The return required under paragraph (1) shall be filed on or before the fifteenth day of the fourth month after the close of the taxable year of the owner subject to tax under Part 10 (commencing with Section 17001) of Division 2 or on or before the fifteenth day of the third month after the close of the taxable year of the owner subject to tax under Chapter 2 (commencing with Section 23101) of Part 11 of Division 2, whichever is applicable.

(4) For limited liability companies disregarded pursuant to Section 23038, taxable year of the owner shall be substituted for taxable year in Sections 17941 and 17942.

(j) The amendments made by the act adding this subdivision apply to taxable years beginning on or after January 1, 2005.

(Amended by Stats. 2005, Ch. 264, Sec. 15. Effective January 1, 2006.)



18635

Every trust claiming a charitable, religious, scientific, literary, or educational deduction under Section 642(c) of the Internal Revenue Code for the taxable year shall furnish information with respect to the taxable year, at the time and in the manner as the Franchise Tax Board may by regulations prescribe, setting forth all of the following:

(a) The amount of the charitable, religious, scientific, literary, or educational deduction taken under Section 642(c) of the Internal Revenue Code within that year (showing separately the amount of the deduction which was paid out and the amount which was permanently set aside for charitable, religious, scientific, literary, or educational purposes during that year).

(b) The amount paid out within that year which represents amounts for which charitable, religious, scientific, literary, or educational deductions under Section 642(c) of the Internal Revenue Code have been taken in prior years.

(c) The amount for which charitable, religious, scientific, literary, or educational deductions have been taken in prior years but which has not been paid out at the beginning of that year.

(d) The amount paid out of principal in the current and prior years for charitable, religious, scientific, literary, or educational purposes.

(e) The total income of the trust within that year and the expenses attributable thereto.

(f) A balance sheet showing the assets, liabilities, and net worth of the trust as of the beginning of that year.

This section shall not apply in the case of a taxable year if all the taxable income for that year, determined under the applicable principles of the law of trusts, is required to be distributed currently to the beneficiaries.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18635.5

(a) Section 6034A of the Internal Revenue Code, relating to information to beneficiaries of estates and trusts, shall apply, except as otherwise provided.

(b) Section 6034A(a) is modified to refer to Section 18505 in lieu of Section 6012(a) of the Internal Revenue Code.

(c) Section 6034A(c)(3) is modified to refer to Section 19051 in lieu of Section 6213(b)(1) of the Internal Revenue Code.

(d) Section 6034A(c)(5) is modified to refer to Article 7 of Chapter 4 of this part in lieu of Part II of Subchapter A of Chapter 68 of the Internal Revenue Code.

(Added by Stats. 2000, Ch. 863, Sec. 15. Effective January 1, 2001.)



18639

(a) (1) In addition to those reports required under paragraph (8) of subdivision (c) of Section 18631, information returns shall be required, at the time and in the form and manner and to the extent that the Franchise Tax Board may prescribe, from both of the following:

(A) Every person who makes payments of exempt-interest dividends, as described in Section 852(b)(5) of the Internal Revenue Code, that are not exempt-interest dividends, as described in Section 17145 of this code, aggregating ten dollars ($10) or more to any person, other than to any person described in paragraph (2), during any calendar year.

(B) Every person who receives payments of interest as a nominee and who makes payments aggregating ten dollars ($10) or more during any calendar year to any other person, other than to any person described in paragraph (2), with respect to the interest so received. For purposes of this paragraph, interest is limited to interest on any obligation if the interest is exempt from tax under Section 103(a) of the Internal Revenue Code or if the interest is exempt from tax, without regard to the identity of the holder, under any other provision of Title 26 of the United States Code, but which is not exempt from income tax under Part 10 (commencing with Section 17001).

(2) For purposes of this subdivision, a person shall not be required to make a report pursuant to paragraph (1) if the person receiving the payment is any of the following:

(A) A corporation.

(B) An organization exempt from taxation under Section 23701 or an individual retirement plan.

(C) The United States or any wholly owned agency or instrumentality thereof.

(D) A state, the District of Columbia, a possession of the United States, any political subdivision of any of the foregoing, or any wholly owned agency or instrumentality of any one or more of the foregoing.

(E) A foreign government, a political subdivision of a foreign government, or any wholly owned agency or instrumentality of any one or more of the foregoing.

(F) An international organization or any wholly owned agency or instrumentality thereof.

(G) A foreign central bank of issue.

(H) A dealer in securities or commodities required to register under the laws of the United States or a state, the District of Columbia, or possession of the United States.

(I) A real estate investment trust, as defined in Section 856 of the Internal Revenue Code.

(J) An investment company, as defined in Section 80a-3 of the United States Code, registered at all times during the taxable year under the Investment Company Act of 1940.

(K) A common trust fund, as defined in Section 17671.

(L) Any trust that is exempt from tax under Section 664(c) of the Internal Revenue Code.

(b) Every person required to make a return under this section shall also furnish a statement to each person whose name is set forth in the return, as required to do so by the Internal Revenue Code.

(Amended by Stats. 2011, Ch. 296, Sec. 276. Effective January 1, 2012.)



18640

(a) Any corporation allocating amounts as patronage dividends, rebates, or refunds (whether in cash, merchandise, capital stock, revolving fund certificates, retain certificates, certificates of indebtedness, letters of advice, or in some other manner that discloses to each patron the amount of the dividend, refund, or rebate) shall render a correct return that shall contain or be verified by a written declaration that it is made under the penalty of perjury, stating both of the following:

(1) The name and address of each patron to whom it has made those allocations amounting to one hundred dollars ($100) or more during the calendar year.

(2) The amount of those allocations to each patron.

If required by the Franchise Tax Board, any corporation described in this subdivision shall render a correct return, which shall contain or be verified by a written declaration that it is under penalty of perjury, of all patronage dividends, rebates, or refunds made during the calendar year to its patrons. This section shall not apply in the case of any corporation exempt from tax under Article 1 (commencing with Section 23701) of Chapter 4 of Part 11.

(b) Every cooperative required to make a return under subdivision (a) shall furnish to each person whose name is required to be set forth in that return a written statement showing both of the following:

(1) The name, address, and telephone number of the cooperative required to make that return.

(2) The aggregate amount of the allocations required to be made to the person as shown on that return.

(c) The written statement required under subdivision (b) shall be furnished (either in person or in a separate mailing by first-class mail which includes adequate notice that the statement is enclosed) to the person on or before January 31 of the year following the calendar year for which the return under subdivision (a) was required to be made, and shall be in the form which the Franchise Tax Board may prescribe.

(d) The amendments made by this act adding this subdivision are operative for information returns required to be filed on or after January 1, 1999.

(Amended by Stats. 1997, Ch. 600, Sec. 2. Effective January 1, 1998.)



18642

(a) All owners and transferors of an interest in real property or a mobilehome shall file a return upon written request by the Franchise Tax Board which includes a social security number or other identification number prescribed by the Franchise Tax Board, identification of the property interest, and any other pertinent information about the interest requested by the Franchise Tax Board.

(b) Subdivision (a) shall not apply to any of the following:

(1) Property granted a homeowner s property tax exemption.

(2) Property which is not assessed by a California county assessor.

(c) Owners and transferors failing to file a return required by subdivision (a) on or before the due date of the return shall be subject to the penalty provided by Section 19183, unless the failure is due to reasonable cause and not due to willful neglect.

(d) Owners failing to file a return required by subdivision (a) within 60 days of the due date of the return shall be subject to the sanctions provided by Section 17299.9 disallowing certain expenses related to the property for which a return is required, unless it is shown that the failure is due to reasonable cause and not due to willful neglect.

(e) The Franchise Tax Board shall mail to each owner and transferor required to file a return pursuant to subdivision (a) a notice at least 60 days prior to the due date of the return. The notice shall be in a form and shall include any information which the Franchise Tax Board prescribes and shall advise owners and transferors of all of the following:

(1) The requirement to provide the Franchise Tax Board with a social security number or other identification number prescribed by the Franchise Tax Board.

(2) When the statement is due.

(3) A general description of the tax consequences of not providing the requested information.

(f) The social security number or other identification number furnished pursuant to this section shall be used exclusively for tax administration purposes. It is the intent of the Legislature in enacting this section to utilize the social security number or other identification number for the sole purpose of establishing the identification of individuals or entities affected by state tax laws.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18644

(a) The operator of a boat on which one or more individuals, during a calendar year, perform services described in subdivision (o) of Section 13009 of the Unemployment Insurance Code shall submit to the Franchise Tax Board (at the time, and in the manner and form, as the Franchise Tax Board shall by regulations prescribe) information respecting all of the following:

(1) The identity of each individual performing those services.

(2) The percentage of each individual s share of the catches of fish or other forms of aquatic animal life, and the percentage of the operator s share of those catches.

(3) If that individual receives his or her share in kind, the type and weight of that share, together with the other information as the Franchise Tax Board may prescribe by regulations reasonably necessary to determine the value of those shares.

(4) If that individual receives a share of the proceeds of those catches, the amount so received.

(b) Every person required to make a return under subdivision (a) shall furnish to each person whose name is required to be set forth in that return a written statement showing the information relating to that person contained in that return. The written statement required under the preceding sentence shall be furnished to the person on or before January 31 of the year following the calendar year for which the return under subdivision (a) was required to be made.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18646

(a) The head of every state agency (as defined by Section 11000 of the Government Code) entering into any contract shall make a return (at the time and in the form the Franchise Tax Board may by regulation prescribe) setting forth all of the following:

(1) The name, address, type of business entity, and taxpayer identification number of each person with which that agency entered into a contract during the calendar year.

(2) Any other information the Franchise Tax Board may require.

(b) The Franchise Tax Board may provide that this section also shall apply to any of the following:

(1) Licenses granted by state agencies.

(2) Subcontracts under contracts to which subdivision (a) applies.

(c) This section shall not apply to contracts or licenses in any class which are below a minimum amount or value which may be determined by the Franchise Tax Board for that class.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18648

(a) Section 6112 of the Internal Revenue Code, relating to material advisors of reportable transactions that must keep lists of advisees, applies except as otherwise provided.

(b) Section 6112 of the Internal Revenue Code is modified by substituting the phrase Secretary or the Franchise Tax Board for the word Secretary each place it appears.

(c) The requirement to maintain lists under this section shall apply to any material advisor, as defined in Section 6111 of the Internal Revenue Code, with respect to any reportable transaction, as defined in Section 6707A(c) of the Internal Revenue Code and regardless of whether a return is required to be filed under Section 18628 with respect to that reportable transaction and with respect to a material advisor that satisfies any of the following conditions:

(1) Is organized in this state.

(2) Is doing business in this state.

(3) Derives income from sources in this state.

(4) Provides any material aid, assistance, or advice with respect to organizing, managing, promoting, selling, implementing, insuring, or carrying out any reportable transaction with respect to a taxpayer that meets any of the following conditions:

(A) Is organized in this state.

(B) Does business in this state.

(C) Derives income from sources in this state.

(d) (1) In addition to any regulation issued under Section 6112 of the Internal Revenue Code, the list required to be maintained by this section for listed transactions, as defined in Section 6707A(c)(2) of the Internal Revenue Code, shall be maintained in the form and manner prescribed by the Franchise Tax Board.

(2) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to any requirement prescribed by the Franchise Tax Board under this section.

(3) For transactions entered into on or after February 28, 2000, that become listed transactions (as defined under Section 6707A(c)(2) of the Internal Revenue Code) at any time, the lists shall be provided to the Franchise Tax Board by the later of:

(A) Sixty days after entering into the transaction.

(B) Sixty days after the transaction becomes a listed transaction.

(4) For transactions entered into on or after September 2, 2003, that are specifically identified by the Franchise Tax Board for California income or franchise tax purposes (under the authority of paragraph (4) of subdivision (a) of Section 18407) as a listed transaction at any time, the list shall be provided to the Franchise Tax Board by the later of:

(A) Sixty days after entering into the transaction.

(B) Sixty days after the transaction becomes a listed transaction.

(Amended by Stats. 2005, Ch. 691, Sec. 43.5. Effective October 7, 2005.)



18648.5

(a) Section 6115 of the Internal Revenue Code, relating to disclosure related to quid pro quo contributions, shall apply, except as otherwise provided.

(b) The requirements of subdivision (a) shall be treated as being satisfied upon a showing that the requirements in Section 6115 of the Internal Revenue Code have been met with respect to that contribution for federal purposes.

(c) The provisions of this section shall apply to quid pro quo contributions made on or after January 1, 1997.

(Added by Stats. 1997, Ch. 611, Sec. 56. Effective October 3, 1997.)



18649

A copy of the information furnished pursuant to Section 1275(c)(2) of the Internal Revenue Code shall be provided to the Franchise Tax Board by any issuer subject to tax under this part at the time and in the manner required by the Franchise Tax Board.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)






ARTICLE 5. Withholding

18661

When necessary to make effective the provisions of this article or Article 4 (commencing with Section 18631), the name, address, social security number, or other taxpayer identification number of the recipient of income shall be furnished upon demand of the person paying the income.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 16, Sec. 2. Effective January 23, 2009.)



18662

(a) The Franchise Tax Board may, by regulation, require any person, in whatever capacity acting, including lessees or mortgagors of real or personal property, fiduciaries, employers, and any officer or department of the state, or any political subdivision or agency of the state, or any city organized under a freeholder s charter, or any political body not a subdivision or agency of the state, having the control, receipt, custody, disposal, or payment of items of income specified in subdivision (b), to withhold an amount, determined by the Franchise Tax Board to reasonably represent the amount of tax due when the items of income are included with other income of the taxpayer, and to transmit the amount withheld to the Franchise Tax Board at the time as it may designate.

(b) The items of income referred to in subdivision (a) are interest, dividends, rents, prizes and winnings, premiums, annuities, emoluments, compensation for services, including bonuses, partnership income or gains, and other fixed or determinable annual or periodical gains, profits, and income.

(c) The Franchise Tax Board may authorize the tax under subdivision (a) to be deducted and withheld from the interest upon any securities the owners of which are not known to the withholding agent.

(d) Any person that fails to withhold from any payments any amounts required to be withheld by this section or fails to remit the taxes withheld is liable for the amount specified in Section 18668.

(e) (1) This subdivision applies to any disposition of a California real property interest by:

(A) Any person, other than either of the following:

(i) Except as otherwise provided in this subdivision, a corporation, including an entity classified for tax purposes as a corporation under Part 11 (commencing with Section 23001).

(ii) Except as otherwise provided in this subdivision, a partnership, as determined in accordance with Subchapter K of Chapter 1 of Subtitle A of the Internal Revenue Code, including an entity classified as a partnership for tax purposes under Part 10 (commencing with Section 17001).

(B) A corporation or partnership, if that corporation or partnership immediately after the transfer of the title to the California real property has no permanent place of business in California. For purposes of this subdivision, a corporation or partnership has no permanent place of business in California if all of the following apply:

(i) It is not organized and existing under the laws of California.

(ii) It does not qualify with the office of the Secretary of State to transact business in California.

(iii) It does not maintain and staff a permanent office in California.

(2) (A) Except as provided in subparagraph (B), in the case of any disposition of a California real property interest by a transferor described in paragraph (1), the transferee, including for this purpose any intermediary or accommodator in a deferred exchange, is required to withhold an amount equal to 3
1/3
percent of the sales price of the California real property conveyed.

(B) If the transferor makes an election under this subparagraph, the transferee, including any intermediary or accommodator in a deferred exchange, is required to withhold an amount equal to an amount certified by the transferor in writing under penalty of perjury. The amount certified shall not be less than the gain required to be recognized under Part 10 (commencing with Section 17001) and Part 11 (commencing with Section 23001) on the disposition of the California real property multiplied by the rate specified in either Section 23151 or Section 23186, as applicable, for transferors that are corporations, or the highest rate specified in Section 17041 for transferors other than corporations. For purposes of applying the previous sentence, the following shall apply:

(i) The highest rate specified in Section 17041 is determined without regard to any other tax rate specified under Part 10 (commencing with Section 17001) irrespective of whether the applicable statute provides that tax shall be treated as if imposed under Section 17041.

(ii) For corporations that are S corporations subject to the modified tax rate specified in Section 23802, the rate shall be the sum of the rate specified in subdivision (b) of Section 23802 and the highest rate specified in Section 17041, as described in clause (i).

(C) (i) The written certification required by subparagraph (B) shall be in a form, as prescribed by the Franchise Tax Board. The form shall provide as follows:

Title and escrow persons and exchange accommodators are not authorized to provide legal or accounting advice for purposes of determining withholding amounts. Transferors are strongly encouraged to consult with a competent tax professional for this purpose.

(ii) The Franchise Tax Board shall make this form available electronically on its Web site in a format that allows a transferor to complete and print the form. The Franchise Tax Board shall also provide electronic means to enable the transferor to estimate the amount of gain required to be recognized by the transferor in the transaction. Any form or worksheet, electronic or otherwise, developed for this purpose shall provide as follows:

Title and escrow persons and exchange accommodators are not authorized to provide legal or accounting advice for purposes of determining withholding amounts. Transferors are strongly encouraged to consult with a competent tax professional for this purpose.

(3) Notwithstanding any other provision of this subdivision, all of the following shall apply:

(A) No transferee is required to withhold any amount under this subdivision unless the sales price of the California real property conveyed exceeds one hundred thousand dollars ($100,000).

(B) No transferee, other than an intermediary or an accommodator in a deferred exchange, is required to withhold any amount under this subdivision unless written notification of the withholding requirements of this subdivision has been provided by the real estate escrow person.

(C) (i) No transferee, trustee under a deed of trust, or mortgagee under a mortgage with a power of sale is required to withhold under this subdivision when the transferee has acquired California real property at a sale pursuant to a power of sale under a mortgage or deed of trust or a sale pursuant to a decree of foreclosure or has acquired the property by a deed in lieu of foreclosure.

(ii) No transferee is required to withhold under this subdivision when the transferor is a bank acting as trustee other than a trustee of a deed of trust.

(D) No transferee, including for this purpose any intermediary or accommodator in a deferred exchange, is required to withhold any amount under this subdivision if the transferee, in good faith and based on all the information of which he or she has knowledge, relies on a written certificate executed by the transferor, certifying, under penalty of perjury, one of the following:

(i) (I) The California real property being conveyed is the seller s or decedent s principal residence, within the meaning of Section 121 of the Internal Revenue Code.

(II) The last use of the property being conveyed was use by the transferor as the transferor s principal residence within the meaning of Section 121 of the Internal Revenue Code.

(ii) (I) The California real property being conveyed is being exchanged, or will be exchanged, for property of like kind, within the meaning of Section 1031 of the Internal Revenue Code, but only to the extent of the amount of the gain not required to be recognized for California income or franchise tax purposes under Section 1031 of the Internal Revenue Code.

(II) Subclause (I) may not apply if an exchange does not qualify for nonrecognition treatment for California income or franchise tax purposes under Section 1031 of the Internal Revenue Code, in whole or in part, due to the failure of the transaction to comply with the provisions of Section 1031(a)(3) of the Internal Revenue Code, relating to the requirement that property be identified and that the exchange be completed not more than 180 days after the transfer of the exchanged property.

(III) In any case where clause (ii) applies, the transferee, including for this purpose any intermediary or accommodator in a deferred exchange, is required to notify the Franchise Tax Board in writing within 10 days of the expiration of the statutory periods specified in Section 1031(a)(3) of the Internal Revenue Code and thereafter remit the applicable withholding amounts determined under this subdivision in accordance with paragraph (4).

(iii) The California real property has been compulsorily or involuntarily converted, within the meaning of Section 1033 of the Internal Revenue Code, and the transferor intends to acquire property similar or related in service or use so as to be eligible for nonrecognition of gain for California income tax purposes under Section 1033 of the Internal Revenue Code.

(iv) The transaction will result in either a net loss or a net gain not required to be recognized for California income or franchise tax purposes.

(v) The transferor is a corporation with a permanent place of business in California.

(E) (i) In the case of any transaction otherwise subject to this subdivision that qualifies as an installment sale, within the meaning of Section 453(b) of the Internal Revenue Code, for California income tax purposes, the provisions of this subdivision shall be separately applied to each principal payment to be made under the terms of the installment sale agreement between the parties.

(ii) For purposes of clause (i), subparagraph (A) of paragraph (3) does not apply to each individual payment to be received under the terms of the installment sale agreement.

(4) (A) Amounts withheld and payments made in accordance with this subdivision shall be reported and remitted to the Franchise Tax Board in the form and manner and at the time specified by the Franchise Tax Board. Notwithstanding the foregoing, funds withheld on individual transactions by real estate escrow persons may, at the option of the real estate escrow person, be remitted by the 20th day of the month following the close of escrow for the individual transaction, or may be remitted on a monthly basis in combination with other transactions closed during that month.

(B) The transferor shall submit a copy of the written certificate and supporting documentation for the reduced withholding specified in subparagraph (B) of paragraph (2) or subparagraph (D) of paragraph (3), executed by the transferor, to the Franchise Tax Board upon request.

(5) For purposes of this subdivision, California real property interest means an interest in real property located in California and defined in Section 897(c)(1)(A)(i) of the Internal Revenue Code.

(6) For purposes of this subdivision, real estate escrow person means any of the following persons involved in the real estate transaction:

(A) The person, including any attorney, escrow company, or title company, responsible for closing the transaction.

(B) If no person described in subparagraph (A) is responsible for closing the transaction, then any other person who receives and disburses the consideration or value for the interest or property conveyed.

(7) (A) Unless the real estate escrow person provides assistance, it shall be unlawful for any real estate escrow person to charge any customer for complying with the requirements of this subdivision.

(B) For purposes of this paragraph, assistance includes, but is not limited to, helping the parties clarify with the Franchise Tax Board the issue of whether withholding is required under this subdivision or, upon request of the parties, withholding an amount under this subdivision and remitting that amount to the Franchise Tax Board.

(C) For purposes of this paragraph, assistance does not include providing the written notification of the withholding requirements of this subdivision.

(D) In a case where the real estate escrow person provides assistance in complying with the withholding requirements of this subdivision, it shall be unlawful for the real estate escrow person to charge any customer a fee that exceeds forty-five dollars ($45).

(8) For purposes of this subdivision, sales price means the sum of all of the following:

(A) The cash paid, or to be paid, but excluding for this purpose any stated or unstated interest or original issue discount, as determined under Sections 1271 through 1275, inclusive, of the Internal Revenue Code.

(B) The fair market value of other property transferred, or to be transferred.

(C) The outstanding amount of any liability assumed by the transferee or to which the California real property interest is subject immediately before and after the transfer.

(9) The Franchise Tax Board may prescribe, by forms, instructions, published notices, or regulations, any requirements necessary for the efficient administration of this subdivision relating to the treatment of de minimis amounts otherwise required under this section.

(f) Withholding is not required under this section with respect to wages, salaries, fees, or other compensation paid by a corporation for services performed in California for that corporation to a nonresident corporate director for director services, including attendance at a board of directors meeting.

(g) In the case of any payment described in subdivision (f), the person making the payment shall do each of the following:

(1) File a return with the Franchise Tax Board at the time and in the form and manner specified by the Franchise Tax Board.

(2) Provide the payee with a statement at the time and in the form and manner specified by the Franchise Tax Board.

(h) (1) The amendments to this section made by Chapter 488 of the Statutes of 2002 apply to dispositions of California real property interests that occur on or after January 1, 2003.

(2) In the case of any payments received on or after January 1, 2003, pursuant to an installment sale agreement relating to a disposition occurring before January 1, 2003, the amendments to this section made by Chapter 488 of the Statutes of 2002 do not apply to those payments.

(i) (1) The amendments made to this section by the act adding this subdivision shall apply to dispositions of California real property interests that occur on or after January 1, 2009.

(2) In the case of any payments received on or after January 1, 2009, pursuant to an installment sale agreement relating to a disposition occurring before January 1, 2009, the amendments made to this section by the act adding this subdivision do not apply to those payments.

(Amended by Stats. 2008, Ch. 305, Sec. 3. Effective January 1, 2009.)



18663

(a) (1) The Franchise Tax Board shall annually (or more often if necessary) prepare and make available to the Employment Development Department, wage withholding tables that shall be used by every employer making payment of any wages to a resident employee for services performed either within or without this state; or to a nonresident employee for services performed in this state, to deduct and withhold from those wages for each payroll period, a tax computed in a manner as to produce, so far as practicable, with due regard to the credits for personal exemptions allowable under Section 17054, a sum that is substantially equivalent to the amount of tax reasonably estimated to be due under Part 10 (commencing with Section 17001) resulting from the inclusion in the gross income of the employee the wages which were subject to withholding.

(2) For wages paid on or after November 1, 2009, wage withholding tables prepared by the Franchise Tax Board pursuant to this subdivision shall produce, so far as practicable, with due regard to the credits for personal exemptions allowable under Section 17054, a sum that will significantly prevent underwithholding by using an amount equal to 10 percent more than the sum described in paragraph (1).

(b) (1) (A) For supplemental wages paid on or after January 1, 1992, the rate of withholding that may be applied to supplemental wages in lieu of the wage withholding tables specified in subdivision (a) shall be 6 percent.

(B) For supplemental wages paid on or after November 1, 2009, the rate of withholding shall be 6.6 percent.

(2) For purposes of this subdivision, supplemental wages includes, but is not limited to, bonus payments, overtime payments, commissions, sales awards, back pay including retroactive wage increases, and reimbursements for nondeductible moving expenses that are paid for the same or a different period, or without regard to a particular period.

(c) (1) For stock options and bonus payments that constitute wages paid on or after January 1, 2002, the rate of withholding that may be applied to those stock options and bonus payments in lieu of the wage withholding tables specified in subdivision (a) shall, notwithstanding subdivision (b), be 9.3 percent.

(2) For stock options and bonus payments that constitute wages paid on or after November 1, 2009, the rate of withholding shall be 10.23 percent.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 15, Sec. 1. Effective October 23, 2009.)



18664

(a) (1) Section 3406 of the Internal Revenue Code, relating to the backup withholding, shall apply, except as otherwise provided.

(2) For purposes of this section, the term reportable payment, as defined in Section 3406(b) of the Internal Revenue Code, shall include payments of items of income as defined in Section 18662, and any regulations thereunder, with respect to rents, prizes and winnings, compensation for services, including bonuses, and other fixed or determinable annual or periodic gains, profits, and income.

(3) This section shall not apply to either of the following:

(A) Payment of interest and dividends.

(B) Any release of loan funds made by a financial institution in the normal course of business.

(4) For the purposes of subparagraph (B) of paragraph (3), financial institution means any of the following:

(A) A depository institution, as defined in Section 1813(c) of Title 12 of the United States Code.

(B) An institution-affiliated party, as defined in Section 1813(u) of Title 12 of the United States Code.

(C) Any federal credit union or state credit union, as defined in Section 1752 of Title 12 of the United States Code, including an institution-affiliated party of a credit union, as defined in Section 1786(r) of Title 12 of the United States Code.

(b) The amount of tax to be withheld shall be computed by applying a rate of 7 percent to the reportable payment.

(c) Where withholding under both this section and other provisions of this article would otherwise be required, withholding shall only be required under this section.

(d) Any payer required to withhold tax pursuant to this section shall notify the payee of such withholding at a time and in a manner as may be prescribed in forms and instructions by the Franchise Tax Board.

(e) This section shall apply to payments made on or after January 1, 2010.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 16, Sec. 3. Effective January 23, 2009.)



18665

Unless otherwise specifically provided, the provisions of any law effecting changes in withholding shall apply to withholding in the calendar year succeeding the year the provision was chaptered, or in the calendar year the provision is operative, whichever is later.

(Amended by Stats. 2001, Ch. 191, Sec. 1. Effective January 1, 2002.)



18666

(a) Section 1446 of the Internal Revenue Code shall apply to the extent that the amounts represent income from California sources, except as otherwise provided.

(b) (1) The rate of tax referred to in Section 1446(b)(2)(A) of the Internal Revenue Code shall be the maximum tax rate specified in Section 17041, rather than the rate specified in Section 1 of the Internal Revenue Code.

(2) The rate of tax referred to in Section 1446(b)(2)(B) of the Internal Revenue Code shall be the rate specified in Section 23151, 23181, or 23183, as applicable, rather than the rate specified in Section 11 of the Internal Revenue Code.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18667

The Franchise Tax Board may require employers to submit copies of income tax withholding exemption certificates. If the Franchise Tax Board determines that a certificate is invalid for state income tax purposes, the Franchise Tax Board shall notify the employer and the affected employee of its determination. An employee who disagrees with the Franchise Tax Board s determination may request review of the determination by filing a written petition in the form and within the time prescribed by the Franchise Tax Board. After review, the Franchise Tax Board shall give written notification of its decision to both the employer and the employee.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18668

(a) Every person required under this article to deduct and withhold any tax is hereby made liable for that tax, to the extent provided by this section. Any amount required to be deducted and paid to the Franchise Tax Board under this article shall be considered the tax of that person. Unless it is shown that the failure is due to reasonable cause, any person who fails to withhold from any payments any amount required to be withheld under this article or who fails to transmit the withheld amounts to the Franchise Tax Board on or before the due date required by regulations is liable for the amount actually withheld, or the amount of taxes due from the taxpayer to whom the payments are made, whichever is greater, but not in excess of the amount required to be withheld.

(b) If any amount required to be withheld under this article is not paid to the Franchise Tax Board on or before the due date required by regulations, interest shall be assessed at the adjusted annual rate established pursuant to Section 19521, computed from the due date to the date paid.

(c) Whenever any person has withheld any amount pursuant to this article, the amount so withheld shall be held to be a special fund in trust for the State of California.

(d) In lieu of the amount provided for in subdivision (a), unless it is shown that the failure to withhold is due to reasonable cause, whenever any transferee is required to withhold any amount pursuant to subdivision (e) of Section 18662, the transferee is liable for the greater of the following amounts for failure to withhold only after the transferee, as specified, is notified in writing of the requirements under subdivision (e) of Section 18662:

(1) Five hundred dollars ($500).

(2) Ten percent of the amount required to be withheld under subdivision (e) of Section 18662.

(e) (1) Unless it is shown that the failure to notify is due to reasonable cause, the real estate escrow person is liable for the amount specified in subdivision (d), when written notification of the withholding requirements of subdivision (e) of Section 18662 is not provided to the transferee, other than a transferee that is an intermediary or accommodator in a deferred exchange, and the California real property disposition is subject to withholding under subdivision (e) of Section 18662.

(2) The real estate escrow person shall provide written notification to the transferee (other than a transferee that is an intermediary or accommodator in a deferred exchange) in substantially the same form as follows:

In accordance with Section 18662 of the Revenue and Taxation Code, a buyer may be required to withhold an amount equal to 3
1/3
percent of the sales price or the amount that is specified in a written certificate executed by the transferor in the case of a disposition of California real property interest by either:

1. A seller who is an individual, trust, or estate or when the disbursement instructions authorize the proceeds to be sent to a financial intermediary of the seller, OR

2. A corporate or partnership seller that has no permanent place of business in California immediately after the transfer of title to the California real property.

The buyer may become subject to penalty for failure to withhold an amount equal to the greater of 10 percent of the amount required to be withheld or five hundred dollars ($500).

However, notwithstanding any other provision included in the California statutes referenced above, no buyer will be required to withhold any amount or be subject to penalty for failure to withhold if:

1. The sales price of the California real property conveyed does not exceed one hundred thousand dollars ($100,000), OR

2. The seller executes a written certificate, under the penalty of perjury, certifying that the seller is a corporation or a partnership with a permanent place of business in California, OR

3. The seller, who is an individual, trust, estate, partnership, or a corporation without a permanent place of business in California executes a written certificate, under the penalty of perjury, of any of the following:

A. The California real property being conveyed is the seller s or decedent s principal residence, within the meaning of Section 121 of the Internal Revenue Code.

B. The last use of the property being conveyed was use by the transferor as the transferor s principal residence within the meaning of Section 121 of the Internal Revenue Code.

C. The California real property being conveyed is or will be exchanged for property of like kind, within the meaning of Section 1031 of the Internal Revenue Code, but only to the extent of the amount of gain not required to be recognized for California income tax purposes under Section 1031 of the Internal Revenue Code.

D. The California real property has been compulsorily or involuntarily converted, within the meaning of Section 1033 of the Internal Revenue Code, and that the seller intends to acquire property similar or related in service or use so as to be eligible for nonrecognition of gain for California income tax purposes under Section 1033 of the Internal Revenue Code.

E. The California real property transaction will result in a loss or a net gain not required to be recognized for California income tax purposes.

The seller is subject to penalty for knowingly filing a fraudulent certificate for the purpose of avoiding the withholding requirement.

(3) The real estate escrow person is not liable under this subdivision if the tax due as a result of the disposition of California real property is paid by the original or extended due date of the transferor s return for the taxable year in which the disposition occurred.

(4) The real estate escrow person or transferee is not liable under paragraph (1) or subdivision (d), if the failure to withhold is the result of his or her reliance, based on good faith and on all the information of which he or she has knowledge, upon a written certificate executed by the transferor under penalty of perjury pursuant to subparagraph (D) of paragraph (3) of subdivision (e) of Section 18662.

(5) Any transferor who for the purpose of avoiding the withholding requirements of subdivision (e) of Section 18662 knowingly executes a false certificate pursuant to that section is liable for twice the amount specified in subdivision (d).

(f) The amount of tax required to be deducted, withheld, and remitted under this article shall be assessed, collected, and paid upon notice and demand. Article 3 (commencing with Section 19031), relating to deficiency assessments, shall not apply with respect to the assessment or collection of any amount due under this article.

(Amended by Stats. 2008, Ch. 305, Sec. 4. Effective January 1, 2009.)



18669

(a) Whenever any payer required to deduct and withhold tax under this article sells, transfers, dissolves, withdraws, terminates, or otherwise disposes of the business or a substantial portion of its assets, the successors (including assigns, purchasers, heirs, distributees, beneficiaries, or other persons acquiring either a substantial portion of the assets or the business) shall withhold in trust a sufficient part of the purchase price or set aside in trust money or property to cover the amount of the taxes required to be withheld and any interest or penalties with respect thereto which are due or unpaid by the payer. The money, property or portion of the purchase price shall be held in trust until a certificate is issued by the Franchise Tax Board stating that no amount of such tax, interest, or penalties are due or unpaid from the payer.

(b) Upon written request by the successor, the Franchise Tax Board shall, within 60 days, issue a certificate or a statement showing the amount of tax, interest, and penalties due from the payer. Except as provided in subdivision (c), failure to issue a certificate or statement within the 60-day period shall be deemed equivalent to the issuance of a certificate stating that no tax, interest, or penalties are due. If the Franchise Tax Board issues a statement showing that taxes, interest, and penalties are claimed to be due, the amount stated therein (not in excess of the fair market value of the assets or business acquired) shall be paid by the successor to the Franchise Tax Board within (1) 30 days after the statement is mailed or delivered to the successor, or (2) on the day the business or assets are acquired, whichever occurs last. If a request for a certificate is not made by the successor, the amount of tax, interest, or penalties due or unpaid by the payer shall be paid by the successor to the Franchise Tax Board on the day the business or assets are acquired. If a successor fails to pay the amount required by this section by the time prescribed in this subdivision, a penalty of 10 percent of the amount payable shall be levied.

(c) The issuance of a certificate stating that no taxes, interest, and penalties are due, or the failure to issue the certificate or statement within the period of 60 days shall not release the payer from liability on account of any taxes, interest, and penalties then or thereafter determined to be due from him or her, but shall release the successor from any further liability on account of any such taxes, interest, and penalties. Payment by the successor pursuant to subdivision (b) shall not release the payer from liability except to the extent of the amount paid by the successor.

(d) Any successor that fails to withhold money or other property or fails to pay the amount or value of the property withheld as provided in this section shall be personally liable for the payment of the taxes, interest, and penalties due from the payer up to but not exceeding the fair market value of the assets or business acquired. The Franchise Tax Board shall have all of the remedies for collection against any successor that acquires the business or substantially all the assets thereof of a payer as provided by this part against any payer liable for taxes, interest, and penalties. The time within which the obligation may be enforced against the successor acquiring the business or substantially all the assets thereof of a payer shall commence from (1) the date the successor acquires the assets or business, (2) the date an assessment against the successor payer becomes final, or (3) 31 days after the statement is mailed or delivered to the successor if a certificate is requested by the successor as provided in subdivision (b), whichever of the three events is later.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18670

(a) The Franchise Tax Board may by notice, served personally or by first-class mail, require any employer, person, officer or department of the state, political subdivision or agency of the state, including the Regents of the University of California, a city organized under a freeholders charter, or a political body not a subdivision or agency of the state, having in their possession, or under their control, any credits or other personal property or other things of value, belonging to a taxpayer or to an employer or person who has failed to withhold and transmit amounts due pursuant to this article, to withhold, from the credits or other personal property or other things of value, the amount of any tax, interest, or penalties due from the taxpayer or the amount of any liability incurred by that employer or person for failure to withhold and transmit amounts due from a taxpayer under this part and to transmit the amount withheld to the Franchise Tax Board at the times that it may designate. However, in the case of a depository institution, as defined in Section 19(b) of the Federal Reserve Act (12 U.S.C.A. Sec. 461(b)(1)(A)), amounts due from a taxpayer under this part shall be transmitted to the Franchise Tax Board not less than 10 business days from receipt of the notice. To be effective, the notice shall state the amount due from the taxpayer and shall be delivered or mailed to the branch or office reported in information returns filed with the Franchise Tax Board, or the branch or office where the credits or other property is held, unless another branch or office is designated by the employer, person, officer or department of the state, political subdivision or agency of the state, including the Regents of the University of California, a city organized under a freeholders charter or a political body not a subdivision or agency of the state.

(b) (1) At least 45 days before sending a notice to withhold to the address indicated on the information return, the Franchise Tax Board shall request a depository institution to do either of the following:

(A) Verify that the address on its information return is its designated address for receiving notices to withhold.

(B) Provide the Franchise Tax Board with a designated address for receiving notices to withhold.

(2) Once the depository institution has specified a designated address pursuant to paragraph (1), the Franchise Tax Board shall send all notices to that address unless the depository institution provides notification of another address. The Franchise Tax Board shall send all notices to withhold to a new designated address 30 days after notification.

(3) Failure to verify or provide a designated address within 30 days of receiving the request shall be deemed verification of the address on the information return as the depository institution s designated address.

(c) (1) Notwithstanding Section 8112 of the Commercial Code and Section 700.130 of the Code of Civil Procedure, when the Franchise Tax Board, pursuant to this section or Section 18670.5, issues a levy upon, or requires by notice, any person, financial institution, or securities intermediary, as applicable, to withhold all, or a portion of, a financial asset for the purpose of collecting a delinquent tax liability, the person, financial institution, or securities intermediary, as defined in Section 8102 of the Commercial Code, that maintains, administers, or manages that asset on behalf of the taxpayer, or has the legal authority to accept instructions from the taxpayer as to the disposition of that asset, shall liquidate the financial asset in a commercially reasonable manner within 90 days of the issuance of the order to withhold. Within five days of liquidation, the person, financial institution, or securities intermediary, as applicable, shall remit to the Franchise Tax Board the proceeds of the liquidation, less any reasonable commissions or fees, or both, which are charged in the normal course of business.

(2) If the value of the financial assets to be liquidated exceeds the tax liability, the taxpayer may, within 60 days after the service of the order to withhold upon the person, financial institution, or securities intermediary, instruct the person, financial institution, or securities intermediary as to which financial assets are to be sold to satisfy the tax liability. If the taxpayer does not provide instructions for liquidation, the person, financial institution, or securities intermediary shall liquidate the financial assets in a commercially reasonable manner and in an amount sufficient to cover the tax liability, and any reasonable commissions or fees, or both, which are charged in the normal course of business, beginning with the financial assets purchased most recently.

(3) For purposes of this section, a financial asset shall include, but not be limited to, an uncertificated security, certificated security, or security entitlement as defined in Section 8102 of the Commercial Code, a security as defined in Section 8103 of the Commercial Code, or a securities account as defined in Section 8501 of the Commercial Code.

(d) Any corporation or person failing to withhold the amounts due from any taxpayer and transmit them to the Franchise Tax Board after service of the notice shall be liable for those amounts. However, in the case of a depository institution, if a notice to withhold is mailed to the branch where the account is located or principal banking office, the depository institution shall be liable for a failure to withhold only to the extent that the accounts can be identified in information normally maintained at that location in the ordinary course of business.

(Amended by Stats. 2005, Ch. 349, Sec. 2. Effective January 1, 2006.)



18670.5

(a) The Franchise Tax Board may by notice, served by magnetic media, electronic transmission, or other electronic technology, require any depository institution, as defined in Section 19 (b) of the Federal Reserve Act (12 U.S.C.A. Sec. 461(b)(1)(A)), that the Franchise Tax Board, in its sole discretion, has reason to believe may have in its possession, or under its control, any credits or other personal property or other things of value, belonging to a taxpayer, to withhold, from the credits or other personal property or other things of value, the amount of any tax, interest, or penalties due from the taxpayer and transmit that amount withheld to the Franchise Tax Board at the times that it may designate, but not less than 10 business days from receipt of the notice. The notice shall state the amount due from the taxpayer and shall be delivered or transmitted to the branch or office reported in the information returns filed with the Franchise Tax Board, or the branch or office where the credits or other property is held, or other address designated by that depository institution for purposes of the Franchise Tax Board serving notice by magnetic media, electronic transmission, or other electronic technology.

(b) Any depository institution failing to withhold the amount due from the taxpayer and to transmit that amount to the Franchise Tax Board after the Franchise Tax Board provides notice to the depository institution as authorized by subdivision (a) shall be liable for those amounts only to the extent that the depository institution can identify the account by magnetic media, electronic transmission, or other electronic technology.

(c) For purposes of this section, the term address shall include telephone or modem number, facsimile number, or any other number designated by the depository institution to receive data by electronic means.

(Added by Stats. 1995, Ch. 222, Sec. 1. Effective January 1, 1996.)



18671

(a) Subject to the limitations in subdivisions (b) and (c), the Franchise Tax Board, may, by notice, served personally or by first-class mail, require any person, officer, department of the state, or political subdivision or agency of the state including the Regents of the University of California, a city organized under a freeholder s charter, or a political body not a subdivision or agency of the state, to withhold the amount of any tax, interest, or penalties due from a taxpayer, or the amount due from an employer or person who has failed to withhold and transmit amounts due pursuant to this article, from any payments due the taxpayer, employer, or person and from any payments becoming due the taxpayer, employer, or person after receipt of the notice. The amounts withheld shall be transmitted to the Franchise Tax Board at those times as it may designate.

(b) The effect of a levy made pursuant to subdivision (a) shall be continuous from the date the notice is received until the amount due stated on the notice has been withheld, until the notice has been withdrawn, or until one year after the date the notice is received, whichever occurs first.

(c) The amount required to be withheld pursuant to a notice issued under subdivision (a) is the lesser of the amount due stated on the notice, or either of the following:

(1) If the taxpayer, employer, or person is not a natural person, 100 percent of the amount of each payment due or becoming due the taxpayer, employer, or person during the period the levy is in effect as provided in subdivision (b).

(2) If the taxpayer, employer, or person is a natural person, 25 percent of the amount of each payment due or becoming due the taxpayer, employer, or person during the period the levy is in effect as provided in subdivision (b).

(d) For purposes of this section, the term payments does not include earnings as defined in subdivision (a) of Section 706.011 of the Code of Civil Procedure or funds in a deposit account as defined in paragraph (29) of subdivision (a) of Section 9102 of the Commercial Code. The term payments does include any of the following:

(1) Payments due for services of independent contractors, dividends, rents, royalties, residuals, patent rights, or mineral or other natural resource rights.

(2) Payments or credits due or becoming due as a result of written or oral contracts for services or sales whether denominated as wages, salary, commission, bonus, or otherwise.

(3) Any other payments or credits due or becoming due periodically as a result of an enforceable obligation to the taxpayer, employer, or person.

(Amended by Stats. 1999, Ch. 991, Sec. 61. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



18672

Any employer or person failing to withhold the amount due from any taxpayer and to transmit the same to the Franchise Tax Board after service of a notice pursuant to Section 18670 or 18671 is liable for those amounts.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18673

(a) Notwithstanding Article 7 (commencing with Section 706.151) of Chapter 5 of Title 9 of Part II of the Code of Civil Procedure, if the Franchise Tax Board determines upon receiving information from the taxpayer that his or her employer withheld earnings for taxes pursuant to Article 4 (commencing with Section 19251) of Chapter 5 and failed to remit the withheld earnings to the Franchise Tax Board, the employer shall be liable for the amount not remitted. The Franchise Tax Board s determination shall be based on payroll documents or other substantiating evidence furnished by the taxpayer.

(b) Upon its determination, the Franchise Tax Board shall mail notice to the employer at its last known address that upon failure to remit the withheld earnings to the Franchise Tax Board within 15 days of the date of its notice to the employer, the employer shall be liable for that amount which was withheld and not remitted.

(c) If the employer fails to remit the amount withheld to the Franchise Tax Board upon notice, that amount for which the employer is liable shall be assessed, collected, and paid as though it were a tax deficiency. The amount may be assessed at any time prior to seven years from the first day that the unremitted amount, in the aggregate, was first withheld. Interest shall accrue on that amount from the first day that the unremitted amount, in the aggregate, was first withheld.

(d) When the assessment against the employer is final and due and payable, the taxpayer s account shall be immediately credited with an amount equal to that assessed amount as though it were a payment received by the Franchise Tax Board on the first date that the unremitted amount, in the aggregate, was first withheld by the employer.

(e) Collection against the taxpayer is stayed for both the following amount and period:

(1) An amount equal to the amount determined by the Franchise Tax Board under subdivision (a).

(2) The earlier of the time the credit is applied to the taxpayer s account pursuant to subdivision (d) or the assessment against the employer is withdrawn or revised and the taxpayer is notified by the Franchise Tax Board thereof.

(f) If under this section an amount that was withheld and not remitted to the Franchise Tax Board is final and due and payable by the employer and credited to the taxpayer s account, this remedy shall be the exclusive remedy for the taxpayer to recover that amount from the employer.

(g) This section shall not apply to debts, obligations, or other amounts for which an earnings withholding order or assignment is issued by the Franchise Tax Board pursuant to Article 5, 5.5, or 6 of Chapter 5 or Section 10878.

(h) This section shall apply to determinations made by the Franchise Tax Board on or after the effective date of the act adding this section.

(Added by Stats. 1999, Ch. 931, Sec. 8. Effective October 10, 1999.)



18674

(a) Any employer or person required to withhold and transmit any amount pursuant to this article shall comply with the requirement without resort to any legal or equitable action in a court of law or equity. Any employer or person paying to the Franchise Tax Board any amount required by it to be withheld is not liable therefor to the person from whom withheld unless the amount withheld is refunded to the withholding agent. However, if a depository institution, as defined in 12 U.S.C. Sec. 461(b)(1)(A) withholds and pays to the Franchise Tax Board pursuant to this article any moneys held in a deposit account in which the delinquent taxpayer and another person or persons have an interest, or in an account held in the name of a third party or parties in which the delinquent taxpayer is ultimately determined to have no interest, the depository institution paying those moneys to the Franchise Tax Board is not liable therefor to any of the persons who have an interest in the account, unless the amount withheld is refunded to the withholding agent.

(b) In the case of a deposit account or accounts for which this notice to withhold applies, the depository institution shall send a notice by first-class mail to each person named on the account or accounts included in the notice from the Franchise Tax Board, provided that a current address for each person is available to the institution. This notice shall inform each person as to the reason for the hold placed on the account or accounts, the amount subject to being withheld, and the date by which this amount is to be remitted to the Franchise Tax Board. An institution may assess the account or accounts of each person receiving this notice a reasonable service charge not to exceed three dollars ($3).

(c) Any employer or person required under this article to withhold payments from a taxpayer may file an action in interpleader when a bona fide dispute has arisen as to priority of lien between the tax levied under this part and that of a federal taxing agency.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18675

Any person from whom a tax is collected by withholding under this article or under Section 13020 of the Unemployment Insurance Code is entitled to the remedies set forth in Articles 1 (commencing with Section 19301) and 3 (commencing with Section 19381) of Chapter 6. Any refund of the tax under Chapter 6 (commencing with Section 19301) shall be made to the withholding agent instead of directly to the taxpayer, if requested in writing by the withholding agent at the time the amounts refundable were transmitted to the Franchise Tax Board.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18676

Whenever, under any provision of this article, service is authorized upon the state of any notice to withhold, unless expressly exempted from the provisions of this section, the service to be effective must, in addition to any other requirements, be made on the state agency owing the obligation prior to the time the agency presents the claim for payment thereof to the Controller.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18677

(a) For purposes of this article, if a lender, surety, or other person, who is not an employer under those sections with respect to an employee or group of employees, pays wages directly to such an employee or group of employees, employed by one or more employers, or to an agent on behalf of the employee or employees, the lender, surety, or other person shall be liable in his or her own person and estate to this state in a sum equal to the taxes (together with interest) required to be deducted and withheld from the wages by the employer.

(b) If a lender, surety, or other person supplies funds to or for the account of an employer for the specific purpose of paying wages of the employees of the employer, with actual notice or knowledge that the employer does not intend to or will not be able to make timely payment or deposit of the amounts of tax required by this part to be deducted and withheld by the employer from those wages, the lender, surety, or other person shall be liable in his or her own person and estate to the State of California in a sum equal to the taxes (together with interest) which are not paid over to this state by the employer with respect to the wages. However, the liability of the lender, surety, or other person shall be limited to an amount equal to 25 percent of the amount so supplied to or for the account of the employer for that purpose.

(c) Any amounts paid to this state pursuant to this section shall be credited against the liability of the employer.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)









CHAPTER 3. Voluntary Contributions

ARTICLE 2. State Children’s Trust Fund

18711

(a) Any individual may designate on the tax return that a contribution in excess of the tax liability, if any, be made to the State Children s Trust Fund.

(b) The contribution shall be in full dollar amounts and may be made individually by each signatory on the joint return.

(c) A designation under subdivision (a) shall be made for any taxable year on the initial return for that taxable year, and once made shall be irrevocable. In the event that payments and credits reported on the return, together with any other credits associated with the taxpayer s account do not exceed the tax liability, if any, shown thereupon, the return shall be treated as though no designation had been made.

(d) The Franchise Tax Board shall revise the form of the return to include a space labeled the State Children s Trust Fund for the Prevention of Child Abuse to allow for the designation permitted under subdivision (a).

(e) A deduction shall be allowed under Article 6 (commencing with Section 17201) of Chapter 3 of Part 10 for any contribution made pursuant to subdivision (a).

(Added by Stats. 2002, Ch. 647, Sec. 1. Effective January 1, 2003. Repealed on or before January 1, 2018, as prescribed in Section 18716.)



18712

The Franchise Tax Board shall notify the Controller of both the amount of money paid by taxpayers in excess of their tax liability and the amount of refund money that taxpayers have designated pursuant to Section 18711 to be transferred to the State Children s Trust Fund as established by Section 18969 of the Welfare and Institutions Code. The Controller shall transfer from the Personal Income Tax Fund to the State Children s Trust Fund an amount not in excess of the sum of the amounts designated by individuals pursuant to Section 18861 for payment into that fund.

(Added by Stats. 2002, Ch. 647, Sec. 1. Effective January 1, 2003. Repealed on or before January 1, 2018, as prescribed in Section 18716.)



18713

All money transferred to the State Children s Trust Fund, upon appropriation by the Legislature, shall be allocated as follows:

(a) To the Franchise Tax Board and the Controller for reimbursement of all costs incurred by the Franchise Tax Board and the Controller in connection with their duties under this article.

(b) To the State Department of Social Services for innovative child abuse and neglect prevention and intervention programs operated by private nonprofit organizations or public institutions of higher education with recognized expertise in fields related to child welfare and for evaluation, research, or dissemination of information concerning existing program models for the purpose of replication of successful models as specified in Article 5 (commencing with Section 18969) of Chapter 11 of Part 6 of Division 10 of the Welfare and Institutions Code.

(Amended by Stats. 2003, Ch. 62, Sec. 285. Effective January 1, 2004. Repealed on or before January 1, 2018, as prescribed in Section 18716.)



18714

It is the intent of the Legislature that this article creates an additional source of funding for a specified purpose. The funds generated by this article shall not be used in place of funds from other sources that are available to the State Children s Trust Fund.

(Added by Stats. 2002, Ch. 647, Sec. 1. Effective January 1, 2003. Repealed on or before January 1, 2018, as prescribed in Section 18716.)



18715

This article applies to returns for taxable years beginning on or after January 1, 2002.

(Added by Stats. 2002, Ch. 647, Sec. 1. Effective January 1, 2003. Repealed on or before January 1, 2018, as prescribed in Section 18716.)



18716

(a) This article shall remain in effect only until January 1, 2018, and as of that date is repealed.

(b) (1) By September 1, 2006, and by September 1 of each subsequent calendar year that the State Children s Trust Fund for the Prevention of Child Abuse appears on a tax return, the Franchise Tax Board shall do all of the following:

(A) Determine the minimum contribution amount required to be received during the next calendar year for the fund to appear on the tax return for the taxable year that includes that next calendar year.

(B) Provide written notification to the State Department of Social Services of the amount determined in subparagraph (A).

(C) Determine whether the amount of contributions estimated to be received during the calendar year will equal or exceed the minimum contribution amount determined by the Franchise Tax Board for the calendar year pursuant to subparagraph (A). The Franchise Tax Board shall estimate the amount of contributions to be received by using the actual amounts received and an estimate of the contributions that will be received by the end of that calendar year.

(2) If the Franchise Tax Board determines that the amount of contributions estimated to be received during a calendar year will not at least equal the minimum contribution amount for the calendar year, this article is repealed with respect to taxable years beginning on or after January 1 of that calendar year.

(3) For purposes of this section, the minimum contribution amount for a calendar year means two hundred fifty thousand dollars ($250,000) for the 2002 calendar year or the minimum contribution amount adjusted pursuant to subdivision (c).

(c) For each calendar year, beginning with calendar year 2003, the Franchise Tax Board shall adjust, on or before September 1 of that calendar year, the minimum contribution amount specified in subdivision (b) as follows:

(1) The minimum contribution amount for the calendar year shall be an amount equal to the product of the minimum contribution amount for the prior calendar year multiplied by the inflation factor adjustment as specified in paragraph (2) of subdivision (h) of Section 17041, rounded off to the nearest dollar.

(2) The inflation factor adjustment used for the calendar year shall be based on the figures for the percentage change in the California Consumer Price Index received on or before August 1 of the calendar year pursuant to paragraph (1) of subdivision (h) of Section 17041.

(d) Notwithstanding the repeal of this article, any contribution amounts designated pursuant to this article prior to its repeal shall continue to be transferred and disbursed in accordance with this article as in effect immediately prior to that repeal.

(Amended by Stats. 2011, Ch. 699, Sec. 1. Effective January 1, 2012. Repealed on January 1, 2018, by subd. (a), or on earlier date prescribed in subd. (b). Note: Repeal affects Article 2, commencing with Section 18711.)






ARTICLE 3. California Fund for Senior Citizens

18721

(a) Any individual may designate on the tax return that a contribution in excess of the tax liability, if any, be made to the California Fund for Senior Citizens established by Section 18722 to be used to conduct the sessions of the California Senior Legislature and to support its ongoing activities on behalf of older persons.

(b) The contribution shall be in full dollar amounts and may be made individually by each signatory on the joint return.

(c) A designation under subdivision (a) shall be made for any taxable year on the initial return for that taxable year, and once made shall be irrevocable.

In the event that payments and credits reported on the return, together with any other credits associated with the individual s account do not exceed the tax liability, if any, shown thereupon, the return shall be treated as though no designation has been made.

(d) The Franchise Tax Board shall revise the forms of the return to include a space labeled the California Fund for Senior Citizens to allow for the designation permitted under subdivision (a). The forms shall also include in the instructions the information that the contribution may be in the amount of one dollar ($1) or more and that the contribution will be used to conduct the sessions of the California Senior Legislature and to support its ongoing activities on behalf of older persons.

(e) A deduction shall be allowed under Article 6 (commencing with Section 17201) of Chapter 3 of Part 10 for any contribution made pursuant to subdivision (a).

(Amended by Stats. 1999, Ch. 987, Sec. 59. Effective October 10, 1999. Inoperative for taxable years beginning on or after January 1, 2020, or earlier year, as provided in Section 18724. Repealed on December 1, 2020, or earlier year, pursuant to Section 18724.)



18722

There is hereby established in the State Treasury the California Fund for Senior Citizens to receive contributions made pursuant to Section 18721.

The Franchise Tax Board shall notify the Controller of both the amount of money paid by individuals in excess of their tax liability and the amount of refund money which individuals have designated pursuant to Section 18721 to be transferred to the California Seniors Fund. The Controller shall transfer from the Personal Income Tax Fund to the California Fund for Senior Citizens an amount not in excess of the sum of the amounts designated by individuals pursuant to Section 18721 for payment into that fund.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31. Inoperative for taxable years beginning on or after January 1, 2020, or earlier year, as provided in Section 18724. Repealed on December 1, 2020, or earlier year, pursuant to Section 18724.)



18723

(a) All moneys transferred to the California Fund for Senior Citizens pursuant to Section 18722, upon appropriation by the Legislature, shall be allocated as follows:

(1) To the Franchise Tax Board and the Controller for reimbursement of all costs incurred by the Franchise Tax Board and the Controller in connection with their duties under this article.

(2) The balance to the California Senior Legislature, for its ongoing activities on behalf of older persons.

(b) All moneys allocated pursuant to paragraph (2) of subdivision (a) may be carried over from the year in which they were received and encumbered in any following year.

(c) The funds allocated to the California Senior Legislature for the purpose of funding the activities of the California Senior Legislature shall be spent pursuant to the purview of the Joint Rules Committee of the California Senior Legislature in a manner consistent with the bylaws of the California Senior Legislature, established through a majority vote of the California Senior Legislature.

(Amended by Stats. 2004, Ch. 633, Sec. 2. Effective January 1, 2005. Operative July 1, 2006, or sooner, as prescribed by Sec. 9 of Ch. 633. Inoperative for taxable years beginning on or after January 1, 2020, or earlier year, as provided in Section 18724. Repealed on December 1, 2020, or earlier year, pursuant to Section 18724.)



18724

(a) Except as otherwise provided in subdivision (b), this article shall remain in effect only for taxable years beginning before January 1, 2020, and as of December 1, 2020, is repealed.

(b) (1) By September 1, 2006, and by September 1 of each subsequent calendar year that the California Fund for Senior Citizens appears on a tax return, the Franchise Tax Board shall determine whether the amount of contributions estimated to be received during the calendar year will equal or exceed two hundred fifty thousand dollars ($250,000). The Franchise Tax Board shall estimate the amount of contributions to be received by using the actual amounts received and an estimate of the contributions that will be received by the end of that calendar year.

(2) The Franchise Tax Board shall provide written notification to the California Senior Legislature of the amount determined pursuant to paragraph (1).

(3) If the Franchise Tax Board determines the amount of contributions estimated to be received during a calendar year will not at least equal the minimum contribution amount for the calendar year, this article shall become inoperative for taxable years beginning on or after January 1 of that calendar year, and shall be repealed on December 1 of that calendar year.

(4) For purposes of this section, the minimum contribution amount for a calendar year means two hundred fifty thousand dollars ($250,000).

(c) Notwithstanding the repeal of this article, any contribution amounts designated pursuant to this article prior to its repeal shall continue to be transferred and disbursed in accordance with this article as in effect immediately prior to that repeal.

(Amended by Stats. 2013, Ch. 670, Sec. 1. Effective January 1, 2014. Repealed on December 1, 2020, or earlier year, by its own provisions. Note: Repeal affects Article 3, commencing with Section 18721.)






ARTICLE 4.5. California YMCA Youth and Government Fund

18736

(a) An individual may designate on the tax return that a contribution in excess of the tax liability, if any, be made to the California YMCA Youth and Government Fund, established by Section 18737.

(b) The contributions shall be in full dollar amounts and may be made individually by each signatory on a joint return.

(c) A designation under subdivision (a) shall be made for any taxable year on the original return for that taxable year, and once made is irrevocable. If payments and credits reported on the return, together with any other credits associated with the individual s account, do not exceed the individual s tax liability, the return shall be treated as though no designation has been made.

(d) If an individual designates a contribution to more than one account or fund listed on the tax return, and the amount available for designation is insufficient to satisfy the total amount designated, the contribution shall be allocated among the designees on a pro rata basis.

(e) The Franchise Tax Board shall revise the form of the return to include a space labeled California YMCA Youth and Government Fund to allow for the designation permitted under subdivision (a). The form shall also include in the instructions information that the contribution may be in the amount of one dollar ($1) or more and that the contribution shall be used to support civic education programs operated by the YMCA Youth and Government Program, the African American Leaders for Tomorrow Program, the Asian Pacific Youth Leadership Project, and the Chicano Latino Youth Leadership Project.

(f) Notwithstanding any other provision, a voluntary contribution designation for the California YMCA Youth and Government Fund shall be added on the tax return when another voluntary contribution designation is removed or as soon as space is available.

(g) A deduction shall be allowed under Article 6 (commencing with Section 17201) of Chapter 3 of Part 10 for any contribution made pursuant to subdivision (a).

(Added by Stats. 2012, Ch. 228, Sec. 1. Effective January 1, 2013. Inoperative on date prescribed in subd. (a) of Section 18739. Repealed conditionally on earlier date prescribed in subd. (b) of Section 18739. See same-numbered section in the Article 4.5 added by Stats. 2012, Ch. 379.)



18737

There is hereby established in the State Treasury the California YMCA Youth and Government Fund to receive contributions made pursuant to Section 18736. The Franchise Tax Board shall notify the Controller of both the amount of money paid by taxpayers in excess of their tax liability and the amount of refund money that taxpayers have designated pursuant to Section 18736 to be transferred to the California YMCA Youth and Government Fund. The Controller shall transfer from the Personal Income Tax Fund to the California YMCA Youth and Government Fund an amount not in excess of the sum of the amounts designated by individuals pursuant to Section 18736 for payment into that fund.

(Added by Stats. 2012, Ch. 228, Sec. 1. Effective January 1, 2013. Inoperative on date prescribed in subd. (a) of Section 18739. Repealed conditionally on earlier date prescribed in subd. (b) of Section 18739. See same-numbered section in the Article 4.5 added by Stats. 2012, Ch. 379.)



18738

(a) All moneys transferred to the California YMCA Youth and Government Fund pursuant to Section 18736, upon appropriation by the Legislature, shall be allocated as follows:

(1) To the Franchise Tax Board, the Controller, and the State Department of Education for reimbursement of all costs incurred by the Franchise Tax Board, the Controller, and the State Department of Education in connection with their duties under this article.

(2) The balance to the State Department of Education for distribution as follows:

(A) If the California YMCA Youth and Government Fund collects contributions of less than three hundred thousand dollars ($300,000), all funds shall be distributed to the California YMCA Youth and Government Program.

(B) If the California YMCA Youth and Government Fund collects contributions in excess of three hundred thousand dollars ($300,000), the balance of the fund shall be distributed as follows:

(i) To provide an annual grant of ten thousand dollars ($10,000) to each of the following nonprofit civic youth organizations in order to operate civic education and mock legislative programs:

(I) African American Leaders for Tomorrow Program.

(II) Asian Pacific Youth Leadership Project.

(III) Chicano Latino Youth Leadership Project.

(ii) (I) All remaining funds shall be distributed to the California YMCA Youth and Government Program.

(II) The California YMCA Youth and Government Board of Directors may award additional nonprofit civic youth organizations a grant of up to ten thousand dollars ($10,000) each in order to operate civic education and mock legislative programs. Grants shall be administered by the California YMCA Youth and Government Board of Directors, who shall be responsible for developing criteria, evaluating applications, and awarding grants to eligible organizations.

(b) All moneys allocated pursuant to subdivision (a) may be carried over from the year in which they were received.

(c) Funds distributed to the California YMCA Youth and Government Program, the African American Leaders for Tomorrow Program, the Asian Pacific Youth Leadership Project, the Chicano Latino Youth Leadership Project, and any other nonprofit civic youth organizations awarded a grant pursuant to clause (i) of subparagraph (B) of paragraph (2) of subdivision (a) shall be used to support program participation by underserved students and for direct program-related expenses.

(d) The funds distributed to the California YMCA Youth and Government Program by the State Department of Education shall be used exclusively for program-related expenses.

(Amended (as added by Stats. 2012, Ch. 228, Sec. 1) by Stats. 2013, Ch. 76, Sec. 187. Effective January 1, 2014. Inoperative on date prescribed in subd. (a) of Section 18739. Repealed conditionally on earlier date prescribed in subd. (b) of Section 18739.)



18739

(a) Except as otherwise provided in subdivision (b), this article shall remain operative only until January 1 of the fifth taxable year following the first appearance of the California YMCA Youth and Government Fund on the tax return.

(b) (1) By September 1 of the second calendar year, and by September 1 of each subsequent calendar year that the California YMCA Youth and Government Fund appears on a tax return, the Franchise Tax Board shall do all of the following:

(A) Determine the minimum contribution amount required to be received during the next calendar year for the fund to appear on the tax return for the taxable year that includes that next calendar year.

(B) Provide written notification to the California YMCA Youth and Government Program of the amount determined in subparagraph (A).

(C) Determine whether the amount of contributions estimated to be received during the calendar year will equal or exceed the minimum contribution amount determined by the Franchise Tax Board for the calendar year pursuant to subparagraph (A). The Franchise Tax Board shall estimate the amount of contributions to be received by using the actual amounts received and an estimate of the contributions that will be received by the end of that calendar year.

(2) If the Franchise Tax Board determines that the amount of contributions estimated to be received during a calendar year will not equal or exceed the minimum contribution amount for the calendar year, this article is repealed with respect to taxable years beginning on or after January 1 of that calendar year.

(3) For purposes of this section, the minimum contribution amount for a calendar year means two hundred fifty thousand dollars ($250,000) for the second calendar year after the first taxable year for which the California YMCA Youth and Government Fund appears on the tax return, or the minimum contribution amount adjusted pursuant to subdivision (c).

(c) For each calendar year, beginning with the third calendar year that the California YMCA Youth and Government Fund appears on the tax return, the Franchise Tax Board shall adjust, on or before September 1 of that calendar year, the minimum estimated contribution amount specified in subdivision (b) as follows:

(1) The minimum estimated contribution amount for the calendar year shall be an amount equal to the product of the minimum contribution amount for the prior September 1 multiplied by the inflation factor adjustment as specified in paragraph (2) of subdivision (h) of Section 17041, rounded off to the nearest dollar.

(2) The inflation factor adjustment used for the calendar year shall be based on the figures for the percentage change in the California Consumer Price Index received on or before August 1 of the calendar year pursuant to paragraph (1) of subdivision (h) of Section 17041.

(d) Notwithstanding the repeal of this article, any contribution amounts designated pursuant to this article prior to its repeal shall continue to be transferred and disbursed in accordance with this article as in effect immediately prior to that repeal.

(Added by Stats. 2012, Ch. 228, Sec. 1. Effective January 1, 2013. Repealed conditionally on date prescribed in subd. (b). See same-numbered section in the Article 4.5 added by Stats. 2012, Ch. 379. Note: Termination provisions in this section control the Article 4.5 (commencing with Section 18736) added by Stats. 2012, Ch. 228.)






ARTICLE 4.5. California Youth Leadership Fund

18736

(a) An individual may designate on the tax return that a contribution in excess of the tax liability, if any, be made to the California YMCA Youth and Government Fund, established by Section 18737.

(b) The contributions shall be in full dollar amounts and may be made individually by each signatory on a joint return.

(c) A designation under subdivision (a) shall be made for any taxable year on the original return for that taxable year, and once made is irrevocable. If payments and credits reported on the return, together with any other credits associated with the individual s account, do not exceed the individual s tax liability, the return shall be treated as though no designation has been made.

(d) If an individual designates a contribution to more than one account or fund listed on the tax return, and the amount available for designation is insufficient to satisfy the total amount designated, the contribution shall be allocated among the designees on a pro rata basis.

(e) The Franchise Tax Board shall revise the form of the return to include a space labeled California YMCA Youth and Government Fund to allow for the designation permitted under subdivision (a). The form shall also include in the instructions information that the contribution may be in the amount of one dollar ($1) or more and that the contribution shall be used to support civic education programs operated by the YMCA Youth and Government Program, the African American Leaders for Tomorrow Program, the Asian Pacific Youth Leadership Project, and the Chicano Latino Youth Leadership Project.

(f) Notwithstanding any other provision, a voluntary contribution designation for the California YMCA Youth and Government Fund shall be added on the tax return when another voluntary contribution designation is removed or as soon as space is available.

(g) A deduction shall be allowed under Article 6 (commencing with Section 17201) of Chapter 3 of Part 10 for any contribution made pursuant to subdivision (a).

(Added by Stats. 2012, Ch. 228, Sec. 1. Effective January 1, 2013. Inoperative on date prescribed in subd. (a) of Section 18739. Repealed conditionally on earlier date prescribed in subd. (b) of Section 18739. See same-numbered section in the Article 4.5 added by Stats. 2012, Ch. 379.)



18737

There is hereby established in the State Treasury the California YMCA Youth and Government Fund to receive contributions made pursuant to Section 18736. The Franchise Tax Board shall notify the Controller of both the amount of money paid by taxpayers in excess of their tax liability and the amount of refund money that taxpayers have designated pursuant to Section 18736 to be transferred to the California YMCA Youth and Government Fund. The Controller shall transfer from the Personal Income Tax Fund to the California YMCA Youth and Government Fund an amount not in excess of the sum of the amounts designated by individuals pursuant to Section 18736 for payment into that fund.

(Added by Stats. 2012, Ch. 228, Sec. 1. Effective January 1, 2013. Inoperative on date prescribed in subd. (a) of Section 18739. Repealed conditionally on earlier date prescribed in subd. (b) of Section 18739. See same-numbered section in the Article 4.5 added by Stats. 2012, Ch. 379.)



18738

(a) All moneys transferred to the California YMCA Youth and Government Fund pursuant to Section 18736, upon appropriation by the Legislature, shall be allocated as follows:

(1) To the Franchise Tax Board, the Controller, and the State Department of Education for reimbursement of all costs incurred by the Franchise Tax Board, the Controller, and the State Department of Education in connection with their duties under this article.

(2) The balance to the State Department of Education for distribution as follows:

(A) If the California YMCA Youth and Government Fund collects contributions of less than three hundred thousand dollars ($300,000), all funds shall be distributed to the California YMCA Youth and Government Program.

(B) If the California YMCA Youth and Government Fund collects contributions in excess of three hundred thousand dollars ($300,000), the balance of the fund shall be distributed as follows:

(i) To provide an annual grant of ten thousand dollars ($10,000) to each of the following nonprofit civic youth organizations in order to operate civic education and mock legislative programs:

(I) African American Leaders for Tomorrow Program.

(II) Asian Pacific Youth Leadership Project.

(III) Chicano Latino Youth Leadership Project.

(ii) (I) All remaining funds shall be distributed to the California YMCA Youth and Government Program.

(II) The California YMCA Youth and Government Board of Directors may award additional nonprofit civic youth organizations a grant of up to ten thousand dollars ($10,000) each in order to operate civic education and mock legislative programs. Grants shall be administered by the California YMCA Youth and Government Board of Directors, who shall be responsible for developing criteria, evaluating applications, and awarding grants to eligible organizations.

(b) All moneys allocated pursuant to subdivision (a) may be carried over from the year in which they were received.

(c) Funds distributed to the California YMCA Youth and Government Program, the African American Leaders for Tomorrow Program, the Asian Pacific Youth Leadership Project, the Chicano Latino Youth Leadership Project, and any other nonprofit civic youth organizations awarded a grant pursuant to clause (i) of subparagraph (B) of paragraph (2) of subdivision (a) shall be used to support program participation by underserved students and for direct program-related expenses.

(d) The funds distributed to the California YMCA Youth and Government Program by the State Department of Education shall be used exclusively for program-related expenses.

(Amended (as added by Stats. 2012, Ch. 228, Sec. 1) by Stats. 2013, Ch. 76, Sec. 187. Effective January 1, 2014. Inoperative on date prescribed in subd. (a) of Section 18739. Repealed conditionally on earlier date prescribed in subd. (b) of Section 18739.)



18739

(a) Except as otherwise provided in subdivision (b), this article shall remain operative only until January 1 of the fifth taxable year following the first appearance of the California YMCA Youth and Government Fund on the tax return.

(b) (1) By September 1 of the second calendar year, and by September 1 of each subsequent calendar year that the California YMCA Youth and Government Fund appears on a tax return, the Franchise Tax Board shall do all of the following:

(A) Determine the minimum contribution amount required to be received during the next calendar year for the fund to appear on the tax return for the taxable year that includes that next calendar year.

(B) Provide written notification to the California YMCA Youth and Government Program of the amount determined in subparagraph (A).

(C) Determine whether the amount of contributions estimated to be received during the calendar year will equal or exceed the minimum contribution amount determined by the Franchise Tax Board for the calendar year pursuant to subparagraph (A). The Franchise Tax Board shall estimate the amount of contributions to be received by using the actual amounts received and an estimate of the contributions that will be received by the end of that calendar year.

(2) If the Franchise Tax Board determines that the amount of contributions estimated to be received during a calendar year will not equal or exceed the minimum contribution amount for the calendar year, this article is repealed with respect to taxable years beginning on or after January 1 of that calendar year.

(3) For purposes of this section, the minimum contribution amount for a calendar year means two hundred fifty thousand dollars ($250,000) for the second calendar year after the first taxable year for which the California YMCA Youth and Government Fund appears on the tax return, or the minimum contribution amount adjusted pursuant to subdivision (c).

(c) For each calendar year, beginning with the third calendar year that the California YMCA Youth and Government Fund appears on the tax return, the Franchise Tax Board shall adjust, on or before September 1 of that calendar year, the minimum estimated contribution amount specified in subdivision (b) as follows:

(1) The minimum estimated contribution amount for the calendar year shall be an amount equal to the product of the minimum contribution amount for the prior September 1 multiplied by the inflation factor adjustment as specified in paragraph (2) of subdivision (h) of Section 17041, rounded off to the nearest dollar.

(2) The inflation factor adjustment used for the calendar year shall be based on the figures for the percentage change in the California Consumer Price Index received on or before August 1 of the calendar year pursuant to paragraph (1) of subdivision (h) of Section 17041.

(d) Notwithstanding the repeal of this article, any contribution amounts designated pursuant to this article prior to its repeal shall continue to be transferred and disbursed in accordance with this article as in effect immediately prior to that repeal.

(Added by Stats. 2012, Ch. 228, Sec. 1. Effective January 1, 2013. Repealed conditionally on date prescribed in subd. (b). See same-numbered section in the Article 4.5 added by Stats. 2012, Ch. 379. Note: Termination provisions in this section control the Article 4.5 (commencing with Section 18736) added by Stats. 2012, Ch. 228.)






ARTICLE 5. Fish and Game Preservation Fund

18741

(a) Any individual may designate on the tax return that a contribution in excess of the tax liability, if any, be made to the Endangered and Rare Fish, Wildlife, and Plant Species Conservation and Enhancement Account established in the Fish and Game Preservation Fund pursuant to Section 1770 of the Fish and Game Code.

(b) The contribution shall be in full dollar amounts and may be made individually by each signatory on a joint return.

(c) A designation under subdivision (a) shall be made for any taxable year on the initial return for that taxable year, and once made shall be irrevocable.

(d) If an individual designates a contribution to more than one account, and the amount available is insufficient to satisfy the total amount designated, the contribution shall be allocated among the designees on a pro rata basis.

(e) The Franchise Tax Board shall revise the form of the return to include a space labeled Rare and Endangered Species Preservation Program to allow for the designation permitted under subdivision (a).

(f) A deduction shall be allowed under Article 6 (commencing with Section 17201) of Chapter 3 of Part 10 for any contribution made pursuant to subdivision (a).

(Added by Stats. 2002, Ch. 594, Sec. 4. Effective January 1, 2003. Repealed on or before January 1, 2018, as prescribed in Section 18744.)



18742

(a) The Franchise Tax Board shall notify the Controller of both the amount of moneys paid by taxpayers in excess of their tax liability and the amount of refund moneys that taxpayers have designated pursuant to Section 18741 to be transferred to the Endangered and Rare Fish, Wildlife, and Plant Species Conservation and Enhancement Account. The Controller shall transfer from the Personal Income Tax Fund to that account, an amount not in excess of the sum of the amounts reported to the Controller by the Franchise Tax Board that have been designated by individuals pursuant to Section 18741 for payment into that account.

(b) All moneys transferred to the account, upon appropriation by the Legislature, shall be allocated as follows:

(1) To the Franchise Tax Board and the Controller for the reimbursement of all actual and direct costs incurred by the Franchise Tax Board and the Controller in connection with the collection and administration of funds under this article.

(2) To the Department of Fish and Game for the purposes specified in Section 1771 of the Fish and Game Code.

(Added by Stats. 2002, Ch. 594, Sec. 4. Effective January 1, 2003. Repealed on or before January 1, 2018, as prescribed in Section 18744.)



18743

It is the intent of the Legislature that this article create an additional funding source for programs for endangered and rare animals and native plant species and shall be used to supplement, not supplant, other funding sources for these programs.

(Added by Stats. 2002, Ch. 594, Sec. 4. Effective January 1, 2003. Repealed on or before January 1, 2018, as prescribed in Section 18744.)



18744

(a) This article shall remain in effect only until January 1, 2018, and as of that date is repealed.

(b) (1) By September 1, 2006, and by September 1 of each subsequent calendar year that the Rare and Endangered Species Preservation Program appears on a tax return, the Franchise Tax Board shall do all of the following:

(A) Determine the minimum contribution amount required to be received during the next calendar year for the fund to appear on the tax return for the taxable year that includes that next calendar year.

(B) Provide written notification to the Department of Fish and Game of the amount determined in subparagraph (A).

(C) Determine whether the amount of contributions estimated to be received during the calendar year will equal or exceed the minimum contribution amount determined by the Franchise Tax Board for the calendar year pursuant to subparagraph (A). The Franchise Tax Board shall estimate the amount of contributions to be received by using the actual amounts received and an estimate of the contributions that will be received by the end of that calendar year.

(2) If the Franchise Tax Board determines that the amount of contributions estimated to be received during a calendar year will not at least equal the minimum contribution amount for the calendar year, this article is repealed with respect to taxable years beginning on or after January 1 of that calendar year.

(3) For purposes of this section, the minimum contribution amount for a calendar year means two hundred fifty thousand dollars ($250,000) for the 2002 calendar year or the minimum contribution amount adjusted pursuant to subdivision (c).

(c) For each calendar year, beginning with calendar year 2003, the Franchise Tax Board shall adjust, on or before September 1 of that calendar year, the minimum contribution amount specified in subdivision (b) as follows:

(1) The minimum contribution amount for the calendar year shall be an amount equal to the product of the minimum contribution amount for the prior calendar year multiplied by the inflation factor adjustment as specified in paragraph (2) of subdivision (h) of Section 17041, rounded off to the nearest dollar.

(2) The inflation factor adjustment used for the calendar year shall be based on the figures for the percentage change in the California Consumer Price Index received on or before August 1 of the calendar year pursuant to paragraph (1) of subdivision (h) of Section 17041.

(d) Notwithstanding the repeal of this article, any contribution amounts designated pursuant to this article prior to its repeal shall continue to be transferred and disbursed in accordance with this article as in effect immediately prior to that repeal.

(Amended by Stats. 2011, Ch. 699, Sec. 2. Effective January 1, 2012. Repealed on January 1, 2018, by subd. (a), or on earlier date prescribed in subd. (b). Note: Repeal affects Article 5, commencing with Section 18741.)






ARTICLE 5.1. California Beach and Coastal Enhancement Account

18745

(a) An individual may designate on the tax return, under the space titled Protect Our Coast and Oceans Fund, that a contribution in excess of tax liability, if any, be made to the California Beach and Coastal Enhancement Account established by paragraph (1) of subdivision (c) of Section 5067 of the Vehicle Code.

(b) A contribution shall be in full dollar amounts and may be made individually by each signatory on a joint return.

(c) A designation made under subdivision (a) shall be made for any taxable year on the original return for that taxable year, and once made shall be irrevocable. In the event that payments and credits reported on the return, together with any other credits associated with the individual s account, do not exceed the individual s tax liability, if any, the return shall be treated as though no designation had been made. In the event that no designee is specified, the contribution shall, after reimbursement of the direct actual costs of the Franchise Tax Board for the collection and administration of funds under this article, be transferred to the General Fund.

(d) If an individual designates a contribution to more than one account or fund listed on the tax return, and the amount available is insufficient to satisfy the total amount designated, the contribution shall be allocated among the designated accounts on a pro rata basis.

(e) The Franchise Tax Board shall revise the form of the return to include a space labeled the Protect Our Coast and Oceans Fund to allow for the designation permitted under subdivision (a). The form shall also include in the instructions information that the contribution may be in the amount of one dollar ($1) or more and that the contribution shall be used for grants and programs that preserve, protect, or enhance coastal resources and promote coastal and marine educational activities for underserved communities.

(f) Notwithstanding any other law, a voluntary contribution designation for the Protect Our Coast and Oceans Fund shall not be added on the tax return until another voluntary contribution designation is removed or as soon as space is available.

(g) A deduction shall be allowed under Article 6 (commencing with Section 17201) of Chapter 3 of Part 10 for any contribution made pursuant to subdivision (a).

(Added by Stats. 2013, Ch. 323, Sec. 1. Effective January 1, 2014. Inoperative on date prescribed in Section 18748. Repealed, pursuant to Section 18748, on December 1 following inoperative date.)



18746

The Franchise Tax Board shall notify the Controller of both the amount of money paid by individuals in excess of their tax liability and the amount of refund money that individuals have designated pursuant to Section 18745 to be transferred to the California Beach and Coastal Enhancement Account. The Controller shall transfer from the Personal Income Tax Fund to the California Beach and Coastal Enhancement Account an amount not in excess of the sum of the amounts designated by individuals pursuant to Section 18745 for payment into that account.

(Added by Stats. 2013, Ch. 323, Sec. 1. Effective January 1, 2014. Inoperative on date prescribed in Section 18748. Repealed, pursuant to Section 18748, on December 1 following inoperative date.)



18747

All money designated under the Protect Our Coast and Oceans Fund space on a tax return and transferred to the California Beach and Coastal Enhancement Account, pursuant to Section 18745, upon appropriation by the Legislature, shall be allocated as follows:

(a) To the Franchise Tax Board and the Controller for reimbursement of all costs incurred by the Franchise Tax Board and the Controller in connection with their duties under this article.

(b) (1) To the California Coastal Commission to support eligible programs awarded grants under the selection criteria established by the California Coastal Commission for the Whale Tail Grants Program, and for direct program-related expenses.

(2) All moneys allocated pursuant to paragraph (1) may be carried over from the year in which they were received.

(Added by Stats. 2013, Ch. 323, Sec. 1. Effective January 1, 2014. Inoperative on date prescribed in Section 18748. Repealed, pursuant to Section 18748, on December 1 following inoperative date.)



18748

(a) Except as otherwise provided in subdivision (b), this article shall remain in effect only until January 1 of the fifth taxable year following the first appearance of the Protect Our Coast and Oceans Fund on the personal income tax return, and is repealed as of December 1 of that year.

(b) (1) By September 1 of the second calendar year and each subsequent calendar year that the Protect Our Coast and Oceans Fund appears on the tax return, the Franchise Tax Board shall do all of the following:

(A) Determine the minimum contribution amount required to be received during the next calendar year for the account to appear on the tax return for the taxable year that includes that next calendar year and provide written notification to the California Coastal Commission of the amount determined.

(B) Determine whether the amount of contributions estimated to be received during the calendar year will equal or exceed the minimum contribution amount determined by the Franchise Tax Board for the calendar year pursuant to subparagraph (A). The Franchise Tax Board shall estimate the amount of contributions to be received by using the actual amounts received and an estimate of the contributions that will be received by the end of that calendar year.

(2) If the Franchise Tax Board determines that the amount of the contributions estimated to be received during a calendar year will not at least equal the minimum contribution amount for the calendar year, this article is inoperative with respect to taxable years beginning on or after January 1 of that calendar year, and shall be repealed on December 1 of that calendar year.

(3) For purposes of this section, the minimum contribution amount for a calendar year means two hundred fifty thousand dollars ($250,000) for the second calendar year after the first appearance of the Protect Our Coast and Oceans Fund on the personal income tax return or the minimum contribution amount as adjusted pursuant to subdivision (c).

(c) For each calendar year, beginning with the third calendar year after the first appearance of the Protect Our Coast and Oceans Fund on the personal income tax return, the Franchise Tax Board shall adjust, on or before September 1 of that calendar year, the minimum contribution amount specified in subdivision (b) as follows:

(1) The minimum contribution amount for the calendar year shall be an amount equal to the product of the minimum contribution amount for the prior calendar year multiplied by the inflation factor adjustment as specified in subparagraph (A) of paragraph (2) of subdivision (h) of Section 17041, rounded off to the nearest dollar.

(2) The inflation factor adjustment used for the calendar year shall be based on the figures for the percentage change in the California Consumer Price Index for all items received on or before August 1 of the calendar year pursuant to paragraph (1) of subdivision (h) of Section 17041.

(d) Notwithstanding the repeal of this article, any contribution amounts designated pursuant to this article prior to its repeal shall continue to be transferred and disbursed in accordance with this article as in effect immediately prior to that repeal.

(Added by Stats. 2013, Ch. 323, Sec. 1. Effective January 1, 2014. Repealed on date prescribed by its own provisions. Note: Repeal affects Article 5.1, commencing with Section 18745.)






ARTICLE 5.6. California Sea Otter Fund

18754

(a) An individual may designate on the tax return that a contribution in excess of the tax liability, if any, be made to the California Sea Otter Fund, established by Section 18754.1. That designation is to be used as a voluntary checkoff on the tax return.

(b) The contributions shall be in full dollar amounts and may be made individually by each signatory on a joint return.

(c) A designation shall be made for any taxable year on the original return for that taxable year, and once made is irrevocable. If payments and credits reported on the return, together with any other credits associated with the taxpayer s account, do not exceed the taxpayer s liability, the return shall be treated as though no designation has been made. If no designee is specified, the contribution shall be transferred to the General Fund, after reimbursement of the direct actual costs of the Franchise Tax Board for the collection and administration of funds under this article.

(d) If an individual designates a contribution to more than one account or fund listed on the tax return, and the amount available for designation is insufficient to satisfy the total amount designated, the contribution shall be allocated among the designees on a pro rata basis.

(e) Except as provided by Section 18754.3, for the 2011 taxable year, the Franchise Tax Board shall revise the form of the tax return to include a space labeled the California Sea Otter Fund to allow for the designation provided. The form shall include in the instruction information that the contribution may be in the amount of one dollar ($1) or more and that the contribution shall be used to support increased investigation, prevention, and enforcement actions to decrease sea otter mortality, and to provide for research and programs related to sea otters.

(f) A deduction shall be allowed under Article 6 (commencing with Section 17201) of Chapter 3 of Part 10 for any contribution made pursuant to subdivision (a).

(Added by Stats. 2011, Ch. 209, Sec. 2. Effective January 1, 2012. Repealed as of January 1, 2016, or earlier, as prescribed in Section 18754.3.)



18754.1

There is in the State Treasury the California Sea Otter Fund to receive contributions made pursuant to Section 18754. The Franchise Tax Board shall notify the Controller of both the amount of money paid by taxpayers in excess of their tax liability and the amount of refund money that taxpayers have designated pursuant to Section 18754 to be transferred to the California Sea Otter Fund. The Controller shall transfer from the Personal Income Tax Fund to the California Sea Otter Fund an amount not in excess of the sum of the amounts designated by individuals pursuant to Section 18754 for payment into that fund.

(Added by Stats. 2011, Ch. 209, Sec. 2. Effective January 1, 2012. Repealed as of January 1, 2016, or earlier, as prescribed in Section 18754.3.)



18754.2

(a) All money transferred to the California Sea Otter Fund, upon appropriation by the Legislature, shall be allocated as follows:

(1) To the Franchise Tax Board and the Controller for reimbursement of all costs incurred by the Franchise Tax Board and the Controller in connection with their duties under this article.

(2) Fifty percent of the revenues remaining after allocation pursuant to paragraph (1), to the Department of Fish and Game for the purposes of establishing a sea otter fund to be used within the department s index coding system for increased investigation, prevention, and enforcement actions.

(3) Fifty percent of the revenues remaining after allocation pursuant to paragraph (1), to the California Coastal Conservancy for competitive grants and contracts to public agencies and nonprofit organizations for research, science, protection, projects, or programs related to the Federal Sea Otter Recovery Plan or improving the nearshore ocean ecosystem, including, but not limited to, program activities to reduce sea otter mortality. The projects or programs may also address pathogens and water and wastewater treatment technologies.

(b) The California Coastal Conservancy shall solicit available federal, private, matching, and other dollars to maximize or leverage funds appropriated pursuant to paragraph (3) to provide the greatest benefit for sea otters.

(c) The California Coastal Conservancy may enter into interagency agreements with public agencies for purposes of paragraph (3).

(Added by Stats. 2011, Ch. 209, Sec. 2. Effective January 1, 2012. Repealed as of January 1, 2016, or earlier, as prescribed in Section 18754.3.)



18754.3

(a) This article shall remain in effect only until January 1, 2016, and as of that date, is repealed.

(b) (1) By September 1 of each calendar year that the California Sea Otter Fund appears on a tax return, the Franchise Tax Board shall do both of the following:

(A) Determine the minimum contribution amount required to be received during the next calendar year for the fund to appear on the tax return for the taxable year that includes that next calendar year.

(B) Determine whether the amount of contributions estimated to be received during the calendar year will equal or exceed the minimum contribution amount determined by the Franchise Tax Board for the calendar year pursuant to subparagraph (A). The Franchise Tax Board shall estimate the amount of contributions to be received by using the actual amounts received and an estimate of the contributions that will be received by the end of that calendar year.

(2) If the Franchise Tax Board determines the amount of contributions estimated to be received during a calendar year will not equal or exceed the minimum contribution amount for the calendar year, this article is repealed with respect to taxable years beginning on or after January 1 of that calendar year.

(3) For purposes of this section, minimum contribution amount for a calendar year means two hundred and sixty thousand eight hundred ninety dollars ($260,890) for the 2011 calendar year, or the minimum contribution amount adjusted pursuant to subdivision (c).

(c) For each calendar year after 2011 that the California Sea Otter Fund appears on the tax return, the Franchise Tax Board shall adjust, on or before September 1 of that calendar year, the minimum contribution amount specified in subdivision (b) as follows:

(1) The minimum contribution amount for the calendar year shall be an amount equal to the product of the minimum contribution amount for the prior calendar year multiplied by the inflation factor adjustment as specified in paragraph (2) of subdivision (h) of Section 17041, rounded off to the nearest dollar.

(2) The inflation factor adjustment used for the calendar year shall be based on the figures for the percentage change in the California Consumer Price Index received on or before August 1 of the calendar year pursuant to paragraph (1) of subdivision (h) of Section 17041.

(d) Notwithstanding the repeal of this article, any contribution amounts designated pursuant to this article prior to its repeal shall continue to be transferred and disbursed in accordance with this article as in effect immediately prior to that repeal.

(Added by Stats. 2011, Ch. 209, Sec. 2. Effective January 1, 2012. Repealed as of January 1, 2016, by subd. (a), unless repealed earlier as provided in subd. (b). Note: Repeal affects Article 5.6, commencing with Section 18754.)






ARTICLE 5.7. Municipal Shelter Spay-Neuter Fund

18755

(a) An individual may designate on the tax return that a contribution in excess of the tax liability, if any, be made to the Municipal Shelter Spay-Neuter Fund established by Section 18755.1. That designation is to be used as a voluntary contribution on the tax return.

(b) The contributions shall be in full dollar amounts and may be made individually by each signatory on a joint return.

(c) A designation shall be made for any taxable year on the initial return for that taxable year and once made is irrevocable. If payments and credits reported on the return, together with any other credits associated with the taxpayer s account, do not exceed the taxpayer s liability, the return shall be treated as though no designation has been made.

(d) If an individual designates a contribution to more than one account or fund listed on the tax return, and the amount available is insufficient to satisfy the total amount designated, the contribution shall be allocated among the designees on a pro rata basis.

(e) When another voluntary contribution designation is removed from the tax return, or as soon as space is available, the Franchise Tax Board shall revise the form of the return to include a space labeled the Municipal Shelter Spay-Neuter Fund to allow for the designation permitted. The form shall also include in the instructions information that the contribution may be in the amount of one dollar ($1) or more and that the contribution shall be used to provide low cost or free spay-neuter services associated with a municipal shelter in California.

(f) A deduction shall be allowed under Article 6 (commencing with Section 17201) of Chapter 3 of Part 10 for any contribution made pursuant to subdivision (a).

(Added by Stats. 2011, Ch. 549, Sec. 2. Effective January 1, 2012. Repealed as of date prescribed in Section 18755.3.)



18755.1

There is hereby established in the State Treasury the Municipal Shelter Spay-Neuter Fund to receive contributions made pursuant to Section 18755. The Franchise Tax Board shall notify the Controller of both the amount of money paid by taxpayers in excess of their tax liability and the amount of refund money that taxpayers have designated pursuant to Section 18755 to be transferred to the Municipal Shelter Spay-Neuter Fund. The Controller shall transfer from the Personal Income Tax Fund to the Municipal Shelter Spay-Neuter Fund an amount not in excess of the sum of the amounts designated by individuals pursuant to Section 18755 for payment into that fund.

(Added by Stats. 2011, Ch. 549, Sec. 2. Effective January 1, 2012. Repealed as of date prescribed in Section 18755.3.)



18755.2

(a) All money transferred to the Municipal Shelter Spay-Neuter Fund, upon appropriation by the Legislature, shall be allocated as follows:

(1) To the Franchise Tax Board and the Controller for reimbursement of all costs incurred by the Franchise Tax Board and the Controller in connection with their duties under this article.

(2) (A) To the Department of Food and Agriculture for distribution of grants to eligible municipal shelters for the purposes of providing low cost or free spay-neuter services. The department may use up to 5 percent of the money allocated to municipal shelters for administrative costs incurred in connection with the Municipal Shelter Spay-Neuter Fund.

(B) For the purposes of this article, eligible municipal shelter means a city or county animal control agency or shelter that is current on its reporting requirements to the State Department of Public Health, Veterinary Public Health Section, and offers spay and neuter services for dogs and cats owned by individual members of the public. The State Department of Public Health shall, upon the written request of the Department of Food and Agriculture, make available information regarding whether a city or county animal control agency or shelter is current on its reporting requirements pursuant to this subparagraph.

(b) (1) Grants distributed pursuant to this article shall be made available for the purposes of providing spay and neuter services and programs for dogs and cats owned by individual members of the public.

(2) A grant shall not be made, and grant funds shall not be used, to spay or neuter any animal that is impounded by an eligible municipal shelter. If the Department of Food and Agriculture determines that an eligible municipal shelter has misused its grant funds, that shelter shall no longer be eligible for grants distributed pursuant to this article.

(c) The Department of Food and Agriculture shall do all of the following with respect to the distribution of grants:

(1) Accept applications for grants from eligible municipal shelters.

(2) Process and approve, or reject all applications on a first-come-first-served basis, in the following manner:

(A) Eligible municipal shelters processing fewer than 5,000 dogs and cats each year shall receive up to seven thousand five hundred dollars ($7,500), if funds are available.

(B) Eligible municipal shelters processing between 5,000 and 25,000 dogs and cats each year shall receive up to fifteen thousand dollars ($15,000), if funds are available.

(C) Eligible municipal shelters processing more than 25,000 dogs and cats shall receive up to twenty-two thousand five hundred dollars ($22,500), if funds are available.

(3) Make applications available to eligible municipal shelters on the first day of the second calendar year after the Municipal Shelter Spay-Neuter Fund first appears on the tax return.

(d) In order to be eligible for grants authorized by this article, eligible municipal shelters shall file an application with the Department of Food and Agriculture, in the form and manner as specified by the Department of Food and Agriculture.

(e) Any grants distributed under this article create an additional funding source for spay and neuter services and programs for eligible municipal shelters and shall be used to supplement, not supplant, other funding sources for these services and programs.

(f) Funds obtained by a municipality under a grant from the Municipal Shelter Spay-Neuter Fund may be used to pay for free or low-cost spay and neuter services provided to the municipality by outside agencies that are under contract or in a demonstrated partnership with that municipality.

(Added by Stats. 2011, Ch. 549, Sec. 2. Effective January 1, 2012. Repealed as of date prescribed in Section 18755.3.)



18755.3

(a) Except as otherwise provided in subdivision (b), this article shall remain in effect only until January 1 of the fifth taxable year following the first appearance of the Municipal Shelter Spay-Neuter Fund on the tax return, and as of that date is repealed, unless a later enacted statute, that is enacted before the applicable date, deletes or extends that date.

(b) (1) By September 1 of the second calendar year and by September 1 of each subsequent calendar year that the Municipal Shelter Spay-Neuter Fund appears on the tax return, the Franchise Tax Board shall do all of the following:

(A) Determine the minimum contribution amount required to be received during the next calendar year for the fund to appear on the tax return for the taxable year that includes that next calendar year.

(B) Provide written notification to the Department of Food and Agriculture of the amount determined in subparagraph (A).

(C) Determine whether the amount of contributions estimated to be received during the calendar year will equal or exceed the minimum contribution amount determined by the Franchise Tax Board for the calendar year pursuant to subparagraph (A). The Franchise Tax Board shall estimate the amount of contributions to be received by using the actual amounts received and an estimate of the contributions that will be received by the end of that calendar year.

(2) If the Franchise Tax Board determines that the amount of the contributions estimated to be received during a calendar year will not at least equal the minimum contribution amount for the calendar year, this article is repealed with respect to taxable years beginning on or after January 1 of that calendar year.

(3) For purposes of this section, the minimum contribution amount for a calendar year means two hundred fifty thousand dollars ($250,000) for the second calendar year after the first appearance of the Municipal Shelter Spay-Neuter Fund on the personal income tax return or the adjusted minimum contribution amount adjusted pursuant to subdivision (c).

(c) For each calendar year, beginning with the third calendar year after the first appearance of the Municipal Shelter Spay-Neuter Fund on the tax return, the Franchise Tax Board shall adjust, on or before September 1 of that calendar year, the minimum estimated contribution amount specified in subdivision (b) as follows:

(1) The minimum estimated contribution amount for the calendar year shall be an amount equal to the product of the minimum estimated contribution amount for the prior September 1, multiplied by the inflation factor adjustment as specified in paragraph (2) of subdivision (h) of Section 17041, rounded off to the nearest dollar.

(2) The inflation factor adjustment used for the calendar year shall be based on the figures for the percentage change in the California Consumer Price Index received on or before August 1 of the calendar year pursuant to paragraph (1) of subdivision (h) of Section 17041.

(d) Notwithstanding the repeal of this article, any contribution amounts designated pursuant to this article prior to its repeal shall continue to be transferred and disbursed in accordance with this article as in effect immediately prior to that repeal.

(Added by Stats. 2011, Ch. 549, Sec. 2. Effective January 1, 2012. Repealed on date prescribed in subd. (a) or subd. (b). Note: Repeal affects Article 5.7, commencing with Section 18755)






ARTICLE 6. California Alzheimer’s Disease and Related Research Fund

18761

The Legislature finds and declares all of the following:

(a) Alzheimer s disease and related dementia disorders are devastating health conditions that cause a loss of intellectual functioning so severe that they interfere with an individual s daily functioning and eventually result in death. These conditions cause serious financial, social, and emotional hardships on those affected and on their family caregivers.

(b) Between 2008 and 2030 the number of Californians living with Alzheimer s disease will double in both the general population and among the African American population. In this same period, there is expected to be a tripling of that disease among California s Latino and Asian Pacific Islander populations.

(c) Among California s baby boomers 55 years of age and older, their lifetime risk for developing Alzheimer s disease is one in eight.

(d) Alzheimer s disease is now the sixth leading cause of death in California.

(e) Families provide almost three-quarters of the value of care for individuals living with Alzheimer s disease in the community and in facilities, amounting to approximately $72.7 billion out of an estimated total cost of $104 billion. These family caregivers are more likely to experience financial hardship, health difficulties, and a negative impact on their ability to work outside the home.

(f) The cost to the Medi-Cal program for an individual with Alzheimer s disease or a related dementia is two and one-half times greater than the cost for an individual without a diagnosis of dementia.

(g) While scientists have made great strides in understanding Alzheimer s disease and other causes of dementia, there is no known prevention or cure at this time.

(h) It is the intent of the Legislature, in enacting this article, to establish a systematic program for the conduct of research regarding the cause, prevention, diagnosis, cure, and treatment of Alzheimer s disease and related disorders. The outcome of this research may have direct effects and consequences on the development of a comprehensive system that will provide diagnoses and treatment to victims of those health problems. This program shall award grants to eligible physicians, hospitals, laboratories, educational institutions, and other organizations and persons for the purpose of enabling those organizations and persons to conduct research.

(Amended by Stats. 2009, Ch. 232, Sec. 1. Effective January 1, 2010. Inoperative for taxable years beginning on or after January 1, 2020, or earlier year, as provided in Section 18766. Repealed on December 1, 2020, or earlier year, pursuant to Section 18766.)



18762

For the purposes of this article, research shall include, but not be limited to, expenditures to develop and advance the understanding, techniques, and modalities effective in the care, treatment, and cure of Alzheimer s victims and their families.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31. Inoperative for taxable years beginning on or after January 1, 2020, or earlier year, as provided in Section 18766. Repealed on December 1, 2020, or earlier year, pursuant to Section 18766.)



18763

(a) Any individual may designate on the tax return that a contribution in excess of the tax liability, if any, be made to the California Alzheimer s Disease and Related Disorders Research Fund, that is established by Section 18764.

(b) The contributions shall be in full dollar amounts and may be made individually by each signatory on the joint return.

(c) A designation under subdivision (a) shall be made for any taxable year on the individual return for that taxable year, and once made shall be irrevocable. In the event that payments and credits reported on the return, together with any other credits associated with the individual s account, do not exceed the individual s tax liability, the return shall be treated as though no designation has been made.

(d) The Franchise Tax Board shall revise the forms of the return to include a space labeled the Alzheimer s Disease/Related Disorders Fund to allow for the designation permitted under subdivision (a). The forms shall also include in the instructions information that the contribution may be in the amount of one dollar ($1) or more and that the contribution shall be used to conduct research relating to the cure and treatment of Alzheimer s disease.

(e) A deduction shall be allowed under Article 6 (commencing with Section 17201) of Chapter 3 of Part 10 for any contribution made pursuant to subdivision (a).

(Amended by Stats. 1999, Ch. 987, Sec. 61. Effective October 10, 1999. Inoperative for taxable years beginning on or after January 1, 2020, or earlier year, as provided in Section 18766. Repealed on December 1, 2020, or earlier year, pursuant to Section 18766.)



18764

There is in the State Treasury the California Alzheimer s Disease and Related Disorders Research Fund to receive contributions made pursuant to Section 18763. The Franchise Tax Board shall notify the Controller of both the amount of money paid by individuals in excess of their tax liability and the amount of refund money which individuals have designated pursuant to Section 18763 to be transferred to the California Alzheimer s Disease and Related Disorders Research Fund. The Controller shall transfer from the Personal Income Tax Fund to the California Alzheimer s Disease and Related Disorders Research Fund an amount not in excess of the sum of the amounts designated by individuals pursuant to Section 18763 for payment into that fund.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31. Inoperative for taxable years beginning on or after January 1, 2020, or earlier year, as provided in Section 18766. Repealed on December 1, 2020, or earlier year, pursuant to Section 18766.)



18765

All money transferred to the California Alzheimer s Disease and Related Disorders Research Fund, upon appropriation by the Legislature, shall be allocated as follows:

(a) To the Franchise Tax Board and the Controller for reimbursement of all costs incurred by the Franchise Tax Board and the Controller in connection with their duties under this article.

(b) To the appropriate state department as established by the Secretary of California Health and Human Services in consultation with the California Department of Aging, and any others which the secretary deems appropriate. These funds shall be expended for the purpose of conducting research relating to the care, treatment, and the cure of Alzheimer s disease through contracts or grants developed and awarded as determined by the Secretary of California Health and Human Services, in consultation with the California Department of Aging and any others which the secretary deems appropriate.

(Amended by Stats. 2009, Ch. 232, Sec. 2. Effective January 1, 2010. Inoperative for taxable years beginning on or after January 1, 2020, or earlier year, as provided in Section 18766. Repealed on December 1, 2020, or earlier year, pursuant to Section 18766.)



18766

(a) Except as otherwise provided in paragraph (2) of subdivision (b), this article shall remain in effect only for taxable years beginning before January 1, 2020, and as of December 1 of that year is repealed .

(b) (1) By September 1, 2006, and by September 1 of each subsequent calendar year that the California Alzheimer s Disease and Related Disorders Research Fund appears on a tax return, the Franchise Tax Board shall do all of the following:

(A) Determine the minimum contribution amount required to be received during the next calendar year for the fund to appear on the tax return for the taxable year that includes that next calendar year.

(B) Provide written notification to the Secretary of California Health and Human Services of the amount determined in subparagraph (A).

(C) Determine whether the amount of contributions estimated to be received during the calendar year will equal or exceed the minimum contributions amount determined by the Franchise Tax Board for the calendar year pursuant to subparagraph (A). The Franchise Tax Board shall estimate the amount of contributions to be received by using the actual amounts received and an estimate of the contributions that will be received by the end of that calendar year.

(2) If the Franchise Tax Board determines that the amount of contributions estimated to be received during a calendar year will not at least equal the minimum contribution amount for the calendar year, this article shall be inoperative with respect to taxable years beginning on or after January 1 of that calendar year and shall be repealed on December 1 of that year.

(3) For purposes of this section, the minimum contribution amount for a calendar year means two hundred fifty thousand dollars ($250,000) for the 2000 calendar year or the minimum contribution amount as adjusted pursuant to subdivision (c).

(c) For each calendar year, beginning with calendar year 2001, the Franchise Tax Board shall adjust, on or before September 1 of that calendar year, the minimum contribution amount specified in subdivision (b) as follows:

(1) The minimum contribution amount for the calendar year shall be an amount equal to the product of the minimum contribution amount for the prior calendar year multiplied by the inflation factor adjustment as specified in paragraph (2) of subdivision (h) of Section 17041, rounded off to the nearest dollar.

(2) The inflation factor adjustment used for the calendar year shall be based on the figures for the percentage change in the California Consumer Price Index received on or before August 1 of the calendar year pursuant to paragraph (1) of subdivision (h) of Section 17041.

(d) Notwithstanding the repeal of this article, any contribution amounts designated pursuant to this article prior to its repeal shall continue to be transferred and disbursed in accordance with this article as in effect immediately prior to that repeal.

(Amended by Stats. 2013, Ch. 671, Sec. 1. Effective January 1, 2014. Repealed on December 1, 2020, or earlier year, by its own provisions. Note: Repeal affects Article 6, commencing with Section 18761.)






ARTICLE 7. Designations to the California Seniors Special Fund

18771

(a) Any individual who is allowed the credit under subdivision (c) of Section 17054 may designate on the tax return that a contribution is being made in an amount not to exceed the amount of the credit, without regard to Section 17054.1, which is to be paid to the California Seniors Special Fund.

(b) The contribution may be made individually by each eligible signatory on the joint return who is allowed the credit under subdivision (c) of Section 17054.

(c) The individual s return shall be treated as if no designation is made under this article if either of the following apply:

(1) The credit allowed by subdivision (c) of Section 17054 reported on the return is insufficient to cover the amount of the contribution.

(2) Payments and credits reported on the return, together with any other credits associated with the taxpayer s return are insufficient to cover the amount of tax owed plus the contribution.

(d) A designation under subdivision (a) shall be made for any taxable year on the initial return for that taxable year, and once made shall be irrevocable.

(e) The Franchise Tax Board shall revise the forms of the return to allow for the designation permitted under subdivision (a).

(f) A deduction shall be allowed under Article 6 (commencing with Section 17201) of Chapter 3 of Part 10 for any contribution made pursuant to subdivision (a).

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18772

There is hereby established in the State Treasury the California Seniors Special Fund to receive contributions made pursuant to Section 18771.

The Franchise Tax Board shall notify the Controller of the amount of the credits designated pursuant to Section 18771 to be transferred into the California Seniors Special Fund. The Controller shall transfer from the Personal Income Tax Fund to the California Seniors Special Fund an amount not in excess of the sum of the credits designated by individuals pursuant to Section 18771 for payment into that fund.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



18773

(a) All money transferred to the California Seniors Special Fund pursuant to Section 18771 shall, upon appropriation, be allocated as follows:

(1) To the Franchise Tax Board and the Controller for reimbursement of all costs incurred by the Franchise Tax Board and the Controller in connection with their duties under this article.

(2) To the California Commission on Aging, the sum of eighty thousand dollars ($80,000) in each fiscal year, or the balance of the fund if less than that amount remains for the operational support of the Area Agency on Aging Advisory Council of California (TACC) for its advocacy efforts on behalf of the senior citizens of California.

(3) The balance, if any, to the California Department of Aging for allocation on a per capita basis of individuals 60 years of age or older to the area agencies on aging for the support of direct services to senior citizens, as those services have been identified in each agency s area plan. Each area agency on aging which elects to receive moneys from the California Seniors Special Fund shall include in their annual report a narrative describing the amount of moneys so received and the purposes for which the money was expended.

(b) All moneys allocated pursuant to paragraph (2) of subdivision (a) may be carried over from the year in which they were received and encumbered in any following year.

(c) The amount allocated pursuant to paragraph (2) of subdivision (a) may be adjusted annually, as determined by the Department of Finance, to reflect changes in salary adjustments, price increases, and travel reimbursement adjustments included for all state agencies in the annual Budget Act.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)






ARTICLE 8. Designations to the California Breast Cancer Research Fund

18791

The Legislature finds and declares all of the following:

(a) Breast cancer is a devastating health condition which will affect one out of nine American women during their lifetimes. Every three minutes a woman is diagnosed with breast cancer and every 12 minutes a woman dies of breast cancer. In 1992, 182,000 women in the United States will be diagnosed with breast cancer and 46,300 will die from the disease. In 1992, nearly 19,000 California women will be diagnosed with breast cancer and 7,000 will die from the disease. Periodic mammography screening has reduced breast cancer mortality by almost 50 percent. Nearly 15 percent of early tumors are not detected on mammograms. Thirty percent of all tumors found on mammograms are missed due to poorly performed or misinterpreted tests. The direct and indirect costs concerning a breast cancer diagnosis exact a huge economic toll of eight billion dollars ($8,000,000,000) a year, with the impact on the health system, the loss of worktime, the loss of women employees and lives lost to a disease that bankrupts families emotionally and economically.

(b) There is no known cause, cure, or prevention at this time for breast cancer. Women are encouraged to screen themselves and be screened for breast cancer. According to some studies early detection through mammography reduces the rate of death from breast cancer by 30 to 50 percent. The state of breast cancer screening must be continually improved to identify breast tumors. Current techniques for breast cancer screening include mammography, both film screen and xerography, and ultrasound.

(c) It is the intent of the Legislature in enacting this article, to establish a systematic program to conduct research regarding the cause, cure, and prevention of breast cancer. The outcome of this research may have direct effects and consequences on the development of a comprehensive system which may identify the cause, cure, and prevention of breast cancer as well as improving the screening, diagnoses and treatment of victims of breast cancer. This program shall award grants to eligible physicians, hospitals, laboratories, educational institutions, and other organizations and persons for the purpose of enabling organizations and persons to conduct research.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31. Repealed on or before January 1, 2018, as prescribed in Section 18796.)



18792

For the purpose of this article, research shall include, but not be limited to, expenditures to develop and advance the understanding, techniques, and modalities effective in the prevention, cure, screening, and treatment of breast cancer.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31. Repealed on or before January 1, 2018, as prescribed in Section 18796.)



18793

(a) Any individual may designate on the tax return that a contribution in excess of the tax liability, if any, be made to the California Breast Cancer Research Fund, which is established by Section 18794.

(b) The contributions shall be in full dollar amounts and may be made individually by each signatory on the joint return.

(c) A designation shall be made for any taxable year on the individual return for that taxable year, and once made shall be irrevocable. In the event that payments and credits reported on the return, together with any other credits associated with the individual s account, do not exceed the individual s liability, the return shall be treated as though no designation has been made.

(d) The Franchise Tax Board shall revise the forms of the return to include a space labeled the California Breast Cancer Research Fund to allow for the designation permitted. The forms shall also include in the instructions information that the contribution may be in the amount of one dollar ($1) or more and that the contribution shall be used to conduct research relating to the cure, screening, and treatment of breast cancer.

(e) A deduction shall be allowed under Article 6 (commencing with Section 17201) of Chapter 3 of Part 10 for any contribution made pursuant to subdivision (a).

(Amended by Stats. 1999, Ch. 987, Sec. 63. Effective October 10, 1999. Operative January 1, 1994, by Sec. 83 of Ch. 31. Repealed on or before January 1, 2018, as prescribed in Section 18796.)



18794

There is in the State Treasury the California Breast Cancer Research Fund to receive contributions made pursuant to Section 18793. The Franchise Tax Board shall notify the Controller of both the amount of money paid by taxpayers in excess of their tax liability and the amount of refund money which taxpayers have designated pursuant to Section 18793 to be transferred to the California Breast Cancer Research Fund. The Controller shall transfer from the Personal Income Tax Fund to the California Breast Cancer Research Fund an amount not in excess of the sum of the amounts designated by individuals pursuant to Section 18793 for payment into that fund. It is the intent of the Legislature that the 1992 tax return include a space for the California Breast Cancer Research Fund to take the place of the United States Olympic Committee Fund, as it appeared on the 1990 tax return.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31. Repealed on or before January 1, 2018, as prescribed in Section 18796.)



18795

All money transferred to the California Breast Cancer Research Fund, upon appropriation by the Legislature, shall be allocated as follows:

(a) To the Franchise Tax Board and the Controller for reimbursement of all costs incurred by the Franchise Tax Board and the Controller in connection with their duties under this article.

(b) To the University of California for the support of the Breast Cancer Research Program (Article 1 (commencing with Section 104145) of Chapter 2 of Part 1 of Division 103 of the Health and Safety Code) for the purposes stated therein that are related solely to breast cancer research. The University of California may use up to 5 percent of the money allocated to it for administering and promoting the program.

(Amended by Stats. 2002, Ch. 484, Sec. 1. Effective January 1, 2003. Operative January 1, 1994, by Sec. 83 of Ch. 31. Repealed on or before January 1, 2018, as prescribed in Section 18796.)



18796

(a) This article shall remain in effect only until January 1, 2018, and as of that date is repealed.

(b) (1) By September 1, 2006, and by September 1 of each subsequent calendar year that the California Breast Cancer Research Fund appears on a tax return, the Franchise Tax Board shall do all of the following:

(A) Determine the minimum contribution amount required to be received during the next calendar year for the fund to appear on the tax return for the taxable year that includes that next calendar year.

(B) Provide written notification to the University of California of the amount determined in subparagraph (A).

(C) Determine whether the amount of contributions estimated to be received during the calendar year will equal or exceed the minimum contribution amount determined by the Franchise Tax Board for the calendar year pursuant to subparagraph (A). The Franchise Tax Board shall estimate the amount of the contributions to be received by using the actual amounts received and an estimate of the contributions that will be received by the end of that calendar year.

(2) If the Franchise Tax Board determines that the amount of contributions estimated to be received during a calendar year will not at least equal the minimum contribution amount for the calendar year, this article is repealed with respect to taxable years beginning on or after January 1 of that calendar year.

(3) For purposes of this section, the minimum contribution amount for a calendar year means two hundred fifty thousand dollars ($250,000) for the 1997 calendar year or the minimum contribution amount adjusted pursuant to subdivision (c).

(c) Except as provided in subdivision (d), each calendar year, beginning with calendar year 1998, the Franchise Tax Board shall adjust, on or before September 1 of that calendar year, the minimum contribution amount specified in subdivision (b) as follows:

(1) The minimum contribution amount for the calendar year shall be an amount equal to the product of the minimum contribution amount for the prior calendar year multiplied by the inflation factor adjustment as specified in paragraph (2) of subdivision (h) of Section 17041, rounded off to the nearest dollar.

(2) The inflation factor adjustment used for the calendar year shall be based on the figures for the percentage change in the California Consumer Price Index that are received on or before August 1 of the calendar year pursuant to paragraph (1) of subdivision (h) of Section 17041.

(d) For calendar years 2014 and 2015 the minimum contribution shall be equal to the minimum contribution amount for the 2013 calendar year. This amount shall be adjusted pursuant to subdivision (c) beginning with the 2016 calendar year.

(e) Notwithstanding the repeal of this article, any contribution amounts designated pursuant to this article prior to its repeal shall continue to be transferred and disbursed in accordance with this article as in effect immediately prior to that repeal.

(Amended by Stats. 2013, Ch. 664, Sec. 1. Effective January 1, 2014. Repealed on January 1, 2018, by subd. (a), or on earlier date prescribed in subd. (b). Note: Repeal affects Article 8, commencing with Section 18791.)






ARTICLE 9. Designations to the California Firefighters’ Memorial Fund

18801

(a) Any individual may designate on the tax return that a contribution in excess of the tax liability, if any, be made to the California Firefighters Memorial Fund, which is established by Section 18802. That designation is to be used as a voluntary checkoff on the tax return.

(b) The contributions shall be in full dollar amounts and may be made individually by each signatory on the joint return.

(c) A designation shall be made for any taxable year on the initial return for that taxable year, and once made shall be irrevocable. In the event that payments and credits reported on the return, together with any other credits associated with the taxpayer s account, do not exceed the taxpayer s liability, the return shall be treated as though no designation has been made. In the event that no designee is specified, the contribution shall be transferred to the General Fund, after reimbursement of the direct actual costs of the Franchise Tax Board for the collection and the administration of funds under this article.

(d) In the event a taxpayer designates a contribution to more than one account or fund listed on the tax return, and the amount available for designation is insufficient to satisfy the total amount designated, the contribution shall be allocated among the designees on a pro rata basis.

(e) The Franchise Tax Board shall revise the forms of the return to include a space labeled the California Firefighters Memorial Fund to allow for the designation permitted. The forms shall also include in the instructions information that the contribution may be in the amount of one dollar ($1) or more and that the contribution shall be used to construct and maintain a memorial to California firefighters on the grounds of the State Capitol.

(f) A deduction shall be allowed under Article 6 (commencing with Section 17201) of Chapter 3 of Part 10 for any contribution made pursuant to subdivision (a).

(Amended by Stats. 1999, Ch. 988, Sec. 1. Effective January 1, 2000. Repealed as of January 1, 2016, pursuant to Section 18804.)



18802

There is in the State Treasury the California Firefighters Memorial Fund to receive contributions made pursuant to Section 18801. The Franchise Tax Board shall notify the Controller of both the amount of money paid by taxpayers in excess of their tax liability and the amount of refund money which taxpayers have designated pursuant to Section 18801 to be transferred to the California Firefighters Memorial Fund. The Controller shall transfer from the Personal Income Tax Fund to the California Firefighters Memorial Fund an amount not in excess of the sum of the amounts designated by individuals pursuant to Section 18801 for payment into that fund. It is the intent of the Legislature that the 1993 tax return include a space for the California Firefighters Memorial Fund.

(Added by Stats. 1994, Ch. 1243, Sec. 49. Effective September 30, 1994. Repealed as of January 1, 2016, pursuant to Section 18804.)



18803

(a) All money transferred to the California Firefighters Memorial Fund, upon appropriation by the Legislature, shall be allocated as follows:

(1) To the Franchise Tax Board and the Controller for reimbursement of all costs incurred by the Franchise Tax Board and the Controller in connection with their duties under this article.

(2) To the California Fire Foundation.

(b) The money transferred to the California Firefighters Memorial Fund pursuant to Section 18802, and allocated pursuant to paragraph (2) of subdivision (a), shall be used for the following purposes:

(1) Maintenance and repair of the California Firefighters Memorial on the grounds of the State Capitol.

(2) Ceremonies to honor the memory of fallen firefighters and to assist surviving loved ones, but only from contributions made on tax returns filed on and after January 1, 2004.

(3) An information guide detailing survivor benefits to assist the spouses and children of fallen firefighters, but only from contributions made on tax returns filed on and after January 1, 2004.

(Amended by Stats. 2003, Ch. 189, Sec. 2. Effective January 1, 2004. Repealed as of January 1, 2016, pursuant to Section 18804.)



18804

(a) This article shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, which is enacted before January 1, 2016, deletes or extends that date.

(b) (1) If the repeal date specified in subdivision (a) has been deleted and if, thereafter, in any calendar year the Franchise Tax Board estimates by September 1 that contributions described in this article made on returns filed in that calendar year will be less than the minimum contribution amount prescribed by paragraph (2), then this article is inoperative with respect to taxable years beginning on and after January 1 of that calendar year. The Franchise Tax Board shall estimate the annual contribution amount by September 1 of each year using the actual amounts known to be contributed and an estimate of the remaining year s contributions.

(2) For purposes of this section, minimum contribution amount means two hundred fifty thousand dollars ($250,000) for any calendar year.

(c) Notwithstanding the repeal of this article, any contribution amounts designated pursuant to this article prior to its repeal shall continue to be transferred and disbursed in accordance with this article as in effect immediately prior to that repeal.

(Amended by Stats. 2008, Ch. 160, Sec. 1. Effective January 1, 2009. Repealed on January 1, 2016, as provided in subd. (a). Note: Repeal affects Article 9, commencing with Section 18801. If the repeal is deleted, this article may become inoperative under subd. (b).)






ARTICLE 9.5. Designations to the California Peace Officer Memorial Foundation Fund

18805

(a) Any taxpayer may designate on the tax return that a contribution in excess of the tax liability, if any, be made to the California Peace Officer Memorial Foundation Fund, which is established by Section 18806. That designation is to be used as a voluntary checkoff on the tax return.

(b) The contributions shall be in full dollar amounts and may be made individually by each signatory on the joint return.

(c) A designation shall be made for any taxable year on the initial return for that taxable year, and once made shall be irrevocable. In the event that payments and credits reported on the return, together with any other credits associated with the taxpayer s account, do not exceed the taxpayer s liability, the return shall be treated as though no designation has been made. In the event that no designee is specified, the contribution shall be transferred to the General Fund, after reimbursement of the direct actual costs of the Franchise Tax Board for the collection and the administration of funds under this article.

(d) In the event a taxpayer designates a contribution to more than one account or fund listed on the tax return, and the amount available for designation is insufficient to satisfy the total amount designated, the contribution shall be allocated among the designees on a pro rata basis.

(e) The Franchise Tax Board shall revise the forms of the return to include a space labeled the California Peace Officer Memorial Foundation Fund to allow for the designation permitted. The forms shall also include in the instructions information that the contribution may be in the amount of one dollar ($1) or more and that the contribution shall be used to build and maintain the California Peace Officer Memorial in Sacramento, California, and for activities performed by the California Peace Officer Memorial Foundation in support of families of slain peace officers.

(f) A deduction shall be allowed under Article 6 (commencing with Section 17201) of Chapter 3 for any contribution made pursuant to subdivision (a).

(Added by Stats. 1999, Ch. 215, Sec. 1. Effective January 1, 2000. Repealed as of January 1, 2016, pursuant to Section 18808.)



18806

There is in the State Treasury the California Peace Officer Memorial Foundation Fund to receive contributions made pursuant to Section 18805. The Franchise Tax Board shall notify the Controller of both the amount of money paid by taxpayers in excess of their tax liability and the amount of refund money which taxpayers have designated pursuant to Section 18805 to be transferred to the California Peace Officer Memorial Foundation Fund. The Controller shall transfer from the Personal Income Tax Fund to the California Peace Officer Memorial Foundation Fund an amount not in excess of the sum of the amounts designated by individuals pursuant to Section 18805 for payment into that fund. It is the intent of the Legislature that the tax return for the 1999 taxable year include a space for the California Peace Officer Memorial Foundation Fund.

(Added by Stats. 1999, Ch. 215, Sec. 1. Effective January 1, 2000. Repealed as of January 1, 2016, pursuant to Section 18808.)



18807

All money transferred to the California Peace Officer Memorial Foundation Fund, upon appropriation by the Legislature, shall be allocated as follows:

(a) To the Franchise Tax Board and the Controller for reimbursement of all costs incurred by the Franchise Tax Board and the Controller in connection with their duties under this article.

(b) To the California Department of the Highway Patrol for allocation to the California Peace Officer Memorial Commission for building and maintaining the California Peace Officer Memorial in Sacramento, California, and for activities performed by the California Peace Officer Memorial Foundation in support of families of slain peace officers.

(c) All money transferred to the California Peace Officer Memorial Foundation Fund prior to the enactment of the act adding this subdivision is hereby appropriated for allocation as described in subdivisions (a) and (b).

(Amended by Stats. 2001, Ch. 274, Sec. 1. Effective September 10, 2001. Repealed as of January 1, 2016, pursuant to Section 18808.)



18808

(a) This article shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, which is enacted before January 1, 2016, deletes that date.

(b) If the repeal date specified in subdivision (a) has been deleted, all of the following apply:

(1) By September 1 of the calendar year beginning after the effective date of the act deleting the repeal date and by September 1 of each subsequent calendar year that the California Peace Officer s Memorial Foundation Fund appears on a tax return, the Franchise Tax Board shall do all of the following:

(A) Determine the minimum contribution amount required to be received during the next calendar year for the fund to appear on the tax return for the taxable year that includes that next calendar year.

(B) Provide written notification to the California Peace Officer Memorial Commission of the amount determined in subparagraph (A).

(C) Determine whether the amount of contributions estimated to be received during the calendar year will equal or exceed the minimum contribution amount determined by the Franchise Tax Board for the calendar year pursuant to subparagraph (A). The Franchise Tax Board shall estimate the amount of contributions to be received by using the actual amounts received and an estimate of the contributions that will be received by the end of that calendar year.

(2) If the Franchise Tax Board determines that the amount of contributions estimated to be received during a calendar year will not at least equal the minimum contribution amount for the calendar year, this article is repealed with respect to taxable years beginning on or after January 1 of that calendar year.

(3) For purposes of this section, the minimum contribution amount for a calendar year means two hundred fifty thousand dollars ($250,000) for the first calendar year beginning after the effective date of the act that deleted the repeal date specified in subdivision (a), or the minimum contribution amount adjusted pursuant to subdivision (c).

(c) For each calendar year, beginning with calendar year 2005, the Franchise Tax Board shall adjust, on or before September 1 of that calendar year, the minimum contribution amount specified in subdivision (b) as follows:

(1) The minimum contribution amount for the calendar year shall be an amount equal to the product of the minimum contribution amount for the prior calendar year multiplied by the inflation factor adjustment as specified in paragraph (2) of subdivision (h) of Section 17041, rounded off to the nearest dollar.

(2) The inflation factor adjustment used for the calendar year shall be based on the figures for the percentage change in the California Consumer Price Index received on or before August 1 of the calendar year pursuant to paragraph (1) of subdivision (h) of Section 17041.

(d) Notwithstanding the repeal of this article, any contribution amounts designated pursuant to this article prior to its repeal shall continue to be transferred and disbursed in accordance with this article as in effect immediately prior to that repeal.

(Amended by Stats. 2008, Ch. 160, Sec. 2. Effective January 1, 2009. Repealed on January 1, 2016, as provided in subd. (a). Note: Repeal affects Article 9.5, commencing with Section 18805. If this repeal (subd. (a)) is deleted, this article may be repealed under subd. (b).)






ARTICLE 10. Child Victims of Human Trafficking Fund

18809

(a) Any individual may designate on the tax return that a contribution in excess of the tax liability, if any, be made to the Child Victims of Human Trafficking Fund established by Section 18809.1. That designation is to be used as a voluntary contribution on the tax return.

(b) The contributions shall be in full dollar amounts and may be made individually by each signatory on a joint return.

(c) A designation under subdivision (a) shall be made for any taxable year on the original return for that taxable year, and once made, shall be irrevocable. In the event that payments and credits reported on the return, together with any other credits associated with the individual s account, do not exceed the individual s tax liability, the return shall be treated as though no designation has been made.

(d) If an individual designates a contribution to more than one account or fund listed on the tax return, and the amount available is insufficient to satisfy the total amount designated, the contribution shall be allocated among the designees on a pro rata basis.

(e) When another voluntary contribution designation is removed from the tax return or as soon as space is available, the Franchise Tax Board shall revise the form of the return to include a space labeled Child Victims of Human Trafficking Fund to allow for the designation permitted under subdivision (a). The form shall also include in the instructions information that the contribution may be in the amount of one dollar ($1) or more and that the contribution shall be used to fund community-based organizations that serve minor victims of human trafficking that meet the standards described in Section 13837 of the Penal Code and that agree to use the funds to provide services to minors, who are victims of human trafficking.

(f) A deduction shall be allowed under Article 6 (commencing with Section 17201) of Chapter 3 of Part 10 for any contribution made pursuant to subdivision (a).

(Added by Stats. 2011, Ch. 465, Sec. 1. Effective January 1, 2012. Repealed on date prescribed in Section 18809.3.)



18809.1

There is in the State Treasury the Child Victims of Human Trafficking Fund to receive contributions made pursuant to Section 18809. The Franchise Tax Board shall notify the Controller of both the amount of money paid by taxpayers in excess of their tax liability and the amount of refund money that taxpayers have designated pursuant to Section 18809 to be transferred to the Child Victims of Human Trafficking Fund. The Controller shall transfer from the Personal Income Tax Fund to the Child Victims of Human Trafficking Fund an amount not in excess of the sum of the amounts designated by individuals pursuant to Section 18809 for payment into that fund.

(Added by Stats. 2011, Ch. 465, Sec. 1. Effective January 1, 2012. Repealed on date prescribed in Section 18809.3.)



18809.2

All money transferred to the Child Victims of Human Trafficking Fund, upon appropriation by the Legislature, shall be allocated as follows:

(a) To the Franchise Tax Board and the Controller only for reimbursement of all costs incurred by the Franchise Tax Board and the Controller in connection with their duties under this article.

(b) To the California Emergency Management Agency, which will administer the funds granted to the community-based organizations that meet the standards described in Section 13837 of the Penal Code and that agree to use the funds to provide services to minors, who are victims of human trafficking.

(Added by Stats. 2011, Ch. 465, Sec. 1. Effective January 1, 2012. Repealed on date prescribed in Section 18809.3.)



18809.3

(a) Except as otherwise provided in subdivision (b), this article shall remain in effect only until January 1 of the fifth taxable year following the first appearance of the Child Victims of Human Trafficking Fund on the personal income tax return, and as of that date is repealed, unless a later enacted statute, that is enacted before the applicable date, deletes or extends that date.

(b) (1) By September 1 of the second calendar year and each subsequent calendar year that the Child Victims of Human Trafficking Fund appears on the tax return, the Franchise Tax Board shall do both of the following:

(A) Determine the minimum contribution amount required to be received during the next calendar year for the fund to appear on the tax return for the taxable year that includes that next calendar year.

(B) Determine whether the amount of contributions estimated to be received during the calendar year will equal or exceed the minimum contribution amount determined by the Franchise Tax Board for the calendar year pursuant to subparagraph (A). The Franchise Tax Board shall estimate the amount of contributions to be received by using the actual amounts received and an estimate of the contributions that will be received by the end of that calendar year.

(2) If the Franchise Tax Board determines that the amount of the contributions estimated to be received during a calendar year will not at least equal the minimum contribution amount for the calendar year, this article is repealed with respect to taxable years beginning on or after January 1 of that calendar year.

(3) For purposes of this section, the minimum contribution amount for a calendar year means two hundred fifty thousand dollars ($250,000) for the second calendar year after the first appearance of the Child Victims of Human Trafficking Fund on the personal income tax return or the adjusted minimum contribution amount adjusted pursuant to subdivision (c).

(c) For each calendar year, beginning with the third calendar year after the first appearance of the Child Victims of Human Trafficking Fund on the personal income tax return, the Franchise Tax Board shall adjust, on or before September 1 of that calendar year, the minimum contribution amount specified in subdivision (b) as follows:

(1) The minimum estimated contribution amount for the calendar year shall be an amount equal to the product of the minimum estimated contribution amount for the calendar year multiplied by the inflation factor adjustment as specified in subparagraph (A) of paragraph (2) of subdivision (h) of Section 17041, rounded off to the nearest dollar.

(2) The inflation factor adjustment used for the calendar year shall be based on the figures for the percentage change in the California Consumer Price Index for all items received on or before August 1 of the calendar year pursuant to paragraph (1) of subdivision (h) of Section 17041.

(d) Notwithstanding the repeal of this article, any contribution amounts designated pursuant to this article prior to its repeal shall continue to be transferred and disbursed in accordance with this article as in effect immediately prior to that repeal.

(Added by Stats. 2011, Ch. 465, Sec. 1. Effective January 1, 2012. Repealed on date prescribed in subd. (a) or subd. (b). Note: Repeal affects Article 10, commencing with Section 18809.)






ARTICLE 12. American Red Cross, California Chapters Fund

18830

(a) An individual may designate on the tax return that a contribution in excess of tax liability, if any, be made to the American Red Cross, California Chapters Fund established by Section 18831.

(b) A contribution shall be in a full dollar amount and may be made individually by each signatory on a joint return.

(c) A designation made under subdivision (a) shall be made for any taxable year on the original return for that taxable year, and once made shall be irrevocable. In the event that payments and credits reported on the return, together with any other credits associated with the taxpayer s account do not exceed the taxpayer s tax liability, if any, the return shall be treated as though no designation had been made. In the event that no designee is specified, the contribution shall, after reimbursement of the direct actual costs of the Franchise Tax Board for the collection and administration of funds under this article, be transferred to the General Fund.

(d) If an individual designates a contribution to more than one account or fund listed on the tax return, and the amount available is insufficient to satisfy the total amount designated, the contribution shall be allocated among the designated accounts on a pro rata basis.

(e) The Franchise Tax Board shall revise the form of the return to include a space labeled the American Red Cross, California Chapters Fund to allow for the designation permitted under subdivision (a). The form shall also include in the instructions information that the contribution may be in the amount of one dollar ($1) or more and that the contribution shall be used by the American Red Cross, California Chapters for planning and implementing programs for disaster relief in California. The American Red Cross Capital Region Chapter, on behalf of the American Red Cross, California Chapters, shall submit to the Office of Emergency Services within 60 days of receiving the contributions from the Office of Emergency Services, a plan for the use of the contributions received under the act.

(f) Notwithstanding any other provision, a voluntary contribution designation for the American Red Cross, California Chapters Fund shall not be added on the tax return until another voluntary contribution designation is removed or as soon as space is available.

(g) A deduction shall be allowed under Article 6 (commencing with Section 17201) of Chapter 3 of Part 10 for any contribution made pursuant to subdivision (a).

(Added by Stats. 2013, Ch. 451, Sec. 1. Effective January 1, 2014. Inoperative on date prescribed in Section 18833. Repealed, pursuant to Section 18833, on December 1 following inoperative date.)



18831

There is hereby established in the State Treasury the American Red Cross, California Chapters Fund to receive contributions made pursuant to Section 18830. The Franchise Tax Board shall notify the Controller of both the amount of money paid by taxpayers in excess of their tax liability and the amount of refund money that taxpayers have designated pursuant to Section 18830 to be transferred to the American Red Cross, California Chapters Fund. The Controller shall transfer from the Personal Income Tax Fund to the American Red Cross, California Chapters Fund an amount not in excess of the sum of the amounts designated by individuals pursuant to Section 18830 for payment into that fund.

(Added by Stats. 2013, Ch. 451, Sec. 1. Effective January 1, 2014. Inoperative on date prescribed in Section 18833. Repealed, pursuant to Section 18833, on December 1 following inoperative date.)



18832

All money transferred to the American Red Cross, California Chapters Fund, upon appropriation by the Legislature, shall be allocated as follows:

(a) To the Franchise Tax Board and the Controller only for reimbursement of all costs incurred by the Franchise Tax Board and the Controller in connection with their duties under this article.

(b) (1) (A) To the Office of Emergency Services to disburse the moneys to the American Red Cross, California Chapters, for the purposes set forth in Section 18830, and to ensure state oversight of that disbursement.

(B) All moneys allocated pursuant to subparagraph (A) may be carried over from the year in which they were received.

(2) The American Red Cross, California Chapters shall not use more than 5 percent of the moneys received pursuant to this article for administrative costs.

(Added by Stats. 2013, Ch. 451, Sec. 1. Effective January 1, 2014. Inoperative on date prescribed in Section 18833. Repealed, pursuant to Section 18833, on December 1 following inoperative date.)



18833

(a) Except as otherwise provided in paragraph (2) of subdivision (b), this article shall remain in effect only until January 1 of the fifth taxable year following the first appearance of the American Red Cross, California Chapters Fund on the personal income tax return, and is repealed as of December 1 of that year.

(b) (1) By September 1 of the second calendar year and each subsequent calendar year that the American Red Cross, California Chapters Fund appears on the tax return, the Franchise Tax Board shall do all of the following:

(A) Determine the minimum contribution amount required to be received during the next calendar year for the fund to appear on the tax return for the taxable year that includes that next calendar year.

(B) Determine whether the amount of contributions estimated to be received during the calendar year will equal or exceed the minimum contribution amount determined by the Franchise Tax Board for the calendar year pursuant to subparagraph (A). The Franchise Tax Board shall estimate the amount of contributions to be received by using the actual amounts received and an estimate of the contributions that will be received by the end of that calendar year.

(2) If the Franchise Tax Board determines that the amount of the contributions estimated to be received during a calendar year will not at least equal the minimum contribution amount for the calendar year, this article is inoperative with respect to taxable years beginning on or after January 1 of that calendar year, and shall be repealed on December 1 of that calendar year.

(3) For purposes of this section, the minimum contribution amount for a calendar year means two hundred fifty thousand dollars ($250,000) for the second calendar year after the first appearance of the American Red Cross, California Chapters Fund on the personal income tax return or the minimum contribution amount as adjusted pursuant to subdivision (c).

(c) For each calendar year, beginning with the third calendar year after the first appearance of the American Red Cross, California Chapters Fund on the personal income tax return, the Franchise Tax Board shall adjust, on or before September 1 of that calendar year, the minimum contribution amount specified in subdivision (b) as follows:

(1) The minimum contribution amount for the calendar year shall be an amount equal to the product of the minimum contribution amount for the prior calendar year multiplied by the inflation factor adjustment as specified in subparagraph (A) of paragraph (2) of subdivision (h) of Section 17041, rounded off to the nearest dollar.

(2) The inflation factor adjustment used for the calendar year shall be based on the figures for the percentage change in the California Consumer Price Index for all items received on or before August 1 of the calendar year pursuant to paragraph (1) of subdivision (h) of Section 17041.

(d) Notwithstanding the repeal of this article, any contribution amounts designated pursuant to this article prior to its repeal shall continue to be transferred and disbursed in accordance with this article as in effect immediately prior to that repeal.

(Added by Stats. 2013, Ch. 451, Sec. 1. Effective January 1, 2014. Repealed on date prescribed by its own provisions. Note: Repeal affects Article 12, commencing with Section 18830.)






ARTICLE 14. Emergency Food Assistance Program Fund

18851

(a) An individual may designate on the tax return that a contribution in excess of the tax liability, if any, be made to the Emergency Food for Families Fund, which is established by Section 18852. That designation is to be used as a voluntary checkoff on the tax return.

(b) The contributions shall be in full dollar amounts and may be made individually by each signatory on a joint return.

(c) A designation shall be made for any taxable year on the initial return for that taxable year and once made is irrevocable. If payments and credits reported on the return, together with any other credits associated with the taxpayer s account do not exceed the taxpayer s liability, the return shall be treated as though no designation has been made.

(d) The Franchise Tax Board shall revise the form of the return to include a space labeled the Emergency Food for Families Fund to allow for the designation permitted. The form shall also include in the instructions information that the contribution may be in the amount of one dollar ($1) or more and that the contribution shall be used for the Emergency Food Assistance Program.

(e) A deduction shall be allowed under Article 6 (commencing with Section 17201) of Chapter 3 of Part 10 for any contribution made pursuant to subdivision (a).

(Amended by Stats. 2008, Ch. 203, Sec. 1. Effective January 1, 2009. Inoperative for taxable years beginning on or after January 1, 2019, or earlier year, as provided in Section 18855. Repealed on December 1, 2019, or earlier year, pursuant to Section 18855.)



18852

There is in the State Treasury the Emergency Food Assistance Program Fund to receive contributions made pursuant to Section 18851. The Franchise Tax Board shall notify the Controller of both the amount of money paid by taxpayers in excess of their tax liability and the amount of refund money that taxpayers have designated pursuant to Section 18851 to be transferred to the Emergency Food Assistance Program Fund. The Controller shall transfer from the Personal Income Tax Fund to the Emergency Food Assistance Program Fund an amount not in excess of the sum of the amounts designated by individuals pursuant to Section 18851 for payment into that fund.

(Amended by Stats. 2008, Ch. 203, Sec. 2. Effective January 1, 2009. Inoperative for taxable years beginning on or after January 1, 2019, or earlier year, as provided in Section 18855. Repealed on December 1, 2019, or earlier year, pursuant to Section 18855.)



18853

All money transferred to the Emergency Food Assistance Program Fund, upon appropriation by the Legislature, shall be allocated as follows:

(a) To the Franchise Tax Board and the Controller for reimbursement of all costs incurred by the Franchise Tax Board and the Controller in connection with their duties under this article.

(b) To the State Department of Social Services for allocation to the Emergency Food Assistance Program. Funds shall be allocated for direct services provided by the Emergency Food Assistance Program and may not be used for the department s administrative costs.

(Amended by Stats. 2008, Ch. 203, Sec. 3. Effective January 1, 2009. Inoperative for taxable years beginning on or after January 1, 2019, or earlier year, as provided in Section 18855. Repealed on December 1, 2019, or earlier year, pursuant to Section 18855.)



18854

It is the intent of the Legislature that this article create an additional funding source for the Emergency Food Assistance Program and shall be used to supplement, not supplant, other funding sources for this program.

(Added by Stats. 1998, Ch. 818, Sec. 2. Effective January 1, 1999. Inoperative for taxable years beginning on or after January 1, 2019, or earlier year, as provided in Section 18855. Repealed on December 1, 2019, or earlier year, pursuant to Section 18855.)



18855

(a) Except as otherwise provided in subdivision (b), this article shall remain in effect only until January 1, 2019, and as of December 1 of that year is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(b) (1) By September 1, 2006, and by September 1 of each subsequent calendar year that the Emergency Food for Families Fund appears on a tax return, the Franchise Tax Board shall do all of the following:

(A) Determine the minimum contribution amount required to be received during the next calendar year for the fund to appear on the tax return for the taxable year that includes that next calendar year.

(B) Provide written notification to the State Department of Social Services of the amount determined in subparagraph (A).

(C) Determine whether the amount of contributions estimated to be received during the calendar year will equal or exceed the minimum contribution amount determined by the Franchise Tax Board for the calendar year pursuant to subparagraph (A). The Franchise Tax Board shall estimate the amount of contributions to be received by using the actual amounts received and an estimate of the contributions that will be received by the end of that calendar year.

(2) If the Franchise Tax Board determines that the amount of contributions estimated to be received during a calendar year will not at least equal the minimum contribution amount for the calendar year, this article shall be inoperative with respect to taxable years beginning on or after January 1 of that calendar year, and shall be repealed on December 1 of that year.

(3) For purposes of this section, the minimum contribution amount for a calendar year means two hundred fifty thousand dollars ($250,000) for the 1999 calendar year or the minimum contribution amount as adjusted pursuant to subdivision (c).

(c) For each calendar year, beginning with calendar year 2000, the Franchise Tax Board shall adjust, on or before September 1 of that calendar year, the contribution amount specified in subdivision (b) as follows:

(1) The minimum contribution amount for the calendar year shall be an amount equal to the product of the minimum contribution amount for the prior calendar year multiplied by the inflation factor adjustment as specified in paragraph (2) of subdivision (h) of Section 17041, rounded off to the nearest dollar.

(2) The inflation factor adjustment used for the calendar year shall be based on the figures for the percentage change in the California Consumer Price Index received on or before August 1 of the calendar year pursuant to paragraph (1) of subdivision (h) of Section 17041.

(d) Notwithstanding the repeal of this article, any contribution amounts designated pursuant to this article prior to its repeal shall continue to be transferred and disbursed in accordance with this article as in effect immediately prior to that repeal.

(Amended by Stats. 2013, Ch. 222, Sec. 1. Effective January 1, 2014. Repealed on December 1, 2019, or earlier year, by its own provisions. Note: Repeal affects Article 14, commencing with Section 18851.)






ARTICLE 15. California Cancer Research Fund

18861

(a) Any individual may designate on the tax return that a contribution in excess of the tax liability, if any, be made to the California Cancer Research Fund, pursuant to Section 18862.

(b) The contributions shall be in full dollar amounts and may be made individually by each signatory on a joint return.

(c) A designation under subdivision (a) shall be made for any taxable year on the individual return for that taxable year, and once made shall be irrevocable. In the event that payments and credits reported on the return, together with any other credits associated with the individual s account, do not exceed the individual s liability, the return shall be treated as though no designation has been made.

(d) If an individual designates a contribution to more than one account or fund listed on the tax return, and the amount available is insufficient to satisfy the total amount designated, the contribution shall be allocated among the designees on a pro rata basis.

(e) The Franchise Tax Board shall revise the forms of the return to include a space labeled the California Cancer Research Fund to allow for the designation permitted under subdivision (a). The forms shall also include in the instructions information that the contribution may be in the amount of one dollar ($1) or more and that the contribution shall be used to conduct research relating to the causes, detection, and prevention of cancer, to expand community-based education on cancer, and to provide prevention and awareness activities for communities that are disproportionately at risk or afflicted by cancer.

(f) Notwithstanding any other provision of law, a voluntary contribution designation for the California Cancer Research Fund may not be added to the tax return until another voluntary contribution is removed.

(g) A deduction shall be allowed under Article 6 (commencing with Section 17201) of Chapter 3 of Part 10 for any contribution made pursuant to subdivision (a).

(Added by Stats. 2008, Ch. 330, Sec. 1. Effective January 1, 2009. Repealed on or before January 1, 2018, as prescribed in Section 18864.)



18862

There is hereby created in the State Treasury the California Cancer Research Fund to receive contributions made pursuant to Section 18861. The Franchise Tax Board shall notify the Controller of both the amount of money paid by taxpayers in excess of their tax liability and the amount of refund money that taxpayers have designated pursuant to Section 18861 to be transferred to the California Cancer Research Fund. The Controller shall transfer from the Personal Income Tax Fund to the California Cancer Research Fund an amount not in excess of the sum of the amounts designated by individuals pursuant to Section 18861 for payment into that fund.

(Amended by Stats. 2009, Ch. 140, Sec. 173. Effective January 1, 2010. Repealed on or before January 1, 2018, as prescribed in Section 18864.)



18863

All money transferred to the California Cancer Research Fund, upon appropriation by the Legislature, shall be allocated as follows:

(a) To the Franchise Tax Board and the Controller for reimbursement of all costs incurred by the Franchise Tax Board and the Controller in connection with their duties under this article.

(b) To the Regents of the University of California for distribution of grants for the purposes of conducting research on the causes and treatments for cancer, expanding community-based education on cancer, and providing culturally sensitive and appropriate prevention and awareness activities targeted toward communities that are disproportionately at risk or afflicted by cancer, and for reimbursement of any costs incurred by the regents for administering the grants authorized pursuant to this section.

(Added by Stats. 2008, Ch. 330, Sec. 1. Effective January 1, 2009. Repealed on or before January 1, 2018, as prescribed in Section 18864.)



18864

(a) Except as otherwise provided in subdivision (b), this article shall remain in effect only until January 1, 2018, and as of that date is repealed.

(b) (1) By September 1 of the second calendar year and each subsequent calendar year that the California Cancer Research Fund appears on the tax return, the Franchise Tax Board shall do all of the following:

(A) Determine the minimum contribution amount required to be received during the next calendar year for the fund to appear on the tax return for the taxable year that includes that next calendar year.

(B) Provide written notification to the Regents of the University of California of the amount determined in subparagraph (A).

(C) Determine whether the amount of contributions estimated to be received during the calendar year will equal or exceed the minimum contribution amount determined by the Franchise Tax Board for the calendar year pursuant to subparagraph (A). The Franchise Tax Board shall estimate the amount of contributions to be received by using the actual amounts received and an estimate of the contributions that will be received by the end of that calendar year.

(2) If the Franchise Tax Board determines that the amount of the contributions estimated to be received during a calendar year will not at least equal the minimum contribution amount for the calendar year, this article is repealed with respect to taxable years beginning on or after January 1 of that calendar year.

(3) For purposes of this section, the minimum contribution amount for a calendar year means two hundred fifty thousand dollars ($250,000) for the second calendar year after the first appearance of the California Cancer Research Fund on the personal income tax return or the adjusted minimum contribution amount adjusted pursuant to subdivision (c).

(c) For each calendar year, beginning with the third calendar year after the first appearance of the California Cancer Research Fund on the personal income tax return, the Franchise Tax Board shall adjust, on or before September 1 of that calendar year, the minimum contribution amount specified in subdivision (b) as follows:

(1) The minimum estimated contribution amount for the calendar year shall be an amount equal to the product of the minimum estimated contribution amount for the calendar year multiplied by the inflation factor adjustment as specified in subparagraph (A) of paragraph (2) of subdivision (h) of Section 17041, rounded off to the nearest dollar.

(2) The inflation factor adjustment used for the calendar year shall be based on the figures for the percentage change in the California Consumer Price Index received on or before August 1 of the calendar year pursuant to paragraph (1) of subdivision (h) of Section 17041.

(d) Notwithstanding the repeal of this article, any contribution amounts designated pursuant to this article prior to its repeal shall continue to be transferred and disbursed in accordance with this article as in effect immediately prior to that repeal.

(Amended by Stats. 2012, Ch. 456, Sec. 2. Effective January 1, 2013. Repealed on January 1, 2018, by subd. (a), or on earlier date prescribed in subd. (b). Note: Repeal affects Article 15, commencing with Section 18861.)






ARTICLE 16. General Provisions

18871

In implementing this chapter, all of the following requirements shall apply:

(a) Unless otherwise specifically required by law, each voluntary contribution fund or account established by this chapter shall be included on the forms of the return through the taxable year immediately preceding the year of repeal of the article establishing that voluntary contribution fund or account.

(b) Notwithstanding the repeal of any article of this chapter, the voluntary contribution fund or account specified in that article shall continue in effect until December 31 of the year of the repeal of that article, and any contribution designated pursuant to that article on a timely filed initial return for the taxable year immediately preceding the date of repeal shall be transferred and disbursed, and all costs incurred by the Franchise Tax Board and Controller in connection with the transfer and disbursement of these contribution amounts shall continue to be paid, in accordance with that article as it read immediately prior to its repeal.

(c) Unless otherwise specifically required by law, a contribution made to any voluntary contribution fund or account established by this chapter shall be subject to the following provisions:

(1) In the event that no designee is specified, the contribution shall, after reimbursement of the direct actual costs of the Franchise Tax Board for the collection and administration of contributions made under this article, be transferred to the General Fund.

(2) In the event an individual designates a contribution to more than one account or fund listed on the tax return, and the amount available is insufficient to satisfy the total amount designated, the contribution shall be allocated among the designees on a pro rata basis.

(d) (1) If the number of contingent voluntary contribution designations that are eligible to be added to the tax return for a taxable year is greater than the number of voluntary contribution designations removed, those contingent voluntary contribution designations that are eligible to be added to the tax return shall be added to the tax return in the order of the date of enactment, with the voluntary contribution designation with the earliest date of enactment to be added first.

(2) For purposes of this subdivision:

(A) A contingent voluntary contribution designation means a voluntary contribution designation authorized under this chapter that may not be added to the tax return until another voluntary contribution designation is removed from the tax form.

(B) The date of enactment of a contingent voluntary contribution designation authorized under this chapter shall be the date the act authorizing the contingent voluntary contribution designation was filed with the Secretary of State. In the event that more than one act authorizing a contingent voluntary contribution designation is filed with the Secretary of State on the same date, the act with the lowest chapter number will be conclusively presumed to have been filed with the Secretary of State before any other act authorizing a contingent voluntary contribution designation with a higher number.

(e) Notwithstanding subdivision (d), or the contingency language of an act prohibiting the addition of a contingent voluntary contribution designation until another voluntary contribution designation is removed, the Franchise Tax Board may add one or more voluntary contribution designations if the board determines that space is available on the tax return to accommodate the additional voluntary contribution designation.

(Amended by Stats. 2003, Ch. 170, Sec. 1. Effective January 1, 2004.)



18872

The Legislature finds and declares that it is important to inform taxpayers that they may make voluntary contributions to certain funds or programs, as provided on the state income tax return. The Legislature further finds and declares that many taxpayers remain unaware of the voluntary contribution check-offs on the state income tax return. Therefore, it is the intent of the Legislature to encourage all persons who prepare state income tax returns to inform their clients in writing, prior to the completion of any tax return, that they may make a contribution to any voluntary contribution check-off on the state income tax return if they so choose.

(Amended by Stats. 1998, Ch. 485, Sec. 151. Effective January 1, 1999.)






ARTICLE 19. Keep Arts in Schools Fund

18891

(a) An individual may designate on the tax return that a contribution in excess of tax liability, if any, be made to the Keep Arts in Schools Fund established by Section 18892.

(b) A contribution shall be in a full dollar amount and may be made individually by each signatory on a joint return.

(c) A designation made under subdivision (a) shall be made for any taxable year on the original return for that taxable year, and once made shall be irrevocable. If payments and credits reported on the return, together with any other credits associated with the taxpayer s account do not exceed the taxpayer s tax liability, if any, the return shall be treated as though a designation had not been made. If a designee is not specified, the contribution shall, after reimbursement of the direct actual costs of the Franchise Tax Board for the collection and administration of funds under this article, be transferred to the General Fund.

(d) If an individual designates a contribution to more than one account or fund listed on the tax return, and the amount available is insufficient to satisfy the total amount designated, the contribution shall be allocated among the designated accounts on a pro rata basis.

(e) The Franchise Tax Board shall revise the form of the return to include a space labeled the Keep Arts in Schools Fund to allow for the designation permitted under subdivision (a). The form shall also include in the instructions information that the contribution may be in the amount of one dollar ($1) or more and that the contribution shall be used by the Arts Council for the allocation of grants to individuals or organizations administering arts programs.

(f) Notwithstanding any other provision, a voluntary contribution designation for the Keep Arts in Schools Fund shall not be added on the tax return until another voluntary contribution designation is removed.

(g) A deduction shall be allowed under Article 6 (commencing with Section 17201) of Chapter 3 of Part 10 for any contribution made pursuant to subdivision (a).

(Added by Stats. 2013, Ch. 430, Sec. 1. Effective January 1, 2014. Inoperative on date prescribed in Section 18894. Repealed, pursuant to Section 18894, on December 1 following inoperative date.)



18892

There is hereby established in the State Treasury the Keep Arts in Schools Fund to receive contributions made pursuant to Section 18891. The Franchise Tax Board shall notify the Controller of both the amount of money paid by taxpayers in excess of their tax liability and the amount of refund money that taxpayers have designated pursuant to Section 18891 to be transferred to the Keep Arts in Schools Fund. The Controller shall transfer from the Personal Income Tax Fund to the Keep Arts in Schools Fund an amount not in excess of the sum of the amounts designated by individuals pursuant to Section 18891 for payment into that fund.

(Added by Stats. 2013, Ch. 430, Sec. 1. Effective January 1, 2014. Inoperative on date prescribed in Section 18894. Repealed, pursuant to Section 18894, on December 1 following inoperative date.)



18893

All money transferred to the Keep Arts in Schools Fund, upon appropriation by the Legislature, shall be allocated as follows:

(a) To the Franchise Tax Board and the Controller only for reimbursement of all costs incurred by the Franchise Tax Board and the Controller in connection with their duties under this article.

(b) (1) To the Arts Council, for allocation of grants to individuals or organizations administering arts programs for children in preschool through 12th grade pursuant to subdivision (o) of Section 8753 of the Government Code.

(2) Funds made available to the Arts Council shall not be used for any purpose other than to provide grants as prescribed by this subdivision. Funds made available pursuant to this subdivision shall not be used by the Arts Council for administrative purposes, to reimburse its costs associated with administering grants, to further its programs, or for any purpose relating to its own operations.

(Added by Stats. 2013, Ch. 430, Sec. 1. Effective January 1, 2014. Inoperative on date prescribed in Section 18894. Repealed, pursuant to Section 18894, on December 1 following inoperative date.)



18894

(a) Except as otherwise provided in subdivision (b), this article shall remain in effect only until January 1 of the fifth taxable year following the first appearance of the Keep Arts in Schools Fund on the personal income tax return, and is repealed as of December 1 of that year.

(b) (1) By September 1 of the second calendar year and each subsequent calendar year that the Keep Arts in Schools Fund appears on the tax return, the Franchise Tax Board shall do all of the following:

(A) Determine the minimum contribution amount required to be received during the next calendar year for the fund to appear on the tax return for the taxable year that includes that next calendar year.

(B) Determine whether the amount of contributions estimated to be received during the calendar year will equal or exceed the minimum contribution amount determined by the Franchise Tax Board for the calendar year pursuant to subparagraph (A). The Franchise Tax Board shall estimate the amount of contributions to be received by using the actual amounts received and an estimate of the contributions that will be received by the end of that calendar year.

(2) If the Franchise Tax Board determines that the amount of the contributions estimated to be received during a calendar year will not at least equal the minimum contribution amount for the calendar year, this article shall be inoperative with respect to taxable years beginning on or after January 1 of that calendar year, and shall be repealed on December 1 of that year.

(3) For purposes of this section, the minimum contribution amount for a calendar year means two hundred fifty thousand dollars ($250,000) for the second calendar year after the first appearance of the Keep Arts in Schools Fund on the personal income tax return or the minimum contribution amount as adjusted pursuant to subdivision (c).

(c) For each calendar year, beginning with the third calendar year after the first appearance of the Keep Arts in Schools Fund on the personal income tax return, the Franchise Tax Board shall adjust, on or before September 1 of that calendar year, the minimum contribution amount specified in subdivision (b) as follows:

(1) The minimum contribution amount for the calendar year shall be an amount equal to the product of the minimum contribution amount for the prior calendar year multiplied by the inflation factor adjustment as specified in subparagraph (A) of paragraph (2) of subdivision (h) of Section 17041, rounded off to the nearest dollar.

(2) The inflation factor adjustment used for the calendar year shall be based on the figures for the percentage change in the California Consumer Price Index for all items received on or before August 1 of the calendar year pursuant to paragraph (1) of subdivision (h) of Section 17041.

(d) Notwithstanding the repeal of this article, any contribution amounts designated pursuant to this article prior to its repeal shall continue to be transferred and disbursed in accordance with this article as in effect immediately prior to that repeal.

(Added by Stats. 2013, Ch. 430, Sec. 1. Effective January 1, 2014. Repealed on date prescribed by its own provisions. Note: Repeal affects Article 19, commencing with Section 18891.)






ARTICLE 20. School Supplies for Homeless Children Fund

18895

(a) An individual may designate on the tax return that a contribution in excess of the tax liability, if any, be made to the School Supplies for Homeless Children Fund established by Section 18896.

(b) The contributions shall be in full dollar amounts and may be made individually by each signatory on a joint return.

(c) A designation under subdivision (a) shall be made for a taxable year on the original return for that taxable year, and once made shall be irrevocable. If payments and credits reported on the return, together with any other credits associated with the individual s account, do not exceed the individual s tax liability, the return shall be treated as though no designation has been made.

(d) If an individual designates a contribution to more than one account or fund listed on the tax return, and the amount available is insufficient to satisfy the total amount designated, the contribution shall be allocated among the designees on a pro rata basis.

(e) The Franchise Tax Board shall revise the form of the return to include a space labeled School Supplies for Homeless Children Fund to allow for the designation permitted under subdivision (a). The form shall also include in the instructions information that the contribution may be in the amount of one dollar ($1) or more and that the contribution shall be used to provide school supplies for homeless children.

(f) Notwithstanding any other law, a voluntary contribution designation for the School Supplies for Homeless Children Fund shall not be added on the tax return until another voluntary contribution designation is removed.

(g) A deduction shall be allowed under Article 6 (commencing with Section 17201) of Chapter 3 of Part 10 for a contribution made pursuant to subdivision (a).

(Added by Stats. 2012, Ch. 459, Sec. 1. Effective January 1, 2013. Inoperative for taxable years beginning on or after date prescribed in subd. (a) or (b) of Section 18898. Repealed on date prescribed in Section 18898.)



18896

There is hereby established in the State Treasury the School Supplies for Homeless Children Fund to receive contributions made pursuant to Section 18895. The Franchise Tax Board shall notify the Controller of both the amount of money paid by taxpayers in excess of their tax liability and the amount of refund money that taxpayers have designated pursuant to Section 18895 to be transferred to the School Supplies for Homeless Children Fund. The Controller shall transfer from the Personal Income Tax Fund to the School Supplies for Homeless Children Fund an amount not in excess of the sum of the amounts designated by individuals pursuant to Section 18895 for payment into that fund.

(Added by Stats. 2012, Ch. 459, Sec. 1. Effective January 1, 2013. Inoperative for taxable years beginning on or after date prescribed in subd. (a) or (b) of Section 18898. Repealed on date prescribed in Section 18898.)



18897

All moneys transferred to the School Supplies for Homeless Children Fund, upon appropriation by the Legislature, shall be allocated as follows:

(a) To the Franchise Tax Board, the State Department of Social Services, and the Controller for reimbursement of all costs incurred by the Franchise Tax Board, the Controller, and the State Department of Social Services in connection with their duties under this article.

(b) To the State Department of Social Services as follows:

(1) For the 2014 15 fiscal year, the Controller shall transfer the funds appropriated to the State Department of Education for this purpose from Budget Items 6110-001-8075 and 6110-101-8075 to the State Department of Social Services. Funds transferred may be used for state operations or local assistance expenditures and for distribution to a nonprofit organization exempt from federal income tax as an organization described in Section 501(c)(3) of the Internal Revenue Code for the sole purpose of assisting pupils in California on a statewide basis pursuant to the federal McKinney-Vento Homeless Assistance Act (42 U.S.C. Sec. 11301 et seq.) by providing school supplies and health-related products to partnering local education agencies for distribution to homeless children, as defined by the federal McKinney-Vento Homeless Assistance Act (42 U.S.C. Sec. 11434a). The nonprofit organization shall provide a minimum 100 percent match for all funds received from the School Supplies for Homeless Children Fund. If the nonprofit organization provides in-kind materials towards the 100 percent match, then the value of the in-kind materials contributing to a 100 percent match shall be verified by the donor donating the in-kind materials and cannot exceed the market value of the materials if sold at retail. The State Department of Social Services shall enter into a subvention services agreement with the nonprofit organization.

(2) The State Department of Social Services first designation of a nonprofit organization shall be valid until January 1, 2017. On that date, and every three calendar years thereafter, while this section is operative and in effect, the State Department of Social Services shall designate the same or a different nonprofit organization pursuant to this section. The State Department of Social Services may revoke the designation if the nonprofit organization fails to comply with the provisions of this article. If a designation is revoked, the State Department of Social Services shall designate a new nonprofit organization within three calendar months or as soon as administratively feasible.

(3) Funds shall be distributed by the State Department of Social Services only after evidence is presented to the State Department of Social Services that demonstrates that the local education agencies or domestic violence shelters have received the materials described in paragraph (1).

(c) (1) Funds distributed to the nonprofit organization pursuant to this section shall be used only for costs incurred to procure, assemble, and ship school supplies and health-related products. Funds made available pursuant to this section shall not be used for administrative purposes, to reimburse costs associated with administering grants of school supplies and health-related products to local education agencies or domestic violence shelters, or for any purpose relating to the operation of the nonprofit organization.

(2) The nonprofit organization may provide school supplies and health-related products to children living in domestic violence shelters.

(d) The State Department of Social Services shall verify that the designated nonprofit organization procured school supplies and health-related products and provided matching funds or in-kind materials as described in this section.

(Amended by Stats. 2014, Ch. 365, Sec. 1. Effective September 16, 2014. Inoperative for taxable years beginning on or after date prescribed in subd. (a) or (b) of Section 18898. Repealed on date prescribed in Section 18898.)



18898

(a) Except as otherwise provided in subdivision (b), this article shall remain in effect only until January 1 of the fifth taxable year following the first appearance of the School Supplies for Homeless Children Fund on the personal income tax return, and is repealed as of December 1 of that year.

(b) (1) By September 1 of the second calendar year and each subsequent calendar year that the School Supplies for Homeless Children Fund appears on the tax return, the Franchise Tax Board shall do all of the following:

(A) Determine the minimum contribution amount required to be received during the next calendar year for the fund to appear on the tax return for the taxable year that includes that next calendar year.

(B) Provide written notification to the State Department of Social Services of the amount determined in subparagraph (A).

(C) Determine whether the amount of contributions estimated to be received during the calendar year will equal or exceed the minimum contribution amount determined by the Franchise Tax Board for the calendar year pursuant to subparagraph (A). The Franchise Tax Board shall estimate the amount of contributions to be received by using the actual amounts received and an estimate of the contributions that will be received by the end of that calendar year.

(2) If the Franchise Tax Board determines that the amount of the contributions estimated to be received during a calendar year will not at least equal the minimum contribution amount for the calendar year, this article shall be inoperative with respect to taxable years beginning on or after January 1 of that calendar year and shall be repealed on December 1 of that year.

(3) For purposes of this section, the minimum contribution amount for a calendar year means two hundred fifty thousand dollars ($250,000) for the second calendar year after the first appearance of the School Supplies for Homeless Children Fund on the personal income tax return or the adjusted minimum contribution amount adjusted pursuant to subdivision (c).

(c) For each calendar year, beginning with the third calendar year after the first appearance of the School Supplies for Homeless Children Fund on the personal income tax return, the Franchise Tax Board shall adjust, on or before September 1 of that calendar year, the minimum contribution amount specified in subdivision (b) as follows:

(1) The minimum estimated contribution amount for the calendar year shall be an amount equal to the product of the minimum estimated contribution amount for the calendar year multiplied by the inflation factor adjustment as specified in subparagraph (A) of paragraph (2) of subdivision (h) of Section 17041, rounded off to the nearest dollar.

(2) The inflation factor adjustment used for the calendar year shall be based on the figures for the percentage change in the California Consumer Price Index for all items received on or before August 1 of the calendar year pursuant to paragraph (1) of subdivision (h) of Section 17041.

(d) Notwithstanding the repeal of this article, any contribution amounts designated pursuant to this article prior to its repeal shall continue to be transferred and disbursed in accordance with this article as in effect immediately prior to that repeal.

(Amended by Stats. 2014, Ch. 365, Sec. 2. Effective September 16, 2014. Repealed on date prescribed in subd. (a) or subd. (b). Note: Termination provisions affect Article 20, commencing with Section 18895.)






ARTICLE 21. State Parks Protection Fund

18900.1

(a) For taxable years beginning on or after January 1, 2012, the Franchise Tax Board shall revise the individual taxpayer return form to allow an individual to designate a contribution in excess of tax liability, if any, be made to the State Parks Protection Fund established by Section 18900.2.

(b) A contribution shall be in a full dollar amount and may be made individually by each signatory on a joint return.

(c) A designation made under subdivision (a) shall be made for any taxable year on the original return for that taxable year, and once made shall be irrevocable. In the event that payments and credits reported on the return, together with any other credits associated with the taxpayer s account, do not exceed the taxpayer s tax liability, if any, the return shall be treated as though no designation had been made. In the event that no designee is specified, the contribution shall, after reimbursement of the direct actual costs of the Franchise Tax Board for the collection and administration of funds under the article, be transferred to the General Fund.

(d) If an individual designates a contribution to more than one account or fund listed on the tax return, and the amount available is insufficient to satisfy the total amount designated, the contribution shall be allocated among the designated accounts on a pro rata basis.

(e) A taxpayer making a designation under subdivision (a) shall be entitled to receive a single state parks day use annual pass from the Department of Parks and Recreation if the price of a single state parks day use annual pass, as determined by the Department of Parks and Recreation, is less than or equal to the amount of the taxpayer s contribution.

(f) The state parks day use annual pass that an individual is entitled to receive pursuant to this section shall provide the passholder with unlimited day use access to the California state parks that are accessible with a vehicle day use annual pass, as those parks are listed on the Department of Parks and Recreation s Internet Web site, and shall be valid for one year beginning on the date of issuance.

(g) The Franchise Tax Board shall revise the form of the return to include a space labeled the State Parks Protection Fund/Parks Pass Purchase to allow for the designation permitted under subdivision (a). The form shall also include in the instructions information that the contribution may be in the amount of one dollar ($1) or more and that if the contribution amount is equal to or exceeds the price of a single state parks day use annual pass, as determined by the Department of Parks and Recreation, the taxpayer will be entitled to a single state parks day use annual pass from the Department of Parks and Recreation. The instructions shall also include information indicating that the contribution shall be used by the Department of Parks and Recreation to cover the costs of the issuance of state parks day use annual passes to individual taxpayers who made a designation for that purpose pursuant to this section, and for purposes related to the protection and preservation of state parks.

(h) Notwithstanding the provisions of Article 2 (commencing with Section 19542) of Chapter 7, the Franchise Tax Board shall provide necessary information, including the names and addresses of individual taxpayers who contributed to the State Parks Protection Fund, to the Department of Parks and Recreation so that the department may contact the individuals entitled to a state parks day use annual pass under this section and implement a procedure for the distribution of a state parks day use annual pass to those individuals.

(i) A deduction shall be allowed under Article 6 (commencing with Section 17201) of Chapter 3 of Part 10 for any contribution made pursuant to subdivision (a), but only with respect to the amount contributed in excess of the price of the state parks day use annual pass received, if any, pursuant to this section.

(Added by Stats. 2012, Ch. 533, Sec. 4. Effective January 1, 2013. Repealed conditionally, as prescribed in Section 18900.4.)



18900.2

There is hereby established in the State Treasury the State Parks Protection Fund to receive contributions made pursuant to Section 18900.1. The Franchise Tax Board shall notify the Controller of both the amount of money paid by taxpayers in excess of their tax liability and the amount of refund money that taxpayers have designated pursuant to Section 18900.1 to be transferred to the State Parks Protection Fund. The Controller shall transfer from the Personal Income Tax Fund to the State Parks Protection Fund an amount not in excess of the sum of the amounts designated by individuals pursuant to Section 18900.1 for payment into that fund.

(Added by Stats. 2012, Ch. 533, Sec. 4. Effective January 1, 2013. Repealed conditionally, as prescribed in Section 18900.4.)



18900.3

All moneys transferred to the State Parks Protection Fund, upon appropriation by the Legislature, shall be allocated as follows:

(a) To the Franchise Tax Board and the Controller only for reimbursement of all costs incurred by the Franchise Tax Board and the Controller in connection with their duties under this article.

(b) To the Department of Parks and Recreation to cover the costs of the issuance of state parks day use annual passes to individual taxpayers who made a designation for that purpose pursuant to Section 18900.1, and for purposes related to the protection and preservation of state parks.

(Added by Stats. 2012, Ch. 533, Sec. 4. Effective January 1, 2013. Repealed conditionally, as prescribed in Section 18900.4.)



18900.4

(a) (1) By September 1 of the second calendar year and each subsequent calendar year that the State Parks Protection Fund appears on the tax return, the Franchise Tax Board shall do all of the following:

(A) Determine the minimum contribution amount required to be received during the next calendar year for the fund to appear on the tax return for the taxable year that includes that next calendar year.

(B) Determine whether the amount of contributions estimated to be received during the calendar year will equal or exceed the minimum contribution amount determined by the Franchise Tax Board for the calendar year pursuant to subparagraph (A). The Franchise Tax Board shall estimate the amount of contributions to be received by using the actual amounts received and an estimate of the contributions that will be received by the end of that calendar year.

(2) If the Franchise Tax Board determines that the amount of the contributions estimated to be received during a calendar year will not at least equal the minimum contribution amount for the calendar year, this article is repealed with respect to taxable years beginning on or after January 1 of that calendar year.

(3) For purposes of this section, the minimum contribution amount for a calendar year means two hundred fifty thousand dollars ($250,000) for the second calendar year after the first appearance of the State Parks Protection Fund on the personal income tax return or the minimum contribution amount as adjusted pursuant to subdivision (b).

(b) For each calendar year, beginning with the third calendar year after the first appearance of the State Parks Protection Fund on the personal income tax return, the Franchise Tax Board shall adjust, on or before September 1 of that calendar year, the minimum contribution amount specified in subdivision (a) as follows:

(1) The minimum contribution amount for the calendar year shall be an amount equal to the product of the minimum contribution amount for the prior calendar year multiplied by the inflation factor adjustment as specified in subparagraph (A) of paragraph (2) of subdivision (h) of Section 17041, rounded off to the nearest dollar.

(2) The inflation factor adjustment used for the calendar year shall be based on the figures for the percentage change in the California Consumer Price Index for all items received on or before August 1 of the calendar year pursuant to paragraph (1) of subdivision (h) of Section 17041.

(c) Notwithstanding the repeal of this article, any contribution amounts designated pursuant to this article prior to its repeal shall continue to be transferred and disbursed in accordance with this article as in effect immediately prior to that repeal.

(Added by Stats. 2012, Ch. 533, Sec. 4. Effective January 1, 2013. Repealed conditionally, by its own provisions. Note: Repeal affects Article 21, commencing with Section 18900.1.)









CHAPTER 4. Payments and Assessments

ARTICLE 1. Payment of Tax by All Persons

19001

Except as provided by Article 2 (commencing with Section 19021), the tax imposed under Part 10 (commencing with Section 17001) and Part 11 (commencing with Section 23001) shall be paid at the time and place fixed for filing the return (determined without regard to any extension of time for filing the return).

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19002

(a) The amount withheld under Article 5 (commencing with Section 18661) of Chapter 2 or Section 13020 of the Unemployment Insurance Code during any calendar year shall be allowed to the recipient of the income as a credit against the tax for the taxable year with respect to which the amount was withheld.

(b) In the case of a partnership, limited liability company classified as a partnership for California income tax purposes, or S corporation filing a group return as agent for electing nonresident partners or shareholders in accordance with Section 18535, for purposes of this part, the amount withheld under Article 5 (commencing with Section 18661) of Chapter 2 during any taxable year shall be allowed as a credit attributable to the partnership, limited liability company, or S corporation on the group return for the taxable year with respect to which that amount was withheld.

(c) (1) For purposes of Section 19306, any tax actually deducted and withheld during any calendar year under Article 5 (commencing with Section 18661) of Chapter 2 or Section 13020 of the Unemployment Insurance Code shall, in respect of the recipient of the income, be deemed to have been paid on the last day prescribed for filing the return under Article 1 (commencing with Section 18501) or Article 2 (commencing with Section 18601) of Chapter 2 (without regard to any extension of time for filing the return), with respect to which the tax is allowable as a credit under subdivision (a) or (b).

(2) For purposes of Sections 19306 and 19340, any amount paid as estimated tax under Section 19025 or 19136 of this code or Section 13043 of the Unemployment Insurance Code for any taxable year shall be deemed to have been paid on the last day prescribed for filing the return under Article 1 (commencing with Section 18501) or Article 2 (commencing with Section 18601) of Chapter 2 (without regard to any extension of time for filing the return).

(d) Notwithstanding subdivision (b) or (c), for purposes of Section 19306 with respect to any tax deducted and withheld under Article 5 (commencing with Section 18661) of Chapter 2 or Section 13020 of the Unemployment Insurance Code both of the following shall apply:

(1) If a return is filed before the due date for that return, the return shall be considered filed on the due date.

(2) If a tax with respect to an amount paid is paid before the due date for that return, the tax shall be considered paid on the due date.

(e) If any overpayment of income tax is claimed as a credit against estimated tax for the succeeding taxable year, that amount shall be considered as a payment of estimated tax in accordance with Section 19007, for the succeeding taxable year, and no claim for credit or refund of the overpayment shall be allowed for the taxable year in which the overpayment arises.

(Amended by Stats. 1994, Ch. 1200, Sec. 61. Effective September 30, 1994.)



19004

A taxpayer may elect to pay the tax prior to the date prescribed for its payment.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19005

The tax, and any interest and penalties, shall be paid to the Franchise Tax Board. Except as provided in Section 19011 with respect to an electronic funds transfer, remittances may be in the form of a check, payable in United States funds to the Franchise Tax Board, at the time and in the manner as the Franchise Tax Board may prescribe or, notwithstanding Title 1.3 (commencing with Section 1747) of Part 4 of Title 3 of the Civil Code, in the form of a credit card or other payment device as defined in Chapter 2.6 (commencing with Section 6160) of the Government Code, at the time and in the manner that the Franchise Tax Board may prescribe. If a check or credit card remittance is not paid by the bank on which it is drawn, the taxpayer tendering the check or credit card remittance remains liable for the payment of the tax, and all interest and penalties, as if the check or credit card remittance had not been tendered.

(Amended by Stats. 1999, Ch. 203, Sec. 2. Effective January 1, 2000.)



19006

(a) The spouse who controls the disposition of or who receives or spends community income as well as the spouse who is taxable on the income is liable for the payment of the taxes imposed by Part 10 (commencing with Section 17001) on that income.

(b) Whenever a joint return is filed by a husband and wife, the liability for the tax on the aggregate income is joint and several. The liability may be revised by a court in a proceeding for dissolution of the marriage of the husband and wife, provided:

(1) The order revising tax liability may not relieve a spouse of tax liability on income earned by or subject to the exclusive management and control of the spouse. The liability of the spouse for the tax, penalties, and interest due for the taxable year shall be in the same ratio to total tax, penalties, and interest due for the taxable year as the income earned by or subject to the management and control of the spouse is to total gross income reportable on the return.

(2) The order revising tax liability:

(A) Must separately state the income tax liabilities for the taxable years for which revision of tax liability is granted.

(B) Shall not revise a tax liability that has been fully paid prior to the effective date of the order; however, any unpaid amount may be revised.

(C) Shall become effective when the Franchise Tax Board is served with or acknowledges receipt of the order.

(D) Shall not be effective if the gross income reportable on the return exceeds one hundred fifty thousand dollars ($150,000) or the amount of tax liability the spouse is relieved of exceeds seven thousand five hundred dollars ($7,500), unless a tax revision clearance certificate is obtained from the Franchise Tax Board and filed with the court.

(c) Notwithstanding subdivisions (a) and (b), whenever a joint return is filed by a husband and wife and the tax liability is not fully paid, that liability, including interest and penalties, may be revised by the Franchise Tax Board as to one spouse.

(1) However, the liability shall not be revised:

(A) To relieve a spouse of tax liability on income earned by or subject to the exclusive management and control of the spouse. The liability of the spouse for the tax, penalties, and interest due for the taxable year shall be in the same ratio to total tax, penalties, and interest due for the taxable year as the income earned by or subject to the management and control of the spouse is to total gross income reportable on the return.

(B) To relieve a spouse of liability below the amount actually paid on the liability prior to the granting of relief, including credit from any other taxable year available for application to the liability.

(2) The liability may be revised only if the spouse whose liability is to be revised establishes that he or she did not know of, and had no reason to know of, the nonpayment at the time the return was filed. For purposes of this paragraph, reason to know means whether or not a reasonably prudent person would have had reason to know of the nonpayment.

(3) For purposes of this section, the determination of the spouse to whom items of gross income are attributable shall be made without regard to community property laws.

(4) The determination of the Franchise Tax Board as to whether the liability is to be revised as to one spouse shall be made not less than 30 days after notification of the other spouse and shall be based upon whether, under all of the facts and circumstances surrounding the nonpayment, it would be inequitable to hold the spouse requesting revision liable for the nonpayment. Any action taken under this section shall be treated as though it were action on a protest taken under Section 19044 and shall become final upon the expiration of 30 days from the date that notice of the action is mailed to both spouses, unless, within that 30-day period, one or both spouses appeal the determination to the board as provided in Section 19045.

(5) This subdivision shall apply to all taxable years subject to the provisions of this part, but shall not apply to any taxable year which has been closed by a statute of limitations, res judicata, or otherwise.

(Amended by Stats. 2003, Ch. 62, Sec. 288. Effective January 1, 2004.)



19007

Payment of the estimated tax, or any installment thereof, shall be considered payment on account of the taxes imposed under Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) for the taxable year.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19008

(a) The Franchise Tax Board may, in cases of financial hardship, as determined by the Franchise Tax Board, allow a taxpayer to enter into installment payment agreements with the Franchise Tax Board to make full or partial payment of taxes due, plus applicable interest and penalties over the life of the installment period. Failure by a taxpayer to comply fully with the terms of the installment payment agreement shall render the agreement null and void, unless the Franchise Tax Board determines that the failure was due to a reasonable cause, and the total amount of tax, interest, and all penalties shall be immediately due and payable.

(b) In the case of a liability for tax of an individual under Part 10 (commencing with Section 17001) or this part, the Franchise Tax Board shall enter into an agreement to accept the full payment of the tax in installments if, as of the date the individual offers to enter into the agreement, all of the following apply:

(1) The aggregate amount of the liability (determined without regard to interest, penalties, additions to the tax and additional amounts) does not exceed ten thousand dollars ($10,000).

(2) The taxpayer (and, if the liability relates to a joint return, the taxpayer s spouse) has not during any of the preceding five taxable years done any of the following:

(A) Failed to file any return of tax imposed under Part 10 (commencing with Section 17001) or this part.

(B) Failed to pay any tax required to be shown on the return.

(C) Entered into an installment agreement under this section for payment of any tax imposed by Part 10 (commencing with Section 17001) or this part.

(3) The Franchise Tax Board determines that the taxpayer is financially unable to pay the liability in full when due, and the taxpayer submits any information as the Franchise Tax Board may require to make this determination.

(4) The agreement requires full payment of the liability within three years.

(5) The taxpayer agrees to comply with the provisions of this part and Part 10 (commencing with Section 17001) for the period the agreement is in effect.

(c) Except in any case where the Franchise Tax Board finds collection of the tax to which an installment payment agreement relates to be in jeopardy, or there is a mutual consent to terminate, alter, or modify the agreement, the agreement shall not be considered null and void, or otherwise terminated, unless both of the following occur:

(1) A notice of termination is provided to the taxpayer not later than 30 days before the date of termination.

(2) The notice includes an explanation of why the Franchise Tax Board intends to terminate the agreement.

(d) No levy may be issued on the property or rights to property of any person with respect to any unpaid tax:

(1) During the period that an offer by the taxpayer for an installment agreement under this section for payment of the unpaid tax is pending with the Franchise Tax Board.

(2) If the offer is rejected by the Franchise Tax Board, during the 30 days thereafter and, if a request for review of the rejection is filed within the 30 days, during the period that the review is pending.

(3) During the period that the installment agreement for payment of the unpaid tax is in effect.

(4) If the agreement is terminated by the Franchise Tax Board, during the 30 days thereafter (and, if a request for review of the termination is filed within the 30 days, during the period that the review is pending).

(5) This subdivision shall not apply with respect to any of the following:

(A) Any unpaid tax if either of the following occurs:

(i) The taxpayer files a written notice with the Franchise Tax Board that waives the restriction imposed by this subdivision on levy with respect to the tax.

(ii) The Franchise Tax Board finds that the collection of that tax is in jeopardy.

(B) Any levy that was first issued before the date that the applicable proceeding under this subdivision commenced.

(C) At the discretion of the Franchise Tax Board, any unpaid tax for which the taxpayer makes an offer of an installment agreement subsequent to a rejection of an offer of an installment agreement with respect to that unpaid tax (or to any review thereof).

(D) The period of limitation under Section 19371 shall be suspended for the period during which the Franchise Tax Board is prohibited under this subdivision from making a levy.

(e) The Taxpayers Rights Advocate shall establish procedures for an independent departmental administrative review for the rejection of the offer of an installment payment and for installment payment agreements that are rendered null and void, or otherwise terminated under this section, for taxpayers that request that review. This administrative review shall not be subject to Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of the Government Code. Unless review is requested by the taxpayer within 30 days of the date of rejection of the offer of an installment agreement or termination of the installment agreement, this administrative review shall not stay collection of the tax to which the installment payment agreement relates.

(f) In the case of an agreement entered into by the Franchise Tax Board under subdivision (a) for partial payment of a tax liability, the Franchise Tax Board shall review the agreement at least once every two years.

(g) (1) In the case of any taxpayer that is making payments to the Franchise Tax Board under an informal payment arrangement that was in existence prior to the effective date of the act adding this subdivision, that informal payment arrangement, for purposes of this section, shall be treated as an installment payment agreement that was entered into on the later of the following:

(A) January 1, 2005.

(B) The date on which the arrangement was established by the Franchise Tax Board.

(2) In any case where the date determined under the rules of paragraph (1) is a date prior to February 1, 2005, the amount due under the informal payment arrangement as of February 1, 2005, shall be treated as an installment payment agreement amount as of the start of the amnesty program within the meaning of Section 19738.

(3) Section 19591 does not apply to either of the following:

(A) Informal payment arrangements treated as installment payment agreements under paragraph (1).

(B) Installment payment agreements authorized by the amendments made by the act adding this subdivision that were entered into prior to July 1, 2005, or the effective date of the act adding this subdivision, whichever occurs later.

(Amended by Stats. 2005, Ch. 211, Sec. 1. Effective September 6, 2005. Note: Subd. (g) was added by Stats. 2005, Ch. 211.)



19009

(a) Whenever any person or employer who is required to collect, account for, and pay over any tax

(1) At the time and in the manner prescribed by law or regulations (A) fails to collect, truthfully account for, or pay over the tax, or (B) fails to make deposits, payments, or returns of the tax, and

(2) Is notified, by notice delivered in hand or by registered mail of the failure,

then all the requirements of subdivision (b) shall be complied with. In the case of a corporation, partnership, limited liability company, or trust, notice to an officer, partner, manager, member, or trustee, shall, for purposes of this section, be deemed to be sufficient notice to the corporation, partnership, limited liability company, or trust and to all officers, partners, managers, members, trustees, and employees thereof.

(b) Any person or employer who is required to collect, account for, and pay over any tax imposed by Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001), if notice has been delivered to that person or employer in accordance with subdivision (a), shall collect the taxes, which become collectible after delivery of the notice, shall (not later than the end of the second banking day after any amount of the taxes is collected) deposit that amount in a separate account in a bank located within the limits of this state, and shall keep the amount of those taxes in that account until payment over to the Franchise Tax Board. The account shall be designated as a special fund in trust for the Franchise Tax Board, payable to the Franchise Tax Board by that person or employer as trustee.

(c) Whenever the Franchise Tax Board is satisfied, with respect to any notification made under subdivision (a), that all requirements of law and regulations with respect to the taxes, will henceforth be complied with, it may cancel the notification. The cancellation shall take effect at the time as is specified in the notice of the cancellation.

(Amended by Stats. 1997, Ch. 605, Sec. 17. Effective January 1, 1998.)



19010

Unless otherwise provided, any provision of this part that relates to the assessment and collection of tax shall also apply to the assessment and collection of estimated tax.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19011

(a) All payments required under this part, regardless of the taxable year to which the payments apply shall be remitted to the Franchise Tax Board by electronic funds transfer pursuant to Division 11 (commencing with Section 11101) of the Commercial Code, once any of the following conditions are met:

(1) With respect to any corporation, any installment payment of estimated tax made pursuant to Section 19025 or the payment made pursuant to Section 18604 with regard to an extension of time to file exceeds fifty thousand dollars ($50,000) in any taxable year beginning on or after January 1, 1991, or exceeds twenty thousand dollars ($20,000) in any taxable year beginning on or after January 1, 1995.

(2) With respect to any corporation, the total tax liability exceeds two hundred thousand dollars ($200,000) in any taxable year beginning on or after January 1, 1991, or exceeds eighty thousand dollars ($80,000) in any taxable year beginning on or after January 1, 1995. For purposes of this section, total tax liability shall be the total tax liability as shown on the original return, after any adjustment made pursuant to Section 19051.

(3) A taxpayer submits a request to the Franchise Tax Board and is granted permission to make electronic funds transfers.

(b) A taxpayer required to remit payments to the Franchise Tax Board by electronic funds transfer may elect to discontinue making payments where the threshold requirements set forth in paragraphs (1) and (2) of subdivision (a) were not met for the preceding taxable year. The election shall be made in a form and manner prescribed by the Franchise Tax Board.

(c) Any taxpayer required to remit payment by electronic funds transfer pursuant to this section who makes payment by other means shall pay a penalty of 10 percent of the amount paid, unless it is shown that the failure to make payment as required was for reasonable cause and was not the result of willful neglect.

(d) Any taxpayer required to remit payments by electronic funds transfer pursuant to this section may request a waiver of those requirements from the Franchise Tax Board. The Franchise Tax Board may grant a waiver only if it determines that the particular amounts paid in excess of the threshold amounts established in this section were not representative of the taxpayer s tax liability. If a taxpayer is granted a waiver, subsequent remittances by electronic funds transfer shall be required only on those terms set forth in the waiver.

(e) The Franchise Tax Board shall accept remittances by electronic funds transfer pursuant to this section no later than January 1, 1993. Electronic funds transfer procedures, in addition to those described in subdivision (f), shall be as prescribed by the Franchise Tax Board. Payment is deemed complete on the date the electronic funds transfer is initiated, if settlement to the state s demand account occurs on or before the banking day following the date the transfer is initiated. If settlement to the state s demand account does not occur on or before the banking day following the date the transfer is initiated, payment is deemed to occur on the date settlement occurs.

(f) For purposes of this section:

(1) Electronic funds transfer means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephonic instrument, or computer or magnetic tape, so as to order, instruct, or authorize a financial institution to debit or credit an account. Electronic funds transfer shall be accomplished by an automated clearinghouse debit, automated clearinghouse credit, a Federal Reserve Wire Transfer (Fedwire), or by an international funds transfer.

(2) Automated clearinghouse means any federal reserve bank, or an organization established by agreement with the National Automated Clearing House Association, that operates as a clearinghouse for transmitting or receiving entries between banks or bank accounts and that authorizes an electronic transfer of funds between those banks or bank accounts.

(3) Automated clearinghouse debit means a transaction in which any department of the state, through its designated depository bank, originates an automated clearinghouse transaction debiting the taxpayer s bank account and crediting the state s bank account for the amount of tax. Banking costs incurred for the automated clearinghouse debit transaction by the taxpayer shall be paid by the state.

(4) Automated clearinghouse credit means an automated clearinghouse transaction in which the taxpayer, through its own bank, originates an entry crediting the state s bank account and debiting its own bank account. Banking costs incurred by the state for the automated clearinghouse credit transaction may be charged to the taxpayer.

(5) Fedwire means any transaction originated by the taxpayer and utilizing the national electronic payment system to transfer funds through federal reserve banks, pursuant to which the taxpayer debits its own bank account and credits the state s bank account. Electronic funds transfers may be made by Fedwire only if prior approval is obtained from the Franchise Tax Board and the taxpayer is unable, for reasonable cause, to make payments pursuant to paragraph (3) or (4). Banking costs charged to the taxpayer and to the state may be charged to the taxpayer.

(6) International funds transfer means any transaction originated by the taxpayer and utilizing the international electronic payment system to transfer funds, pursuant to which the taxpayer debits its own bank account and credits the state s bank account.

(7) In determining whether a payment or total tax liability exceeds the amounts established in subdivision (a), the income of all taxpayers whose income derived from, or attributable to, sources within this state is required to be determined by a combined report shall be aggregated and the total aggregate amount shall be considered to be the income of a single taxpayer for purposes of determining the payment or total tax liability of a single taxpayer.

(Amended by Stats. 2000, Ch. 862, Sec. 9. Effective January 1, 2001.)



19011.5

(a) All payments required by an individual under this part, regardless of the taxable year to which the payments apply, made on or after January 1, 2009, shall be electronically remitted to the Franchise Tax Board in the form and manner prescribed by the Franchise Tax Board, once any of the following conditions are met by an individual:

(1) Any installment payment of estimated tax made pursuant to this part in excess of twenty thousand dollars ($20,000), or any payment made pursuant to Section 18567 with regard to an extension of time to file that exceeds twenty thousand dollars ($20,000), for any taxable year beginning on or after January 1, 2009.

(2) The total tax liability exceeds eighty thousand dollars ($80,000) in any taxable year beginning on or after January 1, 2009. For purposes of this section, total tax liability shall be the total tax liability as shown on the original return, after any adjustment made pursuant to Section 19051.

(b) A taxpayer required to electronically remit payment to the Franchise Tax Board pursuant to this section may elect to discontinue making payments electronically where the threshold requirements set forth in paragraphs (1) and (2) of subdivision (a) were not met for the preceding taxable year. The election shall be made in a form and manner prescribed by the Franchise Tax Board.

(c) Any taxpayer required to electronically remit payment pursuant to this section who makes payment by other means shall pay a penalty of 1 percent of the amount paid, unless it is shown that the failure to make payment as required was for reasonable cause and was not the result of willful neglect.

(d) Any taxpayer required to electronically remit payments pursuant to this section may request a waiver of those requirements from the Franchise Tax Board. The Franchise Tax Board may grant a waiver only if it determines that the particular amounts paid in excess of the threshold amounts established in this section were not representative of the taxpayer s tax liability. If the Franchise Tax Board grants a waiver to a taxpayer, the waiver shall be in writing, and subsequent electronic remittances shall be required only on those terms set forth in the written waiver.

(e) For purposes of this section, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any standard, criterion, procedure, determination, rule, notice, or guideline established or issued by the Franchise Tax Board pursuant to subdivision (a).

(f) For purposes of this section, both of the following shall apply:

(1) Electronically remit means to send payment through use of any of the electronic payment applications provided by the Franchise Tax Board, including, but not limited to, a pay by phone option, when made available by the Franchise Tax Board.

(2) Pay by phone means a method that allows a taxpayer to authorize a transfer of funds from a financial institution using telephonic technology.

(Added by Stats. 2008, Ch. 751, Sec. 67. Effective September 30, 2008.)






ARTICLE 2. Banks and Corporations

19021

In the case of taxpayers subject to the tax imposed by Article 3 (commencing with Section 23181) of Chapter 2 of Part 11, there shall be due and payable on or before the 15th day of the third month following the close of the preceding year from each taxpayer a percentage of its net income as disclosed by its return which is equal to the rate applicable to corporations subject to the tax imposed by Article 2 (commencing with Section 23151) of Chapter 2 of Part 11 plus the personal property tax rate equivalent included in the bank and financial corporation tax rate determination by the Franchise Tax Board pursuant to Sections 23186 and 23186.1. The payment required by this section shall not be less than the minimum tax specified in Section 23153.

(Amended by Stats. 1997, Ch. 605, Sec. 19. Effective January 1, 1998.)



19023

For purposes of this article, in the case of a corporation or an organization described in Section 23731, the term estimated tax means the amount which the corporation or organization described in Section 23731 estimates as the amount of the tax imposed by Part 11 (commencing with Section 23001) and the amount of its liability for the tax of each wholly owned subsidiary under Section 23800.5; but in no event shall the estimated tax of a corporation subject to the tax imposed by Article 2 (commencing with Section 23151) of Chapter 2 of Part 11 be less than the minimum tax prescribed in Section 23153.

(Amended by Stats. 2003, Ch. 185, Sec. 29. Effective January 1, 2004.)



19025

(a) If the amount of estimated tax does not exceed the minimum tax specified by Section 23153, the entire amount of the estimated tax shall be due and payable on or before the 15th day of the fourth month of the taxable year.

(b) Except as provided in subdivision (c), if the amount of estimated tax exceeds the minimum tax specified by Section 23153, the amount payable shall be paid in installments as follows:

If the
requirements

The following percentages of the estimated tax
shall be paid on the 15th day of the

of this subdivision
are first met

4th
month

6th
month

9th
month

12th
month

Before the 1st day of the 4th month of the taxable year ........................

30 (but not less than the minimum tax provided in Section 23153 and any tax under Section 23800.5)

40

0

30

After the last day of the 3rd month and before the 1st day of the 6th month of the taxable year ........................

__

60

0

40

After the last day of the 5th month and before the 1st day of the 9th month of the taxable year ........................

__

__

70

30

After the last day of the 8th month and before the 1st day of the 12th month of the taxable year ........................

__

__

__

100

(c) If a wholly owned subsidiary is first subject to tax under Section 23800.5 after the last day of the third month of the taxable year of owner, the amount of the next installment of estimated tax under subdivision (b) after the wholly owned subsidiary is subject to tax under Section 23800.5 shall not be less than the amount of the tax of the wholly owned subsidiary under Section 23800.5 and an amount equal to that amount shall be due and payable on the date the installment is required to be paid. For purposes of determining which installment is the next installment of estimated tax under subdivision (b), subdivision (b) shall be modified by substituting includes the tax of a wholly owned subsidiary under Section 23800.5 for exceeds the minimum tax specified by Section 23153.

(d) The amendments made to this section by Section 1 of Chapter 1 of the First Extraordinary Session of the Statutes of 2008 shall apply to installments due for each taxable year beginning on or after January 1, 2009, and before January 1, 2010.

(e) The amendments made to this section by the act adding this subdivision shall apply to installments due for each taxable year beginning on or after January 1, 2010.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 15, Sec. 2. Effective October 23, 2009.)



19026

If, after paying any installment of estimated tax required by subdivision (b) of Section 19025, the taxpayer makes a new estimate, the amount of each remaining installment (if any) shall be the amount which would have been payable if the new estimate had been made when the first estimate for the taxable year was made, increased or decreased (as the case may be) by the amount computed by dividing

(a) The difference between

(1) The amount of estimated tax required to be paid before the date on which the new estimate is made, and

(2) The amount of estimated tax which would have been required to be paid before that date if the new estimate had been made when the first estimate was made, by

(b) The number of installments remaining to be paid on or after the date on which the new estimate is made.

(Amended by Stats. 2000, Ch. 862, Sec. 11. Effective January 1, 2001.)



19027

The application of this article to taxable years of less than 12 months shall be in accordance with regulations prescribed by the Franchise Tax Board.

(Amended by Stats. 2000, Ch. 862, Sec. 12. Effective January 1, 2001.)






ARTICLE 3. Deficiency Assessments

19031

The Franchise Tax Board may proceed under this article or Article 5 (commencing with Section 19081) whether or not it requires a return as an amended return under Section 18622.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19032

As soon as practicable after the return is filed, the Franchise Tax Board shall examine it and shall determine the correct amount of the tax.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19033

(a) If the Franchise Tax Board determines that the tax disclosed by the taxpayer on an original or amended return, including an amended return reporting federal adjustments pursuant to Section 18622, is less than the tax disclosed by its examination, it shall mail notice to the taxpayer of the deficiency proposed to be assessed. In no case shall the determination of the deficiency be arbitrary or without foundation.

(b) (1) Except as provided in paragraph (2), the Franchise Tax Board, in connection with the determination described in subdivision (a), shall examine the original or amended return or related electronically stored return data.

(2) If the return or return data described in paragraph (1) has been destroyed or cannot be located after reasonable effort, the Franchise Tax Board shall request the taxpayer to provide a paper or electronic copy of the return. If the taxpayer fails to provide a copy within 30 days, which may be extended an additional 30 days for reasonable cause, from the date of the request, paragraph (1) shall not apply.

(c) As used in this section, electronically stored return data means an electronic record of line items from an original or amended return and accompanying schedules that is routinely created as a return is processed.

(d) The amendments to this section made by Chapter 414 of the Statutes of 2000 shall apply to notices of deficiencies proposed to be assessed issued on or after January 1, 2001.

(e) The notice described in subdivision (a) shall be mailed in a manner that includes a postmark. For purposes of this subdivision, postmark means a postal marking made on a letter, package, or postcard indicating the date on which the item is delivered to the United States Postal Service.

(f) The amendments made to this section by the act adding this subdivision shall apply to notices of deficiencies proposed to be assessed issued on or after January 1, 2008.

(Amended by Stats. 2007, Ch. 281, Sec. 1. Effective January 1, 2008.)



19034

(a) Each notice shall set forth the reasons for the proposed deficiency assessment and the computation thereof.

(b) Each notice shall include the date determined by the Franchise Tax Board as the last day on which the taxpayer may file a written protest pursuant to Section 19041. Failure to include this date shall not invalidate a notice that is otherwise valid.

(c) The amendments made by the act adding this subdivision shall apply to any notice mailed after December 31, 1999.

(Amended by Stats. 1999, Ch. 931, Sec. 10. Effective October 10, 1999.)



19035

In the case of a joint return filed by husband and wife, the notice of proposed deficiency assessment may be a single joint notice, except that if the Franchise Tax Board is notified by either spouse that separate residences have been established, it shall mail to each spouse, in lieu of the single joint notice, duplicate originals of the joint notice.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19036

Notwithstanding any provision to the contrary, any interest, penalty or addition to tax, imposed under Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part may be assessed and collected in the same manner as if it were a deficiency.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19041

(a) Within 60 days after the mailing of each notice of proposed deficiency assessment the taxpayer may file with the Franchise Tax Board a written protest against the proposed deficiency assessment, specifying in the protest the grounds upon which it is based.

(b) Any protest filed with the Franchise Tax Board on or before the last date specified for filing that protest by the Franchise Tax Board in the notice of proposed deficiency assessment (according to Section 19034) shall be treated as timely filed.

(c) The amendments made by the act adding this subdivision shall apply to any notice mailed after December 31, 1999.

(Amended by Stats. 1999, Ch. 931, Sec. 11. Effective October 10, 1999.)



19041.5

(a) Notwithstanding any other provision of this part, Part 10 (commencing with Section 17001), or Part 11 (commencing with Section 23001), the provisions of Section 6603 of the Internal Revenue Code, relating to deposits made to suspend the running of interest on potential underpayments, shall apply, except as otherwise provided. A deposit shall not be considered a payment of tax for purposes of filing a claim for refund pursuant to Section 19306, converting an administrative action to an action on a claim pursuant to Section 19335, or filing an action pursuant to Section 19384, until either of the following occurs:

(1) The taxpayer provides a written statement to the Franchise Tax Board specifying that the deposit shall be a payment of tax for purposes of Section 19306, 19335, or 19384.

(2) The deposit is used to pay a final tax liability.

(b) Section 6603(d) of the Internal Revenue Code is modified to substitute the phrase notice of proposed deficiency assessment under Article 3 of Chapter 4 of this part for 30-day letter in each place that the phrase 30-day letter appears.

(c) In the case of any amount held by the Franchise Tax Board as a deposit in the nature of a cash bond pursuant to the provisions of this section prior to the amendments made by the act adding this subdivision, the date that the taxpayer identifies that amount as a deposit made pursuant to this section, as amended by the act adding this subdivision, shall be treated as the date that the amount is deposited for purposes of this section, as amended by the act adding this subdivision.

(Amended by Stats. 2005, Ch. 691, Sec. 45. Effective October 7, 2005.)



19042

If no protest is filed, the amount of the proposed deficiency assessment becomes final upon the expiration of the 60-day period provided in Section 19041.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19043

(a) For purposes of this part, deficiency means the amount by which the tax imposed by Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) exceeds the excess of

(1) The sum of

(A) The amount shown as the tax by the taxpayer on an original or amended return, if an original or amended return was filed, plus

(B) The amounts previously assessed (or collected without assessment) as a deficiency, over

(2) The amount of rebates, as defined in paragraph (2) of subdivision (b), made.

(b) For purposes of this section:

(1) The tax imposed by Part 10 (commencing with Section 17001) and Part 11 (commencing with Section 23001) and the tax shown on an original or amended return shall both be determined without regard to payments on account of estimated tax, and without regard to the credit under Section 19002.

(2) Rebate means so much of an abatement, credit, refund, or other repayment, as was made on the ground that the tax imposed by Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) was less than the excess of the amount specified in paragraph (1) of subdivision (a) over the rebates previously made.

(Amended by Stats. 2001, Ch. 191, Sec. 2. Effective January 1, 2002.)



19043.5

(a) (1) If the Franchise Tax Board determines that the amount of a carryover disclosed by the taxpayer on an original or amended return, including an amended return reporting federal adjustments pursuant to Section 18622, is more than the amount of the carryover disclosed by its own examination, it may mail a notice or notices to the taxpayer of the proposed carryover adjustment and the proposed adjusted carryover amount.

(2) For purposes of this section, carryover means the amount of a credit, loss, deduction, or other item that is shown on an original or amended return for carry forward to a subsequent taxable year.

(b) Except as otherwise provided in this section, the provisions of this article applicable to a proposed deficiency assessment shall be applicable to a proposed adjusted carryover amount, including protest and appeal rights as if that proposed adjusted carryover amount were a proposed deficiency assessment.

(c) (1) A proposed adjusted carryover amount shall become a final adjusted carryover amount under this section following a determination of the board regarding that proposed adjusted carryover amount that becomes final pursuant to the provisions of Section 19048.

(2) A final adjusted carryover amount shall be binding and conclusive with respect to the amount of that carryover for purposes of Part 10 (commencing with Section 17001), this part, and Part 11 (commencing with Section 23001), except in the following circumstances:

(A) In the event of fraud, malfeasance, or misrepresentation of a material fact.

(B) Subject to any provision of the Revenue and Taxation Code that expressly provides that effect be given to that provision notwithstanding any other law or rule of law.

(C) Subject to any law that is, or becomes, operative with respect to a taxable year affected by the final adjusted carryover amount.

(D) Subject to any final federal adjustment that is made with respect to the taxpayer s federal income tax liability for a taxable year affected by the final adjusted carryover amount.

(E) In an action brought pursuant to provisions of Section 19382.

(d) (1) In any case where there is a final adjusted carryover amount with respect to a carryover, the taxpayer shall report that final adjusted carryover amount on an original or amended return for any subsequent year.

(2) If a taxpayer fails to comply with paragraph (1), then any adjustment required to make the amount of the carryover shown on the return for any year consistent with the final adjusted carryover amount shall be treated as arising out of a mathematical error and assessed and collected under Section 19051.

(e) Except as provided in subdivision (c), this section shall not affect the determination, issuance, assessment, collection, or validity of a deficiency assessment under this part.

(Added by Stats. 2001, Ch. 191, Sec. 3. Effective January 1, 2002.)



19044

(a) If a protest is filed, the Franchise Tax Board shall reconsider the assessment of the deficiency and, if the taxpayer has so requested in his or her protest, shall grant the taxpayer or his or her authorized representatives an oral hearing. Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to a hearing under this subdivision.

(b) The Franchise Tax Board may act on the protest in whole or in part. In the event the Franchise Tax Board acts on the protest in part only, the remaining part of the protest shall continue to be under protest until the Franchise Tax Board acts on that part.

(Amended by Stats. 1995, Ch. 938, Sec. 87. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



19045

(a) The Franchise Tax Board s action upon the protest, whether in whole or in part, is final upon the expiration of 30 days from the date when it mails notice of its action to the taxpayer, unless within that 30-day period the taxpayer appeals in writing from the action of the Franchise Tax Board to the board.

(b) (1) The Franchise Tax Board s notice of action upon protest shall include the date determined by the Franchise Tax Board as the last day on which the taxpayer may file an appeal with the board.

(2) Any appeal to the board filed by the taxpayer on or before the date for filing an appeal specified in the notice (pursuant to paragraph (1)) shall be treated as timely filed.

(c) This section shall apply to any notice mailed after December 31, 1999.

(Amended by Stats. 1999, Ch. 931, Sec. 12. Effective October 10, 1999.)



19046

Two copies of the appeal and two copies of any supporting documents shall be addressed and mailed to the State Board of Equalization at Sacramento, California. Upon receipt of the appeal, the board shall provide one copy of the appeal and one copy of any supporting documents to the Franchise Tax Board at Sacramento, California.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19047

The board shall hear and determine the appeal and thereafter shall forthwith notify the taxpayer and the Franchise Tax Board of its determination and the reasons therefor.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19048

The board s determination becomes final upon the expiration of 30 days from the time of the determination unless within the 30-day period the taxpayer or the Franchise Tax Board files a petition for rehearing with the board. In that event the determination becomes final upon the expiration of 30 days from the time the board issues its opinion on the petition.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19049

(a) When a deficiency is determined and the assessment becomes final, the Franchise Tax Board shall mail notice and demand to the taxpayer for the payment thereof. The deficiency assessed is due and payable at the expiration of 15 days from the date of the notice and demand.

(b) The amendments made by Chapter 600 of the Statutes of 1997 are operative for notices issued on or after January 1, 1998.

(c) The notice described in subdivision (a) shall be mailed in a manner that includes a postmark. For purposes of this subdivision, postmark means a postal marking made on a letter, package, or postcard indicating the date on which the item is delivered to the United States Postal Service.

(d) The amendments made to this section by the act adding this subdivision are operative for notices issued on or after January 1, 2008.

(Amended by Stats. 2007, Ch. 281, Sec. 2. Effective January 1, 2008.)



19050

A certificate by the Franchise Tax Board or of the board, as the case may be, of the mailing of the notices specified in this article is prima facie evidence of the assessment of the deficiency and of the giving of the notices.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19051

Any amount of tax in excess of that disclosed by the return, due to a mathematical error, notice of which has been mailed to the taxpayer, is not a deficiency assessment. The taxpayer has no right of protest or appeal based on that notice; however, the amount of tax erroneously omitted in the return may be assessed and collected in the manner provided in this part as in the case of deficiency assessments.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19052

Notwithstanding any other provision of this part to the contrary, adjustments to refundable credits (including credits claimed on or after January 1, 2001, in accordance with Section 17052.6) may be made pursuant to Section 19054, and claimants shall have the right to claim a refund of adjusted amounts within the period provided in Section 19306, 19307, 19308, or 19311, whichever period expires later.

(Amended by Stats. 2002, Ch. 374, Sec. 5. Effective January 1, 2003.)



19054

(a) If on any return or claim for refund of taxes imposed under Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001), there is an overstatement of the credit for income tax withheld, or of the amount paid as estimated income tax, the amount so overstated which is allowed against the tax shown on the return or which is allowed as a credit or refund may be assessed by the Franchise Tax Board in the same manner as is provided by Section 19051 in the case of a mathematical error appearing on the return.

(b) No unpaid amount of estimated tax under Section 19025 or 19136 shall be assessed.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19057

(a) Except in the case of a false or fraudulent return and except as otherwise expressly provided in this part, every notice of a proposed deficiency assessment shall be mailed to the taxpayer within four years after the return was filed. No deficiency shall be assessed or collected with respect to the year for which the return was filed unless the notice is mailed within the four-year period or the period otherwise provided. For purposes of this chapter, the term return means the return required to be filed by the taxpayer and does not include a return of any person from whom the taxpayer has received an item of income, gain, loss, deduction, or credit.

(b) The running of the period of limitations provided in subdivision (a) on mailing a notice of proposed deficiency assessment shall, in a case under Title 11 of the United States Code, be suspended for any period during which the Franchise Tax Board is prohibited by reason of that case from mailing the notice of proposed deficiency assessment and for 60 days thereafter.

(c) Where, within the 60-day period ending on the day on which the time prescribed in this section for the assessment of any tax imposed under Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) for any taxable year would otherwise expire, the Franchise Tax Board receives a written document, other than an amended return or a report required by Section 18622, signed by the taxpayer showing that the taxpayer owes an additional amount of that tax for that taxable year, the period for the assessment of an additional amount in excess of the amount shown on either an original or amended return shall not expire before the day 60 days after the day on which the Franchise Tax Board receives that document.

(d) If a taxpayer determines in good faith that it is an exempt organization and files a return as an exempt organization under Section 23772, and if the taxpayer is thereafter held to be a taxable organization for the taxable year for which the return is filed, that return shall be deemed the return of the organization for the purposes of this section.

(Amended by Stats. 1999, Ch. 83, Sec. 175. Effective January 1, 2000.)



19058

(a) If the taxpayer omits from gross income an amount properly includable therein which is in excess of 25 percent of the amount of gross income stated in the return, a notice of a proposed deficiency assessment may be mailed to the taxpayer within six years after the return was filed. Additionally, in the case of a corporation, a proceeding in court for the collection of the tax may be commenced without assessment at any time within six years after the return was filed.

(b) For purposes of this section both of the following shall apply:

(1) In the case of a trade or business, the term gross income means the total of the amounts received or accrued from the sale of goods or services (if the amounts are required to be shown on the return) prior to diminution by the cost of the sales or service.

(2) In determining the amount omitted from gross income, there shall not be taken into account any amount which is omitted from gross income stated in the return if the amount is disclosed in the return, or in a statement attached to the return, in a manner adequate to apprise the Franchise Tax Board of the nature and amount of the item.

(Amended by Stats. 1997, Ch. 605, Sec. 23. Effective January 1, 1998.)



19059

(a) If a taxpayer is required by subdivision (a) of Section 18622 to report a change or correction by the Commissioner of Internal Revenue or other officer of the United States or other competent authority and does report the change or correction within six months after the final federal determination, or the Internal Revenue Service reports that change or correction within six months after the final federal determination, a notice of proposed deficiency assessment resulting from those adjustments may be mailed to the taxpayer within two years from the date when the notice is filed with the Franchise Tax Board by the taxpayer or the Internal Revenue Service, or within the periods provided in Section 19057, 19058, or 19065, whichever period expires later.

(b) If a taxpayer is required by subdivision (b) of Section 18622 to file an amended return and does file the return within six months of filing an amended return with the Commissioner of Internal Revenue, a notice of proposed deficiency assessment in excess of the self-assessed tax on the amended return, and resulting from the adjustments may be mailed to the taxpayer within two years from the date when the amended return is filed with the Franchise Tax Board by the taxpayer, or within the periods provided in Section 19057, 19058, or 19065, whichever period expires later.

(Amended by Stats. 1999, Ch. 987, Sec. 71. Effective October 10, 1999. Applicable, by Sec. 105 of Ch. 987, to federal determinations that become final on or after January 1, 2000.)



19060

(a) If a taxpayer fails to report a change or correction by the Commissioner of Internal Revenue or other officer of the United States or other competent authority or fails to file an amended return as required by Section 18622, a notice of proposed deficiency assessment resulting from the adjustment may be mailed to the taxpayer at any time.

(b) If, after the six-month period required in Section 18622, a taxpayer or the Internal Revenue Service reports a change or correction by the Commissioner of Internal Revenue or other officer of the United States or other competent authority or files an amended return as required by Section 18622, a notice of proposed deficiency assessment resulting from the adjustment may be mailed to the taxpayer within four years from the date the taxpayer or the Internal Revenue Service notifies the Franchise Tax Board of that change or correction or files that return.

(Amended by Stats. 1999, Ch. 987, Sec. 72. Effective October 10, 1999. Applicable, by Sec. 105 of Ch. 987, to federal determinations that become final on or after January 1, 2000.)



19061

In case of a deficiency described in Sections 24945 and 24946, and in Sections 1033(a)(2)(C) and 1033(a)(2)(D) of the Internal Revenue Code, the deficiency may be assessed at any time prior to the expiration of the time therein provided.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19063

(a) In the case of any tax imposed by Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) with respect to any person, the period for assessing a deficiency attributable to any partnership item of a federally registered partnership shall not expire before the later of the following:

(1) The date which is five years after the date on which the partnership return of the federally registered partnership for the partnership taxable year in which the item arose was filed (or later, if the date prescribed for filing the return).

(2) If the name or address of the person does not appear on the partnership return, the date which is one year after the date on which the information is furnished to the Franchise Tax Board in the manner and at the place as it may prescribe.

(b) For purposes of this section, partnership item means both of the following:

(1) Any item required to be taken into account for the partnership taxable year under any provision of subchapter K of Chapter 1 of Title 26 of the Internal Revenue Code to the extent that regulations prescribed by the Franchise Tax Board provide that for purposes of this part that item is more appropriately determined at the partnership level than at the partner level.

(2) Any other item to the extent affected by an item described in paragraph (1).

(c) The extensions referred to in subsection (c)(4) of Section 6501 of the Internal Revenue Code, insofar as they relate to partnership items, may, with respect to any person, be consented by either of the following:

(1) Except to the extent the Franchise Tax Board is otherwise notified by the partnership, by a general partner of the partnership.

(2) By any person authorized to do so by the partnership in writing.

(d) For purposes of this section, federally registered partnership means, with respect to any partnership taxable year, any partnership for which either of the following apply:

(1) Interests have been offered for sale at any time during that taxable year or a prior taxable year in any offering required to be registered with the Securities and Exchange Commission.

(2) At any time during that taxable year or a prior taxable year, was subject to the annual reporting requirements of the Securities and Exchange Commission which relate to the protection of investors in the partnership.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19064

(a) If any person initiates a motion to quash a subpoena, as provided by Sections 7465 to 7476, inclusive, of the Government Code, and that person is the person with respect to whose liability the subpoena is issued (or is the agent, nominee, or other person acting under the direction or control of that person), then the running of any period of limitations under Section 19057 (relating to deficiency assessments), Section 19087 (relating to false or fraudulent returns), or Section 19704 (relating to criminal prosecutions) with respect to that person shall be suspended for the period during which a proceeding, and appeals therein, with respect to the enforcement of the subpoena is pending.

(b) In the absence of the resolution of the subpoenaed person s response to a subpoena issued under Section 19504 (power of examination), the running of any period of limitations under Section 19057 (relating to deficiency assessments), Section 19087 (relating to false or fraudulent returns), or Section 19704 (relating to criminal prosecutions) with respect to any person whose liability the subpoena was issued (other than a person taking action as provided by subdivision (a)) shall be suspended for the period beginning on the date which is six months after the service of the subpoena and ending with the final resolution of that response.

(c) The amendments made by the act adding this subdivision are operative for any subpoena served after the effective date of the act adding this subdivision.

(Amended by Stats. 1999, Ch. 931, Sec. 14. Effective October 10, 1999.)



19065

If any taxpayer agrees with the United States Commissioner of Internal Revenue for an extension or renewals thereof of the period for proposing and assessing deficiencies in federal income taxes for any year, the period for mailing a notice of a proposed deficiency shall be four years after the return was filed or six months after the date of the expiration of the agreed period for assessing deficiencies in the federal income tax, whichever period expires the later.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19066

(a) For the purposes of Sections 19057, 19058, and 19065, a return of tax imposed under Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) except a return required by Article 5 (commencing with Section 18661) of Chapter 2 (relating to withholding), filed before the last day prescribed by law for filing (determined without regard to any extension of time for filing the return), shall be considered as filed on that day. For purposes of Section 19306, payment of any portion of the tax made before the last day prescribed for the payment of the tax shall be considered made on the last day.

(b) For purposes of this section, if a return required by Article 5 (commencing with Section 18661) of Chapter 2 (relating to withholding) or a return of tax imposed by Section 13020 of the Unemployment Insurance Code (relating to withholding tax on wages), for any period ending with or within a calendar year is filed before April 15 of the succeeding calendar year, that return shall be considered filed on April 15 of that calendar year.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19066.5

In the case of any information that is required to be reported to the Franchise Tax Board under Section 19141.2 or 19141.5, the time for assessment of any tax imposed by Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part with respect to any event or period to which that information relates shall not expire before the date that is four years after the date on which the Franchise Tax Board is furnished the information required to be reported under Section 19141.2 or 19141.5, or within the periods provided in Section 19057, 19058, 19059, 19060, 19065, 24945, 24946, Section 1033(a)(2)(C) of the Internal Revenue Code, or Section 1033(a)(2)(D) of the Internal Revenue Code, whichever period expires later.

(Added by Stats. 1998, Ch. 322, Sec. 49. Effective August 20, 1998.)



19067

(a) Where before the expiration of the time prescribed for the mailing of a notice of a proposed deficiency assessment, the taxpayer consents in writing to an assessment after that time, the assessment may be made at any time prior to the expiration of the period agreed upon. The period agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(b) The Franchise Tax Board shall notify the taxpayer of the taxpayer s right to refuse to extend the expiration of the time prescribed for the mailing of a notice of a proposed deficiency assessment, or to limit that extension to a particular period of time, on each occasion when the taxpayer is requested to provide the taxpayer s consent.

(c) The amendments made by the act adding this subdivision shall apply to any request to extend the expiration of the time prescribed for the mailing of a notice of a proposed deficiency assessment made after December 31, 2000.

(Amended by Stats. 1999, Ch. 931, Sec. 15. Effective October 10, 1999.)






ARTICLE 4. Assessments against Persons Secondarily Liable

19071

The taxes imposed by Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) upon any taxpayer other than a transferee for which any person other than the taxpayer is liable may be assessed against that person in the manner provided for the assessment of deficiencies. The taxes may be assessed at any time within which deficiency assessments may be made against the taxpayer; provided, however, the running of the period of limitations upon the assessment of the liability imposed upon any person other than the taxpayer shall, after the mailing of the notice provided for in Section 19033 to the taxpayer, be suspended for the period during which the taxpayer exercises an administrative remedy as provided in Section 19041, 19045, or 19048.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19072

The provisions of this part respecting the collection of taxes apply to the collection of the taxes from the person secondarily liable to the same extent and with the same force and effect as though that person were the taxpayer.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19073

The amounts of the following liabilities, except as hereinafter provided in this section and Section 19074, shall be assessed, collected, and paid in the same manner and subject to the same provisions and limitations as in the case of a deficiency (including the provisions in the case of a delinquency in payment after notice and demand, the provisions authorizing proceedings in court for collection, and the provisions prohibiting claims and suits for refunds):

(a) The liability, at law or in equity, of a transferee of property of a taxpayer, in respect of the tax (including interest, additional amounts, and additions to the tax provided by law) imposed upon the taxpayer.

(b) The liability of a fiduciary under Part 10 (commencing with Section 17001) in respect of the payment of any such tax from the estate of the taxpayer.

Any such liability may be either as to the amount of tax shown on the return or as to any deficiency in tax.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19074

The period of limitation for assessment of the liability of any person other than the taxpayer who is a transferee or fiduciary of the taxpayer shall be as follows:

(a) In the case of the liability of an initial transferee of the property of the taxpayer, within one year after the expiration of the period of limitation for assessment against the taxpayer.

(b) In the case of the liability of a transferee of a transferee of the property of the taxpayer, within one year after the expiration of the period of limitation for assessment against the preceding transferee, but only if within three years after the expiration of the period of limitation for assessment against the taxpayer; except that if before the expiration of the period of limitation for the assessment of the liability of the transferee of a transferee, a court proceeding for the collection of the tax or liability in respect thereof has been begun against the taxpayer or last preceding transferee, respectively, then the period of limitation for assessment of the liability of the transferee of a transferee shall expire one year after the return of execution in the court proceeding.

(c) In the case of the liability of a fiduciary, not later than one year after the liability arises or not later than the expiration of the period for collection of the tax in respect of which the liability arises, whichever is the later;

(d) Where before the expiration of the time prescribed in subdivision (a), (b) or (c) for the assessment of the liability, both the Franchise Tax Board and the transferee or fiduciary have consented in writing to its assessment after that time, the liability may be assessed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(e) Notwithstanding any of the above subdivisions, the running of the period of limitations upon the assessment of liability against any transferee shall be suspended for the period during which the taxpayer exercises an administrative remedy as provided in Section 19041, 19045, or 19048.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)






ARTICLE 5. Jeopardy Assessments

19081

If the Franchise Tax Board finds that the assessment or the collection of a tax or a deficiency for any year, current or past, will be jeopardized in whole or in part by delay, it may mail or issue notice of its findings to the taxpayer, or its transferee or transferees, together with a demand for immediate payment of the tax or the deficiency declared to be in jeopardy, including interest and penalties and additions thereto. Any assessment issued under this article shall also be an assessment issued pursuant to Section 19033, if an assessment has not already been issued pursuant to Section 19033 with respect to that taxable year for that amount.

(Amended by Stats. 2000, Ch. 862, Sec. 13. Effective January 1, 2001.)



19082

In the case of a tax for a current period, if the Franchise Tax Board finds that the assessment or collection of the tax will be jeopardized in whole or in part by delay, the Franchise Tax Board may declare the taxable period of the taxpayer immediately terminated. The Franchise Tax Board shall mail or issue notice of its finding and declaration to the taxpayer, together with a demand for a return and immediate payment of the tax based on the period declared terminated, including therein income accrued and deductions incurred up to the date of termination if not otherwise properly includible or deductible in respect of the period, and the tax shall be immediately due and payable whether or not the time otherwise allowed by law for filing the return and paying the tax has expired.

(Amended by Stats. 2000, Ch. 862, Sec. 14. Effective January 1, 2001.)



19083

(a) A jeopardy assessment is immediately due and payable, and proceedings for collection may be commenced at once.

(b) The collection of the whole or any amount of a jeopardy assessment may be stayed, at any time before the assessment becomes final, by filing with the Franchise Tax Board: (1) a bond in an amount equal to the amount (together with interest thereon to the date of payment) as to which the stay is desired, conditioned upon the payment of the amount, the collection of which is stayed by the bond, upon notice and demand by the Franchise Tax Board after the assessment becomes final; or (2) other security in the amount as the Franchise Tax Board may deem necessary, not exceeding double the amount (together with interest thereon to the date of payment) as to which the stay is desired.

(c) Upon the filing of the bond or other security the collection of so much of the amount assessed as is covered by the bond or other security shall be stayed. The taxpayer shall have the right to waive the stay at any time in respect of the whole or any part of the amount covered by the bond or other security, and if as a result of the waiver any part of the amount covered by the bond or other security is paid, then the bond or other security shall, at the request of the taxpayer, be proportionately reduced. If any portion of the jeopardy assessment is abated, the bond or other security shall, at the request of the taxpayer, be proportionately reduced.

(d) The Franchise Tax Board, prior to the time the assessment becomes final, may stay collection of the whole or any amount of a jeopardy assessment if it finds that jeopardy does not exist.

(e) Where collection of the whole or any amount of a jeopardy assessment has been stayed under this section, the period of limitation on any action to collect shall be tolled during the time of the stay.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19084

(a) (1) (A) Unless the Chief Counsel of the Franchise Tax Board (or the chief counsel s delegate) personally approves (in writing) the assessment or levy, no assessment shall be made under this article and no levy shall be issued less than 30 days after either of the following:

(i) A notice and demand is mailed or issued for payment pursuant to Section 19081.

(ii) Notice and demand for a return and payment is mailed or issued pursuant to Section 19082.

(B) Within five days after the day on which either a notice and demand for payment is mailed or issued pursuant to Section 19081, or notice and demand for a return and payment is mailed or issued pursuant to Section 19082, the Franchise Tax Board shall mail or issue the taxpayer a written statement of the information upon which the Franchise Tax Board relies in issuing that notice and demand.

(2) Within 30 days after the day on which the taxpayer is furnished the written statement described in paragraph (1), or within 30 days after the last day of the period within which the statement is required to be furnished, the taxpayer may petition the Franchise Tax Board to review whether its finding pursuant to Section 19081 or 19082 is reasonable under the circumstances, specifying the grounds on which the petition is based. The filing of a petition for review shall not operate to stay collection. Collection may be stayed only as provided in Section 19083. A petition filed pursuant to this paragraph shall also be considered a protest filed pursuant to Section 19041 against the proposed additional tax.

(3) If a petition for review under paragraph (2) is not made within the 30-day period set forth in that paragraph, the finding of the Franchise Tax Board pursuant to Section 19081 or 19082 is final.

(4) After a petition for review is filed under paragraph (2), the Franchise Tax Board shall determine whether or not the issuance of notice and demand under Section 19081 or 19082 is reasonable under the circumstances. In making this determination, the Franchise Tax Board shall grant the taxpayer or authorized representative an oral hearing if the taxpayer has so requested in the petition. Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to a hearing under this paragraph. The burden of proof with respect to whether a jeopardy exists as to collection or an assessment is upon the Franchise Tax Board.

(5) The Franchise Tax Board shall make the determination under paragraph (4) within 90 days of the filing of the petition for review unless the taxpayer requests, in writing, additional time.

(6) In making the determination required by paragraph (4), the Franchise Tax Board shall consider all relevant factors, including, but not limited to, the likelihood that collection will be jeopardized, the assets of the taxpayer, and the amount of the assessment as it relates to whether jeopardy status exists. The burden of proof as to the amount of the assessment for purposes of determining jeopardy status is upon the taxpayer.

(b) (1) Within 60 days after the earlier of the following days, the taxpayer may appeal the determination to the State Board of Equalization in the manner provided in Section 19085:

(A) The day the Franchise Tax Board notifies the taxpayer of the determination described in paragraph (4) of subdivision (a).

(B) One day after the time period prescribed by paragraph (5) of subdivision (a) for the Franchise Tax Board to make its determination.

(2) If an appeal is not filed before the expiration of the time periods, the Franchise Tax Board s determination is final. Filing of an appeal shall not operate to stay collection. Collection may be stayed only as provided in Section 19083.

(3) Within 60 days after an appeal is filed under paragraph (1), the board shall determine whether the issuance of notice and demand under Section 19081 or 19082 is reasonable under the circumstances. The burden of proof with respect to whether a jeopardy exists as to collection or an assessment is upon the Franchise Tax Board.

(4) If the board determines that a jeopardy status does not apply to all or part of the assessment, the board may modify the amount of the assessment to which the jeopardy attaches. If the board does not act within the time period provided in paragraph (3) as modified by paragraph (6), the board will be deemed to have denied the taxpayer s appeal.

(5) In making the determination required by paragraph (3), the board shall consider all relevant factors, including, but not limited to, the likelihood that collection will be jeopardized, the assets of the taxpayer, and the amount of the assessment as it relates to whether jeopardy status exists. The burden of proof as to the amount of the assessment for purposes of determining jeopardy status is upon the taxpayer.

(6) If either party requests an extension of the 60-day period set forth in paragraph (3) and establishes reasonable grounds why the extension should be granted, the board may grant an extension of not more than 30 additional days.

(c) (1) Within 60 days after the earlier of the following days, either party may bring a civil action against the other in superior court for a judicial determination as to whether or not the issuance of the notice and demand under Section 19081 or 19082 is reasonable under the circumstances:

(A) The day the board notifies the taxpayer of its determination described in paragraph (3), as modified by paragraph (6), of subdivision (b).

(B) If the board fails to make a timely determination, then one day after the time prescribed for the board to make its determination.

(2) If a civil action under this subdivision is not commenced within the 60-day period set forth in paragraph (1), the board s determination is final. The filing of the civil action shall not operate to stay collection. Collection shall be stayed only as provided by Section 19083.

(3) Within 60 days after proper service is made, the superior court shall determine whether the issuance of notice and demand under Section 19081 or 19082 is reasonable under the circumstances. The burden of proof with respect to whether a jeopardy exists as to collection or an assessment is upon the Franchise Tax Board.

(4) If the court determines that a jeopardy status does not apply to all or part of the assessment, the court may modify the amount of the assessment to which the jeopardy attaches.

(5) In making the determination required by paragraph (3), the superior court shall consider all relevant factors, including, but not limited to, the likelihood that collection will be jeopardized, the assets of the taxpayer, and the amount of the assessment as it relates to whether jeopardy status exists. The burden of proof as to the amount of the assessment for purposes of determining jeopardy status is upon the taxpayer.

(6) If either party in the action requests an extension of the 60-day period set forth in paragraph (3) of subdivision (c) and establishes reasonable grounds why the extension should be granted, the superior court may grant an extension of not more than 30 additional days.

(7) Actions filed pursuant to this section shall be filed in the Superior Court of the County of Los Angeles, the City and County of San Francisco, the County of San Diego, or the County of Sacramento. Sections 19387 and 19389 shall apply to those actions.

(8) The determination made by a superior court under this section shall be final and conclusive and shall not be reviewed by any other court.

(d) The amendments made by the act adding this subdivision are operative for taxes assessed and levies made after the effective date of the act adding this subdivision.

(Amended by Stats. 1999, Ch. 931, Sec. 16. Effective October 10, 1999.)



19085

The taxpayer may appeal to the board from the Franchise Tax Board s action on the petition for review. The appeal shall be made in the manner prescribed by Section 19046. Article 3 (commencing with Section 19031) of Chapter 4 relating to an appeal from the action of the Franchise Tax Board on a protest against an additional tax proposed to be assessed applies to the appeal.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19086

In any proceeding brought to enforce payment of taxes made due and payable by this article, the finding of the Franchise Tax Board under Section 19081, whether made after notice to the taxpayer or not, is for all purposes presumptive evidence that the assessment or collection of the tax or the deficiency was in jeopardy. A certificate of the Franchise Tax Board of the mailing or issuing of the notices specified in this article is presumptive evidence that the notices were mailed or issued.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19087

(a) If any taxpayer fails to file a return, or files a false or fraudulent return with intent to evade the tax, for any taxable year, the Franchise Tax Board, at any time, may require a return or an amended return under penalties of perjury or may make an estimate of the net income, from any available information, and may propose to assess the amount of tax, interest, and penalties due. All the provisions of this part relative to delinquent taxes shall be applicable to the tax, interest, and penalties computed hereunder.

(b) When any assessment is proposed under subdivision (a), the taxpayer shall have the right to protest the same and to have an oral hearing thereon if requested, and also to appeal to the board from the Franchise Tax Board s action on the protest; the taxpayer must proceed in the manner and within the time prescribed by Sections 19041 to 19048, inclusive.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19088

(a) On the appointment of a receiver for any taxpayer in any receivership proceeding before any court of the United States or of any state or territory or of the District of Columbia, any deficiency (together with all interest, additional amounts, or additions to the tax provided for by law) determined by the Franchise Tax Board in respect of a tax upon the taxpayer may be immediately assessed.

(b) Any deficiency (together with all interest, additional amounts, and additions to the tax provided by law) determined by the Franchise Tax Board in respect of a tax on either of the following:

(1) The debtor s estate in a case under Title 11 of the United States Code.

(2) The debtor, but only if liability for the tax has become res judicata pursuant to a determination in a case under Title 11 of the United States Code,

may be immediately assessed if that deficiency has not previously been assessed in accordance with law.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19089

(a) Every trustee in a case under Title 11 of the United States Code, receiver, assignee for the benefit of creditors or like fiduciary shall give notice of qualification as such to the Franchise Tax Board in the manner and at the time that may be required by regulations of the Franchise Tax Board. The Franchise Tax Board may by regulation provide for any exemptions from the requirements of this section that the Franchise Tax Board deems proper.

(b) If the regulations issued pursuant to this section require the giving of any notice by any fiduciary in any case under Title 11 of the United States Code, or by a receiver in any other court proceeding to the Franchise Tax Board of qualification as such, the running of the period of limitations for mailing a notice of proposed deficiency assessment shall be suspended for the period from the date of the institution of the proceeding to a date 30 days after the date upon which the notice from the receiver or other fiduciary is received by the Franchise Tax Board; but the suspension under this section shall in no case be for a period in excess of two years.

(Amended by Stats. 1999, Ch. 987, Sec. 73. Effective October 10, 1999.)



19090

(a) Claims for the deficiency and such interest, additional amounts and additions to the tax may be presented, for adjudication in accordance with law, to the court before which the receivership proceeding (or case under Title 11 of the United States Code) is pending, despite the pendency of an appeal to the board.

(b) In the case of a receivership proceeding, no appeal shall be filed with the board after the appointment of the receiver.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19091

Upon notice and demand from the Franchise Tax Board after termination of the receivership proceeding, the taxpayer shall pay any portion of the claim allowed in the proceeding which is unpaid. The unpaid amount may be collected in the manner provided in this part for the collection of delinquent taxes at any time within six years after termination of the proceeding.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19092

The Franchise Tax Board may prescribe rules and regulations necessary to properly carry out this article.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19093

(a) If the individual who is in physical possession of cash in excess of ten thousand dollars ($10,000) does not claim that cash in any of the capacities specified in paragraphs (1) and (2), then for purposes of Sections 19081 and 19082, it shall be presumed that the cash represents gross income of a single individual for the taxable year in which the possession occurs, and that the collection of tax will be jeopardized by delay:

(1) The cash is not claimed as his or hers.

(2) The cash is not claimed as belonging to another person whose identity the Franchise Tax Board can readily ascertain and who acknowledges ownership of that cash.

(b) In the case of any assessment resulting from the application of subdivision (a), all of the following apply:

(1) The entire amount of the cash shall be treated as taxable income for the taxable year in which the possession occurs.

(2) That income shall be treated as taxable at the maximum rate under Section 17041.

(3) Except as provided in subdivision (c), the possessor of the cash shall be treated (solely with respect to that cash) as the taxpayer for purposes of Chapter 4 (commencing with Section 19001) and Chapter 5 (commencing with Section 19201).

(c) If, after an assessment resulting from the application of subdivision (a), that assessment is abated and replaced by an assessment against the owner of the cash, that later assessment shall be treated for purposes of all laws relating to lien, levy, and collection as relating back to the date of the original assessment.

(d) For purposes of this section, the following definitions apply:

(1) Cash includes any cash equivalent.

(2) Cash equivalent means any of the following:

(A) Foreign currency.

(B) Any bearer obligation.

(C) Any medium of exchange to which both of the following apply:

(i) It is of a type which has been frequently used in illegal activities.

(ii) It is specified as a cash equivalent for purposes of this part in regulations prescribed by the Franchise Tax Board.

(3) Any cash equivalent shall be taken into account in the following manner:

(A) In the case of a bearer obligation, at its face amount.

(B) In the case of any other cash equivalent, at its fair market value.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)






ARTICLE 6. Interest

19101

(a) If any amount of tax imposed by Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001), is not paid on or before the last date prescribed for payment, interest on that amount at the adjusted annual rate established under Section 19521 shall be paid for the period from that last date to the date paid.

(b) For purposes of this article, the last date prescribed for payment of the tax shall be determined under Chapter 4 (commencing with Section 19001), with the application of the following rules:

(1) The last date prescribed for payment shall be determined without regard to any extension of time for payment or any installment agreement entered into under Section 19008.

(2) The last date prescribed for payment shall be determined without regard to any notice and demand for payment issued, by reason of jeopardy as provided in Article 5 (commencing with Section 19081), prior to the last date otherwise prescribed for that payment.

(3) In all other cases in which the last date for payment is not otherwise prescribed, the last date for payment shall be deemed to be the date the liability for tax arises (and in no event shall be later than the date notice and demand for the tax is made by the Franchise Tax Board).

(c) Except as provided in this article:

(1) Interest prescribed under this article on any tax shall be paid upon notice and demand, and shall be assessed, collected, and paid in the same manner as taxes. Any reference in Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part (except Article 3 (commencing with Section 19031), relating to deficiency assessments) to any tax imposed by Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) shall be deemed also to refer to interest imposed by this article on that tax.

(2) (A) Interest shall be imposed under subdivision (a) in respect to any assessable penalty, additional amount, or addition to the tax (other than an addition to tax imposed under Section 19131, 19132, or 19164) only if that assessable penalty, additional amount, or addition to the tax is not paid within 15 calendar days from the date of notice and demand therefor, and in that case interest shall be imposed only for the period from the date of the notice and demand to the date of payment.

(B) Interest shall be imposed under this article with respect to any addition to tax imposed by Section 19131 (relating to failure to file a return on or before the due date), Section 19132 (relating to underpayment of tax), or Section 19164 (relating to imposition of the accuracy-related penalty), for the period that:

(i) Begins on the date on which the return of the tax with respect to which that addition to tax is imposed is required to be filed (including any extensions), and

(ii) Ends on the date of payment of that addition to tax.

(3) If notice and demand is made for payment of any amount and if that amount is paid within 15 calendar days after the date of the notice and demand, interest under this article on the amount so paid shall not be imposed for the period after the date of the notice and demand.

(d) This article shall not apply to any failure to pay estimated tax required by Section 19025 or 19136.

(Amended by Stats. 2000, Ch. 863, Sec. 24. Effective January 1, 2001.)



19104

(a) The Franchise Tax Board may abate all or any part of any of the following:

(1) Any interest on a deficiency or related to a proposed deficiency to the extent that interest is attributable in whole or in part to any unreasonable error or delay by an officer or employee of the Franchise Tax Board (acting in his or her official capacity) in performing a ministerial or managerial act.

(2) Any interest on a payment of any tax described in Section 19033 to the extent that any delay in that payment is attributable to an officer or employee of the Franchise Tax Board (acting in his or her official capacity) being dilatory in performing a ministerial or managerial act.

(3) Any interest accruing from a deficiency based on a final federal determination of tax, for the same period that interest was abated on the related federal deficiency amount under Section 6404(e) of the Internal Revenue Code, and the error or delay occurred on or before the issuance of the final federal determination. This subparagraph shall apply to any ministerial act for which the interest accrued after September 25, 1987, or for any managerial act applicable to a taxable year beginning on or after January 1, 1998, for which the Franchise Tax Board may propose an assessment or allow a claim for refund.

(b) For purposes of subdivision (a):

(1) Except as provided in paragraph (3), an error or delay shall be taken into account only if no significant aspect of that error or delay can be attributed to the taxpayer involved and after the Franchise Tax Board has contacted the taxpayer in writing with respect to that deficiency or payment.

(2) (A) Except as provided in paragraph (4), after the Franchise Tax Board mails its notice of determination not to abate interest, a taxpayer may appeal the Franchise Tax Board s determination to the State Board of Equalization within the following periods:

(i) Thirty days in the case of any unpaid interest described under subdivision (a).

(ii) Ninety days in the case of any paid interest described under subdivision (a).

(B) The State Board of Equalization shall have jurisdiction over the appeal to determine whether the Franchise Tax Board s failure to abate interest under this section was an abuse of discretion, and may order an abatement.

(C) Except for clauses (i) and (ii) of subparagraph (A), the provisions of this paragraph are operative for requests for abatement of interest made on or after January 1, 1998. The provisions of clauses (i) and (ii) of subparagraph (A) shall apply to requests for abatement of interest made on or after January 1, 2001, in accordance with subdivision (d).

(3) If the Franchise Tax Board fails to mail its notice of determination on a request to abate interest within six months after the request is filed, the taxpayer may consider that the Franchise Tax Board has determined not to abate interest and appeal that determination to the board. This paragraph shall not apply to requests for abatement of interest made pursuant to paragraph (4).

(4) A request for abatement of interest related to a proposed deficiency may be made with the written protest of the underlying proposed deficiency filed pursuant to Section 19041 or with an appeal to the board under Section 19045 in the form and manner required by the Franchise Tax Board. The action of the Franchise Tax Board denying any portion of the request for abatement of interest relating to the proposed deficiency shall be considered as part of the appeal of the action of the Franchise Tax Board on the protest of the proposed deficiency. If the taxpayer filed an appeal from the Franchise Tax Board s action on the protest of a proposed deficiency and the deficiency is final pursuant to Section 19048, the taxpayer may not thereafter request an abatement of interest accruing prior to the time the deficiency is final. However, the taxpayer may thereafter request an abatement pursuant to this section limited to interest accruing after the deficiency is final.

(c) The Franchise Tax Board shall abate the assessment of all interest on any erroneous refund for which an action for recovery is provided under Section 19411 until 30 days after the date demand for repayment is made, unless the taxpayer (or a related party) has in any way caused that erroneous refund.

(d) The amendments made to this section by Chapter 863 of the Statutes of 2000 shall apply to requests for abatement of interest and appeals made on or after January 1, 2001.

(e) Except as provided in subparagraph (C) of paragraph (2) of subdivision (b), the amendments made by Chapter 600 of the Statutes of 1997 are operative with respect to taxable years beginning on or after January 1, 1998.

(Amended by Stats. 2003, Ch. 455, Sec. 2. Effective January 1, 2004.)



19105

In the case of an individual or fiduciary, the Franchise Tax Board shall not assess interest charges pursuant to Section 19101 for the period between 45 days after the date of final review of an audit determining an additional amount is owed and the date a notice of proposed deficiency assessment is sent to the taxpayer.

(Amended by Stats. 2000, Ch. 863, Sec. 28. Effective January 1, 2001.)



19107

Where an overpayment is made by any individual for any year, and a deficiency is owing from the husband or wife of the taxpayer for the same year, and both husband and wife notify the Franchise Tax Board in writing prior to the expiration of the time within which credit for the overpayment may be allowed that the overpayment may be credited against the deficiency, no interest shall be assessed on that portion of the deficiency as is extinguished by the credit for the period of time subsequent to the date the overpayment was made.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19108

(a) Where an overpayment is made by any taxpayer for any year, and a deficiency is owing from the same taxpayer for any other year, the overpayment, if the period within which credit for the overpayment may be allowed has not expired, shall be credited on the deficiency, if the period within which assessment of the deficiency may be proposed has not expired, and the balance, if any, shall be credited or refunded to the taxpayer. No interest shall be assessed on the portion of the deficiency as is extinguished by the credit for the period of time subsequent to the date the overpayment was made.

(b) For the purposes of this section the returns of a decedent and his or her estate shall be considered returns of the same taxpayer and the returns for the decedent and his or her estate filed for the year of death shall be considered returns for different taxable years.

(c) This section is not intended, nor shall it be construed, as a limitation on the Franchise Tax Board s right to offset or recoup barred assessments against overpayments.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19109

(a) If the Franchise Tax Board extends for any period the time for filing a return under Section 18572 or subdivision (a) of Section 18567 and the time for paying the tax under Section 18572 or subdivision (c) of Section 18567 (and waives any penalties relating to the failure to so file or so pay) for any taxpayer located in a presidentially declared disaster area or any county or city in this state which is proclaimed by the Governor to be in a state of emergency that incurred a loss, the Franchise Tax Board shall abate for that period the assessment of any interest prescribed under this article on that tax.

(b) (1) The Franchise Tax Board may, after written request by a taxpayer, abate the interest on any deficiency or related to a proposed deficiency described in Section 19033 or on a payment of tax to the extent that interest is attributable in whole or in part to the Franchise Tax Board s delay in the mailing of a notice or other correspondence that requires a response from a taxpayer, in connection with a presidentially declared disaster area, or any county or city in this state that is proclaimed by the Governor to be in a state of emergency.

(2) (A) Except as provided in paragraph (4), after the Franchise Tax Board mails its notice of determination not to abate interest, a taxpayer may appeal the Franchise Tax Board s determination to the board within the following period, as applicable:

(i) Thirty days in the case of any unpaid interest described under paragraph (1).

(ii) Ninety days in the case of any paid interest described under paragraph (1).

(B) The board shall have jurisdiction over the appeal to determine whether the Franchise Tax Board s failure to abate interest under this subdivision was an abuse of discretion, and may order an abatement.

(3) If the Franchise Tax Board fails to mail its notice of determination on a request to abate interest within six months after the request is filed, it shall be considered that the Franchise Tax Board has determined not to abate interest and the taxpayer may appeal that determination to the board. This paragraph shall not apply to requests for abatement of interest made under paragraph (4).

(4) A request for abatement of interest related to a proposed deficiency may be made with the written protest of the underlying proposed deficiency filed under Section 19041 or with an appeal to the board under Section 19045 in the form and manner required by the Franchise Tax Board. The action of the Franchise Tax Board denying any portion of the request for abatement of interest related to the proposed deficiency shall be considered as part of the appeal of the action of the Franchise Tax Board on the protest of the proposed deficiency. If the taxpayer filed an appeal from the Franchise Tax Board s action on the protest of a proposed deficiency and the deficiency is final pursuant to Section 19048, the taxpayer may not thereafter request an abatement of interest accruing prior to the time the deficiency is final. The taxpayer, however, may thereafter request an abatement pursuant to this subdivision limited to the interest accruing after the deficiency is final.

(5) This subdivision shall apply to requests for abatement of interest made on or after the effective date of the act adding this paragraph.

(c) For purposes of this section, the term presidentially declared disaster area means, with respect to any taxpayer, any area which the President has determined warrants assistance by the federal government under the Disaster Relief and Emergency Assistance Act.

(Amended by Stats. 2012, Ch. 382, Sec. 2. Effective January 1, 2013.)



19110

(a) When the correction of an erroneous inclusion or deduction of an item or items in the computation of income of a trust, estate, parent, husband, or wife for any year results in an overpayment for that year by the trust, estate, parent, husband, or wife, and also results in a deficiency for the same year for a grantor of the trust or beneficiary of the estate or trust, or child of the parent, or spouse of the child, or the spouse of the husband or wife, the overpayment, if the period within which credit for the overpayment may be allowed has not expired, shall be credited on the deficiency, if the period within which the deficiency may be proposed has not expired, and the balance, if any, shall be credited or refunded. No interest shall be assessed on the portion of the deficiency as is extinguished by the credit for the period of time subsequent to the date the overpayment was made.

(b) When the correction of an erroneous inclusion or deduction of an item or items in the computation of income of a grantor of a trust, beneficiary of an estate or trust, a child, or spouse of the child, or a husband or wife for any year results in an overpayment for that year by the grantor, beneficiary, child or husband or wife, and also results in a deficiency for the same year for the grantor s or beneficiary s trust, the beneficiary s estate, the child s parent, or spouse of the child, or the beneficiary s spouse, the overpayment, if the period within which credit for the overpayment may be allowed has not expired, shall be credited on the deficiency, if the period within which the deficiency may be proposed has not expired, and the balance, if any, shall be credited or refunded. No interest shall be assessed on the portion of the deficiency as is extinguished by the credit for the period of time subsequent to the date the overpayment was made.

(c) Subdivisions (a) and (b) are not intended, nor shall they be construed as a limitation on the Franchise Tax Board s right to offset or recoup barred assessments against overpayments.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19112

Interest may be waived for any period for which the Franchise Tax Board determines that an individual or fiduciary demonstrates inability to pay that interest solely because of extreme financial hardship caused by significant disability or other catastrophic circumstance. Any waiver under this section shall be withdrawn retroactively if made because of fraud, malfeasance, misrepresentation, or omission of any material fact.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19113

If any portion of a tax is satisfied by credit of an overpayment, then no interest shall be imposed under this article on the portion of the tax so satisfied for any period during which, if the credit had not been made, interest would have been allowable with respect to the overpayment.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19114

Interest prescribed under this article on any tax may be assessed and collected at any time during the period within which the tax to which the interest relates may be collected.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19116

(a) In the case of an individual who files a return of tax imposed under Part 10 (commencing with Section 17001) for a taxable year on or before the due date for the return, including extensions, if the Franchise Tax Board does not provide a notice to the taxpayer specifically stating the taxpayer s liability and the basis of the liability before the close of the notification period, the Franchise Tax Board shall suspend the imposition of any interest, penalty, addition to tax, or additional amount with respect to any failure relating to the return which is computed by reference to the period of time the failure continues to exist and which is properly allocable to the suspension period.

(b) For purposes of this section:

(1) Except as provided in subdivision (e), notification period means the 36-month period beginning on the later of either of the following:

(A) The date on which the return is filed.

(B) The due date of the return without regard to extensions.

(2) Suspension period means the period beginning on the day after the close of the notification period and ending on the date which is 15 days after the date on which notice described in subdivision (a) is provided by the Franchise Tax Board.

(3) If, after the return for a taxable year is filed, the taxpayer provides to the Franchise Tax Board one or more signed written documents showing that the taxpayer owes an additional amount of tax for the taxable year, paragraph (1) shall be applied by substituting the date the last of the documents was provided for the date on which the return was filed.

(c) This section shall be applied separately with respect to each item or adjustment.

(d) This section shall not apply to any of the following:

(1) Any penalty imposed by Section 19131.

(2) Any penalty imposed by Section 19132.

(3) Any interest, penalty, addition to tax, or additional amount involving fraud.

(4) Any interest, penalty, addition to tax, or additional amount with respect to any tax liability shown on the return.

(5) Any criminal penalty.

(6) Any interest, penalty, addition to tax, or additional amount with respect to any gross misstatement.

(7) Any interest, penalty, addition to tax, or additional amount relating to any reportable transaction with respect to which the requirements of Section 6664(d)(2)(A) of the Internal Revenue Code are not met, and any listed transaction, as defined in Section 6707A(c) of the Internal Revenue Code.

(8) Any interest, penalty, addition to tax, or additional amount relating to any abusive tax avoidance transaction, as defined in Section 19777, as amended by the act adding this paragraph.

(e) For taxpayers required by subdivision (a) of Section 18622 to report a change or correction by the Commissioner of Internal Revenue or other officer of the United States or other competent authority the following rules shall apply:

(1) The notification period under subdivision (a) shall be either of the following:

(A) One year from the date the notice required by Section 18622 is filed with the Franchise Tax Board by the taxpayer or the Internal Revenue Service, if the taxpayer or the Internal Revenue Service reports that change or correction within six months after the final federal determination.

(B) Two years from the date when the notice required by Section 18622 is filed with the Franchise Tax Board by the taxpayer or the Internal Revenue Service, if after the six-month period required in Section 18622, a taxpayer or the Internal Revenue Service reports a change or correction.

(2) The suspension period under subdivision (a) shall mean the period beginning on the day after the close of the notification period under paragraph (1) and ending on the date which is 15 days after the date on which notice described in subdivision (a) is provided by the Franchise Tax Board.

(f) For notices sent after January 1, 2004, this section does not apply to taxpayers with taxable income greater than two hundred thousand dollars ($200,000) that have been contacted by the Franchise Tax Board regarding the use of a potentially abusive tax shelter as defined by Section 19777, as added by Chapter 656 of the Statutes of 2003 and amended by Section 331 of Chapter 183 of the Statutes of 2004.

(g) This section shall apply to taxable years ending after October 10, 1999.

(h) The amendments made to this section by Chapter 691 of the Statutes of 2005 shall apply to notices sent after January 1, 2005.

(i) (1) The amendments made to paragraph (1) of subdivision (b) by Chapter 14 of the Statutes of 2010 shall apply to notices provided after January 1, 2011.

(2) Paragraph (3) of subdivision (b), as added by Chapter 14 of the Statutes of 2010, shall apply to documents provided on or after January 1, 2011.

(3) Paragraph (8) of subdivision (d), as added by the act adding this paragraph, shall apply to notices provided, or amended returns filed, on or after January 1, 2012.

(Amended by Stats. 2011, Ch. 14, Sec. 4. Effective March 24, 2011. Note: This 2011 amendment added para. (8) of subd. (d) and para. (3) of subd. (i).)



19117

(a) The Franchise Tax Board shall include with each notice to an individual taxpayer which includes an amount of interest required to be paid by the taxpayer under this part information with respect to the section under which interest is imposed and a description of how the interest is computed. Upon the request of the taxpayer, the Franchise Tax Board shall also provide a computation of the interest.

(b) This section shall apply to any notice issued after December 31, 2001.

(Added by Stats. 1999, Ch. 931, Sec. 19. Effective October 10, 1999.)



19120

Any portion of any amount that has been erroneously refunded and that is recoverable by suit pursuant to Section 19411 shall bear interest at the adjusted annual rate established pursuant to Section 19521 from the date of the payment of the refund. Abatement of interest under this section is governed by subdivision (c) of Section 19104.

(Amended by Stats. 2003, Ch. 455, Sec. 3. Effective January 1, 2004.)






ARTICLE 7. Penalties and Additions to Tax

19131

(a) If any taxpayer fails to make and file a return required by this part on or before the due date of the return or the due date as extended by the Franchise Tax Board, then, unless it is shown that the failure is due to reasonable cause and not due to willful neglect, 5 percent of the tax shall be added to the tax for each month or fraction thereof elapsing between the due date of the return (determined without regard to any extension of time for filing) and the date on which filed, but the total penalty may not exceed 25 percent of the tax. In the case of a commencing corporation, the penalty shall apply to all tax accruable on the due date of the return. The penalty so added to the tax shall be due and payable upon notice and demand from the Franchise Tax Board.

(b) In the case of an individual or fiduciary who fails to file a return of tax required by this part within 60 days of the date prescribed for filing of that return (determined with regard to any extension of time for filing), unless it is shown that the failure is due to reasonable cause and not due to willful neglect, this penalty may not be less than the lesser of one hundred thirty-five dollars ($135) or 100 percent of the amount of tax required to be shown on the return.

(c) For purposes of this section, the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be claimed upon the return.

(d) If any failure to file any return is fraudulent, subdivision (a) shall be applied by:

(1) Substituting 15 percent for 5 percent, and

(2) Substituting 75 percent for 25 percent.

(e) This section does not apply to any failure to pay any estimated tax required by Section 19025 or 19136.

(f) (1) The penalty described in this section is presumed not to apply if, with respect to the same taxable year, all of the following conditions are met:

(A) A taxpayer fails to make and file a return required by this part on or before the due date of the return, determined with regard to any extension of time for filing, and fails to make and file a return required by Section 6012 of the Internal Revenue Code on or before the due date of the return, determined with regard to any extension of time for filing.

(B) The Franchise Tax Board proposes a deficiency assessment that is based upon a final federal determination.

(C) The Commissioner of Internal Revenue or other officer of the United States determines that the penalty described in Section 6651(a)(1) of the Internal Revenue Code does not apply because the failure to file the federal return on or before the date prescribed for its filing was due to reasonable cause and not due to willful neglect.

(2) The Franchise Tax Board may rebut the presumption described in paragraph (1) by establishing, by a preponderance of the evidence, that the taxpayer s failure to make and file a return required by this part was not due to reasonable cause or was due to willful neglect.

(Amended by Stats. 2010, Ch. 14, Sec. 44. Effective January 1, 2011.)



19132

(a) (1) Unless it is shown that the failure is due to reasonable cause and not due to willful neglect, a penalty computed in accordance with paragraph (2) is hereby imposed in the case of failure to pay any of the following:

(A) The amount shown as tax on any return on or before the date prescribed for payment of that tax determined with regard to any extension of time for payment.

(B) Any amount in respect of any tax required to be shown on a return which is not so shown including an assessment made pursuant to Section 19051 within 15 days of the date of the notice and demand therefor.

(C) The amount required to be paid by Section 19021, if applicable, that is not paid.

(D) The amount required to be paid by Section 17941 or 23091, if applicable, that is not paid.

(E) The amount required to be paid by Section 17948 or 23097, if applicable, that is not paid.

(2) The penalty imposed under paragraph (1) shall consist of both of the following:

(A) Five percent of the total tax unpaid as defined in subdivision (c).

(B) An amount computed at the rate of 0.5 percent per month of the remaining tax as defined in subdivision (d) for each additional month or fraction thereof not to exceed 40 months during which the remaining tax is greater than zero.

(3) The aggregate amount of penalty imposed by this subdivision shall not exceed 25 percent of the total unpaid tax and shall be due and payable upon notice and demand by the Franchise Tax Board. The tender of a check or money order does not constitute payment of the tax for purposes of this section unless the check or money order is paid on presentment.

(b) The penalty prescribed by subdivision (a) shall not be assessed if, for the same taxable year, the sum of any penalties imposed under Section 19131 relating to failure to file return and Section 19133 relating to failure to file return after demand is equal to or greater than the subdivision (a) penalty. In the event the penalty imposed under subdivision (a) is greater than the sum of any penalties imposed under Sections 19131 and 19133, the penalty imposed under subdivision (a) shall be the amount which exceeds the sum of any penalties imposed under Sections 19131 and 19133.

(c) For purposes of this section, total tax unpaid means the amount of tax shown on the return reduced by both of the following:

(1) The amount of any part of the tax which is paid on or before the date prescribed for payment of the tax.

(2) The amount of any credit against the tax which may be claimed upon the return.

(d) For purposes of this section, remaining tax means total tax unpaid reduced by the amount of any payment of the tax.

(e) If the amount required to be shown as a tax on a return is less than the amount shown as tax on that return, subdivisions (a), (c), and (d) shall be applied by substituting that lower amount.

(f) No interest shall accrue on the portion of the penalty prescribed in subparagraph (B) of paragraph (2) of subdivision (a).

(g) The amendments made by the act adding this subdivision are operative for notices issued on or after January 1, 1998.

(Amended by Stats. 1998, Ch. 322, Sec. 50. Effective August 20, 1998.)



19132.5

(a) In the case of a qualified taxpayer, no penalty shall be assessed under Section 19132 if the return is filed timely (not later than the extended due date granted under Section 18567 or 18604) and the tax required to be paid on or before the due date of the return, without regard to extension, is paid within the following time:

(1) In the case of an individual, partnership, or fiduciary, within six months of the original due date of the return.

(2) In the case of a corporation, within seven months of the original due date of the return.

(b) Any penalty imposed under Section 19132 shall be assessed from the original due date of the return if the taxpayer fails to pay the tax within the time specified in this section.

(c) This section shall apply to payment of the amount shown as tax on the original returns required to be filed during calendar year 1994.

(d) For purposes of this section, qualified taxpayer means any corporation, fiduciary, partnership, or individual taxpayer to whom one of the following applies as a result of the Northridge earthquake of January 1994, any related aftershock, or any related casualty:

(1) The qualified taxpayer sustained any significant property loss.

(2) The qualified taxpayer suffered a loss of employment due to property damage suffered by his or her employer.

(3) The qualified taxpayer realized significant loss of business income from a business located within the Northridge earthquake area.

(Amended by Stats. 1997, Ch. 605, Sec. 24. Effective January 1, 1998.)



19133

If any taxpayer fails or refuses to furnish any information requested in writing by the Franchise Tax Board or fails or refuses to make and file a return required by this part upon notice and demand by the Franchise Tax Board, then, unless the failure is due to reasonable cause and not willful neglect, the Franchise Tax Board may add a penalty of 25 percent of the amount of tax determined pursuant to Section 19087 or of any deficiency tax assessed by the Franchise Tax Board concerning the assessment of which the information or return was required.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19133.5

(a) In the case of a failure to make a report required under Section 18152.5 that contains the information required by that section on the date prescribed therefor (determined with regard to any extension of time for filing), there shall be paid (on notice and demand by the Franchise Tax Board and in the same manner as tax) by the person failing to make the report, an amount equal to fifty dollars ($50) for each report with respect to which there was such a failure. In the case of any failure due to negligence or intentional disregard, the preceding sentence shall be applied by substituting one hundred dollars ($100) for fifty dollars ($50). In the case of a report covering periods in two or more years, the penalty determined under preceding provisions of this section shall be multiplied by the number of those years.

(b) This section shall become operative on January 1, 1994.

(c) No penalty shall be imposed under this section for any failure that is shown to be due to reasonable cause and not willful neglect.

(d) The amendments made by the act adding this subdivision shall become operative on January 1, 1998.

(Amended by Stats. 1998, Ch. 322, Sec. 51. Effective August 20, 1998.)



19134

(a) The provisions of Section 6657 of the Internal Revenue Code, relating to bad checks, shall apply except as otherwise provided.

(b) Section 6657 of the Internal Revenue Code, relating to bad checks, is modified to apply to payments made by credit card remittance or electronic funds transfer (as provided by Section 19011) in addition to payments made by check or money order.

(c) For payments received prior to January 1, 1993, this section shall be applied only to payments pertaining to taxable years beginning on or after January 1, 1990.

(d) For payments received on or after January 1, 1993, this section shall be applied to all payments, without regard to taxable year.

(e) The amendments made to Section 6657 of the Internal Revenue Code by Public Law 110-28 that are incorporated by reference under this section shall apply to all payments received after the effective date of the act adding this subdivision, without regard to taxable year.

(Amended by Stats. 2010, Ch. 14, Sec. 45. Effective January 1, 2011.)



19135

(a) (1) The Franchise Tax Board shall impose a penalty of two thousand dollars ($2,000) per taxable year whenever an entity described in paragraph (2) is doing business in this state, within the meaning of Section 23101, and fails to make and file a return as required by this part, within 60 days after the Franchise Tax Board sends the taxpayer a notice and demand to file the required tax return, unless the failure is due to reasonable cause and not willful neglect.

(2) (A) A foreign corporation or a foreign limited liability company that fails to qualify to do business in this state or whose powers, rights, and privileges have been forfeited.

(B) A domestic corporation or a domestic limited liability company that has been suspended.

(b) The penalty shall be in addition to any other penalty that may be due under this part.

(Repealed and added by Stats. 2012, Ch. 313, Sec. 3. Effective January 1, 2013.)



19136

(a) Section 6654 of the Internal Revenue Code, relating to failure by an individual to pay estimated income tax, shall apply, except as otherwise provided.

(b) Section 6654(a)(1) of the Internal Revenue Code is modified to refer to the rate determined under Section 19521 in lieu of Section 6621 of the Internal Revenue Code.

(c) (1) Section 6654(e)(1) of the Internal Revenue Code, relating to exceptions where the tax is a small amount, does not apply.

(2) No addition to the tax shall be imposed under this section if the tax imposed under Section 17041 or 17048 and the tax imposed under Section 17062 for the preceding taxable year, minus the sum of any credits against the tax provided by Part 10 (commencing with Section 17001) or this part, or the tax computed under Section 17041 or 17048 upon the estimated income for the taxable year, minus the sum of any credits against the tax provided by Part 10 (commencing with Section 17001) or this part, is less than five hundred dollars ($500), except in the case of a separate return filed by a married person the amount shall be less than two hundred fifty dollars ($250).

(d) Section 6654(f) of the Internal Revenue Code does not apply and for purposes of this section the term tax means the tax imposed under Section 17041 or 17048 and the tax imposed under Section 17062 less any credits against the tax provided by Part 10 (commencing with Section 17001) or this part, other than the credit provided by subdivision (a) of Section 19002.

(e) (1) The credit for tax withheld on wages, as specified in Section 6654(g) of the Internal Revenue Code, shall be the credit allowed under subdivision (a) of Section 19002.

(2) (A) Section 6654(g)(1) of the Internal Revenue Code is modified by substituting the phrase the applicable percentage for the phrase an equal part.

(B) For purposes of this paragraph, applicable percentage means the percentage amount prescribed under Section 6654(d)(1)(A) of the Internal Revenue Code, as modified by subdivision (a) of Section 19136.1.

(f) This section shall apply to a nonresident individual.

(g) (1) No addition to tax shall be imposed under this section to the extent that the underpayment was created or increased by any provision of law that is chaptered during and operative for the taxable year of the underpayment.

(2) Notwithstanding Section 18415, this section applies to penalties imposed under this section on and after January 1, 2005.

(h) The amendments made to this section by Section 5 of Chapter 305 of the Statutes of 2008 shall apply to taxable years beginning on or after January 1, 2009.

(i) The amendments made to this section by the act adding this subdivision shall apply to amounts withheld on wages beginning or after January 1, 2009.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 15, Sec. 3. Effective October 23, 2009.)



19136.1

(a) Section 6654(d)(1)(A) of the Internal Revenue Code is modified to provide that in lieu of the required installments specified in that section, the amount of required installments shall instead be as follows:

(1) For each taxable year beginning on or after January 1, 2009, and before January 1, 2010, the amount of required installments shall be:

(A) For the 1st and 2nd required installments, 30 percent of the required annual payment.

(B) For the 3rd and 4th required installments, 20 percent of the required annual payment.

(2) For each taxable year beginning on or after January 1, 2010, the amount of required installments shall be:

(A) For the 1st required installment, 30 percent of the required annual payment.

(B) For the 2nd required installment, 40 percent of the required annual payment.

(C) The amount of the 3rd required installment shall be zero.

(D) For the 4th required installment, 30 percent of the required annual payment.

(b) Section 6654(d)(2)(C)(ii) of the Internal Revenue Code, relating to applicable percentage, is modified as follows:

(1) For each taxable year beginning on or after January 1, 2009, and before January 1, 2010, by substituting 27 for 22.5, 54 for 45, and 72 for 67.5.

(2) For each taxable year beginning on or after January 1, 2010, by substituting 27 for 22.5, 63 for 45, and 63 for 67.5.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 15, Sec. 4. Effective October 23, 2009.)



19136.12

(a) No addition to tax shall be made pursuant to Section 19136 for any period before the date prescribed under Section 18566 for the filing of the return for the 2005 taxable year, with respect to any underpayment of an installment for the 2005 taxable year, to the extent that the underpayment was created or increased by any provision of the act adding this section.

(b) No addition to tax shall be made pursuant to Section 18601 for the filing of the return for the 2005 taxable year, with respect to any underpayment of an installment for the 2005 taxable year, to the extent that the underpayment was created or increased by any provision of the act adding this section.

(c) The Franchise Tax Board shall implement this section in a reasonable manner.

(Added by Stats. 2005, Ch. 691, Sec. 47. Effective October 7, 2005.)



19136.13

No addition to tax shall be made pursuant to Section 19136 for any period before the date prescribed under Section 18566 for the filing of the return for the 2007 taxable year, with respect to any underpayment of an installment for the 2007 taxable year, to the extent that the underpayment was created or increased by any provision of the act adding this section or Chapter 802 of the Statutes of 2006.

(Added by Stats. 2007, Ch. 426, Sec. 3. Effective October 10, 2007.)



19136.2

For taxable years beginning on or after January 1, 1998, and before January 1, 1999, Section 6654(d)(1)(C)(i) of the Internal Revenue Code, relating to limitation on use of preceding year s tax, shall not apply.

(Added by Stats. 1997, Ch. 611, Sec. 56.5. Effective October 3, 1997.)



19136.3

(a) Section 6654(d)(1)(B) of the Internal Revenue Code is modified to additionally provide that clause (ii) shall not apply if the adjusted gross income shown on the return of the individual for the taxable year is equal to or greater than $1 million ($500,000 in the case of a married individual filing a separate return).

(b) This section shall apply to taxable years beginning on or after January 1, 2009.

(Added by Stats. 2008, 1st Ex. Sess., Ch. 1, Sec. 3. Effective December 31, 2008.)



19136.5

No addition to tax shall be made under Section 19136 for any installment of tax due on or after January 1, 1993, to the extent that the underpayment is attributable solely to changes made to the laws of other states applicable to the determination of credits that make Section 18001 inapplicable, by its terms, to a resident of this state.

(Added by Stats. 1993, Ch. 877, Sec. 28.1. Effective October 6, 1993. Operative January 1, 1994, by Sec. 102 of Ch. 877.)



19136.7

(a) No additions to tax shall be made under Section 19136 or 19142 with respect to any underpayment of an installment for a taxable year, to the extent that the underpayment was created or increased as the direct result of an erroneous levy, erroneous processing action, or erroneous collection action by the Franchise Tax Board.

(b) The Franchise Tax Board shall implement this section in a reasonable manner.

(Added by Stats. 2005, Ch. 349, Sec. 3. Effective January 1, 2006.)



19136.8

(a) No addition to tax shall be made under Section 19136 with respect to any underpayment of an installment to the extent that the underpayment was created or increased by the disallowance of a credit under subdivision (g) of Section 17053.80.

(b) No addition to tax shall be made under Section 19142 with respect to any underpayment of an installment to the extent that the underpayment was created or increased by the disallowance of a credit under subdivision (g) of Section 23623.

(c) The Franchise Tax Board shall adopt procedures, forms, and instructions necessary to implement this section in a reasonable manner.

(d) This section shall cease to be operative for taxable years beginning on or after January 1, 2014, and shall be repealed on December 1, 2014.

(Amended by Stats. 2013, Ch. 69, Sec. 27. Effective July 11, 2013. Inoperative for taxable years beginning on or after January 1, 2014. Repealed as of December 1, 2014, by its own provisions.)



19138

(a) (1) A taxpayer subject to the tax imposed under Part 11 (commencing with Section 23001) with an understatement of tax for any taxable year shall be subject to the penalty imposed under this section if that understatement exceeds the greater of the following:

(A) One million dollars ($1,000,000).

(B) Twenty percent of the tax shown on an original return or shown on an amended return filed on or before the original or extended due date of the return for the taxable year.

(2) For taxpayers that are required to be included in a combined report under Section 25101 or authorized to be included in a combined report under Section 25101.15, the threshold amount prescribed in subparagraph (A) or subparagraph (B) of paragraph (1) shall apply to the aggregate amount of tax liability under Part 11 (commencing with Section 23001) for all taxpayers that are required to be or authorized to be included in a combined report.

(b) The penalty under this section shall be an amount equal to 20 percent of any understatement of tax. For purposes of this section, understatement of tax means the amount by which the tax imposed by Part 11 (commencing with Section 23001) exceeds the amount of tax shown on an original return or shown on an amended return filed on or before the original or extended due date of the return for the taxable year. For any taxable year beginning before January 1, 2008, the amount of tax paid on or before May 31, 2009, and shown on an amended return filed on or before May 31, 2009, shall be treated as the amount of tax shown on an original return for purposes of this section.

(c) The penalty imposed by this section shall be in addition to any other penalty imposed under Part 11 (commencing with Section 23001) or this part.

(d) Article 3 (commencing with Section 19031), relating to deficiency assessments, shall not apply with respect to the assessment or collection of any penalty imposed by subdivision (a).

(e) A refund or credit for any amounts paid to satisfy a penalty imposed under this section may be allowed only on the grounds that the amount of the penalty was not properly computed by the Franchise Tax Board.

(f) (1) No penalty shall be imposed under this section on any understatement to the extent that the understatement is attributable to a change in law that is enacted, promulgated, issued, or becomes final after the earlier of either of the following dates:

(A) The date the taxpayer files the return for the taxable year for which the change is operative.

(B) The extended due date for the return of the taxpayer for the taxable year for which the change is operative.

(2) For purposes of this subdivision, a change of law means a statutory change or an interpretation of law or rule of law by regulation, legal ruling of counsel, within the meaning of subdivision (b) of Section 11340.9 of the Government Code, or a published federal or California court decision.

(3) The Franchise Tax Board shall implement this subdivision in a reasonable manner.

(g) No penalty shall be imposed under this section to the extent that a taxpayer s understatement is attributable to the taxpayer s reasonable reliance on written advice of the Franchise Tax Board, but only if the written advice was a legal ruling by the Chief Counsel, within the meaning of paragraph (1) of subdivision (a) of Section 21012.

(h) (1) This section shall apply to each taxable year beginning on or after January 1, 2003, for which the statute of limitations on assessment has not expired.

(2) The amendments made to this section by the act adding this paragraph shall apply to each taxable year beginning on or after January 1, 2010.

(Amended by Stats. 2010, Ch. 721, Sec. 18. Effective October 19, 2010. Applicable from January 1, 2010, as provided in the newly added paragraph (2) of subdivision (h).)



19141

Upon certification by the Secretary of State pursuant to subdivision (a) of Section 2204 or subdivision (a) of Section 17713.09 of the Corporations Code, the Franchise Tax Board shall assess a penalty of two hundred fifty dollars ($250). Upon certification by the Secretary of State pursuant to subdivision (a) of Section 6810 or subdivision (a) of Section 8810 of the Corporations Code, the Franchise Tax Board shall assess a penalty of fifty dollars ($50). Any penalty assessed under this section shall be a final assessment due and payable at the time of assessment but no interest shall accrue thereon. The assessment shall be collected as other taxes, interest, and penalties are collected by the Franchise Tax Board unless the Secretary of State decertifies the name of the corporation as provided in subdivision (e) or (f) of Section 2204, subdivision (e) of Section 6810, subdivision (e) of Section 8810, or subdivision (e) of Section 17713.08, of the Corporations Code.

(Amended by Stats. 2012, Ch. 419, Sec. 28. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



19141.2

(a) Section 6038 of the Internal Revenue Code, relating to information with respect to certain foreign corporations, shall apply, except as otherwise provided.

(b) Section 6038(a) is modified as follows:

(1) The information required to be filed with the Franchise Tax Board under this section shall be a copy of the information required to be filed with the Internal Revenue Service.

(2) The term United States person, as defined in Section 7701(a)(30) of the Internal Revenue Code, shall be limited to a domestic corporation, as defined in Section 7701(a) of the Internal Revenue Code, or a bank, as defined in Section 23039, that is subject to the tax imposed under Chapter 2 (commencing with Section 23101), Chapter 2.5 (commencing with Section 23400), or Chapter 3 (commencing with Section 23501), of Part 11.

(c) (1) Unless it is shown that the failure is due to reasonable cause and not due to willful neglect, a penalty shall be imposed under this part for failure to furnish information and that penalty shall be determined in accordance with Section 6038 of the Internal Revenue Code, except as otherwise provided.

(A) Section 6038(b) of the Internal Revenue Code shall be modified by substituting $1,000 for $10,000 in each place it appears.

(B) Section 6038(b)(2) of the Internal Revenue Code shall be modified by substituting $24,000 for $50,000.

(2) No penalty shall be imposed under paragraph (1) if the copy of the information required to be filed with the Internal Revenue Service was not attached to the taxpayer s return as originally filed but the taxpayer does both of the following:

(A) Furnishes the copy of the information required to be filed with the Internal Revenue Service either upon its own initiative or within 90 days of notification by the Franchise Tax Board of the requirements of this section.

(B) Agrees to attach a copy of the information required to be filed with the Internal Revenue Service to the taxpayer s original return filed for subsequent taxable years.

(3) All or any portion of the penalty imposed under paragraph (1) may be waived by the Franchise Tax Board when the taxpayer has entered into a voluntary disclosure agreement under Article 8 (commencing with Section 19191) of Chapter 4.

(4) The penalty imposed under this subdivision shall not apply to returns required to be filed for taxable years beginning before January 1, 1998.

(d) This section shall apply to returns required to be filed for taxable years beginning on or after January 1, 1997.

(Amended by Stats. 2000, Ch. 862, Sec. 21. Effective January 1, 2001.)



19141.5

(a) (1) Section 6038A of the Internal Revenue Code, relating to information with respect to certain foreign-owned corporations, shall apply.

(2) A penalty shall be imposed under this part for failure to furnish information or maintain records and that penalty shall be determined in accordance with Section 6038A of the Internal Revenue Code.

(3) Section 11314 of Public Law 101-508, relating to application of amendments made by Section 7403 of the Revenue Reconciliation Act of 1989 to taxable years beginning on or before July 10, 1989, shall apply.

(4) Section 6038A(e) of the Internal Revenue Code, relating to enforcement of requests for certain records, is modified as follows:

(A) Each reference to Section 7602, 7603, or 7604 of the Internal Revenue Code shall instead refer to Section 19504.

(B) Each reference to summons shall instead refer to subpoena duces tecum.

(C) Section 6038A(e)(4)(C) of the Internal Revenue Code shall refer to superior courts of the State of California for the Counties of Los Angeles, Sacramento, and San Diego, and for the City and County of San Francisco, instead of United States district court for the district in which the person (to whom the summons is issued) resides or is found.

(b) In the case of a corporation, each of the following shall apply:

(1) Section 6038B of the Internal Revenue Code, relating to notice of certain transfers to foreign persons, shall apply, except as otherwise provided.

(2) The information required to be filed with the Franchise Tax Board under this subdivision shall be a copy of the information required to be filed with the Internal Revenue Service.

(3) (A) A penalty shall be imposed under this part for failure to furnish information and that penalty shall be determined in accordance with Section 6038B of the Internal Revenue Code, except as otherwise provided.

(B) Subparagraph (A) shall not apply to any transfer described in Section 6038B(a)(1)(B) of the Internal Revenue Code.

(c) (1) Section 6038C of the Internal Revenue Code, relating to information with respect to foreign corporations engaged in United States business, shall apply.

(2) A penalty shall be imposed under this part for failure to furnish information or maintain records and that penalty shall be determined in accordance with Section 6038C of the Internal Revenue Code.

(3) Section 6038C(d) of the Internal Revenue Code, relating to enforcement of requests for certain records, is modified as follows:

(A) Each reference to Section 7602, 7603, or 7604 of the Internal Revenue Code shall instead refer to Section 19504.

(B) Each reference to summons shall instead refer to subpoena duces tecum.

(d) For purposes of this part, the information required to be filed with the Franchise Tax Board pursuant to this section shall be a copy of the information filed with the Internal Revenue Service.

(e) For purposes of this section, each of the following shall apply:

(1) Section 7701(a)(4) of the Internal Revenue Code, relating to the term domestic, shall apply.

(2) Section 7701(a)(5) of the Internal Revenue Code, relating to the term foreign, shall apply.

(3) Section 7701(a)(30) of the Internal Revenue Code, relating to the term United States person, shall apply. However, the term United States person shall not include any corporation that is not subject to the tax imposed under Chapter 2 (commencing with Section 23101), Chapter 2.5 (commencing with Section 23400), or Chapter 3 (commencing with Section 23501), of Part 11.

(Amended by Stats. 1998, Ch. 322, Sec. 55. Effective August 20, 1998.)



19141.6

(a) Each taxpayer determining its income subject to tax pursuant to Section 25101 or electing to file pursuant to Section 25110 shall, for taxable years beginning on or after January 1, 1994, maintain (in the location, in the manner, and to the extent prescribed in regulations promulgated by the Franchise Tax Board on or before December 31, 1995) and make available upon request all of the following:

(1) Any records as may be appropriate to determine the correct treatment of the components that are a part of one or more unitary businesses for purposes of determining the income derived from or attributable to this state pursuant to Section 25101 or 25110.

(2) Any records as may be appropriate to determine the correct treatment of amounts that are attributable to the classification of an item as business or nonbusiness income for purposes of Article 2 (commencing with Section 25120) of Chapter 17 of Part 11.

(3) Any records as may be appropriate to determine the correct treatment of the apportionment factors for purposes of Article 2 (commencing with Section 25120) of Chapter 17 of Part 11.

(4) Documents and information, including any questionnaires completed and submitted to the Internal Revenue Service, that are necessary to audit issues involving attribution of income to the United States or foreign jurisdictions under Section 882 of, or Subpart F of Part III of Subchapter N of, or similar provisions of, the Internal Revenue Code.

(b) For purposes of this section:

(1) Information for any year shall be retained for that period of time in which the taxpayers income or franchise tax liability to this state may be subject to adjustment, including all periods in which additional income or franchise taxes may be assessed, not to exceed eight years from the due date or extended due date of the return, or during which a protest is pending before the Franchise Tax Board, or an appeal is pending before the State Board of Equalization, or a lawsuit is pending in the courts of this state or the United States with respect to California franchise or income tax.

(2) Related party means corporations that are related because one owns or controls, directly or indirectly, more than 50 percent of the stock of the other or because more than 50 percent of the voting stock of each is owned or controlled, directly or indirectly, by the same interests.

(3) Records includes any books, papers, or other data.

(c) (1) If a corporation subject to this section fails to maintain or fails to cause another to maintain records as required by subdivision (a), that corporation shall pay a penalty of ten thousand dollars ($10,000) for each taxable year with respect to which the failure occurs.

(2) If any failure described in paragraph (1) continues for more than 90 days after the day on which the Franchise Tax Board mails notice of the failure to the corporation, that corporation shall pay a penalty (in addition to the amount required under paragraph (1)) of ten thousand dollars ($10,000) for each 30-day period (or fraction thereof) during which the failure continues after the expiration of the 90-day period. The additional penalty imposed by this subdivision shall not exceed a maximum of fifty thousand dollars ($50,000) if the failure to maintain or the failure to cause another to maintain is not willful. This maximum shall apply with respect to taxable years beginning on or after January 1, 1994, and before the earlier of the first day of the month following the month in which regulations are adopted pursuant to this section or December 31, 1995.

(3) For purposes of this section, the time prescribed by regulations to maintain records (and the beginning of the 90-day period after notice by the Franchise Tax Board) shall be treated as not earlier than the last day on which (as shown to the satisfaction of the Franchise Tax Board) reasonable cause existed for failure to maintain the records.

(d) (1) The Franchise Tax Board may apply the rules of paragraph (2) whether or not the board begins a proceeding to enforce a subpoena, or subpoena duces tecum, if subparagraphs (A), (B), and (C) apply:

(A) For purposes of determining the correct treatment under Part 11 (commencing with Section 23001) of the items described in subdivision (a), the Franchise Tax Board issues a subpoena or subpoena duces tecum to a corporation to produce (either directly or as agent for the related party) any records or testimony.

(B) The subpoena or subpoena duces tecum is not quashed in a proceeding begun under paragraph (3) and is not determined to be invalid in a proceeding begun under Section 19504 to enforce the subpoena or subpoena duces tecum.

(C) The corporation does not substantially comply in a timely manner with the subpoena or subpoena duces tecum and the Franchise Tax Board has sent by certified or registered mail a notice to that corporation that it has not substantially complied.

(D) If the corporation fails to maintain or fails to cause another to maintain records as required by subdivision (a), and by reason of that failure, the subpoena, or subpoena duces tecum, is quashed in a proceeding described in subparagraph (B) or the corporation is not able to provide the records requested in the subpoena or subpoena duces tecum, the Franchise Tax Board may apply the rules of paragraph (2) to any of the items described in subdivision (a) to which the records relate.

(2) (A) All of the following shall be determined by the Franchise Tax Board in the Franchise Tax Board s sole discretion from the Franchise Tax Board s own knowledge or from information the Franchise Tax Board may obtain through testimony or otherwise:

(i) The components that are a part of one or more unitary businesses for purposes of determining the income derived from or attributable to this state pursuant to Section 25101 or 25110.

(ii) Amounts that are attributable to the classification of an item as business or nonbusiness income for purposes of Article 2 (commencing with Section 25120) of Chapter 17 of Part 11.

(iii) The apportionment factors for purposes of Article 2 (commencing with Section 25120) of Chapter 17 of Part 11.

(iv) The correct amount of income under Section 882 of, or Subpart F of Part III of Subchapter N of, or similar provisions of, the Internal Revenue Code.

(B) This paragraph shall apply to determine the correct treatment of the items described in subdivision (a) unless the corporation is authorized by its related parties (in the manner and at the time as the Franchise Tax Board shall prescribe) to act as the related parties limited agent solely for purposes of applying Section 19504 with respect to any request by the Franchise Tax Board to examine records or produce testimony related to any item described in subdivision (a) or with respect to any subpoena or subpoena duces tecum for the records or testimony. The appearance of persons or the production of records by reason of the corporation being an agent shall not subject those persons or records to legal process for any purpose other than determining the correct treatment under Part 11 of the items described in subdivision (a).

(C) Determinations made in the sole discretion of the Franchise Tax Board pursuant to this paragraph may be appealed to the State Board of Equalization, in the manner and at the time prescribed by Section 19045 or 19324, or may be the subject of an action to recover tax, in the manner and at a time prescribed by Section 19382. The review of determinations by the board or the court shall be limited to whether the determinations were arbitrary or capricious, or are not supported by substantial evidence.

(3) (A) Notwithstanding any other law or rule of law, any reporting corporation to which the Franchise Tax Board issues a subpoena or subpoena duces tecum referred to in subparagraph (A) of paragraph (1) shall have the right to begin a proceeding to quash the subpoena or subpoena duces tecum not later than the 90th day after the subpoena or subpoena duces tecum was issued. In that proceeding, the Franchise Tax Board may seek to compel compliance with the subpoena or subpoena duces tecum.

(B) Notwithstanding any other law or rule of law, any reporting corporation that has been notified by the Franchise Tax Board that it has determined that the corporation has not substantially complied with a subpoena or subpoena duces tecum referred to in paragraph (1) shall have the right to begin a proceeding to review the determination not later than the 90th day after the day on which the notice referred to in subparagraph (C) of paragraph (1) was mailed. If the proceeding is not begun on or before the 90th day, the determination by the Franchise Tax Board shall be binding and shall not be reviewed by any court.

(C) The superior courts of the State of California for the Counties of Los Angeles, Sacramento, and San Diego, and for the City and County of San Francisco, shall have jurisdiction to hear any proceeding brought under subparagraphs (A) and (B). Any order or other determination in the proceeding shall be treated as a final order that may be appealed.

(D) If any corporation takes any action as provided in subparagraphs (A) and (B), the running of any period of limitations under Sections 19057 to 19064, inclusive (relating to the assessment and collection of tax), or under Section 19704 (relating to criminal prosecutions) with respect to that corporation shall be suspended for the period during which the proceedings, and appeals therein, are pending. In no event shall any period expire before the 90th day after the day on which there is a final determination in the proceeding.

(Amended by Stats. 2000, Ch. 862, Sec. 22. Effective January 1, 2001.)



19142

(a) Except as provided in Sections 19147 and 19148 and subdivision (b), in the case of any underpayment of tax imposed under Part 11 (commencing with Section 23001) there shall be added to the tax for the taxable year an amount determined at the rate established under Section 19521 on the amount of the underpayment for the period of the underpayment.

(b) (1) No addition to tax shall be imposed under this section to the extent that the underpayment was created or increased by any provision of law that is chaptered during and operative for the taxable year of the underpayment.

(2) Notwithstanding Section 18415, this subdivision applies to penalties imposed on and after January 1, 2005.

(Amended by Stats. 2005, Ch. 242, Sec. 8. Effective September 22, 2005.)



19144

For the purposes of Section 19142 the amount of the underpayment shall be the excess of

(a) (1) The amount of the installment which would be required to be paid if the estimated tax were equal to the applicable percentage of the tax shown on the return for the taxable year, or (2) in the case of the tax imposed by Article 3 (commencing with Section 23181) of Chapter 2 of Part 11 an amount equal to the applicable percentage of the lesser of the tax computed at the rate provided by Section 19024 (but otherwise on the basis of the facts shown on the return and the law applicable to the taxable year), or the tax shown on the return for the taxable year as prescribed by Section 19021, or (3) if no return was filed, the applicable percentage of the tax for that year, over

(b) The amount, if any, of the installment paid on or before the last date prescribed for payment.

(c) For purposes of this section, the applicable percentage shall be as follows:

(1) For taxable years beginning before January 1, 1998, 95 percent.

(2) For taxable years beginning on or after January 1, 1998, 100 percent.

(Amended by Stats. 2000, Ch. 862, Sec. 24. Effective January 1, 2001.)



19145

For purposes of Section 19142, the period of the underpayment shall run from the date the installment was required to be made to whichever of the following dates is the earlier:

(a) The 15th day of the third month following the close of the taxable year, except in the case of an organization described in Section 23731 subject to the tax imposed under Section 23731, in which case fifth shall be substituted for third.

(b) With respect to any portion of the underpayment, the date on which that portion is paid. For purposes of this subdivision, a payment of estimated tax on any installment date shall be considered a payment of any previous underpayment only to the extent the payment exceeds the amount of the installment determined under subdivision (a) of Section 19144 for the installment date.

(Amended by Stats. 2000, Ch. 862, Sec. 25. Effective January 1, 2001.)



19147

(a) Notwithstanding Sections 19142 to 19145, inclusive, the addition to the tax with respect to any underpayment of any installment shall not be imposed if the total amount of all payments of estimated tax paid on or before the last date prescribed for the payment of the installment equals or exceeds the amount which would have been required to be paid on or before that date if the estimated tax were whichever of the following is the lesser:

(1) (A) The tax shown on the return of the taxpayer for the preceding taxable year if a return showing a liability for tax was filed by the taxpayer for the preceding year and that preceding year was a year of 12 months. The tax shown on the return, in the case of the tax imposed by Article 3 (commencing with Section 23181) of Chapter 2 of Part 11, means the amount of tax shown on the return for the taxable year as prescribed in Section 19021.

(B) In the case of a large corporation, subparagraph (A) shall not apply, except as provided in clauses (i) and (ii).

(i) Subparagraph (A) shall apply for purposes of determining the amount of the first required installment for any taxable year.

(ii) Any reduction in the first required installment by reason of clause (i) shall be recaptured by increasing the amount of the next required installment by the amount of that reduction.

(2) (A) An amount equal to the applicable percentage specified in Section 19144 of the tax for the taxable year computed by placing on an annualized basis the taxable income:

(i) For the first three months of the taxable year, in the case of the installment required to be paid in the fourth month.

(ii) For the first three months of the taxable year, in the case of the installment required to be paid in the sixth month.

(iii) For the first six months of the taxable year, in the case of the installment required to be paid in the ninth month.

(iv) For the first nine months of the taxable year, in the case of the installment required to be paid in the 12th month of the taxable year.

(B) (i) If the taxpayer makes an election under this clause, each of the following shall apply:

(I) Clause (i) of subparagraph (A) shall be applied by substituting two months for three months.

(II) Clause (ii) of subparagraph (A) shall be applied by substituting four months for three months.

(III) Clause (iii) of subparagraph (A) shall be applied by substituting seven months for six months.

(IV) Clause (iv) of subparagraph (A) shall be applied by substituting ten months for nine months.

(ii) If the taxpayer makes an election under this clause, each of the following shall apply:

(I) Clause (ii) of subparagraph (A) shall be applied by substituting five months for three months.

(II) Clause (iii) of subparagraph (A) shall be applied by substituting eight months for six months.

(III) Clause (iv) of subparagraph (A) shall be applied by substituting eleven months for nine months.

(iii) An election under clause (i) or (ii) shall apply to the taxable year for which the election is made and shall be effective only if the election is made on or before the date required for the payment of the first required installment for that taxable year.

(iv) This subparagraph shall apply to taxable years beginning on or after January 1, 1997.

(C) For purposes of this paragraph, the taxable income shall be placed on an annualized basis in the following manner:

(i) Multiply by 12 the taxable income referred to in subparagraph (A).

(ii) Divide the resulting amount by the number of months in the taxable year referred to in subparagraph (A).

Taxable income as used in this paragraph means net income includable in the measure of tax or alternative minimum taxable income (as defined by Section 23455).

(D) In the case of any corporation which is subject to the tax imposed under Section 23731, any reference to taxable income shall be treated as including a reference to unrelated business taxable income and, except in the case of an election under subparagraph (B), each of the following shall apply:

(i) Clause (i) of subparagraph (A) shall be applied by substituting two months for three months.

(ii) Clause (ii) of subparagraph (A) shall be applied by substituting four months for three months.

(iii) Clause (iii) of subparagraph (A) shall be applied by substituting seven months for six months.

(iv) Clause (iv) of subparagraph (A) shall be applied by substituting ten months for nine months.

(3) The applicable percentage specified in Section 19144 or more of the tax for the taxable year was paid by withholding of tax pursuant to Section 18662.

(4) The applicable percentage specified in Section 19144 or more of the net income for the taxable year consists of items from which an amount was withheld pursuant to Section 18662, the amount of the first installment under Section 19025 equals at least the minimum franchise tax specified in Section 23153, and the amount of any installment under Section 19025 includes an amount equal to the applicable tax under Section 23800.5.

(b) (1) For purposes of this section, large corporation means any corporation if that corporation (or any predecessor corporation) had taxable income (computed without regard to net operating loss deductions) of one million dollars ($1,000,000) or more for any taxable year during the testing period.

(2) For purposes of this subdivision, testing period means the three taxable years immediately preceding the taxable year involved.

(c) (1) Any dividend received from a closely held real estate investment trust by any person that owns (after application of Sections 856(d)(5) and 856(l)(3)(B) of the Internal Revenue Code) 10 percent or more (by vote or value) of the stock or beneficial interests in the trust shall be taken into account in computing annualized income installments under paragraph (2) of subdivision (a) in a manner similar to the manner under which partnership income inclusions are taken into account.

(2) For purposes of paragraph (1), the term closely held real estate investment trust means a real estate investment trust with respect to which five or fewer persons own (after application of Sections 856(d)(5) and 856(l)(3)(B) of the Internal Revenue Code) 50 percent or more (by vote or value) of the stock or beneficial interests in the trust.

(3) The amendments made to this section by the act adding this subdivision shall apply to estimated tax payments due on or after January 1, 2001.

(Amended by Stats. 2001, Ch. 4, Sec. 1. Effective March 29, 2001.)



19148

(a) Notwithstanding Sections 19142 to 19147, inclusive, the addition to the tax with respect to any underpayment of any installment shall not be imposed if the total amount of all payments of estimated tax made on or before the last date prescribed for the payment of that installment equals or exceeds the applicable percentage specified in Section 19144 of the amount determined under subdivision (b).

(b) The amount determined under this subdivision for any installment shall be determined in the following manner:

(1) Take the net income for all months during the taxable year preceding the filing month.

(2) Divide that amount by the base period percentage for all months during the taxable year preceding the filing month.

(3) Determine the tax on the amount determined under paragraph (2).

(4) Multiply the tax computed under paragraph (3) by the base period percentage for the filing months and all months during the taxable year preceding the filing month.

(c) For purposes of this subdivision:

(1) The base period percentage for any period of months shall be the average percent which the net income for the corresponding months in each of the three preceding taxable years bears to the net income for the three preceding taxable years.

(2) Filing month means the month in which the installment is required to be paid.

(3) This subdivision shall only apply if the base period percentage for any six consecutive months of the taxable year equals or exceeds 70 percent.

(4) The Franchise Tax Board may by regulations provide for the determination of the base period percentage in the case of reorganizations, new corporations, and other similar circumstances.

(Amended by Stats. 2000, Ch. 862, Sec. 27. Effective January 1, 2001.)



19149

(a) Notwithstanding any other provision of Sections 19142 to 19151, inclusive, if the amount of estimated tax due and payable under Section 19025 is only the minimum franchise tax imposed by Section 23153 and, if applicable, the tax of a wholly owned subsidiary under Section 23800.5, then the addition to the tax with respect to any underpayment of any installment imposed by Section 19142 shall be calculated only on the basis of the amount of the minimum franchise tax and the amount of the tax of each wholly owned subsidiary.

(b) This section shall not apply to a large corporation as defined in subdivision (b) of Section 19147.

(Amended by Stats. 1998, Ch. 7, Sec. 22. Effective March 14, 1998.)



19150

The application of Sections 19142 to 19151, inclusive, to taxable years of less than 12 months shall be in accordance with regulations prescribed by the Franchise Tax Board.

(Amended by Stats. 2000, Ch. 862, Sec. 28. Effective January 1, 2001.)



19151

Notwithstanding Sections 19142 to 19150, inclusive, the addition to the tax with respect to underpayment of any installment shall not be imposed on an exempt organization described in Section 23731 whose exemption is retroactively revoked unless the organization described in Section 23731 has notice that the estimated tax should have been paid. The denial of the organization s exemption application or the revocation of its exemption by the Internal Revenue Service normally satisfies the notice requirement.

(Amended by Stats. 1999, Ch. 987, Sec. 75.3. Effective October 10, 1999.)



19161

(a) No addition to the tax shall be made under Section 19132, 19136, or 19142 for failure to make timely payment of tax with respect to a period during which a case is pending under Title 11 of the United States Code in either of the following situations:

(1) If that tax was incurred by the estate and the failure occurred pursuant to an order of the court finding probable insufficiency of funds of the estate to pay administrative expenses.

(2) If:

(A) That tax was incurred by the debtor before the earlier of the order for relief or (in the involuntary case) the appointment of a trustee, and

(B) (i) The petition was filed before the due date prescribed by law (including extensions) for filing a return of that tax, or

(ii) The date for making the addition to the tax occurs on or after the day on which the petition was filed.

(b) Subdivision (a) shall not apply to any liability for an addition to the tax which arises from the failure to pay or deposit a tax withheld or collected from others and required to be paid to the State of California.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19164

(a) (1) (A) An accuracy-related penalty shall be imposed under this part and shall be determined in accordance with Section 6662 of the Internal Revenue Code, relating to imposition of accuracy-related penalty on underpayments, as amended by Section 1409(b) of the Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), except as otherwise provided.

(B) (i) Except for understatements relating to reportable transactions to which Section 19164.5 applies, in the case of any proposed deficiency assessment issued after the last date of the amnesty period specified in Chapter 9.1 (commencing with Section 19730) for any taxable year beginning prior to January 1, 2003, the penalty specified in Section 6662(a) of the Internal Revenue Code shall be computed by substituting 40 percent for 20 percent.

(ii) Clause (i) shall not apply to any taxable year of a taxpayer beginning prior to January 1, 2003, if, as of the start date of the amnesty program period specified in Section 19731, the taxpayer is then under audit by the Franchise Tax Board, or the taxpayer has filed a protest under Section 19041, or the taxpayer has filed an appeal under Section 19045, or the taxpayer is engaged in settlement negotiations under Section 19442, or the taxpayer has a pending judicial proceeding in any court of this state or in any federal court relating to the tax liability of the taxpayer for that taxable year.

(2) With respect to corporations, this subdivision shall apply to all of the following:

(A) All taxable years beginning on or after January 1, 1990.

(B) Any other taxable year for which an assessment is made after July 16, 1991.

(C) For purposes of this section, references in Section 6662(e) of the Internal Revenue Code and the regulations thereunder, relating to treatment of an affiliated group that files a consolidated federal return, are modified to apply to those entities required to be included in a combined report under Section 25101 or 25110. For these purposes, entities included in a combined report pursuant to paragraph (4) or (6) of subdivision (a) of Section 25110 shall be considered only to the extent required to be included in the combined report.

(3) Section 6662(d)(1)(B) of the Internal Revenue Code is modified to provide that in the case of a corporation, other than an S corporation, there is a substantial understatement of tax for any taxable year if the amount of the understatement for the taxable year exceeds the lesser of:

(A) Ten percent of the tax required to be shown on the return for the taxable year (or, if greater, two thousand five hundred dollars ($2,500)).

(B) Five million dollars ($5,000,000).

(4) Section 6662(d)(2)(A) of the Internal Revenue Code is modified to additionally provide that the excess determined under Section 6662(d)(2)(A) of the Internal Revenue Code shall be determined without regard to items to which Section 19164.5 applies and without regard to items with respect to which a penalty is imposed by Section 19774.

(5) The provisions of Sections 6662(e)(1) and 6662(h)(2) of the Internal Revenue Code shall apply to returns filed on or after January 1, 2010.

(b) For purposes of Section 6662(d) of the Internal Revenue Code, Section 6664 of the Internal Revenue Code, Section 6694(a)(1) of the Internal Revenue Code, and this part, the Franchise Tax Board may prescribe a list of positions for which the Franchise Tax Board believes there is not substantial authority or there is no reasonable belief that the tax treatment is more likely than not the proper tax treatment. That list (and any revisions thereof) shall be published through the use of Franchise Tax Board Notices or other published positions. In addition, the listed transactions identified and published pursuant to the preceding sentence shall be published on the Web site of the Franchise Tax Board.

(c) A fraud penalty shall be imposed under this part and shall be determined in accordance with Section 6663 of the Internal Revenue Code, relating to imposition of fraud penalty, except as otherwise provided.

(d) (1) Section 6664 of the Internal Revenue Code, relating to definitions and special rules, shall apply, except as otherwise provided.

(2) Section 6664(c)(3) of the Internal Revenue Code shall apply to returns filed on or after January 1, 2010.

(3) Section 6664(c)(4) of the Internal Revenue Code shall apply to appraisals prepared with respect to returns or submissions filed on or after January 1, 2010.

(e) Except for purposes of subdivision (e) of Section 19774, Section 6662(b)(6) of the Internal Revenue Code shall not apply.

(f) Except for purposes of subdivision (e) of Section 19774, Section 6662(i) of the Internal Revenue Code, relating to increase in penalty in case of nondisclosed noneconomic substance transactions, shall not apply.

(g) Section 6665 of the Internal Revenue Code, relating to applicable rules, shall apply, except as otherwise provided.

(h) The amendments made to this section by the act adding this subdivision shall apply to notices mailed on or after January 1, 2012.

(Amended by Stats. 2011, Ch. 14, Sec. 5. Effective March 24, 2011.)



19164.1

(a) Any understatement determined pursuant to subdivision (a) of Section 19164 (relating to the accuracy-related penalty) may not include amounts that are attributable to the credit allowed under Section 17052.2 (relating to the teacher retention tax credit).

(b) This section applies only to tax credits claimed under Section 17052.2 for taxable years beginning on or after January 1, 2000, and before January 1, 2001.

(Added by Stats. 2001, Ch. 410, Sec. 1. Effective January 1, 2002.)



19164.5

(a) A reportable transaction accuracy-related penalty shall be imposed under this part and shall be determined in accordance with Section 6662A of the Internal Revenue Code, relating to the imposition of an accuracy-related penalty on understatements with respect to reportable transactions, except as otherwise provided.

(b) (1) The reportable transaction understatement, as determined under Section 6662A(b) of the Internal Revenue Code, is modified to not include amounts to which the penalty of Section 19774 is imposed.

(2) Section 6662A(b)(1)(A)(ii) of the Internal Revenue Code is modified to substitute the phrase Sections 17041, 23151, 23181, or 23501 for section 1 (section 11 in the case of a taxpayer which is a corporation).

(3) Section 6662A(b)(1)(B) of the Internal Revenue Code is modified to substitute the phrase Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) for subtitle A.

(4) Section 6662A(b)(2)(B) of the Internal Revenue Code is modified to substitute the phrase income or franchise tax for Federal income tax.

(5) Section 6662A(e)(1) of the Internal Revenue Code is modified to additionally provide that the amount of the understatement is increased by noneconomic transaction understatements, as defined in Section 19774.

(c) Section 6662A(e)(2) of the Internal Revenue Code is modified to additionally provide that Section 6662A of the Internal Revenue Code does not apply to amounts to which a penalty is imposed under Section 19774.

(d) The provisions of subdivision (f) of Section 19772, relating to the rescission of the penalty by the Chief Counsel, shall apply to any penalty imposed by this section.

(Added by Stats. 2005, Ch. 691, Sec. 47.2. Effective October 7, 2005.)



19166

(a) A penalty shall be imposed for understatement of any taxpayer s liability by a tax return preparer and shall be determined in accordance with Section 6694 of the Internal Revenue Code, relating to understatement of taxpayer s liability by tax return preparer, except as otherwise provided.

(b) (1) Except as provided in paragraph (2), Section 6694(a)(1) of the Internal Revenue Code is modified to substitute $250 for $1,000.

(2) For taxpayers that have a reportable transaction, as defined in Section 6707A(c)(1) of the Internal Revenue Code, with respect to which the requirements of Section 6664(d)(2)(A) of the Internal Revenue Code are not met, any listed transaction, as defined in Section 6707A(c)(2) of the Internal Revenue Code, or a gross misstatement within the meaning of Section 6404(g)(2)(D) of the Internal Revenue Code, paragraph (1) shall not apply.

(c) Section 6694(c) of the Internal Revenue Code shall not apply and, in lieu thereof, the following shall apply:

(1) If, within 30 days after the day on which notice and demand of any penalty under Section 6694(a) or 6694(b) of the Internal Revenue Code is made against any person who is an income tax return preparer, that person pays an amount which is not less than 15 percent of the amount of that penalty and files a claim for refund of the amount so paid, no levy or proceeding in court for the collection of the remainder of that penalty shall be made, begun, or prosecuted until the final resolution of a proceeding begun as provided in paragraph (2). Notwithstanding Section 19381, the beginning of that proceeding or levy during the time that prohibition is in force may be enjoined in a proceeding in the superior court. Nothing in this paragraph shall be construed to prohibit any counterclaim for the remainder of that penalty in a proceeding begun as provided in paragraph (2).

(2) If, within 30 days after the day on which a claim for refund of any partial payment of any penalty under Section 6694(a) or 6694(b) of the Internal Revenue Code is denied (or, if earlier, within 30 days after the expiration of six months after the day on which the claim for refund has been filed), the income tax return preparer fails to begin a proceeding in the superior court for the determination of his or her liability for that penalty, paragraph (1) shall cease to apply with respect to that penalty, effective on the day following the close of the applicable 30-day period referred to in this paragraph.

(3) The running of the period of limitations provided in Section 19371 on the collection by levy or by a proceeding in court in respect of any penalty described in paragraph (1) shall be suspended for the period during which the Franchise Tax Board is prohibited from collecting by levy or a proceeding in court.

(d) The amendments made to this section by the act adding this subdivision shall apply to returns prepared after the effective date of the act adding this subdivision.

(Amended by Stats. 2010, Ch. 14, Sec. 47. Effective January 1, 2011.)



19167

A penalty shall be imposed under this section for any of the following:

(a) In accordance with Section 6695(a) of the Internal Revenue Code, for failure to furnish a copy of the return to the taxpayer, as required by Section 18625.

(b) In accordance with Section 6695(c) of the Internal Revenue Code, for failure to furnish an identifying number, as required by Section 18624.

(c) In accordance with Section 6695(d) of the Internal Revenue Code, for failure to retain a copy or list, as required by Section 18625 or for failure to retain an electronic filing declaration, as required by Section 18621.5.

(d) Failure to register as a tax preparer with the California Tax Education Council, as required by Section 22253 of the Business and Professions Code, unless it is shown that the failure was due to reasonable cause and not due to willful neglect.

(1) The amount of the penalty under this subdivision for the first failure to register is two thousand five hundred dollars ($2,500). This penalty shall be waived if proof of registration is provided to the Franchise Tax Board within 90 days from the date notice of the penalty is mailed to the tax preparer.

(2) The amount of the penalty under this subdivision for a failure to register, other than the first failure to register, is five thousand dollars ($5,000).

(e) The Franchise Tax Board shall not impose the penalties authorized by subdivision (d) until either one of the following has occurred:

(1) Commencing January 1, 2006, and continuing each year thereafter, there is an appropriation in the Franchise Tax Board s annual budget to fund the costs associated with the penalty authorized by subdivision (d).

(2) (A) An agreement has been executed between the California Tax Education Council and the Franchise Tax Board that provides that an amount equal to all first year costs associated with the penalty authorized by subdivision (d) shall be received by the Franchise Tax Board. For purposes of this subparagraph, first year costs include, but are not limited to, costs associated with the development of processes or systems changes, if necessary, and labor.

(B) An agreement has been executed between the California Tax Education Council and the Franchise Tax Board that provides that the annual costs incurred by the Franchise Tax Board associated with the penalty authorized by subdivision (d) shall be reimbursed by the California Tax Education Council to the Franchise Tax Board.

(C) Pursuant to the agreement described in subparagraph (A), the Franchise Tax Board has received an amount equal to the first year costs described in that subparagraph.

(Amended by Stats. 2005, Ch. 658, Sec. 39. Effective January 1, 2006.)



19168

The following rules shall apply to any penalty imposed under Section 19166 or 19167:

(a) The penalties shall be in addition to any other penalties provided by law.

(b) Article 3 (commencing with Section 19031) of this chapter (relating to deficiency assessments) shall not be applicable.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19169

(a) In addition to the criminal penalty provided by Section 19712, any tax preparer who endorses or otherwise negotiates (directly or through an agent) any warrant made in respect of the taxes imposed by Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) which is issued to a taxpayer (other than the tax preparer) shall pay a penalty of two hundred fifty dollars ($250) with respect to each warrant. The preceding sentence shall not apply with respect to the deposit by a bank (as defined by Section 581 of the Internal Revenue Code) of the full amount of the warrant in the taxpayer s account in that bank for the benefit of the taxpayer.

(b) For purposes of subdivision (a), tax preparer means any person who prepares for compensation, or who employs one or more persons to prepare for compensation, any return of tax imposed by Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) or any claim for refund of tax imposed by Part 10 or Part 11. For purposes of the preceding sentence, the preparation of a substantial portion of a return or claim for refund shall be treated as if it were the preparation of that return or claim for refund.

A person shall not be a tax preparer merely because the person does any of the following:

(1) Furnishes typing, reproducing, or other mechanical assistance.

(2) Prepares a return or claim for refund of the employer (or of an officer or employee of the employer) by whom that person is regularly and continuously employed.

(3) Prepares as a fiduciary a return or claim for refund for any person.

(c) This section shall not apply where the tax preparer has advanced the taxpayer an amount of money equal to or greater than the amount of the taxpayer s refund.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19170

(a) An income tax preparer that is subject to Section 18621.9 is liable for a penalty in the amount of fifty dollars ($50) for each acceptable individual income tax return prepared by that income tax preparer that is not electronically filed, unless it is shown that the failure to electronically file that acceptable individual income tax return is due to reasonable cause and not due to willful neglect.

(b) For purposes of this section, reasonable cause includes, but is not limited to, a taxpayer s election not to electronically file an acceptable individual income tax return in compliance with Section 18621.9.

(c) This section shall apply to acceptable individual income tax returns required to be filed on or after January 1, 2005.

(Repealed (by Sec. 1) and added by Stats. 2004, Ch. 267, Sec. 3. Effective August 23, 2004. Added section applicable January 1, 2005, as provided in subd. (c).)



19172

(a) In addition to the penalty imposed by Section 19706 (relating to willful failure to file return, supply information, or pay tax), if any partnership required to file a return under Section 18633 or 18633.5 for any taxable year does either of the following:

(1) Fails to file the return at the time prescribed therefor (determined with regard to any extension of time for filing).

(2) Files a return which fails to show the information required under Section 18633 or 18633.5, that partnership shall be liable for a penalty determined under subdivision (b) for each month (or fraction thereof) during which that failure continues (but not to exceed 12 months), unless it is shown that the failure is due to reasonable cause.

(b) For purposes of subdivision (a), the amount determined under this subdivision for any month is the product of the following:

(1) Eighteen dollars ($18), multiplied by

(2) The number of persons who were partners in the partnership during any part of the taxable year.

(c) The penalty imposed by subdivision (a) shall be assessed against the partnership.

(d) Article 3 (commencing with Section 19031) of this chapter (relating to deficiency assessments) shall not apply with respect to the assessment or collection of any penalty imposed by subdivision (a).

(e) The amendments made to this section by the act adding this subdivision shall apply to returns required to be filed after the effective date of the act adding this subdivision.

(Amended by Stats. 2010, Ch. 14, Sec. 48. Effective January 1, 2011.)



19172.5

(a) In addition to the penalty imposed by Section 19706, if any S corporation required to file a return under Section 18601 for any taxable year fails to file the return at the time prescribed therefor (determined with regard to any extension of time for filing), or files a return that fails to show the information required under Section 18601, then that S corporation shall be liable for a penalty determined under subdivision (b) for each month (or fraction thereof) during which that failure continues (but not to exceed 12 months), unless that failure is due to reasonable cause.

(b) (1) For purposes of subdivision (a), the amount determined under this subdivision for any month is the product of the following:

(2) Eighteen dollars ($18), multiplied by the number of persons who were shareholders in the S corporation during any part of the taxable year.

(c) The penalty imposed by subdivision (a) shall be assessed against the S corporation.

(d) Article 3 (commencing with Section 19031), relating to deficiency assessments, shall not apply with respect to the assessment or collection of any penalty imposed by subdivision (a).

(e) This section shall apply to returns required to be filed after the effective date of the act adding this section.

(Added by Stats. 2010, Ch. 14, Sec. 49. Effective January 1, 2011.)



19173

(a) A penalty shall be imposed under this part for failure to maintain lists of advisees with respect to reportable transactions and shall be determined in accordance with Section 6708 of the Internal Revenue Code, except as otherwise provided.

(b) If a material advisor fails to meet the requirements of subdivision (d) of Section 18648 with respect to a listed transaction, as defined in Section 6707A(c)(2) of the Internal Revenue Code, an additional penalty shall be imposed equal to the greater of:

(1) One hundred thousand dollars ($100,000).

(2) Fifty percent of the gross income that the material advisor derived from that activity.

(c) A penalty imposed under this section does not apply if it is shown that the additional information required under paragraph (1) of subdivision (d) of Section 18648 was not identified in a Franchise Tax Board notice issued prior to the date the transaction or shelter was entered into.

(d) The penalty imposed by subdivision (a) shall be assessed against the person required to maintain or provide a list under Section 18648. The penalty may be assessed at any time during the period ending eight years after the failure has occurred.

(e) (1) The Chief Counsel of the Franchise Tax Board may rescind all or any portion of any penalty imposed by this section with respect to a list required to be maintained or provided under Section 18648, if all of the following apply:

(A) The violation is with respect to a reportable transaction, other than a listed transaction, as defined in Section 6707A(c)(2) of the Internal Revenue Code.

(B) The person on whom the penalty is imposed has a history of complying with the requirements of this part and Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001).

(C) It is shown that the violation is due to an unintentional mistake of fact.

(D) Imposing the penalty would be against equity and good conscience.

(E) Rescinding the penalty would promote compliance with the requirements of this part and Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) and effective tax administration.

(2) The exercise of authority under paragraph (1) shall be at the sole discretion of the Chief Counsel of the Franchise Tax Board and may not be delegated.

(3) Notwithstanding any other law or rule of law, any determination under this subdivision may not be reviewed in any administrative or judicial proceeding.

(f) Article 3 (commencing with Section 19031) of this chapter (relating to deficiency assessments) shall not apply with respect to the assessment or collection of any penalty imposed by subdivision (a).

(g) The penalty imposed by this section is in addition to any penalty imposed under Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part.

(Amended by Stats. 2005, Ch. 691, Sec. 47.4. Effective October 7, 2005.)



19174

(a) Any person who has a duty to file returns under Section 18648 and fails to keep the records required by subdivision (d) of Section 18648 shall pay a penalty for each calendar year for which there is any failure to keep those records, unless it is shown that the failure is due to reasonable cause.

(b) The penalty for any person for any calendar year shall be one thousand dollars ($1,000), multiplied by the number of investors with respect to whom that failure occurs in the calendar year reporting period. If the number of investors cannot be determined by the Franchise Tax Board, the amount determined under this subdivision for any calendar year reporting period shall be one hundred thousand dollars ($100,000).

(c) The penalty under this section shall be assessed against the person required to file a return under Section 18648.

(d) Article 3 (commencing with Section 19031) of this chapter (relating to deficiency assessments) shall not apply with respect to the assessment or collection of any penalty imposed by subdivision (a).

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19175

(a) In addition to the penalty imposed by Section 19183 (relating to failure to file information returns), if any person or entity fails to report amounts paid as remuneration for personal services as required under Section 13050 of the Unemployment Insurance Code or Section 18631 on the date prescribed therefor (determined with regard to any extension of time for filing), that person or entity may be liable for a penalty determined under subdivision (b).

(b) For purposes of subdivision (a), the amount determined under this subdivision is the maximum rate under Section 17041 multiplied by the unreported amounts paid as remuneration for personal services.

(c) The penalty imposed by subdivision (a) shall be assessed against that person or entity required to file a return under Section 13050 of the Unemployment Insurance Code or Section 18631.

(d) Article 3 (commencing with Section 19031) of this chapter (relating to deficiency assessments) shall not apply with respect to the assessment or collection of any penalty imposed by subdivision (a).

(e) The penalty imposed under subdivision (a) shall be in lieu of the penalty imposed under Section 13052.5 of the Unemployment Insurance Code (relating to unreported compensation). In the event that a penalty is imposed under this section and Section 13052.5 of the Unemployment Insurance Code, only the penalty imposed under Section 13052.5 of the Unemployment Insurance Code shall apply.

(Amended by Stats. 2007, Ch. 156, Sec. 2. Effective January 1, 2008.)



19176

(a) In addition to any criminal penalty provided by law if:

(1) Any individual makes a statement under Section 13040, 13041, or 13042 of the Unemployment Insurance Code which results in a decrease in the amounts deducted and withheld under Division 6 (commencing with Section 13000) of the Unemployment Insurance Code; and

(2) As of the time the statement was made, there was no reasonable basis for the statement, the individual shall pay a penalty of five hundred dollars ($500) for the statement. Any penalty so imposed shall be paid upon notice and demand from the Franchise Tax Board and shall be collected as a tax.

(b) The Franchise Tax Board may waive (in whole or in part) the penalty imposed under subdivision (a) if the taxes imposed under Part 10 (commencing with Section 17001) with respect to the individual for the taxable year are equal to or less than the sum of both of the following:

(1) The credits against those taxes allowed by Chapter 2 (commencing with Section 17041) of Part 10 and Section 19002.

(2) The payments of estimated tax which are considered payments on account of those taxes.

(c) This section supersedes Section 13101 of the Unemployment Insurance Code and shall apply to acts and failures to act after December 31, 1981.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19177

A penalty shall be imposed for promoting abusive tax shelters and shall be determined in accordance with the provisions of Section 6700 of the Internal Revenue Code, except as otherwise provided.

(Amended by Stats. 2005, Ch. 691, Sec. 47.5. Effective October 7, 2005.)



19178

A penalty shall be imposed for aiding and abetting understatement of tax liability. The penalty shall be determined in accordance with Section 6701 of the Internal Revenue Code.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19179

(a) A penalty shall be imposed for filing a frivolous return and shall be determined in accordance with Section 6702 of the Internal Revenue Code, except as otherwise provided.

(b) Section 6702 of the Internal Revenue Code shall be applied to returns required to be filed under this part.

(c) Section 6702 of the Internal Revenue Code is modified as follows:

(1) (A) By substituting the phrase tax imposed under Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part for the phrase tax imposed by this title contained therein.

(B) By substituting the phrase frivolous or is based on a position that the Franchise Tax Board has identified as frivolous under subdivision (d) of Section 19179 for the term frivolous contained therein.

(C) By substituting the phrase reflects a desire to delay or impede the administration of federal income tax laws as determined by the Secretary of the Treasury or the administration of the tax imposed under Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part as determined by the Franchise Tax Board for the phrase reflects a desire to delay or impede the administration of Federal tax laws contained therein.

(D) By substituting the phrase is based on a position which the Secretary of the Treasury has identified as frivolous under Section 6702(c) of the Internal Revenue Code or the Franchise Tax Board has identified as frivolous under subdivision (d) for the phrase is based on a position which the Secretary has identified as frivolous under subsection (c).

(E) By substituting the phrase If the Franchise Tax Board provides a person with notice that a submission is a specified frivolous submission and the person withdraws that submission within 30 days after the notice, the penalty imposed under Section 6702(b)(1) of the Internal Revenue Code does not apply with respect to that submission for the phrase If the Secretary provides a person with notice that a submission is a specified frivolous submission and such person withdraws such submission within 30 days after such notice, the penalty imposed under paragraph (1) shall not apply with respect to such submission.

(2) Section 6702(b)(2)(B) of the Internal Revenue Code shall not apply and, in lieu thereof, the phrase specified submission means any of the following:

(A) A protest under Section 19041.

(B) A request for a hearing under Section 19044.

(C) An application under any of the following sections:

(i) Section 19008, relating to agreements for payment of tax liability in installments.

(ii) Section 19443, relating to compromises.

(iii) Section 21004, relating to actions of the Taxpayers Rights Advocate.

(iv) Section 21015.5, relating to a request for review prior to levy.

(d) (1) The Franchise Tax Board shall prescribe (and periodically revise) a list of positions which the Secretary of the Treasury for federal income tax purposes or the Franchise Tax Board has identified as being frivolous for purposes of this section.

(2) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to any standard, criterion, procedure, determination, rule, notice, or guideline established or prescribed by the Franchise Tax Board pursuant to paragraph (1).

(e) (1) The Chief Counsel of the Franchise Tax Board may rescind all or any portion of any penalty imposed by this section if both of the following apply:

(A) Imposing the penalty would be against equity and good conscience.

(B) Rescinding the penalty would promote compliance with the requirements of this part and Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) and effective tax administration.

(2) The exercise of authority under paragraph (1) shall be at the sole discretion of the Chief Counsel of the Franchise Tax Board and may not be delegated.

(3) Notwithstanding any other law or rule of law, any determination under this subdivision may not be reviewed in any administrative or judicial proceeding.

(f) The penalties imposed by this section shall be in addition to any other penalty provided by law.

(Amended by Stats. 2010, Ch. 14, Sec. 50. Effective January 1, 2011.)



19180

(a) In any proceeding involving the issue of whether or not any person is liable for a penalty under Section 19177, 19178, or 19179, the burden of proof with respect to that issue shall be on the Franchise Tax Board.

(b) Sections 19041 to 19049, inclusive, (relating to deficiency procedures) shall not apply with respect to the assessment or collection of the penalties provided by Section 19177, 19178, or 19179.

(c) (1) If, within 30 days after the day on which notice and demand of any penalty under Section 19177 or 19178 is made against any person, that person pays an amount which is not less than 15 percent of the amount of that penalty and files a claim for refund of the amount so paid, no levy or proceeding in court for the collection of the remainder of that penalty shall be made, begun, or prosecuted until the final resolution of a proceeding begun as provided in paragraph (2). Notwithstanding Section 19381, the beginning of that proceeding or levy during the time that prohibition is in force may be enjoined by a proceeding in the superior court. Nothing in this paragraph shall be construed to prohibit any counterclaim for the remainder of that penalty in a proceeding begun as provided in paragraph (2).

(2) If, within 30 days after the day on which the claim for refund of any partial payment of any penalty under Section 19177 or 19178 is denied (or, if earlier, within 30 days after the expiration of six months after the day on which a claim for refund was filed), the person fails to begin a proceeding in the superior court for the determination of the liability for that penalty, paragraph (1) shall cease to apply with respect to that penalty, effective on the day following the close of the applicable 30-day period referred to in this paragraph.

(3) The running of the period of limitations provided in Section 19371 on the collection by levy or by a proceeding in court in respect of any penalty described in paragraph (1) shall be suspended for the period during which the Franchise Tax Board is prohibited from collecting by levy or a proceeding in court.

(Amended by Stats. 2002, Ch. 374, Sec. 6. Effective January 1, 2003.)



19181

A penalty shall be imposed for failing to meet the requirements of Section 18649, relating to original issue discount reporting requirements with respect to any person subject to tax under Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001). The penalty shall be determined in accordance with Section 6706 of the Internal Revenue Code.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19182

(a) A penalty shall be imposed for failure to furnish information pursuant to Section 18628 and shall be determined in accordance with Section 6707 of the Internal Revenue Code, relating to failure to furnish information regarding reportable transactions, except as otherwise provided.

(b) Article 3 (commencing with Section 19031) of this chapter (relating to deficiency assessments) does not apply in respect of the assessment or collection of any penalty imposed under this section.

(c) A penalty under this section does not apply if it is shown that the additional information required under paragraph (2) of subdivision (d) of Section 18628 was not identified in a Franchise Tax Board notice issued prior to the date the transaction or shelter was entered into.

(d) The provisions of subdivision (e) of Section 19173, relating to the rescission of the penalty by the Chief Counsel of the Franchise Tax Board, shall apply to any penalty imposed by this section.

(Amended by Stats. 2005, Ch. 691, Sec. 47.7. Effective October 7, 2005.)



19182.5

(a) A penalty shall be imposed for failing to meet the requirements of Section 18648.5 and the penalty amount shall be determined in accordance with Section 6714 of the Internal Revenue Code.

(b) No penalty shall be imposed under paragraph (1) upon a showing that the requirements in Section 6115 of the Internal Revenue Code have been met with respect to that contribution for federal purposes.

(c) The provisions of this section shall apply to quid pro quo contributions made on or after January 1, 1997.

(Added by Stats. 1997, Ch. 611, Sec. 61. Effective October 3, 1997.)



19183

(a) (1) A penalty shall be imposed for failure to file correct information returns, as required by this part, and that penalty shall be determined in accordance with Section 6721 of the Internal Revenue Code.

(2) Section 6721(e) of the Internal Revenue Code is modified to the extent that the reference to Section 6041A(b) of the Internal Revenue Code shall not apply.

(b) (1) A penalty shall be imposed for failure to furnish correct payee statements as required by this part, and that penalty shall be determined in accordance with Section 6722 of the Internal Revenue Code.

(2) Section 6722(c) of the Internal Revenue Code is modified to the extent that the references to Sections 6041A(b) and 6041A(e) of the Internal Revenue Code shall not apply.

(c) A penalty shall be imposed for failure to comply with other information reporting requirements under this part, and that penalty shall be determined in accordance with Section 6723 of the Internal Revenue Code.

(d) (1) The provisions of Section 6724 of the Internal Revenue Code relating to waiver, definitions, and special rules, shall apply, except as otherwise provided.

(2) Section 6724(d)(1) of the Internal Revenue Code is modified as follows:

(A) The following references are substituted:

(i) Subdivision (a) of Section 18640, in lieu of Section 6044(a)(1) of the Internal Revenue Code.

(ii) Subdivision (a) of Section 18644, in lieu of Section 6050A(a) of the Internal Revenue Code.

(B) References to Sections 4093(c)(4), 4093(e), 4101(d), 6041(b), 6041A(b), 6045(d), 6051(d), and 6053(c)(1) of the Internal Revenue Code shall not apply.

(C) The term information return shall also include both of the following:

(i) The return required by paragraph (1) of subdivision (i) of Section 18662.

(ii) The return required by subdivision (a) of Section 18631.7.

(3) Section 6724(d)(2) of the Internal Revenue Code is modified as follows:

(A) The following references are substituted:

(i) Subdivision (b) of Section 18640, in lieu of Section 6044(e) of the Internal Revenue Code.

(ii) Subdivision (b) of Section 18644, in lieu of Section 6050A(b) of the Internal Revenue Code.

(B) References to Sections 4093(c)(4)(B), 6031(b), 6037(b), 6041A(e), 6045(d), 6051(d), 6053(b), and 6053(c) of the Internal Revenue Code shall not apply.

(C) The term payee statement shall also include the statement required by paragraph (2) of subdivision (i) of Section 18662.

(e) In the case of each failure to provide a written explanation as required by Section 402(f) of the Internal Revenue Code, at the time prescribed therefor, unless it is shown that the failure is due to reasonable cause and not to willful neglect, there shall be paid, on notice and demand of the Franchise Tax Board and in the same manner as tax, by the person failing to provide that written explanation, an amount equal to ten dollars ($10) for each failure, but the total amount imposed on that person for all those failures during any calendar year shall not exceed five thousand dollars ($5,000).

(f) Any penalty imposed by this part shall be paid on notice and demand by the Franchise Tax Board and in the same manner as tax.

(Amended by Stats. 2005, Ch. 74, Sec. 70. Effective July 19, 2005.)



19184

(a) A penalty of fifty dollars ($50) shall be imposed for each failure, unless it is shown that the failure is due to reasonable cause, by any person required to file who fails to file a report at the time and in the manner required by any of the following provisions:

(1) Subdivision (c) of Section 17507, relating to individual retirement accounts.

(2) Section 220(h) of the Internal Revenue Code, relating to medical savings accounts for taxable years beginning on or after January 1, 1997.

(3) Subdivision (b) of Section 17140.3 or subdivision (b) of Section 23711 relating to qualified tuition programs.

(4) Subdivision (e) of Section 23712, relating to Coverdell education savings accounts.

(b) (1) Any individual who:

(A) Is required to furnish information under Section 17508 as to the amount designated nondeductible contributions made for any taxable year, and

(B) Overstates the amount of those contributions made for that taxable year, shall pay a penalty of one hundred dollars ($100) for each overstatement unless it is shown that the overstatement is due to reasonable cause.

(2) Any individual who fails to file a form required to be filed by the Franchise Tax Board under Section 17508 shall pay a penalty of fifty dollars ($50) for each failure unless it is shown that the failure is due to reasonable cause.

(c) Article 3 (commencing with Section 19031) of this chapter (relating to deficiency assessments) shall not apply in respect of the assessment or collection of any penalty imposed under this section.

(Amended by Stats. 2005, Ch. 691, Sec. 48. Effective October 7, 2005.)



19185

(a) Section 6695A of the Internal Revenue Code, relating to substantial and gross valuation misstatements attributable to incorrect appraisals, shall apply, except as otherwise provided.

(b) This section shall apply to appraisals with respect to returns or submissions filed on or after January 1, 2011.

(Added by Stats. 2010, Ch. 14, Sec. 51. Effective January 1, 2011.)



19186

(a) Section 6720B of the Internal Revenue Code, relating to the fraudulent identification of exempt use property, shall apply, except as otherwise provided.

(b) This section shall apply to identifications made after January 1, 2011.

(Added by Stats. 2010, Ch. 14, Sec. 52. Effective January 1, 2011.)



19187

(a) The Franchise Tax Board shall include with each notice imposing a penalty under this part information that contains the name of the penalty, the section of this part under which the penalty is imposed, and a description of the computation of the penalty. Upon the request of the taxpayer, the Franchise Tax Board shall also provide a computation of the penalty imposed.

(b) (1) No penalty under this part shall be imposed unless the initial determination of the imposition of the penalty is personally approved in writing by the immediate supervisor of the individual making that determination or a higher level official as designated by the executive officer, or his or her delegee.

(2) Paragraph (1) shall not apply to any of the following:

(A) Any addition to tax under Sections 19131, 19132, 19136, or 19142.

(B) Any other penalty automatically calculated through electronic means.

(C) Any penalty resulting from a change or correction by the Commissioner of Internal Revenue or other officer of the United States or other competent authority required to be reported under subdivision (a) of Section 18622.

(c) For purposes of this section, penalty includes any addition to tax or any additional amount.

(d) This section shall apply to notices issued and penalties imposed after December 31, 2001.

(Added by Stats. 1999, Ch. 931, Sec. 20. Effective October 10, 1999.)






ARTICLE 8. Voluntary Disclosure Program For Business Entities

19191

(a) The Franchise Tax Board may enter into a voluntary disclosure agreement with any qualified entity, qualified shareholder, qualified member, or qualified beneficiary as defined in Section 19192, that is binding on both the Franchise Tax Board and the qualified entity, qualified shareholder, qualified member, or qualified beneficiary.

(b) The Franchise Tax Board shall do all of the following:

(1) Provide guidelines and establish procedures for qualified entities and their qualified shareholders, qualified members, or qualified beneficiaries to apply for voluntary disclosure agreements.

(2) Accept applications on an anonymous basis from qualified entities and their qualified shareholders, qualified members, or qualified beneficiaries for voluntary disclosure agreements.

(3) Implement procedures for accepting applications for voluntary disclosure agreements through the National Nexus Program administered by the Multistate Tax Commission.

(4) For purposes of considering offers from qualified entities and their qualified shareholders, qualified members, or qualified beneficiaries to enter into voluntary disclosure agreements, take into account the following criteria:

(A) The nature and magnitude of the qualified entity s previous presence and activity in this state and the facts and circumstances by which the nexus of the qualified entity or qualified shareholder, qualified member, or qualified beneficiary was established.

(B) The extent to which the weight of the factual circumstances demonstrates that a prudent business person exercising reasonable care would conclude that the previous activities and presence in this state were or were not immune from taxation by this state by reason of Public Law 86-272 or otherwise.

(C) Reasonable reliance on the advice of a person in a fiduciary position or other competent advice that the qualified entity or qualified shareholder, qualified member, or qualified beneficiary activities were immune from taxation by this state.

(D) Lack of evidence of willful disregard or neglect of the tax laws of this state on the part of the qualified entity or qualified shareholder, qualified member, or qualified beneficiary.

(E) Demonstrations of good faith on the part of the qualified entity.

(F) Benefits that will accrue to the state by entering into a voluntary disclosure agreement.

(5) Act on any application of a voluntary disclosure agreement within 120 days of receipt.

(6) Enter into voluntary disclosure agreements with qualified entities, qualified shareholders, qualified members, or qualified beneficiaries, as authorized in subdivision (a) and based on the criteria set forth in paragraph (4).

(c) Before any voluntary disclosure agreement becomes binding, the Franchise Tax Board, itself, shall approve the agreement in the following manner:

(1) The Executive Officer and Chief Counsel of the Franchise Tax Board shall recommend and submit the voluntary disclosure agreement to the Franchise Tax Board for approval.

(2) Each voluntary disclosure agreement recommendation shall be submitted in a manner as to maintain the anonymity of the taxpayer applying for the voluntary disclosure agreement.

(3) Any recommendation for approval of a voluntary disclosure agreement shall be approved or disapproved by the Franchise Tax Board, itself, within 45 days of the submission of that recommendation to the board.

(4) Any recommendation of a voluntary disclosure agreement that is not either approved or disapproved by the board within 45 days of the submission of that recommendation shall be deemed approved.

(5) Disapproval of a recommendation of a voluntary disclosure agreement shall be made only by a majority vote of the Franchise Tax Board.

(6) The members of the Franchise Tax Board shall not participate in any voluntary disclosure agreement except as provided in this subdivision.

(d) The voluntary disclosure agreement entered into by the Franchise Tax Board and the qualified entity, qualified shareholder, qualified member, or qualified beneficiary as provided for in subdivision (a) shall to the extent applicable specify that:

(1) The Franchise Tax Board shall with respect to a qualified entity, qualified shareholder, qualified member, or qualified beneficiary, except as provided in paragraph (4), (6), or (9) of subdivision (a) of Section 19192:

(A) Waive its authority under this part, Part 10 (commencing with Section 17001), or Part 11 (commencing with Section 23001) to assess or propose to assess taxes, additions to tax, fees, or penalties with respect to each taxable year ending prior to six years from the signing date of the voluntary disclosure agreement.

(B) With respect to each of the six taxable years ending immediately preceding the signing date of the voluntary disclosure agreement, based on its discretion, agree to waive any or all of the following:

(i) Any penalty related to a failure to make and file a return, as provided in Section 19131.

(ii) Any penalty related to a failure to pay any amount due by the date prescribed for payment, as provided in Section 19132.

(iii) Any addition to tax related to an underpayment of estimated tax, as provided in Section 19136.

(iv) Any penalty related to Section 6810 or subdivision (a) of Section 8810 of the Corporations Code, as provided in Section 19141 of this code.

(v) Any penalty related to a failure to furnish information or maintain records, as provided in Section 19141.5.

(vi) Any addition to tax related to an underpayment of tax imposed under Part 11 (commencing with Section 23001), as provided in Section 19142.

(vii) Any penalty related to a partnership required to file a return under Section 18633, as provided in Section 19172.

(viii) Any penalty related to a failure to file information returns, as provided in Section 19183.

(ix) Any penalty related to relief from contract voidability, as provided in Section 23305.1.

(2) The qualified entity, qualified shareholder, qualified member, or qualified beneficiary shall:

(A) With respect to each of the six taxable years ending immediately preceding the signing date of the written agreement:

(i) Voluntarily and fully disclose on the qualified entity s application all material facts pertinent to the qualified entity s, shareholder s, member s, or beneficiary s liability for any taxes imposed under Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001).

(ii) Except as provided in paragraph (3), within 30 days from the signing date of the voluntary disclosure agreement:

(I) File all returns required under this part, Part 10 (commencing with Section 17001), or Part 11 (commencing with Section 23001).

(II) Pay in full any tax, interest, fee, and penalties, other than those penalties specifically waived by the Franchise Tax Board under the terms of the voluntary disclosure agreement, imposed under this part, Part 10 (commencing with Section 17001), or Part 11 (commencing with Section 23001) in a manner as may be prescribed by the Franchise Tax Board. Paragraph (1) of subdivision (f) of Section 23153 shall not apply to qualified entities admitted into the voluntary disclosure program.

(B) Agree to comply with all franchise and income tax laws of this state in subsequent taxable years by filing all returns required and paying all amounts due under this part, Part 10 (commencing with Section 17001), or Part 11 (commencing with Section 23001).

(3) The Franchise Tax Board may extend the time for filing returns and paying amounts due to 120 days from the signing date of the voluntary disclosure agreement or to the latest extended due date of the return for a taxable year for which relief is granted, whichever is later.

(e) No addition to tax under Section 19136 or 19142 shall be made for any underpayment of estimated tax attributable to the underpayment of an installment of estimated tax due before the signing date of the voluntary disclosure agreement.

(f) The amendments to this section made by Chapter 954 of the Statutes of 1996 shall apply to taxable years beginning on or after January 1, 1997.

(g) The amendments to this section made by Chapter 543 of the Statutes of 2001 shall apply to voluntary disclosure agreements entered into on or after January 1, 2002.

(h) The amendments to this section made by Chapter 543 of the Statutes of 2001 shall apply to voluntary disclosure agreements entered into on or after January 1, 2005.

(i) The amendments to this section made by Chapter 296 of the Statutes of 2011 shall apply to voluntary disclosure agreements entered into on or after January 1, 2011.

(Amended by Stats. 2012, Ch. 162, Sec. 172. Effective January 1, 2013.)



19192

For purposes of this article, the following terms have the following meanings:

(a) (1) Qualified entity means an entity that is all of the following:

(A) A corporation, as defined in Section 23038, a limited liability company, as defined in subdivision (d) of Section 17941, or a qualified trust, as defined in paragraph (7).

(B) An entity, including any predecessors to the entity, that previously has never filed a return with the Franchise Tax Board pursuant to this part, Part 10 (commencing with Section 17001), or Part 11 (commencing with Section 23011).

(C) An entity, including any predecessors to the entity, that previously has not been the subject of an inquiry by the Franchise Tax Board with respect to liability for any of the taxes imposed under Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001).

(D) An entity that voluntarily comes forward prior to any unilateral contact from the Franchise Tax Board, makes application for a voluntary disclosure agreement in a form and manner prescribed by the Franchise Tax Board, and makes a full and accurate statement of its activities in this state for the six immediately preceding taxable years.

(2) (A) Notwithstanding paragraph (1), a qualified entity does not include any of the following:

(i) An entity that is organized and existing under the laws of this state.

(ii) An entity that is qualified or registered with the office of the Secretary of State.

(iii) An entity that maintains and staffs a permanent facility in this state.

(B) For purposes of this paragraph, the storing of materials, goods, or products in a public warehouse pursuant to a public warehouse contract does not constitute maintaining a permanent facility in this state.

(3) Qualified shareholder means an individual that is all of the following:

(A) A nonresident on the signing date of the voluntary disclosure agreement.

(B) A shareholder of an S corporation (defined in Section 23800) that has applied for a voluntary disclosure agreement under this article under which all material facts pertinent to the shareholder s liability would be disclosed on that S corporation s voluntary disclosure agreement as required under clause (i) of subparagraph (A) of paragraph (2) of subdivision (d) of Section 19191.

(4) Notwithstanding paragraph (3), subparagraph (B) of paragraph (1) of subdivision (d) of Section 19191 shall not apply to any of the six taxable years immediately preceding the signing date that the qualified shareholder was a California resident required to file a California tax return, nor to any penalties or additions to tax attributable to income other than the California source income from the S corporation that filed an application under this article.

(5) Qualified member means an individual, corporation, or limited liability company that is all of the following:

(A) (i) In the case of an individual, is a nonresident on the signing date of the voluntary disclosure agreement.

(ii) In the case of a corporation or limited liability company, is not either of the following:

(I) Organized under the laws of this state.

(II) Qualified or registered with the office of the Secretary of State.

(B) A member of a limited liability company that has applied for a voluntary disclosure agreement under this article under which all material facts pertinent to the member s liability would be disclosed on that limited liability company s voluntary disclosure agreement as required under clause (i) of subparagraph (A) of paragraph (2) of subdivision (d) of Section 19191.

(6) Notwithstanding paragraph (5), in the case of a qualified member who is an individual, subparagraph (B) of paragraph (1) of subdivision (d) of Section 19191 shall not apply to any of the six taxable years immediately preceding the signing date that the qualified member was a California resident required to file a California tax return, nor to any penalties or additions to tax attributable to income other than the California source income from the limited liability company that filed an application under this article.

(7) Qualified trust means a trust that meets both of the following:

(A) (i) The administration of the trust has never been performed in California.

(ii) For purposes of this subparagraph, administrative activities performed in California would be deemed to be performed outside of California if those activities were inconsequential to the overall administration of the trust.

(B) For six taxable years ending immediately preceding the signing date of the voluntary disclosure agreement, the trust has had no resident beneficiaries (other than a beneficiary whose interest in that trust is contingent; a beneficiary s trust interest is not contingent if the trust has made any distribution to the resident beneficiary at any time during the six taxable years ending immediately preceding the signing date of the voluntary disclosure agreement).

(8) Qualified beneficiary means an individual who is all of the following:

(A) A nonresident on the signing date of the voluntary disclosure agreement and a nonresident during each of the six taxable years ending immediately preceding the signing date of the voluntary disclosure agreement.

(B) A beneficiary of a qualified trust that has applied for a voluntary disclosure agreement under this article under which all material facts pertinent to the beneficiary s liability would be disclosed on that trust s voluntary disclosure agreement as required under clause (i) of subparagraph (A) of paragraph (2) of subdivision (d) of Section 19191.

(9) Notwithstanding paragraph (8), subparagraph (B) of paragraph (1) of subdivision (d) of Section 19191 shall not apply to any penalties or additions to tax attributable to income other than income from the trust that filed an application under this article.

(b) Signing date of the voluntary disclosure agreement means the date on which a person duly authorized by the Franchise Tax Board signs the agreement.

(c) The amendments to this section made by Chapter 954 of the Statutes of 1996 shall apply to taxable years beginning on or after January 1, 1997.

(d) The amendments to this section made by Chapter 543 of the Statutes of 2001 shall apply to voluntary disclosure agreements entered into on or after January 1, 2002.

(e) The amendments to this section made by the act adding this subdivision shall apply to voluntary disclosure agreements entered into on or after January 1, 2005.

(Amended by Stats. 2011, Ch. 296, Sec. 279. Effective January 1, 2012.)



19193

Nothing in this article shall be construed to mean that by accepting and signing a voluntary disclosure agreement the Franchise Tax Board abdicates the right and authority to examine returns and determine the correct amount of tax for any of the taxable years covered by the voluntary disclosure period agreed upon and to assess any additional tax, penalty, or interest owed as a result of that examination.

(Amended by Stats. 2000, Ch. 862, Sec. 32. Effective January 1, 2001.)



19194

(a) Notwithstanding any other provision of this article, a voluntary disclosure agreement shall be null and void in the event that the Franchise Tax Board finds that with respect to the agreement any of the following circumstances exist:

(1) The qualified entity has misrepresented any material fact in applying for the voluntary disclosure agreement or in entering into the agreement.

(2) The qualified entity fails to file any returns for any taxable year covered by the voluntary disclosure period agreed upon on or before the due date prescribed under the terms of the agreement in accordance with paragraph (2) of subdivision (d) of Section 19191.

(3) (A) The qualified entity fails to pay in full any tax, fee, penalty, or interest due within the time prescribed under the terms of the voluntary disclosure agreement in accordance with paragraph (2) of subdivision (d) of Section 19191 or to pay any installments thereof due within the time prescribed under the terms of an installment payment arrangement in accordance with subparagraph (B).

(B) The Franchise Tax Board may enter into an installment payment arrangement, which shall include provisions for interest, in lieu of the full payment required under paragraph (2) of subdivision (d) of Section 19191. Failure by the qualified entity to comply with the terms of the installment payment arrangement shall also render the voluntary disclosure agreement null and void.

(C) Notwithstanding subparagraphs (A) and (B), an applicant applying for an installment payment arrangement shall have the same time periods as identified in paragraphs (1) and (2) of subdivision (d) of Section 19008 to pay in full any tax, fee, penalty, or interest due.

(4) The tax shown by the qualified entity on its tax return filed for any taxable year covered by the voluntary disclosure agreement, including any amount shown on a qualified amended return, as defined in Section 1.6664-2(c)(3) of Title 26 of the Code of Federal Regulations, understates by 10 percent or more the tax imposed under either Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) and the qualified entity cannot demonstrate to the satisfaction of the Franchise Tax Board that a good faith effort was made to accurately compute the tax.

(5) The qualified entity fails to begin to prospectively comply with all franchise and income tax laws of this state as agreed upon under the terms of the voluntary disclosure agreement in accordance with paragraph (2) of subdivision (d) of Section 19191.

(b) In the event that the Franchise Tax Board finds that the qualified entity has failed to comply under any of the circumstances which render the voluntary disclosure agreement null and void as set forth in subdivision (a), the limitation on assessment for any taxable years and the waiver of any penalties as provided for in paragraph (1) of subdivision (d) and subdivision (h) of Section 19191 shall not be binding on the Franchise Tax Board.

(c) The amendments to this section made by the act adding this subdivision shall apply to voluntary disclosure agreements entered into on or after January 1, 2011.

(Amended by Stats. 2011, Ch. 296, Sec. 280. Effective January 1, 2012.)






ARTICLE 9. Public Disclosure of Tax Delinquencies

19195

(a) Notwithstanding any other provision of law, including Section 6254.21 of the Government Code, the Franchise Tax Board shall make available as a matter of public record at least twice each calendar year a list of the 500 largest tax delinquencies in excess of one hundred thousand dollars ($100,000) under Part 10 and Part 11 of this division. For purposes of compiling the list, a tax delinquency means the total amount owed by a taxpayer to the State of California for which a notice of state tax lien has been recorded in any county recorder s office in this state, pursuant to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code.

(b) For purposes of the list, a tax delinquency does not include any of the following and may not be included on the list:

(1) A delinquency for which payment arrangements have been agreed to by both the taxpayer and the Franchise Tax Board and the taxpayer is in compliance with the arrangement.

(2) A delinquency for which the taxpayer has filed for bankruptcy protection pursuant to Title 11 of the United States Code.

(3) A delinquency for which the person or persons liable for the tax have contacted the Franchise Tax Board and for which resolution of the tax delinquency has been accepted by the Franchise Tax Board.

(c) Each list shall, with respect to each delinquency, include all the following:

(1) The name of the person or persons liable for payment of the tax and that person s or persons address.

(2) The amount of tax delinquency as shown on the notice or notices of state tax lien and any applicable interest or penalties, less any amounts paid.

(3) The earliest date that a notice of state tax lien was filed.

(4) The type of tax that is delinquent.

(5) The type, status, and license number of any occupational or professional license held by the person or persons liable for payment of the tax.

(6) The names and titles of the principal officers of the person liable for payment of the tax if that person is a limited liability company or corporation. The Franchise Tax Board shall refer to the limited liability company s or the corporation s Statement of Information filed with the Secretary of State or to the limited liability company s or the corporation s tax return filed pursuant to this part to determine the principal officers of the limited liability company or corporation. Principal officers appearing on a list solely pursuant to this paragraph shall not be subject to Section 494.5 of the Business and Professions Code, or Section 10295.4 of the Public Contract Code.

(d) Prior to making a tax delinquency a matter of public record as required by this section, the Franchise Tax Board shall provide a preliminary written notice to the person or persons liable for the tax by certified mail, return receipt requested. If within 30 days after issuance of the notice, the person or persons do not remit the amount due or make arrangements with the Franchise Tax Board for payment of the amount due, the tax delinquency shall be included on the list.

(e) The list described in subdivision (a) shall include the following:

(1) The telephone number and address of the Franchise Tax Board office to contact if a person believes placement of his or her name on the list is in error.

(2) The aggregate number of persons that have appeared on the list who have satisfied their delinquencies in their entirety and the dollar amounts, in the aggregate, that have been paid attributable to those delinquencies.

(f) As promptly as feasible, but no later than five business days from the occurrence of any of the following, the Franchise Tax Board shall remove that taxpayer s name from the list of tax delinquencies:

(1) Tax delinquencies for which the person liable for the tax has contacted the Franchise Tax Board and resolution of the delinquency has been arranged.

(2) Tax delinquencies for which the Franchise Tax Board has verified that an active bankruptcy proceeding has been initiated.

(3) Tax delinquencies for which the Franchise Tax Board has verified that a bankruptcy proceeding has been completed and there are no assets available with which to pay the delinquent amount or amounts.

(4) Tax delinquencies that the Franchise Tax Board has determined to be uncollectible.

(g) A person whose delinquency appears on the list, and who satisfies that delinquency in whole or in part, may request the Franchise Tax Board to include in its list any payments that person made to satisfy the delinquency. Upon receipt of that request, the Franchise Tax Board shall include those payments on the list as promptly as feasible.

(h) Notwithstanding subdivision (a), a person whose delinquency appeared on the list and whose name has been removed pursuant to paragraph (1) of subdivision (f) shall comply with the terms of the arranged resolution. If the person fails to do so, the Franchise Tax Board may add that person s name to the list of delinquencies without providing the prior written notice otherwise required by subdivision (d).

(Amended by Stats. 2011, Ch. 455, Sec. 11. Effective January 1, 2012.)









CHAPTER 5. Collection of Tax

ARTICLE 1. Judgment for Tax

19201

If any amount due under Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or any amount that may be collected by the Franchise Tax Board as though it were a tax, is not paid, the Franchise Tax Board may file in the Office of the County Clerk of Sacramento County, or any other county, a certificate specifying the amount due, the name and last known address of the taxpayer liable for the amount due, and the fact that the Franchise Tax Board has complied with all provisions of the law in the computation and levy of the amount due, and a request that judgment be entered against the taxpayer in the amount set forth in the certificate.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19202

The county clerk immediately upon the filing of the certificate shall enter a judgment for the people of the State of California against the taxpayer in the amount set forth in the certificate. The county clerk may file the judgment in a loose-leaf book entitled Personal Income Tax Judgments or Bank and Corporation Tax Judgments, as appropriate.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19203

An abstract or a copy of the judgment may be recorded with the county recorder of any county. From the time of the recording, the amount set forth constitutes a lien upon all real property of the taxpayer in the county, owned by the taxpayer or afterward and before the lien expires acquired by the taxpayer. Such lien has the force, effect, and priority of a judgment lien and continues for 10 years from the date of the recording unless sooner released or otherwise discharged.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19204

Within 10 years from the date of the recording or within 10 years from the date of the last extension of the lien in the manner provided in this section, the lien may be extended by recording in the office of the county recorder of any county an abstract or copy of the judgment. From the time of the recording the lien extends to the property in the county for 10 years unless sooner released or otherwise discharged.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19205

Execution shall issue upon the judgment upon request of the Franchise Tax Board in the same manner as execution may issue upon other judgments, and sales shall be held under the execution as prescribed in the Code of Civil Procedure.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19206

The Franchise Tax Board may, at any time, release all or any portion of the property subject to any lien provided for in this article from the lien or subordinate the lien to other liens if it determines that the taxes are sufficiently secured by a lien on other property of the taxpayer or that the release or subordination of the lien will not endanger or jeopardize the collection of the taxes.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19207

The Franchise Tax Board may release any lien imposed under Section 19203 or 19204 if it finds that the liability represented by the lien, including any interest accrued thereon, is legally unenforceable.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19208

A certificate by the Franchise Tax Board to the effect that any property has been released from a lien or that the lien has been subordinated to other liens is conclusive evidence that the property has been released or that the lien has been subordinated as provided in the certificate.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19209

If the Franchise Tax Board records a certificate of release pursuant to Section 19206 or 19207, the cost of recording is an obligation of the taxpayer and may be collected from the taxpayer in any manner provided in this part for the collection of the tax.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)






ARTICLE 2. Lien of Tax

19221

(a) If any taxpayer or person fails to pay any liability imposed under Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) at the time that it becomes due and payable, the amount thereof, (including any interest, additional amount, addition to tax, or penalty, together with any costs that may accrue in addition thereto) shall thereupon be a perfected and enforceable state tax lien. This lien is subject to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code.

(b) For the purpose of this section, amounts are due and payable on the following dates:

(1) For amounts of any liability disclosed on a return filed on or before the date payment is due (with regard to any extension of time to pay), the date the amount is established on the records of the Franchise Tax Board, except that in no case will it be prior to the day after the payment due date;

(2) For amounts of any liability disclosed on a return filed after the date payment is due (with regard to any extension of time to pay), the date the amount is established on the records of the Franchise Tax Board;

(3) For amounts of any liability determined under Section 19081 or 19082 (pertaining to jeopardy assessments), the date the notice of the Franchise Tax Board s finding is mailed or issued;

(4) For all other amounts of liability, the date the assessment is final.

(c) Notwithstanding subdivision (a), during any period that Section 362 of Title 11 of the United States Code applies, any tax lien that would otherwise attach to property by reason of subdivision (a) shall not take effect, unless the tax is a debt of the debtor that will not be discharged in the bankruptcy proceeding and the property or its proceeds are transferred out of the bankruptcy estate to, or otherwise revested in, the debtor.

(Amended by Stats. 1995, Ch. 69, Sec. 1. Effective January 1, 1996.)



19222

For the purposes of this section, if any certified, treasurer's, or cashier s check (or other guaranteed draft), or any money order received in payment of any liability imposed under Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part is not duly paid, the state shall, in addition to its right to exact payment from the party originally indebted therefor, have a perfected and enforceable state tax lien for the amount of that check (or draft) upon all the assets of the financial institution on which drawn or for the amount of that money order upon all the assets of the issuer thereof. The lien referred to in the preceding sentence shall be subject to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19223

Upon recordation or filing of a notice of state tax lien pursuant to Section 7171 of the Government Code by the Franchise Tax Board for any taxes due from the grantor of a trust on income of the trust which is taxable to the grantor under Part 10 (commencing with Section 17001), and upon its giving notice of the recording or filing pursuant to Section 7171 of the Government Code to the fiduciary of the trust, or in case there is more than one fiduciary to any one of the fiduciaries, the amount of the taxes constitutes a lien upon all the real or personal property of the trust in the county owned by the trust or afterwards and before the lien expires acquired by the trust. The lien has the force, effect, and priority of a lien created pursuant to Section 19221.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19224

The notice required to be given by Section 19223 may be served upon the fiduciary personally, or by mail; if by mail, service shall be made pursuant to Section 1013 of the Code of Civil Procedure and shall be addressed to the fiduciary at his or her address as it appears in the records of the Franchise Tax Board.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19225

(a) (1) The Franchise Tax Board shall notify in writing the person described in Section 19221 of the filing or recording of a notice of state tax lien as provided under Chapter 14 (commencing with Section 7150) or Chapter 14.5 (commencing with Section 7220) of Division 7 of Title 1 of the Government Code.

(2) The notice required under paragraph (1) shall be mailed in accordance with Section 2885 of the Civil Code no less than five business days after the day of the filing of the notice of lien.

(3) The notice shall specify, in simple and nontechnical terms, all of the following:

(A) The amount of unpaid tax.

(B) The right of the person to request a review during the 15-day period beginning on the day after the five-day period described in paragraph (2).

(C) The independent departmental administrative review available to the taxpayer with respect to the lien and the procedures to obtain that review.

(D) The procedures relating to the release of liens on property.

(b) (1) The Taxpayers Rights Advocate shall establish procedures for an independent departmental administrative review requested under subparagraph (C) of paragraph (3) of subdivision (a).

(2) A person shall be entitled to only one review under this section with respect to the taxable period to which the unpaid tax specified in subparagraph (A) of paragraph (3) of subdivision (a) relates.

(3) An independent departmental administrative review under this subdivision shall be conducted by an officer or employee, or officers or employees, who have had no prior involvement with respect to the unpaid tax specified in subparagraph (A) of paragraph (3) of subdivision (a) before the first review under this section or Section 21015.5. A taxpayer may waive the requirement of this paragraph. Administrative review under this paragraph is not subject to Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of the Government Code.

(4) To the extent practicable, a review under this section shall be held in conjunction with a review under Section 21015.5.

(c) For purposes of this section, subdivision (c) of Section 21015.5 shall apply.

(d) This section is operative for any collection action initiated after the date which is 180 days after the effective date of the act adding this section.

(Added by Stats. 1999, Ch. 348, Sec. 1. Effective January 1, 2000. Applicable as provided in subd. (d).)



19226

(a) At the request of the owner whose property is subject to any lien under Section 19221, the Franchise Tax Board shall issue a release of lien from that property if the owner is not the person whose unsatisfied liability gave rise to the lien and the owner does either of the following:

(1) Deposits with the Franchise Tax Board an amount of money equal to the value of the interest of the state (as determined by the Franchise Tax Board) in the property.

(2) Furnishes a bond acceptable to the Franchise Tax Board in a like amount.

(b) The Franchise Tax Board shall refund the amount so deposited, pay interest at the overpayment rate under Section 19521, and release the bond, to the extent the Franchise Tax Board determines that either of the following apply:

(1) The unsatisfied liability giving rise to the lien can be satisfied from a source other than the property for which the deposit or bond is made.

(2) The value of the interest of the state in the property is less than the Franchise Tax Board s prior determination of the value.

(c) If no request is made under subdivision (d), within the period prescribed, the Franchise Tax Board shall do both of the following within 60 days after the expiration of the period:

(1) Apply the amount deposited or collected on the bond, to the extent necessary to satisfy the unsatisfied liability secured by the lien.

(2) Refund (with interest at the overpayment rate under Section 19521) any portion of the amount deposited which is not used to satisfy the liability.

(d) If a release is issued pursuant to this section, the owner may, within 60 days after the day on which the release is issued, request the Franchise Tax Board as provided under subdivision (f) to determine whether the value of the interest of the state (if any) is less than the Franchise Tax Board s prior determination of the value. No other action may be brought by the owner for a determination.

(e) This section shall not limit the circumstances in which the Franchise Tax Board may release a lien under any circumstances to facilitate the collection of the tax liability or, if that release is in the best interest of the taxpayer and the state, take any action associated with the release of that lien it deems appropriate.

(f) The Taxpayers Rights Advocate shall establish procedures for an independent departmental administrative review for requests made under subdivision (d). This administrative review shall not be subject to Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of the Government Code. If the administrative review determines that the Franchise Tax Board s previous determination of the value of the interest of the state in the property for purposes of this section exceeds the actual value of the state s interest, the board shall provide a refund of the amount deposited and a release of the bond, to the extent that the aggregate of the amounts thereof exceeds the value so determined. In the case of a refund issued pursuant to this subdivision, interest shall be allowed at the rate prescribed for overpayments from the date the Franchise Tax Board receives the amount to the date of refund.

(g) This section shall be operative on the effective date of the act adding this section.

(Added by Stats. 1999, Ch. 931, Sec. 21. Effective October 10, 1999.)






ARTICLE 3. Warrant for Collection of Tax

19231

The Franchise Tax Board or its authorized representative may issue a warrant for the collection of any tax, interest, or penalty and for the enforcement of any lien.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19232

The warrant shall be directed to any sheriff, marshal, or the Department of the California Highway Patrol and shall have the same force and effect as a writ of execution. The warrant shall be levied and sale made pursuant to it in the same manner and with the same force and effect as a levy of and sale pursuant to a writ of execution.

(Amended by Stats. 1998, Ch. 931, Sec. 448. Effective September 28, 1998.)



19233

The Franchise Tax Board shall pay or advance to the sheriff, marshal, or the Department of the California Highway Patrol the same fees, commissions, and expenses as are provided by law for similar services pursuant to a writ of execution. The Franchise Tax Board, and not the court, shall approve the fees for publication in a newspaper.

(Amended by Stats. 1998, Ch. 931, Sec. 449. Effective September 28, 1998.)



19234

The fees, commissions, and expenses are an obligation of the taxpayer and may be collected from the taxpayer by virtue of the warrant or in any other manner provided in this part for the collection of a tax.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19235

Whenever property is levied upon by warrant pursuant to Section 19231, the reasonable costs associated with the sale of that property, including, but not limited to, appraisers fees, auctioneers fees, and advertising fees are an obligation of the taxpayer and may be collected from the taxpayer by virtue of the warrant or in any other manner provided in this part for the collection of tax.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19236

For purposes of issuing a warrant pursuant to this article:

(a) (1) No levy may be issued on any property or right to property to be sold in accordance with the Code of Civil Procedure until a thorough investigation of the status of the property has been completed by the Franchise Tax Board.

(2) For purposes of paragraph (1), an investigation of the status of any property shall include all of the following:

(A) A verification of the taxpayer s liability.

(B) The completion of an analysis to determine whether the expense of the sale process to the state exceeds the liability for which the levy would be issued.

(C) The determination that the equity in the property is sufficient to yield net proceeds from the sale of the property to apply to the liability.

(D) A thorough consideration of alternative collection methods.

(b) If the amount of the levy does not exceed five thousand dollars ($5,000), no levy may be issued on either of the following:

(1) Any real property used as a residence by the taxpayer.

(2) Any real property of the taxpayer (other than real property which is rented) used by any other individual as a residence.

(c) Notwithstanding the investigation required under subdivision (a):

(1) The principal residence of the taxpayer may not be sold except in accordance with Article 4 (commencing with Section 704.710) of Chapter 4 of Division 2 of Title 9 of the Code of Civil Procedure, which requires a court order for sale.

(2) Tangible personal property or real property (other than real property which is rented or a principal residence) used in the trade or business of an individual taxpayer may not be levied unless:

(A) The levy is approved in writing by the assistant executive officer for collection (or delegate), or

(B) The Franchise Tax Board finds that collection of tax is in jeopardy. The officer, or delegate, may not approve a levy under subparagraph (A) unless the officer determines that the taxpayer s other assets subject to collection are insufficient to pay the amount due, together with expenses of the proceedings.

(d) This section shall be operative for any warrant issued on or after the effective date of the act adding this section.

(Amended by Stats. 2000, Ch. 647, Sec. 17. Effective January 1, 2001.)






ARTICLE 4. Miscellaneous Provisions

19251

The remedies of the state provided for in this chapter are cumulative, and no action taken by the Franchise Tax Board constitutes an election by the state to pursue any remedy to the exclusion of any other remedy for which provision is made in this part.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19252

In all proceedings under this chapter the Franchise Tax Board may act on behalf of the people of the State of California.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19253

The amounts required to be paid by any person under this part together with interest and penalties shall be satisfied first in any of the following cases:

(a) Whenever the person is insolvent.

(b) Whenever the person makes a voluntary assignment of assets.

(c) Whenever the estate of the person in the hands of executors, administrators, or heirs is insufficient to pay all the debts due from the deceased.

(d) Whenever the estate and effects of an absconding, concealed, or absent person required to pay any amount under this part are levied upon by process of law.

This section does not give the state a preference over any lien or security interest which was recorded or perfected prior to the time when the state records or files its lien as provided in Section 7171 of the Government Code.

The preference given to the state by this section shall be subordinate to the preferences given to claims for personal services by Sections 1204 and 1206 of the Code of Civil Procedure.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19254

(a) (1) If any person, other than an organization exempt from taxation under Section 23701, fails to pay any amount of tax, penalty, addition to tax, interest, or other liability imposed and delinquent under Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part, a collection cost recovery fee shall be imposed if the Franchise Tax Board has mailed notice to that person for payment that advises that continued failure to pay the amount due may result in collection action, including the imposition of a collection cost recovery fee. The collection cost recovery fee shall be in the amount of:

(A) In the case of an individual, partnership, limited liability company classified as a partnership for California income tax purposes, or fiduciary, eighty-eight dollars ($88) or an amount as adjusted under subdivision (b).

(B) In the case of a corporation or limited liability company classified as a corporation for California income tax purposes, one hundred sixty-six dollars ($166) or an amount as adjusted under subdivision (b).

(2) If any person, other than an organization exempt from taxation under Section 23701, fails or refuses to make and file a tax return required by Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part, within 25 days after formal legal demand to file the tax return is mailed to that person by the Franchise Tax Board, the Franchise Tax Board shall impose a filing enforcement cost recovery fee in the amount of:

(A) In the case of an individual, partnership, limited liability company classified as a partnership for California income tax purposes, or fiduciary, fifty-one dollars ($51) or an amount as adjusted under subdivision (b).

(B) In the case of a corporation or limited liability company classified as a corporation for California income tax purposes, one hundred nineteen dollars ($119) or an amount as adjusted under subdivision (b).

(b) For fees imposed under this section during the fiscal year 1993 94 and fiscal years thereafter, the amount of those fees shall be set to reflect actual costs and shall be specified in the annual Budget Act.

(c) Interest shall not accrue with respect to the cost recovery fees provided by this section.

(d) The amounts provided by this section are obligations imposed by this part and may be collected in any manner provided under this part for the collection of a tax.

(e) Subdivision (a) is operative with respect to the notices for payment or formal legal demands to file, either of which is mailed on or after September 15, 1992.

(f) The Franchise Tax Board shall determine the total amount of the cost recovery fees collected or accrued through June 30, 1993, and shall notify the Controller of that amount. The Controller shall transfer that amount to the Franchise Tax Board, and that amount is hereby appropriated to the board for the 1992 93 fiscal year for reimbursement of its collection and filing enforcement efforts.

(Amended by Stats. 1997, Ch. 605, Sec. 30. Effective January 1, 1998.)



19255

(a) Except as otherwise provided in subdivisions (b) and (e), after 20 years have lapsed from the date the latest tax liability for a taxable year or the date any other liability that is not associated with a taxable year becomes due and payable within the meaning of Section 19221, the Franchise Tax Board may not collect that amount and the taxpayer s liability to the state for that liability is abated by reason of lapse of time. Any actions taken by the Franchise Tax Board to collect an uncollectible liability shall be released, withdrawn, or otherwise terminated by the Franchise Tax Board, and no subsequent administrative or civil action shall be taken or brought to collect all or part of that uncollectible amount. Any amounts received in contravention of this section shall be considered an overpayment pursuant to Section 19306 that may be credited and refunded in accordance with Section 19301.

(b) If a timely civil action filed pursuant to Article 2 of Chapter 6 of this part is commenced, or a claim is filed in a probate action, the period for which the liability is collectable shall be extended and shall not expire until that liability, probate claim, or judgment against the taxpayer arising from that liability is satisfied or becomes unenforceable under the laws applicable to the enforcement of civil judgments.

(c) For purposes of this section, both of the following apply:

(1) Tax liability means a liability imposed under Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part, and includes any additions to tax, interest, penalties, fees and any other amounts relating to the imposed liability.

(2) If more than one liability is due and payable for a particular taxable year, with the exception of a liability resulting from a penalty imposed under Section 19777.5, the due and payable date that is later in time shall be the date upon which the 20-year limitation of subdivision (a) commences.

(d) This section shall not apply to amounts subject to collection by the Franchise Tax Board pursuant to Article 5, 5.5, or 6 of this chapter, or any other amount that is not a tax imposed under Part 10 or Part 11, but which the Franchise Tax Board is collecting as though it were a final personal income tax delinquency.

(e) (1) The expiration of the period of limitation on collection under this section shall be suspended for the following periods:

(A) The period that the Franchise Tax Board is prohibited from involuntary collection under subparagraph (B) of paragraph (1) of subdivision (b) of Section 19271 relating to collection of child support delinquencies, plus 60 days thereafter.

(B) The period during which the Franchise Tax Board is prohibited by reason of a bankruptcy case from collecting, plus six months thereafter.

(C) The period described under subdivision (d) of Section 19008 relating to installment payment agreements.

(D) The period during which collection is postponed by operation of law under Section 18571, related to postponement by reason of service in a combat zone, or under Section 18572, related to postponement by reason of presidentially declared disaster or terroristic or military action.

(E) During any other period during which collection of a tax is suspended, postponed, or extended by operation of law.

(2) A suspension of the period of limitation under this subdivision shall apply with respect to both parties of any liability that is joint and several.

(f) This section shall be applied on and after July 1, 2006, to any liability due and payable before, on, or after that date.

(Added by Stats. 2005, Ch. 398, Sec. 3. Effective September 29, 2005.)



19256

The Franchise Tax Board may, in the allowance of any amount as a credit or refund, or in the collection of any amount as a deficiency or underpayment, of any tax imposed by Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001), disregard a fractional part of a dollar unless it amounts to fifty cents ($0.50) or more, in which case it shall be increased to one dollar ($1).

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19262

(a) At any time within which an action can be brought to collect any delinquent amounts as provided in Article 2 (commencing with Section 19371) of Chapter 6, the Franchise Tax Board may collect the tax, together with penalties and interest, in the following manner: The Franchise Tax Board shall seize any personal property owned by the taxpayer against whom the tax is assessed, and thereafter sell at public auction the property so seized, or a sufficient portion thereof, to pay the tax due hereunder, together with any interest, and any penalty or penalties imposed hereby for that delinquency, and any and all costs that may have been incurred on account of the seizure and sale. Notice of the intended sale and the time and place thereof, shall be given to the delinquent taxpayer and to all persons appearing of record to have an interest in the property, in writing, at least 10 days before the date set for the sale by enclosing the notice in an envelope addressed to the taxpayer at its last known place of business in this state if any, and, in the case of any person appearing of record to have an interest in the property, addressed to that person at the last known place of residence, if any, and depositing the same in the United States mail, postage prepaid, and by publication for at least 10 days before the date set for the sale in a newspaper of general circulation published in the county in which the property seized is to be sold; provided, however, that if there be no newspaper of general circulation in that county then by the posting of the notice in three public places in the county for the 10-day period. The notice shall contain a description of the property to be sold, together with a statement of the amount of the taxes, interest, penalties, and costs, the name of the taxpayer, and the further statement that, unless the taxes, interest, penalties, and costs are paid on or before the time fixed in the notice for the sale, the property, or so much thereof as may be necessary, will be sold in accordance with law and the notice.

(b) For purposes of this section, the term tax shall include any liability imposed pursuant to Article 7 (commencing with Section 19131) of Chapter 4, and any interest imposed thereon.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19263

At any sale authorized by Section 19262, the property shall be sold by the Franchise Tax Board or its duly authorized agent in accordance with law and the notice of sale, and the Franchise Tax Board shall deliver to the purchaser a bill of sale for the property so sold and the bill of sale shall vest title in the purchaser. The unsold portion of any property so seized may be left at the place of sale at the risk of the taxpayer. If, upon any sale, the moneys so received exceed the amount of all taxes, interest, penalties and costs due the state from the taxpayer, any excess shall be returned to the taxpayer and a receipt therefor obtained. However, if any person having an interest in or lien upon the property has filed with the Franchise Tax Board prior to any sale notice of the interest or lien, the Franchise Tax Board shall withhold any excess pending a determination of the rights of the respective parties thereto by a court of competent jurisdiction.

If, for any reason, the receipt of the taxpayer is not available, the Franchise Tax Board shall deposit the excess moneys with the Treasurer, as trustee for the owner, subject to the order of the taxpayer or his or her trust or estate, or in the case of a corporation, its successor through reorganization, merger, or consolidation, or its stockholders upon dissolution.

(Amended by Stats. 1997, Ch. 605, Sec. 31. Effective January 1, 1998.)



19264

(a) Notwithstanding Sections 706.071 and 706.080 of the Code of Civil Procedure, the Franchise Tax Board shall establish a pilot program to issue earnings withholding orders for taxes and any other notice or document required to be served or provided in connection with an earnings withholding order, pursuant to Article 4 (commencing with Section 706.070) of Chapter 5 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure, to government and private employers by magnetic media, electronic transmission, or other electronic technology. The purpose of the pilot program is to study the feasibility and cost-effectiveness of the Franchise Tax Board issuing earnings withholding orders to employers using magnetic media, electronic transmission, or other electronic technology.

(b) The pilot program shall apply to any earnings withholding order for taxes and any other notice or document required to be served or provided in accordance with subdivision (a) on or after January 1, 1997, and before January 1, 1999, to an employer who agrees to participate in the pilot program.

(c) For purposes of the pilot program, the Franchise Tax Board shall identify and work with employers who agree to be served as authorized by subdivision (a).

(d) The pilot program shall be successful if the Franchise Tax Board can demonstrate all of the following:

(1) The Franchise Tax Board s time to prepare and serve earnings withholding orders by magnetic media, electronic transmission, or other electronic technology, as authorized by subdivision (a), will be reduced by at least two days when compared to orders that would otherwise be prepared and served under Article 4 (commencing with Section 706.070) of Chapter 5 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure.

(2) The Franchise Tax Board s administrative cost to prepare and serve earnings withholding orders by magnetic media, electronic transmission, or other electronic technology, as authorized by subdivision (a), will be less than the cost to prepare and serve orders as specified under Article 4 (commencing with Section 706.070) of Chapter 5 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure.

(3) The employer s time and administrative costs to receive and comply with orders served in accordance with subdivision (a) do not exceed the time and administrative costs when compared to receiving and complying with orders served in accordance with Article 4 (commencing with Section 706.070) of Chapter 5 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure.

(e) If the Franchise Tax Board determines that the pilot program is successful based on the criteria stated in subdivision (d), the Franchise Tax Board may continue to issue earnings withholding orders for taxes and any other notice or document required to be served or provided in connection with an earnings withholding order, pursuant to Article 4 (commencing with Section 706.070) of Chapter 5 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure, to government and private employers who agree to accept service by magnetic media, electronic transmission, or other electronic technology.

(f) This section shall apply in the same manner and with the same force and effect and to the full extent as if this section had been incorporated in full into Article 4 (commencing with Section 706.070) of Chapter 5 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 2004, Ch. 193, Sec. 186. Effective January 1, 2005.)



19266

(a) (1) The Franchise Tax Board, in coordination with financial institutions doing business in this state, shall operate a Financial Institution Record Match System utilizing automated data exchanges to the maximum extent feasible.

(2) The Franchise Tax Board shall prescribe any rules and regulations that may be necessary or appropriate to implement this section. These rules and regulations shall include all of the following:

(A) A structure by which financial institutions, or their designated data-processing agents, shall receive from the Franchise Tax Board the file or files of delinquent debtors that the institution shall match with its own list of accountholders to identify delinquent tax debtor accountholders at the institution.

(B) An option by which financial institutions without the technical ability to process the data exchange, or without the ability to employ a third-party data processor to process the data exchange, may forward to the Franchise Tax Board a list of all accountholders and their social security numbers or other taxpayer identification numbers, so that the Franchise Tax Board shall match that list with the file or files of delinquent tax debtors.

(C) Authority for the Franchise Tax Board to exempt a financial institution from the requirements of this section if the Franchise Tax Board determines that the financial institution participation would not generate sufficient revenue to be cost effective for the Franchise Tax Board.

(D) Authority for the Franchise Tax Board to temporarily suspend the requirements of this section for a financial institution if the financial institution provides the Franchise Tax Board with a written notice from its supervisory banking authority that it is determined to be undercapitalized, significantly undercapitalized, or critically undercapitalized as defined by FDIC Regulation 325.103(b)(3), (4), and (5) or NCUA Regulation 702.102. The notice provided pursuant to this subparagraph shall be subject to the protections of Section 19542.

(b) The Financial Institution Record Match System shall not be subject to any limitation set forth in Chapter 20 (commencing with Section 7460) of Division 7 of Title 1 of the Government Code. However, any use of the information, other than information relating to an address, provided pursuant to this section for any purpose other than the collection of amounts identified in paragraphs (1), (2), and (3) shall be a violation of Section 19542.

(1) Delinquent amounts due the board, as imposed under Part 1 (commencing with Section 6001), Part 1.5 (commencing with Section 7200), Part 1.6 (commencing with Section 7251), Part 1.7 (commencing with Section 7280), Part 3 (commencing with Section 8601), Part 3.5 (commencing with Section 9401), Part 6 (commencing with Section 11201), Part 13 (commencing with Section 30001), Part 14 (commencing with Section 32001), Part 18.5 (commencing with Section 38101), Part 19 (commencing with Section 40001), Part 20 (commencing with Section 41001), Part 22 (commencing with Section 43001), Part 22.5 (commencing with Section 44000), Part 23 (commencing with Section 45001), Part 24 (commencing with Section 46001), Part 26 (commencing with Section 50101), Part 30 (commencing with Section 55001), or Part 31 (commencing with Section 60001).

(2) Delinquent amounts due the Employment Development Department, as imposed under the Unemployment Insurance Code, or other debts or penalty assessments referred to the Employment Development Department for collection.

(3) Delinquent franchise or income tax or other debts referred to the Franchise Tax Board for collection, as imposed under Part 5 (commencing with Section 10701), Part 10 (commencing with Section 17001), this part, or Part 11 (commencing with Section 23001).

(c) (1) To effectuate the Financial Institution Record Match System, financial institutions subject to this section shall provide to the Franchise Tax Board on a quarterly basis the name, record address, and other addresses, social security number or other taxpayer identification number, and other identifying information for each delinquent tax debtor, as identified by the Franchise Tax Board by name and social security number or other taxpayer identification number, who maintains an account at the institution.

(2) The first data file created by the Franchise Tax Board for purposes of matching tax debtor records to financial institution accountholder records shall be limited to 600,000 tax debtor records. The number of tax debtor records included in a subsequent data file created by the Franchise Tax Board may be increased by no more than 600,000 tax debtor records greater than the number of tax debtor records included in the immediately preceding data file until all eligible tax debtor records are included in the data match file.

(d) Unless otherwise required by law, a financial institution furnishing a report or providing information to the Franchise Tax Board pursuant to this section shall not disclose to a depositor or an accountholder, or a codepositor or coaccountholder, that the name, address, social security number or other taxpayer identification number, or other identifying information of that delinquent tax debtor has been received from or furnished to the Franchise Tax Board.

(e) A financial institution shall incur no obligation or liability to any person arising from any of the following:

(1) Furnishing information to the Franchise Tax Board as required by this section.

(2) Failing to disclose to a depositor or accountholder that the name, address, social security number or other taxpayer identification number, or other identifying information of that delinquent tax debtor was included in the data exchange with the Franchise Tax Board required by this section.

(3) Any other action taken in good faith to comply with the requirements of this section.

(f) The Franchise Tax Board may institute civil proceedings to enforce this section.

(g) Any financial institution that willfully fails to comply with the rules and regulations promulgated by the Franchise Tax Board for the administration of delinquent tax collections, unless it is shown to the satisfaction of the Franchise Tax Board that the failure is due to reasonable cause, shall be assessed a penalty upon notice and demand of the Franchise Tax Board and collected in the same manner as tax. The penalty imposed under this section shall be in an amount equal to fifty dollars ($50) for each record not provided, but the total imposed on that financial institution for all such failures during any calendar year shall not exceed one hundred thousand dollars ($100,000).

(h) For purposes of this section:

(1) Account means a demand deposit account, share or share draft account, checking or negotiable withdrawal order account, savings account, time deposit account, or money market mutual fund account, regardless of whether the account bears interest.

(2) Financial institution means:

(A) A depository institution, as defined in Section 1813(c) of Title 12 of the United States Code.

(B) An institution-affiliated party, as defined in Section 1813(u) of Title 12 of the United States Code.

(C) A federal credit union or state credit union, as defined in Section 1752 of Title 12 of the United States Code, including an institution-affiliated party of a credit union, as defined in Section 1786(r) of Title 12 of the United States Code.

(D) A benefit association, insurance company, safe deposit company, money-market fund, or similar entity authorized to do business in this state.

(3) Delinquent tax debtor means any of the following:

(A) Any person liable for any tax, fee, or surcharge amounts, and any penalty, interest, or other amounts required to be paid to the board, where the liability remains unpaid after 30 days from demand for payment by the board, and the person is not making current timely installment payments on the liability under an installment payment agreement as provided by law.

(B) Any person liable for any amounts required to be paid to the Employment Development Department or for any debts or penalty assessments referred to the Employment Development Department for collection and the person is not making current timely installment payments on the liability under an approved installment payment agreement as provided by law.

(C) Any person liable for any income or franchise tax or other debt referred to the Franchise Tax Board for collection as imposed under Part 5 (commencing with Section 10701), Part 10 (commencing with Section 17001), this part, or Part 11 (commencing with Section 23001), including tax, penalties, interest, and fees, where the tax or debt, including the amount, if any, referred to the Franchise Tax Board for collection remains unpaid after 30 days from demand for payment by the Franchise Tax Board, and the person is not making current timely installment payments on the liability under an agreement pursuant to Section 19008.

(i) A financial institution shall be reimbursed by the Franchise Tax Board for actual costs incurred to implement this section. Upon receipt of an invoice from the financial institution, cost reimbursement by the Franchise Tax Board shall be limited to the following:

(1) For one-time startup costs of a financial institution, no more than two thousand five hundred dollars ($2,500).

(2) For data matching costs of a financial institution, other than one-time startup costs, no more than two hundred fifty dollars ($250) per calendar quarter.

(j) The first data exchange for purposes of matching tax debtor records to financial institution accountholder records shall occur no earlier than April 1, 2012.

(k) This section shall be operative 120 days after the effective date of Chapter 14 of the Statutes of 2011 and shall apply with respect to persons that are delinquent tax debtors on and after that date.

(1) Notwithstanding any other law, on or after January 1, 2013, and on a quarterly basis thereafter, the board and the Employment Development Department shall, in the format and manner specified by the Franchise Tax Board, provide their respective delinquent tax debtor information to the Franchise Tax Board for inclusion in the Financial Institution Record Match System.

(2) The Franchise Tax Board shall include the delinquent tax debtor information provided by the board and the Employment Development Department in its data file used to match delinquent tax debtor records to financial institution accountholder records.

(3) The Franchise Tax Board shall provide the board or the Employment Development Department, as applicable, with any matched financial institution accountholder record information resulting from the delinquent tax debtor information provided by the board or the Employment Development Department.

(4) The board and the Employment Development Department shall reimburse the Franchise Tax Board for any costs incurred by the Franchise Tax Board related to the implementation and administration of this section with respect to delinquent tax debtors described in subparagraph (A) or (B), respectively, of paragraph (3) of subdivision (h).

(l) The amendments to this section by the act adding this subdivision shall apply to information provided pursuant to this section before, on, and after the effective date of that act.

(Amended by Stats. 2013, Ch. 200, Sec. 1. Effective January 1, 2014.)






ARTICLE 5.5. Collection of Amounts Imposed by a Court

19280

(a) (1) Fines, state or local penalties, bail, forfeitures, restitution fines, restitution orders, or any other amounts imposed by a juvenile or superior court of the State of California upon a person or any other entity that are due and payable in an amount totaling no less than one hundred dollars ($100), in the aggregate, for criminal offenses, including all offenses involving a violation of the Vehicle Code, and any amounts due pursuant to Section 903.1 of the Welfare and Institutions Code may, no sooner than 90 days after payment of that amount becomes delinquent, be referred by the juvenile or superior court, the county, or the state to the Franchise Tax Board for collection under guidelines prescribed by the Franchise Tax Board. Unless the victim of the crime notifies the Department of Corrections and Rehabilitation to the contrary, the Department of Corrections and Rehabilitation may refer a restitution order to the Franchise Tax Board, in accordance with subparagraph (B) of paragraph (2), for any person subject to the restitution order who is or has been under the jurisdiction of the Department of Corrections and Rehabilitation.

(2) For purposes of this subdivision:

(A) The amounts referred by the juvenile or superior court, the county, or the state under this section may include an administrative fee and any amounts that a government entity may add to the court-imposed obligation as a result of the underlying offense, trial, or conviction. For purposes of this article, those amounts shall be deemed to be imposed by the court.

(B) Restitution orders may be referred to the Franchise Tax Board only by a government entity, as agreed upon by the Franchise Tax Board, provided that all of the following apply:

(i) The government entity has the authority to collect on behalf of the state or the victim.

(ii) The government entity shall be responsible for distributing the restitution order collections, as appropriate.

(iii) The government entity shall ensure, in making the referrals and distributions, that it coordinates with any other related collection activities that may occur by superior courts, counties, or other state agencies.

(iv) The government entity shall ensure compliance with laws relating to the reimbursement of the State Restitution Fund.

(C) The Franchise Tax Board shall establish criteria for referral, which shall include setting forth a minimum dollar amount subject to referral and collection.

(b) The Franchise Tax Board, in conjunction with the Judicial Council, shall seek whatever additional resources are needed to accept referrals from all 58 counties or superior courts.

(c) Upon written notice to the debtor from the Franchise Tax Board, any amount referred to the Franchise Tax Board under subdivision (a) and any interest thereon, including any interest on the amount referred under subdivision (a) that accrued prior to the date of referral, shall be treated as final and due and payable to the State of California, and shall be collected from the debtor by the Franchise Tax Board in any manner authorized under the law for collection of a delinquent personal income tax liability, including, but not limited to, issuance of an order and levy under Article 4 (commencing with Section 706.070) of Chapter 5 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure in the manner provided for earnings withholding orders for taxes.

(d) (1) Part 10 (commencing with Section 17001), this part, Part 10.7 (commencing with Section 21001), and Part 11 (commencing with Section 23001) shall apply to amounts referred under this article in the same manner and with the same force and effect and to the full extent as if the language of those laws had been incorporated in full into this article, except to the extent that any provision is either inconsistent with this article or is not relevant to this article.

(2) Any information, information sources, or enforcement remedies and capabilities available to the court or the state referring to the amount due described in subdivision (a), shall be available to the Franchise Tax Board to be used in conjunction with, or independent of, the information, information sources, or remedies and capabilities available to the Franchise Tax Board for purposes of administering Part 10 (commencing with Section 17001), this part, Part 10.7 (commencing with Section 21001), or Part 11 (commencing with Section 23001).

(e) The activities required to implement and administer this part shall not interfere with the primary mission of the Franchise Tax Board to administer Part 10 (commencing with Section 17001) and Part 11 (commencing with Section 23001).

(f) For amounts referred for collection under subdivision (a), interest shall accrue at the greater of the rate applicable to the amount due being collected or the rate provided under Section 19521. When notice of the amount due includes interest and is mailed to the debtor and the amount is paid within 15 days after the date of notice, interest shall not be imposed for the period after the date of notice.

(g) In no event shall a collection under this article be construed as a payment of income taxes imposed under Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001).

(Amended by Stats. 2012, Ch. 762, Sec. 4. Effective January 1, 2013.)



19281

(a) The Legislature finds that it is essential for fiscal purposes that the program authorized by this part be expeditiously implemented. Accordingly, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any standard, criteria, procedure, determination, rule, notice, or guideline established or issued by the Franchise Tax Board or Controller in implementing and administering the program required by this article.

(b) Except as provided in subdivision (a), any standard, criteria, procedure, determination, rule, notice, or guideline that otherwise would be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall be approved by a majority vote of the Franchise Tax Board.

(Added by Stats. 1994, Ch. 1242, Sec. 8. Effective January 1, 1995.)



19282

(a) Except as otherwise provided in subdivision (e), amounts collected under this article shall be transmitted to the Treasurer and deposited in the State Treasury to the credit of the Court Collection Account in the General Fund, which is hereby created. Amounts deposited in the Court Collection Account shall, less an amount that is equal to the costs incurred by the Franchise Tax Board in administering the program authorized by this article, be transferred by the Controller either to the county or to the state fund to which the amount due was originally owing or as otherwise directed by contractual agreement. If the amount collected is not sufficient to satisfy the amounts referred for collection pursuant to Section 19280 that are to be paid by an offender, then the amount paid shall be allocated for distribution on a pro rata basis, as defined in subdivision (d), except in counties where the board of supervisors has established a priority of payment for amounts collected under this article pursuant to Section 1203.1d of the Penal Code. The amount that is equal to the costs incurred by the Franchise Tax Board in administering the program authorized by this article shall be transferred by the Controller to the General Fund for the purpose of recovering the amount expended by the Franchise Tax Board from General Fund appropriations for the purpose of implementing and administering the program authorized by this article, and related statutes as added or amended by the act adding this article.

(b) It is the intent of the Legislature that costs to the Franchise Tax Board to administer this article for the 1997 98 fiscal year and each fiscal year thereafter not exceed 15 percent of the amount it collects pursuant to this article.

(c) Notwithstanding Section 13340 of the Government Code, all moneys deposited in the Court Collection Account pursuant to this section are hereby continuously appropriated, without regard to fiscal years, for purposes of making distributions pursuant to subdivision (a).

(d) For purposes of this section, pro rata basis means a distribution determined as follows: the sum of the amounts referred for collection pursuant to Section 19280 to be paid by an offender shall be allocated and distributed in the same proportion that each of the elements has to the sum.

(e) For amounts collected pursuant to a restitution fine or restitution order, subdivision (a) is modified to require the deposit and disbursement of funds collected under this article to be in accordance with the laws relating to reimbursement of the State Restitution Fund.

(Amended by Stats. 1997, Ch. 604, Sec. 18. Effective October 3, 1997.)



19283

The Department of Justice, in consultation with the Franchise Tax Board, shall examine ways to enhance the use and effectiveness of this article through integration with the Department of Justice s Wanted Persons System and shall report the findings and recommendations to the Legislature on or before January 1, 2002.

(Amended by Stats. 2004, Ch. 380, Sec. 4. Effective January 1, 2005.)






ARTICLE 7. Collection of Tax Debts Due to the Internal Revenue Service or Other States

19291

(a) The Franchise Tax Board may enter into an agreement to collect any delinquent tax debt due to the Internal Revenue Service or any other state imposing an income tax or tax measured by income if, pursuant to Section 19377.5, the Internal Revenue Service or that state has entered into an agreement to collect delinquent tax debts due the Franchise Tax Board.

(b) Upon written notice to the debtor from the Franchise Tax Board, any amount referred to the Franchise Tax Board under subdivision (a) shall be treated as final and due and payable to the State of California, and shall be collected from the debtor by the Franchise Tax Board in any manner authorized under the law for collection of a delinquent income tax liability, including, but not limited to, the recording of a notice of state tax lien under Article 2 (commencing with Section 7170) of Chapter 14 of Division 7 of Title 1 of the Government Code, and the issuance of an order and levy under Article 4 (commencing with Section 706.070) of Chapter 5 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure in the manner provided for earnings withholding orders for taxes.

(c) Part 10 (commencing with Section 17001), this part, Part 10.7 (commencing with Section 21001), and Part 11 (commencing with Section 23001) shall apply to amounts referred under this section in the same manner and with the same force and effect and to the full extent as if the language of those laws had been incorporated in full into this section, except to the extent that any provision is either inconsistent with this section or is not relevant to this section.

(d) The activities required to implement and administer this section shall not interfere with the primary mission of the Franchise Tax Board to administer Part 10 (commencing with Section 17001) and Part 11 (commencing with Section 23001).

(e) In no event shall a collection under this section be construed as a payment of income taxes imposed under Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001).

(Added by Stats. 2011, Ch. 455, Sec. 12. Effective January 1, 2012.)









CHAPTER 6. Overpayments and Refunds

ARTICLE 1. Claim for Refund

19301

(a) If the Franchise Tax Board or the board, as the case may be, finds that there has been an overpayment of any liability imposed under Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part by a taxpayer for any year for any reason, the amount of the overpayment may be credited against any amount then due from the taxpayer and the balance shall be refunded to the taxpayer.

(b) In the case of a joint return filed under Section 18521, the amount of the overpayment may be credited against the amount then due from both taxpayers and the balance shall be refunded to both taxpayers in the names under which the return was paid.

(c) In the case of a corporation, the balance shall be refunded to the taxpayer or its successor through reorganization, merger, or consolidation, or to its shareholders upon dissolution.

(Amended by Stats. 1997, Ch. 605, Sec. 35. Effective January 1, 1998.)



19302

If the Franchise Tax Board determines that the taxpayer paid an amount not required to be paid under this part, the Franchise Tax Board shall set forth that fact in its records and may either credit the amount on any amounts then due and payable under this part from the taxpayer by whom the amount was paid or refund the amount or the balance to the taxpayer or the taxpayer s successors, administrators, or executors.

(Amended by Stats. 1994, Ch. 726, Sec. 35. Effective September 22, 1994.)



19303

The Franchise Tax Board shall revise returns required to be filed pursuant to Article 1 (commencing with Section 18501) of Chapter 2 of Part 10.2 of Division 2 to allow a taxpayer, who is an individual, to designate more than one account at financial institutions for direct deposit of the taxpayer s refund.

(Added by Stats. 2006, Ch. 90, Sec. 1. Effective January 1, 2007.)



19306

(a) No credit or refund shall be allowed or made after a period ending four years from the date the return was filed (if filed within the time prescribed by Section 18567 or 18604, whichever is applicable), four years from the last day prescribed for filing the return (determined without regard to any extension of time for filing the return), or after one year from the date of the overpayment, whichever period expires later, unless before the expiration of that period a claim therefor is filed by the taxpayer, or unless before the expiration of that period the Franchise Tax Board allows a credit, makes a refund, or mails a notice of proposed overpayment on a preprinted form prescribed by the Franchise Tax Board.

(b) The amendments to this section by the act adding this subdivision shall be applied to all claims and refunds, without regard to taxable year, for which the statute of limitations has not expired on the date that this act takes effect.

(Amended by Stats. 2001, Ch. 543, Sec. 12. Effective January 1, 2002.)



19307

For purposes of Section 19306, a return filed within four years from the last day prescribed for filing the return showing a credit allowable by Section 19002 or estimated tax paid pursuant to Section 19023, 19024, or 19136 in excess of the tax due, shall be considered a claim for refund of the excess if the amount thereof is more than one dollar ($1). No refund of tax withheld or estimated tax paid shall be allowed to an employee or taxpayer who fails to file a return for the taxable year in respect of which the tax withheld or estimated tax was allowable as a credit.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19308

The period within which a claim for credit or refund may be filed, or credit or refund allowed or made if no claim is filed, shall be the period within which the Franchise Tax Board may mail a notice of proposed deficiency assessment under the same circumstances, if either of the following apply:

(a) The taxpayer has, within the period prescribed in Section 19306, agreed in writing, under Article 3 (commencing with Section 19031) of Chapter 4, to extend the time within which the Franchise Tax Board may propose a deficiency assessment.

(b) The taxpayer has agreed with the United States Commissioner of Internal Revenue for an extension (or renewals thereof) of the period for proposing and assessing deficiencies in federal income tax for any year.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19309

Section 19306 shall apply to any claim filed, or credit or refund allowed or made, before the execution of an agreement pursuant to Section 19308.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19311

(a) (1) If a change or correction is made or allowed by the Commissioner of Internal Revenue or other officer of the United States or other competent authority, a claim for credit or refund resulting from the adjustment may be filed by the taxpayer within two years from the date of the final federal determination (as defined in Section 18622), or within the period provided in Section 19306, 19307, 19308, or 19316, whichever period expires later.

(2) Within two years of the date of the final determination (as defined in Section 18622) or within the period provided in Section 19306, 19307, or 19308, whichever period expires later, the Franchise Tax Board may allow a credit, make a refund, or mail to the taxpayer a notice of proposed overpayment resulting from the final federal determination.

(b) The amendments made by the act adding this paragraph shall apply, without regard to taxable year, to federal determinations that become final on or after the effective date of the act adding this paragraph.

(Amended by Stats. 2002, Ch. 807, Sec. 14. Effective September 23, 2002.)



19311.5

(a) If any taxes paid to another state result in an allowable credit under Section 18001, 18002, 18003, 18004, 18005, or 18006, a claim for credit or refund of an overpayment of income tax attributable to a credit allowable under any of these sections may be filed within one year from the date tax is paid to the other state or within the period provided in Section 19306, whichever period expires later.

(b) This section shall apply to taxes paid to another state on or after January 1, 2009.

(Added by Stats. 2008, Ch. 305, Sec. 6. Effective January 1, 2009. Note: See Sec. 12 of Ch. 305.)



19312

Insofar as the claim for credit or refund relates to an overpayment on account of the deductibility, under Section 24348 of this code or Section 166 of the Internal Revenue Code, of a debt as one which became worthless, or a loss from worthlessness of a security under Section 24347 or 24348 of this code or Section 165(g) or 166 of the Internal Revenue Code, or an erroneous inclusion of an amount attributable to the recovery of a bad debt, prior tax or delinquency amount, under Section 111 of the Internal Revenue Code due to an adjustment of a bad debt deduction under Section 24348 of this code or Section 166 of the Internal Revenue Code, or a loss deduction from worthlessness of a security under Section 24347 of this code or Section 165(g) of the Internal Revenue Code, in lieu of the period of limitations prescribed in Section 19306, the period shall be seven years from the date prescribed by law for filing the return for the year with respect to which the claim is made.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19313

(a) In the case of any tax imposed by Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) with respect to any person, the period for filing a claim for credit or refund of any overpayment attributable to any partnership item of a federally registered partnership shall not expire before the later of the following:

(1) The date which is five years after the date prescribed by law (including extensions thereof) for filing the partnership return for the partnership taxable year in which the item arose.

(2) If an agreement under Section 6501(c)(4) of the Internal Revenue Code of 1954 extending the period for the assessment of any deficiency attributable to the partnership item is made before the date specified in paragraph (1), the date six months after the expiration of the extension.

In any case to which the preceding sentence applies, the amount of the credit or refund may exceed the portion of the tax paid within the period provided in Section 19306 or 19308, whichever is applicable.

(b) For purposes of this subdivision, partnership item and federally registered partnership have the same meanings as when used in Section 19063.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19314

(a) Notwithstanding any statute of limitations otherwise provided for in this part, any overpayment due a taxpayer for any year, shall be allowed as an offset in computing any deficiency in tax, for the same or any other year, if the overpayment results from any of the following:

(1) A transfer of items of income or deductions or both to or from another year for the same taxpayer.

(2) A transfer of items of income or deductions or both for the same year for a related taxpayer described in Section 19110.

(3) A transfer of items of income or deductions, or both, to or from another taxpayer for the same or different years if the items of income or deductions are transferred between affiliated taxpayers whose tax is determined under Chapter 17 (commencing with Section 25101) of Part 11.

(b) The offset provided under subdivision (a) shall not be allowed after the expiration of seven years from the due date of the return or returns on which the overpayment is determined.

(c) No refund shall be allowed under subdivision (a) unless before the period set forth in Section 19306 a claim therefor is filed by the taxpayer or unless before the expiration of that period the Franchise Tax Board has allowed a credit or made a refund.

(Amended by Stats. 1994, Ch. 726, Sec. 37. Effective September 22, 1994.)



19316

(a) In the case of an individual taxpayer under the Personal Income Tax Law (Part 10 (commencing with Section 17001)), the running of any period specified in Section 19306, 19308, 19311, 19312, or 19313 shall be suspended during any period during which that individual taxpayer is financially disabled as defined in subdivision (b). The financial disability of an individual taxpayer shall be established in accordance with those procedures and requirements specified by the Franchise Tax Board.

(b) (1) For purposes of this section, except as otherwise provided in paragraph (2), an individual taxpayer is financially disabled if that individual taxpayer is unable to manage his or her financial affairs by reason of a medically determinable physical or mental impairment that is either deemed to be a terminal impairment or is expected to last for a continuous period of not less than 12 months.

(2) An individual taxpayer shall not be considered to be financially disabled for any period during which that individual s spouse or any other person is legally authorized to act on that individual s behalf in financial matters.

(c) This section applies to periods of disability commencing before, on, or after the effective date of the act adding this section, but does not apply to any claim or refund that (without regard to this section) is barred by the operation or rule of law, including res judicata, as of the effective date of the act adding this section.

(Added by Stats. 2002, Ch. 807, Sec. 15. Effective September 23, 2002.)



19321

A refund claim upon which action has become final shall not thereafter be considered a refund claim within the meaning of Section 19306 except to the extent it has been allowed.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19322

Every claim for refund shall be in writing, shall be signed by the taxpayer or the taxpayer s authorized representative, and shall state the specific grounds upon which it is founded. A claim filed for or on behalf of a class of taxpayers shall do all of the following:

(a) Be accompanied by written authorization from each taxpayer sought to be included in the class.

(b) Be signed by each taxpayer or taxpayer s authorized representative.

(c) State the specific grounds on which the claim is founded.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19322.1

(a) A claim for refund that is otherwise valid under Section 19322, but that is made in the case in which payment of the entire tax assessed or asserted has not been made, shall be a claim only for purposes of tolling the time periods set forth in Section 19306. For all other purposes (including the application of Sections 19323, 19324, 19331, 19335, 19384, and 19385) the claim shall be deemed filed on the date that full payment of the tax is made. However, no credit or refund may be made or allowed for any payment made more than seven years before the date that full payment of the tax is made.

(b) This section shall apply to all claims for refund filed on or after the effective date of the act adding this section, without regard to taxable year.

(Added by Stats. 2001, Ch. 920, Sec. 25. Effective January 1, 2002.)



19323

(a) If the Franchise Tax Board disallows any claim for refund, it shall notify the taxpayer accordingly and provide an explanation for the disallowance.

(b) The amendments made by the act adding this subdivision shall apply to disallowances after the 180th day after the effective date of the act adding this subdivision.

(Amended by Stats. 1999, Ch. 931, Sec. 24. Effective October 10, 1999.)



19324

(a) Except as provided in subdivision (b), at the expiration of 90 days from the mailing of the notice, the Franchise Tax Board s action upon the claim is final unless within the 90-day period the taxpayer appeals in writing from the action of the Franchise Tax Board to the board.

(b) If within the period set forth in Section 19384 for filing a suit for refund the Franchise Tax Board receives information which it determines clearly establishes that a disallowed claim should have been allowed, in whole or in part, the Franchise Tax Board shall credit the amount of the overpayment against any taxes due from the taxpayer under this part and the balance shall be refunded to the taxpayer.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19325

No interest shall be allowed or paid with respect to a claim for credit or refund based upon an overpayment which is the result of federal law, including treaties, which reduces taxes for taxable years prior to the enactment date of the federal law or the approval date of the treaty.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19331

If the Franchise Tax Board fails to mail notice of action on any refund claim within six months after the claim is filed, the taxpayer may prior to mailing of notice of action on the refund claim consider the claim disallowed and appeal to the board. For substitution of the 120-day period for the six-month period contained in this section in a Title 11 case, see Section 505(a)(2) of Title 11 of the United States Code.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19332

Two copies of the appeal and two copies of any supporting documents shall be addressed and mailed to the State Board of Equalization at Sacramento, California. Upon receipt of the appeal, the board shall provide one copy of the appeal and one copy of any supporting documents to the Franchise Tax Board at Sacramento, California.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19333

The board shall hear and determine the appeal and thereafter shall forthwith notify the taxpayer and the Franchise Tax Board of its determination and the reasons therefor.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19334

The determination of the board is final upon the expiration of 30 days from the date of the determination unless within the 30-day period, the taxpayer or Franchise Tax Board files a petition for rehearing with the board. In that event the determination becomes final upon the expiration of 30 days from the date the board issues its opinion on the petition.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19335

If, with or after the filing of a protest or an appeal to the State Board of Equalization pursuant to Article 3 (commencing with Section 19031) of Chapter 4, a taxpayer pays the tax protested before the Franchise Tax Board acts upon the protest, or the board upon the appeal, the Franchise Tax Board or board shall treat the protest or the appeal as a claim for refund or an appeal from the denial of a claim for refund filed under this article.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19340

Interest shall be allowed and paid on any overpayment in respect of any tax, at the adjusted annual rate established pursuant to Section 19521 as follows:

(a) In the case of a credit, from the date of the overpayment to the due date of the amount for which the credit is allowed. Any interest allowed on any credit shall first be credited on any amounts due from the taxpayer under Part 10 (commencing with Section 17001), this part, or Part 11 (commencing with Section 23001).

(b) In the case of a refund, including a refund in excess of tax liability as prescribed in subdivision (j) of Section 17053.5, from the date of the overpayment to a date preceding the date of the refund warrant by not more than 30 days, the date to be determined by the Franchise Tax Board.

(Amended by Stats. 1997, Ch. 605, Sec. 36. Effective January 1, 1998.)



19341

(a) Except as provided in subdivisions (b), (c), and (d), if any overpayment of tax is refunded or credited within 90 days after the return is filed, or within 90 days after the last day prescribed for filing the return of tax (determined without regard to any extension of time for filing the return), whichever is later, no interest shall be allowed under Section 19340 on the overpayment.

For the purposes of this section, overpayment of tax includes a refund in excess of tax liability as prescribed in subdivision (j) of Section 17053.5.

(b) In the case of returns which set forth no determination or amount of tax liability, or credits other than that allowed under Section 17053.5, and which are filed solely for the purpose of claiming the renter credit, no interest shall be allowed on refunds made within 90 days from the date on which the return is filed, or within 90 days after the last day prescribed for filing the return, whichever is later. This subdivision applies only when communication with the claimant or other verification is necessary to determine entitlement to the claimed credit.

(c) In the case of an individual or fiduciary taxable under Part 10 (commencing with Section 17001), for the 1982 taxable year and each taxable year thereafter, the 90-day time periods specified in subdivision (a) shall be 45 days.

(d) In the case of a return of tax which is filed after the last date prescribed for filing the return (determined with regard to extensions), no interest shall be allowed or paid for any day before the date on which the return is filed.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19342

If the Franchise Tax Board disallows interest on any claim for refund, it shall notify the taxpayer accordingly.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19343

At the expiration of 90 days from the mailing of the notice specified in Section 19342, the Franchise Tax Board s action upon the disallowance of the interest shall be final unless within the 90-day period, the taxpayer appeals in writing from the action of the Franchise Tax Board to the board.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19344

Two copies of the appeal and two copies of any supporting documents shall be addressed and mailed to the State Board of Equalization at Sacramento, California. Upon receipt of the appeal, the board shall provide one copy of the appeal and one copy of any supporting documents to the Franchise Tax Board at Sacramento, California.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19345

The board shall hear and determine the same and thereafter shall forthwith notify the taxpayer and the Franchise Tax Board of its determination and the reasons therefor.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19346

The determination is final upon the expiration of 30 days from the date of the determination unless within the 30-day period, the taxpayer or Franchise Tax Board files a petition for rehearing with the board. In that event the determination becomes final upon the expiration of 30 days from the date the board issues its opinion upon the petition.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19347

Within 90 days after the mailing of the notice of the Franchise Tax Board s action disallowing interest upon any refund claim, or, in the case of an appeal to the board from the disallowance of interest on any refund claim, within the 90 days after the board s determination (including the issuance of a decision, opinion, or dismissal) of the appeal becomes final pursuant to Section 19346, the taxpayer may bring an action against the Franchise Tax Board on the grounds set forth for interest in the claim for the recovery of the interest.

(Amended by Stats. 1999, Ch. 605, Sec. 2. Effective January 1, 2000.)



19348

If the Franchise Tax Board fails to mail notice of action of disallowance of interest on any refund claim within six months after the interest was claimed, the taxpayer may, prior to mailing notice of action of disallowance of interest on the refund claim, consider the interest disallowed and bring an action against the Franchise Tax Board on the grounds set forth for interest in the claim for the recovery of the interest.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19349

A payment not made incident to a bona fide and orderly discharge of an actual liability or one reasonably assumed to be imposed by law, is not an overpayment for the purposes of Section 19340 and interest is not payable thereon.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19350

If a credit or refund of any part of an overpayment would be barred under Section 19306, except for Section 19312, no interest shall be allowed or paid with respect to that part of the overpayment for any period beginning after the expiration of the period of limitation provided in Section 19306 for filing claim for credit or refund of that part of the overpayment and ending at the expiration of six months after the date on which the claim was filed or, in case no claim was filed and the overpayment was found by the board, ending at the time the appeal was filed with the board.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19351

The provisions of Section 19066, which are applicable in determining the period of limitation on credit or refund, shall be applicable in determining the date of payment for purposes of Sections 19340, 19341, 19363, and 19391.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19354

If the amount allowable as a credit under Section 19002 (relating to credit for tax withheld) and the amount, if any, allowable as a refundable tax credit (including the Child and Dependent Care Credit allowable under Section 17052.6) exceeds the tax imposed by Part 10 (commencing with Section 17001), against which the credits are allowable, the amount of the excess shall be considered an overpayment.

(Amended by Stats. 2002, Ch. 374, Sec. 7. Effective January 1, 2003.)



19355

Any action of the Franchise Tax Board in refunding the excess of tax withheld under Section 18662 or 18666 or estimated tax paid pursuant to Section 19136 or any action of the Employment Development Department in refunding to the employer the excess tax withheld under Section 13020 of the Unemployment Insurance Code shall not constitute a determination of the correctness of the return of the taxpayer for purposes of this part.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19361

In the case of an overpayment of tax imposed by Section 18662 or 18666, refund or credit shall be made to the employer or to the withholding agent, as the case may be, only to the extent that the amount of the overpayment was not deducted and withheld by the employer or withholding agent. No interest shall be allowed on the overpayment.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19362

The Franchise Tax Board is authorized to prescribe regulations providing for the crediting against the estimated tax for any taxable year of the amount determined by the taxpayer or the Franchise Tax Board to be an overpayment of the tax for a preceding taxable year.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19363

Credits or refunds of overpayments of estimated tax shall be made by the Franchise Tax Board as provided in this article. Any amount paid as estimated tax for any taxable year shall be deemed to have been paid on the last day prescribed for filing the return for the taxable year (determined without regard to any extension of time for filing the return).

(Amended by Stats. 2000, Ch. 862, Sec. 34. Effective January 1, 2001.)



19364

If any overpayment of tax is claimed as a credit against estimated tax for the succeeding taxable year, that amount shall be considered as payment of the tax for the succeeding year (whether or not claimed as a credit in the return of estimated tax for that succeeding year), and no claim for credit or refund of that overpayment shall be allowed for the taxable year in which the overpayment arises.

(Amended by Stats. 2000, Ch. 862, Sec. 35. Effective January 1, 2001.)



19365

(a) (1) A corporation electing to be treated as an S corporation for a taxable year beginning in 2002 under Chapter 4.5 (commencing with Section 23800) of Part 11 may file an application for the transfer of an overpayment with respect to payments of estimated tax for taxable years beginning in 2002 to the personal income tax accounts of its shareholders. An application under this subdivision shall not constitute a claim for credit or refund.

(2) An application under this subdivision shall be verified in the manner prescribed by Section 18621 in the case of the taxpayer, and shall be filed in the manner and form prescribed by the Franchise Tax Board. The application shall set forth all of the following:

(A) The amount the S corporation estimates as its tax liability under this part for the taxable year, which shall not be less than the greater of 1
1/2
percent of its net income or the applicable minimum franchise tax.

(B) The amount and date of the estimated tax paid during the taxable year.

(C) For each shareholder affected, his or her name, social security account number, address, and percentage of ownership, and any changes in that percentage of ownership for the S corporation s taxable year, the amount of each overpayment to be transferred, and the date the amount was paid.

(D) Any other information for purposes of carrying out this section as may be required by the Franchise Tax Board.

(b) (1) Within a period of 45 days from the date on which an application for a transfer is filed under subdivision (a), the Franchise Tax Board shall make, to the extent it deems practicable in that period, a limited examination of the application to discover omissions and errors therein, and shall determine the final amount of the transfers upon the basis of the application and the examination, except that the Franchise Tax Board may disallow, without further action, any application which it finds contains material omissions or errors which it deems cannot be corrected within the 45-day period.

(2) The Franchise Tax Board, within the 45-day period referred to in paragraph (1), may credit the amount of the overpayment against any liability on the part of the taxpayer under Part 11 (commencing with Section 23001).

(3) In the event the amount available for transfer is less than requested by the taxpayer, the overpayment amount shall be allocated among the shareholders on a pro rata basis based on their percentage of ownership stated on the application.

(4) For purposes of Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), and this part, the transferred amounts shall be treated as if they had been estimated tax payments paid by the respective shareholders on the date originally paid by the corporation.

(5) No application under subdivision (a) shall be allowed unless the amount to be transferred equals or exceeds five hundred dollars ($500).

(6) Each S corporation which files an application for transfer of overpayments under subdivision (a) shall furnish to each person who is a shareholder at any time during the taxable year a statement showing amounts and dates of the overpayments being transferred to that person s personal income tax account.

(Amended by Stats. 2002, Ch. 35, Sec. 32. Effective May 8, 2002.)



19368

(a) If the Franchise Tax Board makes or allows a refund or credit that it determines to be erroneous, in whole or in part, the amount erroneously made or allowed may be assessed and collected after notice and demand pursuant to Section 19051 (pertaining to mathematical errors), except that the rights of protest and appeal shall apply with respect to amounts assessable as deficiencies without regard to the running of any period of limitations provided elsewhere in this part. Notice and demand for repayment must be made within two years after the refund or credit was made or allowed, or during the period within which the Franchise Tax Board may mail a notice of proposed deficiency assessment, whichever period expires the later. Abatement of interest on an amount due under this section is governed by subdivision (c) of Section 19104.

(b) (1) This section shall also apply to a misdirected refund. For purposes of this subdivision, a misdirected refund means a direct deposit refund that was deposited in the account of a person other than the taxpayer entitled to that refund. A misdirected refund does not include any refund caused by Franchise Tax Board error, which is an erroneous refund under subdivision (a).

(2) This subdivision shall only apply if the Franchise Tax Board determines that all of the following conditions have been satisfied:

(A) A taxpayer filed a tax return that designated one or more direct deposit refunds.

(B) The taxpayer, tax preparer, or electronic return originator entered an incorrect financial institution account or routing number that resulted in all or a portion of the refund not being received, directly or indirectly, by the taxpayer due the refund.

(C) The taxpayer did not receive the refund.

(D) The recipient of the misdirected refund was not entitled to the refund.

(3) Before any credit of the misdirected refund is allowed to the taxpayer, the taxpayer shall provide one or more of the following to the Franchise Tax Board, upon written request by the board:

(A) An affidavit from the taxpayer that the taxpayer notified the financial institution that the taxpayer, tax preparer, or electronic return originator entered an incorrect financial institution account or routing number and that the state-issued refund was directly deposited into an account not owned, directly or indirectly, by the taxpayer entitled to the refund.

(B) An affidavit from the taxpayer indicating that neither the taxpayer nor the taxpayer s representative has custody or control, directly or indirectly, over the account at the financial institution that received the direct deposit refund.

(C) An affidavit from the taxpayer indicating that neither the taxpayer nor the taxpayer s representative has received reimbursement of the refund moneys from any source.

(4) The Franchise Tax Board shall mail notice and demand for repayment as prescribed in subdivision (a) to the recipient of the misdirected refund at the last known address.

(5) Effective on the date the notice and demand for repayment to the recipient is mailed to the recipient, the taxpayer s account shall be credited with the amount of the misdirected refund.

(6) This subdivision shall apply to any misdirected refund deposited on or after January 1, 2009.

(Amended by Stats. 2008, Ch. 234, Sec. 3. Effective January 1, 2009.)






ARTICLE 2. Suit for Tax

19371

(a) At any time within 10 years after the determination of liability for any tax, penalties, and interest, or within the period during which a lien is in force as the result of the recording of an abstract under Section 19203 or of the recording or filing of a notice of state tax lien under Section 7171 of the Government Code, the Franchise Tax Board may bring an action in the courts of this state, of any other state, or of the United States in the name of the people of the State of California to recover the amount of any taxes, penalties, and interest due and unpaid under Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part.

(b) The amendments made by Sections 41 and 108 of Chapter 117 of the Statutes of 1991 shall apply to any of the following:

(1) Taxes assessed under Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part after July 16, 1991.

(2) Taxes assessed on or before July 16, 1991, under Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part, if the period specified in subdivision (a), determined without regard to those amendments, has not expired on July 16, 1991.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19372

The Attorney General or the counsel for the Franchise Tax Board shall prosecute the action. The action shall be tried in the County of Sacramento unless the court with the consent of the prosecutor orders a change of place of trial.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19373

In the action a writ of attachment may be issued in the manner provided by Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure without the showing required by Section 485.010 of the Code of Civil Procedure.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19374

In the action a certificate by the Franchise Tax Board showing the delinquency shall be prima facie evidence of the levy of the tax, penalties and interest of the delinquency, and of the compliance by the Franchise Tax Board and the board with all the provisions of Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), and this part in relation to the computation and levy of the tax.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19375

The Franchise Tax Board may bring an appropriate action, whether in the form of a common law action of debt or indebitatus assumpsit or a code or other action, in any court of competent jurisdiction in the United States or in a foreign country, in the name of the people of the State of California, to recover the amount of any tax, penalties, and interest due. The Attorney General or the counsel for the Franchise Tax Board shall prosecute the action.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19376

(a) For the purpose of collecting taxes, interest, additions to tax, and penalties, the Franchise Tax Board may enter into agreement with one or more private persons, companies, associations, or corporations providing debt collection services outside this state with respect to the collection of taxes, interest, additions to tax, and penalties. That agreement may provide, at the discretion of the Franchise Tax Board, the rate of payment and the manner in which compensation for services shall be paid. The compensation may be added to the amount of the tax, interest, additions to tax, and penalties, and collected as a part thereof, by the contractor from the tax debtor. The Franchise Tax Board shall provide the necessary information for the contractor to fulfill its obligation under this agreement.

(b) At the discretion of the Franchise Tax Board, the contractor may, as part of the collection process, refer the tax debt for litigation by its legal representatives in the name of the Franchise Tax Board.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19377

(a) The Franchise Tax Board may enter into agreement with one or more persons for the purpose of collecting delinquent accounts with respect to amounts assessed or imposed under Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part, provided the agreements do not cause the net displacement of civil service employees. The agreement may provide for the rate and manner of payment for the contracted collection services. However, the consideration payable by the Franchise Tax Board under the agreement shall not be included in the amounts to be collected from the tax debtor by the contractor providing collection services.

(b) For purposes of this section, displacement includes layoff, demotion, involuntary transfer to a new class, involuntary transfer to a new location requiring a change of residence, and time base reductions. Displacement does not include changes in shifts or days off, nor does it include reassignment to any other position within the same class and general location.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19377.5

(a) The Franchise Tax Board may enter into an agreement with the Internal Revenue Service or any other state imposing an income tax or tax measured by income for the purpose of collecting delinquent tax debts with respect to amounts assessed or imposed under Part 10 (commencing with Section 17001), this part, or Part 11 (commencing with Section 23001), provided the agreements do not cause the net displacement of civil service employees. The agreement may provide, at the discretion of the Franchise Tax Board, the rate of payment and the manner in which compensation for services shall be paid.

(b) At the discretion of the Franchise Tax Board, the Internal Revenue Service or the other state collecting the tax debt pursuant to subdivision (a) may, as part of the collection process, refer the tax debt for litigation by its legal representatives in the name of the Franchise Tax Board.

(c) For purposes of this section, displacement includes layoff, demotion, involuntary transfer to a new class, involuntary transfer to a new location requiring a change of residence, and time base reductions. Displacement does not include changes in shifts or days off, nor does it include reassignment to any other position within the same class and general location.

(Added by Stats. 2011, Ch. 455, Sec. 13. Effective January 1, 2012.)



19378

(a) The Franchise Tax Board shall determine the amount of the contracting costs incurred under Section 19377 and notify the Controller of that amount which shall be transferred from the Personal Income Tax Fund or the Corporation Tax Fund to the Delinquent Tax Collection Fund, which is hereby created.

(b) The Controller shall transfer that amount determined pursuant to subdivision (a) from the Delinquent Tax Collection Fund to the Franchise Tax Board for reimbursement of its contracting costs. The moneys remaining in the Delinquent Tax Collection Fund after disbursements shall be transferred to the Personal Income Tax Fund or the Corporation Tax Fund by the Controller upon notification by the Franchise Tax Board. Notwithstanding Section 13340 of the Government Code, the moneys transferred pursuant to this section are hereby continuously appropriated, without regard to fiscal years.

(c) The funds generated through this section shall not be used in place of funds from other sources that are available for appropriation to the Franchise Tax Board.

(d) This section shall become operative on July 1, 1993.

(Amended by Stats. 2001, Ch. 543, Sec. 14. Effective January 1, 2002.)






ARTICLE 3. Suit for Refund

19381

No injunction or writ of mandate or other legal or equitable process shall issue in any suit, action, or proceeding in any court against this state or against any officer of this state to prevent or enjoin the assessment or collection of any tax under this part; provided, however, that any individual after protesting a notice or notices of deficiency assessment issued because of his or her alleged residence in this state and after appealing from the action of the Franchise Tax Board to the State Board of Equalization, may within 60 days after the action of the State Board of Equalization becomes final commence an action, on the grounds set forth in his or her protest, in the Superior Court of the County of Sacramento, in the County of Los Angeles or in the City and County of San Francisco against the Franchise Tax Board to determine the fact of his or her residence in this state during the year or years set forth in the notice or notices of deficiency assessment. No tax based solely upon the residence of such an individual shall be collected from that individual until 60 days after the action of the State Board of Equalization becomes final and, if he or she commences an action pursuant to this section, during the pendency of the action, other than by way of or under the jeopardy assessment provisions of this part.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19382

Except as provided in Section 19385, after payment of the tax and denial by the Franchise Tax Board of a claim for refund, any taxpayer claiming that the tax computed and assessed is void in whole or in part may bring an action, upon the grounds set forth in that claim for refund, against the Franchise Tax Board for the recovery of the whole or any part of the amount paid.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19383

The credit of an overpayment of any tax in satisfaction of any tax liability shall, for the purpose of any suit for refund of the tax liability so satisfied, be deemed to be a payment in respect of the tax liability at the time the credit is allowed.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19384

The action provided by Section 19382 shall be filed within four years from the last date prescribed for filing the return or within one year from the date the tax was paid, or within 90 days after (a) notice of action by the Franchise Tax Board upon any claim for refund, or (b) the determination (including the issuance of a decision, opinion, or dismissal) by the State Board of Equalization on an appeal from the action of the Franchise Tax Board on a claim for refund becomes final pursuant to Section 19334, whichever period expires the later.

(Amended by Stats. 1999, Ch. 605, Sec. 3. Effective January 1, 2000.)



19385

If the Franchise Tax Board fails to mail notice of action on any refund claim within six months after the claim was filed, the taxpayer may, prior to mailing of notice of action on the refund claim, consider the claim disallowed and bring an action against the Franchise Tax Board on the grounds set forth in the claim for the recovery of the whole or any part of the amount claimed as an overpayment. For substitution of the 120-day period for the six-month period contained in this section in a Title 11 case, see Section 505(a)(2) of Title 11 of the United States Code.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19387

Whenever an action is commenced against the Franchise Tax Board under this article, a copy of the complaint and the summons shall be served upon the Franchise Tax Board or the executive officer. A second copy of the complaint and the summons shall be furnished to the Franchise Tax Board, but this requirement is not jurisdictional.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19388

Any action against the Franchise Tax Board under this article shall be commenced and tried in any city or city and county in which the Attorney General maintains an office.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19389

The Attorney General or the counsel for the Franchise Tax Board of California shall defend the action.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19390

Failure to begin an action within the time specified in this article shall be a bar against the recovery of taxes.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19391

In any judgment of any court rendered for any overpayment, interest shall be allowed at the adjusted annual rate established pursuant to Section 19521 upon the amount of the overpayment, from the date of the payment or collection thereof to the date of allowance of credit on account of the judgment or to a date preceding the date of the refund warrant by not more than 30 days, the date to be determined by the Franchise Tax Board.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19392

If judgment is rendered against the Franchise Tax Board, the amount thereof shall first be credited against any taxes and interest due from the taxpayer and the remainder refunded to the taxpayer or his or her trust or estate, or in the case of a corporation, its successor through reorganization, merger, or consolidation, or its stockholders upon dissolution, by the Treasurer on warrants drawn by the Controller.

(Amended by Stats. 1997, Ch. 605, Sec. 37. Effective January 1, 1998.)



19393

For the purposes of the tax imposed under Chapter 2 (commencing with Section 23101) of Part 11, if any deduction, credit or exclusion provided for in Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) is finally adjudged discriminatory against a national banking association contrary to Section 548 of Title 12 of the United States Code, or is for any reason finally adjudged invalid, or discriminatory under the California Constitution, or the laws or the Constitution of the United States, the tax of the favored taxpayer shall be recomputed by the Franchise Tax Board for the taxable year in question, as of the time of allowance of the deduction, credit, or exclusion, by disallowing the deduction, credit, or exclusion, and any difference between the amount of the tax as recomputed and the amount of the tax as originally computed shall be subject to the provisions hereof relating to original computations.

(Added by Stats. 1993, Ch. 877, Sec. 30. Effective October 6, 1993.)



19394

If the fee provided under Section 17942 is finally adjudged to be discriminatory or unfairly apportioned under the California Constitution, or the laws or the Constitution of the United States, the fee of a disfavored taxpayer that files, or has filed, a timely claim for refund within the period allowed by this part asserting discrimination or unfair apportionment shall be recomputed by the Franchise Tax Board for the taxable year in question, as of the time of allowance of the recomputation, only to the extent necessary to remedy the discrimination or unfair apportionment that is not otherwise relieved by Section 19393 and the amount of the fee, as originally computed, shall be subject to the provisions hereof relating to original computations.

(Added by Stats. 2007, Ch. 381, Sec. 3. Effective October 10, 2007. Applicable as prescribed in Sec. 4 of Ch. 381.)






ARTICLE 4. Recovery of Erroneous Refunds

19411

(a) The Franchise Tax Board may recover any refund or credit or any portion thereof that is erroneously made or allowed to the taxpayer or any third party, including where the taxpayer or a related party caused, in any way, that erroneous refund, together with interest at the adjusted annual rate established pursuant to Section 19521, in an action brought in a court of competent jurisdiction in the County of Sacramento in the name of the people of the State of California within whichever of the following periods expires the later:

(1) Two years after the refund or credit was made.

(2) During the period within which the Franchise Tax Board may mail a notice of proposed deficiency assessment.

(b) Abatement of interest under this section is governed by subdivision (c) of Section 19104.

(Amended by Stats. 2008, Ch. 234, Sec. 4. Effective January 1, 2009.)



19412

The action shall be tried in the County of Sacramento unless the court with the consent of the prosecutor orders a change of place of trial.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19413

The Attorney General or the counsel for the Franchise Tax Board shall prosecute the action, and the provisions of the Code of Civil Procedure relating to service of summons, pleadings, proofs, trials, and appeals are applicable to the proceedings.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)






ARTICLE 5. Cancellations

19431

If a tax has been illegally levied against a taxpayer, the Franchise Tax Board shall set forth on its records the reasons therefor and thereafter shall authorize the cancellation of the tax.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)






ARTICLE 6. Closing Agreements

19441

(a) The Franchise Tax Board or any person authorized in writing by the Franchise Tax Board is authorized to enter into an agreement in writing with any person (or the person or estate for whom that person acts) in respect of any tax, interest, penalty, or addition to tax levied under Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part for any taxable period.

(b) If the agreement is approved by the Franchise Tax Board, itself, within the time as may be stated in the agreement, or later agreed to, the agreement shall be final and conclusive, and except upon a showing of fraud or malfeasance, or misrepresentation of a material fact:

(1) The case shall not be reopened as to the matters agreed upon or the agreement modified, by any officer, employee, or agent of the state, and

(2) In any suit, action, or proceeding, the agreement, or any determination, assessment, collection, payment, abatement, refund, or credit made in accordance therewith, shall not be annulled, modified, set aside, or disregarded.

(Amended by Stats. 1994, Ch. 726, Sec. 38. Effective September 22, 1994.)



19442

(a) It is the intent of the Legislature that the Franchise Tax Board, its staff, and the Attorney General pursue settlements as authorized under this section with respect to civil tax matters in dispute that are the subject of protests, appeals, or refund claims, consistent with a reasonable evaluation of the costs and risks associated with litigation of these matters.

(b) (1) Except as provided in paragraph (3) and subject to paragraph (2), the executive officer or chief counsel, if authorized by the executive officer, of the Franchise Tax Board may recommend to the Franchise Tax Board, itself, a settlement of any civil tax matter in dispute.

(2) No recommendation of settlement shall be submitted to the Franchise Tax Board, itself, unless and until that recommendation has been submitted by the executive officer or chief counsel to the Attorney General. Within 30 days of receiving that recommendation, the Attorney General shall review the recommendation and advise in writing the executive officer or chief counsel of the Franchise Tax Board of his or her conclusions as to whether the recommendation is reasonable from an overall perspective. The executive officer or chief counsel shall, with each recommendation of settlement submitted to the Franchise Tax Board, itself, also submit the Attorney General s written conclusions obtained pursuant to this paragraph.

(3) (A) A settlement of any civil tax matter in dispute involving a reduction of tax or penalties in settlement, the total of which reduction of tax and penalties in settlement does not exceed seven thousand five hundred dollars ($7,500), may be approved by the executive officer and chief counsel, jointly. The executive officer shall notify the Franchise Tax Board, itself, of any settlement approved pursuant to this paragraph.

(B) On January 1 of each calendar year beginning on or after January 1, 2004, the Franchise Tax Board shall increase the amount specified in subparagraph (A) to the amount computed under this subparagraph. That adjustment shall be made as follows:

(i) The Department of Industrial Relations shall transmit annually to the Franchise Tax Board the percentage change in the California Consumer Price Index, as modified for rental equivalent homeownership for all items, from June of the prior calendar year to June of the current calendar year, no later than August 1 of the current calendar year.

(ii) The Franchise Tax Board shall then:

(I) Compute the percentage change in the California Consumer Price Index from the later of June 2003 or June of the calendar year prior to the last increase in the amount specified in subparagraph (A).

(II) Compute the inflation adjustment factor by adding 100 percent to the percentage change so computed, and converting the resulting percentage to the decimal equivalent.

(III) Multiply the amount specified in subparagraph (A) for the immediately preceding calendar year, as adjusted under this paragraph, by the inflation adjustment factor determined in subclause (II), and round off the resulting product to the nearest one hundred dollars ($100).

(c) Whenever a reduction of tax or penalties or total tax and penalties in settlement in excess of five hundred dollars ($500) is approved pursuant to this section, there shall be placed on file in the office of the executive officer of the Franchise Tax Board a public record with respect to that settlement. The public record shall include all of the following information:

(1) The name or names of the taxpayers who are parties to the settlement.

(2) The total amount in dispute.

(3) The amount agreed to pursuant to the settlement.

(4) A summary of the reasons why the settlement is in the best interests of the State of California.

(5) For any settlement approved by the Franchise Tax Board, itself, the Attorney General s conclusion as to whether the recommendation of settlement was reasonable from an overall perspective.

The public record shall not include any information that relates to any trade secret, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the taxpayer or the national defense.

(d) The members of the Franchise Tax Board shall not participate in the settlement of tax matters pursuant to this section, except as provided in subdivision (e).

(e) (1) Any recommendation for settlement shall be approved or disapproved by the Franchise Tax Board, itself, within 45 days of the submission of that recommendation. Any recommendation for settlement that is not either approved or disapproved by the Franchise Tax Board, itself, within 45 days of the submission of that recommendation shall be deemed approved. Upon approval of a recommendation for settlement, the matter shall be referred back to the executive officer or chief counsel in accordance with the decision of the Franchise Tax Board.

(2) Disapproval of a recommendation for settlement shall be made only by a majority vote of the Franchise Tax Board. Where the Franchise Tax Board disapproves a recommendation for settlement, the matter shall be remanded to Franchise Tax Board staff for further negotiation, and may be resubmitted to the Franchise Tax Board, in the same manner and subject to the same requirements as the initial submission, at the discretion of the executive officer or chief counsel.

(f) (1) All settlements entered into pursuant to this section shall be final and nonappealable, except upon a showing of fraud or misrepresentation with respect to a material fact.

(2) A settlement may include matters that may otherwise be included in an agreement under Section 19441.

(3) Settlements pursuant to this section do not preclude assessments or refunds under Section 19059, 19060, or 19311 (relating to application of federal adjustments).

(g) (1) Any proceedings undertaken by the Franchise Tax Board itself pursuant to a settlement as described in this section shall be conducted in a closed session or sessions.

(2) Except as provided in subdivision (c), any settlement entered into pursuant to this section shall constitute confidential tax information for purposes of Article 2 (commencing with Section 19542) of Chapter 7.

(3) Notwithstanding any other provision of law, no evidence of an offer of settlement made during settlement negotiations is admissible in any adjudicative proceeding or civil action, including, without limitation, any appeal to the board, whether as affirmative evidence, by way of impeachment, or for any other purpose, and no evidence of conduct or statements related to the settlement negotiations is admissible to prove liability for any tax, penalty, fee, or interest, except to the extent provided for in Section 1152 of the Evidence Code.

(4) A settlement approved by the Franchise Tax Board, itself, shall be final and conclusive, to the same extent as an agreement under Section 19441 approved by the Franchise Tax Board, itself.

(h) This section shall apply only to civil tax matters in dispute existing on or after the effective date of the act adding this subdivision.

(i) The Legislature finds that it is essential for fiscal purposes that the settlement program authorized by this section be expeditiously implemented. Accordingly, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any determination, rule, notice, or guideline established or issued by the Franchise Tax Board in implementing and administering the settlement program authorized by this section.

(j) The amendments made to this section by Section 1 of Chapter 258 of the Statutes of 2002 shall apply to any settlements approved on or after January 1, 2003.

(k) The amendments made to this section by the act adding this subdivision shall apply to any settlement negotiations entered into on or after the date of enactment, without regard to a taxable year.

(Amended by Stats. 2007, Ch. 309, Sec. 1. Effective January 1, 2008.)



19443

(a) (1) The Executive Officer and Chief Counsel of the Franchise Tax Board, jointly, or their delegates, may compromise any final tax liability in which the reduction of tax is seven thousand five hundred dollars ($7,500) or less.

(2) Except as provided in paragraph (3), the Franchise Tax Board, upon recommendation by its executive officer and chief counsel, jointly, may compromise a final tax liability involving a reduction in tax in excess of seven thousand five hundred dollars ($7,500). Any recommendation for approval of an offer in compromise that is not either approved or disapproved by the Franchise Tax Board, itself, within 45 days of the submission of the recommendation shall be deemed approved.

(3) The Franchise Tax Board, itself, may by resolution delegate to the executive officer and the chief counsel, jointly, the authority to compromise a final tax liability in which the reduction of tax is in excess of seven thousand five hundred dollars ($7,500) but less than ten thousand dollars ($10,000).

(b) For purposes of this section, a final tax liability means any final tax liability arising under Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) or related interest, additions to tax, penalties, or other amounts assessed under this part.

(c) For an amount to be compromised under this section, the following conditions shall exist:

(1) The taxpayer shall establish that the:

(A) Amount offered in payment is the most that can be expected to be paid or collected from the taxpayer s present assets or income, and

(B) Taxpayer does not have reasonable prospects of acquiring increased income or assets that would enable the taxpayer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(2) The Franchise Tax Board shall have determined that acceptance of the compromise is in the best interest of the state.

(d) A determination by the Franchise Tax Board that it would not be in the best interest of the state to accept an offer in compromise in satisfaction of a final tax liability shall not be subject to administrative appeal or judicial review.

(e) When an offer in compromise is either accepted or rejected, or the terms and conditions of a compromise agreement are fulfilled, the Franchise Tax Board shall notify the taxpayer in writing.

(f) In the case of a joint and several liability, the acceptance of an offer in compromise from one liable spouse shall not relieve the other spouse from paying the entire liability. However, the amount of the liability shall be reduced by the amount of the accepted offer.

(g) Whenever a compromise of tax or penalties or total tax and penalties in excess of five hundred dollars ($500) is approved, there shall be placed on file for at least one year in the office of the Executive Officer of the Franchise Tax Board a public record with respect to that compromise. The public record shall include all of the following information:

(1) The name of the taxpayer.

(2) The amount of unpaid tax, and related penalties, additions to tax, interest, or other amounts involved.

(3) The amount offered.

(4) A summary of the reason why the compromise is in the best interest of the state.

The public record shall not include any information that relates to any trade secret, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the taxpayer or the national defense. No list shall be prepared and no releases distributed by the Franchise Tax Board in connection with these statements.

(h) Any compromise made under this section may be rescinded, all compromised liabilities may be reestablished (without regard to any statute of limitations that otherwise may be applicable), and no portion of the amount offered in compromise refunded, if either of the following occurs:

(1) The Franchise Tax Board determines that any person did any of the following acts regarding the making of the offer:

(A) Concealed from the Franchise Tax Board any property belonging to the estate of any taxpayer or other person liable for the tax.

(B) Received, withheld, destroyed, mutilated, or falsified any book, document, or record or made any false statement, relating to the estate or financial condition of the taxpayer or other person liable for the tax.

(2) The taxpayer fails to either:

(A) Comply with any of the terms and conditions relative to the offer.

(B) File subsequent required returns and pay subsequent final tax liabilities within 20 days after the Franchise Tax Board issues notice and demand to the person stating that the continued failure to file or pay the tax may result in rescission of the compromise.

(i) Notwithstanding any other provision of this section, if the Franchise Tax Board determines that any portion of an application for an offer in compromise or installment agreement submitted under this section or Section 19008 meets the requirements of clause (i) or (ii) of Section 6702(b)(2)(A) of the Internal Revenue Code, as modified by Section 19179, then the Franchise Tax Board may treat that portion as if it were never submitted and that portion shall not be subject to any further administrative or judicial review.

(j) This section shall become operative on the effective date of Chapter 931 of the Statutes of 1999 without regard to the taxable year at issue.

(Amended by Stats. 2010, Ch. 14, Sec. 53. Effective January 1, 2011.)









CHAPTER 7. Administration of Tax

ARTICLE 1. Powers and Duties of Franchise Tax Board

19501

The Franchise Tax Board shall administer and enforce Part 10 (commencing with Section 17001), Part 10.7 (commencing with Section 21001), Part 11 (commencing with Section 23001), and this part. For this purpose, it may divide the state into a reasonable number of districts, in each of which a branch office or offices may be maintained during all or part of the time as may be necessary.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19502

In the establishment of the districts and offices, the Franchise Tax Board shall give due consideration to the matter of economy of administration and service to the taxpayers.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19503

(a) The Franchise Tax Board shall prescribe all rules and regulations necessary for the enforcement of Part 10 (commencing with Section 17001), Part 10.7 (commencing with Section 21001), Part 11 (commencing with Section 23001), and this part and may prescribe the extent to which any ruling (including any judicial decision or any administrative determination other than by regulation) shall be applied without retroactive effect.

(b) (1) Except as otherwise provided in this subdivision, no regulation relating to Part 10 (commencing with Section 17001), Part 10.7 (commencing with Section 21001), Part 11 (commencing with Section 23001), or this part shall apply to any taxable year ending before the date on which any notice substantially describing the expected contents of any regulation is issued to the public.

(2) Paragraph (1) shall not apply to either of the following:

(A) Regulations issued within 24 months of the date of the enactment of the statutory provision to which the regulation relates.

(B) Regulations issued within 24 months of the date that temporary or final federal regulations with respect to statutory provisions to which California conforms are filed with the Federal Register.

(3) The Franchise Tax Board may provide that any regulation may take effect or apply retroactively to prevent abuse.

(4) The Franchise Tax Board may provide that any regulation may apply retroactively to correct a procedural defect in the issuance of any prior regulation.

(5) The limitation of paragraph (1) shall not apply to any regulation relating to the Franchise Tax Board s policies, practices, or procedures.

(6) The limitation of paragraph (1) may be superseded by a legislative grant of authority to the Franchise Tax Board to prescribe the effective date with respect to any regulation.

(7) The Franchise Tax Board may provide for any taxpayer to elect to apply any regulation before the dates specified in paragraph (1).

(c) The amendments made by the act adding this subdivision are operative with respect to regulations which relate to California statutory provisions enacted on or after January 1, 1998.

(Amended by Stats. 2000, Ch. 862, Sec. 37. Effective January 1, 2001.)



19504

(a) The Franchise Tax Board, for the purpose of administering its duties under this part, including ascertaining the correctness of any return; making a return where none has been made; determining or collecting the liability of any person in respect of any liability imposed by Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part (or the liability at law or in equity of any transferee in respect of that liability); shall have the power to require by demand, that an entity of any kind including, but not limited to, employers, persons, or financial institutions provide information or make available for examination or copying at a specified time and place, or both, any book, papers, or other data which may be relevant to that purpose. Any demand to a financial institution shall comply with the California Right to Financial Privacy Act set forth in Chapter 20 (commencing with Section 7460) of Division 7 of Title 1 of the Government Code. Information that may be required upon demand includes, but is not limited to, any of the following:

(1) Addresses and telephone numbers of persons designated by the Franchise Tax Board.

(2) Information contained on Federal Form W-2 (Wage and Tax Statement), Federal Form W-4 (Employee s Withholding Allowance Certificate), or State Form DE-4 (Employee s Withholding Allowance Certificate).

(b) The Franchise Tax Board may require the attendance of the taxpayer or of any other person having knowledge in the premises and may take testimony and require material proof for its information and administer oaths to carry out this part.

(c) (1) The Franchise Tax Board may issue subpoenas or subpoenas duces tecum, which subpoenas must be signed by any member of the Franchise Tax Board, and may be served on any person for any purpose.

(2) For taxpayers that have been contacted by the Franchise Tax Board regarding the use of an abusive tax avoidance transaction, as defined in Section 19777, the subpoena may be signed by any member of the Franchise Tax Board, the Executive Officer of the Franchise Tax Board, or any designee.

(d) Obedience to subpoenas or subpoenas duces tecum issued in accordance with this section may be enforced by application to the superior court as set forth in Article 2 (commencing with Section 11180) of Chapter 2 of Part 1 of Division 3 of Title 2 of the Government Code.

(e) When examining a return, the Franchise Tax Board shall not use financial status or economic reality examination techniques to determine the existence of unreported income of any taxpayer unless the Franchise Tax Board has a reasonable indication that there is a likelihood of unreported income. This subdivision applies to any examination beginning on or after October 10, 1999.

(f) The amendments made to this section by the act adding this subdivision shall apply to subpoenas issued on or after the effective date of the act adding this subdivision.

(Amended by Stats. 2011, Ch. 14, Sec. 7. Effective March 24, 2011.)



19504.5

(a) (1) Except as provided in subdivision (b), no subpoena may be issued under this part and the Franchise Tax Board may not begin any action under Article 2 (commencing with Section 1180) of Chapter 2 of Part 1 of Division 3 of Title 2 of the Government Code to enforce any subpoena to produce or analyze any tax-related computer software source code.

(2) Any software and related materials that are provided to the Franchise Tax Board under this part shall be subject to the safeguards under subdivision (c).

(b) (1) Paragraph (1) of subdivision (a) shall not apply to any portion, item, or component of the tax-related computer software source code if all of the following apply:

(A) The Franchise Tax Board is unable to otherwise reasonably ascertain the correctness of any item on a return from either of the following:

(i) The taxpayer s books, papers, records, or other data.

(ii) The computer software executable code (and any modifications thereof) to which the source code relates and any associated data which, when executed, produces the output to ascertain the correctness of the item.

(B) The Franchise Tax Board identifies with reasonable specificity the portion, item, or component of the source code needed to verify the correctness of the item on the return.

(C) The Franchise Tax Board determines that the need for the portion, item, or component of the source code with respect to the item outweighs the risks of unauthorized disclosure of trade secrets.

(2) Paragraph (1) of subdivision (a) shall not apply to any of the following:

(A) Any inquiry into any offense connected with the administration or enforcement of this part, Part 10 (commencing with Section 17001), Part 10.7 (commencing with Section 21001), or Part 11 (commencing with Section 23001).

(B) Any tax-related computer software source code acquired or developed by the taxpayer or related person primarily for internal use by the taxpayer or that person rather than for commercial distribution.

(C) Any communications between the owner of the tax-related computer software source code and the taxpayer or related persons.

(D) Any tax-related computer software source code which is required to be provided or made available pursuant to any other provision of this part, Part 10 (commencing with Section 17001), Part 10.7 (commencing with Section 21001), or Part 11 (commencing with Section 23001).

(3) For purposes of paragraph (1), the Franchise Tax Board shall be treated as meeting the requirements of subparagraphs (A) and (B) of that paragraph if all of the following apply:

(A) The Franchise Tax Board determines that it is not feasible to determine the correctness of an item without access to the computer software executable code and associated data described in clause (ii) of subparagraph (A) of paragraph (1).

(B) The Franchise Tax Board makes a formal request to the taxpayer for the code and data and to the owner of the computer software source code for the executable code.

(C) The code and data are not provided within 180 days of that request.

(4) In any proceeding brought under Article 2 (commencing with Section 1180) of Chapter 2 of Part 1 of Division 3 of Title 2 of the Government Code to enforce a subpoena issued under the authority of this subdivision, the court shall, at the request of any party, hold a hearing to determine whether the applicable requirements of this section have been met.

(c) (1) In any court proceeding to enforce a subpoena for any portion of software, the court may receive evidence and issue any order necessary to prevent the disclosure of trade secrets or other confidential information with respect to that software, including requiring that any information be placed under seal to be opened only as directed by the court.

(2) Notwithstanding any other provision of this section, and in addition to any protections ordered pursuant to paragraph (1), in the case of software that comes into the possession or control of the Franchise Tax Board in the course of any examination with respect to any taxpayer, all of the following shall apply:

(A) The software may be used only in connection with the examination of that taxpayer s return, any protest or appeal by the taxpayer, any judicial proceeding and any appeals therefrom, or any inquiry into any offense connected with the administration or enforcement of this part, Part 10 (commencing with Section 17001), Part 10.7 (commencing with Section 21001), or Part 11 (commencing with Section 23001).

(B) The Franchise Tax Board shall provide, in advance, to the taxpayer and the owner of the software a written list of the names of all individuals who will analyze or otherwise have access to the software.

(C) (i) The software shall be maintained in a secure area or place, and in the case of computer software source code, shall not be removed from the owner s place of business unless the owner permits, or a court orders, that removal.

(ii) For purposes of clause (i), the owner shall make available any necessary equipment or materials for analysis of computer software source code required to be conducted on the owner s premises.

(D) The software may not be copied except as necessary to perform an analysis, and the Franchise Tax Board shall number all copies made and certify in writing that no other copies have been or will be made.

(E) At the end of the period during which the software may be used under subparagraph (A), both of the following apply:

(i) The software and all copies thereof shall be returned to the person from whom they were obtained and any copies thereof made under subparagraph (D) on the hard drive of a machine or other mass storage device shall be permanently deleted.

(ii) The Franchise Tax Board shall obtain from any person who analyzes or otherwise had access to that software a written certification under penalty of perjury that all copies and related materials have been returned and that no copies were made of them.

(F) The software may not be decompiled or disassembled.

(G) (i) The Franchise Tax Board shall provide to the taxpayer and the owner of any interest in the software, as the case may be, a written agreement, between the Franchise Tax Board and any person who is not an officer or employee of the State of California and who will analyze or otherwise have access to that software, which provides that the person agrees not to do either of the following:

(I) Disclose the software to any person other than persons to whom the information could be disclosed for tax administration purposes under Section 19542.

(II) Participate for two years in the development of software which is intended for a similar purpose as the software examined.

(ii) The owner of any interest in the software shall be considered a party to any agreement described in clause (i).

(H) The software shall be treated as return information for purposes of Section 19542.

(d) For purposes of this section:

(1) Software includes computer software source code and computer software executable code.

(2) Computer software source code means all of the following:

(A) The code written by a programmer using a programming language which is comprehensible to appropriately trained persons and is not capable of directly being used to give instructions to a computer.

(B) Related programmers notes, design documents, memoranda, and similar documentation.

(C) Related customer communications.

(3) Computer software executable code means both of the following:

(A) Any object code, machine code, or other code readable by a computer when loaded into its memory and used directly by the computer to execute instructions.

(B) Any related user manuals.

(4) Owner includes, with respect to any software, the developer of the software.

(5) A person shall be treated as related to another person if the persons are related persons under Section 267 or 707(b) of the Internal Revenue Code.

(6) Tax-related computer software source code means the computer source code for any computer software program intended for accounting, tax return preparation or compliance, or tax planning.

(e) This section and Section 19542.3 shall not apply to any software acquired or developed for internal use by the Franchise Tax Board.

(f) This section shall apply to subpoenas issued, and software acquired, after the effective date of the act adding this section. In the case of any software acquired on or before the effective date of the act adding this section, the requirements of paragraph (2) of subdivision (a) shall apply after the 90th day after the effective date of the act adding this section. The preceding sentence shall not apply to the requirement under clause (ii) of subparagraph (G) of paragraph (2) of subdivision (c).

(Added by Stats. 1999, Ch. 931, Sec. 27. Effective October 10, 1999.)



19504.7

(a) An officer or employee of the Franchise Tax Board may not contact any person other than the taxpayer with respect to the determination or collection of the tax liability of the taxpayer without providing reasonable notice in advance to the taxpayer that contacts with persons other than the taxpayer may be made. The notice shall explain that a request may be made as provided in subdivision (b). A notice shall be valid for any third-party contacts made during the 12 months following the date of the notice. For any third-party contacts made after the expiration of the 12 months, an additional preliminary notice must be provided. This subdivision shall not apply if mail to the same address is returned undeliverable with no forwarding address. The notice shall not be required if the unpaid tax for which notice would otherwise be required under this paragraph is consolidated for collection purposes with a preexisting unpaid tax for which notice has been given under this paragraph with respect to that described preexisting unpaid tax of the person.

(b) The Franchise Tax Board shall provide, upon request from the taxpayer, a record of persons contacted during that 12-month period by the Franchise Tax Board with respect to the determination or collection of the tax liability of the taxpayer. The taxpayer s request shall be made no later than 60 days after the 12-month period has expired.

(c) This section shall not apply:

(1) To any contact which the taxpayer has authorized.

(2) If the Franchise Tax Board determines for good cause shown that the notice would jeopardize collection of any tax or the notice may involve reprisal against any person.

(3) With respect to any pending criminal investigation.

(d) This section shall be operative for contacts made after 180 days after the effective date of the act adding this section.

(Added by Stats. 1999, Ch. 931, Sec. 28. Effective October 10, 1999.)



19505

The Franchise Tax Board may appoint and remove, in the manner provided by law, those officers, agents, branch office income tax deputies, and other employees as it deems necessary. They shall have the duties and powers as the Franchise Tax Board from time to time prescribes.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19506

The Franchise Tax Board may appoint one or more deputies or assistants to conduct hearings, prescribe regulations, or perform any other duty imposed by this part or other laws of the state upon the Franchise Tax Board.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19507

Any temporary appointments of branch office income tax deputies and other branch office employees shall be made from eligible residents of the district in which the branch office is located.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19508

The salaries of the personnel required by the Franchise Tax Board shall be such as it may prescribe, in the manner provided by law, and the Franchise Tax Board and its personnel shall be allowed reasonable and necessary traveling and other expenses incurred in the performance of their duties.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19509

The Franchise Tax Board may require officers, agents, deputies, and other employees designated by it to give bond for the faithful performance of their duties in the sum and with the sureties as it may determine. It shall pay all premiums on the bonds out of moneys appropriated for the administration of this part.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19511

The Franchise Tax Board and officers and employees designated by it may administer an oath to any person or take the acknowledgment of any person in respect of any return or report required by this part or the rules and regulations of the Franchise Tax Board.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19512

Any person acting in a fiduciary capacity shall assume the duties and, upon giving notice to the Franchise Tax Board, shall assume the rights and privileges of the taxpayers in respect of any tax, additions to tax, penalties, and interest imposed by Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part except as otherwise specifically provided, until he or she gives notice that his or her fiduciary has terminated. He or she shall give notice under this section pursuant to rules and regulations prescribed by the Franchise Tax Board.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19516

Every fiduciary who pays in whole or in part any claim, other than claims for taxes, expenses of administration, funeral expenses, expenses of last illness, family allowance, or wage claims as defined in Section 11402 of the Probate Code, against the person, estate, or trust for whom or for which the fiduciary acts, or who makes any distribution of the assets of the person, estate, or trust, before satisfaction and payment of taxes, interest, and penalties, except penalties due from a decedent, which are imposed by Part 10 (commencing with Section 17001) or this part on the person, estate, or trust for whom or for which the fiduciary acts, or which constitute a claim against the person, estate, or trust, or which are a lien or charge on or against the assets of the person, estate, or trust, is personally liable to the state for the taxes, interest, and penalties to the extent of the payments and distributions.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19517

(a) In the case of income received or accrued during the lifetime of a decedent, or by his or her estate during the period of administration, or by a trust, the Franchise Tax Board shall mail notices proposing to assess the tax, and shall commence any proceeding in court without assessment for the collection of the tax, within 18 months after written request therefor (filed after the return is made) by the fiduciary of the estate or trust or by any other person liable for the tax or any portion thereof.

(b) After filing a request pursuant to subdivision (a), a fiduciary may consent in writing to waive the limitation prescribed by subdivision (a).

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19518

(a) The trustee of a trust described in Section 401(a) of the Internal Revenue Code which is exempt from tax under Section 17631 to which contributions have been paid under a plan on behalf of any owner-employee (as defined in Section 401(c)(3) of the Internal Revenue Code), and each insurance company or other person which is the issuer of a contract purchased by such a trust, or purchased under a plan described in Section 403(a) of the Internal Revenue Code, contributions for which have been paid on behalf of any owner-employee, shall file the returns (in the form and at the times), keep the records, make the identification of contracts and funds (and accounts within the funds), and supply the information, as the Franchise Tax Board shall by forms or regulations prescribe.

(b) Every individual on whose behalf contributions have been paid as an owner-employee (as defined in Section 401(c)(3) of the Internal Revenue Code)

(1) To a trust described in Section 401(a) of the Internal Revenue Code which is exempt from tax under Section 17631, or

(2) To an insurance company or other person under a plan described in Section 403(a) of the Internal Revenue Code,

shall furnish the trustee, insurance company, or other person, as the case may be, the information at the times and in the form and manner as the Franchise Tax Board shall prescribe by forms or regulations.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19519

The Franchise Tax Board shall transmit to the Director of Employment Development claims for credit or refund allowed pursuant to Section 17061 of this code and subdivision (a) of Section 1176.5 of the Unemployment Insurance Code.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19520

Unless otherwise specifically provided, if a provision of law, including Section 1088.5 and Section 1088.8 of the Unemployment Insurance Code, authorizes the use of information for tax enforcement purposes, the term tax enforcement includes the collection of any amount referred to the Franchise Tax Board for collection under a provision of law that authorizes the Franchise Tax Board to collect that amount in the same manner as an unpaid tax liability is collected by the Franchise Tax Board.

(Added by Stats. 2003, Ch. 455, Sec. 6. Effective January 1, 2004.)



19521

(a) The rate established under this section (referred to in other code sections as the adjusted annual rate ) shall be determined in accordance with Section 6621 of the Internal Revenue Code, except that:

(1) (A) For taxpayers other than corporations, the overpayment rate specified in Section 6621(a)(1) of the Internal Revenue Code shall be modified to be equal to the underpayment rate determined under Section 6621(a)(2) of the Internal Revenue Code.

(B) In the case of any corporation, for purposes of determining interest on overpayments for periods beginning before July 1, 2002, the overpayment rate specified in Section 6621(a)(1) of the Internal Revenue Code shall be modified to be equal to the underpayment rate determined under Section 6621(a)(2) of the Internal Revenue Code.

(C) In the case of any corporation, for purposes of determining interest on overpayments for periods beginning on or after July 1, 2002, the overpayment rate specified in Section 6621(a)(1) of the Internal Revenue Code shall be modified to be the lesser of 5 percent or the bond equivalent rate of 13-week United States Treasury bills, determined as follows:

(i) The bond equivalent rate of 13-week United States Treasury bills established at the first auction held during the month of January shall be utilized in determining the appropriate rate for the following July 1 to December 31, inclusive. Any such rate shall be rounded to the nearest full percent (or, if a multiple of one-half of 1 percent, that rate shall be increased to the next highest full percent).

(ii) The bond equivalent rate of 13-week United States Treasury bills established at the first auction held during the month of July shall be utilized in determining the appropriate rate for the following January 1 to June 30, inclusive. Any such rate shall be rounded to the nearest full percent (or, if a multiple of one-half of 1 percent, that rate shall be increased to the next highest full percent).

(2) The determination specified in Section 6621(b) of the Internal Revenue Code shall be modified to be determined semiannually as follows:

(A) The rate for January shall apply during the following July through December, and

(B) The rate for July shall apply during the following January through June.

(b) (1) For purposes of this part, Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), and any other provision of law referencing this method of computation, in computing the amount of any interest required to be paid by the state or by the taxpayer, or any other amount determined by reference to that amount of interest, that interest and that amount shall be compounded daily.

(2) Paragraph (1) shall not apply for purposes of computing the amount of any addition to tax under Section 19136 or 19142.

(c) Section 6621(c) of the Internal Revenue Code, relating to increase in underpayment rate for large corporate underpayments, is modified as follows:

(1) The applicable date shall be the 30th day after the earlier of either of the following:

(A) The date on which the proposed deficiency assessment is issued.

(B) The date on which the notice and demand is sent.

(2) This subdivision shall apply for purposes of determining interest for periods after December 31, 1991.

(3) Section 6621(c)(2)(B)(iii) of the Internal Revenue Code shall apply for purposes of determining interest for periods after December 31, 1998.

(d) Section 6621(d) of the Internal Revenue Code, relating to the elimination of interest on overlapping periods of tax overpayments and underpayments, shall not apply.

(Amended by Stats. 2002, Ch. 1127, Sec. 18. Effective September 30, 2002.)



19522

(a) (1) (A) On or before the 10th of January each year, the Franchise Tax Board shall submit to the Legislature a report on all changes to the Internal Revenue Code enacted into law in the prior year. To the extent possible, the report shall contain an estimate of the revenue effect of conforming California law to each of those changes.

(B) In the event that changes to the Internal Revenue Code are enacted after September 15 of any year, the report described in subparagraph (A) shall be submitted to the Legislature within 120 days after signature by the President of the United States, rather than the 10th of January.

(2) The report required by this section shall be made available to the public.

(3) It is the intent of the Legislature that the policy committee of each house of the Legislature hold at least one public hearing on the report required by this section.

(b) For any introduced bill which proposes changes in any of the dates in Section 17024.5, the Franchise Tax Board shall prepare a complete analysis of the bill which describes all changes to state law which will automatically occur by reference to federal law as of the changed date. The Franchise Tax Board shall immediately update and supplement that analysis upon any amendment to the bill. That analysis shall be made available to the public and shall be submitted to the Legislature for publication in the daily journal of each house of the Legislature. The digest of the Legislative Counsel shall indicate that an analysis of the bill shall be prepared by the Franchise Tax Board and printed in the daily journal of each house of the Legislature.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19523

If the Secretary of the Treasury has, under the authority of Section 330(c) of Title 31 of the United States Code:

(a) Assessed a penalty under Section 6701(a) of the Internal Revenue Code, and

(b) Provided that appraisals by an appraiser shall not have any probative effect in any administrative proceeding before the Department of the Treasury or the Internal Revenue Service, and

(c) Barred that appraiser from presenting evidence or testimony in that proceeding, then appraisals by that person shall be presumed to have no probative effect in any administrative proceeding before the State Board of Equalization or the Franchise Tax Board.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19523.5

(a) If the United States Secretary of the Treasury has, under the authority of Section 330(b) of Subchapter II of Chapter 3 of Subtitle 1 of Title 31 of the United States Code, suspended or disbarred a person from practice before the United States Department of the Treasury, the Franchise Tax Board shall, after notice and opportunity for a proceeding, suspend or disbar that person from practice before the Franchise Tax Board during the period of federal suspension or disbarment, unless the action of the United State Secretary of the Treasury was clearly erroneous.

(b) For purposes of this section, both of the following definitions apply:

(1) Practice or practices means all matters connected with a presentation to the Franchise Tax Board or any of its officers or employees relating to a taxpayer s rights, privileges, or liabilities under laws or regulations administered by the Franchise Tax Board.

(2) Presentations means, but is not limited to, preparing and filing documents, corresponding and communicating with the Franchise Tax Board, and representing a client at conferences, hearings, and meetings.

(c) (1) Every person who practices before the Franchise Tax Board and is suspended or disbarred from practice before the United States Department of the Treasury shall notify the Franchise Tax Board, in writing, within 45 days of the issuance of a final order disbarring or suspending the person pursuant to Section 10.80 of Subpart D of Part 10 of Subtitle A of Title 31 of the Code of Federal Regulations, revised as of July 26, 2002.

(2) Any person that fails to notify the Franchise Tax Board pursuant to paragraph (1) shall be subject to a penalty of five thousand dollars ($5,000).

(d) The written notice required by subdivision (c) shall concede the accuracy of the federal action, or state the reason or reasons why the federal action is clearly erroneous.

(e) Any person that has been suspended or disbarred from practice before the Franchise Tax Board may seek review of that determination by bringing an action pursuant to Section 1085 of the Code of Civil Procedure.

(f) The Franchise Tax Board may prescribe any regulations necessary to carry out the purposes of this section.

(g) This section shall be effective for final federal orders of disbarment or suspension issued on or after the enactment date of this act.

(Added by Stats. 2005, Ch. 74, Sec. 71. Effective July 19, 2005.)



19525

The Franchise Tax Board, under regulations prescribed by the Franchise Tax Board, may establish a reward program for information resulting in the identification of underreported or unreported income subject to taxes imposed by Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001). Any reward may not exceed 10 percent of the taxes collected as a result of the information provided. Any person employed by or under contract with any state or federal tax collection agency shall not be eligible for a reward provided for pursuant to this section.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19526

The Franchise Tax Board shall develop and maintain a taxpayer cross-reference file which shall be used as a part of a nonwage earner filing enforcement program. The taxpayer cross-reference file may include information from taxpayer identification information available from tax returns, application forms, other documents, and any other files as already exist and are maintained by the state s major revenue agencies. The taxpayer cross-reference file shall only be used for the purposes of tax law enforcement and administration.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19528

(a) Notwithstanding any other provision of law, the Franchise Tax Board may require any board, as defined in Section 22 of the Business and Professions Code, and the State Bar, the Bureau of Real Estate, and the Insurance Commissioner (hereinafter referred to as licensing board) to provide to the Franchise Tax Board the following information with respect to every licensee:

(1) Name.

(2) Address or addresses of record.

(3) Federal employer identification number (if the entity is a partnership) or social security number (for all others).

(4) Type of license.

(5) Effective date of license or renewal.

(6) Expiration date of license.

(7) Whether license is active or inactive, if known.

(8) Whether license is new or renewal.

(b) The Franchise Tax Board may do the following:

(1) Send a notice to any licensee failing to provide the identification number or social security number as required by subdivision (a) of Section 30 of the Business and Professions Code and subdivision (a) of Section 1666.5 of the Insurance Code, describing the information that was missing, the penalty associated with not providing it, and that failure to provide the information within 30 days will result in the assessment of the penalty.

(2) After 30 days following the issuance of the notice described in paragraph (1), assess a one hundred dollar ($100) penalty, due and payable upon notice and demand, for any licensee failing to provide either its federal employer identification number (if the licensee is a partnership) or his or her social security number (for all others) as required in Section 30 of the Business and Professions Code and Section 1666.5 of the Insurance Code.

(c) Notwithstanding Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, the information furnished to the Franchise Tax Board pursuant to Section 30 of the Business and Professions Code or Section 1666.5 of the Insurance Code shall not be deemed to be a public record and shall not be open to the public for inspection.

(Amended by Stats. 2013, Ch. 352, Sec. 514. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



19529

The Franchise Tax Board shall notify the Registrar of Contractors of the Contractors State License Board, the Director of Employment Development, the Economic and Employment Enforcement Coalition, and the Joint Enforcement Strike Force on the Underground Economy upon the arraignment of or the filing of criminal charges against any individual for a violation of Chapter 9 (commencing with Section 19701) of this Part if that individual engages in the business or acts in the capacity of a contractor within this state pursuant to a license issued by the Contractors State License Board or if that individual unlawfully engages in the business or acts in the capacity of a contractor within this state without having a license therefor.

(Added by Stats. 2005, Ch. 428, Sec. 2. Effective January 1, 2006.)



19530

The Franchise Tax Board shall preserve reports and tax returns for three years from the due dates thereof and thereafter until it orders them to be destroyed. Information returns and other documents filed pursuant to Article 4 (commencing with Section 18631) or Article 5 (commencing with Section 18661) of Chapter 2 shall be preserved until the Franchise Tax Board orders them to be destroyed.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19532

(a) The Franchise Tax Board may charge fees for its Tax News publication and its California Package X. The fees shall include preparation and production costs and other related costs, including, but not limited to, the handling of requests, printing, and postage.

(b) This section shall not apply to documents distributed to public distribution sites.

(c) Fees received under this section shall be handled in accordance with Section 19605.

(Added by renumbering Section 19531 (as added by Stats. 1993, Ch. 31) by Stats. 1994, Ch. 146, Sec. 208. Effective January 1, 1995.)



19533

(a) In the event the debtor has more than one debt being collected by the Franchise Tax Board and the amount collected by the Franchise Tax Board is insufficient to satisfy the total amount owing, the amount collected shall be applied in the following priority:

(1) Payment of any delinquencies transferred for collection under Article 5 (commencing with Section 19270) of Chapter 5.

(2) Payment of any taxes, additions to tax, penalties, interest, fees, or other amounts due and payable under Part 7.5 (commencing with Section 13201), Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part, and amounts authorized to be collected under Section 19722.

(3) Payment of delinquencies collected under Section 10878.

(4) Payment of any amounts due that are referred for collection under Article 5.5 (commencing with Section 19280) of Chapter 5.

(5) Payment of any delinquencies referred for collection under Article 7 (commencing with Section 19291) of Chapter 5.

(b) Notwithstanding the payment priority established by this section, voluntary payments designated by the taxpayer as payment for a personal income tax liability or as a payment on amounts authorized to be collected under Section 19722, shall not be applied pursuant to this priority, but shall instead be applied as designated.

(Amended by Stats. 2012, Ch. 32, Sec. 35. Effective June 27, 2012.)






ARTICLE 2. Disclosure of Information

19542

Except as otherwise provided in this article and as required to administer subdivision (b) of Section 19005, it is a misdemeanor for the Franchise Tax Board or any member thereof, or any deputy, agent, clerk, or other officer or employee of the state (including its political subdivisions), or any former officer or employee or other individual, who in the course of his or her employment or duty has or had access to returns, reports, or documents required to be filed under this part, to disclose or make known in any manner information as to the amount of income or any particulars (including the business affairs of a corporation) set forth or disclosed therein.

(Amended by Stats. 1997, Ch. 605, Sec. 40. Effective January 1, 1998.)



19542.1

(a) Except as otherwise provided by this article, it shall be unlawful for any person described in Section 19542 to willfully inspect any confidential information furnished or secured pursuant to this part, Part 10 (commencing with Section 17001), or Part 11 (commencing with Section 23001). For purposes of this section, inspection means any examination of confidential information. Any willful unauthorized inspection or unwarranted disclosure or use of confidential information by the persons described in Section 19542 is a misdemeanor.

(b) The Franchise Tax Board shall notify a taxpayer of any known incidents of willful unauthorized inspection or unwarranted disclosure or use of his or her confidential tax records, but only if criminal charges have been filed for the willful unauthorized inspection or unwarranted disclosure.

(Added by Stats. 1998, Ch. 623, Sec. 3. Effective January 1, 1999.)



19542.3

Any person who willfully divulges or makes known software, as defined in paragraph (1) of subdivision (d) of Section 19504.5, to any person in violation of Section 19504.5 is punishable by imprisonment in a county jail for not more than one year, or in the state prison, at the discretion of the court, by a fine of not more than five thousand dollars ($5,000), or by both that fine and imprisonment, at the discretion of the court, together with the costs of investigation and prosecution.

(Amended by Stats. 2006, Ch. 347, Sec. 18. Effective January 1, 2007.)



19543

(a) Business affairs, as used in this article means the details relative to the business activities of the entity as disclosed by the return but shall exclude extraneous matters, such as the exact corporate title, corporate number, the date of commencement of business in this state, taxable year adopted, filing date of return, name, date and title of individuals signing affidavit to the return, due date of taxes, taxes unpaid, entity s address, private address of officers and directors.

(b) Extraneous matters shall not be disclosed unless the request for the information states the names of the entities as to which information is desired and only if there is no reason to believe that the information will be used for commercial list purposes.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19544

Nothing in Section 19542, or in any other provision of law, shall be construed to require the disclosure of standards used or to be used for the selection of returns for examination, or data used or to be used for determining those standards, if the Franchise Tax Board determines that the disclosure will seriously impair assessment, collection, or enforcement under this part.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19545

A return or return information may be disclosed in a judicial or administrative proceeding pertaining to tax administration, if any of the following apply:

(a) The taxpayer is a party to the proceeding, or the proceeding arose out of, or in connection with, determining the taxpayer s civil or criminal liability, or the collection of the taxpayer s civil liability with respect to any tax imposed under this part.

(b) The treatment of an item reflected on the return is directly related to the resolution of an issue in the proceeding.

(c) The return or return information directly relates to a transactional relationship between a person who is a party to the proceeding and the taxpayer which directly affects the resolution of an issue in the proceeding.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19546

Upon request of a committee appointed by either the Assembly or the Senate, or both, any information may be furnished to the committee, but it is a misdemeanor for the committee or any member, clerk, or other officer or employee thereof to disclose in any manner any particulars of the information so furnished except to law enforcement officers for the purpose of aiding the detection or prosecution of crimes committed in violation of this part.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19546.5

Any person who otherwise has or had access to any return or return information may disclose the return or return information to a committee appointed by the Assembly or Senate, or both, or any member, clerk, or other officer or employee thereof, if the person believes the return or return information may relate to possible board misconduct, maladministration, or taxpayer abuse.

(Added by Stats. 1999, Ch. 931, Sec. 31. Effective October 10, 1999.)



19547

In a matter involving tax administration under this part, a return or return information shall be open to inspection by the Attorney General or other legal representatives of the state, if any of the following apply:

(a) The taxpayer is or may be a party to the proceeding, or the proceeding arose out of, or in connection with, determining the taxpayer s civil or criminal liability, or the collection of the taxpayer s civil liability with respect to any tax imposed under Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001).

(b) The treatment of an item reflected on the return is or may be related to the resolution of an issue in the proceeding or investigation.

(c) The return or return information relates or may relate to a transactional relationship between a person who is a party to the proceeding and the taxpayer, which affects or may affect, the resolution of an issue in the proceeding or investigation.

In addition, the Attorney General may inspect any report or return required under this part when required in the enforcement of any public or charitable trust or in compelling adherence to any charitable purposes for which any nonprofit corporation is formed.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19547.5

(a) (1) Notwithstanding any provision of law, the Franchise Tax Board shall make available to the Attorney General a list of retail sellers and manufacturers required to disclose efforts to eradicate slavery and human trafficking pursuant to Section 1714.43 of the Civil Code. The list shall be based on tax returns filed for taxable years beginning on or after January 1, 2011.

(2) Each list required by this section shall be submitted annually to the Attorney General by November 30, 2012, and each November 30 thereafter. The list shall be derived from original tax returns received by the Franchise Tax Board on or before December 31, 2011, and each December 31 thereafter.

(b) Each annual list required by this section shall include the following information for each retail seller or manufacturer:

(1) Entity name.

(2) California identification number.

(Added by Stats. 2010, Ch. 556, Sec. 4. Effective January 1, 2011.)



19548

(a) The Franchise Tax Board, upon request by the California Parent Locator Service, may disclose to the California Parent Locator Service, pursuant to Section 17505 or 17506 of the Family Code, any taxpayer return information that may be of assistance in locating alleged abducting or absent parents, spouses, or former spouses, in enforcing their liability for child support or the liability for spousal support, in establishing a parent and child relationship, and in locating and returning abducted children to their parents.

(b) Information disclosed to the California Parent Locator Service pursuant to subdivision (a) shall be disseminated by the California Parent Locator Service only as provided for by, and only for the purposes specified in, Section 17505 or 17506 of the Family Code.

(Amended by Stats. 1999, Ch. 478, Sec. 6. Effective January 1, 2000.)



19548.2

(a) Notwithstanding any other law and in accordance with Section 120962 of the Health and Safety Code, the State Department of Public Health shall disclose the name and individual taxpayer identification number (ITIN) or social security number of an applicant for, or recipient of services pursuant to Chapter 6 (commencing with Section 120950) of Part 4 of Division 105 of the Health and Safety Code to the Franchise Tax Board for the purpose of verifying the adjusted gross income of an applicant or recipient.

(b) The Franchise Tax Board, upon receipt of this information, shall inform the State Department of Public Health of the amounts of the federal adjusted gross income as reported by the taxpayer to the Franchise Tax Board, and the California adjusted gross income as reported by the taxpayer to the Franchise Tax Board or as adjusted by the Franchise Tax Board. The Franchise Tax Board shall provide the information to the State Department of Public Health for the most recent taxable year that the Franchise Tax Board has information available, and shall include the first and last name, date of birth, and the ITIN or social security number of the taxpayer.

(c) (1) Information provided by the State Department of Public Health pursuant to this section shall constitute confidential public health records as defined in Section 121035 of the Health and Safety Code, and shall remain subject to the confidentiality protections and restrictions on further disclosure by the recipient under subdivisions (d) and (e) of Section 121025.

(2) Prior to accessing confidential HIV-related public health records, Franchise Tax Board staff and contractors shall be required to annually sign a confidentiality agreement developed by the State Department of Public Health that includes information related to the penalties under Section 121025 of the Health and Safety Code for a breach of confidentiality and the procedures for reporting a breach of confidentiality under subdivision (h) of Section 121022 of the Health and Safety Code. Those agreements shall be reviewed annually by the State Department of Public Health.

(3) The Franchise Tax Board shall return or destroy all information received from the State Department of Public Health after completing the exchange of information.

(Added by Stats. 2014, Ch. 31, Sec. 43. Effective June 20, 2014.)



19548.5

(a) (1) The Franchise Tax Board may, upon request, disclose to the California Health Benefit Exchange, the State Department of Health Care Services, the Managed Risk Medical Insurance Board, and county departments and agencies, returns or return information described in paragraph (2) in the records of the Franchise Tax Board, through information sharing agreements or data interfaces, to verify or determine eligibility of an individual for Medi-Cal benefits, the Healthy Families Program, the Access for Infants and Mothers Program, health benefits, tax credits, health insurance subsidies, or cost-sharing reductions through the Exchange.

(2) The returns and return information that may be disclosed pursuant to this section is limited to the following:

(A) Information necessary to validate or make the eligibility determination, including wages, withholdings, identifying information, and credits.

(B) The demographic information of any taxpayer.

(C) Tax refund information of any taxpayer.

(3) In addition to the penalties under this article for unauthorized use or disclosure of the information disclosed pursuant to this section by any deputy, agent, clerk, officer, or employee of any agency receiving information pursuant to this section, any information received from the Franchise Tax Board as a result of this section shall be subject to the information sharing and confidentiality requirements in paragraph (8) of subdivision (a) of Section 100504 of the Government Code.

(b) (1) This section shall not be construed to supersede the requirements and protections in the California Right to Financial Privacy Act under Chapter 20 (commencing with Section 7460) of Division 7 of Title 1 of the Government Code in obtaining information in possession of any financial institution.

(2) This section shall not be construed to supersede or replace or in any way modify any privacy and information security requirements and protections in federal and state law regarding protected health information or personally identifiable information, including, but not limited to, the federal Health Insurance Portability and Accountability Act (HIPAA), the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code), Section 14100.2 of the Welfare and Institutions Code, and any other state or federal laws that are intended to, or have the effect of, protecting individual privacy and information security in any circumstance.

(c) The Franchise Tax Board may require reimbursement for costs incurred in providing information specified in this Section.

(Added by Stats. 2012, Ch. 815, Sec. 2. Effective January 1, 2013.)



19549

For purposes of this article:

(a) Return means any tax or information return, or claim for refund required by, or provided for or permitted under, the provisions of Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part which is filed with the Franchise Tax Board by, on behalf of, or with respect to any person, estate, or trust, and any amendment or supplement thereto, including supporting schedules, attachments, or lists which are supplemental to, or part of, the return so filed.

(b) Return information means a taxpayer s identity, the nature, source, or amount of his, her, or its income, payments, receipts, deductions, exemptions, credits, assets, liabilities, net worth, tax liability, tax withheld, deficiencies, overassessments, or tax payments, whether the taxpayer s return was, is being, or will be examined or subject to other investigation or processing, or any other data, received by, recorded by, prepared by, furnished to, or collected by the Franchise Tax Board with respect to a return or with respect to the determination of the existence, or possible existence, of liability, or the amount thereof, of any person under Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part for any tax, addition to tax, penalty, interest, fine, forfeiture, or other imposition, or offense.

(c) Taxpayer return information means return information as defined in subdivision (b) which is filed with, or furnished to, the Franchise Tax Board by or on behalf of the taxpayer to whom the return information relates.

(d) Tax administration means the administration, management, conduct, direction, and supervision of the execution and application of Part 10 (commencing with Section 17001), Part 10.7 (commencing with Section 21001), Part 11 (commencing with Section 23001), and this part.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19550

(a) Pursuant to Section 817.5 of the Penal Code, the Franchise Tax Board, upon request from the Department of Justice, a court, or any California law enforcement agency and in a form and manner prescribed by the Franchise Tax Board, shall provide to the Department of Justice, the court, or the law enforcement agency the address of any person represented to be a person for whom there is an outstanding arrest warrant.

(b) (1) Pursuant to Section 290.9 of the Penal Code, the Franchise Tax Board shall, upon request from the Department of Justice, provide to the Department of Justice the address of any person represented to be a person who is in violation of his or her duty to register under Section 290 of the Penal Code.

(2) This subdivision shall be operative with respect to requests made on or after January 1, 2005, pursuant to Section 290.9 of the Penal Code, as added by Section 1 of Chapter 127 of the Statutes of 2004.

(Amended by Stats. 2005, Ch. 349, Sec. 4. Effective January 1, 2006.)



19551

(a) The Franchise Tax Board may permit the Commissioner of Internal Revenue of the United States, other tax officials of this state, the Multistate Tax Commission, the proper officer of any state imposing an income tax or a tax measured by income or the authorized representative of that officer, or the tax officials of Mexico, if a reciprocal agreement exists, to inspect the income tax returns of any taxpayer, or may furnish to the commission, or the officer or the authorized representative thereof an abstract of the return or supply thereto information concerning any item of income contained in any return or disclosed by the report of any investigation of the income or return. The information shall be furnished to the Multistate Tax Commission, the federal or state officer or his or her representative, or the officials of Mexico for tax purposes only. If furnished pursuant to a written agreement, information furnished pursuant to this section shall be furnished only if the request is in the form of an affidavit under penalty of perjury stating that the purpose for the request relates to an investigation of the tax specified in the request and that the information will be used in the ordinary performance of the applicant s official duties.

(b) Notwithstanding subdivision (a) and except as otherwise provided in Section 19551.1, tax officials of political subdivisions of this state shall request information from the Franchise Tax Board by affidavit only. At the time a tax official makes the request, he or she shall provide the affected person with a copy of the affidavit and, upon request, make the information obtained available to that person.

(c) For purposes of this section, reciprocal agreement means a formal agreement to exchange information between national taxing officials of Mexico and taxing authorities of the State Board of Equalization, the Franchise Tax Board, and the Employment Development Department. Furthermore, the reciprocal agreement shall be limited to the exchange of information that is essential for tax administration purposes only. Taxing authorities of the State of California shall be granted tax information only on California residents. Taxing authorities of Mexico shall be granted tax information only on Mexican nationals.

(d) This section shall remain in effect only until January 1, 2019, and as of that date, is repealed.

(Amended (as amended by Stats. 2008, Ch. 345, Sec. 1) by Stats. 2013, Ch. 513, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2019, by its own provisions. See later operative version, as amended by Sec. 2 of Ch. 513. Note: See conditional repeal provision in Stats. 2008, Ch. 345, Sec. 5.)



19551

(a) The Franchise Tax Board may permit the Commissioner of Internal Revenue of the United States, other tax officials of this state, the Multistate Tax Commission, the proper officer of any state imposing an income tax or a tax measured by income or the authorized representative of that officer, or the tax officials of Mexico, if a reciprocal agreement exists, to inspect the income tax returns of any taxpayer, or may furnish to the commission, or the officer or the authorized representative thereof an abstract of the return or supply thereto information concerning any item of income contained in any return or disclosed by the report of any investigation of the income or return. The information shall be furnished to the Multistate Tax Commission, the federal or state officer or his or her representative, or the officials of Mexico for tax purposes only. Except when furnished pursuant to a written agreement, information furnished pursuant to this section shall be furnished only if the request is in the form of an affidavit under penalty of perjury stating that the purpose for the request relates to an investigation of the tax specified in the request and that the information will be used in the ordinary performance of the applicant s official duties.

(b) Notwithstanding subdivision (a), tax officials of political subdivisions of this state shall request information from the Franchise Tax Board by affidavit only. At the time a tax official makes the request, he or she shall provide the affected person with a copy of the affidavit and, upon request, make the information obtained available to that person.

(c) For purposes of this section, reciprocal agreement means a formal agreement to exchange information between national taxing officials of Mexico and taxing authorities of the State Board of Equalization, the Franchise Tax Board, and the Employment Development Department. Furthermore, the reciprocal agreement shall be limited to the exchange of information that is essential for tax administration purposes only. Taxing authorities of the State of California shall be granted tax information only on California residents. Taxing authorities of Mexico shall be granted tax information only on Mexican nationals.

(d) This section shall become operative on January 1, 2019.

(Amended (as added by Stats. 2008, Ch. 345, Sec. 2) by Stats. 2013, Ch. 513, Sec. 2. Effective January 1, 2014. Section operative January 1, 2019, by its own provisions. Note: See conditional repeal provision in Stats. 2008, Ch. 345, Sec. 5.)



19551.1

(a) (1) The Franchise Tax Board may permit the tax officials of any city to enter into a reciprocal agreement with the Franchise Tax Board to obtain tax information from the Franchise Tax Board, as specified in subdivision (b).

(2) For purposes of this section, reciprocal agreement means a formal agreement to exchange information for tax administration purposes between tax officials of a city and the Franchise Tax Board.

(b) The information furnished to tax officials of a city under this section shall be limited as follows:

(1) The tax officials of a city are authorized to receive information only with respect to taxpayers with an address as reflected on the Franchise Tax Board s records within the jurisdictional boundaries of the city who report income from a trade or business to the Franchise Tax Board.

(2) The tax information that may be provided by the Franchise Tax Board to a city is limited to a taxpayer s name, address, social security or taxpayer identification number, and business activity code.

(3) Tax information provided to the taxing authority of a city may not be furnished to, or used by, any person other than an employee of that taxing authority and shall be utilized in a form and manner to safeguard the tax information as required by the Franchise Tax Board, including, but not limited to:

(A) The completion of a data exchange security questionnaire provided by the Franchise Tax Board prior to approval of a data exchange by the Franchise Tax Board.

(B) The tax official of a city shall allow for an onsite safeguard review conducted by the Franchise Tax Board.

(C) The completion of disclosure training provided by the Franchise Tax Board and a confidentiality statement signed by all employees with access to information provided by the Franchise Tax Board confirming the requirement of data security with respect to that information and acknowledging awareness of penalties for unauthorized access or disclosure under Sections 19542 and 19552 of this code and Section 502 of the Penal Code.

(D) The tax official of a city shall notify the Franchise Tax Board within 24 hours upon discovery of any incident of unauthorized or suspected unauthorized access or disclosure of the tax information and provide a detailed report of the incident and the parties involved.

(E) All records received by the tax officials of a city shall be destroyed in a manner to make them unusable or unreadable so an individual record may no longer be ascertained in a timeframe specified by the Franchise Tax Board.

(4) The information provided to the tax officials of the city by the Franchise Tax Board under this section is subject to Section 19542, and may not be used for any purpose other than the city s tax enforcement, or as otherwise authorized by state or federal law.

(5) Section 19542.1 applies to this section.

(c) The Franchise Tax Board may not provide any information pursuant to this section until all of the following have occurred:

(1) An agreement has been executed between a city and the Franchise Tax Board, that provides that an amount equal to all first year costs necessary to furnish the city information pursuant to this section shall be received by the Franchise Tax Board before the Franchise Tax Board incurs any costs associated with the activity permitted by this section. For purposes of this section, first year costs include costs associated with, but not limited to, the purchasing of equipment, the development of processes, and labor.

(2) An agreement has been executed between a city and the Franchise Tax Board, that provides that the annual costs incurred by the Franchise Tax Board, as a result of the activity permitted by this section, shall be reimbursed by the city to the Franchise Tax Board.

(3) Pursuant to the agreement described in paragraph (1), the Franchise Tax Board has received an amount equal to the first year costs.

(d) Any information, other than the type of tax information specified in subdivision (b), may be requested by the tax officials of a city from the Franchise Tax Board by affidavit. At the time a tax official makes the request, he or she shall provide the person whose information is the subject of the request, with a copy of the affidavit and, upon request, make the information obtained available to that person.

(e) This section does not invalidate any other law. This section does not preclude any city or county from obtaining information about individual taxpayers, including those taxpayers not subject to this section, by any other means permitted by state or federal law.

(f) Nothing in this section shall be construed to affect any obligations, rights, or remedies regarding personal information provided under state or federal law.

(g) Notwithstanding subdivision (c), the Franchise Tax Board shall waive a city s reimbursement of the Franchise Tax Board s cost if a city enters into a reciprocal agreement as defined in paragraph (2) of subdivision (a). The reciprocal agreement shall specify that each party shall bear its own costs to furnish the data involved in the exchange authorized by this section and Section 19551.5, and a city shall be precluded from obtaining reimbursement as specified under Section 5 of the act adding this subdivision.

(h) This section shall remain in effect only until January 1, 2019, and as of that date, is repealed.

(Amended by Stats. 2013, Ch. 513, Sec. 3. Effective January 1, 2014. Repealed as of January 1, 2019, by its own provisions. Note: See conditional repeal provision in Stats. 2008, Ch. 345, Sec. 5.)



19551.5

(a) Notwithstanding any other law, each city that assesses a city business tax or requires a city business license shall, upon the request of the Franchise Tax Board, annually submit to the Franchise Tax Board the information that is collected in the course of administration of the city s business tax program, as described in subdivision (b).

(b) Information, collected in the course of administration of the city s business tax program, shall be limited to the following:

(1) Name of the business, if the business is a corporation, partnership, or limited liability company, or the owner s name if the business is a sole proprietorship.

(2) Business mailing address.

(3) Federal employer identification number, if applicable, or the business owner s social security number.

(4) Standard Industrial Classification (SIC) Code or North American Industry Classification System (NAICS) Code.

(5) Business start date.

(6) Business cease date.

(7) City number.

(8) Ownership type.

(c) The reports required under this section shall be filed on magnetic media such as tapes or compact discs, through a secure electronic process, or in other machine-readable form, according to standards prescribed by regulations promulgated by the Franchise Tax Board.

(d) Cities that receive a request from the Franchise Tax Board shall begin providing to the Franchise Tax Board the information required by this section as soon as economically feasible, but no later than December 31, 2009. The information shall be furnished annually at a time and in the form that the Franchise Tax Board may prescribe by regulation.

(e) The city data provided to the Franchise Tax Board under this section is subject to Section 19542, and may not be used for any purpose other than state tax enforcement or as otherwise authorized by law.

(f) If a city enters into a reciprocal agreement with the Franchise Tax Board pursuant to subdivision (a) of Section 19551.1, the city shall also waive reimbursement for costs incurred to provide information required under this section and shall be precluded from obtaining reimbursement as specified under Section 5 of Chapter 345 of the Statutes of 2008. The reciprocal agreement shall specify that each party shall bear its own costs to furnish the data involved in the exchange authorized by Section 19551.1 and this section, and the Franchise Tax Board shall be precluded from obtaining reimbursement as specified under subdivision (c) of Section 19551.1.

(g) A city shall not be required to provide information to the Franchise Tax Board pursuant to this section if the Franchise Tax Board fails to provide tax information to the city pursuant to a reciprocal agreement entered into pursuant to subdivision (a) of Section 19551.1 for reasons other than concerns related to confidentiality of tax information provided to the city.

(h) This section shall remain in effect only until January 1, 2019, and as of that date, is repealed.

(Amended by Stats. 2013, Ch. 513, Sec. 4. Effective January 1, 2014. Repealed as of January 1, 2019, by its own provisions. Note: See conditional repeal provision in Stats. 2008, Ch. 345, Sec. 5.)



19552

Except as otherwise provided by this article, the information furnished or secured pursuant to either this article or the express provisions of law, shall be used solely for the purpose of administering the tax laws or other laws administered by the person or agency obtaining it. Any unwarranted disclosure or use of the information by the person or agency, or the employees and officers thereof, is a misdemeanor.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19553

(a) Subject to the limitations of subdivision (b) of this section and federal law, the Franchise Tax Board may permit the Director of Social Services or deputy directors to inspect the income tax returns of applicants for aid, recipients of aid, or responsible relatives, or in lieu of the inspection, the State Franchise Tax Board may provide the director or deputy directors an abstract of the income tax return requested, or supply information concerning any item of income contained in the return or disclosed by the report of any investigation of the income or return of the applicant for aid, recipient of aid or responsible relative.

(b) The right of the director or deputy directors to inspect income tax records or obtain the other information as provided in this section shall be limited to the records for the current year and the year preceding inspection of applicants or recipients of assistance under Division 9 (commencing with Section 10000) of the Welfare and Institutions Code, and the responsible relatives of the applicants or recipients. The information obtained pursuant to this section shall be used or disclosed only for the purpose of enabling the Director of Social Services or his or her deputy directors to verify or determine the eligibility or entitlement of an applicant for, or recipient of, public social services or the obligation of a responsible relative.

(c) The counties are authorized to request the information as provided in this section from the Director of Social Services or deputy directors. The director may release the information to the director of a county from which the applicant or recipient receives aid and the information shall be used or disclosed by the director of the county only for the purpose specified in subdivision (b).

(d) The applicant or recipient or responsible relative whose income tax records have been requested of the Franchise Tax Board shall be notified by mail that the request has been made at the time of the request.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19554

(a) Subject to the limitations of this section and federal law, the Franchise Tax Board may provide the Controller with the address or other identification or location information from income tax returns or other records which is necessary for the Controller to locate owners of unclaimed property pursuant to Title 10 (commencing with Section 1300) of Part 3 of the Code of Civil Procedure.

(b) Subject to the limitations of this section and Section 6103(d) of the Internal Revenue Code, the Franchise Tax Board may provide the Controller, on an annual basis, with the following information from business entity income tax returns or other business entity records maintained by the Franchise Tax Board:

(1) The taxpayer s name.

(2) The taxpayer s identification number.

(3) The taxpayer s address.

(4) The taxpayer s principal business activity code.

(c) (1) The information provided to the Controller under this section is subject to Section 19542.

(2) Neither the Controller nor any officer, employee, or agent, or former officer, employee, or agent of the Controller may disclose or use any information obtained from the Franchise Tax Board pursuant to this section except for the purpose of locating owners of unclaimed property as provided in subdivision (a), or for the purpose of determining compliance with the Unclaimed Property Law (Title 10 (commencing with Section 1300) of Part 3 of the Code of Civil Procedure), as provided in subdivision (b).

(Amended by Stats. 2007, Ch. 666, Sec. 1. Effective January 1, 2008.)



19555

(a) Notwithstanding any other provision of law, the State Department of Social Services and the State Department of Health Services shall inform the Franchise Tax Board of the names and social security numbers of applicants for or recipients of public social services programs under Division 9 (commencing with Section 10000) of the Welfare and Institutions Code.

(b) The Franchise Tax Board, upon receipt of this information, may inform the departments of any such applicant or recipient who received unearned income within the most recent available tax year, as reflected on magnetic tape information returns supplied to the Franchise Tax Board by payers, or on the magnetic tape prepared by the Franchise Tax Board which reflects paper information returns supplied to the Franchise Tax Board by payers. In addition, the Franchise Tax Board may provide, from those sources, the departments with the payee s name, social security number, and address; the payer s name and federal employer identification number, including branch code numbers, if applicable, and address; the dollar amount and type of unearned income; and any identifying account numbers.

(c) The Franchise Tax Board shall return all information received from the departments after completing the exchange of information.

(d) This section shall be implemented only to the extent it is funded in the annual Budget Act.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19556

(a) The Franchise Tax Board may disclose to persons described in paragraphs (1) to (4), inclusive, tax return and return information solely for use in an action or proceeding affecting the personnel rights of an employee or former employee, or in preparation of the action or proceeding, but only to the extent the Franchise Tax Board determines that the return or return information is, or may be, relevant and material to the action or proceeding. Tax return and return information may be disclosed pursuant to this section to any of the following persons:

(1) An employee or former employee of the Franchise Tax Board who is, or may be, a party to an administrative action or proceeding affecting the personnel rights of that employee or former employee.

(2) Upon written request by the employee or former employee, to the employee s or former employee s duly authorized legal representative.

(3) Officers and employees of the Franchise Tax Board for use in any action or proceeding affecting the rights of an employee or former employee, to the extent necessary to advance or protect the interests of the State of California.

(4) An administrative law judge, administrative board member, judge, or justice, or authorized officer or employee thereof, in connection with an administrative hearing, adjudication, or appeal thereof, related to an action or proceeding affecting the personnel rights of an employee or former employee.

(b) For purposes of this section, an action or proceeding affecting the personnel rights of an employee or former employee of the Franchise Tax Board means an action proceeding arising under either of the following:

(1) The State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of the Government Code).

(2) The Ralph C. Dills Act (Chapter 10.3 (commencing with Section 3512) of Division 4 of Title 1 of the Government Code).

(c) Any unauthorized disclosure by a person described in paragraphs (1) to (4), inclusive, of subdivision (a) of any tax return or return information disclosed to that person pursuant to this section shall be subject to criminal penalty and civil liability under this part for that unauthorized disclosure.

(Added by Stats. 2001, Ch. 920, Sec. 26. Effective January 1, 2002.)



19557

(a) Notwithstanding any other provision of law, the California Student Aid Commission may annually inform the Franchise Tax Board of the names and social security numbers of the following persons who have, as part of the Student Aid Application for California, signed an authorization in a form and manner mutually agreeable to the Franchise Tax Board and the California Student Aid Commission for the release by the Franchise Tax Board of tax information to the California Student Aid Commission:

(1) All applicants for, or recipients of, student financial aid.

(2) Parents of dependent applicants for, or recipients of, student financial aid.

(3) Spouses of applicants for, or recipients of, student financial aid.

(b) The California Student Aid Commission shall submit the names and social security numbers as authorized in subdivision (a) in the form and manner prescribed by the Franchise Tax Board.

(c) Upon receipt of this information, the Franchise Tax Board may provide the California Student Aid Commission, from state tax returns of individuals described in subdivision (a), their California adjusted gross income and the California income adjustments as are necessary to calculate their federal adjusted gross income, or any other information from their state tax return, that can be provided by the Franchise Tax Board through its automated process, that the California Student Aid Commission needs to administer the program for which the authorization was given.

(d) All versions of the Student Aid Application for California shall include the authorization described in subdivision (a). The Franchise Tax Board may from time to time audit these authorizations. All processors of the Student Aid Application for California shall provide the Franchise Tax Board with access to any records necessary for completing these audits. The Franchise Tax Board shall report all audit findings to the California Student Aid Commission.

(e) Any unwarranted disclosure or use of the tax information described in subdivision (c) by the California Student Aid Commission, or its employees and officers thereof, is a misdemeanor as provided in Section 19552.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19558

(a) Subject to the limitations of this section and federal law, the Franchise Tax Board may provide the Public Employees Retirement System with the names and addresses or other identification or location information from income tax returns or other records required under Part 10 (commencing with Section 17001) or this part, for both of the following:

(1) Solely for the purposes of disbursing unclaimed benefits pursuant to Chapter 13 (commencing with Section 21250) and Chapter 14 (commencing with Section 21490) of Part 3 of Division 5 of Title 2 of the Government Code and distributing member statements on an annual basis.

(2) Until June 30, 2016, solely for the purpose of filing required data pursuant to the Early Retiree Reinsurance Program (Sec. 1102, Public Law 111-148; 42 U.S.C. Sec. 18002), Part 149 of Title 45 of the Code of Federal Regulations, and related departmental directives.

(b) Neither the Public Employees Retirement System, nor its agents, nor any of its current or former officers or employees, shall disclose or use any information obtained pursuant to this section except as provided in this section. Any disclosure not authorized by this section is a misdemeanor.

(c) The Franchise Tax Board may from time to time review the use of information provided to the Public Employees Retirement System pursuant to this section and the Public Employees Retirement System shall provide the Franchise Tax Board with access for that purpose. The reviews shall be limited to ensuring that the Public Employees Retirement System uses the information provided by the Franchise Tax Board only in the manner specified in subdivision (a). The Franchise Tax Board shall report all findings to the Public Employees Retirement System.

(Amended by Stats. 2010, Ch. 719, Sec. 56. Effective October 19, 2010.)



19559

(a) (1) The Franchise Tax Board may disclose returns and return information to federal agencies on the same terms and to the same extent as returns and return information may be disclosed by the Secretary of the Treasury under paragraph (3)(C) or paragraph (7) of Section 6103(i) of the Internal Revenue Code.

(2) Notwithstanding paragraph (1), the Franchise Tax Board may not disclose any return or return information under this section if the Franchise Tax Board determines, in the manner specified by the Franchise Tax Board, that this disclosure would identify a confidential informant or seriously impair a civil or criminal tax investigation.

(b) This section shall apply to disclosures made on or after January 23, 2002, except that no disclosures may be made under this section after December 31, 2005.

(Amended (as added by Stats. 2002, Ch. 807) by Stats. 2005, Ch. 691, Sec. 50. Effective October 7, 2005.)



19560

(a) The Franchise Tax Board shall provide the Wildlife Conservation Board, within a reasonable time, information on the amount of the tax credit claimed under Chapter 7 (commencing with Section 37030) of Division 28 of the Public Resources Code, with respect to each qualified contribution, as described in Section 17053.30 or 23630, that is claimed during that year, and any other information the Wildlife Conservation Board requires to correctly allocate the credit to the appropriate bond fund section, appropriation, department, and, if applicable, the related local government.

(b) The Franchise Tax Board shall not provide the Wildlife Conservation Board information pursuant to subdivision (a) if providing that information would disclose tax return information of a taxpayer, unless the taxpayer has consented to that disclosure pursuant to paragraph (3) of subdivision (a) of Section 37034 of the Public Resources Code.

(Added by Stats. 2004, Ch. 715, Sec. 3. Effective January 1, 2005.)



19560.5

Notwithstanding any law to the contrary, to effectuate the Financial Institution Record Match System prescribed under Section 19266, the Franchise Tax Board may disclose the name and social security number or taxpayer identification number to designated financial institutions or their authorized processing agent for purposes of matching debtor records to accountholder records at the financial institution. Any use of the data provided by the Franchise Tax Board for a purpose other than those identified by Section 19266 is prohibited and considered a violation of Section 19542.

(Added by Stats. 2011, Ch. 14, Sec. 8. Effective March 24, 2011.)



19561

(a) Notwithstanding any other section of law, the Franchise Tax Board may charge a fee for providing persons with copies of their tax returns. The fee shall include the costs of handling requests, copying documents, and postage.

(b) Fees received under this section shall be handled in accordance with Section 19605.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19562

Whenever under this part or any act heretofore or hereafter enacted, the Franchise Tax Board is required or permitted to disclose information, to furnish abstracts, or to permit access to its records, to or by any official, department, bureau, or agency of this state (including its political subdivisions), or any other state, or the United States, it may charge the official, department, bureau, or agency for the reasonable cost of its services.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19563

This article does not prohibit the publication of statistics, so classified as to prevent the identification of particular reports or returns and the items thereof, or the publication of the percentage of dividends paid by any corporation that is deductible by the recipient under Part 11 (commencing with Section 23001).

(Amended by Stats. 1997, Ch. 605, Sec. 41. Effective January 1, 1998.)



19564

The Franchise Tax Board shall publish on or before December 31, 1978, and each December 31 thereafter, information on the amount of tax paid by individual taxpayers with high total incomes. Total income for this purpose is to be calculated and set forth by adding to adjusted gross income any items of tax preference excluded from, or deducted in arriving at, adjusted gross income, and by subtracting any investment expenses incurred in the production of that income to the extent of the investment income.

These data are to include the number of those individuals with total income over two hundred thousand dollars ($200,000) who owe no state income tax (after credits) and the deductions, exclusions, or credits used by them to avoid tax.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19565

(a) (1) If an organization is exempt from taxation under Section 23701 for any taxable year, the application filed by the organization with respect to which the Franchise Tax Board made its determination that the organization was entitled to exemption under Section 23701, together with any papers submitted in support of the application, any letter or other document issued by the Franchise Tax Board, with respect to the application, and any copy of the notification issued by the Internal Revenue Service approving the organization s tax-exempt status pursuant to the Internal Revenue Code which is submitted by the organization to the Franchise Tax Board, shall be open to public inspection. After the application of any organization has been opened to public inspection under this subdivision, the Franchise Tax Board shall, on the request of any person with respect to the organization, furnish a statement indicating the section which it has been determined describes the organization.

(2) Any inspection under paragraph (1) may be made at times, and in the manner, as the Franchise Tax Board shall by regulation prescribe.

(b) Upon request of the organization submitting any supporting papers described in subdivision (a), the Franchise Tax Board shall withhold from public inspection any information contained therein which it determines relates to any trade secret, patent, process, style of work, or apparatus, of the organization, if it determines that public disclosure of the information would adversely affect the organization. The Franchise Tax Board shall withhold from public inspection any information contained in supporting papers described in subdivision (a) the public disclosure of which it determines would adversely affect the national defense.

(c) The Franchise Tax Board may impose a reasonable charge for supplying any information the disclosure of which is permitted under this section.

(Amended by Stats. 2013, Ch. 536, Sec. 2. Effective January 1, 2014.)



19566

Any information provided to or secured by the Franchise Tax Board for purposes of administering Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) may be used by Franchise Tax Board for purposes of administering Section 10878 or Article 6 (commencing with Section 19280) of Chapter 5.

(Amended by Stats. 1994, Ch. 1242, Sec. 10. Effective January 1, 1995.)



19570

The provisions of Sections 1798.35, 1798.36, 1798.37, and Article 9 (commencing with Section 1798.45) of Chapter 1 of Title 1.8 of the Civil Code shall not be applied, directly or indirectly, to the determination of the existence or possible existence of liability (or the amount thereof) of any person for any tax, penalty, interest, fine, forfeiture, or other imposition or offense to which the provisions of Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part apply.

(Added by Stats. 2002, Ch. 694, Sec. 2. Effective January 1, 2003.)



19571

(a) The Franchise Tax Board may disclose to state governmental licensing entities identifying information of persons appearing on the list of 500 largest tax delinquencies pursuant to Section 19195 for purposes of administering Section 494.5 of the Business and Professions Code. Identifying information means the name, social security number or taxpayer identification number, and the last known address of the persons appearing on the list of the 500 largest tax delinquencies.

(b) Neither the state governmental licensing entity, nor any officer, employee, or agent, or former officer, employee, or agent of a state governmental licensing entity, may disclose or use any information obtained from the Franchise Tax Board pursuant to this section, except to administer Section 494.5 of the Business and Professions Code or to inform the public of the denial, refusal to renew, or suspension of a license or the issuance of a temporary license pursuant to Section 494.5 of the Business and Professions Code.

(c) For purposes of this section, state governmental licensing entity means a state governmental licensing entity as defined in Section 494.5 of the Business and Professions Code.

(Added by Stats. 2011, Ch. 455, Sec. 15. Effective January 1, 2012.)



19572

(a) The Franchise Tax Board may disclose to state agencies identifying information of persons appearing on the list of the 500 largest tax delinquencies pursuant to Section 19195 for purposes of administering Section 10295.4 of the Public Contract Code. Identifying information means the name, social security number or taxpayer identification number, and the last known address of the persons appearing on the list of the 500 largest tax delinquencies.

(b) A state agency, and any officer, employee, or agent, or former officer, employee, or agent of a state agency, shall not disclose or use any information obtained from the Franchise Tax Board, pursuant to this section, except to administer Section 10295.4 of Public Contract Code.

(Added by Stats. 2011, Ch. 455, Sec. 16. Effective January 1, 2012.)






ARTICLE 3. Tax Forms

19581

In enacting the California Personal Income Tax Fairness, Simplification, and Conformity Act of 1987, the Legislature finds and declares that for most taxpayers in most ordinary circumstances, the burden of preparing tax returns could be greatly reduced by the availability of state tax forms which would allow taxpayers to copy numbers from the federal return, make simple adjustments, look up the tax in published tax tables, subtract state tax credits, and either pay the amount due or file for a refund.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19582

For taxable years beginning on or after January 1, 1987, the Franchise Tax Board shall make available to taxpayers tax forms that are as simple as possible for taxpayers to prepare. These forms shall be designed to provide for taxpayers to copy figures from, or attach a copy of, their federal return or portions thereof, or both, and to make any necessary adjustments.

The Franchise Tax Board shall, in preparing tax forms, make every effort to ease taxpayers compliance burden, including, but not limited to, (a) designing forms so that, to the maximum extent possible, items already entered on the federal return may be copied to the state form, (b) reducing the number of state schedules by attaching copies of comparable federal schedules to the state return, where appropriate, and (c) choosing a weight and quality of paper, color of ink, and general form design which will facilitate the preparation of returns.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19582.5

(a) Notwithstanding any other law, a taxpayer filing as either a single taxpayer or as a head of household whose total income for the taxable year is one hundred thousand dollars ($100,000) or less, and taxpayers filing a joint return or a taxpayer filing as a qualifying widow or widower whose total income is two hundred thousand dollars ($200,000) or less, shall have the option to use Form 540 2EZ, or its successor form, as prepared by the Franchise Tax Board, to reflect the provisions of this section.

(b) For purposes of this section, total income means taxable wages, dividends, interest, and pension income.

(c) The Legislative Analyst, in consultation with the Franchise Tax Board, shall conduct a study on the impact of the revised Form 540 2EZ and shall report to the Legislature, no later than January 1, 2008, on the following:

(1) The number of filers using the revised Form 540 2EZ.

(2) The effectiveness of the revised Form 540 2EZ in the simplification of tax preparation for the taxpayers eligible to use that form.

(3) The impact the revised Form 540 2EZ has on the Franchise Tax Board s administration of the Personal Income Tax Law (Part 10 (commencing with Section 17001)).

(Added by Stats. 2004, Ch. 844, Sec. 1. Effective January 1, 2005.)



19583

The Franchise Tax Board shall, in preparing tax forms, include the following statement adjacent to the signature line of any income tax return required to be filed by a married individual:
It is unlawful to forge a spouse s signature.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19584

The Franchise Tax Board shall include a voter registration card with the Personal Income Tax filing forms that are mailed annually to California taxpayers.

(Added by Stats. 2003, Ch. 412, Sec. 2. Effective January 1, 2004.)






ARTICLE 4. Tax Service Fees

19590

The Legislature finds and declares all of the following:

(a) In addition to standard services that the Franchise Tax Board provides to all taxpayers and the public, the board also, upon request, provides specialized taxpayer services to individuals and entities.

(b) The provision of specialized taxpayer services imposes additional costs on the agency which are borne by all taxpayers.

(c) The full cost of administering specialized taxpayer services should be paid by the individual or entity that requests and receives the specialized taxpayer services, rather than by all taxpayers.

(d) Establishing a specialized service fee is the most efficient and convenient way to recover the full costs of administering and providing specialized taxpayer services.

(e) The amount of the specialized service fee imposed on an individual or an entity pursuant to this article shall be reasonably related to the actual costs incurred by the board to provide the specialized taxpayer service.

(f) The revenues derived from the fees imposed pursuant to this article are not the proceeds of taxes within the meaning Section 3 of Article XIII?A of the California Constitution.

(Added by Stats. 2004, Ch. 226, Sec. 10. Effective August 16, 2004.)



19591

(a) Specialized tax services fees shall be imposed upon the following services provided by the board:

(1) Installment payment programs.

(2) Expedited services for:

(A) Corporation revivor requests.

(B) Tax-exempt status requests.

(C) Limited partnership revival confirmation letter requests.

(b) (1) For periods on or after the effective date of this section and prior to January 1, 2006, the Franchise Tax Board shall publish by notice a schedule of specialized tax services fees to be imposed, which notice shall be exempt from the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The amounts of these fees under this paragraph shall be calculated in the same general manner as required under paragraph (2).

(2) Commencing on January 1, 2006, the amount of the specialized tax services fees shall be established by the board through regulations adopted pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and shall be established in the manner and in the amounts necessary to reimburse the board for the costs of administering the specialized services, including the board s direct and indirect costs for providing specialized tax services.

(3) For periods on or after the effective date of this section, and prior to January 1, 2011, the amount of the specialized tax service fee for limited partnership revival confirmation letter requests shall be one hundred dollars ($100). Commencing on January 1, 2011, the specialized tax service fee for limited partnership revival confirmation letter requests shall be calculated in the same general manner as required under paragraph (2).

(Amended by Stats. 2013, Ch. 239, Sec. 5. Effective January 1, 2014.)



19592

All fees received by the Franchise Tax Board under this article shall be treated as reimbursement for the board s costs.

(Added by Stats. 2004, Ch. 226, Sec. 10. Effective August 16, 2004.)









CHAPTER 8. Disposition of Proceeds

ARTICLE 1. Transfers to General Fund

19601

The Franchise Tax Board shall transmit promptly to the Treasurer all moneys and remittances received by it under this part. It shall at the same time furnish copies of the schedules covering the transmittals to the Controller.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19602

Except for amounts collected or accrued under Sections 17935, 17941, 17948, 19532, and 19561, and revenues deposited pursuant to Section 19602.5, all moneys and remittances received by the Franchise Tax Board as amounts imposed under Part 10 (commencing with Section 17001), and related penalties, additions to tax, and interest imposed under this part, shall be deposited, after clearance of remittances, in the State Treasury and credited to the Personal Income Tax Fund.

(Amended November 2, 2004, by initiative Proposition 63, Sec. 13. Operative January 1, 2005, pursuant to Sec. 16 of Prop. 63.)



19602.5

(a) There is in the State Treasury the Mental Health Services Fund (MHS Fund). The estimated revenue from the additional tax imposed under Section 17043 for the applicable fiscal year, as determined under subparagraph (B) of paragraph (3) of subdivision (c), shall be deposited to the MHS Fund on a monthly basis, subject to an annual adjustment as described in this section.

(b) (1) Beginning with fiscal year 2004 2005 and for each fiscal year thereafter, the Controller shall deposit on a monthly basis in the MHS Fund an amount equal to the applicable percentage of net personal income tax receipts as defined in paragraph (4).

(2) (A) Except as provided in subparagraph (B), the applicable percentage referred to in paragraph (1) shall be 1.76 percent.

(B) For fiscal year 2004 2005, the applicable percentage shall be 0.70 percent.

(3) Beginning with fiscal year 2006 2007, monthly deposits to the MHS Fund pursuant to this subdivision are subject to suspension pursuant to subdivision (f).

(4) For purposes of this subdivision, net personal income tax receipts refers to amounts received by the Franchise Tax Board and the Employment Development Department under the Personal Income Tax Law, as reported by the Franchise Tax Board to the Department of Finance pursuant to law, regulation, procedure, and practice (commonly referred to as the 102 Report ) in effect on the effective date of the act establishing this section.

(c) No later than March 1, 2006, and each March 1 thereafter, the Department of Finance, in consultation with the Franchise Tax Board, shall determine the annual adjustment amount for the following fiscal year.

(1) The annual adjustment amount for any fiscal year shall be an amount equal to the amount determined by subtracting the revenue adjustment amount for the applicable revenue adjustment fiscal year, as determined by the Franchise Tax Board under paragraph (3), from the tax liability adjustment amount for applicable tax liability adjustment tax year, as determined by the Franchise Tax Board under paragraph (2).

(2) (A) (i) The tax liability adjustment amount for a tax year is equal to the amount determined by subtracting the estimated tax liability increase from the additional tax imposed under Section 17043 for the applicable year under subparagraph (B) from the amount of the actual tax liability increase from the additional tax imposed under Section 17043 for the applicable tax year, based on the returns filed for that tax year.

(ii) For purposes of the determinations required under this paragraph, actual tax liability increase from the additional tax means the increase in tax liability resulting from the tax of 1 percent imposed under Section 17043, as reflected on the original returns filed by October 15 of the year after the close of the applicable tax year.

(iii) The applicable tax year referred to in this paragraph means the 12-calendar month taxable year beginning on January 1 of the year that is two years before the beginning of the fiscal year for which an annual adjustment amount is calculated.

(B) (i) The estimated tax liability increase from the additional tax for the following tax years is:

Tax Year

Estimated Tax Liability Increase from the Additional Tax

2005

$634 million

2006

$672 million

2007

$713 million

2008

$758 million

(ii) The estimated tax liability increase from the additional tax for the tax year beginning in 2009 and each tax year thereafter shall be determined by applying an annual growth rate of 7 percent to the estimated tax liability increase from additional tax of the immediately preceding tax year.

(3) (A) The revenue adjustment amount is equal to the amount determined by subtracting the estimated revenue from the additional tax for the applicable fiscal year, as determined under subparagraph (B), from the actual amount transferred for the applicable fiscal year.

(B) (i) The estimated revenue from the additional tax for the following applicable fiscal years is:

Applicable Fiscal Year

Estimated Revenue from Additional Tax

2004 05

$254 million

2005 06

$683 million

2006 07

$690 million

2007 08

$733 million

(ii) The estimated revenue from the additional tax for applicable fiscal year 2007 08 and each applicable fiscal year thereafter shall be determined by applying an annual growth rate of 7 percent to the estimated revenue from the additional tax of the immediately preceding applicable fiscal year.

(iii) The applicable fiscal year referred to in this paragraph means the fiscal year that is two years before the fiscal year for which an annual adjustment amount is calculated.

(d) The Department of Finance shall notify the Legislature and the Controller of the results of the determinations required under subdivision (c) no later than 10 business days after the determinations are final.

(e) If the annual adjustment amount for a fiscal year is a positive number, the Controller shall transfer that amount from the General Fund to the MHS Fund on July 1 of that fiscal year.

(f) If the annual adjustment amount for a fiscal year is a negative number, the Controller shall suspend monthly transfers to the MHS Fund for that fiscal year, as otherwise required by paragraph (1) of subdivision (b), until the total amount of suspended deposits for that fiscal year equals the amount of the negative annual adjustment amount for that fiscal year.

(Added November 2, 2004, by initiative Proposition 63, Sec. 14. Operative January 1, 2005, pursuant to Sec. 16 of Prop. 63. Note: Prop. 63 is titled the Mental Health Services Act.)



19603

The balance of the moneys in the Personal Income Tax Fund shall, upon order of the Controller, be drawn therefrom for the purpose of making refunds under this part or be transferred to the General Fund. All undelivered refund warrants shall be redeposited in the Personal Income Tax Fund upon receipt by the Controller.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19604

(a) Except for fees received for services under Section 23305e, all moneys and remittances received by the Franchise Tax Board as amounts imposed under Part 11 (commencing with Section 23001), and related penalties, additions to tax, fees, and interest imposed under this part, shall be deposited in a special fund in the State Treasury, to be designated the Corporation Tax Fund. The moneys in the fund shall, upon the order of the Controller, be drawn therefrom for the purpose of making refunds under this part or be transferred into the General Fund. All undelivered refund warrants shall be redeposited into the Corporation Tax Fund upon receipt by the Controller. Fees received for services under Section 23305e shall be treated as reimbursement of the Franchise Tax Board s costs and shall be deposited into the General Fund.

(b) Notwithstanding Section 13340 of the Government Code, all moneys in the Corporation Tax Fund are hereby continuously appropriated, without regard to fiscal year, to the Franchise Tax Board for purposes of making all payments as provided in this section.

(Amended by Stats. 2001, Ch. 543, Sec. 16. Effective January 1, 2002.)



19605

All moneys and remittances received by the Franchise Tax Board as fees imposed under Section 19532 or 19561 shall be treated as reimbursement of the Franchise Tax Board s costs and shall be deposited into the General Fund.

(Amended by Stats. 1996, Ch. 952, Sec. 28. Effective January 1, 1997.)



19607

All moneys and remittances received by the Franchise Tax Board as amounts imposed under Sections 17935, 17941, and 17948 and related penalties, additions to tax, interest, and other related amounts imposed under this part, shall be deposited, after clearance of remittances, in the State Treasury and credited to the Corporation Tax Fund.

(Amended by Stats. 2001, Ch. 543, Sec. 17. Effective January 1, 2002.)






ARTICLE 2. Tax Relief and Refund Account

19611

(a) The Tax Relief and Refund Account is hereby created in the General Fund. Notwithstanding Section 13340 of the Government Code, all moneys in the Tax Relief and Refund Account are hereby continuously appropriated, without regard to fiscal year, to the Franchise Tax Board for purposes of making all payments as provided in this section.

(b) Notwithstanding any other provision of law, all payments required to be made to taxpayers or other persons from the Personal Income Tax Fund shall be paid from the Tax Relief and Refund Account.

(c) The Controller shall transfer, as needed, to the Tax Relief and Refund Account:

(1) From the unexpended balance of the annual Budget Act appropriation for Item 9100-101-001, Schedule 80-Renter s Tax Relief, an amount determined by the Franchise Tax Board to be equivalent to the total amount of renters assistance credits and refunds allowed under Section 17053.5.

(A) If there is no unexpended balance of the appropriation, as provided for in paragraph (1), the Controller shall transfer sufficient moneys from the Personal Income Tax Fund to make the renters assistance credits and refunds until there is an unexpended balance.

(B) Subsequent to there being no unexpended balance of the appropriation, as provided for in paragraph (1), and there being a transfer of moneys from the Personal Income Tax Fund to make the renters assistance credits and refunds, reimbursement shall be made from the unexpended balance of the appropriation as provided for in paragraph (1) to the Personal Income Tax Fund. However, if no such appropriation is subsequently made, reimbursement shall be made from the General Fund.

(2) From the disability fund, the amount transferable to the General Fund pursuant to subdivision (a) of Section 1176.5 of the Unemployment Insurance Code.

(3) From the Personal Income Tax Fund, such additional amounts as determined by the Franchise Tax Board to be necessary to make the payments required under this section.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)









CHAPTER 9. Violations

19701

Any person who does any of the following is liable for a penalty of not more than five thousand dollars ($5,000):

(a) With or without intent to evade any requirement of Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part or any lawful requirement of the Franchise Tax Board, repeatedly over a period of two years or more, fails to file any return or to supply any information required, or who, with or without that intent, makes, renders, signs, or verifies any false or fraudulent return or statement, or supplies any false or fraudulent information, resulting in an estimated delinquent tax liability of at least fifteen thousand dollars ($15,000).

(b) Aids, abets, advises, encourages, or counsels any person to evade the tax imposed by Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) by not filing any return or supplying any information required under Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part, or, by making, rendering, signing, or verifying any false or fraudulent return or statement, or by supplying false or fraudulent information.

(c) Under this part, is required to pay any estimated tax or tax, who willfully fails to pay that estimated tax or tax, at the time or times required by law or regulations.

The penalty shall be recovered in the name of the people in any court of competent jurisdiction. Counsel for the Franchise Tax Board may, upon request of the district attorney or other prosecuting attorney, assist the prosecuting attorney in presenting the law or facts to recover the penalty at the trial of a criminal proceeding for violation of this section.

That person is also guilty of a misdemeanor and shall upon conviction be fined not to exceed five thousand dollars ($5,000) or be imprisoned not to exceed one year, or both, at the discretion of the court, together with costs of investigation and prosecution. The preceding sentence shall not apply to any person who is mentally incompetent, or suffers from dementia, Alzheimer s disease, or similar condition.

(d) For purposes of subdivision (a), the president of a corporation, or the chief operating officer, is the person presumed to be responsible for filing any return or supplying information required from that corporation.

(Amended by Stats. 2005, Ch. 74, Sec. 72. Effective July 19, 2005.)



19701.5

(a) Any person who signs his or her spouse s name on any income tax return, or any schedules or attachments thereto, or who files electronically pursuant to Section 18621.5, without the consent of the spouse as provided in subdivision (b), is guilty of a misdemeanor and shall upon conviction be fined an amount not to exceed five thousand dollars ($5,000) or be imprisoned for a term not to exceed one year, or both, at the discretion of the court, together with costs of investigation and prosecution.

(b) Notwithstanding subdivision (a), any person who signs his or her spouse s name shall not be guilty of a misdemeanor when one spouse is physically unable by reason of disease or injury to sign a joint return, and the other spouse, with the oral consent of the one who is incapacitated, signs the incapacitated spouse s name in the proper place on the return followed by the words By ____, Husband (or Wife), and by the signature of the signing spouse in his or her own right, provided that a dated statement signed by the spouse who is signing the return is attached to and made a part of the return stating each of the following:

(1) The name of the return being filed.

(2) The taxable year.

(3) The reason for the inability of the spouse who is incapacitated to sign the return.

(4) That the spouse who is incapacitated consented to the signing of the return and that the taxpayer and his or her agent, if any, are responsible for the return as made and incur liability for the penalties provided for erroneous, false, or fraudulent returns.

(c) The penalties provided by this section are cumulative and shall not be construed as restricting any other penalty provided by law based upon the same facts, including any penalty under Section 470 of the Penal Code. However, an act or omission which is made punishable in different ways by this section and different provisions of the Penal Code shall not be punished under more than one provision.

(Amended by Stats. 1994, Ch. 1243, Sec. 60. Effective September 30, 1994.)



19702

The prosecutor may, with the consent of the Franchise Tax Board, compromise any penalty for which he or she may bring action under this chapter. The penalties provided by this chapter are additional to all other penalties provided in Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part.

(Amended by Stats. 1993, Ch. 877, Sec. 30.1. Effective October 6, 1993. Operative January 1, 1994, by Sec. 102 of Ch. 877.)



19703

The certificate of the Franchise Tax Board to the effect that a return has not been filed or that information has not been supplied as required by this part is prima facie evidence that the return has not been filed or that the information has not been supplied.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19704

Any action or prosecution under this chapter shall be instituted within six years after commission of the offense.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19705

(a) Any person who does any of the following shall be guilty of a felony and, upon conviction, shall be fined not more than fifty thousand dollars ($50,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both, together with the costs of investigation and prosecution:

(1) Willfully makes and subscribes any return, statement, or other document, that contains or is verified by a written declaration that it is made under penalty of perjury, and he or she does not believe to be true and correct as to every material matter.

(2) Willfully aids or assists in, or procures, counsels, or advises the preparation or presentation under, or in connection with any matter arising under, the Personal Income Tax Law or the Corporation Tax Law, of a return, affidavit, claim, or other document, that is fraudulent or is false as to any material matter, whether or not that falsity or fraud is with the knowledge or consent of the person authorized or required to present that return, affidavit, claim, or document.

(3) Simulates or falsely or fraudulently executes or signs any bond, permit, entry, or other document required by the provisions of the Personal Income Tax Law or the Corporation Tax Law, or by any regulation pursuant to that law, or procures the same to be falsely or fraudulently executed or advises, aids in, or connives at that execution.

(4) Removes, deposits, or conceals, or is concerned in removing, depositing, or concealing, any goods or commodities for or in respect whereof any tax is or shall be imposed, or any property upon which levy is authorized by Chapter 5 (commencing with Section 19201); or Chapter 8 (commencing with Section 688.010) of Division 1 of, and Chapter 5 (commencing with Section 706.010) of Division 2 of, Title 9 of the Code of Civil Procedure, with intent to evade or defeat the assessment or collection of any tax, additions to tax, penalty, or interest imposed by Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part.

(5) In connection with any settlement under Section 19442, or offer of that settlement, or in connection with any closing agreement under Section 19441 or offer to enter into that agreement, or compromise under Section 19443, or offer of that compromise, willfully does any of the following:

(A) Conceals from any officer or employee of this state any property belonging to the estate of a taxpayer or other person liable in respect of the tax.

(B) Receives, withholds, destroys, mutilates, or falsifies any book, document, or record, or makes any false statement, relating to the estate or financial condition of the taxpayer or other person liable in respect of the tax.

(b) In the case of a corporation, the fifty thousand dollars ($50,000) limitation specified in subdivision (a) shall be increased to two hundred thousand dollars ($200,000).

(c) The fact that an individual s name is signed to a return, statement, or other document filed, including a return, statement, or other document filed using electronic technology pursuant to Section 18621.5, shall be prima facie evidence for all purposes that the return, statement, or other document was actually signed by him or her.

(d) For purposes of this section, person means the taxpayer, any member of the taxpayer s family, any corporation, agent, fiduciary, or representative of, or any other individual or entity acting on behalf of, the taxpayer, or any other corporation or entity owned or controlled by the taxpayer, directly or indirectly, or which owns or controls the taxpayer, directly or indirectly.

(e) The changes made to this section by the act adding this subdivision apply to offers made on or after January 1, 1999.

(Amended by Stats. 2011, Ch. 15, Sec. 572. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



19706

Any person or any officer or employee of any corporation who, within the time required by or under the provisions of this part, willfully fails to file any return or to supply any information with intent to evade any tax imposed by Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001), or who, willfully and with like intent, makes, renders, signs, or verifies any false or fraudulent return or statement or supplies any false or fraudulent information, is punishable by imprisonment in the county jail not to exceed one year, or in the state prison, or by fine of not more than twenty thousand dollars ($20,000), or by both the fine and imprisonment, at the discretion of the court, together with the costs of investigation and prosecution.

(Amended by Stats. 1997, Ch. 605, Sec. 44. Effective January 1, 1998.)



19707

The place of trial for the offenses enumerated in this chapter shall be in the county of residence or principal place of business of the defendant or defendants at the time of commission of the offense. However, if the defendant or defendants had no residence or principal place of business in this state at the time of commission of the offense, the trial shall be held in the County of Sacramento.

In a criminal case charging a defendant or defendants with committing an offense enumerated in this chapter, the place of trial may be as set forth in this section, or as provided for in Section 1462.2 or Chapter 1 (commencing with Section 777) of Title 3 of Part 2 of the Penal Code.

(Amended by Stats. 2002, Ch. 784, Sec. 585. Effective January 1, 2003.)



19708

Any person required under this part to collect, account for, and pay over any tax or amount required to be withheld who willfully fails to collect or truthfully account for and pay over the tax or amount shall, in addition to other penalties provided by law, be guilty of a felony, and, upon conviction thereof, shall be fined not more than two thousand dollars ($2,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both.

(Amended by Stats. 2011, Ch. 15, Sec. 573. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



19709

Any person who, with or without intent to evade, fails to withhold, pursuant to Section 18662 or 18666, or pay over any tax withheld, is guilty of a misdemeanor, and, upon conviction be fined an amount not to exceed one thousand dollars ($1,000) or imprisoned for not more than one year, or both, at the discretion of the court.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19710

If a taxpayer fails to file a return within 60 days after the Franchise Tax Board issues a notice and demand for the return, the Franchise Tax Board may petition the court for a writ of mandate to require the taxpayer to file a return. The judgment shall include costs in favor of the prevailing party.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19711

Any individual required to supply information to his or her employer under Section 13040, 13041, or 13042 of the Unemployment Insurance Code, who willfully supplies false or fraudulent information, or who willfully fails to supply information thereunder which would require an increase in the tax to be withheld under Section 13020 of the Unemployment Insurance Code, shall, in addition to any other penalty otherwise provided by law, upon conviction thereof, be fined not more than one thousand dollars ($1,000), or imprisoned not more than one year, or both.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19712

Any tax preparer, as defined in subdivision (b) of Section 19169, who endorses or otherwise negotiates (directly or through an agent) any warrant made in respect of the taxes imposed by Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) which is issued to a taxpayer (other than the tax preparer) shall, in addition to other penalties provided by law, be guilty of a misdemeanor, and upon conviction thereof, shall be fined not more than one thousand dollars ($1,000) or imprisoned not more than one year, or both, together with the costs of prosecution.

This section shall not apply where the tax preparer has advanced the taxpayer an amount of money equal to or greater than the amount of the taxpayer s tax refund.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19713

(a) Any person or employer who fails to comply with subdivision (b) of Section 19009 shall, in addition to any other penalties provided by law, be guilty of a misdemeanor, and, upon conviction thereof, shall be fined no more than five thousand dollars ($5,000), or imprisoned not more than one year, or both, together with the costs of prosecution.

(b) This section shall not apply:

(1) To any person or employer, if that person or employer shows that there was reasonable doubt as to (A) whether the law required collection of the tax, or (B) who was required by law to collect the tax.

(2) To any person or employer, if that person or employer shows that the failure to comply with the provisions of subdivision (b) of Section 19009 was due to circumstances beyond his or her control.

(c) For purposes of paragraph (2), a lack of funds existing immediately after the payment of wages (whether or not created by the payment of the wages) shall not be considered to be circumstances beyond the control of a person or employer.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19714

Whenever it appears to the State Board of Equalization or any court of record of this state that proceedings before it under this part have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer s position in the proceedings is frivolous or groundless, or that the taxpayer unreasonably failed to pursue available administrative remedies, a penalty in an amount not in excess of five thousand dollars ($5,000) shall be imposed. Any penalty so imposed shall be paid upon notice and demand from the Franchise Tax Board and shall be collected as a tax.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19715

(a) A civil action in the name of the State of California to enjoin any person from further engaging in specified conduct may be commenced at the request of the Franchise Tax Board. Any action under this section shall be brought in accordance with Section 19707. The court may exercise its jurisdiction over that action separate and apart from any other action brought by the State of California against that person.

(b) In any action under subdivision (a), the court may enjoin the person from engaging in the specified conduct or in any other activity subject to penalty under this part, if the court finds both of the following:

(1) That the person has engaged in any specified conduct.

(2) That injunctive relief is appropriate to prevent recurrence of that specified conduct.

(c) For purposes of this section, the term specified conduct means any action, or failure to take action, subject to penalty under Section 19173, 19174, 19177, or 19178.

(Amended by Stats. 2003, Ch. 656, Sec. 12. Effective January 1, 2004.)



19717

(a) The prevailing party may be awarded a judgment for reasonable litigation costs incurred, in the case of any civil proceeding brought by or against the State of California in a court of record of this state in connection with the determination, collection, or refund of any tax, interest, or penalty under this part.

(b) (1) A judgment for reasonable litigation costs shall not be awarded under subdivision (a) unless the court determines that the prevailing party has exhausted all administrative remedies available to that party under this part, including the filing of an appeal as provided in Section 19324. Any failure to agree to an extension of the time for the assessment of any tax shall not be taken into account for purposes of determining whether the prevailing party meets the requirements of the preceding sentence.

(2) An award under subdivision (a) shall be made only for reasonable litigation costs which are allocable to the State of California and not to any other party to the action or proceeding.

(3) No award for reasonable litigation costs may be made under subdivision (a) with respect to any portion of the civil proceeding during which the prevailing party has unreasonably protracted that proceeding.

(c) For purposes of this section:

(1) Reasonable litigation costs includes any of the following:

(A) Reasonable court costs.

(B) Based upon prevailing market rates for the kind or quality of services furnished, any of the following:

(i) The reasonable expenses of expert witnesses in connection with the civil proceeding, except that no expert witness shall be compensated at a rate in excess of the highest rate of compensation for expert witnesses paid by the State of California.

(ii) The reasonable cost of any study, analysis, engineering report, test, or project which is found by the court to be necessary for the preparation of the party s case.

(iii) Reasonable fees paid or incurred for the services of attorneys in connection with the civil proceeding, except that those fees shall not be in excess of one hundred twenty-five dollars ($125) per hour unless the court determines that a special factor, such as the limited availability of qualified attorneys for the proceeding, the difficulty of the issues presented in the case, or the local availability of tax expertise justifies a higher rate. In the case of each calendar year beginning with calendar year 2001, the Franchise Tax Board shall recompute the dollar amount referred to in the preceding sentence. That computation shall be made by increasing the amount in this clause by an amount equal to the cost-of-living adjustment determined under subdivision (h) of Section 17041. If any resulting dollar amount is not a multiple of ten dollars ($10), that dollar amount shall be rounded to the nearest multiple of ten dollars ($10).

(iv) The court may award reasonable attorney fees under subdivision (a) in excess of the attorney fees paid or incurred if the fees are less than the reasonable attorneys fees because the attorney is representing the prevailing party for no fee or for a fee which (taking into account all the facts and circumstances) is no more than a nominal fee. This clause shall apply only if the award is paid to the attorney or the attorney s employer.

(2) (A) Prevailing party means any party to any proceeding described in subdivision (a) (other than the State of California or any creditor of the taxpayer involved) that meets either of the following criteria:

(i) Has substantially prevailed with respect to the amount in controversy.

(ii) Has substantially prevailed with respect to the most significant issue or set of issues presented.

(B) (i) A party shall not be treated as the prevailing party in a proceeding to which subdivision (a) applies if the State of California establishes that its position in the proceeding was substantially justified.

(ii) For purposes of clause (i), the position of the State of California shall be presumed not to be substantially justified if the Franchise Tax Board did not follow its applicable published guidance in the administrative proceeding. This presumption may be rebutted.

(iii) For purposes of clause (ii), the term applicable published guidance means either of the following:

(I) A regulation, legal ruling, notice, information release, or announcement.

(II) Any chief counsel ruling or determination letter issued to the taxpayer.

(iv) For purposes of clause (i), in determining whether the position of the Franchise Tax Board was substantially justified, the court shall take into account whether the Franchise Tax Board has lost in any California Court of Appeal in another district on substantially similar issues, as reflected in a decision certified for publication.

(C) Any determination under this paragraph as to whether a party is a prevailing party shall be made by either of the following:

(i) The court.

(ii) An agreement of the parties.

(3) The term civil proceeding includes a civil action.

(d) For purposes of this section, in the case of multiple actions which could have been joined or consolidated, or a case or cases involving a return or returns of the same taxpayer (including joint returns of married individuals) which could have been joined in a single proceeding in the same court, the actions or cases shall be treated as one civil proceeding regardless of whether the joinder or consolidation actually occurs, unless the court in which the action is brought determines, in its discretion, that it would be inappropriate to treat the actions or cases as joined or consolidated for purposes of this section.

(e) An order granting or denying an award for reasonable litigation costs under subdivision (a), in whole or in part, shall be incorporated as a part of the decision or judgment in the case and shall be subject to appeal in the same manner as the decision or judgment.

(f) For purposes of this section, position of the State of California includes either of the following:

(1) The position taken by the State of California in the civil proceeding.

(2) Any administrative action or inaction by the Franchise Tax Board (and all subsequent administrative action or inaction) upon which that proceeding is based.

(g) The amendments made by the act amending this subdivision are effective for costs incurred and services performed more than 180 days after the effective date of the act amending this subdivision.

(Amended by Stats. 1999, Ch. 931, Sec. 33. Effective October 10, 1999.)



19718

Any employer or agent of an employer who provides a wage statement or similar document to any undocumented worker or former undocumented worker at that person s request for the purpose of documenting that person s eligibility for legalization pursuant to the federal Immigration Reform and Control Act (Public Law 99-603), shall not be liable for any penalty or criminal or civil violation under this part relative to the undocumented worker or former undocumented worker based on any facts disclosed in the wage statement or similar document so provided.

Nothing in this section shall be construed to limit the liability under any provision of law of any person who engages in the procurement or production of false or fraudulent wage statements or similar documents to any person for purposes of legalization under the federal Immigration Reform and Control Act.

This section does not apply to penalties assessed or criminal actions filed prior to May 1, 1987.

This section does not apply where the Employment Development Department, through independent means, discovers that an employer has withheld personal income tax and disability insurance contributions from workers paychecks and has not remitted those moneys to the department.

The immunity from liability pursuant to this section shall apply only to facts disclosed in the wage statement or similar document provided on or after the effective date of this section and only until the date of the termination of the legalization provisions for agricultural and nonagricultural workers of the federal Immigration Reform and Control Act. However, the immunity from liability pursuant to this section shall continue until the cause of action is tolled by the applicable statute of limitations.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19719

(a) Any person who attempts or purports to exercise the powers, rights, and privileges of a corporation that has been suspended pursuant to Section 23301 or who transacts or attempts to transact intrastate business in this state on behalf of a foreign corporation, the rights and privileges of which have been forfeited pursuant to the section, is punishable by a fine of not less than two hundred fifty dollars ($250) and not exceeding one thousand dollars ($1,000), or by imprisonment not exceeding one year, or both fine and imprisonment.

(b) This section shall not apply to any insurer, or to counsel retained by an insurer on behalf of the suspended corporation, who provides a defense for a suspended corporation in a civil action based upon a claim for personal injury, property damage, or economic losses against the suspended corporation, and, in conjunction with this defense, prosecutes subrogation, contribution, or indemnity rights against persons or entities in the name of the suspended corporation.

(c) Nothing in this section shall create or limit any obligation upon an insurer to defend a suspended corporation.

(Amended by Stats. 1998, Ch. 856, Sec. 2. Effective January 1, 1999.)



19720

(a) Any person who does any of the following is liable for a penalty of not more than five thousand dollars ($5,000):

(1) Utters, passes, or negotiates a state-issued income tax refund warrant generated as a result of the filing of a return knowing that the recipient is not entitled to the refund.

(2) Procures a state-issued income tax refund, in any form, generated as a result of the filing of a return knowing that the recipient is not entitled to the refund.

(3) Aids, abets, advises, encourages, or counsels any individual to utter, pass, or negotiate a state-issued income tax refund warrant, or to procure a state-issued income tax refund, in any form, generated as a result of the filing of a return, knowing that the recipient is not entitled to a refund.

(b) The fact that an individual s name is endorsed to a state-issued refund warrant shall be prima facie evidence for all purposes that the refund warrant was actually signed by him or her.

(c) The penalty shall be recovered in the name of the people in any court of competent jurisdiction. Counsel for the Franchise Tax Board may, upon request of the district attorney or other prosecuting attorney, assist the prosecuting attorney in presenting the law or facts to recover the penalty at the trial of a criminal proceeding for violation of this section.

(d) The person is also guilty of a misdemeanor and upon conviction shall be punishable by a fine not to exceed ten thousand dollars ($10,000) or by imprisonment not to exceed one year, or both, at the discretion of the court, together with costs of investigation and prosecution.

(e) Any individual guilty under this part shall be subject to Section 502.01 of the Penal Code.

(Amended by Stats. 2004, Ch. 163, Sec. 1. Effective January 1, 2005.)



19721

(a) Any person who, with intent to defraud, does any of the following is liable for a penalty of not more than ten thousand dollars ($10,000):

(1) Willfully utters, passes, or negotiates a state-issued income tax refund warrant generated as a result of the filing of a return knowing that the recipient is not entitled to the refund.

(2) Willfully procures a state-issued income tax refund, in any form, generated as a result of the filing of a return knowing that the recipient is not entitled to the refund.

(3) Willfully aids, abets, advises, encourages, or counsels any individual to utter, pass, or negotiate a state-issued income tax refund warrant, or to procure a state-issued income tax refund, in any form, generated as a result of the filing of a return, knowing the recipient is not entitled to the refund.

(b) The person is also punishable by imprisonment in a county jail not to exceed one year, or in the state prison, or by a fine not to exceed fifty thousand dollars ($50,000), or by both that fine and imprisonment, at the discretion of the court, together with the costs of investigation and prosecution.

(c) The fact that an individual s name is endorsed to a state-issued refund warrant shall be prima facie evidence for all purposes that the refund warrant was actually signed by him or her.

(d) The penalty shall be recovered in the name of the people in any court of competent jurisdiction. Counsel for the Franchise Tax Board may, upon request of the district attorney or other prosecuting attorney, assist the prosecuting attorney in presenting the law or facts to recover the penalty at the trial or a criminal proceeding for violation of this section.

(e) Any individual guilty under this part shall be subject to Section 502.01 of the Penal Code.

(Amended by Stats. 2004, Ch. 163, Sec. 2. Effective January 1, 2005.)



19722

(a) (1) Restitution orders or any other amounts imposed by a court of competent jurisdiction for criminal offenses upon a person or any other entity that are due and payable to the Franchise Tax Board may be collected by the Franchise Tax Board in any manner provided by law for collection of a delinquent income tax liability, including, but not limited to, issuance of an order and levy under Article 4 (commencing with Section 706.070) of Chapter 5 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure in the manner provided for earnings withholding orders for taxes.

(2) Amounts imposed by a court of competent jurisdiction as an order of restitution for criminal offenses shall be treated as final and due and payable to the State of California on the date that amount is established on the records of the Franchise Tax Board.

(b) Part 10 (commencing with Section 17001), this part, Part 10.7 (commencing with Section 21001), and Part 11 (commencing with Section 23001) shall apply to amounts collected under this section in the same manner and with the same force and effect and to the full extent as if the language of those laws had been incorporated in full into this section, except to the extent that any provision is either inconsistent with this section or is not relevant to this section.

(c) Notwithstanding Chapter 6 (commencing with Section 19301), no refund or credit may be allowed for any amounts paid or payments applied under this section.

(d) Amounts authorized to be collected pursuant to this section shall accrue interest at the greater of the rate applicable to the amounts being collected or the rate provided under Section 19521 from and after the date the amounts are established on the records of the Franchise Tax Board.

(e) Amounts authorized to be collected pursuant to this section are not subject to Section 19255.

(f) Notwithstanding Section 19204 or Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code, any portion of the amounts authorized to be collected under this section that remain unsatisfied may be collected by the recording of a Notice of State Tax Lien. The Franchise Tax Board may record or extend a recorded Notice of State Tax Lien at any time until the amount due, including any accrued interest, is paid in full.

(g) The Franchise Tax Board may retain those amounts ordered to be paid by a court of competent jurisdiction by a person or any other entity for the costs of investigation incurred by the Franchise Tax Board.

(h) This section shall apply on and after January 1, 2011, to amounts authorized to be collected pursuant to this section that are due and payable to the Franchise Tax Board before, on, or after January 1, 2011.

(Added by Stats. 2010, Ch. 359, Sec. 2. Effective January 1, 2011.)






CHAPTER 9.1. Tax Amnesty

19730

The Franchise Tax Board shall administer a tax amnesty program for taxpayers subject to Part 10 (commencing with Section 17001) and Part 11 (commencing with Section 23001), as provided in this chapter.

(Added by Stats. 2004, Ch. 226, Sec. 11. Effective August 16, 2004.)



19731

The tax amnesty program shall be conducted during a two-month period beginning February 1, 2005, and ending March 31, 2005, inclusive, or during a timeframe ending no later than June 30, 2005, pursuant to Section 19733. The program shall apply to tax liabilities for taxable years beginning before January 1, 2003.

(Added by Stats. 2004, Ch. 226, Sec. 11. Effective August 16, 2004.)



19732

(a) For any taxpayer who meets each of the requirements of Section 19733 both of the following apply:

(1) The Franchise Tax Board shall waive all unpaid penalties and fees imposed by this part for each taxable year for which tax amnesty is allowed, but only to the extent of the amount of any penalty or fee that is owed as a result of previous nonreporting or underreporting of tax liabilities or prior nonpayment of any taxes previously assessed or proposed to be assessed for that taxable year.

(2) Except as provided in subdivision (b), no criminal action shall be brought against the taxpayer for the taxable years for which tax amnesty is allowed for the nonreporting or underreporting of tax liabilities or the nonpayment of any taxes previously assessed or proposed to be assessed.

(b) This chapter shall not apply to violations of this part, for which, as of February 1, 2005, any of the following applies:

(1) The taxpayer is on notice of a criminal investigation by a complaint having been filed against the taxpayer.

(2) The taxpayer is under criminal investigation.

(3) A court proceeding has already been initiated.

(c) This section shall not apply to any nonreported or underreported tax liability amounts attributable to tax shelter items that could have been reported under either the voluntary compliance initiative under Chapter 9.5 (commencing with Section 19751) or the Internal Revenue Service s Offshore Voluntary Compliance Initiative described in Revenue Procedure 2003 11.

(d) No refund or credit shall be granted with respect to any penalty or fee paid with respect to a taxable year prior to the time the taxpayer makes a request for tax amnesty for that taxable year pursuant to Section 19733.

(e) Notwithstanding Chapter 6 (commencing with Section 19301), a taxpayer may not file a claim for refund or credit for any amounts paid in connection with the tax amnesty program under this chapter.

(Amended by Stats. 2005, Ch. 398, Sec. 4. Effective September 29, 2005.)



19733

(a) This chapter shall apply to any taxpayer who satisfies all of the following requirements:

(1) During the tax amnesty program period specified in Section 19731, is eligible to participate in the tax amnesty program.

(2) During the tax amnesty program period specified in Section 19731, files a completed amnesty application with the Franchise Tax Board, signed under penalty of perjury, electing to participate in the tax amnesty program.

(3) Within 60 days after the conclusion of the tax amnesty period, does the following:

(A) (i) For any taxable year eligible for the tax amnesty program where the taxpayer has not filed any required return, files a completed original tax return for that year, or

(ii) For any taxable year eligible for the tax amnesty program where the taxpayer filed a return but underreported tax liability on that return, files an amended return for that year.

(B) Pays in full any taxes and interest due for each taxable year described in clauses (i) and (ii) of subparagraph (A), as applicable, for which amnesty is requested, or applies for an installment payment agreement under subdivision (b). For taxpayers who have not paid in full any taxes previously proposed to be assessed, pays in full the taxes and interest due for that portion of the proposed assessment for each taxable year for which amnesty is requested or applies for an installment payment agreement under subdivision (b).

(4) For purposes of complying with the full payment provisions of paragraph (3) of subdivision (a), if the full amount due is paid within the period set forth in paragraph (3) of subdivision (c) of Section 19101 after the date the Franchise Tax Board mails a notice resulting from the filing of an amnesty application or the full amount is paid within 60 days after the conclusion of the tax amnesty period, the full amount due shall be treated as paid during the amnesty period.

(5) In the case of any taxpayer that has filed for bankruptcy protection under Title 11 of the United States Code, submits an order from a Federal Bankruptcy Court allowing the taxpayer to participate in the amnesty program.

(b) (1) For purposes of complying with the full payment provisions of subparagraph (B) of paragraph (3) of subdivision (a), the Franchise Tax Board may enter into an installment payment agreement, but only if final payment under the terms of that installment payment agreement is due and is paid no later than June 30, 2006.

(2) Any installment payment agreement authorized by this subdivision shall include interest on the outstanding amount due at the rate prescribed in Section 19521.

(3) Failure by the taxpayer to fully comply with the terms of an installment payment agreement under this subdivision shall render the waiver of penalties and fees under Section 19732 null and void, unless the Franchise Tax Board determines that the failure was due to reasonable cause and not due to willful neglect.

(4) In the case of any failure described under paragraph (3), the total amount of tax, interest, fees, and all penalties shall become immediately due and payable.

(c) (1) The application required under paragraph (2) of subdivision (a) shall be in the form and manner specified by the Franchise Tax Board, but in no case shall a mere payment of any taxes and interest due, in whole or in part, for any taxable year otherwise eligible for amnesty under this part, be deemed to constitute an acceptable amnesty application under this part. For purposes of the prior sentence, the application of a refund from one taxable year to offset a tax liability from another taxable year otherwise eligible for amnesty shall not, without the filing of an amnesty application, be deemed to constitute an acceptable amnesty application under this part.

(2) The Legislature specifically intends that the Franchise Tax Board, in administering the amnesty application requirement under this part, make the amnesty application process as streamlined as possible to ensure participation in the amnesty program will be available to as many taxpayers as possible without otherwise compromising the Franchise Tax Board s ability to enforce and collect the taxes imposed under Part 10 (commencing with Section 17001) and Part 11 (commencing with Section 23001).

(d) Upon the conclusion of the tax amnesty program period, the Franchise Tax Board may propose a deficiency upon any return filed pursuant to subparagraph (A) of paragraph (3) of subdivision (a), impose penalties and fees, or initiate criminal action under this part with respect to the difference between the amount shown on that return and the correct amount of tax. This action shall not invalidate any waivers previously granted under Section 19732.

(e) All revenues derived pursuant to subdivision (c) shall be subject to Sections 19602 and 19604.

(Amended by Stats. 2005, Ch. 398, Sec. 5. Effective September 29, 2005. Applicable as provided in Sec. 10 of Ch. 398.)



19734

Notwithstanding any other provision of this chapter, if any overpayment of tax shown on an original or amended return filed under this article is refunded or credited within 180 days after the return is filed, no interest shall be allowed under Section 19340 on that overpayment.

(Added by Stats. 2004, Ch. 226, Sec. 11. Effective August 16, 2004.)



19735

(a) The Franchise Tax Board may issue forms, instructions, notices, rules, or guidelines, and take any other necessary actions, needed to implement this chapter, specifically including any forms, instructions, notices, rules, or guidelines that specify the form and manner of any acceptable form of amnesty application described in Section 19733.

(b) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to any standard, criterion, procedure, determination, rule, notice, or guideline established or issued by the Franchise Tax Board pursuant to this chapter.

(Added by Stats. 2004, Ch. 226, Sec. 11. Effective August 16, 2004.)



19736

(a) The Franchise Tax Board shall conduct a public outreach program and adequately publicize the tax amnesty program so as to maximize public awareness and to make taxpayers aware of the program. In addition, the Franchise Tax Board shall make taxpayers aware of the new and increased penalties associated with taxpayer failure to participate in the tax amnesty program.

(b) The Franchise Tax Board shall make reasonable efforts to identify taxpayer liabilities and, to the extent practicable, will send written notice to taxpayers of their eligibility for the tax amnesty program. However, failure of the Franchise Tax Board to notify a taxpayer of the existence or correct amount of a tax liability eligible for amnesty shall not preclude the taxpayer from participating in the tax amnesty program, nor shall such failure be grounds for abating the penalty imposed under Section 19777.5.

(Added by Stats. 2004, Ch. 226, Sec. 11. Effective August 16, 2004.)



19738

Any taxpayer who has an existing installment payment agreement under Section 19008 as of the start of the amnesty program, and who does not participate in the amnesty program, may not be subject to the penalty imposed under Section 19777.5 with respect to amounts payable under that agreement.

(Amended by Stats. 2005, Ch. 398, Sec. 7. Effective September 29, 2005. Applicable as provided in Sec. 10 of Ch. 398.)






CHAPTER 9.5. Tax Shelters

ARTICLE 1. Voluntary Compliance Initiative One

19751

(a) The Franchise Tax Board shall develop and administer a voluntary compliance initiative for taxpayers subject to Part 10 (commencing with Section 17001) and Part 11 (commencing with Section 23001), as provided in this article.

(b) The voluntary compliance initiative shall be conducted during the period from January 1, 2004, to April 15, 2004, inclusive, pursuant to Section 19754. This initiative shall apply to tax liabilities attributable to the use of abusive tax avoidance transactions for taxable years beginning before January 1, 2003.

(c) The Franchise Tax Board shall issue forms and instructions and may take any other actions necessary, including the use of closing agreements, to implement this article.

(d) The Franchise Tax Board shall publicize the voluntary compliance initiative so as to maximize public awareness of and participation in the initiative. The Franchise Tax Board shall coordinate to the highest degree possible its publicity efforts and other actions taken in implementing this article.

(e) Any correspondence mailed by the Franchise Tax Board to a taxpayer at the taxpayer s last known address outlining the voluntary compliance initiative under this article constitutes contact within the meaning of Treasury Regulation Section 1.6664-2(c)(3), relating to qualified amended returns, and paragraph (3) of the former subdivision (e) of Section 19773 and Section 19777.

(Amended (as added by Stats. 2003, Ch. 656) by Stats. 2011, Ch. 14, Sec. 11. Effective March 24, 2011.)



19752

Any taxpayer who meets the requirements of Section 19754 may elect the application of either, but not both, of the following:

(a) Voluntary compliance without appeal. If this option is elected, then each of the following shall apply:

(1) The Franchise Tax Board shall waive or abate all penalties imposed by this part, for all taxable years where the taxpayer elects to participate in the initiative, as a result of the underreporting of tax liabilities attributable to the use of abusive tax avoidance transactions.

(2) Except as provided in Section 19753, no criminal action shall be brought against the taxpayer for the taxable years with respect to issues for which the taxpayer voluntarily complies under this article.

(3) No penalty may be waived or abated under this article if the penalty imposed is attributable to an assessment of taxes that became final prior to December 31, 2003.

(4) Notwithstanding Chapter 6 (commencing with Section 19301) of this part, the taxpayer may not file a claim for refund for the amounts paid in connection with abusive tax avoidance transactions under this article.

(b) Voluntary compliance with appeal. If this option is elected, then each of the following shall apply:

(1) The Franchise Tax Board shall waive or abate all penalties, except the accuracy related penalty under Section 19164 (as in effect immediately before enactment of the act adding this section), imposed by this part, for each of the taxable years for which the taxpayer elects to participate in the initiative, that are owed as a result of the underreporting of tax liabilities attributable to the use of abusive tax avoidance transactions.

(2) Except as provided in Section 19753, no criminal action may be brought against the taxpayer for each of the taxable years for which the taxpayer voluntarily complies under this section.

(3) No penalty may be waived under this article if the penalty imposed is attributable to an assessment of taxes that became due and payable prior to December 31, 2003.

(4) The taxpayer may file a claim for refund under Chapter 6 (commencing with Section 19301) of this part. Notwithstanding Section 19331, the taxpayer may not file an appeal to the board until after either of the following:

(A) The date the Franchise Tax Board takes action on the claim for refund for the tax year to which this article applies.

(B) The later of either of the following dates:

(i) The date that is 180 days after the date of a final determination by the Internal Revenue Service with respect to the transaction or transactions to which this article applies.

(ii) The date that is four years after the date the claim for refund was filed or one year after full payment of all tax, including penalty and interest was made, whichever date is later.

(5) The taxpayer shall be subject to the accuracy related penalty under Section 19164.

(A) The penalty may be assessed:

(i) When the Franchise Tax Board takes action on the claim for refund.

(ii) When a federal determination becomes final for the same issue, in which case the penalty shall be assessed (and may not be abated) if the penalty was assessed at the federal level.

(B) In determining the amount of the underpayment of tax, Treasury Regulation Section 1.6664-2(c)(2), as promulgated under Section 6664 of the Internal Revenue Code, relating to qualified amended returns, shall not apply. The amount of the underpayment is the difference between the amount of tax shown on the original return and the correct amount of tax for the taxable year. The underpayment amount shall not be less than the amount of the claim for refund filed by the taxpayer under paragraph (4) that was denied.

(C) The penalty is due and payable upon notice and demand pursuant to Section 19049. Only after the taxpayer has paid all amounts due, including the penalty, and the claim is denied in whole or in part, may the taxpayer file an appeal under Chapter 6 (commencing with Section 19301), of this part in conjunction with the appeal filed under paragraph (4).

(c) A taxpayer s election under this section shall be made for all taxable years of the taxpayer governed by this article. A separate election for each taxable year governed by this article is not allowed.

(Amended (as added by Stats. 2003, Ch. 656) by Stats. 2011, Ch. 14, Sec. 13. Effective March 24, 2011.)



19753

(a) This article does not apply to violations of this part for which, as of December 31, 2003, any of the following applies:

(1) A criminal complaint was filed against the taxpayer in connection with an abusive tax avoidance transaction or transactions.

(2) The taxpayer is the subject of a criminal investigation in connection with an abusive tax avoidance transaction or transactions.

(b) No refund or credit shall be granted with respect to any penalty paid prior to the time the taxpayer participates in the voluntary compliance initiative authorized by this article.

(c) For purposes of this article, an abusive tax avoidance transaction means a plan or arrangement devised for the principal purpose of avoiding tax. Abusive tax avoidance transactions include, but are not limited to, listed transactions as described in paragraph (4) of subdivision (a) of Section 18407.

(Amended (as added by Stats. 2003, Ch. 656) by Stats. 2011, Ch. 14, Sec. 15. Effective March 24, 2011.)



19754

(a) The voluntary compliance initiative described in this article applies to any taxpayer who was not eligible to participate in the Internal Revenue Service s Offshore Voluntary Compliance Initiative described in Revenue Procedure 2003 11, and during the period from January 1, 2004, to April 15, 2004, does both of the following:

(1) Files an amended tax return under this part for each taxable year for which the taxpayer has previously filed a tax return using an abusive tax avoidance transaction to underreport the taxpayer s tax liability for that taxable year. Each amended return shall report all income from all sources, without regard to the abusive tax avoidance transaction.

(2) Except as provided in subdivision (b), pays in full all taxes and interest due.

(b) The Franchise Tax Board may enter into an installment payment agreement in lieu of the full payment required under paragraph (2) of subdivision (a). Any installment payment agreement authorized by this subdivision shall include interest on the unpaid amount at the rate prescribed in Section 19521. Failure by the taxpayer to fully comply with the terms of the installment payment agreement shall render the waiver of penalties null and void, and the total amount of tax, interest, and all penalties shall be immediately due and payable.

(c) After April 15, 2004, the Franchise Tax Board may issue a deficiency assessment upon an amended return filed pursuant to subdivision (a), impose penalties, or initiate criminal action under this part with respect to the difference between the amount shown on that return and the correct amount of tax. This action shall not invalidate any waivers granted under Section 19752.

(d) In addition to any other authority to examine returns, for the purpose of improving state tax administration, the Franchise Tax Board may inquire into the facts and circumstances related to the use of abusive tax avoidance transactions to underreport the tax liabilities for which a taxpayer has participated in the voluntary compliance initiative under this article. Taxpayers shall cooperate fully with inquiries described in this subdivision. Failure by a taxpayer to fully cooperate in an inquiry described in this subdivision shall render the waiver of penalties under this article null and void and the taxpayer may be assessed any penalties that may apply.

(Amended (as added by Stats. 2003, Ch. 656) by Stats. 2011, Ch. 14, Sec. 17. Effective March 24, 2011.)






ARTICLE 2. Statute of Limitations for Abusive Tax Avoidance Transactions

19755

(a) (1) Notwithstanding Section 19057, and except as provided in paragraph (2), with respect to proposed deficiency assessments related to an abusive tax avoidance transaction, a notice of a proposed deficiency assessment may be mailed to the taxpayer within eight years after the return was filed, or within the period otherwise provided in Article 3 (commencing with Section 19031) of Chapter 4 of this part, whichever expires later.

(2) For notices mailed on or after August 1, 2011, with respect to proposed deficiency assessments related to an abusive tax avoidance transaction, a notice of a proposed deficiency assessment may be mailed to the taxpayer within 12 years after the return was filed, or within the period otherwise provided in Article 3 (commencing with Section 19031) of Chapter 4 of this part, whichever expires later.

(b) This section shall apply to any return filed under this part on or after January 1, 2000. Paragraph (2) of subdivision (a) shall apply to taxable years that have not been closed by a statute of limitations, res judicata, or otherwise, as of August 1, 2011.

(Amended (as added by Stats. 2003, Ch. 656) by Stats. 2011, Ch. 14, Sec. 20. Effective March 24, 2011.)






ARTICLE 3. Voluntary Compliance Initiative Two

19761

(a) The Franchise Tax Board shall develop and administer a voluntary compliance initiative for taxpayers subject to Part 10 (commencing with Section 17001) and Part 11 (commencing with Section 23001), as provided in this article.

(b) The voluntary compliance initiative shall be conducted during the period from August 1, 2011, to October 31, 2011, inclusive, pursuant to Section 19764. This initiative shall apply to tax liabilities attributable to the use of abusive tax avoidance transactions and to unreported income from the use of offshore financial arrangements for taxable years beginning before January 1, 2011.

(c) The Franchise Tax Board shall issue forms and instructions and may take any other actions necessary, including the use of closing agreements, to implement this article.

(d) The Franchise Tax Board shall publicize the voluntary compliance initiative so as to maximize public awareness of and participation in the initiative. The Franchise Tax Board shall coordinate to the highest degree possible its publicity efforts and other actions taken in implementing this article.

(e) Any correspondence mailed by the Franchise Tax Board to a taxpayer at the taxpayer s last known address outlining the voluntary compliance initiative under this article constitutes contact within the meaning of Treasury Regulation Section 1.6664-2(c)(3), relating to qualified amended returns, and Sections 19164.5 and 19777.

(Added by Stats. 2011, Ch. 14, Sec. 21. Effective March 24, 2011.)



19762

(a) Any taxpayer who meets the requirements of Section 19764 may elect to participate in the voluntary compliance initiative under this article.

(b) For taxpayers electing to participate in the voluntary compliance initiative under this article, all of the following shall apply:

(1) (A) Except as provided in subparagraph (B), the Franchise Tax Board shall waive or abate all penalties imposed by this part, for all taxable years where the taxpayer elects to participate in the initiative, as a result of the unreported tax liabilities attributable to the use of abusive tax avoidance transactions and to unreported income from the use of offshore financial arrangements.

(B) The penalties imposed under Section 19138 or 19777.5 may not be waived.

(2) Except as provided in Section 19763, no criminal action shall be brought against the taxpayer for the taxable years with respect to issues for which the taxpayer voluntarily complies under this article.

(3) No penalty assessed after July 31, 2011, may be waived or abated under this article if the penalty imposed is attributable to an assessment of taxes that became final prior to July 31, 2011. For purposes of this paragraph, assessment of taxes does not include taxes self-assessed on an original or amended return filed before August 1, 2011.

(4) Notwithstanding Chapter 6 (commencing with Section 19301) of this part, no refund or credit shall be allowed for amounts paid in connection with abusive tax avoidance transactions or unreported income from the use of offshore financial arrangements under this article.

(Added by Stats. 2011, Ch. 14, Sec. 21. Effective March 24, 2011.)



19763

(a) This article does not apply to violations of this part for which, as of July 31, 2011, any of the following applies:

(1) A criminal complaint was filed against the taxpayer in connection with an abusive tax avoidance transaction, transactions, or unreported income from the use of an offshore financial arrangement or arrangements.

(2) The taxpayer is the subject of a criminal investigation in connection with an abusive tax avoidance transaction, transactions, or unreported income from the use of an offshore financial arrangement or arrangements.

(b) No refund or credit shall be allowed with respect to any penalty paid prior to the time the taxpayer participates in the voluntary compliance initiative authorized by this article.

(c) For purposes of this article, an abusive tax avoidance transaction has the same meaning as in Section 19777, as amended by the act adding this section.

(Added by Stats. 2011, Ch. 14, Sec. 21. Effective March 24, 2011.)



19764

(a) The voluntary compliance initiative described in this article applies to any taxpayer who, during the period from August 1, 2011, to October 31, 2011, makes an election as described in Section 19762 and does both of the following:

(1) (A) Files an amended tax return under this part for each taxable year for which the taxpayer has previously filed a tax return using an abusive tax avoidance transaction or an offshore financial arrangement to underreport the taxpayer s tax liability for that taxable year or failed to include income from the offshore financial arrangement. Each amended return shall report all income from all sources, without regard to the abusive tax avoidance transaction, including all income from offshore financial arrangements. No deduction shall be allowed for transaction costs associated with an abusive tax avoidance transaction or for transaction or other costs associated with unreported income from the use of an offshore financial arrangement.

(B) For purposes of this article, an offshore financial arrangement means any transaction involving financial arrangements that in any manner rely on the use of offshore payment cards, including credit, debit, or charge cards, issued by banks in foreign jurisdictions or offshore financial arrangements, including arrangements with foreign banks, financial institutions, corporations, partnerships, trusts, or other entities to avoid or evade income or franchise tax.

(2) Except as provided in subdivision (b), pays in full all taxes and interest due.

(b) The Franchise Tax Board may enter into an installment payment agreement in lieu of the full payment required by paragraph (2) of subdivision (a), but only if final payment under the terms of that installment payment agreement is due and paid no later than June 15, 2012. Any installment payment agreement authorized by this subdivision shall include interest on the unpaid amount at the rate prescribed in Section 19521. Failure by the taxpayer to fully comply with the terms of the installment payment agreement shall render the waiver of penalties null and void, and the total amount of tax, interest, and all penalties shall be immediately due and payable.

(c) After October 31, 2011, the Franchise Tax Board may issue a deficiency assessment upon an amended return filed pursuant to subdivision (a), impose penalties, or initiate criminal action under this part with respect to the difference between the amount shown on that return and the correct amount of tax. This action shall not invalidate any waivers granted under Section 19762.

(d) In addition to any other authority to examine returns, for the purpose of improving state tax administration, the Franchise Tax Board may inquire into the facts and circumstances related to the use of abusive tax avoidance transactions or offshore financial arrangements to underreport the tax liabilities for which a taxpayer has participated in the voluntary compliance initiative under this article. Taxpayers shall cooperate fully with inquiries described in this subdivision. Failure by a taxpayer to fully cooperate in an inquiry described in this subdivision shall render the waiver of penalties under this article null and void and the taxpayer may be assessed any penalties that may apply.

(Added by Stats. 2011, Ch. 14, Sec. 21. Effective March 24, 2011.)






ARTICLE 4. Penalties and Interest

19772

(a) Section 6707A of the Internal Revenue Code, relating to penalty for failure to include reportable transactions information with a return, shall apply, except as otherwise provided.

(b) The penalty amounts in Section 6707A(b) of the Internal Revenue Code shall not apply, and in lieu thereof, the following shall apply:

(1) Except as provided in paragraph (2), the amount of the penalty shall be fifteen thousand dollars ($15,000).

(2) The amount of the penalty with respect to a listed transaction shall be thirty thousand dollars ($30,000).

(c) (1) Section 6707A(c)(1) of the Internal Revenue Code is modified to include reportable transactions within the meaning of paragraph (3) of subdivision (a) of Section 18407.

(2) Section 6707A(c)(2) of the Internal Revenue Code is modified to include listed transactions within the meaning of paragraph (4) of subdivision (a) of Section 18407.

(d) The penalty under this section only applies to taxpayers with taxable income greater than two hundred thousand dollars ($200,000).

(e) Section 6707A(e) of the Internal Revenue Code, relating to a penalty reported to the Securities and Exchange Commission, shall not apply.

(f) Section 6707A(d) of the Internal Revenue Code, relating to the authority to rescind a penalty, shall not apply, and in lieu thereof, the following shall apply:

(1) The Chief Counsel of the Franchise Tax Board may rescind all or any portion of any penalty imposed by this section with respect to any violation if all of the following apply:

(A) The violation is with respect to a reportable transaction other than a listed transaction.

(B) The person on whom the penalty is imposed has a history of complying with the requirements of this part and Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001).

(C) It is shown that the violation is due to an unintentional mistake of fact.

(D) Imposing the penalty would be against equity and good conscience.

(E) Rescinding the penalty would promote compliance with the requirements of this part and Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) and effective tax administration.

(2) The exercise of authority under paragraph (1) shall be at the sole discretion of the Chief Counsel of the Franchise Tax Board and may not be delegated.

(3) Notwithstanding any other law or rule of law, any determination under this subdivision may not be reviewed in any administrative or judicial proceeding.

(g) Article 3 (commencing with Section 19031) of Chapter 4 (relating to deficiency assessments) shall not apply with respect to the assessment or collection of any penalty imposed under this section.

(h) The penalty imposed by this section is in addition to any penalty imposed under Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part.

(Amended (as added by Stats. 2003, Ch. 656) by Stats. 2005, Ch. 691, Sec. 50.1. Effective October 7, 2005.)



19774

(a) If a taxpayer has a noneconomic substance transaction understatement for any taxable year, there shall be added to the tax an amount equal to 40 percent of the amount of that understatement.

(b) (1) Subdivision (a) shall be applied by substituting 20 percent for 40 percent with respect to the portion of any noneconomic substance transaction understatement with respect to which the relevant facts affecting the tax treatment of the item are adequately disclosed in the return or a statement attached to the return.

(2) For taxable years beginning before January 1, 2003, adequately disclosed includes the disclosure of the tax shelter identification number on the taxpayer s return as required by subdivision (c) of Section 18628, as applicable for the year in which the transaction was entered into.

(c) For purposes of this section:

(1) The term noneconomic substance transaction understatement means any amount which would be an understatement under Section 6662A(b) of the Internal Revenue Code, as modified by subdivision (b) of Section 19164.5 if Section 6662A(b) of the Internal Revenue Code were applied by taking into account items attributable to noneconomic substance transactions rather than items to which Section 6662A(b) applies.

(2) A noneconomic substance transaction includes:

(A) The disallowance of any loss, deduction or credit, or addition to income attributable to a determination that the disallowance or addition is attributable to a transaction or arrangement that lacks economic substance including a transaction or arrangement in which an entity is disregarded as lacking economic substance. A transaction shall be treated as lacking economic substance if the taxpayer does not have a valid nontax California business purpose for entering into the transaction.

(B) Any disallowance of claimed tax benefits by reason of a transaction lacking economic substance, within the meaning of Section 7701(o) of the Internal Revenue Code, relating to clarification of economic substance doctrine, as added by Section 1409(a) of the Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), except as otherwise provided.

(i) For purposes of this subparagraph, the phrase apart from state income tax effects shall be substituted for the phrase apart from Federal income tax effects in each place it appears in Section 7701(o)(1) of the Internal Revenue Code.

(ii) For purposes of this subparagraph, the phrase any federal or local income tax effect which is related to a state income tax effect shall be treated in the same manner as a state income tax effect is substituted for the phrase any State or local income tax effect which is related to a Federal income tax effect shall be treated in the same manner as a Federal income tax effect in Section 7701(o)(3) of the Internal Revenue Code.

(d) (1) If the notice of proposed assessment of additional tax has been sent with respect to a penalty to which this section applies, only the Chief Counsel of the Franchise Tax Board may compromise all or any portion of that penalty.

(2) The exercise of authority under paragraph (1) shall be at the sole discretion of the Chief Counsel of the Franchise Tax Board and may not be delegated.

(3) Notwithstanding any other law or rule of law, any determination under this subdivision may not be reviewed in any administrative or judicial proceeding.

(e) Notwithstanding anything to the contrary in this section, if a penalty has been assessed for federal income tax purposes pursuant to Section 6662(b)(6) of the Internal Revenue Code, as added by Section 1409(b) of the Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), on an underpayment attributable to the disallowance of claimed tax benefits by reason of a transaction lacking economic substance, then a penalty shall be imposed under this section for that portion of an understatement attributable to that transaction, and shall not be abated unless the taxpayer can establish that the imposition of the federal penalty under Section 6662 of the Internal Revenue Code for an underpayment attributable to that transaction was clearly erroneous.

(f) The amendments made to this section by the act adding this subdivision shall apply to notices mailed on or after the effective date of the act adding this subdivision.

(Amended by Stats. 2011, Ch. 14, Sec. 23. Effective March 24, 2011.)



19777

(a) If a taxpayer has been contacted by the Franchise Tax Board regarding an abusive tax avoidance transaction, and has a deficiency attributable to an abusive tax avoidance transaction, there shall be added to the tax an amount equal to 100 percent of the interest payable under Section 19101 for the period beginning on the last date prescribed by law for the payment of that tax (determined without regard to extensions) and ending on the date the notice of proposed assessment is mailed.

(b) For purposes of this section, abusive tax avoidance transaction means any of the following:

(1) A tax shelter as defined in Section 6662(d)(2)(C) of the Internal Revenue Code. For purposes of this chapter, Section 6662(d)(2)(C) of the Internal Revenue Code is modified by substituting the phrase income or franchise tax for Federal income tax.

(2) A reportable transaction, as defined in Section 6707A(c)(1) of the Internal Revenue Code, with respect to which the requirements of Section 6664(d)(2)(A) of the Internal Revenue Code are not met.

(3) A listed transaction, as defined in Section 6707A(c)(2) of the Internal Revenue Code.

(4) A gross misstatement, within the meaning of Section 6404(g)(2)(D) of the Internal Revenue Code.

(5) Any transaction to which Section 19774 applies.

(c) The penalty imposed by this section is in addition to any other penalty imposed under Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part.

(d) (1) If a taxpayer files an amended return reporting an abusive tax avoidance transaction, described in subdivision (b), after the taxpayer is contacted by the Franchise Tax Board regarding that abusive tax avoidance transaction but before a notice of proposed assessment is issued under Section 19033, then the amount of the penalty under this section shall be 50 percent of the interest payable under Section 19101 with respect to the amount of any additional tax reflected in the amended return attributable to that abusive tax avoidance transaction.

(2) If a notice of proposed assessment under Section 19033, with respect to an abusive tax avoidance transaction as described in subdivision (a), is issued after the amended return described in paragraph (1) is filed, the penalty imposed pursuant to subdivision (a) shall be applicable to the additional tax reflected in the notice of proposed assessment attributable to that abusive tax avoidance transaction in excess of the additional tax shown on the amended return.

(e) The amendments made to this section by the act adding this subdivision shall apply to notices mailed on or after the effective date of that act and to amended returns filed more than 90 days after that effective date with respect to taxable years for which the statute of limitations for mailing a notice of proposed assessment has not expired as of that date.

(Amended by Stats. 2011, Ch. 14, Sec. 24. Effective March 24, 2011.)



19777.5

(a) There shall be added to the tax for each taxable year for which amnesty could have been requested:

(1) For amounts that are due and payable on the last day of the amnesty period, an amount equal to 50 percent of the accrued interest payable under Section 19101 for the period beginning on the last date prescribed by law for the payment of that tax (determined without regard to extensions) and ending on the last day of the amnesty period specified in Section 19731.

(2) For amounts that become due and payable after the last date of the amnesty period, an amount equal to 50 percent of the interest computed under Section 19101 on any final amount, including final deficiencies and self-assessed amounts, for the period beginning on the last date prescribed by law for the payment of the tax for the year of the deficiency (determined without regard to extensions) and ending on the last day of the amnesty period specified in Section 19731.

(3) For purposes of paragraph (2), Sections 19107, 19108, 19110, and 19113 shall apply in determining the amount computed under Section 19101.

(b) The penalty imposed by this section is in addition to any other penalty imposed under Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part.

(c) This section does not apply to any amounts that are treated as paid during the amnesty program period under paragraph (4) of subdivision (a) of Section 19733 or paragraph (1) of subdivision (b) of Section 19733.

(d) Article 3 (commencing with Section 19031), (relating to deficiency assessments) shall not apply with respect to the assessment or collection of any penalty imposed by subdivision (a).

(e) (1) Notwithstanding Chapter 6 (commencing with Section 19301), a taxpayer may not file a claim for refund or credit for any amounts paid in connection with the penalty imposed in subdivision (a), except as provided in paragraph (2).

(2) A taxpayer may file a claim for refund for any amounts paid to satisfy a penalty imposed under subdivision (a) on the grounds that the amount of the penalty was not properly computed by the Franchise Tax Board.

(f) Notwithstanding Section 18415, the amendments made to this section by the act adding this subdivision shall apply to penalties imposed under paragraph (2) of subdivision (a) after March 31, 2005.

(Amended by Stats. 2005, Ch. 398, Sec. 8. Effective September 29, 2005.)



19778

For any amended return filed after April 15, 2004, and before the taxpayer is contacted by the Internal Revenue Service or the Franchise Tax Board regarding a potentially abusive tax shelter, then, for taxable years beginning after December 31, 1998, with respect to any understatement of tax related to using reportable transactions as defined in Section 18407, as added by the act adding this section, the taxpayer is subject to interest as provided under Section 19101 but at a rate of 150 percent of the adjusted annual rate established under Section 19521.

(Added by Stats. 2003, Ch. 656, Sec. 13. Effective January 1, 2004.)









CHAPTER 9.5. Tax Shelters

19778

For any amended return filed after April 15, 2004, and before the taxpayer is contacted by the Internal Revenue Service or the Franchise Tax Board regarding a potentially abusive tax shelter, then, for taxable years beginning after December 31, 1998, with respect to any understatement of tax related to using reportable transactions as defined in Section 18407, as added by the act adding this section, the taxpayer is subject to interest as provided under Section 19101 but at a rate of 150 percent of the adjusted annual rate established under Section 19521.

(Added by Stats. 2003, Ch. 654, Sec. 13. Effective January 1, 2004. See identical section in the Chapter 9.5 added by Stats. 2003, Ch. 656.)






CHAPTER 10. Res Judicata

19801

In the determination of any issue of law or fact under Part 10 (commencing with Section 17001), Part 11 (commencing with Section 23001), or this part, neither the Franchise Tax Board nor any officer or agency having any administrative duties under this part nor any court is bound by the determination of any other officer or administrative agency of the state.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



19802

(a) In the determination of any case arising under this part, the rule of res judicata is applicable only if the liability involved is for the same year as was involved in another case previously determined.

(b) Notwithstanding the holding in Pope Estate Company v. Johnson, 43 Cal. App. 2d 170, in any action filed pursuant to Section 19382 (relating to taxpayer suits for refund), in addition to the defenses or relief sought in the action, the Franchise Tax Board shall assert in defense only those unpaid liabilities of the taxpayer for the same year which are evidenced by any of the following:

(1) A final proposed assessment.

(2) A notice of tax due.

(3) A final notice of action.

In addition, any refund claim of a taxpayer for the same year resulting from a federal audit adjustment made subsequent to the filing of the action need not be asserted by the taxpayer in that action.

(Added by Stats. 1993, Ch. 31, Sec. 26. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)









PART 10.3. EARNED INCOME TAX CREDIT INFORMATION ACT

19850

This act shall be known and may be cited as the Earned Income Tax Credit Information Act.

(Added by Stats. 2007, Ch. 606, Sec. 1. Effective January 1, 2008.)



19851

The Legislature finds and declares as follows:

(a) Congress created the federal earned income tax credit (EITC) in 1975 to offset the adverse effects of the Medicare and social security payroll taxes on working poor families and to encourage low-income workers to seek employment rather than welfare.

(b) Due to a relatively low percentage of federal earned income tax credit eligible persons who participate in the federal Earned Income Tax Credit program, hundreds of millions of federal dollars go unclaimed by the working poor in California.

(c) In order to alleviate the tax burden on working poor persons and families, to enhance the wages and income of working poor persons and families, to ensure that California receives its share of the federal money available in the federal Earned Income Tax Credit program, and to inject additional federal money into the California economy, the state shall facilitate the furnishing of information to working poor persons and families regarding the availability of the federal earned income tax credit so that they may claim that credit on their federal income tax returns.

(d) It is the intent of this act to offer the most cost-effective assistance to eligible taxpayers through the following:

(1) Notices provided by their employers.

(2) Notices provided by state departments and agencies that serve those who may qualify for the EITC.

(Amended by Stats. 2011, Ch. 452, Sec. 1. Effective January 1, 2012.)



19852

For purposes of this part, the following terms have the following meanings:

(a) Employer means any California employer who is subject to, and is required to provide, unemployment insurance to his or her employees, under the Unemployment Insurance Code.

(b) Employee means any person who is covered by unemployment insurance by his or her employer, pursuant to the Unemployment Insurance Code.

(c) EITC means the federal earned income tax credit, as defined in Section 32 of the Internal Revenue Code.

(d) State departments and agencies that serve those who may qualify for the EITC means the following programs in the specified departments and agencies:

(1) The State Department of Education: free or reduced-price meal program and National School Lunch Program.

(2) Employment Development Department: California Unemployment Insurance.

(3) State Department of Health Care Services: the Medi-Cal program.

(4) Managed Risk Medical Insurance Board (MRMIB): the Healthy Families Program.

(Amended by Stats. 2011, Ch. 452, Sec. 2. Effective January 1, 2012.)



19853

(a) An employer shall notify all employees that they may be eligible for the EITC within one week before or after, or at the same time, that the employer provides an annual wage summary, including, but not limited to, a Form W-2 or a Form 1099, to any employee.

(b) The state departments and agencies that serve those who may qualify for the EITC, as defined in subdivision (d) of Section 19852, shall notify their program recipients that they may be eligible for the EITC, at least once a year during the months of January through April, or alternatively, shall provide this annual notification during a regularly scheduled contact with a recipient by telephone, mail, or electronic communication, or by an in-person communication. State departments or agencies that do not directly communicate with persons or households with persons who may qualify for the EITC may communicate indirectly through agencies, districts, or regulated entities that serve eligible persons or households with eligible persons. Departments, agencies, and programs are encouraged to develop the most effective method to provide notice to recipients of EITC eligibility, as long as the notice contains substantially the same language as the notice described in Section 19854.

(c) The employer shall provide the notification required by subdivision (a) by handing directly to the employee or mailing to the employee s last known address either of the following:

(1) Instructions on how to obtain any notices available from the Internal Revenue Service for this purpose, including, but not limited to, the IRS Notice 797 and Form W-5, or any successor notice or form.

(2) Any notice created by the employer, as long as it contains substantially the same language as the notice described in paragraph (1) or in Section 19854.

(d) The employer shall not satisfy the notification required by subdivision (a) by posting a notice on an employee bulletin board or sending it through office mail. However, these methods of notification are encouraged to help inform all employees of the EITC.

(e) Every employer shall process, in accordance with federal law, Form W-5 for advance payments of the EITC, upon the request of the employee.

(Amended by Stats. 2011, Ch. 452, Sec. 3. Effective January 1, 2012.)



19854

The notice furnished to employees regarding the availability of the EITC shall state as follows:

BASED ON YOUR ANNUAL EARNINGS, YOU MAY BE ELIGIBLE TO RECEIVE THE EARNED INCOME TAX CREDIT FROM THE FEDERAL GOVERNMENT. THE EARNED INCOME TAX CREDIT IS A REFUNDABLE FEDERAL INCOME TAX CREDIT FOR LOW-INCOME WORKING INDIVIDUALS AND FAMILIES. THE EARNED INCOME TAX CREDIT HAS NO EFFECT ON CERTAIN WELFARE BENEFITS. IN MOST CASES, EARNED INCOME TAX CREDIT PAYMENTS WILL NOT BE USED TO DETERMINE ELIGIBILITY FOR MEDICAID, SUPPLEMENTAL SECURITY INCOME, FOOD STAMPS, LOW-INCOME HOUSING OR MOST TEMPORARY ASSISTANCE FOR NEEDY FAMILIES PAYMENTS. EVEN IF YOU DO NOT OWE FEDERAL TAXES, YOU MUST FILE A TAX RETURN TO RECEIVE THE EARNED INCOME TAX CREDIT. BE SURE TO FILL OUT THE EARNED INCOME TAX CREDIT FORM IN THE FEDERAL INCOME TAX RETURN BOOKLET. FOR INFORMATION REGARDING YOUR ELIGIBILITY TO RECEIVE THE EARNED INCOME TAX CREDIT, INCLUDING INFORMATION ON HOW TO OBTAIN THE IRS NOTICE 797 OR FORM W-5, OR ANY OTHER NECESSARY FORMS AND INSTRUCTIONS, CONTACT THE INTERNAL REVENUE SERVICE BY CALLING 1-800-829-3676 OR THROUGH ITS WEB SITE AT WWW.IRS.GOV.

(Added by Stats. 2007, Ch. 606, Sec. 1. Effective January 1, 2008.)






PART 10.5. SENIOR CITIZENS PROPERTY TAX ASSISTANCE AND POSTPONEMENT LAW

CHAPTER 1. Senior Citizens Homeowners and Renters Property Tax Assistance Law

ARTICLE 1. General Provisions and Definitions

20501

This chapter shall be known and may be cited as the Gonsalves-Deukmejian-Petris Senior Citizens Property Tax Assistance Law.

(Amended by Stats. 1978, Ch. 43.)



20502

Unless the context otherwise requires, the definitions given in this chapter shall govern construction of this part.

(Added by Stats. 1977, Ch. 1242.)



20503

(a) Income means adjusted gross income as defined in Section 17072 plus all of the following cash items:

(1) Public assistance and relief.

(2) Nontaxable amount of pensions and annuities.

(3) Social security benefits (except Medicare).

(4) Railroad retirement benefits.

(5) Unemployment insurance payments.

(6) Veterans benefits.

(7) Exempt interest received from any source.

(8) Gifts and inheritances in excess of three hundred dollars ($300), other than transfers between members of the household. Gifts and inheritances include noncash items.

(9) Amounts contributed on behalf of the contributor to a tax-sheltered retirement plan or deferred compensation plan.

(10) Temporary workers compensation payments.

(11) Sick leave payments.

(12) Nontaxable military compensation as defined in Section 112 of the Internal Revenue Code.

(13) Nontaxable scholarship and fellowship grants as defined in Section 117 of the Internal Revenue Code.

(14) Nontaxable gain from the sale of a residence as defined in Section 121 of the Internal Revenue Code.

(15) Life insurance proceeds to the extent that the proceeds exceed the expenses incurred for the last illness and funeral of the deceased spouse of the claimant. Expenses incurred for the last illness includes unreimbursed expenses paid or incurred during the income calendar year and any expenses paid or incurred thereafter up until the date the claim is filed. For purposes of this paragraph, funeral expenses shall not exceed five thousand dollars ($5,000).

(16) If an alternative minimum tax is required to be paid pursuant to Chapter 2.1 (commencing with Section 17062) of Part 10, the amount of alternative minimum taxable income (whether or not cash) in excess of the regular taxable income.

(17) Annual winnings from the California Lottery in excess of six hundred dollars ($600) for the current year.

(b) For purposes of this chapter, total income shall be determined for the calendar year (or approved fiscal year ending within that calendar year) which ends within the fiscal year for which assistance is claimed.

(c) For purposes of this chapter, all losses and nonexpenses shall be converted to zero for the purpose of determining whether the homeowner meets the Property Tax Postponement requirement.

(d) For purposes of Chapter 2 (commencing with Section 20581), Chapter 3 (commencing with Section 20625), and Chapter 3.5 (commencing with Section 20640), total income shall be determined for the calendar year ending immediately prior to the commencement of the fiscal year for which postponement is claimed.

(Amended by Stats. 2014, Ch. 703, Sec. 26. Effective September 28, 2014.)



20504

Household income means all income received by all persons of a household while members of such household. In the case of a nonresident claimant, household income also includes all income of the claimant during the year without regard to source.

(Added by Stats. 1977, Ch. 1242.)



20505

Claimant means an individual who

(a) For purposes of this chapter was either (1) 62 years of age or older on the last day of the calendar year or approved fiscal year designated in subdivision (b) or (c) of Section 20503, whichever is applicable, or (2) blind or disabled, as defined in Section 12050 of the Welfare and Institutions Code on the last day of the calendar year or approved fiscal year designated in subdivision (b) of Section 20503, who was a member of the household, and who was either: (1) the owner and occupier of a residential dwelling on the last day of the year designated in subdivision (b) or (c) of Section 20503, or (2) the renter of a rented residence on or before the last day of the year designated in subdivision (b) of Section 20503. An individual who qualifies as an owner-claimant may not qualify as a renter-claimant for the same year.

(b) (1) For purposes of Chapter 2 (commencing with Section 20581), Chapter 3 (commencing with Section 20625), Chapter 3.3 (commencing with Section 20639), and Chapter 3.5 (commencing with Section 20640) was a member of the household and either an owner-occupant, or a tenant stockholder occupant, or a possessory interestholder occupant, or a mobilehome owner-occupant, as the case may be, of the residential dwelling as to which postponement is claimed on the last day of the year designated in subdivision (b) or (c) of Section 20503, and who was 62 years of age or older by December 31 of the fiscal year for which postponement is claimed.

(2) For purposes of Chapter 2 (commencing with Section 20581), Chapter 3 (commencing with Section 20625), Chapter 3.3 (commencing with Section 20639), and Chapter 3.5 (commencing with Section 20640) was a member of the household and an owner-occupant of the residential dwelling as to which postponement is claimed on the last day of the year designated in subdivision (c) of Section 20503, and who was blind or disabled, as defined in Section 12050 of the Welfare and Institutions Code, at the time of application or on December 10 of the fiscal year for which postponement is claimed, whichever is earlier.

(c) Where amounts have been postponed for any given fiscal year and the claimant continues to own and occupy the residential dwelling on December 31 of the calendar year in which the fiscal year begins, and the claimant sells the dwelling and buys a new residential dwelling in this state on or before December 31 of the following fiscal year and the new dwelling is the claimant s principal place of residence, then in that event, the claimant shall be deemed to be a qualified claimant for the purpose of this section. These regulations shall become effective immediately upon filing with the Secretary of State.

(Amended by Stats. 2002, Ch. 374, Sec. 9. Effective January 1, 2003.)



20506

In the case of an owner-claimant, household includes the claimant and all other persons, except bona fide renters, minors, or students (as defined by Section 151(c)(4) of the Internal Revenue Code), whose principal place of residence is the residential dwelling of the claimant. In the case of a renter-claimant, household includes the claimant, his or her spouse, and all other persons who reside on the premises, except renters, minors, or students (as defined by Section 151(c)(4) of the Internal Revenue Code), and owners of the same principal place of residence.

(Amended by Stats. 1991, Ch. 472, Sec. 20. Effective October 2, 1991.)



20507

(a) A claimant shall not lose his or her eligibility for purposes of this part if he or she is temporarily confined to a hospital or medical institution for medical reasons where the residential dwelling was the principal place of residence of the claimant immediately prior to such confinement.

(b) For purposes of this section, medical institution means a facility operated by, or licensed by, the United States, one of the several states, a political subdivision of a state, the State Department of Health, or exempt from such licensure pursuant to subdivision (c) of Section 1312 of the Health and Safety Code.

(Added by Stats. 1977, Ch. 1242.)



20508

Residential dwelling means a dwelling occupied by the claimant as the principal place of residence, and so much of the land surrounding it as is reasonably necessary for use of the dwelling as a home, owned by the claimant, the claimant and his spouse, or by the claimant and some other individual, and located in this state. It shall also include a residential unit in a cooperative housing corporation (as defined in Section 216(b) of the Internal Revenue Code) occupied by the owner of shares or a membership interest in such corporation as his or her principal residence, mobilehomes which are assessed as realty for local property tax purposes and the land on which situated, houseboats, and other similar living accommodations, as well as a part of a multidwelling or multipurpose building and a part of the land upon which it is built. It shall also include premises occupied by reason of the claimant s ownership of a dwelling located on land owned by a nonprofit incorporated association, of which the claimant is a member, when such association requires the claimant to pay a pro rata share of the property taxes levied against the association s land. It shall also include premises occupied by a claimant wherein he is required by law to pay a property tax by reason of his ownership (including a possessory interest) in the dwelling, the land, or both. It shall also include a dwelling unit which is a mobilehome owned by a claimant, subject to property taxation pursuant to Part 13 (commencing with Section 5800), and located on land which is owned or rented by such claimant. (Owned includes the interest of a vendee in possession under a land sale contract but not the interest of the vendor, the interest of the holder of a life estate interest, but not the interest of a remainderman, and of one or more joint tenants or tenants in common. Except in the case of an unrecorded land sale contract, ownership must be evidenced by a duly recorded document.)

(Amended by Stats. 1983, Ch. 488, Sec. 89. Effective July 28, 1983.)



20508.1

For purposes of Section 20508, residential dwelling includes floating homes.

(Added by Stats. 1999, Ch. 928, Sec. 1. Effective January 1, 2000.)



20509

Rented residence means premises rented and occupied by the claimant as his or her principal place of residence during the calendar year for which assistance is claimed. The term rented residence shall not include:

(a) Premises which are exempt from property taxation, except those premises on which the owner pays possessory interest taxes, or makes payments in lieu of property taxes which are substantially equivalent to property taxes paid on properties of comparable market value.

(b) Premises which are not located in this state.

For the purposes of this section, the term premises means a house or a dwelling unit used to provide living accommodations in a building or structure and the land incidental thereto, but does not include land only, except in the case where the dwelling unit is a mobilehome subject to the license fee imposed by Part 5 (commencing with Section 10701) of this division. Rented residence includes a dwelling unit which is a mobilehome subject to the license fee imposed by Part 5 (commencing with Section 10701) of this division owned by the claimant and located on land which is owned or rented by such claimant.

(Amended by Stats. 1980, Ch. 285, Sec. 11.6. Effective June 30, 1980. Operative July 1, 1980, by Sec. 23 of Ch. 285.)



20510

Rent means amount paid at arms length solely for the right of occupancy of a residence and utility payments required to be paid by the rental agreement. At least fifty dollars ($50) per month must be paid by each renter claimant.

(Amended by Stats. 1980, Ch. 426, Sec. 20.)



20511

Property tax shall mean only those property taxes for the fiscal year in which application for assistance is made pursuant to Section 20541.

When a residential dwelling is owned by two or more individuals as joint tenants or tenants in common and one or more of such persons is not a member of the claimant s household, the term property tax shall include only that part of the taxes levied which reflects the ownership of the claimant and other members of the household.

The property tax proration required by the preceding sentence shall not apply to the extent of the ownership interest of the claimant and one or more of the following:

(a) The claimant s spouse.

(b) The parents, children (natural or adopted), or grandchildren of either the claimant or the claimant s spouse, or

(c) The spouse of any person enumerated in subdivision (b) of this section.

(Added by Stats. 1977, Ch. 1242.)



20512

(a) Property taxes accrued means current property taxes (exclusive of interest, penalties, principal payments on improvement bonds and charges for service) levied against a claimant s residential dwelling by any taxing agency (as defined in Section 121) for any fiscal year ending on or after June 30, 1977. If the owner of a dwelling unit which is a mobilehome located on land owned or rented by such owner pursuant to Section 20541 elects to claim assistance under Section 20543, such assistance shall be based on the appropriate percentage of the motor vehicle license fee tax, not including the registration fee, paid with regard to such mobilehome.

(b) Whenever a residential dwelling is an integral part of a large unit such as a farm, or a multipurpose or multidwelling building, property taxes accrued shall be that percentage of the total property taxes accrued as the value of the residential dwelling is of the total value.

(c) Where a claimant is purchasing the residential dwelling under an unrecorded contract of sale, the Franchise Tax Board may require a copy of the contract or other evidence to establish such fact.

(d) Where the residential dwelling is a dwelling owned by the claimant on land owned by a nonprofit incorporated association, the Franchise Tax Board may require an affidavit under penalty of perjury containing sufficient evidence to establish such fact and that the nonprofit incorporated association requires that the claimant pay a pro rata share of the property tax levied against the association s land.

(e) Where the residential dwelling consists of premises occupied by reason of the claimant s possessory interest in such premises, the Franchise Tax Board may require an affidavit under penalty of perjury stating that the premises are occupied by reason of ownership of a possessory interest in a dwelling that is otherwise exempt from property taxation.

(Amended by Stats. 1979, Ch. 1199.)



20513

When a rented residence, as defined in Section 20509, is rented and occupied by the claimant as his principal place of residence for less than 12 months during the calendar year for which assistance is claimed, the amount of assistance as provided in Section 20544 shall be prorated pursuant to rules provided by the Franchise Tax Board.

(Added by Stats. 1977, Ch. 1242.)



20514

(a) Assistance shall not be allowed under this chapter if gross household income, after allowance for actual cash expenditures that are reasonable, ordinary, and necessary to realize income, exceeds thirty-five thousand two hundred fifty-one dollars ($35,251).

(b) With respect to assistance that is provided by the Franchise Tax Board pursuant to this chapter for the 2002 calendar year and each calendar year thereafter, the gross household income figure that applies to assistance provided by the Franchise Tax Board during that period shall be the gross household income figure that applied to assistance provided by the Franchise Tax Board in the same period in the immediately preceding year, multiplied by an inflation adjustment factor calculated as follows:

(1) On or before February 1 of each year, the Department of Industrial Relations shall transmit to the Franchise Tax Board the percentage change in the California Consumer Price Index for all items from June of the second preceding calendar year to June of the immediately preceding calendar year.

(2) The Franchise Tax Board shall add 100 percent to the percentage change figure that is furnished pursuant to paragraph (1) and divide the result by 100.

(3) The Franchise Tax Board shall multiply the gross household income figure that applies in the immediately preceding year by the inflation adjustment factor determined in paragraph (2), and round off the resulting product to the nearest one dollar ($1).

(Amended by Stats. 2002, Ch. 374, Sec. 10. Effective January 1, 2003.)






ARTICLE 2. Computations

20541

(a) Subject to the limitations provided in this chapter a claimant may, to the extent provided in Section 20543 or 20544, whichever is applicable, file with the Franchise Tax Board, pursuant to Article 3 (commencing with Section 20561) of this chapter, a claim for assistance from the State of California of a sum equal to a percentage of the property taxes accrued and paid by the claimant on his residential dwelling or a sum equal to the percentage of the applicable statutory property tax equivalent under Section 20544 with respect to a claimant renting his residence.

(b) The owner of a dwelling unit which is a mobilehome subject to the license fee imposed by Part 5 (commencing with Section 10701) of this division which is located on land which is owned or rented by such owner may elect to file under subdivision (a) for assistance provided in either Section 20543 or 20544.

(Amended by Stats. 1980, Ch. 1252, Sec. 1.)



20542

(a) The Franchise Tax Board, pursuant to the provisions of Article 3 (commencing with Section 20561), of this chapter, shall provide assistance to the claimant based on a percentage of the property tax accrued and paid by the claimant on the residential dwelling as provided in Section 20543 or the statutory property tax equivalent pursuant to Section 20544. In case of an owner-claimant, the assistance shall be equal to the applicable percentage of property taxes paid on the full value of the residential dwelling up to, and including, thirty-four thousand dollars ($34,000). No assistance shall be allowed for property taxes paid on that portion of full value of a residential dwelling exceeding thirty-four thousand dollars ($34,000). No assistance shall be provided if the amount of the assistance claim is five dollars ($5) or less.

(b) For purposes of allowing assistance provided for by this section:

(1) (A) Only one owner-claimant from one household each year shall be entitled to assistance under this chapter. When two or more individuals of a household are able to meet the qualifications for an owner-claimant, they may determine who the owner-claimant shall be. If they are unable to agree, the matter shall be referred to the Franchise Tax Board and its decision shall be final.

(B) When two or more individuals pay rent for the same premises and each individual meets the qualifications for a renter-claimant, each qualified individual shall be entitled to assistance under this part.

For the purposes of this subparagraph, a husband and wife residing in the same premises shall be presumed to be one renter.

(2) Except as provided in paragraph (3), the right to file a claim shall be personal to the claimant and shall not survive his death; however, when a claimant dies after having filed a timely claim, the amount thereof may be disbursed to the surviving spouse and, if no surviving spouse, to any other member of the household who is a qualified claimant. If there is no surviving spouse or otherwise qualified claimant, the claim shall be disbursed to any other member of the household. In the event two or more individuals qualify for payment as either an otherwise qualified claimant or a member of the household, they may determine which of them will be paid. If they are unable to agree, the matter shall be referred to the Franchise Tax Board and its decision shall be final.

(3) If, after January 1 of the property tax fiscal year for which a claim may be filed, a claimant dies without filing a timely claim, a claim on behalf of such claimant may be filed by the surviving spouse within the filing period prescribed in subdivision (a) or (b) of Section 20563.

(4) If an individual postponed taxes for any given property tax fiscal year under Chapter 2 (commencing with Section 20581), Chapter 3 (commencing with Section 20625), Chapter 3.3 (commencing with Section 20639), or Chapter 3.5 (commencing with Section 20640), then any claim for assistance under this chapter for the same property tax fiscal year shall be filed by such individual (assuming all other eligibility requirements in this chapter are satisfied) and not an otherwise qualified member of the individual s household.

(Amended by Stats. 1983, Ch. 1051, Sec. 16.)



20543

(a) (1) The amount of assistance for a claimant owning his or her residential dwelling shall be based on the claimant s household income for the period set forth in Section 20503.

(2) For claims filed with respect to the 2001 calendar year and each calendar year thereafter, the percentage of assistance for which each claimant owning his or her residential dwelling shall be eligible based on the following scale:

If the total household income (as defined
in this part) is not more than:

The percentage of tax on
the first $34,000 of full
value (as determined
for tax purposes) used
to provide assistance
is:

$8,812 ........................

139%

9,400 ........................

136

9,987 ........................

133

10,575 ........................

131

11,163 ........................

128

11,750 ........................

125

12,337 ........................

122

12,925 ........................

119

13,513 ........................

116

14,101 ........................

113

14,688 ........................

110

15,275 ........................

106

15,863 ........................

100

16,451 ........................

94

17,038 ........................

88

17,626 ........................

83

18,213 ........................

77

18,800 ........................

71

19,389 ........................

65

19,976 ........................

59

20,564 ........................

54

21,151 ........................

49

21,738 ........................

45

22,327 ........................

41

22,914 ........................

36

23,500 ........................

32

24,088 ........................

29

24,675 ........................

26

25,263 ........................

23

25,851 ........................

20

26,438 ........................

17

27,908 ........................

15

29,376 ........................

12

30,846 ........................

10

32,314 ........................

9

33,783 ........................

7

35,251 ........................

6

(b) With respect to assistance that is provided by the Franchise Tax Board pursuant to this chapter for the 2002 calendar year and each year thereafter, the household income figures that apply to assistance provided by the Franchise Tax Board during that period shall be the household income figures that applied to assistance provided by the Franchise Tax Board in the same period in the immediately preceding year, multiplied by an inflation factor calculated as follows:

(1) On or before February 1 of each year, the Department of Industrial Relations shall transmit to the Franchise Tax Board the percentage change in the California Consumer Price Index for all items from June of the second preceding calendar year to June of the immediately preceding calendar year.

(2) The Franchise Tax Board shall add 100 percent to the percentage change figure that is furnished pursuant to paragraph (1) and divide the result by 100.

(3) The Franchise Tax Board shall multiply the immediately preceding household income figure by the inflation adjustment factor determined in paragraph (2), and round off the resulting product to the nearest one dollar ($1).

(Amended by Stats. 2002, Ch. 664, Sec. 206. Effective January 1, 2003.)



20544

(a) (1) The amount of assistance for a claimant renting his or her residence shall be based on the claimant s household income for the time period set forth in Section 20503.

(2) For claims filed with respect to the 2001 calendar year, and each calendar year thereafter, the percentage of assistance for which each claimant renting his or her residence shall be eligible shall be based on the following scale:

_____

_____

The percentage of the

If the total household

The statutory

statutory property tax

income (as defined in this

property tax

equivalent used to

part) is not more than:

equivalent is:

provide assistance is:

$8,812 ........................

$250 ........................

139%

9,400 ........................

250 ........................

136

9,987 ........................

250 ........................

133

10,575 ........................

250 ........................

131

11,163 ........................

250 ........................

128

11,750 ........................

250 ........................

125

12,337 ........................

250 ........................

122

12,925 ........................

250 ........................

119

13,513 ........................

250 ........................

116

14,101 ........................

250 ........................

113

14,688 ........................

250 ........................

110

15,275 ........................

250 ........................

106

15,863 ........................

250 ........................

100

16,451 ........................

250 ........................

94

17,038 ........................

250 ........................

88

17,626 ........................

250 ........................

83

18,213 ........................

250 ........................

77

18,800 ........................

250 ........................

71

19,389 ........................

250 ........................

65

19,976 ........................

250 ........................

59

20,564 ........................

250 ........................

54

21,151 ........................

250 ........................

49

21,738 ........................

250 ........................

45

22,327 ........................

250 ........................

41

22,914 ........................

250 ........................

36

23,500 ........................

250 ........................

32

24,088 ........................

250 ........................

29

24,675 ........................

250 ........................

26

25,263 ........................

250 ........................

23

25,851 ........................

250 ........................

20

26,438 ........................

250 ........................

17

27,908 ........................

250 ........................

15

29,376 ........................

250 ........................

12

30,846 ........................

250 ........................

10

32,314 ........................

250 ........................

9

33,783 ........................

250 ........................

7

35,251 ........................

250 ........................

6

(b) With respect to assistance that is provided by the Franchise Tax Board pursuant to this chapter for the 2002 calendar year and each year thereafter, the household income figures that apply to assistance provided by the Franchise Tax Board during that period shall be the household income figures that applied to assistance provided by the Franchise Tax Board in the same period in the immediately preceding year, multiplied by an inflation factor calculated as follows:

(1) On or before February 1 of each year, the Department of Industrial Relations shall transmit to the Franchise Tax Board the percentage change in the California Consumer Price Index for all items from June of the second preceding calendar year to June of the immediately preceding calendar year.

(2) The Franchise Tax Board shall add 100 percent to the percentage change figure that is furnished pursuant to paragraph (1) and divide the result by 100.

(3) The Franchise Tax Board shall multiply the immediately preceding household income figure by the inflation adjustment factor determined in paragraph (2), and round off the resulting product to the nearest one dollar ($1).

(Amended (as amended by Stats. 2001, Ch. 156) by Stats. 2001, Ch. 266, Sec. 3. Effective September 10, 2001.)






ARTICLE 3. Claims

20561

(a) Each individual applying for assistance under Article 2 (commencing with Section 20541) of this chapter shall file a claim under penalty of perjury with the Franchise Tax Board on a form supplied by the board. The claim shall include information in the form and manner prescribed by the Franchise Tax Board that establishes that the individual was a claimant (as defined in Section 20505) eligible for assistance under this chapter.

(b) If a claimant submits a claim that satisfies the requirements of this section, the Franchise Tax Board shall compute the amount of assistance and authorize payment. The amount of any assistance otherwise payable under this part may be applied by the Franchise Tax Board against any liability due from the claimant (or the claimant s spouse if a joint return is filed) under any law administered by the Franchise Tax Board.

(c) The Franchise Tax Board is authorized to prescribe, by regulation, the information necessary to constitute a valid claim under this section.

(Amended by Stats. 2002, Ch. 399, Sec. 1. Effective January 1, 2003.)



20562

For the purposes of this chapter, the requirement that property taxes be paid before assistance can be granted may be waived if the taxes were not paid for reasonable cause and the claimant declares under penalty of perjury that the assistance granted will be promptly applied to pay delinquent property taxes on the residential dwelling to the extent reasonably feasible under the circumstances.

(Added by Stats. 1977, Ch. 1242.)



20563

(a) The claim on which the assistance is based shall be filed after June 30 of the fiscal year for which assistance is claimed but on or before October 15 of the fiscal year succeeding the fiscal year for which assistance is claimed. The Franchise Tax Board may thereafter accept claims through June 30 of the fiscal year succeeding the fiscal year for which assistance is claimed.

(b) The state shall assist the claimant after July 15 and before November 15 of the calendar year in which the claim is filed, except that if the claim is defective, assistance shall be made as promptly as is practicable after the claim has been perfected.

(c) A claimant who, because of a medical incapacity, is prevented from filing a timely claim, may file a claim within six months after the end of his or her medical incapacity or three years succeeding the end of the fiscal year for which assistance is claimed, whichever date is earlier.

(Amended by Stats. 2003, Ch. 62, Sec. 290. Effective January 1, 2004.)



20564

(a) If a lien for the assistance fiscal year has been acquired against the property, or, in the case of a mobilehome, against the certificate of title, of the claimant by reason of the claimant s use of a certificate of eligibility which was paid pursuant to Chapter 6 (commencing with Section 16180) of Part 1 of Division 4 of Title 2 of the Government Code, the net payment otherwise due such claimant shall first be applied by the Controller to reduce the obligation secured by such lien.

(b) If a lien has been reduced as provided in subdivision (a) and the Franchise Tax Board subsequently determines that the assistance allowed for such year was erroneous, the Franchise Tax Board shall notify the Controller who will make an appropriate adjustment to the lien.

(Amended by Stats. 1983, Ch. 1051, Sec. 17.)









CHAPTER 2. Property Tax Postponement

ARTICLE 1. General Provisions and Definitions

20581

This chapter shall be known and may be cited as the Senior Citizens and Disabled Citizens Property Tax Postponement Law.

(Amended by Stats. 1984, Ch. 1578, Sec. 2. Applicable July 1, 1985, pursuant to Sec. 5 of Ch. 1578.)



20582

Unless the context otherwise requires, the definitions given in Chapter 1 (commencing with Section 20501) of this part and in this article shall govern the construction of this chapter.

(Added by Stats. 1977, Ch. 1242.)



20583

(a) Residential dwelling means a dwelling occupied as the principal place of residence of the claimant, and so much of the land surrounding it as is reasonably necessary for use of the dwelling as a home, owned by the claimant, the claimant and spouse, or by the claimant and either another individual eligible for postponement under this chapter or an individual described in subdivision (a), (b), or (c) of Section 20511 and located in this state. It shall include condominiums that are assessed as realty for local property tax purposes. It also includes part of a multidwelling or multipurpose building and a part of the land upon which it is built.

(b) As used in this chapter in reference to ownership interests in residential dwellings, owned includes (1) the interest of a vendee in possession under a land sale contract provided that the contract or memorandum thereof is recorded and only from the date of recordation of the contract or memorandum thereof in the office of the county recorder where the residential dwelling is located, (2) the interest of the holder of a life estate provided that the instrument creating the life estate is recorded and only from the date of recordation of the instrument creating the life estate in the office of the county recorder where the residential dwelling is located, but owned does not include the interest of the holder of any remainder interest or the holder of a reversionary interest in the residential dwelling, (3) the interest of a joint tenant or a tenant in common in the residential dwelling or the interest of a tenant where title is held in tenancy by the entirety or a community property interest where title is held as community property, and (4) the interest in the residential dwelling in which the title is held in trust, as described in subdivision (d) of Section 62, provided that the Controller determines that the state s interest is adequately protected.

(c) Except as provided in subdivision (c), and Chapter 3 (commencing with Section 20625), ownership must be evidenced by an instrument duly recorded in the office of the county where the residential dwelling is located.

(d) Residential dwelling does not include any of the following:

(1) Any residential dwelling in which the owners do not have an equity of at least 40 percent of the full value of the property as determined for purposes of property taxation or at least 40 percent of the fair market value as determined by the Controller and where the Controller determines that the state s interest is adequately protected. The 40-percent equity requirement shall be met each time the claimant or authorized agent files a postponement claim.

(2) Any residential dwelling in which the claimant s interest is held pursuant to a contract of sale or under a life estate, unless the claimant obtains the written consent of the vendor under the contract of sale, or the holder of the reversionary interest upon termination of the life estate, for the postponement of taxes and the creation of a lien on the real property in favor of the state for amounts postponed pursuant to this act.

(3) Any residential dwelling on which the claimant does not receive a secured tax bill.

(4) Any residential dwelling in which the claimant s interest is held as a possessory interest, except as provided in Chapter 3.5 (commencing with Section 20640).

(Amended by Stats. 2014, Ch. 703, Sec. 27. Effective September 28, 2014.)



20584

(a) Property taxes means all ad valorem property taxes, special assessments, and other charges or user fees which are attributable to the residential dwelling on the county tax bill and the ad valorem property taxes, special assessments, or other charges or user fees appearing on the tax bill of any chartered city which levies and collects its own property taxes.

(b) Whenever a residential dwelling is an integral part of a larger tax unit, such as a duplex, farm or a multipurpose building, property taxes shall be the percentage of the total property taxes as the value of the residential dwelling is of the value of the total tax unit.

(c) Property taxes means property taxes for current fiscal years for which the claim is made and excludes delinquent taxes for prior fiscal years.

(Amended by Stats. 2014, Ch. 703, Sec. 29. Effective September 28, 2014.)



20585

Postponement shall not be allowed under this chapter or Chapter 3 (commencing with Section 20625), Chapter 3.3 (commencing with Section 20639), or Chapter 3.5 (commencing with Section 20640) if household income exceeds thirty five thousand five hundred dollars ($35,500).

(Amended by Stats. 2014, Ch. 703, Sec. 30. Effective September 28, 2014.)



20586

For the purposes of Chapter 2 (commencing with Section 20581), Chapter 3 (commencing with Section 20625), Chapter 3.3 (commencing with Section 20639), and Chapter 3.5 (commencing with Section 20640), only one claimant per household each year shall be entitled to postponement. When two or more individuals in a household are qualified as claimants, they may determine who the claimant shall be. Such decision is irrevocable. If the individuals are unable to agree, the matter shall be determined by the Controller and his decision shall be final.

(Amended by Stats. 1983, Ch. 1051, Sec. 20.)






ARTICLE 2. Postponement

20601

Subject to the limitations provided in this chapter, a claimant may file with the Controller, pursuant to Article 3 (commencing with Section 20621) of this chapter, a claim for postponement from the State of California of a sum equal to, but not exceeding, the amount of property taxes, as defined in Section 20584, due on the residential dwelling for the fiscal year for which the claim is made. Claims for the 1977 78 fiscal year only shall also constitute a claim for any amounts described in subparagraph (B) of paragraph (4) of subdivision (b) of Section 20583.

(Amended by Stats. 1980, Ch. 925, Sec. 7. Effective September 18, 1980.)



20602

Upon approval of a claim described in Section 20601, the Controller shall make payments directly to a county tax collector for the property taxes owed on behalf of a qualified claimant. Payments may, upon appropriation by the Legislature, be made out of the amounts otherwise appropriated pursuant to Section 16100 of the Government Code that are secured by a secured tax lien and obligation as specified by Article 1 (commencing with Section 16180) of Chapter 5 of Division 4 of the Government Code.

(Amended by Stats. 2014, Ch. 703, Sec. 31. Effective September 28, 2014.)



20603

The Controller shall prescribe the manner in which a claimant eligible under this chapter, who for any reason is incapacitated, may appoint his or her spouse or an authorized agent, or have any such person appointed for such claimant, for all purposes of claiming and using certificates of eligibility for the postponement of property taxes.

(Added by Stats. 1977, Ch. 1242.)



20605

(a) The postponement of property taxes pursuant to this chapter shall not affect the obligation of a borrower to continue to make payments to a lender with respect to an impound, trust, or other type of account described in Section 2954 of the Civil Code which was established prior to the effective date of subdivision (b).

(b) Except where required by federal law or regulation and notwithstanding Sections 7153.2 and 7153.8 of the Financial Code, or in the case of a loan which is made, guaranteed, or insured by a federal government lending or insuring agency requiring the borrower to make payments to a lender with respect to an impound, trust, or other type of account described in Section 2954 of the Civil Code, or where this subdivision would impair the obligations of a loan agreement executed prior to the effective date of this subdivision, no lender shall require a borrower to maintain an impound, trust or other type of account with regard to taxes once such borrower has elected to postpone such taxes pursuant to this chapter and has first submitted to such lender evidence of tax postponement. Any payments made by such borrower, prior to the time of submission of such evidence of tax postponement, to such an impound, trust or other type of account with regard to taxes for any such period, if not previously used in payment or partial payment of such taxes, shall be refunded to such borrower within thirty days thereafter.

(Amended by Stats. 1979, Ch. 373.)






ARTICLE 3. Claims

20621

Each claimant applying for postponement under Article 2 (commencing with Section 20601) shall file a claim under penalty of perjury with the Controller on a form supplied by the Controller. The claim shall contain all of the following:

(a) Evidence acceptable to the Controller that the person was a senior citizen claimant or a blind or disabled claimant.

(b) A statement showing the household income for the period set forth in Section 20503.

(c) A statement describing the residential dwelling in a manner that the Controller may prescribe.

(d) The name of the county in which the residential dwelling is located and the address of the residential dwelling.

(e) The county assessor s parcel number applicable to the property for which the claimant is applying for the postponement of property taxes.

(f) (1) Documentation evidencing the current existence of any abstract of judgment, federal tax lien, or state tax lien filed or recorded against the applicant, and any recorded mortgage or deed of trust that affects the subject residential dwelling, for the purpose of determining that the claimant possesses a 40-percent equity in the subject residential dwelling as required by paragraph (1) of subdivision (b) of Section 20583.

(2) Actual costs, not in excess of fifty dollars ($50), paid by the claimant to obtain the documentation shall reduce the amount of the lien for the year, but not the face amount of the payment prescribed in Section 16180 of the Government Code.

(g) Other information required by the Controller to establish eligibility.

(Amended by Stats. 2014, Ch. 703, Sec. 32. Effective September 28, 2014.)



20622

The claim for postponement shall be filed after September 1 of the fiscal year in which the postponement is claimed and on or before April 10 of that fiscal year; if April 10th falls on Saturday, Sunday, or a legal holiday, the date is extended to the next business day.

(Amended by Stats. 2014, Ch. 703, Sec. 33. Effective September 28, 2014.)



20623

(a) No person shall file a claim for postponement under this chapter on or after the effective date of the act adding this section, and the Controller shall not accept applications for postponement under this chapter on or after that date.

(b) This section shall become inoperative on July 1, 2016, and as of January 1, 2017, is repealed.

(Amended by Stats. 2014, Ch. 703, Sec. 34. Effective September 28, 2014. Inoperative July 1, 2016. Repealed as of January 1, 2017, by its own provisions.)









CHAPTER 3. Senior Citizens Tenant-Stockholder Property Tax Postponement Law

20625

This chapter shall be known and may be cited as the Senior Citizens Tenant-Stockholder Property Tax Postponement Law .

(Added by Stats. 1978, Ch. 43.)



20626

Unless the context otherwise requires or unless otherwise provided in this chapter, the definitions given in Chapter 1 (commencing with Section 20501) and Chapter 2 (commencing with Section 20581) shall govern the construction of this chapter.

(Added by Stats. 1978, Ch. 43.)



20627

A tenant-stockholder claimant (hereinafter referred to as claimant ) is an individual who, on the last day of the calendar year ending immediately prior to the commencement of the fiscal year for which postponement is claimed is: (a) a tenant-stockholder in a cooperative housing corporation (as defined in Section 216(b) of the Internal Revenue Code) and (b) occupies as a principal place of residence a residential unit in the cooperative housing corporation (notwithstanding Section 216(b) of the Internal Revenue Code). For the purposes of this chapter, a claimant must be 62 years of age or older on or before December 31 of the fiscal year for which postponement is claimed.

(Amended by Stats. 1983, Ch. 488, Sec. 90. Effective July 28, 1983.)



20628

Residential unit means an apartment or similar dwelling in a cooperative housing corporation, located in this state.

(Added by Stats. 1978, Ch. 43.)



20629

Property taxes means the amount representing the claimant s proportionate share of real estate taxes for the fiscal year for which postponement is claimed, determined in accord with the method prescribed in Section 216(b) of the Internal Revenue Code.

(Amended by Stats. 1983, Ch. 488, Sec. 90.5. Effective July 28, 1983.)



20630

(a) A claimant may file with the Controller, a claim for postponement from the State of California of a sum equal to, but not exceeding the amount of property taxes (as defined in Section 20629) for the fiscal year for which the claim is made.

(b) Upon verification of the eligibility requirements set forth in Section 20630.5, the Controller shall mail the claimant a Notice of Election to Postpone which shall be in the form and contain such information as the Controller may prescribe. Accompanying the notice shall be a statement explaining that in order for the claimant to postpone all or part of the property taxes, the Notice of Election to Postpone must be mailed to the Controller with the following:

(1) A statement signed by an authorized officer of the cooperative housing corporation indicating the amount of the claimant s proportionate share of property taxes and the method used to compute such amount.

(2) A recognition agreement signed by the claimant and executed by an officer of the corporation which acknowledges the assignment of the proprietary lease and the pledging of the claimant s shares in the corporation as security for postponement, and sets forth the rights and duties of the state, the corporation and the claimant with respect to such stock and the proprietary lease. The recognition agreement shall be in such form and contain such provisions as the Controller shall prescribe.

(3) Any other additional security interest, created and perfected with respect to the rights of third persons in the manner provided by law for such type of security interest, which the Controller deems necessary to protect the interest of the state with regard to the repayment of postponed amounts by the claimant or a deceased claimant s estate.

(c) When the Controller approves the Notice of Election to Postpone, a warrant in the amount of taxes the claimant wishes to postpone shall be mailed to the claimant. All Notices of Election to Postpone shall be mailed to the Controller no later than June 30 of the fiscal year for which postponement is claimed.

(Amended by Stats. 1980, Ch. 925, Sec. 10. Effective September 18, 1980.)



20630.5

Claims made under this chapter shall be filed with the Controller after May 15 of the calendar year in which the fiscal year for which postponement is claimed begins, and on or before December 10 of such fiscal year. If December 10th falls on Saturday, Sunday or a legal holiday, the date is extended to the next business day. The claim shall be on a form supplied by the Controller and shall contain:

(a) Evidence acceptable to the Controller that the individual was an eligible claimant.

(b) A statement showing the household income for the period set forth in subdivision (b) of Section 20503.

(c) A statement describing the residential dwelling.

(d) Any other information necessary for the Controller to determine eligibility under this chapter.

(Amended by Stats. 1981, Ch. 190, Sec. 2.)



20632

The Controller shall maintain a record of all persons who have received postponement amounts pursuant to this chapter. Such record shall include the name and address of the claimant, the name and address of the cooperative housing corporation and any other information deemed necessary by the Controller for administration purposes.

(Added by Stats. 1978, Ch. 43.)



20633

If the interests of the state are adequately protected, the Controller may subordinate the state s security for amounts postponed under this chapter.

(Added by Stats. 1978, Ch. 43.)



20634

All amounts postponed pursuant to this chapter shall be due if any of the following occurs:

(a) The claimant ceases to occupy the cooperative residential unit, or sells or otherwise disposes of shares in the cooperative housing corporation.

(b) The claimant dies. However, if the surviving spouse or another person eligible to postpone pursuant to this chapter continues to occupy the cooperative residential unit, then the postponed amounts shall not be due unless such person dies, ceases to occupy the residential unit, or the shares are sold, or otherwise transferred.

(c) The failure of the claimant or the cooperative housing corporation to perform those acts specified in the recognition agreement, or the failure of the claimant to perform those acts required by a security interest holder which is senior to the state s security interest for postponed amounts.

(d) Postponement was erroneously allowed because eligibility requirements were not met.

(Added by Stats. 1978, Ch. 43.)



20635

The Controller shall reduce the amount postponed pursuant to this chapter by the amounts of any payment received for that purpose and by notification by the Franchise Tax Board of assistance payable pursuant to Chapter 1 (commencing with Section 20501). The Controller shall increase the amount postponed to reflect subsequent postponement payments pursuant to this chapter and accrued interest.

(Added by Stats. 1978, Ch. 43.)



20636

If a surviving spouse becomes eligible to postpone property taxes pursuant to this chapter, any postponement payments to such person shall be added to the postponement amounts paid to the deceased spouse.

(Added by Stats. 1978, Ch. 43.)



20637

If the Controller determines that amounts postponed under this chapter have become due and payable, the Controller may take any or all of the following actions:

(a) Demand payment of such amount from the claimant, the estate of any decedent claimant, or any person who was a co-owner with the claimant of the cooperative housing corporation shares.

(b) Direct the Department of General Services to sell any property, including shares in the cooperative housing corporation, pledged by the claimant as security for postponement. The cooperative housing corporation from which the shares were issued shall have first opportunity to purchase at fair market value any shares in the cooperative housing corporation offered for sales under this subdivision, according to a procedure set forth by the Controller in the Recognition Agreement prepared pursuant to paragraph (2) of subdivision (b) of Section 20630.

(c) Request the Attorney General to bring an action against the claimant to recover amounts postponed under this chapter by the claimant.

(Added by Stats. 1978, Ch. 43.)



20638

Upon request of a person who has postponed pursuant to this chapter, or an agent of such person, or an agent of the affected cooperative housing corporation, the Controller shall issue such person a written statement showing the total amount postponed, together with accrued interest. The Controller may establish a reasonable fee, not to exceed ten dollars ($10) for the provision of the statement of postponement status provided by this section.

(Added by Stats. 1978, Ch. 43.)






CHAPTER 3.3. Senior Citizens Mobilehome Property Tax Postponement Law

20639

This chapter shall be known and may be cited as the Senior Citizens Mobilehome Property Tax Postponement Law.

(Added by Stats. 1983, Ch. 1051, Sec. 21.)



20639.1

(a) Unless the context otherwise requires or unless otherwise provided in this chapter, the definitions given in Chapter 1 (commencing with Section 20501) and Chapter 2 (commencing with Section 20581) shall govern the construction of this chapter.

(b) Unless the context otherwise dictates or unless otherwise provided in this chapter, the provisions of Chapter 1 (commencing with Section 101) and Chapter 2 (commencing with Section 155) of Part 1 of Division 1 of this code, Section 2931c of the Civil Code, Chapter 4.5 (commencing with Section 14735) of Part 5.5 of Division 3 of Title 2 of the Government Code, Chapter 6 (commencing with Section 16180) of Part 1 of Division 4 of Title 2 of the Government Code, Division 13 (commencing with Section 17000) of the Health and Safety Code, and Division 9 (commencing with Section 9101) of the Commercial Code shall be applicable to property tax postponements made pursuant to this chapter.

(Amended by Stats. 1994, Ch. 668, Sec. 25. Effective January 1, 1995.)



20639.2

(a) As used in this part, mobilehome means a mobilehome, as defined in Sections 18008 and 18211 of the Health and Safety Code, to which one of the following applies:

(1) It was first sold new on or after July 1, 1980.

(2) It was first sold new on or before June 30, 1980, and with respect to which the license fee required to be paid pursuant to Part 5 (commencing with Section 10701) of Division 2 has been delinquent for 120 days or more.

(3) It was first sold new on or before June 30, 1980, and a request for voluntary transfer to local property taxation was made pursuant to Section 18119 of the Health and Safety Code.

(b) Mobilehome, as used in this part, does not include a mobilehome which has become real property by being affixed to land on a permanent foundation system or otherwise and is taxed as all other real property is taxed.

(Amended by Stats. 1984, Ch. 1342, Sec. 22. Effective September 26, 1984. Operative January 1, 1985, by Sec. 39 of Ch. 1342.)



20639.3

Property taxes means all ad valorem property taxes, special assessments, and other charges or user fees which are attributable to the residential dwelling on the county tax bill and the ad valorem property taxes, special assessments, or other charges or user fees appearing on the tax bill of any chartered city which levies and collects its own property taxes.

(Added by Stats. 1983, Ch. 1051, Sec. 21.)



20639.4

(a) Subject to the limitations provided in Chapter 1 (commencing with Section 20501) or Chapter 2 (commencing with Section 20581), a claimant may file with the Controller a claim for postponement of a sum equal to but not exceeding the amount of property taxes for the fiscal year for which the claim is made.

(b) Any mobilehome on which property taxes are delinquent at the time the application for postponement under this chapter is made or on which any other property tax or special assessment imposed by a special district or other tax code are delinquent at the time the application for postponement under this chapter is made shall not be eligible for postponement.

(c) The Controller shall mail to the claimant for due execution, the appropriate security instruments required by the Controller.

(Added by Stats. 1983, Ch. 1051, Sec. 21.)



20639.5

The Controller may require security for the postponement of property taxes pursuant to this chapter, of the following:

(a) A security interest in the mobilehome in the form and manner prescribed by the Controller.

(b) Any other additional security interest created and perfected with respect to the rights of third persons in the manner provided by law for such type of security interest which the Controller deems necessary to protect the interest of the state with regard to the repayment of postponed amounts by the claimant or a deceased claimant s estate.

On the form supplied by the Controller, the claimant shall obtain the written consent of any legal owner if other than the claimant and the written consent of any junior lienholder. The consent shall be in such form and contain such provisions as the Controller shall prescribe, and shall provide for written notice by the legal owner and or junior lienholder to the Controller of the occurrence of a default by the claimant under the terms of an existing security agreement.

(c) The consent of all co-owners, if any, to the pledging of the mobilehome as security for the repayment of postponed property taxes.

(Added by Stats. 1983, Ch. 1051, Sec. 21.)



20639.6

(a) Upon receipt of the information described in Section 20639.9, the Controller shall determine whether the state s interest would be adequately protected if postponement is granted, and, if so, the Controller shall issue to the claimant a certificate of eligibility containing the name of the claimant, address of the residential dwelling on which the claimant has applied for property tax postponement, and such other information and in such form as the Controller shall prescribe. In the event that the residential dwelling is located in a chartered city which levies and collects its own taxes, the Controller shall issue a duplicate certificate of eligibility to pay all or any part of property taxes appearing on the city s tax bill.

(b) The Controller shall forward to the Department of Housing and Community Development a notice of lien notifying the department that the mobilehome described in the statement has been approved for property tax postponement. The notice shall be in the form and contain the information prescribed by the Controller.

(c) The department, upon receipt of the notice, shall amend the permanent title record of the mobilehome to record the fact that postponement has been approved.

(d) The Controller shall prescribe the form of certificates of eligibility to pay all taxes and assessments authorized by this chapter.

Upon or accompanying the certificates shall be a brief statement explaining that, those taxpayers whose property taxes are paid by a lender via an impound, trust, or other similar account shall enter the total amount of each installment on the certificates and mail the certificates to the tax collector and that they will receive a refund check from the county or city in the amount they entered on the certificate, within 30 days following the date on which the installment is paid by the lender or the certificate of eligibility is received by the tax collector, whichever is later.

(e) When a certificate of eligibility has been signed by the claimant, the claimant s spouse, or authorized agent and countersigned by the person authorized to collect property taxes or assessments or the local agency, the certificate shall constitute a written promise on the part of the State of California to pay the sum of money specified therein and the signed and countersigned certificate shall be deemed a negotiable instrument for the sole purpose of the payment of property taxes owing in the name of the claimant or the claimant s spouse for purposes of all laws of this state.

(f) A certificate of eligibility shall be valid for the duration prescribed thereon by the Controller.

(g) The Controller shall issue certificates of eligibility at the times the Controller determines shall best implement the purpose of this chapter.

(h) The Controller shall prescribe the manner in which a claimant eligible under this chapter, who has been issued a certificate of eligibility which is lost or destroyed prior to being filed with the local agency may obtain a duplicate copy of the certificate as a replacement. Under the conditions which may be prescribed by the Controller, a duplicate copy shall be deemed as having been filed with the local agency as of the date a claimant requests issuance of the duplicate copy.

(Amended by Stats. 1984, Ch. 1342, Sec. 23. Effective September 26, 1984. Operative January 1, 1985, by Sec. 39 of Ch. 1342.)



20639.7

The Controller shall prescribe the manner in which a claimant eligible under this chapter, who for any reason is incapacitated, may appoint his or her spouse or an authorized agent, or have any such person appointed for the claimant, for all purposes of claiming and using certificates of eligibility for the postponement of property taxes.

(Added by Stats. 1983, Ch. 1051, Sec. 21.)



20639.8

The claim for postponement shall be filed after May 15 of the calendar year in which the fiscal year for which postponement is claimed begins, and on or before December 10 of such fiscal year.

(Added by Stats. 1983, Ch. 1051, Sec. 21.)



20639.9

Each claimant applying for postponement under this chapter shall file a claim under penalty of perjury with the Controller on a form supplied by the Controller. The claim shall contain all of the following information:

(a) Evidence acceptable to the Controller that the person is a senior citizen claimant.

(b) A statement showing the household income for the period set forth in Section 20503.

(c) A statement describing the residential dwelling in the manner the Controller may prescribe.

(d) The name of the county in which the residential dwelling is located and the address of the residential dwelling.

(e) The county assessor s parcel number applicable to the property for which the claimant is applying for the postponement of property taxes.

(f) A copy of the Certificate of Title issued by the Department of Housing and Community Development or the certificate of ownership issued by the Department of Motor Vehicles.

(g) A copy of the registration card issued by the Department of Housing and Community Development or the Department of Motor Vehicles.

(h) Other information required by the Controller to establish eligibility.

(Amended by Stats. 1984, Ch. 1342, Sec. 24. Effective September 26, 1984. Operative January 1, 1985, by Sec. 39 of Ch. 1342.)



20639.10

The Controller shall maintain a record of all persons who have received postponement amounts pursuant to this chapter. That record shall include the name and address of the claimant, the name and address of the legal owner of the mobilehome, the name and address of any other party whose consent is required by this chapter, and any other information deemed necessary by the Controller for administration purposes.

(Amended by Stats. 2014, Ch. 703, Sec. 35. Effective September 28, 2014.)



20639.11

All amounts postponed pursuant to this chapter shall be due if any of the following occurs:

(a) The claimant ceases to occupy the residential dwelling as the principal place of residence, sells, or otherwise disposes of his or her mobilehome.

(b) The claimant dies. However, if the surviving spouse was previously approved pursuant to this chapter continues to occupy the mobilehome, then the postponed amounts shall not be due unless that person dies or ceases to occupy the residential dwelling.

(c) The failure of a claimant to perform those acts required by the legal owner or junior lienholder.

(d) The claimant allows any subsequent taxes to remain unpaid or to be transferred to the unsecured roll.

(e) Postponement was erroneously allowed because eligibility requirements were not met.

(Amended by Stats. 2014, Ch. 703, Sec. 36. Effective September 28, 2014.)



20639.12

If the Controller determines that amounts postponed under this chapter have become due and payable, the Controller may take any or all of the following actions:

(a) Demand payment of that amount from the claimant, the estate of any decedent claimant, or any person who was a cotenant with the claimant pursuant to the registration card.

(b) Direct the Department of General Services to seize and sell any property pledged by the claimant as security for postponement.

(c) Request the Attorney General to bring an action to recover amounts postponed under this chapter by the claimant.

(d) Utilize any or all of the other enforcement and foreclosure provisions set forth in Article 3 (commencing with Section 16200) of Chapter 6 of Part 1 of Division 4 of Title 2 of the Government Code, as may be applicable.

(Amended by Stats. 2014, Ch. 703, Sec. 37. Effective September 28, 2014.)






CHAPTER 3.5. Senior Citizens Possessory Interest Holder Property Tax Postponement Law

20640

This chapter shall be known and may be cited as the Senior Citizens Possessory Interest Holder Property Tax Postponement Law.

(Added by Stats. 1978, Ch. 576.)



20640.1

(a) Unless the context otherwise requires or unless otherwise provided in this chapter, the definitions given in Chapter 1 (commencing with Section 20501) and Chapter 2 (commencing with Section 20581) shall govern the construction of this chapter.

(b) Unless the context otherwise dictates or unless otherwise provided in this chapter, the provisions of Chapter 1 and Chapter 2 of this code, Civil Code Section 2924b, Civil Code Section 2931c, Chapter 4.5 (commencing with Section 14735) of Part 5.5 of Division 3 of Title 2 of the Government Code, Chapter 6 (commencing with Section 16180) of Part 1 of Division 4 of Title 2 of the Government Code shall be applicable to property tax postponements made pursuant to this chapter.

(Added by Stats. 1978, Ch. 576.)



20640.2

For the purposes of this chapter:

(a) Possessory interest means (1) possession of, or right to the possession of land located in this state whether or not coupled with ownership of the residential dwelling on the same, or (2) a possessory interest or right of occupancy on tax exempt land;

(b) Residential dwelling means a dwelling occupied as the principal place of residence of the claimant, and so much of the land surrounding it as is reasonably necessary for use of the dwelling as a home, located on possessory interest property. It shall include condominiums and mobilehomes upon which property taxes, as defined in subdivision (c), are assessed. It also includes part of a multidwelling or multipurpose building and a part of the land upon which it is built.

(c) Property taxes means the amount of property tax for which the claimant is personally liable as assessee or is obligated to pay directly to the tax collector pursuant to the terms of the agreement establishing the possessory interest, including all ad valorem property taxes, special assessments, capitalization of leasehold interest, and other charges or user fees which are attributable to the residential dwelling on the county tax bill and the ad valorem property taxes, special assessments, capitalization of leasehold interest, or other charges or user fees appearing on the tax bill of any chartered city which levies and collects its own property taxes.

(Added by Stats. 1978, Ch. 576.)



20640.3

A claimant is an individual who:

(a) Holds a right to a possessory interest pursuant to a validly recorded instrument conveying such possessory interest for a term of years no less than 45 years beyond the last day of the calendar year ending immediately prior to the fiscal year for which taxes are initially postponed;

(b) Occupies as a principal place of residence the residential dwelling affixed to such possessory interest real property on the last day of the year designated in Section 20503(c) of this code;

(c) Is 62 years of age or older on or before December 31 of the fiscal year for which postponement is claimed.

(Added by Stats. 1978, Ch. 576.)



20640.4

(a) Subject to the limitations provided in Chapter 1 (commencing with Section 20501), Chapter 2 (commencing with Section 20581), or this chapter, a claimant may file with the Controller, a claim for postponement of a sum equal to, but not exceeding the amount of property taxes, for the fiscal year for which the claim is made.

(b) Upon verification of the eligibility requirements set forth in Section 20640.9 the Controller shall mail the claimant a Notice of Election to Postpone which shall be in the form and contain such information as the Controller may prescribe. Accompanying the notice shall be a statement explaining that in order for the claimant to postpone all or part of the property taxes, the Notice of Election to Postpone must be mailed to the Controller with a copy of the instrument creating the possessory interest, said copy to be certified by the county recorder of the county in which such real property is located. Where a memorandum of lease has been recorded in lieu of such instrument, a certified copy of said memorandum shall accompany the copy of the instrument creating the possessory interest.

(c) (1) Except as provided in this section, any possessory interest or improvement on which property taxes are delinquent at the time the application for postponement under this chapter is made or on which any other property tax or special assessment imposed by a special district or other tax code area are delinquent at the time the application for postponement under this chapter is made shall not be eligible for postponement.

(2) For 1978 79 and thereafter, any taxes or assessments which became delinquent after the claimant was 62 and before a lien is established pursuant to Section 16182 of the Government Code shall not disqualify an otherwise eligible claimant for postponement under this chapter. An application to postpone taxes for 1978 79 or thereafter also constitutes an application for postponement of all such delinquent taxes and assessments, together with any penalties, interest, fees, or other charges resulting from such delinquency and such amounts shall, unless otherwise paid by the claimant, be paid out of the amount appropriated by Section 16100 of the Government Code and shall be added to and become part of the obligation secured by the lien provided by Section 16182 of the Government Code.

(d) The Controller shall mail to claimant for due execution the appropriate security instrument for claimant s form of lease, including the consent to assignment required by Section 20640.5(b).

(Amended by Stats. 1980, Ch. 925, Sec. 12. Effective September 18, 1980.)



20640.5

(a) The Controller may require as security for the postponement of property taxes pursuant to this chapter any of the following:

1. An assignment to the State of California of the remaining term of the claimant s possessory interest.

2. A security interest in any improvement owned or leased by claimant located on the land which is subject to the possessory interest.

3. Any other additional security interest, created and perfected with respect to the rights of third persons in the manner provided by law for such type of security interest, which the Controller deems necessary to protect the interest of the state with regard to the repayment of postponed amounts by the claimant or a deceased claimant s estate.

(b) On the form supplied by the Controller, the claimant shall obtain the written consent of any coholder of the possessory interest and of the grantor of the possessory interest to the assignment by claimant of the remaining term of claimant s possessory interest. The consent shall be in such form and contain such provisions as the Controller shall prescribe, and shall provide for written notice by the grantor of the possessory interest to the Controller of the occurrence of a default by the claimant under the terms of the instrument creating the possessory interest, a coholder or a prior recorded possessory interest holder which would result in the termination or diminution of claimant s interest.

The term grantor of the possessory interest, as used in this section shall be deemed to include the fee owner of the real property subject to the possessory interest and the holders of all prior recorded unterminated possessory interests.

(Added by Stats. 1978, Ch. 576.)



20640.6

(a) Upon receipt of the information described in Section 20640.4 and Section 20640.5, the State Controller shall determine whether the state s interest would be adequately protected if postponement is granted, and if so, shall issue to the claimant a certificate of eligibility containing the name of claimant, address of the residential dwelling on which the claimant has applied for property tax postponement, and any other information and in the form as the State Controller shall prescribe. In the event that the residential dwelling is located in a chartered city which levies and collects its own taxes, the Controller shall issue a duplicate certificate of eligibility to pay all or any part of property taxes appearing on the city s tax bill.

(b) The Controller shall cause to be recorded with the county recorder of the county in which the real property is located, a copy of any instrument creating a security interest, which shall include applicable consent forms, in favor of the state. The instrument shall contain a legal description of the real property subject to the possessory interest; and, if the legal description of the possessory interest describes an area less than the entire property ownership, the notice or document shall also contain a reference to the record of the acquisition instrument to the entire parcel from which the possessory interest was created. The priority of the security interest shall be as of the date of recordation.

(c) The Controller shall prescribe the form of certificates of eligibility to pay all delinquent taxes and assessments authorized by this chapter.

Upon or accompanying each certificate shall be a brief statement explaining that (1) those taxpayers whose property taxes are paid by a lender via an impound, trust or other similar account should enter the total amount of each installment on the certificates and mail the certificates to the tax collector and (2) those taxpayers will receive a refund check from the county or city in the amount they entered on the certificate, within 30 days following the date on which the installment is paid by the lender or the certificate of eligibility is received by the tax collector, whichever is later.

(d) When a certificate of eligibility has been signed by the claimant, his or her spouse, or authorized agent and countersigned by the person authorized to collect property taxes or assessments for the local agency, the certificate shall constitute a written promise on the part of the State of California to pay the sum of money specified therein and the signed and countersigned certificate shall be deemed a negotiable instrument for the sole purpose of the payment of property taxes owing in the name of the claimant or his or her spouse for purposes of all laws of this state.

(e) A certificate of eligibility shall be valid for the duration prescribed thereon by the Controller.

(f) The Controller shall issue certificates of eligibility at such times as the Controller determines will best implement the purpose of this chapter.

(g) The Controller shall prescribe the manner in which a claimant eligible under this chapter, who has been issued a certificate of eligibility which is lost or destroyed prior to being filed with the local agency may obtain a duplicate copy of the certificate as a replacement. (Under conditions as may be prescribed by the Controller, a duplicate copy shall be deemed as having been filed with the local agency as of the date a claimant requests issuance of a duplicate copy.)

(Amended by Stats. 1981, Ch. 714, Sec. 419.)



20640.7

The Controller shall prescribe the manner in which a claimant eligible under this chapter, who for any reason is incapacitated, may appoint his or her spouse or an authorized agent, or have any such person appointed for such claimant, for all purposes of claiming and using certificates of eligibility for the postponement of property taxes.

(Added by Stats. 1978, Ch. 576.)



20640.8

The claim for postponement shall be filed after May 15 of the calendar year in which the fiscal year for which postponement is claimed begins, and on or before December 10 of such fiscal year. If December 10th falls on Saturday, Sunday or a legal holiday, the date is extended to the next business day.

(Amended by Stats. 1981, Ch. 190, Sec. 3.)



20640.9

Each claimant applying for postponement under this chapter shall file a claim under penalty of perjury with the Controller on a form supplied by the Controller. The claim shall contain:

(a) Evidence acceptable to the Controller that the person was a senior citizen claimant.

(b) A statement showing the household income for the period set forth in Section 20503.

(c) A statement describing the residential dwelling in such manner as the Controller may prescribe.

(d) The name of the county in which the residential dwelling is located and the address of the residential dwelling.

(e) The county assessor s parcel number applicable to the property for which the claimant is applying for the postponement of property taxes.

(f) Other information required by the State Controller to establish eligibility.

(Amended by Stats. 1980, Ch. 925, Sec. 13. Effective September 18, 1980.)



20640.10

The Controller shall maintain a record of all persons who have received postponement amounts pursuant to this chapter. Such record shall include the name and address of the claimant, the name and address of the fee title owner of the real property, the name and address of any other party whose consent to the assignment is required by this chapter, and any other information deemed necessary by the Controller for administration purposes.

(Added by Stats. 1978, Ch. 576.)



20640.11

All amounts postponed pursuant to this chapter shall be due if any of the following occurs:

(a) The claimant ceases to occupy the residential dwelling as the principal place of residence, sells or otherwise disposes of his possessory interest, or the possessory interest agreement expires by its terms.

(b) The claimant dies. However, if the surviving spouse or another person eligible to postpone pursuant to this chapter continues to occupy the residential dwelling, then the postponed amounts shall not be due unless such person dies, or ceases to occupy the residential dwelling.

(c) The failure of the claimant, the fee title owner, or any owner of a prior recorded possessory interest to perform those acts required by a security interest holder which is senior to the state s security interest for postponed amounts.

(d) Postponement was erroneously allowed because eligibility requirements were not met.

(Added by Stats. 1978, Ch. 576.)



20640.12

If the Controller determines that amounts postponed under this chapter have become due and payable, the Controller may take any or all of the following actions:

(a) Demand payment of such amount from the claimant, the estate of any decedent claimant, or any person who was a cotenant with the claimant pursuant to the possessory interest agreement.

(b) Direct the Department of General Services to sell any property pledged by the claimant as security for postponement.

(c) Request the Attorney General to bring an action to recover amounts postponed under this chapter by the claimant.

(d) Utilize any or all of the enforcement and foreclosure provisions set forth in Article 3, Chapter 6 of Part 1 of Division 4 of Title 2 of the Government Code.

(Added by Stats. 1978, Ch. 576.)






CHAPTER 4. Administration

20641

Forms filed pursuant to this part shall not be under oath but shall contain, or be verified by, a written declaration that they are made under the penalty of perjury. All forms filed pursuant to Chapter 1 (commencing with Section 20501) shall require such information as the Franchise Tax Board may from time to time prescribe, and shall be filed with the Franchise Tax Board. The Franchise Tax Board shall prepare blank forms for the claimant and shall distribute them throughout the state and furnish them upon application. All forms filed pursuant to Chapter 2 (commencing with Section 20581), Chapter 3 (commencing with Section 20625), Chapter 3.3 (commencing with Section 20639), or Chapter 3.5 (commencing with Section 20640), shall require such information as the Controller may from time to time prescribe, shall be filed with the Controller, and the Controller shall prepare such blank forms for the claimant and shall distribute them throughout the state and furnish them upon application.

(Amended by Stats. 1983, Ch. 1051, Sec. 22.)



20641.5

If the Controller determines that good cause exists, a reasonable extension for filing a claim under Chapter 2 (commencing with Section 20581), Chapter 3 (commencing with Section 20625), Chapter 3.3 (commencing with Section 20639), or Chapter 3.5 (commencing with Section 20640) may be granted. However, no extension shall be granted beyond the fiscal year for which postponement is claimed.

(Amended by Stats. 1983, Ch. 1051, Sec. 23.)



20642

Except as otherwise expressly provided by this part, the Franchise Tax Board shall administer and enforce this part and the provisions of Chapter 7 (commencing with Section 19501) of Part 10.2 shall apply to this part.

(Amended by Stats. 2002, Ch. 374, Sec. 12. Effective January 1, 2003.)



20643

If any claimant fails or refuses to furnish any information requested in writing by the Franchise Tax Board, pursuant to this part, Chapter 1 (commencing with Section 20501), or by the Controller, pursuant to Chapter 2 (commencing with Section 20581), Chapter 3 (commencing with Section 20625), Chapter 3.3 (commencing with Section 20639), or Chapter 3.5 (commencing with Section 20640) or files a fraudulent claim, the assistance or postponement authorized by this part shall be disallowed.

(Amended by Stats. 1983, Ch. 1051, Sec. 24.)



20644

Any claim for assistance or postponement which is less than that claimed on the form due to a mathematical error is not a fraudulent claim. Postponement or assistance of any amount erroneously claimed on the form is prohibited.

(Added by Stats. 1977, Ch. 1242.)



20644.5

No interest shall be allowed on any assistance or postponement payment made to a claimant pursuant to this part.

(Added by Stats. 1978, Ch. 43.)



20645

If the Franchise Tax Board determines that assistance has been erroneously granted under this part, or if a claimant is aggrieved by the denial in whole or in part for assistance, then the provisions in Chapters 2 (commencing with Section 18501), 4 (commencing with Section 19001), 5 (commencing with Section 19201), and 6 (commencing with Section 19301) of Part 10.2 shall apply, as if the amount in controversy was a tax, unless the context indicates otherwise. For the purposes of Chapter 7 (commencing with Section 19501) of Part 10.2 (relating to disclosure of information), a claim filed pursuant to this part shall be deemed a tax return and disclosure of information set forth therein is prohibited unless required for administrative purposes by the Franchise Tax Board or the Controller.

(Amended by Stats. 2002, Ch. 374, Sec. 13. Effective January 1, 2003.)



20645.1

If the Controller determines that postponement has been erroneously granted under this part, or if a claimant is aggrieved by the denial in whole or in part for postponement, the claimant shall have the right to appeal to the Controller or his designee under the appeal procedures established by the Controller s office. For the purpose of this section, disclosure of information relating to an appeal by a claimant is prohibited unless required for administrative purposes by the Controller.

(Added by Stats. 1980, Ch. 925, Sec. 16.5. Effective September 18, 1980.)



20645.5

(a) If a postponement claim under Chapter 2 (commencing with Section 20581), Chapter 3.3 (commencing with Section 20639), or Chapter 3.5 (commencing with Section 20640) is filed timely before the delinquency date of the second installment of property taxes on the secured roll, then any delinquent penalties, costs, fees, and interest accrued for that fiscal year shall be canceled unless the failure to perfect the claim was due to willful neglect on the part of the claimant or representative.

(b) In the event of willful neglect, an electronic funds transfer for that current fiscal year can be used to pay delinquent taxes only if accompanied by sufficient amounts to pay all of the delinquent penalties, costs, fees, and interest. If an amount sufficient to pay all of the delinquent penalties, costs, fees, and interest is not received by the tax collector within 30 days from the date of the electronic funds transfer, the tax collector may return the electronic funds transfer to the Controller to deny the postponement claim.

(c) (1) The Controller shall notify the claimant in writing when the electronic funds transfer has been submitted to the tax collector.

(2) In the event of willful neglect, in addition to the information required pursuant to paragraph (1), the Controller shall also notify the claimant in writing and provide a copy of the notification to the tax collector, that a payment amount sufficient to pay all of the delinquent penalties, costs, fees, and interest must be received by the tax collector within 30 days from the date of the electronic funds transfer, and that if this payment is not received by the tax collector, the tax collector may return the electronic funds transfer to the Controller to deny the postponement claim.

(Amended by Stats. 2014, Ch. 703, Sec. 38. Effective September 28, 2014.)



20645.6

(a) If the Controller denies a postponement claim under Chapter 2 (commencing with Section 20581), Chapter 3 (commencing with Section 20625), Chapter 3.3 (commencing with Section 20639), or Chapter 3.5 (commencing with Section 20640), and the denial is reversed after appeal pursuant to Section 20645.1, the Controller shall electronically transfer funds to the county, if the taxes for the fiscal year have been paid, for the amount of the taxes. If the taxes for the fiscal year are delinquent, any resulting penalties or interest shall be canceled.

(b) The Controller shall notify the claimant in writing when an electronic funds transfer has been made pursuant to subdivision (a).

(Amended by Stats. 2014, Ch. 703, Sec. 39. Effective September 28, 2014.)



20645.7

(a) In addition to the criminal penalty provided by Section 20645.9, any tax preparer who endorses or otherwise negotiates (directly or through an agent) any warrant made with respect to assistance claimed under this part which is issued to a claimant (other than the tax preparer) shall pay a penalty of two hundred fifty dollars ($250) with respect to each such warrant. The preceding sentence does not apply with respect to the deposit by a bank (as defined by Section 581 of the Internal Revenue Code) of the full amount of the warrant in the claimant s account in that bank for the benefit of the claimant.

(b) For purposes of subdivision (a), tax preparer means any person who prepares for compensation, or who employs one or more persons to prepare for compensation, any claim for assistance under this part. For purposes of the preceding sentence, the preparation of a substantial portion of such a claim shall be treated as if it were the preparation of the claim.

A person shall not be a tax preparer merely because the person does any of the following:

(1) Furnishes typing, reproducing, or other mechanical assistance.

(2) Prepares as a fiduciary a claim for assistance for any person.

(c) This section does not apply where the tax preparer has advanced the taxpayer an amount of money equal to or greater than the amount of the taxpayer s tax refund.

(Amended by Stats. 1985, Ch. 106, Sec. 142.)



20645.9

Any tax preparer, as defined in subdivision (b) of Section 20645.7, who endorses or otherwise negotiates (directly or through an agent) any warrant made with respect to assistance claimed under this part which is issued to a claimant (other than the tax preparer) shall, in addition to other penalties provided by law, be guilty of a misdemeanor, and upon conviction thereof, shall be fined not more than one thousand dollars ($1,000) or imprisoned not more than one year, or both, together with the costs of prosecution.

This section shall not apply where the tax preparer has advanced the taxpayer an amount of money equal to or greater than the amount of the taxpayer s tax refund.

(Added by Stats. 1982, Ch. 700, Sec. 8.)



20646

Unless otherwise specifically provided, the provisions of any law effecting changes in this part shall be applied with respect to claims filed for property tax assistance for fiscal years beginning after enactment.

(Added by Stats. 1977, Ch. 1242.)









PART 10.6. COUNTY DEFERRED PROPERTY TAX PROGRAM FOR SENIOR CITIZENS AND DISABLED CITIZENS

CHAPTER 1. General Provisions and Definitions

20800

This part shall be known and may be cited as the County Deferred Property Tax Program for Senior Citizens and Disabled Citizens.

(Added by Stats. 2011, Ch. 369, Sec. 3. Effective January 1, 2012.)



20801

Unless the context requires otherwise, the definitions set forth in this chapter shall govern the construction of this part.

(Added by Stats. 2011, Ch. 369, Sec. 3. Effective January 1, 2012.)



20802

(a) Claimant means an owner of a residential dwelling, as defined in Section 20808, who applies to a participating county for deferment of property taxes pursuant to this chapter and meets all of the following requirements:

(1) Has an annual household income, as defined in subdivision (a) of Section 20803, that does not exceed thirty-five thousand five hundred dollars ($35,500).

(2) (A) Has attained eligibility for full social security benefits as of the last day of the filing period for that fiscal year, or (B) is blind or disabled, as defined in Section 12050 of the Welfare and Institutions Code, except in the case of retroactive deferment, as provided for in Section 20810, in which the age eligibility shall be 62 years old.

(3) Has equity value of at least 20 percent. For purposes of this subdivision, equity value means the amount by which the fair market value of the residential dwelling exceeds the total amount of any liens or other obligations against the residential dwelling. A participating county may require a claimant to provide an appraisal by a licensed or certified appraiser in support of his or her application. If an alternate appraisal method is used, a claimant whose application is denied for insufficient equity, may provide an appraisal by a licensed or certified appraiser in support of his or her application for consideration by the county.

(b) Only one claimant per residential dwelling may have property taxes deferred under this chapter at any one time.

(c) A claimant shall apply to participate in the program in each year that he or she seeks to defer property taxes under the program.

(d) The county treasurer, or county tax collector, may require a claimant to furnish evidence of the claimant s ongoing eligibility in order to continue participation in the program in a subsequent year.

(e) If the claimant fails or refuses to furnish any information requested in writing by the county pursuant to this chapter, or files a fraudulent claim for deferment under this chapter, the claimant s application to defer property taxes under this chapter shall be null and void, any record of a deferment payment on the tax roll shall be canceled, the tax or assessment shall be a lien as though no payment had been made, and the amount of the lien shall be increased by any penalties or interest resultant from property tax delinquency.

(Added by Stats. 2011, Ch. 369, Sec. 3. Effective January 1, 2012.)



20803

(a) Household income means all income, as defined in subdivision (b), received by any member of a household while that member is or was a member of that household.

(b) Income means adjusted gross income, as defined in Section 17072, plus all of the following cash items:

(1) Amounts contributed on behalf of the contributor to a tax-sheltered retirement plan or deferred compensation plan.

(2) Annual winnings from the California Lottery in excess of six hundred dollars ($600) in the current calendar year.

(3) Exempt interest received from any source.

(4) Gifts and inheritances in excess of three hundred dollars ($300), other than transfers between members of the household. Gifts and inheritances shall include noncash items.

(5) Life insurance proceeds to the extent that the proceeds exceed the expenses incurred for the last illness and funeral of the deceased spouse of the claimant. Expenses incurred for the last illness shall include unreimbursed expenses paid or incurred during the income calendar year and any expenses paid or incurred thereafter up until the day the claim is filed. For purposes of this paragraph, funeral expenses shall not exceed five thousand dollars ($5,000).

(6) Nontaxable amount of any pensions and annuities.

(7) Nontaxable gain from the sale of a residence, as defined in Section 121 of the Internal Revenue Code.

(8) Nontaxable military compensation as defined in Section 112 of the Internal Revenue Code.

(9) Nontaxable scholarship and fellowship grants as defined in Section 117 of the Internal Revenue Code.

(10) Public assistance and relief.

(11) Railroad retirement benefits.

(12) Sick leave payments.

(13) Social Security benefits (not including Medicare benefits).

(14) Temporary workers compensation payments.

(15) Unemployment insurance payments.

(16) Veterans benefits.

(17) If an alternative minimum tax is required to be paid pursuant to Chapter 2.1 (commencing with Section 17062) of Part 10, the amount of the alternative minimum taxable income, regardless of whether or not that amount is held in cash, in excess of the regular taxable income otherwise applicable.

(c) Net business loss, net rental loss, net capital loss, or other net losses, amounts deducted for depreciation, or other noncash expenses shall not be deducted in calculating adjusted gross income for purposes of this section.

(d) For purposes of this chapter, income shall be determined for the calendar year immediately preceding the fiscal year for which deferment is claimed pursuant to this chapter.

(Added by Stats. 2011, Ch. 369, Sec. 3. Effective January 1, 2012.)



20804

(a) Owner of a residential dwelling includes all of the following:

(1) An individual with an ownership interest of a vendee, who is in possession of the residential dwelling under a land sale contract, provided that the contract or memorandum thereof is recorded, and only from the date of recordation of the contract or memorandum thereof in the office of the county recorder of a participating county in which the residential dwelling is located.

(2) An individual with an ownership interest of a holder of a life estate in the residential dwelling, provided that the instrument creating the life estate is recorded, and only from the date of recordation of that instrument in the office of the county recorder of a participating county in which the residential dwelling is located.

(3) If the residential dwelling is located within a participating county, an individual with a joint-tenant or tenant-in-common ownership interest in the residential dwelling, or the interest of a tenant where title is held in tenancy by the entirety or as community property.

(4) An individual with an ownership interest in the residential dwelling and the title to the residential dwelling, located within a participating county, is held in trust.

(5) For purposes of this chapter, an individual who is the registered owner of a mobilehome attached to a permanent foundation and assessed as real property.

(b) An ownership interest described in subdivision (a) shall be required to be evidenced by a duly recorded instrument in the office of the county recorder of a participating county in which the residential dwelling is located.

(Added by Stats. 2011, Ch. 369, Sec. 3. Effective January 1, 2012.)



20805

Participating county means a county that makes an election described in Section 20810.

(Added by Stats. 2011, Ch. 369, Sec. 3. Effective January 1, 2012.)



20806

Program means the County Deferred Property Tax Program for Senior Citizens and Disabled Citizens.

(Added by Stats. 2011, Ch. 369, Sec. 3. Effective January 1, 2012.)



20807

Property taxes means ad valorem property taxes or special assessments imposed upon a residential dwelling within the year in which deferment is sought.

(Added by Stats. 2011, Ch. 369, Sec. 3. Effective January 1, 2012.)



20808

(a) (1) Residential dwelling means a dwelling, and the land surrounding that dwelling as is reasonably necessary for the use of the dwelling as a home, occupied by the claimant as his or her principal place of residence, and owned by any of the following:

(A) The claimant.

(B) The claimant and the claimant s spouse.

(C) The claimant and his or her parents, children (whether natural or adopted), or grandchildren of either the claimant or the claimant s spouse.

(D) The claimant and the spouse of any parent, child (whether natural or adopted), or grandchild of either the claimant or the claimant s spouse.

(E) The claimant and another individual who resides in this state and is eligible for deferment under this chapter.

(2) Residential dwelling shall also include all of the following:

(A) A condominium that is assessed as real property for local property tax purposes.

(B) A portion of a multidwelling or multipurpose building and the portion of land upon which it is built.

(C) A mobilehome that is permanently attached to a permanent foundation and assessed as real property for local property tax purposes.

(b) Residential dwelling shall not include any of the following:

(1) Any dwelling in which the claimant does not have an equity value of 20 percent, as described in paragraph (3) of subdivision (a) of Section 20802.

(2) Any dwelling in which the claimant s interest is a life estate or is held pursuant to a contract of sale, unless the claimant obtains the written consent of the holder of the reversionary interest subject to the life estate, or the vendor under the contract of sale, for the claimant to participate in the program with respect to the dwelling.

(3) Any dwelling for which the claimant does not receive a secured tax bill.

(4) Any dwelling in which the claimant s interest is held as a possessory interest, except a life estate as described in paragraph (2).

(5) Any houseboat or floating home.

(Added by Stats. 2011, Ch. 369, Sec. 3. Effective January 1, 2012.)






CHAPTER 2. Deferment

20810

A county may elect to participate in the County Deferred Property Tax Program for Senior Citizens and Disabled Citizens by adopting a resolution indicating the county s intention to participate in and to administer the program. All requirements of a county or county officials set forth in this chapter are conditioned upon the county s adoption of this resolution. Under this program, a participating county may defer a claimant s property taxes retroactively, for property taxes due on or before February 20, 2011, and prospectively, as provided in this part.

(Added by Stats. 2011, Ch. 369, Sec. 3. Effective January 1, 2012.)



20811

(a) A claimant shall use the application form of a county to initiate participation in the program pursuant to Section 20810.

(b) Upon a participating county s receipt of a claim for property tax deferment under the program, submitted within the filing period specified in Section 20812, the county treasurer or county tax collector shall review the claimant s application for program eligibility, consistent with the requirements specified in Section 20802.

(c) If the claimant is eligible to participate in the program, and if there are sufficient funds within the county s Property Tax Deferral Fund, established pursuant to Section 20822, to defer property taxes on the claimant s residential dwelling for that fiscal year, the county treasurer or county tax collector, may do all of the following:

(1) Defer the property taxes due on the claimant s residential dwelling and owing for that fiscal year.

(2) Issue a subvention payment, equivalent to the amount of the deferred property taxes, from the county s Property Tax Deferral Fund to the county to be processed in the same manner as all other property tax payments.

(3) Direct the county auditor to apportion that subvention payment in the same manner as if the property taxes had been paid.

(4) Provide a letter or other written confirmation to the claimant, noting the relevant fiscal year of participation, for use as written confirmation of program participation.

(d) If the claimant s property taxes are deferred under the program, the participating county shall not charge the claimant any penalties, or undertake any collections actions with respect to taxes deferred under this chapter.

(e) (1) The amount of property taxes deferred, plus any interest accrued thereon, shall be secured by a judgment lien, against the claimant s residential dwelling for which the property taxes are deferred.

(2) In the case of a residential dwelling that is part of a larger parcel taxed as a unit, including, but not limited to, a duplex, farm, or multidwelling or multipurpose building, the lien shall be against the entire tax parcel.

(f) The lien shall be evidenced by a notice of lien for deferred property taxes executed by the county, and shall secure all sums deferred and owing under this chapter, including amounts deferred subsequent to the initial deferment. The notice of lien shall include, but not be limited to, all of the following:

(1) The names of all record owners of the real property for which the county has deferred property taxes under the program.

(2) A description of the real property for which property taxes have been deferred.

(g) The county recorder shall index the lien according to the names of each record owner and the county.

(Added by Stats. 2011, Ch. 369, Sec. 3. Effective January 1, 2012.)



20812

(a) The filing period for a claimant to apply to a participating county for deferment under the program shall be from October 1 to December 10 of each year.

(b) A participating county may require any information necessary to process the claimant s application for deferment under the program, whether through the county s application form or forms or otherwise.

(c) Any form filed by a claimant under this chapter shall not be under oath, but shall contain, or be verified by, a written declaration that the information therein was provided under the penalty of perjury.

(d) All forms supplied to the claimant shall include a statement of the interest rate that will apply to the property taxes deferred under the program.

(e) A county may grant a reasonable extension for filing a claim if it determines that good cause for the extension exists. However, no extension shall be granted beyond the termination of the fiscal year for which deferment is requested.

(Added by Stats. 2011, Ch. 369, Sec. 3. Effective January 1, 2012.)



20813

(a) Upon receipt of a notice of lien for deferred property taxes from the county treasurer, the county assessor, or county tax collector shall immediately do all of the following:

(1) Enter on the notice of lien a description of the real property for which the taxes have been deferred.

(2) Enter on the notice of lien the names of all record owners of the real property, as disclosed by the county assessor s records.

(3) Enter on the assessment records applicable to the property, the fact that the taxes on the property have been deferred.

(b) Upon entry of the information required by subdivision (a), the county assessor shall immediately forward the notice of lien to the county recorder, who shall record the notice of lien.

(c) When the record reveals a change in the ownership status of the real property subsequent to the date of entry of the deferral information thereon, the county assessor shall notify the county treasurer or county tax collector, as appropriate, of the change in the ownership status in the manner prescribed by the county treasurer or county tax collector.

(Added by Stats. 2011, Ch. 369, Sec. 3. Effective January 1, 2012.)



20814

(a) A participating county shall reduce the amount secured by the lien provided for in subdivision (e) of Section 20811 by the amount of any payment received for that purpose. Payments shall be applied to the oldest deferral amount in order of lien recordation date until paid in full.

(b) A participating county shall increase the amount secured by that lien to reflect the accrual of interest on the property taxes deferred, or any subsequent deferral of property taxes made with respect to that residential dwelling pursuant to a claim of that claimant.

(c) A participating county shall annually adjust the lien as described in this section.

(Added by Stats. 2011, Ch. 369, Sec. 3. Effective January 1, 2012.)



20815

If at any time the amount of the obligation secured by the lien for deferred property taxes is paid in full or is otherwise discharged, the county treasurer or county tax collector shall do all of the following:

(a) Execute and cause to be recorded by the county recorder a release of the associated lien conclusively evidencing the satisfaction of all amounts secured by the lien. The cost of recording the release of the lien shall be added to, and become part of the obligation secured by, the lien being released.

(b) Direct the county tax collector, or other appropriate county official, to remove from the secured roll the information required to be entered thereon by paragraph (1) of subdivision (a) of Section 2514 with respect to the real property described in the lien.

(c) Direct the county tax collector, or other appropriate county official, to remove the information required to be entered into the county assessment records by Section 2515 from the assessment records applicable to the real property described in the lien.

(Added by Stats. 2011, Ch. 369, Sec. 3. Effective January 1, 2012.)



20816

(a) If property taxes are deferred for a claimant and that claimant subsequently dies, all amounts owed by that claimant pursuant to this chapter shall become due as of the end of the next application period, unless another eligible claimant for the same residential dwelling successfully applies to the county for deferment pursuant to this chapter for the next fiscal year.

(b) All amounts owed by the claimant pursuant to this chapter shall become due immediately if any of the following occurs:

(1) The claimant ceases to own the residential dwelling by sale, conveyance, or condemnation.

(2) The claimant ceases to reside permanently at the residential dwelling.

(3) The claimant s equity in the residential dwelling falls below the amount necessary to be eligible to participate in the program, as provided by paragraph (3) of subdivision (a) of Section 20802 and subdivision (b) of Section 20808.

(4) The claimant refinances an existing mortgage or deed of trust on the residential dwelling causing his or her equity value in the residential dwelling to decline by 5 percent or more.

(5) Deferment was granted erroneously because eligibility requirements were not actually met.

(Added by Stats. 2011, Ch. 369, Sec. 3. Effective January 1, 2012.)



20817

(a) The county treasurer or county tax collector shall maintain a record of all residential dwellings against which a notice of lien for deferred property taxes has been recorded pursuant to this chapter. With respect to each residential dwelling, the record shall include, but not be limited to, the name of the claimant, a description of the real property against which the lien is recorded, the identification number of the notice of lien or book and page number of the recording, and the amount of the lien.

(b) Information and records of the program not required to be disclosed shall be maintained in the same manner as described in Section 408.

(Added by Stats. 2011, Ch. 369, Sec. 3. Effective January 1, 2012.)






CHAPTER 3. Financing

20820

A participating county may charge an application fee from a claimant upon that claimant s submission of an application form to participate in the program, consistent with Section 54985 of the Government Code. The application fees derived from all claimants in a participating county shall be used to offset that county s costs incurred in administering the program. The proceeds of the fee shall be deposited in an account within the Property Tax Deferral Fund, established by Section 20822, to be used exclusively to pay those administrative costs.

(Added by Stats. 2011, Ch. 369, Sec. 3. Effective January 1, 2012.)



20821

(a) A participating county shall charge claimants interest on the amount of property taxes deferred pursuant to this part. The effective annual interest rate shall be 7 percent, or the effective annual yield earned in the prior fiscal year by the Pooled Money Investment Account plus 2 percent, whichever is higher, rounded to the nearest full percent.

(b) The interest rate provided for by subdivision (a) shall be applied as of the first day of the month in which a deferment payment is made pursuant to this chapter and every day of the month thereafter until the lien is discharged. In the event that any payment is applied, in any month, to reduce the amount owed under the lien, the interest rate shall be applied to the balance of the amount owed beginning on the first day of the following month.

(c) In computing interest in accordance with this section, fractions of a cent shall be disregarded.

(Added by Stats. 2011, Ch. 369, Sec. 3. Effective January 1, 2012.)



20822

Each participating county shall establish a Property Tax Deferral Fund within its treasury. Expenditures from this fund shall be for the sole purposes of making property tax deferment subvention payments pursuant to subdivision (c) of Section 20811 and offsetting the county s administrative costs, as described in Section 20820.

(Added by Stats. 2011, Ch. 369, Sec. 3. Effective January 1, 2012.)



20823

(a) The deferment of property taxes pursuant to this chapter shall not affect the obligation of a borrower to continue to make payments to a lender with respect to an impound account, trust, or other type of account described in Section 2954 of the Civil Code which was established prior to the effective date of the act that added this section.

(b) (1) No lender shall require a borrower to maintain an impound, trust, or other similar type of account with regard to property taxes once the borrower has deferred these taxes pursuant to this chapter and submits to the lender evidence of tax deferment under this part, except in the following circumstances:

(A) Federal law, regulation, rule, or program requires the borrower to maintain an impound, trust, or other similar type of account with regard to property taxes.

(B) The borrower is required to make payments to a lender using the type of account described in Section 2954 of the Civil Code for a loan that is made, guaranteed, or insured by a federal government lending or insuring agency.

(C) The prohibition would impair the express obligations of a loan agreement.

(2) If not previously used in payment or partial payment of property taxes, any payment made by a borrower to an impound, trust, or other similar type of account prior to the time of submission of evidence of tax deferment pursuant to this part shall be refunded to the borrower within 30 days thereafter.

(c) No lender or other person authorized to take sale on real property shall file a notice of default based solely on a borrower s failure to pay property taxes if the borrower provides evidence of participation in the property tax deferment program established pursuant to this part. A borrower who is a claimant shall provide evidence of participation to each lender upon a participating county s approval of the claimant s application to participate in the program.

(d) A letter or other written confirmation from the county identifying an individual as a participant in the program, provided pursuant to paragraph (4) of subdivision (c) of Section 20811, shall be considered as evidence of participation for purposes of this section.

(Added by Stats. 2011, Ch. 369, Sec. 3. Effective January 1, 2012.)



20824

If the deferment claim is filed timely, then any delinquent penalties and interest for that fiscal year shall be canceled unless the failure to perfect the claim was due to willful neglect on the part of the claimant or his or her representative. In the event of such willful neglect, any property tax deferment subvention payment may be used only if it is accompanied by sufficient amounts to pay the delinquent interest and penalties.

(Added by Stats. 2011, Ch. 369, Sec. 3. Effective January 1, 2012.)



20825

If a property tax deferment repayment is made to satisfy an obligation secured by a lien for property tax deferment, and the repayment exceeds the amount owed to the participating county under the lien, the county shall refund the overpayment to the party entitled thereto.

(Added by Stats. 2011, Ch. 369, Sec. 3. Effective January 1, 2012.)









PART 10.7. TAXPAYERS' BILL OF RIGHTS

21001

This part shall be known and may be cited as the Katz-Harris Taxpayers Bill of Rights Act.

(Added by Stats. 1988, Ch. 1573, Sec. 2.)



21002

The Legislature finds and declares that taxes are the most sensitive point of contact between citizens and their government, and that there is a delicate balance between revenue collection and freedom from government oppression. It is the intent of the Legislature to place guarantees in California law to ensure that the rights, privacy, and property of California taxpayers are adequately protected during the process of the assessment and collection of taxes.

The Legislature further finds that the California tax system is based largely on self-assessment, and the development of understandable tax laws and taxpayers informed of those laws will improve both self-assessment and the relationship between taxpayers and government. It is the further intent of the Legislature to promote improved taxpayer self-assessment by improving the clarity of tax laws and efforts to inform the public of the proper application of those laws.

The Legislature further finds and declares that the purpose of any tax proceeding between the Franchise Tax Board and a taxpayer is the determination of the taxpayer s correct tax liability. It is the intent of the Legislature that, in the furtherance of this purpose, the Franchise Tax Board may inquire into, and shall allow the taxpayer every opportunity to present, all relevant information pertaining to the taxpayer s liability.

(Amended by Stats. 2001, Ch. 670, Sec. 3. Effective January 1, 2002.)



21003

The Franchise Tax Board shall administer this part. Unless the context indicates otherwise, the provisions of this part shall apply to Part 10 (commencing with Section 17001) and Part 11 (commencing with Section 23001).

For purposes of this part, board means the Franchise Tax Board.

(Added by Stats. 1988, Ch. 1573, Sec. 2.)



21004

(a) The board shall establish the position of the Taxpayers Rights Advocate. The advocate or his or her designee shall be responsible for coordinating resolution of taxpayer complaints and problems, including any taxpayer complaints regarding unsatisfactory treatment of taxpayers by board employees. The advocate shall report directly to the executive officer of the board.

(b) The advocate or his or her designee shall give highest priority to reviewing and taking prompt and appropriate action, including staying actions where taxpayers have suffered or will suffer irreparable loss as the result of board action. Applicable statutes of limitation shall be tolled during the pendency of a stay. Any penalties and interest which would otherwise accrue shall not be affected by the granting of a stay.

(c) (1) On and after January 1, 2013, the advocate may review any application for relief pursuant to this subdivision and abate any penalties, fees, additions to tax, or interest assessed on a taxpayer, if it is determined by the advocate that the penalties, fees, additions to tax, or interest that have been assessed, or any part thereof, is attributable to any of the following:

(A) Erroneous action or erroneous inaction by the board in processing documents filed or payments made by taxpayers.

(B) Unreasonable delay caused by the board.

(C) Erroneous written advice that does not qualify for relief under Section 21012.

(2) Relief may be granted pursuant to this subdivision only if no significant aspect of that error or delay can be attributed to the taxpayer involved and relief is not available under any other provision of this part, Part 10 (commencing with Section 17001), or Part 11 (commencing with Section 23001), including any relief granted under any regulation or other administrative pronouncement of the board.

(3) (A) (i) Any relief granted pursuant to this subdivision in which the total reduction in penalties, fees, additions to tax, or interest exceeds five hundred dollars ($500) shall be submitted to the executive officer for concurrence.

(ii) The total relief granted pursuant to this subdivision may not exceed seven thousand five hundred dollars ($7,500).

(B) Whenever relief is granted under this subdivision, there shall be placed on file in the office of the executive officer of the board a public record with respect to that relief. The public record shall include the following:

(i) The taxpayer s name.

(ii) The total amount involved.

(iii) The amount payable or refundable due to the error or delay.

(iv) A summary of why the relief is warranted.

(4) A refund may be paid as a result of relief granted under this subdivision only if the applicable statute of limitations, with respect to filing a claim for refund, remains open as of the date that the basis for providing relief, as authorized in subparagraphs (A) to (C), inclusive, of paragraph (1), as reflected in a written communication received by the advocate.

(d) No other entity may participate in the grant or denial of relief pursuant to this section.

(e) On January 1 of each calendar year beginning on or after January 1, 2009, the board shall increase the amount specified in subparagraph (A) of paragraph (3) of subdivision (c) to the amount computed under this subdivision. That adjustment shall be made as follows:

(1) The Department of Industrial Relations shall transmit annually to the board the percentage change in the California Consumer Price Index for All Urban Consumers, as modified for rental equivalent home ownership for all items, from June of the prior calendar year to June of the current calendar year, no later than August 1 of the current calendar year.

(2) The board shall then:

(A) Compute the percentage change in the California Consumer Price Index for All Urban Consumers from the later of June 2008 or June of the calendar year prior to the last increase in the amount specified in paragraph (1).

(B) Compute the inflation adjustment factor by adding 100 percent to the percentage change so computed, and converting the resulting percentage to the decimal equivalent.

(C) Multiply the amount specified in paragraph (1) for the immediately preceding calendar year, as adjusted under this subparagraph, by the inflation adjustment factor determined in subparagraph (B), and round off the resulting product to the nearest one hundred dollars ($100).

(f) Notwithstanding any other law or rule of law, all determinations made under paragraph (1) of subdivision (c) shall not be subject to review in any administrative or judicial proceeding.

(g) The amendments made by the act adding this subdivision shall become operative on January 1, 2013.

(h) This section shall remain in effect only until January 1, 2016, and as of that date is repealed.

(Amended by Stats. 2012, Ch. 349, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 2 of Ch. 349.)



21004

(a) The board shall establish the position of the Taxpayers Rights Advocate. The advocate or his or her designee shall be responsible for coordinating resolution of taxpayer complaints and problems, including any taxpayer complaints regarding unsatisfactory treatment of taxpayers by board employees. The advocate shall report directly to the executive officer of the board.

(b) The advocate or his or her designee shall give highest priority to reviewing and taking prompt and appropriate action, including staying actions where taxpayers have suffered or will suffer irreparable loss as the result of board action. Applicable statutes of limitation shall be tolled during the pendency of a stay. Any penalties and interest which would otherwise accrue shall not be affected by the granting of a stay.

(c) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 1) and added by Stats. 2012, Ch. 349, Sec. 2. Effective January 1, 2013. Section operative January 1, 2016, by its own provisions.)



21005

(a) The board, in consultation with the Taxpayers Rights Advocate, shall develop and implement a taxpayer education and information program directed at, but not limited to, the following:

(1) Taxpayer or industry groups identified in the annual report described in Section 21006.

(2) Board audit and compliance staff.

(3) (A) Identifying forms, procedures, regulations, or laws which are confusing and lead to taxpayer errors.

(B) Taking appropriate action, including recommending remedial legislation to change those items identified pursuant to subparagraph (A).

(b) The education and information program shall include all of the following:

(1) Communication with the taxpayer groups specified in Section 21006 which explains in simplified terms the most common errors made by the taxpayers or industry group and how those errors may be avoided or corrected.

(2) Participating in small business seminars and similar programs organized by state and local agencies.

(3) Revision of taxpayer educational materials currently produced by the board to explain in simplified terms the most common errors made by taxpayers and how those errors may be avoided or corrected.

(4) Implementation of a continuing education program for audit personnel to include the application of new legislation to taxpayer activities and to minimize recurrent taxpayer noncompliance or inconsistency of administration.

(Added by Stats. 1988, Ch. 1573, Sec. 2.)



21006

(a) The board shall perform annually a systematic identification of areas of recurrent taxpayer noncompliance and shall report its findings to the Legislature on December 1 of each year.

(b) As part of the identification process described in subdivision (a), the board shall do both of the following:

(1) Compile and analyze sample data from its audit process, including, but not limited to, all of the following:

(A) The statute or regulation violated by the taxpayer.

(B) The amount of tax involved.

(C) The industry or business engaged in by the taxpayer.

(D) The number of years covered in the audit period.

(E) Whether professional tax preparation assistance was utilized by the taxpayer.

(F) Whether income tax or bank and corporation tax returns were filed by the taxpayer.

(2) Conduct an annual hearing before the board itself where industry representatives and individual taxpayers are allowed to present their proposals on changes to the Personal Income Tax Law or the Corporation Tax Law which may further facilitate achievement of the legislative findings.

(c) The board shall include in its report recommendations for improving taxpayer compliance and uniform administration, including, but not limited to, all of the following:

(1) Changes in statute or board regulations.

(2) Improvement of training of board personnel.

(3) Improvement of taxpayer communication and education.

(4) Increased enforcement capabilities.

(d) The board shall include in its report a summary of cases where relief was granted pursuant to subdivision (c) of Section 21004, including the nature of the error or delay, and the steps taken by the board to remedy systemic issues that caused the error or delay.

(Amended by Stats. 2008, Ch. 305, Sec. 9. Effective January 1, 2009.)



21007

The board shall prepare and publish brief but comprehensive statements in simple and nontechnical language which explain procedures, remedies, and the rights and obligations of the board and taxpayers. As appropriate, these statements shall be provided to taxpayers with the initial notice of audit, the notice of proposed additional taxes, any subsequent notice of tax due, or other substantive notices. Additionally, the board shall include an appropriate statement in the tax booklets which are mailed annually to individuals and corporations. The board also shall include an appropriate statement in the tax booklets informing taxpayers they may be requested by the board to furnish a copy of California or federal tax returns that are the subject of or related to a federal audit.

(Amended by Stats. 2000, Ch. 414, Sec. 3. Effective January 1, 2001.)



21008

(a) The amount of revenue collected or assessed by the board shall not be used for any of the following:

(1) To evaluate individual officers or employees.

(2) To impose or suggest production quotas or goals.

(b) The board shall annually certify by letter to the Legislature that revenue collected or assessed is not used in a manner prohibited by subdivision (a).

(Added by Stats. 1988, Ch. 1573, Sec. 2.)



21009

(a) The board shall develop and implement a program which will evaluate an individual employee s or officer s performance with respect to his or her contact with taxpayers. The development and implementation of the program shall be coordinated with the Taxpayers Rights Advocate.

(b) The board shall report to the Legislature on the implementation of this program in its annual report.

(Added by Stats. 1988, Ch. 1573, Sec. 2.)



21010

No later than July 1, 1989, the board shall, in cooperation with the State Board of Equalization, the State Bar of California, the California Society of Certified Public Accountants, the Taxpayers Rights Advocate, and other interested taxpayer-oriented groups, develop a plan to reduce the time required to resolve amended return claims for refund, protests, and appeals. The plan shall include determination of standard time frames and special review of cases which take more time than the appropriate standard time frame.

(Added by Stats. 1988, Ch. 1573, Sec. 2.)



21011

Procedures of the board, relating to protest hearings before board audit staff or legal staff, shall include all of the following:

(a) Any hearing shall be held at a reasonable time at a board office which is convenient to the taxpayer when possible.

(b) The hearing may be recorded only if prior notice is given to the taxpayer and the taxpayer is entitled to receive a copy of the recording.

(c) The taxpayer shall be informed prior to any hearing that he or she has a right to have present at the hearing his or her designated agent.

(Amended by Stats. 1994, Ch. 1243, Sec. 62. Effective September 30, 1994.)



21012

(a) If a person s failure to make a timely return or payment is due to the person s reasonable reliance on written advice from the board, the person may be relieved of the taxes assessed or any interest, additions to tax, and penalties added thereto, as follows:

(1) Taxes shall only be relieved, and any interest, additions to tax, and penalties added thereto, if the person s failure to make a timely return or payment was due to a person s reasonable reliance on the written advice of a legal ruling by the chief counsel, and only if the board itself finds all the conditions satisfied.

(2) In the event that the person relied on written advice of other than a chief counsel ruling, taxes shall not be relieved. Interest, additions to tax, and penalties may be waived if the board staff finds all the conditions satisfied.

(b) For purposes of subdivision (a), all of the following conditions shall be satisfied:

(1) The person or the person s representative requested in writing that the board advise him or her whether a particular activity or transaction is subject to tax under the tax laws administered by that agency, and the specific facts and circumstances of the activity or transaction were fully described in the request. If the request is for a legal ruling, the request shall specifically so state.

(2) The board responded in writing to the person regarding the written request for advice, stating whether or not the described activity or transaction is subject to tax, or stating the conditions under which the activity or transaction is subject to tax. In the case where a chief counsel ruling is issued, the ruling shall be signed by the chief counsel or his or her designee.

(3) In reasonable reliance on the board s written advice, the person did not remit the tax due.

(4) The liability for taxes applied to a particular activity or transaction which occurred before the board rescinded or modified the advice so given, by sending written notice to the person of the rescinded or modified advice.

(5) The tax consequences expressed in the board s written advice were not subsequently changed by any of the following:

(A) A change in statutory law or case law.

(B) A change in federal interpretation in cases where the board s written advice was predicated upon federal interpretation.

(C) A change in material facts or circumstances relating to the taxpayer.

(c) Any person seeking relief under this section shall file with the board all of the following:

(1) A copy of the person s written request to the board and a copy of the board s written advice.

(2) A statement signed under penalty of perjury, setting forth the facts on which the claim is based.

(3) Any other information which the board may require.

(d) Only the person making the written request shall be entitled to rely on the board s written advice to that person.

(e) If written advice is issued pursuant to this section, it shall include a declaration that the tax consequences expressed in the advice may be subject to change for any of the reasons specified in paragraph (5) of subdivision (b) and that it is the duty of the taxpayer to be aware of any of these possible changes.

(f) This section does not apply if the taxpayer s request for written advice pursuant to paragraph (1) of subdivision (b) contained a misrepresentation or omission of one or more material facts.

(g) For purposes of subdivision (a), the board shall waive only that portion of tax, penalties, interest, and additions to tax attributable to the actions taken by the taxpayer after receipt of the written advice of the board which were in reasonable reliance on the written advice.

(h) Chief counsel rulings shall be issued as provided in published guidelines.

(Added by Stats. 1988, Ch. 1573, Sec. 2.)



21013

(a) (1) Every taxpayer is entitled to be reimbursed for any reasonable fees and expenses related to an appeal before the State Board of Equalization if all of the following conditions are met:

(A) The taxpayer files a claim for the fee and expenses with the State Board of Equalization.

(B) The State Board of Equalization, in its sole discretion, finds that the action taken by the Franchise Tax Board staff was unreasonable.

(2) For purposes of this section:

(A) Fees and expenses related to an appeal before the State Board of Equalization do not include fees and expenses incurred in cases where an appeal has been filed, but resolved before the Franchise Tax Board s written statement of its position has been submitted to the State Board of Equalization.

(B) Fees may be awarded in excess of the fees paid or incurred if the fees are less than the reasonable fees because an individual representing the taxpayer is entitled to be reimbursed for no fee or for a fee which, taking into account all the facts and circumstances, is no more than a nominal fee. This subparagraph shall apply only if the award is paid to the individual or the individual s employer.

(b) (1) To determine whether the Franchise Tax Board staff has been unreasonable, the State Board of Equalization shall consider whether the Franchise Tax Board has established that its position in the appeal was substantially justified.

(2) For purposes of paragraph (1), the position of the Franchise Tax Board shall be presumed not to be substantially justified if its staff did not follow its applicable published guidance in the appeal. This presumption may be rebutted.

(3) For purposes of paragraph (2), the term applicable published guidance means either of the following:

(A) A regulation, legal ruling, notice, information release, or announcement.

(B) Any chief counsel ruling or determination letter issued to a taxpayer.

(c) The amount of reimbursed fees and expenses shall be determined by the State Board of Equalization and shall be limited to the following:

(1) Fees and expenses incurred after the date of a notice of proposed deficiency assessment or jeopardy assessment, or a denial of a claim for refund.

(2) If the State Board of Equalization finds that the Franchise Tax Board staff was unreasonable with respect to certain issues but reasonable with respect to other issues, the amount of reimbursed fees and expenses shall be limited to those which relate to the issues where the Franchise Tax Board staff was unreasonable.

(d) Any proposed determination by the State Board of Equalization pursuant to this section shall be available as a public record for at least 10 days prior to the effective date of that determination.

(e) The amendments made by the act amending this subdivision are effective for fees and expenses incurred more than 180 days after the effective date of the act amending this subdivision.

(Amended by Stats. 1999, Ch. 931, Sec. 34. Effective October 10, 1999.)



21014

(a) An officer or employee of the board acting in connection with any law administered by the board shall not knowingly authorize, require, or conduct any investigation of, or surveillance over, any person for nontax administration related purposes.

(b) Any person violating subdivision (a) shall be subject to disciplinary action in accordance with the State Civil Service Act, including dismissal from office or discharge from employment.

(c) This section shall not apply with respect to any otherwise lawful investigation concerning organized crime activities.

(d) The provisions of this section are not intended to prohibit, restrict, or prevent the exchange of information where the person is being investigated for multiple violations which include income or franchise tax violations.

(e) For the purposes of this section:

(1) Investigation means any oral or written inquiry directed to any person, organization, or governmental agency.

(2) Surveillance means the monitoring of persons, places, or events by means of electronic interception, overt or covert observations, or photography, and the use of informants.

(f) This section shall not be construed to prohibit audits by the board on behalf of the Fair Political Practices Commission for purposes of administering and enforcing the Political Reform Act of 1974 (Title 9 (commencing with Section 81000) of the Government Code). This section also shall not be construed to prohibit the board from carrying out its duties with respect to other nontax laws.

(Added by Stats. 1988, Ch. 1573, Sec. 2.)



21015

(a) The board may either refrain from imposing or waive the penalties authorized under Section 19011 and subdivision (a) of Section 19141.5, where it is determined, on a case-by-case basis, that the failure to comply did not jeopardize the best interests of the state and is not due to any willful neglect or any intent not to comply.

(b) This section shall be operative for penalties that may be or were assessed or imposed on or after January 1, 1995.

(Added by Stats. 1995, Ch. 490, Sec. 4. Effective January 1, 1996.)



21015.5

(a) (1) No levy may be made on any property or property right of any person unless the board has notified the person in writing of his or her rights as described in subparagraph (C) of paragraph (3) before the levy is made. Except as provided in subdivision (f), the notice shall be required only once for the taxable period to which the unpaid tax specified in subparagraph (A) of paragraph (3) relates. The notice shall not be required if the unpaid tax for which notice would otherwise be required under this paragraph is consolidated for collection purposes with a preexisting unpaid tax for which notice has been given under this paragraph.

(2) The notice required by paragraph (1) shall be made by first-class mail to the address of record not less than 30 days before the day of the first levy with respect to the amount of the unpaid tax for the taxable period. Notice under paragraph (1) is not required if previous mail to the same address was returned undelivered with no forwarding address.

(3) The notice required under paragraph (1) shall specify, in simple and nontechnical terms, all of the following:

(A) The amount of unpaid tax.

(B) A telephone number to call in the event of any questions.

(C) The right of the person to request a review during the 30-day period described in paragraph (2).

(D) The proposed action or actions that may be taken by the Franchise Tax Board and the rights of the person with respect to the action or actions, including a brief statement that sets forth all of the following:

(i) The provisions of California law relating to levy and sale of property.

(ii) The procedures applicable to the levy and sale of property under California law.

(iii) The independent departmental administrative review available to the taxpayers with respect to the levy and sale and the procedures to obtain that review.

(iv) The alternatives available to taxpayers that could prevent levy on property, including installment agreements under Section 19008.

(v) California legal requirements and procedures with respect to the release of levy.

(b) (1) The Taxpayers Rights Advocate shall establish procedures for an independent departmental administrative review for taxpayers who request review under subparagraph (C) of paragraph (3) of subdivision (a).

(2) A person shall be entitled to only one review under this section with respect to the taxable period to which the unpaid tax specified in subparagraph (A) of paragraph (3) of subdivision (a) relates.

(3) An independent departmental administrative review under this subdivision shall be conducted by an officer or employee, or officers or employees, who have had no prior involvement with respect to the unpaid tax specified in subparagraph (A) of paragraph (3) of subdivision (a) before the first review under this section or Section 19225. A taxpayer may waive the requirement of this paragraph. Administrative review under this subdivision is not subject to Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of the Government Code.

(c) (1) The person or persons conducting the independent departmental administrative review shall obtain verification that the requirements of any applicable law or administrative procedures have been met by the board.

(2) The taxpayer may raise during the review any relevant issue relating to the unpaid tax or the lien, including any of the following:

(A) Appropriate spousal defenses.

(B) Challenges to the appropriateness of collection actions.

(C) Offers of collection alternatives, that may include the posting of a bond, the substitution of other assets, an installment agreement, or an offer in compromise.

(3) The determination of the person or persons conducting the review under this subdivision shall take into consideration all of the following:

(A) The verification presented under paragraph (1).

(B) The issues raised under paragraph (2).

(C) Whether any proposed collection action balances the need for the efficient collection of taxes with the legitimate concern of the person that any collection action not be more intrusive than necessary.

(4) An issue may not be raised during the review if:

(A) The issue was raised and considered at a previous review under this section or in any other administrative or judicial proceeding.

(B) The person seeking to raise the issue participated meaningfully in the review or proceeding.

(C) The issue meets the requirements of clause (i) or (ii) of Section 6702(b)(2)(A) of the Internal Revenue Code, as modified by Section 19179.

This paragraph does not apply to any issue with respect to a change in circumstances of that person that affects the determination.

(d) If review is requested under subparagraph (C) of paragraph (3) of subdivision (a), the levy actions that are the subject of the requested review shall be suspended for the period during which the review is pending. In no event shall any period expire before the 15th day after the day upon which there is a final determination in the review.

(e) This section does not apply if the board has made a finding under Section 19081 or Section 19082 that the collection of tax is in jeopardy except that the taxpayer shall be given the opportunity for the review described in this section within a reasonable period of time after the levy.

(f) If the board holds in abeyance the collection of a liability imposed under Part 10 (commencing with Section 17001) or Part 10.2 (commencing with Section 18401), that is final and otherwise due and payable, for a period in excess of six months from the date the hold is first placed on the account, the board shall thereafter mail to the taxpayer a notice prior to issuing a levy or filing or recording a notice of state tax lien.

(g) This section is operative for collection actions initiated after the date which is 180 days after the effective date of the act adding this section.

(h) Notwithstanding any other provision of this section, if the board determines that any portion of a request for review under this section meets the requirements of clause (i) or (ii) of Section 6702(b)(2)(A) of the Internal Revenue Code, as modified by Section 19179, then the Franchise Tax Board may treat that portion as if it were never submitted and that portion shall not be subject to any further administrative or judicial review.

(Amended by Stats. 2010, Ch. 14, Sec. 54. Effective January 1, 2011.)



21015.6

(a) No levy may be made on the principal residence of any innocent investor or the proceeds from the sale or other transaction involving the principal residence of an innocent investor upon notification to the Franchise Tax Board that the residence is the principal residence of an innocent investor and substantiation of both of the following:

(1) The basis for that levy is an underpayment of any tax imposed under Part 10 (commencing with Section 17001) for any taxable year ending on or before December 31, 2000, that is attributable to an abusive tax shelter.

(2) The principal residence is owned by an innocent investor.

(b) Any state tax lien recorded under Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code, including a state tax lien described under Section 522(c)(2)(B) of Title 11 of the United States Code, relating to state tax liens after bankruptcy, on the principal residence of an innocent investor shall be released without satisfaction of the lien upon notification to the Franchise Tax Board that the residence is the principal residence of an innocent investor and substantiation of both of the following:

(1) The basis for that lien is an underpayment of any tax imposed under Part 10 (commencing with Section 17001) for any taxable year ending on or before December 31, 2000, that is attributable to an abusive tax shelter.

(2) The owner of that principal residence is an innocent investor.

(c) For purposes of this section:

(1) Abusive tax shelter shall satisfy both of the following requirements:

(A) Be a potentially abusive tax shelter within the meaning of Section 6112 of the Internal Revenue Code.

(B) With respect to which either of the following has occurred:

(i) The Internal Revenue Service has imposed a penalty under Section 6700 or 6701 of the Internal Revenue Code.

(ii) The Franchise Tax Board has imposed a penalty under Section 19177 or 19178.

(2) Innocent investor means any individual (or the spouse or former spouse of that individual) that satisfies each of the following requirements:

(A) Is liable for underpayment of any tax imposed under Part 10 (commencing with Section 17001) for any taxable year ending on or before December 31, 2000, that is attributable to ownership of an interest in an abusive tax shelter.

(B) Had no responsibility for the creation, promotion, operation, management, or control of the abusive tax shelter.

(C) During the tax years to which the underpayment described in subparagraph (A) relates, reasonably believed that the tax treatment of an item attributable to an abusive tax shelter was, more likely than not, the proper tax treatment.

(3) Principal residence includes any property that qualifies as a declared homestead as defined in Section 704.910 of the Code of Civil Procedure.

(d) Notification required by this section shall be made in the manner prescribed in forms and instructions of the Franchise Tax Board.

(e) (1) If, after January 1, 2002, the Franchise Tax Board has received proceeds from the sale of a principal residence by either levy or the satisfaction of a lien, the amounts received shall be returned to the owner upon notification to the Franchise Tax Board that the residence was the principal residence of an innocent investor and substantiation as specified in subdivision (a) or (b). The notification shall be made in writing and shall be considered a request for the return of the proceeds from the sale of the principal residence.

(2) If the Franchise Tax Board fails to mail notice of denial of the request for the return of the proceeds from the sale of the principal residence within six months after the date the request was submitted, the owner may, prior to the mailing of the notice of denial of the request, consider the request denied and may, in accordance with subdivision (f), bring an action against the Franchise Tax Board for the return of the proceeds from the sale of the principal residence.

(3) Amounts returned pursuant to paragraph (1) shall include interest at the adjusted annual rate established under Section 19521 from the date the amounts are received by the Franchise Tax Board until the date the amounts are returned.

(4) Any amounts required to be returned pursuant to this subdivision shall first be credited against any amount due from the owner (other than an underpayment of tax described in subparagraph (A) of paragraph (2) of subdivision (c)) and the balance, if any, shall be returned to the owner.

(5) No amount may be credited or returned pursuant to this subdivision unless the notification and substantiation described in paragraph (1) occur before the expiration of the one-year period beginning on the date the proceeds are received by the Franchise Tax Board.

(f) (1) If the Franchise Tax Board denies a request for the return of the proceeds from the sale of a principal residence, the owner of the residence may bring an action against the Franchise Tax Board for the return, in whole or in part, of the proceeds the Franchise Tax Board received by levy or in satisfaction of a lien.

(2) The action described in paragraph (1) must be filed within one year from the date the proceeds are received by the Franchise Tax Board or within 90 days after the Franchise Tax Board notifies the owner of the denial of his or her request for the return of the proceeds from the sale of the principal residence, whichever period expires later.

(3) Except as otherwise provided in this subdivision, an action brought pursuant to this subdivision shall be governed by the provisions of law applicable to an action authorized under Section 19382.

(Amended by Stats. 2002, Ch. 664, Sec. 207. Effective January 1, 2003.)



21016

(a) The board shall release any levy issued pursuant to Part 10.2 (commencing with Section 18401) on any property in the event of any circumstances deemed appropriate by the board, including, but not limited to, the following:

(1) The expense of the sale process to the state exceeds the liability for which the levy is made.

(2) The Taxpayers Rights Advocate orders the release of the levy upon his or her finding that the levy threatens the health or welfare of the taxpayer or his or her spouse and dependents or family.

(3) The proceeds from the sale would not result in a reasonable reduction of the debt.

(4) The levy was issued not in accordance with administrative procedures.

(5) The taxpayer has entered into an installment payment agreement under Section 19008 to satisfy the tax liability for which the levy was made, unless that or another agreement allows for the levy.

(6) The release of the levy will facilitate the collection of the tax liability or will be in the best interest of the taxpayer and the state.

(b) The board shall not sell any seized property until it has first notified the taxpayer in writing of the exemptions from levy under Chapter 4 (commencing with Section 703.010) of Title 9 of the Code of Civil Procedure.

(c) This section shall not apply to the seizure of any property as a result of a jeopardy assessment authorized by Article 5 (commencing with Section 19081) of Chapter 4 of Part 10.2.

(d) In the case of a levy on salary or wages payable to or received by the taxpayer, in accordance with Chapter 5 (commencing with Section 706.010) of Division 2 of Title 9 of the Code of Civil Procedure, upon agreement with the taxpayer that the tax is not collectible, the board shall release the levy as soon as practicable. This subdivision shall not apply if the debt for which the levy is issued has been discharged from collectibility pursuant to Section 16301.6 of the Government Code, except if the debt is satisfied.

(e) The amendments made by the act adding this subdivision are operative for salary or wages subject to levy on or after the effective date of the act adding this subdivision.

(Amended by Stats. 1999, Ch. 931, Sec. 35. Effective October 10, 1999.)



21017

Exemptions from levy under Chapter 4 (commencing with Section 703.010) of Title 9 of the Code of Civil Procedure shall be adjusted for purposes of enforcing the collection of debts under Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001) of Division 2 to reflect changes in the California Consumer Price Index whenever the change is more than 5 percent higher than any previous adjustment.

(Added by Stats. 1988, Ch. 1573, Sec. 2.)



21018

(a) A person may file a claim with the board for reimbursement of charges or fees imposed on the person by an unrelated business entity as the direct result of an erroneous levy, erroneous processing action, or erroneous collection action by the board. Charges that may be reimbursed include an unrelated business entity s usual and customary charge for complying with the levy instructions and reasonable charges for overdrafts that are a direct consequence of the erroneous levy, erroneous processing action, or erroneous collection action and are paid by the person and not waived by the unrelated business entity or otherwise reimbursed. Each claimant applying for reimbursement shall file a claim with the board which shall be in such form as may be prescribed by the board. In order for the board to grant a claim, the board shall determine that all of the following conditions have been satisfied:

(1) The erroneous levy, erroneous processing action, or erroneous collection action was caused by an error made by the board.

(2) Prior to the erroneous levy, erroneous processing action, or erroneous collection action, the person responded to all contacts by the board and provided the board with any requested information or documentation sufficient to establish the person s position. This provision may be waived by the board for reasonable cause.

(3) The charge or fee has not been waived by the unrelated business entity or otherwise reimbursed.

(b) Claims pursuant to this section shall be filed within 90 days from the date of the erroneous levy, erroneous processing action, or erroneous collection action. Within 30 days from the date the claim is received, the board shall respond to the claim. If the board denies a claim, the claimant shall be notified in writing of the reason or reasons for the denial of the claim. The board may extend the period for filing a claim under this section.

(c) Charges and fees that may be reimbursed under the authority of this section are limited to the usual and customary charges and fees imposed by a business entity in the ordinary course of business.

(Amended by Stats. 2005, Ch. 349, Sec. 5. Effective January 1, 2006.)



21019

(a) At least 30 days prior to the filing or recording of liens under Chapter 14 (commencing with Section 7150) or Chapter 14.5 (commencing with Section 7220) of Division 7 of Title 1 of the Government Code, the board shall mail to the taxpayer a preliminary notice. The notice shall specify the statutory authority of the board for filing or recording the lien, indicate the earliest date on which the lien may be filed or recorded, and state the remedies available to the taxpayer to prevent the filing or recording of the lien. In the event tax liens are filed for the same liability in multiple counties, only one preliminary notice shall be sent.

(b) The lien shall not be filed or recorded if the taxpayer demonstrates to the board by substantial evidence, within 30 days after receiving the notice, that a filing or recording of a lien would be in error. The preliminary notice required by this section shall not apply to jeopardy assessments authorized by Article 5 (commencing with Section 19081) of Chapter 4 of Part 10.2.

(c) If after filing or recording the lien, the board determines that its action was in error, it shall mail a release to the taxpayer and the entity recording the lien as soon as possible, but not later than seven working days, after this determination or the receipt of the lien recording information, whichever is later. The release shall contain a statement that the lien was filed in error. If the erroneous lien is obstructing a lawful transaction, the board shall immediately issue a release of lien to the appropriate party. Upon the request of the taxpayer, a copy of the release shall be mailed to the major credit reporting companies in the county where the lien was filed.

(d) The procedures described in subdivision (c) shall apply to liens that are filed or recorded in either of the following ways:

(1) Not in accordance with administrative procedures.

(2) After the taxpayer has entered into an installment payment agreement under Section 19008 to satisfy the tax liability for which the lien was filed or recorded, unless the agreement provides for the filing or recording of the lien.

(e) If after filing or recording the lien, the board determines that a release of the lien will facilitate the collection of the tax liability or will be in the best interest of the taxpayer and the state, it shall mail a release of that lien to the taxpayer and the entity recording the lien. If the lien is obstructing a lawful transaction and its release will facilitate the collection of the tax liability, or will be in the best interest of the taxpayer and the state, the board shall immediately do both of the following:

(1) Issue a release of lien to the appropriate party.

(2) Upon the request of the taxpayer, mail a copy of the release to the credit reporting companies, financial institutions, or any creditor whose name and address is provided by the taxpayer.

(f) This section shall not limit the circumstances in which the Franchise Tax Board may release a lien. The Franchise Tax Board may release a lien under any circumstances to facilitate the collection of the tax liability or, if that release is in the best interest of the taxpayer and state, and take any action associated with the release of that lien it deems appropriate.

(g) The amendments made by the act adding this subdivision are operative on or after January 1, 1998.

(Amended by Stats. 1997, Ch. 600, Sec. 16. Effective January 1, 1998.)



21020

For the purposes of Part 11 (commencing with Section 23001) of Division 2 only, a taxpayer shall not be suspended pursuant to Section 23301, 23301.5, or 23775 unless the board has mailed a notice preliminary to suspension which indicates that the taxpayer will be suspended by a date certain pursuant to Section 23301, 23301.5, or 23775, as the case may be. The notice preliminary to suspension shall be mailed to the taxpayer at least 60 days before the date certain.

(Added by Stats. 1988, Ch. 1573, Sec. 2.)



21021

(a) If any officer or employee of the board recklessly disregards board published procedures, a taxpayer aggrieved by that action or omission may bring an action for damages against the State of California in superior court.

(b) In any action brought under subdivision (a), upon a finding of liability on the part of the State of California, the state shall be liable to the plaintiff in an amount equal to the sum of all of the following:

(1) Actual and direct monetary damages sustained by the plaintiff as a result of the actions or omissions.

(2) Reasonable litigation costs, as defined for purposes of Sections 19420 and 26491.

(c) In the awarding of damages under subdivision (b), the court shall take into consideration the negligence or omissions, if any, on the part of the plaintiff which contributed to the damages.

(d) Whenever it appears to the court that the taxpayer s position in the proceedings brought under subdivision (a) is frivolous, the court may impose a penalty against the plaintiff in an amount not to exceed ten thousand dollars ($10,000). A penalty so imposed shall be paid upon notice and demand from the board and shall be collected as a tax imposed under Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001).

(Added by Stats. 1988, Ch. 1573, Sec. 2.)



21022

(a) Except as provided in subdivision (f), if any officer or employee of the board intentionally settles the determination or compromises the collection of any tax due from an attorney, certified public accountant, or tax preparer (as defined in subdivision (b) of Section 19169) representing a taxpayer, in exchange for information conveyed by the taxpayer to the attorney, certified public accountant, or tax preparer for purposes of obtaining advice concerning the taxpayer s tax liability, the taxpayer may bring a civil action for damages against the State of California in superior court. The civil action shall be the exclusive remedy for recovering damages resulting from the acts described in this subdivision.

(b) In any action brought under subdivision (a), upon the finding of liability on the part of the defendant, the defendant shall be liable to the plaintiff in an amount equal to the lesser of five hundred thousand dollars ($500,000) or the sum of all the following:

(1) Actual, direct economic damages sustained by the plaintiff as a proximate result of the information disclosure.

(2) The costs of the action.

(c) Damages shall not include the taxpayer s liability for any civil or criminal penalties or other losses attributable to incarceration or the imposition of other criminal sanctions.

(d) Notwithstanding any other provision of law, an action to enforce liability created under this section may be brought without regard to the amount in controversy, and may be brought only within two years after the date the actions creating the liability would have been discovered by the exercise of reasonable care.

(e) Upon certification of the executive officer of the board, or the executive officer s delegate, that criminal charges have been filed against the taxpayer, the court before which an action under this section is pending shall stay all proceedings with respect to the action, pending the resolution of those criminal charges. Certification authorized by this subdivision shall comply with the requirements of Section 19542.

(f) Subdivision (a) shall not apply to information conveyed to an attorney, certified public accountant, or tax preparer for the purpose of perpetrating a fraud or crime.

(g) This section is operative for actions filed on or after January 1, 1998.

(Added by Stats. 1997, Ch. 600, Sec. 17. Effective January 1, 1998.)



21023

(a) Notwithstanding Article 2 (commencing with Section 19542) of Chapter 7 of Part 10.2, if any amount with respect to a joint return is due and payable and the individuals filing the return are no longer married or no longer reside in the same household, the board shall, upon request in writing by either of these individuals, disclose in writing to the requesting individual whether the board has attempted to collect the amount due from the other individual, the general nature of the collection activities, and the amount collected.

(b) This section is operative for requests made on or after January 1, 1998.

(Added by Stats. 1997, Ch. 600, Sec. 18. Effective January 1, 1998.)



21024

For appeals filed under Section 19045 or 19324, on or after January 1, 1998, the board shall have the burden of producing reasonable and probative information, in addition to the information described in subdivision (a), concerning the amount assessed if a taxpayer does both of the following:

(a) Asserts a reasonable dispute with respect to either of the following:

(1) An item of income reported on an information return filed with the board pursuant to Section 18637, 18638, 18639, 18640, 18641, 18642, 18643, 18644, 18645, 18646, or 18647 by a third party.

(2) Wage information reported or furnished to the Employment Development Department and accessible to the board under subdivision (g) of Section 1088 of, or subdivision (e) of Section 13050 of, the Unemployment Insurance Code or an exchange of information agreement.

(b) Fully cooperates with the board, including, but not limited to, providing, within a reasonable period of time, access to and inspection of all witnesses, information, and documents within the control of the taxpayer as reasonably requested by the board.

(Added by Stats. 1997, Ch. 600, Sec. 19. Effective January 1, 1998.)



20125

[21025.]If any payment is received on or after January 1, 1998, by the board from any taxpayer and the board cannot associate the payment with the taxpayer, the board shall make reasonable efforts to notify the taxpayer of the inability within 60 days after the receipt of the payment.

(Added by Stats. 1997, Ch. 600, Sec. 20. Effective January 1, 1998. Note: Ch. 600 intended to number this section as 21025.)



21026

(a) Except as otherwise provided in subdivision (b), for taxable years beginning on or after January 1, 1998, the board shall, not less than annually, mail a written notice to each taxpayer who has a tax delinquent account of the amount of the tax delinquency as of the date of the notice.

(b) Subdivision (a) shall not apply to accounts where a previously mailed notice to the address of record was returned to the board as undeliverable, or to accounts that are discharged from accountability pursuant to Chapter 3 (commencing with Section 13940) of Part 4 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2000, Ch. 862, Sec. 39. Effective January 1, 2001.)



21027

(a) (1) For purposes of Part 10 (commencing with Section 17001), Part 10.2 (commencing with Section 18401), Part 11 (commencing with Section 23001), or this part or any other law that is applicable to the mailing of any returns, payments, or any other items required to be filed under Part 10 (commencing with Section 17001), Part 10.2 (commencing with Section 18401), Part 11 (commencing with Section 23001), or this part, any reference in Section 11003 of the Government Code to the United States mail shall be treated as including a reference to any designated delivery service, and any reference in that section to a post office cancellation mark shall be treated as including a reference to any date recorded electronically by a designated delivery service, kept in the regular course of the designated delivery service s business, or marks on the cover in which any item is to be delivered to the board that indicate the date on which the item was given to the designated delivery service for delivery.

(2) For purposes of this section, designated delivery service means any delivery service provided by a trade or business if that service is designated by the Secretary of the Treasury under the authority of Section 7502(f) of the Internal Revenue Code, as amended by Public Law 104-168.

(b) As revised by Treasury Decision 8932, January 10, 2001, regulations of the Secretary of the Treasury under the authority of Section 7502(c)(2) of the Internal Revenue Code (relating to prima facie evidence of delivery and postmark date for electronic filing) shall be applicable for prima facie evidence of delivery and the postmark date for purposes of Part 10 (commencing with Section 17001), Part 10.2 (commencing with Section 18401), Part 11 (commencing with Section 23001), this part, or Section 11003 of the Government Code.

(Amended by Stats. 2001, Ch. 543, Sec. 20. Effective January 1, 2002.)



21028

(a) (1) With respect to tax advice, the protections of confidentiality that apply to a communication between a client and an attorney, as set forth in Article 3 (commencing with Section 950) of Chapter 4 of Division 8 of the Evidence Code, also shall apply to a communication between a taxpayer and any federally authorized tax practitioner to the extent the communication would be considered a privileged communication if it were between a client and an attorney. A federally authorized tax practitioner has the legal obligation and duty to maintain confidentiality with respect to such communication.

(2) Paragraph (1) may only be asserted in any noncriminal tax matter before the Franchise Tax Board.

(3) For purposes of this section:

(A) Federally authorized tax practitioner means any individual who is authorized under federal law to practice before the Internal Revenue Service if the practice is subject to federal regulation under Section 330 of Title 31 of the United States Code, as provided by federal law as of January 1, 2000.

(B) Tax advice means advice given by an individual with respect to a state tax matter, which may include federal tax advice if it relates to the state tax matter. For purposes of this subparagraph, federal tax advice means advice given by an individual within the scope of his or her authority to practice before the federal Internal Revenue Service on noncriminal tax matters.

(C) Tax shelter means a partnership or other entity, any investment plan or arrangement, or any other plan or arrangement if a significant purpose of that partnership, entity, plan, or arrangement is the avoidance or evasion of federal income tax or the avoidance or evasion of the tax imposed under Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001).

(b) The privilege under subdivision (a) does not apply to any written communication between a federally authorized tax practitioner and any person, or any director, officer, employee, agent, or representative of the person, or any other person holding a capital or profits interest in the person in connection with the promotion of the direct or indirect participation of the person in any tax shelter (as defined in Section 6662(d)(2)(C)(ii) of the Internal Revenue Code as modified by substituting the phrase income or franchise tax for Federal income tax ), or in any proceeding to revoke or otherwise discipline any license or right to practice by any governmental agency.

(c) This section shall be operative for communications made on or after the effective date of the act adding this section.

(Added by Stats. 2009, Ch. 411, Sec. 2. Effective October 11, 2009.)






PART 11. CORPORATION TAX LAW

CHAPTER 1. General Provisions and Definitions

ARTICLE 1. General Provisions

23001

This part is known and may be cited as the Corporation Tax Law.

(Amended by Stats. 2001, Ch. 543, Sec. 22. Effective January 1, 2002.)



23002

Except where otherwise expressly provided, all of the provisions of this part are applicable to the taxes imposed respectively under Chapter 2 (commencing with Section 23101), Chapter 2.5 (commencing with Section 23400), or Chapter 3 (commencing with Section 23501), or to the predecessor acts of this part, the Bank and Corporation Franchise Tax Act or the Corporation Income Tax Act, respectively.

(Amended by Stats. 1993, Ch. 877, Sec. 31. Effective October 6, 1993.)



23003

A reference made in this part by number without further identification:

(a) To a division, is a reference to that division of this code.

(b) To a part, is a reference to that part in this division.

(c) To a chapter, is a reference to that chapter in which it is made.

(d) To an article, is a reference to that article in the chapter in which it is made.

(Added by Stats. 1949, Ch. 557.)



23004

Whenever this part refers to regulations of the Franchise Tax Board, or makes similar reference, the reference authorizes the Franchise Tax Board to make rules and regulations as to the subject matter concerning which the reference is made.

(Amended by Stats. 1951, Ch. 374.)






ARTICLE 2. Definitions

23030

Except where the context otherwise requires, the definitions given in this chapter govern the construction of this part.

(Added by Stats. 1949, Ch. 557.)



23031

Franchise Tax Board means the Franchise Tax Board described in Part 10 (commencing with Section 15700) of Division 3 of Title 2 of the Government Code.

Board means the State Board of Equalization.

(Amended by Stats. 1984, Ch. 193, Sec. 116.)



23032

Fiscal year means an accounting period of twelve months or less ending on the last day of any month other than December.

(Added by Stats. 1949, Ch. 557.)



23033

Paid or incurred and paid or accrued shall be construed according to the method of accounting upon the basis of which net income is computed.

(Added by Stats. 1949, Ch. 557.)



23034

State includes the District of Columbia, and the possessions of the United States.

(Amended by Stats. 1961, Ch. 485.)



23035

Counsel for the Franchise Tax Board means attorney or attorneys appointed or employed by the Franchise Tax Board and acting subject to the approval and under the supervision of the Attorney General.

(Amended by Stats. 1951, Ch. 71.)



23036

(a) (1) The term tax includes any of the following:

(A) The tax imposed under Chapter 2 (commencing with Section 23101).

(B) The tax imposed under Chapter 3 (commencing with Section 23501).

(C) The tax on unrelated business taxable income, imposed under Section 23731.

(D) The tax on S corporations imposed under Section 23802.

(2) The term tax does not include any amount imposed under paragraph (1) of subdivision (e) of Section 24667 or paragraph (2) of subdivision (f) of Section 24667.

(b) For purposes of Article 5 (commencing with Section 18661) of Chapter 2, Article 3 (commencing with Section 19031) of Chapter 4, Article 6 (commencing with Section 19101) of Chapter 4, and Chapter 7 (commencing with Section 19501) of Part 10.2, and for purposes of Sections 18601, 19001, and 19005, the term tax also includes all of the following:

(1) The tax on limited partnerships, imposed under Section 17935, the tax on limited liability companies, imposed under Section 17941, and the tax on registered limited liability partnerships and foreign limited liability partnerships imposed under Section 17948.

(2) The alternative minimum tax imposed under Chapter 2.5 (commencing with Section 23400).

(3) The tax on built-in gains of S corporations, imposed under Section 23809.

(4) The tax on excess passive investment income of S corporations, imposed under Section 23811.

(c) Notwithstanding any other provision of this part, credits are allowed against the tax in the following order:

(1) Credits that do not contain carryover provisions.

(2) Credits that, when the credit exceeds the tax, allow the excess to be carried over to offset the tax in succeeding taxable years, except for those credits that are allowed to reduce the tax below the tentative minimum tax, as defined by Section 23455. The order of credits within this paragraph shall be determined by the Franchise Tax Board.

(3) The minimum tax credit allowed by Section 23453.

(4) Credits that are allowed to reduce the tax below the tentative minimum tax, as defined by Section 23455.

(5) Credits for taxes withheld under Section 18662.

(d) Notwithstanding any other provision of this part, each of the following applies:

(1) A credit may not reduce the tax below the tentative minimum tax (as defined by paragraph (1) of subdivision (a) of Section 23455), except the following credits:

(A) The credit allowed by former Section 23601 (relating to solar energy).

(B) The credit allowed by former Section 23601.4 (relating to solar energy).

(C) The credit allowed by former Section 23601.5 (relating to solar energy).

(D) The credit allowed by Section 23609 (relating to research expenditures).

(E) The credit allowed by former Section 23609.5 (relating to clinical testing expenses).

(F) The credit allowed by Section 23610.5 (relating to low-income housing).

(G) The credit allowed by former Section 23612 (relating to sales and use tax credit).

(H) The credit allowed by Section 23612.2 (relating to enterprise zone sales or use tax credit).

(I) The credit allowed by former Section 23612.6 (relating to Los Angeles Revitalization Zone sales tax credit).

(J) The credit allowed by former Section 23622 (relating to enterprise zone hiring credit).

(K) The credit allowed by Section 23622.7 (relating to enterprise zone hiring credit).

(L) The credit allowed by former Section 23623 (relating to program area hiring credit).

(M) The credit allowed by former Section 23623.5 (relating to Los Angeles Revitalization Zone hiring credit).

(N) The credit allowed by former Section 23625 (relating to Los Angeles Revitalization Zone hiring credit).

(O) The credit allowed by Section 23633 (relating to targeted tax area sales or use tax credit).

(P) The credit allowed by Section 23634 (relating to targeted tax area hiring credit).

(Q) The credit allowed by former Section 23649 (relating to qualified property).

(R) For taxable years beginning on or after January 1, 2011, the credit allowed by Section 23685 (relating to qualified motion pictures).

(S) For taxable years beginning on or after January 1, 2016, the credit allowed by Section 23695 (relating to qualified motion pictures).

(2) A credit against the tax may not reduce the minimum franchise tax imposed under Chapter 2 (commencing with Section 23101).

(e) Any credit which is partially or totally denied under subdivision (d) is allowed to be carried over to reduce the tax in the following year, and succeeding years if necessary, if the provisions relating to that credit include a provision to allow a carryover of the unused portion of that credit.

(f) Unless otherwise provided, any remaining carryover from a credit that has been repealed or made inoperative is allowed to be carried over under the provisions of that section as it read immediately prior to being repealed or becoming inoperative.

(g) Unless otherwise provided, if two or more taxpayers share in costs that would be eligible for a tax credit allowed under this part, each taxpayer is eligible to receive the tax credit in proportion to his or her respective share of the costs paid or incurred.

(h) Unless otherwise provided, in the case of an S corporation, any credit allowed by this part is computed at the S corporation level, and any limitation on the expenses qualifying for the credit or limitation upon the amount of the credit applies to the S corporation and to each shareholder.

(i) (1) With respect to any taxpayer that directly or indirectly owns an interest in a business entity that is disregarded for tax purposes pursuant to Section 23038 and any regulations thereunder, the amount of any credit or credit carryforward allowable for any taxable year attributable to the disregarded business entity is limited in accordance with paragraphs (2) and (3).

(2) The amount of any credit otherwise allowed under this part, including any credit carryover from prior years, that may be applied to reduce the taxpayer s tax, as defined in subdivision (a), for the taxable year is limited to an amount equal to the excess of the taxpayer s regular tax (as defined in Section 23455), determined by including income attributable to the disregarded business entity that generated the credit or credit carryover, over the taxpayer s regular tax (as defined in Section 23455), determined by excluding the income attributable to that disregarded business entity. A credit is not allowed if the taxpayer s regular tax (as defined in Section 23455), determined by including the income attributable to the disregarded business entity is less than the taxpayer s regular tax (as defined in Section 23455), determined by excluding the income attributable to the disregarded business entity.

(3) If the amount of a credit allowed pursuant to the section establishing the credit exceeds the amount allowable under this subdivision in any taxable year, the excess amount may be carried over to subsequent taxable years pursuant to subdivisions (d), (e), and (f).

(j) (1) Unless otherwise specifically provided, in the case of a taxpayer that is a partner or shareholder of an eligible pass-thru entity described in paragraph (2), any credit passed through to the taxpayer in the taxpayer s first taxable year beginning on or after the date the credit is no longer operative may be claimed by the taxpayer in that taxable year, notwithstanding the repeal of the statute authorizing the credit prior to the close of that taxable year.

(2) For purposes of this subdivision, eligible pass-thru entity means any partnership or S corporation that files its return on a fiscal year basis pursuant to Section 18566, and that is entitled to a credit pursuant to this part for the taxable year that begins during the last year a credit is operative.

(3) This subdivision applies to credits that become inoperative on or after the operative date of the act adding this subdivision.

(Amended by Stats. 2014, Ch. 413, Sec. 6. Effective September 18, 2014.)



23036.1

Notwithstanding Section 23036 or any other provision in this part to the contrary, the credit allowed by Section 23630 (relating to natural heritage) may reduce the tax below the tentative minimum tax, as defined by paragraph (1) of subdivision (a) of Section 23455, but only after allowance of the credit allowed by Section 23453.

(Added by Stats. 2000, Ch. 113, Sec. 4. Effective July 10, 2000.)



23036.2

(a) Notwithstanding any provision of this part or Part 10.2 (commencing with Section 18401) to the contrary, for each taxable year beginning on or after January 1, 2008, and before January 1, 2010, the total of all credits otherwise allowable under any provision of Chapter 3.5 (commencing with Section 23604) including the carryover of any credit under a former provision of that chapter, for the taxable year shall not reduce the tax (as defined in Section 23036) below the applicable amount.

(b) This section shall not apply to the credit allowed by Section 23623 (relating to full time employment hiring credit).

(c) For purposes of this section, the applicable amount shall be equal to 50 percent of the tax (as defined in Section 23036) before application of any credits.

(d) The amount of any credit otherwise allowable for the taxable year under Section 23036 that is not allowed due to the application of this section shall remain a credit carryover amount under this part.

(e) The carryover period for any credit that is not allowed due to the application of this section shall be increased by the number of taxable years the credit (or any portion thereof) was not allowed.

(f) The provisions of this section shall not apply to a taxpayer with income subject to tax under this part of less than $500,000 for the taxable year.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 17, Sec. 6. Effective February 20, 2009.)



23037

Taxpayer means any person subject to the tax imposed under Chapter 2 (commencing with Section 23101), Chapter 2.5 (commencing with Section 23400), or Chapter 3 (commencing with Section 23501).

(Amended by Stats. 1997, Ch. 605, Sec. 46. Effective January 1, 1998.)



23038

(a) Corporation includes every corporation except corporations expressly exempt from the tax by this part or the Constitution of this state.

(b) (1) For the purposes of the tax imposed under Chapter 3 (commencing with Section 23501), corporation also includes associations (including nonprofit associations that perform services, borrow money or own property), other than banking associations, and Massachusetts or business trusts. For the purposes of this part, a Massachusetts or business trust includes every business organization consisting essentially of an arrangement whereby property is conveyed to one, or more than one, trustee for purposes other than the mere conservation of assets, collecting and disbursing of fixed or periodic income, or the securing of an obligation. This paragraph shall apply for income or taxable years beginning before January 1, 1997.

(2) (A) For the purposes of the tax imposed under Chapter 3 (commencing with Section 23501), corporation also includes associations (other than banking associations but including nonprofit associations that perform services, borrow money or own property), business trusts, and other business entities classified as associations.

(B) (i) For purposes of the preceding subparagraph, the classification of a business entity (including a business trust) as an association taxable as a corporation (under Chapter 3 (commencing with Section 23501)) shall be determined under regulations of the Franchise Tax Board, that shall be consistent with federal regulations as in effect May 1, 2014, that classify a business entity as a partnership or an association taxable as a corporation or disregard the separate existence of certain business entities for tax purposes.

(ii) The classification of an eligible business entity as a partnership or an association taxable as a corporation for purposes of this part, Part 10 (commencing with Section 17001), and Part 10.2 (commencing with Section 18401) shall be the same as the classification of the entity for federal tax purposes.

(iii) If the separate existence of an eligible business entity is disregarded for federal tax purposes, the separate existence of that business entity shall be disregarded for purposes of this part, Part 10 (commencing with Section 17001), and Part 10.2 (commencing with Section 18401), other than Section 17941 (relating to the tax of a limited liability company), Section 17942 (relating to the fee of a limited liability company), Section 18633.5 (relating to the return of a limited liability company), and Sections 17039 and 23036 (relating to tax credits).

(C) Notwithstanding clauses (ii) and (iii) of subparagraph (B), an eligible business entity that, for any income year beginning within the 60-month period preceding January 1, 1997, was properly classified as an association taxable as a corporation for California tax purposes shall continue to be an association taxable as a corporation until it elects, under regulations issued pursuant to subparagraph (B), to be classified or disregarded the same as the entity is classified or disregarded for federal tax purposes. The preceding sentence shall not apply to any entity that, during the 60-month period preceding January 1, 1997, was not doing business in this state, did not derive income from sources within this state, and had no owner who was a resident of this state.

(D) This paragraph shall apply for income or taxable years beginning on and after January 1, 1997.

(c) In addition to the above, for purposes of the tax imposed under Chapter 2 (commencing with Section 23101) for the purpose of exercising its franchise within this state, corporation also includes any limited liability company that is classified as an association for California tax purposes.

(d) Corporation includes any corporation operated by any receiver, liquidator, referee, trustee or other officers or agents appointed by any court, or an assignee for the benefit of creditors.

Corporation includes any professional corporation incorporated pursuant to Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code.

(e) Notwithstanding the above, corporation also includes a trust organized and operated exclusively for purposes contained in Section 23701d.

(f) No provision of the act adding this subdivision shall be construed to alter existing law with respect to the civil liability of a limited liability company or its members.

(Amended by Stats. 2014, Ch. 325, Sec. 2. Effective September 15, 2014.)



23038.5

(a) Section 7704 of the Internal Revenue Code, relating to certain publicly traded partnerships treated as corporations, shall apply, except as otherwise provided.

(b) (1) Section 7704(a) of the Internal Revenue Code shall not apply to an electing 1987 partnership.

(2) For purposes of this subdivision, the term electing 1987 partnership means any publicly traded partnership if all of the following apply:

(A) The partnership is an existing partnership (as defined in Section 10211(c)(2) of the Revenue Reconciliation Act of 1987).

(B) Section 7704(a) of the Internal Revenue Code has not applied (and without regard to Section 7704(c)(1) of the Internal Revenue Code would not have applied) to that partnership for all prior taxable years beginning after December 31, 1987, and before January 1, 1998.

(C) (i) The partnership has made the election under Section 7704(g)(2)(C) of the Internal Revenue Code for federal tax purposes.

(ii) The election for federal tax purposes described in clause (i) shall be treated as a binding election and a separate election for state tax purposes shall not be allowed under paragraph (3) of subdivision (e) of Section 23051.5.

(iii) The election for federal tax purposes described in clause (i) shall be treated as a binding consent to the application of the tax imposed under paragraph (3) and a separate election for state tax purposes shall not be allowed under paragraph (3) of subdivision (e) of Section 23051.5.

(D) A partnership that, but for this subparagraph, would be treated as an electing 1987 partnership shall cease to be so treated (and the election under subparagraph (C) shall cease to be in effect) as of the first day after December 31, 1997, that the partnership is no longer treated as an electing 1987 partnership for federal tax purposes (and the election under Section 7704(g)(2)(C) of the Internal Revenue Code ceases to be in effect for federal tax purposes).

(3) (A) There is hereby imposed for each taxable year beginning on or after January 1, 1998, on the gross income of each electing 1987 partnership a tax equal to 1 percent of that partnership s gross income from all sources reportable to this state, taking into account Section 25101 and any election under Section 25110, attributable to the active conduct of trades and businesses by the partnership.

(B) The tax shall be due and payable on the date the return of the partnership is required to be filed under Section 18633 and shall be paid by the partnership. The tax shall be paid, collected, and refunded in the same manner as other taxes imposed by this part on corporations, and shall be subject to interest and applicable penalties. Section 19147 shall be applied to the partnership with respect to the tax imposed by this paragraph in the same manner as if references in that section to the taxable income were references to gross income referred to in subparagraph (A).

(C) For purposes of this paragraph, if a partnership is a partner in another partnership, the gross income referred to in subparagraph (A) shall include the partnership s distributive share of the gross income of the other partnership from all sources reportable to this state, taking into account Section 25101 and any election under Section 25110, attributable to the active conduct of trades and businesses of that other partnership. A similar rule shall apply in the case of lower-tiered partnerships.

(D) The tax imposed by this paragraph shall be treated as imposed by this part other than for purposes of determining the amount of any credit allowable under this part.

(4) The provisions of this subdivision shall apply to the taxable year for which the election described in clause (i) of subparagraph (C) of paragraph (2) is made for federal purposes and all subsequent taxable years unless revoked by the partnership for federal purposes. Any revocation made for federal purposes shall be treated as a binding revocation under this part, but, once so revoked, may not be reinstated and a separate revocation for state purposes shall not be allowed under paragraph (3) of subdivision (e) of Section 23051.5.

(c) The amendment made to this section by the act adding this subdivision shall apply to taxable years beginning on or after January 1, 1998.

(Amended by Stats. 2002, Ch. 35, Sec. 34. Effective May 8, 2002.)



23039

Bank includes national banking associations. Bank includes any bank operated by any receiver, liquidator, referee, trustee or other officers or agents appointed by any court, or an assignee for the benefit of creditors.

(Amended by Stats. 1953, Ch. 134.)



23040

Income derived from or attributable to sources within this State includes income from tangible or intangible property located or having a situs in this State and income from any activities carried on in this State, regardless of whether carried on in intrastate, interstate or foreign commerce.

(Added by Stats. 1949, Ch. 557.)



23040.1

(a) Notwithstanding Sections 23040 and 25101, income derived from or attributable to sources within this state shall not include:

(1) The distributive share of interest, dividends, and gains from the sale or exchange of qualifying investment securities derived by a corporation that is a partner in a partnership that qualifies as an investment partnership under Section 17955, whether or not the partnership has a usual place of business in this state, if the income from the partnership is the corporation s only income derived from or attributable to sources within this state.

(2) Income, gain, or loss from stocks or securities received by an alien corporation whose sole activities in this state involve trading in those stocks or securities for the corporation s own account within the meaning of Section 864(b)(2)(A)(ii) of the Internal Revenue Code, whether the trading is done by the corporation or its employees or through a resident broker, commission agent, custodian, or other agent, and whether or not any employee or agent has discretionary authority to make decisions in effecting the transactions. This paragraph does not apply to a dealer in stocks or securities.

(b) (1) Paragraph (1) of subdivision (a) shall not apply to a corporation that participates in the management of the investment activities of the investment partnership or that is engaged in a unitary business with another corporation or partnership that participates in the management of the investment activities of the partnership or has income derived from or attributable to sources within this state other than income described in paragraph (1) of subdivision (a).

(2) Paragraph (2) of subdivision (a) does not apply to an alien corporation that itself has, or that is engaged in a unitary business with another corporation that has, income derived from or attributable to sources within this state other than income described in paragraph (2) of subdivision (a).

(c) An alien corporation (other than a dealer in stocks or securities) trading in stocks or securities for its own account, as described in paragraph (2) of subdivision (a), is not doing business in this state for purposes of Chapter 2 of this part.

(d) For purposes of this section:

(1) Alien corporation means a corporation organized under the laws of a country, or any political subdivision thereof, other than the United States.

(2) Dealer in stocks or securities means a dealer in stocks or securities for purposes of Section 864(b)(2)(A)(ii) of the Internal Revenue Code.

(3) Investment partnership means a partnership that meets both of the following requirements:

(A) No less than 90 percent of the partnership s cost of its total assets consist of qualifying investment securities, deposits at banks or other financial institutions, and office space and equipment reasonably necessary to carry on its activities as an investment partnership.

(B) No less than 90 percent of its gross income consists of interest, dividends, and gains from the sale or exchange of qualifying investment securities.

(4) (A) Qualifying investment securities include all of the following:

(i) Common stock, including preferred or debt securities convertible into common stock, and preferred stock.

(ii) Bonds, debentures, and other debt securities.

(iii) Foreign and domestic currency deposits or equivalents and securities convertible into foreign securities.

(iv) Mortgage- or asset-backed securities secured by federal, state, or local governmental agencies.

(v) Repurchase agreements and loan participations.

(vi) Foreign currency exchange contracts and forward and futures contracts on foreign currencies.

(vii) Stock and bond index securities and futures contracts, and other similar financial securities and futures contracts on those securities.

(viii) Options for the purchase or sale of any of the securities, currencies, contracts, or financial instruments described in clauses (i) to (vii), inclusive.

(ix) Regulated futures contracts.

(B) Qualifying investment securities does not include an interest in a partnership unless that partnership is itself an investment partnership.

(5) Stocks or securities has the same meaning as applies to that phrase as used in Section 864(b)(2)(A)(ii) of the Internal Revenue Code.

(e) The amendments made to this section by the act adding this subdivision shall apply to taxable years beginning on or after January 1, 1999.

(Amended by Stats. 2001, Ch. 543, Sec. 23. Effective January 1, 2002.)



23041

Taxable year means:

(a) For the purposes of the tax imposed under Chapter 2 (commencing with Section 23101), the calendar year, or the fiscal year for which the tax is payable.

(b) For the purposes of the tax imposed under Chapter 1.5 (commencing with Section 23081), Chapter 3 (commencing with Section 23501), or Chapter 4 (commencing with Section 23701), the calendar year or the fiscal year upon the basis of which the net income is computed.

(c) For purposes of the tax imposed under Chapter 2.5 (commencing with Section 23400), (1) in the case of a taxpayer subject to the tax imposed under Chapter 2 (commencing with Section 23101), the calendar year or the fiscal year for which the tax is payable and (2) in the case of a taxpayer subject to the tax imposed under Chapter 3 (commencing with Section 23501) or Chapter 4 (commencing with Section 23701), the calendar or fiscal year upon the basis of which the net income is computed.

(d) For the purpose of the taxes imposed under this part, a period of 12 months or less.

(e) When referring to a calendar or fiscal year beginning before January 1, 2000, upon the basis of which the net income is computed, the term taxable year shall mean income year, as defined in subdivision (a) of Section 23042.

(Amended by Stats. 2003, Ch. 633, Sec. 6. Effective September 30, 2003.)



23042

(a) For taxable years beginning prior to January 1, 2000, and the first taxable year beginning on or after January 1, 2000, income year means:

(1) For the purposes of the tax imposed under Chapter 2 (commencing with Section 23101), the calendar year or the fiscal year upon the basis of which the net income is computed. Income year means, for the purposes of the tax imposed under Chapter 2 (commencing with Section 23101), in the case of a return made for a fractional part of a year, the period for which such return is made.

(2) For the purposes of the tax imposed under Chapter 1.5 (commencing with Section 23081), Chapter 3 (commencing with Section 23501), or Chapter 4 (commencing with Section 23701), wherever income year is used throughout this part, it means taxable year as that term is defined in Section 23041 for the purposes of the tax imposed under Chapter 1.5 (commencing with Section 23081), Chapter 3 (commencing with Section 23501), or Chapter 4 (commencing with Section 23701).

(3) For purposes of the tax imposed under Chapter 2.5 (commencing with Section 23400), the same as defined in subdivision (a) with respect to a taxpayer subject to the tax imposed under Chapter 2 (commencing with Section 23101) and the same as defined in subdivision (b) with respect to a taxpayer subject to the tax imposed under Chapter 3 (commencing with Section 23501) or Chapter 4 (commencing with Section 23701).

(b) For taxable years (other than the first taxable year) beginning on or after January 1, 2000, the term income year shall have the same meaning as the term taxable year (as defined by Section 23041).

(Amended by Stats. 2000, Ch. 862, Sec. 42. Effective January 1, 2001.)



23043.5

For purposes of this part, in determining the amount of gain or loss (or deemed gain or loss) with respect to any property, Section 7701(g) of the Internal Revenue Code, relating to nonrecourse indebtedness, applies, except as otherwise provided.

(Amended by Stats. 2003, Ch. 185, Sec. 34. Effective January 1, 2004.)



23044

International banking facility means a facility represented by a set of asset and liability accounts segregated on the books and records of a commercial bank, the principal office of which is located in this state, and which is incorporated and doing business under the laws of the United States or of this state, a United States branch or agency of a foreign bank, an Edge corporation organized under Section 25 (a) of the Federal Reserve Act, 12 United States Code 611-631, or an Agreement corporation having an agreement or undertaking with the Board of Governors of the Federal Reserve System under Section 25 of the Federal Reserve Act, 12 United States Code 601-604 (a), that includes only international banking facility time deposits (as defined in subsection (a)(2) of Section 204.8 of Regulation D (12 CFR Part 204), as promulgated by the Board of Governors of the Federal Reserve System), and international banking facility extensions of credit (as defined in subsection (a)(3) of Section 204.8 of Regulation D).

(Added by Stats. 1981, Ch. 825, Sec. 2. Effective September 26, 1981. Applicable to income years ending on or after December 3, 1981, by Sec. 6 of Ch. 825.)



23045

For purposes of this part:

(a) Section 7702 of the Internal Revenue Code, relating to life insurance contract defined, shall apply, except as otherwise provided.

(b) Section 7702A of the Internal Revenue Code, relating to modified endowment contract defined, shall apply, except as otherwise provided.

(c) (1) Section 7702B of the Internal Revenue Code, relating to treatment of qualified long-term care insurance, shall apply, except as otherwise provided.

(2) The amendments made by Section 844 of the Pension Protection Act of 2006 (Public Law 109-280) to Section 7702B of the Internal Revenue Code shall not apply.

(Amended by Stats. 2010, Ch. 14, Sec. 55. Effective January 1, 2011.)



23045.1

For purposes of this part, the term substituted basis property has the same meaning given that term by Section 7701(a)(42) of the Internal Revenue Code.

(Added by Stats. 1987, Ch. 1139, Sec. 8. Effective September 25, 1987. Applicable to income years beginning on or after January 1, 1987, by Sec. 241 of Ch. 1139.)



23045.2

For purposes of this part, the term transferred basis property has the same meaning given that term by Section 7701(a)(43) of the Internal Revenue Code, except that reference to Subtitle A shall instead be a reference to this part.

(Added by Stats. 1987, Ch. 1139, Sec. 9. Effective September 25, 1987. Applicable to income years beginning on or after January 1, 1987, by Sec. 241 of Ch. 1139.)



23045.3

For purposes of this part, the term exchanged basis property has the same meaning given that term by Section 7701(a)(44) of the Internal Revenue Code, except that reference to Subtitle A shall instead be a reference to this part.

(Added by Stats. 1987, Ch. 1139, Sec. 10. Effective September 25, 1987. Applicable to income years beginning on or after January 1, 1987, by Sec. 241 of Ch. 1139.)



23045.4

For purposes of this part, the term nonrecognition transaction has the same meaning given that term by Section 7701(a)(45) of the Internal Revenue Code, except that reference to Subtitle A shall instead be a reference to this part.

(Added by Stats. 1987, Ch. 1139, Sec. 11. Effective September 25, 1987. Applicable to income years beginning on or after January 1, 1987, by Sec. 241 of Ch. 1139.)



23045.5

For purposes of this part, the term domestic building and loan association has the same meaning given that term by Section 7701(a)(19) of the Internal Revenue Code.

(Added by Stats. 1987, Ch. 1139, Sec. 12. Effective September 25, 1987. Applicable to income years beginning on or after January 1, 1987, by Sec. 241 of Ch. 1139.)



23045.6

Section 7701(a)(20) of the Internal Revenue Code, relating to the definition of employee, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 33. Effective October 6, 1993.)



23046

Section 7701(a)(46) of the Internal Revenue Code, relating to determination of whether there is a collective bargaining agreement, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 34. Effective October 6, 1993.)



23046.5

(a) Section 7701(n) of the Internal Revenue Code, relating to convention or association of churches, shall apply, except as otherwise provided.

(b) The phrase this part shall be substituted for this title in Section 7701(n) of the Internal Revenue Code.

(Added by Stats. 2010, Ch. 14, Sec. 56. Effective January 1, 2011.)



23047

Section 7701(e) of the Internal Revenue Code, relating to treatment of certain contracts for providing services, etc., shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 35. Effective October 6, 1993.)



23048

Taxable mortgage pools shall be defined and treated in accordance with Section 7701(i) of the Internal Revenue Code, except as otherwise provided.

(Added by Stats. 1987, Ch. 1139, Sec. 13. Effective September 25, 1987. Applicable to income years beginning on or after January 1, 1987, by Sec. 241 of Ch. 1139.)



23049

Section 7701(h) of the Internal Revenue Code, relating to motor vehicle operating leases, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 36. Effective October 6, 1993.)



23049.1

Section 64 of the Internal Revenue Code, relating to the definition of ordinary income, shall apply.

(Added by Stats. 1991, Ch. 117, Sec. 43. Effective July 16, 1991.)



23049.2

Section 65 of the Internal Revenue Code, relating to the definition of ordinary loss, shall apply.

(Added by Stats. 1991, Ch. 117, Sec. 44. Effective July 16, 1991.)



23050

Definitions, other than general definitions, are set forth in the chapter to which specifically applicable.

(Added by Stats. 1949, Ch. 557.)



23051

The term Bank and Corporation Tax Law of 1954, means Part 11 of Division 2 of the Revenue and Taxation Code as enacted by Statutes 1949, Chapter 557, and as subsequently amended, including all amendments enacted prior to December 31, 1954.

(Added by Stats. 1955, Ch. 938.)



23051.5

(a) (1) Unless otherwise specifically provided, the terms Internal Revenue Code, Internal Revenue Code of 1954, or Internal Revenue Code of 1986, for purposes of this part, mean Title 26 of the United States Code, including all amendments thereto, as enacted on the specified date for the applicable taxable year as defined in paragraph (1) of subdivision (a) of Section 17024.5.

(2) (A) Unless otherwise specifically provided, for federal laws enacted on or after January 1, 1987, and on or before the specified date for the taxable year, uncodified provisions that relate to provisions of the Internal Revenue Code that are incorporated for purposes of this part, shall be applicable to the same taxable years as the incorporated provisions.

(B) In the case where Section 901 of the Economic Growth and Tax Relief Act of 2001 (Public Law 107-16) applies to any provision of the Internal Revenue Code that is incorporated for purposes of this part, Section 901 of the Economic Growth and Tax Relief Act of 2001 (Public Law 107-16) shall apply for purposes of this part in the same manner and to the same taxable years as it applies for federal income tax purposes.

(3) Subtitle G (Tax Technical Corrections) and Part I of Subtitle H (Repeal of Expired or Obsolete Provisions) of the Revenue Reconciliation Act of 1990 (Public Law 101-508) modified numerous provisions of the Internal Revenue Code and provisions of prior federal acts, some of which are incorporated by reference into this part. Unless otherwise provided, the provisions described in the preceding sentence, to the extent that they modify provisions that are incorporated into this part, are declaratory of existing law and shall be applied in the same manner and for the same periods as specified in the Revenue Reconciliation Act of 1990.

(b) Unless otherwise specifically provided, when applying the Internal Revenue Code for purposes of this part, a reference to any of the following is not applicable for purposes of this part:

(1) Domestic International Sales Corporations (DISC), as defined in Section 992(a) of the Internal Revenue Code.

(2) Foreign Sales Corporations (FSC), as defined in Section 922(a) of the Internal Revenue Code.

(3) A personal holding company, as defined in Section 542 of the Internal Revenue Code.

(4) A foreign personal holding company, as defined in Section 552 of the Internal Revenue Code.

(5) A foreign investment company, as defined in Section 1246(b) of the Internal Revenue Code.

(6) A foreign trust as defined in Section 679 of the Internal Revenue Code.

(7) Foreign income taxes and foreign income tax credits.

(8) Federal tax credits and carryovers of federal tax credits.

(c) (1) The provisions contained in Sections 41 to 44, inclusive, and Section 172 of the Tax Reform Act of 1984 (Public Law 98-369), relating to treatment of debt instruments, is not applicable for taxable years beginning before January 1, 1987.

(2) The provisions contained in Public Law 99-121, relating to the treatment of debt instruments, is not applicable for taxable years beginning before January 1, 1987.

(3) For taxable years beginning on and after January 1, 1987, the provisions referred to by paragraphs (1) and (2) shall be applicable for purposes of this part in the same manner and with respect to the same obligations as the federal provisions, except as otherwise provided in this part.

(d) When applying the Internal Revenue Code for purposes of this part, regulations promulgated in final form or issued as temporary regulations by the secretary shall be applicable as regulations issued under this part to the extent that they do not conflict with this part or with regulations issued by the Franchise Tax Board.

(e) Whenever this part allows a taxpayer to make an election, the following rules shall apply:

(1) A proper election filed with the Internal Revenue Service in accordance with the Internal Revenue Code or regulations issued by the secretary shall be deemed to be a proper election for purposes of this part, unless otherwise expressly provided in this part or in regulations issued by the Franchise Tax Board.

(2) A copy of that election shall be furnished to the Franchise Tax Board upon request.

(3) (A) Except as provided in subparagraph (B), in order to obtain treatment other than that elected for federal purposes, a separate election shall be filed with the Franchise Tax Board at the time and in the manner that may be required by the Franchise Tax Board.

(B) (i) If a taxpayer makes a proper election for federal income tax purposes prior to the time that taxpayer becomes subject to the tax imposed under this part or Part 10 (commencing with Section 17001), that taxpayer is deemed to have made the same election for purposes of the tax imposed by this part, Part 10 (commencing with Section 17001), and Part 10.2 (commencing with Section 18401), as applicable, and that taxpayer may not make a separate election for California tax purposes unless that separate election is expressly authorized by this part, Part 10 (commencing with Section 17001), or Part 10.2 (commencing with Section 18401), or by regulations issued by the Franchise Tax Board.

(ii) If a taxpayer has not made a proper election for federal income tax purposes prior to the time that taxpayer becomes subject to tax under this part or Part 10 (commencing with Section 17001), that taxpayer may not make a separate California election for purposes of this part, Part 10 (commencing with Section 17001), or Part 10.2 (commencing with Section 18401), unless that separate election is expressly authorized by this part, Part 10 (commencing with Section 17001), Part 10.2 (commencing with Section 18401), or by regulations issued by the Franchise Tax Board.

(iii) This subparagraph applies only to the extent that the provisions of the Internal Revenue Code or regulations issued by the secretary authorizing an election for federal income tax purposes apply for purposes of this part, Part 10 (commencing with Section 17001), or Part 10.2 (commencing with Section 18401).

(f) Whenever this part allows or requires a taxpayer to file an application or seek consent, the rules set forth in subdivision (e) shall apply to that application or consent.

(g) When applying the Internal Revenue Code for purposes of determining the statute of limitations under this part, any reference to a period of three years shall be modified to read four years for purposes of this part.

(h) When applying, for purposes of this part, any section of the Internal Revenue Code or any applicable regulation thereunder, all of the following shall apply:

(1) For purposes of Chapter 2 (commencing with Section 23101), Chapter 2.5 (commencing with Section 23400), and Chapter 3 (commencing with Section 23501), the term taxable income shall mean net income.

(2) For purposes of Article 2 (commencing with Section 23731) of Chapter 4, the term taxable income shall mean unrelated business taxable income, as defined by Section 23732.

(3) Any reference to subtitle, Chapter 1, or chapter shall mean this part.

(4) The provisions of Section 7806 of the Internal Revenue Code, relating to construction of title, shall apply.

(5) Any provision of the Internal Revenue Code that becomes operative on or after the specified date for that taxable year shall become operative on the same date for purposes of this part.

(6) Any provision of the Internal Revenue Code that becomes inoperative on or after the specified date for that taxable year shall become inoperative on the same date for purposes of this part.

(7) Due account shall be made for differences in federal and state terminology, effective dates, substitution of Franchise Tax Board for secretary when appropriate, and other obvious differences.

(8) Any provision of the Internal Revenue Code that refers to a corporation shall, when applicable for purposes of this part, include a bank, as defined by Section 23039.

(9) Except as otherwise provided, any reference to Section 501 of the Internal Revenue Code shall be interpreted to also refer to Section 23701.

(i) Any reference to a specific provision of the Internal Revenue Code shall include modifications of that provision, if any, in this part.

(Amended by Stats. 2010, Ch. 14, Sec. 57. Effective January 1, 2011.)



23051.7

(a) The enactment of the act adding this section to the code shall not deprive any taxpayer of any carryover of a credit, excess contribution, or loss to which that taxpayer was entitled under this part, including all amendments enacted prior to January 1, 1987.

(b) The carryover of the credit, excess contribution, or loss shall be allowed to be carried forward under the act adding this section to the code for the same period of time as the taxpayer would have been entitled to carry that item forward under prior law.

(c) For purposes of applying the provisions of the act adding this section to the code, the basis or recomputed basis of any asset acquired prior to January 1, 1987, shall be determined under the law at the time the asset was acquired and any adjustments to basis shall be computed as follows:

(1) Any adjustments to basis for income years beginning prior to January 1, 1987, shall be computed under applicable provisions of this part, including all amendments enacted prior to January 1, 1987; and

(2) Any adjustments to basis for taxable years beginning on or after January 1, 1987, shall be computed under the applicable provisions of the act adding this section to the code.

(d) For income years beginning on or after January 1, 1987, and before January 1, 1988, references in this part to alternative minimum tax shall be deemed to be references to the tax on preference income.

(Amended by Stats. 2001, Ch. 543, Sec. 24. Effective January 1, 2002.)



23052

The provisions of this code insofar as they are substantially the same as existing statutory provisions relating to the same subject matter shall be construed as restatements and continuations thereof, and not as new enactments.

(Added by Stats. 1955, Ch. 938.)



23053

The repeal of any provision of the Bank and Corporation Tax Law shall not affect any act done or any right accruing or accrued, or any suit or proceeding had or commenced in any civil cause, before such repeal; but all rights and liabilities under such law shall continue, and may be enforced in the same manner, as if such repeal had not been made.

(Amended by Stats. 1991, Ch. 117, Sec. 46. Effective July 16, 1991.)



23054

For the purpose of applying the Bank and Corporation Tax Law of 1954 or the Bank and Corporation Tax Law as herein enacted to any period, any reference in either such law to another provision of the Bank and Corporation Tax Law of 1954 or the Bank and Corporation Tax Law as herein enacted which is not then applicable to such period shall be deemed a reference to the corresponding provision of the other law which is then applicable to such period.

(Added by Stats. 1955, Ch. 938.)



23055

Any provision of this part which refers to the application of any portion of this part to a prior period (or which depends upon the application to a prior period of any portion of this part) shall, when appropriate and consistent with the purpose of such provision, be deemed to refer to (or depend upon the application of) the corresponding provision of Part 11 of Division 2 of the Revenue and Taxation Code or of any other corporation tax laws as were applicable to the prior period.

(Amended by Stats. 2001, Ch. 543, Sec. 25. Effective January 1, 2002.)



23056

Division, part, chapter, article, section and subsection headings contained herein shall not be deemed to govern, limit, modify, or in any manner affect the scope, meaning, or intent of the provisions of this code.

(Added by Stats. 1955, Ch. 938.)



23057

If any chapter, article, section, subsection, clause, sentence or phrase of this part which is reasonably separable from the remaining portions of this part, or the application thereof to any person, taxpayer or circumstance, is for any reason determined unconstitutional, such determination shall not affect the remainder of this part, nor, will the application of any such provision to other persons, taxpayers or circumstances, be affected thereby.

(Added by Stats. 1955, Ch. 938.)



23058

Unless otherwise specifically provided therein, the provisions of any act:

(a) That affect the imposition or computation of tax, penalties, or the allowance of credits against the tax, shall be applied to taxable years beginning on or after January 1 of the year in which the act takes effect.

(b) That otherwise affect the provisions of this part shall be applied on and after the date the act takes effect.

(Amended by Stats. 2000, Ch. 862, Sec. 44. Effective January 1, 2001.)



23059

Unless expressly otherwise provided in this part, any notice may be given by first-class mail postage prepaid.

(Added by Stats. 1972, Ch. 1237.)



23060

Provisions in other codes or General Law Statutes that are related to this part include all of the following:

(a) Chapter 20.6 (commencing with Section 9891) of Division 3 of the Business and Professions Code, relating to tax preparers.

(b) Sections 1502, 2204 to 2206, inclusive, 6210, 6810, 8210, and 8810 of the Corporations Code, relating to the corporation officer statement penalty.

(c) Section 2104 of the Corporations Code, that prevents the application of any provision of this part against any foreign lending institution whose activities in this state are limited to those described in subdivision (d) of Section 191 of the Corporations Code.

(d) Sections 15700 to 15702.1, inclusive, of the Government Code, relating to the Franchise Tax Board.

(e) Part 10 (commencing with Section 17001), relating to the Personal Income Tax Law.

(f) Part 10.2 (commencing with Section 18401), relating to the Administration of Franchise and Income Taxes.

(g) Part 10.7 (commencing with Section 21001), relating to the Taxpayers Bill of Rights.

(h) Part 18 (commencing with Section 38001), relating to the Multistate Tax Compact.

(Amended by Stats. 2006, Ch. 538, Sec. 625. Effective January 1, 2007.)









CHAPTER 2. The Corporation Franchise Tax

ARTICLE 1. Definitions and General Provisions

23101

(a) Doing business means actively engaging in any transaction for the purpose of financial or pecuniary gain or profit.

(b) For taxable years beginning on or after January 1, 2011, a taxpayer is doing business in this state for a taxable year if any of the following conditions has been satisfied:

(1) The taxpayer is organized or commercially domiciled in this state.

(2) Sales, as defined in subdivision (e) or (f) of Section 25120 as applicable for the taxable year, of the taxpayer in this state exceed the lesser of five hundred thousand dollars ($500,000) or 25 percent of the taxpayer s total sales. For purposes of this paragraph, sales of the taxpayer include sales by an agent or independent contractor of the taxpayer. For purposes of this paragraph, sales in this state shall be determined using the rules for assigning sales under Sections 25135 and 25136 and the regulations thereunder, as modified by regulations under Section 25137.

(3) The real property and tangible personal property of the taxpayer in this state exceed the lesser of fifty thousand dollars ($50,000) or 25 percent of the taxpayer s total real property and tangible personal property. The value of real and tangible personal property and the determination of whether property is in this state shall be determined using the rules contained in Sections 25129 to 25131, inclusive, and the regulations thereunder, as modified by regulation under Section 25137.

(4) The amount paid in this state by the taxpayer for compensation, as defined in subdivision (c) of Section 25120, exceeds the lesser of fifty thousand dollars ($50,000) or 25 percent of the total compensation paid by the taxpayer. Compensation in this state shall be determined using the rules for assigning payroll contained in Section 25133 and the regulations thereunder, as modified by regulations under Section 25137.

(c) (1) The Franchise Tax Board shall annually revise the amounts in paragraphs (2), (3), and (4) of subdivision (b) in accordance with subdivision (h) of Section 17041.

(2) For purposes of the adjustment required by paragraph (1), subdivision (h) of Section 17041 shall be applied by substituting 2012 in lieu of 1988.

(d) The sales, property, and payroll of the taxpayer include the taxpayer s pro rata or distributive share of pass-through entities. For purposes of this subdivision, pass-through entities means a partnership or an S corporation.

(Amended November 6, 2012, by initiative Proposition 39, Sec. 3.)



23101.5

(a) The Franchise Tax Board may determine that a corporation is not doing business in this state for purposes of this chapter or deriving income from sources within this state for purposes of Chapter 3 (commencing with Section 23501) if its only activities within this state are either or both of the following:

(1) The purchase of personal property or services solely for its own use or use by its affiliate outside this state if:

(A) The corporation does not have more than 100 employees in this state, whose duties are limited to solicitation, negotiation, liaison, monitoring, auditing, and inspecting the personal property or services acquired, or providing technical advice with respect to its requirements, and

(B) The corporation does not have more than 200 employees in this state, whose duties are limited to solicitation, negotiation, liaison, monitoring, auditing, and inspecting the personal property or services acquired, or providing technical advice with respect to its requirements, and the personal property or services purchased by the corporation or its affiliate are used for the construction or modification of a physical plant or facility located outside the state, and

(C) The combined number of employees in this state pursuant to subparagraphs (A) and (B) does not exceed 200.

(2) The presence of employees in this state only for the purpose of attending a public or private school, college, or university.

(b) A corporation may petition the Franchise Tax Board for a determination in accord with procedures established by the Franchise Tax Board. The filing of that petition shall be deemed a waiver of the confidentiality provisions of Section 19542 with respect to the facts alleged in the petition and any additional evidence produced with respect to those facts.

(c) If the determination is made, it shall remain in force for five years as long as the corporation continues to meet the above criteria. However, with respect to corporations meeting the above criteria on or before January 1, 1978, the determination shall remain in force indefinitely so long as the corporation continues to meet the above criteria.

(d) The corporation shall annually confirm with the Franchise Tax Board within two months and 15 days after the close of its fiscal year, in the manner as the Franchise Tax Board may prescribe, that the facts relevant to the granting of the determination then in effect remain unchanged or shall state and explain any changes that have occurred since the preceding report was filed.

(e) Where a corporation applying for or relying on the determination is engaged in a unitary business, the limitation of 100 or 200 employees, as applicable, that is specified in paragraph (1) of subdivision (a) shall apply to the aggregation of all corporations within the unitary group.

(f) Each taxpayer that sells property or services to a corporation with more than 100 employees in this state, with respect to which the determination has been made, shall file annually with the Franchise Tax Board, in the manner as the Franchise Tax Board may prescribe, a report identifying the number of its employees within this state directly attributable to the construction or modification of a physical plant or facility located outside the state.

(g) This section shall become operative on January 1, 1994.

(Repealed (in Sec. 37.2) and added by Stats. 1993, Ch. 877, Sec. 37.5. Effective October 6, 1993. Section operative January 1, 1994, by its own provisions.)



23102

Any corporation holding or organized to hold stock or bonds of any other corporation or corporations, and not trading in stock or bonds or other securities held, and engaging in no activities other than the receipt and disbursement of dividends from stock or interest from bonds, is not a corporation doing business in this State for the purposes of this chapter.

(Amended by Stats. 1951, Ch. 72.)



23104

(a) For purposes of this part only, any corporation that is not incorporated under the laws of this state and whose sole activity in this state is engaging in convention and trade show activities, as described in Section 513(d)(3)(A) of the Internal Revenue Code, for seven or fewer calendar days, or any portion thereof, during the taxable year and that does not derive more than ten thousand dollars ($10,000) of gross income reportable to this state from those activities during that taxable year is not a corporation doing business in this state.

(b) For purposes of this section, the determination of gross income reportable to this state of a taxpayer shall be made by including the gross income reportable to this state of each member of the commonly controlled group (as defined by Section 25105) of which the taxpayer is a member.

(Amended by Stats. 2000, Ch. 862, Sec. 45. Effective January 1, 2001.)



23113

The tax imposed under this chapter shall attach whether a taxpayer has a taxable year of twelve months or less.

(Added by Stats. 1949, Ch. 557.)



23114

(a) A corporation shall not be subject to the taxes imposed by this chapter if the corporation did no business in this state during the taxable year and the taxable year was 15 days or less.

(b) The period of time for which a corporation is not subject to taxes imposed by this chapter as provided in subdivision (a) may not be considered a taxable year for purposes of subdivision (e) or paragraph (1) of subdivision (f) of Section 23153.

(Amended by Stats. 2003, Ch. 455, Sec. 7. Effective January 1, 2004.)






ARTICLE 2. Tax on General Corporations

23151

(a) With the exception of banks and financial corporations, every corporation doing business within the limits of this state and not expressly exempted from taxation by the provisions of the Constitution of this state or by this part, shall annually pay to the state, for the privilege of exercising its corporate franchises within this state, a tax according to or measured by its net income, to be computed at the rate of 7.6 percent upon the basis of its net income for the next preceding income year, or if greater, the minimum tax specified in Section 23153.

(b) For calendar or fiscal years ending after June 30, 1973, the rate of tax shall be 9 percent instead of 7.6 percent as provided by subdivision (a).

(c) For calendar or fiscal years ending in 1980 to 1986, inclusive, the rate of tax shall be 9.6 percent.

(d) For calendar or fiscal years ending in 1987 to 1996, inclusive, and for any income year beginning before January 1, 1997, the tax rate shall be 9.3 percent.

(e) For any income year beginning on or after January 1, 1997, the tax rate shall be 8.84 percent. The change in rate provided in this subdivision shall be made without proration otherwise required by Section 24251.

(f) (1) For the first taxable year beginning on or after January 1, 2000, the tax imposed under this section shall be the sum of both of the following:

(A) A tax according to or measured by net income, to be computed at the rate of 8.84 percent upon the basis of the net income for the next preceding income year, but not less than the minimum tax specified in Section 23153.

(B) A tax according to or measured by net income, to be computed at the rate of 8.84 percent upon the basis of the net income for the first taxable year beginning on or after January 1, 2000, but not less than the minimum tax specified in Section 23153.

(2) Except as provided in paragraph (1), for taxable years beginning on or after January 1, 2000, the tax imposed under this section shall be a tax according to or measured by net income, to be computed at the rate of 8.84 percent upon the basis of the net income for that taxable year, but not less than the minimum tax specified in Section 23153.

(Amended by Stats. 2000, Ch. 862, Sec. 47. Effective January 1, 2001.)



23151.1

Notwithstanding Section 23151, every corporation (except banks and financial corporations) doing business within the limits of this state and not exempted from taxation by the provisions of the Constitution of this state or by this part, shall annually pay to the state for the privilege of exercising its corporate franchises within this state, a tax determined as follows:

(a) With respect to corporations, other than those described in subdivision (b), which commence doing business within the state after December 31, 1971, and before January 1, 2000, the tax for the taxable year of commencement, whether or not for 12 full months, shall be the minimum franchise tax prescribed in Section 23153.

(b) If after December 31, 1972, a corporation commences to do business and ceases doing business in the same taxable year, the tax for that taxable year shall be according to or measured by its net income for the year, to be computed at the rate prescribed in Section 23151.

(c) (1) With respect to taxable years beginning after December 31, 1972, and before January 1, 2000, other than the year of commencement described in subdivision (a) or (b) or the year of cessation described in subdivision (d), the tax for that taxable year shall be according to or measured by its net income for the next preceding taxable year, to be computed at the rate prescribed in Section 23151.

(2) With respect to taxable years beginning on or after January 1, 2000, (other than the first taxable year beginning on or after that date), the tax for the taxable year (including the taxable year of commencement and the taxable year of cessation) shall be according to or measured by its net income for the taxable year to be computed at the rate prescribed in Section 23151.

(d) With respect to corporations which cease doing business in a taxable year beginning after December 31, 1972, and before January 1, 2000, other than those described in subdivision (b), the tax for the taxable year of cessation shall be:

(1) According to or measured by its net income for the next preceding taxable year, to be computed at the rate prescribed in Section 23151, plus

(2) According to or measured by its net income for the taxable year during which the corporation ceased doing business, to be computed at the rate prescribed in Section 23151.

(e) In any event, the tax for any taxable year shall not be less than the minimum tax provided for in Section 23153 for that taxable year.

(Amended by Stats. 2000, Ch. 862, Sec. 48. Effective January 1, 2001.)



23151.2

Notwithstanding Section 23151, every corporation (except banks and financial corporations) not exempted from taxation by the provisions of the Constitution of this state or by this part which dissolves or withdraws, shall pay a tax for its taxable year of dissolution or withdrawal according to or measured by its net income for the taxable year in which it ceased doing business, unless that income has previously been included in the measure of tax for any taxable year, to be computed at the rate prescribed in Section 23151 for its taxable year of dissolution or withdrawal. In any event, the tax for the taxable year of its dissolution or withdrawal shall not be less than the minimum tax provided for in Section 23153 for that taxable year.

(Amended by Stats. 2000, Ch. 862, Sec. 49. Effective January 1, 2001.)



23153

(a) Every corporation described in subdivision (b) shall be subject to the minimum franchise tax specified in subdivision (d) from the earlier of the date of incorporation, qualification, or commencing to do business within this state, until the effective date of dissolution or withdrawal as provided in Section 23331 or, if later, the date the corporation ceases to do business within the limits of this state.

(b) Unless expressly exempted by this part or the California Constitution, subdivision (a) shall apply to each of the following:

(1) Every corporation that is incorporated under the laws of this state.

(2) Every corporation that is qualified to transact intrastate business in this state pursuant to Chapter 21 (commencing with Section 2100) of Division 1 of Title 1 of the Corporations Code.

(3) Every corporation that is doing business in this state.

(c) The following entities are not subject to the minimum franchise tax specified in this section:

(1) Credit unions.

(2) Nonprofit cooperative associations organized pursuant to Chapter 1 (commencing with Section 54001) of Division 20 of the Food and Agricultural Code that have been issued the certificate of the board of supervisors prepared pursuant to Section 54042 of the Food and Agricultural Code. The association shall be exempt from the minimum franchise tax for five consecutive taxable years, commencing with the first taxable year for which the certificate is issued pursuant to subdivision (b) of Section 54042 of the Food and Agricultural Code. This paragraph only applies to nonprofit cooperative associations organized on or after January 1, 1994.

(d) (1) Except as provided in paragraph (2), paragraph (1) of subdivision (f) of Section 23151, paragraph (1) of subdivision (f) of Section 23181, and paragraph (1) of subdivision (c) of Section 23183, corporations subject to the minimum franchise tax shall pay annually to the state a minimum franchise tax of eight hundred dollars ($800).

(2) The minimum franchise tax shall be twenty-five dollars ($25) for each of the following:

(A) A corporation formed under the laws of this state whose principal business when formed was gold mining, which is inactive and has not done business within the limits of the state since 1950.

(B) A corporation formed under the laws of this state whose principal business when formed was quicksilver mining, which is inactive and has not done business within the limits of the state since 1971, or has been inactive for a period of 24 consecutive months or more.

(3) For purposes of paragraph (2), a corporation shall not be considered to have done business if it engages in business other than mining.

(e) Notwithstanding subdivision (a), for taxable years beginning on or after January 1, 1999, and before January 1, 2000, every qualified new corporation shall pay annually to the state a minimum franchise tax of five hundred dollars ($500) for the second taxable year. This subdivision shall apply to any corporation that is a qualified new corporation and is incorporated on or after January 1, 1999, and before January 1, 2000.

(1) The determination of the gross receipts of a corporation, for purposes of this subdivision, shall be made by including the gross receipts of each member of the commonly controlled group, as defined in Section 25105, of which the corporation is a member.

(2) Gross receipts, less returns and allowances reportable to this state, means the sum of the gross receipts from the production of business income, as defined in subdivision (a) of Section 25120, and the gross receipts from the production of nonbusiness income, as defined in subdivision (d) of Section 25120.

(3) Qualified new corporation means a corporation that is incorporated under the laws of this state or has qualified to transact intrastate business in this state, that begins business operations at or after the time of its incorporation and that reasonably estimates that it will have gross receipts, less returns and allowances, reportable to this state for the taxable year of one million dollars ($1,000,000) or less. Qualified new corporation does not include any corporation that began business operations as a sole proprietorship, a partnership, or any other form of business entity prior to its incorporation. This subdivision shall not apply to any corporation that reorganizes solely for the purpose of reducing its minimum franchise tax.

(4) This subdivision shall not apply to limited partnerships, as defined in Section 17935, limited liability companies, as defined in Section 17941, limited liability partnerships, as described in Section 17948, charitable organizations, as described in Section 23703, regulated investment companies, as defined in Section 851 of the Internal Revenue Code, real estate investment trusts, as defined in Section 856 of the Internal Revenue Code, real estate mortgage investment conduits, as defined in Section 860D of the Internal Revenue Code, qualified Subchapter S subsidiaries, as defined in Section 1361(b)(3) of the Internal Revenue Code, or to the formation of any subsidiary corporation, to the extent applicable.

(5) For any taxable year beginning on or after January 1, 1999, and before January 1, 2000, if a corporation has qualified to pay five hundred dollars ($500) for the second taxable year under this subdivision, but in its second taxable year, the corporation s gross receipts, as determined under paragraphs (1) and (2), exceed one million dollars ($1,000,000), an additional tax in the amount equal to three hundred dollars ($300) for the second taxable year shall be due and payable by the corporation on the due date of its return, without regard to extension, for that year.

(f) (1) Notwithstanding subdivision (a), every corporation that incorporates or qualifies to do business in this state on or after January 1, 2000, shall not be subject to the minimum franchise tax for its first taxable year.

(2) This subdivision shall not apply to limited partnerships, as defined in Section 17935, limited liability companies, as defined in Section 17941, limited liability partnerships, as described in Section 17948, charitable organizations, as described in Section 23703, regulated investment companies, as defined in Section 851 of the Internal Revenue Code, real estate investment trusts, as defined in Section 856 of the Internal Revenue Code, real estate mortgage investment conduits, as defined in Section 860D of the Internal Revenue Code, and qualified Subchapter S subsidiaries, as defined in Section 1361(b)(3) of the Internal Revenue Code, to the extent applicable.

(3) This subdivision shall not apply to any corporation that reorganizes solely for the purpose of avoiding payment of its minimum franchise tax.

(g) Notwithstanding subdivision (a), a domestic corporation, as defined in Section 167 of the Corporations Code, that files a certificate of dissolution in the office of the Secretary of State pursuant to subdivision (b) of Section 1905 of the Corporations Code, prior to its amendment by the act amending this subdivision, and that does not thereafter do business shall not be subject to the minimum franchise tax for taxable years beginning on or after the date of that filing.

(h) The minimum franchise tax imposed by paragraph (1) of subdivision (d) shall not be increased by the Legislature by more than 10 percent during any calendar year.

(i) (1) Notwithstanding subdivision (a), a corporation that is a small business solely owned by a deployed member of the United States Armed Forces shall not be subject to the minimum franchise tax for any taxable year the owner is deployed and the corporation operates at a loss or ceases operation.

(2) The Franchise Tax Board may promulgate regulations as necessary or appropriate to carry out the purposes of this subdivision, including a definition for ceases operation.

(3) For the purposes of this subdivision, all of the following definitions apply:

(A) Deployed means being called to active duty or active service during a period when a Presidential Executive order specifies that the United States is engaged in combat or homeland defense. Deployed does not include either of the following:

(i) Temporary duty for the sole purpose of training or processing.

(ii) A permanent change of station.

(B) Operates at a loss means negative net income as defined in Section 24341.

(C) Small business means a corporation with total income from all sources derived from, or attributable, to the state of two hundred fifty thousand dollars ($250,000) or less.

(4) This subdivision shall become inoperative for taxable years beginning on or after January 1, 2018.

(Amended by Stats. 2011, Ch. 296, Sec. 281. Effective January 1, 2012.)



23154

The tax imposed under this chapter is in lieu of all ad valorem taxes and assessments of every kind and nature upon the general corporate franchises of the corporations taxable under this chapter but is not in lieu of any taxes or assessments upon real property interests not otherwise exempted from taxation or assessment, that are created by special franchises owned, held, or used by those corporations. All those real property interests, not otherwise exempted from taxation or assessment that are created by those special franchises shall be assessed annually by the board, at their actual value, in the same manner as is provided for the assessment of other property to be assessed by that board under Section 19 of Article XIII of the California Constitution, and shall be subject to taxation to the same extent and in the same manner as other property assessed under that constitutional provision by the board. For purposes of assessing a real property interest pursuant to the preceding sentence, the value of intangible assets or rights shall not enhance or be reflected in the value of that real property interest, except that the real property interest may be assessed and valued by assuming the presence of intangible assets and rights necessary to put the real property interest to beneficial or productive use.

(Amended by Stats. 1995, Ch. 498, Sec. 17. Effective January 1, 1996.)



23155

In the event that taxes, interest and penalties have been or shall be assessed against, paid by or collected from a taxpayer under a subdivision of Section 23151.1, which assessment, payment or collection should have been made under a different subdivision, such taxes, interest and penalties shall be considered as having been assessed, paid or collected under such different subdivision as of the date or dates they were made.

(Added by Stats. 1977, Ch. 552.)






ARTICLE 3. Tax on Banks and Financial Corporations

23181

(a) Except as otherwise provided herein, an annual tax is hereby imposed upon every bank doing business within the limits of this state according to or measured by its net income, upon the basis of its net income for the next preceding income year at the rate provided under Section 23186.

(b) If a bank commences to do business and ceases doing business in the same taxable year, the tax for such taxable year shall be according to or measured by its net income for such year, at the rate provided under Section 23186.

(c) With respect to a bank, other than a bank described in subdivision (b), which ceases doing business after December 31, 1972, the tax for the taxable year of cessation shall be:

(1) According to or measured by its net income for the next preceding income year, to be computed at the rate prescribed in Section 23186, plus

(2) According to or measured by its net income for the income year during which the bank ceased doing business, to be computed at the rate prescribed in Section 23186.

(d) In the case of a bank which ceased doing business before January 1, 1973, but dissolves or withdraws on such date or thereafter, the tax for the taxable year of dissolution or withdrawal shall be according to or measured by its net income for the income year during which the bank ceased doing business, unless such income has previously been included in the measure of tax for any taxable year, to be computed at the rate prescribed under Section 23186 for the taxable year of dissolution or withdrawal.

(e) Commencing with income years ending in 1980, every bank shall pay to the state a minimum tax (determined in accordance with Section 23153) or the measured tax imposed on its income, whichever is greater.

(f) (1) For the first taxable year beginning on or after January 1, 2000, the tax imposed under this section shall be the sum of both of the following:

(A) A tax according to or measured by net income, to be computed at the rate provided under Section 23186 upon the basis of the net income for the next preceding income year, but not less than the minimum tax specified in Section 23153.

(B) A tax according to or measured by net income, to be computed at the rate provided under Section 23186 upon the basis of the net income for the first taxable year beginning on or after January 1, 2000, but not less than the minimum tax specified in Section 23153.

(2) Except as provided in paragraph (1), for taxable years beginning on or after January 1, 2000, the tax imposed under this section shall be a tax according to or measured by net income, to be computed at the rate provided under Section 23186 upon the basis of the net income for that taxable year, but not less than the minimum tax specified in Section 23153.

(Amended by Stats. 2000, Ch. 862, Sec. 51. Effective January 1, 2001.)



23182

The tax imposed under this part upon banks and financial corporations is in lieu of all other taxes and licenses, state, county and municipal, upon the said banks and financial corporations except taxes upon their real property, local utility user taxes, sales and use taxes, state energy resources surcharge, state emergency telephone users surcharge, and motor vehicle and other vehicle registration license fees and any other tax or license fee imposed by the state upon vehicles, motor vehicles or the operation thereof.

The changes in this section made by the 1979 80 Legislature with respect to sales and use taxes apply to taxable years beginning on and after January 1, 1980, and the remaining changes apply to taxable years beginning on and after January 1, 1981.

(Amended by Stats. 2001, Ch. 543, Sec. 27. Effective January 1, 2002.)



23183

(a) For taxable years beginning before January 1, 2000, an annual tax is hereby imposed upon every financial corporation doing business within the limits of this state and taxable under the provisions of Section 27 of Article XIII of the Constitution of this state, for the privilege of exercising its corporate franchises within this state, according to or measured by its net income, upon the basis of its net income for the next preceding income year at the rate provided under Section 23186.

(b) For purposes of this article, the term financial corporation does not include any corporation, including a wholly owned subsidiary of a bank or bank holding company, if the principal business activity of such entity consists of leasing tangible personal property.

(c) (1) For the first taxable year beginning on or after January 1, 2000, the tax imposed under this section shall be the sum of both of the following:

(A) A tax according to or measured by net income, to be computed at the rate provided under Section 23186 upon the basis of the net income for the next preceding income year, but not less than the minimum tax specified in Section 23153.

(B) A tax according to or measured by net income, to be computed at the rate provided under Section 23186 upon the basis of the net income for the first taxable year beginning on or after January 1, 2000, but not less than the minimum tax specified in Section 23153.

(2) Except as provided in paragraph (1), for taxable years beginning on or after January 1, 2000, the tax imposed under this section shall be a tax according to or measured by net income, to be computed at the rate provided under Section 23186 upon the basis of the net income for that taxable year, but not less than the minimum tax specified in Section 23153.

(Amended by Stats. 2000, Ch. 862, Sec. 52. Effective January 1, 2001.)



23183.1

Notwithstanding Section 23183, every financial corporation doing business within the limits of this state and not exempted from taxation by the Constitution of this state or by this part, shall annually pay to the state for the privilege of exercising its corporate franchises within this state, a tax determined as follows:

(a) If a financial corporation commences to do business and ceases doing business in the same taxable year, the tax for that taxable year shall be according to or measured by its net income for that year, at the rate provided under Section 23186.

(b) (1) With respect to taxable years beginning before January 1, 2000, other than the year of commencement described in subdivision (a) or the year of cessation described in subdivision (c), a tax according to or measured by its net income, to be computed at the rate prescribed in Section 23186 upon the basis of its net income for the next preceding income year.

(2) With respect to taxable years beginning on or after January 1, 2000 (other than the first taxable year beginning on or after that date), the tax for the taxable year (including the taxable year of commencement and the taxable year of cessation) shall be a tax according to or measured by its net income, to be computed at the rate prescribed in Section 23186 upon the basis of its net income for the taxable year.

(c) With respect to financial corporations, which cease doing business in a taxable year beginning before January 1, 2000, other than those described in subdivision (a), the tax for the taxable year of cessation shall be:

(1) According to or measured by its net income for the next preceding income year to be computed at the rate prescribed in Section 23186, plus

(2) According to or measured by its net income for the income year during which the financial corporation ceased doing business, to be computed at the rate prescribed in Section 23186.

(Amended by Stats. 2000, Ch. 862, Sec. 53. Effective January 1, 2001.)



23183.2

Notwithstanding Section 23183, every financial corporation not exempted from taxation by the provisions of the Constitution of this state or by this part which dissolves or withdraws, shall pay a tax for its taxable year of dissolution or withdrawal according to or measured by its net income for the taxable year in which it ceased doing business, to be computed at the rate prescribed in Section 23186 for its taxable year of dissolution or withdrawal, unless the income has previously been included in the measure of tax for any taxable year.

(Amended by Stats. 2000, Ch. 862, Sec. 54. Effective January 1, 2001.)



23186

For taxable years ending on or after December 31, 1995, the rate of tax on banks and financial corporations shall be the rate of tax specified in Section 23151, plus 2 percent.

(Amended by Stats. 2000, Ch. 862, Sec. 55. Effective January 1, 2001.)



23187

Upon the request of a taxpayer under this chapter, the tax-collecting officer of a county, city, or other political subdivision of this State, shall furnish an official receipt for real and personal property taxes paid to him setting forth a description of such property, the assessed valuation thereof, the rate of tax, the amount of taxes paid, and the beginning and ending of the year for which the taxes are paid.

(Added by Stats. 1949, Ch. 557.)



23188

In the event that taxes, interest, or penalties have been or shall be assessed against, paid by, or collected from a taxpayer under a subdivision of Section 23181 or 23183.1, which assessment, payment, or collection should have been made under a different subdivision of those sections, the taxes, interest, or penalties shall be considered as having been assessed, paid, or collected under that different subdivision as of the date or dates they were made.

(Amended by Stats. 2000, Ch. 415, Sec. 3. Effective January 1, 2001.)






ARTICLE 3.5. Credit for Prepaid Tax

23201

(a) In the case of a taxpayer whose tax for the first taxable year was computed under Sections 23222 to 23224, inclusive (or corresponding sections of prior laws), there shall be allowed as a credit against the tax for the taxable year of dissolution or withdrawal, the excess of the tax paid over the minimum tax for the first taxable year which constituted a full 12 months of doing business in this state and whose income has been included in the measure of tax of a succeeding taxable year.

(b) Any credit previously allowed under this section or for a year in which the taxpayer ceased doing business shall not be allowed again in computing a credit under this section.

(Amended by Stats. 1977, Ch. 552.)



23202

(a) In the case of a taxpayer who has been a transferee in a reorganization to which Sections 23251 to 23254, inclusive, or corresponding sections of prior laws, were applicable, there shall be allowed as a credit for the taxable year of dissolution or withdrawal, the excess of the tax paid over the minimum tax paid by prior transferors or by the transferee as a transferor under Sections 23222 to 23224, inclusive, or corresponding sections of prior laws, for the first taxable year of the transferors that constituted a full 12 months of doing business and whose income has been included in the measure of tax of a succeeding taxable year.

(b) The credit allowable under this section shall be in addition to any credit that may be allowable to the taxpayer under Section 23201. However, any credit previously allowed under Section 23201, under this section, or for a year in which the taxpayer or transferor ceased doing business, shall not be allowed again in computing a credit under this section.

(Amended by Stats. 2006, Ch. 538, Sec. 626. Effective January 1, 2007.)



23203

The credits provided by Sections 23201 and 23202 shall be allowable only upon submission by the taxpayer of evidence establishing to the satisfaction of the Franchise Tax Board the amount of the tax paid pursuant to Sections 23222 to 23224, inclusive (or corresponding sections of prior laws), and with respect to which the credit is claimed.

(Added by Stats. 1971, Ch. 1304.)



23204

(a) No credit under this article shall be allowed or made after four years from the last day prescribed for filing the return for the taxable year of dissolution or withdrawal, or within the periods prescribed under Article 1 of Chapter 22, whichever period expires the latest, unless before the expiration of such period a claim therefor is filed by the taxpayer.

(b) Notwithstanding the provisions of Section 23204(a), no credit under this article shall be allowed or made to a taxpayer which has been suspended for a period of four continuous years beginning on or after January 1, 1975.

(Amended by Stats. 1977, Ch. 552.)






ARTICLE 4. Commencing Corporations

23221

(a) Any credit union that incorporates under the laws of this state or qualifies to transact intrastate business in this state shall thereupon prepay a tax of twenty-five dollars ($25) as provided in Section 23153. The prepayment shall be made to the Secretary of State with the filing of the articles of incorporation or the statement and designation by a foreign corporation. The Secretary of State shall transmit the amount of the prepayment to the Franchise Tax Board. The Franchise Tax Board shall certify to the Secretary of State on an individual or class basis those domestic or foreign corporations that are exempt from prepayment or for which prepayment to the Secretary of State is waived.

(b) This section shall become operative and apply beginning on or after January 1, 2001.

(Repealed (in Sec. 2) and added by Stats. 1999, Ch. 64, Sec. 3. Effective July 6, 1999. Section operative January 1, 2001, by its own provisions.)



23222

(a) If a taxpayer commences to do business in this state during its first taxable year its tax for that year shall be adjusted upon the basis of the net income received during that taxable year, at the rate applicable to that year, a credit being allowed for the prepayment of the minimum tax. The return for the first taxable year, which shall be filed within 2 months and 15 days after the close of that year, shall also be the basis for the tax of said taxpayer for its second taxable year, if its first taxable year is a period of 12 months. In every case in which the first taxable year of a taxpayer constitutes a period of less than 12 months, or in which a taxpayer does business for a period of less than 12 months during its first taxable year, said taxpayer shall pay as a prepayment of the tax for its second taxable year a tax based on the income for the first taxable year computed under the law and at the rate applicable to the second taxable year, the same to be due and payable at the same times and in the same manner as if that amount were the entire amount of its tax for that year; and upon the filing of its tax return within 2 months and 15 days after the close of the second taxable year it shall pay a tax for said year, at the rate applicable to that year, based upon its net income received during that year, allowing a credit for the prepayment; but in no event, except as provided in Section 23332, shall the tax for the second taxable year be less than the amount of the prepayment for that year, and said return for its second taxable year shall also be the basis for the tax of said taxpayer for its third taxable year, if the second taxable year constitutes a period of 12 months.

(b) The provisions of subdivision (a) shall be applicable only if a taxpayer commenced doing business in this state before January 1, 1972.

(Amended by Stats. 1971, 1st Ex. Sess., Ch. 1.)



23222a

In every case in which the second or succeeding taxable years of a commencing taxpayer constitute a period of less than 12 months or in which the taxpayer does business for a period of less than 12 months during its second or succeeding taxable years, the tax for such year or years shall be measured by the income of that period or periods subject to the continuation of the prepayment procedure outlined in Section 23222. In no event shall the income of any period or periods herein described be used as the measure of the tax for the succeeding taxable year, other than the prepayment, until the last short period is succeeded by a taxable period of 12 months, in which case the income of the last short period shall, if greater than the income of the 12-month period, constitute the measure of the tax for such 12-month period.

Thereafter the procedure outlined in Section 23222, in respect of the second and third taxable years, shall apply and the taxpayer shall not be subject to the provisions of this section.

In the event that a taxpayer is dissolved or withdraws from this state while subject to the provisions of this section, its tax for the year of dissolution or withdrawal shall be measured by its net income for such year. However, in no event shall the tax be less than the minimum tax provided by Section 23153.

The provisions of this section shall be applicable only if a taxpayer commenced doing business in this state before January 1, 1972.

(Amended by Stats. 1971, 1st Ex. Sess., Ch. 1.)



23223

(a) When any taxpayer commences to do business in this state for the first time in any taxable year other than the year of incorporation or qualification, its tax for that taxable year and for the succeeding taxable year shall be computed in accordance with the provisions of Section 23222 relative to first and second taxable years, a credit being allowed for any tax payable under Section 23153 for the year in which it commences to do business.

(b) The provisions of subdivision (a) shall be applicable only if a taxpayer commenced doing business in this state before January 1, 1972.

(Amended by Stats. 1971, 1st Ex. Sess., Ch. 1.)



23224

(a) Notwithstanding the provisions of Section 23222 and Section 23223, if a corporation, which has been subject to the provisions of Chapter 3 commences to do business in this state, its tax shall be computed as follows:

(1) Such corporation shall pay a tax under Chapter 3 for the whole of the year it commences to do such business;

(2) Such corporation shall, for the taxable year succeeding the year it commences to do business in this state, pay a tax under this chapter measured by its income for that taxable year;

(3) Such corporation shall, for its third taxable year, pay a tax, under this chapter, measured by its income for its second taxable year;

(4) Notwithstanding any other provisions of this part, such corporation shall file its return for such second and third taxable years on or before the 15th day of the third month following the close of its second taxable year.

(b) The provisions of subdivision (a) shall be applicable only if a taxpayer commenced doing business in this state before January 1, 1972.

(Amended by Stats. 1971, 1st Ex. Sess., Ch. 1.)



23224.5

(a) After December 31, 1971, if a corporation which has been subject to the provisions of Chapter 3 commences to do business in this state, such corporation shall pay a tax under Chapter 3 for the whole of the taxable year it commences to do such business.

(b) For the purposes of Sections 23151.1 and 23183.1, the first taxable year subsequent to the taxable year the corporation commences to do such business (as described in subdivision (a)) shall be treated as the taxable year of commencement.

(Amended by Stats. 1977, Ch. 552.)



23225

The adjusted tax, as provided in Sections 23222 to 23224.5, inclusive, for any taxable year in excess of the prepayment for that year, shall be due and payable as provided in Article 2 (commencing with Section 18601) of Chapter 2 of Part 10.2.

(Amended by Stats. 1993, Ch. 31, Sec. 34. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



23226

In the case of the taxpayer taxable in the manner provided in Sections 23222 to 23224.5, inclusive, reporting income from any source on a deferred basis, the Franchise Tax Board is authorized to distribute or apportion such income, or deductions applicable thereto, if it determines that such distribution or apportionment is necessary in order to prevent avoidance of taxes or clearly to reflect the income of the taxpayer.

(Amended by Stats. 1977, Ch. 552.)






ARTICLE 5. Reorganized Corporations

23251

The term reorganization, as used in this chapter, shall have the same meaning as that term is defined in Section 368 of the Internal Revenue Code.

(Amended by Stats. 1984, Ch. 938, Sec. 26.2. Effective September 7, 1984.)



23253

Section 381(b) of the Internal Revenue Code, relating to operating rules, shall apply in determining the close of the taxable year. If a short period year is required by use of Section 381(b) of the Internal Revenue Code, the transferor s short year tax shall be computed using the provisions of Section 23151.1 for general corporations or Section 23181 for banks and financial corporations.

(Amended by Stats. 2000, Ch. 862, Sec. 56. Effective January 1, 2001.)






ARTICLE 6. Corporations Resuming Business

23281

(a) (1) When a taxpayer ceases to do business within the state during any taxable year and does not dissolve or withdraw from the state during that year, and does not resume doing business during the succeeding taxable year, its tax for the taxable year in which it resumes doing business prior to January 1, 2000, shall be the greater of the following:

(A) The tax computed upon the basis of the net income of the income year in which it ceased doing business, except where the income has already been included in the measure of a tax imposed by this chapter.

(B) The minimum tax prescribed in Section 23153.

(2) When a taxpayer ceases to do business within the state during any taxable year and does not dissolve or withdraw from the state during that year, and does not resume doing business during the succeeding taxable year, its tax for the taxable year in which it resumes doing business, on or after January 1, 2000, shall be according to or measured by its net income for the taxable year in which it resumes doing business.

(b) The tax shall be due and payable at the time the corporation resumes doing business, or on or before the 15th day of the third month following the close of its taxable year, whichever is later. All the provisions of this part relating to delinquent taxes shall be applicable to the tax if it is not paid on or before its due date.

(c) This section does not apply to a corporation which became subject to Chapter 3 (commencing with Section 23501) after it discontinued doing business in this state (see Section 23224.5).

(Amended by Stats. 2000, Ch. 862, Sec. 57. Effective January 1, 2001.)



23282

(a) The tax imposed upon any taxpayer which has suffered the suspension or forfeiture provided in Section 23301, and which revives in any taxable year other than the taxable year in which suspension or forfeiture occurred, shall be computed in the same manner as provided in Sections 23222 to 23224, inclusive, relative to the computation of taxes upon taxpayers commencing to do business for the first time after incorporation or qualification. In addition to the taxes, penalties, and interest specified in Section 23305, such taxpayer shall prepay a tax in an amount equal to the minimum tax provided for in Section 23153 as a condition precedent to the issuance of a certificate of revivor.

(b) After December 31, 1971, and before January 1, 2000, the tax imposed upon any taxpayer which has suffered the suspension or forfeiture provided in Section 23301, and which revives in any taxable year other than the taxable year in which suspension or forfeiture occurred, shall be

(1) In the case of a taxpayer which was doing business in the year next preceding the year in which revivor took place, computed upon the basis of the net income for that next preceding income year,

(2) In the case of a taxpayer which resumed doing business in the year of revivor, computed upon the basis of the net income for the year in which it ceased doing business, unless such income is or has otherwise been subject to tax,

(3) In the case of a taxpayer which first commences to do business in the year of revivor, the minimum tax provided in Section 23153,

(4) In no event less than the minimum tax provided in Section 23153.

In addition to the taxes, penalties, and interest specified in Section 23305, such taxpayer shall prepay the minimum tax imposed by this subdivision as a condition precedent to the issuance of a certificate of revivor.

(c) After December 31, 1999, the tax imposed upon any taxpayer that has suffered the suspension or forfeiture provided in Section 23301, and that revives in any taxable year other than the taxable year in which suspension or forfeiture occurred, shall be computed upon the basis of the net income for the taxable year in which it revives, but in no event less than the minimum tax provided in Section 23153.

(Amended by Stats. 2000, Ch. 862, Sec. 58. Effective January 1, 2001.)






ARTICLE 7. Suspension and Revivor

23301

Except for the purposes of filing an application for exempt status or amending the articles of incorporation as necessary either to perfect that application or to set forth a new name, the corporate powers, rights and privileges of a domestic taxpayer may be suspended, and the exercise of the corporate powers, rights and privileges of a foreign taxpayer in this state may be forfeited, if any of the following conditions occur:

(a) If any tax, penalty, or interest, or any portion thereof, that is due and payable under Chapter 4 (commencing with Section 19001) of Part 10.2, or under this part, either at the time the return is required to be filed or on or before the 15th day of the ninth month following the close of the taxable year, is not paid on or before 6 p.m. on the last day of the 12th month after the close of the taxable year.

(b) If any tax, penalty, or interest, or any portion thereof, due and payable under Chapter 4 (commencing with Section 19001) of Part 10.2, or under this part, upon notice and demand from the Franchise Tax Board, is not paid on or before 6 p.m. on the last day of the 11th month following the due date of the tax.

(c) If any liability, or any portion thereof, which is due and payable under Article 7 (commencing with Section 19131) of Chapter 4 of Part 10.2, is not paid on or before 6 p.m. on the last day of the 11th month following the date that the tax liability is due and payable.

(Amended by Stats. 2000, Ch. 862, Sec. 59. Effective January 1, 2001.)



23301.5

Except for the purposes of filing an application for exempt status or amending the articles of incorporation as necessary either to perfect that application or to set forth a new name, the corporate powers, rights, and privileges of a domestic taxpayer may be suspended, and the exercise of the corporate powers, rights, and privileges of a foreign taxpayer in this state may be forfeited, if a taxpayer fails to file a tax return required by this part.

(Amended by Stats. 1991, Ch. 1082, Sec. 2. Applicable to income years beginning on or after January 1, 1991, by Sec. 12 of Ch. 1082.)



23301.6

Sections 23301, 23301.5, and 23775 shall apply to a foreign taxpayer only if the taxpayer is qualified to do business in California. A taxpayer that is required under Section 2105 of the Corporations Code to qualify to do business shall not be deemed to have qualified to do business for purposes of this article unless the taxpayer has in fact qualified with the Secretary of State.

(Amended by Stats. 1991, Ch. 1082, Sec. 3. Applicable to income years beginning on or after January 1, 1991, by Sec. 12 of Ch. 1082.)



23302

(a) Forfeiture or suspension of a taxpayer s powers, rights, and privileges pursuant to Section 23301, 23301.5, or 23775 shall occur and become effective only as expressly provided in this section in conjunction with Section 21020, which requires notice prior to the suspension of a taxpayer s corporate powers, rights, and privileges.

(b) The notice requirements of Section 21020 shall also apply to any forfeiture of a taxpayer s corporate powers, rights, and privileges pursuant to Section 23301, 23301.5, or 23775 and to any voidability pursuant to subdivision (d) of Section 23304.1.

(c) The Franchise Tax Board shall transmit the names of taxpayers to the Secretary of State as to which the suspension or forfeiture provisions of Section 23301, 23301.5, or 23775 are or become applicable, and the suspension or forfeiture therein provided for shall thereupon become effective. The certificate of the Secretary of State shall be prima facie evidence of the suspension or forfeiture.

(d) If a taxpayer s powers, rights, and privileges are forfeited or suspended pursuant to Section 23301, 23301.5, or 23775, without limiting any other consequences of such forfeiture or suspension, the taxpayer shall not be entitled to sell, transfer, or exchange real property in California during the period of forfeiture or suspension.

(Amended by Stats. 1991, Ch. 1082, Sec. 4. Applicable to income years beginning on or after January 1, 1991, by Sec. 12 of Ch. 1082.)



23303

Notwithstanding the provisions of Section 23301 or 23301.5, any corporation that transacts business or receives income within the period of its suspension or forfeiture shall be subject to tax under the provisions of this chapter.

(Amended by Stats. 1997, Ch. 605, Sec. 67. Effective January 1, 1998.)



23304.1

(a) Every contract made in this state by a taxpayer during the time that the taxpayer s powers, rights, and privileges are suspended or forfeited pursuant to Section 23301, 23301.5, or 23775 shall, subject to Section 23304.5, be voidable at the request of any party to the contract other than the taxpayer.

(b) If a foreign taxpayer that neither is qualified to do business nor has an account number from the Franchise Tax Board, fails to file a tax return required under this part, any contract made in this state by that taxpayer during the applicable period specified in subdivision (c) shall, subject to Section 23304.5, be voidable at the request of any party to the contract other than the taxpayer.

(c) (1) For purposes of subdivision (b), the applicable period shall be the period beginning on January 1, 1991, or the first day of the taxable year for which the taxpayer has failed to file a return, whichever is later, and ending on the earlier of the date the taxpayer qualified to do business in this state or the date the taxpayer obtained an account number from the Franchise Tax Board.

(2) With regard to a limited liability company, the applicable period shall be the period beginning on January 1, 2014, or the first day of the taxable year for which the taxpayer has failed to file a return, whichever is later, and ending on the earlier of the date the taxpayer qualified to do business in this state or on the date the taxpayer obtained an account number from the Franchise Tax Board.

(d) If a taxpayer fails to file a tax return required under this part, to pay any tax or other amount owing to the Franchise Tax Board under this part or to file any statement or return required under Section 23772 or 23774, within 60 days after the Franchise Tax Board mails a written demand therefor, any contract made in this state by the taxpayer during the period beginning at the end of the 60-day demand period and ending on the date relief is granted under Section 23305.1, or the date the taxpayer qualifies to do business in this state, whichever is earlier, shall be voidable at the request of any party to the contract other than the taxpayer. This subdivision shall apply only to a taxpayer if the taxpayer has an account number from the Franchise Tax Board, but has not qualified to do business under the Corporations Code. In the case of a taxpayer that has not complied with the 60-day demand, the taxpayer s name, Franchise Tax Board account number, date of the demand, date of the first day after the end of the 60-day demand period, and the fact that the taxpayer did not within that period pay the tax or other amount or file the statement or return, as the case may be, shall be a matter of public record.

(Amended by Stats. 2014, Ch. 325, Sec. 3. Effective September 15, 2014.)



23304.5

A party that has the right to declare a contract to be voidable pursuant to Section 23304.1 may exercise that right only in a lawsuit brought by either party with respect to the contract in a court of competent jurisdiction and the rights of the parties to the contract shall not be affected by Section 23304. 1 except to the extent expressly provided by a final judgment of the court, which judgment shall not be issued unless the taxpayer is allowed a reasonable opportunity to cure the voidability under Section 23305.1. If the court finds that the contract is voidable under Section 23304.1, the court shall order the contract to be rescinded. However, in no event shall the court order rescission of a taxpayer s contract unless the taxpayer receives full restitution of the benefits provided by the taxpayer under the contract.

(Added by Stats. 1990, Ch. 926, Sec. 8.)



23305

Any taxpayer which has suffered the suspension or forfeiture provided for in Section 23301 or 23301.5 may be relieved therefrom upon making application therefor in writing to the Franchise Tax Board and upon the filing of all tax returns required under this part, and the payment of the tax, additions to tax, penalties, interest, and any other amounts for nonpayment of which the suspension or forfeiture occurred, together with all other taxes, additions to tax, penalties, interest, and any other amounts due under this part, and upon the issuance by the Franchise Tax Board of a certificate of revivor. Application for the certificate on behalf of any taxpayer which has suffered suspension or forfeiture may be made by any stockholder or creditor, by a majority of the surviving trustees or directors thereof, by an officer, or by any other person who has interest in the relief from suspension or forfeiture.

(Amended by Stats. 1991, Ch. 1082, Sec. 6. Applicable to income years beginning on or after January 1, 1991, by Sec. 12 of Ch. 1082.)



23305.1

(a) A taxpayer may make application to the Franchise Tax Board for relief from the voidability provisions of Section 23304.1. To be relieved from voidability, the taxpayer shall do all of the following:

(1) Provide the Franchise Tax Board with an application for relief from contract voidability in a form and manner prescribed by the Franchise Tax Board.

(2) Include on the application the period for which relief is requested in accordance with subdivision (b).

(3) File any tax returns required to be filed under this part with the Franchise Tax Board, including returns for the period for which relief is requested.

(4) Pay any tax, additions to tax, penalties, interest, and any other amounts owing to the Franchise Tax Board, including any liability attributable to the period for which relief is requested.

(5) Pay any penalty imposed under subdivision (b) for the period for which relief is requested.

(6) In the case of a taxpayer that applies for and enters into an approved voluntary disclosure agreement in accordance with Article 8 (commencing with Section 19191) of Chapter 4 of Part 10.2, for purposes of this section, the taxpayer shall be considered to have met the requirements of paragraphs (3), (4), and (5) if the taxpayer fulfills to the satisfaction of the Franchise Tax Board all the specifications of the voluntary disclosure agreement within the meaning of paragraph (2) of subdivision (d) of Section 19191 and if the Franchise Tax Board has not found that any of the circumstances described in Section 19194 has rendered the voluntary disclosure agreement null and void.

(b) (1) Except as provided in paragraph (2), both of the following shall apply:

(A) The period for which relief is requested shall begin on the date that one of the taxpayer s taxable years begins and ends on the date that relief is granted.

(B) The Franchise Tax Board shall assess a daily penalty equal to one hundred dollars ($100) for each day of the period for which relief from voidability is granted, but not to exceed a total penalty equal to the amount of the tax for the period for which relief is requested.

(2) If an application for relief from voidability is filed for a period in which an application for revivor has been filed and the certificate of revivor has been issued, all of the following shall apply:

(A) The period for which relief is requested shall begin on the date the taxpayer s powers, rights, and privileges had been suspended or forfeited and ends on the date relief is granted.

(B) The Franchise Tax Board shall assess a daily penalty equal to one hundred dollars ($100) for each day of the period for which relief from voidability is granted, but not to exceed a total penalty equal to that amount of the tax that would be imposed under Section 23151 and, except as provided in subparagraph (C), that penalty shall be equal to no less than the amount of the minimum tax provided under Section 23153 for the period for which relief is requested.

(C) In the case of an exempt organization or trust subject to Article 2 (commencing with Section 23731) of Chapter 4 (the tax on unrelated business taxable income), the daily penalty provided in subparagraph (B) shall not exceed a total penalty equal to the amount of tax imposed upon its unrelated business taxable income for the period for which relief is requested.

(3) Any penalty imposed under this subdivision shall, subject to Section 23305.2, be due and payable on demand by the Franchise Tax Board.

(c) (1) Upon satisfaction of the conditions specified in subdivision (a), including through the application of Section 23305.2, the following shall apply:

(A) All contracts entered into during the period for which relief is granted that have not been rescinded by a final court order pursuant to Section 23304.5 may be enforced in the same manner and to the same extent, with regard to both the parties to the contract and any third parties, as if the contract had never been voidable.

(B) Any sale, transfer, or exchange of real property in California during the period for which relief is granted and which the taxpayer at that time was not entitled to sell, transfer, or exchange by reason of subdivision (d) of Section 23302 and which has not been rescinded by a final court order pursuant to Section 23304.5, shall be as valid as if the taxpayer had not been subject to subdivision (d) of Section 23302 at the time of the sale, transfer, or exchange.

(2) Upon being granted relief from voidability, the Franchise Tax Board shall certify that relief to the taxpayer in a form and manner as prescribed by the Franchise Tax Board. The certificate shall be issued or mailed to the taxpayer, or as directed by the taxpayer, and shall indicate the period for which relief is granted.

(d) The fact that a certificate of relief from voidability was issued pursuant to this section and the information contained on that certificate shall be subject to public disclosure. The certificate shall be prima facie evidence of the relief from voidability for contracts entered into during the period of relief stated on the certificate and the certificate may be recorded in the office of the county recorder of any county of this state.

(e) Subject to limitations set forth in Section 17 of Chapter 926 of the Statutes of 1990, a taxpayer that received a certificate of revivor between January 1, 1990, and January 1, 1991, may apply for relief from voidability under this section.

(Amended by Stats. 2000, Ch. 862, Sec. 61. Effective January 1, 2001.)



23305.2

Notwithstanding Sections 23305 and 23305.1 that require a taxpayer to pay any liability to the Franchise Tax Board as a condition to revivor or relief from voidability, the Franchise Tax Board shall issue a certificate of revivor under Section 23305, or of relief from voidability under Section 23305.1, if the taxpayer provides the Franchise Tax Board with an assumption of liability, or a bond, deposit, or other security for taxpayer s liability, that is acceptable to the Franchise Tax Board. The Franchise Tax Board shall notify the person filing the application for revivor or relief from voidability of the amount of the bond, deposit, or other security, or of the terms of an assumption of liability, that must be furnished as a condition of the revivor or the relief from voidability. Obtaining revivor or voidability relief by securing the debt pursuant to this section shall not constitute an admission of liability by the taxpayer, nor relieve the taxpayer or any individual or corporation from liability for any taxes, additions to tax, penalties, or interest imposed by this part. A taxpayer that provides an assumption of liability or a bond, deposit, or other security to obtain revivor or relief from voidability may, notwithstanding Section 23305 or 23305.1, file any returns required under those sections within a reasonable time after relief is granted by the Franchise Tax Board.

(Amended by Stats. 1997, Ch. 605, Sec. 68. Effective January 1, 1998.)



23305.5

For purposes of this article:

(a) Taxpayer means either:

(1) A corporation subject to tax under this chapter.

(2) A business entity organized under a statute or law, under a state or a federally recognized Indian tribe, under another jurisdiction, if the statute or law describes or refers to the entity as a limited liability company or if regulations of the Franchise Tax Board identify a business entity organized under the laws of a foreign country as a limited liability company.

(b) With regard to a limited liability company:

(1) Articles of incorporation shall include a limited liability company s articles of organization.

(2) Tax shall include the tax and fee imposed by Sections 17941 and 17942, or former Sections 23091 and 23092, respectively.

(Amended by Stats. 2014, Ch. 325, Sec. 4. Effective September 15, 2014.)



23305a

Before the certificate of revivor is issued by the Franchise Tax Board, it shall obtain from the Secretary of State an endorsement upon the application of the fact that the name of the taxpayer then meets the requirements of subdivision (b) of Section 201 of the Corporations Code in the case of a domestic taxpayer or of subdivision (b) of Section 2106 of the Corporations Code in the case of a foreign taxpayer that has qualified to do business. The reference to amendment of the articles of incorporation to set forth a new name contained in Sections 23301, 23301.5, and 23775 includes in the case of a foreign taxpayer the filing of an amended statement and designation to set forth its new name or to set forth an assumed name under subdivision (b) of Section 2106 of the Corporations Code. Upon the issuance of the certificate by the Franchise Tax Board the taxpayer therein named shall become reinstated but the reinstatement shall be without prejudice to any action, defense or right which has accrued by reason of the original suspension or forfeiture, except that contracts which were voidable pursuant to Section 23304.1, but which have not been rescinded pursuant to Section 23304.5, may have that voidability cured in accordance with Section 23305.1. The certificate of revivor shall be prima facie evidence of the reinstatement and the certificate may be recorded in the office of the county recorder of any county of this state.

(Amended by Stats. 1991, Ch. 1082, Sec. 7. Applicable to income years beginning on or after January 1, 1991, by Sec. 12 of Ch. 1082.)



23305b

Notwithstanding Section 23305, the Franchise Tax Board may revive a corporation to good standing without full payment of the taxes, penalties, and interest due if it determines that the revivor will improve the prospects for collection of the full amount due. This revivor may be limited as to time or may limit the functions the revived corporation can perform, or both. The corporate powers, rights, and privileges may again be suspended or forfeited if the Franchise Tax Board determines that the prospects for collection of the full amount due have not been improved by the revivor of the corporation.

(Amended by Stats. 2006, Ch. 538, Sec. 627. Effective January 1, 2007.)



23305c

(a) Upon issuance of the certificate of revivor, the Franchise Tax Board shall transmit to the Secretary of State the revived taxpayer s name and its corporate number.

(b) The taxpayer s name and number, the fact that the taxpayer s corporate powers, rights, and privileges have been revived and the effective date of the revivor shall be a matter of public record.

(c) If the Franchise Tax Board determines that a suspension or forfeiture was in error by the Franchise Tax Board, the Franchise Tax Board shall, in connection with the revivor, indicate that the taxpayer is restored. The status of the restored taxpayer shall be retroactive to the date of suspension or forfeiture as if there had been no suspension or forfeiture.

(d) If the Franchise Tax Board determines that the mailing of the 60-day demand notice referred to in subdivision (d) of Section 23304.1 was in error or that the Franchise Tax Board s original determination as to compliance with the 60-day demand notice was in error, the Franchise Tax Board s revised conclusions also shall be part of the public record referred to in that subdivision.

(Amended by Stats. 1991, Ch. 1082, Sec. 8. Applicable to income years beginning on or after January 1, 1991, by Sec. 12 of Ch. 1082.)



23305d

A certificate of suspension or forfeiture from the Franchise Tax Board setting forth that the suspended or forfeited taxpayer has been notified of its liability for tax or requirement to file a return under this part and that the tax has not been paid or the return has not been filed, shall constitute prima facie evidence of the facts.

(Added by renumbering Section 23572 by Stats. 1990, Ch. 926, Sec. 16.)



23305e

(a) The Franchise Tax Board may provide letters of good standing, verifying a corporation s status for doing business in California, at a charge reflecting the reasonable costs to the department of responding to these requests.

(b) Fees received under this section shall be handled in accordance with Section 19604.

(Amended by Stats. 1993, Ch. 31, Sec. 36. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)






ARTICLE 8. Dissolution or Withdrawal

23331

(a) For the purposes of this article, the effective date of dissolution of a corporation is the date on which the certified copy of the court decree, judgment, or order declaring the corporation duly wound up and dissolved is filed in the office of the Secretary of State or the date on which the certificate of winding up, if necessary, and the certificate of dissolution are filed in the office of the Secretary of State. For the purposes of this article, the effective date of withdrawal of a foreign corporation is the date on which the certificate of withdrawal is filed in the office of the Secretary of State.

(b) The Secretary of State shall, through an information program and by forms and instructions provided to taxpayers, recommend that all documents required by this article to be filed with the Secretary of State be sent, if mailed, by certified mail with return receipt requested. The Secretary of State shall also notify taxpayers that receipt of documents by the Secretary of State pursuant to this article will be acknowledged within 21 days of receipt.

(c) On or before 21 days after their receipt, the Secretary of State shall provide a taxpayer with acknowledgment of the receipt of documents submitted by a taxpayer pursuant to this article.

(Amended by Stats. 2004, Ch. 193, Sec. 187. Effective January 1, 2005.)



23332

(a) Except in the case of a taxpayer subject to the provisions of Section 23222a, any taxpayer which is dissolved or withdraws from the state during any taxable year shall pay a tax only for the months of the taxable year which precede the effective date of the dissolution or withdrawal, according to or measured by (1) the net income of the preceding income year or (2) a percentage of net income determined by ascertaining the ratio which the months of the taxable year, preceding the effective date of dissolution or withdrawal, bears to the months of the income year, whichever is the lesser amount. The taxes levied under this chapter shall not be subject to abatement or refund because of the cessation of business or corporate existence of any taxpayer pursuant to a reorganization, consolidation, or merger (as defined by Section 23251). In any event, each corporation shall pay a tax not subject to offset for the period in an amount equal to the minimum tax prescribed by Section 23153.

(b) The provisions of subdivision (a) shall be applied only with respect to taxpayers which dissolve or withdraw before January 1, 1973. On and after that date, the tax for the taxable year in which the taxpayer ceases doing business, dissolves, or withdraws shall be determined under the appropriate provisions of Section 23151.1, 23153, 23181, or 23183, whichever is applicable.

(c) (1) A corporation shall not be subject to the minimum franchise tax imposed by this chapter for a taxable year if the corporation does all of the following:

(A) Files a timely final franchise tax return for a taxable year with the Franchise Tax Board.

(B) Does not do business in this state after the end of the taxable year for which the final franchise tax return was filed.

(C) (i) In the case of a corporation other than a corporation described in clause (ii), files a certificate of dissolution or surrender with the Secretary of State, in accordance with Sections 1809, 1905, 2112, 6615, 8615, and 12635 of the Corporations Code and Section 3126 of the Financial Code, before the end of the 12-month period beginning with the date the final franchise tax return was filed.

(ii) In the case of a limited liability company that is a corporation pursuant to subdivision (c) of Section 23038, files a certificate of cancellation with the Secretary of State, in accordance with Section 17707.02 or 17708.07 of the Corporations Code, before the end of the 12-month period beginning with the date the final franchise tax return was filed.

(2) For purposes of this subdivision, a final franchise tax return is a return filed pursuant to Section 18601 on or before the due date of the return, as extended, that the taxpayer designates in the manner prescribed by the Franchise Tax Board as the taxpayer s final franchise tax return for purposes of the tax imposed under this chapter. A final franchise tax return for purposes of the tax imposed under this chapter is a return filed pursuant to Section 18601 where the taxpayer is not required to file a subsequent return to reflect the imposition of tax under this chapter.

(Amended by Stats. 2012, Ch. 419, Sec. 29. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



23332.5

If a financial corporation ceases doing business, dissolves, or withdraws from the state during any taxable year, the tax for the taxable year during which cessation of doing business, dissolution or withdrawal occurs shall be computed as prescribed by subdivision (b) or (d) of Section 23183, 23183.1, or 23183.2.

(Amended by Stats. 1997, Ch. 605, Sec. 70. Effective January 1, 1998.)



23333

(a) A taxpayer subject to Section 23186 shall, if it dissolves or withdraws prior to the date the rate is determined under Section 23186, pay a tax under Section 23332 at the maximum rate prescribed by Section 23186. If the rate is subsequently determined to be less than the maximum prescribed by Section 23186, a refund shall, within 30 days of that determination, be made as prescribed by Chapter 6 (commencing with Section 19301) of Part 10.2.

(b) That part of the tax thus determined which is in excess of the rate specified in Section 23151 shall be collected as a demand for second installment under Chapter 4 (commencing with Section 19001) of Part 10.2.

(Amended by Stats. 1993, Ch. 31, Sec. 37. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



23335

(a) Any return filed pursuant to Section 18601 that the taxpayer designates in the appropriate place on the form provided by the Franchise Tax Board as the taxpayer s final franchise tax return as the result of a dissolution or withdrawal shall be treated as a request for information on how to properly dissolve or withdraw.

(b) If a taxpayer has filed a return as described in subdivision (a), the Franchise Tax Board shall provide the taxpayer with information regarding all documents that are required by this article to be filed with the Franchise Tax Board and the Secretary of State.

(Amended by Stats. 2006, Ch. 773, Sec. 57. Effective September 29, 2006.)






ARTICLE 9. Affiliated Railroads

23361

Affiliated group means one or more chains of corporations connected through stock ownership with a common parent corporation if during the period when the income was accrued or realized and on the 16th day of the first month after the close of the taxable year

(a) At least 80 percent of the stock of each of the corporations, except the common parent corporation, is owned directly by one or more of the other corporations; and

(b) The common parent corporation owns directly at least 80 percent of the stock of at least one of the other corporations; and

(c) Each of the corporations except the common parent corporation is either (1) a corporation whose principal business is that of a common carrier by railroad or (2) a corporation the assets of which consist principally of stock in such corporations and which does not itself operate a business other than that of a common carrier by railroad. For the purpose of determining whether the principal business of a corporation is that of a common carrier by railroad, if a common carrier by railroad has leased its railroad properties and such properties are operated as such by another common carrier by railroad, the business of receiving rents for such railroad properties shall be considered as the business of a common carrier by railroad.

The provisions of this section shall not preclude the application of Chapter 17 (commencing with Section 25101) of this part.

Except in paragraph (c), stock does not include nonvoting stock which is limited and preferred as to dividends.

(Amended by Stats. 2000, Ch. 862, Sec. 62. Effective January 1, 2001.)



23362

An affiliated group, subject to the provisions of this article, shall have the privilege of making a consolidated return for the taxable year in lieu of separate returns. The making of a consolidated return shall be upon the condition that all the corporations, which have been members of the affiliated group at any time during the taxable year for which the return is made, consent to all regulations under Section 23363 prescribed prior to the making of such return and the making of a consolidated return shall be considered as such consent. In the case of a corporation, which is a member of the affiliated group for a fractional part of the taxable year, the consolidated return shall include the income of such corporation for such part of the taxable year as it is a member of the affiliated group. In the case of a common parent company which is not itself a common carrier by railroad the consolidated return shall include on a consolidated-return basis only the income received from affiliates which are common carriers by railroad.

(Amended by Stats. 2000, Ch. 862, Sec. 63. Effective January 1, 2001.)



23363

The Franchise Tax Board shall prescribe such regulations as it may deem necessary in order that the tax liability of any affiliated group of corporations making a consolidated return and of each corporation in the group, both during and after the period of affiliation, may be determined, computed, assessed, collected, and adjusted in such manner as to reflect the proper income.

(Amended by Stats. 1951, Ch. 374.)



23364

If a consolidated return is made subject to the provisions of this article, the tax imposed under this chapter shall be computed as a unit upon the consolidated net income of the group except as hereinafter provided. The parent corporation and each subsidiary, a member of the group during any part of a consolidated period, shall be severally liable for the tax, including any deficiency in respect thereof, computed upon the consolidated net income of the group. If a subsidiary by reason of a bona fide sale of stock for fair value has ceased to be a member of the affiliated group, its liability shall remain unchanged, except that if such cessation occurred prior to the date upon which any such deficiency is assessed, such deficiency, in the case of such former subsidiary, shall be reduced to an amount equal to such part as may be allocable to it upon the basis of the consolidated net income properly assignable to it. In no case, however, shall any demand for the payment of any deficiency be made, or any proceeding in court for the collection thereof be begun against such former subsidiary prior to the determination by the Franchise Tax Board that the amount of the deficiency cannot be collected from the parent corporation and the corporations, if any, remaining members of the affiliated group.

(Amended by Stats. 1951, Ch. 71.)



23364a

Where a member of an affiliated group filing a consolidated return is a corporation commencing to do business in this state for the first time after August 27, 1937, its tax for the taxable year of commencement shall be the tax for such year as provided for in subdivisions (a) and (b) of Section 23151.1.

(Amended by Stats. 1977, Ch. 552.)









CHAPTER 2.5. Alternative Minimum Tax

23400

(a) Part VI of Subchapter A of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to alternative minimum tax, shall apply, except as otherwise provided.

(b) A corporation electing under Chapter 4.5 (commencing with Section 23800) to be treated as an S corporation shall not be subject to the tax imposed by this chapter.

(Amended by Stats. 1993, Ch. 873, Sec. 33. Effective October 6, 1993.)



23453

(a) There shall be allowed as a credit against the regular tax (as defined by subdivision (c) of Section 23455), for any taxable year, an amount equal to the minimum tax credit for that taxable year.

(b) For purposes of subdivision (a), the minimum tax credit shall be determined in accordance with Section 53 of the Internal Revenue Code, except as otherwise provided in this part.

(c) For purposes of this chapter, the amount determined under Section 53(c)(1) of the Internal Revenue Code shall be the regular tax as defined by subdivision (c) of Section 23455, reduced by the sum of the credits allowable under this part other than any credit which reduces the tax below the tentative minimum tax, as defined by Section 23455.

(Amended by Stats. 2001, Ch. 920, Sec. 28. Effective January 1, 2002.)



23455

For purposes of this part, Section 55 of the Internal Revenue Code is modified as follows:

(a) Section 55(b)(1) of the Internal Revenue Code, relating to tentative minimum tax, is modified by requiring the tentative minimum tax for the taxable year to be imposed as follows:

(1) With respect to corporations subject to tax under Chapter 2 (commencing with Section 23101), other than banks or financial corporations, according to or measured by net income, for the privilege of doing business within this state, at a rate of 7 percent upon the basis of so much of the alternative minimum taxable income for the taxable year as exceeds the exemption amount.

(2) With respect to corporations subject to tax under Chapter 3 (commencing with Section 23501), on net income from sources within this state, at a rate of 7 percent upon the basis of so much of the alternative minimum taxable income for the taxable year as exceeds the exemption amount.

(3) With respect to organizations or trusts subject to tax under Article 2 (commencing with Section 23731) of Chapter 4, on the unrelated business income from sources within this state, at a rate of 7 percent upon the basis of so much of the alternative taxable income for the taxable year as exceeds the exemption amount.

(4) With respect to banks subject to tax under Section 23181, according to or measured by net income, for the privilege of doing business within this state, in an amount equal to the sum of the following:

(A) At a rate of 7 percent upon the basis of so much of the alternative minimum taxable income as exceeds the exemption amount.

(B) At the rate determined under Section 23186, less the rate prescribed by Section 23151, upon the basis of net income for the taxable year.

(5) With respect to financial corporations subject to tax under Section 23183, according to or measured by net income, for the privilege of doing business within this state, in an amount equal to the sum of the following:

(A) At a rate of 7 percent upon the basis of so much of the alternative minimum taxable income as exceeds the exemption amount.

(B) At the rate determined under Section 23186, less the rate prescribed by Section 23151, upon the basis of net income for the taxable year.

(b) Section 55(b)(2) of the Internal Revenue Code, relating to the definition of alternative minimum taxable income, is modified as follows:

(1) For corporations whose net income is determined under Chapter 17 (commencing with Section 25101), alternative minimum taxable income shall be allocated and apportioned in the same manner as net income is allocated and apportioned for purposes of the regular tax.

(2) With respect to taxpayers subject to Article 4 (commencing with Section 23221) of Chapter 2, Article 4 (commencing with Section 23221) to Article 9 (commencing with Section 23361), inclusive, shall apply to the tax imposed by this section except that Section 23221 shall not apply.

(3) For purposes of computing the alternative minimum tax for taxable years in which a taxpayer commenced doing business, dissolves, withdraws, or ceases doing business, Sections 18601, 23151, 23151.1, 23151.2, 23181, 23183, 23183.1, 23183.2, 23201 to 23204, inclusive, 23222 to 23224.5, inclusive, 23282, 23332.5, and 23504 shall be applied with due regard for the rate and alternative minimum taxable income prescribed by this chapter.

(c) Section 55(c) of the Internal Revenue Code, relating to the definition of regular tax, is modified to read:

(1) For purposes of this chapter, regular tax means the amount of tax imposed under Chapter 2 (commencing with Section 23101) or Chapter 3 (commencing with Section 23501) or Article 2 (commencing with Section 23731) of Chapter 4, but does not include any amount imposed under paragraph (1) of subdivision (e) of Section 24667 or paragraph (2) of subdivision (f) of Section 24667.

(2) The tax specified in paragraph (1) shall be the amount determined prior to reduction by any credits against the tax.

(d) The rate of 7 percent prescribed in subdivision (a) shall be 6.65 percent for any taxable year beginning on or after January 1, 1997. The change in rate provided in this subdivision shall be made without proration otherwise required by Section 24251.

(Amended by Stats. 2000, Ch. 862, Sec. 64. Effective January 1, 2001.)



23455.5

Section 55(e) of the Internal Revenue Code, relating to exemption for small corporations, shall not apply.

(Added by Stats. 1998, Ch. 322, Sec. 64. Effective August 20, 1998.)



23456

For purposes of this part, Section 56 of the Internal Revenue Code is modified as follows:

(a) (1) Section 56(a)(2) of the Internal Revenue Code, relating to mining exploration and development costs, shall apply only to expenses incurred during taxable years beginning on or after January 1, 1988.

(2) Section 56(a)(5) of the Internal Revenue Code, relating to pollution control facilities, shall apply only to amounts allowable as a deduction under Section 24372.3.

(3) (A) Section 56(a)(6) of the Internal Revenue Code, as in effect on January 1, 1997, relating to installment sales of certain property, shall not apply to payments received in taxable years beginning on or after January 1, 1997, with respect to dispositions occurring in taxable years beginning after December 31, 1987.

(B) This paragraph shall not apply to any taxable year beginning on or after January 1, 1998.

(b) For purposes of applying Section 56(d) of the Internal Revenue Code, all references to December 31, 1986, are modified to read December 31, 1987, and all references to January 1, 1987, are modified to read January 1, 1988.

(c) Section 56(d)(1) of the Internal Revenue Code is modified to include the provisions of Section 25108.

(d) For each taxable year beginning on or after January 1, 1988, and before January 1, 1990, Section 56(f)(2)(E) of the Internal Revenue Code, as it read during that period, is modified to refer to both of the following:

(1) Cooperatives under Section 24404 in lieu of the deduction allowed under Section 1382(b) of the Internal Revenue Code.

(2) Credit unions under Section 24405 as though the deduction allowed under Section 1382(b) of the Internal Revenue Code applied to credit unions.

(e) Section 56(g) of the Internal Revenue Code, relating to adjustments based on adjusted current earnings, is modified to provide that for corporations whose income is determined under Chapter 17 (commencing with Section 25101), adjusted current earnings shall be allocated and apportioned in the same manner as net income is allocated and apportioned for purposes of the regular tax. In addition, each of the following shall apply:

(1) Sections 56(g)(1)(A) and 56(g)(3) of the Internal Revenue Code are modified to provide that the term adjusted current earnings means the sum of the adjusted current earnings of that corporation apportionable to this state and the adjusted current earnings allocable to this state.

(2) Section 56(g)(1)(B) of the Internal Revenue Code is modified to provide that the term alternative minimum taxable income means the sum of the alternative minimum taxable income of that corporation apportionable to this state and the alternative minimum taxable income allocable to this state.

(f) Section 56(g)(4)(A) of the Internal Revenue Code is modified to provide the following:

(1) In the case of any property placed in service on or after January 1, 1981, and prior to January 1, 1987, other than residential rental property for which an election was made under former Section 24349.5, the amount allowable as depreciation or amortization with respect to that property shall be the same amount that would have been allowable for the taxable year had the taxpayer depreciated the property under the straight line method for each taxable year of the useful life (determined without regard to Section 24354.2) for which the taxpayer has held the property.

(2) In the case of any property placed in service on or after January 1, 1987, and prior to January 1, 1990, other than residential rental property for which an election was made under former Section 24349.5, the amount allowable as depreciation or amortization with respect to that property shall be determined by each of the following:

(A) Taking into account the adjusted basis of that property (as determined for purposes of computing alternative minimum taxable income) as of the close of the last taxable year beginning before January 1, 1990.

(B) Using the straight line method over the remainder of the recovery period applicable to that property under the alternative system of Section 168(g) of the Internal Revenue Code.

(3) The amendments made to paragraph (2) by the act adding this paragraph shall apply to taxable years beginning on or after January 1, 1990.

(4) The last sentence of Section 56(g)(4)(A)(i) of the Internal Revenue Code, shall not apply to taxable years beginning before January 1, 1998.

(g) (1) Section 56(g)(4)(C) of the Internal Revenue Code, relating to disallowance of items not deductible in computing earnings and profits, shall be modified as follows:

(A) (i) A deduction shall be allowed for amounts allowable as a deduction for purposes of the regular tax under Sections 24402, 24410, 24411, and 25106.

(ii) For each taxable year beginning on or after January 1, 1990, a deduction shall be allowed for amounts allowable as a deduction to a credit union for purposes of the regular tax under Section 24405.

(B) Section 56(g)(4)(C)(ii) of the Internal Revenue Code, relating to special rule for certain dividends, shall not be applicable.

(C) Section 56(g)(4)(C)(iii) of the Internal Revenue Code, relating to treatment of taxes on dividends from 936 corporations, shall not be applicable.

(D) Section 56(g)(4)(C)(iv) of the Internal Revenue Code, relating to special rule for certain dividends received by certain cooperatives, shall not be applicable.

(2) Section 56(g)(4)(D)(ii) of the Internal Revenue Code is modified to specify that Sections 24364 and 24407 shall not apply to expenditures paid or incurred in taxable years beginning on or after January 1, 1990.

(3) With respect to corporations that are not subject to the tax imposed under Chapter 2 (commencing with Section 23101), the amount of interest income included in the adjusted current earnings shall not exceed the amount of interest income included for purposes of the regular tax.

(4) Appropriate adjustments shall be made to limit deductions from adjusted current earnings for interest expense in accordance with the provisions of Sections 24344 and 24425.

(h) The provisions of Section 56(d)(3), relating to net operating loss attributable to federally declared disasters, shall not apply.

(Amended by Stats. 2010, Ch. 14, Sec. 58. Effective January 1, 2011.)



23456.5

The amendments to Section 56 of the Internal Revenue Code by Section 4(1) of Public Law 106-519, regarding adjustments in computing alternative minimum tax income relating to the exclusion under Section 114 of the Internal Revenue Code, shall not apply.

(Added by Stats. 2002, Ch. 34, Sec. 36. Effective May 8, 2002. See identical section added by Stats. 2002, Ch. 35.)



23456.5

The amendments to Section 56 of the Internal Revenue Code by Section 4(1) of Public Law 106-519, regarding adjustments in computing alternative minimum tax income relating to the exclusion under Section 114 of the Internal Revenue Code, shall not apply.

(Added by Stats. 2002, Ch. 35, Sec. 36. Effective May 8, 2002.)



23457

For purposes of this part, Section 57 of the Internal Revenue Code is modified as follows:

(a) Section 57(a)(5) of the Internal Revenue Code, relating to tax-exempt interest, shall not be applicable.

(b) Section 57(a)(6) of the Internal Revenue Code, relating to accelerated depreciation or amortization on certain property placed in service before January 1, 1987, is modified to read: With respect to each property as described in Section 1250(c) of the Internal Revenue Code as that provision read on April 1, 1970, the amount by which the deduction allowable for the taxable year for exhaustion, wear, tear, obsolescence, or amortization exceeds the depreciation deduction that would have been allowable for the taxable year, had the taxpayer depreciated the property under the straight line method for each taxable year of its useful life (determined without regard to Section 24354.2 or 24381) for which the taxpayer has held the property.

(Amended by Stats. 2002, Ch. 488, Sec. 8.5. Effective September 12, 2002.)



23459

For purposes of this part, the provisions of Section 59 of the Internal Revenue Code are modified as follows:

(a) Section 59(a) of the Internal Revenue Code, relating to the alternative minimum tax foreign tax credit, shall not be applicable.

(b) Section 59(b) of the Internal Revenue Code, relating to income eligible for the credit under Section 936 of the Internal Revenue Code, shall not be applicable.

(c) Subparagraphs (A), (B), and (C) of Section 59(e)(2) of the Internal Revenue Code, relating to qualified expenditures, are modified to refer to:

(1) Section 24364, in lieu of the deduction under Section 173 of the Internal Revenue Code.

(2) Section 24423, in lieu of the deduction under Section 263(c) of the Internal Revenue Code.

(Amended by Stats. 1991, Ch. 117, Sec. 50. Effective July 16, 1991.)






CHAPTER 3. The Corporation Income Tax

ARTICLE 1. Imposition of Tax

23501

(a) There shall be imposed upon every corporation, other than a bank, for each taxable year, a tax at the rate of 7.6 percent upon its net income derived from sources within this state on or after January 1, 1937, other than income for any period for which the corporation is subject to taxation under Chapter 2 (commencing with Section 23101), according to or measured by its net income.

(b) For calendar or fiscal years ending after June 30, 1973, the rate of tax shall be 9 percent instead of 7.6 percent as provided by subdivision (a).

(c) For calendar or fiscal years ending after December 31, 1979, the rate of tax shall be the rate specified for those years by Section 23151.

(Amended by Stats. 1997, Ch. 605, Sec. 73. Effective January 1, 1998.)



23503

There shall be offset against the tax hereby imposed for any period the amount of any tax imposed on the taxpayer under Chapter 2 for the same period. In the event that taxes, interest and penalties have been or shall be assessed against, paid by or collected from a taxpayer under this chapter, which assessment, payment or collection should have been made under Chapter 2, such taxes, interest and penalties shall be considered as having been assessed, paid or collected under Chapter 2 as of the date or dates they were made.

(Added by Stats. 1949, Ch. 557.)



23504

Where a corporation formerly subject to tax under Chapter 2 (commencing with Section 23101) becomes subject to tax under Chapter 3 (commencing with Section 23501), the tax for the year in which the change occurs will be assessed under Chapter 2 (commencing with Section 23101) and not under Chapter 3 (commencing with Section 23501). For years subsequent to the year in which the change occurs, the tax will be assessed under Chapter 3 (commencing with Section 23501).

(Amended by Stats. 1971, Ch. 1304.)






ARTICLE 2. Cessation of Activities

23561

No decree of dissolution shall be made and entered by any court, nor shall the county clerk of any county or the Secretary of State file any such decree, or file any other document by which the term of existence of any taxpayer shall be reduced or terminated, nor shall the Secretary of State file any certificate of the surrender by a foreign corporation of its right to do intrastate business in this State if the corporate powers, rights, and privileges of the corporation have been suspended or forfeited by the Franchise Tax Board for failure to pay the tax, penalties, or interest due under this part or Part 10.2 (commencing with Section 18401).

(Amended by Stats. 2006, Ch. 773, Sec. 58. Effective September 29, 2006.)









CHAPTER 3.5. Tax Credits

23604

For each taxable year beginning on or after January 1, 1996, there shall be allowed as a credit against the tax (as defined by Section 23036) an amount determined as follows:

(a) (1) (A) The amount of the credit shall be equal to one-third of the federal credit computed in accordance with Section 43 of the Internal Revenue Code.

(B) If a taxpayer elects, under Section 43(e) of the Internal Revenue Code, not to apply Section 43 for federal tax purposes, this election is binding and irrevocable for state purposes, and for purposes of subparagraph (A), the federal credit shall be zero.

(2) Qualified enhanced oil recovery project shall include only projects located within California.

(3) The credit allowed under this subdivision shall not be allowed to any taxpayer for whom a depletion allowance is not permitted to be computed under Section 613 of the Internal Revenue Code by reason of paragraphs (2), (3), or (4) of subsection (d) of Section 613A of the Internal Revenue Code.

(b) Section 43(d) of the Internal Revenue Code shall apply.

(c) In the case where the credit allowed by this section exceeds the tax, the excess may be carried over to reduce the tax for the succeeding 15 years.

(d) In the case where property which qualifies as part of the taxpayer s qualified enhanced oil recovery costs also qualifies for a credit under any other section in this part, the taxpayer shall make an election on its original return as to which section applies to all costs allocable to that item of qualified property. Any election made under this section, and any specification contained in that election, may not be revoked except with the consent of the Franchise Tax Board.

(e) No deduction shall be allowed as otherwise provided in this part for that portion of any costs paid or incurred for the taxable year which is equal to the amount of the credit allowed under this section attributable to those costs.

(f) The basis of any property for which a credit is allowed under this section shall be reduced by the amount of the credit attributable to the property. The basis adjustment shall be made for the taxable year for which the credit is allowed.

(g) No credit may be claimed under this section with respect to any amount for which any other credit has been claimed under this part.

(Amended by Stats. 2000, Ch. 862, Sec. 67. Effective January 1, 2001.)



23608

(a) In the case of a taxpayer who transports any agricultural product donated in accordance with Chapter 5 (commencing with Section 58501) of Part 1 of Division 21 of the Food and Agricultural Code, for taxable years beginning on or after January 1, 1996, there shall be allowed as a credit against the tax (as defined by Section 23036), an amount equal to 50 percent of the transportation costs paid or incurred by the taxpayer in connection with the transportation of that donated agricultural product.

(b) If two or more taxpayers share in the expenses eligible for the credit provided by this section, each taxpayer shall be eligible to receive the tax credit in proportion to its respective share of the expenses paid or incurred.

(c) If any credit allowed by this section is claimed by the taxpayer, any deduction otherwise allowed under this part for that amount of the cost paid or incurred by the taxpayer which is eligible for the credit that is claimed shall be reduced by the amount of the credit allowed.

(d) Upon delivery of the donated agricultural product by a taxpayer authorized to claim a credit pursuant to subdivision (a), the nonprofit charitable organization shall provide a certificate to the taxpayer who transported the agricultural product. The certificate shall contain a statement signed and dated by a person authorized by that organization that the product is donated under Chapter 5 (commencing with Section 58501) of Part 1 of Division 21 of the Food and Agricultural Code. The certificate shall also contain the following information: the type and quantity of product donated, the distance transported, the name of the transporter, the name of the taxpayer donor, and the name and address of the donee. Upon the request of the Franchise Tax Board, the taxpayer shall provide a copy of the certification to the Franchise Tax Board.

(e) In the case where any credit allowed by this section exceeds the tax, the excess may be carried over to reduce the tax in the following year, and succeeding years if necessary, until the credit is exhausted.

(Amended by Stats. 2000, Ch. 862, Sec. 68. Effective January 1, 2001.)



23609

For each taxable year beginning on or after January 1, 1987, there shall be allowed as a credit against the tax (as defined by Section 23036) an amount determined in accordance with Section 41 of the Internal Revenue Code, except as follows:

(a) For each taxable year beginning before January 1, 1997, both of the following modifications shall apply:

(1) The reference to 20 percent in Section 41(a)(1) of the Internal Revenue Code is modified to read 8 percent.

(2) The reference to 20 percent in Section 41(a)(2) of the Internal Revenue Code is modified to read 12 percent.

(b) (1) For each taxable year beginning on or after January 1, 1997, and before January 1, 1999, both of the following modifications shall apply:

(A) The reference to 20 percent in Section 41(a)(1) of the Internal Revenue Code is modified to read 11 percent.

(B) The reference to 20 percent in Section 41(a)(2) of the Internal Revenue Code is modified to read 24 percent.

(2) For each taxable year beginning on or after January 1, 1999, and before January 1, 2000, both of the following shall apply:

(A) The reference to 20 percent in Section 41(a)(1) of the Internal Revenue Code is modified to read 12 percent.

(B) The reference to 20 percent in Section 41(a)(2) of the Internal Revenue Code is modified to read 24 percent.

(3) For each taxable year beginning on or after January 1, 2000, both of the following shall apply:

(A) The reference to 20 percent in Section 41(a)(1) of the Internal Revenue Code is modified to read 15 percent.

(B) The reference to 20 percent in Section 41(a)(2) of the Internal Revenue Code is modified to read 24 percent.

(c) (1) With respect to any expense paid or incurred after the operative date of Section 6378, Section 41(b)(1) of the Internal Revenue Code is modified to exclude from the definition of qualified research expense any amount paid or incurred for tangible personal property that is eligible for the exemption from sales or use tax provided by Section 6378.

(2) Qualified research and basic research shall include only research conducted in California.

(d) The provisions of Section 41(e)(7)(A) of the Internal Revenue Code, shall be modified so that basic research, for purposes of this section, includes any basic or applied research including scientific inquiry or original investigation for the advancement of scientific or engineering knowledge or the improved effectiveness of commercial products, except that the term does not include any of the following:

(1) Basic research conducted outside California.

(2) Basic research in the social sciences, arts, or humanities.

(3) Basic research for the purpose of improving a commercial product if the improvements relate to style, taste, cosmetic, or seasonal design factors.

(4) Any expenditure paid or incurred for the purpose of ascertaining the existence, location, extent, or quality of any deposit of ore or other mineral (including oil and gas).

(e) (1) In the case of a taxpayer engaged in any biopharmaceutical research activities that are described in codes 2833 to 2836, inclusive, or any research activities that are described in codes 3826, 3829, or 3841 to 3845, inclusive, of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition, or any other biotechnology research and development activities, the provisions of Section 41(e)(6) of the Internal Revenue Code shall be modified to include both of the following:

(A) A qualified organization as described in Section 170(b)(1)(A)(iii) of the Internal Revenue Code and owned by an institution of higher education as described in Section 3304(f) of the Internal Revenue Code.

(B) A charitable research hospital owned by an organization that is described in Section 501(c)(3) of the Internal Revenue Code, is exempt from taxation under Section 501(a) of the Internal Revenue Code, is not a private foundation, is designated a specialized laboratory cancer center, and has received Clinical Cancer Research Center status from the National Cancer Institute.

(2) For purposes of this subdivision:

(A) Biopharmaceutical research activities means those activities that use organisms or materials derived from organisms, and their cellular, subcellular, or molecular components, in order to provide pharmaceutical products for human or animal therapeutics and diagnostics. Biopharmaceutical activities make use of living organisms to make commercial products, as opposed to pharmaceutical activities that make use of chemical compounds to produce commercial products.

(B) Other biotechnology research and development activities means research and development activities consisting of the application of recombinant DNA technology to produce commercial products, as well as research and development activities regarding pharmaceutical delivery systems designed to provide a measure of control over the rate, duration, and site of pharmaceutical delivery.

(f) In the case where the credit allowed by this section exceeds the tax, the excess may be carried over to reduce the tax in the following year, and succeeding years if necessary, until the credit has been exhausted.

(g) For each taxable year beginning on or after January 1, 1998, the reference to Section 501(a) in Section 41(b)(3)(C) of the Internal Revenue Code, relating to contract research expenses, is modified to read this part or Part 10 (commencing with Section 17001).

(h) (1) For each taxable year beginning on or after January 1, 2000:

(A) The reference to 3 percent in Section 41(c)(4)(A)(i) of the Internal Revenue Code is modified to read one and forty-nine hundredths of one percent.

(B) The reference to 4 percent in Section 41(c)(4)(A)(ii) of the Internal Revenue Code is modified to read one and ninety-eight hundredths of one percent.

(C) The reference to 5 percent in Section 41(c)(4)(A)(iii) of the Internal Revenue Code is modified to read two and forty-eight hundredths of one percent.

(2) Section 41(c)(4)(B) shall not apply and in lieu thereof an election under Section 41(c)(4)(A) of the Internal Revenue Code may be made for any taxable year of the taxpayer beginning on or after January 1, 1998. That election shall apply to the taxable year for which made and all succeeding taxable years unless revoked with the consent of the Franchise Tax Board.

(3) Section 41(c)(7) of the Internal Revenue Code, relating to gross receipts, is modified to take into account only those gross receipts from the sale of property held primarily for sale to customers in the ordinary course of the taxpayer s trade or business that is delivered or shipped to a purchaser within this state, regardless of f.o.b. point or any other condition of the sale.

(4) Section 41(c)(5) of the Internal Revenue Code, relating to election of the alternative simplified credit, shall not apply.

(i) Section 41(h) of the Internal Revenue Code, relating to termination, shall not apply.

(j) Section 41(g) of the Internal Revenue Code, relating to special rule for passthrough of credit, is modified by each of the following:

(1) The last sentence shall not apply.

(2) If the amount determined under Section 41(a) of the Internal Revenue Code for any taxable year exceeds the limitation of Section 41(g) of the Internal Revenue Code, that amount may be carried over to other taxable years under the rules of subdivision (f), except that the limitation of Section 41(g) of the Internal Revenue Code shall be taken into account in each subsequent taxable year.

(k) Section 41(a)(3) of the Internal Revenue Code shall not apply.

(l) Section 41(b)(3)(D) of the Internal Revenue Code, relating to amounts paid to eligible small businesses, universities, and federal laboratories, shall not apply.

(m) Section 41(f)(6) of the Internal Revenue Code, relating to energy research consortium, shall not apply.

(Amended by Stats. 2010, Ch. 14, Sec. 59. Effective January 1, 2011.)



23610.4

It is the intent of the Legislature that the amount of the state low-income housing tax credit allocated to a project pursuant to Section 23610.5 shall not exceed an amount in addition to the federal tax credit that is necessary for the financial feasibility of the project and its viability throughout the extended use period.

(Amended (as added by Stats. 1990, Ch. 166) by Stats. 1990, Ch. 1349, Sec. 19.3. Effective September 26, 1990.)



23610.5

(a) (1) There shall be allowed as a credit against the tax (as defined by Section 23036) a state low-income housing tax credit in an amount equal to the amount determined in subdivision (c), computed in accordance with Section 42 of the Internal Revenue Code of 1986, except as otherwise provided in this section.

(2) Taxpayer, for purposes of this section, means the sole owner in the case of a C corporation, the partners in the case of a partnership, and the shareholders in the case of an S corporation.

(3) Housing sponsor, for purposes of this section, means the sole owner in the case of a C corporation, the partnership in the case of a partnership, and the S corporation in the case of an S corporation.

(b) (1) The amount of the credit allocated to any housing sponsor shall be authorized by the California Tax Credit Allocation Committee, or any successor thereof, based on a project s need for the credit for economic feasibility in accordance with the requirements of this section.

(A) The low-income housing project shall be located in California and shall meet either of the following requirements:

(i) Except for projects to provide farmworker housing, as defined in subdivision (h) of Section 50199.7 of the Health and Safety Code, that are allocated credits solely under the set-aside described in subdivision (c) of Section 50199.20 of the Health and Safety Code, the project s housing sponsor has been allocated by the California Tax Credit Allocation Committee a credit for federal income tax purposes under Section 42 of the Internal Revenue Code.

(ii) It qualifies for a credit under Section 42(h)(4)(B) of the Internal Revenue Code.

(B) The California Tax Credit Allocation Committee shall not require fees for the credit under this section in addition to those fees required for applications for the tax credit pursuant to Section 42 of the Internal Revenue Code. The committee may require a fee if the application for the credit under this section is submitted in a calendar year after the year the application is submitted for the federal tax credit.

(C) (i) For a project that receives a preliminary reservation of the state low-income housing tax credit, allowed pursuant to subdivision (a), on or after January 1, 2009, and before January 1, 2016, the credit shall be allocated to the partners of a partnership owning the project in accordance with the partnership agreement, regardless of how the federal low-income housing tax credit with respect to the project is allocated to the partners, or whether the allocation of the credit under the terms of the agreement has substantial economic effect, within the meaning of Section 704(b) of the Internal Revenue Code.

(ii) To the extent the allocation of the credit to a partner under this section lacks substantial economic effect, any loss or deduction otherwise allowable under this part that is attributable to the sale or other disposition of that partner s partnership interest made prior to the expiration of the federal credit shall not be allowed in the taxable year in which the sale or other disposition occurs, but shall instead be deferred until and treated as if it occurred in the first taxable year immediately following the taxable year in which the federal credit period expires for the project described in clause (i).

(iii) This subparagraph shall not apply to a project that receives a preliminary reservation of state low-income housing tax credits under the set-aside described in subdivision (c) of Section 50199.20 of the Health and Safety Code unless the project also receives a preliminary reservation of federal low-income housing tax credits.

(iv) This subparagraph shall cease to be operative with respect to any project that receives a preliminary reservation of a credit on or after January 1, 2016.

(2) (A) The California Tax Credit Allocation Committee shall certify to the housing sponsor the amount of tax credit under this section allocated to the housing sponsor for each credit period.

(B) In the case of a partnership or an S corporation, the housing sponsor shall provide a copy of the California Tax Credit Allocation Committee certification to the taxpayer.

(C) The taxpayer shall, upon request, provide a copy of the certification to the Franchise Tax Board.

(D) All elections made by the taxpayer pursuant to Section 42 of the Internal Revenue Code shall apply to this section.

(E) (i) Except as described in clause (ii), for buildings located in designated difficult development areas (DDAs) or qualified census tracts (QCTs), as defined in Section 42(d)(5)(B) of the Internal Revenue Code, credits may be allocated under this section in the amounts prescribed in subdivision (c), provided that the amount of credit allocated under Section 42 of the Internal Revenue Code is computed on 100 percent of the qualified basis of the building.

(ii) Notwithstanding clause (i), the California Tax Credit Allocation Committee may allocate the credit for buildings located in DDAs or QCTs that are restricted to having 50 percent of its occupants be special needs households, as defined in the California Code of Regulations by the California Tax Credit Allocation Committee, even if the taxpayer receives federal credits pursuant to Section 42(d)(5)(B) of the Internal Revenue Code, provided that the credit allowed under this section shall not exceed 30 percent of the eligible basis of the building.

(G) (i) The California Tax Credit Allocation Committee may allocate a credit under this section in exchange for a credit allocated pursuant to Section 42(d)(5)(B) of the Internal Revenue Code in amounts up to 30 percent of the eligible basis of a building if the credits allowed under Section 42 of the Internal Revenue Code are reduced by an equivalent amount.

(ii) An equivalent amount shall be determined by the California Tax Credit Allocation Committee based upon the relative amount required to produce an equivalent state tax credit to the taxpayer.

(c) Section 42(b) of the Internal Revenue Code shall be modified as follows:

(1) In the case of any qualified low-income building placed in service by the housing sponsor during 1987, the term applicable percentage means 9 percent for each of the first three years and 3 percent for the fourth year for new buildings (whether or not the building is federally subsidized) and for existing buildings.

(2) In the case of any qualified low-income building that receives an allocation after 1989 and is a new building not federally subsidized, the term applicable percentage means the following:

(A) For each of the first three years, the percentage prescribed by the Secretary of the Treasury for new buildings that are not federally subsidized for the taxable year, determined in accordance with the requirements of Section 42(b)(2) of the Internal Revenue Code, in lieu of the percentage prescribed in Section 42(b)(1)(A) of the Internal Revenue Code.

(B) For the fourth year, the difference between 30 percent and the sum of the applicable percentages for the first three years.

(3) In the case of any qualified low-income building that receives an allocation after 1989 and that is a new building that is federally subsidized or that is an existing building that is at risk of conversion, the term applicable percentage means the following:

(A) For each of the first three years, the percentage prescribed by the Secretary of the Treasury for new buildings that are federally subsidized for the taxable year.

(B) For the fourth year, the difference between 13 percent and the sum of the applicable percentages for the first three years.

(4) For purposes of this section, the term at risk of conversion, with respect to an existing property means a property that satisfies all of the following criteria:

(A) The property is a multifamily rental housing development in which at least 50 percent of the units receive governmental assistance pursuant to any of the following:

(i) New construction, substantial rehabilitation, moderate rehabilitation, property disposition, and loan management set-aside programs, or any other program providing project-based assistance pursuant to Section 8 of the United States Housing Act of 1937, Section 1437f of Title 42 of the United States Code, as amended.

(ii) The Below-Market-Interest-Rate Program pursuant to Section 221(d)(3) of the National Housing Act, Sections 1715l(d)(3) and (5) of Title 12 of the United States Code.

(iii) Section 236 of the National Housing Act, Section 1715z-1 of Title 12 of the United States Code.

(iv) Programs for rent supplement assistance pursuant to Section 101 of the Housing and Urban Development Act of 1965, Section 1701s of Title 12 of the United States Code, as amended.

(v) Programs pursuant to Section 515 of the Housing Act of 1949, Section 1485 of Title 42 of the United States Code, as amended.

(vi) The low-income housing credit program set forth in Section 42 of the Internal Revenue Code.

(B) The restrictions on rent and income levels will terminate or the federally insured mortgage on the property is eligible for prepayment any time within five years before or after the date of application to the California Tax Credit Allocation Committee.

(C) The entity acquiring the property enters into a regulatory agreement that requires the property to be operated in accordance with the requirements of this section for a period equal to the greater of 55 years or the life of the property.

(D) The property satisfies the requirements of Section 42(e) of the Internal Revenue Code regarding rehabilitation expenditures, except that the provisions of Section 42(e)(3)(A)(ii)(I) shall not apply.

(d) The term qualified low-income housing project as defined in Section 42(c)(2) of the Internal Revenue Code is modified by adding the following requirements:

(1) The taxpayer shall be entitled to receive a cash distribution from the operations of the project, after funding required reserves, that at the election of the taxpayer, is equal to:

(A) An amount not to exceed 8 percent of the lesser of:

(i) The owner equity, that shall include the amount of the capital contributions actually paid to the housing sponsor and shall not include any amounts until they are paid on an investor note.

(ii) Twenty percent of the adjusted basis of the building as of the close of the first taxable year of the credit period.

(B) The amount of the cashflow from those units in the building that are not low-income units. For purposes of computing cashflow under this subparagraph, operating costs shall be allocated to the low-income units using the floor space fraction, as defined in Section 42 of the Internal Revenue Code.

(C) Any amount allowed to be distributed under subparagraph (A) that is not available for distribution during the first five years of the compliance period may be accumulated and distributed any time during the first 15 years of the compliance period but not thereafter.

(2) The limitation on return shall apply in the aggregate to the partners if the housing sponsor is a partnership and in the aggregate to the shareholders if the housing sponsor is an S corporation.

(3) The housing sponsor shall apply any cash available for distribution in excess of the amount eligible to be distributed under paragraph (1) to reduce the rent on rent-restricted units or to increase the number of rent-restricted units subject to the tests of Section 42(g)(1) of the Internal Revenue Code.

(e) The provisions of Section 42(f) of the Internal Revenue Code shall be modified as follows:

(1) The term credit period as defined in Section 42(f)(1) of the Internal Revenue Code is modified by substituting four taxable years for 10 taxable years.

(2) The special rule for the first taxable year of the credit period under Section 42(f)(2) of the Internal Revenue Code shall not apply to the tax credit under this section.

(3) Section 42(f)(3) of the Internal Revenue Code is modified to read:

If, as of the close of any taxable year in the compliance period, after the first year of the credit period, the qualified basis of any building exceeds the qualified basis of that building as of the close of the first year of the credit period, the housing sponsor, to the extent of its tax credit allocation, shall be eligible for a credit on the excess in an amount equal to the applicable percentage determined pursuant to subdivision (c) for the four-year period beginning with the later of the taxable years in which the increase in qualified basis occurs.

(f) The provisions of Section 42(h) of the Internal Revenue Code shall be modified as follows:

(1) Section 42(h)(2) of the Internal Revenue Code shall not be applicable and instead the following provisions shall be applicable:

The total amount for the four-year credit period of the housing credit dollars allocated in a calendar year to any building shall reduce the aggregate housing credit dollar amount of the California Tax Credit Allocation Committee for the calendar year in which the allocation is made.

(2) Paragraphs (3), (4), (5), (6)(E)(i)(II), (6)(F), (6)(G), (6)(I), (7), and (8) of Section 42(h) of the Internal Revenue Code shall not be applicable.

(g) The aggregate housing credit dollar amount that may be allocated annually by the California Tax Credit Allocation Committee pursuant to this section, Section 12206, and Section 17058 shall be an amount equal to the sum of all the following:

(1) Seventy million dollars ($70,000,000) for the 2001 calendar year, and, for the 2002 calendar year and each calendar year thereafter, seventy million dollars ($70,000,000) increased by the percentage, if any, by which the Consumer Price Index for the preceding calendar year exceeds the Consumer Price Index for the 2001 calendar year. For the purposes of this paragraph, the term Consumer Price Index means the last Consumer Price Index for All Urban Consumers published by the federal Department of Labor.

(2) The unused housing credit ceiling, if any, for the preceding calendar years.

(3) The amount of housing credit ceiling returned in the calendar year. For purposes of this paragraph, the amount of housing credit dollar amount returned in the calendar year equals the housing credit dollar amount previously allocated to any project that does not become a qualified low-income housing project within the period required by this section or to any project with respect to which an allocation is canceled by mutual consent of the California Tax Credit Allocation Committee and the allocation recipient.

(4) Five hundred thousand dollars ($500,000) per calendar year for projects to provide farmworker housing, as defined in subdivision (h) of Section 50199.7 of the Health and Safety Code.

(5) The amount of any unallocated or returned credits under former Sections 17053.14, 23608.2, and 23608.3, as those sections read prior to January 1, 2009, until fully exhausted for projects to provide farmworker housing, as defined in subdivision (h) of Section 50199.7 of the Health and Safety Code.

(h) The term compliance period as defined in Section 42(i)(1) of the Internal Revenue Code is modified to mean, with respect to any building, the period of 30 consecutive taxable years beginning with the first taxable year of the credit period with respect thereto.

(i) Section 42(j) of the Internal Revenue Code shall not be applicable and the following shall be substituted in its place:

The requirements of this section shall be set forth in a regulatory agreement between the California Tax Credit Allocation Committee and the housing sponsor, and this agreement shall be subordinated, when required, to any lien or encumbrance of any banks or other institutional lenders to the project. The regulatory agreement entered into pursuant to subdivision (f) of Section 50199.14 of the Health and Safety Code shall apply, provided that the agreement includes all of the following provisions:

(1) A term not less than the compliance period.

(2) A requirement that the agreement be recorded in the official records of the county in which the qualified low-income housing project is located.

(3) A provision stating which state and local agencies can enforce the regulatory agreement in the event the housing sponsor fails to satisfy any of the requirements of this section.

(4) A provision that the regulatory agreement shall be deemed a contract enforceable by tenants as third-party beneficiaries thereto, and that allows individuals, whether prospective, present, or former occupants of the building, who meet the income limitation applicable to the building, the right to enforce the regulatory agreement in any state court.

(5) A provision incorporating the requirements of Section 42 of the Internal Revenue Code as modified by this section.

(6) A requirement that the housing sponsor notify the California Tax Credit Allocation Committee or its designee if there is a determination by the Internal Revenue Service that the project is not in compliance with Section 42(g) of the Internal Revenue Code.

(7) A requirement that the housing sponsor, as security for the performance of the housing sponsor s obligations under the regulatory agreement, assign the housing sponsor s interest in rents that it receives from the project, provided that until there is a default under the regulatory agreement, the housing sponsor is entitled to collect and retain the rents.

(8) A provision that the remedies available in the event of a default under the regulatory agreement that is not cured within a reasonable cure period include, but are not limited to, allowing any of the parties designated to enforce the regulatory agreement to collect all rents with respect to the project; taking possession of the project and operating the project in accordance with the regulatory agreement until the enforcer determines the housing sponsor is in a position to operate the project in accordance with the regulatory agreement; applying to any court for specific performance; securing the appointment of a receiver to operate the project; or any other relief as may be appropriate.

(j) (1) The committee shall allocate the housing credit on a regular basis consisting of two or more periods in each calendar year during which applications may be filed and considered. The committee shall establish application filing deadlines, the maximum percentage of federal and state low-income housing tax credit ceiling that may be allocated by the committee in that period, and the approximate date on which allocations shall be made. If the enactment of federal or state law, the adoption of rules or regulations, or other similar events prevent the use of two allocation periods, the committee may reduce the number of periods and adjust the filing deadlines, maximum percentage of credit allocated, and allocation dates.

(2) The committee shall adopt a qualified allocation plan, as provided in Section 42(m)(1) of the Internal Revenue Code. In adopting this plan, the committee shall comply with the provisions of Sections 42(m)(1)(B) and 42(m)(1)(C) of the Internal Revenue Code.

(3) Notwithstanding Section 42(m) of the Internal Revenue Code, the California Tax Credit Allocation Committee shall allocate housing credits in accordance with the qualified allocation plan and regulations, which shall include the following provisions:

(A) All housing sponsors, as defined by paragraph (3) of subdivision (a), shall demonstrate at the time the application is filed with the committee that the project meets the following threshold requirements:

(i) The housing sponsor shall demonstrate that there is a need for low-income housing in the community or region for which it is proposed.

(ii) The project s proposed financing, including tax credit proceeds, shall be sufficient to complete the project and shall be adequate to operate the project for the extended use period.

(iii) The project shall have enforceable financing commitments, either construction or permanent financing, for at least 50 percent of the total estimated financing of the project.

(iv) The housing sponsor shall have and maintain control of the site for the project.

(v) The housing sponsor shall demonstrate that the project complies with all applicable local land use and zoning ordinances.

(vi) The housing sponsor shall demonstrate that the project development team has the experience and the financial capacity to ensure project completion and operation for the extended use period.

(vii) The housing sponsor shall demonstrate the amount of tax credit that is necessary for the financial feasibility of the project and its viability as a qualified low-income housing project throughout the extended use period, taking into account operating expenses, a supportable debt service, reserves, funds set aside for rental subsidies and required equity, and a development fee that does not exceed a specified percentage of the eligible basis of the project prior to inclusion of the development fee in the eligible basis, as determined by the committee.

(B) The committee shall give a preference to those projects satisfying all of the threshold requirements of subparagraph (A) if both of the following apply:

(i) The project serves the lowest income tenants at rents affordable to those tenants.

(ii) The project is obligated to serve qualified tenants for the longest period.

(C) In addition to the provisions of subparagraphs (A) and (B), the committee shall use the following criteria in allocating housing credits:

(i) Projects serving large families in which a substantial number, as defined by the committee, of all residential units are low-income units with three and more bedrooms.

(ii) Projects providing single-room occupancy units serving very low income tenants.

(iii) Existing projects that are at risk of conversion, as defined by paragraph (4) of subdivision (c).

(iv) Projects for which a public agency provides direct or indirect long-term financial support for at least 15 percent of the total project development costs or projects for which the owner s equity constitutes at least 30 percent of the total project development costs.

(v) Projects that provide tenant amenities not generally available to residents of low-income housing projects.

(4) For purposes of allocating credits pursuant to this section, the committee shall not give preference to any project by virtue of the date of submission of its application except to break a tie when two or more of the projects have an equal rating.

(5) Not less than 20 percent of the low-income housing tax credits available annually under this section, Section 12206, and Section 17058 shall be set aside for allocation to rural areas as defined in Section 50199.21 of the Health and Safety Code. Any amount of credit set aside for rural areas remaining on or after October 31 of any calendar year shall be available for allocation to any eligible project. No amount of credit set aside for rural areas shall be considered available for any eligible project so long as there are eligible rural applications pending on October 31.

(k) Section 42(l) of the Internal Revenue Code shall be modified as follows:

The term secretary shall be replaced by the term California Franchise Tax Board.

(l) In the case where the state credit allowed under this section exceeds the tax, the excess may be carried over to reduce the tax in the following year, and succeeding years if necessary, until the credit has been exhausted.

(m) A project that received an allocation of a 1989 federal housing credit dollar amount shall be eligible to receive an allocation of a 1990 state housing credit dollar amount, subject to all of the following conditions:

(1) The project was not placed in service prior to 1990.

(2) To the extent the amendments made to this section by the Statutes of 1990 conflict with any provisions existing in this section prior to those amendments, the prior provisions of law shall prevail.

(3) Notwithstanding paragraph (2), a project applying for an allocation under this subdivision shall be subject to the requirements of paragraph (3) of subdivision (j).

(n) The credit period with respect to an allocation of credit in 1989 by the California Tax Credit Allocation Committee of which any amount is attributable to unallocated credit from 1987 or 1988 shall not begin until after December 31, 1989.

(o) The provisions of Section 11407(a) of Public Law 101-508, relating to the effective date of the extension of the low-income housing credit, shall apply to calendar years after 1989.

(p) The provisions of Section 11407(c) of Public Law 101-508, relating to election to accelerate credit, shall not apply.

(q) (1) A corporation may elect to assign any portion of any credit allowed under this section to one or more affiliated corporations for each taxable year in which the credit is allowed. For purposes of this subdivision, affiliated corporation has the meaning provided in subdivision (b) of Section 25110, as that section was amended by Chapter 881 of the Statutes of 1993, as of the last day of the taxable year in which the credit is allowed, except that 100 percent is substituted for more than 50 percent wherever it appears in the section, as that section was amended by Chapter 881 of the Statutes of 1993, and voting common stock is substituted for voting stock wherever it appears in the section, as that section was amended by Chapter 881 of the Statutes of 1993.

(2) The election provided in paragraph (1):

(A) May be based on any method selected by the corporation that originally receives the credit.

(B) Shall be irrevocable for the taxable year the credit is allowed, once made.

(C) May be changed for any subsequent taxable year if the election to make the assignment is expressly shown on each of the returns of the affiliated corporations that assign and receive the credits.

(r) Any unused credit may continue to be carried forward, as provided in subdivision (l), until the credit has been exhausted.

This section shall remain in effect on and after December 1, 1990, for as long as Section 42 of the Internal Revenue Code, relating to low-income housing credits, remains in effect.

(s) The amendments to this section made by the act adding this subdivision shall apply only to taxable years beginning on or after January 1, 1994, except that paragraph (1) of subdivision (q), as amended, shall apply to taxable years beginning on or after January 1, 1993.

(Amended by Stats. 2013, Ch. 771, Sec. 3. Effective October 12, 2013. Section conditionally inoperative pursuant to the paragraph following subd. (r).)



23612.2

(a) There shall be allowed as a credit against the tax (as defined by Section 23036) for the taxable year an amount equal to the sales or use tax paid or incurred during the taxable year by the taxpayer in connection with the taxpayer s purchase of qualified property before January 1, 2014.

(b) For purposes of this section:

(1) Taxpayer means a corporation engaged in a trade or business within an enterprise zone.

(2) Qualified property means:

(A) Any of the following:

(i) Machinery and machinery parts used for fabricating, processing, assembling, and manufacturing.

(ii) Machinery and machinery parts used for the production of renewable energy resources.

(iii) Machinery and machinery parts used for either of the following:

(I) Air pollution control mechanisms.

(II) Water pollution control mechanisms.

(iv) Data-processing and communications equipment, including, but not limited to, computers, computer-automated drafting systems, copy machines, telephone systems, and faxes.

(v) Motion picture manufacturing equipment central to production and postproduction, including, but not limited to, cameras, audio recorders, and digital image and sound processing equipment.

(B) The total cost of qualified property purchased and placed in service in any taxable year that may be taken into account by any taxpayer for purposes of claiming this credit shall not exceed twenty million dollars ($20,000,000).

(C) The qualified property is used by the taxpayer exclusively in an enterprise zone, or in the case of an enterprise zone that was repealed by Chapter 69 of the Statutes of 2013, the area designated as an enterprise zone immediately prior to the repeal.

(D) The qualified property is purchased before the date the enterprise zone designation expires, is revoked, is no longer binding, becomes inoperative, or is repealed.

(E) The qualified property is placed in service before January 1, 2015.

(3) Enterprise zone means the area designated as an enterprise zone pursuant to Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code as it read on July 11, 2013.

(c) If the taxpayer has purchased property upon which a use tax has been paid or incurred, the credit provided by this section shall be allowed only if qualified property of a comparable quality and price is not timely available for purchase in this state.

(d) In the case where the credit otherwise allowed under this section exceeds the tax for the taxable year, that portion of the credit which exceeds the tax may be carried over and added to the credit, if any, in the succeeding 10 taxable years if necessary, until the credit is exhausted. The credit shall be applied first to the earliest taxable years possible.

(e) Any taxpayer that elects to be subject to this section shall not be entitled to increase the basis of the qualified property as otherwise required by Section 164(a) of the Internal Revenue Code with respect to sales or use tax paid or incurred in connection with the taxpayer s purchase of qualified property.

(f) (1) The amount of credit otherwise allowed under this section and Section 23622.7, including any credit carryover from prior years, that may reduce the tax for the taxable year shall not exceed the amount of tax which would be imposed on the taxpayer s business income attributable to the enterprise zone determined as if that attributable income represented all of the income of the taxpayer subject to tax under this part.

(2) Attributable income shall be that portion of the taxpayer s California source business income that is apportioned to the enterprise zone. For that purpose, the taxpayer s business income attributable to sources in this state first shall be determined in accordance with Chapter 17 (commencing with Section 25101). That business income shall be further apportioned to the enterprise zone in accordance with Article 2 (commencing with Section 25120) of Chapter 17, modified for purposes of this section in accordance with paragraph (3).

(3) Business income shall be apportioned to the enterprise zone by multiplying the total California business income of the taxpayer by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two. For purposes of this paragraph:

(A) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the enterprise zone during the taxable year, and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year.

(B) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the enterprise zone during the taxable year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the taxable year.

(4) The portion of any credit remaining, if any, after application of this subdivision, shall be carried over to succeeding taxable years if necessary, until the credit is exhausted, as if it were an amount exceeding the tax for the taxable year, as provided in subdivision (d). However, the portion of any credit remaining for carryover to taxable years beginning on January 1, 2014, if any, after application of this subdivision, shall be carried over only to the succeeding 10 taxable years if necessary, until the credit is exhausted, as if it were an amount exceeding the tax for the taxable year, as provided in subdivision (d).

(g) The amendments made to this section by the act adding this subdivision shall apply to taxable years beginning on or after January 1, 1998.

(h) This section is repealed on December 1, 2015.

(Amended by Stats. 2013, Ch. 360, Sec. 10. Effective September 26, 2013. Repealed as of December 1, 2015, by its own provisions.)



23621

(a) There shall be allowed as a credit against the tax (as defined by Section 23036) an amount equal to 10 percent of the amount of wages paid to each employee who is certified by the Employment Development Department to meet the requirements of Section 328 of the Unemployment Insurance Code.

The credit under this section shall not apply to an individual unless, on or before the day on which that individual begins work for the employer, the employer:

(1) Has received a certification from the Employment Development Department, or

(2) Has requested in writing that certification from the Employment Development Department.

For purposes of this subdivision, if on or before the day on which the individual begins work for the employer, the individual has received from the Employment Development Department a written preliminary determination that he or she is a member of a targeted group, then the requirement of paragraph (1) or (2) shall be applicable on or before the fifth day on which the individual begins work for the employer.

(b) The credit under this section shall not apply to wages paid in excess of three thousand dollars ($3,000) during an taxable year by a taxpayer to the same individual. With respect to each qualified employee, the aggregate credit under this section shall not exceed six hundred dollars ($600).

(c) The credit under this section shall not apply to wages paid to an individual:

(1) Who is a dependent, as described in paragraphs (1) to (8), inclusive, of Section 152(a) of the Internal Revenue Code, of an individual who owns, directly or indirectly, more than 50 percent in value of the outstanding stock of the taxpayer (determined with the application of Section 267(c) of the Internal Revenue Code); or

(2) Who is a dependent (as described in paragraph (9) of Section 152(a) of the Internal Revenue Code) of an individual described in paragraph (1).

(d) The credit under this section shall not apply to wages paid to an individual if, prior to the hiring date of that individual, that individual had been employed by the employer at any time during which he or she was not certified by the Employment Development Department to meet the requirements of Section 328 of the Unemployment Insurance Code.

(e) If the certification of an employee has been revoked pursuant to subdivision (c) of Section 328 of the Unemployment Insurance Code, the credit under this section shall not apply to wages paid by the employer after the date on which notice of revocation is received by the employer.

(f) The credit under this section shall be in addition to any deduction under this part to which the taxpayer may be entitled, if any.

(g) The credit provided by this section shall be applied to wages paid to each qualifying employee during the 24-month period beginning on the date the employee begins working for the taxpayer.

(h) (1) A taxpayer may elect to have this section not apply for any taxable year.

(2) An election under paragraph (1) for any taxable year may be made (or revoked) at any time before the expiration of the four-year period beginning on the last date prescribed by law for filing the return for that taxable year (determined without regard to extensions).

(3) An election under paragraph (1) (or revocation thereof) shall be made in any manner which the Franchise Tax Board may prescribe.

(i) (1) In the case of a successor employer referred to in Section 3306(b)(1) of the Internal Revenue Code, the determination of the amount of the credit under this section with respect to wages paid by that successor employer shall be made in the same manner as if those wages were paid by the predecessor employer referred to in that section.

(2) No credit shall be determined under this section with respect to remuneration paid by an employer to an employee for services performed by that employee for another person unless the amount reasonably expected to be received by the employer for those services from that other person exceeds the remuneration paid by the employer to that employee for those services.

(j) The term wages shall not include either of the following:

(1) Payments defined in Section 51(c)(3) of the Internal Revenue Code, relating to payments for services during labor disputes.

(2) Any amounts paid or incurred to an individual who begins work for an employer after December 31, 1993.

(Amended by Stats. 2000, Ch. 862, Sec. 77. Effective January 1, 2001.)



23622.7

(a) There shall be allowed a credit against the tax (as defined by Section 23036) to a taxpayer who employs a qualified employee in an enterprise zone during the taxable year. The credit shall be equal to the sum of each of the following:

(1) Fifty percent of qualified wages in the first year of employment.

(2) Forty percent of qualified wages in the second year of employment.

(3) Thirty percent of qualified wages in the third year of employment.

(4) Twenty percent of qualified wages in the fourth year of employment.

(5) Ten percent of qualified wages in the fifth year of employment.

(b) For purposes of this section:

(1) Qualified wages means:

(A) (i) Except as provided in clause (ii), that portion of wages paid or incurred by the taxpayer during the taxable year to qualified employees that does not exceed 150 percent of the minimum wage.

(ii) For up to 1,350 qualified employees who are employed by the taxpayer in the Long Beach Enterprise Zone in aircraft manufacturing activities described in Codes 3721 to 3728, inclusive, and Code 3812 of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition, qualified wages means that portion of hourly wages that does not exceed 202 percent of the minimum wage.

(B) Wages received during the 60-month period beginning with the first day the employee commences employment with the taxpayer. Reemployment in connection with any increase, including a regularly occurring seasonal increase, in the trade or business operations of the taxpayer does not constitute commencement of employment for purposes of this section.

(C) Qualified wages do not include any wages paid or incurred by the taxpayer on or after the zone expiration date. However, wages paid or incurred with respect to qualified employees who are employed by the taxpayer within the enterprise zone within the 60-month period prior to the zone expiration date shall continue to qualify for the credit under this section after the zone expiration date, in accordance with all provisions of this section applied as if the enterprise zone designation were still in existence and binding.

(2) Minimum wage means the wage established by the Industrial Welfare Commission as provided for in Chapter 1 (commencing with Section 1171) of Part 4 of Division 2 of the Labor Code.

(3) Zone expiration date means the date the enterprise zone designation expires, is no longer binding, becomes inoperative, or is repealed.

(4) (A) Qualified employee means an individual who meets all of the following requirements:

(i) At least 90 percent of whose services for the taxpayer during the taxable year are directly related to the conduct of the taxpayer s trade or business located in an enterprise zone.

(ii) Performs at least 50 percent of his or her services for the taxpayer during the taxable year in an enterprise zone.

(iii) Is hired by the taxpayer after the date of original designation of the area in which services were performed as an enterprise zone.

(iv) Is any of the following:

(I) Immediately preceding the qualified employee s commencement of employment with the taxpayer, was a person eligible for services under the federal Job Training Partnership Act (29 U.S.C. Sec. 1501 et seq.), or its successor, who is receiving, or is eligible to receive, subsidized employment, training, or services funded by the federal Job Training Partnership Act, or its successor.

(II) Immediately preceding the qualified employee s commencement of employment with the taxpayer, was a person eligible to be a voluntary or mandatory registrant under the Greater Avenues for Independence Act of 1985 (GAIN) provided for pursuant to Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code, or its successor.

(III) Immediately preceding the qualified employee s commencement of employment with the taxpayer, was an economically disadvantaged individual 14 years of age or older.

(IV) Immediately preceding the qualified employee s commencement of employment with the taxpayer, was a dislocated worker who meets any of the following:

(aa) Has been terminated or laid off or who has received a notice of termination or layoff from employment, is eligible for or has exhausted entitlement to unemployment insurance benefits, and is unlikely to return to his or her previous industry or occupation.

(bb) Has been terminated or has received a notice of termination of employment as a result of any permanent closure or any substantial layoff at a plant, facility, or enterprise, including an individual who has not received written notification but whose employer has made a public announcement of the closure or layoff.

(cc) Is long-term unemployed and has limited opportunities for employment or reemployment in the same or a similar occupation in the area in which the individual resides, including an individual 55 years of age or older who may have substantial barriers to employment by reason of age.

(dd) Was self-employed (including farmers and ranchers) and is unemployed as a result of general economic conditions in the community in which he or she resides or because of natural disasters.

(ee) Was a civilian employee of the Department of Defense employed at a military installation being closed or realigned under the Defense Base Closure and Realignment Act of 1990.

(ff) Was an active member of the armed forces or National Guard as of September 30, 1990, and was either involuntarily separated or separated pursuant to a special benefits program.

(gg) Is a seasonal or migrant worker who experiences chronic seasonal unemployment and underemployment in the agriculture industry, aggravated by continual advancements in technology and mechanization.

(hh) Has been terminated or laid off, or has received a notice of termination or layoff, as a consequence of compliance with the Clean Air Act.

(V) Immediately preceding the qualified employee s commencement of employment with the taxpayer, was a disabled individual who is eligible for or enrolled in, or has completed a state rehabilitation plan or is a service-connected disabled veteran, veteran of the Vietnam era, or veteran who is recently separated from military service.

(VI) Immediately preceding the qualified employee s commencement of employment with the taxpayer, was an ex-offender. An individual shall be treated as convicted if he or she was placed on probation by a state court without a finding of guilt.

(VII) Immediately preceding the qualified employee s commencement of employment with the taxpayer, was a person eligible for or a recipient of any of the following:

(aa) Federal Supplemental Security Income benefits.

(bb) Aid to Families with Dependent Children.

(cc) CalFresh benefits.

(dd) State and local general assistance.

(VIII) Immediately preceding the qualified employee s commencement of employment with the taxpayer, was a member of a federally recognized Indian tribe, band, or other group of Native American descent.

(IX) Immediately preceding the qualified employee s commencement of employment with the taxpayer, was a resident of a targeted employment area (as defined in Section 7072 of the Government Code).

(X) An employee who qualified the taxpayer for the enterprise zone hiring credit under former Section 23622 or the program area hiring credit under former Section 23623.

(XI) Immediately preceding the qualified employee s commencement of employment with the taxpayer, was a member of a targeted group, as defined in Section 51(d) of the Internal Revenue Code, or its successor.

(B) Priority for employment shall be provided to an individual who is enrolled in a qualified program under the federal Job Training Partnership Act or the Greater Avenues for Independence Act of 1985 or who is eligible as a member of a targeted group under the Work Opportunity Tax Credit (Section 51 of the Internal Revenue Code), or its successor.

(5) Taxpayer means a corporation engaged in a trade or business within an enterprise zone designated pursuant to Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code.

(6) Seasonal employment means employment by a taxpayer that has regular and predictable substantial reductions in trade or business operations.

(c) The taxpayer shall do both of the following:

(1) Obtain from the Employment Development Department, as permitted by federal law, the local county or city Job Training Partnership Act administrative entity, the local county GAIN office or social services agency, or the local government administering the enterprise zone, a certification that provides that a qualified employee meets the eligibility requirements specified in clause (iv) of subparagraph (A) of paragraph (4) of subdivision (b). The Employment Development Department may provide preliminary screening and referral to a certifying agency. The Employment Development Department shall develop a form for this purpose. The Department of Housing and Community Development shall develop regulations governing the issuance of certificates by local governments pursuant to subdivision (a) of Section 7086 of the Government Code.

(2) Retain a copy of the certification and provide it upon request to the Franchise Tax Board.

(d) (1) For purposes of this section:

(A) All employees of all corporations which are members of the same controlled group of corporations shall be treated as employed by a single taxpayer.

(B) The credit, if any, allowable by this section to each member shall be determined by reference to its proportionate share of the expense of the qualified wages giving rise to the credit, and shall be allocated in that manner.

(C) For purposes of this subdivision, controlled group of corporations means controlled group of corporations as defined in Section 1563(a) of the Internal Revenue Code, except that:

(i) More than 50 percent shall be substituted for at least 80 percent each place it appears in Section 1563(a)(1) of the Internal Revenue Code.

(ii) The determination shall be made without regard to subsections (a)(4) and (e)(3)(C) of Section 1563 of the Internal Revenue Code.

(2) If an employer acquires the major portion of a trade or business of another employer (hereinafter in this paragraph referred to as the predecessor ) or the major portion of a separate unit of a trade or business of a predecessor, then, for purposes of applying this section (other than subdivision (e)) for any calendar year ending after that acquisition, the employment relationship between a qualified employee and an employer shall not be treated as terminated if the employee continues to be employed in that trade or business.

(e) (1) (A) If the employment, other than seasonal employment, of any qualified employee with respect to whom qualified wages are taken into account under subdivision (a) is terminated by the taxpayer at any time during the first 270 days of that employment, whether or not consecutive, or before the close of the 270th calendar day after the day in which that employee completes 90 days of employment with the taxpayer, the tax imposed by this part for the taxable year in which that employment is terminated shall be increased by an amount equal to the credit allowed under subdivision (a) for that taxable year and all prior taxable years attributable to qualified wages paid or incurred with respect to that employee.

(B) If the seasonal employment of any qualified employee, with respect to whom qualified wages are taken into account under subdivision (a) is not continued by the taxpayer for a period of 270 days of employment during the 60-month period beginning with the day the qualified employee commences seasonal employment with the taxpayer, the tax imposed by this part, for the taxable year that includes the 60th month following the month in which the qualified employee commences seasonal employment with the taxpayer, shall be increased by an amount equal to the credit allowed under subdivision (a) for that taxable year and all prior taxable years attributable to qualified wages paid or incurred with respect to that qualified employee.

(2) (A) Subparagraph (A) of paragraph (1) shall not apply to any of the following:

(i) A termination of employment of a qualified employee who voluntarily leaves the employment of the taxpayer.

(ii) A termination of employment of a qualified employee who, before the close of the period referred to in subparagraph (A) of paragraph (1), becomes disabled and unable to perform the services of that employment, unless that disability is removed before the close of that period and the taxpayer fails to offer reemployment to that employee.

(iii) A termination of employment of a qualified employee, if it is determined that the termination was due to the misconduct (as defined in Sections 1256-30 to 1256-43, inclusive, of Title 22 of the California Code of Regulations) of that employee.

(iv) A termination of employment of a qualified employee due to a substantial reduction in the trade or business operations of the taxpayer.

(v) A termination of employment of a qualified employee, if that employee is replaced by other qualified employees so as to create a net increase in both the number of employees and the hours of employment.

(B) Subparagraph (B) of paragraph (1) shall not apply to any of the following:

(i) A failure to continue the seasonal employment of a qualified employee who voluntarily fails to return to the seasonal employment of the taxpayer.

(ii) A failure to continue the seasonal employment of a qualified employee who, before the close of the period referred to in subparagraph (B) of paragraph (1), becomes disabled and unable to perform the services of that seasonal employment, unless that disability is removed before the close of that period and the taxpayer fails to offer seasonal employment to that qualified employee.

(iii) A failure to continue the seasonal employment of a qualified employee, if it is determined that the failure to continue the seasonal employment was due to the misconduct (as defined in Sections 1256-30 to 1256-43, inclusive, of Title 22 of the California Code of Regulations) of that qualified employee.

(iv) A failure to continue seasonal employment of a qualified employee due to a substantial reduction in the regular seasonal trade or business operations of the taxpayer.

(v) A failure to continue the seasonal employment of a qualified employee, if that qualified employee is replaced by other qualified employees so as to create a net increase in both the number of seasonal employees and the hours of seasonal employment.

(C) For purposes of paragraph (1), the employment relationship between the taxpayer and a qualified employee shall not be treated as terminated by either of the following:

(i) By a transaction to which Section 381(a) of the Internal Revenue Code applies, if the qualified employee continues to be employed by the acquiring corporation.

(ii) By reason of a mere change in the form of conducting the trade or business of the taxpayer, if the qualified employee continues to be employed in that trade or business and the taxpayer retains a substantial interest in that trade or business.

(3) Any increase in tax under paragraph (1) shall not be treated as tax imposed by this part for purposes of determining the amount of any credit allowable under this part.

(f) Rules similar to the rules provided in Section 46(e) and (h) of the Internal Revenue Code shall apply to both of the following:

(1) An organization to which Section 593 of the Internal Revenue Code applies.

(2) A regulated investment company or a real estate investment trust subject to taxation under this part.

(g) For purposes of this section, enterprise zone means an area designated as an enterprise zone pursuant to Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code.

(h) The credit allowable under this section shall be reduced by the credit allowed under Sections 23623.5, 23625, and 23646 claimed for the same employee. The credit shall also be reduced by the federal credit allowed under Section 51 of the Internal Revenue Code.

In addition, any deduction otherwise allowed under this part for the wages or salaries paid or incurred by the taxpayer upon which the credit is based shall be reduced by the amount of the credit, prior to any reduction required by subdivision (i) or (j).

(i) In the case where the credit otherwise allowed under this section exceeds the tax for the taxable year, that portion of the credit that exceeds the tax may be carried over and added to the credit, if any, in the succeeding 10 taxable years, if necessary, until the credit is exhausted. The credit shall be applied first to the earliest taxable years possible.

(j) (1) The amount of the credit otherwise allowed under this section and Section 23612.2, including any credit carryover from prior years, that may reduce the tax for the taxable year shall not exceed the amount of tax which would be imposed on the taxpayer s business income attributable to the enterprise zone determined as if that attributable income represented all of the income of the taxpayer subject to tax under this part.

(2) Attributable income shall be that portion of the taxpayer s California source business income that is apportioned to the enterprise zone. For that purpose, the taxpayer s business attributable to sources in this state first shall be determined in accordance with Chapter 17 (commencing with Section 25101). That business income shall be further apportioned to the enterprise zone in accordance with Article 2 (commencing with Section 25120) of Chapter 17, modified for purposes of this section in accordance with paragraph (3).

(3) Business income shall be apportioned to the enterprise zone by multiplying the total California business income of the taxpayer by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two. For purposes of this paragraph:

(A) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the enterprise zone during the income year, and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the income year.

(B) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the enterprise zone during the income year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the income year.

(4) The portion of any credit remaining, if any, after application of this subdivision, shall be carried over to succeeding taxable years, if necessary, until the credit is exhausted, as if it were an amount exceeding the tax for the taxable year, as provided in subdivision (i). However, the portion of any credit remaining for carryover to taxable years beginning on or after January 1, 2014, if any, after application of this subdivision, shall be carried over only to the succeeding 10 taxable years if necessary, until the credit is exhausted, as if it were an amount exceeding the tax for the taxable year, as provided in subdivision (i).

(k) The changes made to this section by the act adding this subdivision shall apply to taxable years on or after January 1, 1997.

(l) (1) Except as provided in paragraph (2), this section shall cease to be operative on January 1, 2014, and shall be repealed on December 1, 2019. A credit shall not be allowed under this section with respect to an employee who first commences employment with a taxpayer on or after January 1, 2014.

(2) This section shall continue to apply with respect to qualified employees who are employed by the taxpayer within the enterprise zone within the 60-month period immediately preceding January 1, 2014, and qualified wages paid or incurred with respect to those qualified employees shall continue to qualify for the credit under this section for taxable years beginning on or after January 1, 2014, in accordance with this section, as amended by the act adding this subdivision.

(Amended by Stats. 2013, Ch. 355, Sec. 4. Effective September 26, 2013. Inoperative January 1, 2014. Repealed as of December 1, 2019, by its own provisions.)



23622.8

(a) For each taxable year beginning on or after January 1, 1998, there shall be allowed a credit against the tax (as defined in Section 23036) to a qualified taxpayer for hiring a qualified disadvantaged individual during the taxable year for employment in the manufacturing enhancement area. The credit shall be equal to the sum of each of the following:

(1) Fifty percent of the qualified wages in the first year of employment.

(2) Forty percent of the qualified wages in the second year of employment.

(3) Thirty percent of the qualified wages in the third year of employment.

(4) Twenty percent of the qualified wages in the fourth year of employment.

(5) Ten percent of the qualified wages in the fifth year of employment.

(b) For purposes of this section:

(1) Qualified wages means:

(A) That portion of wages paid or incurred by the qualified taxpayer during the taxable year to qualified disadvantaged individuals that does not exceed 150 percent of the minimum wage.

(B) The total amount of qualified wages which may be taken into account for purposes of claiming the credit allowed under this section shall not exceed two million dollars ($2,000,000) per taxable year.

(C) Wages received during the 60-month period beginning with the first day the qualified disadvantaged individual commences employment with the qualified taxpayer. Reemployment in connection with any increase, including a regularly occurring seasonal increase, in the trade or business operations of the qualified taxpayer does not constitute commencement of employment for purposes of this section.

(D) Qualified wages do not include any wages paid or incurred by the qualified taxpayer on or after the manufacturing enhancement area expiration date. However, wages paid or incurred with respect to qualified employees who are employed by the qualified taxpayer within the manufacturing enhancement area within the 60-month period prior to the manufacturing enhancement area expiration date shall continue to qualify for the credit under this section after the manufacturing enhancement area expiration date, in accordance with all provisions of this section applied as if the manufacturing enhancement area designation were still in existence and binding.

(2) Minimum wage means the wage established by the Industrial Welfare Commission as provided for in Chapter 1 (commencing with Section 1171) of Part 4 of Division 2 of the Labor Code.

(3) Manufacturing enhancement area means an area designated pursuant to Section 7073.8 of the Government Code according to the procedures of Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code.

(4) Manufacturing enhancement area expiration date means the date the manufacturing enhancement area designation expires, is no longer binding, becomes inoperative, or is repealed.

(5) Qualified disadvantaged individual means an individual who satisfies all of the following requirements:

(A) (i) At least 90 percent of whose services for the qualified taxpayer during the taxable year are directly related to the conduct of the qualified taxpayer s trade or business located in a manufacturing enhancement area.

(ii) Who performs at least 50 percent of his or her services for the qualified taxpayer during the taxable year in the manufacturing enhancement area.

(B) Who is hired by the qualified taxpayer after the designation of the area as a manufacturing enhancement area in which the individual s services were primarily performed.

(C) Who is any of the following immediately preceding the individual s commencement of employment with the qualified taxpayer:

(i) An individual who has been determined eligible for services under the federal Job Training Partnership Act (29 U.S.C. Sec. 1501 et seq.) or its successor.

(ii) Any voluntary or mandatory registrant under the Greater Avenues for Independence Act of 1985, or its successor, as provided pursuant to Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code.

(iii) Any individual who has been certified eligible by the Employment Development Department under the federal Targeted Jobs Tax Credit Program, or its successor, whether or not this program is in effect.

(6) Qualified taxpayer means any corporation engaged in a trade or business within a manufacturing enhancement area designated pursuant to Section 7073.8 of the Government Code and that meets all of the following requirements:

(A) Is engaged in those lines of business described in Codes 0211 to 0291, inclusive, Code 0723, or in Codes 2011 to 3999, inclusive, of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition.

(B) At least 50 percent of the qualified taxpayer s workforce hired after the designation of the manufacturing enhancement area is composed of individuals who, at the time of hire, are residents of the county in which the manufacturing enhancement area is located.

(C) Of this percentage of local hires, at least 30 percent shall be qualified disadvantaged individuals.

(7) Seasonal employment means employment by a qualified taxpayer that has regular and predictable substantial reductions in trade or business operations.

(c) (1) For purposes of this section, all of the following apply:

(A) All employees of all corporations that are members of the same controlled group of corporations shall be treated as employed by a single qualified taxpayer.

(B) The credit (if any) allowable by this section with respect to each member shall be determined by reference to its proportionate share of the expenses of the qualified wages giving rise to the credit and shall be allocated in that manner.

(C) Principles that apply in the case of controlled groups of corporations, as specified in subdivision (d) of Section 23622.7, shall apply with respect to determining employment.

(2) If a qualified taxpayer acquires the major portion of a trade or business of another employer (hereinafter in this paragraph referred to as the predecessor ) or the major portion of a separate unit of a trade or business of a predecessor, then, for purposes of applying this section (other than subdivision (d)) for any calendar year ending after that acquisition, the employment relationship between a qualified disadvantaged individual and a qualified taxpayer shall not be treated as terminated if the qualified disadvantaged individual continues to be employed in that trade or business.

(d) (1) (A) If the employment, other than seasonal employment, of any qualified disadvantaged individual, with respect to whom qualified wages are taken into account under subdivision (b) is terminated by the qualified taxpayer at any time during the first 270 days of that employment (whether or not consecutive) or before the close of the 270th calendar day after the day in which that qualified disadvantaged individual completes 90 days of employment with the qualified taxpayer, the tax imposed by this part for the taxable year in which that employment is terminated shall be increased by an amount equal to the credit allowed under subdivision (a) for that taxable year and all prior taxable years attributable to qualified wages paid or incurred with respect to that qualified disadvantaged individual.

(B) If the seasonal employment of any qualified disadvantaged individual, with respect to whom qualified wages are taken into account under subdivision (a) is not continued by the qualified taxpayer for a period of 270 days of employment during the 60-month period beginning with the day the qualified disadvantaged individual commences seasonal employment with the qualified taxpayer, the tax imposed by this part, for the income year that includes the 60th month following the month in which the qualified disadvantaged individual commences seasonal employment with the qualified taxpayer, shall be increased by an amount equal to the credit allowed under subdivision (a) for that taxable year and all prior taxable years attributable to qualified wages paid or incurred with respect to that qualified disadvantaged individual.

(2) (A) Subparagraph (A) of paragraph (1) does not apply to any of the following:

(i) A termination of employment of a qualified disadvantaged individual who voluntarily leaves the employment of the qualified taxpayer.

(ii) A termination of employment of a qualified disadvantaged individual who, before the close of the period referred to in subparagraph (A) of paragraph (1), becomes disabled to perform the services of that employment, unless that disability is removed before the close of that period and the qualified taxpayer fails to offer reemployment to that individual.

(iii) A termination of employment of a qualified disadvantaged individual, if it is determined that the termination was due to the misconduct (as defined in Sections 1256-30 to 1256-43, inclusive, of Title 22 of the California Code of Regulations) of that individual.

(iv) A termination of employment of a qualified disadvantaged individual due to a substantial reduction in the trade or business operations of the qualified taxpayer.

(v) A termination of employment of a qualified disadvantaged individual, if that individual is replaced by other qualified disadvantaged individuals so as to create a net increase in both the number of employees and the hours of employment.

(B) Subparagraph (B) of paragraph (1) shall not apply to any of the following:

(i) A failure to continue the seasonal employment of a qualified disadvantaged individual who voluntarily fails to return to the seasonal employment of the qualified taxpayer.

(ii) A failure to continue the seasonal employment of a qualified disadvantaged individual who, before the close of the period referred to in subparagraph (B) of paragraph (1), becomes disabled and unable to perform the services of that seasonal employment, unless that disability is removed before the close of that period and the qualified taxpayer fails to offer seasonal employment to that qualified disadvantaged individual.

(iii) A failure to continue the seasonal employment of a qualified disadvantaged individual, if it is determined that the failure to continue the seasonal employment was due to the misconduct (as defined in Sections 1256-30 to 1256-43, inclusive, of Title 22 of the California Code of Regulations) of that qualified disadvantaged individual.

(iv) A failure to continue seasonal employment of a qualified disadvantaged individual due to a substantial reduction in the regular seasonal trade or business operations of the qualified taxpayer.

(v) A failure to continue the seasonal employment of a qualified disadvantaged individual, if that qualified disadvantaged individual is replaced by other qualified disadvantaged individuals so as to create a net increase in both the number of seasonal employees and the hours of seasonal employment.

(C) For purposes of paragraph (1), the employment relationship between the qualified taxpayer and a qualified disadvantaged individual shall not be treated as terminated by either of the following:

(i) By a transaction to which Section 381(a) of the Internal Revenue Code applies, if the qualified disadvantaged individual continues to be employed by the acquiring corporation.

(ii) By reason of a mere change in the form of conducting the trade or business of the qualified taxpayer, if the qualified disadvantaged individual continues to be employed in that trade or business and the qualified taxpayer retains a substantial interest in that trade or business.

(3) Any increase in tax under paragraph (1) shall not be treated as tax imposed by this part for purposes of determining the amount of any credit allowable under this part.

(e) The credit shall be reduced by the credit allowed under Section 23621. The credit shall also be reduced by the federal credit allowed under Section 51 of the Internal Revenue Code.

In addition, any deduction otherwise allowed under this part for the wages or salaries paid or incurred by the qualified taxpayer upon which the credit is based shall be reduced by the amount of the credit, prior to any reduction required by subdivision (f) or (g).

(f) In the case where the credit otherwise allowed under this section exceeds the tax for the taxable year, that portion of the credit that exceeds the tax may be carried over and added to the credit, if any, in the succeeding 10 taxable years, if necessary, until the credit is exhausted. The credit shall be applied first to the earliest taxable years possible.

(g) (1) The amount of credit otherwise allowed under this section, including prior year credit carryovers, that may reduce the tax for the taxable year shall not exceed the amount of tax that would be imposed on the qualified taxpayer s business income attributed to a manufacturing enhancement area determined as if that attributed income represented all of the net income of the qualified taxpayer subject to tax under this part.

(2) Attributable income is that portion of the taxpayer s California source business income that is apportioned to the manufacturing enhancement area. For that purpose, the taxpayer s business income attributable to sources in this state first shall be determined in accordance with Chapter 17 (commencing with Section 25101). That business income shall be further apportioned to the manufacturing enhancement area in accordance with Article 2 (commencing with Section 25120) of Chapter 17, modified for purposes of this section in accordance with paragraph (3).

(3) Income shall be apportioned to a manufacturing enhancement area by multiplying the total California business income of the taxpayer by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two. For the purposes of this paragraph:

(A) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the manufacturing enhancement area during the taxable year, and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year.

(B) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the manufacturing enhancement area during the taxable year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the taxable year.

(4) The portion of any credit remaining, if any, after application of this subdivision, shall be carried over to succeeding taxable years, if necessary, until the credit is exhausted, as if it were an amount exceeding the tax for the taxable year, as provided in subdivision (g). However, the portion of any credit remaining for carryover to taxable years beginning on or after January 1, 2014, if any, after application of this subdivision, shall be carried over only to the succeeding 10 taxable years if necessary, until the credit is exhausted, as if it were an amount exceeding the tax for the taxable year, as provided in subdivision (g).

(h) If the taxpayer is allowed a credit pursuant to this section for qualified wages paid or incurred, only one credit shall be allowed to the taxpayer under this part with respect to any wage consisting in whole or in part of those qualified wages.

(i) The qualified taxpayer shall do both of the following:

(1) Obtain from the Employment Development Department, as permitted by federal law, the local county or city Job Training Partnership Act administrative entity, the local county GAIN office or social services agency, or the local government administering the manufacturing enhancement area, a certification that provides that a qualified disadvantaged individual meets the eligibility requirements specified in paragraph (5) of subdivision (b). The Employment Development Department may provide preliminary screening and referral to a certifying agency. The Department of Housing and Community Development shall develop regulations governing the issuance of certificates pursuant to subdivision (d) of Section 7086 of the Government Code and shall develop forms for this purpose.

(2) Retain a copy of the certification and provide it upon request to the Franchise Tax Board.

(j) (1) Except as provided in paragraph (2), this section shall cease to be operative for taxable years beginning on or after January 1, 2014, and shall be repealed on December 1, 2019.

(2) The section shall continue to apply with respect to qualified employees who are employed by the qualified taxpayer within the manufacturing enhancement area within the 60-month period immediately preceding January 1, 2014, and qualified wages paid or incurred with respect to those qualified employees shall continue to qualify for the credit under this section for taxable years beginning on or after January 1, 2014, in accordance with this section, as amended by the act adding this subdivision.

(Amended by Stats. 2013, Ch. 69, Sec. 30. Effective July 11, 2013. Inoperative, as prescribed, for taxable years beginning on or after January 1, 2014. Repealed as of December 1, 2019, by its own provisions.)



23623

(a) For each taxable year beginning on or after January 1, 2009, there shall be allowed as a credit against the tax, as defined in Section 23036, three thousand dollars ($3,000) for each net increase in qualified full-time employees, as specified in subdivision (c), hired during the taxable year by a qualified employer.

(b) For purposes of this section:

(1) Acquired includes any gift, inheritance, transfer incident to divorce, or any other transfer, whether or not for consideration.

(2) Qualified full-time employee means:

(A) A qualified employee who was paid qualified wages during the taxable year by the qualified employer for services of not less than an average of 35 hours per week.

(B) A qualified employee who was a salaried employee and was paid compensation during the taxable year for full-time employment, within the meaning of Section 515 of the Labor Code, by the qualified employer.

(3) A qualified employee shall not include any of the following:

(A) An employee certified as a qualified employee in an enterprise zone designated in accordance with Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code.

(B) An employee certified as a qualified disadvantaged individual in a manufacturing enhancement area designated in accordance with Section 7073.8 of the Government Code.

(C) An employee certified as a qualified employee in a targeted tax area designated in accordance with Section 7097 of the Government Code.

(D) An employee certified as a qualified disadvantaged individual or a qualified displaced employee in a local agency military base recovery area (LAMBRA) designated in accordance with Chapter 12.97 (commencing with Section 7105) of Division 7 of Title 1 of the Government Code.

(E) An employee whose wages are included in calculating any other credit allowed under this part.

(4) Qualified employer means a taxpayer that, as of the last day of the preceding taxable year, employed a total of 20 or fewer employees.

(5) Qualified wages means wages subject to Division 6 (commencing with Section 13000) of the Unemployment Insurance Code.

(6) Annual full-time equivalent means either of the following:

(A) In the case of a full-time employee paid hourly qualified wages, annual full-time equivalent means the total number of hours worked for the taxpayer by the employee (not to exceed 2,000 hours per employee) divided by 2,000.

(B) In the case of a salaried full-time employee, annual full-time equivalent means the total number of weeks worked for the taxpayer by the employee divided by 52.

(c) The net increase in qualified full-time employees of a qualified employer shall be determined as provided by this subdivision:

(1) (A) The net increase in qualified full-time employees shall be determined on an annual full-time equivalent basis by subtracting from the amount determined in subparagraph (C) the amount determined in subparagraph (B).

(B) The total number of qualified full-time employees employed in the preceding taxable year by the taxpayer and by any trade or business acquired by the taxpayer during the current taxable year.

(C) The total number of full-time employees employed in the current taxable year by the taxpayer and by any trade or business acquired during the current taxable year.

(2) For taxpayers who first commence doing business in this state during the taxable year, the number of full-time employees for the immediately preceding prior taxable year shall be zero.

(d) In the case where the credit allowed by this section exceeds the tax, the excess may be carried over to reduce the tax in the following year, and succeeding seven years if necessary, until the credit is exhausted.

(e) Any deduction otherwise allowed under this part for qualified wages shall not be reduced by the amount of the credit allowed under this section.

(f) For purposes of this section:

(1) All employees of the trades or businesses that are treated as related under either Section 267, 318, or 707 of the Internal Revenue Code shall be treated as employed by a single taxpayer.

(2) In determining whether the taxpayer has first commenced doing business in this state during the taxable year, the provisions of subdivision (f) of Section 17276, without application of paragraph (7) of that subdivision, shall apply.

(g) (1) (A) Credit under this section and Section 17053.80 shall be allowed only for credits claimed on timely filed original returns received by the Franchise Tax Board on or before the cutoff date established by the Franchise Tax Board.

(B) For purposes of this paragraph, the cutoff date shall be the last day of the calendar quarter within which the Franchise Tax Board estimates it will have received timely filed original returns claiming credits under this section and Section 17053.80 that cumulatively total four hundred million dollars ($400,000,000) for all taxable years.

(2) The date a return is received shall be determined by the Franchise Tax Board.

(3) (A) The determinations of the Franchise Tax Board with respect to the cutoff date, the date a return is received, and whether a return has been timely filed for purposes of this subdivision may not be reviewed in any administrative or judicial proceeding.

(B) Any disallowance of a credit claimed due to a determination under this subdivision, including the application of the limitation specified in paragraph (1), shall be treated as a mathematical error appearing on the return. Any amount of tax resulting from such disallowance may be assessed by the Franchise Tax Board in the same manner as provided by Section 19051.

(4) The Franchise Tax Board shall periodically provide notice on its Web site with respect to the amount of credit under this section and Section 17053.80 claimed on timely filed original returns received by the Franchise Tax Board.

(h) (1) The Franchise Tax Board may prescribe rules, guidelines or procedures necessary or appropriate to carry out the purposes of this section, including any guidelines regarding the limitation on total credits allowable under this section and Section 17053.80 and guidelines necessary to avoid the application of paragraph (2) of subdivision (f) through splitups, shell corporations, partnerships, tiered ownership structures, or otherwise.

(2) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to any standard, criterion, procedure, determination, rule, notice, or guideline established or issued by the Franchise Tax Board pursuant to this section.

(i) This section shall cease to be operative for taxable years beginning on or after January 1, 2014, and shall be repealed on December 1, 2014.

(Amended (as added by Stats. 2009, 3rd Ex., Ch. 17) by Stats. 2013, Ch. 69, Sec. 32. Effective July 11, 2013. Inoperative for taxable years beginning on or after January 1, 2014. Repealed as of December 1, 2014, by its own provisions.)



23624

(a) There shall be allowed as a credit against the tax (as defined by Section 23036) an amount equal to 10 percent of the amount of wages paid or incurred during the taxable year to each prisoner who is employed in a joint venture program established pursuant to Article 1.5 of Chapter 5 of Title 1 of Part 3 of the Penal Code, through agreement with the Director of Corrections.

(b) The Department of Corrections shall forward annually to the Franchise Tax Board a list of all employers certified by the Department of Corrections as active participants in a joint venture program pursuant to Article 1.5 (commencing with Section 2717.1) of Chapter 5 of Title 1 of Part 3 of the Penal Code. The list shall include the certified participant s federal employer identification number.

(Amended by Stats. 2000, Ch. 862, Sec. 80. Effective January 1, 2001. Note: This section was added on Nov. 6, 1990, by initiative Prop. 139 (the Prison Inmate Labor Initiative of 1990).)



23626

(a) (1) For each taxable year beginning on or after January 1, 2014, and before January 1, 2021, there shall be allowed to a qualified taxpayer that hires a qualified full-time employee and pays or incurs qualified wages attributable to work performed by the qualified full-time employee in a designated census tract or economic development area, and that receives a tentative credit reservation for that qualified full-time employee, a credit against the tax, as defined by Section 23036, in an amount calculated under this section.

(2) The amount of the credit allowable under this section for a taxable year shall be equal to the product of the tentative credit amount for the taxable year and the applicable percentage for the taxable year.

(3) (A) If a qualified taxpayer relocates to a designated census tract or economic development area, the qualified taxpayer shall be allowed a credit with respect to qualified wages for each qualified full-time employee who is employed within the new location only if the qualified taxpayer provides each employee at the previous location or locations a written offer of employment at the new location in the designated census tract or economic development area with comparable compensation.

(B) For purposes of this paragraph, relocates to a designated census tract or economic development area means an increase in the number of qualified full-time employees, employed by a qualified taxpayer, within a designated census tract or tracts or economic development areas within a 12-month period in which there is a decrease in the number of full-time employees, employed by the qualified taxpayer in this state, but outside of designated census tracts or economic development areas.

(C) This paragraph shall not apply to a small business.

(4) The credit allowed by this section may only be claimed on a timely filed original return of the qualified taxpayer and only with respect to a qualified full-time employee for whom the qualified taxpayer has received a tentative credit reservation.

(b) For purposes of this section:

(1) The tentative credit amount for a taxable year shall be equal to the product of the applicable credit percentage for each qualified full-time employee and the qualified wages paid by the qualified taxpayer during the taxable year to that qualified full-time employee.

(2) The applicable percentage for a taxable year shall be equal to a fraction, the numerator of which is the net increase in the total number of full-time employees employed in this state during the taxable year, determined on an annual full-time equivalent basis, as compared with the total number of full-time employees employed in this state during the base year, determined on the same basis, and the denominator of which shall be the total number of qualified full-time employees employed in this state during the taxable year. The applicable percentage shall not exceed 100 percent.

(3) The applicable credit percentage means the credit percentage for the calendar year during which a qualified full-time employee was first employed by the qualified taxpayer. The applicable credit percentage for all calendar years shall be 35 percent.

(4) Base year means the 2013 taxable year, or in the case of a qualified taxpayer who first hires a qualified full-time employee in a taxable year beginning on or after January 2015, the taxable year immediately preceding the taxable year in which the qualified full-time employee was hired.

(5) Acquired includes any gift, inheritance, transfer incident to divorce, or any other transfer, whether or not for consideration.

(6) Annual full-time equivalent means either of the following:

(A) In the case of a full-time employee paid hourly qualified wages, annual full-time equivalent means the total number of hours worked for the qualified taxpayer by the employee (not to exceed 2,000 hours per employee) divided by 2,000.

(B) In the case of a salaried full-time employee, annual full-time equivalent means the total number of weeks worked for the qualified taxpayer by the employee divided by 52.

(7) Designated census tract means a census tract within the state that is determined by the Department of Finance to have a civilian unemployment rate that is within the top 25 percent of all census tracts within the state and has a poverty rate within the top 25 percent of all census tracts within the state, as prescribed in Section 13073.5 of the Government Code.

(8) Economic development area means either of the following:

(A) A former enterprise zone. For purposes of this section, former enterprise zone means an enterprise zone designated and in effect as of December 31, 2011, any enterprise zone designated during 2012, and any revision of an enterprise zone prior to June 30, 2013, under former Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code, as in effect on December 31, 2012, excluding any census tract within an enterprise zone that is identified by the Department of Finance pursuant to Section 13073.5 of the Government Code as a census tract within the lowest quartile of census tracts with the lowest civilian unemployment and poverty.

(B) A local agency military base recovery area designated as of the effective date of the act adding this subparagraph, in accordance with Section 7114 of the Government Code.

(9) Minimum wage means the wage established pursuant to Chapter 1 (commencing with Section 1171) of Part 4 of Division 2 of the Labor Code.

(10) (A) Qualified full-time employee means an individual who meets all of the following requirements:

(i) Performs at least 50 percent of his or her services for the qualified taxpayer during the taxable year in a designated census tract or economic development area.

(ii) Receives starting wages that are at least 150 percent of the minimum wage.

(iii) Is hired by the qualified taxpayer on or after January 1, 2014.

(iv) Is hired by the qualified taxpayer after the date the Department of Finance determines that the census tract referred to in clause (i) is a designated census tract or that the census tracts within a former enterprise zone are not census tracts with the lowest civilian unemployment and poverty.

(v) Satisfies either of the following conditions:

(I) Is paid qualified wages by the qualified taxpayer for services not less than an average of 35 hours per week.

(II) Is a salaried employee and was paid compensation during the taxable year for full-time employment, within the meaning of Section 515 of the Labor Code, by the qualified taxpayer.

(vi) Upon commencement of employment with the qualified taxpayer, satisfies any of the following conditions:

(I) Was unemployed for the six months immediately preceding employment with the qualified taxpayer. In the case of an individual who completed a program of study at a college, university, or other postsecondary educational institution, received a baccalaureate, postgraduate, or professional degree, and was unemployed for the six months immediately preceding employment with the qualified taxpayer, that individual must have completed that program of study at least 12 months prior to the individual s commencement of employment with the qualified taxpayer.

(II) Is a veteran who separated from service in the Armed Forces of the United States within the 12 months preceding commencement of employment with the qualified taxpayer.

(III) Was a recipient of the credit allowed under Section 32 of the Internal Revenue Code, relating to earned income, as applicable for federal purposes, for the previous taxable year.

(IV) Is an ex-offender previously convicted of a felony.

(V) Is a recipient of either CalWORKs, in accordance with Article 2 (commencing with Section 11250) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code, or general assistance, in accordance with Section 17000.5 of the Welfare and Institutions Code.

(B) An individual may only be considered a qualified full-time employee for the period of time commencing with the date the individual is first employed by the qualified taxpayer and ending 60 months thereafter.

(11) (A) Qualified taxpayer means a corporation engaged in a trade or business within designated census tract or economic development area that, during the taxable year, pays or incurs qualified wages.

(B) In the case of any pass-thru entity, the determination of whether a taxpayer is a qualified taxpayer under this section shall be made at the entity level and any credit under this section or Section 17053.73 shall be allowed to the pass-thru entity and passed through to the partners and shareholders in accordance with applicable provisions of this part or Part 10 (commencing with Section 17001). For purposes of this subdivision, the term pass-thru entity means any partnership or S corporation.

(C) Qualified taxpayer shall not include any of the following:

(i) Employers that provide temporary help services, as described in Code 561320 of the North American Industry Classification System (NAICS) published by the United States Office of Management and Budget, 2012 edition.

(ii) Employers that provide retail trade services, as described in Sector 44-45 of the North American Industry Classification System (NAICS) published by the United States Office of Management and Budget, 2012 edition.

(iii) Employers that are primarily engaged in providing food services, as described in Code 711110, 722511, 722513, 722514, or 722515 of the North American Industry Classification System (NAICS) published by the United States Office of Management and Budget, 2012 edition.

(iv) Employers that are primarily engaged in services as described in Code 713210, 721120, or 722410 of the North American Industry Classification System (NAICS) published by the United States Office of Management and Budget, 2012 edition.

(v) (I) An employer that is a sexually oriented business.

(II) For purposes of this clause:

(aa) Sexually oriented business means a nightclub, bar, restaurant, or similar commercial enterprise that provides for an audience of two or more individuals live nude entertainment or live nude performances where the nudity is a function of everyday business operations and where nudity is a planned and intentional part of the entertainment or performance.

(ab) Nude means clothed in a manner that leaves uncovered or visible, through less than fully opaque clothing, any portion of the genitals or, in the case of a female, any portion of the breasts below the top of the areola of the breasts.

(D) Subparagraph (C) shall not apply to a taxpayer that is a small business.

(12) Qualified wages means those wages that meet all of the following requirements:

(A) (i) Except as provided in clause (ii), that portion of wages paid or incurred by the qualified taxpayer during the taxable year to each qualified full-time employee that exceeds 150 percent of minimum wage, but does not exceed 350 percent of the minimum wage.

(ii) (I) In the case of a qualified full-time employee employed in a designated pilot area, that portion of wages paid or incurred by the qualified taxpayer during the taxable year to each qualified full-time employee that exceeds ten dollars ($10) per hour or an equivalent amount for salaried employees, but does not exceed 350 percent of the minimum wage. For qualified full-time employees described in the preceding sentence, clause (ii) of subparagraph (A) of paragraph (10) is modified by substituting ten dollars ($10) per hour or an equivalent amount for salaried employees for 150 percent of the minimum wage.

(II) For purposes of this clause:

(aa) Designated pilot area means an area designated as a designated pilot area by the Governor s Office of Business and Economic Development.

(ab) Areas that may be designated as a designated pilot area are limited to areas within a designated census tract or an economic development area with average wages less than the statewide average wages, based on information from the Labor Market Division of the Employment Development Department, and areas within a designated census tract or an economic development area based on high poverty or high unemployment.

(ac) The total number of designated pilot areas that may be designated is limited to five, one or more of which must be an area within five or fewer designated census tracts within a single county based on high poverty or high unemployment or an area within an economic development area based on high poverty or high unemployment.

(ad) The designation of a designated pilot area shall be applicable for a period of four calendar years, commencing with the first calendar year for which the designation of a designated pilot area is effective. The applicable period of a designated pilot area may be extended, in the sole discretion of the Governor s Office of Business and Economic Development, for an additional period of up to three calendar years. The applicable period, and any extended period, shall not extend beyond December 31, 2020.

(III) The designation of an area as a designated pilot area and the extension of the applicable period of a designated pilot area shall be at the sole discretion of the Governor s Office of Business and Economic Development and shall not be subject to administrative appeal or judicial review.

(B) Wages paid or incurred during the 60-month period beginning with the first day the qualified full-time employee commences employment with the qualified taxpayer. In the case of any employee who is reemployed, including regularly occurring seasonal increase, in the trade or business operations of the qualified taxpayer, this reemployment shall not be treated as constituting commencement of employment for purposes of this section.

(C) Except as provided in paragraph (3) of subdivision (m), qualified wages shall not include any wages paid or incurred by the qualified taxpayer on or after the date that the Department of Finance s redesignation of designated census tracts is effective, as provided in paragraph (2) of subdivision (g), so that a census tract is no longer determined to be a designated census tract.

(13) Seasonal employment means employment by a qualified taxpayer that has regular and predictable substantial reductions in trade or business operations.

(14) (A) Small business means a trade or business that has aggregate gross receipts, less returns and allowances reportable to this state, of less than two million dollars ($2,000,000) during the previous taxable year.

(B) (i) For purposes of this paragraph, gross receipts, less returns and allowances reportable to this state, means the sum of the gross receipts from the production of business income, as defined in subdivision (a) of Section 25120, and the gross receipts from the production of nonbusiness income, as defined in subdivision (d) of Section 25120.

(ii) In the case of any trade or business activity conducted by a partnership or an S corporation, the limitations set forth in subparagraph (A) shall be applied to the partnership or S corporation and to each partner or shareholder.

(iii) For taxpayers that are required to be included in a combined report under Section 25101 or authorized to be included in a combined report under Section 25101.15, the dollar amount specified in subparagraph (A) shall apply to the aggregate gross receipts of all taxpayers that are required to be or authorized to be included in a combined report.

(C) (i) Small business shall not include a sexually oriented business.

(ii) For purposes of this subparagraph:

(I) Sexually oriented business means a nightclub, bar, restaurant, or similar commercial enterprise that provides for an audience of two or more individuals live nude entertainment or live nude performances where the nudity is a function of everyday business operations and where nudity is a planned and intentional part of the entertainment or performance.

(II) Nude means clothed in a manner that leaves uncovered or visible, through less than fully opaque clothing, any portion of the genitals or, in the case of a female, any portion of the breasts below the top of the areola of the breasts.

(15) An individual is unemployed for any period for which the individual is all of the following:

(A) Not in receipt of wages subject to withholding under Section 13020 of the Unemployment Insurance Code for that period.

(B) Not a self-employed individual (within the meaning of Section 401(c)(1)(B) of the Internal Revenue Code, relating to self-employed individual) for that period.

(C) Not a registered full-time student at a high school, college, university, or other postsecondary educational institution for that period.

(c) The net increase in full-time employees of a qualified taxpayer shall be determined as provided by this subdivision:

(1) (A) The net increase in full-time employees shall be determined on an annual full-time equivalent basis by subtracting from the amount determined in subparagraph (C) the amount determined in subparagraph (B).

(B) The total number of full-time employees employed in the base year by the taxpayer and by any trade or business acquired by the taxpayer during the current taxable year.

(C) The total number of full-time employees employed in the current taxable year by the taxpayer and by any trade or business acquired during the current taxable year.

(2) For taxpayers who first commence doing business in this state during the taxable year, the number of full-time employees for the base year shall be zero.

(d) For purposes of this section:

(1) All employees of the trades or businesses that are treated as related under Section 267, 318, or 707 of the Internal Revenue Code shall be treated as employed by a single taxpayer.

(2) In determining whether the taxpayer has first commenced doing business in this state during the taxable year, the provisions of subdivision (g) of Section 24416.20, without application of paragraph (7) of that subdivision, shall apply.

(e) (1) To be eligible for the credit allowed by this section, a qualified taxpayer shall, upon hiring a qualified full-time employee, request a tentative credit reservation from the Franchise Tax Board within 30 days of complying with the Employment Development Department s new hire reporting requirement as provided in Section 1088.5 of the Unemployment Insurance Code, in the form and manner prescribed by the Franchise Tax Board.

(2) To obtain a tentative credit reservation with respect to a qualified full-time employee, the qualified taxpayer shall provide necessary information, as determined by the Franchise Tax Board, including the name, the social security number, the start date of employment, the rate of pay of the qualified full-time employee, the qualified taxpayer s gross receipts, less returns and allowances, for the previous taxable year, and whether the qualified full-time employee is a resident of a targeted employment area, as defined in former Section 7072 of the Government Code, as in effect on December 31, 2013.

(3) The qualified taxpayer shall provide the Franchise Tax Board an annual certification of employment with respect to each qualified full-time employee hire in a previous taxable year, on or before the 15th day of the third month of the taxable year. The certification shall include necessary information, as determined by the Franchise Tax Board, including the name, social security number, start date of employment, and rate of pay for each qualified full-time employee employed by the qualified taxpayer.

(4) A tentative credit reservation provided to a taxpayer with respect to an employee of that taxpayer shall not constitute a determination by the Franchise Tax Board with respect to any of the requirements of this section regarding a taxpayer s eligibility for the credit authorized by this section.

(f) The Franchise Tax Board shall do all of the following:

(1) Approve a tentative credit reservation with respect to a qualified full-time employee hired during a calendar year.

(2) Determine the aggregate tentative reservation amount and the aggregate small business tentative reservation amount for a calendar year.

(3) A tentative credit reservation request from a qualified taxpayer with respect to a qualified full-time employee who is a resident of a targeted employment area, as defined in former Section 7072 of the Government Code, as in effect on December 31, 2013, shall be expeditiously processed by the Franchise Tax Board. The residence of a qualified full-time employee in a targeted employment area shall have no other effect on the eligibility of an individual as a qualified full-time employee or the eligibility of a qualified taxpayer for the credit authorized by this section.

(4) Notwithstanding Section 19542, provide as a searchable database on its Internet Web site, for each taxable year beginning on or after January 1, 2014, and before January 1, 2021, the employer names, amounts of tax credit claimed, and number of new jobs created for each taxable year pursuant to this section and Section 17053.73.

(g) (1) The Department of Finance shall, by January 1, 2014, and by January 1 of every fifth year thereafter, provide the Franchise Tax Board with a list of the designated census tracts and a list of census tracts with the lowest civilian unemployment rate.

(2) The redesignation of designated census tracts and lowest civilian unemployment census tracts by the Department of Finance as provided in Section 13073.5 of the Government Code shall be effective, for purposes of this credit, one year after the date that the Department of Finance redesignates the designated census tracts.

(h) (1) For purposes of this section:

(A) All employees of the trades or businesses that are treated as related under Section 267, 318, or 707 of the Internal Revenue Code shall be treated as employed by a single qualified taxpayer.

(B) All employees of all corporations that are members of the same controlled group of corporations shall be treated as employed by a single qualified taxpayer.

(C) The credit, if any, allowable by this section to each member shall be determined by reference to its proportionate share of the expense of the qualified wages giving rise to the credit, and shall be allocated in that manner.

(D) If a qualified taxpayer acquires the major portion of a trade or business of another taxpayer, hereinafter in this paragraph referred to as the predecessor, or the major portion of a separate unit of a trade or business of a predecessor, then, for purposes of applying this section for any taxable year ending after that acquisition, the employment relationship between a qualified full-time employee and a qualified taxpayer shall not be treated as terminated if the employee continues to be employed in that trade or business.

(2) For purposes of this subdivision, controlled group of corporations means a controlled group of corporations as defined in Section 1563(a) of the Internal Revenue Code, except that:

(A) More than 50 percent shall be substituted for at least 80 percent each place it appears in Section 1563(a)(1) of the Internal Revenue Code.

(B) The determination shall be made without regard to subsections (a)(4) and (e)(3)(C) of Section 1563 of the Internal Revenue Code.

(3) Rules similar to the rules provided in Sections 46(e) and 46(h) of the Internal Revenue Code, as in effect on November 4, 1990, shall apply to both of the following:

(A) An organization to which Section 593 of the Internal Revenue Code applies.

(B) A regulated investment company or a real estate investment trust subject to taxation under this part.

(i) (1) If the employment of any qualified full-time employee, with respect to whom qualified wages are taken into account under subdivision (a), is terminated by the qualified taxpayer at any time during the first 36 months after commencing employment with the qualified taxpayer, whether or not consecutive, the tax imposed by this part for the taxable year in which that employment is terminated shall be increased by an amount equal to the credit allowed under subdivision (a) for that taxable year and all prior taxable years attributable to qualified wages paid or incurred with respect to that employee.

(2) Paragraph (1) shall not apply to any of the following:

(A) A termination of employment of a qualified full-time employee who voluntarily leaves the employment of the qualified taxpayer.

(B) A termination of employment of a qualified full-time employee who, before the close of the period referred to in paragraph (1), becomes disabled and unable to perform the services of that employment, unless that disability is removed before the close of that period and the qualified taxpayer fails to offer reemployment to that employee.

(C) A termination of employment of a qualified full-time employee, if it is determined that the termination was due to the misconduct, as defined in Sections 1256-30 to 1256-43, inclusive, of Title 22 of the California Code of Regulations, of that employee.

(D) A termination of employment of a qualified full-time employee due to a substantial reduction in the trade or business operations of the qualified taxpayer, including reductions due to seasonal employment.

(E) A termination of employment of a qualified full-time employee, if that employee is replaced by other qualified full-time employees so as to create a net increase in both the number of employees and the hours of employment.

(F) A termination of employment of a qualified full-time employee, when that employment is considered seasonal employment and the qualified employee is rehired on a seasonal basis.

(3) For purposes of paragraph (1), the employment relationship between the qualified taxpayer and a qualified full-time employee shall not be treated as terminated by reason of a mere change in the form of conducting the trade or business of the qualified taxpayer, if the qualified full-time employee continues to be employed in that trade or business and the qualified taxpayer retains a substantial interest in that trade or business.

(4) Any increase in tax under paragraph (1) shall not be treated as tax imposed by this part for purposes of determining the amount of any credit allowable under this part.

(j) In the case where the credit allowed by this section exceeds the tax, the excess may be carried over to reduce the tax in the following year, and the succeeding four years if necessary, until exhausted.

(k) The Franchise Tax Board may prescribe rules, guidelines, or procedures necessary or appropriate to carry out the purposes of this section, including any guidelines regarding the allocation of the credit allowed under this section. Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any rule, guideline, or procedure prescribed by the Franchise Tax Board pursuant to this section.

(l) (1) Upon the effective date of this section, the Department of Finance shall estimate the total dollar amount of credits that will be claimed under this section with respect to each fiscal year from the 2013 14 fiscal year to the 2020 21 fiscal year, inclusive.

(2) The Franchise Tax Board shall annually provide to the Joint Legislative Budget Committee, by no later than March 1, a report of the total dollar amount of the credits claimed under this section with respect to the relevant fiscal year. The report shall compare the total dollar amount of credits claimed under this section with respect to that fiscal year with the department s estimate with respect to that same fiscal year. If the total dollar amount of credits claimed for the fiscal year is less than the estimate for that fiscal year, the report shall identify options for increasing annual claims of the credit so as to meet estimated amounts.

(m) (1) This section shall remain in effect only until December 1, 2024, and as of that date is repealed.

(2) Notwithstanding paragraph (1) of subdivision (a), this section shall continue to be operative for taxable years beginning on or after January 1, 2021, but only with respect to qualified full-time employees who commenced employment with a qualified taxpayer in a designated census tract or economic development area in a taxable year beginning before January 1, 2021.

(3) This section shall remain operative for any qualified taxpayer with respect to any qualified full-time employee after the designated census tract is no longer designated or an economic development area ceases to be an economic development area, as defined in this section, for the remaining period, if any, of the 60-month period after the original date of hiring of an otherwise qualified full-time employee and any wages paid or incurred with respect to those qualified full-time employees after the designated census tract is no longer designated or an economic development area ceases to be an economic development area, as defined in this section, shall be treated as qualified wages under this section, provided the employee satisfies any other requirements of paragraphs (10) and (12) of subdivision (b), as if the designated census tract was still designated and binding or the economic development area was still in existence.

(Amended (as added by Stats. 2013, Ch. 69) by Stats. 2013, Ch. 70, Sec. 4. Effective July 11, 2013. Conditionally inoperative (upon a specified judicial determination) as prescribed by Stats. 2013, Ch. 69, Sec. 47.)



23630

(a) There shall be allowed as a credit against the tax, as defined in Section 23036, an amount equal to 55 percent of the fair market value of any qualified contribution made on or after January 1, 2000, and not later than June 30, 2008, and on or after January 1, 2010, and not later than June 30, 2020, by the taxpayer during the taxable year to the state, any local government, or any designated nonprofit organization, pursuant to Division 28 (commencing with Section 37000) of the Public Resources Code.

(b) For purposes of this section, qualified contribution means a contribution of property, as defined in Section 37002 of the Public Resources Code, that has been approved for acceptance by the Wildlife Conservation Board pursuant to Division 28 (commencing with Section 37000) of the Public Resources Code.

(c) In the case of any pass-thru entity, the fair market value of any qualified contribution approved for acceptance under Division 28 (commencing with Section 37000) of the Public Resources Code shall be passed through to the partners or shareholders of the pass-thru entity in accordance with their interest in the pass-thru entity as of the date of the qualified contribution. For purposes of this subdivision, the term pass-thru entity means any partnership or S corporation.

(d) (1) For a qualified contribution made on or after January 1, 2000, and before January 1, 2015, if the credit allowed by this section exceeds the tax, the excess may be carried over to reduce the tax in the following year, and the succeeding seven years if necessary, until the credit is exhausted.

(2) For a qualified contribution made on or after January 1, 2015, if the credit allowed by this section exceeds the tax, the excess may be carried over to reduce the tax in the following year, and the succeeding 14 years if necessary, until the credit is exhausted.

(e) This credit shall be in lieu of any other credit or deduction that the taxpayer may otherwise claim pursuant to this part with respect to the property or any interest therein that is contributed.

(Amended by Stats. 2014, Ch. 620, Sec. 2. Effective September 26, 2014.)



23633

(a) For each taxable year beginning on or after January 1, 1998, and before January 1, 2014, there shall be allowed as a credit against the tax (as defined by Section 23036) for the taxable year an amount equal to the sales or use tax paid or incurred during the taxable year by the qualified taxpayer in connection with the qualified taxpayer s purchase of qualified property before January 1, 2014.

(b) For purposes of this section:

(1) Qualified property means property that meets all of the following requirements:

(A) Is any of the following:

(i) Machinery and machinery parts used for fabricating, processing, assembling, and manufacturing.

(ii) Machinery and machinery parts used for the production of renewable energy resources.

(iii) Machinery and machinery parts used for either of the following:

(I) Air pollution control mechanisms.

(II) Water pollution control mechanisms.

(iv) Data-processing and communications equipment, such as computers, computer-automated drafting systems, copy machines, telephone systems, and faxes.

(v) Motion picture manufacturing equipment central to production and postproduction, such as cameras, audio recorders, and digital image and sound processing equipment.

(B) The total cost of qualified property purchased and placed in service in any taxable year that may be taken into account by any qualified taxpayer for purposes of claiming this credit shall not exceed twenty million dollars ($20,000,000).

(C) The qualified property is used by the qualified taxpayer exclusively in a targeted tax area, or in the case of a targeted tax area that was repealed by Chapter 69 of the Statutes of 2013, the area designated as a targeted tax area immediately prior to the repeal.

(D) The qualified property is purchased before the date the targeted tax area designation expires, is revoked, is no longer binding, becomes inoperative, or is repealed.

(E) The qualified property is placed in service before January 1, 2015.

(2) (A) Qualified taxpayer means a corporation that meets both of the following:

(i) Is engaged in a trade or business within a targeted tax area designated pursuant to Chapter 12.93 (commencing with Section 7097) of Division 7 of Title 1 of the Government Code.

(ii) Is engaged in those lines of business described in Codes 2000 to 2099, inclusive; 2200 to 3999, inclusive; 4200 to 4299, inclusive; 4500 to 4599, inclusive; and 4700 to 5199, inclusive, of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition.

(B) In the case of any pass-through entity, the determination of whether a taxpayer is a qualified taxpayer under this section shall be made at the entity level and any credit under this section or Section 17053.33 shall be allowed to the pass-through entity and passed through to the partners or shareholders in accordance with applicable provisions of this part or Part 10 (commencing with Section 17001). For purposes of this subparagraph, the term pass-through entity means any partnership or S corporation.

(3) Targeted tax area means the area designated pursuant to Chapter 12.93 (commencing with Section 7097) of Division 7 of Title 1 of the Government Code as it read on July 11, 2013.

(c) If the qualified taxpayer is allowed a credit for qualified property pursuant to this section, only one credit shall be allowed to the taxpayer under this part with respect to that qualified property.

(d) If the qualified taxpayer has purchased property upon which a use tax has been paid or incurred, the credit provided by this section shall be allowed only if qualified property of a comparable quality and price is not timely available for purchase in this state.

(e) In the case where the credit otherwise allowed under this section exceeds the tax for the taxable year, that portion of the credit that exceeds the tax may be carried over and added to the credit, if any, in the succeeding 10 taxable years, if necessary, until the credit is exhausted. The credit shall be applied first to the earliest taxable years possible.

(f) Any qualified taxpayer who elects to be subject to this section shall not be entitled to increase the basis of the qualified property as otherwise required by Section 164(a) of the Internal Revenue Code with respect to sales or use tax paid or incurred in connection with the qualified taxpayer s purchase of qualified property.

(g) (1) The amount of credit otherwise allowed under this section and Section 23634, including any credit carryover from prior years, that may reduce the tax for the taxable year shall not exceed the amount of tax that would be imposed on the qualified taxpayer s business income attributable to the targeted tax area determined as if that attributable income represented all of the income of the qualified taxpayer subject to tax under this part.

(2) Attributable income shall be that portion of the taxpayer s California source business income that is apportioned to the targeted tax area. For that purpose, the taxpayer s business income attributable to sources in this state first shall be determined in accordance with Chapter 17 (commencing with Section 25101). That business income shall be further apportioned to the targeted tax area in accordance with Article 2 (commencing with Section 25120) of Chapter 17, modified for purposes of this section in accordance with paragraph (3).

(3) Business income shall be apportioned to the targeted tax area by multiplying the total California business income of the taxpayer by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two. For purposes of this paragraph:

(A) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the targeted tax area during the taxable year and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year.

(B) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the targeted tax area during the taxable year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the taxable year.

(4) The portion of any credit remaining, if any, after application of this subdivision, shall be carried over to succeeding taxable years, if necessary, until the credit is exhausted, as if it were an amount exceeding the tax for the taxable year, as provided in subdivision (e). However, the portion of any credit remaining for carryover to taxable years beginning on or after January 1, 2014, if any, after application of this subdivision, shall be carried over only to the succeeding 10 taxable years if necessary, until the credit is exhausted, as if it were an amount exceeding the tax for the taxable year, as provided in subdivision (e).

(5) In the event that a credit carryover is allowable under subdivision (e) for any taxable year after the targeted tax area designation has expired, has been revoked, is no longer binding, or has become inoperative, the targeted tax area shall be deemed to remain in existence for purposes of computing the limitation specified in this subdivision.

(h) The changes made to this section by the act adding this subdivision shall apply to taxable years beginning on or after January 1, 1998.

(i) This section is repealed on December 1, 2015.

(Amended by Stats. 2013, Ch. 360, Sec. 11. Effective September 26, 2013. Repealed as of December 1, 2015, by its own provisions.)



23634

(a) For each taxable year beginning on or after January 1, 1998, there shall be allowed a credit against the tax (as defined by Section 23036) to a qualified taxpayer who employs a qualified employee in a targeted tax area during the taxable year. The credit shall be equal to the sum of each of the following:

(1) Fifty percent of qualified wages in the first year of employment.

(2) Forty percent of qualified wages in the second year of employment.

(3) Thirty percent of qualified wages in the third year of employment.

(4) Twenty percent of qualified wages in the fourth year of employment.

(5) Ten percent of qualified wages in the fifth year of employment.

(b) For purposes of this section:

(1) Qualified wages means:

(A) That portion of wages paid or incurred by the qualified taxpayer during the taxable year to qualified employees that does not exceed 150 percent of the minimum wage.

(B) Wages received during the 60-month period beginning with the first day the employee commences employment with the qualified taxpayer. Reemployment in connection with any increase, including a regularly occurring seasonal increase, in the trade or business operations of the qualified taxpayer does not constitute commencement of employment for purposes of this section.

(C) Qualified wages do not include any wages paid or incurred by the qualified taxpayer on or after the targeted tax area expiration date. However, wages paid or incurred with respect to qualified employees who are employed by the qualified taxpayer within the targeted tax area within the 60-month period prior to the targeted tax area expiration date shall continue to qualify for the credit under this section after the targeted tax area expiration date, in accordance with all provisions of this section applied as if the targeted tax area designation were still in existence and binding.

(2) Minimum wage means the wage established by the Industrial Welfare Commission as provided for in Chapter 1 (commencing with Section 1171) of Part 4 of Division 2 of the Labor Code.

(3) Targeted tax area expiration date means the date the targeted tax area designation expires, is revoked, is no longer binding, becomes inoperative, or is repealed.

(4) (A) Qualified employee means an individual who meets all of the following requirements:

(i) At least 90 percent of his or her services for the qualified taxpayer during the taxable year are directly related to the conduct of the qualified taxpayer s trade or business located in a targeted tax area.

(ii) Performs at least 50 percent of his or her services for the qualified taxpayer during the taxable year in a targeted tax area.

(iii) Is hired by the qualified taxpayer after the date of original designation of the area in which services were performed as a targeted tax area.

(iv) Is any of the following:

(I) Immediately preceding the qualified employee s commencement of employment with the qualified taxpayer, was a person eligible for services under the federal Job Training Partnership Act (29 U.S.C. Sec. 1501 et seq.), or its successor, who is receiving, or is eligible to receive, subsidized employment, training, or services funded by the federal Job Training Partnership Act, or its successor.

(II) Immediately preceding the qualified employee s commencement of employment with the qualified taxpayer, was a person eligible to be a voluntary or mandatory registrant under the Greater Avenues for Independence Act of 1985 (GAIN) provided for pursuant to Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code, or its successor.

(III) Immediately preceding the qualified employee s commencement of employment with the qualified taxpayer, was an economically disadvantaged individual 14 years of age or older.

(IV) Immediately preceding the qualified employee s commencement of employment with the qualified taxpayer, was a dislocated worker who meets any of the following:

(aa) Has been terminated or laid off or who has received a notice of termination or layoff from employment, is eligible for or has exhausted entitlement to unemployment insurance benefits, and is unlikely to return to his or her previous industry or occupation.

(bb) Has been terminated or has received a notice of termination of employment as a result of any permanent closure or any substantial layoff at a plant, facility, or enterprise, including an individual who has not received written notification but whose employer has made a public announcement of the closure or layoff.

(cc) Is long-term unemployed and has limited opportunities for employment or reemployment in the same or a similar occupation in the area in which the individual resides, including an individual 55 years of age or older who may have substantial barriers to employment by reason of age.

(dd) Was self-employed (including farmers and ranchers) and is unemployed as a result of general economic conditions in the community in which he or she resides or because of natural disasters.

(ee) Was a civilian employee of the Department of Defense employed at a military installation being closed or realigned under the Defense Base Closure and Realignment Act of 1990.

(ff) Was an active member of the Armed Forces or National Guard as of September 30, 1990, and was either involuntarily separated or separated pursuant to a special benefits program.

(gg) Is a seasonal or migrant worker who experiences chronic seasonal unemployment and underemployment in the agriculture industry, aggravated by continual advancements in technology and mechanization.

(hh) Has been terminated or laid off, or has received a notice of termination or layoff, as a consequence of compliance with the Clean Air Act.

(V) Immediately preceding the qualified employee s commencement of employment with the qualified taxpayer, was a disabled individual who is eligible for or enrolled in, or has completed a state rehabilitation plan or is a service-connected disabled veteran, veteran of the Vietnam era, or veteran who is recently separated from military service.

(VI) Immediately preceding the qualified employee s commencement of employment with the qualified taxpayer, was an ex-offender. An individual shall be treated as convicted if he or she was placed on probation by a state court without a finding of guilt.

(VII) Immediately preceding the qualified employee s commencement of employment with the qualified taxpayer, was a person eligible for or a recipient of any of the following:

(aa) Federal Supplemental Security Income benefits.

(bb) Aid to Families with Dependent Children.

(cc) CalFresh benefits.

(dd) State and local general assistance.

(VIII) Immediately preceding the qualified employee s commencement of employment with the qualified taxpayer, was a member of a federally recognized Indian tribe, band, or other group of Native American descent.

(IX) Immediately preceding the qualified employee s commencement of employment with the qualified taxpayer, was a resident of a targeted tax area.

(X) Immediately preceding the qualified employee s commencement of employment with the taxpayer, was a member of a targeted group, as defined in Section 51(d) of the Internal Revenue Code, or its successor.

(B) Priority for employment shall be provided to an individual who is enrolled in a qualified program under the federal Job Training Partnership Act or the Greater Avenues for Independence Act of 1985 or who is eligible as a member of a targeted group under the Work Opportunity Tax Credit (Section 51 of the Internal Revenue Code), or its successor.

(5) (A) Qualified taxpayer means a person or entity that meets both of the following:

(i) Is engaged in a trade or business within a targeted tax area designated pursuant to Chapter 12.93 (commencing with Section 7097) of Division 7 of Title 1 of the Government Code.

(ii) Is engaged in those lines of business described in Codes 2000 to 2099, inclusive; 2200 to 3999, inclusive; 4200 to 4299, inclusive; 4500 to 4599, inclusive; and 4700 to 5199, inclusive, of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition.

(B) In the case of any passthrough entity, the determination of whether a taxpayer is a qualified taxpayer under this section shall be made at the entity level and any credit under this section or Section 17053.34 shall be allowed to the passthrough entity and passed through to the partners or shareholders in accordance with applicable provisions of this part or Part 10 (commencing with Section 17001). For purposes of this subparagraph, the term passthrough entity means any partnership or S corporation.

(6) Seasonal employment means employment by a qualified taxpayer that has regular and predictable substantial reductions in trade or business operations.

(c) If the qualified taxpayer is allowed a credit for qualified wages pursuant to this section, only one credit shall be allowed to the taxpayer under this part with respect to those qualified wages.

(d) The qualified taxpayer shall do both of the following:

(1) Obtain from the Employment Development Department, as permitted by federal law, the local county or city Job Training Partnership Act administrative entity, the local county GAIN office or social services agency, or the local government administering the targeted tax area, a certification that provides that a qualified employee meets the eligibility requirements specified in clause (iv) of subparagraph (A) of paragraph (4) of subdivision (b). The Employment Development Department may provide preliminary screening and referral to a certifying agency. The Department of Housing and Community Development shall develop regulations for the issuance of certificates pursuant to subdivision (g) of Section 7097 of the Government Code, and shall develop forms for this purpose.

(2) Retain a copy of the certification and provide it upon request to the Franchise Tax Board.

(e) (1) For purposes of this section:

(A) All employees of all corporations that are members of the same controlled group of corporations shall be treated as employed by a single taxpayer.

(B) The credit, if any, allowable by this section to each member shall be determined by reference to its proportionate share of the expense of the qualified wages giving rise to the credit, and shall be allocated in that manner.

(C) For purposes of this subdivision, controlled group of corporations means controlled group of corporations as defined in Section 1563(a) of the Internal Revenue Code, except that:

(i) More than 50 percent shall be substituted for at least 80 percent each place it appears in Section 1563(a)(1) of the Internal Revenue Code.

(ii) The determination shall be made without regard to subsections (a)(4) and (e)(3)(C) of Section 1563 of the Internal Revenue Code.

(2) If an employer acquires the major portion of a trade or business of another employer (hereinafter in this paragraph referred to as the predecessor ) or the major portion of a separate unit of a trade or business of a predecessor, then, for purposes of applying this section (other than subdivision (f)) for any calendar year ending after that acquisition, the employment relationship between a qualified employee and an employer shall not be treated as terminated if the employee continues to be employed in that trade or business.

(f) (1) (A) If the employment, other than seasonal employment, of any qualified employee with respect to whom qualified wages are taken into account under subdivision (a) is terminated by the qualified taxpayer at any time during the first 270 days of that employment (whether or not consecutive) or before the close of the 270th calendar day after the day in which that employee completes 90 days of employment with the qualified taxpayer, the tax imposed by this part for the taxable year in which that employment is terminated shall be increased by an amount equal to the credit allowed under subdivision (a) for that taxable year and all prior taxable years attributable to qualified wages paid or incurred with respect to that employee.

(B) If the seasonal employment of any qualified employee, with respect to whom qualified wages are taken into account under subdivision (a) is not continued by the qualified taxpayer for a period of 270 days of employment during the 60-month period beginning with the day the qualified employee commences seasonal employment with the qualified taxpayer, the tax imposed by this part, for the taxable year that includes the 60th month following the month in which the qualified employee commences seasonal employment with the qualified taxpayer, shall be increased by an amount equal to the credit allowed under subdivision (a) for that taxable year and all prior taxable years attributable to qualified wages paid or incurred with respect to that qualified employee.

(2) (A) Subparagraph (A) of paragraph (1) shall not apply to any of the following:

(i) A termination of employment of a qualified employee who voluntarily leaves the employment of the qualified taxpayer.

(ii) A termination of employment of a qualified employee who, before the close of the period referred to in subparagraph (A) of paragraph (1), becomes disabled and unable to perform the services of that employment, unless that disability is removed before the close of that period and the qualified taxpayer fails to offer reemployment to that employee.

(iii) A termination of employment of a qualified employee, if it is determined that the termination was due to the misconduct (as defined in Sections 1256-30 to 1256-43, inclusive, of Title 22 of the California Code of Regulations) of that employee.

(iv) A termination of employment of a qualified employee due to a substantial reduction in the trade or business operations of the taxpayer.

(v) A termination of employment of a qualified employee, if that employee is replaced by other qualified employees so as to create a net increase in both the number of employees and the hours of employment.

(B) Subparagraph (B) of paragraph (1) shall not apply to any of the following:

(i) A failure to continue the seasonal employment of a qualified employee who voluntarily fails to return to the seasonal employment of the qualified taxpayer.

(ii) A failure to continue the seasonal employment of a qualified employee who, before the close of the period referred to in subparagraph (B) of paragraph (1), becomes disabled and unable to perform the services of that seasonal employment, unless that disability is removed before the close of that period and the qualified taxpayer fails to offer seasonal employment to that qualified employee.

(iii) A failure to continue the seasonal employment of a qualified employee, if it is determined that the failure to continue the seasonal employment was due to the misconduct (as defined in Sections 1256-30 to 1256-43, inclusive, of Title 22 of the California Code of Regulations) of that qualified employee.

(iv) A failure to continue seasonal employment of a qualified employee due to a substantial reduction in the regular seasonal trade or business operations of the qualified taxpayer.

(v) A failure to continue the seasonal employment of a qualified employee, if that qualified employee is replaced by other qualified employees so as to create a net increase in both the number of seasonal employees and the hours of seasonal employment.

(C) For purposes of paragraph (1), the employment relationship between the qualified taxpayer and a qualified employee shall not be treated as terminated by either of the following:

(i) By a transaction to which Section 381(a) of the Internal Revenue Code applies, if the qualified employee continues to be employed by the acquiring corporation.

(ii) By reason of a mere change in the form of conducting the trade or business of the qualified taxpayer, if the qualified employee continues to be employed in that trade or business and the qualified taxpayer retains a substantial interest in that trade or business.

(3) Any increase in tax under paragraph (1) shall not be treated as tax imposed by this part for purposes of determining the amount of any credit allowable under this part.

(g) Rules similar to the rules provided in Sections 46(e) and (h) of the Internal Revenue Code shall apply to both of the following:

(1) An organization to which Section 593 of the Internal Revenue Code applies.

(2) A regulated investment company or a real estate investment trust subject to taxation under this part.

(h) For purposes of this section, targeted tax area means an area designated pursuant to Chapter 12.93 (commencing with Section 7097) of Division 7 of Title 1 of the Government Code.

(i) In the case where the credit otherwise allowed under this section exceeds the tax for the taxable year, that portion of the credit that exceeds the tax may be carried over and added to the credit, if any, in the succeeding 10 taxable years, if necessary, until the credit is exhausted. The credit shall be applied first to the earliest taxable years possible.

(j) (1) The amount of the credit otherwise allowed under this section and Section 23633, including any credit carryover from prior years, that may reduce the tax for the taxable year shall not exceed the amount of tax that would be imposed on the qualified taxpayer s business income attributable to the targeted tax area determined as if that attributable income represented all of the income of the qualified taxpayer subject to tax under this part.

(2) Attributable income shall be that portion of the taxpayer s California source business income that is apportioned to the targeted tax area. For that purpose, the taxpayer s business income attributable to sources in this state first shall be determined in accordance with Chapter 17 (commencing with Section 25101). That business income shall be further apportioned to the targeted tax area in accordance with Article 2 (commencing with Section 25120) of Chapter 17, modified for purposes of this section in accordance with paragraph (3).

(3) Business income shall be apportioned to the targeted tax area by multiplying the total California business income of the taxpayer by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two. For purposes of this paragraph:

(A) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the targeted tax area during the taxable year, and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year.

(B) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the targeted tax area during the taxable year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the taxable year.

(4) The portion of any credit remaining, if any, after application of this subdivision, shall be carried over to succeeding taxable years, if necessary, until the credit is exhausted, as if it were an amount exceeding the tax for the taxable year, as provided in subdivision (i). However, the portion of any credit remaining for carryover to taxable years beginning on or after January 1, 2014, if any, after application of this subdivision, shall be carried over only to the succeeding 10 taxable years if necessary, until the credit is exhausted, as if it were an amount exceeding the tax for the taxable year, as provided in subdivision (i).

(5) In the event that a credit carryover is allowable under subdivision (h) for any taxable year after the targeted tax area designation has expired or been revoked, the targeted tax area shall be deemed to remain in existence for purposes of computing the limitation specified in this subdivision.

(k) (1) Except as provided in paragraph (2), this section shall cease to be operative for taxable years beginning on or after January 1, 2014, and shall be repealed on December 1, 2019.

(2) The section shall continue to apply with respect to qualified employees who are employed by the qualified taxpayer within the targeted tax area within the 60-month period immediately preceding January 1, 2014, and qualified wages paid or incurred with respect to those qualified employees shall continue to qualify for the credit under this section for taxable years beginning on or after January 1, 2014, in accordance with this section, as amended by the act adding this subdivision.

(Amended by Stats. 2013, Ch. 69, Sec. 35. Effective July 11, 2013. Inoperative, as prescribed, for taxable years beginning on or after January 1, 2014. Repealed as of December 1, 2019, by its own provisions.)



23636

(a) For each taxable year beginning on or after January 1, 2015, and before January 1, 2030, a qualified taxpayer shall be allowed a credit against the tax, as defined in Section 23036, in an amount equal to 17
1/2
percent of qualified wages paid or incurred by the qualified taxpayer during the taxable year to qualified full-time employees, subject to the limitations under subdivision (c).

(b) For purposes of this section:

(1) Annual full-time equivalent means either of the following:

(A) In the case of a qualified full-time employee paid hourly qualified wages, annual full-time equivalent means the total number of hours worked for the qualified taxpayer by the qualified full-time employee, not to exceed 2,000 hours per employee, divided by 2,000.

(B) In the case of a salaried qualified full-time employee, annual full-time equivalent means the total number of weeks worked for the qualified taxpayer by the qualified employee divided by 52.

(2) Qualified full-time employee means an individual that is employed in this state by the qualified taxpayer and satisfies both of the following:

(A) The individual s services for the qualified taxpayer are performed in this state and are at least 80 percent directly related to the qualified taxpayer s prime contract or subcontract to design, test, manufacture property, or otherwise support production of property for ultimate use in or as a component of a new advanced strategic aircraft for the United States Air Force.

(B) The individual is paid compensation from the qualified taxpayer that satisfies either of the following conditions:

(i) Is paid qualified wages by the qualified taxpayer for services not less than an average of 35 hours per week.

(ii) Is paid a salary by the qualified taxpayer as compensation during the taxable year for full-time employment, within the meaning of Section 515 of the Labor Code.

(3) Qualified taxpayer means any taxpayer that is either a prime contractor awarded a prime contract or a major first-tier subcontractor awarded a subcontract to manufacture property for ultimate use in or as a component of a new advanced strategic aircraft for the United States Air Force. For purposes of this paragraph, the term prime contractor means a contractor that was awarded a prime contract for the manufacturing of a new advanced strategic aircraft for the United States Air Force. For purposes of this paragraph, the term major first-tier subcontractor means a subcontractor that was awarded a subcontract in an amount of at least 35 percent of the amount of the initial prime contract awarded for the manufacturing of a new advanced strategic aircraft for the United States Air Force.

(4) Qualified wages means wages paid or incurred by the qualified taxpayer during the taxable year with respect to qualified full-time employees that are direct labor costs, within the meaning of Section 263A of the Internal Revenue Code, relating to capitalization and inclusion in inventory costs of certain expenses, allocable to property manufactured in this state by the qualified taxpayer for ultimate use in or as a component of a new advanced strategic aircraft for the United States Air Force.

(5) New advanced strategic aircraft for the United States Air Force means a new advanced strategic aircraft developed and produced for the United States Air Force under the New Advanced Strategic Aircraft Program.

(6) New Advanced Strategic Aircraft Program means the project to design, test, manufacture, or otherwise support production of a new advanced strategic aircraft for the United States Air Force under a contract that is expected to be awarded in the first or second calendar quarter of 2015. New Advanced Strategic Aircraft Program does not include any contract awarded prior to August 1, 2014, and does not include a program to upgrade, modernize, sustain, or otherwise modify a current United States Air Force bomber program, including, but not limited to, the B-52, B-1, or B-2 programs.

(7) Total annual full-time equivalents means the number of a qualified taxpayer s qualified full-time employees computed on an annual full-time equivalent basis for the taxable year.

(c) (1) The total aggregate amount of the credit that may be allowed to all qualified taxpayers pursuant to this section shall be as follows:

(A) In years one through five of the credit, the total aggregate amount of the credit that may be allowed to all qualified taxpayers pursuant to this section shall not exceed twenty- five million dollars ($25,000,000) per calendar year.

(B) In years 6 through 10 of the credit, the total aggregate amount of the credit that may be allowed to all qualified taxpayers pursuant to this section shall not exceed twenty-eight million dollars ($28,000,000) per calendar year.

(C) In years 11 through 15 of the credit, the total aggregate amount of the credit that may be allowed to all qualified taxpayers pursuant to this section shall not exceed thirty-one million dollars ($31,000,000) per calendar year.

(2) The aggregate number of total annual full-time equivalents of all qualified taxpayers with respect to which a credit amount may be allowed under this section for a calendar year shall not exceed 1,100.

(3) (A) The Franchise Tax Board shall allocate the credit to the qualified taxpayers on a first-come-first-served basis, determined by the date the qualified taxpayer s timely filed original tax return is received by the Franchise Tax Board. If the returns of two or more qualified taxpayers are received on the same day and the amount of credit remaining to be allocated is insufficient to be allocated fully to each, the credit remaining shall be allocated to those qualified taxpayers on a pro rata basis.

(B) For purposes of this paragraph, the date a return is received shall be determined by the Franchise Tax Board. The determination of the Franchise Tax Board as to the date a return is received and whether a return has been timely filed for purposes of this paragraph may not be reviewed in any administrative or judicial proceeding.

(C) Any disallowance of a credit claimed due to the limitations specified in this subdivision shall be treated as a mathematical error appearing on the return. Any amount of tax resulting from that disallowance may be assessed by the Franchise Tax Board in the same manner as provided in Section 19051.

(4) The credit allowed under this section must be claimed on a timely filed original return.

(d) In the case where the credit allowed by this section exceeds the tax, the excess may be carried over to reduce the tax in the following year, and the seven succeeding years if necessary, until the credit is exhausted.

(e) A credit shall not be allowed unless the credit was reflected within the bid upon which the qualified taxpayer s prime contract or subcontract to manufacture property for ultimate use in or as a component of a New Advanced Strategic Aircraft Program is based by reducing the amount of the bid by a good faith estimate of the amount of the credit allowable under this section.

(f) All references to the credit and ultimate cost reductions incorporated into any successful bid that was awarded a prime contract or subcontract and for which a qualified taxpayer is making a claim shall be made available to the Franchise Tax Board upon request.

(g) If the qualified taxpayer is allowed a credit pursuant to this section for qualified wages paid or incurred, only one credit shall be allowed to the taxpayer under this part with respect to any wage consisting in whole or in part of those qualified wages.

(h) (1) The Franchise Tax Board may prescribe regulations necessary or appropriate to carry out the purposes of this section.

(2) The Franchise Tax Board may also prescribe rules, guidelines, or procedures necessary or appropriate to carry out the purposes of this section. Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any rule, guideline, or procedure prescribed by the Franchise Tax Board pursuant to this section.

(i) This section shall remain in effect only until December 1, 2030, and as of that date is repealed.

(Amended by Stats. 2014, Ch. 189, Sec. 3. Effective August 15, 2014. Repealed as of December 1, 2030, by its own provisions.)



23642

(a) For each taxable year beginning on or after January 1, 1996, there shall be allowed as a credit against the tax, as defined in Section 23036, the amount paid or incurred for eligible access expenditures. The credit shall be allowed in accordance with Section 44 of the Internal Revenue Code, relating to expenditures to provide access to disabled individuals, except that the credit amount specified in subdivision (b) shall be substituted for the credit amount specified in Section 44(a) of the Internal Revenue Code.

(b) The credit amount allowed under this section shall be 50 percent of so much of the eligible access expenditures for the taxable year as do not exceed two hundred fifty dollars ($250).

(c) In the case where the credit allowed by this section exceeds the tax, the excess may be carried over to reduce the tax in the following year, and succeeding years if necessary, until the credit is exhausted.

(Amended by Stats. 2000, Ch. 862, Sec. 85. Effective January 1, 2001.)



23645

(a) For each taxable year beginning on or after January 1, 1995, and before January 1, 2014, there shall be allowed as a credit against the tax (as defined by Section 23036) for the taxable year an amount equal to the sales or use tax paid or incurred by the taxpayer in connection with the purchase of qualified property before January 1, 2014, to the extent that the qualified property does not exceed a value of twenty million dollars ($20,000,000).

(b) For purposes of this section:

(1) LAMBRA means a local agency military base recovery area designated in accordance with Section 7114 of the Government Code.

(2) Taxpayer means a corporation that conducts a trade or business within a LAMBRA and, for the first two taxable years, has a net increase in jobs (defined as 2,000 paid hours per employee per year) of one or more employees in the LAMBRA.

(A) The net increase in the number of jobs shall be determined by subtracting the total number of full-time employees (defined as 2,000 paid hours per employee per year) the taxpayer employed in this state in the taxable year prior to commencing business operations in the LAMBRA from the total number of full-time employees the taxpayer employed in this state during the second taxable year after commencing business operations in the LAMBRA. For taxpayers who commence doing business in this state with their LAMBRA business operation, the number of employees for the taxable year prior to commencing business operations in the LAMBRA shall be zero. If the taxpayer has a net increase in jobs in the state, the credit shall be allowed only if one or more full-time employees is employed within the LAMBRA.

(B) The total number of employees employed in the LAMBRA shall equal the sum of both of the following:

(i) The total number of hours worked in the LAMBRA for the taxpayer by employees (not to exceed 2,000 hours per employee) who are paid an hourly wage divided by 2,000.

(ii) The total number of months worked in the LAMBRA for the taxpayer by employees that are salaried employees divided by 12.

(C) In the case of a taxpayer who first commences doing business in the LAMBRA during the taxable year, for purposes of clauses (i) and (ii), respectively, of subparagraph (B) the divisors 2,000 and 12 shall be multiplied by a fraction, the numerator of which is the number of months of the taxable year that the taxpayer was doing business in the LAMBRA and the denominator of which is 12.

(3) Qualified property means property that is each of the following:

(A) Purchased by the taxpayer for exclusive use in a trade or business conducted within a LAMBRA.

(B) Purchased before the date the LAMBRA designation expires, is no longer binding, or becomes inoperative.

(C) Any of the following:

(i) High technology equipment, including, but not limited to, computers and electronic processing equipment.

(ii) Aircraft maintenance equipment, including, but not limited to, engine stands, hydraulic mules, power carts, test equipment, handtools, aircraft start carts, and tugs.

(iii) Aircraft components, including, but not limited to, engines, fuel control units, hydraulic pumps, avionics, starts, wheels, and tires.

(iv) Section 1245 property, as defined in Section 1245(a)(3) of the Internal Revenue Code.

(c) The credit provided under subdivision (a) shall only be allowed for qualified property manufactured in California unless qualified property of a comparable quality and price is not available for timely purchase and delivery from a California manufacturer.

(d) In the case where the credit otherwise allowed under this section exceeds the tax for the taxable year, that portion of the credit which exceeds the tax may be carried over and added to the credit, if any, in the succeeding 10 taxable years, if necessary, until the credit is exhausted. The credit shall be applied first to the earliest taxable years possible.

(e) Any taxpayer who elects to be subject to this section shall not be entitled to increase the basis of the property as otherwise required by Section 164(a) of the Internal Revenue Code with respect to sales or use tax paid or incurred in connection with the purchase of qualified property.

(f) (1) The amount of the credit otherwise allowed under this section and Section 23646, including any credit carryovers from prior years, that may reduce the tax for the taxable year shall not exceed the amount of tax that would be imposed on the taxpayer s business income attributed to a LAMBRA determined as if that attributable income represented all the income of the taxpayer subject to tax under this part.

(2) Attributable income shall be that portion of the taxpayer s California source business income that is apportioned to the LAMBRA. For that purpose, the taxpayer s business income that is attributable to sources in this state shall first be determined in accordance with Chapter 17 (commencing with Section 25101). That business income shall be further apportioned to the LAMBRA in accordance with Article 2 (commencing with Section 25120) of Chapter 17, modified for purposes of this section in accordance with paragraph (3).

(3) Income shall be apportioned to a LAMBRA by multiplying the total California business income of the taxpayer by a fraction, the numerator of which is the property factor, plus the payroll factor, and the denominator of which is two. For purposes of this paragraph:

(A) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the LAMBRA during the taxable year, and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year.

(B) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the LAMBRA during the taxable year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the taxable year.

(4) The portion of any credit remaining, if any, after application of this subdivision, shall be carried over to succeeding taxable years, if necessary, until the credit is exhausted, as if it were an amount exceeding the tax for the taxable year, as provided in subdivision (d). However, the portion of any credit remaining for carryover to taxable years beginning on or after January 1, 2014, if any, after application of this subdivision, shall be carried over only to the succeeding 10 taxable years, if necessary, until the credit is exhausted, as if it were an amount exceeding the tax for the taxable year, as provided in subdivision (d).

(g) (1) If the qualified property is disposed of or no longer used by the taxpayer in the LAMBRA, at any time before the close of the second taxable year after the property is placed in service, the amount of the credit previously claimed, with respect to that property, shall be added to the taxpayer s tax liability in the taxable year of that disposition or nonuse.

(2) At the close of the second taxable year, if the taxpayer has not increased the number of its employees as determined by paragraph (2) of subdivision (b), then the amount of the credit previously claimed shall be added to the taxpayer s tax for the taxpayer s second taxable year.

(h) If the taxpayer is allowed a credit for qualified property pursuant to this section, only one credit shall be allowed to the taxpayer under this part with respect to that qualified property.

(i) The amendments made to this section by the act adding this subdivision shall apply to taxable years beginning on or after January 1, 1998.

(j) This section is repealed on December 1, 2014.

(Amended by Stats. 2013, Ch. 69, Sec. 36. Effective July 11, 2013. Repealed as of December 1, 2014, by its own provisions.)



23646

(a) For each taxable year beginning on or after January 1, 1995, there shall be allowed as a credit against the tax (as defined in Section 23036) to a qualified taxpayer for hiring a qualified disadvantaged individual or a qualified displaced employee during the taxable year for employment in the LAMBRA. The credit shall be equal to the sum of each of the following:

(1) Fifty percent of the qualified wages in the first year of employment.

(2) Forty percent of the qualified wages in the second year of employment.

(3) Thirty percent of the qualified wages in the third year of employment.

(4) Twenty percent of the qualified wages in the fourth year of employment.

(5) Ten percent of the qualified wages in the fifth year of employment.

(b) For purposes of this section:

(1) Qualified wages means:

(A) That portion of wages paid or incurred by the employer during the taxable year to qualified disadvantaged individuals or qualified displaced employees that does not exceed 150 percent of the minimum wage.

(B) The total amount of qualified wages which may be taken into account for purposes of claiming the credit allowed under this section shall not exceed two million dollars ($2,000,000) per taxable year.

(C) Wages received during the 60-month period beginning with the first day the individual commences employment with the taxpayer. Reemployment in connection with any increase, including a regularly occurring seasonal increase, in the trade or business operation of the qualified taxpayer does not constitute commencement of employment for purposes of this section.

(D) Qualified wages do not include any wages paid or incurred by the qualified taxpayer on or after the LAMBRA expiration date. However, wages paid or incurred with respect to qualified disadvantaged individuals or qualified displaced employees who are employed by the qualified taxpayer within the LAMBRA within the 60-month period prior to the LAMBRA expiration date shall continue to qualify for the credit under this section after the LAMBRA expiration date, in accordance with all provisions of this section applied as if the LAMBRA designation were still in existence and binding.

(2) Minimum wage means the wage established by the Industrial Welfare Commission as provided for in Chapter 1 (commencing with Section 1171) of Part 4 of Division 2 of the Labor Code.

(3) LAMBRA means a local agency military base recovery area designated in accordance with the provisions of Section 7114 of the Government Code.

(4) Qualified disadvantaged individual means an individual who satisfies all of the following requirements:

(A) (i) At least 90 percent of whose services for the taxpayer during the taxable year are directly related to the conduct of the taxpayer s trade or business located in a LAMBRA.

(ii) Who performs at least 50 percent of his or her services for the taxpayer during the taxable year in the LAMBRA.

(B) Who is hired by the employer after the designation of the area as a LAMBRA in which the individual s services were primarily performed.

(C) Who is any of the following immediately preceding the individual s commencement of employment with the taxpayer:

(i) An individual who has been determined eligible for services under the federal Job Training Partnership Act (29 U.S.C. Sec. 1501 et seq.), or its successor.

(ii) Any voluntary or mandatory registrant under the Greater Avenues for Independence Act of 1985 provided for pursuant to Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code.

(iii) An economically disadvantaged individual 16 years of age or older.

(iv) A dislocated worker who meets any of the following conditions:

(I) Has been terminated or laid off or who has received a notice of termination or layoff from employment, is eligible for or has exhausted entitlement to unemployment insurance benefits, and is unlikely to return to his or her previous industry or occupation.

(II) Has been terminated or has received a notice of termination of employment as a result of any permanent closure or any substantial layoff at a plant, facility, or enterprise, including an individual who has not received written notification but whose employer has made a public announcement of the closure or layoff.

(III) Is long-term unemployed and has limited opportunities for employment or reemployment in the same or a similar occupation in the area in which the individual resides, including an individual 55 years of age or older who may have substantial barriers to employment by reason of age.

(IV) Was self-employed (including farmers and ranchers) and is unemployed as a result of general economic conditions in the community in which he or she resides or because of natural disasters.

(V) Was a civilian employee of the Department of Defense employed at a military installation being closed or realigned under the Defense Base Closure and Realignment Act of 1990.

(VI) Was an active member of the Armed Forces or National Guard as of September 30, 1990, and was either involuntarily separated or separated pursuant to a special benefits program.

(VII) Experiences chronic seasonal unemployment and underemployment in the agriculture industry, aggravated by continual advancements in technology and mechanization.

(VIII) Has been terminated or laid off or has received a notice of termination or layoff as a consequence of compliance with the Clean Air Act.

(v) An individual who is enrolled in or has completed a state rehabilitation plan or is a service-connected disabled veteran, veteran of the Vietnam era, or veteran who is recently separated from military service.

(vi) An ex-offender. An individual shall be treated as convicted if he or she was placed on probation by a state court without a finding of guilty.

(vii) A recipient of:

(I) Federal Supplemental Security Income benefits.

(II) Aid to Families with Dependent Children.

(III) CalFresh benefits.

(IV) State and local general assistance.

(viii) Is a member of a federally recognized Indian tribe, band, or other group of Native American descent.

(5) Qualified taxpayer means a corporation that conducts a trade or business within a LAMBRA and, for the first two taxable years, has a net increase in jobs (defined as 2,000 paid hours per employee per year) of one or more employees as determined below in the LAMBRA.

(A) The net increase in the number of jobs shall be determined by subtracting the total number of full-time employees (defined as 2,000 paid hours per employee per year) the taxpayer employed in this state in the taxable year prior to commencing business operations in the LAMBRA from the total number of full-time employees the taxpayer employed in this state during the second taxable year after commencing business operations in the LAMBRA. For taxpayers who commence doing business in this state with their LAMBRA business operation, the number of employees for the taxable year prior to commencing business operations in the LAMBRA shall be zero. If the taxpayer has a net increase in jobs in the state, the credit shall be allowed only if one or more full-time employees is employed within the LAMBRA.

(B) The total number of employees employed in the LAMBRA shall equal the sum of both of the following:

(i) The total number of hours worked in the LAMBRA for the taxpayer by employees (not to exceed 2,000 hours per employee) who are paid an hourly wage divided by 2,000.

(ii) The total number of months worked in the LAMBRA for the taxpayer by employees who are salaried employees divided by 12.

(C) In the case of a qualified taxpayer that first commences doing business in the LAMBRA during the taxable year, for purposes of clauses (i) and (ii), respectively, of subparagraph (B) the divisors 2,000 and 12 shall be multiplied by a fraction, the numerator of which is the number of months of the taxable year that the taxpayer was doing business in the LAMBRA and the denominator of which is 12.

(6) Qualified displaced employee means an individual who satisfies all of the following requirements:

(A) Any civilian or military employee of a base or former base that has been displaced as a result of a federal base closure act.

(B) (i) At least 90 percent of whose services for the taxpayer during the taxable year are directly related to the conduct of the taxpayer s trade or business located in a LAMBRA.

(ii) Who performs at least 50 percent of his or her services for the taxpayer during the taxable year in a LAMBRA.

(C) Who is hired by the employer after the designation of the area in which services were performed as a LAMBRA.

(7) Seasonal employment means employment by a qualified taxpayer that has regular and predictable substantial reductions in trade or business operations.

(8) LAMBRA expiration date means the date the LAMBRA designation expires, is no longer binding, becomes inoperative, or is repealed.

(c) For qualified disadvantaged individuals or qualified displaced employees hired on or after January 1, 2001, the taxpayer shall do both of the following:

(1) Obtain from the Employment Development Department, as permitted by federal law, the administrative entity of the local county or city for the federal Job Training Partnership Act, or its successor, the local county GAIN office or social services agency, or the local government administering the LAMBRA, a certification that provides that a qualified disadvantaged individual or qualified displaced employee meets the eligibility requirements specified in subparagraph (C) of paragraph (4) of subdivision (b) or subparagraph (A) of paragraph (6) of subdivision (b). The Employment Development Department may provide preliminary screening and referral to a certifying agency. The Department of Housing and Community Development shall develop regulations governing the issuance of certificates pursuant to Section 7114.2 of the Government Code and shall develop forms for this purpose.

(2) Retain a copy of the certification and provide it upon request to the Franchise Tax Board.

(d) (1) For purposes of this section, both of the following apply:

(A) All employees of all corporations that are members of the same controlled group of corporations shall be treated as employed by a single employer.

(B) The credit (if any) allowable by this section to each member shall be determined by reference to its proportionate share of the qualified wages giving rise to the credit.

(2) For purposes of this subdivision, controlled group of corporations has the meaning given to that term by Section 1563(a) of the Internal Revenue Code, except that both of the following apply:

(A) More than 50 percent shall be substituted for at least 80 percent each place it appears in Section 1563(a)(1) of the Internal Revenue Code.

(B) The determination shall be made without regard to Section 1563(a)(4) and Section 1563(e)(3)(C) of the Internal Revenue Code.

(3) If an employer acquires the major portion of a trade or business of another employer (hereinafter in this paragraph referred to as the predecessor ) or the major portion of a separate unit of a trade or business of a predecessor, then, for purposes of applying this section (other than subdivision (e)) for any calendar year ending after that acquisition, the employment relationship between an employee and an employer shall not be treated as terminated if the employee continues to be employed in that trade or business.

(e) (1) (A) If the employment of any employee, other than seasonal employment, with respect to whom qualified wages are taken into account under subdivision (a) is terminated by the taxpayer at any time during the first 270 days of that employment (whether or not consecutive) or before the close of the 270th calendar day after the day in which that employee completes 90 days of employment with the taxpayer, the tax imposed by this part for the taxable year in which that employment is terminated shall be increased by an amount equal to the credit allowed under subdivision (a) for that taxable year and all prior income years attributable to qualified wages paid or incurred with respect to that employee.

(B) If the seasonal employment of any qualified disadvantaged individual, with respect to whom qualified wages are taken into account under subdivision (a) is not continued by the qualified taxpayer for a period of 270 days of employment during the 60-month period beginning with the day the qualified disadvantaged individual commences seasonal employment with the qualified taxpayer, the tax imposed by this part, for the taxable year that includes the 60th month following the month in which the qualified disadvantaged individual commences seasonal employment with the qualified taxpayer, shall be increased by an amount equal to the credit allowed under subdivision (a) for that taxable year and all prior taxable years attributable to qualified wages paid or incurred with respect to that qualified disadvantaged individual.

(2) (A) Subparagraph (A) of paragraph (1) shall not apply to any of the following:

(i) A termination of employment of an employee who voluntarily leaves the employment of the taxpayer.

(ii) A termination of employment of an individual who, before the close of the period referred to in paragraph (1), becomes disabled to perform the services of that employment, unless that disability is removed before the close of that period and the taxpayer fails to offer reemployment to that individual.

(iii) A termination of employment of an individual, if it is determined that the termination was due to the misconduct (as defined in Sections 1256-30 to 1256-43, inclusive, of Title 22 of the California Code of Regulations) of that individual.

(iv) A termination of employment of an individual due to a substantial reduction in the trade or business operations of the taxpayer.

(v) A termination of employment of an individual, if that individual is replaced by other qualified employees so as to create a net increase in both the number of employees and the hours of employment.

(B) Subparagraph (B) of paragraph (1) shall not apply to any of the following:

(i) A failure to continue the seasonal employment of a qualified disadvantaged individual who voluntarily fails to return to the seasonal employment of the qualified taxpayer.

(ii) A failure to continue the seasonal employment of a qualified disadvantaged individual who, before the close of the period referred to in subparagraph (B) of paragraph (1), becomes disabled and unable to perform the services of that seasonal employment, unless that disability is removed before the close of that period and the qualified taxpayer fails to offer seasonal employment to that qualified disadvantaged individual.

(iii) A failure to continue the seasonal employment of a qualified disadvantaged individual, if it is determined that the failure to continue the seasonal employment was due to the misconduct (as defined in Sections 1256-30 to 1256-43, inclusive, of Title 22 of the California Code of Regulations) of that individual.

(iv) A failure to continue seasonal employment of a qualified disadvantaged individual due to a substantial reduction in the regular seasonal trade or business operations of the qualified taxpayer.

(v) A failure to continue the seasonal employment of a qualified disadvantaged individual, if that individual is replaced by other qualified disadvantaged individuals so as to create a net increase in both the number of seasonal employees and the hours of seasonal employment.

(C) For purposes of paragraph (1), the employment relationship between the taxpayer and an employee shall not be treated as terminated by either of the following:

(i) A transaction to which Section 381(a) of the Internal Revenue Code applies, if the employee continues to be employed by the acquiring corporation.

(ii) A mere change in the form of conducting the trade or business of the taxpayer, if the employee continues to be employed in that trade or business and the taxpayer retains a substantial interest in that trade or business.

(3) Any increase in tax under paragraph (1) shall not be treated as tax imposed by this part for purposes of determining the amount of any credit allowable under this part.

(4) At the close of the second taxable year, if the taxpayer has not increased the number of its employees as determined by paragraph (5) of subdivision (b), then the amount of the credit previously claimed shall be added to the taxpayer s tax for the taxpayer s second taxable year.

(f) In the case of an organization to which Section 593 of the Internal Revenue Code applies, and a regulated investment company or a real estate investment trust subject to taxation under this part, rules similar to the rules provided in Section 46(e) and Section 46(h) of the Internal Revenue Code shall apply.

(g) The credit shall be reduced by the credit allowed under Section 23621. The credit shall also be reduced by the federal credit allowed under Section 51 of the Internal Revenue Code.

In addition, any deduction otherwise allowed under this part for the wages or salaries paid or incurred by the taxpayer upon which the credit is based shall be reduced by the amount of the credit, prior to any reduction required by subdivision (h) or (i).

(h) In the case where the credit otherwise allowed under this section exceeds the tax for the taxable year, that portion of the credit that exceeds the tax may be carried over and added to the credit, if any, in the succeeding 10 taxable years, if necessary, until the credit is exhausted. The credit shall be applied first to the earliest taxable years possible.

(i) (1) The amount of credit otherwise allowed under this section and Section 23645, including any prior year carryovers, that may reduce the tax for the taxable year shall not exceed the amount of tax that would be imposed on the taxpayer s business income attributed to a LAMBRA determined as if that attributed income represented all of the income of the taxpayer subject to tax under this part.

(2) Attributable income shall be that portion of the taxpayer s California source business income that is apportioned to the LAMBRA. For that purpose, the taxpayer s business income that is attributable to sources in this state first shall be determined in accordance with Chapter 17 (commencing with Section 25101). That business income shall be further apportioned to the LAMBRA in accordance with Article 2 (commencing with Section 25120) of Chapter 17, modified for purposes of this section in accordance with paragraph (3).

(3) Income shall be apportioned to a LAMBRA by multiplying the total California business income of the taxpayer by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two. For purposes of this paragraph:

(A) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the LAMBRA during the taxable year, and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year.

(B) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the LAMBRA during the taxable year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the taxable year.

(4) The portion of any credit remaining, if any, after application of this subdivision, shall be carried over to succeeding taxable years, if necessary, until the credit is exhausted, as if it were an amount exceeding the tax for the taxable year, as provided in subdivision (h). However, the portion of any credit remaining for carryover to taxable years beginning on or after January 1, 2014, if any, after application of this subdivision, shall be carried over only to the succeeding 10 taxable years, if necessary, until the credit is exhausted, as if it were an amount exceeding the tax for the taxable year, as provided in subdivision (h).

(j) If the taxpayer is allowed a credit pursuant to this section for qualified wages paid or incurred, only one credit shall be allowed to the taxpayer under this part with respect to any wage consisting in whole or in part of those qualified wages.

(k) (1) Except as provided in paragraph (2), this section shall cease to be operative on January 1, 2014, and shall be repealed on December 1, 2019. A credit shall not be allowed under this section with respect to an employee who first commences employment with a qualified taxpayer on or after January 1, 2014.

(2) This section shall continue to apply with respect to qualified disadvantaged individuals or qualified displaced employees who are employed by the qualified taxpayer within the LAMBRA within the 60-month period immediately preceding January 1, 2014, and qualified wages paid or incurred with respect to those qualified disadvantaged individuals or qualified displaced employees shall continue to qualify for the credit under this section for taxable years beginning on or after January 1, 2014, in accordance with this section, as amended by the act adding this subdivision.

(Amended by Stats. 2013, Ch. 355, Sec. 5. Effective September 26, 2013. Inoperative January 1, 2014. Repealed as of December 1, 2019, by its own provisions.)



23657

(a) For each taxable year beginning on or after January 1, 1997, and before January 1, 2017, there shall be allowed as a credit against the amount of tax, as defined in Section 23036, an amount equal to 20 percent of the amount of each qualified investment made by a taxpayer during the taxable year into a community development financial institution that is certified by the Department of Insurance, California Organized Investment Network, or any successor thereof.

(b) (1) Notwithstanding any other provision of this part, a credit shall not be allowed under this section unless the California Organized Investment Network, or its successor within the Department of Insurance, certifies that the investment described in subdivision (a) qualifies for the credit under this section and certifies the total amount of the credit allocated to the taxpayer pursuant to this section.

(2) A credit shall not be allowed by this section unless the applicant and the taxpayer provide satisfactory substantiation to, and in the form and manner requested by, the Department of Insurance, California Organized Investment Network, or any successor thereof, that the investment is a qualified investment, as defined in paragraph (1) of subdivision (g).

(3) (A) The aggregate amount of qualified investments made by all taxpayers pursuant to this section, Section 12209, and Section 17053.57 shall not exceed fifty million dollars ($50,000,000) for each calendar year. However, if the aggregate amount of qualified investments made in any calendar year is less than fifty million dollars ($50,000,000), the difference may be carried over to the next year, and any succeeding year during which this section remains in effect, and added to the aggregate amount authorized for those years.

(B) The total amount of qualified investments certified by the California Organized Investment Network in any calendar year to any one community development financial institution together with its affiliates, as defined in Section 1215 of the Insurance Code, shall not exceed 30 percent of the annual aggregate amount of qualified investments certified by the California Organized Investment Network. If, after October 1, the California Organized Investment Network has determined that the availability of tax credits exceed their demand, then a community development financial institution that has been allocated 30 percent of the annual aggregate amount of qualified investments shall become eligible to apply to be certified for any remaining tax credits in that calendar year.

(C) Each year, 10 percent of the annual aggregate amount of qualified investments shall be reserved for investment amounts of less than or equal to two hundred thousand dollars ($200,000). If, after October 1, there remains an unallocated portion of the amount reserved for investments of less than or equal to two hundred thousand dollars ($200,000), then qualified investments in excess of two hundred thousand dollars ($200,000) may be eligible for that remaining unallocated portion.

(4) Priority among housing applications shall be given to applications that support affordable rental housing, housing for veterans, mortgages for community-based residential programs, and self-help housing ahead of single-family owned housing.

(c) The community development financial institution shall do all of the following:

(1) Apply to the Department of Insurance, California Organized Investment Network, or its successor, for certification of its status as a community development financial institution.

(2) (A) Apply to the Department of Insurance, California Organized Investment Network, or its successor, on behalf of the taxpayer, for certification of the amount of the investment and the credit amount allocated to the taxpayer, obtain the certification, and retain a copy of the certification.

(B) Provide in the application a detailed description of the intended use of the investment funds including, but not limited to, the following:

(i) All of the programs, projects, and services that would be funded.

(ii) The percentage of the intended use of the investment funds that would directly benefit low-to-moderate income households.

(iii) The percentage of the intended use of the investment funds that would directly benefit rural areas.

(iv) The percentage of the intended use of the investment funds that is a green investment as defined in Section 926.1 of the Insurance Code.

(3) (A) Provide in the application required in paragraph (2) the following information to the Department of Insurance, California Organized Investment Network, or its successor:

(i) Name of the taxpayer.

(ii) Postal address of the taxpayer, or residential address of the taxpayer if the taxpayer is an individual.

(iii) Phone number of the taxpayer.

(iv) Email address of the taxpayer.

(v) The taxpayer s California company identification number for tax administration purposes, or in the case of an S corporation, the taxpayer identification numbers of all the shareholders for tax administration purposes.

(B) The information provided in subparagraph (A) shall be used only for internal purposes by the Department of Insurance, California Organized Investment Network, or its successor, and any public disclosure of that information shall be limited to the name of the taxpayer only.

(4) Provide an annual listing to the Franchise Tax Board, in the form and manner agreed upon by the Franchise Tax Board and the Department of Insurance, California Organized Investment Network, or its successor, of the names and taxpayer identification numbers of any taxpayer who makes any withdrawal or partial withdrawal of a qualified investment before the expiration of 60 months from the date of the qualified investment.

(5) Submit reports to the department, California Organized Investment Network, or any successor thereof, as required pursuant to subdivision (a) of Section 12939.1 of the Insurance Code.

(d) The California Organized Investment Network may certify investments for the credit allowed by this section on or before January 1, 2017, but not after that date.

(e) (1) The Insurance Commissioner may develop instructions, procedures, and standards for applications, and for administering the criteria for the evaluation of applications under this section. The Insurance Commissioner may, from time to time, adopt, amend, or repeal regulations to implement the provisions of this section.

(2) The initial adoption of the regulations implementing this section shall be deemed to be an emergency and necessary in order to address a situation calling for immediate action to avoid serious harm to the public peace, health, safety, or general welfare.

(3) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, any emergency regulation adopted or amended by the Insurance Commissioner pursuant to this section shall remain in effect until amended or repealed by the department.

(f) The Department of Insurance, California Organized Investment Network, or any successor thereof, shall do all of the following:

(1) Accept and evaluate applications for certification from financial institutions and issue certificates that the applicant is a community development financial institution qualified to receive qualified investments. To receive a certificate, an applicant shall satisfy the Department of Insurance, California Organized Investment Network, or any successor thereof, that it meets the specific requirements to be a community development financial institution for this state program as defined in paragraph (2) of subdivision (g). The certificate may be issued for a specified period of time, and may include reasonable conditions to effectuate the intent of this section. The Insurance Commissioner may suspend or revoke a certification, after affording the institution notice and the opportunity to be heard, if the commissioner finds that an institution no longer meets the requirement for certification.

(2) Accept and evaluate applications for certification from any community development financial institution on behalf of the taxpayer and issue certificates to taxpayers in an aggregate amount that shall not exceed the limit specified in subdivision (b), with highest priority granted to those applications where the intended use of the investments has the greatest aggregate benefit for low-to-moderate income areas or households or rural areas or households. The certificate shall include the amount eligible to be made as an investment that qualifies for the credit and the total amount of the credit to which the taxpayer is entitled for the taxable year. Applications for tax credits shall be accepted and evaluated throughout the year. The Insurance Commissioner shall establish tax credit issuance cycles throughout the year as necessary in order to issue tax credit certificates to those applications granted the highest priority.

(3) Provide an annual listing to the Franchise Tax Board, in the form or manner agreed upon by the Franchise Tax Board and the Department of Insurance, California Organized Investment Network, or its successor, of the taxpayers who were issued certificates, their respective tax identification numbers, the amount of the qualified investment made by each taxpayer, and the total amount of qualified investments.

(4) Include information specified pursuant to subdivision (b) of Section 12939.1 of the Insurance Code in the report required by Section 12922 of the Insurance Code.

(g) For purposes of this section:

(1) Qualified investment means an investment that is a deposit or loan that does not earn interest, or an equity investment, or an equity-like debt instrument that conforms to the specifications for these instruments as prescribed by the United States Department of the Treasury, Community Development Financial Institutions Fund, or its successor, or, in the absence of that prescription, as defined by the Insurance Commissioner. The investment must be equal to or greater than fifty thousand dollars ($50,000) and made for a minimum duration of 60 months. During that 60-month period, the community development financial institution shall have full use and control of the proceeds of the entire amount of the investment as well as any earnings on the investment for its community development purposes. The entire amount of the investment shall be received by the community development financial institution before the application for the tax credit is submitted. The community development financial institution shall use the proceeds of the investment for a purpose that is consistent with its community development mission and for the benefit of economically disadvantaged communities and low-income people in California.

(2) Community development financial institution means a private financial institution located in this state that is certified by the Department of Insurance, California Organized Investment Network, or its successor, that, consistent with the legislative findings, declarations, and intent set forth in Section 12939 of the Insurance Code, has community development as its primary mission, and that lends in urban, rural, or reservation-based communities in this state. A community development financial institution may include a community development bank, a community development loan fund, a community development credit union, a microenterprise fund, a community development corporation-based lender, or a community development venture fund.

(h) (1) If a qualified investment is withdrawn before the end of the 60th month and not reinvested in another community development financial institution within 60 days, there shall be added to the tax, as defined in Section 23036, for the taxable year in which the withdrawal occurs, the entire amount of any credit previously allowed under this section.

(2) If a qualified investment is reduced before the end of the 60th month, but not below fifty thousand dollars ($50,000), there shall be added to the tax, as defined in Section 23036, for the taxable year in which the reduction occurs, an amount equal to 20 percent of the total reduction for the taxable year.

(i) In the case where the credit allowed by this section exceeds the tax, the excess may be carried over to reduce the tax for the next four taxable years, or until the credit has been exhausted, whichever occurs first.

(j) The Franchise Tax Board shall, as requested by the Department of Insurance, California Organized Investment Network, or its successor, advise and assist in the administration of this section.

(k) On or before June 30, 2016, the Legislative Analyst s Office shall submit a report to the Legislature, in compliance with Section 9795 of the Government Code, on the effects of the tax credits allowed under this section, Section 12209, and Section 17053.57, with a focus on employment in low-to-moderate income and rural areas, and on the benefits of these tax credits to low-to-moderate income and rural persons.

(l) This section shall remain in effect only until December 1, 2017, and as of that date is repealed.

(Amended by Stats. 2013, Ch. 608, Sec. 3. Effective October 7, 2013. Repealed as of December 1, 2017, by its own provisions.)



23662

(a) For each taxable year beginning on or after July 1, 2005, and before January 1, 2018, there shall be allowed as an environmental tax credit against the tax, as defined by Section 23036, an amount equal to five cents ($0.05) for each gallon of ultra low sulfur diesel fuel produced during the taxable year by a small refiner at any facility located in this state.

(b) The aggregate credit determined under subdivision (a) for any taxable year with respect to any facility shall not exceed 25 percent of the qualified capital costs incurred by the small refiner with respect to that facility, reduced by the aggregate credits determined under this section for all prior taxable years with respect to that facility.

(c) For purposes of this section:

(1) Small refiner means any refiner who owns or operates a refinery in California that:

(A) Has and at all times had since January 1, 1978, a crude oil capacity of not more than 55,000 barrels per stream day.

(B) Has not been at any time since September 1, 1988, owned or controlled by any refiner that at the same time owned or controlled refineries in California with a total combined crude oil capacity of more than 55,000 barrels per stream day.

(C) Has not been at any time since September 1, 1988, owned or controlled by any refiner that at the same time owned or controlled refineries in the United States with a total combined crude oil capacity of more than 137,500 barrels per stream day.

(2) (A) Qualified capital costs means, with respect to any facility, those costs paid or incurred during the applicable period for items certified by the California Air Resources Board (CARB) under subparagraph (B) for compliance with the applicable EPA or CARB regulations with respect to that facility, including, but not limited to, expenditures for the construction of new process operation units or the dismantling and reconstruction of existing process units to be used in the production of ultra low sulfur diesel fuel, associated adjacent or offsite equipment (including tankage, catalyst, and power supply), engineering, construction period interest, site work, and permitting.

(B) (i) Before claiming a credit under this section, a small refiner shall request from the California Air Resources Board a certification that both of the following are true:

(I) That the items for which qualified capital costs were paid or incurred are for compliance with the applicable EPA or CARB regulations described in subparagraph (A).

(II) That the items for which qualified capital costs were paid or incurred have been placed in service by the small refiner.

(ii) The request described in clause (i) shall be in a form and contain sufficient information to allow the California Air Resources Board to determine that the items that are requested to be certified were placed in service for compliance with applicable EPA and CARB regulations, which information shall include the date on which the items were placed in service.

(C) The California Air Resources Board shall make a determination regarding a request described in subparagraph (B) on or before 60 days after the request is submitted. If the board does not make a determination within this time period, the certification will be deemed to be granted.

(D) If certification from the Secretary of the Treasury of the United States, after consultation with the Administrator of the Environmental Protection Agency, that the taxpayer s qualified capital costs with respect to a facility are, or will result, in compliance with applicable EPA regulations, has been received, then the taxpayer shall be allowed the credit without obtaining certification from the CARB, unless CARB demonstrates that the fuel produced does not meet CARB regulations.

(3) Facility means a small refiner s petroleum refinery located in the State of California that has incurred qualified capital costs to produce ultra low sulfur diesel fuel.

(4) Applicable EPA regulations means the Highway Diesel Fuel Sulfur Control Requirements of the Environmental Protection Agency.

(5) Applicable CARB regulations means the Vehicular Diesel Fuel Sulfur Control Requirements of the California Air Resources Board (CARB) under Section 2281 of Article 2 of Chapter 5 of Division 3 of Title 13 of the California Code of Regulations.

(6) Applicable period means, with respect to any facility, the period beginning on January 1, 2004, and ending on May 31, 2007.

(7) Ultra low sulfur diesel fuel means both of the following:

(A) Diesel fuel with a sulfur content of 15 parts per million or less.

(B) (i) Subject to clause (ii), either of the following:

(I) Vehicular diesel fuel produced and sold by a small refiner on or after June 1, 2006.

(II) Vehicular diesel fuel produced and sold by the small refiner before June 1, 2006, that the small refiner specifically identifies and supports through internal test reports as meeting applicable CARB regulations.

(ii) For purposes of this section, it is rebuttably presumed that the fuel described in clause (i) is ultra low sulfur diesel fuel. The California Air Resources Board may rebut this presumption by demonstrating that the fuel does not comply with applicable CARB regulations.

(8) Barrels per stream day means the maximum number of barrels of input that a distillation facility can process within a 24-hour period when running at full capacity under optimal crude and product slate conditions with no allowance for downtime.

(d) For purposes of this section, if a credit is determined under this section for any expenditure with respect to any property, the increase in basis of that property that would (but for this subdivision) result from that expenditure shall be reduced by the amount of the credit so determined.

(e) No deduction shall be allowed for that portion of the expenses otherwise allowable as a deduction for the taxable year which is equal to the amount of the credit determined for the taxable year under this section.

(f) In the case where the credit allowed by this section exceeds the tax, the excess may be carried over to reduce the tax in the following year, and the 10 succeeding years if necessary, until the credit is exhausted.

(g) If a small refiner that claims a credit under this section sells, transfers, or otherwise disposes of, either directly or indirectly, a facility within five years of the taxable year during which it first claimed the credit, there shall be added to the tax of the small refiner during the taxable year of sale, transfer, or disposition an amount equal to the total credit claimed multiplied by a fraction, the numerator of which is the remaining term of five years and the denominator of which is 5.

(h) This section shall remain in effect only until January 1, 2018, and as of that date is repealed.

(Added by Stats. 2005, Ch. 691, Sec. 52. Effective October 7, 2005. Repealed as of January 1, 2018, by its own provisions.)



23663

(a) (1) Notwithstanding any other law to the contrary, for each taxable year beginning on or after July 1, 2008, any credit allowed to a taxpayer under this chapter that is an eligible credit may be assigned by that taxpayer to any eligible assignee.

(2) A credit assigned under paragraph (1) may only be applied by the eligible assignee against the tax (as defined in Section 23036) of the eligible assignee in a taxable year beginning on or after January 1, 2010.

(3) Except as specifically provided in this section, following an assignment of any eligible credit under this section, the eligible assignee shall be treated as if it originally earned the assigned credit.

(b) For purposes of this section, the following definitions shall apply:

(1) Affiliated corporation means a corporation that is a member of a commonly controlled group as defined in Section 25105.

(2) Eligible credit shall mean:

(A) Any credit earned by the taxpayer in a taxable year beginning on or after July 1, 2008, or

(B) Any credit earned in any taxable year beginning before July 1, 2008, that is eligible to be carried forward to the taxpayer s first taxable year beginning on or after July 1, 2008, under the provisions of this part.

(3) Eligible assignee shall mean any affiliated corporation that is properly treated as a member of the same combined reporting group pursuant to Section 25101 or 25110 as the taxpayer assigning the eligible credit as of:

(A) In the case of credits earned in taxable years beginning before July 1, 2008:

(i) June 30, 2008, and

(ii) The last day of the taxable year of the assigning taxpayer in which the eligible credit is assigned.

(B) In the case of credits earned in taxable years beginning on or after July 1, 2008.

(i) The last day of the first taxable year in which the credit was allowed to the taxpayer, and

(ii) The last day of the taxable year of the assigning taxpayer in which the eligible credit is assigned.

(c) (1) The election to assign any credit under subdivision (a) shall be irrevocable once made, and shall be made by the taxpayer allowed that credit on its original return for the taxable year in which the assignment is made.

(2) The taxpayer assigning any credit under this section shall reduce the amount of its unused credit by the face amount of any credit assigned under this section, and the amount of the assigned credit shall not be available for application against the assigning taxpayer s tax in any taxable year, nor shall it thereafter be included in the amount of any credit carryover of the assigning taxpayer.

(3) The eligible assignee of any credit under this section may apply all or any portion of the assigned credits against the tax of the eligible assignee for the taxable year in which the assignment occurs, or any subsequent taxable year, subject to any carryover period limitations that apply to the assigned credit and also subject to the limitation in paragraph (2) of subdivision (a).

(4) In no case may the eligible assignee sell, otherwise transfer, or thereafter assign the assigned credit to any other taxpayer.

(d) (1) No consideration shall be required to be paid by the eligible assignee to the assigning taxpayer for assignment of any credit under this section.

(2) In the event that any consideration is paid by the eligible assignee to the assigning taxpayer for the transfer of an eligible credit under this section, then:

(A) No deduction shall be allowed to the eligible assignee under this part with respect to any amounts so paid, and

(B) No amounts so received by the assigning taxpayer shall be includable in gross income under this part.

(e) (1) The Franchise Tax Board shall specify the form and manner in which the election required under this section shall be made, as well as any necessary information that shall be required to be provided by the taxpayer assigning the credit to the eligible assignee.

(2) Any taxpayer who assigns any credit under this section shall report any information, in the form and manner specified by the Franchise Tax Board, necessary to substantiate any credit assigned under this section and verify the assignment and subsequent application of any assigned credit.

(3) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any standard, criterion, procedure, determination, rule, notice, or guideline established or issued by the Franchise Tax Board pursuant to paragraphs (1) and (2).

(4) The Franchise Tax Board may issue any regulations necessary to implement the purposes of this section, including any regulations necessary to specify the treatment of any assignment that does not comply with the requirements of this section (including, for example, where the taxpayer and eligible assignee are not properly treated as members of the same combined reporting group on any of the dates specified in paragraph (3) of subdivision (b).

(f) (1) The taxpayer and the eligible assignee shall be jointly and severally liable for any tax, addition to tax, or penalty that results from the disallowance, in whole or in part, of any eligible credit assigned under this section.

(2) Nothing in this section shall limit the authority of the Franchise Tax Board to audit either the assigning taxpayer or the eligible assignee with respect to any eligible credit assigned under this section.

(g) On or before June 30, 2013, the Franchise Tax Board shall report to the Joint Legislative Budget Committee, the Legislative Analyst, and the relevant policy committees of both houses on the effects of this section. The report shall include, but need not be limited to, the following:

(1) An estimate of use of credits in the 2010 and 2011 taxable years by eligible taxpayers.

(2) An analysis of effect of this section on expanding business activity in the state related to these credits.

(3) An estimate of the resulting tax revenue loss to the state.

(4) The report shall cover all credits covered in this section, but focus on the credits related to research and development, economic incentive areas, and low-income housing.

(Amended by Stats. 2011, Ch. 296, Sec. 282. Effective January 1, 2012.)



23685

(a) (1) For taxable years beginning on or after January 1, 2011, there shall be allowed to a qualified taxpayer a credit against the tax, as defined in Section 23036, in an amount equal to the applicable percentage, as specified in paragraph (4), of the qualified expenditures for the production of a qualified motion picture in California.

(2) The credit shall be allowed for the taxable year in which the California Film Commission issues the credit certificate pursuant to subdivision (g) for the qualified motion picture, and shall be for the applicable percentage of all qualified expenditures paid or incurred by the qualified taxpayer in all taxable years for that qualified motion picture.

(3) The amount of the credit allowed to a qualified taxpayer shall be limited to the amount specified in the credit certificate issued to the qualified taxpayer by the California Film Commission pursuant to subdivision (g).

(4) For purposes of paragraphs (1) and (2), the applicable percentage shall be:

(A) Twenty percent of the qualified expenditures attributable to the production of a qualified motion picture in California.

(B) Twenty-five percent of the qualified expenditures attributable to the production of a qualified motion picture in California where the qualified motion picture is a television series that relocated to California or an independent film.

(b) For purposes of this section:

(1) Ancillary product means any article for sale to the public that contains a portion of, or any element of, the qualified motion picture.

(2) Budget means an estimate of all expenses paid or incurred during the production period of a qualified motion picture. It shall be the same budget used by the qualified taxpayer and production company for all qualified motion picture purposes.

(3) Clip use means a use of any portion of a motion picture, other than the qualified motion picture, used in the qualified motion picture.

(4) Credit certificate means the certificate issued by the California Film Commission pursuant to subparagraph (C) of paragraph (2) of subdivision (g).

(5) (A) Employee fringe benefits means the amount allowable as a deduction under this part to the qualified taxpayer involved in the production of the qualified motion picture, exclusive of any amounts contributed by employees, for any year during the production period with respect to any of the following:

(i) Employer contributions under any pension, profit-sharing, annuity, or similar plan.

(ii) Employer-provided coverage under any accident or health plan for employees.

(iii) The employer s cost of life or disability insurance provided to employees.

(B) Any amount treated as wages under clause (i) of subparagraph (A) of paragraph (18) shall not be taken into account under this paragraph.

(6) Independent film means a motion picture with a minimum budget of one million dollars ($1,000,000) and a maximum budget of ten million dollars ($10,000,000) that is produced by a company that is not publicly traded and publicly traded companies do not own, directly or indirectly, more than 25 percent of the producing company.

(7) Licensing means any grant of rights to distribute the qualified motion picture, in whole or in part.

(8) New use means any use of a motion picture in a medium other than the medium for which it was initially created.

(9) (A) Postproduction means the final activities in a qualified motion picture s production, including editing, foley recording, automatic dialogue replacement, sound editing, scoring and music editing, beginning and end credits, negative cutting, negative processing and duplication, the addition of sound and visual effects, soundmixing, film-to-tape transfers, encoding, and color correction.

(B) Postproduction does not include the manufacture or shipping of release prints.

(10) Preproduction means the process of preparation for actual physical production which begins after a qualified motion picture has received a firm agreement of financial commitment, or is greenlit, with, for example, the establishment of a dedicated production office, the hiring of key crew members, and includes, but is not limited to, activities that include location scouting and execution of contracts with vendors of equipment and stage space.

(11) Principal photography means the phase of production during which the motion picture is actually shot, as distinguished from preproduction and postproduction.

(12) Production period means the period beginning with preproduction and ending upon completion of postproduction.

(13) Qualified entity means a personal service corporation as defined in Section 269A(b)(1) of the Internal Revenue Code, a payroll services corporation, or any entity receiving qualified wages with respect to services performed by a qualified individual.

(14) (A) Qualified individual means any individual who performs services during the production period in an activity related to the production of a qualified motion picture.

(B) Qualified individual shall not include either of the following:

(i) Any individual related to the qualified taxpayer as described in subparagraph (A), (B), or (C) of Section 51(i)(1) of the Internal Revenue Code.

(ii) Any 5-percent owner, as defined in Section 416(i)(1)(B) of the Internal Revenue Code, of the qualified taxpayer.

(15) (A) Qualified motion picture means a motion picture that is produced for distribution to the general public, regardless of medium, that is one of the following:

(i) A feature with a minimum production budget of one million dollars ($1,000,000) and a maximum production budget of seventy-five million dollars ($75,000,000).

(ii) A movie of the week or miniseries with a minimum production budget of five hundred thousand dollars ($500,000).

(iii) A new television series produced in California with a minimum production budget of one million dollars ($1,000,000) licensed for original distribution on basic cable.

(iv) An independent film.

(v) A television series that relocated to California.

(B) To qualify as a qualified motion picture, all of the following conditions shall be satisfied:

(i) At least 75 percent of the production days occur wholly in California or 75 percent of the production budget is incurred for payment for services performed within the state and the purchase or rental of property used within the state.

(ii) Production of the qualified motion picture is completed within 30 months from the date on which the qualified taxpayer s application is approved by the California Film Commission. For purposes of this section, a qualified motion picture is completed when the process of postproduction has been finished.

(iii) The copyright for the motion picture is registered with the United States Copyright Office pursuant to Title 17 of the United States Code.

(iv) Principal photography of the qualified motion picture commences after the date on which the application is approved by the California Film Commission, but no later than 180 days after the date of that approval.

(C) For the purposes of subparagraph (A), in computing the total wages paid or incurred for the production of a qualified motion picture, all amounts paid or incurred by all persons or entities that share in the costs of the qualified motion picture shall be aggregated.

(D) Qualified motion picture shall not include commercial advertising, music videos, a motion picture produced for private noncommercial use, such as weddings, graduations, or as part of an educational course and made by students, a news program, current events or public events program, talk show, game show, sporting event or activity, awards show, telethon or other production that solicits funds, reality television program, clip-based programming if more than 50 percent of the content is comprised of licensed footage, documentaries, variety programs, daytime dramas, strip shows, one-half hour (air time) episodic television shows, or any production that falls within the recordkeeping requirements of Section 2257 of Title 18 of the United States Code.

(16) Qualified expenditures means amounts paid or incurred to purchase or lease tangible personal property used within this state in the production of a qualified motion picture and payments, including qualified wages, for services performed within this state in the production of a qualified motion picture.

(17) (A) Qualified taxpayer means a taxpayer who has paid or incurred qualified expenditures and has been issued a credit certificate by the California Film Commission pursuant to subdivision (g).

(B) (i) In the case of any pass-thru entity, the determination of whether a taxpayer is a qualified taxpayer under this section shall be made at the entity level and any credit under this section is not allowed to the pass-thru entity, but shall be passed through to the partners or shareholders in accordance with applicable provisions of Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001). For purposes of this paragraph, pass-thru entity means any entity taxed as a partnership or S corporation.

(ii) In the case of an S corporation, the credit allowed under this section shall not be used by an S corporation as a credit against a tax imposed under Chapter 4.5 (commencing with Section 23800) of Part 11 of Division 2.

(18) (A) Qualified wages means all of the following:

(i) Any wages subject to withholding under Division 6 (commencing with Section 13000) of the Unemployment Insurance Code that were paid or incurred by any taxpayer involved in the production of a qualified motion picture with respect to a qualified individual for services performed on the qualified motion picture production within this state.

(ii) The portion of any employee fringe benefits paid or incurred by any taxpayer involved in the production of the qualified motion picture that are properly allocable to qualified wage amounts described in clause (i).

(iii) Any payments made to a qualified entity for services performed in this state by qualified individuals within the meaning of paragraph (14).

(iv) Remuneration paid to an independent contractor who is a qualified individual for services performed within this state by that qualified individual.

(B) Qualified wages shall not include any of the following:

(i) Expenses, including wages, related to new use, reuse, clip use, licensing, secondary markets, or residual compensation, or the creation of any ancillary product, including, but not limited to, a soundtrack album, toy, game, trailer, or teaser.

(ii) Expenses, including wages, paid or incurred with respect to acquisition, development, turnaround, or any rights thereto.

(iii) Expenses, including wages, related to financing, overhead, marketing, promotion, or distribution of a qualified motion picture.

(iv) Expenses, including wages, paid per person per qualified motion picture for writers, directors, music directors, music composers, music supervisors, producers, and performers, other than background actors with no scripted lines.

(19) Residual compensation means supplemental compensation paid at the time that a motion picture is exhibited through new use, reuse, clip use, or in secondary markets, as distinguished from payments made during production.

(20) Reuse means any use of a qualified motion picture in the same medium for which it was created, following the initial use in that medium.

(21) Secondary markets means media in which a qualified motion picture is exhibited following the initial media in which it is exhibited.

(22) Television series that relocated to California means a television series, without regard to episode length or initial media exhibition, that filmed all of its prior season or seasons outside of California and for which the taxpayer certifies that the credit provided pursuant to this section is the primary reason for relocating to California.

(c) (1) Notwithstanding subdivision (i) of Section 23036, in the case where the credit allowed by this section exceeds the taxpayer s tax liability computed under this part, a qualified taxpayer may elect to assign any portion of the credit allowed under this section to one or more affiliated corporations for each taxable year in which the credit is allowed. For purposes of this subdivision, affiliated corporation has the meaning provided in subdivision (b) of Section 25110, as that section was amended by Chapter 881 of the Statutes of 1993, as of the last day of the taxable year in which the credit is allowed, except that 100 percent is substituted for more than 50 percent wherever it appears in the section, and voting common stock is substituted for voting stock wherever it appears in the section.

(2) The election provided in paragraph (1):

(A) May be based on any method selected by the qualified taxpayer that originally receives the credit.

(B) Shall be irrevocable for the taxable year the credit is allowed, once made.

(C) May be changed for any subsequent taxable year if the election to make the assignment is expressly shown on each of the returns of the qualified taxpayer and the qualified taxpayer s affiliated corporations that assign and receive the credits.

(D) Shall be reported to the Franchise Tax Board, in the form and manner specified by the Franchise Tax Board, along with all required information regarding the assignment of the credit, including the corporation number, the federal employer identification number, or other taxpayer identification number of the assignee, and the amount of the credit assigned.

(3) (A) Notwithstanding any other law, a qualified taxpayer may sell any credit allowed under this section that is attributable to an independent film, as defined in paragraph (6) of subdivision (b), to an unrelated party.

(B) The qualified taxpayer shall report to the Franchise Tax Board prior to the sale of the credit, in the form and manner specified by the Franchise Tax Board, all required information regarding the purchase and sale of the credit, including the social security or other taxpayer identification number of the unrelated party to whom the credit has been sold, the face amount of the credit sold, and the amount of consideration received by the qualified taxpayer for the sale of the credit.

(4) In the case where the credit allowed under this section exceeds the tax, the excess credit may be carried over to reduce the tax in the following taxable year, and succeeding five taxable years, if necessary, until the credit has been exhausted.

(5) A credit shall not be sold pursuant to this subdivision to more than one taxpayer, nor may the credit be resold by the unrelated party to another taxpayer or other party.

(6) A party that has been assigned or acquired tax credits under this paragraph shall be subject to the requirements of this section.

(7) In no event may a qualified taxpayer assign or sell any tax credit to the extent the tax credit allowed by this section is claimed on any tax return of the qualified taxpayer.

(8) In the event that both the taxpayer originally allocated a credit under this section by the California Film Commission and a taxpayer to whom the credit has been sold both claim the same amount of credit on their tax returns, the Franchise Tax Board may disallow the credit of either taxpayer, so long as the statute of limitations upon assessment remains open.

(9) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to any standard, criterion, procedure, determination, rule, notice, or guideline established or issued by the Franchise Tax Board pursuant to this subdivision.

(10) Subdivision (i) of Section 23036 shall not apply to any credit sold pursuant to this subdivision.

(11) For purposes of this subdivision:

(A) An affiliated corporation or corporations that are assigned a credit pursuant to paragraph (1) shall be treated as a qualified taxpayer pursuant to paragraph (1) of subdivision (a).

(B) The unrelated party or parties that purchase a credit pursuant to paragraph (3) shall be treated as a qualified taxpayer pursuant to paragraph (1) of subdivision (a).

(d) No credit shall be allowed pursuant to this section unless the qualified taxpayer provides the following to the California Film Commission:

(1) Identification of each qualified individual.

(2) The specific start and end dates of production.

(3) The total wages paid.

(4) The amount of qualified wages paid to each qualified individual.

(5) The copyright registration number, as reflected on the certificate of registration issued under the authority of Section 410 of Title 17 of the United States Code, relating to registration of claim and issuance of certificate. The registration number shall be provided on the return claiming the credit.

(6) The total amounts paid or incurred to purchase or lease tangible personal property used in the production of a qualified motion picture.

(7) Information to substantiate its qualified expenditures.

(8) Information required by the California Film Commission under regulations promulgated pursuant to subdivision (g) necessary to verify the amount of credit claimed.

(e) The California Film Commission may prescribe rules and regulations to carry out the purposes of this section including any rules and regulations necessary to establish procedures, processes, requirements, and rules identified in or required to implement this section. The regulations shall include provisions to set aside a percentage of annual credit allocations for independent films.

(f) If the qualified taxpayer fails to provide the copyright registration number as required in paragraph (5) of subdivision (d), the credit shall be disallowed and assessed and collected under Section 19051 until the procedures are satisfied.

(g) For purposes of this section, the California Film Commission shall do the following:

(1) On or after July 1, 2009, and before July 1, 2017, allocate tax credits to applicants.

(A) Establish a procedure for applicants to file with the California Film Commission a written application, on a form jointly prescribed by the California Film Commission and the Franchise Tax Board for the allocation of the tax credit. The application shall include, but not be limited to, the following information:

(i) The budget for the motion picture production.

(ii) The number of production days.

(iii) A financing plan for the production.

(iv) The diversity of the workforce employed by the applicant, including, but not limited to, the ethnic and racial makeup of the individuals employed by the applicant during the production of the qualified motion picture, to the extent possible.

(v) All members of a combined reporting group, if known at the time of the application.

(vi) Financial information, if available, including, but not limited to, the most recently produced balance sheets, annual statements of profits and losses, audited or unaudited financial statements, summary budget projections or results, or the functional equivalent of these documents of a partnership or owner of a single member limited liability company that is disregarded pursuant to Section 23038. The information provided pursuant to this clause shall be confidential and shall not be subject to public disclosure.

(vii) The names of all partners in a partnership not publicly traded or the names of all members of a limited liability company classified as a partnership not publicly traded for California income tax purposes that have a financial interest in the applicant s qualified motion picture. The information provided pursuant to this clause shall be confidential and shall not be subject to public disclosure.

(viii) Detailed narratives, for use only by the Legislative Analyst s Office in conducting a study of the effectiveness of this credit, that describe the extent to which the credit is expected to influence or affect filming and other business location decisions, hiring decisions, salary decisions, and any other financial matters of the applicant.

(ix) Any other information deemed relevant by the California Film Commission or the Franchise Tax Board.

(B) Establish criteria, consistent with the requirements of this section, for allocating tax credits.

(C) Determine and designate applicants who meet the requirements of this section.

(D) Process and approve, or reject, all applications on a first-come-first-served basis.

(E) Subject to the annual cap established as provided in subdivision (i), allocate an aggregate amount of credits under this section and Section 17053.85, and allocate any carryover of unallocated credits from prior years.

(2) Certify tax credits allocated to qualified taxpayers.

(A) Establish a verification procedure for the amount of qualified expenditures paid or incurred by the applicant, including, but not limited to, updates to the information in subparagraph (A) of paragraph (1) of subdivision (g).

(B) Establish audit requirements that must be satisfied before a credit certificate may be issued by the California Film Commission.

(C) (i) Establish a procedure for a qualified taxpayer to report to the California Film Commission, prior to the issuance of a credit certificate, the following information:

(I) If readily available, a list of the states, provinces, or other jurisdictions in which any member of the applicant s combined reporting group in the same business unit as the qualified taxpayer that, in the preceding calendar year, has produced a qualified motion picture intended for release in the United States market. For purposes of this clause, qualified motion picture shall not include any episodes of a television series that were complete or in production prior to July 1, 2009.

(II) Whether a qualified motion picture described in subclause (I) was awarded any financial incentive by the state, province, or other jurisdiction that was predicated on the performance of primary principal photography or postproduction in that location.

(ii) The California Film Commission may provide that the report required by this subparagraph be filed in a single report provided on a calendar year basis for those qualified taxpayers that receive multiple credit certificates in a calendar year.

(D) Issue a credit certificate to a qualified taxpayer upon completion of the qualified motion picture reflecting the credit amount allocated after qualified expenditures have been verified under this section. The amount of credit shown in the credit certificate shall not exceed the amount of credit allocated to that qualified taxpayer pursuant to this section.

(3) Obtain, when possible, the following information from applicants that do not receive an allocation of credit:

(A) Whether the qualified motion picture that was the subject of the application was completed.

(B) If completed, in which state or foreign jurisdiction was the primary principal photography completed.

(C) Whether the applicant received any financial incentives from the state or foreign jurisdiction to make the qualified motion picture in that location.

(4) Provide the Legislative Analyst s Office, upon request, any or all application materials or any other materials received from, or submitted by, the applicants, in electronic format when available, including, but not limited to, information provided pursuant to clauses (i) to (ix), inclusive, of subparagraph (A) of paragraph (1).

(5) The information provided to the California Film Commission pursuant to this section shall constitute confidential tax information for purposes of Article 2 (commencing with Section 19542) of Chapter 7 of Part 10.2.

(h) (1) The California Film Commission shall annually provide the Legislative Analyst s Office, the Franchise Tax Board, and the board with a list of qualified taxpayers and the tax credit amounts allocated to each qualified taxpayer by the California Film Commission. The list shall include the names and taxpayer identification numbers, including taxpayer identification numbers of each partner or shareholder, as applicable, of the qualified taxpayer.

(2) (A) Notwithstanding paragraph (5) of subdivision (g), the California Film Commission shall annually post on its Internet Web site and make available for public release the following:

(i) A table which includes all of the following information: a list of qualified taxpayers and the tax credit amounts allocated to each qualified taxpayer by the California Film Commission, the number of production days in California the qualified taxpayer represented in its application would occur, the number of California jobs that the qualified taxpayer represented in its application would be directly created by the production, and the total amount of qualified expenditures expected to be spent by the production.

(ii) A narrative staff summary describing the production of the qualified taxpayer as well as background information regarding the qualified taxpayer contained in the qualified taxpayer s application for the credit.

(B) Nothing in this subdivision shall be construed to make the information submitted by an applicant for a tax credit under this section a public record.

(i) (1) The aggregate amount of credits that may be allocated in any fiscal year pursuant to this section and Section 17053.85 shall be an amount equal to the sum of all of the following:

(A) One hundred million dollars ($100,000,000) in credits for the 2009 10 fiscal year and each fiscal year thereafter, through and including the 2016 17 fiscal year.

(B) The unused allocation credit amount, if any, for the preceding fiscal year.

(C) The amount of previously allocated credits not certified.

(2) If the amount of credits applied for in any particular fiscal year exceeds the aggregate amount of tax credits authorized to be allocated under this section, such excess shall be treated as having been applied for on the first day of the subsequent fiscal year. However, credits may not be allocated from a fiscal year other than the fiscal year in which the credit was originally applied for or the immediately succeeding fiscal year.

(3) Notwithstanding the foregoing, the California Film Commission shall set aside up to ten million dollars ($10,000,000) of tax credits each fiscal year for independent films allocated in accordance with rules and regulations developed pursuant to subdivision (e).

(4) Any act that reduces the amount that may be allocated pursuant to paragraph (1) constitutes a change in state taxes for the purpose of increasing revenues within the meaning of Section 3 of Article XIII?A of the California Constitution and may be passed by not less than two-thirds of all Members elected to each of the two houses of the Legislature.

(j) The California Film Commission shall have the authority to allocate tax credits in accordance with this section and in accordance with any regulations prescribed pursuant to subdivision (e) upon adoption.

(Amended by Stats. 2013, Ch. 76, Sec. 188. Effective January 1, 2014.)



23686

(a) (1) For each taxable year beginning on or after January 1, 2014, and before January 1, 2017, there shall be allowed as a credit against the tax, as defined in Section 23036, an amount equal to the following:

(A) For taxable years beginning on and after January 1, 2014, and before January 1, 2015, 60 percent of the amount contributed by the taxpayer for the 2014 taxable year to the College Access Tax Credit Fund, as allocated and certified by the California Educational Facilities Authority.

(B) For taxable years beginning on and after January 1, 2015, and before January 1, 2016, 55 percent of the amount contributed by the taxpayer for the 2015 taxable year to the College Access Tax Credit Fund, as allocated and certified by the California Educational Facilities Authority.

(C) For taxable years beginning on and after January 1, 2016, and before January 1, 2017, 50 percent of the amount contributed by the taxpayer for the 2016 taxable year to the College Access Tax Credit Fund, as allocated and certified by the California Educational Facilities Authority.

(2) Contributions shall be made only in cash.

(b) (1) The aggregate amount of credit that may be allocated and certified pursuant to this section and Section 17053.86 shall be an amount equal to the sum of all of the following:

(A) Five hundred million dollars ($500,000,000) for the 2014 calendar year and each calendar year thereafter.

(B) The amount of previously unallocated and uncertified credits.

(2) (A) For purposes of this section, the California Educational Facilities Authority shall do all of the following:

(i) On or after January 1, 2014, and before January 1, 2017, allocate and certify tax credits to taxpayers under this section.

(ii) Establish a procedure for taxpayers to contribute to the College Access Tax Credit Fund and to obtain from the California Educational Facilities Authority a certification for the credit allowed by this section. The procedure shall require the California Educational Facilities Authority to certify the contribution amount eligible for credit within 45 days following receipt of the contribution.

(iii) Provide to the Franchise Tax Board a copy of each credit certificate issued for the calendar year by March 1 of the calendar year immediately following the year in which those certificates are issued.

(B) (i) The California Educational Facilities Authority shall adopt any regulations necessary to implement this paragraph.

(ii) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to any regulation adopted by the California Educational Facilities Authority pursuant to clause (i).

(c) (1) In the case where the credit allowed by this section exceeds the tax, the excess may be carried over to reduce the tax in the following year, and succeeding five years if necessary, until the credit is exhausted.

(2) A deduction shall not be allowed under this part for amounts taken into account under this section in calculating the credit allowed by this section.

(d) This section shall remain in effect only until December 1, 2017, and as of that date is repealed.

(Added by Stats. 2014, Ch. 367, Sec. 2. Effective September 16, 2014. Repealed as of December 1, 2017, by its own provisions.)



23688

(a) In the case of a qualified taxpayer who donates fresh fruits or fresh vegetables to a food bank located in California under Chapter 5 (commencing with Section 58501) of Part 1 of Division 21 of the Food and Agricultural Code, for taxable years beginning on or after January 1, 2012, and before January 1, 2017, there shall be allowed, without regard to the taxpayer s method of accounting, as a credit against the tax (as defined by Section 23036), an amount equal to 10 percent of the cost that would otherwise be included in inventory costs under Section 263A of the Internal Revenue Code, or that would be required to be included in inventory costs under Section 263A of the Internal Revenue Code, but for the exception for farming businesses contained in Section 263A(d) of the Internal Revenue Code, with respect to those fresh fruits or fresh vegetables.

(b) For purposes of this section, qualified taxpayer means the person responsible for planting a crop, managing the crop, and harvesting the crop from land.

(c) If the credit allowed by this section is claimed by the qualified taxpayer, any deduction otherwise allowed under this part for that amount of the cost paid or incurred by the qualified taxpayer that is eligible for the credit shall be reduced by the amount of the credit provided in subdivision (a).

(d) The donor shall provide to the nonprofit organization the estimated value of the donated fresh fruits or fresh vegetables and information regarding the origin of where the donated fruits or vegetables were grown, and upon receipt of the donated fresh fruits or fresh vegetables, the nonprofit organization shall provide a certificate to the donor. The certificate shall contain a statement signed and dated by a person authorized by that organization that the product is donated under Chapter 5 (commencing with Section 58501) of Part 1 of Division 21 of the Food and Agricultural Code. The certificate shall also contain the type and quantity of product donated, the name of donor or donors, the name and address of the donee nonprofit organization, and, as provided by the donor, the estimated value of the donated fresh fruits or fresh vegetables and its origins. Upon the request of the Franchise Tax Board, the qualified taxpayer shall provide a copy of the certification to the Franchise Tax Board.

(e) In the case where the credit allowed by this section exceeds the tax, the excess may be carried over to reduce the tax in the following year, and for the six succeeding years if necessary, until the credit has been exhausted.

(f) This section shall remain in effect only until December 1, 2017, and as of that date is repealed.

(Added by Stats. 2011, Ch. 503, Sec. 4. Effective January 1, 2012. Repealed as of December 1, 2017, by its own provisions.)



23689

(a) (1) For each taxable year beginning on and after January 1, 2014, and before January 1, 2025, there shall be allowed as a credit against the tax, as defined in Section 23036, an amount as determined by the committee pursuant to paragraph (2) and approved pursuant to Section 18410.2.

(2) The credit under this section shall be allocated by GO-Biz with respect to the 2013 14 fiscal year through and including the 2017 18 fiscal year. The amount of credit allocated to a taxpayer with respect to a fiscal year pursuant to this section shall be as set forth in a written agreement between GO-Biz and the taxpayer and shall be based on the following factors:

(A) The number of jobs the taxpayer will create or retain in this state.

(B) The compensation paid or proposed to be paid by the taxpayer to its employees, including wages and fringe benefits.

(C) The amount of investment in this state by the taxpayer.

(D) The extent of unemployment or poverty in the area according to the United States Census in which the taxpayer s project or business is proposed or located.

(E) The incentives available to the taxpayer in this state, including incentives from the state, local government, and other entities.

(F) The incentives available to the taxpayer in other states.

(G) The duration of the proposed project and the duration the taxpayer commits to remain in this state.

(H) The overall economic impact in this state of the taxpayer s project or business.

(I) The strategic importance of the taxpayer s project or business to the state, region, or locality.

(J) The opportunity for future growth and expansion in this state by the taxpayer s business.

(K) The extent to which the anticipated benefit to the state exceeds the projected benefit to the taxpayer from the tax credit.

(3) The written agreement entered into pursuant to paragraph (2) shall include:

(A) Terms and conditions that include the taxable year or years for which the credit allocated shall be allowed, a minimum compensation level, and a minimum job retention period.

(B) Provisions indicating whether the credit is to be allocated in full upon approval or in increments based on mutually agreed upon milestones when satisfactorily met by the taxpayer.

(C) Provisions that allow the committee to recapture the credit, in whole or in part, if the taxpayer fails to fulfill the terms and conditions of the written agreement.

(b) For purposes of this section:

(1) Committee means the California Competes Tax Credit Committee established pursuant to Section 18410.2.

(2) GO-Biz means the Governor s Office of Business and Economic Development.

(c) For purposes of this section, GO-Biz shall do the following:

(1) Give priority to a taxpayer whose project or business is located or proposed to be located in an area of high unemployment or poverty.

(2) Negotiate with a taxpayer the terms and conditions of proposed written agreements that provide the credit allowed pursuant to this section to a taxpayer.

(3) Provide the negotiated written agreement to the committee for its approval pursuant to Section 18410.2.

(4) Inform the Franchise Tax Board of the terms and conditions of the written agreement upon approval of the written agreement by the committee.

(5) Inform the Franchise Tax Board of any recapture, in whole or in part, of a previously allocated credit upon approval of the recapture by the committee.

(6) Post on its Internet Web site all of the following:

(A) The name of each taxpayer allocated a credit pursuant to this section.

(B) The estimated amount of the investment by each taxpayer.

(C) The estimated number of jobs created or retained.

(D) The amount of the credit allocated to the taxpayer.

(E) The amount of the credit recaptured from the taxpayer, if applicable.

(d) For purposes of this section, the Franchise Tax Board shall do all of the following:

(1) (A) Except as provided in subparagraph (B), review the books and records of all taxpayers allocated a credit pursuant to this section to ensure compliance with the terms and conditions of the written agreement between the taxpayer and GO-Biz.

(B) In the case of a taxpayer that is a small business, as defined in Section 23626, review the books and records of the taxpayer allocated a credit pursuant to this section to ensure compliance with the terms and conditions of the written agreement between the taxpayer and GO-Biz when, in the sole discretion of the Franchise Tax Board, a review of those books and records is appropriate or necessary in the best interests of the state.

(2) Notwithstanding Section 19542:

(A) Notify GO-Biz of a possible breach of the written agreement by a taxpayer and provide detailed information regarding the basis for that determination.

(B) Provide information to GO-Biz with respect to whether a taxpayer is a small business, as defined in Section 23626.

(e) In the case where the credit allowed under this section exceeds the tax, as defined in Section 23036, for a taxable year, the excess credit may be carried over to reduce the tax in the following taxable year, and succeeding five taxable years, if necessary, until the credit has been exhausted.

(f) Any recapture, in whole or in part, of a credit approved by the committee pursuant to Section 18410.2 shall be treated as a mathematical error appearing on the return. Any amount of tax resulting from that recapture shall be assessed by the Franchise Tax Board in the same manner as provided by Section 19051. The amount of tax resulting from the recapture shall be added to the tax otherwise due by the taxpayer for the taxable year in which the committee s recapture determination occurred.

(g) (1) The aggregate amount of credit that may be allocated in any fiscal year pursuant to this section and Section 17059.2 shall be an amount equal to the sum of subparagraphs (A), (B), and (C), less the amount specified in subparagraphs (D) and (E):

(A) Thirty million dollars ($30,000,000) for the 2013 14 fiscal year, one hundred fifty million dollars ($150,000,000) for the 2014 15 fiscal year, and two hundred million dollars ($200,000,000) for each fiscal year from 2015 16 to 2017 18, inclusive.

(B) The unallocated credit amount, if any, from the preceding fiscal year.

(C) The amount of any previously allocated credits that have been recaptured.

(D) The amount estimated by the Director of Finance, in consultation with the Franchise Tax Board and the State Board of Equalization, to be necessary to limit the aggregation of the estimated amount of exemptions claimed pursuant to Section 6377.1 and of the amounts estimated to be claimed pursuant to this section and Sections 17053.73, 17059.2, and 23626 to no more than seven hundred fifty million dollars ($750,000,000) for either the current fiscal year or the next fiscal year.

(i) The Director of Finance shall notify the Chairperson of the Joint Legislative Budget Committee of the estimated annual allocation authorized by this paragraph. Any allocation pursuant to these provisions shall be made no sooner than 30 days after written notification has been provided to the Chairperson of the Joint Legislative Budget Committee and the chairpersons of the committees of each house of the Legislature that consider appropriation, or not sooner than whatever lesser time the Chairperson of the Joint Legislative Budget Committee, or his or her designee, may determine.

(ii) In no event shall the amount estimated in this subparagraph be less than zero dollars ($0).

(E) (i) For the 2015 16 fiscal year and each fiscal year thereafter, the amount of credit estimated by the Director of Finance to be allowed to all qualified taxpayers for that fiscal year pursuant to subparagraph (A) or subparagraph (B) of paragraph (1) of subdivision (c) of Section 23636.

(ii) If the amount available per fiscal year pursuant to this section and Section 17059.2 is less than the aggregate amount of credit estimated by the Director of Finance to be allowed to qualified taxpayers pursuant to subparagraph (A) or subparagraph (B) of paragraph (1) of subdivision (c) of Section 23636, the aggregate amount allowed pursuant to Section 23636 shall not be reduced and, in addition to the reduction required by clause (i), the aggregate amount of credit that may be allocated pursuant to this section and Section 17059.2 for the next fiscal year shall be reduced by the amount of that deficit.

(iii) It is the intent of the Legislature that the reductions specified in this subparagraph of the aggregate amount of credit that may be allocated pursuant to this section and Section 17059.2 shall continue if the repeal dates of the credits allowed by this section and Section 17059.2 are removed or extended.

(2) (A) In addition to the other amounts determined pursuant to paragraph (1), the Director of Finance may increase the aggregate amount of credit that may be allocated pursuant to this section and Section 17059.2 by up to twenty-five million dollars ($25,000,000) per fiscal year through the 2017 18 fiscal year. The amount of any increase made pursuant to this paragraph, when combined with any increase made pursuant to paragraph (2) of subdivision (g) of Section 17059.2, shall not exceed twenty-five million dollars ($25,000,000) per fiscal year through the 2017 18 fiscal year.

(B) It is the intent of the Legislature that the Director of Finance increase the aggregate amount under subparagraph (A) in order to mitigate the reduction of the amount available due to the credit allowed to all qualified taxpayers pursuant to subparagraph (A) or (B) of paragraph (1) of subdivision (c) of Section 23636.

(3) Each fiscal year, 25 percent of the aggregate amount of the credit that may be allocated pursuant to this section and Section 17059.2 shall be reserved for small business, as defined in Section 17053.73 or 23626.

(4) Each fiscal year, no more than 20 percent of the aggregate amount of the credit that may be allocated pursuant to this section shall be allocated to any one taxpayer.

(h) GO-Biz may prescribe rules and regulations as necessary to carry out the purposes of this section. Any rule or regulation prescribed pursuant to this section may be by adoption of an emergency regulation in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(i) (1) A written agreement between GO-Biz and a taxpayer with respect to the credit authorized by this section shall not restrict, broaden, or otherwise alter the ability of the taxpayer to assign that credit or any portion thereof in accordance with Section 23663.

(2) A written agreement between GO-Biz and a taxpayer with respect to the credit authorized by this section must comply with existing law on the date the agreement is executed.

(j) (1) Upon the effective date of this section, the Department of Finance shall estimate the total dollar amount of credits that will be claimed under this section with respect to each fiscal year from the 2013 14 fiscal year to the 2024 25 fiscal year, inclusive.

(2) The Franchise Tax Board shall annually provide to the Joint Legislative Budget Committee, by no later than March 1, a report of the total dollar amount of the credits claimed under this section with respect to the relevant fiscal year. The report shall compare the total dollar amount of credits claimed under this section with respect to that fiscal year with the department s estimate with respect to that same fiscal year. If the total dollar amount of credits claimed for the fiscal year is less than the estimate for that fiscal year, the report shall identify options for increasing annual claims of the credit so as to meet estimated amounts.

(k) This section is repealed on December 1, 2025.

(Amended by Stats. 2014, Ch. 378, Sec. 2. Effective September 17, 2014. Repealed as of December 1, 2025, by its own provisions. Note: This section may become inoperative upon a judicial determination as described by Stats. 2013, Ch. 69, Sec. 47.)



23695

(a) (1) For taxable years beginning on or after January 1, 2016, there shall be allowed to a qualified taxpayer a credit against the tax, as defined in Section 23036, subject to a computation and ranking by the California Film Commission in subdivision (g) and the allocation amount categories described in subdivision (i), in an amount equal to 20 percent or 25 percent, whichever is the applicable credit percentage described in paragraph (4), of the qualified expenditures for the production of a qualified motion picture in California. A credit shall not be allowed under this section for any qualified expenditures for the production of a motion picture in California if a credit has been claimed for those same expenditures under Section 23685.

(2) Except as otherwise provided in this section, the credit shall be allowed for the taxable year in which the California Film Commission issues the credit certificate pursuant to subdivision (g) for the qualified motion picture, but in no instance prior to July 1, 2016, and shall be for the applicable percentage of all qualified expenditures paid or incurred by the qualified taxpayer in all taxable years for that qualified motion picture.

(3) The amount of the credit allowed to a qualified taxpayer shall be limited to the amount specified in the credit certificate issued to the qualified taxpayer by the California Film Commission pursuant to subdivision (g).

(4) For purposes of paragraphs (1) and (2), the applicable credit percentage shall be:

(A) Twenty percent of the qualified expenditures attributable to the production of a qualified motion picture in California, including, but not limited to, a feature, up to one hundred million dollars ($100,000,000) in qualified expenditures, or a television series that relocated to California that is in its second or subsequent years of receiving a tax credit allocation pursuant to this section or Section 23685.

(B) Twenty-five percent of the qualified expenditures attributable to the production of a qualified motion picture in California where the qualified motion picture is a television series that relocated to California in its first year of receiving a tax credit allocation pursuant to this section.

(C) Twenty-five percent of the qualified expenditures, up to ten million dollars ($10,000,000), attributable to the production of a qualified motion picture that is an independent film.

(D) Additional credits shall be allowed to a qualified motion picture whose applicable credit percentage is determined pursuant to subparagraph (A), in an aggregate amount not to exceed 5 percent of the qualified expenditures under that subparagraph, as follows:

(i) (I) Five percent of qualified expenditures relating to original photography outside the Los Angeles zone.

(II) For purposes of this clause:

(ia) Applicable period means the period that commences with preproduction and ends when original photography concludes. The applicable period includes the time necessary to strike a remote location and return to the Los Angeles zone.

(ib) Los Angeles zone means the area within a circle 30 miles in radius from Beverly Boulevard and La Cienega Boulevard, Los Angeles, California, and includes Agua Dulce, Castaic, including Lake Castaic, Leo Carillo State Beach, Ontario International Airport, Piru, and Pomona, including the Los Angeles County Fairgrounds. The Metro Goldwyn Mayer, Inc. Conejo Ranch property is within the Los Angeles zone.

(ic) Original photography includes principal photography and reshooting original footage.

(id) Qualified expenditures relating to original photography outside the Los Angeles zone means amounts paid or incurred during the applicable period for tangible personal property purchased or leased and used or consumed outside the Los Angeles zone and relating to original photography outside the Los Angeles zone and qualified wages paid for services performed outside the Los Angeles zone and relating to original photography outside the Los Angeles zone.

(ii) Five percent of the qualified expenditures relating to music scoring and music track recording by musicians attributable to the production of a qualified motion picture in California.

(iii) Five percent of the qualified expenditures relating to qualified visual effects attributable to the production of a qualified motion picture in California.

(b) For purposes of this section:

(1) Ancillary product means any article for sale to the public that contains a portion of, or any element of, the qualified motion picture.

(2) Budget means an estimate of all expenses paid or incurred during the production period of a qualified motion picture. It shall be the same budget used by the qualified taxpayer and production company for all qualified motion picture purposes.

(3) Clip use means a use of any portion of a motion picture, other than the qualified motion picture, used in the qualified motion picture.

(4) Credit certificate means the certificate issued by the California Film Commission pursuant to subparagraph (C) of paragraph (3) of subdivision (g).

(5) (A) Employee fringe benefits means the amount allowable as a deduction under this part to the qualified taxpayer involved in the production of the qualified motion picture, exclusive of any amounts contributed by employees, for any year during the production period with respect to any of the following:

(i) Employer contributions under any pension, profit-sharing, annuity, or similar plan.

(ii) Employer-provided coverage under any accident or health plan for employees.

(iii) The employer s cost of life or disability insurance provided to employees.

(B) Any amount treated as wages under clause (i) of subparagraph (A) of paragraph (21) shall not be taken into account under this paragraph.

(6) Independent film means a motion picture with a minimum budget of one million dollars ($1,000,000) that is produced by a company that is not publicly traded and publicly traded companies do not own, directly or indirectly, more than 25 percent of the producing company.

(7) Jobs ratio means the amount of qualified wages paid to qualified individuals divided by the amount of tax credit, not including any additional credit allowed pursuant to subparagraph (D) of paragraph (4) of subdivision (a), as computed by the California Film Commission.

(8) Licensing means any grant of rights to distribute the qualified motion picture, in whole or in part.

(9) New use means any use of a motion picture in a medium other than the medium for which it was initially created.

(10) Pilot for a new television series means the initial episode produced for a proposed television series.

(11) (A) Postproduction means the final activities in a qualified motion picture s production, including editing, foley recording, automatic dialogue replacement, sound editing, scoring, music track recording by musicians and music editing, beginning and end credits, negative cutting, negative processing and duplication, the addition of sound and visual effects, sound mixing, film-to-tape transfers, encoding, and color correction.

(B) Postproduction does not include the manufacture or shipping of release prints or their equivalent.

(12) Preproduction means the process of preparation for actual physical production which begins after a qualified motion picture has received a firm agreement of financial commitment, or is greenlit, with, for example, the establishment of a dedicated production office, the hiring of key crew members, and includes, but is not limited to, activities that include location scouting and execution of contracts with vendors of equipment and stage space.

(13) Principal photography means the phase of production during which the motion picture is actually shot, as distinguished from preproduction and postproduction.

(14) Production period means the period beginning with preproduction and ending upon completion of postproduction.

(15) Qualified entity means a personal service corporation as defined in Section 269A(b)(1) of the Internal Revenue Code, a payroll services corporation, or any entity receiving qualified wages with respect to services performed by a qualified individual.

(16) Qualified expenditures means amounts paid or incurred for tangible personal property purchased or leased, and used, within this state in the production of a qualified motion picture and payments, including qualified wages, for services performed within this state in the production of a qualified motion picture.

(17) (A) Qualified individual means any individual who performs services during the production period in an activity related to the production of a qualified motion picture.

(B) Qualified individual shall not include either of the following:

(i) Any individual related to the qualified taxpayer as described in subparagraph (A), (B), or (C) of Section 51(i)(1) of the Internal Revenue Code.

(ii) Any 5-percent owner, as defined in Section 416(i)(1)(B) of the Internal Revenue Code, of the qualified taxpayer.

(18) (A) Qualified motion picture means a motion picture that is produced for distribution to the general public, regardless of medium, that is one of the following:

(i) A feature with a minimum production budget of one million dollars ($1,000,000).

(ii) A movie of the week or miniseries with a minimum production budget of five hundred thousand dollars ($500,000).

(iii) A new television series of episodes longer than 40 minutes each of running time, exclusive of commercials, that is produced in California, with a minimum production budget of one million dollars ($1,000,000) per episode.

(iv) An independent film.

(v) A television series that relocated to California.

(vi) A pilot for a new television series that is longer than 40 minutes of running time, exclusive of commercials, that is produced in California, and with a minimum production budget of one million dollars ($1,000,000).

(B) To qualify as a qualified motion picture, all of the following conditions shall be satisfied:

(i) At least 75 percent of the principal photography days occur wholly in California or 75 percent of the production budget is incurred for payment for services performed within the state and the purchase or rental of property used within the state.

(ii) Production of the qualified motion picture is completed within 30 months from the date on which the qualified taxpayer s application is approved by the California Film Commission. For purposes of this section, a qualified motion picture is completed when the process of postproduction has been finished.

(iii) The copyright for the motion picture is registered with the United States Copyright Office pursuant to Title 17 of the United States Code.

(iv) Principal photography of the qualified motion picture commences after the date on which the application is approved by the California Film Commission, but no later than 180 days after the date of that approval unless death, disability, or disfigurement of the director or of a principal cast member, an act of God, including, but not limited to, fire, flood, earthquake, storm, hurricane, or other natural disaster, terrorist activities, or government sanction has directly prevented a production s ability to begin principal photography within the prescribed 180-day commencement period.

(C) For the purposes of subparagraph (A), in computing the total wages paid or incurred for the production of a qualified motion picture, all amounts paid or incurred by all persons or entities that share in the costs of the qualified motion picture shall be aggregated.

(D) Qualified motion picture shall not include commercial advertising, music videos, a motion picture produced for private noncommercial use, such as weddings, graduations, or as part of an educational course and made by students, a news program, current events or public events program, talk show, game show, sporting event or activity, awards show, telethon or other production that solicits funds, reality television program, clip-based programming if more than 50 percent of the content is comprised of licensed footage, documentaries, variety programs, daytime dramas, strip shows, one-half hour (air time) episodic television shows, or any production that falls within the recordkeeping requirements of Section 2257 of Title 18 of the United States Code.

(19) (A) Qualified taxpayer means a taxpayer who has paid or incurred qualified expenditures, participated in the Career Readiness requirement, and has been issued a credit certificate by the California Film Commission pursuant to subdivision (g).

(B) (i) In the case of any pass-thru entity, the determination of whether a taxpayer is a qualified taxpayer under this section shall be made at the entity level and any credit under this section is not allowed to the pass-thru entity, but shall be passed through to the partners or shareholders in accordance with applicable provisions of Part 10 (commencing with Section 17001) or Part 11 (commencing with Section 23001). For purposes of this paragraph, pass-thru entity means any entity taxed as a partnership or S corporation.

(ii) In the case of an S corporation, the credit allowed under this section shall not be used by an S corporation as a credit against a tax imposed under Chapter 4.5 (commencing with Section 23800) of Part 11 of Division 2.

(20) Qualified visual effects means visual effects where at least 75 percent or a minimum of ten million dollars ($10,000,000) of the qualified expenditures for the visual effects is paid or incurred in California.

(21) (A) Qualified wages means all of the following:

(i) Any wages subject to withholding under Division 6 (commencing with Section 13000) of the Unemployment Insurance Code that were paid or incurred by any taxpayer involved in the production of a qualified motion picture with respect to a qualified individual for services performed on the qualified motion picture production within this state.

(ii) The portion of any employee fringe benefits paid or incurred by any taxpayer involved in the production of the qualified motion picture that are properly allocable to qualified wage amounts described in clauses (i), (iii), and (iv).

(iii) Any payments made to a qualified entity for services performed in this state by qualified individuals within the meaning of paragraph (17).

(iv) Remuneration paid to an independent contractor who is a qualified individual for services performed within this state by that qualified individual.

(B) Qualified wages shall not include any of the following:

(i) Expenses, including wages, related to new use, reuse, clip use, licensing, secondary markets, or residual compensation, or the creation of any ancillary product, including, but not limited to, a soundtrack album, toy, game, trailer, or teaser.

(ii) Expenses, including wages, paid or incurred with respect to acquisition, development, turnaround, or any rights thereto.

(iii) Expenses, including wages, related to financing, overhead, marketing, promotion, or distribution of a qualified motion picture.

(iv) Expenses, including wages, paid per person per qualified motion picture for writers, directors, music directors, music composers, music supervisors, producers, and performers, other than background actors with no scripted lines.

(22) Residual compensation means supplemental compensation paid at the time that a motion picture is exhibited through new use, reuse, clip use, or in secondary markets, as distinguished from payments made during production.

(23) Reuse means any use of a qualified motion picture in the same medium for which it was created, following the initial use in that medium.

(24) Secondary markets means media in which a qualified motion picture is exhibited following the initial media in which it is exhibited.

(25) Television series that relocated to California means a television series, without regard to episode length or initial media exhibition, with a minimum production budget of one million dollars ($1,000,000) per episode, that filmed its most recent season outside of California or has filmed all seasons outside of California and for which the taxpayer certifies that the credit provided pursuant to this section is the primary reason for relocating to California.

(26) Visual effects means the creation, alteration, or enhancement of images that cannot be captured on a set or location during live action photography and therefore is accomplished in postproduction. It includes, but is not limited to, matte paintings, animation, set extensions, computer-generated objects, characters and environments, compositing (combining two or more elements in a final image), and wire removals. Visual effects does not include fully animated projects, whether created by traditional or digital means.

(c) (1) Notwithstanding subdivision (i) of Section 23036, in the case where the credit allowed by this section exceeds the taxpayer s tax liability computed under this part, a qualified taxpayer may elect to assign any portion of the credit allowed under this section to one or more affiliated corporations for each taxable year in which the credit is allowed. For purposes of this subdivision, affiliated corporation has the meaning provided in subdivision (b) of Section 25110, as that section was amended by Chapter 881 of the Statutes of 1993, as of the last day of the taxable year in which the credit is allowed, except that 100 percent is substituted for more than 50 percent wherever it appears in the section, and voting common stock is substituted for voting stock wherever it appears in the section.

(2) The election provided in paragraph (1):

(A) May be based on any method selected by the qualified taxpayer that originally receives the credit.

(B) Shall be irrevocable for the taxable year the credit is allowed, once made.

(C) May be changed for any subsequent taxable year if the election to make the assignment is expressly shown on each of the returns of the qualified taxpayer and the qualified taxpayer s affiliated corporations that assign and receive the credits.

(D) Shall be reported to the Franchise Tax Board, in the form and manner specified by the Franchise Tax Board, along with all required information regarding the assignment of the credit, including the corporation number, the federal employer identification number, or other taxpayer identification number of the assignee, and the amount of the credit assigned.

(3) (A) Notwithstanding any other law, a qualified taxpayer may sell any credit allowed under this section that is attributable to an independent film, as defined in paragraph (6) of subdivision (b), to an unrelated party.

(B) The qualified taxpayer shall report to the Franchise Tax Board prior to the sale of the credit, in the form and manner specified by the Franchise Tax Board, all required information regarding the purchase and sale of the credit, including the social security or other taxpayer identification number of the unrelated party to whom the credit has been sold, the face amount of the credit sold, and the amount of consideration received by the qualified taxpayer for the sale of the credit.

(4) In the case where the credit allowed under this section exceeds the tax, the excess credit may be carried over to reduce the tax in the following taxable year, and succeeding five taxable years, if necessary, until the credit has been exhausted.

(5) A credit shall not be sold pursuant to this subdivision to more than one taxpayer, nor may the credit be resold by the unrelated party to another taxpayer or other party.

(6) A party that has been assigned or acquired tax credits under this subdivision shall be subject to the requirements of this section.

(7) In no event may a qualified taxpayer assign or sell any tax credit to the extent the tax credit allowed by this section is claimed on any tax return of the qualified taxpayer.

(8) In the event that both the taxpayer originally allocated a credit under this section by the California Film Commission and a taxpayer to whom the credit has been sold both claim the same amount of credit on their tax returns, the Franchise Tax Board may disallow the credit of either taxpayer, so long as the statute of limitations upon assessment remains open.

(9) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to any standard, criterion, procedure, determination, rule, notice, or guideline established or issued by the Franchise Tax Board pursuant to this subdivision.

(10) Subdivision (i) of Section 23036 shall not apply to any credit sold pursuant to this subdivision.

(11) For purposes of this subdivision:

(A) An affiliated corporation or corporations that are assigned a credit pursuant to paragraph (1) shall be treated as a qualified taxpayer pursuant to paragraph (1) of subdivision (a).

(B) The unrelated party or parties that purchase a credit pursuant to paragraphs (3) to (10), inclusive, shall be treated as a qualified taxpayer pursuant to paragraph (1) of subdivision (a).

(d) (1) No credit shall be allowed pursuant to this section unless the qualified taxpayer provides the following to the California Film Commission:

(A) Identification of each qualified individual.

(B) The specific start and end dates of production.

(C) The total wages paid.

(D) The total amount of qualified wages paid to qualified individuals.

(E) The copyright registration number, as reflected on the certificate of registration issued under the authority of Section 410 of Title 17 of the United States Code, relating to registration of claim and issuance of certificate. The registration number shall be provided on the return claiming the credit.

(F) The total amounts paid or incurred to purchase or lease tangible personal property used in the production of a qualified motion picture.

(G) Information to substantiate its qualified expenditures.

(H) Information required by the California Film Commission under regulations promulgated pursuant to subdivision (g) necessary to verify the amount of credit claimed.

(I) Provides documentation verifying completion of the Career Readiness requirement.

(2) (A) Based on the information provided in paragraph (1), the California Film Commission shall recompute the jobs ratio previously computed in subdivision (g) and compare this recomputed jobs ratio to the jobs ratio that the qualified taxpayer previously listed on the application submitted pursuant to subdivision (g).

(B) (i) If the California Film Commission determines that the jobs ratio has been reduced by more than 10 percent for a qualified motion picture other than an independent film, the California Film Commission shall reduce the amount of credit allowed by an equal percentage, unless the qualified taxpayer demonstrates, and the California Film Commission determines, that reasonable cause exists for the jobs ratio reduction.

(ii) If the California Film Commission determines that the jobs ratio has been reduced by more than 20 percent for a qualified motion picture other than an independent film, the California Film Commission shall not accept an application described in subdivision (g) from that qualified taxpayer or any member of the qualified taxpayer s controlled group for a period of not less than one year from the date of that determination, unless the qualified taxpayer demonstrates, and the California Film Commission determines, that reasonable cause exists for the jobs ratio reduction.

(C) If the California Film Commission determines that the jobs ratio has been reduced by more than 30 percent for an independent film, the California Film Commission shall reduce the amount of credit allowed by an equal percentage, plus 10 percent of the amount of credit that would otherwise have been allowed, unless the qualified taxpayer demonstrates, and the California Film Commission determines, that reasonable cause exists for the jobs ratio reduction.

(D) For the purposes of this paragraph, reasonable cause means unforeseen circumstances beyond the control of the qualified taxpayer, such as, but not limited to, the cancellation of a television series prior to the completion of the scheduled number of episodes or other similar circumstances as determined by the California Film Commission in regulations to be adopted pursuant to subdivision (e).

(e) (1) (A) Subject to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the California Film Commission shall adopt rules and regulations to implement a Career Readiness requirement by which the California Film Commission shall identify training and public service opportunities that may include, but not be limited to, hiring interns, public service announcements, and community outreach and may prescribe rules and regulations to carry out the purposes of this section, including, subparagraph (D) of paragraph (4) of subdivision (a) and clause (iv) of subparagraph (D) of paragraph (2) of subdivision (g), and including any rules and regulations necessary to establish procedures, processes, requirements, application fee structure, and rules identified in or required to implement this section, including credit and logo requirements and credit allocation procedures over multiple fiscal years where the qualified taxpayer is producing a series of features that will be filmed concurrently.

(B) Notwithstanding any other law, prior to preparing a notice of proposed action pursuant to Section 11346.4 of the Government Code and prior to making any revision to the proposed regulation other than a change that is nonsubstantial or solely grammatical in nature, the Governor s Office of Business and Economic Development shall first approve the proposed regulation or proposed change to a proposed regulation regarding allocating the credit pursuant to subdivision (i), computing the jobs ratio as described in subdivisions (d) and (g), and defining reasonable cause pursuant to subparagraph (E) of paragraph (2) of subdivision (d).

(2) (A) Implementation of this section for the 2015 16 fiscal year is deemed an emergency and necessary for the immediate preservation of the public peace, health, and safety, or general welfare and, therefore, the California Film Commission is hereby authorized to adopt emergency regulations to implement this section during the 2015 16 fiscal year in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(B) Nothing in this paragraph shall be construed to require the Governor s Office of Business and Economic Development to approve emergency regulations adopted pursuant to this paragraph.

(3) The California Film Commission shall not be required to prepare an economic impact analysis pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) with regard to any rules and regulations adopted pursuant to this subdivision.

(f) If the qualified taxpayer fails to provide the copyright registration number as required in subparagraph (E) of paragraph (1) of subdivision (d), the credit shall be disallowed and assessed and collected under Section 19051 until the procedures are satisfied.

(g) For purposes of this section, the California Film Commission shall do the following:

(1) Subject to the requirements of subparagraphs (A) through (E), inclusive, of paragraph (2), on or after July 1, 2015, and before July 1, 2016, in one or more allocation periods per fiscal year, allocate tax credits to applicants.

(2) On or after July 1, 2016, and before July 1, 2020, in two or more allocation periods per fiscal year, allocate tax credits to applicants.

(A) Establish a procedure for applicants to file with the California Film Commission a written application, on a form jointly prescribed by the California Film Commission and the Franchise Tax Board for the allocation of the tax credit. The application shall include, but not be limited to, the following information:

(i) The budget for the motion picture production.

(ii) The number of production days.

(iii) A financing plan for the production.

(iv) The diversity of the workforce employed by the applicant, including, but not limited to, the ethnic and racial makeup of the individuals employed by the applicant during the production of the qualified motion picture, to the extent possible.

(v) All members of a combined reporting group, if known at the time of the application.

(vi) Financial information, if available, including, but not limited to, the most recently produced balance sheets, annual statements of profits and losses, audited or unaudited financial statements, summary budget projections or results, or the functional equivalent of these documents of a partnership or owner of a single member limited liability company that is disregarded pursuant to Section 23038. The information provided pursuant to this clause shall be confidential and shall not be subject to public disclosure.

(vii) The names of all partners in a partnership not publicly traded or the names of all members of a limited liability company classified as a partnership not publicly traded for California income tax purposes that have a financial interest in the applicant s qualified motion picture. The information provided pursuant to this clause shall be confidential and shall not be subject to public disclosure.

(viii) The amount of qualified wages the applicant expects to pay to qualified individuals.

(ix) The amount of tax credit the applicant computes the qualified motion picture will receive, applying the applicable credit percentages described in paragraph (4) of subdivision (a).

(x) A statement establishing that the tax credit described in this section is a significant factor in the applicant s choice of location for the qualified motion picture. The statement shall include information about whether the qualified motion picture is at risk of not being filmed or specify the jurisdiction or jurisdictions in which the qualified motion picture will be located in the absence of the tax credit. The statement shall be signed by an officer or executive of the applicant.

(xi) Any other information deemed relevant by the California Film Commission or the Franchise Tax Board.

(B) Establish criteria, consistent with the requirements of this section, for allocating tax credits.

(C) Determine and designate applicants who meet the requirements of this section.

(D) (i) For purposes of allocating the credit amounts subject to the categories described in subdivision (i) in any fiscal year, the California Film Commission shall do all of the following:

(ii) For each allocation date and for each category, list each applicant from highest to lowest according to the jobs ratio as computed by the California Film Commission.

(iii) Subject to the applicable credit percentage, allocate the credit to each applicant according to the highest jobs ratio, working down the list, until the credit amount is exhausted.

(iv) Pursuant to regulations adopted pursuant to subdivision (e), the California Film Commission may increase the jobs ratio by up to 25 percent if a qualified motion picture increases economic activity in California according to criteria developed by the California Film Commission that would include, but not be limited to, such factors as, the amount of the production and postproduction spending in California, the utilization of production facilities in California, and other criteria measuring economic impact in California as determined by the Film Commission.

(v) Notwithstanding any other provision, any television series, relocating television series, or any new television series based on a pilot for a new television series that has been approved and issued a credit allocation by the California Film Commission under this section, Section 17053.95, 17053.85, or 23685 shall be issued a credit for each subsequent year, for the life of that television series whenever credits are allocated within a fiscal year.

(E) Subject to the annual cap and the allocation credit amounts based on categories described in subdivision (i), allocate an aggregate amount of credits under this section and Section 17053.95, and allocate any carryover of unallocated credits from prior years and the amount of any credits reduced pursuant to paragraph (2) of subdivision (d).

(3) Certify tax credits allocated to qualified taxpayers.

(A) Establish a verification procedure for the amount of qualified expenditures paid or incurred by the applicant, including, but not limited to, updates to the information in subparagraph (A) of paragraph (2) of subdivision (g).

(B) Establish audit requirements that must be satisfied before a credit certificate may be issued by the California Film Commission.

(C) (i) Establish a procedure for a qualified taxpayer to report to the California Film Commission, prior to the issuance of a credit certificate, the following information:

(I) If readily available, a list of the states, provinces, or other jurisdictions in which any member of the applicant s combined reporting group in the same business unit as the qualified taxpayer that, in the preceding calendar year, has produced a qualified motion picture intended for release in the United States market. For purposes of this clause, qualified motion picture shall not include any episodes of a television series that were complete or in production prior to July 1, 2016.

(II) Whether a qualified motion picture described in subclause (I) was awarded any financial incentive by the state, province, or other jurisdiction that was predicated on the performance of primary principal photography or postproduction in that location.

(ii) The California Film Commission may provide that the report required by this subparagraph be filed in a single report provided on a calendar year basis for those qualified taxpayers that receive multiple credit certificates in a calendar year.

(D) Issue a credit certificate to a qualified taxpayer upon completion of the qualified motion picture reflecting the credit amount allocated after qualified expenditures have been verified and the jobs ratio computed under this section. The amount of credit shown in the credit certificate shall not exceed the amount of credit allocated to that qualified taxpayer pursuant to this section.

(4) Obtain, when possible, the following information from applicants that do not receive an allocation of credit:

(A) Whether the qualified motion picture that was the subject of the application was completed.

(B) If completed, in which state or foreign jurisdiction was the primary principal photography completed.

(C) Whether the applicant received any financial incentives from the state or foreign jurisdiction to make the qualified motion picture in that location.

(5) Provide the Legislative Analyst s Office, upon request, any or all application materials or any other materials received from, or submitted by, the applicants, in electronic format when available, including, but not limited to, information provided pursuant to clauses (i) to (xi) inclusive, of subparagraph (A) of paragraph (2).

(6) The information provided to the California Film Commission pursuant to this section shall constitute confidential tax information for purposes of Article 2 (commencing with Section 19542) of Chapter 7 of Part 10.2.

(h) (1) The California Film Commission shall annually provide the Legislative Analyst s Office, the Franchise Tax Board, and the board with a list of qualified taxpayers and the tax credit amounts allocated to each qualified taxpayer by the California Film Commission. The list shall include the names and taxpayer identification numbers, including taxpayer identification numbers of each partner or shareholder, as applicable, of the qualified taxpayer.

(2) (A) Notwithstanding paragraph (6) of subdivision (g), the California Film Commission shall annually post on its Internet Web site and make available for public release the following:

(i) A table which includes all of the following information: a list of qualified taxpayers and the tax credit amounts allocated to each qualified taxpayer by the California Film Commission, the number of production days in California the qualified taxpayer represented in its application would occur, the number of California jobs that the qualified taxpayer represented in its application would be directly created by the production, and the total amount of qualified expenditures expected to be spent by the production.

(ii) A narrative staff summary describing the production of the qualified taxpayer as well as background information regarding the qualified taxpayer contained in the qualified taxpayer s application for the credit.

(B) Nothing in this subdivision shall be construed to make the information submitted by an applicant for a tax credit under this section a public record.

(3) The California Film Commission shall provide each city and county in California with an instructional guide that includes, but is not limited to, a review of best practices for facilitating motion picture production in local jurisdictions, resources on hosting and encouraging motion picture production, and the California Film Commissions Model Film Ordinance. The California Film Commission shall maintain on its Internet Web site a list of initiatives by locality that encourage motion picture production in regions across the state. The list shall be distributed to each approved applicant for the program to highlight local jurisdictions that offer incentives to facilitate film production.

(i) (1) (A) The aggregate amount of credits that may be allocated for a fiscal year pursuant to this section and Section 17053.95 is the applicable amount described in the following, plus any amount described in subparagraph (B), (C), or (D):

(i) Two hundred thirty million dollars ($230,000,000) in credits for the 2015 16 fiscal year.

(ii) Three hundred thirty million dollars ($330,000,000) in credits for the 2016 17 fiscal year and each fiscal year thereafter, through and including the 2019 20 fiscal year.

(B) The unused allocation credit amount, if any, for the preceding fiscal year.

(C) The amount of previously allocated credits not certified.

(D) The amount of any credits reduced pursuant to paragraph (2) of subdivision (d).

(2) (A) Notwithstanding the foregoing, the California Film Commission shall allocate the credit amounts subject to the following categories:

(i) Independent films shall be allocated 5 percent of the amount specified in paragraph (1).

(ii) Features shall be allocated 35 percent of the amount specified in paragraph (1).

(iii) A relocating television series shall be allocated 20 percent of the amount specified in paragraph (1).

(iv) A new television series, pilots for a new television series, movies of the week, miniseries, and recurring television series shall be allocated 40 percent of the amount specified in paragraph (1).

(B) Within 60 days after the allocation period, any unused amount within a category or categories shall be first reallocated to the category described in clause (iv) of subparagraph (A) and, if any unused amount remains, reallocated to another category or categories with a higher demand as determined by the California Film Commission.

(C) Notwithstanding the foregoing, the California Film Commission may increase or decrease an allocation amount in subparagraph (A) by 5 percent, if necessary, due to the jobs ratio, the number of applications, or the allocation credit amounts available by category compared to demand.

(D) With respect to a relocating television series issued a credit in a subsequent year pursuant to clause (v) of subparagraph (D) of paragraph (2) of subdivision (g), that subsequent credit amount shall be allowed from the allocation amount described in clause (iv) of subparagraph (A).

(3) Any act that reduces the amount that may be allocated pursuant to paragraph (1) constitutes a change in state taxes for the purpose of increasing revenues within the meaning of Section 3 of Article XIII ? A of the California Constitution and may be passed by not less than two-thirds of all Members elected to each of the two houses of the Legislature.

(j) The California Film Commission shall have the authority to allocate tax credits in accordance with this section and in accordance with any regulations prescribed pursuant to subdivision (e) upon adoption.

(Added by Stats. 2014, Ch. 413, Sec. 7. Effective September 18, 2014.)






CHAPTER 4. Exempt Corporations

ARTICLE 1. Exemptions From This Part

23701

Organizations which are organized and operated for nonprofit purposes within the provisions of a specific section of this article, or are defined in Section 23701h (relating to certain title-holding companies) or Section 23701x (relating to certain title-holding companies), are exempt from taxes imposed under this part, except as provided in this article or in Article 2 (commencing with Section 23731) of this chapter, if:

(a) An application for exemption is submitted in the form prescribed by the Franchise Tax Board; and

(b) A filing fee of twenty-five dollars ($25) is paid with each application for exemption filed with the Franchise Tax Board after December 31, 1969; and

(c) The Franchise Tax Board issues a determination exempting the organization from tax.

(d) (1) Notwithstanding subdivisions (a), (b), and (c), an organization organized and operated for nonprofit purposes in accordance with Section 23701a, 23701d, 23701e, 23701f, or 23701g shall be exempt from taxes imposed by this part, except as provided in this article or in Article 2 (commencing with Section 23731), upon its submission to the Franchise Tax Board of one of the following:

(A) A copy of the determination letter or ruling issued by the Internal Revenue Service recognizing the organization s exemption from federal income tax under Section 501(a) of the Internal Revenue Code, as an organization described in Section 501(c)(3), (c)(4), (c)(5), (c)(6), or (c)(7) of the Internal Revenue Code.

(B) A copy of the group exemption letter issued by the Internal Revenue Service that states that both the central organization and all of its subordinates are tax-exempt under Section 501(c)(3), (c)(4), (c)(5), (c)(6), or (c)(7) of the Internal Revenue Code and substantiation that the organization is included in the federal group exemption letter as a subordinate organization.

(2) (A) Upon receipt of the documents required in subparagraph (A) or (B) of paragraph (1), the Franchise Tax Board shall issue an acknowledgment that the organization is exempt from taxes imposed by this part, except as provided in this article or in Article 2 (commencing with Section 23731). The acknowledgment may refer to the organization s recognition by the Internal Revenue Service of exemption from federal income tax as an organization described in Section 501(c)(3), (c)(4), (c)(5), (c)(6), or (c)(7) of the Internal Revenue Code and, if applicable, the organization s subordinate organization status under a federal group exemption letter. The effective date of an organization s exemption from state income tax pursuant to this subdivision shall be no later than the effective date of the organization s recognition of exemption from federal income tax as an organization described in Section 501(c)(3), (c)(4), (c)(5), (c)(6), or (c)(7) of the Internal Revenue Code, or its status as a subordinate organization under a federal group exemption letter, as applicable.

(B) Notwithstanding any other provision of this subdivision, an organization formed as a California corporation or qualified to do business in California that, as of the date of receipt by the Franchise Tax Board of the documents required under paragraph (1), is listed by the Secretary of the State or Franchise Tax Board as suspended or forfeited may not establish its exemption under paragraph (1) and shall not receive an acknowledgment referred to under subparagraph (A) from the Franchise Tax Board until that corporation is listed by the Secretary of State and the Franchise Tax Board as an active corporation.

(3) If, for federal income tax purposes, an organization s exemption from tax as an organization described in Section 501(c)(3), (c)(4), (c)(5), (c)(6), or (c)(7) of the Internal Revenue Code is suspended or revoked, the organization shall notify the Franchise Tax Board of the suspension or revocation, in the form and manner prescribed by the Franchise Tax Board. Upon notification, the board shall suspend or revoke, whichever is applicable, for state income tax purposes, the organization s exemption under paragraph (1).

(4) This subdivision shall not be construed to prevent the Franchise Tax Board from revoking the exemption of an organization that is not organized or operated in accordance with California law, this chapter, or Section 501(c)(3), (c)(4), (c)(5), (c)(6), or (c)(7) of the Internal Revenue Code.

(5) If the Franchise Tax Board suspends or revokes the exemption of an organization pursuant to paragraph (3) or (4), the exemption shall be reinstated only upon compliance with this section, regardless of whether the organization can establish exemption under paragraph (1).

(e) This section shall not prevent a determination from having retroactive effect and does not prevent the issuance of a determination with respect to a domestic organization which was in existence prior to January 1, 1970, and exempt under prior law without the submission of a formal application or payment of a filing fee. For the purpose of this section, the term domestic means created or organized under the laws of this state.

(f) The Franchise Tax Board may prescribe rules and regulations to implement the provisions of this article.

(Amended by Stats. 2013, Ch. 536, Sec. 4. Effective January 1, 2014.)



23701a

(a) Labor, agricultural, or horticultural organizations other than cooperative organizations described in Section 24404 or 24405 (unless the cooperative organization is determined by the Internal Revenue Service to be an organization described in Section 501(c)(5) of the Internal Revenue Code of 1954, as amended).

For purposes of this section, the term agricultural includes the art or science of cultivating land, harvesting crops or aquatic resources, or raising livestock.

(b) The amendments to this section by the act adding this subdivision shall be applied in the computation of taxes for taxable years beginning on or after January 1, 1983.

(Amended by Stats. 2000, Ch. 862, Sec. 91. Effective January 1, 2001.)



23701b

A fraternal order described in Section 501(c)(8) of the Internal Revenue Code.

(Repealed and added by Stats. 2000, Ch. 252, Sec. 2. Effective January 1, 2001.)



23701c

A cemetery company described in Section 501(c)(13) of the Internal Revenue Code.

(Repealed and added by Stats. 2000, Ch. 252, Sec. 4. Effective January 1, 2001.)



23701d

(a) A corporation, community chest or trust, organized and operated exclusively for religious, charitable, scientific, testing for public safety, literary, or educational purposes, or to foster national or international amateur sports competition (but only if no part of its activities involved the provision of athletic facilities or equipment), or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual, no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation (except as otherwise provided in Section 23704.5), and which does not participate in, or intervene in (including the publishing or distribution of statements), any political campaign on behalf of (or in opposition to) any candidate for public office. An organization is not organized exclusively for exempt purposes listed above unless its assets are irrevocably dedicated to one or more purposes listed in this section. Dedication of assets requires that in the event of dissolution of an organization or the impossibility of performing the specific organizational purposes the assets would continue to be devoted to exempt purposes. Assets shall be deemed irrevocably dedicated to exempt purposes if the articles of organization provide that upon dissolution the assets will be distributed to an organization which is exempt under this section or Section 501(c)(3) of the Internal Revenue Code or to the federal government, or to a state or local government for public purposes; or by a provision in the articles of organization, satisfactory to the Franchise Tax Board; that the property will be distributed in trust for exempt purposes; or by establishing that the assets are irrevocably dedicated to exempt purposes by operation of law. The irrevocable dedication requirement shall not be a sole basis for revocation of an exempt determination made by the Franchise Tax Board prior to the effective date of this amendment.

(b) (1) In the case of a qualified amateur sports organization

(A) The requirement of subdivision (a) that no part of its activities involves the provision of athletic facilities or equipment shall not apply.

(B) That organization shall not fail to meet the requirements of subdivision (a) merely because its membership is local or regional in nature.

(2) For purposes of this subdivision, qualified amateur sports organization means any organization organized and operated exclusively to foster national or international amateur sports competition if that organization is also organized and operated primarily to conduct national or international competition in sports or to support and develop amateur athletes for national or international competition in sports.

(Amended by Stats. 2013, Ch. 536, Sec. 5. Effective January 1, 2014.)



23701e

A business league, chamber of commerce, real estate board, or a board of trade described in Section 501(c)(6) of the Internal Revenue Code, except that the phrase or professional football leagues (whether or not administering a pension fund for football players) shall not apply.

(Repealed and added by Stats. 2000, Ch. 252, Sec. 6. Effective January 1, 2001.)



23701f

(a) A civic league, social welfare organization, or local organization of employees described in Section 501(c)(4) of the Internal Revenue Code, except as otherwise provided.

(b) An organization is not organized exclusively for exempt purposes under Section 501(c)(4) of the Internal Revenue Code unless its assets are irrevocably dedicated to one or more purposes listed in Section 501(c)(4) of the Internal Revenue Code.

(Repealed and added by Stats. 2000, Ch. 252, Sec. 8. Effective January 1, 2001.)



23701g

A social organization described in Section 501(c)(7) of the Internal Revenue Code.

(Repealed and added by Stats. 2000, Ch. 252, Sec. 10. Effective January 1, 2001.)



23701h

(a) A corporation described in Section 501(c)(2) of the Internal Revenue Code, relating to certain title-holding companies.

(b) (1) Notwithstanding subparagraph (B) of paragraph (2) of subdivision (b) of Section 23038, for purposes of applying Section 501(c)(2) of the Internal Revenue Code under this section, the term corporation includes a limited liability company that is classified as a partnership or as a disregarded entity.

(2) A limited liability company that, under the authority of this section, is exempt from the tax imposed by this part is also exempt from the tax and fees imposed under Chapter 10.6 (commencing with Section 17941) of Part 10.

(Amended by Stats. 2003, Ch. 633, Sec. 7. Effective September 30, 2003.)



23701i

(a) A voluntary employees beneficiary association described in Section 501(c)(9) of the Internal Revenue Code, as amended by Section 1004(d)(4) of the Health Care and Education Reconciliation Act of 2010 (Public Law 111-152).

(b) The amendments made to this section by the act adding this subdivision shall apply in the same manner and to the same periods as the federal amendments referred to in subdivision (a) apply for federal purposes.

(Amended by Stats. 2011, Ch. 17, Sec. 3. Effective April 7, 2011.)



23701j

A teacher s retirement fund association described in Section 501(c)(11) of the Internal Revenue Code.

(Repealed and added by Stats. 2000, Ch. 252, Sec. 14. Effective January 1, 2001.)



23701k

Religious or apostolic corporations, if such corporations have a common treasury or community treasury even if such corporations engaged in business for the common benefit of the members, but only if the members thereof include (at the time of filing their returns) in their gross income their entire pro rata shares, whether distributed or not, of the net income of the corporation for such year. Any amount so included in the gross income of a member shall be treated as a dividend received.

(Added by renumbering Section 23701h by Stats. 1951, Ch. 343.)



23701l

(a) A domestic fraternal society described in Section 501(c)(10) of the Internal Revenue Code, except as otherwise provided.

(b) For purposes of this section, the term domestic means created or organized in the United States or under the law of the United States or of any state or territory therein.

(Repealed and added by Stats. 2000, Ch. 252, Sec. 16. Effective January 1, 2001.)



23701n

(a) A supplemental unemployment compensation trust described in Section 501(c)(17) of the Internal Revenue Code, except as otherwise provided.

(b) The following references in Section 501(c)(17)(E) of the Internal Revenue Code shall be modified as follows:

(1) The phrase under Section 23701 shall be substituted for the phrase under subsection (a).

(2) The phrase Section 23701i shall be substituted for the phrase paragraph (9) of this subsection.

(Repealed and added by Stats. 2000, Ch. 252, Sec. 18. Effective January 1, 2001.)



23701p

A trust or plan which meets the requirements of Public Law 87-792, 76 U.S. Stats. 809, approved October 10, 1962 (the Self-Employed Individuals Tax Retirement Bill of 1962), but only if such trust or plan is not exempt from taxation under Section 17631.

(Added by Stats. 1967, Ch. 1709.)



23701r

(a) A political organization.However, a political organization shall be subject to tax under this part with respect to its political organization taxable income and such income shall be subject to tax as provided by Chapter 3 (commencing with Section 23501).

(b) For purposes of this section, the political organization taxable income of any organization for any taxable year is an amount equal to the excess over one hundred dollars ($100) (if any) of

(1) The gross income for the taxable year (excluding any exempt function income), over

(2) The deductions allowed by this part which are directly connected with the production of the gross income (excluding exempt function income).

(c) For purposes of this section, the term exempt function income means any amount received as

(1) A contribution of money or other property,

(2) Membership dues, a membership fee or assessment from a member of the political organization, or

(3) Proceeds from a political fundraising or entertainment event, or proceeds from the sale of political campaign materials, which are not received in the ordinary course of any trade or business,

to the extent such amount is segregated for use only for the exempt function of the political organization.

(d) For purposes of this part, if any political organization

(1) Contributes any amount to or for the use of any political organization which is treated as exempt from tax under subdivision (a) of this section,

(2) Contributes any amount to or for the use of any organization described in paragraph (1) or (2) of Section 509(a) of the Internal Revenue Code of 1954, which is exempt from tax under Section 23701, or

(3) Deposits any amount in the General Fund or the Treasury of the United States or in the General Fund of any state or local government,

such amount shall be treated as an amount not diverted for the personal use of the candidate or any other person. No deduction shall be allowed under this part for the contribution or deposit of any amount described in the preceding sentence.

(e) For purposes of this section

(1) The term political organization means a party, committee, association, fund, (including the trust of an individual candidate) or other organization (whether or not incorporated) organized and operated primarily for the purpose of directly or indirectly accepting contributions or making expenditures, or both, for an exempt function.

(2) The term exempt function means the function of influencing or attempting to influence the selection, nomination, election, or appointment of any individual to any federal, state, or local public office or office in a political organization, or the election of Presidential or Vice Presidential electors, whether or not such individual or electors are selected, nominated, elected, or appointed. The term includes the making of expenditures relating to an office described in the preceding sentence which, if incurred by the individual, would be allowable as a deduction under Section 162(a) of the Internal Revenue Code.

(3) The term contributions has the meaning given to such term by paragraph (2) of subdivision (b) of Section 24434.

(4) The term expenditures has the meaning given to such term by paragraph (3) of subdivision (b) of Section 24434.

(f) For purposes of paragraph (1) of subdivision (e), a separate segregated fund (within the meaning of Section 610 of Title 18 of the United States Code or of any similar state statute, or within the meaning of any state statute which permits the segregation of dues money for exempt functions, within the meaning of paragraph (2) of subdivision (e)) which is maintained by an organization described in Sections 23701a through 23701p or Section 23701s which is exempt from tax under Section 23701 shall be treated as a separate organization.

(g) (1) For purposes of this section, a fund established and maintained by an individual who holds, has been elected to, or is a candidate (within the meaning of paragraph (3)) for nomination or election to, any federal, state, or local elective public office for use by such individual exclusively for the preparation and circulation of such individual s newsletter shall, except as provided in paragraph (2), be treated as if such fund constituted a political organization.

(2) In the case of any fund described in paragraph (1) the exempt function shall be only the preparation and circulation of the newsletter.

(3) For purposes of paragraph (1), candidate means with respect to any federal, state, or local elective public office, an individual who does both of the following:

(A) Publicly announces that he or she is a candidate for nomination or election to that office.

(B) Meets the qualifications prescribed by law to hold that office.

(h) The requirements set forth in subdivisions (a), (b) and (c) of Section 23701 shall not apply to a political organization or newsletter fund described in this section. However, in the case of a corporation incorporated or organized in this state or qualified to do business in this state, such corporation shall either pay the minimum tax provided in Section 23153 or obtain a certificate of exemption from the Franchise Tax Board before the corporation files with the Secretary of State its articles of incorporation or a duly certified copy thereof.

(i) The requirements set forth in Section 23772 or Section 23774 shall not apply to a political organization or newsletter fund. Further, the requirements set forth in Sections 18505, 18506, and 18601 shall not apply to a political organization or newsletter fund described in this section, except that if it has political organization taxable income for any taxable year, the political organization shall be required to file income tax returns or statements as determined by the Franchise Tax Board under Chapter 3 (commencing with Section 23501).

(Amended by Stats. 1993, Ch. 31, Sec. 40. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



23701s

(a) An employee-funded pension trust described in Section 501(c)(18) of the Internal Revenue Code, except as otherwise provided.

(b) The last sentence in Section 501(c)(18) of the Internal Revenue Code, relating to excess contributions under Section 4979, shall not apply.

(Amended by Stats. 2005, Ch. 691, Sec. 53. Effective October 7, 2005.)



23701t

(a) A homeowners association organized and operated to provide for the acquisition, construction, management, maintenance, and care of residential association property if all of the following apply:

(1) Sixty percent or more of the gross income of the organization for the taxable year consists solely of amounts received as membership dues, fees, and assessments from either of the following:

(A) Tenant-stockholders or owners of residential units, residences, or lots.

(B) Owners of time-share rights to use, or time-share ownership interests in, association property in the case of a time-share association.

(2) Ninety percent or more of the expenditures of the organization for the taxable year are expenditures for the acquisition, construction, management, maintenance, and care of association property and, in the case of a time-share association, for activities provided to or on behalf of members of the association.

(3) No part of the net earnings inures (other than by providing management, maintenance, and care of association property or by a rebate of excess membership dues, fees, or assessments) to the benefit of any private shareholder or individual.

(4) Amounts received as membership dues, fees, and assessments not expended for association purposes during the taxable year are transferred to and held in trust to provide for the management, maintenance, and care of association property and common areas.

(b) The term association property means:

(1) Property held by the organization.

(2) Property held in common by the members of the organization.

(3) Property within the organization privately held by the members of the organization.

In the case of a time-share association, association property includes property in which the time-share association, or members of the association, have rights arising out of recorded easements, covenants, or other recorded instruments to use property related to the time-share project.

(c) A homeowners association shall be subject to tax under this part with respect to its homeowners association taxable income, and that income shall be subject to tax as provided by Chapter 3 (commencing with Section 23501).

(1) For purposes of this section, the term homeowners association taxable income of any organization for any taxable year means an amount equal to the excess over one hundred dollars ($100) (if any) of

(A) The gross income for the taxable year (excluding any exempt function income), over

(B) The deductions allowed by this part which are directly connected with the production of the gross income (excluding exempt function income).

(2) For purposes of this section, the term exempt function income means any amount received as membership fees, dues, and assessments from tenant-shareholders or owners of residential units, residences, or lots, or owners of time-share rights to use, or time-share ownership interests in, association property in the case of a time-share association.

(d) The term homeowners association includes a condominium management association, a residential real estate management association, a time-share association, and a cooperative housing corporation.

(e) Cooperative housing corporation includes, but is not limited to, a limited-equity housing cooperative, as defined in Section 33007.5 of the Health and Safety Code, organized either as a nonprofit public benefit corporation pursuant to Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code, or a nonprofit mutual benefit corporation pursuant to Part 3 (commencing with Section 7110) of Division 2 of Title 1 of the Corporations Code.

(f) The term time-share association means any organization (other than a condominium management association) organized and operated to provide for the acquisition, construction, management, maintenance, and care of association property if any member thereof holds a time-share right to use, or a time-share ownership interest in, real property constituting association property.

(g) The amendments made to this section by the act adding this subdivision shall apply to taxable years beginning on or after January 1, 1998.

(Amended by Stats. 2003, Ch. 62, Sec. 291. Effective January 1, 2004.)



23701u

An organization is operated exclusively for exempt purposes listed in Section 23701f and its net earnings are devoted exclusively to charitable purposes if that organization is a nonprofit public benefit corporation organized under Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code, and if the specific and primary purpose for which the corporation is formed is to render financial assistance to government by financing, refinancing, acquiring, constructing, improving, leasing, selling, or otherwise conveying property of any kind to government. This financing ability shall be limited to the issuance of certificates of participation, or similar security arrangements.

For purposes of this section, government means the State of California, a city, city and county, county, school district, board of education, public corporation, hospital district, and any other special district.

An organization is not organized exclusively for the exempt purposes referred to in the first paragraph unless its assets are irrevocably dedicated to one or more purposes listed in Section 23701f.

Dedication of assets requires that in the event of dissolution of an organization or the impossibility of performing the specific organizational purposes, including default of lease payments, the assets would continue to be devoted to exempt purposes. Assets shall be deemed irrevocably dedicated to exempt purposes if the articles of organization provide that upon dissolution the assets will be distributed to an organization which is exempt under this section, Section 23701d, or Section 23701f, or under Section 501(c)(3) or Section 501(c)(4) of the Internal Revenue Code or to the federal government, or to a state or local government for public purposes; or by a provision in the articles of organization, satisfactory to the Franchise Tax Board, that the property will be distributed in trust for exempt purposes; or by establishing that the assets are irrevocably dedicated to exempt purposes by operation of law. Any organization that has had its exemption revoked by the Franchise Tax Board for failure to comply with Section 23701f may request a further review of its status under this section.

(Added by Stats. 1987, Ch. 1481, Sec. 1. Effective September 30, 1987.)



23701v

(a) An organization of owners of manufactured homes or mobilehomes, who are tenants in a mobilehome park, formed for the purpose of purchasing the mobilehome park to convert it to condominium, stock cooperative, or other resident ownership interests.

(b) An organization shall not fail to meet the requirements of subdivision (a) merely because it manages, maintains, or cares for the mobilehome park it has purchased.

(Amended by Stats. 1990, Ch. 1270, Sec. 4.)



23701w

A veteran s organization, as defined by Section 501(c)(19) of the Internal Revenue Code.

(Amended by Stats. 2005, Ch. 691, Sec. 54. Effective October 7, 2005.)



23701x

(a) A corporation or trust described in Section 501(c)(25) of the Internal Revenue Code, relating to certain title-holding companies.

(b) (1) Notwithstanding subparagraph (B) of paragraph (2) of subdivision (b) of Section 23038, for purposes of applying Section 501(c)(25) of the Internal Revenue Code under this section, the term corporation includes a limited liability company that is classified as a partnership or as a disregarded entity.

(2) A limited liability company that, under the authority of this section, is exempt from the tax imposed by this part is also exempt from the tax and fees imposed under Chapter 10.6 (commencing with Section 17941) of Part 10.

(Amended by Stats. 2003, Ch. 633, Sec. 8. Effective September 30, 2003.)



23701y

A credit union as defined in Section 14002 of the Financial Code. In addition, those credit unions are exempt from all other taxes and licenses, state, county, and municipal, imposed upon those credit unions, except taxes upon their real property, local utility user taxes, sales and use taxes, state energy resources surcharges, state emergency telephone users surcharges, unrelated business income taxes pursuant to Section 23731, motor vehicle and other vehicle registration license fees, and any other tax or license fee imposed by the state upon vehicles, motor vehicles, or the operation thereof.

(Added by Stats. 1999, Ch. 675, Sec. 1. Effective October 10, 1999.)



23701z

An organization established pursuant to Section 5005.1 of the Corporations Code by three or more corporations as an arrangement for the pooling of self-insured claims or losses of those corporations.

(Added by Stats. 1996, Ch. 954, Sec. 41.1. Effective September 26, 1996.)



23702

Section 502 of the Internal Revenue Code, relating to feeder organizations, shall apply, except as otherwise provided.

(a) Exemption shall not be allowed to any organization on the basis that all of its profits are payable to another organization exempt from taxation under either Section 501 of the Internal Revenue Code or this article, if that business activity is being conducted by a separate organization.

(b) The reference to Section 501 of the Internal Revenue Code, relating to exemption, shall be modified to refer to Section 23701.

(c) The reference to Sections 512 and 512(b)(3) of the Internal Revenue Code, relating to the exclusion of the deriving of rents from the definition of trade or business, shall be modified to refer to Section 23732.

(Repealed and added by Stats. 2000, Ch. 252, Sec. 22. Effective January 1, 2001.)



23703

(a) For purposes of this section, charitable corporation means a corporation defined in Section 12582.1 of the Government Code that is required to comply with the filing requirements set forth in Article 7 (commencing with Section 12580) of Chapter 6 of Part 2 of Division 3 of Title 2 of the Government Code.

(b) (1) The exemption granted to a charitable corporation under the provisions of Article 1 (commencing with Section 23701) shall be revoked by the Franchise Tax Board in accordance with this section if the charitable corporation fails to file with the Attorney General any registration or periodic report required by Article 7 (commencing with Section 12580) of Chapter 6 of Part 2 of Division 3 of Title 2 of the Government Code.

(2) A revocation shall occur under this section only after the Attorney General has first notified the Franchise Tax Board in writing that a charitable corporation has failed to file any registration or periodic report on or before the due date thereof, and the Franchise Tax Board has mailed a notice to the charitable corporation stating that the Franchise Tax Board intends to revoke the exemption if the charitable corporation does not file with the Attorney General all past due and currently due documents required by Article 7 (commencing with Section 12580) of Chapter 6 of Part 2 of Division 3 of Title 2 of the Government Code.

(3) After receipt of all required documents from a charitable corporation, the Attorney General shall provide prompt notification to the Franchise Tax Board and the charitable corporation that the charitable corporation has filed all past due and currently due documents required by Article 7 (commencing with Section 12580) of Chapter 6 of Part 2 of Division 3 of Title 2 of the Government Code.

(c) (1) If the Franchise Tax Board does not obtain notification from the Attorney General pursuant to paragraph (3) of subdivision (b) that the charitable corporation has complied with the filing requirements described in subdivision (b) by the last day of the applicable period, the Franchise Tax Board shall revoke the exemption granted to the charitable corporation pursuant to Section 23777 on the first day after the applicable period.

(2) For purposes of this subdivision, the applicable period means:

(A) For notifications of noncompliance from the Attorney General that are received by the Franchise Tax Board before the effective date of the act adding this section, the applicable period shall be 120 days after the effective date of the act adding this section.

(B) For notifications of noncompliance from the Attorney General that are received by the Franchise Tax Board on or after the effective date of the act adding this section, the applicable period shall be 120 days after the Franchise Tax Board mails notification of the intent to revoke the exemption granted to the charitable corporation.

(d) For a charitable corporation whose exemption has been disallowed pursuant to Section 23703, as amended by Section 94 of Chapter 862 of the Statutes of 2000, prior to the effective date of the act adding this section, the Franchise Tax Board may reestablish that charitable corporation s exempt status under Section 23778, after receipt of notification from the Attorney General pursuant to paragraph (3) of subdivision (b) that the filing requirements set forth in Article 7 (commencing with Section 12580) of Chapter 6 of Part 2 of Division 3 of Title 2 of the Government Code have been fulfilled. For purposes of reestablishing the charitable corporation s exempt status under Section 23778, disallowance under Section 23703, as amended by Section 94 of Chapter 862 of the Statutes of 2000, shall be considered a revocation of exemption.

(e) This section shall apply with respect to notifications of noncompliance received from the Attorney General before, on, or after the effective date of the act adding this section.

(Repealed and added by Stats. 2012, Ch. 710, Sec. 2. Effective January 1, 2013.)



23703.5

Section 501(p) of the Internal Revenue Code, relating to suspension of tax-exempt status of terrorist organizations, shall apply, except as otherwise provided:

(a) References to Section 501(a) of the Internal Revenue Code shall be modified to refer to Section 23701.

(b) Section 501(p)(4) of the Internal Revenue Code is modified by substituting the phrase under Part 10 (commencing with Section 17001) and this part for the phrase under any provision of this title, including Sections 170, 545(b)(2), 556(b)(2), 642(c), 2055, 2106(a)(2), and 2522 contained therein.

(c) This section shall apply only during the period described in Section 501(p)(3) of the Internal Revenue Code that the federal tax exemption of the organization described in Section 501(p)(2) of the Internal Revenue Code is suspended for federal income tax purposes under Section 501(p)(1) of the Internal Revenue Code.

(d) Section 501(p)(5) of the Internal Revenue Code shall not apply and in lieu thereof, notwithstanding any other provision of law, no organization or other person may challenge a suspension under this section, a designation or identification described in Section 501(p)(2) of the Internal Revenue Code, the period of suspension described in Section 501(p)(3) of the Internal Revenue Code, or a denial of a deduction under Section 501(p)(4) of the Internal Revenue Code as modified in subdivision (b) in any administrative or judicial proceeding relating to the California tax liability of the organization or other person.

(e) (1) Credit or refund (with interest) with respect to an overpayment shall be made if all of the following apply with respect to that overpayment:

(A) The tax exemption of any organization described in Section 501(p)(2) of the Internal Revenue Code is suspended under this section.

(B) Each designation and identification described in Section 501(p)(2) of the Internal Revenue Code which has been made with respect to that organization is determined to be erroneous under Section 501(p)(6) of the Internal Revenue Code for federal income tax purposes.

(C) The erroneous designations and identifications result in an overpayment of income tax for any taxable year by that organization.

(2) If the credit or refund of any overpayment of tax described in subparagraph (C) of paragraph (1) is prevented at any time by the operation of any law or rule of law (including res judicata), the credit or refund may nevertheless be allowed or made if the claim therefor is filed before the close of the one-year period beginning on the date of the last determination described in subparagraph (B) of paragraph (1).

(f) This section shall apply to designations made before, on, or after November 11, 2003.

(Amended by Stats. 2005, Ch. 691, Sec. 55. Effective October 7, 2005.)



23703.7

Section 501(q) of the Internal Revenue Code, relating to special rules for credit counseling organizations, shall apply, except as otherwise provided.

(a) The phrase Section 23701 shall be substituted for subsection (a) in Section 501(q)(1) of the Internal Revenue Code.

(b) The phrase described in Section 23701d or Section 23701f shall be substituted for described in paragraph (3) or (4) of subsection (c) in Section 501(q)(1) of the Internal Revenue Code.

(c) The phrase described in Section 23701d and exempt from tax under Section 23701 shall be substituted for described in subsection (c)(3) and exempt from tax under subsection (a) in each place that it appears in Section 501(q)(1)(E) of the Internal Revenue Code.

(d) The phrase described in Section 23701d shall not be exempt from tax under Section 23701 shall be substituted for described in paragraph (3) of subsection (c) shall not be exempt from tax under subsection (a) in Section 501(q)(2)(A) of the Internal Revenue Code.

(e) The phrase described in Section 23701d and exempt from tax under Section 23701 on January 1, 2009, shall be substituted for described in paragraph (3) of subsection (c) and exempt from tax under subsection (a) on the date of the enactment of this subsection in Section 501(q)(2)(B)(ii) of the Internal Revenue Code.

(f) The phrase January 1, 2010, shall be substituted for the date of the enactment of this subsection in Section 501(q)(2)(B)(ii)(I) of the Internal Revenue Code.

(g) The phrase described in Section 23701f shall not be exempt from tax under Section 23701 shall be substituted for described in paragraph (4) of subsection (c) shall not be exempt from tax under subsection (a) in Section 501(q)(3) of the Internal Revenue Code.

(Added by Stats. 2010, Ch. 14, Sec. 60. Effective January 1, 2011.)



23704

Section 501(e) of the Internal Revenue Code, relating to cooperative hospital service organizations, shall apply, except as otherwise provided.

(a) References to Section 501(c)(3) of the Internal Revenue Code, relating to charitable organizations, shall be modified to refer to Section 23701d.

(b) References to Section 501(a) of the Internal Revenue Code, relating to exemptions, shall be modified to refer to Section 23701.

(c) The services which may be provided under Section 501(e)(1) of the Internal Revenue Code shall include laundry services.

(d) Section 501(e)(1)(B)(iii) of the Internal Revenue Code is modified by substituting the phrase owned and operated by the United States, the State, or a county or political subdivision thereof, or an agency or instrumentality of any of the foregoing for the phrase owned and operated by the United States, a State, the District of Columbia, or a possession of the United States, or a political subdivision or an agency or instrumentality of any of the foregoing.

(e) References to Section 170(b)(1)(A)(iii) of the Internal Revenue Code, relating to the deductibility of contributions to hospitals, shall be modified to refer to subdivision (e) of Section 23736.

(Repealed and added by Stats. 2000, Ch. 252, Sec. 24. Effective January 1, 2001.)



23704.3

Section 501(o) of the Internal Revenue Code, relating to treatment of hospitals participating in provider-sponsored organizations, shall apply, except that the reference to Section 501(c)(3) of the Internal Revenue Code, relating to charitable organizations, shall be modified to refer to Section 23701d.

(Repealed and added by Stats. 2000, Ch. 252, Sec. 26. Effective January 1, 2001.)



23704.4

Section 501(k) of the Internal Revenue Code, relating to the treatment of certain organizations providing care of children, shall apply, except as otherwise provided.

(a) The reference to Section 501(c)(3) of the Internal Revenue Code, relating to charitable organizations, shall be modified to refer to Section 23701d.

(b) The reference to Section 2522(a)(2) of the Internal Revenue Code, relating to the computation of taxable gifts or Internal Revenue Code Section 2055, relating to transfers for public, charitable, and religious uses, shall not apply.

(Amended by Stats. 2007, Ch. 130, Sec. 227. Effective January 1, 2008.)



23704.5

Section 501(h) of the Internal Revenue Code, relating to expenditures by public charities engaged in activities to influence legislation, shall apply, except as otherwise provided.

(a) The reference to Section 501(a) of the Internal Revenue Code, relating to exemption from taxation, shall be modified to refer to Section 23701.

(b) The reference to Section 501(c)(3) of the Internal Revenue Code, relating to charitable organizations, shall be modified to refer to Section 23701d.

(Repealed and added by Stats. 2000, Ch. 252, Sec. 30. Effective January 1, 2001.)



23704.6

Section 504 of the Internal Revenue Code, relating to status after organization ceases to qualify for exemption under Section 501(c)(3) because of substantial lobbying or because of political activities, shall apply, except as otherwise provided.

(a) The reference to Section 501(a) of the Internal Revenue Code, relating to exemption from taxation, shall be modified to refer to Section 23701.

(b) The reference to Section 501a(c)(3) of the Internal Revenue Code, relating to charitable organizations, shall be modified to refer to Section 23701d.

(c) The reference to Section 501(c)(4) of the Internal Revenue Code, relating to civic leagues, social welfare organizations, and local associations of employees, shall be modified to refer to Section 23701f.

(Repealed and added by Stats. 2000, Ch. 252, Sec. 32. Effective January 1, 2001.)



23705

(a) (1) An organization described in Section 23701i (voluntary employee s beneficiary associations) or 23701q (qualified group legal service plans) which is part of a plan of an employer shall not be exempt from tax under Section 23701, unless that plan meets the requirements of Section 505(b) of the Internal Revenue Code.

(2) Paragraph (1) shall not apply to any organization described in Section 505(a)(2) of the Internal Revenue Code.

(b) A copy of any notice filed with the Secretary of the Treasury, pursuant to Section 505(c) of the Internal Revenue Code, relating to application for tax-exempt status, shall be filed at the same time and in the same manner with the Franchise Tax Board.

(Amended by Stats. 2005, Ch. 691, Sec. 56. Effective October 7, 2005.)



23706

Any exemption from the bank and corporation franchise tax under Chapter 2 (commencing with Section 23101) or the corporation income tax under Chapter 3 (commencing with Section 23501), granted by any California statute on or after January 1, 1985, for an organization which is an instrumentality of this state, shall be provided for in this part of the code.

(Added by Stats. 1985, Ch. 1461, Sec. 87. Effective October 1, 1985.)



23707

(a) Except as provided in subdivision (b), the status of any organization as a private foundation shall be terminated only if

(1) Such organization notifies the Franchise Tax Board (at such time and in such manner as the Franchise Tax Board may by regulations prescribe) of its intent to accomplish such termination, or

(2) Such organization has been terminated by the Attorney General of this state or by action taken pursuant to Section 507 of the Internal Revenue Code.

(b) (1) The status as a private foundation of any organization shall be terminated if

(A) Such organization distributes all of its net assets to one or more organizations described below (other than clauses (vii), (viii), (ix) or (x)) each of which has been in existence and so described for a continuous period of at least 60 calendar months immediately preceding such distribution and exempt from tax under Section 23701d of the Revenue and Taxation Code or Section 501(c)(3) of the Internal Revenue Code during the last 60 months, or

(i) A church or a convention or association of churches,

(ii) An educational organization which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on,

(iii) An organization the principal purpose or functions of which are the providing of medical or hospital care or medical education or medical research, if the organization is a hospital, or if the organization is a medical research organization directly engaged in the continuous active conduct of medical research in conjunction with a hospital, and during the calendar year in which the contribution is made such organization is committed to spend such contributions for such research before January 1 of the fifth calendar year which begins after the date such contribution is made.

(iv) An organization which normally receives a substantial part of its support (exclusive of income received in the exercise or performance by such organization of its charitable, educational, or other purpose or function constituting the basis for its exemption under Section 23701d) from the United States or any state or political subdivision thereof or from direct or indirect contributions from the general public, and which is organized and operated exclusively to receive, hold, invest, and administer property and to make expenditures to or for the benefit of a college or university which is an organization referred to in clause (ii) of this subparagraph and which is an agency or instrumentality of a state or political subdivision thereof, or which is owned or operated by a state or political subdivision thereof or by an agency or instrumentality of one or more states or political subdivisions,

(v) A governmental unit referred to in Section 170(c)(1) of the Internal Revenue Code,

(vi) An organization referred to in Section 170(c)(2) of the Internal Revenue Code which normally receives a substantial part of its support (exclusive of income received in the exercise or performance by such organization of its charitable, educational, or other purpose or function constituting the basis for its exemption under Section 23701d) from a governmental unit referred to in Section 170(c)(1) of the Internal Revenue Code or from direct or indirect contributions from the general public,

(vii) A private operating foundation (as defined in Section 4942(j) (3) of the Internal Revenue Code),

(viii) Any other private foundation (as defined in Section 509(a) of the Internal Revenue Code) which, not later than the 15th day of the third month after the close of the foundation s taxable year in which contributions are received, makes qualifying distributions (as defined in Section 4942(g) of the Internal Revenue Code, as amended by P.L. 94-455, without regard to paragraph (3) thereof), which are treated, after the application of Section 4942(g)(3) of the Internal Revenue Code as distributions out of corpus (in accordance with Section 4942(h) of the Internal Revenue Code) in an amount equal to 100 percent of such contributions, and with respect to which the taxpayer maintains adequate records or other sufficient evidence from the foundation showing that the foundation made such qualifying distributions,

(ix) A private foundation all of the contributions to which are pooled in a common fund and which would be described in paragraph (3) of Section 509(a) of the Internal Revenue Code but for the right of any substantial contributor (hereafter in this clause called donor ) or his spouse to designate annually the recipients, from among organizations described in paragraph (1) of Section 509(a) of the Internal Revenue Code, of the income attributable to the donor s contribution to the fund and to direct (by deed or by will) the payment, to an organization described in such paragraph (1), of the corpus in the common fund shall apply only if all the income of the common fund is required to be (and is) distributed to one or more organizations described in such paragraph (1) not later than the 15th day of the third month after the close of the taxable year in which the income is realized by the fund and only if all of the corpus attributable to any donor s contribution to the fund is required to be (and is) distributed to one or more of such organizations not later than one year after his death or after the death of his surviving spouse if she has the right to designate the recipients of such corpus, and

(x) An organization described in paragraph (2) or (3) of Section 509(a) of the Internal Revenue Code.

(B) Such organization meets the requirements of Section 507(b)(1)(B) or paragraph (1), (2), or (3) of Section 509(a) of the Internal Revenue Code, whichever applies, and furnishes copies of its federal notice of termination of its private foundation status to the Franchise Tax Board.

(2) For purposes of this part, in the case of a transfer of assets of any private foundation to another private foundation pursuant to any liquidation, merger, redemption, recapitalization, or other adjustment, organization, or reorganization, the transferee foundation shall not be treated as a newly created organization.

(Amended by Stats. 1983, Ch. 488, Sec. 94. Effective July 28, 1983.)



23708

(a) For the purposes of this part, unless otherwise indicated in context, the term an organization exempt from tax shall mean an organization which has satisfied the provisions of Section 23701.

(b) Except as provided in subdivision (c), any organization (including an organization in existence on December 31, 1970) which is described in Section 23701d and which does not notify the Franchise Tax Board at such time and such manner as the Franchise Tax Board may prescribe, that it is not a private foundation shall be presumed to be a private foundation. The time prescribed for giving notice under this subdivision shall not expire before the 90th day after the day on which the regulations first prescribed under this subdivision become final.

(c) Subdivision (b) shall not apply to

(1) Churches, their integrated auxiliaries, and conventions or associations of churches, or

(2) Any organization which is not a private foundation (as defined in Section 23709).

(3) The Franchise Tax Board may by regulations exempt (to the extent and subject to such conditions as may be prescribed in such regulations) from the provisions of subdivision (b)

(A) Educational organizations which normally maintain a regular faculty and curriculum and normally have a regularly enrolled body of pupils or students in attendance at the place where their educational activities are regularly carried on; and

(B) Any other class of organizations with respect to which the Franchise Tax Board determines that full compliance with the provisions of subdivision (b) is not necessary to the efficient administration of the provisions of this title relating to private foundations.

(d) (1) No gift or bequest made to an organization upon which the tax provided by Section 507(c) of the Internal Revenue Code has been imposed shall be allowed as a deduction under Section 24357, if such gift or bequest is made

(A) By any person after notification of termination is made under Section 507(a) of the Internal Revenue Code, or

(B) By a substantial contributor (as defined in Section 507(d)(2) of the Internal Revenue Code) in his taxable year which includes the first day on which action is taken by such organization which culminates in the imposition of tax under Section 507(c) of the Internal Revenue Code and any subsequent taxable year.

(2) No gift or bequest made to an organization shall be allowed as a deduction under Section 24357, if such gift or bequest is made

(A) To a private foundation or trust described in Section 4947 of the Internal Revenue Code in a taxable year for which it fails to meet the requirements of subdivision (e) of this section (determined without regard to subparagraphs (B) and (C) of paragraph (2) of subdivision (e) of this section), or

(B) To any organization that has not established its exemption under Section 23701d or Section 501(c)(3) of the Internal Revenue Code for the period concerned.

(3) Paragraph (1) shall not apply if the entire amount of the unpaid portion of the tax imposed under Section 507(c) of the Internal Revenue Code is abated.

(e) (1) A private foundation shall not be exempt from taxation under Section 23701d unless its governing instrument includes provisions the effects of which are

(A) To require its income for each taxable year to be distributed at such time and in such manner as not to subject the foundation to tax under Section 4942 of the Internal Revenue Code, as amended by P.L. 94-455, and

(B) To prohibit the foundation from engaging in any act of self-dealing (as defined in Section 4941 of the Internal Revenue Code) from retaining any excess business holdings (as defined in Section 4943 of the Internal Revenue Code), from making any investments in such manner as to subject the foundation to tax under Section 4944 of the Internal Revenue Code.

(2) In the case of any organization organized before January 1, 1970, paragraph (1) shall not apply

(A) To any taxable year beginning before January 1, 1972,

(B) To any period after December 31, 1971, during the pendency of any judicial proceeding begun before January 1, 1972, by the private foundation which is necessary to reform, or to excuse such foundation from compliance with, its governing instrument or any other instrument in order to meet the requirements of paragraph (1), and

(C) To any period after the termination of any judicial proceeding described in subparagraph (B) during which its governing instrument or any other instrument does not permit it to meet the requirements of paragraph (1).

(3) This subdivision shall not apply to require the inclusion in governing instruments of any provisions inconsistent with this subdivision.

(f) Notwithstanding any of the requirements of this section, if they are determined to be met under federal law they are also met for state purposes.

(Amended by Stats. 1983, Ch. 488, Sec. 95. Effective July 28, 1983.)



23709

(a) For the purposes of this part the term private foundation means a domestic or foreign organization defined in the Internal Revenue Code as a private foundation.

(b) For the purposes of this part, if an organization is a private foundation (within the meaning of subdivision (a)) on December 31, 1970, or becomes a private foundation on any subsequent date, such organization shall be treated as a private foundation for all periods after December 31, 1970, or after such subsequent date, unless its status as such is terminated.

(c) For purposes of this part, an organization the status of which as a private foundation is terminated shall be treated as an organization created on the day after the date of such termination, except in the case of a transfer of assets of any private foundation to another private foundation pursuant to any liquidation, merger, redemption, recapitalization, or other adjustment, organization, or reorganization, the transferee shall not be treated as a newly created organization.

(d) For purposes of this part, the term support includes (but is not limited to)

(1) Gifts, grants, contributions, or membership fees,

(2) Gross receipts from admissions, sales of merchandise, performance of services, or furnishing of facilities in any activity which is not an unrelated trade or business (within the meaning of Section 23734),

(3) Net income from unrelated business activities, whether or not such activities are carried on regularly as a trade or business,

(4) Gross investment income (as defined in subdivision (e)),

(5) Tax revenues levied for the benefit of an organization and either paid to or expended on behalf of such organization, and

(6) The value of services or facilities (exclusive of services or facilities generally furnished to the public without charge) furnished by a governmental unit referred to in Section 170(c)(1) of the Internal Revenue Code to an organization without charge.

Such term does not include any gain from the sale or other disposition of property which would be considered as gain from the sale or exchange of a capital asset, or the value of exemption from any federal, state, or local tax or any similar benefit.

(e) For purposes of this section, the term gross investment income means the gross amount of income from interest, dividends, rents, and royalties, but not including any such income to the extent included in computing the tax imposed by Section 23731.

(Amended by Stats. 1983, Ch. 488, Sec. 96. Effective July 28, 1983.)



23710

Any organization exempted from taxes imposed under this part pursuant to the provisions of this article shall not be disqualified for such exemption on the basis that it conducts bingo games pursuant to Section 326.5 of the Penal Code, provided that the proceeds from those games are used exclusively for charitable purposes.

(Added by Stats. 1988, Ch. 11, Sec. 58. Effective February 19, 1988. Applicable to income years beginning on or after January 1, 1987, by Sec. 95 of Ch. 11.)



23711

Section 529 of the Internal Revenue Code, relating to qualified state tuition programs, shall apply, except as otherwise provided.

(a) Section 529(a) of the Internal Revenue Code is modified as follows:

(1) By substituting the phrase under Part 10 (commencing with Section 17001) and this part in lieu of the phrase under this subtitle.

(2) By substituting Article 2 (commencing with Section 23731) in lieu of section 511.

(b) A copy of the report required to be filed with the Secretary of the Treasury under Section 529(d) of the Internal Revenue Code shall be filed with the Franchise Tax Board at the same time and in the same manner as specified in that section.

(Amended by Stats. 2005, Ch. 691, Sec. 57. Effective October 7, 2005.)



23711.5

The Golden State Scholarshare Trust, established pursuant to Article 19 (commencing with Section 69980) of Chapter 2 of Part 42 of the Education Code, is an instrumentality of this state and the income of the Scholarshare trust shall be exempt from taxes imposed under this part. The Scholarshare trust is established and shall be maintained as a qualified state tuition program as defined in Section 529 of the Internal Revenue Code.

(Added by renumbering Section 24328 by Stats. 2003, Ch. 455, Sec. 8. Effective January 1, 2004.)



23712

Section 530 of the Internal Revenue Code, relating to Coverdell education savings accounts, shall apply, except as otherwise provided.

(a) Section 530(a) of the Internal Revenue Code is modified as follows:

(1) By substituting the phrase under Part 10 (commencing with Section 17001) and this part for the phrase under this subtitle.

(2) By substituting Article 2 (commencing with Section 23731) for section 511.

(b) For taxable years beginning before January 1, 2002, Section 530(b)(1) of the Internal Revenue Code, relating to Coverdell education savings account, is modified to additionally require that upon the date that the designated beneficiary becomes 30 years of age, any balance to the credit of the beneficiary shall be distributed within 30 days after the date the beneficiary becomes 30 years of age to that beneficiary.

(c) Section 530(d) of the Internal Revenue Code is modified as follows:

(1) By substituting the phrase under Part 10 (commencing with Section 17001) in the manner as provided in Section 72(b) of the Internal Revenue Code, as modified by Part 10 for the phrase in the manner as provided in Section 72(b) in Section 530(d)(1) of the Internal Revenue Code.

(2) (A) By substituting the phrase tax imposed by Part 10 (commencing with Section 17001) for the phrase tax imposed by this chapter in Section 530(d)(4)(A) of the Internal Revenue Code.

(B) By substituting the phrase increased by 2
1/2
percent for the phrase increased by 10 percent in Section 530(d)(4)(A) of the Internal Revenue Code.

(C) By substituting the phrase shall be included in the contributor s gross income under Part 10 (commencing with Section 17001) or this part for the phrase shall be included in gross income in Section 530(d)(4)(C) of the Internal Revenue Code.

(D) For taxable years beginning before January 1, 2005:

(i) By additionally providing that Section 530(d)(4)(A) of the Internal Revenue Code shall not apply if the payment or distribution is made on account of the attendance of the designated beneficiary at the United States Military Academy, the United States Naval Academy, the United States Air Force Academy, the United States Coast Guard Academy, or the United States Merchant Marine Academy, to the extent that the amount of the payment or distribution does not exceed the costs of advanced education (as defined by Section 2005(e)(3) of Title 10 of the United States Code, as in effect on November 11, 2003) attributable to that attendance.

(ii) The amendments made to this section by Section 12 of Chapter 552 of the Statutes of 2004 shall apply to taxable years beginning after December 31, 2002.

(d) For purposes of Part 10 (commencing with Section 17001) and this part, in the case of a custodial account treated as a trust by reason of Section 530(g) of the Internal Revenue Code, the custodian of that account shall be treated as the trustee thereof.

(e) A copy of the report, which is required to be filed with the Secretary of the Treasury under Section 530(h) of the Internal Revenue Code, shall be filed with the Franchise Tax Board at the same time and in the same manner as specified in that section.

(f) Section 109(d)(2) of Public Law 110-245, relating to application of amendments to deaths from injuries occurring on or after October 7, 2001, and before enactment, shall apply, except as otherwise provided.

(Amended by Stats. 2010, Ch. 14, Sec. 61. Effective January 1, 2011.)






ARTICLE 2. Taxation of Business Income of Certain Article 1 Organizations

23731

Every organization or trust exempt under this chapter, except as provided in this article, is subject to the tax imposed upon its unrelated business taxable income, as defined in Section 23732, as follows:

(a) Corporations (other than banks and financial corporations), associations, and business trusts are subject to the tax imposed under Section 23501.

(b) Trusts are subject to the tax imposed by subdivision (e) of Section 17041.

This section applies to taxable years beginning after December 31, 1970.

(Amended by Stats. 2000, Ch. 862, Sec. 96. Effective January 1, 2001.)



23732

Section 512 of the Internal Revenue Code, relating to unrelated business taxable income, shall apply, except as otherwise provided.

(a) Section 512(a)(2) of the Internal Revenue Code, relating to special rule for foreign organizations, shall not be applicable.

(b) Section 512(a)(3) of the Internal Revenue Code, relating to special rules applicable to organizations described in paragraph (7), (9), (17), or (20) of Section 501(c), shall be modified as follows:

(1) The reference to Section 501(c)(7) of the Internal Revenue Code shall be modified to refer to Section 23701g.

(2) The reference to Section 501(c)(9) of the Internal Revenue Code shall be modified to refer to Section 23701i.

(3) The reference to Section 501(c)(17) of the Internal Revenue Code shall be modified to refer to Section 23701n.

(4) The reference to Section 501(c)(20) of the Internal Revenue Code shall be modified to refer to Section 23701q.

(c) Section 512(d) of the Internal Revenue Code, relating to treatment of dues of agricultural or horticultural organizations, shall be modified by substituting Section 23701a for Section 501(c)(5) of the Internal Revenue Code.

(d) Section 512(b)(13)(E) of the Internal Revenue Code is modified as follows:

(1) The phrase tax imposed under Part 10 (commencing with Section 17001) or this part shall be substituted for tax imposed by this chapter in Section 512(b)(13)(E)(ii) of the Internal Revenue Code.

(2) The phrase January 1, 2010, shall be substituted for the date of the enactment of this subparagraph in Section 512(b)(13)(iii)(I) of the Internal Revenue Code.

(3) The amendments made by the act adding this subdivision shall apply to payments received or accrued on or after January 1, 2010.

(Amended by Stats. 2010, Ch. 14, Sec. 62. Effective January 1, 2011.)



23734

(a) Section 513 of the Internal Revenue Code, relating to unrelated trade or business, shall apply, except as otherwise provided.

(b) Section 513(g) of the Internal Revenue Code, relating to certain pole rentals, shall not apply.

(Amended by Stats. 1993, Ch. 877, Sec. 39. Effective October 6, 1993.)



23735

(a) Section 514 of the Internal Revenue Code, relating to unrelated debt-financed income, shall apply, except as otherwise provided.

(b) Section 10214 of Public Law 100-203, relating to the treatment of certain partnership allocations, shall apply to taxable years beginning on or after January 1, 1990, for property acquired by the partnership after October 13, 1987, and partnership interests acquired after October 13, 1987.

(c) An interest in a participation agreement, as defined in subdivision (i) of Section 69980 of the Education Code, shall not be treated as debt.

(Amended by Stats. 2000, Ch. 862, Sec. 97. Effective January 1, 2001.)



23736

Sections 23736.1 to 23736.4, inclusive, shall apply to any organization described in Section 23701d or Section 23701n except

(a) A religious organization (other than a trust);

(b) An educational organization which normally maintains a regular faculty and curriculum and normally has a regularly enrolled body of pupils or students in attendance at the place where its educational activities are regularly carried on;

(c) An organization which normally receives a substantial part of its support (exclusive of income received in the exercise or performance by such organization of its charitable, educational, or other purpose or function constituting the basis for its exemption under Section 23701d) from the United States or any state or political subdivision thereof or from direct or indirect contributions from the general public;

(d) An organization which is operated, supervised, controlled, or principally supported by a religious organization (other than a trust) which is itself not subject to the provisions of this article; and

(e) An organization the principal purposes or functions of which are the providing of medical or hospital care or medical education or medical research.

(Amended by Stats. 1961, Ch. 857.)



23736.1

(a) For the purposes of this article, the term prohibited transaction means any transaction in which an organization subject to this article

(1) Lends any part of its income or corpus, without the receipt of adequate security and a reasonable rate of interest, to;

(2) Pays any compensation, in excess of a reasonable allowance for salaries or other compensation for personal services actually rendered, to;

(3) Makes any part of its services available on a preferential basis to;

(4) Makes any substantial purchase of securities or any other property, for more than adequate consideration in money or money s worth, from;

(5) Sells any substantial part of its securities or other property, for less than an adequate consideration in money or money s worth, to; or

(6) Engages in any other transaction that results in a substantial diversion of its income or corpus to; the creator of the organization (if a trust); a person who has made a substantial contribution to the organization; a member of the family (as defined in Section 267(c)(4) of the Internal Revenue Code) of an individual who is the creator of that trust or who has made a substantial contribution to that organization; or a corporation controlled by that creator or person through the ownership, directly or indirectly, of 50 percent or more of the total combined voting power of all classes of stock entitled to vote or 50 percent or more of the total value of shares of all classes of stock of the corporation.

(b) For purposes of subdivision (a), a bond, debenture, note, or certificate or other evidence of indebtedness (hereinafter in this section referred to as obligation ) acquired by a trust described in Section 23701n shall not be treated as a loan made without the receipt of adequate security if

(1) The obligation is acquired

(A) On the market, either (i) at the price of the obligation prevailing on a national securities exchange that is registered with the Securities and Exchange Commission, or (ii) if the obligation is not traded on a national securities exchange, at a price not less favorable to the trust than the offering price for the obligation as established by current bid and asked prices quoted by persons independent of the issuer;

(B) From an underwriter, at a price (i) not in excess of the public offering price for the obligation as set forth in a prospectus or offering circular filed with the Securities and Exchange Commission, and (ii) at which a substantial portion of the same issue is acquired by persons independent of the issuer; or

(C) Directly from the issuer, at a price not less favorable to the trust than the price paid currently for a substantial portion of the same issue by persons independent of the issuer;

(2) Immediately following acquisition of that obligation

(A) Not more than 25 percent of the aggregate amount of obligations issued in that issue and outstanding at the time of acquisition is held by the trust, and

(B) At least 50 percent of the aggregate amount referred to in subparagraph (A) is held by persons independent of the issuer; and

(3) Immediately following acquisition of the obligation, not more than 25 percent of the assets of the trust is invested in obligations of persons described in subdivision (a).

(4) (A) In the case of a trust described in Section 23701n, or in the case of a corporation described in Section 23701h, all of the stock of which was acquired before January 1, 1961, by a trust described in Section 23701n, any indebtedness incurred by that trust or that corporation before January 1, 1961, in connection with real property that is leased before January 1, 1961, and any indebtedness incurred by that trust or that corporation on or after that date necessary to carry out the terms of that lease, shall not be considered as an indebtedness with respect to that trust or that corporation for purposes of this section.

(B) In the application of paragraph (1) of subdivision (a), if a trust described in Section 23701n forming part of a supplemental unemployment compensation benefit plan lends any money to another trust described in Section 23701n forming part of the same plan, that loan shall not be treated as an indebtedness of the borrowing trust, except to the extent that the loaning trust

(i) Incurs any indebtedness in order to make that loan,

(ii) Incurred indebtedness before the making of that loan which would not have been incurred but for the making of that loan, or

(iii) Incurred indebtedness after the making of that loan which would not have been incurred but for the making of that loan and that was reasonably foreseeable at the time of making that loan.

(c) Subdivision (a) shall not apply to a loan made by a trust described in Section 23701n to the employer (or to a renewal of that loan or, if the loan is repayable upon demand, to a continuation of that loan) if the loan bears a reasonable rate of interest, and if (in the case of a making or renewal)

(1) The employer is prohibited (at the time of that making or renewal) by any law of the United States or regulation thereunder from directly or indirectly pledging, as security for the loan, a particular class or classes of his or her assets the value of which (at that time) represents more than one-half of the value of all his or her assets;

(2) The making or renewal, as the case may be, is approved in writing as an investment that is consistent with the exempt purposes of the trust by a trustee who is independent of the employer, and no other independent trustee had previously refused to give that written approval; and

(3) Immediately following the making or renewal, as the case may be, the aggregate amount loaned by the trust to the employer, without the receipt of adequate security, does not exceed 25 percent of the value of all the assets of the trust.

(4) For purposes of paragraph (2) the term trustee means, with respect to any trust for which there is more than one trustee who is independent of the employer, a majority of those independent trustees. For purposes of paragraph (3), the determination as to whether any amount loaned by the trust to the employer is loaned without the receipt of adequate security shall be made without regard to subdivision (b).

(Amended by Stats. 2004, Ch. 183, Sec. 333. Effective January 1, 2005.)



23736.2

An organization described in Section 23701d which is subject to the provisions of this article, except those specified in Sections 23736, shall not be exempt from taxation under Article 1 of this chapter if it has engaged in a prohibited transaction after January 1, 1951; and an organization described in Section 23701n which is subject to the provisions of this article shall not be exempt from taxation under Article 1 of this chapter if it has engaged in a prohibited transaction after December 31, 1960.

(Amended by Stats. 1961, Ch. 857.)



23736.3

An organization described in Section 23701n or Section 23701d, except as specified in Section 23736, shall be denied exemption under Section 23736.2 only for taxable years subsequent to the taxable years during which it is notified by the Franchise Tax Board that it has engaged in a prohibited transaction, unless such organization entered into such prohibited transaction with the purpose of diverting corpus or income of the organization from its exempt purposes, and such transaction involved a substantial part of the corpus or income of such organization.

(Amended by Stats. 2000, Ch. 862, Sec. 98. Effective January 1, 2001.)



23736.4

Any organization denied exemption under Section 23701d or Section 23701n by reason of the provisions of Section 23736.2 with respect to any taxable year following the taxable year in which notice of denial of exemption was received, may, under regulations prescribed by the Franchise Tax Board, file claim for exemption, and if the Franchise Tax Board pursuant to such regulations, is satisfied that such organizations will not knowingly again engage in a prohibited transaction, such organization shall be exempt with respect to taxable years subsequent to the year in which such claim is filed.

(Amended by Stats. 2000, Ch. 862, Sec. 99. Effective January 1, 2001.)



23737

In the case of any organization described in Section 23701d to which this article is applicable, exemption under Article 1 (commencing with Section 23701) shall be denied for the taxable year if the amounts accumulated out of income during the taxable year or any prior taxable year and not actually paid out by the end of the taxable year

(a) Are unreasonable in amount or duration in order to carry out the charitable, educational, or other purpose or function constituting the basis for such organization s exemption under Section 23701d; or

(b) Are used to a substantial degree for purposes or functions other than those constituting the basis for such organization s exemption under Section 23701d, or

(c) Are invested in such a manner as to jeopardize the carrying out of the charitable, educational, or other purpose or function constituting the basis for such organization s exemption under Section 23701d.

(Amended by Stats. 2000, Ch. 862, Sec. 100. Effective January 1, 2001.)



23740

Section 4911 of the Internal Revenue Code, relating to tax on excess expenditures to influence legislation, shall apply, except as otherwise provided.

(a) Section 4911(a)(1) of the Internal Revenue Code shall not apply.

(b) Section 4911(f)(4)(A) of the Internal Revenue Code shall include efforts to influence legislation with respect to acts, bills, resolutions, or similar items by the State Legislature.

(Repealed and added by Stats. 2000, Ch. 252, Sec. 34. Effective January 1, 2001.)



23741

Notwithstanding any other provision in this part, in the case of a church exempt from taxes imposed under this part pursuant to Article 1 (commencing with Section 23701) of Chapter 4, any rental income received, directly or indirectly, from another church exempt from taxes imposed under this part pursuant to Article 1 (commencing with Section 23701) of Chapter 4 for rental of exempt function church property is exempt from any tax imposed by this part.

(Added by Stats. 1981, Ch. 341, Sec. 1. Effective September 9, 1981. Applicable to income years beginning on or after January 1, 1981, by Sec. 2 of Ch. 341.)






ARTICLE 3. Returns of Exempt Organizations

23771

(a) Except as provided in subdivision (b), every organization, otherwise exempt under Article 1 (commencing with Section 23701), but having income of the character described in Article 2 (commencing with Section 23731), shall file a return, verified by an executive officer under penalty of perjury in the form prescribed by the Franchise Tax Board, on or before the 15th day of the fifth month following the close of the taxable year, reporting its income from those activities and shall pay a tax as required by Section 23731 on its unrelated business taxable income as defined in Section 23732.

(b) An education IRA described in Section 23712 shall file a return described in subdivision (a) on or before the 15th day of the fourth month following the close of the taxable year.

(Amended by Stats. 2000, Ch. 862, Sec. 101. Effective January 1, 2001.)



23772

(a) For the purposes of this part

(1) Except as provided in paragraph (2), every organization exempt from taxation under Section 23701 and every trust treated as a private foundation because of Section 4947(a)(1) of the Internal Revenue Code shall file an annual return, stating specifically the items of gross income, receipts, and disbursements, and any other information for the purpose of carrying out the laws under this part as the Franchise Tax Board may by rules or regulations prescribe, and shall keep any records, render under oath any statements, make any other returns, and comply with any rules and regulations as the Franchise Tax Board may from time to time prescribe. The return shall be filed on or before the 15th day of the fifth full calendar month following the close of the taxable year.

(2) Exceptions from filing

(A) Mandatory exceptions Paragraph (1) shall not apply to

(i) Churches, their integrated auxiliaries, and conventions or association of churches,

(ii) An organization (other than a private foundation as defined in Section 23709), the gross receipts of which in each taxable year are normally not more than fifty thousand dollars ($50,000), or

(iii) The exclusively religious activities of any religious order.

(B) Discretionary exceptions The Franchise Tax Board may permit the filing of a simplified return for organizations based on either gross receipts or total assets or both gross receipts and total assets, or may permit the filing of an information statement (without fee), or may permit the filing of a group return for incorporated or unincorporated branches of a state or national organization where it determines that an information return is not necessary to the efficient administration of this part.

(3) An organization that is required to file an annual information return shall pay a filing fee of ten dollars ($10) on or before the due date for filing the annual information return (determined with regard to any extension of time for filing the return) required by this section. In case of failure to pay the fee on or before the due date, unless it is shown that the failure is due to reasonable cause, the filing fee shall be twenty-five dollars ($25). All collection remedies provided in Article 5 (commencing with Section 18661) of Chapter 2 of Part 10.2 are applicable to collection of the filing fee. However, the filing fee does not apply to the organization described in paragraph (4).

(4) Paragraph (3) does not apply to: (A) a religious organization exempt under Section 23701d; (B) an educational organization exempt under Section 23701d, if that organization normally maintains a regular faculty and curriculum and normally has a regularly organized body of pupils or students in attendance at the place where its educational activities are regularly carried on; (C) a charitable organization, or an organization for the prevention of cruelty to children or animals, exempt under Section 23701d, if that organization is supported, in whole or in part, by funds contributed by the United States or any state or political subdivision thereof, or is primarily supported by contributions of the general public; (D) an organization exempt under Section 23701d, if that organization is operated, supervised, or controlled by or in connection with a religious organization described in subparagraph (A).

(b) Every organization described in Section 23701d that is subject to the requirements of subdivision (a) is required to furnish annually information, at the time and in the manner as the Franchise Tax Board may by rules or regulations prescribe, setting forth all of the following:

(1) Its gross income for the year.

(2) Its expenses attributable to gross income and incurred within the year.

(3) Its disbursements within the year for the purposes for which it is exempt.

(4) A balance sheet showing its assets, liabilities, and net worth as of the beginning of that year.

(5) The total of the contributions and gifts received by it during the year, and the names and addresses of all substantial contributors.

(6) The names and addresses of its foundation manager (within the meaning of Section 4946 of the Internal Revenue Code) and highly compensated employees.

(7) The compensation and other payments made during the year to each individual described in paragraph (6).

(8) In the case of an organization with respect to which an election under Section 23704.5 is effective for the taxable year, the following amounts for that organization for that taxable year:

(A) The lobbying expenditures (as defined in Section 4911(c)(1) of the Internal Revenue Code).

(B) The lobbying nontaxable amount (as defined in Section 4911(c)(2) of the Internal Revenue Code).

(C) The grassroots expenditures (as defined in Section 4911(c)(3) of the Internal Revenue Code).

(D) The grassroots nontaxable amount (as defined in Section 4911(c)(4) of the Internal Revenue Code). For purposes of this paragraph, if Section 23740 applies to the organization for the taxable year, the organization shall furnish the amounts with respect to the affiliated group as well as with respect to the organization.

(9) Other information with respect to direct or indirect transfers to, and other direct or indirect transactions and relationships with, other organizations described in Sections 23701a to 23701w, inclusive (other than Sections 23701d, 23701k, and 23701t), as the Franchise Tax Board may require to prevent either of the following:

(A) Diversion of funds from the organization s exempt purpose.

(B) Misallocation of revenue or expense.

(10) Information with respect to qualified disaster relief activities.

(11) Any other relevant information as the Franchise Tax Board may prescribe.

(12) Each controlling organization, within the meaning of Section 512(b)(13) of the Internal Revenue Code, which is subject to the requirements of subdivision (a), shall include on the return required under subdivision (a) all of the following information:

(A) Any interest, annuities, royalties, or rents received from each controlled entity, within the meaning of Section 512(b)(13) of the Internal Revenue Code.

(B) Any loans made to each controlled entity.

(C) Any transfers of funds between such controlling organization and each such controlled entity.

(13) (A) Any organization, the gross receipts of which in any taxable year result in the organization being referred to in clause (ii) of subparagraph (A) of paragraph (2) of subdivision (a), or subparagraph (B) of paragraph (2) of subdivision (a), shall do both of the following:

(i) Furnish annually, in electronic form, and at the time and in the manner as may be prescribed by the Franchise Tax Board, the legal name of the organization, any name under which the organization operates or does business, the organization s mailing address and the Internet Web site address, if any, the organization s taxpayer identification number, the name and address of a principal officer, and evidence of the continuing basis for the organization s exemption from the filing requirements under paragraph (1) of subdivision (a).

(ii) Upon termination of the existence of the organization, shall furnish notice of the termination.

(B) This paragraph shall apply to notices and returns with respect to annual periods beginning on or after January 1, 2010.

(14) (A) If an organization described in paragraph (1) of subdivision (a) or paragraph (13) of this subdivision fails to file an annual return or notice required under either paragraph (1) of subdivision (a) or paragraph (13) of this subdivision for three consecutive years, that organization s status as an organization exempt from tax under Section 23701 shall be considered revoked on and after the date set by the Franchise Tax Board for the filing of the third annual return or notice. The Franchise Tax Board shall publish and maintain a list of any organization for which the tax-exempt status is revoked.

(B) Any organization for which the tax-exempt status is revoked under subparagraph (A) must apply for reinstatement of that status regardless of whether that organization was originally required to make an application for tax-exempt status.

(C) If, upon application for reinstatement of status as an organization exempt from tax under Section 23701, an organization described in subparagraph (A) can show to the satisfaction of the Franchise Tax Board evidence of reasonable cause for the failure described in that subparagraph, the organization s exempt status may, in the discretion of the Franchise Tax Board, be reinstated effective from the date of the revocation under that subparagraph.

(D) This paragraph shall apply to notices and returns with respect to annual periods beginning on or after January 1, 2010.

(c) For the purposes of this part

(1) In the case of a failure to file a return required under this section on the date and in the manner prescribed therefor (determined with regard to any extension of time for filing), unless it is shown that the failure is due to reasonable cause, there shall be paid (on notice and demand by the Franchise Tax Board and in the same manner as tax) by the exempt organization or trust failing so to file, five dollars ($5) for each month or part thereof during which the failure continues, but the total amount imposed hereunder on any organization for failure to file any return may not exceed forty dollars ($40).

(2) The Franchise Tax Board may make written demand upon a private foundation failing to file under paragraph (1) of this subdivision specifying therein a reasonable future date by which the filing shall be made, and if the filing is not made on or before that date, and unless it is shown that failure so to file is due to reasonable cause, there shall be paid (on notice and demand by the Franchise Tax Board and in the same manner as tax) by the person failing so to file, in addition to the penalty prescribed in paragraph (1), a penalty of five dollars ($5) each month or part thereof after the expiration of the time specified in the written demand during which the failure continues, but the total amount imposed hereunder on all persons for the failure to file shall not exceed twenty-five dollars ($25). If more than one person is liable under this paragraph for a failure to file, all of those persons shall be jointly and severally liable with respect to the failure. The term person as used herein means any officer, director, trustee, employee, member, or other individual who is under a duty to perform the act in respect of which the violation occurs.

(3) This subdivision shall not apply with respect to any notice required under paragraph (13) of subdivision (b).

(d) The amendments made to this section by the act adding this subdivision shall apply to taxable years beginning on or after January 1, 2012.

(Amended by Stats. 2012, Ch. 858, Sec. 1. Effective January 1, 2013.)



23774

(a) Except as provided in subdivision (b), every organization exempt from filing an annual information return by reason of subdivision (a) of Section 23772, may be required to file an annual statement on or before the 15th day of the fifth calendar month following the close of the taxable year setting forth in the manner as may be required by the Franchise Tax Board the following information: the name and address of the organization, its major activities, its sources of income, and the section of the Internal Revenue Code under which it is exempt. Organizations other than those described in clause (i) and (iii) of subparagraph (A) of paragraph (2) of subdivision (a) of Section 23772 may also be required by the Franchise Tax Board to furnish information with respect to their gross receipts and their assets.

(b) Every religious organization exempt from filing an annual information return by reason of subdivision (a) of Section 23772, which because of sincerely held religious convictions refuses to file an annual statement as prescribed in subdivision (a), may submit in lieu thereof a notarized statement on its organizational letterhead containing the following information: the name and address of the organization, its major activities, its sources of income, and the section of the Internal Revenue Code under which it is exempt. That information shall be for the sole purpose of verifying the absence of unrelated business income of the organization. The statement shall be submitted on or before the 15th day of the fifth calendar month following the close of the taxable year.

(Amended by Stats. 2000, Ch. 862, Sec. 103. Effective January 1, 2001.)



23775

Except for purposes of amending the articles of incorporation to set forth a new name, under regulations prescribed by the Franchise Tax Board, the corporate powers, rights and privileges of an exempt domestic corporation may be suspended and the exercise of the corporate powers, rights and privileges of a foreign exempt corporation in this state may be forfeited if the organization fails to file the annual return or statement required under Section 23772 or 23774, or pay any amount due under Section 23703 or 23772 on or before the last day of the 12th month following the close of the taxable year.

(Amended by Stats. 2000, Ch. 862, Sec. 104. Effective January 1, 2001.)



23776

(a) Any organization which has suffered the suspension or forfeiture provided for in Section 23775 may, in accordance with Section 23305a, be relieved therefrom upon the filing of all of the following:

(1) An application for revivor.

(2) When required by the Franchise Tax Board, a new application for exemption under Section 23701.

(3) Any returns, statements, notifications, or amounts due under Sections 23772, 23774, or 23775 which were not previously submitted or paid and which resulted in the suspension or forfeiture.

(4) An information return or statement and the amounts specified under Section 23772 for each year, or part thereof, during the period of suspension or forfeiture in which the organization conducted any activities or received income, grants, gifts or any other asset.

(b) Any organization exempt from tax under Section 23701 which has suffered the suspension or forfeiture provided for in Section 23301 or 23301.5 may be required by the Franchise Tax Board to file a new application for exemption in connection with an application for revivor under Section 23305.

(Amended by Stats. 1999, Ch. 987, Sec. 92. Effective October 10, 1999.)



23777

The exemption granted to any organization under the provisions of Article 1 (commencing with Section 23701) of this chapter may be revoked by the Franchise Tax Board if the organization fails to

(a) File any return required under this chapter or pay any amount due under this part or Part 10.2 (commencing with Section 18401) on or before the last day of the 12th month following the close of the taxable year;

(b) Comply with Section 19504 (relating to powers of the Franchise Tax Board to examine records and subpoena witnesses); or

(c) Confine its activities to those permitted by the section under which the exemption was granted.

(Amended by Stats. 2000, Ch. 862, Sec. 105. Effective January 1, 2001.)



23778

An organization whose exemption was revoked under Section 23703 or 23777 may be reestablished as an exempt organization upon:

(a) The filing or payment of both of the following:

(1) A new application for exemption and payment of the filing fee required under Section 23701.

(2) Any returns, statements, or payment of any amounts due under this part or Part 10.2 (commencing with Section 18401) which were not previously submitted or paid and which resulted in the revocation.

(b)?When revocation occurred under subdivision (c) of Section 23777, satisfactory proof that all of the following have occurred:

(1) The organization has corrected its nonexempt activities.

(2) That it will operate in an exempt manner in the future.

(3) The payment of any tax for periods the organization was not qualified for exemption.

(Amended by Stats. 2012, Ch. 710, Sec. 3. Effective January 1, 2013.)









CHAPTER 4.5. Tax Treatment of S Corporations and Their Shareholders

23800

Subchapter S of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to the tax treatment of S corporations and their shareholders, shall apply, except as otherwise provided.

(Amended by Stats. 2003, Ch. 268, Sec. 4. Effective January 1, 2004.)



23800.5

(a) Section 1361(b)(3) of the Internal Revenue Code, relating to treatment of certain wholly owned subsidiaries, is modified as follows:

(1) For purposes of Part 10 (commencing with Section 17001), Part 10.2 (commencing with Section 18401), and this part:

(A) Section 1361(b)(3)(A)(i) of the Internal Revenue Code shall apply, except as provided in subparagraph (B).

(B) There is hereby imposed a tax annually in an amount equal to the applicable amount specified in paragraph (1) of subdivision (d) of Section 23153 on a qualified Subchapter S subsidiary that is incorporated under the laws of this state, qualified to transact intrastate business in this state pursuant to Chapter 21 (commencing with Section 2100) of Division 1 of Title 1 of the Corporations Code, or doing business in this state.

(C) Every qualified Subchapter S subsidiary described in subparagraph (B) shall be subject to the tax imposed under subparagraph (B) from the earlier of the date of incorporation, qualification, or commencement of business in this state, until the effective date of dissolution or withdrawal as provided in Section 23331, or, if later, the date the corporation ceases to do business in this state.

(2) For purposes of Part 10 (commencing with Section 17001), Part 10.2 (commencing with Section 18401), and this part:

(A) Section 1361(b)(3)(A)(ii) of the Internal Revenue Code does not apply and, in lieu thereof, subparagraph (B) shall apply and all references to Section 1361(b)(3)(A)(ii) of the Internal Revenue Code shall be treated as a reference to subparagraph (B).

(B) All activities, assets, liabilities, including liability for the tax imposed under this subdivision, and items of income, deduction, and credit of a qualified Subchapter S subsidiary shall be treated as activities (including activities for purposes of Section 23101), assets, liabilities, and those items, as the case may be, of the S corporation.

(3) Section 1361(b)(3)(B) of the Internal Revenue Code is modified to include the following requirements in addition to the requirements contained therein:

(A) The S corporation has in effect a valid election to treat the corporation as a qualified Subchapter S subsidiary for federal income tax purposes.

(B) An election made by the S corporation under Section 1361(b)(3)(B)(ii) of the Internal Revenue Code to treat the corporation as a qualified Subchapter S subsidiary for federal income tax purposes shall be treated for purposes of this part as an election made by the S corporation under this subdivision and a separate election under paragraph (3) of subdivision (e) of Section 23051.5 may not be allowed.

(C) No election under this subdivision shall be allowed unless the S corporation has made the election under Section 1361(b)(3)(B)(ii) of the Internal Revenue Code to treat the corporation as a qualified Subchapter S subsidiary for federal income tax purposes.

(b) Section 1361(c)(6) of the Internal Revenue Code, relating to certain exempt organizations permitted as shareholders, is modified by substituting a reference to Section 17631 or Section 23701d in lieu of the reference to Section 501(c)(3) of the Internal Revenue Code and by substituting a reference to Section 17631 or Section 23701 in lieu of the reference to Section 501(a) of the Internal Revenue Code.

(c) Section 1361(e)(1)(B)(ii) of the Internal Revenue Code, relating to certain trusts not eligible, is modified by substituting under Part 10 (commencing with Section 17001) or this part in lieu of under this subtitle.

(d) Section 1361(e)(3) of the Internal Revenue Code, relating to election, is modified to include the following provisions:

(1) An election made by the trustee under Section 1361(e) of the Internal Revenue Code to be an electing small business trust for federal income tax purposes shall be treated for purposes of this part as an election made by the trustee under this subdivision and a separate election under paragraph (3) of subdivision (e) of Section 23051.5 may not be allowed. Any election made shall apply to the taxable year of the trust for which that election is made and to all subsequent taxable years of that trust, unless revoked with the consent of the Franchise Tax Board.

(2) No election under this subdivision shall be allowed unless the trustee has made the election under Section 1361(e) of the Internal Revenue Code to be an electing small business trust for federal income tax purposes.

(Amended by Stats. 2003, Ch. 268, Sec. 5. Effective January 1, 2004.)



23801

(a) A corporation that has in effect for federal income tax purposes a valid election under Section 1362(a) of the Internal Revenue Code shall be an S corporation for purposes of Part 10 (commencing with Section 17001), Part 10.2 (commencing with Section 18401), and this part.

(b) A corporation that is an S corporation for federal income tax purposes, shall be an S corporation for purposes of Part 10 (commencing with Section 17001), Part 10.2 (commencing with Section 18401), and this part, and its shareholders shall be shareholders of an S corporation without regard to whether the corporation is qualified to do business or is incorporated in this state.

(c) Except as provided in subdivision (d), a corporation that is an S corporation for purposes of this part may not be included in a combined report pursuant to Chapter 17 (commencing with Section 25101).

(d) (1) In cases where the Franchise Tax Board determines that the reported income or loss of a group of commonly owned or controlled corporations (within the meaning of Section 25105), that includes one or more corporations treated as an S corporation under Chapter 4.5 (commencing with Section 23800), does not clearly reflect income (or loss) of a member of that group or represents an evasion of tax by one or more members of that group, and the Franchise Tax Board determines that the comparable uncontrolled price method prescribed by regulations pursuant to Section 482 of the Internal Revenue Code cannot practically be applied, the Franchise Tax Board may, in lieu of other methods prescribed by regulations pursuant to Section 482 of the Internal Revenue Code, apply methods of unitary combination, pursuant to Article 1 (commencing with Section 25101) of Chapter 17, to properly reflect the income or loss of the members of the group.

(2) The application of the provisions of this subdivision shall not affect the treatment of any corporation as an S corporation.

(e) (1) A termination of a federal election pursuant to Section 1362(d) of the Internal Revenue Code, that is not an inadvertent termination pursuant to Section 1362(f) of the Internal Revenue Code, shall simultaneously terminate the S corporation election for purposes of Part 10 (commencing with Section 17001), Part 10.2 (commencing with Section 18401), and this part.

(2) A federal termination by revocation shall be effective for purposes of this part and shall be reported to the Franchise Tax Board in the form and manner prescribed by the Franchise Tax Board no later than the last date allowed for filing federal termination for that year under Section 1362(d) of the Internal Revenue Code.

(f) The tax for a C corporation for a short year shall be determined in accordance with Chapter 13 (commencing with Section 24631), in lieu of Section 1362(e)(5) of the Internal Revenue Code.

(g) Section 1362(d)(3) of the Internal Revenue Code, relating to circumstances where passive investment income exceeds 25 percent of gross receipts for three consecutive taxable years and the corporation has accumulated earnings and profits, does not apply unless the S election is terminated for federal income tax purposes.

(h) (1) The provisions of Section 1362(b)(5) of the Internal Revenue Code, relating to authority to treat late elections, etc., as timely, shall apply only for taxable years beginning on or after January 1, 1997, with respect to elections under Section 1362(a) of the Internal Revenue Code for taxable years beginning on or after January 1, 1997.

(2) Notwithstanding the provisions of paragraph (1), if for any taxable year beginning on or after January 1, 2003, a corporation fails to qualify as an S corporation for federal income tax purposes solely because the federal Form 2553 (Election by a Small Business Corporation) was not filed timely, the corporation shall be treated for purposes of this part as an S corporation for the taxable year the S corporation election should have been made, and for each subsequent year until terminated, if the corporation and its shareholders have filed with the Internal Revenue Service a federal Form 2553 requesting automatic relief with respect to the late S corporation election, in full compliance with the federal Revenue Procedure 1997-48, I.R.B. 1997-43, and have received notification of the acceptance of the untimely filed S corporation election from the Internal Revenue Service. A copy of the notification shall be provided to the Franchise Tax Board upon request.

(i) The provisions of Section 1362(f) of the Internal Revenue Code, relating to inadvertent invalid elections or terminations, shall apply only for taxable years beginning on or after January 1, 1997, with respect to elections under Section 1362(a) of the Internal Revenue Code for taxable years beginning on or after January 1, 1997.

(Amended by Stats. 2003, Ch. 268, Sec. 6. Effective January 1, 2004.)



23802

(a) Section 1363(a) of the Internal Revenue Code, relating to the taxability of an S corporation does not apply.

(b) Corporations that are S corporations under this chapter shall continue to be subject to the taxes imposed under Chapter 2 (commencing with Section 23101) and Chapter 3 (commencing with Section 23501), except as follows:

(1) The tax imposed under Section 23151 or 23501 shall be imposed at a rate of 1
1/2
percent rather than the rate specified in those sections.

(2) In the case of an S corporation that is also a financial corporation, the rate of tax specified in paragraph (1) shall be increased by the excess of the rate imposed under Section 23183 over the rate imposed under Section 23151.

(c) An S corporation shall be subject to the minimum franchise tax imposed under Section 23153.

(d) (1) For purposes of subdivision (b), an S corporation shall be allowed a deduction under Section 24416 or 24416.1 (relating to net operating loss deductions), but only with respect to losses incurred during periods in which the corporation is an S corporation for purposes of this part.

(2) Section 1371(b) of the Internal Revenue Code, relating to denial of carryovers between C years and S years, shall apply for purposes of the tax imposed under subdivision (b), except as provided in paragraph (1).

(3) The provisions of this subdivision do not affect the amount of any item of income or loss computed in accordance with the provisions of Section 1366 of the Internal Revenue Code, relating to pass-thru of items to shareholders.

(4) For purposes of subdivision (b) of Section 17276, relating to limitations on loss carryovers, losses passed through to shareholders of an S corporation, to the extent otherwise allowable without application of that subdivision, shall be fully included in the net operating loss of that shareholder and then that subdivision shall be applied to the entire net operating loss.

(e) For purposes of computing the taxes specified in subdivision (b), an S corporation shall be allowed a deduction from income for built-in gains and passive investment income for which a tax has been imposed under this part in accordance with the provisions of Section 1374 of the Internal Revenue Code, relating to tax imposed on certain built-in gains, or Section 1375 of the Internal Revenue Code, relating to tax imposed on passive investment income.

(f) For purposes of computing taxes imposed under this part, as provided in subdivision (b):

(1) An S corporation shall compute its deductions for amortization and depreciation in accordance with the provisions of Part 10 (commencing with Section 17001) of Division 2.

(2) Section 465 of the Internal Revenue Code, relating to limitation of deductions to the amount at risk, shall be applied in the same manner as in the case of an individual.

(3) (A) Section 469 of the Internal Revenue Code, relating to limitations on passive activity losses and credits, shall be applied in the same manner as in the case of an individual. For purposes of the tax imposed under Section 23151 or 23501, as modified by this section, material participation shall be determined in accordance with Section 469(h) of the Internal Revenue Code, relating to certain closely held C corporations and personal service corporations.

(B) For purposes of this paragraph, the adjusted gross income of the S corporation shall be equal to its net income, as determined under Section 24341 with the modifications required by this subdivision, except that no deduction shall be allowed for contributions allowed by Section 24357.

(4) The exclusion provided under Section 18152.5 may not be allowed to an S corporation.

(5) The deduction for bad debts under paragraph (2) of subdivision (a) of Section 24348 may not be allowed to an S corporation.

(g) (1) The provisions of Section 1363(d) of the Internal Revenue Code, relating to recapture of LIFO benefits, shall be modified for purposes of this part to refer to Section 19101 in lieu of Section 6601 of the Internal Revenue Code.

(2) For purposes of Section 19023, relating to the definition of estimated tax, and Section 19142, relating to an addition to tax for underpayment of estimated tax, the tax imposed pursuant to this subdivision is not a tax imposed by this part.

(Amended by Stats. 2004, Ch. 353, Sec. 4. Effective January 1, 2005.)



23802.5

(a) Section 1366(a)(1) of the Internal Revenue Code, relating to determination of shareholder s tax liability, is modified to apply to the final taxable year of a trust or estate that terminates before the end of the corporation s taxable year.

(b) Section 1366(d)(1)(A) of the Internal Revenue Code, relating to losses and deductions that cannot exceed shareholder s basis in stock and debt, is modified to additionally provide that the adjusted basis of a shareholder s stock in the S corporation is to be decreased by distributions by the corporation that were not includable in the income of the shareholder by reason of Section 1368 of the Internal Revenue Code.

(c) Section 1366(d)(3) of the Internal Revenue Code, relating to carryover of disallowed losses and deductions to post-termination transition period, is modified to provide that to the extent that any increase in adjusted basis described in Section 1366(d)(3)(B) of the Internal Revenue Code would have increased the shareholder s amount at risk under Section 465 if the increase had occurred on the day preceding the commencement of the post-termination transition period, rules similar to the rules described in Section 1366(d)(3)(A) to (C), inclusive, of the Internal Revenue Code shall apply to any losses disallowed by reason of Section 465(a) of the Internal Revenue Code.

(Amended by Stats. 2003, Ch. 268, Sec. 8. Effective January 1, 2004.)



23803

(a) With respect to credits that are otherwise allowed to reduce the taxes imposed under this part:

(1) The amount of any credit to be claimed shall be limited to one-third of the amount otherwise allowable.

(2) (A) Any unused portion of the credit allowable under paragraph (1) (one-third of the total credit) shall be allowed to be carried forward and may not be subject to additional reductions under paragraph (1) in later years.

(B) No carryforward shall be allowed for the portion of the credit denied under paragraph (1) (two-thirds of the total credit).

(C) Credits carried forward from taxable years beginning prior to the first taxable year in which the corporation is treated as an S corporation under this part, shall be reduced in accordance with paragraph (1) for that first taxable year and may not be subject to additional reductions under paragraph (1) in later years.

(D) The provisions of paragraphs (2) and (3) of subdivision (f) of Section 23802 shall be applied prior to the reduction required by paragraph (1).

(E) No portion of any credit to which this subdivision applies shall be passed through to the shareholders of the S corporation.

(F) The provisions of this subdivision do not affect the amount of any credit computed under Part 10 (commencing with Section 17001) for pass through to shareholders in accordance with the provisions of Section 1366 of the Internal Revenue Code.

(b) Section 1366(f) of the Internal Revenue Code, relating to special rules, shall be modified as follows:

(1) The amount of tax used to compute the loss allowed by Section 1366(f)(2) shall be the amount of tax imposed on built-in gains under this part.

(2) The amount of tax used to compute the reduction allowed by Section 1366(f)(3) shall be the amount of tax imposed on excess net passive income under this part.

(Amended by Stats. 2003, Ch. 268, Sec. 9. Effective January 1, 2004.)



23804

Section 1367(b)(4) of the Internal Revenue Code, relating to adjustments in case of inherited stock, shall apply for decedents dying after December 31, 1996.

(Amended by Stats. 2003, Ch. 268, Sec. 10. Effective January 1, 2004.)



23806

(a) Section 1371(a) of the Internal Revenue Code, relating to application of Subchapter C rules, is modified to provide that, notwithstanding subdivisions (a) and (e) of Sections 17024.5 and 23051.5, any election by an S corporation or its shareholders under Section 338 of the Internal Revenue Code, relating to certain stock purchases treated as asset acquisitions, for federal purposes shall be treated as an election for purposes of this part and a separate election under paragraph (3) of subdivision (e) of Section 17024.5 or 23051.5 shall not be allowed.

(b) No election under Section 338 of the Internal Revenue Code, relating to certain stock purchases treated as asset acquisitions, shall be allowed for state purposes unless the S corporation or its shareholders made a valid election for federal purposes under Section 338 of the Internal Revenue Code.

(c) Section 1371 (d) of the Internal Revenue Code shall not apply.

(d) (1) Subdivisions (a) and (b) shall apply to any transaction occurring on or after January 1, 1998, in a taxable year beginning on or after January 1, 1997.

(2) Subdivision (c) shall apply to taxable years beginning on or after January 1, 1997.

(Amended by Stats. 2000, Ch. 862, Sec. 111. Effective January 1, 2001.)



23807

Section 1372 of the Internal Revenue Code shall be modified so that references to partnership treatment shall be to Internal Revenue Code partnership provisions, as modified by Part 10 (commencing with Section 17001).

(Added by Stats. 1987, Ch. 1139, Sec. 55. Effective September 25, 1987. Applicable to income years beginning on or after January 1, 1987, by Sec. 241 of Ch. 1139.)



23808

Sections 1373 and 1379 of the Internal Revenue Code shall not be applicable.

(Amended by Stats. 1988, Ch. 11, Sec. 64. Effective February 19, 1988. Applicable to income years beginning on or after January 1, 1988, by Sec. 93 of Ch. 11.)



23809

There is hereby imposed a tax on built-in gains attributable to California sources, determined in accordance with the provisions of Section 1374 of the Internal Revenue Code, relating to tax imposed on certain built-in gains, as modified by this section.

(a) (1) The rate of tax specified in Section 1374(b)(1) of the Internal Revenue Code shall be equal to the rate of tax imposed under Section 23151 in lieu of the rate of tax specified in Section 11(b) of the Internal Revenue Code.

(2) In the case of an S corporation that is also a financial corporation, the rate of tax specified in paragraph (1) shall be increased by the excess of the rate imposed under Section 23183 over the rate imposed under Section 23151.

(b) The provisions of Section 1374(b)(3) of the Internal Revenue Code, relating to credits, are modified to provide that the tax imposed under subdivision (a) may not be reduced by any credits allowed under this part.

(c) The provisions of Section 1374(b)(4) of the Internal Revenue Code, relating to coordination with Section 1201(a), do not apply.

(d) (1) For corporations described in paragraph (2), the provisions of Sections 1374(c)(1) and 1374(d)(7) of the Internal Revenue Code apply, based upon the effective date of the election to be treated as an S corporation for federal tax purposes, regardless of the date on which the corporation became an S corporation for state tax purposes.

(2) This subdivision applies to a corporation that, for its last taxable year beginning before January 1, 2002, was an S corporation for federal tax purposes and a C corporation for purposes of Part 10 (commencing with Section 17001), Part 10.2 (commencing with Section 18401), and this part, and, as a result of the enactment of Chapter 35 of the Statutes of 2002, is an S corporation for the corporation s taxable years beginning on or after January 1, 2002.

(e) The amendments to this section made by the act adding this subdivision shall apply to taxable years beginning on or after January 1, 2002.

(Amended by Stats. 2004, Ch. 782, Sec. 1. Effective September 25, 2004. Note: Subd. (e) was added by Stats. 2004, Ch. 782.)



23811

Except as otherwise provided in this section, there is hereby imposed a tax on passive investment income attributable to California sources, determined in accordance with the provisions of Section 1375 of the Internal Revenue Code, relating to tax imposed on passive investment income, as modified by this section.

(a) The tax imposed under this section may not be imposed on an S corporation that has no excess net passive income for federal income tax purposes determined in accordance with Section 1375 of the Internal Revenue Code.

(b) (1) The rate of tax shall be equal to the rate of tax imposed under Section 23151 in lieu of Section 11(b) of the Internal Revenue Code.

(2) In the case of an S corporation that is also a financial corporation, the rate of tax specified in paragraph (1) shall be increased by the excess of the rate imposed under Section 23183 over the rate imposed under Section 23151.

(c) Section 1375(c)(1) of the Internal Revenue Code, relating to credits, is modified to provide that the tax imposed under subdivision (a) may not be reduced by any credits allowed under this part.

(d) The term subchapter C earnings and profits or accumulated earnings and profits as used in Section 1375 of the Internal Revenue Code shall mean the subchapter C earnings and profits of the corporation attributable to California sources determined under this part, modified as provided in subdivision (e).

(e) (1) In the case of a corporation that is an S corporation for purposes of this part for its first taxable year for which it has in effect a valid federal S election, there shall be allowed as a deduction in determining that corporation s subchapter C earnings and profits at the close of any taxable year the amount of any consent dividend (as provided in paragraph (2)) paid after the close of that taxable year.

(2) In the event there is a determination that a corporation described in paragraph (1) has subchapter C earnings and profits at the close of any taxable year, that corporation shall be entitled to distribute a consent dividend to its shareholders. The amount of the consent dividend may not exceed the difference between the corporation s subchapter C earnings and profits determined under subdivision (d) at the close of the taxable year with respect to which the determination is made and the corporation s subchapter C earnings and profits for federal income tax purposes at the same date. A consent dividend must be paid within 90 days of the date of the determination that the corporation has subchapter C earnings and profits. For this purpose, the date of a determination means the effective date of a closing agreement pursuant to Section 19441, the date an assessment of tax imposed by this section becomes final, or the date of execution by the corporation of an agreement with the Franchise Tax Board relating to liability for the tax imposed by this section. For purposes of Part 10 (commencing with Section 17001), Part 10.2 (commencing with Section 18401), and this part, a corporation must make the election provided in Section 1368(e)(3) of the Internal Revenue Code.

(3) If a corporation distributes a consent dividend, it shall claim the deduction provided in paragraph (1) by filing a claim therefor with the Franchise Tax Board within 120 days of the date of the determination specified in paragraph (2).

(4) The collection of tax imposed by this section from a corporation described in paragraph (2) shall be stayed for 120 days after the date of the determination specified in paragraph (2). If a claim is filed pursuant to paragraph (3), collection of that tax shall be further stayed until the date the claim is acted upon by the Franchise Tax Board.

(5) If a claim is filed pursuant to paragraph (3), the running of the statute of limitations on the making of assessments and actions for collection of the tax imposed by this section shall be suspended for a period of two years after the date of the determination specified in paragraph (2).

(Amended by Stats. 2003, Ch. 268, Sec. 13. Effective January 1, 2004.)



23813

Section 1377(b)(2) of the Internal Revenue Code, relating to determination defined, is modified to include, in addition to the items specified therein, the following:

(a) A decision by the State Board of Equalization that has become final.

(b) A closing agreement made under Article 6 (commencing with Section 19441) of Chapter 6 of Part 10.2.

(c) A final disposition by the Franchise Tax Board of a claim for refund.

(Added by Stats. 1997, Ch. 611, Sec. 76. Effective October 3, 1997.)






CHAPTER 5. Computation of Tax When Law Changed

24251

The tax on any taxpayer for a period beginning in one calendar year (called first calendar year ) and ending in the following calendar year (called second calendar year ) where the law applicable to the computation of taxes for calendar year taxpayers for the second calendar year is different from the law applicable to computation of taxes for calendar year taxpayers for the first calendar year, shall, except as otherwise provided, be the sum of:

(a) The same proportion of a tax for the entire period, determined under the law and rates applicable to the first calendar year which the portion of the period falling within the first year is of the entire period; and

(b) The same proportion of a tax for the entire period, determined under the law and rates applicable to the second calendar year which the portion of the period falling within the second calendar year is of the entire period.

Any tax that has been paid under the law applicable to the first calendar year if in excess of the tax imposed by this section shall be refunded or credited to the taxpayer as provided in Chapter 22. Any tax in addition to that paid under the law applicable to the first calendar year made necessary by this article shall be immediately due and payable upon notice and demand from the Franchise Tax Board.

(Added by Stats. 1955, Ch. 938.)






CHAPTER 6. Gross Income

ARTICLE 1. Definitions

24271

(a) Section 61 of the Internal Revenue Code, relating to gross income defined, shall apply, except as otherwise provided.

(b) A distributive share of partnership gross income shall be determined in accordance with Part 10 (commencing with Section 17001).

(c) Income from an interest in an estate or trust shall be determined in accordance with Part 10 (commencing with Section 17001).

(Amended by Stats. 1993, Ch. 877, Sec. 41. Effective October 6, 1993.)



24272

For the purposes of the tax imposed under Chapter 2 (commencing with Section 23101), gross income includes all interest received from federal, state, municipal or other bonds.

(Amended by Stats. 1984, Ch. 193, Sec. 126.)



24272.2

The provisions of Section 72(u) of the Internal Revenue Code, relating to the treatment of annuity contracts not held by natural persons, shall be applicable.

(Added by Stats. 1987, Ch. 1139, Sec. 58. Effective September 25, 1987. Applicable to income years beginning on or after January 1, 1987, by Sec. 241 of Ch. 1139.)



24272.5

(a) Section 7518 of the Internal Revenue Code, relating to tax incentives relating to merchant marine capital construction funds, shall apply, except as otherwise provided.

(b) Section 7518(d)(2)(C) of the Internal Revenue Code is modified as follows:

(1) By substituting 70 percent in lieu of the reference to the percentage applicable under Section 243(a)(1).

(2) To refer to Section 24402 in lieu of Section 243 of the Internal Revenue Code.

(c) Section 7518(d)(2)(D) of the Internal Revenue Code is modified to refer to interest income exempt from taxation under this part in lieu of interest income exempt from taxation under Section 103.

(d) Section 7518(g)(3) of the Internal Revenue Code is modified as follows:

(1) To refer to Article 6 (commencing with Section 19101) of Chapter 4 of Part 10.2 in lieu of Section 6601 of the Internal Revenue Code.

(2) To refer to Article 7 (commencing with Section 19131) of Chapter 4 of Part 10.2 in lieu of Section 6651 of the Internal Revenue Code.

(e) Section 7518(g)(6) of the Internal Revenue Code is modified as follows:

(1) By substituting a reference to this part in lieu of Chapter 1 in each place in which it appears.

(2) To refer to Section 23151 in lieu of Section 11 of the Internal Revenue Code.

(3) The last sentence in Section 7518(g)(6)(A) of the Internal Revenue Code shall not apply.

(Added by Stats. 1997, Ch. 611, Sec. 77. Effective October 3, 1997.)



24273

(a) Amounts received as loans from the Commodity Credit Corporation shall, at the election of the taxpayer, be considered as income and shall be included in gross income for the taxable year in which received.

(b) If a taxpayer exercises the election provided for in subsection (a) for any taxable year, then the method of computing income so adopted shall be adhered to with respect to all subsequent taxable years unless with the approval of the Franchise Tax Board a change to a different method is authorized.

(Amended by Stats. 2000, Ch. 862, Sec. 113. Effective January 1, 2001.)



24273.5

(a) Noncash patronage allocations from farmers cooperative and mutual associations (whether paid in capital stock, revolving fund certificates, retain certificates, certificates of indebtedness, letters of advice or in some other manner that discloses the dollar amount of such noncash patronage allocations) may, at the election of the taxpayer, be considered as income and included in gross income for the taxable year in which received.

(b) If a taxpayer exercises the election provided for in subdivision (a), the amount included in gross income shall be the face amount of such allocations.

(c) If a taxpayer elects to exclude noncash patronage allocations from gross income for the taxable year in which received, such allocations shall be included in gross income in the year that they are redeemed or realized upon.

(d) If a taxpayer exercises the election provided for in subdivision (c), the face amount of such noncash patronage allocations shall be disclosed in the return made for the taxable year in which such noncash patronage allocations were received.

(e) If a taxpayer exercises the election provided for in subdivision (a) or (c) for any taxable year, then the method of computing income so adopted shall be adhered to with respect to all subsequent taxable years unless with the approval of the Franchise Tax Board a change to a different method is authorized.

(f) If a taxpayer has made the election provided for in subdivision (c), then (1) the statutory period for the assessment of a deficiency for any taxable year in which the amount of any noncash patronage allocations are realized shall not expire prior to the expiration of four years from the date the Franchise Tax Board is notified by the taxpayer (in any manner as the Franchise Tax Board may by regulation prescribe) of the realization of gain on such allocations; and (2) that deficiency may be assessed prior to the expiration of the four-year period, notwithstanding the provisions of Section 19057 or the provisions of any other law or rule of law which would otherwise prevent such assessment.

(Amended by Stats. 2000, Ch. 862, Sec. 114. Effective January 1, 2001.)



24275

In the case of any taxpayer who is required to include the amount of any nuclear decommissioning costs in the taxpayer s cost of service for ratemaking purposes, there shall be includable in the gross income of that taxpayer the amount so included for any taxable year.

(Amended by Stats. 2000, Ch. 862, Sec. 115. Effective January 1, 2001.)



24276

Section 90 of the Internal Revenue Code, relating to illegal federal irrigation subsidies, shall apply to water delivered to the taxpayer on or after January 1, 1988, in taxable years beginning on or after January 1, 1989, except as otherwise provided.

(Amended by Stats. 2000, Ch. 862, Sec. 116. Effective January 1, 2001.)






ARTICLE 2. Exclusions

24301

In computing the tax imposed under this part, gross income does not include any of the items specified in this article.

(Repealed and added by Stats. 1955, Ch. 938.)



24302

Amounts received other than amounts paid by reason of the death of the insured under life insurance, endowment or annuity contracts, either during the term or at maturity or upon surrender of the contract, equal to the total amount of premiums paid thereon. In the case of a transfer for a valuable consideration by assignment or otherwise, of a life insurance, endowment or annuity contract or any interest therein, only the actual value of such consideration and the amount of the premiums and other sums subsequently paid by the transferee shall be excluded from gross income under Section 24305 or this section. The preceding sentence shall not apply in the case of such a transfer if such contract or interest therein has a basis for determining gain or loss in the hands of a transferee determined in whole or in part by reference to such basis of such contract or interest therein in the hands of the transferor or to a corporation in which the insured is a shareholder or officer.

(Amended by Stats. 1963, Ch. 1028.)



24303

Any grant made in any taxable year by the Secretary of the Treasury under Section 1603 of the American Recovery and Reinvestment Tax Act of 2009 (Public Law 111-5) to a person that places in service specified energy property shall not be includable in the gross income or the alternative minimum taxable income of the taxpayer, but shall be taken into account in determining the basis of the property to which that grant relates, except that the basis of that property shall be reduced using rules prescribed under Section 50(c) of the Internal Revenue Code in the same manner as a credit allowed under Section 48(a) of the Internal Revenue Code, and adjusted in accordance with rules applied by the Secretary of the Treasury under Section 1603(f) of the American Recovery and Reinvestment Tax Act of 2009 (Public Law 111-5).

(Added by Stats. 2010, Ch. 14, Sec. 64. Effective January 1, 2011.)



24305

(a) Except as provided in subdivisions (b) and (c), amounts received under life insurance policies and contracts paid by reason of the death of the insured but if such amounts are held by the insurer under an agreement to pay interest thereon, the interest payments shall be included in gross income.

(b) Proceeds of flexible premium contracts payable by reason of death shall be excluded from gross income only in accordance with the provisions of Section 101(f) of the Internal Revenue Code.

(c) (1) In the case of an employer-owned life insurance contract, any amount received by reason of death of an insured shall be excluded from gross income only in accordance with the provisions of Section 101(j) of the Internal Revenue Code.

(2) Section 101(j) of the Internal Revenue Code, relating to treatment of certain employer-owned life insurance contracts, shall apply in accordance with the provisions of Section 863(d) of the Pension Protection Act of 2006 (Public Law 109-280), relating to effective dates, except that the phrase January 1, 2010, shall be substituted for the date of the enactment of this Act contained therein.

(Amended by Stats. 2010, Ch. 14, Sec. 65. Effective January 1, 2011.)



24306

(a) For purposes of this section, the following terms have the following meanings, as provided in the Golden State Scholarshare Trust Act (Article 19 (commencing with Section 69980) of Chapter 2 of Part 42 of the Education Code):

(1) Beneficiary has the meaning set forth in subdivision (c) of Section 69980 of the Education Code.

(2) Benefit has the meaning set forth in subdivision (d) of Section 69980 of the Education Code.

(3) Participant has the meaning set forth in subdivision (h) of Section 69980 of the Education Code.

(4) Participation agreement has the meaning set forth in subdivision (i) of Section 69980 of the Education Code.

(5) Scholarshare trust has the meaning set forth in subdivision (f) of Section 69980 of the Education Code.

(b) For taxable years beginning on or after January 1, 1998, and before January 1, 2002, except as otherwise provided in subdivision (c), gross income of a participant shall not include any of the following:

(1) Any earnings under a Scholarshare trust, or a participation agreement, as provided in Article 19 (commencing with Section 69980) of Chapter 2 of Part 42 of the Education Code.

(2) Contributions to the Scholarshare trust on behalf of a beneficiary shall not be includable as gross income of that beneficiary.

(c) For taxable years beginning on or after January 1, 1998, and before January 1, 2002:

(1) Any distribution under a Scholarshare trust participation agreement shall be includable in the gross income of the distributee in the manner as provided under Section 72 of the Internal Revenue Code, as modified by Section 24272.2, to the extent not excluded from gross income under any other provision of this part. For purposes of applying Section 72 of the Internal Revenue Code, the following apply:

(A) All Scholarshare trust accounts of which an individual is a beneficiary shall be treated as one account, except as otherwise provided.

(B) All distributions during a taxable year shall be treated as one distribution.

(C) The value of the participation agreement, income on the participation agreement, and investment in the participation agreement shall be computed as of the close of the calendar year in which the taxable year begins.

(2) A contribution by a for-profit or nonprofit entity, or by a state or local government agency, for the benefit of an owner or employee of that entity or a beneficiary whom the owner or employee has the power to designate, including the owner or employee s minor children, shall be included in the gross income of that owner or employee in the year the contribution is made.

(3) For purposes of this subdivision, distribution includes any benefit furnished to a beneficiary under a participation agreement, as provided in Article 19 (commencing with Section 69980) of Chapter 2 of Part 42 of the Education Code.

(4) (A) Paragraph (1) shall not apply to that portion of any distribution that, within 60 days of distribution, is transferred to the credit of another beneficiary under the Scholarshare trust who is a member of the family, as that term is used in Section 529(e)(2) of the Internal Revenue Code, as amended by Section 211 of the Taxpayer Relief Act of 1997 (Public Law 105-34), of the former beneficiary of that Scholarshare trust.

(B) Any change in the beneficiary of an interest in the Scholarshare trust shall not be treated as a distribution for purposes of paragraph (1) if the new beneficiary is a member of the family, as that term is used in Section 2032A(e)(2) of the Internal Revenue Code, of the former beneficiary of that Scholarshare trust.

(d) For taxable years beginning on or after January 1, 2002, Sections 529(c) and 529(e) of the Internal Revenue Code shall apply except as otherwise provided in Part 10 (commencing with Section 17001) and this part.

(Amended by Stats. 2005, Ch. 691, Sec. 59. Effective October 7, 2005.)



24307

(a) Section 108 of the Internal Revenue Code, relating to income from discharge of indebtedness, shall apply, except as otherwise provided.

(b) Section 108(b)(2)(B) of the Internal Revenue Code, relating to general business credit, is modified by substituting this part in lieu of Section 38 (relating to general business credit).

(c) Section 108(b)(2)(G) of the Internal Revenue Code, relating to foreign tax credit carryovers, shall not apply.

(d) Section 108(b)(3)(B) of the Internal Revenue Code, relating to credit carryover reduction, is modified by substituting 11.1 cents in lieu of 33
1/3
cents in each place in which it appears. In the case where more than one credit is allowable under this part, the credits shall be reduced on a pro rata basis.

(e) Section 108(g)(3)(B) of the Internal Revenue Code, relating to adjusted tax attributes, is modified by substituting $9 in lieu of $3.

(f) (1) The amendments to Section 108 of the Internal Revenue Code made by Section 13150 of the Revenue Reconciliation Act of 1993 (Public Law 103-66), relating to exclusion from gross income for income from discharge of qualified real property business indebtedness, shall apply to discharges occurring on or after January 1, 1996, in taxable years beginning on or after January 1, 1996.

(2) If a taxpayer makes an election for federal income tax purposes under Section 108(c) of the Internal Revenue Code, relating to treatment of discharge of qualified real property business indebtedness, a separate election shall not be allowed under paragraph (3) of subdivision (e) of Section 23051.5 and the federal election shall be binding for purposes of this part.

(3) If a taxpayer has not made an election for federal income tax purposes under Section 108(c) of the Internal Revenue Code, relating to treatment of discharge of qualified real property business indebtedness, then the taxpayer shall not be allowed to make that election for purposes of this part.

(g) The amendments to Section 108 of the Internal Revenue Code made by Section 13226 of the Revenue Reconciliation Act of 1993 (Public Law 103-66), relating to modifications of discharge of indebtedness provisions, shall apply to discharges occurring on or after January 1, 1996, in taxable years beginning on or after January 1, 1996.

(h) The amendments made to Section 108(d)(7)(A) of the Internal Revenue Code, relating to certain provisions to be applied at the corporate level by Section 402 of the Job Creation and Worker Assistance Act of 2002 (Public Law 107-147), shall apply to discharges of indebtedness after December 31, 2001, in taxable years ending after that date. This subdivision shall not apply to any discharge of indebtedness made before March 1, 2002, pursuant to a plan of reorganization filed with a bankruptcy court on or before October 11, 2001.

(Amended by Stats. 2002, Ch. 35, Sec. 47. Effective May 8, 2002.)



24308

Section 1078 of Public Law 98-369 (Tax Reform Act of 1984), relating to exclusions from gross income of payments from the United States Forest Service as a result of restricting motorized traffic in the Boundary Waters Canoe Area, shall apply, with the following exceptions:

(a) Section 1078(f)(2) of that act shall not be applicable.

(b) This section shall be effective only for payments made in taxable years beginning on or after January 1, 1985.

(Amended by Stats. 2000, Ch. 862, Sec. 119. Effective January 1, 2001.)



24308.1

Gross income does not include any amount received as a rebate, voucher, or other financial incentive issued by the California Energy Commission, the Public Utility Commission, or a local publicly owned electric utility, as defined in subdivision (d) of Section 9604 of the Public Utilities Code, for any expenses paid or incurred by a taxpayer for the purchase or installation of any of the following devices:

(a) A thermal system as defined in Section 25600 of the Public Resources Code.

(b) A solar system as defined in Section 25600 of the Public Resources Code.

(c) A wind energy system device that produces electricity.

(d) A fuel cell generating system, as described in the California Energy Commission s Emerging Renewable Resources Account Guidebook, that produces electricity.

(Added by Stats. 2002, Ch. 843, Sec. 2. Effective September 24, 2002.)



24308.2

(a) For taxable years beginning on or after January 1, 2014, and before January 1, 2019, gross income does not include any amount received as a rebate, voucher, or other financial incentive issued by a local water agency or supplier for participation in a turf removal water conservation program.

(b) This section shall remain in effect only until December 1, 2019, and as of that date is repealed.

(Added by Stats. 2014, Ch. 738, Sec. 2. Effective September 28, 2014. Repealed as of December 1, 2019, by its own provisions.)



24308.5

(a) Gross income does not include cost-share payments received by forest landowners from the Department of Forestry and Fire Protection pursuant to the California Forest Improvement Act of 1978 (Part 2.5 (commencing with Section 4790) of Division 1 of the Public Resources Code) or from the United States Department of Agriculture, Forest Service, under the Forest Stewardship Program and the Stewardship Incentives Program, pursuant to the Cooperative Forestry Assistance Act, as amended (Public Law 101-624).

(b) The amount of any cost-share payment excluded pursuant to subdivision (a) shall not be considered with regard to either of the following:

(1) Determining the basis of property acquired or improved.

(2) Computing any allowable deduction to which the taxpayer may otherwise be entitled.

(Added by Stats. 1994, Ch. 22, Sec. 3. Effective March 25, 1994.)



24309

Gross income does not include income (other than rent) derived by a lessor of real property on the termination of a lease, representing the value of such property attributable to buildings erected or other improvements made by the lessee.

(Added by Stats. 1955, Ch. 938.)



24309.5

Section 110 of the Internal Revenue Code, relating to qualified lessee construction allowances for short-term leases, shall apply, except as otherwise provided.

(a) Section 110(b) of the Internal Revenue Code is modified by substituting the phrase (including for purposes of paragraph (2) of subdivision (e) of Section 24349) for the phrase (including for purposes of Section 168(i)(8)(B).

(b) Section 110(c)(2) of the Internal Revenue Code is modified by substituting the phrase (as determined under the rules of paragraph (3) of subdivision (e) of Section 24349) for the phrase (as determined under the rules of Section 168(i)(3)).

(Added by Stats. 1998, Ch. 322, Sec. 78. Effective August 20, 1998.)



24310

(a) Section 111 of the Internal Revenue Code, relating to recovery of tax benefit items, shall apply, except as otherwise provided.

(b) Sections 111(b) and 111(c) of the Internal Revenue Code, relating to credits and treatment of credit carryovers, shall be applicable with respect to credits allowable under this part.

(Amended by Stats. 1991, Ch. 117, Sec. 58. Effective July 16, 1991.)



24314

The following phrase (or its substantial equivalent) in other codes or statutes does not exempt the gain or loss from the sale or transfer of bonds from the provisions of this part:

The issuance, transfer and interest income earned on any bonds issued by an agency (state or local) under this article (chapter, section, etc.) is exempt from taxation of every kind by any state or local entity.

(Added by Stats. 1986, Ch. 317, Sec. 2. Effective July 15, 1986.)



24315

Gross income does not include any amount received for empty beverage containers by a consumer from a recycling center or recycling location as the recycling value, as defined in Chapter 2 (commencing with Section 14502) of Division 12.1 of the Public Resources Code.

(Added by Stats. 1986, Ch. 1290, Sec. 5. Effective September 29, 1986.)






ARTICLE 3. Other Exclusions

24320

Income derived from the operation of aircraft or a ship or ships by a corporation organized under the laws of a foreign country shall not be included in gross income, and shall be exempt from the taxes imposed by this part if:

(a) The aircraft are registered or the ships are documented under the laws of the foreign country;

(b) The income of the corporation is exempt from national income taxes by reason of a treaty or agreement between such foreign country and the United States which provides for an equivalent exemption to corporations organized in the United States; and

(c) Units of government (other than at the national level) within such foreign country do not impose a tax upon corporations organized in the United States with respect to income derived from the operation of aircraft registered or ships documented under the laws of the United States.

(Added by Stats. 1969, Ch. 1191.)



24321

Notwithstanding any statute, ordinance, regulation, rule or decision to the contrary, no city, county, city and county, governmental subdivision, district, public and quasi-public corporation, municipal corporation, whether incorporated or not or whether chartered or not, shall levy or collect or cause to be levied or collected any tax upon income which is excludable from gross income and exempt from state taxes pursuant to Section 24320.

This section shall not be construed to authorize any such entity to levy a tax on, according to, or measured by, income or profits paid or accrued.

(Added by Stats. 1969, Ch. 1191.)



24322

(a) Gross income of a domestic building and loan association, as defined in Section 7701(a)(19) of the Internal Revenue Code, does not include any amount of money or other property received from the Federal Savings and Loan Insurance Corporation pursuant to Section 406(f) of the National Housing Act (12 U.S.C. Section 1729(f)), regardless of whether any note or other instrument is issued in exchange therefor.

(b) No reduction in the basis of assets of a domestic building and loan association shall be made on account of money or other property received under the circumstances referred to in subdivision (a).

(c) Section 24425 shall not deny any deductions by reason of the deductions being allocable to amounts excluded from gross income under this section.

(d) This section shall not apply with respect to any amounts excludable under subdivision (a) received after December 31, 1988, in taxable years ending after that date, unless the payments are made by the Federal Savings and Loan Insurance Corporation pursuant to an acquisition or merger which occurred on or before December 31, 1988.

(Amended by Stats. 2000, Ch. 862, Sec. 120. Effective January 1, 2001.)



24323

Any amount received as a rebate from a local water agency or supplier for any expenses the taxpayer paid or incurred for the purchase or installation of each water conservation water closet that meets the performance standards of the American National Standards Institute Standard A112.19.2 and uses no more than 1.6 gallons per flush, shall be treated as a refund or price adjustment of amounts payable to that water agency or supplier.

(Added by Stats. 1990, Ch. 809, Sec. 2. Effective September 14, 1990.)



24324

(a) Gross income does not include any contribution to the capital of the taxpayer.

(b) (1) For purposes of this section, contribution to the capital of the taxpayer includes any amount of money or other property received from any person (whether or not a shareholder) by a regulated public utility that provides electric energy, gas (through a local distribution system or transportation by pipeline), water, or sewerage disposal services if all of the following apply:

(A) The amount is contribution in aid of construction.

(B) Where the contribution is in property that is other than electric energy, gas steam, water, or sewerage disposal facilities, the amount meets the requirements of the expenditure rule of paragraph (2).

(C) The amounts (or any property acquired or constructed with those amounts) are not included in the taxpayer s rate base for ratemaking purposes.

(2) An amount meets the requirements of this paragraph if all of the following apply:

(A) An amount equal to that amount is expended for the acquisition or construction of tangible property described in Section 1231(b) of the Internal Revenue Code and both of the following apply:

(i) The expenditure was the purpose motivating the contribution.

(ii) The property is used predominantly in the trade or business of furnishing electric energy, gas, steam, water, or sewerage disposal services.

(B) The expenditure referred to in subparagraph (A) occurs before the end of the second taxable year after the taxable year in which that amount was received.

(C) Accurate records are kept of the amount contributed and expenditures made on the basis of the project for which the contribution was made and on the basis of the year of contribution or expenditure.

(3) For purposes of this section:

(A) Contribution in aid of construction does not include amounts paid as customer connection fees (including amounts paid to connect the customer s line to an electric line, a gas main, a steam line, or a main water or sewer line) and amounts paid as service charges for starting or stopping services.

(B) Contribution in aid of construction includes amounts received by a regulated public utility from a contributor to recover the federal tax imposed upon contributions in aid of construction, provided that the method used to recover the tax is authorized by Public Utilities Commission Decision 87-09-026.

(C) Predominantly means 80 percent or more.

(D) Regulated public utility means a regulated public utility as defined by Section 7701(a)(33) of the Internal Revenue Code, except that it does not include any utility which is not required to provide electric energy, gas, water, or sewerage disposal services to members of the general public (including, in the case of a gas transmission utility, the provision of gas services by sale for resale to the general public) in its service area.

(4) Notwithstanding any other provision of this part, no deduction or credit shall be allowed for, or by reason of, the expenditure which constitutes a contribution in aid of construction to which this section applies. The adjusted basis of any property acquired with contributions in aid of construction to which this section applies shall be zero.

(c) This section shall apply to contributions in aid of construction made on or after January 1, 1977, and before January 1, 1992.

(Amended by Stats. 2000, Ch. 862, Sec. 121. Effective January 1, 2001.)



24325

Section 118 of the Internal Revenue Code, relating to contributions to the capital of a corporation, shall apply to contributions made on or after January 1, 1992.

(Added by Stats. 1992, Ch. 698, Sec. 20. Effective September 15, 1992.)



24326

(a) Section 136 of the Internal Revenue Code, relating to energy conservation subsidies provided by public utilities, shall apply, except as otherwise provided.

(b) Section 136 of the Internal Revenue Code, relating to energy conservation subsidies provided by public utilities, shall apply to amounts received on or after January 1, 1997.

(Amended by Stats. 1997, Ch. 611, Sec. 79. Effective October 3, 1997.)



24327

Section 892 of the Internal Revenue Code, relating to the tax treatment of foreign governments and international organizations, shall apply.

(Added by Stats. 1996, Ch. 952, Sec. 48. Effective January 1, 1997.)



24329

Section 139 of the Internal Revenue Code, relating to disaster relief payments, shall apply, except as otherwise provided.

(Added by Stats. 2010, Ch. 14, Sec. 66. Effective January 1, 2011.)









CHAPTER 7. Net Income

ARTICLE 1. Deductions

24341

Net income means the gross income, computed under Chapter 6 (commencing with Section 24271), less the deductions allowed under this article and Article 2 (commencing with Section 24401).

(Amended by Stats. 1984, Ch. 193, Sec. 127.)



24343

(a) Section 162 of the Internal Revenue Code, relating to trade or business expenses, shall apply, except as otherwise provided.

(b) For purposes of applying Section 162 of the Internal Revenue Code, any references to Section 170 of the Internal Revenue Code shall be modified to refer to Sections 24357 to 24359.1, inclusive, of this part.

(Amended by Stats. 1993, Ch. 878, Sec. 15. Effective January 1, 1994.)



24343.2

Whereas, the people of the State of California desire to promote and achieve tax equity and fairness among all the state s citizens and further desire to conform to the public policy of nondiscrimination, the Legislature hereby enacts the following for these reasons and for no other purpose:

(a) No deduction shall be allowed under Section 24343 for expenses incurred by a taxpayer with respect to expenditures made at, or payments made to, a club which restricts membership or the use of its services or facilities on the basis of ancestry or any characteristic listed or defined in Section 11135 of the Government Code, except for genetic information.

(b) A club described in subdivision (a) holding an alcoholic beverage license pursuant to Division 9 (commencing with Section 23000) of the Business and Professions Code, except a club holding an alcoholic beverage license pursuant to Section 23425 thereof, shall provide on each receipt furnished to a taxpayer a printed statement as follows:

The expenditures covered by this receipt are nondeductible for state income tax purposes or franchise tax purposes.

(c) For purposes of this section:

(1) Expenses means those expenses otherwise deductible under Section 24343, except for subdivision (a), and includes, but is not limited to, club membership dues and assessments, food and beverage expenses, expenses for services furnished by the club, and reimbursements or salary adjustments to officers or employees for any of the preceding expenses.

(2) Club means a club as defined in Division 9 (commencing with Section 23000) of the Business and Professions Code, except a club as defined in Section 23425 thereof.

(Amended by Stats. 2011, Ch. 261, Sec. 23. Effective January 1, 2012.)



24343.3

Any employer contribution to a medical savings account, as defined in Section 220 of the Internal Revenue Code, relating to medical savings accounts, if otherwise deductible under this part, shall be allowed only for the taxable year in which paid.

(Amended by Stats. 2000, Ch. 862, Sec. 122. Effective January 1, 2001.)



24343.5

(a) In addition to the deduction allowed by Section 24343, a deduction shall be allowed to an employer as an ordinary and necessary expense paid or incurred during the taxable year in carrying on any trade or business for those expenses involved in any of the following ridesharing arrangements:

(1) Subsidizing employees commuting in vanpools.

(2) Subsidizing employees commuting in private commuter buses or buspools.

(3) Subsidizing monthly transit passes for its employees or for use by the employee s dependents, except that no deduction shall be allowed for transit passes issued for the use of elementary and secondary school students.

(4) Subsidizing employees commuting in subscription taxipools.

(5) Subsidizing employees commuting in a carpool.

(6) In the case of an employer who offers free parking to its employees, offering a cash equivalent to employees who do not require parking, including a parking cash-out program, as defined by subdivision (f) of Section 65088.1 of the Government Code.

(7) Providing free or preferential parking to carpools, vanpools, or any other vehicle used in a ridesharing arrangement.

(8) Making facility improvements to encourage employees, for the purpose of commuting from their homes, to participate in ridesharing arrangements, to use bicycles, or to walk. These facility improvements may include, but are not limited to, any of the following: the construction of bus shelters; the installation of bicycle racks and other bicycle-related facilities, such as showers and locker rooms; and parking lot modifications to provide carpools, vanpools, or buspools with preferential treatment. The cost of these facility improvements shall be allowed as a depreciation deduction. Notwithstanding subdivision (c), the depreciation deduction shall be allowable over a 36-month period.

(9) Providing company commuter van or bus service to its employees and to others for commuting from their homes, but not for transportation required as part of the employer s business activities, except as otherwise provided in this section. The capital costs of providing this service shall not be an eligible deduction under this section.

(10) Providing to employees transportation services which are required as part of the employer s business activities to the extent that the transportation would be provided by employees without reimbursement in the absence of an employer-sponsored ridesharing incentive program. The capital costs of providing this service shall not be an eligible deduction under this section.

(b) For purposes of this section:

(1) Employer means either of the following:

(A) A taxpayer for whom services are performed by employees, except entities which are not subject to tax under this part.

(B) A taxpayer which is a private or public educational institution which enrolls students at higher than the secondary level.

(2) Employee means either of the following:

(A) An individual who performs service for an employer for more than eight hours per week for remuneration.

(B) Any commuting student, as defined in paragraph (3).

(3) Commuting student means a registered full-time student at a college, university, or other postsecondary educational institution, who lives apart from the property which is designated as the employment site for the purpose of this section, and who travels between his or her residence and the designated employment site on a regular, though not necessarily daily, basis.

(4) Employer-sponsored ridesharing incentive program means a program undertaken by an employer either alone or in cooperation with other employers to encourage or provide, or both, fiscal other incentives to employees to make the home-to-work commute trip by any mode other than the single-occupant motor vehicle.

(5) Company commuter bus or van means a highway vehicle which meets all of the following criteria:

(A) Has at least seven or more persons commuting on a daily basis to and from work.

(B) At least 50 percent of the mileage of which can be reasonably expected to be used for the purpose of transporting employees to and from work.

(C) Is acquired by the taxpayer on or after the date of enactment of this legislation.

(6) Vanpool means seven or more persons commuting on a daily basis to and from work by means of a vehicle with a seating arrangement designed to carry 7 to 15 adult persons.

(7) Monthly transit pass means any bulk purchase of transit rides that entitles the purchaser to 40 or more rides per month, whether at a discount rate or the base fare rate.

(8) Transit means transportation service for use by the general public that utilizes buses, railcars, or ferries with a seating capacity of 16 or more persons.

(9) Subscription taxipool means a type of service in which employers or groups of employees contract with a public or private taxi operator to provide daily commuter service for a group of preassembled subscribers on a prepaid or daily-fare basis, following a relatively fixed route and schedule tailored to meet the needs of the subscribers.

(10) Ridesharing arrangement means the transportation of persons in a motor vehicle where that transportation is incidental to another purpose of the driver. The term includes ridesharing arrangements known as carpools, vanpools, and buspools.

(11) Carpool means two or more persons commuting on a daily basis to and from work by means of a vehicle with a seating arrangement designed to carry less than seven adults, including the driver.

(12) Buspool means 16 or more persons commuting on a daily basis to and from work by means of a vehicle with a seating arrangement designed to carry more than 15 adult passengers.

(13) Private commuter bus means a highway vehicle which meets all of the following criteria:

(A) Has a seating capacity of at least seven adults, including the driver.

(B) At least 50 percent of the mileage of which can be reasonably expected to be used for the purpose of transporting employees to and from work.

(C) Is acquired by the taxpayer on or after the date of enactment of this section.

(D) With respect to which the taxpayer makes an election under this paragraph on its return for the taxable year in which the vehicle is placed in service.

(Amended by Stats. 2000, Ch. 862, Sec. 123. Effective January 1, 2001.)



24343.7

Section 162(k)(2)(A)(ii) of the Internal Revenue Code shall not apply.

(Amended by Stats. 2002, Ch. 35, Sec. 48. Effective May 8, 2002.)



24343.8

For taxable years beginning on or after January 1, 2014, a deduction shall not be allowed for the amount of any fine or penalty paid or incurred by an owner of all or part of a professional sports franchise, where that fine or penalty is assessed or imposed by the professional sports league that includes that franchise.

(Added by Stats. 2014, Ch. 792, Sec. 2. Effective September 29, 2014.)



24344

(a) Section 163 of the Internal Revenue Code, relating to interest, shall apply, except as otherwise provided.

(b) If income of the taxpayer which is derived from or attributable to sources within this state is determined pursuant to Section 25101 or 25110, the interest deductible shall be an amount equal to interest income subject to apportionment by formula, plus the amount, if any, by which the balance of interest expense exceeds interest and dividend income (except dividends deductible under Section 24402 and dividends subject to the deductions provided for in Section 24411 to the extent of those deductions) not subject to apportionment by formula. Interest expense not included in the preceding sentence shall be directly offset against interest and dividend income (except dividends deductible under Section 24402 and dividends subject to the deductions provided for in Section 24411 to the extent of those deductions) not subject to apportionment by formula.

(c) (1) Notwithstanding subdivision (b) and subject to paragraph (2), interest expense allowable under Section 163 of the Internal Revenue Code that is incurred for purposes of foreign investments may be offset against dividends deductible under Section 24411.

(2) For taxable years beginning on or after January 1, 1997, the amount of interest computed pursuant to paragraph (1) shall be multiplied by the same percentage used to determine the dividend deduction under Section 24411 to determine that amount of interest that may be offset as provided in paragraph (1).

(d) Section 7210(b) of Public Law 101-239, relating to the effective date for limitation on deduction for certain interest paid to a related person, shall apply.

(e) Section 163(j)(6)(C) of the Internal Revenue Code, relating to treatment of an affiliated group, is modified to apply to all members of a combined report filed under Section 25101.

(Amended by Stats. 2000, Ch. 862, Sec. 125. Effective January 1, 2001.)



24344.5

(a) A deduction, determined in accordance with Section 163(e) of the Internal Revenue Code, shall be allowed to the issuer of an original issue discount bond.

(b) For taxable years beginning on or after January 1, 1987, and before the taxable year in which the debt obligation matures or is sold, exchanged, or otherwise disposed, the amount deductible under this part shall be the same as the amount deductible on the federal tax return.

(c) The difference between the amount deductible on the federal tax return and the amount allowable under this part, with respect to obligations issued after December 31, 1984, for taxable years beginning before January 1, 1987, shall be allowed as a deduction in the taxable year in which the debt obligation matures or is sold, exchanged, or otherwise disposed.

(d) The provisions of Section 7202(c) of Public Law 101-239, relating to the effective date for treatment of certain high yield original issue discount obligations, shall apply.

(Amended by Stats. 2000, Ch. 862, Sec. 126. Effective January 1, 2001.)



24344.7

The amendments to Section 163 of the Internal Revenue Code made by Section 13228 of the Revenue Reconciliation Act of 1993 (P.L. 103-66), relating to modification to limitation on deduction for certain interest, shall apply to taxable years beginning on or after January 1, 1996.

(Amended by Stats. 2000, Ch. 862, Sec. 127. Effective January 1, 2001.)



24345

A deduction shall be allowed for taxes or licenses paid or accrued during the taxable year, except:

(a) Taxes paid to the state under this part.

(b) Taxes on or according to or measured by income or profits paid or accrued within the taxable year imposed by the authority of any of the following:

(1) The Government of the United States or any foreign country.

(2) Any state, territory, county, school district, municipality, or other taxing subdivision of any state or territory.

(c) Taxes assessed against local benefits of a kind tending to increase the value of the property assessed, but this does not exclude the allowance as a deduction of so much of the taxes assessed against local benefits as is properly allocable to maintenance or interest charges. Nor does this exclude the allowance of any irrigation or other water district taxes or assessments which are levied for the payment of the principal of any improvement or other bonds for which a general assessment on all lands within the district is levied as distinguished from a special assessment levied on part of the area within the district.

(d) Federal stamp taxes (not described in subdivision (b) or (c)); but this subdivision shall not prevent such taxes from being deducted under Section 24343 (relating to trade or business expenses).

(e) State and local general sales or use taxes. However, there shall be allowed as a deduction, state and local sales or use taxes which are paid or accrued within the taxable year in carrying on a trade or business or an activity described in Section 212 of the Internal Revenue Code (relating to expenses for production of income). Notwithstanding the preceding sentence, any sales or use tax (except where a tax credit is claimed under Section 23612.2) which is paid or accrued by the taxpayer in connection with an acquisition or disposition of property shall be treated as part of the cost of the acquired property or, in the case of a disposition, as a reduction in the amount realized on the disposition.

(f) For purposes of subdivision (b), taxes on or according to or measure by income shall include any taxes imposed on a dividend that is eliminated from the income of the recipient under Section 25106.

(Amended by Stats. 2000, Ch. 862, Sec. 128. Effective January 1, 2001.)



24346

(a) For purposes of subdivision (a) of Section 24345, if real property is sold during any real property tax year, then

(1) So much of the real property tax as is properly allocable to that part of the year which ends on the day before the date of the sale shall be treated as a tax imposed on the seller; and

(2) So much of that tax as is properly allocable to that part of the year which begins on the date of the sale shall be treated as a tax imposed on the purchaser.

(b) (1) In the case of any sale of real property; if

(A) A corporation may not, by reason of its method of accounting, deduct any amount for taxes unless paid; and

(B) The other party to the sale is (under the law imposing the real property tax) liable for the real property tax for the real property tax year;

then for purposes of subdivision (a) of Section 24345 the corporation shall be treated as having paid, on the date of the sale, so much of the tax as, under subdivision (a), is treated as imposed on the corporation. For purposes of the preceding sentence, if neither party is liable for the tax, then the party holding the property at the time the tax becomes a lien on the property shall be considered liable for the real property tax for the real property tax year.

(2) Subdivision (a) shall apply to taxable years beginning after December 31, 1960, but only in the case of sales after December 31, 1960.

(3) Subdivision (a) shall not apply to any real property tax, to the extent that the tax was allowable as a deduction under the Bank and Corporation Tax Law of 1954 to the seller for a taxable year which began before January 1, 1961.

(4) In the case of any sale of real property, if the corporation s net income for the taxable year during which the sale occurs is computed under an accrual method of accounting, and if no election under subdivision (b) of Section 24681 (relating to the accrual of real property taxes) applies, then, for purposes of subdivision (a) of Section 24345, that portion of the tax that

(A) Is treated, under subdivision (a), as imposed on the corporation; and

(B) May not, by reason of the corporation s method of accounting, be deducted by the corporation for any taxable year,

shall be treated as having accrued on the date of the sale.

(Amended by Stats. 2000, Ch. 862, Sec. 129. Effective January 1, 2001.)



24347

For taxable years beginning on or after January 1, 1990, all of the following shall apply:

(a) Section 165 of the Internal Revenue Code, relating to losses.

(b) Section 166 of the Internal Revenue Code, relating to bad debts, except that the deduction of a savings and loan association, bank or financial corporation shall be determined under Section 24348.

(c) (1) Section 582 of the Internal Revenue Code, relating to bad debts, losses, and gains with respect to securities held by financial institutions.

(2) Section 582(c)(2)(C) of the Internal Revenue Code, relating to limitations on foreign banks, but only to foreign corporations that have in effect for the taxable year a water s edge election under Section 25110.

(Amended by Stats. 2000, Ch. 862, Sec. 130. Effective January 1, 2001.)



24347.4

(a) Section 165(i) of the Internal Revenue Code, relating to disaster losses, is modified to additionally provide that an appraisal for the purpose of obtaining a loan of federal funds or a loan guarantee from the federal government as a result of a presidentially declared disaster (as defined by Section 1033(h)(3) of the Internal Revenue Code) may be used to establish the amount of any loss described in Section 165(i)(1) or (2) of the Internal Revenue Code to the extent provided in regulations or other guidance of the Secretary of the Treasury under Section 165(i)(4) of the Internal Revenue Code (as added by Section 912 of Public Law 105-34).

(b) This section shall apply on and after August 5, 1997.

(Added by Stats. 1998, Ch. 7, Sec. 32. Effective March 14, 1998.)



24347.5

(a) An excess disaster loss, as defined in subdivision (c), shall be carried to other taxable years as provided in subdivision (b), with respect to losses resulting from any of the following disasters:

(1) Forest fire or any other related casualty occurring in 1985 in California.

(2) Storm, flooding, or any other related casualty occurring in 1986 in California.

(3) Any loss sustained during 1987 as a result of a forest fire or any other related casualty.

(4) Earthquake, aftershock, or any other related casualty occurring in October 1987 in California.

(5) Earthquake, aftershock, or any other related casualty occurring in October 1989 in California.

(6) Any loss sustained during 1990 as a result of fire or any other related casualty in California.

(7) Any loss sustained as a result of the Oakland/Berkeley Fire of 1991, or any other related casualty.

(8) Any loss sustained as a result of storm, flooding, or any other related casualty occurring in February 1992 in California.

(9) Earthquake, aftershock, or any other related casualty occurring in April 1992 in the County of Humboldt.

(10) Riots, arson, or any other related casualty occurring in April or May 1992 in California.

(11) Any loss sustained as a result of the earthquakes or any other related casualty that occurred in the County of San Bernardino in June and July of 1992.

(12) Any loss sustained as a result of the Fountain Fire that occurred in the County of Shasta, or as a result of either of the fires in the Counties of Calaveras and Trinity that occurred in August 1992, or any other related casualty.

(13) Any loss sustained as a result of storm, flooding, or any other related casualty that occurred in the Counties of Alpine, Contra Costa, Fresno, Humboldt, Imperial, Lassen, Los Angeles, Madera, Mendocino, Modoc, Monterey, Napa, Orange, Plumas, Riverside, San Bernardino, San Diego, Santa Barbara, Sierra, Siskiyou, Sonoma, Tehama, Trinity, and Tulare, and the City of Fillmore in January 1993.

(14) Any loss sustained as a result of a fire that occurred in the Counties of Los Angeles, Orange, Riverside, San Bernardino, San Diego, and Ventura, during October or November of 1993, or any other related casualty.

(15) Any loss sustained as a result of the earthquake, aftershocks, or any other related casualty that occurred in the Counties of Los Angeles, Orange, and Ventura on or after January 17, 1994.

(16) Any loss sustained as a result of a fire that occurred in the County of San Luis Obispo during August of 1994, or any other related casualty.

(17) Any loss sustained as a result of the storms or flooding occurring in 1995, or any other related casualty, sustained in any county of this state subject to a disaster declaration with respect to the storms and flooding.

(18) Any loss sustained as a result of the storms or flooding occurring in December 1996 or January 1997, or any related casualty, sustained in any county of this state subject to a disaster declaration with respect to the storms or flooding.

(19) Any loss sustained as a result of the storms or flooding occurring in February 1998, or any related casualty, sustained in any county of this state subject to a disaster declaration with respect to the storms or flooding.

(20) Any loss sustained as a result of a freeze occurring in the winter of 1998 99, or any related casualty, sustained in any county of this state subject to a disaster declaration with respect to the freeze.

(21) Any loss sustained as a result of an earthquake occurring in September 2000, that was included in the Governor s proclamation of a state of emergency for the County of Napa.

(22) Any loss sustained as a result of the Middle River levee break in San Joaquin County occurring in June 2004.

(23) Any losses sustained as a result of the fires that occurred in the Counties of Los Angeles, Riverside, San Bernardino, San Diego, and Ventura in October and November 2003, or as a result of floods, mudflows, and debris flows, directly related to fires.

(24) Any losses sustained in the Counties of Santa Barbara and San Luis Obispo as a result of the San Simeon earthquake, aftershocks, and any other related casualties.

(25) Any losses sustained as a result of the wildfires that occurred in Shasta County, commencing August 11, 2004, and any other related casualty.

(26) Any loss sustained in the Counties of Kern, Los Angeles, Orange, Riverside, San Bernardino, San Diego, Santa Barbara, and Ventura as a result of the severe rainstorms, related flooding and slides, and any other related casualties, that occurred in December 2004, January 2005, February 2005, March 2005, or June 2005.

(27) Any loss sustained in the Counties of Alameda, Alpine, Amador, Butte, Calaveras, Colusa, Contra Costa, Del Norte, El Dorado, Fresno, Humboldt, Kings, Lake, Lassen, Madera, Marin, Mariposa, Mendocino, Merced, Monterey, Napa, Nevada, Placer, Plumas, Sacramento, San Joaquin, San Luis Obispo, San Mateo, Santa Cruz, Shasta, Sierra, Siskiyou, Solano, Sonoma, Stanislaus, Sutter, Trinity, Tulare, Tuolumne, Yolo, and Yuba as a result of the severe rainstorms, related flooding and slides, and any other related casualties, that occurred in December 2005, January 2006, March 2006, or April 2006.

(28) Any loss sustained in the County of San Bernardino as a result of the wildfires that occurred in July 2006.

(29) Any loss sustained in the Counties of Riverside and Ventura as a result of wildfires that occurred during the 2006 calendar year.

(30) Any loss sustained in the Counties of El Dorado, Fresno, Imperial, Kern, Kings, Madera, Merced, Monterey, Riverside, San Bernardino, San Diego, San Luis Obispo, Santa Barbara, Santa Clara, Stanislaus, Tulare, Ventura, and Yuba that were the subject of the Governor s proclamations of a state of emergency for the severe freezing conditions that occurred in January 2007.

(31) Any loss sustained in the County of El Dorado as a result of wildfires that occurred in June 2007.

(32) Any loss sustained in the Counties of Santa Barbara and Ventura as a result of the Zaca Fire that occurred during the 2007 calendar year.

(33) Any loss sustained in the County of Inyo as a result of wildfires that commenced in July 2007.

(34) Any loss sustained in the Counties of Los Angeles, Orange, Riverside, San Bernardino, San Diego, Santa Barbara, and Ventura as a result of wildfires that occurred during the 2007 calendar year that were the subject of the Governor s disaster proclamations of September 15, 2007, and October 21, 2007.

(35) Any loss sustained in the County of Riverside as a result of extremely strong and damaging winds that occurred in October 2007.

(36) Any loss sustained in the Counties of Butte, Kern, Mariposa, Mendocino, Monterey, Plumas, Santa Clara, Santa Cruz, Shasta, and Trinity as a result of wildfires that occurred in May or June 2008 that were the subject of the Governor s proclamations of a state of emergency.

(37) Any loss sustained in the County of Santa Barbara as a result of wildfires that occurred in July 2008.

(38) Any loss sustained in the County of Inyo as a result of the severe rainstorms, related flooding and landslides, and any other related casualties, that occurred in July 2008.

(39) Any loss sustained in the County of Humboldt as a result of wildfires that commenced in May 2008.

(40) Any loss sustained in the County of Santa Barbara as a result of wildfires that commenced in November 2008.

(41) Any loss sustained in the Counties of Los Angeles and Ventura as a result of wildfires that commenced in October 2008 or November 2008 that were the subject of the Governor s proclamations of a state of emergency.

(42) Any loss sustained in the Counties of Orange, Riverside, and San Bernardino as a result of wildfires that commenced in November 2008.

(43) Any loss sustained in the County of Santa Barbara as a result of wildfires that commenced in May 2009.

(b) (1) In the case of any loss allowed under Section 165 of the Internal Revenue Code, relating to losses, any excess disaster loss shall be carried forward to each of the five taxable years following the taxable year for which the loss is claimed. However, if there is any excess disaster loss remaining after the five-year period, then the applicable percentage, as set forth in paragraph (1) of subdivision (b) of Section 24416, of that excess disaster loss shall be carried forward to each of the next 10 taxable years.

(2) The entire amount of any excess disaster loss as defined in subdivision (c) shall be carried to the earliest of the taxable years to which, by reason of subdivision (b), the loss may be carried. The portion of the loss which shall be carried to each of the other taxable years shall be the excess, if any, of the amount of excess disaster loss over the sum of the net income for each of the prior taxable years to which that excess disaster loss is carried.

(c) Excess disaster loss means a disaster loss computed pursuant to Section 165 of the Internal Revenue Code, which exceeds the net income of the year of loss or, if the election under Section 165(i) of the Internal Revenue Code is made, the net income of the year preceding the loss.

(d) The provisions of this section and Section 165(i) of the Internal Revenue Code shall be applicable to any of the losses listed in subdivision (a) sustained in any county or city in this state which was proclaimed by the Governor to be in a state of disaster.

(e) Any corporation subject to the provisions of Section 25101 or 25101.15 that has disaster losses pursuant to this section, shall determine the excess disaster loss to be carried to other taxable years under the principles specified in Section 25108 relating to net operating losses.

(f) Losses allowable under this section may not be taken into account in computing a net operating loss deduction under Section 172 of the Internal Revenue Code.

(g) For losses described in paragraphs (15) to (43), inclusive, of subdivision (a), the election under Section 165(i) of the Internal Revenue Code may be made on a return or amended return filed on or before the due date of the return (determined with regard to extension) for the taxable year in which the disaster occurred.

(Amended by Stats. 2009, Ch. 299, Sec. 3. Effective January 1, 2010.)



24347.6

(a) An excess disaster loss, as defined in subdivision (c), shall be carried to other taxable years as provided in subdivision (b), with respect to losses sustained in the County of Mendocino as a result of the tsunami that occurred in March 2011.

(b) (1) In the case of any loss allowed under Section 165 of the Internal Revenue Code, relating to losses, any excess disaster loss shall be carried forward to each of the five taxable years following the taxable year for which the loss is claimed. However, if there is any excess disaster loss remaining after the five-year period, then the applicable percentage, as set forth in paragraph (1) of subdivision (b) of Section 24416.20, of that excess disaster loss shall be carried forward to each of the next 10 taxable years.

(2) The entire amount of any excess disaster loss as defined in subdivision (c) shall be carried to the earliest of the taxable years to which, by reason of subdivision (b), the loss may be carried. The portion of the loss which shall be carried to each of the other taxable years shall be the excess, if any, of the amount of excess disaster loss over the sum of the net income for each of the prior taxable years to which that excess disaster loss is carried.

(c) Excess disaster loss means a disaster loss computed pursuant to Section 165 of the Internal Revenue Code, which exceeds the net income of the year of loss or, if the election under Section 165(i) of the Internal Revenue Code is made, the net income of the year preceding the loss.

(d) This section and Section 165(i) of the Internal Revenue Code shall be applicable to any of the losses listed in subdivision (a) sustained in any county or city in this state which was proclaimed by the Governor to be in a state of disaster.

(e) Any corporation subject to Section 25101 or 25101.15 that has disaster losses pursuant to this section shall determine the excess disaster loss to be carried to other taxable years under the principles specified in Section 25108 relating to net operating losses.

(f) Losses allowable under this section shall not be taken into account in computing a net operating loss deduction under Section 172 of the Internal Revenue Code.

(g) For losses described in subdivision (a), the election under Section 165(i) of the Internal Revenue Code may be made on a return or amended return filed on or before the due date of the return (determined with regard to extension) for the taxable year in which the disaster occurred.

(Added by Stats. 2011, Ch. 283, Sec. 2. Effective September 7, 2011.)



24347.7

(a) An excess disaster loss, as defined in subdivision (c), shall be carried to other taxable years as provided in subdivision (b), with respect to losses sustained in the County of Humboldt as a result of the earthquake that occurred in January 2010.

(b) (1)?In the case of any loss allowed under Section 165 of the Internal Revenue Code, relating to losses, any excess disaster loss shall be carried forward to each of the five taxable years following the taxable year for which the loss is claimed. However, if there is any excess disaster loss remaining after the five-year period, then the applicable percentage, as set forth in paragraph (1) of subdivision (b) of Section 24416, of that excess disaster loss shall be carried forward to each of the next 10 taxable years.

(2) The entire amount of any excess disaster loss as defined in subdivision (c) shall be carried to the earliest of the taxable years to which, by reason of subdivision (b), the loss may be carried. The portion of the loss which shall be carried to each of the other taxable years shall be the excess, if any, of the amount of excess disaster loss over the sum of the net income for each of the prior taxable years to which that excess disaster loss is carried.

(c) Excess disaster loss means a disaster loss computed pursuant to Section 165 of the Internal Revenue Code, which exceeds the net income of the year of loss or, if the election under Section 165(i) of the Internal Revenue Code is made, the net income of the year preceding the loss.

(d) The provisions of this section and Section 165(i) of the Internal Revenue Code shall be applicable to any of the losses listed in subdivision (a) sustained in any county or city in this state which was proclaimed by the Governor to be in a state of disaster.

(e) Any corporation subject to the provisions of Section 25101 or 25101.15 that has disaster losses pursuant to this section, shall determine the excess disaster loss to be carried to other taxable years under the principles specified in Section 25108 relating to net operating losses.

(f) Losses allowable under this section may not be taken into account in computing a net operating loss deduction under Section 172 of the Internal Revenue Code.

(g) For losses described in subdivision (a), the election under Section 165(i) of the Internal Revenue Code may be made on a return or amended return filed on or before the due date of the return (determined with regard to extension) for the taxable year in which the disaster occurred.

(Added by Stats. 2010, Ch. 449, Sec. 6. Effective September 29, 2010.)



24347.8

(a) An excess disaster loss, as defined in subdivision (c), shall be carried to other taxable years as provided in subdivision (b), with respect to losses sustained in the County of Imperial as a result of the earthquake that occurred in April 2010.

(b) (1) In the case of any loss allowed under Section 165 of the Internal Revenue Code, relating to losses, any excess disaster loss shall be carried forward to each of the five taxable years following the taxable year for which the loss is claimed. However, if there is any excess disaster loss remaining after the five-year period, then the applicable percentage, as set forth in paragraph (1) of subdivision (b) of Section 24416, of that excess disaster loss shall be carried forward to each of the next 10 taxable years.

(2) The entire amount of any excess disaster loss as defined in subdivision (c) shall be carried to the earliest of the taxable years to which, by reason of subdivision (b), the loss may be carried. The portion of the loss which shall be carried to each of the other taxable years shall be the excess, if any, of the amount of excess disaster loss over the sum of the net income for each of the prior taxable years to which that excess disaster loss is carried.

(c) Excess disaster loss means a disaster loss computed pursuant to Section 165 of the Internal Revenue Code, which exceeds the net income of the year of loss or, if the election under Section 165(i) of the Internal Revenue Code is made, the net income of the year preceding the loss.

(d) The provisions of this section and Section 165(i) of the Internal Revenue Code shall be applicable to any of the losses listed in subdivision (a) sustained in any county or city in this state which was proclaimed by the Governor to be in a state of disaster.

(e) Any corporation subject to the provisions of Section 25101 or 25101.15 that has disaster losses pursuant to this section, shall determine the excess disaster loss to be carried to other taxable years under the principles specified in Section 25108 relating to net operating losses.

(f) Losses allowable under this section may not be taken into account in computing a net operating loss deduction under Section 172 of the Internal Revenue Code.

(g) For losses described in subdivision (a), the election under Section 165(i) of the Internal Revenue Code may be made on a return or amended return filed on or before the due date of the return (determined with regard to extension) for the taxable year in which the disaster occurred.

(Added by Stats. 2010, Ch. 461, Sec. 7. Effective September 29, 2010.)



24347.9

(a) An excess disaster loss, as defined in subdivision (c), shall be carried to other taxable years as provided in subdivision (b), with respect to losses resulting from any of the following disasters:

(1) Any loss sustained in the Counties of Los Angeles and Monterey as a result of wildfires that commenced in August 2009.

(2) Any loss sustained in the County of Placer as a result of wildfires that commenced in August 2009.

(3) Any loss sustained in the Counties of Calaveras, Imperial, Los Angeles, Orange, Riverside, San Bernardino, San Francisco, and Siskiyou as a result of winter storms that commenced in January 2010.

(4) Any loss sustained in the County of Kern as a result of the wildfires that commenced in July 2010.

(b) (1) In the case of any loss allowed under Section 165 of the Internal Revenue Code, relating to losses, any excess disaster loss shall be carried forward to each of the five taxable years following the taxable year for which the loss is claimed. However, if there is any excess disaster loss remaining after the five-year period, then the applicable percentage, as set forth in paragraph (1) of subdivision (b) of Section 24416, of that excess disaster loss shall be carried forward to each of the next 10 taxable years.

(2) The entire amount of any excess disaster loss as defined in subdivision (c) shall be carried to the earliest of the taxable years to which, by reason of subdivision (b), the loss may be carried. The portion of the loss which shall be carried to each of the other taxable years shall be the excess, if any, of the amount of excess disaster loss over the sum of the net income for each of the prior taxable years to which that excess disaster loss is carried.

(c) Excess disaster loss means a disaster loss computed pursuant to Section 165 of the Internal Revenue Code, which exceeds the net income of the year of loss or, if the election under Section 165(i) of the Internal Revenue Code is made, the net income of the year preceding the loss.

(d) The provisions of this section and Section 165(i) of the Internal Revenue Code shall be applicable to any of the losses listed in subdivision (a) sustained in any county or city in this state which was proclaimed by the Governor to be in a state of disaster.

(e) Any corporation subject to the provisions of Section 25101 or 25101.15 that has disaster losses pursuant to this section, shall determine the excess disaster loss to be carried to other taxable years under the principles specified in Section 25108 relating to net operating losses.

(f) Losses allowable under this section may not be taken into account in computing a net operating loss deduction under Section 172 of the Internal Revenue Code.

(g) For losses described in subdivision (a), the election under Section 165(i) of the Internal Revenue Code may be made on a return or amended return filed on or before the due date of the return (determined with regard to extension) for the taxable year in which the disaster occurred.

(Added by Stats. 2010, Ch. 447, Sec. 6. Effective September 29, 2010.)



24347.10

(a) An excess disaster loss, as defined in subdivision (c), shall be carried to other taxable years as provided in subdivision (b), with respect to losses sustained in the County of San Mateo as a result of the explosion and fire that occurred in September 2010.

(b) (1) In the case of any loss allowed under Section 165 of the Internal Revenue Code, relating to losses, any excess disaster loss shall be carried forward to each of the five taxable years following the taxable year for which the loss is claimed. However, if there is any excess disaster loss remaining after the five-year period, then the applicable percentage, as set forth in paragraph (1) of subdivision (b) of Section 24416.20, of that excess disaster loss shall be carried forward to each of the next 10 taxable years.

(2) The entire amount of any excess disaster loss as defined in subdivision (c) shall be carried to the earliest of the taxable years to which, by reason of subdivision (b), the loss may be carried. The portion of the loss which shall be carried to each of the other taxable years shall be the excess, if any, of the amount of excess disaster loss over the sum of the net income for each of the prior taxable years to which that excess disaster loss is carried.

(c) Excess disaster loss means a disaster loss computed pursuant to Section 165 of the Internal Revenue Code, which exceeds the net income of the year of loss or, if the election under Section 165(i) of the Internal Revenue Code is made, the net income of the year preceding the loss.

(d) This section and Section 165(i) of the Internal Revenue Code shall be applicable to any of the losses listed in subdivision (a) sustained in any county or city in this state which was proclaimed by the Governor to be in a state of disaster.

(e) Any corporation subject to Section 25101 or 25101.15 that has disaster losses pursuant to this section shall determine the excess disaster loss to be carried to other taxable years under the principles specified in Section 25108 relating to net operating losses.

(f) Losses allowable under this section may not be taken into account in computing a net operating loss deduction under Section 172 of the Internal Revenue Code.

(g) For losses described in subdivision (a), the election under Section 165(i) of the Internal Revenue Code may be made on a return or amended return filed on or before the due date of the return (determined with regard to extension) for the taxable year in which the disaster occurred.

(Amended by Stats. 2011, Ch. 18, Sec. 4. Effective April 7, 2011.)



24347.11

(a) Section 165(i) of the Internal Revenue Code shall be applicable to any losses sustained in the County of Santa Cruz as a result of the severe storms that occurred in March 2011.

(b) For losses described in subdivision (a), the election under Section 165(i) of the Internal Revenue Code may be made on a return or amended return filed on or before the due date of the return, determined with regard to extension, for the taxable year in which the disaster occurred.

(c) Unless specifically provided otherwise, any law that suspends, defers, reduces, or otherwise diminishes the deduction of a net operating loss shall not apply to a net operating loss attributable to the loss described in subdivision (a).

(Added by Stats. 2012, Ch. 203, Sec. 2. Effective August 27, 2012.)



24347.12

(a) Section 165(i) of the Internal Revenue Code shall be applicable to any losses sustained in the Counties of Los Angeles and San Bernardino as a result of the severe winds that occurred in November 2011.

(b) For losses described in subdivision (a), the election under Section 165(i) of the Internal Revenue Code may be made on a return or amended return filed on or before the due date of the return, determined with regard to extension, for the taxable year in which the disaster occurred.

(c) Unless specifically provided otherwise, any law that suspends, defers, reduces, or otherwise diminishes the deduction of a net operating loss shall not apply to a net operating loss attributable to the loss described in subdivision (a).

(Added by Stats. 2012, Ch. 284, Sec. 2. Effective September 7, 2012.)



24347.13

(a) Section 165(i) of the Internal Revenue Code shall be applicable to any losses sustained in the County of San Diego as a result of the wildfires that occurred in May 2014.

(b) For losses described in subdivision (a), the election under Section 165(i) of the Internal Revenue Code may be made on a return or amended return filed on or before the due date of the return, determined with regard to extension, for the taxable year in which the disaster occurred.

(c) Unless specifically provided otherwise, any law that suspends, defers, reduces, or otherwise diminishes the deduction of a net operating loss shall not apply to a net operating loss attributable to the loss described in subdivision (a).

(Added by Stats. 2014, Ch. 352, Sec. 2. Effective September 16, 2014.)



24348

(a) There shall be allowed as a deduction either of the following:

(1) Debts which become worthless within the taxable year in an amount not in excess of the part charged off within that taxable year.

(2) In the case of a bank (as defined in Section 581 of the Internal Revenue Code), in lieu of any deduction under paragraph (1), in the discretion of the Franchise Tax Board, a reasonable addition to a reserve for bad debts determined in accordance with Section 585 of the Internal Revenue Code, relating to reserves for losses on loans of banks, except as otherwise provided.

(b) When satisfied that a debt is recoverable in part only, the Franchise Tax Board may allow that debt, in an amount not in excess of the part charged off within the taxable year, as a deduction; provided, however, that if a portion of a debt is claimed and allowed as a deduction in any year, no deduction shall be allowed in any subsequent year for any portion of the debt which in any prior year was charged off, regardless of whether claimed as a deduction in that prior year.

(c) (1) The amendments to this section made by the act adding this subdivision shall apply only to taxable years beginning on or after January 1, 2002.

(2) In the case of any bank, savings and loan association, or financial corporation (whether a taxpayer or a member of a combined reporting group) that maintained a reserve for bad debts for the last taxable year beginning before January 1, 2002, and that is required by the amendments to this section made by the act adding this subdivision to change its method of computing reserves for bad debts, all of the following shall apply:

(A) That change shall be treated as a change in a method of accounting.

(B) That change shall be treated as initiated by the bank, savings and loan association, or financial corporation (whether a taxpayer or a member of a combined reporting group).

(C) That change shall be treated as made with the consent of the Franchise Tax Board.

(D) The net amount of adjustments required by Article 6 (commencing with Section 24721) of Chapter 13 to be taken into account by the bank, savings and loan association, or financial corporation (whether a taxpayer or a member of a combined reporting group):

(i) Shall be determined by taking into account only 50 percent of the applicable excess reserves (as defined in subdivision (d)), and

(ii) As so determined, shall be taken into account on the last day of the first taxable year beginning on or after January 1, 2002.

(iii) The amount of applicable excess reserves in excess of the amount taken into account under clause (i) of this subparagraph shall be reduced to zero and shall not be taken into account for purposes of this part.

(d) (1) In the case of a large bank (as defined in Section 585(c)(2) of the Internal Revenue Code), or a financial corporation that is not allowed to use the reserve for bad debts under Section 585 of the Internal Revenue Code, the term applicable excess reserves means the balance of the reserves described in former subparagraph (B) of paragraph (1) of subdivision (a) (prior to the amendments made by the act adding this subdivision) as of the close of the last taxable year beginning before January 1, 2002.

(2) In all other cases, the term applicable excess reserves shall be zero and shall not be taken into account for purposes of this part.

(e) The amount of applicable excess reserves not taken into account pursuant to clause (iii) of subparagraph (D) of paragraph (2) of subdivision (c) or paragraph (2) of subdivision (d) shall not affect the amount of the allowable deduction under paragraph (1) of subdivision (a).

(Amended by Stats. 2002, Ch. 488, Sec. 9. Effective September 12, 2002.)



24349

(a) There shall be allowed as a depreciation deduction a reasonable allowance for the exhaustion, wear and tear (including a reasonable allowance for obsolescence)

(1) Of property used in the trade or business; or

(2) Of property held for the production of income.

(b) Except as otherwise provided in subdivision (c), for taxable years ending after December 31, 1958, the term reasonable allowance as used in subdivision (a) shall include, but shall not be limited to, an allowance computed in accordance with regulations prescribed by the Franchise Tax Board, under any of the following methods:

(1) The straight-line method.

(2) The declining balance method, using a rate not exceeding twice the rate that would have been used had the annual allowance been computed under the method described in paragraph (1).

(3) The sum of the years-digits method.

(4) Any other consistent method productive of an annual allowance that, when added to all allowances for the period commencing with the taxpayer s use of the property and including the taxable year, does not, during the first two-thirds of the useful life of the property, exceed the total of those allowances that would have been used had those allowances been computed under the method described in paragraph (2).

Nothing in this subdivision shall be construed to limit or reduce an allowance otherwise allowable under subdivision (a).

(c) Any grapevine replaced in a vineyard in California in a taxable year beginning on or after January 1, 1992, as a direct result of a phylloxera infestation in that vineyard, and any grapevine replaced in a vineyard in California in a taxable year beginning on or after January 1, 1997, as a direct result of Pierce s disease in that vineyard, shall have a useful life of five years, except that it shall have a class life of 10 years for purposes of depreciation under Section 168(g)(2) of the Internal Revenue Code where the taxpayer has made an election under Section 263A(d)(3) of the Internal Revenue Code not to capitalize costs of the infested vineyard. Every taxpayer claiming a deduction under this section with respect to a grapevine as described in this subdivision shall obtain a written certification from an independent state-certified integrated pest management adviser, or a state agricultural commissioner or adviser, that specifies that the replanting was necessary to restore a vineyard infested with phylloxera or Pierce s disease. The taxpayer shall retain the certification for future audit purposes.

(d) For purposes of this part, the deduction for property leased to governments and other tax-exempt entities, as defined in Section 168(h) of the Internal Revenue Code, shall be limited to the amount determined under Section 168(g) of the Internal Revenue Code, relating to alternative depreciation system for certain property.

(e) (1) In the case of any building erected or improvements made on leased property, if the building or improvement is property to which this section applies, the depreciation deduction shall be determined under the provisions of this section.

(2) An improvement shall be treated for purposes of determining gain or loss under this part as disposed of by the lessor when so disposed of or abandoned if both of the following occur:

(A) The improvement is made by the lessor of leased property for the lessee of that property.

(B) The improvement is irrevocably disposed of or abandoned by the lessor at the termination of the lease by the lessee.

This subdivision shall not apply to any property to which Section 168 of the Internal Revenue Code does not apply for federal purposes by reason of Section 168(f) of the Internal Revenue Code. Any election made under Section 168(f)(1) of the Internal Revenue Code for federal purposes with respect to that property shall be treated as a binding election for state purposes under this subdivision with respect to that same property and no separate election under subdivision (e) of Section 23051.5 with respect to that property shall be allowed.

(3) (A) In determining a lease term, both of the following shall apply:

(i) There shall be taken into account options to renew.

(ii) Two or more successive leases which are part of the same transaction (or a series of related transactions) with respect to the same or substantially similar property shall be treated as one lease.

(B) For purposes of clause (i) of subparagraph (A), in the case of nonresidential real property or residential rental property, there shall not be taken into account any option to renew at fair market value determined at the time of renewal.

(f) (1) Section 167(g) of the Internal Revenue Code, relating to depreciation under income forecast method, shall apply except as otherwise provided.

(2) Section 167(g)(2)(C) of the Internal Revenue Code is modified by substituting Section 19521 in lieu of Section 460(b)(7) of the Internal Revenue Code.

(3) Section 167(g)(5)(D) of the Internal Revenue Code is modified by substituting Part 10.2 (commencing with Section 18401) (other than Article 2 (commencing with Section 19021) and Sections 19142 to 19150, inclusive) in lieu of Subtitle F (other than Sections 6654 and 6655).

(4) Section 167(g)(5)(E) of the Internal Revenue Code, relating to treatment of distribution costs, shall not apply.

(5) Section 167(g)(7) of the Internal Revenue Code, relating to treatment of participations and residuals, shall not apply.

(Amended by Stats. 2005, Ch. 691, Sec. 60. Effective October 7, 2005.)



24349.1

(a) Section 280F of the Internal Revenue Code, relating to limitations on depreciation for luxury automobiles and certain property used for personal purposes, shall apply, except as otherwise provided.

(b) Except as provided in subdivision (c), Section 280F of the Internal Revenue Code shall be modified as follows:

(1) The terms deduction or recovery deduction, relating to amounts allowable as a deduction under Section 168 of the Internal Revenue Code, mean the amount allowable as a deduction for depreciation under this part.

(2) The term recovery period, relating to property under Section 168 of the Internal Revenue Code, means the class life asset depreciation range allowable under this part.

(3) The provisions of Section 280F of the Internal Revenue Code which relate to the investment tax credit shall not be applicable for purposes of this part.

(c) Paragraphs (1) and (2) of subdivision (b) shall not apply to Section 24356.7 property.

(Amended by Stats. 1997, Ch. 603, Sec. 20. Effective October 3, 1997.)



24349.2

Section 280G of the Internal Revenue Code, relating to golden parachute payments, shall apply, except as otherwise provided.

(Added by Stats. 2010, Ch. 14, Sec. 67. Effective January 1, 2011.)



24350

Paragraphs (2), (3), and (4) of Section 24349(b) shall apply only in the case of property (other than intangible property) described in Section 24349(a) with a useful life of three years or more

(a) The construction, reconstruction, or erection of which is completed after December 31, 1958, and then only to that portion of the basis which is properly attributable to such construction, reconstruction, or erection after December 31, 1958; or

(b) Acquired after December 31, 1958, if the original use of such property commences with the taxpayer and commences after such date.

(Amended by Stats. 1959, Ch. 1127.)



24351

Where, under regulations prescribed by the Franchise Tax Board, the taxpayer and the Franchise Tax Board have, after the date of enactment of this section, entered into an agreement in writing specifically dealing with the useful life and rate of depreciation of any property, the rate so agreed upon shall be binding on both the taxpayer and the Franchise Tax Board in the absence of facts or circumstances not taken into consideration in the adoption of such agreement. The responsibility of establishing the existence of such facts and circumstances shall rest with the party initiating the modification. Any change in the agreed rate and useful life specified in the agreement shall not be effective for taxable years before the taxable year in which notice in writing by certified mail or registered mail is served by the party to the agreement initiating such change.

(Amended by Stats. 2000, Ch. 862, Sec. 134. Effective January 1, 2001.)



24352

In the absence of an agreement under Section 24351 containing a provision to the contrary, a taxpayer may at any time elect in accordance with regulations prescribed by the Franchise Tax Board to change from the method of depreciation described in Section 24349(b)(2) to the method described in Section 24349(b)(1).

(Added by Stats. 1959, Ch. 1127.)



24352.5

(a) Under regulations prescribed by the Franchise Tax Board, a taxpayer may, for purposes of computing the allowance under Section 24349 with respect to personal property, reduce the amount taken into account as salvage value by an amount which does not exceed 10 percent of the basis of such property (as determined under Section 24353 as of the time as of which such salvage value is required to be determined).

(b) For purposes of this section, the term personal property means depreciable personal property (other than livestock) with a useful life of three years or more.

(Added by Stats. 1971, 1st Ex. Sess., Ch. 1.)



24353

(a) The basis on which exhaustion, wear and tear, and obsolescence are to be allowed in respect of any property shall be the adjusted basis provided in Section 24911 for the purpose of determining the gain on the sale or other disposition of the property.

(b) If any property is acquired subject to a lease, each of the following shall apply:

(1) No portion of the adjusted basis shall be allocated to the leasehold interest.

(2) The entire adjusted basis shall be taken into account in determining the depreciation deduction, if any, with respect to the property subject to lease.

(Amended by Stats. 1994, Ch. 861, Sec. 8. Effective September 27, 1994.)



24354

In the case of property held by one person for life with remainder to another person, the deduction shall be computed as if the life tenant were the absolute owner of the property and shall be allowed to the life tenant. In the case of property held in trust, the allowable deduction shall be apportioned between the income beneficiaries and the trustee in accordance with the pertinent provisions of the instrument creating the trust, or, in the absence of such provisions on the basis of the trust income allocable to each.

(Added by Stats. 1959, Ch. 1127.)



24354.1

(a) Except as provided in subdivisions (b) and (c) of this section, in the case of property of the type defined in Section 1250(c) of the Internal Revenue Code, subdivision (b) of Section 24349 shall not apply and the term reasonable allowance as used in subdivision (a) of Section 24349 shall include an allowance computed in accordance with regulations prescribed by the Franchise Tax Board, under any of the following methods:

(1) The straight line method,

(2) The declining balance method, using a rate not exceeding 150 percent of the rate which would have been used had the annual allowance been computed under the method described in paragraph (1), or

(3) Any other consistent method productive of an annual allowance which, when added to all allowances for the period commencing with the taxpayer s use of the property and including the taxable year, does not, during the first two-thirds of the useful life of the property, exceed the total of such allowances which would have been used had such allowances been computed under the method described in paragraph (2).

Nothing in this subdivision shall be construed to limit or reduce an allowance otherwise allowable under subdivision (a) of Section 24349 except where allowable solely by reason of paragraph (2), (3), or (4) of subdivision (b) of Section 24349.

(b) (1) Subdivision (a) of this section shall not apply, and subdivision (b) of Section 24349 shall apply in any taxable year, to a building or structure

(A) Which is residential rental property located within the United States or any of its possessions, or located within a foreign country if a method of depreciation for such property comparable to the method provided in paragraph (2) or (3) of subdivision (b) of Section 24349 is provided by the laws of such country and

(B) The original use of which commences with the taxpayer. In the case of residential rental property located within a foreign country, the original use of which commences with the taxpayer, if the allowance for depreciation provided under the laws of such country for such property is greater than that provided under subdivision (a) of this section, but less than that provided under subdivision (b) of Section 24349, the allowance for depreciation under subdivision (b) of Section 24349 shall be limited to the amount provided under the laws of such country.

(2) For purposes of paragraph (1), a building or structure shall be considered to be residential rental property for any taxable year only if 80 percent or more of the gross rental income from such building or structure for such year is rental income from dwelling units (within the meaning of paragraph (3) of subdivision (c) of Section 24354.2. For purposes of the preceding sentence, if any portion of such building or structure is occupied by the taxpayer, the gross rental income from such building or structure shall include the rental value of the portion so occupied.

(3) Any change in the computation of the allowance for depreciation for any taxable year, permitted or required by reason of the application of paragraph (1), shall not be considered a change in a method of accounting.

(c) Subdivision (a) of this section shall not apply, and subdivision (b) of Section 24349 shall apply, in the case of property

(1) The construction, reconstruction, or erection of which was begun before January 1, 1971, or

(2) For which a written contract entered into before January 1, 1971, with respect to any part of the construction, reconstruction, or erection or for the permanent financing thereof, was on January 1, 1971, and at all times thereafter, binding on the taxpayer.

(d) Except as provided in subdivision (e), in the case of property of the type defined in Section 1250(c) of the Internal Revenue Code acquired after December 31, 1970, the original use of which does not commence with the taxpayer, the allowance for depreciation under Sections 24349 to 24354.2, inclusive, shall be limited to an amount computed under

(1) The straight line method, or

(2) Any other method determined by the Franchise Tax Board to result in a reasonable allowance under subdivision (a) of Section 24349, not including

(A) Any declining balance method,

(B) The sum of the years-digits method, or

(C) Any other method allowable solely by reason of the application of paragraph (4) of subdivision (b) of Section 24349 or paragraph (3) of subdivision (a) of this section.

(e) In the case of property of the type defined in Section 1250(c) of the Internal Revenue Code which is residential rental property (as defined in paragraph (2) of subdivision (b)) acquired after December 31, 1970, having a useful life of 20 years or more, the original use of which does not commence with the taxpayer, the allowance for depreciation under Sections 24349 to 24354.2, inclusive, shall be limited to an amount computed under

(1) The straight line method,

(2) The declining balance method, using a rate not exceeding 125 percent of the rate which would have been used had the annual allowance been computed under the method described in paragraph (1), or

(3) Any other method determined by the Franchise Tax Board to result in a reasonable allowance under subdivision (a) of Section 24349, not including

(A) The sum of the years-digits method,

(B) Any declining balance method using a rate in excess of the rate permitted under paragraph (2), or

(C) Any other method allowable solely by reason of the application of paragraph (4) of subdivision (b) of Section 24349 or paragraph (3) of subdivision (a) of this section.

(f) (1) For purposes of subdivisions (b), (d), and (e), if property of the type defined in Section 1250(c) of the Internal Revenue Code which is not property described in subdivision (a) of Section 24349 when its original use commences, becomes property described in subdivision (a) of Section 24349 after December 31, 1970, such property shall not be treated as property the original use of which commences with the taxpayer.

(2) Subdivisions (d) and (e) shall not apply in the case of property of the type defined in Section 1250(c) of the Internal Revenue Code, acquired after December 31, 1970, pursuant to a written contract for the acquisition of such property or for the permanent financing thereof, which was, on December 31, 1970, and at all times thereafter, binding on the taxpayer.

(g) This section shall not apply to public utility property which means property used predominantly in the trade or business of the furnishing or sale of

(1) Electrical energy, water, or sewage disposal services,

(2) Gas or steam through a local distribution system,

(3) Telephone services, or other communication services if furnished or sold by the Communications Satellite Corporation for purposes authorized by the Communications Satellite Act of 1962 (47 U.S.C. 701), or

(4) Transportation of gas or steam by pipeline,

if the rates for such furnishing or sale, as the case may be, have been established or approved by a state or political subdivision thereof, by any agency or instrumentality of the United States, or by a public service or public utility commission or other similar body of any state or political subdivision thereof.

(Amended by Stats. 2000, Ch. 862, Sec. 135. Effective January 1, 2001.)



24355

Section 167(f) of the Internal Revenue Code, relating to treatment of property excluded from Section 197, shall apply, except as otherwise provided.

(Amended by Stats. 1997, Ch. 611, Sec. 83. Effective October 3, 1997.)



24355.4

For purposes of computing the depreciation deduction under Section 24349, a class life of four years shall be used for any qualified rent-to-own property as defined in Section 168(i)(14) of the Internal Revenue Code.

(Added by Stats. 1998, Ch. 322, Sec. 80. Effective August 20, 1998. See same-numbered section added by Stats. 2005, Ch. 691.)



24355.4

For purposes of computing the depreciation deduction pursuant to Section 24349, the useful life of any Alaska natural gas pipeline, as defined in Section 168(i)(16) of the Internal Revenue Code, shall be seven years.

(Added by Stats. 2005, Ch. 691, Sec. 61.5. Effective October 7, 2005. See same-numbered section added by Stats. 1998, Ch. 322.)



24355.5

(a) Section 197 of the Internal Revenue Code, relating to amortization of goodwill and certain other intangibles, shall apply, except as otherwise provided.

(b) (1) Section 13261(g) of the Revenue Reconciliation Act of 1993 (P.L. 103-66), relating to effective dates, shall apply, except as otherwise provided.

(2) (A) If a taxpayer has, at any time, made an election for federal purposes under Section 13261(g)(2) of the Revenue Reconciliation Act of 1993 (P.L. 103-66), relating to election to have amendments apply to property acquired after July 25, 1991, or Section 13261(g)(3) of that act, relating to elective binding contract exception, a separate election for state purposes shall not be allowed under paragraph (3) of subdivision (e) of Section 23051.5 and the federal election shall be binding for purposes of this part.

(B) If a taxpayer has not made an election for federal purposes under Section 13261(g)(2) of the Revenue Reconciliation Act of 1993 (P.L. 103-66), relating to election to have amendments apply to property acquired after July 25, 1991, or Section 13261(g)(3) of that act, relating to elective binding contract exception, with respect to property acquired before August 11, 1993, then the taxpayer shall not be allowed to make an election under Section 13261(g) of the Revenue Reconciliation Act of 1993 (P.L. 103-66), for purposes of this part, with respect to that property.

(c) Notwithstanding any other provision of this section, each of the following shall apply:

(1) No deduction shall be allowed under this section for any taxable year beginning prior to January 1, 1994.

(2) No inference is intended with respect to the allowance or denial of any deduction for amortization in any taxable year beginning before January 1, 1994.

(3) In the case of an intangible that was acquired in an taxable year beginning before January 1, 1994, the amount to be amortized shall not exceed the adjusted basis of that intangible as of the first day of the first taxable year beginning on or after January 1, 1994, and that amount shall be amortized ratably over the period beginning with the first month of the first taxable year beginning on or after January 1, 1994, and ending 15 years after the month in which the intangible was acquired.

(Amended by Stats. 2000, Ch. 862, Sec. 136. Effective January 1, 2001.)



24356

(a) (1) In the case of Section 24356 property, the term reasonable allowance as used in subdivision (a) of Section 24349, may, at the election of the taxpayer, include an allowance, for the first taxable year for which a deduction is allowable under Sections 24349 through 24354 to the taxpayer with respect to such property, of 20 percent of the cost of that property.

(2) If in any one taxable year the cost of Section 24349 property with respect to which the taxpayer may elect an allowance under paragraph (1) for that taxable year exceeds ten thousand dollars ($10,000), then paragraph (1) shall apply with respect to those items selected by the taxpayer, but only to the extent of an aggregate cost of ten thousand dollars ($10,000).

(b) (1) In lieu of subdivision (a), Section 179 of the Internal Revenue Code, relating to election to expense certain depreciable business assets, shall apply, except as otherwise provided.

(2) Section 179(b)(1) of the Internal Revenue Code, relating to dollar limitation, shall not apply and in lieu thereof, the aggregate cost that may be taken into account under Section 179(a) of the Internal Revenue Code, for any taxable year, shall not exceed twenty-five thousand dollars ($25,000).

(3) Section 179(b)(2) of the Internal Revenue Code, relating to reduction in limitation, shall not apply and in lieu thereof, the limitation under paragraph (2), for any taxable year, shall be reduced, but not below zero, by the amount by which the cost of Section 179 property, as defined in Section 179(d)(1) of the Internal Revenue Code, except as otherwise provided, that is placed in service during the taxable year, exceeds two hundred thousand dollars ($200,000).

(4) Section 179 of the Internal Revenue Code is modified to provide that the aggregate amount disallowed referred to in Section 179(b)(3)(B) of the Internal Revenue Code shall be computed under this part as that section read on the date the property generating the amount disallowed was placed in service.

(5) Section 179(b)(5) of the Internal Revenue Code, relating to inflation adjustments, shall not apply.

(6) The last sentence in Section 179(c)(2) of the Internal Revenue Code, relating to election irrevocable, shall not apply.

(7) Section 179(d)(1)(A)(ii) of the Internal Revenue Code, relating to computer software, shall not apply.

(8) Section 179(e) of the Internal Revenue Code, relating to special rules for qualified disaster assistance property, shall not apply.

(c) (1) The election under this section for any taxable year shall be made within the time prescribed by law (including extensions thereof) for filing the return for such taxable year. The election shall be made in such manner as the Franchise Tax Board may by regulations prescribe.

(2) Any election made under this section may not be revoked except with the consent of the Franchise Tax Board.

(d) (1) For purposes of this section, the term Section 24356 property means tangible personal property

(A) Of a character subject to the allowance for depreciation under Sections 24349 through 24354,

(B) Acquired by purchase after December 31, 1958, for use in a trade or business, and

(C) With a useful life (determined at the time of such acquisition) of six years or more.

(2) For purposes of paragraph (1), the term purchase means any acquisition of property, but only if

(A) The property is not acquired from a person whose relationship to the person acquiring it would result in the disallowance of losses under Section 24427 (but, in applying Section 267 of the Internal Revenue Code, relating to losses, expenses, and interest with respect to transactions between related taxpayers, for purposes of this section, Section 267(c)(4) of the Internal Revenue Code shall be treated as providing that the family of an individual shall include only his or her spouse, ancestors, and lineal descendants);

(B) The property is not acquired by one member of an affiliated group from another member of the same affiliated group, and

(C) The basis of the property in the hands of the person acquiring it is not determined in whole or in part by reference to the adjusted basis of that property in the hands of the person from whom acquired.

(3) For purposes of this section, the cost of property does not include so much of the basis of such property as is determined by reference to the basis of other property held at any time by the person acquiring that property.

(4) For purposes of subdivision (a) and subdivision (b) of this section

(A) All members of an affiliated group shall be treated as one taxpayer, and

(B) The Franchise Tax Board shall apportion the dollar limitation contained in subdivision (a) or subdivision (b) among the members of the affiliated group in the manner as it shall by regulations prescribe.

(5) For purposes of paragraphs (2) and (4), the term affiliated group has the meaning assigned to it by Section 1504 of the Internal Revenue Code, except that, for those purposes, the phrase more than 50 percent shall be substituted for the phrase at least 80 percent each place it appears in Section 1504(a) of the Internal Revenue Code.

(6) In applying Section 24353, the adjustment under paragraph (1) of subdivision (b) of Section 24916, resulting by reason of an election made under this section with respect to any Section 24356 property, shall be made before any other deduction allowed by subdivision (a) of Section 24349 is computed.

(e) The Franchise Tax Board shall prescribe those regulations as may be necessary to carry out the purposes of this section.

(Amended by Stats. 2010, Ch. 14, Sec. 69. Effective January 1, 2011.)



24356.6

(a) For each taxable year beginning on or after January 1, 1998, a qualified taxpayer may elect to treat 40 percent of the cost of any Section 24356.6 property as an expense that is not chargeable to a capital account. Any cost so treated shall be allowed as a deduction for the taxable year in which the qualified taxpayer places the Section 24356.6 property in service.

(b) (1) An election under this section for any taxable year shall do both of the following:

(A) Specify the items of Section 24356.6 property to which the election applies and the percentage of the cost of each of those items that are to be taken into account under subdivision (a).

(B) Be made on the qualified taxpayer s original return of the tax imposed by this part for the taxable year.

(2) Any election made under this section, and any specification contained in that election, may not be revoked except with the consent of the Franchise Tax Board.

(c) (1) For purposes of this section, Section 24356.6 property means any recovery property that is:

(A) Section 1245 property (as defined in Section 1245(a)(3) of the Internal Revenue Code).

(B) Purchased and placed in service by the qualified taxpayer for exclusive use in a trade or business conducted within a targeted tax area designated pursuant to Chapter 12.93 (commencing with Section 7097) of Division 7 of Title 1 of the Government Code.

(C) Purchased and placed in service before the date the targeted tax area designation expires, is revoked, is no longer binding, or becomes inoperative.

(2) For purposes of paragraph (1), purchase means any acquisition of property, but only if all of the following apply:

(A) The property is not acquired from a person whose relationship to the person acquiring it would result in the disallowance of losses under Section 267 or 707(b) of the Internal Revenue Code. However, in applying Sections 267(b) and 267(c) for purposes of this section, Section 267(c)(4) shall be treated as providing that the family of an individual shall include only the individual s spouse, ancestors, and lineal descendants.

(B) The property is not acquired by one member of an affiliated group from another member of the same affiliated group.

(C) The basis of the property in the hands of the person acquiring it is not determined in whole or in part by reference to the adjusted basis of that property in the hands of the person from who it is acquired.

(3) For purposes of this section, the cost of property does not include that portion of the basis of that property that is determined by reference to the basis of other property held at any time by the person acquiring that property.

(4) This section shall not apply to any property for which the qualified taxpayer may not make an election under Section 179 of the Internal Revenue Code because of the application of the provisions of Section 179(d) of the Internal Revenue Code.

(5) For purposes of subdivision (b), both of the following apply:

(A) All members of an affiliated group shall be treated as one qualified taxpayer.

(B) The qualified taxpayer shall apportion the dollar limitation contained in subdivision (f) among the members of the affiliated group in whatever manner the board shall prescribe.

(6) For purposes of paragraphs (2) and (5), affiliated group means affiliated group as defined in Section 1504 of the Internal Revenue Code, except that, for these purposes, the phrase more than 50 percent shall be substituted for the phrase at least 80 percent each place it appears in Section 1504(a) of the Internal Revenue Code.

(d) (1) For purposes of this section, qualified taxpayer means a corporation that meets both of the following:

(A) Is engaged in conducting a trade or business within a targeted tax area designated pursuant to Chapter 12.93 (commencing with Section 7097) of Division 7 of Title 1 of the Government Code.

(B) Is engaged in those lines of business described in Codes 2000 to 2099, inclusive; 2200 to 3999, inclusive; 4200 to 4299, inclusive; 4500 to 4599, inclusive, and 4700 to 5199, inclusive, of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition.

(2) In the case of any pass-through entity, the determination of whether a taxpayer is a qualified taxpayer under this section shall be made at the entity level and any deduction under this section or Section 17267.6 shall be allowed to the pass-through entity and passed through to the partners or shareholders in accordance with applicable provisions of this part or Part 10 (commencing with Section 17001). For purposes of this subparagraph, the term pass-through entity means any partnership or S corporation.

(e) Any qualified taxpayer who elects to be subject to this section shall not be entitled to claim additional depreciation pursuant to Section 24356 with respect to any property that constitutes Section 24356.6 property. However, the qualified taxpayer may claim depreciation by any method permitted by Section 24349 commencing with the taxable year following the taxable year in which Section 24356.6 property is placed in service.

(f) The aggregate cost of all Section 24356.6 property that may be taken into account under subdivision (a) for any taxable year shall not exceed the following applicable amount for the taxable year of the designation of the relevant targeted tax area and taxable years thereafter:

_____

The applicable
amount is:

Taxable year of designation ........................

$100,000

1st taxable year thereafter ........................

?100,000

2nd taxable year thereafter ........................

??75,000

3rd taxable year thereafter ........................

??75,000

Each taxable year thereafter ........................

??50,000

(g) Any amounts deducted under subdivision (a) with respect to Section 24356.6 property that ceases to be used in the qualified taxpayer s trade or business within a targeted tax area at any time before the close of the second taxable year after the property is placed in service shall be included in income in the taxable year in which the property ceases to be so used.

(h) This section shall cease to be operative for taxable years beginning on or after January 1, 2014, and shall be repealed on December 1, 2014.

(Amended by Stats. 2013, Ch. 69, Sec. 39. Effective July 11, 2013. Inoperative for taxable years beginning on or after January 1, 2014. Repealed as of December 1, 2014, by its own provisions.)



24356.7

(a) A taxpayer may elect to treat 40 percent of the cost of any Section 24356.7 property as an expense that is not chargeable to a capital account. Any cost so treated shall be allowed as a deduction for the taxable year in which the taxpayer places the Section 24356.7 property in service.

(b) (1) An election under this section for any taxable year shall do both of the following:

(A) Specify the items of Section 24356.7 property to which the election applies and the percentage of the cost of each of those items that are to be taken into account under subdivision (a).

(B) Be made on the taxpayer s original return of the tax imposed by this part for the taxable year.

(2) Any election made under this section, and any specification contained in that election, may not be revoked except with the consent of the Franchise Tax Board.

(c) (1) For purposes of this section, Section 24356.7 property means any recovery property that is:

(A) Section 1245 property (as defined in Section 1245(a)(3) of the Internal Revenue Code).

(B) Purchased and placed in service by the taxpayer for exclusive use in a trade or business conducted within an enterprise zone designated pursuant to Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code.

(C) Purchased and placed in service before the date the enterprise zone designation expires, is no longer binding, or becomes inoperative.

(2) For purposes of paragraph (1), purchase means any acquisition of property, but only if all of the following apply:

(A) The property is not acquired from a person whose relationship to the person acquiring it would result in the disallowance of losses under Sections 24427 through 24429. However, in applying Sections 24428 and 24429 for purposes of this section, subdivision (d) of Section 24429 shall be treated as providing that the family of an individual shall include only his or her spouse, ancestors, and lineal descendants.

(B) The property is not acquired by one member of an affiliated group from another member of the same affiliated group.

(C) The basis of the property in the hands of the person acquiring it is not determined in whole or in part by reference to the adjusted basis of that property in the hands of the person from whom it is acquired.

(3) For purposes of this section, the cost of property does not include that portion of the basis of that property that is determined by reference to the basis of other property held at any time by the person acquiring that property.

(4) This section shall not apply to any property for which the taxpayer could not make a federal election under Section 179 of the Internal Revenue Code because of the application of the provisions of Section 179(d) of the Internal Revenue Code.

(5) For purposes of subdivision (b) of this section, both of the following apply:

(A) All members of an affiliated group shall be treated as one taxpayer.

(B) The taxpayer shall apportion the dollar limitation contained in subdivision (f) among the members of the affiliated group in whatever manner the board shall prescribe.

(6) For purposes of paragraphs (2) and (5), affiliated group means affiliated group as defined in Section 1504 of the Internal Revenue Code, except that, for these purposes, the phrase more than 50 percent shall be substituted for the phrase at least 80 percent each place it appears in Section 1504(a) of the Internal Revenue Code.

(d) For purposes of this section, taxpayer means a bank or corporation that conducts a trade or business within an enterprise zone designated pursuant to Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code.

(e) Any taxpayer who elects to be subject to this section shall not be entitled to claim additional depreciation pursuant to Section 24356 with respect to any property that constitutes Section 24356.7 property. However, the taxpayer may claim depreciation by any method permitted by Section 24349 commencing with the taxable year following the taxable year in which Section 24356.7 property is placed in service.

(f) The aggregate cost of all Section 24356.7 property that may be taken into account under subdivision (a) for any taxable years shall not exceed the following applicable amount for the taxable year of the designation of the relevant enterprise zone and taxable years thereafter:

The applicable

amount is:

Taxable year of designation ........................

$100,000

1st taxable year thereafter ........................

??100,000

2nd taxable year thereafter ........................

? ??75,000

3rd taxable year thereafter ........................

?????75,000

Each taxable year thereafter ........................

?????50,000

(g) Any amounts deducted under subdivision (a) with respect to Section 24356.7 property that ceases to be used in the taxpayer s trade or business within an enterprise zone at any time before the close of the second taxable year after the property is placed in service shall be included in income in the taxable year in which the property ceases to be so used.

(h) This section shall cease to be operative for taxable years beginning on or after January 1, 2014, and shall be repealed on December 1, 2014.

(Amended by Stats. 2013, Ch. 69, Sec. 40. Effective July 11, 2013. Inoperative for taxable years beginning on or after January 1, 2014. Repealed as of December 1, 2014, by its own provisions.)



24356.8

(a) For each taxable year beginning on or after January 1, 1995, a taxpayer may elect to treat 40 percent of the cost of any Section 24356.8 property as an expense that is not chargeable to the capital account. Any cost so treated shall be allowed as a deduction for the taxable year in which the taxpayer places the Section 24356.8 property in service.

(b) (1) An election under this section for any taxable year shall meet both of the following requirements:

(A) Specify the items of Section 24356.8 property to which the election applies and the portion of the cost of each of those items that is to be taken into account under subdivision (a).

(B) Be made on the taxpayer s return of the tax imposed by this part for the taxable year.

(2) Any election made under this section, and any specification contained in that election, may not be revoked except with the consent of the Franchise Tax Board.

(c) (1) For purposes of this section, Section 24356.8 property means any recovery property that is:

(A) Section 1245 property (as defined in Section 1245(a)(3) of the Internal Revenue Code).

(B) Purchased by the taxpayer for exclusive use in a trade or business conducted within a LAMBRA.

(C) Purchased before the date the LAMBRA designation expires, is no longer binding, or becomes inoperative.

(2) For purposes of paragraph (1), purchase means any acquisition of property, but only if all of the following apply:

(A) The property is not acquired from a person whose relationship to the person acquiring it would result in the disallowance of losses under Section 267 or 707(b) of the Internal Revenue Code (but, in applying Sections 267(b) and 267(c) of the Internal Revenue Code for purposes of this section, Section 267(c)(4) of the Internal Revenue Code shall be treated as providing that the family of an individual shall include only his or her spouse, ancestors, and lineal descendants).

(B) The property is not acquired by one component member of an affiliated group from another component member of the same affiliated group.

(C) The basis of the property in the hands of the person acquiring it is not determined in whole or in part by reference to the adjusted basis of that property in the hands of the person from whom acquired.

(3) For purposes of this section, the cost of property does not include so much of the basis of that property as is determined by reference to the basis of other property held at any time by the person acquiring that property.

(4) This section shall not apply to any property for which the taxpayer may not make an election for the taxable year under Section 179 of the Internal Revenue Code because of the provisions of Section 179(d) of the Internal Revenue Code.

(5) For purposes of subdivision (b), both of the following apply:

(A) All members of an affiliated group shall be treated as one taxpayer.

(B) The taxpayer shall apportion the dollar limitation contained in subdivision (f) among the component members of the affiliated group in whatever manner the board shall by regulations prescribe.

(6) For purposes of paragraphs (2) and (5), affiliated group has the meaning assigned to it by Section 1504 of the Internal Revenue Code, except that, for these purposes, the phrase more than 50 percent shall be substituted for the phrase at least 80 percent each place it appears in Section 1504(a) of the Internal Revenue Code.

(7) This section shall not apply to any property described in Section 168(f) of the Internal Revenue Code.

(8) In the case of an S corporation, the dollar limitation contained in subdivision (f) shall be applied at the entity level and at the shareholder level.

(d) For purposes of this section:

(1) LAMBRA means a local agency military base recovery area designated in accordance with the provisions of Section 7114 of the Government Code.

(2) Taxpayer means a corporation that conducts a trade or business within a LAMBRA and, for the first two taxable years, has a net increase in jobs (defined as 2,000 paid hours per employee per year) of one or more employees in the LAMBRA.

(A) The net increase in the number of jobs shall be determined by subtracting the total number of full-time employees (defined as 2,000 paid hours per employee per year) the taxpayer employed in this state in the taxable year prior to commencing business operations in the LAMBRA from the total number of full-time employees the taxpayer employed in this state during the second taxable year after commencing business operations in the LAMBRA. For taxpayers who commence doing business in this state with their LAMBRA business operation, the number of employees for the taxable year prior to commencing business operations in the LAMBRA shall be zero. If the taxpayer has a net increase in jobs in the state, the credit shall be allowed only if one or more full-time employees is employed within the LAMBRA.

(B) The total number of employees employed in the LAMBRA shall equal the sum of both of the following:

(i) The total number of hours worked in the LAMBRA for the taxpayer by employees (not to exceed 2,000 hours per employee) who are paid an hourly wage divided by 2,000.

(ii) The total number of months worked in the LAMBRA for the taxpayer by employees who are salaried employees divided by 12.

(C) In the case of a taxpayer that first commences doing business in the LAMBRA during the taxable year, for purposes of clauses (i) and (ii), respectively, of subparagraph (B), the divisors 2,000 and 12 shall be multiplied by a fraction, the numerator of which is the number of months of the taxable year that the taxpayer was doing business in the LAMBRA and the denominator of which is 12.

(e) Any taxpayer who elects to be subject to this section shall not be entitled to claim additional depreciation pursuant to Section 24356 with respect to any property that constitutes Section 24356.8 property.

(f) The aggregate cost of all Section 24356.8 property that may be taken into account under subdivision (a) for any taxable year shall not exceed the following applicable amounts for the taxable year of the designation of the relevant LAMBRA and taxable years thereafter:

_____

The applicable
amount is:

Taxable year of designation ........................

$100,000

1st taxable year thereafter ........................

?100,000

2nd taxable year thereafter ........................

?75,000

3rd taxable year thereafter ........................

?75,000

Each taxable year thereafter ........................

?50,000

(g) This section shall apply only to property that is used exclusively in a trade or business conducted within a LAMBRA.

(h) (1) Any amounts deducted under subdivision (a) with respect to property that ceases to be used in the trade or business within a LAMBRA at any time before the close of the second taxable year after the property was placed in service shall be included in income for that year.

(2) At the close of the second taxable year, if the taxpayer has not increased the number of its employees as determined by paragraph (2) of subdivision (d), then the amount of the deduction previously claimed shall be added to the taxpayer s net income for the taxpayer s second taxable year.

(i) Any taxpayer who elects to be subject to this section shall not be entitled to claim for the same property the deduction under Section 179 of the Internal Revenue Code, relating to an election to expense certain depreciable business assets.

(j) This section shall cease to be operative for taxable years beginning on or after January 1, 2014, and shall be repealed on December 1, 2014.

(Amended by Stats. 2013, Ch. 69, Sec. 41. Effective July 11, 2013. Inoperative for taxable years beginning on or after January 1, 2014. Repealed as of December 1, 2014, by its own provisions.)



24357

(a) There shall be allowed as a deduction any charitable contribution (as defined in Section 24359) payment of which is made within the taxable year. A charitable contribution shall be allowable as a deduction only if verified under regulations prescribed by the Franchise Tax Board.

(b) (1) In the case of a corporation reporting its income on the accrual basis, the corporation may elect to treat the contribution as paid during that taxable year if both of the following occur:

(A) The board of directors authorizes a charitable contribution during the taxable year.

(B) Payment of the contribution is made after the close of that taxable year and on or before the 15th day of the third month following the close of the taxable year.

(2) The election allowed by paragraph (1) may be made only at the time of the filing of the return for the taxable year, and shall be signified in the manner as the Franchise Tax Board shall by regulations prescribe.

(c) For purposes of this section, payment of a charitable contribution that consists of a future interest in tangible personal property shall be treated as made only when all intervening interests in, and rights to the actual possession or enjoyment of, the property have expired or are held by persons other than the taxpayer or those standing in a relationship to the taxpayer described in Section 24428. For purposes of the preceding sentence, a fixture which is intended to be severed from the real property shall be treated as tangible personal property.

(d) No deduction shall be allowed under this section for traveling expenses (including amounts expended for meals and lodging) while away from home, whether paid directly or by reimbursement, unless there is no significant element of personal pleasure, recreation, or vacation in that travel.

(e) (1) Section 170(f)(8) of the Internal Revenue Code, relating to substantiation requirement for certain contributions, shall apply, except as otherwise provided.

(2) No deduction shall be denied under Section 170(f)(8) of the Internal Revenue Code, relating to substantiation requirement for certain contributions, upon a showing that the requirements in Section 170(f)(8) of the Internal Revenue Code have been met with respect to that contribution for federal purposes.

(f) Section 170(f)(9) of the Internal Revenue Code, relating to denial of deduction where contribution for lobbying activities, shall apply, except as otherwise provided.

(g) (1) Notwithstanding any other provision of law to the contrary, for purposes of this section and Section 24341, Section 170 of the Internal Revenue Code, relating to charitable, etc., contributions and gifts, shall be applied to allow a taxpayer to elect to treat any contribution described in paragraph (2) made in January 2005, as if that contribution was made on December 31, 2004, and not in January 2005.

(2) A contribution is described in this paragraph if that contribution is a cash contribution made for the relief of victims in areas affected by the December 26, 2004, Indian Ocean tsunami for which a charitable contribution deduction is allowable under this section.

(h) (1) Section 170(f)(11)(E) of the Internal Revenue Code, relating to qualified appraisal and appraiser, shall apply, except as otherwise provided.

(2) This subdivision shall apply to appraisals prepared with respect to returns or submissions filed on or after January 1, 2010.

(i) (1) Section 170(f)(16) of the Internal Revenue Code, relating to contributions of clothing and household items, shall apply, except as otherwise provided.

(2) This subdivision shall apply to contributions made on or after January 1, 2010.

(j) (1) Section 170(f)(17) of the Internal Revenue Code, relating to recordkeeping, shall apply, except as otherwise provided.

(2) This subdivision shall apply to contributions made on or after January 1, 2010.

(k) (1) Section 170(o) of the Internal Revenue Code, relating to special rules for fractional gifts, shall apply, except as otherwise provided.

(2) This subdivision shall apply to contributions made on or after January 1, 2010.

(Amended by Stats. 2010, Ch. 14, Sec. 70. Effective January 1, 2011.)



24357.1

(a) The amount of any charitable contribution of property otherwise taken into account under Section 24357 shall be reduced by the amount of gain that would have been realized if the property contributed had been sold by the taxpayer at its fair market value (determined at the time of that contribution).

(b) For purposes of subdivision (a), in the case of a charitable contribution of less than the taxpayer s entire interest in the property contributed, the taxpayer s adjusted basis in that property shall be allocated between the interest contributed and any interest not contributed in accordance with regulations prescribed by the Franchise Tax Board.

(c) The provisions of subdivision (a) shall apply in the case of a charitable contribution of tangible personal property if either of the following conditions is satisfied:

(1) The use by the donee is unrelated to the purpose or function constituting the basis for its exemption under Section 501 of the Internal Revenue Code or Section 23701, or, in the case of a governmental unit, to any purpose or function described in Section 24359.

(2) The tangible personal property is applicable property that is sold, exchanged, or otherwise disposed of by the donee before the last day of the taxable year in which the contribution was made and with respect to which the donee has not made a certification in accordance with paragraph (3) of subdivision (d).

(d) (1) In the case of an applicable disposition of applicable property, there shall be included in the income of the donor of that property for the taxable year of the donor in which the applicable disposition occurs an amount equal to the excess, if any, of the following amount:

(A) The amount of the deduction allowed to the donor under Section 24357 with respect to that property, over

(B) The donor s basis in that property at the time that property was contributed.

(2) For purposes of this section:

(A) Applicable disposition means any sale, exchange, or other disposition by the donee of applicable property after the last day of the taxable year of the donor in which that property was contributed, and before the last day of the three-year period beginning on the date of the contribution of that property, unless the donee makes a certification in accordance with paragraph (3).

(B) Applicable property means charitable deduction property, as defined in Section 6050L(a)(2)(A) of the Internal Revenue Code, that is tangible personal property, the use of which is identified by the donee as related to the purpose or function constituting the basis of the donee s exemption under Section 501 of the Internal Revenue Code or Section 23701, and for which a deduction in excess of the donor s basis is allowed.

(3) A certification meets the requirements of this paragraph if it is a written statement, which is signed under penalty of perjury by an officer of the donee organization, that meets either of the following conditions:

(A) Certifies that the use of the property by the donee was related to the purpose or function constituting the basis for the donee s exemption under Section 501 of the Internal Revenue Code or Section 23701 and describes how the property was used and how that use furthered that purpose or function.

(B) States the intended use of the property by the donee at the time of the contribution and certifies that the intended use has become impossible or infeasible to implement.

(e) (1) For purposes of Section 24357 and subdivision (a), and notwithstanding Section 24912, in the case of a charitable contribution of taxidermy property that is made by the person who prepared, stuffed, or mounted the property, or by any person who paid or incurred the cost of such preparation, stuffing, or mounting, only the cost of the preparing, stuffing, or mounting shall be included in the basis of that property.

(2) For purposes of this section, taxidermy property means any work of art that satisfies all of the following requirements:

(A) Is the reproduction or preservation of an animal, in whole or in part.

(B) Is prepared, stuffed, or mounted for purposes of recreating one or more characteristics of the animal.

(C) Contains a part of the body of the dead animal.

(f) The amendments made to this section by the act adding this subdivision shall apply to contributions made on or after January 1, 2010, without regard to taxable year.

(Amended by Stats. 2010, Ch. 14, Sec. 71. Effective January 1, 2011.)



24357.2

(a) In the case of a contribution (not made by a transfer in trust) of an interest in property which consists of less than the taxpayer s entire interest in such property, a deduction shall be allowed under Section 24357 only to the extent that the value of the interest contributed would be allowable as a deduction under Section 24357 if such interest had been transferred in trust. For purposes of this subdivision, a contribution by a taxpayer of the right to use property shall be treated as a contribution of less than the taxpayer s entire interest in such property.

(b) Subdivision (a) shall not apply to a contribution of

(1) A remainder interest in a personal residence or farm,

(2) An undivided portion of the taxpayer s entire interest in property,

(3) A qualified conservation contribution (as defined in Section 24357.7).

(c) The amendments made to this section by the 1977 78 Legislature shall apply with respect to contributions of transfers made after December 31, 1976, and before June 14, 1977.

(d) The amendments made to this section by the 1981 82 Regular Session of the Legislature shall apply with respect to contributions or transfers made in taxable years beginning on and after January 1, 1982.

(Amended by Stats. 2000, Ch. 862, Sec. 143. Effective January 1, 2001.)



24357.3

For purposes of Section 24357, in determining the value of a remainder interest in real property, depreciation (computed on the straight line method) and depletion of such property shall be taken into account, and such value shall be discounted at a rate of 6 percent per annum, except that the Franchise Tax Board may prescribe a different rate.

(Added by Stats. 1971, 1st Ex. Sess., Ch. 1.)



24357.4

If, in connection with any charitable contribution, a liability is assumed by the recipient or by any other person, or if a charitable contribution is of property which is subject to a liability, then, to the extent necessary to avoid the duplication of amounts, the amount taken into account for purposes of Section 24357 as the amount of the charitable contribution

(a) Shall be reduced for interest (1) which has been paid (or is to be paid) by the taxpayer, (2) which is attributable to the liability, and (3) which is attributable to any period after the making of the contribution, and

(b) In the case of a bond, shall be further reduced for interest (1) which has been paid (or is to be paid) by the taxpayer on indebtedness incurred or continued to purchase or carry such bond, and (2) which is attributable to any period before the making of the contribution.

The reduction pursuant to subdivision (b) shall not exceed the interest (including interest equivalent) on the bond which is attributable to any period before the making of the contribution and which is not (under the taxpayer s method of accounting) includable in the gross income of the taxpayer for any taxable year. For purposes of this section, the term bond means any bond, debenture, note, or certificate or other evidence of indebtedness.

(Added by Stats. 1971, 1st Ex. Sess., Ch. 1.)



24357.5

No deduction shall be allowed under Section 24357 for a contribution to or for the use of an organization or trust described in Section 4948(c)(4) of the Internal Revenue Code.

(Amended by Stats. 1984, Ch. 938, Sec. 29. Effective September 7, 1984.)



24357.6

No deduction shall be allowed under this part for an out-of-pocket expenditure made on behalf of an organization described in Section 24359 (other than an organization described in subdivision (e) of Section 23704.5 (relating to churches, etc.)) if the expenditure is made for the purpose of influencing legislation (within the meaning of Section 23701d).

(Amended by Stats. 1999, Ch. 987, Sec. 96. Effective October 10, 1999.)



24357.7

(a) (1) For purposes of paragraph (3) of subdivision (b) of Section 24357.2, the term qualified conservation contribution means a contribution

(A) Of a qualified real property interest,

(B) To a qualified organization,

(C) Exclusively for conservation purposes.

(2) For purposes of this subdivision, the term qualified real property interest means any of the following interests in real property:

(i) The entire interest of the donor other than a qualified mineral interest.

(ii) A remainder interest.

(iii) A restriction (granted in perpetuity) on the use which may be made of the real property.

(b) For purposes of subdivision (a), the term qualified organization means an organization which:

(1) Is described in subdivision (a) or (b) of Section 24359, or

(2) Is described in Section 23701(d), and

(A) Meets the requirements of Section 509(a)(2) of the Internal Revenue Code, or

(B) Meets the requirements of Section 509(a)(3) of the Internal Revenue Code and is controlled by an organization described in paragraph (1) or in subparagraph (A).

(c) For purposes of this section, the term conservation purpose means any of the following:

(1) The preservation of land areas for outdoor recreation by, or the education of, the general public.

(2) The protection of a relatively natural habitat of fish, wildlife, or plants, or similar ecosystem.

(3) The preservation of open space (including farm land and forest land) where that preservation is for any of the following:

(A) For the scenic enjoyment of the general public.

(B) Pursuant to a clearly delineated federal, state, or local governmental conservation policy, and will yield a significant public benefit.

(C) The preservation of a historically important land area or a certified historic structure.

(d) In the case of any contribution of a qualified real property interest, which is a restriction with respect to the exterior of a building described in paragraph (2) of subdivision (e), that contribution shall not be considered to be exclusively for conservation purposes unless all of the following conditions are met:

(1) That interest includes a restriction that preserves the entire exterior of the building, including the front, sides, rear, and height of the building, and prohibits any change in the exterior of the building that is inconsistent with the historical character of that exterior.

(2) The donor and donee enter into a written agreement certifying, under penalty of perjury, that the donee is a qualified organization, as defined in subdivision (b), with a purpose of environmental protection, land conservation, and open-space preservation, and has the resources to manage and enforce the restriction and a commitment to do so.

(3) In the case of any contribution made in a taxable year beginning on or after January 1, 2010, the taxpayer includes with the taxpayer s return for the taxable year of the contribution all of the following information:

(A) A qualified appraisal, within the meaning of Section 170(f)(11)(E) of the Internal Revenue Code, of the qualified property interest.

(B) Photographs of the entire exterior of the building.

(C) A description of all restrictions on the development of the building.

(e) The term certified historic structure means either of the following:

(1) Any building, structure, or land area that is listed in the National Register.

(2) (A) Any building that is located in a registered historic district (as defined in Section 47(c)(3)(B) of the Internal Revenue Code) and is certified by the Secretary of the Interior to the secretary as being of historic significance to the district.

(B) A building, structure, or land area satisfies the requirements of subparagraph (A) if it satisfies those requirements either at the time of the transfer or on the due date (including extensions) for filing the transferor s return under this part for the taxable year in which the transfer is made.

(f) For purposes of this section:

(1) A contribution shall not be treated as exclusively for conservation purposes unless the conservation purpose is protected in perpetuity.

(2) (A) Except as provided in subparagraph (B), in the case of a contribution of any interest where there is a retention of a qualified mineral interest, this subdivision shall not be treated as met if at any time there may be extraction or removal of minerals by any surface mining method.

(B) With respect to any contribution of property in which the ownership of the surface estate and mineral interests has been and remains separated, paragraph (1) shall be treated as met if the probability of surface mining occurring on that property is so remote as to be negligible.

(g) For purposes of this section, the term qualified mineral interest means either of the following:

(1) Subsurface oil, gas, or other minerals.

(2) The right to access to those minerals.

(h) The amendments made to this section by the act adding this subdivision shall apply to contributions made on or after January 1, 2010.

(Amended by Stats. 2010, Ch. 14, Sec. 72. Effective January 1, 2011.)



24357.8

(a) In the case of a qualified research contribution, the amount otherwise allowed as a deduction under Section 24357, shall be reduced by that amount of the reduction provided by Section 24357.1 which is no greater than the sum of the following:

(1) One-half of the amount computed pursuant to Section 24357.1 (computed without regard to this paragraph).

(2) The amount (if any) by which the charitable contribution deduction under this section for any qualified research contribution (computed by taking into account the amount determined by paragraph (1), but without regard to this paragraph) exceeds twice the basis of the property.

(b) For purposes of this section, qualified research contribution means a charitable contribution by a taxpayer of tangible personal property described in paragraph (1) of Section 1221 of the Internal Revenue Code, but only if all of the following conditions are met:

(1) The contribution is to an educational organization which is described in subsection (b)(1)(A)(ii) of Section 170 of the Internal Revenue Code and which is an institution of higher education (as defined in Section 3304(f) of the Internal Revenue Code of 1954) in California.

(2) The contribution is made not later than two years after the date the construction of the property is substantially completed.

(3) The original use of the property is by the donee.

(4) The property is scientific equipment or apparatus substantially all of the use of which by the donee is for research or experimentation (within the meaning of Section 24365), or for research training, in physical, applied, or biological sciences, or for instructional purposes.

(5) The property is not transferred by the donee in exchange for money, other property, or services.

(6) The taxpayer receives from the donee a written statement representing that its use and disposition of the property will be in accordance with this section, and with respect to property substantially all of the use of which is for instructional purposes, the taxpayer receives from the donee a written statement representing that the property will be used as an integral part of the instructional program. In the case of a computer, the statement shall also represent that the donee has acquired or will acquire, necessary basic operational software and the means to provide trained staff to utilize the property.

(7) The contribution is made on or after July 1, 1983, and on or before December 31, 1993.

(8) The taxpayer shall report to the Franchise Tax Board, on forms prescribed by the board, the name and address of the recipient educational organization, a description of the qualified charitable contribution, the fair market value of the contribution, and the date the contribution was made. The taxpayer shall forward a copy of the forms, along with the written statements prescribed in paragraph (6), to the following:

(A) The President of the University of California, in the case of contributions to institutions within the University of California system.

(B) California Postsecondary Education Commission, in the case of contributions to private institutions.

(C) The Chancellor of the California State University, in the case of contributions to institutions within the California State University system.

(D) The Chancellor of the California Community Colleges, in the case of contributions to institutions within the California Community College system.

(c) For purposes of this section, the term taxpayer shall not include a service organization (as defined in Section 414(m)(3) of the Internal Revenue Code ).

(Amended by Stats. 1998, Ch. 322, Sec. 82. Effective August 20, 1998.)



24357.9

(a) In the case of a qualified computer contribution, the amount otherwise allowed as a deduction under Section 24357 shall be reduced by that amount of the reduction provided by Section 24357.1 that is no greater than the sum of the following:

(1) One-half of the amount computed pursuant to Section 24357.1 (computed without regard to this paragraph).

(2) The amount (if any) by which the charitable contribution deduction under this section for any qualified computer contribution (computed by taking into account the amount determined by paragraph (1), but without regard to this paragraph) exceeds twice the basis of the property.

(b) For purposes of this section, the term qualified computer contribution means a charitable contribution by a corporation of any computer technology or equipment, but only if all of the following apply:

(1) The contribution is to either of the following:

(A) An educational organization described in Section 170(b)(1)(A)(ii) of the Internal Revenue Code.

(B) An entity described in Section 23701d and exempt from tax under Section 23701 (other than an entity described in subparagraph (A)) that is organized primarily for purposes of supporting elementary and secondary education in California.

(C) A public library (as described in Section 170(e)(6)(B)(i)(III) of the Internal Revenue Code).

(2) The contribution is made not later than three years after the date the taxpayer acquired the property (or in the case of property constructed by the taxpayer, the date the construction of the property is substantially completed).

(3) The original use of the property is by the donor or the donee.

(4) Substantially all of the use of the property by the donee is for use within California for educational purposes in any of the grades K through 12 that are related to the purpose or function of the organization or entity.

(5) The property is not transferred by the donee in exchange for money, other property, or services, except for shipping, installation, and transfer of costs.

(6) The property will fit productively into the entity s educational plan.

(7) The entity s use and disposition of the property will be in accordance with paragraphs (4) and (5).

(8) The property meets the standards, if any, as the Secretary of the Treasury may have prescribed by regulation under Section 170(e)(6) of the Internal Revenue Code to assure that the property meets minimum functionality and suitability standards for educational purposes.

(c) A contribution by a corporation of any computer technology or equipment to a private foundation (as defined in Section 509 of the Internal Revenue Code) shall be treated as a qualified computer contribution for purposes of this section if both of the following apply:

(1) The contribution to the private foundation satisfies the requirements of paragraphs (2) and (5) of subdivision (b).

(2) Within 30 days after that contribution, the private foundation does both of the following:

(A) Contributes the property to an entity described in paragraph (1) of subdivision (b) that satisfies the requirements of paragraphs (4) to (7), inclusive, of subdivision (b).

(B) Notifies the donor of that contribution.

(d) In the case of property that is reacquired by the person who constructed the property, both of the following shall apply:

(1) Paragraph (2) of subdivision (b) shall be applied to a contribution of that property by that person by taking into account the date that the original construction of the property was substantially completed.

(2) Paragraph (3) of subdivision (b) shall not apply to that contribution.

(e) For purposes of this section, property shall be treated as constructed by the taxpayer only if the cost of the parts used in the construction of that property (other than parts manufactured by the taxpayer or a related person) do not exceed 50 percent of the taxpayer s basis in that property.

(f) For purposes of this section:

(1) Computer technology or equipment means computer software (as defined by Section 197(e)(3)(B) of the Internal Revenue Code), computer or peripheral equipment (as defined by Section 168(i)(2)(B) of the Internal Revenue Code), and fiber-optic cable related to computer use.

(2) Corporation shall not include any of the following:

(A) An S corporation.

(B) A personal holding company (as defined in Section 542 of the Internal Revenue Code).

(C) A service organization (as defined in Section 414(m)(3) of the Internal Revenue Code).

(g) (1) This section shall not apply to any contribution made during any taxable year beginning on or after January 1, 2000, and before December 31, 2001.

(2) This section shall not apply to any contributions made during any taxable year beginning after December 31, 2003.

(Amended by Stats. 2002, Ch. 35, Sec. 50. Effective May 8, 2002. Applicable as prescribed by Sec. 74 of Ch. 35.)



24357.10

(a) For purposes of Section 24357, 80 percent of any amount described in subdivision (b) shall be treated as a charitable contribution.

(b) For purposes of subdivision (a), an amount is described in this subdivision if each of the following applies:

(1) The amount is paid by the taxpayer to or for the benefit of an educational organization which is:

(A) Described in Section 170 (b)(1)(A)(ii) of the Internal Revenue Code.

(B) An institution of higher education as defined in Section 3304(f) of the Internal Revenue Code.

(2) The amount would be allowable as a deduction under this section but for the fact that the taxpayer receives (directly or indirectly) as a result of paying the amount the right to purchase tickets for seating at an athletic event in an athletic stadium of the institution.

(c) If any portion of a payment is for the purchase of the tickets, the portion and the remaining portion (if any) of the payment shall be treated as separate amounts for purposes of this section.

(Added by Stats. 1989, Ch. 1352, Sec. 102. Effective October 2, 1989. Applicable to income years beginning on or after January 1, 1989, by Sec. 172 of Ch. 1352.)



24358

(a) In the case of a corporation, the total deductions under Section 24357 for any taxable year, other than for contributions to which subdivision (b) applies, shall not exceed 10 percent of the taxpayer s net income computed without regard to any of the following:

(1) Subdivision (e) of Section 23802.

(2) Sections 24357 to 24359, inclusive.

(3) Article 2 (commencing with Section 24401) of Chapter 7 (except Sections 24407 to 24409, inclusive).

(b) (1) Section 170(b)(2)(B) of the Internal Revenue Code, relating to qualified conservation contributions by certain corporate farmers and ranchers, shall apply, except as otherwise provided.

(2) The phrase made on or after January 1, 2010, shall be substituted for made after the date of the enactment of this subparagraph in Section 170(b)(2)(B)(i)(II) of the Internal Revenue Code.

(c) Section 170(d)(2) of the Internal Revenue Code, relating to corporations, shall apply with respect to excess contributions made during taxable years beginning on or after January 1, 1996.

(Amended by Stats. 2010, Ch. 14, Sec. 73. Effective January 1, 2011.)



24359

For purposes of Sections 24357 to 24359, inclusive, the term charitable contribution means a contribution or gift to or for the use of

(a) A state, a possession of the United States, or any political subdivision of any of the foregoing, or the United States or the District of Columbia, but only if the contribution or gift is made for exclusively public purposes.

(b) A corporation, trust, or community chest, fund, or foundation

(1) Created or organized in the United States or in any possession thereof, or under the law of the United States, any state, the District of Columbia, or any possession of the United States;

(2) Organized and operated exclusively for religious, charitable, scientific, literary, or educational purposes or to foster national or international amateur sports competition (but only if no part of its activities involve the provision of athletic facilities or equipment), or for the prevention of cruelty to children or animals;

(3) No part of the net earnings of which inures to the benefit of any private shareholder or individual; and

(4) Which is not disqualified for tax exemption under Section 23701d by reason of attempting to influence legislation, and which does not participate in, or intervene in (including the publishing or distributing of statements), any political campaign on behalf of (or in opposition to) any candidate for public office.

A contribution or gift by a corporation to a trust, chest, fund, or foundation shall be deductible by reason of this section only if it is to be used within the United States or any of its possessions exclusively for purposes specified in paragraph (2). Rules similar to the rules of subdivision (b) of Section 23701d shall apply for purposes of this section.

(c) A post or organization of war veterans, or an auxiliary unit or society of, or trust or foundation for, any post or organization of war veterans

(1) Organized in the United States or any of its possessions, and

(2) No part of the net earnings of which inures to the benefit of any private shareholder or individual.

(d) A cemetery company owned and operated exclusively for the benefit of its members, or any corporation chartered solely for burial purposes as a cemetery corporation and not permitted by its charter to engage in any business not necessarily incident to that purpose, if the company or corporation is not operated for profit and no part of the net earnings of the company or corporation inures to the benefit of any private shareholder or individual.

(Amended by Stats. 1997, Ch. 605, Sec. 89. Effective January 1, 1998.)



24359.1

Notwithstanding any other provision of law, any credit or deduction allowed by Section 23606 or 24357.8 shall not be disallowed on the basis that the contribution is made for the primary or incidental purpose of benefiting the donor in any of the following ways:

(a) Encouraging institutions to interest and train students to use a computer, scientific equipment, or apparatus, thereby enlarging the future potential market by developing prospective purchases.

(b) Developing and maintaining a favorable public image.

(Amended by Stats. 1991, Ch. 472, Sec. 29. Effective October 2, 1991.)



24360

In the case of any bond, as defined in Section 24363, the following rules shall apply to the amortizable bond premium (determined under Section 24361 on the bond):

(a) In the case of a bond, the amount of the amortizable bond premium for the taxable year shall be allowed as a deduction.

(b) In the case of any bond the interest on which is excludable from gross income under Chapter 3 (commencing with Section 23501), no deduction shall be allowed for the amortizable bond premium for the taxable year.

(Amended by Stats. 2000, Ch. 862, Sec. 147. Effective January 1, 2001.)



24361

(a) For purposes of subsection (b), the amount of bond premium, in the case of the holder of any bond, shall be determined

(1) With reference to the amount of the basis (for determining loss on sale or exchange) of such bond;

(2) With reference to the amount payable on maturity or on earlier call date; and

(3) With adjustments proper to reflect unamortized bond premium, with respect to the bond, for the period before the date as of which Section 24360 becomes applicable with respect to the taxpayer with respect to such bond.

In no case shall the amount of bond premium on a convertible bond include any amount attributable to the conversion features of the bond.

(b) The amortizable bond premium of the taxable year shall be the amount of the bond premium attributable to such year. In the case of a bond described in Section 24362(a) issued after January 22, 1951, and acquired after January 22, 1954, which has a call date not more than three years after the date of such issue, the amount of bond premium attributable to the taxable year in which the bond is called shall include an amount equal to the excess of the amount of the adjusted basis (for determining loss on sale or exchange) of such bond as of the beginning of the taxable year over the amount received on redemption of the bond or (if greater) the amount payable on maturity.

(c) (1) Except as provided in regulations, the determinations required under subdivisions (a) and (b) shall be made on the basis of the taxpayer s yield to maturity determined by

(A) Using the taxpayer s basis for purposes of determining loss on sale or exchange of the obligation, and

(B) Compounding at the close of each accrual period (as defined in Section 1272(a)(5) of the Internal Revenue Code).

(2) For purposes of paragraph (1), if the amount payable on an earlier call date is used under subparagraph (B) of paragraph (1) in determining the amortizable bond premium attributable to the period before the earlier call date, that bond shall be treated as maturing on that date for the amount so payable and then reissued on that date for the amount so payable.

(Amended by Stats. 2000, Ch. 862, Sec. 148. Effective January 1, 2001.)



24362

(a) Sections 24360 to 24363.5, inclusive, shall apply to the bonds only if the taxpayer has elected to have these sections apply; in the case of any taxpayer, bonds the interest on which is not excludable from gross income.

(b) The election authorized under this section shall be made in accordance with such regulations as the Franchise Tax Board shall prescribe. If such election is made with respect to any bond (described in subsection (a)) of the taxpayer, it shall also apply to all such bonds held by the taxpayer at the beginning of the first taxable year to which the election applies and to all such bonds thereafter acquired by him and shall be binding for all subsequent taxable years with respect to all such bonds of the taxpayer, unless, on application by the taxpayer, the Franchise Tax Board permits him, subject to such conditions as the Franchise Tax Board deems necessary, to revoke such election.

(Amended by Stats. 2000, Ch. 862, Sec. 149. Effective January 1, 2001.)



24363

For purposes of Sections 24360 to 24363.5, inclusive, the term bond means any bond, debenture, note, or certificate or other evidence of indebtedness, but does not include any such obligation which constitutes stock in trade of the taxpayer or any such obligation of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable year, or any such obligation held by the taxpayer primarily for sale to customers in the ordinary course of its trade or business.

(Amended by Stats. 2000, Ch. 862, Sec. 150. Effective January 1, 2001.)



24363.5

(a) Except as provided in regulations, in the case of any taxable bond each of the following shall apply:

(1) The amount of any bond premium shall be allocated among the interest payments on the bond under rules similar to the rules of subdivision (c) of Section 24361.

(2) In lieu of any deduction under Section 24360, the amount of any premium so allocated to any interest payment shall be applied against (and operate to reduce) the amount of the interest payment.

(b) For purposes of this section, the term taxable bond means any bond the interest of which is not excludable from gross income.

(Added by Stats. 1989, Ch. 1352, Sec. 107. Effective October 2, 1989. Applicable to income years beginning on or after January 1, 1989, by Sec. 172 of Ch. 1352.)



24364

Notwithstanding Article 3 (commencing with Section 24421), all expenditures (other than expenditures for the purchase of land or depreciable property or for the acquisition of circulation through the purchase of any part of the business of another publisher of a newspaper, magazine, or other periodical) to establish, maintain, or increase the circulation of a newspaper, magazine, or other periodical shall be allowed as a deduction. However, the deduction shall not be allowed with respect to the portion of such expenditures as, under regulations prescribed by the Franchise Tax Board, is chargeable to capital account if the taxpayer elects, in accordance with those regulations, to treat that portion as so chargeable. The election, if made, shall be for the total amount of that portion of the expenditures which is so chargeable to capital account, and shall be binding for all subsequent taxable years unless, upon application by the taxpayer, the Franchise Tax Board permits a revocation of the election subject to such conditions as it deems necessary.

(Amended by Stats. 2000, Ch. 862, Sec. 151. Effective January 1, 2001.)



24365

(a) Section 174 of the Internal Revenue Code, relating to research and experimental expenditures, shall apply, except as otherwise provided.

(b) Section 174(b) of the Internal Revenue Code is modified to refer to subdivision (a) of Section 24916 in lieu of Section 1016(a)(1) of the Internal Revenue Code.

(c) Section 174(c) of the Internal Revenue Code is modified to refer to Sections 24349 to 24356, inclusive, in lieu of Section 167 of the Internal Revenue Code.

(Amended by Stats. 1993, Ch. 877, Sec. 48. Effective October 6, 1993.)



24368.1

(a) Section 167(e) of the Internal Revenue Code, relating to certain term interests not depreciable, shall apply.

(b) The provisions of Section 7622(b) of Public Law 101-239, relating to the effective date of changes in treatment of transfers of franchises, trademarks, and trade names, shall apply.

(c) The provisions of Section 7645(b) of Public Law 101-239, relating to the effective date of disallowance of depreciation for certain term interests, shall apply.

(Amended by Stats. 1991, Ch. 117, Sec. 71. Effective July 16, 1991.)



24369

Section 175 of the Internal Revenue Code, relating to soil and water conservation expenditures, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 49. Effective October 6, 1993.)



24369.4

(a) Section 198 of the Internal Revenue Code, relating to expensing of environmental remediation costs, shall apply, except as otherwise provided.

(b) Section 198(b)(2) is modified to refer to Sections 24349 to 24355, inclusive, in lieu of Section 167 of the Internal Revenue Code.

(c) Section 198(f) is modified to refer to Section 24442 in lieu of Section 280B of the Internal Revenue Code.

(d) For expenditures paid or incurred before January 1, 2004, each of the following shall apply:

(1) If a taxpayer has, at any time, made an election for federal purposes under Section 198(a) of the Internal Revenue Code to have Section 198 of the Internal Revenue Code apply to a qualified environmental remediation expenditure, Section 198 of the Internal Revenue Code shall apply to that qualified environmental remediation expenditure for state purposes, a separate election for state purposes shall not be allowed under paragraph (3) of subdivision (e) of Section 23051.5, and the federal election shall be binding for purposes of this part.

(2) If a taxpayer fails to make an election for federal purposes under Section 198(a) of the Internal Revenue Code to have Section 198 of the Internal Revenue Code apply to a qualified environmental remediation expenditure, an election under Section 198(a) of the Internal Revenue Code shall not be allowed for state purposes, Section 198 of the Internal Revenue Code shall not apply to that qualified environmental remediation expenditure for state purposes, and a separate election for state purposes shall not be allowed under paragraph (3) of subdivision (e) of Section 23051.5.

(e) No inference as to the proper treatment for purposes of this part of qualified environmental remediation expenditures for periods before the enactment of this section shall be made.

(f) Section 198(h) of the Internal Revenue Code, relating to termination, shall not apply.

(g) Section 198 of the Internal Revenue Code, relating to expensing of environmental remediation costs, shall not apply to expenditures paid or incurred after December 31, 2003.

(Amended by Stats. 2005, Ch. 691, Sec. 64. Effective October 7, 2005.)



24370

There shall also be allowed as a deduction, under Chapter 2 of this part, in the case of a mutual savings bank, the entire amount of interest paid to depositors possessing no proprietary interest in the institution or in its surplus, and interest on their deposits to members possessing a proprietary interest in the institution or in its surplus at a rate determined by the Commissioner of Financial Institutions to be the going rate of interest upon savings deposits in this state during the calendar year preceding the taxable year, such rate to be certified by the Commissioner of Financial Institutions to the Franchise Tax Board on or before the first day of March of each year.

(Amended by Stats. 1996, Ch. 1064, Sec. 806. Effective January 1, 1997. Operative July 1, 1997, by Sec. 814 of Ch. 1064.)



24372.3

(a) Section 169 of the Internal Revenue Code, relating to amortization of pollution control facilities, shall apply, except as otherwise provided.

(b) The deduction allowed by this section shall be available only with respect to facilities located in this state.

(c) The state certifying authority, as defined in Section 169(d)(2) of the Internal Revenue Code, means the State Air Resources Board, in the case of air pollution, and the State Water Resources Control Board, in the case of water pollution.

(Amended by Stats. 1993, Ch. 877, Sec. 51. Effective October 6, 1993.)



24372.5

(a) Section 194 of the Internal Revenue Code, relating to amortization of reforestation expenditures, shall apply, except as otherwise provided.

(b) The deduction allowed by this section shall be available only with respect to qualified timber property located in this state.

(Repealed and added by Stats. 1997, Ch. 611, Sec. 88. Effective October 3, 1997.)



24373

Section 178 of the Internal Revenue Code, relating to the amortization of cost of acquiring a lease, shall apply.

(Repealed and added by Stats. 1989, Ch. 1352, Sec. 111. Effective October 2, 1989. Applicable to income years beginning on or after January 1, 1989, by Sec. 172 of Ch. 1352.)



24377

(a) A taxpayer engaged in the business of farming may elect to treat as expenses which are not chargeable to capital account expenditures (otherwise chargeable to capital account) which are paid or incurred by it during the taxable year for the purchase or acquisition of fertilizer, lime, ground limestone, marl, or other materials to enrich, neutralize, or condition land used in farming, or for the application of such materials to such land. The expenditures so treated shall be allowed as a deduction.

(b) For purposes of subdivision (a), the term land used in farming means land used (before or simultaneously with the expenditures described in subdivision (a)) by the taxpayer or its tenant for the production of crops, fruits, or other agricultural products or for the sustenance of livestock.

(c) The election under subdivision (a) for any taxable year shall be made within the time prescribed by law (including extensions thereof) for filing the return for that taxable year. The election shall be made in the form and manner as the Franchise Tax Board may prescribe. The election may not be revoked except with the consent of the Franchise Tax Board.

(Amended by Stats. 2000, Ch. 862, Sec. 152. Effective January 1, 2001.)



24379

Section 83 of the Internal Revenue Code, relating to property transferred in connection with performance of services, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 52. Effective October 6, 1993.)



24382

(a) Section 216 of the Internal Revenue Code, relating to deduction of taxes, interest, and business depreciation by cooperative housing corporation tenant-stockholder, shall apply, except as otherwise provided.

(b) Section 6282(b) of Public Law 100-647, relating to the effective date for distributions by cooperative housing corporations, shall apply.

(Amended by Stats. 1993, Ch. 877, Sec. 53. Effective October 6, 1993.)



24383

(a) Every taxpayer, at the election of the taxpayer, shall be entitled to a deduction of the cost of repairing or remodeling any building, facility or transportation vehicle owned or leased by the taxpayer at the time of such repairing or remodeling, in order to permit handicapped or elderly individuals to enter or leave such building, facility or transportation vehicle, to increase the access handicapped or elderly individuals would have to such building, facility or transportation vehicle, or to allow handicapped or elderly individuals more effective use of the building, facility or transportation vehicle, provided that the repair or remodeling meets one or more standards established pursuant to Section 4450 or 4451 of the Government Code. In the absence of such state standards, those standards established by the Secretary of the Treasury of the United States with the concurrence of the Architectural and Transportation Barriers Compliance Board shall be used. The installation of emergency egress/safe area refuge systems shall be eligible for such deductions.

(b) The deduction authorized by this section shall be taken with respect to the taxable year in which such repairing or remodeling is completed.

(c) The deduction provided by this section with respect to any taxable year shall be in lieu of any deduction with respect to such repairing or remodeling relating to exhaustion, wear and tear or obsolescence. If, however, the costs of that repair or remodeling exceed the limit set forth in subdivision (g), the remaining balance may be charged to capital account.

(d) If any building, facility or transportation vehicle is owned by more than one person, a taxpayer may deduct a portion of the costs of such repairing or remodeling apportionate to the interest in such building, facility or transportation vehicle which is owned by the taxpayer.

(e) For purposes of this section, building, facility or transportation vehicle means a building, facility or transportation vehicle, or part thereof, which is intended to be used, and is actually used, by the taxpayer or the general public, in the taxpayer s business or trade.

(f) For purposes of this section, handicapped individual means any individual who has a physical or mental disability (including, but not limited to, blindness or deafness) which for such individual constitutes or results in a functional limitation to employment, or who has any physical or mental impairment (including, but not limited to, a sight or hearing impairment) which substantially limits one or more major life activities of such individual, and elderly individual means an individual who is 65 years of age or older.

(g) The deduction authorized by this section shall not exceed fifteen thousand dollars ($15,000) with respect to any taxpayer for any taxable year.

(h) The Franchise Tax Board shall prescribe such regulations as may be necessary to carry out the provisions of this section.

(i) This section shall apply to taxable years beginning after December 31, 1976.

(j) (1) The State Fire Marshal in cooperation with the Department of Rehabilitation and the Department of Aging shall adopt building standards and regulations for emergency egress/safe area refuge systems. The building standards and regulations shall include, but not be limited to, minimum requirements for safety, reliability, durability and usability. Emergency egress/safe area refuge systems that comply with the building standards and regulations adopted pursuant to this section shall be eligible for the deduction provided by this section.

(2) It is the intent of the Legislature that this section and the building standards adopted pursuant to this section do not supersede more restrictive building standards and regulations adopted by the state and local governments.

(k) Emergency egress/safe area refuge system shall include, but not be limited to, all of the following:

(1) A building floor divided into not less than two compartments by not less than one-hour fire-resistive construction. Each door opening in the construction shall be protected by a twenty minute fire-resistive assembly as defined in regulations of the State Fire Marshal. Duct openings shall be protected by single-blade or curtain-type fire dampers to restrict the passage of smoke or flame. The smaller of the compartmental areas shall be not less than one-fourth the floor area of the story. Each such compartment shall contain a stairway or elevator or other means of ready egress from the building.

(2) A fire alarm system defined in regulations by the State Fire Marshal.

(3) Use of existing exiting systems and warning devices when practical, including, but not limited to, stairways, elevators, and fire alarms.

(4) Accommodations for wheelchairs and all attached wheelchair equipment, as well as wheelchair occupants.

(5) Its own power source.

(Amended by Stats. 2000, Ch. 862, Sec. 153. Effective January 1, 2001.)



24384.5

(a) There shall be allowed as a deduction the amount of net interest received by the taxpayer before January 1, 2014, in payment of indebtedness of a person or entity engaged in a trade or business located in an enterprise zone.

(b) A deduction shall not be allowed under this section unless at the time the indebtedness is incurred each of the following requirements are met:

(1) The trade or business is located solely within an enterprise zone.

(2) The indebtedness is incurred solely in connection with activity within the enterprise zone.

(3) The taxpayer has no equity or other ownership interest in the debtor.

(c) Enterprise zone means an area designated as an enterprise zone pursuant to Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code.

(d) This section shall cease to be operative for taxable years beginning on or after January 1, 2014, and shall be repealed on December 1, 2014.

(Amended by Stats. 2013, Ch. 69, Sec. 42. Effective July 11, 2013. Inoperative for taxable years beginning on or after January 1, 2014. Repealed as of December 1, 2014, by its own provisions.)






ARTICLE 2. Special Deductions

24401

In addition to the deductions provided in Article 1 (commencing with Section 24341), there shall be allowed as deductions in computing taxable income the items specified in this article.

(Amended by Stats. 1984, Ch. 193, Sec. 130.)



24402

(a) A portion of the dividends received during the taxable year declared from income which has been included in the measure of the taxes imposed under Chapter 2 (commencing with Section 23101), Chapter 2.5 (commencing with Section 23400), or Chapter 3 (commencing with Section 23501) upon the taxpayer declaring the dividends.

(b) The portion of dividends which may be deducted under this section shall be as follows:

(1) In the case of any dividend described in subdivision (a), received from a more than 50 percent owned corporation, 100 percent.

(2) In the case of any dividend described in subdivision (a), received from a 20 percent owned corporation, 80 percent.

(3) In the case of any dividend described in subdivision (a), received from a corporation that is less than 20 percent owned, 70 percent.

(c) For purposes of this section:

(1) The term more than 50 percent owned corporation means any corporation if more than 50 percent of the stock of that corporation (by vote and value) is owned by the taxpayer. For purposes of the preceding sentence, stock described in Section 1504(a)(4) of the Internal Revenue Code shall not be taken into account.

(2) The term 20 percent owned corporation means any corporation if 20 percent or more of the stock of that corporation (by vote and value) is owned by the taxpayer. For purposes of the preceding sentence, stock described in Section 1504(a)(4) of the Internal Revenue Code shall not be taken into account.

(d) (1) No deduction shall be allowed under this section in respect of any dividend on any share of stock:

(A) which is held by the taxpayer for 45 days or less during the 90-day period beginning on the date which is 45 days before the date on which the share becomes ex-dividend with respect to that dividend, or

(B) to the extent that the taxpayer is under an obligation (whether pursuant to a short sale or otherwise) to make related payments with respect to positions in substantially similar or related property.

(2) In the case of stock having preference in dividends, if the taxpayer receives dividends with respect to that stock which are attributable to a period or periods aggregating in excess of 366 days, subparagraph (A) of paragraph (1) shall be applied as follows:

(A) By substituting 90 days for 45 days in each place it appears.

(B) By substituting 180-day period for 90-day period.

(3) For purposes of this subdivision, in determining the period for which the taxpayer has held any share of stock:

(A) the day of disposition, but not the day of acquisition, shall be taken into account, and

(B) Section 1223(4) of the Internal Revenue Code shall not apply.

(4) Section 246(c)(4) of the Internal Revenue Code, relating to the holding period reduced for periods where risk of loss diminished, shall apply, except as otherwise provided.

(e) (1) The amendments made by the act adding this subdivision shall apply to dividends received or accrued after the 30th day after the date of the enactment of the act adding this subdivision.

(2) The amendments made by the act adding this subdivision shall not apply to dividends received or accrued during the two-year period beginning on the date of the enactment of the act adding this subdivision if:

(A) the dividend is paid with respect to stock held by the taxpayer on January 1, 1998 and all times thereafter until the dividend is received,

(B) that stock is continuously subject to a position described in Section 246(c)(4) of the Internal Revenue Code on January 1, 1998, and all times thereafter until the dividend is received, and

(C) that stock and position are clearly identified in the taxpayer s records within 30 days after the date of the enactment of the act adding this subdivision.

(3) Stock shall not be treated as meeting the requirement of subparagraph (B) of paragraph (2) if the position is sold, closed, or otherwise terminated and reestablished.

(Amended by Stats. 2000, Ch. 862, Sec. 154. Effective January 1, 2001.)



24403

In the case of a building and loan association, organized and operating wholly or partly on a mutual plan, or a federal savings and loan association, organized and operating wholly or partly on a mutual plan, the return paid or credited on or apportioned to their withdrawable shares.

(Added by Stats. 1955, Ch. 938.)



24404

In the case of farmers, fruit growers, or like associations organized and operated in whole or in part on a cooperative or mutual basis, (a) for the purpose of marketing the products of members or other producers, and turning back to them the proceeds of sales, less the necessary marketing expenses, which may include reasonable reserves, on the basis of either the quantity or the value of the products furnished by them, or (b) for the purpose of purchasing, or producing, supplies and equipment for the use of members or other persons, and turning over such supplies and equipment to them at actual cost, plus necessary expenses, all income resulting from or arising out of such business activities for or with their members carried on by them or their agents; or when done on a nonprofit basis for or with nonmembers.

For the purposes of this section all income resulting from or arising out of such business activities for or with their members shall include all amounts, whether or not derived from patronage, allocated to members during the taxable year. Amounts allocated include cash, merchandise, capital stock, revolving fund certificates, certificates of indebtedness, retain certificates, letters of advice, or written instruments which in some other manner disclose to each member the dollar amount allocated to him. Allocations made after the close of the taxable year and on or before the fifteenth day of the ninth month following the close of such year shall be considered as made on the last day of such taxable year to the extent the allocations are attributable to income derived before the close of such year.

(Amended by Stats. 2000, Ch. 862, Sec. 155. Effective January 1, 2001.)



24405

(a) In the case of other associations organized and operated in whole or in part on a cooperative or a mutual basis, all income resulting from or arising out of business activities for or with their members carried on by them or their agents, or when done on a nonprofit basis for or with nonmembers, shall be an allowable deduction. However, the deduction allowable under this section shall not apply to those cooperative or mutual associations whose income is principally derived from the sale in the regular course of business of tangible personal property other than water, agricultural products, or food sold at wholesale.

(b) For the purposes of subdivision (a), food sold at wholesale means a sale of food to anyone engaged in the business of selling food who holds a seller s permit issued pursuant to Section 6066, and who at the time of purchasing the food either:

(1) Intends to sell it in the regular course of business.

(2) Is unable to ascertain at the time of purchase whether the food will be sold or used for some other purpose.

(c) For the purposes of subdivision (a), a credit union s activities are for or with the members of the credit union if the activities involve the investment of surplus member savings capital in investments permitted for credit unions pursuant to Sections 14406, 14652, 14653, 14653.5, 14654, 14655, and 14656 of the Financial Code. Surplus member savings capital means the savings capital of credit union members which is in excess of the amount of savings capital which is loaned to members of the credit union. The term savings capital shall have the meaning set forth in subdivision (a) of Section 14400 of the Financial Code.

(d) For purposes of subdivision (a), income resulting from or arising out of business activities for or with their members includes, but is not limited to, all income resulting from reciprocal transactions with member credit unions.

(Amended by Stats. 1993, Ch. 1121, Sec. 2. Effective October 11, 1993.)



24406

In the case of other associations organized and operated as co-operative corporations pursuant to Part 2 (commencing with Section 12200), Division 3, Title 1 of the Corporations Code, whose income is principally derived from the sale in the regular course of business of tangible personal property other than water, agricultural products or food sold at wholesale, all patronage refunds paid or accrued to patrons if the patronage refunds are made and allocated as follows:

(a) Made pursuant to a pre-existing obligation which is created by the association s bylaws or other written instrument.

(b) Made from earnings which are attributable to business done by the association with the patrons to whom the patronage refunds are made, and allocated ratably according to patronage.

(c) Allocated, and the patrons to whom the patronage refunds are to be made are notified of the allocation, on or before the due date for the filing of the association s franchise tax return, including any extension of time, pursuant to this part, for the year in which the patronage occurred.

(Added by Stats. 1961, Ch. 1934.)



24406.5

(a) In the case of gas producers cooperative associations organized and operated as cooperative corporations pursuant to Chapter 1 (commencing with Section 3001) of Part 4 of Division 1 of the Public Utilities Code, whose income is principally derived from the sale in the regular course of business of tangible personal property other than water, agricultural products or food sold at wholesale, all patronage refunds paid or accrued to patrons if the patronage refunds are made and allocated as follows:

(1) Made pursuant to a preexisting obligation which is created by the association s bylaws or other written instrument.

(2) Made from earnings which are attributable to business done by the association with the patrons to whom the patronage refunds are made, and allocated ratably according to patronage.

(3) Allocated, and the patrons to whom the patronage refunds are to be made are notified of the allocation, on or before the due date for the filing of the association s franchise tax return, including any extension of time, pursuant to this part, for the year in which the patronage occurred.

(b) Each cooperative corporation shall certify to the Franchise Tax Board its eligibility for the deduction provided by this section. Certification shall be made at the time and in the manner prescribed by the Franchise Tax Board in forms or instructions.

(Added by Stats. 1989, Ch. 349, Sec. 3.)



24406.6

For purposes of Section 24373.5, and Sections 24404 to 24406.5, inclusive, net earnings shall not be reduced by amounts paid during the year as dividends on capital stock or other proprietary capital interests of the organization to the extent that the articles of incorporation, bylaws of the organization, or other contract with patrons provide that those dividends are in addition to amounts otherwise payable to patrons that are derived from business done for or with patrons during the taxable year.

(Added by Stats. 2005, Ch. 691, Sec. 65. Effective October 7, 2005.)



24407

(a) The organizational expenditures of a corporation may, at the election of the corporation (made in accordance with regulations prescribed by the Franchise Tax Board), be treated as deferred expenses. In computing net income, the deferred expenses remaining, if any, after the application of subdivision (b) shall be allowed as a deduction ratably over that period of not less than 180 months as may be selected by the corporation (beginning with the month in which the corporation begins business).

(b) (1) The corporation shall be allowed a deduction for the deferred expenses under subdivision (a) in an amount equal to the lesser of either of the following:

(A) The amount of organizational expenditures of the taxpayer that are treated as deferred expenses under subdivision (a).

(B) Five thousand dollars ($5,000), reduced, but not below zero, by an amount equal to the excess of the amount of the taxpayer s organizational expenditures treated as deferred expenses under subdivision (a) over fifty thousand dollars ($50,000).

(2) The deduction under paragraph (1) shall be allowed in the taxable year in which the first month of the period specified in subdivision (a) occurs.

(c) The amendments made to this section by the act adding this subdivision shall apply to amounts paid or incurred on or after January 1, 2005.

(Amended by Stats. 2005, Ch. 691, Sec. 66. Effective October 7, 2005.)



24408

The term organizational expenditures means any expenditure that meets all of the following requirements:

(a) Is incident to the creation of the corporation.

(b) Is chargeable to capital account.

(c) Is of a character which, if expended incident to the creation of a corporation having a limited life, would be amortizable over that life.

(Amended by Stats. 1997, Ch. 605, Sec. 92. Effective January 1, 1998.)



24409

The election provided by Section 24407 may be made for any taxable year beginning after December 31, 1960, but only if made not later than the time prescribed by law for filing the return for that taxable year (including extensions thereof). The period so elected shall be adhered to in computing the income of the corporation for the taxable year for which the election is made and all subsequent taxable years. The election shall apply only with respect to the expenditures paid or incurred on or after June 23, 1961.

(Amended by Stats. 2000, Ch. 862, Sec. 156. Effective January 1, 2001.)



24410

(a) For taxable years commencing on or after January 1, 2004, the allowable dividends received deduction with respect to qualified dividends received by a corporation during the taxable year from a corporation that is an insurer within the meaning of Section 28 of Article XIII of the California Constitution, whether or not the insurer is engaged in business in California, if at the time of each dividend payment at least 80 percent of each class of the stock of the insurer was owned, directly or indirectly, by the corporation receiving the dividend shall equal the percentage specified in paragraph (1) of the amount of the qualified dividends received.

(1) For purposes of this subdivision, the percentage is equal to:

(A) Eighty percent for taxable years beginning on or after January 1, 2004, and before January 1, 2008.

(B) Eighty-five percent for taxable years beginning on or after January 1, 2008, and thereafter.

(b) (1) For all taxable years ending on or after December 1, 1997, and commencing before January 1, 2004, a taxpayer may elect to determine its deduction under this section for dividends received by the taxpayer (or the members of the taxpayer s commonly controlled group, if any) during each taxable year from a corporation that is an insurer within the meaning of Section 28 of Article XIII of the California Constitution, whether or not the insurer is engaged in business in California, in an amount equal to 80 percent of the qualified dividends received, if at the time of each dividend payment at least 80 percent of each class of stock of the insurer was owned, directly or indirectly, by the corporation receiving the dividend.

(2) A taxpayer shall make the election under this subdivision by timely filing a return for at least one taxable year ending on or after December 1, 1997, and commencing before January 1, 2004, expressly electing to be subject to the dividends received deduction in accordance with the percentage set forth in paragraph (1), and reporting and remitting any amounts due pursuant to that election.

(3) A return is timely filed for purposes of paragraph (2) if it is filed within 180 days of the effective date of the act adding this section.

(4) By making the election pursuant to this subdivision, the taxpayer agrees to all of the following:

(A) To be subject to the dividends received deduction in accordance with the percentage set forth in paragraph (1) for all taxable years ending on or after December 1, 1997, and commencing before January 1, 2004, for which the Franchise Tax Board may propose an assessment or allow a claim for refund, or in which the final determination of tax for the taxable year has not been made because of a dispute related to the dividends received deduction or the application of Section 24425 to any expense related to that dividends received deduction.

(B) (i) Except as provided in clause (ii), to file a return (or amended return) and remit any amounts due pursuant to the election for all taxable years ending on or after December 1, 1997, and commencing before January 1, 2004, for which the Franchise Tax Board may propose an assessment or allow a claim for refund, within 180 days of the effective date of the act adding this section.

(ii) In the case of a taxable year for which the due date of the return is more than 180 days after the effective date of the act adding this section, to file the return and remit any amounts due pursuant to the election under this subdivision on or before the due date of the return.

(5) For purposes of determining taxable income on the return (or amended returns) filed pursuant to the election set forth in paragraph (1), Section 24425 does not apply to the amount of the dividends received deduction.

(6) The election is irrevocable. With respect to electing taxpayers, no refund, credit, or offset may be allowed for a deduction for dividends received from an insurance company in excess of the amounts allowed under this subdivision for taxable years ending on or after December 1, 1997, and beginning before January 1, 2004.

(c) For purposes of determining the allowable dividend received deduction under this section, a qualified dividend received during the taxable year means a dividend received by the taxpayer during the taxable year multiplied by the percentage prescribed under paragraph (1), (2), or (3) of this subdivision, as the case may be.

(1) If the ratio of the five-year average net written premiums for all insurance companies in a commonly controlled group to the five-year average total income for all insurance companies in the commonly controlled group for the taxable year is greater than or equal to the applicable percentage, then the percentage under this subdivision shall be 100 percent.

(2) If the ratio of the five-year average net written premiums for all insurance companies in a commonly controlled group to the five-year average total income for all insurance companies in the commonly controlled group for the taxable year is less than the applicable percentage and greater than 10 percent, then the percentage under this subdivision shall be equal to the following fraction, expressed as a percentage:

(A) The numerator is the five-year average net written premiums for the taxable year.

(B) The denominator is the applicable percentage times the five-year average total income for that taxable year.

(3) If the ratio of the five-year average net written premiums for all insurance companies in a commonly controlled group to the five-year average total income for all insurance companies in the commonly controlled group for the taxable year is equal to or less than 10 percent, the percentage under this subdivision shall be zero.

(4) For purposes of this subdivision:

(A) The five-year average means the aggregate net written premiums or total income, as the case may be, over the five immediately preceding calendar or fiscal years, divided by five. For purposes of this computation, if an insurance company in the commonly controlled group has been in existence for fewer than five years, its aggregate net written premiums and total income shall each be multiplied by five and divided by the number of years of its existence. If an insurance company does not have a regulatory filing requirement, the period covered shall be the fiscal year used for the insurance company s financial statements. The use of either the calendar year or fiscal year, as the case may be, for determination of the five-year average shall, for the first taxable year in which it is computed, be treated as an accounting method under this part and may thereafter only be changed with the written consent of the Franchise Tax Board.

(B) For taxable years beginning before January 1, 2008, the applicable percentage shall be 60 percent. For taxable years beginning on or after January 1, 2008, the applicable percentage shall be 70 percent.

(d) The following rules apply with respect to the application of this section to dividends received from an insurance company that insures risks of a member of the insurance company s commonly controlled group.

(1) Notwithstanding paragraph (2), for purposes of determining the amount of the deduction authorized by subdivisions (a) and (b), no deduction is allowed for dividends attributable to premiums received or accrued by the insurance company from a member of the insurance company s commonly controlled group. For purposes of this paragraph, dividends attributable to premiums received or accrued from a member of a commonly controlled group is equal to total dividends received multiplied by the greater of either of the following:

(A) The ratio of net written premiums from a member of the insurance company s commonly controlled group divided by total net written premiums.

(B) (i) For a property casualty insurer, the ratio of the underwriting risk associated with a member of the commonly controlled group s insurance contracts to the insurance company s total underwriting risks for all insurance contracts. The underwriting risk is the underwriting risk reserves (losses plus expense risk-based capital after discount) as calculated using the RBC Instructions.

(ii) For a life insurer, the ratio of aggregate reserves for life, accident, and health contracts plus liability for deposit type contracts plus contract claims held for policies issued to members of the insurance company s commonly controlled group divided by total aggregate reserves for life, accident, and health contracts plus liability for deposit type contracts plus contract claims.

(2) Net written premiums do not include premiums received or accrued from another member of the insurance company s commonly controlled group. Premiums from another member of the commonly controlled group is the greater of either of the following:

(A) Net written premiums from a member of the insurance company s commonly controlled group.

(B) (i) For a property casualty insurer, the net written premiums received or accrued by the insurance company multiplied by the ratio of the underwriting risk associated with the member of the commonly controlled group s insurance contracts to the insurance company s total underwriting risks for all insurance contracts. The underwriting risk is the underwriting risk reserves (loss plus expense risk-based capital after discount) as calculated using the RBC Instructions.

(ii) For a life insurer, net written premiums received or accrued by the insurance company multiplied by the ratio of aggregate reserves for life, accident, and health contracts plus liability for deposit type contracts plus contract claims held for policies issued to members of the insurance company s commonly controlled group divided by total aggregate reserves for life, accident, and health contracts plus liability for deposit type contracts plus contract claims.

(3) For purposes of this section, investment income shall be limited to that portion of investment income equal to the ratio of net written premiums (determined under paragraph (2)) to total net written premiums (determined without regard to paragraph (2)).

(4) For purposes of the limitations described in this subdivision, premiums received or accrued from a member of the insurance company s commonly controlled group does not include premiums where the direct insurance risks ceded by affiliates and assumed by the insurance company originated with a person that is not a member of the insurance company s commonly controlled group.

(e) For purposes of this section:

(1) Net written premiums means direct written premiums plus premiums from reinsurance assumed, less premiums ceded to a reinsurance company, as would be required to be reported in an insurer s Statutory Annual Statement in accordance with the Annual Statement Instructions and Accounting Practices and Procedures Manual promulgated by the National Association of Insurance Commissioners. Net written premiums from life insurance contracts shall be determined by multiplying the net written premiums received, assumed, or ceded by 1.3. Net written premiums from financial guaranty insurance contracts shall be determined by multiplying the net written premiums received, assumed, or ceded by the lesser of 2.3 or an amount that would cause the ratio of the five-year average net written premiums for all financial guaranty insurance companies in the commonly controlled group to the five-year average total income for all financial guaranty insurance companies in the commonly controlled group to be equal to the applicable percentage. Paragraph (4) of subdivision (c) applies for purposes of the preceding sentence.

(A) Direct written premiums means amounts written by an insurance company in consideration for insurance and annuity contracts issued to policyholders.

(B) Premiums from reinsurance assumed means amounts received or accrued by an insurance company in consideration for liabilities it assumes from another insurance company.

(C) Premiums ceded means insurance premiums paid or accrued by an insurance company to a reinsurer to support the liabilities assumed by the reinsurer.

(2) Total income means net written premiums plus investment income.

(3) Investment income means an insurance company s earnings from its investment portfolio, including interest, dividends, realized gains (or losses), and rent, as would be required to be reported in an insurer s Statutory Annual Statement in accordance with the Annual Statement Instructions and Accounting Practices and Procedures Manual promulgated by the National Association of Insurance Commissioners, except as otherwise provided.

(A) Except for reinsurance transactions, realized gains (or losses) do not include losses incurred in transactions with a person that is a member of the taxpayer s or the insurance company s commonly controlled group.

(B) Investment income does not include dividends from a person that is a member of the commonly controlled group. Intercompany dividends that have been eliminated from investment income as would be required to be reported in the Statutory Annual Statement in accordance with the Annual Statement Instructions and Accounting Practices and Procedures Manual promulgated by the National Association of Insurance Commissioners shall not again be eliminated for this purpose.

(C) Investment income does not include income included in the taxpayer s combined report filed in accordance with Chapter 17 (commencing with Section 25101) of this part.

(4) For taxable years beginning before January 1, 2004, the RBC Instructions as defined in Section 739 of the Insurance Code means the Risk Based Capital Instructions and Report as promulgated by the National Association of Insurance Commissioners, as it read on January 1, 2004. For taxable years beginning on or after January 1, 2004, the RBC Instructions as defined in Section 739 of the Insurance Code means the Risk Based Capital Instructions and Report as promulgated by the National Association of Insurance Commissioners, or any substantially equivalent successor instructions and report, as it read on January 1 of the year in which the taxpayer s taxable year begins.

(5) The phrase commonly controlled group shall have the same meaning as that phrase has under Section 25105.

(f) The Franchise Tax Board may prescribe those regulations that may be necessary to provide for the following:

(1) Establishment of a comparable weighting factor as described in paragraph 1 of subdivision (e) for new lines of insurance not described in the act adding this subdivision.

(2) For purposes of determining the applicable ratios described in subdivisions (c) and (d), the inclusion or exclusion of items of investment income to eliminate the effects of devices designed to manipulate those ratios for purposes of avoiding the tax imposed under this part.

(3) For purposes of determining the applicable ratios described in subdivisions (c) and (d), the inclusion or exclusion of items of investment income to prevent distortion causing significant reduction in those ratios.

(Repealed and added by Stats. 2004, Ch. 868, Sec. 2. Effective September 29, 2004.)



24411

(a) For purposes of those taxpayers electing to compute income under Section 25110, 100 percent of the qualifying dividends described in subdivision (c) and 75 percent of other qualifying dividends to the extent not otherwise allowed as a deduction or eliminated from income. Qualifying dividends means those received by the water s-edge group from corporations if both of the following conditions are satisfied:

(1) The average of the property, payroll, and sales factors within the United States for the corporation is less than 20 percent.

(2) More than 50 percent of the total combined voting power of all classes of stock entitled to vote is owned directly or indirectly by the water s-edge group.

(b) The water s-edge group consists of corporations whose income and apportionment factors are taken into account pursuant to Section 25110.

(c) Dividends derived from a construction project, the location of which is not subject to the taxpayer s control.

For purposes of this subdivision:

(1) Construction project means any activity which meets the following requirements:

(A) Is undertaken for any entity, including a governmental entity, which is not affiliated with the taxpayer.

(B) The majority of its cost of performance is attributable to an addition to real property or an alteration of land or any improvement thereto as those terms are utilized for purposes of this code.

Construction project does not include the operation, rental, leasing, or depletion of real property, land, or any improvement thereto.

(2) Location of which is not subject to the taxpayer s control means that the place at which the majority of the construction takes place results from the nature or character of the construction project and not as a result of the terms of the contract or agreement governing the construction project.

(Amended by Stats. 1997, Ch. 605, Sec. 94. Effective January 1, 1998.)



24414

(a) Section 195 of the Internal Revenue Code, relating to startup expenditures, shall apply, except as otherwise provided.

(b) References to Sections 163(a), 164, 165, and 174 of the Internal Revenue Code, relating to interest, taxes, losses, and research and experimental expenditures, are modified to refer to Sections 24344, 24345, 24347, and 24365, respectively.

(Amended by Stats. 1993, Ch. 878, Sec. 17. Effective January 1, 1994.)



24415

(a) To the extent specified in subdivision (b), there shall be allowed as a deduction to a taxpayer those payments of the taxpayer which are made pursuant to an interindemnity arrangement specified in Section 1280.7 of the Insurance Code and which are paid to a trust of members of a cooperative corporation organized and operated under Part 2 (commencing with Section 12200) of Division 3 of Title 1 of the Corporations Code and the members of which consist solely of physicians and surgeons licensed in this state.

(b) The deduction authorized by subdivision (a) shall be taken with respect to the taxable year in which the payment is made and shall be taken only to the extent that the payment does not exceed the amount which would otherwise be payable to an independent insurance company for similar coverage for medical malpractice insurance in that taxable year. Any portion of the payment in excess of that amount shall be treated as a payment under the interindemnity arrangement for five succeeding taxable years and may be carried forward as a deduction to those five succeeding taxable years until used. The deduction shall be applied first to the earliest years possible.

(c) In the event any payment is refunded by the trust to the taxpayer for any reason, the payment shall be included in the taxpayer s income for the taxable year in which it is received to the extent that the payment or any portion thereof was taken as a deduction in any earlier taxable year.

(d) Any refund of a payment which is made by a trust to a taxpayer shall be reported by the trust to the Franchise Tax Board in the year in which the refund is made. The trust shall furnish the taxpayer with a copy of that report. In the case of any payment to be made to a taxpayer who is not a resident of the State of California in the year in which the refund is made, the Franchise Tax Board may, by regulation, require the trust to withhold an amount from the refund, determined by the Franchise Tax Board to reasonably represent the amount of tax due when that refund is included with other income of the taxpayer, and to transmit the amount withheld to the Franchise Tax Board at a time as it may designate.

(e) For purposes of this section:

(1) Payment means a contribution to or an assessment by an interindemnity arrangement described in Section 1280.7 of the Insurance Code.

(2) Taxpayer means a corporation whose shares are held by a physician and surgeon, or physicians and surgeons, licensed in this state which is a participating member in an interindemnity arrangement described in Section 1280.7 of the Insurance Code.

(3) Trust means a trust described in subdivision (a).

(f) Upon request, the trust shall submit to the Franchise Tax Board the names and membership dates of all participating corporations.

(g) The Franchise Tax Board shall prescribe those regulations as may be necessary to carry out the purposes of this section.

(Amended by Stats. 2000, Ch. 862, Sec. 158. Effective January 1, 2001.)



24416.05

(a) In addition to the modifications made by Section 24416, the deduction provided by Section 172 of the Internal Revenue Code, relating to net operating loss deduction, shall be modified as follows:

(1) Section 172(b)(1)(J) of the Internal Revenue Code, relating to certain losses attributable to federally declared disasters, shall not apply.

(2) Section 172(j) of the Internal Revenue Code, relating to rules relating to qualified disaster losses, shall not apply.

(b) This section shall be operative for taxable years beginning on or after January 1, 2011.

(Added by Stats. 2010, Ch. 721, Sec. 21. Effective October 19, 2010.)



24416.1

(a) A qualified taxpayer, as defined in Section 24416.2, 24416.4, 24416.5, 24416.6, or 24416.7, may elect to take the deduction provided by Section 172 of the Internal Revenue Code, relating to the net operating loss deduction, as modified by Section 24416, in computing net income under Section 24341, with the following exceptions to Section 24416:

(1) Subdivision (a) of Section 24416, relating to years in which allowable losses are sustained, shall not be applicable.

(2) Subdivision (b) of Section 24416, relating to the 50-percent reduction of losses, shall not be applicable.

(3) The provisions of subparagraphs (B) and (C) of Section 172 (b) (1) of the Internal Revenue Code shall not apply. To the extent applicable to California law, net operating losses attributable to entities with losses described by Section 172(b)(1)(J) shall be applied in accordance with Section 172(b)(1)(A) and (B) of the Internal Revenue Code.

(b) Corporations whose income is subject to the provisions of Section 25101 or 25101.15 shall make the computations required by Section 25108.

(c) The election to compute the net operating loss under this section shall be made in a statement attached to the original return, timely filed for the year in which the net operating loss is incurred and shall be irrevocable. In addition to the exceptions specified in subdivision (a), Section 24416.2, 24416.4, 24416.5, 24416.6, or 24416.7, as appropriate, shall be applicable.

(d) Any carryover of a net operating loss sustained by a qualified taxpayer, as defined in subdivision (a) or (b) of Section 24416.2 as that section read immediately prior to January 1, 1997, shall, if previously elected, continue to be a deduction, as provided in subdivision (a), applied as if the provisions of subdivision (a) or (b) of Section 24416.2, as that section read prior to January 1, 1997, still applied.

(Amended by Stats. 2001, Ch. 623, Sec. 5. Effective October 9, 2001.)



24416.2

(a) The term qualified taxpayer as used in Section 24416.1 includes a corporation engaged in the conduct of a trade or business within an enterprise zone designated pursuant to Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code. For purposes of this subdivision, all of the following shall apply:

(1) A net operating loss shall not be a net operating loss carryback for any taxable year and a net operating loss for any taxable year beginning on or after the date that the area in which the taxpayer conducts a trade or business is designated as an enterprise zone shall be a net operating loss carryover to each of the 15 taxable years following the taxable year of loss.

(2) For purposes of this subdivision:

(A) Net operating loss means the loss determined under Section 172 of the Internal Revenue Code, as modified by Section 24416.1, attributable to the taxpayer s business activities within the enterprise zone (as defined in Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code) prior to the enterprise zone expiration date. That attributable loss shall be determined in accordance with Chapter 17 (commencing with Section 25101), modified for purposes of this subdivision as follows:

(i) Loss shall be apportioned to the enterprise zone by multiplying total loss from the business by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two.

(ii) The enterprise zone shall be substituted for this state.

(B) A net operating loss carryover shall be a deduction only with respect to the taxpayer s business income attributable to the enterprise zone as defined in Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code.

(C) Attributable income is that portion of the taxpayer s California source business income that is apportioned to the enterprise zone. For that purpose, the taxpayer s business income attributable to sources in this state first shall be determined in accordance with Chapter 17 (commencing with Section 25101). That business income shall be further apportioned to the enterprise zone in accordance with Article 2 (commencing with Section 25120) of Chapter 17, modified for purposes of this subdivision as follows:

(i) Business income shall be apportioned to the enterprise zone by multiplying the total California business income of the taxpayer by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two. For purposes of this clause:

(I) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the enterprise zone during the taxable year, and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year.

(II) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the enterprise zone during the taxable year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the taxable year.

(ii) If a loss carryover is allowable pursuant to this section for any taxable year after the enterprise zone designation has expired, the enterprise zone shall be deemed to remain in existence for purposes of computing the limitation set forth in subparagraph (B) and allowing a net operating loss deduction.

(D) Enterprise zone expiration date means the date the enterprise zone designation expires, is no longer binding, or becomes inoperative.

(3) The changes made to this subdivision by the act adding this paragraph shall apply to taxable years beginning on or after January 1, 1998.

(b) A taxpayer who qualifies as a qualified taxpayer under one or more sections shall, for the taxable year of the net operating loss and any taxable year to which that net operating loss may be carried, designate on the original return filed for each year the section which applies to that taxpayer with respect to that net operating loss. If the taxpayer is eligible to qualify under more than one section, the designation is to be made after taking into account subdivision (c).

(c) If a taxpayer is eligible to qualify under this section and either Section 24416.4, 24416.5, or 24416.6 as a qualified taxpayer, with respect to a net operating loss in a taxable year, the taxpayer shall designate which section is to apply to the taxpayer.

(d) Notwithstanding Section 24416, the amount of the loss determined under this section, or Section 24416.4, 24416.5, or 24416.6 shall be the only net operating loss allowed to be carried over from that taxable year and the designation under subdivision (b) shall be included in the election under Section 24416.1.

(e) This section shall cease to be operative for taxable years beginning on or after January 1, 2014, and shall be repealed on December 1, 2014.

(Amended by Stats. 2013, Ch. 69, Sec. 43. Effective July 11, 2013. Inoperative for taxable years beginning on or after January 1, 2014. Repealed as of December 1, 2014, by its own provisions.)



24416.3

(a) Notwithstanding Sections 24416, 24416.1, 24416.2, 24416.4, 24416.5, 24416.6, and 24416.7 of this code and Section 172 of the Internal Revenue Code, no net operating loss deduction shall be allowed for any taxable year beginning on or after January 1, 2002, and before January 1, 2004.

(b) For any carryover of a net operating loss for which a deduction is denied by subdivision (a), the carryover period under Section 172 of the Internal Revenue Code shall be extended as follows:

(1) By one year, for losses incurred in taxable years beginning on or after January 1, 2002, and before January 1, 2003.

(2) By two years, for losses incurred in taxable years beginning before January 1, 2002.

(Amended by Stats. 2002, Ch. 488, Sec. 11. Effective September 12, 2002.)



24416.4

(a) The term qualified taxpayer as used in Section 24416.1 includes a corporation engaged in the conduct of a trade or business within the Los Angeles Revitalization Zone designated pursuant to Section 7102 of the Government Code. For purposes of this subdivision, all of the following shall apply:

(1) A net operating loss shall not be a net operating loss carryback for any taxable year and, except as provided in subparagraph (B), a net operating loss for any taxable year beginning on or after the date the area in which the taxpayer conducts a trade or business is designated the Los Angeles Revitalization Zone shall be a net operating loss carryover to each following taxable year that ends before the Los Angeles Revitalization Zone expiration date or to each of the 15 taxable years following the taxable year of loss, if longer.

(2) In the case of a financial institution to which Section 585, 586, or 593 of the Internal Revenue Code applies, a net operating loss for any taxable year beginning on or after January 1, 1984, shall be a net operating loss carryover to each of the five years following the taxable year of the loss. Subdivision (b) of Section 24416.1 shall not apply.

(3) Net operating loss means the loss determined under Section 172 of the Internal Revenue Code, as modified by Section 24416.1, attributable to the taxpayer s business activities within the Los Angeles Revitalization Zone (as defined in Section 7102 of the Government Code) prior to the Los Angeles Revitalization Zone expiration date. The attributable loss shall be determined in accordance with Chapter 17 (commencing with Section 25101) of Part 11, modified as follows:

(A) The loss shall be apportioned to the Los Angeles Revitalization Zone by multiplying the loss from the business by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is 2.

(B) The Los Angeles Revitalization Zone shall be substituted for this state.

(4) A net operating loss carryover shall be a deduction only with respect to the taxpayer s business income attributable to the Los Angeles Revitalization Zone (as defined in Section 7102 of the Government Code) determined in accordance with subdivision (c).

(5) If a loss carryover is allowable pursuant to this section for any taxable year after the Los Angeles Revitalization Zone designation has expired, the Los Angeles Revitalization Zone shall be deemed to remain in existence for purposes of computing the limitation set forth in paragraph (2) and allowing a net operating loss deduction.

(6) Attributable income shall be that portion of the taxpayer s California source business income which is apportioned to the Los Angeles Revitalization Zone. For that purpose, the taxpayer s business income attributable to sources in this state first shall be determined in accordance with Chapter 17 (commencing with Section 25101). That business income shall be further apportioned to the Los Angeles Revitalization Zone in accordance with Article 2 (commencing with Section 25120) of Chapter 17, modified as follows:

(A) Business income shall be apportioned to the Los Angeles Revitalization Zone by multiplying total California business income of the taxpayer by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is 2.

(B) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the Los Angeles Revitalization Zone during the taxable year and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year.

(C) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the Los Angeles Revitalization Zone during the taxable year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the taxable year.

(7) Los Angeles Revitalization Zone expiration date means the date the Los Angeles Revitalization Zone designation expires, is repealed, or becomes inoperative pursuant to Section 7102, 7103, or 7104 of the Government Code.

(b) This section shall be inoperative on the first day of the taxable year beginning on or after the determination date, and each taxable year thereafter, with respect to the taxpayer s business activities within a geographic area that is excluded from the map pursuant to Section 7102 of the Government Code, or an excluded area determined pursuant to Section 7104 of the Government Code. The determination date is the earlier of the first effective date of a determination under subdivision (c) of Section 7102 of the Government Code occurring after December 1, 1994, or the first effective date of an exclusion of an area from the amended Los Angeles Revitalization Zone under Section 7104 of the Government Code. However, if the taxpayer has any unused loss amount as of the date this section becomes inoperative, that unused loss amount may continue to be carried forward as provided in this section.

(c) A taxpayer who qualifies as a qualified taxpayer under one or more sections shall, for the taxable year of the net operating loss and any taxable year to which that net operating loss may be carried, designate on the original return filed for each year the section that applies to that taxpayer with respect to that net operating loss. If the taxpayer is eligible to qualify under more than one section, the designation is to be made after taking into account subdivision (d).

(d) If a taxpayer is eligible to qualify under this section and either Section 24416.2, 24416.5, or 24416.6 as a qualified taxpayer, with respect to a net operating loss in a taxable year, the taxpayer shall designate which section is to apply to the taxpayer.

(e) Notwithstanding Section 24416, the amount of the loss determined under this section or Section 24416.2, 24416.5, or 24416.6 shall be the only net operating loss allowed to be carried over from that taxable year and the designation under subdivision (c) shall be included in the election under Section 24416.1.

(f) This section shall cease to be operative on December 1, 1998. However, any unused net operating loss may continue to be carried over to following years as provided in this section.

(Amended by Stats. 2000, Ch. 862, Sec. 161. Effective January 1, 2001. Section inoperative December 1, 1998, as prescribed in subd. (f). Note: See also provisions for inoperation in subd. (b).)



24416.5

(a) For each taxable year beginning on or after January 1, 1995, the term qualified taxpayer as used in Section 24416.1 includes a taxpayer engaged in the conduct of a trade or business within a LAMBRA. For purposes of this subdivision, all of the following shall apply:

(1) A net operating loss shall not be a net operating loss carryback for any taxable year and, except as provided in subparagraph (B), a net operating loss for any taxable year beginning on or after the date the area in which the taxpayer conducts a trade or business is designated a LAMBRA shall be a net operating loss carryover to each following taxable year that ends before the LAMBRA expiration date or to each of the 15 taxable years following the taxable year of loss, if longer.

(2) In the case of a financial institution to which Section 585, 586, or 593 of the Internal Revenue Code applies, a net operating loss for any taxable year beginning on or after January 1, 1984, shall be a net operating loss carryover to each of the five years following the taxable year of the loss. Subdivision (b) of Section 24416.1 shall not apply.

(3) LAMBRA means a local agency military base recovery area designated in accordance with Section 7114 of the Government Code.

(4) Taxpayer means a bank or corporation that conducts a trade or business within a LAMBRA and, for the first two taxable years, has a net increase in jobs (defined as 2,000 paid hours per employee per year) of one or more employees in the LAMBRA and this state. For purposes of this paragraph, all of the following shall apply:

(A) The net increase in the number of jobs shall be determined by subtracting the total number of full-time employees (defined as 2,000 paid hours per employee per year) the taxpayer employed in this state in the taxable year prior to commencing business operations in the LAMBRA from the total number of full-time employees the taxpayer employed in this state during the second taxable year after commencing business operations in the LAMBRA. For taxpayers who commence doing business in this state with their LAMBRA business operation, the number of employees for the taxable year prior to commencing business operations in the LAMBRA shall be zero. The deduction shall be allowed only if the taxpayer has a net increase in jobs in the state, and if one or more full-time employees are employed within the LAMBRA.

(B) The total number of employees employed in the LAMBRA shall equal the sum of both of the following:

(i) The total number of hours worked in the LAMBRA for the taxpayer by employees (not to exceed 2,000 hours per employee) who are paid an hourly wage divided by 2,000.

(ii) The total number of months worked in the LAMBRA for the taxpayer by employees who are salaried employees divided by 12.

(C) In the case of a taxpayer that first commences doing business in the LAMBRA during the taxable year, for purposes of clauses (i) and (ii), respectively, of subparagraph (B) the divisors 2,000 and 12 shall be multiplied by a fraction, the numerator of which is the number of months of the taxable year that the taxpayer was doing business in the LAMBRA and the denominator of which is 12.

(5) Net operating loss means the loss determined under Section 172 of the Internal Revenue Code, as modified by Section 24416.1, attributable to the taxpayer s business activities within a LAMBRA prior to the LAMBRA expiration date. The attributable loss shall be determined in accordance with Chapter 17 (commencing with Section 25101), modified for purposes of this section as follows:

(A) Loss shall be apportioned to a LAMBRA by multiplying total loss from the business by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is 2.

(B) The LAMBRA shall be substituted for this state.

(6) A net operating loss carryover shall be a deduction only with respect to the taxpayer s business income attributable to a LAMBRA.

(7) Attributable income is that portion of the taxpayer s California source business income that is apportioned to the LAMBRA. For that purpose, the taxpayer s business income attributable to sources in this state first shall be determined in accordance with Chapter 17 (commencing with Section 25101). That business income shall be further apportioned to the LAMBRA in accordance with Article 2 (commencing with Section 25120) of Chapter 17, modified as follows:

(A) Business income shall be apportioned to a LAMBRA by multiplying total California business income of the taxpayer by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two. For purposes of this clause:

(i) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the LAMBRA during the taxable year, and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year.

(ii) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the LAMBRA during the taxable year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the taxable year.

(B) If a loss carryover is allowable pursuant to this section for any taxable year after the LAMBRA designation has expired, the LAMBRA shall be deemed to remain in existence for purposes of computing the limitation specified in subparagraph (D) and allowing a net operating loss deduction.

(8) LAMBRA expiration date means the date the LAMBRA designation expires, is no longer binding, or becomes inoperative pursuant to Section 7110 of the Government Code.

(b) A taxpayer who qualifies as a qualified taxpayer under one or more sections shall, for the taxable year of the net operating loss and any taxable year to which that net operating loss may be carried, designate on the original return filed for each year the section that applies to that taxpayer with respect to that net operating loss. If the taxpayer is eligible to qualify under more than one section, the designation is to be made after taking into account subdivision (c).

(c) If a taxpayer is eligible to qualify under this section and either Section 24416.2, 24416.4, or 24416.6 as a qualified taxpayer, with respect to a net operating loss in a taxable year, the taxpayer shall designate which section is to apply to the taxpayer.

(d) Notwithstanding Section 24416, the amount of the loss determined under this section or Section 24416.2, 24416.4, or 24416.6 shall be the only net operating loss allowed to be carried over from that taxable year and the designation under subdivision (b) shall be included in the election under Section 24416.1.

(e) This section shall apply to taxable years beginning on and after January 1, 1998.

(f) This section shall cease to be operative for taxable years beginning on or after January 1, 2014, and shall be repealed on December 1, 2014.

(Amended by Stats. 2013, Ch. 69, Sec. 44. Effective July 11, 2013. Inoperative for taxable years beginning on or after January 1, 2014. Repealed as of December 1, 2014, by its own provisions.)



24416.6

(a) For each taxable year beginning on or after January 1, 1998, the term qualified taxpayer as used in Section 24416.1 includes a corporation that meets both of the following:

(1) Is engaged in the conduct of a trade or business within a targeted tax area designated pursuant to Chapter 12.93 (commencing with Section 7097) of Division 7 of Title 1 of the Government Code.

(2) Is engaged in those lines of business described in Codes 2000 to 2099, inclusive; 2200 to 3999, inclusive; 4200 to 4299, inclusive; 4500 to 4599, inclusive; and 4700 to 5199, inclusive, of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition. In the case of any pass-through entity, the determination of whether a taxpayer is a qualified taxpayer shall be made at the entity level.

(b) For purposes of subdivision (a), all of the following shall apply:

(1) A net operating loss shall not be a net operating loss carryback for any taxable year and a net operating loss for any taxable year beginning on or after the date that the area in which the qualified taxpayer conducts a trade or business is designated as a targeted tax area shall be a net operating loss carryover to each of the 15 taxable years following the taxable year of loss.

(2) Net operating loss means the loss determined under Section 172 of the Internal Revenue Code, as modified by Section 24416.1, attributable to the qualified taxpayer s business activities within the targeted tax area (as defined in Chapter 12.93 (commencing with Section 7097) of Division 7 of Title 1 of the Government Code) prior to the targeted tax area expiration date. That attributable loss shall be determined in accordance with Chapter 17 (commencing with Section 25101), modified for purposes of this section as follows:

(A) Loss shall be apportioned to the targeted tax area by multiplying total loss from the business by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is 2.

(B) The targeted tax area shall be substituted for this state.

(3) A net operating loss carryover shall be a deduction only with respect to the qualified taxpayer s business income attributable to the targeted tax area as defined in Chapter 12.93 (commencing with Section 7097) of Division 7 of Title 1 of the Government Code.

(4) Attributable income is that portion of the taxpayer s California source business income that is apportioned to the targeted tax area. For that purpose, the taxpayer s business income attributable to sources in this state first shall be determined in accordance with Chapter 17 (commencing with Section 25101). That business income shall be further apportioned to the targeted tax area in accordance with Article 2 (commencing with Section 25120) of Chapter 17, modified for purposes of this subdivision as follows:

(A) Business income shall be apportioned to the targeted tax area by multiplying the total California business income of the taxpayer by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two. For purposes of this clause:

(i) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the targeted tax area during the taxable year, and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year.

(ii) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the targeted tax area during the taxable year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the taxable year.

(B) If a loss carryover is allowable pursuant to this subdivision for any taxable year after the targeted tax area expiration date, the targeted tax area designation shall be deemed to remain in existence for purposes of computing the limitation specified in subparagraph (B) and allowing a net operating loss deduction.

(5) Targeted tax area expiration date means the date the targeted tax area designation expires, is revoked, is no longer binding, or becomes inoperative.

(c) A taxpayer who qualifies as a qualified taxpayer under one or more sections shall, for the taxable year of the net operating loss and any taxable year to which that net operating loss may be carried, designate on the original return filed for each year the section that applies to that taxpayer with respect to that net operating loss. If the taxpayer is eligible to qualify under more than one section, the designation is to be made after taking into account subdivision (e).

(d) If a taxpayer is eligible to qualify under this section and either Section 24416.2, 24416.4, or 24416.5 as a qualified taxpayer, with respect to a net operating loss in a taxable year, the taxpayer shall designate which section is to apply to the taxpayer.

(e) Notwithstanding Section 24416, the amount of the loss determined under this section or Section 24416.2, 24416.4, or 24416.5 shall be the only net operating loss allowed to be carried over from that taxable year and the designation under subdivision (c) shall be included in the election under Section 24416.1.

(f) This section shall apply to taxable years beginning on or after January 1, 1998.

(g) This section shall cease to be operative for taxable years beginning on or after January 1, 2014, and shall be repealed on December 1, 2014.

(Amended by Stats. 2013, Ch. 69, Sec. 45. Effective July 11, 2013. Inoperative for taxable years beginning on or after January 1, 2014. Repealed as of December 1, 2014, by its own provisions.)



24416.7

(a) The term qualified taxpayer as used in Section 24416.1 includes a corporation that conducts a farming business that is directly affected by Pierce s disease and its vectors. For purposes of this subdivision, all of the following shall apply:

(1) A net operating loss shall not be a net operating loss carryback to any taxable year, and a net operating loss for any taxable year beginning on or after the date that the area in which the taxpayer conducts a farming business is affected by Pierce s disease and its vectors shall be a net operating loss carryover to each of the nine taxable years following the taxable year of loss, until used.

(2) For purposes of this subdivision:

(A) Net operating loss means the loss determined under Section 172 of the Internal Revenue Code, as modified by Section 24416.1, attributable to the taxpayer s farming business activities affected by Pierce s disease and its vectors. That attributable loss shall be determined in accordance with Chapter 17 (commencing with Section 25101) of Part 11, modified for purposes of this subdivision, as follows:

(i) A loss shall be apportioned to the area affected by Pierce s disease and its vectors by multiplying the total loss from the farming business by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two.

(ii) The area affected by Pierce s disease and its vectors shall be substituted for this state.

(B) A net operating loss carryover computed under this section shall be allowed as a deduction only with respect to the taxpayer s farming business income attributable to the area affected by Pierce s disease and its vectors.

(C) Attributable income is that portion of the taxpayer s California source farming business income that is apportioned to the area affected by Pierce s disease and its vectors. For that purpose, that taxpayer s farming business income attributable to sources in this state first shall be determined in accordance with Chapter 17 (commencing with Section 25101) of Part 11. That farming business income shall be further apportioned to the area affected by Pierce s disease and its vectors in accordance with Article 2 (commencing with Section 25120) of Chapter 17 of Part 11, modified for purposes of this subdivision as follows:

(i) Farming business income shall be apportioned to the area affected by Pierce s disease and its vectors by multiplying the total California farming business income of the taxpayer by a fraction, the numerator of which is the property factor plus the payroll factor, and the denominator of which is two. For purposes of this paragraph:

(I) The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in the area affected by Pierce s disease and its vectors during the taxable year, and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year.

(II) The payroll factor is a fraction, the numerator of which is the total amount paid by the taxpayer in the area affected by Pierce s disease and its vectors during the taxable year for compensation, and the denominator of which is the total compensation paid by the taxpayer in this state during the taxable year.

(ii) If a loss carryover is allowable pursuant to this section for any taxable year after Pierce s disease and its vectors occurred, the area affected by Pierce s disease and its vectors shall be deemed to remain in existence for purposes of computing the limitation set forth in subparagraph (B) and allowing a net operating loss deduction.

(b) A taxpayer who qualifies as a qualified taxpayer under one or more sections shall, for the taxable year of the net operating loss and any taxable year to which that net operating loss may be carried, designate on the original return filed for each year the section that applies to that taxpayer with respect to that net operating loss. If the taxpayer is eligible to qualify under more than one section, the designation is to be made after taking into account subdivision (c).

(c) If a taxpayer is eligible to compute its net operating loss under this section and either Section 24416.2, 24416.4, 24416.5, or 24416.6 as a qualified taxpayer, with respect to a net operating loss in a taxable year, the taxpayer shall designate which section is to apply to the taxpayer.

(d) Notwithstanding Section 24416, the amount of the loss determined under this section or Section 24416.2, 24416.4, 24416.5, or 24416.6 shall be the only net operating loss allowed to be carried over from that taxable year and the designation under subdivision (b) shall be included in the election under Section 24416.1.

(e) (1) A qualified taxpayer may utilize the net operating loss carryover allowed by this section only if the Department of Food and Agriculture determines that Pierce s disease and its vectors caused the net operating loss for which the qualified taxpayer seeks a deduction under this section.

(2) To make the determination required by this subdivision, the Department of Food and Agriculture shall utilize the definitions in Title 3 of the California Code of Regulations, relating to Pierce s disease and its vectors.

(3) The Department of Food and Agriculture may prescribe regulations necessary to implement this subdivision.

(f) This section applies to net operating losses attributable to taxable years beginning on or after January 1, 2001, and before January 1, 2003.

(Added by Stats. 2001, Ch. 623, Sec. 6. Effective October 9, 2001.)



24416.20

Except as provided in Sections 24416.1, 24416.2, 24416.4, 24416.5, 24416.6, and 24416.7, a net operating loss deduction shall be allowed in computing net income under Section 24341 and shall be determined in accordance with Section 172 of the Internal Revenue Code, except as otherwise provided.

(a) (1) Net operating losses attributable to taxable years beginning before January 1, 1987, shall not be allowed.

(2) A net operating loss shall not be carried forward to any taxable year beginning before January 1, 1987.

(b) (1) Except as provided in paragraphs (2) and (3), the provisions of Section 172(b)(2) of the Internal Revenue Code, relating to amount of carrybacks and carryovers, shall be modified so that the applicable percentage of the entire amount of the net operating loss for any taxable year shall be eligible for carryover to any subsequent taxable year. For purposes of this subdivision, the applicable percentage shall be:

(A) Fifty percent for any taxable year beginning before January 1, 2000.

(B) Fifty-five percent for any taxable year beginning on or after January 1, 2000, and before January 1, 2002.

(C) Sixty percent for any taxable year beginning on or after January 1, 2002, and before January 1, 2004.

(D) One hundred percent for any taxable year beginning on or after January 1, 2004.

(2) In the case of a taxpayer who has a net operating loss in any taxable year beginning on or after January 1, 1994, and who operates a new business during that taxable year, each of the following shall apply to each loss incurred during the first three taxable years of operating the new business:

(A) If the net operating loss is equal to or less than the net loss from the new business, 100 percent of the net operating loss shall be carried forward as provided in subdivision (e).

(B) If the net operating loss is greater than the net loss from the new business, the net operating loss shall be carried over as follows:

(i) With respect to an amount equal to the net loss from the new business, 100 percent of that amount shall be carried forward as provided in subdivision (e).

(ii) With respect to the portion of the net operating loss that exceeds the net loss from the new business, the applicable percentage of that amount shall be carried forward as provided in subdivision (d).

(C) For purposes of Section 172(b)(2) of the Internal Revenue Code, the amount described in clause (ii) of subparagraph (B) shall be absorbed before the amount described in clause (i) of subparagraph (B).

(3) In the case of a taxpayer who has a net operating loss in any taxable year beginning on or after January 1, 1994, and who operates an eligible small business during that taxable year, each of the following shall apply:

(A) If the net operating loss is equal to or less than the net loss from the eligible small business, 100 percent of the net operating loss shall be carried forward to the taxable years specified in paragraph (1) of subdivision (e).

(B) If the net operating loss is greater than the net loss from the eligible small business, the net operating loss shall be carried over as follows:

(i) With respect to an amount equal to the net loss from the eligible small business, 100 percent of that amount shall be carried forward as provided in subdivision (e).

(ii) With respect to that portion of the net operating loss that exceeds the net loss from the eligible small business, the applicable percentage of that amount shall be carried forward as provided in subdivision (e).

(C) For purposes of Section 172(b)(2) of the Internal Revenue Code, the amount described in clause (ii) of subparagraph (B) shall be absorbed before the amount described in clause (i) of subparagraph (B).

(4) In the case of a taxpayer who has a net operating loss in a taxable year beginning on or after January 1, 1994, and who operates a business that qualifies as both a new business and an eligible small business under this section, that business shall be treated as a new business for the first three taxable years of the new business.

(5) In the case of a taxpayer who has a net operating loss in a taxable year beginning on or after January 1, 1994, and who operates more than one business, and more than one of those businesses qualifies as either a new business or an eligible small business under this section, paragraph (2) shall be applied first, except that if there is any remaining portion of the net operating loss after application of clause (i) of subparagraph (B) of paragraph (2), paragraph (3) shall be applied to the remaining portion of the net operating loss as though that remaining portion of the net operating loss constituted the entire net operating loss.

(6) For purposes of this section, net loss means the amount of net loss after application of Sections 465 and 469 of the Internal Revenue Code.

(c) For any taxable year in which the taxpayer has in effect a water s-edge election under Section 25110, the deduction of a net operating loss carryover shall be denied to the extent that the net operating loss carryover was determined by taking into account the income and factors of an affiliated corporation in a combined report whose income and apportionment factors would not have been taken into account if a water s-edge election under Section 25110 had been in effect for the taxable year in which the loss was incurred.

(d) Section 172(b)(1) of the Internal Revenue Code, relating to years to which the loss may be carried, is modified as follows:

(1) Net operating loss carrybacks shall not be allowed for any net operating losses attributable to taxable years beginning before January 1, 2013.

(2) A net operating loss attributable to taxable years beginning on or after January 1, 2013, shall be a net operating loss carryback to each of the two taxable years preceding the taxable year of the loss in lieu of the number of years provided therein.

(A) For a net operating loss attributable to a taxable year beginning on or after January 1, 2013, and before January 1, 2014, the amount of carryback to any taxable year shall not exceed 50 percent of the net operating loss.

(B) For a net operating loss attributable to a taxable year beginning on or after January 1, 2014, and before January 1, 2015, the amount of carryback to any taxable year shall not exceed 75 percent of the net operating loss.

(C) For a net operating loss attributable to a taxable year beginning on or after January 1, 2015, the amount of carryback to any taxable year shall not exceed 100 percent of the net operating loss.

(3) Notwithstanding paragraph (2), Section 172(b)(1)(B) of the Internal Revenue Code, relating to special rules for REITs, and Section 172(b)(1)(E) of the Internal Revenue Code, relating to excess interest loss, and Section 172(h) of the Internal Revenue Code, relating to corporate equity reduction interest losses, shall apply as provided.

(4) A net operating loss carryback shall not be carried back to any taxable year beginning before January 1, 2011.

(e) (1) (A) For a net operating loss for any taxable year beginning on or after January 1, 1987, and before January 1, 2000, Section 172(b)(1)(A)(ii) of the Internal Revenue Code is modified to substitute five taxable years in lieu of 20 years except as otherwise provided in paragraphs (2), (3), and (4).

(B) For a net operating loss for any income year beginning on or after January 1, 2000, and before January 1, 2008, Section 172(b)(1)(A)(ii) of the Internal Revenue Code is modified to substitute 10 taxable years in lieu of 20 taxable years.

(2) For any income year beginning before January 1, 2000, in the case of a new business, the five taxable years referred to in paragraph (1) shall be modified to read as follows:

(A) Eight taxable years for a net operating loss attributable to the first taxable year of that new business.

(B) Seven taxable years for a net operating loss attributable to the second taxable year of that new business.

(C) Six taxable years for a net operating loss attributable to the third taxable year of that new business.

(3) For any carryover of a net operating loss for which a deduction is denied by Section 24416.3, the carryover period specified in this subdivision shall be extended as follows:

(A) By one year for a net operating loss attributable to taxable years beginning in 1991.

(B) By two years for a net operating loss attributable to taxable years beginning prior to January 1, 1991.

(4) The net operating loss attributable to taxable years beginning on or after January 1, 1987, and before January 1, 1994, shall be a net operating loss carryover to each of the 10 taxable years following the year of the loss if it is incurred by a corporation that was either of the following:

(A) Under the jurisdiction of the court in a Title 11 or similar case at any time prior to January 1, 1994. The loss carryover provided in the preceding sentence shall not apply to any loss incurred in an income year after the taxable year during which the corporation is no longer under the jurisdiction of the court in a Title 11 or similar case.

(B) In receipt of assets acquired in a transaction that qualifies as a tax-free reorganization under Section 368(a)(1)(G) of the Internal Revenue Code.

(f) For purposes of this section:

(1) Eligible small business means any trade or business that has gross receipts, less returns and allowances, of less than one million dollars ($1,000,000) during the income year.

(2) Except as provided in subdivision (g), new business means any trade or business activity that is first commenced in this state on or after January 1, 1994.

(3) Title 11 or similar case shall have the same meaning as in Section 368(a)(3) of the Internal Revenue Code.

(4) In the case of any trade or business activity conducted by a partnership or an S corporation, paragraphs (1) and (2) shall be applied to the partnership or S corporation.

(g) For purposes of this section, in determining whether a trade or business activity qualifies as a new business under paragraph (2) of subdivision (e), the following rules shall apply:

(1) In any case where a taxpayer purchases or otherwise acquires all or any portion of the assets of an existing trade or business (irrespective of the form of entity) that is doing business in this state (within the meaning of Section 23101), the trade or business thereafter conducted by the taxpayer (or any related person) shall not be treated as a new business if the aggregate fair market value of the acquired assets (including real, personal, tangible, and intangible property) used by the taxpayer (or any related person) in the conduct of its trade or business exceeds 20 percent of the aggregate fair market value of the total assets of the trade or business being conducted by the taxpayer (or any related person). For purposes of this paragraph only, the following rules shall apply:

(A) The determination of the relative fair market values of the acquired assets and the total assets shall be made as of the last day of the first taxable year in which the taxpayer (or any related person) first uses any of the acquired trade or business assets in its business activity.

(B) Any acquired assets that constituted property described in Section 1221(1) of the Internal Revenue Code in the hands of the transferor shall not be treated as assets acquired from an existing trade or business, unless those assets also constitute property described in Section 1221(1) of the Internal Revenue Code in the hands of the acquiring taxpayer (or related person).

(2) In any case where a taxpayer (or any related person) is engaged in one or more trade or business activities in this state, or has been engaged in one or more trade or business activities in this state within the preceding 36 months ( prior trade or business activity ), and thereafter commences an additional trade or business activity in this state, the additional trade or business activity shall only be treated as a new business if the additional trade or business activity is classified under a different division of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition, than are any of the taxpayer s (or any related person s) current or prior trade or business activities.

(3) In any case where a taxpayer, including all related persons, is engaged in trade or business activities wholly outside of this state and the taxpayer first commences doing business in this state (within the meaning of Section 23101) after December 31, 1993 (other than by purchase or other acquisition described in paragraph (1)), the trade or business activity shall be treated as a new business under paragraph (2) of subdivision (e).

(4) In any case where the legal form under which a trade or business activity is being conducted is changed, the change in form shall be disregarded and the determination of whether the trade or business activity is a new business shall be made by treating the taxpayer as having purchased or otherwise acquired all or any portion of the assets of an existing trade or business under the rules of paragraph (1).

(5) Related person shall mean any person that is related to the taxpayer under either Section 267 or 318 of the Internal Revenue Code.

(6) Acquire shall include any transfer, whether or not for consideration.

(7) (A) For taxable years beginning on or after January 1, 1997, the term new business shall include any taxpayer that is engaged in biopharmaceutical activities or other biotechnology activities that are described in Codes 2833 to 2836, inclusive, of the Standard Industrial Classification (SIC) Manual published by the United States Office of Management and Budget, 1987 edition, and as further amended, and that has not received regulatory approval for any product from the Food and Drug Administration.

(B) For purposes of this paragraph:

(i) Biopharmaceutical activities means those activities that use organisms or materials derived from organisms, and their cellular, subcellular, or molecular components, in order to provide pharmaceutical products for human or animal therapeutics and diagnostics. Biopharmaceutical activities make use of living organisms to make commercial products, as opposed to pharmaceutical activities that make use of chemical compounds to produce commercial products.

(ii) Other biotechnology activities means activities consisting of the application of recombinant DNA technology to produce commercial products, as well as activities regarding pharmaceutical delivery systems designed to provide a measure of control over the rate, duration, and site of pharmaceutical delivery.

(h) For purposes of corporations whose net income is determined under Chapter 17 (commencing with Section 25101), Section 25108 shall apply to each of the following:

(1) The amount of net operating loss incurred in any taxable year that may be carried forward to another taxable year.

(2) The amount of any loss carry forward that may be deducted in any taxable year.

(i) The provisions of Section 172(b)(1)(D) of the Internal Revenue Code, relating to bad debt losses of commercial banks, shall not be applicable.

(j) The Franchise Tax Board may prescribe appropriate regulations to carry out the purposes of this section, including any regulations necessary to prevent the avoidance of the purposes of this section through splitups, shell corporations, partnerships, tiered ownership structures, or otherwise.

(k) The Franchise Tax Board may reclassify any net operating loss carryover determined under either paragraph (2) or (3) of subdivision (b) as a net operating loss carryover under paragraph (1) of subdivision (b) upon a showing that the reclassification is necessary to prevent evasion of the purposes of this section.

(l) Except as otherwise provided, the amendments made by Chapter 107 of the Statutes of 2000 shall apply to net operating losses for taxable years beginning on or after January 1, 2000.

(Amended by Stats. 2013, Ch. 76, Sec. 189. Effective January 1, 2014.)



24416.21

(a) Notwithstanding Sections 24416, 24416.1, 24416.2, 24416.4, 24416.5, 24416.6, 24416.7, and 24416.20 of this code and Section 172 of the Internal Revenue Code, no net operating loss deduction shall be allowed for any taxable year beginning on or after January 1, 2008, and before January 1, 2012.

(b) For any net operating loss or carryover of a net operating loss for which a deduction is denied by subdivision (a), the carryover period under Section 172 of the Internal Revenue Code shall be extended as follows:

(1) By one year, for losses incurred in taxable years beginning on or after January 1, 2010, and before January 1, 2011.

(2) By two years, for losses incurred in taxable years beginning on or after January 1, 2009, and before January 1, 2010.

(3) By three years, for losses incurred in taxable years beginning on or after January 1, 2008, and before January 1, 2009.

(4) By four years, for losses incurred in taxable years beginning before January 1, 2008.

(c) Notwithstanding subdivision (a), a net operating loss deduction shall be allowed for carryback of a net operating loss attributable to a taxable year beginning on or after January 1, 2013.

(d) The disallowance of any net operating loss deduction for any taxable year beginning on or after January 1, 2008, and before January 1, 2010, pursuant to subdivision (a) shall not apply to a taxpayer with income subject to tax under this part of less than five hundred thousand dollars ($500,000) for the taxable year.

(e) (1) The disallowance of any net operating loss deduction for any taxable year beginning on or after January 1, 2010, and before January 1, 2012, pursuant to subdivision (a) shall not apply to a taxpayer with preapportioned income of less than three hundred thousand dollars ($300,000) for the taxable year.

(2) For purposes of this subdivision, preapportioned income means net income after state adjustments, before the application of the apportionment and allocation provisions of this part.

(3) For taxpayers that are required to be included in a combined report under Section 25101 or authorized to be included in a combined report under Section 25101.15, the amount prescribed in paragraph (1) shall apply to the aggregate amount of preapportioned income for all members included in a combined report.

(f) Notwithstanding subdivision (a), this section shall not apply to a taxpayer that ceased to do business or has a final taxable year ending prior to August 28, 2008, that sold or transferred substantially all of its assets resulting in a gain on sale during a taxable year ending prior to August 28, 2008, for which the gain could be offset with existing net operating loss deductions and the sale or transfer occurred pursuant to a plan of reorganization under Chapter 11 of Title 11 of the United States Code. An amended tax return claiming net operating loss deductions allowed pursuant to this subdivision shall be treated as a timely filed original return.

(g) The Legislature finds and declares that the addition of subdivision (f) to this section by the act adding this subdivision fulfills a statewide public purpose by providing necessary tax relief for a taxpayer that ceased to do business or has a final taxable year ending prior to August 28, 2008, that sold or transferred substantially all of its assets resulting in a gain or sale during a taxable year prior to August 28, 2008, for which the gain could be offset with existing net operating loss deductions and the sale or transfer occurred pursuant to a plan of reorganization under Chapter 11 of Title 11 of the United States Code, in order to ensure that these taxpayers are not permanently denied the net operating loss deduction.

(Added by Stats. 2010, Ch. 721, Sec. 25. Effective October 19, 2010.)



24416.22

Notwithstanding Section 24416.1, 24416.2, 24416.4, 24416.5, 24416.6, or 24416.7 to the contrary, a net operating loss attributable to a taxable year beginning on or after January 1, 2008, shall be a net operating carryover to each of the 20 taxable years following the year of the loss, and a net operating loss attributable to a taxable year beginning on or after January 1, 2013, shall also be a net operating loss carryback to each of the two taxable years preceding the taxable year of loss.

(Added by Stats. 2010, Ch. 721, Sec. 26. Effective October 19, 2010.)






ARTICLE 3. Items Not Deductible

24421

In computing net income of taxpayers under this part, no deduction shall be allowed for the items specified in this article.

(Added by Stats. 1955, Ch. 938.)



24422

No deduction shall be allowed for both of the following:

(a) Any amount paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate. This subdivision shall not apply to:

(1) Expenditures for the development of mines or deposits deductible under Section 616 of the Internal Revenue Code.

(2) Soil and water conservation expenditures deductible under Section 24369.

(3) Expenditures for farmers for fertilizer, etc., deductible under Section 24377.

(4) Research and experimental expenditures deductible under Section 24365.

(5) Expenditures for which a deduction is allowed under Section 24356.7.

(6) Expenditures for removal of architectural and transportation barriers to the handicapped and elderly that the taxpayer elects to deduct under Section 24383.

(b) Any amount expended in restoring property or in making good the exhaustion thereof for which an allowance is or has been made.

(Amended by Stats. 2011, Ch. 296, Sec. 285. Effective January 1, 2012.)



24422.3

Section 263A of the Internal Revenue Code, relating to capitalization and inclusion in inventory costs of certain expenses, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 55. Effective October 6, 1993.)



24423

(a) Notwithstanding Section 24422, regulations shall be prescribed by the Franchise Tax Board under this part corresponding to the regulations which granted the option to deduct as expenses intangible drilling and development costs in the case of oil and gas wells and which were recognized and approved by the Congress in House Concurrent Resolution 50, Seventy-ninth Congress.

(b) The provisions of Section 263(i) of the Internal Revenue Code, relating to special rules for intangible drilling and development costs incurred outside the United States, shall apply to costs paid or incurred after December 31, 1986.

(Amended by Stats. 1987, Ch. 1139, Sec. 91. Effective September 25, 1987. Applicable to income years beginning on or after January 1, 1987, by Sec. 241 of Ch. 1139.)



24424

Section 264 of the Internal Revenue Code, relating to certain amounts paid in connection with insurance contracts, shall apply, except as otherwise provided.

(Repealed and added by Stats. 2002, Ch. 35, Sec. 52. Effective May 8, 2002.)



24425

(a) No deduction shall be allowed for any amount otherwise allowable as a deduction which is allocable to one or more classes of income not included in the measure of the tax imposed by this part, regardless of whether that income was received or accrued during the taxable year.

(b) No deduction shall be allowed for any expense described in paragraphs (1) or (2) that is paid or incurred to an insurer if the insurer is a member of the taxpayer s commonly controlled group and the amount paid or incurred would constitute income to the insurer if the insurer were subject to the California income or franchise tax.

(1) An expense described in this paragraph means any of the following interest amounts payable to an insurer in the same commonly controlled group:

(A) (i) Interest paid or incurred to an insurer in the taxpayer s commonly controlled group with respect to indebtedness (other than qualified marketable debt instruments), the principal amount of which is attributable to a contribution of money by a noninsurer member of the taxpayer s commonly controlled group to the capital of an insurer member of that group, including the principal amount of a loan arising from a direct or indirect transfer of money from that contribution to capital from one insurer to another insurer of the same commonly controlled group.

(ii) Interest paid or incurred to an insurer with respect to a note or other debt instrument (other than qualified marketable debt instruments) contributed to the capital of an insurer with respect to its stock by a noninsurer member of the commonly controlled group.

(iii) For purposes of this subparagraph, qualified marketable debt instruments means publicly available debt instruments of all noninsurer members of the commonly controlled group issued, but only to the extent that the aggregate principal amount of publicly available debt instruments held by all insurer members of the commonly controlled group constitutes less than 10 percent of the total outstanding principal amount of publicly available debt instruments issued by all noninsurer members.

(iv) For purposes of this subparagraph, publicly available debt instruments means debt instruments available to the general public, including bonds, debentures, and negotiable instruments (as defined in Section 3104 of the California Commercial Code) that are rated by a nationally recognized statistical rating agency (as that term is used in Rule 15c3-1(c)(2)(vi)(F) under the Securities Exchange Act of 1934) in one of its generic rating categories that signifies investment grade.

(B) Interest paid or incurred within five years after the direct or indirect acquisition of the insurer by a member of the commonly controlled group (other than interest on qualified marketable debt instruments as defined in clause (iii) of subparagraph (A)).

(C) The amount of interest paid or incurred during the taxable year to any insurer in the commonly controlled group multiplied by the disqualifying percentage. The disqualifying percentage is an amount equal to 100 percent less the percentage described in paragraph (1), (2), or (3) of subdivision (c) of Section 24410 (as the case may be) for that taxable year whether or not a dividend is paid or accrued.

(D) An amount of interest determined by multiplying the amount of interest paid or incurred to an insurer in the commonly controlled group by the ratio of the commonly controlled group determined under paragraph (1) of subdivision (d) of Section 24410 for the taxable year (whether or not a dividend was paid or accrued in that year).

(2) An expense described in this paragraph means any expense other than interest described by paragraph (1), that is either of the following:

(A) Attributable to property formerly held by the taxpayer or a member of the taxpayer s commonly controlled group that was acquired by the insurer in a transaction in which gain was realized but not recognized (including for this purpose any income deferred under Section 24465) by the taxpayer or a member of its commonly controlled group.

(B) Attributable to property purchased with the proceeds attributable to a contribution by a noninsurer member of the taxpayers commonly controlled group to the capital of an insurer member of that group, including amounts attributable to a direct or indirect transfer of money from that contribution from one insurer to another insurer in the same group.

(3) For purposes of this subdivision, amounts that are described in more than one subparagraph of either paragraph (1) or (2) shall be included only in that subparagraph that will result in the highest disallowance amount.

(4) For purposes of this subdivision, the phrase commonly controlled group shall have the same meaning as that phrase has under Section 25105.

(5) For purposes of this subdivision, an insurer is an insurer within the meaning of Section 28 of Article XIII of the California Constitution, whether or not the insurer is engaged in business in California.

(Amended by Stats. 2004, Ch. 868, Sec. 3. Effective September 29, 2004.)



24426

Amounts paid or accrued for such taxes and carrying charges as, under regulations prescribed by the Franchise Tax Board, are chargeable to capital account with respect to property, if the taxpayer elects, in accordance with such regulations, to treat such taxes or charges as so chargeable.

(Added by Stats. 1955, Ch. 938.)



24427

(a) Section 267 of the Internal Revenue Code, relating to losses, expenses, and interest with respect to transactions between related taxpayers, shall apply, except as otherwise provided.

(b) Section 267(f)(3) of the Internal Revenue Code, relating to loss deferral rules not to apply in certain cases, as amended by Section 306 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply, except as otherwise provided.

(c) The amendments made to this section by the act adding this subdivision shall apply to distributions on or after December 23, 2010.

(Amended by Stats. 2011, Ch. 490, Sec. 6. Effective October 6, 2011.)



24429

Section 276 of the Internal Revenue Code, relating to certain indirect contributions to political parties, shall apply, except as otherwise provided.

(Added by Stats. 1997, Ch. 611, Sec. 89. Effective October 3, 1997.)



24431

(a) If

(1) Any person or persons acquire, or acquired on or after October 8, 1940, directly or indirectly, control of a corporation; or

(2) Any corporation acquires, or acquired on or after October 8, 1940, directly or indirectly, property of another corporation, not controlled, directly or indirectly, immediately before such acquisition, by such acquiring corporation or its stockholders, the basis of which property, in the hands of the acquiring corporation, is determined by reference to the basis in the hands of the transferor corporation;

and the principal purpose for which such acquisition was made is evasion or avoidance of tax under this part by securing the benefit of a deduction, credit, or other allowance which such person or corporation would not otherwise enjoy, then such deduction, credit, or other allowance shall not be allowed. For purposes of this subdivision, control means the ownership of stock possessing at least 50 percent of the total combined voting power of all classes of stock entitled to vote or at least 50 percent of the total value of shares of all classes of stock of the corporation.

(b) (1) If

(A) There is a qualified stock purchase by a corporation of another corporation,

(B) An election is not made under Section 24519 with respect to that purchase,

(C) The acquired corporation is liquidated pursuant to a plan of liquidation adopted not more than two years after the acquisition date, and

(D) The principal purpose for that liquidation is the evasion or avoidance of tax under this part by securing the benefit of a deduction, credit, or other allowance which the acquiring corporation would not otherwise enjoy,

then the Franchise Tax Board may disallow that deduction, credit, or other allowance.

(2) For purposes of paragraph (1), the terms qualified stock purchase and acquisition date have the same respective meanings as when used in Section 24519.

(c) In any case to which subdivision (a) applies, the Franchise Tax Board may do any of the following:

(1) Allow as a deduction, credit, or allowance any part of any amount disallowed by that section, if it determines that such allowance will not result in the evasion or avoidance of tax under this part for which the acquisition was made.

(2) Distribute, apportion, or allocate gross income, and distribute, apportion, or allocate the deductions, credits, or allowances the benefit of which was sought to be secured, between or among the corporations, or properties, or parts thereof, involved, and to allow those deductions, credits, or allowances so distributed, apportioned, or allocated, but to give effect to that allowance only to the extent which it determines shall not result in the evasion or avoidance of tax under this part for which the acquisition was made.

(3) Exercise its powers, in part, under paragraph (1) and, in part, under paragraph (2).

(Amended by Stats. 1985, Ch. 1461, Sec. 111. Effective October 1, 1985.)



24434

(a) In the case of a taxpayer (other than a bank as defined in Section 23039) no deduction shall be allowed under Section 24347 or 24348 by reason of the worthlessness of any debt owed by a political party.

(b) (1) For purposes of subdivision (a), the term political party means any of the following:

(A) A political party.

(B) A national, state, or local committee of a political party.

(C) A committee, association, or organization which accepts contributions or makes expenditures for the purpose of influencing or attempting to influence the election of presidential or vice presidential electors or of any individual whose name is presented for election to any federal, state, or local elective public office, whether or not such individual is elected.

(2) For purposes of paragraph (1)(C), the term contributions includes a gift, subscription, loan, advance, or deposit, of money, or anything of value, and includes a contract, promise, or agreement to make a contribution, whether or not legally enforceable.

(3) For purposes of paragraph (1)(C), the term expenditures includes a payment, distribution, loan, advance, deposit, or gift, of money, or anything of value, and includes a contract, promise, or agreement to make an expenditure, whether or not legally enforceable.

(c) In the case of a taxpayer who uses an accrual method of accounting, subdivision (a) shall not apply to a debt which accrued as a receivable on a bona fide sale of goods or services in the ordinary course of a taxpayer s trade or business if both of the following apply:

(1) For the taxable year in which the receivable accrued, more than 30 percent of all receivables which accrued in the ordinary course of the trades or businesses of the taxpayer were due from political parties.

(2) The taxpayer made substantial continuing efforts to collect on the debt.

(Amended by Stats. 2000, Ch. 862, Sec. 166. Effective January 1, 2001.)



24436.1

(a) In computing net income, deductions, including deductions for cost of goods sold, shall not be allowed to any taxpayer from any of its gross income directly derived from any act or omission of criminal profiteering activity, as defined in Section 186.2 of the Penal Code, or as defined in Chapter 6 (commencing with Section 11350) of Division 10 of the Health and Safety Code, or Article 5 (commencing with Section 750) of Chapter 1 of Part 2 of Division 1 of the Insurance Code; and deductions shall not be allowed to any taxpayer on any of its gross income derived from any other activities which directly tend to promote or to further, or are directly connected or associated with, those acts or omissions.

(b) A prior, final determination by a court of competent jurisdiction of this state in any criminal proceedings or any proceeding in which the state, county, city and county, city, or other political subdivision was a party thereto on the merits of the legality of the activities of a taxpayer, or predecessor in interest of a taxpayer, shall be required in order for subdivision (a) to apply and shall be binding upon the Franchise Tax Board and the State Board of Equalization.

(c) (1) Except as provided in paragraphs (2) and (3), this section shall be applied with respect to taxable years that have not been closed by a statute of limitations, res judicata, or otherwise as of September 14, 1982.

(2) The amendments made to this section by Chapter 962 of the Statutes of 1984 shall be applied with respect to taxable years that have not been closed by a statute of limitations, res judicata, or otherwise as of January 1, 1985.

(3) The amendments made to this section by Chapter 454 of the Statutes of 2011 shall be applied with respect to taxable years that have not been closed by a statute of limitations, res judicata, or otherwise as of the effective date of that act.

(Amended by Stats. 2012, Ch. 162, Sec. 173. Effective January 1, 2013.)



24436.5

(a) No deduction shall be allowed for interest, depreciation, taxes, or amortization paid or incurred in the taxable year under Section 24343, 24344, 24345, or 24349, with respect to substandard housing located in this state, except as provided in subdivision (e).

(b) Substandard housing means occupied dwellings from which the taxpayer derives rental income or unoccupied or abandoned dwellings for which both of the following apply:

(1) Either of the following occurs:

(A) For occupied dwellings from which the taxpayer derives rental income, a state or local government regulatory agency has determined that the housing violates state law or local codes dealing with health, safety, or building.

(B) For dwellings that are unoccupied or abandoned for at least 90 days, a state or local government regulatory agency has cited the housing for conditions that constitute a serious violation of state law or local codes dealing with health, safety, or building, and that constitute a threat to public health and safety.

(2) Either of the following occurs:

(A) After written notice of violation by the regulatory agency, specifying the applicability of this section, the housing has not been repaired or brought to a condition of compliance within six months after the date of the notice or the time prescribed in the notice, whichever period is later.

(B) Good faith efforts for compliance have not been commenced, as determined by the regulatory agency.

Substandard housing also means employee housing that has not, within 30 days of the date of the written notice of violation or the date for compliance prescribed in the written notice of violation, been brought into compliance with the conditions stated in the written notice of violation of the Employee Housing Act (Part 1 (commencing with Section 17000) of Division 13 of the Health and Safety Code) issued by the enforcement agency that specifies the application of this section. The regulatory agency may, for good cause shown, extend the compliance date prescribed in a violation notice.

(c) (1) When the period specified in paragraph (2) of subdivision (b) has expired without compliance, the government regulatory agency shall mail to the taxpayer a notice of noncompliance. The notice of noncompliance shall be in a form and shall include information prescribed by the Franchise Tax Board, shall be mailed by certified mail to the taxpayer at his or her last known address, and shall advise the taxpayer of (A) an intent to notify the Franchise Tax Board of the noncompliance within 10 days unless an appeal is filed, (B) where an appeal may be filed, and (C) a general description of the tax consequences of that filing with the Franchise Tax Board. Appeals shall be made to the same body and in the same manner as appeals from other actions of the regulatory agency. If no appeal is made within 10 days or if after disposition of the appeal the regulatory agency is sustained, the regulatory agency shall notify, in writing, the Franchise Tax Board of the noncompliance.

(2) The notice of noncompliance shall contain the legal description or the lot and block numbers of the real property, the assessor s parcel number, and the name of the owner of record as shown on the latest equalized assessment roll. In addition, the regulatory agency shall, at the same time as notification of the notice of noncompliance is sent to the Franchise Tax Board, record a copy of the notice of noncompliance in the office of the recorder for the county in which the substandard housing is located that includes a statement of tax consequences that may be determined by the Franchise Tax Board. However, the failure to record a notice with the county recorder does not relieve the liability of any taxpayer nor does it create any liability on the part of the regulatory agency.

(3) The regulatory agency may charge the taxpayer a fee in an amount not to exceed the regulatory agency s costs incurred in recording any notice of noncompliance or issuing any release of that notice. The notice of compliance shall be recorded and shall serve to expunge the notice of noncompliance. The notice of compliance shall contain the same recording information required for the notice of noncompliance. No deduction by the taxpayer, or any other taxpayer who obtains title to the property subsequent to the recordation of the notice of noncompliance, shall be allowed for the items provided in subdivision (a) from the date of the notice of noncompliance until the date the regulatory agency determines that the substandard housing has been brought to a condition of compliance. The regulatory agency shall mail to the Franchise Tax Board and the taxpayer a notice of compliance, which notice shall be in the form and include the information prescribed by the Franchise Tax Board. In the event the period of noncompliance does not cover an entire taxable year, the deductions shall be denied at the rate of
1/12
for each full month during the period of noncompliance.

(4) If the property is owned by more than one owner or the recorded title is in the name of a fictitious owner, the notice requirements provided in subdivision (b) and this subdivision shall be satisfied for each owner if the notices are mailed to one owner or to the fictitious name owner at the address appearing on the latest available property tax bill. However, notices made pursuant to this subdivision shall not relieve the regulatory agency from furnishing taxpayer identification information required to implement this section to the Franchise Tax Board.

(d) For the purposes of this section, a notice of noncompliance shall not be mailed by the regulatory agency to the Franchise Tax Board if any of the following occur:

(1) The housing was rendered substandard solely by reason of earthquake, flood or other natural disaster except where the condition remains for more than three years after the disaster.

(2) The owner of the substandard housing has secured financing to bring the housing into compliance with those laws or codes that have been violated, causing the housing to be classified as substandard, and has commenced repairs or other work necessary to bring the housing into compliance.

(3) The owner of substandard housing that is not within the meaning of housing accommodation, as defined in subdivision (d) of Section 35805 of the Health and Safety Code, has done both of the following:

(A) Attempted to secure financing to bring the housing into compliance with those laws or codes that have been violated, causing the housing to be classified as substandard.

(B) Been denied that financing solely because the housing is located in a neighborhood or geographical area in which financial institutions do not provide financing for rehabilitation of any of that type of housing.

(e) The provisions of this section do not apply to deductions from income derived from property rendered substandard solely by reason of a change in applicable state or local housing standards unless those violations cause substantial danger to the occupants of the property, as determined by the regulatory agency which has served notice of violation pursuant to subdivision (b).

(f) The owner of substandard housing found to be in noncompliance shall, upon total or partial divestiture of interest in the property, immediately notify the regulatory agency of the name and address of the person or persons to whom the property has been sold or otherwise transferred and the date of the sale or transference.

(g) By July 1 of each year, the regulatory agency shall report to the appropriate legislative body of its jurisdiction all of the following information, for the preceding calendar year, regarding its activities to secure code enforcement, which shall be public information:

(1) The number of written notices of violation issued for substandard housing under subdivision (b).

(2) The number of violations complied with within the period prescribed in subdivision (b).

(3) The number of notices of noncompliance issued pursuant to subdivision (c).

(4) The number of appeals from those notices pursuant to subdivision (c).

(5) The number of successful appeals by owners.

(6) The number of notices of noncompliance mailed to the Franchise Tax Board pursuant to subdivision (c).

(7) The number of cases in which a notice of noncompliance was not sent pursuant to the provisions of subdivision (d).

(8) The number of extensions for compliance granted pursuant to subdivision (b) and the mean average length of the extensions.

(9) The mean average length of time from the issuance of a notice of violation to the mailing of a notice of noncompliance to the Franchise Tax Board where the notice is actually sent to the Franchise Tax Board.

(10) The number of cases where compliance is achieved after a notice of noncompliance has been mailed to the Franchise Tax Board.

(11) The number of instances of disallowance of tax deductions by the Franchise Tax Board resulting from referrals made by the regulatory agency. This information may be filed in a supplemental report in succeeding years as it becomes available.

(h) The provisions of this section relating to substandard housing consisting of abandoned or unoccupied dwellings do not apply to any lender engaging in a federally related transaction, as defined in Section 11302 of the Business and Professions Code, who acquires title through judicial or nonjudicial foreclosure, or accepts a deed in lieu of foreclosure. The exception provided in this subdivision covers only substandard housing consisting of abandoned or unoccupied dwellings involved in the federally related transaction.

(Amended by Stats. 2000, Ch. 862, Sec. 168. Effective January 1, 2001.)



24437

Section 277 of the Internal Revenue Code, relating to deductions incurred by certain membership organizations in transactions with members, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 58. Effective October 6, 1993.)



24438

(a) No deduction shall be allowed for any interest paid or incurred by a taxpayer during the taxable year with respect to its corporate acquisition indebtedness to the extent that such interest exceeds

(1) Five million dollars ($5,000,000), reduced by

(2) The amount of interest paid or incurred by such corporation during such year on obligations (A) issued after December 31, 1967, to provide consideration for an acquisition described in paragraph (1) of subdivision (b), but (B) which are not corporate acquisition indebtedness.

(b) For purposes of this section, the term corporate acquisition indebtedness means any obligation evidenced by a bond, debenture, note, or certificate or other evidence of indebtedness issued after October 9, 1969, by a corporation (hereinafter in this section referred to as issuing corporation ) if

(1) Such obligation is issued to provide consideration for the acquisition of

(A) Stock in another corporation (hereinafter in this section referred to as acquired corporation ), or

(B) Assets of another corporation (hereinafter in this section referred to as acquired corporation ) pursuant to a plan under which at least two-thirds (in value) of all the assets (excluding money) used in trades and businesses carried on by such corporation are acquired,

(2) Such obligation is either

(A) Subordinated to the claims of trade creditors of the issuing corporation generally, or

(B) Expressly subordinated in right of payment to the payment of any substantial amount of unsecured indebtedness, whether outstanding or subsequently issued, of the issuing corporation,

(3) The bond or other evidence of indebtedness is either

(A) Convertible directly or indirectly into stock of the issuing corporation, or

(B) Part of an investment unit or other arrangement which includes, in addition to such bond or other evidence of indebtedness, an option to acquire, directly or indirectly, stock in the issuing corporation, and

(4) As of a day determined under paragraph (1) of subdivision (c) either

(A) The ratio of debt to equity (as defined in paragraph (2) of subdivision (c)) of the issuing corporation exceeds 2 to 1, or

(B) The projected earnings (as defined in paragraph (3) of subdivision (c)), do not exceed three times the annual interest to be paid or incurred (determined under paragraph (4) of subdivision (c)).

(c) For purposes of paragraph (4) of subdivision (b)

(1) Determinations are to be made as of the last day of any taxable year of the issuing corporation in which it issues any obligation to provide consideration for an acquisition described in paragraph (1) of subdivision (b) of stock in, or assets of, the acquired corporation.

(2) The term ratio of debt to equity means the ratio which the total indebtedness of the issuing corporation bears to the sum of its money and all its other assets (in an amount equal to their adjusted basis for determining gain) less such total indebtedness.

(3) (A) The term projected earnings means the average annual earnings (as defined in subparagraph (B)) of

(i) The issuing corporation only, if cause (ii) does not apply, or

(ii) Both the issuing corporation and the acquired corporation, in any case where the issuing corporation has acquired control (as defined in Section 24564), or has acquired substantially all of the properties of the acquired corporation.

(B) The average annual earnings referred to in subparagraph (A) is, for any corporation, the amount of its earnings and profits for any three-year period ending with the last day of a taxable year of the issuing corporation described in paragraph (1), computed without reduction for

(i) Interest paid or incurred,

(ii) Depreciation or amortization allowed under this part,

(iii) Liability for tax under this part, and

(iv) Distributions to which Section 301(c)(1) of the Internal Revenue Code, relating to property distributions, applies (other than such distributions from the acquired to the issuing corporation), and reduced to an annual average for such three-year period pursuant to regulations prescribed by the Franchise Tax Board. Such regulations shall include rules for cases where any corporation was not in existence for all of such three-year period or such period includes only a portion of a taxable year of any corporation.

(4) The term annual interest to be paid or incurred means

(A) If subparagraph (B) does not apply, the annual interest to be paid or incurred by the issuing corporation only, determined by reference to its total indebtedness outstanding, or

(B) If projected earnings are determined under clause (ii) of subparagraph (A) of paragraph (3), the annual interest to be paid or incurred by both the issuing corporation and the acquired corporation, determined by reference to their combined total indebtedness outstanding.

(5) With respect to any corporation which is a bank or is primarily engaged in a lending or finance business

(A) In determining under paragraph (2) the ratio of debt to equity of such corporation (or of the affiliated group of which such corporation is a member), the total indebtedness of such corporation (and the assets of such corporation) shall be reduced by an amount equal to the total indebtedness owed to such corporation which arises out of the banking business of such corporation, or out of the lending or finance business of such corporation, as the case may be;

(B) In determining under paragraph (4) the annual interest to be paid or incurred by such corporation (or by the issuing and acquired corporations referred to in subparagraph (B) of paragraph (4) or by the affiliated group of which such corporation is a member) the amount of such interest (determined without regard to this paragraph) shall be reduced by an amount which bears the same ratio to the amount of such interest as the amount of the reduction for the taxable year under subparagraph (A) bears to the total indebtedness of such corporation; and

(C) In determining under subparagraph (B) of paragraph (3), the average annual earnings, the amount of the earnings and profits for the three-year period shall be reduced by the sum of the reductions under subparagraph (B) for such period.

For purposes of this paragraph, the term lending or finance business means a business of making loans or purchasing or discounting accounts receivable, notes, or installment obligations.

(d) In applying this section

(1) The deduction of interest on any obligation shall not be disallowed under subdivision (a) before the first taxable year of the issuing corporation as of the last day of which the application of either subparagraph (A) or subparagraph (B) of paragraph (4) of subdivision (b) results in such obligation being corporate acquisition indebtedness.

(2) Except as provided in paragraphs (3), (4), and (5), if an obligation is determined to be corporate acquisition indebtedness as of the last day of any taxable year of the issuing corporation, it shall be corporate acquisition indebtedness for such taxable year and all subsequent taxable years.

(3) If an obligation is determined to be corporate acquisition indebtedness as of the close of a taxable year of the issuing corporation in which clause (i) of subparagraph (A) of paragraph (3) of subdivision (c) applied, but would not be corporate acquisition indebtedness if the determination were made as of the close of the first taxable year of such corporation thereafter in which clause (ii) of subparagraph (A) of paragraph (3) of subdivision (c) could apply, such obligation shall be considered not to be corporate acquisition indebtedness for such later taxable year and all taxable years thereafter.

(4) If an obligation which has been determined to be corporate acquisition indebtedness for any taxable year would not be such indebtedness for each of any three consecutive taxable years thereafter if paragraph (4) of subdivision (b) were applied as of the close of each of such three years, then such obligation shall not be corporate acquisition indebtedness for all taxable years after such three consecutive taxable years.

(5) In the case of obligations issued to provide consideration for the acquisition of stock in another corporation, such obligations shall be corporate acquisition indebtedness for a taxable year only if the issuing corporation owns 5 percent or more of the total combined voting power of all classes of stock entitled to vote of such other corporation.

(e) An acquisition of stock of a corporation of which the issuing corporation is in control (as defined in Section 24564) in a transaction in which gain or loss is not recognized shall be deemed an acquisition described in paragraph (1) of subdivision (b) only if immediately before such transaction (1) the acquired corporation was in existence, and (2) the issuing corporation was not in control (as defined in Section 24564) of such corporation.

(f) For purposes of this section, the term corporate acquisition indebtedness does not include any indebtedness issued to any person to provide consideration for the acquisition of stock in, or assets of, any foreign corporation substantially all of the income of which, for the three-year period ending with the date of such acquisition or for such part of such period as the foreign corporation was in existence, is from sources without the United States.

(g) In any case in which the issuing corporation is a member of an affiliated group, the application of this section shall be determined, pursuant to regulations prescribed by the Franchise Tax Board, by treating all of the members of the affiliated group in the aggregate as the issuing corporation, except that the ratio of debt to equity of, projected earnings of, and annual interest to be paid or incurred by any corporation (other than the issuing corporation determined without regard to this subdivision) shall be included in the determinations required under subparagraphs (A) and (B) of paragraph (4) of subdivision (b) as of any day only if such corporation is a member of the affiliated group on such day, and, in determining projected earnings of such corporation under paragraph (3) of subdivision (c), there shall be taken into account only the earnings and profits of such corporation for the period during which it was a member of the affiliated group. For purposes of this section, the term affiliated group has the meaning assigned to such term by Section 1504 of the Internal Revenue Code except that all corporations other than the acquired corporation shall be treated as includable corporations and the acquired corporation shall not be treated as an includable corporation.

(h) For purposes of this section

(1) Any extension, renewal, or refinancing of an obligation evidencing a preexisting indebtedness shall not be deemed to be the issuance of a new obligation.

(2) Any obligation which is corporate acquisition indebtedness of the issuing corporation is also corporate acquisition indebtedness of any corporation which becomes liable for such obligation as guarantor, endorser, or indemnitor or which assumes liability for such obligation in any transaction.

(i) No inference shall be drawn from any provision in this section that any instrument designated as a bond, debenture, note, or certificate or other evidence of indebtedness by its issuer represents an obligation or indebtedness of such issuer in applying any other provision of this part.

(j) This section shall apply to the determination of the allowability of the deduction of interest paid or incurred with respect to indebtedness incurred after December 31, 1970.

(Amended by Stats. 2000, Ch. 862, Sec. 169. Effective January 1, 2001.)



24439

(a) No deduction shall be allowed to the issuing corporation for any premium paid or incurred upon the repurchase of a bond, debenture, note, or certificate or other evidence of indebtedness which is convertible into the stock of the issuing corporation, or a corporation in control of, or controlled by, the issuing corporation, to the extent the repurchase price exceeds an amount equal to the adjusted issue price plus a normal call premium on bonds or other evidences of indebtedness which are not convertible. The preceding sentence shall not apply to the extent that the corporation can demonstrate to the satisfaction of the Franchise Tax Board that such excess is attributable to the cost of borrowing and is not attributable to the conversion feature.

(b) For purposes of subdivision (a)

(1) The adjusted issue price is the issue price (as defined in Sections 1273(b) and 1274 of the Internal Revenue Code) increased by any amount of discount deducted before repurchase, or, in the case of bonds or other evidences of indebtedness issued after February 28, 1913, decreased by any amount of premium included in gross income before repurchase by the issuing corporation.

(2) The term control has the meaning assigned to such term by Section 24564.

(c) The provisions of this section shall not apply to a convertible bond or other convertible evidence of indebtedness repurchased pursuant to a binding obligation incurred on or before April 22, 1969, to repurchase such bond or other evidence of indebtedness at a specified call premium, but no inference shall be drawn from the fact that this section does not apply to the repurchase of such convertible bond or other convertible evidence of indebtedness.

(Amended by Stats. 1987, Ch. 1139, Sec. 95. Effective September 25, 1987. Applicable to income years beginning on or after January 1, 1987, by Sec. 241 of Ch. 1139.)



24440

(a) Section 280C(b) of the Internal Revenue Code, relating to credit for qualified clinical testing expenses for certain drugs, shall apply, except as otherwise provided.

(b) (1) Section 280C(c) of the Internal Revenue Code, relating to credit for increasing research activities, shall apply, except as otherwise provided.

(2) Section 280C(c)(3)(B) of the Internal Revenue Code is modified to refer to Section 23151, 23186, or 23802 in lieu of Section 11(b)(1) of the Internal Revenue Code.

(Amended by Stats. 1993, Ch. 878, Sec. 18. Effective January 1, 1994.)



24441

In computing net income no deduction shall be allowed for (a) abandonment fees paid in respect of property on which the open-space easement is terminated under Section 51061 or 51093 of the Government Code or (b) tax recoupment fees paid under Section 51142 of the Government Code.

(Amended by Stats. 1977, Ch. 853.)



24442

In the case of the demolition of any structure

(1) No deduction otherwise allowable under this part shall be allowed to the owner or lessee of such structure for

(A) Any amount expended for such demolition, or

(B) Any loss sustained on account of such demolition; and

(2) Amounts described in paragraph (1) shall be treated as property chargeable to capital account with respect to the land on which the demolished structure was located.

(Amended by Stats. 1985, Ch. 1461, Sec. 114. Effective October 1, 1985.)



24442.5

Section 280H of the Internal Revenue Code, relating to limitation on certain amounts paid to employee-owners by personal service corporations electing alternative taxable years, shall apply to taxable years beginning on or after January 1, 1989, except as otherwise provided.

(Amended by Stats. 2000, Ch. 862, Sec. 170. Effective January 1, 2001.)



24443

Section 274 of the Internal Revenue Code, relating to the disallowance of certain entertainment, gift, travel, etc., expenses, shall apply, except as otherwise provided.

(Amended by Stats. 2002, Ch. 35, Sec. 53. Effective May 8, 2002.)



24447

The Franchise Tax Board may disallow a deduction under this part to an individual or entity for amounts paid as remuneration for personal services if that individual or entity fails to report the payments required under Section 13050 of the Unemployment Insurance Code or Section 18631 on the date prescribed therefor (determined with regard to any extension of time for filing).

(Amended by Stats. 2007, Ch. 156, Sec. 3. Effective January 1, 2008.)



24448

(a) Notwithstanding any other provisions in this part, in the case of a taxpayer who owns real property and has either failed to provide the information required pursuant to Section 18642 or has provided information which is either false, misleading, or incomplete in the information return required pursuant to Section 18642, no deduction for interest, taxes, depreciation, or amortization under Section 24343, 24344, 24345, 24349, or 24354.2 shall be allowed which relate to that real property, as provided in subdivision (b).

(b) No deduction shall be allowed for the items provided in subdivision (a) from 60 days after the due date for filing the information return required pursuant to Section 18642 until the date the Franchise Tax Board determines that all provisions of Section 18642 have been complied with.

(c) In the event the period of noncompliance does not cover an entire taxable year, the deductions shall be denied at the rate of one-twelfth for each full month during the period of noncompliance.

(Amended by Stats. 2000, Ch. 862, Sec. 171. Effective January 1, 2001.)



24449

(a) Section 291 of the Internal Revenue Code, relating to special rules relating to corporate preference items, shall apply, except as otherwise provided.

(b) The reference in Section 291(b)(1) of the Internal Revenue Code to Section 263(c) shall be modified to mean the deduction under Section 24423 of this part.

(Amended by Stats. 2002, Ch. 488, Sec. 12. Effective September 12, 2002.)









CHAPTER 8. Corporate Distributions and Adjustments

24451

Subchapter C of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to corporate distributions and adjustments, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 873, Sec. 40. Effective October 6, 1993.)



24452

Section 301(e)(2) of the Internal Revenue Code, relating to 20 percent corporate shareholders, is modified to refer to Section 24402 in lieu of Sections 243, 244, and 245 of the Internal Revenue Code.

(Added by Stats. 1991, Ch. 117, Sec. 82. Effective July 16, 1991.)



24452.1

(a) Section 302 of the Internal Revenue Code, relating to distributions in redemption of stock, as amended by Section 306 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply, except as otherwise provided.

(b) Section 316 of the Internal Revenue Code, relating to dividend defined, as amended by Section 305 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply, except as otherwise provided.

(c) (1) Subdivision (a) shall apply to distributions on or after December 23, 2010.

(2) Subdivision (b) shall apply to distributions made in taxable years beginning on or after December 23, 2010.

(Added by Stats. 2011, Ch. 490, Sec. 7. Effective October 6, 2011.)



24453

Section 302(c)(2) of the Internal Revenue Code, relating to determining termination of interest, is modified to refer to the periods of limitation provided in Chapter 4 (commencing with Section 19001) and Chapter 5 (commencing with Section 19201) of Part 10.2, in lieu of Sections 6501 and 6502 of the Internal Revenue Code and to refer to taxes imposed under the Personal Income Tax Law and the Corporation Tax Law, in lieu of Federal income tax.

(Amended by Stats. 2001, Ch. 543, Sec. 38. Effective January 1, 2002.)



24455

(a) The Franchise Tax Board may include in the gross income of the taxpayer (or a member of the taxpayer s combined reporting group) in that taxable year the taxpayer s pro rata share (or the pro rata share of a member of the taxpayer s combined reporting group) of any of those insurers current earnings and profits in that taxable year, but not to exceed an amount equal to the specific insurer s net income attributable to investment income for that year minus that insurer s net written premiums received in that same taxable year, if all of the following apply:

(1) For any taxable year an insurer is a member of a taxpayer s commonly controlled group.

(2) The ratio of the five-year average net written premiums to the five-year average total income of all insurers in the commonly controlled group is equal to or less than 0.10 (or, for taxable years beginning on or after January 1, 2008, 0.15).

(3) The accumulation of earnings and profits of the insurers in the commonly controlled group had a substantial purpose of avoidance of taxes on, according to, or measured by income, of this state or any other state.

The amount so included shall be treated as a dividend received from an insurance company during the taxable year, and to the extent applicable, Section 24410 shall apply to that amount.

(b) If the insurer members of the commonly controlled group constitute a predominantly captive insurance group (as defined in paragraph (6) of subdivision (e)), then the ratio described in subdivision (a) shall be 0.40.

(c) To the extent that amounts are included in the gross income of a taxpayer (or a member of the taxpayer s combined reporting group) pursuant to subdivision (a), those amounts shall not again be considered as investment income in the application of the ratio described in paragraph (2) of subdivision (a).

(d) The amounts included in gross income under subdivision (a) shall not again be included in gross income when subsequent distributions are made to the taxpayer (or a member of the taxpayer s combined reporting group), or another taxpayer that acquires an interest in the stock of the taxpayer (or a member of the taxpayer s combined reporting group with respect to which subdivision (a) was applied), or any successor or assign of the respective taxpayers (or a member of the taxpayer s combined reporting group) described in this subdivision. For purposes of applying this subdivision, distributions from an insurer shall be considered first made from amounts included under subdivision (a).

(e) For purposes of this section, the following definitions shall apply:

(1) Except as otherwise provided, the phrases net written premiums, five-year average net written premiums and the five-year average total income shall each have the same meaning, respectively, as applicable for purposes of subdivision (c) of Section 24410, whether or not a dividend is actually received from any insurer member of the taxpayer s commonly controlled group in that taxable year.

(2) Net income attributable to investment income means net income of the insurer multiplied by a ratio, the numerator of which is the insurer s gross investment income from interest, dividends (other than dividends from members of the taxpayer s commonly controlled group), rent, and realized gains or losses, and the denominator of which is the insurer s gross income (other than dividends from members of the taxpayer s commonly controlled group) from all sources. In the application of the preceding sentence, if an insurer is required to file a Statutory Annual Statement pursuant to the Annual Statement Instructions and Accounting Practices and Procedures Manual promulgated by the National Association of Insurance Commissioners, net income means net income required to be reported in the insurer s Statutory Annual Statement.

(3) An insurer is any insurer within the meaning of Section 28 of Article XIII of the California Constitution, whether or not the insurer is engaged in business in California.

(4) The phrase commonly controlled group shall have the same meaning as that phrase has under Section 25105.

(5) The phrase combined reporting group means those corporations whose income is required to be included in the same combined report pursuant to Section 25101 or 25110.

(6) A predominantly captive insurance group means the insurer members of a commonly controlled group where the insurers receive more than 50 percent of their net written premiums (without regard to the weighting factors in paragraph (1) of subdivision (e) of Section 24410) from members of the commonly controlled group or the ratios in clause (i) or clause (ii) of subparagraph (B) of paragraph (1) of subdivision (d) of Section 24410 is greater than 50 percent. The provisions of paragraph (4) of subdivision (d) of Section 24410 shall apply for purposes of this paragraph.

(7) (A) The taxpayer s pro rata share of the current earnings and profits of an insurer member of a commonly controlled group is the amount that would have been received as a dividend by the taxpayer (or a member of the taxpayer s combined reporting group) if both of the following apply:

(i) The insurer had directly distributed its current earnings and profits with respect to its stock held by the taxpayer (or member of the taxpayer s combined reporting group).

(ii) In the case of an insurer holding the stock of another insurer, all other insurer members of the taxpayer s commonly controlled group had distributed the same current earnings and profits with respect to their stock, in the same taxable year, until amounts were received as a dividend by the taxpayer (or a member of the taxpayer s combined reporting group) from an insurer member of the commonly controlled group.

(B) In the application of this section, amounts treated as a dividend received by a partnership shall be considered a dividend received by each partner that is a member of the commonly controlled group, either directly or through a series of tiered partnerships.

(f) The Franchise Tax Board may prescribe those regulations that are appropriate to describe conditions under which the accumulation of earnings and profits of those insurers described in paragraph (2) of subdivision (a) do not have the substantial purpose of avoidance of taxes on, according to, or measured by income, of this state or any other state.

(g) If this section or any portion of this section is held invalid, or the application of this section to any person or circumstance is held invalid, that invalidity shall not affect other provisions of the act adding this section, or the provisions of this section that are severable.

(Added by renumbering Section 24900 by Stats. 2013, Ch. 76, Sec. 190. Effective January 1, 2014.)



24456

Section 306(f) of the Internal Revenue Code, relating to source of gain, shall not apply.

(Added by Stats. 1991, Ch. 117, Sec. 82. Effective July 16, 1991.)



24458

Internal Revenue Service Notice 2008-83, 2008-42 I.R.B. 905, issued on October 20, 2008, relating to the treatment of deductions under Section 382(h) of the Internal Revenue Code following an ownership change, shall not be applicable for purposes of taxes imposed under Part 11 (commencing with Section 23001) of Division 2, of this code with respect to any ownership change occurring at any time.

(Added by Stats. 2009, Ch. 401, Sec. 1. Effective October 11, 2009.)



24461

(a) For purposes of this part, the provisions of Section 633 of Public Law 99-514, relating to effective dates for recognition of gain and loss on distributions of property in liquidation, shall apply except as otherwise provided.

(b) The provisions of Section 633(e) of Public Law 99-514, relating to other transition rules, shall not apply.

(c) The amendments to Section 633 of Public Law 99-514 made by Section 1006(g)(1) to 1006(g)(8), inclusive, of Public Law 100-647, relating to effective dates for recognition of gain and loss on distributions of property in liquidation, are declaratory of existing law and shall be applied in the same manner and for the same periods as specified in Public Law 100-647.

(Added by Stats. 1991, Ch. 117, Sec. 82. Effective July 16, 1991.)



24462

(a) Section 355 of the Internal Revenue Code, as in effect for federal income tax purposes as of January 1, 2010, shall apply to distributions made on or after January 1, 2010, without regard to taxable year, except as otherwise provided.

(b) Section 355(g) of the Internal Revenue Code, relating to section not to apply to distributions involving disqualified investment corporations, is modified by substituting the phrase January 1, 2010, for the date of the enactment of this subsection in Section 355(g)(2)(A)(i) of the Internal Revenue Code.

(c) The provisions of Section 4(d)(2) of the Tax Technical Corrections Act of 2007 (Public Law 110-172), relating to modification of active business definition under Section 355, shall apply and are modified by substituting January 1, 2010, for May 17, 2006.

(d) The provisions of Section 507(b) of the Tax Increase Prevention and Reconciliation Act of 2005 (Public Law 109-222), relating to effective dates, shall apply and are modified as follows:

(1) The phrase January 1, 2010, shall be substituted for the date of the enactment of this Act in Section 507(b)(1) of the Tax Increase Prevention and Reconciliation Act of 2005 (Public Law 109-222).

(2) The phrase January 1, 2010, shall be substituted for such date of enactment in Section 507(b)(2)(A) of the Tax Increase Prevention and Reconciliation Act of 2005 (Public Law 109-222).

(e) This section shall apply as of the dates specified in this section, without regard to taxable year.

(Added by Stats. 2010, Ch. 14, Sec. 75. Effective January 1, 2011.)



24465

(a) (1) If, in connection with any exchange described in Section 332, 351, 354, 356, or 361 of the Internal Revenue Code, a taxpayer transfers property to an insurer, the insurer shall not, for purposes of determining the extent to which gain shall be recognized on that transfer, be considered to be a corporation for purposes of this part.

(2) Paragraph (1) shall not apply to any of the following types of transactions, unless that transaction has the effect (directly or indirectly) of transferring appreciated property from a taxpayer subject to tax under this part (or a member of the taxpayer s combined reporting group) to an insurer:

(A) An exchange or transfer pursuant to Section 368(a)(2)(D) or Section 368(a)(2)(E) of the Internal Revenue Code.

(B) A transfer of stock in an 80 percent-owned insurer for the purpose of filing a consolidated tax return or for financial or regulatory reporting.

(C) A transfer or exchange of publicly owned stock of the parent corporation.

(3) If a transaction described in paragraph (2) would qualify under that paragraph but for the fact that the transaction has the effect (directly or indirectly) of transferring appreciated property from a taxpayer subject to tax under this part (or a member of the taxpayer s combined reporting group) to an insurer, then, if the property is used in the active trade or business of the insurer, subdivision (b) shall be deemed to apply to that transfer.

(4) For purposes of this subdivision, appreciated property means property whose fair market value, as of the date of the transfer subject to this section, exceeds its adjusted basis as of that date.

(b) (1) Except as provided in subdivision (c), or as otherwise provided by regulations prescribed by the Franchise Tax Board, if property subject to paragraph (1) of subdivision (a) or to subdivision (g) is transferred to an insurer for use in the active conduct of a trade or business of the insurer, then any gain otherwise required to be recognized under that subdivision shall be deferred until the date that the property is no longer owned by an insurer in the taxpayer s commonly controlled group (or a member of the taxpayer s combined reporting group), or the property is no longer used in the active conduct of the insurer s trade or business (or the trade or business of another member in the taxpayer s combined reporting group), or the holder of the property is no longer held by an insurer in the commonly controlled group of the transferor (or a member of the taxpayer s combined reporting group).

(2) Any of the events described in paragraph (1) shall be treated as a disposition of the property under this subdivision, irrespective of whether any other provision in this part or in the Internal Revenue Code would otherwise permit nonrecognition treatment of the transaction described in this subdivision.

(3) Notwithstanding paragraph (2) of this subdivision, an insurer that becomes a member of the taxpayer s commonly controlled group or a corporation that becomes a member of the taxpayer s combined reporting group, as a result of a transaction of which a transfer referred to in this subdivision is a part, shall be treated as a member of the taxpayer s commonly controlled group or a member of the taxpayer s combined reporting group at the time of the transfer for purposes of this subdivision.

(4) For purposes of this subdivision, stock of an insurance subsidiary constitutes property used in the active trade or business of the insurer.

(5) If the deferred gain required to be taken into account under this subdivision is business income (as defined by subdivision (a) of Section 25120), the gain shall be apportioned using the apportionment percentage for the taxable year that the gain is required to be taken into account under this subdivision. Except as provided in regulations under Section 25137, for purposes of the sales factor for that taxable year, the transaction giving rise to that gain shall be treated as a sale occurring in the taxable year the gain is taken into account. The amount of any gain required to be recognized under this subdivision upon any disposition described in this subdivision shall not exceed the lesser of the deferred gain or the gain realized in the transaction in which gain is required to be recognized under this subdivision.

(6) For purposes of computing the amount of gain required to be recognized under this subdivision, appropriate adjustments may be made, pursuant to regulations issued by the Franchise Tax Board, to the basis of stock to reflect the disallowance of any expenses under paragraph (2) of subdivision (b) of Section 24425.

(c) The Franchise Tax Board may prescribe regulations providing for an annual reporting requirement in the form of a statement or other form, to be attached to the transferor taxpayer s return, regarding the current ownership of any property for which any gains were previously deferred pursuant to subdivision (b). If the transferor taxpayer fails to provide any information required by the Franchise Tax Board pursuant to the preceding sentence, the Franchise Tax Board may, in lieu of the year described by subdivision (b), require that the transferor taxpayer take those gains into account in the first taxable year in which the current ownership of the property is not reported. The preceding sentence shall not apply so long as the property is still owned by the transferee and the failure to provide the information was due to reasonable cause and not willful neglect. Notwithstanding any other provision of law, if a taxpayer fails to satisfy the reporting requirements of this subdivision, then a notice of proposed deficiency assessment resulting from adjustments attributable to gains previously deferred pursuant to subdivision (b) with respect to which the reporting requirements were not satisfied may be mailed to the taxpayer within four years from the date on which the reporting requirements are satisfied by the taxpayer.

(d) Subdivision (b) shall not apply to any property described by Section 367(a)(3)(B) of the Internal Revenue Code.

(e) Except as provided by regulations prescribed by the Franchise Tax Board, a transfer by a taxpayer of an interest in a partnership to an insurer in a transaction described in subdivision (a) shall be treated as a transfer to that insurer of the taxpayer s pro rata share of the assets of the partnership.

(f) For purposes of this section, any distribution described by Section 355 of the Internal Revenue Code (or so much of Section 356 of the Internal Revenue Code as it relates to Section 355 of the Internal Revenue Code) shall be treated as an exchange under this section, whether or not the distribution is an exchange. This subdivision shall not apply to any distribution in which either of the following applies:

(1) The distributing corporation is an insurer.

(2) The distributee is a person other than an insurer.

(g) For purposes of this part, any transfer of property to an insurer as a contribution to capital of that insurer by one or more persons who, immediately after the transfer, own (within the meaning of Section 318 of the Internal Revenue Code) stock possessing at least 80 percent of the total combined voting power of all classes of stock of that insurer that are entitled to vote shall be treated as an exchange of that property for stock of the insurer equal in value to the fair market value of the property transferred.

(h) (1) In the case of any distribution described in Section 355 of the Internal Revenue Code (or so much of Section 356 of the Internal Revenue Code as it relates to Section 355 of the Internal Revenue Code) by a taxpayer to an insurer, to the extent provided in regulations prescribed by the Franchise Tax Board, gain shall be recognized under principles similar to the principles of this section.

(2) In the case of any liquidation to which Section 332 of the Internal Revenue Code applies, except as provided in regulations prescribed by the Franchise Tax Board, both of the following shall apply:

(A) Sections 337(a) and 337(b)(1) of the Internal Revenue Code shall not apply, where the 80 percent distributee is an insurer.

(B) Where the distributor is an insurer, the distributee shall treat the distribution as a distribution from the insurer s earnings and profits, to the extent thereof.

(3) For purposes of the preceding paragraph, the deemed distribution from earnings and profits shall be treated as a dividend eligible for a deduction, to the extent otherwise provided in Section 24410, as if actually distributed as a dividend.

(i) For purposes of this section, the following definitions shall apply:

(1) An insurer is any insurer within the meaning of Section 28 of Article XIII of the California Constitution, whether or not the insurer is engaged in business in California.

(2) The phrase commonly controlled group shall have the same meaning as that phrase has under Section 25105.

(3) The phrase combined reporting group means those corporations whose income is required to be included in the same combined report pursuant to Section 25101 or 25110.

(j) The Franchise Tax Board may prescribe any regulations that may be appropriate to carry out the purpose of this section, which purpose is to prevent the removal of gain inherent in property at the time of a transfer from taxation under this part. Those regulations may provide for appropriate adjustments to the amount of deferred income described in subdivision (b) to avoid the double inclusion of income for situations, including but not limited to, the property transferred to an insurer member of the commonly controlled group is later acquired by a noninsurer member of the taxpayer s combined reporting group.

(k) Upon an adequate showing by a taxpayer that a transaction referred to in subdivision (a) or (h) would not violate the purposes of this section to prevent the removal of gain inherent in property at the time of a transfer from taxation under this part, the Franchise Tax Board may grant relief from the application of this section. In an appeal filed with the State Board of Equalization, or an action filed under Section 19382 or 19385, the State Board of Equalization or the court, as the case may be, shall have jurisdiction to grant that relief only upon a specific finding that the transfer did not remove gain inherent in property at the time of transfer from taxation under this part.

(l) This section applies to transactions entered into on or after June 23, 2004, or transactions entered into after June 23, 2004, pursuant to a binding written contract in existence on June 23, 2004. For purposes of this subdivision, transactions entered into on or after June 23, 2004, that were given final approval by a regulatory insurance commissioner before June 23, 2004, shall be considered a transaction entered into before June 23, 2004, pursuant to a binding written contract in existence on June 23, 2004.

(Added by Stats. 2004, Ch. 868, Sec. 4. Effective September 29, 2004.)



24471

Section 381(c) of the Internal Revenue Code, relating to items of the distributor or transferor corporation, is modified to provide that, in lieu of paragraph (24), relating to credit under Section 38, and paragraph (25), relating to credit under Section 53, the acquiring corporation shall take into account (to the extent proper to carry out the purposes of Section 381 of the Internal Revenue Code) the items required to be taken into account for purposes of each credit allowable under this part with respect to the distributor or transferor corporation.

(Repealed and added by Stats. 1991, Ch. 117, Sec. 82. Effective July 16, 1991.)



24472

The amendments to Section 382 of the Internal Revenue Code made by Section 13226 of the Revenue Reconciliation Act of 1993 (P.L. 103-66), relating to modifications of discharge of indebtedness provisions, shall apply to discharges occurring on or after January 1, 1996, in taxable years beginning on or after January 1, 1996.

(Amended by Stats. 2001, Ch. 543, Sec. 39. Effective January 1, 2002.)



24473

Notwithstanding any other provision of law, the contribution or other transfer of the assets of a mutual water company established prior to September 26, 1977, that is tax exempt under Section 501(c)(12) of the Internal Revenue Code, but is a taxable entity under California Law, including its lands, easements, rights, and obligations to act as sole agent of the stockholders in exercising the riparian rights of the stockholders, and rights relating to the ownership, operation, and maintenance of a water system and facilities serving the customers of the company, to a community services district formed pursuant to Part 1 (commencing with Section 61100) of Division 3 of Title 6 of the Government Code, is not a transfer subject to taxes imposed by this part if all of the following requirements are met:

(a) The consideration for the transfer of all or substantially all of the assets is the assumption by the district of the company s liability to provide service to the company s stockholders.

(b) The legal or beneficial title to all or substantially all of the company s assets is vested in the district on or before January 1, 2008.

(c) For the one-year period immediately prior to commencement of the transfer and continuing until the transfer is completed, 85 percent or more of the company s income consists of amounts collected from stockholders for the sole purpose of meeting losses and expenses.

(Added by Stats. 2002, Ch. 1108, Sec. 1. Effective September 29, 2002.)



24481

Section 383 of the Internal Revenue Code, relating to special limitations on certain excess credits, etc., is modified to apply to credits allowable under Chapter 3.5 (commencing with Section 23601), and the minimum tax credit allowable under Section 23453.

(Repealed and added by Stats. 1991, Ch. 117, Sec. 82. Effective July 16, 1991.)






CHAPTER 12. Deferred Compensation, Etc.

ARTICLE 1. Adoption of Subchapter D of the Internal Revenue Code Relating to Deferred Compensation, etc.

24601

(a) Subchapter D of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to deferred compensation, etc., shall apply, except as otherwise provided.

(b) Notwithstanding the date specified in paragraph (1) of subdivision (a) of Section 23051.5, Part I of Subchapter D of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to pension, profitsharing, stock bonus plans, etc., shall apply, except as otherwise provided, without regard to taxable year to the same extent as applicable for federal income tax purposes.

(Amended by Stats. 2005, Ch. 691, Sec. 67. Effective October 7, 2005.)



24602

(a) In addition to the application of Part II (commencing with Section 421) of Subchapter D of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to certain stock options, paragraphs (1), (2), and (3) of Section 421(a) of the Internal Revenue Code shall also apply to any California qualified stock option that is granted to an individual whose earned income from the corporation granting the California qualified stock option for the taxable year in which that option is exercised does not exceed forty thousand dollars ($40,000). In the event that the option does not meet the necessary qualifications, the option shall be treated as a nonqualified stock option.

(b) For purposes of this section, California qualified stock option means a stock option that is issued and exercised pursuant to this section and that is designated by the corporation issuing the option as a California qualified stock option at the time the option is granted.

(c) (1) This section shall apply only to those stock options that are issued on or after January 1, 1997, and before January 1, 2002, by a corporation to its employee and are exercised by the employee, while employed by the corporation that issued those stock options (or within three months thereof, or within one year thereof if permanently and totally disabled as defined in Section 22(e)(3) of the Internal Revenue Code), during the taxable year with respect to any class of shares, or combination thereof, issued by the corporation, to the extent that the number of shares transferable by the exercise of the options does not exceed a total of 1,000 and have a combined fair market value of less than one hundred thousand dollars ($100,000). The combined fair market value of any stock shall be determined as of the time the option with respect to that stock is granted.

(2) Paragraph (1) shall be applied by taking options into account in the order in which they were granted.

(d) In the case of a California qualified stock option, no amount shall be included in the gross income of the employee until the time of the disposition of the option (or the stock acquired upon exercise of the option). No deduction shall be allowed under Section 162 of the Internal Revenue Code to the employer on the grant or exercise of a California qualified stock option.

(e) Subdivision (d) shall not apply to any stock option for which an election has been made under Section 83(b) of the Internal Revenue Code, relating to election to include in gross income in year of transfer.

(Amended by Stats. 2000, Ch. 862, Sec. 172. Effective January 1, 2001.)






ARTICLE 2. Exceptions to Part I of Subchapter D of the Internal Revenue Code, Relating to Pension, Profit-Sharing, Stock Bonus Plans, etc.

24611

(a) Section 404(k) of the Internal Revenue Code, relating to dividends paid deduction, shall apply to taxable years beginning on or after January 1, 1995.

(b) For taxable years beginning on or after January 1, 1998, Section 404(a)(9) of the Internal Revenue Code, relating to certain contributions to employee ownership plans, is modified to provide that Section 404(a)(9) of the Internal Revenue Code shall not apply to an S corporation.

(c) For taxable years beginning on or after January l, 1998, Section 404(k)(1) of the Internal Revenue Code, relating to deduction for dividends on certain employer securities, is modified to provide that the phrase a corporation shall read a C corporation.

(Amended by Stats. 2000, Ch. 862, Sec. 173. Effective January 1, 2001.)



24612

Sections 413(b)(6) and 413(c)(5) of the Internal Revenue Code, relating to liability for funding tax, shall not apply.

(Added by Stats. 1992, Ch. 698, Sec. 22. Effective September 15, 1992.)









CHAPTER 13. Accounting Periods and Methods of Accounting

ARTICLE 1. Accounting Periods

24631

(a) (1) For taxable years beginning prior to January 1, 2000, income shall be computed on the basis of the taxpayer s income year.

(2) For taxable years beginning on or after January 1, 2000 (other than the first taxable year beginning on or after that date), income shall be computed on the basis of the taxpayer s taxable year.

(3) As provided in paragraph (1) of subdivision (f) of Section 23151, paragraph (1) of subdivision (f) of Section 23181, and paragraph (1) of subdivision (c) of Section 23183, for the first taxable year beginning on or after January 1, 2000, income shall be computed on the basis of both the preceding income year and the current taxable year.

(b) For purposes of this part, the term income year or taxable year (as applicable) means

(1) The taxpayer s annual accounting period, if it is a calendar year or a fiscal year;

(2) The calendar year, if subsection (g) applies; or

(3) The period for which the return is made, if a return is made for a period of less than 12 months.

(c) For purposes of this part, the term annual accounting period means the annual period on the basis of which the taxpayer regularly computes its income in keeping its books.

(d) For purposes of this part, the term calendar year means a period of 12 months ending on December 31st.

(e) For purposes of this part, the term fiscal year means a period of 12 months ending on the last day of any month other than December. In the case of any taxpayer who has made the election provided by subsection (f), the term means the annual period (varying from 52 to 53 weeks) so elected.

(f) (1) A taxpayer who, in keeping its books, regularly computes its income on the basis of an annual period which varies from 52 to 53 weeks and ends always on the same day of the week and ends always

(A) On whatever date such same day of the week last occurs in a calendar month, or

(B) On whatever date such same day of the week falls which is nearest to the last day of a calendar month,

may (in accordance with the regulations prescribed under paragraph (3)) elect to compute its income for purposes of this part on the basis of such annual period. This paragraph shall apply to taxable years ending after December 31, 1954.

(2) (A) In any case in which the effective date or the applicability of any provision of this part is expressed in terms of taxable years beginning or ending with reference to a specified date which is the first or last day of a month, a taxable year described in paragraph (1) shall be treated

(i) As beginning with the first day of the calendar month beginning nearest to the first day of such taxable year, or

(ii) As ending with the last day of the calendar month ending nearest to the last day of such taxable year, as the case may be.

(B) In the case of a change from or to a taxable year described in paragraph (1)

(i) If such change results in a short period (within the meaning of Section 24634) of 359 days or more, or less than seven days, Section 24636 shall not apply;

(ii) If such change results in a short period of less than seven days, such short period shall, for purposes of this part, be added to and deemed a part of the following taxable year; and

(iii) If such change results in a short period to which Section 24634 applies, the income for such short period shall be placed on an annual basis for purposes of such subsection by multiplying such income by 365 and dividing the result by the number of days in a short period, and the tax shall be the same part of the tax computed on the annual basis as the number of days in the short period is of 365 days.

(3) The Franchise Tax Board shall prescribe such regulations as it deems necessary for the application of this subsection.

(g) Except as provided in Section 24634 (relating to returns for periods of less than 12 months), the taxpayer s taxable year shall be the calendar year if

(1) The taxpayer keeps no books;

(2) The taxpayer does not have an annual accounting period; or

(3) The taxpayer has an annual accounting period, but such period does not qualify as a fiscal year.

(Amended by Stats. 2000, Ch. 862, Sec. 174. Effective January 1, 2001.)



24632

The taxable year of a taxpayer may not be different than the taxable year used for purposes of the Internal Revenue Code, unless initiated or approved by the Franchise Tax Board, or otherwise required under Section 24634.

(Amended by Stats. 2000, Ch. 862, Sec. 175. Effective January 1, 2001.)



24633

If a taxpayer changes its annual accounting period, the new accounting period shall become the taxpayer s taxable year only if the change is approved by the Franchise Tax Board. For purposes of this part, if a taxpayer to whom Section 24631(g) applies adopts an annual accounting period (as defined in Section 24631(c)) other than a calendar year, the taxpayer shall be treated as having changed its annual accounting period.

(Amended by Stats. 2000, Ch. 862, Sec. 176. Effective January 1, 2001.)



24633.5

(a) In the case of any S corporation or personal service corporation required to change its accounting period by the federal Tax Reform Act of 1986 (Public Law 99-514) as modified by Section 10206 of Public Law 100-203 and Section 1008(e) of Public Law 100-647, that change shall be treated as initiated by the S corporation or personal service corporation with the consent of the Franchise Tax Board.

(b) With respect to any beneficiary, partner, or shareholder which is required to include the items from more than one taxable year of the trust, partnership, or corporation in any one taxable year, any income in excess of expenses for the short taxable year resulting from the change described in subdivision (a) or subdivision (a) of Section 17551.5 shall be taken into account ratably in each of the first four taxable years beginning after December 31, 1986, unless the beneficiary, partner, or shareholder elects to include all that income in the beneficiary s, partner s, or shareholder s taxable year with or within which the trust s, partnership s, or corporation s short taxable year ends.

(c) The spreading of income over four years, as allowed by subdivision (b), shall not apply unless the taxpayer receives similar treatment for federal income tax purposes.

(d) For taxable years beginning on or after January 1, 1987, each of the following shall apply:

(1) The adjusted basis of any partner s interest in a partnership or shareholder s stock in an S corporation shall be determined as if all of the income to be taken into account ratably in the four taxable years referred to in subdivision (b) were included in gross income for the first of those taxable years.

(2) If any interest in a partnership or stock in an S corporation is disposed of before the last taxable year in the spread period, all amounts which would be included in the gross income of the partner or shareholder for subsequent taxable years in the spread period under subdivision (b) and attributable to the interest or stock disposed of shall be included in gross income for the taxable year in which the disposition occurs. For purposes of the preceding sentence, the term spread period means the period consisting of the four taxable years referred to in subdivision (b).

(Amended by Stats. 2000, Ch. 862, Sec. 177. Effective January 1, 2001.)



24634

(a) A return for a period of less than 12 months (referred to in this article as short period ) shall be made under any of the following circumstances:

(1) When the taxpayer, with the approval of the Franchise Tax Board, changes its annual accounting period. In such a case, the return shall be made for the short period beginning on the day after the close of the former taxable year and ending at the close of the day before the day designated as the first day of the new taxable year.

(2) When the taxpayer is in existence during only part of what would otherwise be its taxable year, except if the taxpayer s existence terminates as a result of a reorganization described in Section 368(a)(1)(F) of the Internal Revenue Code.

(3) When the Franchise Tax Board terminates the taxpayer s taxable year under Sections 19081 and 19082 (relating to tax in jeopardy).

(4) When the taxpayer is required to make a federal return for a period of less than 12 months.

(b) This section shall apply whether or not a federal return is required to be filed for a period of less than 12 months.

(c) If a return is required to be filed under this section for a period of less than 12 months, that period shall be deemed to be a taxable year.

(Amended by Stats. 2000, Ch. 862, Sec. 178. Effective January 1, 2001.)



24636

(a) If a separate return is made by a taxpayer subject to the tax imposed by Chapter 2, under Section 24634 on account of a change in the accounting period the net income, computed on the basis of the period for which the separate return is made, referred to in this section as the short period, shall be placed on an annual basis by multiplying the amount thereof by 12, and dividing by the number of months in the short period. The Franchise Tax Board shall compute the amount of a tax on the income placed on such annual basis, and shall allow the offset provided for in Article 3 of Chapter 2, from such tax. The tax due under this section, which shall not be subject of offset, shall be such part of the tax, less the offset allowed, computed on such annual basis as the number of months in the short period is of 12 months.

(b) If a taxpayer subject to the tax imposed by Chapter 2 establishes the amount of its net income for the period of 12 months beginning with the first day of the short period, computed as if such 12-month period were a taxable year, under the law applicable to such year, then the tax for the short period shall be reduced to an amount which is such part of the tax computed on the net income for such 12-month period as the net income computed on the basis of the short period is of the net income for the 12-month period. The taxpayer (other than a taxpayer to which the next sentence applies) shall compute the tax and file its return without the application of this section. If the taxpayer has disposed of substantially all its assets prior to the end of such 12-month period, then in lieu of the net income for such 12-month period there shall be used for the purposes of this section the net income for the 12-month period ending with the last day of the short period. The tax computed under this section shall in no case be less than the tax computed on the net income for the short period without placing such net income on an annual basis. The benefits of this section shall not be allowed unless the taxpayer, at such time as regulations prescribed hereunder require (but not after the time prescribed for the filing of the return for the first taxable year which ends on or after 12 months after the beginning of the short period), makes application therefor in accordance with such regulations. Such application, in case the return was filed without regard to this section, shall be considered a claim for credit or refund with respect to the amount by which the tax is reduced under this section. The Franchise Tax Board shall prescribe such regulations as it may deem necessary for the application of this section.

(c) In the case of a taxpayer required to file a short period return pursuant to Section 24634, the alternative minimum tax shall be determined in accordance with Section 443(d) of the Internal Revenue Code.

(Amended by Stats. 2000, Ch. 862, Sec. 179. Effective January 1, 2001.)



24637

For taxable years beginning on or after January 1, 1987, Section 444 of the Internal Revenue Code, relating to election of taxable year other than required taxable year, shall be applicable, except that Section 444(c)(1), relating to effect of election, shall not apply.

(Amended by Stats. 2000, Ch. 862, Sec. 180. Effective January 1, 2001.)






ARTICLE 2. Methods of Accounting

24651

(a) Income shall be computed under the method of accounting on the basis of which the taxpayer regularly computes its income in keeping its books.

(b) If no method of accounting has been regularly used by the taxpayer, or if the method used does not clearly reflect income, the computation of income shall be made under such method as, in the opinion of the Franchise Tax Board, does clearly reflect income.

(c) Subject to subdivisions (a) and (b) and Section 24654, a taxpayer may compute income under any of the following methods of accounting

(1) The cash receipts and disbursements method;

(2) An accrual method;

(3) Any other method permitted by this part; or

(4) Any combination of the foregoing methods permitted under regulations prescribed by the Franchise Tax Board.

(d) A taxpayer engaged in more than one trade or business may in computing income, use a different method of accounting for each trade or business.

(e) Except as otherwise expressly provided in this part, a taxpayer who changes the method of accounting on the basis of which it regularly computes its income in keeping its books shall, before computing its income under the new method, secure the consent of the Franchise Tax Board.

(f) If the taxpayer does not file with the Franchise Tax Board a request to change the method of accounting, the absence of the consent of the Franchise Tax Board to a change in the method of accounting shall not be taken into account for either of the following:

(1) To prevent the imposition of any penalty, or the addition of any amount to tax, under this part.

(2) To diminish the amount of that penalty or addition to tax.

(Amended by Stats. 1987, Ch. 1139, Sec. 159. Effective September 25, 1987. Applicable to income years beginning on or after January 1, 1987, by Sec. 241 of Ch. 1139.)



24652

Section 447 of the Internal Revenue Code, relating to method of accounting for corporations engaged in farming, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 63. Effective October 6, 1993.)



24652.5

(a) (1) Section 447(i)(3) of the Internal Revenue Code, relating to reduction in account if farming business contracts, shall not apply.

(2) Section 447(i)(4) of the Internal Revenue Code, relating to income inclusions, shall not apply.

(3) (A) No suspense account may be established under Section 447(i) of the Internal Revenue Code, relating to suspense account for family corporations, by any corporation required by Section 447 of the Internal Revenue Code, relating to method of accounting for corporations engaged in farming, to change its method of accounting for any income year ending after June 8, 1997.

(B) (i) Each suspense account under Section 447(i) of the Internal Revenue Code shall be reduced (but not below zero) for each income year beginning after June 8, 1997, by an amount equal to the lesser of:

(I) The applicable portion of the account.

(II) Fifty percent of the net income of the corporation for the income year, or, if the corporation has no net income for that year, the amount of any net operating loss (as defined in Section 172 of the Internal Revenue Code and as modified for purposes of this part) for that income year.

For purposes of the preceding sentence, the amount of net income and net operating loss shall be determined without regard to this paragraph.

(ii) The amount of the applicable portion for any income year shall be reduced (but not below zero) by the amount of any reduction required for the income year under any other provision of Section 447(i) of the Internal Revenue Code.

(iii) Any reduction in a suspense account under this paragraph shall be included in gross income for the income year of the reduction.

(C) For purposes of subparagraph (B), the term applicable portion means, for any income year, the amount which would ratably reduce the amount in the account (after taking into account prior reductions) to zero over the period consisting of that income year and the remaining income years in those first 20 income years.

(D) Any amount in the account as of the close of that 20th year referred to in subparagraph (C) shall be treated as the applicable portion for each succeeding year thereafter to the extent not reduced under this paragraph for any prior income year after the 20th year.

(b) This section shall apply to income years ending on or after December 31, 1997.

(c) This section shall not apply to income years beginning on or after January 1, 1998.

(Amended (as added by Stats. 1998, Ch. 7) by Stats. 1998, Ch. 322, Sec. 89. Effective August 20, 1998.)



24654

(a) Section 448 of the Internal Revenue Code, relating to limitation on use of cash method of accounting, shall apply, except as otherwise provided.

(b) For purposes of applying Section 448 of the Internal Revenue Code, Sections 801(d)(2), 801(d)(3), and 801(d)(5) of the Tax Reform Act of 1986 (Public Law 99-514), as modified by Section 1008(a) of Public Law 100-647, shall apply to each taxable year beginning on or after January 1, 1987.

(Amended by Stats. 2005, Ch. 691, Sec. 68. Effective October 7, 2005.)






ARTICLE 3. Year of Inclusion

24661

Section 451 of the Internal Revenue Code, relating to the general rule for taxable year of inclusion, shall apply, except as otherwise provided.

(Amended by Stats. 1994, Ch. 1243, Sec. 66. Effective September 30, 1994.)



24661.3

(a) (1) The options under Sections 112(d)(2) and 112(d)(3) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. Sec. 7212(d)(2) and (3)), as in effect on October 12, 1998, shall be disregarded in determining the taxable year for which any payment under a production flexibility contract under Subtitle B of Title I of that act (as so in effect) is properly includable in gross income for purposes of this part, Part 10 (commencing with Section 17001), or Part 10.2 (commencing with Section 18401).

(2) In order to provide farmers with the same tax treatment for all payments in years beginning before January 1, 2002, with respect to production flexibility contract payments as provided under federal law as modified by Public Law 105-277, this subdivision shall apply to taxable years ending after December 31, 1995.

(b) Any option to accelerate the receipt of any payment under a production flexibility contract entered into on or after January 1, 2002, that is payable under the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. Sec. 7200 et seq.) as in effect on December 17, 1999, shall be disregarded in determining the taxable year for which that payment is properly includable in gross income for purposes of this part, Part 10 (commencing with Section 17001), or Part 10.2 (commencing with Section 18401).

(Added by Stats. 2002, Ch. 34, Sec. 54. Effective May 8, 2002. See identical section added by Stats. 2002, Ch. 35.)



24661.3

(a) (1) The options under Sections 112(d)(2) and 112(d)(3) of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. Sec. 7212(d)(2) and (3)), as in effect on October 12, 1998, shall be disregarded in determining the taxable year for which any payment under a production flexibility contract under Subtitle B of Title I of that act (as so in effect) is properly includable in gross income for purposes of this part, Part 10 (commencing with Section 17001), or Part 10.2 (commencing with Section 18401).

(2) In order to provide farmers with the same tax treatment for all payments in years beginning before January 1, 2002, with respect to production flexibility contract payments as provided under federal law as modified by Public Law 105-277, this subdivision shall apply to taxable years ending after December 31, 1995.

(b) Any option to accelerate the receipt of any payment under a production flexibility contract entered into on or after January 1, 2002, that is payable under the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. Sec. 7200 et seq.) as in effect on December 17, 1999, shall be disregarded in determining the taxable year for which that payment is properly includable in gross income for purposes of this part, Part 10 (commencing with Section 17001), or Part 10.2 (commencing with Section 18401).

(Added by Stats. 2002, Ch. 35, Sec. 54. Effective May 8, 2002.)



24661.5

Section 451(e)(3) of the Internal Revenue Code, relating to special election rule, is modified by substituting the phrase subdivision (b) of Section 24949.1 in lieu of the phrase section 1033(e)(2) contained therein.

(Amended by Stats. 2005, Ch. 691, Sec. 69. Effective October 7, 2005.)



24661.6

Section 451(i) of the Internal Revenue Code, relating to special rule for sales or dispositions to implement Federal Energy Regulatory Commission or state electric restructuring policy, shall not apply.

(Added by Stats. 2005, Ch. 691, Sec. 70. Effective October 7, 2005.)



24667

(a) (1) Sections 453, 453A, and 453B of the Internal Revenue Code, relating to installment method, special rules for nondealers, and gain or loss on disposition of installment obligations, respectively, shall apply, except as otherwise provided.

(2) Sections 811(c)(4), 811(c)(6), and 811(c)(7) of Public Law 99-514, as modified by Section 1008(f) of Public Law 100-647, shall apply to each taxable year beginning on or after January 1, 1988.

(3) Section 812 of Public Law 99-514, relating to the disallowance of use of the installment method for certain obligations, as modified by Section 1008(g) of Public Law 100-647, shall apply to each taxable year beginning on or after January 1, 1988.

(b) For purposes of subdivision (a), any references in the Internal Revenue Code to sections that have not been incorporated into this part by reference shall be deemed to refer to the corresponding section, if any, of this part.

(c) In the case of any taxpayer who made sales under a revolving credit plan and was on the installment method under former Section 24667 or 24668 for the taxpayer s last taxable year beginning before January 1, 1988, the provisions of this section shall be treated as a change in method of accounting for the first taxable year beginning after December 31, 1987, and all of the following shall apply:

(1) That change shall be treated as initiated by taxpayer.

(2) That change shall be treated as having been made with the consent of the Franchise Tax Board.

(3) The period for taking into account adjustments under Article 6 (commencing with Section 24721) by reason of that change shall not exceed four years.

(d) The repeal of Section 453C of the Internal Revenue Code by Section 10202(a) of Public Law 100-203, relating to repeal of the proportionate disallowance of the installment method, shall apply to dispositions on or after January 1, 1990, in taxable years beginning on or after January 1, 1990.

(e) (1) In the case of any installment obligations to which Section 453(l)(2)(B) of the Internal Revenue Code applies, in lieu of the provisions of Section 453(l)(3)(A) of the Internal Revenue Code, the tax (as defined by subdivision (a) of Section 23036) for any taxable year for which payment is received on that obligation shall be increased by the amount of interest determined in the manner provided under Section 453(l)(3)(B) of the Internal Revenue Code.

(2) Sections 10202 and 10204 of Public Law 100-203, are modified to provide for each of the following:

(A) Section 10202 shall apply to dispositions in taxable years beginning on or after January 1, 1990.

(B) Section 10204 shall apply to costs incurred in taxable years beginning on or after January 1, 1990.

(C) Any adjustments required by Section 481 of the Internal Revenue Code shall be included in gross income as follows:

(i) Fifty percent in the first taxable year beginning on or after January 1, 1990.

(ii) Fifty percent in the second taxable year beginning on or after January 1, 1990.

(f) (1) The amendments to Section 453A of the Internal Revenue Code made by Section 2004 of Public Law 100-647, relating to special rules for nondealers, shall apply to each taxable year beginning on or after January 1, 1990.

(2) In the case of any installment obligation to which Section 453A of the Internal Revenue Code applies and which is outstanding as of the close of the taxable year, in lieu of the provisions of Section 453A(c)(1) of the Internal Revenue Code, the tax (as defined by subdivision (a) of Section 23036) for the taxable year shall be increased by the amount of interest determined in the manner provided under Section 453A(c)(2) of the Internal Revenue Code.

(3) The provisions of Section 453A(c)(3)(B) of the Internal Revenue Code, relating to the maximum rate used in calculating the deferred tax liability, are modified to refer to the maximum rate of tax imposed under Section 23151, 23186, or 23802, whichever applies, in lieu of the maximum rate of tax imposed under Section 1 or 11 of the Internal Revenue Code.

(Amended by Stats. 2002, Ch. 807, Sec. 19. Effective September 23, 2002.)



24668.1

Any taxpayer who disposes of property as a result of the exercise of the power of requisition or condemnation may, at his or her election, have the income derived from that disposition taken into account pursuant to Section 24667, if the taxpayer and the acquiring entity have, in conformity with Section 1263.015 of the Code of Civil Procedure or Section 15854.1 of the Government Code, contracted for the payment of compensation for the acquisition in a manner which satisfies the requirements of Section 24667.

(Added by Stats. 1982, Ch. 1368, Sec. 4.)



24672

(a) Where a taxpayer reports income arising from the sale or other disposition of property as provided in this article, and the entire income therefrom has not been reported prior to the year that the taxpayer ceases to be subject to the tax imposed by Chapter 2 (commencing with Section 23101) or Chapter 3 (commencing with Section 23501), the unreported income shall be included in the measure of the tax for the last year in which the taxpayer is subject to the tax imposed by Chapter 2 (commencing with Section 23101) or Chapter 3 (commencing with Section 23501).

(b) Subdivision (a) shall not be applicable where the installment obligation is transferred pursuant to a reorganization (as defined in Section 368(a) of the Internal Revenue Code) to another taxpayer that is a party to the reorganization (as defined in Section 368(b) of the Internal Revenue Code) subject to tax under the same chapter as the transferor, or is transferred to any exempt nonprofit cemetery corporation as defined in Section 23701c of this code.

(c) The determination of any deficiency resulting from this section shall be made under Article 3 (commencing with Section 19032) of Chapter 4 of Part 10.2, but the period of limitation under that article, and the accrual of interest under Article 6 (commencing with Section 19101) of Chapter 4 of Part 10.2, shall commence on the date the taxpayer ceases to be subject to the tax imposed by Chapter 2 (commencing with Section 23101) or Chapter 3 (commencing with Section 23501).

(Amended by Stats. 1996, Ch. 952, Sec. 51. Effective January 1, 1997.)



24673

Where a corporation subject to the tax imposed by Chapter 2 is engaged in the performance of a contract in this State which will require more than a year to complete, the Franchise Tax Board may require that the income from the contract be reported on the basis of percentage of completion unless the corporation furnishes bond or other security guaranteeing the payment of a tax measured by the income received on the completion of the contract even though the corporation is not doing business in this State in the year subsequent to the year of completion.

(Added by Stats. 1955, Ch. 938.)



24673.2

(a) Section 460 of the Internal Revenue Code, relating to special rules for long-term contracts, shall apply, except as otherwise provided.

(b) (1) Section 804(d) of Public Law 99-514, relating to the effective date of modifications in the method of accounting for long-term contracts, shall apply to taxable years beginning on or after January 1, 1987.

(2) In the case of a contract entered into after February 28, 1986, during a taxable year beginning before January 1, 1987, an adjustment to income shall be made upon completion of the contract, if necessary, to correct any underreporting or overreporting of income, for purposes of this part, resulting from differences between state and federal law for the taxable year in which the contract began.

(c) (1) The amendments to Section 460 of the Internal Revenue Code made by Section 10203 of Public Law 100-203, relating to a reduction in the percentage of items taken into account under the completed contract method, shall apply to each taxable year beginning on or after January 1, 1990.

(2) In the case of a contract entered into after October 13, 1987, during a taxable year beginning before January 1, 1990, an adjustment to income shall be made upon completion of the contract, if necessary, to correct any underreporting or overreporting of income, for purposes of this part, resulting from differences between state and federal law for each taxable year beginning prior to January 1, 1990.

(d) (1) The amendments to Section 460 of the Internal Revenue Code made by Section 5041 of Public Law 100-647, relating to a reduction in the percentage of items taken into account under the completed contract method, shall apply to each taxable year beginning on or after January 1, 1990.

(2) In the case of a contract entered into after June 20, 1988, during a taxable year beginning before January 1, 1990, an adjustment to income shall be made upon completion of the contract, if necessary, to correct any underreporting or overreporting of income, for purposes of this part, resulting from differences between state and federal law for each taxable year beginning prior to January 1, 1990.

(e) (1) The amendments to Section 460 of the Internal Revenue Code made by Section 7621 of Public Law 101-239, relating to the repeal of the completed contract method of accounting for long-term contracts, shall apply to each taxable year beginning on or after January 1, 1990.

(2) In the case of a contract entered into after July 10, 1989, during a taxable year beginning on or before January 1, 1990, an adjustment to income shall be made upon completion of the contract, if necessary, to correct any underreporting or overreporting of income, for purposes of this part, resulting from differences between state and federal law for each taxable year beginning prior to January 1, 1990.

(f) For purposes of applying paragraphs (2) to (6), inclusive, of Section 460(b) of the Internal Revenue Code, relating to the look-back method, any adjustment to income computed under paragraph (2) of subdivision (b), (c), (d), or (e) shall be deemed to have been reported in the taxable year from which the adjustment arose, rather than the taxable year in which the contract was completed.

(Amended by Stats. 2000, Ch. 862, Sec. 183. Effective January 1, 2001.)



24674

(a) If, in the case of a taxpayer owning any non-interest-bearing obligation issued at a discount and redeemable for fixed amounts increasing at stated intervals the increase in the redemption price of such obligation occurring in the taxable year does not (under the method of accounting used in computing its income) constitute income to it in such year, such taxpayer may, at its election made in its return for any taxable year, treat such increase as income received in such taxable year. If any such election is made with respect to any such obligation, it shall apply also to all such obligations owned by the taxpayer at the beginning of the first taxable year to which it applies and to all such obligations thereafter acquired by it and shall be binding for all subsequent taxable years, unless on application by the taxpayer the Franchise Tax Board permits it, subject to such conditions as the Franchise Tax Board deems necessary, to change to a different method.

(b) In the case of any obligation

(1) Of the United States; or

(2) Of a state, a territory, or a possession of the United States, or any political subdivision of any of the foregoing, or of the District of Columbia,

which is issued on a discount basis and payable without interest at a fixed maturity date not exceeding one year from the date of issue, the amount of discount at which such obligation is originally sold shall not be considered to accrue until the date on which such obligation is paid at maturity, sold, or otherwise disposed of.

(Amended by Stats. 2000, Ch. 862, Sec. 184. Effective January 1, 2001.)



24675

If an amount representing compensatory damages is received or accrued by a taxpayer during a taxable year as the result of an award in a civil action for infringement of a patent issued by the United States, then the tax attributable to the inclusion of such amount in gross income for the taxable year shall not be greater than the aggregate of the increases in taxes which would have resulted if such amount had been included in gross income in equal installments for each month during which such infringement occurred.

(Amended by Stats. 2000, Ch. 862, Sec. 185. Effective January 1, 2001.)



24676

(a) Prepaid subscription income to which this section applies shall be included in gross income for the taxable years during which the liability described in subsection (d)(2) exists.

(b) In the case of any prepaid subscription income to which this section applies

(1) If the liability described in subsection (d)(2) ends, then so much of such income as was not includable in gross income under subsection (a) for preceding taxable years shall be included in gross income for the taxable year in which the liability ends.

(2) If the taxpayer ceases to be subject to tax measured by net income imposed under Chapter 2 (commencing at Section 23101) or Chapter 3 (commencing at Section 23501) of this part, then so much of such income as was not includable in gross income under subsection (a) for preceding taxable years shall be included in the measure of tax for the last year in which the taxpayer is subject to the tax measured by net income imposed under Chapter 2 or Chapter 3 of this part.

(c) (1) This section shall apply to prepaid subscription income if and only if the taxpayer makes an election under this section with respect to the trade or business in connection with which such income is received. The election shall be made in such manner as the Franchise Tax Board may by regulations prescribe. No election may be made with respect to a trade or business if in computing net income the cash receipts and disbursements method of accounting is used with respect to such trade or business.

(2) An election made under this section shall apply to all prepaid subscription income received in connection with the trade or business with respect to which the taxpayer has made the election; except that the taxpayer may, to the extent permitted under regulations prescribed by the Franchise Tax Board, include in gross income for the taxable year of receipt the entire amount of any prepaid subscription income if the liability from which it arose is to end within 12 months after the date of receipt. An election made under this section shall not apply to any prepaid subscription income received before the first taxable year for which the election is made.

(3) (A) A taxpayer may, with the consent of the Franchise Tax Board, make an election under this section at any time.

(B) A taxpayer may, without the consent of the Franchise Tax Board, make an election under this section for his first taxable year (i) which begins after December 31, 1960, and (ii) in which it receives prepaid subscription income in the trade or business. Such election shall be made not later than the time prescribed by law for filing the return for the taxable year (including extensions thereof) with respect to which such election is made.

(4) An election under this section shall be effective for the taxable year with respect to which it is first made and for all subsequent taxable years, unless the taxpayer secures the consent of the Franchise Tax Board to the revocation of such election. For purposes of this part, the computation of net income under an election made under this section shall be treated as a method of accounting.

(d) For purposes of this section

(1) The term prepaid subscription income means any amount (includable in gross income) which is received in connection with, and is directly attributable to, a liability which extends beyond the close of the taxable year in which such amount is received, and which is income from a subscription to a newspaper, magazine, or other periodical.

(2) The term liability means a liability to furnish or deliver a newspaper, magazine, or other periodical.

(3) Prepaid subscription income shall be treated as received during the taxable year for which it is includable in gross income under Section 24661 (without regard to this section).

(e) Notwithstanding the provisions of this section, any taxpayer who has, for taxable years prior to the first taxable year to which this section applies, reported his income under an established and consistent method or practice of accounting for prepaid subscription income (to which this section would apply if an election were made) may continue to report his income for taxable years to which this part applies in accordance with such method or practice.

(Amended by Stats. 2000, Ch. 862, Sec. 186. Effective January 1, 2001.)



24676.5

(a) A taxpayer who is on an accrual method of accounting may elect not to include in the gross income for the taxable year the income attributable to the qualified sale of any magazine, paperback, or record which is returned to the taxpayer before the close of the merchandise return period.

(b) For purposes of this section

(1) The term magazine includes any other periodical.

(2) The term paperback means any book which has a flexible outer cover and the pages of which are affixed directly to such outer cover. Such term does not include a magazine.

(3) The term record means a disc, tape, or similar object on which musical, spoken, or other sounds are recorded.

(4) If a taxpayer makes qualified sales of more than one category of merchandise in connection with the same trade or business, this section shall be applied as if the qualified sales of each such category were made in connection with a separate trade or business. For purposes of the preceding sentence, magazines, paperbacks, and records shall each be treated as a separate category of merchandise.

(5) A sale of a magazine, paperback, or record is a qualified sale if

(A) At the time of sale, the taxpayer has a legal obligation to adjust the sales price of such magazine, paperback, or record if it is not resold, and

(B) The sales price of such magazine, paperback, or record is adjusted by the taxpayer because of a failure to resell it.

(6) The amount excluded under this section with respect to any qualified sale shall be the lesser of

(A) The amount covered by the legal obligation described in paragraph (5)(A), or

(B) The amount of the adjustment agreed to by the taxpayer before the close of the merchandise return period.

(7) (A) Except as provided in subparagraph (B), the term merchandise return period means, with respect to any taxable year

(i) In the case of magazines, the period of 2 months and 15 days first occurring after the close of the taxable year, or

(ii) In the case of paperbacks and records, the period of 4 months and 15 days first occurring after the close of the taxable year.

(B) The taxpayer may select a shorter period than the applicable period set forth in subparagraph (A).

(C) Any change in the merchandise return period shall be treated as a change in the method of accounting.

(8) As prescribed by the Franchise Tax Board, the taxpayer may substitute, for the physical return of magazines, paperbacks, or records required by subdivision (a), certification or other evidence that the magazine, paperback, or record has not been resold and will not be resold if such evidence

(A) Is in the possession of the taxpayer at the close of the merchandise return period, and

(B) Is satisfactory to the Franchise Tax Board.

(9) A repurchase by the taxpayer shall be treated as an adjustment of the sales price rather than as a resale.

(c) (1) This section shall apply to qualified sales of magazines, paperbacks, or records, as the case may be, if and only if the taxpayer makes an election under this section with respect to the trade or business in connection with which such sales are made. An election under this section may be made without the consent of the Franchise Tax Board. The election shall be made in such manner as the Franchise Tax Board may prescribe and shall be made for any taxable year not later than the time prescribed by law for filing the return for such taxable year (including extensions thereof).

(2) An election made under this section shall apply to all qualified sales of magazines, paperbacks, or records, as the case may be, made in connection with the trade or business with respect to which the taxpayer has made the election.

(3) An election under this section shall be effective for the taxable year for which it is made and for all subsequent taxable years, unless the taxpayer secures the consent of the Franchise Tax Board to the revocation of such election.

(4) Except to the extent inconsistent with the provisions of this section, for purposes of this subtitle, the computation of taxable income under an election made under this section shall be treated as a method of accounting.

(d) In applying Section 24723 with respect to any election under this section which applies to magazines, the period of taking into account any decrease in taxable income resulting from the application of subdivision (b) of Section 24721 shall be the taxable year for which the election is made and the four succeeding taxable years.

(e) (1) In the case of any election under this section which applies to paperbacks or records, in lieu of applying Sections 24721 through 24725, the taxpayer shall establish a suspense account for the trade or business for the taxable year for which the election is made.

(2) The opening balance of the account described in paragraph (1) for the first taxable year to which the election applies shall be the largest dollar amount of returned merchandise which would have been taken into account under this section for any of the three immediately preceding taxable years if this section had applied to such preceding three taxable years. This paragraph and paragraph (3) shall be applied by taking into account only amounts attributable to the trade or business for which such account is established.

(3) At the close of each taxable year the suspense account shall be

(A) Reduced by the excess (if any) of

(i) The opening balance of the suspense account for the taxable year, over

(ii) The amount excluded from gross income for the taxable year under subdivision (a), or

(B) Increased (but not in excess of the initial opening balance) by the excess (if any) of

(i) The amount excluded from gross income for the taxable year under subdivision (a), over

(ii) The opening balance of the account for the taxable year.

(4) (A) In the case of any reduction under paragraph (3)(A) in the account for the taxable year, an amount equal to such reduction shall be excluded from gross income for such taxable year.

(B) In the case of any increase under paragraph (3)(B) in the account for the taxable year, an amount equal to such increase shall be included in gross income for such taxable year.

If the initial opening balance exceeds the dollar amount of returned merchandise which would have been taken into account under subdivision (a) for the taxable year preceding the first taxable year for which the election is effective if this section had applied to such preceding taxable year, then an amount equal to the amount of such excess shall be included in gross income for such first taxable year.

(5) The application of this subdivision with respect to a taxpayer which is a party to any transaction with respect to which there is nonrecognition of gain or loss to any party to the transaction by reason of Chapter 8 shall be determined as prescribed by the Franchise Tax Board.

(6) The amendments to this section made by the 1979 80 Regular Session of the Legislature shall apply to taxable years beginning on or after October 1, 1979.

(Amended by Stats. 2000, Ch. 862, Sec. 187. Effective January 1, 2001.)



24677

(a) If an amount representing damages is received or accrued by a corporation during a taxable year as a result of an award in a civil action for breach of contract or breach of a fiduciary duty or relationship, then the tax attributable to the inclusion in gross income for the taxable year of that part of the amount that would have been received or accrued by the corporation in a prior taxable year or years but for the breach of contract, or breach of a fiduciary duty or relationship, shall not be greater than the aggregate of the increases in taxes that would have resulted had that part been included in gross income for that prior taxable year or years.

(b) A corporation in computing the tax shall be entitled to deduct all credits and deductions for depletion, depreciation, and other items to which it would have been entitled, had the income been received or accrued by the corporation in the year during which it would have received or accrued it, except for the breach of contract or for the breach of fiduciary duty or relationship. The credits, deductions, or other items referred to in the prior sentence, attributable to property, shall be allowed only with respect to that part of the award which represents the corporation s share of income from the actual operation of the property.

(c) Subdivision (a) shall not apply unless the amount representing damage is three thousand dollars ($3,000) or more.

(Amended by Stats. 2000, Ch. 862, Sec. 188. Effective January 1, 2001.)



24678

(a) If an amount representing damages is received or accrued during a taxable year as a result of an award in, or settlement of, a civil action brought under Section 4 of the act entitled An act to supplement existing laws against unlawful restraints and monopolies, and for other purposes, approved October 15, 1914 (commonly known as the Clayton Act), for injuries sustained by a corporation in its business or property by reason of anything forbidden in the antitrust laws, then the tax attributable to the inclusion of that amount in gross income for the taxable year shall not be greater than the aggregate of the increases in taxes which would have resulted if that amount had been included in gross income in equal installments for each month during the period in which the injuries were sustained by the corporation.

(b) This section shall apply to taxable years ending after June 23, 1961, but only with respect to amounts received or accrued after that date as a result of awards or settlements made after that date.

(Amended by Stats. 2000, Ch. 862, Sec. 189. Effective January 1, 2001.)



24679

For purposes of Sections 24675 through 24678, a fractional part of a month shall be disregarded unless it amounts to more than half a month, in which case it should be considered as a month.

(Added by Stats. 1961, Ch. 846.)






ARTICLE 4. Year of Deduction

24681

Section 461 of the Internal Revenue Code, relating to the general rule for taxable year of deduction, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 68. Effective October 6, 1993.)



24682

Section 464 of the Internal Revenue Code, relating to limitations on deductions for certain farming expenses, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 69. Effective October 6, 1993.)



24685

(a) In the case of any taxpayer who elected to have former Section 24685 apply for that taxpayer s last taxable year beginning prior to January 1, 1990, and who is required to change its method of accounting by reason of the amendments made by the act adding this section, each of the following shall apply:

(1) The change shall be treated as initiated by the taxpayer.

(2) The change shall be treated as having been made with the consent of the Franchise Tax Board.

(3) The net amount of adjustments required by Chapter 13 (commencing with Section 24631) to be taken into account by the taxpayer:

(A) Shall be reduced by the balance in the suspense account, under former Section 24685 as of the close of the last taxable year beginning before January 1, 1990, and

(B) Shall be taken into account over the two taxable year period beginning with the taxable year following that last taxable year, as follows:

The percentage to be

In the case of the:

taken into account is:

1st Year

50

2nd Year

50

(b) Notwithstanding subparagraph (B) of paragraph (3) of subdivision (a), if the period during which the adjustments are required to be taken into account under Chapter 13 (commencing with Section 24631) is less than two years, those adjustments shall be taken into account ratably over the shorter period.

(Amended by Stats. 2000, Ch. 862, Sec. 190. Effective January 1, 2001.)



24685.5

(a) The amendment made by Section 7001(a) of the Internal Revenue Service Restructuring and Reform Act of 1998 (Public Law 105-206) to Section 404(a)(11) of the Internal Revenue Code, regarding determinations relating to deferred compensation, shall apply to taxable years beginning on or after January 1, 2002.

(b) In the case of any taxpayer required by enactment of this section to change its method of accounting, for that taxpayer s first taxable year beginning on or after January 1, 2002, each of the following shall apply for purposes of this part, Part 10 (commencing with Section 17001), and Part 10.2 (commencing with Section 18401):

(1) The change shall be treated as initiated by the taxpayer.

(2) The change shall be treated as made with the consent of the Franchise Tax Board.

(3) The net amount of the adjustments required to be taken into account by the taxpayer under Chapter 13 (commencing with Section 24631) shall be taken into account ratably over the three-taxable-year period beginning with that taxpayer s first taxable year beginning on or after January 1, 2002.

(Added by Stats. 2002, Ch. 34, Sec. 56. Effective May 8, 2002. See identical section added by Stats. 2002, Ch. 35.)



24685.5

(a) The amendment made by Section 7001(a) of the Internal Revenue Service Restructuring and Reform Act of 1998 (Public Law 105-206) to Section 404(a)(11) of the Internal Revenue Code, regarding determinations relating to deferred compensation, shall apply to taxable years beginning on or after January 1, 2002.

(b) In the case of any taxpayer required by enactment of this section to change its method of accounting, for that taxpayer s first taxable year beginning on or after January 1, 2002, each of the following shall apply for purposes of this part, Part 10 (commencing with Section 17001), and Part 10.2 (commencing with Section 18401):

(1) The change shall be treated as initiated by the taxpayer.

(2) The change shall be treated as made with the consent of the Franchise Tax Board.

(3) The net amount of the adjustments required to be taken into account by the taxpayer under Chapter 13 (commencing with Section 24631) shall be taken into account ratably over the three taxable year period beginning with that taxpayer s first taxable year beginning on or after January 1, 2002.

(Added by Stats. 2002, Ch. 35, Sec. 56. Effective May 8, 2002.)



24688

Section 467 of the Internal Revenue Code, relating to certain payments for the use of property or services, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 70. Effective October 6, 1993.)



24689

Section 468 of the Internal Revenue Code, relating to special rules for mining and solid waste reclamation and closing costs, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 71. Effective October 6, 1993.)



24690

(a) The provisions of Section 468A of the Internal Revenue Code, relating to special rules for nuclear decommissioning costs, shall be applicable, except as otherwise provided.

(b) The deduction allowed for the 1987 taxable year may include contributions to a fund that are required to bring the balance in that fund up to the balance it would have contained if allowable contributions had been made for the 1985 and 1986 taxable years.

(c) The provisions of Section 468A(e)(2) of the Internal Revenue Code, which impose a tax upon the gross income of the Nuclear Decommissioning Reserve Fund, shall be modified for purposes of this part to provide that a tax shall be imposed upon the gross income of that fund for any taxable year at a rate equal to the rate in effect for that taxable year under Section 23501. The income tax imposed upon the gross income of the fund by this section is in lieu of any other tax imposed by this part or Part 10 (commencing with Section 17001) upon or measured by that income.

(Amended by Stats. 2000, Ch. 862, Sec. 191. Effective January 1, 2001.)



24691

Section 465 of the Internal Revenue Code, relating to limitations of deductions to the amount at risk, shall apply.

(Added by Stats. 1988, Ch. 11, Sec. 78. Effective February 19, 1988. Applicable to income years beginning on or after January 1, 1987, by Sec. 95 of Ch. 78.)



24692

(a) Section 469 of the Internal Revenue Code, relating to passive activity losses and credits limited, shall apply, except as otherwise provided.

(b) Section 469(c)(7) of the Internal Revenue Code, relating to special rules for taxpayers in real property business, shall not apply.

(c) Section 469(d)(2) of the Internal Revenue Code, relating to passive activity credits, is modified to refer to the following credits:

(1) The credit for research expenses allowed by Section 23609.

(2) The credit for clinical testing expenses allowed by Section 23609.5.

(3) The credit for low-income housing allowed by Section 23610.5.

(4) The credit for certain wages paid (targeted jobs) allowed by Section 23621.

(d) Section 469(g)(1)(A) of the Internal Revenue Code is modified to provide that if all gain or loss realized on the disposition of the taxpayer s entire interest in any passive activity (or former passive activity) is recognized, the excess of

(1) The sum of

(A) Any loss from that activity for that taxable year (determined after application of Section 469(b) of the Internal Revenue Code), plus

(B) Any loss realized on that disposition, over

(2) Net income or gain for the taxable year from all passive activities (determined without regard to losses described in paragraph (1)), shall be treated as a loss which is not from a passive activity.

(e) For purposes of applying Section 469(i) of the Internal Revenue Code, relating to the twenty-five thousand dollars ($25,000) offset for rental real estate activities, the dollar limitation for the credit allowed under Section 23610.5 (relating to low-income housing) shall be equal to seventy-five thousand dollars ($75,000) in lieu of the amount specified in Section 469(i)(2) of the Internal Revenue Code.

(f) Section 502 of the Tax Reform Act of 1986 (Public Law 99-514) shall apply.

(g) For each taxable year beginning on or after January 1, 1987, Section 10212 of Public Law 100-203, relating to treatment of publicly traded partnerships under Section 469 of the Internal Revenue Code, shall apply, except as otherwise provided.

(h) The amendments to Section 469(k) of the Internal Revenue Code made by Section 2004 of Public Law 100-647, relating to separate application of section in case of publicly traded partnerships, shall apply to each taxable year beginning on or after January 1, 1990, except as otherwise provided.

(Amended by Stats. 2000, Ch. 862, Sec. 192. Effective January 1, 2001.)



24693

(a) Section 468B of the Internal Revenue Code, relating to special rules for designated settlement funds, shall apply, except as otherwise provided.

(b) Section 468B(b) of the Internal Revenue Code, which imposes a tax upon the designated settlement fund, shall be modified for purposes of this part to provide that a tax shall be imposed upon the gross income of the fund at a rate equal to the rate in effect for the taxable year under Section 23501. The income tax imposed upon the gross income of the fund by this section is in lieu of any other tax imposed by this part or Part 10 (commencing with Section 17001) upon or measured by that income.

(Amended by Stats. 1993, Ch. 877, Sec. 73. Effective October 6, 1993.)



24694

Section 470 of the Internal Revenue Code, relating to limitation on deductions allocable to property used by governments or other tax-exempt entities, shall apply, except as otherwise provided.

(Added by Stats. 2005, Ch. 691, Sec. 71. Effective October 7, 2005.)






ARTICLE 5. Inventories

24701

(a) Section 471 of the Internal Revenue Code, relating to the general rule for inventories, shall apply, except as otherwise provided.

(b) Section 472 of the Internal Revenue Code, relating to last-in, first-out inventories, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 74. Effective October 6, 1993.)



24708

Section 474 of the Internal Revenue Code, relating to simplified dollar-value LIFO method for certain small businesses, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 75. Effective October 6, 1993.)



24710

(a) For each taxable year beginning on or after January 1, 1997, Section 475 of the Internal Revenue Code, relating to mark to market accounting method for securities dealers, shall apply, except as otherwise provided.

(b) Section 13233(c)(2)(C) of the Revenue Reconciliation Act of 1993 (Public Law 103-66), relating to the effective date for changes in the mark to market accounting method for securities dealers, is modified to provide that the amount taken into account under Section 481 of the Internal Revenue Code of 1986 shall be taken into account ratably over the five-taxable-year period beginning with the first taxable year beginning on or after January 1, 1997.

(c) (1) If a taxpayer has, at any time, made an election for federal purposes under Section 475(e) of the Internal Revenue Code, relating to election of mark to market for dealers in commodities, to have Section 475 of the Internal Revenue Code apply, Section 475 of the Internal Revenue Code shall apply to that dealer in commodities for state purposes, a separate election for state purposes shall not be allowed under paragraph (3) of subdivision (e) of Section 23051.5, and the federal election shall be binding for purposes of this part.

(2) If a taxpayer fails to make, or has not previously made, an election for federal purposes under Section 475(e) of the Internal Revenue Code, relating to election of mark to market for dealers in commodities, to have Section 475 of the Internal Revenue Code apply, an election under Section 475(e) of the Internal Revenue Code shall not be allowed for state purposes, Section 475 of the Internal Revenue Code shall not apply to that dealer in commodities for state purposes, and a separate election for state purposes shall not be allowed under paragraph (3) of subdivision (e) of Section 23051.5.

(d) (1) If a taxpayer has, at any time, made an election for federal purposes under Section 475(f)(1) of the Internal Revenue Code, relating to election of mark to market for traders in securities, to have Section 475 of the Internal Revenue Code apply to a trade or business, Section 475 of the Internal Revenue Code shall apply to that trader in securities for state purposes with respect to that trade or business, a separate election for state purposes with respect to that trade or business shall not be allowed under paragraph (3) of subdivision (e) of Section 23051.5, and the federal election shall be binding for purposes of this part.

(2) If a taxpayer fails to make, or has not previously made, an election for federal purposes under Section 475(f)(1) of the Internal Revenue Code, relating to election of mark to market for traders in securities, to have Section 475 of the Internal Revenue Code apply to a trade or business, an election under Section 475(f)(1) of the Internal Revenue Code shall not be allowed for state purposes with respect to that trade or business, Section 475 of the Internal Revenue Code shall not apply to that trader in securities for state purposes with respect to that trade or business, and a separate election for state purposes shall not be allowed under paragraph (3) of subdivision (e) of Section 23051.5.

(e) (1) If a taxpayer has, at any time, made an election for federal purposes under Section 475(f)(2) of the Internal Revenue Code, relating to election of mark to market for traders in commodities, to have Section 475 of the Internal Revenue Code apply to a trade or business, Section 475 of the Internal Revenue Code shall apply to that trader in commodities for state purposes with respect to that trade or business, a separate election for state purposes with respect to that trade or business shall not be allowed under paragraph (3) of subdivision (e) of Section 23051.5, and the federal election with respect to that trade or business shall be binding for purposes of this part.

(2) If a taxpayer fails to make, or has not previously made, an election for federal purposes under Section 475(f)(2) of the Internal Revenue Code, relating to election of mark to market for traders in commodities, to have Section 475 of the Internal Revenue Code apply to a trade or business, an election under Section 475(f)(2) of the Internal Revenue Code shall not be allowed for state purposes with respect to that trade or business, Section 475 of the Internal Revenue Code shall not apply to that trader in commodities for state purposes with respect to that trade or business, and a separate election for state purposes with respect to that trade or business shall not be allowed under paragraph (3) of subdivision (e) of Section 23051.5.

(f) (1) An election under Section 475(e) or (f) of the Internal Revenue Code made for federal purposes with respect to a taxable year beginning before January 1, 1998, shall be treated as having been made for state purposes with respect to the first taxable year beginning on or after January 1, 1998.

(2) Section 1001(d)(4)(B) of the Taxpayer Relief Act of 1997 (Public Law 105-34), relating to the effective date for election of mark to market by securities traders and traders and dealers in commodities, is modified to provide that the requirement for timely identification shall be treated as timely made for state purposes if that identification is treated as timely made for federal purposes, and the amount taken into account under Section 481 of the Internal Revenue Code of 1986 shall be taken into account ratably over the four-taxable-year period beginning with the first taxable year beginning on or after January 1, 1998.

(g) In the case of any taxpayer required to change its method of accounting by the enactment of the act amending this subdivision, incorporating by reference to the amendments made by Section 7003 of the Internal Revenue Service Restructuring and Reform Act of 1998 (Public Law 105-206) to Section 475 of the Internal Revenue Code, each of the following shall apply for purposes of this part, Part 10 (commencing with Section 17001), or Part 10.2 (commencing with Section 18401):

(1) The change shall be treated as initiated by the taxpayer.

(2) The change shall be treated as made with the consent of the Franchise Tax Board.

(3) The taxpayer shall not be required to change its method of accounting until the first taxable year beginning on or after January 1, 2002.

(4) The net amount of the adjustments required to be taken into account by the taxpayer under Chapter 13 (commencing with Section 24631) shall be taken into account ratably over the three taxable year period beginning with that taxpayer s first taxable year beginning on or after January 1, 2002.

(Amended by Stats. 2002, Ch. 35, Sec. 57. Effective May 8, 2002.)






ARTICLE 6. Adjustments Required by Changes in Method

24721

Section 481 of the Internal Revenue Code, relating to adjustments required by changes in method of accounting, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 76. Effective October 6, 1993.)



24725

The provisions of Section 482 of the Internal Revenue Code, relating to allocation of income and deductions among taxpayers, shall be applicable, except as provided in Article 1.5 (commencing with Section 25110) of Chapter 17.

(Amended by Stats. 1992, Ch. 1295, Sec. 35. Effective January 1, 1993.)



24726

Section 483 of the Internal Revenue Code, relating to interest on certain deferred payments, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 77. Effective October 6, 1993.)









CHAPTER 14. Natural Resources

24831

Subchapter I of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to natural resources, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 873, Sec. 42. Effective October 6, 1993.)



24831.3

The amendments made to Section 613A(d)(4) of the Internal Revenue Code, relating to certain refiners excluded, by Section 1328 of the Energy Tax Incentives Act of 2005 (Title XIII of the Energy Policy Act of 2005) (Public Law 109-58) shall not apply.

(Added by Stats. 2010, Ch. 14, Sec. 76. Effective January 1, 2011.)



24831.6

Section 613A(c)(6)(H) of the Internal Revenue Code, relating to temporary suspension of taxable income limit with respect to marginal production, shall not apply.

(Added by Stats. 2005, Ch. 691, Sec. 72. Effective October 7, 2005.)






CHAPTER 14.5. Regulated Investment Companies, Real Estate Investment Trusts, Real Estate Mortgage Investment Conduits, and Financial Asset Securitization Investment Trusts

24870

(a) (1) Subchapter M of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to regulated investment companies and real estate investment trusts, shall apply, except as otherwise provided in this part.

(2) Part 1 of Subchapter M of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to regulated investment companies, as amended by the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply, except as otherwise provided.

(b) (1) Except as provided in paragraph (2), the amendments made to this section by the act adding this paragraph shall apply to taxable years beginning on or after December 23, 2010.

(2) (A) Section 851 of the Internal Revenue Code, relating to definition of regulated investment company, as amended by Section 201 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), and Section 852(b)(2)(G) of the Internal Revenue Code, as amended by Section 201 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply to taxable years with respect to which the due date (determined with regard to any extensions) of the return of tax for such taxable year is on or after December 23, 2010.

(B) Section 852(b)(4) of the Internal Revenue Code, relating to loss on sale or exchange of stock held six months or less, as amended by Section 309 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply to losses incurred on shares of stock for which the taxpayer s holding period begins on or after December 23, 2010.

(C) Section 852(f)(1)(C) of the Internal Revenue Code, as amended by Section 502 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply to charges incurred in taxable years beginning on or after December 23, 2010.

(D) Section 855(a) of the Internal Revenue Code, relating to general rule, as amended by Section 304 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply to distributions in taxable years beginning on or after December 23, 2010.

(Amended by Stats. 2011, Ch. 490, Sec. 8. Effective October 6, 2011.)



24871

(a) (1) Section 852(b)(1) of the Internal Revenue Code, relating to imposition of tax on regulated investment companies, does not apply.

(2) Every regulated investment company shall be subject to the taxes imposed under Chapter 2 (commencing with Section 23101) and Chapter 3 (commencing with Section 23501), except that its net income shall be equal to its investment company income, as defined in subdivision (b).

(3) (A) Section 851(d)(2)(C)(i)(I) of the Internal Revenue Code is modified by substituting $12,500 for $50,000.

(B) Section 851(d)(2)(C)(i)(II) of the Internal Revenue Code is modified by substituting the phrase the rate of tax specified in Section 23151 for the phrase the highest rate of tax specified in section 11 contained therein.

(C) Section 851(d)(2)(C)(iii) of the Internal Revenue Code, relating to administrative provisions, is modified by substituting the phrase Article 3 of Part 10.2 (commencing with Section 19031), a tax imposed by this subparagraph shall be treated as a tax with respect to which the deficiency procedures of such article apply for the phrase subtitle F, a tax imposed by this subparagraph shall be treated as an excise tax with respect to which the deficiency procedures of such subtitle apply contained therein.

(D) Section 851(i)(2) of the Internal Revenue Code, relating to imposition of tax on failures, shall not apply.

(b) Investment company income means investment company taxable income, as defined in Section 852(b)(2) of the Internal Revenue Code, modified as follows:

(1) Section 852(b)(2)(A) of the Internal Revenue Code, relating to an exclusion for net capital gain, does not apply.

(2) Section 852(b)(2)(B) of the Internal Revenue Code, relating to net operating losses, is modified to deny the deduction allowed under Sections 24416 and 24416.1, in lieu of denying the deduction allowed by Section 172 of the Internal Revenue Code.

(3) In lieu of the provision of Section 852(b)(2)(C) of the Internal Revenue Code, relating to special deductions for corporations, no deduction shall be allowed under Sections 24402, 24406, 24410, and 25106.

(4) (A) The deduction for dividends paid, under Section 852(b)(2)(D) of the Internal Revenue Code, is modified to allow capital gain dividends and exempt interest dividends (to the extent that interest is included in gross income under this part) to be included in the computation of the deduction.

(B) For purposes of this paragraph, Section 562(c) of the Internal Revenue Code, relating to preferential dividends, as amended by Section 307 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply.

(c) Section 852(b)(3)(A) of the Internal Revenue Code, relating to capital gains, does not apply.

(d) (1) Section 852(b)(5) of the Internal Revenue Code, relating to exempt-interest dividends, is modified by substituting the phrase that, when held by an individual, the interest therefrom is exempt from taxation by this state for the phrase described in section 103(a) contained therein.

(2) Section 852(b)(5)(A)(iv)(V) of the Internal Revenue Code, relating to exempt interest, is modified by substituting the phrase on obligations that, if held by an individual, is exempt from taxation by this state, over the amounts disallowed as deductions under subdivision (b) of Section 24360 or Section 24425 for the phrase excludable from gross income under section 103(a) over the amounts disallowed as deductions under sections 265 and 171(a)(2) contained therein.

(3) Section 852(b)(5)(B) of the Internal Revenue Code, relating to treatment of exempt-interest dividends by shareholders, does not apply.

(e) Section 854 of the Internal Revenue Code, relating to limitations applicable to dividends received from regulated investment companies, is modified to refer to Sections 24402, 24406, 24410, and 25106, in lieu of Section 243 of the Internal Revenue Code.

(f) Section 852(g)(1)(A) of the Internal Revenue Code is modified by substituting the phrase subdivision (a) of Section 17145 for the phrase the first sentence of subsection (b)(5) contained therein.

(g) (1) Except as provided in paragraphs (2) and (3), the amendments made to this section by the act adding this subdivision shall apply to taxable years with respect to which the due date (determined with regard to any extensions) of the return of tax for such taxable year is on or after December 23, 2010.

(2) Subparagraph (B) of paragraph (4) of subdivision (b) shall apply to distributions in taxable years beginning on or after December 23, 2010.

(3) Subdivision (f) shall apply to taxable years beginning on or after December 23, 2010.

(Amended by Stats. 2011, Ch. 490, Sec. 9. Effective October 6, 2011.)



24871.1

(a) Section 860(f)(2)(B) of the Internal Revenue Code, as amended by Section 301 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply, except as otherwise provided.

(b) This section shall apply to taxable years beginning on or after December 23, 2010.

(Added by Stats. 2011, Ch. 490, Sec. 10. Effective October 6, 2011.)



24872

(a) A real estate investment trust shall be deemed to have satisfied the distribution requirements of Section 857(a)(1) of the Internal Revenue Code for purposes of this part if it satisfies the distribution requirements of Section 857(a)(1) of the Internal Revenue Code for federal purposes.

(b) (1) Section 857(b)(1) of the Internal Revenue Code, relating to imposition of tax on real estate investment trusts, shall not apply.

(2) Every real estate investment trust shall be subject to the taxes imposed under Chapter 2 (commencing with Section 23101) and Chapter 3 (commencing with Section 23501), except that its net income shall be equal to its real estate investment trust income, as defined in subdivision (c).

(c) Real estate investment trust income means real estate investment company taxable income, as defined in Section 857(b)(2) of the Internal Revenue Code, modified as follows:

(1) In lieu of Section 857(b)(2)(A) of the Internal Revenue Code, relating to special deductions for corporations, no deduction shall be allowed under Section 24402.

(2) Section 857(b)(2)(D) of the Internal Revenue Code, relating to an exclusion for an amount equal to the net income from foreclosure property, shall not apply.

(3) Section 857(b)(2)(E) of the Internal Revenue Code, relating to a deduction for an amount equal to the tax imposed in the case of failure to meet certain requirements for the taxable year, shall not apply.

(4) Section 857(b)(2)(F) of the Internal Revenue Code, relating to an exclusion for an amount equal to any net income derived from prohibited transactions, shall not apply.

(d) Section 857(b)(3) of the Internal Revenue Code, relating to an alternative tax in case of capital gains, shall not apply.

(e) Section 857(b)(4)(A) of the Internal Revenue Code, relating to the imposition of tax on income from foreclosure property, shall not apply.

(f) Section 857(b)(5) of the Internal Revenue Code, relating to the imposition of tax in case of failure to meet certain requirements, shall not apply.

(g) Section 857(b)(6)(A) of the Internal Revenue Code, relating to the imposition of tax on income from prohibited transactions, shall not apply.

(h) Section 857(b)(7) of the Internal Revenue Code, relating to income from redetermined rents, redetermined deductions, and excess interest, shall not apply.

(i) Section 857(c) of the Internal Revenue Code, relating to restrictions applicable to dividends received from real estate investment trusts, is modified to refer to Sections 24402, 24406, 24410, and 25106, in lieu of Section 243 of the Internal Revenue Code.

(j) The amendments to this section by Chapter 878 of the Statutes of 1993 are clarifications of legislative intent and shall apply to taxable years beginning on or after January 1, 1987.

(Amended by Stats. 2005, Ch. 691, Sec. 73. Effective October 7, 2005.)



24872.4

(a) Section 856(d)(7)(C)(ii) of the Internal Revenue Code is modified by substituting the phrase if received by an organization described in subdivision (b) of Section 17651 of Part 10 or Section 23731 for the phrase if received by an organization described in section 511(a)(2).

(b) (1) An election under Section 856(e)(5) of the Internal Revenue Code for federal income tax purposes is treated for purposes of this part as an election made by the real estate investment trust under Section 856(e)(5) of the Internal Revenue Code for state purposes and a separate election under paragraph (3) of subdivision (e) of Section 23051.5 is not allowed.

(2) Any revocation of an election under Section 856(e)(5) of the Internal Revenue Code for federal income tax purposes is treated for purposes of this part as a revocation of the election made by the real estate investment trust under Section 856(e)(5) of the Internal Revenue Code for state purposes and a separate election under paragraph (3) of subdivision (e) of Section 23051.5 is not allowed with respect to the property for any subsequent taxable year.

(3) If the real estate investment trust fails to make an election under Section 856(e)(5) of the Internal Revenue Code for federal income tax purposes with respect to any property, that property may not be treated for purposes of this part as foreclosure property, an election under Section 856(e)(5) of the Internal Revenue Code for state purposes with respect to that property is not allowed, and a separate election under paragraph (3) of subdivision (e) of Section 23051.5 is not allowed with respect to that property.

(Amended by Stats. 2003, Ch. 185, Sec. 38. Effective January 1, 2004.)



24872.6

(a) A corporation, trust, or association that is a real estate investment trust for any taxable year for federal purposes under Part II (commencing with Section 856) of Subchapter M of Chapter 1 of Subtitle A of the Internal Revenue Code (as applicable for federal purposes for the taxable year) shall be a real estate investment trust for purposes of this part for the same taxable year.

(b) A corporation, trust, or association that is not a real estate investment trust for any taxable year for federal purposes under Part II (commencing with Section 856) of Subchapter M of Chapter 1 of Subtitle A of the Internal Revenue Code (as applicable for federal purposes for the taxable year) shall not be a real estate investment trust for purposes of this part for the same taxable year.

(c) (1) An election to be a real estate investment trust for federal purposes under Section 856(c)(1) of the Internal Revenue Code (as applicable for federal purposes for the taxable year) shall be treated, for purposes of Part 10 (commencing with Section 17001), Part 10.2 (commencing with Section 18401), and this part, as an election to be a real estate investment trust for state purposes for the same taxable year and a separate election under paragraph (3) of subdivision (e) of Section 23051.5 shall not be allowed.

(2) The termination or revocation of an election described in paragraph (1) for federal purposes under Section 856(g) of the Internal Revenue Code (as applicable for federal purposes for the taxable year) shall be treated, for purposes of Part 10 (commencing with Section 17001), Part 10.2 (commencing with Section 18401), and this part, as a termination or revocation, as the case may be, of an election described in paragraph (1) for state purposes and a separate termination or revocation of an election described in paragraph (1) under paragraph (3) of subdivision (e) of Section 23051.5 shall not be allowed.

(3) This subdivision shall apply to any election to be a real estate investment trust that is effective for federal purposes for taxable years beginning on or after January 1, 2001.

(Added by Stats. 2001, Ch. 4, Sec. 3. Effective March 29, 2001.)



24872.7

(a) (1) (A) Whenever a penalty is imposed for federal purposes under Section 857(f)(2)(A) or (B) of the Internal Revenue Code, whichever is applicable, it shall be deemed that the real estate investment trust has failed to comply with the requirements of Section 857(f)(2)(A) or (B) of the Internal Revenue Code, whichever is applicable, for state purposes for that taxable year and a penalty equal to the penalty determined for federal purposes under Section 857(f)(2)(A) or (B) of the Internal Revenue Code, whichever is applicable, shall be imposed and shall be paid on notice and demand and in the same manner as tax.

(B) No penalty shall be imposed under this paragraph if the Secretary of the Treasury, under Section 857(f)(2)(D) of the Internal Revenue Code, has determined that the failure to comply is due to reasonable cause and not to willful neglect.

(2) (A) Whenever a penalty is imposed for federal purposes under Section 857(f)(2)(C) of the Internal Revenue Code it shall be deemed that the real estate investment trust has failed to comply with the requirements of Section 857(f)(2)(C) of the Internal Revenue Code for state purposes for that taxable year and an additional penalty equal to the penalty determined for federal purposes under Section 857(f)(2)(C) of the Internal Revenue Code shall be imposed and shall be paid on notice and demand and in the same manner as tax.

(B) No penalty shall be imposed under this paragraph if the Secretary of the Treasury, under Section 857(f)(2)(D) of the Internal Revenue Code, has determined that the failure to comply is due to reasonable cause and not to willful neglect.

(b) This section shall apply to taxable years beginning after August 5, 1997.

(c) The amendments made to this section by the act adding this subdivision shall apply to taxable years beginning on or after January 1, 1998.

(Amended by Stats. 2000, Ch. 862, Sec. 198. Effective January 1, 2001.)



24873

Section 860F(a) of the Internal Revenue Code, relating to the 100 percent tax on prohibited transactions, shall not apply.

(Added by Stats. 1992, Ch. 698, Sec. 26. Effective September 15, 1992.)



24874

A real estate mortgage investment conduit (REMIC) shall be subject to the minimum franchise tax imposed under Section 23153.

(Added by Stats. 1992, Ch. 698, Sec. 26. Effective September 15, 1992.)



24875

(a) A financial asset securitization investment trust (FASIT) shall be subject to the minimum franchise tax imposed under Section 23153.

(b) For purposes of Chapter 4 of Part 10.2 (commencing with Section 19001) the taxes imposed by this section shall be treated as taxes to which the deficiency procedures of that article apply.

(Amended by Stats. 2011, Ch. 296, Sec. 286. Effective January 1, 2012.)






CHAPTER 15. Gain or Loss on Disposition of Property

ARTICLE 1. Computation of Gain or Loss

24901

(a) The gain from the sale or other disposition of property shall be the excess of the amount realized therefrom over the adjusted basis provided in Section 24911 for determining gain, and the loss shall be the excess of the adjusted basis provided in that section for determining loss over the amount realized.

(b) The amount realized from the sale or other disposition of property shall be the sum of any money received plus the fair market value of the property (other than money) received. In determining the amount realized

(1) There shall not be taken into account any amount received as reimbursement for real property taxes which are treated under Section 24346 as imposed on the purchaser, and

(2) There shall be taken into account amounts representing real property taxes which are treated under Section 24346 as imposed on the corporation if those taxes are to be paid by the purchaser.

(c) In the case of a sale or exchange of property, the extent to which the gain or loss determined under this section shall be recognized for purposes of this part shall be determined under Section 24902.

(d) Nothing in this section shall be construed to prevent (in the case of property sold under contract providing for payment in installments) the taxation of that portion of any installment payment representing gain or profit in the year in which that payment is received.

(e) (1) In determining gain or loss from the sale or other disposition of a term interest in property, that portion of the adjusted basis of that interest which is determined pursuant to Sections 24914 and 24915 (to the extent that the adjusted basis is a portion of the entire adjusted basis of the property) shall be disregarded.

(2) For purposes of paragraph (1), the term term interest in property means

(A) A life interest in property,

(B) An interest in property for a term of years, or

(C) An income interest in a trust.

(3) Paragraph (1) shall not apply to a sale or other disposition which is a part of a transaction in which the entire interest in property is transferred to any person or persons.

(Amended by Stats. 1997, Ch. 605, Sec. 99. Effective January 1, 1998.)



24902

Except as otherwise provided in this part, on the sale or exchange of property the entire amount of the gain or loss, determined under Section 24901, shall be recognized.

(Added by Stats. 1955, Ch. 938.)



24905

(a) Section 988 of the Internal Revenue Code, relating to treatment of certain foreign currency transactions, shall apply, except as otherwise provided.

(b) Section 988(a)(3) of the Internal Revenue Code, relating to source, shall not apply.

(Amended by Stats. 1993, Ch. 877, Sec. 79. Effective October 6, 1993.)



24905.5

For each taxable year beginning on or after January 1, 1997, the amendments made to Section 988 of the Internal Revenue Code by Section 13223 of the Revenue Reconciliation Act of 1993 (P.L. 103-66), relating to mark to market accounting method for securities dealers, shall apply.

(Amended by Stats. 2000, Ch. 862, Sec. 199. Effective January 1, 2001.)






ARTICLE 2. Basis for Computation of Gain or Loss

24911

(a) The adjusted basis for determining the gain or loss from the sale or other disposition of property, whenever acquired, shall be the basis (determined under Section 24912) or other applicable sections of Chapter 15 (relating to gain or loss on disposition of property) and Chapter 8 (relating to corporate distributions and adjustments), adjusted as provided in Sections 24916 and 24917.

(b) If a deduction is allowable under Section 24357 (relating to charitable contributions) by reason of a sale, then the adjusted basis for determining the gain from such sale shall be that portion of the adjusted basis which bears the same ratio to the adjusted basis as the amount realized bears to the fair market value of the property.

(Amended by Stats. 1971, 1st Ex. Sess., Ch. 1.)



24912

The basis of property shall be the cost of the property, except as otherwise provided in Chapter 8 (commencing with Section 24451), relating to corporate distributions and adjustments, and this chapter. The cost of real property shall not include any amount in respect of real property taxes which are treated under Section 24346 as imposed on a corporation.

(Amended by Stats. 1997, Ch. 605, Sec. 100. Effective January 1, 1998.)



24913

If the property should have been included in the last inventory, the basis shall be the last inventory value thereof.

(Added by Stats. 1955, Ch. 938.)



24914

(a) If the property was acquired by gift after December 31, 1920, the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift, except that if such basis (adjusted for the period before the date of the gift as provided in Sections 24916 and 24917) is greater than the fair market value of the property at the time of the gift, then for the purpose of determining loss the basis shall be such fair market value. If the facts necessary to determine the basis in the hands of the donor or the last preceding owner are unknown to the donee, the Franchise Tax Board shall, if possible, obtain such facts from such donor or last preceding owner, or any other person cognizant thereof. If the Franchise Tax Board finds it impossible to obtain such facts, the basis in the hands of such donor or last preceding owner shall be the fair market value of such property as found by the Franchise Tax Board as of the date or approximate date at which, according to the best information that the Franchise Tax Board is able to obtain, such property was acquired by such donor or last preceding owner.

(b) If the property was acquired after December 31, 1920, by a transfer in trust (other than by a transfer in trust by a gift, bequest, or devise), the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on such transfer under the law applicable to the year in which the transfer was made.

(Added by Stats. 1955, Ch. 938.)



24915

(a) If

(1) The property is acquired by gift on or after the date of the enactment of this section, the basis shall be the basis determined under Section 24914, increased (but not above the fair market value of the property at the time of the gift) by the amount of federal gift tax paid with respect to such gift, or

(2) The property was acquired by gift before the date of the enactment of this section and has not been sold, exchanged, or otherwise disposed of before such date, the basis of the property shall be increased on such date by the amount of federal gift tax paid with respect to such gift, but such increase shall not exceed an amount equal to the amount by which the fair market value of the property at the time of the gift exceeded the basis of the property in the hands of the donor at the time of the gift.

(b) For purposes of subsection (a), the amount of federal gift tax paid with respect to any gift is an amount which bears the same ratio to the amount of gift tax paid under Chapter 12 of Subtitle B of the Internal Revenue Code of 1954 with respect to all gifts made by the donor for the calendar year in which such gift is made as the amount of such gift bears to the taxable gifts (as defined in Section 2503(a) of the Internal Revenue Code of 1954 but computed without the deduction allowed by Section 2521 of the Internal Revenue Code of 1954) made by the donor during such calendar year. For purposes of the preceding sentence, the amount of any gift shall be the amount included with respect to such gift in determining (for the purposes of Section 2503(a) of the Internal Revenue Code of 1954) the total amount of gifts made during the calendar year, reduced by the amount of any deduction allowed with respect to such gift under Section 2522 of the Internal Revenue Code of 1954 (relating to charitable deduction) or under Section 2523 of the Internal Revenue Code of 1954 (relating to marital deduction).

(c) For purposes of subsection (a), where the donor and his spouse elected, under Section 2513 of the Internal Revenue Code of 1954 to have the gift considered as made one-half by each, the amount of gift tax paid with respect to such gift under Chapter 12 of Subtitle B of the Internal Revenue Code of 1954 shall be the sum of the amounts of tax paid with respect to each half of such gift (computed in the manner provided in subsection (b)).

(d) For purposes of Section 24917, an increase in basis under subsection (a) shall be treated as an adjustment under Section 24916.

(e) With respect to any property acquired by gift before 1955, references in this section to any provision of this part shall be deemed to refer to the corresponding provision of the Federal Internal Revenue Code of 1939 or prior revenue laws which was effective for the year in which such gift was made.

(Added by Stats. 1961, Ch. 846.)



24916

Proper adjustment with regard to the property shall in all cases be made as follows:

(a) For expenditures, receipts, losses, or other items properly chargeable to capital account. However, no adjustment shall be made for any of the following:

(1) Sales or use tax paid or incurred in connection with the acquisition of property for which a tax credit is claimed pursuant to Section 23612.2.

(2) Taxes or other carrying charges described in Section 24426, or for expenditures described in Sections 24364 and 24369 for which deductions have been taken in determining net income for the taxable year or any prior taxable year.

(b) For exhaustion, wear and tear, obsolescence, amortization, and depletion:

(1) In the case of corporations subject to the tax imposed by Chapter 2 (commencing with Section 23101), to the extent sustained prior to January 1, 1928, and to the extent allowed (but not less than the amount allowable) under this part, except that no deduction shall be made for amounts in excess of the amount which would have been allowable had depreciation not been computed on the basis of January 1, 1928, value and amounts in excess of the adjustments required by Section 113(b)(1)(B) of the Federal Revenue Act of 1938 for depletion prior to January 1, 1932.

(2) In the case of a taxpayer subject to the tax imposed by Chapter 3 (commencing with Section 23501), to the extent sustained prior to January 1, 1937, and for periods thereafter to the extent allowed (but not less than the amount allowable) under the provisions of this part.

(3) If a taxpayer has not claimed an amortization deduction for an emergency facility, the adjustment under paragraph (1) shall be made only to the extent ordinarily provided under Sections 24349 and 24372.

(c) In the case of stock (to the extent not provided for in the foregoing subdivisions) for the amount of distributions previously made which, under the law applicable to the year in which the distribution was made, either were tax free or were applicable in reduction of basis (not including distributions made by a corporation, which was classified as a personal service corporation under the provisions of the Federal Revenue Act of 1918 or 1921, out of its earnings or profits which were taxable in accordance with the provisions of Section 218 of the Federal Revenue Act of 1918 or 1921).

(d) (1) In the case of corporations subject to the tax imposed by Chapter 2 (commencing with Section 23101), in the case of any bond, as defined in Section 24363, to the extent of the deductions allowable pursuant to Section 24360 with respect thereto.

(2) In the case of taxpayers subject to the tax imposed by Chapter 3 (commencing with Section 23501), in the case of any bond, as defined in Section 24363, the interest on which is wholly exempt from the tax imposed by this part, to the extent of the amortizable bond premium disallowable as a deduction pursuant to subdivision (b) of Section 24360, and in the case of any other bond, as defined in Section 24363, to the extent of the deductions allowable pursuant to subdivision (a) of Section 24360 (or the amount applied to reduce interest payments under paragraph (2) of subdivision (a) of Section 24363.5) with respect thereto.

(3) In the case of property pledged to the Commodity Credit Corporation, to the extent of the amount received as a loan from the Commodity Credit Corporation and treated by the taxpayer as income for the year in which received pursuant to Section 24273, and to the extent of any deficiency on that loan with respect to which the taxpayer has been relieved from liability.

(e) For amounts allowed as deductions as deferred expenses under Section 616(b) of the Internal Revenue Code, relating to certain expenditures in the development of mines, and resulting in a reduction of the taxpayer s tax, but not less than the amounts allowable under that section for the taxable year and prior years.

(f) For amounts allowable as deductions as deferred expenses under Section 617(a) of the Internal Revenue Code, relating to certain exploration expenditures, and resulting in a reduction of the taxpayer s tax, but not less than the amounts allowable under that section for the taxable year and prior years.

(g) For amounts allowed as deductions as deferred expenses under subdivision (a) of Section 24366, relating to research and experimental expenditures, and resulting in a reduction of the corporation s taxes under this part, but not less than the amounts allowable under that section for the taxable year and prior years.

(h) For amounts allowed as deductions under Sections 24356.2, 24356.3, and 24356.4.

(i) (1) To the extent provided in Section 179A(e)(6)(A) of the Internal Revenue Code, relating to basis reduction for clean-fuel vehicles and certain refueling property.

(2) This subdivision shall apply to property placed in service after June 30, 1993, without regard to taxable year.

(j) In the case of property the acquisition of which resulted under Section 1044 of the Internal Revenue Code, relating to rollover of publicly traded securities gain into specialized small business investment companies, in the nonrecognition of any part of the gain realized on the sale of other property, to the extent provided in Section 1044(d) of the Internal Revenue Code, relating to basis adjustments.

(Amended by Stats. 2000, Ch. 862, Sec. 200. Effective January 1, 2001.)



24916.2

Notwithstanding the provisions of Section 24916 no adjustment shall be made for (a) abandonment fees paid in respect of property on which the open-space easement is terminated under Section 51061 or 51093 of the Government Code or (b) tax recoupment fees paid under Section 51142 of the Government Code.

(Amended by Stats. 1977, Ch. 853.)



24917

Whenever it appears that the basis of property in the hands of the corporation is a substituted basis, then the adjustments provided in Section 24916 shall be made after first making in respect of that substituted basis proper adjustments of a similar nature in respect of the period during which the property was held by the transferor, donor, or grantor, or during which the other property was held by the person for whom the basis is to be determined. A similar rule shall be applied in the case of a series of substituted bases.

(Amended by Stats. 1997, Ch. 605, Sec. 102. Effective January 1, 1998.)



24918

(a) Section 1017 of the Internal Revenue Code, relating to discharge of indebtedness, shall apply, except as otherwise provided. References to affiliated groups which file a consolidated return under Section 1501 of the Internal Revenue Code shall be treated as meaning members of the same unitary group which file a combined report under Article 1 (commencing with Section 25101) of Chapter 17.

(b) The amendments to Section 1017 of the Internal Revenue Code made by Section 13150 of the Revenue and Reconciliation Act of 1993 (Public Law 103-66), relating to modifications of discharge of indebtedness provisions, shall apply to discharges occurring on or after January 1, 1996, in taxable years beginning on or after January 1, 1996.

(Amended by Stats. 2000, Ch. 862, Sec. 201. Effective January 1, 2001.)



24919

Neither the basis nor the adjusted basis of any portion of real property shall, in the case of the lessor of such property, be increased or diminished on account of income derived by the lessor in respect of such property and excludable from gross income under Section 24309 (relating to improvements by lessee on lessor s property). If an amount representing any part of the value of real property attributable to buildings erected or other improvements made by a lessee in respect of such property was included in gross income of the lessor for any taxable year beginning before January 1, 1942, the basis of each portion of such property shall be properly adjusted for the amount so included in gross income.

(Added by Stats. 1955, Ch. 938.)






ARTICLE 3. Nontaxable Exchanges

24941

Section 1031 of the Internal Revenue Code, relating to exchange of property held for productive use or investment, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 81. Effective October 6, 1993.)



24941.5

Section 1031(i) of the Internal Revenue Code, relating to special rules for mutual ditch, reservoir, or irrigation company stock, shall not apply.

(Added by Stats. 2010, Ch. 14, Sec. 77. Effective January 1, 2011.)



24942

(a) No gain or loss shall be recognized to a corporation on the receipt of money or other property in exchange for stock (including treasury stock) of that corporation. No gain or loss shall be recognized by a corporation with respect to any lapse or acquisition of an option, or with respect to a securities futures contract (as defined in Section 1234B of the Internal Revenue Code, to buy or sell its stock (including treasury stock).

(b) For basis of property acquired by a corporation in certain exchanges for its stock, see Sections 24552 to 24554, inclusive.

(Amended by Stats. 2002, Ch. 35, Sec. 58. Effective May 8, 2002.)



24943

If property (as a result of its destruction in whole or in part, theft, seizure, or requisition or condemnation or threat or imminence thereof) is compulsorily or involuntarily converted

(a) Into property similar or related in service or use to the property so converted, no gain shall be recognized.

(b) Into money, and the disposition of the converted property occurred before January 1, 1953, no gain shall be recognized if such money is forthwith in good faith, under regulations prescribed by the Franchise Tax Board, expended in the acquisition of other property similar or related in service or use to the property so converted, or in the acquisition of control of a corporation owning such other property, or in the establishment of a replacement fund. If any part of the money is not so expended, the gain shall be recognized to the extent of the money which is not so expended (regardless of whether such money is received in one or more taxable years and regardless of whether or not the money which is not so expended constitutes gain). For purposes of this subsection and Section 24944, the term disposition of the converted property means the destruction, theft, seizure, requisition, or condemnation of the converted property, or the sale or exchange of such property under threat or imminence of requisition or condemnation.

For purposes of this section and Section 24944, the term control means the ownership of stock possessing at least 80 percent of the total combined voting power of all classes of stock entitled to vote and at least 80 percent of the total number of shares of all other classes of stock of the corporation.

(Amended by Stats. 2000, Ch. 862, Sec. 202. Effective January 1, 2001.)



24944

If property (as a result of its destruction in whole or in part, theft, seizure, or requisition or condemnation or threat or imminence thereof) is compulsorily or involuntarily converted into money or into property not similar or related in service or use to the converted property, and the disposition of the converted property (as defined in subdivision (b) of Section 24943) occurred after December 31, 1952, the gain (if any) shall be recognized except to the extent hereinafter provided in this section:

(a) If the taxpayer during the period specified in subdivision (b), for the purpose of replacing the property so converted, purchases other property similar or related in service or use to the property so converted, or purchases stock in the acquisition of control of a corporation owning such other property, at the election of the taxpayer the gain shall be recognized only to the extent that the amount realized upon such conversion (regardless of whether such amount is received in one or more taxable years) exceeds the cost of such other property or such stock. Such election shall be made at such time and in such manner as the Franchise Tax Board may by regulations prescribe. For purposes of this subdivision

(1) No property or stock acquired before the disposition of the converted property shall be considered to have been acquired for the purpose of replacing such converted property unless held by the taxpayer on the date of such disposition; and

(2) The taxpayer shall be considered to have purchased property or stock only if, but for the provisions of Section 24947, the unadjusted basis of such property or stock would be its cost within the meaning of Section 24912.

(b) The period referred to in subdivision (a) shall be the period beginning with the date of the disposition of the converted property, or the earliest date of the threat or imminence of requisition or condemnation of the converted property, whichever is the earlier, and ending

(1) Two years after the close of the first taxable year in which any part of the gain upon the conversion is realized; or

(2) Subject to such terms and conditions as may be specified by the Franchise Tax Board, at the close of such later date as the Franchise Tax Board may designate on application by the taxpayer. Such application shall be made at such time and in such manner as the Franchise Tax Board may by regulations prescribe.

(c) For purposes of this section and Section 24943, replacement property similar or related in service or use shall include, in the case of a nonprofit water utility corporation, personal property used for the transmission or storage of water.

(Amended by Stats. 2000, Ch. 862, Sec. 203. Effective January 1, 2001.)



24945

If a taxpayer has made the election provided in Section 24944(a), then

(a) The statutory period for the assessment of any deficiency, for any taxable year in which any part of the gain on such conversion is realized, attributable to such gain shall not expire prior to the expiration of four years from the date the Franchise Tax Board is notified by the taxpayer (in such manner as the Franchise Tax Board may by regulations prescribe) of the replacement of the converted property or of an intention not to replace; and

(b) Such deficiency may be assessed before the expiration of such four-year period notwithstanding the provisions of any other law or rule of law which would otherwise prevent such assessment.

(Amended by Stats. 2000, Ch. 862, Sec. 204. Effective January 1, 2001.)



24946

If the election provided in Section 24944(a) is made by the taxpayer and such other property or such stock was purchased before the beginning of the last taxable year in which any part of the gain upon such conversion is realized, any deficiency, to the extent resulting from such election, for any taxable year ending before such last taxable year may be assessed (notwithstanding the provisions of Section 19057 or the provisions of any other law or rule of law which would otherwise prevent such assessment) at any time before the expiration of the period within which a deficiency for such last taxable year may be assessed.

(Amended by Stats. 2000, Ch. 862, Sec. 205. Effective January 1, 2001.)



24947

(a) Section 1033(b) of the Internal Revenue Code, relating to basis of property acquired through involuntary conversion, shall apply, except as otherwise provided.

(b) Section 1033(b)(1) of the Internal Revenue Code is modified by substituting subdivision (a) of Section 24943 in lieu of subsection (a)(1).

(c) Section 1033(b)(2) of the Internal Revenue Code is modified by substituting subdivision (b) of Section 24943 in lieu of subsection (a)(2).

(d) Section 1033(b)(3) of the Internal Revenue Code is modified by substituting subdivision (b) of Section 24943 in lieu of subsection (a)(2)(E).

(Repealed and added by Stats. 1997, Ch. 611, Sec. 98. Effective October 3, 1997.)



24948

For purposes of this part, if property lying within an irrigation project is sold or otherwise disposed of in order to conform to the acreage limitation provisions of federal reclamation laws, such sale or disposition shall be treated as an involuntary conversion to which Sections 24943 to 24949, inclusive, apply.

(Added by Stats. 1961, Ch. 846.)



24949

For purposes of this part, if livestock are destroyed by or on account of disease, or are sold or exchanged because of disease, such destruction or such sale or exchange shall be treated as an involuntary conversion to which Sections 24943 to 24949, inclusive, apply.

(Added by Stats. 1961, Ch. 846.)



24949.1

(a) For purposes of this part, the sale or exchange of livestock (other than poultry) held by a taxpayer for draft, breeding, or dairy purposes in excess of the number the taxpayer would sell if he or she followed his or her usual business practices shall be treated as an involuntary conversion to which Sections 24943 to 24949, inclusive, apply if the livestock are sold or exchanged by the taxpayer solely on account of drought, flood, or other weather-related conditions.

(b) (1) In the case of drought, flood, or other weather-related conditions described in subdivision (a) that result in the area being designated as eligible for assistance by the federal government, subdivision (b) of Section 24944 shall be applied with respect to any converted property by substituting four years for two years.

(2) The Franchise Tax Board may extend the period for replacement under Sections 24943 to 24949, inclusive (after the application of paragraph (1)), for the additional time as the Franchise Tax Board determines appropriate if the weather-related conditions that resulted in the application of paragraph (1) continue for more than three years.

(Amended by Stats. 2005, Ch. 691, Sec. 74. Effective October 7, 2005.)



24949.2

(a) For purposes of Sections 24943 through 24945, if real property (not including stock in trade or other property held primarily for sale) held for productive use in trade or business or for investment is (as a result of its seizure, requisition, or condemnation, or threat or imminence thereof) compulsorily or involuntarily converted, property of a like kind to be held either for productive use in trade or business or for investment shall be treated as property similar or related in service or use to the property so converted.

(b) (1) Subdivision (a) shall not apply to the purchase of stock in the acquisition of control of a corporation described in subdivision (a) of Section 24944.

(2) Subdivision (a) shall apply with respect to the compulsory or involuntary conversion of any real property only if the disposition of the converted property (within the meaning of subdivision (b) of Section 24943) occurs after December 31, 1960.

(c) (1) A taxpayer may elect, at such time and in such manner as the Franchise Tax Board may prescribe, to treat property which constitutes an outdoor advertising display as real property for purposes of this part with respect to which an election under Section 24356.2 (relating to election to expense certain depreciable business assets) is in effect.

(2) An election made under paragraph (1) may not be revoked without the consent of the Franchise Tax Board.

(3) For purposes of this subdivision, the term outdoor advertising display means a rigidly assembled sign, display, or device permanently affixed to the ground or permanently attached to a building or other inherently permanent structure constituting, or used for the display of, a commercial or other advertisement to the public.

(4) For purposes of this subdivision, an interest in real property purchased as replacement property for a compulsorily or involuntarily converted outdoor advertising display defined in paragraph (3) (and treated by the taxpayer as real property) shall be considered property of a like kind as the property converted without regard to whether the taxpayer s interest in the replacement property is the same kind of interest the taxpayer held in the converted property.

(d) In the case of a compulsory or involuntary conversion described in subdivision (a), paragraph (1) of subdivision (b) of Section 24944 shall be applied by substituting three years for two years.

(e) Subdivision (d) shall apply with respect to any disposition of converted property (within the meaning of Section 24944) after December 31, 1976.

(Amended by Stats. 1984, Ch. 45, Sec. 16. Effective March 20, 1984.)



24949.3

For purposes of Sections 24943 through 24946, if, because of drought, flood, other weather-related conditions, or soil contamination or other environmental contamination, it is not feasible for the taxpayer to reinvest the proceeds from compulsorily or involuntarily converted livestock in property similar or related in use to the livestock so converted, other property (including real property in the case of soil contamination or other environmental contamination) used for farming purposes shall be treated as property similar or related in service or use to the livestock so converted.

(Amended by Stats. 2005, Ch. 691, Sec. 75. Effective October 7, 2005.)



24949.5

(a) For purposes of Sections 24943 through 24946, Section 1033(h) of the Internal Revenue Code, relating to special rules for property damaged by federally declared disasters, shall apply, except as otherwise provided.

(b) For purposes of Sections 24943 through 24946, Section 1033(i) of the Internal Revenue Code, relating to replacement property must be acquired from unrelated person in certain cases, shall apply, except as otherwise provided.

(c) For purposes of Sections 24943 through 24946, Section 1033(j) of the Internal Revenue Code, relating to sales or exchanges to implement microwave relocation policy, shall apply, except as otherwise provided.

(d) For purposes of Sections 24943 to 24946, inclusive, Section 1033(k) of the Internal Revenue Code, relating to sales or exchanges under certain hazard mitigation programs, shall apply, except as otherwise provided.

(Amended by Stats. 2010, Ch. 14, Sec. 78. Effective January 1, 2011.)



24950

Section 1035 of the Internal Revenue Code, relating to certain exchanges of insurance policies, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 82. Effective October 6, 1993.)



24950.5

The amendments made by Section 844 of the Pension Protection Act of 2006 (Public Law 109-280) to Section 1035 of the Internal Revenue Code shall not apply.

(Added by Stats. 2010, Ch. 14, Sec. 79. Effective January 1, 2011.)



24951

Section 1036 of the Internal Revenue Code, relating to stock for stock of same corporation, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 83. Effective October 6, 1993.)



24952

(a) If

(1) A sale of real property gives rise to indebtedness to the seller which is secured by the real property sold, and

(2) The seller of such property reacquires such property in partial or full satisfaction of such indebtedness,

then, except as provided in subdivisions (b) and (d), no gain or loss shall result to the seller from such reacquisition, and no debt shall become worthless or partially worthless as a result of such reacquisition.

(b) (1) In the case of a reacquisition of real property to which subdivision (a) applies, gain shall result from such reacquisition to the extent that

(A) The amount of money and the fair market value of other property (other than obligations of the purchaser) received, prior to such reacquisition, with respect to the sale of such property, exceeds

(B) The amount of the gain on the sale of such property included in the measure of tax or returned as income for periods prior to such reacquisition.

(2) The amount of gain determined under paragraph (1) resulting from a reacquisition during any taxable year beginning after December 31, 1964, shall not exceed the amount by which the price at which the real property was sold exceeded its adjusted basis, reduced by the sum of

(A) The amount of the gain on the sale of such property included in the measure of tax or returned as income for periods prior to the reacquisition of such property, and

(B) The amount of money and the fair market value of other property (other than obligations of the purchaser received with respect to the sale of such property) paid or transferred by the seller in connection with the reacquisition of such property.

For purposes of this paragraph, the price at which real property is sold is the gross sales price reduced by the selling commissions, legal fees, and other expenses incident to the sale of such property which are properly taken into account in determining gain or loss on such sale.

(3) Except as provided in this section, the gain determined under this subdivision resulting from a reacquisition to which subdivision (a) applies shall be recognized, notwithstanding any other provision of this part.

(c) If subdivision (a) applies to the reacquisition of any real property, the basis of such property upon such reacquisition shall be the adjusted basis of the indebtedness to the seller secured by such property (determined as of the date of reacquisition), increased by the sum of

(1) The amount of the gain determined under subdivision (b) resulting from such reacquisition, and

(2) The amount described in subparagraph (B) of paragraph (2) of subdivision (b).

If any indebtedness to the seller secured by such property is not discharged upon the reacquisition of such property, the basis of such indebtedness shall be zero.

(d) If, prior to a reacquisition of real property to which subdivision (a) applies, the seller has treated indebtedness secured by such property as having become worthless or partially worthless

(1) Such seller shall be considered as receiving, upon the reacquisition of such property, an amount equal to the amount of such indebtedness treated by him as having become worthless, and

(2) The adjusted basis of such indebtedness shall be increased (as of the date of reacquisition) by an amount equal to the amount so considered as received by such seller.

(Amended by Stats. 2000, Ch. 862, Sec. 207. Effective January 1, 2001.)



24953

(a) If gain or loss from the exchange of property in this state of a taxpayer is not recognized under this part because of Section 1031 of the Internal Revenue Code, relating to exchange of property held for productive use or investment, for a taxable year and the property acquired in that exchange is located outside of this state, the taxpayer shall file an information return with the Franchise Tax Board for the taxable year of the exchange and for each subsequent taxable year in which the gain or loss from that exchange has not been recognized, in the form and manner prescribed by the Franchise Tax Board.

(b) If a taxpayer fails to file an information return required pursuant to subdivision (a), and fails to file a return required under Part 10.2 (commencing with Section 18401), the Franchise Tax Board may make an estimate of the net income, from any available information, including the amount of gain described in subdivision (a), and may propose to assess the amount of tax, interest, and penalties due in the same manner as Section 19087.

(c) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any standard, criterion, procedure, determination, rule, notice, or guideline established or issued by the Franchise Tax Board pursuant to this section.

(d) This section shall apply to exchanges of property that occur in taxable years beginning on or after January 1, 2014.

(Added by Stats. 2013, Ch. 26, Sec. 5. Effective June 27, 2013.)



24954

For taxable years beginning on or after January 1, 1995, Section 1042 of the Internal Revenue Code, relating to sales of stock to employee stock ownership plans or certain cooperatives, shall apply, except as otherwise provided.

(Amended by Stats. 2000, Ch. 862, Sec. 208. Effective January 1, 2001.)



24954.1

Section 1042(g) of the Internal Revenue Code, relating to application of section to sales of stock in agricultural refiners and processors to eligible farm cooperatives, shall not apply.

(Added by Stats. 1998, Ch. 322, Sec. 101. Effective August 20, 1998.)



24955

(a) No gain shall be recognized with respect to a sale of an assisted housing development to a tenant association, nonprofit organization, profit-motivated organization or individual, or public agency which obligates itself and any successors in interest to maintain the assisted housing development affordable to persons or families of lower income or very low income for either a period of 30 years from the date of sale or the remaining term of existing federal government assistance as listed in subdivision (a) of Section 65863.10 of the Government Code, whichever is greater, provided that all of the proceeds from the sale are reinvested in residential real property, other than a personal residence, in this state within two years after the sale. This obligation shall be recorded at the time of sale in the office of the county recorder of the county in which the development is located.

(b) No gain shall be recognized with respect to a sale of a majority or more of units in an assisted housing development converted to condominium interests, to a tenant association, nonprofit organization, profit-motivated organization or individual, or public agency which obligates itself and any successors in interest to maintain the condominiums affordable to persons or families of lower income or very low income for either a period of 30 years from the date of sale or the remaining term of existing federal government assistance as listed in subdivision (a) of Section 65863.10 of the Government Code, provided that all of the proceeds from the sale are reinvested in residential real property, other than a personal residence, in this state within two years after the sale. This obligation shall be recorded at the time of sale in the office of the county recorder of the county in which the development is located.

(c) No gain shall be recognized with respect to a sale of real property to a majority or more of existing lower income and very low income residents of that property, provided that all of the proceeds from the sale are reinvested in residential real property, other than a personal residence, in this state within two years after the sale.

(d) No gain shall be recognized with respect to a sale of a majority or more of units converted to condominium interests to the existing lower income or very low income residents of that property, provided that all of the proceeds from the sale are reinvested in residential real property, other than a personal residence, in this state within two years after the sale.

(e) For purposes of this section:

(1) Assisted housing development means a multifamily rental housing development that receives federal government assistance, appearing of record and containing a legal description of the property, as defined in subdivision (a) of Section 65863.10 of the Government Code.

(2) Tenant association means a group of tenants who have formed a nonprofit corporation, cooperative corporation, or other entity or organization; or a local nonprofit, regional, or national organization whose purpose includes the acquisition of an assisted housing development, real property, or condominium and which represents the interests of at least a majority of the tenants in the assisted housing development, real property, or condominium.

(3) Nonprofit organization means a not-for-profit corporation organized pursuant to Division 2 (commencing with Section 5000) of Title 1 of the Corporations Code, which has as its principal purpose the ownership, development, or management of housing or community development projects for persons and families of lower income and very low income, and which has a broadly representative board, a majority of whose members are community-based and has a proven track record of community service.

(4) Public agency means a housing authority, redevelopment agency, or any other agency of a city, county, or city and county, whether general law or chartered, which is authorized to own, develop, or manage housing or community development projects for persons and families of lower income and very low income.

(5) Regional or national organization means a not-for-profit, charitable corporation organized on a multicounty, state, or multistate basis which has as its principal purpose the ownership, development, or management of housing or community development projects for persons and families of lower income and very low income.

(6) Regional or national agency means a multicounty, state, or multistate agency which is authorized to own, develop, or manage housing or community development projects for persons and families of lower income and very low income.

(7) Profit-motivated organization or individual means an individual or two or more persons organized pursuant to Division 1 (commencing with Section 100) of Title 1 of, Division 3 (commencing with Section 1200) of Title 1 of, or Division 1 (commencing with Section 15001) of Title 2 of, the Corporations Code, which carries on as a business for profit.

(8) Lower income means those residents having an income as defined by Section 50079.5 of the Health and Safety Code.

(9) Very low income means those residents having an income as defined by Section 50105 of the Health and Safety Code.

(10) Resident means a tenant or other person who lawfully occupies a unit located in a qualified low-income housing project as defined under Section 23610.5, and whose income qualifies as lower income or very low income.

(11) Condominium means the interest in real property defined in Section 783 of the Civil Code.

(f) If the purchase of residential real property results in the nonrecognition of gain on the sale of an assisted housing development, real property, or condominium under subdivision (a), (b), (c), or (d), in determining the adjusted basis of the purchased residential real property as of any time following the sale of the assisted housing development, real property, or condominium, the adjustments to the basis shall include a reduction by an amount equal to the amount of the gain not so recognized on the sale of the assisted housing development, real property, or condominium. If more than one parcel of residential real property has been purchased, the nonrecognized gain from the sale of the assisted housing development, real property, or condominium shall be attributed to the parcels of residential real property on a pro rata basis based upon the purchase prices of those parcels.

(g) In accordance with subdivision (a), (b), (c), or (d), if the sale of an assisted housing development, real property, or condominium results in a gain during the taxable year, then all of the following shall apply:

(1) The statutory period for the assessment of any deficiency attributable to any part of the gain shall not expire before the expiration of four years from the date the Franchise Tax Board is notified (on the form as the Franchise Tax Board may provide) of one of the following:

(A) The cost of purchasing the residential real property which satisfies the requirement of subdivision (a), (b), (c), or (d), and results in the nonrecognition of gain.

(B) The intention not to reinvest all of the proceeds from the sale in residential real property within the period specified in subdivision (a), (b), (c), or (d).

(C) The failure to reinvest all of the proceeds from the sale in residential real property within the period specified in subdivision (a), (b), (c), or (d).

(2) The deficiency may be assessed before the expiration of the period specified in paragraph (1), notwithstanding the provisions of any other law or rule of law which would otherwise prevent the assessment.

(3) All information regarding the sale of an assisted housing development, real property, or condominium, at a gain in accordance with subdivision (a), (b), (c), or (d), shall be disclosed in the return for the taxable year in which the sale took place in order to determine if the sale qualifies and the amount of nonrecognition of gain qualifies under subdivision (a), (b), (c), or (d).

(h) The Department of Housing and Community Development shall do all of the following:

(1) Certify that the lower income or very low income resident meets the definitions provided in paragraphs (8) and (9) of subdivision (e).

(2) Provide an annual listing to the Franchise Tax Board, in a form and manner agreed upon by the Franchise Tax Board and the Department of Housing and Community Development, of the names and identification numbers of the persons who are members of the group of purchasers who are lower income or very low income residents that were issued a certification, and the names and identification numbers of the sellers of the property.

(3) Provide the group of purchasers who are lower income or very low income residents a copy of the certification.

(i) The group of purchasers who are lower income or very low income residents shall do all of the following:

(1) Provide the Department of Housing and Community Development with documents, as deemed necessary by the department, verifying the income of each member of the group.

(2) Provide a copy of the certification to the seller of the assisted housing development, real property, or condominium.

(3) Retain a copy of the certification.

(j) The seller of the assisted housing development, real property, or condominium shall do all of the following:

(1) Obtain a copy of the certification from the group of purchasers who are lower income or very low income residents of the assisted housing development, real property, or condominium.

(2) Retain a copy of the group s lower income or very low income certification for tax purposes.

(Amended by Stats. 2000, Ch. 862, Sec. 209. Effective January 1, 2001.)



24956

(a) Section 1044 of the Internal Revenue Code, relating to rollover of publicly traded securities gain into specialized small business investment companies, shall apply, except as otherwise provided.

(b) The provisions of Section 1044 of the Internal Revenue Code, relating to rollover of publicly traded securities gain into specialized small business investment companies, shall not apply to any taxable year (or portion thereof) that those provisions (or similar provisions) are not applicable for federal income tax purposes.

(Amended by Stats. 2000, Ch. 862, Sec. 210. Effective January 1, 2001.)






ARTICLE 4. Special Rules for Basis

24961

In the case of the property acquired by a corporation, during a period of affiliation, from a corporation with which it was affiliated, the basis of such property, after such period of affiliation, shall be determined, in accordance with regulations prescribed by the Franchise Tax Board without regard to intercompany transactions in respect of which gain or loss was not recognized. The basis in case of property acquired by a corporation during any period, in the income year 1929 or any subsequent income year, in respect of which a consolidated return is made by such corporation under Article 9 of Chapter 2 or Section 141 of the Federal Revenue Act of 1928 or the Federal Revenue Act of 1932 or the Federal Revenue Act of 1934 or the Federal Revenue Act of 1936, or in the case of a corporation subject to the tax imposed by Chapter 3, the Federal Revenue Act of 1938, shall be determined in accordance with regulations prescribed under Article 9 of Chapter 2 or Section 141 of the Federal Revenue Act of 1928 or the Federal Revenue Act of 1932 or the Federal Revenue Act of 1936, or in the case of a corporation subject to the tax imposed by Chapter 3, the Federal Revenue Act of 1938. The basis in the case of property held by a corporation during any period, in the income year 1929 or any subsequent income year, in respect of which a consolidated return is made by such corporation under Article 9 of Chapter 2 or Section 141 of the Federal Revenue Act of 1928 or the Federal Revenue Act of 1932 or the Federal Revenue Act of 1934 or the Federal Revenue Act of 1936, or, in the case of a corporation subject to the tax imposed by Chapter 3, or the Federal Revenue Act of 1938, shall be adjusted in respect of any items relating to such period, in accordance with regulations prescribed under Article 9 of Chapter 2 or Section 141 of the Federal Revenue Act of 1928 or the Federal Revenue Act of 1932 or the Federal Revenue Act of 1934 or the Federal Revenue Act of 1936, or in the case of a corporation subject to the tax imposed by Chapter 3, or the Federal Revenue Act of 1938, applicable to such period.

(Amended by Stats. 1957, Ch. 544.)



24962

(a) If the property was acquired, after February 28, 1913, in any income year beginning before January 1, 1934, and the basis thereof, for purposes of the Revenue Act of 1932 was prescribed by Section 113(a) (6), (7), or (9) of such act (47 Stat. 199), then for purposes of this part the basis shall be the same as the basis therein prescribed in the Revenue Act of 1932.

(b) If the property was acquired, after February 28, 1913, in any income year beginning before January 1, 1937, and the basis thereof, for purposes of the Revenue Act of 1934, was prescribed by Section 113(a) (6), (7), or (8) of such act (48 Stat. 706), then for purposes of this part the basis shall be the same as the basis therein prescribed in the Revenue Act of 1934.

(c) If the property was acquired after February 28, 1913, in a transaction to which the Bank and Corporation Tax Law of 1954 applied, and the basis thereof, for purposes of the Bank and Corporation Tax Law of 1954, was prescribed by Section 25071(d), 25071(e), or 25071(f) of such law, then for purposes of this part the basis shall be the same as the basis therein prescribed in the Bank and Corporation Tax Law of 1954.

(d) Stock rights acquired after February 28, 1913, and before January 1, 1955, shall have the basis assigned to such property under Section 25071m of the Bank and Corporation Tax Law of 1954.

(Amended by Stats. 1957, Ch. 544.)



24963

In the case of property acquired before March 1, 1913, if the basis otherwise determined under this part, adjusted (for the period before March 1, 1913) as provided in Section 24916, is less than the fair market value of the property as of March 1, 1913, then the basis for determining gain shall be such fair market value. In determining the fair market value of stock in a corporation as of March 1, 1913, due regard shall be given to the fair market value of the assets of the corporation as of that date.

(Added by Stats. 1955, Ch. 938.)



24964

Whenever a taxpayer has realized gain or loss upon the receipt after January 1, 1928, at a time when it was subject to a tax under this part, of all or substantially all of the business or property of a taxpayer over which it exercised control within the meaning of Section 24564, and such gain or loss actually was not taken into account in the computation of taxes imposed by this part, the basis of the property or business acquired shall be the same as it was in the hands of the transferor.

(Added by Stats. 1955, Ch. 938.)



24965

In the case of a share of stock issued pursuant to Section 303(c) of the Federal National Mortgage Association Charter Act (12 U.S.C., Sec. 1718), the basis of such share in the hands of the initial holder shall be an amount equal to the capital contributions evidenced by such share reduced by the amount (if any) required by Section 24343(d) to be treated (with respect to such share) as ordinary and necessary expenses paid or incurred in carrying on a trade or business.

(Added by Stats. 1961, Ch. 846.)



24966

(a) The basis in stock purchased shall be reduced by the nontaxed portion of any extraordinary dividend received as provided in Section 1059 of the Internal Revenue Code, except as otherwise provided in this section.

(b) The reduction described in Section 1059(b)(2)(B) of the Internal Revenue Code shall be the amount determined under Section 24402.

(c) Reference to Section 301 of the Internal Revenue Code shall be reference to Sections 24451 to 24454, inclusive.

(d) Reference to Section 301(b)(2) of the Internal Revenue Code shall be reference to subdivision (b) of Section 24452.

(e) Reference to Section 301(c)(2) of the Internal Revenue Code shall be reference to subdivision (b) of Section 24453.

(Amended by Stats. 1990, Ch. 1349, Sec. 34.3. Effective September 26, 1990.)



24966.1

Section 1059A of the Internal Revenue Code, relating to limitation on taxpayer s basis or inventory cost in property imported from related persons, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 85. Effective October 6, 1993.)



24966.2

Section 1060 of the Internal Revenue Code, relating to special allocation rules for certain asset acquisitions, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 86. Effective October 6, 1993.)



24989

Section 1056 of the Internal Revenue Code, relating to basis limitation for player contracts transferred in connection with the sale of a franchise, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 877, Sec. 89. Effective October 6, 1993.)






ARTICLE 4.5. Capital Gains and Losses

24990

Subchapter P of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to capital gains and losses, shall apply, except as otherwise provided.

(Amended by Stats. 1993, Ch. 873, Sec. 47. Effective October 6, 1993.)



24990.2

Section 301 of Title III of Division A of the Emergency Economic Stabilization Act of 2008 (Public Law 110-343), relating to gain or loss from sale of certain preferred stock, shall not apply.

(Added by Stats. 2010, Ch. 14, Sec. 82. Effective January 1, 2011.)



24990.4

For taxable years beginning on or after January 1, 1997:

(a) Section 1237(a) of the Internal Revenue Code, relating to real property subdivided for sale, is modified to provide that the term other than a corporation in the material preceding Section 1237(a)(1) of the Internal Revenue Code shall instead mean other than a C corporation.

(b) Section 1237(a)(2)(A) of the Internal Revenue Code, relating to real property subdivided for sale, is modified to provide that an improvement shall be deemed to be made by the taxpayer if that improvement was made by an S corporation that included the taxpayer as a shareholder.

(Amended by Stats. 2000, Ch. 862, Sec. 211. Effective January 1, 2001.)



24990.5

(a) Section 1201 of the Internal Revenue Code, relating to alternative tax for corporations, shall not be applicable.

(b) The provisions of Section 1212 of the Internal Revenue Code, relating to capital loss carrybacks and carryovers, as amended by Section 101 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply, except as otherwise provided.

(1) Section 1212(a)(1)(A) of the Internal Revenue Code, relating to capital loss carrybacks, shall not apply.

(2) Section 1212(a)(4) of the Internal Revenue Code, relating to special rules on carrybacks, shall not apply.

(3) Sections 1212(b) and 1212(c) of the Internal Revenue Code, relating to other taxpayers and carryback of losses from Section 1256 contracts to offset prior gains from such contracts, respectively, shall not apply.

(c) Section 1222(10) of the Internal Revenue Code, relating to net capital loss, as amended by Section 101 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply, except as otherwise provided.

(d) (1) Except as provided in paragraph (2), the amendments made to this section by the act adding this paragraph shall apply to net capital losses for taxable years beginning on or after December 23, 2010.

(2) Section 1212(a)(3)(B) of the Internal Revenue Code, relating to coordination with general rule, as added by Section 101 of the Regulated Investment Company Modernization Act of 2010 (Public Law 111-325), shall apply to taxable years beginning on or after December 23, 2010.

(Amended by Stats. 2011, Ch. 490, Sec. 11. Effective October 6, 2011.)



24990.6

(a) Section 1245(a)(2)(C) of the Internal Revenue Code, relating to certain deductions treated as amortization, is modified to also refer to Sections 24356.2, 24356.3, and 24356.4.

(b) Section 1245(b)(8) of the Internal Revenue Code, relating to disposition of amortizable Section 197 intangibles, shall apply to dispositions of property on or after January 1, 2010.

(Amended by Stats. 2010, Ch. 14, Sec. 83. Effective January 1, 2011.)



24990.7

The provisions of Section 1248 of the Internal Revenue Code, relating to gain from certain sales or exchanges of stock in certain foreign corporations, shall not apply to transactions occurring after August 20, 1990, in taxable years beginning on or after January 1, 1990.

(Amended by Stats. 2000, Ch. 862, Sec. 212. Effective January 1, 2001.)



24990.8

For taxable years beginning on or after January 1, 2010, specific reference to Section 1223(4) to (16), inclusive, of the Internal Revenue Code in this part shall instead be treated as a reference to Section 1223(3) to (15), inclusive, of the Internal Revenue Code, respectively.

(Added by Stats. 2010, Ch. 14, Sec. 84. Effective January 1, 2011.)



24991

Section 1275(a)(3) of the Internal Revenue Code, relating to the definition of tax-exempt obligation, does not apply but instead the term tax-exempt obligation means an obligation the interest on which is exempt from tax under this part.

(Amended by Stats. 2003, Ch. 185, Sec. 40. Effective January 1, 2004.)



24993

(a) Section 7872 of the Internal Revenue Code, relating to the treatment of loans with below market interest rates, shall apply, except as otherwise provided.

(b) Section 7872(h) of the Internal Revenue Code, relating to exception for loans to qualified continuing care facilities, shall apply to calendar years beginning on or after January 1, 2010, with respect to loans made before, on, or after that date.

(Amended by Stats. 2010, Ch. 14, Sec. 85. Effective January 1, 2011.)



24995

The provisions of Part VI of Subchapter P of Chapter 1 of Subtitle A of the Internal Revenue Code, relating to treatment of certain passive foreign investment companies, shall not be applicable.

(Added by Stats. 1988, Ch. 1465, Sec. 56. Effective September 28, 1988. Applicable to income years beginning on or after January 1, 1988, by Sec. 77 of Ch. 1465.)






ARTICLE 5. Wash Sales of Stock or Securities

24998

The provisions of Sections 1091 and 1092 of the Internal Revenue Code, relating to loss from wash sales of stock or securities, and straddles, respectively, shall be applicable for purposes of this part.

(Repealed and added by Stats. 1988, Ch. 11, Sec. 86. Effective February 19, 1988. Applicable to income years beginning on or after January 1, 1987, by Sec. 95 of Ch. 11.)









CHAPTER 17. Allocation of Income

ARTICLE 1. General Provisions

25101

When the income of a taxpayer subject to the tax imposed under this part is derived from or attributable to sources both within and without the state the tax shall be measured by the net income derived from or attributable to sources within this state in accordance with the provisions of Article 2 (commencing with Section 25120). However, any method of apportionment shall take into account as income derived from or attributable to sources without the state, income derived from or attributable to transportation by sea or air without the state, whether or not the transportation is located in or subject to the jurisdiction of any other state, the United States or any foreign country.

If the Franchise Tax Board reapportions net income upon its examination of any return, it shall, upon the written request of the taxpayer, disclose to it the basis upon which its reapportionment has been made.

(Amended by Stats. 1982, Ch. 466, Sec. 104.)



25101.1

The amendments made at the 1957 Regular Session of the Legislature to Section 25101 of the Revenue and Taxation Code shall be applicable only with respect to income years beginning after December 31, 1956. The determination as to whether income derived from or attributable to transportation by sea or air is allocable to or taxable by California for any income year beginning before January 1, 1957, shall be made as if Section 25101 had not been amended at the 1957 Regular Session of the Legislature and without inferences drawn from the fact that such amendments were not expressly made applicable with respect to income years beginning before January 1, 1957.

(Added by Stats. 1957, Ch. 2097.)



25101.15

If the income of two or more taxpayers is derived solely from sources within this state and their business activities are such that if conducted within and without this state a combined report would be required to determine their business income derived from sources within this state, then such taxpayers shall be allowed to determine their business income in accordance with Section 25101.

(Added by Stats. 1980, Ch. 390, Sec. 1. Effective July 10, 1980. Applicable to income years beginning on or after January 1, 1980, by Sec. 2 of Ch. 390.)



25101.3

The property factor as it relates to the aircraft of an air carrier or foreign air carrier, as defined in Section 1150, or the operator of an air taxi, as defined in Section 1154, shall be allocated on the basis of a formula consisting of time and arrivals and departures as follows:

(a) The time in state is the proportionate amount of time, both in the air and on the ground, that certificated aircraft have spent within the state during the taxable year as compared to the total time everywhere during the taxable year. This factor shall be multiplied by 75 percent.

(b) Arrivals and departures is the number of arrivals in and departures from airports within the state of certificated aircraft during the taxable year as compared to the total number of arrivals in and departures from airports both within this state and elsewhere during the taxable year. This factor shall be multiplied by 25 percent.

(c) The time in state factor shall be added to the arrivals and departures factor.

(d) The figure produced by application of subdivision (c) equals the allocation to be applied to the original cost of property owned or rented by the taxpayer determined under the provisions of Section 25130.

(e) If annual statistics for the taxpayer s taxable year are not available, statistics for representative periods designated by the Franchise Tax Board shall be used provided that permission to do so has been granted to the taxpayer by the Franchise Tax Board.

(Amended by Stats. 2000, Ch. 862, Sec. 214. Effective January 1, 2001.)



25102

In the case of two or more persons, as defined in Section 19 of this code, owned or controlled directly or indirectly by the same interests, the Franchise Tax Board may permit or require the filing of a combined report and such other information as it deems necessary and is authorized to impose the tax due under this part as though the combined entire net income was that of one person, or to distribute, apportion, or allocate the gross income or deductions between or among such persons, if it determines that such consolidation, distribution, apportionment, or allocation is necessary in order to reflect the proper income of any such persons.

(Amended by Stats. 1959, Ch. 273.)



25103

In the case of a corporation doing business within the meaning of this part, whether under agreement or otherwise, in such manner as either directly or indirectly to benefit the members or stockholders of the corporation, or any of them, or any person or persons, directly or indirectly interested in such business, by rendering services of any nature whatsoever, or acquiring or disposing of its products or the goods or commodities in which it deals, at less than a fair price therefore, the Franchise Tax Board, in order to prevent evasion of taxes or clearly to reflect the income of such corporation, may require a report of such facts as it deems necessary, and may determine the amount which shall be deemed to be the entire net income allocable to this State of the business of such corporation for the calendar or fiscal year, and compute the tax upon such net income. In determining the entire net income the Franchise Tax Board shall have regard to the fair profits which, but for any agreement, arrangement, or understanding, might be or could have been obtained from dealing in such products, goods or commodities.

(Repealed and added by Stats. 1955, Ch. 938.)



25104

In the case of a corporation liable to report under this part owning or controlling, either directly or indirectly, another corporation, or other corporations, and in the case of a corporation liable to report under this part and owned or controlled, either directly or indirectly, by another corporation, the Franchise Tax Board may require a consolidated report showing the combined net income or such other facts as it deems necessary. The Franchise Tax Board is authorized and empowered, in such manner as it may determine, to assess the tax against either of the corporations whose net income is involved in the report upon the basis of the combined entire net income and such other information as it may possess, or it may adjust the tax in such other manner as it shall determine to be equitable if it determines it to be necessary in order to prevent evasion of taxes or to clearly reflect the net income earned by said corporation or corporations from business done in this State.

(Added by Stats. 1955, Ch. 938.)



25105

(a) For purposes of this article, other than Section 25102, the income and apportionment factors of two or more corporations shall be included in a combined report only if the corporations, otherwise meeting the requirements of Section 25101 or 25101.15, are members of a commonly controlled group.

(b) A commonly controlled group means any of the following:

(1) A parent corporation and any one or more corporations or chains of corporations, connected through stock ownership (or constructive ownership) with the parent, but only if

(A) The parent owns stock possessing more than 50 percent of the voting power of at least one corporation, and, if applicable,

(B) Stock cumulatively representing more than 50 percent of the voting power of each of the corporations, except the parent, is owned by the parent, one or more corporations described in subparagraph (A), or one or more other corporations that satisfy the conditions of this subparagraph.

(2) Any two or more corporations, if stock representing more than 50 percent of the voting power of the corporations is owned, or constructively owned, by the same person.

(3) Any two or more corporations that constitute stapled entities.

(A) For purposes of this paragraph, stapled entities means any group of two or more corporations if more than 50 percent of the ownership or beneficial ownership of the stock possessing voting power in each corporation consists of stapled interests.

(B) Two or more interests are stapled interests if, by reason of form of ownership restrictions on transfer, or other terms or conditions, in connection with the transfer of one of the interests the other interest or interests are also transferred or required to be transferred.

(4) Any two or more corporations, all of whose stock representing more than 50 percent of the voting power of the corporations is cumulatively owned (without regard to the constructive ownership rules of paragraph (1) of subdivision (e)) by, or for the benefit of, members of the same family. Members of the same family are limited to an individual, his or her spouse, parents, brothers or sisters, grandparents, children and grandchildren, and their respective spouses.

(c) (1) If, in the application of subdivision (b), a corporation is eligible to be treated as a member of more than one commonly controlled group of corporations, the corporation shall elect to be treated as a member of only one commonly controlled group. This election shall remain in effect unless revoked with the approval of the Franchise Tax Board.

(2) Membership in a commonly controlled group shall be treated as terminated in any year, or fraction thereof, in which the conditions of subdivision (b) are not met, except as follows:

(A) When stock of a corporation is sold, exchanged, or otherwise disposed of, the membership of a corporation in a commonly controlled group shall not be terminated, if the requirements of subdivision (b) are again met immediately after the sale, exchange, or disposition.

(B) The Franchise Tax Board may treat the commonly controlled group as remaining in place if the conditions of subdivision (b) are again met within a period not to exceed two years.

(d) A taxpayer may exclude some or all corporations included in a commonly controlled group by reason of paragraph (4) of subdivision (b) by showing that those members of the group are not controlled directly or indirectly by the same interests, within the meaning of the same phrase in Section 482 of the Internal Revenue Code. For purposes of this subdivision, the term controlled includes any kind of control, direct or indirect, whether legally enforceable, and however exercisable or exercised.

(e) Except as otherwise provided, stock is owned when title to the stock is directly held or if the stock is constructively owned.

(1) An individual constructively owns stock that is owned by any of the following:

(A) His or her spouse.

(B) Children, including adopted children, of that individual or the individual s spouse, who have not attained the age of 21 years.

(C) An estate or trust, of which the individual is an executor, trustee, or grantor, to the extent that the estate or trust is for the benefit of that individual s spouse or children.

(2) Stock owned by a corporation, or a member of a controlled group of which the corporation is the parent corporation, is constructively owned by any shareholder owning stock that represents more than 50 percent of the voting power of the corporation.

(3) Stock owned by a partnership is constructively owned by any partner, other than a limited partner, in proportion to the partner s capital interest in the partnership. For this purpose, a partnership is treated as owning proportionately the stock owned by any other partnership in which it has a tiered interest, other than as a limited partner.

(4) In any case where a member of a commonly controlled group, or shareholders, officers, directors, or employees of a member of a commonly controlled group, is a general partner in a limited partnership, stock held by the limited partnership is constructively owned by a limited partner to the extent of its capital interest in the limited partnership.

(f) For purposes of this section, each of the following shall apply:

(1) Corporation means a subchapter S corporation, any other incorporated entity, or any entity defined or treated as a corporation pursuant to Section 23038 or 23038.5.

(2) Person means an individual, a trust, an estate, a qualified employee benefit plan, a limited partnership, or a corporation.

(3) Voting power means the power of all classes of stock entitled to vote that possess the power to elect the membership of the board of directors of the corporation.

(4) More than 50 percent of the voting power means voting power sufficient to elect a majority of the membership of the board of directors of the corporation.

(5) Stock representing voting power includes stock where ownership is retained but the actual voting power is transferred in either of the following manners:

(A) For one year or less.

(B) By proxy, voting trust, written shareholder agreement, or by similar device, where the transfer is revocable by the transferor.

(g) The Franchise Tax Board may prescribe any regulations as may be necessary or appropriate to carry out the purposes of this section, including, but not limited to, regulations that do the following:

(1) Prescribe terms and conditions relating to the election described by subdivision (c), and the revocation thereof.

(2) Disregard transfers of voting power not described by paragraph (5) of subdivision (f).

(3) Treat entities not described by paragraph (2) of subdivision (f) as a person.

(4) Treat warrants, obligations convertible into stock, options to acquire or sell stock, and similar instruments as stock.

(5) Treat holders of a beneficial interest in, or executor or trustee powers over, stock held by an estate or trust as constructively owned by the holder.

(6) Prescribe rules relating to the treatment of partnership agreements which authorize a particular partner or partners to exercise voting power of stock held by the partnership.

(h) This section shall apply to taxable years beginning on or after January 1, 1995.

(Amended by Stats. 2000, Ch. 862, Sec. 215. Effective January 1, 2001.)



25106

(a) (1) In any case in which the income of a corporation is or has been determined under this chapter with reference to the income and apportionment factors of one or more other corporations with which it is doing or has done a unitary business, all dividends paid by one to another of any of those corporations shall, to the extent those dividends are paid out of the income previously described of the unitary business, be eliminated from the income of the recipient and, except for purposes of applying Section 24345, shall not be taken into account under Section 24344 or in any other manner in determining the tax of any member of the unitary group.

(2) (A) For purposes of this section, the dividends described in paragraph (1) include dividends paid out of the income previously described of the unitary business by a member of the unitary group to a corporation formed subsequent to the accrual of the income, if the recipient corporation was part of the unitary group during the period from its formation to its receipt of those dividends.

(B) The Franchise Tax Board may deny any dividend elimination for the dividends described in this paragraph if the board determines that a transaction is entered into or structured with a principal purpose of evading the tax imposed by this part.

(3) For purposes of this section, income previously described of the unitary business shall include income earned by members of the unitary group during taxable years when no member of the unitary group was taxable in this state to the extent that the income of the unitary group would have been determined under this chapter had any member of the corporation s unitary group been subject to tax in this state at the time that income was earned.

(b) The Franchise Tax Board may prescribe any regulations that may be necessary or appropriate to carry out the purpose of this section, which is to prevent taxation of dividends received by a member of a unitary group where those dividends were paid from the income previously described of the unitary business by another member of the same unitary group.

(Amended by Stats. 2008, Ch. 305, Sec. 10. Effective January 1, 2009. Note: See Sec. 14 of Ch. 305.)



25106.5

(a) The Franchise Tax Board may adopt regulations necessary to ensure that the tax liability or net income of any taxpayer whose income derived from or attributable to sources within this state which is required to be determined by a combined report pursuant to Section 25101 or 25110 of this chapter, and of each entity included in the combined report, both during and after the period of inclusion in the combined report is properly reported , determined, computed, assessed, collected, or adjusted.

(b) Notwithstanding subdivision (a), the Franchise Tax Board shall not adopt regulations under the authority of this section which shall in any manner determine, prescribe, or otherwise affect (1) the inclusion or exclusion in the combined report of those entities whose income and apportionment factors are to be taken into account pursuant to Sections 25101 and 25110 of this chapter, or (2) after the period of inclusion, cause the income or expenses of an entity which is excluded from a combined report pursuant to Sections 25101 and 25110 of this part to be included in a combined report.

(Amended by Stats. 1988, Ch. 258, Sec. 7.)



25107

(a) For the purposes of allocation and apportionment of income under Sections 25101 and 25121, an international banking facility maintained by a bank within California shall be considered doing business without the state. Intangible personal property and sales reflected on the segregated books and records recognized by the Board of Governors of the Federal Reserve System as attributable to the international banking facility shall be attributed to that international banking facility in determining the property, payroll, and sales factors of the bank.

(b) As used in this section, bank means a commercial bank, the principal office of which is located in this state and which is incorporated and doing business under the laws of the United States or of this state, a United States branch or agency of a foreign bank, an Edge corporation organized under Section 25 (a) of the Federal Reserve Act, 12 United States Code 611-631, or an Agreement corporation having an agreement or undertaking with the Board of Governors of the Federal Reserve System under Section 25 of the Federal Reserve Act, 12 United States Code 601-604 (a).

(Amended by Stats. 1989, Ch. 1352, Sec. 155. Effective October 2, 1989. Applicable to income years beginning on or after January 1, 1989, by Sec. 172 of Ch. 1352.)



25108

(a) For corporations whose income is subject to the provisions of Section 25101 or 25101.15, the net operating loss determined in accordance with Section 172 of the Internal Revenue Code for a particular taxable year shall be the corporation s net loss for state purposes as defined in subdivision (c).

(b) The net operating loss deduction allowed by Sections 24416, 24416.1, and 24416.2, for a taxable year shall be deducted from net income for state purposes (as defined in subdivision (c)) for that taxable year.

(c) Net income (loss) for state purposes means the sum of the net income or loss of that corporation apportionable to this state and the income or loss allocable to this state as nonbusiness income, as provided by Chapter 17 (commencing with Section 25101).

(Amended by Stats. 2000, Ch. 862, Sec. 216. Effective January 1, 2001.)






ARTICLE 1.5. Water's-Edge Election

25110

(a) Notwithstanding Section 25101, a qualified taxpayer, as defined in paragraph (2) of subdivision (b), that is subject to the tax imposed under this part, may elect to determine its income derived from or attributable to sources within this state pursuant to a water s-edge election in accordance with the provisions of this part, as modified by this article. A taxpayer, that makes a water s-edge election on or after January 1, 2006, shall take into account that portion of its own income and apportionment factors and the income and apportionment factors of its affiliated entities to the extent provided below:

(1) The entire income and apportionment factors of any of the following corporations:

(A) Domestic international sales corporations, as described in Sections 991 to 994, inclusive, of the Internal Revenue Code and foreign sales corporations as described in Sections 921 to 927, inclusive, of the Internal Revenue Code.

(B) Any corporation (other than a bank), regardless of the place where it is incorporated if the average of its property, payroll, and sales factors within the United States is 20 percent or more.

(C) Corporations that are incorporated in the United States, excluding corporations making an election pursuant to Sections 931 to 936, inclusive, of the Internal Revenue Code.

(D) Export trade corporations, as described in Sections 970 to 972, inclusive, of the Internal Revenue Code.

(2) (A) With respect to a corporation that is not described in subparagraphs (A), (B), (C), and (D) of paragraph (1), as provided in either one or both of the following clauses:

(i) The income and apportionment factors of that corporation to the extent of its income derived from or attributable to sources within the United States and its factors assignable to a location within the United States in accordance with paragraph (3) of subdivision (b). Income of that corporation derived from or attributable to sources within the United States as determined by federal income tax laws shall be limited to, and determined from, the books of account maintained by the corporation with respect to its activities conducted within the United States.

(ii) The income and apportionment factors of that corporation that is a controlled foreign corporation, as defined in Section 957 of the Internal Revenue Code, to the extent determined by multiplying the income and apportionment factors of that corporation without application of this subparagraph by a fraction not to exceed one, the numerator of which is the Subpart F income of that corporation for that taxable year and the denominator of which is the earnings and profits of that corporation for that taxable year.

(B) For purposes of this paragraph, both of the following apply:

(i) Subpart F income means Subpart F income as defined in Section 952 of the Internal Revenue Code.

(ii) Earnings and profits means earnings and profits as described in Section 964 of the Internal Revenue Code.

(3) The income and apportionment factors of the corporations described in this subdivision shall be taken into account only to the extent that they would have been taken into account had no election under this section been made.

(4) The Franchise Tax Board shall prescribe regulations to coordinate implementation of subparagraph (A) of paragraph (2) to prevent multiple inclusion or exclusion of income and factors in situations where the same item of income is described in both clauses.

(b) For purposes of this article and Section 24411, all of the following definitions apply:

(1) An affiliated corporation means a corporation that is a member of a commonly controlled group as defined in Section 25105.

(2) A qualified taxpayer means a corporation that does both of the following:

(A) Files with the state tax return, on which the water s-edge election is made, a consent to the taking of depositions, at the time and place most reasonably convenient to all parties, from key domestic corporate individuals and to the acceptance of subpoenas duces tecum requiring reasonable production of documents to the Franchise Tax Board, as provided in Section 19504, by the State Board of Equalization, as provided in Section 5005 of Title 18 of the California Code of Regulations, or by the courts of this state, as provided in Chapter 2 (commencing with Section 1985) of Title 3 of Part 4 of, and Chapter 9 (commencing with Section 2025.010) of Title 4 of Part 4 of, the Code of Civil Procedure. The consent relates to issues of jurisdiction and service and does not waive any defenses that a taxpayer may otherwise have. The consent shall remain in effect as long as the water s-edge election is in effect, and shall be limited to providing that information necessary to review or adjust income or deductions in a manner authorized by Section 482, 861, Subpart F of Part III of Subchapter N, or similar provisions, of the Internal Revenue Code, together with the regulations adopted pursuant to those provisions, and for the conduct of an investigation with respect to any unitary business in which the taxpayer may be involved.

(B) Agrees that, for purposes of this article, dividends received by any corporation whose income and apportionment factors are taken into account pursuant to subdivision (a) from either of the following are functionally related dividends and shall be presumed to be business income:

(i) A corporation of which more than 50 percent of the voting stock is owned, directly or indirectly, by members of the unitary group and which is engaged in the same general line of business.

(ii) Any corporation that is either a significant source of supply for the unitary business or a significant purchaser of the output of the unitary business, or that sells a significant part of its output or obtains a significant part of its raw materials or input from the unitary business. Significant, as used in this subparagraph, means an amount of 15 percent or more of either input or output.

All other dividends shall be classified as business or nonbusiness income without regard to this subparagraph.

(3) The definitions and locations of property, payroll, and sales shall be determined under the laws and regulations that set forth the apportionment formulas used by the individual states to assign net income subject to taxes on, or measured by, net income in that state. If a state does not impose a tax on, or measured by, net income or does not have laws or regulations with respect to the assignment of property, payroll, and sales, the laws and regulations provided in Article 2 (commencing with Section 25120) shall apply.

Sales shall be considered to be made to a state only if the corporation making the sale may otherwise be subject to a tax on, or measured by, net income under the Constitution or laws of the United States, and shall not include sales made to a corporation whose income and apportionment factors are taken into account pursuant to subdivision (a) in determining the amount of income of the taxpayer derived from or attributable to sources within this state.

(4) The United States means the 50 states of the United States and the District of Columbia.

(c) All references in this part to income determined pursuant to Section 25101 shall also mean income determined pursuant to this section.

(Added by Stats. 2006, Ch. 22, Sec. 2. Effective May 8, 2006. Applicable from January 1, 2006, as prescribed in subds. (a) and (b) of Sec. 3 of Ch. 22.)



25111

(a) For taxable years beginning before January 1, 2003, the making of a water s-edge election as provided for in Section 25110 shall be made by contract with the Franchise Tax Board in the original return for a year and shall be effective only if every taxpayer that is a member of the water s-edge group and which is subject to tax under this part makes the election. A single taxpayer that is engaged in more than one business activity subject to allocation and apportionment as provided in Article 2 (commencing with Section 25120) of Chapter 17 may make a separate election for each business. The form and manner of making the water s-edge election shall be prescribed by the Franchise Tax Board. Each contract making a water s-edge election shall be for an initial term of 84 months, except as provided in subdivision (b). Each contract shall provide that on the anniversary date of the contract or any other annual date specified by the contract a year shall be added automatically to the initial term unless notice of nonrenewal is given as provided in subdivision (d). An affiliated corporation that is a member of the water s-edge group and subsequently becomes subject to tax under this part or is a nonelecting taxpayer that is subsequently proved to be a member of the water s-edge group pursuant to a Franchise Tax Board audit determination, as evidenced by a notice of deficiency proposed to be assessed or a notice of tax change, shall be deemed to have elected.

No water s-edge election shall be made for a taxable year beginning prior to January 1, 1988.

(b) A water s-edge election may be terminated by a taxpayer prior to the end of the 84-month period if either of the following occurs:

(1) The taxpayer is acquired directly or indirectly by a nonelecting entity which alone or together with those affiliates included in its combined report is larger than the taxpayer as measured by equity capital.

(2) With the permission of the Franchise Tax Board.

(c) In granting a change of election, the Franchise Tax Board shall impose any conditions that are necessary to prevent the avoidance of tax or to clearly reflect income for the period the election was, or was purported to be, in effect. These conditions may include a requirement that income, including dividends paid from income earned while a water s-edge election was in effect, which would have been included in determining the income of the taxpayer from sources within and without this state pursuant to Section 25101 but for the water s-edge election shall be included in income in the year in which the election is changed.

(d) If the taxpayer desires in any year not to renew the election, the taxpayer shall serve written notice of nonrenewal upon the board at least 90 days in advance of the annual renewal date. Unless that written notice is provided to the board, the election shall be considered renewed as provided in subdivision (a).

(e) If the taxpayer serves notice of intent in any year not to renew the existing water s-edge election, that existing election shall remain in effect for the balance of the period remaining since the original election or the last renewal of the election, as the case may be.

(f) To the extent that a taxpayer would have been required to file on a water s-edge basis in its first taxable year beginning on or after January 1, 2003, pursuant to a water s-edge election made in a prior year under this section, the terms of this section no longer apply and that election shall be deemed to have been made under the terms of Section 25113. However, the commencement date of the election made in a prior year under this section shall continue to be treated as the commencement date of the water s-edge election period for purposes of applying the provisions of Section 25113.

(Amended by Stats. 2003, Ch. 633, Sec. 9. Effective September 30, 2003.)



25111.1

(a) For any taxable year beginning on or after January 1, 1994, consideration for water s-edge contracts in existence as of that date is no longer provided for by law. Contracts entered into for taxable years beginning prior to January 1, 1994, are rescinded for any periods remaining on those contracts commencing on the first day of the taxpayer s first taxable year that begins on or after January 1, 1994. Any fiscal year taxpayer whose contract is in effect as of December 31, 1993, shall continue to be bound by that contract until the close of its taxable year after January 1, 1994, and before December 31, 1994.

(b) Notwithstanding subdivision (a), and except for the purposes of Section 25115, all taxpayers that are members of a water s-edge group consisting of taxpayers with different taxable years shall continue to be bound by the contract in effect as of December 31, 1993, until the taxable year beginning prior to January 1, 1994, and ending in 1994 for each of the taxpayer members of the water s-edge group has ended.

(Amended by Stats. 2000, Ch. 862, Sec. 219. Effective January 1, 2001.)



25112

(a) If a taxpayer electing to file under Section 25110 fails to supply any information described in subdivision (b), the taxpayer shall pay a penalty of one thousand dollars ($1,000) for each taxable year with respect to which the failure occurs.

(b) A taxpayer electing to file pursuant to Section 25110 shall do all of the following:

(1) Retain and make available to the Franchise Tax Board, upon request, the documents and information, including any questionnaires completed and submitted to the Internal Revenue Service or qualified states, that are necessary to audit issues involving attribution of income to the United States or foreign jurisdictions under Sections 482, 861, 863, 902, and 904, and Subpart F of Part III of Subchapter N, or similar sections of the Internal Revenue Code.

(2) Identify, upon request, principal officers or employees who have substantial knowledge of, and access to, documents and records that discuss pricing policies, profit centers, cost centers, and the methods of allocating income and expense among these centers. The information shall include the employees titles and addresses.

(3) Retain and make available, upon request, all documents and correspondence ordinarily available to a corporation included in the water s-edge election that are submitted to, or obtained from, the Internal Revenue Service, foreign countries or their territories or possessions, and competent authority pertaining to ruling requests, rulings, settlement resolutions, and competing claims involving jurisdictional assignment and sourcing of income that affect the assignment of income to the United States. The documents shall include all ruling requests and rulings on reorganizations involving foreign incorporation of branches, all ruling requests and rulings on changing a corporation s jurisdictional incorporation, and all documents that are ordinarily available to a corporation included in the water s-edge election that pertain to the determination of foreign tax liability, including examination reports issued by foreign taxing administrations. If the documents have been translated, the translations shall be furnished.

(4) Retain and make available, upon request, information filed with the Internal Revenue Service to comply with Sections 6038, 6038A, 6038B, 6038C, and 6041 of the Internal Revenue Code.

(5) Upon request, prepare and make available for each corporation organized or created under the laws of the United States or a political subdivision thereof, of which 50 percent or more of its voting stock is directly or indirectly owned or controlled, the information that would be included in the forms described in paragraph (4) if those forms were required for United States corporations.

(6) Retain and make available, upon request, all state tax returns filed by each corporation included under subdivision (a) in each state, including the District of Columbia.

(7) Comply with reasonable requests for information necessary to determine or verify its net income, apportionment factors, or the geographic source of that income pursuant to the Internal Revenue Code.

(8) For purposes of this subdivision, information for any year shall be retained for that period of time in which the taxpayer s income or franchise tax liability to this state may be subject to adjustment, including all periods in which additional income or franchise taxes may be assessed or during which an appeal is pending before the State Board of Equalization or a lawsuit is pending in the courts of this state or the United States with respect to California franchise or income tax.

(c) If the failure continues for more than 90 days after the date on which the Franchise Tax Board mails notice of that failure to the taxpayer, the taxpayer shall pay a penalty (in addition to the amount required under subdivision (a)) of one thousand dollars ($1,000) for each 30-day period (or fraction thereof) during which the failure continues after the expiration of the 90-day period. The increase in any penalty under this subdivision shall not exceed twenty-four thousand dollars ($24,000).

(d) If the taxpayer fails to comply substantially with any formal document request arising out of the examination of the tax treatment of any item (hereafter in this section referred to as the examined item ) before the 90th day after the date of the mailing of the request, any court having jurisdiction of a civil proceeding in which the tax treatment of the examined item is an issue may, upon motion by the Franchise Tax Board, prohibit the introduction by the taxpayer of documentation covered by that request.

(e) For purposes of this section, the time in which information is to be furnished (and the beginning of the 90-day period after notice by the Franchise Tax Board) shall be treated as beginning not earlier than the last day on which reasonable cause existed for failure to furnish the information.

(f) This section shall not apply with respect to any requested documentation if the taxpayer establishes that the failure to provide the documentation, as requested by the Franchise Tax Board, is due to reasonable cause. For purposes of subdivision (d), the fact that a foreign jurisdiction would impose a civil or criminal penalty on the taxpayer (or any other person) for disclosing the requested documentation is not reasonable cause unless, after in-camera review of the documentation, the court finds otherwise.

(g) For purposes of this section, the term formal document request means any request (made after the normal request procedures have failed to produce the requested documentation) for the production of documentation that is mailed by registered or certified mail to the taxpayer at its last known address and that sets forth all of the following:

(1) The time and place for the production of the documentation.

(2) A statement of the reason the documentation previously produced (if any) is not sufficient.

(3) A description of the documentation being sought.

(4) The consequences to the taxpayer of the failure to produce the documentation described in this section.

(h) Notwithstanding any other law or rule of law, any taxpayer to whom a formal document request is mailed may begin a proceeding to quash that request not later than the 90th day after the date the request was mailed. In that proceeding, the Franchise Tax Board may seek to compel compliance with the request.

(i) The superior courts of the State of California for the Counties of Los Angeles, Sacramento, and San Diego, and for the City and County of San Francisco shall have jurisdiction to hear any proceeding brought under subdivision (h). An order denying the petition shall be deemed a final order that may be appealed.

The running of the 90-day period referred to in subdivision (c) shall be suspended during any period during which a proceeding brought under subdivision (h) is pending.

(j) For purposes of this section, documentation means any documentation which may be relevant or material to the tax treatment of the examined item.

(k) The Franchise Tax Board, and any court having jurisdiction over a proceeding under subdivision (g), may extend the 90-day period referred to in subdivision (b).

(l) If any corporation takes any action as provided in subdivision (h), the running of any period of limitations under Sections 19057 to 19067, inclusive (relating to the assessment and collection of tax), or under Section 19704 (relating to criminal prosecutions) with respect to that corporation shall be suspended for the period during which the proceedings under subdivision (h) and appeals thereto are pending.

(Amended by Stats. 2000, Ch. 862, Sec. 220. Effective January 1, 2001.)



25113

(a) Except as provided in subdivision (f), for taxable years beginning on or after January 1, 2003, the election provided for in Section 25110 shall be made on an original, timely filed return for the year of the election. The election will be considered valid if both of the following conditions are satisfied:

(1) The tax is computed in a manner consistent with a water s-edge election.

(2) A written notification of election is filed with the return on a form prescribed by the Franchise Tax Board. Pursuant to regulations promulgated under this section, the Franchise Tax Board may accept the filing of other objective evidence that supports the conclusion that a water s-edge election was intended in lieu of notification on the designated form.

(b) Except as otherwise provided, a water s-edge election shall be effective only if made by every member of the self-assessed combined reporting group that is subject to taxation under this part.

(1) An election made on a group return of a self-assessed combined reporting group shall constitute an election by each taxpayer member included in that group return, unless one of those taxpayers files a separate return in which no election is made and paragraph (2) does not apply.

(2) A taxpayer that fails to make an election on its own timely filed original return shall be deemed to have elected if either of the following applies:

(A) It has a parent corporation that is an electing taxpayer that included the income and apportionment factors of the nonelecting taxpayer in the self-assessed combined reporting group reflected in the electing parent s timely filed original return, including a group return.

(B) The income and apportionment factors of the nonelecting taxpayer are reflected in the self-assessed combined reporting group of a timely filed original return of an electing taxpayer, and the notification of election filed by the electing taxpayer pursuant to paragraph (2) of subdivision (a) is signed by an officer or other authorized agent of either a parent corporation of the nonelecting taxpayer or another corporation with authority to bind the nonelecting taxpayer to an election.

(3) For purposes of this subdivision, a parent corporation of the taxpayer is a corporation that owns or constructively owns stock possessing more than 50 percent of the voting power of the taxpayer as determined under subdivisions (e) and (f) of Section 25105.

(4) If a corporation that is a member of a combined reporting group is not itself subject to taxation under this part in the year for which the water s-edge election is made, but subsequently becomes subject to taxation under this part, that corporation shall be deemed to have elected with the other taxpayer members of the combined reporting group.

(5) A taxpayer that is engaged in more than one apportioning trade or business as defined in paragraph (6) of subdivision (d) of Section 25128 may make a separate election for each apportioning trade or business.

(c) A water s-edge election shall remain in effect or be terminated in accordance with this subdivision.

(1) Except as otherwise provided in this subdivision, if one or more electing taxpayer members of a combined reporting group later become disaffiliated or otherwise cease to be included in the combined reporting group, the water s-edge election shall remain in effect as to both the departing taxpayer members and any remaining taxpayer members.

(2) If an electing taxpayer and a nonelecting taxpayer become members of a new unitary affiliate group, the nonelecting taxpayer shall be deemed to have elected if the value of the total business assets of the electing taxpayer, and its component unitary group, if any, is larger than the value of the total business assets of the nonelecting taxpayer, and its component unitary group, if any. Otherwise, the water s-edge election shall be automatically terminated at the time the electing members become part of the combined report. For purposes of applying paragraphs (9) and (10), the commencement date of the deemed election shall be the same as the commencement date of the electing taxpayers.

(3) If taxpayers filing under water s-edge elections with different commencement dates become members of a new unitary affiliate group, the earliest election date shall be deemed to apply to all electing taxpayers if the total business assets of the earlier electing taxpayer, and its component unitary group, if any, is larger than the value of the total business assets of the later electing taxpayer, and its component unitary group, if any. Otherwise, the later election commencement date shall apply to all electing taxpayers.

(4) (A) If a taxpayer with an election that has been terminated under paragraph (9) or (10) becomes a member of a new unitary affiliate group that includes another electing or nonelecting taxpayer not affected by those paragraphs, any water s-edge election of the other taxpayer member, if applicable, shall terminate, and any restrictions on making a new water s-edge election, relating to an election terminated under those paragraphs, shall apply to all taxpayer members of the new unitary affiliate group if the total business assets of the taxpayer with the terminated election, and its component unitary group, if any, is larger than the other taxpayer, and its component unitary group, if any. Otherwise, paragraph (2) shall apply, if applicable. If paragraph (2) does not apply, all taxpayer members of the new unitary affiliate group will be treated as nonelecting taxpayers that are not subject to any restrictions on making a new water s-edge election.

(B) If two nonelecting taxpayers with different termination dates under paragraph (9) or (10) become members of a new unitary affiliate group, the earliest termination date shall be deemed to apply to all nonelecting taxpayers, as well as any restrictions on making a new water s-edge election relating to that termination, if the total business assets of the earlier terminating taxpayer, and its component unitary group, if any, is larger than the value of the total business assets of the later terminating taxpayer, and its component unitary group, if any. Otherwise, the later termination date, and the related restrictions on making a new water s-edge election, shall apply to all taxpayer members of the new unitary affiliate group.

(5) (A) Except as provided in subparagraph (B), if one or more electing taxpayers did not report their income and apportionment factors as members of a combined reporting group with one or more nonelecting taxpayers, and, pursuant to a Franchise Tax Board audit determination, the nonelecting taxpayers, are properly in the same combined reporting group as the electing taxpayers, the water s-edge election of the electing taxpayers shall remain in effect and the nonelecting taxpayers shall be deemed to have made a water s-edge election. The commencement date of the deemed water s-edge election shall be the same as the commencement date of the electing taxpayers.

(B) Subparagraph (A) may not apply if the value of total business assets of the electing taxpayers does not exceed the value of total business assets of the nonelecting taxpayers. In that event, the water s-edge election of each electing taxpayer is terminated as of the date the nonelecting taxpayers are, pursuant to the audit determination described in subparagraph (A), properly included in the same combined reporting group as the electing taxpayers.

(C) For purposes of applying the business asset test of this paragraph, the term business assets shall have the same meaning as subparagraph (A) of paragraph (6), except that the business assets of other members of the unitary affiliate group that are not taxpayers shall not be taken into account.

(D) Notwithstanding subparagraph (A), nonelecting taxpayers may not be deemed to have made a water s-edge election if the Franchise Tax Board audit determination described in subparagraph (A) is withdrawn or otherwise overturned.

(6) For purposes of paragraphs (2) to (5), inclusive, the following shall apply:

(A) Business assets are assets, including intangible assets, other than stock of a member of the unitary affiliate group, which are used in the conduct of the business of the unitary affiliate group or would produce business income to the unitary affiliate group, if an election were not in place, if the assets were sold. Business assets shall be valued at net book value.

(B) The phrase unitary affiliate group refers to all of those corporations that would constitute a unitary group if a water s-edge election were not made.

(C) The phrase new unitary affiliate group refers to a unitary affiliate group that is created by a new affiliation of two or more corporations, or by the addition of one or more new members to an existing unitary affiliate group.

(D) The phrase component unitary group means that portion of a group of corporations that have become members of a new unitary affiliate group that were members of their own respective unitary affiliate group prior to entering the new unitary affiliate group, disregarding any corporations that did not become part of the new unitary group.

(7) In the application of paragraphs (2) to (4), inclusive, a series of acquisitions as steps of a single transaction shall be aggregated as a single change of membership.

(8) In the event of a merger or consolidation, the water s-edge status and election commencement date or termination date of the surviving corporation shall be consistent with the result that would have been obtained under paragraphs (2) to (4), inclusive, if the surviving corporation had acquired the stock of the transferor corporation.

(9) A water s-edge election may be terminated without the consent of the Franchise Tax Board after it has been in effect for at least 84 months. The termination shall be made on an original, timely filed return for the first year in which the water s-edge election is to be terminated. To be effective, the termination shall be made by every taxpayer that is a member of the water s-edge group in the same manner as the election provided under subdivisions (a) and (b).

(10) A water s-edge election may be terminated before the 84-month period described in paragraph (9) has elapsed, but only with the consent of the Franchise Tax Board. A request for termination shall be made at the time and in the manner specified by the Franchise Tax Board.

(A) The request may be granted for good cause. For purposes of this section, good cause shall have the same meaning as specified in Treasury Regulations Section 1.1502-75(c).

(B) The Franchise Tax Board shall consent to a termination requested by all members of a water s-edge group, if the purpose of the request is to permit the state to contract with an expatriate corporation, or its subsidiary, pursuant to paragraph (2) of subdivision (b) of Section 10286 of the Public Contract Code. A water s-edge election terminated pursuant to this subparagraph shall, however, be effective for the year in which the expatriate corporation, or its subsidiary, enters into the contract with the state.

(11) Except for deemed elections as provided in paragraphs (2), (4), and (5), if a water s-edge election is terminated under paragraph (9) or (10), another election may not be made under this section for any taxable year that begins within the 84-month period following the last day of the election period that was terminated. The Franchise Tax Board may waive the application of this prohibition period for good cause.

(12) A water s-edge election shall remain in effect until terminated.

(d) For purposes of this section, the following shall apply:

(1) A combined reporting group means those corporations whose income and apportionment factors are properly considered pursuant to this chapter in computing the income of the individual taxpayer that is derived from or attributable to sources within this state, taking into account a valid water s-edge election.

(2) A group return refers to the single return which taxpayer members of a combined reporting group may elect by contract to file, in the form and manner prescribed by the Franchise Tax Board, in lieu of filing their own respective returns.

(3) A self-assessed combined reporting group means that group of corporations whose income and apportionment factors are reflected in a combined report prepared pursuant to this chapter in a timely filed return, taking into account the effects of a purported water s-edge election, whether or not the membership of the corporations in that combined report was correctly determined.

(e) The Franchise Tax Board may prescribe any regulations as may be necessary or appropriate to carry out the purposes of this section.

(f) To the extent that a taxpayer would have been required to file on a water s-edge basis in its first taxable year beginning on or after January 1, 2003, pursuant to a water s-edge election made in a prior year under Section 25111, the terms of Section 25111 may not apply and the election shall be deemed to have been made under the terms of this section. However, the commencement date of the election made in a prior year under Section 25111 shall continue to be treated as the commencement date of the water s-edge election period for purposes of applying this section.

(Added by Stats. 2003, Ch. 657, Sec. 4. Effective January 1, 2004.)



25114

(a) The Franchise Tax Board, for purposes of administering the provisions of this article, shall examine all returns filed by taxpayers subject to these provisions.

(b) (1) In any case of two or more organizations, trades, or businesses, whether or not organized in the United States and whether or not affiliated, owned or controlled directly or indirectly by the same interests, the Franchise Tax Board may distribute, apportion, or allocate gross income, deductions, credits, or allowances between or among these organizations, trades, or businesses, if the board determines that the distribution, apportionment, or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of these organizations, trades, or businesses. In the case of any transfer, or license, of intangible property, within the meaning of Section 936(h)(3)(B) of the Internal Revenue Code, the income with respect to that transfer or license shall be commensurate with the income attributable to the intangible property.

(2) In making distributions, apportionments, and allocations under this section, the Franchise Tax Board shall generally follow the rules, regulations, and procedures of the Internal Revenue Service in making audits under Section 482 of the Internal Revenue Code. Any of these rules, regulations, and procedures adopted by the Franchise Tax Board shall not be subject to review by the Office of Administrative Law.

(3) If the Internal Revenue Service has conducted a detailed audit pursuant to Section 482 of the Internal Revenue Code or Subchapter N of Chapter 1 of Subtitle A of the Internal Revenue Code and has made adjustments pursuant to those provisions, it shall be presumed, to the extent that the provisions relate to the determination of the amount of income and factors required to be taken into account pursuant to Section 25110, that no further adjustments are necessary for this state s purposes. If the Internal Revenue Service has conducted a detailed audit pursuant to Section 482 of the Internal Revenue Code or Subchapter N of Chapter 1 of Subtitle A of the Internal Revenue Code and has made or proposed no adjustments to the transactions examined, it shall be presumed, to the extent that the provisions relate to the determination of the amount of income and factors required to be taken into account pursuant to Section 25110, that no adjustment is necessary for this state s purposes. These presumptions apply to all Internal Revenue Service audit determinations, including determinations made by the Appeals and Competent Authority. These presumptions shall be overcome if the Franchise Tax Board or the taxpayer demonstrates that an adjustment or a failure to make an adjustment was erroneous, if it demonstrates that the results of such an adjustment would produce a minimal tax change for federal purposes because of correlative or offsetting adjustments or for other reasons, or if substantially the same federal tax result was obtained under other sections of the Internal Revenue Code. No inference shall be drawn from an Internal Revenue Service failure to audit international transactions pursuant to Section 482 of the Internal Revenue Code or Subchapter N of Chapter 1 of Subtitle A of the Internal Revenue Code and it shall not be presumed that any of those transactions were correctly reported.

(c) The amendments made to this section by the act adding this subdivision shall apply to examinations commenced by the Franchise Tax Board on or after the effective date of that act. An examination will be considered commenced when a taxpayer is first contacted by the Franchise Tax Board concerning any examination with respect to the taxpayer s return.

(Amended by Stats. 2007, Ch. 306, Sec. 1. Effective January 1, 2008.)



25116

Notwithstanding paragraph (1) of subdivision (a) of Section 23051.5, when provisions of this article refer to provisions of the Internal Revenue Code that do not otherwise apply for purposes of Part 10.2 (commencing with Section 18401) or this part, the term Internal Revenue Code means Title 26 of the United States Code, including all amendments thereto, as in effect for federal purposes for the taxable period, except as otherwise specifically provided in this article.

(Added by Stats. 2003, Ch. 633, Sec. 11. Effective September 30, 2003.)






ARTICLE 2. Uniform Division of Income for Tax Purposes Act

25120

As used in Sections 25120 to 25139, inclusive, which shall hereafter be referred to as this act, unless the context otherwise requires:

(a) Business income means income arising from transactions and activity in the regular course of the taxpayer s trade or business and includes income from tangible and intangible property if the acquisition, management, and disposition of the property constitute integral parts of the taxpayer s regular trade or business operations.

(b) Commercial domicile means the principal place from which the trade or business of the taxpayer is directed or managed.

(c) Compensation means wages, salaries, commissions and any other form of remuneration paid to employees for personal services.

(d) Nonbusiness income means all income other than business income.

(e) For taxable years beginning before January 1, 2011, sales means all gross receipts of the taxpayer not allocated under Sections 25123 to 25127, inclusive.

(f) For taxable years beginning on or after January 1, 2011:

(1) Sales means all gross receipts of the taxpayer not allocated under Sections 25123 to 25127, inclusive.

(2) Gross receipts means the gross amounts realized (the sum of money and the fair market value of other property or services received) on the sale or exchange of property, the performance of services, or the use of property or capital (including rents, royalties, interest, and dividends) in a transaction that produces business income, in which the income, gain, or loss is recognized (or would be recognized if the transaction were in the United States) under the Internal Revenue Code, as applicable for purposes of this part. Amounts realized on the sale or exchange of property shall not be reduced by the cost of goods sold or the basis of property sold. Gross receipts, even if business income, shall not include the following items:

(A) Repayment, maturity, or redemption of the principal of a loan, bond, mutual fund, certificate of deposit, or similar marketable instrument.

(B) The principal amount received under a repurchase agreement or other transaction properly characterized as a loan.

(C) Proceeds from issuance of the taxpayer s own stock or from sale of treasury stock.

(D) Damages and other amounts received as the result of litigation.

(E) Property acquired by an agent on behalf of another.

(F) Tax refunds and other tax benefit recoveries.

(G) Pension reversions.

(H) Contributions to capital (except for sales of securities by securities dealers).

(I) Income from discharge of indebtedness.

(J) Amounts realized from exchanges of inventory that are not recognized under the Internal Revenue Code.

(K) Amounts received from transactions in intangible assets held in connection with a treasury function of the taxpayer s unitary business and the gross receipts and overall net gains from the maturity, redemption, sale, exchange, or other disposition of those intangible assets. For purposes of this subparagraph, treasury function means the pooling, management, and investment of intangible assets for the purpose of satisfying the cash flow needs of the taxpayer s trade or business, such as providing liquidity for a taxpayer s business cycle, providing a reserve for business contingencies, and business acquisitions, and also includes the use of futures contracts and options contracts to hedge foreign currency fluctuations. A taxpayer principally engaged in the trade or business of purchasing and selling intangible assets of the type typically held in a taxpayer s treasury function, such as a registered broker-dealer, is not performing a treasury function, for purposes of this subparagraph, with respect to income so produced.

(L) Amounts received from hedging transactions involving intangible assets. A hedging transaction means a transaction related to the taxpayer s trading function involving futures and options transactions for the purpose of hedging price risk of the products or commodities consumed, produced, or sold by the taxpayer.

(3) Exclusion of an item from the definition of gross receipts shall not be determinative of its character as business or nonbusiness income.

(4) The changes to this section by the act adding this sentence pertaining to taxable years beginning before January 1, 2011, constitute clarifying, nonsubstantive changes.

(g) State means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country or political subdivision thereof.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 17, Sec. 10. Effective February 20, 2009.)



25121

Any taxpayer having income from business activity which is taxable both within and without this state shall allocate and apportion its net income as provided in this act.

(Added by Stats. 1966, Ch. 2.)



25122

For purposes of allocation and apportionment of income under this act, a taxpayer is taxable in another state if (a) in that state it is subject to a net income tax, a franchise tax measured by net income, a franchise tax for the privilege of doing business, or a corporate stock tax, or (b) that state has jurisdiction to subject the taxpayer to a net income tax regardless of whether, in fact, the state does or does not.

(Added by Stats. 1966, Ch. 2.)



25123

Rents and royalties from real or tangible personal property, capital gains, interest, dividends, or patent or copyright royalties, to the extent that they constitute nonbusiness income, shall be allocated as provided in Sections 25124 through 25127 of this act.

(Added by Stats. 1966, Ch. 2.)



25124

(a) Net rents and royalties from real property located in this state are allocable to this state.

(b) Net rent and royalties from tangible personal property are allocable to this state:

(1) If and to the extent that the property is utilized in this state, or

(2) In their entirety if the taxpayer s commercial domicile is in this state and the taxpayer is not organized under the laws of or taxable in the state in which the property is utilized.

(c) The extent of utilization of tangible personal property in a state is determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of physical location of the property in the state during the rental or royalty period in the taxable year and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the taxable year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the taxpayer, tangible personal property is utilized in the state in which the property was located at the time the rental or royalty payer obtained possession.

(Amended by Stats. 2000, Ch. 862, Sec. 221. Effective January 1, 2001.)



25125

(a) Capital gains and losses from sales of real property located in this state are allocable to this state.

(b) Capital gains and losses from sales of tangible personal property are allocable to this state if:

(1) The property had a situs in this state at the time of the sale, or

(2) The taxpayer s commercial domicile is in this state and the taxpayer is not taxable in the state in which the property had a situs.

(c) Except in the case of the sale of a partnership interest, capital gains and losses from sales of intangible personal property are allocable to this state if the taxpayer s commercial domicile is in this state.

(d) Gain or loss on the sale of a partnership interest is allocable to this state in the ratio of the original cost of partnership tangible property in the state to the original cost of partnership tangible property everywhere, determined at the time of the sale. In the event that more than 50 percent of the value of partnership s assets consist of intangibles, gain or loss from the sale of the partnership interest is allocated to this state in accordance with the sales factor of the partnership for its first full tax period immediately preceding the tax period of the partnership during which the partnership interest was sold.

(Amended by Stats. 1988, Ch. 1170, Sec. 2. Effective September 22, 1988. Operative January 1, 1989, by Sec. 3 of Ch. 1170.)



25126

Interest and dividends are allocable to this state if the taxpayer s commercial domicile is in this state.

(Added by Stats. 1966, Ch. 2.)



25127

(a) Patent and copyright royalties are allocable to this state:

(1) If and to the extent that the patent or copyright is utilized by the payor in this state, or

(2) If and to the extent that the patent or copyright is utilized by the payor in a state in which the taxpayer is not taxable and the taxpayer s commercial domicile is in this state.

(b) A patent is utilized in a state to the extent that it is employed in production, fabrication, manufacturing, or other processing in the state or to the extent that a patented product is produced in the state. If the basis of receipts from patent royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the patent is utilized in the state in which the taxpayer s commercial domicile is located.

(c) A copyright is utilized in a state to the extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in the state in which the taxpayer s commercial domicile is located.

(Added by Stats. 1966, Ch. 2.)



25128

(a) Notwithstanding Section 38006, for taxable years beginning before January 1, 2013, all business income shall be apportioned to this state by multiplying the business income by a fraction, the numerator of which is the property factor plus the payroll factor plus twice the sales factor, and the denominator of which is four, except as provided in subdivision (b) or (c).

(b) If an apportioning trade or business derives more than 50 percent of its gross business receipts from conducting one or more qualified business activities, all business income of the apportioning trade or business shall be apportioned to this state by multiplying business income by a fraction, the numerator of which is the property factor plus the payroll factor plus the sales factor, and the denominator of which is three.

(c) For purposes of this section, a qualified business activity means the following:

(1) An agricultural business activity.

(2) An extractive business activity.

(3) A savings and loan activity.

(4) A banking or financial business activity.

(d) For purposes of this section:

(1) Gross business receipts means gross receipts described in subdivision (e) or (f) of Section 25120 (other than gross receipts from sales or other transactions within an apportioning trade or business between members of a group of corporations whose income and apportionment factors are required to be included in a combined report under Section 25101, limited, if applicable, by Section 25110), whether or not the receipts are excluded from the sales factor by operation of Section 25137.

(2) Agricultural business activity means activities relating to any stock, dairy, poultry, fruit, furbearing animal, or truck farm, plantation, ranch, nursery, or range. Agricultural business activity also includes activities relating to cultivating the soil or raising or harvesting any agricultural or horticultural commodity, including, but not limited to, the raising, shearing, feeding, caring for, training, or management of animals on a farm as well as the handling, drying, packing, grading, or storing on a farm any agricultural or horticultural commodity in its unmanufactured state, but only if the owner, tenant, or operator of the farm regularly produces more than one-half of the commodity so treated.

(3) Extractive business activity means activities relating to the production, refining, or processing of oil, natural gas, or mineral ore.

(4) Savings and loan activity means any activities performed by savings and loan associations or savings banks which have been chartered by federal or state law.

(5) Banking or financial business activity means activities attributable to dealings in money or moneyed capital in substantial competition with the business of national banks.

(6) Apportioning trade or business means a distinct trade or business whose business income is required to be apportioned under Sections 25101 and 25120, limited, if applicable, by Section 25110, using the same denominator for each of the applicable payroll, property, and sales factors.

(7) Paragraph (4) of subdivision (c) shall apply only if the Franchise Tax Board adopts the Proposed Multistate Tax Commission Formula for the Uniform Apportionment of Net Income from Financial Institutions, or its substantial equivalent, and shall become operative upon the same operative date as the adopted formula.

(8) In any case where the income and apportionment factors of two or more savings associations or corporations are required to be included in a combined report under Section 25101, limited, if applicable, by Section 25110, both of the following shall apply:

(A) The application of the more than 50 percent test of subdivision (b) shall be made with respect to the gross business receipts of the entire apportioning trade or business of the group.

(B) The entire business income of the group shall be apportioned in accordance with either subdivision (a) or (b), or Section 25128.5 or 25128.7, as applicable.

(Amended November 6, 2012, by initiative Proposition 39, Sec. 4.)



25128.7

Notwithstanding Section 38006, for taxable years beginning on or after January 1, 2013, all business income of an apportioning trade or business, other than an apportioning trade or business described in subdivision (b) of Section 25128, shall be apportioned to this state by multiplying the business income by the sales factor.

(Added November 6, 2012, by initiative Proposition 39, Sec. 6.)



25129

The property factor is a fraction, the numerator of which is the average value of the taxpayer s real and tangible personal property owned or rented and used in this state during the taxable year and the denominator of which is the average value of all the taxpayer s real and tangible personal property owned or rented and used during the taxable year.

(Amended by Stats. 2000, Ch. 862, Sec. 222. Effective January 1, 2001.)



25130

Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at eight times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the taxpayer less any annual rental rate received by the taxpayer from subrentals.

(Added by Stats. 1966, Ch. 2.)



25131

The average value of property shall be determined by averaging the values at the beginning and ending of the taxable year but the Franchise Tax Board may require the averaging of monthly values during the taxable year if reasonably required to reflect properly the average value of the taxpayer s property.

(Amended by Stats. 2000, Ch. 862, Sec. 223. Effective January 1, 2001.)



25132

The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the taxable year by the taxpayer for compensation, and the denominator of which is the total compensation paid everywhere during the taxable year.

(Amended by Stats. 2000, Ch. 862, Sec. 224. Effective January 1, 2001.)



25133

Compensation is paid in this state if:

(a) The individual s service is performed entirely within the state; or

(b) The individual s service is performed both within and without the state, but the service performed without the state is incidental to the individual s service within the state; or

(c) Some of the service is performed in the state and (1) the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in the state, or (2) the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual s residence is in this state.

(Added by Stats. 1966, Ch. 2.)



25134

The sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this state during the taxable year, and the denominator of which is the total sales of the taxpayer everywhere during the taxable year.

(Amended by Stats. 2000, Ch. 862, Sec. 225. Effective January 1, 2001.)



25135

(a) Sales of tangible personal property are in this state if:

(1) The property is delivered or shipped to a purchaser, other than the United States government, within this state regardless of the f.o.b. point or other conditions of the sale.

(2) The property is shipped from an office, store, warehouse, factory, or other place of storage in this state and (A) the purchaser is the United States government or (B) the taxpayer is not taxable in the state of the purchaser.

(b) For taxable years beginning on or after January 1, 2011, for purposes of determining whether sales are in this state and included in the numerator of the sales factor, all sales of the combined reporting group properly assigned to this state under this section shall be included in the sales factor numerator for this state regardless of whether the member of the combined reporting group making the sale is subject to the taxes imposed under Chapter 2 (commencing with Section 23101) or Chapter 3 (commencing with Section 23501) of this part. All sales not assigned to this state pursuant to subdivision (a) shall not be included in the sales factor numerator for this state if a member of the combined reporting group of the taxpayer is taxable in the state of the purchaser.

(c) The Franchise Tax Board may prescribe regulations as necessary or appropriate to carry out the purposes of this section.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 17, Sec. 12. Effective February 20, 2009.)



25136

(a) Notwithstanding Section 38006, for taxable years beginning on or after January 1, 2013, sales, other than sales of tangible personal property, are in this state if:

(1) Sales from services are in this state to the extent the purchaser of the service received the benefit of the services in this state.

(2) Sales from intangible property are in this state to the extent the property is used in this state. In the case of marketable securities, sales are in this state if the customer is in this state.

(3) Sales from the sale, lease, rental, or licensing of real property are in this state if the real property is located in this state.

(4) Sales from the rental, lease, or licensing of tangible personal property are in this state if the property is located in this state.

(b) The Franchise Tax Board may prescribe regulations as necessary or appropriate to carry out the purposes of this section.

(Repealed (in Sec. 7) and added November 6, 2012, by initiative Proposition 39, Sec. 8. Section applicable, by subd. (a), for taxable years beginning on or after January 1, 2013.)



25136.1

(a) For taxable years beginning on or after January 1, 2013, a qualified taxpayer that apportions its business income under Section 25128.7 shall apply the following provisions:

(1) Notwithstanding Section 25137, qualified sales assigned to this state shall be equal to 50 percent of the amount of qualified sales that would be assigned to this state pursuant to Section 25136 but for the application of this section. The remaining 50 percent shall not be assigned to this state.

(2) All other sales shall be assigned pursuant to Section 25136.

(b) For purposes of this section:

(1) Qualified taxpayer means a member, as defined in paragraph (10) of subdivision (b) of Section 25106.5 of Title 18 of the California Code of Regulations as in effect on the effective date of the act adding this section, of a combined reporting group that is also a qualified group.

(2) Qualified group means a combined reporting group, as defined in paragraph (3) of subdivision (b) of Section 25106.5 of Title 18 of the California Code of Regulations, as in effect on the effective date of the act adding this section, that satisfies the following conditions:

(A) Has satisfied the minimum investment requirement for the taxable year.

(B) For the combined reporting group s taxable year beginning in calendar year 2006, the combined reporting group derived more than 50 percent of its United States network gross business receipts from the operation of one or more cable systems.

(C) For purposes of satisfying the requirements of subparagraph (B), the following rules shall apply:

(i) If a member of the combined reporting group for the taxable year was not a member of the same combined reporting group for the taxable year beginning in calendar year 2006, the gross business receipts of that nonincluded member shall be included in determining the combined reporting group s gross business receipts for its taxable year beginning in calendar year 2006 as if the nonincluded member were a member of the combined reporting group for the taxable year beginning in calendar year 2006.

(ii) The gross business receipts shall include the gross business receipts of a qualified partnership, but only to the extent of a member s interest in the partnership.

(3) Cable system and network shall have the same meaning as defined in Section 5830 of the Public Utilities Code, as in effect on the effective date of the act adding this section. Network services means video, cable, voice, or data services.

(4) Gross business receipts means gross receipts as defined in paragraph (2) of subdivision (f) of Section 25120 (other than gross receipts from sales or other transactions between or among members of a combined reporting group, limited, if applicable, by Section 25110).

(5) Minimum investment requirement means qualified expenditures of not less than two hundred fifty million dollars ($250,000,000) by a combined reporting group during the calendar year that includes the beginning of the taxable year.

(6) Qualified expenditures means any combination of expenditures attributable to this state for tangible property, payroll, services, franchise fees, or any intangible property distribution or other rights, paid or incurred by or on behalf of a member of a combined reporting group.

(A) An expenditure for other than tangible property shall be attributable to this state if the member of the combined reporting group received the benefit of the purchase or expenditure in this state.

(B) A purchase of or expenditure for tangible property shall be attributable to this state if the property is placed in service in this state.

(C) Qualified expenditures shall include expenditures by a combined reporting group for property or services purchased, used, or rendered by independent contractors in this state.

(D) Qualified expenditures shall also include expenditures by a qualified partnership, but only to the extent of the member s interest in the partnership.

(7) Qualified partnership means a partnership if the partnership s income and apportionment factors are included in the income and apportionment factors of a member of the combined reporting group, but only to the extent of the member s interest in the partnership.

(8) Qualified sales means gross business receipts from the provision of any network services, other than gross business receipts from the sale or rental of customer premises equipment. Qualified sales shall include qualified sales by a qualified partnership, but only to the extent of a member s interest in the partnership.

(c) The rules in this section with respect to qualified sales by a qualified partnership are intended to be consistent with the rules for partnerships under paragraph (3) of subdivision (f) of Section 25137-1 of Title 18 of the California Code of Regulations.

(Added November 6, 2012, by initiative Proposition 39, Sec. 9. Note: Prop. 39 is titled the California Clean Energy Jobs Act.)



25137

If the allocation and apportionment provisions of this act do not fairly represent the extent of the taxpayer s business activity in this state, the taxpayer may petition for or the Franchise Tax Board may require, in respect to all or any part of the taxpayer s business activity, if reasonable:

(a) Separate accounting;

(b) The exclusion of any one or more of the factors;

(c) The inclusion of one or more additional factors which will fairly represent the taxpayer s business activity in this state; or

(d) The employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer s income.

(Added by Stats. 1966, Ch. 2.)



25138

This act shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it. Enactment of Article IV of the Multistate Tax Compact (as set forth in Section 38006 of the code) pertaining to the allocation and apportionment of income shall be construed as a reenactment of Sections 25120 to 25137, inclusive, without any inference that a change in interpretation is implied by such enactment.

(Amended by Stats. 1974, Ch. 1381.)



25139

Sections 25120 to 25139, inclusive, may be cited as the Uniform Division of Income for Tax Purposes Act.

(Added by Stats. 1966, Ch. 2.)



25140

Accounting procedures shall be adopted which will separately reflect the revenues attributable to dividends received by corporations having commercial domiciles in this state.

In view of pending litigation concerning the proper treatment of intercompany dividends, it is not intended by enactment of this act that any inference be drawn from it in such litigation.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 167.)



25141

(a) For purposes of this section, the following definitions shall apply:

(1) Entity means an individual, corporation, association, partnership, limited liability company, estate, trust, or any combination thereof.

(2) Person means an individual or corporation.

(3) Professional athletic team means any entity which has all of the following characteristics:

(A) Employs concurrently during the taxable year five or more persons, who are compensated for being participating members of an athletic team engaging in public contests.

(B) Is a member of a league composed of at least five entities which are engaged in the operation of an athletic team and which are located in this and other states or in other countries.

(C) Has total minimum paid attendance in the aggregate for all contests wherever played during the taxable year of 40,000 persons.

(D) Has minimum gross income in the taxable year of one hundred thousand dollars ($100,000).

(b) For purposes of this chapter, a team shall be considered to have its operations based in the state or country in which the team derives its territorial rights under the rules of the league of which it is a member.

(c) The business income of a professional athletic team derived directly or indirectly from its operations as a professional athletic team shall be allocated to this state pursuant to the following three-factor formula:

(1) Computation of the property factor under Section 25129:

(A) For a team that has its operations based in this state, the average value of all real and tangible personal property, wherever located, and owned or rented and used during the taxable year, shall be deemed to have been owned or rented and used in this state during the taxable year.

(B) For a team that has its operations based outside of this state, the average value of all real and tangible personal property, wherever located, and owned or rented and used during the taxable year, shall be deemed to have been owned or rented and used outside this state during the taxable year.

(2) Computation of the payroll factor under Section 25132:

(A) For a team that has its operations based in this state, the total compensation paid everywhere during the taxable year shall be deemed to have been paid in this state during the taxable year.

(B) For a team that has its operations based outside of this state, the total compensation paid everywhere during the taxable year shall be deemed to have been paid outside this state during the taxable year.

(3) Computation of the sales factor under Section 25134:

(A) For a team that has its operations based in this state, the total sales everywhere during the taxable year shall be deemed to have been made in this state during the taxable year.

(B) For a team that has its operations based outside of this state, the total sales everywhere during the taxable year shall be deemed to have been made outside this state during the taxable year.

(d) If any team that has its operations based in this state is required to allocate or apportion a part of its business income derived directly or indirectly from its operations as a professional athletic team to another state or country by the laws, regulations, or requirements of the other state or country and pays an income or franchise tax measured by income thereon as a result of the allocation or apportionment, then all of the following shall apply:

(1) The business income of the team otherwise subject to this section shall be reduced for purposes of this section by the amount of the business income which is allocated or apportioned to and taxed by the other state or country.

(2) This section shall not apply to any team in the same league that has its operations based in the other state or country, and the business income of any such team derived directly or indirectly from its operations as a professional athletic team shall be allocated or apportioned to this state in a manner consistent with the method of allocation or apportionment imposed by the other state or country on the business income of the team that has its operations based in this state.

(e) For purposes of the minimum tax imposed under Sections 23151 and 23151.1, an entity which operates a professional athletic team shall be treated as a corporation. The liability under Sections 23151 and 23151.1 of any corporation owning any portion or share of an entity shall be satisfied by payment of the minimum tax by that entity, if the corporation is not otherwise doing business in this state.

(Amended by Stats. 2000, Ch. 862, Sec. 226. Effective January 1, 2001.)












PART 13. CIGARETTE TAX

CHAPTER 1. General Provisions and Definitions

30001

This part is known and may be cited as the Cigarette and Tobacco Products Tax Law.

(Amended by Stats. 1989, Ch. 634, Sec. 1. Effective September 21, 1989.)



30002

Except where the context otherwise requires, the definitions given in this chapter govern the construction of this part.

(Added by Stats. 1959, Ch. 1040.)



30003

Cigarette means any roll for smoking, made wholly or in part of tobacco, irrespective of size or shape and irrespective of whether the tobacco is flavored, adulterated or mixed with any other ingredient, where such roll has a wrapper or cover made of paper or any other material, except where such wrapper is wholly or in the greater part made of tobacco and such roll weighs over three pounds per thousand.

(Added by Stats. 1959, Ch. 1040.)



30005

Untaxed cigarette means any cigarette which has not yet been distributed in such manner as to result in a tax liability under this part.

(Added by Stats. 1959, Ch. 1040.)



30005.5

Untaxed tobacco product means either of the following:

(a) Any tobacco product that has not yet been distributed in a manner that results in a tax liability under this part.

(b) Any tobacco product that was distributed in a manner that resulted in a tax liability under this part, but that was returned to the distributor after the tax was paid and for which the distributor has either claimed a deduction pursuant to subdivision (c) of Section 30123 or 30131.2, or a refund or credit pursuant to Section 30176.2 or Section 30178.2.

(Amended by Stats. 2007, Ch. 295, Sec. 1. Effective October 5, 2007.)



30006

Sale includes any transfer of title or possession for a consideration, exchange or barter, in any manner or by any means whatever.

(Added by Stats. 1959, Ch. 1040.)



30008

Distribution includes:

(a) The sale of untaxed cigarettes or tobacco products in this state.

(b) The use or consumption of untaxed cigarettes or tobacco products in this state.

(c) The placing in this state of untaxed cigarettes or tobacco products in a vending machine or in retail stock for the purpose of selling the cigarettes or tobacco products to consumers.

(Amended by Stats. 1989, Ch. 634, Sec. 3. Effective September 21, 1989.)



30009

Use or consumption includes the exercise of any right or power over cigarettes or tobacco products incident to the ownership thereof, other than the sale of the cigarettes or tobacco products or the keeping or retention thereof by a licensed distributor for the purpose of sale.

(Amended by Stats. 1998, Ch. 420, Sec. 4. Effective January 1, 1999.)



30010

Person includes any individual, firm, partnership, joint venture, limited liability company, association, social club, fraternal organization, corporation, estate, trust, business trust, receiver, trustee, syndicate, this state, any county, city and county, municipality, district, or other political subdivision of the state, or any other group or combination acting as a unit.

(Amended by Stats. 1994, Ch. 1200, Sec. 70. Effective September 30, 1994.)



30011

Distributor includes:

(a) Every person who, after 4 o clock a.m. on July 1, 1959, and within the meaning of the term distribution as defined in this chapter, distributes cigarettes.

(b) Every person who, on or after 12:01 a.m. on January 1, 1989, and within the meaning of the term distribution as defined in this chapter, distributes tobacco products.

(c) Every person who sells or accepts orders for cigarettes or tobacco products which are to be transported from a point outside this state to a consumer within this state.

(Amended by Stats. 1989, Ch. 634, Sec. 5. Effective September 21, 1989.)



30012

Dealer includes every person, other than one holding a distributor s or wholesaler s license, who engages in this state in the sale of cigarettes or tobacco products.

(Amended by Stats. 1989, Ch. 634, Sec. 6. Effective September 21, 1989.)



30013

In this State or in the State means within the exterior limits of the State of California and includes all territory within these limits owned by or ceded to the United States of America.

(Added by Stats. 1959, Ch. 1040.)



30014

(a) Transporter means any person transporting into or within this state any of the following:

(1) Cigarettes not contained in packages to which are affixed California cigarette tax stamps or meter impressions.

(2) Tobacco products upon which the tobacco products surtax imposed by Article 2 (commencing with Section 30121) and Article 3 (commencing with Section 30131) of Chapter 2 has not been paid.

(b) Transporter shall not include any of the following:

(1) A licensed distributor.

(2) A common carrier.

(3) A person transporting cigarettes and tobacco products under federal internal revenue bond or customs control that are non-tax-paid under Chapter 52 of the Internal Revenue Act of 1954 as amended.

(Amended by Stats. 2001, Ch. 251, Sec. 17. Effective January 1, 2002.)



30015

Package means the indivdual packet, box or other container in which retail sales of cigarettes are normally made or intended to be made. Package does not include such containers as cartons, cases, bales or boxes which contain smaller packaging units of cigarettes.

(Amended by Stats. 1967, Ch. 963.)



30016

Wholesaler includes:

(a) Any person, other than a licensed distributor, who engages in this state in making sales for resale of cigarettes that are contained in packages to which are affixed stamps or meter impressions.

(b) Any person, other than a licensed distributor, who engages in this state in making sales for resale of tobacco products on which the tax imposed in Sections 30123 and 30131.2 has been paid.

(Amended by Stats. 2001, Ch. 251, Sec. 18. Effective January 1, 2002.)



30017

Wholesale cost means the cost of tobacco products to the distributor prior to any discounts or trade allowances.

(Added by Stats. 1989, Ch. 634, Sec. 7. Effective September 21, 1989.)



30018

(a) Stamps and meter impressions means the indicia of payment of tax, as required by Section 30161, and include, but are not limited to, stamps, meter impressions, or any other indicia developed using current technology.

(b) The board shall prescribe and approve the types of stamps and meter impressions, and the methods of applying stamps and meter impressions to packages of cigarettes.

(Added by Stats. 2002, Ch. 1124, Sec. 54. Effective September 30, 2002.)



30019

Importer means any purchaser for resale in the United States of cigarettes or tobacco products manufactured outside of the United States for the purpose of making a first sale or distribution within the United States.

(Amended by Stats. 2006, Ch. 501, Sec. 14. Effective January 1, 2007.)






CHAPTER 2. Imposition of Tax

ARTICLE 1. Tax on Distributors

30101

Every distributor shall pay a tax upon his or her distributions of cigarettes at the rate of one and one-half mills ($0.0015) for the distribution after 4:00 a.m. on July 1, 1959, of each cigarette until 12:01 a.m. on August 1, 1967, at the rate of three and one-half mills ($0.0035) for the distribution of each cigarette on and after August 1, 1967, until 12:01 a.m. on October 1, 1967, at the rate of five mills ($0.005) on and after 12:01 a.m. on October 1, 1967, until 12:01 a.m. on January 1, 1994, and at the rate of six mills ($0.006) on and after 12:01 a.m. on January 1, 1994.

(Amended by Stats. 1994, Ch. 146, Sec. 210. Effective January 1, 1995.)



30101.7

(a) It is the intent of the Legislature in enacting this section to facilitate the collection of all applicable state surtaxes, sales or use taxes, and escrow and other payment obligations on cigarettes sold to residents of the state and to ensure compliance with the Prevent All Cigarette Trafficking Act of 2009 (PACT Act; Public Law 111-154).

(b) Except as provided in subdivision (d), no person may engage in a retail sale of cigarettes in California unless the sale is a vendor-assisted, face-to-face sale.

(c) For the purposes of this section, the following definitions shall apply:

(1) Consumer means a person who purchases cigarettes or tobacco products. Consumer does not include any person licensed under this part or under Division 8.6 (commencing with Section 22970) of the Business and Professions Code and lawfully operating as a manufacturer, distributor, wholesaler, or retailer of cigarettes or tobacco products.

(2) Delivery sale means sale of cigarettes or tobacco products into and in this state in either of the following cases:

(A) The consumer submits the order for the sale by means of a telephone or other method of voice transmission, the mail, or the Internet or other online service, or the seller is otherwise not in the physical presence of the consumer when the request for purchase or order is made.

(B) The cigarettes or tobacco products are delivered to the consumer by common carrier, private delivery service, or other method of remote delivery, or the seller is not in the physical presence of the consumer when the consumer obtains possession of the cigarettes or tobacco products.

(3) Delivery seller means a person who makes a delivery sale.

(4) Face-to-face sale means a sale in which the purchaser is in the physical presence of the seller or the seller s employee or agent at the time of the sale. A face-to-face sale does not include a delivery sale.

(5) Indian country shall have the same meaning as provided in Section 1151 of Title 18 of the United States Code, and includes any other land held by the United States in trust or restricted status for one or more Indian tribes.

(6) Interstate commerce means commerce between a state and any place outside the state, commerce between a state and Indian country in the state, or commerce between points in the same state but through a place outside of the state or through any Indian country.

(7) Tobacco products shall have the same meaning as otherwise defined under this part with the exception of cigars.

(d) A person may engage in delivery sale of cigarettes or tobacco products to a person in California provided that all of the following conditions are met:

(1) The delivery seller has fully complied with all of the requirements of Chapter 10A (commencing with Section 375) of Title 15 of the United States Code, otherwise known as the Jenkins Act.

(2) The delivery seller obtains and maintains any applicable license under this part and under Division 8.6 (commencing with Section 22970) of the Business and Professions Code, as if the delivery sales occurred entirely within this state.

(3) The delivery seller complies with any applicable state law that imposes escrow or other payment obligations on tobacco product manufacturers, including, but not limited to, Sections 104555 to 104557, inclusive, of the Health and Safety Code.

(4) The Attorney General may require the delivery seller to report to the Attorney General its delivery sales of cigarettes and tobacco products to California consumers in the form and manner specified by the Attorney General.

(e) Any violation of this section by any person is a misdemeanor. Each offense shall be punishable by a fine not to exceed five thousand dollars ($5,000), or imprisonment not to exceed one year in a county jail, or both the fine and imprisonment. The amount of any fines assessed shall be deposited in the Cigarette and Tobacco Products Compliance Fund.

(f) The State Board of Equalization may provide information relative to a seller s failure or attempt to comply with the PACT Act and the Jenkins Act to the Attorney General.

(g) The Attorney General or a city attorney, county counsel, or district attorney may bring a civil action to enforce this section against a person that violates this section and, in addition to any other remedy provided by law, the court shall assess a civil penalty in accordance with the following schedule:

(1) A civil penalty of not less than one thousand dollars ($1,000) and not more than two thousand dollars ($2,000) for the first violation.

(2) A civil penalty of not less than two thousand five hundred dollars ($2,500) and not more than three thousand five hundred dollars ($3,500) for the second violation within a five-year period.

(3) A civil penalty of not less than four thousand dollars ($4,000) and not more than five thousand dollars ($5,000) for the third violation within a five-year period.

(4) A civil penalty of not less than five thousand five hundred dollars ($5,500) and not more than six thousand five hundred dollars ($6,500) for a fourth violation within a five-year period.

(5) A civil penalty of up to ten thousand dollars ($10,000) for a fifth or subsequent violation within a five-year period.

(h) This section does not prohibit the lawful sale of a tobacco product that occurs by means of a vending machine.

(i) Nothing in this section shall relieve the seller of cigarettes from any other applicable requirement of state law relating to the sale or distribution of cigarettes or tobacco products in this state.

(j) The board shall enforce the licensing and tax provisions of this section. Other provisions of this section shall be enforced by the Attorney General.

(k) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Amended by Stats. 2010, Ch. 265, Sec. 6. Effective January 1, 2011.)



30102

(a) The taxes imposed by this part shall not apply to the sale of cigarettes or tobacco products to either of the following:

(1) United States Army, Air Force, Navy, Marine Corps or Coast Guard exchanges and commissaries and Navy or Coast Guard ships stores.

(2) The United States Veterans Administration.

(b) This section shall remain in effect only until the first day of the first calendar month commencing more than 60 days after existing federal law is amended by Congress to permit state taxation of sales of cigarettes by or through federal military installations.

(Amended by Stats. 1992, Ch. 1336, Sec. 6. Effective January 1, 1993.)



30102.5

The taxes imposed by this part shall not apply to the distribution of cigarettes or tobacco products that are non-tax-paid under Chapter 52 of the Internal Revenue Act of 1954 as amended, and the cigarettes or tobacco products are under internal revenue bond or customs control.

(Amended by Stats. 1989, Ch. 634, Sec. 9. Effective September 21, 1989.)



30103

The taxes imposed by this part shall not apply to the sale of cigarettes or tobacco products by the manufacturer to a licensed distributor.

(Amended by Stats. 1989, Ch. 634, Sec. 10. Effective September 21, 1989.)



30103.5

(a) The tax and surcharge imposed by this part shall not apply to the sale or transfer of untaxed cigarettes or tobacco products to a law enforcement agency for use in a criminal investigation when that sale or transfer is authorized by the board.

(b) A law enforcement agency authorized by the board to receive or purchase cigarettes or tobacco products as provided in subdivision (a) shall not be required to apply for, or obtain, a license as a distributor pursuant to Section 30140.

(c) A law enforcement agency making distributions of cigarettes and tobacco products received or purchased under subdivision (a) is not required to collect or remit the tax or surcharge imposed by this part with respect to those authorized distributions.

(Amended by Stats. 1999, Ch. 941, Sec. 34. Effective January 1, 2000.)



30104

The taxes imposed by this part shall not apply to the sale of cigarettes or tobacco products by a distributor to a common carrier engaged in interstate or foreign passenger service or to a person authorized to sell cigarettes or tobacco products on the facilities of the carrier. Whenever cigarettes or tobacco products are sold by distributors to common carriers engaged in interstate or foreign passenger service for use or sale on facilities of the carriers, or to persons authorized to sell cigarettes or tobacco products on those facilities, the tax imposed by Sections 30101, 30123, and 30131.2 shall not be levied with respect to the sales of the cigarettes or tobacco products by the distributors, but a tax is hereby levied upon the carriers or upon the persons authorized to sell cigarettes or tobacco products on the facilities of the carriers, as the case may be, for the privilege of making sales in California at the same rate as set forth in Sections 30101, 30123, and 30131.2. Those common carriers and authorized persons shall pay the tax imposed by this section and file reports with the board, as provided in Section 30186.

(Amended by Stats. 2001, Ch. 251, Sec. 19. Effective January 1, 2002.)



30105

The taxes imposed by this part shall not apply to the sale of cigarettes or tobacco products by the original importer to a licensed distributor if the cigarettes or tobacco products are manufactured outside the United States.

(Amended by Stats. 1989, Ch. 634, Sec. 12. Effective September 21, 1989.)



30105.5

The taxes imposed by this part shall not apply to the sale or gift of federally tax-free cigarettes or tobacco products when the cigarettes or tobacco products are delivered directly from the manufacturer under Internal Revenue bond to a veterans home of the State of California or a hospital or domiciliary facility of the United States Veterans Administration for gratuitous issue to veterans receiving hospitalization or domiciliary care. The tax shall not be imposed with respect to the use or consumption of such cigarettes or tobacco products by the institution or by the veteran patients or domiciliaries.

(Amended by Stats. 1989, Ch. 634, Sec. 13. Effective September 21, 1989.)



30106

The taxes imposed by this part shall not apply to the use or consumption of untaxed cigarettes transported or brought into this state in a single lot or shipment of not more than 400 cigarettes by an individual for his own use or consumption, or of not more than 400 untaxed cigarettes obtained at one time from any of the instrumentalities listed in Section 30102.

(Amended by Stats. 1970, Ch. 547.)



30107

The taxes resulting from a distribution of cigarettes or tobacco products within the meaning of subdivision (b) of Section 30008 shall be paid by the user or consumer.

(Amended by Stats. 1989, Ch. 634, Sec. 14. Effective September 21, 1989.)



30108

(a) Every distributor engaged in business in this state and selling or accepting orders for cigarettes or tobacco products with respect to the sale of which the tax imposed by Sections 30101, 30123, and 30131.2 is inapplicable shall, at the time of making the sale or accepting the order or, if the purchaser is not then obligated to pay the tax with respect to his or her distribution of the cigarettes or tobacco products, at the time the purchaser becomes so obligated, collect the tax from the purchaser, if the purchaser is other than a licensed distributor, and shall give to the purchaser a receipt therefor in the manner and form prescribed by the board.

(b) Every person engaged in business in this state and making gifts of untaxed cigarettes or tobacco products as samples with respect to which the tax imposed by Sections 30101, 30123, and 30131.2 is inapplicable shall, at the time of making the gift or, if the donee is not then obligated to pay the tax with respect to his or her distribution of the cigarettes or tobacco products, at the time the donee becomes so obligated, collect the tax from the donee, if the donee is other than a licensed distributor, and shall give the donee a receipt therefor in the manner and form prescribed by the board. This section shall not apply to those distributions of cigarettes or tobacco products which are exempt from tax under Section 30105.5.

(c) Engaged in business in the state means and includes any of the following:

(1) Maintaining, occupying, or using, permanently or temporarily, directly or indirectly, or through a subsidiary, or agent, by whatever name called, an office, place of distribution, sales or sample room or place, warehouse or storage place, or other place of business.

(2) Having any representative, agent, salesperson, canvasser or solicitor operating in this state under the authority of the distributor or its subsidiary for the purpose of selling, delivering, or the taking of orders for cigarettes or tobacco products.

(d) The taxes required to be collected by this section constitute debts owed by the distributor, or other person required to collect the taxes, to the state.

(Amended by Stats. 2001, Ch. 251, Sec. 20. Effective January 1, 2002.)



30109

Unless the contrary is established, it shall be presumed that all cigarettes or tobacco products acquired by a distributor are untaxed cigarettes or tobacco products, and that all cigarettes or tobacco products manufactured in this state or transported to this state, and no longer in the possession of the distributor, have been distributed.

(Amended by Stats. 1989, Ch. 634, Sec. 16. Effective September 21, 1989.)



30110

Any claim for exemption from tax under this part shall be made to the board in such manner as the board shall prescribe.

(Added by Stats. 1959, Ch. 1040.)



30111

The taxes imposed by this part are in lieu of all other state, county, municipal, or district taxes on the privilege of distributing cigarettes or tobacco products.

This section does not prohibit the application of Part 1 (commencing with Section 6001), Part 1.5 (commencing with Section 7200), Part 1.6 (commencing with Section 7251), or Article 2 (commencing with Section 37021) of Part 17 to the sale, storage, use or other consumption of cigarettes or tobacco products.

(Amended by Stats. 1989, Ch. 634, Sec. 17. Effective September 21, 1989.)






ARTICLE 2. Cigarette and Tobacco Products Surtax

30121

For purposes of this article:

(a) Cigarettes has the same meaning as in Section 30003, as it read on January 1, 1988.

(b) Tobacco products includes, but is not limited to, all forms of cigars, smoking tobacco, chewing tobacco, snuff, and any other articles or products made of, or containing at least 50 percent, tobacco, but does not include cigarettes.

(c) Fund means the Cigarette and Tobacco Products Surtax Fund created by Section 30122.

(Added November 8, 1988, by initiative Proposition 99. Operative January 1, 1989, by Section 30128. Note: Prop. 99 is titled the Tobacco Tax and Health Protection Act of 1988.)



30122

(a) The Cigarette and Tobacco Products Surtax Fund is hereby created in the State Treasury. The fund shall consist of all revenues deposited therein pursuant to this article. Moneys in the fund may only be appropriated for the following purposes:

(1) Tobacco-related school and community health education programs.

(2) Tobacco-related disease research.

(3) Medical and hospital care and treatment of patients who cannot afford to pay for those services, and for whom payment will not be made through any private coverage or by any program funded in whole by the federal government.

(4) Programs for fire prevention; environmental conservation; protection, restoration, enhancement, and maintenance of fish, waterfowl, and wildlife habitat areas; and enhancement of state and local park and recreation purposes.

(b) The fund consists of six separate accounts, as follows:

(1) The Health Education Account, which shall only be available for appropriation for programs for the prevention and reduction of tobacco use, primarily among children, through school and community health education programs. Revenues from the Health Education Account shall not be used to match federal funds for any purpose.

(2) The Hospital Services Account, which shall only be available for appropriation for payment to public and private hospitals licensed pursuant to subdivision (a) of Section 1250 of the Health and Safety Code for the treatment of hospital patients who cannot afford to pay for that treatment and for whom payment for hospital services will not be made through private coverage or by any program funded in whole by the federal government.

(3) The Physician Services Account, which shall only be available for appropriation for payment to physicians for services to patients who cannot afford to pay for those services, and for whom payment for physician services will not be made through private coverage or by any program funded in whole by the federal government.

(4) The Research Account, which shall only be available for appropriation for tobacco-related disease research. Revenues from the Public Research Account shall not be used to match federal funds for any purpose.

(5) The Public Resources Account, which shall only be available for appropriation in equal amounts for both of the following:

(A) Programs to protect, restore, enhance, or maintain fish, waterfowl, and wildlife habitat on an equally funded basis.

(B) Programs to enhance state and local park and recreation resources.

(6) The Unallocated Account, which shall be available for appropriation for any purpose specified in subdivision (a).

(Amended by Stats. 2005, Ch. 14, Sec. 2. Effective June 17, 2005. Applicable from July 1, 2004, as provided in Sec. 4 of Ch. 14. Note: This section was added on Nov. 8, 1988, by initiative Prop. 99.)



30123

(a) In addition to the tax imposed upon the distribution of cigarettes by this chapter, there shall be imposed upon every distributor a tax upon the distribution of cigarettes at the rate of twelve and one-half mills ($0.0125) for each cigarette distributed.

(b) There shall be imposed upon every distributor a tax upon the distribution of tobacco products, based on the wholesale cost of these products, at a tax rate, as determined annually by the State Board of Equalization, which is equivalent to the combined rate of tax imposed on cigarettes by subdivision (a) and the other provisions of this part.

(c) The wholesale cost used to calculate the amount of tax due under subdivision (b) does not include the wholesale cost of tobacco products that were returned by a customer during the same reporting period in which the tobacco products were distributed, when the distributor refunds the entire amount the customer paid for the tobacco products either in cash or credit. For purposes of this subdivision, refund or credit of the entire amount shall be deemed to be given when the purchase price less rehandling and restocking costs is refunded or credited to the customer. The amount withheld for rehandling and restocking costs may be a percentage of the sales price determined by the average cost of rehandling and restocking returned merchandise during the previous accounting cycle.

(Amended by Stats. 2001, Ch. 426, Sec. 2. Effective October 2, 2001. Note: This section was added on Nov. 8, 1988, by initiative Prop. 99.)



30124

(a) With the exception of payments of refunds made pursuant to Article 1 (commencing with Section 30361) of Chapter 6, and reimbursement of the State Board of Equalization for expenses incurred in the administration and collection of the tax imposed by Section 30123, pursuant to its powers vested by this part, all moneys raised pursuant to the taxes imposed by Section 30123 shall be deposited into the fund as provided in subdivision (b).

(b) Moneys shall be deposited in the fund according to the following formula:

(1) Twenty percent shall be deposited in the Health Education Account.

(2) Thirty-five percent shall be deposited in the Hospital Services Account.

(3) Ten percent shall be deposited in the Physician Services Account.

(4) Five percent shall be deposited in the Research Account.

(5) Five percent shall be deposited in the Public Resources Account.

(6) Twenty-five percent shall be deposited in the Unallocated Account.

(c) Any amounts appropriated from any account specified in subdivision (b) which is not encumbered within the period prescribed by law shall revert to the account from which it was appropriated.

(d) This section shall become operative July 1, 1996.

(Repealed (in Sec. 3) and added by Stats. 1995, Ch. 194, Sec. 4. Effective July 27, 1995. Section operative July 1, 1996, by its own provisions. Note: Section 30124 originally was added on Nov. 8, 1988, by initiative Prop. 99.)



30125

Funds expended pursuant to this article shall be used only for the purposes expressed in this article and shall be used to supplement existing levels of service and not to fund existing levels of service. The fund and accounts in the fund may be used for loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code. The loans shall be repaid with interest from the General Fund at the Pooled Money Investment Account rate.

(Amended by Stats. 1994, Ch. 136, Sec. 4. Effective July 5, 1994. Note: This section was added on Nov. 8, 1988, by initiative Prop. 99.)



30126

The annual determination required of the State Board of Equalization pursuant to subdivision (b) of Section 30123 shall be made based on the wholesale cost of tobacco products as of March 1, and shall be effective during the state s next fiscal year.

(Added November 8, 1988, by initiative Proposition 99. Operative January 1, 1989, by Section 30128.)



30128

This article shall take effect on January 1, 1989.

(Added November 8, 1988, by initiative Proposition 99. Note: This section postponed the initial operation of Article 2, commencing with Section 30121.)



30129

The tax imposed by Section 30123 shall be imposed on every cigarette and tobacco product in the possession or under the control of every dealer and distributor on and after 12:01 a.m. on January 1, 1989, pursuant to rules and regulations promulgated by the State Board of Equalization.

(Added November 8, 1988, by initiative Proposition 99. Operative January 1, 1989, by Section 30128.)



30130

This article may be amended only by vote of four-fifths of the membership of both houses of the Legislature. All amendments to this article must be consistent with its purposes.

(Added November 8, 1988, by initiative Proposition 99. Operative January 1, 1989, by Section 30128.)






ARTICLE 3. California Children and Families Trust Fund Account

30131

Notwithstanding Section 30122, the California Children and Families Trust Fund is hereby created in the State Treasury for the exclusive purpose of funding those provisions of the California Children and Families Act of 1998 that are set forth in Division 108 (commencing with Section 130100) of the Health and Safety Code.

(Amended by Stats. 1999, Ch. 126, Sec. 8. Effective July 14, 1999. Note: This section was added on Nov. 3, 1998, by initiative Prop. 10.)



30131.1

The following definitions apply for purposes of this article:

(a) Cigarette has the same meaning as in Section 30003, as it read on January 1, 1997.

(b) Tobacco products includes, but is not limited to, all forms of cigars, smoking tobacco, chewing tobacco, snuff, and any other articles or products made of, or containing at least 50 percent, tobacco, but does not include cigarettes.

(Added November 3, 1998, by initiative Proposition 10. Effective (by Sec. 7 of Prop. 10) on date election results were certified.)



30131.2

(a) In addition to the taxes imposed upon the distribution of cigarettes by Article 1 (commencing with Section 30101) and Article 2 (commencing with Section 30121) and any other taxes in this chapter, there shall be imposed an additional surtax upon every distributor of cigarettes at the rate of twenty-five mills ($0.025) for each cigarette distributed.

(b) In addition to the taxes imposed upon the distribution of tobacco products by Article 1 (commencing with Section 30101) and Article 2 (commencing with Section 30121), and any other taxes in this chapter, there shall be imposed an additional tax upon every distributor of tobacco products, based on the wholesale cost of these products, at a tax rate, as determined annually by the State Board of Equalization, which is equivalent to the rate of tax imposed on cigarettes by subdivision (a).

(c) The wholesale cost used to calculate the amount of tax due under subdivision (b) does not include the wholesale cost of tobacco products that were returned by a customer during the same reporting period in which the tobacco products were distributed, when the distributor refunds the entire amount the customer paid for the tobacco products either in cash or credit. For purposes of this subdivision, refund or credit of the entire amount shall be deemed to be given when the purchase price less rehandling and restocking costs is refunded or credited to the customer. The amount withheld for rehandling and restocking costs may be a percentage of the sales price determined by the average cost of rehandling and restocking returned merchandise during the previous accounting cycle.

(Amended by Stats. 2001, Ch. 426, Sec. 3. Effective October 2, 2001. Note: This section was added on Nov. 3, 1998, by initiative Prop. 10.)



30131.3

Except for payments of refunds made pursuant to Article 1 (commencing with Section 30361) of Chapter 6, reimbursement of the State Board of Equalization for expenses incurred in the administration and collection of the taxes imposed by Section 30131.2, and transfers of funds in accordance with subdivision (c) of Section 130105 of the Health and Safety Code, all moneys raised pursuant to the taxes imposed by Section 30131.2 shall be deposited in the California Children and Families Trust Fund and are continuously appropriated for the exclusive purpose of the California Children and Families Program established by Division 108 (commencing with Section 130100) of the Health and Safety Code.

(Amended by Stats. 1999, Ch. 126, Sec. 9. Effective July 14, 1999. Note: This section was added on Nov. 3, 1998, by initiative Prop. 10.)



30131.4

(a) All moneys raised pursuant to taxes imposed by Section 30131.2 shall be appropriated and expended only for the purposes expressed in the California Children and Families Act, and shall be used only to supplement existing levels of service and not to fund existing levels of service. No moneys in the California Children and Families Trust Fund shall be used to supplant state or local General Fund money for any purpose.

(b) Notwithstanding any other provision of law and the designation of the California Children and Families Trust Fund as a trust fund, the Controller may use the money raised pursuant to Section 30131.2 for the California Children and Families Trust Fund and all accounts created pursuant to subdivision (d) of Section 130105 of the Health and Safety Code for loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code. Any such loan shall be repaid from the General Fund with interest computed at 110 percent of the Pooled Money Investment Account rate, with the interest commencing to accrue on the date the loan is made from the fund or account. This subdivision does not authorize any transfer that will interfere with the carrying out of the object for which this fund or those accounts were created.

(Amended by Stats. 2008, Ch. 751, Sec. 72. Effective September 30, 2008. Note: This section was added on Nov. 3, 1998, by initiative Prop. 10.)



30131.5

The annual determination required of the State Board of Equalization pursuant to subdivision (b) of Section 30131.2 shall be made based on the wholesale cost of tobacco products as of March 1, and shall be effective during the state s next fiscal year.

(Added November 3, 1998, by initiative Proposition 10. Effective (by Sec. 7 of Prop. 10) on date election results were certified.)



30131.6

The taxes imposed by Section 30131.2 shall be imposed on every cigarette and on tobacco products in the possession or under the control of every dealer and distributor on and after 12:01 a.m. on January 1, 1999, pursuant to rules and regulations promulgated by the State Board of Equalization.

(Added November 3, 1998, by initiative Proposition 10. Effective (by Sec. 7 of Prop. 10) on date election results were certified.)









CHAPTER 3. Licenses, Bonds and Registration

ARTICLE 1. Licenses and Bonds

30140

Every person desiring to engage in the sale of cigarettes or tobacco products as a distributor (including a common carrier or authorized person mentioned in Section 30104), except a person who desires merely to sell or accept orders for cigarettes or tobacco products which are to be transported from a point outside this state to a consumer within this state, shall file with the board an application, in such form as the board may prescribe, for a distributor s license. A distributor shall apply for and obtain a license for each place of business at which he or she engages in the business of distributing cigarettes or tobacco products.

(Amended by Stats. 1989, Ch. 634, Sec. 18. Effective September 21, 1989.)



30140.1

(a) The board may adopt rules and regulations which provide for the issuance of a license to a person who is not engaged in business in this state.

(b) A holder of a license shall collect the tax imposed by this part, give receipts for the collected tax, and pay the tax to the board in the same manner as licensees engaged in business in this state.

(Added by Stats. 1989, Ch. 634, Sec. 19. Effective September 21, 1989.)



30141

Every applicant for a license as a distributor shall file with the board, security in the amount and form as the board prescribes. Any security in the form of cash, insured deposits in banks or savings and loan institutions, or a bond or bonds duly executed by an admitted surety insurer, payable to the state, conditioned upon faithful performance of all the requirements of this part and expressly providing for the payment of all taxes, penalties, and other obligations of the person arising out of this part shall be held by the board in trust to be used solely in the manner provided in this section.

(Amended by Stats. 1993, Ch. 1113, Sec. 5. Effective January 1, 1994.)



30142

(a) The board shall fix the amount of the security required of any distributor and may increase or reduce the amount at any time. A minimum security in the amount of one thousand dollars ($1,000) shall be furnished by every distributor that is required to be licensed.

(b) Except as provided in subdivision (d), if a distributor desires to defer payments for stamps or meter register settings, as provided in Article 2 (commencing with Section 30166) of Chapter 3.5, the board shall require a security as follows:

(1) If a distributor elects, under Section 30168, to make payments on a monthly basis, the board shall require a security equal to not less than 70 percent of the amount and no more than twice the amount, as fixed by the board, of the distributor s purchases of stamps and meter register settings for which payment may be deferred.

(2) If a distributor elects, under Section 30168, to make payments on a twice-monthly basis, the board shall require a security equal to not less than 50 percent of the amount and no more than twice the amount, as fixed by the board, of the distributor s purchases of stamps and meter register settings for which payment may be deferred.

(3) If a distributor elects, under Section 30168, to make payments on a weekly basis, the board shall require a security equal to not less than 25 percent of the amount and no more than twice the amount, as fixed by the board, of the distributor s purchases of stamps and meter register settings for which payment may be deferred.

(c) The security required by the board pursuant to subdivision (b) may be in the form of any of the following, in the amount required by paragraph (1) or (2) of subdivision (b):

(1) Cash, or a cash equivalent.

(2) A surety bond.

(d) Upon authorization by the board, no additional security shall be required for a distributor that desires to defer payments for stamps or meter register settings, as provided in Article 2 (commencing with Section 30166) of Chapter 3.5, if the distributor s average monthly purchase of stamps or meter register settings for the previous 12 months does not exceed seventy-two thousand (72,000) stamps or meter register settings and if the distributor meets all of the following:

(1) Has been licensed under this part for a minimum of five years.

(2) Has not been delinquent in the filing of any reports or returns required under this part for the preceding three consecutive years.

(3) Has not been delinquent in the payment of any tax under this part, or for any other tax or fee administered or collected by the board, for the preceding three consecutive years.

(4) Provides to the board and updates, as necessary, an electronic mail address for the purpose of receiving payment information, including, but not limited to, amounts owing for stamps and meter register settings purchased.

(5) Any other criteria the board may require.

(Amended (as amended by Stats. 2006, Ch. 70, Sec. 1) by Stats. 2006, Ch. 501, Sec. 15. Effective January 1, 2007.)



30143

Every bond shall contain a provision substantially to the effect that when the surety exercises his right to withdraw as surety the withdrawal shall be effective on the first day of the calendar month after receipt of the notice by the board if the notice is received on or before the fifteenth day of the month, otherwise the withdrawal shall be effective on the first day of the second calendar month after receipt of the notice by the board.

(Added by Stats. 1959, Ch. 1040.)



30144

The license of any distributor may be suspended without prior notice upon cancellation of his or her bond, or if the bond becomes void or unenforceable for any reason, or if the distributor fails to pay any amounts due under this part. The license shall be reinstated if the distributor files a valid bond, provides other security as defined in Section 30141 or pays the delinquent amounts, as the case may be. Upon the petition of any distributor whose license has been suspended under this section, a hearing shall be afforded him or her after five days notice of the time and place of hearing.

(Amended by Stats. 1993, Ch. 1113, Sec. 7. Effective January 1, 1994.)



30146

Upon receipt of a certificate of the board setting forth the amount of a distributor s delinquencies, the State Treasurer shall pay to the board the amount so certified from the money deposited with him by the distributor or from the amounts received from the sale of bonds or other obligations deposited with the Treasurer by the distributor. Securities deposited with the State Treasurer which have a prevailing market price may be sold by him for the purposes of this section at private sale at a price not lower than the prevailing market price thereof.

(Added by Stats. 1959, Ch. 1040.)



30147

Upon receipt of a completed application and such bonds or other security as may be required by the board under this part, the board shall issue to the applicant a license as a distributor. A separate license shall be issued for each place of business of the distributor within the State. A license is valid only for engaging in business as a distributor at the place designated thereon, and it shall at all times be conspicuously displayed at the place for which issued. The license is not transferable and is valid until canceled, suspended, or revoked.

(Added by Stats. 1959, Ch. 1040.)



30148

Whenever any distributor fails to comply with any provision of this part or any rule or regulations of the board prescribed and adopted under this part, the board upon hearing, after giving the distributor at least 10 days notice in writing specifying the time and place of hearing and requiring him to show cause why his license should not be revoked, may revoke the license held by him. The notice may be served personally or by mail in the manner prescribed for service of notice of a deficiency determination. The board shall not issue a new license to a distributor whose license has been revoked unless it is satisfied that he will comply with the provisions of this part and the rules and regulations of the board.

(Added by Stats. 1959, Ch. 1040.)



30149

Any person required to obtain a license as a distributor under this chapter who engages in business as a distributor without a license or after a license has been canceled, suspended, or revoked, and each officer of any corporation which so engages in business, is guilty of a misdemeanor.

(Added by Stats. 1959, Ch. 1040.)






ARTICLE 2. Registration

30151

Every distributor, except one to whom a license is issued under Article 1 (commencing with Section 30140), required under Section 30108 to collect the tax imposed under this part from a purchaser shall register with the board and give the names and addresses of all agents operating in this state, the location of all distribution or sales houses or offices or other places of business in this state, and such other information as the board may require.

(Amended by Stats. 1982, Ch. 454, Sec. 165.)






ARTICLE 3. Wholesalers

30155

Every person desiring to engage in the sale of cigarettes or tobacco products as a wholesaler shall file with the board an application, in that form as the board may prescribe, for a wholesaler s license. A wholesaler shall apply for and obtain a license for each place of business at which he or she engages in the business of selling cigarettes or tobacco products as a wholesaler.

(Amended by Stats. 1994, Ch. 903, Sec. 12. Effective January 1, 1995.)



30156

No fee shall be charged nor shall a bond be required of any person for the issuance to him of a wholesaler s license.

(Added by Stats. 1968, Ch. 1187.)



30157

Upon receipt of a completed application, the board shall issue to the applicant a license as a wholesaler. A separate license shall be issued for each place of business of the wholesaler within the state. A license is valid only for engaging in business as a wholesaler at the place designated thereon, and it shall at all times be conspicuously displayed at the place for which issued. The license is not transferable and is valid until canceled, suspended, or revoked.

(Added by Stats. 1968, Ch. 1187.)



30158

Whenever any wholesaler fails to comply with any provision of this part or any rule or regulation of the board prescribed and adopted under this part, the board upon hearing, after giving the wholesaler at least 10 days notice in writing specifying the time and place of hearing and requiring him to show cause why his license should not be revoked or suspended, may revoke or suspend the license held by him. The notice may be served personally or by mail in the manner prescribed for service of notice of a deficiency determination. The board shall not issue a license to a wholesaler whose license has been revoked or suspended unless it is satisfied that he will comply with the provisions of this part and the rules and regulations of the board.

(Amended by Stats. 1970, Ch. 547.)



30159

Any person required to obtain a license as a wholesaler under this part who engages in business as a wholesaler without a license or after a license has been canceled, suspended, or revoked, and each officer of any corporation which so engages in business, is guilty of a misdemeanor.

(Added by Stats. 1968, Ch. 1187.)









CHAPTER 3.5. Stamps and Meter Machines

ARTICLE 1. Use of Stamps and Impressions

30161

Except for the use or consumption of cigarettes by other than a licensed distributor, and as may be authorized under the provisions of Section 30165, the tax imposed by this part with respect to distributions of cigarettes shall be paid by distributors through the use of stamps or meter impressions. The board shall furnish stamps for sale and provide for the sale of meter register settings for metering machines approved by the board.

(Added by Stats. 1961, Ch. 884.)



30162

(a) Stamps and meter impressions shall be of the designs, specifications, and denominations as may be prescribed by the board. Stamps and meter impressions shall be generated by a technology capable of being read by a scanning or similar device and shall be encrypted with, at a minimum, the following information:

(1) The name and address of the distributor affixing the stamp or meter impression.

(2) The date the stamp or meter impression was affixed.

(3) The denominated value of the stamp or meter impression.

(b) The board shall prescribe by regulation the method and manner in which stamps or meter impressions are to be affixed to packages of cigarettes and may provide for the cancellation of stamps or meter impressions.

(c) This section shall become operative on January 1, 2005.

(Repealed (in Sec. 1) and added by Stats. 2002, Ch. 881, Sec. 2. Effective January 1, 2003. Section operative January 1, 2005, by its own provisions.)



30163

(a) Except as otherwise provided in this section, an appropriate stamp shall be affixed to, or an appropriate meter impression shall be made on each package of cigarettes prior to the distribution of the cigarettes.

(b) No stamp or meter impression may be affixed to, or made upon, any package of cigarettes if any one of the following occurs:

(1) The package does not comply with all requirements of the Federal Cigarette Labeling and Advertising Act (15 U.S.C. Sec. 1331 and following) for the placement of labels, warnings, or any other information upon a package of cigarettes that is to be sold within the United States.

(2) The package is labeled For Export Only, U.S. Tax Exempt, For Use Outside U.S., or similar wording indicating that the manufacturer did not intend that the product be sold in the United States.

(3) The package, or a package containing individually stamped packages, has been altered by adding or deleting the wording, labels, or warnings described in paragraph (1) or (2).

(4) The package was imported into the United States after January 1, 2000, in violation of Section 5754 of Title 26 of the United States Code.

(5) (A) The package bears a cigarette brand name which is a registered U.S. trademark of a participating manufacturer and the package was imported by anyone other than the participating manufacturer of that cigarette brand.

(B) For purposes of this paragraph, participating manufacturer has the same meaning as defined in paragraph (1) of subdivision (a) of Section 104557 of the Health and Safety Code and in Section II(jj) of the Master Settlement Agreement described in Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code.

(c) Pursuant to its authority under Section 30148, the board shall revoke the license issued to a distributor that is determined to be in violation of this section.

(d) A violation of subdivision (b) shall constitute unfair competition under Section 17200 of the Business and Professions Code.

(Amended by Stats. 2000, Ch. 18, Sec. 1. Effective May 5, 2000.)



30164

A metering machine may be used and a meter may be stored, transferred, transported, repaired, opened, set or used only in accordance with rules and regulations prescribed by the board. Meters, meter register settings, or unaffixed stamps shall not be sold, exchanged or in any manner transferred by a distributor to another person without prior written approval of the board.

(Added by Stats. 1961, Ch. 884.)



30165

The board by regulation may provide that the tax imposed by this part with respect to cigarettes shall be paid without the use of stamps or meter impressions in connection with a particular type of transaction.

(Added by Stats. 1961, Ch. 884.)



30165.1

(a) The following definitions shall apply for purposes of this section:

(1) Board means the State Board of Equalization.

(2) Brand family means all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers, including, but not limited to, menthol, lights, kings, and 100s and includes any brand name, alone or in conjunction with any other word, trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical or similar to, or identifiable with, a previously known brand of cigarettes.

(3) Cigarette has the same meaning as in subdivision (d) of Section 104556 of the Health and Safety Code and includes tobacco products defined as a cigarette under that subdivision.

(4) Distributor has the same meaning as in Section 30011.

(5) MSA means the Master Settlement Agreement, as defined in subdivision (e) of Section 104556 of the Health and Safety Code.

(6) Nonparticipating manufacturer means any tobacco product manufacturer that is not a participating manufacturer.

(7) Participating manufacturer has the same meaning as in subsection II(jj) of the MSA.

(8) Qualified escrow fund has the same meaning as in subdivision (f) of Section 104556 of the Health and Safety Code.

(9) Tobacco product manufacturer has the same meaning as in subdivision (i) of Section 104556 of the Health and Safety Code.

(10) Units sold has the same meaning as in subdivision (j) of Section 104556 of the Health and Safety Code.

(b) Every tobacco product manufacturer whose cigarettes are sold in this state, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, shall execute and deliver on a form and in the manner prescribed by the Attorney General, a certification to the Attorney General no later than the 30th day of April each year that, as of the date of the certification, the tobacco product manufacturer is either a participating manufacturer that has made all payments calculated by the independent auditor to be due under the Master Settlement Agreement, except to the extent the participating manufacturer is disputing any of the payments, or is in full compliance with Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code, including all installment payments required by that article and this section, and any regulations promulgated pursuant thereto. A tobacco product manufacturer located outside of the United States shall provide to the Attorney General and keep current, the names, and addresses, including electronic mail addresses, of all importers that sell or will be selling their cigarettes in this state and shall cause each importer to provide to the Attorney General a copy of a valid importer permit issued by the United States Treasury, Alcohol and Tobacco Tax and Trade Bureau, and the importer license issued by the board. The importers who sell or will be selling their cigarettes in this state shall obtain and maintain a license as an importer in compliance with Division 8.6 (commencing with Section 22970) of the Business and Professions Code. Any person who makes a certification pursuant to this subdivision that asserts the truth of any material matter that he or she knows to be false is guilty of a misdemeanor punishable by imprisonment of up to one year in the county jail, or a fine of not more than one thousand dollars ($1,000), or both the imprisonment and the fine.

(1) A participating manufacturer shall include in its certification a complete list of its brand families. The participating manufacturer shall update the list 30 days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the Attorney General.

(2) A nonparticipating manufacturer shall include in its certification a complete list of all of its brand families in accordance with the following requirements:

(A) Separately listing brand families of cigarettes and the number of units sold for each brand family that were sold in the state during the preceding calendar year.

(B) Separately listing all of its brand families that have been sold in the state at any time during the current calendar year.

(C) Indicating by an asterisk any brand family sold in the state during the preceding calendar year that is no longer being sold in the state as of the date of the certification.

(D) Identifying by name and address any other manufacturer, including all fabricators or makers of the brand families in the preceding or current calendar year in a form, manner, and detail as required by the Attorney General. The nonparticipating manufacturer shall update the list 30 days prior to any change in a fabricator for any brand family or any addition to or modification of its brand families by executing and delivering a supplemental certification to the Attorney General.

(3) In the case of a nonparticipating manufacturer, the certification shall further certify all of the following:

(A) That the nonparticipating manufacturer is registered to do business in the state, or has appointed a resident agent for service of process and provided notice thereof as required by subdivision (f).

(B) That the nonparticipating manufacturer has done all of the following:

(i) Established and continues to maintain a qualified escrow fund as that term is defined in subdivision (f) of Section 104556 of the Health and Safety Code and implementing regulations.

(ii) Executed a qualified escrow agreement that has been reviewed and approved by the Attorney General and that governs the qualified escrow fund.

(iii) If the nonparticipating manufacturer is not the fabricator or maker of the cigarettes, that the escrow agreement, certification, reports, and any other forms required by Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code and implementing regulations are signed by the company that fabricates or makes the cigarettes and in the manner required by the Attorney General.

(C) That the nonparticipating manufacturer is in full compliance with both of the following:

(i) Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code, including paragraph (2) of subdivision (a) of Section 104557 of the Health and Safety Code, this section, and any regulations promulgated pursuant thereto.

(ii) Division 8.6 (commencing with Section 22970) of the Business and Professions Code, and any regulations promulgated pursuant thereto. The nonparticipating manufacturer shall also provide a copy of a valid, corresponding federal permit issued by the United States Treasury, Alcohol and Tobacco Tax and Trade Bureau.

(D) That the manufacturer has provided all of the following:

(i) The name, address, and telephone number of the financial institution where the nonparticipating manufacturer has established the qualified escrow fund required pursuant to Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code and all regulations promulgated thereto.

(ii) The account number of the qualified escrow fund and subaccount number for the State of California.

(iii) The amount the nonparticipating manufacturer placed in the fund for cigarettes sold in the state during the preceding calendar year, the date and amount of each deposit, and any confirming evidence or verification as may be deemed necessary by the Attorney General.

(iv) The amounts and dates of any withdrawal or transfer of funds the nonparticipating manufacturer made at any time from the fund or from any other qualified escrow fund into which it ever made escrow payments pursuant to Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code and all regulations promulgated thereto.

(E) In the case of a nonparticipating manufacturer located outside the United States, that the manufacturer has provided a declaration in a form prescribed by the Attorney General from each of its importers into the United States of any of its brand families to be sold in California, that the importer accepts joint and several liability with the nonparticipating manufacturer for all escrow deposits due in accordance with Article 3 (commencing with Section 104555), for all penalties assessed in accordance with Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code, and for payment of all fees, costs, attorney s fees, penalties, and refunds imposed or required under this section, including, but not limited to, all refunds resulting from the removal of the manufacturer or any of its brand families from the directory. The declaration shall appoint for the declarant a resident agent for service of process in California in accordance with subdivision (f) and affirm that it has caused every importer that will sell its tobacco products in this state to obtain and maintain a license as an importer pursuant to Division 8.6 (commencing with Section 22970) of the Business and Professions Code.

(4) (A) A tobacco product manufacturer may not include a brand family in its certification unless either of the following is true:

(i) In the case of a participating manufacturer, the participating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of calculating its payments under the MSA for the relevant year, in the volume and shares determined pursuant to the MSA.

(ii) In the case of a nonparticipating manufacturer, the nonparticipating manufacturer affirms that the brand family is to be deemed to be its cigarettes for purposes of Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code, including paragraph (2) of subdivision (a) of Section 104557 of the Health and Safety Code, and any regulations promulgated pursuant thereto and this section.

(B) Nothing in this section shall be construed as limiting or otherwise affecting the state s right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the MSA or for purposes of Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code and any regulations promulgated pursuant thereto.

(5) A tobacco product manufacturer shall maintain all invoices and documentation of sales and other information relied upon for the certification for a period of five years, unless otherwise required by law to maintain them for a longer period of time.

(c) Not later than June 30, 2004, the Attorney General shall develop and publish on its Internet Web site a directory listing all tobacco product manufacturers that have provided current, timely, and accurate certifications conforming to the requirements of subdivision (b) and all brand families that are listed in the certifications, except as specified below.

(1) The Attorney General may not include or retain in the directory the name or brand families of the following:

(A) Any participating manufacturer that fails to provide the required certification or to make a payment calculated by the independent auditor to be due from it under the Master Settlement Agreement except to the extent that it is disputing the payment.

(B) Any nonparticipating manufacturer that fails to provide the required certification or whose certification the Attorney General determines is not in compliance with subdivision (b), unless the Attorney General has determined that the violation has been cured to the satisfaction of the Attorney General.

(C) A tobacco product manufacturer that does not hold a valid and current manufacturer s license under Section 22979 of the Business and Professions Code, including, but not limited to, a manufacturer whose license has been revoked under subdivision (g) of Section 22979 of the Business and Professions Code.

(2) Neither a tobacco product manufacturer nor brand family shall be included or retained in the directory if the Attorney General concludes that any of the following is true:

(A) In the case of a nonparticipating manufacturer, any escrow deposit required pursuant to Section 104557 of the Health and Safety Code for any period for any brand family, whether or not listed by the nonparticipating manufacturer, has not been fully deposited into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the Attorney General.

(B) Any outstanding final judgment, including interest thereon, for violations of Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code, this section, Sections 30101.7 and 30165.2, and any regulations promulgated pursuant thereto, has not been fully satisfied for the brand family and the manufacturer.

(C) In the case of a nonparticipating manufacturer by reason of the business plan, business history, trade connections, or compliance and payment history in California or any other state of any of the principals thereof, the nonparticipating manufacturer fails to provide reasonable assurance that it will comply with the requirements of this section, Section 30165.2, and Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code. As used in this section, reasonable assurance may include information and documentation establishing to the satisfaction of the Attorney General that a failure to pay in California or elsewhere was the result of a good faith dispute over the payment obligation.

(D) In the case of a nonparticipating manufacturer, the manufacturer has knowingly failed to disclose any material information required or knowingly made any material false statements in the certification of any supporting information or documentation provided.

(E) If the manufacturer or its importer, as defined in Section 30019, engages in delivery sales and the manufacturer fails to provide or fails to cause his or her importer to provide reasonable assurances that the delivery seller has fully complied with all requirements of applicable federal and state law, including, but not limited to, all of the following:

(i) The Prevent All Cigarette Trafficking Act of 2009 (PACT Act; Public Law 111-154).

(ii) The Jenkins Act (Chapter 10A (commencing with Section 375) of Title 15 of the United States Code).

(iii) The requirements of Section 30101.7.

(iv) All stamping, marking, and labeling requirements, including, but not limited to, Section 30163, and any other information or indicia requirements imposed by state or federal law.

(v) All other state laws generally applicable to the sale and distribution of tobacco products.

(3) The Attorney General shall update the directory as necessary in order to correct mistakes and to add or remove a tobacco product manufacturer or brand family to keep the directory in conformity with the requirements of this section, Section 30165.2, and Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code. The Attorney General shall promptly provide distributors and wholesalers with written notice of each tobacco product manufacturer and brand family that the Attorney General has added to, or excluded or removed from, the list.

(A) When the Attorney General s office informs a manufacturer that it will recommend to the Attorney General that the manufacturer or brand family be delisted for cause, the office shall transmit by electronic mail, or other practicable means, a copy of the notice of the pending administrative action to the manufacturer, all licensed distributors and wholesalers, and to any retailer or other person who has provided an electronic mail address to the Attorney General for this purpose.

(B) A licensed distributor may purchase, stamp, or sell, and a licensed wholesaler may purchase or sell, products affected by the notice of pending administrative action for no more than 40 days following issuance of the notice of pending administrative action. Prior to the sale of a product affected by the notice of pending administrative action, and no later than seven days after the notice of pending administrative action, a distributor or wholesaler shall notify each of its existing customers of the pending administrative action.

(C) Upon removal from the directory of a tobacco product manufacturer or brand family, the Attorney General shall transmit by electronic mail, or other practicable means, a notice of removal, to the manufacturer, all licensed distributors and wholesalers, and to any retailer or other person who has provided an electronic mail address to the Attorney General for this purpose. No later than seven days after issuance of the notice of removal, a distributor or wholesaler shall provide each of its existing customers a copy of the notice of removal.

(D) Notwithstanding subdivision (e), a licensed retailer may possess, transport, and sell the tax-stamped cigarettes of a manufacturer or brand family affected by the notice of removal for no more than 60 days following the effective date of the manufacturer or brand family s removal from the directory.

(E) After 60 days following removal from the directory the cigarettes of a manufacturer or brand family identified in the notice of removal are contraband and are subject to seizure and destruction under subdivision (e) of Section 30436 and subdivision (b) of Section 30449, and may not be purchased or sold in California.

(F) In the event the Attorney General declines to remove a tobacco product manufacturer or brand family from the directory following issuance of the notice of pending administrative action described in subparagraph (A), the Attorney General shall notify by electronic mail, or other practicable means, the manufacturer, all licensed distributors and wholesalers, and any retailer or other person who has provided an electronic mail address to the Attorney General for this purpose, of the decision not to pursue administrative action. No later than seven days after issuance of this notice, a distributor or wholesaler shall provide each of its existing customers a copy of this notice, and the purchase, stamping, and sales restrictions imposed by subparagraph (B) shall have no further effect.

(G) Upon request of the Attorney General, the board shall provide the Attorney General all electronic mail addresses for licensed distributors, wholesalers, and retailers in its possession.

(4) Newly qualified and elevated-risk nonparticipating manufacturers shall file with the Attorney General a surety bond in a form and manner directed by the Attorney General.

(A) Notwithstanding any other law, if a newly qualified nonparticipating manufacturer is to be listed in the directory or if the Attorney General reasonably determines that any nonparticipating manufacturer who has filed a certification pursuant to subdivision (b) poses an elevated risk for noncompliance with this section, Section 30165.2, Part 13 (commencing with Section 30001) of Division 2, or with Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code, neither the nonparticipating manufacturer nor any of its brand families shall be included in the directory unless and until the nonparticipating manufacturer, or its United States importer that undertakes joint and several liability for the manufacturer s performance in accordance with subparagraph (E) of paragraph (3) of subdivision (b), has posted a bond in accordance with this section.

(B) The bonds shall be posted by a corporate surety located within the United States in an amount equal to the greater of fifty thousand dollars ($50,000) or the amount of escrow the manufacturer in either its current or predecessor form was required to deposit as a result of the largest of its most recent five calendar year s sales in California. The bond shall be written in favor of the State of California and shall be conditioned on the performance by the nonparticipating manufacturer, or its United States importer that undertakes joint and several liability for the manufacturer s performance in accordance with subparagraph (E) of paragraph (3) of subdivision (b), of all its duties and obligations under this section and Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code and payment of all state taxes for the sale or distribution of cigarettes and tobacco products in this state during the year in which the certification is filed and the next succeeding calendar year. The bond may be drawn upon by the board or the Attorney General to cover unsatisfied escrow obligations, tax obligations, claims for penalties, claims for monetary damages, and any other liabilities that are subject to the licensee s claim of sovereign immunity against enforcement of the laws specified above.

(C) A nonparticipating manufacturer may be deemed to pose an elevated risk for noncompliance with this section, Section 30165.2, or Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code if:

(i) The nonparticipating manufacturer or any affiliate thereof has failed to deposit fully the amount due on an escrow obligation with respect to any state at any time during the calendar year or within the past three calendar years unless either of the following occur:

(I) The manufacturer did not underdeposit knowingly or recklessly and the manufacturer promptly cured the underdeposit within 180 days of notice of it.

(II) The underdeposit or lack of deposit is the subject of a good faith dispute as documented to the satisfaction of the Attorney General and the underdeposit is cured within 180 days of entry of a final order establishing the amount of the required escrow deposit.

(ii) Any state has removed the manufacturer or its brands or brand families or an affiliate or any of the affiliate s brands or brand families from the state s tobacco directory for noncompliance with a state escrow deposit or tobacco tax law at any time during the calendar year or within the past three calendar years.

(iii) Any state has litigation pending against, or an unsatisfied final judgment against, the manufacturer or any affiliate thereof for escrow or for penalties, fees, costs, refunds, or attorney s fees related to noncompliance with state escrow laws.

(iv) The nonparticipating manufacturer sells its cigarettes or tobacco products directly to consumers via remote or other non-face-to-face means.

(v) A state or federal court determining that the nonparticipating manufacturer has violated any tobacco tax or tobacco control law or engaged in unfair business practice or unfair competition.

(vi) Any state has suspended or revoked its license to engage in any aspect of tobacco business.

(vii) Any state or federal court has determined that it failed to comply with state or federal law imposing marking, labeling, and stamping requirements or requiring information to be affixed to, or contained in, the labels, markings, or packaging.

(viii) The nonparticipating manufacturer fails to submit or complete any required forms, documents, certification, or notices, in a timely manner or, to the satisfaction of the Attorney General or the State Board of Equalization.

(D) As used in this section, newly qualified nonparticipating manufacturer means a nonparticipating manufacturer that has not previously been listed in the California Tobacco Directory. These manufacturers may be required to post a bond in accordance with this section for the first three years of their listing, or longer if they have been determined to pose an elevated risk for noncompliance.

(5) The Attorney General shall provide each tobacco product manufacturer that has provided all certifications and other information required by this section with a written acknowledgment of receipt within seven business days after receiving the certifications and other materials. Each tobacco product manufacturer shall provide to each distributor to whom it sells or ships cigarettes, or any tobacco product defined as a cigarette under this section, a copy of each acknowledgment of receipt provided to the manufacturer by the Attorney General. Upon request, the Attorney General shall provide any distributor with a copy of the most recent written acknowledgment of receipt provided to the tobacco product manufacturer.

(d) (1) The Attorney General may exclude or remove from the list required by subdivision (c) a tobacco product manufacturer or any of its brand families, based on a determination that the manufacturer is not a participating manufacturer that has provided the required certification and made all payments calculated by the independent auditor to be due from it under the Master Settlement Agreement, except to the extent that it is disputing the payment, or in the case of a nonparticipating manufacturer, has not made all escrow payments required by paragraph (2) of subdivision (a) of Section 104557 of the Health and Safety Code, in accordance with that subdivision, or has not complied with this section, Section 30165.2, or the tobacco product manufacturer has not complied with any state or federal delivery sales laws applicable to sales and distribution of tobacco products in this state. Before the exclusion or removal may take effect, the Attorney General shall notify the manufacturer of this determination.

(2) Upon receiving notice from the Attorney General pursuant to paragraph (1), the manufacturer may challenge the Attorney General s determination as erroneous, and may seek relief from the determination, by filing a petition for writ of mandate pursuant to Section 1085 of the Code of Civil Procedure for that purpose in the Superior Court for the County of Sacramento, or as otherwise provided by law. The filing of the petition shall operate to stay the Attorney General s determination, if the participating manufacturer has made all payments calculated by the independent auditor to be due from it under the Master Settlement Agreement, except to the extent that it is disputing payment, or if a nonparticipating manufacturer has paid into escrow the full amount of any deficiency in the escrow payments that the Attorney General has determined the tobacco product manufacturer was required to have made under paragraph (2) of subdivision (a) of Section 104557 of the Health and Safety Code, including any installment payments required under subdivision (h), pending final resolution of the action.

(e) (1) No person shall affix, or cause to be affixed, any tax stamp or meter impression to a package of cigarettes pursuant to subdivision (a) of Section 30163, or pay the tax levied pursuant to Sections 30123 and 30131.2 on a tobacco product defined as a cigarette under this section, unless the brand family of the cigarettes or tobacco product, and the tobacco product manufacturer that makes or sells the cigarettes or tobacco product, are included on the list posted by the Attorney General pursuant to subdivision (c).

(2) No person shall sell, offer, or possess for sale in this state, ship or otherwise distribute into or within this state or import for personal consumption in this state, cigarettes of a tobacco product manufacturer or brand family not included in the directory.

(3) No person shall do either of the following:

(A) Sell or distribute cigarettes that the person knows or should know are intended to be distributed in violation of paragraphs (1) and (2).

(B) Acquire, hold, own, possess, transport, import, or cause to be imported cigarettes that the person knows or should know are intended to be distributed in violation of paragraphs (1) and (2).

(f) (1) Any nonresident or foreign nonparticipating manufacturer that has not registered to do business in the state as a foreign corporation or business entity shall, as a condition precedent to having its brand families listed or retained in the directory, appoint and continually engage without interruption the services of an agent in this state to act as agent for the service of process on whom all process, and any action or proceeding against it concerning or arising out of the enforcement of this section, Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code, and any regulations promulgated pursuant thereto, may be served in any manner authorized by law. This service shall constitute legal and valid service of process on the nonparticipating manufacturer. The nonparticipating manufacturer shall provide the name, address, telephone number, and proof of the appointment and availability of the agent to the satisfaction of the Attorney General. Any nonparticipating manufacturer located outside of the United States shall, as an additional condition precedent to having its brand families listed or retained in the directory, cause each of its importers into the United States of any of its brand families to be sold in California to appoint and continually engage without interruption the services of an agent in the state in accordance with this section. All obligations of a nonparticipating manufacturer imposed by this section with respect to appointment of its agent shall likewise apply to importers with respect to appointment of their agents.

(2) The nonparticipating manufacturer shall provide notice to the Attorney General 30 calendar days prior to termination of the authority of an agent and shall further provide proof to the satisfaction of the Attorney General of the appointment of a new agent no less than five calendar days prior to the termination of an existing agent appointment. In the event an agent terminates an agency appointment, the nonparticipating manufacturer shall notify the Attorney General of said termination within five calendar days and shall include proof to the satisfaction of the Attorney General of the appointment of a new agent.

(3) Any nonparticipating manufacturer whose products are sold in this state without appointing or designating an agent as herein required shall be deemed to have appointed the Secretary of State as its agent, as provided in Section 2105 of the Corporations Code, and may be proceeded against in courts of this state by service of process upon the Secretary of State. However, the appointment of the Secretary of State pursuant to this provision as the agent for service of process does not satisfy the condition precedent specified in paragraph (1) to having its brand families listed or retained in the directory.

(4) For each nonparticipating manufacturer located outside the United States, each importer into the United States of any nonparticipating manufacturer s brand families that are sold in California shall bear joint and several liability with the nonparticipating manufacturer for deposit of all escrow due under Section 104557 of the Health and Safety Code, payment of all costs and attorney s fees imposed in accordance with Section 104557 of the Health and Safety Code, and payment of all fees, costs, attorney s fees, penalties, and refunds imposed or required by this section or Section 30165.2. Each manufacturer and importer, that sells or intends to sell cigarettes in California, shall obtain and maintain a license as a manufacturer or importer in compliance with Division 8.6 (commencing with Section 22970) of the Business and Professions Code. Each nonparticipating manufacturer and its importers shall report in the manner, including electronically, as required by the Attorney General, all cigarettes and tobacco products sold in this state each month, including, but not limited to, the quantity, including tobacco weight and number of cigarette sticks, the wholesale cost and sale price of each brand family. Any manufacturer or importer that fails to file the report as required by the Attorney General shall be liable for a civil penalty in an amount not to exceed the greater of either of the following:

(A) Five times the retail value of the cigarettes, loose tobacco and smokeless tobacco, or tobacco products defined as cigarettes under this section that were not reported as required by the Attorney General.

(B) Five thousand dollars ($5,000).

(g) (1) Not later than 25 days after the end of each calendar quarter, and more frequently if so directed by the board or the Attorney General, each distributor shall submit any information as the board or Attorney General requires to facilitate compliance with this section, including, but not limited to, a list by brand family of the total number of cigarettes or, in the case of roll your own, the total ounces for which the distributor affixed stamps during the previous calendar month or otherwise paid the tax due. The distributor shall maintain, and shall make available to the board and the Attorney General, all invoices and documentation of sales of all nonparticipating manufacturer cigarettes and any other information relied upon in reporting to the board and the Attorney General for a period of five years.

(2) Notwithstanding Section 30455, the board is authorized to disclose to the Attorney General any information received under this part for purposes of determining compliance with and enforcing the provisions of this section, Sections 30101.7 and 30165.2, and Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code, and any regulations promulgated pursuant thereto. The board and Attorney General shall share with each other the information received under this section, and may share that information with other federal, state, or local agencies, only for purposes of enforcement of this section, Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code, and any regulations promulgated pursuant thereto, or corresponding laws of other states.

(3) At any time, the Attorney General may require from the nonparticipating manufacturer proof from the financial institution in which the manufacturer has established a qualified escrow fund for the purpose of compliance with Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code, and any regulations promulgated pursuant thereto, of the amount of money in the fund being held on behalf of the state and the dates of deposits, and listing the amounts of all withdrawals from the fund and the dates thereof.

(4) In addition to the information required to be submitted pursuant to this section or Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code and any regulations promulgated pursuant thereto, the Attorney General may require a retailer, wholesaler, distributor, importer, or tobacco product manufacturer to submit any additional information, including, but not limited to, samples of the packaging or labeling of each brand family, as is necessary to enable the Attorney General to determine whether a tobacco product manufacturer or importer has complied, is in compliance, and, if applicable pursuant to subparagraph (C) of paragraph (2) of subdivision (c), has provided reasonable assurance that it will comply or continue to comply with this section, Section 30165.2, Part 8 (commencing with Section 14950) of Division 12 of the Health and Safety Code, and Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code, and any regulations promulgated pursuant thereto.

(h) To promote compliance with this section, the Attorney General may promulgate regulations requiring a tobacco product manufacturer subject to the requirements of paragraph (2) of subdivision (a) of Section 104557 to make the escrow deposits required in quarterly or other specified installments during the year in which the sales covered by the deposits are made. The Attorney General may require production of information sufficient to enable the Attorney General to determine the adequacy of the amount of the installment deposit.

(i) (1) In addition to any other civil or criminal penalty provided by law, upon a finding that a person has violated subdivision (e), or paragraph (1) of subdivision (g), the board may take the following actions:

(A) In the case of the first offense, the board may revoke or suspend the license or licenses issued to the person by the board, pursuant to the procedures applicable to the revocation of a license set forth in Sections 30148 and 30158, and Section 22980.3 of the Business and Professions Code. Each stamp affixed and each sale or offer to sell cigarettes in violation of subdivision (e) shall constitute a separate violation.

(B) In the case of a second or any subsequent offense that the board determines to be a violation of subdivision (e), in addition to the action authorized under subparagraph (A), the board may impose a civil penalty in an amount not to exceed the greater of either of the following:

(i) Five times the retail value of the cigarettes or tobacco products defined as cigarettes under this section.

(ii) Five thousand dollars ($5,000).

(2) A distributor in any action for a violation of subdivision (e) shall have a defense provided that either of the following is true:

(A) At the time of the violation, the cigarettes or tobacco products claimed to be the subject of the alleged violation belonged to a brand family that was included on the list required by subdivision (c).

(B) At the time of the violation, the distributor possessed a copy of the Attorney General s most recent written acknowledgment of receipt of the certifications and other information required as a condition of including the brand family on the list required by subdivision (c).

(3) The defense described in subparagraph (B) of paragraph (2) is not available to a distributor if, at the time of the violation, the Attorney General had provided the distributor with written notice that the brand family had been excluded or removed from the list required by subdivision (c), or the distributor failed to provide the Attorney General with a current address for the receipt of written notice through electronic mail as required by paragraph (4) of subdivision (c).

(4) A violation of paragraph (3) of subdivision (e) shall constitute a misdemeanor.

(j) If a distributor affixes a stamp or meter impression to a package of cigarettes under subdivision (a) of Section 30163, or pays the tax levied under Sections 30123 and 30131.2 on a tobacco product defined as a cigarette under this section, during the period between the date on which the brand family of the cigarettes or tobacco product was excluded or removed from the list required by subdivision (c) and the date on which the distributor received notice of the exclusion or removal under paragraph (4) of subdivision (c), then both of the following shall apply:

(1) The distributor shall be entitled to a credit for the tax paid by the distributor with respect to the cigarette or tobacco product to which the stamp or meter impression was affixed, or the tax paid during that period. The distributor shall comply with regulations prescribed by the board regarding refunds and credits that are adopted pursuant to Section 30177.5. If the distributor has sold the cigarette or tobacco product to a wholesaler or retailer, and has received payment from the wholesaler or retailer, the distributor shall provide the credit to the wholesaler or retailer.

(2) The brand family may not be included on or restored to the list until the tobacco product manufacturer has reimbursed the distributor for the cost to the distributor of the cigarettes or tobacco product to which the stamp or meter impression was affixed, or the tax paid, during that period.

(k) Any tobacco product manufacturer that falsely represents any of the following to any person shall be guilty of a misdemeanor for each false representation:

(1) Any information required under subdivision (b).

(2) That the tobacco product manufacturer is a participating manufacturer.

(3) That the tobacco product manufacturer or any other person has made any or all escrow payments required by paragraph (2) of subdivision (a) of Section 104557 of the Health and Safety Code, if applicable to the manufacturer.

(4) That it has complied with subdivision (b), or with paragraph (1) of subdivision (g), if applicable to the manufacturer.

(l) A violation of subdivision (e) shall constitute unfair competition under Section 17200 of the Business and Professions Code.

(m) No person shall be issued a distributor s license, pursuant to Section 30140, unless that person has certified in writing that the person will comply fully with this section. Any person who makes a certification pursuant to this subdivision that asserts the truth of any material matter that he or she knows to be false is guilty of a misdemeanor punishable by imprisonment of up to one year in the county jail, or a fine of not more than one thousand dollars ($1,000), or both the imprisonment and the fine.

(n) For the year 2003, if the effective date of the act that added this section is later than March 16, 2003, the first report of distributors required by paragraph (1) of subdivision (g) shall be due 30 days after that effective date, the certifications by a tobacco product manufacturer described in subdivision (b) shall be due 45 days after that effective date, and the directory described in subdivision (c) shall be published or made available within 90 days after that effective date.

(o) The Attorney General may adopt rules and regulations to implement this section. The rules and regulations may establish procedures for including in the list described in subdivision (c) tobacco product manufacturers that are not participating manufacturers and were not required to make escrow payments under paragraph (2) of subdivision (a) of Section 104557 of the Health and Safety Code, for sales made during any preceding calendar year, and brand families of those manufacturers. The rules and regulations may also establish procedures for seizure and destruction of cigarettes forfeited to the state pursuant to Section 30436 or Section 30449, including, but not limited to, the state facilities that may be used for the destruction of contraband cigarettes. Nothing in this section shall affect the authority of local law enforcement and local government officials to seize and destroy contraband under existing state or local law. The regulations adopted to effect the purposes of this section are emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of the regulations shall be considered by the Office of Administrative Law to be necessary for the immediate preservation of the public peace, health and safety, and general welfare. Notwithstanding subdivision (e) of Section 11346.1 of the Government Code, the regulations shall be repealed 180 days after their effective date, unless the adopting authority or agency complies with that chapter, as provided in subdivision (e) of Section 11346.1 of the Government Code.

(p) In any action brought by the state to enforce this section, the state shall be entitled to recover the costs of investigation, expert witness fees, costs of the action, and reasonable attorney s fees.

(q) The Attorney General or his or her authorized representative shall have the authority to:

(1) Conduct audits and investigations of the following:

(A) A nonparticipating manufacturer and its importers.

(B) Exclusive distributors, retailers, stamping agents, and wholesalers, as defined in Division 8.6 (commencing with Section 22970) of the Business and Profession Code, and this part.

(C) Persons or entities engaged in delivery sales as defined in Section 30101.7.

(2) Upon reasonable cause to believe that a violation of this article or of Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code, or of Section 22963 of the Business and Professions Code, or of Section 30101.7, has occurred or is reasonably likely to occur, issue subpoenas, compel the attendance of witnesses, administer oaths, certify to official acts, take depositions within and without the state, as now provided by law, and compel the production of pertinent books, payrolls, accounts, papers, records, documents, and testimony relevant to investigations. If a person refuses, without good cause, to be examined or to answer a legal and pertinent question, or to produce a document or other evidence when ordered to do so by the Attorney General or his or her authorized representative, the Attorney General or his or her authorized representative may apply to the superior court of the county where the person is in attendance or located, upon affidavit, for an order returnable in no less than two nor more than five days, directing the person to show cause why he or she should not be examined, answer a legal or pertinent question or produce a document, record or other evidence. Upon the hearing, if the court determines that the person, without good cause, has refused to be examined or to answer legal or pertinent questions, or to produce a document, record, or other evidence, the court may order compliance with the subpoena and assess all costs and reasonable attorney s fees against the person. If the motion for an order is granted and the person thereafter fails to comply with the order, the court may make orders as are provided for by law. Subpoenas shall be served and witness fees and mileage paid as allowed in civil cases in the courts of the State of California.

(r) In any action regarding a violation of this article or of Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code, or of Section 22963 of the Business and Professions Code, or of Section 30101.7, or of Section 17200 of the Business and Professions Code, reports submitted to the board pursuant to Section 30182 or Section 22978.1, 22978.4, or 22978.5 of the Business and Professions Code, shall be admissible in evidence and shall be presumed to accurately state the number of cigarettes stamped during the time period by the stamping agent that submitted the report absent a contrary showing by the nonparticipating manufacturer or importer. Nothing in this section shall be construed as limiting or otherwise affecting the right of the state to maintain that reports are incorrect or do not accurately reflect a nonparticipating manufacturer s sales in the state during the time period in question, and the presumption shall not apply in the event the state does so maintain.

(s) In any action regarding a violation of this article or of Article 3 (commencing with Section 104555) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code, or of Section 22963 of the Business and Professions Code, or of Section 30101.7, or of Section 17200 of the Business and Professions Code, sufficient notice of the action to the alleged violator shall be given by complaint written in the English language. The state shall not be required to bear any expense of translating complaint into another language.

(t) Unless otherwise expressly provided, the remedies or penalties provided by this section are cumulative to each other and to the remedies or penalties available under all other laws of this state.

(Amended by Stats. 2010, Ch. 265, Sec. 7. Effective January 1, 2011.)



30165.2

(a) For purposes of this section, applicable returns means the following returns or reports relating to cigarettes that are filed or required to be filed with the Alcohol and Tobacco Tax and Trade Bureau of the United States Department of Treasury (TTB), the federal Department of Homeland Security, and the United States Customs and Border Patrol (CBP) after the effective date of the act adding this section:

(1) Alcohol and Tobacco Tax and Trade Bureau Form 5000.24.

(2) Alcohol and Tobacco Tax and Trade Bureau Form 5210.5.

(3) Alcohol and Tobacco Tax and Trade Bureau Form 5220.6.

(4) United States Customs and Border Protection Form 7501.

(5) Any successor returns or reports intended to replace the forms specified in paragraphs (1) to (4), inclusive.

(b) As a condition of selling cigarettes in the state, every tobacco product manufacturer, as defined in paragraph (9) of subdivision (a) of Section 30165.1, whose cigarettes are to be sold in the state whether directly or through a distributor, importer, retailer, or similar intermediary or intermediaries shall, at the election of tobacco product manufacturer, either:

(1) Submit to the Attorney General a true and correct copy of each and every applicable return of the tobacco product manufacturer.

(2) Submit to the United States Treasury a request or consent under Internal Revenue Code Section 6103(c) authorizing the Alcohol and Tobacco Tax and Trade Bureau to disclose the applicable returns of manufacturer to the Attorney General.

(c) A foreign tobacco product manufacturer whose cigarettes are imported into the United States by an importer or importers shall submit, or shall cause each of its importers to submit, to the Attorney General and the board both of the following:

(1) Each and every applicable return, form, or report filed with TTB and CBP that includes any information about cigarettes of that foreign tobacco product manufacturer imported into the United States.

(2) A report of the sales of each brand family in this state in the form and manner specified by the Attorney General or the board.

(d) A foreign tobacco manufacturer shall also cause every importer who will sell its cigarettes in this state to obtain and maintain a license as an importer in compliance with Division 8.6 (commencing with Section 22970) of the Business and Professions Code.

(e) The Attorney General and the board shall not disclose any applicable returns or any information contained therein, except as necessary to carry out the functions and duties of the Department of Justice or board, or as provided in subdivision (f).

(f) The Attorney General and the board may compile data on cigarette shipments from the applicable returns and may share data with other states that are signatories to the Master Settlement Agreement, as defined in paragraph (5) of subdivision (a) of Section 30165.1, provided that states impose or agree to provide protections against disclosure of the applicable returns, or any information from applicable returns, that are equivalent to the protections provided under subdivision (e).

(g) A tobacco product manufacturer who does not comply with the requirements of subdivisions (b), (c), and (d) shall, after 30 days notice by the Attorney General or the board to the tobacco product manufacturer of the failure to comply, be removed, along with its brand families, from the tobacco directory unless the tobacco product manufacturer has brought itself into compliance by the end of the 30-day period.

(h) (1) Any tobacco manufacturer or importer that intentionally provides any applicable return containing materially false information shall be liable for a civil penalty in an amount not to exceed the greater of either of the following:

(A) Five times the retail value of the cigarettes or tobacco products defined as cigarettes under this section and about which false information was provided.

(B) Five thousand dollars ($5,000).

(2) The provisions of each applicable return containing one or more false statements shall constitute a separate offense.

(i) The Attorney General may promulgate regulations to implement and carry out this section.

(Added by Stats. 2010, Ch. 265, Sec. 8. Effective January 1, 2011.)






ARTICLE 2. Sale to Distributors

30166

Stamps and meter register settings shall be sold at their denominated values less 0.85 percent to licensed distributors. Payment for stamps or meter register settings shall be made at the time of purchase, provided that a licensed distributor, subject to the conditions and provisions of this article, may be permitted to defer payments therefor.

(Amended by Stats. 1967, Ch. 963.)



30166.1

No later than July 1, 2005, the board shall submit a report to the Legislature that evaluates the average actual costs, including labor for applying indicia or impressions, bonding, warehousing, and leasing stamping equipment, including case cutters and packers, associated with applying stamps or meter impressions to cigarette packages. This report shall be updated every two years.

(Added by Stats. 2003, Ch. 890, Sec. 8. Effective January 1, 2004.)



30167

A licensed distributor may apply to the board to fix the maximum amount of deferred-payment purchases of stamps and meter register settings which the distributor may have unpaid at any time. Upon receipt of the application and the bond or bonds required pursuant to Section 30142, the board shall fix such amount. The board at any time may designate the sales locations where the distributor may make deferred-payment purchases of stamps and meter register settings and fix the amount of such purchases which the distributor may have unpaid at any one time with respect to purchases made at each of the designated sales locations.

(Amended by Stats. 1967, Ch. 963.)



30168

(a) Except as provided for in subdivision (c), amounts owing for stamps and meter register settings purchased on the deferred-payment basis shall be due and payable based on the distributor s election to make the payment pursuant to subdivision (b). Payment shall be made by a remittance payable to the board.

(b) A distributor shall elect to make the payment required by subdivision (a) on either a monthly, a twice-monthly, or a weekly basis. An election made pursuant to this subdivision shall remain in effect for at least one year from the date the election is made. If the board finds that good cause exists for a distributor s inability to maintain the election for the full year, the board shall authorize the distributor to make a new election, as otherwise authorized by this subdivision, prior to the expiration of the one-year period following the prior election.

(1) If a distributor elects to make the payment required by subdivision (a) on a monthly basis, the distributor shall remit the payment on or before the 25th day of the month following the month in which the stamps and meter register settings were purchased.

(2) If a distributor elects to make the payment required by subdivision (a) on a twice-monthly basis, the distributor shall make two remittances during the month following the month in which the stamps and meter register settings were purchased. The first monthly remittance shall be made on or before the fifth day of the month and shall be equal to either one-half of the total amount of those purchases of stamps and meter register settings that were made during the preceding month or the total amount of those purchases of stamps and meter register settings that were made between the first day and the 15th day of the preceding month, whichever is greater. The second monthly remittance shall be made on or before the 25th day of the month for the remainder of those purchases of stamps and meter register settings that were made in the preceding month.

(3) If a distributor elects to make the payment required by subdivision (a) on a weekly basis, the distributor shall remit the payment on or before Wednesday following the week in which the stamps and meter register settings were approved and released. Every distributor electing to make payment on a weekly basis shall provide to the board and update, as necessary, an electronic mail address for the purpose of receiving payment information, including but not limited to, amounts owing for stamps and meter register settings purchased.

(c) Amounts owing for stamps and meter register settings purchased on the deferred-payment basis without a security pursuant to subdivision (d) of Section 30142 shall be due and payable on or before Wednesday following the week in which the stamps and meter register settings were purchased. Payment shall be made by a remittance payable to the board.

(Amended (as amended by Stats. 2006, Ch. 70, Sec. 3) by Stats. 2006, Ch. 501, Sec. 16. Effective January 1, 2007.)



30169

A distributor shall authorize in writing those persons who may order purchases of stamps or meter register settings for the account of the distributor at a location where stamps or meter register settings are sold. The authorization shall continue in effect until written notice of revocation of the authority is delivered at the sales location in such manner as may be prescribed by the board.

(Added by Stats. 1961, Ch. 884.)



30170

The board may suspend without prior notice a distributor s privilege to purchase stamps or meter register settings on the deferred-payment basis or may reduce the amount of permissible deferred-payment purchases fixed for the distributor, if the distributor fails to promptly pay for stamps or meter register settings when payment is due, if the bond or bonds of the distrbutor are canceled, become void, impaired, or unenforceable for any reason, or if in the opinion of the board, collection of any amounts unpaid or due from the distributor under this part are jeopardized.

(Amended by Stats. 1967, Ch. 963.)



30171

Any distributor who fails to pay any amount owing for the purchase of stamps or meter register settings within the time required, shall pay a penalty of 10 percent of the amount due in addition to the amount plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the amount became due and payable until the date of payment.

(Amended by Stats. 1984, Ch. 1020, Sec. 30. Operative July 1, 1985, by Sec. 65 of Ch. 1020.)



30172

The board for good cause may extend for not to exceed five days the time for paying any amount owing for stamps or meter register settings purchased on the deferred-payment basis provided a request for the extension is filed with the board within or prior to the period for which the extension may be granted.

(Added by Stats. 1961, Ch. 884.)






ARTICLE 3. Determinations

30173

If a distributor fails to make payment for stamps or meter register settings when payment is due, the board may compute and determine from any available records and information the amount required to be paid, including interest and penalties. One or more determinations may be made of the amount due for one or for more than one purchase. In making a determination the board may offset overpayments with respect to purchases of stamps or meter register settings against underpayments for purchases and interest and penalties on the underpayments. The board shall give the distributor written notice of its determination in the manner provided by Section 30206. Except in the case of fraud, every notice of a determination made under this article shall be given within three years of the due date for payment of the purchase of stamps or a meter register setting.

(Added by Stats. 1961, Ch. 884.)



30174

If the amount specified in the determination made under this article is not paid within 10 days after service of the notice upon the distributor, the determination becomes final unless a petition for redetermination is filed with the board within the 10-day period. The determination is due and payable when it becomes final and the amounts determined, exclusive of interest and penalties, shall bear interest at the rate prescribed by Section 30171.

(Added by Stats. 1961, Ch. 884.)



30175

The distributor against whom a determination is made under this article may petition for the redetermination thereof pursuant to Article 5 (commencing with Section 30241) of Chapter 4. He or she shall, however, file the petition for redetermination within the time prescribed by Section 30174 and shall, at the time of filing the petition, deposit with the board such security as it may deem necessary to insure compliance with this part. The security may be sold in the same manner as prescribed by Section 30243.

(Amended by Stats. 1982, Ch. 454, Sec. 166.)






ARTICLE 4. Refunds

30176

The board shall, pursuant to regulations prescribed by it, refund or credit to a distributor the denominated values, less the discount given on their purchase of any unused stamps or meter register settings.

(Added by Stats. 1961, Ch. 884.)



30176.1

(a) The board shall, pursuant to regulations prescribed by it, refund or credit to a distributor the tax imposed on tobacco products pursuant to Article 2 (commencing with Section 30121) and Article 3 (commencing with Section 30131) of Chapter 2 which is paid on the distribution of tobacco products which are shipped to a point outside the state for subsequent use or sale out of the state.

(b) This section does not apply to tobacco products delivered to the consumer in this state and subsequently taken outside the state.

(Amended by Stats. 2001, Ch. 251, Sec. 21. Effective January 1, 2002.)



30176.2

The board shall, pursuant to regulations prescribed by it, refund or credit to a distributor the tax imposed on tobacco products pursuant to Article 2 (commencing with Section 30121) and Article 3 (commencing with Section 30131) of Chapter 2 that is paid on the distribution of tobacco products that were returned by a customer, when the distributor refunds the entire amount the customer paid for the tobacco products either in cash or credit. For purposes of this section, refund or credit of the entire amount shall be deemed to be given when the purchase price, less rehandling and restocking costs, is refunded or credited to the customer. The amount withheld for rehandling and restocking costs may be a percentage of the sales price determined by the average cost of rehandling and restocking returned merchandise during the previous accounting cycle.

(Added by Stats. 2001, Ch. 426, Sec. 4. Effective October 2, 2001.)



30177

The board shall, pursuant to regulations prescribed by it, refund or credit to a distributor the denominated values, less the discount given on their purchase, of stamps or meter impressions affixed to packages of cigarettes which have prior to distribution become unfit for use, unsalable or have been destroyed, or which after distribution have become unfit for use or unsalable and have been returned for credit or have been replaced, and the board has proof of that return or destruction.

(Amended by Stats. 2001, Ch. 426, Sec. 5. Effective October 2, 2001.)



30177.5

(a) The board shall credit to a distributor that is entitled to the credit authorized by paragraph (1) of subdivision (j) of Section 30165.1, the denominated value, less any discounts authorized by this part, of the stamps or meter impressions purchased and affixed to those packages of cigarettes that are subject to the provisions of subdivision (j) of Section 30165.1.

(b) The board shall credit to a distributor that is entitled to a credit authorized by paragraph (1) of subdivision (j) of Section 30165.1, the amount of taxes paid by that distributor, pursuant to Article 2 (commencing with Section 30121) and Article 3 (commencing with Section 30131), with respect to the tobacco products that are subject to the provisions of subdivision (j) of Section 30165.1.

(Added by Stats. 2003, Ch. 890, Sec. 9. Effective January 1, 2004.)



30178

No refund or credit for amounts overpaid for the purchase of stamps or meter register settings shall be allowed or approved after three years from the due date for payment of the purchase for which the overpayment was made, or with respect to a determination made pursuant to this chapter, after six months from the date the determination becomes final, or after six months from the date of overpayment, whichever period expires the later, unless a claim therefor is filed with the board within such period.

(Added by Stats. 1961, Ch. 884.)



30178.1

Any applications for a refund under Section 30176.1 based upon the exportation of tax-paid tobacco products from this state shall be filed with the board within three months after the close of the calendar month in which the tobacco products are exported.

(Added by Stats. 1989, Ch. 634, Sec. 21. Effective September 21, 1989.)



30178.2

In lieu of the refund of the tax on tobacco products pursuant to Section 30176.1 or Section 30176.2, a distributor eligible for that refund may elect to claim a credit against taxes imposed pursuant to this part equal to the amount which would have been refunded if a claim had been made pursuant to Section 30176.1 or Section 30176.2.

(Amended by Stats. 2001, Ch. 426, Sec. 6. Effective October 2, 2001.)



30178.3

Notwithstanding Section 30178, a refund of an overpayment of any tax, penalty, or interest collected by the board by means of levy, through the use of liens, or by other enforcement procedures, shall be approved if a claim for a refund is filed within three years of the date of an overpayment.

(Added by Stats. 2006, Ch. 364, Sec. 8. Effective January 1, 2007.)



30179

Interest shall be computed, allowed, and paid upon any overpayment for the purchase of stamps or meter register settings at the modified adjusted rate per month established pursuant to Section 6591.5, from the 26th day of the calendar month following the period during which the overpayment was made. In addition, a refund or credit shall be made of any interest imposed upon the claimant with respect to the amount being refunded or credited.

The interest shall be paid as follows:

(a) In the case of a refund, to the 25th day of the calendar month following the date upon which the claimant, if he or she has not already filed a claim, is notified by the board that a claim may be filed or the date upon which the claim is approved by the board, whichever date is earlier.

(b) In the case of a credit, to the same date as that to which interest is computed on the tax or amount against which the credit is applied.

(Amended by Stats. 1997, Ch. 620, Sec. 8. Effective January 1, 1998.)



30179.1

No interest shall be allowed on an overpayment of the tax on exported tobacco products which is refunded pursuant to Section 30176.1 or credited against taxes pursuant to Section 30178.2 within 90 days of the claim for the credit or refund.

(Added by Stats. 1989, Ch. 634, Sec. 23. Effective September 21, 1989.)






ARTICLE 5. Other Provisions Applicable

30180

Articles 2 (commencing with Section 30201), 3 (commencing with Section 30221), and 4 (commencing with Section 30241) of Chapter 4 and Sections 30185, 30362, and 30366 do not apply to amounts due or paid with respect to purchases made of stamps or meter register settings. The remedies of the state provided in Chapter 5 (commencing with Section 30301) and the provisions of Chapter 6 (commencing with Section 30361), except for Sections 30362 and 30366, apply to amounts due or paid with respect to purchases made of stamps or meter register settings.

(Amended by Stats. 2005, Ch. 519, Sec. 9. Effective October 4, 2005. Operative January 1, 2006, by Sec. 25 of Ch. 519.)









CHAPTER 4. Determinations

ARTICLE 1. Reports and Payments

30181

(a) When any tax imposed upon cigarettes under Article 1 (commencing with Section 30101), Article 2 (commencing with Section 30121), and Article 3 (commencing with Section 30131) of Chapter 2 is not paid through the use of stamps or meter impressions, the tax shall be due and payable monthly on or before the 25th day of the month following the calendar month in which a distribution of cigarettes occurs, or in the case of a sale of cigarettes on the facilities of a common carrier for which the tax is imposed pursuant to Section 30104, the tax shall be due and payable monthly on or before the 25th day of the month following the calendar month in which a sale of cigarettes on the facilities of the carrier occurs.

(b) Each distributor of tobacco products shall file a return in the form, as prescribed by the board, which may include, but not be limited to, electronic media respecting the distributions of tobacco products and their wholesale cost during the preceding month, and any other information as the board may require to carry out this part. The return shall be filed with the board on or before the 25th day of the calendar month following the close of the monthly period for which it relates, together with a remittance payable to the board, of the amount of tax, if any, due under Article 2 (commencing with Section 30121) or Article 3 (commencing with Section 30131) of Chapter 2 for that period.

(c) To facilitate the administration of this part, the board may require the filing of the returns for longer than monthly periods.

(d) Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(e) This section shall become operative on January 1, 2007.

(Repealed (in Sec. 5) and added by Stats. 2003, Ch. 867, Sec. 6. Effective January 1, 2004. Section operative January 1, 2007, by its own provisions.)



30182

(a) Except as provided in subdivision (b), a distributor shall file, on or before the 25th day of each month, a report in the form as prescribed by the board, that may include, but not be limited to, electronic media with respect to distributions of cigarettes and purchases of stamps and meter register units during the preceding month and any other information as the board may require to carry out this part.

(b) Reports shall be authenticated in a form, or pursuant to methods, as may be prescribed by the board.

(Amended by Stats. 2008, Ch. 179, Sec. 201. Effective January 1, 2009.)



30183

(a) On or before the 25th day of each month every distributor required under Section 30108 to collect any tax during the preceding month shall file a report with the board in the form as prescribed by the board, which may include, but not be limited to, electronic media showing the number of cigarettes with respect to which he or she was required to collect the tax and any other information as the board may require to carry out the purposes of this part. Reports shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(b) On or before the 25th day of each month, each distributor required to collect any tax during the preceding month pursuant to Section 30108 shall file a return, in the form as prescribed by the board, which may include, but not be limited to, electronic media which shows the wholesale cost of tobacco products with respect to which he or she was required to collect the tax and any other information as the board may require to carry out this part. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(Amended by Stats. 2002, Ch. 459, Sec. 9. Effective January 1, 2003.)



30184

The distributor shall submit with each report or return a remittance payable to the board for the amount of tax due.

(Amended by Stats. 1989, Ch. 634, Sec. 27. Effective September 21, 1989.)



30185

Except as otherwise provided in Section 30172, the board for good cause may extend for not to exceed one month the time for making any report or return or paying any amount of tax required under this part. The extension may be granted at any time provided a request therefor is filed with the board within or prior to the period for which the extension may be granted.

Any person to whom an extension is granted pursuant to this section shall pay, in addition to the amount of tax, interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the amount of tax would have been due without the extension to the date of payment.

(Amended by Stats. 1989, Ch. 634, Sec. 28. Effective September 21, 1989.)



30186

On or before the 25th day of each month, the common carriers and authorized persons specified in Section 30104 shall file with the board a report of the sales of cigarettes or tobacco products made by them on the facilities of the carriers in California in the preceding calendar month in that detail as the board may prescribe and in the form as prescribed by the board, which may include, but not be limited to, electronic media, submitting with the report the amount of the tax due under Section 30104. Reports shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(Amended by Stats. 2002, Ch. 459, Sec. 10. Effective January 1, 2003.)



30187

Every consumer or user subject to the tax resulting from a distribution of cigarettes or tobacco products within the meaning of subdivision (b) of Section 30008 from whom the tax has not been collected under Section 30108 shall, on or before the last day of the month following the end of the quarter, file with the board a report of the amount of cigarettes or tobacco products received by him or her in the preceding calendar quarter in that detail as the board may prescribe and in the form as prescribed by the board, which may include, but not be limited to, electronic media, submitting with the report the amount of tax due. Reports shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(Amended by Stats. 2007, Ch. 342, Sec. 41. Effective January 1, 2008.)



30188

On or before the 25th day of each month, every wholesaler shall file a report in the form as prescribed by the board, which may include, but not be limited to, electronic media respecting his or her inventory, purchases, and sales of cigarettes or tobacco products during the preceding month and any other information as the board may require to carry out the purposes of this part. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(Amended by Stats. 2002, Ch. 459, Sec. 12. Effective January 1, 2003.)






ARTICLE 1.1. Payment by Electronic Funds Transfer

30190

(a) Any person whose estimated tax liability under this part averages twenty thousand dollars ($20,000) or more per month, as determined by the board pursuant to methods of calculation prescribed by the board, shall remit amounts due by an electronic funds transfer under procedures prescribed by the board.

(b) Any person whose estimated tax liability under this part averages less than twenty thousand dollars ($20,000) per month may elect to remit amounts due by electronic funds transfer with the approval of the board.

(c) Any person remitting amounts due pursuant to subdivision (a) or (b) shall perform electronic funds transfer in compliance with the due dates set forth in Article 1 (commencing with Section 30181). Payment is deemed complete on the date the electronic funds transfer is initiated, if settlement to the state s demand account occurs on or before the banking day following the date the transfer is initiated. If settlement to the state s demand account does not occur on or before the banking day following the date the transfer is initiated, payment is deemed to occur on the date settlement occurs.

(d) Any person remitting taxes by electronic funds transfer shall, on or before the due date of the remittance, file a return for the preceding reporting period in the form and manner prescribed by the board. Any person who fails to timely file the required return shall pay a penalty of 10 percent of the amount of taxes with respect to the period for which the return is required.

(e) Any person required to remit taxes pursuant to this article who remits those taxes by means other than appropriate electronic funds transfer shall pay a penalty of 10 percent of the taxes incorrectly remitted.

(f) Any person who fails to pay any tax to the state or any amount of tax required to be collected and paid to the state, except amounts of determinations made by the board under Article 3 (commencing with Section 30173) or Article 2 (commencing with Section 30201) or Article 3 (commencing with Section 30221), within the time required shall pay a penalty of 10 percent of the tax or amount of tax, in addition to the tax or amount of tax, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the tax became due and payable to the state until the date of payment.

(g) In determining whether a person s estimated tax liability averages twenty thousand dollars ($20,000) or more per month, the board may consider tax returns filed pursuant to this part and any other information in the board s possession.

(h) The penalties imposed by subdivisions (d), (e), and (f) shall be limited to a maximum of 10 percent of the taxes due for any one return. Any person remitting taxes by electronic funds transfer shall be subject to the penalties under this section and not Section 30281.

(i) The board shall promulgate regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code for purposes of implementing this section.

(Amended by Stats. 2005, Ch. 519, Sec. 10. Effective October 4, 2005. Operative January 1, 2006, by Sec. 25 of Ch. 519.)



30191

If the board finds that a person s failure to make payment by an appropriate electronic funds transfer in accordance with board procedures is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect, that person shall be relieved of the penalty provided in subdivision (e) of Section 30190. Any person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Added by Stats. 2000, Ch. 923, Sec. 16. Effective January 1, 2001.)



30192

(a) Electronic funds transfer means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephonic instrument, or computer or magnetic tape, so as to order, instruct, or authorize a financial institution to debit or credit an account. Electronic funds transfers shall be accomplished by an automated clearinghouse debit, an automated clearinghouse credit, or by Federal Reserve Wire Transfer (Fedwire).

(b) Automated clearinghouse means any federal reserve bank, or an organization established in agreement with the National Automated Clearing House Association, that operates as a clearinghouse for transmitting or receiving entries between banks or bank accounts and which authorizes an electronic transfer of funds between these banks or bank accounts.

(c) Automated clearinghouse debit means a transaction in which the state, through its designated depository bank, originates an automated clearinghouse transaction debiting the person s bank account and crediting the state s bank account for the amount of tax. Banking costs incurred for the automated clearinghouse debit transaction shall be paid by the state.

(d) Automated clearinghouse credit means an automated clearinghouse transaction in which the person through his or her own bank, originates an entry crediting the state s bank account and debiting his or her own bank account. Banking costs incurred for the automated clearinghouse credit transaction charged to the state shall be paid by the person originating the credit.

(e) Fedwire transfer means any transaction originated by a person and utilizing the national electronic payment system to transfer funds through the federal reserve banks, when that person debits his or her own bank account and credits the state s bank account. Electronic funds transfers pursuant to Section 30190 may be made by Fedwire only if payment cannot, for good cause, be made according to subdivision (a), and the use of Fedwire is preapproved by the board. Banking costs incurred for the Fedwire transaction charged to the person and to the state shall be paid by the person originating the transaction.

(Added by Stats. 2000, Ch. 923, Sec. 16. Effective January 1, 2001.)



30193

(a) Any return, report, declaration, statement, or other document required to be made under this part that is filed using electronic media shall be filed and authenticated pursuant to any method or form the board may prescribe.

(b) Notwithstanding any other law, any return declaration, statement, or other document otherwise required to be signed that is filed by the taxpayer using electronic media in a form as required by the board shall be deemed to be a signed, valid original document, including upon reproduction to paper form by the board.

(c) Electronic media includes, but is not limited to, computer modem, magnetic media, optical disk, facsimile machine, or telephone.

(Added by Stats. 2002, Ch. 459, Sec. 13. Effective January 1, 2003.)






ARTICLE 2. Deficiency Determinations

30201

If the board is dissatisfied with the report or return filed by any person, it may compute and determine the amount to be paid upon the basis of any information available to it. One or more deficiency determinations may be made of the amount of tax due for one or for more than one month.

(Amended by Stats. 1989, Ch. 634, Sec. 31. Effective September 21, 1989.)



30202

The amount of the determination, exclusive of penalties, shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date the amount of the tax, or any portion thereof, should have been reported until the date of payment.

(Amended by Stats. 1984, Ch. 1020, Sec. 33. Operative July 1, 1985, by Sec. 65 of Ch. 1020.)



30203

In making a determination the board may offset overpayments for a month or months against underpayments for another month or months and against the interest and penalties on the underpayments.

(Added by Stats. 1959, Ch. 1040.)



30204

If any part of the deficiency for which a deficiency determination is made is due to negligence or intentional disregard of this part or the rules and regulations adopted under this part, a penalty of 10 percent of the amount of the determination shall be added thereto.

(Added by Stats. 1959, Ch. 1040.)



30205

If any part of the deficiency for which a deficiency determination is made is due to fraud or an intent to evade this part or the rules and regulations adopted under this part, a penalty of 25 percent of the amount of the determination shall be added thereto.

(Added by Stats. 1959, Ch. 1040.)



30206

The board shall give the person written notice of its determination. The notice shall be placed in a sealed envelope, with postage paid, addressed to the person at his address as it appears in the records of the board. The giving of notice shall be deemed complete at the time of deposit of the notice in the United States Post Office, or a mailbox, sub-post office, substation or mail chute or other facility regularly maintained or provided by the United States Postal Service, without extension of time for any reason. In lieu of mailing a notice may be served personally by delivering to the person to be served and service shall be deemed complete at the time of such delivery. Personal service to a corporation may be made by delivery of a notice to any person designated in the Code of Civil Procedure to be served for the corporation with summons and complaint in a civil action.

(Amended by Stats. 1974, Ch. 610.)



30207

Except in the case of fraud, intent to evade the tax, or failure to make a report or return, every notice of a deficiency determination shall be given within three years after the 25th day of the month following the month for which the amount should have been paid or the report or return was due, or within three years after the report or return was filed, whichever period expires later. In the case of failure to make a report or return, the notice of determination shall be mailed within eight years after the date the report or return was due.

(Amended by Stats. 1993, Ch. 1113, Sec. 8. Effective January 1, 1994.)



30207.1

In the case of a deficiency arising under this part during the lifetime of a decedent, a notice of deficiency determination shall be mailed within four months after written request therefor, in the form required by the board, by the fiduciary of the estate or trust or by any other person liable for the tax or any portion thereof.

(Added by Stats. 1968, Ch. 1299.)



30208

If before the expiration of the time prescribed in Section 30207 for the mailing of a notice of deficiency determination the taxpayer has consented in writing to the mailing of the notice after such time, the notice may be mailed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(Added by Stats. 1965, Ch. 1920.)






ARTICLE 2.5. Payment by Unlicensed Persons

30210

If any person becomes a cigarette or tobacco products distributor without first securing a license, the tax, and applicable penalties and interest, if any, become immediately due and payable on account of all cigarettes or tobacco products distributed. All cigarettes or tobacco products manufactured in this state or transported to this state, and no longer in the possession of the unlicensed distributor, are considered to have been distributed.

(Added by Stats. 2003, Ch. 890, Sec. 10. Effective January 1, 2004.)



30211

The board shall forthwith ascertain as best it may the amount of the cigarettes or tobacco products distributed and shall determine immediately the tax on that amount, adding to the tax a penalty of 25 percent of the amount of tax or five hundred dollars ($500), whichever is greater, and shall give the unlicensed person notice of that determination per Section 30244 of the Cigarette and Tobacco Products Tax Law. However, where the board determines that the failure to secure a license was due to reasonable cause, the penalty may be waived. Sections 30242 and 30243 shall be applicable with respect to the finality of the determination and the right of the unlicensed person to petition for a redetermination.

Any person seeking to be relieved of the penalty shall file with the board a signed statement setting forth the facts upon which he or she bases the claim for relief. Any person who signs a statement pursuant to this section that asserts the truth of any material matter that he or she knows to be false is guilty of a misdemeanor punishable by imprisonment of up to one year in the county jail, or a fine of not more than one thousand dollars ($1,000), or both the imprisonment and the fine.

(Amended by Stats. 2004, Ch. 82, Sec. 9. Effective June 30, 2004.)



30212

The board shall forthwith collect the tax, penalty, and interest due from the unlicensed person by seizure and sale of property in the manner prescribed for the collection of a delinquent monthly tax.

(Added by Stats. 2003, Ch. 890, Sec. 10. Effective January 1, 2004.)



30213

In the suit, a copy of the jeopardy determination certified by the board shall be prima facie evidence that the unlicensed person is indebted to the state in the amount of the tax, penalties, and interest computed as prescribed by Section 30223.

(Added by Stats. 2003, Ch. 890, Sec. 10. Effective January 1, 2004.)



30214

The foregoing remedies of the state are cumulative.

(Added by Stats. 2003, Ch. 890, Sec. 10. Effective January 1, 2004.)



30215

No action taken pursuant to this article relieves the unlicensed person in any way from the penal provisions of this part.

(Added by Stats. 2003, Ch. 890, Sec. 10. Effective January 1, 2004.)






ARTICLE 3. Determinations If No Report or Return Made

30221

If any person fails to make a report or return, the board shall make an estimate of the number of cigarettes or the wholesale cost of tobacco products distributed by him or her. The estimate shall be made for the month or months in respect to which the person failed to make a report or return and shall be based upon any information available to the board. Upon the basis of this estimate the board shall compute and determine the amount required to be paid to the state, adding to the sum thus fixed a penalty equal to 10 percent thereof. One or more determinations may be made for one or for more than one month.

(Amended by Stats. 1989, Ch. 634, Sec. 33. Effective September 21, 1989.)



30222

In making a determination the board may offset overpayments for a month or months against underpayments for another month or months and against interest and penalties on the underpayments.

(Added by Stats. 1959, Ch. 1040.)



30223

The amount of the determination, exclusive of penalties, shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date the amount, or any portion thereof, should have been reported until the date of payment.

(Amended by Stats. 1984, Ch. 1020, Sec. 34. Operative July 1, 1985, by Sec. 65 of Ch. 1020.)



30224

If the failure of a person to file a report is due to fraud or an intent to evade the tax, a penalty of 25 percent of the amount required to be paid by the person, exclusive of penalties, shall be added thereto in addition to the 10 percent penalty provided in Section 30221.

(Added by Stats. 1959, Ch. 1040.)



30225

Promptly after making its determination the board shall give to the person written notice of its estimate and determination, and of the penalty, the notice to be served personally or by mail in the manner prescribed for service of notice of a deficiency determination.

(Added by Stats. 1959, Ch. 1040.)






ARTICLE 4. Jeopardy Determinations

30241

If the board believes that the collection of any amount of tax required to be paid by any person under this part will be jeopardized by delay, it shall thereupon make a determination of the amount of tax, noting that fact upon the determination. The amount determined is immediately due and payable.

(Added by Stats. 1959, Ch. 1040.)



30242

If the amount of the tax, interest, and penalty specified in the jeopardy determination is not paid within 10 days after service upon the person of notice of the determination, the determination becomes final, unless a petition for redetermination is filed within the 10 days, and the delinquency penalty and interest provided in Article 6 of this chapter shall attach to the amount specified.

(Added by Stats. 1959, Ch. 1040.)



30243

The person against whom a jeopardy determination is made may petition for the redetermination thereof pursuant to Article 5 of this chapter. He shall, however, file the petition for redetermination with the board within 10 days after the service upon him of notice of the determination. The person shall at the time of filing the petition for redetermination deposit with the board such security as it may deem necessary to insure compliance with this part. The security may be sold by the board at public sale if it becomes necessary in order to recover any amount due under this part. Notice of the sale may be served upon the person who deposited the security personally or by mail in the same manner as precribed for service of notice by Section 30206. Upon any such sale, the surplus, if any, above the amount due under this part shall be returned to the person who deposited the security.

(Added by Stats. 1959, Ch. 1040.)



30243.5

In accordance with such rules and regulations as the board may prescribe, the person against whom a jeopardy determination is made may apply for an administrative hearing for one or more of the following purposes:

(a) To establish that the determination is excessive; or

(b) To establish that the sale of property that may be seized after issuance of the jeopardy determination or any part thereof shall be delayed pending the administrative hearing because the sale would result in irreparable injury to the person; or

(c) To request the release of all or a part of the property to the person; or

(d) To request a stay of collection activities.

The application shall be filed within 30 days after service of the notice of jeopardy determination and shall be in writing and state the specific factual and legal grounds upon which it is founded. No security need be posted to file the application and to obtain this hearing. However, if the person does not deposit within the 10-day period prescribed in Section 30243, such security as the board may deem necessary to ensure compliance with this part, the filing of the application shall not operate as a stay of collection activities, except sale of property seized after issuance of the jeopardy determination. Upon a showing of good cause for failure to file a timely application for administrative hearing, the board may allow a filing of the application and grant the person an administrative hearing. The filing of an application pursuant to this section shall not affect provisions of Section 30242 relating to the finality date of the determination or to penalty or interest.

(Added by Stats. 1977, Ch. 329.)



30244

Any notice required by this article may be served personally or by mail in the manner prescribed for service of notice of a deficiency determination.

(Added by Stats. 1965, Ch. 1920.)






ARTICLE 5. Redeterminations

30261

Any person against whom a determination is made under Article 2 (commencing with Section 30201) or 3 (commencing with Section 30221) may petition for a redetermination within 30 days after service upon the person of notice thereof. If a petition for redetermination is not filed within the 30-day period, the determination becomes final at the expiration of the period.

(Amended by Stats. 1982, Ch. 454, Sec. 169.)



30261.5

Every petition for redetermination shall be in writing and shall state the specific grounds upon which the petition is founded. The petition may be amended to state additional grounds at any time prior to the date on which the board issues its order or decision upon the petition for redetermination.

(Added by Stats. 1967, Ch. 881.)



30262

If a petition for redetermination is filed within the 30-day period, the board shall reconsider the determination and, if the person has so requested in his petition, shall grant him an oral hearing and shall give him at least 10 days notice of the time and place of the hearing. The board may continue the hearing from time to time as may be necessary.

(Added by Stats. 1959, Ch. 1040.)



30263

The order or decision of the board upon a petition for redetermination becomes final 30 days after mailing of notice thereof.

(Added by Stats. 1959, Ch. 1040.)



30264

All determinations made by the board under Article 2 or 3 of this chapter are due and payable at the time they become final. If they are not paid when due and payable, a penalty of 10 percent of the amount of the determination, exclusive of interest and penalties, shall be added thereto.

(Added by Stats. 1959, Ch. 1040.)



30265

Any notice required by this article shall be served personally or by mail in the manner prescribed for service of notice of a deficiency determination.

(Added by Stats. 1959, Ch. 1040.)



30266

The board may decrease or increase the amount of the determination before it becomes final, but may increase the amount of the determination only if a claim for increase is asserted by the board at or before the hearing. Unless the 25 percent penalty imposed by Section 30205 or 30224 applies to the amount of the determination as originally made or as increased, the claim for increase shall be asserted within eight years after the date the return for the period for which the increase is asserted is due.

(Added by Stats. 1996, Ch. 1087, Sec. 43. Effective January 1, 1997.)






ARTICLE 6. Interest and Penalties

30281

(a) Any person who fails to pay any tax, except a tax determined by the board under Article 2 (commencing with Section 30201) or Article 3 (commencing with Section 30221), within the time required shall pay a penalty of 10 percent of the amount of the tax, in addition to the tax, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the tax became due and payable until the date of payment.

(b) Any person who fails to file a return in accordance with the due date set forth in Section 30181 or Section 30183, shall pay a penalty of 10 percent of the amount of the tax with respect to the period for which the return is required.

(c) The penalties imposed by this section shall be limited to a maximum of 10 percent of the tax for which the return is required for any one return.

(Amended by Stats. 2000, Ch. 923, Sec. 17. Effective January 1, 2001.)



30281.5

(a) If the board finds, taking into account all facts and circumstances, that it is inequitable to compute interest at the modified adjusted rate per month or fraction thereof, as defined in subdivision (b) of Section 6591.5, interest shall be computed at the modified adjusted daily rate from the date on which the tax was due until the date of payment, if all of the following occur:

(1) The payment of tax was made one business day after the date the tax was due.

(2) The person was granted relief from all penalties that applied to that payment of tax.

(3) The person files a request for an oral hearing before the board.

(b) For purposes of this section, modified adjusted daily rate means the modified adjusted rate per annum as defined in subdivision (a) of Section 6591.5 determined on a daily basis by dividing the modified adjusted rate per annum by 365.

(c) For purposes of this section, board means the members of the State Board of Equalization meeting as a public body.

(d) For purposes of this section, business day means any day other than a Saturday, Sunday, or any day designated as a state holiday.

(e) This section shall not apply to any payment made pursuant to a deficiency determination, a determination where no report or return has been filed, or a jeopardy determination issued by the board.

(f) This section shall only apply to electronic payments of taxes.

(g) This section shall be operative only until January 1, 2016.

(Added by Stats. 2010, Ch. 316, Sec. 6. Effective January 1, 2011. Inoperative January 1, 2016, by its own provisions.)



30282

(a) If the board finds that a person s failure to make a timely report or payment is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect, the person may be relieved of the penalty provided by Sections 30171, 30190, 30221, 30264, and 30281.

(b) Except as provided in subdivision (c), any person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(c) The board shall establish criteria that provide for efficient resolution of requests for relief pursuant to this section.

(Amended by Stats. 2000, Ch. 1052, Sec. 23.5. Effective January 1, 2001.)



30283

If the board finds that a person s failure to make a timely return or payment was due to a disaster, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the interest provided by Sections 30171, 30185, 30190, 30223, and 30281.

Any person seeking to be relieved of the interest shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Amended by Stats. 2005, Ch. 519, Sec. 11. Effective October 4, 2005. Operative January 1, 2006, by Sec. 25 of Ch. 519.)



30283.5

(a) The board, in its discretion, may relieve all or any part of the interest imposed on a person by this part where the failure to pay tax is due in whole or in part to an unreasonable error or delay by an employee of the board acting in his or her official capacity.

(b) For purposes of this section, an error or delay shall be deemed to have occurred only if no significant aspect of the error or delay is attributable to an act of, or a failure to act by, the taxpayer.

(c) Any person seeking relief under this section shall file with the board a statement under penalty of perjury setting forth the facts on which the claim for relief is based and any other information which the board may require.

(d) The board may grant relief only for interest imposed on tax liabilities that arise during taxable periods commencing on or after January 1, 2000.

(Amended by Stats. 2001, Ch. 251, Sec. 23. Effective January 1, 2002.)



30284

(a) If the board finds that a person s failure to make a timely report, return, or payment is due to the person s reasonable reliance on written advice from the board, the person may be relieved of the taxes imposed by this part and any penalty or interest thereto.

(b) For purposes of this section, a person s failure to make a timely report, return, or payment shall be considered to be due to reasonable reliance on written advice from the board, only if the board finds that all of the following conditions are satisfied:

(1) The person requested in writing that the board advise him or her whether a particular activity or transaction is subject to tax under this part. The specific facts and circumstances of the activity or transaction shall be fully described in the request.

(2) The board responded in writing to the person regarding the written request for advice, stating whether or not the described activity or transaction is subject to tax, or stating the conditions under which the activity or transaction is subject to tax.

(3) The liability for taxes applied to a particular activity or transaction which occurred before either of the following:

(A) Before the board rescinded or modified the advice so given, by sending written notice to the person of the rescinded or modified advice.

(B) Before a change in statutory or constitutional law, a change in the board s regulations, or a final decision of a court, which renders the board s earlier written advice no longer valid.

(c) Any person seeking relief under this section shall file with the board all of the following:

(1) A copy of the person s written request to the board and a copy of the board s written advice.

(2) A statement under penalty of perjury setting forth the facts on which the claim for relief is based.

(3) Any other information which the board may require.

(d) Only the person making the written request shall be entitled to rely on the board s written advice to that person.

(Added by Stats. 1990, Ch. 987, Sec. 5.5.)



30285

(a) Under regulations prescribed by the board, if:

(1) A tax liability under this part was understated by a failure to file a return or report, or both, required to be filed under this part, by the omission of an amount properly includable therein, or by erroneous deductions or credits claimed on a return or report, or both, and the understatement of tax liability is attributable to one spouse; or any amount of the tax reported on a return or report, or both, was unpaid and the nonpayment of the reported tax liability is attributable to one spouse.

(2) The other spouse establishes that he or she did not know of, and had no reason to know of, that understatement or nonpayment.

(3) Taking into account whether or not the other spouse significantly benefited directly or indirectly from the understatement or the nonpayment and taking into account all other facts and circumstances, it is inequitable to hold the other spouse liable for the deficiency in tax attributable to that understatement or nonpayment,

then the other spouse shall be relieved of liability for tax (including interest, penalties, and other amounts) to the extent that the liability is attributable to that understatement or nonpayment of tax.

(b) For purposes of this section, the determination of the spouse to whom items of understatement or nonpayment are attributable shall be made without regard to community property laws.

(c) This section shall apply to all calendar months subject to the provisions of this part, but shall not apply to any calendar month that is more than five years from the final date on the board-issued determination, five years from the return or report due date for nonpayment on a return or report, or one year from the first contact with the spouse making a claim under this section; or that has been closed by res judicata, whichever is later.

(d) For purposes of paragraph (2) of subdivision (a), reason to know means whether or not a reasonably prudent person would have had reason to know of the understatement or nonpayment.

(e) For purposes of this section, with respect to a failure to file a return or report, or both, or an omission of an item from the return or report, or both, attributable to one spouse may be determined by whether a spouse rendered substantial service as a distributor of cigarettes or tobacco products or who sells or accepts orders for cigarettes or tobacco products to be transported to a consumer in this state from somewhere out of this state to which the understatement is attributable. If neither spouse rendered substantial services as a distributor, then the attribution of applicable items of understatement shall be treated as community property. An erroneous deduction or credit shall be attributable to the spouse who caused that deduction or credit to be entered on the return or report, or both.

(f) Under procedures prescribed by the board, if, taking into account all the facts and circumstances, it is inequitable to hold the other spouse liable for any unpaid tax or any deficiency (or any portion of either) attributable to any item for which relief is not available under subdivision (a), the board may relieve the other spouse of that liability.

(g) For purposes of this section, registered domestic partners, as defined in Section 297 of the Family Code, have the same rights, protections, and benefits as provided by this section, and are subject to the same responsibilities, obligations, and duties as imposed by this section, as are granted to and imposed upon spouses.

(h) The relief provided by this section shall apply retroactively to liabilities arising prior to the effective date of this section.

(Added by Stats. 2007, Ch. 342, Sec. 42. Effective January 1, 2008. Section applicable retroactively as prescribed in subd. (h) and clarified in Sec. 60 of Ch. 342.)









CHAPTER 5. Collection of Tax

ARTICLE 1. Suit for Tax

30301

At any time within three years after any amount of tax becomes due and payable, and at any time within 10 years after the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, the board may transmit notice of the delinquency to the Attorney General, who shall at once proceed by appropriate legal action to collect all sums due the state.

(Amended by Stats. 1980, Ch. 600, Sec. 51.)



30302

In the action a writ of attachment may be issued in the manner provided by Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure without the showing required by Section 485.010 of the Code of Civil Procedure.

(Amended by Stats. 1974, Ch. 1516.)



30303

In the action a certificate by the board showing the delinquency shall be prima facie evidence of the determination of the tax or the amount of the tax, of the delinquency of the amount of tax, interest, and penalty set forth, and of compliance by the board with all provisions of this part in relation to the computation and determination of the tax.

(Added by Stats. 1959, Ch. 1040.)






ARTICLE 1.5. Notice to Withhold

30311

If any person is delinquent in the payment of the amount required to be paid by him or in the event a determination has been made against him which remains unpaid, the board may, not later than three years after the payment became delinquent, or within 10 years after the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, give notice thereof personally or by first-class mail to all persons, including any officer or department of the state or any political subdivision or agency of the state, having in their possession or under their control any credits or other personal property belonging to the delinquent, or person against whom a determination has been made which remains unpaid, or owing any debts to the delinquent or such person. In the case of any state officer, department or agency, the notice shall be given to such officer, department or agency prior to the time it presents the claim of the delinquent taxpayer to the State Controller.

(Amended by Stats. 1980, Ch. 600, Sec. 52.)



30312

After receiving the notice the persons so notified shall neither transfer nor make any other disposition of the credits, other personal property, or debts in their possession or under their control at the time they receive the notice until the board consents to a transfer or disposition or until 60 days elapse after the receipt of the notice, whichever period expires the earlier.

(Added by Stats. 1959, Ch. 1040.)



30313

All persons so notified shall forthwith after receipt of the notice advise the board of all such credits, other personal property, or debts in their possession, under their control, or owing by them. If such notice seeks to prevent the transfer or other disposition of the deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice to be effective shall state the amount, interest and penalty due from the person and shall be delivered or mailed to the branch or office of such bank at which such deposit is carried or at which such credits or personal property is held. Notwithstanding any other provision, with respect to a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice shall only be effective with respect to an amount not in excess of two times the amount, interest and penalty due from the person.

(Amended by Stats. 1972, Ch. 103.)



30314

If, during the effective period of the notice to withhold, any person so notified makes any transfer or disposition of the property or debts required to be withheld hereunder, to the extent of the value of the property or the amount of the debts thus transferred or paid he shall be liable to the State for any indebtedness due under this part from the person with respect to whose obligation the notice was given if solely by reason of such transfer or disposition the State is unable to recover the indebtedness of the person with respect to whose obligation the notice was given.

(Added by Stats. 1959, Ch. 1040.)



30315

(a) The board may, by notice of levy served personally or by first-class mail, require all persons having in their possession, or under their control, any payments, credits other than payments, or other personal property belonging to a distributor, dealer, or other person liable for any amount under this part to withhold from these credits or other personal property the amount of any tax, interest, or penalties due from the distributor, dealer, or other person, or the amount of any liability incurred by them under this part, and to transmit the amount withheld to the board at the time it may designate. The notice of levy shall have the same effect as a levy pursuant to a writ of execution except for the continuing effect of the levy, as provided in subdivision (b).

(b) The person served shall continue to withhold pursuant to the notice of levy until the amount specified in the notice, including accrued interest, has been paid in full, until the notice is withdrawn, or until one year from the date the notice is received, whichever occurs first.

(c) The amount required to be withheld is the lesser of the following:

(1) The amount due stated on the notice.

(2) The sum of both of the following:

(A) The amount of the payments, credits other than payments, or personal property described above and under the person s possession or control when the notice of levy is served on the person.

(B) The amount of each payment that becomes due following service of the notice of levy on the person and prior to the expiration of the levy.

(d) For the purposes of this section, the term payments does not include earnings as that term is defined in subdivision (a) of Section 706.011 of the Code of Civil Procedure or funds in a deposit account as defined in paragraph (29) of subdivision (a) of Section 9102 of the Commercial Code. The term payments does include any of the following:

(1) Payments due for services of independent contractors, dividends, rents, royalties, residuals, patent rights, or mineral or other natural rights.

(2) Payments or credits due or becoming due periodically as a result of an enforceable obligation to the distributor, dealer, or other person liable for the tax.

(3) Any other payments or credits due or becoming due the distributor, dealer, or other person liable as the result of written or oral contracts for services or sales whether denominated as wages, salary, commission, bonus, or otherwise.

(e) In the case of a financial institution, to be effective, the notice shall state the amount due from the taxpayer and shall be delivered or mailed to the branch or office of the financial institution where the credits or other property is held, unless another branch or office is designated by the financial institution to receive the notice.

(Amended by Stats. 1999, Ch. 991, Sec. 62. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



30316

(a) Notwithstanding Article 7 (commencing with Section 706.151) of Chapter 5 of Title 9 of Part 2 of the Code of Civil Procedure, if the board determines upon receiving information from a distributor or other person liable for any amount under this part that the person s employer withheld earnings for taxes pursuant to Section 30315 and failed to remit the withheld earnings to the board, the employer shall be liable for the amount not remitted. The board s determination shall be based on payroll documents or other substantiating evidence furnished by the person liable for the tax.

(b) Upon its determination, the board shall mail notice to the employer at its last known address that upon failure to remit the withheld earnings to the board within 15 days of the date of its notice to the employer, the employer shall be liable for that amount which was withheld and not remitted.

(c) If the employer fails to remit the amount withheld to the board upon notice, that amount for which the employer is liable shall be determined, collected, and paid as though it were a tax deficiency. The amount may be assessed at any time prior to seven years from the first day that the unremitted amount, in the aggregate, was first withheld. Interest shall accrue on that amount from the first day that the unremitted amount, in the aggregate was first withheld.

(d) When the determination against the employer is final and due and payable, the person s account shall be immediately credited with an amount equal to that determined amount as though it were a payment received by the board on the first date that the unremitted amount, in the aggregate, was first withheld by the employer.

(e) Collection against the person liable for the tax is stayed for both the following amount and period:

(1) An amount equal to the amount determined by the board under subdivision (a).

(2) The earlier of the time the credit is applied to the person s account pursuant to subdivision (d) or the determination against the employer is withdrawn or revised and the person is notified by the board thereof.

(f) If under this section an amount that was withheld and not remitted to the board is final and due and payable by the employer and credited to the person s account, this remedy shall be the exclusive remedy for the person to recover that amount from the employer.

(g) This section shall apply to determinations made by the board on or after the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 24. Effective January 1, 2001.)






ARTICLE 2. Priority and Lien of Tax

30321

The amounts required to be paid by any person under this part together with interest and penalties shall be satisfied first in any of the following cases:

(a) Whenever the person is insolvent.

(b) Whenever the person makes a voluntary assignment of his assets.

(c) Whenever the estate of the person in the hands of executors, administrators, or heirs is insufficient to pay all the debts due from the deceased.

(d) Whenever the estate and effects of an absconding, concealed, or absent person required to pay any amount under this part are levied upon by process of law.

This section does not give the state a preference over any lien or security interest which was recorded or perfected prior to the time when the state records or files its lien as provided in Section 7171 of the Government Code.

The preference given to the state by this section shall be subordinate to the preferences given to claims for personal services by Sections 1204 and 1206 of the Code of Civil Procedure.

(Amended by Stats. 1980, Ch. 600, Sec. 53.)



30322

(a) If any person fails to pay any amount imposed under this part at the time that it becomes due and payable, the amount thereof, including penalties and interest, together with any costs in addition thereto, shall thereupon be a perfected and enforceable state tax lien. Such a lien is subject to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code.

(b) For the purpose of this section, amounts are due and payable on the following dates:

(1) For amounts disclosed on a return received by the board before the date the return is delinquent, the date the return would have been delinquent;

(2) For amounts disclosed on a return filed on or after the date the return is delinquent, the date the return is received by the board;

(3) For amounts determined under Section 30241 (pertaining to jeopardy assessments), the date the notice of the board s finding is mailed or issued;

(4) For all other amounts, the date the assessment is final.

(Amended by Stats. 1980, Ch. 600, Sec. 54.)






ARTICLE 3. Warrant for Collection of Tax

30341

At any time within three years after any person is delinquent in the payment of any amount herein required to be paid, or within 10 years after the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, the board or its authorized representative may issue a warrant for the enforcement of any liens and for the collection of any amount required to be paid to the state under this part. The warrant shall be directed to any sheriff or marshal and shall have the same effect as a writ of execution. The warrant shall be levied and sale made pursuant to it in the same manner and with the same effect as a levy and a sale pursuant to a writ of execution.

(Amended by Stats. 1996, Ch. 872, Sec. 153. Effective January 1, 1997.)



30342

The board shall pay the sheriff or marshal, upon the completion of his or her services pursuant to a warrant, the same fees, commissions, and expenses for his or her services as are provided by law for similar services pursuant to a writ of execution. The board, and not the court, shall approve the fees for publication in a newspaper.

(Amended by Stats. 1996, Ch. 872, Sec. 154. Effective January 1, 1997.)



30343

The fees, commissions, and expenses are the obligation of the person required to pay any amount under this part and may be collected from him by virtue of the warrant or in any other manner provided in this part for the collection of the tax.

(Added by Stats. 1959, Ch. 1040.)






ARTICLE 4. Miscellaneous Provisions

30351

The remedies of the State provided for in this chapter are cumulative, and no action taken by the board or Attorney General constitutes an election by the State to pursue any remedy to the exclusion of any other remedy for which provision is made in this part.

(Added by Stats. 1959, Ch. 1040.)



30352

In all proceedings under this chapter the board may act on behalf of the people of the State of California.

(Added by Stats. 1959, Ch. 1040.)



30353

The board shall not be subject to subdivisions (c) and (d) of Section 16307 of the Corporations Code unless, at the time of application for or issuance of a permit, license, or registration number under this part, the applicant furnishes to the board a written partnership agreement that provides that all business assets shall be held in the name of the partnership.

(Added by Stats. 1996, Ch. 1003, Sec. 7. Effective January 1, 1997.)



30354

(a) The board may, in its discretion, enter into a written installment payment agreement with a person for the payment of any taxes due, together with interest thereon and any applicable penalties, in installments over an agreed period. With mutual consent, the board and the taxpayer may alter or modify the agreement.

(b) Upon failure of a person to fully comply with the terms of an installment payment agreement with the board, the board may terminate the agreement by mailing a notice of termination to the person. The notice shall include an explanation of the basis for the termination and inform the person of his or her right to request an administrative review of the termination. Fifteen days after the mailing of the notice, the installment payment agreement shall be void, and the total amount of the tax, interest, and penalties due shall be immediately payable.

(c) The board shall establish procedures for an administrative review for persons requesting that review whose installment payment agreements are terminated under subdivision (b). The collection of taxes, interest, and penalties that are the subject of the terminated installment payment agreement may not be stayed during this administrative review process.

(d) Subdivision (b) shall not apply to any case where the board finds collection of the tax to be in jeopardy.

(e) Except in the case of fraud, if an installment payment agreement is entered into within 45 days from the date on which the board s notice of determination or redetermination becomes final, and the person complies with the terms of the installment payment agreement, the board shall relieve the penalty imposed pursuant to Section 30264.

(Amended by Stats. 2000, Ch. 1052, Sec. 25. Effective January 1, 2001.)



30354.5

The board, beginning no later than January 1, 2001, shall provide each taxpayer who has an installment payment agreement in effect under Section 30354 an annual statement setting forth the initial balance at the beginning of the year, the payments made during the year and the remaining balance as of the end of the year.

(Added by Stats. 2000, Ch. 1052, Sec. 26. Effective January 1, 2001.)



30354.7

(a) A collection cost recovery fee shall be imposed on any person that fails to pay an amount of tax, interest, penalty, or other amount due and payable under this part. The collection cost recovery fee shall be in an amount equal to the board s costs for collection, as reasonably determined by the board. The collection cost recovery fee shall be imposed only if the board has mailed its demand notice, to that person for payment, that advises that continued failure to pay the amount due may result in collection action, including the imposition of a collection cost recovery fee.

(b) Interest shall not accrue with respect to the collection cost recovery fee provided by this section.

(c) The collection cost recovery fee imposed pursuant to this section shall be collected in the same manner as the collection of any other tax imposed by this part.

(d) (1) If the board finds that a person s failure to pay any amount under this part is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person shall be relieved of the collection cost recovery fee provided by this section.

(2) Any person seeking to be relieved of the collection cost recovery fee shall file with the board a statement under penalty of perjury setting forth the facts upon which the person bases the claim for relief.

(e) Subdivision (a) shall be operative with respect to a demand notice for payment which is mailed on or after January 1, 2011.

(f) Collection cost recovery fee revenues shall be deposited in the same manner as revenues derived from any other tax imposed by this part.

(Added by Stats. 2010, Ch. 721, Sec. 30. Effective October 19, 2010.)






ARTICLE 5. Seizure and Sale

30355

Whenever any person is delinquent in the payment of the obligations imposed under this part, the board or its authorized representative may seize any property, real or personal, subject to the lien of the tax and thereafter sell the property, or a sufficient part of it, at public auction to pay the tax due together with any interest and penalties imposed for the delinquency and any costs incurred on account of the seizure and sale.

(Added by Stats. 2003, Ch. 890, Sec. 11. Effective January 1, 2004.)



30356

Notice of the sale and the time and place thereof shall be given in writing at least 20 days before the date set for the sale to the delinquent person and to all persons who have an interest of record in the property seized. The notice shall be personally served or enclosed in an envelope addressed to the person at his or her last known residence or place of business in this state. If not personally served, the notice shall be deposited in the United States mail, postage prepaid. The notice shall be published pursuant to Section 6063 of the Government Code, in a newspaper of general circulation published in the city in which the property or a part thereof is situated if any part thereof is situated in a city or, if not, in a newspaper of general circulation published in the county in which the property or a part thereof is located. Notice shall also be posted in both of the following manners:

(a) One public place in the city in which the interest in property is to be sold if it is to be sold in a city or, if not to be sold in a city, one public place in the county in which the interest in the property is to be sold.

(b) One conspicuous place on the property. The notice shall contain a description of the property to be sold, a statement of the amount due, including tax, penalties, interest, and costs, the name of the person, and the further statement that unless the amount is paid on or before the time fixed in the notice of sale, the property, or so much of it as may be necessary, will be sold in accordance with law and the notice.

(Added by Stats. 2003, Ch. 890, Sec. 11. Effective January 1, 2004.)



30357

At any sale the board or its authorized agent shall sell the property in accordance with the law and the notice and shall deliver to the purchaser a bill of sale for the personal property and a deed for any real property sold. The bill of sale or deed vests title in the purchaser. The unsold portion of any property seized may be left at the place of sale at the risk of the taxpayer.

(Added by Stats. 2003, Ch. 890, Sec. 11. Effective January 1, 2004.)



30358

If upon any sale the moneys received exceed the amount due to the state from the taxpayer, the board shall return the excess to the taxpayer and obtain his or her receipt. If any person having an interest in or lien upon the property files with the board prior to the sale notice of his or her interest or lien, the board shall withhold payment of any excess pending a determination of the rights of the respective parties to the excess moneys by a court of competent jurisdiction. If for any reason the receipt of the taxpayer is not available, the board shall deposit the excess moneys with the Controller, as trustee for the taxpayer, his or her heirs, successors, or assigns.

(Added by Stats. 2003, Ch. 890, Sec. 11. Effective January 1, 2004.)









CHAPTER 6. Overpayments and Refunds

ARTICLE 1. Claim for Refund

30361

If the board determines that any amount not required to be paid under this part has been paid by any person, the board shall set forth that fact in its records and certify the amount collected in excess of the amount legally due and the person from whom it was collected or by whom it was paid. The excess amount collected or paid shall be credited by the board on any amounts then due and payable from the person from whom the excess amount was collected or by whom it was paid under this part, and the balance shall be refunded to the person, or his or her successors, administrators, or executors. Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 1994, Ch. 726, Sec. 39. Effective September 22, 1994.)



30361.5

When an amount represented by a person to a customer as constituting reimbursement for taxes upon the distribution of tobacco products pursuant to this part is computed upon an amount that is not taxable or is in excess of the tax amount and is actually paid by the customer to the person, the amount so paid shall be returned by the person to the customer upon notification by the State Board of Equalization or the customer that an excess has been ascertained. If the person fails or refuses to do so, the amount so paid, if knowingly or mistakenly computed by the person upon an amount that is not subject to the tax imposed by this part or that is in excess of the tax amount, shall be remitted by that person to this state. Those amounts remitted to the state by the person shall be credited by the board to any amounts due and payable from that customer that are subject to this part and that are based on the same activity, and the balance, if any, shall constitute an obligation due from the person to this state.

(Added by Stats. 2005, Ch. 512, Sec. 6. Effective January 1, 2006.)



30362

(a) Except as provided in subdivision (b) no refund shall be approved by the board after three years from the 25th day after the close of the monthly period for which the overpayment was made, or, with respect to a determination made under Chapter 4 of this part, after six months from the date the determination becomes final, or after six months from the date of overpayment, whichever period expires the later, unless a claim therefor is filed within the board within such period. No credit shall be approved by the board after the expiration of such period unless a claim for credit is filed with the board within such period, or unless the credit relates to a period for which a waiver is given pursuant to Section 30208.

(b) A refund may be approved by the board for any period for which a waiver is given under Section 30208 if a claim therefor is filed with the board before the expiration of the period agreed upon.

(Amended by Stats. 1968, Ch. 469.)



30362.1

(a) The limitation period specified in Section 30362 shall be suspended during any period of a person s life that the person is financially disabled.

(b) (1) For purposes of subdivision (a), a person is financially disabled if the person is unable to manage his or her financial affairs by reason of medically determinable physical or mental impairment of the person which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months. A person shall not be considered to have an impairment unless proof of the existence thereof is furnished in the form and manner as the board may require.

(2) A person shall not be treated as financially disabled during any period that the person s spouse or any other person is authorized to act on behalf of the person in financial matters.

(c) This section applies to periods of disability commencing before, on, or after the effective date of the act adding this section, but does not apply to any claim for refund that (without regard to this section) is barred by the operation or rule of law, including res judicata, as of the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 27. Effective January 1, 2001.)



30363

Every claim for refund or credit shall be in writing and shall state the specific grounds upon which it is founded.

(Added by Stats. 1959, Ch. 1040.)



30364

Failure to file a claim within the time prescribed in this article constitutes a waiver of all demands against the State on account of the overpayment.

(Added by Stats. 1959, Ch. 1040.)



30365

Within 30 days after disallowing any claim in whole or in part, the board shall serve written notice of its action on the claimant in the manner prescribed for the service of a notice of a deficiency determination.

(Added by Stats. 1959, Ch. 1040.)



30366

Interest shall be computed, allowed, and paid upon any overpayment of any amount of tax at the modified adjusted rate per month established pursuant to Section 6591.5, from the 26th day of the calendar month following the period during which the overpayment was made. In addition, a refund or credit shall be made of any interest imposed upon the claimant with respect to the amount being refunded or credited.

The interest shall be paid as follows:

(a) In the case of a refund, to the 25th day of the calendar month following the date upon which the claimant, if he or she has not already filed a claim, is notified by the board that a claim may be filed or the date upon which the claim is approved by the board, whichever date is earlier.

(b) In the case of a credit, to the same date as that to which interest is computed on the tax or amount against which the credit is applied.

(Amended by Stats. 1997, Ch. 620, Sec. 9. Effective January 1, 1998.)



30367

(a) If the board determines that any overpayment has been made intentionally or by reason of carelessness, it shall not allow any interest thereon.

(b) If any person who has filed a claim for refund requests the board to defer action on the claim, the board, as a condition to deferring action, may require the claimant to waive interest for the period during which the person requests the board to defer action on the claim.

(Amended by Stats. 1998, Ch. 420, Sec. 6. Effective January 1, 1999.)






ARTICLE 2. Recovery of Erroneous Refunds

30381

(a) The board may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed, in an action brought in a court of competent jurisdiction in the county of Sacramento in the name of the people of the State of California.

(b) As an alternative to subdivision (a), the board may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed. In recovering any erroneous refund or credit, the board may, in its discretion, issue a deficiency determination in accordance with Article 3 (commencing with Section 30173) of Chapter 3.5, or Article 2 (commencing with Section 30201) or Article 4 (commencing with Section 30241) of Chapter 4. Except in the case of fraud, the deficiency determination shall be made by the board within three years from the date of the Controller s warrant or date of credit.

(Amended by Stats. 1998, Ch. 609, Sec. 24. Effective January 1, 1999.)



30382

In any action brought pursuant to subdivision (a) of Section 30381, the court may, with the consent of the Attorney General, order a change in the place of trial.

(Added by Stats. 1998, Ch. 609, Sec. 25. Effective January 1, 1999.)



30383

The Attorney General shall prosecute any action brought pursuant to subdivision (a) of Section 30381, and the provisions of the Code of Civil Procedure relating to service of summons, pleadings, proofs, trials, and appeals shall apply to the proceedings.

(Amended by Stats. 1998, Ch. 609, Sec. 26. Effective January 1, 1999.)



30384

(a) Notwithstanding any other provision of this part, if the board finds that neither the person liable for payment of tax nor any party related to that person has in any way caused an erroneous refund for which an action for recovery is provided under Section 30381, no interest shall be imposed on the amount of that erroneous refund until 30 days after the date on which the board mails a notice of determination for repayment of the erroneous refund to the person. The act of filing a claim for refund shall not be considered as causing the erroneous refund.

(b) This section shall be operative for any action for recovery under Section 30381 on or after January 1, 2000.

(Added by Stats. 1999, Ch. 929, Sec. 17. Effective January 1, 2000.)






ARTICLE 3. Suit for Refund

30401

No injunction or writ of mandate or other legal or equitable process shall issue in any suit, action, or proceeding in any court against this State or against any officer of the State to prevent or enjoin the collection under this part of any tax or any amount of tax required to be collected.

(Added by Stats. 1959, Ch. 1040.)



30402

No suit or proceeding shall be maintained in any court for the recovery of any amount alleged to have been erroneously or illegally determined or collected unless a claim for refund or credit has been duly filed.

(Added by Stats. 1959, Ch. 1040.)



30403

Within 90 days after the mailing of the notice of the board s action upon a claim for refund or credit, the claimant may bring an action against the board on the grounds set forth in the claim in a court of competent jurisdiction in any city or county in the State in which the Attorney General has an office for the recovery of the whole or any part of the amount with respect to which the claim has been disallowed.

(Added by Stats. 1959, Ch. 1040.)



30404

If the board fails to mail notice of its action on a claim within six months after the claim is filed, the claimant may, prior to the mailing of notice by the board of its action on the claim, consider the claim disallowed and bring an action against the board on the grounds set forth in the claim for the recovery of the whole or any part of the amount claimed as an overpayment.

(Added by Stats. 1959, Ch. 1040.)



30405

Failure to bring a suit or an action within the time specified in this article constitutes a waiver of all demands against the State on account of an alleged overpayment.

(Added by Stats. 1959, Ch. 1040.)



30406

If judgment is rendered for the plaintiff, the amount of the judgment shall first be credited on any amounts due from the plaintiff under this part, and the balance of the judgment shall be refunded to the plaintiff. In any judgment, interest shall be allowed at the modified adjusted rate per annum established pursuant to Section 6591.5, upon the amount found to have been illegally collected from the date of payment of the amount to the date of allowance of credit on account of the judgment or to a date preceding the date of the refund warrant by not more than 30 days, the date to be determined by the board.

(Amended by Stats. 1984, Ch. 1020, Sec. 37. Operative July 1, 1985, by Sec. 65 of Ch. 1020.)



30407

A judgment shall not be rendered in favor of the plaintiff in any action brought against the board to recover any amount paid when the action is brought by or in the name of an assignee of the person making the payment or by any person other than the person making the payment.

(Added by Stats. 1959, Ch. 1040.)






ARTICLE 4. Cancellations

30421

If any amount has been illegally determined, the board shall set forth that fact in its records, certify the amount determined to be in excess of the amount legally due and the person against whom the determination was made, and authorize the cancellation of the amount upon the records of the board. Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 1994, Ch. 726, Sec. 40. Effective September 22, 1994.)









CHAPTER 7. Requirements for Transporters

30431

Any transporter desiring to possess or acquire for transportation or transport upon the highways, roads or streets of this state more than 400 cigarettes which are not contained in packages to which are affixed California cigarette stamps or meter impressions or tobacco products with a value of twenty-five dollars ($25) or more shall obtain a permit from the board authorizing such transporter to possess or acquire for transportation or transport the cigarettes or tobacco products, and he shall have the permit in the transporting vehicle during the period of transportation of the cigarettes or tobacco products. The application for the permit shall be in such form and shall contain such information as may be prescribed by the board. The board may issue a permit for a single load or shipment or for a number of loads or shipments to be transported under specified conditions.

(Amended by Stats. 1989, Ch. 634, Sec. 35. Effective September 21, 1989.)



30432

Each transporter who shall transport or possess or acquire for the purpose of transporting upon the highways, roads or streets of this state more than 400 cigarettes which are not contained in packages to which are affixed California cigarette tax stamps or meter impressions or tobacco products with a value of twenty-five dollars ($25) or more is required to have in the transporting vehicle during the period of transportation invoices, bills of lading or delivery tickets covering the cigarettes or tobacco products being transported which shall show the name and address of the consignor or seller, the name and address of the consignee or purchaser and the quantity and brands of the cigarettes or tobacco products transported.

(Amended by Stats. 1989, Ch. 634, Sec. 36. Effective September 21, 1989.)






CHAPTER 7.5. Seizure and Forfeiture

30435

(a) An employee of the board, upon presentation of the appropriate identification and credentials, is authorized to enter into, and conduct an inspection of any building, facility, site, or place described in subdivision (b).

(b) Any building, facility, site, or place at which cigarette or tobacco products are sold, produced, or stored, or any building, facility, site, or place for which there is evidence of either the evasion of the taxes imposed under this part, or the failure to comply with the requirements of the Master Settlement Agreement, as defined in subdivision (e) of Section 104556 of the Health and Safety Code, including, but not limited to, Section 30165.1.

(c) Any inspection performed under the authority of this section shall be performed in a reasonable manner and at a reasonable time, taking into consideration the normal business hours of the building, facility, site, or place that is inspected.

(d) Any person that refuses to allow an inspection authorized under this section is subject to the penalty imposed by Section 30471.

(Amended by Stats. 2006, Ch. 501, Sec. 19. Effective January 1, 2007.)



30436

The following property, upon seizure by the board, is hereby forfeited to the state:

(a) Cigarettes or tobacco products transported upon the highways, roads, or streets of this state in violation of Section 30431 or Section 30432.

(b) Cigarettes not contained in packages to which are affixed California cigarette tax stamp or meter impressions or tobacco products upon which the tobacco products surtax has not been paid, which are offered for sale, possessed, kept, stored, or owned by any person with the intent of the person to sell the cigarettes or tobacco products without payment of the taxes imposed by this part.

(c) Any cigarette or tobacco product vending machine, together with the cigarettes, tobacco products, money or other contents thereof, that has been loaded, in whole or in part, with packages of cigarettes that do not have California cigarette tax stamps or meter impressions affixed or tobacco products upon which the tobacco products surtax has not been paid.

(d) Cigarettes contained in packages to which are affixed California cigarette tax stamps or meter impressions in violation of Section 30163.

(e) Cigarettes or tobacco products to which are affixed California cigarette tax stamps or meter impressions, or for which tax is paid pursuant to Sections 30123 and 30131.2, in violation of Section 30165.1, regardless of whether the violation is subject to the defense described in paragraph (2) of subdivision (i) of Section 30165.1.

(Amended by Stats. 2003, Ch. 890, Sec. 13. Effective January 1, 2004.)



30437

Notice of the seizure and forfeiture of the property described in Section 30436 shall be given by the board as follows:

(a) Notice shall be given by personal service or by certified mail to all persons known by the board to have any right, title or interest in the property.

(b) (1) Except as provided in paragraph (2), the board shall include a notice of seizure and forfeiture on its Web site for a period of six months from the notice of seizure.

(2) Web site notification is not required when the amount of cigarettes seized is less than 61 cartons of 200 cigarettes each or an equivalent amount of tobacco products.

(c) Notice shall include a description of the property, the reason for the seizure, and the time and place of the seizure.

(Amended by Stats. 2004, Ch. 82, Sec. 10. Effective June 30, 2004.)



30438

Any person owning or claiming any interest in the property may file a verified petition with the board stating his interest in the property and requesting the release or recovery of the property on the ground that the property was erroneously or illegally seized. Any person served personally or by mail under Section 30437 shall file the petition within 20 days from the date of the personal service upon him or the date of the mailing of the notice to him. Any person not served personally or by mail under that section shall file the petition within 20 days from the date of publication of the notice. The failure of any such person to file a timely verified petition shall constitute a bar to his right to any interest in the property, except insofar as the rights of any such person may be established in an action filed by the board under this chapter.

(Added by Stats. 1967, Ch. 963.)



30439

If the board determines that the property was seized erroneously or illegally, it shall order the release of the property. If the board denies the petition for the release or recovery of the property, notice of the denial shall be mailed within five days to the petitioner.

(Added by Stats. 1967, Ch. 963.)



30440

Within 20 days from the date of the mailing of the board s notice of denial of the petition, the petitioner may file an action against the board in the Superior Court of the County of Sacramento for the release or recovery of the property on the ground that the property was erroneously or illegally seized. The failure of the petitioner to file a timely action shall constitute a bar to his right to any interest in the property, except insofar as the rights of the petitioner may be established in an action filed by the board under this chapter. The court shall determine whether the seizure of the property was in accordance with law and shall enter an appropriate order for the disposition of the property.

(Added by Stats. 1967, Ch. 963.)



30441

Within 20 days after the seizure of property under this chapter, any person owning or claiming an interest in the property may offer to deposit with the board an amount of money equal to the fair market value of the property as determined by the board. If the board is satisfied that the property will not be used, transported or sold in violation of any provision of this part, the board shall accept the deposit and release the property. The money so deposited shall be held by the board in lieu of the seized property and shall be treated in all respects in the same manner as that property.

(Added by Stats. 1967, Ch. 963.)



30442

Notwithstanding any other provisions of this chapter, upon making a seizure of property under Section 30436, the board may at any time prior to the sale or other disposition of the property commence an action to determine the rights of the state to the property. The action shall be commenced in the superior court of the county in which the seizure was made by petitioning the court for a judgment confirming the seizure and forfeiture of the property. The petition shall describe the property, the grounds for seizure and the time and place of the seizure.

(Added by Stats. 1967, Ch. 963.)



30443

Copies of the petition shall be served personally or by registered or certified mail on all persons known by the board to have any right, title or interest in the property seized. Unknown persons, or any known person who cannot be found, having any right, title or interest in the property shall be served by one publication of the petition in the manner prescribed for publication of the notice of seizure and forfeiture under Section 30437.

(Added by Stats. 1967, Ch. 963.)



30444

Any person claiming any right, title or interest in the property may within 20 days after service of the petition upon him file an answer to the petition. The answer shall allege facts to show the interest of the claimant in the property and to establish that the seizure and forfeiture was erroneous or illegal. A copy of the answer shall be served on the board at its office in Sacramento.

(Added by Stats. 1967, Ch. 963.)



30445

If at the expiration of 20 days after the petition has been personally served, mailed or published there is no answer on file, the court shall within 30 days thereafter receive evidence in support of the seizure and forfeiture and shall, upon being satisfied of the validity thereof, enter judgment confirming the seizure and forfeiture.

(Added by Stats. 1967, Ch. 963.)



30446

If a timely answer has been filed, the proceeding shall be set for hearing on a day within 30 days after the expiration of the period for filing of an answer. Notice of the hearing shall be given by the clerk of the court to each person filing an answer.

(Added by Stats. 1967, Ch. 963.)



30447

At the time set for the hearing any person having a timely answer on file may offer evidence to establish that the seizure and forfeiture of the property was erroneous or illegal.

(Added by Stats. 1967, Ch. 963.)



30448

The court shall determine whether the seizure of the property was in accordance with law and enter an appropriate order for the disposition of the property.

(Added by Stats. 1967, Ch. 963.)



30449

(a) Except as provided in subdivision (b), (c), or (d), any property, except money, forfeited to the state under this chapter shall be sold by the board at public auction. Notice of the sale shall be given by posting a written notice of the time and place of sale in three public places in the county where the property is to be sold for not less than five days nor more than 10 days before the sale. If the board is unable to sell any property forfeited to the state under this part or, if the board determines that the property is unsalable, it may destroy that property.

(b) Any property forfeited to the state pursuant to subdivision (e) of Section 30436 shall be destroyed.

(c) Any cigarettes forfeited to the state pursuant to subdivision (b) of Section 30436 shall be destroyed.

(d) Any cigarettes or tobacco products forfeited to the state pursuant to Division 8.6 (commencing with Section 22970) of the Business and Professions Code shall be destroyed.

(e)A record shall be kept of all property destroyed pursuant to this section showing the nature of the property, the quantity, the reason for, and the manner of destruction. The proceeds of the sale and any money forfeited to the state shall be deposited in the State Treasury to the credit of the General Fund.

(Amended by Stats. 2003, Ch. 890, Sec. 14. Effective January 1, 2004.)






CHAPTER 8. Administration

ARTICLE 1. Administration

30451

The board shall enforce the provisions of this part and may prescribe, adopt, and enforce rules and regulations relating to the administration and enforcement of this part. The board may prescribe the extent to which any ruling or regulation shall be applied without retroactive effect.

(Added by Stats. 1959, Ch. 1040.)



30452

The board may employ accountants, auditors, investigators, assistants, and clerks necessary for the efficient administration of this part and may designate representatives to conduct hearings, or perform any other duties imposed by this part or other laws of this State upon the board.

(Added by Stats. 1959, Ch. 1040.)



30453

Every distributor and every person dealing in, transporting, or storing cigarettes or tobacco products in this state shall keep such records, receipts, invoices, and other pertinent papers with respect thereto in such form as the board may require.

(Amended by Stats. 1989, Ch. 634, Sec. 38. Effective September 21, 1989.)



30454

The board or its authorized representative may make such examinations of the books, papers, records, and equipment of any person dealing in, transporting, or storing cigarettes or tobacco products and such other investigations as it may deem necessary in carrying out the provisions of this part.

In addition to any other reports required under this part, the board may, by rule or otherwise, require additional, other, or supplemental reports from licensed distributors, dealers, transporters, common and private carriers, warehousemen, bailees, and other persons, including reports of shipments of cigarettes or tobacco products from a point outside this state to a point within this state, and prescribe the form, including verification, of the information to be given on, and the times for filing of, such additional, other, or supplemental reports.

(Amended by Stats. 1989, Ch. 634, Sec. 39. Effective September 21, 1989.)



30455

It is unlawful for the board or any person having an administrative duty under this part to make known in any manner whatever the business affairs, operations, or information obtained by an investigation of records and equipment of any person visited or examined in the discharge of official duty, or the amount or source of income, profits, losses, expenditures, or any particular thereof, set forth or disclosed in any report, or to permit any report or copy thereof or any book containing any abstract or particulars thereof to be seen or examined by any person. However, the Governor may, by general or special order, authorize examination of the records maintained by the board under this part by other state officers, by tax officers of another state, by the federal government, if a reciprocal arrangement exists, or by any other person.

Successors, receivers, trustees, executors, administrators, assignees, and guarantors, if directly interested, may be given information as to the items included in the measure and amounts of any unpaid tax or amounts of tax required to be collected, interest, and penalties.

Nothing in this section shall prevent the board from exchanging with officials of other states information concerning interstate shipments of cigarettes or tobacco products.

Any violation of this section is a misdemeanor and is punishable by a fine not exceeding one thousand dollars ($1,000), by imprisonment not exceeding one year, or by both, in the discretion of the court.

(Amended by Stats. 1997, Ch. 620, Sec. 10. Effective January 1, 1998.)



30455.5

(a) Except as otherwise provided by law, any person who is engaged in the business of preparing, or providing services in connection with the preparation of, returns under Chapter 4 (commencing with Section 30181) of this part, or any person who for compensation prepares any such return for any other person, and who knowingly or recklessly does either of the following, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not more than one thousand dollars ($1,000) or imprisoned no more than one year, or both, together with the costs of prosecution:

(1) Discloses any information furnished to him or her for, or in connection with, the preparation of the return, or

(2) Uses that information for any purpose other than to prepare, or assist in preparing, the return.

(b) Subdivision (a) shall not apply to disclosure of information if that disclosure is made pursuant to the person s consent or pursuant to a subpoena, court order, or other compulsory legal process.

(Added by Stats. 2000, Ch. 1052, Sec. 28. Effective January 1, 2001.)



30456

A certificate by the board or an employee of the board stating that a notice required by this part was given by mailing or personal service shall be prima facie evidence in any administrative or judicial proceeding of the fact and regularity of the mailing or personal service in accordance with any requirement of this part for the giving of a notice. Unless otherwise specifically required, any notice provided by this part to be mailed or served may be given either by mailing or by personal service in the manner provided for giving notice of a deficiency determination.

(Added by Stats. 1974, Ch. 610.)






ARTICLE 2. The California Taxpayers’ Bill of Rights

30458

The board shall administer this article. Unless the context indicates otherwise, the provisions of this article shall apply to this part.

(Added by Stats. 1992, Ch. 438, Sec. 6. Effective January 1, 1993.)



30458.1

(a) The board shall establish the position of the Taxpayers Rights Advocate. The advocate or his or her designee shall be responsible for facilitating resolution of taxpayer complaints and problems, including any taxpayer complaints regarding unsatisfactory treatment of taxpayers by board employees, and staying actions where taxpayers have suffered or will suffer irreparable loss as the result of those actions. Applicable statutes of limitation shall be tolled during the pendency of a stay. Any penalties and interest that would otherwise accrue shall not be affected by the granting of a stay.

(b) The advocate shall report directly to the executive officer of the board.

(Added by Stats. 1992, Ch. 438, Sec. 6. Effective January 1, 1993.)



30458.2

(a) The board shall develop and implement an education and information program directed at, but not limited to, all of the following groups:

(1) Taxpayers newly registered with the board.

(2) Board audit and compliance staff.

(b) The education and information program shall include all of the following:

(1) A program of written communication with newly registered taxpayers explaining in simplified terms their duties and responsibilities.

(2) Participation in seminars and similar programs organized by federal, state, and local agencies.

(3) Revision of taxpayer educational materials currently produced by the board that explain the most common areas of taxpayer nonconformance in simplified terms.

(4) Implementation of a continuing education program for audit and compliance personnel to include the application of new legislation to taxpayer activities and areas of recurrent taxpayer noncompliance or inconsistency of administration.

(c) Electronic media used pursuant to this section shall not represent the voice, picture, or name of members of the board or of the Controller.

(Amended by Stats. 1999, Ch. 929, Sec. 18. Effective January 1, 2000.)



30458.3

The board shall conduct at least two hearings per year before the full board where industry representatives and individual taxpayers are allowed to present their proposals on changes to the Cigarette and Tobacco Products Tax Law that may further advance voluntary compliance and improve the relationship between taxpayers and government.

(Amended by Stats. 2004, Ch. 634, Sec. 1. Effective January 1, 2005.)



30458.4

The board shall prepare and publish brief but comprehensive statements in simple and nontechnical language that explain procedures, remedies, and the rights and obligations of the board and taxpayers. As appropriate, statements shall be provided to taxpayers with the initial notice of audit, the notice of proposed additional taxes, any subsequent notice of tax due, or other substantive notices. Additionally, the board shall include this language for statements in the annual tax information bulletins that are mailed to taxpayers.

(Added by Stats. 1992, Ch. 438, Sec. 6. Effective January 1, 1993.)



30458.5

(a) The total amount of revenue collected or assessed pursuant to this part shall not be used for any of the following:

(1) To evaluate individual officers or employees.

(2) To impose or suggest production quotas or goals, other than quotas or goals with respect to accounts receivable.

(b) The board shall certify in its annual report submitted pursuant to Section 15616 of the Government Code that revenue collected or assessed is not used in a manner prohibited by subdivision (a).

(c) Nothing in this section shall prohibit the setting of goals and the evaluation of performance with respect to productivity and the efficient use of time.

(Added by Stats. 1992, Ch. 438, Sec. 6. Effective January 1, 1993.)



30458.6

The board shall develop and implement a program that will evaluate an individual employee s or officer s performance with respect to his or her contact with taxpayers. The development and implementation of the program shall be coordinated with the Taxpayers Rights Advocate.

(Added by Stats. 1992, Ch. 438, Sec. 6. Effective January 1, 1993.)



30458.7

The board shall, in cooperation with the Taxpayers Rights Advocate, and other interested taxpayer-oriented groups, develop a plan to reduce the time required to resolve petitions for redetermination and claims for refunds. The plan shall include determination of standard timeframes and special review of cases that take more time than the appropriate standard timeframe.

(Added by Stats. 1992, Ch. 438, Sec. 6. Effective January 1, 1993.)



30458.8

Procedures of the board, relating to appeals staff review conferences before a staff attorney or supervising tax auditor independent of the assessing department, shall include all of the following:

(a) Any conference shall be held at a reasonable time at a board office that is convenient to the taxpayer.

(b) The conference may be recorded only if prior notice is given to the taxpayer and the taxpayer is entitled to receive a copy of the recording.

(c) The taxpayer shall be informed prior to any conference that he or she has a right to have present at the conference his or her attorney, accountant, or other designated agent.

(Added by Stats. 1992, Ch. 438, Sec. 6. Effective January 1, 1993.)



30458.9

(a) Every taxpayer is entitled to be reimbursed for any reasonable fees and expenses related to a hearing before the board if all of the following conditions are met:

(1) The taxpayer files a claim for the fees and expenses with the board within one year of the date the decision of the board becomes final.

(2) The board, in its sole discretion, finds that the action taken by the board staff was unreasonable.

(3) The board decides that the taxpayer be awarded a specific amount of fees and expenses related to the hearing, in an amount determined by the board in its sole discretion.

(b) To determine whether the board staff has been unreasonable, the board shall consider whether the board staff has established that its position was substantially justified.

(c) The amount of reimbursed fees and expenses shall be limited to the following:

(1) Fees and expenses incurred after the date of the notice of determination, jeopardy determination, or a claim for refund.

(2) If the board finds that the staff was unreasonable with respect to certain issues but reasonable with respect to other issues, the amount of reimbursed fees and expenses shall be limited to those that relate to the issues where the state was unreasonable.

(d) Any proposed award by the board pursuant to subdivision (a) shall be available as a public record for at least 10 days prior to the effective date of the award.

(e) The amendments to this section by the act adding this subdivision shall be operative for claims filed on or after January 1, 2000.

(Amended by Stats. 2000, Ch. 1052, Sec. 29. Effective January 1, 2001.)



30459

(a) An officer or employee of the board acting in connection with any law administered by the board shall not knowingly authorize, require, or conduct any investigation of, or surveillance over, any person for nontax administration related purposes.

(b) Any person violating subdivision (a) shall be subject to disciplinary action in accordance with the State Civil Service Act, including dismissal from office or discharge from employment.

(c) This section shall not apply with respect to any otherwise lawful investigation concerning organized crime activities.

(d) The provisions of this section are not intended to prohibit, restrict, or prevent the exchange of information where the person is being investigated for multiple violations which include cigarette and tobacco products tax violations.

(e) For the purposes of this section:

(1) Investigation means any oral or written inquiry directed to any person, organization, or governmental agency.

(2) Surveillance means the monitoring of persons, places, or events by means of electronic interception, overt or covert observations, or photography, and the use of informants.

(Added by Stats. 1992, Ch. 438, Sec. 6. Effective January 1, 1993.)



30459.1

(a) It is the intent of the Legislature that the State Board of Equalization, its staff, and the Attorney General pursue settlements as authorized under this section with respect to civil tax matters in dispute that are the subject of protests, appeals, or refund claims, consistent with a reasonable evaluation of the costs and risks associated with litigation of these matters.

(b) (1) Except as provided in paragraph (3) and subject to paragraph (2), the executive director or chief counsel, if authorized by the executive director, of the board may recommend to the State Board of Equalization, itself, a settlement of any civil tax matter in dispute.

(2) No recommendation of settlement shall be submitted to the board, itself, unless and until that recommendation has been submitted by the executive director or chief counsel to the Attorney General. Within 30 days of receiving that recommendation, the Attorney General shall review the recommendation and advise, in writing, the executive director or chief counsel of the board of his or her conclusions as to whether the recommendation is reasonable from an overall perspective. The executive director or chief counsel shall, with each recommendation of settlement submitted to the board, itself, also submit the Attorney General s written conclusions obtained pursuant to this paragraph.

(3) A settlement of any civil tax matter in dispute involving a reduction of tax or penalties in settlement, the total of which reduction of tax and penalties in settlement does not exceed five thousand dollars ($5,000), may be approved by the executive director and chief counsel, jointly. The executive director shall notify the board, itself, of any settlement approved pursuant to this paragraph.

(c) Whenever a reduction of tax, or penalties, or total tax and penalties in settlement in excess of five hundred dollars ($500) is approved pursuant to this section, there shall be placed on file, for at least one year, in the office of the executive director of the board a public record with respect to that settlement. The public record shall include all of the following information:

(1) The name or names of the taxpayers who are parties to the settlement.

(2) The total amount in dispute.

(3) The amount agreed to pursuant to the settlement.

(4) A summary of the reasons why the settlement is in the best interests of the State of California.

(5) For any settlement approved by the board, itself, the Attorney General s conclusion as to whether the recommendation of settlement was reasonable from an overall perspective.

The public record shall not include any information that relates to any trade secret, patent, process, style of work, apparatus, business secret, or organizational structure that, if disclosed, would adversely affect the taxpayer or the national defense.

(d) The members of the State Board of Equalization shall not participate in the settlement of tax matters pursuant to this section, except as provided in subdivision (e).

(e) (1) Any recommendation for settlement shall be approved or disapproved by the board, itself, within 45 days of the submission of that recommendation to the board. Any recommendation for settlement that is not either approved or disapproved by the board, itself, within 45 days of the submission of that recommendation shall be deemed approved. Upon approval of a recommendation for settlement, the matter shall be referred back to the executive director or chief counsel in accordance with the decision of the board.

(2) Disapproval of a recommendation for settlement shall be made only by a majority vote of the board. Where the board disapproves a recommendation for settlement, the matter shall be remanded to board staff for further negotiation, and may be resubmitted to the board, in the same manner and subject to the same requirements as the initial submission, at the discretion of the executive director or chief counsel.

(f) All settlements entered into pursuant to this section shall be final and nonappealable, except upon a showing of fraud or misrepresentation with respect to a material fact.

(g) Any proceedings undertaken by the board itself pursuant to a settlement as described in this section shall be conducted in a closed session or sessions. Except as provided in subdivision (c), any settlement considered or entered into pursuant to this section shall constitute confidential tax information for purposes of Section 30455.

(h) This section shall apply only to civil tax matters in dispute on or after the effective date of the act adding this subdivision.

(i) The Legislature finds that it is essential for fiscal purposes that the settlement program authorized by this section be expeditiously implemented. Accordingly, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any determination, rule, notice, or guideline established or issued by the board in implementing and administering the settlement program authorized by this section.

(Amended by Stats. 2006, Ch. 364, Sec. 9. Effective January 1, 2007.)



30459.15

(a) (1) Beginning on January 1, 2007, the executive director and chief counsel of the board, or their delegates, may compromise any final tax liability where the reduction of tax is seven thousand five hundred dollars ($7,500) or less.

(2) Except as provided in paragraph (3), the board, upon recommendation by its executive director and chief counsel, jointly, may compromise a final tax liability involving a reduction in tax in excess of seven thousand five hundred dollars ($7,500). A recommendation for approval of an offer in compromise that is not either approved or disapproved within 45 days of the submission of the recommendation shall be deemed approved.

(3) The board, itself, may by resolution delegate to the executive director and the chief counsel, jointly, the authority to compromise a final tax liability in which the reduction of tax is in excess of seven thousand five hundred dollars ($7,500), but less than ten thousand dollars ($10,000).

(b) For purposes of this section, a final tax liability means any final tax liability arising under Part 13 (commencing with Section 30001), or related interest, additions to tax, penalties, or other amounts assessed under this part.

(c) Offers in compromise shall be considered only for liabilities that were generated by the following:

(1) A business that has been discontinued or transferred, where the taxpayer making the offer no longer has a controlling interest or association with the transferred business or has a controlling interest or association with a similar type of business as the transferred or discontinued business.

(2) A taxpayer that has purchased untaxed cigarettes or tobacco products from out-of-state vendors for the taxpayer s own use or consumption.

(3) Notwithstanding paragraph (1) or (2), a qualified final tax liability may be compromised regardless of whether the business has been discontinued or transferred or whether the taxpayer has a controlling interest or association with a similar type of business as the transferred or discontinued business. All other provisions of this section that apply to a final tax liability shall also apply to a qualified final tax liability, and a compromise shall not be made under this subdivision unless all other requirements of this section are met. For purposes of this subdivision, a qualified final tax liability means either of the following:

(A) That part of a final tax liability, including related interest, additions to tax, penalties, or other amounts assessed under this part, arising from a transaction or transactions in which the board finds no evidence that the taxpayer collected cigarette or tobacco products tax reimbursement from the purchaser or other person and which was determined against the taxpayer under Article 2 (commencing with Section 30201), Article 3 (commencing with Section 30221), or Article 5 (commencing with Section 30261) of Chapter 4.

(B) That part of a final tax liability for cigarette or tobacco products tax, including related interest, additions to tax, penalties, or other amounts assessed under this part, determined under Article 2 (commencing with Section 30201), Article 3 (commencing with Section 30221), and Article 5 (commencing with Section 30261) of Chapter 4 against a taxpayer who is a consumer that is not required to hold a license under Article 1 (commencing with Section 30140) of Chapter 3.

(4) A qualified final tax liability may not be compromised with any of the following:

(A) A taxpayer who previously received a compromise under paragraph (3) for a liability, or a part thereof, arising from a transaction or transactions that are substantially similar to the transaction or transactions attributable to the liability for which the taxpayer is making the offer.

(B) A business that was transferred by a taxpayer who previously received a compromise under paragraph (3) and who has a controlling interest or association with the transferred business, when the liability for which the offer is made is attributable to a transaction or transactions substantially similar to the transaction or transactions for which the taxpayer s liability was previously compromised.

(C) A business in which a taxpayer who previously received a compromise under paragraph (3) has a controlling interest or association with a similar type of business for which the taxpayer received the compromise, when the liability of the business making the offer arose from a transaction or transactions substantially similar to the transaction or transactions for which the taxpayer s liability was previously compromised.

(d) The board may, in its discretion, enter into a written agreement which permits the taxpayer to pay the compromise in installments for a period not exceeding one year. The agreement may provide that such installments shall be paid by electronic funds transfers or any other means to facilitate the payment of each installment.

(e) Except for any recommendation for approval as specified in subdivision (a), the members of the State Board of Equalization shall not participate in any offer in compromise matters pursuant to this section.

(f) A taxpayer that has received a compromise under paragraph (3) of subdivision (c) may be required to enter into any collateral agreement that is deemed necessary for the protection of the interests of the state. A collateral agreement may include a provision that allows the board to reestablish the liability, or any portion thereof, if the taxpayer has sufficient annual income during the succeeding five-year period. The board shall establish criteria for determining sufficient annual income for purposes of this subdivision.

(g) A taxpayer that has received a compromise under paragraph (3) of subdivision (c) shall file and pay by the due date all subsequently required cigarette and tobacco products tax reports or returns for a five-year period from the date the liability is compromised, or until the taxpayer is no longer required to file cigarette and tobacco products tax reports or returns, whichever period is earlier.

(h) Offers in compromise shall not be considered under the following conditions:

(1) The taxpayer has been convicted of felony tax evasion under this part during the liability period.

(2) The taxpayer has filed a statement under paragraph (3) of subdivision (i) and continues to purchase untaxed cigarettes or tobacco products from out-of-state vendors for the taxpayer s own use or consumption.

(i) For amounts to be compromised under this section, the following conditions shall exist:

(1) The taxpayer shall establish that:

(A) The amount offered in payment is the most that can be expected to be paid or collected from the taxpayer s present assets or income.

(B) The taxpayer does not have reasonable prospects of acquiring increased income or assets that would enable the taxpayer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(2) The board shall have determined that acceptance of the compromise is in the best interest of the state.

(3) For liabilities generated in the manner described in paragraph (2) of subdivision (c), the taxpayer shall file with the board a statement, under penalty of perjury, that he or she will no longer purchase untaxed cigarettes or tobacco products from out-of-state vendors for his or her own use or consumption.

(j) A determination by the board that it would not be in the best interest of the state to accept an offer in compromise in satisfaction of a final tax liability shall not be subject to administrative appeal or judicial review.

(k) (1) Offers for liabilities with a fraud or evasion penalty shall require a minimum offer of the unpaid tax and fraud or evasion penalty.

(2) The minimum offer may be waived if it can be shown that the taxpayer making the offer was not the person responsible for perpetrating the fraud or evasion. This authorization to waive only applies to partnership accounts where the intent to commit fraud or evasion can be clearly attributed to a partner of the taxpayer.

(l) When an offer in compromise is either accepted or rejected, or the terms and conditions of a compromise agreement are fulfilled, the board shall notify the taxpayer in writing. In the event an offer is rejected, the amount posted will either be applied to the liability or refunded, at the discretion of the taxpayer.

(m) When more than one taxpayer is liable for the debt, such as with spouses or partnerships or other business combinations, including, but not limited to, taxpayers who are liable through dual determination or successor s liability, the acceptance of an offer in compromise from one liable taxpayer shall reduce the amount of the liability of the other taxpayers by the amount of the accepted offer.

(n) Whenever a compromise of tax or penalties or total tax and penalties in excess of five hundred dollars ($500) is approved, there shall be placed on file for at least one year in the office of the executive director of the board a public record with respect to that compromise. The public record shall include all of the following information:

(1) The name of the taxpayer.

(2) The amount of unpaid tax and related penalties, additions to tax, interest, or other amounts involved.

(3) The amount offered.

(4) A summary of the reason why the compromise is in the best interest of the state.

The public record shall not include any information that relates to any trade secrets, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the taxpayer or violate the confidentiality provisions of Section 30455. A list shall not be prepared and releases shall not be distributed by the board in connection with these statements.

(o) A compromise made under this section may be rescinded, all compromised liabilities may be reestablished, without regard to any statute of limitations that otherwise may be applicable, and no portion of the amount offered in compromise refunded, if either of the following occurs:

(1) The board determines that a person did any of the following acts regarding the making of the offer:

(A) Concealed from the board property belonging to the estate of a taxpayer or other person liable for the tax.

(B) Received, withheld, destroyed, mutilated, or falsified a book, document, or record, or made a false statement, relating to the estate or financial condition of the taxpayer or other person liable for the tax.

(2) The taxpayer fails to comply with any of the terms and conditions relative to the offer.

(p) A person who, in connection with an offer or compromise under this section, or offer of that compromise to enter into that agreement, willfully does either of the following shall be guilty of a felony and, upon conviction, shall be fined not more than fifty thousand dollars ($50,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both, together with the costs of investigation and prosecution:

(1) Conceals from an officer or employee of this state property belonging to the estate of a taxpayer or other person liable in respect of the tax.

(2) Receives, withholds, destroys, mutilates, or falsifies a book, document, or record, or makes a false statement, relating to the estate or financial condition of the taxpayer or other person liable in respect of the tax.

(q) For purposes of this section, person means the taxpayer, a member of the taxpayer s family, a corporation, agent, fiduciary, or representative of, or another individual or entity acting on behalf of, the taxpayer, or another corporation or entity owned or controlled by the taxpayer, directly or indirectly, or that owns or controls the taxpayer, directly or indirectly.

(r) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 574) by Stats. 2012, Ch. 285, Sec. 5. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See later operative version, as amended by Sec. 6 of Ch. 285.)



30459.15

(a) (1) The executive director and chief counsel of the board, or their delegates, may compromise any final tax liability where the reduction of tax is seven thousand five hundred dollars ($7,500) or less.

(2) Except as provided in paragraph (3), the board, upon recommendation by its executive director and chief counsel, jointly, may compromise a final tax liability involving a reduction in tax in excess of seven thousand five hundred dollars ($7,500). A recommendation for approval of an offer in compromise that is not either approved or disapproved within 45 days of the submission of the recommendation shall be deemed approved.

(3) The board, itself, may by resolution delegate to the executive director and the chief counsel, jointly, the authority to compromise a final tax liability in which the reduction of tax is in excess of seven thousand five hundred dollars ($7,500), but less than ten thousand dollars ($10,000).

(b) For purposes of this section, a final tax liability means any final tax liability arising under Part 13 (commencing with Section 30001), or related interest, additions to tax, penalties, or other amounts assessed under this part.

(c) Offers in compromise shall be considered only for liabilities that were generated by the following:

(1) A business that has been discontinued or transferred, where the taxpayer making the offer no longer has a controlling interest or association with the transferred business or has a controlling interest or association with a similar type of business as the transferred or discontinued business.

(2) A taxpayer that has purchased untaxed cigarettes or tobacco products from out-of-state vendors for the taxpayer s own use or consumption.

(d) Offers in compromise shall not be considered under the following conditions:

(1) The taxpayer has been convicted of felony tax evasion under this part during the liability period.

(2) The taxpayer has filed a statement under paragraph (3) of subdivision (e) and continues to purchase untaxed cigarettes or tobacco products from out-of-state vendors for the taxpayer s own use or consumption.

(e) For amounts to be compromised under this section, the following conditions shall exist:

(1) The taxpayer shall establish that:

(A) The amount offered in payment is the most that can be expected to be paid or collected from the taxpayer s present assets or income.

(B) The taxpayer does not have reasonable prospects of acquiring increased income or assets that would enable the taxpayer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(2) The board shall have determined that acceptance of the compromise is in the best interest of the state.

(3) For liabilities generated in the manner described in paragraph (2) of subdivision (c), the taxpayer shall file with the board a statement, under penalty of perjury, that he or she will no longer purchase untaxed cigarettes or tobacco products from out-of-state vendors for his or her own use or consumption.

(f) A determination by the board that it would not be in the best interest of the state to accept an offer in compromise in satisfaction of a final tax liability shall not be subject to administrative appeal or judicial review.

(g) (1) Offers for liabilities with a fraud or evasion penalty shall require a minimum offer of the unpaid tax and fraud or evasion penalty.

(2) The minimum offer may be waived if it can be shown that the taxpayer making the offer was not the person responsible for perpetrating the fraud or evasion. This authorization to waive only applies to partnership accounts where the intent to commit fraud or evasion can be clearly attributed to a partner of the taxpayer.

(h) When an offer in compromise is either accepted or rejected, or the terms and conditions of a compromise agreement are fulfilled, the board shall notify the taxpayer in writing. In the event an offer is rejected, the amount posted will either be applied to the liability or refunded, at the discretion of the taxpayer.

(i) When more than one taxpayer is liable for the debt, such as with spouses or partnerships or other business combinations, including, but not limited to, taxpayers who are liable through dual determination or successor s liability, the acceptance of an offer in compromise from one liable taxpayer shall reduce the amount of the liability of the other taxpayers by the amount of the accepted offer.

(j) Whenever a compromise of tax or penalties or total tax and penalties in excess of five hundred dollars ($500) is approved, there shall be placed on file for at least one year in the office of the executive director of the board a public record with respect to that compromise. The public record shall include all of the following information:

(1) The name of the taxpayer.

(2) The amount of unpaid tax and related penalties, additions to tax, interest, or other amounts involved.

(3) The amount offered.

(4) A summary of the reason why the compromise is in the best interest of the state.

The public record shall not include any information that relates to any trade secrets, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the taxpayer or violate the confidentiality provisions of Section 30455. A list shall not be prepared and releases shall not be distributed by the board in connection with these statements.

(k) A compromise made under this section may be rescinded, all compromised liabilities may be reestablished, without regard to any statute of limitations that otherwise may be applicable, and no portion of the amount offered in compromise refunded, if either of the following occurs:

(1) The board determines that a person did any of the following acts regarding the making of the offer:

(A) Concealed from the board property belonging to the estate of a taxpayer or other person liable for the tax.

(B) Received, withheld, destroyed, mutilated, or falsified a book, document, or record, or made a false statement, relating to the estate or financial condition of the taxpayer or other person liable for the tax.

(2) The taxpayer fails to comply with any of the terms and conditions relative to the offer.

(l) A person who, in connection with an offer or compromise under this section, or offer of that compromise to enter into that agreement, willfully does either of the following shall be guilty of a felony and, upon conviction, shall be fined not more than fifty thousand dollars ($50,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both, together with the costs of investigation and prosecution:

(1) Conceals from an officer or employee of this state property belonging to the estate of a taxpayer or other person liable in respect of the tax.

(2) Receives, withholds, destroys, mutilates, or falsifies a book, document, or record, or makes a false statement, relating to the estate or financial condition of the taxpayer or other person liable in respect of the tax.

(m) For purposes of this section, person means the taxpayer, a member of the taxpayer s family, a corporation, agent, fiduciary, or representative of, or another individual or entity acting on behalf of, the taxpayer, or another corporation or entity owned or controlled by the taxpayer, directly or indirectly, or that owns or controls the taxpayer, directly or indirectly.

(n) This section shall become operative on January 1, 2018.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 575) by Stats. 2012, Ch. 285, Sec. 6. Effective January 1, 2013. Section operative January 1, 2018, by its own provisions.)



30459.2

(a) The board shall release any levy or notice to withhold issued pursuant to this part on any property in the event of any of the following:

(1) The expense of the sale process exceeds the liability for which the levy is made.

(2) The Taxpayers Rights Advocate orders the release of the levy or notice to withhold upon his or her finding that the levy or notice to withhold threatens the health or welfare of the taxpayer or his or her spouse and dependents or family.

(b) The board shall not sell any seized property until it has first notified the taxpayer in writing of the exemptions from levy under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure.

(c) This section shall not apply to the seizure of any property as a result of a jeopardy assessment.

(Amended by Stats. 1993, Ch. 589, Sec. 159. Effective January 1, 1994.)



30459.2A

(a) Except in any case where the board finds collection of the tax to be in jeopardy, if any property has been levied upon, the property or the proceeds from the sale of the property shall be returned to the taxpayer if the board determines any one of the following:

(1) The levy on the property was not in accordance with the law.

(2) The taxpayer has entered into and is in compliance with an installment payment agreement pursuant to Section 30354 to satisfy the tax liability for which the levy was imposed, unless that or another agreement allows for the levy.

(3) The return of the property will facilitate the collection of the tax liability or will be in the best interest of the state and the taxpayer.

(b) Property returned under paragraphs (1) and (2) of subdivision (a) shall be subject to the provisions of Section 30459.4.

(Added by Stats. 1999, Ch. 929, Sec. 20. Effective January 1, 2000.)



30459.3

Exemptions from levy under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure shall be adjusted for purposes of enforcing the collection of debts under this part to reflect changes in the California Consumer Price Index whenever the change is more than 5 percent higher than any previous adjustment.

(Amended by Stats. 1993, Ch. 589, Sec. 160. Effective January 1, 1994.)



30459.4

(a) A taxpayer may file a claim with the board for reimbursement of bank charges and any other reasonable third-party check charge fees incurred by the taxpayer as the direct result of an erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action by the board. Bank and third-party charges include a financial institution s or third party s customary charge for complying with the levy or notice to withhold instructions and reasonable charges for overdrafts that are a direct consequence of the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action. The charges are those paid by the taxpayer and not waived or reimbursed by the financial institution or third party. Each claimant applying for reimbursement shall file a claim with the board that shall be in a form as may be prescribed by the board. In order for the board to grant a claim, the board shall determine that both of the following conditions have been satisfied:

(1) The erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action was caused by board error.

(2) Prior to the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action, the taxpayer responded to all contacts by the board and provided the board with any requested information or documentation sufficient to establish the taxpayer s position. This provision may be waived by the board for reasonable cause.

(b) Claims pursuant to this section shall be filed within 90 days from the date the bank and third-party charges were incurred by the taxpayer. Within 30 days from the date the claim is received, the board shall respond to the claim. If the board denies the claim, the taxpayer shall be notified in writing of the reason or reasons for the denial of the claim.

(Amended by Stats. 2013, Ch. 253, Sec. 3. Effective January 1, 2014.)



30459.5

(a) At least 30 days prior to the filing or recording of liens under Chapter 14 (commencing with Section 7150) or Chapter 14.5 (commencing with Section 7220) of Division 7 of Title 1 of the Government Code, the board shall mail to the taxpayer a preliminary notice. The notice shall specify the statutory authority of the board for filing or recording the lien, indicate the earliest date on which the lien may be filed or recorded, and state the remedies available to the taxpayer to prevent the filing or recording of the lien. In the event tax liens are filed for the same liability in multiple counties, only one preliminary notice shall be sent.

(b) The preliminary notice required by this section shall not apply to jeopardy determinations issued under Article 4 (commencing with Section 30241) of Chapter 4.

(c) If the board determines that filing a lien was in error, it shall mail a release to the taxpayer and the entity recording the lien as soon as possible, but no later than seven days, after this determination and receipt of lien recording information. The release shall contain a statement that the lien was filed in error. In the event the erroneous lien is obstructing a lawful transaction, the board shall immediately issue a release of lien to the taxpayer and the entity recording the lien.

(d) When the board releases a lien erroneously filed, notice of that fact shall be mailed to the taxpayer and, upon the request of the taxpayer, a copy of the release shall be mailed to the major credit reporting companies in the county where the lien was filed.

(e) The board may release or subordinate a lien if the board determines that the release or subordination will facilitate the collection of the tax liability or will be in the best interest of the state and the taxpayer.

(Amended by Stats. 1999, Ch. 929, Sec. 21. Effective January 1, 2000.)



30459.6

For the purposes of this part only, the board shall not revoke or suspend a person s license pursuant to Section 30144 or 30148 unless the board has mailed a notice preliminary to revocation or suspension that indicates that the taxpayer will be suspended by a date certain pursuant to that section. The notice preliminary to suspension shall be mailed to the taxpayer at least 60 days before the date certain.

(Added by Stats. 1992, Ch. 438, Sec. 6. Effective January 1, 1993.)



30459.7

(a) If any officer or employee of the board recklessly disregards board-published procedures, a taxpayer aggrieved by that action or omission may bring an action for damages against the State of California in superior court.

(b) In any action brought under subdivision (a), upon finding of liability on the part of the State of California, the state shall be liable to the plaintiff in an amount equal to the sum of all of the following:

(1) Actual and direct monetary damages sustained by the plaintiff as a result of the actions or omissions.

(2) Reasonable litigation costs including any of the following:

(A) Reasonable court costs.

(B) Prevailing market rates for the kind or quality of services furnished in connection with any of the following:

(i) The reasonable expenses of expert witnesses in connection with the civil proceeding, except that no expert witness shall be compensated at a rate in excess of the highest rate of compensation for expert witnesses paid by the State of California.

(ii) The reasonable cost of any study, analysis, engineering report, test, or project that is found by the court to be necessary for the preparation of the party s case.

(iii) Reasonable fees paid or incurred for the services of attorneys in connection with the civil proceeding, except that those fees shall not be in excess of seventy-five dollars ($75) per hour unless the court determines that an increase in the cost of living or a special factor, such as the limited availability of qualified attorneys for the proceeding, justifies a higher rate.

(c) In the awarding of damages under subdivision (b), the court shall take into consideration the negligence or omissions, if any, on the part of the plaintiff which contributed to the damages.

(d) Whenever it appears to the court that the taxpayer s position in the proceeding brought under subdivision (a) is frivolous, the court may impose a penalty against the plaintiff in an amount not to exceed ten thousand dollars ($10,000). A penalty so imposed shall be paid upon a notice and demand from the board and shall be collected as a tax imposed under this part.

(Added by Stats. 1992, Ch. 438, Sec. 6. Effective January 1, 1993.)



30459.8

The board shall, in each calendar quarter, post on its Web site the amounts of cigarette and tobacco products revenues collected and disbursed for the previous calendar quarter to the General Fund, Breast Cancer Fund, the Cigarette and Tobacco Products Surtax Fund, and the California Children and Families Trust Fund Account.

(Added by Stats. 2004, Ch. 634, Sec. 2. Effective January 1, 2005.)









CHAPTER 9. Disposition of Proceeds

30461

(a) All amounts required to be paid to the state under this part shall be paid to the board in the form of remittances payable to the State Board of Equalization. Except as provided in subdivision (b) and Section 30461.6, the board shall transmit the payments to the Treasurer to be deposited in the State Treasury to the credit of the Cigarette Tax Fund, which fund is hereby created.

(b) The board shall transmit amounts received from the penalty assessed pursuant to Section 30474 to the Treasurer for deposit in the General Fund.

(Amended by Stats. 1994, Ch. 903, Sec. 13. Effective January 1, 1995.)



30461.6

(a) Notwithstanding Section 30461, the board shall transmit the revenue derived from the increase in the cigarette tax rate of one mill ($0.001) per cigarette imposed by Section 30101 on and after January 1, 1994, to the Treasurer to be deposited in the State Treasury to the credit of the Breast Cancer Fund, which fund is hereby created. The Breast Cancer Fund shall consist of two accounts: the Breast Cancer Research Account and the Breast Cancer Control Account. The revenues deposited in the fund shall be divided equally between the two accounts.

(b) The moneys in the accounts within the Breast Cancer Fund shall, upon appropriation by the Legislature, be allocated as follows:

(1) The moneys in the Breast Cancer Research Account shall be allocated for research with respect to the cause, cure, treatment, earlier detection, and prevention of breast cancer as follows:

(A) Ten percent to the Cancer Surveillance Section of the State Department of Public Health for the collection of breast cancer-related data and the conduct of breast cancer-related epidemiological research by the state cancer registry established pursuant to Section 103885 of the Health and Safety Code.

(B) Ninety percent to the Breast Cancer Research Program, that is hereby created at the University of California, for the awarding of grants and contracts to researchers for research with respect to the cause, cure, treatment, prevention, and earlier detection of breast cancer and with respect to the cultural barriers to accessing the health care system for early detection and treatment of breast cancer.

(2) The moneys in the Breast Cancer Control Account shall be allocated to the Breast Cancer Control Program, that is hereby created for the provision of early breast cancer detection services for uninsured and underinsured women. The Breast Cancer Control Program shall be established in the State Department of Public Health and shall be administered in coordination with the breast and cervical cancer control program established pursuant to Public Law 101-354.

(c) The early breast cancer detection services provided by the Breast Cancer Control Program shall include all of the following:

(1) Screening, including mammography, of women for breast cancer as an early detection health care measure.

(2) After screening, medical referral of screened women and services necessary for definitive diagnosis, including nonradiological techniques or biopsy.

(3) If a positive diagnosis is made, then assistance and advocacy shall be provided to help the person obtain necessary treatment.

(4) Outreach and health education activities to ensure that uninsured and underinsured women are aware of and appropriately utilize the services provided by the Breast Cancer Control Program.

(d) (1) Any entity funded by the Breast Cancer Control Program shall coordinate with other local providers of breast cancer screening, diagnostic, followup, education, and advocacy services to avoid duplication of effort. Any entity funded by the program shall comply with any applicable state and federal standards regarding mammography quality assurance.

(2) To the extent required or permitted by federal law, a provider of breast cancer screening or diagnostic services may employ digital mammography technology for the purposes of mammography screening and diagnostic procedures that are conducted prior to January 1, 2014, when film, otherwise known as analog, mammography technology is unavailable. To the extent required or permitted by federal law and notwithstanding paragraph (3) of subdivision (a) of Section 14105.18 of the Welfare and Institutions Code, the payment rate for all mammography screening that is conducted prior to January 1, 2014, shall be limited to the Medi-Cal payment rate for film mammography screening.

(e) (1) The State Department of Public Health shall provide for breast cancer screening services at the level of funding budgeted from state and other resources during the fiscal year in which the Legislature has appropriated funds to the department for this purpose.

(2) Administrative costs of the State Department of Public Health shall not exceed 10 percent of the funds allocated to the Breast Cancer Control Program created pursuant to paragraph (2) of subdivision (b). Indirect costs of the entities funded by this program shall not exceed 12 percent. The department shall define indirect costs in accordance with applicable state and federal law.

(f) Any entity funded by the Breast Cancer Control Program shall collect data and maintain records that are determined by the State Department of Public Health to be necessary to facilitate the department s ability to monitor and evaluate the effectiveness of the entities and the program. Commencing with the program s second year of operation, the State Department of Public Health shall submit an annual report to the Legislature and any other appropriate entity. The costs associated with this report shall be paid from the allocation made pursuant to paragraph (2) of subdivision (b). The report shall describe the activities and effectiveness of the program and shall include, but not be limited to, the following types of information regarding those served by the program:

(1) The number.

(2) The ethnic, geographic, and age breakdown.

(3) The stages of presentation.

(4) The diagnostic and treatment status.

(g) The Breast Cancer Control Program shall be conducted in consultation with the Breast Cancer Research Program created pursuant to subparagraph (B) of paragraph (1) of subdivision (b).

(h) In implementing the Breast Cancer Control Program, the State Department of Public Health may appoint and consult with an advisory panel appointed by the State Public Health Officer and consisting of one ex officio, nonvoting member from the Breast Cancer Research Program, breast cancer researchers, and representatives from voluntary, nonprofit health organizations, health care professional organizations, breast cancer survivor groups, and breast cancer and health care-related advocacy groups. It is the intent of the Legislature that breast cancer-related survivors and advocates and health advocates for low-income women compose at least one-third of the advisory panel. It is also the intent of the Legislature that the State Department of Public Health collaborate closely with the panel.

(i) It is the intent of the Legislature in enacting the Breast Cancer Control Program to decrease cancer mortality rates attributable to breast cancer among uninsured and underinsured women, with special emphasis on low-income, Native American, and minority women. It is also the intent of the Legislature that the communities served by the Breast Cancer Control Program reflect the ethnic, racial, cultural, and geographic diversity of the state and that the Breast Cancer Control Program fund entities where uninsured and underinsured women are most likely to seek their health care.

(j) The State Department of Public Health or any entity funded by the Breast Cancer Control Program shall collect personal and medical information necessary to administer this program from any individual applying for services under the program. The information shall be confidential and shall not be disclosed other than for purposes directly connected with the administration of this program or except as otherwise provided by law or pursuant to prior written consent of the subject of the information.

The State Department of Public Health or any entity funded by the Breast Cancer Control Program may disclose the confidential information to medical personnel and fiscal intermediaries of the state to the extent necessary to administer this program, and to other state public health agencies or medical researchers when the confidential information is necessary to carry out the duties of those agencies or researchers in the investigation, control, or surveillance of breast cancer.

(k) The State Department of Public Health shall adopt regulations to implement this act in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The initial adoption of implementing regulations shall be deemed an emergency and shall be considered as necessary for the immediate preservation of the public peace, health and safety, or general welfare, within the meaning of Section 11346.1 of the Government Code. Emergency regulations adopted pursuant to this section shall remain in effect for no more than 180 days.

(l) It is the intent of the Legislature in enacting this section that this section supersede and be operative in place of Section 30461.6 of the Revenue and Taxation Code as added by Chapter 660 of the Statutes of 1993.

(m) To implement the Breast Cancer Control Program, the State Department of Public Health may contract, to the extent permitted by Section 19130 of the Government Code, with public and private entities, or utilize existing health care service provider enrollment and payment mechanisms, including the Medi-Cal program s fiscal intermediary. However, the Medi-Cal program s fiscal intermediary shall only be utilized if services provided under the program are specifically identified and reimbursed in a manner that does not claim federal financial reimbursement. Any contracts with, and the utilization of, the Medi-Cal program s fiscal intermediary shall not be subject to Chapter 3 (commencing with Section 12100) of Part 2 of Division 2 of the Public Contract Code. Contracts to implement the Breast Cancer Control Program entered into by the State Department of Public Health with entities other than the Medi-Cal program s fiscal intermediary shall not be subject to Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(Amended by Stats. 2010, Ch. 328, Sec. 217. Effective January 1, 2011.)



30462

(a) All money deposited in the Cigarette Tax Fund under this part is hereby appropriated, subject to the provisions of any budget bill heretofore or hereafter enacted, and shall, upon order of the Controller, be drawn therefrom and allocated for the following purposes:

(1) To pay the refunds authorized by this part.

(2) The balance remaining in the fund shall be transferred to the General Fund of this state on or before the last calendar day of each month.

(b) It is the intent of the Legislature that Section 30111 continues to prohibit the imposition of local taxes by any city, charter city, town, county, charter county, city and county, charter cities and counties, or other political subdivision or agency of this state, on the sale, use, ownership, holding, or other distribution of cigarettes and tobacco products except as provided by Section 30111. The Legislature finds and declares that the need for uniform statewide regulation and collection of cigarette taxes is a matter of statewide concern, and it is the Legislature s intent to regulate the subject matter of cigarette taxes comprehensively and to occupy the field to the exclusion of local action except as specifically provided by Section 30111.

(Amended by Stats. 2004, Ch. 227, Sec. 99. Effective August 16, 2004.)



30462.1

Any city may apply to the population research unit of the Department of Finance to estimate its population. The department may make the estimate if in the opinion of the department there is available adequate information upon which to base the estimate. Not less than 25 days nor more than 30 days after the completion of the estimate, the Department of Finance shall file a certified copy thereof with the Controller if the estimate is greater than the current certified population. This certification may be made once each fiscal year.

All payments under subparagraph (B) of paragraph (3) of subdivision (b) of Section 30462 for any allocation subsequent to the filing of the estimate shall be based upon the population so estimated until a subsequent certification is made by the Department of Finance or a subsequent federal decennial census is made.

Population changes based on a federal or state special census or estimate validated by the Department of Finance shall be accepted by the Controller only if certified to him or her at the request of the Department of Finance. The request shall be made only if the census or estimate is greater than the current certified population and shall become effective on the first day of the month following receipt of the certification.

The Department of Finance may assess a reasonable charge, not to exceed the actual cost thereof, for the preparation of population estimates pursuant to this section, which is a proper charge against the city applying therefor. The amount received shall be deposited in the State Treasury as a reimbursement to be credited to the appropriation from which the expenditure is made.

As of May 1, 1988, any population estimate prepared by the Department of Finance pursuant to Section 2227 may be used for all purposes of this section unless a written request not to certify is received by the department from the city within 25 days of completion of the estimate.

(Amended by Stats. 1988, Ch. 154, Sec. 3. Effective June 10, 1988.)






CHAPTER 10. Violations

30471

Any person who fails or refuses to file any report required to be made, or who fails or refuses to furnish a supplemental report or other data required by the board, or who fails or refuses to allow an inspection by the board, pursuant to Section 30435, or who renders a false or fraudulent report is guilty of a misdemeanor and subject to a fine not to exceed one thousand dollars ($1,000) for each offense.

(Amended by Stats. 2003, Ch. 890, Sec. 15. Effective January 1, 2004.)



30472

Any person required to make, render, sign, or verify any report who makes any false or fraudulent report with intent to defeat or evade the determination required by law to be made is guilty of a misdemeanor. He shall for each offense be fined not less than three hundred dollars ($300) and not more than five thousand dollars ($5,000), or be imprisoned for not exceeding one year in the county jail, or be subject to both fine and imprisonment, in the discretion of the court.

(Added by Stats. 1959, Ch. 1040.)



30473

Any person who falsely or fraudulently makes, forges, alters, reuses or counterfeits any stamp or meter impression provided for or authorized under this part, or tampers with any metering machine authorized under this part, or causes or procures to be falsely or fraudulently made, forged, altered, reused, or counterfeited, any such stamp or meter impression or knowingly and willfully utters, publishes, passes, or tenders as genuine any such false, forged, altered, reused, or counterfeited stamp or meter impression, for the purpose of evading the tax imposed by this part, is guilty of a felony and subject to imprisonment for two, three, or four years, or to a fine of not less than one thousand dollars ($1,000) and not more than twenty-five thousand dollars ($25,000), or to both fine and imprisonment.

(Amended by Stats. 2006, Ch. 501, Sec. 20. Effective January 1, 2007.)



30473.5

(a) Any person who possesses, sells, or offers to sell, or buys or offers to buy, any false or fraudulent stamps or meter impressions provided for or authorized under this part in a quantity of less than 2,000 is guilty of a misdemeanor, punishable by a fine not to exceed five thousand dollars ($5,000) or imprisonment not exceeding one year in a county jail, or by both the fine and imprisonment.

(b) Any person who possesses, sells, or offers to sell, or buys or offers to buy any false or fraudulent stamps or meter impressions provided for or authorized under this part in a quantity of 2,000 or greater, is guilty of a misdemeanor, punishable by a fine not to exceed fifty thousand dollars ($50,000) or imprisonment not exceeding one year in a county jail, or by both the fine and imprisonment. The court shall order any fines assessed be deposited in the Cigarette and Tobacco Products Compliance Fund.

(c) The board shall destroy any stamps seized under this section.

(Amended by Stats. 2003, Ch. 890, Sec. 16. Effective January 1, 2004.)



30474

(a) Any person who knowingly possesses, or keeps, stores, or retains for the purpose of sale, or sells or offers to sell, any package of cigarettes to which there is not affixed the stamp or meter impression required to be affixed under this part, when those cigarettes have been obtained from any source whatever, is guilty of a misdemeanor and shall for each offense be fined an amount not to exceed twenty-five thousand dollars ($25,000), or be imprisoned for a period not to exceed one year in the county jail, or, at the discretion of the court, be subject to both fine and imprisonment in the county jail.

(b) In addition to the fine or sentence, or both, each person convicted under this section shall pay one hundred dollars ($100) for each carton of 200 cigarettes, or portion thereof, if that person knowingly possessed, or kept, stored, or retained for the purpose of sale, or sold or offered for sale in violation of this section, as determined by the court. The court shall direct that 50 percent of the penalty assessed be transmitted to the local prosecuting jurisdiction, to be allocated for costs of prosecution, and 50 percent of the penalty assessed be transmitted to the board. The board may collect the penalty due pursuant to this section in the manner prescribed in Section 30483.

(c) This section shall not apply to a licensed distributor that possesses, keeps, stores, or retains cigarettes before the necessary stamp or meter impression is affixed.

(Amended by Stats. 2011, Ch. 727, Sec. 18. Effective January 1, 2012.)



30474.1

(a) Notwithstanding any other provision of law, the sale or possession for sale of counterfeit tobacco products, or the sale or possession for sale of counterfeit cigarettes by a manufacturer, importer, distributor, wholesaler, or retailer shall result in the seizure of the product by the board or any law enforcement agency and shall constitute a misdemeanor punishable as follows:

(1) A violation with a total quantity of less than two cartons of cigarettes shall be a misdemeanor punishable by a fine not to exceed five thousand dollars ($5,000), or imprisonment not to exceed one year in a county jail, or both fine and imprisonment, and shall also result in the revocation by the board of the manufacturer, distributor, or wholesale license.

(2) A violation with a quantity of two cartons of cigarettes or more shall be a misdemeanor punishable by a fine not to exceed fifty thousand dollars ($50,000) or imprisonment not to exceed one year in a county jail, or both fine and imprisonment, and shall also result in the revocation by the board of the manufacturer, distributor, or wholesaler license.

(b) A court shall consider a defendant s ability to pay when imposing fines pursuant to this section.

(c) For the purposes of this section, counterfeit cigarette and tobacco products include cigarette and tobacco products that have false manufacturing labels, false or fraudulent stamps or meter impressions, or a combination thereof.

(d) The board shall seize and destroy any cigarettes or other tobacco products forfeited to the state under this section.

(Amended by Stats. 2006, Ch. 501, Sec. 22. Effective January 1, 2007.)



30474.5

(a) This section shall be known as and may be cited as the Black Market Cigarette and Street Corruption Prevention Act.

(b) The Legislature finds that the sale of black-market, untaxed cigarettes has resulted in the loss of hundreds of millions of dollars in revenue to the state, robbing state health care and programs designed to help children.

(c) It is the intent of the Legislature, by enacting the act adding this section, to provide resources to prosecutors and local law enforcement personnel, and to enable local jurisdictions to develop a multiagency task force for the purpose of significantly reducing the sales of black-market cigarettes and creating a deterrent to those sales through the focused investigation and prosecution of sales of black-market cigarettes, and other associated offenses and related crimes.

(d) In addition to the fine or sentence, or both, imposed by Section 30474, each person convicted under Section 30474 shall pay one hundred dollars ($100) for each carton of 200 cigarettes, or portion thereof, knowingly possessed, or kept, stored, or retained for the purpose of sale, or sold or offered for sale in violation of Section 30474, as determined by the court. The court shall direct that the penalty of one hundred dollars ($100) assessed under this section shall be transmitted to the Controller for deposit in the Unlawful Sales Reduction Fund, which is hereby created. Upon appropriation by the Legislature, the moneys in the fund shall be allocated to the Office of Criminal Justice Planning for the funding of a competitive grant program to be established by the Legislature to award grants to local jurisdictions for the purpose of establishing a multiagency task force, the composition of which shall include prosecutors and local law enforcement personnel and may include state law enforcement personnel, for the purpose of significantly reducing the sales of black-market cigarettes, and creating a deterrent to those sales through the focused investigation and prosecution of sales of black-market cigarettes and other associated offenses and related crimes. No more than 5 percent of the amount transmitted from the penalty of one hundred dollars ($100) assessed under this section may be retained to fund the costs of administering the competitive grant program.

(e) The Office of Criminal Justice Planning shall consult with the State Board of Equalization in the administration of the competitive grant program.

(f) (1) The one hundred dollar ($100) penalty for each carton of 200 cigarettes knowingly possessed, or kept, stored, or retained for the purpose of sale, or sold, or offered for sale in violation of Section 30474, as authorized under subdivision (d), shall only be imposed for the period beginning on January 1, 2003, and ending on January 1, 2006.

(2) This section shall remain in effect until December 1, 2006, or until all the moneys remaining in the Unlawful Sales Reduction Fund on January 1, 2006, have been appropriated by the Legislature for allocation to the Office of Criminal Justice Planning for funding the competitive grant program established under this section, whichever occurs later.

(Added by Stats. 2002, Ch. 687, Sec. 1. Effective January 1, 2003. Inoperative on or after December 1, 2006, as prescribed by its own provisions.)



30475

(a) Any transporter who transports cigarettes or tobacco products upon the highways, roads or streets of this state without having obtained a permit or without having a permit in the transporting vehicle as prescribed by Section 30431 or without having in the transporting vehicle the invoices, bills of lading or delivery tickets for the cigarettes or tobacco products as prescribed by Section 30432 is guilty of a misdemeanor and upon conviction thereof shall be fined not more than one thousand dollars ($1,000) or be imprisoned for not more than one year in the county jail, or be subject to both fine and imprisonment in the discretion of the court.

(b) Any transporter who, with intent to defeat or evade or with intent to aid another to defeat or evade the taxes imposed by this part, at any given time transports 40,000 or more cigarettes or tobacco products with a value of five thousand dollars ($5,000) or more upon the highways, roads or streets of this state without having obtained a permit or without having a permit in the transporting vehicle as prescribed by Section 30431 or without having in the transporting vehicle the invoices, bills of lading or delivery tickets for the cigarettes or tobacco products as prescribed by Section 30432 shall be punished by imprisonment in the county jail for not more than one year, or in the state prison, or by fine of not more than twenty-five thousand dollars ($25,000), or be subject to both fine and imprisonment in the discretion of the court.

(Amended by Stats. 2006, Ch. 501, Sec. 23. Effective January 1, 2007.)



30476

Any person in possession or control of, or having access to, a cigarette vending machine who knowingly or willfully places for sale in the vending machine, any cigarettes not contained in packages to which are affixed California tax stamps or meter impressions, is guilty of a misdemeanor and upon conviction thereof shall be fined not more than one thousand dollars ($1,000) or be imprisoned for not more than one year in the county jail, or be subject to both fine and imprisonment at the discretion of the court.

(Added by Stats. 1967, Ch. 963.)



30477

Any violation of the provisions of this part, except as otherwise provided, is a misdemeanor and is punishable as such.

(Added by renumbering Section 30476 by Stats. 1967, Ch. 963.)



30478

It shall be a misdemeanor for any retailer, as defined in Section 6015, to knowingly purchase cigarettes or tobacco products for resale from any person except a distributor or wholesaler licensed pursuant to this part.

(Amended by Stats. 1989, Ch. 634, Sec. 42. Effective September 21, 1989.)



30479

If any retailer, as defined in Part 1 (commencing with Section 6001) of this division, is convicted under any provision of this part and has any previous conviction within a 10-year period under this part, the State Board of Equalization shall revoke all permits issued to such person under the Sales and Use Tax Law for a period of one year.

(Added by Stats. 1968, Ch. 1187.)



30480

Notwithstanding any other provision of this part, any person who violates this part with intent to defeat or evade the determination of an amount due required by law to be made is guilty of a felony when the amount of tax liability aggregates twenty-five thousand dollars ($25,000) or more in any 12-consecutive-month period. The determination shall be approved by the executive director or his or her designee. Each offense shall be punished by a fine of not less than five thousand dollars ($5,000) and not more than twenty thousand dollars ($20,000), or imprisonment for 16 months, two years, or three years, or by both the fine and imprisonment in the discretion of the court.

(Amended by Stats. 1995, Ch. 555, Sec. 44. Effective January 1, 1996.)



30481

Any prosecution for violation of any of the penal provisions of this part shall be instituted within six years after commission of the offense.

(Amended by Stats. 2003, Ch. 890, Sec. 19. Effective January 1, 2004.)



30482

Any person convicted of a crime under this part may be charged the costs of investigation and prosecution at the discretion of the court.

All moneys remitted to the board under this part shall be transmitted to the Treasurer who shall deposit it into the State Treasury and credit it to the Cigarette Tax Fund.

(Added by Stats. 2003, Ch. 890, Sec. 20. Effective January 1, 2004.)



30483

(a) (1) Restitution orders or any other amounts imposed by a court of competent jurisdiction for criminal offenses upon a person or any other entity that are due and payable to the board may be collected by the board in any manner provided by law for collection of a delinquent cigarette and tobacco products tax liability, including, but not limited to, issuance of an order and levy under Article 4 (commencing with Section 706.070) of Chapter 5 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure in the manner provided for earnings withholding orders for taxes.

(2) Amounts imposed by a court of competent jurisdiction as an order of restitution for criminal offenses shall be treated as final and due and payable to the State of California on the date that amount is established on the records of the board.

(b) This part shall apply to amounts collected under this section in the same manner and with the same force and effect and to the full extent as if the language of those laws had been incorporated in full into this section, except to the extent that any provision is either inconsistent with this section or is not relevant to this section.

(c) Notwithstanding Chapter 6 (commencing with Section 30361), a refund or credit shall not be allowed for any amounts paid or payments applied under this section.

(d) Amounts authorized to be collected pursuant to this section may accrue interest at the greater of the rate applicable to the amounts being collected or the rate provided under Section 6591.5 from and after the date the amounts are established on the records of the board.

(e) Amounts authorized to be collected pursuant to this section shall not be subject to any statute of limitations set forth in Chapter 5 (commencing with Section 30301).

(f) Notwithstanding Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code, any portion of the amounts authorized to be collected under this section that remain unsatisfied may be collected by the recording of a notice of state tax lien. The board may record or extend a recorded notice of state tax lien at any time until the amount due, including any accrued interest, is paid in full.

(g) This section shall apply on and after January 1, 2012, to amounts authorized to be collected pursuant to this section that are due and payable to the board before, on, or after January 1, 2012.

(Added by Stats. 2011, Ch. 727, Sec. 19. Effective January 1, 2012.)









PART 14. ALCOHOLIC BEVERAGE TAX

CHAPTER 1. General Provisions and Definitions

32001

This part is known and may be cited as the Alcoholic Beverage Tax Law.

(Added by Stats. 1955, Ch. 1842.)



32002

Unless the context otherwise requires, the definitions set forth in this chapter and those in Chapter 1 (commencing with Section 23000) of Division 9 of the Business and Professions Code govern the construction of this part.

(Amended by Stats. 1982, Ch. 454, Sec. 170.)



32003

Sale, as used in Sections 32151 and 32201 of this code, includes, in addition to the definition in Section 23025 of the Business and Professions Code, the transaction whereby alcoholic beverages are transferred, with or without consideration, by a licensee holding one type of license to himself for purposes of sale under a retailer s license held by him or to any person for any purpose; and the transaction whereby alcoholic beverages are transferred, with or without consideration, by a customs broker to any person within this State except a licensed importer.

(Added by Stats. 1955, Ch. 1842.)



32004

Tax, as used in this part, except in Chapters 4 (commencing with Section 32151) and 5 (commencing with Section 32201), means the excise tax imposed by this part on beer or wine or on distilled spirits.

(Amended by Stats. 1982, Ch. 454, Sec. 171.)



32005

Taxpayer, means a person liable for the payment of a tax pursuant to this part.

(Added by Stats. 1955, Ch. 1842.)



32006

The provisions of this part insofar as they are substantially the same as existing provisions of law relating to the same subject matter shall be construed as restatements and continuations and not as new enactments.

(Added by Stats. 1955, Ch. 1842.)



32007

Any action or proceeding commenced before this part takes effect, or any right accrued, is not affected by this part, but all procedure taken shall conform to the provisions of this part as far as possible.

(Added by Stats. 1955, Ch. 1842.)



32010

The taxes imposed by this part are in lieu of all county, municipal, or district taxes on the sale of beer, wine, or distilled spirits.

This section does not prohibit the application of Part 1 (commencing with Section 6001), Part 1.5 (commencing with Section 7200) or Part 1.6 (commencing with Section 7251) to the sale, storage, use or other consumption of beer, wine, or distilled spirits.

(Amended by Stats. 1982, Ch. 454, Sec. 172.)






CHAPTER 2. General Exemptions

32051

Alcoholic beverages in continuous transit through this State are exempt from the provisions of this part only while in continuous transit through this State in the possession or custody of common carriers. The board may require affidavits of any person on forms prescribed by the board and may require any such shipments to be checked in and checked out at the boundaries of the State. Any person refusing to make the affidavits required or refusing to check in or check out the alcoholic beverages is guilty of a misdemeanor.

(Added by Stats. 1955, Ch. 1842.)



32052

No tax shall be imposed upon the sale of alcohol, distilled spirits, or wine by distilled spirits manufacturers, brandy manufacturers, rectifiers, industrial alcohol dealers, or wine growers for use in the trades, professions, or industries, but not for beverage use. Complete information concerning sales of distilled spirits or wine for use in trades, professions, or industries by persons holding industrial alcohol dealers licenses, distilled spirits manufacturers licenses, brandy manufacturers licenses, rectifiers licenses, and wine growers licenses shall be reported to the board each month by such licensees on forms prescribed by the board.

(Added by Stats. 1955, Ch. 1842.)



32053

Except as provided in Section 23113 of the Business and Professions Code, alcohol or other distilled spirits sold for the uses mentioned in Sections 23111 and 23112 of that code may be sold free of the tax imposed by this part only when sold in packages of a capacity of larger than one gallon.

(Added by Stats. 1955, Ch. 1842.)



32054

No tax shall be imposed upon the sale of alcoholic beverages by a licensee in this State to a common carrier or to a person licensed to sell alcoholic beverages on boats, trains, or airplanes operated by a common carrier when the alcoholic beverages are to be used without this State; nor in such case need the common carrier procure a license for purposes of purchasing alcoholic beverages from a licensed manufacturer, wine grower, rectifier, importer, or wholesaler.

(Added by Stats. 1955, Ch. 1842.)






CHAPTER 3. Registration and Bonds

32101

The issuance of any manufacturer s, winegrower s, wine blender s, distilled spirits manufacturer s agent s, rectifier s, wholesaler s, importer s, customs broker s license, or wine direct shipper permit under Division 9 (commencing with Section 23000) of the Business and Professions Code shall constitute the registration of the person to whom the license or permit is issued as a taxpayer under this part. Upon the issuance of any of these licenses the Department of Alcoholic Beverage Control shall furnish a copy thereof to the board.

(Amended by Stats. 2005, Ch. 157, Sec. 3. Effective January 1, 2006.)



32102

The board, whenever it deems it necessary to ensure compliance with this part, may require any person subject thereto, to place with it that security as the board may determine, in the form and amount as the board prescribes. Any security in the form of cash, insured deposits in banks and savings and loan institutions, or a bond or bonds duly executed by an admitted surety insurer, payable to the state, conditioned upon faithful performance of all the requirements of this part, and expressly providing for the payment of all license taxes, penalties, and other obligations of the person arising out of this part, shall be held in trust to be used solely in the manner provided by this section.

(Amended by Stats. 1996, Ch. 1087, Sec. 45. Effective January 1, 1997.)



32103

Subject to the limitations provided in this article, the board shall fix the total amount of the security required of any taxpayer and may increase or reduce the amount at any time. In fixing the total amount, the board may set an amount which is not less than five hundred dollars ($500) and not more than twice the taxpayer s estimated monthly tax for taxpayers reporting monthly, or not more than twice the taxpayer s estimated tax for the tax reporting period for taxpayers reporting for periods longer than one month ascertained in any manner as the board may deem proper.

(Amended by Stats. 1993, Ch. 1113, Sec. 13. Effective January 1, 1994.)



32104

Every bond shall contain a provision substantially that when the surety exercises his right to withdraw as surety the withdrawal shall be effective on the first day of the calendar month after receipt of the notice by the board if the notice is received on or before the fifteenth day of the month, otherwise the withdrawal shall be effective on the first day of the second calendar month after receipt of the notice by the board.

(Added by Stats. 1955, Ch. 1842.)



32106

Upon receipt of a certificate of the board setting forth the amount of a taxpayer s delinquencies, the State Treasurer shall pay to the board the amount so certified from the money deposited with him by the taxpayer or from the amounts received from the sale of bonds or other obligations deposited with the Treasurer by the taxpayer. Securities deposited with the State Treasurer which have a prevailing market price may be sold by him for the purposes of this section at private sale at a price not lower than the prevailing market price thereof.

(Added by Stats. 1955, Ch. 1842.)



32107

Whenever a taxpayer s bond is canceled, or becomes void or unenforceable for any reason, or whenever a taxpayer fails to pay any taxes or penalties due under this part, the board shall give written notice thereof to the Department of Alcoholic Beverage Control.

(Added by Stats. 1955, Ch. 1842.)



32109

Any common carrier, except railroad and steamship companies, before engaging in the business of transporting shipments of alcoholic beverages into this State, shall register with the board and make application to the board for an interstate alcoholic beverage transporter s permit which, upon issuance, shall be valid until revoked by the board.

(Added by Stats. 1955, Ch. 1842.)



32110

Before commencing to transport wine or beer into this state pursuant to the provisions of Section 23661.5 of the Business and Professions Code, the wine or beer manufacturer or producer shall register with the board and make application to the board for a manufacturer s interstate alcoholic beverage transporter s permit, which, upon issuance, shall be valid until revoked by the board.

(Amended by Stats. 1970, Ch. 547.)



32111

Before commencing to transport distilled spirits into this state pursuant to the provisions of Section 23661 of the Business and Professions Code, the distilled spirits manufacturer shall register with the board and make application to the board for a manufacturer s interstate alcoholic beverage transporter s permit, which, upon issuance, shall be valid until revoked by the board.

(Added by Stats. 1973, Ch. 563.)






CHAPTER 4. Tax on Beer and Wine

ARTICLE 1. Imposition of Tax

32151

Except as otherwise provided in this part, an excise tax is imposed upon all beer and wine sold in this State or pursuant to Section 23384 of the Business and Professions Code by a manufacturer, wine grower, or importer, or sellers of beer or wine selling beer or wine with respect to which no tax has been paid within areas over which the United States Government exercises jurisdiction, at the following rates:

(a) On all beer, sixty-two cents ($0.62) for every barrel containing 31 gallons and at a proportionate rate for any other quantity until July 1, 1959, and on and after July 1, 1959, one dollar and twenty-four cents ($1.24) for every barrel containing 31 gallons and at a proportionate rate for any other quantity.

(b) On all still wines containing not more than 14 percent of absolute alcohol by volume, one cent ($0.01) per wine gallon and at a proportionate rate for any other quantity.

(c) On all still wines containing more than 14 percent of absolute alcohol by volume, two cents ($0.02) per wine gallon and at a proportionate rate for any other quantity.

(d) On champagne, sparkling wine, excepting sparkling hard cider, whether naturally or artificially carbonated, thirty cents ($0.30) per wine gallon and at a proportionate rate for any other quantity.

(e) On sparkling hard cider, two cents ($0.02) per wine gallon and at a proportionate rate for any other quantity.

(f) Except with respect to beer in the internal revenue bonded premises of a beer manufacturer, for the privilege of possessing or selling beer on which a tax not greater than at the rate of sixty-two cents ($0.62) per barrel has been paid under this part, a floor stock tax of sixty-two cents ($0.62) per barrel, and at a proportionate rate for any other quantity, is hereby imposed on all beer possessed at 12.01 a.m. on July 1, 1959, by every person licensed under Division 9 of the Business and Professions Code. On or before July 31, 1959, each person subject to the tax imposed by this subdivision shall prepare and file with the board, on a form prescribed by the board, a return showing the amount of beer possessed by him at 12.01 a.m. on July 1, 1959, that is subject to the tax imposed by this subdivision, and such other information as the board deems necessary for the proper administration of this part. The taxpayer shall deliver the return, together with a remittance of the amount of tax due, to the office of the board on or before July 31, 1959.

All the provisions of this part relating to excise taxes are applicable also to the tax imposed by this subdivision, to the extent that they are not inconsistent with this subdivision.

(Amended by Stats. 1959, Ch. 1125.)



32152

The board shall adopt such rules and regulations as may be necessary to coordinate so far as permitted by the provisions of this part the system of beer and wine taxation imposed by this part with the system of beer and wine taxation imposed by the internal revenue laws of the United States.

(Added by Stats. 1955, Ch. 1842.)






ARTICLE 2. Presumptions and Exemptions

32171

It shall be presumed, for the purposes of this part, that all beer removed from the internal revenue bonded premises of a beer manufacturer has been sold in this State by the manufacturer, unless one of the following is proved to the satisfaction of the board, in reports on forms prescribed by the board:

(a) That the beer has been sold and delivered in internal revenue bond to another beer manufacturer in this State.

(b) That the beer has been exported without this State or sold for export by the beer manufacturer making the report and actually exported from this State.

(c) That the beer is beer otherwise exempted from taxation under this part.

(Amended by Stats. 1957, Ch. 322.)



32172

Beer consumed by employees of a manufacturer upon the premises of the manufacturer is exempted from the tax under such rules as the board may prescribe.

(Added by Stats. 1955, Ch. 1842.)



32173

It shall be presumed, for the purposes of this part, that all wine removed from a winery or wine cellar bonded under the internal revenue laws of the United States on payment of the internal revenue tax by a wine grower has been sold in this State by the wine grower, unless it is proved to the satisfaction of the board, in reports on forms prescribed by the board, that the wine has been exported from this State or sold for export by the wine grower making the report and actually exported from this State or that the wine is otherwise exempt from taxation under this part.

(Amended by Stats. 1957, Ch. 322.)



32174

No tax is imposed by this part upon any wine sold or delivered in internal revenue bond to another wine grower in this State.

(Added by Stats. 1955, Ch. 1842.)



32175

It shall be presumed, for the purposes of this part, that all beer and wine imported into this State by a beer manufacturer or wine grower or importer has been sold in this State at the time it is received by the licensee, unless it is proved to the satisfaction of the board, on forms prescribed by the board, that the beer or wine is still in the possession of the beer manufacturer or the wine grower in internal revenue bond within this State, or has been exported from this State by the licensee making the report or has been sold by him for export and actually exported from this State, or is otherwise exempt under this part.

(Amended by Stats. 1957, Ch. 322.)



32176

(a) If taxes have been paid on beer or wine subsequently exported from the state or sold for export and actually thereafter exported from this state, or on beer or wine subsequently destroyed under the supervision of a board representative, a taxpayer may claim and shall be allowed credit with respect to the taxes in any report filed or assessment made under this part.

(b) A beer manufacturer located in this state may claim and shall be allowed a credit for excise taxes paid on tax paid beer returned by a licensed wholesaler and subsequently destroyed by the beer manufacturer under the supervision of a board representative. The credit shall be allowed only if the beer manufacturer has credited the licensed wholesaler the amount of the tax. If the credit is allowed to the beer manufacturer, a credit shall not be allowed to the licensed wholesaler with respect to the destruction of the same product.

(c) A winegrower may claim credit with respect to excise taxes on wine purchased state tax paid from another winegrower and subsequently exported or sold for export and actually exported.

(d) A beer manufacturer or a beer and wine wholesaler may claim credit for excise taxes on beer purchased state tax paid and subsequently exported or sold for export and actually exported.

(Amended by Stats. 1995, Ch. 555, Sec. 45. Effective January 1, 1996.)



32177.5

No tax shall be imposed upon the sale of distilled spirits by brandy manufacturers, distilled spirits manufacturers, rectifiers, importers, and distilled spirits wholesalers to the following listed instrumentalities of the armed forces of the United States organized under Army, Air Force, Navy, Marine Corps, or Coast Guard regulations and located upon territory within the geographical boundaries of the state:

(a) Army, Air Force, Navy, Marine Corps, and Coast Guard exchanges.

(b) Officers , noncommissioned officers , and enlisted men s clubs or messes.

If any manufacturer, rectifier, importer or wholesaler has paid the tax on alcoholic beverages, except beer and wine, thereafter sold to an instrumentality of the Armed Forces so located, the taxpayer may claim and shall be allowed credit with respect to the tax so paid in any report filed or assessment paid under this part.

(Added by Stats. 2000, Ch. 609, Sec. 1. Effective September 24, 2000. Operative January 1, 2001, by Sec. 2 of Ch. 609.)



32178

Any wine grower may claim and shall be allowed credit in any tax report filed or assessment made under this part with respect to the tax paid by him on wine sold to a wine rectifier and which has been exported from this State by the wine rectifier or sold for export by the wine rectifier and thereafter actually exported from this State. The board shall make rules prescribing the procedure for claiming and allowance of the credit.

(Added by Stats. 1955, Ch. 1842.)



32179

Any claim for exemption from taxes under this article shall be made to the board in such manner as the board shall prescribe.

(Added by Stats. 1957, Ch. 322.)









CHAPTER 5. Tax on Distilled Spirits

ARTICLE 1. Imposition of Tax

32201

An excise tax is imposed upon all distilled spirits sold in this state or pursuant to Section 23384 of the Business and Professions Code by manufacturers, distilled spirits manufacturer s agents, brandy manufacturers, rectifiers, or wholesalers, or sellers of distilled spirits selling distilled spirits with respect to which no tax has been paid within areas over which the federal government exercises jurisdiction, at the following rates:

On all distilled spirits of proof strength or less, two dollars ($2) per wine gallon, and at a proportionate rate for any quantity, and on all nonliquid distilled spirits containing 50 percent or less alcohol by weight two cents ($0.02) per ounce avoirdupois, and at a proportionate rate for any quantity.

All distilled spirits in excess of proof strength, and all nonliquid distilled spirits containing more than 50 percent alcohol by weight, shall be taxed at double the above rate.

(Amended by Stats. 1978, Ch. 827.)



32202

An excise tax is levied on sales made in this State of distilled spirits by common carriers on board boats, trains, and airplanes, or by persons licensed to sell distilled spirits on board such boats, trains, and airplanes, at the same rates as set forth in Section 32201. On or before the first day of each month such common carriers and such other licensed persons shall forward to the board a report of the sales of distilled spirits so made in the calendar month preceding the previous calendar month, in such detail and form as the board may prescribe, together with a payment sufficient to pay the tax on the sales.

(Amended by Stats. 1963, Ch. 1397.)



32203

The board shall from time to time make examinations to determine the accuracy of the reports of sales submitted by common carriers and by persons licensed to sell distilled spirits on board boats and trains operated by common carriers. The board may make such rules for the enforcement of the provisions of Section 32202 as it deems necessary to adequately insure the collection of the tax.

(Added by Stats. 1955, Ch. 1842.)






ARTICLE 2. Presumptions and Exemptions

32211

It shall be presumed that all distilled spirits acquired by any taxpayer have been sold in this State by him unless one of the following is proved to the satisfaction of the board, in reports on forms prescribed by the board:

(a) That the distilled spirits are still in the possession of the licensee.

(b) That the distilled spirits have been sold or delivered to another licensed distilled spirits manufacturer, rectifier, importer, or wholesaler.

(c) That the distilled spirits have been exported without this State or sold for export by the licensee making the report and actually exported from this State within 90 days from the date of the sale.

(d) That prior to the termination of possession the distilled spirits have been lost through unintentional destruction.

(e) That prior to the termination of possession there has been an unaccounted for loss, but the unaccounted for loss shall not exceed a tolerance to be fixed by the board.

(f) That the distilled spirits are otherwise exempt from taxation under this part.

(Added by Stats. 1955, Ch. 1842.)



32212

The tax is not imposed upon any distilled spirits specifically mentioned in subdivisions (a) to (f), inclusive, of Section 32211.

The tax is not imposed upon the sale of brandy to a licensee of another state pursuant to the provisions of Section 23108 of the Business and Professions Code.

Any claim for exemption from taxes under Section 32211 shall be made to the board in such manner as the board shall prescribe.

(Added by Stats. 1955, Ch. 1842.)



32213

Whenever distilled spirits are sold by manufacturers, rectifiers, importers, or wholesalers to common carriers engaged in interstate or foreign passenger service for use or sale by the carriers partly within the State and partly without the State on board boats, trains, or airplanes, or to persons licensed to sell distilled spirits on board such boats, trains, or airplanes, the tax shall not be levied on the sales made by manufacturers, rectifiers, importers, or wholesalers.

(Added by Stats. 1955, Ch. 1842.)



32214

If taxes have been paid on distilled spirits sold to a person who holds a permit and identification number authorizing the filing of a claim for drawback of federal distilled spirits excise taxes under the Federal Non-Beverage Drawback Regulations and the distilled spirits have been used in the manufacture of food products, the taxpayer may claim and shall be allowed credit with respect to the taxes in any report or return made under this part.

(Added by Stats. 1963, Ch. 1022.)









CHAPTER 5.5. Surtax on Beer, Wine,and Distilled Spirits

ARTICLE 1. Imposition of the Surtax

32220

On and after July 15, 1991, an excise surtax is hereby imposed upon all beer and wine sold in this state by a manufacturer, winegrower, or importer, and upon all distilled spirits sold in this state by a manufacturer, distilled spirits manufacturer s agent, brandy manufacturer, winegrower, importer, rectifier, wholesaler, common carrier with respect to distilled spirits sales made upon boats, trains, and airplanes, or persons licensed to sell distilled spirits upon boats, trains, and airplanes, and upon sellers of beer, wine, or distilled spirits with respect to which no tax has been paid within areas over which the United States government exercises jurisdiction, at the following rates:

(a) On all beer, sixteen cents ($0.16) per gallon and at a proportionate rate for any other quantity.

(b) On all still wines containing not more than 14 percent of absolute alcohol by volume, nineteen cents ($0.19) per wine gallon and at a proportionate rate for any other quantity.

(c) On all still wines containing more than 14 percent of absolute alcohol by volume, eighteen cents ($0.18) per wine gallon and at a proportionate rate for any other quantity.

(d) On sparkling hard cider, eighteen cents ($0. 18) per wine gallon and at a proportionate rate for any other quantity.

(e) On all distilled spirits of proof strength or less, one dollar and thirty cents ($1.30) per wine gallon and at a proportionate rate for any other quantity.

(f) On all distilled spirits in excess of proof strength, two dollars and sixty cents ($2.60) per wine gallon and at a proportionate rate for any other quantity.

(Amended by Stats. 1991, Ch. 88, Sec. 11. Effective June 30, 1991.)



32221

Except with respect to beer and wine in the internal revenue bonded premises of a manufacturer, and except with respect to distilled spirits in the possession of a distilled spirits manufacturer, distilled spirits manufacturer s agent, brandy manufacturer, rectifier, wholesaler, or common carrier licensed to sell distilled spirits on board boats, trains, and airplanes, floor stock taxes are hereby imposed in amounts equal to the surtaxes imposed by Section 32220 upon all alcoholic beverages upon which the surtaxes have not been paid, that are in the possession or under the control of every person licensed under Division 9 (commencing with Section 23000) of the Business and Professions Code at 2:01 a.m. on July 15, 1991. On or before August 31, 1991, each person subject to the tax imposed by this section shall prepare and file with the State Board of Equalization, on a form prescribed by the board, a return showing the amount of units of beer, wine, sparkling hard cider, and distilled spirits possessed by him or her at 2:01 a.m. on July 15, 1991, that are subject to the tax imposed by this section, and any other information the board deems necessary for the proper administration of this chapter. The taxpayer shall deliver the return, together with a remittance of the amount of tax due, to the office of the board on or before August 31, 1991.

(Amended by Stats. 1991, Ch. 88, Sec. 12. Effective June 30, 1991.)



32222

The taxes imposed by this article are in addition to any other tax imposed upon beer, wine, sparkling hard cider, or distilled spirits by this part.

(Added by Stats. 1991, Ch. 86, Sec. 1. Effective June 30, 1991.)



32223

All the provisions of this part relating to excise taxes, with the exception of those contained in Chapter 10 (commencing with Section 32501), are applicable also to the taxes imposed by this article, to the extent that those provisions are not inconsistent with this article.

(Added by Stats. 1991, Ch. 86, Sec. 1. Effective June 30, 1991.)






ARTICLE 2. Disposition of Proceeds

32230

All surtaxes, interest, and penalties imposed and required to be paid under this chapter shall be made in remittances to the State Board of Equalization and shall be deposited in the General Fund.

(Added by Stats. 1991, Ch. 86, Sec. 1. Effective June 30, 1991.)









CHAPTER 6. Determinations

ARTICLE 1. Returns and Payments

32251

The tax is a direct obligation of the taxpayer and is due and payable monthly on or before the 15th day of each calendar month. Each taxpayer, on or before the 15th day of each month, shall make out a tax return for the preceding calendar month, in the form as prescribed by the board, which may include, but not be limited to, electronic media, showing the amount of beer or wine or distilled spirits sold in this state, the amount of tax for the period covered by the return, and any other information as the board deems necessary. The taxpayer shall deliver the return, together with a remittance of the amount of tax due, to the office of the board on or before the 15th day of the month. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(Amended by Stats. 2002, Ch. 459, Sec. 14. Effective January 1, 2003.)



32251.5

The board, if it deems it necessary in order to facilitate the collection of the amount of taxes, may require returns and payment of the amount of taxes for quarterly or annual periods depending on the principal place of business of the taxpayer, the amount of business done by the taxpayer, or the amount of taxes normally paid or payable by the taxpayer.

(Amended by Stats. 1995, Ch. 555, Sec. 46. Effective January 1, 1996.)



32252

(a) Any taxpayer who fails to pay any tax to the state or any amount of tax required to be collected and paid to the state, except amounts of determinations made by the board under Article 2 (commencing with Section 32271) or Article 3 (commencing with Section 32291), within the time required shall pay a penalty of 10 percent of the amount of the tax, together with interest on that tax at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the tax became due and payable until the date of payment.

(b) Any person who fails to file a return in accordance with the due dates set forth in Sections 32251, or the due date established by the board in accordance with Section 32251.5 shall pay a penalty of fifty dollars ($50).

(c) The penalties imposed by this section shall be limited to either the fifty dollars ($50) provided in subdivision (b), or 10 percent of the tax provided in subdivision (a), whichever is greater.

(Amended by Stats. 2000, Ch. 923, Sec. 21. Effective January 1, 2001.)



32252.5

(a) If the board finds, taking into account all facts and circumstances, that it is inequitable to compute interest at the modified adjusted rate per month or fraction thereof, as defined in subdivision (b) of Section 6591.5, interest shall be computed at the modified adjusted daily rate from the date on which the tax was due until the date of payment, if all of the following occur:

(1) The payment of tax was made one business day after the date the tax was due.

(2) The person was granted relief from all penalties that applied to that payment of tax.

(3) The person files a request for an oral hearing before the board.

(b) For purposes of this section, modified adjusted daily rate means the modified adjusted rate per annum as defined in subdivision (a) of Section 6591.5 determined on a daily basis by dividing the modified adjusted rate per annum by 365.

(c) For purposes of this section, board means the members of the State Board of Equalization meeting as a public body.

(d) For purposes of this section, business day means any day other than a Saturday, Sunday, or any day designated as a state holiday.

(e) This section shall not apply to any payment made pursuant to a deficiency determination, a determination where no return has been filed, or a jeopardy determination issued by the board.

(f) This section shall only apply to electronic payments of taxes.

(g) This section shall be operative only until January 1, 2016.

(Added by Stats. 2010, Ch. 316, Sec. 7. Effective January 1, 2011. Inoperative January 1, 2016, by its own provisions.)



32253

The board for good cause may extend for not to exceed one month the time for making any report or paying any tax. Any person to whom an extension is granted and who pays the tax within the period for which the extension is granted shall pay, in addition to the tax, interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date the tax would have been due without the extension to the date of payment.

(Amended by Stats. 1984, Ch. 1020, Sec. 38. Operative July 1, 1985, by Sec. 65 of Ch. 1020.)



32255

(a) If the board finds that a person s failure to make a timely return or payment is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the penalty provided by Sections 32252, 32260, 32291, and 32305.

(b) Except as provided in subdivision (c), any person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(c) The board shall establish criteria that provide for efficient resolution of requests for relief pursuant to this section.

(Amended by Stats. 2001, Ch. 251, Sec. 25. Effective January 1, 2002.)



32256

If the board finds that a person s failure to make a timely report or payment was due to a disaster, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the interest provided by Sections 32252, 32253, 32260, and 32291.

Any person seeking to be relieved of the interest shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Amended by Stats. 2000, Ch. 923, Sec. 24. Effective January 1, 2001.)



32256.5

(a) The board, in its discretion, may relieve all or any part of the interest imposed on a person by this part where the failure to pay tax is due in whole or in part to an unreasonable error or delay by an employee of the board acting in his or her official capacity.

(b) For purposes of this section, an error or delay shall be deemed to have occurred only if no significant aspect of the error or delay is attributable to an act of, or a failure to act by, the taxpayer.

(c) Any person seeking relief under this section shall file with the board a statement under penalty of perjury setting forth the facts on which the claim for relief is based and any other information which the board may require.

(d) The board may grant relief only for interest imposed on tax liabilities that arise during taxable periods commencing on or after January 1, 2000.

(Amended by Stats. 2001, Ch. 251, Sec. 26. Effective January 1, 2002.)



32257

(a) If the board finds that a person s failure to make a timely return or payment is due to the person s reasonable reliance on written advice from the board, the person may be relieved of the taxes imposed by this part and any penalty or interest added thereto.

(b) For purposes of this section, a person s failure to make a timely return or payment shall be considered to be due to reasonable reliance on written advice from the board, only if the board finds that all of the following conditions are satisfied:

(1) The person requested in writing that the board advise him or her whether a particular activity or transaction is subject to tax under this part. The specific facts and circumstances of the activity or transaction shall be fully described in the request.

(2) The board responded in writing to the person regarding the written request for advice, stating whether or not the described activity or transaction is subject to tax, or stating the conditions under which the activity or transaction is subject to tax.

(3) The liability for taxes applied to a particular activity or transaction which occurred before either of the following:

(A) Before the board rescinded or modified the advice so given, by sending written notice to the person of the rescinded or modified advice.

(B) Before a change in statutory or constitutional law, a change in the board s regulations, or a final decision of a court, which renders the board s earlier written advice no longer valid.

(c) Any person seeking relief under this section shall file with the board all of the following:

(1) A copy of the person s written request to the board and a copy of the board s written advice.

(2) A statement under penalty of perjury setting forth the facts on which the claim for relief is based.

(3) Any other information which the board may require.

(d) Only the person making the written request shall be entitled to rely on the board s written advice to that person.

(Added by Stats. 1990, Ch. 987, Sec. 6.)



32258

(a) Under regulations prescribed by the board, if:

(1) A tax liability under this part was understated by a failure to file a return required to be filed under this part, by the omission of an amount properly includable therein, or by erroneous deductions or credits claimed on a return, and the understatement of tax liability is attributable to one spouse; or any amount of the tax reported on a return was unpaid and the nonpayment of the reported tax liability is attributable to one spouse.

(2) The other spouse establishes that he or she did not know of, and had no reason to know of, that understatement or nonpayment.

(3) Taking into account whether the other spouse significantly benefited directly or indirectly from the understatement or the nonpayment and taking into account all other facts and circumstances, it is inequitable to hold the other spouse liable for the deficiency in tax attributable to that understatement or nonpayment,

then the other spouse shall be relieved of liability for tax, including interest, penalties, and other amounts, to the extent that the liability is attributable to that understatement or nonpayment of tax.

(b) For purposes of this section, the determination of the spouse to whom items of understatement or nonpayment are attributable shall be made without regard to community property laws.

(c) This section shall apply to all calendar months, quarters, or years subject to this part, but shall not apply to a calendar month, quarter, or year that is more than five years from the final date on the board-issued determination, five years from the return due date for nonpayment on a return, or one year from the first contact with the spouse making a claim under this section; or that has been closed by res judicata, whichever is later.

(d) For purposes of paragraph (2) of subdivision (a), reason to know means whether a reasonably prudent person would have had reason to know of the understatement or nonpayment.

(e) For purposes of this section, with respect to a failure to file a return or an omission of an item from the return, attributable to one spouse may be determined by whether a spouse rendered substantial service as a manufacturer, winegrower, importer, or seller of beer or wine, or as a manufacturer, distilled spirits manufacturer s agent, brandy manufacturer, rectifier, wholesaler, or seller of distilled spirits to which the understatement is attributable. If neither spouse rendered substantial services as a manufacturer, winegrower, importer, or seller of beer or wine, or as a manufacturer, distilled spirits manufacturer s agent, brandy manufacturer, rectifier, wholesaler, or seller of distilled spirits, then the attribution of applicable items of understatement shall be treated as community property. An erroneous deduction or credit shall be attributable to the spouse who caused that deduction or credit to be entered on the return.

(f) Under procedures prescribed by the board, if, taking into account all the facts and circumstances, it is inequitable to hold the other spouse liable for an unpaid tax or any deficiency, or any portion of either, attributable to an item for which relief is not available under subdivision (a), the board may relieve the other spouse of that liability.

(g) For purposes of this section, registered domestic partners, as defined in Section 297 of the Family Code, have the same rights, protections, and benefits as provided by this section, and are subject to the same responsibilities, obligations, and duties as imposed by this section, as are granted to and imposed upon spouses.

(h) The relief provided by this section shall apply retroactively to liabilities arising prior to January 1, 2008.

(Amended by Stats. 2008, Ch. 179, Sec. 202. Effective January 1, 2009.)






ARTICLE 1.1. Payment by Electronic Funds Transfer

32260

(a) Any person whose estimated tax liability under this part averages twenty thousand dollars ($20,000) or more per month, as determined by the board pursuant to methods of calculation prescribed by the board, shall remit amounts due by an electronic funds transfer under procedures prescribed by the board.

(b) Any person whose estimated tax liability under this part averages less than twenty thousand dollars ($20,000) per month may elect to remit amounts due by electronic funds transfer with the approval of the board.

(c) Any person remitting amounts due pursuant to subdivision (a) or (b) shall perform electronic funds transfer in compliance with the due dates set forth in Article 1 (commencing with Section 32251). Payment is deemed complete on the date the electronic funds transfer is initiated if settlement to the state s demand account occurs on or before the banking day following the date the transfer is initiated. If settlement to the state s demand account does not occur on or before the banking day following the date the transfer is initiated, payment is deemed to occur on the date settlement occurs.

(d) Any person remitting taxes by electronic funds transfer shall, on or before the due date of the remittance, file a return for the preceding reporting period in the form and manner prescribed by the board. Any person who fails to timely file the required return shall pay a penalty of 10 percent of the amount of taxes, with respect to the period for which the return is required.

(e) Any person required to remit taxes pursuant to this article who remits those taxes by means other than appropriate electronic funds transfer shall pay a penalty of 10 percent of the taxes incorrectly remitted.

(f) Any person who fails to pay any tax to the state or any amount of tax required to be collected and paid to the state, except amounts of determinations made by the board under Article 2 (commencing with Section 32271) or Article 3 (commencing with Section 32291), within the time required shall pay a penalty of 10 percent of the tax or amount of tax, in addition to the tax or amount of tax, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the tax became due and payable to the state until the date of payment.

(g) In determining whether a person s estimated tax liability averages twenty thousand dollars ($20,000) or more per month, the board may consider tax returns filed pursuant to this part and any other information in the board s possession.

(h) The penalties imposed by subdivisions (d), (e), and (f) shall be limited to a maximum of 10 percent of the taxes due for any one return. Any person remitting taxes by electronic funds transfer shall be subject to the penalties under this section and not Section 32252.

(i) The board shall promulgate regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code for purposes of implementing this section.

(Amended by Stats. 2005, Ch. 519, Sec. 12. Effective October 4, 2005. Operative January 1, 2006, by Sec. 25 of Ch. 519.)



32261

If the board finds that a person s failure to make payment by an appropriate electronic funds transfer in accordance with board procedures is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect, that person shall be relieved of the penalty provided in subdivision (e) of Section 32260. Any person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Added by Stats. 2000, Ch. 923, Sec. 25. Effective January 1, 2001.)



32262

(a) Electronic funds transfer means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephonic instrument, or computer or magnetic tape, so as to order, instruct, or authorize a financial institution to debit or credit an account. Electronic funds transfers shall be accomplished by an automated clearinghouse debit, an automated clearinghouse credit, or by Federal Reserve Wire Transfer (Fedwire).

(b) Automated clearinghouse means any federal reserve bank, or an organization established in agreement with the National Automated Clearing House Association, that operates as a clearinghouse for transmitting or receiving entries between banks or bank accounts and which authorizes an electronic transfer of funds between these banks or bank accounts.

(c) Automated clearinghouse debit means a transaction in which the state, through its designated depository bank, originates an automated clearinghouse transaction debiting the person s bank account and crediting the state s bank account for the amount of tax. Banking costs incurred for the automated clearinghouse debit transaction shall be paid by the state.

(d) Automated clearinghouse credit means an automated clearinghouse transaction in which the person through his or her own bank originates an entry crediting the state s bank account and debiting his or her own bank account. Banking costs incurred for the automated clearinghouse credit transaction charged to the state shall be paid by the person originating the credit.

(e) Fedwire transfer means any transaction originated by a person and utilizing the national electronic payment system to transfer funds through the federal reserve banks, when that person debits his or her own bank account and credits the state s bank account. Electronic funds transfers pursuant to Section 32260 may be made by Fedwire only if payment cannot, for good cause, be made according to subdivision (a), and the use of Fedwire is preapproved by the board. Banking costs incurred for the Fedwire transaction charged to the person and to the state shall be paid by the person originating the transaction.

(Added by Stats. 2000, Ch. 923, Sec. 25. Effective January 1, 2001.)



32263

(a) Any return, declaration, statement, or other document required to be made under this part that is filed using electronic media shall be filed and authenticated pursuant to any method or form the board may prescribe.

(b) Notwithstanding any other law, any return, declaration, statement, or other document otherwise required to be signed that is filed by the taxpayer using electronic media in a form as required by the board shall be deemed to be a signed, valid original document, including upon reproduction to paper form by the board.

(c) Electronic media includes, but is not limited to, computer modem, magnetic media, optical disk, facsimile machine, or telephone.

(Added by Stats. 2002, Ch. 459, Sec. 15. Effective January 1, 2003.)






ARTICLE 2. Deficiency Determinations

32271

If the board is dissatisfied with the return or returns filed or amount of tax paid to the state by any taxpayer, it may compute and determine the amount to be paid based upon any information available to it. One or more additional determinations may be made of the amount of tax due for one or for more than one period. The amount of tax so determined shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the 15th day after the close of the period for which the amount of the tax, or any portion thereof, should have been reported until the date of payment. In making a determination, the board may offset overpayment for a period or periods against underpayments for another period or periods and against the interest and penalties on the underpayments. If any part of the deficiency for which a determination of an additional amount due is made is found to have been occasioned by negligence or intentional disregard of this part or authorized rules, a penalty of 10 percent of the amount of the determination shall be added, plus interest as above provided. If any part of the deficiency for which a determination of an additional amount due is made is found to be occasioned by fraud or an intent to evade this part or authorized rules, a penalty of 25 percent of the amount of the determination shall be added, plus interest as above provided. The board shall give to the taxpayer written notice of its determination. The notice shall be placed in a sealed envelope, with postage paid, addressed to the taxpayer at his address as it appears in the records of the board. The giving of notice shall be deemed complete at the time of the deposit of the notice in the United States Post Office, or a mailbox, sub-post office, substation or mail chute or other facility regularly maintained or provided by the United States Postal Service without extension of time for any reason. In lieu of mailing, a notice may be served personally by delivering to the person to be served and service shall be deemed complete at the time of delivery. Personal service to a corporation may be made by delivery of a notice to any person designated in the Code of Civil Procedure to be served for the corporation with summons and complaint in a civil action.

(Amended by Stats. 1984, Ch. 1020, Sec. 40. Operative July 1, 1985, by Sec. 65 of Ch. 1020.)



32272

Except in the case of a fraud, intent to evade this part or authorized rules and regulations, or failure to make a return, every notice of a determination of an additional amount due shall be given within three years after the date when the amount should have been paid or the return was due, or within three years after the return was filed, whichever period expires later. In the case of failure to make a return, the notice of determination shall be mailed within eight years after the date the return was due.

(Amended by Stats. 1993, Ch. 1113, Sec. 14. Effective January 1, 1994.)



32272.1

In the case of a deficiency arising under this part during the lifetime of a decedent, a notice of deficiency determination shall be mailed within four months after written request therefor, in the form required by the board, by the fiduciary of the estate or trust or by any other person liable for the tax or any portion thereof.

(Added by Stats. 1968, Ch. 1299.)



32273

If before the expiration of the time prescribed in Section 32272 for the mailing of a notice of deficiency determination the taxpayer has consented in writing to the mailing of the notice after such time, the notice may be mailed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(Added by Stats. 1965, Ch. 1920.)






ARTICLE 3. Determinations if No Return Made

32291

If any taxpayer fails to make a return required by this part, the board shall make an estimate, based upon any information available to it, for the period or periods with respect to which the taxpayer failed to make a return of all alcoholic beverages sold in this state by him or her. Upon the basis of this estimate the board shall compute and determine the amount required to be paid to the state, adding to the sum thus fixed a penalty equal to 10 percent thereof. One or more determinations may be made of the amount of tax due for one or for more than one period. The amount of tax so determined shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the 15th day of the month following the close of the period for which the amount of the tax, or any portion thereof, should have been returned until the date of payment. In making a determination the board may offset overpayments for a period or periods against underpayments for another period or periods and against interest and penalties on the underpayments. If any part of the deficiency for which a determination is made is due to negligence or intentional disregard of this part or authorized rules, an additional penalty of 10 percent of the amount of the determination shall be added. If the neglect or refusal of a taxpayer to file a return as required by this part was due to fraud or an intent to evade the tax, there shall be added to the tax a penalty equal to 25 percent thereof in addition to the 10 percent penalty. The board shall give to the taxpayer written notice of the estimate and determination, the notice to be served personally or by mail in the same manner as prescribed for service of notice by Section 32271.

(Amended by Stats. 1996, Ch. 1087, Sec. 46. Effective January 1, 1997.)






ARTICLE 4. Redeterminations

32301

Any person from whom an amount is determined to be due under Article 2 (commencing with Section 32271) or 3 (commencing with Section 32291) or any person directly interested may petition for a redetermination thereof within 30 days after service upon him or her of notice of the determination. If a petition for redetermination is not filed within the 30-day period, the amount determined to be due becomes final at the expiration thereof.

(Amended by Stats. 1982, Ch. 454, Sec. 174.)



32301.5

Every petition for redetermination shall be in writing and shall state the specific grounds upon which the petition is founded. The petition may be amended to state additional grounds at any time prior to the date on which the board issues its order or decision upon the petition for redetermination.

(Added by Stats. 1967, Ch. 881.)



32302

If a petition for redetermination is filed within the 30-day period, the board shall reconsider the amount determined to be due, and if the person has so requested in his petition, shall grant him an oral hearing and shall give him 10 days notice of the time and place of the hearing. The board may continue the hearing from time to time as may be necessary.

(Added by Stats. 1967, Ch. 881.)



32303

The board may decrease or increase the amount of the determination before it becomes final, but the amount may be increased only if a claim for the increase is asserted by the board at or before the hearing. Unless the 25 percent penalty imposed by Section 32271 or Section 32291 applies to the amount of the determination as originally made or as increased, the claim for increase must be asserted within eight years after the date the return for the period for which the increase is asserted was due.

(Amended by Stats. 1969, Ch. 368.)



32304

The order or decision of the board upon a petition for redetermination shall become final 30 days after service upon the petitioner of notice thereof.

(Added by Stats. 1967, Ch. 881.)



32305

All amounts determined to be due by the board under Article 2 or 3 of this chapter are due and payable at the time they become final, and if not paid when due and payable, there shall be added thereto a penalty of 10 percent of the amount determined to be due.

(Added by Stats. 1967, Ch. 881.)



32306

Any notice required by this section shall be served personally or by mail in the same manner as prescribed for service of notice by Section 32271.

(Added by Stats. 1967, Ch. 881.)






ARTICLE 5. Jeopardy Determinations

32311

If the board believes that the collection of any amount of tax will be jeopardized by delay, it shall thereupon make a determination of the amount of tax due, noting that fact upon the determination, and the amount of tax shall be immediately due and payable. If the amount of the tax, interest, and penalty specified in the jeopardy determination is not paid, or a petition for redetermination is not filed, within 10 days after the service upon the taxpayer of notice of the determination, the determination becomes final, and the delinquency penalty and interest provided in Section 32252 shall attach to the amount of tax specified therein.

(Amended by Stats. 2000, Ch. 923, Sec. 27. Effective January 1, 2001.)



32312

The taxpayer against whom a jeopardy determination is made may file a petition for the redetermination thereof, pursuant to Article 4 of this chapter, with the board within 10 days after the service upon him of notice of the determination, but he shall within the 10-day period deposit with the board such security as it deems necessary to insure compliance with the provisions of this part. The security may be sold by the board at public sale if it becomes necessary in order to recover any amount due under this part. Notice of the sale may be served upon the person who deposited the security personally or by mail in the same manner as prescribed for service of notice by Section 32271. Upon any such sale, the surplus, if any, above the amount due under this division shall be returned to the person who deposited the security.

(Amended by Stats. 1967, Ch. 881.)



32313

In accordance with such rules and regulations as the board may prescribe, the person against whom a jeopardy determination is made may apply for an administrative hearing for one or more of the following purposes:

(a) To establish that the determination is excessive; or

(b) To establish that the sale of property that may be seized after issuance of the jeopardy determination or any part thereof shall be delayed pending the administrative hearing because the sale would result in irreparable injury to the person; or

(c) To request the release of all or a part of the property to the person; or

(d) To request a stay of collection activities. The application shall be filed within 30 days after service of the notice of jeopardy determination and shall be in writing and state the specific factual and legal grounds upon which it is founded. No security need be posted to file the application and to obtain this hearing. However, if the person does not deposit within the 10-day period prescribed in Section 32312, such security as the board may deem necessary to ensure compliance with this part, the filing of the application shall not operate as a stay of collection activities, except sale of property seized after issuance of the jeopardy determination. Upon a showing of good cause for failure to file a timely application for administrative hearing, the board may allow a filing of the application and grant the person an administrative hearing. The filing of an application pursuant to this section shall not affect provisions of Section 32311 relating to the finality date of the determination or to penalty or interest.

(Added by Stats. 1977, Ch. 329.)









CHAPTER 7. Collection of Tax

ARTICLE 1. Suit for Tax

32351

The board may bring such legal actions as are necessary to collect any deficiency in the tax required to be paid, and, upon the board s request, the Attorney General shall bring the actions.

(Added by Stats. 1955, Ch. 1842.)



32352

In any suit brought to enforce the rights of the state with respect to taxes, a certificate by the board showing the delinquency shall be prima facie evidence of the levy of the tax, of the delinquency of the amount of tax, interest, and penalty set forth therein, and of compliance by the board with all provisions of this part in relation to the computation and levy of the tax. In the action a writ of attachment may be issued in the manner provided by Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure without the showing required by Section 485.010 of the Code of Civil Procedure.

(Amended by Stats. 1974, Ch. 1516.)






ARTICLE 2. Judgment for Tax

32361

Whenever any tax, interest, or penalty is not paid when due, the board may file in the office of the County Clerk of Sacramento County or any other county a certificate specifying the amount of the tax, interest, and penalty due, the name and last known address of the taxpayer liable for it, that the board has complied with all the provisions of this part in relation to the computation and levy of the tax, and requesting that judgment be entered against the taxpayer in the amount of the tax, interest, and penalty set forth in the certificate. The county clerk immediately upon the filing of the certificate shall enter a judgment for the people of the State of California against the taxpayer in the amount of the tax, interest, and penalty set forth in the certificate. The judgment may be filed by the county clerk in a loose-leaf book entitled Special Judgment for State Excise Tax.

(Added by Stats. 1955, Ch. 1842.)



32362

An abstract or copy of the judgment entered under Section 32361 may be recorded with the county recorder of any county, and from the time of such recording, the amount of the taxes, interest, and penalty set forth in the judgment shall constitute a lien upon all the real property owned by the taxpayer in the county or which he may acquire afterwards and before the lien expires, which lien shall have the force, effect, and priority of a judgment lien and shall continue for 10 years from the time of the recording of the abstract unless sooner released or otherwise discharged. The lien may, within 10 years from the date of the recording of the abstract or within 10 years from the date of the last extension of the lien, be extended by recording a new abstract in the office of the county recorder of any county and from the time of such recording, the lien shall be extended to the real property in such county for 10 years unless sooner released or otherwise discharged. Execution shall issue upon such a judgment upon the request of the board in the same manner as execution may issue upon other judgments, and sales shall be held under the execution as prescribed in the Code of Civil Procedure. In all proceedings under this section the board shall act on behalf of the people of the State of California.

(Amended by Stats. 1965, Ch. 690.)



32363

(a) If any person fails to pay any amount imposed under this part at the time that it becomes due and payable, the amount thereof, including penalties and interest, together with any costs in addition thereto, shall thereupon be a perfected and enforceable state tax lien. Such a lien is subject to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code.

(b) For the purpose of this section, amounts are due and payable on the following dates:

(1) For amounts disclosed on a return received by the board before the date the return is delinquent, the date the return would have been delinquent;

(2) For amounts disclosed on a return filed on or after the date the return is delinquent, the date the return is received by the board;

(3) For amounts determined under Section 32311 (pertaining to jeopardy assessments), the date the notice of the board s finding is mailed or issued;

(4) For all other amounts, the date the assessment is final.

(Amended by Stats. 1980, Ch. 600, Sec. 59.)



32364

(a) If the board determines that the amount of tax, interest, and penalties are sufficiently secured by a lien on other property or that the release or subordination of the lien imposed under this article will not jeopardize the collection of the amount of the tax, interest, and penalties, the board may at any time release all or any portion of the property subject to the lien from the lien or may subordinate the lien to other liens and encumbrances.

(b) If the board finds that the liability represented by the lien imposed under this article, including any interest accrued thereon, is legally unenforceable, the board may release the lien.

(c) A certificate by the board to the effect that any property has been released from a lien or that the lien has been subordinated to other liens and encumbrances is conclusive evidence that the property has been released or that the lien has been subordinated as provided in the certificate.

(Amended by Stats. 2006, Ch. 538, Sec. 628. Effective January 1, 2007.)






ARTICLE 2.5. Warrant for Collection

32365

At any time within three years after any person is delinquent in the payment of any amount herein required to be paid, or within 10 years after the last recording of an abstract under Section 32362 or the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, the board or its authorized representative may issue a warrant for the enforcement of any liens and for the collection of any amount required to be paid to the state under this part. The warrant shall be directed to any sheriff or marshal and shall have the same effect as a writ of execution. The warrant shall be levied and sale made pursuant to it in the same manner and with the same effect as a levy of and a sale pursuant to a writ of execution.

(Amended by Stats. 1996, Ch. 872, Sec. 155. Effective January 1, 1997.)



32366

The board may pay or advance to the sheriff or marshal, the same fees, commissions, and expenses for his or her services as are provided by law for similar services pursuant to a writ of execution. The board, and not the court, shall approve the fees for publication in a newspaper.

(Amended by Stats. 1996, Ch. 872, Sec. 156. Effective January 1, 1997.)



32367

The fees, commissions, and expenses are the obligation of the person required to pay any amount under this part and may be collected from him by virtue of the warrant or in any other manner provided in this part for the collection of the tax.

(Added by Stats. 1957, Ch. 809.)






ARTICLE 3. Seizure and Sale

32371

Whenever any taxpayer is delinquent in the payment of the tax, the board or its authorized representative may seize any property, real or personal, of the taxpayer, and sell at public auction the property seized, or a sufficient portion thereof, to pay the tax due, together with any penalties imposed for the delinquency and all costs that have been incurred on account of the seizure and sale.

(Added by Stats. 1955, Ch. 1842.)



32372

Notice of the sale, and the time and place thereof, shall be given to the delinquent taxpayer and to all persons who have an interest of record in the property at least 20 days before the date set for the sale in the following manner: The notice shall be personally served or enclosed in an envelope addressed to the taxpayer or other person at his or her last known residence or place of business in this state. The notice shall be published pursuant to Section 6063 of the Government Code in a newspaper of general circulation published in the city in which the property or a part thereof is situated if any part thereof is situated in a city or, if not, in a newspaper of general circulation published in the county in which the property or a part thereof is located. Notice shall also be posted in both of the following manners:

(a) One public place in the city in which the interest in property is to be sold if it is to be sold in a city or, if not to be sold in a city, one public place in the county in which the interest in the property is to be sold.

(b) One conspicuous place on the property.

The notice shall contain a description of the property to be sold, a statement of the amount due, including taxes, interest, penalties, and costs, the name of the taxpayer, and the further statement that unless the amount due is paid on or before the time fixed in the notice for the sale, the property, or so much thereof as may be necessary, will be sold in accordance with law and the notice.

(Amended by Stats. 1990, Ch. 1528, Sec. 12.)



32373

At the sale the property shall be sold by the board or by its authorized agent in accordance with law and the notice, and the board shall deliver to the purchaser a bill of sale for the personal property and a deed for any real property sold. The bill of sale or deed vests title in the purchaser. The unsold portion of any property seized may be left at the place of sale at the risk of the taxpayer.

(Amended by Stats. 1982, Ch. 497, Sec. 170. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



32374

If upon the sale the moneys received exceed the amount of all license taxes, penalties, and costs due the state from the taxpayer, the board shall return the excess to him or her and obtain his or her receipt. If any person having an interest in or lien upon the property files with the board prior to the sale notice of his or her interest, the board shall withhold any excess pending a determination of the rights of the respective parties to the property by a court of competent jurisdiction. If for any reason the receipt of the taxpayer is not available, the board shall deposit the excess moneys with the Controller, as trustee for the owner, subject to the order of the taxpayer, his or her heirs, successors, or assigns.

(Amended by Stats. 1996, Ch. 860, Sec. 17. Effective January 1, 1997.)






ARTICLE 4. Miscellaneous

32381

If any taxpayer is delinquent in the payment of any obligations imposed by this part, or in the event a determination has been made against such a taxpayer which remains unpaid, the board may, not later than three years after the payment becomes delinquent, or within 10 years after the last recording of an abstract or copy of judgment under Section 32362 or the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, give notice thereof, personally or by first-class mail to all persons, including any officer or department of the state or any political subdivision or agency of the state, having in their possession or under their control any credits or other personal property belonging to the taxpayer, or owing any debts to the taxpayer. In the case of any state officer, department, or agency, the notice shall be given to such officer, department, or agency prior to the time it presents the claim of the delinquent taxpayer to the State Controller.

(Amended by Stats. 1980, Ch. 600, Sec. 61.)



32382

After receiving the notice the person so notified shall neither transfer nor make any other disposition of the credits, other personal property, or debts in their possession or under their control at the time they receive the notice until the board consents to a transfer or disposition or until 60 days elapse after the receipt of the notice, whichever period expires the earlier.

(Added by Stats. 1963, Ch. 1397.)



32383

All persons so notified shall forthwith after receipt of the notice advise the board of all credits, other personal property, or debts in their possession, under their control, or owing by them. If such notice seeks to prevent the transfer or other disposition of a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice to be effective shall state the amount, interest and penalty due from the person and shall be delivered or mailed to the branch or office of such bank at which such deposit is carried or at which such credits or personal property is held. Notwithstanding any other provision, with respect to a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice shall only be effective with respect to an amount not in excess of two times the amount, interest and penalty due from the person.

(Amended by Stats. 1972, Ch. 103.)



32384

If, during the effective period of the notice to withhold, any person so notified makes any transfer or disposition of the property or debts required to be withheld, to the extent of the value of the property or the amount of the debts thus transferred or paid he shall be liable to the State for any indebtedness due under this part from the person with respect to whose obligation the notice was given if solely by reason of such transfer or disposition the State is unable to recover the indebtedness of the person with respect to whose obligation the notice was given.

(Added by Stats. 1963, Ch. 1397.)



32385

The remedies of the State provided for in this chapter are cumulative, and no action taken by the board or Attorney General constitutes an election by the State or any of its officers to pursue any remedy to the exclusion of any other remedy for which provision is made in this part.

(Added by renumbering Section 32382 by Stats. 1963, Ch. 1397.)



32386

The amounts required to be paid by any person under this part together with interest and penalties shall be satisfied first in any of the following cases:

(a) Whenever the person is insolvent.

(b) Whenever the person makes a voluntary assignment of his assets.

(c) Whenever the estate of the person in the hands of executors, administrators, or heirs is insufficient to pay all the debts due from the deceased.

(d) Whenever the estate and effects of an absconding, concealed, or absent person required to pay any amount under this part are levied upon by process of law.

This section does not give the state a preference over a lien or security interest which was recorded or perfected prior to the time when the state records or files its lien as provided in Section 7171 of the Government Code.

The preference given to the state by this section is subordinate to the preferences given to claims for personal services by Sections 1204 and 1206 of the Code of Civil Procedure.

(Amended by Stats. 1980, Ch. 600, Sec. 62.)



32387

(a) The board may, by notice of levy served personally or by first-class mail, require all persons having in their possession, or under their control, any payments, credits other than payments, or other personal property belonging to a taxpayer or other person liable for any amount under this part to withhold from these credits or other personal property the amount of any tax, interest, or penalties due from the taxpayer or other person, or the amount of any liability incurred by them under this part, and to transmit the amount withheld to the board at the time it may designate. The notice of levy shall have the same effect as a levy pursuant to a writ of execution except for the continuing effect of the levy, as provided in subdivision (b).

(b) The person served shall continue to withhold pursuant to the notice of levy until the amount specified in the notice, including accrued interest, has been paid in full, until the notice is withdrawn, or until one year from the date the notice is received, whichever occurs first.

(c) The amount required to be withheld is the lesser of the following:

(1) The amount due stated on the notice.

(2) The sum of both of the following:

(A) The amount of the payments, credits other than payments, or personal property described above and under the person s possession or control when the notice of levy is served on the person.

(B) The amount of each payment that becomes due following service of the notice of levy on the person and prior to the expiration of the levy.

(d) For the purposes of this section, the term payments does not include earnings as that term is defined in subdivision (a) of Section 706.011 of the Code of Civil Procedure or funds in a deposit account as defined in paragraph (29) of subdivision (a) of Section 9102 of the Commercial Code. The term payments does include any of the following:

(1) Payments due for services of independent contractors, dividends, rents, royalties, residuals, patent rights, or mineral or other natural rights.

(2) Payments or credits due or becoming due periodically as a result of an enforceable obligation to the distributor, dealer, or other person liable for the tax.

(3) Any other payments or credits due or becoming due the distributor, dealer, or other person liable as the result of written or oral contracts for services or sales whether denominated as wages, salary, commission, bonus, or otherwise.

(e) In the case of a financial institution, to be effective, the notice shall state the amount due from the consumer and shall be delivered or mailed to the branch or office of the financial institution where the credits or other property is held, unless another branch or office is designated by the financial institution to receive the notice.

(Amended by Stats. 1999, Ch. 991, Sec. 63. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



32387.5

(a) Notwithstanding Article 7 (commencing with Section 706.151) of Chapter 5 of Title 9 of Part 2 of the Code of Civil Procedure, if the board determines upon receiving information from a manufacturer or other person liable for any amount under this part that the person s employer withheld earnings for taxes pursuant to Section 32387 and failed to remit the withheld earnings to the board, the employer shall be liable for the amount not remitted. The board s determination shall be based on payroll documents or other substantiating evidence furnished by the person liable for the tax.

(b) Upon its determination, the board shall mail notice to the employer at its last known address that upon failure to remit the withheld earnings to the board within 15 days of the date of its notice to the employer, the employer shall be liable for that amount which was withheld and not remitted.

(c) If the employer fails to remit the amount withheld to the board upon notice, that amount for which the employer is liable shall be determined, collected, and paid as though it were a tax deficiency. The amount may be assessed at any time prior to seven years from the first day that the unremitted amount, in the aggregate, was first withheld. Interest shall accrue on that amount from the first day that the unremitted amount, in the aggregate, was first withheld.

(d) When the determination against the employer is final and due and payable, the person s account shall be immediately credited with an amount equal to that determined amount as though it were a payment received by the board on the first date that the unremitted amount, in the aggregate, was first withheld by the employer.

(e) Collection against the person liable for the tax is stayed for both the following amount and period:

(1) An amount equal to the amount determined by the board under subdivision (a).

(2) The earlier of the time the credit is applied to the person s account pursuant to subdivision (d) or the determination against the employer is withdrawn or revised and the person is notified by the board thereof.

(f) If under this section an amount that was withheld and not remitted to the board is final and due and payable by the employer and credited to the person s account, this remedy shall be the exclusive remedy for the person to recover that amount from the employer.

(g) This section shall apply to determinations made by the board on or after the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 32. Effective January 1, 2001.)



32388

The board shall not be subject to subdivisions (c) and (d) of Section 16307 of the Corporations Code unless, at the time of application for or issuance of a permit, license, or registration number under this part, the applicant furnishes to the board a written partnership agreement that provides that all business assets shall be held in the name of the partnership.

(Added by Stats. 1996, Ch. 1003, Sec. 8. Effective January 1, 1997.)



32389

(a) The board may, in its discretion, enter into a written installment payment agreement with a person for the payment of any taxes due, together with interest thereon and any applicable penalties, in installments over an agreed period. With mutual consent, the board and the taxpayer may alter or modify the agreement.

(b) Upon failure of a person to fully comply with the terms of an installment payment agreement with the board, the board may terminate the agreement by mailing a notice of termination to the person. The notice shall include an explanation of the basis for the termination and inform the person of his or her right to request an administrative review of the termination. Fifteen days after the mailing of the notice, the installment payment agreement shall be void, and the total amount of the tax, interest, and penalties due shall be immediately payable.

(c) The board shall establish procedures for an administrative review for persons requesting that review whose installment payment agreements are terminated under subdivision (b). The collection of taxes, interest, and penalties that are the subject of the terminated installment payment agreement may not be stayed during this administrative review process.

(d) Subdivision (b) shall not apply to any case where the board finds collection of the tax to be in jeopardy.

(e) Except in the case of fraud, if an installment payment agreement is entered into within 45 days from the date on which the board s notice of determination or redetermination becomes final, and the person complies with the terms of the installment payment agreement, the board shall relieve the penalty imposed pursuant to Section 32305.

(Amended by Stats. 2000, Ch. 1052, Sec. 33. Effective January 1, 2001.)



32389.5

The board, beginning no later than July 1, 2000, shall provide each taxpayer who has an installment payment agreement in effect under Section 32389 an annual statement setting forth the initial balance at the beginning of the year, the payments made during the year, and the remaining balance as of the end of the year.

(Added by Stats. 2000, Ch. 1052, Sec. 34. Effective January 1, 2001.)



32390

(a) A collection cost recovery fee shall be imposed on any person that fails to pay an amount of tax, interest, penalty, or other amount due and payable under this part. The collection cost recovery fee shall be in an amount equal to the board s costs for collection, as reasonably determined by the board. The collection cost recovery fee shall be imposed only if the board has mailed its demand notice, to that person for payment, that advises that continued failure to pay the amount due may result in collection action, including the imposition of a collection cost recovery fee.

(b) Interest shall not accrue with respect to the collection cost recovery fee provided by this section.

(c) The collection cost recovery fee imposed pursuant to this section shall be collected in the same manner as the collection of any other tax imposed by this part.

(d) (1) If the board finds that a person s failure to pay any amount under this part is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person shall be relieved of the collection cost recovery fee provided by this section.

(2) Any person seeking to be relieved of the collection cost recovery fee shall file with the board a statement under penalty of perjury setting forth the facts upon which the person bases the claim for relief.

(e) Subdivision (a) shall be operative with respect to a demand notice for payment which is mailed on or after January 1, 2011.

(f) Collection cost recovery fee revenues shall be deposited in the same manner as revenues derived from any other tax imposed by this part.

(Added by Stats. 2010, Ch. 721, Sec. 31. Effective October 19, 2010.)









CHAPTER 8. Overpayments and Refunds

ARTICLE 1. Claim for Refund

32401

If the board determines that any amount of tax, penalty, or interest has been paid more than once or has been erroneously or illegally collected or computed, the board shall set forth that fact in its records and certify the amount collected in excess of what was legally due and the person from whom it was collected or by whom paid, and credit the excess amount collected or paid on any amounts then due from the person from whom the excess amount was collected or by whom it was paid under this part, and the balance shall be refunded to the person, or his or her successors, administrators, or executors. Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 1995, Ch. 555, Sec. 47. Effective January 1, 1996.)



32402

(a) Except as provided in subdivision (b) no refund shall be approved by the board after three years from the 15th day of the calendar month following the close of the period for which the overpayment was made, or, with respect to determinations made under Article 2 (commencing with Section 32271), Article 3 (commencing with Section 32291), or Article 5 (commencing with Section 32311) of Chapter 6 after six months from the date the determinations become final, or after six months from the date of overpayment, whichever period expires later, unless a claim therefor is filed with the board within that period. No credit shall be approved by the board after the expiration of that period unless a claim for credit is filed with the board within that period, or unless the credit relates to a period for which a waiver is given pursuant to Section 32273.

(b) A refund may be approved by the board for any period for which a waiver is given under Section 32273, if a claim therefor is filed with the board before the expiration of the period agreed upon.

(c) Every claim for refund or credit shall be in writing and shall state the specific grounds upon which the claim is founded.

(Amended by Stats. 2002, Ch. 664, Sec. 209. Effective January 1, 2003.)



32402.1

(a) The limitation period specified in Section 32402 shall be suspended during any period of a person s life that the person is financially disabled.

(b) (1) For purposes of subdivision (a), a person is financially disabled if the person is unable to manage his or her financial affairs by reason of medically determinable physical or mental impairment of the person which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months. A person shall not be considered to have an impairment unless proof of the existences thereof is furnished in the form and manner as the board may require.

(2) A person shall not be treated as financially disabled during any period that the person s spouse or any other person is authorized to act on behalf of the person in financial matters.

(c) This section applies to periods of disability commencing before, on, or after the effective date of the act adding this section, but does not apply to any claim for refund that (without regard to this section) is barred by the operation or rule of law, including res judicata, as of the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 35. Effective January 1, 2001.)



32402.2

Notwithstanding Section 32402, a refund of an overpayment of any tax, penalty, or interest collected by the board by means of levy, through the use of liens, or by other enforcement procedures, shall be approved if a claim for a refund is filed within three years of the date of an overpayment.

(Added by Stats. 2006, Ch. 364, Sec. 11. Effective January 1, 2007.)



32403

Failure to file a claim within the time prescribed in this article constitutes a waiver of all demands against the State on account of the overpayment.

(Added by Stats. 1955, Ch. 1842.)



32404

Within 30 days after disallowing any claim in whole or in part, the board shall serve written notice of its action on the claimant, such service to be made as provided by Section 32271.

(Added by Stats. 1955, Ch. 1842.)



32405

Interest shall be computed, allowed, and paid upon any overpayment of any amount of tax at the modified adjusted rate per month established pursuant to Section 6591.5, from the 16th day of the calendar month following the period during which the overpayment was made. In addition, a refund or credit shall be made of any interest imposed upon the claimant with respect to the amount being refunded or credited.

The interest shall be paid as follows:

(a) In the case of a refund, to the 15th day of the calendar month following the date upon which the claimant, if he or she has not already filed a claim, is notified by the board that a claim may be filed or the date upon which the claim is approved by the board, whichever date is earlier.

(b) In the case of a credit, to the same date as that to which interest is computed on the tax or amount against which the credit is applied.

(Amended by Stats. 1997, Ch. 620, Sec. 11. Effective January 1, 1998.)



32406

(a) If the board determines that any overpayment has been made intentionally or by reason of carelessness, it shall not allow any interest thereon.

(b) If any person who has filed a claim for refund requests the board to defer action on the claim, the board, as a condition to deferring action, may require the claimant to waive interest for the period during which the person requests the board to defer action on the claim.

(Amended by Stats. 1998, Ch. 420, Sec. 7. Effective January 1, 1999.)



32407

(a) The State Board of Equalization shall refund without interest to the licensee the amount of the tax imposed under this part with respect to the alcoholic beverages and which has been paid by the licensee as part of his purchase price of the alcoholic beverages, when such beverages were lost, rendered unmarketable, or condemned by a duly authorized official by reason of:

(1) Fire, flood, casualty, or other disaster, or

(2) Breakage, destruction, or other damage (but not including theft) resulting from vandalism, malicious mischief, or insurrection if such disaster or damage occurred in this state and if such beverages were held and intended for sale at the time of such disaster or other damage. The payments provided for in this section shall be made to the person holding such beverages for sale at the time of such disaster or other damage.

(b) The State Board of Equalization may approve claims for refunds without interest under this section upon proof satisfactory to it that the alcoholic beverages were destroyed or damaged so that they could not be sold and that the licensee has not otherwise been compensated for the loss in the amount of the tax included in the purchase price paid for the alcoholic beverages. A claim for refund under this section shall be in such form and accompanied by such proof as the State Board of Equalization may require.

(c) No claim shall be allowed under this section unless such claim is filed within six months after the date on which such beverages were lost, rendered unmarketable, or condemned by a duly authorized official.

(d) No claim of less than two hundred fifty dollars ($250) shall be allowed under this section with respect to any disaster or other damage.

(Added by Stats. 1979, Ch. 633.)






ARTICLE 2. Suit for Refund

32411

No injunction or writ of mandate or other legal or equitable process shall issue in any suit, action, or proceeding in any court against this State or against any officer of the State to prevent or enjoin the collection of any tax sought to be collected.

(Added by Stats. 1955, Ch. 1842.)



32412

No suit or proceeding shall be maintained in any court for the recovery of any amount alleged to have been erroneously or illegally assessed or collected unless a claim for refund or credit has been duly filed.

(Added by Stats. 1955, Ch. 1842.)



32413

Within 90 days after the mailing of the notice of the board s action upon a claim for refund or credit, the claimant may bring an action against the board on the grounds set forth in the claim in a court of competent jurisdiction in the County of Sacramento for the recovery of the whole or any part of the amount with respect to which the claim has been disallowed.

(Added by Stats. 1955, Ch. 1842.)



32414

If the board fails to mail notice of action on a claim within six months after the claim is filed, the claimant may, prior to the mailing of notice by the board, consider the claim disallowed and bring an action against the board on the grounds set forth in the claim for the recovery of the whole or any part of the amount claimed as an overpayment.

(Added by Stats. 1955, Ch. 1842.)



32415

Failure to bring suit or action within the time specified in this article constitutes a waiver of all demands against the State on account of any alleged overpayments.

(Added by Stats. 1955, Ch. 1842.)



32416

If judgment is rendered for the plaintiff, the amount of the judgment shall first be credited on any taxes due from the plaintiff, and the balance shall be refunded to the plaintiff.

(Added by Stats. 1955, Ch. 1842.)



32417

In any judgment, interest shall be allowed at the modified adjusted rate per annum established pursuant to Section 6591.5, upon the amount found to have been illegally collected from the date of payment of the amount to the date of allowance of credit on account of the judgment or to a date preceding the date of the refund warrant by not more than 30 days, the date to be determined by the board.

(Amended by Stats. 1984, Ch. 1020, Sec. 43. Operative July 1, 1985, by Sec. 65 of Ch. 1020.)



32418

A judgment shall not be rendered in favor of the plaintiff in any action brought against the board to recover any tax paid when the action is brought by or in the name of an assignee of the taxpayer paying the tax or by any person other than the person who has paid the tax.

(Added by Stats. 1955, Ch. 1842.)






ARTICLE 3. Recovery of Erroneous Refunds

32431

(a) The Controller may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed, in an action brought in a court of competent jurisdiction in the County of Sacramento in the name of the people of the State of California.

(b) As an alternative to subdivision (a), the board may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed. In recovering any erroneous refund or credit, the board may, in its discretion, issue a deficiency determination in accordance with Article 2 (commencing with Section 32271) or Article 5 (commencing with Section 32311) of Chapter 6. Except in the case of fraud, the deficiency determination shall be made by the board within three years from the date of the Controller s warrant or date of credit.

(Amended by Stats. 1998, Ch. 609, Sec. 28. Effective January 1, 1999.)



32432

In any action brought pursuant to subdivision (a) of Section 32431, the court may, with the consent of the Attorney General, order a change in the place of trial.

(Added by Stats. 1998, Ch. 609, Sec. 29. Effective January 1, 1999. See same-numbered section added by Stats. 1999, Ch. 929.)



32432

(a) Notwithstanding any other provision of this part, if the board finds that neither the person liable for payment of tax nor any party related to that person has in any way caused an erroneous refund for which an action for recovery is provided under Section 32431, no interest shall be imposed on the amount of that erroneous refund until 30 days after the date on which the board mails a notice of determination for repayment of the erroneous refund to the person. The act of filing a claim for refund shall not be considered as causing the erroneous refund.

(b) This section shall be operative for any action for recovery under Section 32431 on or after January 1, 2000.

(Added by Stats. 1999, Ch. 929, Sec. 24. Effective January 1, 2000. See same-numbered section added by Stats. 1998, Ch. 609.)



32433

The Attorney General shall prosecute any action brought pursuant to subdivision (a) of Section 32431, and the provisions of the Code of Civil Procedure relating to service of summons, pleadings, proof, trials, and appeals shall apply to the proceedings.

(Added by Stats. 1998, Ch. 609, Sec. 30. Effective January 1, 1999.)






ARTICLE 4. Cancellations

32440

If any amount has been illegally determined, either by the person filing the return or by the board, the board shall certify the amount determined to be in excess of the amount legally due and the person against whom the determination was made, and shall authorize the cancellation of the amount upon the records of the board. Any proposed cancellation by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 1994, Ch. 726, Sec. 42. Effective September 22, 1994.)









CHAPTER 9. Administration

ARTICLE 1. Administration

32451

The board shall enforce the provisions of this part and may prescribe, adopt, and enforce rules and regulations relating to the administration and enforcement of this part.

(Added by Stats. 1955, Ch. 1842.)



32452

In addition to any other reports required under this part, the board may, by rule and otherwise, require additional, other, or supplemental reports from alcoholic beverage licensees, common and private carriers, and other persons and prescribe the form, including verification, of the information to be given on, and the times for filing of, such additional, other, or supplemental reports. The failure or refusal of any person to render the reports required under this section is a misdemeanor.

(Added by Stats. 1955, Ch. 1842.)



32452.1

For all purposes of this part, when records are maintained in liters the equivalent measure in wine gallons shall be determined by multiplying total liters by a conversion factor of 0.26417 for wine, and by a conversion factor of 0.264172 for distilled spirits.

(Added by Stats. 1977, Ch. 921.)



32453

The board may make such examinations of the books and records of any person selling, manufacturing, warehousing, or transporting alcoholic beverages as it may deem necessary in carrying out the provisions of this part.

(Added by Stats. 1955, Ch. 1842.)



32454

The board may employ accountants, auditors, investigators and other expert and clerical assistance necessary to enforce its powers and perform its duties under this part.

(Added by Stats. 1955, Ch. 1842.)



32455

It is unlawful for the board or any person having an administrative position under this part to make known in any manner whatever any information set forth or disclosed in any report from any winegrower pursuant to this part regarding the names of the purchasers and the amounts of individual sales of wines which the winegrower has exported from this state, or to permit the portion of any report or copy thereof which contains such information to be seen or examined by any person. This section does not prohibit the publication by the board of any winegrower s total receipts from the export of wines from this state.

Nothing in this section shall prevent the board from exchanging with officials of other states information concerning the interstate shipments of wine.

(Added by Stats. 1965, Ch. 208.)



32455.5

(a) Except as otherwise provided by law, any person who is engaged in the business of preparing, or providing services in connection with the preparation of, returns under Chapter 6 of this part, or any person who for compensation prepares any such return for any other person, and who knowingly or recklessly does either of the following, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not more than one thousand dollars ($1,000) or imprisoned no more than one year, or both, together with the costs of prosecution:

(1) Discloses any information furnished to him or her for, or in connection with, the preparation of the return.

(2) Uses that information for any purpose other than to prepare, or assist in preparing, the return.

(b) Subdivision (a) shall not apply to disclosure of information if that disclosure is made pursuant to the person s consent or pursuant to a subpoena, court order, or other compulsory legal process.

(Added by Stats. 2000, Ch. 1052, Sec. 36. Effective January 1, 2001.)



32456

A certificate by the board or an employee of the board stating that a notice required by this part was given by mailing or personal service shall be prima facie evidence in any administrative or judicial proceeding of the fact and regularity of the mailing or personal service in accordance with any requirement of this part for the giving of a notice. Unless otherwise specifically required, any notice provided by this part to be mailed or served may be given either by mailing or by personal service in the manner provided for giving notice of a deficiency determination.

(Added by Stats. 1974, Ch. 610.)



32457

Notwithstanding Section 15619 of the Government Code, all information contained in the Vendor s Report of Beer Shipments into California may be made public.

(Added by Stats. 1996, Ch. 1087, Sec. 47. Effective January 1, 1997.)






ARTICLE 2. The California Taxpayers’ Bill of Rights

32460

The board shall administer this article. Unless the context indicates otherwise, the provisions of this article shall apply to this part.

(Added by Stats. 1992, Ch. 438, Sec. 8. Effective January 1, 1993.)



32461

(a) The board shall establish the position of the Taxpayers Rights Advocate. The advocate or his or her designee shall be responsible for facilitating resolution of taxpayer complaints and problems, including any taxpayer complaints regarding unsatisfactory treatment of taxpayers by board employees, and staying actions where taxpayers have suffered or will suffer irreparable loss as the result of those actions. Applicable statutes of limitation shall be tolled during the pendency of a stay. Any penalties and interest that would otherwise accrue shall not be affected by the granting of a stay.

(b) The advocate shall report directly to the executive officer of the board.

(Added by Stats. 1992, Ch. 438, Sec. 8. Effective January 1, 1993.)



32462

(a) The board shall develop and implement an education and information program directed at, but not limited to, all of the following groups:

(1) Taxpayers newly registered with the board.

(2) Board audit and compliance staff.

(b) The education and information program shall include all of the following:

(1) A program of written communication with newly registered taxpayers explaining in simplified terms their duties and responsibilities.

(2) Participation in seminars and similar programs organized by federal, state, and local agencies.

(3) Revision of taxpayer educational materials currently produced by the board that explain the most common areas of taxpayer nonconformance in simplified terms.

(4) Implementation of a continuing education program for audit and compliance personnel to include the application of new legislation to taxpayer activities and areas of recurrent taxpayer noncompliance or inconsistency of administration.

(c) Electronic media used pursuant to this section shall not represent the voice, picture, or name of members of the board or of the Controller.

(Amended by Stats. 1999, Ch. 929, Sec. 25. Effective January 1, 2000.)



32463

The board shall conduct an annual hearing before the full board where industry representatives and individual taxpayers are allowed to present their proposals on changes to the Alcoholic Beverage Tax Law which may further improve voluntary compliance and the relationship between taxpayers and government.

(Added by Stats. 1992, Ch. 438, Sec. 8. Effective January 1, 1993.)



32464

The board shall prepare and publish brief but comprehensive statements in simple and nontechnical language that explain procedures, remedies, and the rights and obligations of the board and taxpayers. As appropriate, statements shall be provided to taxpayers with the initial notice of audit, the notice of proposed additional taxes, any subsequent notice of tax due, or other substantive notices. Additionally, the board shall include this language for statements in the annual tax information bulletins that are mailed to taxpayers.

(Added by Stats. 1992, Ch. 438, Sec. 8. Effective January 1, 1993.)



32465

(a) The total amount of revenue collected or assessed pursuant to this part shall not be used for any of the following:

(1) To evaluate individual officers or employees.

(2) To impose or suggest production quotas or goals, other than quotas or goals with respect to accounts receivable.

(b) The board shall certify in its annual report submitted pursuant to Section 15616 of the Government Code that revenue collected or assessed is not used in a manner prohibited by subdivision (a).

(c) Nothing in this section shall prohibit the setting of goals and the evaluation of performance with respect to productivity and the efficient use of time.

(Added by Stats. 1992, Ch. 438, Sec. 8. Effective January 1, 1993.)



32466

The board shall develop and implement a program that will evaluate an individual employee s or officer s performance with respect to his or her contact with taxpayers. The development and implementation of the program shall be coordinated with the Taxpayers Rights Advocate.

(Added by Stats. 1992, Ch. 438, Sec. 8. Effective January 1, 1993.)



32467

The board shall, in cooperation with the Taxpayers Rights Advocate, and other interested taxpayer-oriented groups, develop a plan to reduce the time required to resolve petitions for redetermination and claims for refunds. The plan shall include determination of standard timeframes and special review of cases that take more time than the appropriate standard timeframe.

(Added by Stats. 1992, Ch. 438, Sec. 8. Effective January 1, 1993.)



32468

Procedures of the board, relating to appeals staff review conferences before a staff attorney or supervising tax auditor independent of the assessing department, shall include all of the following:

(a) Any conference shall be held at a reasonable time at a board office that is convenient to the taxpayer.

(b) The conference may be recorded only if prior notice is given to the taxpayer and the taxpayer is entitled to receive a copy of the recording.

(c) The taxpayer shall be informed prior to any conference that he or she has a right to have present at the conference his or her attorney, accountant, or other designated agent.

(Added by Stats. 1992, Ch. 438, Sec. 8. Effective January 1, 1993.)



32469

(a) Every taxpayer is entitled to be reimbursed for any reasonable fees and expenses related to a hearing before the board if all of the following conditions are met:

(1) The taxpayer files a claim for the fee and expenses with the board within one year of the date the decision of the board becomes final.

(2) The board, in its sole discretion, finds that the action taken by the board staff was unreasonable.

(3) The board decides that the taxpayer be awarded a specific amount of fees and expenses related to the hearing, in an amount determined by the board in its sole discretion.

(b) To determine whether the board staff has been unreasonable, the board shall consider whether the board staff has established that its position was substantially justified.

(c) The amount of reimbursed fees and expenses shall be limited to the following:

(1) Fees and expenses incurred after the date of the notice of determination, jeopardy determination, or a claim for refund.

(2) If the board finds that the staff was unreasonable with respect to certain issues but reasonable with respect to other issues, the amount of reimbursed fees and expenses shall be limited to those that relate to the issues where the staff was unreasonable.

(d) Any proposed award by the board pursuant to subdivision (a) shall be available as a public record for at least 10 days prior to the effective date of the award.

(e) The amendments to this section by the act adding this subdivision shall be operative for claims filed on or after January 1, 2000.

(Amended by Stats. 2000, Ch. 1052, Sec. 37. Effective January 1, 2001.)



32470

(a) An officer or employee of the board acting in connection with any law administered by the board shall not knowingly authorize, require, or conduct any investigation of, or surveillance over, any person for nontax administration related purposes.

(b) Any person violating subdivision (a) shall be subject to disciplinary action in accordance with the State Civil Service Act, including dismissal from office or discharge from employment.

(c) This section shall not apply with respect to any otherwise lawful investigation concerning organized crime activities.

(d) The provisions of this section are not intended to prohibit, restrict, or prevent the exchange of information where the person is being investigated for multiple violations which include alcoholic beverage tax violations.

(e) For the purposes of this section:

(1) Investigation means any oral or written inquiry directed to any person, organization, or governmental agency.

(2) Surveillance means the monitoring of persons, places, or events by means of electronic interception, overt or covert observations, or photography, and the use of informants.

(Added by Stats. 1992, Ch. 438, Sec. 8. Effective January 1, 1993.)



32471

(a) It is the intent of the Legislature that the State Board of Equalization, its staff, and the Attorney General pursue settlements as authorized under this section with respect to civil tax matters in dispute that are the subject of protests, appeals, or refund claims, consistent with a reasonable evaluation of the costs and risks associated with litigation of these matters.

(b) (1) Except as provided in paragraph (3) and subject to paragraph (2), the executive director or chief counsel, if authorized by the executive director, of the board may recommend to the State Board of Equalization, itself, a settlement of any civil tax matter in dispute.

(2) No recommendation of settlement shall be submitted to the board, itself, unless and until that recommendation has been submitted by the executive director or chief counsel to the Attorney General. Within 30 days of receiving that recommendation, the Attorney General shall review the recommendation and advise, in writing, the executive director or chief counsel of the board of his or her conclusions as to whether the recommendation is reasonable from an overall perspective. The executive director or chief counsel shall, with each recommendation of settlement submitted to the board, itself, also submit the Attorney General s written conclusions obtained pursuant to this paragraph.

(3) A settlement of any civil tax matter in dispute involving a reduction of tax or penalties in settlement, the total of which reduction of tax and penalties in settlement does not exceed five thousand dollars ($5,000), may be approved by the executive director and chief counsel, jointly. The executive director shall notify the board, itself, of any settlement approved pursuant to this paragraph.

(c) Whenever a reduction of tax, or penalties, or total tax and penalties in settlement in excess of five hundred dollars ($500) is approved pursuant to this section, there shall be placed on file, for at least one year, in the office of the executive director of the board a public record with respect to that settlement. The public record shall include all of the following information:

(1) The name or names of the taxpayers who are parties to the settlement.

(2) The total amount in dispute.

(3) The amount agreed to pursuant to the settlement.

(4) A summary of the reasons why the settlement is in the best interests of the State of California.

(5) For any settlement approved by the board, itself, the Attorney General s conclusion as to whether the recommendation of settlement was reasonable from an overall perspective.

The public record shall not include any information that relates to any trade secret, patent, process, style of work, apparatus, business secret, or organizational structure that, if disclosed, would adversely affect the taxpayer or the national defense.

(d) The members of the State Board of Equalization shall not participate in the settlement of tax matters pursuant to this section, except as provided in subdivision (e).

(e) (1) Any recommendation for settlement shall be approved or disapproved by the board, itself, within 45 days of the submission of that recommendation to the board. Any recommendation for settlement that is not either approved or disapproved by the board, itself, within 45 days of the submission of that recommendation shall be deemed approved. Upon approval of a recommendation for settlement, the matter shall be referred back to the executive director or chief counsel in accordance with the decision of the board.

(2) Disapproval of a recommendation for settlement shall be made only by a majority vote of the board. Where the board disapproves a recommendation for settlement, the matter shall be remanded to board staff for further negotiation, and may be resubmitted to the board, in the same manner and subject to the same requirements as the initial submission, at the discretion of the executive director or chief counsel.

(f) All settlements entered into pursuant to this section shall be final and nonappealable, except upon a showing of fraud or misrepresentation with respect to a material fact.

(g) Any proceedings undertaken by the board itself pursuant to a settlement as described in this section shall be conducted in a closed session or sessions. Except as provided in subdivision (c), any settlement considered or entered into pursuant to this section shall constitute confidential tax information for purposes of Section 32455.

(h) This section shall apply only to civil tax matters in dispute on or after the effective date of the act adding this subdivision.

(i) The Legislature finds that it is essential for fiscal purposes that the settlement program authorized by this section be expeditiously implemented. Accordingly, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any determination, rule, notice, or guideline established or issued by the board in implementing and administering the settlement program authorized by this section.

(Amended by Stats. 2006, Ch. 364, Sec. 12. Effective January 1, 2007.)



32471.5

(a) (1) Beginning on January 1, 2007, the executive director and chief counsel of the board, or their delegates, may compromise any final tax liability where the reduction of tax is seven thousand five hundred dollars ($7,500) or less.

(2) Except as provided in paragraph (3), the board, upon recommendation by its executive director and chief counsel, jointly, may compromise a final tax liability involving a reduction in tax in excess of seven thousand five hundred dollars ($7,500). A recommendation for approval of an offer in compromise that is not either approved or disapproved within 45 days of the submission of the recommendation shall be deemed approved.

(3) The board, itself, may by resolution delegate to the executive director and the chief counsel, jointly, the authority to compromise a final tax liability in which the reduction of tax is in excess of seven thousand five hundred dollars ($7,500), but less than ten thousand dollars ($10,000).

(b) For purposes of this section, a final tax liability means any final tax liability arising under Part 14 (commencing with Section 32001), or related interest, additions to tax, penalties, or other amounts assessed under this part.

(c) (1) Offers in compromise shall be considered only for liabilities that were generated by a business that has been discontinued or transferred, where the taxpayer making the offer no longer has a controlling interest or association with the transferred business or has a controlling interest or association with a similar type of business as the transferred or discontinued business.

(2) Notwithstanding paragraph (1), a qualified final tax liability may be compromised regardless of whether the business has been discontinued or transferred or whether the taxpayer has a controlling interest or association with a similar type of business as the transferred or discontinued business. All other provisions of this section that apply to a final tax liability shall also apply to a qualified final tax liability, and a compromise shall not be made under this subdivision unless all other requirements of this section are met. For purposes of this subdivision, a qualified final tax liability means that part of a final tax liability, including related interest, additions to tax, penalties, or other amounts assessed under this part, arising from a transaction or transactions in which the board finds no evidence that the taxpayer collected reimbursement or tax reimbursement from the purchaser or other person and which was determined against the taxpayer under Article 2 (commencing with Section 32271), Article 3 (commencing with Section 32291), or Article 4 (commencing with Section 32301) of Chapter 6.

(3) A qualified final tax liability may not be compromised with any of the following:

(A) A taxpayer who previously received a compromise under paragraph (2) for a liability, or a part thereof, arising from a transaction or transactions that are substantially similar to the transaction or transactions attributable to the liability for which the taxpayer is making the offer.

(B) A business that was transferred by a taxpayer who previously received a compromise under paragraph (2) and who has a controlling interest or association with the transferred business, when the liability for which the offer is made is attributable to a transaction or transactions substantially similar to the transaction or transactions for which the taxpayer s liability was previously compromised.

(C) A business in which a taxpayer who previously received a compromise under paragraph (2) has a controlling interest or association with a similar type of business for which the taxpayer received the compromise, when the liability of the business making the offer arose from a transaction or transactions substantially similar to the transaction or transactions for which the taxpayer s liability was previously compromised.

(d) The board may, in its discretion, enter into a written agreement which permits the taxpayer to pay the compromise in installments for a period not exceeding one year. The agreement may provide that such installments shall be paid by electronic funds transfers or any other means to facilitate the payment of each installment.

(e) Except for any recommendation for approval as specified in subdivision (a), the members of the State Board of Equalization shall not participate in any offer in compromise matters pursuant to this section.

(f) A taxpayer that has received a compromise under paragraph (2) of subdivision (c) may be required to enter into any collateral agreement that is deemed necessary for the protection of the interests of the state. A collateral agreement may include a provision that allows the board to reestablish the liability, or any portion thereof, if the taxpayer has sufficient annual income during the succeeding five-year period. The board shall establish criteria for determining sufficient annual income for purposes of this subdivision.

(g) A taxpayer that has received a compromise under paragraph (2) of subdivision (c) shall file and pay by the due date all subsequently required tax returns and reports for a five-year period from the date the liability is compromised, or until the taxpayer is no longer required to file tax returns and reports, whichever period is earlier.

(h) Offers in compromise shall not be considered where the taxpayer has been convicted of felony tax evasion under this part during the liability period.

(i) For amounts to be compromised under this section, the following conditions shall exist:

(1) The taxpayer shall establish that:

(A) The amount offered in payment is the most that can be expected to be paid or collected from the taxpayer s present assets or income.

(B) The taxpayer does not have reasonable prospects of acquiring increased income or assets that would enable the taxpayer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(2) The board shall have determined that acceptance of the compromise is in the best interest of the state.

(j) A determination by the board that it would not be in the best interest of the state to accept an offer in compromise in satisfaction of a final tax liability shall not be subject to administrative appeal or judicial review.

(k) (1) Offers for liabilities with a fraud or evasion penalty shall require a minimum offer of the unpaid tax and fraud or evasion penalty.

(2) The minimum offer may be waived if it can be shown that the taxpayer making the offer was not the person responsible for perpetrating the fraud or evasion. This authorization to waive only applies to partnership accounts where the intent to commit fraud or evasion can be clearly attributed to a partner of the taxpayer.

(l) When an offer in compromise is either accepted or rejected, or the terms and conditions of a compromise agreement are fulfilled, the board shall notify the taxpayer in writing. In the event an offer is rejected, the amount posted will either be applied to the liability or refunded, at the discretion of the taxpayer.

(m) When more than one taxpayer is liable for the debt, such as with spouses or partnerships or other business combinations, including, but not limited to, taxpayers who are liable through dual determination or successor s liability, the acceptance of an offer in compromise from one liable taxpayer shall reduce the amount of the liability of the other taxpayers by the amount of the accepted offer.

(n) Whenever a compromise of tax or penalties or total tax and penalties in excess of five hundred dollars ($500) is approved, there shall be placed on file for at least one year in the office of the executive director of the board a public record with respect to that compromise. The public record shall include all of the following information:

(1) The name of the taxpayer.

(2) The amount of unpaid tax and related penalties, additions to tax, interest, or other amounts involved.

(3) The amount offered.

(4) A summary of the reason why the compromise is in the best interest of the state.

The public record shall not include any information that relates to any trade secrets, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the taxpayer or violate the confidentiality provisions of Section 32455. A list shall not be prepared and releases shall not be distributed by the board in connection with these statements.

(o) A compromise made under this section may be rescinded, all compromised liabilities may be reestablished, without regard to any statute of limitations that otherwise may be applicable, and no portion of the amount offered in compromise refunded, if either of the following occurs:

(1) The board determines that a person did any of the following acts regarding the making of the offer:

(A) Concealed from the board property belonging to the estate of a taxpayer or other person liable for the tax.

(B) Received, withheld, destroyed, mutilated, or falsified a book, document, or record or made a false statement, relating to the estate or financial condition of the taxpayer or other person liable for the tax.

(2) The taxpayer fails to comply with any of the terms and conditions relative to the offer.

(p) A person who, in connection with an offer or compromise under this section, or offer of that compromise to enter into that agreement, willfully does either of the following shall be guilty of a felony and, upon conviction, shall be fined not more than fifty thousand dollars ($50,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both, together with the costs of investigation and prosecution:

(1) Conceals from an officer or employee of this state property belonging to the estate of a taxpayer or other person liable in respect of the tax.

(2) Receives, withholds, destroys, mutilates, or falsifies a book, document, or record, or makes a false statement, relating to the estate or financial condition of the taxpayer or other person liable in respect of the tax.

(q) For purposes of this section, person means the taxpayer, a member of the taxpayer s family, a corporation, agent, fiduciary, or representative of, or another individual or entity acting on behalf of, the taxpayer, or another corporation or entity owned or controlled by the taxpayer, directly or indirectly, or that owns or controls the taxpayer, directly or indirectly.

(r) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 576) by Stats. 2012, Ch. 285, Sec. 7. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See later operative version, as amended by Sec. 8 of Ch. 285.)



32471.5

(a) (1) The executive director and chief counsel of the board, or their delegates, may compromise any final tax liability where the reduction of tax is seven thousand five hundred dollars ($7,500) or less.

(2) Except as provided in paragraph (3), the board, upon recommendation by its executive director and chief counsel, jointly, may compromise a final tax liability involving a reduction in tax in excess of seven thousand five hundred dollars ($7,500). A recommendation for approval of an offer in compromise that is not either approved or disapproved within 45 days of the submission of the recommendation shall be deemed approved.

(3) The board, itself, may by resolution delegate to the executive director and the chief counsel, jointly, the authority to compromise a final tax liability in which the reduction of tax is in excess of seven thousand five hundred dollars ($7,500), but less than ten thousand dollars ($10,000).

(b) For purposes of this section, a final tax liability means any final tax liability arising under Part 14 (commencing with Section 32001), or related interest, additions to tax, penalties, or other amounts assessed under this part.

(c) Offers in compromise shall be considered only for liabilities that were generated by a business that has been discontinued or transferred, where the taxpayer making the offer no longer has a controlling interest or association with the transferred business or has a controlling interest or association with a similar type of business as the transferred or discontinued business.

(d) Offers in compromise shall not be considered where the taxpayer has been convicted of felony tax evasion under this part during the liability period.

(e) For amounts to be compromised under this section, the following conditions shall exist:

(1) The taxpayer shall establish that:

(A) The amount offered in payment is the most that can be expected to be paid or collected from the taxpayer s present assets or income.

(B) The taxpayer does not have reasonable prospects of acquiring increased income or assets that would enable the taxpayer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(2) The board shall have determined that acceptance of the compromise is in the best interest of the state.

(f) A determination by the board that it would not be in the best interest of the state to accept an offer in compromise in satisfaction of a final tax liability shall not be subject to administrative appeal or judicial review.

(g) (1) Offers for liabilities with a fraud or evasion penalty shall require a minimum offer of the unpaid tax and fraud or evasion penalty.

(2) The minimum offer may be waived if it can be shown that the taxpayer making the offer was not the person responsible for perpetrating the fraud or evasion. This authorization to waive only applies to partnership accounts where the intent to commit fraud or evasion can be clearly attributed to a partner of the taxpayer.

(h) When an offer in compromise is either accepted or rejected, or the terms and conditions of a compromise agreement are fulfilled, the board shall notify the taxpayer in writing. In the event an offer is rejected, the amount posted will either be applied to the liability or refunded, at the discretion of the taxpayer.

(i) When more than one taxpayer is liable for the debt, such as with spouses or partnerships or other business combinations, including, but not limited to, taxpayers who are liable through dual determination or successor s liability, the acceptance of an offer in compromise from one liable taxpayer shall reduce the amount of the liability of the other taxpayers by the amount of the accepted offer.

(j) Whenever a compromise of tax or penalties or total tax and penalties in excess of five hundred dollars ($500) is approved, there shall be placed on file for at least one year in the office of the executive director of the board a public record with respect to that compromise. The public record shall include all of the following information:

(1) The name of the taxpayer.

(2) The amount of unpaid tax and related penalties, additions to tax, interest, or other amounts involved.

(3) The amount offered.

(4) A summary of the reason why the compromise is in the best interest of the state.

The public record shall not include any information that relates to any trade secrets, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the taxpayer or violate the confidentiality provisions of Section 32455. A list shall not be prepared and releases shall not be distributed by the board in connection with these statements.

(k) A compromise made under this section may be rescinded, all compromised liabilities may be reestablished, without regard to any statute of limitations that otherwise may be applicable, and no portion of the amount offered in compromise refunded, if either of the following occurs:

(1) The board determines that a person did any of the following acts regarding the making of the offer:

(A) Concealed from the board property belonging to the estate of a taxpayer or other person liable for the tax.

(B) Received, withheld, destroyed, mutilated, or falsified a book, document, or record, or made a false statement, relating to the estate or financial condition of the taxpayer or other person liable for the tax.

(2) The taxpayer fails to comply with any of the terms and conditions relative to the offer.

(l) A person who, in connection with an offer or compromise under this section, or offer of that compromise to enter into that agreement, willfully does either of the following shall be guilty of a felony and, upon conviction, shall be fined not more than fifty thousand dollars ($50,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both, together with the costs of investigation and prosecution:

(1) Conceals from an officer or employee of this state property belonging to the estate of a taxpayer or other person liable in respect of the tax.

(2) Receives, withholds, destroys, mutilates, or falsifies a book, document, or record, or makes a false statement, relating to the estate or financial condition of the taxpayer or other person liable in respect of the tax.

(m) For purposes of this section, person means the taxpayer, a member of the taxpayer s family, a corporation, agent, fiduciary, or representative of, or another individual or entity acting on behalf of, the taxpayer, or another corporation or entity owned or controlled by the taxpayer, directly or indirectly, or that owns or controls the taxpayer, directly or indirectly.

(n) This section shall become operative on January 1, 2018.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 577) by Stats. 2012, Ch. 285, Sec. 8. Effective January 1, 2013. Section operative January 1, 2018, by its own provisions.)



32472

(a) The board shall release any levy or notice to withhold issued pursuant to this part on any property in the event that the expense of the sale process exceeds the liability for which the levy is made.

(b) The Taxpayers Rights Advocate may order the release of any levy or notice to withhold issued pursuant to this part or, within 90 days from the receipt of funds pursuant to a levy or notice to withhold, order the return of any amount up to one thousand five hundred dollars ($1,500) of moneys received, upon his or her finding that the levy or notice to withhold threatens the health or welfare of the taxpayer or his or her spouse and dependents or family.

(c) The board shall not sell any seized property until it has first notified the taxpayer in writing of the exemptions from levy under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure.

(d) This section shall not apply to the seizure of any property as a result of a jeopardy assessment.

(Amended by Stats. 1995, Ch. 555, Sec. 49. Effective January 1, 1996.)



32472.1

(a) Except in any case where the board finds collection of the tax to be in jeopardy, if any property has been levied upon, the property or the proceeds from the sale of the property shall be returned to the taxpayer if the board determines any one of the following:

(1) The levy on the property was not in accordance with the law.

(2) The taxpayer has entered into and is in compliance with an installment payment agreement pursuant to Section 32389 to satisfy the tax liability for which the levy was imposed, unless that or another agreement allows for the levy.

(3) The return of the property will facilitate the collection of the tax liability or will be in the best interest of the state and the taxpayer.

(b) Property returned under paragraphs (1) and (2) of subdivision (a) is subject to the provisions of Section 32474.

(Added by Stats. 1999, Ch. 929, Sec. 27. Effective January 1, 2000.)



32473

Exemptions from levy under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure shall be adjusted for purposes of enforcing the collection of debts under this part to reflect changes in the California Consumer Price Index whenever the change is more than 5 percent higher than any previous adjustment.

(Amended by Stats. 1993, Ch. 589, Sec. 162. Effective January 1, 1994.)



32474

(a) A taxpayer may file a claim with the board for reimbursement of bank charges and any other reasonable third-party check charge fees incurred by the taxpayer as the direct result of an erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action by the board. Bank and third-party charges include a financial institution s or third party s customary charge for complying with the levy or notice to withhold instructions and reasonable charges for overdrafts that are a direct consequence of the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action. The charges are those paid by the taxpayer and not waived or reimbursed by the financial institution or third party. Each claimant applying for reimbursement shall file a claim with the board that shall be in a form as may be prescribed by the board. In order for the board to grant a claim, the board shall determine that both of the following conditions have been satisfied:

(1) The erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action was caused by board error.

(2) Prior to the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action, the taxpayer responded to all contacts by the board and provided the board with any requested information or documentation sufficient to establish the taxpayer s position. This provision may be waived by the board for reasonable cause.

(b) Claims pursuant to this section shall be filed within 90 days from the date the bank and third-party charges were incurred by the taxpayer. Within 30 days from the date the claim is received, the board shall respond to the claim. If the board denies the claim, the taxpayer shall be notified in writing of the reason or reasons for the denial of the claim.

(Amended by Stats. 2013, Ch. 253, Sec. 4. Effective January 1, 2014.)



32475

(a) At least 30 days prior to the filing or recording of liens under Chapter 14 (commencing with Section 7150) or Chapter 14.5 (commencing with Section 7220) of Division 7 of Title 1 of the Government Code, the board shall mail to the taxpayer a preliminary notice. The notice shall specify the statutory authority of the board for filing or recording the lien, indicate the earliest date on which the lien may be filed or recorded, and state the remedies available to the taxpayer to prevent the filing or recording of the lien. In the event tax liens are filed for the same liability in multiple counties, only one preliminary notice shall be sent.

(b) The preliminary notice required by this section shall not apply to jeopardy determinations issued under Article 5 (commencing with Section 32311) of Chapter 6.

(c) If the board determines that filing a lien was in error, it shall mail a release to the taxpayer and the entity recording the lien as soon as possible, but no later than seven days, after this determination and receipt of lien recording information. The release shall contain a statement that the lien was filed in error. In the event the erroneous lien is obstructing a lawful transaction, the board shall immediately issue a release of lien to the taxpayer and the entity recording the lien.

(d) When the board releases a lien erroneously filed, notice of that fact shall be mailed to the taxpayer and, upon the request of the taxpayer, a copy of the release shall be mailed to the major credit reporting companies in the county where the lien was filed.

(e) The board may release or subordinate a lien if the board determines that the release or subordination will facilitate the collection of the tax liability or will be in the best interest of the state and the taxpayer.

(Amended by Stats. 2006, Ch. 538, Sec. 629. Effective January 1, 2007.)



32476

(a) If any officer or employee of the board recklessly disregards board-published procedures, a taxpayer aggrieved by that action or omission may bring an action for damages against the State of California in superior court.

(b) In any action brought under subdivision (a), upon finding of liability on the part of the State of California, the state shall be liable to the plaintiff in an amount equal to the sum of all of the following:

(1) Actual and direct monetary damages sustained by the plaintiff as a result of the actions or omissions.

(2) Reasonable litigation costs including any of the following:

(A) Reasonable court costs.

(B) Prevailing market rates for the kind or quality of services furnished in connection with any of the following:

(i) The reasonable expenses of expert witnesses in connection with the civil proceeding, except that no expert witness shall be compensated at a rate in excess of the highest rate of compensation for expert witnesses paid by the State of California.

(ii) The reasonable cost of any study, analysis, engineering report, test, or project that is found by the court to be necessary for the preparation of the party s case.

(iii) Reasonable fees paid or incurred for the services of attorneys in connection with the civil proceeding, except that those fees shall not be in excess of seventy-five dollars ($75) per hour unless the court determines that an increase in the cost of living or a special factor, such as the limited availability of qualified attorneys for the proceeding, justifies a higher rate.

(c) In the awarding of damages under subdivision (b), the court shall take into consideration the negligence or omissions, if any, on the part of the plaintiff which contributed to the damages.

(d) Whenever it appears to the court that the taxpayer s position in the proceeding brought under subdivision (a) is frivolous, the court may impose a penalty against the plaintiff in an amount not to exceed ten thousand dollars ($10,000). A penalty so imposed shall be paid upon notice and demand from the board and shall be collected as a tax imposed under this part.

(Added by Stats. 1992, Ch. 438, Sec. 8. Effective January 1, 1993.)









CHAPTER 10. Disposition of Proceeds

32501

All taxes, interest, and penalties imposed and all amounts of tax required to be paid to the State under this part shall be paid to the board in the form of remittances payable to the State Board of Equalization of the State of California. The board shall transmit the payments to the State Treasurer to be deposited in the State Treasury to the credit of the Alcohol Beverage Control Fund.

(Added by Stats. 1955, Ch. 1842.)



32502

The money in the fund shall, upon order of the Controller, be drawn therefrom for refunds under this part or be transferred to the General Fund of the State.

(Added by Stats. 1955, Ch. 1842.)






CHAPTER 11. Violations

32551

Any person who knowingly or wilfully files a false tax return with the board, and any person who refuses to permit the board or any of its representatives to make any inspection or examination for which provision is made in this part, or who fails to keep books of account as prescribed by the board, or who fails to preserve such books for the inspection of the board for such time as the board deems necessary, or who alters, cancels, or obliterates entries in such books of account for the purpose of falsifying the records of sales of alcoholic beverages made under this part, is guilty of a misdemeanor and shall be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), or by imprisonment in the county jail for not less than one month nor more than six months, or by both such fine and imprisonment.

(Added by Stats. 1955, Ch. 1842.)



32552

Any person who wilfully evades or attempts in any manner to evade or defeat the payment of the excise tax imposed by this part is guilty of a felony.

(Added by Stats. 1955, Ch. 1842.)



32553

Any person who diverts or conspires with others to divert for beverage use any alcohol or other distilled spirits or wine sold tax free for use in the trades, professions, or industries is guilty of a felony.

(Added by Stats. 1955, Ch. 1842.)



32554

Every person convicted for a violation of any of the provisions of this part for which another penalty or punishment is not specifically provided for in this part is guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 374. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



32555

Every person convicted of a felony for a violation of any of the provisions of this part for which another punishment is not specifically provided for in this part shall be punished by a fine of not more than ten thousand dollars ($10,000) or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both such fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 578. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



32556

Any prosecution for violation of any of the penal provisions of this part shall be instituted within three years after the commission of the offense, or within two years after the violation is discovered, whichever is later.

(Amended by Stats. 1986, Ch. 1361, Sec. 36.)



32557

Any person who knowingly possesses, keeps, stores, or retains for the purpose of sale, or sells or offers to sell, any container or containers of alcoholic beverage with a tax value greater than five hundred dollars ($500) where the taxes imposed under this part have not been paid is guilty of a misdemeanor.

(Added by Stats. 1996, Ch. 1087, Sec. 47.5. Effective January 1, 1997.)









PART 15. SUBSCRIPTION TELEVISION

35001

For the purposes of this part, the following terms, phrases, words, and their derivations shall have the following meanings unless otherwise indicated by the context:

(a) Local agency shall mean a county, a city (whether general law or chartered city) and a city and county. For the purpose of applying Section 35003, the term local agency when used in reference to a county includes only unincorporated areas of such county.

(b) Subscription televison shall mean closed circuit television which is provided to and can be received only by subscribers. The provisions of this part shall not apply to community antenna television systems, hotel or apartment antenna systems, or educational television systems, whether closed or open circuit.

(c) Subscription television business shall mean the business of operating and providing subscription television to subscribers by the use of wires, lines, coaxial cables, wave guides or other tangible conduits of communication for the transmission to subscribers of television and music, including connecting the establishments of subscribers, or causing such establishments to be connected, with such communication conduits; provided, however, that this part shall not apply to a telephone or telegraph corporation subject to regulation by the Public Utilities Commission of the State of California when such telephone or telegraph corporation furnishes channels for the transmission of subscription television programs by a subscription television corporation.

(d) Subscription television corporation shall mean a person, firm, partnership or corporation owning, controlling, operating or managing a subscription television business.

(e) Subscriber shall mean any person, firm, partnership, corporation or other public or private entity agreeing to receive subscription television.

(f) Total gross receipts shall mean any and all compensation and other consideration in any form whatever received directly or indirectly by a subscription television corporation or sponsors. Total gross receipts shall not include any taxes on the services furnished by a subscription television corporation imposed directly on subscribers, or any fees payable pursuant to Section 35003 to the State or any local agency, and collected from subscribers by such subscription television corporation.

(Added by Stats. 1963, 1st Ex. Sess., Ch. 5.)



35002

A subscription television corporation shall have authority to engage in the subscription television business in this State and within all or part of any local agency, local agencies, or combinations thereof, and in connection therewith to connect the establishments of subscribers, or to cause such establishments to be connected, with communication conduits by erecting, installing, constructing, repairing, replacing, reconstructing, maintaining and retaining such poles, wires, cables, conductors, ducts, conduits, vaults, manholes, amplifiers, appliances, attachments and other property as may be necessary for such purpose, in, on, over, along and across any public street, road, highway or freeway or in, on, over, along and across any of the waters within this State in such manner and at such points as not to incommode the public use of the street, road, highway or freeway or to interrupt the navigation of the waters.

(Added by Stats. 1963, 1st Ex. Sess., Ch. 5.)



35003

(a) Each subscription television corporation shall pay quarterly to the State one percent (1%) of the total gross receipts received in such quarter by such subscription television corporation. All amounts required to be paid to the State under this subdivision shall be paid to the State Board of Equalization.

(b) In addition thereto such subscription television corporation shall pay to each local agency within which it is conducting operations one percent (1%) of the total gross receipts received in such quarter by such subscription television corporation from subscribers or sponsors whose establishments at which subscription television was provided were within such local agency at the time such revenues were received. The quarterly payments to a local agency required by this subdivision are in lieu of all other taxes or fees imposed by the local agency receiving the payments upon the subscription television corporation for the privilege of exercising any franchise or engaging in business. The State Board of Equalization shall collect any amount required to be paid to a local agency under this subdivision, and shall transmit to the local agency involved the amount so collected as promptly as feasible.

(c) The State Board of Equalization shall enforce the provisions of this part and shall adopt such reasonable rules and regulations as they may deem necessary or proper to provide for and facilitate the making and reporting of payments provided for in this section. At all reasonable times the State Board of Equalization may examine all records kept or maintained by such subscription television corporation or under its control which treat of the operations, affairs, property or transactions of the corporation with respect thereto.

(Added by Stats. 1963, 1st Ex. Sess., Ch. 5.)






PART 18.5. TIMBER YIELD TAX

CHAPTER 1. General Provisions and Definitions

38101

This part is known and may be cited as the Timber Yield Tax Law.

(Added by Stats. 1976, Ch. 176.)



38101.5

(a) The Legislature finds and declares that the forest resources and timberlands of the state are among the most valuable of the natural renewable resources of the state and that there is great concern throughout the state relating to their protection, restoration, and utilization.

(b) The Legislature further finds and declares that the forest resources and timberlands of the state produce timber and other forest products, recreational opportunities, regional economic vitality, employment opportunities, and aesthetic enjoyment while providing watershed protection and maintaining fisheries and wildlife.

(c) The Legislature further finds and declares that it is the policy of this state to encourage prudent and responsible forest resource management calculated to serve the public s need for timber and other forest products, while giving consideration to the public s need for watershed protection, fisheries and wildlife, employment opportunities, regional economic vitality, and recreational opportunities alike in this and future generations.

(d) The Legislature further finds that it is not the intent of the Legislature by the enactment of this part to take private property for public use without payment of just compensation in violation of the California and United States Constitutions.

(Added by Stats. 1990, Ch. 1600, Sec. 5.)



38102

Except where the context otherwise requires, the definitions in this chapter govern the construction of this part.

(Added by Stats. 1976, Ch. 176.)



38103

Timber means trees of any species maintained for eventual harvest for forest products purposes, whether planted or of natural growth, standing or down, including Christmas trees, on privately or publicly owned land, but does not mean nursery stock.

(Added by Stats. 1976, Ch. 176.)



38103.1

Timberland means privately or publicly owned land which is devoted to and used for growing and harvesting timber, or for growing and harvesting timber and compatible uses, and which is capable of growing an average annual volume of wood fiber of at least 15 cubic feet per acre.

(Added by Stats. 1976, Ch. 176.)



38104

Timber owner means any person who owns timber immediately prior to felling or the first person who acquires either the legal title or beneficial title to timber after it has been felled from land owned by a federal agency or any other person or agency or entity exempt from property taxation under the Constitution or laws of the United States or under the Constitution or laws of the State of California. Timber owner includes any person who owns or acquires legal title or beneficial title to downed timber in this state.

Timber owner also includes the seller of timber located on land owned by that seller if the timber sales agreement, contract, or other document provides for the payment of the purchase price on the basis of actual timber volume scaled and does not contain a passage of title clause.

(Amended by Stats. 1981, Ch. 947, Sec. 15.)



38105

Rate adjustment county means the following counties: Alpine, Del Norte, El Dorado, Glenn, Humboldt, Lassen, Mendocino, Modoc, Nevada, Placer, Plumas, Shasta, Sierra, Siskiyou, Tehama, Trinity, and Yuba.

(Added by Stats. 1976, Ch. 176.)



38106

Person includes any individual, firm, partnership, joint venture, association, social club, fraternal organization, corporation, limited liability company, estate, trust, business trust, receiver, trustee, syndicate, this state, any county, city and county, municipality, district, or other political subdivision of the state, or any other group or combination acting as a unit.

(Amended by Stats. 1994, Ch. 1200, Sec. 71. Effective September 30, 1994.)



38108

Scaling date means the date when the quantity of timber harvested, by species, is first definitely determined.

Except for national forest timber, the scaling date shall be no later than the date of delivery of the felled trees to the storage or wood-processing area, whichever is first, or an alternative approved by the board. For national forest timber, the definitely determined timber volume included in forest service, United States Department of Agriculture, billing statements to timber sale contract holders, or an alternative approved by the board after a public hearing, shall be the basis for tax payment.

(Amended by Stats. 1981, Ch. 714, Sec. 426.)



38109

Immediate harvest value means the amount that each species or subclassification of timber would sell for on the stump at a voluntary sale made in the ordinary course of business for purposes of immediate harvest. Such immediate harvest values shall be expressed in terms of amount to the nearest dollar per thousand board feet, net Scribner Decimal C log rule, or other unit of measure chosen by the board, and shall be determined in a manner which makes reasonable and adequate allowances for age, size, quality, costs of removal, accessibility to point of conversion, market conditions and all other relevant factors as determined by the board.

For the purposes of this section, the immediate harvest value of Christmas trees shall be the sale price of the Christmas trees in quantities of 100 trees or more in the market area nearest to the place where the trees are cut.

Prior to December 31, 1976, and periodically thereafter as determined by the board, the board in consultation with the Timber Advisory Committee and with the California Division of Forestry and after public hearings, shall adopt rules and regulations establishing a standard unit of measure and establishing conversion factors which convert prevalent units of measure in use in California to Scribner Decimal C log rule or other unit of measure chosen as a standard.

(Added by Stats. 1976, Ch. 176.)



38110

Yield tax means the dollar amount derived by multiplying the net volume of harvested timber by the appropriate immediate harvest value per unit and by the yield tax rate.

(Added by Stats. 1976, Ch. 176.)






CHAPTER 2. Imposition of the Tax

38115

A timber yield tax is hereby imposed on every timber owner who harvests his timber or causes it to be harvested on or after April 1, 1977, and on every timber owner of felled or downed timber who acquires title to such felled or downed timber in this state from an exempt person or agency described in Section 38104 on or after that date, and on every person who, without authorization, intentionally or unintentionally harvests or causes to be harvested timber owned by another, at the rate of 6 percent of the total immediate harvest value of that timber or at such other rate as may be fixed pursuant to Chapter 3 (commencing with Section 38202) of this part. The immediate harvest value shall be determined as of the scaling date.

(Amended by Stats. 1981, Ch. 947, Sec. 16.)



38116

(a) Subject to the limitation in subdivision (b), there is exempted from the tax imposed by this part timber whose immediate harvest value is so low that, if not exempt, the tax on the timber would amount to less than the cost of administering and collecting the tax, as determined by the board by rule. The board, after consultation with the Timber Advisory Committee, shall establish by rule the level at which the tax that would apply is less than the cost to administer and collect the tax.

(b) The board shall have no authority to exempt timber with an estimated immediate harvest value of more than three thousand dollars ($3,000).

(Added by Stats. 1998, Ch. 591, Sec. 9. Effective January 1, 1999.)






CHAPTER 3. Determination of Rates

38202

During December, 1978, and December of each subsequent year, after public hearings, the board shall adjust the yield tax rate to the nearest one-tenth of 1 percent in the same proportion that the average rate of general property taxation in the rate adjustment counties in the current tax year differs from the average rate of general property taxation in the rate adjustment counties in the preceding tax year. The board shall compute the average rate of general property taxation in the rate adjustment counties by (a) adding the county, city, school district, and other general taxes, but not the special taxes on intangibles, aircraft, or any other property, which is subject to a uniform statewide tax rate, nor special assessments, and (b) dividing the amount obtained by the total assessed valuation in the rate adjustment counties, exclusive of the homeowners and business inventory exemptions, as shown by the county tax rolls for the same year.

Total assessed valuation, as used in this section, does not include the assessment of property which is subject to a uniform statewide tax rate.

Special assessment as used in this section, means any amount levied solely against land or land and improvements.

When calculating the yield tax rate for the 1981 82 fiscal year, the 1980 81 average rate of general property taxation should first be divided by four.

(Amended by Stats. 1981, Ch. 261, Sec. 23.)



38203

On or before December 31, 1978, and on or before December 31 of each year thereafter, the board shall certify to the Director of Finance and to the Legislature the rate determined pursuant to Section 38202, and such rate shall be the yield tax rate applied under Section 38115 for the 12-month period beginning on the next succeeding January 1.

(Added by Stats. 1976, Ch. 176.)



38204

(a) On or before December 31, 1976, and periodically thereafter as determined by the board, the board after consultation with the Timber Advisory Committee and after public hearings held pursuant to the Administrative Procedure Act, shall designate areas containing timber having similar growing, harvesting, and marketing conditions to be used as timber value areas for the preparation and application of immediate harvest values. The board may designate areas for timber standing on lands owned by local agencies and on timberland as defined in Section 51104 of the Government Code and designate separate areas for timber standing on national forest lands owned by the United States government. On or before March 1, 1977, for timber harvested between April 1 and December 31, 1977, and on or before December 31, 1977, and on June 30 and December 31 of each year thereafter for timber harvested during the succeeding two calendar quarters, the board, after consultation with the Timber Advisory Committee, shall estimate the immediate harvest values of each species or subclassification of timber within those areas as of the initial date of the period. These values shall be determined under rules adopted pursuant to the Administrative Procedure Act from the best evidence available, including (1) gross proceeds from sales on the stump of similar timber of like quality and character at similar locations, or (2) gross proceeds from sales of logs, or of finished products, adjusted to reflect only the portion of those proceeds attributable to value on the stump immediately prior to harvest, or a combination of (1) and (2), and shall be determined in a manner that makes reasonable allowance for differences in age, size, quality, cost of removal, accessibility to point of conversion, market conditions and other relevant factors.

(b) The board, either on its own motion after consultation with the Timber Advisory Committee or in response to application from a timber owner, may modify the immediate harvest values to reflect material changes in timber values that result from fire, blowdown, ice storm, flood, disease, insect damage or other cause, for any area or part thereof in which damaged timber is located. The board shall specify any additional accounting or other requirements to be complied with in reporting and paying the tax on that timber.

(Amended by Stats. 1994, Ch. 1222, Sec. 16. Effective January 1, 1995.)






CHAPTER 4.5. Registration

38351

Every person who owns timber subject to a timber harvest plan, every person who is required to file a notice of timber operations with the State Forester, every person who owns timber maintained for eventual harvest as Christmas trees, and every person who is the first person who acquires either legal title or beneficial title to downed timber or timber after it has been felled from land owned by a federal agency or any other person or agency or entity exempt from state taxation under the Constitution or laws of the United States or under the Constitution or laws of the State of California, shall register with the board giving such information as the board may require.

(Amended by Stats. 1991, Ch. 646, Sec. 9.)






CHAPTER 5. Determinations

ARTICLE 1. Returns and Payments

38401

The taxes imposed by this part are due and payable to the board quarterly on or before the last day of the month next succeeding each quarterly period in which the scaling date for the timber harvested occurs.

(Added by Stats. 1976, Ch. 176.)



38402

On or before the last day of the month following each calendar quarter, a return for the preceding quarterly period shall be filed with the board in such form as the board may prescribe. The return shall include the following information with respect to timber harvested by the timber owner in the preceding calendar quarter: the volume harvested and the number of Christmas trees cut; the quarter the timber was harvested and the quarter the Christmas trees were cut; the date or dates the timber was scaled; the species; and any other information deemed necessary by the board for the administration of this part. At the assessor s request, the board shall provide copies of these returns to the assessor of the county from which the timber was harvested.

(Amended by Stats. 1983, Ch. 1281, Sec. 46. Effective September 30, 1983.)



38403

The person required to file the return shall deliver the return together with a remittance of the amount of the tax due to the office of the board.

(Added by Stats. 1976, Ch. 176.)



38404

The board if it deems it necessary in order to insure payment to or facilitate the collection by the state of the amount of taxes, may require returns and payment of the amount of taxes for quarterly periods other than calendar quarters, or for other than quarterly periods.

(Added by Stats. 1976, Ch. 176.)



38405

The board for good cause may extend for not to exceed one month the time for making any return or paying any amount required to be paid under this part. The extension may be granted at any time provided a request therefor is filed with the board within or prior to the period for which the extension may be granted.

Any person to whom an extension is granted shall pay, in addition to the tax, interest at the adjusted annual rate established pursuant to Section 19521 from the date on which the tax would have been due without the extension until the date of payment.

(Amended by Stats. 1996, Ch. 1087, Sec. 48. Effective January 1, 1997.)






ARTICLE 2. Deficiency Determinations

38411

If the board is not satisfied with the return or returns of the tax or the amount of tax required to be paid to the state by any person, it may compute and determine the amount required to be paid upon the basis of the facts contained in the return or returns or upon the basis of any information within its possession or that may come into its possession. One or more deficiency determinations may be made of the amount due for one or for more than one period.

(Added by Stats. 1976, Ch. 176.)



38412

The amount of the determination, exclusive of penalties, shall bear interest at the adjusted annual rate established pursuant to Section 19521 from the last day of the month following the quarterly period for which the amount or any portion thereof should have been returned until the date of payment.

(Amended by Stats. 1996, Ch. 1087, Sec. 49. Effective January 1, 1997.)



38413

In making a determination the board may offset overpayments for a period or periods, together with interest on the overpayments, against underpayments for another period or periods, against penalties, and against the interest on the underpayments. The interest on underpayments and overpayments shall be computed in the manner set forth in Sections 38451 and 38606.

(Added by Stats. 1976, Ch. 176.)



38414

If any part of the deficiency for which a deficiency determination is made is due to negligence or intentional disregard of this part or authorized rules and regulations, a penalty of 10 percent of the amount of the determination shall be added thereto.

(Added by Stats. 1976, Ch. 176.)



38415

If any part of the deficiency for which a deficiency determination is made is due to fraud or an intent to evade this part or authorized rules and regulations, a penalty of 25 percent of the amount of the determination shall be added thereto.

(Added by Stats. 1976, Ch. 176.)



38416

The board shall give to the person written notice of its determination. The notice shall be placed in a sealed envelope, with postage paid, addressed to the person at his or her address as it appears in the records of the board. The giving of notice shall be deemed complete at the time of the deposit of the notice in the United States Post Office, or a mailbox, subpost office, substation, or mail chute or other facility regularly maintained or provided by the United States Postal Service, without extension of time for any reason. In lieu of mailing, a notice may be served personally by delivering it to the person to be served and service is complete at the time of delivery. Personal service to a corporation may be made by delivery of a notice to any person designated in the Code of Civil Procedure to be served for the corporation with summons and complaint in a civil action.

(Repealed and added by Stats. 1987, Ch. 498, Sec. 26.)



38417

Except in the case of fraud, intent to evade this part or authorized rules and regulations, or failure to make a return, every notice of a deficiency determination shall be mailed within three years after the last day of the calendar month following the quarterly period for which the amount is proposed to be determined or within three years after the return is filed, whichever period expires the later. In the case of failure to make a return, every notice of determination shall be mailed within eight years after the last day of the calendar month following the quarterly period for which the amount is proposed to be determined.

(Added by Stats. 1976, Ch. 176.)



38418

In the case of a deficiency arising under this part during the lifetime of a decedent, a notice of deficiency determination shall be mailed within four months after written request therefor, in the form required by the board, by the fiduciary of the estate or trust or by any other person liable for the tax or any portion thereof.

(Added by Stats. 1976, Ch. 176.)



38419

If before the expiration of the time prescribed in Section 38417 for the mailing of a notice of deficiency determination the taxpayer has consented in writing to the mailing of the notice after such time, the notice may be mailed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(Added by Stats. 1976, Ch. 176.)






ARTICLE 3. Determinations if No Return Made

38421

If any person fails to make a return, the board shall make an estimate of the amount of the total timber harvested by the person and the immediate harvest value of that timber. The estimate shall be made for the period or periods in respect to which the person failed to make a return and shall be based upon any information which is in the board s possession or may come into its possession. Upon the basis of this estimate the board shall compute and determine the amount required to be paid to the state, adding to the sum thus arrived at a penalty equal to 10 percent thereof. One or more determinations may be made for one or for more than one period. When a person discontinues activities subject to the tax, a determination may be made at any time thereafter, within the periods specified in Section 38417, as to liability arising out of the person s activities subject to the tax, irrespective of whether the determination is issued prior to the due date of the liability as otherwise specified in this part.

(Amended by Stats. 1981, Ch. 714, Sec. 428.)



38422

In making a deterimination the board may offset overpayments for a period or periods, together with interest on the overpayments, against underpayments for another period or periods, against penalties, and against the interest on the underpayments. The interest on underpayments and overpayments shall be computed in the manner set forth in Sections 38451 and 38606.

(Added by Stats. 1976, Ch. 176.)



38423

The amount of the determination, exclusive of penalties, shall bear interest at the adjusted annual rate established pursuant to Section 19521 from the last day of the month following the quarterly period for which the amount or any portion thereof should have been returned until the date of payment.

(Amended by Stats. 1996, Ch. 1087, Sec. 50. Effective January 1, 1997.)



38424

If the failure of any person to file a return is due to fraud or an intent to evade this part or rules and regulations, a penalty of 25 percent of the amount required to be paid by the person, exclusive of penalties, shall be added thereto in addition to the 10 percent penalty provided in Section 38421.

(Added by Stats. 1976, Ch. 176.)



38425

Promptly after making its determination the board shall give to the person written notice of the estimate, determination, and penalty, the notice to be served personally or by mail in the manner prescribed for service of notice of a deficiency determination.

(Added by Stats. 1976, Ch. 176.)






ARTICLE 4. Jeopardy Determinations

38431

If the board believes that the collection of any tax or any amount of tax required to be collected and paid to the state or of any determination will be jeopardized by delay, it shall thereupon make a determination of the tax or amount of tax required to be collected, noting that fact upon the determination. The amount determined is immediately due and payable.

(Added by Stats. 1976, Ch. 176.)



38432

If the amount specified in the determination is not paid within 10 days after service of notice thereof upon the person against whom the determination is made, the amount becomes final at the expiration of the 10 days, and the delinquency penalty and the interest provided in Section 38451 shall attach to the amount of the tax or the amount of the tax required to be collected, unless a petition for redetermination is filed within the 10 days.

(Amended by Stats. 1987, Ch. 498, Sec. 27.)



38433

The person against whom a jeopardy determination is made may petition for the redetermination thereof pursuant to Article 5 of this chapter. He shall, however, file the petition for redetermination with the board within 10 days after the service upon him of notice of the determination. The person shall also within the 10-day period deposit with the board such security as it may deem necessary to insure compliance with this part. The security may be sold by the board in the manner prescribed by Section 38501.

(Added by Stats. 1976, Ch. 176.)



38434

Any notice required by this article shall be served personally or by mail in the manner prescribed for service of notice of a deficiency determination.

(Added by Stats. 1976, Ch. 176.)



38435

In accordance with those rules and regulations as the board may prescribe, the person against whom a jeopardy determination is made may apply for an administrative hearing for one or more of the following purposes:

(a) To establish that the determination is excessive.

(b) To establish that the sale of property that may be seized after issuance of the jeopardy determination or any part thereof shall be delayed pending the administrative hearing because the sale would result in irreparable injury to the person.

(c) To request the release of all or a part of the property to the person.

(d) To request a stay of collection activities.

The application shall be filed within 30 days after service of the notice of jeopardy determination and shall be in writing and state the specific factual and legal grounds upon which it is founded. No security need be posted to file the application and to obtain this hearing. However, if the person does not deposit within the 10-day period prescribed in Section 38433, such security as the board may deem necessary to ensure compliance with this part, the filing of the application shall not operate as a stay of collection activities, except the sale of property seized after issuance of the jeopardy determination. Upon a showing of good cause for failure to file a timely application for an administrative hearing, the board may allow a filing of this application and grant the person an administrative hearing. The filing of an application pursuant to this section shall not affect provisions of Section 38432 relating to the finality date of the determination or to penalty or interest.

(Added by Stats. 1987, Ch. 498, Sec. 28.)






ARTICLE 5. Redeterminations

38441

Any person against whom a determination is made under Articles 2 or 3 of this chapter or any person directly interested may petition for a redetermination within 30 days after service upon the person of notice thereof. If a petition for redetermination is not filed within the 30-day period, the detemination becomes final at the expiration of the period.

(Added by Stats. 1976, Ch. 176.)



38442

Every petition for redetermination shall be in writing and shall state the specific grounds upon which the petition is founded. The petition may be amended to state additional grounds at any time prior to the date on which the board issues its order or decision upon the petitioner for redetermination.

(Added by Stats. 1976, Ch. 176.)



38443

If a petition for redetermination is filed within the 30-day period, the board shall reconsider the determination and, if the person has so requested in his petition, shall grant the person an oral hearing and shall give him 10 days notice of the time and place of the hearing. The board may continue the hearing from time to time as may be necessary.

(Added by Stats. 1976, Ch. 176.)



38444

The board may decrease or increase the amount of the determination before it becomes final, but the amount may be increased only if a claim for the increase is asserted by the board at or before the hearing. Unless the penalty imposed by Section 38415 or Section 38424 applies to the amount of the determination as originally made or as increased, the claim for increase must be asserted within eight years after the last day of the calendar month following the quarterly period for which the increase is asserted.

(Added by Stats. 1976, Ch. 176.)



38445

The order or decision of the board upon a petition for redetermination becomes final 30 days after service upon the petitioner of notice thereof.

(Added by Stats. 1976, Ch. 176.)



38446

All determinations made by the board under Articles 2 or 3 of this chapter are due and payable at the time they become final. If they are not paid when due and payable, a penalty of 10 percent of the amount of the determination, exclusive of interest and penalties, shall be added thereto.

(Added by Stats. 1976, Ch. 176.)



38447

Any notice required by this article shall be served personally or by mail in the manner prescribed for service of notice of a deficiency determination.

(Added by Stats. 1976, Ch. 176.)






ARTICLE 6. Interest and Penalties

38451

Any person who fails to pay any tax to the state or any amount of tax required to be collected and paid to the state, except amounts of determinations made by the board under Articles 2 or 3 of this chapter, within the time required shall pay a penalty of 10 percent of the tax or amount of the tax, in addition to the tax or the amount of tax, plus interest at the adjusted annual rate established pursuant to Section 19521 from the date on which the tax or the amount of tax required to be collected became due and payable to the state until the date of payment.

(Amended by Stats. 1996, Ch. 1087, Sec. 51. Effective January 1, 1997.)



38452

(a) If the board finds that a person s failure to make a timely return or payment is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the penalty provided by Sections 38421 and 38451.

(b) Except as provided in subdivision (c), any person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(c) The board shall establish criteria that provides for efficient resolution of requests for relief pursuant to this section.

(Amended by Stats. 2000, Ch. 1052, Sec. 37.5. Effective January 1, 2001.)



38453

If the board finds that a person s failure to make a timely return or payment was due to a disaster, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the interest provided by Sections 38405, 38423, and 38451.

Any person seeking to be relieved of the interest shall file with the board a statement under penalty of perjury setting forth the facts upon which he bases his claim for relief.

(Added by Stats. 1981, Ch. 947, Sec. 20.)



38454

(a) If the board finds that a person s failure to make a timely return or payment is due to the person s reasonable reliance on written advice from the board, the person may be relieved of the taxes imposed by this part and any penalty or interest added thereto.

(b) For purposes of this section, a person s failure to make a timely return or payment shall be considered to be due to reasonable reliance on written advice from the board, only if the board finds that all of the following conditions are satisfied:

(1) The person requested in writing that the board advise him or her whether a particular activity or transaction is subject to tax under this part. The specific facts and circumstances of the activity or transaction shall be fully described in the request.

(2) The board responded in writing to the person regarding the written request for advice, stating whether or not the described activity or transaction is subject to tax, or stating the conditions under which the activity or transaction is subject to tax.

(3) The liability for taxes applied to a particular activity or transaction which occurred before either of the following:

(A) Before the board rescinded or modified the advice so given, by sending written notice to the person of the rescinded or modified advice.

(B) Before a change in statutory or constitutional law, a change in the board s regulations, or a final decision of a court, which renders the board s earlier written advice no longer valid.

(c) Any person seeking relief under this section shall file with the board all of the following:

(1) A copy of the person s written request to the board and a copy of the board s written advice.

(2) A statement under penalty of perjury setting forth the facts on which the claim for relief is based.

(3) Any other information which the board may require.

(d) Only the person making the written request shall be entitled to rely on the board s written advice to that person.

(Added by Stats. 1990, Ch. 987, Sec. 6.5.)



38454.5

(a) Under regulations prescribed by the board, if:

(1) A tax liability under this part was understated by a failure to file a return required to be filed under this part, by the omission of an amount properly includable therein, or by erroneous deductions or credits claimed on a return, and the understatement of tax liability is attributable to one spouse; or any amount of the tax reported on a return was unpaid and the nonpayment of the reported tax liability is attributable to one spouse.

(2) The other spouse establishes that he or she did not know of, and had no reason to know of, that understatement or nonpayment.

(3) Taking into account whether or not the other spouse significantly benefited directly or indirectly from the understatement or the nonpayment and taking into account all other facts and circumstances, it is inequitable to hold the other spouse liable for the deficiency in tax attributable to that understatement or nonpayment,

then the other spouse shall be relieved of liability for tax (including interest, penalties, and other amounts) to the extent that the liability is attributable to that understatement or nonpayment of tax.

(b) For purposes of this section, the determination of the spouse to whom items of understatement or nonpayment are attributable shall be made without regard to community property laws.

(c) This section shall apply to all calendar quarters subject to the provisions of this part, but shall not apply to any calendar quarter that is more than five years from the final date on the board-issued determination, five years from the return due date for nonpayment on a return, or one year from the first contact with the spouse making a claim under this section; or that has been closed by res judicata, whichever is later.

(d) For purposes of paragraph (2) of subdivision (a), reason to know means whether or not a reasonably prudent person would have had reason to know of the understatement or nonpayment.

(e) For purposes of this section, with respect to a failure to file a return or an omission of an item from the return, attributable to one spouse may be determined by whether a spouse rendered substantial service as a timber owner who harvests timber or causes it to be harvested, is first to acquire title to felled or downed timber from an exempt person or agency, or without authorization, harvests or causes to be harvested timber owned by another to which the understatement is attributable. If neither spouse rendered substantial services as a timber owner, then the attribution of applicable items of understatement shall be treated as community property. An erroneous deduction or credit shall be attributable to the spouse who caused that deduction or credit to be entered on the return.

(f) Under procedures prescribed by the board, if, taking into account all the facts and circumstances, it is inequitable to hold the other spouse liable for any unpaid tax or any deficiency (or any portion of either) attributable to any item for which relief is not available under subdivision (a), the board may relieve the other spouse of that liability.

(g) For purposes of this section, registered domestic partners, as defined in Section 297 of the Family Code, have the same rights, protections, and benefits as provided by this section, and are subject to the same responsibilities, obligations, and duties as imposed by this section, as are granted to and imposed upon spouses.

(h) The relief provided by this section shall apply retroactively to liabilities arising prior to the effective date of this section.

(Added by Stats. 2007, Ch. 342, Sec. 44. Effective January 1, 2008. Section applicable retroactively as prescribed in subd. (h) and clarified in Sec. 60 of Ch. 342.)



38455

(a) The board, in its discretion, may relieve all or any part of the interest imposed on a person by this part where the failure to pay tax is due in whole or in part to an unreasonable error or delay by an employee of the board acting in his or her official capacity.

(b) For purposes of this section, an error or delay shall be deemed to have occurred only if the person filed a timely report and no significant aspect of the error or delay is attributable to an act of, or a failure to act by, the taxpayer.

(c) Any person seeking relief under this section shall file with the board a statement under penalty of perjury setting forth the facts on which the claim for relief is based and any other information which the board may require.

(d) The board may grant relief only for interest imposed on tax liabilities that arise during taxable periods commencing on or after January 1, 2000.

(Amended by Stats. 2001, Ch. 251, Sec. 27. Effective January 1, 2002.)









CHAPTER 6. Collection of Taxes

ARTICLE 1. Security for Tax

38501

The board, whenever it deems it necessary to ensure compliance with this part, may require any person subject thereto, to place with it such security as the board may determine. Any security in the form of cash, government bonds, or insured deposits in banks or savings and loan institutions shall be held by the board in trust to be used solely in the manner provided by this section and Section 38565. The amount of the security shall be fixed by the board but, except as noted below, shall not be greater than twice the estimated average liability of persons filing returns for quarterly periods or three times the estimated average liability of persons required to file returns for monthly periods, determined in such manner as the board deems proper, or ten thousand dollars ($10,000), whichever amount is the lesser. The limitations herein provided apply regardless of the type of security placed with the board. The amount of the security may be increased or decreased by the board subject to the limitations herein provided. The board may sell the security at public auction if it becomes necessary to do so in order to recover any tax or any amount required to be collected, interest, or penalty due. Notice of the sale may be served upon the person who placed the security personally or by mail; if by mail, service shall be made in the manner prescribed for service of a notice of a deficiency determination and shall be addressed to the person at his or her address as it appears in the records of the board. Security in the form of a bearer bond issued by the United States or the State of California which has a prevailing market price may, however, be sold by the board at private sale at a price not lower than the prevailing market price thereof. Upon any sale any surplus above the amounts due shall be returned to the person who placed the security.

(Amended by Stats. 1991, Ch. 236, Sec. 16. Effective July 29, 1991.)



38502

(a) If any person is delinquent in the payment of the amount required to be paid by him or her or in the event a determination has been made against him or her which remains unpaid, the board may, not later than three years after the payment became delinquent or within 10 years after the last recording of an abstract under Section 38523 or the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, give notice thereof personally or by first-class mail to all persons, including any officer or department of the state or any political subdivision or agency of the state, having in its possession or under its control any credits or other personal property belonging to the delinquent, or person against whom a determination has been made which remains unpaid, or owing any debts to the delinquent or that person. In the case of any state officer, department, or agency, the notice shall be given to the officer, department, or agency prior to the time it presents the claim of the delinquent taxpayer to the Controller. After receiving the notice, the persons so notified shall neither transfer nor make any other disposition of the credits, other personal property, or debts in their possession or under their control at the time they receive the notice until the board consents to a transfer or disposition or until 60 days elapse after the receipt of the notice, whichever period expires earlier. All persons so notified shall forthwith, after receipt of the notice, advise the board of all those credits, other personal property, or debts in their possession, under their control, or owing by them.

(b) If the notice seeks to prevent the transfer or other disposition of a deposit in a bank or a state or federal savings and loan association or other credits or personal property in the possession or under the control of a bank or a state or federal savings and loan association, the notice to be mailed shall state the amount, interest, and penalty due from the person, and shall be delivered or mailed to the branch or office of the bank or the state or federal savings and loan association at which the deposit is carried or at which the credits or personal property is held. A bank, a state or federal savings and loan association, or a state or federal credit union withholding any deposit or other credits or personal property required to be withheld in which the delinquent taxpayer and another person or persons have an interest, or held in the name of a third party or parties in which the delinquent taxpayer is ultimately determined to have no interest, is not liable therefor to any of the persons who have an interest in the deposit or other credits or personal property unless the deposit or other credits or personal property is released or transferred to the delinquent taxpayer.

(c) In the case of a deposit or other credits or personal property for which the transfer or other disposition is prevented, the depository institution required to prevent transfer or other disposition shall send a notice by first-class mail to each person named on a deposit, other credits, or personal property included in the notice from the board, provided a current address for each person is available to the depository institution. This notice shall inform each person as to the reason for preventing transfer or disposition of the deposit or other credits or personal property, the amount thereof which is prevented from transfer or other disposition, and the date by which that amount is to be remitted to the board. An institution may assess the deposit or other credits or personal property of each person receiving this notice a reasonable service charge not to exceed three dollars ($3).

(d) Notwithstanding any other provision, with respect to a deposit in a bank or other credits or personal property in the possession or under the control of a bank or a state or federal savings and loan association, the aggregate amount of deposits, credits, or personal property to be withheld shall be an amount equal to two times the amount of the tax, interest, or penalty due from the person. If, during the effective period of the notice to withhold, any person so notified makes any transfer or disposition of the property or debts required to be withheld, to the extent of the value of the property or the amount of the debts thus transferred or paid, he or she shall be liable to the state for any indebtedness due under this part from the person with respect to whose obligation the notice was given if solely by reason of that transfer or disposition the state is unable to recover the indebtedness of the person with respect to whose obligation the notice was given.

(Repealed and added by Stats. 1987, Ch. 498, Sec. 30.)



38503

(a) Subject to the limitations in subdivisions (b) and (c), the board may, by notice of levy, served personally or by first-class mail, require all persons having in their possession, or under their control, any credits or other personal property belonging to a timber owner liable for any amount under this part to withhold from those credits or other personal property the amount of any tax, interest, or penalties due from that timber owner, or the amount of any liability incurred by him or her under this part, and to transmit the amount withheld to the board at those times as it may designate.

(b) The person served shall continue to withhold pursuant to the notice of levy until the amount specified in the notice, including accrued interest, has been paid in full, until the notice is withdrawn, or until one year from the date the notice is received, whichever occurs first.

(c) The amount required to be withheld is the lesser of the following:

(1) The amount due stated on the notice.

(2) The amount of each payment due or becoming due to the timber owner during the period of the levy.

(d) For the purposes of this section, payments does not include earnings as that term is defined in subdivision (a) of Section 706.011 of the Code of Civil Procedure or funds in a deposit account as defined in paragraph (29) of subdivision (a) of Section 9102 of the Commercial Code. Payments does include all of the following:

(1) Payments due for services for independent contractors, dividends, rents, royalties, residuals, patent rights, mineral or other natural rights.

(2) Payments or credits due or becoming due periodically as a result of an enforceable obligation to the timber owner liable for the tax.

(3) Any other payments or credits due or becoming due the timber owner as the result of written or oral contracts for services or sales whether denominated as wages, salary, commission, bonus, or otherwise.

(e) In the case of a financial institution, to be effective, the notice shall state the amount due from the taxpayer and shall be delivered or mailed to the branch or office of the financial institution where the credits or other property is held, unless another branch or office is designated by the financial institution to receive the notice.

(Amended by Stats. 1999, Ch. 991, Sec. 64. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



38503.5

(a) Notwithstanding Article 7 (commencing with Section 706.151) of Chapter 5 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure, if the board determines upon receiving information from a person liable for any amount under this part that the person s employer withheld earnings for taxes pursuant to Section 38503 and failed to remit the withheld earnings to the board, the employer shall be liable for the amount not remitted. The board s determination shall be based on payroll documents or other substantiating evidence furnished by the person liable for the tax.

(b) Upon its determination, the board shall mail notice to the employer at its last known address that upon failure to remit the withheld earnings to the board within 15 days of the date of its notice to the employer, the employer shall be liable for that amount which was withheld and not remitted.

(c) If the employer fails to remit the amount withheld to the board upon notice, that amount for which the employer is liable shall be determined, collected, and paid as though it were a tax deficiency. The amount may be assessed at any time prior to seven years from the first day that the unremitted amount, in the aggregate, was first withheld. Interest shall accrue on that amount from the first day that the unremitted amount, in the aggregate, was first withheld.

(d) When the determination against the employer is final and due and payable, the person s account shall be immediately credited with an amount equal to that determined amount as though it were a payment received by the board on the first date that the unremitted amount, in the aggregate, was first withheld by the employer.

(e) Collection against the person liable for the tax is stayed for both the following amount and period:

(1) An amount equal to the amount determined by the board under subdivision (a).

(2) The earlier of the time the credit is applied to the person s account pursuant to subdivision (d) or the determination against the employer is withdrawn or revised and the person is notified by the board thereof.

(f) If under this section an amount that was withheld and not remitted to the board is final and due and payable by the employer and credited to the person s account, this remedy shall be the exclusive remedy for the person to recover that amount from the employer.

(g) This section shall apply to determinations made by the board on or after the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 37.7. Effective January 1, 2001.)



38504

(a) The board may, in its discretion, enter into a written installment payment agreement with a person for the payment of any taxes due, together with interest thereon and any applicable penalties, in installments over an agreed period. With mutual consent, the board and the taxpayer may alter or modify the agreement.

(b) Upon failure of a person to fully comply with the terms of an installment payment agreement with the board, the board may terminate the agreement by mailing a notice of termination to the person. The notice shall include an explanation of the basis for the termination and inform the person of his or her right to request an administrative review of the termination. Fifteen days after the mailing of the notice, the installment payment agreement shall be void, and the total amount of the tax, interest, and penalties due shall be immediately payable.

(c) The board shall establish procedures for an administrative review for persons requesting that review whose installment payment agreements are terminated under subdivision (b). The collection of taxes, interest, and penalties that are the subject of the terminated installment payment agreement may not be stayed during this administrative review process.

(d) The notice requirement in subdivision (b) shall not apply to any case where the board finds collection of the tax to be in jeopardy.

(e) Except in the case of fraud, if an installment payment agreement is entered into within 45 days from the date in which the board s notice of determination or redetermination becomes final, and the person complies with the terms of the installment payment agreement, the board shall relieve the penalty imposed pursuant to Section 38446.

(Amended by Stats. 2000, Ch. 1052, Sec. 37.9. Effective January 1, 2001.)



38504.5

The board, beginning no later than January 1, 2001, shall provide each taxpayer who has an installment payment agreement in effect under Section 38504 an annual statement setting forth the initial balance at the beginning of the year, the payments made during the year, and the remaining balance as of the end of the year.

(Added by Stats. 2000, Ch. 1052, Sec. 38. Effective January 1, 2001.)



38505

Except in any case where the board finds collection of the tax to be in jeopardy, if any property has been levied upon, the property or the proceeds from the sale of the property shall be returned to the taxpayer if the board determines any one of the following:

(a) The levy on the property was not in accordance with the law.

(b) The taxpayer has entered into and is in compliance with an installment payment agreement pursuant to Section 38504 to satisfy the tax liability for which the levy was imposed, unless that or another agreement allows for the levy.

(c) The return of the property will facilitate the collection of the tax liability or will be in the best interest of the state and the taxpayer.

(Added by Stats. 1999, Ch. 929, Sec. 31. Effective January 1, 2000.)






ARTICLE 2. Suit for Tax

38511

At any time within three years after any tax or any amount of tax required to be collected becomes due and payable and at any time within three years after the delinquency of any tax or any amount of tax required to be collected, or within the period during which a lien is in force as the result of the recording of an abstract under Section 38523 or the recording or filing of a notice of state tax lien under Section 7171 of the Government Code, the board may bring an action in the courts of this state, of any other state, or of the United States in the name of the people of the State of California to collect the amount delinquent together with penalties and interest.

(Amended by Stats. 1980, Ch. 600, Sec. 62.2.)



38512

The Attorney General shall prosecute the action, and the provisions of the Code of Civil Procedure relating to service of summons, pleadings, proofs, trials, and appeals are applicable to the proceedings.

(Added by Stats. 1976, Ch. 176.)



38513

In the action a writ of attachment may issue, and no bond or affidavit previous to the issuing of the attachment is required.

(Added by Stats. 1976, Ch. 176.)



38514

In the action a certificate by the board showing the delinquency shall be prima facie evidence of the determination of the tax or the amount of tax, of the delinquency of the amounts set forth, and of the compliance by the board with all the provisions of this part in relation to the computation and determination of the amounts.

(Added by Stats. 1976, Ch. 176.)



38515

In any action brought under this part process may be served according to the Code of Civil Procedure and the Civil Code of this state or may be served upon any agent or clerk in this state employed by any timber owner place of business maintained by the timber owner in this state. In the latter case a copy of the process shall forthwith be sent by registered mail to the timber owner at his principal or home office.

(Added by Stats. 1976, Ch. 176.)






ARTICLE 3. Judgment for Tax

38521

If any amount required to be paid to the state under this part is not paid when due, the board may within three years after the amount is due file in the office of the County Clerk of Sacramento County, or any county, a certificate specifying the amount required to be paid, interest and penalty due, the name and address as it appears on the records of the board of the person liable, the compliance of the board with this part in relation to the determination of the amount required to be paid, and a request that judgment be entered against the person in the amount required to be paid, together with interest and penalty as set forth in the certificate.

(Added by Stats. 1976, Ch. 176.)



38522

The county clerk immediately upon the filing of the certificate shall enter a judgment for the people of the State of California against the person in the amount required to be paid, together with interest and penalty as set forth in this certificate. The county clerk may file the judgment in a looseleaf book entitled, Special Judgments for State Timber Yield Tax.

(Added by Stats. 1976, Ch. 176.)



38523

An abstract of the judgment or a copy may be filed for record with the county recorder of any county. From the time of the filing the amount required to be paid together with interest and penalty set forth constitutes a lien upon all the real property in the county owned by the person liable or afterward and before the lien expires acquired by him. The lien has the force, effect, and priority of a judgment lien and shall continue for 10 years from the date of the judgment so entered by the county clerk unless sooner released or otherwise discharged. The lien may within 10 years from the date of the judgment or within 10 years from the date of the last extension of the lien in the manner herein provided, be extended by filing for record in the office of the county recorder of any county an abstract or copy of the judgment and from the time of such filing the lien shall be extended to the real property in such county for 10 years unless sooner released or otherwise discharged.

(Added by Stats. 1976, Ch. 176.)



38524

Execution shall issue upon the judgment upon request of the board in the same manner as execution may issue upon other judgments, and sales shall be held under such execution as prescribed in the Code of Civil Procedure.

(Added by Stats. 1976, Ch. 176.)



38525

(a) If the board determines that the amount of tax, interest, and penalties are sufficiently secured by a lien or other property or that the release or subordination of the lien imposed under this article will not jeopardize the collection of the amount of the tax, interest, and penalties, the board may at any time release all or any portion of the property subject to the lien from the lien or may subordinate the lien to other liens and encumbrances.

(b) If the board finds that the liability represented by the lien imposed under this article, including any interest accrued thereon, is legally unenforceable, the board may release the lien.

(c) A certificate by the board to the effect that any property has been released from a lien or that the lien has been subordinated to other liens and encumbrances is conclusive evidence that the property has been released or that the lien has been subordinated as provided in the certificate.

(Added by Stats. 1985, Ch. 186, Sec. 14.)






ARTICLE 4. Priority and Lien of Tax

38531

The amounts required to be paid by any person under this part together with interest and penalties shall be satisfied first in any of the following cases:

(a) Whenever the person is insolvent.

(b) Whenever the person makes a voluntary assignment of his assets.

(c) Whenever the estate of the person in the hands of executors, administrators, or heirs is insufficient to pay all the debts due from the deceased.

(d) Whenever the estate and effects of an absconding, concealed, or absent person required to pay any amount under this part are levied upon by process of law.

This section does not give the state a preference over any lien or security interest which was recorded or perfected prior to the time when the state records or files its lien as provided in Section 7171 of the Government Code.

The preference given to the state by this section shall be subordinate to the preferences given to claims for personal services by Sections 1204 and 1206 of the Code of Civil Procedure.

(Amended by Stats. 1980, Ch. 600, Sec. 62.3.)



38532

(a) If any amount required to be paid to the state under this part is not paid at the time that it becomes due and payable, the amount thereof, including penalties and interest, together with any costs in addition thereto, shall thereupon be a perfected and enforceable state tax lien. Such a lien is subject to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code.

(b) For the purpose of this section, amounts are due and payable on the following dates:

(1) For amounts disclosed on a return received by the board before the date the return is delinquent, the date the return would have been delinquent.

(2) For amounts disclosed on a return filed on or after the date the return is delinquent, the date the return is received by the board.

(3) For amounts received under Section 38431 (pertaining to jeopardy assessments), the date the notice of the board s finding is mailed or issued.

(4) For all other amounts, the date the assessment is final.

(Amended by Stats. 1980, Ch. 600, Sec. 62.4.)






ARTICLE 5. Warrant for Collection of Tax

38541

At any time within three years after any person is delinquent in the payment of any amount herein required to be paid, or within 10 years after the last recording of an abstract under Section 38523 or the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, the board or its authorized representative may issue a warrant for the enforcement of any liens and for the collection of any amount required to be paid to the state under this part. The warrant shall be directed to any sheriff or marshal and shall have the same effect as a writ of execution. The warrant shall be levied and sale made pursuant to it in the same manner and with the same effect as a levy of and a sale pursuant to a writ of execution.

(Amended by Stats. 1996, Ch. 872, Sec. 157. Effective January 1, 1997.)



38542

The board may pay or advance to the sheriff or marshal, the same fees, commissions, and expenses for his or her services as are provided by law for similar services pursuant to a writ of execution. The board, and not the court, shall approve the fees for publication in a newspaper.

(Amended by Stats. 1996, Ch. 872, Sec. 158. Effective January 1, 1997.)



38543

The fees, commissions, and expenses are the obligation of the person required to pay any amount under this part and may be collected from him by virtue of the warrant or in any other manner provided in this part for the collection of the tax.

(Added by Stats. 1976, Ch. 176.)






ARTICLE 6. Seizure and Sale

38551

At any time within three years after any person is delinquent in the payment of any amount, the board may forthwith collect the amount in the following manner: The board shall seize any property, real or personal, of the person and sell the property, or a sufficient part of it, at public auction to pay the amount due together with any interest or penalties imposed for the delinquency and any costs incurred on account of the seizure and sale.

(Added by Stats. 1976, Ch. 176.)



38552

Notice of the sale and the time and place thereof shall be given to the delinquent person and to all persons who have an interest of record in the property in writing at least 20 days before the date set for the sale in the following manner: The notice shall be personally served or enclosed in an envelope addressed to the taxpayer or other person at his or her last known address or place of business in this state. If not personally served, the notice shall be deposited in the United States mail, postage prepaid. The notice shall be published pursuant to Section 6063 of the Government Code, in a newspaper of general circulation published in the city in which the property or a part thereof is situated if any part thereof is situated in a city or, if not, in a newspaper of general circulation published in the county in which the property or a part thereof is located. Notice shall also be posted in both of the following manners:

(a) One public place in the city in which the interest in property is to be sold if it is to be sold in a city or, if not to be sold in a city, one public place in the county in which the interest in the property is to be sold.

(b) One conspicuous place on the property.

The notice shall contain a description of the property to be sold, a statement of the amount due, including taxes, interest, penalties, and costs, the name of the delinquent, and the further statement that unless the amount due is paid on or before the time fixed in the notice for the sale, the property, or so much of it as may be necessary, will be sold in accordance with law and the notice.

(Amended by Stats. 1990, Ch. 1528, Sec. 13.)



38553

At the sale the board shall sell the property in accordance with law and the notice and shall deliver to the purchaser a bill of sale for the personal property and a deed for any real property sold. The bill of sale or deed vests the interest or title of the person liable for the amount in the purchaser. The unsold portion of any property seized may be left at the place of sale at the risk of the person liable for the amount.

(Added by Stats. 1976, Ch. 176.)



38554

If upon the sale the moneys received exceed the total of all amounts, including interest, penalties, and costs due the state, the board shall return the excess to the person liable for the amounts and obtain his or her receipt. If any person having an interest in or lien upon the property files with the board prior to the sale notice of his or her interest or lien, the board shall withhold any excess pending a determination of the rights of the respective parties to the excess moneys by a court of competent jurisdiction. If for any reason the receipt of the person liable for the amount is not available, the board shall deposit the excess moneys with the Controller, as trustee for the owner, subject to the order of the person liable for the amount, his or her heirs, successors, or assigns.

(Amended by Stats. 1996, Ch. 860, Sec. 18. Effective January 1, 1997.)






ARTICLE 7. Payment on Termination of Business and Successor’s Liability

38561

If any person liable for any amount under this part sells out his or her business or quits the business, the person s successors or assigns shall withhold sufficient of the purchase price to cover the amount until the former owner produces a receipt from the board showing that it has been paid or a certificate stating that no amount is due.

(Added by Stats. 1985, Ch. 186, Sec. 15.)



38562

If the purchaser of a business fails to withhold from the purchase price as required, the purchaser becomes personally liable for the payment of the amount required to be withheld by him or her to the extent of the purchase price, valued in money. Within 60 days after receiving a written request from the purchaser for a certificate, or within 60 days from the date the former owner s records are made available for audit, whichever period expires the later, but in any event not later than 90 days after receiving the request, or 90 days from the date of the sale of the business, whichever period expires later, the board shall either issue the certificate or mail notice to the purchaser, at his or her address as it appears on the records of the board, of the amount that must be paid as a condition of issuing the certificate. Failure of the board to mail the notice will release the purchaser from any further obligation to withhold from the purchase price as above provided. The last date upon which the obligation of the successor may be enforced shall be not later than three years after the date the board is notified of the purchase of the business.

(Amended by Stats. 1991, Ch. 236, Sec. 17. Effective July 29, 1991.)



38563

The certificate may be issued after the payment of all amounts due under this part, according to the records of the board as of the date of this certificate, or after the payment of the amounts is secured to the satisfaction of the board. This security is not subject to the limitations contained in Section 38501.

(Added by Stats. 1985, Ch. 186, Sec. 15.)



38564

The obligation of the successor shall be enforced by serving a notice of successor liability on the person. The notice shall be served in the manner prescribed for service of a notice of a deficiency determination, not later than three years after the date the board is notified of the purchase of the business. The successor may petition for reconsideration in the manner provided in Article 5 (commencing with Section 38441) of Chapter 5. The notice shall become final and the amount due and payable in the manner provided in that article except that no additional penalty shall apply if not paid when due and payable. The provisions of this chapter with respect to the collection of any amount required to be paid under this part shall apply when the notice becomes final.

(Amended by Stats. 1991, Ch. 236, Sec. 18. Effective July 29, 1991.)



38565

If at the time a business is discontinued the board holds security pursuant to Section 38501 in the form of cash, government bonds, or insured deposits in banks or savings and loan institutions, this security when applied to the account of the taxpayer shall be deemed to be a payment on account of any liability of the taxpayer to the board on the date the business is discontinued.

(Added by Stats. 1985, Ch. 186, Sec. 15.)






ARTICLE 8. Miscellaneous Provisions

38571

The board shall report to the Controller the amount of collections under this part, and the Controller shall keep a record thereof.

(Added by renumbering Section 38561 by Stats. 1985, Ch. 186, Sec. 17.)



38572

The remedies of the state provided for in this chapter are cumulative, and no action taken by the board or Attorney General constitutes an election by the state to pursue any remedy to the exclusion of any other remedy for which provision is made in this part.

(Added by renumbering Section 38562 by Stats. 1985, Ch. 186, Sec. 18.)



38573

In all proceedings under this chapter the board may act on behalf of the people of the State of California.

(Added by renumbering Section 38563 by Stats. 1985, Ch. 186, Sec. 19.)



38574

(a) Upon termination, dissolution, or abandonment of a corporate business, any officer or other person having control or supervision of, or who is charged with the responsibility for the filing of returns or the payment of tax, or who is under a duty to act for the corporation in complying with any requirement of this part, shall be personally liable for any unpaid taxes and interest and penalties on those taxes, if that officer or other person willfully fails to pay or to cause to be paid any taxes due from the corporation pursuant to this part.

(b) The officer or other person shall be liable only for taxes which became due during the period he or she had the control, supervision, responsibility, or duty to act for the corporation described in subdivision (a), plus interest and penalties on those taxes.

(c) For purposes of this section, willfully fails to pay or cause to be paid means that the failure was the result of an intentional, conscious, and voluntary course of action.

(d) The sum due for the liability under this section may be collected by determination and collection in the manner provided in Chapter 5 (commencing with Section 38401) and Chapter 6 (commencing with Section 38501).

(Added by Stats. 1985, Ch. 186, Sec. 20.)



38575

(a) For the purpose of collecting taxes, interest, additions to tax, and penalties, the board may enter into agreements with one or more private persons, companies, associations, or corporations providing debt collection services outside this state with respect to the collection of taxes, interest, additions to tax, and penalties. The agreements may provide, at the discretion of the board, the rate of payment and the manner in which compensation for services shall be paid. The compensation shall not be added to the amount required to be collected by the collection agency or provider of debt collection services from the tax debtor. The board shall provide the necessary information for the contractor to fulfill its obligation under the agreement.

(b) With the approval of the board, the contractor may, as part of the collection process, refer the tax debt for litigation by its legal representatives in the name of the board.

(Added by Stats. 1987, Ch. 498, Sec. 33.)



38576

The board shall not be subject to subdivisions (c) and (d) of Section 16307 of the Corporations Code unless, at the time of registration, the timber owner furnishes the board a written partnership agreement that provides that all business assets shall be held in the name of the partnership.

(Added by Stats. 1996, Ch. 1003, Sec. 9. Effective January 1, 1997.)



38577

(a) A collection cost recovery fee shall be imposed on any person that fails to pay an amount of tax, interest, penalty, or other amount due and payable under this part. The collection cost recovery fee shall be in an amount equal to the board s costs for collection, as reasonably determined by the board. The collection cost recovery fee shall be imposed only if the board has mailed its demand notice, to that person for payment, that advises that continued failure to pay the amount due may result in collection action, including the imposition of a collection cost recovery fee.

(b) Interest shall not accrue with respect to the collection cost recovery fee provided by this section.

(c) The collection cost recovery fee imposed pursuant to this section shall be collected in the same manner as the collection of any other tax imposed by this part.

(d) (1) If the board finds that a person s failure to pay any amount under this part is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person shall be relieved of the collection cost recovery fee provided by this section.

(2) Any person seeking to be relieved of the collection cost recovery fee shall file with the board a statement under penalty of perjury setting forth the facts upon which the person bases the claim for relief.

(e) Subdivision (a) shall be operative with respect to a demand notice for payment which is mailed on or after January 1, 2011.

(f) Collection cost recovery fee revenues shall be deposited in the same manner as revenues derived from any other tax imposed by this part.

(Added by Stats. 2010, Ch. 721, Sec. 32. Effective October 19, 2010.)









CHAPTER 7. Overpayments and Refunds

ARTICLE 1. Claim for Refund

38601

If the board determines that any amount, penalty, or interest has been paid more than once or has been erroneously or illegally collected or computed, the board shall set forth that fact in the records of the board, certify the amount collected in excess of the amount legally due and the person from whom it was collected or by whom paid, and credit the excess amount collected or paid on any amounts then due and payable from the person from whom the excess amount was collected or by whom it was paid under this part, and the balance shall be refunded to the person, or his or her successors, administrators, or executors. Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 1994, Ch. 726, Sec. 43. Effective September 22, 1994.)



38602

(a) Except as provided in subdivision (b) no refund shall be approved by the board after three years from the last day of the month following the close of the quarterly period for which the overpayment was made, or, with respect to determinations made under Article 2, 3 or 4 of Chapter 5 of this part, after six months from the date the determinations become final, or after six months from the date of overpayment, whichever period expires the later, unless a claim therefor is filed with the board within such period. No credit shall be approved by the board after the expiration of such period unless a claim for credit is filed with the board within such period, or unless the credit relates to a period for which a waiver is given pursuant to Section 38419.

(b) A refund may be approved by the board for any period for which a waiver is given under Section 38419 if a claim therefor is filed with the board before the expiration of the period agreed upon.

(Added by Stats. 1976, Ch. 176.)



38602.5

(a) The limitation period specified in Section 38602 shall be suspended during any period of a person s life that the person is financially disabled.

(b) (1) For purposes of subdivision (a), a person is financially disabled if the person is unable to manage his or her financial affairs by reason of medically determinable physical or mental impairment of the person which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months. A person shall not be considered to have an impairment unless proof of the existence thereof is furnished in the form and manner as the board may require.

(2) A person shall not be treated as financially disabled during any period that the person s spouse or any other person is authorized to act on behalf of the person in financial matters.

(c) This section applies to periods of disability commencing before, on, or after the effective date of the act adding this section, but does not apply to any claim for refund that (without regard to this section) is barred by the operation or rule of law, including res judicata, as of the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 39. Effective January 1, 2001.)



38603

Every claim shall be in writing and shall state the specific grounds upon which the claim is founded.

(Added by Stats. 1976, Ch. 176.)



38604

Failure to file a claim within the time prescribed in this article constitutes a waiver of any demand against the state on account of overpayment.

(Added by Stats. 1976, Ch. 176.)



38605

Within 30 days after disallowing any claim in whole or in part the board shall serve notice of its action on the claimant in the manner prescribed for service of notice of a deficiency determination.

(Added by Stats. 1976, Ch. 176.)



38606

Interest shall be paid upon any overpayment of any amount of tax at the adjusted annual rate established pursuant to Section 19521 from the last day of the calendar month following the quarterly period for which the overpayment was made; but no refund or credit shall be made of any interest imposed upon the person making the overpayment with respect to the amount being refunded or credited.

The interest shall be paid as follows:

(a) In the case of a refund, to the last day of the calendar month following the date upon which the person making the overpayment, if he or she has not already filed a claim, is notified by the board that a claim may be filed or the date upon which the claim is approved by the board, whichever date is the earlier.

(b) In the case of a credit, to the same date as that to which interest is computed on the tax or amount against which the credit is applied.

(Amended by Stats. 1996, Ch. 1087, Sec. 52. Effective January 1, 1997.)



38607

(a) If the board determines that any overpayment has been made intentionally or by reason of carelessness, it shall not allow any interest thereon.

(b) If any person who has filed a claim for refund requests the board to defer action on the claim, the board, as a condition to deferring action, may require the claimant to waive interest for the period during which the person requests the board to defer action on the claim.

(Added by Stats. 1976, Ch. 176.)






ARTICLE 2. Suit for Refund

38611

No injunction or writ of mandate or other legal or equitable process shall issue in any suit, action, or proceeding in any court against this state or against any officer of the state to prevent or enjoin the collection under this part of any tax or any amount of tax required to be collected.

(Added by Stats. 1976, Ch. 176.)



38612

No suit or proceeding shall be maintained in any court for the recovery of any amount alleged to have been erroneously or illegally determined or collected unless a claim for refund or credit has been duly filed pursuant to Article 1 (commencing with Section 38601).

(Amended by Stats. 1987, Ch. 498, Sec. 34.)



38613

Within 90 days after the mailing of the notice of the board s action upon a claim filed pursuant to Article 1 (commencing with Section 38601), the claimant may bring an action against the board on the grounds set forth in the claim in a court of competent jurisdiction in any city or city and county of this state in which the Attorney General has an office for the recovery of the whole or any part of the amount with respect to which the claim has been disallowed.

Failure to bring action within the time specified constitutes a waiver of any demand against the state on account of alleged overpayments.

(Amended by Stats. 1987, Ch. 498, Sec. 35.)



38614

If the board fails to mail notice of action on a claim within six months after the claim is filed, the claimant may, prior to the mailing of notice by the board of its action on the claim, consider the claim disallowed and bring an action against the board on the grounds set forth in the claim for the recovery of the whole or any part of the amount claimed as an overpayment.

(Added by Stats. 1976, Ch. 176.)



38615

If judgment is rendered for the plaintiff, the amount of the judgment shall first be credited on any timber yield tax or timber reserve fund tax due and payable from the plaintiff. The balance of the judgment shall be refunded to the plaintiff.

(Added by Stats. 1976, Ch. 176.)



38616

In any judgment, interest shall be allowed at the adjusted annual rate established pursuant to Section 19521 upon the amount found to have been illegally collected from the date of payment of the amount to the date of allowance of credit on account of the judgment or to a date preceding the date of the refund warrant by not more than 30 days, the date to be determined by the board.

(Amended by Stats. 1996, Ch. 1087, Sec. 53. Effective January 1, 1997.)



38617

A judgment shall not be rendered in favor of the plaintiff in any action brought against the board to recover any amount paid when the action is brought by or in the name of an assignee of the person paying the amount or by any person other than the person who paid the amount.

(Added by Stats. 1976, Ch. 176.)






ARTICLE 3. Recovery of Erroneous Refunds

38621

(a) The Controller may recover any refund or part thereof that is erroneously made and any credit or part thereof that is erroneously allowed in an action brought in a court of competent jurisdiction in the County of Sacramento in the name of the people of the State of California.

(b) As an alternative to subdivision (a), the board may recover any refund or part thereof that is erroneously made and any credit or part thereof that is erroneously allowed pursuant to this part. In recovering any erroneous refunds or credits, the board, in its discretion, may issue a deficiency determination in accordance with Article 2 (commencing with Section 38411) or Article 4 (commencing with Section 38431) of Chapter 5. Except in the case of fraud, the determination shall be made within three years from the date of the Controller s warrant or date of credit.

(Amended by Stats. 1999, Ch. 929, Sec. 32. Effective January 1, 2000.)



38622

The action shall be tried in the County of Sacramento unless the court with the consent of the Attorney General orders a change of place of trial.

(Added by Stats. 1976, Ch. 176.)



38623

The Attorney General shall prosecute the action, and the provisions of the Code of Civil Procedure relating to service of summons, pleadings, proofs, trials, and appeals are applicable to the proceedings.

(Added by Stats. 1976, Ch. 176.)



38624

(a) Notwithstanding any other provision of this part, if the board finds that neither the person liable for payment of tax nor any party related to that person has in any way caused an erroneous refund for which an action for recovery is provided under Section 38621, no interest shall be imposed on the amount of that erroneous refund until 30 days after the date on which the board mails a notice of determination for repayment of the erroneous refund to the person. The act of filing a claim for refund shall not be considered as causing the erroneous refund.

(b) This section shall be operative for any action for recovery under Section 38621 on or after January 1, 2000.

(Added by Stats. 1999, Ch. 929, Sec. 32.5. Effective January 1, 2000.)






ARTICLE 4. Cancellations

38631

If any amount has been illegally determined either by the person filing the return or by the board, the board shall set forth that fact in its records, certify the amount determined to be in excess of the amount legally due and the person against whom the determination was made, and authorize the cancellation of the amount upon the records of the board. Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 1999, Ch. 941, Sec. 37. Effective January 1, 2000.)









CHAPTER 8. Administration

38701

The board shall enforce the provisions of this part and may prescribe, adopt, and enforce rules and regulations relating to the application, administration and enforcement of this part. The board may prescribe the extent to which any ruling or regulation shall be applied without retroactive effect.

(Added by Stats. 1976, Ch. 176.)



38702

The board may employ accountants, auditors, appraisers, investigators, assistants, and clerks necessary for the efficient administration of this part and may designate representatives to conduct hearings, prescribe regulations, or perform any other duties imposed by this part or other laws of this state upon the board.

(Added by Stats. 1976, Ch. 176.)



38703

Every timber owner shall keep such records, receipts, invoices, and other pertinent papers in such form as the board may require by rules or regulations.

(Added by Stats. 1976, Ch. 176.)



38704

The board or any person authorized in writing by it may examine the books, papers, records, and timber of any timber owner or timber operator as defined in Section 4526.5 of the Public Resources Code and may investigate the character of the business of the person in order to verify the accuracy of any return made, or, if no return is made by the person, to ascertain and determine the amount required to be paid.

(Added by Stats. 1976, Ch. 176.)



38705

Except as provided in Sections 38402 and 38706, it is unlawful for the board or any person having an administrative duty under this part to make known in any manner whatever the business affairs, operations, or any other information pertaining to any timber owner or any other person required to report to the board or pay a tax pursuant to this part, or the amount or source of income, profits, losses, expenditures, or any particular thereof, set forth or disclosed in any return, or to permit any return or copy thereof or any book containing any abstract or particulars thereof to be seen or examined by any person. However, the Governor may, by general or special order, authorize examination by other state officers, by tax officers of another state, by the federal government, if a reciprocal arrangement exists, or by any other person of the records maintained by the board under this part. The information so obtained pursuant to the order of the Governor shall not be made public except to the extent and in the manner that the order may authorize that it be made public.

(Amended by Stats. 1979, Ch. 387.)



38706

Upon written request of the assessor of any county containing timber, the board shall permit the assessor, or any duly authorized deputy or employee of such assessor, to examine any records pertaining to the county of such assessor which are maintained by the board under this part. It is unlawful for the assessor or any other person examining records pursuant to this section to make known in any manner whatever the business affairs, operations or any other information pertaining to any timber owner or any other person required to report to the board or pay a tax pursuant to this part, or the amount or source of income, profits, loans, expenditures, or any particular thereof, set forth or disclosed in any return, except that any appraisal data, including market data as defined in Section 408, may be disclosed to any other assessor. Any assessor who unlawfully discloses information of any timber owner or any other person required to report to the board or pay a tax pursuant to this part shall forfeit one thousand dollars ($1,000) to the county, to be recovered on his official bond in an action brought in the name of the people by the Attorney General, when directed to do so by the board.

(Added by Stats. 1979, Ch. 387.)



38707

(a) Except as otherwise provided by law, any person who is engaged in the business of preparing, or providing services in connection with the preparation of, returns under Chapter 5 of this part, or any person who for compensation prepares any such return for any other person, and who knowingly or recklessly does either of the following, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not more than one thousand dollars ($1,000) or imprisoned no more than one year, or both, together with the costs of prosecution:

(1) Discloses any information furnished to him or her for, or in connection with, the preparation of the return.

(2) Uses that information for any purpose other than to prepare, or assist in preparing, the return.

(b) Subdivision (a) shall not apply to disclosure of information if that disclosure is made pursuant to the person s consent or pursuant to a subpoena, court order, or other compulsory legal process.

(Added by Stats. 2000, Ch. 1052, Sec. 39.3. Effective January 1, 2001.)



38708

(a) Every taxpayer is entitled to be reimbursed for any reasonable fees and expenses related to a hearing before the board if all of the following conditions are met:

(1) The taxpayer files a claim for the fee and expenses with the board within one year of the date the decision of the board becomes final.

(2) The board, in its sole discretion, finds that the action taken by the board staff was unreasonable.

(3) The board decides that the taxpayer be awarded a specific amount of fees and expenses related to the hearing, in an amount determined by the board in its sole discretion.

(b) To determine whether the board staff has been unreasonable, the board shall consider whether the board staff has established that its position was substantially justified.

(c) The amount of reimbursed fees and expenses shall be limited to the following:

(1) Fees and expenses incurred after the date of the notice of determination, jeopardy determination, or denial of a claim for refund.

(2) If the board finds that the staff was unreasonable with respect to certain issues but reasonable with respect to other issues, the amount of reimbursed fees and expenses shall be limited to those which relate to the issues where the staff was unreasonable.

(d) Any proposed award by the board pursuant to this section shall be available as a public record for at least 10 days prior to the effective date of the award.

(e) This section shall be operative for claims filed on or after January 1, 2001.

(Added by Stats. 2000, Ch. 1052, Sec. 39.5. Effective January 1, 2001.)



38800

(a) (1) Beginning on January 1, 2007, the executive director and chief counsel of the board, or their delegates, may compromise any final tax liability where the reduction of tax is seven thousand five hundred dollars ($7,500) or less.

(2) Except as provided in paragraph (3), the board, upon recommendation by its executive director and chief counsel, jointly, may compromise a final tax liability involving a reduction in tax in excess of seven thousand five hundred dollars ($7,500). Any recommendation for approval of an offer in compromise that is not either approved or disapproved within 45 days of the submission of the recommendation shall be deemed approved.

(3) The board, itself, may by resolution delegate to the executive director and the chief counsel, jointly, the authority to compromise a final tax liability in which the reduction of tax is in excess of seven thousand five hundred dollars ($7,500), but less than ten thousand dollars ($10,000).

(b) For purposes of this section, a final tax liability means any final tax liability arising under Part 18.5 (commencing with Section 38101), or related interest, additions to tax, penalties, or other amounts assessed under this part.

(c) Offers in compromise shall be considered only for liabilities that were generated from persons who no longer harvest timber, or property owners that no longer harvest their property, except where the taxpayer making the offer has their primary residence located on the property that generated the timber tax liability.

(d) Offers in compromise shall not be considered where the taxpayer has been convicted of felony tax evasion under this part during the liability period.

(e) For amounts to be compromised under this section, the following conditions shall exist:

(1) The taxpayer shall establish that:

(A) The amount offered in payment is the most that can be expected to be paid or collected from the taxpayer s present assets or income.

(B) The taxpayer does not have reasonable prospects of acquiring increased income or assets that would enable the taxpayer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(2) The board shall have determined that acceptance of the compromise is in the best interest of the state.

(f) A determination by the board that it would not be in the best interest of the state to accept an offer in compromise in satisfaction of a final tax liability shall not be subject to administrative appeal or judicial review.

(g) (1) Offers for liabilities with a fraud or evasion penalty shall require a minimum offer of the unpaid tax and fraud or evasion penalty.

(2) The minimum offer may be waived if it can be shown that the taxpayer making the offer was not the person responsible for perpetrating the fraud or evasion. This authorization to waive only applies to partnership accounts where the intent to commit fraud or evasion can be clearly attributed to a partner of the taxpayer.

(h) When an offer in compromise is either accepted or rejected, or the terms and conditions of a compromise agreement are fulfilled, the board shall notify the taxpayer in writing. In the event an offer is rejected, the amount posted will either be applied to the liability or refunded, at the discretion of the taxpayer.

(i) When more than one taxpayer is liable for the debt, such as with spouses or partnerships or other business combinations, including, but not limited to, taxpayers who are liable through dual determination or successor s liability, the acceptance of an offer in compromise from one liable taxpayer shall reduce the amount of the liability of the other taxpayers by the amount of the accepted offer.

(j) Whenever a compromise of tax or penalties or total tax and penalties in excess of five hundred dollars ($500) is approved, there shall be placed on file for at least one year in the office of the executive director of the board a public record with respect to that compromise. The public record shall include all of the following information:

(1) The name of the taxpayer.

(2) The amount of unpaid tax and related penalties, additions to tax, interest, or other amounts involved.

(3) The amount offered.

(4) A summary of the reason why the compromise is in the best interest of the state.

The public record shall not include any information that relates to any trade secrets, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the taxpayer or violate the confidentiality provisions of Section 38705. No list shall be prepared and no releases distributed by the board in connection with these statements.

(k) Any compromise made under this section may be rescinded, all compromised liabilities may be reestablished, without regard to any statute of limitations that otherwise may be applicable, and no portion of the amount offered in compromise refunded, if either of the following occurs:

(1) The board determines that any person did any of the following acts regarding the making of the offer:

(A) Concealed from the board any property belonging to the estate of any taxpayer or other person liable for the tax.

(B) Received, withheld, destroyed, mutilated, or falsified any book, document, or record or made any false statement, relating to the estate or financial condition of the taxpayer or other person liable for the tax.

(2) The taxpayer fails to comply with any of the terms and conditions relative to the offer.

(l) Any person who, in connection with any offer or compromise under this section, or offer of that compromise to enter into that agreement, willfully does either of the following shall be guilty of a felony and, upon conviction, shall be fined not more than fifty thousand dollars ($50,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both, together with the costs of investigation and prosecution:

(1) Conceals from any officer or employee of this state any property belonging to the estate of a taxpayer or other person liable in respect of the tax.

(2) Receives, withholds, destroys, mutilates, or falsifies any book, document, or record, or makes any false statement, relating to the estate or financial condition of the taxpayer or other person liable in respect of the tax.

(m) For purposes of this section, person means the taxpayer, any member of the taxpayer s family, any corporation, agent, fiduciary, or representative of, or any other individual or entity acting on behalf of, the taxpayer, or any other corporation or entity owned or controlled by the taxpayer, directly or indirectly, or that owns or controls the taxpayer, directly or indirectly.

(Amended by Stats. 2011, Ch. 15, Sec. 579. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






CHAPTER 9. Violations and Res Judicata

38801

Any timber owner or other person who fails or refuses to furnish any return required to be made, or who fails or refuses to furnish a supplemental return or other data required by the board, is guilty of a misdemeanor punishable as provided in Section 38803.

(Repealed and added by Stats. 1987, Ch. 498, Sec. 37.)



38802

Any person required to make, render, sign, or verify any report who makes any false or fraudulent return, with intent to defeat or evade the determination required by law to be made of an amount due is guilty of a misdemeanor punishable as provided in Section 38803.

(Repealed and added by Stats. 1987, Ch. 498, Sec. 39.)



38803

Any violation of this part by any person is a misdemeanor. Each offense shall be punished by a fine of not less than one thousand dollars ($1,000) and not more than five thousand dollars ($5,000), or imprisonment not exceeding one year in the county jail, or both the fine and imprisonment.

(Repealed and added by Stats. 1987, Ch. 498, Sec. 41.)



38804

Any prosecution for violation of any of the penal provisions of this part shall be instituted within three years after the commission of the offense.

(Added by Stats. 1976, Ch. 176.)



38805

In the determination of any case arising under this part the rule of res judicata is applicable only if the liability involved is for the same quarterly period as was involved in another case previously determined.

(Added by Stats. 1976, Ch. 176.)






CHAPTER 10. Disposition of Proceeds

38901

All taxes, interest and penalties imposed and all amounts of tax required to be paid under this part shall be made in remittances to the State Board of Equalization and shall be deposited in the State Treasury as provided in this chapter.

(Added by Stats. 1976, Ch. 176.)



38903

(a) All taxes, interest, penalties and other amounts paid or collected pursuant to this part on or before July 31, 1983, except taxes paid or collected pursuant to Section 38301, shall be deposited in the Timber Tax Fund, which is hereby created.

(b) On and after August 1, 1983, all taxes, interest, penalties, and other amounts paid or collected pursuant to this part shall be deposited in the Timber Tax Fund.

(Amended by Stats. 1983, Ch. 1281, Sec. 47. Effective September 30, 1983.)



38904

The money in the Timber Tax Fund is appropriated as follows:

(a) To reimburse the General Fund for funds advanced for costs incurred by the board in administration of this part as follows:

(1) Four hundred sixty-seven thousand nine hundred thirty dollars ($467,930) for fiscal years 1975 76 and 1976 77.

(2) Amounts identified and approved in subsequent fiscal years as approved in the Budget Bill. One-half of this amount shall be reimbursed to the General Fund between November 1 and November 10, and the remaining one-half between May 1 and May 10. In the event that not all funds approved in the Budget Bill are actually expended by the board, then in the succeeding fiscal year, the amount to be reimbursed to the General Fund between November 1 and November 10 shall be reduced by an amount equal to the unexpended appropriation of the preceding fiscal year.

(b) To reimburse the General Fund for funds advanced for costs incurred by the State Forester in administration of Section 4582.8 of the Public Resources Code as follows:

(1) Thirteen thousand five hundred dollars ($13,500) for fiscal years 1975 76 and 1976 77.

(2) Amounts identified and approved in subsequent fiscal years as approved in the Budget Bill.

(c) To the Controller to allocate pursuant to Sections 38905 and 38905.1.

(d) To pay refunds authorized by this part of taxes imposed pursuant to Section 38115 and interest, penalties, and other amounts paid or collected pursuant to this part and deposited in the Timber Tax Fund.

(Amended by Stats. 1997, Ch. 940, Sec. 15. Effective January 1, 1998.)



38905.1

(a) Commencing with the 1983 84 fiscal year, the Controller shall, pursuant to subdivision (c) of Section 38904, on November 30 and May 31 of each fiscal year, transmit to county treasurers the balance that existed in the Timber Tax Fund on the preceding November 10 or May 10, respectively, in accordance with the following allocation schedule:

(1) For the 1983 84 fiscal year, 50 percent of the balance in Timber Tax Fund shall be transmitted to county treasurers based on the annual yield tax revenue guarantee certified for each county pursuant to subdivision (c) or (e) of Section 27423 of the Government Code. The remaining 50 percent of the balance in the fund shall be transmitted to county treasurers in the same proportion that the balance to be transmitted was generated from each county, as certified by the State Board of Equalization.

(2) For the 1984 85 fiscal year and each fiscal year thereafter, 100 percent of the balance in the fund shall be transmitted to county treasurers in the same proportion that the balance to be transmitted was generated from each county, as certified by the State Board of Equalization.

(b) Upon receipt of funds pursuant to subdivision (a), the county auditor shall within 10 days distribute the funds among the jurisdictions (as defined in Section 95) within the county in the same proportion that each jurisdiction s minimum revenue guarantee, determined pursuant to Section 27423 of the Government Code, bears to the total of all those amounts for all jurisdictions within the county.

(c) It is the intent of the Legislature that the provisions of subdivision (a) shall provide a final and conclusive disposition of the problem of allocating yield tax revenues among counties entitled to those revenues.

(Amended by Stats. 1996, Ch. 248, Sec. 2. Effective January 1, 1997.)



38908

Local governmental entities which are allocated funds pursuant to Section 38905 or 38905.1 may expend such funds without restriction.

(Amended by Stats. 1982, Ch. 1058, Sec. 9.)









PART 19. ENERGY RESOURCES SURCHARGE LAW

CHAPTER 1. General Provisions and Definitions

40001

This part is known and may be cited as the Energy Resources Surcharge Law.

(Added by Stats. 1974, Ch. 991.)



40002

Except where the context otherwise requires, the definitions given in this chapter govern the construction of this part.

(Added by Stats. 1974, Ch. 991.)



40003

Surcharge means a tax levied by this state.

(Added by Stats. 1974, Ch. 991.)



40004

Person includes any individual, firm, cooperative organization, fraternal organization, corporation, limited liability company, estate, trust, business trust, receiver, trustee, syndicate, this state, any county, city and county, municipality, district, public agency or subdivision of this state or any other group or combination acting as a unit.

(Amended by Stats. 1994, Ch. 1200, Sec. 72. Effective September 30, 1994.)



40005

Board means the State Board of Equalization.

(Added by Stats. 1974, Ch. 991.)



40006

In this state means within the exterior limits of the State of Caliornia and includes all territory within those limits owned by or ceded to the United States of America.

(Added by Stats. 1974, Ch. 991.)



40007

Sale or purchase mean the furnishing or receiving of electrical energy for a consideration. Sale does not include the charging of batteries when the consideration therefor is not computed upon the kilowatt-hours of electrical energy furnished.

(Added by Stats. 1974, Ch. 991.)



40008

Consumption means the utilization or employment of electrical energy. The term does not include the receiving of electrical energy by an electric utility for resale.

(Added by Stats. 1974, Ch. 991.)



40009

Consumer means any person receiving for consumption electrical energy furnished by an electric utility and includes a person receiving electrical energy for redistribution for the use of his tenants.

(Added by Stats. 1974, Ch. 991.)



40010

Electric utility means any person engaged in producing, generating, transmitting, furnishing, distributing or delivering electrical energy for sale without regard to whether the person is subject to regulation or is regulated by the Public Utilities Commission. The term does not include a person who generates electrical energy or redistributes electrical energy solely for his own use or for the use of his tenants and not for sale to others.

When the board determines that it is necessary for the efficient administration of this part, the board may regard any person not primarily engaged in the business of selling electrical energy who purchases electrical energy for distribution to others as a consumer and not as an electric utility.

(Added by Stats. 1974, Ch. 991.)






CHAPTER 2. The Surcharge

ARTICLE 1. Imposition of Surcharge

40016

(a) A surcharge is imposed on the consumption in this state of electrical energy purchased from an electric utility on and after January 1, 2003, at the rate of three-tenths mill ($0.0003) per kilowatt-hour, or at the rate determined pursuant to subdivision (b).

(b) The Energy Commission shall fix the rate at a public meeting in each November for each calendar year starting the following January. Under no circumstances may the rate fixed exceed three-tenths mill ($0.0003) per kilowatt-hour. If the commission fails to fix the rate in any November, the surcharge shall continue at the rate in effect during that November.

(Amended by Stats. 2002, Ch. 1124, Sec. 55. Effective September 30, 2002.)



40018

Every person consuming electrical energy in this state purchased from an electric utility, or the United States or an agency thereof, is liable for the surcharge. His liability is not extinguished until the surcharge has been paid to this state, except that payment to an electric utility registered under this part is sufficient to relieve the consumer from further liability for the surcharge.

(Amended by Stats. 1977, Ch. 624.)



40019

Every electric utility making sales of electrical energy to consumers in this state shall collect the surcharge from each consumer, other than a consumer that is an electric utility, at the time it collects its billings from the consumer for the electrical energy sold; provided, the duty to collect the surcharge from a consumer shall commence with the beginning of the first regular billing period applicable to that person which starts on or after the operative date of this part.

(Added by Stats. 1974, Ch. 991.)



40019.1

Notwithstanding the provisions of Section 40019, an electric utility may collect the surcharge from another electric utility under such terms and conditions as are agreed upon by the electric utilities involved and the board.

(Added by Stats. 1977, Ch. 624.)



40020

The surcharge required to be collected by the elecric utility from the consumer shall be added to the charges to the consumer for the electrical energy sold. The amount of the surcharge may be stated separately. If the electric utility does not separately state the amount of the surcharge, the electric utility shall print on the billing a notice to the effect that the charges include energy resources surcharge computed at (applicable rate) mill per kilowatt hour. Until January 1, 1976, such notice need not appear on the billing itself provided that the electric utility notifies each of its customers, no later than at the time it renders a bill for the first regular billing period applicable to that person which starts on or after the operative date of this part, that electical energy charges shall include energy resources surcharge computed at (applicable rate) mill per kilowatt-hour. If the Board of Equalization fixes a new rate in l975, the electric utility shall notify its customers of the new rate at or prior to the time a billing is rendered to the customer subject to the new rate if the electric utility does not separately state the amount of the surcharge or print on the billing notice that the surcharge is included in the charges.

(Added by Stats. 1974, Ch. 991.)



40021

The surcharge required to be collected by the electric utility, and any amount unreturned to the consumer which is not a surcharge but was collected from the consumer as representing a surcharge, constitutes debts owed by the electric utility to this state.

(Added by Stats. 1974, Ch. 991.)



40022

Any amounts collected by an electric utility from a consumer on account of the purchase of electrical energy the consumption of which is subject to the surcharge shall be applied proportionately between the liability of the consumer on account of the purchase of the electrical energy and the liability of the consumer for the surcharge.

(Added by Stats. 1974, Ch. 991.)



40023

An electric utility is relieved from liability to collect the surcharge insofar as the base upon which the surcharge is imposed is represented by accounts which have been found to be worthless and charged off in accordance with generally accepted accounting principles. If the electric utility has previously paid the amount of the surcharge it may, under regulations prescribed by the board, take as a deduction on its return the amount found to be worthless and charged off. If any such accounts are thereafter collected in whole or in part the surcharge so collected shall be paid with the first return filed after such collection.

The board may by regulation promulgate such other rules with respect to uncollected or worthless accounts as it shall deem necessary to the fair and efficient administration of this part.

(Added by Stats. 1974, Ch. 991.)



40024

Notwithstanding any other provision of law to the contrary, persons subject to the jurisdiction of the Public Utilities Commission need not obtain any authorization from the commission to comply with the provisions of this part.

(Amended by Stats. 1977, Ch. 940.)



40025

The rate fixed by the board pursuant to subdivision (b) of Section 40016 shall apply with respect to billing periods beginning on or after July 1, 1983.

(Added by Stats. 1982, Ch. 1067, Sec. 7. Operative July 1, 1983, by Sec. 10 of Ch. 1067.)






ARTICLE 3. Registration

40035

Every electric utility selling electrical energy for consumption in this state shall register with the board upon a form prescribed by the board and shall set forth the name under which the utility transacts or intends to transact business and such other information as the board may require.

(Added by Stats. 1974, Ch. 991.)



40036

(a) When necessary to ensure compliance with this part, the board may require any person subject to this part to place with it the security that the board determines. Security in the form of cash, insured deposits in banks or savings and loan institutions, or a bond or bonds duly executed by an admitted surety insurer, payable to the state, conditioned upon faithful performance of all of the requirements of this part and expressly providing for the payment of all taxes, penalties, and other obligations of the person arising out of this part, shall be held in trust to be used solely in the manner provided by this section. The amount of security shall be fixed by the board, not to exceed twice the estimated average quarterly liability of persons filing for quarterly periods, determined in the manner that the board deems proper. Security held by the board shall be released after a three-year period in which the person has filed all returns and paid all tax due to the state under this part or any amount of tax required to be collected and paid to the state within the time required.

(b) If, when a person discontinues business, the board holds security pursuant to this section in the form of cash or insured deposits in banks or savings and loan institutions, the security when applied to the account of the taxpayer shall be deemed a payment on any liability of the person to the board on the date the business is discontinued.

(c) This section shall not apply to a taxpayer who either has timely filed all returns and paid all tax due to the state under this part for the three consecutive years prior to the effective date of this section, or has, on or before July 31, 1998, timely filed all returns and paid all tax due to the state under this part since the taxpayer registered with the board pursuant to Section 40035. However, the board may require security from any such taxpayer who fails to remain in compliance with the reporting and payment requirements of this part subsequent to the effective date of this section.

(Added by Stats. 1998, Ch. 649, Sec. 1. Effective January 1, 1999.)









CHAPTER 3. Special Provisions and Exemptions

40041

The consumption of electrical energy which this state is prohibited from taxing under the Constitution of the United States or under the Constitution of this state is exempt from the surcharge.

(Added by Stats. 1974, Ch. 991.)



40041.5

In any instances where an exemption is claimed by reason of the provisions of Section 40041, an electric utility or a consumer may request the board to issue a ruling as to the validity of the exemption, accompanying the request with a statement showing the facts and basis for the claim. The board shall issue its ruling within 30 days of receipt of the request. Pending issuance of the ruling, the electric utility shall not be obligated to collect the surcharge from the claimant.

(Added by Stats. 1974, Ch. 991.)



40043

The consumption by an electric utility of purchased electrical energy that is used directly, lost by dissipation or unaccounted for in accordance with generally accepted accounting principles by the electric utility in the process of generation, transmission and distribution of electrical energy is exempt from the surcharge.

(Added by Stats. 1974, Ch. 991.)



40044

When an electric utility purchases electrical energy and pools in its system the energy with electrical energy generated by it, the consumption of electrical energy in this state from the pool by the utility during any quarter shall be deemed to be a consumption of energy generated by it to the extent that the kilowatt-hours of the electrical energy generated by it during the quarter exceeds the kilowatt-hours consumed by the electric utility.

(Added by Stats. 1974, Ch. 991.)



40045

For the purpose of the proper administration of this part it shall be presumed that electrical energy sold by an electric utility in this state to other than an electric utility is consumed by the purchaser in this state until the contrary is established.

(Added by Stats. 1974, Ch. 991.)



40046

The amount of kilowatt-hours of electrical energy determined by or stated on a billing of an electric utility in accordance with its business practices and accounting records to have been sold to a consumer during any calendar quarter or billing period of the electric utility shall be presumed to be correct. The presumption may be rebutted by evidence which establishes that the amount of kilowatt-hours was other than such amount.

(Added by Stats. 1974, Ch. 991.)






CHAPTER 4. Determination of Surcharge

ARTICLE 1. Due and Payable Dates

40051

The surcharges imposed by this part and the amounts thereof required to be collected by electric utilities are due quarterly on or before the last day of the month next succeeding each calendar quarter.

(Added by Stats. 1974, Ch. 991.)



40052

Amounts due under Section 40051 for which a billing for the electrical energy is issued by an electric utility to the consumer prior to the close of a calendar quarter are payable when due.

(Added by Stats. 1974, Ch. 991.)



40053

Any amounts of the surcharge required to be paid or collected that are not billed in the ordinary course of the billings by an electric utility may be determined by the board against the utility or the consumer, or both, in accordance with the provisions of Article 3 (commencing with Section 40071) or 4 (commencing with Section 40081) of this chapter.

(Added by Stats. 1974, Ch. 911.)






ARTICLE 2. Returns and Payments

40061

On or before the last day of the month following each calendar quarter, a return for the preceding quarterly period shall be filed with the board in the form as prescribed by the board, which may include, but not be limited to, electronic media.

A return shall be filed by every electric utility and by every person purchasing electrical energy, the consumption of which is subject to the surcharge and who has not paid the surcharge billed and required to be collected by an electric utility. The return shall be signed by the person required to file the return or by his or her duly authorized agent. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(Amended by Stats. 2002, Ch. 459, Sec. 16. Effective January 1, 2003.)



40062

The return filed by an electric utility shall show the number of kilowatt-hours of electrical energy sold to consumers in this state for which billing was first made during that quarter that are due and required to be collected for all such billings. The return shall further show the number of kilowatt-hours of electrical energy purchased by the electric utility during the calendar quarter and the number of kilowatt-hours of electrical energy generated by such electric utility during such period. Such return shall also set forth the number of kilowatt-hours consumed during such period by the electric utility for its own use and consumption and such other information as the board deems necessary for the proper administration of this part.

(Added by Stats. 1974, Ch. 991.)



40063

The board may prescribe the contents of returns of consumers subject to the surcharge. It may require the filing of returns by consumers in addition to those required by Section 40061 in circumstances where it finds that consumers liabilities are not being included in the return of an electric utility or it determines that consumer returns are necessary for the efficient administration of this part. Consumers returns shall cover the periods as the board may prescribe and shall be in the form as prescribed by the board, which may include, but not be limited to, electronic media. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(Amended by Stats. 2002, Ch. 459, Sec. 17. Effective January 1, 2003.)



40064

The person required to file the return shall deliver the return together with a remittance of the amount of the surcharge payable to the office of the board.

(Added by Stats. 1974, Ch. 991.)



40065

The board for good cause may extend not to exceed one month the time for making any return or paying any amount required to be paid under this part. The extension may be granted at any time provided a request therefor is filed with the board within or prior to the period for which the extension may be granted.

Any person to whom an extension is granted shall pay, in addition to the surcharge, interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the surcharge would have been due without the extension of the date of payment.

(Amended by Stats. 1984, Ch. 1020, Sec. 44. Operative July 1, 1985, by Sec. 65 of Ch. 1020.)






ARTICLE 2.1. Payment by Electronic Funds Transfer

40067

(a) Any person whose estimated surcharge liability under this part averages twenty thousand dollars ($20,000) or more per month, as determined by the board pursuant to methods of calculation prescribed by the board, shall remit amounts due by an electronic funds transfer under procedures prescribed by the board.

(b) Any person whose estimated surcharge liability under this part averages less than twenty thousand dollars ($20,000) per month may elect to remit amounts due by electronic funds transfer with the approval of the board.

(c) Any person remitting amounts due pursuant to subdivision (a) or (b) shall perform electronic funds transfer in compliance with the due dates set forth in Article 1 (commencing with Section 40051) and Article 2 (commencing with Section 40061). Payment is deemed complete on the date the electronic funds transfer is initiated if settlement to the state s demand account occurs on or before the banking day following the date the transfer is initiated. If settlement to the state s demand account does not occur on or before the banking day following the date the transfer is initiated, payment is deemed to occur on the date settlement occurs.

(d) Any person remitting surcharges by electronic funds transfer shall, on or before the due date of the remittance, file a return for the preceding reporting period in the form and manner prescribed by the board. Any person who fails to timely file the required return shall pay a penalty of 10 percent of the amount of the surcharge with respect to the period for which the return is required.

(e) Any person required to remit surcharges pursuant to this article who remits those surcharges by means other than appropriate electronic funds transfer shall pay a penalty of 10 percent of the surcharges incorrectly remitted.

(f) Any person who fails to pay any surcharge to the state or any amount of surcharge required to be collected and paid to the state, except amounts of determinations made by the board under Article 3 (commencing with Section 40071) or Article 4 (commencing with Section 40081), within the time required shall pay a penalty of 10 percent of the surcharge or amount of surcharge, in addition to the surcharge or amount of surcharge, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the surcharge or the amount of surcharge required to be collected became due and payable to the state until the date of payment.

(g) In determining whether a person s estimated surcharge liability averages twenty thousand dollars ($20,000) or more per month, the board may consider returns filed pursuant to this part and any other information in the board s possession.

(h) The penalties imposed by subdivisions (d), (e), and (f) shall be limited to a maximum of 10 percent of the surcharge due for any one return. Any person remitting surcharges by electronic funds transfer shall be subject to the penalties under this section and not Section 40101.

(i) The board shall promulgate regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code for purposes of implementing this section.

(Amended by Stats. 2005, Ch. 519, Sec. 15. Effective October 4, 2005. Operative January 1, 2006, by Sec. 25 of Ch. 519.)



40068

If the board finds that a person s failure to make payment by an appropriate electronic funds transfer in accordance with board procedures is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect, that person shall be relieved of the penalty provided in subdivision (e) of Section 40067. Any person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Added by Stats. 2000, Ch. 923, Sec. 29. Effective January 1, 2001.)



40069

(a) Electronic funds transfer means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephonic instrument, or computer or magnetic tape, so as to order, instruct, or authorize a financial institution to debit or credit an account. Electronic funds transfers shall be accomplished by an automated clearinghouse debit, an automated clearinghouse credit, or by Federal Reserve Wire Transfer (Fedwire).

(b) Automated clearinghouse means any federal reserve bank, or an organization established in agreement with the National Automated Clearing House Association, that operates as a clearinghouse for transmitting or receiving entries between banks or bank accounts and which authorizes an electronic transfer of funds between these banks or bank accounts.

(c) Automated clearinghouse debit means a transaction in which the state, through its designated depository bank, originates an automated clearinghouse transaction debiting the person s bank account and crediting the state s bank account for the amount of surcharge. Banking costs incurred for the automated clearinghouse debit transaction shall be paid by the state.

(d) Automated clearinghouse credit means an automated clearinghouse transaction in which the person through his or her own bank, originates an entry crediting the state s bank account and debiting his or her own bank account. Banking costs incurred for the automated clearinghouse credit transaction charged to the state shall be paid by the person originating the credit.

(e) Fedwire transfer means any transaction originated by a person and utilizing the national electronic payment system to transfer funds through the federal reserve banks, when that person debits his or her own bank account and credits the state s bank account. Electronic funds transfers pursuant to Section 40067 may be made by Fedwire only if payment cannot, for good cause, be made according to subdivision (a), and the use of Fedwire is preapproved by the board. Banking costs incurred for the Fedwire transaction charged to the person and to the state shall be paid by the person originating the transaction.

(Added by Stats. 2000, Ch. 923, Sec. 29. Effective January 1, 2001. See same-numbered section added by Stats. 2002, Ch. 459.)



40069

(a) Any return, declaration, statement, or other document required to be made under this part that is filed using electronic media shall be filed and authenticated pursuant to any method or form the board may prescribe.

(b) Notwithstanding any other law, any return, declaration, statement, or other document otherwise required to be signed that is filed by the taxpayer using electronic media in a form as required by the board shall be deemed to be a signed, valid original document, including upon reproduction to paper form by the board.

(c) Electronic media includes, but is not limited to, computer modem, magnetic media, optical disk, facsimile machine, or telephone.

(Added by Stats. 2002, Ch. 459, Sec. 18. Effective January 1, 2003. See same-numbered section added by Stats. 2000, Ch. 923.)






ARTICLE 3. Deficiency Determinations

40071

If the board is not satisfied with return or returns of the surcharge or the amount of surcharge required to be paid to the state by any person, it may compute and determine the amount required to be paid upon the basis of the facts contained in the return or returns or upon the basis of any information within its possession or that may come into its possession. One or more deficiency determinations may be made of the amount payable for one or for more than one period.

(Added by Stats. 1974, Ch. 991.)



40072

The amount of the determination, exclusive of penalties, shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the last day of the month following the quarterly period for which the amount or any portion thereof should have been returned until the day of payment.

(Amended by Stats. 1984, Ch. 1020, Sec. 45. Operative July 1, 1985, by Sec. 65 of Ch. 1020.)



40073

In making a determination the board may offset overpayments for a period or periods, together with interest on the overpayments, against underpayments for another period or periods, against penalties, and against the interest on the underpayments.

(Added by Stats. 1974, Ch. 991.)



40074

If any part of the deficiency for which a deficiency determination is made is due to negligence or intentional disregard of this part or authorized rules and regulations, a penalty of 10 percent of the amount of the determination shall be added thereto.

(Added by Stats. 1974, Ch. 991.)



40075

If any part of the deficiency for which a deficiency determination is made is due to fraud or an intent to evade this part or authorized rules and regulations, a penalty of 25 percent of the amount of the determintion shall be added thereto.

(Added by Stats. 1974, Ch. 991.)



40076

The board shall give to the electric utility or person consuming electrical energy written notice of its determination. The notice shall be placed in a sealed envelope with postage paid addressed to the electric utility or person consuming electrical energy at his address as it appears in the records of the board. The giving of notice shall be deemed complete at the time of the deposit of the notice in the United States Post Office, or a mailbox, sub-post office, substation or mail chute or other facility regularly maintained or provided by the United States Postal Service, without extension of time for any reason. In lieu of mailing a notice may be served personally by delivering to the person to be served and service shall be deemed complete at the time of such delivery. Personal service to a corporation may be made by delivery of a notice to any person designated in the Code of Civil Procedure to be served for the corporation with summons and complaint in a civil action.

(Added by Stats. 1974, Ch. 991.)



40077

Except in the case of fraud, intent to evade this part or authorized rules and regulations, or failure to make a return every notice of a deficiency determination shall be mailed within three years after the last day of the calendar month following the quarterly period for which the amount is proposed to be determined or within three years after the return is filed, whichever period expires the later. In the case of failure to make a return, every notice of determination shall be mailed within eight years after the last day of the calendar month following the quarterly period for which the amount is proposed to be determined.

(Added by Stats. 1974, Ch. 991.)



40078

In the case of a deficiency arising under this part during the lifetime of a decedent, a notice of deficiency determination shall be mailed within four months after written request therefor, in the form required by the board, by the fiduciary of the estate or trust or by any other person liable for the surcharge or any portion thereof.

(Added by Stats. 1974, Ch. 991.)



40079

If, before the expiration of the time prescribed in Section 40077 for the mailing of a notice of deficiency determination, the taxpayer has consented in writing to the mailing of the notice after such time, the notice may be mailed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(Added by Stats. 1977, Ch. 624.)






ARTICLE 4. Determinations If No Return Made

40081

If any person fails to make a return, the board shall make an estimate of the amount of kilowatt-hours sold for consumption by the person, or, as the case may be, of the amount of kilowatt-hours purchased by the person, the consumption of which in this state is subject to the surcharge. The estimate shall be made for the period or periods in respect to which the person failed to make a return and shall be based upon any information which is in the board s possession or may come into its possession. Upon the basis of this estimate the board shall compute and determine the amount required to be paid to the state, adding to the sum thus arrived at a penalty equal to 10 percent thereof. One or more determinations may be made for one or for more than one period.

(Amended by Stats. 1981, Ch. 714, Sec. 429.)



40082

In making a determination the board may offset overpayments for a period or periods, together with interest on the overpayments, against underpayments for another period or periods, against penalties, and against the interest on the underpayments.

(Added by Stats. 1974, Ch. 991.)



40083

The amount of the determination, exclusive of penalties, shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the last day of the month following the quarterly period for which the amount or any portion thereof should have been returned until the date of payment.

(Amended by Stats. 1984, Ch. 1020, Sec. 46. Operative July 1, 1985, by Sec. 65 of Ch. 1020.)



40084

If the failure of any person to file a return is due to fraud or an intent to evade this part or rules and regulations, a penalty of 25 percent of the amount required to be paid by the person, exclusive of penalties, shall be added thereto in addition to the 10 percent penalty provided in Section 40081.

(Added by Stats. 1974, Ch. 991.)



40085

Promptly after making its determination the board shall give to the person written notice of the estimate, determination, and penalty, the notice to be served personally or by mail in the manner prescribed for service of notice of a deficiency determination.

(Added by Stats. 1974, Ch. 991.)






ARTICLE 5. Redeterminations

40091

Any person against whom a determination is made under Article 3 (commencing with Section 40071) or 4 (commencing with Section 40081) of this chapter may petition for a redetermination within 30 days after service upon the person of notice thereof. If a petition for redetermination is not filed within the 30-day period, the determination becomes final at the expiration of the period.

(Added by Stats. 1974, Ch. 991.)



40092

Every petition for redetermination shall be in writing and shall state the specific grounds upon which the petition is founded. The petition may be amended to state additional grounds at any time prior to the date on which the board issues its order or decision upon the petition for redetermination.

(Added by Stats. 1974, Ch. 991.)



40093

If a petition for redetermination is filed within the 30-day period, the board shall reconsider the determination and, if the person has so requested in his petition, shall grant the person an oral hearing and shall give him 10 days notice of the time and place of the hearing. The board may continue the hearing from time to time as may be necessary.

(Added by Stats. 1974, Ch. 991.)



40094

The board may decrease or increase the amount of the determination before it becomes final, but the amount may be increased only if a claim for the increase is asserted by the board at or before the hearing. Unless the penalty imposed by Section 40075 or Section 40084 applies to the amount of the determination as originally made or as increased, the claim for increase must be asserted within eight years after the last day of the calendar month following the quarterly period for which the increase is asserted.

(Added by Stats. 1974, Ch. 991.)



40095

The order or decision of the board upon a petition for redetermination becomes final 30 days after service upon the petitioner of notice thereof.

(Added by Stats. 1974, Ch. 991.)



40096

All determinations made by the board under Article 3 (commencing with Section 40071) or Article 4 (commencing with Section 40081) are due and payable at the time they become final. If they are not paid when due and payable, a penalty of 10 percent of the amount of the determination, exclusive of interest and penalties, shall be added thereto.

(Amended by Stats. 1993, Ch. 589, Sec. 163. Effective January 1, 1994.)



40097

Any notice required by this article shall be served personally or by mail in the manner prescribed for service of notice of a deficiency determination.

(Added by Stats. 1974, Ch. 991.)






ARTICLE 6. Interest and Penalties

40101

(a) Any person who fails to pay any surcharge to the state or any amount of surcharge required to be collected and paid to the state, except amounts of determinations made by the board under Article 3 (commencing with Section 40071) or Article 4 (commencing with Section 40081), within the time required shall pay a penalty of 10 percent of the surcharge or amount of the surcharge, in addition to the surcharge or amount of surcharge, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the surcharge or the amount of surcharge required to be collected became due and payable to the state until the date of payment.

(b) Any person who fails to file a return in accordance with the due date set forth in Section 40061 shall pay a penalty of 10 percent of the amount of the surcharge with respect to the period for which the return is required.

(c) The penalties imposed by this section shall be limited to a maximum of 10 percent of the surcharge for which the return is required for any one return.

(Amended by Stats. 2000, Ch. 923, Sec. 30. Effective January 1, 2001.)



40101.5

(a) If the board finds, taking into account all facts and circumstances, that it is inequitable to compute interest at the modified adjusted rate per month or fraction thereof, as defined in subdivision (b) of Section 6591.5, interest shall be computed at the modified adjusted daily rate from the date on which the surcharge was due until the date of payment, if all of the following occur:

(1) The payment of the surcharge was made one business day after the date the surcharge was due.

(2) The person was granted relief from all penalties that applied to that payment of the surcharge.

(3) The person files a request for an oral hearing before the board.

(b) For purposes of this section, modified adjusted daily rate means the modified adjusted rate per annum as defined in subdivision (a) of Section 6591.5 determined on a daily basis by dividing the modified adjusted rate per annum by 365.

(c) For purposes of this section, board means the members of the State Board of Equalization meeting as a public body.

(d) For purposes of this section, business day means any day other than a Saturday, Sunday, or any day designated as a state holiday.

(e) This section shall not apply to any payment made pursuant to a deficiency determination, or a determination where no return has been filed.

(f) This section shall only apply to electronic payments of surcharges.

(g) This section shall be operative only until January 1, 2016.

(Added by Stats. 2010, Ch. 316, Sec. 8. Effective January 1, 2011. Inoperative January 1, 2016, by its own provisions.)



40102

(a) If the board finds that a person s failure to make a timely return or payment is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the penalty provided by Sections 40067, 40081, 40096, and 40101.

(b) Except as provided in subdivision (c), any person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(c) The board shall establish criteria that provide for efficient resolution of requests for relief pursuant to this section.

(Amended by Stats. 2000, Ch. 1052, Sec. 41.5. Effective January 1, 2001.)



40103

If the board finds that a person s failure to make a timely report or payment was due to a disaster, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the interest provided by Sections 40065, 40067, 40083, and 40101.

Any person seeking to be relieved of the interest shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Amended by Stats. 2000, Ch. 923, Sec. 32. Effective January 1, 2001.)



40103.5

(a) The board, in its discretion, may relieve all or any part of the interest imposed on a person by this part where the failure to pay the surcharge is due in whole or in part to an unreasonable error or delay by an employee of the board acting in his or her official capacity.

(b) For purposes of this section, an error or delay shall be deemed to have occurred only if no significant aspect of the error or delay is attributable to an act of, or a failure to act by, the person liable for the surcharge.

(c) Any person seeking relief under this section shall file with the board a statement under penalty of perjury setting forth the facts on which the claim for relief is based and any other information which the board may require.

(d) The board may grant relief only for interest imposed on surcharge liabilities that arise during taxable periods commencing on or after January 1, 2000.

(Amended by Stats. 2001, Ch. 251, Sec. 28. Effective January 1, 2002.)



40104

(a) If the board finds that a person s failure to make a timely return or payment is due to the person s reasonable reliance on written advice from the board, the person may be relieved of the surcharge imposed by this part and any penalty or interest added thereto.

(b) For purposes of this section, a person s failure to make a timely return or payment shall be considered to be due to reasonable reliance on written advice from the board, only if the board finds that all of the following conditions are satisfied:

(1) The person requested in writing that the board advise him or her whether a particular activity or transaction is subject to surcharge under this part. The specific facts and circumstances of the activity or transaction shall be fully described in the request.

(2) The board responded in writing to the person regarding the written request for advice, stating whether or not the described activity or transaction is subject to the surcharge, or stating the conditions under which the activity or transaction is subject to the surcharge.

(3) The liability for surcharges applied to a particular activity or transaction which occurred before either of the following:

(A) Before the board rescinded or modified the advice so given, by sending written notice to the person of the rescinded or modified advice.

(B) Before a change in statutory or constitutional law, a change in the board s regulations, or a final decision of a court, which renders the board s earlier written advice no longer valid.

(c) Any person seeking relief under this section shall file with the board all of the following:

(1) A copy of the person s written request to the board and a copy of the board s written advice.

(2) A statement under penalty of perjury setting forth the facts on which the claim for relief is based.

(3) Any other information which the board may require.

(d) Only the person making the written request shall be entitled to rely on the board s written advice to that person.

(Added by Stats. 1990, Ch. 987, Sec. 7.)



40105

(a) Under regulations prescribed by the board, if:

(1) A surcharge liability under this part was understated by a failure to file a return required to be filed under this part, by the omission of an amount properly includable therein, or by erroneous deductions or credits claimed on a return, and the understatement of surcharge liability is attributable to one spouse; or any amount of the surcharge reported on a return was unpaid and the nonpayment of the reported surcharge liability is attributable to one spouse.

(2) The other spouse establishes that he or she did not know of, and had no reason to know of, that understatement or nonpayment.

(3) Taking into account whether or not the other spouse significantly benefited directly or indirectly from the understatement or the nonpayment and taking into account all other facts and circumstances, it is inequitable to hold the other spouse liable for the deficiency in surcharge attributable to that understatement or nonpayment,

then the other spouse shall be relieved of liability for the surcharge (including interest, penalties, and other amounts) to the extent that the liability is attributable to that understatement or nonpayment of the surcharge.

(b) For purposes of this section, the determination of the spouse to whom items of understatement or nonpayment are attributable shall be made without regard to community property laws.

(c) This section shall apply to all calendar quarters subject to the provisions of this part, but shall not apply to any calendar quarter that is more than five years from the final date on the board-issued determination, five years from the return due date for nonpayment on a return, or one year from the first contact with the spouse making a claim under this section; or that has been closed by res judicata, whichever is later.

(d) For purposes of paragraph (2) of subdivision (a), reason to know means whether or not a reasonably prudent person would have had reason to know of the understatement or nonpayment.

(e) For purposes of this section, with respect to a failure to file a return or an omission of an item from the return, attributable to one spouse may be determined by whether a spouse rendered substantial service as an electric utility making sales of electrical energy or as a consumer of electrical energy to which the understatement is attributable. If neither spouse rendered substantial services as an electric utility or a consumer, then the attribution of applicable items of understatement shall be treated as community property. An erroneous deduction or credit shall be attributable to the spouse who caused that deduction or credit to be entered on the return.

(f) Under procedures prescribed by the board, if, taking into account all the facts and circumstances, it is inequitable to hold the other spouse liable for any unpaid surcharge or any deficiency (or any portion of either) attributable to any item for which relief is not available under subdivision (a), the board may relieve the other spouse of that liability.

(g) For purposes of this section, registered domestic partners, as defined in Section 297 of the Family Code, have the same rights, protections, and benefits as provided by this section, and are subject to the same responsibilities, obligations, and duties as imposed by this section, as are granted to and imposed upon spouses.

(h) The relief provided by this section shall apply retroactively to liabilities arising prior to the effective date of this section.

(Added by Stats. 2007, Ch. 342, Sec. 45. Effective January 1, 2008. Section applicable retroactively as prescribed in subd. (h) and clarified in Sec. 60 of Ch. 342.)









CHAPTER 5. Overpayments and Refunds

ARTICLE 1. Claim for Refund

40111

(a) If the board determines that any amount, penalty, or interest has been paid more than once or has been erroneously or illegally collected or computed, the board shall set forth that fact in the records of the board, certify the amount collected in excess of the amount legally due and the person from whom it was collected or by whom paid, and shall credit the excess amount collected or paid on any amounts then due and payable from the person from whom the excess amount was collected or by whom it was paid under this part, and the balance shall be refunded to the person, or his or her successors, administrators, or executors. Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(b) Any overpayment of the surcharge by a consumer to the state shall be credited or refunded by the state to the consumer.

(c) (1) Except as provided in paragraph (2), any overpayment of the surcharge by the consumer to an electric utility that is required to collect the surcharge shall be refunded by the state to the consumer.

(2) If the electric utility has paid the amount to the board and establishes to the satisfaction of the board that it has not collected the amount from the consumer or has refunded the amount to the consumer, the overpayment may be credited or refunded by the state to the electric utility.

(Amended by Stats. 1995, Ch. 555, Sec. 50. Effective January 1, 1996.)



40112

(a) Except as provided in subdivision (b), no refund shall be approved by the board after three years from the last day of the month following the close of the quarterly period for which the overpayment was made, or, with respect to determinations made under Article 3 (commencing with Section 40071) or 4 (commencing with Section 40081) of Chapter 4 of this part, after six months from the date the determinations become final, or after six months from the date of overpayment, whichever period expires the later, unless a claim therefor is filed with the board within such period. No credit shall be approved by the board after the expiration of such period unless a claim for credit is filed with the board within such period.

(b) A refund may be approved by the board for any period for which a waiver is given under Section 40079 if a claim therefor is filed with the board before the expiration of the period agreed upon.

(Amended by Stats. 1977, Ch. 624.)



40112.1

(a) The limitation period specified in Section 40112 shall be suspended during any period of a person s life that the person is financially disabled.

(b) (1) For purposes of subdivision (a), a person is financially disabled if the person is unable to manage his or her financial affairs by reason of medically determinable physical or mental impairment of the person which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months. A person shall not be considered to have an impairment unless proof of the existence thereof is furnished in the form and manner as the board may require.

(2) A person shall not be treated as financially disabled during any period that the person s spouse or any other person is authorized to act on behalf of the person in financial matters.

(c) This section applies to periods of disability commencing before, on, or after the effective date of the act adding this section, but does not apply to any claim for refund that (without regard to this section) is barred by the operation or rule of law, including res judicata, as of the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 42. Effective January 1, 2001.)



40112.2

Notwithstanding Section 40112, a refund of an overpayment of any surcharge, penalty, or interest collected by the board by means of levy, through the use of liens, or by other enforcement procedures, shall be approved if a claim for a refund is filed within three years of the date of an overpayment.

(Added by Stats. 2006, Ch. 364, Sec. 15. Effective January 1, 2007.)



40113

Every claim shall be in writing and shall state the specific grounds upon which the claim is founded.

(Added by Stats. 1974, Ch. 991.)



40114

Failure to file a claim within the time prescribed in this article constitutes a waiver of any demand against the state on account of overpayment.

(Added by Stats. 1974, Ch. 991.)



40115

Within 30 days after disallowing any claim in whole or in part the board shall give notice of its action to the claimant in the manner prescribed for service of notice of a deficiency determination.

(Added by Stats. 1974, Ch. 991.)



40116

Interest at the modified adjusted rate per month established pursuant to Section 6591.5, shall be paid upon any overpayment of any amount of surcharge from the first day of the calendar month following the month during which the overpayment was made. In addition, a refund or credit shall be made of any interest imposed upon the person making the overpayment with respect to the amount being refunded or credited.

The interest shall be paid as follows:

(a) In the case of a refund, to the last day of the calendar month following the date upon which the person making the overpayment, if he or she has not already filed a claim, is notified by the board that a claim may be filed or the date upon which the claim is approved by the board, whichever date is the earlier.

(b) In the case of a credit, to the same date as that to which interest is computed on the surcharge or amount against which the credit is applied.

(Amended by Stats. 1997, Ch. 620, Sec. 12. Effective January 1, 1998.)



40117

(a) If the board determines that any overpayment has been made intentionally or by reason of carelessness, it shall not allow any interest thereon.

(b) If any person who has filed a claim for refund requests the board to defer action on the claim, the board, as a condition to deferring action, may require the claimant to waive interest for the period during which the person requests the board to defer action on the claim.

(Amended by Stats. 1998, Ch. 420, Sec. 8. Effective January 1, 1999.)






ARTICLE 2. Cancellations

40121

If any amount has been illegally determined either by the person filing the return or by the board, the board shall set forth that fact in its records, certify the amount determined to be in excess of the amount legally due and the person against whom the determination was made, and authorize the cancellation of the amount upon the records of the board. Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 1994, Ch. 726, Sec. 46. Effective September 22, 1994.)






ARTICLE 3. Suit for Refund

40125

No injunction, or writ of mandate, judgment of declaratory relief, or other legal or equitable process shall issue in any suit, action, or proceeding in any court against the state or against any officer of the state to prevent or enjoin the collection under this part of any surcharge, or any amount of surcharge required to be collected.

(Added by Stats. 1974, Ch. 991.)



40126

No suit or proceeding shall be maintained in any court for the recovery of any amount alleged to have been erroneously or illegally determined or collected unless a claim for refund or credit has been duly filed pursuant to Article 1 of this chapter.

(Added by Stats. 1974, Ch. 991.)



40127

Within 90 days after the mailing of the notice of the board s action upon a claim filed pursuant to Article 1 (commencing with Section 40111) of this chapter, the claimant may bring an action against the board on the grounds set forth in the claim in a court of competent jurisdiction in any city or city and county of this state in which the Attorney General has an office for the recovery of the whole or any part of the amount with respect to which the claim has been disallowed.

(Added by Stats. 1974, Ch. 991.)



40128

If the board fails to mail notice of action on a claim within six months after the claim is filed, the claimant may, prior to the mailing of notice by the board of its action on the claim, consider the claim disallowed and bring an action against the board on the grounds set forth in the claim for the recovery of the whole or any part of the amount claimed as an overpayment.

(Added by Stats. 1974, Ch. 991.)



40129

If judgment is rendered for the plaintiff, the amount of the judgment shall first be credited on any surcharge due and payable from the plaintiff. The balance of the judgment shall be refunded to the plaintiff.

(Added by Stats. 1974, Ch. 991.)



40130

In any judgment, interest shall be allowed at the modified adjusted rate per annum established pursuant to Section 6591.5, upon the amount found to have been illegally collected from the date of payment of the amount to the date of allowance of credit on account of the judgment or to a date preceding the date of the refund warrant by not more than 30 days, the date to be determined by the board.

(Amended by Stats. 1984, Ch. 1020, Sec. 49. Operative July 1, 1985, by Sec. 65 of Ch. 1020.)



40131

A judgment shall not be rendered in favor of the plaintiff in any action brought against the board to recover any amount paid when the action is brought by or in the name of an assignee of the person paying the amount or by any person other than the person who paid the amount.

(Added by Stats. 1974, Ch. 991.)






ARTICLE 4. Recovery of Erroneous Refunds

40135

(a) The board may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed, in an action brought in a court of competent jurisdiction in the County of Sacramento in the name of the people of the State of California.

(b) As an alternative to subdivision (a), the board may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed. In recovering any erroneous refund or credit, the board may, in its discretion, issue a deficiency determination in accordance with Article 3 (commencing with Section 40071) of Chapter 4. Except in the case of fraud, the deficiency determination shall be made by the board within three years from the date of the Controller s warrant or date of credit.

(Added by Stats. 1998, Ch. 609, Sec. 31. Effective January 1, 1999.)



40136

In any action brought pursuant to subdivision (a) of Section 40135, the court may, with the consent of the Attorney General, order a change in the place of trial.

(Added by Stats. 1998, Ch. 609, Sec. 31. Effective January 1, 1999.)



40137

The Attorney General shall prosecute any action brought pursuant to subdivision (a) of Section 40135, and the provisions of the Code of Civil Procedure relating to service of summons, pleadings, proof, trials, and appeals shall apply to the proceedings.

(Added by Stats. 1998, Ch. 609, Sec. 31. Effective January 1, 1999.)









CHAPTER 6. Collection of Surcharge

ARTICLE 1. Suit for Surcharge

40141

At any time within 10 years after any surcharge or any amount of surcharge required to be collected becomes due and payable, and at any time after any amount determined under Articles 3 (commencing with Section 40071), 4 (commencing with Section 40081), and 5 (commencing with Section 40091) of Chapter 4 of this part becomes due and payable, the board may bring an action in the courts of this state, of any other state, or of the United States in the name of the people of California to collect the amount delinquent together with penalties.

(Added by Stats. 1974, Ch. 991.)



40142

The Attorney General shall prosecute the action, and the provisions of the Code of Civil Procedure relating to service of summons, pleadings, proof, trials, and appeals are applicable to the proceedings.

(Added by Stats. 1974, Ch. 991.)



40143

In the action a writ of attachment may issue, and no bond or affidavit previous to the issuing of the attachment is required.

(Added by Stats. 1974, Ch. 991.)



40144

In the action a certificate by the board showing the delinquency shall be prima facie evidence of the determination of the surcharge or the amount of surcharge, of the delinquency of the amounts set forth, and of the compliance by the board with all the provisions of this part in relation to the computation and determination of the amounts.

(Added by Stats. 1974, Ch. 991.)



40145

In any action brought under this part process may be served according to the Code of Civil Procedure and the Civil Code of this state.

(Added by Stats. 1974, Ch. 991.)






ARTICLE 2. Notice to Withhold

40151

If any person is delinquent in the payment of the amount required to be paid by him or in the event a determination has been made against him which remains unpaid, the board may, not later than five years after the payment became delinquent, give notice thereof personally or by first-class mail to all persons, including any officer or department of the state or any political subdivision or agency of the state, having in their possession or under their control any credits or other personal property belonging to the delinquent, or person against whom a determination has been made which remains unpaid, or owing any debts to the delinquent or such person. In the case of any state officer, department or agency, the notice shall be given to such officer, department or agency prior to the time it presents the claim of the delinquent to the State Controller.

(Amended by Stats. 1978, Ch. 827.)



40152

After receiving the notice the person so notified shall neither transfer nor make any other disposition of the credits, other personal property, or debts in their possession or under their control at the time they receive the notice until the board consents to a transfer or disposition or until 60 days elapse after the receipt of the notice, whichever period expires the earlier.

(Added by Stats. 1974, Ch. 991.)



40153

All persons so notified shall forthwith after receipt of the notice advise the board of all such credits, other personal property, or debts in their possession, under their control, or owing by them. If such notice seeks to prevent the transfer or other disposition of a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice to be effective shall state the amount, interest and penalty due from the person and shall be delivered or mailed to the branch or office of such bank at which such deposit is carried or at which such credits or personal property is held. Notwithstanding any other provision, with respect to a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice shall only be effective with respect to an amount not in excess of two times the amount, interest and penalty due from the person.

(Added by Stats. 1974, Ch. 991.)



40154

If, during the effective period of the notice to withhold, any person so notified makes any transfer or disposition of the property or debts required to be withheld hereunder, to the extent of the value of the property or the amount of the debts thus transferred or paid he shall be liable to the state for any indebtedness due under this part from the person with respect to whose obligation the notice was given if solely by reason of such transfer or disposition the state is unable to recover the indebtedness of the person with respect to whose obligation the notice was given.

(Added by Stats. 1974, Ch. 991.)



40155

(a) The board may, by notice of levy served personally or by first-class mail, require all persons having in their possession, or under their control, any payments, credits other than payments, or other personal property belonging to a consumer or other person liable for any amount under this part to withhold from these credits or other personal property the amount of any surcharge, interest, or penalties due from the consumer or other person, or the amount of any liability incurred by them under this part, and to transmit the amount withheld to the board at the time it may designate. The notice of levy shall have the same effect as a levy pursuant to a writ of execution except for the continuing effect of the levy, as provided in subdivision (b).

(b) The person served shall continue to withhold pursuant to the notice of levy until the amount specified in the notice, including accrued interest, has been paid in full, until the notice is withdrawn, or until one year from the date the notice is received, whichever occurs first.

(c) The amount required to be withheld is the lesser of the following:

(1) The amount due stated on the notice.

(2) The sum of both of the following:

(A) The amount of the payments, credits other than payments, or personal property described above and under the person s possession or control when the notice of levy is served on the person.

(B) The amount of each payment that becomes due following service of the notice of levy on the person and prior to the expiration of the levy.

(d) For the purposes of this section, the term payments does not include earnings as that term is defined in subdivision (a) of Section 706.011 of the Code of Civil Procedure or funds in a deposit account as defined in paragraph (29) of subdivision (a) of Section 9102 of the Commercial Code. The term payments does include any of the following:

(1) Payments due for services of independent contractors, dividends, rents, royalties, residuals, patent rights, or mineral or other natural rights.

(2) Payments or credits due or becoming due periodically as a result of an enforceable obligation to the consumer or other person liable for the surcharge.

(3) Any other payments or credits due or becoming due the consumer or other person liable as the result of written or oral contracts for services or sales whether denominated as wages, salary, commission, bonus, or otherwise.

(e) In the case of a financial institution, to be effective, the notice shall state the amount due from the consumer and shall be delivered or mailed to the branch or office of the financial institution where the credits or other property is held, unless another branch or office is designated by the financial institution to receive the notice.

(Amended by Stats. 1999, Ch. 991, Sec. 65. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



40156

(a) Notwithstanding Article 7 (commencing with Section 706.151) of Chapter 5 of Title 9 of Part 2 of the Code of Civil Procedure, if the board determines upon receiving information from a user or other person liable for any amount under this part that the person s employer withheld earnings for taxes pursuant to Section 40155 and failed to remit the withheld earnings to the board, the employer shall be liable for the amount not remitted. The board s determination shall be based on payroll documents or other substantiating evidence furnished by the person liable for the tax.

(b) Upon its determination, the board shall mail notice to the employer at its last known address that upon failure to remit the withheld earnings to the board within 15 days of the date of its notice to the employer, the employer shall be liable for that amount which was withheld and not remitted.

(c) If the employer fails to remit the amount withheld to the board upon notice, that amount for which the employer is liable shall be determined, collected, and paid as though it were a tax deficiency. The amount may be assessed at any time prior to seven years from the first day that the unremitted amount, in the aggregate, was first withheld. Interest shall accrue on that amount from the first day that the unremitted amount, in the aggregate, was first withheld.

(d) When the determination against the employer is final and due and payable, the person s account shall be immediately credited with an amount equal to that determined amount as though it were a payment received by the board on the first date that the unremitted amount, in the aggregate, was first withheld by the employer.

(e) Collection against the person liable for the tax is stayed for both the following amount and period:

(1) An amount equal to the amount determined by the board under subdivision (a).

(2) The earlier of the time the credit is applied to the person s account pursuant to subdivision (d) or the determination against the employer is withdrawn or revised and the person is notified by the board thereof.

(f) If under this section an amount that was withheld and not remitted to the board is final and due and payable by the employer and credited to the person s account, this remedy shall be the exclusive remedy for the person to recover that amount from the employer.

(g) This section shall apply to determinations made by the board on or after the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 43. Effective January 1, 2001.)






ARTICLE 2.5. Priority and Lien of Surcharge

40157

The amounts required to be paid by any person under this part together with interest and penalties shall be satisfied first in any of the following cases:

(a) Whenever the person is insolvent.

(b) Whenever the person makes a voluntary assignment of his or her assets.

(c) Whenever the estate of the person in the hands of executors, administrators, or heirs is insufficient to pay all the debts due from the deceased.

(d) Whenever the estate and effects of an absconding, concealed, or absent person required to pay any amount under this part are levied upon by process of law.

This section does not give the state a preference over any lien or security interest which was recorded or perfected prior to the time when the state records or files its lien as provided in Section 7171 of the Government Code.

The preference given to the state by this section shall be subordinate to the preferences given to claims for personal services by Sections 1204 and 1206 of the Code of Civil Procedure.

(Added by Stats. 1982, Ch. 1589, Sec. 28.)



40158

(a) If any person fails to pay any amount imposed under this part at the time that it becomes due and payable, the amount thereof, including penalties and interest, together with any costs in addition thereto, shall thereupon be a perfected and enforceable state tax lien. Such a lien is subject to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code.

(b) For the purpose of this section, amounts are due and payable on the following dates:

(1) For amounts disclosed on a return received by the board before the date the return is delinquent, the date the return would have been delinquent.

(2) For amounts disclosed on a return filed on or after the date the return is delinquent, the date the return is received by the board.

(3) For all other amounts, the date the assessment is final.

(Added by Stats. 1982, Ch. 1589, Sec. 28.)






ARTICLE 3. Warrant for Collection

40161

At any time within five years after any person is delinquent in the payment of any amount required to be paid under this part the board or its authorized representative may issue a warrant for the collection of any amount required to be paid to the state under this part. The warrant shall be directed to any sheriff or marshal and shall have the same effect as a writ of execution. The warrant shall be levied and sale made pursuant to it in the same manner and with the same effect as a levy and a sale pursuant to a writ of execution.

(Amended by Stats. 1996, Ch. 872, Sec. 159. Effective January 1, 1997.)



40162

The board shall pay the sheriff or marshal, upon the completion of his or her services pursuant to a warrant, the same fees, commissions, and expenses for his or her services as are provided by law for similar services pursuant to a writ of execution. The board, and not the court, shall approve the fees for publication in a newspaper.

(Amended by Stats. 1996, Ch. 872, Sec. 160. Effective January 1, 1997.)



40163

The fees, commissions, and expenses are the obligation of the person required to pay any amount under this part and may be collected from him by virtue of the warrant or in any other manner provided in this part for the collection of the surcharge.

(Added by Stats. 1974, Ch. 991.)






ARTICLE 4. Miscellaneous

40166

The board shall not be subject to subdivisions (c) and (d) of Section 16307 of the Corporations Code unless, at the time of application for or issuance of a permit, license, or registration number under this part, the applicant furnishes to the board a written partnership agreement that provides that all business assets shall be held in the name of the partnership.

(Added by Stats. 1996, Ch. 1003, Sec. 10. Effective January 1, 1997.)



40167

(a) The board may, in its discretion, enter into a written installment payment agreement with a person for the payment of any surcharges due, together with interest thereon and any applicable penalties, in installments over an agreed period. With mutual consent, the board and the person liable for the surcharge may alter or modify the agreement.

(b) Upon failure of a person to fully comply with the terms of an installment payment agreement with the board, the board may terminate the agreement by mailing a notice of termination to the person. The notice shall include an explanation of the basis for the termination and inform the person of his or her right to request an administrative review of the termination. Fifteen days after the mailing of the notice, the installment payment agreement shall be void, and the total amount of the surcharge, interest, and penalties due shall be immediately payable.

(c) The board shall establish procedures for an administrative review for persons requesting that review whose installment payment agreements are terminated under subdivision (b). The collection of surcharge, interest, and penalties that are the subject of the terminated installment payment agreement may not be stayed during this administrative review process.

(d) Except in the case of fraud, if an installment payment agreement is entered into within 45 days from the date on which the board s notice of determination or redetermination becomes final and the person complies with the terms of the installment payment agreement, the board shall relieve the penalty imposed pursuant to Section 40096.

(Amended by Stats. 2000, Ch. 1052, Sec. 44. Effective January 1, 2001.)



40167.5

The board shall, beginning no later than January 1, 2001, provide each taxpayer who has an installment payment agreement in effect under Section 40167 an annual statement setting forth the initial balance at the beginning of the year, the payments made during the year, and the remaining balance as of the end of the year.

(Added by Stats. 2000, Ch. 1052, Sec. 45. Effective January 1, 2001.)



40168

(a) A collection cost recovery fee shall be imposed on any person that fails to pay an amount of surcharge, interest, penalty, or other amount due and payable under this part. The collection cost recovery fee shall be in an amount equal to the board s costs for collection, as reasonably determined by the board. The collection cost recovery fee shall be imposed only if the board has mailed its demand notice, to that person for payment, that advises that continued failure to pay the amount due may result in collection action, including the imposition of a collection cost recovery fee.

(b) Interest shall not accrue with respect to the collection cost recovery fee provided by this section.

(c) The collection cost recovery fee imposed pursuant to this section shall be collected in the same manner as the collection of any other surcharge imposed by this part.

(d) (1) If the board finds that a person s failure to pay any amount under this part is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person shall be relieved of the collection cost recovery fee provided by this section.

(2) Any person seeking to be relieved of the collection cost recovery fee shall file with the board a statement under penalty of perjury setting forth the facts upon which the person bases the claim for relief.

(e) Subdivision (a) shall be operative with respect to a demand notice for payment which is mailed on or after January 1, 2011.

(f) Collection cost recovery fee revenues shall be deposited in the same manner as revenues derived from any other surcharge imposed by this part.

(Added by Stats. 2010, Ch. 721, Sec. 33. Effective October 19, 2010.)









CHAPTER 7. Administration

ARTICLE 1. Regulations, Records and Reports

40171

The board shall enforce the provisions of this part and may prescribe, adopt, and enforce rules and regulations relating to the administration and enforcement of this part. The board may prescribe the extent to which any ruling or regulation shall be applied without retroactive effect.

(Added by Stats. 1974, Ch. 991.)



40172

Every electric utility engaged in generating, purchasing, transmitting, distributing, consuming or selling electrical energy in this state shall keep such records pertaining thereto in such form as the board may prescribe by rule or regulation.

(Added by Stats. 1974, Ch. 991.)



40173

Every electric utility shall keep and maintain such records of meter readings and other records as may be necessary for the accurate determination of the kilowatt-hours of electrical energy generated, purchased, consumed or sold by it in this state.

(Added by Stats. 1974, Ch. 991.)



40174

The board or its authorized representative may make such examination of the records, meters and equipment of any person generating, transmitting, distributing, consuming, purchasing or selling electrical energy and such other investigations as it may deem necessary in carrying out the provisions of this part.

(Added by Stats. 1974, Ch. 991.)



40175

In addition to any other reports or returns required under this part, the board may by rule or otherwise require additional, supplemental or other reports from electric utilities, consumers, and any other person generating, purchasing, transmitting, distributing or consuming electrical energy, including verification of the information to be given on and the times for filing of such reports. For the purpose of carrying out its duties under Article 2 (commencing with Section 40031) of Chapter 2 of this part, the board may require such reports of estimates of future availability, generation, sales and consumption of electrical energy from such electric utilities and other persons as it may deem necessary. The board shall have full access to records of the Public Utilities Commission, and any political subdivision or public agency of this state that regulates, operates or owns an electric utility, which pertain to the generation, transmission, distribution, sale, purchase or consumption of electrical energy in this state.

(Added by Stats. 1974, Ch. 991.)



40176

(a) Except as otherwise provided by law, any person who is engaged in the business of preparing, or providing services in connection with the preparation of, returns under Chapter 4 (commencing with Section 40051), or any person who for compensation prepares any such return for any other person, and who knowingly or recklessly does either of the following, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not more than one thousand dollars ($1,000) or imprisoned no more than one year, or both, together with the costs of prosecution:

(1) Discloses any information furnished to him or her for, or in connection with, the preparation of the return.

(2) Uses that information for any purpose other than to prepare, or assist in preparing, the return.

(b) Subdivision (a) shall not apply to disclosure of information if that disclosure is made pursuant to the person s consent or pursuant to a subpoena, court order, or other compulsory legal process.

(Added by Stats. 2000, Ch. 1052, Sec. 46. Effective January 1, 2001.)






ARTICLE 2. Disposition of Proceeds

40181

All amounts required to be paid to the state under this part shall be paid to the board in the form of remittances payable to State Board of Equalization of the State of California. The board shall transmit the payments to the State Treasurer to be deposited in the State Treasury to the credit of the Energy Resources Surcharge Fund, which fund is hereby created.

(Added by Stats. 1974, Ch. 991.)



40182

All money deposited in the Energy Resources Surcharge Fund under this part shall upon order of the Controller be drawn therefrom and transferred to pay the refunds authorized by this part. The balance shall be transferred to the Energy Resources Programs Account, which is hereby created in the General Fund.

It is the intent of the Legislature that the funds in the Energy Resources Programs Account be used for ongoing energy programs and energy projects deemed appropriate by the Legislature, including, but not limited to, the activities of the State Energy Resources Conservation and Development Commission.

Notwithstanding any other provisions of law to the contrary, all appropriations from the Energy Resources Programs Account shall be made by the annual Budget Act.

(Amended by Stats. 1982, Ch. 1067, Sec. 9. Operative July 1, 1983, by Sec. 10 of Ch. 1067.)






ARTICLE 3. Violations

40186

Any person who fails or refuses to file a return or report required to be made or who fails or refuses to furnish a supplemental report or other data required by the board, or who renders a false or fraudulent report is guilty of a misdemeanor and may be fined not exceeding five hundred dollars ($500) for each offense.

(Added by Stats. 1974, Ch. 991.)



40187

Notwithstanding any other provision of this part, any person who violates this part with intent to defeat or evade the determination of an amount due required by law to be made is guilty of a felony when the amount of tax liability aggregates twenty-five thousand dollars ($25,000) or more in any 12-consecutive-month period. The determination shall be approved by the executive director or his or her designee. Each offense shall be punished by a fine of not less than five thousand dollars ($5,000) and not more than twenty thousand dollars ($20,000), or imprisonment for 16 months, two years, or three years, or by both the fine and imprisonment in the discretion of the court.

(Amended by Stats. 1995, Ch. 555, Sec. 51. Effective January 1, 1996.)



40188

Any prosecution for violation of any of the penal provisions of this part shall be instituted within three years after commission of the offense or within two years after the violation is discovered, whichever is later.

(Added by Stats. 1986, Ch. 1361, Sec. 37.)






ARTICLE 4. Notices

40191

A certificate by the board or an employee of the board stating that a notice required by this part was given by mailing or personal service shall be prima facie evidence in any administrative or judicial proceeding of the fact and regularity of the mailing of personal service in accordance with any requirement of this part for the giving of notice. Unless otherwise specifically required, any notice required by this part to be mailed or served may be given by mailing or personal service in the manner provided for giving notice of a deficiency determination.

(Added by Stats. 1974, Ch. 991.)






ARTICLE 5. The California Taxpayers’ Bill of Rights

40200

The board shall administer this article. Unless the context indicates otherwise, the provisions of this article shall apply to this part.

(Added by Stats. 1992, Ch. 438, Sec. 9. Effective January 1, 1993.)



40201

(a) The board shall establish the position of the Taxpayers Rights Advocate. The advocate or his or her designee shall be responsible for facilitating resolution of taxpayer complaints and problems, including any taxpayer complaints regarding unsatisfactory treatment of taxpayers by board employees, and staying actions where taxpayers have suffered or will suffer irreparable loss as the result of those actions. Applicable statutes of limitation shall be tolled during the pendency of a stay. Any penalties and interest that would otherwise accrue shall not be affected by the granting of a stay.

(b) The advocate shall report directly to the executive officer of the board.

(Added by Stats. 1992, Ch. 438, Sec. 9. Effective January 1, 1993.)



40202

(a) The board shall develop and implement an education and information program directed at, but not limited to, all of the following groups:

(1) Taxpayers newly registered with the board.

(2) Board audit and compliance staff.

(b) The education and information program shall include all of the following:

(1) A program of written communication with newly registered taxpayers explaining in simplified terms their duties and responsibilities.

(2) Participation in seminars and similar programs organized by federal, state, and local agencies.

(3) Revision of taxpayer education materials currently produced by the board that explain the most common areas of taxpayer nonconformance in simplified terms.

(4) Implementation of a continuing education program for audit and compliance personnel to include the application of new legislation to taxpayer activities and areas of recurrent taxpayer noncompliance or inconsistency of administration.

(c) Electronic media used pursuant to this section shall not represent the voice, picture, or name of members of the board or of the Controller.

(Amended by Stats. 1999, Ch. 929, Sec. 35. Effective January 1, 2000.)



40203

The board shall conduct an annual hearing before the full board where industry representatives and individual taxpayers are allowed to present their proposals on changes to the Energy Resources Surcharge Law which may further improve voluntary compliance and the relationship between taxpayers and government.

(Added by Stats. 1992, Ch. 438, Sec. 9. Effective January 1, 1993.)



40204

The board shall prepare and publish brief but comprehensive statements in simple and nontechnical language that explain procedures, remedies, and the rights and obligations of the board and taxpayers. As appropriate, statements shall be provided to taxpayers with the initial notice of audit, the notice of proposed additional taxes, any subsequent notice of tax due, or other substantive notices. Additionally, the board shall include this language for statements in the annual tax information bulletins that are mailed to taxpayers.

(Added by Stats. 1992, Ch. 438, Sec. 9. Effective January 1, 1993.)



40205

(a) The total amount of revenue collected or assessed pursuant to this part shall not be used for any of the following:

(1) To evaluate individual officers or employees.

(2) To impose or suggest production quotas or goals, other than quotas or goals with respect to accounts receivable.

(b) The board shall certify in its annual report submitted pursuant to Section 15616 of the Government Code that revenue collected or assessed is not used in a manner prohibited by subdivision (a).

(c) Nothing in this section shall prohibit the setting of goals and the evaluation of performance with respect to productivity and the efficient use of time.

(Added by Stats. 1992, Ch. 438, Sec. 9. Effective January 1, 1993.)



40206

The board shall develop and implement a program that will evaluate an individual employee s or officer s performance with respect to his or her contact with taxpayers. The development and implementation of the program shall be coordinated with the Taxpayers Rights Advocate.

(Added by Stats. 1992, Ch. 438, Sec. 9. Effective January 1, 1993.)



40207

The board shall, in cooperation with the Taxpayers Rights Advocate, and other interested taxpayer-oriented groups, develop a plan to reduce the time required to resolve petitions for redetermination and claims for refunds. The plan shall include determination of standard timeframes and special review of cases which take more time than the appropriate standard timeframe.

(Added by Stats. 1992, Ch. 438, Sec. 9. Effective January 1, 1993.)



40208

Procedures of the board, relating to appeals staff review conferences before a staff attorney of supervising tax auditor independent of the assessing department, shall include all of the following:

(a) Any conference shall be held at a reasonable time at a board office that is convenient to the taxpayer.

(b) The conference may be recorded only if prior notice is given to the taxpayer and the taxpayer is entitled to receive a copy of the recording.

(c) The taxpayer shall be informed prior to any conference that he or she has a right to have present at the conference his or her attorney, accountant, or other designated agent.

(Added by Stats. 1992, Ch. 438, Sec. 9. Effective January 1, 1993.)



40209

(a) Every taxpayer is entitled to be reimbursed for any reasonable fees and expenses related to a hearing before the board if all of the following conditions are met:

(1) The taxpayer files a claim for the fee and expenses with the board within one year of the date the decision of the board becomes final.

(2) The board, in its sole discretion, finds that the action taken by the board staff was unreasonable.

(3) The board decides that the taxpayer be awarded a specific amount of fees and expenses related to the hearing, in an amount determined by the board in its sole discretion.

(b) To determine whether the board staff has been unreasonable, the board shall consider whether the board staff has established that its position was substantially justified.

(c) The amount of reimbursed fees and expenses shall be limited to the following:

(1) Fees and expenses incurred after the date of the notice of determination, jeopardy determination, or a claim for refund.

(2) If the board finds that the staff was unreasonable with respect to certain issues but reasonable with respect to other issues, the amount of reimbursed fees and expenses shall be limited to those that relate to the issues where the staff was unreasonable.

(d) Any proposed award by the board pursuant to subdivision (a) shall be available as a public record for at least 10 days prior to the effective date of the award.

(e) The amendments to this section by the act adding this subdivision shall be operative for claims filed on or after January 1, 2000.

(Amended by Stats. 2000, Ch. 1052, Sec. 47. Effective January 1, 2001.)



40210

(a) An officer or employee of the board acting in connection with any law administered by the board shall not knowingly authorize, require, or conduct any investigation of, or surveillance over, any person for nontax administration related purposes.

(b) Any person violating subdivision (a) shall be subject to disciplinary action in accordance with the State Civil Service Act, including dismissal from office or discharge from employment.

(c) This section shall not apply with respect to any otherwise lawful investigation concerning organized crime activities.

(d) The provisions of this section are not intended to prohibit, restrict, or prevent the exchange of information where the person is being investigated for multiple violations which include energy resources surcharge violations.

(e) For the purposes of this section:

(1) Investigation means any oral or written inquiry directed to any person, organization, or governmental agency.

(2) Surveillance means the monitoring of persons, places, or events by means of electronic interception, overt or covert observations, or photography, and the use of informants.

(Added by Stats. 1992, Ch. 438, Sec. 9. Effective January 1, 1993.)



40211

(a) It is the intent of the Legislature that the State Board of Equalization, its staff, and the Attorney General pursue settlements as authorized under this section with respect to surcharge matters in dispute that are the subject of protests, appeals, or refund claims, consistent with a reasonable evaluation of the costs and risks associated with litigation of these matters.

(b) (1) Except as provided in paragraph (3) and subject to paragraph (2), the executive director or chief counsel, if authorized by the executive director, of the board may recommend to the State Board of Equalization, itself, a settlement of any surcharge matter in dispute.

(2) No recommendation of settlement shall be submitted to the board, itself, unless and until that recommendation has been submitted by the executive director or chief counsel to the Attorney General. Within 30 days of receiving that recommendation, the Attorney General shall review the recommendation and advise, in writing, the executive director or chief counsel of the board of his or her conclusions as to whether the recommendation is reasonable from an overall perspective. The executive director or chief counsel shall, with each recommendation of settlement submitted to the board, itself, also submit the Attorney General s written conclusions obtained pursuant to this paragraph.

(3) A settlement of any civil surcharge matter in dispute involving a reduction of surcharge or penalties in settlement, the total of which reduction of surcharge and penalties in settlement does not exceed five thousand dollars ($5,000), may be approved by the executive director and chief counsel, jointly. The executive director shall notify the board, itself, of any settlement approved pursuant to this paragraph.

(c) Whenever a reduction of surcharge, or penalties, or total surcharge and penalties in settlement in excess of five hundred dollars ($500) is approved pursuant to this section, there shall be placed on file, for at least one year, in the office of the executive director of the board a public record with respect to that settlement. The public record shall include all of the following information:

(1) The name or names of the surcharge payers who are parties to the settlement.

(2) The total amount in dispute.

(3) The amount agreed to pursuant to the settlement.

(4) A summary of the reasons why the settlement is in the best interests of the State of California.

(5) For any settlement approved by the board, itself, the Attorney General s conclusion as to whether the recommendation of settlement was reasonable from an overall perspective.

The public record shall not include any information that relates to any trade secret, patent, process, style of work, apparatus, business secret, or organizational structure that, if disclosed, would adversely affect the surcharge payer or the national defense.

(d) The members of the State Board of Equalization shall not participate in the settlement of surcharge matters pursuant to this section, except as provided in subdivision (e).

(e) (1) Any recommendation for settlement shall be approved or disapproved by the board, itself, within 45 days of the submission of that recommendation to the board. Any recommendation for settlement that is not either approved or disapproved by the board, itself, within 45 days of the submission of that recommendation shall be deemed approved. Upon approval of a recommendation for settlement, the matter shall be referred back to the executive director or chief counsel in accordance with the decision of the board.

(2) Disapproval of a recommendation for settlement shall be made only by a majority vote of the board. Where the board disapproves a recommendation for settlement, the matter shall be remanded to board staff for further negotiation, and may be resubmitted to the board, in the same manner and subject to the same requirements as the initial submission, at the discretion of the executive director or chief counsel.

(f) All settlements entered into pursuant to this section shall be final and nonappealable, except upon a showing of fraud or misrepresentation with respect to a material fact.

(g) Any proceedings undertaken by the board itself pursuant to a settlement as described in this section shall be conducted in a closed session or sessions.

(h) This section shall apply only to surcharge matters in dispute on or after the effective date of the act adding this subdivision.

(i) The Legislature finds that it is essential for fiscal purposes that the settlement program authorized by this section be expeditiously implemented. Accordingly, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any determination, rule, notice, or guideline established or issued by the board in implementing and administering the settlement program authorized by this section.

(Amended by Stats. 2006, Ch. 364, Sec. 16. Effective January 1, 2007.)



40211.5

(a) (1) Beginning on January 1, 2007, the executive director and chief counsel of the board, or their delegates, may compromise any final surcharge liability where the reduction of surcharges is seven thousand five hundred dollars ($7,500) or less.

(2) Except as provided in paragraph (3), the board, upon recommendation by its executive director and chief counsel, jointly, may compromise a final surcharge liability involving a reduction in surcharges in excess of seven thousand five hundred dollars ($7,500). Any recommendation for approval of an offer in compromise that is not either approved or disapproved within 45 days of the submission of the recommendation shall be deemed approved.

(3) The board, itself, may by resolution delegate to the executive director and the chief counsel, jointly, the authority to compromise a final surcharge liability in which the reduction of surcharges is in excess of seven thousand five hundred dollars ($7,500), but less than ten thousand dollars ($10,000).

(b) For purposes of this section, a final surcharge liability means any final surcharge liability arising under Part 19 (commencing with Section 40001), or related interest, additions to surcharges, penalties, or other amounts assessed under this part.

(c) Offers in compromise shall be considered only for liabilities that were generated from a business that has been discontinued or transferred, where the surcharge payer making the offer no longer has a controlling interest or association with the transferred business or has a controlling interest or association with a similar type of business as the transferred or discontinued business.

(d) Offers in compromise shall not be considered where the surcharge payer has been convicted of felony tax evasion under this part during the liability period.

(e) For amounts to be compromised under this section, the following conditions shall exist:

(1) The surcharge payer shall establish that:

(A) The amount offered in payment is the most that can be expected to be paid or collected from the surcharge payer s present assets or income.

(B) The surcharge payer does not have reasonable prospects of acquiring increased income or assets that would enable the surcharge payer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(2) The board shall have determined that acceptance of the compromise is in the best interest of the state.

(f) A determination by the board that it would not be in the best interest of the state to accept an offer in compromise in satisfaction of a final surcharge liability shall not be subject to administrative appeal or judicial review.

(g) (1) Offers for liabilities with a fraud or evasion penalty shall require a minimum offer of the unpaid surcharge and fraud or evasion penalty.

(2) The minimum offer may be waived if it can be shown that the surcharge payer making the offer was not the person responsible for perpetrating the fraud or evasion. This authorization to waive only applies to partnership accounts where the intent to commit fraud or evasion can be clearly attributed to a partner of the surcharge payer.

(h) When an offer in compromise is either accepted or rejected, or the terms and conditions of a compromise agreement are fulfilled, the board shall notify the surcharge payer in writing. In the event an offer is rejected, the amount posted will either be applied to the liability or refunded, at the discretion of the surcharge payer.

(i) When more than one surcharge payer is liable for the debt, such as with spouses or partnerships or other business combinations, including, but not limited to, surcharge payers who are liable through dual determination or successor s liability, the acceptance of an offer in compromise from one liable surcharge payer shall reduce the amount of the liability of the other surcharge payers by the amount of the accepted offer.

(j) Whenever a compromise of surcharges or penalties or total surcharges and penalties in excess of five hundred dollars ($500) is approved, there shall be placed on file for at least one year in the office of the executive director of the board a public record with respect to that compromise. The public record shall include all of the following information:

(1) The name of the surcharge payer.

(2) The amount of unpaid surcharges and related penalties, additions to surcharges, interest, or other amounts involved.

(3) The amount offered.

(4) A summary of the reason why the compromise is in the best interest of the state.

The public record shall not include any information that relates to any trade secrets, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the surcharge payer or violate the confidentiality provisions of Section 40175. No list shall be prepared and no releases distributed by the board in connection with these statements.

(k) Any compromise made under this section may be rescinded, all compromised liabilities may be reestablished, without regard to any statute of limitations that otherwise may be applicable, and no portion of the amount offered in compromise refunded, if either of the following occurs:

(1) The board determines that any person did any of the following acts regarding the making of the offer:

(A) Concealed from the board any property belonging to the estate of any surcharge payer or other person liable for the surcharge.

(B) Received, withheld, destroyed, mutilated, or falsified any book, document, or record or made any false statement, relating to the estate or financial condition of the surcharge payer or other person liable for the surcharge.

(2) The surcharge payer fails to comply with any of the terms and conditions relative to the offer.

(l) Any person who, in connection with any offer or compromise under this section, or offer of that compromise to enter into that agreement, willfully does either of the following shall be guilty of a felony and, upon conviction, shall be fined not more than fifty thousand dollars ($50,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both, together with the costs of investigation and prosecution:

(1) Conceals from any officer or employee of this state any property belonging to the estate of a surcharge payer or other person liable in respect of the surcharge.

(2) Receives, withholds, destroys, mutilates, or falsifies any book, document, or record, or makes any false statement, relating to the estate or financial condition of the surcharge payer or other person liable in respect of the surcharge.

(m) For purposes of this section, person means the taxpayer, any member of the surcharge payer s family, any corporation, agent, fiduciary, or representative of, or any other individual or entity acting on behalf of, the surcharge payer, or any other corporation or entity owned or controlled by the surcharge payer, directly or indirectly, or that owns or controls the surcharge payer, directly or indirectly.

(Amended by Stats. 2011, Ch. 15, Sec. 580. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



40212

(a) The board shall release any levy or notice to withhold issued pursuant to this part on any property in the event that the expense of the sale process exceeds the liability for which the levy is made.

(b) The Taxpayers Rights Advocate may order the release of any levy or notice to withhold issued pursuant to this part or, within 90 days from the receipt of funds pursuant to a levy or notice to withhold, order the return of any amount up to one thousand five hundred dollars ($1,500) of moneys received, upon his or her finding that the levy or notice to withhold threatens the health or welfare of the taxpayer or his or her spouse and dependents or family.

(c) The board shall not sell any seized property until it first has notified the taxpayer in writing of the exemptions from levy under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure.

(d) This section shall not apply to the seizure of any property as a result of a jeopardy assessment.

(Amended by Stats. 1995, Ch. 555, Sec. 53. Effective January 1, 1996.)



40212.5

(a) Except in any case where the board finds collection of the tax to be in jeopardy, if any property has been levied upon, the property or the proceeds from the sale of the property shall be returned to the taxpayer if the board determines any one of the following:

(1) The levy on the property was not in accordance with the law.

(2) The taxpayer has entered into and is in compliance with an installment payment agreement pursuant to Section 40167 to satisfy the tax liability for which the levy was imposed, unless that or another agreement allows for the levy.

(3) The return of the property will facilitate the collection of the tax liability or will be in the best interest of the state and the taxpayer.

(b) Property returned under paragraphs (1) and (2) of subdivision (a) is subject to the provisions of Section 40214.

(Added by Stats. 1999, Ch. 929, Sec. 37. Effective January 1, 2000.)



40213

Exemptions from levy under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure shall be adjusted for purposes of enforcing the collection of debts under this part to reflect changes in the California Consumer Price Index whenever the change is more than 5 percent higher than any previous adjustment.

(Amended by Stats. 1993, Ch. 589, Sec. 165. Effective January 1, 1994.)



40214

(a) A taxpayer may file a claim with the board for reimbursement of bank charges and any other reasonable third-party check charge fees incurred by the taxpayer as the direct result of an erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action by the board. Bank and third-party charges include a financial institution s or third party s customary charge for complying with the levy or notice to withhold instructions and reasonable charges for overdrafts that are a direct consequence of the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action. The charges are those paid by the taxpayer and not waived or reimbursed by the financial institution or third party. Each claimant applying for reimbursement shall file a claim with the board that shall be in a form as may be prescribed by the board. In order for the board to grant a claim, the board shall determine that both of the following conditions have been satisfied:

(1) The erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action was caused by board error.

(2) Prior to the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action, the taxpayer responded to all contacts by the board and provided the board with any requested information or documentation sufficient to establish the taxpayer s position. This provision may be waived by the board for reasonable cause.

(b) Claims pursuant to this section shall be filed within 90 days from the date the bank and third-party charges were incurred by the taxpayer. Within 30 days from the date the claim is received, the board shall respond to the claim. If the board denies the claim, the taxpayer shall be notified in writing of the reason or reasons for the denial of the claim.

(Amended by Stats. 2013, Ch. 253, Sec. 5. Effective January 1, 2014.)



40215

(a) At least 30 days prior to the filing or recording of liens under Chapter 14 (commencing with Section 7150) or Chapter 14.5 (commencing with Section 7220) of Division 7 of Title 1 of the Government Code, the board shall mail to the taxpayer a preliminary notice. The notice shall specify the statutory authority of the board for filing or recording the lien, indicate the earliest date on which the lien may be filed or recorded, and state the remedies available to the taxpayer to prevent the filing or recording of the lien. In the event tax liens are filed for the same liability in multiple counties, only one preliminary notice shall be sent.

(b) If the board determines that filing a lien was in error, it shall mail a release to the taxpayer and the entity recording the lien as soon as possible, but no later than seven days, after this determination and receipt of lien recording information. The release shall contain a statement that the lien was filed in error. In the event the erroneous lien is obstructing a lawful transaction, the board shall immediately issue a release of lien to the taxpayer and the entity recording the lien.

(c) When the board releases a lien erroneously filed, notice of that fact shall be mailed to the taxpayer and, upon the request of the taxpayer, a copy of the release shall be mailed to the major credit reporting companies in the county where the lien was filed.

(d) The board may release or subordinate a lien if the board determines that the release or subordination will facilitate the collection of the tax liability or will be in the best interest of the state and the taxpayer.

(Amended by Stats. 1999, Ch. 929, Sec. 38. Effective January 1, 2000.)



40216

(a) If any officer or employee of the board recklessly disregards board-published procedures, a taxpayer aggrieved by that action or omission may bring an action for damages against the State of California in superior court.

(b) In any action brought under subdivision (a), upon finding of liability on the part of the State of California, the state shall be liable to the plaintiff in an amount equal to the sum of all of the following:

(1) Actual and direct monetary damages sustained by the plaintiff as a result of the actions or omissions.

(2) Reasonable litigation costs including any of the following:

(A) Reasonable court costs.

(B) Prevailing market rates for the kind or quality of services furnished in connection with any of the following:

(i) The reasonable expenses of expert witnesses in connection with the civil proceeding, except that no expert witness shall be compensated at a rate in excess of the highest rate of compensation for expert witnesses paid by the State of California.

(ii) The reasonable cost of any study, analysis, engineering report, test, or project that is found by the court to be necessary for the preparation of the party s case.

(iii) Reasonable fees paid or incurred for the services of attorneys in connection with the civil proceeding, except that those fees shall not be in excess of seventy-five dollars ($75) per hour unless the court determines that an increase in the cost of living or a special factor, such as the limited availability of qualified attorneys for the proceeding, justifies a higher rate.

(c) In the awarding of damages under subdivision (b), the court shall take into consideration the negligence or omissions, if any, on the part of the plaintiff which contributed to the damages.

(d) Whenever it appears to the court that the taxpayer s position in the proceeding brought under subdivision (a) is frivolous, the court may impose a penalty against the plaintiff in an amount not to exceed ten thousand dollars ($10,000). A penalty so imposed shall be paid upon notice and demand from the board and shall be collected as a tax imposed under this part.

(Added by Stats. 1992, Ch. 438, Sec. 9. Effective January 1, 1993.)












PART 20. EMERGENCY TELEPHONE USERS SURCHARGE LAW

CHAPTER 1. General Provisions and Definitions

41001

This part is known and may be cited as the Emergency Telephone Users Surcharge Act .

(Added by Stats. 1976, Ch. 443.)



41002

Except where the context otherwise requires, the definitions given in this chapter govern the construction of this part.

(Added by Stats. 1976, Ch. 443.)



41003

Person includes an individual, firm, partnership, joint venture, limited liability company, association, cooperative organization, fraternal organization, nonprofit organization, corporation, estate, trust, business or common law trust, receiver, assignee for the benefit of creditors, trustee or trustee in bankruptcy.

Person does not include a nonprofit hospital, nonprofit educational organization, or a public agency.

(Amended by Stats. 1994, Ch. 1200, Sec. 73. Effective September 30, 1994.)



41004

Board means the State Board of Equalization.

(Added by Stats. 1976, Ch. 443.)



41005

In this state means within the exterior limits of the State of California and includes all territory within those limits owned by or ceded to the United States of America.

(Added by Stats. 1974, Ch. 443.)



41006

Public agency means this state, and any city, county, city and county, municipal corporation, public district, or public authority located in whole or in part within this state which provides or has authority to provide firefighting, police, ambulance, medical, or other emergency services.

(Added by Stats. 1976, Ch. 443.)



41007

(a) Service supplier shall mean both of the following:

(1) A person supplying intrastate telephone communication services to a service user in this state pursuant to California intrastate tariffs and providing access to the 911 emergency system by utilizing the digits 9-1-1.

(2) A person supplying Voice over Internet Protocol (VoIP) service to a service user in this state and providing access to the 911 emergency system by utilizing the digits 9-1-1.

(b) On and after January 1, 1988, service supplier also includes a person supplying intrastate telephone communication services for whom the Public Utilities Commission, by rule or order, modifies or eliminates the requirement for that person to prepare and file California intrastate tariffs.

(Amended by Stats. 2010, Ch. 328, Sec. 218. Effective January 1, 2011.)



41008

As used in this part, month shall mean a calendar month.

(Added by Stats. 1976, Ch. 443.)



41009

Service user means any person using intrastate telephone communication services or VoIP service in this state who is required to pay a surcharge under the provisions of this part.

(Amended by Stats. 2008, Ch. 17, Sec. 2. Effective May 21, 2008.)



41010

Intrastate telephone communication services means all local or toll telephone services where the point or points of origin and the point or points of destination of the service are all located in this state.

(Added by Stats. 1976, Ch. 443.)



41011

(a) Charges for services means all charges billed by a service supplier to a service user for intrastate telephone communication services and shall mean local telephone service and include monthly service flat-rate charges for usage, message unit charges and shall mean toll charges, and include intrastate wide area telephone service charges and also means all charges billed by a service supplier to a service user for VoIP service.

(b) (1) Charges for services shall not include any tax imposed by the United States or by any charter city, charges for service paid by inserting coins in a public coin-operated telephone, and shall not apply to amounts billed to nonsubscribers for coin shortages. Where a coin-operated telephone service is furnished for a guarantee or other periodic amount, such amount is subject to the surcharge imposed by this part.

(2) Charges for services shall not include charges for intrastate toll calls where bills for such calls originate out of California.

(3) Charges for services shall not include charges for any nonrecurring, installation, service connection or one-time charge for service or directory advertising, and shall not include private communication service charges, charges for other than communication service, or any charge made by a hotel or motel for service rendered in placing calls for its guests regardless of how such hotel or motel charge is denominated or characterized by an applicable tariff of the Public Utilities Commission of this state.

(4) Charges for services shall not include charges for basic exchange line service for lifeline services.

(Amended by Stats. 2010, Ch. 328, Sec. 219. Effective January 1, 2011.)



41012

Public telephone means any coin-operated telephone provided by the serving telephone company accessible to the public.

(Added by Stats. 1976, Ch. 443.)



41013

Surcharge means a tax levied by this state.

(Added by Stats. 1976, Ch. 443.)



41014

Notwithstanding any other provision of law to the contrary, persons subject to the jurisdiction of the Public Utilities Commission of the State of California need not obtain an authorization from the commission to comply with the provisions of this part, nor shall such persons obtain any such authorization on behalf of any hotel or motel, in order that such entities be permitted to collect and recoup the surcharge imposed hereby upon any charge for services measured by time units or other time measurement, from their guests, in addition to any applicable tariff rates.

(Added by Stats. 1974, Ch. 443.)



41015

Local telephone service shall mean both of the following:

(a) The access to a local telephone system, and the privilege of telephonic quality communication with substantially all persons having telephone or radiotelephone stations constituting a part of the local telephone system.

(b) Any facility or service provided in connection with a service described in subdivision (a).

The term local telephone service does not include any service which is a toll telephone service or a private communication service.

(Amended by Stats. 1987, Ch. 38, Sec. 9.)



41016

Toll telephone service means either of the following:

(a) A telephonic quality communication that meets both of the following requirements:

(1) There is a toll charge for the service that varies in amount with either the distance or elapsed transmission time, or the distance and elapsed transmission time, of each individual communication.

(2) The charge is paid within the United States.

(b) A service which entitles the subscriber, upon payment of a periodic charge (determined as a flat amount or upon the basis of total elapsed transmission time), to the privilege of a predetermined amount of units or dollars of telephonic communications or an unlimited number of telephonic communications to or from all or a substantial portion of the persons having telephone or radiotelephone stations in a specified area which is outside the local telephone system area in which the station provided with this service is located.

(Amended by Stats. 2008, Ch. 17, Sec. 4. Effective May 21, 2008.)



41016.5

(a) VoIP service means any service that satisfies the requirements set forth in paragraph (1) and (2).

(1) Does all of the following:

(A) Enables real-time, two-way voice communication that originates from and terminates to the user s location using Internet Protocol (IP) or any successor protocol.

(B) Requires a broadband connection from the user s location.

(C) Permits users, generally, to receive calls that originate on the public switched telephone network and to terminate calls to the public switched telephone network.

(2) Does at least one of the following:

(A) Requires Internet protocol-compatible customer premises equipment (CPE).

(B) When necessary, is converted to or from transmission control protocol (TCP)/IP by the service user s service supplier before or after being switched by the public switched telephone network.

(C) Is a service that the Federal Communications Commission (FCC) has affirmatively required to provide 911 or E911 service.

(b) This definition shall only apply to this part.

(Added by Stats. 2008, Ch. 17, Sec. 5. Effective May 21, 2008.)



41017

Private communication service shall mean

(a) The communication service furnished to a subscriber which entitles the subscriber

(1) To exclusive or priority use of any communication channel or groups of channels, or

(2) To the use of an intercommunication system for the subscriber s stations, regardless of whether such channel, groups of channels, or intercommunication system may be connected through switching with a service described in Sections 41015 and 41016,

(b) Switching capacity, extension lines and stations, or other associated services which are provided in connection with, and are necessary or unique to the use of channels or systems described in subdivision (a), and

(c) The channel mileage which connects a telephone station located outside a local telephone system area with a central office in such local telephone system, except that such term shall not include any communication service unless a separate charge is made for such service.

(Added by Stats. 1976, Ch. 443.)



41018

Communications equipment company shall mean a manufacturer or vendor that sells or leases communications equipment.

(Added by Stats. 1976, Ch. 443.)



41019

No surcharge shall be imposed on charges for any types of service or equipment furnished by a service supplier subject to state or federal public utility regulation during any period in which the same or similar services or equipment are also available for sale or lease from persons not subject to state or federal public utility regulation.

(Amended by Stats. 1986, Ch. 1477, Sec. 2. Effective September 30, 1986.)



41019.5

(a) It is the intent of the Legislature that telephone quality communication utilizing VoIP shall not be regulated by the enactment of Senate Bill 1040 of the 2007 08 Regular Session. The sole purpose of this act is to ensure that all forms of telephonic quality communications that connect to the 911 emergency system contribute to the State Emergency Telephone Number Account and that this act may not be used by a court or administrative body for any purpose other than to interpret and apply this part.

(b) For purposes of this section only, VoIP means any service that:

(1) Enables real-time or two-way voice communication that originates or terminates from the user s location using IP or any successor protocol.

(2) Uses a broadband connection from the user s location, including any service that permits users, generally, to receive calls that originate on the public switched telephone network and to terminate calls to the public switched telephone network.

(Added by Stats. 2008, Ch. 17, Sec. 6. Effective May 21, 2008.)






CHAPTER 2. The Surcharge

ARTICLE 1. Imposition of the Surcharge

41020

(a) A surcharge is hereby imposed on amounts paid by every person in the state for both of the following:

(1) (A) Intrastate telephone communication service in this state.

(B) Notwithstanding subparagraph (A), on and after January 1, 2016, and before January 1, 2020, in lieu of the surcharge imposed under subparagraph (A), a surcharge shall be imposed on amounts paid for prepaid mobile telephony services pursuant to the Prepaid Mobile Telephony Services Surcharge Collection Act (Part 21 (commencing with Section 42001)).

(2) VoIP service that provides access to the 911 emergency system by utilizing the digits 9-1-1 by any service user in this state commencing on January 1, 2009. The surcharge shall not apply to charges for VoIP service where any point of origin or destination is outside of this state.

(b) (1) Notwithstanding Section 41025, charges not subject to the surcharge may be calculated by a service supplier based upon books and records kept in the regular course of business, and, for purposes of calculating the interstate revenue portion not subject to the surcharge, a service supplier may also choose a reasonable and verifiable method from the following:

(A) Books and records kept in the regular course of business.

(B) Traffic or call pattern studies representative of the service supplier s business within California.

(C) For VoIP service only, the VoIP safe harbor factor established by the FCC to be used to calculate the service supplier s contribution to the federal Universal Service Fund. The FCC safe harbor factor in effect for VoIP service on September 1 of each year shall apply for the period of January 1 to December 31, inclusive, of the next succeeding calendar year for purposes of this method. At the time the FCC establishes a safe harbor factor for the federal Universal Service Fund for VoIP service that is greater than 75 percent for interstate revenue or abolishes the safe harbor factor applicable to VoIP service, this method shall become void and of no effect, in which case a VoIP service supplier may use an alternative method approved in advance by the board, which shall be available to all VoIP service suppliers. The FCC safe harbor factor applicable to VoIP service, as described in this subparagraph, is used solely as a mechanism to calculate the charges not subject to the surcharge for VoIP service and is not necessarily reflective of the intrastate portion of VoIP service. The use of the FCC safe harbor factor authorized by this subdivision shall not be interpreted to permit application of any intrastate requirement, other than the surcharge imposed under this part, upon VoIP service suppliers.

(2) Any method chosen by a service supplier shall remain in effect for at least one calendar year.

(3) If a service supplier reasonably relies upon books and records kept in the regular course of business or any documentation that satisfies the reasonable and verifiable method, then the service supplier s determination of the portion of the billed amount attributable to services not subject to the surcharge shall be rebuttably presumed to be correct. The service supplier s choice of books and records or other method and surcharge billing practice shall also be rebuttably presumed to be fair and legal business practices.

(4) It is the intent of the Legislature that the provisions of subparagraph (C) shall not be considered to be a precedent for the application of the surcharge or any other tax or fee where a person is required to collect a tax or fee imposed upon another.

(c) The surcharge imposed shall be at the rate of one-half of 1 percent of the charges made for the services to and including November 1, 1982, and thereafter at a rate fixed pursuant to Article 2 (commencing with Section 41030).

(d) The surcharge shall be paid by the service user as hereinafter provided.

(e) The surcharge imposed shall not apply to either of the following:

(1) In accordance with the Mobile Telecommunications Sourcing Act (Public Law 106-252), which is incorporated herein by reference, to any charges for mobile telecommunications services billed to a customer where those services are provided, or deemed provided, to a customer whose place of primary use is outside this state. Mobile telecommunications services shall be deemed provided by a customer s home service provider to the customer if those services are provided in a taxing jurisdiction to the customer, and the charges for those services are billed by or for the customer s home service provider.

(2) To any charges for VoIP service billed to a customer where those services are provided to a customer whose place of primary use of VoIP service is outside this state.

(f) For purposes of this section:

(1) Charges for mobile telecommunications services means any charge for, or associated with, the provision of commercial mobile radio service, as defined in Section 20.3 of Title 47 of the Code of Federal Regulations, as in effect on June 1, 1999, or any charge for, or associated with, a service provided as an adjunct to a commercial mobile radio service, that is billed to the customer by or for the customer s home service provider, regardless of whether individual transmissions originate or terminate within the licensed service area of the home service provider.

(2) Customer means (A) the person or entity that contracts with the home service provider for mobile telecommunications services, or with a VoIP service provider for VoIP service, or (B) if the end user of mobile telecommunications services or VoIP service is not the contracting party, the end user of the mobile telecommunications service or VoIP service. This paragraph applies only for the purpose of determining the place of primary use. The term customer does not include (A) a reseller of mobile telecommunications service or VoIP communication service, or (B) a serving carrier under an arrangement to serve the mobile customer outside the home service provider s licensed service area.

(3) Home service provider means the facilities-based carrier or reseller with which the customer contracts for the provision of mobile telecommunications services.

(4) Licensed service area means the geographic area in which the home service provider is authorized by law or contract to provide commercial mobile radio service to the customer.

(5) Mobile telecommunications service means commercial mobile radio service, as defined in Section 20.3 of Title 47 of the Code of Federal Regulations, as in effect on June 1, 1999.

(6) Place of primary use means the street address representative of where the customer s use of the mobile telecommunications service or VoIP service primarily occurs, that must be:

(A) The residential street address or the primary business street address of the customer.

(B) With respect to mobile telecommunications service, within the licensed service area of the home service provider.

(7) (A) Reseller means a provider who purchases telecommunications services or VoIP service from another telecommunications service provider or VoIP service and then resells the services, or uses the services as a component part of, or integrates the purchased services into, a mobile telecommunications service or VoIP service.

(B) Reseller does not include a serving carrier with which a home service provider arranges for the services to its customers outside the home service provider s licensed service area.

(8) Serving carrier means a facilities-based carrier providing mobile telecommunications service to a customer outside a home service provider s or reseller s licensed area.

(9) Taxing jurisdiction means any of the several states, the District of Columbia, or any territory or possession of the United States, any municipality, city, county, township, parish, transportation district, or assessment jurisdiction, or any other political subdivision within the territorial limits of the United States with the authority to impose a tax, charge, or fee.

(10) VoIP service provider means that provider of VoIP service with whom the end user customer contracts for the provision of VoIP services for the customer s own use and not for resale.

(11) Prepaid mobile telephony services has the same meaning as in subdivision (k) of Section 42004.

(Amended by Stats. 2014, Ch. 885, Sec. 4. Effective September 30, 2014.)



41021

(a) A service supplier shall collect the surcharge from each service user at the time it collects its billings from the service user, provided that the duty to collect the surcharge from a service user shall commence with the beginning of the first regular billing period applicable to that person which starts on or after the operative date of the surcharge imposed by this part. If the stations or lines of more than one service supplier are utilized in furnishing the telephone communication services to the service user, the service supplier that bills the customer shall collect the surcharge from the customer.

(b) Only one payment under this part shall be required with respect to the surcharge on a service, notwithstanding that the lines or stations of one or more service suppliers are used in furnishing that service.

(Amended by Stats. 2008, Ch. 179, Sec. 205. Effective January 1, 2009.)



41022

The surcharge required to be collected by the service supplier shall be added to and stated separately in its billings to the service user.

(Added by Stats. 1976, Ch. 443.)



41023

The surcharge required to be collected by the service supplier, and any amount unreturned to the service user which is not a surcharge but was collected from the service user as representing a surcharge, constitute debts owed by the service supplier to this state.

A service supplier that has collected any amount of surcharge in excess of the amount of surcharge imposed by this part and actually due from a service user, may refund such amount to the service user, even though such surcharge amount has already been paid over to the board and no corresponding credit or refund has yet been secured. Any service supplier making a refund of any charge to a service user upon which surcharge is collected under this part from the service user may repay therewith the amount of the surcharge paid. The service supplier may claim credit for such overpayment against the amount of surcharge imposed by this part which is due upon any other quarterly return, providing such credit is claimed in a return dated no later than three years from the date of overpayment.

(Added by Stats. 1976, Ch. 443.)



41024

Every service user in this state is liable for the surcharge until it has been paid to this state, except that payment to a service supplier registered under this part is sufficient to relieve the user from further liability for the tax.

Any surcharge collected from a service user which has not been remitted to the board shall be deemed a debt owed to the State of California by the person required to collect and remit such surcharge. Nothing in this part shall impose any obligation upon a service supplier to take any legal action to enforce the collection of the utility users surcharge imposed by this part. The service supplier shall provide the board with amounts uncollected which total three dollars ($3) or more on a cumulative basis with respect to a single service user along with the names, addresses and reasons of the service users refusing to pay the surcharge imposed by this part.

(Amended by Stats. 1981, Ch. 947, Sec. 23.)



41025

If a bill is rendered to persons using intrastate telephone services or VoIP service, the amount on which the surcharge with respect to such services shall be based shall be the sum of all charges for such services included in the bill; except that if the person who renders the bill groups individual items for purposes of rendering the bill and computing the surcharge, then the amount on which the surcharge with respect to each such group shall be based shall be the sum of all items within that group, and the surcharge on the remaining items not included in any such group shall be based on the charge for each item separately.

(Amended by Stats. 2008, Ch. 17, Sec. 8. Effective May 21, 2008.)



41026

In the payment of the surcharge imposed by this part, a fractional part of a cent shall be disregarded unless it amounts to one-half or more, in which case it shall be increased to one cent.

(Added by Stats. 1976, Ch. 443.)



41027

Nothing in this part shall be construed as imposing a surcharge upon amounts paid by any person when imposition of such surcharge would be in violation of the Constitution of the United States, the United States Code, or the laws of the State of California, nor upon toll charges used in the collection and dissemination of news for the public press or on charges for wide area telephone service used by common carriers in the conduct of their business.

(Added by Stats. 1976, Ch. 443.)






ARTICLE 2. Adjustment of Surcharge Rate

41030

(a) The Office of Emergency Services shall determine annually, on or before October 1, to be effective on January 1 of the following year, a surcharge rate pursuant to subdivision (b) that it estimates will produce sufficient revenue to fund the current fiscal year s 911 costs.

(b) (1) The surcharge rate shall be determined by dividing the costs (including incremental costs) the Office of Emergency Services estimates for the current fiscal year of 911 costs approved pursuant to Article 6 (commencing with Section 53100) of Chapter 1 of Part 1 of Division 2 of Title 5 of the Government Code, less the available balance in the State Emergency Telephone Number Account in the General Fund, by its estimate of the charges for intrastate telephone communications services and VoIP service to which the surcharge will apply for the period of January 1, to December 31, inclusive, of the next succeeding calendar year, but in no event shall the surcharge rate in any year be greater than three-quarters of 1 percent or less than one-half of 1 percent.

(2) Commencing with the calculation made October 1, 2015, to be effective January 1, 2016, the surcharge shall be determined by dividing the costs (including incremental costs) the Office of Emergency Services estimates for the current fiscal year of 911 costs approved pursuant to Article 6 (commencing with Section 53100) of Chapter 1 of Part 1 of Division 2 of Title 5 of the Government Code, less the available balance in the State Emergency Telephone Number Account in the General Fund, by its estimate of the charges for intrastate telephone communications services, the intrastate portion of prepaid mobile telephony services, and VoIP service to which the surcharge will apply for the period of January 1 to December 31, inclusive, of the next succeeding calendar year, but in no event shall the surcharge rate in any year be greater than three-quarters of 1 percent or less than one-half of 1 percent. In making its computation of the charges that are applicable to the intrastate portion of prepaid mobile telephony services, the Office of Emergency Services shall use the computation method developed by the Public Utilities Commission and reported to the Office of Emergency Services pursuant to subdivisions (a) and (b) of Section 319 of the Public Utilities Code.

(c) When determining the surcharge rates pursuant to this section, the office shall include the costs it expects to incur to plan, test, implement, and operate Next Generation 911 technology and services, including text to 911 service.

(d) The Office of Emergency Services shall notify the board of the surcharge amount collected pursuant to this part and the surcharge amount applicable to prepaid mobile telephony services by October 15 of each year.

(e) At least 30 days prior to determining the surcharge pursuant to subdivision (a), the Office of Emergency Services shall prepare a summary of the calculation of the proposed surcharge and make it available to the public and on its Internet Web site. The summary shall contain all of the following:

(1) The prior year revenues to fund 911 costs, including, but not limited to, revenues from prepaid service.

(2) Projected expenses and revenues from all sources, including, but not limited to, prepaid service to fund 911 costs.

(3) The rationale for adjustment to the surcharge determined pursuant to subdivision (b), including, but not limited to, all impacts from the surcharge collected pursuant to Part 21 (commencing with Section 42001).

(f) This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Amended by Stats. 2014, Ch. 885, Sec. 5. Effective September 30, 2014. Repealed as of January 1, 2020, by its own provisions. See later operative version added by Sec. 6 of Stats. 2014, Ch. 885.)



41030

(a) The Office of Emergency Services shall determine annually, on or before October 1, a surcharge rate that it estimates will produce sufficient revenue to fund the current fiscal year s 911 costs. The surcharge rate shall be determined by dividing the costs (including incremental costs) the Office of Emergency Services estimates for the current fiscal year of 911 plans approved pursuant to Section 53115 of the Government Code, less the available balance in the State Emergency Telephone Number Account in the General Fund, by its estimate of the charges for intrastate telephone communications services and VoIP service to which the surcharge will apply for the period of January 1 to December 31, inclusive, of the next succeeding calendar year, but in no event shall the surcharge rate in any year be greater than three-quarters of 1 percent nor less than one-half of 1 percent.

(b) This section shall become operative on January 1, 2020.

(Repealed (in Sec. 5) and added by Stats. 2014, Ch. 885, Sec. 6. Effective September 30, 2014. Section operative January 1, 2020, by its own provisions.)



41031

The Office of Emergency Services shall make its determination of the surcharge rate each year no later than October 1 and shall notify the board of the new rate, which shall be fixed by the board to be effective with respect to charges made for intrastate telephone communication services and VoIP service on or after January 1 of the next succeeding calendar year.

(Amended by Stats. 2013, Ch. 28, Sec. 79. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



41032

Immediately upon notification by the Office of Emergency Services and fixing the surcharge rate, the board shall each year no later than November 15 publish in its minutes the new rate, and it shall notify by mail every service supplier registered with it of the new rate.

(Amended by Stats. 2013, Ch. 28, Sec. 80. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



41033

(a) For purposes of this section, the following terms have the following meanings:

(1) Direct seller, prepaid mobile telephony services, prepaid MTS provider, retail transaction, and seller have the same meanings as defined in Section 42004.

(2) Prepaid MTS 911 Account means the Prepaid MTS 911 Account created in the Prepaid Mobile Telephony Services Surcharge Fund pursuant to Section 42023.

(b) (1) For each fiscal year, beginning with the 2016 17 fiscal year and ending with the 2018 19 fiscal year, the board shall calculate the following on or before the November 1 following the end of that fiscal year:

(A) The total collections for the fiscal year of that portion of the prepaid MTS surcharge that is for the emergency telephone users surcharge, net of any amounts that a seller was permitted to deduct and retain pursuant to subdivision (e) of Section 42010.

(B) Less the expenses incurred and reimbursed to the board for the fiscal year from that portion of the prepaid MTS surcharge that is for the emergency telephone users surcharge pursuant to subdivision (e) of Section 42020.

(2) The board shall provide notification of whether the amount calculated in this section exceeds or is less than nine million nine hundred thousand dollars ($9,900,000) on its Internet Web site by December 15 following the calculation, along with the underlying calculations, assumptions, and methodology.

(c) If for any fiscal year the calculation performed pursuant to subdivision (b) results in an amount less than nine million nine hundred thousand dollars ($9,900,000), the deficiency shall be the responsibility, on a pro rata basis of each prepaid MTS provider or direct seller, as provided in this subdivision. The board shall calculate the deficiency and bill each prepaid MTS provider or direct seller its pro rata share of that deficiency based upon each prepaid MTS provider s or direct seller s percentage share of total California intrastate prepaid mobile telephony services revenues, as reported to the Public Utilities Commission pursuant to Section 319 of the Public Utilities Code for the prior fiscal year.

(d) For each fiscal year, beginning with the 2016 17 fiscal year and ending with the 2018 19 fiscal year, each prepaid MTS provider or direct seller shall, on or before September 1 of each year, report to the board the amount of that portion of the prepaid MTS surcharge that is for the emergency telephone users surcharge, remitted by the provider or seller pursuant to subdivision (f) of Section 42010 for the prior fiscal year.

(e) The Public Utilities Commission, within 45 days of request, shall provide the board the name and address of each prepaid MTS provider and direct seller and each prepaid MTS provider s and direct seller s California intrastate prepaid mobile telephone services revenue, along with the provider s and seller s percentage share of total California intrastate prepaid mobile telephony services revenue for the prior fiscal year, and any other information the board deems necessary.

(f) The obligation of each prepaid MTS provider and direct seller shall be enforced by serving a notice in the manner prescribed for service of a notice of a deficiency determination, not later than three years after the date the board determines that the calculation performed pursuant to subdivision (b) results in a deficiency for the previous fiscal year. Notwithstanding any provisions to the contrary in this part, a petition for a redetermination of a notice issued pursuant to this subdivision may be filed within 60 days after service upon the person of notice thereof. Solely for purposes of a notice issued pursuant to this subdivision, interest shall begin to accrue at the expiration of the 60-day period. If a petition for redetermination is not filed within the 60-day period, the determination becomes final at the expiration of that period. All determinations made by the board under this section are due and payable at the time they become final. If they are not paid when due and payable, a penalty of 10 percent of the amount of the determination, exclusive of interest and penalties, shall be added thereto. Interest shall apply in accordance with Article 6 (commencing with Section 41095). The liability imposed by this section shall be collected by the board in accordance with the provisions of this part.

(g) This section shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Added by Stats. 2014, Ch. 885, Sec. 7. Effective September 30, 2014. Repealed as of January 1, 2020, by its own provisions.)






ARTICLE 3. Registration

41040

Every service supplier in this state shall register with the board upon a form prescribed by the board and shall set forth the name under which it transacts or intends to transact business and such other information as the board may require.

(Added by Stats. 1976, Ch. 443.)



41041

(a) When necessary to ensure compliance with this part, the board may require any person subject to this part to place with it the security that the board determines. Security in the form of cash, insured deposits in banks or savings and loan institutions, or a bond or bonds duly executed by an admitted surety insurer, payable to the state, conditioned upon faithful performance of all of the requirements of this part and expressly providing for the payment of all taxes, penalties, and other obligations of the person arising out of this part, shall be held in trust to be used solely in the manner provided by this section. The amount of security shall be fixed by the board, not to exceed twice the estimated average quarterly liability of persons filing for quarterly periods, or three times the estimated average monthly liability of persons filing for monthly periods, determined in the manner that the board deems proper. Security held by the board shall be released after a three-year period in which the person has filed all returns and paid all tax due to the state under this part or any amount of tax required to be collected and paid to the state within the time required.

(b) If, when a person discontinues business, the board holds security pursuant to this section in the form of cash or insured deposits in banks or savings and loan institutions, the security when applied to the account of the taxpayer shall be deemed a payment on any liability of the person to the board on the date the business is discontinued.

(c) This section shall not apply to a taxpayer who either has timely filed all returns and paid all tax due to the state under this part for the three consecutive years prior to the effective date of this section, or has, on or before July 31, 1998, timely filed all returns and paid all tax due to the state under this part since the taxpayer registered with the board pursuant to Section 41040. However, the board may require security from any such taxpayer who fails to remain in compliance with the reporting and payment requirements of this part subsequent to the effective date of this section.

(Added by Stats. 1998, Ch. 649, Sec. 2. Effective January 1, 1999.)









CHAPTER 3. Special Provisions and Exemptions

41045

The surcharges imposed by this part shall be collected insofar as practicable at the same time as, and along with, the charges made in accordance with regular billing practice of the service supplier.

The charges for services determined by or stated on a billing of a service supplier in accordance with its business practices and accounting records to have been supplied to a service user during any calendar month or billing period of the service supplier shall be presumed to be correct. The presumption may be rebutted by evidence which establishes that the charges for services were other than such amount.

(Added by Stats. 1976, Ch. 443.)



41046

There are exempt from the surcharge charges for intrastate telephone communication services and VoIP service which are exempt from the federal communication services tax pursuant to Section 4253 of the Internal Revenue Code of 1954.

(Amended by Stats. 2008, Ch. 17, Sec. 11. Effective May 21, 2008.)



41049

In any instances where an exemption is claimed by reason of the provisions of this part, and the service supplier questions the validity of the claimed exemption, either the service supplier or the service user may request the board to issue a ruling as to the validity of the claimed exemption, accompanying the request with a statement showing the facts and basis for the claim. The board shall issue its ruling within 30 days of receipt of the request. Pending issuance of the ruling, the service supplier shall not be obligated to collect the surcharge from the claimant.

(Added by Stats. 1976, Ch. 443.)






CHAPTER 4. Determination of Surcharge

ARTICLE 1. Due and Payable Dates

41050

The surcharge imposed by Section 41020 attaches at the time charges for the intrastate telephone communication services and VoIP service are billed by the service supplier to the service user and shall be paid by the service user when paying for such services.

(Amended by Stats. 2008, Ch. 17, Sec. 12. Effective May 21, 2008.)



41051

The surcharges imposed by this part and the amounts thereof required to be collected are due monthly, and the amount of surcharge collected in one calendar month by the service supplier shall be remitted to the board on or before the last day of the second month following the month in which the surcharges were collected. However, the fourth quarter collection for the 1996 calendar year shall be remitted no later than February 15, 1997.

(Amended by Stats. 1996, Ch. 432, Sec. 1. Effective January 1, 1997.)



41052

On or before the last day of the second month following each month in which the surcharges were collected, a return for that month shall be filed with the board in the form as prescribed by the board, which may include, but not be limited to, electronic media. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

The service supplier shall include a list of any service users who have refused to pay a cumulative total of three dollars ($3) or more of the surcharge imposed by this part with each return filing.

(Amended by Stats. 2002, Ch. 459, Sec. 19. Effective January 1, 2003.)



41052.1

If the board deems it necessary in order to ensure payment or to facilitate the collection by the state of the amount of taxes, the board may require returns and payment of the amount of surcharges for a calendar quarter or calendar year period.

(Amended by Stats. 1998, Ch. 350, Sec. 2. Effective January 1, 1999.)



41053

The person required to file the return shall deliver the return together with a remittance of the amount of the surcharge payable to the office of the board.

(Added by Stats. 1976, Ch. 443.)



41054

The board for good cause may extend not to exceed one month the time for making any return or paying any amount required to be paid under this part. The extension may be granted at any time provided a request therefor is filed with the board within or prior to the period for which the extension may be granted.

(Added by Stats. 1976, Ch. 443.)



41055

All amounts required to be paid to the state under this part shall be paid to the board in the form of remittances payable to the State Board of Equalization of the State of California.

(Added by Stats. 1976, Ch. 443.)



41056

The service supplier shall maintain such records as may be necessary to determine the amount of surcharge collected under provisions of this part. Those records shall be maintained for a period of four years from the time the surcharge is due.

(Amended by Stats. 1987, Ch. 38, Sec. 10.)






ARTICLE 1.1. Payment by Electronic Funds Transfer

41060

(a) Any person whose estimated surcharge liability under this part averages twenty thousand dollars ($20,000) or more per month, as determined by the board pursuant to methods of calculation prescribed by the board, shall remit amounts due by an electronic funds transfer under procedures prescribed by the board.

(b) Any person whose estimated surcharge liability under this part averages less than twenty thousand dollars ($20,000) per month may elect to remit amounts due by electronic funds transfer with the approval of the board.

(c) Any person remitting amounts due pursuant to subdivision (a) or (b) shall perform electronic funds transfer in compliance with the due dates set forth in Article 1 (commencing with Section 41050). Payment is deemed complete on the date the electronic funds transfer is initiated if settlement to the state s demand account occurs on or before the banking day following the date the transfer is initiated. If settlement to the state s demand account does not occur on or before the banking day following the date the transfer is initiated, payment is deemed to occur on the date settlement occurs.

(d) Any person remitting surcharges by electronic funds transfer shall, on or before the due date of the remittance, file a return for the preceding reporting period in the form and manner prescribed by the board. Any person who fails to timely file the required return shall pay a penalty of 10 percent of the amount of the surcharges with respect to the period for which the return is required.

(e) Any person required to remit surcharges pursuant to this article who remits those surcharges by means other than appropriate electronic funds transfer shall pay a penalty of 10 percent of the surcharges incorrectly remitted.

(f) Any person who fails to pay any surcharge to the state or any amount of surcharge required to be collected and paid to the state, except amounts of determinations made by the board under Article 3 (commencing with Section 41070) or Article 4 (commencing with Section 41080), within the time required shall pay a penalty of 10 percent of the surcharge or amount of surcharge, in addition to the surcharge or amount of surcharge, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the surcharge or the amount of surcharge required to be collected became due and payable to the state until the date of payment.

(g) In determining whether a person s estimated surcharge liability averages twenty thousand dollars ($20,000) or more per month, the board may consider returns filed pursuant to this part and any other information in the board s possession.

(h) The penalties imposed by subdivisions (d), (e), and (f) shall be limited to a maximum of 10 percent of the surcharges due for any one return. Any person remitting surcharges by electronic funds transfer shall be subject to the penalties under this section and not Section 41095.

(i) The board shall promulgate regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code for purposes of implementing this section.

(Amended by Stats. 2005, Ch. 519, Sec. 16. Effective October 4, 2005. Operative January 1, 2006, by Sec. 25 of Ch. 519.)



41061

If the board finds that a person s failure to make payment by an appropriate electronic funds transfer in accordance with board procedures is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect, that person shall be relieved of the penalty provided in subdivision (e) of Section 41060. Any person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Added by Stats. 2000, Ch. 923, Sec. 34. Effective January 1, 2001.)



41062

(a) Electronic funds transfer means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephonic instrument, or computer or magnetic tape, so as to order, instruct, or authorize a financial institution to debit or credit an account. Electronic funds transfers shall be accomplished by an automated clearinghouse debit, an automated clearinghouse credit, or by Federal Reserve Wire Transfer (Fedwire).

(b) Automated clearinghouse means any federal reserve bank, or an organization established in agreement with the National Automated Clearing House Association, that operates as a clearinghouse for transmitting or receiving entries between banks or bank accounts and which authorizes an electronic transfer of funds between these banks or bank accounts.

(c) Automated clearinghouse debit means a transaction in which the state, through its designated depository bank, originates an automated clearinghouse transaction debiting the person s bank account and crediting the state s bank account for the amount of the surcharge. Banking costs incurred for the automated clearinghouse debit transaction shall be paid by the state.

(d) Automated clearinghouse credit means an automated clearinghouse transaction in which the person through his or her own bank, originates an entry crediting the state s bank account and debiting his or her own bank account. Banking costs incurred for the automated clearinghouse credit transaction charged to the state shall be paid by the person originating the credit.

(e) Fedwire transfer means any transaction originated by a person and utilizing the national electronic payment system to transfer funds through the federal reserve banks, when that person debits his or her own bank account and credits the state s bank account. Electronic funds transfers pursuant to Section 41060 may be made by Fedwire only if payment cannot, for good cause, be made according to subdivision (a), and the use of Fedwire is preapproved by the board. Banking costs incurred for the Fedwire transaction charged to the person and to the state shall be paid by the person originating the transaction.

(Added by Stats. 2000, Ch. 923, Sec. 34. Effective January 1, 2001.)



41063

(a) Any return, declaration, statement, or other document required to be made under this part that is filed using electronic media shall be filed and authenticated pursuant to any method or form the board may prescribe.

(b) Notwithstanding any other law, any return, declaration, statement, or other document otherwise required to be signed that is filed by the taxpayer using electronic media in a form as required by the board shall be deemed to be a signed, valid original document, including upon reproduction to paper form by the board.

(c) Electronic media includes, but is not limited to, computer modem, magnetic media, optical disk, facsimile machine, or telephone.

(Added by Stats. 2002, Ch. 459, Sec. 20. Effective January 1, 2003.)






ARTICLE 3. Deficiency Determinations

41070

If the board is not satisfied with return or returns of the surcharge or the amount of surcharge required to be paid upon the basis of the facts contained in the return or returns or upon the basis of any information within its possession or that may come into its possession, one or more deficiency determinations may be made of the amount payable for one or for more than one period.

(Amended by Stats. 1980, Ch. 676, Sec. 297.)



41071

The amount of the determination, exclusive of penalties, shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the day specified pursuant to Section 41051 for which the amount or any portion thereof should have been returned until the date of payment.

(Amended by Stats. 1985, Ch. 591, Sec. 28.)



41072

In making a determination the board may offset overpayments for another period or periods, against underpayments for another period or periods, against penalties, and against the interest on the underpayments.

(Added by Stats. 1976, Ch. 443.)



41073

If any part of the deficiency for which a deficiency determination is made is due to negligence or intentional disregard of this part or authorized rules and regulations, a penalty of 10 percent of the amount of the determination or ten dollars ($10), whichever is greater, shall be added thereto.

(Added by Stats. 1976, Ch. 443.)



41074

If any part of the deficiency for which a deficiency determination is made is due to fraud or an intent to evade this part or authorized rules and regulations, a penalty of 25 percent of the amount of the determination or twenty-five dollars ($25), whichever is greater, shall be added thereto.

(Added by Stats. 1976, Ch. 443.)



41075

The board shall give to the service supplier or service user written notice of its determination. The notice shall be placed in a sealed envelope with postage paid addressed to the service supplier or service user at his address as it appears in the records of the board. The giving of notice shall be deemed complete at the time of the deposit of the notice in the United States post office or facility regularly maintained or provided by the United States Postal Service, without extension of time for any reason. In lieu of mailing, a notice may be served personally by delivering to the person to be served and service shall be deemed complete at the time of such delivery. Personal service to a corporation may be made by delivery of a notice to any person designated in the Code of Civil Procedure to be served for the corporation with summons and complaint in a civil action.

(Amended by Stats. 1980, Ch. 546, Sec. 3.)



41076

Except in the case of fraud, intent to evade this part or authorized rules and regulations, or failure to make a return every notice of a deficiency determination shall be mailed within three years after the last day of the second calendar month following the month for which the amount is proposed to be determined or within three years after the return is filed, whichever period expires the later. In the case of failure to make a return, every notice of determination shall be mailed within eight years after the last day of the second calendar month following the month for which the amount is proposed to be determined.

(Amended by Stats. 1996, Ch. 432, Sec. 3. Effective January 1, 1997.)



41077

In the case of a deficiency arising under this part during the lifetime of a decedent, a notice of deficiency determination shall be mailed within four months after written request therefor, in the form required by the board, by the fiduciary of the estate or trust or by any other person liable for the tax or any portion thereof.

(Added by Stats. 1976, Ch. 443.)



41078

If before the expiration of the time prescribed in Section 41076 for the mailing of a notice of deficiency determination, the taxpayer has consented in writing to the mailing of the notice after that time, the notice may be mailed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(Added by Stats. 1985, Ch. 591, Sec. 30.)






ARTICLE 4. Determinations if No Return Made

41080

If any person fails to make a return, the board shall make an estimate of the amount of the charges for services by the person, or, as the case may be of the amount of charges for services received by the persons, in this state which are subject to the surcharge. The estimate shall be made for the period or periods in respect to which the person failed to make a return and shall be based upon any information which is in the board s possession or may come into its possession. Upon the basis of this estimate the board shall compute and determine the amount required to be paid to the state, adding to the sum thus arrived at a penalty equal to 10 percent thereof, or ten dollars ($10), whichever is greater. One or more determinations may be made for one or for more than one period.

(Amended by Stats. 1981, Ch. 714, Sec. 430.)



41081

In making a determination the board may offset overpayments for a period or periods, together with interest on the overpayments, against underpayments for another period or periods, against penalties, and against the interest on the underpayments.

(Added by Stats. 1976, Ch. 443.)



41082

The amount of the determination, exclusive of penalties, shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the day specified pursuant to Section 41051 for which the amount or any portion thereof should have been returned until the date of payment.

(Amended by Stats. 1985, Ch. 591, Sec. 31.)



41083

If the failure of any person to file a return is due to fraud or an intent to evade this part or rules and regulations, a penalty of 25 percent of the amount required to be paid by the person, exclusive of penalties, or twenty-five dollars ($25), whichever is greater, shall be added thereto in addition to the penalty provided in Section 41080.

(Added by Stats. 1976, Ch. 443.)



41084

Promptly after making its determination the board shall give to the person written notice of the estimate, determination, and penalty, the notice to be served personally or by mail in the manner prescribed for service of notice of a deficiency determination.

(Added by Stats. 1976, Ch. 443.)






ARTICLE 5. Redeterminations

41085

Any person against whom a determination is made under Article 3 or 4 of this chapter may petition for a redetermination within 30 days after service upon the person of notice thereof. If a petition for redetermination is not filed within the 30-day period, the determination becomes final at the expiration of the period.

(Added by Stats. 1976, Ch. 443.)



41086

Every petition for redetermination shall be in writing and shall state the specific grounds upon which the petition is founded. The petition may be amended to state additional grounds at any time prior to the date on which the board issues its order or decision upon the petition for redetermination.

(Added by Stats. 1976, Ch. 443.)



41087

If a petition for redetermination is filed within the 30-day period, the board shall reconsider the determination and, if the person has so requested in his petition, shall grant the person an oral hearing and shall give him 10 days written notice of the time and place of the hearing. The board may continue the hearing from time to time as may be necessary.

(Added by Stats. 1976, Ch. 443.)



41088

The board may decrease or increase the amount of the determination before it becomes final, but the amount may be increased only if a claim for the increase is asserted by the board at or before the hearing. Unless the penalty imposed by Section 41074 or Section 41080 applies to the amount of the determination as originally made or as increased, the claim for increase shall be asserted within eight years after the last day of the second calendar month following the month for which the increase is asserted.

(Amended by Stats. 1996, Ch. 432, Sec. 4. Effective January 1, 1997.)



41089

The order or decision of the board upon a petition for redetermination becomes final 30 days after service upon the petitioner of notice thereof.

(Added by Stats. 1976, Ch. 443.)



41090

All determinations made by the board under Article 3 or 4 of this chapter are due and payable at the time they become final. If they are not paid when due and payable, a penalty of 10 percent of the amount of the determination, exclusive of interest and penalties or ten dollars ($10), whichever is greater, shall be added thereto.

(Added by Stats. 1976, Ch. 443.)



41091

Any notice required by this article shall be served personally or by mail in the manner prescribed for service of notice of a deficiency determination.

(Added by Stats. 1976, Ch. 443.)






ARTICLE 6. Interest and Penalties

41095

(a) Any person who fails to pay any surcharge to the state or any amount of surcharge required to be collected and paid to the state, except amounts of determinations made by the board under Article 3 (commencing with Section 41070) or Article 4 (commencing with Section 41080), within the time required shall pay a penalty of 10 percent of the surcharge or amount of the surcharge or ten dollars ($10), whichever is greater, in addition to the surcharge or amount of surcharge, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the surcharge or the amount of surcharge required to be collected became due and payable to the state until the date of payment.

(b) Any person who fails to file a return in accordance with the due date set forth in Section 41052 or the due date established by the board in accordance with Section 41052.1, shall pay a penalty of 10 percent of the amount of the surcharge with respect to the period for which the return is required, or ten dollars ($10), whichever is greater.

(c) The penalties imposed by this section shall be limited to either 10 percent of the surcharge for which the return is required for any one return, or ten dollars ($10), whichever is greater.

(Amended by Stats. 2000, Ch. 923, Sec. 35. Effective January 1, 2001.)



41095.5

(a) If the board finds, taking into account all facts and circumstances, that it is inequitable to compute interest at the modified adjusted rate per month or fraction thereof, as defined in subdivision (b) of Section 6591.5, interest shall be computed at the modified adjusted daily rate from the date on which the surcharge was due until the date of payment, if all of the following occur:

(1) The payment of the surcharge was made one business day after the date the surcharge was due.

(2) The person was granted relief from all penalties that applied to that payment of the surcharge.

(3) The person files a request for an oral hearing before the board.

(b) For purposes of this section, modified adjusted daily rate means the modified adjusted rate per annum as defined in subdivision (a) of Section 6591.5 determined on a daily basis by dividing the modified adjusted rate per annum by 365.

(c) For purposes of this section, board means the members of the State Board of Equalization meeting as a public body.

(d) For purposes of this section, business day means any day other than a Saturday, Sunday, or any day designated as a state holiday.

(e) This section shall not apply to any payment made pursuant to a deficiency determination, or a determination where no return has been filed.

(f) This section shall only apply to electronic payments of surcharges.

(g) This section shall be operative only until January 1, 2016.

(Added by Stats. 2010, Ch. 316, Sec. 9. Effective January 1, 2011. Inoperative January 1, 2016, by its own provisions.)



41096

(a) If the board finds that a person s failure to make a timely return or payment is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the penalty provided by Sections 41060, 41080, 41090, and 41095.

(b) Except as provided in subdivision (c), any person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(c) The board shall establish criteria that provide for efficient resolution of requests for relief pursuant to this section.

(Amended by Stats. 2000, Ch. 1052, Sec. 49.5. Effective January 1, 2001.)



41097

If the board finds that a person s failure to make a timely return or payment was due to a disaster, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the interest provided by Sections 41054, 41060, 41082, and 41095.

Any person seeking to be relieved of the interest shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Amended by Stats. 2000, Ch. 923, Sec. 37. Effective January 1, 2001.)



41097.5

(a) The board, in its discretion, may relieve all or any part of the interest imposed on a person by this part where the failure to pay tax is due in whole or in part to an unreasonable error or delay by an employee of the board acting in his or her official capacity.

(b) For purposes of this section, an error or delay shall be deemed to have occurred only if no significant aspect of the error or delay is attributable to an act of, or a failure to act by, the taxpayer.

(c) Any person seeking relief under this section shall file with the board a statement under penalty of perjury setting forth the facts on which the claim for relief is based and any other information which the board may require.

(d) The board may grant relief only for interest imposed on tax liabilities that arise during taxable periods commencing on or after January 1, 2000.

(Amended by Stats. 2001, Ch. 251, Sec. 29. Effective January 1, 2002.)



41098

(a) If the board finds that a person s failure to make a timely return or payment is due to the person s reasonable reliance on written advice from the board, the person may be relieved of the surcharge imposed by this part and any penalty or interest added thereto.

(b) For purposes of this section, a person s failure to make a timely return or payment shall be considered to be due to reasonable reliance on written advice from the board, only if the board finds that all of the following conditions are satisfied:

(1) The person requested in writing that the board advise him or her whether a particular activity or transaction is subject to the surcharge under this part. The specific facts and circumstances of the activity or transaction shall be fully described in the request.

(2) The board responded in writing to the person regarding the written request for advice, stating whether or not the described activity or transaction is subject to the surcharge, or stating the conditions under which the activity or transaction is subject to the surcharge.

(3) The liability for surcharges applied to a particular activity or transaction which occurred before either of the following:

(A) Before the board rescinded or modified the advice so given, by sending written notice to the person of rescinded or modified advice.

(B) Before a change in statutory or constitutional law, a change in the board s regulations, or a final decision of a court, which renders the board s earlier written advice no longer valid.

(c) Any person seeking relief under this section shall file with the board all of the following:

(1) A copy of the person s written request to the board and a copy of the board s written advice.

(2) A statement under penalty of perjury setting forth the facts on which the claim for relief is based.

(3) Any other information which the board may require.

(d) Only the person making the written request shall be entitled to rely on the board s written advice to that person.

(Added by Stats. 1990, Ch. 987, Sec. 8.)



41099

(a) Under regulations prescribed by the board, if:

(1) A surcharge liability under this part was understated by a failure to file a return required to be filed under this part, by the omission of an amount properly includable therein, or by erroneous deductions or credits claimed on a return, and the understatement of surcharge liability is attributable to one spouse; or any amount of the surcharge reported on a return was unpaid and the nonpayment of the reported surcharge liability is attributable to one spouse.

(2) The other spouse establishes that he or she did not know of, and had no reason to know of, that understatement or nonpayment.

(3) Taking into account whether the other spouse significantly benefited directly or indirectly from the understatement or the nonpayment and taking into account all other facts and circumstances, it is inequitable to hold the other spouse liable for the deficiency in surcharge attributable to that understatement or nonpayment,

then the other spouse shall be relieved of liability for the surcharge, including interest, penalties, and other amounts, to the extent that the liability is attributable to that understatement or nonpayment of the surcharge.

(b) For purposes of this section, the determination of the spouse to whom items of understatement or nonpayment are attributable shall be made without regard to community property laws.

(c) This section shall apply to all calendar months, quarters, or years subject to the provisions of this part, but shall not apply to a calendar month, quarter, or year that is more than five years from the final date on the board-issued determination, five years from the return due date for nonpayment on a return, or one year from the first contact with the spouse making a claim under this section; or that has been closed by res judicata, whichever is later.

(d) For purposes of paragraph (2) of subdivision (a), reason to know means whether a reasonably prudent person would have had reason to know of the understatement or nonpayment.

(e) For purposes of this section, with respect to a failure to file a return or an omission of an item from the return, attributable to one spouse may be determined by whether a spouse rendered substantial service as a service supplier of intrastate telephone communication services to service users or as a user of intrastate telephone communication services to which the understatement is attributable. If neither spouse rendered substantial services as a service supplier or as a service user, then the attribution of applicable items of understatement shall be treated as community property. An erroneous deduction or credit shall be attributable to the spouse who caused that deduction or credit to be entered on the return.

(f) Under procedures prescribed by the board, if, taking into account all the facts and circumstances, it is inequitable to hold the other spouse liable for an unpaid surcharge or deficiency, or any portion of either, attributable to any item for which relief is not available under subdivision (a), the board may relieve the other spouse of that liability.

(g) For purposes of this section, registered domestic partners, as defined in Section 297 of the Family Code, have the same rights, protections, and benefits as provided by this section, and are subject to the same responsibilities, obligations, and duties as imposed by this section, as are granted to and imposed upon spouses.

(h) The relief provided by this section shall apply retroactively to liabilities arising prior to January 1, 2008.

(Amended by Stats. 2008, Ch. 179, Sec. 207. Effective January 1, 2009.)









CHAPTER 5. Overpayments and Refunds

ARTICLE 1. Claim for Refund

41100

If the board determines that any amount, penalty, or interest has been paid more than once or has been erroneously or illegally collected or computed, the board shall set forth that fact in the records of the board, certify the amount collected in excess of the amount legally due and the person from whom it was collected or by whom paid, and credit the excess amount collected or paid on any amounts then due and payable from the person from whom the excess amount was collected or by whom it was paid under this part, and the balance shall be refunded to the person, or his or her successors, administrators, or executors. Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

Any overpayment of the surcharge by a service user to a service supplier who is required to collect the surcharge shall be credited or refunded by the state to the service user. However, if the service supplier has paid the amount to the board and establishes to the satisfaction of the board that it has not collected the amount from the service user or has refunded the amount to the service user, the overpayment may be credited or refunded by the state to the service supplier.

(Amended by Stats. 1994, Ch. 726, Sec. 47. Effective September 22, 1994.)



41101

No refund shall be approved by the board after three years from the last day of the second month following the close of the month for which the overpayment was made, or, with respect to determinations made under Article 3 or 4 of Chapter 4 of this part, after six months from the date the determinations become final, or after six months from the date of overpayment, whichever period expires the later, unless a claim therefor is filed with the board within that period. No credit shall be approved by the board after the expiration of that period unless a claim for credit is filed with the board within that period.

(Amended by Stats. 1996, Ch. 432, Sec. 5. Effective January 1, 1997.)



41101.1

(a) The limitation period specified in Section 41101 shall be suspended during any period of a person s life that the person is financially disabled.

(b) (1) For purposes of subdivision (a), a person is financially disabled if the person is unable to manage his or her financial affairs by reason of medically determinable physical or mental impairment of the person which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months. A person shall not be considered to have an impairment unless proof of the existence thereof is furnished in the form and manner as the board may require.

(2) A person shall not be treated as financially disabled during any period that the person s spouse or any other person is authorized to act on behalf of the person in financial matters.

(c) This section applies to periods of disability commencing before, on, or after the effective date of the act adding this section, but does not apply to any claim for refund that (without regard to this section) is barred by the operation of rule of law, including res judicata, as of the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 50. Effective January 1, 2001.)



41101.2

Notwithstanding Section 41101, a refund of an overpayment of any surcharge, penalty, or interest collected by the board by means of levy, through the use of liens, or by other enforcement procedures, shall be approved if a claim for a refund is filed within three years of the date of an overpayment.

(Added by Stats. 2006, Ch. 364, Sec. 18. Effective January 1, 2007.)



41102

Every claim shall be in writing and shall state the specific grounds upon which the claim is founded.

(Added by Stats. 1976, Ch. 443.)



41103

Failure to file a claim within the time prescribed in this article constitutes a waiver of any demand against the state on account of overpayment.

(Added by Stats. 1976, Ch. 443.)



41104

Within 30 days after disallowing any claim in whole or in part the board shall give notice of its action to the claimant in the manner prescribed for service of notice of a deficiency determination.

(Added by Stats. 1976, Ch. 443.)



41105

Interest shall be paid upon any overpayment of any amount of tax at the modified adjusted rate per month established pursuant to Section 6591.5, from the first day of the calendar month following the month during which the overpayment was made. In addition, a refund or credit shall be made of any interest imposed upon the person making the overpayment with respect to the amount being refunded or credited.

The interest shall be paid as follows:

(a) In the case of a refund, to the last day of the calendar month following the date upon which the person making the overpayment, if he or she has not already filed a claim, is notified by the board that a claim may be filed or the date upon which the claim is approved by the board, whichever date is the earlier.

(b) In the case of a credit, to the same date as that to which interest is computed on the surcharge or amount against which the credit is applied.

(Amended by Stats. 1992, Ch. 1336, Sec. 12. Effective January 1, 1993.)



41106

(a) If the board determines that any overpayment has been made intentionally or by reason of carelessness, it shall not allow any interest thereon.

(b) If any person who has filed a claim for refund requests the board to defer action on the claim, the board, as a condition to deferring action, may require the claimant to waive interest for the period during which the person requests the board to defer action on the claim.

(Amended by Stats. 1998, Ch. 420, Sec. 9. Effective January 1, 1999.)






ARTICLE 2. Cancellations

41107

If any amount has been illegally determined either by the person filing the return or by the board, the board shall set forth that fact in its records, certify the amount determined to be in excess of the amount legally due and the person against whom the determination was made, and authorize the cancellation of the amount upon the records of the board. Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 1994, Ch. 726, Sec. 48. Effective September 22, 1994.)






ARTICLE 3. Suit for Refund

41108

No injunction, or writ of mandate, judgment of declaratory relief, or other legal or equitable process shall issue in any suit, action, or proceeding in any court against the state or against any officer of the state to prevent or enjoin the collection under this part of any tax or any amount of tax required to be collected.

(Added by Stats. 1976, Ch. 443.)



41109

No suit or proceeding shall be maintained in any court for the recovery of any amount alleged to have been erroneously or illegally determined or collected unless a claim for refund or credit has been duly filed pursuant to Article 1 of this chapter.

(Added by Stats. 1976, Ch. 443.)



41110

Within 90 days after the mailing of the notice of the board s action upon a claim filed pursuant to Article 1 of this chapter, the claimant may bring an action against the board on the grounds set forth in the claim in a court of competent jurisdiction in any city or city and county of this state in which the Attorney General has an office for the recovery of the whole or any part of the amount with respect to which the claim has been disallowed.

(Added by Stats. 1976, Ch. 443.)



41111

If the board fails to mail notice of action on a claim within six months after the claim is filed, the claimant may, prior to the mailing of notice by the board of its action on the claim, consider the claim disallowed and bring an action against the board on the grounds set forth in the claim for the recovery of the whole or any part of the amount claimed as an overpayment.

(Added by Stats. 1976, Ch. 443.)



41112

If judgment is rendered for the plaintiff, the amount of the judgment shall first be credited on any surcharge due and payable from the plaintiff. The balance of the judgment shall be refunded to the plaintiff.

(Added by Stats. 1976, Ch. 443.)



41113

In any judgment, interest shall be allowed at the modified adjusted rate per annum established pursuant to Section 6591.5, upon the amount found to have been illegally collected from the date of payment of the amount to the date of allowance of credit on account of the judgment or to a date preceding the date of the refund warrant by not more than 30 days, the date to be determined by the board.

(Amended by Stats. 1984, Ch. 1020, Sec. 54. Operative July 1, 1985, by Sec. 65 of Ch. 1020.)



41114

A judgment shall not be rendered in favor of the plaintiff in any action brought against the board to recover any amount paid when the action is brought by or in the name of an assignee of the person paying the amount or by any person other than the person who paid the amount.

(Added by Stats. 1976, Ch. 443.)






ARTICLE 4. Recovery of Erroneous Refunds

41114.1

(a) The board may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed, in an action brought in a court of competent jurisdiction in the County of Sacramento in the name of the people of the State of California.

(b) As an alternative to subdivision (a), the board may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed. In recovering any erroneous refund or credit, the board may, in its discretion, issue a deficiency determination in accordance with Article 3 (commencing with Section 41070) of Chapter 4. Except in the case of fraud, the deficiency determination shall be made by the board within three years from the date of the Controller s warrant or date of credit.

(Added by Stats. 1998, Ch. 609, Sec. 33. Effective January 1, 1999.)



41114.2

In any action brought pursuant to subdivision (a) of Section 41114.1, the court may, with the consent of the Attorney General, order a change in the place of trial.

(Added by Stats. 1998, Ch. 609, Sec. 33. Effective January 1, 1999.)



41114.3

The Attorney General shall prosecute any action brought pursuant to subdivision (a) of Section 41114.1, and the provisions of the Code of Civil Procedure relating to service of summons, pleadings, proof, trials, and appeals shall apply to the proceedings.

(Added by Stats. 1998, Ch. 609, Sec. 33. Effective January 1, 1999.)









CHAPTER 6. Collection of Tax

ARTICLE 1. Suit for Tax

41115

At any time within 10 years after any tax or any amount of tax required to be collected becomes due and payable, and at any time after any amount determined under Article 3 (commencing with Section 41070), Article 4 (commencing with Section 41080) or Article 5 (commencing with Section 41085) of Chapter 4 of this part becomes due and payable, the board may bring an action in the courts of this state, of any other state, or of the United States in the name of the people of California to collect the amount delinquent together with penalties.

(Added by Stats. 1976, Ch. 443.)



41116

The Attorney General shall prosecute the action, and the provisions of the Code of Civil Procedure relating to service of summons, pleadings, proof, trials, and appeals are applicable to the proceedings.

(Added by Stats. 1976, Ch. 443.)



41117

In the action a writ of attachment may issue, and no affidavit previous to the issuing of the attachment is required.

(Amended by Stats. 1982, Ch. 517, Sec. 373.)



41118

In the action a certificate by the board showing the delinquency shall be prima facie evidence of the determination of the surcharge or the amount of surcharge, of the delinquency of the amounts set forth, and of the compliance by the board with all the provisions of this part in relation to the computation and determination of the amounts.

(Added by Stats. 1976, Ch. 443.)



41119

In any action brought under this part process may be served according to the Code of Civil Procedure and the Civil Code of this state or may be served upon any agent or clerk in this state employed by a service supplier in a place of business maintained by the service supplier in this state. In the latter case a copy of the process shall forthwith be sent by registered mail to the service supplier at its principal or home office.

(Added by Stats. 1976, Ch. 443.)






ARTICLE 2. Notice to Withhold

41120

If any person is delinquent in the payment of the amount required to be paid by him or her or if a determination has been made against him or her that remains unpaid, the board may, not later than five years after the payment became delinquent, give notice thereof personally or by first-class mail to all persons, including any officer or department of the state or any political subdivision or agency of the state, having in their possession or under their control any credits or other personal property belonging to the delinquent, or any person against whom a determination has been made that remains unpaid or owing any debts to the delinquent or that person. In the case of any state officer, department, or agency, the notice shall be given to that officer, department, or agency prior to the time it presents the claim of the delinquent to the State Controller.

(Amended by Stats. 2006, Ch. 538, Sec. 630. Effective January 1, 2007.)



41121

After receiving the notice the person so notified shall neither transfer nor make any other disposition of the credits, other personal property, or debts in their possession or under their control at the time they receive the notice until the board consents to a transfer or disposition or until 60 days elapse after the receipt of the notice, whichever period expires the earlier.

(Added by Stats. 1976, Ch. 443.)



41122

All persons so notified shall forthwith after receipt of the notice advise the board of all such credits, other personal property, or debts in their possession, under their control, or owing by them. If such notice seeks to prevent the transfer or other disposition of a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice to be effective shall state the amount, interest and penalty due from the person and shall be delivered or mailed to the branch or office of such bank at which such deposit is carried or at which such credits or personal property is held. Notwithstanding any other provision, with respect to a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice shall only be effective with respect to an amount not in excess of two times the amount, interest and penalty due from the person.

(Added by Stats. 1976, Ch. 443.)



41123

If, during the effective period of the notice to withhold, any person so notified makes any transfer or disposition of the property or debts required to be withheld hereunder, to the extent of the value of the property or the amount of the debts thus transferred or paid he shall be liable to the state for any indebtedness due under this part from the person with respect to whose obligation the notice was given if solely by reason of such transfer or disposition the state is unable to recover the indebtedness of the person with respect to whose obligation the notice was given.

(Added by Stats. 1976, Ch. 443.)



41123.5

(a) The board may, by notice of levy served personally or by first-class mail, require all persons, other than a service supplier, having in their possession, or under their control, any payments, credits other than payments, or other personal property belonging to a service user or other person liable for any amount under this part to withhold from these credits or other personal property the amount of any surcharge, interest, or penalties due from the service user or other person, or the amount of any liability incurred by them under this part, and to transmit the amount withheld to the board at the time it may designate. The notice of levy shall have the same effect as a levy pursuant to a writ of execution except for the continuing effect of the levy, as provided in subdivision (b).

(b) The person served shall continue to withhold pursuant to the notice of levy until the amount specified in the notice, including accrued interest, has been paid in full, until the notice is withdrawn, or until one year from the date the notice is received, whichever occurs first.

(c) The amount required to be withheld is the lesser of the following:

(1) The amount due stated on the notice.

(2) The sum of both of the following:

(A) The amount of the payments, credits other than payments, or personal property described above and under the person s possession or control when the notice of levy is served on the person.

(B) The amount of each payment that becomes due following service of the notice of levy on the person and prior to the expiration of the levy.

(d) For the purposes of this section, the term payments does not include earnings as that term is defined in subdivision (a) of Section 706.011 of the Code of Civil Procedure or funds in a deposit account as defined in paragraph (29) of subdivision (a) of Section 9102 of the Commercial Code. The term payments does include any of the following:

(1) Payments due for services of independent contractors, dividends, rents, royalties, residuals, patent rights, or mineral or other natural rights.

(2) Payments or credits due or becoming due periodically as a result of an enforceable obligation to the service user or other person liable for the surcharge.

(3) Any other payments or credits due or becoming due the service user or other person liable as the result of written or oral contracts for services or sales whether denominated as wages, salary, commission, bonus, or otherwise.

(e) In the case of a financial institution, to be effective, the notice shall state the amount due from the service user and shall be delivered or mailed to the branch or office of the financial institution where the credits or other property is held, unless another branch or office is designated by the financial institution to receive the notice.

(Amended by Stats. 1999, Ch. 991, Sec. 66. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



41123.6

(a) Notwithstanding Article 7 (commencing with Section 706.151) of Chapter 5 of Title 9 of Part 2 of the Code of Civil Procedure, if the board determines upon receiving information from any person liable for any amount under this part that the person s employer withheld earnings for taxes pursuant to Section 41123.5 and failed to remit the withheld earnings to the board, the employer shall be liable for the amount not remitted. The board s determination shall be based on payroll documents or other substantiating evidence furnished by the person liable for the tax.

(b) Upon its determination, the board shall mail notice to the employer at its last known address that upon failure to remit the withheld earnings to the board within 15 days of the date of its notice to the employer, the employer shall be liable for that amount which was withheld and not remitted.

(c) If the employer fails to remit the amount withheld to the board upon notice, that amount for which the employer is liable shall be determined, collected, and paid as though it were a tax deficiency. The amount may be assessed at any time prior to seven years from the first day that the unremitted amount, in the aggregate, was first withheld. Interest shall accrue on that amount from the first day that the unremitted amount, in the aggregate, was first withheld.

(d) When the determination against the employer is final and due and payable, the person s account shall be immediately credited with an amount equal to that determined amount as though it were a payment received by the board on the first date that the unremitted amount, in the aggregate, was first withheld by the employer.

(e) Collection against the person liable for the tax is stayed for both the following amount and period:

(1) An amount equal to the amount determined by the board under subdivision (a).

(2) The earlier of the time the credit is applied to the person s account pursuant to subdivision (d) or the determination against the employer is withdrawn or revised and the person is notified by the board thereof.

(f) If under this section an amount that was withheld and not remitted to the board is final and due and payable by the employer and credited to the person s account, this remedy shall be the exclusive remedy for the person to recover that amount from the employer.

(g) This section shall apply to determinations made by the board on or after the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 51. Effective January 1, 2001.)






ARTICLE 2.5. Priority and Lien of Surcharge

41124

The amounts required to be paid by any person under this part together with interest and penalties shall be satisfied first in any of the following cases:

(a) Whenever the person is insolvent.

(b) Whenever the person makes a voluntary assignment of his or her assets.

(c) Whenever the estate of the person in the hands of executors, administrators, or heirs is insufficient to pay all the debts due from the deceased.

(d) Whenever the estate and effects of an absconding, concealed, or absent person required to pay any amount under this part are levied upon by process of law.

This section does not give the state a preference over any lien or security interest which was recorded or perfected prior to the time when the state records or files its lien as provided in Section 7171 of the Government Code.

The preference given to the state by this section shall be subordinate to the preferences given to claims for personal services by Sections 1204 and 1206 of the Code of Civil Procedure.

(Added by Stats. 1982, Ch. 1589, Sec. 30.)



41124.1

(a) If any person fails to pay any amount imposed under this part at the time that it becomes due and payable, the amount thereof, including penalties and interest, together with any costs in addition thereto, shall thereupon be a perfected and enforceable state tax lien. Such a lien is subject to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code.

(b) For the purpose of this section, amounts are due and payable on the following dates:

(1) For amounts disclosed on a return received by the board before the date the return is delinquent, the date the return would have been delinquent.

(2) For amounts disclosed on a return filed on or after the date the return is delinquent, the date the return is received by the board.

(3) For all other amounts, the date the assessment is final.

(Added by Stats. 1982, Ch. 1589, Sec. 30.)






ARTICLE 3. Warrant for Collection

41125

At any time within five years after any person is delinquent in the payment of any amount required to be paid under this part the board or its authorized representative may issue a warrant for the collection of any amount required to be paid to the state under this part. The warrant shall be directed to any sheriff or marshal and shall have the same effect as a writ of execution. The warrant shall be levied and sale made pursuant to it in the same manner and with the same effect as a levy and a sale pursuant to a writ of execution.

(Amended by Stats. 1996, Ch. 872, Sec. 161. Effective January 1, 1997.)



41126

The board shall pay the sheriff or marshal upon the completion of his or her services pursuant to a warrant, the same fees, commissions, and expenses for his or her services as are provided by law for similar services pursuant to a writ of execution. The board, and not the court, shall approve the fees for publication in a newspaper.

(Amended by Stats. 1996, Ch. 872, Sec. 162. Effective January 1, 1997.)



41127

The fees, commissions, and expenses are the obligation of the person required to pay any amount under this part and may be collected from him by virtue of the warrant or in any other manner provided in this part for the collection of the surcharge.

(Added by Stats. 1976, Ch. 443.)






ARTICLE 4. Miscellaneous

41127.5

The board shall not be subject to subdivisions (c) and (d) of Section 16307 of the Corporations Code unless, at the time of application for or issuance of a permit, license, or registration number under this part, the applicant furnishes to the board a written partnership agreement that provides that all business assets shall be held in the name of the partnership.

(Added by Stats. 1996, Ch. 1003, Sec. 11. Effective January 1, 1997.)



41127.6

(a) The board may, in its discretion, enter into a written installment payment agreement with a person for the payment of any taxes due, together with interest thereon and any applicable penalties, in installments over an agreed period. With mutual consent, the board and the taxpayer may alter or modify the agreement.

(b) Upon failure of a person to fully comply with the terms of an installment payment agreement with the board, the board may terminate the agreement by mailing a notice of termination to the person. The notice shall include an explanation of the basis for the termination and inform the person of his or her right to request an administrative review of the termination. Fifteen days after the mailing of the notice, the installment payment agreement shall be void, and the total amount of the tax, interest, and penalties due shall be immediately payable.

(c) The board shall establish procedures for an administrative review for persons requesting that review whose installment payment agreements are terminated under subdivision (b). The collection of taxes, interest, and penalties that are the subject of the terminated installment payment agreement may not be stayed during this administrative review process.

(d) Subdivision (b) shall not apply to any case where the board finds collection of the tax to be in jeopardy.

(e) Except in the case of fraud, if an installment payment agreement is entered into within 45 days from the date on which the board s notice of determination or redetermination becomes final, and the person complies with the terms of the installment payment agreement, the board shall relieve the penalty imposed pursuant to Section 41090.

(Amended by Stats. 2000, Ch. 1052, Sec. 52. Effective January 1, 2001.)



41127.7

The board, beginning no later than January 1, 2001, shall provide each taxpayer who has an installment payment agreement in effect under Section 41127.6 an annual statement setting forth the initial balance at the beginning of the year, the payments made during the year, and the remaining balance as of the end of the year.

(Added by Stats. 2000, Ch. 1052, Sec. 53. Effective January 1, 2001.)



41127.8

(a) A collection cost recovery fee shall be imposed on any person that fails to pay an amount of surcharge, interest, penalty, or other amount due and payable under this part. The collection cost recovery fee shall be in an amount equal to the board s costs for collection, as reasonably determined by the board. The collection cost recovery fee shall be imposed only if the board has mailed its demand notice, to that person for payment, that advises that continued failure to pay the amount due may result in collection action, including the imposition of a collection cost recovery fee.

(b) Interest shall not accrue with respect to the collection cost recovery fee provided by this section.

(c) The collection cost recovery fee imposed pursuant to this section shall be collected in the same manner as the collection of any other surcharge imposed by this part.

(d) (1) If the board finds that a person s failure to pay any amount under this part is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person shall be relieved of the collection cost recovery fee provided by this section.

(2) Any person seeking to be relieved of the collection cost recovery fee shall file with the board a statement under penalty of perjury setting forth the facts upon which the person bases the claim for relief.

(e) Subdivision (a) shall be operative with respect to a demand notice for payment which is mailed on or after January 1, 2011.

(f) Collection cost recovery fee revenues shall be deposited in the same manner as revenues derived from any other surcharge imposed by this part.

(Added by Stats. 2010, Ch. 721, Sec. 34. Effective October 19, 2010.)









CHAPTER 7. Administration

ARTICLE 1. Regulations, Records and Reports

41128

The board shall enforce the provisions of this part and may prescribe, adopt, and enforce rules and regulations relating to the administration and enforcement of this part. The board shall not prescribe, adopt or enforce any rule or regulation which has the effect, directly or indirectly, of altering the terms and conditions of service of a service supplier serving the general public, other than the imposition of the surcharge.

(Added by Stats. 1976, Ch. 443.)



41129

Every service supplier in this state shall keep such records pertaining thereto in such form as the board may require.

(Added by Stats. 1976, Ch. 443.)



41130

Upon proper notification to the service supplier, the board or its authorized representative shall have the right to inspect and audit all records and returns of the service supplier at all reasonable times.

(Added by Stats. 1976, Ch. 443.)



41131

The board shall have full access to records of the Public Utilities Commission, and any political subdivision or public agency of this state that regulates, operates or owns a public utility, which pertain to the furnishing of telephone communication services in this state.

(Added by Stats. 1976, Ch. 443.)



41132

(a) Except as otherwise provided by law, any person who is engaged in the business of preparing, or providing services in connection with the preparation of, returns under Chapter 4 (commencing with Section 41050), or any person who for compensation prepares any such return for any other person, and who knowingly or recklessly does either of the following, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not more than one thousand dollars ($1,000) or imprisoned no more than one year, or both, together with the costs of prosecution:

(1) Discloses any information furnished to him or her for, or in connection with, the preparation of the return.

(2) Uses that information for any purpose other than to prepare, or assist in preparing, the return.

(b) Subdivision (a) shall not apply to disclosure of information if that disclosure is made pursuant to the person s consent or pursuant to a subpoena, court order, or other compulsory legal process.

(Added by Stats. 2000, Ch. 1052, Sec. 54. Effective January 1, 2001.)






ARTICLE 2. Disposition of Proceeds

41135

All amounts required to be paid to the state under this part shall be paid to the board in the form of remittances payable to the State Board of Equalization of the State of California. The board shall transmit the payments to the State Treasurer to be deposited in the State Treasury to the credit of the State Emergency Telephone Number Account in the General Fund, which is hereby created.

(Added by Stats. 1976, Ch. 443.)



41136

From the funds in the State Emergency Telephone Number Account, a minimum of one-half of 1 percent of the charges for intrastate telephone communications and VoIP service to which the surcharge applies shall, when appropriated by the Legislature, be spent solely for the following purposes:

(a) To pay refunds authorized by this part.

(b) To pay the State Board of Equalization for the cost of the administration of this part.

(c) To pay the Office of Emergency Services for its costs in administration of the 911 emergency telephone number system.

(d) To pay bills submitted to the Office of Emergency Services by service suppliers or communications equipment companies for the installation of, and ongoing expenses for, the following communications services supplied to local agencies in connection with the 911 emergency phone number system:

(1) A basic system.

(2) A basic system with telephone central office identification.

(3) A system employing automatic call routing.

(4) Approved incremental costs.

(e) To pay claims of local agencies for approved incremental costs, not previously compensated for by another governmental agency.

(f) To pay claims of local agencies for incremental costs and amounts, not previously compensated for by another governmental agency, incurred prior to the effective date of this part, for the installation and ongoing expenses for the following communication services supplied in connection with the 911 emergency telephone number system:

(1) A basic system.

(2) A basic system with telephone central office identification.

(3) A system employing automatic call routing.

(4) Approved incremental costs. Incremental costs shall not be allowed unless the costs are concurred in by the Office of Emergency Services.

(Amended by Stats. 2013, Ch. 353, Sec. 124. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



41136.1

For each fiscal year, moneys in the State Emergency Telephone Number Account not appropriated for a purpose specified in Section 41136 shall be held in trust for future appropriation for upcoming, planned 911 emergency telephone number projects that have been approved by the Office of Emergency Services, even if the projects have not yet commenced.

(Amended by Stats. 2013, Ch. 28, Sec. 82. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



41137

The Office of Emergency Services shall pay, from funds appropriated from the State Emergency Telephone Number Account by the Legislature, as provided in Section 41138, bills submitted by service suppliers or communications equipment companies for the installation and ongoing costs of the following communication services provided local agencies by service suppliers in connection with the 911 emergency telephone number system:

(a) A basic system.

(b) A basic system with telephone central office identification.

(c) A system employing automatic call routing.

(d) Approved incremental costs that have been concurred in by the Office of Emergency Services.

(Amended by Stats. 2013, Ch. 28, Sec. 83. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



41137.1

The Office of Emergency Services shall pay, from funds appropriated from the State Emergency Telephone Number Account by the Legislature, as provided in Section 41138, claims submitted by local agencies for approved incremental costs and for the cost of preparation of final plans submitted to the Office of Emergency Services for approval on or before October 1, 1978, as provided in Section 53115 of the Government Code.

(Amended by Stats. 2013, Ch. 28, Sec. 84. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



41138

(a) It is the intent of the Legislature that the reimbursement rates for 911 emergency telephone number equipment shall not exceed specified amounts negotiated with each interested supplier and approved by the Office of Emergency Services. The Office of Emergency Services shall negotiate supplier pricing to ensure cost-effectiveness and the best value for the 911 emergency telephone number system. The Office of Emergency Services shall pay those bills as provided in Section 41137 only under the following conditions:

(1) The Office of Emergency Services shall have received the local agency s 911 emergency telephone number system plan by July 1 of the prior fiscal year and approved the plan by October 1 of the prior fiscal year.

(2) The Legislature has appropriated in the Budget Bill an amount sufficient to pay those bills.

(3) The Office of Emergency Services has reviewed and approved each line item of a request for funding to ensure the necessity of the proposed equipment or services and the eligibility for reimbursement.

(4) The amounts to be paid do not exceed the pricing submitted by the supplier and approved by the Office of Emergency Services. Extraordinary circumstances may warrant spending in excess of the established rate, but shall be preapproved by the Office of Emergency Services. In determining the reimbursement rate, the Office of Emergency Services shall utilize the approved pricing submitted by the supplier providing the equipment or service.

(b) This section shall not be construed to limit an agency s ability to select a supplier or procure telecommunications equipment as long as the supplier s pricing is preapproved by the Office of Emergency Services. Agencies shall be encouraged to procure equipment on a competitive basis. Any amount in excess of the pricing approved by the Office of Emergency Services shall not be reimbursed.

(Amended by Stats. 2013, Ch. 28, Sec. 85. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



41139

From funds appropriated by the Legislature from the Emergency Telephone Number Account, the Office of Emergency Services shall begin paying bills as provided in Sections 41137, 41137.1, and 41138 in the 1977 78 fiscal year for plans submitted by local agencies by July 1, 1976, to the Office of Emergency Services which the Office of Emergency Services has approved.

(Amended by Stats. 2013, Ch. 28, Sec. 86. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



41140

The Office of Emergency Services shall reimburse local agencies, from funds appropriated from the Emergency Telephone Number Account by the Legislature, for amounts not previously compensated for by another governmental agency, which have been paid by agencies for approved incremental costs or to service suppliers or communication equipment companies for the following communications services supplied in connection with the 911 emergency telephone number, provided local agency plans had been approved by the Office of Emergency Services:

(a) A basic system.

(b) A basic system with telephone central office identification.

(c) A system employing automatic call routing.

(d) Approved incremental costs.

(Amended by Stats. 2013, Ch. 28, Sec. 87. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



41141

Claims for reimbursement shall be submitted by local agencies to the Office of Emergency Services, which shall determine payment eligibility and shall reduce the claim for charges that exceed the approved incremental costs, approved contract amounts, or the established tariff rates for costs. No claim shall be paid until funds are appropriated by the Legislature.

(Amended by Stats. 2013, Ch. 28, Sec. 88. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)



41142

Notwithstanding any other provision of this article, if the Legislature fails to appropriate an amount sufficient to pay bills submitted to the Office of Emergency Services by service suppliers or communications equipment companies for the installation and ongoing communications services supplied local agencies in connection with the 911 emergency telephone number system, and to pay claims of local agencies which, prior to the effective date of this part, paid amounts to service suppliers or communications equipment companies for the installation and ongoing expenses in connection with the 911 emergency telephone number system, the obligation of service suppliers and local agencies to provide 911 emergency telephone service shall terminate and service shall not again be required until the Legislature has appropriated an amount sufficient to pay those bills or claims. This part shall not preclude local agencies from purchasing or acquiring any communication equipment from companies other than the telephone service suppliers.

(Amended by Stats. 2013, Ch. 28, Sec. 89. Effective June 27, 2013. Operative July 1, 2013, by Sec. 93 of Ch. 28.)






ARTICLE 2.5. Violations

41143

Any person who fails or refuses to file a return or report required to be made or who fails or refuses to furnish a supplemental report or other data required by the board, or who renders a false or fraudulent report is guilty of a misdemeanor and may be punished by a fine not exceeding five hundred dollars ($500) for each offense.

(Added by Stats. 1986, Ch. 1361, Sec. 38.)



41143.4

Notwithstanding any other provision of this part, any person who violates this part with intent to defeat or evade the determination of an amount due required by law to be made is guilty of a felony when the amount of tax liability aggregates twenty-five thousand dollars ($25,000) or more in any 12-consecutive-month period. The determination shall be approved by the executive director or his or her designee. Each offense shall be punished by a fine of not less than five thousand dollars ($5,000) and not more than twenty thousand dollars ($20,000), or imprisonment for 16 months, two years, or three years, or by both the fine and imprisonment in the discretion of the court.

(Amended by Stats. 1995, Ch. 555, Sec. 55. Effective January 1, 1996.)



41143.8

Any prosecution for violation of any of the penal provisions of this part shall be instituted within three years after commission of the offense or within two years after the violation is discovered, whichever is later.

(Added by Stats. 1986, Ch. 1361, Sec. 38.)






ARTICLE 3. Notices

41144

A certificate by the board or an employee of the board stating that a notice required by this part was given by mailing or personal service shall be prima facie evidence in any administrative or judicial proceeding of the fact and regularity of the mailing of personal service in accordance with any requirement of this part for the giving of notice. Unless otherwise specifically required, any notice required by this part to be mailed or served may be given by mailing or personal service in the manner provided for giving notice of a deficiency determination.

(Added by Stats. 1976, Ch. 443.)






ARTICLE 4. Purpose

41150

The Legislature hereby declares and finds that to enable public agencies to implement 911 emergency phone systems required by the provisions of Chapter 1005 of the 1972 Regular Session (Article 6 (commencing with Section 53100) of Chapter 1 of Part 1 of Division 2 of Title 5 of the Government Code) it is necessary that a surcharge be imposed upon amounts paid by every person in the state for intrastate telephone communication services in this state. This bill will provide funding for basic 911, basic 911 (including telephone central office identification) 911 with selective routing or a combination of the above. These services will include incoming 911 lines/trunks, 911 answering positions including common control equipment, transfer lines and transfer positions. In addition, this part will provide funding for incremental costs.

(Added by Stats. 1976, Ch. 443.)



41152

The Legislature finds and declares all of the following:

(a) Access to emergency telephone service has been a longstanding goal of the state.

(b) The Emergency Telephone Users Surcharge Act remains an important means for making emergency telephone service available to every person in this state.

(c) Every reasonable means should be employed by telephone corporations and every provider of telephone quality communication to ensure that every person using their service is informed of and is afforded the opportunity to use emergency telephone service, regardless of the means by which emergency telephone calls are placed.

(d) The furnishing of emergency telephone service is in the public interest and should be supported fairly and equitably by every telephone corporation and every provider of telephone quality communication in a way that is equitable, nondiscriminatory, and competitively neutral.

(Added by Stats. 2008, Ch. 17, Sec. 13. Effective May 21, 2008.)






ARTICLE 5. The California Taxpayers’ Bill of Rights

41160

The board shall administer this article. Unless the context indicates otherwise, the provisions of this article shall apply to this part.

(Added by Stats. 1992, Ch. 438, Sec. 10. Effective January 1, 1993.)



41161

(a) The board shall establish the position of the Taxpayers Rights Advocate. The advocate or his or her designee shall be responsible for facilitating resolution of taxpayer complaints and problems, including any taxpayer complaints regarding unsatisfactory treatment of taxpayers by board employees, and staying actions where taxpayers have suffered or will suffer irreparable loss as the result of those actions. Applicable statutes of limitation shall be tolled during the pendency of a stay. Any penalties and interest that would otherwise accrue shall not be affected by the granting of a stay.

(b) The advocate shall report directly to the executive officer of the board.

(Added by Stats. 1992, Ch. 438, Sec. 10. Effective January 1, 1993.)



41162

(a) The board shall develop and implement an education and information program directed at, but not limited to, all of the following groups:

(1) Taxpayers newly registered with the board.

(2) Board audit and compliance staff.

(b) The education and information program shall include all of the following:

(1) A program of written communication with newly registered taxpayers explaining in simplified terms their duties and responsibilities.

(2) Participation in seminars and similar programs organized by federal, state, and local agencies.

(3) Revision of taxpayer educational materials currently produced by the board that explain the most common areas of taxpayer nonconformance in simplified terms.

(4) Implementation of a continuing education program for audit and compliance personnel to include the application of new legislation to taxpayer activities and areas of recurrent taxpayer noncompliance or inconsistency of administration.

(c) Electronic media used pursuant to this section shall not represent the voice, picture, or name of members of the board or the Controller.

(Amended by Stats. 1999, Ch. 929, Sec. 41. Effective January 1, 2000.)



41163

The board shall conduct an annual hearing before the full board where industry representatives and individual taxpayers are allowed to present their proposals on changes to the Emergency Telephone Users Surcharge Law which may further improve voluntary compliance and the relationship between taxpayers and government.

(Added by Stats. 1992, Ch. 438, Sec. 10. Effective January 1, 1993.)



41164

The board shall prepare and publish brief but comprehensive statements in simple and nontechnical language that explain procedures, remedies, and the rights and obligations of the board and taxpayers. As appropriate, statements shall be provided to taxpayers with the initial notice of audit, the notice of proposed additional taxes, any subsequent notice of tax due, or other substantive notices. Additionally, the board shall include this language for statements in the annual tax information bulletins that are mailed to taxpayers.

(Added by Stats. 1992, Ch. 438, Sec. 10. Effective January 1, 1993.)



41165

(a) The total amount of revenue collected or assessed pursuant to this part shall not be used for any of the following:

(1) To evaluate individual officers or employees.

(2) To impose or suggest production quotas or goals, other than quotas or goals with respect to accounts receivable.

(b) The board shall certify in its annual report submitted pursuant to Section 15616 of the Government Code that revenue collected or assessed is not used in a manner prohibited by subdivision (a).

(c) Nothing in this section shall prohibit the setting of goals and the evaluation of performance with respect to productivity and the efficient use of time.

(Added by Stats. 1992, Ch. 438, Sec. 10. Effective January 1, 1993.)



41166

The board shall develop and implement a program that will evaluate an individual employee s or officer s performance with respect to his or her contact with taxpayers. The development and implementation of the program shall be coordinated with the Taxpayers Rights Advocate.

(Added by Stats. 1992, Ch. 438, Sec. 10. Effective January 1, 1993.)



41167

The board shall, in cooperation with the Taxpayers Rights Advocate, and other interested taxpayer-oriented groups, develop a plan to reduce the time required to resolve petitions for redetermination and claims for refunds. The plan shall include determination of standard timeframes and special review of cases which take more time than the appropriate standard timeframe.

(Added by Stats. 1992, Ch. 438, Sec. 10. Effective January 1, 1993.)



41168

Procedures of the board, relating to appeals staff review conferences before a staff attorney or supervising tax auditor independent of the assessing department, shall include all of the following:

(a) Any conference shall be held at a reasonable time at a board office that is convenient to the taxpayer.

(b) The conference may be recorded only if prior notice is given to the taxpayer and the taxpayer is entitled to receive a copy of the recording.

(c) The taxpayer shall be informed prior to any conference that he or she has a right to have present at the conference his or her attorney, accountant, or other designated agent.

(Added by Stats. 1992, Ch. 438, Sec. 10. Effective January 1, 1993.)



41169

(a) Every taxpayer is entitled to be reimbursed for any reasonable fees and expenses related to a hearing before the board if all of the following conditions are met:

(1) The taxpayer files a claim for the fee and expenses with the board within one year of the date the decision of the board becomes final.

(2) The board, in its sole discretion, finds that the action taken by the board staff was unreasonable.

(3) The board decides that the taxpayer be awarded a specific amount of fees and expenses related to the hearing, in an amount determined by the board in its sole discretion.

(b) To determine whether the board staff has been unreasonable, the board shall consider whether the board staff has established that its position was substantially justified.

(c) The amount of reimbursed fees and expenses shall be limited to the following:

(1) Fees and expenses incurred after the date of the notice of determination, jeopardy determination, or a claim for refund.

(2) If the board finds that the staff was unreasonable with respect to certain issues but reasonable with respect to other issues, the amount of reimbursed fees and expenses shall be limited to those that relate to the issues where the staff was unreasonable.

(d) Any proposed award by the board pursuant to subdivision (a) shall be available as a public record for at least 10 days prior to the effective date of the award.

(e) The amendments to this section by the act adding this subdivision shall be operative for claims filed on or after January 1, 2000.

(Amended by Stats. 2000, Ch. 1052, Sec. 55. Effective January 1, 2001.)



41170

(a) An officer or employee of the board acting in connection with any law administered by the board shall not knowingly authorize, require, or conduct any investigation of, or surveillance over, any person for nontax administration related purposes.

(b) Any person violating subdivision (a) shall be subject to disciplinary action in accordance with the State Civil Service Act, including dismissal from office or discharge from employment.

(c) This section shall not apply with respect to any otherwise lawful investigation concerning organized crime activities.

(d) The provisions of this section are not intended to prohibit, restrict, or prevent the exchange of information where the person is being investigated for multiple violations which include emergency telephone users surcharge violations.

(e) For the purposes of this section:

(1) Investigation means any oral or written inquiry directed to any person, organization, or governmental agency.

(2) Surveillance means the monitoring of persons, places, or events by means of electronic interception, overt or covert observations, or photography, and the use of informants.

(Added by Stats. 1992, Ch. 438, Sec. 10. Effective January 1, 1993.)



41171

(a) It is the intent of the Legislature that the State Board of Equalization, its staff, and the Attorney General pursue settlements as authorized under this section with respect to surcharge matters in dispute that are the subject of protests, appeals, or refund claims, consistent with a reasonable evaluation of the costs and risks associated with litigation of these matters.

(b) (1) Except as provided in paragraph (3) and subject to paragraph (2), the executive director or chief counsel, if authorized by the executive director, of the board may recommend to the State Board of Equalization, itself, a settlement of any surcharge matter in dispute.

(2) No recommendation of settlement shall be submitted to the board, itself, unless and until that recommendation has been submitted by the executive director or chief counsel to the Attorney General. Within 30 days of receiving that recommendation, the Attorney General shall review the recommendation and advise, in writing, the executive director or chief counsel of the board of his or her conclusions as to whether the recommendation is reasonable from an overall perspective. The executive director or chief counsel shall, with each recommendation of settlement submitted to the board, itself, also submit the Attorney General s written conclusions obtained pursuant to this paragraph.

(3) A settlement of any civil surcharge matter in dispute involving a reduction of surcharge or penalties in settlement, the total of which reduction of surcharge and penalties in settlement does not exceed five thousand dollars ($5,000), may be approved by the executive director and chief counsel, jointly. The executive director shall notify the board, itself, of any settlement approved pursuant to this paragraph.

(c) Whenever a reduction of surcharge, or penalties, or total surcharge and penalties in settlement in excess of five hundred dollars ($500) is approved pursuant to this section, there shall be placed on file, for at least one year, in the office of the executive director of the board a public record with respect to that settlement. The public record shall include all of the following information:

(1) The name or names of the surcharge payers who are parties to the settlement.

(2) The total amount in dispute.

(3) The amount agreed to pursuant to the settlement.

(4) A summary of the reasons why the settlement is in the best interests of the State of California.

(5) For any settlement approved by the board, itself, the Attorney General s conclusion as to whether the recommendation of settlement was reasonable from an overall perspective.

The public record shall not include any information that relates to any trade secret, patent, process, style of work, apparatus, business secret, or organizational structure that, if disclosed, would adversely affect the surcharge payer or the national defense.

(d) The members of the State Board of Equalization shall not participate in the settlement of surcharge matters pursuant to this section, except as provided in subdivision (e).

(e) (1) Any recommendation for settlement shall be approved or disapproved by the board, itself, within 45 days of the submission of that recommendation to the board. Any recommendation for settlement that is not either approved or disapproved by the board, itself, within 45 days of the submission of that recommendation shall be deemed approved. Upon approval of a recommendation for settlement, the matter shall be referred back to the executive director or chief counsel in accordance with the decision of the board.

(2) Disapproval of a recommendation for settlement shall be made only by a majority vote of the board. Where the board disapproves a recommendation for settlement, the matter shall be remanded to board staff for further negotiation, and may be resubmitted to the board, in the same manner and subject to the same requirements as the initial submission, at the discretion of the executive director or chief counsel.

(f) All settlements entered into pursuant to this section shall be final and nonappealable, except upon a showing of fraud or misrepresentation with respect to a material fact.

(g) Any proceedings undertaken by the board itself pursuant to a settlement as described in this section shall be conducted in a closed session or sessions.

(h) This section shall apply only to surcharge matters in dispute on or after the effective date of the act adding this subdivision.

(i) The Legislature finds that it is essential for fiscal purposes that the settlement program authorized by this section be expeditiously implemented. Accordingly, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any determination, rule, notice, or guideline established or issued by the board in implementing and administering the settlement program authorized by this section.

(Amended by Stats. 2006, Ch. 364, Sec. 19. Effective January 1, 2007.)



41171.5

(a) (1) Beginning on January 1, 2007, the executive director and chief counsel of the board, or their delegates, may compromise any final surcharge liability where the reduction of surcharges is seven thousand five hundred dollars ($7,500) or less.

(2) Except as provided in paragraph (3), the board, upon recommendation by its executive director and chief counsel, jointly, may compromise a final surcharge liability involving a reduction in surcharges in excess of seven thousand five hundred dollars ($7,500). A recommendation for approval of an offer in compromise that is not either approved or disapproved within 45 days of the submission of the recommendation shall be deemed approved.

(3) The board, itself, may by resolution delegate to the executive director and the chief counsel, jointly, the authority to compromise a final surcharge liability in which the reduction of surcharges is in excess of seven thousand five hundred dollars ($7,500), but less than ten thousand dollars ($10,000).

(b) For purposes of this section, a final surcharge liability means any final surcharge liability arising under Part 20 (commencing with Section 41001), or related interest, additions to the surcharge, penalties, or other amounts assessed under this part.

(c) (1) Offers in compromise shall be considered only for liabilities that were generated from a business that has been discontinued or transferred, where the surcharge payer making the offer no longer has a controlling interest or association with the transferred business or has a controlling interest or association with a similar type of business as the transferred or discontinued business.

(2) Notwithstanding paragraph (1), a qualified final surcharge liability may be compromised regardless of whether the business has been discontinued or transferred or whether the surcharge payer has a controlling interest or association with a similar type of business as the transferred or discontinued business. All other provisions of this section that apply to a final surcharge liability shall also apply to a qualified final surcharge liability, and a compromise shall not be made under this subdivision unless all other requirements of this section are met. For purposes of this subdivision, a qualified final surcharge liability means either of the following:

(A) That part of a final surcharge liability, including related interest, additions to the surcharge, penalties, or other amounts assessed under this part, arising from a transaction or transactions in which the board finds no evidence that the service supplier collected the surcharge from the service user or other person and which was determined against the service supplier under Article 3 (commencing with Section 41070), Article 4 (commencing with Section 41080), or Article 5 (commencing with Section 41085) of Chapter 4.

(B) That part of a final surcharge liability, including related interest, additions to the surcharge, penalties, or other amounts assessed under this part, determined under Article 3 (commencing with Section 41070), Article 4 (commencing with Section 41080), and Article 5 (commencing with Section 41085) of Chapter 4 against a service user who is a consumer that is not required to register with the board under Article 3 (commencing with Section 41040) of Chapter 2.

(3) A qualified final surcharge liability may not be compromised with any of the following:

(A) A surcharge payer who previously received a compromise under paragraph (2) for a liability, or a part thereof, arising from a transaction or transactions that are substantially similar to the transaction or transactions attributable to the liability for which the surcharge payer is making the offer.

(B) A business that was transferred by a surcharge payer who previously received a compromise under paragraph (2) and who has a controlling interest or association with the transferred business, when the liability for which the offer is made is attributable to a transaction or transactions substantially similar to the transaction or transactions for which the surcharge payer s liability was previously compromised.

(C) A business in which a surcharge payer who previously received a compromise under paragraph (2) has a controlling interest or association with a similar type of business for which the surcharge payer received the compromise, when the liability of the business making the offer arose from a transaction or transactions substantially similar to the transaction or transactions for which the surcharge payer s liability was previously compromised.

(d) The board may, in its discretion, enter into a written agreement which permits the surcharge payer to pay the compromise in installments for a period not exceeding one year. The agreement may provide that such installments shall be paid by electronic funds transfers or any other means to facilitate the payment of each installment.

(e) Except for any recommendation for approval as specified in subdivision (a), the members of the State Board of Equalization shall not participate in any offer in compromise matters pursuant to this section.

(f) A surcharge payer that has received a compromise under paragraph (2) of subdivision (c) may be required to enter into any collateral agreement that is deemed necessary for the protection of the interests of the state. A collateral agreement may include a provision that allows the board to reestablish the liability, or any portion thereof, if the surcharge payer has sufficient annual income during the succeeding five-year period. The board shall establish criteria for determining sufficient annual income for purposes of this subdivision.

(g) A surcharge payer that has received a compromise under paragraph (2) of subdivision (c) shall file and pay by the due date all subsequently required emergency telephone users surcharge returns for a five-year period from the date the liability is compromised, or until the surcharge payer is no longer required to file emergency telephone users surcharge returns, whichever period is earlier.

(h) Offers in compromise shall not be considered where the surcharge payer has been convicted of felony tax evasion under this part during the liability period.

(i) For amounts to be compromised under this section, the following conditions shall exist:

(1) The surcharge payer shall establish that:

(A) The amount offered in payment is the most that can be expected to be paid or collected from the surcharge payer s present assets or income.

(B) The surcharge payer does not have reasonable prospects of acquiring increased income or assets that would enable the surcharge payer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(2) The board shall have determined that acceptance of the compromise is in the best interest of the state.

(j) A determination by the board that it would not be in the best interest of the state to accept an offer in compromise in satisfaction of a final surcharge liability shall not be subject to administrative appeal or judicial review.

(k) (1) Offers for liabilities with a fraud or evasion penalty shall require a minimum offer of the unpaid surcharge and fraud or evasion penalty.

(2) The minimum offer may be waived if it can be shown that the surcharge payer making the offer was not the person responsible for perpetrating the fraud or evasion. This authorization to waive only applies to partnership accounts where the intent to commit fraud or evasion can be clearly attributed to a partner of the surcharge payer.

(l) When an offer in compromise is either accepted or rejected, or the terms and conditions of a compromise agreement are fulfilled, the board shall notify the surcharge payer in writing. In the event an offer is rejected, the amount posted will either be applied to the liability or refunded, at the discretion of the surcharge payer.

(m) When more than one surcharge payer is liable for the debt, such as with spouses or partnerships or other business combinations, including, but not limited to, surcharge payers who are liable through dual determination or successor s liability, the acceptance of an offer in compromise from one liable surcharge payer shall reduce the amount of the liability of the other surcharge payers by the amount of the accepted offer.

(n) Whenever a compromise of surcharges or penalties or total surcharges and penalties in excess of five hundred dollars ($500) is approved, there shall be placed on file for at least one year in the office of the executive director of the board a public record with respect to that compromise. The public record shall include all of the following information:

(1) The name of the surcharge payer.

(2) The amount of unpaid surcharges and related penalties, additions to surcharges, interest, or other amounts involved.

(3) The amount offered.

(4) A summary of the reason why the compromise is in the best interest of the state.

The public record shall not include any information that relates to any trade secrets, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the surcharge payer or violate the confidentiality provisions of Section 41132. A list shall not be prepared and releases shall not be distributed by the board in connection with these statements.

(o) A compromise made under this section may be rescinded, all compromised liabilities may be reestablished, without regard to any statute of limitations that otherwise may be applicable, and no portion of the amount offered in compromise refunded, if either of the following occurs:

(1) The board determines that a person did any of the following acts regarding the making of the offer:

(A) Concealed from the board property belonging to the estate of a surcharge payer or other person liable for the surcharge.

(B) Received, withheld, destroyed, mutilated, or falsified a book, document, or record or made a false statement, relating to the estate or financial condition of the surcharge payer or other person liable for the surcharge.

(2) The surcharge payer fails to comply with any of the terms and conditions relative to the offer.

(p) A person who, in connection with an offer or compromise under this section, or offer of that compromise to enter into that agreement, willfully does either of the following shall be guilty of a felony and, upon conviction, shall be fined not more than fifty thousand dollars ($50,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both, together with the costs of investigation and prosecution:

(1) Conceals from an officer or employee of this state property belonging to the estate of a surcharge payer or other person liable in respect of the surcharge.

(2) Receives, withholds, destroys, mutilates, or falsifies a book, document, or record, or makes a false statement, relating to the estate or financial condition of the surcharge payer or other person liable in respect of the surcharge.

(q) For purposes of this section, person means the surcharge payer, a member of the surcharge payer s family, a corporation, agent, fiduciary, or representative of, or another individual or entity acting on behalf of, the surcharge payer, or another corporation or entity owned or controlled by the surcharge payer, directly or indirectly, or that owns or controls the surcharge payer, directly or indirectly.

(r) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 581) by Stats. 2012, Ch. 285, Sec. 9. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See later operative version, as amended by Sec. 10 of Ch. 285.)



41171.5

(a) (1) The executive director and chief counsel of the board, or their delegates, may compromise any final surcharge liability where the reduction of surcharges is seven thousand five hundred dollars ($7,500) or less.

(2) Except as provided in paragraph (3), the board, upon recommendation by its executive director and chief counsel, jointly, may compromise a final surcharge liability involving a reduction in surcharges in excess of seven thousand five hundred dollars ($7,500). A recommendation for approval of an offer in compromise that is not either approved or disapproved within 45 days of the submission of the recommendation shall be deemed approved.

(3) The board, itself, may by resolution delegate to the executive director and the chief counsel, jointly, the authority to compromise a final surcharge liability in which the reduction of surcharges is in excess of seven thousand five hundred dollars ($7,500), but less than ten thousand dollars ($10,000).

(b) For purposes of this section, a final surcharge liability means any final surcharge liability arising under Part 20 (commencing with Section 41001), or related interest, additions to the surcharge, penalties, or other amounts assessed under this part.

(c) Offers in compromise shall be considered only for liabilities that were generated from a business that has been discontinued or transferred, where the surcharge payer making the offer no longer has a controlling interest or association with the transferred business or has a controlling interest or association with a similar type of business as the transferred or discontinued business.

(d) Offers in compromise shall not be considered where the surcharge payer has been convicted of felony tax evasion under this part during the liability period.

(e) For amounts to be compromised under this section, the following conditions shall exist:

(1) The surcharge payer shall establish that:

(A) The amount offered in payment is the most that can be expected to be paid or collected from the surcharge payer s present assets or income.

(B) The surcharge payer does not have reasonable prospects of acquiring increased income or assets that would enable the surcharge payer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(2) The board shall have determined that acceptance of the compromise is in the best interest of the state.

(f) A determination by the board that it would not be in the best interest of the state to accept an offer in compromise in satisfaction of a final surcharge liability shall not be subject to administrative appeal or judicial review.

(g) (1) Offers for liabilities with a fraud or evasion penalty shall require a minimum offer of the unpaid surcharge and fraud or evasion penalty.

(2) The minimum offer may be waived if it can be shown that the surcharge payer making the offer was not the person responsible for perpetrating the fraud or evasion. This authorization to waive only applies to partnership accounts where the intent to commit fraud or evasion can be clearly attributed to a partner of the surcharge payer.

(h) When an offer in compromise is either accepted or rejected, or the terms and conditions of a compromise agreement are fulfilled, the board shall notify the surcharge payer in writing. In the event an offer is rejected, the amount posted will either be applied to the liability or refunded, at the discretion of the surcharge payer.

(i) When more than one surcharge payer is liable for the debt, such as with spouses or partnerships or other business combinations, including, but not limited to, surcharge payers who are liable through dual determination or successor s liability, the acceptance of an offer in compromise from one liable surcharge payer shall reduce the amount of the liability of the other surcharge payers by the amount of the accepted offer.

(j) Whenever a compromise of surcharges or penalties or total surcharges and penalties in excess of five hundred dollars ($500) is approved, there shall be placed on file for at least one year in the office of the executive director of the board a public record with respect to that compromise. The public record shall include all of the following information:

(1) The name of the surcharge payer.

(2) The amount of unpaid surcharges and related penalties, additions to surcharges, interest, or other amounts involved.

(3) The amount offered.

(4) A summary of the reason why the compromise is in the best interest of the state.

The public record shall not include any information that relates to any trade secrets, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the surcharge payer or violate the confidentiality provisions of Section 41132. A list shall not be prepared and releases shall not be distributed by the board in connection with these statements.

(k) A compromise made under this section may be rescinded, all compromised liabilities may be reestablished, without regard to any statute of limitations that otherwise may be applicable, and no portion of the amount offered in compromise refunded, if either of the following occurs:

(1) The board determines that a person did any of the following acts regarding the making of the offer:

(A) Concealed from the board property belonging to the estate of a surcharge payer or other person liable for the surcharge.

(B) Received, withheld, destroyed, mutilated, or falsified a book, document, or record, or made a false statement, relating to the estate or financial condition of the surcharge payer or other person liable for the surcharge.

(2) The surcharge payer fails to comply with any of the terms and conditions relative to the offer.

(l) A person who, in connection with an offer or compromise under this section, or offer of that compromise to enter into that agreement, willfully does either of the following shall be guilty of a felony and, upon conviction, shall be fined not more than fifty thousand dollars ($50,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both, together with the costs of investigation and prosecution:

(1) Conceals from an officer or employee of this state property belonging to the estate of a surcharge payer or other person liable in respect of the surcharge.

(2) Receives, withholds, destroys, mutilates, or falsifies a book, document, or record, or makes a false statement, relating to the estate or financial condition of the surcharge payer or other person liable in respect of the surcharge.

(m) For purposes of this section, person means the surcharge payer, a member of the surcharge payer s family, a corporation, agent, fiduciary, or representative of, or another individual or entity acting on behalf of, the surcharge payer, or another corporation or entity owned or controlled by the surcharge payer, directly or indirectly, or that owns or controls the surcharge payer, directly or indirectly.

(n) This section shall become operative on January 1, 2018.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 582) by Stats. 2012, Ch. 285, Sec. 10. Effective January 1, 2013. Section operative January 1, 2018, by its own provisions.)



41172

(a) The board shall release any levy or notice to withhold issued pursuant to this part on any property in the event that the expense of the sale process exceeds the liability for which the levy is made.

(b) The Taxpayers Rights Advocate may order the release of any levy or notice to withhold issued pursuant to this part or, within 90 days from the receipt of funds pursuant to a levy or notice to withhold, order the return of any amount up to one thousand five hundred dollars ($1,500) of moneys received, upon his or her finding that the levy or notice to withhold threatens the health or welfare of the taxpayer or his or her spouse and dependents or family.

(c) The board shall not sell any seized property until it has first notified the taxpayer in writing of the exemptions from levy under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure.

(d) This section shall not apply to the seizure of any property as a result of a jeopardy assessment.

(Amended by Stats. 1995, Ch. 555, Sec. 57. Effective January 1, 1996.)



41172.5

(a) If any property has been levied upon, the property or the proceeds from the sale of the property shall be returned to the taxpayer if the board determines any one of the following:

(1) The levy on the property was not in accordance with the law.

(2) The taxpayer has entered into and is in compliance with an installment payment agreement pursuant to Section 41127.5 to satisfy the tax liability for which the levy was imposed, unless that or another agreement allows for the levy.

(3) The return of the property will facilitate the collection of the tax liability or will be in the best interest of the state and the taxpayer.

(b) Property returned under paragraphs (1) and (2) of subdivision (a) is subject to the provisions of Section 41174.

(Added by Stats. 1999, Ch. 929, Sec. 43. Effective January 1, 2000.)



41173

Exemptions from levy under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure shall be adjusted for purposes of enforcing the collection of debts under this part to reflect changes in the California Consumer Price Index whenever the change is more than 5 percent higher than any previous adjustment.

(Amended by Stats. 1993, Ch. 589, Sec. 167. Effective January 1, 1994.)



41174

(a) A taxpayer may file a claim with the board for reimbursement of bank charges and any other reasonable third-party check charge fees incurred by the taxpayer as the direct result of an erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action by the board. Bank and third-party charges include a financial institution s or third party s customary charge for complying with the levy or notice to withhold instructions and reasonable charges for overdrafts that are a direct consequence of the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action. The charges are those paid by the taxpayer and not waived or reimbursed by the financial institution or third party. Each claimant applying for reimbursement shall file a claim with the board that shall be in a form as may be prescribed by the board. In order for the board to grant a claim, the board shall determine that both of the following conditions have been satisfied:

(1) The erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action was caused by board error.

(2) Prior to the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action, the taxpayer responded to all contacts by the board and provided the board with any requested information or documentation sufficient to establish the taxpayer s position. This provision may be waived by the board for reasonable cause.

(b) Claims pursuant to this section shall be filed within 90 days from the date the bank and third-party charges were incurred by the taxpayer. Within 30 days from the date the claim is received, the board shall respond to the claim. If the board denies the claim, the taxpayer shall be notified in writing of the reason or reasons for the denial of the claim.

(Amended by Stats. 2013, Ch. 253, Sec. 6. Effective January 1, 2014.)



41175

(a) At least 30 days prior to the filing or recording of liens under Chapter 14 (commencing with Section 7150) or Chapter 14.5 (commencing with Section 7220) of Division 7 of Title 1 of the Government Code, the board shall mail to the taxpayer a preliminary notice. The notice shall specify the statutory authority of the board for filing or recording the lien, indicate the earliest date on which the lien may be filed or recorded, and state the remedies available to the taxpayer to prevent the filing or recording of the lien. In the event tax liens are filed for the same liability in multiple counties, only one preliminary notice shall be sent.

(b) If the board determines that filing a lien was in error, it shall mail a release to the taxpayer and the entity recording the lien as soon as possible, but no later than seven days, after this determination and receipt of lien recording information. The release shall contain a statement that the lien was filed in error. In the event the erroneous lien is obstructing a lawful transaction, the board shall immediately issue a release of lien to the taxpayer and the entity recording the lien.

(c) When the board releases a lien erroneously filed, notice of that fact shall be mailed to the taxpayer and, upon the request of the taxpayer, a copy of the release shall be mailed to the major credit reporting companies in the county where the lien was filed.

(d) The board may release or subordinate a lien if the board determines that the release or subordination will facilitate the collection of the tax liability or will be in the best interest of the state and the taxpayer.

(Amended by Stats. 1999, Ch. 929, Sec. 44. Effective January 1, 2000.)



41176

(a) If any officer or employee of the board recklessly disregards board-published procedures, a taxpayer aggrieved by that action or omission may bring an action for damages against the State of California in superior court.

(b) In any action brought under subdivision (a), upon finding of liability on the part of the State of California, the state shall be liable to the plaintiff in an amount equal to the sum of all of the following:

(1) Actual and direct monetary damages sustained by the plaintiff as a result of the actions or omissions.

(2) Reasonable litigation costs, including any of the following:

(A) Reasonable court costs.

(B) Prevailing market rates for the kind or quality of services furnished in connection with any of the following:

(i) The reasonable expenses of expert witnesses in connection with the civil proceeding, except that no expert witness shall be compensated at a rate in excess of the highest rate of compensation for expert witnesses paid by the State of California.

(ii) The reasonable cost of any study, analysis, engineering report, test, or project that is found by the court to be necessary for the preparation of the party s case.

(iii) Reasonable fees paid or incurred for the services of attorneys in connection with the civil proceeding, except that those fees shall not be in excess of seventy-five dollars ($75) per hour unless the court determines that an increase in the cost of living or a special factor, such as the limited availability of qualified attorneys for the proceeding, justifies a higher rate.

(c) In the awarding of damages under subdivision (b), the court shall take into consideration the negligence or omissions, if any, on the part of the plaintiff that contributed to the damages.

(d) Whenever it appears to the court that the taxpayer s position in the proceeding brought under subdivision (a) is frivolous, the court may impose a penalty against the plaintiff in an amount not to exceed ten thousand dollars ($10,000). A penalty so imposed shall be paid upon notice and demand from the board and shall be collected as a tax imposed under this part.

(Amended by Stats. 2006, Ch. 538, Sec. 631. Effective January 1, 2007.)












PART 21. Prepaid Mobile Telephony Services Surcharge Collection Act

CHAPTER 1. General Provisions and Definitions

42001

This part shall be known, and may be cited, as the Prepaid Mobile Telephony Services Surcharge Collection Act.

(Added by Stats. 2014, Ch. 885, Sec. 8. Effective September 30, 2014. Repealed as of January 1, 2020, pursuant to Section 42024.)



42002

The Legislature finds and declares all of the following:

(a) Maintaining effective and efficient communications services, 911 emergency systems, communications-related public policy programs to promote universal service, and various local programs across the state benefits all persons with access to the telecommunications system.

(b) Providers of end-use communications services, including providers of mobile voice telecommunications services, which the Federal Communications Commission terms mobile telephony service, are required to collect and remit communications taxes, fees, and surcharges on various types of communication service revenues, as provided by existing state or local law.

(c) Consumers purchase prepaid mobile telephony services at a wide variety of retail locations and other distribution channels, as well as through service providers.

(d) Prepaid mobile telephony services are an important and growing segment of the communications industry. Prepaid mobile telephony services are often the only means by which persons with low incomes can obtain limited access to the telecommunications system.

(e) To ensure equitable contributions from end-use consumers of postpaid and prepaid mobile telephony services in this state, there should be standardization with respect to the method used to collect communications taxes, fees, and surcharges from end-use consumers of prepaid mobile telephony services.

(f) Prepaid mobile telephony services are frequently sold by a third-party retailer that is not the provider of mobile telephony services, and collecting taxes, fees, and surcharges from prepaid consumers of mobile telephony services at the time of the retail transaction is necessary and the most efficient and competitively neutral means of collection.

(g) An equitable distribution mechanism is necessary to ensure that utility user taxes and other telecommunication charges are collected on behalf of cities and counties and are properly distributed to those jurisdictions.

(Added by Stats. 2014, Ch. 885, Sec. 8. Effective September 30, 2014. Repealed as of January 1, 2020, pursuant to Section 42024.)



42004

For purposes of this part, the following terms have the following meanings:

(a) Board means the State Board of Equalization.

(b) (1) Direct seller means a prepaid MTS provider or service supplier, as defined in Section 41007, that makes a sale of prepaid mobile telephony services directly to a prepaid consumer for any purpose other than resale in the regular course of business. A direct seller includes, but is not limited, to any of the following:

(A) A telephone corporation, as defined by Section 234 of the Public Utilities Code.

(B) An interconnected Voice over Internet Protocol (VoIP) service, as defined in Section 285 of the Public Utilities Code.

(C) A retailer, as defined by Section 6203, that is a member of the same commonly controlled group, as defined in Section 25105, or that is a member of the same combined reporting group, as defined in paragraph (3) of subdivision (b) of Section 25106.5 of Title 18 of the California Code of Regulations, as an entity described in subparagraph (A) or (B).

(2) For purposes of this subdivision, sale means any transfer of title, possession, exchange, or barter, conditional or otherwise.

(c) Emergency telephone users surcharge means surcharges authorized pursuant to the Emergency Telephone Users Surcharge Act (Part 20 (commencing with Section 41001)) to be collected from prepaid consumers of mobile telephony services.

(d) In this state means within the exterior limits of the State of California and includes all territory within those limits owned by or ceded to the United States of America.

(e) Local charges means those charges described in subdivision (a) of Section 42101.

(f) Local jurisdiction or local agency means a city, county, or city and county, which includes a charter city, county, or city and county.

(g) Mobile data service has the same meaning as defined in Section 224.4 of the Public Utilities Code.

(h) Mobile telephony service or MTS has the same meaning as defined in Section 224.4 of the Public Utilities Code.

(i) Person includes any individual, firm, partnership, joint venture, limited liability company, association, social club, fraternal organization, corporation, estate, trust, business trust, receiver, assignee for the benefit of creditors, trustee, trustee in bankruptcy, syndicate, the United States, this state, any city, county, city and county, municipality, district, or other political subdivision of the state, or any other group or combination acting as a unit.

(j) Prepaid consumer means a person who purchases prepaid mobile telephony services in a retail transaction.

(k) Prepaid mobile telephony services means the right to utilize a mobile device for mobile telecommunications services or information services, including the download of digital products delivered electronically, content, and ancillary services, or both telecommunications services and information services, that must be purchased in advance of usage in predetermined units or dollars. For these purposes, telecommunications service and information service have the same meanings as defined in Section 153 of Title 47 of the United States Code.

(l) Prepaid MTS provider means a telephone corporation, pursuant to Section 234 of the Public Utilities Code, that provides prepaid mobile telephony services.

(m) Prepaid MTS surcharge means the surcharge that consists of the emergency telephone users surcharge and the Public Utilities Commission surcharges, as calculated pursuant to subdivision (b) of Section 42010, that is required to be collected by a seller from a prepaid consumer.

(n) Public Utilities Commission surcharges means surcharges authorized by the Public Utilities Commission to be billed and collected from end-use consumers of wireless communications services, and of which the commission provides the board with notice pursuant to Section 319 of the Public Utilities Code, including:

(1) The California High-Cost Fund-A Administrative Committee Fund program surcharge (Section 275.6 of the Public Utilities Code).

(2) The California High-Cost Fund-B Administrative Committee Fund program surcharge (Section 739.3 of the Public Utilities Code).

(3) The Deaf and Disabled Telecommunications Program Administrative Committee Fund surcharge (Section 2881 of the Public Utilities Code).

(4) The California Teleconnect Fund Administrative Committee Fund program surcharge (Section 280 of the Public Utilities Code).

(5) The California Advanced Services Fund program surcharge (Section 281 of the Public Utilities Code).

(6) The Moore Universal Telephone Service Act (Article 8 (commencing with Section 871) of Chapter 4 of Part 1 of Division 1 of the Public Utilities Code).

(7) Public Utilities Commission reimbursement fees imposed pursuant to Chapter 2.5 (commencing with Section 401) of Part 1 of Division 1 of the Public Utilities Code.

(o) Retail transaction means the purchase of prepaid mobile telephony services, either alone or in combination with mobile data or other services, from a seller for any purpose other than resale in the regular course of business. For these purposes, a purchase means any transfer of title or possession, exchange, or barter, conditional or otherwise.

(p) Seller means a person that sells prepaid mobile telephony service to a person in a retail transaction.

(Added by Stats. 2014, Ch. 885, Sec. 8. Effective September 30, 2014. Repealed as of January 1, 2020, pursuant to Section 42024.)






CHAPTER 2. The Prepaid Mobile Telephony Services Surcharge

42010

(a) (1) On and after January 1, 2016, a prepaid MTS surcharge shall be imposed on each prepaid consumer and shall be collected by a seller from each prepaid consumer at the time of each retail transaction in this state. The prepaid MTS surcharge shall be imposed as a percentage of the sales price of each retail transaction that occurs in this state.

(2) The prepaid MTS surcharge shall be in lieu of any charges imposed pursuant to the Emergency Telephone Users Surcharge Act (Part 20 (commencing with Section 41001)) and the Public Utilities Commission surcharges for prepaid mobile telephony services.

(b) The prepaid MTS surcharge shall be annually calculated by the board by no later than November 1 of each year commencing November 1, 2015, by adding the following:

(1) The surcharge rate reported pursuant to subdivision (d) of Section 41030.

(2) The Public Utilities Commission s reimbursement fee and telecommunications universal service surcharges, established by the Public Utilities Commission pursuant to subdivisions (a) and (b) of Section 319 of the Public Utilities Code.

(c) (1) The board shall post, for each local jurisdiction, the combined total of the rates of prepaid MTS surcharge and the rate or rates of local charges, as calculated pursuant to Sections 42102 and 42102.5, that each local jurisdiction has adopted, not later than December 1 of each year, on its Internet Web site. The posted combined rate shall be the rate that applies to all retail transactions during the calendar year beginning April 1 following the posting.

(2) Notwithstanding paragraph (1), if a local agency notifies the board pursuant to subdivision (d) of Section 42101.5 that the posted rate is inaccurate or it no longer imposes a local charge or local charges or that the rate of its local charge or local charges has decreased, the board shall promptly post a recalculated rate that is applicable to the jurisdiction of that local agency. The change shall become operative on the first day of the calendar quarter commencing more than 60 days from the date the local agency notifies the board of the inaccuracy or that it no longer imposes a local charge or that the rate of its local charge has decreased. Nothing in this section modifies the notice obligations of Section 799 of the Public Utilities Code. However, beginning January 1, 2016, the notification and implementation requirements of paragraphs (5) and (6) of subdivision (a) of Section 799 of the Public Utilities Code shall not apply to prepaid mobile telephony services.

(3) The board shall also separately post on its Internet Web site the individual rates for each of the following:

(A) Each of the Public Utilities Commission surcharges that make up the Public Utilities Commission surcharge portion of the prepaid MTS surcharge, as reported pursuant to Section 319 of the Public Utilities Code.

(B) The percentage for the emergency telephone users surcharge reported pursuant to subdivision (c) of Section 41030.

(C) Each of the individual local charges reported pursuant to Section 42101.5.

(4) A seller collecting the prepaid MTS surcharge and local charges pursuant to this part and Part 21.1 (commencing with Section 42100) may rely upon the accuracy of the information posted on the board s Internet Web site in collecting and remitting all amounts of the prepaid MTS surcharge and local charges.

(d) (1) Except for amounts retained pursuant to subdivision (e), and except as provided in subdivision (f) for a seller that is a direct seller, all amounts of the prepaid MTS surcharge and local charges collected by sellers shall be remitted to the board pursuant to Chapter 3 (commencing with Section 42020).

(2) A seller that is authorized to provide lifeline service under the state lifeline program or federal lifeline program, that sells prepaid mobile telephony services directly to the prepaid customer, shall remit the prepaid MTS surcharge to the board, less any applicable exemption from the surcharge that is applicable to the retail transaction pursuant to Section 42012.

(e) A seller that is not a direct seller shall be permitted to deduct and retain an amount equal to 2 percent of the amounts that are collected by the seller from prepaid consumers for the prepaid MTS surcharge and local charges, on a pro rata basis, according to that portion of the revenues collected by the seller for each of the following:

(1) The emergency telephone users surcharge.

(2) The Public Utilities Commission surcharges.

(3) Local charges.

(f) A direct seller shall remit the prepaid MTS surcharge and local charges as follows:

(1) That portion of the prepaid MTS surcharge that consists of the Public Utilities Commission surcharges shall be remitted to the commission with those reports required by the commission.

(2) That portion of the prepaid MTS surcharge that consists of the emergency telephone users surcharge shall be remitted to the board pursuant to the Emergency Telephone Users Surcharge Act (Part 20 (commencing with Section 41001)) for those retail transactions with a prepaid consumer in the state.

(3) Local charges, if applicable, shall be remitted to the local jurisdiction or local agency imposing the local charge. Remittance of the local charges shall be separately identified from any other local taxes or other charges that are remitted to the local jurisdiction or local entity imposing the local tax or other charge.

(g) A direct seller shall utilize the amounts posted by the board pursuant to subdivision (c) when determining what amounts to remit to the Public Utilities Commission, board, and each local jurisdiction or local agency.

(h) A prepaid MTS provider shall offer prepaid consumers the option to make payment for additional prepaid usage directly to the prepaid MTS provider at the provider s retail location or Internet Web site.

(i) The amount of the combined prepaid MTS surcharge and local charges shall be separately stated on an invoice, receipt, or other similar document that is provided to the prepaid consumer of mobile telephony services by the seller, or otherwise disclosed electronically to the prepaid consumer, at the time of the retail transaction.

(j) The prepaid MTS surcharge that is required to be collected by a seller and any amount unreturned to the prepaid consumer of mobile telephony services that is not owed as part of the surcharge, but was collected from the prepaid consumer under the representation by the seller that it was owed as part of the surcharge, constitute debts owed by the seller to this state. The local charge shall be collected by a seller, and any amount unreturned to the prepaid consumer of mobile telephony services that is not owed as part of the local charge but that was collected from the prepaid consumer under the representation by the seller that it was owed as part of the local charge constitutes a debt owed by the seller jointly to the state, for purposes of collection on behalf of, and payment to, the local jurisdiction and to the local jurisdiction imposing that local charge.

(k) A seller that has collected any amount of prepaid MTS surcharge and local charges in excess of the amount of the surcharge imposed by this part and actually due from a prepaid consumer may refund that amount to the prepaid consumer, even though the surcharge amount has already been paid over to the board and no corresponding credit or refund has yet been secured. Any seller making a refund of any charge to a prepaid consumer may repay therewith the amount of the surcharge paid.

(l) (1) Every prepaid consumer of mobile telephony services in this state is liable for the prepaid MTS surcharge and any local charges until they have been paid to this state, except that payment to a seller registered under this part relieves the prepaid consumer from further liability for the surcharge and local charges. Any surcharge collected from a prepaid consumer that has not been remitted to the board shall be a debt owed to the state by the person required to collect and remit the surcharge. Any local charge collected from a prepaid consumer that has not been remitted to the board shall be a debt owed jointly to the state, for purposes of collection on behalf of, and payment to, the local jurisdiction and to the local jurisdiction imposing the local charge by the person required to collect and remit the local charge. Nothing in this part shall impose any obligation upon a seller to take any legal action to enforce the collection of the surcharge or local charge imposed by this section.

(2) A credit shall be allowed against, but shall not exceed, the prepaid MTS surcharge and local charges imposed on any prepaid consumer of mobile telephony services by this part to the extent that the prepaid consumer has paid emergency telephone users charges, state utility regulatory commission fees, state universal service charges, or local charges on the purchase to any other state, political subdivision thereof, or the District of Columbia. The credit shall be apportioned to the charges against which it is allowed in proportion to the amounts of those charges.

(m) (1) A seller is relieved from liability to collect the prepaid MTS surcharge imposed by this part that became due and payable, insofar as the base upon which the surcharge is imposed is represented by accounts that have been found to be worthless and charged off for income tax purposes by the seller or, if the seller is not required to file income tax returns, charged off in accordance with generally accepted accounting principles. A seller that has previously paid the surcharge may, under rules and regulations prescribed by the board, take as a deduction on its return the amount found worthless and charged off by the seller. If any such accounts are thereafter in whole or in part collected by the seller, the amount so collected shall be included in the first return filed after such collection and the surcharge shall be paid with the return.

(2) The board may by regulation promulgate such other rules with respect to uncollected or worthless accounts as it shall deem necessary to the fair and efficient administration of this part.

(Added by Stats. 2014, Ch. 885, Sec. 8. Effective September 30, 2014. Repealed as of January 1, 2020, pursuant to Section 42024.)



42012

(a) For purposes of this section, state lifeline program means the program furnishing lifeline voice communication service pursuant to the Moore Universal Telephone Service Act (Article 8 (commencing with Section 871) of Chapter 4 of Part 1 of Division 1 of the Public Utilities Code).

(b) The purchase in a retail transaction in this state of prepaid mobile telephony services, either alone or in combination with mobile data or other services, by a consumer is exempt from the prepaid MTS surcharge if all of the following apply:

(1) The prepaid consumer is certified as eligible for the state lifeline program or federal lifeline program.

(2) The seller is authorized to provide lifeline service under the state lifeline program or federal lifeline program.

(3) The exemption is applied only to the amount paid for the portion of the prepaid mobile telephony service that the lifeline program specifies is exempt from the surcharges and fees that comprise the prepaid MTS surcharge.

(Added by Stats. 2014, Ch. 885, Sec. 8. Effective September 30, 2014. Repealed as of January 1, 2020, pursuant to Section 42024.)



42014

(a) For purposes of this part, a retail transaction occurs in the state under any of the following circumstances:

(1) The prepaid consumer makes the retail transaction in person at a business location in the state (point-of-sale transaction).

(2) If paragraph (1) is not applicable, the prepaid consumer s address is in the state (known address transaction). A known-address transaction occurs in the state under any of the following circumstances:

(A) The retail sale involves shipping of an item to be delivered to, or picked up by, the prepaid consumer at a location in the state.

(B) If the prepaid consumer s address is known by the seller to be in the state, including if the seller s records maintained in the ordinary course of business indicate that the prepaid consumer s address is in the state and the records are not made or kept in bad faith.

(C) The prepaid consumer provides an address during consummation of the retail transaction that is in the state, including an address provided with respect to the payment instrument if no other address is available and the address is not given in bad faith.

(D) The mobile telephone number is associated with a location in this state.

(b) (1) A retail transaction shall occur at only one location for purposes of determining local charges. If the retail transaction is a point-of-sale transaction, the consumption of, use of, or access to, the prepaid mobile telephony service shall be presumed to be at that location.

(2) If the retail transaction is a known-address transaction, the location shall be as determined in descending order beginning with subparagraph (A) of paragraph (2) of subdivision (a); if subparagraph (A) of that paragraph is inapplicable, then pursuant to subparagraph (B) of that paragraph; if both subparagraphs (A) and (B) of that paragraph are inapplicable, then subparagraph (C) of that paragraph; and if subparagraphs (A), (B), and (C) of that paragraph are inapplicable, then subparagraph (D) of that paragraph. In a known address transaction, the consumption of, use of, or access to, the prepaid mobile telephony service shall be presumed to be at the known address.

(c) (1) A seller that relies in good faith on information provided by the board to match the location of a point-of-sale transaction to the applicable prepaid MTS surcharge amount and local charges, that collects that amount from the prepaid consumer, and that remits the amount to the board in compliance with this part, shall not be liable for any additional MTS surcharge or local charges and shall not be required to refund any amounts collected and paid to the board to the prepaid consumer.

(2) For a known-address transaction, the seller may collect the prepaid MTS surcharge and local charges that correspond to the five-digit postal ZIP Code of the prepaid consumer s address. A seller that, with due diligence and in good faith, relies on credible information to match the five-digit postal ZIP Code of the prepaid consumer s address to the applicable prepaid MTS surcharge and local charges amount, that collects that amount from the prepaid consumer, and that remits the amount to the board in compliance with this part, shall not be liable for any additional MTS surcharge or local charges and shall not be required to refund any amounts collected and paid to the board to the prepaid consumer, even if the five-digit postal ZIP Code of the prepaid consumer s address that the seller uses corresponds to more than one local charge.

(Added by Stats. 2014, Ch. 885, Sec. 8. Effective September 30, 2014. Repealed as of January 1, 2020, pursuant to Section 42024.)



42018

(a) Except as provided in subdivisions (b) and (c), if prepaid mobile telephony services are sold in combination with mobile data services or any other services or products for a single price, then the prepaid MTS surcharge and local charges shall apply to the entire price.

(b) If prepaid mobile telephone services are sold with a mobile telephone service communication device, commonly termed a cellular telephone, for a single, nonitemized price, then the prepaid MTS surcharge and local charges shall apply to the entire nonitemized price, except if the purchase price for the cellular phone component of the bundled charge is disclosed to the prepaid consumer on a receipt, invoice, or other written or electronic documentation provided to the prepaid consumer, the prepaid MTS surcharge and local charges may be calculated excluding the separately stated price of the cellular telephone.

(c) If a minimal amount of prepaid mobile telephony service is sold for a single, nonitemized price with a mobile telephony service communications device, the seller shall not apply the prepaid MTS surcharge or local charges to the transaction. For these purposes, a service allotment denominated as 10 minutes or less, or five dollars ($5) or less, is a minimal amount.

(Added by Stats. 2014, Ch. 885, Sec. 8. Effective September 30, 2014. Repealed as of January 1, 2020, pursuant to Section 42024.)






CHAPTER 3. Administration

42020

(a) (1) The board shall administer and collect the prepaid MTS surcharge imposed by this part pursuant to the Fee Collection Procedures Law (Part 30 (commencing with Section 55001)). For purposes of this part, the references in the Fee Collection Procedures Law to fee shall include the prepaid MTS surcharge imposed by this part, and references to feepayer shall include a person required to pay the surcharge imposed by this part, which includes the seller, who shall be required to register with the board.

(2) Notwithstanding Article 1.1 (commencing with Section 55050) of Chapter 3 of Part 30, any person required, or that elects, to remit amounts due under Part 1 (commencing with Section 6001) by electronic funds transfer pursuant to Article 1.2 (commencing with Section 6479.3) of Chapter 5 of Part 1 shall remit prepaid MTS surcharge amounts due under this section by electronic funds transfer.

(b) (1) The board may prescribe, adopt, and enforce regulations relating to the administration and enforcement of this part, including, but not limited to, collections, reporting, refunds, and appeals.

(2) The board may prescribe, adopt, and enforce any emergency regulations as necessary to implement this part. Any emergency regulation prescribed, adopted, or enforced pursuant to this section shall be adopted in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and, for purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of the regulation is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health and safety, and general welfare.

(c) The board shall establish procedures to be utilized by a seller to document that a sale is not a retail transaction.

(d) The board shall establish procedures for sharing of information, other than information protected under Section 19542, related to the collection of the prepaid MTS surcharge upon the request of the Public Utilities Commission or the Office of Emergency Services.

(e) The total combined annual expenses incurred for administration and collection by the board pursuant to this part and Part 21.1 (commencing with Section 42100) shall be allocated by the board on a pro rata basis according to revenues collected by the board for: (1) that portion of the prepaid MTS surcharge that is for the emergency telephone users surcharge, (2) that portion of the prepaid MTS surcharge that is for the Public Utilities Commission surcharges, and (3) local charges. The board shall annually prepare a report showing the amount of both reimbursed and unreimbursed costs incurred by it in administering the collection of the prepaid MTS surcharge.

(f) This section applies only to those remittances of the prepaid MTS surcharge or local charges that are required to be remitted to the board pursuant to this part and as this section is made applicable to Part 21.1 (commencing with Section 42100) pursuant to subdivision (a) of Section 42103.

(Added by Stats. 2014, Ch. 885, Sec. 8. Effective September 30, 2014. Repealed as of January 1, 2020, pursuant to Section 42024.)



42021

The board shall establish remittance schedules and methods for payment of the prepaid MTS surcharge that utilize existing methods established under the Sales and Use Tax Law (Part 1 (commencing with Section 6001)), including all of the following:

(a) The prepaid MTS surcharge, minus the amount retained by the seller pursuant to subdivision (e) of Section 42010, is due and payable to the board quarterly on or before the last day of the month following each calendar quarter.

(b) On or before the last day of the month following each calendar quarter, a return for the preceding calendar quarter shall be filed using electronic media with the board.

(c) Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(d) This section applies only to those remittances of the prepaid MTS surcharge or local charges that are required to be remitted to the board pursuant to this part and as this section is made applicable to Part 21.1 (commencing with Section 42100) pursuant to subdivision (a) of Section 42103.

(Added by Stats. 2014, Ch. 885, Sec. 8. Effective September 30, 2014. Repealed as of January 1, 2020, pursuant to Section 42024.)



42022

Every seller shall register with the board. The board shall establish a method for registration of sellers under this part that utilizes the existing registration process for a seller s permit established pursuant to Section 6066 of the Sales and Use Tax Law (Part 1 (commencing with Section 6001)). Every application for registration shall be made upon a form prescribed by the board and shall set forth the name under which the applicant transacts or intends to transact business, the location of its place or places of business, and such other information as the board may require. An application for registration shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(Added by Stats. 2014, Ch. 885, Sec. 8. Effective September 30, 2014. Repealed as of January 1, 2020, pursuant to Section 42024.)



42023

(a) The Prepaid Mobile Telephony Services Surcharge Fund is hereby created in the State Treasury. The Prepaid MTS 911 Account and the Prepaid MTS PUC Account are hereby created in the fund. The Prepaid Mobile Telephony Services Surcharge Fund shall consist of all surcharges, interest, penalties, and other amounts collected and paid to the board pursuant to this part, less payments of refunds and reimbursements to the board for expenses incurred in the administration and collection of the prepaid MTS surcharge.

(b) All moneys in the Prepaid Mobile Telephony Services Surcharge Fund attributable to the prepaid MTS surcharge shall be deposited as follows:

(1) That portion of the prepaid MTS surcharge that is for the emergency telephone users surcharge shall be deposited into the Prepaid MTS 911 Account. All moneys deposited into the Prepaid MTS 911 Account shall be transferred to the State Emergency Telephone Number Account in the General Fund.

(2) That portion of the prepaid MTS surcharge that is for the Public Utilities Commission surcharges shall be deposited into the Prepaid MTS PUC Account. All moneys deposited in the Prepaid MTS PUC Account shall be allocated and transferred to the respective universal service funds, created pursuant to Chapter 1 (commencing with Section 270) of, and to the Public Utilities Commission Utilities Reimbursement Account, created pursuant to Chapter 2.5 (commencing with Section 401) of, Part 1 of Division 1 of the Public Utilities Code.

(Added by Stats. 2014, Ch. 885, Sec. 8. Effective September 30, 2014. Repealed as of January 1, 2020, pursuant to Section 42024.)



42024

This part shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Added by Stats. 2014, Ch. 885, Sec. 8. Effective September 30, 2014. Repealed as of January 1, 2020, by its own provisions. Note: Repeal affects Part 21, commencing with Section 42001.)









PART 21.1. Local Prepaid Mobile Telephony Services Collection Act

42100

(a) This part shall be known and may be cited as the Local Prepaid Mobile Telephony Services Collection Act.

(b) The Legislature finds and declares all of the following:

(1) Maintaining effective and efficient communications services, 911 emergency systems, communications-related public policy programs to promote universal service, and various local programs across the state benefit all persons with access to the telecommunications system.

(2) Providers of end-use communications services, including providers of mobile voice telecommunications services, which the Federal Communications Commission terms mobile telephony service, are required to collect and remit utility users taxes and local 911 or access charges (local charges) imposed by over 150 cities and counties in California on end-users of such mobile telephony services, as required by existing state or local law.

(3) Local charges on telecommunication services represent an important source of tax revenue for many cities and counties and are used to pay for such essential governmental services as public safety, streets, parks, libraries, senior centers, and many more.

(4) Prepaid mobile telephony services are an important and growing segment of the communications industry. Prepaid mobile telephony services, unlike postpaid mobile telephony services, are frequently sold by a third-party seller that is not the provider of mobile telephony services, and collecting local charges from prepaid consumers of mobile telephony services at the time of the retail transaction is necessary and the most efficient and competitively neutral means for the collection of those local charges.

(5) The collection of prepaid mobile telephony services by third-party sellers and the remittance of those local charges to the board involves administrative costs and responsibilities that are unique to prepaid mobile telephony services, and therefore justify unique reimbursement and tax rate simplification measures, which are fair and reasonable.

(c) It is a matter of statewide concern that the local charges for local prepaid mobile telephony services be collected in a uniform manner in order for the collection to be fair and uniform on a statewide basis.

(d) It is the intention of the Legislature that this part shall preempt the provisions pertaining to the tax or charge rate, base, and method of collection contained in all local ordinances, rules, or regulations concerning the imposition of a local charge upon the consumption of prepaid mobile telephony services to the extent those provisions are inconsistent with the provisions of this part and Part 21 (commencing with Section 42001). It is not the intent of the Legislature to otherwise preempt, limit, or affect the general authority of local jurisdictions to impose a utility user tax, local 911 charge, or any other local charges.

(Added by Stats. 2014, Ch. 885, Sec. 9. Effective September 30, 2014. Repealed as of January 1, 2020, pursuant to Section 42111.)



42101

For purposes of this part, all of the following definitions shall apply:

(a) Local charge means the utility user taxes as described in Section 42102, and charges for access to communication services or to local 911 emergency telephone systems, as described in Section 42102.5.

(b) Ordinance refers to an ordinance of a local jurisdiction or local agency imposing a local charge, including any local enactment relating to the filing of a refund or a claim arising under the ordinance.

(c) Board, direct seller, local agency, local jurisdiction, mobile telephony service, person, prepaid consumer, prepaid mobile telephony service, prepaid MTS provider, prepaid MTS surcharge and seller have the same meaning as those terms are defined in Section 42004 of the Prepaid Mobile Telephony Services Surcharge Collection Act (Part 21 (commencing with Section 42001)).

(Added by Stats. 2014, Ch. 885, Sec. 9. Effective September 30, 2014. Repealed as of January 1, 2020, pursuant to Section 42111.)



42101.5

(a) On and after January 1, 2016, a local charge imposed by a local agency on prepaid mobile telephony services shall be collected from the prepaid consumer by a seller at the same time and in the same manner as the prepaid MTS surcharge is collected under Part 21 (commencing with Section 42001) if, on or before September 1, 2015, the local agency shall enter into a contract with the board for the board to perform the functions set forth in Section 42103. In the contract, the local agency shall: (1) certify to the board that its ordinance applies its local charge to prepaid mobile telephony services and that the local agency agrees to indemnify, and hold and save harmless, the board, its officers, agents, and employees for any and all liability for damages that may result from collection pursuant to the contract; and, (2) certify to the board the amount of the local 911 charge, as set out in Section 42102.5, or the applicable tiered rate for a utility user tax, as set out in Section 42102.

(b) In the event that a local agency adopts a new local charge that is imposed on prepaid mobile telephony services after September 1, 2015, the local agency shall enter into a contract with the board to perform the functions set forth in Section 42103, on or before December 1, with collection of the local charge to commence April 1 of the next calendar year. In the contract, the local agency shall certify to the board: (1) that its ordinance applies its local charge to prepaid mobile telephony services and that the local agency agrees to indemnify, and hold and save harmless, the board, its officers, agents, and employees for any and all liability for damages that may result from collection pursuant to the contract; and, (2) the amount of the local 911 charge, as set out in Section 42102.5, or the applicable tiered rate for a utility user tax, as set out in Section 42102.

(c) In the event that a local agency increases its local charge after September 1, 2015, the local agency shall provide the board with written notice of the increased local charge on or before December 1, with collection of the local charge to commence April 1 of the next calendar year.

(d) In the event that a local agency reduces or eliminates a local charge on prepaid mobile telephony services, the local agency shall provide the board with written notice pursuant to subdivision (c) of Section 42010.

(e) Notwithstanding subdivision (a), through and including December 31, 2015, a prepaid MTS provider may elect to remit the local charge to the appropriate local taxing jurisdiction based on the applicable tax rate of Section 42102, Section 42102.5, or both, and those remittances shall be deemed to be in full compliance with the local ordinance imposing a local charge on prepaid mobile telephony service.

(Added by Stats. 2014, Ch. 885, Sec. 9. Effective September 30, 2014. Repealed as of January 1, 2020, pursuant to Section 42111.)



42102

(a) Notwithstanding any other law, on and after January 1, 2016, the authority of a city, county, or city and county, which includes a charter city, county, or city and county, to impose a utility user tax on the consumption of prepaid mobile telephony service in the city, county, or city and county at the rate as specified in an ordinance authorized pursuant to Section 7284.2 or any other law is suspended, and the utility user tax rate to be applied instead during the period under any ordinance as so adopted is the applicable of the following:

(1) In the case of a city, county, or city and county that has adopted an ordinance to impose a utility user tax on the consumption of prepaid communication services in the city, county, or city and county at the rate of less than 1.5 percent, the rate shall be 0 percent.

(2) In the case of a city, county, or city and county that has adopted an ordinance to impose a utility user tax on the consumption of prepaid communication services in the city, county, or city and county at the rate of 1.5 percent or more but less than 2.5 percent, the rate shall be 1.5 percent.

(3) In the case of a city, county, or city and county that has adopted an ordinance to impose a utility user tax on the consumption of prepaid communication services in the city, county, or city and county at the rate of 2.5 percent or more but less than 3.5 percent, the rate shall be 2.5 percent.

(4) In the case of a city, county, or city and county that has adopted an ordinance to impose a utility user tax on the consumption of prepaid communication services in the city, county, or city and county at the rate of 3.5 percent or more but less than 4.5 percent, the rate shall be 3.5 percent.

(5) In the case of a city, county, or city and county that has adopted an ordinance to impose a utility user tax on the consumption of prepaid communication services in the city, county, or city and county at the rate of 4.5 percent or more but less than 5.5 percent, the rate shall be 4.5 percent.

(6) In the case of a city, county, or city and county that has adopted an ordinance to impose a utility user tax on the consumption of prepaid communication services in the city, county, or city and county at the rate of 5.5 percent or more but less than 6.5 percent, the rate shall be 5.5 percent.

(7) In the case of a city, county, or city and county that has adopted an ordinance to impose a utility user tax on the consumption of prepaid communication services in the city, county, or city and county at the rate of 6.5 percent or more but less than 7.5 percent, the rate shall be 6.5 percent.

(8) In the case of a city, county, or city and county that has adopted an ordinance to impose a utility user tax on the consumption of prepaid communication services in the city, county, or city and county at the rate of 7.5 percent or more but less than 9 percent, the rate shall be 7.5 percent.

(9) In the case of a city, county, or city and county that has adopted an ordinance to impose a utility user tax on the consumption of prepaid communication services in the city, county, or city and county at the rate of 9 percent or more, the rate shall be 9 percent.

(b) Subdivision (a) is a self-executing provision that operates without regard to any decision or act on the part of any city, county, or city and county. A change in a utility user tax rate resulting from either the suspension of, or the termination of the suspension of, a utility user rate adopted by a city, county, or city and county set forth in subdivision (a) is not subject to voter approval under either statute or Article XIII C of the California Constitution.

(c) Notwithstanding subdivision (a), a city, county, or city and county may levy, increase, or extend a utility user tax at any rate on the consumption of communication services, including a utility user tax on the consumption of prepaid mobile telephony service, except that during the period on and after January 1, 2016, any utility user tax rate on prepaid mobile telephony service under any ordinance as so adopted shall be the applicable rate specified in subdivision (a).

(d) On and after January 1, 2016, this part shall be all of the following:

(1) The exclusive method for both of the following:

(A) Collecting the local utility user taxes, local 911 charges, and any other local charges imposed on consumers using prepaid mobile telephony services.

(B) Defining the scope of the tax or charge with respect to prepaid mobile telephony services.

(2) For the taxation of prepaid mobile telephony services only, the complete substitute for the utility user tax rate set out in the local ordinance with the applicable tiered rate as established by the Legislature.

(3) This part shall not preempt, limit, or affect the general authority of local jurisdictions to impose a utility user tax, local 911 charge, or any other local charges.

(Added by Stats. 2014, Ch. 885, Sec. 9. Effective September 30, 2014. Repealed as of January 1, 2020, pursuant to Section 42111.)



42102.5

(a) Notwithstanding any other law, on and after January 1, 2016, the authority of a city, county, or city and county, which includes a charter city, county, or city and county, to impose a charge, that applies to prepaid mobile telephony service, for access to communication services or access to local 911 emergency telephone systems in the city, county, or city and county at the rate as specified in an ordinance is suspended, and the rate to be applied instead during that period under any ordinance as so adopted is the applicable of the following:

(1) In the case of a city, county, or city and county that has adopted an ordinance to impose a charge that applies to prepaid mobile telephony service for access to communication services or access to local 911 emergency telephone systems in the city, county, or city and county at the rate of less than one dollar ($1) per month per access line, including any adjustments for inflation, the rate shall be 0 percent.

(2) In the case of a city, county, or city and county that has adopted an ordinance to impose a charge that applies to prepaid mobile telephony service for access to communication services or access to local 911 emergency telephone systems in the city, county, or city and county at a specified percentage or at the rate of one dollar ($1) per month per access line, including any adjustments for inflation, or more, the rate shall be the specified percentage or the rate obtained by dividing the dollar amount by 50, rounded to the nearest one-tenth of 1 percent.

(b) Subdivision (a) is a self-executing provision that operates without regard to any decision or act on the part of any city, county, or city and county. A change in an access charge rate resulting from either the suspension of, or the termination of the suspension of, a charge adopted by a city, county, or city and county set forth in subdivision (a) is not subject to voter approval under either statute or Article XIII C of the California Constitution.

(c) Notwithstanding subdivision (a), a city, county, or city and county may levy, increase, or extend a charge at any rate, that applies to prepaid mobile telephony services, for access to communication services or access to local 911 emergency telephone systems in the city, county, or city and county, except that during the period on and after January 1, 2016, any charge on prepaid mobile telephony service under any ordinance as so adopted shall be the applicable rate specified in subdivision (a).

(Added by Stats. 2014, Ch. 885, Sec. 9. Effective September 30, 2014. Repealed as of January 1, 2020, pursuant to Section 42111.)



42103

(a) The board shall perform all functions incident to the collection of the local charges of a local jurisdiction or local agency and shall collect and administer the local charges in the manner prescribed for the collection of the prepaid MTS surcharge in the Prepaid Mobile Telephony Services Surcharge Collection Act (Part 21 (commencing with Section 42001)), subject to the limitations set forth in Section 42105. For purposes of this part, the references in the Fee Collection Procedures Law to fee shall include the local charge imposed by this part, and references to feepayer shall include a person required to pay the local charge imposed by this part, which includes the seller.

(b) All local charges collected by the board shall be deposited in the Local Charges for Prepaid Mobile Telephony Services Fund which is hereby created in the State Treasury, and shall be held in trust for the local taxing jurisdiction, and shall not be used for any other purpose. Local charges shall consist of all taxes, charges, interest, penalties, and other amounts collected and paid to the board, less payments for refunds and reimbursement to the board for expenses incurred in the administration and collection of the local charges. The board shall transmit the funds to the local jurisdictions periodically as promptly as feasible. The transmittals required under this section shall be made at least once in each calendar quarter. The board shall furnish a quarterly statement indicating the amounts paid and withheld for expenses of the board and subject to subdivision (e) of Section 42020.

(c) The board shall prescribe and adopt rules and regulations as may be necessary or desirable for the administration and collection of local charges and the distribution of the local charges collected.

(d) The board s audit duties under this part shall be limited to verification that the seller complied with this part.

(e) Subject to the confidentiality requirements of Sections 7284.6, 7284.7, and 19542, the board shall make available to a requesting local jurisdiction or local agency any information that is reasonably available to the board regarding the proper collection and remittance of a local charge of the local jurisdiction or local agency by a seller, including a direct seller.

(f) The board may contract with a third party for purposes of this part, solely in connection with the following board duties:

(1) To allocate and transmit collected local charges in the Local Charges for Prepaid Mobile Telephony Services Fund pursuant to subdivision (b) to the appropriate local jurisdictions.

(2) To audit proper collection and remittance of the local charge pursuant to this part.

(3) To respond to requests from sellers, consumers, boards, and others regarding issues pertaining to local charges that are within the scope of the board s duties.

(g) For purposes of this part, any third-party contract under subdivision (e) shall be subject to the following limitations:

(1) Any third party shall, to the same extent as the board, be subject to subdivision (b) of Section 55381, relating to unlawful disclosures.

(2) A third-party contract shall not provide, in whole or in part, in any manner a contingent fee arrangement as payment for services rendered. For purposes of this section, contingent fee includes, but is not limited to, a fee that is based on a percentage of the tax liability reported on a return, a fee that is based on a percentage of the taxes owed, or a fee that depends on the specific tax result attained.

(h) Except for sharing of information pursuant to subdivision (e), this section does not apply to direct sellers.

(Added by Stats. 2014, Ch. 885, Sec. 9. Effective September 30, 2014. Repealed as of January 1, 2020, pursuant to Section 42111.)



42105

(a) The local jurisdiction or local agency that has adopted an ordinance to impose a local charge that applies to prepaid mobile telephony service shall be solely responsible for:

(1) Defending any claim regarding the validity of the ordinance in its application to prepaid mobile telephony service.

(2) Interpreting any provision of the ordinance, except to the extent specifically superseded by this statute.

(3) Responding to any claim for refund by a customer arising under subdivision (b), (c), or (d). The claim shall be processed in accordance with the provisions of the local enactment that allows the claim to be filed.

(4) Certifying that the local jurisdiction s or local agency s ordinance applies the local charge to prepaid mobile telephony services and agreeing to indemnify and hold harmless the board, its officers, agents, and employees for any and all liability for damages that may result from collection of the local charge.

(5) Reallocation of local charges as a result of correcting errors relating to the location of the point of sale of a seller or the known address of a consumer, for up to two past quarters from the date of knowledge.

(6) Enforcement, including audits, of the collection and remittance of local charges by direct sellers pursuant to the local jurisdiction s or local agency s ordinance.

(b) A consumer may rebut the presumed location of the retail transaction to the city or county clerk of the local jurisdiction, as provided in subdivision (b) of Section 42014, by filing a claim and declaration under penalty of perjury on a form established by the city or county clerk of the local jurisdiction or local agency indicating the actual location of the retail sale. The claim shall be processed in accordance with the provisions of the local enactment that allows the claim to be filed.

(c) A consumer that is exempt from the local charge under the local enactment may file a claim for a refund from the local jurisdiction or local agency in accordance with the refund provisions of the local enactment that allows the claim to be filed.

(d) In connection with any actions or claims relating to or arising from the invalidity of a local tax ordinance, in whole or in part, the seller shall not be liable to any consumer as a consequence of collecting the tax. In the event a local jurisdiction or local agency is ordered to refund the tax, it shall be the sole responsibility of the local jurisdiction or local agency to refund the tax. In any action seeking to enjoin collection of a local charge by a seller, in any action seeking declaratory relief concerning a local charge, in any action seeking a refund of a local charge, or in any action seeking to otherwise invalidate a local charge, the sole necessary party defendant in the action shall be the local jurisdiction or local agency on whose behalf the local charge is collected, and the seller collecting the local charge shall not be named as a party in the action. There shall be no recovery from the state for the imposition of any unconstitutional or otherwise invalid local charge that is collected pursuant to this part.

(Added by Stats. 2014, Ch. 885, Sec. 9. Effective September 30, 2014. Repealed as of January 1, 2020, pursuant to Section 42111.)



42106

(a) For purposes of this section:

(1) Quarterly local charges means the total amount of local charges transmitted by the board to a city, county, or city and county for a calendar quarter.

(2) Refund means the amount of local charges deducted by the board from a city s, county s, or city and county s quarterly local charges in order to pay the city s, county s, or city and county s share of a local charge refund due to one taxpayer.

(3) Offset portion means that portion of the refund which exceeds the greater of fifty thousand dollars ($50,000) or 20 percent of the city s, county s, or city and county s quarterly local charges.

(b) Except as provided in subdivision (c), if the board has deducted a refund from a city s, county s, or city and county s quarterly local charges which includes an offset portion, then the following provisions apply:

(1) Within three months after the board has deducted an offset portion, the city, county, or city and county may request the board to transmit the offset portion to the city, county, or city and county.

(2) As promptly as feasible after the board receives the city s, county s, or city and county s request, the board shall transmit to the city, county, or city and county the offset portion as part of the board s periodic transmittal of local charges.

(3) The board shall thereafter deduct a pro rata share of the offset portion from future transmittals of local charges to the city, county, or city and county over a period to be determined by the board, but not less than two calendar quarters and not more than eight calendar quarters, until the entire amount of the offset portion has been deducted.

(c) The board shall not transmit the offset portion of the refund to the city, county, or city and county if that transmittal would reduce or delay either the board s payment of the refund to the taxpayer or the board s periodic transmittals of local charges to other cities, counties, or city and county.

(Added by Stats. 2014, Ch. 885, Sec. 9. Effective September 30, 2014. Repealed as of January 1, 2020, pursuant to Section 42111.)



42107

A local jurisdiction or local agency shall pay to the board its pro rata share of the board s cost of collection and administration as established pursuant to subdivision (e) of Section 42020.

(Added by Stats. 2014, Ch. 885, Sec. 9. Effective September 30, 2014. Repealed as of January 1, 2020, pursuant to Section 42111.)



42109

The board shall annually prepare a report showing the amount of both reimbursed and unreimbursed costs incurred by it in administering the collection of local charges pursuant to this part.

(Added by Stats. 2014, Ch. 885, Sec. 9. Effective September 30, 2014. Repealed as of January 1, 2020, pursuant to Section 42111.)



42110

(a) Notwithstanding Section 55381, it is unlawful for any person, other than an officer or employee of a county, city and county, city, or district, who obtains access to information contained in, or derived from, prepaid mobile telephony services surcharge and local charge records of the board pursuant to subdivision (b), to retain that information after that person s contract with the county, city and county, city, or district has expired.

(b) (1) When requested by resolution of the legislative body of any county, city and county, city, or district, the board shall permit any duly authorized officer or employee of the county, city and county, city, or district, or other person designated by that resolution, to examine all of the prepaid mobile telephony services surcharge and local charge records of the board pertaining to the ascertainment of those prepaid mobile telephony services surcharge and local charges to be collected for the county, city and county, city, or district by the board pursuant to contract entered into between the board and the county, city and county, city, or district pursuant to this part. Except as otherwise provided in this section, this subdivision does not allow any officer, employee, or other person authorized or designated by a county, city and county, city, or district to examine any sales or transactions and use tax records of any taxpayer. The costs that are incurred by the board in complying with a request made pursuant to this subdivision shall be deducted by the board from those revenues collected by the board on behalf of the county, city and county, city, or district making the request.

(2) The resolution of the legislative body of the county, city and county, city, or district shall certify that any person designated by the resolution, other than an officer or employee, meets all of the following conditions:

(A) Has an existing contract with the county, city and county, city, or district to examine those prepaid mobile telephony services surcharge and local charge records.

(B) Is required by that contract to disclose information contained in, or derived from, those prepaid mobile telephony services surcharge and local charge records only to an officer or employee of the county, city and county, city, or district who is authorized by the resolution to examine the information.

(C) Is prohibited by that contract from performing consulting services for a seller during the term of that contract.

(D) Is prohibited by that contract from retaining the information contained in, or derived from, those prepaid mobile telephony services surcharge and local charge records, after that contract has expired.

(3) Information obtained by examination of board records pursuant to this subdivision shall be used only for purposes related to the collection of the prepaid mobile telephony services surcharge and local charges by the board pursuant to the contract, or for purposes related to other governmental functions of the county, city and county, city, or district set forth in the resolution.

(c) If the board believes that any information obtained pursuant to subdivision (b) has been disclosed to any person not authorized or designated by the resolution of the legislative body of the county, city and county, city, or district, or has been used for purposes not permitted by subdivision (b), the board may impose conditions on access to its local charge records that the board considers reasonable, in order to protect the confidentiality of those records.

(d) Predecessors, successors, receivers, trustees, executors, administrators, assignees, and guarantors, if directly interested, may be given information as to the items included in the measure and amounts of any unpaid local charges or amounts of local charges required to be collected, interest, and penalties.

(Added by Stats. 2014, Ch. 885, Sec. 9. Effective September 30, 2014. Repealed as of January 1, 2020, pursuant to Section 42111.)



42111

This part shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Added by Stats. 2014, Ch. 885, Sec. 9. Effective September 30, 2014. Repealed as of January 1, 2020, by its own provisions. Note: Repeal affects Part 21.1, commencing with Section 42100.)






PART 22. HAZARDOUS SUBSTANCES TAX LAW

CHAPTER 1. General Provisions and Definitions

43001

This part shall be known and may be cited as the Hazardous Substances Tax Law.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43002

The collection and administration of the fees and taxes imposed by Chapter 6.5 (commencing with Section 25100) and Chapter 6.8 (commencing with Section 25300), respectively, of Division 20 of the Health and Safety Code, shall be governed by the definitions in those provisions, unless expressly superseded by the definitions contained in this part.

(Amended by Stats. 1988, Ch. 1376, Sec. 14. Effective September 26, 1988.)



43002.3

For purposes of the collection of the fees specified in subdivision (a) of Section 25174 and the fee imposed pursuant to Section 25174.1 of the Health and Safety Code, a determination by the Department of Toxic Substances Control that a waste is nonhazardous shall be effective only for wastes disposed of, or submitted for disposal, commencing with the month during which the Department of Toxic Substances Control receives a completed application for that determination.

(Amended by Stats. 1992, Ch. 852, Sec. 17. Effective September 22, 1992.)



43003

Except where the context otherwise requires, the definitions contained in this chapter shall govern the construction of this part.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43004

The provisions of this part insofar as they are substantially the same as existing provisions of law relating to the same subject matter shall be construed as restatements and continuations and not as new enactments.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43005

Any action or proceeding commenced before this part takes effect, or any right accrued, is not affected by this part, but all procedures taken shall conform to the provisions of this part as far as possible.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43005.5

The penalty provisions of Sections 43155 and 43201 shall not apply to the fees imposed pursuant to Section 25174 of the Health and Safety Code for those disposals which occurred prior to September 25, 1981.

(Added by Stats. 1982, Ch. 1252, Sec. 1.)



43006

Person means an individual, trust, firm, joint stock company, business concern, corporation, including, but not limited to, a government corporation, partnership, limited liability company, and association. Person also includes any city, county, city and county, district, commission, the state or any department, agency, or political subdivision thereof, any interstate body, and the United States and its agencies and instrumentalities to the extent permitted by law.

(Amended by Stats. 1994, Ch. 1200, Sec. 74. Effective September 30, 1994.)



43007

Board means the State Board of Equalization.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43008

Any fee administered and collected by the board pursuant to this part is a tax for purposes of this part.

(Amended by Stats. 1986, Ch. 1506, Sec. 15. Effective September 30, 1986.)



43008.1

Any surcharge administered and collected by the board pursuant to this part is considered a tax for purposes of this part.

(Added by Stats. 1990, Ch. 1267, Sec. 15.)



43009

In this state means within the exterior limits of the State of California and includes all territory within those limits owned by or ceded to the United States of America.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43010

Department means the Department of Toxic Substances Control.

(Amended by Stats. 1992, Ch. 852, Sec. 18. Effective September 22, 1992.)



43010.1

Notwithstanding Section 43010, for purposes of the fees administered under Sections 43056 and 43057, department means the State Department of Health Services.

(Amended by Stats. 1999, Ch. 941, Sec. 38. Effective January 1, 2000.)



43011

Director means the Director of Toxic Substances Control.

(Amended by Stats. 1992, Ch. 852, Sec. 20. Effective September 22, 1992.)



43011.1

Notwithstanding Section 43011, for purposes of the fees administered under Sections 43056 and 43057, director means the State Director of Health Services.

(Amended by Stats. 1999, Ch. 941, Sec. 39. Effective January 1, 2000.)



43012

For purposes of this part, taxpayer means any person liable for the payment of a fee or a tax specified in subdivision (a) of Section 25174 of the Health and Safety Code or subdivision (e) of Section 25221 of the Health and Safety Code, or imposed by Section 105310 or 25174.1 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 415. Effective September 29, 1996.)



43013

For purposes of this part, feepayer has the same meaning as taxpayer, as defined in Section 43012.

(Added by Stats. 1991, Ch. 1123, Sec. 15. Effective October 14, 1991.)






CHAPTER 2. The Hazardous Substances Tax

ARTICLE 1. Imposition of Tax

43051

The fee imposed pursuant to Section 25174.1 of the Health and Safety Code shall be administered and collected by the board in accordance with this part.

(Amended by Stats. 1989, Ch. 269, Sec. 44. Effective August 3, 1989.)



43053

The fees imposed pursuant to Sections 25205.2, 25205.5, 25205.7, and 25205.14 of the Health and Safety Code shall be administered and collected by the board in accordance with this part.

(Amended by Stats. 1997, Ch. 870, Sec. 49. Effective January 1, 1998. Operative July 1, 1998, by Sec. 54 of Ch. 870.)



43054

The fees imposed pursuant to Section 25205.6 of the Health and Safety Code shall be administered and collected by the board in accordance with this part.

(Amended by Stats. 1997, Ch. 870, Sec. 50. Effective January 1, 1998. Operative July 1, 1998, by Sec. 54 of Ch. 870.)



43055

The surcharge imposed pursuant to Section 25205.9 of the Health and Safety Code, as that section read on December 31, 1997, and was repealed by Section 24 of Chapter 870 of the Statutes of 1997, shall be administered and collected by the board in accordance with this part, with regards to any amounts due and payable on or before February 28, 1998.

(Added by Stats. 1998, Ch. 882, Sec. 12. Effective January 1, 1999.)



43056

The fee imposed pursuant to Section 105190 of the Health and Safety Code shall be administered and collected by the board in accordance with this part.

(Amended by Stats. 1996, Ch. 720, Sec. 3. Effective January 1, 1997.)



43057

The fee imposed pursuant to Section 105310 of the Health and Safety Code shall be administered and collected by the board in accordance with this part.

(Amended by Stats. 1996, Ch. 1023, Sec. 417. Effective September 29, 1996.)






ARTICLE 2. Registration and Security

43101

Every person, as defined in Section 25118 of the Health and Safety Code, who is subject to the fees specified in subdivision (a) of Section 25173.6 of the Health and Safety Code, subdivision (a) of Section 25174 of the Health and Safety Code, Section 105190 of the Health and Safety Code, or Section 25205.14 of the Health and Safety Code shall register with the board on forms provided by the board.

(Amended by Stats. 1997, Ch. 870, Sec. 52. Effective January 1, 1998. Operative July 1, 1998, by Sec. 54 of Ch. 870.)



43102

The board, whenever it deems it necessary to ensure compliance with this part, may require any person subject to this part to place with it any security that the board determines to be reasonable, taking into account the circumstances of that person. Any security in the form of cash, government bonds, or insured deposits in banks or savings and loan institutions shall be held by the board in trust to be used solely in the manner provided by this section. The board may sell the security at public auction if it becomes necessary to do so in order to recover any tax or any amount required to be collected, including any interest or penalty due. Notice of the sale shall be served upon the person who placed the security personally or by mail. If service is made by mail, service shall be addressed to the person at his or her address as it appears in the records of the board. Service shall be made at least 30 days prior to the sale in the case of personal service, and at least 40 days prior to the sale in the case of service by mail. Upon any sale, any surplus above the amounts due shall be returned to the person who placed the security.

(Amended by Stats. 1994, Ch. 903, Sec. 14. Effective January 1, 1995.)









CHAPTER 3. Determinations

ARTICLE 1. Returns and Payments

43151

(a) The fee imposed pursuant to Section 25174.1 of the Health and Safety Code, which is a tax collected and administered under Section 43051, is due and payable to the board monthly on or before the last day of the third calendar month following the end of the calendar month for which the fee is due. Each taxpayer shall, on or before the last day of the third calendar month following the end of the calendar month for which the fee is due, make out a tax return for the calendar month, in the form as prescribed by the board, which may include, but not be limited to, electronic media in accordance with subdivision (c). The taxpayer shall deliver the return, together with a remittance of the amount of fee due, to the office of the board on or before the last day of the third calendar month following the end of the calendar month for which the fee is due. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(b) With the approval of the board, a taxpayer who has more than one facility subject to the taxes collected and administered under this chapter, may file a combined tax return covering operations at more than one, or all, of those facilities.

(c) The form required to be submitted by the taxpayer pursuant to this section shall show, for the taxpayer and for each person from whom the taxpayer accepted hazardous waste for disposal, all of the following:

(1) The total amount of hazardous waste subject to the tax and the amount of the tax for the period covered by the return.

(2) The amount of hazardous waste disposed during the tax period that is in each of the fee categories described in Section 25174.6 of the Health and Safety Code, and the amount of disposal fees paid for each of those categories.

(3) The amount of hazardous waste received for disposal by the taxpayer s facility or facilities that is exempt from the payment of disposal fees pursuant to Section 25174.7 of the Health and Safety Code, including a copy of any written documentation provided for any shipment or shipments of hazardous waste received by a facility.

(4) The amount of RCRA hazardous waste which is treated by the taxpayer so that the waste is considered to be non-RCRA hazardous waste for purposes of the disposal fee, pursuant to paragraph (2) of subdivision (b) of Section 25174.6.

(d) (1) Each taxpayer shall maintain records documenting all of the following information for each person who has submitted hazardous waste for disposal by the taxpayer during each calendar month and shall make those records available for review and inspection at the request of the board or the department:

(A) The tonnage of hazardous waste submitted for disposal.

(B) The type of hazardous waste disposed as specified by Section 25174.6 of the Health and Safety Code, including both of the following:

(i) Any characterization of the hazardous waste made by the person submitting the hazardous waste for disposal.

(ii) Any other documentation which the taxpayer maintains regarding the type of hazardous waste disposed to land.

(C) Any representation made by the person submitting the hazardous waste regarding any exemptions that may be applicable to the payment of disposal fees.

(D) For any RCRA hazardous waste which is treated by the taxpayer so that the waste is considered to be non-RCRA hazardous waste for purposes of the disposal fee, pursuant to paragraph (2) of subdivision (b) of Section 25174.6, all of the following information:

(i) The tonnage and type of hazardous waste.

(ii) The method or methods used to treat the hazardous waste.

(iii) Operating records documenting the treatment activity.

(iv) Representative and statistical waste sampling and analysis data demonstrating that the waste is no longer RCRA hazardous waste at the time of disposal.

(2) If the hazardous wastes submitted for disposal were accompanied by a manifest, the information specified in paragraph (1) shall be maintained by manifest number for each calendar month.

(Amended by Stats. 2002, Ch. 459, Sec. 21. Effective January 1, 2003.)



43152

(a) The board shall establish and annually submit to each generator of hazardous waste a consolidated statement of fees required to be paid by the generator to the board pursuant to Sections 25205.2, 25205.5, 25205.6, and 25205.9 of the Health and Safety Code.

(b) Notwithstanding any other provision of law, any return or other document that is required to be submitted by a generator of hazardous waste to the board in connection with the payment of any fee specified in subdivision (a) shall instead be submitted together with the consolidated statement made pursuant to subdivision (a).

(Added by Stats. 1995, Ch. 637, Sec. 1. Effective January 1, 1996.)



43152.6

(a) The fee imposed pursuant to Section 25205.2 of the Health and Safety Code which is collected and administered under Section 43053 of this code is due and payable to the board annually on or before the last day of the second month following the end of the calendar year.

(b) Every operator of a facility subject to the fee imposed pursuant to Section 25205.2 of the Health and Safety Code shall file an annual return in the form as prescribed by the board, which may include, but not be limited to, electronic media and pay the proper amount of fee due. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(c) For purposes of subdivision (a), except as provided in subdivision (d), the operator of a facility shall pay the applicable fee based on the type and size of the facility, as specified in Sections 25205.1 and 25205.4 of the Health and Safety Code. The board shall credit the prepayment of the fee made pursuant to Section 43152.12 against the amount due with the annual return.

(d) Notwithstanding subdivision (c), the fee for the 1991 reporting period, which is from July 1, 1991, to December 31, 1991, inclusive, is 50 percent of the fee specified in Section 25205.4 of the Health and Safety Code, based on the type and size of the facility, as specified in Section 25205.4 of the Health and Safety Code.

(Amended by Stats. 2002, Ch. 459, Sec. 22. Effective January 1, 2003.)



43152.7

(a) The fee imposed pursuant to Section 25205.5 of the Health and Safety Code which is collected and administered under Section 43053 is due and payable on the last day of the second month following the end of the calendar year.

(b) Every generator subject to the fee imposed pursuant to Section 25205.5 of the Health and Safety Code shall file an annual return in the form as prescribed by the board, which may include, but not be limited to, electronic media and pay the proper amount of fee due. The board shall credit the prepayment made pursuant to Section 43152.15 against the amount due with the annual return. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(c) The fee imposed by Section 25205.5 of the Health and Safety Code shall be offset by any fees paid by the generator for the preceding calendar year for a local hazardous waste management program conducted by a local agency pursuant to a memorandum of understanding with the department. The amount of the credit provided under this subdivision shall not exceed an amount equal to the fees paid to the local agency or the generator fee due under Section 25205.5 of the Health and Safety Code, whichever is less. The credit for local fees paid shall not include fees required under Chapter 6.7 (commencing with Section 25280) or Chapter 6.95 (commencing with Section 25500) of Division 20 of the Health and Safety Code.

(Amended by Stats. 2002, Ch. 459, Sec. 23. Effective January 1, 2003.)



43152.8

(a) The department shall notify the board of the occurrence of any of the following:

(1) The issuance of a hazardous waste facilities permit or grant of interim status to any facility operator, who has not previously been granted interim status, within 30 days after the facility permit or grant of interim status is issued.

(2) When any facility changes size category pursuant to Section 25205.4 of the Health and Safety Code.

(b) This section shall become operative July 1, 1991.

(Repealed (by Sec. 20) and added by Stats. 1991, Ch. 1123, Sec. 21. Effective October 14, 1991.)



43152.9

(a) The fee imposed pursuant to Section 25205.6 of the Health and Safety Code, which is collected and administered under Section 43054, is due and payable on the last day of the second month following the end of the calendar year.

(b) Every corporation, limited liability company, limited partnership, limited liability partnership, general partnership, and sole proprietorship subject to the fee imposed pursuant to Section 25205.6 of the Health and Safety Code shall file an annual return in the form as prescribed by the board, which may include, but not be limited to, electronic media and pay the proper amount of fee due. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(Amended by Stats. 2006, Ch. 364, Sec. 21. Effective January 1, 2007.)



43152.10

The fees imposed pursuant to Sections 25205.7, 25205.8, 25205.14, 25221, and 25343 of the Health and Safety Code, which are collected and administered under Sections 43053 and 43054, are due and payable within 30 days after the date of assessment and the feepayer shall deliver a remittance of the amount of the assessed fee to the office of the board within that 30-day period, except as provided in subdivision (e) of Section 25205.14 of the Health and Safety Code.

(Amended by Stats. 1993, Ch. 411, Sec. 16. Effective September 21, 1993.)



43152.11

(a) The surcharge imposed pursuant to Section 25205.9 of the Health and Safety Code, which is collected and administered under Section 43055, is due and payable to the board on the last day of the second month following the end of the calendar year.

(b) The surcharge shall be incorporated into the return form prescribed by the board, which every operator subject to the fee imposed by Section 25205.5 of the Health and Safety Code is required to file and pay annually, in accordance with Section 43152.7. The surcharge shall be in addition to the fee imposed by Section 25205.5 of the Health and Safety Code.

(c) The surcharge imposed by Section 25205.9 of the Health and Safety Code shall be offset by any fees paid by the generator during the preceding calendar year for a local hazardous waste management program conducted by a local agency pursuant to a memorandum of understanding with the department. The offset provided for under this subdivision shall be allowed to the same extent as the offset provided in subdivision (c) of Section 43152.7.

(Amended by Stats. 1995, Ch. 637, Sec. 5. Effective January 1, 1996.)



43152.12

(a) In addition to the requirements imposed pursuant to Section 43152.6, every operator of a facility subject to the fee specified in Section 25205.2 of the Health and Safety Code shall make two prepayments of the fee to the board, which are due and payable on or before the last day of February and the last day of August of each calendar year. Each prepayment shall be accompanied by a prepayment return in a form prescribed by the board.

(b) For purposes of subdivision (a), the amount of each prepayment shall be not less than 50 percent of the applicable fee imposed on the facility, based on the facility s type and size, as stated on the hazardous waste facilities permit, interim status document, or Part A application, or as specified in Sections 25205.1 and 25205.4 of the Health and Safety Code.

(c) The board shall credit the amount of the prepayments against the amount of the fee due and payable for the reporting period in which the prepayments are due.

(d) Any person required to make a prepayment pursuant to this section who fails to make a prepayment by the due dates specified in subdivision (a) shall also pay the penalties and interest in accordance with Section 43155.

(Amended by Stats. 2000, Ch. 923, Sec. 39. Effective January 1, 2001.)



43152.13

(a) The fee imposed pursuant to Section 105190 of the Health and Safety Code, which is collected and administered under Section 43056, is due and payable on the last day of the second month following the end of the calendar year.

(b) Every employer subject to the fee imposed pursuant to Section 105190 of the Health and Safety Code shall in the form as prescribed by the board, which may include, but not be limited to, electronic media file an annual return and pay the proper amount of fee due. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(Amended by Stats. 2002, Ch. 459, Sec. 25. Effective January 1, 2003.)



43152.14

The fee imposed pursuant to Section 105310 of the Health and Safety Code, that is collected and administered under Section 43057, is due and payable on or before April 1 of each year for the previous calendar year.

(Amended by Stats. 2004, Ch. 527, Sec. 5. Effective January 1, 2005.)



43152.15

(a) In addition to the requirements imposed pursuant to Sections 43152.7 and 43152.11, every generator subject to the fees specified in Sections 25205.5 and 25205.9 of the Health and Safety Code shall make a prepayment of the fee by site to the board which is due and payable on or before the last day of August of each calendar year. The prepayment shall be accompanied by a prepayment return in a form prescribed by the board.

(b) For purposes of subdivision (a), the amount of the prepayment shall be not less than either of the following:

(1) One hundred percent of the applicable fee imposed on the generator, based on the generator s fee category as specified in Section 25205.5 of the Health and Safety Code for the total volume of hazardous waste generated by site during the period January 1 to June 30, inclusive, of the current calendar year in which the prepayment is due. The prepayment may be offset by fees paid by the generator for a local hazardous waste management program conducted by a local agency pursuant to a memorandum of understanding with the department which includes the following:

(A) The local fees are paid for the current calendar year for which the prepayment is due or the local fees are paid for the preceding calendar year, if fees have not been paid for the current year.

(B) The offset is subject to the limitations and requirements specified in subdivision (c) of Section 43152.7.

(2) Fifty percent of the generator fee liability paid to the board by site for the preceding calendar year provided the generator paid a generator fee liability to the board for the preceding calendar year for that site.

(c) The board shall credit the amount of the prepayment against the amount of the fee due and payable for the calendar year in which the prepayment is due.

(d) Notwithstanding any other provision in this section, the prepayment of a generator fee shall not be required for any amount due that is less than five hundred dollars ($500), or for any other amount due if the board determines that prepayment is not in the best economic interest of the program.

(e) Any person required to make a prepayment pursuant to this section who fails to make a prepayment by the due date specified in subdivision (a) shall also pay penalties and interest in accordance with Section 43155.

(Amended by Stats. 2000, Ch. 923, Sec. 40. Effective January 1, 2001.)



43152.16

(a) The board shall issue refunds, if directed to do so by the department, upon making the certification specified in subdivision (d), for some, or all, of the fees imposed pursuant to Sections 25205.5 and 25205.9 of the Health and Safety Code, for hazardous waste generated in 1997.

(b) The board may issue a refund only to a generator who received a credit pursuant to Section 43152.7 or 43152.11 for fees paid for hazardous waste generated in 1996.

(c) The refund made to a generator pursuant to this section shall not exceed the generator s credit for hazardous waste generated in 1996, or exceed the generator s fee paid to a certified unified program agency in 1997, whichever amount is less.

(d) The board may issue refunds pursuant to this section only if the department certifies that funds for these refunds are available.

(Added by Stats. 1997, Ch. 870, Sec. 52.5. Effective January 1, 1998. Operative July 1, 1998, by Sec. 54 of Ch. 870.)



43153

The board, if it deems it necessary in order to facilitate the administration of this part, may require returns and payments specified under Section 43151 to be made for periods longer than quarterly.

(Added by Stats. 1985, Ch. 20, Sec. 9.5. Effective March 29, 1985. Operative July 1, 1985, by Sec. 12 of Ch. 20.)



43154

The board for good cause may extend, for a period of time not to exceed one month, the time for making any return or paying any amount required to be paid under this part. The extension may be granted at any time provided a request therefor is filed with the board within or prior to the period for which the extension may be granted.

Any person to whom an extension is granted shall pay, in addition to the tax, interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the tax would have been due without the extension until the date of payment.

(Amended by Stats. 1984, Ch. 1020, Sec. 55. Operative July 1, 1985, by Sec. 65 of Ch. 1020.)



43155

(a) Any person who fails to pay any tax or prepayment, except amounts of determinations made by the board under Article 2 (commencing with Section 43201), within the time required shall pay a penalty of 10 percent of the tax or prepayment, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the tax or the amount of tax required to be collected became due and payable to the state until the date of payment.

(b) Any person who fails to file a return or prepayment with the board in accordance with this part within the time prescribed for the filing of a return or prepayment, a penalty of 10 percent of the amount of tax or prepayment shall be added thereto on account of the delinquency.

(c) The penalties imposed by this section shall be limited to a maximum of 10 percent of the taxes for which the return or prepayment is required for any one return or prepayment.

(Amended by Stats. 2000, Ch. 923, Sec. 41. Effective January 1, 2001.)



43155.5

(a) If the board finds, taking into account all facts and circumstances, that it is inequitable to compute interest at the modified adjusted rate per month or fraction thereof, as defined in subdivision (b) of Section 6591.5, interest shall be computed at the modified adjusted daily rate from the date on which the tax or prepayment was due until the date of payment, if all of the following occur:

(1) The payment of tax or the prepayment was made one business day after the date the tax or prepayment was due.

(2) The person was granted relief from all penalties that applied to that payment of tax or prepayment.

(3) The person files a request for an oral hearing before the board.

(b) For purposes of this section, modified adjusted daily rate means the modified adjusted rate per annum as defined in subdivision (a) of Section 6591.5 determined on a daily basis by dividing the modified adjusted rate per annum by 365.

(c) For purposes of this section, board means the members of the State Board of Equalization meeting as a public body.

(d) For purposes of this section, business day means any day other than a Saturday, Sunday, or any day designated as a state holiday.

(e) This section shall not apply to any payment made pursuant to a deficiency determination, a determination where no report or return has been filed, or a jeopardy determination issued by the board.

(f) This section shall only apply to electronic payments or prepayments of taxes.

(g) This section shall be operative only until January 1, 2016.

(Added by Stats. 2010, Ch. 316, Sec. 10. Effective January 1, 2011. Inoperative January 1, 2016, by its own provisions.)



43157

(a) If the board finds that a person s failure to make a timely return, prepayment, or payment is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the penalty provided by Sections 43155, 43170, and 43306.

(b) Except as provided in subdivision (c), any person seeking to be relieved of the penalty shall file with the board a statement, under penalty of perjury, setting forth the facts upon which he or she bases his or her claim for relief.

(c) The board shall establish criteria that provide for efficient resolution of requests for relief pursuant to this section.

(Amended by Stats. 2000, Ch. 1052, Sec. 56.5. Effective January 1, 2001.)



43158

If the board finds that a person s failure to make a timely return or payment was due to disaster, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of interest provided for by Sections 43154, 43155, 43170, and 43201. Any person seeking to be relieved of interest shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Amended by Stats. 2000, Ch. 923, Sec. 44. Effective January 1, 2001.)



43158.5

(a) The board, in its discretion, may relieve all or any part of the interest imposed on a person by this part where the failure to pay fees is due in whole or in part to an unreasonable error or delay by an employee of the board acting in his or her official capacity.

(b) For purposes of this section, an error or delay shall be deemed to have occurred only if no significant aspect of the error or delay is attributable to an act of, or a failure to act by, the taxpayer.

(c) Any person seeking relief under this section shall file with the board a statement under penalty of perjury setting forth the facts on which the claim for relief is based and any other information which the board may require.

(d) The board may grant relief only for interest imposed on tax liabilities that arise during taxable periods commencing on or after January 1, 2000.

(Amended by Stats. 2001, Ch. 251, Sec. 31. Effective January 1, 2002.)



43159

(a) If the board finds that a person s failure to make a timely return or payment is due to the person s reasonable reliance on written advice from the board, the person may be relieved of the taxes imposed or administered under this part and any penalty or interest added thereto.

(b) For purposes of this section, a person s failure to make a timely return or payment shall be considered to be due to reasonable reliance on written advice from the board, only if the board finds that all of the following conditions are satisfied:

(1) The person requested in writing that the board advise him or her whether a particular activity or transaction is subject to tax under this part. The specific facts and circumstances of the activity or transaction shall be fully described in the request.

(2) The board responded in writing to the person regarding the written request for advice, stating whether or not the described activity or transaction is subject to tax, or stating the conditions under which the activity or transaction is subject to tax.

(3) The liability for taxes applied to a particular activity or transaction which occurred before either of the following:

(A) Before the board rescinded or modified the advice so given, by sending written notice to the person of rescinded or modified advice.

(B) Before a change in statutory or constitutional law, a change in the board s regulations, or a final decision of a court, which renders the board s earlier written advice no longer valid.

(c) Any person seeking relief under this section shall file with the board all of the following:

(1) A copy of the person s written request to the board and a copy of the board s written advice.

(2) A statement under penalty of perjury setting forth the facts on which the claim for relief is based.

(3) Any other information which the board may require.

(d) Only the person making the written request shall be entitled to rely on the board s written advice to that person.

(Added by Stats. 1990, Ch. 987, Sec. 9.)



43159.1

(a) Under regulations prescribed by the board, except for a fee imposed pursuant to Section 105310 of the Health and Safety Code, if:

(1) A tax liability under this part was understated by a failure to file a return required to be filed under this part, by the omission of an amount properly includable therein, or by erroneous deductions or credits claimed on a return, and the understatement of tax liability is attributable to one spouse; or any amount of the tax reported on a return was unpaid and the nonpayment of the reported tax liability is attributable to one spouse.

(2) The other spouse establishes that he or she did not know of, and had no reason to know of, that understatement or nonpayment.

(3) Taking into account whether or not the other spouse significantly benefited directly or indirectly from the understatement or the nonpayment and taking into account all other facts and circumstances, it is inequitable to hold the other spouse liable for the deficiency in tax attributable to that understatement or nonpayment,

then the other spouse shall be relieved of liability for tax (including interest, penalties, and other amounts) to the extent that the liability is attributable to that understatement or nonpayment of tax.

(b) For purposes of this section, the determination of the spouse to whom items of understatement or nonpayment are attributable shall be made without regard to community property laws.

(c) This section shall apply to all calendar months or years subject to the provisions of this part, but shall not apply to any calendar month or year that is more than five years from the final date on the board-issued determination, five years from the return due date for nonpayment on a return, or one year from the first contact with the spouse making a claim under this section; or that has been closed by res judicata, whichever is later.

(d) For purposes of paragraph (2) of subdivision (a), reason to know means whether or not a reasonably prudent person would have had reason to know of the understatement or nonpayment.

(e) For purposes of this section, with respect to a failure to file a return or an omission of an item from the return, attributable to one spouse may be determined by whether a spouse rendered substantial service as a taxpayer with respect to the taxes administered under this part to which the understatement is attributable. If neither spouse rendered substantial services as a taxpayer, then the attribution of applicable items of understatement shall be treated as community property. An erroneous deduction or credit shall be attributable to the spouse who caused that deduction or credit to be entered on the return.

(f) Under procedures prescribed by the board, if, taking into account all the facts and circumstances, it is inequitable to hold the other spouse liable for any unpaid tax or any deficiency (or any portion of either) attributable to any item for which relief is not available under subdivision (a), the board may relieve the other spouse of that liability.

(g) For purposes of this section, registered domestic partners, as defined in Section 297 of the Family Code, have the same rights, protections, and benefits as provided by this section, and are subject to the same responsibilities, obligations, and duties as imposed by this section, as are granted to and imposed upon spouses.

(h) The relief provided by this section shall apply retroactively to liabilities arising prior to the effective date of this section.

(Added by Stats. 2007, Ch. 342, Sec. 50. Effective January 1, 2008. Section applicable retroactively as prescribed in subd. (h) and clarified in Sec. 60 of Ch. 342.)



43159.2

(a) Under regulations prescribed by the board, with respect to a fee imposed pursuant to Section 105310 of the Health and Safety Code, if:

(1) A fee liability due on a notice of determination or other billing document for collection of the fee under this part was unpaid and the nonpayment of the fee liability is attributable to one spouse.

(2) The other spouse establishes that he or she did not know of, and had no reason to know of, that nonpayment.

(3) Taking into account whether or not the other spouse significantly benefited directly or indirectly from the nonpayment and taking into account all other facts and circumstances, it is inequitable to hold the other spouse liable for the deficiency in the fee attributable to that nonpayment,

then the other spouse shall be relieved of liability for the fee (including interest, penalties, and other amounts) to the extent that the liability is attributable to that nonpayment of the fee.

(b) For purposes of this section, the determination of the spouse to whom items of nonpayment are attributable shall be made without regard to community property laws.

(c) This section shall apply to all calendar years subject to the provisions of this part, but shall not apply to any calendar year that is more than five years from the final date on the board-issued determination or other similar billing document for collection of the fee, five years from the due date for payment on the billing, or one year from the first contact with the spouse making a claim under this section; or that has been closed by res judicata, whichever is later.

(d) For purposes of paragraph (2) of subdivision (a), reason to know means whether or not a reasonably prudent person would have had reason to know of the understatement or nonpayment.

(e) For purposes of this section, with respect to a failure to pay a notice of determination or similar billing document for collection of the fee, attributable to one spouse may be determined by whether a spouse rendered substantial service as a feepayer with respect to a fee imposed under Section 105310 of the Health and Safety Code to which the nonpayment is attributable. If neither spouse rendered substantial services as a feepayer, then the attribution of the nonpayment shall be treated as community property.

(f) Under procedures prescribed by the board, if, taking into account all the facts and circumstances, it is inequitable to hold the other spouse liable for any unpaid fee or any deficiency (or any portion of either) attributable to any item for which relief is not available under subdivision (a), the board may relieve the other spouse of that liability.

(g) For purposes of this section, registered domestic partners, as defined in Section 297 of the Family Code, have the same rights, protections, and benefits as provided by this section, and are subject to the same responsibilities, obligations, and duties as imposed by this section, as are granted to and imposed upon spouses.

(h) The relief provided by this section shall apply retroactively to liabilities arising prior to the effective date of this section.

(Added by Stats. 2007, Ch. 342, Sec. 51. Effective January 1, 2008. Section applicable retroactively as prescribed in subd. (h) and clarified in Sec. 60 of Ch. 342.)



43160

Every person who is required to file the returns and make the payments specified in Section 43151, 43152.6, 43152.7, 43152.9, 43152.11, 43152.13, 43152.14, or 43153 shall, upon transfer or discontinuance of operations, file closing returns on forms prescribed by the board. The closing returns shall be due and payable on the last day of the month following the end of the quarterly period in which the transfer or discontinuance takes place.

(Added by renumbering Section 43158 (as added by Stats. 1992, Ch. 852) by Stats. 1994, Ch. 903, Sec. 15. Effective January 1, 1995.)






ARTICLE 1.1. Payment by Electronic Funds Transfer

43170

(a) Any person whose estimated tax liability under this part averages twenty thousand dollars ($20,000) or more per month, as determined by the board pursuant to methods of calculation prescribed by the board, shall remit amounts due by an electronic funds transfer under procedures prescribed by the board.

(b) Any person whose estimated tax liability under this part averages less than twenty thousand dollars ($20,000) per month may elect to remit amounts due by electronic funds transfer with the approval of the board.

(c) Any person remitting amounts due pursuant to subdivision (a) or (b) shall perform electronic funds transfer in compliance with the due dates set forth in Article 1 (commencing with Section 43151). Payment is deemed complete on the date the electronic funds transfer is initiated if settlement to the state s demand account occurs on or before the banking day following the date the transfer is initiated. If settlement to the state s demand account does not occur on or before the banking day following the date the transfer is initiated, payment is deemed to occur on the date settlement occurs.

(d) Any person remitting taxes by electronic funds transfer shall, on or before the due date of the remittance, file a return for the preceding reporting period in the form and manner prescribed by the board. Any person who fails to timely file the required return shall pay a penalty of 10 percent of the amount of taxes, exclusive of prepayments, with respect to the period for which the return is required.

(e) Any person required to remit taxes pursuant to this article who remits those taxes by means other than appropriate electronic funds transfer shall pay a penalty of 10 percent of the taxes incorrectly remitted.

(f) Any person who fails to pay any tax to the state or any amount of tax required to be collected and paid to the state, except amounts of determinations made by the board under Article 2 (commencing with Section 43201), within the time required shall pay a penalty of 10 percent of the tax or amount of tax, in addition to the tax or amount of tax, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the tax or amount of tax required to be collected became due and payable to the state until the date of payment.

(g) In determining whether a person s estimated tax liability averages twenty thousand dollars ($20,000) or more per month, the board may consider tax returns filed pursuant to this part and any other information in the board s possession.

(h) The penalties imposed by subdivisions (d), (e), and (f) shall be limited to a maximum of 10 percent of the taxes due for any one return or prepayment. Any person remitting taxes by electronic funds transfer shall be subject to the penalties under this section and not Section 43155.

(i) The board shall promulgate regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code for purposes of implementing this section.

(Amended by Stats. 2005, Ch. 519, Sec. 17. Effective October 4, 2005. Operative January 1, 2006, by Sec. 25 of Ch. 519.)



43171

If the board finds that a person s failure to make payment by an appropriate electronic funds transfer in accordance with board procedures is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect, that person shall be relieved of the penalty provided in subdivision (e) of Section 43170. Any person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Added by Stats. 2000, Ch. 923, Sec. 45. Effective January 1, 2001.)



43172

(a) Electronic funds transfer means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephonic instrument, or computer or magnetic tape, so as to order, instruct, or authorize a financial institution to debit or credit an account. Electronic funds transfers shall be accomplished by an automated clearinghouse debit, an automated clearinghouse credit, or by Federal Reserve Wire Transfer (Fedwire).

(b) Automated clearinghouse means any federal reserve bank, or an organization established in agreement with the National Automated Clearing House Association, that operates as a clearinghouse for transmitting or receiving entries between banks or bank accounts and which authorizes an electronic transfer of funds between these banks or bank accounts.

(c) Automated clearinghouse debit means a transaction in which the state, through its designated depository bank, originates an automated clearinghouse transaction debiting the person s bank account and crediting the state s bank account for the amount of tax. Banking costs incurred for the automated clearinghouse debit transaction shall be paid by the state.

(d) Automated clearinghouse credit means an automated clearinghouse transaction in which the person through his or her own bank, originates an entry crediting the state s bank account and debiting his or her own bank account. Banking costs incurred for the automated clearinghouse credit transaction charged to the state shall be paid by the person originating the credit.

(e) Fedwire transfer means any transaction originated by a person and utilizing the national electronic payment system to transfer funds through the federal reserve banks, when that person debits his or her own bank account and credits the state s bank account. Electronic funds transfers pursuant to Section 43170 may be made by Fedwire only if payment cannot, for good cause, be made according to subdivision (a), and the use of Fedwire is preapproved by the board. Banking costs incurred for the Fedwire transaction charged to the person and to the state shall be paid by the person originating the transaction.

(Added by Stats. 2000, Ch. 923, Sec. 45. Effective January 1, 2001.)



43173

(a) Any return, declaration, statement, or other document required to be made under this part that is filed using electronic media shall be filed and authenticated pursuant to any method or form the board may prescribe.

(b) Notwithstanding any other law, any return declaration, statement, or other document otherwise required to be signed that is filed by the taxpayer using electronic media in a form as required by the board shall be deemed to be a signed, valid original document, including upon reproduction to paper form by the board.

(c) Electronic media includes, but is not limited to, computer modem, magnetic media, optical disk, facsimile machine, or telephone.

(Added by Stats. 2002, Ch. 459, Sec. 27. Effective January 1, 2003.)






ARTICLE 2. Deficiency Determinations

43201

(a) If the board is dissatisfied with the return or report filed or the amount of tax paid to the state by any taxpayer, or if no return or report has been filed or no payment or payments of the taxes have been made to the state by a taxpayer, the board may compute and determine the amount to be paid, based upon any information available to it. In addition, where the board is authorized to collect a tax for another state agency, the board may issue a notice of determination or similar billing document for collection of the tax. One or more additional determinations may be made of the amount of tax due for one, or for more than one, period. The amount of tax so determined shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date the amount of the tax, or any portion thereof, became due and payable until the date of payment. In making a determination, the board may offset overpayments for a period or periods against underpayments for another period or periods and against the interest and penalties on the underpayments.

(b) If any part of the deficiency for which a determination of an additional amount due is found to have been occasioned by negligence or intentional disregard of this part or authorized regulations, a penalty of 10 percent of the amount of the determination shall be added, plus interest as provided above.

(c) If any part of the deficiency for which a determination of an additional amount due is found to be occasioned by fraud or an intent to evade this part or authorized regulations, a penalty of 25 percent of the amount of the determination shall be added, plus interest as provided in subdivision (a).

(d) The board shall give to the taxpayer written notice of its determination. The notice shall be placed in a sealed envelope, with postage paid, addressed to the taxpayer at his or her address as it appears in the records of the board. The giving of notice shall be deemed complete at the time of the deposit of the notice in a United States Post Office, or a mailbox, sub-post office, substation or mail chute, or other facility regularly maintained or provided by the United States Postal Service without extension of time for any reason. In lieu of mailing, a notice may be served personally by delivering to the person to be served, and service shall be deemed complete at the time of delivery. Personal service to a corporation may be made by delivery of a notice to any person designated in the Code of Civil Procedure to be served for the corporation with summons and complaint in a civil action.

(Amended by Stats. 2004, Ch. 527, Sec. 6. Effective January 1, 2005.)



43202

(a) Except in the case of fraud, intent to evade this part, authorized rules and regulations, or failure to make a return, every notice of a determination of an additional amount due shall be given within three years after the date when the amount should have been paid or the return was due, or within three years after the return was filed, whichever period expires later. In the case of failure to make a return, the notice of determination shall be mailed within eight years after the date the report or return was due.

(b) The limitation specified in subdivision (a) shall not apply to a liability for the fee imposed pursuant to Section 25205.5 of the Health and Safety Code which is proposed to be determined with respect to a taxpayer if a notice of determination for the fee imposed pursuant to Section 25205.2 of the Health and Safety Code has been given pursuant to Section 43201 or 43350 for the same period and site, or with respect to a taxpayer that has paid the fee imposed by Section 25205.2 of the Health and Safety Code for the same period and site. The notice of determination with respect to the fee imposed pursuant to Section 25205.5 of the Health and Safety Code shall be given within 90 days from the date of final board action or final judicial action, whichever is later, concerning liability for the fee imposed pursuant to Section 25205.2 of the Health and Safety Code.

(c) The limitation specified in subdivision (a) shall not apply to a liability for the fee imposed pursuant to Section 25205.2 of the Health and Safety Code which is proposed to be determined with respect to a taxpayer if a notice of determination for the fee imposed pursuant to Section 25205.5 of the Health and Safety Code has been given pursuant to Section 43201 or 43350 for the same period and site, or with respect to a taxpayer that has paid the fee imposed by Section 25205.5 of the Health and Safety Code for the same period and site. The notice of determination with respect to the fee imposed pursuant to Section 25205.2 of the Health and Safety Code shall be given within 90 days from the date of final board action or final judicial action, whichever is later, concerning liability for the fee imposed pursuant to Section 25205.5 of the Health and Safety Code.

(Amended by Stats. 1995, Ch. 630, Sec. 13. Effective January 1, 1996.)



43203

In the case of a deficiency arising under this part during the lifetime of a decedent, a notice of deficiency determination shall be mailed within four months after written request therefor, in the form required by the board, by the fiduciary of the estate or trust or by any other person liable for the tax or any portion thereof.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43204

If before the expiration of the time prescribed in Section 43202 for the mailing of a notice of deficiency determination the taxpayer has consented in writing to the mailing of the notice after such time, the notice may be mailed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)






ARTICLE 4. Redeterminations

43301

Any person from whom an amount is determined to be due under Article 2 (commencing with Section 43201), or any person directly interested, may petition for a redetermination thereof within 30 days after service upon him or her of notice of the determination. If a petition for redetermination is not filed within the 30-day period, the amount determined to be due becomes final at the expiration thereof.

No petition for redetermination of taxes determined under this part shall be accepted or considered by the board if the petition is founded upon the grounds that the director has improperly or erroneously determined that any substance is a hazardous or extremely hazardous waste. Any appeal of a determination that a substance is a hazardous or extremely hazardous waste shall be made to the director.

(Amended by Stats. 1984, Ch. 1707, Sec. 12.)



43302

Every petition for redetermination shall be in writing and shall state the specific grounds upon which the petition is founded. The petition may be amended to state additional grounds at any time prior to the date on which the board issues its order or decision upon the petition for redetermination.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43303

If a petition for redetermination is filed within the 30-day period, the board shall reconsider the amount determined to be due, and, if the person has so requested in his or her petition, the board shall grant him or her an oral hearing and shall give him or her 10 days notice of the time and place of the hearing. The board may continue the hearing from time to time as may be necessary.

(Amended by Stats. 1984, Ch. 1707, Sec. 13.)



43304

The board may decrease or increase the amount of the determination before it becomes final, but the amount may be increased only if a claim for the increase is asserted by the board at or before the hearing. Unless the 25 percent penalty imposed by Section 43201 or 43251 applies to the amount of the determination as originally made or as increased, the claim for increase must be asserted within eight years after the date the return for the period for which the increase is asserted was due.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43305

The order or decision of the board upon a petition for redetermination shall become final 30 days after service upon the petitioner of notice thereof.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43306

All amounts determined to be due by the board under Article 2 (commencing with Section 43201) are due and payable at the time they become final, and, if not paid when due and payable, a penalty of 10 percent of the amount determined to be due shall be added to the amount due and payable.

(Amended by Stats. 1982, Ch. 496, Sec. 34. Effective July 12, 1982.)



43307

Any notice required by this article shall be served personally or by mail in the same manner as prescribed for service of notice by Section 43201.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)






ARTICLE 5. Jeopardy Determinations

43350

If the board believes that the collection of any amount of tax will be jeopardized by delay, it shall thereupon make a determination of the amount of tax due, noting that fact upon the determination, and the amount of tax shall be immediately due and payable. If the amount of the tax, interest, and penalty specified in the jeopardy determination is not paid, or a petition for redetermination is not filed, within 10 days after the service upon the taxpayer of notice of the determination, the determination becomes final, and the delinquency penalty and interest provided in Section 43155 shall attach to the amount of tax specified therein.

(Amended by Stats. 2004, Ch. 527, Sec. 7. Effective January 1, 2005.)



43351

The taxpayer against whom a jeopardy determination is made may file a petition for the redetermination thereof, pursuant to Article 4 (commencing with Section 43301), with the board within 10 days after the service upon the taxpayer of notice of the determination, but he or she shall, within the 10-day period, deposit with the board such security as it deems necessary to insure compliance with the provisions of this part. The security may be sold by the board at public sale if it becomes necessary in order to recover any amount due under this part. Notice of the sale may be served upon the person who deposited the security personally or by mail in the same manner as prescribed for service of notice by Section 43201. Upon any such sale, the surplus, if any, above the amount due under this part shall be returned to the person who deposited the security.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43352

In accordance with such rules and regulations as the board may prescribe, the person against whom a jeopardy determination is made may apply for an administrative hearing for one or more of the following purposes:

(a) To establish that the determination is excessive.

(b) To establish that the sale of property that may be seized after issuance of the jeopardy determination, or any part thereof, shall be delayed pending the administrative hearing because the sale would result in irreparable injury to the person.

(c) To request the release of all or a part of the property to the person.

(d) To request a stay of collection activities.

The application shall be filed within 30 days after service of the notice of jeopardy determination and shall be in writing and state the specific factual and legal grounds upon which it is founded. The person shall not be required to post any security in order to file the application and to obtain the hearing. However, if the person does not deposit, within the 10-day period prescribed in Section 43351, such security as the board may deem necessary to ensure compliance with this part, the filing of the application shall not operate as a stay of collection activities, except sale of property seized after issuance of the jeopardy determination. Upon a showing of good cause for failure to file a timely application for administrative hearing, the board may allow a filing of the application and grant the person an administrative hearing. The filing of an application pursuant to this section shall not affect the provisions of Section 43350 relating to the finality date of the determination or to penalty or interest.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)









CHAPTER 4. Collection of Tax

ARTICLE 1. Suit for Tax

43401

The board may bring such legal actions as are necessary to collect any deficiency in the tax required to be paid, and, upon the board s request, the Attorney General shall bring the actions.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43402

In any suit brought to enforce the rights of the state with respect to taxes, a certificate by the board showing the delinquency shall be prima facie evidence of the levy of the tax, of the delinquency of the amount of tax, interest, and penalty set forth therein, and of compliance by the board with all provisions of this part in relation to the computation and levy of the tax. In the action, a writ of attachment may be issued in the manner provided by Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1982, Ch. 496, Sec. 35. Effective July 12, 1982.)






ARTICLE 2. Judgment for Tax

43413

(a) If any person fails to pay any amount imposed pursuant to this part at the time that it becomes due and payable, the amount thereof, including penalties and interest, together with any costs in addition thereto, shall thereupon be a perfected and enforceable state tax lien. Such a lien is subject to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code.

(b) For the purpose of this section, amounts are due and payable on the following dates:

(1) For amounts disclosed on a return received by the board before the date the return is delinquent, the date the return would have been delinquent.

(2) For amounts disclosed on a return filed on or after the date the return is delinquent, the date the return is received by the board.

(3) For amounts determined under Section 43350 (pertaining to jeopardy assessments), the date the notice of the board s finding is mailed or issued.

(4) For all other amounts, the date the assessment is final.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43414

(a) If the board determines that the amount of tax, interest, and penalties are sufficiently secured by a lien on other property or that the release or subordination of the lien imposed under this article will not jeopardize the collection of the amount of the tax, interest, and penalties, the board may at any time release all or any portion of the property subject to the lien from the lien or may subordinate the lien to other liens and encumbrances.

(b) If the board finds that the liability represented by the lien imposed under this article, including any interest accrued thereon, is legally unenforceable, the board may release the lien.

(c) A certificate by the board to the effect that any property has been released from a lien or that the lien has been subordinated to other liens and encumbrances is conclusive evidence that such property has been released or that the lien has been subordinated as provided in the certificate.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)






ARTICLE 3. Warrant for Collection

43421

At any time within three years after any person is delinquent in the payment of any amount herein required to be paid, or within 10 years after the last recording of an abstract under Section 43412 or the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, the board, or its authorized representative, may issue a warrant for the enforcement of any liens and for the collection of any amount required to be paid to the state under this part. The warrant shall be directed to any sheriff or marshal and shall have the same effect as a writ of execution. The warrant shall be levied and sale made pursuant to it in the same manner and with the same effect as a levy of, and sale pursuant to, a writ of execution.

(Amended by Stats. 1996, Ch. 872, Sec. 163. Effective January 1, 1997.)



43422

The board may pay or advance to the sheriff or marshal, the same fees, commissions, and expenses for their services as are provided by law for similar services pursuant to a writ of execution. The board, and not the court, shall approve the fees for publication in a newspaper.

(Amended by Stats. 1996, Ch. 872, Sec. 164. Effective January 1, 1997.)



43423

The fees, commissions, and expenses are the obligation of the person required to pay any amount under this part and may be collected from him or her by virtue of the warrant or in any other manner provided in this part for the collection of the tax.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)






ARTICLE 4. Seizure and Sale

43431

Whenever any taxpayer is delinquent in the payment of the tax, the board, or its authorized representative, may seize any property, real or personal, of the taxpayer, and sell at public auction the property seized, or a sufficient portion thereof, to pay the tax due, together with any penalties imposed for the delinquency and all costs that have been incurred on account of the seizure and sale.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43432

Notice of the sale, and the time and place thereof, shall be given to the delinquent taxpayer and to all persons who have an interest of record in the property at least 20 days before the date set for the sale in the following manner: The notice shall be personally served or enclosed in an envelope addressed to the taxpayer or other person at his or her last known residence or place of business in this state as it appears upon the records of the board, if any, and depositing it in the United States registered mail, postage prepaid. The notice shall be published pursuant to Section 6063 of the Government Code in a newspaper of general circulation published in the city in which the property or a part thereof is situated if any part thereof is situated in a city or, if not, in a newspaper of general circulation published in the county in which the property or a part thereof is located. Notice shall also be posted in both of the following manners:

(a) One public place in the city in which the interest in property is to be sold if it is to be sold in a city, or, if not to be sold in a city, one public place in the county in which the interest to the property is to be sold.

(b) One conspicuous place on the property.

The notice shall contain a description of the property to be sold, a statement of the amount due, including taxes, interest, penalties, and costs, the name of the taxpayer, and the further statement that unless the amount due is paid on or before the time fixed in the notice for the sale, the property, or so much thereof as may be necessary, will be sold in accordance with law and the notice.

(Amended by Stats. 1990, Ch. 1528, Sec. 14.)



43433

At the sale the property shall be sold by the board, or by its authorized agent, in accordance with law and the notice, and the board shall deliver to the purchaser a bill of sale for the personal property and a deed for any real property sold. The bill of sale or deed vests title in the purchaser. The unsold portion of any property seized may be left at the place of sale at the risk of the taxpayer.

(Amended by Stats. 1988, Ch. 652, Sec. 1.)



43434

If upon the sale the moneys received exceed the amount of all taxes, penalties, and costs due the state from the taxpayer, the board shall return the excess to him or her and obtain his or her receipt. If any person having an interest in or lien upon the property files with the board prior to the sale notice of his or her interest, the board shall withhold any excess pending a determination of the rights of the respective parties to the excess moneys by a court of competent jurisdiction. If for any reason the receipt of the taxpayer is not available, the board shall deposit the excess moneys with the Controller, as trustee for the owner, subject to the order of the taxpayer, his or her heirs, successors, or assigns.

(Amended by Stats. 1996, Ch. 860, Sec. 19. Effective January 1, 1997.)






ARTICLE 5. Miscellaneous

43441

If any taxpayer is delinquent in the payment of any obligations imposed by this part, or in the event a determination has been made against such a taxpayer which remains unpaid, the board may, not later than three years after the payment becomes delinquent, or within 10 years after the last recording of an abstract or copy of judgment under Section 43412 or the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, give notice thereof, personally or by first-class mail to all persons, including any officer or department of the state or any political subdivision or agency of the state, having in their possession or under their control any credits or other personal property belonging to the taxpayer, or owing any debts to the taxpayer. In the case of any state officer, department, or agency, the notice shall be given to such officer, department, or agency prior to the time it presents the claim of the delinquent taxpayer to the Controller.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43442

After receiving the notice the person so notified shall neither transfer nor make any other disposition of the credits, other personal property, or debts in their possession or under their control at the time they receive the notice until the board consents to a transfer or disposition or until 60 days elapse after the receipt of the notice, whichever period expires first.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43443

All persons so notified shall immediately, after receipt of the notice, advise the board of all credits, other personal property, or debts in their possession, under their control, or owing by them. If the notice seeks to prevent the transfer or other disposition of a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice, to be effective, shall state the amount, interest, and penalty due from the person and shall be delivered or mailed to the branch or office of the bank at which the deposit is carried or at which the credits or personal property is held. Notwithstanding any other provision, with respect to a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice shall only be effective with respect to an amount not in excess of the amount, interest, and penalty due from the person.

(Amended by Stats. 1982, Ch. 496, Sec. 38. Effective July 12, 1982.)



43444

If, during the effective period of the notice to withhold, any person so notified makes any transfer or disposition of the property or debts required to be withheld, to the extent of the value of the property or the amount of the debts thus transferred or paid, he or she shall be liable to the state for any indebtedness due under this part from the person with respect to whose obligation the notice was given, if solely by reason of such transfer or disposition, the state is unable to recover the indebtedness of the person with respect to whose obligation the notice was given.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43444.2

(a) The board may, by notice of levy served personally or by first-class mail, require all persons having in their possession, or under their control, any payments, credits other than payments, or other personal property belonging to a taxpayer or other person liable for any amount under this part to withhold from these credits or other personal property the amount of any tax, interest, or penalties due from the taxpayer or other person, or the amount of any liability incurred by them under this part, and to transmit the amount withheld to the board at the time it may designate. The notice of levy shall have the same effect as a levy pursuant to a writ of execution except for the continuing effect of the levy, as provided in subdivision (b).

(b) The person served shall continue to withhold pursuant to the notice of levy until the amount specified in the notice, including accrued interest, has been paid in full, until the notice is withdrawn, or until one year from the date the notice is received, whichever occurs first.

(c) The amount required to be withheld is the lesser of the following:

(1) The amount due stated on the notice.

(2) The sum of both of the following:

(A) The amount of the payments, credits other than payments, or personal property described above and under the person s possession or control when the notice of levy is served on the person.

(B) The amount of each payment that becomes due following service of the notice of levy on the person and prior to the expiration of the levy.

(d) For the purposes of this section, the term payments does not include earnings as that term is defined in subdivision (a) of Section 706.011 of the Code of Civil Procedure or funds in a deposit account as defined in paragraph (29) of subdivision (a) of Section 9102 of the Commercial Code. The term payments does include any of the following:

(1) Payments due for services of independent contractors, dividends, rents, royalties, residuals, patent rights, or mineral or other natural rights.

(2) Payments or credits due or becoming due periodically as a result of an enforceable obligation to the distributor, dealer, or other person liable for the tax.

(3) Any other payments or credits due or becoming due the distributor, dealer, or other person liable as the result of written or oral contracts for services or sales whether denominated as wages, salary, commission, bonus, or otherwise.

(e) In the case of a financial institution, to be effective, the notice shall state the amount due from the taxpayer and shall be delivered or mailed to the branch or office of the financial institution where the credits or other property is held, unless another branch or office is designated by the financial institution to receive the notice.

(Amended by Stats. 1999, Ch. 991, Sec. 67. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



43444.3

(a) Notwithstanding Article 7 (commencing with Section 706.151) of Chapter 5 of Title 9 of Part 2 of the Code of Civil Procedure, if the board determines upon receiving information from a feepayer or other person liable for any amount under this part that the person s employer withheld earnings for taxes pursuant to Section 43444.2 and failed to remit the withheld earnings to the board, the employer shall be liable for the amount not remitted. The board s determination shall be based on payroll documents or other substantiating evidence furnished by the person liable for the tax.

(b) Upon its determination, the board shall mail notice to the employer at its last known address that upon failure to remit the withheld earnings to the board within 15 days of the date of its notice to the employer, the employer shall be liable for that amount which was withheld and not remitted.

(c) If the employer fails to remit the amount withheld to the board upon notice, that amount for which the employer is liable shall be determined, collected, and paid as though it were a tax deficiency. The amount may be assessed at any time prior to seven years from the first day that the unremitted amount, in the aggregate, was first withheld. Interest shall accrue on that amount from the first day that the unremitted amount, in the aggregate, was first withheld.

(d) When the determination against the employer is final and due and payable, the person s account shall be immediately credited with an amount equal to that determined amount as though it were a payment received by the board on the first date that the unremitted amount, in the aggregate, was first withheld by the employer.

(e) Collection against the person liable for the tax is stayed for both the following amount and period:

(1) An amount equal to the amount determined by the board under subdivision (a).

(2) The earlier of the time the credit is applied to the person s account pursuant to subdivision (d) or the determination against the employer is withdrawn or revised and the person is notified by the board thereof.

(f) If under this section an amount that was withheld and not remitted to the board is final and due and payable by the employer and credited to the person s account, this remedy shall be the exclusive remedy for the person to recover that amount from the employer.

(g) This section shall apply to determinations made by the board on or after the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 58. Effective January 1, 2001.)



43445

The remedies of the state provided for in this chapter are cumulative, and no action taken by the board or Attorney General constitutes an election by the state or any of its officers to pursue any remedy to the exclusion of any other remedy for which provision is made in this part.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43446

The amounts required to be paid by any person under this part together with interest and penalties shall be satisfied first in any of the following cases:

(a) Whenever the person is insolvent.

(b) Whenever the person makes a voluntary assignment of his or her assets.

(c) Whenever the estate of the person in the hands of executors, administrators, or heirs is insufficient to pay all the debts due from the deceased.

(d) Whenever the estate and effects of an absconding, concealed, or absent person required to pay any amount under this part are levied upon by process of law.

This section does not give the state a preference over a lien or security interest which was recorded or perfected prior to the time when the state records or files its lien as provided in Section 7171 of the Government Code.

The preference given to the state by this section is subordinate to the preferences given to claims for personal services by Sections 1204 and 1206 of the Code of Civil Procedure.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43447

The board shall not be subject to subdivisions (c) and (d) of Section 16307 of the Corporations Code unless, at the time of application for or issuance of a permit, license, or registration number under this part, the applicant furnishes to the board a written partnership agreement that provides that all business assets shall be held in the name of the partnership.

(Added by Stats. 1996, Ch. 1003, Sec. 12. Effective January 1, 1997.)



43448

(a) The board may, in its discretion, enter into a written installment payment agreement with a person for the payment of any taxes due, together with interest thereon and any applicable penalties, in installments over an agreed period. With mutual consent, the board and the taxpayer may alter or modify the agreement.

(b) Upon failure of a person to fully comply with the terms of an installment payment agreement with the board, the board may terminate the agreement by mailing a notice of termination to the person. The notice shall include an explanation of the basis for the termination and inform the person of his or her right to request an administrative review of the termination. Fifteen days after the mailing of the notice, the installment payment agreement shall be void, and the total amount of the tax, interest, and penalties due shall be immediately payable.

(c) The board shall establish procedures for an administrative review for persons requesting that review whose installment payment agreements are terminated under subdivision (b). The collection of taxes, interest, and penalties that are the subject of the terminated installment payment agreement may not be stayed during this administrative review process.

(d) Subdivision (b) shall not apply to any case where the board finds collection of the tax to be in jeopardy.

(e) Except in the case of fraud, if an installment payment agreement is entered into within 45 days from the date on which the board s notice of determination or redetermination becomes final, and the person complies with the terms of the installment payment agreement, the board shall relieve the penalty imposed pursuant to Section 43306.

(Amended by Stats. 2000, Ch. 1052, Sec. 59. Effective January 1, 2001.)



43448.5

The board, beginning no later than January 1, 2001, shall provide each taxpayer who has an installment payment agreement in effect under Section 43448 an annual statement setting forth the initial balance at the beginning of the year, the payments made during the year, and the remaining balance as of the end of the year.

(Added by Stats. 2000, Ch. 1052, Sec. 60. Effective January 1, 2001.)



43449

(a) A collection cost recovery fee shall be imposed on any person that fails to pay an amount of tax, interest, penalty, or other amount due and payable under this part. The collection cost recovery fee shall be in an amount equal to the board s costs for collection, as reasonably determined by the board. The collection cost recovery fee shall be imposed only if the board has mailed its demand notice, to that person for payment, that advises that continued failure to pay the amount due may result in collection action, including the imposition of a collection cost recovery fee.

(b) Interest shall not accrue with respect to the collection cost recovery fee provided by this section.

(c) The collection cost recovery fee imposed pursuant to this section shall be collected in the same manner as the collection of any other tax imposed by this part.

(d) (1) If the board finds that a person s failure to pay any amount under this part is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person shall be relieved of the collection cost recovery fee provided by this section.

(2) Any person seeking to be relieved of the collection cost recovery fee shall file with the board a statement under penalty of perjury setting forth the facts upon which the person bases the claim for relief.

(e) Subdivision (a) shall be operative with respect to a demand notice for payment which is mailed on or after January 1, 2011.

(f) Collection cost recovery fee revenues shall be deposited in the same manner as revenues derived from any other tax imposed by this part.

(Added by Stats. 2010, Ch. 721, Sec. 35. Effective October 19, 2010.)









CHAPTER 5. Overpayments and Refunds

ARTICLE 1. Claim for Refund

43451

If the board determines that any amount of tax, penalty, or interest has been paid more than once or has been erroneously or illegally collected or computed, the board shall set forth that fact in the records of the board, certify the amount collected in excess of what was legally due and the person from whom it was collected or by whom paid, and credit the excess amount collected or paid on any amounts then due from the person from whom the excess amount was collected or by whom it was paid under this part, and the balance shall be refunded to the person, or his or her successors, administrators, or executors. Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 1994, Ch. 726, Sec. 49. Effective September 22, 1994.)



43451.5

When an amount represented by a person who is a feepayer under this part to a customer as constituting reimbursement for fees due under this part is computed upon an amount that is not subject to that fee or is in excess of that fee amount due and is actually paid by the customer to the person, the amount so paid shall be returned by the person to the customer upon notification by the State Board of Equalization or by the customer that the excess has been ascertained. If the person fails or refuses to do so, the amount so paid, if knowingly or mistakenly computed by the person upon an amount that is not subject to the fee or is in excess of the fee due, shall be remitted by that person to this state. Those amounts remitted to the state shall be credited by the board on any amounts due and payable under this part on the same activity from the person by whom it was paid to this state and the balance, if any, shall constitute an obligation due from the person to this state.

(Added by Stats. 1996, Ch. 1087, Sec. 57. Effective January 1, 1997.)



43452

(a) Except as provided in subdivisions (b), (e), and (f), no refund shall be approved by the board after three years from the date the taxes were due and payable for the period for which the overpayment was made, or, with respect to determinations made under Article 2 (commencing with Section 43201) of Chapter 3, after six months from the date the determinations become final, or after six months from the date of overpayment, whichever period expires later, unless a claim therefor is filed with the board within that period. Except as provided in subdivisions (e) and (f), no credit shall be approved by the board after the expiration of that period, unless a claim for credit is filed with the board within that period or unless the credit relates to a period for which a waiver is given pursuant to Section 43204.

(b) A refund may be approved by the board for any period for which a waiver is given under Section 43204 if a claim therefor is filed with the board before the expiration of the period agreed upon.

(c) Every claim for refund or credit shall be in writing and shall state the specific grounds upon which the claim is founded.

(d) No claim for refund of taxes paid under this part shall be accepted, considered, or approved by the board if the claim is founded upon the grounds that the director has improperly or erroneously determined that any substance is a hazardous or extremely hazardous waste. Any appeal of a determination that a substance is a hazardous or extremely hazardous waste shall be made to the director.

(e) Notwithstanding subdivision (a), the board may within 90 days from the date of final board action or final judicial action, whichever is later, concerning liability for the fee imposed pursuant to Section 25205.5 of the Health and Safety Code, grant a refund or apply a credit pursuant to Section 43451 for any amount of tax, penalty, or interest that has been overpaid concerning a fee imposed pursuant to Section 25205.2 of the Health and Safety Code, if the taxpayer has paid or is being assessed a fee imposed pursuant to Section 25205.5 of the Health and Safety Code for the same period and site.

(f) Notwithstanding subdivision (a), the board may, within 90 days from the date of final board action or final judicial action, whichever is later, concerning liability for the fee imposed pursuant to Section 25205.2 of the Health and Safety Code, grant a refund or apply a credit pursuant to Section 43451 for any amount of tax, penalty, or interest that has been overpaid concerning a fee imposed pursuant to Section 25205.5 of the Health and Safety Code, if the taxpayer has paid or is being assessed a fee imposed pursuant to Section 25205.2 of the Health and Safety Code for the same period and site.

(g) Any overpayment of the fee imposed by Section 25174.1 of the Health and Safety Code by a person submitting hazardous waste for disposal to a hazardous waste facility at which hazardous wastes are disposed who is required to collect the fee shall be credited or refunded by the state to the person who submitted the hazardous waste for disposal. However, if the facility has paid the amount to the board and establishes to the satisfaction of the board that it has not collected the amount from the person submitting the hazardous waste for disposal or has refunded the amount to that person, the overpayment may be credited or refunded by the state to the facility.

(Amended by Stats. 1998, Ch. 350, Sec. 3. Effective January 1, 1999.)



43452.1

(a) The limitation period specified in Section 43452 shall be suspended during any period of a person s life that the person is financially disabled.

(b) (1) For purposes of subdivision (a), a person is financially disabled if the person is unable to manage his or her financial affairs by reason of medically determinable physical or mental impairment of the person which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months. A person shall not be considered to have an impairment unless proof of the existence thereof is furnished in the form and manner as the board may require.

(2) A person shall not be treated as financially disabled during any period that the person s spouse or any other person is authorized to act on behalf of the person in financial matters.

(c) This section applies to periods of disability commencing before, on, or after the effective date of the act adding this section, but does not apply to any claim for refund that (without regard to this section) is barred by the operation or rule of law, including res judicata, as of the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 61. Effective January 1, 2001.)



43452.2

Notwithstanding Section 43452, a refund of an overpayment of any tax, penalty, or interest collected by the board by means of levy, through the use of liens, or by other enforcement procedures, shall be approved if a claim for a refund is filed within three years of the date of an overpayment.

(Added by Stats. 2006, Ch. 364, Sec. 22. Effective January 1, 2007.)



43453

Failure to file a claim within the time prescribed in this article constitutes a waiver of all demands against the state on account of the overpayment.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43454

Within 30 days after disallowing any claim, in whole or in part, the board shall serve written notice of its action on the claimant, such service to be made as provided by Section 43201.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43455

Interest shall be computed, allowed, and paid upon any overpayment of any amount of tax at the modified adjusted rate per month established pursuant to Section 6591.5, from the first day of the monthly period following the period during which the overpayment was made. For purposes of this section, monthly period means the month commencing on the day after the due date of the payment through the same date as the due date in each successive month. In addition, a refund or credit shall be made of any interest imposed upon the claimant with respect to the amount being refunded or credited.

The interest shall be paid as follows:

(a) In the case of a refund, to the last day of the monthly period following the date upon which the claimant, if he or she has not already filed a claim, is notified by the board that a claim may be filed or the date upon which the claim is approved by the board, whichever date is earlier.

(b) In the case of a credit, to the same date as that to which interest is computed on the tax or amount against which the credit is applied.

(Amended by Stats. 1997, Ch. 620, Sec. 13. Effective January 1, 1998.)



43456

(a) If the board determines that any overpayment has been made intentionally or by reason of carelessness, it shall not allow any interest thereon.

(b) If any person who has filed a claim for refund requests the board to defer action on the claim, the board, as a condition to deferring action, may require the claimant to waive interest for the period during which the person requests the board to defer action on the claim.

(Amended by Stats. 1998, Ch. 420, Sec. 10. Effective January 1, 1999.)






ARTICLE 2. Suit for Refund

43471

No injunction or writ of mandate or other legal or equitable process shall issue in any suit, action, or proceeding in any court against this state or against any office of the state to prevent or enjoin the collection of any tax sought to be collected.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43472

No suit or proceeding shall be maintained in any court for the recovery of any amount alleged to have been erroneously or illegally assessed or collected unless a claim for refund or credit has been duly filed.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43473

Within 90 days after the mailing of the notice of the board s action upon a claim for refund or credit, the claimant may bring an action against the board on the grounds set forth in the claim in a court of competent jurisdiction in the County of Sacramento for the recovery of the whole or any part of the amount with respect to which the claim has been disallowed.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43474

If the board fails to mail notice of action on a claim within six months after the claim is filed, the claimant may, prior to the mailing of notice by the board, consider the claim disallowed and bring an action against the board on the grounds set forth in the claim for the recovery of the whole or any part of the amount claimed as an overpayment.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43475

Failure to bring suit or action within the time specified in this article constitutes a waiver of all demands against the state on account of any alleged overpayments.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43476

If judgment is rendered for the plaintiff, the amount of the judgment shall first be credited on any taxes due from the plaintiff, and the balance shall be refunded to the plaintiff.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43477

In any judgment, interest shall be allowed at the modified adjusted rate per annum established pursuant to Section 6591.5, upon the amount found to have been illegally collected from the date of payment of the amount to the date of allowance of credit on account of the judgment, or to a date preceding the date of the refund warrant by not more than 30 days, the date to be determined by the board.

(Amended by Stats. 1984, Ch. 1020, Sec. 59. Operative July 1, 1985, by Sec. 65 of Ch. 1020.)



43478

A judgment shall not be rendered in favor of the plaintiff in any action brought against the board to recover any tax paid when the action is brought by or in the name of an assignee of the taxpayer paying the tax or by any person other than the person who has paid the tax.

As used in this section, assignee does not include a person who has acquired the business of the taxpayer which gave rise to the taxes and who is thereby a successor in interest to the taxpayer.

(Amended by Stats. 1982, Ch. 496, Sec. 40. Effective July 12, 1982.)






ARTICLE 3. Recovery of Erroneous Refunds

43481

(a) The Controller may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed, in an action brought in a court of competent jurisdiction in the County of Sacramento in the name of the people of the State of California.

(b) As an alternative to subdivision (a), the board may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed. In recovering any erroneous refund or credit, the board may, in its discretion, issue a deficiency determination in accordance with Article 2 (commencing with Section 43201) or Article 5 (commencing with Section 43350) of Chapter 3. Except in the case of fraud, the deficiency determination shall be made by the board within three years from the date of the Controller s warrant or date of credit.

(Amended by Stats. 1998, Ch. 609, Sec. 36. Effective January 1, 1999.)



43482

In any action brought pursuant to subdivision (a) of Section 43481, the court may, with the consent of the Attorney General, order a change in the place of trial.

(Added by Stats. 1998, Ch. 609, Sec. 37. Effective January 1, 1999.)



43483

The Attorney General shall prosecute any action brought pursuant to subdivision (a) of Section 43481, and the provisions of the Code of Civil Procedure relating to service of summons, pleadings, proof, trials, and appeals shall apply to the proceedings.

(Added by Stats. 1998, Ch. 609, Sec. 38. Effective January 1, 1999.)



43484

(a) Notwithstanding any other provision of this part, if the board finds that neither the person liable for payment of tax nor any party related to that person has in any way caused an erroneous refund for which an action for recovery is provided under Section 43481, no interest shall be imposed on the amount of that erroneous refund until 30 days after the date on which the board mails a notice of determination for repayment of the erroneous refund to the person. The act of filing a claim for refund shall not be considered as causing the erroneous refund.

(b) This section shall be operative for any action for recovery under Section 43481 on or after January 1, 2000.

(Added by Stats. 1999, Ch. 929, Sec. 47. Effective January 1, 2000.)






ARTICLE 4. Cancellations

43491

If any amount has been illegally determined, either by the person filing the return or by the board, the board shall certify the amount determined to be in excess of the amount legally due and the person against whom the determination was made, and authorize the cancellation of the amount upon the records of the board. Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 1994, Ch. 726, Sec. 50. Effective September 22, 1994.)









CHAPTER 6. Administration

ARTICLE 1. Administration

43501

The board shall enforce the provisions of this part and may prescribe, adopt, and enforce rules and regulations relating to the administration and enforcement of this part.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43502

The board may make such examinations of the books and records of any taxpayer as it may deem necessary in carrying out the provisions of this part.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43503

The board may employ accountants, auditors, investigators, and other expert and clerical assistance necessary to enforce its powers and perform its duties under this part.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43504

A certificate by the board or an employee of the board stating that a notice required by this part was given by mailing or personal service shall be prima facie evidence in any administrative or judicial proceeding of the fact and regularity of the mailing or personal service in accordance with any requirement of this part for the giving of a notice. Unless otherwise specifically required, any notice provided by this part to be mailed or served may be given either by mailing or by personal service in the manner provided for giving notice of a deficiency determination.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43505

Any information regarding hazardous wastes which is available to the board shall be made available to the department.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43506

(a) Except as otherwise provided by law, any person who is engaged in the business of preparing, or providing services in connection with the preparation of, returns under Chapter 3 (commencing with Section 43151), or any person who for compensation prepares any such return for any other person, and who knowingly or recklessly does either of the following, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not more than one thousand dollars ($1,000) or imprisoned no more than one year, or both, together with the costs of prosecution:

(1) Discloses any information furnished to him or her for, or in connection with, the preparation of the return.

(2) Uses that information for any purpose other than to prepare, or assist in preparing, the return.

(b) Subdivision (a) shall not apply to disclosure of information if that disclosure is made pursuant to the person s consent or pursuant to a subpoena, court order, or other compulsory legal process.

(Added by Stats. 2000, Ch. 1052, Sec. 62. Effective January 1, 2001.)






ARTICLE 2. The California Taxpayers’ Bill of Rights

43511

The board shall administer this article. Unless the context indicates otherwise, the provisions of this article shall apply to this part.

(Added by Stats. 1992, Ch. 438, Sec. 12. Effective January 1, 1993.)



43512

(a) The board shall establish the position of the Taxpayers Rights Advocate. The advocate or his or her designee shall be responsible for facilitating resolution of taxpayer complaints and problems, including any taxpayer complaints regarding unsatisfactory treatment of taxpayers by board employees, and staying actions where taxpayers have suffered or will suffer irreparable loss as the result of those actions. Applicable statutes of limitation shall be tolled during the pendency of a stay. Any penalties and interest that would otherwise accrue shall not be affected by the granting of a stay.

(b) The advocate shall report directly to the executive officer of the board.

(Added by Stats. 1992, Ch. 438, Sec. 12. Effective January 1, 1993.)



43513

(a) The board shall develop and implement an education and information program directed at, but not limited to, all of the following groups:

(1) Taxpayers newly registered with the board.

(2) Board audit and compliance staff.

(b) The education and information program shall include all of the following:

(1) A program of written communication with newly registered taxpayers explaining in simplified terms their duties and responsibilities.

(2) Participation in seminars and similar programs organized by federal, state, and local agencies.

(3) Revision of taxpayer educational materials currently produced by the board that explain the most common areas of taxpayer nonconformance in simplified terms.

(4) Implementation of a continuing education program for audit and compliance personnel to include the application of new legislation to taxpayer activities and areas of recurrent taxpayer noncompliance of inconsistency of administration.

(c) Electronic media used pursuant to this section shall not represent the voice, picture, or name of members of the board or of the Controller.

(Amended by Stats. 1999, Ch. 929, Sec. 48. Effective January 1, 2000.)



43514

The board shall conduct an annual hearing before the full board where industry representatives and individual taxpayers are allowed to present their proposals on changes to the Hazardous Substances Tax Law which may further improve voluntary compliance and the relationship between taxpayers and government.

(Added by Stats. 1992, Ch. 438, Sec. 12. Effective January 1, 1993.)



43515

The board shall prepare and publish brief but comprehensive statements in simple and nontechnical language that explain procedure, remedies, and the rights and obligations of the board and taxpayers. As appropriate, statements shall be provided to taxpayers with the initial notice of audit, the notice of proposed additional taxes, any subsequent notice of tax due, or other substantive notices. Additionally, the board shall include this language for statements in the annual tax information bulletins that are mailed to taxpayers.

(Added by Stats. 1992, Ch. 438, Sec. 12. Effective January 1, 1993.)



43516

(a) The total amount of revenue collected or assessed pursuant to this part shall not be used for any of the following:

(1) To evaluate individual officers or employees.

(2) To impose or suggest production quotas or goals, other than quotas or goals with respect to accounts receivable.

(b) The board shall certify in its annual report submitted pursuant to Section 15616 of the Government Code that revenue collected or assessed is not used in a manner prohibited by subdivision (a).

(c) Nothing in this section shall prohibit the setting of goals and the evaluation of performance with respect to productivity and the efficient use of time.

(Added by Stats. 1992, Ch. 438, Sec. 12. Effective January 1, 1993.)



43517

The board shall develop and implement a program that will evaluate an individual employee s or officer s performance with respect to his or her contact with taxpayers. The development and implementation of the program shall be coordinated with the Taxpayers Rights Advocate.

(Added by Stats. 1992, Ch. 438, Sec. 12. Effective January 1, 1993.)



43518

The board shall, in cooperation with the Toxic Substances Control Department of the California EPA, the Taxpayers Rights Advocate, and other interested taxpayer-oriented groups, develop a plan to reduce the time required to resolve petitions for redetermination and claims for refunds. The plan shall include determination of standard timeframes and special review of cases which take more time than the appropriate standard timeframe.

(Added by Stats. 1992, Ch. 438, Sec. 12. Effective January 1, 1993.)



43519

Procedures of the board, relating to appeals staff review conferences before a staff attorney or supervising tax auditor independent of the assessing department, shall include all of the following:

(a) Any conference shall be held at a reasonable time at a board office that is convenient to the taxpayer.

(b) The conference may be recorded only if prior notice is given to the taxpayer and the taxpayer is entitled to receive a copy of the recording.

(c) The taxpayer shall be informed prior to any conference that he or she has a right to have present at the conference his or her attorney, accountant, or other designated agent.

(Added by Stats. 1992, Ch. 438, Sec. 12. Effective January 1, 1993.)



43520

(a) Every taxpayer is entitled to be reimbursed for any reasonable fees and expenses related to a hearing before the board if all of the following conditions are met:

(1) The taxpayer files a claim for the fees and expenses with the board within one year of the date the decision of the board becomes final.

(2) The board, in its sole discretion, finds that the action taken by the board staff was unreasonable.

(3) The board decides that the taxpayer be awarded a specific amount of fees and expenses related to the hearing, in an amount determined by the board in its sole discretion.

(b) To determine whether the board staff has been unreasonable, the board shall consider whether the board staff has established that its position was substantially justified.

(c) The amount of reimbursed fees and expenses shall be limited to the following:

(1) Fees and expenses incurred after the date of the notice of determination, jeopardy determination, or a claim for refund.

(2) If the board finds that the staff was unreasonable with respect to certain issues but reasonable with respect to other issues, the amount of reimbursed fees and expenses shall be limited to those that relate to the issues where the staff was unreasonable.

(d) Any proposed award by the board pursuant to subdivision (a) shall be available as a public record for at least 10 days prior to the effective date of the award.

(e) The amendments to this section by the act adding this subdivision shall be operative for claims filed on or after January 1, 2000.

(Amended by Stats. 2000, Ch. 1052, Sec. 63. Effective January 1, 2001.)



43521

(a) An officer or employee of the board acting in connection with any law administered by the board shall not knowingly authorize, require, or conduct any investigation of, or surveillance over, any person for nontax administration related purposes.

(b) Any person violating subdivision (a) shall be subject to disciplinary action in accordance with the State Civil Service Act, including dismissal from office or discharge from employment.

(c) This section shall not apply with respect to any otherwise lawful investigation concerning organized crime activities.

(d) The provisions of this section are not intended to prohibit, restrict, or prevent the exchange of information where the person is being investigated for multiple violations which include hazardous substances tax violations.

(e) For the purposes of this section:

(1) Investigation means any oral or written inquiry directed to any person, organization, or governmental agency.

(2) Surveillance means the monitoring of persons, places, or events by means of electronic interception, overt or covert observations, or photography, and the use of informants.

(Added by Stats. 1992, Ch. 438, Sec. 12. Effective January 1, 1993.)



43522

(a) It is the intent of the Legislature that the State Board of Equalization, its staff, and the Attorney General pursue settlements as authorized under this section with respect to civil tax matters in dispute that are the subject of protests, appeals, or refund claims, consistent with a reasonable evaluation of the costs and risks associated with litigation of these matters.

(b) (1) Except as provided in paragraph (3) and subject to paragraph (2), the executive director or chief counsel, if authorized by the executive director, of the board may recommend to the State Board of Equalization, itself, a settlement of any civil tax matter in dispute which arises under Section 105190 or 105310 of the Health and Safety Code.

(2) No recommendation of settlement shall be submitted to the board, itself, unless and until that recommendation has been submitted by the executive director or chief counsel to the Attorney General. Within 30 days of receiving that recommendation, the Attorney General shall review the recommendation and advise, in writing, the executive director or chief counsel of the board of his or her conclusions as to whether the recommendation is reasonable from an overall perspective. The executive director or chief counsel shall, with each recommendation of settlement submitted to the board, itself, also submit the Attorney General s written conclusions obtained pursuant to this paragraph.

(3) A settlement of any civil tax matter in dispute involving a reduction of tax or penalties in settlement, the total of which reduction of tax and penalties in settlement does not exceed five thousand dollars ($5,000), may be approved by the executive director and chief counsel, jointly. The executive director shall notify the board, itself, of any settlement approved pursuant to this paragraph.

(c) Whenever a reduction of tax, or penalties, or total tax and penalties in settlement in excess of five hundred dollars ($500) is approved pursuant to this section, there shall be placed on file, for at least one year, in the office of the executive director of the board a public record with respect to that settlement. The public record shall include all of the following information:

(1) The name or names of the taxpayers who are parties to the settlement.

(2) The total amount in dispute.

(3) The amount agreed to pursuant to the settlement.

(4) A summary of the reasons why the settlement is in the best interests of the State of California.

(5) For any settlement approved by the board, itself, the Attorney General s conclusion as to whether the recommendation of settlement was reasonable from an overall perspective.

The public record shall not include any information that relates to any trade secret, patent, process, style of work, apparatus, business secret, or organizational structure that, if disclosed, would adversely affect the taxpayer or the national defense.

(d) The members of the State Board of Equalization shall not participate in the settlement of tax matters pursuant to this section, except as provided in subdivision (e).

(e) (1) Any recommendation for settlement shall be approved or disapproved by the board, itself, within 45 days of the submission of that recommendation to the board. Any recommendation for settlement that is not either approved or disapproved by the board, itself, within 45 days of the submission of that recommendation shall be deemed approved. Upon approval of a recommendation for settlement, the matter shall be referred back to the executive director or chief counsel in accordance with the decision of the board.

(2) Disapproval of a recommendation for settlement shall be made only by a majority vote of the board. Where the board disapproves a recommendation for settlement, the matter shall be remanded to board staff for further negotiation, and may be resubmitted to the board, in the same manner and subject to the same requirements as the initial submission, at the discretion of the executive director or chief counsel.

(f) All settlements entered into pursuant to this section shall be final and nonappealable, except upon a showing of fraud or misrepresentation with respect to a material fact.

(g) Any proceedings undertaken by the board itself pursuant to a settlement as described in this section shall be conducted in a closed session or sessions. Except as provided in subdivision (c), any settlement considered or entered into pursuant to this section shall constitute confidential tax information for purposes of Section 43651.

(h) This section shall apply only to civil tax matters in dispute on or after the effective date of the act adding this subdivision.

(i) The Legislature finds that it is essential for fiscal purposes that the settlement program authorized by this section be expeditiously implemented. Accordingly, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any determination, rule, notice, or guideline established or issued by the board in implementing and administering the settlement program authorized by this section.

(Amended by Stats. 2006, Ch. 364, Sec. 23. Effective January 1, 2007.)



43522.5

(a) (1) Beginning on January 1, 2007, the executive director and chief counsel of the board, or their delegates, may compromise any final tax liability where the reduction of tax is seven thousand five hundred dollars ($7,500) or less.

(2) Except as provided in paragraph (3), the board, upon recommendation by its executive director and chief counsel, jointly, may compromise a final tax liability involving a reduction in tax in excess of seven thousand five hundred dollars ($7,500). Any recommendation for approval of an offer in compromise that is not either approved or disapproved within 45 days of the submission of the recommendation shall be deemed approved.

(3) The board, itself, may by resolution delegate to the executive director and the chief counsel, jointly, the authority to compromise a final tax liability in which the reduction of tax is in excess of seven thousand five hundred dollars ($7,500), but less than ten thousand dollars ($10,000).

(b) For purposes of this section, a final tax liability means any final tax liability arising under Part 22 (commencing with Section 43001), or related interest, additions to tax, penalties, or other amounts assessed under this part.

(c) Offers in compromise shall be considered only for liabilities that were generated from a business that has been discontinued or transferred, where the taxpayer making the offer no longer has a controlling interest or association with the transferred business or has a controlling interest or association with a similar type of business as the transferred or discontinued business.

(d) Offers in compromise shall not be considered where the taxpayer has been convicted of felony tax evasion under this part during the liability period.

(e) For amounts to be compromised under this section, the following conditions shall exist:

(1) The taxpayer shall establish that:

(A) The amount offered in payment is the most that can be expected to be paid or collected from the taxpayer s present assets or income.

(B) The taxpayer does not have reasonable prospects of acquiring increased income or assets that would enable the taxpayer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(2) The board shall have determined that acceptance of the compromise is in the best interest of the state.

(f) A determination by the board that it would not be in the best interest of the state to accept an offer in compromise in satisfaction of a final tax liability shall not be subject to administrative appeal or judicial review.

(g) (1) Offers for liabilities with a fraud or evasion penalty shall require a minimum offer of the unpaid tax and fraud or evasion penalty.

(2) The minimum offer may be waived if it can be shown that the taxpayer making the offer was not the person responsible for perpetrating the fraud or evasion. This authorization to waive only applies to partnership accounts where the intent to commit fraud or evasion can be clearly attributed to a partner of the taxpayer.

(h) When an offer in compromise is either accepted or rejected, or the terms and conditions of a compromise agreement are fulfilled, the board shall notify the taxpayer in writing. In the event an offer is rejected, the amount posted will either be applied to the liability or refunded, at the discretion of the taxpayer.

(i) When more than one taxpayer is liable for the debt, such as with spouses or partnerships or other business combinations, including, but not limited to, taxpayers who are liable through dual determination or successor s liability, the acceptance of an offer in compromise from one liable taxpayer shall reduce the amount of the liability of the other taxpayers by the amount of the accepted offer.

(j) Whenever a compromise of tax or penalties or total tax and penalties in excess of five hundred dollars ($500) is approved, there shall be placed on file for at least one year in the office of the executive director of the board a public record with respect to that compromise. The public record shall include all of the following information:

(1) The name of the taxpayer.

(2) The amount of unpaid tax and related penalties, additions to tax, interest, or other amounts involved.

(3) The amount offered.

(4) A summary of the reason why the compromise is in the best interest of the state.

The public record shall not include any information that relates to any trade secrets, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the taxpayer or violate the confidentiality provisions of Section 43651. No list shall be prepared and no releases distributed by the board in connection with these statements.

(k) Any compromise made under this section may be rescinded, all compromised liabilities may be reestablished, without regard to any statute of limitations that otherwise may be applicable, and no portion of the amount offered in compromise refunded, if either of the following occurs:

(1) The board determines that any person did any of the following acts regarding the making of the offer:

(A) Concealed from the board any property belonging to the estate of any taxpayer or other person liable for the tax.

(B) Received, withheld, destroyed, mutilated, or falsified any book, document, or record or made any false statement, relating to the estate or financial condition of the taxpayer or other person liable for the tax.

(2) The taxpayer fails to comply with any of the terms and conditions relative to the offer.

(l) Any person who, in connection with any offer or compromise under this section, or offer of that compromise to enter into that agreement, willfully does either of the following shall be guilty of a felony and, upon conviction, shall be fined not more than fifty thousand dollars ($50,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both, together with the costs of investigation and prosecution:

(1) Conceals from any officer or employee of this state any property belonging to the estate of a taxpayer or other person liable in respect of the tax.

(2) Receives, withholds, destroys, mutilates, or falsifies any book, document, or record, or makes any false statement, relating to the estate or financial condition of the taxpayer or other person liable in respect of the tax.

(m) For purposes of this section, person means the taxpayer, any member of the taxpayer s family, any corporation, agent, fiduciary, or representative of, or any other individual or entity acting on behalf of, the taxpayer, or any other corporation or entity owned or controlled by the taxpayer, directly or indirectly, or that owns or controls the taxpayer, directly or indirectly.

(Amended by Stats. 2011, Ch. 15, Sec. 583. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



43523

(a) The board shall release any levy or notice to withhold issued pursuant to this part on any property in the event that the expense of the sale process exceeds the liability for which the levy is made.

(b) The Taxpayers Rights Advocate may order the release of any levy or notice to withhold issued pursuant to this part or, within 90 days from the receipt of funds pursuant to a levy or notice to withhold, order the return of any amount up to one thousand five hundred dollars ($1,500) of moneys received, upon his or her finding that the levy or notice to withhold threatens the health or welfare of the taxpayer or his or her spouse and dependents or family.

(c) The board shall not sell any seized property until it has first notified the taxpayer in writing of the exemptions from levy under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure.

(d) This section shall not apply to the seizure of any property as a result of a jeopardy assessment.

(Amended by Stats. 1995, Ch. 555, Sec. 59. Effective January 1, 1996.)



43523.5

(a) Except in any case where the board finds collection of the tax to be in jeopardy, if any property has been levied upon, the property or the proceeds from the sale of the property shall be returned to the taxpayer if the board determines any one of the following:

(1) The levy on the property was not in accordance with the law.

(2) The taxpayer has entered into and is in compliance with an installment payment agreement pursuant to Section 43448 to satisfy the tax liability for which the levy was imposed, unless that or another agreement allows for the levy.

(3) The return of the property will facilitate the collection of the tax liability or will be in the best interest of the state and the taxpayer.

(b) Property returned under paragraphs (1) and (2) of subdivision (a) is subject to the provisions of Section 43525.

(Added by Stats. 1999, Ch. 929, Sec. 50. Effective January 1, 2000.)



43524

Exemptions from levy under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure shall be adjusted for purposes of enforcing the collection of debts under this part to reflect changes in the California Consumer Price Index whenever the change is more than 5 percent higher than any previous adjustment.

(Amended by Stats. 1993, Ch. 589, Sec. 169. Effective January 1, 1994.)



43525

(a) A taxpayer may file a claim with the board for reimbursement of bank charges and any other reasonable third-party check charge fees incurred by the taxpayer as the direct result of an erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action by the board. Bank and third-party charges include a financial institution s or third party s customary charge for complying with the levy or notice to withhold instructions and reasonable charges for overdrafts that are a direct consequence of the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action. The charges are those paid by the taxpayer and not waived or reimbursed by the financial institution or third party. Each claimant applying for reimbursement shall file a claim with the board that shall be in a form as may be prescribed by the board. In order for the board to grant a claim, the board shall determine that both of the following conditions have been satisfied:

(1) The erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action was caused by board error.

(2) Prior to the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action, the taxpayer responded to all contacts by the board and provided the board with any requested information or documentation sufficient to establish the taxpayer s position. This provision may be waived by the board for reasonable cause.

(b) Claims pursuant to this section shall be filed within 90 days from the date the bank and third-party charges were incurred by the taxpayer. Within 30 days from the date the claim is received, the board shall respond to the claim. If the board denies the claim, the taxpayer shall be notified in writing of the reason or reasons for the denial of the claim.

(Amended by Stats. 2013, Ch. 253, Sec. 7. Effective January 1, 2014.)



43526

(a) At least 30 days prior to the filing or recording of liens under Chapter 14 (commencing with Section 7150) or Chapter 14.5 (commencing with Section 7220) of Division 7 of Title 1 of the Government Code, the board shall mail to the taxpayer a preliminary notice. The notice shall specify the statutory authority of the board for filing or recording the lien, indicate the earliest date on which the lien may be filed or recorded, and state the remedies available to the taxpayer to prevent the filing or recording of the lien. In the event tax liens are filed for the same liability in multiple counties, only one preliminary notice shall be sent.

(b) The preliminary notice required by this section shall not apply to jeopardy determinations issued under Article 5 (commencing with Section 43350) of Chapter 3.

(c) If the board determines that filing a lien was in error, it shall mail a release to the taxpayer and the entity recording the lien as soon as possible, but no later than seven days, after this determination and receipt of lien recording information. The release shall contain a statement that the lien was filed in error. In the event the erroneous lien is obstructing a lawful transaction, the board shall immediately issue a release of lien to the taxpayer and the entity recording the lien.

(d) When the board releases a lien erroneously filed, notice of that fact shall be mailed to the taxpayer and, upon the request of the taxpayer, a copy of the release shall be mailed to the major credit reporting companies in the county where the lien was filed.

(e) The board may release or subordinate a lien if the board determines that the release or subordination will facilitate the collection of the tax liability or will be in the best interest of the state and the taxpayer.

(Amended by Stats. 1999, Ch. 929, Sec. 51. Effective January 1, 2000.)



43527

(a) If any officer or employee of the board recklessly disregards board-published procedures, a taxpayer aggrieved by that action or omission may bring an action for damages against the State of California in superior court.

(b) In any action brought under subdivision (a), upon finding of liability on the part of the State of California, the state shall be liable to the plaintiff in an amount equal to the sum of all of the following:

(1) Actual and direct monetary damages sustained by the plaintiff as a result of the actions or omissions.

(2) Reasonable litigation costs including any of the following:

(A) Reasonable court costs.

(B) Prevailing market rates for the kind or quality of services furnished in connection with any of the following:

(i) The reasonable expenses of expert witnesses in connection with the civil proceedings, except that no expert witness shall be compensated at a rate in excess of the highest rate of compensation for expert witnesses paid by the State of California.

(ii) The reasonable cost of any study, analysis, engineering report, test, or project that is found by the court to be necessary for the preparation of the party s case.

(iii) Reasonable fees paid or incurred for the services of attorneys in connection with the civil proceeding, except that those fees shall not be in excess of seventy-five dollars ($75) per hour unless the court determines that an increase in the cost of living or a special factor, such as the limited availability of qualified attorneys for the proceeding, justifies a higher rate.

(c) In the awarding of damages under subdivision (b), the court shall take into consideration the negligence or omissions, if any, on the part of the plaintiff which contributed to the damages.

(d) Whenever it appears to the court that the taxpayer s position in the proceeding brought under subdivision (a) is frivolous, the court may impose a penalty against the plaintiff in an amount not to exceed ten thousand dollars ($10,000). A penalty so imposed shall be paid upon notice and demand from the board and shall be collected as a tax imposed under this part.

(Added by Stats. 1992, Ch. 438, Sec. 12. Effective January 1, 1993.)









CHAPTER 7. Disposition of Proceeds

43551

All taxes, interest, and penalties imposed and all amounts of tax required to be paid to the state pursuant to Sections 43051, 43053, and 43055, shall be paid to the board in the form of remittances payable to the State Board of Equalization of the State of California. The board shall transmit the payments to the Treasurer to be deposited in the State Treasury to the credit of the Hazardous Waste Control Account.

(Amended by Stats. 1998, Ch. 882, Sec. 13. Effective January 1, 1999.)



43552

All taxes, interest, and penalties imposed and all amounts of tax required to be paid to the state pursuant to Section 43054 shall be paid to the board in the form of remittances payable to the State Board of Equalization of the State of California. The board shall transmit the payments to the Treasurer for deposit in the State Treasury to the credit of the Toxic Substances Control Account.

(Added by Stats. 1998, Ch. 882, Sec. 14. Effective January 1, 1999.)



43553

All taxes, interest, and penalties imposed on all amounts of tax required to be paid to the state pursuant to Section 43056 shall be paid to the board in the form of remittances payable to the State Board of Equalization. The board shall transmit the payments to the Treasurer to be deposited into the State Treasury to the credit of the Occupational Lead Poisoning Prevention Account.

(Added by Stats. 1991, Ch. 798, Sec. 8.)



43554

All fees, interest, and penalties imposed and all amounts of fees required to be paid to the state pursuant to Section 43057 shall be paid to the board in the form of remittances payable to the Board of Equalization of the State of California. The board shall transmit the payments to the Treasurer to be deposited in the State Treasury to the credit of the Childhood Lead Poisoning Prevention Fund.

(Added by Stats. 1991, Ch. 799, Sec. 9.)



43555

Notwithstanding Section 43551, all amounts required to be paid to the state pursuant to Section 43051, 43053, 43054, and 43055 by the United States and its agencies and instrumentalities shall be paid to the board in the form of remittances payable to the State Board of Equalization of the State of California. The board shall transmit the payment to the Treasurer to be deposited into the State Treasury to the credit of the Federal Receipts Account, created pursuant to Section 25174.8 of the Health and Safety Code, and which may be expended by the department, upon appropriation by the Legislature, for those administrative purposes allowed by federal law.

(Amended by Stats. 1994, Ch. 1223, Sec. 8. Effective January 1, 1995.)






CHAPTER 8. Violations

43602

Any person who refuses to furnish any return or report required to be made, or who refuses to furnish a supplemental return or other data required by the board, is guilty of a misdemeanor and subject to a fine in an amount not to exceed five hundred dollars ($500) for each offense.

(Amended by Stats. 1982, Ch. 496, Sec. 43. Effective July 12, 1982.)



43603

Any person who knowingly or willfully files a false tax return with the board, and any person who refuses to permit the board or any of its representatives to make any inspection or examination for which provision is made in this part, or who fails to keep records as prescribed by the board, or who fails to preserve such records for the inspection of the board for such time as the board deems necessary, or who alters, cancels, or obliterates entries in such records for the purpose of falsifying the records is guilty of a misdemeanor and shall be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), or by imprisonment in the county jail for not less than one month nor more than six months, or by both such fine and imprisonment.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43604

Any person who willfully evades or attempts in any manner to evade or defeat the payment of the tax imposed by this part is guilty of a felony.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43605

Every person convicted for a violation of any of the provisions of this part for which another penalty or punishment is not specifically provided for in this part is guilty of a misdemeanor and shall be punished by a fine of not more than five hundred dollars ($500) or by imprisonment in the county jail for not more than six months, or by both such fine and imprisonment.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)



43606

Every person convicted of a felony for a violation of any of the provisions of this part for which another punishment is not specifically provided for in this part shall be punished by a fine of not more than five thousand dollars ($5,000), by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 584. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



43607

Any prosecution for violation of any of the penal provisions of this part shall be instituted within three years after the commission of the offense.

(Added by Stats. 1981, Ch. 756, Sec. 3. Effective September 25, 1981.)






CHAPTER 9. Disclosure of Information

43651

(a) The board shall provide any and all information obtained under this part to the department.

(b) The department and the board may utilize any information obtained pursuant to this part to develop data on the generation or disposal of hazardous or extremely hazardous waste within the state. Notwithstanding any other provision of this section, the department may make waste generation and disposal data available to the public.

(c) It shall be unlawful for the board, the department, or any person having an administrative duty under this part to make known, in any manner whatever, the business affairs, operations, or any other information pertaining to a taxpayer which was submitted to the board in a report or return required by this part, or to permit any return or copy thereof or any book containing any abstract or particulars thereof to be seen or examined by any person not expressly authorized by subdivision (a) and this subdivision. However, the Governor may, by general or special order, authorize examination of the records maintained by the board under this part by other state officers, by tax officers of another state, by the federal government, if a reciprocal arrangement exists, or by any other person. The information so obtained pursuant to the order of the Governor shall not be made public except to the extent and in the manner that the order may authorize that it be made public.

(d) Notwithstanding subdivision (c), the successors, receivers, trustees, executors, administrators, assignees, and guarantors, if directly interested, may be given information regarding the determination of any unpaid tax or the amount of taxes, interest, or penalties required to be collected or assessed.

(e) Nothing in this section shall be construed as limiting or increasing the public s access to information on any aspect of hazardous or extremely hazardous waste generation or disposal collected pursuant to other state or local laws, regulations, or ordinances.

(Amended by Stats. 1992, Ch. 852, Sec. 25. Effective September 22, 1992.)









PART 22.1. HAZARDOUS SPILL PREVENTION FEE LAW

43800

This part shall be known, and may be cited, as the Hazardous Spill Prevention Fee Law.

(Added by Stats. 1994, Ch. 1223, Sec. 9. Effective January 1, 1995.)



43801

The collection and administration of the fee imposed by Article 10 (commencing with Section 7710) of Chapter 1 of Division 4 of the Public Utilities Code shall be governed by the definitions specified in Section 7710 of the Public Utilities Code, unless expressly superseded by the definitions contained in this part or Part 30 (commencing with Section 55001) of Division 2 of this code.

(Added by Stats. 1994, Ch. 1223, Sec. 9. Effective January 1, 1995.)



43802

Department means the Department of Toxic Substances Control.

(Added by Stats. 1994, Ch. 1223, Sec. 9. Effective January 1, 1995.)



43803

Director means the Director of Toxic Substances Control.

(Added by Stats. 1994, Ch. 1223, Sec. 9. Effective January 1, 1995.)



43804

Hazardous material means any of the following:

(1) A hazardous material as defined in Section 172 of Title 49 of the Code of Federal Regulations.

(2) A hazardous material as defined in Section 25501 of the Health and Safety Code.

(3) A hazardous material as defined in Section 2402.7 of the Vehicle Code.

(4) A hazardous material as defined in Section 1160.3 of Title 13 of the California Code of Regulations.

(Added by Stats. 1994, Ch. 1223, Sec. 9. Effective January 1, 1995.)



43805

Hazardous waste has the same meaning as defined in Section 25117 of the Health and Safety Code.

(Added by Stats. 1994, Ch. 1223, Sec. 9. Effective January 1, 1995.)



43806

(a) Surface transporter means any surface transporter required to pay the fee established pursuant to Section 7714.5 of the Public Utilities Code.

(b) Notwithstanding subdivision (a), the department may, by regulation, revise the definition of the term surface transporter for purposes of this part.

(Added by Stats. 1994, Ch. 1223, Sec. 9. Effective January 1, 1995.)



43807

The fee imposed on surface transporters of hazardous materials pursuant to Section 7714.5 of the Public Utilities Code shall be administered and collected by the board in accordance with this part and Part 30 (commencing with Section 55001) of Division 2 of this code, and shall be due and payable as follows:

(a) The fee to be paid by motor carriers is due and payable on the last day of December for each state fiscal year.

(b) The fee to be paid by railroads is due and payable within 30 days from the date of assessment and the feepayer shall deliver a remittance of the amount of the assessed fee to the office of the board within that 30-day period.

(Added by Stats. 1994, Ch. 1223, Sec. 9. Effective January 1, 1995.)



43808

All fees, interest, and penalties imposed and all amounts of fees required to be paid to the state pursuant to Section 43807 shall be paid to the board in the form of remittance payable to the State Board of Equalization of the State of California. The board shall transmit the payments to the Treasurer to be deposited in the State Treasury to the credit of the Hazardous Spill Prevention Account in the Railroad Accident Prevention and Response Fund.

(Added by Stats. 1994, Ch. 1223, Sec. 9. Effective January 1, 1995.)



43810

Notwithstanding Section 55381, for purposes of the fee administered under Section 43807, department means the Department of Toxic Substances Control.

(Added by Stats. 1994, Ch. 1223, Sec. 9. Effective January 1, 1995.)






PART 22.5

44000

This part shall be known, and may be cited, as the Marine Invasive Species Fee Collection Law.

(Amended by Stats. 2003, Ch. 491, Sec. 28. Effective January 1, 2004.)



44001

For purposes of this part, board means the State Board of Equalization.

(Added by Stats. 2000, Ch. 110, Sec. 1. Effective July 10, 2000.)



44002

The collection and administration of the fee imposed by Chapter 4 (commencing with Section 71215) of Division 36 of the Public Resources Code shall be governed by the definitions specified in Section 71200 of the Public Resources Code, unless expressly superseded by the definitions contained in this part or Part 30 (commencing with Section 55001) of Division 2.

(Added by Stats. 2000, Ch. 110, Sec. 1. Effective July 10, 2000.)



44003

The fee imposed on owners or operators of vessels pursuant to Section 71215 of the Public Resources Code shall be administered and collected by the board in accordance with this part and Part 30 (commencing with Section 55001) of Division 2.

(Added by Stats. 2000, Ch. 110, Sec. 1. Effective July 10, 2000.)



44004

Every person, as defined in Section 55002, who is subject to the fees imposed by Chapter 4 (commencing with Section 71215) of Division 36 of the Public Resources Code shall register with the board on forms or in a manner provided by the board.

(Added by Stats. 2000, Ch. 110, Sec. 1. Effective July 10, 2000.)



44005

Except as authorized in Section 44006, the fee imposed on owners or operators of vessels pursuant to Section 71215 of the Public Resources Code is due and payable to the board 30 days from the date of assessment by the board or the board s agent.

(Amended by Stats. 2003, Ch. 491, Sec. 29. Effective January 1, 2004.)



44006

In order to facilitate the administration of this part and in lieu of issuing an assessment for the fee, the board may authorize the feepayer to file a return for a monthly, quarterly, or other period set by the board. The return shall identify each vessel voyage and each port of call in California for which a ballast water report is required to be filed with the State Lands Commission, pursuant to Section 71205 of the Public Resources Code, during the period covered by the return. If the board authorizes the filing of a return, the fees must be paid to the board by the end of the calendar month following the end of the return reporting period.

(Amended by Stats. 2001, Ch. 159, Sec. 185. Effective January 1, 2002.)



44007

All fees, interest, and penalties imposed and all fees required to be paid to the state pursuant to Section 71215 of the Public Resources Code shall be paid in the form of remittances payable to the board. The board shall transmit the payments to the Treasurer to be deposited in the State Treasury to the credit of the Marine Invasive Species Control Fund.

(Amended by Stats. 2003, Ch. 491, Sec. 30. Effective January 1, 2004.)






PART 23. INTEGRATED WASTE MANAGEMENT FEE LAW

CHAPTER 1. General Provisions and Definitions

45001

This part shall be known, and may be cited, as the Integrated Waste Management Fee Law.

(Amended by Stats. 1993, Ch. 656, Sec. 42. Effective October 1, 1993.)



45002

The collection and administration of the fee imposed pursuant to Section 48000 of the Public Resources Code shall be governed by the definitions contained in Chapter 2 (commencing with Section 40100) of Part 1 of Division 30 of the Public Resources Code, unless expressly superseded by the definitions contained in this part.

(Amended by Stats. 1993, Ch. 656, Sec. 43. Effective October 1, 1993.)



45003

Except where the context otherwise requires, the definitions contained in this chapter shall govern the construction of this part.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45004

The provisions of this part, insofar as they are substantially the same as existing provisions of law relating to the same subject matter, shall be construed as restatements and continuations and not as new enactments.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45005

Any action or proceeding commenced before this part takes effect, or any right accrued, is not affected by this part, but all procedures taken shall conform to this part as far as possible.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45006

Person includes any individual, firm, cooperative organization, fraternal organization, corporation, limited liability company, estate, trust, business trust receiver, trustee, syndicate, this state, any county, city and county, municipality, district, public agency, or subdivision of this state or any other group or combination acting as a unit.

(Amended by Stats. 1994, Ch. 1200, Sec. 75. Effective September 30, 1994.)



45007

Board means the State Board of Equalization.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45008

In this state means within the exterior limits of the State of California and includes all territory within those limits owned by or ceded to the United States of America.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45009

Fee payer means any person who is liable for payment of the fee imposed pursuant to Section 48000 of the Public Resources Code.

(Amended by Stats. 1993, Ch. 656, Sec. 44. Effective October 1, 1993.)






CHAPTER 2. The Integrated Waste Management Fee

ARTICLE 1. Imposition of Fee

45051

The fee imposed pursuant to Section 48000 of the Public Resources Code shall be administered and collected by the board in accordance with this part.

(Amended by Stats. 1993, Ch. 656, Sec. 46. Effective October 1, 1993.)






ARTICLE 2. Registration and Security

45101

Every person who operates a solid waste landfill required to have a solid waste facilities permit pursuant to Chapter 3 (commencing with Section 44001) of Part 4 of the Public Resources Code shall register with the board.

(Amended by Stats. 1993, Ch. 656, Sec. 48. Effective October 1, 1993.)



45102

The board, whenever it deems it necessary to ensure compliance with this part, may require any person subject to this part to place with it any security that the board determines to be reasonable, taking into account the circumstances of that person. Any security in the form of cash, government bonds, or insured deposits in banks or savings and loan institutions shall be held by the board in trust to be used solely in the manner provided by this section. The board may sell the security at public auction if it becomes necessary to do so in order to recover any fee or any amount required to be collected, including any interest or penalty due. Notice of the sale shall be served upon the person who placed the security personally or by mail.

If service is made by mail, the notice shall be addressed to the person at his or her address as it appears in the records of the board. Service shall be made at least 30 days prior to the sale in the case of personal service, and at least 40 days prior to the sale in the case of service by mail. Upon any sale, any surplus above the amounts due shall be returned to the person who placed the security.

(Amended by Stats. 1994, Ch. 903, Sec. 16. Effective January 1, 1995.)









CHAPTER 3. Determinations

ARTICLE 1. Reports and Payments

45151

(a) The fee imposed pursuant to Section 48000 of the Public Resources Code is due and payable to the board quarterly on or before the 25th day of the calendar month following the quarterly period for which the fee is due. Each feepayer shall prepare a return in the form as prescribed by the board, which may include, but not be limited to, electronic media, showing the total amount of solid waste subject to the fee, the amount of fee for the period covered by the return, and any other information that the board determines to be necessary. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(b) The feepayer shall deliver the return, together with a remittance of the amount of fee due, to the office of the board on or before the 25th day of the calendar month following the quarterly period for which the fee is due.

(Amended by Stats. 2002, Ch. 459, Sec. 28. Effective January 1, 2003.)



45152

(a) The board for good cause may extend, for not to exceed one month, the time for making any report or return or paying any amount required to be paid under this part. The extension may be granted at any time if a request therefor is filed with the board within or prior to the period for which the extension may be granted.

(b) Any person to whom an extension is granted shall pay, in addition to the fee, interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5 from the date on which the fee would have been due without the extension until the date of payment.

(Amended by Stats. 1992, Ch. 105, Sec. 10. Effective June 30, 1992.)



45153

(a) Any person who fails to pay any fee to the state or any amount of fee required to be paid to the state, except amounts of determinations made by the board under Article 2 (commencing with Section 45201), within the time required shall pay a penalty of 10 percent of the fee or amount of the fee in addition to the fee or amount of the fee, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the fee or the amount of the fee required to be paid became due and payable to the state until the date of payment.

(b) Any person who fails to file a return in accordance with the due date set forth in Section 45151, shall pay a penalty of 10 percent of the amount of the surcharge with respect to the period for which the return is required.

(c) The penalties imposed by this section shall be limited to a maximum of 10 percent of the surcharge for which the return is required for any one return.

(Amended by Stats. 2001, Ch. 159, Sec. 186. Effective January 1, 2002.)



45153.5

(a) If the board finds, taking into account all facts and circumstances, that it is inequitable to compute interest at the modified adjusted rate per month or fraction thereof, as defined in subdivision (b) of Section 6591.5, interest shall be computed at the modified adjusted daily rate from the date on which the fee was due until the date of payment, if all of the following occur:

(1) The payment of the fee was made one business day after the date the fee was due.

(2) The person was granted relief from all penalties that applied to that fee payment.

(3) The person files a request for an oral hearing before the board.

(b) For purposes of this section, modified adjusted daily rate means the modified adjusted rate per annum as defined in subdivision (a) of Section 6591.5 determined on a daily basis by dividing the modified adjusted rate per annum by 365.

(c) For purposes of this section, board means the members of the State Board of Equalization meeting as a public body.

(d) For purposes of this section, business day means any day other than a Saturday, Sunday, or any day designated as a state holiday.

(e) This section shall not apply to any payment made pursuant to a deficiency determination, a determination where no return has been filed or a jeopardy determination issued by the board.

(f) This section shall only apply to electronic payments of fees.

(g) This section shall be operative only until January 1, 2016.

(Added by Stats. 2010, Ch. 316, Sec. 11. Effective January 1, 2011. Inoperative January 1, 2016, by its own provisions.)



45155

(a) If the board finds that a person s failure to make a timely report or return or payment is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the penalty provided by Sections 45153, 45160, and 45306.

(b) Except as provided in subdivision (c), any person seeking to be relieved of the penalty shall file with the board a statement, under penalty of perjury, setting forth the facts upon which he or she bases his or her claim for relief.

(c) The board shall establish criteria that provide for efficient resolution of requests for relief pursuant to this section.

(Amended by Stats. 2000, Ch. 1052, Sec. 64.5. Effective January 1, 2001.)



45156

If the board finds that a person s failure to make a timely return or payment was due to disaster, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of interest provided for by Sections 45152, 45153, 45160, and 45201. Any person seeking to be relieved of interest shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Amended by Stats. 2000, Ch. 923, Sec. 50. Effective January 1, 2001.)



45156.5

(a) The board, in its discretion, may relieve all or any part of the interest imposed on a person by this part where the failure to pay fees is due in whole or in part to an unreasonable error or delay by an employee of the board acting in his or her official capacity.

(b) For purposes of this section, an error or delay shall be deemed to have occurred only if no significant aspect of the error or delay is attributable to an act of, or a failure to act by, the feepayer.

(c) Any person seeking relief under this section shall file with the board a statement under penalty of perjury setting forth the facts on which the claim for relief is based and any other information which the board may require.

(d) The board may grant relief only for interest imposed on fee liabilities that arise during taxable periods commencing on or after January 1, 2000.

(Amended by Stats. 2001, Ch. 251, Sec. 32. Effective January 1, 2002.)



45157

(a) If the board finds that a person s failure to make a timely report or payment is due to the person s reasonable reliance on written advice from the board, the person may be relieved of the fees imposed or administered under this part and any penalty or interest added thereto.

(b) For purposes of this section, a person s failure to make a timely report or payment shall be considered to be due to reasonable reliance on written advice from the board, only if the board finds that all of the following conditions are satisfied:

(1) The person requested in writing that the board advise him or her whether a particular activity or transaction is subject to the fee under this part. The specific facts and circumstances of the activity or transaction shall be fully described in the request.

(2) The board responded in writing to the person regarding the written request for advice, stating whether or not the described activity or transaction is subject to the fee, or stating the conditions under which the activity or transaction is subject to the fee.

(3) The liability for fees applied to a particular activity or transaction which occurred before either of the following:

(A) Before the board rescinded or modified the advice so given, by sending written notice to the person of the rescinded or modified advice.

(B) Before a change in statutory or constitutional law, a change in the board s regulations, or a final decision of a court, which renders the board s earlier written advice no longer valid.

(c) Any person seeking relief under this section shall file with the board all of the following:

(1) A copy of the person s written request to the board and a copy of the board s written advice.

(2) A statement under penalty of perjury setting forth the facts on which the claim for relief is based.

(3) Any other information which the board may require.

(d) Only the person making the written request shall be entitled to rely on the board s written advice to that person.

(Added by Stats. 1990, Ch. 987, Sec. 10.)



45158

(a) Under regulations prescribed by the board, if:

(1) A fee liability under this part was understated by a failure to file a return required to be filed under this part, by the omission of an amount properly includable therein, or by erroneous deductions or credits claimed on a return, and the understatement of fee liability is attributable to one spouse; or any amount of the fee reported on a return was unpaid and the nonpayment of the reported fee liability is attributable to one spouse.

(2) The other spouse establishes that he or she did not know of, and had no reason to know of, that understatement or nonpayment.

(3) Taking into account whether or not the other spouse significantly benefited directly or indirectly from the understatement or the nonpayment and taking into account all other facts and circumstances, it is inequitable to hold the other spouse liable for the deficiency in fee attributable to that understatement or nonpayment,

then the other spouse shall be relieved of liability for the fee (including interest, penalties, and other amounts) to the extent that the liability is attributable to that understatement or nonpayment of the fee.

(b) For purposes of this section, the determination of the spouse to whom items of understatement or nonpayment are attributable shall be made without regard to community property laws.

(c) This section shall apply to all calendar quarters subject to the provisions of this part, but shall not apply to any calendar quarter that is more than five years from the final date on the board-issued determination, five years from the return due date for nonpayment on a return, or one year from the first contact with the spouse making a claim under this section; or that has been closed by res judicata, whichever is later.

(d) For purposes of paragraph (2) of subdivision (a), reason to know means whether or not a reasonably prudent person would have had reason to know of the understatement or nonpayment.

(e) For purposes of this section, with respect to a failure to file a return or an omission of an item from the return, attributable to one spouse may be determined by whether a spouse rendered substantial service as an operator of a facility for disposal of solid waste to which the understatement is attributable. If neither spouse rendered substantial services as an operator, then the attribution of applicable items of understatement shall be treated as community property. An erroneous deduction or credit shall be attributable to the spouse who caused that deduction or credit to be entered on the return.

(f) Under procedures prescribed by the board, if, taking into account all the facts and circumstances, it is inequitable to hold the other spouse liable for any unpaid tax or any deficiency (or any portion of either) attributable to any item for which relief is not available under subdivision (a), the board may relieve the other spouse of that liability.

(g) For purposes of this section, registered domestic partners, as defined in Section 297 of the Family Code, have the same rights, protections, and benefits as provided by this section, and are subject to the same responsibilities, obligations, and duties as imposed by this section, as are granted to and imposed upon spouses.

(h) The relief provided by this section shall apply retroactively to liabilities arising prior to the effective date of this section.

(Added by Stats. 2007, Ch. 342, Sec. 52. Effective January 1, 2008. Section applicable retroactively as prescribed in subd. (h) and clarified in Sec. 60 of Ch. 342.)






ARTICLE 1.1. Payment by Electronic Funds Transfer

45160

(a) Any person whose estimated fee liability under this part averages twenty thousand dollars ($20,000) or more per month, as determined by the board pursuant to methods of calculation prescribed by the board, shall remit amounts due by an electronic funds transfer under procedures prescribed by the board.

(b) Any person whose estimated fee liability under this part averages less than twenty thousand dollars ($20,000) per month may elect to remit amounts due by electronic funds transfer with the approval of the board.

(c) Any person remitting amounts due pursuant to subdivision (a) or (b) shall perform electronic funds transfer in compliance with the due dates set forth in Article 1 (commencing with Section 45151). Payment is deemed complete on the date the electronic funds transfer is initiated if settlement to the state s demand account occurs on or before the banking day following the date the transfer is initiated. If settlement to the state s demand account does not occur on or before the banking day following the date the transfer is initiated, payment is deemed to occur on the date settlement occurs.

(d) Any person remitting fees by electronic funds transfer shall, on or before the due date of the remittance, file a return for the preceding reporting period in the form and manner prescribed by the board. Any person who fails to timely file the required return shall pay a penalty of 10 percent of the amount of fees with respect to the period for which the return is required.

(e) Any person required to remit fees pursuant to this article who remits those fees by means other than appropriate electronic funds transfer shall pay a penalty of 10 percent of the fees incorrectly remitted.

(f) Any person who fails to pay any fee to the state or any amount of fee required to be collected and paid to the state, except amounts of determinations made by the board under Article 2 (commencing with Section 45201), within the time required shall pay a penalty of 10 percent of the fee or amount of fee, in addition to the fee or amount of fee, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the fee became due and payable to the state until the date of payment.

(g) In determining whether a person s estimated fee liability averages twenty thousand dollars ($20,000) or more per month, the board may consider returns filed pursuant to this part and any other information in the board s possession.

(h) The penalties imposed by subdivisions (d), (e), and (f) shall be limited to a maximum of 10 percent of the fees due for any one return. Any person remitting fees by electronic funds transfer shall be subject to the penalties under this section and not Section 45153.

(i) The board shall promulgate regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code for purposes of implementing this section.

(Amended by Stats. 2005, Ch. 519, Sec. 18. Effective October 4, 2005. Operative January 1, 2006, by Sec. 25 of Ch. 519.)



45161

If the board finds that a person s failure to make payment by an appropriate electronic funds transfer in accordance with board procedures is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect, that person shall be relieved of the penalty provided in subdivision (e) of Section 45160. Any person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Added by Stats. 2000, Ch. 923, Sec. 52. Effective January 1, 2001.)



45162

(a) Electronic funds transfer means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephonic instrument, or computer or magnetic tape, so as to order, instruct, or authorize a financial institution to debit or credit an account. Electronic funds transfers shall be accomplished by an automated clearinghouse debit, an automated clearinghouse credit, or by Federal Reserve Wire Transfer (Fedwire).

(b) Automated clearinghouse means any federal reserve bank, or an organization established in agreement with the National Automated Clearing House Association, that operates as a clearinghouse for transmitting or receiving entries between banks or bank accounts and which authorizes an electronic transfer of funds between these banks or bank accounts.

(c) Automated clearinghouse debit means a transaction in which the state, through its designated depository bank, originates an automated clearinghouse transaction debiting the person s bank account and crediting the state s bank account for the amount of the fee. Banking costs incurred for the automated clearinghouse debit transaction shall be paid by the state.

(d) Automated clearinghouse credit means an automated clearinghouse transaction in which the person through his or her own bank, originates an entry crediting the state s bank account and debiting his or her own bank account. Banking costs incurred for the automated clearinghouse credit transaction charged to the state shall be paid by the person originating the credit.

(e) Fedwire transfer means any transaction originated by a person and utilizing the national electronic payment system to transfer funds through the federal reserve banks, when that person debits his or her own bank account and credits the state s bank account. Electronic funds transfers pursuant to Section 45160 may be made by Fedwire only if payment cannot, for good cause, be made according to subdivision (a), and the use of Fedwire is preapproved by the board. Banking costs incurred for the Fedwire transaction charged to the person and to the state shall be paid by the person originating the transaction.

(Added by Stats. 2000, Ch. 923, Sec. 52. Effective January 1, 2001.)



45163

(a) Any return, declaration, statement, or other document required to be made under this part that is filed using electronic media shall be filed and authenticated pursuant to any method or form the board may prescribe.

(b) Notwithstanding any other law, any return, declaration, statement, or other document otherwise required to be signed that is filed by the taxpayer using electronic media in a form as required by the board shall be deemed to be a signed, valid original document, including upon reproduction to paper form by the board.

(c) Electronic media includes, but is not limited to, computer modem, magnetic media, optical disk, facsimile machine, or telephone.

(Added by Stats. 2002, Ch. 459, Sec. 29. Effective January 1, 2003.)






ARTICLE 2. Deficiency Determinations

45201

(a) If the board is dissatisfied with the report or return filed or the amount of fee paid to the state by any fee payer, or if no report or return has been filed or no payment or payments of the fees have been made to the state by a fee payer, the board may compute and determine the amount to be paid, based upon any information available to it. One or more additional determinations may be made of the amount of fee due for one, or for more than one, period. The amount of fee so determined shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date the amount of the fee, or any portion thereof, became due and payable until the date of payment. In making a determination, the board may offset overpayments for a period or periods against underpayments for another period or periods and against the interest and penalties on the underpayments.

(b) If any part of the deficiency for which a determination of an additional amount due is made is found to have been occasioned by negligence or intentional disregard of this part or regulations adopted by the board pursuant to this part, a penalty of 10 percent of the amount of that determination shall be added, plus interest as provided in subdivision (a).

(c) If any part of the deficiency for which a determination of an additional amount due is made is found to be occasioned by fraud or an intent to evade this part or authorized regulations, a penalty of 25 percent of the amount of the determination shall be added, plus interest as provided in subdivision (a).

(d) The board shall give to the fee payer written notice of its determination. The notice shall be placed in a sealed envelope, with postage paid, addressed to the fee payer at his or her address as it appears in the records of the board. The giving of the notice shall be deemed complete at the time of the deposit of the notice in a United States Post Office, or a mailbox, subpost office, substation, mail chute, or other facility regularly maintained or provided by the United States Postal Service, without extension of time for any reason. In lieu of mailing, a notice may be served personally by delivering to the person to be served, and service shall be deemed complete at the time of delivery. Personal service to a corporation may be made by delivery of a notice to any person designated in the Code of Civil Procedure to be served for the corporation with summons and complaint in a civil action.

(Amended by Stats. 1992, Ch. 105, Sec. 12. Effective June 30, 1992.)



45202

Except in the case of fraud, intent to evade this part or rules and regulations adopted under this part, or failure to make a report or return, every notice of a determination of an additional amount due shall be given within three years after the date when the amount was required to have been paid or the report or return was due, or within three years after the report or return was filed, whichever period expires later. In the case of failure to make a report or return, the notice of determination shall be mailed within eight years after the date the report or return was due.

(Amended by Stats. 1993, Ch. 1113, Sec. 22. Effective January 1, 1994.)



45203

If, before the expiration of the time prescribed in Section 45202 for the mailing of a notice of deficiency determination, the fee payer has consented in writing to the mailing of the notice after that time, the notice may be mailed at any time prior to the expiration of the period agreed upon. The period agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)






ARTICLE 3. Redeterminations

45301

Any person from whom an amount is determined to be due under Article 2 (commencing with Section 45201), or any person directly interested, may petition for a redetermination thereof within 30 days after service upon him or her of notice of the determination. If a petition for redetermination is not filed within the 30-day period, the amount determined to be due becomes final at the expiration thereof.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45302

Every petition for redetermination shall be in writing and shall state the specific grounds upon which the petition is founded. The petition may be amended to state additional grounds at any time prior to the date on which the board issues its order or decision on the petition for redetermination.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45303

If a petition for redetermination is filed within the 30-day period, the board shall reconsider the amount determined to be due, and, if the person has so requested in his or her petition, the board shall grant him or her an oral hearing and shall give him or her 10 days notice of the time and place of the hearing. The board may continue the hearing from time to time as may be necessary.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45304

The board may decrease or increase the amount of the determination before it becomes final, but the amount may be increased only if a claim for the increase is asserted by the board at or before the hearing. Unless the 25-percent penalty imposed by subdivision (c) of Section 45201 applies to the amount of the determination as originally made or as increased, the claim for increase shall be asserted within eight years after the date the amount of fee for the period for which the increase is asserted was due.

(Amended by Stats. 2006, Ch. 538, Sec. 632. Effective January 1, 2007.)



45305

The order or decision of the board upon a petition for redetermination shall become final 30 days after service upon the petitioner of notice thereof.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45306

All amounts determined to be due by the board under Article 2 (commencing with Section 45201) are due and payable at the time they become final, and, if not paid when due and payable, a penalty of 10 percent of the amount determined to be due shall be added to the amount due and payable.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45307

Any notice required by this article shall be served personally or by mail in the same manner as prescribed for service of notice by Section 43201.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)






ARTICLE 4. Jeopardy Determinations

45351

If the board finds and determines that the collection of any amount of fee will be jeopardized by delay, it shall thereupon make a determination of the amount of fee due, noting that fact upon the determination, and the amount of the fee shall be immediately due and payable. If the amount of the fee, interest, and penalty specified in the jeopardy determination is not paid, or a petition for redetermination is not filed, within 10 days after the service upon the taxpayer of notice of the determination, the determination becomes final, and the delinquency penalty and interest provided in Section 45153 shall attach to the amount of fee specified therein.

(Amended by Stats. 2004, Ch. 527, Sec. 8. Effective January 1, 2005.)



45352

The fee payer against whom a jeopardy determination is made may file a petition for the redetermination thereof, pursuant to Article 3 (commencing with Section 45301), with the board within 10 days after the service upon the fee payer of notice of the determination, and he or she shall, within the 10-day period, deposit with the board that security which the board deems necessary to insure compliance with this part. The security may be sold by the board at public sale if it becomes necessary in order to recover any amount due under this part. Notice of the sale may be served upon the person who deposited the security personally or by mail in the same manner as prescribed for service of notice by Section 45201. After that sale, the surplus, if any, above the amount due under this part shall be returned to the person who deposited the security.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45353

In accordance with rules and regulations which the board may adopt, the person against whom a jeopardy determination is made may apply for an administrative hearing for one or more of the following purposes:

(a) To establish that the determination is excessive.

(b) To establish that the sale of property that may be seized after issuance of the jeopardy determination, or any part thereof, shall be delayed pending the administrative hearing because the sale would result in irreparable injury to the person.

(c) To request the release of all or part of the property to the person.

(d) To request a stay of collection activities.

The application shall be filed within 30 days after service of the notice of jeopardy determination and shall be in writing and state the specific factual and legal grounds upon which it is founded. The person shall not be required to post any security in order to file the application and to obtain the hearing. However, if the person does not deposit, within the 10-day period prescribed in Section 45352, that security which the board deems necessary to ensure compliance with this part, the filing of the application shall not operate as a stay of collection activities, except for sale of property seized after issuance of the jeopardy determination. Upon a showing of good cause for failure to file a timely application for an administrative hearing, the board may allow a filing of the application and grant the person an administrative hearing. The filing of an application pursuant to this section does not affect Section 45351, relating to the finality date of the determination or to penalty or interest.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)









CHAPTER 4. Collection of Fee

ARTICLE 1. Suit for Fee

45401

The board may bring any legal action necessary to collect any deficiency in the fee required to be paid, and, upon the board s request, the Attorney General shall bring the action.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45402

In any action brought to enforce the rights of the state with respect to any fee, a certificate by the board showing the delinquency shall be prima facie evidence of the levy of the fee, of the delinquency of the amount of fee, interest, and penalty set forth therein, and of compliance by the board with this part in relation to the computation and levy of the fee. In that action, a writ of attachment may be issued in the manner provided by Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)






ARTICLE 2. Judgment for Fee

45451

(a) If any person fails to pay any amount imposed pursuant to this part at the time that it becomes due and payable, the amount thereof, including penalties and interest, together with any costs in addition thereto, shall thereupon be a perfected and enforceable state tax lien. A lien is subject to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code.

(b) For the purpose of this section, amounts are due and payable on the following dates:

(1) For amounts disclosed on a report received by the board before the date the return is delinquent, the date the amount would have been due and payable.

(2) For amounts disclosed on a report filed on or after the date the return is delinquent, the date the return is received by the board or the year following the fee due date pursuant to Section 45151, whichever is later.

(3) For amounts determined under Section 45351, pertaining to jeopardy assessments, the date the notice of the board s finding is mailed or issued.

(4) For all other amounts, the date the assessment is final.

(Amended by Stats. 2006, Ch. 538, Sec. 633. Effective January 1, 2007.)



45452

(a) If the board determines that the amount of any fee, interest, and penalties are sufficiently secured by a lien on other property or that the release or subordination of the lien imposed under this article will not jeopardize the collection of the amount of the fee, interest, and penalties, the board may at any time release all or any portion of the property subject to the lien from the lien or may subordinate the lien to other liens and encumbrances.

(b) If the board finds that the liability represented by the lien imposed under this article, including any interest accrued thereon, is legally unenforceable, the board may release the lien.

(c) A certificate by the board to the effect that any property has been released from a lien or that the lien has been subordinated to other liens and encumbrances is conclusive evidence that the property has been released or that the lien has been subordinated, as provided in the certificate.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)






ARTICLE 3. Warrant for Collection

45501

At any time within three years after any person is delinquent in the payment of any amount required to be paid under this part, or the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, the board, or its authorized representative, may issue a warrant for the enforcement of any lien and for the collection of any amount required to be paid to the state under this part. The warrant shall be directed to any sheriff or marshal and shall have the same effect as a writ of execution. The warrant shall be levied and sale made pursuant to it in the same manner and with the same effect as a levy of, and sale pursuant to, a writ of execution.

(Amended by Stats. 1996, Ch. 872, Sec. 165. Effective January 1, 1997.)



45502

The board may pay or advance to the sheriff or marshal, the same fees, commissions, or expenses for services as are provided by law for similar services pursuant to a writ of execution. The board, and not the court, shall approve the fees for publication in a newspaper.

(Amended by Stats. 1996, Ch. 872, Sec. 166. Effective January 1, 1997.)



45503

The fees, commissions, and expenses are the obligation of the person required to pay any amount under this part and may be collected from him or her by virtue of the warrant or in any other manner provided in this part for the collection of the fee.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)






ARTICLE 4. Seizure and Sale

45551

Whenever any fee payer is delinquent in the payment of the fee, the board, or its authorized representative, may seize any property, real or personal, of the fee payer, and sell at public auction the property seized, or a sufficient portion thereof, to pay the fee due, together with any penalties imposed for the delinquency and all costs that have been incurred on account of the seizure and sale.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45552

Notice of the sale, and the time and place thereof, shall be given to the delinquent fee payer and to all persons who have an interest of record in the property at least 20 days before the date set for the sale in the following manner: The notice shall be personally served or enclosed in an envelope addressed to the fee payer or other person at his or her last known residence or place of business in this state as it appears upon the records of the board, if any, and depositing it in the United States registered mail, postage prepaid. The notice shall be published pursuant to Section 6063 of the Government Code in a newspaper of general circulation published in the city in which the property or a part thereof is situated if any part thereof is situated in a city or, if not, in a newspaper of general circulation published in the county in which the property or a part thereof is located. Notice shall also be posted in both of the following manners:

(a) One public place in the city in which the interest in property is to be sold if it is to be sold in a city or, if not to be sold in a city, one public place in the county in which the interest to the property is to be sold.

(b) One conspicuous place on the property.

The notice shall contain a description of the property to be sold, a statement of the amount due, including fees, interest, penalties, and costs, the name of the fee payer, and the further statement that unless the amount due is paid on or before the time fixed in the notice of the sale, the property, or so much thereof as may be necessary, will be sold in accordance with law and the notice.

(Amended by Stats. 1990, Ch. 1528, Sec. 15.)



45553

At the sale the property shall be sold by the board, or by its authorized agent, in accordance with law and the notice, and the board shall deliver to the purchaser a bill of sale for the personal property and a deed for any real property sold. The bill of sale or deed vests title in the purchaser. The unsold portion of any property seized may be left at the place of sale at the risk of the fee payer.

(Amended by Stats. 1988, Ch. 652, Sec. 2.)



45554

If, after the sale, the money received exceeds the amount of all fees, penalties, and costs due the state from the fee payer, the board shall return the excess to him or her and obtain his or her receipt. If any persons having an interest in or lien upon the property files with the board prior to the sale notice of his or her interest, the board shall withhold any excess pending a determination of the rights of the respective parties to the excess moneys by a court of competent jurisdiction. If the receipt of the fee payer is not available, the board shall deposit the excess moneys with the Controller, as trustee for the owner, subject to the order of the fee payer, his or her heirs, successors, or assigns.

(Amended by Stats. 1996, Ch. 860, Sec. 20. Effective January 1, 1997.)






ARTICLE 5. Miscellaneous

45601

If any fee payer is delinquent in the payment of any obligation imposed by this part, or if any determination has been made against a fee payer which remains unpaid, the board may, not later than three years after the payment becomes delinquent, or the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, give notice thereof, personally or by first-class mail, to all persons, including any officer or department of the state or any political subdivision or agency of the state, having in their possession or under their control any credits or other personal property belonging to the fee payer, or owing any debts to the fee payer. In the case of any state officer, department, or agency, the notice shall be given to the officer, department, or agency prior to the time it presents the claim of the delinquent fee payer to the Controller.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45602

After receiving the notice, the persons so notified shall not transfer or make any other disposition of the credits, other personal property, or debts in their possession or under their control at the time they receive the notice until the board consents to a transfer or disposition or until 60 days after the receipt of the notice, whichever occurs first.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45603

All persons so notified shall immediately, after receipt of the notice, advise the board of all credits, other personal property, or debts in their possession, under their control, or owing by them. If the notice seeks to prevent the transfer or other disposition of a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice, to be effective, shall state the amount, interest, and penalty due from the person and shall be delivered or mailed to the branch or office of the bank at which the deposit is carried or mailed to the branch or office of the bank at which the deposit is carried or at which the credits or personal property are held. Notwithstanding any other provision of law, with respect to a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice shall only be effective with respect to an amount not in excess of the amount, interest, and penalty due from the person.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45604

If, during the effective period of the notice to withhold, any person so notified makes any transfer or disposition of the property or debts required to be withheld, to the extent of the value of the property or the amount of the debts thus transferred or paid, he or she shall be liable to the state for any indebtedness due under this part from the person with respect to whose obligation the notice was given, if solely by reason of that transfer or disposition, the state is unable to recover the indebtedness of the person with respect to whose obligation the notice was given.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45605

(a) The board may, by notice of levy served personally or by first-class mail, require all persons having in their possession, or under their control, any payments, credits other than payments, or other personal property belonging to a feepayer or other person liable for any amount under this part to withhold from these credits or other personal property the amount of any fee, interest, or penalties due from the feepayer or other person, or the amount of any liability incurred under this part, and to transmit the amount withheld to the board at the time it may designate. The notice of levy shall have the same effect as a levy pursuant to a writ of execution except for the continuing effect of the levy, as provided in subdivision (b).

(b) The person served shall continue to withhold pursuant to the notice of levy until the amount specified in the notice, including accrued interest, has been paid in full, until the notice is withdrawn, or until one year from the date the notice is received, whichever occurs first.

(c) The amount required to be withheld is the lesser of the following:

(1) The amount due stated on the notice.

(2) The sum of both of the following:

(A) The amount of the payments, credits other than payments, or personal property described above and under the person s possession or control when the notice of levy is served on the person.

(B) The amount of each payment that becomes due following service of the notice of levy on the person and prior to the expiration of the levy.

(d) For the purposes of this section, the term payments does not include earnings as that term is defined in subdivision (a) of Section 706.011 of the Code of Civil Procedure or funds in a deposit account as defined in paragraph (29) of subdivision (a) of Section 9102 of the Commercial Code. The term payments does include any of the following:

(1) Payments due for services of independent contractors, dividends, rents, royalties, residuals, patent rights, or mineral or other natural rights.

(2) Payments or credits due or becoming due periodically as a result of an enforceable obligation to the feepayer or other person liable for the fee.

(3) Any other payments or credits due or becoming due the feepayer or other person liable as the result of written or oral contracts for services or sales whether denominated as wages, salary, commission, bonus, or otherwise.

(e) In the case of a financial institution, to be effective, the notice shall state the amount due from the feepayer and shall be delivered or mailed to the branch or office of the financial institution where the credits or other property is held, unless another branch or office is designated by the financial institution to receive the notice.

(Amended by Stats. 1999, Ch. 991, Sec. 68. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



45605.5

(a) Notwithstanding Article 7 (commencing with Section 706.151) of Chapter 5 of Title 9 of Part 2 of the Code of Civil Procedure, if the board determines upon receiving information from a feepayer or other person liable for any amount under this part that the person s employer withheld earnings for taxes pursuant to Section 45605 and failed to remit the withheld earnings to the board, the employer shall be liable for the amount not remitted. The board s determination shall be based on payroll documents or other substantiating evidence furnished by the person liable for the tax.

(b) Upon its determination, the board shall mail notice to the employer at its last known address that upon failure to remit the withheld earnings to the board within 15 days of the date of its notice to the employer, the employer shall be liable for that amount which was withheld and not remitted.

(c) If the employer fails to remit the amount withheld to the board upon notice, that amount for which the employer is liable shall be determined, collected, and paid as though it were a tax deficiency. The amount may be assessed at any time prior to seven years from the first date that the unremitted amount, in the aggregate, was first withheld. Interest shall accrue on that amount from the first day that the unremitted amount, in the aggregate, was first withheld.

(d) When the determination against the employer is final and due and payable, the person s account shall be immediately credited with an amount equal to that determined amount as though it were a payment received by the board on the first date that the unremitted amount, in the aggregate, was first withheld by the employer.

(e) Collection against the person liable for the tax is stayed for both the following amount and period:

(1) An amount equal to the amount determined by the board under subdivision (a).

(2) The earlier of the time the credit is applied to the person s account pursuant to subdivision (d) or the determination against the employer is withdrawn or revised and the person is notified by the board thereof.

(f) If under this section an amount that was withheld and not remitted to the board is final and due and payable by the employer and credited to the person s account, this remedy shall be the exclusive remedy for the person to recover that amount from the employer.

(g) This section shall apply to determinations made by the board on or after the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 66. Effective January 1, 2001.)



45606

The remedies of the state provided for in this chapter are cumulative, and no action taken by the board or by the Attorney General constitutes an election by the state or any of its officers to pursue any remedy to the exclusion of any other remedy for which provision is made in this part.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45607

The amounts required to be paid by any person under this part together with interest and penalties shall be satisfied first in any of the following cases:

(a) Whenever the person is insolvent.

(b) Whenever the person makes a voluntary assignment of his or her assets.

(c) Whenever the estate of the person in the hands of executors, administrators, or heirs is insufficient to pay all the debts due from the deceased.

(d) Whenever the estate and effects of an absconding, concealed, or absent person required to pay any amount under this part are levied upon by process of law.

This section does not give the state a preference over a lien or security interest which was recorded or perfected prior to the time when the state records or files its lien, as provided in Section 7171 of the Government Code.

The preference given to the state by this section is subordinate to the preferences given to claims for personal services by Sections 1204 and 1206 of the Code of Civil Procedure.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45608

The board shall not be subject to subdivisions (c) and (d) of Section 16307 of the Corporations Code unless, at the time of application for or issuance of a permit, license, or registration number under this part, the applicant furnishes to the board a written partnership agreement that provides that all business assets shall be held in the name of the partnership.

(Added by Stats. 1996, Ch. 1003, Sec. 13. Effective January 1, 1997.)



45609

(a) The board may, in its discretion, enter into a written installment payment agreement with a person for the payment of any fees due, together with interest thereon and any applicable penalties, in installments over an agreed period. With mutual consent, the board and the fee payer may alter or modify the agreement.

(b) Upon failure of a person to fully comply with the terms of an installment payment agreement with the board, the board may terminate the agreement by mailing a notice of termination to the person. The notice shall include an explanation of the basis for the termination and inform the person of his or her right to request an administrative review of the termination. Fifteen days after the mailing of the notice, the installment payment agreement shall be void, and the total amount of the fee, interest, and penalties due shall be immediately payable.

(c) The board shall establish procedures for an administrative review for persons requesting that review whose installment payment agreements are terminated under subdivision (b). The collection of fees, interest, and penalties that are the subject of the terminated installment payment agreement may not be stayed during this administrative review process.

(d) Subdivision (b) shall not apply to any case where the board finds collection of the fee to be in jeopardy.

(e) Except in the case of fraud, if an installment payment agreement is entered into within 45 days from the date on which the board s notice of determination or redetermination becomes final, and the person complies with the terms of the installment payment agreement, the board shall relieve the penalty imposed pursuant to Section 45306.

(Amended by Stats. 2000, Ch. 1052, Sec. 67. Effective January 1, 2001.)



45609.5

The board, beginning no later than January 1, 2001, shall provide each taxpayer who has an installment payment agreement in effect under Section 45609 an annual statement setting forth the initial balance at the beginning of the year, the payments made during the year, and the remaining balance as of the end of the year.

(Added by Stats. 2000, Ch. 1052, Sec. 68. Effective January 1, 2001.)



45610

(a) A collection cost recovery fee shall be imposed on any person that fails to pay an amount of fee, interest, penalty, or other amount due and payable under this part. The collection cost recovery fee shall be in an amount equal to the board s costs for collection, as reasonably determined by the board. The collection cost recovery fee shall be imposed only if the board has mailed its demand notice, to that person for payment, that advises that continued failure to pay the amount due may result in collection action, including the imposition of a collection cost recovery fee.

(b) Interest shall not accrue with respect to the collection cost recovery fee provided by this section.

(c) The collection cost recovery fee imposed pursuant to this section shall be collected in the same manner as the collection of any other fee imposed by this part.

(d) (1) If the board finds that a person s failure to pay any amount under this part is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person shall be relieved of the collection cost recovery fee provided by this section.

(2) Any person seeking to be relieved of the collection cost recovery fee shall file with the board a statement under penalty of perjury setting forth the facts upon which the person bases the claim for relief.

(e) Subdivision (a) shall be operative with respect to a demand notice for payment which is mailed on or after January 1, 2011.

(f) Collection cost recovery fee revenues shall be deposited in the same manner as revenues derived from any other fee imposed by this part.

(Added by Stats. 2010, Ch. 721, Sec. 36. Effective October 19, 2010.)









CHAPTER 5. Overpayments and Refunds

ARTICLE 1. Claim for Refund

45651

If the board determines that any amount of fee, penalty, or interest has been paid more than once or has been erroneously or illegally collected or computed, the board shall set forth that fact in its records and certify the amount collected in excess of what was legally due and the person from whom it was collected or by whom paid, and credit the excess amount collected or paid on any amounts then due from the person from whom the excess amount was collected or by whom it was paid under this part, and the balance shall be refunded to the person, or his or her successors, administrators, or executors. Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 1996, Ch. 1087, Sec. 58. Effective January 1, 1997.)



45651.5

Except as provided in Section 48008 of the Public Resources Code, when an amount represented by a person who is a feepayer under this part to a customer as constituting reimbursement for fees due under this part is computed upon an amount that is not subject to that fee or is in excess of that fee amount due and is actually paid by the customer to the person, the amount so paid shall be returned by the person to the customer upon notification by the State Board of Equalization or by the customer that the excess has been ascertained. If the person fails or refuses to do so, the amount so paid, if knowingly or mistakenly computed by the person upon an amount that is not subject to the fee or is in excess of the fee due, shall be remitted by that person to the State Board of Equalization. Those amounts remitted to the state shall be credited by the board on any amounts due and payable under this part on the same solid waste from the person by whom it was paid to this state and the balance, if any, shall constitute an obligation due from the person to this state.

(Amended by Stats. 1996, Ch. 1087, Sec. 59. Effective January 1, 1997.)



45652

(a) Except as provided in subdivision (b), no refund shall be approved by the board after three years from the due date of the payment for the period for which the overpayment was made, or, with respect to determinations made under Article 2 (commencing with Section 45201) of Chapter 3, after six months from the date the determinations have become final, or after six months from the date of overpayment, whichever period expires later, unless a claim therefor is filed with the board within that period. No credit shall be approved by the board after the expiration of that period, unless a claim for credit is filed with the board within that period or unless the credit relates to a period for which a waiver is given pursuant to Section 45204.

(b) A refund may be approved by the board for any period for which a waiver is given under Section 45204 if a claim therefor is filed with the board before the expiration of the period agreed upon.

(c) Every claim for refund or credit shall be in writing and shall state the specific grounds upon which the claim is founded.

(Amended by Stats. 2001, Ch. 543, Sec. 46. Effective January 1, 2002.)



45652.1

(a) The limitation period specified in Section 45652 shall be suspended during any period of a person s life that the person is financially disabled.

(b) (1) For purposes of subdivision (a), a person is financially disabled if the person is unable to manage his or her financial affairs by reason of medically determinable physical or mental impairment of the person which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months. A person shall not be considered to have an impairment unless proof of the existence thereof is furnished in the form and manner as the board may require.

(2) A person shall not be treated as financially disabled during any period that the person s spouse or any other person is authorized to act on behalf of the person in financial matters.

(c) This section applies to periods of disability commencing before, on, or after the effective date of the act adding this section, but does not apply to any claim for refund that (without regard to this section) is barred by the operation or rule of law, including res judicata, as of the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 69. Effective January 1, 2001.)



45652.2

Notwithstanding Section 45652, a refund of an overpayment of any fee, penalty, or interest collected by the board by means of levy, through the use of liens, or by other enforcement procedures, shall be approved if a claim for a refund is filed within three years of the date of an overpayment.

(Added by Stats. 2006, Ch. 364, Sec. 25. Effective January 1, 2007.)



45653

Failure to file a claim within the time prescribed in this article constitutes a waiver of all demands against the state on account of the overpayment.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45654

Within 30 days after disallowing any claim, in whole or in part, the board shall serve written notice of its action on the claimant pursuant to Section 45201.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45655

Interest shall be computed, allowed, and paid upon any overpayment of any amount of fee at the modified adjusted rate per month established pursuant to Section 6591.5, from the first day of the monthly period following the period during which the overpayment was made. For purposes of this section, monthly period means the month commencing on the day after the due date of the payment through the same date as the due date in each successive month. In addition, a refund or credit shall be made of any interest imposed upon the claimant with respect to the amount being refunded or credited.

The interest shall be paid as follows:

(a) In the case of a refund, to the last day of the monthly period following the date upon which the claimant, if he or she has not already filed a claim, is notified by the board that a claim may be filed or the date upon which the claim is approved by the board, whichever date is earlier.

(b) In the case of a credit, to the same date as that to which interest is computed on the fee or amount against which the credit is applied.

(Amended by Stats. 1997, Ch. 620, Sec. 14. Effective January 1, 1998.)



45656

(a) If the board determines that any overpayment has been made intentionally or by reason of carelessness, it shall not allow any interest thereon.

(b) If any person who has filed a claim for refund requests the board to defer action on the claim, the board, as a condition to deferring action, may require the claimant to waive interest for the period during which the person requests the board to defer action on the claim.

(Amended by Stats. 1998, Ch. 420, Sec. 11. Effective January 1, 1999.)






ARTICLE 2. Suit for Refund

45701

No injunction or writ of mandate or other legal or equitable process shall issue in any suit, action, or proceeding in any court against this state or against any office of the state to prevent or enjoin the collection of any fee sought to be collected.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45702

No suit or proceeding shall be maintained in any court for the recovery of any amount alleged to have been erroneously or illegally assessed or collected unless a claim for refund or credit has been duly filed.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45703

Within 90 days after the mailing of the notice of the board s action upon a claim for refund or credit, the claimant may bring an action against the board on the grounds set forth in the claim in a court of competent jurisdiction in the County of Sacramento for the recovery of the whole or any part of the amount with respect to which the claim has been disallowed.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45704

If the board fails to mail notice of action on a claim within six months after the claim is filed, the claimant may, prior to the mailing of notice by the board, consider the claim disallowed and bring an action against the board on the grounds set forth in the claim for the recovery of the whole or any part of the amount claimed as an overpayment.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45705

Failure to bring suit or action within the time specified in this article constitutes a waiver of all demands against the state on account of any alleged overpayments.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45706

If judgment is rendered for the plaintiff, the amount of the judgment shall first be credited on any fees due from the plaintiff, and the balance shall be refunded to the plaintiff.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45707

In any judgment, interest shall be allowed at the modified adjusted rate per annum established pursuant to Section 6591.5, upon the amount found to have been illegally collected from the date of payment of the amount to the date of allowance of credit on account of the judgment, or to a date preceding the date of the refund warrant by not more than 30 days, the date to be determined by the board.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45708

A judgment shall not be rendered in favor of the plaintiff in any action brought against the board to recover any fee paid when the action is brought by or in the name of an assignee of the fee payer paying the tax or by any person other than the person who has paid the fee.

As used in this section, assignee does not include a person who has acquired the business of the fee payer which gave rise to the fees and who is thereby a successor in interest to the fee payer.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)






ARTICLE 3. Recovery of Erroneous Refunds

45751

(a) The Controller may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed, in an action brought in a court of competent jurisdiction in the County of Sacramento in the name of the people of the State of California.

(b) As an alternative to subdivision (a), the board may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed. In recovering any erroneous refund or credit, the board may, in its discretion, issue a deficiency determination in accordance with Article 2 (commencing with Section 45201) or Article 4 (commencing with Section 45351) of Chapter 3. Except in the case of fraud, the deficiency determination shall be made by the board within three years from the date of the Controller s warrant or date of credit.

(Amended by Stats. 1998, Ch. 609, Sec. 40. Effective January 1, 1999.)



45752

In any action brought pursuant to subdivision (a) of Section 45751, the court may, with the consent of the Attorney General, order a change in the place of trial.

(Added by Stats. 1998, Ch. 609, Sec. 41. Effective January 1, 1999. See same-numbered section added by Stats. 1999, Ch. 929.)



45752

(a) Notwithstanding any other provision of this part, if the board finds that neither the person liable for payment of fee nor any party related to that person has in any way caused an erroneous refund for which an action for recovery is provided under Section 45751, no interest shall be imposed on the amount of that erroneous refund until 30 days after the date on which the board mails a notice of determination for repayment of the erroneous refund to the person. The act of filing a claim for refund shall not be considered as causing the erroneous refund.

(b) This section shall be operative for any action for recovery under Section 45751 on or after January 1, 2000.

(Added by Stats. 1999, Ch. 929, Sec. 54. Effective January 1, 2000. See same-numbered section added by Stats. 1998, Ch. 609.)



45753

The Attorney General shall prosecute any action brought pursuant to subdivision (a) of Section 45751, and the provisions of the Code of Civil Procedure relating to service of summons, pleadings, proof, trials, and appeals shall apply to the proceedings.

(Added by Stats. 1998, Ch. 609, Sec. 42. Effective January 1, 1999.)






ARTICLE 4. Cancellations

45801

If any amount has been illegally determined, either by the person filing the return or by the board, the board shall certify the amount determined to be in excess of the amount legally due and the person against whom the determination was made, and authorize the cancellation of the amount upon the records of the board. Any proposed determination by the board pursuant to this section with respect to an amount in excess of fifteen thousand dollars ($15,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 1994, Ch. 726, Sec. 52. Effective September 22, 1994.)









CHAPTER 6. Administration

ARTICLE 1. Administration

45851

The board shall enforce this part and may prescribe, adopt, and enforce rules and regulations relating to the administration and enforcement of this part.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45852

The board may make such examinations of the books and records of any fee payer as it may deem necessary in carrying out this part.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45853

The board may employ accountants, auditors, investigators, and other expert and clerical assistance necessary to enforce its powers and perform its duties under this part.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45854

A certificate by the board or an employee of the board stating that a notice required by this part was given by mailing or personal service shall be prima facie evidence in any administrative or judicial proceeding of the fact and regularity of the mailing or personal service in accordance with any requirement of this part for the giving of a notice. Unless otherwise specifically required, any notice provided by this part to be mailed or served may be given either by mailing or by personal service in the manner provided for giving notice of a deficiency determination.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45855

Any information regarding solid wastes which is available to the board shall be made available to the Department of Resources Recycling and Recovery.

(Amended by Stats. 2010, Ch. 654, Sec. 24. Effective January 1, 2011.)



45855.5

(a) Except as otherwise provided by law, any person who is engaged in the business of preparing, or providing services in connection with the preparation of, returns under Chapter 3 (commencing with Section 45151), or any person who for compensation prepares any such return for any other person, and who knowingly or recklessly does either of the following, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not more than one thousand dollars ($1,000) or imprisoned no more than one year, or both, together with the costs of prosecution:

(1) Discloses any information furnished to him or her for, or in connection with, the preparation of the return.

(2) Uses that information for any purpose other than to prepare, or assist in preparing, the return.

(b) Subdivision (a) shall not apply to disclosure of information if that disclosure is made pursuant to the person s consent or pursuant to a subpoena, court order, or other compulsory legal process.

(Added by Stats. 2000, Ch. 1052, Sec. 70. Effective January 1, 2001.)






ARTICLE 2. The California Taxpayers’ Bill of Rights

45856

The board shall administer this article. Unless the context indicates otherwise, the provisions of this article shall apply to this part.

(Added by Stats. 1992, Ch. 438, Sec. 14. Effective January 1, 1993.)



45857

(a) The board shall establish the position of the Taxpayers Rights Advocate. The advocate or his or her designee shall be responsible for facilitating resolution of fee payer complaints and problems, including any fee payer complaints regarding unsatisfactory treatment of fee payers by board employees, and staying actions where fee payers have suffered or will suffer irreparable loss as the result of those actions. Applicable statutes of limitation shall be tolled during the pendency of a stay. Any penalties and interest that would otherwise accrue shall not be affected by the granting of a stay.

(b) The advocate shall report directly to the executive officer of the board.

(Added by Stats. 1992, Ch. 438, Sec. 14. Effective January 1, 1993.)



45858

(a) The board shall develop and implement an education and information program directed at, but not limited to, all of the following groups:

(1) Fee payers newly registered with the board.

(2) Board audit and compliance staff.

(b) The education and information program shall include all of the following:

(1) A program of written communication with newly registered fee payers explaining in simplified terms their duties and responsibilities.

(2) Participation in seminars and similar programs organized by federal, state, and local agencies.

(3) Revision of fee payer educational materials currently produced by the board that explain the most common areas of fee payer nonconformance in simplified terms.

(4) Implementation of a continuing education program for audit and compliance personnel to include the application of new legislation to fee payer activities and areas of recurrent fee payer noncompliance or inconsistency of administration.

(c) Electronic media used pursuant to this section shall not represent the voice, picture, or name of members of the board or of the Controller.

(Amended by Stats. 1999, Ch. 929, Sec. 55. Effective January 1, 2000.)



45859

The board shall conduct an annual hearing before the full board where industry representatives and individual fee payers are allowed to present their proposals on changes to the Integrated Waste Management Fee Law which may further improve voluntary compliance and the relationship between fee payers and the government.

(Amended by Stats. 1993, Ch. 656, Sec. 52. Effective October 1, 1993.)



45860

The board shall prepare and publish brief but comprehensive statements in simple and nontechnical language that explain procedures, remedies, and the rights and obligations of the board and fee payers. As appropriate, statements shall be provided to fee payers with the initial notice of audit, the notice of proposed additional fees, any subsequent notice of fees due, or other substantive notices. Additionally, the board shall include this language for statements in the annual fee information bulletins that are mailed to taxpayers.

(Added by Stats. 1992, Ch. 438, Sec. 14. Effective January 1, 1993.)



45861

(a) The total amount of revenue collected or assessed pursuant to this part shall not be used for any of the following:

(1) To evaluate individual officers or employees.

(2) To impose or suggest production quotas or goals, other than quotas or goals with respect to accounts receivable.

(b) The board shall certify in its annual report submitted pursuant to Section 15616 of the Government Code that revenue collected or assessed is not used in a manner prohibited by subdivision (a).

(c) Nothing in this section shall prohibit the setting of goals and the evaluation of performance with respect to productivity and the efficient use of time.

(Added by Stats. 1992, Ch. 438, Sec. 14. Effective January 1, 1993.)



45862

The board shall develop and implement a program that will evaluate an individual employee s or officer s performance with respect to his or her contact with fee payers. The development and implementation of the program shall be coordinated with the Taxpayers Rights Advocate.

(Amended by Stats. 1993, Ch. 589, Sec. 170. Effective January 1, 1994.)



45863

The board shall, in cooperation with the Department of Resources Recycling and Recovery, the Taxpayers Rights Advocate, and other interested taxpayer-oriented groups, develop a plan to reduce the time required to resolve petitions for redetermination and claims for refunds. The plan shall include the determination of standard timeframes and special review of cases which take more time than the appropriate standard timeframe.

(Amended by Stats. 2010, Ch. 654, Sec. 25. Effective January 1, 2011.)



45864

Procedures of the board, relating to appeals staff review conferences before a staff attorney or supervising tax auditor independent of the assessing department, shall include all of the following:

(a) Any conference shall be held at a reasonable time at a board office that is convenient to the taxpayer.

(b) The conference may be recorded only if prior notice is given to the fee payer and the fee payer is entitled to receive a copy of the recording.

(c) The fee payer shall be informed prior to any conference that he or she has a right to have present at the conference his or her attorney, accountant, or other designated agent.

(Added by Stats. 1992, Ch. 438, Sec. 14. Effective January 1, 1993.)



45865

(a) Every fee payer is entitled to be reimbursed for any reasonable fees and expenses related to a hearing before the board if all of the following conditions are met:

(1) The fee payer files a claim for the fee and expenses with the board within one year of the date the decision of the board becomes final.

(2) The board, in its sole discretion, finds that the action taken by the board staff was unreasonable.

(3) The board decides that the fee payer be awarded a specific amount of fees and expenses related to the hearing, in an amount determined by the board in its sole discretion.

(b) To determine whether the board staff has been unreasonable, the board shall consider whether the board staff has established that its position was substantially justified.

(c) The amount of reimbursed fees and expenses shall be limited to the following:

(1) Fees and expenses incurred after the date of the notice of determination, jeopardy determination, or a claim for refund.

(2) If the board finds that the staff was unreasonable with respect to certain issues but reasonable with respect to other issues, the amount of reimbursed fees and expenses shall be limited to those that relate to the issues where the staff was unreasonable.

(d) Any proposed award by the board pursuant to subdivision (a) shall be available as a public record for at least 10 days prior to the effective date of the award.

(e) The amendments to this section by the act adding this subdivision shall be operative for claims filed on or after January 1, 2000.

(Amended by Stats. 2000, Ch. 1052, Sec. 71. Effective January 1, 2001.)



45866

(a) An officer or employee of the board acting in connection with any law administered by the board shall not knowingly authorize, require, or conduct any investigation of, or surveillance over, any person for nontax administration related purposes.

(b) Any person violating subdivision (a) shall be subject to disciplinary action in accordance with the State Civil Service Act, including dismissal from office or discharge from employment.

(c) This section shall not apply with respect to any otherwise lawful investigation concerning organized crime activities.

(d) The provisions of this section are not intended to prohibit, restrict, or prevent the exchange of information where the person is being investigated for multiple violations which include integrated waste management fee violations.

(e) For the purposes of this section:

(1) Investigation means any oral or written inquiry directed to any person, organization, or governmental agency.

(2) Surveillance means the monitoring of persons, places, or events by means of electronic interception, overt or covert observations, or photography, and the use of informants.

(Amended by Stats. 1993, Ch. 656, Sec. 54. Effective October 1, 1993.)



45867

(a) It is the intent of the Legislature that the State Board of Equalization, its staff, and the Attorney General pursue settlements as authorized under this section with respect to fee matters in dispute that are the subject of protests, appeals, or refund claims, consistent with a reasonable evaluation of the costs and risks associated with litigation of these matters.

(b) (1) Except as provided in paragraph (3) and subject to paragraph (2), the executive director or chief counsel, if authorized by the executive director, of the board may recommend to the State Board of Equalization, itself, a settlement of any fee matter in dispute.

(2) No recommendation of settlement shall be submitted to the board, itself, unless and until that recommendation has been submitted by the executive director or chief counsel to the Attorney General. Within 30 days of receiving that recommendation, the Attorney General shall review the recommendation and advise, in writing, the executive director or chief counsel of the board of his or her conclusions as to whether the recommendation is reasonable from an overall perspective. The executive director or chief counsel shall, with each recommendation of settlement submitted to the board, itself, also submit the Attorney General s written conclusions obtained pursuant to this paragraph.

(3) A settlement of any civil fee matter in dispute involving a reduction of fee or penalties in settlement, the total of which reduction of fee and penalties in settlement does not exceed five thousand dollars ($5,000), may be approved by the executive director and chief counsel, jointly. The executive director shall notify the board, itself, of any settlement approved pursuant to this paragraph.

(c) Whenever a reduction of fees, or penalties, or total fees and penalties in settlement in excess of five hundred dollars ($500) is approved pursuant to this section, there shall be placed on file, for at least one year, in the office of the executive director of the board a public record with respect to that settlement. The public record shall include all of the following information:

(1) The name or names of the fee payers who are parties to the settlement.

(2) The total amount in dispute.

(3) The amount agreed to pursuant to the settlement.

(4) A summary of the reasons why the settlement is in the best interests of the State of California.

(5) For any settlement approved by the board, itself, the Attorney General s conclusion as to whether the recommendation of settlement was reasonable from an overall perspective.

The public record shall not include any information that relates to any trade secret, patent, process, style of work, apparatus, business secret, or organizational structure that, if disclosed, would adversely affect the fee payer or the national defense.

(d) The members of the State Board of Equalization shall not participate in the settlement of fee matters pursuant to this section, except as provided in subdivision (e).

(e) (1) Any recommendation for settlement shall be approved or disapproved by the board, itself, within 45 days of the submission of that recommendation to the board. Any recommendation for settlement that is not either approved or disapproved by the board, itself, within 45 days of the submission of that recommendation shall be deemed approved. Upon approval of a recommendation for settlement, the matter shall be referred back to the executive director or chief counsel in accordance with the decision of the board.

(2) Disapproval of a recommendation for settlement shall be made only by a majority vote of the board. Where the board disapproves a recommendation for settlement, the matter shall be remanded to board staff for further negotiation, and may be resubmitted to the board, in the same manner and subject to the same requirements as the initial submission, at the discretion of the executive director or chief counsel.

(f) All settlements entered into pursuant to this section shall be final and nonappealable, except upon a showing of fraud or misrepresentation with respect to a material fact.

(g) Any proceedings undertaken by the board itself pursuant to a settlement as described in this section shall be conducted in a closed session or sessions. Except as provided in subdivision (c), any settlement considered or entered into pursuant to this section shall constitute confidential information for purposes of Section 45982.

(h) This section shall apply only to fee matters in dispute on or after the effective date of the act adding this subdivision.

(i) The Legislature finds that it is essential for fiscal purposes that the settlement program authorized by this section be expeditiously implemented. Accordingly, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any determination, rule, notice, or guideline established or issued by the board in implementing and administering the settlement program authorized by this section.

(Amended by Stats. 2006, Ch. 364, Sec. 26. Effective January 1, 2007.)



45867.5

(a) (1) Beginning on January 1, 2007, the executive director and chief counsel of the board, or their delegates, may compromise any final fee liability where the reduction of fees is seven thousand five hundred dollars ($7,500) or less.

(2) Except as provided in paragraph (3), the board, upon recommendation by its executive director and chief counsel, jointly, may compromise a final fee liability involving a reduction in fees in excess of seven thousand five hundred dollars ($7,500). Any recommendation for approval of an offer in compromise that is not either approved or disapproved within 45 days of the submission of the recommendation shall be deemed approved.

(3) The board, itself, may by resolution delegate to the executive director and the chief counsel, jointly, the authority to compromise a final fee liability in which the reduction of fees is in excess of seven thousand five hundred dollars ($7,500), but less than ten thousand dollars ($10,000).

(b) For purposes of this section, a final fee liability means any final fee liability arising under Part 23 (commencing with Section 45001), or related interest, additions to fees, penalties, or other amounts assessed under this part.

(c) Offers in compromise shall be considered only for liabilities that were generated from a business that has been discontinued or transferred, where the fee payer making the offer no longer has a controlling interest or association with the transferred business or has a controlling interest or association with a similar type of business as the transferred or discontinued business.

(d) Offers in compromise shall not be considered where the fee payer has been convicted of felony tax evasion under this part during the liability period.

(e) For amounts to be compromised under this section, the following conditions shall exist:

(1) The fee payer shall establish that:

(A) The amount offered in payment is the most that can be expected to be paid or collected from the fee payer s present assets or income.

(B) The fee payer does not have reasonable prospects of acquiring increased income or assets that would enable the fee payer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(2) The board shall have determined that acceptance of the compromise is in the best interest of the state.

(f) A determination by the board that it would not be in the best interest of the state to accept an offer in compromise in satisfaction of a final fee liability shall not be subject to administrative appeal or judicial review.

(g) (1) Offers for liabilities with a fraud or evasion penalty shall require a minimum offer of the unpaid fee and fraud or evasion penalty.

(2) The minimum offer may be waived if it can be shown that the fee payer making the offer was not the person responsible for perpetrating the fraud or evasion. This authorization to waive only applies to partnership accounts where the intent to commit fraud or evasion can be clearly attributed to a partner of the fee payer.

(h) When an offer in compromise is either accepted or rejected, or the terms and conditions of a compromise agreement are fulfilled, the board shall notify the fee payer in writing. In the event an offer is rejected, the amount posted will either be applied to the liability or refunded, at the discretion of the fee payer.

(i) When more than one fee payer is liable for the debt, such as with spouses or partnerships or other business combinations, including, but not limited to, fee payers who are liable through dual determination or successor s liability, the acceptance of an offer in compromise from one liable fee payer shall reduce the amount of the liability of the other fee payers by the amount of the accepted offer.

(j) Whenever a compromise of fees or penalties or total fees and penalties in excess of five hundred dollars ($500) is approved, there shall be placed on file for at least one year in the office of the executive director of the board a public record with respect to that compromise. The public record shall include all of the following information:

(1) The name of the fee payer.

(2) The amount of unpaid fees and related penalties, additions to fee, interest, or other amounts involved.

(3) The amount offered.

(4) A summary of the reason why the compromise is in the best interest of the state.

The public record shall not include any information that relates to any trade secrets, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the fee payer or violate the confidentiality provisions of Section 45855. No list shall be prepared and no releases distributed by the board in connection with these statements.

(k) Any compromise made under this section may be rescinded, all compromised liabilities may be reestablished, without regard to any statute of limitations that otherwise may be applicable, and no portion of the amount offered in compromise refunded, if either of the following occurs:

(1) The board determines that any person did any of the following acts regarding the making of the offer:

(A) Concealed from the board any property belonging to the estate of any fee payer or other person liable for the fee.

(B) Received, withheld, destroyed, mutilated, or falsified any book, document, or record or made any false statement, relating to the estate or financial condition of the fee payer or other person liable for the fee.

(2) The fee payer fails to comply with any of the terms and conditions relative to the offer.

(l) Any person who, in connection with any offer or compromise under this section, or offer of that compromise to enter into that agreement, willfully does either of the following shall be guilty of a felony and, upon conviction, shall be fined not more than fifty thousand dollars ($50,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both, together with the costs of investigation and prosecution:

(1) Conceals from any officer or employee of this state any property belonging to the estate of a fee payer or other person liable in respect of the fee.

(2) Receives, withholds, destroys, mutilates, or falsifies any book, document, or record, or makes any false statement, relating to the estate or financial condition of the fee payer or other person liable in respect of the fee.

(m) For purposes of this section, person means the fee payer, any member of the fee payer s family, any corporation, agent, fiduciary, or representative of, or any other individual or entity acting on behalf of, the fee payer, or any other corporation or entity owned or controlled by the fee payer, directly or indirectly, or that owns or controls the fee payer, directly or indirectly.

(Amended by Stats. 2011, Ch. 15, Sec. 585. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



45868

(a) The board shall release any levy or notice to withhold issued pursuant to this part on any property in the event that the expense of the sale process exceeds the liability for which the levy is made.

(b) The Taxpayers Rights Advocate may order the release of any levy or notice to withhold issued pursuant to this part or, within 90 days from the receipt of funds pursuant to a levy or notice to withhold, order the return of any amount up to one thousand five hundred dollars ($1,500) of moneys received, upon his or her finding that the levy or notice to withhold threatens the health or welfare of the feepayer or his or her spouse and dependents or family.

(c) The board shall not sell any seized property until it has first notified the feepayer in writing of the exemptions from levy under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure.

(d) This section shall not apply to the seizure of any property as a result of a jeopardy assessment.

(Amended by Stats. 1995, Ch. 555, Sec. 62. Effective January 1, 1996.)



45868.5

(a) Except in any case where the board finds collection of the tax to be in jeopardy, if any property has been levied upon, the property or the proceeds from the sale of the property shall be returned to the taxpayer if the board determines any one of the following:

(1) The levy on the property was not in accordance with the law.

(2) The taxpayer has entered into and is in compliance with an installment payment agreement pursuant to Section 45609 to satisfy the tax liability for which the levy was imposed, unless that or another agreement allows for the levy.

(3) The return of the property will facilitate the collection of the tax liability or will be in the best interest of the state and the taxpayer.

(b) Property returned under paragraphs (1) and (2) of subdivision (a) is subject to the provisions of Section 45870.

(Added by Stats. 1999, Ch. 929, Sec. 57. Effective January 1, 2000.)



45869

Exemptions from levy under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure shall be adjusted for purposes of enforcing the collection of debts under this part to reflect changes in the California Consumer Price Index whenever the change is more than 5 percent higher than any previous adjustment.

(Amended by Stats. 1993, Ch. 589, Sec. 172. Effective January 1, 1994.)



45870

(a) A feepayer may file a claim with the board for reimbursement of bank charges and any other reasonable third-party check charge fees incurred by the feepayer as the direct result of an erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action by the board. Bank and third-party charges include a financial institution s or third party s customary charge for complying with the levy or notice to withhold instructions and reasonable charges for overdrafts that are a direct consequence of the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action. The charges are those paid by the feepayer and not waived or reimbursed by the financial institution or third party. Each claimant applying for reimbursement shall file a claim with the board that shall be in a form as may be prescribed by the board. In order for the board to grant a claim, the board shall determine that both of the following conditions have been satisfied:

(1) The erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action was caused by board error.

(2) Prior to the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action, the feepayer responded to all contacts by the board and provided the board with any requested information or documentation sufficient to establish the feepayer s position. This provision may be waived by the board for reasonable cause.

(b) Claims pursuant to this section shall be filed within 90 days from the date the bank and third-party charges were incurred by the feepayer. Within 30 days from the date the claim is received, the board shall respond to the claim. If the board denies the claim, the feepayer shall be notified in writing of the reason or reasons for the denial of the claim.

(Amended by Stats. 2013, Ch. 253, Sec. 8. Effective January 1, 2014.)



45871

(a) At least 30 days prior to the filing or recording of liens under Chapter 14 (commencing with Section 7150) or Chapter 14.5 (commencing with Section 7220) of Division 7 of Title 1 of the Government Code, the board shall mail to the fee payer a preliminary notice. The notice shall specify the statutory authority of the board for filing or recording the lien, indicate the earliest date on which the lien may be filed or recorded, and state the remedies available to the fee payer to prevent the filing or recording of the lien. In the event fee liens are filed for the same liability in multiple counties, only one preliminary notice shall be sent.

(b) The preliminary notice required by this section shall not be required with respect to jeopardy determinations issued under Article 4 (commencing with Section 45351) of Chapter 3.

(c) If the board determines that the filing of a lien was in error, it shall mail a release to the fee payer and the entity recording the lien as soon as possible, but no later than seven days, after this determination and receipt of lien recording information. The release shall contain a statement that the lien was filed in error. In the event the erroneous lien is obstructing a lawful transaction, the board shall immediately issue a release of lien to the fee payer and the entity recording the lien.

(d) When the board releases a lien that has been erroneously filed, notice of that release shall be mailed to the fee payer and, upon the request of the fee payer, a copy of the release shall be mailed to the major credit reporting companies in the county where the lien was filed.

(e) The board may release or subordinate a lien if the board determines that the release or subordination will facilitate the collection of the fee liability or will be in the best interest of the state and the fee payer.

(Amended by Stats. 1999, Ch. 929, Sec. 58. Effective January 1, 2000.)



45872

(a) If any officer or employee of the board recklessly disregards board-published procedures, a fee payer aggrieved by that action or omission may bring an action for damages against the State of California in superior court.

(b) In any action brought under subdivision (a), upon finding of liability on the part of the State of California, the state shall be liable to the plaintiff in an amount equal to the sum of all of the following:

(1) Actual and direct monetary damages sustained by the plaintiff as a result of the actions or omissions.

(2) Reasonable litigation costs, including any of the following:

(A) Reasonable court costs.

(B) Prevailing market rates for the kind or quality of services furnished in connection with any of the following:

(i) The reasonable expenses of expert witnesses in connection with the civil proceeding, except that no expert witness shall be compensated at a rate in excess of the highest rate of compensation for expert witnesses paid by the State of California.

(ii) The reasonable cost of any study, analysis, engineering report, test, or project that is found by the court to be necessary for the preparation of the party s case.

(iii) Reasonable fees paid or incurred for the services of attorneys in connection with the civil proceeding, except that those fees shall not be in excess of seventy-five dollars ($75) per hour unless the court determines that an increase in the cost of living or a special factor, such as the limited availability of qualified attorneys for the proceeding, justifies a higher rate.

(c) In the awarding of damages under subdivision (b), the court shall take into consideration the negligence or omissions, if any, on the part of the plaintiff that contributed to the damages.

(d) Whenever it appears to the court that the fee payer s position in the proceeding brought under subdivision (a) is frivolous, the court may impose a penalty against the plaintiff in an amount not to exceed ten thousand dollars ($10,000). A penalty so imposed shall be paid upon notice and demand from the board and shall be collected as a tax imposed under this part.

(Amended by Stats. 2006, Ch. 538, Sec. 634. Effective January 1, 2007.)









CHAPTER 7. Disposition of Proceeds

45901

All fees, interest, and penalties imposed and all amounts of fee required to be paid to the state pursuant to Section 45051 shall be paid to the board in the form of remittances payable to the State Board of Equalization of the State of California. The board shall transmit the payments in the following manner:

(a) The payments from the fees paid pursuant to paragraph (1) of subdivision (b) of Section 48000 of the Public Resources Code and related interest and penalties shall be transmitted to the Treasurer for deposit in the Integrated Waste Management Account in the Integrated Waste Management Fund.

(b) The payments from the fees paid pursuant to paragraph (2) of subdivision (b) of Section 48000 of the Public Resources Code and related interest and penalties shall be transmitted to the State Solid Waste Postclosure and Corrective Action Trust Fund.

(Amended by Stats. 2009, Ch. 318, Sec. 5. Effective January 1, 2010.)






CHAPTER 8. Violations

45951

Any person who refuses to furnish any return or report required to be made, or who refuses to furnish a supplemental return or other data required by the board, is guilty of a misdemeanor and subject to a fine not to exceed five hundred dollars ($500) for each offense.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45952

Any person who knowingly or willfully files a false return or report with the board, and any person who refuses to permit the board or any of its representatives to make any inspection or examination for which provision is made in this part, or who fails to keep any records as prescribed by the board, or who fails to preserve the records for the inspection of the board for such time as the board deems necessary, or who alters, cancels, or obliterates entries in the records for the purpose of falsifying the records is guilty of a misdemeanor and shall be punished by a fine of not less than one hundred dollars ($100) or more than one thousand dollars ($1,000), by imprisonment in the county jail for not less than one month or more than six months, or by both.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45953

Any person who willfully evades or attempts in any manner to evade or defeat the payment of the fee imposed by this part is guilty of a felony.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45954

Every person convicted for a violation of any provision of this part for which another penalty or punishment is not specifically provided for in this part is guilty of a misdemeanor and shall be punished by a fine of not more than five hundred dollars ($500), by imprisonment in the county jail for not more than six months, or by both.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45955

Every person convicted of a felony for a violation of any provision of this part for which another punishment is not specifically provided for in this part shall be punished by a fine of not more than five thousand dollars ($5,000), by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both that fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 586. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



45956

Any prosecution for violation of any provision of this part shall be instituted within three years after the commission of the offense.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)






CHAPTER 9. Disclosure of Information

45981

(a) The board shall provide any information obtained under this part to the Department of Resources Recycling and Recovery.

(b) The Department of Resources Recycling and Recovery and the board may utilize any information obtained pursuant to this part to develop data on the generation or disposal of solid waste within the state. Notwithstanding any other provision of this chapter, the Department of Resources Recycling and Recovery may make waste generation and disposal data available to the public.

(Amended by Stats. 2010, Ch. 654, Sec. 26. Effective January 1, 2011.)



45982

Neither the Department of Resources Recycling and Recovery, nor any person having an administrative duty under Part 9 (commencing with Section 15600) of Division 3 of Title 2 of the Government Code shall disclose the business affairs, operations, or any other proprietary information pertaining to a fee payer, except a fee payer which is a public agency, which was submitted to the board in a report or return required by this part, or permit any report or copy thereof or any book containing any abstract or particulars thereof to be seen or examined by any person not expressly authorized by Section 45981 or this section. However, the Governor may, by general or special order, authorize examination of the records maintained by the board under this part by other state officers, by officers of another state, by the federal government if a reciprocal arrangement exists, or by any other person. The information so obtained pursuant to the order of the Governor shall not be made public except to the extent and in the manner that the order may authorize that it be made public.

(Amended by Stats. 2010, Ch. 654, Sec. 27. Effective January 1, 2011.)



45983

Notwithstanding Section 45982, the successors, receivers, trustees, executors, administrators, assignees, and guarantors, if directly interested, may be given information regarding the determination of any unpaid fee or the amount of fees, interest, or penalties required to be collected or assessed.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)



45984

Nothing in this chapter limits or increases public access to information on any aspect of solid waste generation or disposal collected pursuant to other state or local laws, regulations, or ordinances.

(Added by Stats. 1987, Ch. 1319, Sec. 6. Effective September 28, 1987.)









PART 24. OIL SPILL RESPONSE, PREVENTION, AND ADMINISTRATION FEES

CHAPTER 1. General Provisions and Definitions

46001

This part shall be known and may be cited as the Oil Spill Response, Prevention, and Administration Fees Law.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46001.5

(a) The board may adopt regulations relating to the administration and enforcement of this part pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(b) An emergency regulation adopted pursuant to amendments made to this part by Senate Bill 861 of the 2013 14 Regular Session shall be deemed an emergency and necessary to avoid serious harm to the public peace, health, safety, or general welfare for the purposes of Sections 11346.1 and 11349.6 of the Government Code, and the board is hereby exempt from the requirement that it describe facts showing the need for immediate action and from review by the Office of Administrative Law.

(Added by Stats. 2014, Ch. 35, Sec. 157. Effective June 20, 2014.)



46002

The collection and administration of the fees referred to in Sections 46051 and 46052 shall be governed by the definitions contained in Chapter 7.4 (commencing with Section 8670.1) of Division 1 of Title 2 of the Government Code and this part.

(Amended by Stats. 2014, Ch. 35, Sec. 158. Effective June 20, 2014.)



46003

Except where the context otherwise requires, the definitions contained in this chapter govern the construction of this part.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46004

The provisions of this part, insofar as they are substantially the same as existing provisions of law relating to the same subject matter, shall be construed as restatements and continuations and not as new enactments.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46005

Any action or proceeding commenced before this part takes effect, or any right accrued, is not affected by this part, but all procedures taken shall conform to the provisions on this part as far as possible.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46006

Administrator means the person appointed by the Governor pursuant to Section 8670.4 of the Government Code to implement the Lempert-Keene-Seastrand Oil Spill Prevention and Response Act (Chapter 7.4 (commencing with Section 8670.1) of Division 1 of Title 2 of the Government Code).

(Amended by Stats. 2014, Ch. 35, Sec. 159. Effective June 20, 2014.)



46007

Barges means vessels that carry oil in commercial quantities as cargo but are not equipped with a means of self-propulsion.

(Amended by Stats. 2014, Ch. 35, Sec. 160. Effective June 20, 2014.)



46009

Board means the State Board of Equalization.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46010

Crude oil means petroleum in an unrefined or natural state, including condensate and natural gasoline, and including substances that enhance, cut, thin, or reduce viscosity.

(Amended by Stats. 2014, Ch. 35, Sec. 162. Effective June 20, 2014.)



46011

(a) Facility means any of the following located in state waters or located where an oil spill may impact state waters:

(1) A building, structure, installation, or equipment used in oil exploration, oil well drilling operations, oil production, oil refining, oil storage, oil gathering, oil processing, oil transfer, oil distribution, or oil transportation.

(2) A marine terminal.

(3) A pipeline that transports oil.

(4) A railroad that transports oil as cargo.

(5) A drill ship, semisubmersible drilling platform, jack-up type drilling rig, or any other floating or temporary drilling platform.

(b) Facility does not include any of the following:

(1) A vessel, except a vessel located and used for any purpose described in paragraph (5) of subdivision (a).

(2) An owner or operator subject to Chapter 6.67 (commencing with Section 25270) of or Chapter 6.75 (commencing with Section 25299.10) of Division 20 of the Health and Safety Code.

(3) Operations on a farm, nursery, logging site, or construction site that are either of the following:

(A) Do not exceed 20,000 gallons in a single storage tank.

(B) Have a useable tank storage capacity not exceeding 75,000 gallons.

(4) A small craft refueling dock.

(Repealed and added by Stats. 2014, Ch. 35, Sec. 164. Effective June 20, 2014.)



46012

Designated amount means an amount equal to one hundred nine million seven hundred fifty thousand dollars ($109,750,000), subject to the following:

(a) Fifty-four million eight hundred seventy-five thousand dollars ($54,875,000) shall be retained in the Oil Spill Response Trust Fund as cash.

(b) Fifty-four million eight hundred seventy-five thousand dollars ($54,875,000) shall be accessible in the Oil Spill Response Trust Fund in the form of financial security obtained by the Treasurer.

(Amended by Stats. 1996, Ch. 362, Sec. 14. Effective January 1, 1997.)



46013

Feepayer means any person liable for the payment of a fee imposed by either Section 8670.40 or 8670.48 of the Government Code.

(Amended by Stats. 2014, Ch. 35, Sec. 165. Effective June 20, 2014.)



46017

Marine terminal means any facility used for transferring crude oil or petroleum products to or from tankers or barges. For purposes of this part, a marine terminal includes all piping not integrally connected to a tank facility as defined in subdivision (n) of Section 25270.2 of the Health and Safety Code.

(Amended by Stats. 2014, Ch. 35, Sec. 169. Effective June 20, 2014.)



46018

Oil means any kind of petroleum, liquid hydrocarbons, or petroleum products or any fraction or residues therefrom, including, but not limited to, crude oil, bunker fuel, gasoline, diesel fuel, aviation fuel, oil sludge, oil refuse, oil mixed with waste, and liquid distillates from unprocessed natural gas.

(Repealed and added by Stats. 2014, Ch. 35, Sec. 171. Effective June 20, 2014.)



46020

Person means any individual, trust, firm, joint stock company, or corporation, including, but not limited to, a government corporation, partnership, limited liability company, and association. Person also includes any city, county, city and county, district, and the state or any department or agency thereof, and the federal government, or any department or agency thereof, to the extent permitted by law.

(Amended by Stats. 1994, Ch. 1200, Sec. 76. Effective September 30, 1994.)



46021

Petroleum products means any liquid hydrocarbon at atmospheric temperature and pressure that is the product of the fractionation, distillation, or other refining or processing of crude oil and that is used as, useable as, or may be refined as, a fuel or fuel blendstock, including, but not limited to, gasoline, diesel fuel, aviation fuel, bunker fuel, and alcohol fuels containing petroleum products.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46022

Pipeline means any pipeline used at any time to transport crude oil or petroleum products.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46023

Refinery means a facility that refines crude oil, including condensate and natural gasoline, into petroleum products, lubricating oils, coke, or asphalt.

(Amended by Stats. 2014, Ch. 35, Sec. 173. Effective June 20, 2014.)



46027

State waters or waters of the state means any surface water, including saline waters, marine waters, and freshwaters, within the boundaries of the state but does not include groundwater.

(Repealed and added by Stats. 2014, Ch. 35, Sec. 177. Effective June 20, 2014.)



46028

Tanker means a self-propelled vessel that is constructed or adapted for the carriage of oil in bulk or in commercial quantities as cargo.

(Amended by Stats. 2014, Ch. 35, Sec. 178. Effective June 20, 2014.)



46029

Vessel means a tanker or barge as defined in this chapter.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)






CHAPTER 2. Oil Spill Prevention and Administration Fee and Oil Spill Response Fee

ARTICLE 1. Imposition of Fee

46051

The fee imposed pursuant to Section 8670.40 of the Government Code shall be administered and collected by the board in accordance with this part.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46052

The fee imposed pursuant to Section 8670.48 of the Government Code shall be administered and collected by the board in accordance with this part.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46053

Any fees collected from an owner of crude oil or petroleum products pursuant to Section 46051 or 46052 which have not been remitted to the board shall be deemed a debt owed to the State of California by the person required to collect and remit fees.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46054

(a) The board shall notify the feepayers that, as of the first of the month following the notification, no fee shall be imposed whenever the administrator, in consultation with the board, and with the approval of the Treasurer, determines that the amount in the Oil Spill Response Trust Fund, collected pursuant to Section 46052, is equal to the amount specified in subdivision (a) of Section 46012, and the collection of the fee is not required for any of the following purposes:

(1) The purposes specified in subdivision (k) of Section 8670.48 of the Government Code.

(2) To repay any draw on a financial security obtained by the Treasurer pursuant to subdivision (o) of Section 8670.48 of the Government Code, including any principal, interest, premium, fees, charges, or costs of any kind incurred in connection with that financial security.

(3) To repay any borrowing by the Treasurer pursuant to Article 7.5 (commencing with Section 8670.53.1) of Chapter 7.4 of Division 1 of Title 2 of the Government Code, including any principal, interest, premium, fees, charges, or costs of any kind incurred in connection with that borrowing.

(b) Whenever the fee has ceased to be imposed in accordance with subdivision (a), the administrator may direct the board to resume collection of the fee, if the administrator, in consultation with the board, pursuant to paragraph (1) of subdivision (f) of Section 8670.48 of the Government Code, makes one of the following determinations:

(1) The amount in the Oil Spill Response Trust Fund is less than or equal to 95 percent of the amount specified in subdivision (a) of Section 46012.

(2) Additional money is required for the purposes specified in subdivision (k) of Section 8670.48 of the Government Code.

(3) That revenue is necessary to repay any draw on a financial security obtained by the Treasurer pursuant to subdivision (o) of Section 8670.48 of the Government Code or any borrowing by the Treasurer pursuant to Article 7.5 (commencing with Section 8670.53.1) of the Government Code, including any principal, interest, premium, fees, charges, or costs of any kind incurred in connection with those borrowings or that financial security.

(c) If the administrator directs the board to resume collection of the fee, the board shall notify the feepayers, upon the first of the month following the notification, that the fee will be imposed.

(Amended by Stats. 2007, Ch. 373, Sec. 19. Effective October 10, 2007.)






ARTICLE 2. Registration

46101

Every person who operates a refinery in this state, a marine terminal in waters of the state, or operates a pipeline to transport crude oil or petroleum products out of the state shall register with the board.

(Amended by Stats. 2014, Ch. 35, Sec. 179. Effective June 20, 2014.)









CHAPTER 3. Determinations

ARTICLE 1. Returns and Payments

46151

(a) The fees collected and administered under Sections 46051 and 46052 are due and payable to the board monthly on or before the 25th day of the calendar month following the monthly period for which the fee is due. Each feepayer, on or before the 25th day of the month following each monthly period, shall make out a return in the form as prescribed by the board, which may include, but not be limited to, electronic media for the preceding monthly period, in the form as prescribed by the board, showing the information required to be reported by Sections 8670.40 and 8670.48 of the Government Code and any other information that the board determines to be necessary to carry out this part. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(b) The feepayer shall deliver the return, together with a remittance of the amount of fee due, if any, to the office of the board on or before the 25th day of the month following the monthly period for which the fee is due.

(c) In addition to the returns due pursuant to subdivision (a), each feepayer shall provide an annual information return, in the form as prescribed by the board, which may include, but not be limited to, electronic media showing the information required to be reported by Section 8670.48 of the Government Code and any other information that the board determines to be necessary to carry out this part. The feepayer shall deliver the return containing the required information for the preceding calendar year to the office of the board on or before February 1st of each year. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(Amended by Stats. 2002, Ch. 459, Sec. 30. Effective January 1, 2003.)



46152

The board, if it determines it necessary in order to facilitate the administration of this part, may require returns and payments specified under Section 46151 to be made for periods other than monthly.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46153

(a) The board, for good cause, may extend, for a period not to exceed one month, the time for making any return or paying any amount required to be paid under this part. The extension may be granted at any time if a request for the extension is filed with the board within or prior to the period for which the extension may be granted.

(b) Any person to whom an extension is granted shall pay, in addition to the fee, interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5 from the date on which the fee would have been due without the extension until the date of payment.

(Amended by Stats. 1993, Ch. 589, Sec. 175. Effective January 1, 1994.)



46154

(a) Any person who fails to pay any fee to the state or any amount of fee required to be collected and paid to the state, except amounts of determinations made by the board under Article 2 (commencing with Section 46201) or Article 3 (commencing with Section 46251), within the time required shall pay a penalty of 10 percent of the fee or amount of fee, in addition to the fee or amount of fee, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the fee or the amount of fee required to be collected became due and payable to the state until the date of payment.

(b) Any feepayer who fails to file a return in accordance with the due date set forth in subdivision (a) of Section 46151 or the due date established by the board in accordance with Section 46152, shall pay a penalty of 10 percent of the amount of the fee with respect to the period for which the return is required.

(c) The penalties imposed by this section shall be limited to a maximum of 10 percent of the fee for which the return is required for any one return.

(Amended by Stats. 2000, Ch. 923, Sec. 54. Effective January 1, 2001.)



46154.1

If the information return pursuant to subdivision (c) of Section 46151 is not filed within the time prescribed, a penalty of five hundred dollars ($500) shall be assessed.

(Added by Stats. 2000, Ch. 923, Sec. 54.5. Effective January 1, 2001.)



46154.5

(a) If the board finds, taking into account all facts and circumstances, that it is inequitable to compute interest at the modified adjusted rate per month or fraction thereof, as defined in subdivision (b) of Section 6591.5, interest shall be computed at the modified adjusted daily rate from the date on which the fee was due until the date of payment, if all of the following occur:

(1) The payment of the fee was made one business day after the date the fee was due.

(2) The person was granted relief from all penalties that applied to that fee payment.

(3) The person files a request for an oral hearing before the board.

(b) For purposes of this section, modified adjusted daily rate means the modified adjusted rate per annum as defined in subdivision (a) of Section 6591.5 determined on a daily basis by dividing the modified adjusted rate per annum by 365.

(c) For purposes of this section, board means the members of the State Board of Equalization meeting as a public body.

(d) For purposes of this section, business day means any day other than a Saturday, Sunday, or any day designated as a state holiday.

(e) This section shall not apply to any payment made pursuant to a deficiency determination, a determination where no return has been filed, or a jeopardy determination issued by the board.

(f) This section shall only apply to electronic payments of fees.

(g) This section shall be operative only until January 1, 2016.

(Added by Stats. 2010, Ch. 316, Sec. 12. Effective January 1, 2011. Inoperative January 1, 2016, by its own provisions.)



46156

(a) If the board finds that a person s failure to make a timely return or payment is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the penalty provided by Sections 46154, 46154.1, 46160, 46251, and 46356.

(b) Except as provided in subdivision (c) any person seeking to be relieved of the penalty shall file with the board a statement, under penalty of perjury, setting forth the facts upon which he or she bases his or her claim for relief.

(c) The board shall establish criteria that provide for efficient resolution of requests for relief pursuant to this section.

(Amended by Stats. 2004, Ch. 527, Sec. 9. Effective January 1, 2005.)



46157

(a) If the board finds that a person s failure to make a timely return or payment was due to a disaster, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the interest provided by Sections 46153, 46154, 46160, and 46253.

(b) Any person seeking to be relieved of the interest shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Amended by Stats. 2000, Ch. 923, Sec. 57. Effective January 1, 2001.)



46157.5

(a) The board, in its discretion, may relieve all or any part of the interest imposed on a person by this part where the failure to pay fees is due in whole or in part to an unreasonable error or delay by an employee of the board acting in his or her official capacity.

(b) For purposes of this section, an error or delay shall be deemed to have occurred only if no significant aspect of the error or delay is attributable to an act of, or a failure to act by, the feepayer.

(c) Any person seeking relief under this section shall file with the board a statement under penalty of perjury setting forth the facts on which the claim for relief is based and any other information which the board may require.

(d) The board may grant relief only for interest imposed on fee liabilities that arise during fee periods commencing on or after January 1, 2000.

(Amended by Stats. 2001, Ch. 251, Sec. 33. Effective January 1, 2002.)



46158

(a) If the board finds that a person s failure to make a timely report or payment is due to the person s reasonable reliance on written advice from the board, the person may be relieved of the fees imposed or administered under this part and any penalty or interest added thereto.

(b) For purposes of this section, a person s failure to make a timely report or payment shall be considered to be due to reasonable reliance on written advice from the board, only if the board finds that all of the following conditions are satisfied:

(1) The person requested in writing that the board advise him or her whether a particular activity or transaction is subject to the fee under this part. The specific facts and circumstances of the activity or transaction shall be fully described in the request.

(2) The board responded in writing to the person regarding the written request for advice, stating whether or not the described activity or transaction is subject to the fee, or stating the conditions under which the activity or transaction is subject to the fee.

(3) The liability for fees applied to a particular activity or transaction which occurred before either of the following:

(A) Before the board rescinded or modified the advice so given, by sending written notice to the person of the rescinded or modified advice.

(B) Before a change in statutory or constitutional law, a change in the board s regulations, or a final decision of a court, which renders the board s earlier written advice no longer valid.

(c) Any person seeking relief under this section shall file with the board all of the following:

(1) A copy of the person s written request to the board and a copy of the board s written advice.

(2) A statement under penalty of perjury setting forth the facts on which the claim for relief is based.

(3) Any other information which the board may require.

(d) Only the person making the written request shall be entitled to rely on the board s written advice to that person.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46159

(a) Under regulations prescribed by the board, if:

(1) A fee liability under this part was understated by a failure to file a return required to be filed under this part, by the omission of an amount properly includable therein, or by erroneous deductions or credits claimed on a return, and the understatement of the fee liability is attributable to one spouse; or any amount of the fee reported on a return was unpaid and the nonpayment of the reported fee liability is attributable to one spouse.

(2) The other spouse establishes that he or she did not know of, and had no reason to know of, that understatement or nonpayment.

(3) Taking into account whether or not the other spouse significantly benefited directly or indirectly from the understatement or the nonpayment and taking into account all other facts and circumstances, it is inequitable to hold the other spouse liable for the deficiency in fee attributable to that understatement or nonpayment,

then the other spouse shall be relieved of liability for the fee (including interest, penalties, and other amounts) to the extent that the liability is attributable to that understatement or nonpayment of the fee.

(b) For purposes of this section, the determination of the spouse to whom items of understatement or nonpayment are attributable shall be made without regard to community property laws.

(c) This section shall apply to all calendar months subject to the provisions of this part, but shall not apply to any calendar month that is more than five years from the final date on the board-issued determination, five years from the return due date for nonpayment on a return, or one year from the first contact with the spouse making a claim under this section; or that has been closed by res judicata, whichever is later.

(d) For purposes of paragraph (2) of subdivision (a), reason to know means whether or not a reasonably prudent person would have had reason to know of the understatement or nonpayment.

(e) For purposes of this section, with respect to a failure to file a return or an omission of an item from the return, attributable to one spouse may be determined by whether a spouse rendered substantial service as an operator of a marine terminal, a pipeline, or a refinery engaged in activities subject to fees under this part to which the understatement is attributable. If neither spouse rendered substantial services as an operator, then the attribution of applicable items of understatement shall be treated as community property. An erroneous deduction or credit shall be attributable to the spouse who caused that deduction or credit to be entered on the return.

(f) Under procedures prescribed by the board, if, taking into account all the facts and circumstances, it is inequitable to hold the other spouse liable for any unpaid fee or any deficiency (or any portion of either) attributable to any item for which relief is not available under subdivision (a), the board may relieve the other spouse of that liability.

(g) For purposes of this section, registered domestic partners, as defined in Section 297 of the Family Code, have the same rights, protections, and benefits as provided by this section, and are subject to the same responsibilities, obligations, and duties as imposed by this section, as are granted to and imposed upon spouses.

(h) The relief provided by this section shall apply retroactively to liabilities arising prior to the effective date of this section.

(Added by Stats. 2007, Ch. 342, Sec. 53. Effective January 1, 2008. Section applicable retroactively as prescribed in subd. (h) and clarified in Sec. 60 of Ch. 342.)






ARTICLE 1.1. Payment by Electronic Funds Transfer

46160

(a) Any person whose estimated fee liability under this part averages twenty thousand dollars ($20,000) or more per month, as determined by the board pursuant to methods of calculation prescribed by the board, shall remit amounts due by an electronic funds transfer under procedures prescribed by the board.

(b) Any person whose estimated fee liability under this part averages less than twenty thousand dollars ($20,000) per month may elect to remit amounts due by electronic funds transfer with the approval of the board.

(c) Any person remitting amounts due pursuant to subdivision (a) or (b) shall perform electronic funds transfer in compliance with the due dates set forth in Article 1 (commencing with Section 46151). Payment is deemed complete on the date the electronic funds transfer is initiated if settlement to the state s demand account occurs on or before the banking day following the date the transfer is initiated. If settlement to the state s demand account does not occur on or before the banking day following the date the transfer is initiated, payment is deemed to occur on the date settlement occurs.

(d) Any person remitting fees by electronic funds transfer shall, on or before the due date of the remittance, file a return for the preceding reporting period in the form and manner prescribed by the board. Any person who fails to timely file the required return shall pay a penalty of 10 percent of the amount of fees with respect to the period for which the return is required.

(e) Any person required to remit fees pursuant to this article who remits those fees by means other than appropriate electronic funds transfer shall pay a penalty of 10 percent of the fees incorrectly remitted.

(f) Any person who fails to pay any fee to the state or any amount of fee required to be collected and paid to the state, except amounts of determinations made by the board under Article 2 (commencing with Section 46201) or Article 3, (commencing with Section 46251), within the time required shall pay a penalty of 10 percent of the fee or amount of fee, in addition to the fee or amount of fee, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the fee or the amount of fee required to be collected became due and payable to the state until the date of payment.

(g) In determining whether a person s estimated fee liability averages twenty thousand dollars ($20,000) or more per month, the board may consider returns filed pursuant to this part and any other information in the board s possession.

(h) The penalties imposed by subdivisions (d), (e), and (f) shall be limited to a maximum of 10 percent of the fees due for any one return. Any person remitting fees by electronic funds transfer shall be subject to the penalties under this section and not Section 46154.

(i) The board shall promulgate regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code for purposes of implementing this section.

(Amended by Stats. 2005, Ch. 519, Sec. 19. Effective October 4, 2005. Operative January 1, 2006, by Sec. 25 of Ch. 519.)



46161

If the board finds that a person s failure to make payment by an appropriate electronic funds transfer in accordance with board procedures is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect, that person shall be relieved of the penalty provided in subdivision (e) of Section 46160. Any person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Added by Stats. 2000, Ch. 923, Sec. 58. Effective January 1, 2001.)



46162

(a) Electronic funds transfer means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephonic instrument, or computer or magnetic tape, so as to order, instruct, or authorize a financial institution to debit or credit an account. Electronic funds transfers shall be accomplished by an automated clearinghouse debit, an automated clearinghouse credit, or by Federal Reserve Wire Transfer (Fedwire).

(b) Automated clearinghouse means any federal reserve bank, or an organization established in agreement with the National Automated Clearing House Association, that operates as a clearinghouse for transmitting or receiving entries between banks or bank accounts and which authorizes an electronic transfer of funds between these banks or bank accounts.

(c) Automated clearinghouse debit means a transaction in which the state, through its designated depository bank, originates an automated clearinghouse transaction debiting the person s bank account and crediting the state s bank account for the amount of the fee. Banking costs incurred for the automated clearinghouse debit transaction shall be paid by the state.

(d) Automated clearinghouse credit means an automated clearinghouse transaction in which the person through his or her own bank, originates an entry crediting the state s bank account and debiting his or her own bank account. Banking costs incurred for the automated clearinghouse credit transaction charged to the state shall be paid by the person originating the credit.

(e) Fedwire transfer means any transaction originated by a person and utilizing the national electronic payment system to transfer funds through the federal reserve banks, when that person debits his or her own bank account and credits the state s bank account. Electronic funds transfers pursuant to Section 46160 may be made by Fedwire only if payment cannot, for good cause, be made according to subdivision (a), and the use of Fedwire is preapproved by the board. Banking costs incurred for the Fedwire transaction charged to the person and to the state shall be paid by the person originating the transaction.

(Added by Stats. 2000, Ch. 923, Sec. 58. Effective January 1, 2001.)



46163

(a) Any return, declaration, statement, or other document required to be made under this part that is filed using electronic media shall be filed and authenticated pursuant to any method or form the board may prescribe.

(b) Notwithstanding any other law, any return declaration, statement, or other document otherwise required to be signed that is filed by the taxpayer using electronic media in a form as required by the board shall be deemed to be a signed, valid original document, including upon reproduction to paper form by the board.

(c) Electronic media includes, but is not limited to, computer modem, magnetic media, optical disk, facsimile machine, or telephone.

(Added by Stats. 2002, Ch. 459, Sec. 31. Effective January 1, 2003.)






ARTICLE 2. Deficiency Determinations

46201

(a) If the board is dissatisfied with the return filed or the amount of fee paid to the state by any feepayer, the board may compute and determine the amount to be paid, based upon any information available to it. One or more deficiency determinations may be made of the amount of fee due for one or for more than one period. When a business is discontinued, a determination may be made at any time thereafter, within the period specified in Section 46204, as to liability arising out of that business, irrespective of whether the determination is issued prior to the due date of the liability as otherwise specified in this part. In making a determination, the board may offset overpayments for a period or periods against underpayments for another period or periods and against the interest and penalties on the underpayments.

(b) The amount of fee so determined shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date the amount of the fee, or any portion thereof, became due and payable until the date of payment.

(c) If any part of the deficiency for which a determination of an additional amount due is made is found to have been occasioned by negligence or intentional disregard of this part or regulations adopted pursuant thereto, a penalty of 10 percent of the amount of the determination shall be added, plus interest as provided in subdivision (b).

(d) If any part of the deficiency for which a determination of an additional amount due is made is found to be occasioned by fraud or an intent to evade this part or regulations adopted pursuant thereto, a penalty of 25 percent of the amount of the determination shall be added, plus interest as provided in subdivision (b).

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46202

The board shall give to the feepayer written notice of its determination. The notice shall be placed in a sealed envelope, with postage paid, addressed to the feepayer at his or her address as it appears in the records of the board. The giving of notice shall be deemed complete at the time of the deposit of the notice in a United States Post Office, or a mailbox, subpost office, substation or mail chute, or other facility regularly maintained or provided by the United States Postal Service without extension of time for any reason. In lieu of mailing, a notice may be served personally by delivering to the person to be served, and service shall be deemed complete at the time of delivery. Personal service to a corporation may be made by delivery of a notice to any person designated in the Code of Civil Procedure to be served for the corporation with summons and complaint in a civil action.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46203

Except in the case of fraud, intent to evade this part or regulations adopted pursuant thereto, or failure to make a return, every notice of deficiency determination shall be given within three years after the 25th day of the month following the period for which the return was due or within three years after the return was filed, whichever period expires later. In the case of failure to make a return, the notice of determination shall be mailed within eight years after the date the return was due.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46204

In the case of a deficiency arising under this part during the lifetime of a decedent, a notice of deficiency determination shall be mailed within four months after written request therefor, in the form required by the board, by the fiduciary of the estate or trust or by any other person liable for the fee or any portion thereof.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46205

If before the expiration of the time prescribed in Section 46203 for the mailing of a notice of deficiency determination the feepayer has consented in writing to the mailing of the notice after that time, the notice may be mailed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)






ARTICLE 3. Determinations If No Return Made

46251

If any feepayer fails to make a return, the board shall make an estimate of the amount of fee to be paid. The estimate shall be made for the period or periods in respect to which the person failed to make a return and shall be based upon any information which is in the board s possession or may come into its possession. Upon the basis of this estimate, the board shall compute and determine the amount of fee or other amount required to be paid to the state, adding to the sum thus arrived at a penalty equal to 10 percent thereof. One or more determinations may be made for one or more than one period. When a business is discontinued, a determination may be made at any time thereafter, within the periods specified in Section 46203, as to liability arising out of that business, irrespective of whether the determination is issued prior to the due date of the liability as otherwise specified in this part.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46252

In making a determination, the board may offset overpayments for a period or periods, together with interest on the overpayments, against underpayments for another period or periods, against penalties, and against the interest on the underpayments.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46253

The amount of the determination, exclusive of penalties, shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from date the amount of the fee, or any portion thereof, became due and payable until the date of payment.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46254

If the failure of any person to file a return is due to fraud or an intent to evade this part or regulations adopted pursuant thereto, a penalty of 25 percent of the amount required to be paid by the person, exclusive of penalties, shall be added thereto in addition to the 10 percent penalty provided in Section 46251.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46255

Promptly after making its determination, the board shall give to the person written notice of the estimate, determination, and penalty, the notice to be served personally or by mail in the manner prescribed for service of notice of a deficiency determination.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)






ARTICLE 4. Jeopardy Determinations

46301

If the board believes that the collection of any amount of fee will be jeopardized by delay, it shall thereupon make a determination of the amount of fee due, noting that fact upon the determination, and the amount of fee shall be immediately due and payable. If the amount of the fee, interest, and penalty specified in the jeopardy determination is not paid, or a petition for redetermination is not filed, within 10 days after the service upon the taxpayer of notice of the determination, the determination becomes final, and the delinquency penalty and interest provided in Section 46154 shall attach to the amount of fee specified therein.

(Amended by Stats. 2004, Ch. 527, Sec. 10. Effective January 1, 2005.)



46302

The feepayer against whom a jeopardy determination is made may file a petition for the redetermination thereof, pursuant to Article 5 (commencing with Section 46351), with the board within 10 days after the service upon the feepayer of notice of the determination, but he or she shall, within the 10-day period, deposit with the board such security as it determines to be necessary to ensure compliance with this part. The security may be sold by the board at public sale if it becomes necessary in order to recover any amount due under this part. Notice of the sale may be served upon the person who deposited the security personally or by mail in the same manner as prescribed for service of notice by Section 46202. Upon any such sale, the surplus, if any, above the amount due under this part shall be returned to the person who deposited the security.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46303

(a) In accordance with such rules and regulations as the board may prescribe, the person against whom a jeopardy determination is made may apply for an administrative hearing for one or more of the following purposes:

(1) To establish that the determination is excessive.

(2) To establish that the sale of property that may be seized after issuance of the jeopardy determination, or any part thereof, shall be delayed pending the administrative hearing because the sale would result in irreparable injury to the person.

(3) To request the release of all or a part of the property to the person.

(4) To request a stay of collection activities.

(b) The application shall be filed within 30 days after service of the notice of jeopardy determination and shall be in writing and state the specific factual and legal grounds upon which it is founded. The person shall not be required to post any security in order to file the application and to obtain the hearing. However, if the person does not deposit, within the 10-day period prescribed in Section 46302, such security as the board may determine to be necessary to ensure compliance with this part, the filing of the application shall not operate as a stay of collection activities, except the sale of property seized after issuance of the jeopardy determination. Upon a showing of good cause for failure to file a timely application for administrative hearing, the board may allow a filing of the application and grant the person an administrative hearing. The filing of an application pursuant to this section shall not affect the provisions of Section 46301 relating to the finality date of the determination or to penalty or interest.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)






ARTICLE 5. Redeterminations

46351

Any person from whom an amount is determined to be due under Article 2 (commencing with Section 46201) or Article 3 (commencing with Section 46251), or any person directly interested, may petition for a redetermination thereof within 30 days after service upon him or her of notice of the determination. If a petition for redetermination is not filed within the 30-day period, the amount determined to be due becomes final at the expiration thereof.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46352

Every petition for redetermination shall be in writing and shall state the specific grounds upon which the petition is founded. The petition may be amended to state additional grounds at any time prior to the date on which the board issues its order or decision upon the petition for redetermination.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46353

If a petition for redetermination is filed within the 30-day period, the board shall reconsider the amount determined to be due, and, if the person has so requested in his or her petition, the board shall grant him or her an oral hearing and shall give him or her 10 days notice of the time and place of the hearing. The board may continue the hearing from time to time as may be necessary.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46354

The board may decrease or increase the amount of the determination before it becomes final, but the amount may be increased only if a claim for the increase is asserted by the board at or before the hearing. Unless the penalty imposed by subdivision (d) of Section 46201 or Section 46254 applies to the amount of the determination as originally made or as increased, the claim for increase shall be asserted within eight years after the date the amount of fee for the period for which the increase is asserted was due.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46355

The order or decision of the board upon a petition for redetermination shall become final 30 days after service upon the petitioner of notice thereof.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46356

All amounts determined to be due by the board under Article 2 (commencing with Section 46201) or Article 3 (commencing with Section 46251) are due and payable at the time they become final, and, if not paid when due and payable, a penalty of 10 percent of the amount determined to be due shall be added to the amount due and payable.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46357

Any notice required by this article shall be served personally or by mail in the same manner as prescribed for service of notice by Section 46202.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)









CHAPTER 4. Collection of Fee

ARTICLE 1. Security for Fee

46401

(a) The board, whenever it determines it to be necessary to ensure compliance with this part, may require any person subject to this part to place with it such security as the board may determine to be reasonable, taking into account the circumstances of that person. Any security in the form of cash, government bonds, or insured deposits in banks or savings and loan institutions shall be held by the board in trust to be used solely in the manner provided by this section. The board may sell the security at public auction if it becomes necessary to do so in order to recover any fee or any amount required to be collected, including any interest or penalty due. Notice of the sale shall be served upon the person who placed the security personally or by mail.

(b) If service is made by mail, service shall be addressed to the person at his or her address as it appears in the records of the board. Service shall be made at least 30 days prior to the sale in the case of personal service, and at least 40 days prior to the sale in the case of service by mail. Security in the form of a bearer bond issued by the United States or the State of California which has a prevailing market price may, however, be sold by the board at private sale at a price not lower than the prevailing market price thereof. Upon any sale, any surplus above the amounts due shall be returned to the person who placed the security.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46402

If any feepayer is delinquent in the payment of any obligations imposed by this part, or in the event a determination has been made against the feepayer which remains unpaid, the board may, not later than three years after the payment becomes delinquent, or the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, give notice thereof, personally or by first-class mail, to all persons, including any officer or department of the state or any political subdivision or agency of the state, having in their possession or under their control any credits or other personal property belonging to the feepayer, or owing any debts to the feepayer. In the case of any state officer, department, or agency, the notice shall be given to the officer, department, or agency prior to the time it presents the claim of the delinquent taxpayer to the Controller.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46403

After receiving the notice, the person so notified shall neither transfer nor make any other disposition of the credits, other personal property, or debts in their possession or under their control at the time they receive the notice until the board consents to a transfer or disposition or until 60 days elapse after the receipt of the notice, whichever period expires first.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46404

All persons so notified shall immediately, after receipt of the notice, advise the board of all credits, other personal property, or debts in their possession, under their control, or owing by them. If the notice seeks to prevent the transfer or other disposition of a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice, to be effective, shall state the amount, interest, and penalty due from the person and shall be delivered or mailed to the branch or office of the bank at which the deposit is carried at which the credits or personal property is held. Notwithstanding any other provision, with respect to a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice shall only be effective with respect to an amount not in excess of the amount, interest, and penalty due from the person.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46405

If, during the effective period of the notice to withhold, any person so notified makes any transfer or disposition of the property or debts required to be withheld, to the extent of the value of the property or the amount of the debts thus transferred or paid, he or she shall be liable to the state for any indebtedness due under this part from the person with respect to whose obligation the notice was given, if solely by reason of that transfer or disposition, the state is unable to recover the indebtedness of the person with respect to whose obligation the notice was given.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46406

(a) The board may, by notice of levy served personally or by first-class mail, require all persons having in their possession, or under their control, any payments, credits other than payments, or other personal property belonging to a feepayer or other person liable for any amount under this part to withhold from those credits or other personal property the amount of any fee, interest, or penalties due from that feepayer or other person, or the amount of any liability incurred by them under this part, and to transmit the amount withheld to the board at the time it may designate. The notice of levy shall have the same effect as a levy pursuant to a writ of execution except for the continuing effect of the levy, as provided in subdivision (b).

(b) The person served shall continue to withhold pursuant to the notice of levy until the amount specified in the notice, including accrued interest, has been paid in full, until the notice is withdrawn, or until one year from the date the notice is received, whichever occurs first.

(c) The amount required to be withheld is the lesser of the following:

(1) The amount due stated on the notice.

(2) The sum of both of the following:

(A) The amount of the payments, credits other than payments, or personal property described above and under the person s possession or control when the notice of levy is served on the person.

(B) The amount of each payment that becomes due following service of the notice of levy on the person and prior to the expiration of the levy.

(d) For the purposes of this section, the term payments does not include earnings as that term is defined in subdivision (a) of Section 706.011 of the Code of Civil Procedure or funds in a deposit account as defined in paragraph (29) of subdivision (a) of Section 9102 of the Commercial Code. The term payments does include any of the following:

(1) Payments due for services of independent contractors, dividends, rents, royalties, residuals, patent rights, or mineral or other natural rights.

(2) Payments or credits due or becoming due periodically as a result of an enforceable obligation to the feepayer or other person liable for the fee.

(3) Any other payments or credits due or becoming due the feepayer or other person liable as the result of written or oral contracts for services or sales whether denominated as wages, salary, commission, bonus, or otherwise.

(e) In the case of a financial institution, to be effective, the notice shall state the amount due from the feepayer and shall be delivered or mailed to the branch or office of the financial institution where the credits or other property is held, unless another branch or office is designated by the financial institution to receive the notice.

(Amended by Stats. 1999, Ch. 991, Sec. 69. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



46407

(a) Notwithstanding Article 7 (commencing with Section 706.151) of Chapter 5 of Title 9 of Part 2 of the Code of Civil Procedure, if the board determines, upon receiving information from a fee payer or other person liable for any amount under this part, that the person s employer withheld earnings for taxes pursuant to Section 46406 and failed to remit the withheld earnings to the board, the employer shall be liable for the amount not remitted. The board s determination shall be based on payroll documents or other substantiating evidence furnished by the person liable for the tax.

(b) Upon its determination, the board shall mail notice to the employer at its last known address that upon failure to remit the withheld earnings to the board within 15 days of the date of its notice to the employer, the employer shall be liable for that amount which was withheld and not remitted.

(c) If the employer fails to remit the amount withheld to the board upon notice, that amount for which the employer is liable shall be determined, collected, and paid as though it were a tax deficiency. The amount may be assessed at any time prior to seven years from the first day that the unremitted amount, in the aggregate, was first withheld. Interest shall accrue on that amount from the first day that the unremitted amount, in the aggregate, was first withheld.

(d) When the determination against the employer is final and due and payable, the person s account shall be immediately credited with an amount equal to that determined amount as though it were a payment received by the board on the first date that the unremitted amount, in the aggregate, was first withheld by the employer.

(e) Collection against the person liable for the tax is stayed for both the following amount and period:

(1) An amount equal to the amount determined by the board under subdivision (a).

(2) The earlier of the time the credit is applied to the person s account pursuant to subdivision (d) or the determination against the employer is withdrawn or revised and the person is notified by the board thereof.

(f) If under this section an amount that was withheld and not remitted to the board is final and due and payable by the employer and credited to the person s account, this remedy shall be the exclusive remedy for the person to recover that amount from the employer.

(g) This section shall apply to determinations made by the board on or after the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 74. Effective January 1, 2001.)






ARTICLE 2. Suit for Fee

46411

The board may bring any legal actions as are necessary to collect any deficiency in the fee required to be paid, and, upon the board s request, the Attorney General shall bring the actions.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46412

In any suit brought to enforce the rights of the state with respect to fees, a certificate by the board showing the delinquency shall be prima facie evidence of the levy of the fee, of the delinquency of the amount of fee, interest, and penalty set forth therein, and of compliance by the board with all provisions of this part in relation to the computation and levy of the fee. In the action, a writ of attachment may be issued in the manner provided by Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)






ARTICLE 3. Judgment for Fee

46421

(a) If any person fails to pay any amount imposed pursuant to this part at the time that it becomes due and payable, the amount thereof, including penalties and interest, together with any costs in addition thereto, shall thereupon be a perfected and enforceable lien. The lien shall be subject to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code.

(b) For the purpose of this section, amounts are due and payable on the following dates:

(1) For amounts disclosed on a return received by the board before the date the return is delinquent, the date the amount would have been due and payable.

(2) For amounts disclosed on a return filed on or after the date the return is delinquent, the date the return is received by the board.

(3) For amounts determined under Section 46301 pertaining to jeopardy assessments, the date the notice of the board s finding is mailed or issued.

(4) For all other amounts, the date the assessment is final.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46422

(a) If the board determines that the amount of fee, interest, and penalties are sufficiently secured by a lien on other property or that the release or subordination of the lien imposed under this article will not jeopardize the collection of the amount of the fee, interest, and penalties, the board may at any time release all or any portion of the property subject to the lien from the lien or may subordinate the lien to other liens and encumbrances.

(b) If the board finds that the liability represented by the lien imposed under this article, including any interest accrued thereon, is legally unenforceable, the board may release the lien.

(c) A certificate by the board to the effect that any property has been released from a lien or that the lien has been subordinated to other liens and encumbrances is conclusive evidence that the property has been released or that the lien has been subordinated as provided in the certificate.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)






ARTICLE 4. Warrant for Collection

46431

At any time within three years after any person is delinquent in the payment of any amount herein required to be paid, or the last recording or filing of a notice of lien under Section 7171 of the Government Code, the board, or its authorized representative, may issue a warrant for the enforcement of any liens and for the collection of any amount required to be paid to the state under this part. The warrant shall be directed to any sheriff or marshal and shall have the same effect as a writ of execution. The warrant shall be levied and sale made pursuant to it in the same manner and with the same effect as a levy of, and sale pursuant to, a writ of execution.

(Amended by Stats. 1996, Ch. 872, Sec. 167. Effective January 1, 1997.)



46432

The board may pay or advance to the sheriff or marshal, the same fees, commissions, and expenses for their services as are provided by law for similar services pursuant to a writ of execution. The board, and not the court, shall approve the fees for publication in a newspaper.

(Amended by Stats. 1996, Ch. 872, Sec. 168. Effective January 1, 1997.)



46433

The fees, commissions, and expenses are the obligation of the person required to pay any amount under this part and may be collected from him or her by virtue of the warrant or in any other manner provided in this part for the collection of the fee.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)






ARTICLE 5. Seizure and Sale

46441

Whenever any feepayer is delinquent in the payment of the fee, the board or its authorized representative may seize any property, real or personal, of the feepayer, and sell at public auction the property seized, or a sufficient portion thereof, to pay the fee due, together with any penalties imposed for the delinquency and all costs that have been incurred on account of the seizure and sale.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46442

(a) Notice of the sale, and the time and place thereof, shall be given to the delinquent feepayer and to all persons who have an interest of record in the property at least 20 days before the date set for the sale in the following manner: The notice shall be personally served or enclosed in an envelope addressed to the feepayer or other person at his or her last known residence or place of business in this state as it appears upon the records of the board, if any, and deposited in the United States registered mail, postage prepaid. The notice shall be published pursuant to Section 6063 of the Government Code in a newspaper of general circulation published in the city in which the property or a part thereof is situated if any part hereof is situated in a city or, if not, in a newspaper of general circulation published in the county in which the property or a part thereof is located. Notice shall also be posted in both of the following manners:

(1) One public place in the city in which the interest in property is to be sold if it is to be sold in a city or, if not to be sold in a city, one public place in the county in which the interest in the property is to be sold.

(2) One conspicuous place on the property.

(b) The notice shall contain a description of the property to be sold, a statement of the amount due, including fees, interest, penalties, and costs, the name of the feepayer, and the further statement that unless the amount due is paid on or before the time fixed in the notice of the sale, the property, or so much thereof as may be necessary, will be sold in accordance with law and the notice.

(Amended by Stats. 2006, Ch. 538, Sec. 635. Effective January 1, 2007.)



46443

At the sale, the property shall be sold by the board, or by its authorized agent, in accordance with law and the notice, and the board shall deliver to the purchaser a bill of sale for the personal property and a deed for any real property sold. The bill of sale or deed vests title in the purchaser subject to a right of redemption as prescribed in the Code of Civil Procedure upon sales of real property on execution. The unsold portion of any property seized may be left at the place of sale at the risk of the feepayer.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46444

If, upon the sale, the moneys received exceed the amount of all fees, penalties, and costs due the state from the feepayer, the board shall return the excess to him or her and obtain his or her receipt. If any person having an interest in or lien upon the property files with the board prior to the sale notice of his or her interest, the board shall withhold any excess pending a determination of the rights of the respective parties to the excess moneys by a court of competent jurisdiction. If for any reason the receipt of the feepayer is not available, the board shall deposit the excess moneys with the Controller, as trustee for the owner, subject to the order of the feepayer, his or her heirs, successors, or assigns.

(Amended by Stats. 1996, Ch. 860, Sec. 21. Effective January 1, 1997.)






ARTICLE 6. Successor Withholding and Liability

46451

If any person liable for any amount under this part sells out his or her business or stock of goods or quits the business, his or her successor or assigns shall withhold from the purchase price an amount sufficient to cover that amount until the former owner produces a receipt from the board showing that it has been paid or a certificate stating that no amount is due.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46452

(a) If the purchaser of a business or stock of goods fails to withhold from the purchase price as required, he or she shall become personally liable for the payment of the amount required to be withheld by him or her to the extent of the purchase price valued in money.

(b) (1) Within 60 days after the latest of the dates specified in paragraph (2), the board shall either issue the certificate or mail notice to the purchaser at his or her address as it appears on the records of the board of the amount that is required to be paid as a condition of issuing the certificate.

(2) For purposes of paragraph (1), the latest of the following dates shall apply:

(A) The date the board receives a written request from the purchaser for a certificate.

(B) The date of the sale of the business or stock of goods.

(C) The date the former owner s records are made available for audit.

(c) Failure of the board to mail the notice referred to in subdivision (b) shall release the purchaser from any further obligation to withhold from the purchase price under this article. The last date upon which the obligation of the successor may be enforced shall be not later than three years after the date the board is notified of the purchase of the business or stock of goods.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46453

The certificate may be issued after the payment of all amounts due under this part, according to the records of the board as of the date of the certificate, or after the payment of the amounts is secured to the satisfaction of the board.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46454

The obligation of the successor shall be enforced by serving a notice of successor liability on the person. The notice shall be served in the manner prescribed for service of a notice of a deficiency determination, not later than three years after the date the board is notified of the purchase of the business or stock of goods. The successor may petition for reconsideration in the manner provided in Article 5 (commencing with Section 46351) of Chapter 3. The notice shall become final and the amount due and payable in the manner provided in that article except that no additional penalty shall apply if not paid when due and payable. This chapter, with respect to the collection of any amount required to be paid under this part, shall apply when the notice becomes final.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)






ARTICLE 7. Miscellaneous

46461

The remedies of the state provided for in this chapter are cumulative, and no action taken by the board or the Attorney General constitutes an election by the state or any of its officers to pursue any remedy to the exclusion of any other remedy for which provision is made in this part.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46462

(a) The amounts required to be paid by any person under this part, together with interest and penalties, shall be satisfied first in any of the following cases:

(1) Whenever the person is insolvent.

(2) Whenever the person makes a voluntary assignment of his or her assets.

(3) Whenever the estate of the person in the hands of executors, administrators, or heirs is insufficient to pay all the debts due from the deceased.

(4) Whenever the estate and effects of an absconding, concealed, or absent person required to pay any amount under this part are levied upon by process of law.

(b) This section does not give the state a preference over a lien or security interest which was recorded or perfected prior to the time when the state records or files its lien as provided in Section 7171 of the Government Code.

(c) The preference given to the state by this section is subordinate to the preferences given to claims for personal services by Sections 1204 and 1206 of the Code of Civil Procedure.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46463

The board shall not be subject to subdivisions (c) and (d) of Section 16307 of the Corporations Code unless, at the time of application for or issuance of a permit, license, or registration number under this part, the applicant furnishes to the board a written partnership agreement that provides that all business assets shall be held in the name of the partnership.

(Added by Stats. 1996, Ch. 1003, Sec. 14. Effective January 1, 1997.)



46464

(a) The board may, in its discretion, enter into a written installment payment agreement with a person for the payment of any fees due, together with interest thereon and any applicable penalties, in installments over an agreed period. With mutual consent, the board and the fee payer may alter or modify the agreement.

(b) Upon failure of a person to fully comply with the terms of an installment payment agreement with the board, the board may terminate the agreement by mailing a notice of termination to the person. The notice shall include an explanation of the basis for the termination and inform the person of his or her right to request an administrative review of the termination. Fifteen days after the mailing of the notice, the installment payment agreement shall be void, and the total amount of the fees, interest, and penalties due shall be immediately payable.

(c) The board shall establish procedures for an administrative review for persons requesting that review whose installment payment agreements are terminated under subdivision (b). The collection of fees, interest, and penalties that are the subject of the terminated installment payment agreement may not be stayed during this administrative review process.

(d) Subdivision (b) shall not apply to any case where the board finds collection of the fee to be in jeopardy.

(e) Except in the case of fraud, if an installment payment agreement is entered into within 45 days from the date on which the board s notice of determination or redetermination become final, and the person complies with the terms of the installment payment agreement, the board shall relieve the penalty imposed pursuant to Section 46356.

(Amended by Stats. 2000, Ch. 1052, Sec. 75. Effective January 1, 2001.)



46464.5

The board, beginning no later than January 1, 2001, shall provide each taxpayer who has an installment payment agreement in effect under Section 46464 an annual statement setting forth the initial balance at the beginning of the year, the payments made during the year, and the remaining balance as of the end of the year.

(Added by Stats. 2000, Ch. 1052, Sec. 76. Effective January 1, 2001.)



46466

(a) A collection cost recovery fee shall be imposed on any person that fails to pay an amount of fee, interest, penalty, or other amount due and payable under this part. The collection cost recovery fee shall be in an amount equal to the board s costs for collection, as reasonably determined by the board. The collection cost recovery fee shall be imposed only if the board has mailed its demand notice, to that person for payment, that advises that continued failure to pay the amount due may result in collection action, including the imposition of a collection cost recovery fee.

(b) Interest shall not accrue with respect to the collection cost recovery fee provided by this section.

(c) The collection cost recovery fee imposed pursuant to this section shall be collected in the same manner as the collection of any other fee imposed by this part.

(d) (1) If the board finds that a person s failure to pay any amount under this part is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person shall be relieved of the collection cost recovery fee provided by this section.

(2) Any person seeking to be relieved of the collection cost recovery fee shall file with the board a statement under penalty of perjury setting forth the facts upon which the person bases the claim for relief.

(e) Subdivision (a) shall be operative with respect to a demand notice for payment which is mailed on or after January 1, 2011.

(f) Collection cost recovery fee revenues shall be deposited in the same manner as revenues derived from any other fee imposed by this part.

(Added by Stats. 2010, Ch. 721, Sec. 37. Effective October 19, 2010.)









CHAPTER 5. Overpayments and Refunds

ARTICLE 1. Claim for Refund

46501

(a) If the board determines that any amount of fee, penalty, or interest has been paid more than once or has been erroneously or illegally collected or computed, the board shall set forth that fact in its records and certify the amount collected in excess of what was legally due and the person from whom it was collected or by whom paid. The excess amount collected or paid shall be credited on any amounts then due from the person from whom the excess amount was collected or by whom it was paid under this part, and the balance shall be refunded to the person, or his or her successors, administrators, or executors.

(b) Any proposed determination by the board that is in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 1995, Ch. 555, Sec. 63. Effective January 1, 1996.)



46501.5

When an amount represented by a person who is a feepayer under this part to a customer as constituting reimbursement for fees due under this part is computed upon an amount that is not subject to that fee or is in excess of that fee amount due and is actually paid by the customer to the person, the amount so paid shall be returned by the person to the customer upon notification by the State Board of Equalization or by the customer that the excess has been ascertained. If the person fails or refuses to do so, the amount so paid, if knowingly or mistakenly computed by the person upon an amount that is not subject to the fee or is in excess of the fee due, shall be remitted by that person to this state. Those amounts remitted to the state shall be credited by the board on any amounts due and payable under this part on the same activity from the person by whom it was paid to this state and the balance, if any, shall constitute an obligation due from the person to this state.

(Added by Stats. 1996, Ch. 1087, Sec. 61. Effective January 1, 1997.)



46502

(a) Except as provided in subdivision (b), no refund shall be approved by the board after three years from the due date of the payment for the period for which the overpayment was made, or, with respect to determinations made under Article 2 (commencing with Section 46201), Article 3 (commencing with Section 46251) or Article 4 (commencing with Section 46301) of Chapter 3, after six months from the date the determinations become final, or after six months from the date of overpayment, whichever period expires later, unless a claim therefor is filed with the board within that period. No credit shall be approved by the board after the expiration of that period, unless a claim for credit is filed with the board within that period or unless the credit relates to a period for which a waiver is given pursuant to Section 46205.

(b) A refund may be approved by the board for any period for which a waiver is given pursuant to Section 46205 if a claim therefor is filed with the board before the expiration of the period agreed upon.

(c) If the board has made a determination under Article 2 (commencing with Section 46201), Article 3 (commencing with Section 46251), or Article 4 (commencing with Section 46301) of Chapter 3, and if a person s claim for refund was filed timely within the applicable six-month period specified by subdivision (a) or (b), that claim for refund shall be deemed to also apply to that person s later payments in full or partial satisfaction of that determination.

(Amended by Stats. 2001, Ch. 543, Sec. 48. Effective January 1, 2002.)



46502.1

(a) The limitation period specified in Section 46502 shall be suspended during any period of the person s life that the person is financially disabled.

(b) (1) For purposes of subdivision (a), a person is financially disabled if the person is unable to manage his or her financial affairs by reason of medically determinable physical or mental impairment of the person which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months. A person shall not be considered to have an impairment unless proof of the existence thereof is furnished in the form and manner as the board may require.

(2) A person shall not be treated as financially disabled during any period that the person s spouse of any other person is authorized to act on behalf of the person in financial matters.

(c) This section applies to periods of disability commencing before, on, or after the effective date of the act adding this section, but does not apply to any claim for refund that (without regard to this section) is barred by the operation or rule of law, including res judicata, as of the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 77. Effective January 1, 2001.)



46502.2

Notwithstanding Section 46502, a refund of an overpayment of any fee, penalty, or interest collected by the board by means of levy, through the use of liens, or by other enforcement procedures, shall be approved if a claim for a refund is filed within three years of the date of an overpayment.

(Added by Stats. 2006, Ch. 364, Sec. 28. Effective January 1, 2007.)



46503

Every claim for refund or credit shall be in writing and shall state the specific grounds upon which the claim is founded.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46504

Failure to file a claim within the time prescribed in this article constitutes a waiver of all demands against the state on account of the overpayment.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46505

Within 30 days after disallowing any claim, in whole or in part, the board shall serve written notice of its action on the claimant, the service to be made as provided by Section 46202.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46506

Interest shall be computed, allowed, and paid upon any overpayment of any amount of fee at the modified adjusted rate per month established pursuant to Section 6591.5, from the 26th day of the calendar month following the period during which the overpayment was made. In addition, a refund or credit shall be made of any interest imposed upon the claimant with respect to the amount being refunded or credited.

The interest shall be paid as follows:

(a) In the case of a refund, to the 25th day of the calendar month following the date upon which the claimant, if he or she has not already filed a claim, is notified by the board that a claim may be filed or the date upon which the claim is approved by the board, whichever date is earlier.

(b) In the case of a credit, to the same date as that to which interest is computed on the fee or amount against which the credit is applied.

(Amended by Stats. 1997, Ch. 620, Sec. 15. Effective January 1, 1998.)



46507

(a) If the board determines that any overpayment has been made intentionally or by reasons of carelessness, it shall not allow any interest thereon.

(b) If any person who has filed a claim for refund requests the board to defer action on the claim, the board, as a condition to deferring action, may require the claimant to waive interest for the period during which the person requests the board to defer action on the claim.

(Amended by Stats. 1998, Ch. 420, Sec. 12. Effective January 1, 1999.)






ARTICLE 2. Suit for Refund

46521

No injunction or writ of mandate or other legal or equitable process shall issue in any suit, action, or proceeding in any court against this state or against any office of the state to prevent or enjoin the collection of any fee sought to be collected.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46522

No suit or proceeding shall be maintained in any court for the recovery of any amount alleged to have been erroneously or illegally assessed or collected unless a claim for refund or credit has been duly filed.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46523

Within 90 days after the mailing of the notice of the board s action upon a claim for refund or credit, the claimant may bring an action against the board on the grounds set forth in the claim in a court of competent jurisdiction in the County of Sacramento for the recovery of the whole or any part of the amount with respect to which the claim has been disallowed.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46524

If the board fails to mail notice of action on a claim within six months after the claim is filed, the claimant may, prior to the mailing of notice by the board, consider the claim disallowed and bring an action against the board on the grounds set forth in the claim for the recovery of the whole or any part of the amount claimed as an overpayment.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46525

Failure to bring suit or action within the time specified in this article constitutes a waiver of all demands against the state on account of any alleged overpayments.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46526

If judgment is rendered for the plaintiff, the amount of the judgment shall first be credited on any fees due from the plaintiff, and the balance shall be refunded to the plaintiff.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46527

In any judgment, interest shall be allowed at the modified adjusted rate per annum established pursuant to Section 6591.5, upon the amount found to have been illegally collected from the date of payment of the amount to the date of allowance of credit on account of the judgment, or to a date preceding the date of the refund warrant by not more than 30 days, the date to be determined by the board.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46528

A judgment shall not be rendered in favor of the plaintiff in any action brought against the board to recover any fee paid when the action is brought by or in the name of an assignee of the feepayer paying the fee or by any person other than the person who has paid the fee.

As used in this section, assignee does not include a person who has acquired the business of the feepayer which gave rise to the fees and who is thereby a successor in interest to the feepayer.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)






ARTICLE 3. Recovery of Erroneous Refunds

46541

(a) The Controller may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed, in an action brought in a court of competent jurisdiction in the County of Sacramento in the name of the people of the State of California.

(b) As an alternative to subdivision (a), the board may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed. In recovering any erroneous refund or credit, the board may, in its discretion, issue a deficiency determination in accordance with Article 2 (commencing with Section 46201) or Article 4 (commencing with Section 46301) of Chapter 3. Except in the case of fraud, the deficiency determination shall be made by the board within three years from the date of the Controller s warrant or date of credit.

(Amended by Stats. 1998, Ch. 609, Sec. 44. Effective January 1, 1999.)



46542

In any action brought pursuant to subdivision (a) of Section 46541, the court may, with the consent of the Attorney General, order a change in the place of trial.

(Added by Stats. 1998, Ch. 609, Sec. 45. Effective January 1, 1999.)



46543

The Attorney General shall prosecute any action brought pursuant to subdivision (a) of Section 46541, and the provisions of the Code of Civil Procedure relating to service of summons, pleadings, proof, trials, and appeals shall apply to the proceedings.

(Added by Stats. 1998, Ch. 609, Sec. 46. Effective January 1, 1999.)



46544

(a) Notwithstanding any other provision of this part, if the board finds that neither the person liable for payment of fees nor any party related to that person has in any way caused an erroneous refund for which an action for recovery is provided under Section 46541, no interest shall be imposed on the amount of that erroneous refund until 30 days after the date on which the board mails a notice of determination for repayment of the erroneous refund to the person. The act of filing a claim for refund shall not be considered as causing the erroneous refund.

(b) This section shall be operative for any action for recovery under Section 46541 on or after January 1, 2000.

(Added by Stats. 1999, Ch. 929, Sec. 61. Effective January 1, 2000.)






ARTICLE 4. Cancellations

46551

(a) If any amount has been illegally determined, either by the person filing the return or by the board, the board shall certify the amount determined to be in excess of the amount legally due and the person against whom the determination was made and authorize the cancellation of the amount upon the records of the board.

(b) Any proposed determination by the board that is in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 1995, Ch. 555, Sec. 64. Effective January 1, 1996.)









CHAPTER 6. Administration

ARTICLE 1. General Provisions

46601

The board shall enforce this part and may prescribe, adopt, and enforce rules and regulations relating to the administration and enforcement of this part.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46602

Every feepayer shall keep such records, receipts, invoices, and other pertinent papers in such form as the board may require.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46603

The board may make such examinations of the books and records of any feepayer as it may determine to be necessary in carrying out this part.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46604

The board may employ accountants, auditors, investigators, and other expert and clerical assistance necessary to enforce its powers and perform its duties under this part.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46605

A certificate by the board or an employee of the board stating that a notice required by this part was given by mailing or personal service shall be prima facie evidence in any administrative or judicial proceeding of the fact and regularity of the mailing or personal service in accordance with any requirement of this part for the giving of a notice. Unless otherwise specifically required, any notice provided by this part to be mailed or served may be given either by mailing or by personal service in the manner provided for giving notice of a deficiency determination.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46606

(a) Except as otherwise provided by law, any person who is engaged in the business of preparing, or providing services in connection with the preparation of, returns under Chapter 3 (commencing with Section 46151), or any person who for compensation prepares any such return for any other person, and who knowingly or recklessly does either of the following, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not more than one thousand dollars ($1,000) or imprisoned no more than one year, or both, together with the costs of prosecution:

(1) Discloses any information furnished to him or her for, or in connection with, the preparation of the return.

(2) Uses that information for any purpose other than to prepare, or assist in preparing, the return.

(b) Subdivision (a) shall not apply to disclosure of information if that disclosure is made pursuant to the person s consent or pursuant to a subpoena, court order, or other compulsory legal process.

(Added by Stats. 2000, Ch. 1052, Sec. 78. Effective January 1, 2001.)






ARTICLE 2. The California Taxpayers’ Bill of Rights

46611

The board shall administer this article. Unless the context indicates otherwise, the provisions of this article shall apply to this part.

(Added by Stats. 1995, Ch. 497, Sec. 33. Effective January 1, 1996.)



46612

(a) The board shall establish the position of the Taxpayers Rights Advocate. The advocate or his or her designee shall be responsible for facilitating resolution of feepayer complaints and problems, including any feepayer complaints regarding unsatisfactory treatment of feepayers by board employees, and staying actions where feepayers have suffered or will suffer irreparable loss as the result of those actions. Applicable statutes of limitation shall be tolled during the pendency of a stay. Any penalties and interest that would otherwise accrue shall not be affected by the granting of a stay.

(b) The advocate shall report directly to the executive officer of the board.

(Added by Stats. 1995, Ch. 497, Sec. 33. Effective January 1, 1996.)



46613

(a) The board shall develop and implement an education and information program directed at, but not limited to, all of the following groups:

(1) Fee payers newly registered with the board.

(2) Board audit and compliance staff.

(b) The education and information program shall include all of the following:

(1) A program of written communication with newly registered fee payers explaining in simplified terms their duties and responsibilities.

(2) Participation in seminars and similar programs organized by federal, state, and local agencies.

(3) Revision of fee payer educational materials currently produced by the board that explain the most common areas of fee payer nonconformance in simplified terms.

(4) Implementation of a continuing education program for audit and compliance personnel to include the application of new legislation to fee payer activities and areas of recurrent fee payer noncompliance or inconsistency of administration.

(c) Electronic media used pursuant to this section shall not represent the voice, picture, or name of members of the board or of the Controller.

(Amended by Stats. 1999, Ch. 929, Sec. 62. Effective January 1, 2000.)



46614

The board shall conduct an annual hearing before the full board where industry representatives and individual feepayers are allowed to present their proposals on changes to the Oil Spill Response, Prevention, and Administration Fee Law that may further improve voluntary compliance and the relationship between feepayers and government.

(Added by Stats. 1995, Ch. 497, Sec. 33. Effective January 1, 1996.)



46615

The board shall prepare and publish brief but comprehensive statements in simple and nontechnical language that explain procedures, remedies, and the rights and obligations of the board and feepayers. As appropriate, statements shall be provided to feepayers with the initial notice of audit, the notice of proposed additional fees, any subsequent notice of fees due, or other substantive notices. Additionally, the board shall include this language for statements in the annual fee information bulletins that are mailed to feepayers.

(Added by Stats. 1995, Ch. 497, Sec. 33. Effective January 1, 1996.)



46616

(a) The total amount of revenue collected or assessed pursuant to this part shall not be used for any of the following:

(1) To evaluate individual officers or employees.

(2) To impose or suggest production quotas or goals.

(b) The board shall certify in its annual report submitted pursuant to Section 15616 of the Government Code that revenue collected or assessed is not used in a manner prohibited by subdivision (a).

(Added by Stats. 1995, Ch. 497, Sec. 33. Effective January 1, 1996.)



46617

The board shall develop and implement a program that will evaluate an individual employee s or officer s performance with respect to his or her contact with feepayers. The development and implementation of the program shall be coordinated with the Taxpayers Rights Advocate.

(Added by Stats. 1995, Ch. 497, Sec. 33. Effective January 1, 1996.)



46618

The board shall, in cooperation with the Department of Fish and Game, the Taxpayers Rights Advocate, and other interested feepayer-oriented groups, develop a plan to reduce the time required to resolve petitions for redetermination and claims for refunds. The plan shall include determination of standard timeframes and special review of cases that take more time than the appropriate standard timeframe.

(Added by Stats. 1995, Ch. 497, Sec. 33. Effective January 1, 1996.)



46619

Procedures of the board, relating to appeals staff review conferences before a staff attorney or supervising tax auditor independent of the assessing department, shall include all of the following:

(a) Any conference shall be held at a reasonable time at a board office that is convenient to the feepayer.

(b) The conference may be recorded only if prior notice is given to the feepayer and the feepayer is entitled to receive a copy of the recording.

(c) The feepayer shall be informed prior to any conference that he or she has a right to have present at the conference his or her attorney, accountant, or other designated agent.

(Added by Stats. 1995, Ch. 497, Sec. 33. Effective January 1, 1996.)



46620

(a) Every fee payer is entitled to be reimbursed for any reasonable fees and expenses related to a hearing before the board if all of the following conditions are met:

(1) The fee payer files a claim for the fee and expenses with the board within one year of the date the decision of the board becomes final.

(2) The board, in its sole discretion, finds that the action taken by the board staff was unreasonable.

(3) The board decides that the fee payer be awarded a specific amount of fees and expenses related to the hearing, in an amount determined by the board in its sole discretion.

(b) To determine whether the board staff has been unreasonable, the board shall consider whether the board staff has established that its position was substantially justified.

(c) The amount of reimbursed fees and expenses shall be limited to the following:

(1) Fees and expenses incurred after the date of the notice of determination, jeopardy determination, or a claim for refund.

(2) If the board finds that the staff was unreasonable with respect to certain issues but reasonable with respect to other issues, the amount of reimbursed fees and expenses shall be limited to those that relate to the issues where the staff was unreasonable.

(d) Any proposed award by the board pursuant to this section shall be available as a public record for at least 10 days prior to the effective date of the award.

(e) The amendments to this section by the act adding this subdivision shall be operative for claims filed on or after January 1, 2000.

(Amended by Stats. 2000, Ch. 1052, Sec. 79. Effective January 1, 2001.)



46621

(a) An officer or employee of the board acting in connection with any law administered by the board shall not knowingly authorize, require, or conduct any investigation of, or surveillance over, any person for nonfee administration related purposes.

(b) Any person violating subdivision (a) shall be subject to disciplinary action in accordance with the State Civil Service Act, including dismissal from office or discharge from employment.

(c) This section shall not apply with respect to any otherwise lawful investigation concerning organized crime activities.

(d) The provisions of this section are not intended to prohibit, restrict, or prevent the exchange of information where the person is being investigated for multiple violations which include underground storage tank fee violations.

(e) For the purposes of this section:

(1) Investigation means any oral or written inquiry directed to any person, organization, or governmental agency.

(2) Surveillance means the monitoring of persons, places, or events by means of electronic interception, overt or covert observations, or photography, and the use of informants.

(Added by Stats. 1995, Ch. 497, Sec. 33. Effective January 1, 1996.)



46622

(a) It is the intent of the Legislature that the State Board of Equalization, its staff, and the Attorney General pursue settlements as authorized under this section with respect to fee matters in dispute that are the subject of protests, appeals, or refund claims, consistent with a reasonable evaluation of the costs and risks associated with litigation of these matters.

(b) (1) Except as provided in paragraph (3) and subject to paragraph (2), the executive director or chief counsel, if authorized by the executive director, of the board may recommend to the State Board of Equalization, itself, a settlement of any civil fee matter in dispute.

(2) No recommendation of settlement shall be submitted to the board, itself, unless and until that recommendation has been submitted by the executive director or chief counsel to the Attorney General. Within 30 days of receiving that recommendation, the Attorney General shall review the recommendation and advise, in writing, the executive director or chief counsel of the board of his or her conclusions as to whether the recommendation is reasonable from an overall perspective. The executive director or chief counsel shall, with each recommendation of settlement submitted to the board, itself, also submit the Attorney General s written conclusions obtained pursuant to this paragraph.

(3) A settlement of any civil fee matter in dispute involving a reduction of fee or penalties in settlement, the total of which reduction of fee and penalties in settlement does not exceed five thousand dollars ($5,000), may be approved by the executive director and chief counsel, jointly. The executive director shall notify the board, itself, of any settlement approved pursuant to this paragraph.

(c) Whenever a reduction of fee, or penalties, or total fees and penalties in settlement in excess of five hundred dollars ($500) is approved pursuant to this section, there shall be placed on file, for at least one year, in the office of the executive director of the board a public record with respect to that settlement. The public record shall include all of the following information:

(1) The name or names of the fee payers who are parties to the settlement.

(2) The total amount in dispute.

(3) The amount agreed to pursuant to the settlement.

(4) A summary of the reasons why the settlement is in the best interests of the State of California.

(5) For any settlement approved by the board, itself, the Attorney General s conclusion as to whether the recommendation of settlement was reasonable from an overall perspective.

The public record shall not include any information that relates to any trade secret, patent, process, style of work, apparatus, business secret, or organizational structure that, if disclosed, would adversely affect the fee payer or the national defense.

(d) The members of the State Board of Equalization shall not participate in the settlement of fee matters pursuant to this section, except as provided in subdivision (e).

(e) (1) Any recommendation of settlement shall be approved or disapproved by the board, itself, within 45 days of the submission of that recommendation to the board. Any recommendation for settlement that is not either approved or disapproved by the board, itself, within 45 days of the submission of that recommendation shall be deemed approved. Upon approval of a recommendation for settlement, the matter shall be referred back to the executive director or chief counsel in accordance with the decision of the board.

(2) Disapproval of a recommendation for settlement shall be made only by a majority vote of the board. Where the board disapproves a recommendation for settlement, the matter shall be remanded to board staff for further negotiation, and may be resubmitted to the board, in the same manner and subject to the same requirements as the initial submission, at the discretion of the executive director or chief counsel.

(f) All settlements entered into pursuant to this section shall be final and nonappealable, except upon a showing of fraud or misrepresentation with respect to a material fact.

(g) Any proceedings undertaken by the board itself pursuant to a settlement as described in this section shall be conducted in a closed session or sessions.

(h) This section shall apply only to fee matters in dispute on or after the effective date of the act adding this subdivision.

(i) The Legislature finds that it is essential for fiscal purposes that the settlement program authorized by this section be expeditiously implemented. Accordingly, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any determination, rule, notice, or guideline established or issued by the board in implementing and administering the settlement program authorized by this section.

(Amended by Stats. 2006, Ch. 364, Sec. 29. Effective January 1, 2007.)



46623

(a) The board shall release any levy or notice to withhold issued pursuant to this part on any property in the event the expense of the sale process exceeds the liability for which the levy is made.

(b) The Taxpayers Rights Advocate may order the release of any levy or notice to withhold issued pursuant to this part or, within 90 days from the receipt of the funds pursuant to a levy or the notice to withhold, may order the return of any amount up to one thousand five hundred dollars ($1,500) of moneys received, upon his or her finding that the levy or notice to withhold threatens the health or welfare of the feepayer or his or her spouse and dependents.

(c) The board shall not sell any seized property until it has first notified the taxpayer in writing of the exemptions from levy under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure.

(d) This section shall not apply to the seizure of any property as a result of a jeopardy assessment.

(Added by Stats. 1995, Ch. 497, Sec. 33. Effective January 1, 1996.)



46623.5

(a) Except in any case where the board finds collection of the fee to be in jeopardy, if any property has been levied upon, the property or the proceeds from the sale of the property shall be returned to the fee payer if the board determines any one of the following:

(1) The levy on the property was not in accordance with the law.

(2) The fee payer has entered into and is in compliance with an installment payment agreement pursuant to Section 46464 to satisfy the fee liability for which the levy was imposed, unless that or another agreement allows for the levy.

(3) The return of the property will facilitate the collection of the fee liability or will be in the best interest of the state and the fee payer.

(b) Property returned under paragraphs (1) and (2) of subdivision (a) is subject to the provisions of Section 46625.

(Added by Stats. 1999, Ch. 929, Sec. 64. Effective January 1, 2000.)



46624

Exemptions from levy under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure shall be adjusted for purposes of enforcing the collection of debts under this part to reflect changes in the California Consumer Price Index whenever the change is more than 5 percent higher than any previous adjustment.

(Added by Stats. 1995, Ch. 497, Sec. 33. Effective January 1, 1996.)



46625

(a) A feepayer may file a claim with the board for reimbursement of bank charges and any other reasonable third-party check charge fees that are incurred by the feepayer as the direct result of an erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action by the board. Bank and third-party charges include a financial institution s or third party s customary charge for complying with either a levy or instructions in a notice to withhold, and reasonable charges for overdrafts that are a direct consequence of the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action. Bank charges include only those charges that are paid by the feepayer and not waived or reimbursed by the financial institution or third party. Each claimant applying for reimbursement pursuant to this section shall file a claim with the board that shall be in the form as may be prescribed by the board. The board shall not grant a claim unless it determines that both of the following conditions have been satisfied:

(1) The erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action was caused by board error.

(2) Prior to the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action, the feepayer responded to all contacts by the board and provided the board with any requested information or documentation sufficient to establish the feepayer s position. This provision may be waived by the board for reasonable cause.

(b) Claims pursuant to this section shall be filed within 90 days from the date the bank and third-party charges were incurred by the feepayer. The board shall respond to a claim filed pursuant to this section within 30 days of receipt. If the board denies a claim, the feepayer shall be notified in writing of the reason or reasons for denial.

(Amended by Stats. 2013, Ch. 253, Sec. 9. Effective January 1, 2014.)



46626

(a) At least 30 days prior to the filing or recording of a lien pursuant to either Chapter 14 (commencing with Section 7150) or Chapter 14.5 (commencing with Section 7220) of Division 7 of Title 1 of the Government Code, the board shall mail to the fee payer a preliminary notice of lien. The notice shall specify the board s statutory authority for filing or recording the lien, the earliest date on which the lien may be filed or recorded, and the remedies available to the fee payer to prevent the filing or recording of the lien. In the event liens are filed for the same liability in multiple counties, only one preliminary notice shall be sent.

(b) The preliminary notice required by this section shall not apply to jeopardy determinations issued under Article 4 (commencing with Section 46301) of Chapter 3.

(c) If the board determines that a lien was recorded in error, it shall mail a release to the fee payer and the entity that recorded the lien as soon as possible, but in no event later than seven days after this determination and the receipt of lien recording information. The release shall contain a statement that the lien was filed in error. In the event the erroneously recorded lien is obstructing a lawful transaction, the board shall immediately issue a release of lien to the fee payer and the entity that recorded the lien.

(d) Upon issuing a release pursuant to subdivision (c), notice of that release shall be mailed to the taxpayer. Upon the request of the taxpayer, a copy of the release shall be mailed to the major credit reporting companies in the county where the lien was recorded.

(e) The board may release or subordinate a lien if the board determines that the release or subordination will facilitate the collection of the fee liability or will be in the best interest of the state and the fee payer.

(Amended by Stats. 1999, Ch. 929, Sec. 65. Effective January 1, 2000.)



46627

(a) If any officer or employee of the board recklessly disregards board-published procedures, a feepayer aggrieved by that action or omission may bring an action for damages against the State of California in superior court.

(b) In any action brought under subdivision (a), upon finding of liability on the part of the State of California, the state shall be liable to the plaintiff in an amount equal to the sum of all of the following:

(1) Actual and direct monetary damages sustained by the plaintiff as a result of the actions or omissions.

(2) Reasonable litigation costs including any of the following:

(A) Reasonable court costs.

(B) Based on prevailing market rates for the kind or quality of services furnished in connection with any of the following:

(i) The reasonable expenses of expert witnesses in connection with the civil proceeding, except that no expert witness shall be compensated at a rate in excess of the highest rate of compensation for expert witnesses paid by the State of California.

(ii) The reasonable cost of any study, analysis, engineering report, test, or project that is found by the court to be necessary for the preparation of the party s case.

(iii) Reasonable fees paid or incurred for the services of attorneys in connection with the civil proceeding, except that those fees shall not be in excess of seventy-five dollars ($75) per hour unless the court determines that an increase in the cost of living or a special factor, such as the limited availability of qualified attorneys for the proceeding, justifies a higher rate.

(c) In the awarding of damages under subdivision (b), the court shall take into consideration the negligence or omissions, if any, on the part of the plaintiff which contributed to the damages.

(d) Whenever it appears to the court that the feepayer s position in the proceeding brought under subdivision (a) is frivolous, the court may impose a penalty against the plaintiff in an amount not to exceed ten thousand dollars ($10,000). A penalty so imposed shall be paid upon notice and demand from the board and shall be collected as a fee imposed under this part.

(Added by Stats. 1995, Ch. 497, Sec. 33. Effective January 1, 1996.)



46628

(a) (1) Beginning on January 1, 2007, the executive director and chief counsel of the board, or their delegates, may compromise any final fee liability where the reduction of fees is seven thousand five hundred dollars ($7,500) or less.

(2) Except as provided in paragraph (3), the board, upon recommendation by its executive director and chief counsel, jointly, may compromise a final fee liability involving a reduction in fees in excess of seven thousand five hundred dollars ($7,500). A recommendation for approval of an offer in compromise that is not either approved or disapproved within 45 days of the submission of the recommendation shall be deemed approved.

(3) The board, itself, may by resolution delegate to the executive director and the chief counsel, jointly, the authority to compromise a final fee liability in which the reduction of fees is in excess of seven thousand five hundred dollars ($7,500), but less than ten thousand dollars ($10,000).

(b) For purposes of this section, a final fee liability means any final fee liability arising under Part 24 (commencing with Section 46001), or related interest, additions to fees, penalties, or other amounts assessed under this part.

(c) (1) Offers in compromise shall be considered only for liabilities that were generated from a business that has been discontinued or transferred, where the feepayer making the offer no longer has a controlling interest or association with the transferred business or has a controlling interest or association with a similar type of business as the transferred or discontinued business.

(2) Notwithstanding paragraph (1), a qualified final fee liability may be compromised regardless of whether the business has been discontinued or transferred or whether the feepayer has a controlling interest or association with a similar type of business as the transferred or discontinued business. All other provisions of this section that apply to a final fee liability shall also apply to a qualified final fee liability, and a compromise shall not be made under this subdivision unless all other requirements of this section are met. For purposes of this subdivision, a qualified final fee liability means any of the following:

(A) That part of a final fee liability, including related interest, additions to fees, penalties, or other amounts assessed under this part, arising from a transaction or transactions in which the board finds no evidence that the marine terminal operator or operator of a pipeline collected the oil spill prevention and administration fee from the owner of the petroleum products or crude oil or other person and which was determined against the feepayer under Article 2 (commencing with Section 46201), Article 3 (commencing with Section 46251), or Article 5 (commencing with Section 46351) of Chapter 3.

(B) A final fee liability, including related interest, additions to fees, penalties, or other amounts assessed under this part, arising under Article 6 (commencing with Section 46451) of Chapter 4.

(C) That part of a final fee liability, including related interest, additions to fees, penalties, or other amounts assessed under this part, determined under Article 2 (commencing with Section 46201), Article 3 (commencing with Section 46251), and Article 5 (commencing with Section 46351) of Chapter 3 against an owner of crude oil or petroleum products that is not required to register with the board under Article 2 (commencing with Section 46101) of Chapter 2.

(3) A qualified final fee liability may not be compromised with any of the following:

(A) A feepayer who previously received a compromise under paragraph (2) for a liability, or a part thereof, arising from a transaction or transactions that are substantially similar to the transaction or transactions attributable to the liability for which the feepayer is making the offer.

(B) A business that was transferred by a feepayer who previously received a compromise under paragraph (2) and who has a controlling interest or association with the transferred business, when the liability for which the offer is made is attributable to a transaction or transactions substantially similar to the transaction or transactions for which the feepayer s liability was previously compromised.

(C) A business in which a feepayer who previously received a compromise under paragraph (2) has a controlling interest or association with a similar type of business for which the feepayer received the compromise, when the liability of the business making the offer arose from a transaction or transactions substantially similar to the transaction or transactions for which the feepayer s liability was previously compromised.

(d) The board may, in its discretion, enter into a written agreement which permits the feepayer to pay the compromise in installments for a period not exceeding one year. The agreement may provide that such installments shall be paid by electronic funds transfers or any other means to facilitate the payment of each installment.

(e) Except for any recommendation for approval as specified in subdivision (a), the members of the State Board of Equalization shall not participate in any offer in compromise matters pursuant to this section.

(f) A feepayer that has received a compromise under paragraph (2) of subdivision (c) may be required to enter into any collateral agreement that is deemed necessary for the protection of the interests of the state. A collateral agreement may include a provision that allows the board to reestablish the liability, or any portion thereof, if the feepayer has sufficient annual income during the succeeding five-year period. The board shall establish criteria for determining sufficient annual income for purposes of this subdivision.

(g) A feepayer that has received a compromise under paragraph (2) of subdivision (c) shall file and pay by the due date all subsequently required oil spill prevention and administration fee returns for a five-year period from the date the liability is compromised, or until the feepayer is no longer required to file oil spill prevention and administration fee returns, whichever period is earlier.

(h) Offers in compromise shall not be considered where the feepayer has been convicted of felony tax evasion under this part during the liability period.

(i) For amounts to be compromised under this section, the following conditions shall exist:

(1) The feepayer shall establish that:

(A) The amount offered in payment is the most that can be expected to be paid or collected from the feepayer s present assets or income.

(B) The feepayer does not have reasonable prospects of acquiring increased income or assets that would enable the feepayer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(2) The board shall have determined that acceptance of the compromise is in the best interest of the state.

(j) A determination by the board that it would not be in the best interest of the state to accept an offer in compromise in satisfaction of a final fee liability shall not be subject to administrative appeal or judicial review.

(k) (1) Offers for liabilities with a fraud or evasion penalty shall require a minimum offer of the unpaid fee and fraud or evasion penalty.

(2) The minimum offer may be waived if it can be shown that the feepayer making the offer was not the person responsible for perpetrating the fraud or evasion. This authorization to waive only applies to partnership accounts where the intent to commit fraud or evasion can be clearly attributed to a partner of the feepayer.

(l) When an offer in compromise is either accepted or rejected, or the terms and conditions of a compromise agreement are fulfilled, the board shall notify the feepayer in writing. In the event an offer is rejected, the amount posted will either be applied to the liability or refunded, at the discretion of the feepayer.

(m) When more than one feepayer is liable for the debt, such as with spouses or partnerships or other business combinations, including, but not limited to, feepayers who are liable through dual determination or successor s liability, the acceptance of an offer in compromise from one liable feepayer shall reduce the amount of the liability of the other feepayers by the amount of the accepted offer.

(n) Whenever a compromise of fees or penalties or total fees and penalties in excess of five hundred dollars ($500) is approved, there shall be placed on file for at least one year in the office of the executive director of the board a public record with respect to that compromise. The public record shall include all of the following information:

(1) The name of the feepayer.

(2) The amount of unpaid fees and related penalties, additions to fees, interest, or other amounts involved.

(3) The amount offered.

(4) A summary of the reason why the compromise is in the best interest of the state.

The public record shall not include any information that relates to any trade secrets, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the feepayer or violate the confidentiality provisions of Section 46751. A list shall not be prepared and releases shall not be distributed by the board in connection with these statements.

(o) A compromise made under this section may be rescinded, all compromised liabilities may be reestablished, without regard to any statute of limitations that otherwise may be applicable, and no portion of the amount offered in compromise refunded, if either of the following occurs:

(1) The board determines that a person did any of the following acts regarding the making of the offer:

(A) Concealed from the board property belonging to the estate of a feepayer or other person liable for the fee.

(B) Received, withheld, destroyed, mutilated, or falsified a book, document, or record or made a false statement, relating to the estate or financial condition of the feepayer or other person liable for the fee.

(2) The feepayer fails to comply with any of the terms and conditions relative to the offer.

(p) A person who, in connection with an offer or compromise under this section, or offer of that compromise to enter into that agreement, willfully does either of the following shall be guilty of a felony and, upon conviction, shall be fined not more than fifty thousand dollars ($50,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both, together with the costs of investigation and prosecution:

(1) Conceals from an officer or employee of this state property belonging to the estate of a feepayer or other person liable in respect of the fee.

(2) Receives, withholds, destroys, mutilates, or falsifies a book, document, or record, or makes a false statement, relating to the estate or financial condition of the feepayer or other person liable in respect of the fee.

(q) For purposes of this section, person means the feepayer, a member of the feepayer s family, a corporation, agent, fiduciary, or representative of, or another individual or entity acting on behalf of, the feepayer, or another corporation or entity owned or controlled by the feepayer, directly or indirectly, or that owns or controls the feepayer, directly or indirectly.

(r) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 587) by Stats. 2012, Ch. 285, Sec. 11. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See later operative version, as amended by Sec. 12 of Ch. 285.)



46628

(a) (1) The executive director and chief counsel of the board, or their delegates, may compromise any final fee liability where the reduction of fees is seven thousand five hundred dollars ($7,500) or less.

(2) Except as provided in paragraph (3), the board, upon recommendation by its executive director and chief counsel, jointly, may compromise a final fee liability involving a reduction in fees in excess of seven thousand five hundred dollars ($7,500). A recommendation for approval of an offer in compromise that is not either approved or disapproved within 45 days of the submission of the recommendation shall be deemed approved.

(3) The board, itself, may by resolution delegate to the executive director and the chief counsel, jointly, the authority to compromise a final fee liability in which the reduction of fees is in excess of seven thousand five hundred dollars ($7,500), but less than ten thousand dollars ($10,000).

(b) For purposes of this section, a final fee liability means any final fee liability arising under Part 24 (commencing with Section 46001), or related interest, additions to fees, penalties, or other amounts assessed under this part.

(c) Offers in compromise shall be considered only for liabilities that were generated from a business that has been discontinued or transferred, where the feepayer making the offer no longer has a controlling interest or association with the transferred business or has a controlling interest or association with a similar type of business as the transferred or discontinued business.

(d) Offers in compromise shall not be considered where the feepayer has been convicted of felony tax evasion under this part during the liability period.

(e) For amounts to be compromised under this section, the following conditions shall exist:

(1) The feepayer shall establish that:

(A) The amount offered in payment is the most that can be expected to be paid or collected from the feepayer s present assets or income.

(B) The feepayer does not have reasonable prospects of acquiring increased income or assets that would enable the feepayer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(2) The board shall have determined that acceptance of the compromise is in the best interest of the state.

(f) A determination by the board that it would not be in the best interest of the state to accept an offer in compromise in satisfaction of a final fee liability shall not be subject to administrative appeal or judicial review.

(g) (1) Offers for liabilities with a fraud or evasion penalty shall require a minimum offer of the unpaid fee and fraud or evasion penalty.

(2) The minimum offer may be waived if it can be shown that the feepayer making the offer was not the person responsible for perpetrating the fraud or evasion. This authorization to waive only applies to partnership accounts where the intent to commit fraud or evasion can be clearly attributed to a partner of the feepayer.

(h) When an offer in compromise is either accepted or rejected, or the terms and conditions of a compromise agreement are fulfilled, the board shall notify the feepayer in writing. In the event an offer is rejected, the amount posted will either be applied to the liability or refunded, at the discretion of the feepayer.

(i) When more than one feepayer is liable for the debt, such as with spouses or partnerships or other business combinations, including, but not limited to, feepayers who are liable through dual determination or successor s liability, the acceptance of an offer in compromise from one liable feepayer shall reduce the amount of the liability of the other feepayers by the amount of the accepted offer.

(j) Whenever a compromise of fees or penalties or total fees and penalties in excess of five hundred dollars ($500) is approved, there shall be placed on file for at least one year in the office of the executive director of the board a public record with respect to that compromise. The public record shall include all of the following information:

(1) The name of the feepayer.

(2) The amount of unpaid fees and related penalties, additions to fees, interest, or other amounts involved.

(3) The amount offered.

(4) A summary of the reason why the compromise is in the best interest of the state.

The public record shall not include any information that relates to any trade secrets, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the feepayer or violate the confidentiality provisions of Section 40175. A list shall not be prepared and releases shall not be distributed by the board in connection with these statements.

(k) A compromise made under this section may be rescinded, all compromised liabilities may be reestablished, without regard to any statute of limitations that otherwise may be applicable, and no portion of the amount offered in compromise refunded, if either of the following occurs:

(1) The board determines that a person did any of the following acts regarding the making of the offer:

(A) Concealed from the board property belonging to the estate of a feepayer or other person liable for the fee.

(B) Received, withheld, destroyed, mutilated, or falsified a book, document, or record, or made a false statement, relating to the estate or financial condition of the feepayer or other person liable for the fee.

(2) The feepayer fails to comply with any of the terms and conditions relative to the offer.

(l) A person who, in connection with an offer or compromise under this section, or offer of that compromise to enter into that agreement, willfully does either of the following shall be guilty of a felony and, upon conviction, shall be fined not more than fifty thousand dollars ($50,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both, together with the costs of investigation and prosecution:

(1) Conceals from an officer or employee of this state property belonging to the estate of a feepayer or other person liable in respect of the fee.

(2) Receives, withholds, destroys, mutilates, or falsifies a book, document, or record, or makes a false statement, relating to the estate or financial condition of the feepayer or other person liable in respect of the fee.

(m) For purposes of this section, person means the feepayer, a member of the feepayer s family, a corporation, agent, fiduciary, or representative of, or another individual or entity acting on behalf of, the feepayer, or another corporation or entity owned or controlled by the feepayer, directly or indirectly, or that owns or controls the feepayer, directly or indirectly.

(n) This section shall become operative on January 1, 2018.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 588) by Stats. 2012, Ch. 285, Sec. 12. Effective January 1, 2013. Section operative January 1, 2018, by its own provisions.)









CHAPTER 7. Disposition of Proceeds

46651

All fees, interest, and penalties imposed and all amounts of fee required to be paid to the state pursuant to Sections 46051 and 46052 shall be paid to the board in the form of remittances payable to the State Board of Equalization of the State of California. The board shall transmit the payments to the Treasurer to be deposited in the State Treasury to the credit of the Oil Spill Prevention and Administration Fund or the Oil Spill Response Trust Fund.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46652

The money in the Oil Spill Prevention and Administration Fund and the Oil Spill Response Trust Fund shall, upon order of the Controller, be drawn therefrom for refunds under this part.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46653

(a) Except as provided in subdivision (c), the administrator shall direct the board to provide refunds of the excess money whenever the administrator makes both of the following determinations:

(1) The administrator determines, pursuant to subdivision (i) of Section 8670.48 of the Government Code, that the total amount in the Oil Spill Response Trust Fund, collected pursuant to Section 46052, exceeds the total of the amount specified in subdivision (a) of Section 46012.

(2) The administrator determines additional collection is not necessary to provide for the purposes specified in paragraphs (1) to (6), inclusive, and paragraph (8), of subdivision (k) of Section 8670.48 of the Government Code or to repay any draw upon the financial security obtained by the Treasurer pursuant to subdivision (o) of Section 8670.48 of the Government Code or money borrowed pursuant to Article 7.5 (commencing with Section 8670.53.1) of Chapter 7.4 of Division 1 of Title 2 of the Government Code, including principal, interest, premium, fees, charges, or costs of any kind incurred in connection with those borrowings or that financial security.

(b) The board, as directed by the administrator pursuant to subdivision (a), shall refund the excess money in that fund to each person who paid the fee to the state in proportion to the amount that person paid into the fund during the preceding 12 monthly reporting periods in which there was a fee due, including the month in which the fund exceeded the amount specified in subdivision (a) of Section 46012.

(c) If the amount of money in the fund exceeds the amount specified in this section by 10 percent or less, the administrator is not required to order refunds pursuant to this section.

(d) Nothing in this section shall require the refund of excess fees more frequently than once each year.

(Amended by Stats. 2007, Ch. 373, Sec. 20. Effective October 10, 2007.)






CHAPTER 8. Violations

46701

Any person who refuses to furnish any return required to be made, or who refuses to furnish a supplemental return or other data required by the board, is guilty of a misdemeanor and subject to a fine in an amount not to exceed five hundred dollars ($500) for each offense in the discretion of the court, together with costs of investigation and prosecution.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46702

Any person who knowingly or willfully files a false return with the board, and any person who refuses to permit the board or any of its representatives to make any inspection or examination for which provision is made in this part, or who fails to keep records as prescribed by the board, or who fails to preserve those records for the inspection of the board for such time as the board determines to be necessary, or who alters, cancels, or obliterates entries in the records for the purpose of falsifying the records is guilty of a misdemeanor and shall be punished by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000), or by imprisonment in the county jail for not less than one month nor more than six months, or by both that fine and imprisonment in the discretion of the court, together with costs of investigation and prosecution.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46703

Any person who willfully evades or attempts in any manner to evade or defeat the payment of the fee imposed by this part is guilty of a felony.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46704

Every person convicted for a violation of this part for which another penalty or punishment is not specifically provided for in this part is guilty of a misdemeanor and shall be punished by a fine of not more than one thousand dollars ($1,000) or by imprisonment in the county jail for not more than six months, or by both that fine and imprisonment in the discretion of the court, together with costs of investigation and prosecution.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)



46705

Every person convicted of a felony for a violation of this part for which another punishment is not specifically provided for in this part shall be punished by a fine of not more than five thousand dollars ($5,000), by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both that fine and imprisonment in the discretion of the court, together with the cost of investigation and prosecution.

(Amended by Stats. 2011, Ch. 15, Sec. 589. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



46706

Any prosecution for violation of any of the penal provisions of this part shall be instituted within three years after the commission of the offense.

(Added by Stats. 1991, Ch. 300, Sec. 6. Effective August 1, 1991.)






CHAPTER 9. Disclosure of Information

46751

(a) The board shall provide any and all information obtained under this part to the Department of Fish and Game.

(b) The Department of Fish and Game and the board may utilize any information obtained pursuant to this part to develop data on oil spill prevention, abatement, and removal within the state. Notwithstanding any other provision of this section, the Department of Fish and Game may make oil spill prevention, abatement, and removal public.

(c) It shall be unlawful for the board, or any person having an administrative duty under Chapter 7.4 (commencing with Section 8670.1) of Division 1 of Title 2 of the Government Code or Division 7.8 (commencing with Section 8750) of the Public Resources Code to make known, in any manner whatever, the business affairs, operations, or any other information pertaining to a fee payer which was submitted to the board in a report or return required by this part, or to permit any report or copy thereof or any book containing any abstract or particulars thereof to be seen or examined by any person not expressly authorized by subdivision (a), subdivision (d), and this subdivision. However, the Governor may, by general or special order, authorize examination of the records maintained by the board under this part by other state officers, by officers of another state, by the federal government, if a reciprocal arrangement exists, or by any other person. The information so obtained pursuant to the order of the Governor shall not be made public except to the extent and in the manner that the order may authorize that it be made public.

(d) The board may furnish to any state or federal agency investigating violations of or enforcing any state or federal law related to crude oil and petroleum products any crude oil and petroleum products information in the possession of the board that is deemed necessary for the enforcement of those laws.

(e) Notwithstanding subdivision (c), the successors, receivers, trustees, executors, administrators, assignees, and guarantors, if directly interested, may be given information regarding the determination of any unpaid fee or the amount of fees, interest, or penalties required to be collected or assessed.

(f) Nothing in this section shall be construed as limiting or increasing the public s access to information on any aspect of oil spill prevention, abatement, and removal collected pursuant to other state or local laws, regulations, or ordinances.

(Amended by Stats. 1997, Ch. 620, Sec. 16. Effective January 1, 1998.)









PART 26. UNDERGROUND STORAGE TANK MAINTENANCE FEE LAW

CHAPTER 1. General Provisions and Definitions

50101

This part shall be known and may be cited as the Underground Storage Tank Maintenance Fee Law.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50102

The collection and administration of the fee specified in Section 50108 shall be governed by the definitions contained in Chapter 6.75 (commencing with Section 25299.10) of Division 20 of the Health and Safety Code, unless expressly superseded by the definitions contained in this part.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50103

Except where the context otherwise requires, the definitions contained in this chapter govern the construction of this part.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50104

The provisions of this part, insofar as they are substantially the same as existing provisions of law relating to the same subject matter, shall be construed as restatements and continuations and not as new enactments.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50105

Any action or proceeding commenced before this part takes effect, or any right accrued, is not affected by this part, but these actions or proceedings shall conform to this part as far as possible.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50106

Board means the State Board of Equalization.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50107

Fee payer means any person liable for the payment of a fee imposed by Section 25299.41 of the Health and Safety Code.

(Amended by Stats. 1990, Ch. 1366, Sec. 34. Effective September 27, 1990.)






CHAPTER 2. The Underground Storage Tank Fee

ARTICLE 1. Imposition of Fee

50108

The fee imposed pursuant to Section 25299.41 of the Health and Safety Code shall be administered and collected by the board in accordance with this part.

(Amended by Stats. 1990, Ch. 1366, Sec. 35. Effective September 27, 1990.)






ARTICLE 2. Registration and Security

50108.1

Every person who is an owner of an underground storage tank for which a permit is required pursuant to Section 25284 of the Health and Safety Code containing petroleum shall register with the board on forms provided by the board.

(Amended by Stats. 1995, Ch. 639, Sec. 72. Effective January 1, 1996.)



50108.2

(a) The board, whenever it determines it to be necessary to ensure compliance with this part, may require any person subject to this part to place with it any security that the board determines to be reasonable, taking into account the circumstances of that person. Any security in the form of cash, government bonds, or insured deposits in banks or savings and loan institutions shall be held by the board in trust to be used solely in the manner provided by this section. The board may sell the security at a public auction if it becomes necessary to do so in order to recover any fee or any amount required to be collected, including any interest or penalty due.

(b) Notice of the sale authorized in subdivision (a) shall be served upon the person who placed the security personally or by mail. If service is made by mail, the notice shall be addressed to the person at his or her address as it appears in the records of the board. Service shall be made at least 30 days prior to the sale in the case of personal service, and at least 40 days prior to the sale in the case of service by mail. Upon any sale, any surplus above the amounts due shall be returned to the person who placed the security.

(Amended by Stats. 1994, Ch. 903, Sec. 17. Effective January 1, 1995.)









CHAPTER 3. Determinations

ARTICLE 1. Reports and Payments

50109

The fee collected under Section 50108 is due and payable to the board quarterly on or before the 25th day of the month following the end of each calendar quarter. Each feepayer, on or before the 25th day of the month following the quarterly period for which the fee is due, shall prepare a fee return for the preceding quarterly period, in the form as prescribed by the board, which may include, but not be limited to, electronic media showing the total number of gallons of petroleum placed into underground storage tanks which he or she owns during the period, the amount of the fee for the period covered by the return, and any other information that the board determines to be necessary. The feepayer shall deliver the return, together with a remittance of the amount of the fee due, to the office of the board on or before the 25th day of the month following the quarterly period for which the fee is due. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(Amended by Stats. 2002, Ch. 459, Sec. 32. Effective January 1, 2003.)



50110

The board, if it determines it to be necessary in order to facilitate the administration of this part, may require returns and payments specified under Section 50109 to be made for periods other than quarterly.

(Repealed and added by Stats. 1990, Ch. 1366, Sec. 42. Effective September 27, 1990.)



50111

(a) The board for a good cause may extend, for up to one month, the time period within which a person is required to submit a report or pay a sum of money under this part. The extension may be granted at any time if a request is filed with the board within, or prior to the commencement of, the period for which the extension may be granted.

(b) Any person to whom an extension is granted shall pay, in addition to the fee, interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the fee would have been due without the extension until the date of payment.

(Repealed and added by Stats. 1990, Ch. 1366, Sec. 44. Effective September 27, 1990.)



50112

(a) Any feepayer who fails to pay any fee to the state or any amount of fee required to be collected and paid to the state, except amounts of determinations made by the board under Article 2 (commencing with Section 50113) within the time required shall pay a penalty of 10 percent of the amount of the fee, together with interest on that fee at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the fee became due and payable until the date of payment.

(b) Any feepayer who fails to file a return in accordance with the due date set forth in Section 50109 or the due date established by the board in accordance with Section 50110, shall pay a penalty of 10 percent of the amount of the fee with respect to the period for which the return is required.

(c) The penalties imposed by this section shall be limited to a maximum of 10 percent of the fee for which the return is required for any one return.

(Amended by Stats. 2000, Ch. 923, Sec. 60. Effective January 1, 2001.)



50112.1

(a) If the board finds, taking into account all facts and circumstances, that it is inequitable to compute interest at the modified adjusted rate per month or fraction thereof, as defined in subdivision (b) of Section 6591.5, interest shall be computed at the modified adjusted daily rate from the date on which the fee was due until the date of payment, if all of the following occur:

(1) The payment of the fee was made one business day after the date the fee was due.

(2) The person was granted relief from all penalties that applied to that fee payment.

(3) The person files a request for an oral hearing before the board.

(b) For purposes of this section, modified adjusted daily rate means the modified adjusted rate per annum as defined in subdivision (a) of Section 6591.5 determined on a daily basis by dividing the modified adjusted rate per annum by 365.

(c) For purposes of this section, board means the members of the State Board of Equalization meeting as a public body.

(d) For purposes of this section, business day means any day other than a Saturday, Sunday, or any day designated as a state holiday.

(e) This section shall not apply to any payment made pursuant to a deficiency determination, a determination where no return has been filed or a jeopardy determination issued by the board.

(f) This section shall only apply to electronic payments of fees.

(g) This section shall be operative only until January 1, 2016.

(Added by Stats. 2010, Ch. 316, Sec. 13. Effective January 1, 2011. Inoperative January 1, 2016, by its own provisions.)



50112.2

(a) If the board finds that a person s failure to make a timely report or payment is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the penalties provided by Sections 50112, 50112.7, and 50119.

(b) Except as provided in subdivision (c), any person seeking to be relieved of the penalty shall file with the board a statement, under penalty of perjury, setting forth the facts upon which he or she bases his or her claim for relief.

(c) The board shall establish criteria that provide for efficient resolution of requests for relief pursuant to this section.

(Amended by Stats. 2000, Ch. 1052, Sec. 80.5. Effective January 1, 2001.)



50112.3

(a) If the board finds that a person s failure to make a timely report or payment was due to a disaster, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the interest provided by Sections 50111, 50112, and 50112.7.

(b) Any person seeking to be relieved of the interest provided by Sections 50111, 50112, and 50112.7 shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Amended by Stats. 2000, Ch. 923, Sec. 63. Effective January 1, 2001.)



50112.4

(a) The board, in its discretion, may relieve all or any part of the interest imposed on a person by this part where the failure to pay fees is due in whole or in part to an unreasonable error or delay by an employee of the board acting in his or her official capacity.

(b) For purposes of this section, an error or delay shall be deemed to have occurred only if no significant aspect of the error or delay is attributable to an act of, or a failure to act by, the feepayer.

(c) Any person seeking relief under this section shall file with the board a statement under penalty of perjury setting forth the facts on which the claim for relief is based and any other information which the board may require.

(d) The board may grant relief only for interest imposed on fee liabilities that arise during taxable periods commencing on or after January 1, 2000.

(Amended by Stats. 2001, Ch. 251, Sec. 34. Effective January 1, 2002.)



50112.5

(a) If the board finds that a person s failure to make a timely report or payment is due to the person s reasonable reliance on written advice from the board, the person may be relieved of the fees imposed or administered under this part and any penalty or interest added thereto.

(b) For purposes of this section, a person s failure to make a timely report or payment shall be considered to be due to reasonable reliance on written advice from the board, only if the board finds that all of the following conditions are satisfied:

(1) The person requested in writing that the board advise him or her whether a particular activity or transaction is subject to the fee under this part. The specific facts and circumstances of the activity or transaction shall be fully described in the request.

(2) The board responded in writing to the person regarding the written request for advice, stating whether or not the described activity or transaction is subject to the fee, or stating the conditions under which the activity or transaction is subject to the fee.

(3) The liability for fees applied to a particular activity or transaction which occurred before either of the following:

(A) Before the board rescinded or modified the advice so given, by sending written notice to the person of the rescinded or modified advice.

(B) Before a change in statutory or constitutional law, a change in the board s regulations, or a final decision of a court, which renders the board s earlier written advice no longer valid.

(c) Any person seeking relief under this section shall file with the board all of the following:

(1) A copy of the person s written request to the board and a copy of the board s written advice.

(2) A statement under penalty of perjury setting forth the facts on which the claim for relief is based.

(3) Any other information which the board may require.

(d) Only the person making the written request shall be entitled to rely on the board s written advice to that person.

(Added by Stats. 1990, Ch. 987, Sec. 11.)



50112.6

(a) Under regulations prescribed by the board, if:

(1) A fee liability under this part was understated by a failure to file a return required to be filed under this part, by the omission of an amount properly includable therein, or by erroneous deductions or credits claimed on a return, and the understatement of the fee liability is attributable to one spouse; or any amount of the fee reported on a return was unpaid and the nonpayment of the reported fee liability is attributable to one spouse.

(2) The other spouse establishes that he or she did not know of, and had no reason to know of, that understatement or nonpayment.

(3) Taking into account whether or not the other spouse significantly benefited directly or indirectly from the understatement or the nonpayment and taking into account all other facts and circumstances, it is inequitable to hold the other spouse liable for the deficiency in the fee attributable to that understatement or nonpayment,

then the other spouse shall be relieved of liability for the fee (including interest, penalties, and other amounts) to the extent that the liability is attributable to that understatement or nonpayment of the fee.

(b) For purposes of this section, the determination of the spouse to whom items of understatement or nonpayment are attributable shall be made without regard to community property laws.

(c) This section shall apply to all calendar quarters subject to the provisions of this part, but shall not apply to any calendar quarter that is more than five years from the final date on the board-issued determination, five years from the return due date for nonpayment on a return, or one year from the first contact with the spouse making a claim under this section; or that has been closed by res judicata, whichever is later.

(d) For purposes of paragraph (2) of subdivision (a), reason to know means whether or not a reasonably prudent person would have had reason to know of the understatement or nonpayment.

(e) For purposes of this section, with respect to a failure to file a return or an omission of an item from the return, attributable to one spouse may be determined by whether a spouse rendered substantial service as an owner of an underground storage tank containing petroleum that is subject to fees imposed by this part to which the understatement is attributable. If neither spouse rendered substantial services as an owner, then the attribution of applicable items of understatement shall be treated as community property. An erroneous deduction or credit shall be attributable to the spouse who caused that deduction or credit to be entered on the return.

(f) Under procedures prescribed by the board, if, taking into account all the facts and circumstances, it is inequitable to hold the other spouse liable for any unpaid tax or any deficiency (or any portion of either) attributable to any item for which relief is not available under subdivision (a), the board may relieve the other spouse of that liability.

(g) For purposes of this section, registered domestic partners, as defined in Section 297 of the Family Code, have the same rights, protections, and benefits as provided by this section, and are subject to the same responsibilities, obligations, and duties as imposed by this section, as are granted to and imposed upon spouses.

(h) The relief provided by this section shall apply retroactively to liabilities arising prior to the effective date of this section.

(Added by Stats. 2007, Ch. 342, Sec. 54. Effective January 1, 2008. Section applicable retroactively as prescribed in subd. (h) and clarified in Sec. 60 of Ch. 342.)






ARTICLE 1.1. Payment by Electronic Funds Transfer

50112.7

(a) Any person whose estimated fee liability under this part averages twenty thousand dollars ($20,000) or more per month, as determined by the board pursuant to methods of calculation prescribed by the board, shall remit amounts due by an electronic funds transfer under procedures prescribed by the board.

(b) Any person whose estimated fee liability under this part averages less than twenty thousand dollars ($20,000) per month may elect to remit amounts due by electronic funds transfer with the approval of the board.

(c) Any person remitting amounts due pursuant to subdivision (a) or (b) shall perform electronic funds transfer in compliance with the due dates set forth in Article 1 (commencing with Section 50109). Payment is deemed complete on the date the electronic funds transfer is initiated, if settlement to the state s demand account occurs on or before the banking day following the date the transfer is initiated. If settlement to the state s demand account does not occur on or before the banking day following the date the transfer is initiated, payment is deemed to occur on the date settlement occurs.

(d) Any person remitting fees by electronic funds transfer shall, on or before the due date of the remittance, file a return for the preceding reporting period in the form and manner prescribed by the board. Any person who fails to timely file the required return shall pay a penalty of 10 percent of the amount of fees, with respect to the period for which the return is required.

(e) Any person required to remit fees pursuant to this article who remits those fees by means other than appropriate electronic funds transfer shall pay a penalty of 10 percent of the fees incorrectly remitted.

(f) Any person who fails to pay any fee to the state or any amount of fee required to be paid to the state, except amounts of determinations made by the board under Article 2 (commencing with Section 50113) within the time required shall pay a penalty of 10 percent of the fee or amount of fee, in addition to the fee or amount of fee, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the fee or the amount of fee required to be paid became due and payable to the state until the date of payment.

(g) In determining whether a person s estimated fee liability averages twenty thousand dollars ($20,000) or more per month, the board may consider returns filed pursuant to this part and any other information in the board s possession.

(h) The penalties imposed by subdivisions (d), (e), and (f) shall be limited to a maximum of 10 percent of the fees due for any one return. Any person remitting fees by electronic funds transfer shall be subject to the penalties under this section and not Section 50112.

(i) The board shall promulgate regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code for purposes of implementing this section.

(Amended by Stats. 2005, Ch. 519, Sec. 20. Effective October 4, 2005. Operative January 1, 2006, by Sec. 25 of Ch. 519.)



50112.8

If the board finds that a person s failure to make payment by an appropriate electronic funds transfer in accordance with board procedures is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect, that person shall be relieved of the penalty provided in subdivision (e) of Section 50112.7. Any person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Added by Stats. 2000, Ch. 923, Sec. 65. Effective January 1, 2001.)



50112.9

(a) Electronic funds transfer means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephonic instrument, or computer or magnetic tape, so as to order, instruct, or authorize a financial institution to debit or credit an account. Electronic funds transfers shall be accomplished by an automated clearinghouse debit, an automated clearinghouse credit, or by Federal Reserve Wire Transfer (Fedwire).

(b) Automated clearinghouse means any federal reserve bank, or an organization established in agreement with the National Automated Clearing House Association, that operates as a clearinghouse for transmitting or receiving entries between banks or bank accounts and which authorizes an electronic transfer of funds between these banks or bank accounts.

(c) Automated clearinghouse debit means a transaction in which the state, through its designated depository bank, originates an automated clearinghouse transaction debiting the person s bank account and crediting the state s bank account for the amount of the fee. Banking costs incurred for the automated clearinghouse debit transaction shall be paid by the state.

(d) Automated clearinghouse credit means an automated clearinghouse transaction in which the person through his or her own bank, originates an entry crediting the state s bank account and debiting his or her own bank account. Banking costs incurred for the automated clearinghouse credit transaction charged to the state shall be paid by the person originating the credit.

(e) Fedwire transfer means any transaction originated by a person and utilizing the national electronic payment system to transfer funds through the federal reserve banks, when that person debits his or her own bank account and credits the state s bank account. Electronic funds transfers pursuant to Section 50112.7 may be made by Fedwire only if payment cannot, for good cause, be made according to subdivision (a), and the use of Fedwire is preapproved by the board. Banking costs incurred for the Fedwire transaction charged to the person and to the state shall be paid by the person originating the transaction.

(Added by Stats. 2000, Ch. 923, Sec. 65. Effective January 1, 2001.)



50112.10

(a) Any return, declaration, statement, or other document required to be made under this part that is filed using electronic media shall be filed and authenticated pursuant to any method or form the board may prescribe.

(b) Notwithstanding any other law, any return, declaration, statement, or other document otherwise required to be signed that is filed by the taxpayer using electronic media in a form as required by the board shall be deemed to be a signed, valid original document, including upon reproduction to paper form by the board.

(c) Electronic media includes, but is not limited to, computer modem, magnetic media, optical disk, facsimile machine, or telephone.

(Added by Stats. 2002, Ch. 459, Sec. 33. Effective January 1, 2003.)






ARTICLE 2. Deficiency Determinations

50113

(a) If the board is dissatisfied with the report filed or the amount of fee paid to the board under this part by any fee payer, or if no report has been filed or no payment or payments of the fees have been made to the state by a fee payer, the board may compute and determine the amount to be paid, based upon any information available to it. One or more additional determinations may be made of the amount of fee due for one, or for more than one, period. The amount of fee so determined shall bear interest at the modified rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date the amount of the fee, or any portion thereof, became due and payable until the date of payment. In making a determination, the board may offset overpayments for a period or periods against underpayments for another period or periods and against the interest and penalties on the underpayments.

(b) If any part of the deficiency for which a determination of an additional amount due is made is found to have been occasioned by negligence or intentional disregard of this part or regulations adopted by the board pursuant to this part, a penalty of 10 percent of the amount of that determination shall be added, plus interest as provided in subdivision (a).

(c) If any part of the deficiency for which a determination of an additional amount due is made is found to be occasioned by fraud or an intent to evade this part or regulations adopted pursuant to this part, a penalty of 25 percent of the amount of the determination shall be added, plus interest as provided in subdivision (a).

(d) The board shall give to the fee payer written notice of its determination. The notice shall be placed in a sealed envelope, with postage paid, addressed to the fee payer at the fee payer s address as it appears in the records of the board. The giving of the notice shall be deemed complete at the time of the deposit in a United States Post Office, or a mailbox, subpost office, substation, mail chute, or other facility regularly maintained or provided by the United States Postal Service, without extension of time for any reason. In lieu of mailing, the board may serve notice personally by delivering to the person to be served, and service shall be deemed complete at the time of delivery. The board may make personal service to a corporation by delivering a notice to any person designated in the Code of Civil Procedure to be served for the corporation with a summons and complaint in a civil action.

(Amended by Stats. 1990, Ch. 1366, Sec. 51. Effective September 27, 1990.)



50113.1

Except in the case of fraud, intent to evade this part, or rules and regulations adopted pursuant to this part, or failure to make a report or return, every notice of a determination of an additional amount due shall be given within three years after the date when the amount was required to have been paid or the report or return was due, or within three years after the report or return was filed, whichever period expires later. In the case of failure to make a report or return, the notice of determination shall be mailed within eight years after the date the report or return was due.

(Amended by Stats. 1993, Ch. 1113, Sec. 25. Effective January 1, 1994.)



50113.2

If, before the expiration of the time prescribed in Section 50113.1 for the mailing of a notice of deficiency determination, the fee payer has consented in writing to the mailing of the notice after that time, the notice may be mailed at any time prior to the expiration of the period agreed upon. The period agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(Added by Stats. 1990, Ch. 1366, Sec. 53. Effective September 27, 1990.)






ARTICLE 3. Redeterminations

50114

Any person from whom an amount is determined to be due under Article 2 (commencing with Section 50113), or any person directly interested, may petition for a redetermination thereof within 30 days after service of a notice of determination on that person. If a petition for redetermination is not filed within the 30-day period, the amount determined to be due becomes final at the expiration of that time period.

(Amended by Stats. 1990, Ch. 1366, Sec. 54. Effective September 27, 1990.)



50115

Every petition for redetermination shall be in writing and shall state the specific grounds upon which the petition is founded. The petition may be amended to state additional grounds at any time prior to the date on which the board issues its order or decision on the petition for redetermination.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50116

If a petition for redetermination is filed within the period specified in Section 50114, the board shall reconsider the amount determined to be due, and, if the person has so requested in the person s petition, the board shall grant the person an oral hearing and shall give the person 10 days notice of the time and place of the hearing. The board may continue the hearing from time to time as may be necessary.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50117

The board may decrease or increase the amount of the determination before it becomes final, but the amount may be increased only if a claim for the increase is asserted by the board at or before the hearing.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50118

The order or decision of the board upon a petition for redetermination shall become final 30 days after service upon the petitioner of the notice of the order or decision.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50119

All amounts determined to be due by the board under Article 2 (commencing with Section 50113) are due and payable at the time they become final, and, if not paid when due and payable, a penalty of 10 percent of the amount determined to be due shall be added to the amount due and payable.

(Amended by Stats. 1990, Ch. 1366, Sec. 55. Effective September 27, 1990.)



50120

Any notice required by this article shall be served personally or by mail in the same manner as prescribed for service of notice by Section 50113.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)






ARTICLE 4. Jeopardy Determinations

50120.1

If the board determines that the collection of any amount of fee will be jeopardized by delay, it shall thereupon make a determination of the amount of fee due, noting that fact upon the determination, and the amount of the fee shall be immediately due and payable. If the amount of the fee, interest, and penalty specified in the jeopardy determination is not paid, or a petition for redetermination is not filed, within 10 days after the service upon the feepayer of a notice of the determination, the determination becomes final, and the delinquency penalty and interest provided in Section 50112 shall attach to the amount of fee specified in the jeopardy determination.

(Amended by Stats. 2004, Ch. 527, Sec. 11. Effective January 1, 2005.)



50120.2

The fee payer against whom a jeopardy determination is made may file a petition for the redetermination thereof, pursuant to Article 3 (commencing with Section 50114), with the board within 10 days after the service upon the fee payer of notice of the determination, and he or she shall, within the 10-day period, deposit with the board that security which the board determines to be necessary to ensure compliance with this part. The security may be sold by the board at a public sale if it becomes necessary in order to recover any amount due under this part. Notice of the sale may be served upon the person who deposited the security personally or by mail in the same manner as prescribed for service of notice by subdivision (d) of Section 50113. After that sale, the surplus, if any, above the amount due under this part shall be returned to the person who deposited the security.

(Added by Stats. 1990, Ch. 1366, Sec. 58. Effective September 27, 1990.)



50120.3

(a) In accordance with rules and regulations which the board may adopt, the person against whom a jeopardy determination is made may apply for an administrative hearing for one or more of the following purposes:

(1) To establish that the determination is excessive.

(2) To establish that the sale of property that may be seized after issuance of the jeopardy determination, or any part thereof, shall be delayed pending the administrative hearing because the sale would result in irreparable injury to the person.

(3) To request the release of all or part of the property to the person.

(4) To request a stay of collection activities.

(b) The application shall be filed within 30 days after service of the notice of jeopardy determination and shall be in writing and state the specific factual and legal grounds upon which it is founded. The person shall not be required to post any security in order to file the application and to obtain the hearing. However, if the person does not deposit, within the 10-day period prescribed in Section 50120.2, that security which the board determines to be necessary to ensure compliance with this part, the filing of the application shall not operate as a stay of collection activities, except for sale of property seized after issuance of the jeopardy determination. Upon a showing of good cause for failure to file a timely application for an administrative hearing, the board may allow a filing of the application and grant the person an administrative hearing. The filing of an application pursuant to this section does not affect Section 50120.1, relating to the finality date of the determination, and the attachment of the delinquency penalty and interest.

(Added by Stats. 1990, Ch. 1366, Sec. 59. Effective September 27, 1990.)









CHAPTER 4. Collection of Fee

ARTICLE 1. Suit for Fee

50121

The board may bring any legal action necessary to collect any deficiency in the fee required to be paid, and, upon the board s request, the Attorney General shall bring the action.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50122

In any action brought to enforce the rights of the state with respect to any fee, a certificate by the board showing the delinquency shall be prima facie evidence of the levy of the fee, of the delinquency of the amount of fee and penalty set forth in the certificate, and of compliance by the board with this part in relation to the computation and levy of the fee. In that action, a writ of attachment may be issued in the manner provided by Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)






ARTICLE 2. Judgment for Fee

50123

If any person fails to pay any amount imposed pursuant to this part at the time that it becomes due and payable, the amount, including interest and penalties, together with any costs in addition to the amount, are a perfected and enforceable state tax lien which is subject to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code.

(Amended by Stats. 1990, Ch. 1366, Sec. 60. Effective September 27, 1990.)



50124

(a) If the board determines that the amount of any fees, interest, and penalties are sufficiently secured by a lien on other property or that the release or subordination of the lien imposed under this article will not jeopardize the collection of the amount of the fees and penalties, the board may at any time release all, or any portion of, the property subject to the lien from the lien or may subordinate the lien to other liens and encumbrances.

(b) If the board finds the liability represented by the lien imposed under this article is legally unenforceable, the board may release the lien.

(c) A certificate by the board that any property has been released from a lien or that the lien has been subordinated to other liens and encumbrances is conclusive evidence that the property has been released or that the lien has been subordinated, as provided in the certificate.

(Amended by Stats. 2006, Ch. 538, Sec. 636. Effective January 1, 2007.)






ARTICLE 3. Warrant for Collection

50125

At any time within three years after any person is delinquent in the payment of any amount required to be paid under this part, or the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, the board, or its authorized representative, may issue a warrant for the enforcement of any lien and for the collection of any amount required to be paid to the state under this part. The warrant shall be directed to any sheriff or marshal and has the same effect as a writ of execution. The warrant shall be levied and sale made pursuant to it in the same manner and with the same effect as a levy of, and sale pursuant to, a writ of execution.

(Amended by Stats. 1996, Ch. 872, Sec. 169. Effective January 1, 1997.)



50126

The board may pay or advance to the sheriff or marshal, the same fees, commissions, or expenses for services as are provided by law for similar services pursuant to a writ of execution. The board, and not the court, shall approve the fees for publication in a newspaper.

(Amended by Stats. 1996, Ch. 872, Sec. 170. Effective January 1, 1997.)



50127

The fees, commissions, and expenses are the obligation of the person required to pay any amount under this part and may be collected from the person by the warrant or in any other manner provided in this part for the collection of the fee.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)






ARTICLE 4. Seizure and Sale

50128

Whenever any fee payer is delinquent in the payment of the fee, the board, or its authorized representative, may seize any property, real or personal, of the fee payer, and sell at public auction the property seized, or a sufficient portion of the property, to pay the fee due, together with any penalties imposed for the delinquency and all costs that have been incurred on account of the seizure and sale.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50129

Notice of the sale and the time and place thereof, shall be given to the delinquent fee payer and to all persons who have an interest of record in the property at least 20 days before the date set for the sale in the following manner: The notice shall be personally served or enclosed in an envelope addressed to the fee payer or other person at his or her last known residence or place of business in this state as it appears upon the records of the board, if any, and depositing it in the United States registered mail, postage prepaid. The notice shall be published pursuant to Section 6063 of the Government Code in a newspaper of general circulation published in the city in which the property or a part thereof is located if any part thereof is situated in a city or if not, in a newspaper of general circulation published in the county in which the property or a part thereof is located. Notice shall also be posted in both of the following manners:

(a) One public place in the city in which the interest in property is to be sold if it is to be sold in a city or, if not to be sold in a city, one public place in the county in which the interest to the property is to be sold.

(b) One conspicuous place on the property.

The notice shall contain a description of the property to be sold, a statement of the amount of the fees, penalties, and costs, the name of the fee payer, and the further statement that unless the fees, penalties, and costs are paid on or before the time fixed in the notice of the sale, the property, or so much of the property as may be necessary, will be sold in accordance with law and the notice.

(Amended by Stats. 1990, Ch. 1528, Sec. 16.)



50130

At a sale conducted pursuant to this article the board, or its authorized agent, shall sell the property, in accordance with all applicable provisions of law and the notice specified in Section 50129, and the board shall deliver to the purchaser a bill of sale for the personal property and a deed for any real property sold. The bill of sale or deed vests title in the purchaser. The unsold portion of any property seized may be left at the place of sale at the risk of the fee payer.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50131

If, after a sale conducted pursuant to this article, the money received exceeds the amount of all fees, interest, penalties, and costs due the state from the fee payer, the board shall return the excess to the fee payer and obtain the fee payer s receipt. If any persons having an interest in or lien upon the property files with the board prior to the sale notice of the person s interest, the board shall withhold any excess pending a determination of the rights of the respective parties to the excess moneys by a court of competent jurisdiction. If the receipt of the fee payer is not available, the board shall deposit the excess moneys with the Controller, as trustee for the owner, subject to the order of the fee payer, and the fee payer s heirs, successors, or assigns.

(Amended by Stats. 1996, Ch. 860, Sec. 22. Effective January 1, 1997.)






ARTICLE 5. Miscellaneous

50132

If any fee payer is delinquent in the payment of any obligation imposed by this part, or if any determination has been made against a fee payer which remains unpaid, the board may, not later than three years after the payment becomes delinquent, or the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, give notice thereof, personally or by first-class mail, to all persons, including any officer or department of the state or any political subdivision or agency of the state, having in their possession or under their control any credits or other personal property belonging to the fee payer, or owing any debts to the fee payer. In the case of any state officer, department, or agency, the notice shall be given to the officer, department, or agency prior to the time it presents the claim of the delinquent fee payer to the Controller.

(Amended by Stats. 1990, Ch. 1366, Sec. 64. Effective September 27, 1990.)



50133

After receiving the notice specified in Section 50132, the persons so notified shall not transfer or make any other disposition of the credits, other personal property, or debts in their possession or under their control at the time they receive the notice until the board consents to a transfer or disposition or until 60 days after the receipt of the notice, whichever occurs first.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50134

All persons notified pursuant to Section 50132 shall immediately, after receipt of the notice, advise the board of all credits, other personal property, or debts in their possession, under their control, or owing by them. If the notice seeks to prevent the transfer or other disposition of a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice, to be effective, shall state the amount, interest, and penalty due from the person and shall be delivered or mailed to the branch or office of the bank at which the deposit is carried or at which the credits or personal property are held. Notwithstanding any other provision of law, with respect to a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice shall only be effective with respect to an amount not in excess of the amount, interest, and penalty due from the person.

(Amended by Stats. 1990, Ch. 1366, Sec. 65. Effective September 27, 1990.)



50135

If, during the effective period of the notice to withhold, given pursuant to Section 50132, any person so notified makes any transfer or disposition of the property or debts required to be withheld, to the extent of the value of the property or the amount of the debts thus transferred or paid, the person is liable to the state for any indebtedness due under this part from the fee payer with respect to whose obligation the notice was given, if solely because of that transfer or disposition, the state is unable to recover the indebtedness of the person with respect to whose obligation the notice was given.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50136

(a) The board may, by notice of levy served personally or by first-class mail, require all persons having in their possession, or under their control, any payments, credits other than payments, or other personal property belonging to a feepayer or other person liable for any amount under this part to withhold from these credits or other personal property the amount of any fee, interest, or penalties due from the feepayer or other person, or the amount of any liability incurred under this part, and to transmit the amount withheld to the board at the time it may designate. The notice of levy shall have the same effect as a levy pursuant to a writ of execution except for the continuing effect of the levy, as provided in subdivision (b).

(b) The person served shall continue to withhold pursuant to the notice of levy until the amount specified in the notice, including accrued interest, has been paid in full, until the notice is withdrawn, or until one year from the date the notice is received, whichever occurs first.

(c) The amount required to be withheld is the lesser of the following:

(1) The amount due stated on the notice.

(2) The sum of both of the following:

(A) The amount of the payments, credits other than payments, or personal property described above and under the person s possession or control when the notice of levy is served on the person.

(B) The amount of each payment that becomes due following service of the notice of levy on the person and prior to the expiration of the levy.

(d) For the purposes of this section, the term payments does not include earnings as that term is defined in subdivision (a) of Section 706.011 of the Code of Civil Procedure or funds in a deposit account as defined in paragraph (29) of subdivision (a) of Section 9102 of the Commercial Code. The term payments does include any of the following:

(1) Payments due for services of independent contractors, dividends, rents, royalties, residuals, patent rights, or mineral or other natural rights.

(2) Payments or credits due or becoming due periodically as a result of an enforceable obligation to the feepayer or other person liable for the fee.

(3) Any other payments or credits due or becoming due the feepayer or other person liable as the result of written or oral contracts for services or sales whether denominated as wages, salary, commission, bonus, or otherwise.

(e) In the case of a financial institution, to be effective, the notice shall state the amount due from the feepayer and shall be delivered or mailed to the branch or office of the financial institution where the credits or other property is held, unless another branch or office is designated by the financial institution to receive the notice.

(Amended by Stats. 1999, Ch. 991, Sec. 70. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



50136.5

(a) Notwithstanding Article 7 (commencing with Section 706.151) of Chapter 5 of Title 9 of Part 2 of the Code of Civil Procedure, if the board determines upon receiving information from a feepayer or other person liable for any amount under this part that the person s employer withheld earnings for taxes pursuant to Section 50136 and failed to remit the withheld earnings to the board, the employer shall be liable for the amount not remitted. The board s determination shall be based on payroll documents or other substantiating evidence furnished by the person liable for the tax.

(b) Upon its determination, the board shall mail notice to the employer at its last known address that upon failure to remit the withheld earnings to the board within 15 days of the date of its notice to the employer, the employer shall be liable for that amount which was withheld and not remitted.

(c) If the employer fails to remit the amount withheld to the board upon notice, that amount for which the employer is liable shall be determined, collected, and paid as though it were a tax deficiency. The amount may be assessed at any time prior to seven years from the first day that the unremitted amount, in the aggregate, was first withheld. Interest shall accrue on that amount from the first day that the unremitted amount, in the aggregate, was first withheld.

(d) When the determination against the employer is final and due and payable, the person s account shall be immediately credited with an amount equal to that determined amount as though it were a payment received by the board on the first date that the unremitted amount, in the aggregate, was first withheld by the employer.

(e) Collection against the person liable for the tax is stayed for both the following amount and period:

(1) An amount equal to the amount determined by the board under subdivision (a).

(2) The earlier of the time the credit is applied to the person s account pursuant to subdivision (d) or the determination against the employer is withdrawn or revised and the person is notified by the board thereof.

(f) If under this section an amount that was withheld and not remitted to the board is final and due and payable by the employer and credited to the person s account, this remedy shall be the exclusive remedy for the person to recover that amount from the employer.

(g) This section shall apply to determinations made by the board on or after the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 82. Effective January 1, 2001.)



50137

The remedies of the state provided for in this chapter are cumulative, and no action taken by the board or by the Attorney General constitutes an election by the state or any of its officers to pursue any remedy to the exclusion of any other remedy for which provision is made in this part.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50138

(a) The amounts required to be paid by any person under this part, together with any penalties, shall be satisfied first in any of the following cases:

(1) Whenever the person is insolvent.

(2) Whenever the person makes a voluntary assignment of the person s assets.

(3) Whenever the estate of the person in the hands of executors, administrators, or heirs is insufficient to pay all the debts due from the deceased.

(4) Whenever the estate and effects of an absconding, concealed, or absent person required to pay any amount under this part are levied upon by process of law.

(b) This section does not give the state a preference over a lien or security interest which was recorded or perfected prior to the time when the state records or files its lien, as provided in Section 7171 of the Government Code.

(c) The preference given to the state by this section is subordinate to the preferences given to claims for personal services made pursuant to Sections 1204 and 1206 of the Code of Civil Procedure.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50138.5

The board shall not be subject to subdivisions (c) and (d) of Section 16307 of the Corporations Code unless, at the time of application for or issuance of a permit, license, or registration number under this part, the applicant furnishes to the board a written partnership agreement that provides that all business assets shall be held in the name of the partnership.

(Added by Stats. 1996, Ch. 1003, Sec. 15. Effective January 1, 1997.)



50138.6

(a) The board may, in its discretion, enter into a written installment payment agreement with a person for the payment of any fees due, together with interest thereon and any applicable penalties, in installments over an agreed period. With mutual consent, the board and the fee payer may alter or modify the agreement.

(b) Upon failure of a person to fully comply with the terms of an installment payment agreement with the board, the board may terminate the agreement by mailing a notice of termination to the person. The notice shall include an explanation of the basis for the termination and inform the person of his or her right to request an administrative review of the termination. Fifteen days after the mailing of the notice, the installment payment agreement shall be void, and the total amount of the fees, interest, and penalties due shall be immediately payable.

(c) The board shall establish procedures for an administrative review for persons requesting that review whose installment payment agreements are terminated under subdivision (b). The collection of fees, interest, and penalties that are the subject of the terminated installment payment agreement may not be stayed during this administrative review process.

(d) Subdivision (b) shall not apply to any case where the board finds collection of the fee to be in jeopardy.

(e) Except in the case of fraud, if an installment payment agreement is entered into within 45 days from the date on which the board s notice of determination or redetermination becomes final, and the person complies with the terms of the installment payment agreement, the board shall relieve the penalty imposed pursuant to Section 50119.

(Amended by Stats. 2000, Ch. 1052, Sec. 83. Effective January 1, 2001.)



50138.7

The board, beginning no later than January 1, 2001, shall provide each taxpayer who has an installment payment agreement in effect under Section 50138.6 an annual statement setting forth the initial balance at the beginning of the year, the payments made during the year, and the remaining balance as of the end of the year.

(Added by Stats. 2000, Ch. 1052, Sec. 84. Effective January 1, 2001.)



50138.8

(a) A collection cost recovery fee shall be imposed on any person that fails to pay an amount of fee, interest, penalty, or other amount due and payable under this part. The collection cost recovery fee shall be in an amount equal to the board s costs for collection, as reasonably determined by the board. The collection cost recovery fee shall be imposed only if the board has mailed its demand notice, to that person for payment, that advises that continued failure to pay the amount due may result in collection action, including the imposition of a collection cost recovery fee.

(b) Interest shall not accrue with respect to the collection cost recovery fee provided by this section.

(c) The collection cost recovery fee imposed pursuant to this section shall be collected in the same manner as the collection of any other fee imposed by this part.

(d) (1) If the board finds that a person s failure to pay any amount under this part is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person shall be relieved of the collection cost recovery fee provided by this section.

(2) Any person seeking to be relieved of the collection cost recovery fee shall file with the board a statement under penalty of perjury setting forth the facts upon which the person bases the claim for relief.

(e) Subdivision (a) shall be operative with respect to a demand notice for payment which is mailed on or after January 1, 2011.

(f) Collection cost recovery fee revenues shall be deposited in the same manner as revenues derived from any other fee imposed by this part.

(Added by Stats. 2010, Ch. 721, Sec. 38. Effective October 19, 2010.)









CHAPTER 5. Overpayments and Refunds

ARTICLE 1. Claim for Refund

50139

(a) If the board determines that any amount of fee, interest, or penalty has been paid more than once or has been erroneously or illegally collected or computed, the board shall set forth that fact in its records and certify the amount collected in excess of what was legally due and the person from whom it was collected or by whom it was paid. The excess amount collected or paid shall be credited on any amounts then due from the person from whom the excess amount was collected or by whom it was paid under this part, and the balance shall be refunded to the person, or the person s successors, administrators, or executors.

(b) Any proposed determination by the board that is in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 1995, Ch. 555, Sec. 65. Effective January 1, 1996.)



50139.5

When an amount represented by a person who is a feepayer under this part to a customer as constituting reimbursement for fees due under this part is computed upon an amount that is not subject to that fee or is in excess of that fee amount due and is actually paid by the customer to the person, the amount so paid shall be returned by the person to the customer upon notification by the State Board of Equalization or by the customer that the excess has been ascertained. If the person fails or refuses to do so, the amount so paid, if knowingly or mistakenly computed by the person upon an amount that is not subject to the fee or is in excess of the fee due, shall be remitted by that person to this state. Those amounts remitted to the state shall be credited by the board on any amounts due and payable under this part on the same activity from the person by whom it was paid to this state and the balance, if any, shall constitute an obligation due from the person to this state.

(Added by Stats. 1996, Ch. 1087, Sec. 62. Effective January 1, 1997.)



50140

(a) Except as provided in subdivision (b), the board shall not approve a refund three years after the due date of the payment for the period for which the overpayment was made, or, with respect to determinations made under Article 2 (commencing with Section 50113) of Chapter 3, after six months from the date the determinations have become final, or after six months from the date of overpayment, whichever period expires later, unless a claim therefor is filed with the board within that period. The board shall not approve a credit after the expiration of that period, unless a claim for credit is filed with the board within that period.

(b) A refund may be approved by the board for any period for which a waiver is given under Section 50113.2 if a claim is filed with the board before the expiration of the period agreed upon.

(c) Every claim for refund or credit shall be in writing and shall state the specific grounds upon which the claim is founded.

(Amended by Stats. 2001, Ch. 543, Sec. 50. Effective January 1, 2002.)



50140.1

(a) The limitation period specified in Section 50140 shall be suspended during any period of a person s life that the person is financially disabled.

(b) (1) For purposes of subdivision (a), a person is financially disabled if the person is unable to manage his or her financial affairs by reason of medically determinable physical or mental impairment of the person which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months. A person shall not be considered to have an impairment unless proof of the existence thereof is furnished in the form and manner as the board may require.

(2) A person shall not be treated as financially disabled during any period that the person s spouse or any other person is authorized to act on behalf of the person in financial matters.

(c) This section applies to a period of disability commencing before, on, or after the effective date of the act adding this section, but does not apply to any claim for refund that (without regard to this section) is barred by the operation or rule of law, including res judicata, as of the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 85. Effective January 1, 2001.)



50140.2

Notwithstanding Section 50140, a refund of an overpayment of any fee, penalty, or interest collected by the board by means of levy, through the use of liens, or by other enforcement procedures, shall be approved if a claim for a refund is filed within three years of the date of an overpayment.

(Added by Stats. 2006, Ch. 364, Sec. 31. Effective January 1, 2007.)



50141

The failure of a person to file a claim within the time prescribed in this article constitutes a waiver of all demands against the state on account of the overpayment.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50142

Within 30 days after disallowing any claim, in whole or in part, the board shall serve written notice of its action on the claimant pursuant to Section 50113.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50142.1

Interest shall be computed, allowed, and paid upon any overpayment of any amount of fee at the modified adjusted rate per month established pursuant to Section 6591.5, from the 26th day of the calendar month following the period during which the overpayment was made. In addition, a refund or credit shall be made of any interest imposed upon the claimant with respect to the amount being refunded or credited.

The interest shall be paid as follows:

(a) In the case of a refund, to the 25th day of the calendar month following the date upon which the claimant, if he or she has not already filed a claim, is notified by the board that a claim may be filed or the date upon which the claim is approved by the board, whichever date is earlier.

(b) In the case of a credit, to the same date as that to which interest is computed on the fee or amount against which the credit is applied.

(Amended by Stats. 1997, Ch. 620, Sec. 17. Effective January 1, 1998.)



50142.2

(a) If the board determines that any overpayment has been made intentionally or by reason of carelessness, it shall not allow any interest thereon.

(b) If any person who has filed a claim for refund requests the board to defer action on the claim, the board, as a condition to deferring action, may require the claimant to waive interest for the period during which the person requests the board to defer action on the claim.

(Added by Stats. 1998, Ch. 420, Sec. 13. Effective January 1, 1999.)






ARTICLE 2. Suit for Refund

50143

No injunction or writ of mandate or other legal or equitable process shall issue in any suit, action, or proceeding in any court against this state or against any office of the state to prevent or enjoin the collection of any fee sought to be collected.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50144

No suit or proceeding shall be maintained in any court for the recovery of any amount alleged to have been erroneously or illegally assessed or collected unless a claim for refund or credit has been filed in accordance with this chapter.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50145

Within 90 days after the mailing of the notice of the board s action upon a claim for refund or credit, the claimant may bring an action against the board, on the grounds set forth in the claim, in a court of competent jurisdiction in the County of Sacramento for the recovery of the whole, or any part of, the amount with respect to which the claim has been disallowed.

(Amended by Stats. 2006, Ch. 538, Sec. 637. Effective January 1, 2007.)



50146

If the board fails to mail a notice of action on a claim within six months after the claim is filed, the claimant may, prior to the mailing of notice by the board, consider the claim disallowed and may bring an action against the board on the grounds set forth in the claim for the recovery of the whole, or any part of, the amount claimed as an overpayment.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50147

A person s failure to bring suit or action within the time specified in this article constitutes a waiver of all demands against the state on account of any alleged overpayments.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50148

If a judgment made pursuant to Section 50145 is rendered for the plaintiff, the amount of the judgment shall first be credited on any fees due from the plaintiff, and the balance shall be refunded to the plaintiff.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50148.1

In any judgment, interest shall be allowed at the modified adjusted rate per annum established pursuant to Section 6591.5, upon the amount found to have been illegally collected from the date of payment of the amount to the date of allowance of credit on account of the judgment, or to a date preceding the date of the refund warrant by not more than 30 days, the date to be determined by the board.

(Added by Stats. 1990, Ch. 1366, Sec. 70. Effective September 27, 1990.)



50149

(a) A judgment made pursuant to Section 50145 shall not be rendered in favor of the plaintiff in any action brought against the board to recover any fee paid when the action is brought by or in the name of an assignee of the fee payer paying the tax or by any person other than the person who has paid the fee.

(b) For purposes of this section, assignee does not include a person who has acquired the business of the fee payer which gave rise to the fees and who is thereby a successor in interest to the fee payer.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)






ARTICLE 3. Recovery of Erroneous Refunds

50150

(a) The Controller may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed, in an action brought in a court of competent jurisdiction in the County of Sacramento in the name of the people of the State of California.

(b) As an alternative to subdivision (a), the board may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed. In recovering any erroneous refund or credit, the board may, in its discretion, issue a deficiency determination in accordance with Article 2 (commencing with Section 50113) or Article 4 (commencing with Section 50120.1) of Chapter 3. Except in the case of fraud, the deficiency determination shall be made by the board within three years from the date of the Controller s warrant or date of credit.

(Amended by Stats. 1998, Ch. 609, Sec. 48. Effective January 1, 1999.)



50150.1

In any action brought pursuant to subdivision (a) of Section 50150, the court may, with the consent of the Attorney General, order a change in the place of trial.

(Added by Stats. 1998, Ch. 609, Sec. 49. Effective January 1, 1999.)



50150.2

The Attorney General shall prosecute any action brought pursuant to subdivision (a) of Section 50150, and the provisions of the Code of Civil Procedure relating to service of summons, pleadings, proof, trials, and appeals shall apply to the proceedings.

(Added by Stats. 1998, Ch. 609, Sec. 50. Effective January 1, 1999.)



50150.5

(a) Notwithstanding any other provision of this part, if the board finds that neither the person liable for payment of fees nor any party related to that person has in any way caused an erroneous refund for which an action for recovery is provided under Section 50150, no interest shall be imposed on the amount of that erroneous refund until 30 days after the date on which the board mails a notice of determination for repayment of the erroneous refund to the person. The act of filing a claim for refund shall not be considered as causing the erroneous refund.

(b) This section shall be operative for any action for recovery under Section 50150 on or after January 1, 2000.

(Added by Stats. 1999, Ch. 929, Sec. 69. Effective January 1, 2000.)






ARTICLE 4. Cancellations

50151

(a) If any amount has been illegally determined, the board shall certify the amount determined to be in excess of the amount legally due and the person against whom the determination was made and authorize the cancellation of the amount upon the records of the board.

(b) Any proposed determination by the board that is in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 1995, Ch. 555, Sec. 66. Effective January 1, 1996.)









CHAPTER 6. Administration

ARTICLE 1. Administration

50152

The board shall enforce this part and may adopt, and enforce rules and regulations relating to the administration and enforcement of this part.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50153

The board may examine the books and records of any feepayer, or the books and records of any person who is not a feepayer but operates an underground storage tank in a manner that may result in a fee liability being assessed against a feepayer, as it may determine to be necessary in carrying out this part.

(Amended by Stats. 1994, Ch. 1223, Sec. 11. Effective January 1, 1995.)



50154

The board may employ accountants, auditors, investigators, and other expert and clerical assistance necessary to enforce its powers and perform its duties under this part.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50155

A certificate by the board or an employee of the board stating that a notice required by this part was given by mailing or personal service is prima facie evidence in any administrative or judicial proceeding of the fact and regularity of the mailing or personal service in accordance with any requirement of this part for the giving of a notice. Unless otherwise specifically required, any notice provided by this part to be mailed or served may be given either by mailing or by personal service in the manner provided for giving notice of a deficiency determination.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)



50155.5

(a) Except as otherwise provided by law, any person who is engaged in the business of preparing, or providing services in connection with the preparation of, returns under Chapter 3 (commencing with Section 50109), or any person who for compensation prepares any such return for any other person, and who knowingly or recklessly does either of the following, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not more than one thousand dollars ($1,000) or imprisoned no more than one year, or both, together with the costs of prosecution:

(1) Discloses any information furnished to him or her for, or in connection with, the preparation of the return.

(2) Uses that information for any purpose other than to prepare, or assist in preparing, the return.

(b) Subdivision (a) shall not apply to disclosure of information if that disclosure is made pursuant to the person s consent or pursuant to a subpoena, court order, or other compulsory legal process.

(Added by Stats. 2000, Ch. 1052, Sec. 86. Effective January 1, 2001.)






ARTICLE 2. The California Taxpayers’ Bill of Rights

50156

The board shall administer this article. Unless the context indicates otherwise, the provisions of this article shall apply to this part.

(Added by Stats. 1992, Ch. 438, Sec. 16. Effective January 1, 1993.)



50156.1

(a) The board shall establish the position of the Taxpayers Rights Advocate. The advocate or his or her designee shall be responsible for facilitating resolution of fee payer complaints and problems, including any fee payer complaints regarding unsatisfactory treatment of fee payers by board employees, and staying actions where fee payers have suffered or will suffer irreparable loss as the result of those actions. Applicable statutes of limitation shall be tolled during the pendency of a stay. Any penalties and interest that would otherwise accrue shall not be affected by the granting of a stay.

(b) The advocate shall report directly to the executive officer of the board.

(Added by Stats. 1992, Ch. 438, Sec. 16. Effective January 1, 1993.)



50156.2

(a) The board shall develop and implement an education and information program directed at, but not limited to, all of the following groups:

(1) Fee payers newly registered with the board.

(2) Board audit and compliance staff.

(b) The education and information program shall include all of the following:

(1) A program of written communication with newly registered fee payers explaining in simplified terms their duties and responsibilities.

(2) Participation in seminars and similar programs organized by federal, state, and local agencies.

(3) Revision of fee payer educational materials currently produced by the board that explain the most common areas of fee payer nonconformance in simplified terms.

(4) Implementation of a continuing education program for audit and compliance personnel to include the application of new legislation to fee payer activities, and areas of recurrent fee payer noncompliance or inconsistency of administration.

(c) Electronic media used to comply with this section shall not represent the voice, picture, or name of members of the board or the Controller.

(Amended by Stats. 1999, Ch. 929, Sec. 70. Effective January 1, 2000.)



50156.3

The board shall conduct an annual hearing before the full board where industry representatives and individual fee payers are allowed to present their proposals on changes to the Underground Storage Tank Maintenance Fee Law which may further improve voluntary compliance and the relationship between fee payers and government.

(Added by Stats. 1992, Ch. 438, Sec. 16. Effective January 1, 1993.)



50156.4

The board shall prepare and publish brief but comprehensive statements in simple and nontechnical language that explain procedures, remedies, and the rights and obligations of the board and fee payers. As appropriate, statements shall be provided to fee payers with the initial notice of audit, the notice of proposed additional fees, any subsequent notice of fees due, or other substantive notices. Additionally, the board shall include this language for statements in the annual fee information bulletins that are mailed to taxpayers.

(Added by Stats. 1992, Ch. 438, Sec. 16. Effective January 1, 1993.)



50156.5

(a) The total amount of revenue collected or assessed pursuant to this part shall not be used for any of the following:

(1) To evaluate individual officers or employees.

(2) To impose or suggest production quotas or goals, other than quotas or goals with respect to accounts receivable.

(b) The board shall certify in its annual report submitted pursuant to Section 15616 of the Government Code that revenue collected or assessed is not used in a manner prohibited by subdivision (a).

(c) Nothing in this section shall prohibit the setting of goals and the evaluation of performance with respect to productivity and the efficient use of time.

(Added by Stats. 1992, Ch. 438, Sec. 16. Effective January 1, 1993.)



50156.6

The board shall develop and implement a program that will evaluate an individual employee s or officer s performance with respect to his or her contact with fee payers. The development and implementation of the program shall be coordinated with the Taxpayers Rights Advocate.

(Added by Stats. 1992, Ch. 438, Sec. 16. Effective January 1, 1993.)



50156.7

The board shall, in cooperation with the State Water Resources Control Board, the Taxpayers Rights Advocate, and other interested taxpayer-oriented groups, develop a plan to reduce the time required to resolve petitions for redetermination and claims for refunds. The plan shall include determination of standard timeframes and special review of cases that take more time than the appropriate standard timeframe.

(Added by Stats. 1992, Ch. 438, Sec. 16. Effective January 1, 1993.)



50156.8

Procedures of the board, relating to appeals staff review conferences before a staff attorney or supervising tax auditor independent of the assessing department, shall include all of the following:

(a) Any conference shall be held at a reasonable time at a board office that is convenient to the fee payer.

(b) The conference may be recorded only if prior notice is given to the fee payer and the fee payer is entitled to receive a copy of the recording.

(c) The fee payer shall be informed prior to any conference that he or she has a right to have present at the conference his or her attorney, accountant, or other designated agent.

(Added by Stats. 1992, Ch. 438, Sec. 16. Effective January 1, 1993.)



50156.9

(a) Every fee payer is entitled to be reimbursed for any reasonable fees and expenses related to a hearing before the board if all of the following conditions are met:

(1) The fee payer files a claim for the fee and expenses with the board within one year of the date the decision of the board becomes final.

(2) The board, in its sole discretion, finds that the action taken by the board staff was unreasonable.

(3) The board decides that the fee payer be awarded a specific amount of fees and expenses related to the hearing, in an amount determined by the board in its sole discretion.

(b) To determine whether the board staff has been unreasonable, the board shall consider whether the board staff has established that its position was substantially justified.

(c) The amount of reimbursed fees and expenses shall be limited to the following:

(1) Fees and expenses incurred after the date of the notice of determination, jeopardy determination, or a claim for refunds.

(2) If the board finds that the staff was unreasonable with respect to certain issues but reasonable with respect to other issues, the amount of reimbursed fees and expenses shall be limited to those that relate to the issues where the staff was unreasonable.

(d) Any proposed award by the board pursuant to subdivision (a) shall be available as a public record for at least 10 days prior to the effective date of the award.

(e) The amendments to this section by the act adding this subdivision shall be operative for claims filed on or after January 1, 2000.

(Amended by Stats. 2000, Ch. 1052, Sec. 87. Effective January 1, 2001.)



50156.10

(a) An officer or employee of the board acting in connection with any law administered by the board shall not knowingly authorize, require, or conduct any investigation of, or surveillance over, any person for nontax administration related purposes.

(b) Any person violating subdivision (a) shall be subject to disciplinary action in accordance with the State Civil Service Act, including dismissal from office or discharge from employment.

(c) This section shall not apply with respect to any otherwise lawful investigation concerning organized crime activities.

(d) The provisions of this section are not intended to prohibit, restrict, or prevent the exchange of information where the person is being investigated for multiple violations that include underground storage tank fee violations.

(e) For the purposes of this section:

(1) Investigation means any oral or written inquiry directed to any person, organization, or governmental agency.

(2) Surveillance means the monitoring of persons, places, or events by means of electronic interception, overt or covert observations, or photography, and the use of informants.

(Amended by Stats. 1993, Ch. 589, Sec. 177. Effective January 1, 1994.)



50156.11

(a) It is the intent of the Legislature that the State Board of Equalization, its staff, and the Attorney General pursue settlements as authorized under this section with respect to fee matters in dispute that are the subject of protests, appeals, or refund claims, consistent with a reasonable evaluation of the costs and risks associated with litigation of these matters.

(b) (1) Except as provided in paragraph (3) and subject to paragraph (2), the executive director or chief counsel, if authorized by the executive director, of the board may recommend to the State Board of Equalization, itself, a settlement of any fee matter in dispute.

(2) No recommendation of settlement shall be submitted to the board, itself, unless and until that recommendation has been submitted by the executive director or chief counsel to the Attorney General. Within 30 days of receiving that recommendation, the Attorney General shall review the recommendation and advise, in writing, the executive director or chief counsel of the board of his or her conclusions as to whether the recommendation is reasonable from an overall perspective. The executive director or chief counsel shall, with each recommendation of settlement submitted to the board, itself, also submit the Attorney General s written conclusions obtained pursuant to this paragraph.

(3) A settlement of any civil fee matter in dispute involving a reduction of fee or penalties in settlement, the total of which reduction of fee and penalties in settlement does not exceed five thousand dollars ($5,000), may be approved by the executive director and chief counsel, jointly. The executive director shall notify the board, itself, of any settlement approved pursuant to this paragraph.

(c) Whenever a reduction of fees, or penalties, or total fees and penalties in settlement in excess of five hundred dollars ($500) is approved pursuant to this section, there shall be placed on file, for at least one year, in the office of the executive director of the board a public record with respect to that settlement. The public record shall include all of the following information:

(1) The name or names of the fee payers who are parties to the settlement.

(2) The total amount in dispute.

(3) The amount agreed to pursuant to the settlement.

(4) A summary of the reasons why the settlement is in the best interests of the State of California.

(5) For any settlement approved by the board, itself, the Attorney General s conclusion as to whether the recommendation of settlement was reasonable from an overall perspective.

The public record shall not include any information that relates to any trade secret, patent, process, style of work, apparatus, business secret, or organizational structure that, if disclosed, would adversely affect the fee payer or the national defense.

(d) The members of the State Board of Equalization shall not participate in the settlement of fee matters pursuant to this section, except as provided in subdivision (e).

(e) (1) Any recommendation for settlement shall be approved or disapproved by the board, itself, within 45 days of the submission of that recommendation to the board. Any recommendation for settlement that is not either approved or disapproved by the board, itself, within 45 days of the submission of that recommendation shall be deemed approved. Upon approval of a recommendation for settlement, the matter shall be referred back to the executive director or chief counsel in accordance with the decision of the board.

(2) Disapproval of a recommendation for settlement shall be made only by a majority vote of the board. Where the board disapproves a recommendation for settlement, the matter shall be remanded to board staff for further negotiation, and may be resubmitted to the board, in the same manner and subject to the same requirements as the initial submission, at the discretion of the executive director or chief counsel.

(f) All settlements entered into pursuant to this section shall be final and nonappealable, except upon a showing of fraud or misrepresentation with respect to a material fact.

(g) Any proceedings undertaken by the board itself pursuant to a settlement as described in this section shall be conducted in a closed session or sessions.

(h) This section shall apply only to fee matters in dispute on or after the effective date of the act adding this subdivision.

(i) The Legislature finds that it is essential for fiscal purposes that the settlement program authorized by this section be expeditiously implemented. Accordingly, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any determination, rule, notice, or guideline established or issued by the board in implementing and administering the settlement program authorized by this section.

(Amended by Stats. 2006, Ch. 364, Sec. 32. Effective January 1, 2007.)



50156.12

(a) The board shall release any levy or notice to withhold issued pursuant to this part on any property in the event that the expense of the sale process exceeds the liability for which the levy is made.

(b) The Taxpayers Rights Advocate may order the release of any levy or notice to withhold issued pursuant to this part or, within 90 days from the receipt of funds pursuant to a levy or notice to withhold, order the return of any amount up to one thousand five hundred dollars ($1,500) of moneys received, upon his or her finding that the levy or notice to withhold threatens the health or welfare of the feepayer or his or her spouse and dependents or family.

(c) The board shall not sell any seized property until it has first notified the fee payer in writing of the exemptions from levy under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure.

(d) This section shall not apply to the seizure of any property as a result of a jeopardy assessment.

(Amended by Stats. 1995, Ch. 555, Sec. 68. Effective January 1, 1996.)



50156.13

Exemptions from levy under Chapter 4 (commencing with Section 703.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure shall be adjusted for purposes of enforcing the collection of debts under this part to reflect changes in the California Consumer Price Index whenever the change is more than 5 percent higher than any previous adjustment.

(Amended by Stats. 1993, Ch. 589, Sec. 179. Effective January 1, 1994.)



50156.14

(a) A feepayer may file a claim with the board for reimbursement of bank charges and any other reasonable third-party check charge fees incurred by the feepayer as the direct result of an erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action by the board. Bank and third-party charges include a financial institution s or third party s customary charge for complying with the levy or notice to withhold instructions and reasonable charges for overdrafts that are a direct consequence of the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action. The charges are those paid by the feepayer and not waived or reimbursed by the financial institution or third party. Each claimant applying for reimbursement shall file a claim with the board that shall be in a form as may be prescribed by the board. In order for the board to grant a claim, the board shall determine that both of the following conditions have been satisfied:

(1) The erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action was caused by board error.

(2) Prior to the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action, the feepayer responded to all contacts by the board and provided the board with any requested information or documentation sufficient to establish the feepayer s position. This provision may be waived by the board for reasonable cause.

(b) Claims pursuant to this section shall be filed within 90 days from the date the bank and third-party charges were incurred by the feepayer. Within 30 days from the date the claim is received, the board shall respond to the claim. If the board denies the claim, the feepayer shall be notified in writing of the reason or reasons for the denial of the claim.

(Amended by Stats. 2013, Ch. 253, Sec. 10. Effective January 1, 2014.)



50156.15

(a) At least 30 days prior to the filing or recording of liens under Chapter 14 (commencing with Section 7150) or Chapter 14.5 (commencing with Section 7220) of Division 7 of Title 1 of the Government Code, the board shall mail to the fee payer a preliminary notice. The notice shall specify the statutory authority of the board for filing or recording the lien, indicate the earliest date on which the lien may be filed or recorded, and state the remedies available to the fee payer to prevent the filing or recording of the lien. In the event fee liens are filed for the same liability in multiple counties, only one preliminary notice shall be sent.

(b) The preliminary notice required by this section shall not be required with respect to jeopardy determinations issued under Article 4 (commencing with Section 50120.1) of Chapter 3.

(c) If the board determines that the filing of a lien was in error, it shall mail a release to the fee payer and the entity recording the lien as soon as possible, but no later than seven days, after this determination and receipt of lien recording information. The release shall contain a statement that the lien was filed in error. In the event the erroneous lien is obstructing a lawful transaction, the board shall immediately issue a release of lien to the fee payer and the entity recording the lien.

(d) When the board releases a lien that has been erroneously filed, notice of that release shall be mailed to the fee payer and, upon the request of the fee payer, a copy of the release shall be mailed to the major credit reporting companies in the county where the lien was filed.

(e) The board may release or subordinate a lien if the board determines that the release or subordination will facilitate the collection of the fee liability or will be in the best interest of the state and the fee payer.

(Amended by Stats. 1999, Ch. 929, Sec. 72. Effective January 1, 2000.)



50156.16

(a) If any officer or employee of the board recklessly disregards board-published procedures, a fee payer aggrieved by that action or omission may bring an action for damages against the State of California in superior court.

(b) In any action brought under subdivision (a), upon finding of liability on the part of the State of California, the state shall be liable to the plaintiff in an amount equal to the sum of all of the following:

(1) Actual and direct monetary damages sustained by the plaintiff as a result of the actions or omissions.

(2) Reasonable litigation costs including any of the following:

(A) Reasonable court costs.

(B) Prevailing market rates for the kind or quality of services furnished in connection with any of the following:

(i) The reasonable expenses of expert witnesses in connection with the civil proceeding, except that no expert witness shall be compensated at a rate in excess of the highest rate of compensation for expert witnesses paid by the State of California.

(ii) The reasonable cost of any study, analysis, engineering report, test, or project that is found by the court to be necessary for the preparation of the party s case.

(iii) Reasonable fees paid or incurred for the services of attorneys in connection with the civil proceeding, except that those fees shall not be in excess of seventy-five dollars ($75) per hour unless the court determines that an increase in the cost of living or a special factor, such as the limited availability of qualified attorneys for the proceeding, justifies a higher rate.

(c) In the awarding of damages under subdivision (b), the court shall take into consideration the negligence or omissions, if any, on the part of the plaintiff that contributed to the damages.

(d) Whenever it appears to the court that the fee payer s position in the proceeding brought under subdivision (a) is frivolous, the court may impose a penalty against the plaintiff in an amount not to exceed ten thousand dollars ($10,000). A penalty so imposed shall be paid upon notice and demand from the board and shall be collected as a tax imposed under this part.

(Amended by Stats. 1993, Ch. 589, Sec. 181. Effective January 1, 1994.)



50156.17

(a) Except in any case where the board finds collection of the fee to be in jeopardy, if any property has been levied upon, the property or the proceeds from the sale of the property shall be returned to the fee payer if the board determines any one of the following:

(1) The levy on the property was not in accordance with the law.

(2) The fee payer has entered into and is in compliance with an installment payment agreement pursuant to Section 50138.6 to satisfy the fee liability for which the levy was imposed, unless that or another agreement allows for the levy.

(3) The return of the property will facilitate the collection of the fee liability or will be in the best interest of the state and the fee payer.

(b) Property returned under paragraphs (1) and (2) of subdivision (a) is subject to the provisions of Section 50156.14.

(Added by Stats. 1999, Ch. 929, Sec. 73. Effective January 1, 2000.)



50156.18

(a) (1) Beginning January 1, 2003, the executive director and chief counsel of the board, or their delegates, may compromise any final fee liability in which the reduction of the fee is seven thousand five hundred dollars ($7,500) or less.

(2) Except as provided in paragraph (3), the board, upon recommendation by its executive director and chief counsel, jointly, may compromise a final fee liability involving a reduction in the fee in excess of seven thousand five hundred dollars ($7,500). A recommendation for approval of an offer in compromise that is not either approved or disapproved within 45 days of the submission of the recommendation shall be deemed approved.

(3) The board, itself, may by resolution delegate to the executive director and the chief counsel, jointly, the authority to compromise a final fee liability in which the reduction of the fee is in excess of seven thousand five hundred dollars ($7,500), but less than ten thousand dollars ($10,000).

(b) For purposes of this section, a final fee liability means any final fee liability arising under Part 26 (commencing with Section 50101), or related interest, additions to the fee, penalties, or other amounts assessed under this part.

(c) (1) Offers in compromise shall be considered only for liabilities that were generated from a business that has been discontinued or transferred, where the feepayer making the offer no longer has a controlling interest or association with the transferred business or has a controlling interest or association with a similar type of business as the transferred or discontinued business.

(2) Notwithstanding paragraph (1), a qualified final fee liability may be compromised regardless of whether the business has been discontinued or transferred or whether the feepayer has a controlling interest or association with a similar type of business as the transferred or discontinued business. All other provisions of this section that apply to a final fee liability shall also apply to a qualified final fee liability, and a compromise shall not be made under this subdivision unless all other requirements of this section are met. For purposes of this subdivision, a qualified final fee liability means that part of a final fee liability, including related interest, additions to the fee, penalties, or other amounts assessed under this part, arising from a transaction or transactions in which the board finds no evidence that the owner of the underground storage tank collected underground storage tank maintenance fee reimbursement from the operator of the underground storage tank or other person and which was determined against the feepayer under Article 2 (commencing with Section 50113) or Article 3 (commencing with Section 50114) of Chapter 3.

(3) A qualified final fee liability may not be compromised with any of the following:

(A) A feepayer who previously received a compromise under paragraph (2) for a liability, or a part thereof, arising from a transaction or transactions that are substantially similar to the transaction or transactions attributable to the liability for which the feepayer is making the offer.

(B) A business that was transferred by a feepayer who previously received a compromise under paragraph (2) and who has a controlling interest or association with the transferred business, when the liability for which the offer is made is attributable to a transaction or transactions substantially similar to the transaction or transactions for which the feepayer s liability was previously compromised.

(C) A business in which a feepayer who previously received a compromise under paragraph (2) has a controlling interest or association with a similar type of business for which the feepayer received the compromise, when the liability of the business making the offer arose from a transaction or transactions substantially similar to the transaction or transactions for which the feepayer s liability was previously compromised.

(d) The board may, in its discretion, enter into a written agreement which permits the feepayer to pay the compromise in installments for a period not exceeding one year. The agreement may provide that such installments shall be paid by electronic funds transfers or any other means to facilitate the payment of each installment.

(e) Except for any recommendation for approval as specified in subdivision (a), the members of the State Board of Equalization shall not participate in any offer in compromise matters pursuant to this section.

(f) A feepayer that has received a compromise under paragraph (2) of subdivision (c) may be required to enter into any collateral agreement that is deemed necessary for the protection of the interests of the state. A collateral agreement may include a provision that allows the board to reestablish the liability, or any portion thereof, if the feepayer has sufficient annual income during the succeeding five-year period. The board shall establish criteria for determining sufficient annual income for purposes of this subdivision.

(g) A feepayer that has received a compromise under paragraph (2) of subdivision (c) shall file and pay by the due date all subsequently required underground storage tank maintenance fee returns for a five-year period from the date the liability is compromised, or until the feepayer is no longer required to file underground storage tank maintenance fee returns, whichever period is earlier.

(h) For amounts to be compromised under this section, the following conditions shall exist:

(1) The feepayer shall establish that:

(A) The amount offered in payment is the most that can be expected to be paid or collected from the feepayer s present assets or income.

(B) The feepayer does not have reasonable prospects of acquiring increased income or assets that would enable the feepayer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(2) The board shall have determined that acceptance of the compromise is in the best interest of the state.

(i) A determination by the board that it would not be in the best interest of the state to accept an offer in compromise in satisfaction of a final fee liability shall not be subject to administrative appeal or judicial review.

(j) When an offer in compromise is either accepted or rejected, or the terms and conditions of a compromise agreement are fulfilled, the board shall notify the feepayer in writing. In the event an offer is rejected, the amount posted will either be applied to the liability or refunded, at the discretion of the feepayer.

(k) When more than one feepayer is liable for the debt, such as with spouses or partnerships or other business combinations, the acceptance of an offer in compromise from one liable feepayer shall not relieve the other feepayers from paying the entire liability. However, the amount of the liability shall be reduced by the amount of the accepted offer.

(l) Whenever a compromise of the fee or penalties or total fees and penalties in excess of five hundred dollars ($500) is approved, there shall be placed on file for at least one year in the office of the executive director of the board a public record with respect to that compromise. The public record shall include all of the following information:

(1) The name of the feepayer.

(2) The amount of unpaid fees and related penalties, additions to fees, interest, or other amounts involved.

(3) The amount offered.

(4) A summary of the reason why the compromise is in the best interest of the state.

The public record shall not include any information that relates to any trade secrets, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the feepayer or violate the confidentiality provisions of Chapter 8 (commencing with Section 50159). A list shall not be prepared and releases shall not be distributed by the board in connection with these statements.

(m) A compromise made under this section may be rescinded, all compromised liabilities may be reestablished (without regard to any statute of limitations that otherwise may be applicable), and no portion of the amount offered in compromise refunded, if either of the following occurs:

(1) The board determines that a person did any of the following acts regarding the making of the offer:

(A) Concealed from the board property belonging to the estate of a feepayer or other person liable for the fee.

(B) Received, withheld, destroyed, mutilated, or falsified a book, document, or record or made a false statement, relating to the estate or financial condition of the feepayer or other person liable for the fee.

(2) The feepayer fails to comply with any of the terms and conditions relative to the offer.

(n) A person who, in connection with an offer or compromise under this section, or offer of that compromise to enter into that agreement, willfully does either of the following shall be guilty of a felony and, upon conviction, shall be fined not more than fifty thousand dollars ($50,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both, together with the costs of investigation and prosecution:

(1) Conceals from an officer or employee of this state property belonging to the estate of a feepayer or other person liable in respect of the fee.

(2) Receives, withholds, destroys, mutilates, or falsifies a book, document, or record, or makes a false statement, relating to the estate or financial condition of the feepayer or other person liable in respect of the fee.

(o) For purposes of this section, person means the feepayer, a member of the feepayer s family, a corporation, agent, fiduciary, or representative of, or another individual or entity acting on behalf of, the feepayer, or another corporation or entity owned or controlled by the feepayer, directly or indirectly, or that owns or controls the feepayer, directly or indirectly.

(p) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 590) by Stats. 2012, Ch. 285, Sec. 13. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See later operative version, as amended by Sec. 14 of Ch. 285.)



50156.18

(a) (1) The executive director and chief counsel of the board, or their delegates, may compromise any final fee liability in which the reduction of the fee is seven thousand five hundred dollars ($7,500) or less.

(2) Except as provided in paragraph (3), the board, upon recommendation by its executive director and chief counsel, jointly, may compromise a final fee liability involving a reduction in the fee in excess of seven thousand five hundred dollars ($7,500). A recommendation for approval of an offer in compromise that is not either approved or disapproved within 45 days of the submission of the recommendation shall be deemed approved.

(3) The board, itself, may by resolution delegate to the executive director and the chief counsel, jointly, the authority to compromise a final fee liability in which the reduction of the fee is in excess of seven thousand five hundred dollars ($7,500), but less than ten thousand dollars ($10,000).

(b) For purposes of this section, a final fee liability means any final fee liability arising under Part 26 (commencing with Section 50101), or related interest, additions to the fee, penalties, or other amounts assessed under this part.

(c) Offers in compromise shall be considered only for liabilities that were generated from a business that has been discontinued or transferred, where the feepayer making the offer no longer has a controlling interest or association with the transferred business or has a controlling interest or association with a similar type of business as the transferred or discontinued business.

(d) For amounts to be compromised under this section, the following conditions shall exist:

(1) The feepayer shall establish that:

(A) The amount offered in payment is the most that can be expected to be paid or collected from the feepayer s present assets or income.

(B) The feepayer does not have reasonable prospects of acquiring increased income or assets that would enable the feepayer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(2) The board shall have determined that acceptance of the compromise is in the best interest of the state.

(e) A determination by the board that it would not be in the best interest of the state to accept an offer in compromise in satisfaction of a final fee liability shall not be subject to administrative appeal or judicial review.

(f) When an offer in compromise is either accepted or rejected, or the terms and conditions of a compromise agreement are fulfilled, the board shall notify the feepayer in writing. In the event an offer is rejected, the amount posted will either be applied to the liability or refunded, at the discretion of the feepayer.

(g) When more than one feepayer is liable for the debt, such as with spouses or partnerships or other business combinations, the acceptance of an offer in compromise from one liable feepayer shall not relieve the other feepayers from paying the entire liability. However, the amount of the liability shall be reduced by the amount of the accepted offer.

(h) Whenever a compromise of the fee or penalties or total fees and penalties in excess of five hundred dollars ($500) is approved, there shall be placed on file for a least one year in the office of the executive director of the board a public record with respect to that compromise. The public record shall include all of the following information:

(1) The name of the feepayer.

(2) The amount of unpaid fees and related penalties, additions to fees, interest, or other amounts involved.

(3) The amount offered.

(4) A summary of the reason why the compromise is in the best interest of the state.

The public record shall not include any information that relates to any trade secrets, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the feepayer or violate the confidentiality provisions of Chapter 8 (commencing with Section 50159). A list shall not be prepared and releases shall not be distributed by the board in connection with these statements.

(i) A compromise made under this section may be rescinded, all compromised liabilities may be reestablished (without regard to any statute of limitations that otherwise may be applicable), and no portion of the amount offered in compromise refunded, if either of the following occurs:

(1) The board determines that a person did any of the following acts regarding the making of the offer:

(A) Concealed from the board property belonging to the estate of a feepayer or other person liable for the fee.

(B) Received, withheld, destroyed, mutilated, or falsified a book, document, or record, or made any false statement, relating to the estate or financial condition of the feepayer or other person liable for the fee.

(2) The feepayer fails to comply with any of the terms and conditions relative to the offer.

(j) A person who, in connection with an offer or compromise under this section, or offer of that compromise to enter into that agreement, willfully does either of the following shall be guilty of a felony and, upon conviction, shall be fined not more than fifty thousand dollars ($50,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both, together with the costs of investigation and prosecution:

(1) Conceals from an officer or employee of this state property belonging to the estate of a feepayer or other person liable in respect of the fee.

(2) Receives, withholds, destroys, mutilates, or falsifies a book, document, or record, or makes a false statement, relating to the estate or financial condition of the feepayer or other person liable in respect of the fee.

(k) For purposes of this section, person means the feepayer, a member of the feepayer s family, a corporation, agent, fiduciary, or representative of, or another individual or entity acting on behalf of, the feepayer, or another corporation or entity owned or controlled by the feepayer, directly or indirectly, or that owns or controls the feepayer, directly or indirectly.

(l) This section shall become operative on January 1, 2018.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 591) by Stats. 2012, Ch. 285, Sec. 14. Effective January 1, 2013. Section operative January 1, 2018, by its own provisions.)









CHAPTER 7. Disposition of Proceeds

50157

All fees, interest, and penalties imposed, and all amounts of fees required to be paid to the state pursuant to Section 50108 shall be paid to the board in the form of remittances payable to the State Board of Equalization of the State of California. The board shall transmit the payments to the Treasurer to be deposited in the Underground Storage Tank Cleanup Fund in the State Treasury.

(Amended by Stats. 1998, Ch. 350, Sec. 5. Effective January 1, 1999.)



50158

The money in the fund shall, upon order of the Controller, be drawn therefrom for refunds under this part.

(Added by Stats. 1989, Ch. 1442, Sec. 6. Effective October 2, 1989.)






CHAPTER 8. Disclosure of Information

50159

(a) The board shall provide any information obtained under this part to the State Water Resources Control Board, including any information regarding underground storage tanks containing petroleum.

(b) The State Water Resources Control Board and the board may utilize any information obtained pursuant to this part to develop data on underground storage tanks containing petroleum within the state. Notwithstanding Section 50161, the State Water Resources Control Board may make this underground storage tank data available to the public.

(c) The board may disclose otherwise confidential information obtained from the lessee or operator of an underground storage tank, or from the person who sold or provided petroleum to the lessee or operator of the underground storage tank, only to the fee payer and only to the extent that this information is necessary for assessment, administration, and verification of the underground storage tank fee.

(Amended by Stats. 1999, Ch. 941, Sec. 40. Effective January 1, 2000.)



50160

A fee payer s successors, receivers, trustees, executors, administrators, assignees, or guarantors, if directly interested, may be given information regarding the determination of any unpaid fee or the amount of fees, interest, or penalties required to be collected or assessed.

(Amended by Stats. 1990, Ch. 1366, Sec. 72. Effective September 27, 1990.)



50161

Except as provided in subdivisions (b) and (c) of Section 50159 and Section 50162, this chapter does not limit or increase public access to information on any aspect of petroleum contained in underground storage tanks made available pursuant to any other state or local law, regulation, or ordinance.

(Amended by Stats. 1997, Ch. 620, Sec. 18. Effective January 1, 1998.)



50162

(a) Upon request from the officials to whom is entrusted the enforcement of the motor fuel tax laws of another government, the board may furnish to those officials any information in the possession of the board that is deemed essential to the enforcement of the motor fuel tax laws. Any information so furnished shall not be used for any purpose other than that for which it was furnished.

(b) The board may furnish to any state or federal agency investigating violations of or enforcing any state or federal law related to motor fuels any motor fuel information in the possession of the board that is deemed necessary for the enforcement of those laws.

(Added by Stats. 1997, Ch. 620, Sec. 19. Effective January 1, 1998.)









PART 30. FEE COLLECTION PROCEDURES LAW

CHAPTER 1. General Provisions and Definitions

55001

This part shall be known and may be cited as the Fee Collection Procedures Law.

(Amended by Stats. 2013, Ch. 177, Sec. 2. Effective January 1, 2014.)



55002

Person means an individual, trust firm, joint stock company, business concern, corporation, including, but not limited to, a government corporation, partnership, limited liability company, and association. Person also includes any city, county, city and county, district, commission, the state or any department, agency, or political subdivision thereof, any interstate body, and the United States and its agencies and instrumentalities to the extent permitted by law.

(Amended by Stats. 1994, Ch. 1200, Sec. 77. Effective September 30, 1994.)



55003

Board means the State Board of Equalization.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55004

Feepayer means any person liable for the payment of the fees collected pursuant to this part.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)






CHAPTER 2. Fee

55021

Every person who owes a fee which is subject to this part shall register with the board.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55022

The board, whenever it deems necessary to ensure compliance with this part, may require any person subject to this part to place with it any security that the board determines to be reasonable, taking into account the circumstances of that person. The board may sell the security at public auction if it becomes necessary to do so in order to recover any fee or any amount required to be collected, including any interest or penalty due. Notice of the sale shall be served upon the person who placed the security personally or by mail.

If service is made by mail, the notice shall be addressed to the person at his or her address as it appears in the records of the board. Service shall be made at least 30 days prior to the sale in the case of personal service, and at least 40 days prior to the sale in the case of service by mail. Upon any sale, any surplus above the amounts due shall be returned to the person who placed the security.

(Amended by Stats. 1994, Ch. 903, Sec. 18. Effective January 1, 1995.)






CHAPTER 3. Determinations

ARTICLE 1. Returns and Payments

55040

A feepayer shall file a return in the form as prescribed by the board, which may include, but not be limited to, electronic media. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(Added by Stats. 2002, Ch. 459, Sec. 34. Effective January 1, 2003.)



55041

The board for good cause may extend, for not to exceed one month, the time for making any return or paying any amount required to be paid under this part. The extension may be granted at any time if a request therefor is filed with the board within or prior to the period for which the extension may be granted.

Any person to whom an extension is granted shall pay, in addition to the fee, interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5 from the date on which the fee would have been due without the extension until the date of payment.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55041.1

The board may require the payment of the amount due and the filing of returns for periods other than the period or periods set forth in the tax and fee laws administered under this part.

(Added by Stats. 2009, Ch. 545, Sec. 5. Effective January 1, 2010.)



55042

(a) Any person who fails to pay any fee, except fees determined by the board under Article 2 (commencing with Section 55061), within the time required shall pay a penalty of 10 percent of the amount of the fee, together with interest on that fee at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the fee became due and payable until the date of payment.

(b) Any person who fails to file a return within the time prescribed for filing the return shall pay a penalty of 10 percent of the amount of the fee with respect to the period for which the return is required.

(c) The penalties imposed by this section shall be limited to a maximum of 10 percent of the fee for which the return is required for any one return.

(Amended by Stats. 2000, Ch. 923, Sec. 67. Effective January 1, 2001.)



55042.5

(a) If the board finds, taking into account all facts and circumstances, that it is inequitable to compute interest at the modified adjusted rate per month or fraction thereof, as defined in subdivision (b) of Section 6591.5, interest shall be computed at the modified adjusted daily rate from the date on which the fee was due until the date of payment, if all of the following occur:

(1) The payment of the fee was made one business day after the date the fee was due.

(2) The person was granted relief from all penalties that applied to that fee payment.

(3) The person files a request for an oral hearing before the board.

(b) For purposes of this section, modified adjusted daily rate means the modified adjusted rate per annum as defined in subdivision (a) of Section 6591.5 determined on a daily basis by dividing the modified adjusted rate per annum by 365.

(c) For purposes of this section, board means the members of the State Board of Equalization meeting as a public body.

(d) For purposes of this section, business day means any day other than a Saturday, Sunday, or any day designated as a state holiday.

(e) This section shall not apply to any payment made pursuant to a deficiency determination, a determination where no return has been filed or a jeopardy determination issued by the board.

(f) This section shall only apply to electronic payments of fees.

(g) This section shall be operative only until January 1, 2016.

(Added by Stats. 2010, Ch. 316, Sec. 14. Effective January 1, 2011. Inoperative January 1, 2016, by its own provisions.)



55044

(a) If the board finds that a person s failure to make a timely return or payment is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the penalty provided by Sections 55042, 55050, and 55086.

(b) Except as provided in subdivision (c), any person seeking to be relieved of the penalty shall file with the board a statement, under penalty of perjury, setting forth the facts upon which he or she bases his or her claim for relief.

(c) The board shall establish criteria that provide for efficient resolution of requests for relief pursuant to this section.

(Amended by Stats. 2000, Ch. 1052, Sec. 89.5. Effective January 1, 2001.)



55045

(a) If the board finds that a person s failure to make a timely report or payment is due to the person s reasonable reliance on written advice from the board, the person may be relieved of the fees imposed or administered under this part and any penalty or interest added thereto.

(b) For purposes of this section, a person s failure to make a timely report or payment shall be considered to be due to reasonable reliance on written advice from the board, only if the board finds that all of the following conditions are satisfied:

(1) The person requested in writing that the board advise him or her whether a particular activity or transaction is subject to the fee under this part. The specific facts and circumstances of the activity or transaction shall be fully described in the request.

(2) The board responded in writing to the person regarding the written request for advice, stating whether or not the described activity or transaction is subject to the fee, or stating the conditions under which the activity or transaction is subject to the fee.

(3) The liability for fees applied to a particular activity or transaction which occurred before either of the following:

(A) Before the board rescinded or modified the advice so given, by sending written notice to the person of the rescinded or modified advice.

(B) Before a change in statutory or constitutional law, a change in the board s regulations, or a final decision of a court, which renders the board s earlier written advice no longer valid.

(c) Any person seeking relief under this section shall file with the board all of the following:

(1) A copy of the person s written request to the board and a copy of the board s written advice.

(2) A statement under penalty of perjury setting forth the facts on which the claim for relief is based.

(3) Any other information which the board may require.

(d) Only the person making the written request shall be entitled to rely on the board s written advice to that person.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55045.1

(a) Under regulations prescribed by the board, if:

(1) A tax or fee liability under this part was understated by a failure to file a return required to be filed under this part, by the omission of an amount properly includable therein, or by erroneous deductions or credits claimed on a return, and the understatement of tax or fee liability is attributable to one spouse; or any amount of the tax or fee reported on a return was unpaid and the nonpayment of the reported tax or fee liability is attributable to one spouse, or any amount of the fee due on a notice of determination or similar billing document used for collection of the fee was unpaid and the nonpayment of the fee liability is attributable to one spouse.

(2) The other spouse establishes that he or she did not know of, and had no reason to know of, that understatement or nonpayment.

(3) Taking into account whether or not the other spouse significantly benefited directly or indirectly from the understatement or the nonpayment and taking into account all other facts and circumstances, it is inequitable to hold the other spouse liable for the deficiency in the tax or fee attributable to that understatement or nonpayment,

then the other spouse shall be relieved of liability for the tax or fee (including interest, penalties, and other amounts) to the extent that the liability is attributable to that understatement or nonpayment of tax or fee.

(b) For purposes of this section, the determination of the spouse to whom items of understatement or nonpayment are attributable shall be made without regard to community property laws.

(c) This section shall apply to all calendar months, quarters, or years subject to the provisions of this part, but shall not apply to any calendar month, quarter, or year that is more than five years from the final date on the board-issued determination or similar billing document for collection of the fee, five years from the return due date for nonpayment on a return, or one year from the first contact with the spouse making a claim under this section; or that has been closed by res judicata, whichever is later.

(d) For purposes of paragraph (2) of subdivision (a), reason to know means whether or not a reasonably prudent person would have had reason to know of the understatement or nonpayment.

(e) For purposes of this section, with respect to a failure to file a return or an omission of an item from the return, attributable to one spouse may be determined by whether a spouse rendered substantial service as a taxpayer or feepayer engaged in an activity or transaction that is subject to a tax or fee administered under this part to which the understatement or nonpayment is attributable. If neither spouse rendered substantial services as a taxpayer or feepayer, then the attribution of applicable items of understatement or nonpayment shall be treated as community property. An erroneous deduction or credit shall be attributable to the spouse who caused that deduction or credit to be entered on the return.

(f) Under procedures prescribed by the board, if, taking into account all the facts and circumstances, it is inequitable to hold the other spouse liable for any unpaid tax or fee or any deficiency (or any portion of either) attributable to any item for which relief is not available under subdivision (a), the board may relieve the other spouse of that liability.

(g) For purposes of this section, registered domestic partners, as defined in Section 297 of the Family Code, have the same rights, protections, and benefits as provided by this section, and are subject to the same responsibilities, obligations, and duties as imposed by this section, as are granted to and imposed upon spouses.

(h) The relief provided by this section shall apply retroactively to liabilities arising prior to the effective date of this section.

(Added by Stats. 2007, Ch. 342, Sec. 55. Effective January 1, 2008. Section applicable retroactively as prescribed in subd. (h) and clarified in Sec. 60 of Ch. 342.)



55046

(a) The board, in its discretion, may relieve all or any part of the interest imposed on a person by this part where the failure to pay fees is due in whole or in part to an unreasonable error or delay by an employee of the board acting in his or her official capacity.

(b) For purposes of this section, an error or delay shall be deemed to have occurred only if no significant aspect of the error or delay is attributable to an act of, or a failure to act by, the feepayer.

(c) Any person seeking relief under this section shall file with the board a statement under penalty of perjury setting forth the facts on which the claim for relief is based and any other information which the board may require.

(d) The board may grant relief only for interest imposed on fee liabilities that arise during taxable periods commencing on or after January 1, 2000.

(Amended by Stats. 2001, Ch. 251, Sec. 35. Effective January 1, 2002.)



55046.5

If the board finds that a person s failure to make a timely return or payment was due to a disaster, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of interest provided by Sections 55041, 55042, 55050, and 55061.

Any person seeking to be relieved of the interest shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Added by Stats. 2002, Ch. 152, Sec. 4. Effective January 1, 2003.)






ARTICLE 1.1. Payment by Electronic Funds Transfer

55050

(a) Any person whose estimated fee liability under this part averages twenty thousand dollars ($20,000) or more per month, as determined by the board pursuant to methods of calculation prescribed by the board, shall remit amounts due by an electronic funds transfer under procedures prescribed by the board.

(b) Any person whose estimated fee liability under this part averages less than twenty thousand dollars ($20,000) per month may elect to remit amounts due by electronic funds transfer with the approval of the board.

(c) Any person remitting amounts due pursuant to subdivision (a) or (b) shall perform electronic funds transfer in compliance with the due dates prescribed for the payment of the fee. Payment is deemed complete on the date the electronic funds transfer is initiated if settlement to the state s demand account occurs on or before the banking day following the date the transfer is initiated. If settlement to the state s demand account does not occur on or before the banking day following the date the transfer is initiated, payment is deemed to occur on the date settlement occurs.

(d) Any person remitting fees by electronic funds transfer shall, on or before the due date of the remittance, file a return for the preceding reporting period in the form and manner prescribed by the board. Any person who fails to timely file the required return shall pay a penalty of 10 percent of the amount of fees, exclusive of prepayments, with respect to the period for which the return is required.

(e) Any person required to remit fees pursuant to this article who remits those fees by means other than appropriate electronic funds transfer shall pay a penalty of 10 percent of the fees incorrectly remitted.

(f) Any person who fails to pay any fee to the state or any amount of fee required to be collected and paid to the state, except amounts of determinations made by the board under Article 2 (commencing with Section 55061) within the time required shall pay a penalty of 10 percent of the fee or amount of fee, in addition to the fee or amount of fee, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the fee or the amount of fee required to be collected became due and payable to the state until the date of payment.

(g) In determining whether a person s estimated fee liability averages twenty thousand dollars ($20,000) or more per month, the board may consider returns filed pursuant to this part and any other information in the board s possession.

(h) The penalties imposed by subdivisions (d), (e), and (f) shall be limited to a maximum of 10 percent of the fees due, exclusive of prepayments, for any one return. Any person remitting fees by electronic funds transfer shall be subject to the penalties under this section and not Section 55042.

(i) The board shall promulgate regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code for purposes of implementing this section.

(Amended by Stats. 2005, Ch. 519, Sec. 21. Effective October 4, 2005. Operative January 1, 2006, by Sec. 25 of Ch. 519.)



55051

If the board finds that a person s failure to make payment by an appropriate electronic funds transfer in accordance with board procedures is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect, that person shall be relieved of the penalty provided in subdivision (e) of Section 55050. Any person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Added by Stats. 2000, Ch. 923, Sec. 71. Effective January 1, 2001.)



55052

(a) Electronic funds transfer means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephonic instrument, or computer or magnetic tape, so as to order, instruct, or authorize a financial institution to debit or credit an account. Electronic funds transfers shall be accomplished by an automated clearinghouse debit, an automated clearinghouse credit, or by Federal Reserve Wire Transfer (Fedwire).

(b) Automated clearinghouse means any federal reserve bank, or an organization established in agreement with the National Automated Clearing House Association, that operates as a clearinghouse for transmitting or receiving entries between banks or bank accounts and which authorizes an electronic transfer of funds between these banks or bank accounts.

(c) Automated clearinghouse debit means a transaction in which the state, through its designated depository bank, originates an automated clearinghouse transaction debiting the person s bank account and crediting the state s bank account for the amount of the fee. Banking costs incurred for the automated clearinghouse debit transaction shall be paid by the state.

(d) Automated clearinghouse credit means an automated clearinghouse transaction in which the person through his or her own bank, originates an entry crediting the state s bank account and debiting his or her own bank account. Banking costs incurred for the automated clearinghouse credit transaction charged to the state shall be paid by the person originating the credit.

(e) Fedwire transfer means any transaction originated by a person and utilizing the national electronic payment system to transfer funds through the federal reserve banks, when that person debits his or her own bank account and credits the state s bank account. Electronic funds transfers pursuant to Section 55050 may be made by Fedwire only if payment cannot, for good cause, be made according to subdivision (a), and the use of Fedwire is preapproved by the board. Banking costs incurred for the Fedwire transaction charged to the person and to the state shall be paid by the person originating the transaction.

(Added by Stats. 2000, Ch. 923, Sec. 71. Effective January 1, 2001.)



55053

(a) Any return, declaration, statement, or other document required to be made under this part that is filed using electronic media shall be filed and authenticated pursuant to any method or form the board may prescribe.

(b) Notwithstanding any other law, any return, declaration, statement, or other document otherwise required to be signed that is filed by the taxpayer using electronic media in a form as required by the board shall be deemed to be a signed, valid original document, including upon reproduction to paper form by the board.

(c) Electronic media includes, but is not limited to, computer modem, magnetic media, optical disk, facsimile machine, or telephone.

(Added by Stats. 2001, Ch. 543, Sec. 52. Effective January 1, 2002.)






ARTICLE 2. Deficiency Determinations

55061

(a) If the board is dissatisfied with the return filed or the amount of the fee paid to the state by any feepayer, or if no return has been filed or no payment of the fee has been made to the state by a feepayer, the board may compute and determine the amount to be paid, based upon any information available to it. In addition, where the board is authorized to collect a fee for another state agency, or where the board is authorized to collect a fee under circumstances where the feepayer is not required to file a return, the board may issue a notice of determination or similar billing document for collection of the fee. One or more additional determinations may be made of the amount of the fee due for one, or for more than one period. The amount of the fee so determined shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date the amount of the fee, or any portion thereof, became due and payable until the date of payment. In making a determination, the board may offset overpayments for a period or periods against underpayments for another period or periods and against the interest and penalties on the underpayments.

(b) If any part of the deficiency for which a determination of an additional amount due is found to have been occasioned by negligence or intentional disregard of this part or authorized regulations, a penalty of 10 percent of the amount of the determination shall be added, plus interest as provided in subdivision (a).

(c) If any part of the deficiency for which a determination of an additional amount due is found to be occasioned by fraud or an intent to evade this part or authorized regulations, a penalty of 25 percent of the amount of the determination shall be added, plus interest as provided in subdivision (a).

(d) The board shall give to the feepayer written notice of its determination. The notice shall be placed in a sealed envelope, with postage paid, addressed to the feepayer at his or her address as it appears in the records of the board. The giving of notice shall be deemed complete at the time of the deposit of the notice in a United States Post Office, or a mailbox, sub-post office, substation or mail chute, or other facility regularly maintained or provided by the United States Postal Service without extension of time for any reason. In lieu of mailing, a notice may be served personally by delivering to the person to be served and service shall be deemed complete at the time of delivery. Personal service to a corporation may be made by delivery of a notice to any person designated in the Code of Civil Procedure to be served for the corporation with summons and complaint in a civil action.

(Amended by Stats. 2004, Ch. 527, Sec. 12. Effective January 1, 2005.)



55062

Except in the case of fraud, intent to evade this part, authorized rules and regulations, or failure to make a return, every notice of a determination of an additional amount due shall be given within three years after the date when the amount should have been paid or the return was due, or within three years after the return was filed, whichever period expires later. In the case of failure to make a return, the notice of determination shall be mailed within eight years after the date the return was due.

(Amended by Stats. 1993, Ch. 1113, Sec. 27. Effective January 1, 1994.)



55063

In the case of a deficiency arising under this part during the lifetime of a decedent, a notice of deficiency determination shall be mailed within four months after written request therefor, in the form required by the board, by the fiduciary of the estate or trust or by any other person liable for the fee or any portion thereof.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55064

If before the expiration of the time prescribed in Section 55062 for the mailing of a notice of deficiency determination the feepayer has consented in writing to the mailing of the notice after that time, the notice may be mailed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)






ARTICLE 3. Redeterminations

55081

Any person from whom an amount is determined to be due under Article 2 (commencing with Section 55061), or any person directly interested, may petition for a redetermination thereof within 30 days after service upon him or her of notice of the determination. If a petition for redetermination is not filed within the 30 day period, the amount determined to be due becomes final at the expiration thereof.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55082

Every petition for redetermination shall be in writing and shall state the specific grounds upon which the petition is founded. The petition may be amended to state additional grounds at any time prior to the date on which the board issues its order or decision upon the petition for redetermination.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55083

If a petition for redetermination is filed within the 30-day period, the board shall reconsider the amount determined to be due, and if the person has so requested in his or her petition, the board shall grant him or her an oral hearing and shall give him or her 10 days notice of the time and place of the hearing. The board may continue the hearing from time to time as may be necessary.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55084

The board may decrease or increase the amount of the determination before it becomes final, but the amount may be increased only if a claim for the increase is asserted by the board at or before the hearing. Unless the 25-percent penalty imposed by subdivision (c) of Section 55061 applies to the amount of the determination as originally made or as increased, the claim for increase must be asserted within eight years after the date the return for the period for which the increase is asserted was due.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55085

The order or decision of the board upon a petition for redetermination shall become final 30 days after service upon the petitioner of notice thereof.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55086

All amounts determined to be due by the board under Article 2 (commencing with Section 55061) are due and payable at the time they become final, and if not paid when due and payable, a penalty of 10 percent of the amount determined to be due shall be added to the amount due and payable.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55087

Any notice required by this article shall be served personally or by mail in the same manner as prescribed for service of notice by subdivision (d) of Section 55061.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)






ARTICLE 4. Jeopardy Determinations

55101

If the board believes that the collection of any amount of the fee will be jeopardized by delay, it shall thereupon make a determination of the amount of the fee due, noting that fact upon the determination, and the amount of the fee shall be immediately due and payable. If the amount of the fee, interest, and penalty specified in the jeopardy determination is not paid, or a petition for redetermination is not filed, within 10 days after the service upon the feepayer of notice of determination, the determination becomes final, and the delinquency penalty and interest provided in Section 55042 shall be attached to the amount of the fee specified therein.

(Amended by Stats. 2004, Ch. 527, Sec. 13. Effective January 1, 2005.)



55102

The feepayer against whom a jeopardy determination is made may file a petition for redetermination thereof, pursuant to Article 3 (commencing with Section 55081), with the board within 10 days after the service upon the feepayer of notice of the determination, but he or she shall, within the 10-day period, deposit with the board any security that it deems necessary to ensure compliance with the provisions of this part. The security may be sold by the board at public sale if it becomes necessary to do so in order to recover any amount due under this part. Notice of the sale may be served upon the person who deposited the security personally or by mail in the same manner as prescribed for service of notice by Section 55061. Upon any such sale, the surplus, if any, above the amount due under this part shall be returned to the person who deposited the security.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55103

In accordance with any rules and regulations that the board may prescribe, the person against whom a jeopardy determination is made may apply for an administrative hearing for one or more of the following purposes:

(a) To establish that the determination is excessive.

(b) To establish that the sale of property that may be seized after issuance of the jeopardy determination, or any part thereof, shall be delayed pending the administrative hearing because the sale would result in irreparable injury to the person.

(c) To request the release of all or a part of the property to the person.

(d) To request a stay of collection activities.

The application shall be filed within 30 days after service of the notice of jeopardy determination and shall be in writing and state the specific factual legal grounds upon which it is founded. The person shall not be required to post any security in order to file the application and to obtain the hearing. However, if the person does not deposit, within the 10-day period prescribed in Section 55102, the security that the board deems necessary to ensure compliance with this part, the filing of the application shall not operate as a stay of collection activities, except the sale of property seized after issuance of the jeopardy determination. Upon a showing of good cause for failure to file a timely application for an administrative hearing, the board may allow a filing of the application and grant the person an administrative hearing. The filing of an application pursuant to this section shall not affect the provisions of Section 55101 relating to the finality date of the determination or to penalty and interest.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)









CHAPTER 4. Collection of Fee

ARTICLE 1. Suit for Fee

55121

The board may bring any legal action that is necessary to collect any deficiency in the fee required to be paid, and upon the board s request, the Attorney General shall bring the action.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55122

In any suit brought to enforce the rights of the state with respect to the fee, a certificate by the board showing the delinquency shall be prima facie evidence of the levy of the fee, the delinquency of the amount of the fee, interest, and penalty set forth therein, and compliance by the board with all provisions of this part in relation to the computation and levy of the fee. In the action, a writ of attachment may be issued in the manner provided by Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)






ARTICLE 2. Judgment for Fee

55141

(a) If any person fails to pay any amount imposed pursuant to this part at the time that it becomes due and payable, the amount thereof, including penalties and interest, together with any costs in addition thereto, shall thereupon be a perfected and enforceable state tax lien. Such a lien is subject to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code.

(b) For the purpose of this section, amounts are due and payable on the following dates:

(1) For amounts disclosed on a return received by the board before the date the return is delinquent, the date the return would have been delinquent.

(2) For amounts disclosed on a return filed on or after the date the return is delinquent, the date the return is received by the board.

(3) For amounts determined under Section 55101, the date the notice of the board s finding is mailed or issued.

(4) For all other amounts, the date the assessment is final.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55142

(a) If the board determines that the amount of the fee, interest, and penalties are sufficiently secured by a lien on other property or that the release or subordination of the lien imposed under this article will not jeopardize the collection of the amount of the fee, interest, and penalties, the board may at any time release all or any portion of the property subject to the lien from the lien or may subordinate the lien to other liens and encumbrances.

(b) If the board finds that the liability represented by the lien imposed under this article, including any interest accrued thereon, is legally unenforceable, the board may release the lien.

(c) A certificate by the board to the effect that any property has been released from a lien or that the lien has been subordinated to other liens and encumbrances, is conclusive evidence that the property has been released or that the lien has been subordinated as provided in the certificate.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)






ARTICLE 3. Warrant for Collection

55161

At any time within three years after any person is delinquent in the payment of any amount herein required to be paid, or within 10 years after the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, the board, or its authorized representative, may issue a warrant for the enforcement of any liens and for the collection of any amount required to be paid to the state under this part. The warrant shall be directed to any sheriff or marshal and shall have the same effect as a writ of execution. The warrant shall be levied and sale made pursuant to it in the manner and with the same effect as a levy of, and sale pursuant to, a writ of execution.

(Amended by Stats. 1996, Ch. 872, Sec. 171. Effective January 1, 1997.)



55162

The board may pay or advance to the sheriff or marshal, the same fees, commissions, and expenses for their services as are provided by law for similar services pursuant to writ of execution. The board, and not the court, shall approve the fees for publication in a newspaper.

(Amended by Stats. 1996, Ch. 872, Sec. 172. Effective January 1, 1997.)



55163

The fees, commissions, and expenses are the obligation of the person required to pay any amount under this part and may be collected from him or her by virtue of the warrant or in any other manner provided in this part for the collection of the fee.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)






ARTICLE 4. Seizure and Sale

55181

Whenever any feepayer is delinquent in the payment of the fee, the board, or its authorized representative, may seize any property, real or personal, of the feepayer, and sell at public auction the property seized, or a sufficient portion thereof, to pay the fee due, together with any penalties imposed for the delinquency and all costs that have been incurred on account of the seizure and sale.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55182

Notice of the sale, and the time and place thereof, shall be given to the delinquent feepayer and to all persons who have an interest of record in the property at least 20 days before the date set for the sale in the following manner:

The notice shall be personally served or enclosed in an envelope addressed to the feepayer or other person at his or her last known residence or place of business in this state as it appears upon the records of the board, if any, and deposited in the United States registered mail, postage prepaid. The notice shall be published pursuant to Section 6063 of the Government Code in a newspaper of general circulation published in the city in which the property or a part thereof is situated if any part thereof is situated in a city or, if not, in a newspaper of general circulation published in the county in which the property thereof is located.

Notice shall also be posted in both of the following manners:

(a) One public place in the city in which the interest in property is to be sold if it is to be sold in a city or, if not to be sold in a city, one public place in the county in which the interest to the property is to be sold.

(b) One conspicuous place on the property.

The notice shall contain a description of the property to be sold, a statement of the amount due, including the fee, interest, penalties, and costs, the name of the feepayer, and the further statement that unless the amount due is paid on or before the time fixed in the notice of the sale, the property, or so much thereof as may be necessary, will be sold in accordance with law and notice.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55183

At the sale, the property shall be sold by the board, or by its authorized agent, in accordance with law and notice, and the board shall deliver to the purchaser a bill of sale for the personal property and a deed for any real property sold. The bill of sale or deed vests title in the purchaser. The unsold portion of any property seized may be left at the place of sale at the risk of the feepayer.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55184

If, after the sale, the money received exceeds the amount of all fees, penalties, and costs due the state from the feepayer, the board shall return the excess to him or her and obtain his or her receipt. If any persons having an interest in or lien upon the property files with the board prior to the sale notice of his or her interest, the board shall withhold any excess pending a determination of the rights of the respective parties to the excess moneys by a court of competent jurisdiction. If the receipt of the feepayer is not available, the board shall deposit the excess moneys with the Controller, as trustee for the owner, subject to the order of the feepayer, his or her heirs, successors, or assigns.

(Amended by Stats. 1996, Ch. 860, Sec. 23. Effective January 1, 1997.)






ARTICLE 5. Miscellaneous

55201

If any feepayer is delinquent in the payment of any obligation imposed by this part, or if any determination has been made against a feepayer which remains unpaid, the board may, not later than three years after the payment becomes delinquent, or within 10 years after the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, give notice thereof, personally or by first-class mail, to all persons, including any officer or department of the state or any political subdivision or agency of the state, having in their possession or under their control any credits or other personal property belonging to the feepayer, or owing any debts to the feepayer. In the case of any state officer, department, or agency, the notice shall be given to the officer, department, or agency prior to the time it presents the claim of the delinquent feepayer to the Controller.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55202

After receiving the notice, the persons so notified shall not transfer or make any other disposition of the credits, other personal property, or debts in their possession or under their control at the time they receive the notice until the board consents to a transfer or disposition or until 60 days after the receipt of the notice, whichever occurs first.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55203

All persons so notified shall immediately, after receipt of the notice, advise the board of all credits, other personal property, or debts in their possession, or under their control, or owing by them. If the notice seeks to prevent the transfer or other disposition of a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice, to be effective, shall state the amount, interest, and penalty due from the person and shall be delivered or mailed to the branch or office of the bank in accordance with the records of the board, or the branch or office at which the deposit is carried or at which the credits or personal property is held, unless another branch or office is designated by the bank. Notwithstanding any other provision of law, with respect to a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice shall only be effective with respect to an amount not in excess of the amount, interest, and penalty due from the person.

(Amended by Stats. 1992, Ch. 1295, Sec. 42.7. Effective January 1, 1993.)



55204

If, during the effective period of the notice to withhold, any person so notified makes any transfer or disposition of the property or debts required to be withheld, to the extent of the value of the property or the amount of the debts thus transferred or paid, he or she shall be liable to the state for any indebtedness due under this part from the person with respect to whose obligation the notice was given, if solely by reason of that transfer or disposition, the state is unable to recover the indebtedness of the person with respect to whose obligation the notice was given.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55205

(a) The board may, by notice of levy, served personally or by first-class mail, require all persons having in their possession, or under their control, any payments, credits other than payments, or other personal property belonging to the feepayer or other person liable for any amount under this part to withhold from these credits or other personal property the amount of the fee, interest, or penalties due from the feepayer or other person, or the amount of any liability incurred under this part, and to transmit the amount withheld to the board at the time it may designate. The notice of levy shall have the same effect as a levy pursuant to a writ of execution except for the continuing effect of the levy, as provided in subdivision (b).

(b) The amount required to be withheld is the lesser of the following:

(1) The amount due stated on the notice.

(2) The sum of both of the following:

(A) The amount of the payments, credits other than payments, or personal property described above and under the person s possession or control when the notice of levy is served on the person.

(B) The amount of each payment that becomes due following service of the notice of levy on the person and prior to the expiration of the levy.

(c) For the purposes of this section, the term payments does not include earnings as that term is defined in subdivision (a) of Section 706.011 of the Code of Civil Procedure or funds in a deposit account as defined in paragraph (29) of subdivision (a) of Section 9102 of the Commercial Code. The term payments does include any of the following:

(1) Payments due for services of independent contractors, dividends, rents, royalties, residuals, patent rights, or mineral or other natural rights.

(2) Payments or credits due or becoming due periodically as a result of an enforceable obligation to the feepayer or other person liable for the fee.

(3) Any other payments or credits due or becoming due the feepayer or other person liable as the result of written or oral contracts for services or sales whether denominated as wages, salary, commission, bonus, or otherwise.

(d) In the case of a financial institution, to be effective, the notice shall state the amount due from the feepayer and shall be delivered or mailed to the branch office of the financial institution where the credits or other property are held, unless another branch or office is designated by the financial institution to receive the notice.

(Amended by Stats. 1999, Ch. 991, Sec. 71. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



55205.5

(a) Notwithstanding Article 7 (commencing with Section 706.151) of Chapter 5 of Title 9 of Part 2 of the Code of Civil Procedure, if the board determines upon receiving information from a fee payer or other person liable for any amount under this part that the person s employer withheld earnings for taxes pursuant to Section 55205 and failed to remit the withheld earnings to the board, the employer shall be liable for the amount not remitted. The board s determination shall be based on payroll documents or other substantiating evidence furnished by the person liable for the tax.

(b) Upon its determination, the board shall mail notice to the employer at its last known address that upon failure to remit the withheld earnings to the board within 15 days of the date of its notice to the employer, the employer shall be liable for that amount which was withheld and not remitted.

(c) If the employer fails to remit the amount withheld to the board upon notice, that amount for which the employer is liable shall be determined, collected, and paid as though it were a tax deficiency. The amount may be assessed at any time prior to seven years from the first day that the unremitted amount, in the aggregate, was first withheld. Interest shall accrue on that amount from the first day that the unremitted amount, in the aggregate, was first withheld.

(d) When the determination against the employer is final and due and payable, the person s account shall be immediately credited with an amount equal to that determined amount as though it were a payment received by the board on the first date that the unremitted amount, in the aggregate, was first withheld by the employer.

(e) Collection against the person liable for the tax is stayed for both the following amount and period:

(1) An amount equal to the amount determined by the board under subdivision (a).

(2) The earlier of the time the credit is applied to the person s account pursuant to subdivision (d) or the determination against the employer is withdrawn or revised and the person is notified by the board thereof.

(f) If under this section an amount that was withheld and not remitted to the board is final and due and payable by the employer and credited to the person s account, this remedy shall be the exclusive remedy for the person to recover that amount from the employer.

(g) This section shall apply to determinations made by the board on or after the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 90. Effective January 1, 2001.)



55206

The remedies of the state provided for in this chapter are cumulative, and no action taken by the board or by the Attorney General constitutes an election by the state or any of its officers to pursue any remedy to the exclusion of any other remedy for which provision is made in this part.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55207

The amounts required to be paid by any person under this part, together with interest and penalties, shall be satisfied first in any of the following cases:

(a) Whenever the person is insolvent.

(b) Whenever the person makes a voluntary assignment of his or her assets.

(c) Whenever the estate of the person in the hands of executors, administrators, or heirs is insufficient to pay all debts due from the deceased.

(d) Whenever the estate and effects of an absconding, concealed, or absent person required to pay any amount under this part are levied upon by process of law.

This section does not give the state a preference over a lien or security interest which was recorded or perfected prior to the time when the state records or files its lien, as provided in Section 7171 of the Government Code.

The preference given to the state by this section is subordinate to the preferences given to claims for personal services by Sections 1204 and 1206 of the Code of Civil Procedure.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55208

The board shall not be subject to subdivisions (c) and (d) of Section 16307 of the Corporations Code unless, at the time of application for or issuance of a permit, license, or registration number under this part, the applicant furnishes to the board a written partnership agreement that provides that all business assets shall be held in the name of the partnership.

(Added by Stats. 1996, Ch. 1003, Sec. 16. Effective January 1, 1997.)



55209

(a) The board may, in its discretion, enter into a written installment payment agreement with a person for the payment of any fees due, together with interest thereon and any applicable penalties, in installments over an agreed period. With mutual consent, the board and the fee payer may alter or modify the agreement.

(b) Upon failure of a person to fully comply with the terms of an installment payment agreement with the board, the board may terminate the agreement by mailing a notice of termination to the person. The notice shall include an explanation of the basis for the termination and inform the person of his or her right to request an administrative review of the termination. Fifteen days after the mailing of the notice, the installment payment agreement shall be void, and the total amount of the fees, interest, and penalties due shall be immediately payable.

(c) The board shall establish procedures for an administrative review for persons requesting that review whose installment payment agreements are terminated under subdivision (b). The collection of fees, interest, and penalties that are the subject of the terminated installment payment agreement may not be stayed during this administrative review process.

(d) Subdivision (b) shall not apply to any case where the board finds collection of the fee to be in jeopardy.

(e) Except in the case of fraud, if an installment payment agreement is entered into within 45 days from the date on which the board s notice of determination or redetermination becomes final, and the person complies with the terms of the installment payment agreement, the board shall relieve the penalty imposed pursuant to Section 55086.

(Amended by Stats. 2000, Ch. 1052, Sec. 91. Effective January 1, 2001.)



55209.5

The board, beginning no later than January 1, 2001, shall provide each taxpayer who has an installment payment agreement in effect under Section 55209 an annual statement setting forth the initial balance at the beginning of the year, the payments made during the year, and the remaining balance as of the end of the year.

(Added by Stats. 2000, Ch. 1052, Sec. 92. Effective January 1, 2001.)



55211

(a) A collection cost recovery fee shall be imposed on any person that fails to pay an amount of fee, interest, penalty, or other amount due and payable under this part. The collection cost recovery fee shall be in an amount equal to the board s costs for collection, as reasonably determined by the board. The collection cost recovery fee shall be imposed only if the board has mailed its demand notice, to that person for payment, that advises that continued failure to pay the amount due may result in collection action, including the imposition of a collection cost recovery fee.

(b) Interest shall not accrue with respect to the collection cost recovery fee provided by this section.

(c) The collection cost recovery fee imposed pursuant to this section shall be collected in the same manner as the collection of any other fee imposed by this part.

(d) (1) If the board finds that a person s failure to pay any amount under this part is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person shall be relieved of the collection cost recovery fee provided by this section.

(2) Any person seeking to be relieved of the collection cost recovery fee shall file with the board a statement under penalty of perjury setting forth the facts upon which the person bases the claim for relief.

(e) Subdivision (a) shall be operative with respect to a demand notice for payment which is mailed on or after January 1, 2011.

(f) Collection cost recovery fee revenues shall be deposited in the same manner as revenues derived from any other fee imposed by this part.

(Added by Stats. 2010, Ch. 721, Sec. 39. Effective October 19, 2010.)









CHAPTER 5. Overpayments and Refunds

ARTICLE 1. Claim for Refund

55221

(a) If the board determines that any amount of the fee, penalty, or interest has been paid more than once or has been erroneously or illegally collected or computed, the board shall set forth that fact in its records and certify the amount collected in excess of what was legally due and the person from whom it was collected or by whom paid. The excess amount collected or paid shall be credited on any amounts then due from the person from whom the excess amount was collected or by whom it was paid under this part, and the balance shall be refunded to the person, or his or her successors, administrators, or executors.

(b) Any proposed determination by the board that is in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 1995, Ch. 555, Sec. 69. Effective January 1, 1996.)



55221.5

When an amount represented by a feepayer subject to this part to a customer as constituting reimbursement for fees subject to this part is computed upon an amount that is not taxable or is in excess of the fee amount and is actually paid by the customer to the feepayer, the amount so paid shall be returned by the feepayer to the customer upon notification by the State Board of Equalization or the customer that the excess has been ascertained. If the feepayer fails or refuses to do so, the amount so paid, if knowingly or mistakenly computed by the feepayer upon an amount that is not subject to the fee or is in excess of the fee amount, shall be remitted by that feepayer to this state. Those amounts remitted to the state by the feepayer shall be credited by the board on any amounts due and payable from the feepayer which are subject to this part and are based on the same activity, and the balance, if any, shall constitute an obligation due from the feepayer to this state.

(Added by Stats. 1996, Ch. 1087, Sec. 63. Effective January 1, 1997.)



55222

(a) Except as provided in subdivision (b), no refund shall be approved by the board after three years from the due date of the payment for the period for which the overpayment was made, or, with respect to determinations made under Article 2 (commencing with Section 55061) of Chapter 3, after six months from the date the determinations have become final, or six months from the date of overpayment, whichever period expires later, unless a claim therefor is filed with the board within that period. No credit shall be approved by the board after the expiration of that period, unless a claim for credit is filed with the board within that period or unless the credit relates to a period for which a waiver is given pursuant to Section 55064.

(b) A refund may be approved by the board for any period for which a waiver is given under Section 55064 if a claim therefor is filed with the board before the expiration of the period agreed upon.

(c) Every claim for refund or credit shall be in writing and shall state the specific grounds upon which the claim is founded.

(Amended by Stats. 2001, Ch. 543, Sec. 53. Effective January 1, 2002.)



55222.1

(a) The limitation period specified in Section 55222 shall be suspended during any period of a person s life that the person is financially disabled.

(b) (1) For purposes of subdivision (a), a person is financially disabled if the person is unable to manage his or her financial affairs by reason of medically determinable physical or mental impairment of the person which can be expected to result in death or which has lasted or ran be expected to last for a continuous period of not less than 12 months. A person shall not be considered to have an impairment unless proof of the existence thereof is furnished in the form and manner as the board may require.

(2) A person shall not be treated as financially disabled during any period that the person s spouse or any other person is authorized to act on behalf of the person in financial matters.

(c) This section applies to periods of disability commencing before, on, or after the effective date of the act adding this section, but does not apply to any claim for refund that (without regard to this section) is barred by the operation or rule of law, including res judicata, as of the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 93. Effective January 1, 2001.)



55222.2

Notwithstanding Section 55222, a refund of an overpayment of any fee, penalty, or interest collected by the board by means of levy, through the use of liens, or by other enforcement procedures, shall be approved if a claim for a refund is filed within three years of the date of an overpayment.

(Added by Stats. 2006, Ch. 364, Sec. 33. Effective January 1, 2007.)



55223

Failure to file a claim within the time prescribed in this article constitutes a waiver of all demands against the state on account of the overpayment.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55224

Within 30 days after disallowing any claim, in whole or in part, the board shall serve written notice of its action on the claimant pursuant to Section 55061.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55225

Interest shall be computed, allowed, and paid upon any overpayment of any amount of fee at the modified adjusted rate per month established pursuant to Section 6591.5, from the first day of the monthly period following the period during which the overpayment was made. For purposes of this section, monthly period means the period commencing on the day after the due date of the payment and continuing through the same date in the immediately following month. In addition, a refund or credit shall be made of any interest imposed upon the claimant with respect to the amount being refunded or credited.

The interest shall be paid as follows:

(a) In the case of a refund, to the last day of the monthly period following the date upon which the claimant, if he or she has not already filed a claim, is notified by the board that a claim may be filed or the date upon which the claim is approved by the board, whichever date is earlier.

(b) In the case of a credit, to the same date as to that to which interest is computed on the fee or amount against which the credit is applied.

(Amended by Stats. 1997, Ch. 620, Sec. 20. Effective January 1, 1998.)



55226

(a) If the board determines that any overpayment has been made intentionally or by reason of carelessness, it shall not allow any interest thereon.

(b) If any person who has filed a claim for refund requests the board to defer action on the claim, the board, as a condition to deferring action, may require the claimant to waive interest for the period during which the person requests the board to defer action on the claim.

(Amended by Stats. 1998, Ch. 420, Sec. 14. Effective January 1, 1999.)






ARTICLE 2. Suit for Refund

55242

No suit or proceeding shall be maintained in any court for the recovery of any amount alleged to have been erroneously or illegally assessed or collected unless a claim for refund or credit has been duly filed.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55243

Within 90 days after the mailing of the notice of the board s action upon a claim for refund or credit, the claimant may bring an action against the board on the grounds set forth in the claim in a court of competent jurisdiction in the County of Sacramento for the recovery of the whole or any part of the amount with respect to which the claim has been disallowed.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55244

If the board fails to mail notice of action on a claim within six months after the claim is filed, the claimant may, prior to the mailing of notice by the board, consider the claim disallowed and bring an action against the board on the grounds set forth in the claim for the recovery of the whole or any part of the amount claimed as an overpayment.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55245

Failure to bring suit or action within the time specified in this article constitutes a waiver of all demands against the state on account of any alleged overpayments.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55246

If judgment is rendered for the plaintiff, the amount of the judgment shall first be credited on any fee due from the plaintiff, and the balance shall be refunded to the plaintiff.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55247

In any judgment, interest shall be allowed at the modified adjusted rate per annum established for overpayments pursuant to Section 6591.5, upon the amount found to have been illegally collected from the date of payment of the amount to the date of allowance of credit on account of the judgment, or to a date preceding the date of the refund warrant by not more than 30 days, the date to be determined by the board.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55248

A judgment shall not be rendered in favor of the plaintiff in any action brought against the board to recover any fee paid when the action is brought by or in the name of an assignee of the feepayer paying the fee or by any person other than the person who has paid the fee.

As used in this section, assignee does not include a person who has acquired the business of the feepayer which gave rise to the fee and who is thereby a successor in interest to the feepayer.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)






ARTICLE 3. Recover of Erroneous Refunds

55261

(a) The Controller may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed, in an action brought in a court of competent jurisdiction in the County of Sacramento in the name of the people of the State of California.

(b) As an alternative to subdivision (a), the board may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed. In recovering any erroneous refund or credit, the board may, in its discretion, issue a deficiency determination in accordance with Article 2 (commencing with Section 55061) or Article 4 (commencing with Section 55101) of Chapter 3. Except in the case of fraud, the deficiency determination shall be made by the board within three years from the date of the Controller s warrant or date of credit.

(Amended by Stats. 1998, Ch. 609, Sec. 52. Effective January 1, 1999.)



55262

In any action brought pursuant to subdivision (a) of Section 55261, the court may, with the consent of the Attorney General, order a change in the place of trial.

(Added by Stats. 1998, Ch. 609, Sec. 53. Effective January 1, 1999. See same-numbered section added by Stats. 1999, Ch. 929.)



55262

(a) Notwithstanding any other provision of this part, if the board finds that neither the person liable for payment of fees nor any party related to that person has in any way caused an erroneous refund for which an action for recovery is provided under Section 55261, no interest shall be imposed on the amount of that erroneous refund until 30 days after the date on which the board mails a notice of determination for repayment of the erroneous refund to the person. The act of filing a claim for refund shall not be considered as causing the erroneous refund.

(b) This section shall be operative for any action for recovery under Section 55261 on or after January 1, 2000.

(Added by Stats. 1999, Ch. 929, Sec. 76. Effective January 1, 2000. See same-numbered section added by Stats. 1999, Ch. 929.)



55263

The Attorney General shall prosecute any action brought pursuant to subdivision (a) of Section 55263, and the provisions of the Code of Civil Procedure relating to service of summons, pleadings, proof, trials, and appeals shall apply to the proceedings.

(Added by Stats. 1998, Ch. 609, Sec. 54. Effective January 1, 1999.)






ARTICLE 4. Cancellations

55281

(a) If any amount has been illegally determined, either by the person filing the return or by the board, the board shall certify the amount determined to be in excess of the amount legally due and the person against whom the determination was made and authorize the cancellation of the amount upon the records of the board.

(b) Any proposed determination by the board that is in excess of fifty thousand dollars ($50,000) shall be available as a public record for at least 10 days prior to the effective date of that determination.

(Amended by Stats. 1995, Ch. 555, Sec. 70. Effective January 1, 1996.)









CHAPTER 6. Administration and Taxpayers’ Bill of Rights

ARTICLE 1. Administration

55301

The board shall enforce this part and may prescribe, adopt, and enforce rules and regulations relating to the administration and enforcement of this part.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55302

The board may make examinations of the books and records of any feepayer as it may deem necessary in carrying out this part.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55303

The board may employ accountants, auditors, investigators, and other expert and clerical assistance necessary to enforce its powers and perform its duties under this part.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55304

A certificate by the board or an employee of the board stating that a notice required by this part was given by mailing or personal service shall be prima facie evidence in any administrative or judicial proceeding of the fact and regularity of the mailing or personal service in accordance with any requirement of this part for the giving of a notice. Unless otherwise specifically required, any notice provided by this part to be mailed or served may be given either by mailing or by personal service in the manner provided for giving notice of a deficiency determination.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55305

(a) Except as otherwise provided by law, any person who is engaged in the business of preparing, or providing services in connection with the preparation of, returns under Chapter 3 (commencing with Section 55041), or any person who for compensation prepares any such return for any other person, and who knowingly or recklessly does either of the following shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not more than one thousand dollars ($1,000) or imprisoned no more than one year, or both, together with the costs of prosecution:

(1) Discloses any information furnished to him or her for, or in connection with, the preparation of the return.

(2) Uses that information for any purpose other than to prepare, or assist in preparing, the return.

(b) Subdivision (a) shall not apply to disclosure of information if that disclosure is made pursuant to the person s consent or pursuant to a subpoena, court order, or other compulsory legal process.

(Added by Stats. 2000, Ch. 1052, Sec. 94. Effective January 1, 2001.)






ARTICLE 2. The California Taxpayers’ Bill of Rights

55321

The board shall administer this article. Unless the context indicates otherwise, the provisions of this article shall apply to this part.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55322

(a) The board shall establish the position of the Taxpayers Rights Advocate. The advocate or his or her designee shall be responsible for facilitating resolution of taxpayer complaints and problems, including any taxpayer complaints regarding unsatisfactory treatment of taxpayers by board employees, and staying actions where taxpayers have suffered or will suffer irreparable loss as the result of those actions. Applicable statutes of limitation shall be tolled during the pendency of a stay. Any penalties and interest that would otherwise accrue shall not be affected by the granting of a stay.

(b) The advocate shall report directly to the executive officer of the board.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55323

(a) The board shall develop and implement an education and information program directed at, but not limited to, all of the following groups:

(1) Taxpayers newly registered with the board.

(2) Board audit and compliance staff.

(b) The education and information program shall include all of the following:

(1) A program of written communication with newly registered taxpayers explaining in simplified terms their duties and responsibilities.

(2) Participation in seminars and similar programs organized by federal, state, and local agencies.

(3) Revision of taxpayer educational materials currently produced by the board that explain the most common areas of taxpayer nonconformance in simplified terms.

(4) Implementation of a continuing education program for audit and compliance personnel to include the application of new legislation to taxpayer activities and areas of recurrent taxpayer noncompliance of inconsistency of administration.

(c) Electronic media used pursuant to this section shall not represent the voice, picture, or name of members of the board or of the Controller.

(Amended by Stats. 1999, Ch. 929, Sec. 77. Effective January 1, 2000.)



55324

The board shall conduct an annual hearing before the full board where industry representatives and individual taxpayers are allowed to present their proposals on changes to the Fee Collection Procedures Law which may further improve voluntary compliance and the relationship between taxpayers and government.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55325

The board shall prepare and publish brief but comprehensive statements in simple and nontechnical language that explain procedure, remedies, and the rights and obligations of the board and taxpayers. As appropriate, statements shall be provided to taxpayers with the initial notice of audit, the notice of proposed additional taxes, any subsequent notice of tax due, or other substantive notices. Additionally, the board shall include this language for statements in the annual tax information bulletins that are mailed to taxpayers.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55326

(a) The amount of revenue collected or assessed pursuant to this part shall not be used for any of the following:

(1) To evaluate individual officers or employees.

(2) To impose or suggest production quotas or goals.

(b) The board shall certify in its annual report submitted pursuant to Section 15616 of the Government Code that revenue collected or assessed is not used in a manner prohibited by subdivision (a).

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55327

The board shall develop and implement a program that will evaluate an individual employee s or officer s performance with respect to his or her contact with taxpayers. The development and implementation of the program shall be coordinated with the Taxpayers Rights Advocate.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55328

The board shall, in cooperation with the Taxpayers Rights Advocate, and other interested taxpayer-oriented groups, develop a plan to reduce the time required to resolve petitions for redetermination and claims for refunds. The plan shall include determination of standard timeframes and special review of cases which take more time than the appropriate standard timeframe.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55329

Procedures of the board, relating to appeals staff review conferences before a staff attorney or supervising tax auditor independent of the assessing department, shall include all of the following:

(a) Any conference shall be held at a reasonable time at a board office that is convenient to the taxpayer.

(b) The conference may be recorded only if prior notice is given to the taxpayer and the taxpayer is entitled to receive a copy of the recording.

(c) The taxpayer shall be informed prior to any conference that he or she has a right to have present at the conference his or her attorney, accountant, or other designated agent.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55330

(a) Every taxpayer is entitled to be reimbursed for any reasonable fees and expenses related to a hearing before the board if all of the following conditions are met:

(1) The taxpayer files a claim for the fees and expenses with the board within one year of the date the decision of the board becomes final.

(2) The board, in its sole discretion, finds that the action taken by the board staff was unreasonable.

(3) The board decides that the taxpayer be awarded a specific amount of fees and expenses related to the hearing, in an amount determined by the board in its sole discretion.

(b) To determine whether the board staff has been unreasonable, the board shall consider whether the board staff has established that its position was substantially justified.

(c) The amount of reimbursed fees and expenses shall be limited to the following:

(1) Fees and expenses incurred after the date of the notice of determination, jeopardy determination, or a claim for refund.

(2) If the board finds that the staff was unreasonable with respect to certain issues but reasonable with respect to other issues, the amount of reimbursed fees and expenses shall be limited to those that relate to the issues where the staff was found unreasonable.

(d) Any proposed award by the board pursuant to this section shall be available as a public record for at least 10 days prior to the effective date of the award.

(e) The amendments to this section by the act adding this subdivision shall be operative for claims filed on or after January 1, 2000.

(Amended by Stats. 2000, Ch. 1052, Sec. 95. Effective January 1, 2001.)



55331

(a) An officer or employee of the board acting in connection with any law administered by the board shall not knowingly authorize, require, or conduct any investigation of, or surveillance over, any person for nontax administration related purposes.

(b) Any person violating subdivision (a) shall be subject to disciplinary action in accordance with the State Civil Service Act, including dismissal from office or discharge from employment.

(c) This section shall not apply with respect to any otherwise lawful investigation concerning organized crime activities.

(d) The provisions of this section are not intended to prohibit, restrict, or prevent the exchange of information where the person is being investigated for multiple violations which include hazardous substances tax violations.

(e) For the purposes of this section:

(1) Investigation means any oral or written inquiry directed to any person, organization, or governmental agency.

(2) Surveillance means the monitoring of persons, places, or events by means of electronic interception, overt or covert observations, or photography, and the use of informants.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55332

(a) It is the intent of the Legislature that the State Board of Equalization, its staff, and the Attorney General pursue settlements as authorized under this section with respect to fee matters in dispute that are the subject of protests, appeals, or refund claims, consistent with a reasonable evaluation of the costs and risks associated with litigation of these matters.

(b) (1) Except as provided in paragraph (3) and subject to paragraph (2), the executive director or chief counsel, if authorized by the executive director, of the board may recommend to the State Board of Equalization, itself, a settlement of any fee matter in dispute.

(2) No recommendation of settlement shall be submitted to the board, itself, unless and until that recommendation has been submitted by the executive director or chief counsel to the Attorney General. Within 30 days of receiving that recommendation, the Attorney General shall review the recommendation and advise, in writing, the executive director or chief counsel of the board of his or her conclusions as to whether the recommendation is reasonable from an overall perspective. The executive director or chief counsel shall, with each recommendation of settlement submitted to the board, itself, also submit the Attorney General s written conclusions obtained pursuant to this paragraph.

(3) A settlement of any civil fee matter in dispute involving a reduction of fee or penalties in settlement, the total of which reduction of fee and penalties in settlement does not exceed five thousand dollars ($5,000), may be approved by the executive director and chief counsel, jointly. The executive director shall notify the board, itself, of any settlement approved pursuant to this paragraph.

(c) Whenever a reduction of fees, or penalties, or total fees and penalties in settlement in excess of five hundred dollars ($500) is approved pursuant to this section, there shall be placed on file, for at least one year, in the office of the executive director of the board a public record with respect to that settlement. The public record shall include all of the following information:

(1) The name or names of the fee payers who are parties to the settlement.

(2) The total amount in dispute.

(3) The amount agreed to pursuant to the settlement.

(4) A summary of the reasons why the settlement is in the best interests of the State of California.

(5) For any settlement approved by the board, itself, the Attorney General s conclusion as to whether the recommendation of settlement was reasonable from an overall perspective.

The public record shall not include any information that relates to any trade secret, patent, process, style of work, apparatus, business secret, or organizational structure that, if disclosed, would adversely affect the fee payer or the national defense.

(d) The members of the State Board of Equalization shall not participate in the settlement of fee matters pursuant to this section, except as provided in subdivision (e).

(e) (1) Any recommendation for settlement shall be approved or disapproved by the board, itself, within 45 days of the submission of that recommendation to the board. Any recommendation for settlement that is not either approved or disapproved by the board, itself, within 45 days of the submission of that recommendation shall be deemed approved. Upon approval of a recommendation for settlement, the matter shall be referred back to the executive director or chief counsel in accordance with the decision of the board.

(2) Disapproval of a recommendation for settlement shall be made only by a majority vote of the board. Where the board disapproves a recommendation for settlement, the matter shall be remanded to board staff for further negotiation, and may be resubmitted to the board, in the same manner and subject to the same requirements as the initial submission, at the discretion of the executive director or chief counsel.

(f) All settlements entered into pursuant to this section shall be final and nonappealable, except upon a showing of fraud or misrepresentation with respect to a material fact.

(g) Any proceedings undertaken by the board itself pursuant to a settlement as described in this section shall be conducted in a closed session or sessions. Except as provided in subdivision (c), any settlement considered or entered into pursuant to this section shall constitute confidential information for purposes of Section 55381.

(h) This section shall apply only to fee matters in dispute on or after the effective date of the act adding this subdivision.

(i) The Legislature finds that it is essential for fiscal purposes that the settlement program authorized by this section be expeditiously implemented. Accordingly, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any determination, rule, notice, or guideline established or issued by the board in implementing and administering the settlement program authorized by this section.

(Amended by Stats. 2006, Ch. 364, Sec. 34. Effective January 1, 2007.)



55332.5

(a) (1) Beginning on January 1, 2007, the executive director and chief counsel of the board, or their delegates, may compromise any final fee liability where the reduction of fees is seven thousand five hundred dollars ($7,500) or less.

(2) Except as provided in paragraph (3), the board, upon recommendation by its executive director and chief counsel, jointly, may compromise a final fee liability involving a reduction in fees in excess of seven thousand five hundred dollars ($7,500). A recommendation for approval of an offer in compromise that is not either approved or disapproved within 45 days of the submission of the recommendation shall be deemed approved.

(3) The board, itself, may by resolution delegate to the executive director and the chief counsel, jointly, the authority to compromise a final fee liability in which the reduction of fees is in excess of seven thousand five hundred dollars ($7,500), but less than ten thousand dollars ($10,000).

(b) For purposes of this section, a final fee liability means any final fee liability arising under Part 30 (commencing with Section 55001), or related interest, additions to fees, penalties, or other amounts assessed under this part.

(c) (1) Offers in compromise shall be considered only for liabilities that were generated from a business that has been discontinued or transferred, where the feepayer making the offer no longer has a controlling interest or association with the transferred business or has a controlling interest or association with a similar type of business as the transferred or discontinued business.

(2) Notwithstanding paragraph (1), a qualified final fee liability may be compromised regardless of whether the business has been discontinued or transferred or whether the feepayer has a controlling interest or association with a similar type of business as the transferred or discontinued business. All other provisions of this section that apply to a final fee liability shall also apply to a qualified final fee liability, and a compromise shall not be made under this subdivision unless all other requirements of this section are met. For purposes of this subdivision, a qualified final fee liability means that part of a final fee liability, including related interest, additions to fees, penalties, or other amounts assessed under this part, arising from a transaction or transactions in which the board finds no evidence that the feepayer collected the fee from the purchaser or other person and which was determined against the feepayer under Article 2 (commencing with Section 55061) or Article 3 (commencing with Section 55081) of Chapter 3.

(3) A qualified final fee liability may not be compromised with any of the following:

(A) A feepayer who previously received a compromise under paragraph (2) for a liability, or a part thereof, arising from a transaction or transactions that are substantially similar to the transaction or transactions attributable to the liability for which the feepayer is making the offer.

(B) A business that was transferred by a feepayer who previously received a compromise under paragraph (2) and who has a controlling interest or association with the transferred business, when the liability for which the offer is made is attributable to a transaction or transactions substantially similar to the transaction or transactions for which the feepayer s liability was previously compromised.

(C) A business in which a feepayer who previously received a compromise under paragraph (2) has a controlling interest or association with a similar type of business for which the feepayer received the compromise, when the liability of the business making the offer arose from a transaction or transactions substantially similar to the transaction or transactions for which the feepayer s liability was previously compromised.

(d) The board may, in its discretion, enter into a written agreement which permits the feepayer to pay the compromise in installments for a period not exceeding one year. The agreement may provide that such installments shall be paid by electronic funds transfers or any other means to facilitate the payment of each installment.

(e) Except for any recommendation for approval as specified in subdivision (a), the members of the State Board of Equalization shall not participate in any offer in compromise matters pursuant to this section.

(f) A feepayer that has received a compromise under paragraph (2) of subdivision (c) may be required to enter into any collateral agreement that is deemed necessary for the protection of the interests of the state. A collateral agreement may include a provision that allows the board to reestablish the liability, or any portion thereof, if the feepayer has sufficient annual income during the succeeding five-year period. The board shall establish criteria for determining sufficient annual income for purposes of this subdivision.

(g) A feepayer that has received a compromise under paragraph (2) of subdivision (c) shall file and pay by the due date all subsequently required returns for a five-year period from the date the liability is compromised, or until the feepayer is no longer required to file returns, whichever period is earlier.

(h) Offers in compromise shall not be considered where the feepayer has been convicted of felony tax evasion under this part during the liability period.

(i) For amounts to be compromised under this section, the following conditions shall exist:

(1) The feepayer shall establish that:

(A) The amount offered in payment is the most that can be expected to be paid or collected from the feepayer s present assets or income.

(B) The feepayer does not have reasonable prospects of acquiring increased income or assets that would enable the feepayer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(2) The board shall have determined that acceptance of the compromise is in the best interest of the state.

(j) A determination by the board that it would not be in the best interest of the state to accept an offer in compromise in satisfaction of a final fee liability shall not be subject to administrative appeal or judicial review.

(k) (1) Offers for liabilities with a fraud or evasion penalty shall require a minimum offer of the unpaid fee and fraud or evasion penalty.

(2) The minimum offer may be waived if it can be shown that the feepayer making the offer was not the person responsible for perpetrating the fraud or evasion. This authorization to waive only applies to partnership accounts where the intent to commit fraud or evasion can be clearly attributed to a partner of the feepayer.

(l) When an offer in compromise is either accepted or rejected, or the terms and conditions of a compromise agreement are fulfilled, the board shall notify the feepayer in writing. In the event an offer is rejected, the amount posted will either be applied to the liability or refunded, at the discretion of the feepayer.

(m) When more than one feepayer is liable for the debt, such as with spouses or partnerships or other business combinations, including, but not limited to, feepayers who are liable through dual determination or successor s liability, the acceptance of an offer in compromise from one liable feepayer shall reduce the amount of the liability of the other feepayers by the amount of the accepted offer.

(n) Whenever a compromise of fees or penalties or total fees and penalties in excess of five hundred dollars ($500) is approved, there shall be placed on file for at least one year in the office of the executive director of the board a public record with respect to that compromise. The public record shall include all of the following information:

(1) The name of the feepayer.

(2) The amount of unpaid fees and related penalties, additions to fees, interest, or other amounts involved.

(3) The amount offered.

(4) A summary of the reason why the compromise is in the best interest of the state.

The public record shall not include any information that relates to any trade secrets, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the feepayer or violate the confidentiality provisions of Section 55381. A list shall not be prepared and releases shall not be distributed by the board in connection with these statements.

(o) A compromise made under this section may be rescinded, all compromised liabilities may be reestablished, without regard to any statute of limitations that otherwise may be applicable, and no portion of the amount offered in compromise refunded, if either of the following occurs:

(1) The board determines that a person did any of the following acts regarding the making of the offer:

(A) Concealed from the board property belonging to the estate of a feepayer or other person liable for the fee.

(B) Received, withheld, destroyed, mutilated, or falsified a book, document, or record or made a false statement, relating to the estate or financial condition of the feepayer or other person liable for the fee.

(2) The feepayer fails to comply with any of the terms and conditions relative to the offer.

(p) A person who, in connection with an offer or compromise under this section, or offer of that compromise to enter into that agreement, willfully does either of the following shall be guilty of a felony and, upon conviction, shall be fined not more than fifty thousand dollars ($50,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both, together with the costs of investigation and prosecution:

(1) Conceals from an officer or employee of this state property belonging to the estate of a feepayer or other person liable in respect of the fee.

(2) Receives, withholds, destroys, mutilates, or falsifies a book, document, or record, or makes a false statement, relating to the estate or financial condition of the feepayer or other person liable in respect of the fee.

(q) For purposes of this section, person means the feepayer, a member of the feepayer s family, a corporation, agent, fiduciary, or representative of, or another individual or entity acting on behalf of, the feepayer, or another corporation or entity owned or controlled by the feepayer, directly or indirectly, or that owns or controls the feepayer, directly or indirectly.

(r) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 592) by Stats. 2012, Ch. 285, Sec. 15. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See later operative version, as amended by Stats. 2013, Ch. 177.)



55332.5

(a) (1) The executive director and chief counsel of the board, or their delegates, may compromise any final fee liability where the reduction of fees is seven thousand five hundred dollars ($7,500) or less.

(2) Except as provided in paragraph (3), the board, upon recommendation by its executive director and chief counsel, jointly, may compromise a final fee liability involving a reduction in fees in excess of seven thousand five hundred dollars ($7,500). A recommendation for approval of an offer in compromise that is not either approved or disapproved within 45 days of the submission of the recommendation shall be deemed approved.

(3) The board, itself, may by resolution delegate to the executive director and the chief counsel, jointly, the authority to compromise a final fee liability in which the reduction of fees is in excess of seven thousand five hundred dollars ($7,500), but less than ten thousand dollars ($10,000).

(b) For purposes of this section, a final fee liability means any final fee liability arising under Part 30 (commencing with Section 55001), or related interest, additions to fees, penalties, or other amounts assessed under this part.

(c) Offers in compromise shall be considered only for liabilities that were generated from a business that has been discontinued or transferred, where the feepayer making the offer no longer has a controlling interest or association with the transferred business or has a controlling interest or association with a similar type of business as the transferred or discontinued business.

(d) Offers in compromise shall not be considered where the feepayer has been convicted of felony tax evasion under this part during the liability period.

(e) For amounts to be compromised under this section, the following conditions shall exist:

(1) The feepayer shall establish that:

(A) The amount offered in payment is the most that can be expected to be paid or collected from the feepayer s present assets or income.

(B) The feepayer does not have reasonable prospects of acquiring increased income or assets that would enable the feepayer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(2) The board shall have determined that acceptance of the compromise is in the best interest of the state.

(f) A determination by the board that it would not be in the best interest of the state to accept an offer in compromise in satisfaction of a final fee liability shall not be subject to administrative appeal or judicial review.

(g) (1) Offers for liabilities with a fraud or evasion penalty shall require a minimum offer of the unpaid fee and fraud or evasion penalty.

(2) The minimum offer may be waived if it can be shown that the feepayer making the offer was not the person responsible for perpetrating the fraud or evasion. This authorization to waive only applies to partnership accounts where the intent to commit fraud or evasion can be clearly attributed to a partner of the feepayer.

(h) When an offer in compromise is either accepted or rejected, or the terms and conditions of a compromise agreement are fulfilled, the board shall notify the feepayer in writing. In the event an offer is rejected, the amount posted will either be applied to the liability or refunded, at the discretion of the feepayer.

(i) When more than one feepayer is liable for the debt, such as with spouses or partnerships or other business combinations, including, but not limited to, feepayers who are liable through dual determination or successor s liability, the acceptance of an offer in compromise from one liable feepayer shall reduce the amount of the liability of the other feepayers by the amount of the accepted offer.

(j) Whenever a compromise of fees or penalties or total fees and penalties in excess of five hundred dollars ($500) is approved, there shall be placed on file for at least one year in the office of the executive director of the board a public record with respect to that compromise. The public record shall include all of the following information:

(1) The name of the feepayer.

(2) The amount of unpaid fees and related penalties, additions to fees, interest, or other amounts involved.

(3) The amount offered.

(4) A summary of the reason why the compromise is in the best interest of the state.

The public record shall not include any information that relates to any trade secrets, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the feepayer or violate the confidentiality provisions of Section 55381. A list shall not be prepared and releases shall not be distributed by the board in connection with these statements.

(k) A compromise made under this section may be rescinded, all compromised liabilities may be reestablished, without regard to any statute of limitations that otherwise may be applicable, and no portion of the amount offered in compromise refunded, if either of the following occurs:

(1) The board determines that a person did any of the following acts regarding the making of the offer:

(A) Concealed from the board property belonging to the estate of a feepayer or other person liable for the fee.

(B) Received, withheld, destroyed, mutilated, or falsified a book, document, or record, or made any false statement, relating to the estate or financial condition of the feepayer or other person liable for the fee.

(2) The feepayer fails to comply with any of the terms and conditions relative to the offer.

(l) A person who, in connection with an offer or compromise under this section, or offer of that compromise to enter into that agreement, willfully does either of the following shall be guilty of a felony and, upon conviction, shall be fined not more than fifty thousand dollars ($50,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both, together with the costs of investigation and prosecution:

(1) Conceals from an officer or employee of this state property belonging to the estate of a feepayer or other person liable in respect of the fee.

(2) Receives, withholds, destroys, mutilates, or falsifies a book, document, or record, or makes a false statement, relating to the estate or financial condition of the feepayer or other person liable in respect of the fee.

(m) For purposes of this section, person means the feepayer, a member of the feepayer s family, a corporation, agent, fiduciary, or representative of, or another individual or entity acting on behalf of, the feepayer, or another corporation or entity owned or controlled by the feepayer, directly or indirectly, or that owns or controls the feepayer, directly or indirectly.

(n) This section shall become operative on January 1, 2018.

(Amended (as amended by Stats. 2012, Ch. 285, Sec. 16) by Stats. 2013, Ch. 177, Sec. 3. Effective January 1, 2014. Section operative January 1, 2018, by its own provisions.)



55333

(a) The board shall release any levy or notice to withhold issued pursuant to this part on any property in the event of any of the following:

(1) The expense of the sale process exceeds the liability for which the levy is made.

(2) The Taxpayers Rights Advocate orders the release of the levy or notice to withhold upon his or her finding that the levy or notice to withhold threatens the health or welfare of the taxpayer or his or her spouse and dependents or family.

(b) The board shall not sell any seized property until it has first notified the taxpayer in writing of the exemptions from levy under Chapter 4 (commencing with Section 703.010) of Title 9 of the Code of Civil Procedure.

(c) This section shall not apply to the seizure of any property as a result of a jeopardy assessment.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55333.5

(a) Except in any case where the board finds collection of the fee to be in jeopardy, if any property has been levied upon, the property or the proceeds from the sale of the property shall be returned to the fee payer if the board determines any one of the following:

(1) The levy on the property was not in accordance with the law.

(2) The fee payer has entered into and is in compliance with an installment payment agreement pursuant to Section 55209 to satisfy the fee liability for which the levy was imposed, unless that or another agreement allows for the levy.

(3) The return of the property will facilitate the collection of the fee liability or will be in the best interest of the state and the fee payer.

(b) Property returned under paragraphs (1) and (2) of subdivision (a) is subject to the provisions of Section 55335.

(Added by Stats. 1999, Ch. 929, Sec. 79. Effective January 1, 2000.)



55334

Exemptions from levy under Chapter 4 (commencing with Section 703.010) of Title 9 of the Code of Civil Procedure shall be adjusted for purposes of enforcing the collection of debts under this part to reflect changes in the California Consumer Price Index whenever the change is more than 5 percent higher than any previous adjustment.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55335

(a) A taxpayer may file a claim with the board for reimbursement of bank charges and any other reasonable third-party check charge fees incurred by the taxpayer as the direct result of an erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action by the board. Bank and third-party charges include a financial institution s or third party s customary charge for complying with the levy or notice to withhold instructions and reasonable charges for overdrafts that are a direct consequence of the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action. The charges are those paid by the taxpayer and not waived or reimbursed by the financial institution or third party. Each claimant applying for reimbursement shall file a claim with the board that shall be in a form as may be prescribed by the board. In order for the board to grant a claim, the board shall determine that both of the following conditions have been satisfied:

(1) The erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action was caused by board error.

(2) Prior to the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action, the taxpayer responded to all contacts by the board and provided the board with any requested information or documentation sufficient to establish the taxpayer s position. This provision may be waived by the board for reasonable cause.

(b) Claims pursuant to this section shall be filed within 90 days from the date the bank and third-party charges were incurred by the taxpayer. Within 30 days from the date the claim is received, the board shall respond to the claim. If the board denies the claim, the taxpayer shall be notified in writing of the reason or reasons for the denial of the claim.

(Amended by Stats. 2013, Ch. 253, Sec. 11. Effective January 1, 2014.)



55336

(a) At least 30 days prior to the filing or recording of liens under Chapter 14 (commencing with Section 7150) or Chapter 14.5 (commencing with Section 7220) of Division 7 of Title 1 of the Government Code, the board shall mail to the taxpayer a preliminary notice. The notice shall specify the statutory authority of the board for filing or recording the lien, indicate the earliest date on which the lien may be filed or recorded, and state the remedies available to the taxpayer to prevent the filing or recording of the lien. In the event tax liens are filed for the same liability in multiple counties, only one preliminary notice shall be sent.

(b) The preliminary notice required by this section shall not apply to jeopardy determinations issued under Article 4 (commencing with Section 55101) of Chapter 3.

(c) If the board determines that filing a lien was in error, it shall mail a release to the taxpayer and the entity recording the lien as soon as possible, but not later than seven days, after this determination and receipt of lien recording information. The release shall contain a statement that the lien was filed in error. In the event the erroneous lien is obstructing a lawful transaction, the board shall immediately issue a release of lien to the taxpayer and the entity recording the lien.

(d) When the board releases a lien erroneously filed, notice of that fact shall be mailed to the taxpayer and, upon the request of the taxpayer, a copy of the release shall be mailed to the major credit reporting companies in the county where the lien was filed.

(e) The board may release or subordinate a lien if the board determines that the release or subordination will facilitate the collection of the tax liability or will be in the best interest of the state and the taxpayer.

(Amended by Stats. 1999, Ch. 929, Sec. 80. Effective January 1, 2000.)



55337

(a) If any officer or employee of the board recklessly disregards board-published procedures, a taxpayer aggrieved by that action or omission may bring an action for damages against the State of California in superior court.

(b) In any action brought under subdivision (a), upon finding of liability on the part of the State of California, the state shall be liable to the plaintiff in an amount equal to the sum of all of the following:

(1) Actual and direct monetary damages sustained by the plaintiff as a result of the actions or omissions.

(2) Reasonable litigation costs, including any of the following:

(A) Reasonable court costs.

(B) Prevailing market rates for the kind or quality of services furnished in connection with any of the following:

(i) The reasonable expenses of expert witnesses in connection with the civil proceedings, except that no expert witness shall be compensated at a rate in excess of the highest rate of compensation for expert witnesses paid by the State of California.

(ii) The reasonable cost of any study, analysis, engineering report, test, or project that is found by the court to be necessary for the preparation of the party s case.

(iii) Reasonable fees paid or incurred for the services of attorneys in connection with the civil proceeding, except that those fees shall not be in excess of seventy-five dollars ($75) per hour unless the court determines that an increase in the cost of living or a special factor, such as the limited availability of qualified attorneys for the proceeding, justifies a higher rate.

(c) In the awarding of damages under subdivision (b), the court shall take into consideration the negligence or omissions, if any, on the part of the plaintiff which contributed to the damages.

(d) Whenever it appears to the court that the taxpayer s position in the proceeding brought under subdivision (a) is frivolous, the court may impose a penalty against the plaintiff in an amount not to exceed ten thousand dollars ($10,000). A penalty so imposed shall be paid upon notice and demand from the board and shall be collected as a tax imposed under this part.

(Amended by Stats. 2004, Ch. 183, Sec. 335. Effective January 1, 2005.)









CHAPTER 7. Violations

55361

Any person who refuses to furnish any return or report required to be made, or who refuses to furnish a supplemental return or other data required by the board, is guilty of a misdemeanor and subject to a fine not to exceed five hundred dollars ($500) for each offense.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55362

Any person who knowingly or willfully files a false return or report with the board, and any person who refuses to permit the board or any of its authorized representatives to make any inspection or examination for which provision is made in this part, or who fails to keep any records prescribed by the board, or who fails to preserve the records for the inspection of the board for the time that the board deems necessary, or who alters, cancels, or obliterates entries in the records for the purpose of falsifying the records, is guilty of a misdemeanor and shall be punished by a fine of not less than one hundred dollars ($100) or more than one thousand dollars ($1,000), by imprisonment in the county jail for not less than one month or more than six months, or by both.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55363

Any person who willfully evades or attempts in any manner to evade or defeat the payment of the fee imposed by this part is guilty of a felony punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, two, or three years and a fine of not more than five thousand dollars ($5,000).

(Amended by Stats. 2011, Ch. 15, Sec. 594. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



55363.5

(a) Notwithstanding any other provision of this part, any person who purchases, installs, or uses in this state any automated sales suppression device or zapper or phantom-ware with the intent to defeat or evade the determination of an amount collected pursuant to this part is guilty of a misdemeanor.

(b) (1) Any person who, for commercial gain, sells, purchases, installs, transfers, or possesses in this state any automated sales suppression device or zapper or phantom-ware with the knowledge that the sole purpose of the device is to defeat or evade the determination of an amount collected pursuant to this part is guilty of an offense punishable by a fine as specified in paragraph (2), by imprisonment in a county jail for not more than one year, or, pursuant to subdivision (h) of Section 1170 of the Penal Code, for 16 months, or two or three years, or by both that fine and imprisonment. In addition, any person who uses an automated sales suppression device or zapper or phantom-ware shall be liable for all taxes, interest, and penalties due as a result of the use of that device.

(2) (A) Where a person is guilty of the offense described in paragraph (1) and the person sold, installed, transferred, or possessed three or fewer automated sales suppression devices or zappers or phantom-ware, that person shall be guilty of an offense punishable by a fine of not more than five thousand dollars ($5,000).

(B) Where a person is guilty of the offense described in paragraph (1) and the person sold, installed, transferred, or possessed more than three automated sales suppression devices or zappers or phantom-ware, that person shall be guilty of an offense punishable by a fine of not more than ten thousand dollars ($10,000).

(3) This subdivision shall not apply to a person that is a corporation that possesses any automated sales suppression device or zapper or phantom-ware for the sole purpose of developing hardware or software to combat the evasion of taxes by use of automated sales suppression devices or zappers or phantom-ware.

(c) For purposes of this section:

(1) Automated sales suppression device or zapper means a software program carried on a memory stick or removable compact disc, accessed through an Internet link, or accessed through any other means, that falsifies the electronic records of electronic cash registers and other point-of-sale systems, including, but not limited to, transaction data and transaction reports.

(2) Electronic cash register means a device that keeps a register or supporting documents through the means of an electronic device or computer system designed to record transaction data for the purpose of computing, compiling, or processing retail sales transaction data in whatever manner.

(3) Phantom-ware means a hidden, preinstalled, or installed at a later time programming option embedded in the operating system of an electronic cash register or hardwired into the electronic cash register that can be used to create a virtual second till or may eliminate or manipulate transaction records that may or may not be preserved in digital formats to represent the true or manipulated record of transactions in the electronic cash register.

(4) Transaction data includes information regarding items purchased by a customer, the price for each item, a taxability determination for each item, a segregated tax or fee amount for each of the items subject to the tax or fee, the amount of cash or credit tendered, the net amount returned to the customer in change, the date and time of the purchase, the name, address, and identification number of the vendor, and the receipt or invoice number of the transaction.

(d) This section shall not preclude prosecution under any other law.

(Added by Stats. 2013, Ch. 532, Sec. 2. Effective January 1, 2014.)



55364

Every person convicted for a violation of any provision of this part for which another penalty or punishment is not specifically provided for in this part is guilty of a misdemeanor and shall be punished by a fine of not more than five hundred dollars ($500), by imprisonment in the county jail for not more than six months, or by both.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)



55365

Any prosecution for violation of any provision of this part shall be instituted within three years after the commission of the offense.

(Added by Stats. 1992, Ch. 407, Sec. 1. Effective January 1, 1993.)






CHAPTER 8. Disclosure of Information

55381

(a) If the board collects a fee pursuant to this part on behalf of a state agency or pursuant to an interagency agreement with a state agency, or if the fee collected pursuant to this part is used to fund a program administered by a state agency, the board shall provide that state agency with any and all information obtained under this part relating to that fee.

(b) It shall be unlawful for the board, the state agency for which the board collects the fee, or any person having an administrative duty under this part to make known, in any manner whatsoever, the business affairs, operations, or any other information pertaining to a feepayer which was submitted to the board in a report or return required by this part, or to permit any report or copy thereof to be seen or examined by any person not expressly authorized by subdivision (a) and this subdivision. However, the Governor may, by general or special order, authorize examination of the records maintained by the board under this part by other state officers, by officers of another state, by the federal government, if a reciprocal arrangement exists, or by any other person. The information so obtained pursuant to the order of the Governor shall not be made public except to the extent and in the manner that the order may authorize that it be made public.

(c) Notwithstanding subdivision (b), the successors, receivers, trustees, executors, administrators, assignees, and guarantors of a feepayer, if directly interested, may be given information regarding the determination of any unpaid fees or the amount of the fees, interest, or penalties required to be collected or assessed.

(Amended by Stats. 1995, Ch. 630, Sec. 16. Effective January 1, 1996.)









PART 31. DIESEL FUEL TAX LAW

CHAPTER 1. General Provisions and Definitions

60001

This part is known and may be cited as the Diesel Fuel Tax Law.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60003

Terminal means a diesel fuel storage and distribution facility that is supplied by pipeline or vessel, and from which diesel fuel may be removed at a rack. Terminal includes a fuel production facility where diesel fuel is produced and stored and from which diesel fuel may be removed at a rack.

(Amended by Stats. 2009, Ch. 545, Sec. 6. Effective January 1, 2010.)



60003.1

Fuel production facility means a facility, other than a refinery, in which diesel fuel is produced.

(Added by Stats. 2009, Ch. 545, Sec. 7. Effective January 1, 2010.)



60004

Refinery means a facility used to produce diesel fuel from crude oil, unfinished oils, natural gas liquids, or other hydrocarbons and from which diesel fuel may be removed by pipeline, by vessel, or at a rack.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60005

Approved terminal or refinery means a terminal or refinery that is operated, respectively, by a diesel fuel registrant that is a terminal operator, or by a diesel fuel registrant that is a refiner.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60006

Rack means a mechanism for delivering diesel fuel from a refinery or terminal into a truck, trailer, railroad car, or other means of nonbulk transfer.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60007

Removal means any physical transfer of diesel fuel, and any use of diesel fuel other than as a material in the production of diesel fuel. However, diesel fuel is not removed when it evaporates or is otherwise lost or destroyed.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60008

Person includes any individual, firm, partnership, joint venture, limited liability company, association, corporation, estate, trust, business trust, receiver, syndicate, this state, any county, city and county, municipality, district, or other political subdivision thereof, or any other group or combination acting as a unit.

(Amended by Stats. 1995, Ch. 497, Sec. 38. Effective January 1, 1996.)



60009

Terminal operator includes any person that owns, operates, or otherwise controls a terminal.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60010

Position holder includes any person that holds the inventory position in the diesel fuel, as reflected on the records of the terminal operator. A person holds the inventory position in diesel fuel when that person has a contractual agreement with the terminal operator for the use of storage facilities and terminaling services at a terminal with respect to the diesel fuel. Position holder includes a terminal operator that owns diesel fuel in its terminal.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60011

Refiner includes any person that owns, operates, or otherwise controls a refinery.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60012

Blender includes any person that produces or converts blended diesel fuel outside the bulk transfer/terminal system.

(Amended by Stats. 2000, Ch. 1053, Sec. 50. Effective January 1, 2001. Operative January 1, 2002, by Sec. 53 of Ch. 1053.)



60013

Enterer includes any person who is the importer of record (under federal customs law) with respect to diesel fuel. If the importer of record is acting as an agent, the person for whom the agent is acting is the enterer. If there is no importer of record of diesel fuel entered into this state, the owner of the diesel fuel at the time it is brought into this state is the enterer.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60015

Diesel fuel registrant includes any enterer, positionholder, refiner, throughputter, or terminal operator, that is licensed as a supplier pursuant to Section 60131.

(Amended by Stats. 2001, Ch. 429, Sec. 38. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60016

Highway includes any way or place, of whatever nature, that is publicly maintained and open to the use of the public for purposes of vehicular travel.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60017

In this state or in the state means within the exterior limits of the State of California and includes all territory within these limits owned by or ceded to the United States.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60018

Fuel tank means any receptacle on a motor vehicle from which fuel is supplied for the operation of the motor vehicle.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60019

Motor vehicle includes every self-propelled vehicle operated or suitable for operation on the highway, except a vehicle used exclusively upon stationary rails or tracks.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60021

Entry means the importing of diesel fuel into this state. However, diesel fuel brought into this state in the fuel tank of a motor vehicle shall not be deemed to be an entry if not removed from the fuel tank except as used for the operation of that motor vehicle, except to the extent that diesel fuel was acquired tax free for export or a refund of tax was claimed as a result of exportation from the state from which that diesel fuel was transported into this state.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60022

(a) Diesel fuel means any liquid that is commonly or commercially known or sold as a fuel that is suitable for use in a diesel-powered highway vehicle. A liquid meets this requirement if, without further processing or blending, the liquid has practical and commercial fitness for use in the engine of a diesel-powered highway vehicle.

However, a liquid does not possess this practical and commercial fitness solely by reason of its possible or rare use as a fuel in the engine of a diesel-powered highway vehicle.

Diesel fuel does not include kerosene, gasoline, liquified petroleum gas, natural gas in liquid or gaseous form, or alcohol.

(b) This section shall become operative on January 1, 2007.

(Amended (as added by Stats. 2001, 2nd Ex., Ch. 8) by Stats. 2003, Ch. 605, Sec. 17. Effective January 1, 2004. Section operative January 1, 2007, by its own provisions.)



60023

(a) Blended diesel fuel means any mixture of diesel fuel with respect to which tax has been imposed and any other liquid (such as kerosene) on which tax has not been imposed (other than diesel fuel dyed in accordance with United States Environmental Protection Agency or Internal Revenue Service rules). Blended diesel fuel also means any conversion of a liquid into diesel fuel. Conversion of a liquid into diesel fuel occurs when any liquid that is not included in the definition of diesel fuel and that is outside the bulk transfer/terminal system is sold as diesel fuel, delivered as diesel fuel, or represented to be diesel fuel.

(b) This section shall become operative on January 1, 2007.

(Repealed (in Sec. 4) and added by Stats. 2001, 2nd Ex. Sess., Ch. 8, Sec. 5. Effective October 3, 2001. Section operative January 1, 2007, by its own provisions.)



60024

Colorless marker means material that does not reveal its presence until the diesel fuel into which it is introduced is subjected to a special test.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60025

Gallon means the United States gallon of 231 cubic inches or the volumetric gallon adjusted to 60 degrees Fahrenheit when the invoice and settlement are made on the temperature corrected gallonage.

(Added by Stats. 2001, Ch. 429, Sec. 40. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60026

Diesel-powered highway vehicle means a motor vehicle that is operated by a diesel-powered engine on a highway.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60027

Qualified highway vehicle operator means any person licensed as a qualified highway vehicle operator that owns, operates, or otherwise controls a diesel-powered highway vehicle and delivers, or causes to be delivered, diesel fuel or any liquid into the fuel tank of a diesel-powered highway vehicle and is qualified to use dyed diesel fuel on the highway by the Internal Revenue Service under Section 48.4082-4 of Title 26 of the Code of Federal Regulations.

(Amended by Stats. 2001, Ch. 429, Sec. 41. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60029

Bulk transfer means any transfer of diesel fuel by pipeline or vessel.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60030

Bulk transfer/terminal system means the diesel fuel distribution system consisting of refineries, pipelines, vessels, and terminals. Diesel fuel in a refinery, pipeline, vessel, or terminal is in the bulk transfer/terminal system. Diesel fuel in the fuel tank of any engine, or in any railcar, trailer, truck, or other equipment suitable for ground transportation is not in the bulk transfer/terminal system.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60031

Dyed diesel fuel means diesel fuel that is dyed under United States Environmental Protection Agency or the Internal Revenue Service rules for high sulphur diesel fuel or low sulphur diesel fuel or any other requirements subsequently set by the United States Environmental Protection Agency or the Internal Revenue Service and considered destined for nontaxable, off-highway uses.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60032

Undyed diesel fuel means diesel fuel that is not subject to the United States Environmental Protection Agency or Internal Revenue Service diesel fuel dyeing requirements.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60033

Supplier includes any person who is any of the following:

(a) Blender, as defined in Section 60012.

(b) Enterer, as defined in Section 60013.

(c) Position holder, as defined in Section 60010.

(d) Refiner, as defined in Section 60011.

(e) Terminal operator, as defined in Section 60009.

(f) Throughputter, as defined in Section 60035.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60034

Highway vehicle operator/fueler includes:

(a) Any person, other than a qualified highway vehicle operator, that owns, operates, or otherwise controls a diesel-powered highway vehicle and delivers, or causes to be delivered, diesel fuel or any liquid into the fuel tank of a diesel-powered highway vehicle; or

(b) Any person who sells diesel fuel on which a claim for refund has been allowed, or who sells and delivers or causes to be delivered in the fuel tank of a diesel-powered highway vehicle dyed diesel fuel or any liquid on which tax has not been imposed.

(Amended by Stats. 2001, Ch. 429, Sec. 42. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60035

Throughputter means any person that owns diesel fuel within the bulk transfer/terminal system (other than in a terminal) or is a position holder.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60036

Ultimate vendor means a person that sells undyed diesel fuel to the user of the diesel fuel (the ultimate purchaser) for use on a farm for farming purposes or for use in an exempt bus operation.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60037

Ultimate purchaser means a person that uses diesel fuel for use on a farm for farming purposes or an exempt bus operator that uses diesel fuel in an exempt bus operation.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60038

Registered ultimate vendor means a person that is licensed as an ultimate vendor pursuant to Section 60151.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60039

(a) Exempt bus operation consists of the following:

(1) Any transit district, transit authority, or city owning and operating a local transit system itself or through a wholly owned nonprofit corporation.

(2) Any private entity providing transportation services for the transportation of people under contract or agreement, except general franchise agreements, with a public agency authorized to provide public transportation services, only for diesel fuel consumed while providing services under those contracts or agreements entered into subsequent to January 1, 1979.

(3) Any passenger stage corporation subject to the jurisdiction of the Public Utilities Commission when the motor vehicles of the passenger stage corporation are exclusively operated in urban or suburban areas or between cities in close proximity for the transportation of persons for hire, compensation, or profit. However, the exemption is not extended to any line or lines operated by the passenger stage corporation that exceed 50 miles of one-way route mileage.

(4) Any common carrier of passengers operating exclusively on any line or lines within the limits of a single city between fixed termini or over a regular route, 98 percent of whose operations, as measured by total route mileage operated, are exclusively within the limits of a single city, and who by reason thereof is not a passenger stage corporation subject to the jurisdiction of the Public Utilities Commission.

(5) Any school district, community college district, or county superintendent of schools owning, leasing, or operating buses for the purpose of transporting pupils to and from school and for other school or college activities involving pupils, including, but not limited to, field trips and athletic contests.

(6) Any private entity providing transportation services for the purposes specified in paragraph (5) under contract or agreement with a school district, community college district, or county superintendent of schools, only for diesel fuel consumed while providing services under those contracts or agreements entered into subsequent to September 30, 1984.

(b) Exempt bus operation as defined in subdivision (a), shall not be applicable to a charter-party carrier of passengers. The term charter-party carrier of passengers has the same meaning as that specified in Section 5360 of the Public Utilities Code and shall further include those transportation services described in subdivisions (a) and (e) of Section 5353 of the Public Utilities Code, if that transportation service is rendered as contract carriage and not as common carriage of passengers.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60040

Exempt bus operator includes any person that owns, operates, or controls an exempt bus operation.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60041

Train operator includes any person that owns, operates, or controls a diesel-powered train and is licensed as a railroad by a state or federal agency.

(Amended by Stats. 1997, Ch. 76, Sec. 10. Effective July 16, 1997.)



60042

Diesel-powered train means any diesel-powered equipment or machinery that rides on rails, including equipment or machinery that transports passengers, freight, or a combination of both passengers and freight, and equipment or machinery that only carries freight or passengers of the operator thereof. Thus, the term includes a locomotive, work train, switching engine, and track maintenance machine.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60043

(a) Government entity means this state and its political subdivisions except for a political subdivision that is only an exempt bus operator.

(b) Sections 60146 and 60205.5 do not apply to a government entity if both of the following apply:

(1) The diesel fuel is purchased tax-paid from a supplier or retail vendor.

(2) The tax-paid diesel fuel is used solely for the operation of a diesel-powered highway vehicle within this state.

(Amended by Stats. 2005, Ch. 519, Sec. 22. Effective October 4, 2005. Operative January 1, 2006, by Sec. 25 of Ch. 519.)



60044

Retail vendor means any person who sells to a highway vehicle operator diesel fuel delivered in this state into a storage tank or into a fuel tank of a diesel-powered highway vehicle and at the time of sale collects diesel fuel tax from the highway vehicle operator.

(Added by Stats. 1995, Ch. 34, Sec. 4. Effective June 30, 1995. Operative July 1, 1995, by Sec. 22 of Ch. 34.)



60047

Pipeline means a fuel distribution system that moves diesel fuel, in the bulk, through a pipe, from a refinery to a terminal, from a terminal to another terminal, from a vessel to a terminal, or from a refinery or terminal to a vessel.

(Added by Stats. 2001, Ch. 429, Sec. 43. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60047.1

Pipeline operator includes any person that owns, operates, or otherwise controls a pipeline.

(Added by Stats. 2001, Ch. 429, Sec. 44. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60048

Sale means:

(a) The transfer of title to diesel fuel (other than diesel fuel in a terminal) to a buyer for consideration, which may consist of money, services, or other property.

(b) The transfer of the inventory position in the diesel fuel in a terminal if the buyer becomes the positionholder with respect to the diesel fuel.

(Added by Stats. 2001, Ch. 429, Sec. 45. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60048.1

Tax-paid fuel or tax paid means the gallons of diesel fuel acquired on either a temperature corrected or volumetric basis on which the tax in Section 60050 has been imposed at the time of or prior to the acquisition by the supplier or person.

(Added by Stats. 2001, Ch. 429, Sec. 46. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60049

Vessel means a waterborne vessel used for transporting diesel fuel.

(Added by Stats. 2001, Ch. 429, Sec. 47. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60049.1

Vessel operator means any person that operates or otherwise controls a vessel.

(Added by Stats. 2001, Ch. 429, Sec. 48. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)






CHAPTER 2. Imposition of Tax

60050

(a) (1) A tax of eighteen cents ($0.18) is hereby imposed upon each gallon of diesel fuel subject to the tax in Sections 60051, 60052, and 60058.

(2) If the federal fuel tax is reduced below the rate of fifteen cents ($0.15) per gallon and federal financial allocations to this state for highway and exclusive public mass transit guideway purposes are reduced or eliminated correspondingly, the tax rate imposed by paragraph (1), including any reduction or adjustment pursuant to subdivision (b), on and after the date of the reduction, shall be increased by an amount so that the combined state rate under paragraph (1) and the federal tax rate per gallon equal what it would have been in the absence of the federal reduction.

(3) If any person or entity is exempt or partially exempt from the federal fuel tax at the time of a reduction, the person or entity shall continue to be exempt under this section.

(b) (1) On July 1, 2011, the tax rate specified in paragraph (1) of subdivision (a) shall be reduced to thirteen cents ($0.13) and every July 1 thereafter shall be adjusted pursuant to paragraphs (2) and (3).

(2) For the 2012 13 fiscal year and each fiscal year thereafter, the board shall, on or before March 1 of the fiscal year immediately preceding the applicable fiscal year, adjust the rate reduction in paragraph (1) in that manner as to result in a revenue loss attributable to paragraph (1) that will equal the amount of revenue gain attributable to Sections 6051.8 and 6201.8, based on estimates made by the board, and that rate shall be effective during the state s next fiscal year.

(3) In order to maintain revenue neutrality for each year, beginning with the rate adjustment on or before March 1, 2013, the adjustment under paragraph (2) shall take into account the extent to which the actual amount of revenues derived pursuant to Sections 6051.8 and 6201.8 and the revenue loss attributable to this subdivision resulted in a net revenue gain or loss for the fiscal year ending prior to the rate adjustment date on or before March 1.

(4) The intent of paragraphs (2) and (3) is to ensure that the act adding this subdivision and Sections 6051.8 and 6201.8 does not produce a net revenue gain in state taxes.

(Repealed and added by Stats. 2011, Ch. 6, Sec. 30. Effective March 24, 2011.)



60050.1

(a) For the privilege of storing, for the purpose of removal, sales, or use, every wholesaler owning undyed diesel fuel on July 1, 1995, shall pay a tax of eighteen cents ($0.18) for each gallon of undyed diesel fuel according to the volumetric measure thereof, on which a tax has not been imposed under Part 3 (commencing with Section 8601) as in effect on June 30, 1995, and tax would have been imposed on any prior removal, entry, or sale of undyed diesel fuel had Sections 60050 to 60061, inclusive, applied to undyed diesel fuel for the period before July 1, 1995.

(b) For purposes of subdivision (a):

(1) Storing includes the possession in a storage facility, except an approved terminal or refinery, or a container of any kind, including the fuel tanks of motor vehicles, of undyed diesel fuel and the undyed diesel fuel purchased from and invoiced by the seller prior to July 1, 1995, and in transit on that date.

(2) Owning means having title to the undyed diesel fuel.

(3) Wholesaler means any person who sells diesel fuel in this state for resale to a retailer or to a person who is not a retailer and subsequently uses the diesel fuel and was required to be licensed under Part 3 (commencing with Section 8601) as a wholesaler as in effect on June 30, 1995.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60051

The tax specified in Section 60050 is imposed on the removal of diesel fuel in this state from a terminal if the diesel fuel is removed at the rack.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60052

The tax specified in Section 60050 is also imposed on all of the following:

(a) The removal of diesel fuel in this state from any refinery if either of the following applies:

(1) The removal is by bulk transfer and the refiner or the owner of the diesel fuel immediately before the removal is not a diesel fuel registrant.

(2) The removal is at the refinery rack.

(b) The entry of diesel fuel into this state for sale, consumption, use, or warehousing if either of the following applies:

(1) The entry is by bulk transfer and the enterer is not a diesel fuel registrant.

(2) The entry is not by bulk transfer.

(c) The removal or sale of diesel fuel in this state to an unregistered person unless there was a prior taxable removal, entry, or sale of the diesel fuel.

(d) The removal or sale of blended diesel fuel in this state by the blender thereof. The number of gallons of blended diesel fuel subject to tax is the difference between the total number of gallons of blended diesel fuel removed or sold and the number of gallons of previously taxed diesel fuel used to produce the blended diesel fuel.

(Amended by Stats. 2001, Ch. 429, Sec. 49. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60053

Every refiner shall pay tax on the removal of diesel fuel from a refinery as provided in subdivision (a) of Section 60052.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60054

Every position holder shall pay the tax on the removal of diesel fuel from a terminal as defined under Section 60051.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60055

Any person that produces blended diesel fuel outside the bulk transfer/terminal system (the blender) shall pay tax as provided in subdivision (d) of Section 60052.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60056

Every qualified highway vehicle operator is liable for the backup tax imposed under subdivision (a) of Section 60058.

(Amended by Stats. 2001, Ch. 429, Sec. 50. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60057

Every highway vehicle operator/fueler is liable for the backup tax imposed under Section 60058.

(Amended by Stats. 2001, Ch. 429, Sec. 51. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60058

The tax specified in Section 60050 is imposed as a backup tax as follows:

(a) On the delivery into the fuel tank of a diesel-powered highway vehicle of:

(1) Any diesel fuel that contains a dye.

(2) Any diesel fuel on which a claim for refund has been allowed.

(3) Any liquid on which tax has not been imposed by this part, Part 2 (commencing with Section 7301), or Part 3 (commencing with Section 8601).

(b) On the sale of any diesel fuel on which a claim for refund has been allowed.

(c) On the sale and delivery into the fuel tank of a diesel-powered highway vehicle of any diesel fuel that contains a dye or any liquid on which tax has not been imposed by this part, Part 2 (commencing with Section 7301), or Part 3 (commencing with Section 8601).

(d) For the purposes of this section, aircraft jet fuel on which tax has been imposed only pursuant to Part 2, Chapter 2.5 (commencing with Section 7385) shall be deemed to be a liquid on which tax has not been imposed by Part 2 (commencing with Section 7301).

(Amended by Stats. 2001, Ch. 429, Sec. 52. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60059

The terminal operator is jointly and severally liable for the tax imposed under Section 60051 if both of the following apply:

(a) The position holder with respect to the diesel fuel is a person other than the terminal operator and is not a diesel fuel registrant.

(b) The terminal operator has not met the conditions of Section 60060.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60060

A terminal operator is not liable for tax under Section 60059, if at the time of the removal, all of the following apply:

(a) The terminal operator is a diesel fuel registrant.

(b) The terminal operator has an unexpired notification certificate from the position holder as required by the Internal Revenue Service.

(c) The terminal operator has no reason to believe that any information in the certificate is false.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60061

Every enterer shall pay tax on diesel fuel imported into this state as provided in subdivision (b) of Section 60052.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60062

The terminal operator is jointly and severally liable for the tax imposed under Section 60051 if, in connection with the removal of diesel fuel that is not dyed or marked in accordance with the United States Environmental Protection Agency or Internal Revenue Service requirements, the terminal operator provides any person with any bill of lading, shipping paper, or similar document indicating that the diesel fuel is dyed or marked in accordance with the United States Environmental Protection Agency or Internal Revenue Service requirements.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60063

(a) The board may accept from the person who receives diesel fuel removed at a refinery or terminal rack an amount equal to the tax due and required to be paid by the refiner or positionholder upon the removal of the diesel fuel from a refinery or terminal rack, as if the amount were payment of the tax by the refiner or positionholder under Section 60051 or 60052, as the case may be, if the Internal Revenue Service authorizes payment of federal fuel taxes by the receiving party under a two-party exchange agreement or similar arrangement.

(b) The refiner or positionholder shall remain primarily liable for payment of the tax imposed by Section 60051 or 60052 for diesel fuel removed at the refinery or terminal rack, as the case may be, plus any penalty or interest, until the amount is finally paid and credited to the account of the responsible refiner or positionholder; provided, however, that the board, at its discretion, may relieve the refiner or positionholder from primary liability for payment of tax imposed by Section 60051 or 60052 and hold another person primarily liable for the tax if (i) the Internal Revenue Service authorizes payment of fuel taxes by the receiving party under a two-party exchange agreement, and (ii) under the Internal Revenue Service approach to a two-party exchange agreement, another person is primarily liable for payment of the tax, and (iii) the board elects to follow the Internal Revenue Service approach.

(c) The board may adopt those regulations as it deems appropriate to carry out this section.

(Amended by Stats. 2006, Ch. 364, Sec. 38. Effective January 1, 2007.)



60064

(a) For the purpose of the proper administration of this part and to prevent evasion of the tax, unless the contrary is established, it shall be presumed that all diesel fuel received at a terminal in this state, imported into this state, or refined and placed into storage for removal at a refinery in this state or blended diesel fuel blended or converted in this state and no longer in the possession of the supplier has been removed or sold by the supplier.

(b) The presumption shall not apply if the supplier proves to the satisfaction of the board that both:

(1) The supplier has exercised ordinary care in entrusting control or possession of the diesel fuel to another person.

(2) The person to whom the supplier has entrusted the control or possession of the diesel fuel as bailee, consignee, employee, or agent, caused a removal or sale by the act of converting to that person s own use the diesel fuel so entrusted to that person by the supplier.

(c) If the supplier proves to the satisfaction of the board, the existence of both of the circumstances in paragraphs (1) and (2) of subdivision (b), then the person who converted the diesel fuel to his or her own use, as well as any other person receiving that diesel fuel with the knowledge that it was so converted, shall be liable for payment of the tax imposed upon the removal or sale, and all those persons shall be considered as suppliers for the purpose of Chapter 6 (commencing with Section 60201) or Chapter 7 (commencing with Section 60401) of this part.

(Added by Stats. 2001, Ch. 429, Sec. 54. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)






CHAPTER 3. Exemptions

60100

(a) The provisions of this part requiring the payment of taxes do not apply to any of the following:

(1) The removal from a terminal or refinery of, or the entry or sale of, any diesel fuel if all of the following apply:

(A) The person otherwise liable for tax is a diesel fuel registrant.

(B) In the case of a removal from a terminal, the terminal is an approved terminal.

(C) The diesel fuel satisfies the dyeing and marking requirements of Section 60101.

(2) Any entry or removal from a terminal or refinery of taxable diesel fuel transferred in bulk to a refinery or terminal if the persons involved (including the terminal operator) are registered.

(3) The removal of diesel fuel if all of the following apply:

(A) The diesel fuel is removed by railroad car from an approved refinery and is received at an approved terminal.

(B) The refinery and the terminal are operated by the same diesel fuel registrant.

(C) The refinery is not served by pipeline (other than a pipeline for the receipt of crude oil) or vessel.

(4) Diesel fuel which, pursuant to the contract of sale, is required to be shipped and is shipped to a point outside of this state by a supplier by means of any of the following:

(A) Facilities operated by the supplier.

(B) Delivery by the supplier to a carrier, customs broker, or forwarding agent, whether hired by the purchaser or not, for shipment to the out-of-state point.

(C) Delivery by the supplier to any vessel clearing from a port of this state for a port outside of this state and actually exported from this state in the vessel.

(5) Backup tax does not apply to delivery of diesel fuel into the fuel tank of a diesel-powered highway vehicle as provided in Section 60058 for any of the following:

(A) Use on a farm for farming purposes.

(B) Use in an exempt bus operation.

(C) Use in a diesel-powered highway vehicle that is operated off the highway.

(D) Use in a diesel-powered highway vehicle that is owned and operated by a government entity.

(E) Use by the United States and its agencies and instrumentalities.

(6) Diesel fuel sold by credit card certified by the United States Department of State to any consulate officer or consulate employee of a foreign government who is not engaged in any private occupation for gain within this state, who uses the diesel fuel in a motor vehicle which is registered with the United States Department of State, and whose government has done either of the following:

(A) Entered into a treaty with the United States providing for the exemption of its representatives from national, state, and municipal taxes.

(B) Granted a similar exemption to representatives of the United States.

(7) Diesel fuel sold by a supplier to a train operator for use in a diesel-powered train or for other off-highway use and the supplier has on hand an exemption certificate from the train operator.

(8) Diesel fuel sold by a supplier to the United States and its agencies and instrumentalities.

(b) For purposes of this section:

(1) Carrier means a person or firm engaged in the business of transporting for compensation property owned by other persons, and includes both common and contract carriers.

(2) Forwarding agent means a person or firm engaged in the business of preparing property for shipment or arranging for its shipment.

(Amended by Stats. 1995, Ch. 555, Sec. 74. Effective January 1, 1996.)



60101

(a) Diesel fuel that is required to be dyed satisfies the dyeing requirement of this part if it meets the dyeing requirements of the United States Environmental Protection Agency and the Internal Revenue Service, including, but not limited to, requirements respecting type, dosage, and timing.

(b) Marking shall meet the marking requirements of the Internal Revenue Service.

(c) No person shall operate or maintain a motor vehicle on any public highway in this state with dyed diesel fuel in the fuel supply tank. This subdivision does not apply to uses of dyed diesel fuel on the highway that are lawful under the Internal Revenue Code or regulations promulgated thereunder, if the person is registered as a qualified highway vehicle operator, exempt bus operator, or government entity.

(Amended by Stats. 2006, Ch. 364, Sec. 39. Effective January 1, 2007.)



60102

Notice is required with respect to dyed diesel fuel. In general, a notice stating: DYED DIESEL FUEL, NONTAXABLE USE ONLY, PENALTY FOR TAXABLE USE shall be:

(a) Provided by the terminal operator to any person that receives dyed diesel fuel at a terminal rack of that terminal operator.

(b) Provided by any seller of dyed diesel fuel to its buyer if the diesel fuel is located outside the bulk transfer/terminal system and is not sold from a retail pump posted in accordance with the requirements of subdivision (c).

(c) Posted by a seller on any retail pump where it sells dyed diesel fuel for use by its buyer.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60103

The form of notice required under subdivisions (a) and (b) of Section 60102, shall be provided by the time of the removal or sale and shall appear on shipping papers, bills of lading, and invoices accompanying the sale or removal of the dyed diesel fuel.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60105

(a) A penalty applies to any person who does any of the following:

(1) Sells or holds for sale dyed diesel fuel for any use that the person knows or has reason to know is a taxable use of the diesel fuel.

(2) Holds for use or uses dyed diesel fuel for a use other than a nontaxable use and that person knew, or had reason to know, that the diesel fuel was so dyed.

(3) Knowingly alters, or attempts to alter, the strength or composition of any dye or marker in any dyed diesel fuel.

(4) Fails to provide or post the required notice with respect to any dyed diesel fuel. The failure to provide or post the required notice creates a presumption that the person so failing knows the diesel fuel will be used for a taxable use.

(b) The amount of the penalty for each violation specified in subdivision (a) is the greater of:

(1) Ten dollars ($10) for every gallon of diesel fuel involved, or

(2) The product of one thousand dollars ($1,000), and the total number of penalties, including the penalty currently being determined, imposed by this section on the person (or a related person or any predecessor of that person or related person).

(c) If a penalty is imposed under this section on any business entity, each officer, employee, or agent of the entity, who participated in any act giving rise to the penalty shall be jointly and severally liable with the entity for the penalty.

(Amended by Stats. 2001, Ch. 429, Sec. 56. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60106

Any sale of diesel fuel to a train operator claimed as exempt from taxes under paragraph (7) of subdivision (a) of Section 60100 shall be supported by an exemption certificate executed by the purchaser in a form as prescribed by the board. The supplier shall retain the certificate in his or her records in support of the exemption.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60106.1

In order to issue an exemption certificate as provided in Section 60106, the train operator shall obtain a permit from the board. Every application for a permit shall be made upon a form prescribed by the board and shall set forth the name under which the applicant transacts or intends to transact business, the location of his or her place or places of business, and such other information as the board may require. The application shall be signed by the owner if a natural person; in the case of an association or partnership, by a member or partner; in the case of a corporation, by an executive officer or some person specifically authorized by the corporation to sign the application.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60106.2

If a purchaser gives a Section 60106 exemption certificate to a supplier that the diesel fuel purchased will be used in a manner or for a purpose entitling the supplier to regard the removal as exempt from the taxes as provided in paragraph (7) of subdivision (a) of Section 60100 and sells the diesel fuel or uses the diesel fuel in some other manner or for some other purpose, the purchaser shall be liable for payment of the tax under Chapter 2 (commencing with Section 60050) of this part. The tax, applicable penalties, and interest shall become due and payable and shall be ascertained and determined in the same manner as the backup tax under Section 60361.5.

(Amended by Stats. 2001, Ch. 429, Sec. 57. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60106.3

(a) Any person, including any officer or employee of a corporation, who gives a Section 60106 exemption certificate for diesel fuel that he or she knows at the time of purchase is not to be used by him or her or the corporation in the manner or for the purpose entitling the exemption for the purpose of evading payment to the supplier of the amount of the tax applicable to the transaction is guilty of a misdemeanor punishable as provided in Section 60706 or a felony punishable as provided in Section 60707.

(b) Any person, including any officer or employee of a corporation, who gives a certificate for diesel fuel pursuant to Section 60106 that he or she knows at the time of purchase is not to be used by him or her or the corporation in the manner or for the purpose entitling the exemption is liable to the state for the amount of tax that would be due if he or she had not given that certificate. In addition to the tax, the person shall be liable to the state for a penalty of 25 percent of the tax or one thousand dollars ($1,000), whichever is greater, for each certificate issued for personal gain or to evade the payment of taxes.

(Amended by Stats. 2001, Ch. 429, Sec. 58. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60107

(a) For the privilege of purchasing diesel fuel exempt from taxes under paragraph (7) of subdivision (a) of Section 60100, each train operator must make a report to the board showing:

(1) The name and permit number of the supplier from whom it purchased undyed diesel fuel and the number of gallons of undyed diesel fuel purchased that is exempt from the tax.

(2) Any other information required by the board.

(b) Each train operator shall prepare and file with the board a report in the form as prescribed by the board, which may include, but not be limited to, electronic media showing the information in subdivision (a) during each quarterly reporting period. The report shall be filed with the board on or before the last day of the calendar month following the close of the quarterly period to which it relates. To facilitate the administration of this part, the board may require the filing of these reports for other than quarterly periods. Reports shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(c) The board may revoke the train operator s permit provided for in Section 60106.1 due to the filing of inaccurate or improper reports.

(d) All of the administrative provisions of this part relating to a supplier shall be applicable to a train operator.

(Amended by Stats. 2002, Ch. 459, Sec. 35. Effective January 1, 2003.)



60108

Notwithstanding the exemption provided for in subparagraph (D) of paragraph (5) of subdivision (a) of Section 60100, any government entity using diesel fuel exempt from tax under subparagraph (D) of paragraph (5) of subdivision (a) of Section 60100 shall, for the privilege of operating diesel-powered highway vehicles on highways in this state, make a payment equal to the tax specified in Section 60050 for each gallon of exempt diesel fuel used. The payments required by this subdivision shall be paid to the State Board of Equalization in the manner prescribed by the board, and the payments shall be treated as a tax for all purposes of this part.

(Added by Stats. 1995, Ch. 34, Sec. 7. Effective June 30, 1995. Operative July 1, 1995, by Sec. 22 of Ch. 34.)






CHAPTER 4. Interstate Users

ARTICLE 1. Definitions

60110

Except where the context otherwise requires, the definitions given in this chapter govern the construction of this chapter and this part.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60111

Interstate user includes any person who uses diesel fuel in the operation of a qualified motor vehicle in this state and who operates the qualified motor vehicle within and without this state or the United States.

(Amended by Stats. 1995, Ch. 555, Sec. 77. Effective January 1, 1996.)



60112

Qualified motor vehicle means a motor vehicle used, designed, or maintained for transportation of persons or property that (a) has two axles and a gross vehicle weight or registered gross vehicle weight exceeding 26,000 pounds or 11,797 kilograms, (b) has three or more axles regardless of weight, or (c) is used in combination, when the weight of that combination exceeds 26,000 pounds or 11,797 kilograms gross vehicle weight. Qualified motor vehicle does not include recreational vehicles.

(Amended by Stats. 1995, Ch. 555, Sec. 78. Effective January 1, 1996.)



60113

Recreational vehicle means motor vehicles such as motor homes, pickup trucks with attached campers, and buses when used exclusively for personal pleasure by an individual. In order to qualify as a recreational vehicle, the motor vehicle shall not be used in connection with any business endeavor.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60114

Diesel vendor means every person who sells diesel fuel in this state and places, or causes to be placed, the diesel fuel into a fuel tank of a qualified motor vehicle and at the time of sale, collects the diesel fuel tax from an interstate user.

(Amended by Stats. 1995, Ch. 555, Sec. 79. Effective January 1, 1996.)






ARTICLE 2. Imposition of Tax

60115

For the privilege of using diesel fuel in a qualified motor vehicle in this state by interstate users, there is hereby imposed upon any interstate user for each gallon of diesel fuel used in this state, a tax consisting of the following two components:

(a) A tax at the rate imposed by Section 60050.

(b) A tax at the rate prescribed by Section 60116.

(Amended by Stats. 1997, Ch. 618, Sec. 3. Effective October 3, 1997.)



60116

(a) Commencing January 1, 1998, and on each January 1 up to and including January 1, 2013, the board shall establish a tax rate per gallon, rounded to the nearest one-tenth of a cent ($0.001), by multiplying the average retail price per gallon (including the federal excise tax and excluding the state excise tax and the sales and use tax) of diesel fuel sold in this state by a percentage equal to the combined state and local sales tax rate established by Part 1 (commencing with Section 6001) and Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code and Section 35 of Article XIII of the California Constitution. The average retail price per gallon shall be the average of weekly retail prices for the 12-month period ending August 31 of the year prior to the effective date of the new rate. In determining the average retail price per gallon, the board shall use the weekly average retail price published by the State Energy Resources Conservation and Development Commission, in its publication Fuel Price And Supply Update. In the event the Fuel Price And Supply Update is delayed or discontinued, the board may base its determination on other sources of the average retail price of diesel fuel. The board shall make its determination of the rate no later than October 1 of the year prior to the effective date of the new rate.

(b) The tax rate established by the board on January 1, 2013, shall remain in effect only through June 30, 2013.

(c) Commencing on July 1, 2013, and on each July 1 thereafter, the board shall establish a tax rate per gallon, rounded to the nearest one-tenth of one cent ($0.001), by multiplying the average retail price per gallon (including the federal excise tax and excluding the state excise tax and the sales and use tax) of diesel fuel sold in this state by a percentage equal to the combined state and local sales tax rate established by Part 1 (commencing with Section 6001) and Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code and Section 35 of Article XIII of the California Constitution. The average retail price per gallon shall be the average of weekly retail prices for the 12-month period ending on the last day of January prior to the effective date of the new rate. In determining the average retail price per gallon, the board shall use the weekly average retail price as reported by the United States Energy Information Administration (EIA). In the event the EIA information is delayed or discontinued, the board may base its determination on other sources of the average retail price of diesel fuel. The board shall make its determination of the rate no later than March 1 of the same year as the effective date of the new rate.

(Amended by Stats. 2012, Ch. 769, Sec. 19. Effective January 1, 2013.)






ARTICLE 3. Licenses for Interstate Users

60120

Every person operating a qualified motor vehicle within and without this state or the United States shall apply to the board for a license on forms prescribed by the board. It is unlawful for any person to be an interstate user without first securing a license.

(Amended by Stats. 1997, Ch. 620, Sec. 23. Effective January 1, 1998.)



60121

Before granting a license to an interstate user, the board may require the person to file with the board security pursuant to Section 60401. The license issued to any interstate user is not transferable and is valid until canceled or revoked.

(Amended by Stats. 1997, Ch. 620, Sec. 24. Effective January 1, 1998.)



60122

The board or its authorized representative may issue a California fuel trip permit to interstate users for entry into this state. The California fuel trip permit shall be valid for four consecutive days and includes any reentry into the state during the four-day period. The fee for issuance of a California fuel trip permit is thirty dollars ($30). Other provisions of this article and Article 1 (commencing with Section 60201) of Chapter 6 shall not apply to the holder of a California fuel trip permit who uses only diesel fuel brought into this state in the fuel tank of the qualified motor vehicle and diesel fuel purchased in this state with the diesel fuel tax paid and delivered into the fuel tank of the qualified motor vehicle. Any diesel fuel tax paid to a diesel vendor for diesel fuel taken out of the state in the fuel tank of a qualified motor vehicle operated under a California fuel trip permit shall not be refunded to the holder of the California fuel trip permit, notwithstanding any other provision of this part.

The board may enter into an interagency agreement with the Department of Motor Vehicles providing for the issuance of California fuel trip permits by that department.

(Amended by Stats. 1998, Ch. 609, Sec. 55. Effective January 1, 1999.)






ARTICLE 4. Administrative Provisions

60128

All of the administrative provisions of this part not inconsistent with this chapter shall be applicable to the administration of the tax imposed by Section 60115.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)









CHAPTER 4.5. International Fuel Tax Agreement

60130

Effective on and after January 1, 1996, the provisions of Chapter 2 (commencing with Section 9405) of Part 3.5 shall apply to all interstate users.

(Added by Stats. 1995, Ch. 555, Sec. 84. Effective January 1, 1996.)






CHAPTER 5. Licenses

ARTICLE 1. Licenses for Suppliers

60131

Every person, before becoming a supplier, shall apply to the board for a license authorizing the person to engage in business as a supplier. A supplier s license shall be issued only to a person who is a supplier of diesel fuel within the meaning of the word supplier as defined in Section 60033. It is unlawful for any person to be a supplier without first securing a license.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60132

Applications shall be made on forms prescribed, prepared, and furnished by the board.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60133

Before granting a license authorizing a person to engage in business as a supplier, the board may require the person to file with the board security pursuant to Section 60401. The license issued to any supplier is not transferable and is valid until canceled or revoked.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60135

Every person before becoming a pipeline operator or a vessel operator shall apply to the board for a license on forms prescribed by the board. In addition, every train operator that transports diesel fuel into, out of, or within this state shall obtain a license from the board on forms prescribed by the board. A train operator license, pipeline operator license, or a vessel operator license shall be issued only to a person who is a train operator, pipeline operator, or a vessel operator as defined in Sections 60041, 60047.1, and 60049.1. It is unlawful for a person to act as a pipeline operator or a vessel operator without first securing a license. It is unlawful for a train operator to transport diesel fuel into, out of, or within this state on or after January 1, 2009, without first securing a license under this section or a permit under Section 60106.1.

(Amended by Stats. 2008, Ch. 306, Sec. 8. Effective January 1, 2009.)






ARTICLE 2. License for Exempt Bus Operator

60141

Every person before becoming an exempt bus operator, shall apply for a license authorizing the person to engage in business as an exempt bus operator. A license shall be issued only to a person who is an exempt bus operator as defined in Section 60040. It is unlawful for any person to be an exempt bus operator without first securing a license.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60142

Application shall be made on forms to be prescribed, prepared, and furnished by the board.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60143

Before granting a license authorizing a person to engage in business as an exempt bus operator, the board may require the person to file with the board security pursuant to Section 60401. The license issued to any exempt bus operator is not transferable and is valid until canceled or revoked.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)






ARTICLE 2.5. License for Government Entity

60146

Each government entity operating a diesel-powered highway vehicle upon this state s highways shall apply for a diesel fuel tax license on forms prescribed by the board. It is unlawful for any government entity to operate a diesel-powered highway vehicle upon the state s highways without first securing a diesel fuel tax license.

(Added by Stats. 1995, Ch. 34, Sec. 8. Effective June 30, 1995. Operative July 1, 1995, by Sec. 22 of Ch. 34.)






ARTICLE 3. License for Ultimate Vendor

60151

(a) A person shall be licensed if that person is engaged in the activity of an ultimate vendor of diesel fuel. It is unlawful for any person to act as an ultimate vendor without first securing a license.

(b) If a person is a supplier and an ultimate vendor, the supplier s license may cover the ultimate vendor activities.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60152

Applications shall be made on forms prescribed, prepared, and furnished by the board.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60153

The board shall license an applicant as an ultimate vendor of diesel fuel only if the board determines that the applicant meets the necessary requirements and is satisfied with the filing, deposit, payment, and claim history for all state taxes of the applicant.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)






ARTICLE 4. License for Highway Vehicle Operator and End Seller

60161

(a) Every person before becoming a qualified highway vehicle operator shall apply to the board for a license authorizing the person to engage in business as a qualified highway vehicle operator. A license shall be issued only to a person who is qualified to use dyed diesel fuel on the highway by the Internal Revenue Service under Section 48.4082-4 of Title 26 of the Code of Federal Regulations.

(b) If the person is already licensed as an exempt bus operator, government entity, or interstate user, the person does not need a separate qualified highway vehicle operator s license.

(Amended by Stats. 2001, Ch. 429, Sec. 61. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60162

Applications shall be made on forms prescribed, prepared, and furnished by the board.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60163

Before granting a license authorizing a person to report the backup tax as a qualified highway vehicle operator, the board may require the person to file with the board security pursuant to Section 60401. The license issued to any qualified highway vehicle operator is not transferable and is valid until canceled or revoked.

(Amended by Stats. 2001, Ch. 429, Sec. 62. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)






ARTICLE 5. Denial of License

60171

The board may refuse to issue any license in either of the following circumstances:

(a) If the application therefor is filed by an applicant who formerly held any license under this part that, prior to the time of filing the application, has been revoked for cause by the board.

(b) If the board determines that the application therefor is not filed in good faith or made by the real person in interest.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60172

Prior to refusal specified in Section 60171, the board shall grant the applicant a hearing and shall give him or her at least 10 days written notice of the time and place thereof.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60173

The notice specified in Section 60172 shall be addressed to the applicant at his or her address as it appears in the records of the board, and shall be given in the manner prescribed in Section 60311 for giving notice of a deficiency determination.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)






ARTICLE 6. Revocation of License

60180

The board may revoke the license of any person who refuses or neglects to comply with any provision of this part or any rule or regulation of the board prescribed and adopted under this part.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60181

The board may revoke any of the following licenses:

(a) Any supplier s license held by a person who does not engage in, or who discontinues, the removal, entry, or sale of diesel fuel, producing of blended diesel fuel, owning or holding inventory position of diesel fuel, or owning or operating a refinery or terminal as any of the following:

(1) A blender, as defined in Section 60012.

(2) An enterer, as defined in Section 60013.

(3) A positionholder, as defined in Section 60010.

(4) A refiner, as defined in Section 60011.

(5) A terminal operator, as defined in Section 60009.

(6) A throughputter, as defined in Section 60035.

(b) Any interstate user s license held by a person who does not engage in, or who discontinues, using diesel fuel as an interstate user as defined in Section 60111.

(c) Any ultimate vendor s license held by a person who does not engage in, or who discontinues, selling undyed diesel fuel as an ultimate vendor as defined in Section 60036.

(d) Any exempt bus operator s license held by a person who does not engage in, or who discontinues, using diesel fuel as an exempt bus operator as defined in Section 60040.

(e) Any qualified highway vehicle operator s license held by a person who does not engage in, or who discontinues, the delivery of diesel fuel subject to the backup tax into fuel tanks of diesel-powered highway vehicles as a qualified highway vehicle operator as defined in Section 60027.

(f) Any government entity s license held by a government entity that does not engage in, or that discontinues using diesel fuel in, the operation of a diesel-powered highway vehicle upon the state s highways.

(Amended by Stats. 2001, Ch. 429, Sec. 63. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60182

Prior to revoking any license, the board shall notify the licensee to show cause, within 10 days after the notice is given, why his or her license should not be revoked. The notice shall be given in the manner prescribed in Section 60311 for giving notice of a deficiency determination.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60183

The board may cancel any license issued under this part immediately upon surrender thereof, but before revoking a license, the board shall allow the person an opportunity to show cause as provided in Section 60182.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60184

Upon revocation or cancellation of the license of the person or his or her cessation of business, all diesel fuel remaining in his or her possession or ownership shall be deemed removed, entered, sold, delivered, or used and subject to jeopardy determination as provided in Section 60330 if, in the judgment of the board, it is necessary to ensure payment of the tax with respect to the removal, entry, sale, delivery, or use of the diesel fuel.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60185

Subsequent to the revocation of the license of a person, the board shall reinstate the permit when the person pays the amount of tax determined, together with interest and penalties, fully complies with this part, and pays a fee of fifty dollars ($50) to the board for reinstatement. The fee shall not be subject to refund except as provided in Section 60521.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60186

It is unlawful for any person to operate in this state after a license has been revoked.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)






ARTICLE 7. Licensing of Locations

60190

Every person required to be licensed by the board shall provide the board with the names and addresses of all agents operating in this state, the location of all offices or other places of business in this state, and any other information as the board may require.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)









CHAPTER 6. Determinations and Payments

ARTICLE 1. Returns and Payments

60201

Each supplier shall prepare and file with the board a return in the form as prescribed by the board, which may include, but not be limited to, electronic media showing the total number of gallons of diesel fuel removed, entered, or sold by him or her within this state during each calendar month, or the monthly period ended during that calendar month as the board may authorize, the amount of tax due for the month covered by the return, and any other information as the board deems necessary for the proper administration of this part. The person shall file the return on or before the last day of the calendar month following the monthly period to which it relates, together with a remittance payable to the board for the amount of tax due for that period, less whatever amounts may have been paid theretofore for the same period because of weekly returns. To facilitate the administration of this part, the board may require the filing of the returns for other than monthly periods. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(Amended by Stats. 2002, Ch. 459, Sec. 36. Effective January 1, 2003.)



60201.1

Each person subject to the tax imposed under Section 60050.1, on or before September 30, 1995, shall prepare and file with the board, on forms prescribed by the board, a return showing the total number of gallons of undyed diesel fuel owned by the person on July 1, 1995, for which a tax has not been imposed under Part 3 (commencing with Section 8601) as in effect on June 30, 1995, the amount of the tax imposed, and any other information that the board deems necessary for the proper administration of this part.

The return shall be accompanied by a remittance payable to the board in the amount of tax due.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60201.2

A supplier who sells taxable diesel fuel shall collect from the purchaser the diesel fuel tax imposed under Section 60050. At the election of the purchaser, the payment of the diesel fuel tax owed on every gallon of diesel fuel purchased from a supplier shall be remitted to the supplier on terms agreed upon between the purchaser and the supplier or on or before five working days before the last day of the calendar month following the monthly period to which it relates. This election shall be subject to a condition that the purchaser s remittances of all amounts of tax due to the seller shall be paid by electronic funds transfer. The purchaser s election may be terminated by the seller if the purchaser does not make timely payments to the seller as required by this section. This section shall not apply where the purchaser is required by a supplier to pay cash or cash equivalent for diesel fuel purchases.

(Amended by Stats. 1997, Ch. 76, Sec. 11. Effective July 16, 1997.)



60201.3

(a) A supplier is relieved from liability for diesel fuel tax insofar as the sales of the diesel fuel are represented by accounts which have been found worthless and charged off for income tax purposes. If the supplier has previously paid the amount of the tax, he or she may, under the rules and regulations prescribed by the board, take a credit in that amount. If those accounts are thereafter in whole or in part collected by the supplier, the gallons of diesel fuel represented by the amounts collected shall be included in the first return filed after that collection and the amount of the tax thereon shall be paid with the return. The board may, at its option, require the supplier to submit periodic reports listing accounts delinquent for a 90-day period or more.

(b) Any customer of a supplier who has failed to pay for diesel fuel purchased and for which the supplier has been allowed a credit under subdivision (a) is liable to the state for the diesel fuel tax as an unlicensed supplier and the tax, applicable penalties, and interest become immediately due and payable under the unlicensed persons provisions contained in Article 6 (commencing with Section 60360) of Chapter 6. The notice of determination issued under Section 60361 shall be given to the customer within three years of the last day of the calendar month following the reporting period for which the supplier took a credit for the tax previously paid on the customer s account or within three years after the date a refund of the tax was paid.

(Amended by Stats. 2006, Ch. 364, Sec. 40. Effective January 1, 2007.)



60202

(a) Each interstate user shall prepare and file with the board a return in the form as prescribed by the board, which may include, but not be limited to, electronic media showing the amount of diesel fuel used during the quarterly reporting period by the interstate user in this state, the amount of any tax due, and any other information as the board may require for the administration of this part. The return shall be filed with the board on or before the last day of the calendar month following the close of the quarterly period to which it relates, together with a remittance payable to the board of the amount of tax due. To facilitate the administration of this part, the board may require the filing of returns for other than quarterly periods. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(b) An interstate user subject to the tax imposed by Section 60115 shall be allowed a credit against the amount of tax due on his or her return for an amount equal to the tax imposed by Section 60115 on diesel fuel purchased in this state in that same return period for use in the operation of a qualified motor vehicle. No credit shall be allowed unless the tax imposed by Section 60050 and the taxes imposed by Part 1 (commencing with Section 6001) and Part 1.5 (commencing with Section 7200) of Division 2 of the Revenue and Taxation Code and Section 35 of Article XIII of the California Constitution have been paid upon the purchase of the diesel fuel by the interstate user to a diesel vendor in this state. When the amount of the credit for any return period exceeds the amount of tax due for the return period, the excess shall be allowed as a credit against the amount of tax due for succeeding reporting periods or shall be refunded.

(c) Credits and refunds allowed pursuant to subdivision (b) shall be charged against the Motor Vehicle Fuel Account to the extent the total amount of credits and refunds allowed to all taxpayers for the fiscal year does not exceed the combined amounts due under subdivisions (a) and (b) of Section 60115. To the extent the total amount of credits and refunds allowed to all taxpayers for the fiscal year pursuant to subdivision (b) exceeds the combined amounts due under subdivisions (a) and (b) of Section 60115, the credits and refunds shall be charged against the Motor Vehicle Fuel Account as to the amount of the credits and refunds established under subdivision (a) of Section 60115 and shall be charged against the Retail Sales Tax Fund as to the amount of the credits and refunds established under subdivision (b) of Section 60115.

(Amended by Stats. 2002, Ch. 459, Sec. 37. Effective January 1, 2003.)



60204

(a) Each terminal operator shall prepare and file with the board a report in the form as prescribed by the board, which may include, but not be limited to, electronic media showing, for the calendar month, or that monthly period ended during the calendar month as the board may authorize, the following:

(1) The name and license number of each person that is a positionholder at each terminal it operates.

(2) The amount of diesel fuel received at each terminal it operates.

(3) The identity of each positionholder with respect to the rack removals of diesel fuel from each terminal it operates and the volume and dates of the removals.

(4) The amount of diesel fuel stored at each terminal it operates.

(5) The destination (by state) of all diesel fuel removed at a terminal rack of each terminal it operates, to the extent that information has been provided to the terminal operator.

(6) Any other information required by the board for the proper administration of this part.

The terminal operator shall file the report on or before the last day of the month following the monthly period to which it relates. To facilitate the administration of this part, the board may require the filing of the reports for other than monthly periods. Reports shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(b) Upon written approval of the board, a terminal operator may satisfy the requirements of subdivision (a) above by executing and providing to the board a consent and authorization for the Internal Revenue Service to provide to the board under Section 6103 of the Internal Revenue Code, the return filed by the terminal operator under Section 48.4101-2 of Title 26 of the Code of Federal Regulations. The board may, in its sole discretion, rescind its approval and require a terminal operator to file reports as specified in subdivision (a).

(Amended by Stats. 2002, Ch. 459, Sec. 38. Effective January 1, 2003.)



60204.5

(a) Each pipeline operator and vessel operator shall prepare and file with the board a report in the form as prescribed by the board, which may include, but not be limited to, electronic media showing, for the calendar month, or that monthly period ended during the calendar month as the board may authorize, all of the following:

(1) The amount of diesel fuel delivered to each terminal or refinery.

(2) The location of the terminal or refinery where the diesel fuel was delivered.

(3) The date of delivery.

(4) Any other information required by the board for the proper administration of this part. The pipeline operator and vessel operator shall file the report on or before the last day of the month following the monthly period to which it relates. To facilitate the administration of this part, the board may require the filing of the reports for other than monthly periods. Reports shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(b) Upon written approval of the board, a pipeline operator and vessel operator may satisfy the requirements of subdivision (a) by executing and providing to the board a consent and authorization for the Internal Revenue Service to provide to the board under Section 6103 of the Internal Revenue Code, the return filed by the pipeline operator and vessel operator under Section 48.4101-2 of Title 26 of the Code of Federal Regulations. The board may, in its sole discretion, rescind its approval and require a pipeline operator and vessel operator to file reports as specified in subdivision (a).

(Added by Stats. 2001, Ch. 429, Sec. 65. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60204.6

Each train operator shall prepare and file with the board a report in the form as prescribed by the board, which may include, but not be limited to, electronic media showing, for the calendar month, or that monthly period ended during the calendar month as the board may authorize, all of the following:

(a) The amount of diesel fuel delivered into, out of, or within this state.

(b) The location where the diesel fuel was delivered.

(c) The date of delivery.

(d) Any other information required by the board for the proper administration of this part. The train operator shall file the report on or before the last day of the month following the monthly period to which it relates. To facilitate the administration of this part, the board may require the filing of the reports for other than monthly periods. Reports shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(Added by Stats. 2008, Ch. 306, Sec. 9. Effective January 1, 2009.)



60205

Each exempt bus operator shall prepare and file with the board a return in the form as prescribed by the board, which may include, but not be limited to, electronic media showing the total number of gallons of diesel fuel used in the exempt bus operation by him or her within this state during each calendar month, or the monthly period ended during that calendar month as the board may authorize, the amount of tax pursuant to Section 60502.2 due for the month covered by the return, and any other information as the board deems necessary for the proper administration of this part. The person shall file the return on or before the last day of the calendar month following the monthly period to which it relates, together with a remittance payable to the board for the amount of tax due for that period. To facilitate the administration of this part, the board may require the filing of the returns for other than monthly periods. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(Amended by Stats. 2002, Ch. 459, Sec. 39. Effective January 1, 2003.)



60205.5

(a) Each government entity shall prepare and file with the board a return in the form as prescribed by the board, which may include, but not be limited to, electronic media showing the total number of gallons of dyed diesel fuel and undyed diesel fuel used in a diesel-powered highway vehicle during each calendar month, or the monthly period ending during the calendar month covered by the return, and any other information as the board deems necessary for the proper administration of this part. The person shall file the return on or before the last day of the calendar month following the monthly period to which it relates, together with a remittance payable to the board for the amount of tax due for that period. To facilitate the administration of this part, the board may require the filing of the returns for other than monthly periods. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(b) A government entity that has paid diesel fuel tax to a retail vendor that sold the diesel fuel to the government entity shall be allowed a credit on its tax return for the tax paid to the retail vendor.

(Amended by Stats. 2002, Ch. 459, Sec. 40. Effective January 1, 2003.)



60206

Each qualified highway vehicle operator shall prepare and file with the board a return in the form as prescribed by the board, which may include, but not be limited to, electronic media showing the total number of gallons of diesel fuel subject to the backup tax that was delivered into the fuel tank of a diesel-powered highway vehicle within this state during each calendar month, or the monthly period ended during that calendar month as the board may authorize, the amount of tax due for the month covered by the return, and any other information as the board deems necessary for the proper administration of this part. The person shall file the return on or before the last day of the calendar month following the monthly period to which it relates, together with a remittance payable to the board for the amount of tax due for that period. To facilitate the administration of this part, the board may require the filing of the returns for other than monthly periods. Returns shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(Amended by Stats. 2001, Ch. 429, Sec. 66. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60207

(a) Any person who fails to pay the amount of tax shown to be due by that person s return on or before the last day of the month following the reporting period to which it relates, shall pay a penalty of 10 percent of the tax, together with interest on that tax at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the tax became due and payable to the state until the date of payment.

(b) Any person who fails to file a return in accordance with the due dates set forth in Article 1 (commencing with Section 60201) shall pay a penalty of 10 percent of the amount of taxes with respect to the period for which the return is required.

(c) The penalties imposed by this section shall be limited to a maximum of 10 percent of the taxes for which the return is required for any one return.

(Amended by Stats. 2000, Ch. 923, Sec. 73. Effective January 1, 2001.)



60207.5

(a) If the board finds, taking into account all facts and circumstances, that it is inequitable to compute interest at the modified adjusted rate per month or fraction thereof, as defined in subdivision (b) of Section 6591.5, interest shall be computed at the modified adjusted daily rate from the date on which the tax was due until the date of payment, if all of the following occur:

(1) The payment of tax was made one business day after the date the tax was due.

(2) The person was granted relief from all penalties that applied to that payment of tax.

(3) The person files a request for an oral hearing before the board.

(b) For purposes of this section, modified adjusted daily rate means the modified adjusted rate per annum as defined in subdivision (a) of Section 6591.5 determined on a daily basis by dividing the modified adjusted rate per annum by 365.

(c) For purposes of this section, board means the members of the State Board of Equalization meeting as a public body.

(d) For purposes of this section, business day means any day other than a Saturday, Sunday, or any day designated as a state holiday.

(e) This section shall not apply to any payment made pursuant to a deficiency determination, a determination where no return has been filed or a jeopardy determination issued by the board.

(f) This section shall only apply to electronic payments of taxes.

(g) This section shall be operative only until January 1, 2016.

(Added by Stats. 2010, Ch. 316, Sec. 15. Effective January 1, 2011. Inoperative January 1, 2016, by its own provisions.)



60208

The board for good cause may extend for a period not to exceed one month, the time for making any report or return or paying any tax required under this part. The extension may be granted at any time provided a request therefor is filed with the board within or prior to the period for which the extension may be granted.

Any person to whom an extension is granted shall pay, in addition to the tax, interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the tax would have been due without the extension to the date of payment.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60209

(a) If the board finds that a person s failure to make a timely report, return, or payment is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the penalty provided by Sections 60207, 60250, 60301, 60338, and 60355.

(b) Except as provided in subdivision (c), any person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases the claim for relief.

(c) The board shall establish criteria that provide for efficient resolution of requests for relief pursuant to this section.

(Amended by Stats. 2000, Ch. 1052, Sec. 96.5. Effective January 1, 2001.)



60210

(a) If the board finds that a person s failure to make a timely return or payment is due to the person s reasonable reliance on written advice from the board, the person may be relieved of the taxes imposed by this part and any penalty or interest added thereto.

(b) For purposes of this section, a person s failure to make a timely return or payment shall be considered to be due to reasonable reliance on written advice from the board, only if the board finds that all of the following conditions are satisfied:

(1) The person requested in writing that the board advise him or her whether a particular activity or transaction is subject to tax under this part. The specific facts and circumstances of the activity or transaction shall be fully described in the request.

(2) The board responded in writing to the person regarding the written request for advice, stating whether or not the described activity or transaction is subject to tax, or stating the conditions under which the activity or transaction is subject to tax.

(3) The liability for taxes applied to a particular activity or transaction that occurred before either of the following:

(A) Before the board rescinded or modified the advice so given, by sending written notice to the person of the rescinded or modified advice.

(B) Before a change in statutory or constitutional law, a change in the board s regulations, or a final decision of a court, that renders the board s earlier written advice no longer valid.

(c) Any person seeking relief under this section shall file with the board all of the following:

(1) A copy of the person s written request to the board and a copy of the board s written advice.

(2) A statement under penalty of perjury setting forth the facts on which the claim for relief is based.

(3) Any other information that the board may require.

(d) Only the person making the written request shall be entitled to rely on the board s written advice to that person.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60210.5

(a) Under regulations prescribed by the board, if:

(1) A tax liability under this part was understated by a failure to file a return required to be filed under this part, by the omission of an amount properly includable therein, or by erroneous deductions or credits claimed on a return, and the understatement of tax liability is attributable to one spouse; or any amount of the tax reported on a return was unpaid and the nonpayment of the reported tax liability is attributable to one spouse.

(2) The other spouse establishes that he or she did not know of, and had no reason to know of, that understatement or nonpayment.

(3) Taking into account whether or not the other spouse significantly benefited directly or indirectly from the understatement or the nonpayment and taking into account all other facts and circumstances, it is inequitable to hold the other spouse liable for the deficiency in tax attributable to that understatement or nonpayment,

then the other spouse shall be relieved of liability for tax (including interest, penalties, and other amounts) to the extent that the liability is attributable to that understatement or nonpayment of tax.

(b) For purposes of this section, the determination of the spouse to whom items of understatement or nonpayment are attributable shall be made without regard to community property laws.

(c) This section shall apply to all calendar months or quarters subject to the provisions of this part, but shall not apply to any calendar month or quarter that is more than five years from the final date on the board-issued determination, five years from the return due date for nonpayment on a return, or one year from the first contact with the spouse making a claim under this section; or that has been closed by res judicata, whichever is later.

(d) For purposes of paragraph (2) of subdivision (a), reason to know means whether or not a reasonably prudent person would have had reason to know of the understatement or nonpayment.

(e) For purposes of this section, with respect to a failure to file a return or an omission of an item from the return, attributable to one spouse may be determined by whether a spouse rendered substantial service as a supplier entering, removing, or selling taxable diesel fuel, an interstate user, an exempt bus operator, or a highway vehicle operator using taxable diesel fuel to which the understatement is attributable. If neither spouse rendered substantial services as a supplier, interstate user, exempt bus operator, or highway vehicle operator, then the attribution of applicable items of understatement shall be treated as community property. An erroneous deduction or credit shall be attributable to the spouse who caused that deduction or credit to be entered on the return.

(f) Under procedures prescribed by the board, if, taking into account all the facts and circumstances, it is inequitable to hold the other spouse liable for any unpaid tax or any deficiency (or any portion of either) attributable to any item for which relief is not available under subdivision (a), the board may relieve the other spouse of that liability.

(g) For purposes of this section, registered domestic partners, as defined in Section 297 of the Family Code, have the same rights, protections, and benefits as provided by this section, and are subject to the same responsibilities, obligations, and duties as imposed by this section, as are granted to and imposed upon spouses.

(h) The relief provided by this section shall apply retroactively to liabilities arising prior to the effective date of this section.

(Added by Stats. 2007, Ch. 342, Sec. 56. Effective January 1, 2008. Section applicable retroactively as prescribed in subd. (h) and clarified in Sec. 60 of Ch. 342.)



60211

If the board finds that a person s failure to make a timely return or payment was due to a disaster, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the interest provided by Sections 60207, 60208, 60250, 60302, and 60339.

Any person seeking to be relieved of the interest shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases the claim for relief.

(Amended by Stats. 2001, Ch. 429, Sec. 67. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60212

(a) The board, in its discretion, may relieve all or any part of the interest imposed on a person by this part where the failure to pay tax is due in whole or in part to an unreasonable error or delay by an employee of the board acting in his or her official capacity.

(b) For purposes of this section, an error or delay shall be deemed to have occurred only if no significant aspect of the error or delay is attributable to an act of, or a failure to act by, the taxpayer.

(c) Any person seeking relief under this section shall file with the board a statement under penalty of perjury setting forth the facts on which the claim for relief is based and any other information which the board may require.

(d) The board may grant relief only for interest imposed on tax liabilities that arise during taxable periods commencing on or after January 1, 2000.

(Amended by Stats. 2001, Ch. 251, Sec. 36. Effective January 1, 2002.)






ARTICLE 1.1. Payment by Electronic Funds Transfer

60250

(a) Any person whose estimated tax liability under this part averages twenty thousand dollars ($20,000) or more per month, as determined by the board pursuant to methods of calculation prescribed by the board, shall remit amounts due by an electronic funds transfer under procedures prescribed by the board.

(b) Any person whose estimated tax liability under this part averages less than twenty thousand dollars ($20,000) per month may elect to remit amounts due by electronic funds transfer with the approval of the board.

(c) Any person remitting amounts due pursuant to subdivision (a) or (b) shall perform electronic funds transfer in compliance with the due dates set forth in Article 1 (commencing with Section 60201). Payment is deemed complete on the date the electronic funds transfer is initiated if settlement to the state s demand account occurs on or before the banking day following the date the transfer is initiated. If settlement to the state s demand account does not occur on or before the banking day following the date the transfer is initiated, payment is deemed to occur on the date settlement occurs.

(d) Any person remitting taxes by electronic funds transfer shall, on or before the due date of the remittance, file a return for the preceding reporting period in the form and manner prescribed by the board. Any person who fails to timely file the required return shall pay a penalty of 10 percent of the amount of taxes with respect to the period for which the return is required.

(e) Any person required to remit taxes pursuant to this article who remits those taxes by means other than appropriate electronic funds transfer shall pay a penalty of 10 percent of the taxes incorrectly remitted.

(f) Any person who fails to pay any tax to the state or any amount of tax required to be collected and paid to the state, except amounts of determinations made by the board under Article 2 (commencing with Section 60301) or Article 3 (commencing with Section 60310), within the time required shall pay a penalty of 10 percent of the tax or amount of tax, in addition to the tax or amount of tax, plus interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the date on which the tax became due and payable to the state until the date of payment.

(g) In determining whether a person s estimated tax liability averages twenty thousand dollars ($20,000) or more per month, the board may consider tax returns filed pursuant to this part and any other information in the board s possession.

(h) The penalties imposed by subdivisions (d), (e), and (f) shall be limited to a maximum of 10 percent of the taxes due for any one return. Any person remitting taxes by electronic funds transfer shall be subject to the penalties under this section and not Section 60207.

(i) The board shall promulgate regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code for purposes of implementing this section.

(Amended by Stats. 2005, Ch. 519, Sec. 23. Effective October 4, 2005. Operative January 1, 2006, by Sec. 25 of Ch. 519.)



60251

If the board finds that a person s failure to make payment by an appropriate electronic funds transfer in accordance with board procedures is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and in the absence of willful neglect, that person shall be relieved of the penalty provided in subdivision (e) of Section 60250. Any person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases his or her claim for relief.

(Added by Stats. 2000, Ch. 923, Sec. 76. Effective January 1, 2001.)



60252

(a) Electronic funds transfer means any transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephonic instrument, or computer or magnetic tape, so as to order, instruct, or authorize a financial institution to debit or credit an account. Electronic funds transfers shall be accomplished by an automated clearinghouse debit, an automated clearinghouse credit, or by Federal Reserve Wire Transfer (Fedwire).

(b) Automated clearinghouse means any federal reserve bank, or an organization established in agreement with the National Automated Clearing House Association, that operates as a clearinghouse for transmitting or receiving entries between banks or bank accounts and which authorizes an electronic transfer of funds between these banks or bank accounts.

(c) Automated clearinghouse debit means a transaction in which the state, through its designated depository bank, originates an automated clearinghouse transaction debiting the person s bank account and crediting the state s bank account for the amount of tax. Banking costs incurred for the automated clearinghouse debit transaction shall be paid by the state.

(d) Automated clearinghouse credit means an automated clearinghouse transaction in which the person through his or her own bank, originates an entry crediting the state s bank account and debiting his or her own bank account. Banking costs incurred for the automated clearinghouse credit transaction charged to the state shall be paid by the person originating the credit.

(e) Fedwire transfer means any transaction originated by a person and utilizing the national electronic payment system to transfer funds through the federal reserve banks, when that person debits his or her own bank account and credits the state s bank account. Electronic funds transfers pursuant to Section 60250 may be made by Fedwire only if payment cannot, for good cause, be made according to subdivision (a), and the use of Fedwire is preapproved by the board. Banking costs incurred for the Fedwire transaction charged to the person and to the state shall be paid by the person originating the transaction.

(Added by Stats. 2000, Ch. 923, Sec. 76. Effective January 1, 2001.)



60253

(a) Any return, report, declaration, statement, or other document required to be made under this part that is filed using electronic media shall be filed and authenticated pursuant to any method or form the board may prescribe.

(b) Notwithstanding any other law, any return, declaration, statement, or other document otherwise required to be signed that is filed by the taxpayer using electronic media in a form as required by the board shall be deemed to be a signed, valid original document, including upon reproduction to paper form by the board.

(c) Electronic media includes, but is not limited to, computer modem, magnetic media, optical disk, facsimile machine, or telephone.

(d) Upon written approval of the board, a person may satisfy the requirements of subdivision (a) by executing and providing to the board a consent and authorization for the Internal Revenue Service to provide to the board under Section 6103 of the Internal Revenue Code, the return filed by the person under Section 48.4101-2 of Title 26 of the Code of Federal Regulations. The board, in its sole discretion, may rescind its approval and require a person to file reports as specified in subdivision (a).

(Added by Stats. 2001, Ch. 429, Sec. 68. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)






ARTICLE 2. Determination If No Return Made

60301

If any person fails, neglects, or refuses to file the return within the time prescribed by this chapter, the board shall estimate the diesel fuel removals, entries, sales, deliveries, or use for the period for which he or she made no return within the time required. Upon the basis of this estimate, the board shall determine the tax due from the person, and shall add to the tax a penalty of 10 percent thereof. The board may make a determination for more than one period and may make one or more determinations for the same period.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60302

Each determination so made, exclusive of penalties, shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the last day of the month following the reporting period for which the amount or any portion thereof should have been returned until the date of payment.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60303

If the neglect or refusal of a person to file a return is due to fraud or intent to evade the tax, a penalty of 25 percent of the tax shall be added thereto in addition to the 10-percent penalty provided in Section 60301.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60304

Promptly after making its determination, the board shall give to the delinquent person written notice of the estimate, including tax, interest, and penalty. The notice shall be given in the manner prescribed in Section 60311 for giving notice of a deficiency determination.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)






ARTICLE 3. Deficiency Determinations

60310

If the board is not satisfied with the return made by any person, it may make a deficiency determination of the tax required to be paid by the person based upon information contained in the return or upon any information in the possession of the board. The board may make a determination for more than one period and may make one or more determinations for the same period. When a business is discontinued, a determination may be made at any time thereafter within the period specified in Section 60315, as to liability arising out of that business, irrespective of whether the determination is issued prior to the due date of the liability as otherwise specified in this part.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60311

The board shall give the person written notice of its determination. The notice shall be placed in a sealed envelope, with postage paid, addressed to the person at that person s address as it appears in the records of the board. The giving of notice shall be deemed complete at the time of the deposit of the notice in the United States Post Office, or a mailbox, sub-post office, substation, or mail chute or other facility maintained or provided by the United States Postal Service, without extension of time for any reason. In lieu of mailing, a notice may be served personally by delivering to the person to be served and service shall be deemed complete at the time of that delivery. Personal service to a corporation may be made by delivery of a notice to any person designated in the Code of Civil Procedure to be served for the corporation with summons and complaint in a civil action.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60312

If any part of the deficiency for which a deficiency determination is made is due to negligence or intentional disregard of this part or authorized rules and regulations, a penalty of 10 percent of the amount of the determination shall be added thereto.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60313

If any part of the deficiency for which a deficiency determination is made is due to fraud or an intent to evade the tax, a penalty of 25 percent of the amount of the determination shall be added thereto.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60314

All deficiency determinations, exclusive of penalty, shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the last day of the calendar month following the reporting period for which the amount or any portion thereof should have been returned until the date of payment.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60315

Except in the case of fraud, intent to evade this part or authorized rules and regulations, or failure to make a return, every notice of a deficiency determination shall be given to the person within three years after the last day of the calendar month following the reporting period for which the amount is proposed to be determined or within three years after the return is filed, whichever period expires later. In the case of a failure to make a return, the notice of determination shall be mailed within eight years after the date the return was due.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60316

In the case of a deficiency arising under this part during the lifetime of a decedent, a notice of deficiency determination shall be mailed within four months after written request therefor, in the form required by the board, by the fiduciary of the estate or trust or by any other person liable for the tax or any portion thereof.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60317

If before the expiration of the time prescribed in Section 60315 for the mailing of a notice of deficiency determination the taxpayer has consented in writing to the mailing of the notice after that time, the notice may be mailed at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)






ARTICLE 4. Jeopardy Determinations and Weekly Payments

60330

If the board believes that the collection of any amount of tax imposed under this part will be jeopardized by delay, it shall thereupon make a determination of the amount of tax, noting that fact upon the determination. The amount determined is immediately due and payable.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60331

If the amount of the tax, interest, and penalty specified in the jeopardy determination is not paid within 10 days after service upon the person of notice of the determination, the determination becomes final, unless a petition for redetermination is filed within 10 days, and the delinquency penalty and interest provided in Article 5 (commencing with Section 60350) shall attach to the amount specified.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60332

The person against whom a jeopardy determination is made may petition for the redetermination thereof pursuant to Article 5 (commencing with Section 60350). That person shall, however, file the petition for redetermination with the board within 10 days after the service upon that person of notice of the determination. At the time of filing the petition for redetermination, the person shall deposit with the board that security as the board may deem necessary to ensure compliance with this part.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60333

(a) In accordance with rules and regulations as the board may prescribe, the person against whom a jeopardy determination is made may apply for an administrative hearing for one or more of the following purposes:

(1) To establish that the determination is excessive.

(2) To establish that the sale of property that may be seized after issuance of the jeopardy determination or any part thereof shall be delayed pending the administrative hearing because the sale would result in irreparable injury to the person.

(3) To request the release of all or a part of the property to the person.

(4) To request a stay of collection activities.

(b) The application shall be filed within 30 days after service of the notice of jeopardy determination and shall be in writing and state the specific factual and legal grounds upon which it is founded. No security need be posted to file the application and to obtain this hearing. However, if the person does not deposit within the 10-day period prescribed in Section 60332 that security as the board may deem necessary to ensure compliance with this part, the filing of the application shall not operate as a stay of collection activities, except sale of property seized after issuance of the jeopardy determination. Upon a showing of good cause for failure to file a timely application for administrative hearing, the board may allow a filing of the application and grant the person an administrative hearing. The filing of an application pursuant to this section shall not affect provisions of Section 60331 relating to the finality date of the determination or to penalty or interest.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60334

If the board deems it necessary in order to ensure payment to the state of the amount of taxes due from any supplier under this part, it may require the supplier to make returns and payments of taxes on a weekly basis. The supplier shall then file a return each Tuesday showing the total number of gallons of diesel fuel removed, entered or sold by him or her during the week ending the Saturday next preceding, the amount of tax due for that week, and any other information as the board deems necessary for the proper administration of this article. The return shall be accompanied by a remittance payable to the board for the amount of tax due for the period covered.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60335

A supplier required to make weekly payments is not relieved of the duty of filing the verified monthly return required by Article 1 (commencing with Section 60201).

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60336

Whenever any supplier who is required to pay tax in weekly installments as provided by Section 60334 fails to make a weekly return or to pay the full amount in accordance with the terms and conditions prescribed by the board, the supplier s license may be revoked forthwith.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60337

If a supplier fails to make a weekly return or to pay any weekly installment of the tax, or any part thereof, pursuant to the requirement imposed upon the supplier under Section 60334, the full amount of the installment becomes immediately due and payable. The board shall thereupon make a jeopardy determination under Section 60330 and the board shall forthwith collect the tax due from the supplier in the manner prescribed by Chapter 6 (commencing with Section 60201) and Chapter 7 (commencing with Section 60401). All provisions of those chapters, where relevant, apply to collections required to be made under this article.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60338

If any supplier fails to pay any weekly installment of tax shown to be due by the supplier s weekly return on the Tuesday when required to be paid, a penalty of 5 percent shall be added thereto. In addition, if any weekly installment of tax remains unpaid on the last day of the calendar month following the month during which the last of the removals, entries, or sales occurred on which the weekly installment was levied, a penalty of 10 percent of the installment, exclusive of penalties, shall be added thereto.

The weekly installment shall be deemed not paid or unpaid on any particular day:

(a) If not paid prior to 5 p.m. of that day, when paid in person.

(b) If the envelope in which the remittance is enclosed bears a post office cancellation mark dated later than that day, when paid by mail.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60339

All jeopardy determinations including those made under Section 60337, exclusive of penalty, shall bear interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the last day of the month following the reporting period for which the amount or any portion thereof should have been returned until the date of payment.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60340

Any notice required by this article may be served personally or by mail in the manner prescribed for service of notice of a deficiency determination.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)






ARTICLE 5. Redeterminations

60350

Any person against whom a determination is made by the board under Article 2 (commencing with Section 60301) and Article 3 (commencing with Section 60310) may petition for a redetermination within 30 days after the date the notice thereof is given to him or her. If a petition for redetermination is not filed within the 30-day period, the determination becomes final at the expiration of the period.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60351

Every petition for redetermination shall be in writing and shall state the specific grounds upon which the petition is founded. The petition may be amended to state additional grounds at any time prior to the date on which the board issues its order or decision upon the petition for redetermination.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60352

If a petition for redetermination is filed within the 30-day period, the board shall reconsider the determination and, if the person has so requested in his or her petition, shall grant him or her an oral hearing and shall give 10 days notice of the time and place of the hearing. Service of notice shall be as prescribed by Section 60173. The board may continue the hearing from time to time as may be necessary.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60353

The board may decrease or increase the amount of the determination before it becomes final, but the amount may be increased only if a claim for the increase is asserted by the board at or before the hearing. Unless the penalty imposed by Section 60303, 60313, or 60361 applies to the amount of the determination as originally made or as increased, the claim for increase must be asserted within eight years after the date the return for the period for which the increase is asserted was due.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60354

The order or decision of the board upon a petition for redetermination becomes final 30 days after the giving of notice thereof to the person as prescribed by Section 60173.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60355

All determinations made by the board under this chapter are due and payable at the time they become final. If they are not paid when due and payable, a penalty of 10 percent of the amount of the determination, exclusive of interest and penalties, shall be added thereto. Payment shall be made in the form of a remittance payable to the board and shall be filed with the board together with a copy of the notice of determination which the board shall furnish to the person for that purpose.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60356

In making a determination, the board may offset overpayments for a period or periods, together with interest on the overpayments, against underpayments for another period or periods, against penalties, and against the interest on the underpayments. The interest on the underpayments and overpayments shall be computed in the manner set forth in Sections 60314 and 60524.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)






ARTICLE 6. Payment by Unlicensed Persons

60360

If any person becomes a supplier, exempt bus operator, government entity, qualified highway vehicle operator, or interstate user without first securing a license, the tax, and applicable penalties and interest, if any, become immediately due and payable on account of all diesel fuel removed, entered, sold, delivered, or used by him or her.

(Amended by Stats. 2001, Ch. 429, Sec. 69. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60361

(a) The board shall forthwith ascertain as best it may the amount of the diesel fuel removed, entered, sold, delivered, or used and shall determine immediately the tax on that amount, adding to the tax a penalty of 25 percent of the amount of tax or five hundred dollars ($500), whichever is greater, and shall give the unlicensed person notice of this determination as prescribed by Section 60340. However, where the board determines that the failure to secure a license was due to reasonable cause, the penalty may be waived. Sections 60331 and 60332 shall be applicable with respect to the finality of the determination and the right of the unlicensed person to petition for a redetermination.

Any person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which he or she bases the claim for relief.

(b) In any case where the board does not determine an amount of tax due, the unlicensed person shall be subject to a penalty of one hundred dollars ($100), which penalty shall be immediately due and payable. Each subsequent violation shall increase the penalty amount by one hundred dollars ($100), up to a maximum penalty of five hundred dollars ($500). The board shall serve the person with a notice of penalty assessment in the manner prescribed by Section 60340 for service of notice of a deficiency determination. However, if the board finds that the failure of the person to secure a license was due to reasonable cause, the board may waive the penalty. A person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which the request for relief is based.

(Amended by Stats. 1997, Ch. 620, Sec. 25. Effective January 1, 1998.)



60361.5

(a) Except in the case of a qualified highway vehicle operator, the backup tax imposed under Section 60058 and any applicable penalties and interest shall be immediately due and payable. The board shall forthwith ascertain as best it may the amount of diesel fuel sold, or delivered into the fuel tank of a diesel fuel-powered highway vehicle, or sold and delivered into the fuel tank of a diesel fuel-powered highway vehicle, and shall determine immediately the tax on the amount and shall give the highway vehicle operator/fueler notice of this determination as prescribed by Section 60340. The determination shall include interest at the modified adjusted rate per month, or fraction thereof, established pursuant to Section 6591.5, from the last day of the month following the date the backup tax applies until the date of remittance to the state. The provisions of Sections 60331 and 60332 shall be applicable with respect to the finality of the determination and the right of the highway vehicle operator/fueler to petition for a redetermination.

(b) A penalty of 25 percent of the amount of tax or five hundred dollars ($500), whichever is greater, shall be added to the tax.

(c) If more than one of the penalties specified in this section and Section 60105, 60106.3, or 60503.2 is otherwise applicable, only the penalty totaling the greatest amount shall be imposed, and the penalty specified in this section may be imposed only if the amount of penalty exceeds any other applicable penalty.

(d) Where the board determines that the sale, delivery into the fuel tank of a diesel fuel-powered highway vehicle, or sale and delivery into the fuel tank of a diesel fuel-powered highway vehicle of untaxed diesel fuel was due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person may be relieved of the penalty. A person seeking to be relieved of the penalty shall file with the board a statement under penalty of perjury setting forth the facts upon which the request for relief is based.

(e) All administrative provisions contained in this part that apply to a supplier shall also be applicable to a highway vehicle operator/fueler.

(Amended by Stats. 2003, Ch. 62, Sec. 292. Effective January 1, 2004.)



60362

The board shall forthwith collect the tax, penalty, and interest due from the unlicensed person by seizure and sale of property in the manner prescribed for the collection of a delinquent monthly tax.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60363

At the request of the board, the Attorney General shall commence and prosecute to final determination an action at law to collect the tax, penalty, and interest, or any part thereof, determined against an unlicensed person.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60364

In the suit, a copy of the jeopardy determination certified by the board shall be prima facie evidence that the unlicensed person is indebted to the state in the amount of the tax, penalties, and interest computed as prescribed by Section 60339.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60365

The foregoing remedies of the state are cumulative.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60366

No action taken pursuant to this article relieves the unlicensed person in any way from the penal provisions of this part.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)









CHAPTER 7. Collection of Tax

ARTICLE 1. Security for Tax

60401

The board, whenever it deems it necessary to ensure compliance with this part or any rule or regulation adopted under this part, may require any person to deposit with it any security as it may determine appropriate. The amount of the security shall be fixed by the board but shall not be more than three times the estimated average monthly tax liability of the person. The total amount of security shall not be in excess of one million dollars ($1,000,000) where the person has established to the satisfaction of the board that this security, together with property to which the lien imposed by Section 60445 attaches, is sufficient security to ensure payment of taxes equivalent to three times the estimated average monthly tax liability of the person. The amount of the security may be increased or decreased by the board at any time. Any security in the form of cash or insured deposits in banks and savings and loan institutions shall be held by the board in trust to be used solely in the manner provided for in this section and Section 60406. Any security in the form of a bond or bonds shall be duly executed by an admitted surety insurer, payable to the state, conditioned upon faithful performance of all the requirements of this part, and expressly providing for the payment of all taxes, penalties, and other obligations of the person arising out of this part. Security held by the board shall be released after a three-year period in which the person has filed all returns and paid all tax to the state or any amount of tax required to be collected and paid to the state within the time required.

(Amended by Stats. 2003, Ch. 62, Sec. 293. Effective January 1, 2004.)



60402

If any person is delinquent in the payment of any obligation imposed under this part, or in the event a determination has been made against a person that remains unpaid, the board may, not later than three years after the payment becomes delinquent, or within 10 years after the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, give notice thereof, personally or by first-class mail to all persons, including any officer or department of the state or any political subdivision or agency of the state, having in their possession or under their control any credits or other personal property belonging to the person, or owing any debts to the person. In the case of any state officer, department or agency, the notice shall be given to the officer, department or agency prior to the time it presents the claim of the delinquent taxpayer to the Controller.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60403

After receiving the notice, the persons so notified shall not transfer nor make any other disposition of the credits, other personal property, or debts in their possession or under their control at the time they receive the notice until the board consents to a transfer or disposition or until 60 days elapse after the receipt of the notice, whichever period expires earlier.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60404

All persons so notified shall forthwith after receipt of the notice advise the board of all credits, other personal property, or debts in their possession, under their control, or owing by them. If the notice seeks to prevent the transfer or other disposition of a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice to be effective shall state the amount, interest and penalty due from the person and shall be delivered or mailed to the branch or office of the bank at which the deposit is carried or at which such credits or personal property is held. Notwithstanding any other provision, with respect to a deposit in a bank or other credits or personal property in the possession or under the control of a bank, the notice shall be effective with respect to an amount not in excess of two times the amount, interest and penalty due from the person.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60405

If, during the effective period of the notice to withhold, any person so notified makes any transfer or disposition of the property or debts required to be withheld, to the extent of the value of the property or the amount of the debts thus transferred or paid, he or she shall be liable to the state for any indebtedness due under this part from the person with respect to whose obligation the notice was given if solely by reason of that transfer or disposition the state is unable to recover the indebtedness of the person with respect to whose obligation the notice was given.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60406

If, at the time a person ceases to operate under this part, the board holds a security pursuant to Section 60401 in the form of cash, or insured deposits in banks or savings and loan institutions, the security when applied to the account of the taxpayer shall be deemed to be a payment on account of any liability of the taxpayer to the board on the date the person ceases to operate under this part.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60407

(a) Subject to the limitations in subdivisions (b) and (c), the board may by notice of levy, served personally or by first-class mail, require all persons having in their possession, or under their control, any payments, credits other than payments, or other personal property belonging to a person liable for any amount under this part to withhold from those credits or other personal property the amount of any tax, interest, or penalties due from that person, or the amount of any liability incurred by him or her under this part, and to transmit the amount withheld to the board at those times as it may designate. The notice of levy shall have the same effect as a levy pursuant to a writ of execution except for the continuing effect of the levy, as provided in subdivision (b).

(b) The person served shall continue to withhold pursuant to the notice of levy until the amount specified in the notice, including accrued interest, has been paid in full, until the notice is withdrawn, or until one year from the date the notice is received, whichever occurs first.

(c) The amount required to be withheld is the lesser of the following:

(1) The amount due stated on the notice.

(2) The sum of both of the following:

(A) The amount of the payments, credits other than payments, or personal property described above and under the person s possession or control when the notice of levy is served on the person.

(B) The amount of each payment that becomes due following service of the notice of levy on the person and prior to the expiration of the levy.

(d) For the purposes of this section, payment does not include earnings as that term is defined in subdivision (a) of Section 706.011 of the Code of Civil Procedure or funds in a deposit account as defined in paragraph (29) of subdivision (a) of Section 9102 of the Commercial Code. Payment does include any of the following:

(1) Any payment due for services of an independent contractor, dividends, rents, royalties, residuals, patent rights, or mineral or other natural rights.

(2) Any payment or credit due or becoming due periodically as the result of an enforceable obligation to the person liable for the tax.

(3) Any other payment or credit due or becoming due the person liable as the result of a written or oral contract for services or sales whether denominated as wages, salary, commission, bonus, or otherwise.

(e) In the case of a financial institution, to be effective, the notice shall state the amount due from the taxpayer and shall be delivered or mailed to the branch or office of the financial institution where the credits or other property is held, unless another branch or office is designated by the financial institution to receive the notice.

(Amended by Stats. 1999, Ch. 991, Sec. 72. Effective January 1, 2000. Operative July 1, 2001, by Sec. 75 of Ch. 991.)



60408

(a) Notwithstanding Article 7 (commencing with Section 706.151) of Chapter 5 of Title 9 of Part 2 of the Code of Civil Procedure, if the board determines receiving information from a supplier or other person liable for any amount under this part that the person s employer withheld earnings for taxes pursuant Section 60407 and failed to remit the withheld earnings to the board, the employer shall be liable for the amount not remitted. The board s determination shall be based on payroll documents or other substantiating evidence furnished by the person liable for the tax.

(b) Upon its determination, the board shall mail notice to the employer at its last known address that upon failure to remit the withheld earnings to the board within 15 days of the date of its notice to the employer, the employer shall be liable for that amount which was withheld and not remitted.

(c) If the employer fails to remit the amount withheld to the board upon notice, that amount for which the employer is liable shall be determined, collected, and paid as though it were a tax deficiency. The amount may be assessed at any time prior to seven years from the first day that the unremitted amount, in the aggregate, was first withheld. Interest shall accrue on that amount from the first day that the unremitted amount, in the aggregate, was first withheld.

(d) When the determination against the employer is final and due and payable, the person s account shall be immediately credited with an amount equal to that determined amount as though it were a payment received by the board on the first date that the unremitted amount, in the aggregate, was first withheld by the employer.

(e) Collection against the person liable for the tax is stayed for both the following amount and period:

(1) An amount equal to the amount determined by the board under subdivision (a).

(2) The earlier of the time the credit is applied to the person s account pursuant to subdivision (d) or the determination against the employer is withdrawn or revised and the person is notified by the board thereof.

(f) If under this section an amount that was withheld and not remitted to the board is final and due and payable by the employer and credited to the person s account, this remedy shall be the exclusive remedy for the person to recover that amount from the employer.

(g) This section shall apply to determinations made by the board on or after the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 98. Effective January 1, 2001.)






ARTICLE 2. Suit for Tax

60421

At any time within three years after any tax or any amount of tax required to be collected becomes due and payable and at any time within three years after the delinquency of any tax or any amount of tax required to be collected, or within the period during which a lien is in force as the result of the filing of a notice of state tax lien under Section 7171 of the Government Code, the board may bring an action in the courts of this state, of any other state, or of the United States in the name of the state to collect the amount delinquent together with penalties and interest.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60422

In the action a writ of attachment may be issued in the manner provided by Chapter 5 (commencing with Section 485.010) of Title 6.5 of Part 2 of the Code of Civil Procedure without the showing required by Section 485.010 of the Code of Civil Procedure.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60423

In the action a certificate by the board showing the delinquency shall be prima facie evidence of the levy of the tax of the delinquency of the amount of tax, interest, and penalty set forth, and of compliance by the board with all provisions of this part in relation to the computation and levy of the tax.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)






ARTICLE 3. Lien of Tax

60441

Notwithstanding Section 60445, the tax, interest, and penalties are a lien upon and have the effect of an execution duly levied against any qualified motor vehicle in which diesel fuel taxable under this part is used and against any personal property of the interstate user.

(Amended by Stats. 1995, Ch. 555, Sec. 88. Effective January 1, 1996.)



60442

The lien arising under Section 60441 attaches at the time a qualified motor vehicle is operated in this state through the use of diesel fuel taxable under this part.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60443

The lien arising under Section 60441 shall not be removed until the tax, interest, and penalties are paid or the qualified motor vehicle or other property subject to the lien is sold in payment thereof.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60444

The lien arising under Section 60441 as to the tax and interest, but exclusive of penalties, upon personal property is paramount to all private liens or encumbrances of whatever character, and to the rights of any conditional vendor or any other holder of the legal title, in or to any qualified motor vehicle that is operated in this state through the use of diesel fuel taxable under this part.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60445

(a) If any person fails to pay any amount imposed under this part at the time that it becomes due and payable, the amount thereof, including penalties and interest, together with any costs in addition thereto, shall thereupon be a perfected and enforceable state tax lien. That lien is subject to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code.

(b) For the purpose of this section, amounts are due and payable on the following dates:

(1) For amounts disclosed on a return received by the board before the date the return is delinquent, the date the return would have been delinquent.

(2) For amounts disclosed on a return filed on or after the date the return is delinquent, the date the return is received by the board.

(3) For amounts determined under Section 60330 (pertaining to jeopardy assessments), the date the notice of the board s finding is mailed or issued.

(4) For all other amounts, the date the assessment is final.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)






ARTICLE 4. Warrant for Collection of Tax

60451

At any time within three years after any person is delinquent in the payment of any amount required by this part to be paid or within 10 years after the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, the board or its authorized representative may issue a warrant for the enforcement of any liens and for the collection of any amount required to be paid to the state under this part. The warrant shall be directed to any sheriff or marshal and shall have the same effect as a writ of execution. The warrant shall be levied and sale made pursuant to it in the same manner and with the same effect as a levy of and a sale pursuant to a writ of execution.

(Amended by Stats. 1996, Ch. 872, Sec. 173. Effective January 1, 1997.)



60452

The board may pay or advance to the sheriff or marshal, the same fees, commissions, and expenses for his or her services as are provided by law for similar services pursuant to a writ of execution. The board, and not the court, shall approve the fees for publication in a newspaper.

(Amended by Stats. 1996, Ch. 872, Sec. 174. Effective January 1, 1997.)



60453

The fees, commissions, and expenses are the obligation of the person required to pay any amount under this part and may be collected from him or her by virtue of the warrant or in any other manner provided in this part for the collection of the tax.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)






ARTICLE 5. Seizure and Sale

60461

Whenever any person is delinquent in the payment of the obligations imposed under this part, the board or its authorized representative may seize any property, real or personal, subject to the lien of the tax and thereafter sell the property, or a sufficient part of it, at public auction to pay the tax due together with any interest and penalties imposed for the delinquency and any costs incurred on account of the seizure and sale.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60462

Notice of the sale and the time and place thereof shall be given in writing at least 20 days before the date set for the sale to the delinquent person and to all persons who have an interest of record in the property seized. The notice shall be personally served or enclosed in an envelope addressed to the person at his or her last known residence or place of business in this state. If not personally served, the notice shall be deposited in the United States mail, postage prepaid. The notice shall be published pursuant to Section 6063 of the Government Code, in a newspaper of general circulation published in the city in which the property or a part thereof is situated if any part thereof is situated in a city or, if not, in a newspaper of general circulation published in the county in which the property or a part thereof is located. Notice shall also be posted in both of the following manners:

(a) One public place in the city in which the interest in property is to be sold if it is to be sold in a city or, if not to be sold in a city, one public place in the county in which the interest in the property is to be sold.

(b) One conspicuous place on the property.

The notice shall contain a description of the property to be sold, a statement of the amount due, including tax, penalties, interest, and costs, the name of the person, and the further statement that unless the amount is paid on or before the time fixed in the notice of sale, the property, or so much of it as may be necessary, will be sold in accordance with law and the notice.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60462.5

The board may seize any qualified motor vehicle subject to the lien of the tax and thereafter sell the qualified motor vehicle at private sale to pay the tax due, together with any interest and penalties imposed for the delinquency and any costs incurred on account of the seizure and sale.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60462.6

Notice of the sale shall be given in writing to the delinquent person and to all persons who have an interest of record in the qualified motor vehicle at least 10 days before the date set for the sale of the qualified motor vehicle. The notice shall be enclosed in an envelope addressed to the person at his or her last known residence or place of business and, in the case of any person who has an interest of record in the qualified motor vehicle, addressed to the person at his or her last known residence or place of business. It shall be deposited in the United States mail, postage prepaid. The notice shall contain a description of the qualified motor vehicle to be sold, a statement of the amount due, interest, penalties, and costs, the name of the person, and the further statement that unless the tax due, interest, penalties, and costs are paid within 10 days the qualified motor vehicle will be sold at private sale.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60463

At any sale the board or its authorized agent shall sell the property in accordance with the law and the notice and shall deliver to the purchaser a bill of sale for the personal property and a deed for any real property sold. The bill of sale or deed vests title in the purchaser. The unsold portion of any property seized may be left at the place of sale at the risk of the taxpayer.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60464

If upon any sale the moneys received exceed the amount due to the state from the taxpayer, the board shall return the excess to the taxpayer and obtain his or her receipt. If any person having an interest in or lien upon the property files with the board prior to the sale notice of his or her interest or lien, the board shall withhold payment of any excess pending a determination of the rights of the respective parties to the excess moneys by a court of competent jurisdiction. If for any reason the receipt of the taxpayer is not available, the board shall deposit the excess moneys with the Controller, as trustee for the taxpayer, his or her heirs, successors, or assigns.

(Amended by Stats. 1996, Ch. 860, Sec. 24. Effective January 1, 1997.)






ARTICLE 6. Successor Withholding and Liability

60471

If any person liable for any amount under this part sells out his or her business or stock of goods or quits the business, his or her successor or assign shall withhold from the purchase price an amount sufficient to cover that amount until the former owner produces a receipt from the board showing that it has been paid or a certificate stating that no amount is due.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60472

(a) If the purchaser of a business or stock of goods fails to withhold the purchase price as required, he or she becomes personally liable for the payment of the amount required to be withheld by him or her to the extent of the purchase price valued in money.

(b) (1) Within 60 days after the latest of the dates specified in paragraph (2), the board shall either issue the certificate or mail notice to the purchaser at his or her address as it appears on the records of the board of the amount that is required to be paid as a condition of issuing the certificate.

(2) For purposes of paragraph (1), the latest of the following dates shall apply:

(A) The date the board receives a written request from the purchaser for a certificate.

(B) The date the former owner s records are made available for audit.

(c) Failure of the board to mail the notice referred to in subdivision (b) shall release the purchaser from any further obligation to withhold from the purchase price under this article. The last day upon which the obligation of the successor may be enforced shall be no later than three years after the date the board is notified of the purchase of the business or stock of goods.

(Amended by Stats. 1997, Ch. 76, Sec. 13. Effective July 16, 1997.)



60473

The certificate may be issued after the payment of all amounts due under this part, according to the records of the board as of the date of the certificate, or after the payment of the amounts is secured to the satisfaction of the board.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60474

The obligation of the successor shall be enforced by serving a notice of successor liability on the person. The notice shall be served in the manner prescribed for service of a notice of a deficiency determination, not later than three years after the date the board is notified of the purchase of the business or stock of goods. The successor may petition for reconsideration in the manner provided in Article 5 (commencing with Section 60350) of Chapter 6. The notice shall become final and the amount due and payable in the manner provided in that article except that no additional penalty shall apply if not paid when due and payable. This chapter, with respect to the collection of any amount required to be paid under this part, shall apply when the notice becomes final.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)






ARTICLE 7. Miscellaneous Provisions

60491

The remedies of the state provided for in this chapter are cumulative, and no action taken by the board constitutes an election by the state to pursue any remedy to the exclusion of any other remedy for which provision is made in this part.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60492

The board shall not be subject to subdivisions (c) and (d) of Section 16307 of the Corporations Code unless, at the time of application for or issuance of a permit, license, or registration number under this part, the applicant furnishes to the board a written partnership agreement that provides that all business assets shall be held in the name of the partnership.

(Added by Stats. 1996, Ch. 1003, Sec. 17. Effective January 1, 1997.)



60493

(a) The board may, in its discretion, enter into a written installment payment agreement with a person for the payment of any taxes due, together with interest thereon and any applicable penalties, in installments over an agreed period. With mutual consent, the board and the taxpayer may alter or modify the agreement.

(b) Upon failure of a person to fully comply with the terms of an installment payment agreement with the board, the board may terminate the agreement by mailing a notice of termination to the person. The notice shall include an explanation of the basis for the termination and inform the person of his or her right to request an administrative review of the termination. Fifteen days after the mailing of the notice, the installment payment agreement shall be void, and the total amount of the tax, interest, and penalties due shall be immediately payable.

(c) The board shall establish procedures for an administrative review for persons requesting that review whose installment payment agreements are terminated under subdivision (b). The collection of taxes, interest, and penalties that are the subject of the terminated installment payment agreement may not be stayed during this administrative review process.

(d) Subdivision (b) shall not apply to any case where the board finds collection of the tax to be in jeopardy.

(e) Except in the case of fraud, if an installment payment agreement is entered into within 45 days from the date on which the board s notice of determination or redetermination becomes final, and the person complies with the terms of the installment payment agreement, the board shall relieve the penalty imposed pursuant to Section 60355.

(Amended by Stats. 2000, Ch. 1052, Sec. 99. Effective January 1, 2001.)



60493.5

The board, beginning no later than January 1, 2001, shall provide each taxpayer who has an installment payment agreement in effect under Section 60493 an annual statement setting forth the initial balance at the beginning of the year, the payments made during the year, and the remaining balance as of the end of the year.

(Added by Stats. 2000, Ch. 1052, Sec. 100. Effective January 1, 2001.)



60495

(a) A collection cost recovery fee shall be imposed on any person that fails to pay an amount of tax, interest, penalty, or other amount due and payable under this part. The collection cost recovery fee shall be in an amount equal to the board s costs for collection, as reasonably determined by the board. The collection cost recovery fee shall be imposed only if the board has mailed its demand notice, to that person for payment, that advises that continued failure to pay the amount due may result in collection action, including the imposition of a collection cost recovery fee.

(b) Interest shall not accrue with respect to the collection cost recovery fee provided by this section.

(c) The collection cost recovery fee imposed pursuant to this section shall be collected in the same manner as the collection of any other tax imposed by this part.

(d) (1) If the board finds that a person s failure to pay any amount under this part is due to reasonable cause and circumstances beyond the person s control, and occurred notwithstanding the exercise of ordinary care and the absence of willful neglect, the person shall be relieved of the collection cost recovery fee provided by this section.

(2) Any person seeking to be relieved of the collection cost recovery fee shall file with the board a statement under penalty of perjury setting forth the facts upon which the person bases the claim for relief.

(e) Subdivision (a) shall be operative with respect to a demand notice for payment which is mailed on or after January 1, 2011.

(f) Collection cost recovery fee revenues shall be deposited in the same manner as revenues derived from any other tax imposed by this part.

(Added by Stats. 2010, Ch. 721, Sec. 40. Effective October 19, 2010.)









CHAPTER 8. Overpayment and Refunds

ARTICLE 1. Refunds on Certain Sales and Uses

60501

Persons who have paid a tax for diesel fuel lost, sold, or removed as provided in paragraph (4) of subdivision (a), or used in a nontaxable use, other than on a farm for farming purposes or in an exempt bus operation, shall, except as otherwise provided in this part, be reimbursed and repaid the amount of the tax.

(a) A claim for refund with respect to diesel fuel is allowed under this section only if all of the following apply:

(1) Tax was imposed on the diesel fuel to which the claim relates.

(2) The claimant bought or produced the diesel fuel and did not sell or resell it in this state except as provided in paragraph (4).

(3) The claimant has filed a timely claim for refund that contains the information required under subdivision (b) and the claim is supported by the original invoice or original invoice facsimile retained in an alternative storage media showing the purchase. If no original invoice was created, electronic invoicing shall be accepted as reflected by a computerized facsimile when accompanied by an original copy of the bill of lading or fuel manifest that can be directly tied to the electronic invoice.

(4) The diesel fuel was any of the following:

(A) Used for purposes other than operating motor vehicles upon the public highways of the state.

(B) Exported for use outside of this state. Diesel fuel carried from this state in the fuel tank of a motor vehicle is not deemed to be exported from this state unless the diesel fuel becomes subject to tax as an import under the laws of the destination state.

(C) Used in any construction equipment that is exempt from vehicle registration pursuant to the Vehicle Code, while operated within the confines and limits of a construction project.

(D) Used in the operation of a motor vehicle on any highway that is under the jurisdiction of the United States Department of Agriculture and with respect to the use of the highway the claimant pays, or contributes to, the cost of construction or maintenance thereof pursuant to an agreement with, or permission of, the United States Department of Agriculture.

(E) Used in any motor vehicle owned by any county, city and county, city, district, or other political subdivision or public agency when operated by it over any highway constructed and maintained by the United States or any department or agency thereof within a military reservation in this state. If the motor vehicle is operated both over the highway and over a public highway outside the military reservation in a continuous trip the tax shall not be refunded as to that portion of the diesel fuel used to operate the vehicle over the public highway outside the military reservation.

Nothing contained in this section shall be construed as a refund of the tax for the use of diesel fuel in any motor vehicle operated upon a public highway within a military reservation, which highway is constructed or maintained by this state or any political subdivision thereof.

As used in this section, military reservation includes any establishment of the United States Government or any agency thereof used by the Armed Forces of the United States for military, air, or naval operations, including research projects.

(F) Sold by a supplier and which was sold to any consulate officer or consulate employee under circumstances which would have entitled the supplier to an exemption under paragraph (6) of subdivision (a) of Section 60100 if the supplier had sold the diesel fuel directly to the consulate officer or consulate employee.

(G) Lost in the ordinary course of handling, transportation, or storage.

(H) (i) Sold by a person to the United States and its agencies and instrumentalities under circumstances that would have entitled that person to an exemption from the payment of diesel fuel tax under Section 60100 had that person been the supplier of this diesel fuel.

(ii) Sold by a supplier and which was sold by credit card to the United States and its agencies and instrumentalities under circumstances which would have entitled the supplier to an exemption under Section 60100 if the supplier had sold the diesel fuel directly to the United States and its agencies and instrumentalities.

(I) Sold by a person to a train operator for use in a diesel-powered train or for other off-highway use under circumstances that would have entitled that person to an exemption from the payment of diesel fuel tax under Section 60100 had that person been the supplier of this diesel fuel.

(J) Removed from an approved terminal at the terminal rack, but only to the extent that the supplier can show that the tax on the same amount of diesel fuel has been paid more than one time by the same supplier.

(b) Each claim for refund under this section shall contain the following information with respect to all of the diesel fuel covered by the claim:

(1) The name, address, telephone number, and permit number of the person that sold the diesel fuel to the claimant and the date of the purchase.

(2) A statement by the claimant that the diesel fuel covered by the claim did not contain visible evidence of dye.

(3) A statement, which may appear on the invoice, original invoice facsimile, or similar document, by the person that sold the diesel fuel to the claimant that the diesel fuel sold did not contain visible evidence of dye.

(4) The total amount of diesel fuel covered by the claim.

(5) The use made of the diesel fuel covered by the claim described by reference to specific categories listed in paragraph (4) of subdivision (a).

(6) If the diesel fuel covered by the claim was exported, a statement that the claimant has the proof of exportation.

(c) Each claim for refund under this section shall be made on a form prescribed by the board and shall be filed for a calendar year. If, at the close of any of the first three quarters of the calendar year, more than seven hundred fifty dollars ($750) is refundable under this section with respect to diesel fuel used or exported during that quarter or any prior quarter during the calendar year, and for which no other claim has been filed, a claim may be filed for the quarterly period. To facilitate the administration of this section, the board may require the filing of claims for refund for other than yearly periods.

(Amended by Stats. 2009, Ch. 545, Sec. 8. Effective January 1, 2010.)



60502

(a) Any ultimate vendor who has paid a tax on diesel fuel sold to an ultimate purchaser for use on a farm for farming purposes or use in an exempt bus operation shall, except as otherwise provided in this part, be reimbursed and repaid the amount of the tax.

(b) A claim for refund with respect to diesel fuel is allowed under this section only if all of the following apply:

(1) Tax was imposed on the diesel fuel to which the claim relates.

(2) The claimant sold the diesel fuel to the ultimate purchaser for use on a farm for farming purposes or for use in an exempt bus operation.

(3) The claimant is a registered ultimate vendor.

(4) The claimant has filed a timely claim for refund that contains the information required under subdivision (c) and the claim is supported by the original invoice showing the purchase. If no original invoice was created, electronic invoicing shall be accepted as reflected by a computerized facsimile when accompanied by an original copy of the bill of lading or fuel manifest that can be directly tied to the electronic invoice.

(c) Each claim for refund under this section shall contain the following information with respect to all the diesel fuel covered by the claim:

(1) The claimant s permit number.

(2) The name, address, telephone number, and permit number of each person that sold the diesel fuel to the claimant and the date of the purchase.

(3) The name, address, telephone number, and federal taxpayer identification number of each farmer or the permit number of each exempt bus operator that bought the diesel fuel from the claimant and the number of gallons that the claimant sold to each.

(4) A statement that the diesel fuel covered by the claim did not contain visible evidence of dye.

(5) The total amount of diesel fuel covered by the claim.

(6) A statement that the claimant has not included the amount of the tax in its sales price of the diesel fuel and has not collected the amount of tax from its buyer.

(7) A statement that the claimant has in its possession an unexpired exemption certificate described in Section 60503 and the claimant has no reason to believe any information in the certificate is false.

(8) A statement that the amounts claimed have not been previously refunded to the claimant and that there are no other claims outstanding for the amounts included in the current claim.

(d) Each claim for refund under this section shall be made on a form prescribed by the board and shall be for an amount of not less than two hundred dollars ($200) and for a period of not less than one week.

(Amended by Stats. 1997, Ch. 76, Sec. 15. Effective July 16, 1997.)



60502.1

No tax shall be included in the sales price or on the sales invoice by the ultimate vendor on diesel fuel sold to an ultimate purchaser.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60502.2

Notwithstanding the refund provided for by Section 60502 and the exemption provided for by subparagraph (B) of paragraph (5) of subdivision (a) of Section 60100, any exempt bus operation using diesel fuel on which the tax has been refunded under Section 60502 or exempt from tax under subparagraph (B) of paragraph (5) of subdivision (a) of Section 60100 shall, for the privilege of operating buses on state highways and freeways, make a payment equal to one cent ($0.01) for each gallon of the refunded or exempt diesel fuel used. The payments required by this subdivision shall be paid to the State Board of Equalization in the manner prescribed by the board, and the payments shall be treated as a tax for all purposes of this part.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60503

(a) The certificate to be provided to the ultimate vendor consists of a statement that is signed under penalty of perjury by a person with authority to bind the buyer. A new certificate shall be given if any information in the current certificate changes. The certificate may be included as part of any business records normally used to document a sale. The certificate expires on the earliest of the following dates:

(1) The date one year after the effective date of the certificate.

(2) The date a new certificate is provided to the seller.

(b) An exemption certificate for diesel fuel used on a farm for farming purposes or for diesel fuel used in an exempt bus operation shall contain that information and be in the form as the board may prescribe.

(Amended by Stats. 1998, Ch. 350, Sec. 7. Effective January 1, 1999.)



60503.1

If a purchaser gives a Section 60503 exemption certificate to an ultimate vendor to the effect that the diesel fuel purchased will be used on a farm for farming purposes or in an exempt bus operation, and sells the diesel fuel or uses the diesel fuel in some other manner or for some other purpose, the purchaser will be liable for payment of the tax under Chapter 2 (commencing with Section 60050) of this part. The tax, applicable penalties, and interest shall become due and payable and shall be ascertained and determined in the same manner as the backup tax under Section 60361.5.

(Amended by Stats. 2001, Ch. 429, Sec. 73. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60503.2

(a) Any person, including any officer or employee of a corporation, who gives a Section 60503 exemption certificate for diesel fuel that he or she knows at the time of purchase is not to be used by him or her or the corporation on a farm for farming purposes or in an exempt bus operation, for the purpose of evading payment to the ultimate vendor of the amount of the tax applicable to the transaction, is guilty of either a misdemeanor punishable as provided in Section 60706 or a felony punishable as provided in Section 60707.

(b) Any person, including any officer or employee of a corporation, who gives an exemption certificate for diesel fuel pursuant to Section 60503 that he or she knows at the time of purchase is not to be used by him or her or the corporation on a farm for farming purposes or in an exempt bus operation, is liable to the state for the amount of tax that would be due if he or she had not given that certificate. In addition to the tax, the person shall be liable to the state for a penalty of 25 percent of the tax or one thousand dollars ($1,000), whichever is greater, for each certificate issued for personal gain or to evade the payment of taxes.

(Amended by Stats. 2001, Ch. 429, Sec. 74. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60504

For the purpose of refund claims filed pursuant to this article, diesel fuel containing a de minimis quantity of dye shall not be considered diesel fuel containing visible evidence of dye.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60505

The board, upon the presentation of the claim and the invoice, shall cause to be paid to the claimant from the taxes collected under this part an amount equal to the taxes collected on the diesel fuel with respect to which the refund is claimed under this article. If no original invoice was created, electronic invoicing shall be accepted as reflected by a computerized facsimile when accompanied by an original copy of the bill of lading or fuel manifest that can be directly tied to the electronic invoice.

(Amended by Stats. 1997, Ch. 76, Sec. 16. Effective July 16, 1997.)



60505.5

The claim for refund forms prescribed in subdivision (c) of Section 60501 and subdivision (d) of Section 60502 may include, but not be limited to, electronic media. The claim for refund forms shall be authenticated in a form or pursuant to methods as may be prescribed by the board.

(Added by Stats. 2002, Ch. 459, Sec. 41. Effective January 1, 2003.)



60506

In order to establish the validity of any claim, the board may, upon demand, examine the books and records of the claimant for that purpose. The failure of the claimant to accede to that demand constitutes a waiver of any right to the refund claimed on account of the transactions questioned.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60507

All applications for refund provided under this article shall be filed within three years from the date of the purchase of the diesel fuel or, if the tax was not invoiced at the time of the purchase of the diesel fuel, the application for refund shall be filed within six months after the receipt of an invoice for the tax, whichever period expires later. Any application filed after the time prescribed shall not be considered for any purpose by the board, the Treasurer, or the state.

(Amended by Stats. 2003, Ch. 605, Sec. 18. Effective January 1, 2004.)



60508

In lieu of the collection and refund of the tax on tax-paid diesel fuel exported, removed, sold, or used by a supplier in a manner that would entitle the supplier to claim a refund under this article, credit may be given the supplier upon the supplier s tax return and the determination of the amount of the supplier s tax shall be in accordance with any rules and regulations the board may prescribe.

(Amended by Stats. 2009, Ch. 545, Sec. 9. Effective January 1, 2010.)



60508.3

In lieu of the refund of tax on diesel fuel used by a government entity in the manner as would entitle a government entity to claim a refund under this article, credit may be given to the government entity upon the government entity s tax return and the demonstration of the amount of the government entity s tax.

(Added by Stats. 1995, Ch. 34, Sec. 15. Effective June 30, 1995. Operative July 1, 1995, by Sec. 22 of Ch. 34.)



60511

Interest shall be paid upon any refund of tax at the modified adjusted rate per month established pursuant to Section 6591.5 from the first day of the calendar month following the day a properly completed claim for refund was received by the board on any claim that has not been paid within 20 calendar days of the receipt of a properly completed claim form by the board.

The interest shall be paid to the last day of the month following the date upon which the claim is approved by the board.

No interest shall be granted on credits taken on tax returns.

(Amended by Stats. 1997, Ch. 76, Sec. 18. Effective July 16, 1997.)



60512

(a) A refund filed pursuant to Section 60502 shall be paid to the claimant within 20 calendar days of the receipt of a claim for refund by the board.

(b) Notwithstanding subdivision (a), the claim for refund must be submitted on a properly completed form or in a substantially similar format, as prescribed by the board.

(Added by Stats. 1995, Ch. 34, Sec. 16. Effective June 30, 1995. Operative July 1, 1995, by Sec. 22 of Ch. 34.)






ARTICLE 2. Claim for Refunds of Licensed Suppliers, Interstate Users, Exempt Bus Operators, Highway Vehicle Operators, and End Sellers

60521

If the board determines that any amount not required to be paid under this part has been paid by any person to the state, the board shall set forth that fact in its records and certify the amount paid in excess of the amount legally due and the person by whom the excess was paid to the board or from whom it was collected. The excess amount paid or collected shall be credited on any amounts then due and payable from the person from whom the excess amount was collected or by whom it was paid under this part, and the balance shall either be refunded to the person, or his or her successors, administrators, executors, or assigns, or, if authorized by the board, deducted by the person from any amounts to become due from him or her under this part.

For any amount exceeding fifty thousand dollars ($50,000), the board s proposed determination under this section shall be available as a public record for at least 10 days prior to the effective date of the determination.

(Amended by Stats. 2001, Ch. 429, Sec. 76. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60521.5

When an amount represented by a person who is a taxpayer under this part to a customer as constituting reimbursement for taxes due under this part is computed upon an amount that is not taxable or is in excess of the taxable amount and is actually paid by the customer to the person, the amount so paid shall be returned by the person to the customer upon notification by the State Board of Equalization or by the customer that the excess has been ascertained. If the person fails or refuses to do so, the amount so paid, if knowingly or mistakenly computed by the person upon an amount that is not taxable or is in excess of the taxable amount, shall be remitted by that person to this state. Those amounts remitted to the state shall be credited by the board on any amounts due and payable under this part on the same transaction from the person by whom it was paid to this state and the balance, if any, shall constitute an obligation due from the person to this state.

(Added by Stats. 1996, Ch. 1087, Sec. 71. Effective January 1, 1997.)



60522

(a) Except as provided in subdivision (b), no refund under Section 60521 shall be approved by the board after three years from the last day of the month following the reporting period for which the overpayment was made, or, with respect to determinations made under Article 2 (commencing with Section 60301), Article 3 (commencing with Section 60310), or Article 4 (commencing with Section 60330) of Chapter 6, after six months from the date the determinations became final, or after six months from the date of overpayment, whichever period expires the later, unless a claim therefor is filed with the board within that period. No credit shall be approved by the board after the expiration of the period unless a claim for credit is filed with the board within that period or unless the claim relates to a period for which a waiver has been given pursuant to Section 60317.

(b) A refund may be approved by the board for any period for which a waiver is given under Section 60317 if a claim therefor is filed with the board before the expiration of the period agreed upon.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60522.1

(a) The limitation period specified in Section 60522 shall be suspended during any period of a person s life that the person is financially disabled.

(b) (1) For purposes of subdivision (a), a person is financially disabled if the person is unable to manage his or her financial affairs by reason of medically determinable physical or mental impairment of the person which can be expected to result in death or which has lasted or can be expected to last for a continuous period of not less than 12 months. A person shall not be considered to have an impairment unless proof of the existence thereof is furnished in the form and manner as the board may require.

(2) A person shall not be treated as financially disabled during any period that the person s spouse or any other person is authorized to act on behalf of the person in financial matters.

(c) This section applies to periods of disability commencing before, on, or after the effective date of the act adding this section, but does not apply to any claim for refund that (without regard to this section) is barred by the operation or rule of law, including res judicata, as of the effective date of the act adding this section.

(Added by Stats. 2000, Ch. 1052, Sec. 101. Effective January 1, 2001.)



60522.2

Notwithstanding Section 60522, a refund of an overpayment of any tax, penalty, or interest collected by the board by means of levy, through the use of liens, or by other enforcement procedures, shall be approved if a claim for a refund is filed within three years of the date of an overpayment.

(Added by Stats. 2006, Ch. 364, Sec. 41. Effective January 1, 2007.)



60523

The claim shall be in writing and shall state the specific grounds upon which it is founded.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60524

Interest shall be paid upon any overpayment of any amount of tax at the modified adjusted rate per month established pursuant to Section 6591.5 from the first day of the calendar month following the period during which the overpayment is made. In addition, a refund or credit shall be made of any interest imposed upon the claimant with respect to the amount being refunded or credited.

The interest shall be paid as follows:

(a) In the case of a refund, to the last day of the calendar month following the date upon which the person making the overpayment, if he or she has not already filed a claim, is notified by the board that a claim may be filed or the date upon which the claim is approved by the board, whichever date is the earlier.

(b) In the case of a credit, to the same date as that to which interest is computed on the tax or amount against which the credit is applied.

(Amended by Stats. 1997, Ch. 620, Sec. 26. Effective January 1, 1998.)



60525

(a) If the board determines that any overpayment has been made intentionally or by reason of carelessness, it shall not allow any interest thereon.

(b) If any person who has filed a claim for refund requests the board to defer action on the claim, the board, as a condition to deferring action, may require the claimant to waive interest for the period during which the person requests the board to defer action on the claim.

(Amended by Stats. 1998, Ch. 420, Sec. 15. Effective January 1, 1999.)






ARTICLE 3. Suit for Refund

60541

No injunction or writ of mandate or other legal or equitable process shall issue in any suit, action, or proceeding in any court against this state or against any officer of the state to prevent or enjoin the collection under this part of any tax or other amounts required to be collected or to prevent or enjoin the revocation of any permit issued under this part or any other action whereby it is sought to enforce the payment of any tax or other amounts required to be paid.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60542

No suit or proceeding shall be maintained in any court for the recovery of any amount alleged to have been erroneously or illegally assessed or collected unless a claim for refund or credit has been duly filed.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60543

Within 90 days after the mailing of the notice of the board s action upon a claim for refund or credit, the claimant may bring an action against the board on the grounds set forth in the claim in a court of competent jurisdiction in the County of Sacramento for the recovery of the whole or any part of the amount with respect to which the claim has been disallowed.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60544

If the board fails to mail notice of action on a claim within six months after the claim is filed, the claimant may, prior to the mailing of notice by the board, consider the claim disallowed and bring an action against the board on the grounds set forth in the claim for recovery of the whole or any part of the amount claimed as an overpayment.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60545

Failure to bring suit or action within the time specified in this article constitutes a waiver of all demands against the state on account of any alleged overpayment.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60546

If judgment is rendered for the plaintiff, the amount of the judgment shall first be credited on any amounts due from the plaintiff under this part, Part 2 (commencing with Section 7301), and Part 3 (commencing with Section 8601), and the balance of the judgment shall be refunded to the plaintiff.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60547

In any judgment, interest shall be allowed at the modified adjusted rate per annum established pursuant to Section 6591.5 upon the amount found to have been illegally collected from the date of payment thereof to the date of allowance of credit on account of the judgment or to a date preceding the date of the refund warrant by not more than 30 days, the date to be determined by the board.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60548

A judgment shall not be rendered in favor of the plaintiff in any action brought against the board to recover any amount paid when the action is brought by or in the name of an assignee of the person paying the tax or by any person other than the person who paid the tax.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)






ARTICLE 4. Recovery of Erroneous Refunds

60561

(a) The board may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed, in an action brought in a court of competent jurisdiction in the County of Sacramento in the name of the people of the State of California.

(b) As an alternative to subdivision (a), the board may recover any refund or part thereof that is erroneously made, and any credit or part thereof that is erroneously allowed. In recovering any erroneous refund or credit, the board may, in its discretion, issue a deficiency determination in accordance with Article 3 (commencing with Section 60310) or Article 4 (commencing with Section 60330) of Chapter 6. Except in the case of fraud, the deficiency determination shall be made by the board within three years from the date of the Controller s warrant or date of credit.

(Amended by Stats. 1998, Ch. 609, Sec. 57. Effective January 1, 1999.)



60562

In any action brought pursuant to subdivision (a) of Section 60561, the court may, with the consent of the Attorney General, order a change in the place of trial.

(Added by Stats. 1998, Ch. 609, Sec. 58. Effective January 1, 1999.)



60563

The Attorney General shall prosecute any action brought pursuant to subdivision (a) of Section 60561, and the provisions of the Code of Civil Procedure relating to service of summons, pleadings, proof, trials, and appeals shall apply to the proceedings.

(Added by Stats. 1998, Ch. 609, Sec. 59. Effective January 1, 1999.)



60564

(a) Notwithstanding any other provision of this part, if the board finds that neither the person liable for payment of tax nor any party related to that person has in any way caused an erroneous refund for which an action for recovery is provided under Section 60561, no interest shall be imposed on the amount of that erroneous refund until 30 days after the date on which the board mails a notice of determination for repayment of the erroneous refund to the person. The act of filing a claim for refund shall not be considered as causing the erroneous refund.

(b) This section shall be operative for any action for recovery under Section 60561 on or after January 1, 2000.

(Added by Stats. 1999, Ch. 929, Sec. 83. Effective January 1, 2000.)






ARTICLE 5. Cancellations

60581

If any amount has been illegally determined either by the person filing the return or by the board, the board shall set forth that fact in its records and certify the amount determined to be in excess of the amount legally due and the person against whom the determination was made.

For any amount exceeding fifty thousand dollars ($50,000), the board s proposed determination under this section shall be available as a public record for at least 10 days prior to the effective date of the determination.

(Added by Stats. 1994, Ch. 912, Sec. 20. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)









CHAPTER 9. Administration

ARTICLE 1. Administration

60601

The board shall enforce this part and may prescribe, adopt, and enforce rules and regulations relating to the administration and enforcement of this part. The board may prescribe the extent to which any ruling or regulation shall be applied without retroactive effect.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60602

The board may employ attorneys, accountants, auditors, investigators, and other expert and clerical assistance necessary for the efficient administration of this part.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60603

(a) Officers or employees of the state, upon presenting appropriate credentials and a written notice to the owner, operator, or agent in charge, are authorized to enter any place and to conduct inspections in accordance with paragraphs (1) to (6), inclusive.

(1) Inspections shall be performed in a reasonable manner and at times that are reasonable under the circumstances, taking into consideration the normal business hours of the place to be entered.

(2) Inspections may be at any place at which taxable diesel fuel is or may be produced or stored or at any inspection site where evidence of activities involving evasion may be discovered. These places may include, but are not limited to, any terminal, any diesel fuel storage facility that is not a terminal, any retail diesel fuel facility, or any designated inspection site.

(3) A designated inspection site is any state highway inspection station, weigh station, agricultural inspection station, mobile station, or other location designated by the state or the Internal Revenue Service to be used as a diesel fuel inspection site. A designated inspection site shall be identified as a diesel fuel inspection site.

(4) Officers or employees may physically inspect, examine, or otherwise search any tank, reservoir, or other container that can or may be used for the production, storage, or transportation of diesel fuel, diesel fuel dyes, or diesel fuel markers. Inspection may also be made of any equipment used for, or in connection with, production, storage, or transportation of diesel fuel, diesel fuel dyes, or diesel fuel markers. This includes any equipment used for the dyeing or marking of diesel fuel. This includes the books and records kept to determine tax liability.

(5) Officers or employees may detain any vehicle, train, or vessel for the purpose of inspecting its fuel tanks and storage tanks. Detainment will be either on the premises under inspection or at a designated inspection site. Detainment may continue for a reasonable period of time as is necessary to determine the amount and composition of the diesel fuel.

(6) Officers or employees may take and remove samples of diesel fuel in reasonable quantities as necessary to determine its composition.

(b) Any person that refuses to allow an inspection may be fined one thousand dollars ($1,000) for each refusal. This penalty is in addition to any other penalty or tax that may be imposed upon that person or any other person liable for tax or penalty.

(Amended by Stats. 2005, Ch. 519, Sec. 24. Effective October 4, 2005. Operative January 1, 2006, by Sec. 25 of Ch. 519.)



60604

Every interstate user, supplier, exempt bus operator, government entity, ultimate vendor, qualified highway vehicle operator, highway vehicle operator/fueler, train operator, pipeline operator, vessel operator, and every person dealing in, removing, transporting, or storing diesel fuel in this state shall keep those records, receipts, invoices, and other pertinent papers with respect thereto in that form as the board may require. Failure to maintain records will constitute a misdemeanor punishable as provided in Section 60706.

(Amended by Stats. 2006, Ch. 364, Sec. 42. Effective January 1, 2007.)



60605

(a) Each terminal operator shall keep the following information with respect to each rack removal of diesel fuel at each terminal it operates:

(1) The bill of lading or other shipping document.

(2) The record of whether the diesel fuel was dyed in accordance with the United States Environmental Protection Agency or Internal Revenue Service requirements.

(3) The volume and date of the removal.

(4) The identity of the position holder or position holder s customer.

(5) The identity of the person, such as a common carrier, that physically received the fuel.

(6) Any other information required by the Internal Revenue Service pursuant to Section 48.4101-1 of Title 26 of the Code of Federal Regulations.

(b) The terminal operator shall maintain the information described in this section at the terminal from which the removal occurred for at least three months after the removal to which it relates. Thereafter, the terminal operator shall retain the information at a location controlled by the terminal operator for at least four more years.

(Amended by Stats. 2001, Ch. 429, Sec. 77. Effective October 2, 2001. Operative January 1, 2002, by Sec. 78 of Ch. 429.)



60606

The board or its authorized representative may examine the books, records, and equipment of any interstate user, supplier, exempt bus operator, government entity, ultimate vendor, qualified highway vehicle operator, highway vehicle operator/fueler, train operator, pipeline operator, vessel operator, or person dealing in, removing, transporting, or storing diesel fuel and may investigate the character of the disposition that the interstate user, supplier, exempt bus operator, government entity, ultimate vendor, qualified highway vehicle operator, highway vehicle operator/fueler, train operator, pipeline operator, vessel operator, or person makes of the diesel fuel in order to ascertain whether all taxes due under this part are being properly reported and paid.

(Amended by Stats. 2006, Ch. 364, Sec. 43. Effective January 1, 2007.)



60607

As this state is the source of petroleum products for other states, if the examination or investigation necessitates collaboration or conference with motor vehicle fuel tax officials of other states, at places inside or outside this state, the collaboration or conference is declared to be a necessary function in the administration of this part.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60608

(a) Upon request from the officials to whom is entrusted the enforcement of the motor fuel tax laws of another government, the board may furnish to those officials the information in the possession of the board that is deemed essential to the enforcement of the motor fuel tax laws.

Any information so furnished shall not be used for any purpose other than that for which it was furnished.

(b) The board may furnish to any state or federal agency investigating violations of or enforcing any state or federal law related to motor fuels any motor fuel information in the possession of the board that is deemed necessary for the enforcement of those laws.

(c) The board may furnish any interstate user information obtained by the board under this part to any state or federal agency for use by that agency in the enforcement of interstate user registration or licensing laws, or interstate vehicle registration or licensing laws.

(Amended by Stats. 1998, Ch. 609, Sec. 60. Effective January 1, 1999.)



60609

It is unlawful for the board or any person having an administrative duty under this part to make known in any manner whatever the business affairs, operations, or information obtained by an investigation of records and equipment of any person visited or examined in the discharge of official duty, or the amount or source of income, profits, losses, expenditures, or any particular thereof set forth or disclosed in any return, or to permit any return or copy thereof or any book containing any abstract or particulars thereof to be seen or examined by any person except to another government, state agency, or federal agency as specified in Section 60608. Information respecting the tax due from a person may be furnished, however, to any person owning or having an interest in a qualified motor vehicle or property subject to the lien of the tax. The Governor may, by general or special order, authorize examination by other state officers, by tax officers of another state, by the federal government, if a reciprocal arrangement exists, or by any other person of the records maintained by the board under this part. The information so obtained pursuant to the order of the Governor shall not be made public except to the extent and in the manner that the order may authorize that it be made public. Successors, receivers, trustees, executors, administrators, assignees, and guarantors, if directly interested, may be given information as to the items included in the measure and amounts of any unpaid tax or amounts of tax required to be collected, interest, and penalties.

(Amended by Stats. 1997, Ch. 620, Sec. 28. Effective January 1, 1998.)



60609.5

(a) Except as otherwise provided by law, any person who is engaged in the business of preparing, or providing services in connection with the preparation of, returns under Chapter 6 (commencing with Section 60201), or any person who for compensation prepares any such return for any other person, and who knowingly or recklessly does either of the following, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not more than one thousand dollars ($1,000) or imprisoned no more than one year, or both, together with the costs of prosecution:

(1) Discloses any information furnished to him or her for, or in connection with, the preparation of the return.

(2) Uses that information for any purpose other than to prepare, or assist in preparing, the return.

(b) Subdivision (a) shall not apply to disclosure of information if that disclosure is made pursuant to the person s consent or pursuant to a subpoena, court order, or other compulsory legal process.

(Added by Stats. 2000, Ch. 1052, Sec. 102. Effective January 1, 2001.)



60610

A certificate by the board or an employee of the board stating that a notice required by this part was given by mailing or personal service shall be prima facie evidence in any administrative or judicial proceeding of the fact and regularity of the mailing or personal service in accordance with any requirement of this part for the giving of a notice. Unless otherwise specifically required, any notice provided by this part to be mailed or served may be given either by mailing or by personal service in the manner provided for giving notice of a deficiency determination.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)






ARTICLE 2. The California Taxpayers’ Bill of Rights

60621

The board shall administer this article. Unless the context indicates otherwise, the provisions of this article shall apply to this part.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60622

(a) The board shall establish the position of the Taxpayers Rights Advocate. The advocate or his or her designee shall be responsible for facilitating resolution of taxpayer complaints and problems, including any taxpayer complaints regarding unsatisfactory treatment of taxpayers by board employees, and staying actions where taxpayers have suffered or will suffer irreparable loss as the result of those actions. Applicable statutes of limitation shall be tolled during the pendency of a stay. Any penalties and interest that would otherwise accrue shall not be affected by the granting of a stay.

(b) The advocate shall report directly to the executive officer of the board.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60623

(a) The board shall develop and implement an education and information program directed at, but not limited to, all of the following groups:

(1) Taxpayers newly registered with the board.

(2) Board audit and compliance staff.

(b) The education and information program shall include all of the following:

(1) A program of written communication with newly registered taxpayers explaining in simplified terms their duties and responsibilities.

(2) Participation in seminars and similar programs organized by federal, state, and local agencies.

(3) Revision of taxpayer educational materials currently produced by the board that explain the most common areas of taxpayer nonconformance in simplified terms.

(4) Implementation of a continuing education program for audit and compliance personnel to include the application of new legislation to taxpayer activities and areas of recurrent taxpayer noncompliance or inconsistency of administration.

(c) Electronic media used pursuant to this section shall not represent the voice, picture, or name of members of the board or of the Controller.

(Amended by Stats. 1999, Ch. 929, Sec. 84. Effective January 1, 2000.)



60624

The board shall conduct an annual hearing before the full board where industry representatives and individual taxpayers are allowed to present their proposals on changes to the Diesel Fuel Tax Law which may further improve voluntary compliance and the relationship between taxpayers and government.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60625

The board shall prepare and publish brief but comprehensive statements in simple and nontechnical language that explain procedures, remedies, and the rights and obligations of the board and taxpayers. As appropriate, statements shall be provided to taxpayers with the initial notice of audit, the notice of proposed additional taxes, any subsequent notice of tax due, or other substantive notices. Additionally, the board shall include this language for statements in the annual tax information bulletins that are mailed to taxpayers.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60626

(a) The total amount of revenue collected or assessed pursuant to this part shall not be used for any of the following:

(1) To evaluate individual officers or employees.

(2) To impose or suggest production quotas or goals, other than quotas or goals with respect to accounts receivable.

(b) The board shall certify in its annual report submitted pursuant to Section 15616 of the Government Code that revenue collected or assessed is not used in a manner prohibited by subdivision (a).

(c) Nothing in this section shall prohibit the setting of goals and the evaluation of performance with respect to productivity and the efficient use of time.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60627

The board shall develop and implement a program that will evaluate an individual employee s or officer s performance with respect to his or her contact with taxpayers. The development and implementation of the program shall be coordinated with the Taxpayers Rights Advocate.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60628

The board shall, in cooperation with the Taxpayers Rights Advocate, and other interested taxpayer-oriented groups, develop a plan to reduce the time required to resolve petitions for redetermination and claims for refunds. The plan shall include determination of standard timeframes and special review of cases that take more time than the appropriate standard timeframe.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60629

Procedures of the board, relating to appeals staff review conferences before a staff attorney or supervising tax auditor independent of the assessing department, shall include all of the following:

(a) Any conference shall be held at a reasonable time at a board office that is convenient to the taxpayer.

(b) The conference may be recorded only if prior notice is given to the taxpayer and the taxpayer is entitled to receive a copy of the recording.

(c) The taxpayer shall be informed prior to any conference that he or she has a right to have present at the conference his or her attorney, accountant, or other designated agent.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60630

(a) Every taxpayer is entitled to be reimbursed for any reasonable fees and expenses related to a hearing before the board if all of the following conditions are met:

(1) The taxpayer files a claim for the fee and expenses with the board within one year of the date the decision of the board becomes final.

(2) The board, in its sole discretion, finds that the action taken by the board staff was unreasonable.

(3) The board decides that the taxpayer shall be awarded a specific amount of fees and expenses related to the hearing, in an amount determined by the board in its sole discretion.

(b) To determine whether the board staff has been unreasonable, the board shall consider whether the board staff has established that its position was substantially justified.

(c) The amount of reimbursed fees and expenses shall be limited to the following:

(1) Fees and expenses incurred after the date of the notice of determination, jeopardy determination, or a claim for refund.

(2) If the board finds that the staff was unreasonable with respect to certain issues but reasonable with respect to other issues, the amount of reimbursed fees and expenses shall be limited to those that relate to the issues where the staff was unreasonable.

(d) The board s proposed award under this section shall be available as a public record for at least 10 days prior to the effective date of the award.

(e) The amendments to this section by the act adding this subdivision shall be operative for claims filed on or after January 1, 2000.

(Amended by Stats. 2000, Ch. 1052, Sec. 103. Effective January 1, 2001.)



60631

(a) An officer or employee of the board acting in connection with any law administered by the board shall not knowingly authorize, require, or conduct any investigation of, or surveillance over, any person for non-tax-administration-related purposes.

(b) Any person violating subdivision (a) shall be subject to disciplinary action in accordance with the State Civil Service Act, including dismissal from office or discharge from employment.

(c) This section shall not apply with respect to any otherwise lawful investigation concerning organized crime activities.

(d) The provisions of this section are not intended to prohibit, restrict, or prevent the exchange of information where the person is being investigated for multiple violations which include diesel fuel tax violations.

(e) For the purposes of this section:

(1) Investigation means any oral or written inquiry directed to any person, organization, or governmental agency.

(2) Surveillance means the monitoring of persons, places, or events by means of electronic interception, overt or covert observations, or photography, and the use of informants.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60632

(a) The board shall release any levy or notice to withhold issued pursuant to this part on any property in the event the expense of the sale process exceeds the liability for which the levy is made.

(b) The Taxpayers Rights Advocate may order the release of any levy or notice to withhold issued pursuant to this part, or within 90 days from the receipt of the funds pursuant to a levy or notice to withhold may order the return of any amount up to one thousand five hundred dollars ($1,500) of moneys received, upon his or her finding that the levy or notice to withhold threatens the health or welfare of the taxpayer or his or her spouse or dependents.

(c) The board shall not sell any seized property until it has first notified the taxpayer in writing of the exemptions from levy under Chapter 4 (commencing with Section 703.010) of Title 9 of the Code of Civil Procedure.

(d) This section shall not apply to the seizure of any property as a result of a jeopardy assessment.

(Amended by Stats. 1996, Ch. 1087, Sec. 72. Effective January 1, 1997.)



60632.1

(a) Except in any case where the board finds collection of the tax to be in jeopardy, if any property has been levied upon, the property or the proceeds from the sale of the property shall be returned to the taxpayer if the board determines any one of the following:

(1) The levy on the property was not in accordance with the law.

(2) The taxpayer has entered into and is in compliance with an installment payment agreement pursuant to Section 60493 to satisfy the tax liability for which the levy was imposed, unless that or another agreement allows for the levy.

(3) The return of the property will facilitate the collection of the tax liability or will be in the best interest of the state and the taxpayer.

(b) Property returned under paragraphs (1) and (2) of subdivision (a) is subject to the provisions of Section 60633.1.

(Added by Stats. 1999, Ch. 929, Sec. 86. Effective January 1, 2000.)



60633

Exemptions from levy under Chapter 4 (commencing with Section 703.010) of Title 9 of the Code of Civil Procedure shall be adjusted for purposes of enforcing the collection of debts under this part to reflect changes in the California Consumer Price Index whenever the change is more than 5 percent higher than any previous adjustment.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60633.1

(a) A taxpayer may file a claim with the board for reimbursement of bank charges and any other reasonable third-party check charge fees incurred by the taxpayer as the direct result of an erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action by the board. Bank and third-party charges include a financial institution s or third party s customary charge for complying with the levy or notice to withhold instructions and reasonable charges for overdrafts that are a direct consequence of the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action. The charges are those paid by the taxpayer and not waived or reimbursed by the financial institution or third party. Each claimant applying for reimbursement shall file a claim with the board that shall be in a form as may be prescribed by the board. In order for the board to grant a claim, the board shall determine that both of the following conditions have been satisfied:

(1) The erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action was caused by board error.

(2) Prior to the erroneous levy or notice to withhold, erroneous processing action, or erroneous collection action, the taxpayer responded to all contacts by the board and provided the board with any requested information or documentation sufficient to establish the taxpayer s position. This provision may be waived by the board for reasonable cause.

(b) Claims pursuant to this section shall be filed within 90 days from the date the bank and third-party charges were incurred by the taxpayer. Within 30 days from the date the claim is received, the board shall respond to the claim. If the board denies the claim, the taxpayer shall be notified in writing of the reason or reasons for the denial of the claim.

(Amended by Stats. 2013, Ch. 253, Sec. 12. Effective January 1, 2014.)



60633.2

(a) At least 30 days prior to the filing or recording of liens under Chapter 14 (commencing with Section 7150) or Chapter 14.5 (commencing with Section 7220) of Division 7 of Title 1 of the Government Code, the board shall mail to the taxpayer a preliminary notice. The notice shall specify the statutory authority of the board for filing or recording the lien, indicate the earliest date on which the lien may be filed or recorded, and state the remedies available to the taxpayer to prevent the filing or recording of the lien. In the event the tax liens are filed for the same liability in multiple counties, only one preliminary notice shall be sent.

(b) The preliminary notice required by this action shall not apply to jeopardy determinations issued under Article 4 (commencing with Section 60330) of Chapter 6.

(c) If the board determines that filing a lien was in error, it shall mail a release to the taxpayer and the entity recording the lien as soon as possible, but no later than seven days, after this determination and receipt of lien recording information. The release shall contain a statement that the lien was filed in error. In the event the erroneous lien is obstructing a lawful transaction, the board shall immediately issue a release of lien to the taxpayer and the entity recording the lien.

(d) When the board releases a lien erroneously filed, notice of that fact shall be mailed to the taxpayer and, upon the request of the taxpayer, a copy of the release shall be mailed to the major credit reporting companies in the county where the lien was filed.

(e) The board may release or subordinate a lien if the board determines that the release or subordination will facilitate the collection of the tax liability or will be in the best interest of the state and the taxpayer.

(Added by Stats. 1999, Ch. 929, Sec. 88. Effective January 1, 2000.)



60634

For the purposes of this part only, the board shall not revoke or suspend a person s license pursuant to Section 60180 or 60181 unless the board has mailed a notice preliminary to revocation or suspension that indicates that the taxpayer will be suspended by a date certain pursuant to that section. The notice preliminary to suspension shall be mailed to the taxpayer at least 60 days before the date certain.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60635

(a) If any officer or employee of the board recklessly disregards board-published procedures, a taxpayer aggrieved by that action or omission may bring an action for damages against the State of California in superior court.

(b) In any action brought under subdivision (a), upon finding of liability on the part of the State of California, the state shall be liable to the plaintiff in an amount equal to the sum of all of the following:

(1) Actual and direct monetary damages sustained by the plaintiff as a result of the actions or omissions.

(2) Reasonable litigation costs, including any of the following:

(A) Reasonable court costs.

(B) Prevailing market rates for the kind or quality of services furnished in connection with any of the following:

(i) The reasonable expenses of expert witnesses in connection with the civil proceeding, except that no expert witness shall be compensated at a rate in excess of the highest rate of compensation for expert witnesses paid by the State of California.

(ii) The reasonable cost of any study, analysis, engineering report, test, or project that is found by the court to be necessary for the preparation of the party s case.

(iii) Reasonable fees paid or incurred for the services of attorneys in connection with the civil proceeding, except that those fees shall not be in excess of seventy-five dollars ($75) per hour unless the court determines that an increase in the cost of living or a special factor, such as the limited availability of qualified attorneys for the proceeding, justifies a higher rate.

(c) In the awarding of damages under subdivision (b), the court shall take into consideration the negligence or omissions, if any, on the part of the plaintiff which contributed to the damages.

(d) Whenever it appears to the court that the taxpayer s position in the proceeding brought under subdivision (a) is frivolous, the court may impose a penalty against the plaintiff in an amount not to exceed ten thousand dollars ($10,000). A penalty so imposed shall be paid upon notice and demand from the board and shall be collected as a tax imposed under this part.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60636

(a) It is the intent of the Legislature that the State Board of Equalization, its staff, and the Attorney General pursue settlements as authorized under this section with respect to civil tax matters in dispute that are the subject of protests, appeals, or refund claims, consistent with a reasonable evaluation of the costs and risks associated with litigation of these matters.

(b) (1) Except as provided in paragraph (3) and subject to paragraph (2), the executive director or chief counsel, if authorized by the executive director, of the board may recommend to the State Board of Equalization, itself, a settlement of any civil tax matter in dispute.

(2) No recommendation of settlement shall be submitted to the board, itself, unless and until that recommendation has been submitted by the executive director or chief counsel to the Attorney General. Within 30 days of receiving that recommendation, the Attorney General shall review the recommendation and advise, in writing, the executive director or chief counsel of the board of his or her conclusions as to whether the recommendation is reasonable from an overall perspective. The executive director or chief counsel shall, with each recommendation of settlement submitted to the board, itself, also submit the Attorney General s written conclusions obtained pursuant to this paragraph.

(3) A settlement of any civil tax matter in dispute involving a reduction of tax or penalties in settlement, the total of which reduction of tax and penalties in settlement does not exceed five thousand dollars ($5,000), may be approved by the executive director and chief counsel, jointly. The executive director shall notify the board, itself, of any settlement approved pursuant to this paragraph.

(c) Whenever a reduction of tax, or penalties, or total tax and penalties in settlement in excess of five hundred dollars ($500) is approved pursuant to this section, there shall be placed on file, for at least one year, in the office of the executive director of the board a public record with respect to that settlement. The public record shall include all of the following information:

(1) The name or names of the taxpayers who are parties to the settlement.

(2) The total amount in dispute.

(3) The amount agreed to pursuant to the settlement.

(4) A summary of the reasons why the settlement is in the best interests of the State of California.

(5) For any settlement approved by the board, itself, the Attorney General s conclusion as to whether the recommendation of settlement was reasonable from an overall perspective.

The public record shall not include any information that relates to any trade secret, patent, process, style of work, apparatus, business secret, or organizational structure that, if disclosed, would adversely affect the taxpayer or the national defense.

(d) The members of the State Board of Equalization shall not participate in the settlement of tax matters pursuant to this section, except as provided in subdivision (e).

(e) (1) Any recommendation for settlement shall be approved or disapproved by the board, itself, within 45 days of the submission of that recommendation to the board. Any recommendation for settlement that is not either approved or disapproved by the board, itself, within 45 days of the submission of that recommendation shall be deemed approved. Upon approval of a recommendation for settlement, the matter shall be referred back to the executive director or chief counsel in accordance with the decision of the board.

(2) Disapproval of a recommendation for settlement shall be made only by a majority vote of the board. Where the board disapproves a recommendation for settlement, the matter shall be remanded to board staff for further negotiation, and may be resubmitted to the board, in the same manner and subject to the same requirements as the initial submission, at the discretion of the executive director or chief counsel.

(f) All settlements entered into pursuant to this section shall be final and nonappealable, except upon a showing of fraud or misrepresentation with respect to a material fact.

(g) Any proceedings undertaken by the board itself pursuant to a settlement as described in this section shall be conducted in a closed session or sessions. Except as provided in subdivision (c), any settlement considered or entered into pursuant to this section shall constitute confidential tax information for purposes of Section 60609.

(h) This section shall apply only to civil tax matters in dispute on or after the effective date of the act adding this subdivision.

(i) The Legislature finds that it is essential for fiscal purposes that the settlement program authorized by this section be expeditiously implemented. Accordingly, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any determination, rule, notice, or guideline established or issued by the board in implementing and administering the settlement program authorized by this section.

(Amended by Stats. 2006, Ch. 364, Sec. 44. Effective January 1, 2007.)



60637

(a) (1) Beginning on January 1, 2007, the executive director and chief counsel of the board, or their delegates, may compromise any final tax liability where the reduction of tax is seven thousand five hundred dollars ($7,500) or less.

(2) Except as provided in paragraph (3), the board, upon recommendation by its executive director and chief counsel, jointly, may compromise a final tax liability involving a reduction in tax in excess of seven thousand five hundred dollars ($7,500). A recommendation for approval of an offer in compromise that is not either approved or disapproved within 45 days of the submission of the recommendation shall be deemed approved.

(3) The board, itself, may by resolution delegate to the executive director and the chief counsel, jointly, the authority to compromise a final tax liability in which the reduction of tax is in excess of seven thousand five hundred dollars ($7,500), but less than ten thousand dollars ($10,000).

(b) For purposes of this section, a final tax liability means any final tax liability arising under Part 31 (commencing with Section 60001), or related interest, additions to tax, penalties, or other amounts assessed under this part.

(c) (1) Offers in compromise shall be considered only for liabilities that were generated from a business that has been discontinued or transferred, where the taxpayer making the offer no longer has a controlling interest or association with the transferred business or has a controlling interest or association with a similar type of business as the transferred or discontinued business.

(2) Notwithstanding paragraph (1), a qualified final tax liability may be compromised regardless of whether the business has been discontinued or transferred or whether the taxpayer has a controlling interest or association with a similar type of business as the transferred or discontinued business. All other provisions of this section that apply to a final tax liability shall also apply to a qualified final tax liability, and a compromise shall not be made under this subdivision unless all other requirements of this section are met. For purposes of this subdivision, a qualified final tax liability means any of the following:

(A) That part of a final tax liability, including related interest, additions to tax, penalties, or other amounts assessed under this part, arising from a transaction or transactions in which the board finds no evidence that the supplier collected diesel fuel tax reimbursement from the purchaser or other person and which was determined by the board against the taxpayer under Article 2 (commencing with Section 60301), Article 3 (commencing with Section 60310), Article 5 (commencing with Section 60350), or Article 6 (commencing with Section 60360) of Chapter 6.

(B) A final tax liability, including related interest, additions to tax, penalties, or other amounts assessed under this part, arising under Article 6 (commencing with Section 60471) of Chapter 7.

(C) That part of a final tax liability for diesel fuel tax, including related interest, additions to tax, penalties, or other amounts assessed under this part, determined under Article 2 (commencing with Section 60301), Article 3 (commencing with Section 60310), Article 5 (commencing with Section 60350), and Article 6 (commencing with Section 60360) of Chapter 6 against an exempt bus operator, government entity, or qualified highway vehicle operator who used dyed diesel fuel on the highway.

(3) A qualified final tax liability may not be compromised with any of the following:

(A) A taxpayer who previously received a compromise under paragraph (2) for a liability, or a part thereof, arising from a transaction or transactions that are substantially similar to the transaction or transactions attributable to the liability for which the taxpayer is making the offer.

(B) A business that was transferred by a taxpayer who previously received a compromise under paragraph (2) and who has a controlling interest or association with the transferred business, when the liability for which the offer is made is attributable to a transaction or transactions substantially similar to the transaction or transactions for which the taxpayer s liability was previously compromised.

(C) A business in which a taxpayer who previously received a compromise under paragraph (2) has a controlling interest or association with a similar type of business for which the taxpayer received the compromise, when the liability of the business making the offer arose from a transaction or transactions substantially similar to the transaction or transactions for which the taxpayer s liability was previously compromised.

(d) The board may, in its discretion, enter into a written agreement which permits the taxpayer to pay the compromise in installments for a period not exceeding one year. The agreement may provide that such installments shall be paid by electronic funds transfers or any other means to facilitate the payment of each installment.

(e) Except for any recommendation for approval as specified in subdivision (a), the members of the State Board of Equalization shall not participate in any offer in compromise matters pursuant to this section.

(f) A taxpayer that has received a compromise under paragraph (2) of subdivision (c) may be required to enter into any collateral agreement that is deemed necessary for the protection of the interests of the state. A collateral agreement may include a provision that allows the board to reestablish the liability, or any portion thereof, if the taxpayer has sufficient annual income during the succeeding five-year period. The board shall establish criteria for determining sufficient annual income for purposes of this subdivision.

(g) A taxpayer that has received a compromise under paragraph (2) of subdivision (c) shall file and pay by the due date all subsequently required returns for a five-year period from the date the liability is compromised, or until the taxpayer is no longer required to file returns, whichever period is earlier.

(h) Offers in compromise shall not be considered where the taxpayer has been convicted of felony tax evasion under this part during the liability period.

(i) For amounts to be compromised under this section, the following conditions shall exist:

(1) The taxpayer shall establish that:

(A) The amount offered in payment is the most that can be expected to be paid or collected from the taxpayer s present assets or income.

(B) The taxpayer does not have reasonable prospects of acquiring increased income or assets that would enable the taxpayer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(2) The board shall have determined that acceptance of the compromise is in the best interest of the state.

(j) A determination by the board that it would not be in the best interest of the state to accept an offer in compromise in satisfaction of a final tax liability shall not be subject to administrative appeal or judicial review.

(k) (1) Offers for liabilities with a fraud or evasion penalty shall require a minimum offer of the unpaid tax and fraud or evasion penalty.

(2) The minimum offer may be waived if it can be shown that the taxpayer making the offer was not the person responsible for perpetrating the fraud or evasion. This authorization to waive only applies to partnership accounts where the intent to commit fraud or evasion can be clearly attributed to a partner of the taxpayer.

(l) When an offer in compromise is either accepted or rejected, or the terms and conditions of a compromise agreement are fulfilled, the board shall notify the taxpayer in writing. In the event an offer is rejected, the amount posted will either be applied to the liability or refunded, at the discretion of the taxpayer.

(m) When more than one taxpayer is liable for the debt, such as with spouses or partnerships or other business combinations, including, but not limited to, taxpayers who are liable through dual determination or successor s liability, the acceptance of an offer in compromise from one liable taxpayer shall reduce the amount of the liability of the other taxpayers by the amount of the accepted offer.

(n) Whenever a compromise of tax or penalties or total tax and penalties in excess of five hundred dollars ($500) is approved, there shall be placed on file for at least one year in the office of the executive director of the board a public record with respect to that compromise. The public record shall include all of the following information:

(1) The name of the taxpayer.

(2) The amount of unpaid tax and related penalties, additions to tax, interest, or other amounts involved.

(3) The amount offered.

(4) A summary of the reason why the compromise is in the best interest of the state.

The public record shall not include any information that relates to any trade secrets, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the taxpayer or violate the confidentiality provisions of Section 60609. A list shall not be prepared and releases shall not be distributed by the board in connection with these statements.

(o) A compromise made under this section may be rescinded, all compromised liabilities may be reestablished, without regard to any statute of limitations that otherwise may be applicable, and no portion of the amount offered in compromise refunded, if either of the following occurs:

(1) The board determines that a person did any of the following acts regarding the making of the offer:

(A) Concealed from the board property belonging to the estate of a taxpayer or other person liable for the tax.

(B) Received, withheld, destroyed, mutilated, or falsified a book, document, or record or made a false statement, relating to the estate or financial condition of the taxpayer or other person liable for the tax.

(2) The taxpayer fails to comply with any of the terms and conditions relative to the offer.

(p) A person who, in connection with an offer or compromise under this section, or offer of that compromise to enter into that agreement, willfully does either of the following shall be guilty of a felony and, upon conviction, shall be fined not more than fifty thousand dollars ($50,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both, together with the costs of investigation and prosecution:

(1) Conceals from an officer or employee of this state property belonging to the estate of a taxpayer or other person liable in respect of the tax.

(2) Receives, withholds, destroys, mutilates, or falsifies a book, document, or record, or makes a false statement, relating to the estate or financial condition of the taxpayer or other person liable in respect of the tax.

(q) For purposes of this section, person means the taxpayer, a member of the taxpayer s family, a corporation, agent, fiduciary, or representative of, or another individual or entity acting on behalf of, the taxpayer, or another corporation or entity owned or controlled by the taxpayer, directly or indirectly, or that owns or controls the taxpayer, directly or indirectly.

(r) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 595) by Stats. 2012, Ch. 285, Sec. 17. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions. See later operative version, as amended by Sec. 18 of Ch. 285.)



60637

(a) (1) The executive director and chief counsel of the board, or their delegates, may compromise any final tax liability where the reduction of tax is seven thousand five hundred dollars ($7,500) or less.

(2) Except as provided in paragraph (3), the board, upon recommendation by its executive director and chief counsel, jointly, may compromise a final tax liability involving a reduction in tax in excess of seven thousand five hundred dollars ($7,500). A recommendation for approval of an offer in compromise that is not either approved or disapproved within 45 days of the submission of the recommendation shall be deemed approved.

(3) The board, itself, may by resolution delegate to the executive director and the chief counsel, jointly, the authority to compromise a final tax liability in which the reduction of tax is in excess of seven thousand five hundred dollars ($7,500), but less than ten thousand dollars ($10,000).

(b) For purposes of this section, a final tax liability means any final tax liability arising under Part 31 (commencing with Section 60001), or related interest, additions to tax, penalties, or other amounts assessed under this part.

(c) Offers in compromise shall be considered only for liabilities that were generated from a business that has been discontinued or transferred, where the taxpayer making the offer no longer has a controlling interest or association with the transferred business or has a controlling interest or association with a similar type of business as the transferred or discontinued business.

(d) Offers in compromise shall not be considered where the taxpayer has been convicted of felony tax evasion under this part during the liability period.

(e) For amounts to be compromised under this section, the following conditions shall exist:

(1) The taxpayer shall establish that:

(A) The amount offered in payment is the most that can be expected to be paid or collected from the taxpayer s present assets or income.

(B) The taxpayer does not have reasonable prospects of acquiring increased income or assets that would enable the taxpayer to satisfy a greater amount of the liability than the amount offered, within a reasonable period of time.

(2) The board shall have determined that acceptance of the compromise is in the best interest of the state.

(f) A determination by the board that it would not be in the best interest of the state to accept an offer in compromise in satisfaction of a final tax liability shall not be subject to administrative appeal or judicial review.

(g) (1) Offers for liabilities with a fraud or evasion penalty shall require a minimum offer of the unpaid tax and fraud or evasion penalty.

(2) The minimum offer may be waived if it can be shown that the taxpayer making the offer was not the person responsible for perpetrating the fraud or evasion. This authorization to waive only applies to partnership accounts where the intent to commit fraud or evasion can be clearly attributed to a partner of the taxpayer.

(h) When an offer in compromise is either accepted or rejected, or the terms and conditions of a compromise agreement are fulfilled, the board shall notify the taxpayer in writing. In the event an offer is rejected, the amount posted will either be applied to the liability or refunded, at the discretion of the taxpayer.

(i) When more than one taxpayer is liable for the debt, such as with spouses or partnerships or other business combinations, including, but not limited to, taxpayers who are liable through dual determination or successor s liability, the acceptance of an offer in compromise from one liable taxpayer shall reduce the amount of the liability of the other taxpayers by the amount of the accepted offer.

(j) Whenever a compromise of tax or penalties or total tax and penalties in excess of five hundred dollars ($500) is approved, there shall be placed on file for at least one year in the office of the executive director of the board a public record with respect to that compromise. The public record shall include all of the following information:

(1) The name of the taxpayer.

(2) The amount of unpaid tax and related penalties, additions to tax, interest, or other amounts involved.

(3) The amount offered.

(4) A summary of the reason why the compromise is in the best interest of the state.

The public record shall not include any information that relates to any trade secrets, patent, process, style of work, apparatus, business secret, or organizational structure, that if disclosed, would adversely affect the taxpayer or violate the confidentiality provisions of Section 60609. A list shall not be prepared and releases shall not be distributed by the board in connection with these statements.

(k) A compromise made under this section may be rescinded, all compromised liabilities may be reestablished, without regard to any statute of limitations that otherwise may be applicable, and no portion of the amount offered in compromise refunded, if either of the following occurs:

(1) The board determines that any person did any of the following acts regarding the making of the offer:

(A) Concealed from the board property belonging to the estate of a taxpayer or other person liable for the tax.

(B) Received, withheld, destroyed, mutilated, or falsified a book, document, or record, or made any false statement, relating to the estate or financial condition of the taxpayer or other person liable for the tax.

(2) The taxpayer fails to comply with any of the terms and conditions relative to the offer.

(l) A person who, in connection with an offer or compromise under this section, or offer of that compromise to enter into that agreement, willfully does either of the following shall be guilty of a felony and, upon conviction, shall be fined not more than fifty thousand dollars ($50,000) or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both, together with the costs of investigation and prosecution:

(1) Conceals from an officer or employee of this state property belonging to the estate of a taxpayer or other person liable in respect of the tax.

(2) Receives, withholds, destroys, mutilates, or falsifies a book, document, or record, or makes a false statement, relating to the estate or financial condition of the taxpayer or other person liable in respect of the tax.

(m) For purposes of this section, person means the taxpayer, a member of the taxpayer s family, a corporation, agent, fiduciary, or representative of, or another individual or entity acting on behalf of, the taxpayer, or another corporation or entity owned or controlled by the taxpayer, directly or indirectly, or that owns or controls the taxpayer, directly or indirectly.

(n) This section shall become operative on January 1, 2018.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 596) by Stats. 2012, Ch. 285, Sec. 18. Effective January 1, 2013. Section operative January 1, 2013, by its own provisions.)









CHAPTER 10. Distribution of Proceeds

60651

The board shall transmit all money received by it under this part, except the amounts of overpayment of the fees required by Section 60185, to the Treasurer to be deposited in the State Treasury to the credit of the Motor Vehicle Fuel Account in the Transportation Tax Fund. The board shall at the same time furnish copies of the schedules covering the transmittals to the Controller.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60652

Notwithstanding Section 13340 of the Government Code, all moneys deposited in the account under this part are hereby continuously appropriated, without regard to fiscal years, as follows:

(a) To pay the refunds authorized in this part.

(b) The balance shall be transferred to the Highway Users Tax Account in the Transportation Tax Fund as provided in this chapter.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60653

The Controller shall make the transfers to the Highway Users Tax Account in the Transportation Tax Fund pursuant to Section 60652 at the same time as the transfers of moneys received under the Motor Vehicle Fuel Tax Law are made.

(Amended by Stats. 2007, Ch. 342, Sec. 57. Effective January 1, 2008.)



60654

Any costs to the board to carry out any duties imposed upon it by this part shall be paid, upon appropriation by the Legislature, from the moneys deposited in the account under this part.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)






CHAPTER 11. Violations

60701

It is unlawful for any person, firm, association, or corporation, or any officer or agent thereof, through false statement, trick or device, or otherwise, to do any of the following:

(a) Obtain diesel fuel for export and fail to export it, or cause it not to be exported.

(b) Divert diesel fuel, or cause it to be diverted, from interstate or foreign transit begun in this state.

(c) Return diesel fuel to this state and sell or use it, or cause it to be used or sold in this state, without complying with the provisions of this part and without notifying the supplier from whom the diesel fuel was originally purchased of that act.

Any person violating any provision of this section is guilty of a misdemeanor punishable as provided in Section 60706.

Each shipment illegally diverted or illegally returned constitutes a separate offense. The unit of each shipment is the cargo of one vessel, one railroad car load, one automobile truck load, one truck and trailer load, one drum, one case, or one can.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60702

It is unlawful for any supplier or other person to conspire with any person, firm, association, or corporation, or any officer or agent thereof, to withhold diesel fuel from export, or to divert it from interstate or foreign transit begun in this state, or to return it to this state for sale or use so as to avoid any of the taxes imposed by this part.

Each shipment illegally diverted or illegally returned constitutes a separate offense. The unit of each shipment is the cargo of one vessel, one railroad car load, one automobile truck load, one truck and trailer load, one drum, one barrel, one case, or one can.

Any person violating any provision of this section is guilty of a misdemeanor punishable as provided in Section 60706.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60703

Any person who acquires diesel fuel outside this state and uses the diesel fuel for the operation of a qualified motor vehicle within and without this state or the United States, is guilty of a misdemeanor punishable as provided in Section 60706 unless that person is an interstate user who holds a valid diesel fuel tax license or diesel fuel trip permit as defined in Sections 60120 and 60122.

(Amended by Stats. 1995, Ch. 555, Sec. 96. Effective January 1, 1996.)



60704

Any person who makes, issues or signs a false or fraudulent claim for refund under this part is guilty of a misdemeanor punishable as provided in Section 60706.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60705

(a) Any person required to make, render, sign, or verify any return or report who makes any false or fraudulent return or report with intent to defeat or evade the determination of an amount due required by law to be made is guilty of a misdemeanor punishable as provided in Section 60706.

(b) Any person who willfully aids or assists in, or procures, counsels, or advises in the preparation or presentation under, or in connection with any matter arising under this part, of a return, affidavit, claim, or other document which is fraudulent or is false as to any material matter, whether or not the falsity or fraud is with knowledge or consent of the person authorized or required to present the return, affidavit, claim, or document is guilty of a misdemeanor punishable as provided in Section 60706.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60706

Any violation of this part, except as otherwise provided, is a misdemeanor. Each offense shall be punished by a fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000), or by imprisonment in a county jail not exceeding six months, or by both fine and imprisonment in the discretion of the court.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60706.1

In addition to the fine or imprisonment, or both, each person convicted under Section 60706 shall pay, in the court s discretion, up to two dollars ($2) for each gallon of diesel fuel, or portion thereof, knowingly removed, entered, blended, or delivered into a fuel tank, or possessed, kept, stored, or retained for the purpose of removal or removed, or offered for removal, or entry, or entered, or for sale, or actually sold, or offered for sale, or for the purpose of use, or actually used, or for the purpose of delivery into a fuel tank, or actually delivered into a fuel tank, or offered for delivery into a fuel tank, in violation of Section 60706, as determined by the court. Proceeds of the assessed penalty shall be distributed to the treasurer of the county in which the action was brought. After reimbursing the prosecuting agency for its costs of prosecution, and after deducting the county s reasonable costs of administration, the remaining proceeds shall be distributed to the Motor Vehicle Fuel Account in the Transportation Tax Fund. Funds distributed pursuant to this section to the Motor Vehicle Fuel Account shall be available, upon appropriation by the Legislature, to pay administrative costs of the board to enforce this part.

(Amended by Stats. 1996, Ch. 124, Sec. 108. Effective January 1, 1997.)



60707

Notwithstanding any other provision of this part, any person who willfully evades or attempts in any manner to evade or defeat the payment of the tax imposed by this part is guilty of a felony when the amount of tax liability aggregates twenty-five thousand dollars ($25,000) or more in any 12-consecutive-month period. Each offense shall be punished by a fine of not less than five thousand dollars ($5,000) and not more than twenty thousand dollars ($20,000), or imprisonment for 16 months, or two, or three years, or both the fine and imprisonment in the discretion of the court.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60707.1

In addition to the fine or imprisonment, or both, each person convicted under Section 60707 shall pay, in the court s discretion, up to two dollars ($2) for each gallon of diesel fuel, or portion thereof, knowingly removed, entered, blended, or delivered into a fuel tank, or possessed, kept, stored, or retained for the purpose of removal or removed, or offered for removal, or entry, or entered, or for the purpose of sale, or actually sold, or offered for sale, or for the purpose of use, or actually used, or delivery into a fuel tank, or delivered into a fuel tank, or offered for delivery into a fuel tank, in violation of Section 60707, as determined by the court. Proceeds of the assessed penalty shall be distributed to the treasurer of the county in which the action was brought. After reimbursing the prosecuting agency for its costs of prosecution, and after deducting the county s reasonable costs of administration, the remaining proceeds shall be distributed to the Motor Vehicle Fuel Account in the Transportation Tax Fund. Funds distributed pursuant to this section to the Motor Vehicle Fuel Account shall be available, upon appropriation by the Legislature, to pay administrative costs of the board to enforce this part.

(Amended by Stats. 1996, Ch. 124, Sec. 109. Effective January 1, 1997.)



60708

Any prosecution for violation of any of the penal provisions of this part shall be instituted within three years after the commission of the offense, or within two years after the violation is discovered, whichever is later.

(Added by Stats. 1994, Ch. 912, Sec. 17. Effective September 28, 1994. Operative July 1, 1995, by Sec. 26 of Ch. 912.)



60709

(a) (1) Restitution orders or any other amounts imposed by a court of competent jurisdiction for criminal offenses upon a person or any other entity that are due and payable to the board may be collected by the board in any manner provided by law for collection of a delinquent diesel fuel tax liability, including, but not limited to, issuance of an order and levy under Article 4 (commencing with Section 706.070) of Chapter 5 of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure in the manner provided for earnings withholding orders for taxes.

(2) Amounts imposed by a court of competent jurisdiction as an order of restitution for criminal offenses shall be treated as final and due and payable to the State of California on the date that amount is established on the records of the board.

(b) Part 31 (commencing with Section 60001) shall apply to amounts collected under this section in the same manner and with the same force and effect and to the full extent as if the language of those laws had been incorporated in full into this section, except to the extent that any provision is either inconsistent with this section or is not relevant to this section.

(c) Notwithstanding Chapter 8 (commencing with Section 60501), a refund or credit shall not be allowed for any amounts paid or payments applied under this section.

(d) Amounts authorized to be collected pursuant to this section may accrue interest at the greater of the rate applicable to the amounts being collected or the rate provided under Section 6591.5 from and after the date the amounts are established on the records of the board.

(e) Amounts authorized to be collected pursuant to this section are not subject to any statute of limitations set forth in Chapter 7 (commencing with Section 60401).

(f) Notwithstanding Sections 60441 to 60445, inclusive, or Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code, any portion of the amounts authorized to be collected under this section that remain unsatisfied may be collected by the recording of a notice of state tax lien. The board may record or extend a recorded notice of state tax lien at any time until the amount due, including any accrued interest, is paid in full.

(g) This section shall apply on and after January 1, 2012, to amounts authorized to be collected pursuant to this section that are due and payable to the board before, on, or after January 1, 2012.

(Added by Stats. 2011, Ch. 727, Sec. 20. Effective January 1, 2012.)















Streets and Highways Code - SHC

GENERAL PROVISIONS

1

This act shall be known as the Streets and Highways Code.

(Enacted by Stats. 1935, Ch. 29.)



2

The provisions of this code, in so far as they are substantially the same as existing statutory provisions relating to the same subject matter, shall be construed as restatements and continuations thereof and not as new enactments.

(Enacted by Stats. 1935, Ch. 29.)



5

Unless the particular provision or the context otherwise requires, the definitions, rules of construction, and general provisions hereinafter set forth shall govern the construction of this code.

(Enacted by Stats. 1935, Ch. 29.)



6

Division, part, chapter, article, and section headings contained herein shall not be deemed to govern, limit, modify or in any manner affect the scope, meaning or intent of the provisions of any division, part, chapter, article or section hereof.

(Enacted by Stats. 1935, Ch. 29.)



7

Whenever any power or authority is given to, or any duty is imposed upon, any person by any provision of this code it may be exercised or performed by any deputy or person authorized by him unless it is expressly provided that it shall be exercised in person.

(Enacted by Stats. 1935, Ch. 29.)



8

Whenever any notice, report, petition, permit, statement or record is required by this code, it shall be made in writing in the English language.

(Enacted by Stats. 1935, Ch. 29.)



9

Whenever any reference is made to any portion of this code or of any other law, such reference shall apply to all amendments and additions thereto.

(Enacted by Stats. 1935, Ch. 29.)



10

Section means a section of this code unless some other statute is specifically mentioned.

(Enacted by Stats. 1935, Ch. 29.)



11

The present tense includes the past and future tenses; and the future, the present.

(Enacted by Stats. 1935, Ch. 29.)



12

The masculine gender includes the feminine and neuter.

(Enacted by Stats. 1935, Ch. 29.)



13

The singular number includes the plural, and the plural the singular.

(Enacted by Stats. 1935, Ch. 29.)



14

County includes city and county.

(Enacted by Stats. 1935, Ch. 29.)



15

City includes city and county and incorporated town.

(Enacted by Stats. 1935, Ch. 29.)



16

Shall is mandatory and may is permissive.

(Enacted by Stats. 1935, Ch. 29.)



17

Oath includes affirmation.

(Enacted by Stats. 1935, Ch. 29.)



18

Signature or subscription includes mark when the signer or subscriber can not write, such signer s or subscriber s name being written near the mark by a witness who writes his own name near the signer s or subscriber s name; but a signature or subscription by mark can be acknowledged or can serve as a signature or subscription to a sworn statement only when two witnesses so sign their own names thereto.

(Enacted by Stats. 1935, Ch. 29.)



19

Person means any person, firm, partnership, association, corporation, organization, limited liability company, or business trust.

(Amended by Stats. 1994, Ch. 1010, Sec. 224. Effective January 1, 1995.)



20

Department means the Department of Transportation of this state.

Any reference in any law or regulation to the Department of Public Works shall be deemed to refer to the Department of Transportation.

(Amended by Stats. 1972, Ch. 1253.)



21

Director means the director of the department.

(Enacted by Stats. 1935, Ch. 29.)



22

Unless the particular provision or the context otherwise requires, commission means the California Transportation Commission.

Any reference in any law or regulation to the California Highway Commission shall be deemed to refer to the California Transportation Commission.

(Amended by Stats. 1980, Ch. 777, Sec. 1.)



22.5

Whenever the term Business, Transportation and Housing Agency appears within the Streets and Highways Code, it shall refer to the Transportation Agency, and whenever the term Secretary of Business, Transportation and Housing appears within the Streets and Highways Code, it shall refer to the Secretary of Transportation.

(Added by Stats. 2013, Ch. 352, Sec. 515. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



23

As used in this code, unless the particular provision or the context otherwise requires, highway includes bridges, culverts, curbs, drains, and all works incidental to highway construction, improvement, and maintenance.

(Enacted by Stats. 1935, Ch. 29.)



23.5

Freeway means a highway in respect to which the owners of abutting lands have no right or easement of access to or from their abutting lands or in respect to which such owners have only limited or restricted right or easement of access. If, in the judgment of the commission or the director, the public interest would be advanced thereby, a freeway, as defined herein, may be denominated a controlled access highway . In all other respects, the controlled access highway shall be subject to all provisions of this code pertaining to freeways.

(Amended by Stats. 1980, Ch. 777, Sec. 2.)



24

As used in this code, State highway means any highway which is acquired, laid out, constructed, improved or maintained as a State highway pursuant to constitutional or legislative authorization.

(Enacted by Stats. 1935, Ch. 29.)



25

As used in this code, county highway means any highway which is:

(a) Laid out or constructed as such by the county.

(b) Laid out or constructed by others and dedicated or abandoned to or acquired by the county.

(c) Made a county highway in any action for the partition of real property.

(d) Made a county highway pursuant to law.

(Enacted by Stats. 1935, Ch. 29.)



26

As used in the general provisions and in Divisions 1 (commencing with Section 50), 2 (commencing with Section 900), and 2.5 (commencing with Section 1800), unless the context or a specific provision otherwise requires, acquire, or any of its variants, when used with reference to real property or any interest therein, includes, but is not limited to, both of the following:

(a) Taking by condemnation, purchase, or lease.

(b) Receiving by donation or dedication.

(Amended by Stats. 1986, Ch. 780, Sec. 1.)



27

As used in the general provisions and in Divisions 1 (commencing with Section 50), 2 (commencing with Section 900), and 2.5 (commencing with Section 1800), maintenance includes any of the following:

(a) The preservation and keeping of rights-of-way, and each type of roadway, structure, safety convenience or device, planting, illumination equipment, and other facility, in the safe and usable condition to which it has been improved or constructed, but does not include reconstruction or other improvement.

(b) Operation of special safety conveniences and devices, and illuminating equipment.

(c) The special or emergency maintenance or repair necessitated by accidents or by storms or other weather conditions, slides, settlements, or other unusual or unexpected damage to a roadway, structure, or facility.

The degree and type of maintenance for each highway, or portion thereof, shall be determined in the discretion of the authorities charged with the maintenance thereof, taking into consideration traffic requirements and moneys available therefor.

(Amended by Stats. 1986, Ch. 780, Sec. 2.)



28

If any provision of this code, or the application thereof to any person or circumstance, is held invalid, the remainder of the code, or the application of such provision to other persons or circumstances, shall not be affected thereby.

(Enacted by Stats. 1935, Ch. 29.)



29

Construction includes:

(a) Acquisition of rights-of-way and material sites and the payment of damage claims under Section 14 of Article I of the Constitution.

(b) Construction.

(c) Reconstruction.

(d) Replacement.

(e) Any improvement excepting maintenance as defined in Section 27.

(f) Such improvements, without being limited thereto, may include, where capital outlay is required, provision for special safety conveniences and devices, roadside planting and weed control, and such illumination of streets, roads, highways, and bridges as in the judgment of the body authorized to expend such funds is required for the safety of persons using the same.

(Amended by Stats. 1959, Ch. 113.)



30

State Highway Account means the State Highway Account in the State Transportation Fund.

(Added by Stats. 1980, Ch. 777, Sec. 3.)



35

Vista point means any signed roadside area on the state highway system developed and maintained by the department for the purpose of providing the motorist with a place to stop to view the scenic panorama or points of visual interest.

(Added by Stats. 1986, Ch. 920, Sec. 1. Effective September 22, 1986.)



36

For the purposes of this code, recycled water or reclaimed water has the same meaning as recycled water as defined in subdivision (n) of Section 13050 of the Water Code.

(Added by Stats. 1995, Ch. 28, Sec. 10.5. Effective January 1, 1996.)






DIVISION 1. STATE HIGHWAYS

CHAPTER 1. Administration

ARTICLE 1. General

50

Any reference in any law or regulation to the State Highway Engineer shall be deemed to refer to the director.

(Repealed and added by Stats. 1972, Ch. 1253.)






ARTICLE 2. California Transportation Commission

70

(a) The California Highway Commission is hereby abolished, and the California Transportation Commission succeeds to, and is vested with, all the duties, powers, purposes, responsibilities, and jurisdiction of the California Highway Commission.

(b) Any reference in any law or regulation to the California Highway Commission shall be deemed to refer to the California Transportation Commission.

(c) The California Transportation Commission shall have the possession and control of all licenses, permits, leases, agreements, contracts, orders, claims, judgments, records, papers, equipment, supplies, bonds, moneys, funds, appropriations, buildings, land and other property, real or personal, held for the benefit, use, or obligation of the California Highway Commission.

(Repealed and added by Stats. 1977, Ch. 1106.)



70.2

It is hereby declared to be the policy of the Legislature to provide for advance planning and continuity of fiscal policy in the construction and improvement of the state highway system and in the administration of the expenditures from the State Highway Account. The commission shall follow such policy in so far as possible.

(Amended by Stats. 1980, Ch. 777, Sec. 4.)



71

The commission may alter or change the location of any State highway if in the opinion of the commission such alteration or change is for the best interest of the State.

(Amended by Stats. 1935, Ch. 514.)



72

(a) The department shall do all of the following with respect to Route 480 in the City and County of San Francisco, commonly known as the Embarcadero Freeway, if approval for the use of federal emergency relief funds for that purpose is received from the appropriate federal agency:

(1) Remove the earthquake-damaged structure as quickly as possible.

(2) Retain that portion of the right-of-way that is necessary for new ramps and transfer to the City and County of San Francisco the remaining portions of the Route 480 right-of-way.

(3) Jointly agree with the City and County of San Francisco on a system of ramps and city streets that would essentially provide motorists with accessibility comparable to that provided by Route 480.

(b) The City and County of San Francisco shall do both of the following:

(1) Construct the system of ramps and city streets and utilize the Route 480 right-of-way or the proceeds from sales of that right-of-way for the sole purpose of constructing an alternate system of local streets pursuant to paragraph (3) of subdivision (a).

(2) Upon the transfer of that right-of-way pursuant to this section, accept all obligations and liabilities associated with that right-of-way.

(c) The total amount of state and federal funds to be expended by the state for the purposes of this section shall not exceed the amount of state and federal funds which would have been expended to repair and reopen the segment to traffic as a state highway.

(d) Nothing in this section or Section 253.8 shall be construed to prohibit the selection, development, and operation of a project pursuant to Section 143.

(Added by Stats. 1991, Ch. 498, Sec. 1.)



72.1

(a) For purposes of this section, the following terms have the following meanings:

(1) Central Freeway Replacement Project is the department and city designated alternative transportation system to the damaged Central Freeway.

(2) City is the City and County of San Francisco.

(3) Freeway Project includes demolition of the existing commonly known Central Freeway, construction of a new freeway between Mission Street and Market Street, and construction of ramps to, and from, the new freeway.

(4) Octavia Street Project is the improvement of Octavia Street from Market Street north as a ground level boulevard.

(b) The Legislature finds and declares all of the following:

(1) That portion of Route 101 located in the city and commonly known as the Central Freeway was severely damaged in the 1989 Loma Prieta earthquake. This damage to the Central Freeway caused and continues to cause significant traffic congestion.

(2) Following the Loma Prieta earthquake, the department and the city, with substantial public involvement, selected the Central Freeway Replacement Project as an alternative transportation system to the damaged Central Freeway. The Central Freeway Replacement Project includes the Freeway Project consisting of the demolition of the existing Central Freeway, construction of a new freeway between Mission Street and Market Street, and the construction of ramps to, and from, the new freeway, and the Octavia Street Project, consisting of improvement of Octavia Street from Market Street north as a ground level boulevard. The Central Freeway Replacement Project will remediate traffic congestion problems and allow the city to reclaim unnecessary rights-of-way for beneficial public uses.

(3) The implementation of an alternative transportation system is in the best interests of the people of the State of California.

(4) No portions of Route 101 north of Fell Street and south of Turk Street are needed for the Central Freeway Replacement Project or for the proposed alternative project to be placed before the voters as Proposition J in the general municipal election of November 1999.

(c) (1) The Legislature recognizes that the Central Freeway Replacement Project adopted by the city s voters, as local measure Proposition E in November 1998 qualifies for the statutory exemption under Section 180.2.

(2) The Legislature further recognizes that the proposed alternative project included in Proposition J also qualifies for the statutory exemption under Section 180.2.

(3) Notwithstanding paragraph (1), any development of property transferred to the city pursuant to this section may, to the extent required by applicable law, require subsequent environmental analysis by the city at the time at which the specific proposals for the use of that property are developed.

(d) That portion of Route 101 between Market Street and Turk Street is not a state highway, except that if the proposed alternative to the Octavia Street Project is approved by the voters in the general municipal election of November 1999, only that portion of Route 101 between Fell Street and Turk Street is not a state highway.

(e) The department shall retain jurisdiction over the portion of Route 101 that is between Mission Street and either Market Street or Fell Street, depending on which project is approved by the voters in the general municipal election of November 1999, and shall promptly transfer to the city any portion of Route 101 that is not a state highway under subdivision (d).

(f) The following shall apply if the voters do not approve the alternative project in the general municipal election of November 1999:

(1) The city shall utilize any proceeds from the disposition or use of excess rights-of-way for the purpose of designing, constructing, developing, and maintaining the Octavia Street Project until the city s share of the costs of that project are paid in full or funded from other sources. Upon the full funding of the city s share of the Octavia Street Project, the city shall utilize any remaining proceeds from the sale of excess rights-of-way solely for the transportation and related purposes authorized under Article XIX of the California Constitution.

(2) Upon notification to the department by the San Francisco County Transportation Authority that the city is prepared to implement an interim traffic management plan, the department shall proceed expeditiously with demolition of the portion of Route 101 between Fell and Mission Streets. The department shall design and construct the Freeway Project, and the city shall design and construct the Octavia Street Project, and each project shall be consistent with the Central Freeway Replacement Project.

(Amended by Stats. 2003, Ch. 525, Sec. 15. Effective January 1, 2004.)



73

The commission shall relinquish to any county or city any portion of any state highway within the county or city that has been deleted from the state highway system by legislative enactment, and the relinquishment shall become effective upon the first day of the next calendar or fiscal year, whichever first occurs after the effective date of the legislative enactment. It may likewise relinquish any portion of any state highway that has been superseded by relocation. Whenever the department and the county or city concerned have entered into an agreement providing therefor, or the legislative body of the county or city has adopted a resolution consenting thereto, the commission may relinquish, to that county or city, any frontage or service road or outer highway, within the territorial limits of the county or city, which has a right-of-way of at least 40 feet in width and which has been constructed as a part of a state highway project, but does not constitute a part of the main traveled roadway thereof. The commission may also relinquish, to a county or city within whose territorial limits it is located, any nonmotorized transportation facility, as defined in Section 887, constructed as part of a state highway project if the county or city, as the case may be, has entered into an agreement providing therefor or its legislative body has adopted a resolution consenting thereto.

Relinquishment shall be by resolution. A certified copy of the resolution shall be filed with the board of supervisors or the city clerk, as the case may be. A certified copy of the resolution shall also be recorded in the office of the recorder of the county where the land is located and, upon its recordation, all right, title, and interest of the state in and to that portion of any state highway shall vest in the county or city, as the case may be, and that highway or portion thereof shall thereupon constitute a county road or city street, as the case may be.

The vesting of all right, title, and interest of the state in and to portions of any state highways heretofore relinquished by the commission, in the county or city to which it was relinquished, is hereby confirmed.

Prior to relinquishing any portion of a state highway to a county or a city, except where required by legislative enactment, the department shall give 90 days notice in writing of intention to relinquish to the board of supervisors, or the city council, as the case may be. Where the resolution of relinquishment contains a recital as to the giving of the notice, adoption of the resolution of relinquishment shall be conclusive evidence that the notice has been given.

The commission shall not relinquish to any county or city any portion of any state highway that has been superseded by relocation until the department has placed the highway, as defined in Section 23, in a state of good repair. This requirement shall not obligate the department for widening, new construction, or major reconstruction, except as the commission may direct. A state of good repair requires maintenance, as defined in Section 27, including litter removal, weed control, and tree and shrub trimming to the time of relinquishment.

Within the 90-day period, the board of supervisors or the city council may protest in writing to the commission stating the reasons therefor, including, but not limited to, objections that the highway is not in a state of good repair, or is not needed for public use and should be vacated by the commission. In the event that the commission does not comply with the requests of the protesting body, it may proceed with the relinquishment only after a public hearing given to the protesting body on 10 days written notice.

(Amended by Stats. 1998, Ch. 877, Sec. 8. Effective January 1, 1999.)



73.01

The commission may relinquish to a county transportation commission created pursuant to Chapter 1 (commencing with Section 130000) of Division 12 of the Public Utilities Code, or regional transportation planning agency, a park-and-ride lot within their respective jurisdictions, on terms and conditions that the commission finds to be within the best interests of the state, if the department enters into an agreement with the county transportation commission or regional transportation planning agency providing for that relinquishment. The county transportation commission or regional transportation planning agency requesting the relinquishment shall agree to maintain, at a minimum, the number of parking spaces provided by the department in the lot at the time of relinquishment. Any such relinquishment shall become effective on the date following the county recorder s recordation of the relinquishment resolution containing the commission s approval of the terms and conditions of the relinquishment.

(Added by Stats. 2012, Ch. 353, Sec. 1. Effective January 1, 2013.)



73.1

The commission may relinquish any portion of State Route 275 that has been agreed to by a city in which it is located pursuant to those terms the commission finds to be in the best interest of the state. A relinquishment under this section shall become effective upon the first day of the next calendar or fiscal year, whichever occurs first, after the effective date of the commission s approval of the terms.

(Added by Stats. 1994, Ch. 1220, Sec. 24. Effective September 30, 1994.)



73.3

Upon determination by the commission that it is in the best interest of the state to do so, the commission may, upon terms and conditions approved by it, relinquish State Route 224 from post mile 0.0 to post mile 1.7 to a city in which that segment of the highway is located, if the city has agreed to accept the relinquishment. The relinquishment shall be effective on the day immediately following the date of the approval of the terms and conditions by the commission.

(Added by Stats. 1996, Ch. 10, Sec. 5. Effective February 9, 1996.)



73.5

Whenever any area has been or may hereafter be constituted a National park or be added to any existing National park and jurisdiction thereover has been ceded by the Legislature to the United States, any lands within such area acquired for highway purposes may be conveyed by the department to the United States on such terms as the commission shall approve.

(Added by Stats. 1939, Ch. 292.)



74

Any city or county aggrieved by any decision of the department, under the provisions of Division 3 (commencing with Section 2004.5) or under the provisions of Sections 186.3 and 186.5, may, within 30 days after such decision, petition the commission for a hearing. If a petition is filed, the commission shall hear the petition as soon as conveniently possible and after reasonable notice to such city or county. The commission shall make its order allowing or disallowing the petition, in whole or in part, and the commission s order shall be final and conclusive.

(Amended by Stats. 1980, Ch. 777, Sec. 5.)



74.5

The planning commission and legislative body of a city or county shall, prior to recommending the adoption of a state highway route by the Legislature or the selection of a state highway location by the commission, conduct a public hearing on the subject.

(Amended by Stats. 1980, Ch. 777, Sec. 6.)



75

Except as otherwise provided by law, the commission at any time and from time to time may:

(a) Select, adopt, and determine the location for State highways on routes authorized by law.

(b) Allocate, from the funds available therefor, moneys for the construction, improvement or maintenance of the various highways or portions thereof under the jurisdiction of the department. The commission may determine in each case the maximum sum of money that shall be made available therefor.

(c) Authorize preliminary surveys to determine the advisability of including in or excluding from the State highway system any highway or portion thereof.

(Enacted by Stats. 1935, Ch. 29.)



75.9

Upon the selection, adoption, and determination of the location for a state highway or freeway, the commission shall notify all planning agencies and legislative bodies having responsibility pursuant to Section 65300 of the Government Code for the adoption of the general plan or plans in the area affected by such commission action. Within 90 days after receipt of such notice, all such planning agencies and legislative bodies shall revise the circulation element of their general plans to reflect such commission action.

(Added by Stats. 1970, Ch. 874.)



76

There is hereby delegated to the commission by the Legislature of the State of California full power and authority to request or accept on behalf of the State of California any grant or grants or modifications of grants made by any executive agency of the United States whereby rights-of-way for the extension, maintenance or operation of state roads or bridges across property of the United States of America are desired or have been granted to the State of California or to any political subdivision thereof.

(Amended by Stats. 1967, Ch. 1310.)



77

The commission may accept, by appropriate resolution, a grant or modification of a grant of right-of-way for any of the roads mentioned in Section 76 across property of the United States of America.

(Repealed and added by Stats. 1967, Ch. 1310.)



77.5

Notwithstanding any other provision of law, the Governor of the State of California is authorized to accept any retrocession of legislative jurisdiction offered by the United States of America over real property upon which an easement for a right-of-way or any other interest for highway purposes has been granted by the federal government to the State of California.

The execution and delivery of acceptance of retrocession of legislative jurisdiction by the Governor of California shall be recorded in the office of the county recorder where the land is located and in the office of the State Lands Commission. The State Lands Commission shall maintain a permanent public record of such acceptances as part of the index relating to jurisdiction of the United States of lands in the State of California required by Section 127 of the Government Code.

(Amended by Stats. 1974, Ch. 473.)



78

Any of the said grants received by the State of California and accepted by the commission, or relocations of such rights of way so received in any military reservation, shall by the acceptance thereof become a part of the system of public highways of the State.

(Added by Stats. 1935, Ch. 144.)



79

This delegation of power to the commission shall not be deemed exclusive, but any of the powers herein enumerated may continue to be exercised by the Legislature itself while in session.

(Added by Stats. 1935, Ch. 144.)



80

The commission shall act by resolution or by vote or order entered in its minutes.

(Added by Stats. 1947, Ch. 436.)



81

Except as is provided in Section 2109, whenever there exists between the termini of, and approximately on, any route included in the state highway system a traversable highway, the commission shall adopt the same as the state highway between such termini. The commission may adopt a portion of any such road if it determines that such portion is constructed to adequate standards and if such portion is contiguous to a portion of the state highway system presently being maintained by the department. If more than one such traversable highway exists, the commission shall determine and designate which of such highways shall constitute the state highway. The traversable highways thus selected and adopted shall be state highways in all respects the same as if originally constructed or acquired by the state, subject to all laws applicable to state highways. All acts and actions of the commission and the department with respect to the taking over and maintenance of such highways heretofore taken are hereby approved and ratified.

(Amended by Stats. 1967, Ch. 1342.)



82

Whenever a traversable highway is adopted as a state highway as provided in Section 81, written notice of such action shall be given to the board of supervisors of each county and to the city council of each city within which such highway or any portion thereof is located. The filing of a certified copy of the resolution or order of the commission with the local authority shall be a sufficient notice of the action of the commission.

(Added by Stats. 1947, Ch. 436.)



83

Any public street or highway or portion thereof which is within the boundaries of a state highway, including a traversable highway adopted or designated as a state highway, shall constitute a part of the right of way of such state highway without compensation being paid therefor, and the department shall have jurisdiction thereover and responsibility for the maintenance thereof.

(Added by Stats. 1947, Ch. 436.)



84

Before the department commences the construction of any state highway or of any bridge, viaduct, conduit, pipe, trestle, or other obstruction in connection therewith across any cove, bay, or inlet of the ocean in this state, the department shall submit the plans of the proposed project, insofar as they might affect the use of such cove, bay, or inlet as a small boat harbor, to the Department of Boating and Waterways and shall consider any suggestions made with respect to the integration of the proposed highway project with any proposed plan for the development of a small boat harbor.

(Amended by Stats. 1980, Ch. 777, Sec. 7.)



84.5

During the design hearing process relating to state highway projects that include the construction by the department of a new bridge across a navigable river, there shall be included full consideration of, and a report on, the feasibility of providing a means of public access to the navigable river for public recreational purposes.

(Amended by Stats. 1980, Ch. 777, Sec. 8.)



85

In order to provide the commission with an independent evaluation of routing proposals as the commission may desire from time to time, the commission may contract with specialists, including, but not limited to, persons trained and experienced in engineering, economics, landscape and design architecture, fish and wildlife management, park and recreation management, history and sociology, agriculture, and urban and regional planning. The commission is authorized to expend any funds in the State Highway Account to carry out the provisions of this section.

(Amended by Stats. 1980, Ch. 777, Sec. 9.)



86

The commission may delegate to the department any ministerial or administrative power, duty, responsibility, or function of the commission. The delegations authorized herein shall be upon such conditions and terms as the commission deems appropriate.

(Amended by Stats. 1979, Ch. 102.)






ARTICLE 3. The Department of Transportation

90

The department shall have full possession and control of all state highways and all property and rights in property acquired for state highway purposes. The department is authorized and directed to lay out and construct all state highways between the termini designated by law and on the locations as determined by the commission.

(Amended by Stats. 1965, Ch. 1018.)



90.1

The powers and duties enumerated in this section are intended to give the department broader authority to recruit and retain qualified civil engineers.

(a) The department shall develop and implement a recruitment and incentive program for highway engineer positions which may include, but not be limited to, participation by the department in the repayment of student loans of persons recruited through the program. The department shall not expend more than one hundred twenty-five thousand dollars ($125,000) annually to develop and implement the student loan program, which may be paid from funds available to the department from the State Highway Account.

(b) The department shall determine the number of engineers needed in each of its 12 transportation districts and shall recruit engineers based on the personnel-year needs in each of the districts.

(c) In order to achieve the recruiting goal specified in subdivision (b), the director may offer salaries to prospective employees at any pay level above the lowest salary step, not to exceed the maximum of the range for which that person is qualified. Salaries of existing employees with similar qualifications in the same transportation district shall be increased to that level.

(d) To encourage registration, persons employed in the department s civil engineering entry level classification shall be eligible to advance to a higher salary range within the appropriate classification, as specified in the agreement entered into by the department and Professional Engineers in California Government on May 3, 1991. Movement within this range remains subject to performance criteria.

(e) The department shall provide training or reimbursement for departmental approved training and related expenses to prepare employees for engineering license and certificate examinations. This training shall include, but is not limited to, preparation for civil engineering, land surveying, or landscape architect license examinations, and engineer-in-training or land surveyor-in-training certificate examinations. Employees shall be allowed time off without loss of compensation to attend departmental approved training or educational preparation for those licenses and certificates.

(f) The director may offer student loans of up to five thousand dollars ($5,000) per student for tuition, room, board, and expenses directly related to school attendance, to students enrolled in land surveying or Accreditation Board for Engineering and Technology (ABET) certified structural and civil engineering curriculums. While these loans are intended to help recruit new engineers into the department, the director is not precluded from offering student loans to permanent state employees, at the discretion of the director. The student or employee shall be obligated to repay the entire loan to the department. However, for the first two years the employee works for the department, or the first two additional years an employee agrees to stay with the department, five hundred dollars ($500) of the loan shall be forgiven. For every additional year of employment after the first two or additional two years, one thousand dollars ($1,000) of the loan shall be forgiven. If the employee voluntarily leaves the employment of the department prior to the entire loan being forgiven, the employee shall pay the remaining portion of the loan in accordance with a proportionate repayment policy adopted by the director. Criteria shall be established by the director to administer this program.

(g) The complexity of the department s engineering work and the level of responsibility imposed on the department s engineering staff have increased significantly. For example, engineering oversight for projects funded from sources such as county tax measures for transportation and the contracting out for basic engineering services have significantly increased that complexity and level of responsibility. To reflect this increase in complexity and level of responsibility, the first level of supervision for engineering positions shall be as specified in the agreement entered into by the department and Professional Engineers in California Government on May 3, 1991.

(Amended by Stats. 1991, Ch. 305, Sec. 1. Effective August 2, 1991.)



91

The department shall improve and maintain the state highways, including all traversable highways which have been adopted or designated as state highways by the commission, as provided in this code.

(Added by Stats. 1947, Ch. 436.)



91.2

(a) The department shall perform construction inspection services for projects on or interfacing with the state highway system authorized pursuant to Chapter 6.5 (commencing with Section 6820) of Part 1 of Division 2 of the Public Contract Code. The department shall use department employees or consultants under contract with the department to perform the services described in this subdivision and subdivision (b), consistent with Article XXII of the California Constitution. Construction inspection services performed by the department for those projects include, but are not limited to, material source testing, certification testing, surveying, monitoring of environmental compliance, independent quality control testing and inspection, and quality assurance audits. The construction inspection duties and responsibilities of the department shall include a direct reporting relationship between the inspectors and senior department engineers responsible for all inspectors and construction inspection services. The senior department engineer responsible for construction inspection services shall be responsible for the acceptance or rejection of the work.

(b) Notwithstanding any other law, the department shall retain the authority to stop the contractor s operation wholly or in part and take appropriate action when public safety is jeopardized on a project on or interfacing with the state highway system authorized pursuant to Chapter 6.5 (commencing with Section 6820) of Part 1 of Division 2 of the Public Contract Code. The department shall ensure that public safety and convenience is maintained whenever work is performed under an encroachment permit within the state highway right-of-way, including, but not limited to, work performed that includes lane closures, signing, work performed at night, detours, dust control, temporary pavement quality, crash cushions, temporary railings, pavement transitions, falsework, shoring, and delineation. The department shall regularly inspect the job sites for safety compliance and any possible deficiencies. If any deficiency is observed, a written notice shall be sent by the department to the regional transportation agency s designated resident engineer to correct the deficiency. Once the deficiency is corrected, a written notice describing the resolution of the deficiency shall be sent to the department and documented.

(c) The department shall use department employees or consultants under contract with the department to perform the services described in subdivisions (a) and (b), consistent with Article XXII of the California Constitution. Department employee and consultant resources necessary for the performance of those services, including personnel requirements, shall be included in the department s capital outlay support program for workload purposes in the annual Budget Act.

(d) Construction inspection services shall not include surveying work performed as part of a design-build contract.

(e) This section shall remain in effect only until January 1, 2024, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2024, deletes or extends that date.

(f) If any provision or application of this section is held invalid by a court of competent jurisdiction, the department shall post on its Internet Web site within 10 business days of the decision of invalidity that this section has been held invalid.

(Added by Stats. 2013, Ch. 586, Sec. 4. Effective January 1, 2014. Repealed as of January 1, 2024, by its own provisions.)



91.5

(a) The department may enter into an agreement to accept funds, materials, equipment, or services from any person for maintenance or roadside enhancement, including the cleanup and abatement of litter, of a section of a state highway. The department and the sponsoring person may specify in the agreement the level of maintenance that will be performed.

(b) The director may authorize a courtesy sign. These courtesy signs shall be consistent with existing code provisions and department rules and regulations concerning signs.

(Amended by Stats. 2003, Ch. 489, Sec. 1. Effective January 1, 2004.)



91.6

The department shall, within its maintenance programs relating to litter cleanup and abatement, assign a high priority to litter deposited along state highway segments adjoining storm drains, streams, rivers, waterways, beaches, the ocean, and other environmentally sensitive areas. The department may use litter traps in drains and any other effective technology in carrying out these responsibilities.

(Added by Stats. 2003, Ch. 489, Sec. 2. Effective January 1, 2004.)



91.8

(a) The department shall, within its maintenance program, establish procedures for the removal and disposal of animal carcasses on state highways.

(b) Notwithstanding any other provision of law, including, but not limited to, prohibitions on the possession and transportation of endangered or protected species, or the property rights associated with livestock and other commercially valuable animals, the department may remove or relocate an animal carcass from a state highway for safety purposes.

(c) The department shall dispose of animal carcasses in an environmentally appropriate manner considering both of the following:

(1) The animal s probable legal status, whether as domestic or commercial property, wild, feral, protected, or endangered, as follows:

(A) When practicable, an owner of a domestic animal shall be notified of the location or disposition of the animal carcass. Unless returned to the owner, license tags, nameplates, or other identification shall be retained by the department for 30 days.

(B) A branded livestock carcass shall be removed from the roadway but not otherwise transported until the owner is contacted. If the owner cannot be identified, the department shall notify the regional brand inspector.

(C) In the case of wild, feral, protected, or endangered animals, disposal shall be accomplished in accordance with applicable provisions of the Fish and Game Code.

(2) If disposal technologies including, but not limited to, natural decomposition, burial, incineration, donation, rendering, or composting are not available or practicable, the department may use any nontraditional or novel technology that may be appropriate under the circumstances.

(d) Animal carcasses shall not be relocated to or disposed of within 150 feet of waterways or drainageways that lead directly to waterways, or buried within five feet of groundwater.

(e) The department shall maintain a record of designated disposal sites used for consolidation of animal carcasses.

(Added by Stats. 2008, Ch. 257, Sec. 3. Effective January 1, 2009.)



92

The department may do any act necessary, convenient or proper for the construction, improvement, maintenance or use of all highways which are under its jurisdiction, possession or control.

(Added by Stats. 1947, Ch. 436.)



92.2

Where practical or desirable, the department shall, along any highway under its jurisdiction, possession, or control, replace trees that have been destroyed or removed because of projects undertaken to widen the highway.

Money from the State Highway Account available for the widening of highways shall also be available for the planting of trees pursuant to this section.

(Amended by Stats. 1980, Ch. 777, Sec. 10.)



92.3

(a) The department shall do both of the following:

(1) Discontinue further water intensive freeway landscaping and use drought resistant landscaping whenever feasible, taking into consideration such factors as erosion control and fire retardant needs.

(2) Eliminate any dependency on imported water for landscaping as soon as practicable.

(b) The department shall require the use of recycled water for the irrigation of freeway landscaping when it finds and determines that all of the following conditions exist:

(1) The recycled water is of adequate quality and is available in adequate quantity for the proposed use.

(2) The proposed use of the recycled water is approved by the California regional water quality control board having jurisdiction.

(3) There is a direct benefit to the state highway program for the proposed use of recycled water.

(4) The recycled water is supplied by a local public agency or water public utility able to contract for delivery of water and the installation, maintenance, and repair of facilities to deliver the water.

(5) The installation of the water delivery facilities does not unreasonably increase any hazard to vehicles on the freeway or create unreasonable problems of highway maintenance and repair.

(c) In cooperation with local public agencies and water public utilities, the department shall permit local public agencies and water public utilities to place transmission lines for recycled water in freeway rights-of-way for use by the local public agencies and water public utilities to transmit recycled water to others, when to do so will promote a beneficial use of recycled water and that transmission does not unreasonably interfere with use of the freeway or unreasonably increase any hazard to vehicles on the freeway, subject to paragraphs (1) to (5), inclusive, of subdivision (b) and the following additional requirements:

(1) The local public agency or water public utility holds the department harmless for any liability caused by a disruption of service to other users of the recycled water and will defend the department in any resulting legal action and pay any damages awarded as a result of that disruption.

(2) The department, in cooperation with the local public agency or water public utility, may temporarily interrupt service in order to add to or modify its facilities without liability, as specified in paragraph (1).

(3) The local public agency or water public utility obtains and furnishes the department an agreement by all other users of recycled water from the transmission system holding the department harmless for any disruption in service.

(4) The local public agency or water public utility has furnished the department a list of other recycled water users and information on any backup system or other source of water available for use in case of a service disruption.

(5) The local public agency is responsible for the initial cost or any relocation cost of the recycled water transmission lines for service to other users in the right-of-way and waives its rights to require the department to pay the relocation costs pursuant to Sections 702 and 704.

(6) The local public agency or water public utility maintains the water transmission system subject to reasonable access for maintenance purposes to be negotiated between the department and the local public agency or water public utility.

(7) The department has first priority with respect to the recycled water supply contracted for by the department.

(8) The local public agency or water public utility installs an automatic control system which will allow the water transmission system to be shut down in case of an emergency. The department shall have access to all parts of the transmission system for purposes of the agreement.

(9) All transmission lines are placed underground and as close as possible to the freeway right-of-way boundary or at other locations authorized by the department.

(10) The plans and specifications for the recycled water transmission facilities have been approved by the department prior to construction.

(d) As used in this section:

(1) Local public agency means any local public agency which transmits or supplies recycled water to others.

(2) Water public utility means any privately owned water corporation which is subject to the jurisdiction and control of the Public Utilities Commission.

(Amended by Stats. 1996, Ch. 1154, Sec. 35. Effective September 30, 1996.)



92.4

Where a city street or county road abuts upon real property acquired by the state for freeway purposes, the department may contribute toward the cost of construction of the half of such street or road that directly fronts or abuts upon such property if such street or road was established, but not yet constructed, at the time when the location of such freeway was established by the commission.

(Amended by Stats. 1980, Ch. 777, Sec. 11.)



92.5

The department shall install, in all tunnels and underpasses on state highways within metropolitan areas where the tunnel or underpass is of sufficient length to impede radio reception, wires, or other devices which will sustain reception of broadcasts by radios in vehicles traveling through the tunnels and underpasses.

The Legislature declares that the installation of such devices in state highway tunnels and underpasses is an improvement of highways within the meaning of Section 1 of Article XIX of the California Constitution since it will assist law enforcement officers in their patrol duties by enabling them to receive essential radio calls and also will increase the enjoyment of the people in the use of the state highways.

(Amended by Stats. 1980, Ch. 777, Sec. 12.)



92.6

At such locations as shall be determined by the department to be appropriate, screening shall be installed and maintained on state freeway overpasses on which pedestrians are allowed, in order to prevent objects from being dropped or thrown upon vehicles passing underneath. First consideration shall be given to freeway overpasses in urban areas.

(Amended by Stats. 1979, Ch. 589.)



93

The department may construct and maintain detours as may be necessary to facilitate movement of traffic where state highways are closed or obstructed by construction or otherwise. The department may direct traffic onto any other public highway which will serve as a detour, in which case the department, upon the completion of such use, and upon the request of the local agency having jurisdiction over the highway, shall restore the same to its former condition; provided, that the local agency shall reimburse the department for the amount of all betterment to such highway caused by the restoration. The department shall also reimburse the local agency for all reasonable additional expenses incurred by that agency in maintaining said highway during the period of detour if such additional expenses were caused by said detour.

(Amended by Stats. 1959, Ch. 627.)



94

(a) The department may make and enter into any contracts in the manner provided by law that are required for performance of its duties, provided that contracts with federally recognized Indian tribes shall be limited to activities related to on-reservation or off-reservation cultural resource management and environmental studies and off-reservation traffic impact mitigation projects on or connecting to the state highway system.

(b) To implement off-reservation traffic impact mitigation contracts with federally recognized Indian tribes, all of the following shall apply:

(1) Any contract shall provide for the full reimbursement of expenses and costs incurred by the department in the exercise of its contractual responsibilities. Funds for the project shall be placed in an escrow account prior to project development. The contract shall also provide for a limited waiver of sovereign immunity by that Indian tribe for the state for the purpose of enforcing obligations arising from the contracted activity.

(2) The proposed transportation project shall comply with all applicable state and federal environmental impact and review requirements, including, but not limited to, the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(3) The department s work on the transportation project under the contract shall not jeopardize or adversely affect the completion of other transportation projects included in the adopted State Transportation Improvement Program.

(4) The transportation project is included in or consistent with the affected regional transportation plan.

(Amended by Stats. 2004, Ch. 274, Sec. 1. Effective January 1, 2005.)



94.3

To the extent that existing provisions of Part 23 (commencing with Section 23.1) of Title 49 of the Code of Federal Regulations, as amended April 27, 1981, are not applicable to highway contracts awarded by the department that are solely state funded, the department shall develop a program to implement comparable provisions applicable to those contracts.

(Added by Stats. 1981, Ch. 790, Sec. 4.)



94.4

(a) It shall be unlawful for a person to:

(1) Knowingly and with intent to defraud, fraudulently obtain, retain, attempt to obtain or retain, or aid another in fraudulently obtaining or retaining or attempting to obtain or retain, certification as a minority business enterprise for the purposes of this article.

(2) Willfully and knowingly make a false statement with the intent to defraud, whether by affidavit, report, or other representation, to a state official or employee for the purpose of influencing the certification or denial of certification of any entity as a minority business enterprise.

(3) Willfully and knowingly obstruct, impede, or attempt to obstruct or impede any state official or employee who is investigating the qualifications of a business entity which has requested certification as a minority business enterprise.

(4) Knowingly and willfully with intent to defraud, fraudulently obtain, attempt to obtain, or aid another person in fraudulently obtaining or attempting to obtain, public moneys to which the person is not entitled under this article.

(b) Any person who is found by the department to have violated any of the provisions of subdivision (a) is subject to a civil penalty of not more than five thousand dollars ($5,000).

(c) If a contractor, subcontractor, supplier, subsidiary, or affiliate thereof, has been found by the department to have violated subdivision (a) and that violation occurred within three years of another violation of subdivision (a) found by the department, the department shall prohibit that contractor, subcontractor, supplier, subsidiary, or affiliate thereof, from entering into a state project or state contract and from further bidding to a state entity, and from being a subcontractor to a contractor for a state entity and from being a supplier to a state entity.

(d) For the purposes of this section, minority means those individuals who can be identified as being part of one of the following groups:

(1) Black Americans, which includes persons having origins in any of the Black racial groups of Africa.

(2) Hispanic Americans, which includes persons of Mexican, Puerto Rican, Cuban, Central or South American, or other Spanish culture or origin, regardless of race.

(3) Native Americans, which includes persons who are American Indians, Eskimos, Aleuts, or Native Hawaiians.

(4) Asian-Pacific Americans, which includes persons whose origins are from Japan, China, Taiwan, Korea, Vietnam, Laos, Cambodia, the Philippines, Samoa, Guam, the U.S. Trust Territories of the Pacific, and the Northern Marianas.

(5) Asian-Indian Americans, which includes persons whose origins are from India, Pakistan, and Bangladesh.

(6) Those persons determined by the department, on a case-by-case basis, as socially and economically disadvantaged in accordance with applicable federal regulations.

(e) For the purposes of this section, minority business enterprise means a small business concern, as defined in Section 632 of Title 15 of the United States Code, and which also meets the following requirements:

(1) It is at least 51 percent owned by one or more women or minority individuals or, in the case of any publicly-owned business, at least 51 percent of its stock is owned by one or more women or minority individuals.

(2) Its management and daily business operations are controlled by one or more of the women or minority individuals who own it.

(Added by Stats. 1984, Ch. 739, Sec. 2.)



95

Whenever the commission relinquishes any portion of any state highway superseded by relocation and the construction of a freeway and when the department has prior to relinquishment maintained snow removal operations on the portion of state highway relinquished and when property having access to the relinquished portion of state highway was developed for winter recreational purposes at the time of relinquishment, the department may with the consent of the county or counties to which the road is relinquished, maintain snow removal operations on all or a portion of the state highway which has been superseded by relocation.

(Added by Stats. 1959, Ch. 2149.)



95.5

From and after November 8, 1967, the department shall remove snow from that portion of former U.S. Route 40, which has been superseded by the relocation and construction of Interstate Route 80, commencing at its intersection with Interstate Route 80 near Donner Memorial Park westerly approximately four miles to the vicinity of Donner Lake.

(Repealed and added by Stats. 1971, Ch. 2.)



95.6

(a) The department shall adopt and implement, on or before July 1, 1992, a deicing policy for state highways. The policy shall be set forth in a plan and method for deicing state highways, using all appropriate deicing technologies, while at the same time maintaining highway safety.

(b) The plan shall be submitted to the Legislature on or before July 1, 1992. All or part of the elements of the plan shall be incorporated in the department s budget proposal for the 1992 93 fiscal year and budget proposals for subsequent fiscal years. The department shall examine all possible funding sources.

(c) The plan shall include, but not be limited to, all of the following:

(1) A review of research conducted in California and other states on the use of deicing salt substitutes and deicing technologies.

(2) When available, the incorporation of applicable technical findings of the ongoing study by the Transportation Research Board of the National Research Council which will analyze the costs to the public and private sectors, including, but not limited to, damage to vegetation, highway structures, and motor vehicles, of using salt as a deicing agent as compared with the use of commercially available substitute deicing materials or techniques.

(3) A plan for reducing or eliminating the use of salt as a primary deicing agent on specified routes, including, but not limited to, State Highway Routes 28, 50, 80, and 89 in the Lake Tahoe Basin, and substituting environmentally safe deicing techniques where significant environmental damage has already occurred, in accordance with the legislative intent expressed in subdivision (f) of Section 1 of the act which added this section.

(4) An analysis of the direct cost to each state transportation district for both initial capital costs, including repair of road salt s environmental damage, and annual costs to convert to an environmentally safe deicing policy.

(Added by Stats. 1991, Ch. 318, Sec. 2.)



96

If any directional or traffic control sign installed or maintained by the department within the right-of-way of a state highway is defaced with graffiti in a manner which interferes with the ability of motorists to comprehend the information which the sign was intended to convey, thereby posing a danger to the public, the department shall, as soon as reasonably possible after learning of the graffiti, either remove the graffiti and treat the sign with an anti-graffiti substance or material, or replace the sign, whichever is more practical and economical.

(Added by Stats. 1991, Ch. 289, Sec. 1.)



97

(a) A state highway segment shall be designated by the department as a Safety Enhancement-Double Fine Zone if all of the following conditions have been satisfied:

(1) The highway segment is eligible for designation pursuant to subdivision (b).

(2) The Director of Transportation, in consultation with the Commissioner of the California Highway Patrol, certifies that the segment identified in subdivision (b) meets all of the following criteria:

(A) The highway segment is a conventional highway or expressway and is part of the state highway system.

(B) The rate of total collisions per mile per year on the segment under consideration has been at least 1.5 times the statewide average for similar roadway types during the most recent three-year period for which data are available.

(C) The rate of head-on collisions per mile per year on the segment under consideration has been at least 1.5 times the statewide average for similar roadway types during the most recent three-year period for which data are available.

(3) The Department of the California Highway Patrol or local agency having traffic enforcement jurisdiction, as the case may be, has concurred with the designation.

(4) The governing board of each city, or county with respect to an unincorporated area, in which the segment is located has by resolution indicated that it supports the designation.

(5) An active public awareness effort to change driving behavior is ongoing either by the local agency with jurisdiction over the segment or by another state or local entity.

(6) Other traffic safety enhancements, including, but not limited to, increased enforcement and other roadway safety measures, are in place or are being implemented concurrent with the designation of the Safety Enhancement-Double Fine Zone.

(b) The following segments are eligible for designation as a Safety Enhancement-Double Fine Zone pursuant to subdivision (a):

State Highway Route 12 between the State Highway Route 80 junction in Solano County and the State Highway Route 5 junction in San Joaquin County.

(c) Designation of a segment as a Safety Enhancement-Double Fine Zone by the department pursuant to subdivision (a) shall be done in writing and a written notification shall be provided to the court with jurisdiction over the area in which the highway segment is located. The designation shall be valid for a minimum of two years from the date of submission to the court.

(d) After the two-year period, and at least every two years thereafter, the department, in consultation with the Department of the California Highway Patrol, shall evaluate whether the highway segment continues to meet the conditions set forth in subdivision (a). If the segment meets those conditions, the department shall renew the designation in which case an updated notification shall be sent to the court. If the department, in consultation with the Department of the California Highway Patrol, determines that any of those conditions no longer apply to a segment designated as a Safety Enhancement-Double Fine Zone under this section, the department shall revoke the designation and the segment shall cease to be a Safety Enhancement-Double Fine Zone.

(e) A Safety Enhancement-Double Fine Zone is subject to the rules and regulations adopted by the department prescribing uniform standards for warning signs to notify motorists that, pursuant to Section 42010 of the Vehicle Code, increased penalties apply for traffic violations that are committed within a Safety Enhancement-Double Fine Zone.

(f) (1) The department or the local authority having jurisdiction over these highway and road segments shall place and maintain the warning signs identifying these segments by stating that a Special Safety Zone Region Begins Here and a Special Safety Zone Ends Here.

(2) Increased penalties shall apply to violations under Section 42010 of the Vehicle Code only if appropriate signage is in place pursuant to this subdivision.

(3) If designation as a Safety Enhancement-Double Fine Zone is revoked pursuant to subdivision (d), the department shall be responsible for removal of all signage placed pursuant to this subdivision.

(g) Safety Enhancement-Double Fine Zones do not increase the civil liability of the state or local authority having jurisdiction over the highway segment under Division 3.6 (commencing with Section 810) of Title 1 of the Government Code or any other provision of law relating to civil liability.

(1) Only the base fine shall be enhanced pursuant to this section.

(2) Notwithstanding any other provision of law, any additional penalty, forfeiture, or assessment imposed by any other statute shall be based on the amount of the base fine before enhancement or doubling and shall not be based on the amount of the enhanced fine imposed pursuant to this section.

(h) The projects specified as a Safety Enhancement-Double Fine Zone shall not be elevated in priority for state funding purposes.

(i) The requirements of subdivision (a) shall not apply to the Safety Enhancement-Double Fine Zone established prior to the effective date of this subdivision pursuant to Section 97.4 or to the Safety Enhancement-Double Fine Zones established pursuant to Section 97.5.

(Amended by Stats. 2012, Ch. 728, Sec. 169. Effective January 1, 2013.)



97.01

The following segments are eligible for designation as Safety Awareness Zones pursuant to Section 97.1:

(a) The Golden Gate Bridge.

(Added by Stats. 2006, Ch. 593, Sec. 1. Effective January 1, 2007.)



97.1

(a) A highway segment shall be designated as a Safety Awareness Zone if all of the following conditions have been met:

(1) The highway segment is eligible for designation under Section 97.01.

(2) Each local governing body or bodies, with jurisdiction over the area or areas in which the eligible segment is located, has adopted a resolution indicating its support for the designation as well as a Safety Awareness Zone Plan addressing education, enforcement, and engineering measures intended to support the designation.

(3) If the highway segment is a state highway, the Safety Awareness Zone Plan has been approved by the Director of Transportation and the Commissioner of the Department of the California Highway Patrol.

(b) A Safety Awareness Zone designation shall be deemed effective immediately upon satisfaction of all requirements pursuant to subdivision (a) and may remain in effect for a period not to exceed three years from the effective date. The designation may be renewed for a period not to exceed three years. Renewal of a designation for a highway segment that is a state highway shall require the approval by the Director of Transportation and the Commissioner of the Department of the California Highway Patrol of an updated Safety Awareness Zone Plan.

(c) The department shall develop a sign to notify motorists of the presence of a Safety Awareness Zone, and shall place and maintain the signs for as long as the designation is in effect pursuant to this section.

(d) Presence of a Safety Awareness Zone does not increase the civil liability of the state or local authority having jurisdiction over the highway segment under Division 3.6 (commencing with Section 810) of Title 1 of the Government Code or any other provision of law relating to civil liability.

(e) Projects on a highway segment specified as a Safety Awareness Zone shall not be elevated in priority for state funding purposes.

(f) For purposes of this section, highway has the meaning set forth in Section 360 of the Vehicle Code.

(Amended by Stats. 2007, Ch. 130, Sec. 230. Effective January 1, 2008.)



97.4

(a) Notwithstanding subdivision (a) of Section 97, the segment of county highway known as Vasco Road, between the State Highway Route 580 junction in Alameda County and the Walnut Boulevard intersection in Contra Costa County, may be designated as the Vasco Road Safety Enhancement-Double Fine Zone upon the approval of resolutions of the Alameda County and Contra Costa County boards of supervisors supporting that designation.

(b) Each local governing body that chooses to designate a double fine zone in its jurisdiction pursuant to this section shall, prior to the establishment of a double fine zone, do all of the following:

(1) Undertake a public awareness campaign to inform the public of the double fine zone designation, where it is located, its purpose, and its consequences.

(2) Where appropriate, implement increased traffic safety enhancements, enforcement, and other roadway safety measures in coordination with the establishment of the double fine zone.

(c) The Vasco Road Safety Enhancement-Double Fine Zone is subject to the rules and regulations adopted by the department prescribing uniform standards for warning signs to notify motorists that, pursuant to Section 42010 of the Vehicle Code, increased penalties apply for traffic violations that are committed within a Safety Enhancement-Double Fine Zone as authorized under Section 97.

(d) The local authority having jurisdiction over the Vasco Road Safety Enhancement-Double Fine Zone shall place and maintain the warning signs identifying these segments by stating that a Special Safety Zone Region Begins Here and a Special Safety Zone Ends Here.

(e) If a double fine zone is designated pursuant to this section, the Counties of Alameda and Contra Costa, in consultation with the department, shall jointly conduct an evaluation of its effectiveness and submit their findings in one report to the Assembly Committee on Transportation and the Senate Committee on Transportation and Housing one year prior to the termination of the double fine zone. The report shall include a recommendation on whether the zone should be reauthorized by the Legislature, as well as a comparative evaluation of the volume and speed of traffic, the number and severity of collisions, and the contributing factors that led to collisions prior to and following the establishment of the double fine zone.

(f) The Vasco Road Safety Enhancement-Double Fine Zone does not increase the civil liability of the state or local authority having jurisdiction over the highway segment under Division 3.6 (commencing with Section 810) of Title 1 of the Government Code or any other law relating to civil liability.

(g) (1) Only the base fine shall be enhanced pursuant to this section.

(2) Notwithstanding any other law, any additional penalty, forfeiture, or assessment imposed by any other statute shall be based on the amount of the base fine before enhancement or doubling and shall not be based on the amount of the enhanced fine imposed pursuant to this section.

(h) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2011, Ch. 290, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, by its own provisions.)



100

Using existing resources, the department shall monitor the cumulative impact of fragmented gaps in the state highway system to identify safety and long-term maintenance issues.

(Amended by Stats. 2001, Ch. 745, Sec. 205. Effective October 12, 2001.)



100.1

The department is authorized to do any and all things necessary to lay out, acquire and construct any section or portion of a State highway as a freeway or to make any existing State highway a freeway.

(Added by Stats. 1939, Ch. 687.)



100.2

The department is authorized to enter into an agreement with the city council or board of supervisors having jurisdiction over the street or highway and, as may be provided in such agreement, to close any city street or county highway at or near the point of its interception with any freeway or to make provision for carrying such city street or county highway over or under or to a connection with the freeway and may do any and all work on such city street or county highway as is necessary therefor. No city street or county highway shall be closed, either directly or indirectly, by the construction of a freeway except pursuant to such an agreement or while temporarily necessary during construction operations. No city street, county road, or other public highway of any kind shall be opened into or connected with any freeway unless and until the commission adopts a resolution consenting thereto and fixing the terms and conditions on which such connection shall be made and the commission may give or withhold its consent or fix such terms and conditions as, in its opinion, will best subserve the public interest.

(Amended by Stats. 1980, Ch. 777, Sec. 13.)



100.21

(a) Whenever a street or highway closing agreement is required by Section 100.2, the department shall not acquire, except by gift, and except in hardship or protective cases as determined by the department or the commission, any real property for a freeway through a city until an agreement is first executed with the city council, or for a freeway through unincorporated territory in a county until an agreement is first executed with the board of supervisors. The department shall give notice to the city council or the board of supervisors, as the case may be, of any acquisition of real property prior to the execution of an agreement.

(b) Notwithstanding subdivision (a), a city council, or a county board of supervisors may, by resolution, authorize the purchase of rights-of-way prior to approval of an agreement if the purchase is limited to the mainline corridor of the proposed freeway and the alignment of the freeway is not at issue.

(Amended by Stats. 2004, Ch. 615, Sec. 14. Effective January 1, 2005.)



100.22

The city council or board of supervisors shall, prior to entering into the agreement contemplated by Section 100.2, conduct a public hearing on the subject.

(Added by Stats. 1969, Ch. 515.)



100.25

In addition to the other matters that may be covered by the agreements authorized under Section 100.2, provisions for improvements, revisions or extensions of city streets or county highways leading to or from a freeway, deemed by the department to be necessary in accommodating the freeway traffic in making proper connections between the existing system of city streets or county roads and the freeway, may be included in such agreements and the department may perform such work as a part of the freeway construction.

(Added by Stats. 1957, Ch. 1217.)



100.3

From and after the adoption of a resolution by the commission declaring any section of a state highway to be a freeway, the highway described in such resolution shall have the status of a freeway for all purposes of Section 100.2.

Such declaration shall not affect private property rights of access, and any such rights taken or damaged within the meaning of Section 19 of Article I of the California Constitution for such freeway shall be acquired in a manner provided by law.

No state highway shall be converted into a freeway except with the consent of the owners of abutting lands or the purchase or condemnation of their right of access thereto.

(Amended by Stats. 1980, Ch. 777, Sec. 14.)



100.45

When the department constructs a freeway on the route selected pursuant to Section 100.4 the department shall meet and confer with affected counties and cities with respect to the design of the portion of the freeway to be constructed within the jurisdiction of the affected county or city.

(Amended by Stats. 1990, Ch. 1240, Sec. 2. Effective September 24, 1990.)



100.5

Whenever the location of a State highway is such that a ferry must be used to completely traverse said highway, and there is no existing ferry furnishing service to traffic on said highway, the department may construct, maintain and operate such a ferry, or may, by cooperative agreement, delegate the construction, maintenance or operation thereof to a county, or if the termini of a ferry are within one or more cities, to the cities concerned. Whenever a highway between the termini of which a publicly owned ferry is used, is declared to be a State highway, the title to the ferry and all appurtenances thereto vests in the State. The department is authorized to promulgate reasonable rules and regulations governing the hours of operation of such ferries. The department may impose a charge of not to exceed one dollar per vehicle for the use of such ferries between the hours of 11 p.m. and 5 a.m.; provided, that in no event shall any charge be imposed on any ferry formerly operated by a county where the county maintained free ferry service for twenty-four hours per day at the time the ferry is or was taken over by the department. It is unlawful to operate on any such ferries or the approaches thereto, a vehicle of a size or weight or at a speed, greater than that which any such ferry or its approaches, with safety to itself and to the traveling public, will permit. The department shall determine the maximum size, weight and speed of vehicles which with safety can be permitted on such ferries and shall by appropriate signs notify the public of its determination. It is prima facie evidence of violation of this section to exceed the limit specified by the department upon such signs. The department is authorized to recover by civil action any damages done to such ferries or the approaches thereof by reason of a failure to comply with the provisions of this section and a violation of the limits specified on the signs erected by the department is prima facie evidence of such violation.

(Amended by Stats. 1937, Ch. 931.)



100.51

Notwithstanding any provision of Section 100.5, whenever any bridge or highway crossing over a navigable waterway in this state, including, but not limited to, toll bridges or other toll highway crossings built or acquired under the provisions of the California Toll Bridge Authority Act, is closed to traffic because of accident thereto or repair thereof or is for any reason unable fully to accommodate traffic, the department may operate a vehicular or passenger ferry as a substitute therefor. In the operation of such vehicular or passenger ferry, the department may impose a toll for passage. For the purpose of imposing such toll, the department may employ any reasonable classification of vehicles, including, but not limited to, classification by weight, length, or number of axles.

(Added by Stats. 1971, Ch. 997.)



100.6

The department may, on behalf of the State of California, enter into agreements with any adjoining state, or any proper agency of such state, for the construction, reconstruction, operation and maintenance, by any party to such agreement, in the manner and by such means as may be provided in the agreement, of bridges over interstate waters and may enter into like agreements with respect to construction, reconstruction, operation and maintenance of highways within this State or such adjoining state, when such highways are at or near the common boundary of the states. Payment for work done pursuant to such agreements may be made from any fund available to the department for highway purposes.

(Amended by Stats. 1951, Ch. 1124.)



100.7

The department may, for the protection of the State of California, insure any bridge on the State Highway System acquired or constructed under provisions of the California Toll Bridge Authority Act against all risks in any amount up to the full insurable value thereof. In case of damage or destruction, the proceeds of such insurance shall be applied to the restoration of such bridge. Any such bridge may be so insured irrespective of the retirement of all indebtedness incurred for its acquisition or construction, and the cost of such insurance shall be paid from any funds available to the department for highway purposes.

Any such bridge, other than bridges over the San Francisco Bay, shall, after retirement of all indebtedness incurred for its acquisition or construction, be maintained and operated as a free bridge and the cost thereof charged to funds available for maintenance of state highways.

(Amended by Stats. 1953, Ch. 1056.)



100.9

When any state highway is relocated in such a manner as to bypass a city or business district, the department shall erect and maintain appropriate directional signs, at the junction of the bypass and the road leading into such city or business district, and at a reasonable distance in advance of such junction, for the guidance of traffic desiring to enter the city or business district. Upon relinquishment of the bypassed highway to the county or city concerned, the signs, other than those designating the state or federal route number of such highway, previously erected on such highway shall be left in place by the department and thereafter shall be maintained by such county or city. When relinquishing any such bypassed highway, the department shall direct the attention of the county or city concerned to the provisions of this section regarding continued maintenance of such signs by the county or city.

(Amended by Stats. 1965, Ch. 551.)



101

(a) The department shall keep in repair all objects or markers adjacent to a state highway which have been erected to mark registered historical places and shall keep such markers free from vegetation which may obscure them from view.

(b) When the Legislature, by concurrent resolution, has designated names for certain districts and state highway bridges, and requested the placing of name plaques at the boundaries of the districts or on the bridges, the department is authorized to expend reasonable sums for such plaques.

(c) Any major bridge not previously named by the Legislature may be named by the Legislature, by concurrent resolution, for a serviceman killed in action who was a resident of the county in which the bridge is located. The name shall be selected from names submitted to the department by veterans associations as defined by Section 1260 of the Military and Veterans Code.

(Amended by Stats. 1970, Ch. 1346.)



101.1

(a) The department may place the state s 9-1-1 emergency telephone number on road signs on all state highways at state entry points and county, city, and town limit entry points. The department shall place and maintain, or cause to be placed and maintained, on all state highways at the city limit of each incorporated city and at the limits of each unincorporated town, as determined by the department, a uniform road sign which sets forth the name of the city or town, its population, and its altitude, as determined by the department. Where the limits of a county, city, or town intersect a state highway at more than two points, the department, in its discretion, need erect the signs only at each of the two outermost points on the state highway where the intersection occurs.

(b) The department shall adopt specifications to provide for uniform signs of permanent character setting forth the information required in subdivision (a). The emergency telephone numbers shall be added to the road signs in subdivision (a) only when the signs are changed for other purposes.

(Amended by Stats. 1985, Ch. 683, Sec. 2.)



101.2

The department may, when it deems it necessary, replace or cause to be replaced any city limit road sign.

(Added by Stats. 1947, Ch. 1273.)



101.3

The department shall submit all plans and specifications for any bridge or other structure across any river or other drainage channel or basin subject to the jurisdiction of the Reclamation Board for approval in accordance with the provisions of the Reclamation Board Act, and shall not construct any such bridge or structure without the approval of the said board. Whenever a bridge or other structure has been constructed according to plans and specifications which have been approved by the Reclamation Board, no change in or replacement or relocation of such bridge or structure shall be required by said board from funds appropriated for highway purposes without the consent of the department.

(Added by Stats. 1939, Ch. 315.)



101.4

The department shall replace or cause to be replaced any city limit road sign if all the following conditions exist:

(a) If the legislative body of a city requests the replacement.

(b) If the request is based upon a substantial change of population evidenced by a special or general federal census.

(c) If no previous request has been made by the city within a period of five years.

(Added by renumbering Section 101.3 by Stats. 1961, Ch. 57.)



101.5

The department may file for record with the State Lands Commission such maps as are necessary to furnish an accurate description of any ungranted swamp, overflow, tide, or submerged lands, the bed of any navigable channel, stream, river, creek, lake, bay, or inlet, or other sovereign lands of the State of California which, in the opinion of the department, are needed as a right-of-way for, and for the protection of, any state highway or as a source of materials for the construction, maintenance, or improvement of any state highway. Upon the approval of such map by the State Lands Commission, the lands described therein shall be reserved for such use by the department and the department is thereupon authorized to enter upon, occupy, and use such lands for such purpose or purposes. Any subsequent grant or permission to use such lands shall be subordinate to such reservation. Any such reservation may be released by the written certificate of the director filed with the State Lands Commission. This section shall not apply to state school lands.

The department shall determine the reasonable value of such right-of-way or materials and shall deposit such amount in the State Parks and Recreation Fund. The amount so deposited shall be considered as part of the cost of construction of the state highways.

(Amended by Stats. 1980, Ch. 777, Sec. 15.)



101.6

The department shall design, place and maintain or cause to be placed and maintained at appropriate places along state highways signs which indicate the maximum penalty which may be prescribed for throwing or discharging any litter or any flammable or glowing substance from any vehicle outside of a business or residence district. County road commissioners shall place such signs along roads for which they are responsible.

(Added by Stats. 1963, Ch. 2038.)



101.7

(a) The department shall adopt rules and regulations that allow the placement, near exits on freeways located in rural areas, of information signs identifying specific roadside businesses offering fuel, food, lodging, camping services, approved 24-hour pharmacy services, or approved attractions, and that prescribe the standards for those signs.

(b) The department shall provide equal access to all business applicants.

(c) (1) (A) Except as provided in paragraph (2), the department shall not approve the placement of a sign within an urban area designated by the United States Bureau of the Census as having a population of 5,000 or more.

(B) The department may not remove an information sign that was placed before January 1, 2003, due solely to population growth in an urban area that results in a population of 5,000 or more but less than 10,000.

(2) (A) Notwithstanding paragraph (1), the department, until January 1, 2021, shall allow the placement of information signs along State Highway Route 65 within, or at exits leading to, the City of Lincoln.

(B) On or before January 1, 2020, the department shall report to the transportation committees of the Senate and Assembly on the implementation of this paragraph. The report shall describe the implementation and any benefits of, or concerns regarding, that implementation, and shall include recommendations as to whether or not the period of this program should be extended and whether or not the authorization for information signs under this section should be expanded to urban areas having a population of 5,000 or more.

(d) The information signs authorized in this section may be placed near the freeway exits in addition to, or in lieu of, other highway signs of the department, but not in lieu of on-premises or off-premises highway oriented business signs and directional signs.

(e) The department shall establish and charge a fee to place and maintain information signs in an amount not less than 25 percent above its estimated cost in placing and maintaining the information signs. The department shall annually review the amount of that fee and revise it as necessary. Funds derived from the imposition of the fee, after deduction of the cost to the department for the placement and maintenance of the information signs, shall be available, upon appropriation by the Legislature, for safety roadside rest purposes.

(f) The department shall incorporate the use of an RV-friendly symbol on an information sign placed pursuant to this section for a specific roadside business that meets criteria of the department regarding sufficiency for recreational vehicles with respect to the parking spaces and surfaces, vertical clearance, turning radius, and entrances and exits of the facility. A specific roadside business otherwise qualified for a sign pursuant to this section may qualify for and request an RV-friendly symbol for that sign. The department shall adopt rules and regulations for an RV-friendly symbol consistent with this section as well as the Federal Highway Administration s Interim Approval for Addition of RV-friendly Symbol to Specific Service Signs. The rules and regulations adopted by the department shall include a provision for the roadside business to acknowledge that overnight occupancy is not permitted unless the roadside business is licensed as a special occupancy park as defined in Section 18862.43 of the Health and Safety Code. The department shall establish and charge an additional fee pursuant to subdivision (e) to place and maintain the symbol.

(g) The department shall develop rules and regulations governing signs for approved attractions, which shall include amusement parks, botanical and zoological facilities, business districts and main street communities, education centers, golf courses, historical sites, museums, religious sites, resorts, ski areas, marinas, u-pick farms and orchards, farmers markets, and wineries, viticulture areas, and vineyards.

(Amended by Stats. 2013, Ch. 131, Sec. 1. Effective January 1, 2014.)



101.8

(a) The department may design, place, and maintain, or cause to be designed, placed, and maintained, along state highways, signs to inform motorists of rail transportation services which receive public funding, in whole or in part, unless the sign would result in incurring the penalty specified in subsection (b) of Section 131 of Title 23 of the United States Code.

(b) These signs may only be placed within the right-of-way of state highways that are parallel or adjacent to publicly funded passenger rail routes.

(c) The signs are information structures or information signs as those terms are used in Sections 5203 and 5221 of the Business and Professions Code.

(Amended by Stats. 1993, Ch. 272, Sec. 9. Effective August 2, 1993.)



101.9

(a) The department shall adopt rules and regulations to allow, in rural areas, the placement, on interstate and primary highways near public exits, of guide signs indicating the existence, within one-half mile of that exit, of a fire station which is open 24 hours each day of the year.

(b) Upon the request of the Department of Forestry and Fire Protection or a city or county, the department may place and maintain the signs in accordance with the adopted rules and regulations. The department shall bear the costs of placing and maintaining the signs.

(Added by Stats. 1988, Ch. 151, Sec. 1. Effective June 10, 1988.)



101.10

(a) (1) The department shall design, construct, place, and maintain, or cause to be designed, constructed, placed, and maintained, along state highways, signs that read as follows: Please Don t Drink and Drive, followed by: In Memory of (victim s name). These signs shall be placed upon the state highways in accordance with this section, placement guidelines adopted by the department, and any applicable federal limitations or conditions on highway signage, including location and spacing. Signs may memorialize more than one victim. Victim for purposes of this section means a person who was killed in a vehicular accident, but does not include a party described in paragraph (2) of subdivision (c).

(2) The department shall adopt program guidelines for the application for and placement of signs authorized by this section, including, but not limited to, the sign application and qualification process, the procedure for the dedication of signs, and procedures for the replacement or restoration of any signs that are damaged or stolen.

(b) If the placement at the location of a vehicular accident is safe and practical and the conditions of subdivisions (c) and (d) are met, the department shall place a sign described in subdivision (a) in close proximity to the location where the vehicular accident occurred.

(c) (1) A party to that accident was convicted of any of the following:

(A) Murder of the second degree under Section 187, and the violation was a direct result of driving a vehicle while in violation of Section 23152 or 23153 of the Vehicle Code.

(B) Gross vehicular manslaughter while intoxicated under subdivision (a) of Section 191.5 of the Penal Code.

(C) Vehicular manslaughter under subdivision (b) of Section 191.5 of the Penal Code.

(2) A party to that accident operated a vehicle involved in the vehicular accident in violation of Section 23152 or 23153 of the Vehicle Code, but died in the accident or was not prosecuted because he or she is found mentally incompetent pursuant to Section 1367 of the Penal Code.

(d) (1) Upon the request of an immediate family member of the deceased victim involved in an accident occurring on and after January 1, 1991, and described in subdivision (b), the department shall place a sign in accordance with this section. A person who is not a member of the immediate family may also submit a request to have a sign placed under this section if that person also submits the written consent of an immediate family member. The department shall charge the requesting party a fee to cover the department s cost in designing, constructing, placing, and maintaining that sign, and the department s costs in administering this section. The sign shall be posted for seven years from the date of initial placement, or until the date the department determines that the condition of the sign has deteriorated to the point that it is no longer serviceable, whichever date is first.

(2) Immediate family means spouse, child, stepchild, brother, stepbrother, sister, stepsister, mother, stepmother, father, or stepfather.

(3) If there is any opposition to the placement of the memorial sign by a member of the immediate family, no sign shall be placed pursuant to this section.

(Amended by Stats. 2007, Ch. 747, Sec. 11. Effective January 1, 2008.)



101.11

(a) The Department of Transportation shall, through the erection of highway signs and appropriate markers, provide recognition of the historical importance of the Byzantine-Latino Quarter in the City of Los Angeles. In order to implement this subdivision, the department shall determine the cost of signs and other appropriate markers, consistent with the signing requirements for the state highway system, showing this special designation, and, upon receiving donations from nonstate sources sufficient to cover the cost, shall erect those signs and other appropriate markers at the appropriate locations on Interstate Highway 10.

(b) Local designation efforts and other similar actions may complement this project.

(Added by Stats. 2002, Ch. 100, Sec. 2. Effective July 1, 2002.)



101.12

The department may place and maintain, or cause to be placed and maintained, signs on state highways directing motorists to communities within the geographical boundaries of a city, county, or city and county if all of the following conditions are satisfied:

(a) The name of the community is culturally unique and historically significant.

(b) The name of the community has resulted from the influence of a culture over a significant period of time.

(c) The general public and media commonly recognize the name of the community.

(d) The community is located within a city, county, or city and county.

(e) Signs are consistent with the signing requirements for the state highway system.

(f) The geographical boundary of the community is within three miles of the state highway exit.

(g) Trailblazing signs are installed on the appropriate streets or roads prior to installation of signs on the state highway.

(h) The city, county, or city and county provides funds from nonstate sources that cover all costs for the Department of Transportation to place and maintain, or cause to be placed and maintained, appropriate signs on state highways.

(i) The governing body of the city, county, or city and county in which the community is located adopts a resolution that does the following:

(A) Designates the name of the community that is to be used on directional signs.

(B) Defines the geographical boundaries of the community.

(C) Requests the department to post signs on state highways.

(Added by Stats. 2004, Ch. 238, Sec. 1. Effective January 1, 2005.)



102

(a) In the name of the people of the State of California, the department may acquire by eminent domain any property necessary for state highway purposes.

(b) For any property that the department is acquiring by, or under threat of, eminent domain, the department shall, in a timely manner, provide a copy of all appraisals it performed or obtained for the property to the property owner. If any appraisals that are performed or paid for by the department are first provided to the property owner, the appraiser shall provide a copy of those appraisals to the department.

(Amended by Stats. 2007, Ch. 411, Sec. 1. Effective January 1, 2008.)



103

(a) As used in this section, the following terms have the following meanings:

(1) Multimodal means transportation options within a transportation corridor, including, but not limited to, highways, rail lines, pedestrian walkways and bike lanes, and commuter transit services.

(2) North coast corridor project means a 27-mile long series of projects within the coastal zone that includes improvements to a segment of State Highway Route 5 and the portion of the Los Angeles-San Diego-San Luis Obispo rail corridor between the City of Oceanside and the City of San Diego in San Diego County.

(3) 8+4 Buffer Alternative means the addition of a multimodal managed lane facility consisting of two lanes on either side of State Highway Route 5 within the north coast corridor, separated from general purpose lanes by striping or other approved traffic control devices, and which, to the maximum extent feasible, is built within existing rights-of-way owned by the department. The managed lanes would give priority to high-occupancy vehicles, vanpools, and one or more bus rapid transit routes. Value pricing techniques would allow single-occupant vehicles to use the facility by paying a toll, as long as single-occupant vehicle use does not negatively impact the transit uses of the managed lanes.

(4) Public works plan means a plan as described in Section 30605 of the Public Resources Code. A public works plan allows for an integrated regulatory review by the California Coastal Commission rather than a project-by-project approval approach, but does not change or abridge any of the California Coastal Commission s existing authorities, including, but not limited to, federal consistency review authorities under the federal Coastal Zone Management Act of 1972 (16 U.S.C. Sec. 1451 et seq.). The public works plan allows for an expedited process that describes, evaluates, and provides mitigation measures for coastal access, highway, transit, multimodal and community enhancement, and environmental mitigation projects within the north coast corridor.

(b) A public works plan approved for the north coast corridor project within the coastal zone shall include all of the elements of the north coast corridor project to be carried out by the department or the San Diego Association of Governments (SANDAG), including coastal access, highway, transit, multimodal, community enhancement, and environmental restoration, and mitigation projects. Once the public works plan for the north coast corridor has been approved and certified by the California Coastal Commission, subsequent review by the California Coastal Commission of a notice of intent to develop for a specific project in the public works plan shall be limited to imposing conditions to ensure consistency of the project with the public works plan. The public works plan shall satisfy all of the following:

(1) Identify the California Coastal Commission s area of original jurisdiction and provide a process for obtaining coastal development permits from the California Coastal Commission directly in those areas.

(2) Contain, but not be limited to, the following elements: the type, size, intensity, and location of all development included in the north coast corridor project; the maximum and minimum size of facilities proposed to be constructed; the standards to which the projects should conform; the thresholds for when amendments to the public works plan may be required; and a proposed timetable and phasing program for all projects.

(3) Establish the mitigation measures that the department and SANDAG will be required to undertake prior to construction of each phase. The mitigation measures shall be described with sufficient detail to allow the department and SANDAG to accurately estimate the cost and effort associated with each particular measure and avoid the need for an amendment to the public works plan unless a project is inconsistent with the project description in the approved public works plan.

(4) Establish the process by which project design and mitigation measures included in the public works plan, and the California Coastal Commission s findings regarding those measures, may be applied to subsequent coastal development permit approvals and other approvals or determinations for subsequent phases of the project.

(c) For all elements of the north coast corridor project that are located, entirely or in part, in the coastal zone, as defined by Sections 30103 and 66610 of the Public Resources Code, the department and SANDAG shall comply with all of the following requirements:

(1) Collaborate with all stakeholders, including local agencies through which the proposed project traverses, the California Coastal Commission, and other affected local, state, and federal agencies to ensure that multimodal transportation options are evaluated and included in the public works plan and, where appropriate, in the project design.

(2) SANDAG shall establish a safe routes to transit program that integrates the adopted regional bike plan with transit services.

(3) SANDAG shall recommend that the department select an alternative no larger than the 8+4 Buffer Alternative as the preferred alternative for the State Highway Route 5 north coast corridor after it makes a finding that it is consistent with TransNet as approved by voters in 2004. The determination of the preferred alternative shall be made by the department and the Federal Highway Administration in their environmental impact report or environmental impact statement, and SANDAG shall include the preferred alternative in its next update to the regional transportation plan.

(4) In order to reduce environmental impacts to the coastal lagoons, both rail and highway bridges crossing each lagoon shall be planned and constructed concurrently, unless construction in phases will result in an environmentally superior alternative to concurrent construction. SANDAG and the department shall ensure that bridges are constructed to their ultimate width and length so that construction impacts to each lagoon are minimized.

(5) The public works plan shall evaluate the traffic impacts of the proposed capacity-increasing highway project on city and county streets and roads within the coastal zone, and the department shall consult with the affected local jurisdictions regarding those impacts and include the results of the consultations within the public works plan.

(6) Environmental consequences of the proposed north coast corridor project shall be monitored to ensure that the benefits from mitigation, as described in the permits issued for the individual projects, are being achieved.

(7) Construction of all or a portion of the capacity-increasing project on State Highway Route 5 shall move forward concurrently with multimodal projects and environmental mitigation and enhancement projects within each phase, as specified in the public works plan. The phasing plan shall include criteria specified by the California Coastal Commission within the public works plan that shall be met before the next phase of development can occur, and each phase shall include a balance of transit and highway improvements. Although the department and SANDAG shall endeavor to maintain a balance of transit, rail, highway, and environmental improvements in each phase, nothing in this section is intended to limit the ability of the department or SANDAG to seek a public works plan amendment from the California Coastal Commission in order to accelerate a project from a later phase in the public works plan if additional funding is identified to carry out the project at an earlier stage than originally intended.

(8) Prior to a public works plan being submitted to the California Coastal Commission by the department and SANDAG, the department and SANDAG shall provide at least two public hearings on the public works plan for the north coast corridor project.

(9) SANDAG has agreed that it will be responsible for constructing improvements in the Los Angeles-San Diego-San Luis Obispo rail corridor and funding portions of the improvements to that corridor and State Highway Route 5 within the north coast corridor using funding from a San Diego County voter-approved transaction and use tax ordinance known as TransNet. Pursuant to that agreement, SANDAG shall commit to dedicate a portion of the TransNet Regional Habitat Conservation Fund for regional habitat acquisition, management, and monitoring activities necessary to implement habitat conservation plans based on the estimated economic benefits derived from permitting and approval efficiencies on the north coast corridor project as a result of the procedures of this section, with that funding to be released by SANDAG in phases based upon the proportion of project work that has been issued permits, consistency reviews, or other applicable approvals, and in accordance with any other criteria as deemed appropriate by SANDAG taking into account the purpose and intent of TransNet.

(d) The California Coastal Commission, the department, and SANDAG shall work cooperatively toward completing all design approvals, reviews, determinations, and permitting for the north coast corridor project on an expedited basis. To meet the goals in this section, the following provisions shall apply:

(1) The Legislature finds that it is the California Coastal Commission s role to apply a regional or statewide perspective to land use debates where the use in question is of greater than local significance. To that end, the California Coastal Commission is authorized to utilize Section 30515 of the Public Resources Code for the north coast corridor project and the process referenced in that section may be streamlined pursuant to agreement between the California Coastal Commission and those jurisdictions with an approved local coastal program.

(2) The department and SANDAG shall perform work and complete development consistent with the phasing program adopted in the public works plan pursuant to subdivision (b) unless changes are reviewed and approved by the California Coastal Commission.

(3) A public works plan prepared for the north coast corridor project by the department and SANDAG shall be treated as a long-range development plan to which the provisions in Sections 21080.5 and 21080.9 of the Public Resources Code shall apply.

(4) A permitting agency s decision to review and approve a public works plan, a plan amendment, or related notice of impending development, make a consistency determination, or issue a permit for the north coast corridor project shall be reviewed under the substantial evidence standard.

(5) The Legislature finds that the California Coastal Commission, the department, and SANDAG have agreed that, following approval of the public works plan, the California Coastal Commission shall limit its subsequent regulatory review of the rail aspects of the north coast corridor project to federal consistency.

(e) A notice of determination issued pursuant to Section 21108 or 21152 of the Public Resources Code after January 1, 2011, but prior to January 1, 2012, for a project subject to this section shall be suspended by the department until it is determined that the project s environmental documents are consistent with the provisions of this section.

(f) (1) Nothing in this section shall be construed to supersede, or in any way alter or lessen the effect or application of, the California Coastal Act of 1976 (Division 20 (commencing with Section 30000) of the Public Resources Code).

(2) Nothing in this section shall be construed to narrow the authority of the California Coastal Commission, at any stage of the approval or review process, to resolve policy conflicts pursuant to Section 30200 of the Public Resources Code.

(3) Nothing in this section is intended to apply to any program, project, or other activity that is not related to the north coast corridor project.

(Added by Stats. 2011, Ch. 535, Sec. 2. Effective January 1, 2012.)



103.5

Subject to Sections 1240.670, 1240.680, and 1240.690 of the Code of Civil Procedure, the real property which the department may acquire by eminent domain, or otherwise, includes any property dedicated to park purposes, however it may have been dedicated, when the commission has determined by resolution that such property is necessary for state highway purposes.

(Amended by Stats. 1975, Ch. 1239.)



103.65

(a) It is the intent of the Legislature that the department should have a reasonable opportunity to acquire properties needed for transportation projects.

(b) Whenever the department determines that a specific parcel of private property will or may be required for the right-of-way of a state highway transportation corridor within seven years, or is located within a corridor which is the subject of a special study, the department shall so notify the planning department of the city or county in which the parcel is located. When reviewing proposals for the development of a parcel so identified, the city or county shall review with the department the status of the proposed transportation project involving that parcel.

(c) As used in this section, special study means a highway study approved by the commission or the department on or before July 1, 1989, or a study approved after that date conducted pursuant to Section 14530.5 of the Government Code.

(Added by Stats. 1989, Ch. 744, Sec. 1.)



104

The department may acquire, either in fee or in any lesser estate or interest, any real property which it considers necessary for state highway purposes. Real property for such purposes includes, but is not limited to, real property considered necessary for any of the following purposes:

(a) For rights-of-way, including those necessary for state highways within cities.

(b) For the purposes of exchanging the same for other real property to be used for rights-of-way.

(c) For rock quarries, gravel pits, or sand or earth borrow pits.

(d) For offices, shops, or storage yards.

(e) For parks adjoining or near any state highway.

(f) For the culture and support of trees which benefit any state highway by aiding in the maintenance and preservation of the roadbed, or which aid in the maintenance of the attractiveness of the scenic beauties of such highway.

(g) For drainage in connection with any state highway.

(h) For the maintenance of an unobstructed view of any portion of a state highway so as to promote the safety of the traveling public.

(i) For the construction and maintenance of stock trails.

(j) For the construction and maintenance of nonmotorized transportation facilities, as defined in Section 156.

(Amended by Stats. 1977, Ch. 674.)



104.2

If property is provided through donation or at less than fair market value to the department for state highway purposes, or purchased with funds provided by a local agency, the donor or seller may reserve the right to develop the property, but any development of the property shall be subject to the approval of the department and any reservations, restrictions, or conditions that it determines necessary for highway safety.

(Added by Stats. 1989, Ch. 1081, Sec. 1.)



104.4

Whenever the right of occupancy of any person upon national forest or national park lands is terminated because of the proposed construction of a state highway across such lands, the department shall, in connection with the construction of the highway, acquire, by purchase or condemnation, any buildings or improvements constructed upon such lands by the person.

(Added by Stats. 1961, Ch. 2173.)



104.5

The director may execute all deeds or conveyances necessary to convey any real property or interest therein to be sold or exchanged under the provisions of this code. He may insert in any such deed or conveyance such conditions, covenants, exceptions and reservations as in his opinion are in the public interest or may convey in fee simple absolute. All statutes relating to State lands or to reservations of minerals therein or to reservations of rights to prospect for or mine or remove such minerals are inapplicable to lands heretofore or hereafter acquired by the State or conveyed by the State pursuant to the provisions of this code or pursuant to the provisions of previously existing statutes codified in this code, and no such statute in respect to State lands hereafter enacted shall be applicable thereto unless the Legislature expressly so declares.

It shall be conclusively presumed in favor of any purchaser for value and without notice of any real property or interest therein conveyed pursuant to the provisions of this code that the department acted within its lawful authority in acquiring the property, and that the director acted within his lawful authority in executing any deed or conveyance or lease authorized by this code.

(Amended by Stats. 1939, Ch. 686.)



104.6

The authority conferred by this code to acquire real property for state highway purposes includes authority to acquire for future needs. Structures maintained or allowed to remain on property which has been acquired, or is acquired in the future, for future highway needs shall be maintained in conformance with standards established in the building and safety ordinances of the city or county having jurisdiction. The standards to which such structure shall be made to conform are those standards, except for such variances as may be applicable to the structure when acquired, of the city or county having jurisdiction which are in effect at the time of acquisition by the department.

The department is authorized to lease any lands which are held for state highway purposes and are not presently needed therefor on such terms and conditions as the director may fix and to maintain and care for such property in order to secure rent therefrom. Except for any rent required under the California Toll Bridge Authority Act (Chapter 1 (commencing with Section 30000) of Division 17), or any bond indenture executed under that act, to be deposited in some other fund, all such rent shall be deposited to the credit of the State Highway Account in the State Transportation Fund. Twenty-four percent of such rent in the State Highway Account shall be allocated pursuant to Section 104.10.

Whenever it is determined by the department that any rental revenue collected under this section represents overpayment or payment in duplicate, the department may make refund of such overpayment or payment in duplicate from the State Highway Account.

Any reference in any law or regulation to the Highway Properties Rental Fund or to the Highway Properties Rental Account in the Transportation Tax Fund shall be deemed to refer to the State Highway Account.

(Amended by Stats. 1978, Ch. 389.)



104.7

(a) Unless otherwise provided by statute, when requested by a city, county, or special district, the department shall provide information regarding, and shall lease, unoccupied, unimproved property that is held for future highway purposes to the city, county, or special district within which the property is located. The city, county, or special district may use the leased property first for agricultural and community garden purposes, and second for recreational purposes, on terms and conditions not unreasonably inhibiting the use of the property, including, but not limited to, assumption of liability and installation and removal of improvements. The lease shall be for one dollar ($1) per year for not less than one year and shall be renewable.

The city, county, or special district may sublease the property for agricultural or recreational purposes upon prior written notification to the department, and may proceed with the sublease unless disapproved by the department within 10 working days after the notice is sent to the department. The first priority for a sublease shall be given to the owner of property contiguous to the leased land.

In a sublease of the property, the city, county, or special district may charge rental fees at least sufficient to pay its administrative costs. All money received by the city, county, or special district under a sublease, less administrative costs, shall be transmitted to the department for deposit in the State Highway Account.

(b) Unoccupied, unimproved property that has commercial, industrial, or residential use as its most feasible or best use, as determined by the department, is not subject to this section.

(c) The Legislature finds and declares that the lease of unoccupied, unimproved property pursuant to this section serves a public purpose.

(Amended by Stats. 2004, Ch. 183, Sec. 336. Effective January 1, 2005.)



104.8

The department may retain in its records all deeds, conveyances, and other evidences of title to or interests in real property acquired by the department under the provisions of this code. The Secretary of State and any other State officer or department having custody of any such documents is authorized and directed to deliver custody of such instruments to the department. The department may furnish on demand to any person paying the cost of preparing the same a certified copy of any such document.

(Added by Stats. 1941, Ch. 199.)



104.9

None of the deeds, conveyances or other evidences of title to or interests in real property acquired by the department under the provisions of this code for highway purposes, need be recorded by the Secretary of State.

(Added by Stats. 1941, Ch. 804.)



104.10

The Department of Transportation shall, not later than the first day of November following the close of any fiscal year, pay the rents computed pursuant to Section 104.6 to the county in which such real property is situated. The Department of Transportation shall certify to the Department of Finance the amount of such rentals attributable to each county and shall notify each county of the rental and location of each piece of rental property for which rents are deposited in the State Highway Account in the State Transportation Fund.

The county auditor shall distribute any payment received by the county pursuant to this section, to the county, to each revenue district for which the county assesses and collects real property taxes or assessments, and to every other taxing agency within the county in which the property is situated in the amount as determined by the board of supervisors, except that one-half of the allocation for a rental property shall be allocated to the city in which the rental property is located.

As used in this section, the terms taxing agency and revenue district have the same meanings given them in the Revenue and Taxation Code.

The money received by the respective jurisdictions under this section shall be expended only for purposes authorized by Article XIX of the California Constitution.

(Amended by Stats. 1978, Ch. 389.)



104.11

(a) Upon a finding that the action would not adversely affect the activities of the department, the department may lease, in whole or in part, property owned by it in the block bounded by First Street, Main Street, Second Street, and Los Angeles Street in the City of Los Angeles to public agencies or private entities for any term not to exceed 99 years. Each lease shall be subject to reservations, restrictions, and conditions as the department deems appropriate. Prior to entering into a lease, the department shall determine that the proposed lease is not in conflict with local zoning ordinances. The lease may provide for joint use of the property by the department. Each lease shall be subject to prior approval by the commission.

(b) Revenues from leases shall be deposited in the State Highway Account.

(c) The department shall act as agent for the payment of its tenant s possessory interest tax in accordance with the procedures of Section 104.13.

(Added by Stats. 1987, Ch. 1060, Sec. 1.)



104.12

(a) The department may lease to public agencies or private entities for any term not to exceed 99 years the use of areas above or below state highways, subject to any reservations, restrictions, and conditions that it deems necessary to ensure adequate protection to the safety and the adequacy of highway facilities and to abutting or adjacent land uses. Authorized emergency vehicles, as defined in Section 165 of the Vehicle Code, which are on active duty and are not merely being stored, shall be given preference in the use of these areas, and no payment of consideration shall be required for this use of the areas by these vehicles. Prior to entering into any lease, the department shall determine that the proposed use is not in conflict with the zoning regulations of the local government concerned. The leases shall be made in accordance with procedures to be prescribed by the commission, except that, in the case of leases with private entities, the leases shall only be made after competitive bidding unless the commission finds, by unanimous vote, that in certain cases competitive bidding would not be in the best interests of the state. The possibilities of entering into the leases, and the consequent benefits to be derived therefrom, may be considered by the department in designing and constructing the highways.

Revenues from the leases shall be deposited in the State Highway Account. If leased property was provided to the department for state highway purposes through donation or at less than fair market value, the lease revenues shall be shared with the donor or seller if so provided by contract when the property was acquired. If the donor or seller was a local agency which no longer exists at the time the department enters into the lease, the local agency s share of lease revenues shall be paid to the county or counties within which the local agency was situated.

(b) Notwithstanding subdivision (a), in any case where sufficient land or airspace exists within the right-of-way of any highway, constructed in whole or in part with federal-aid highway funds, to accommodate needed passenger, commuter, or high-speed rail, magnetic levitation systems, and highway and nonhighway public mass transit facilities, the department may make the land or airspace available, with or without charge, to a public entity for those purposes, subject to any reservations, restrictions, or conditions that it determines necessary to ensure adequate protection to the safety and adequacy of highway facilities and to abutting or adjacent land uses.

(c) The department shall consider future lease potential of areas above or below state highway projects when planning new state highway projects. This consideration shall be accomplished by intradepartment consultation between offices concerned with project development and airspace lease development.

(Amended by Stats. 2000, Ch. 860, Sec. 6. Effective January 1, 2001.)



104.13

(a) The department shall act as agent for the payment of possessory interest taxes due from persons to whom the department leases property of a type described in subdivision (e).

(b) The department shall annually provide a current list of all such property located in each county to the assessor of the county. Notwithstanding any other provision of law, the assessor shall submit the possessory interest tax bill for each property directly to the department, and the department shall be responsible for the payment of the tax in the manner described in subdivision (c).

(c) All funds distributed to a county pursuant to Section 104.10 shall be deemed to be in full or partial payment on the total possessory interest taxes due on the property described in subdivision (e) located in the county. If the amount transferred to a county pursuant to Section 104.10 in any year is less than the total possessory interest tax due on all the property located in the county, the department shall promptly forward to the county the amount of the balance due.

(d) In lieu of the information required by Section 107.6 of the Revenue and Taxation Code, all leases of property of a type described in subdivision (e) shall contain a statement that the department will pay all possessory interest taxes arising from the lease and that the amount of rent charged reflects the cost of this added responsibility of the department.

(e) This section shall apply only to real property held for future state highway needs and to real property originally held for that purpose, which the department has determined is no longer needed for that purpose, prior to its sale or exchange by the department.

(Repealed and added by Stats. 1983, Ch. 213, Sec. 2.)



104.15

Whenever land has been acquired pursuant to former Section 104.1 or pursuant to Article 5 (commencing with Section 1240.410) of Chapter 3 of Title 7 of Part 3 of the Code of Civil Procedure, the department may, in its discretion, lease to a local agency for park purposes all or any portion of the remainder outside the boundary of the state highway or public work or improvement, but not beyond the next adjacent dedicated street, when such use will protect such highway, public work, or improvement and its environs, and will preserve its view, appearance, light, air, and usefulness. Such lease shall be made in accordance with procedures, terms, and conditions to be prescribed by the commission. Such terms and conditions shall include all of the following:

(a) Provisions requiring the local agency to develop and maintain such portion of the remainder as a park.

(b) Provisions that whenever such portion of the remainder is needed for state highway purposes, the lease shall terminate.

(c) Provisions that whenever such portion of the remainder ceases to be used for park purposes, the lease shall terminate.

(Amended by Stats. 1975, Ch. 1239.)



104.16

(a) Any airspace under a freeway, or real property acquired for highway purposes, in the City and County of San Francisco, which is not excess property, may be leased by the department to the city and county or another political subdivision or a state agency for purposes of an emergency shelter or feeding program.

(b) The lease shall be for one dollar ($1) per month. The lease amount may be paid in advance of the term covered in order to reduce the administrative costs associated with the payment of the monthly rental fee. The lease shall require the payment of an administrative fee not to exceed five hundred dollars ($500) per year, unless the department determines that a higher administrative fee is necessary, for the department s cost of administering the lease.

(c) The Legislature finds and declares that the lease of real property pursuant to this section serves a public purpose.

(Added by Stats. 1993, Ch. 750, Sec. 1. Effective October 4, 1993.)



104.17

(a) The department may provide information regarding, and may lease, airspace under the interchange of Route 4 and Route 5 in San Joaquin County and on the northeast corner of Route 101 and De La Vina Street in the County of Santa Barbara, to a city, county, or other political subdivision or another state agency for emergency shelter or feeding program purposes. Property may be leased pursuant to this section only if there is no buyer. The lease shall be for one dollar ($1) per month. The lease amount may be paid in advance of the term covered in order to reduce the administrative costs associated with the payment of the monthly rental fee.

Any lease executed pursuant to this section shall also provide for the cost of administering the lease.

The administrative fee shall not exceed five hundred dollars ($500) per year unless the department determines that a higher administrative fee is necessary.

(b) The Legislature finds and declares that the lease of real property pursuant to this section serves a public purpose.

(c) Any lease executed pursuant to subdivision (a) for airspace under the interchange of Route 4 and Route 5 in San Joaquin County shall provide for the rescission of existing leases of this airspace between the department and the City of Stockton and for the refunding of any rent paid pursuant to those leases for periods commencing on or after January 1, 1988. Upon the request of the City of Stockton, the department may renew the lease executed pursuant to subdivision (a) for the airspace described in this subdivision for the period requested by the city, but not to exceed 10 years, and may, subsequent to that renewal, agree to not more than two additional renewals of not more than 10 years each.

(Amended by Stats. 1992, Ch. 143, Sec. 1. Effective January 1, 1993.)



104.18

(a) Real property in the City of San Diego between 17th Street and the west side of Route 5 between the southbound onramp and the offramp near J Street, which was acquired for highway purposes and which is not excess property, may be leased by the department to a city, county, or other political subdivision or another state agency for emergency shelter, feeding program purposes, or for the establishment of a day care center for children.

(b) The lease shall be for one dollar ($1) per month. The lease amount may be paid in advance of the term covered in order to reduce the administrative costs associated with the payment of the monthly rental fee. The lease shall require the payment of an administrative fee not to exceed five hundred dollars ($500) per year, unless the department determines that a higher administrative fee is necessary, for the department s cost of administering the lease.

(c) The Legislature finds and declares that the lease of real property pursuant to this section serves a public purpose.

(Amended by Stats. 1999, Ch. 724, Sec. 15.5. Effective January 1, 2000.)



104.19

(a) The excess property owned by the department described in subdivision (b) that is leased until June 30, 2005, to the Century Housing Corporation, a nonprofit corporation, and used for job training and placement purposes, shall continue to be leased to that party until June 30, 2028, at the existing rent.

(b) The excess property consists of approximately 1.3 acres, is referred to as excess parcels 6160, 6166, 6167, and 6168, and is located adjacent to Lennox Boulevard and State Highway (Interstate) Route 405 in an unincorporated area of Los Angeles County.

(Added by Stats. 2003, Ch. 228, Sec. 51. Effective August 11, 2003.)



104.21

(a) (1) The department may lease airspace under the interchange of Route 4 and Sutter Street in San Joaquin County to any city, county, or other political subdivision, or any state agency, for feeding program purposes. The department may provide information to those entities regarding the lease of that airspace for that use. Property may be leased under this section only if there is no buyer for the property. The lease shall be for one dollar ($1) per month. The lease amount may be paid in advance of the term covered in order to reduce the administrative costs associated with the payment of the monthly rental fee.

(2) Any lease executed under this section shall also provide for the cost of administering the lease. The administrative fee shall not exceed five hundred dollars ($500) per year unless the department determines that a higher administrative fee is necessary.

(b) The Legislature finds and declares that the lease of real property under this section serves a public purpose.

(c) Upon the request of the City of Stockton, the department may renew the lease for the period requested by the city, but not to exceed 10 years, and may, subsequent to that renewal, agree to not more than two additional renewals of not more than 10 years each.

(d) This section shall become operative on July 1, 1999.

(Added by Stats. 1998, Ch. 958, Sec. 1. Effective January 1, 1999. Section operative July 1, 1999, by its own provisions.)



104.22

(a) Notwithstanding any other law, the Department of Transportation shall, consistent with Article XIX of the California Constitution, transfer to the Department of Parks and Recreation the real property in the City of San Diego between Taylor Street and Wallace Street and between Juan Street and Calhoun Street, which was acquired for highway purposes and which was previously used by the department as its District 11 administrative headquarters, and which is commonly known as 2829 Juan Street, San Diego.

(b) The real property transferred pursuant to subdivision (a) shall be incorporated into the state park system upon its transfer to the Department of Parks and Recreation.

(c) On and after the date of transfer, the Department of Transportation shall have no continuing obligation relating to the ownership, maintenance, or control of the transferred real property, and all obligations of ownership, maintenance, and control shall thereafter be borne by the Department of Parks and Recreation.

(d) The transfer of the real property required by this section shall be completed within 90 days of the effective date of the act enacting this section in the 2013 14 Regular Session of the Legislature.

(e) The transfer of the real property required by this section serves a public purpose.

(Added by Stats. 2013, Ch. 356, Sec. 51. Effective September 26, 2013.)



105

The department may construct and maintain stock trails approximately paralleling any State highway and may retain and maintain for stock trails the right of way of any State highway which is superseded by relocation.

The department may likewise designate as a stock trail any highway which the State has relinquished to a county and which approximately parallels any State highway. Where such a highway has been so designated as a stock trail, it thereafter may not be abandoned or vacated without the consent in writing of the department filed with the board of supervisors.

The department shall post notices upon such stock trails, and upon each highway at the entrances of such trails, directing all persons to drive all untethered stock thereon.

Any person who drives any untethered stock upon any State highway between the entrances of such a stock trail is guilty of a misdemeanor, and, in addition, thereto, is liable for all damage thereby done to said highway.

(Amended by Stats. 1939, Ch. 264.)



106

Whenever in its opinion the public convenience and necessity require it for State highway purposes, the department may enter into a cooperative agreement:

(a) To construct a bridge across any river, stream, or inlet of the sea.

(b) To reconstruct or replace an existing, privately owned bridge over any river, stream or inlet of the sea, which bridge is used for highway purposes by the public and the owner.

(c) To acquire an existing bridge, or a right of way over the location of such bridge, whenever the acquisition of such bridge or right of way by the State alone would ordinarily require an excessive expenditure of State highway money.

(Enacted by Stats. 1935, Ch. 29.)



107

Any such agreement may be:

(a) With any person for the construction of a new bridge and the use of any such bridge thereafter jointly by such person and the public.

(b) With the owner of any existing bridge for the reconstruction thereof, or for the replacement thereof by a new bridge, and the use of any such bridge thereafter jointly by such owner and the public.

(Enacted by Stats. 1935, Ch. 29.)



108

Any agreement made under the authority of sections 106 and 107 may provide:

(a) Either for apportionment of the expense of any such construction, reconstruction, replacement, improvement, or maintenance between such owner or person and the State, or for the surrender to the State of the rights and property of the owner and the construction, reconstruction, replacement, improvement, or maintenance of any such bridge partly or wholly at the expense of the State.

(b) For the terms and conditions upon which the owner may use such bridge jointly with the public after the construction, reconstruction, replacement or improvement thereof.

(c) For other pertinent matters to give effect to sections 106 and 107.

(Enacted by Stats. 1935, Ch. 29.)



109

Any such bridge acquired, constructed, reconstructed, replaced or improved in the manner provided in sections 106, 107 and 108 is a part of the State highway system and title thereto shall vest in the State. Any funds which, without such cooperative agreement, would be available for the construction, reconstruction, replacement, improvement or maintenance of a bridge at such location on the State highway system, shall be available for a similar use under such cooperative agreement.

(Enacted by Stats. 1935, Ch. 29.)



109.5

Whenever the construction of any facility of the United States or any department or agency thereof, or any feature thereof, requires construction or relocation of, or other change in any state highway or bridge, the department may enter into an agreement with the United States, or with the United States and any person, providing therefor, and for the exchange of any property required thereby. The department may enter into like agreements for acquisition of a right-of-way over, or respecting maintenance of, any facility, constructed or owned by the United States or any department or agency thereof, all or any portion of which is to be used for highway purposes.

(Amended by Stats. 1959, Ch. 648.)



110

Nothing in this article shall prohibit any county or city from contributing to the State, in the manner provided by law, funds or real property or interests therein for the acquisition, construction, reconstruction, replacement, improvement or maintenance of any such bridge as is provided for by sections 106, 107 and 108, nor prohibit the relinquishment of any such bridge by the department to any county or city. Upon relinquishment such bridge shall be under the supervision and control of the county or city to which it is relinquished.

(Enacted by Stats. 1935, Ch. 29.)



111

Whenever the natural course of a State highway passes into or through any city and a State highway route through or around such city is not specifically described by law, the commission shall determine the location of the connecting portion necessary to make the State highway continuous. Such location may be either through or around such city, depending upon the commission s determination as to which location will be of the greatest benefit to through traffic upon such State highway.

Any portion of any street or highway, within the limits of such city, may be adopted by the commission as a part of the State highway system without compensation to the city.

(Enacted by Stats. 1935, Ch. 29.)



111.5

Whenever a city street or a county highway and an existing state highway (1) are substantially parallel; (2) each has been or is to be restricted to one-way traffic, proceeding in opposite directions as to each other, by ordinance of such city or county duly enacted and applicable thereto; and (3) the commission determines that the existing state highway is inadequate and that state highway traffic conditions can be improved and state highway traffic more economically served than by confining improvements to the existing state highway, the commission may adopt any portion of the city street or county highway so substantially parallel with an existing state highway, as a part of the State Highway System without compensation to the city or county, and the department may improve the same and make necessary connections to route traffic one way on such city street or county highway and the existing state highway, respectively.

Whenever an ordinance of any city or county designating a particular highway as a one-way highway becomes applicable to a state highway, whether an existing state highway at the time of the enactment of such ordinance or a city street or county highway thereafter adopted as a state highway, such ordinance shall not be thereafter rescinded, repealed, revoked or amended by action of the legislative authority of such city or county without the consent in writing of the department with the approval of the commission first obtained, unless otherwise provided by the terms of any written agreement between the State and any city entered into prior to the effective date of this section. If any city street or county highway which has become a portion of the State Highway System pursuant to this section ceases to be a one-way street because the ordinance declaring such street or highway to be a one-way street or highway is rescinded, repealed, revoked, or amended, with the consent of the department, as hereinabove provided, such city street or county highway, or the portion thereof that is no longer restricted to one-way traffic, shall by operation of law revert to the status of a city street or county highway and cease to be a portion of the State Highway System.

(Amended by Stats. 1953, Ch. 1493.)



112

The department may enter into an agreement with any city relative to proceedings to be taken by the city to fix or change the grade of any State highway, or portion thereof, within the city in order to establish a grade specified in such agreement. The city, in fixing such grade, may follow the procedure specified in any statute or ordinance providing for fixing or changing the grades of city streets with like effect as if such highway were a city street and the grade so established or changed shall be the official grade of such State highway or portion thereof.

The city may contribute any part of the expense of such proceedings, including payment of claims, out of any funds available to it for the acquisition of rights of way for the construction, improvement or maintenance of streets.

This section does not limit the right of the department, on authorization of the commission, to proceed as provided in Article 1 of Chapter 6 of this division.

(Added by Stats. 1937, Ch. 901.)



113

Upon a request from the department the governing body of any city may acquire any real property or interest therein needed for state highway purposes and lying within such city. The title to such real property or interest therein may be taken in the name of the State or of the city.

Any city may aid in the construction, improvement or maintenance of any state highway located in whole or in part within its boundaries by contributing any part of the expense thereof to the department out of any city funds available or to become available for construction, improvement or maintenance of streets within the city.

(Amended by Stats. 1953, Ch. 902.)



113.5

A city or county may enter into a cooperative agreement with the department to fund the construction or improvement of a segment of a state highway located in whole or in part within its jurisdiction when the project is included in the state transportation improvement program pursuant to Section 14529 of the Government Code. The project shall be constructed by the department, and, upon completion of construction, the highway segment shall be in the possession and control of, and operated and maintained by, the department.

(Amended by Stats. 1983, Ch. 106, Sec. 1. Effective June 21, 1983.)



114

(a) When the commission or other public entity has allocated any funds for the construction, improvement, or maintenance of any portion of a state highway within a city or a county, the department may enter into a cooperative agreement with the city or the county or other public entity for the performance of the work by the department or by the city or the county or other public entity, or for the apportionment of the expense of the work between the department and the city or the county or other public entity.

(b) The department shall enter into a cooperative agreement with a city, county, or other public entity to perform professional and technical project development services, if the department determines that the city, county, or other public entity in which the project is located has qualified and available staff to perform the necessary project services.

(Amended by Stats. 1988, Ch. 1218, Sec. 1.)



115

All work performed pursuant to any provisions of sections 111, 113 and 114 shall be performed to the satisfaction of and subject to the approval of the department.

(Enacted by Stats. 1935, Ch. 29.)



116

The department may delegate to any such city or county any part of the powers and jurisdiction vested by law in the department, except the power of approval, with respect to any portion of any such state highway within such city or county, and may withdraw such delegation.

(Amended by Stats. 1977, Ch. 547.)



117

Unless otherwise specifically provided in the instrument conveying title, the acquisition by the department of any right-of-way over any real property for state highway purposes, includes the right of the department to issue, under Chapter 3 (commencing with Section 660), permits for the location in the right-of-way of any structures or fixtures necessary to telegraph, telephone, or electric power lines or of any ditches, pipes, drains, sewers, or underground structures.

(Amended by Stats. 1982, Ch. 681, Sec. 46.)



118

(a) If the department determines that real property or an interest therein, previously or hereafter acquired by the state for highway purposes, is no longer necessary for those purposes, the department may sell, contract to sell, sell by trust deed, or exchange the real property or interest therein in the manner and upon terms, standards, and conditions established by the commission. The payment period in a contract of sale or sale by trust deed shall not extend longer than 10 years from the time the contract of sale or trust deed is executed, and a transaction involving a contract of sale or sale by trust deed to private parties shall require a downpayment of at least 30 percent of the purchase price, except as follows:

(1) For improved and unimproved real property sold or exchanged for the purpose of housing for persons and families of low or moderate income, as defined in Section 50093 of the Health and Safety Code, the payment period shall not exceed 40 years and the downpayment shall be at least 5 percent of the purchase price. All contracts of sale or sales by trust deed, for the purpose of housing for persons and families of low or moderate income shall bear interest. The rate of interest for the contract or sale shall be computed annually, and shall be the same as the average rate returned by the Pooled Money Investment Board for the past five fiscal years immediately preceding the year in which the payment is made. The contract of sale and sales by trust deeds shall not be utilized if the proposed development or sale qualifies for financing from other sources and if the financing makes feasible the provision of low- and moderate-income housing.

(2) Improved residential property sold to a local public agency pursuant to paragraph (1), if subsequently sold or transferred to a nonprofit housing organization, shall have the endorsement of the city in which the parcels are located, or the county if the parcels are located in an unincorporated area, that the housing shall remain at affordable housing costs to persons and families of low or moderate income and very low income households for the longest feasible time, but for not less than 15 years, as determined by the city or county, as applicable. By endorsing the sale, the city or county accepts the responsibility of ensuring the housing remains affordable. The local public agency shall record in the office of the county recorder covenants or restrictions implementing this subdivision. Notwithstanding any other provision of law, the covenants or restrictions shall run with the land and shall be enforceable against the original purchaser from the department and successors in interest.

(b) A conveyance under this section shall be approved by the commission and shall be executed on behalf of the state by the director and the purchase price shall be paid into the State Treasury to the credit of any fund, available to the department for highway purposes, which the commission designates.

(c) Any such real property or interest therein may in like manner be exchanged, either as whole or part consideration, for any other real property or interest therein needed for state highway purposes.

(Amended by Stats. 2008, Ch. 179, Sec. 208. Effective January 1, 2009.)



118.1

Except as provided in Article 8 (commencing with Section 54220) of Chapter 5 of Part 1 of Division 2 of Title 5 of the Government Code and Section 118. 6 of this code, with respect to commercial real property acquired for the construction of a state highway, but no longer required for that purpose because the construction will not be undertaken, the department shall first offer the real property for sale at its current fair market value to the occupant thereof if the occupant is renting or leasing the real property from the department, has used and occupied the real property, and has made improvements of a value in excess of five thousand dollars ($5,000) on the real property during that time at his or her own expense consistent with the terms of the rental or lease agreement with the department. For the purpose of establishing fair market value, the department shall obtain at least two independent appraisals from qualified appraisers.

The failure of the department to first offer excess real property as required by this section shall not affect the validity of any conveyance of this excess real property to any person or entity unaware of the failure of the department to do so. However, this shall in no way be construed as releasing the department from its responsibility in offering that property to the occupants thereof first.

(Added by Stats. 1981, Ch. 851, Sec. 1.)



118.5

No parcel of property acquired by eminent domain for the purposes specified in Section 104 which, in its entirety, is found to be no longer necessary for such purposes shall be subject to public sale, unless an amount equal to the taxes which would have been paid by the owner had the property not been acquired by the state is transmitted by the department to the county auditor of the county in which the property is located. The amount of any payments made pursuant to Section 104.10 with respect to the property shall be deducted from the amount required to be transmitted pursuant to this section.

The money received by the county under this section shall be expended only for the purposes authorized by Article XIX of the California Constitution.

(Amended by Stats. 1979, Ch. 1060.)



118.6

The department shall, to the greatest extent possible, offer to sell or exchange excess real property within one year from the date that it is determined by the department to be excess.

Excess real property, for the purposes of this section, means all land and improvements situated outside of calculated highway right-of-way lines not needed or used for highway or other public purposes, including, but not limited to, those leased to public agencies pursuant to Section 104.15, and available for sale or exchange.

The department shall adopt rules and regulations to determine which real property outside of calculated right-of-way lines is no longer needed or used for highway or other public purposes, and which is available for sale or exchange. The department is authorized to lease all real property not presently needed or used for highway purposes pending the sale or exchange of such property.

Excess real property which consists of lands of notable environmental value, such as, but not limited to, lands of extraordinary scenic beauty, lands fronting on waterway, lakes, and marshes, lands within the boundaries of parks, recreational areas, wildlife preserves or refuges, and lands providing wildlife habitat shall first be offered for sale or exchange to public agencies operating parks and recreational areas as follows:

(a) To any park or recreation department of any city within which the land may be situated.

(b) To any park or recreation department of the county within which the land is situated.

(c) To any regional park authority having jurisdiction within the area in which the land is situated.

(d) To the State Resources Agency or any agency which may succeed to its powers.

The public agency desiring to purchase such land for park or recreation use shall notify the department within 60 days of its intent to purchase the land after receipt of the department s notification of intent to sell the land. If the public agency desiring to purchase the land and the department are unable to arrive at a mutually satisfactory sales price for the land during the 60-day period, the land may be disposed of in the normal manner.

The failure of the department to first offer excess real property which consists of lands of notable environmental value to public agencies operating parks and recreational areas shall not affect the validity of any conveyance of such excess real property to any person or entity unaware of the failure of the department to do so; however, this shall in no way be construed as releasing the department from its responsibility in offering such property to such public agencies first.

(Amended by Stats. 1982, Ch. 681, Sec. 46.5.)



118.7

(a) The department may, upon terms, standards, and conditions approved by the commission and the California Coastal Commission, transfer environmental mitigation property located within the city limits of Huntington Beach to a public agency or to a nonprofit corporation that is qualified pursuant to Section 501(c)(3) of the Internal Revenue Code and is organized for, among other things, open-space or land conservation purposes.

(b) For the purposes of this section, environmental mitigation property, means property owned by the department that is required by state or federal law, or by permit conditions imposed by a state or federal agency, to be preserved or restored as natural habitat to offset the environmental impacts caused by the construction and operation of a state highway improvement project. However, environmental mitigation property does not include property that is part of highway operating right of way. Environmental mitigation property shall be maintained as natural habitat in accordance with the permit conditions. Environmental mitigation property means property situated immediately east and adjacent to State Highway Route 1 located between Brookhurst Street and Newland Street with an approximate size of 7.1 acres.

(c) As a condition to the transfer of environmental mitigation property pursuant to subdivision (a), the department may enter into a cooperative agreement with the transferee to provide funding for the future maintenance of the property consistent with any permit conditions and mitigation requirements imposed by state or federal law or conditions imposed by a state or federal agency. In determining the amount of the funding provided, the department shall consider the costs of maintaining the property and shall offset from the amount of those costs any benefit or value received by the transferee as a result of the transfer.

The department shall provide the fiscal and transportation policy committees of the Legislature with at least 30 days prior written notice of the transfer and cooperative agreement, and the amount of any funding in accordance with the transfer and cooperative agreement, to facilitate the Legislature s review of the transfer.

Funding provided as part of a transfer agreement shall be limited to a single occurrence.

(d) (1) The public agency or nonprofit corporation to which the department transfers the environmental mitigation property shall assume the long-term responsibility for the future maintenance of the property.

(2) (A) If the public agency or nonprofit corporation fails to maintain the property in the manner required by law and in the manner described in subdivision (b), or if the nonprofit corporation ceases to exist, the property shall automatically revert to the department.

(B) If the property reverts back to the department pursuant to this paragraph, any remaining funds from the original transfer pursuant to subdivision (a) shall revert back to the department.

(C) Any costs, including legal costs, associated with reversion pursuant to this paragraph shall not accrue to the department.

(e) (1) All deeds conveying property in accordance with this section shall include a restriction limiting the use of the property solely for environmental mitigation purposes in accordance with the permit conditions specified in subdivision (b).

(2) All deeds conveying property in accordance with this section and deeds related to a transfer or assignment of property under this section shall be filed with the county recorder s office in the county where the property is located.

(f) The public agency or nonprofit corporation to which the department transfers environmental mitigation property shall not do any of the following:

(1) Transfer or assign the property to another entity without approval from the department and compliance with this section.

(2) Transfer or use the property for any other purpose than required by permit conditions and mitigation requirements.

(3) Subdivide the property.

(4) Allow the property to be used to obtain development approval for other property or to provide mitigation for the development of other property.

(Added by Stats. 2003, Ch. 503, Sec. 1. Effective January 1, 2004.)



119

Any real property or interest therein which has passed to the State and has been accepted on behalf of the State by the department for highway purposes, inadvertently or by mistake, may be reconveyed to the persons entitled thereto. The reconveyance of any such real property or interest therein shall be executed by the director on behalf of the State. Such reconveyance shall not be made until the consideration originally received therefor by the grantor is first refunded or reconveyed to the State, or to any other party entitled thereto.

(Enacted by Stats. 1935, Ch. 29.)



120

With the consent and approval of the Public Utilities Commission, the department may abandon that portion of any state highway which crosses the tracks or right of way of any railroad or street railroad, and may close such crossing.

(Amended by Stats. 1953, Ch. 700.)



121

Notwithstanding any other provision of law, a state highway that has been designated by the federal government as an All-American Road on or before April 30, 2002, shall be maintained and operated by the department consistent with the recommendations for context-sensitive design standards relative to aesthetics and safety that are contained in the corridor management plan submitted to the Federal Highway Administration.

(Added by Stats. 2002, Ch. 530, Sec. 1. Effective January 1, 2003.)



122

Whenever jurisdiction over any highway within a State park has been relinquished to the authority charged by law with the management and control of such park, the department may construct, improve or maintain such highway. Any construction, improvement or maintenance of highways, other than State highways, within state parks shall be subject to the approval of the park authority.

(Enacted by Stats. 1935, Ch. 29.)



123

The provisions of section 122 shall neither affect nor limit the department s authority, possession or control of any State highway even though any portion of such State highway is located within a State park.

(Enacted by Stats. 1935, Ch. 29.)



123.5

The department shall erect and maintain signs directing the way to each of the 21 California Missions originally established by the Franciscan Fathers at the state highway intersection (or turn-offs in case of freeways) nearest to each of the missions.

(Added by Stats. 1957, Ch. 999.)



124

The department may restrict the use of, or close, any State highway whenever the department considers such closing or restriction of use necessary:

(a) For the protection of the public.

(b) For the protection of such highway from damage during storms or during construction, improvement or maintenance operations thereon.

(Enacted by Stats. 1935, Ch. 29.)



124.1

(a) Upon completion by the department of a safety study and a determination by the director, with the concurrence of the Commissioner of the California Highway Patrol, that truck traffic attributable to the United States-Mexico border crossing at Tecate in San Diego County constitutes a safety hazard to schoolbus operations, the department shall determine methods of mitigating the safety hazard, including, but not limited to, prohibiting the use of truck tractor-trailer combinations on Route 94 from the communities of Boulevard and Manzanita to the junction of Route 54 (traveling east and west) during the hours of 6 a.m. to 9 a.m. and 2 p.m. to 5 p.m. on those days that public school districts utilize that portion of Route 94 to operate schoolbuses, as defined in Section 545 of the Vehicle Code.

(b) Any person operating a vehicle on Route 94 in violation of this section is guilty of an infraction punishable as provided in Section 42001 of the Vehicle Code.

(Added by Stats. 1997, Ch. 426, Sec. 1. Effective January 1, 1998.)



125

To notify the public that a state highway is closed or its use restricted, the department may:

(a) Erect suitable barriers or obstructions upon such highway.

(b) Post warnings and notices of the condition of any such highway.

(c) Post signs for the direction of traffic upon it, or to or upon any other highway or detour open to public travel.

(d) Place warning devices on such highway.

(e) Assign a flagman to warn, detour or direct traffic on such highway.

(Amended by Stats. 1951, Ch. 837.)



127

The California Highway Patrol shall cooperate with the department in the enforcement of the closing, or restriction of use, of any State highway.

(Enacted by Stats. 1935, Ch. 29.)



128

The department shall maintain, in each district office, a file of its final construction plans and right-of-way record maps for all completed state highway projects located within the district. The department may file, in the office of the recorder of the county in which any state highway is located, such plans, maps, or drawings of each state highway as the department deems necessary in the public interest, which the county recorder shall accept and file without fee. No certificate need be attached thereto other than the usual title of the department showing the approval of such plans, maps, or drawings by the proper officer or engineer of the department.

All maps filed in the office of a county recorder pursuant to this section shall conform to the provisions of this paragraph. The map shall be legibly drawn, printed, or reproduced by a process that provides a permanent record. Each sheet of paper or other material used for such map shall be 22 by 36 inches in size, shall have clearly shown therein the particular number of the sheet, the total number of sheets comprising the map, and its relation to each adjoining sheet, and shall have encompassing its border a line that leaves a blank margin one inch in width, except that the left side margin shall be two inches in width. In any county using a microfilm system, such plans, maps, or drawings may be microfilmed in lieu of filing.

(Amended by Stats. 1980, Ch. 777, Sec. 18.)



129

Each county recorder shall keep all such state highway plans, maps, or drawings filed in separate map books provided by the department for that purpose and each designated State Highway Map Book No. ____, __________ County. Each such plan, map, or drawing shall be numbered in the order of filing and indexed in a separate index showing the number and the date of filing.

(Amended by Stats. 1961, Ch. 420.)



130

The department and any county, city, or joint highway district, or any of them, may enter into a contract in respect to the proportion of the expense of the acquisition, construction, improvement or maintenance of any state highway to be borne by the respective parties to such contract. Any such contract may provide for the advancement of funds, for the acquisition of rights of way and for the doing of the work, or any portion thereof, by any party to the contract, pursuant to the laws governing such party with reference to such type of acquisition or such character of work.

Any money appropriated for the acquisition of rights of way for the construction, improvement or maintenance of county highways, city streets, or joint highway district roads may be expended in such acquisition, construction, improvement or maintenance of any state highway located in whole or in part within the limits of such city, county, or joint highway district, pursuant to such contract, and shall be made available therefor by resolution of the governing body of the city, county, or joint highway district, as the case may be.

(Amended by Stats. 1957, Ch. 106.)



130.1

Upon the completion of the improvement of any portion of any state highway constructed pursuant to Section 130 by the party designated in the contract, the governing body of such party may, and upon the completion of the whole of any such highway the governing body shall, adopt a resolution declaring such completion and transmit a copy of the resolution to the director.

(Amended by Stats. 1980, Ch. 777, Sec. 19.)



130.2

Upon receipt of the resolution of completion by the director, the control of the state highway, or the portion thereof, declared completed by the resolution shall revert to the State of California and the state shall be liable for its future maintenance and care.

(Amended by Stats. 1980, Ch. 777, Sec. 20.)



130.5

The department may enter into a contract with the Federal authority in charge of any National monument with respect to the portion of the expense of the acquisition, construction, improvement or maintenance of any State highway within such monument to be borne by the respective parties to such contract. The contract may provide for the construction, improvement or maintenance of the highway wholly by such Federal authority. No such contract shall limit in any respect the right of the public to use the highway in accordance with laws applicable thereto.

(Added by Stats. 1939, Ch. 292.)



131

Upon the application of the governing authority of any county, city, or other governmental agency, the department may:

(a) Aid in establishing grades and drainage systems for highways.

(b) Advise with any such authority as to the construction, improvement, or maintenance of highways.

(c) Prepare plans, specifications, or estimates for the construction, improvement, or maintenance of highways.

(d) Act as the consulting engineer for any such authority.

(e) Accept moneys from any such governmental unit for deposit in the State Treasury to the credit of any state fund which the department designates. The department shall use such moneys for the acquisition, construction, improvement, or maintenance of highways situated within such governmental unit, in accordance with the plans, specifications, and terms agreed upon. The governing authority of any such governmental unit may pay into the State Treasury, as provided in this subdivision, any moneys in its treasury or raised by the issuance of bonds, which moneys are available for use by such authority for highway purposes.

Any county, by resolution of the board of supervisors, may authorize the State Controller to deduct, from any apportionments to it from the Motor Vehicle Account in the State Transportation Fund or the Motor Vehicle Fuel Account in the Transportation Tax Fund, such amounts as the county may desire to be paid to the department for any work to be done in accordance with this subdivision. Upon such authorization, the State Controller shall transfer such moneys to such fund as the department may designate.

(f) Accept such compensation as may be agreed upon by such authority and the director for engineering services rendered to such authority.

(g) Advance moneys, where the director determines that such advance can be made without interference with state highway work, for emergency construction or maintenance work on highways by state forces, or by state contractor, in cases of disaster due to storms or floods where (1) the Governor has declared an emergency pursuant to Section 188.1, and (2) the agency or agencies having jurisdiction over such highway or highways have, by resolution or contract, agreed to reimburse the department, from succeeding Highway User Tax Account in the Transportation Tax Fund apportionments or other sources specified in such resolution or contract and available to such agency or agencies for highway purposes, for the entire cost of the work, including not to exceed 10 percent for overhead and administration. In the event such resolution or contract specifies reimbursement from future apportionments to the agency or agencies by the State Controller, the State Controller shall transfer such moneys, in such manner and over such period as may be specified in the resolution or contract, to such fund as the department may designate.

(Amended by Stats. 1980, Ch. 777, Sec. 21.)



131.1

Upon the request of any service authority for freeway emergencies that has imposed additional fees on vehicles pursuant to Section 9250.10 of the Vehicle Code, the department may contract with the authority for the installation, operation, and maintenance of motorist call boxes on portions of the California Freeway and Expressway System within the county. The service authority shall reimburse the department for all costs incurred under this section.

(Amended by Stats. 1988, Ch. 1132, Sec. 1. Effective September 22, 1988.)



131.5

The department and any county having a park commission may enter into and carry out cooperative agreements for the grading, development, planting and maintenance of roadside areas along any State highway and within the right of way thereof and providing that the department be reimbursed for any expenditure incurred by it. Counties entering into such agreement are authorized to indicate such roadside parks and their approaches by suitable signs in the manner and to the extent provided in any such agreement. It is a misdemeanor for any person to park any house trailer in any such roadside park.

(Added by Stats. 1945, Ch. 458.)



132

For any cooperation rendered under the provisions of subdivisions (a), (b), (c) or (d) of section 131, the department may require the applicant to pay any portion of the expense, and in such event the department shall determine what amount such applicant shall pay.

Any expense incurred in carrying out the objects of any provision of section 131 is part of the administrative expense of the department.

(Enacted by Stats. 1935, Ch. 29.)



134

In the expenditure of funds allocated under Sections 2107 and 2117 for expenditure on other than state highways, the department may, upon the application of the governing body of the city, acquire in the name of the city real property, or any interest therein, for any of the purposes provided for in those sections.

(Amended by Stats. 1985, Ch. 106, Sec. 149.)



134.5

Whenever by the construction or improvement of a State highway, changes are necessitated in streets or highways not a part of the State highway system, or in other publicly owned facilities, which require the acquisition of real property or interests therein, the department may acquire such real property in the name of the governmental agency in charge of the street, highway or other facility. This section shall not impose any liability upon the State where it would not otherwise exist.

(Added by Stats. 1939, Ch. 197.)



135

The department may enter into contracts for the removal or relocation of structures or improvements situated upon real property over which a right-of-way for state highway purposes has been or is to be acquired. Nothing in this section limits or restricts the authority of the department to make agreements authorized by Section 1263.610 of the Code of Civil Procedure.

(Amended by Stats. 1975, Ch. 1239.)



135.3

The Legislature intends by this act to provide prompt and equitable relocation assistance to low-income individuals and families displaced because of the construction of state highway projects in areas where the market value of real property is economically depressed. The Legislature by establishing a replacement housing program for such individuals and families intends to accomplish this objective of providing housing which is decent, safe, sanitary, and functionally equivalent to the housing eliminated by highway construction. Such replacement housing program shall be coordinated with the relocation advisory assistance provided by the department in accordance with Section 156.5. The Legislature further intends that to the extent the department deems feasible such housing shall be supplied by existing housing, moved housing, and refurbished housing before new replacement housing is constructed on a volume basis.

The Legislature finds that the foregoing objectives can best be achieved by enabling low-income persons in economically depressed areas affected by state highway construction to participate in the development and execution of the replacement housing program. Accordingly, when the initial replacement housing program is undertaken for the assistance of persons displaced by the construction of State Highway Route 105 in Los Angeles County, such program shall be conducted in a manner conducive to maximum community participation, thereby assisting in alleviation of excessive unemployment by utilizing local labor and contributing to the development of training programs for unskilled labor.

The Legislature further finds that conventional contracting procedures, including competitive bidding, may not be consistent with the attainment of these objectives. Therefore, in carrying out this initial replacement housing program on State Highway Route 105, the department may enter into the contracts contemplated by Section 135.7 pursuant to such procedures as the director determines to be best suited to the achievement of the maximum community participation consistent with the economical completion of the freeway projects.

The Legislature further finds and declares that the exemption from competitive bidding authorized by this section is made by reason of the unique nature of the initial replacement housing program on State Highway Route 105, and is not to be considered as establishing a precedent for exempting any other public works construction from competitive bidding and other conventional contracting procedures, nor as in derogation of the fundamental policy of the Legislature that contractors for public works be selected by competitive bidding in order to secure economy of construction and other benefits which accrue to the public by reason of such contracting procedures.

(Amended by Stats. 1970, Ch. 924.)



135.4

As used in Sections 135.3, 135.4, 135.5, 135.6, and 135.7:

(a) Low-income individuals and families means those persons who lack the financial ability and income necessary to obtain replacement housing.

(b) Economically depressed area means an area which the commission by resolution determines to meet all of the following criteria:

(1) The state highway project is located in an area consisting principally of housing occupied by low-income individuals and families.

(2) An adequate number of replacement housing units for low-income individuals and families is not available in the immediate area of the state highway project.

(3) Relocation advisory assistance will be insufficient to place a majority of such individuals and families in replacement housing in the immediate area of the state highway project.

(c) Replacement housing means functionally camparable single or multiple dwelling units which are decent, safe, and sanitary for low-income individuals and families.

(Added by Stats. 1968, Ch. 953.)



135.5

(a) As used in this section, relocation assistance means, and shall be limited to, that assistance reasonably necessary to place low-income individuals and families who lack the financial ability and income to obtain replacement housing without relocation assistance, and who own and reside in housing in an economically depressed area and who are displaced because of the acquisition or clearance of right-of-way for a project on the state highway system, in replacement housing in the same relative economic ownership position as before displacement by transferring or exchanging their right, title, and interest in property required for state highway purposes for the right, title, and interest in replacement housing.

(b) The department is authorized to provide relocation assistance to low-income individuals and families who own and reside in housing in an economically depressed area and who are displaced because of the acquisition or clearance of rights-of-way for a project on the state highway system, which project is located in an economically depressed area.

(c) The department is authorized to adopt rules and regulations to implement this section. Such rules and regulations shall include provisions relating to:

(1) The methods and priorities for placing such low-income individuals and families in replacement housing.

(2) The standards for determining the relative economic ownership position of such low-income individuals and families before displacement. The department in determining such standards shall consider the equity value and monthly payments of principal and interest, the availability of federal housing programs, and such other similar ownership factors.

(3) The standards for determining which of such low-income individuals and families lack the financial ability and income necessary to obtain replacement housing without relocation assistance.

(4) The procedure for transferring or exchanging right, title, and interest in property required for state highway purposes for the right, title, and interest in replacement housing.

(Added by Stats. 1968, Ch. 953.)



135.6

The department may acquire, either in fee or in any lesser estate or interest, any unimproved or unoccupied real property, or real property not devoted primarily to residential use, to provide replacement housing for low-income individuals and families who reside in economically depressed areas and are displaced becuase of the acquisition or clearance of rights-of-way for a project on the state highway system, in order to enable them to live in decent, safe, and sanitary dwellings. All other property acquired for such purpose shall be acquired by means other than condemnation. The acquisition of such property is declared to be a public purpose and use.

(Added by Stats. 1968, Ch. 953.)



135.7

The department may contract with other public agencies, private individuals, and corporations for the financing, planning, development, construction, management, sale, exchange, or lease of replacement housing. Low-income individuals and families displaced because of the acquisition or clearance of rights-of-way for a project on the state highway system shall be given priority in buying, leasing, transferring, or exchanging property for replacement housing.

(Added by Stats. 1968, Ch. 953.)



136

The department may enter into contracts for the leasing or renting of tools or equipment for State highway purposes.

(Amended by Stats. 1935, Ch. 514.)



136.1

The department may enter into major damage mitigation contracts to perform major damage repairs and operations on state highways when caused by sudden, unforeseen events such as storms, landslides, flooding, high surf, earthquakes or other geological action, or civil unrest. These contracts may be entered into prior to the onset of major damage in order to retain the contractor in readiness to respond to incidents as needed. Work performed under each contract shall be limited to physical construction, demolition, debris removal, and traffic control. The work shall be considered, for funding purposes, as a public works construction project.

(Added by Stats. 2002, Ch. 239, Sec. 2. Effective January 1, 2003.)



136.5

(a) The contracts referred to in Sections 135, 136, and 136.1 are not subject to the State Contract Act (Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code). Except for emergency work of the type described in subdivision (b), whenever the estimated amount of a contract exceeds two thousand five hundred dollars ($2,500), it shall be awarded to the lowest responsible bidder, after competitive bidding on any reasonable notice that the department may prescribe. Posting of notice for five days in a public place in the district office within which the work is to be done, or the equipment used, is sufficient. Those contracts shall be subject to the applicable payment bond provisions of Chapter 5 (commencing with Section 9550) of Title 3 of Part 6 of Division 4 of the Civil Code. The department may require faithful performance bonds when considered necessary. The advertisement for each contract shall state whether or not a bond shall be required.

(b) In cases of emergency work necessitated by the imminence or occurrence of a landslide, flood, storm damage, accident, or other casualty, tools or equipment may be rented for a period of not to exceed 60 days without competitive bidding, and the department may waive the requirements of Chapter 5 (commencing with Section 9550) of Title 3 of Part 6 of Division 4 of the Civil Code to the extent that a contractor may commence performance of the work under the contract for the rental of tools or equipment prior to filing a payment bond with the department. In that case, no payment shall be made to the contractor until a payment bond covering all work of the contract is filed with the department.

(Amended by Stats. 2010, Ch. 697, Sec. 104. Effective January 1, 2011. Operative July 1, 2012, by Sec. 105 of Ch. 697.)



136.6

(a) The department may enter into contracts not exceeding twenty-five thousand dollars ($25,000) for the leasing and renting of operated heavy highway equipment for state highway maintenance purposes, which contracts are not subject to the State Contract Act pursuant to subdivision (a) of Section 136.5, and the department is not required to comply with the procedures described in subdivision (a) of that section relative to those contracts. Contracts exceeding twenty-five thousand dollars ($25,000) for the leasing and renting of operated heavy highway equipment for state highway maintenance purposes shall be subject to the procedures described in subdivision (a) of Section 136.5.

(b) For purposes of this section, operated heavy highway equipment shall mean bulldozers, grinders, loaders, pavers, oilers, rollers, excavators, truck tractors and trailers, fork lifts, personnel lifts, sweepers, and water tankers that include within the leasing or rental costs the cost of the qualified operator of the equipment.

(c) This section shall not apply to contracts for the leasing or renting of operated heavy highway equipment for emergency work, which are governed by subdivision (b) of Section 136.5. This section shall not apply to the leasing or renting of operated heavy highway equipment to be utilized for new highway construction.

(Added by Stats. 2008, Ch. 357, Sec. 1. Effective January 1, 2009.)



137

The department shall determine the kind, quality, and extent of all highway work done under its control, and may prepare and approve all plans, specifications, and estimates for all such work.

(Enacted by Stats. 1935, Ch. 29.)



137.6

The design of, the drafting of specifications for, and the inspection and approval of state highway structures shall be by civil engineers licensed pursuant to the Professional Engineers Act (Chapter 7 (commencing with Section 6700), Division 3, Business and Professions Code).

The approval of plans for, and the inspection and approval of, temporary structures erected by contractors in connection with the construction of state highway structures shall also be by such licensed civil engineers.

(Added by Stats. 1973, Ch. 682.)



138

The department may employ an attorney at law and such assistant attorneys as are necessary, said attorney to act as the attorney and legal adviser of the department in all highway matters. No contract, relating to highways, awarded by the department shall be binding on the State until it is approved in writing by the Attorney General or by the attorney so employed.

(Enacted by Stats. 1935, Ch. 29.)



139

The director or the Chief Engineer of the department may require verbal or written reports from any officer, assistant, or employee of the department regarding state highway matters with which such officer, assistant, or employee is engaged. Any officer, assistant, or employee who knowingly renders a false report to the director or the Chief Engineer is guilty of a felony.

(Amended by Stats. 1980, Ch. 777, Sec. 23.)



140

The department may establish and maintain shops for the construction, repair, and servicing of any equipment owned or used by the department. The department may purchase and supply such materials and parts, and furnish such labor, as is necessary in the construction, repair, and servicing of equipment for other state departments. The other state departments receiving them shall reimburse the department for the cost of such materials, parts, and labor, including overhead charges.

(Amended by Stats. 1980, Ch. 777, Sec. 24.)



140.3

Effective June 30, 2006, the Equipment Service Fund in the State Treasury is abolished and all moneys in the fund shall be transferred to the State Highway Account in the State Transportation Fund. Any outstanding liabilities and encumbrances of the Equipment Service Fund as of June 30, 2006, shall become liabilities and encumbrances payable from the State Highway Account.

(Repealed and added by Stats. 2006, Ch. 56, Sec. 9. Effective July 7, 2006.)



140.5

The department may do anything, including the prosecution of any action, necessary to collect any amounts owing to the State as a result of any activity of the department, and may settle any of such claims with or without court action.

(Added by Stats. 1937, Ch. 931.)



141

In addition to the other powers relating to state highways granted to it by law, the department may do all of the following:

(a) Make investigations to place, at the service of the state, the most approved methods of highway construction, improvement, and maintenance.

(b) Compile statistics relative to the highways of the various counties and cities and of the districts formed to construct, improve, or maintain the highways.

(c) Determine the methods of highway construction, improvement, and maintenance best adapted to the various sections of the state, and the best methods of construction, improvement, and maintenance of highways, making experiments with respect thereto from time to time.

(d) Call upon any state, county, city, or district official to furnish any information the official has relating to, or is in any way necessary to the proper performance of, the highway work of the department. The official shall furnish the information without charge.

(e) Join associations of highway and transportation officials of other states and others which have been established for not less than 10 years, having as their purpose the interchange of information relating to highway construction, improvement, maintenance, and administration and other transportation matters.

(f) Direct any of its officers or employees to travel to places outside this state at state expense for the purposes, when approved, as provided in Section 11032 of the Government Code.

(Amended by Stats. 1984, Ch. 193, Sec. 137.)



142

All expense incurred in carrying out the objects of section 141 is part of the administrative expense of the department.

(Enacted by Stats. 1935, Ch. 29.)



143

(a) (1) Best value means a value determined by objective criteria, including, but not limited to, price, features, functions, life-cycle costs, and other criteria deemed appropriate by the department or the regional transportation agency.

(2) Contracting entity or lessee means a public or private entity, or consortia thereof, that has entered into a comprehensive development lease agreement with the department or a regional transportation agency for a transportation project pursuant to this section.

(3) Design-build means a procurement process in which both the design and construction of a project are procured from a single entity.

(4) Regional transportation agency means any of the following:

(A) A transportation planning agency as defined in Section 29532 or 29532.1 of the Government Code.

(B) A county transportation commission as defined in Section 130050, 130050.1, or 130050.2 of the Public Utilities Code.

(C) Any other local or regional transportation entity that is designated by statute as a regional transportation agency.

(D) A joint exercise of powers authority as defined in Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code, with the consent of a transportation planning agency or a county transportation commission for the jurisdiction in which the transportation project will be developed.

(5) Public Infrastructure Advisory Commission means a unit or auxiliary organization established by the Business, Transportation and Housing Agency that advises the department and regional transportation agencies in developing transportation projects through performance-based infrastructure partnerships.

(6) Transportation project means one or more of the following: planning, design, development, finance, construction, reconstruction, rehabilitation, improvement, acquisition, lease, operation, or maintenance of highway, public street, rail, or related facilities supplemental to existing facilities currently owned and operated by the department or regional transportation agencies that is consistent with the requirements of subdivision (c).

(b) (1) The Public Infrastructure Advisory Commission shall do all of the following:

(A) Identify transportation project opportunities throughout the state.

(B) Research and document similar transportation projects throughout the state, nationally, and internationally, and further identify and evaluate lessons learned from these projects.

(C) Assemble and make available to the department or regional transportation agencies a library of information, precedent, research, and analysis concerning infrastructure partnerships and related types of public-private transactions for public infrastructure.

(D) Advise the department and regional transportation agencies, upon request, regarding infrastructure partnership suitability and best practices.

(E) Provide, upon request, procurement-related services to the department and regional transportation agencies for infrastructure partnership.

(2) The Public Infrastructure Advisory Commission may charge a fee to the department and regional transportation agencies for the services described in subparagraphs (D) and (E) of paragraph (1), the details of which shall be articulated in an agreement entered into between the Public Infrastructure Advisory Commission and the department or the regional transportation agency.

(c) (1) Notwithstanding any other provision of law, only the department, in cooperation with regional transportation agencies, and regional transportation agencies, may solicit proposals, accept unsolicited proposals, negotiate, and enter into comprehensive development lease agreements with public or private entities, or consortia thereof, for transportation projects.

(2) Projects proposed pursuant to this section and associated lease agreements shall be submitted to the California Transportation Commission. The commission, at a regularly scheduled public hearing, shall select the candidate projects from projects nominated by the department or a regional transportation agency after reviewing the nominations for consistency with paragraphs (3) and (4). Approved projects may proceed with the process described in paragraph (5).

(3) The projects authorized pursuant to this section shall be primarily designed to achieve the following performance objectives:

(A) Improve mobility by improving travel times or reducing the number of vehicle hours of delay in the affected corridor.

(B) Improve the operation or safety of the affected corridor.

(C) Provide quantifiable air quality benefits for the region in which the project is located.

(4) In addition to meeting the requirements of paragraph (3), the projects authorized pursuant to this section shall address a known forecast demand, as determined by the department or regional transportation agency.

(5) At least 60 days prior to executing a final lease agreement authorized pursuant to this section, the department or regional transportation agency shall submit the agreement to the Legislature and the Public Infrastructure Advisory Commission for review. Prior to submitting a lease agreement to the Legislature and the Public Infrastructure Advisory Commission, the department or regional transportation agency shall conduct at least one public hearing at a location at or near the proposed facility for purposes of receiving public comment on the lease agreement. Public comments made during this hearing shall be submitted to the Legislature and the Public Infrastructure Advisory Commission with the lease agreement. The Secretary of Business, Transportation and Housing or the chairperson of the Senate or Assembly fiscal committees or policy committees with jurisdiction over transportation matters may, by written notification to the department or regional transportation agency, provide any comments about the proposed agreement within the 60-day period prior to the execution of the final agreement. The department or regional transportation agency shall consider those comments prior to executing a final agreement and shall retain the discretion for executing the final lease agreement.

(d) For the purpose of facilitating those projects, the agreements between the parties may include provisions for the lease of rights-of-way in, and airspace over or under, highways, public streets, rail, or related facilities for the granting of necessary easements, and for the issuance of permits or other authorizations to enable the construction of transportation projects. Facilities subject to an agreement under this section shall, at all times, be owned by the department or the regional transportation agency, as appropriate. For department projects, the commission shall certify the department s determination of the useful life of the project in establishing the lease agreement terms. In consideration therefor, the agreement shall provide for complete reversion of the leased facility, together with the right to collect tolls and user fees, to the department or regional transportation agency, at the expiration of the lease at no charge to the department or regional transportation agency. At the time of the reversion, the facility shall be delivered to the department or regional transportation agency, as applicable, in a condition that meets the performance and maintenance standards established by the department or regional transportation agency and that is free of any encumbrance, lien, or other claims.

(e) Agreements between the department or regional transportation agency and the contracting entity or lessee shall authorize the contracting entity or lessee to use a design-build method of procurement for transportation projects, subject to the requirements for utilizing such a method contained in Chapter 6.5 (commencing with Section 6800) of Part 1 of Division 2 of the Public Contract Code, other than Sections 6802, 6803, and 6813 of that code, if those provisions are enacted by the Legislature during the 2009 10 Regular Session, or a 2009 10 extraordinary session.

(f) (1) (A) Notwithstanding any other provision of this chapter, for projects on the state highway system, the department is the responsible agency for the performance of project development services, including performance specifications, preliminary engineering, prebid services, the preparation of project reports and environmental documents, and construction inspection services. The department is also the responsible agency for the preparation of documents that may include, but need not be limited to, the size, type, and desired design character of the project, performance specifications covering the quality of materials, equipment, and workmanship, preliminary plans, and any other information deemed necessary to describe adequately the needs of the department or regional transportation agency.

(B) The department may use department employees or consultants to perform the services described in subparagraph (A), consistent with Article XXII of the California Constitution. Department resources, including personnel requirements, necessary for the performance of those services shall be included in the department s capital outlay support program for workload purposes in the annual Budget Act.

(2) The department or a regional transportation agency may exercise any power possessed by it with respect to transportation projects to facilitate the transportation projects pursuant to this section. The department, regional transportation agency, and other state or local agencies may provide services to the contracting entity or lessee for which the public entity is reimbursed, including, but not limited to, planning, environmental planning, environmental certification, environmental review, preliminary design, design, right-of-way acquisition, construction, maintenance, and policing of these transportation projects. The department or regional transportation agency, as applicable, shall regularly inspect the facility and require the contracting entity or lessee to maintain and operate the facility according to adopted standards. Except as may otherwise be set forth in the lease agreement, the contracting entity or lessee shall be responsible for all costs due to development, maintenance, repair, rehabilitation, and reconstruction, and operating costs.

(g) (1) In selecting private entities with which to enter into these agreements, notwithstanding any other provision of law, the department and regional transportation agencies may utilize, but are not limited to utilizing, one or more of the following procurement approaches:

(A) Solicitations of proposals for defined projects and calls for project proposals within defined parameters.

(B) Prequalification and short-listing of proposers prior to final evaluation of proposals.

(C) Final evaluation of proposals based on qualifications and best value. The California Transportation Commission shall develop and adopt criteria for making that evaluation prior to evaluation of a proposal.

(D) Negotiations with proposers prior to award.

(E) Acceptance of unsolicited proposals, with issuance of requests for competing proposals. Neither the department nor a regional transportation agency may award a contract to an unsolicited bidder without receiving at least one other responsible bid.

(2) When evaluating a proposal submitted by the contracting entity or lessee, the department or the regional transportation agency may award a contract on the basis of the lowest bid or best value.

(h) The contracting entity or lessee shall have the following qualifications:

(1) Evidence that the members of the contracting entity or lessee have completed, or have demonstrated the experience, competency, capability, and capacity to complete, a project of similar size, scope, or complexity, and that proposed key personnel have sufficient experience and training to competently manage and complete the design and construction of the project, and a financial statement that ensures that the contracting entity or lessee has the capacity to complete the project.

(2) The licenses, registration, and credentials required to design and construct the project, including, but not limited to, information on the revocation or suspension of any license, credential, or registration.

(3) Evidence that establishes that members of the contracting entity or lessee have the capacity to obtain all required payment and performance bonding, liability insurance, and errors and omissions insurance.

(4) Evidence that the contracting entity or lessee has workers compensation experience, history, and a worker safety program of members of the contracting entity or lessee that is acceptable to the department or regional transportation agency.

(5) A full disclosure regarding all of the following with respect to each member of the contracting entity or lessee during the past five years:

(A) Any serious or willful violation of Part 1 (commencing with Section 6300) of Division 5 of the Labor Code or the federal Occupational Safety and Health Act of 1970 (P.L. 91-596).

(B) Any instance where members of the contracting entity or lessee were debarred, disqualified, or removed from a federal, state, or local government public works project.

(C) Any instance where members of the contracting entity or lessee, or its owners, officers, or managing employees submitted a bid on a public works project and were found to be nonresponsive or were found by an awarding body not to be a responsible bidder.

(D) Any instance where members of the contracting entity or lessee, or its owners, officers, or managing employees defaulted on a construction contract.

(E) Any violations of the Contractors State License Law (Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code), including, but not limited to, alleged violations of federal or state law regarding the payment of wages, benefits, apprenticeship requirements, or personal income tax withholding, or Federal Insurance Contributions Act (FICA) withholding requirements.

(F) Any bankruptcy or receivership of any member of the contracting entity or lessee, including, but not limited to, information concerning any work completed by a surety.

(G) Any settled adverse claims, disputes, or lawsuits between the owner of a public works project and any member of the contracting entity or lessee during the five years preceding submission of a bid under this article, in which the claim, settlement, or judgment exceeds fifty thousand dollars ($50,000). Information shall also be provided concerning any work completed by a surety during this five-year period.

(H) If the contracting entity or lessee is a partnership, joint venture, or an association that is not a legal entity, a copy of the agreement creating the partnership or association that specifies that all general partners, joint venturers, or association members agree to be fully liable for the performance under the agreement.

(i) No agreement entered into pursuant to this section shall infringe on the authority of the department or a regional transportation agency to develop, maintain, repair, rehabilitate, operate, or lease any transportation project. Lease agreements may provide for reasonable compensation to the contracting entity or lessee for the adverse effects on toll revenue or user fee revenue due to the development, operation, or lease of supplemental transportation projects with the exception of any of the following:

(1) Projects identified in regional transportation plans prepared pursuant to Section 65080 of the Government Code.

(2) Safety projects.

(3) Improvement projects that will result in incidental capacity increases.

(4) Additional high-occupancy vehicle lanes or the conversion of existing lanes to high-occupancy vehicle lanes.

(5) Projects located outside the boundaries of a public-private partnership project, to be defined by the lease agreement.

However, compensation to a contracting entity or lessee shall only be made after a demonstrable reduction in use of the facility resulting in reduced toll or user fee revenues, and may not exceed the difference between the reduction in those revenues and the amount necessary to cover the costs of debt service, including principal and interest on any debt incurred for the development, operation, maintenance, or rehabilitation of the facility.

(j) (1) Agreements entered into pursuant to this section shall authorize the contracting entity or lessee to impose tolls and user fees for use of a facility constructed by it, and shall require that over the term of the lease the toll revenues and user fees be applied to payment of the capital outlay costs for the project, the costs associated with operations, toll and user fee collection, administration of the facility, reimbursement to the department or other governmental entity for the costs of services to develop and maintain the project, police services, and a reasonable return on investment. The agreement shall require that, notwithstanding Sections 164, 188, and 188.1, any excess toll or user fee revenue either be applied to any indebtedness incurred by the contracting entity or lessee with respect to the project, improvements to the project, or be paid into the State Highway Account, or for all three purposes, except that any excess toll revenue under a lease agreement with a regional transportation agency may be paid to the regional transportation agency for use in improving public transportation in and near the project boundaries.

(2) Lease agreements shall establish specific toll or user fee rates. Any proposed increase in those rates not otherwise established or identified in the lease agreement during the term of the agreement shall first be approved by the department or regional transportation agency, as appropriate, after at least one public hearing conducted at a location near the proposed or existing facility.

(3) The collection of tolls and user fees for the use of these facilities may be extended by the commission or regional transportation agency at the expiration of the lease agreement. However, those tolls or user fees shall not be used for any purpose other than for the improvement, continued operation, or maintenance of the facility.

(k) Agreements entered into pursuant to this section shall include indemnity, defense, and hold harmless provisions agreed to by the department or regional transportation agency and the contracting entity or lessee, including provisions for indemnifying the State of California or the regional transportation agency against any claims or losses resulting or accruing from the performance of the contracting entity or lessee.

(l) The plans and specifications for each transportation project on the state highway system developed, maintained, repaired, rehabilitated, reconstructed, or operated pursuant to this section shall comply with the department s standards for state transportation projects. The lease agreement shall include performance standards, including, but not limited to, levels of service. The agreement shall require facilities on the state highway system to meet all requirements for noise mitigation, landscaping, pollution control, and safety that otherwise would apply if the department were designing, building, and operating the facility. If a facility is on the state highway system, the facility leased pursuant to this section shall, during the term of the lease, be deemed to be a part of the state highway system for purposes of identification, maintenance, enforcement of traffic laws, and for the purposes of Division 3.6 (commencing with Section 810) of Title 1 of the Government Code.

(m) Failure to comply with the lease agreement in any significant manner shall constitute a default under the agreement and the department or the regional transportation agency, as appropriate, shall have the option to initiate processes to revert the facility to the public agency.

(n) The assignment authorized by subdivision (c) of Section 130240 of the Public Utilities Code is consistent with this section.

(o) A lease to a private entity pursuant to this section is deemed to be public property for a public purpose and exempt from leasehold, real property, and ad valorem taxation, except for the use, if any, of that property for ancillary commercial purposes.

(p) Nothing in this section is intended to infringe on the authority to develop high-occupancy toll lanes pursuant to Section 149.4, 149.5, or 149.6.

(q) Nothing in this section shall be construed to allow the conversion of any existing nontoll or nonuser-fee lanes into tolled or user fee lanes with the exception of a high-occupancy vehicle lane that may be operated as a high-occupancy toll lane for vehicles not otherwise meeting the requirements for use of that lane.

(r) The lease agreement shall require the contracting entity or lessee to provide any information or data requested by the California Transportation Commission or the Legislative Analyst. The commission, in cooperation with the Legislative Analyst, shall annually prepare a report on the progress of each project and ultimately on the operation of the resulting facility. The report shall include, but not be limited to, a review of the performance standards, a financial analysis, and any concerns or recommendations for changes in the program authorized by this section.

(s) Notwithstanding any other provision of this section, no lease agreement may be entered into pursuant to the section that affects, alters, or supersedes the Memorandum of Understanding (MOU), dated November 26, 2008, entered into by the Golden Gate Bridge Highway and Transportation District, the Metropolitan Transportation Commission, and the San Francisco County Transportation Authority, relating to the financing of the U.S. Highway 101/Doyle Drive reconstruction project located in the City and County of San Francisco.

(t) No lease agreements may be entered into under this section on or after January 1, 2017.

(Amended by Stats. 2011, Ch. 296, Sec. 288. Effective January 1, 2012.)



143.1

(a) Notwithstanding any other provision of law, the demonstration toll road project known as State Highway Route 125 (SR 125) in the County of San Diego, authorized pursuant to authority granted to the department by Chapter 107 of the Statutes of 1989, as subsequently amended by Chapter 1115 of the Statutes of 1990 and Chapter 688 of the Statutes of 2002, shall be subject to tolls for a period of up to 45 years under the following additional terms and conditions:

(1) If agreed to by the private entity and the department, and subject to concurrence by the San Diego Association of Governments (SANDAG), the County of San Diego, the City of San Diego, and the City of Chula Vista, by January 2010, all of whom shall exercise their good faith efforts to reach that agreement and concurrence, the SR 125 franchise agreement shall be amended to provide for a lease period of up to 45 years, which shall be reflected in the SR 125 Development Franchise Agreement, dated January 30, 1991, as amended. If an amendment to extend the lease period is agreed to by the parties, the tolls collected during any extension period shall be used for one or more of the following purposes, as specified in the amendment to the agreement:

(A) By the private entity to reimburse it for project costs incurred on behalf of the department or SANDAG.

(B) By the private entity to compensate or reimburse it for project costs or other impacts for which it is entitled to compensation pursuant to the development franchise agreement or other agreements in effect as of June 30, 2006, with or between the private entity and SANDAG concerning SR 125.

(C) By the private entity to reimburse the department or SANDAG for project costs permitted under the development franchise agreement in effect as of June 30, 2006.

(D) By the private entity for one or more of the following purposes: the private entity s capital outlay costs for the project; the costs associated with operations, toll collection, and administration of the facility; reimbursement of the state for the costs of maintenance and police services; or a reasonable return on investment to the private entity.

(E) The development franchise agreement or any amendment thereto shall require that any excess toll revenue either be applied to repayment of the indebtedness incurred by the private entity with respect to the project, or payment into the State Highway Account for the benefit of the San Diego region, or both.

(2) If an amendment to the SR 125 Development Franchise Agreement is not executed by January 31, 2010, or if an amendment to the agreement is executed by January 31, 2010, that extends the lease period for less than 10 additional years, the department and SANDAG may agree, subject to concurrence by the County of San Diego, the City of San Diego, and the City of Chula Vista, to operate and maintain the toll road for any remaining period of time up to a maximum of 10 years following expiration of the agreement. Tolls collected by the department or SANDAG shall be used to reimburse the department or SANDAG, as applicable, for the SR 125 project costs permitted under the development franchise agreement in effect as of June 30, 2006.

(3) Except as specifically amended consistent with this section, the SR 125 Development Franchise Agreement shall remain in full force and effect as set forth therein, and this section shall not be deemed to modify any rights or obligations of the parties thereto.

(b) SANDAG may operate the SR 125 facility and continue the collection of tolls upon the expiration of the SR 125 Development Franchise Agreement or the up to 10-year period specified in paragraph (2) of subdivision (a), as applicable, subject to a
2/3
vote of the SANDAG board, pursuant to a plan that specifies the expenditure of toll revenues for projects within the SR 125 corridor. The operation and toll collection may be done in cooperation with the department or solely by SANDAG, with toll revenues to be available for the costs associated with operations, toll collection, and administration of the facility, and reimbursement of the state for the costs of maintenance and police services. Projects eligible for funding from excess toll revenues shall be limited to projects that improve the operation of SR 125, including highway and street projects, truck-only lanes, and transit services and facilities. Any changes to the plan shall require a
2/3
vote of the SANDAG board.

(Added by Stats. 2006, Ch. 446, Sec. 1. Effective January 1, 2007.)



144

The department is authorized to divide or separate any state highway into separate roadways, wherever there is particular danger to the traveling public of collision between vehicles proceeding in opposite directions or from cross traffic, by constructing curbs, central dividing sections, or other physical separations, or by signs, marks, or other devices, in or on the roadway appropriate to designate the dividing line.

The rules governing operation of vehicles on divided highways are contained in Section 21651 of the Vehicle Code.

(Amended by Stats. 1980, Ch. 777, Sec. 27.)



144.5

No state highway shall be divided as provided in Section 144 in such manner as to prevent traffic on any city street or county highway which such state highway intersects from crossing such state highway until after thirty (30) days notice thereof has been given by the department to the city council or board of supervisors having jurisdiction over the street or highway.

(Added by Stats. 1959, Ch. 1211.)



145

The department is authorized to lay out and construct local service roads on and along any state highway where there is particular danger to the traveling public of collision due to vehicles entering the highway from the side thereof and to divide and separate any service road from the main thoroughfare by raised curbs or dividing sections or by other appropriate devices.

It is unlawful for any person to drive any vehicle into the main thoroughfare from any service road except through an opening in the dividing curb or dividing section or dividing line.

Any person who violates any provision of this section is guilty of a misdemeanor.

(Amended by Stats. 1980, Ch. 777, Sec. 28.)



146

Any public agency having responsibility for the planning and development within a region of this state of public transportation systems may, with the approval of the commission, use the airspace over or under any existing state freeway in that region, or any portion other than the travel roadway of the right-of-way of such freeway, as a route for a public transportation system, such as a railway, monorail, tracked air cushion vehicle system or other such system which, in the discretion of the agency and the department, is feasible from an engineering standpoint, in conformity with established safety design standards, and is consistent with good ecological and environmental planning. The development and construction of such facilities shall be financed out of any available federal, state, and local funds.

(Amended by Stats. 1972, Ch. 530.)



146.5

(a) The department may construct, maintain, and operate fringe and transportation corridor parking facilities along the state highway system when those facilities would reduce motor vehicle traffic congestion or improve highway safety. Those facilities may include child care projects that are part of an overall traffic reduction plan. For purposes of this code, those facilities are part of the state highway, and the department shall acquire the right-of-way necessary for those facilities in accordance with all of the laws and procedures applicable to other state highway projects.

(b) The department may enter into agreements with other public agencies for the joint financing of fringe and transportation corridor parking facilities. The rights and obligations of the department and other public agencies with respect to those facilities shall be determined by agreement.

(c) Fringe and transportation corridor parking facilities estimated to cost two hundred fifty thousand dollars ($250,000) or more and located in an urbanized area shall be limited to those facilities included by transportation planning agencies in a regional transportation improvement program prepared pursuant to Section 14527 of the Government Code. Not more than two million dollars ($2,000,000) of the state funds appropriated by the Legislature each year for state highway construction may be used for the purpose of constructing those facilities. In addition, for projects estimated to cost thirty thousand dollars ($30,000) or more, the state funds may be used only to match federal or local funds, or both.

(d) It is the intent of the Legislature to allow the department to make available space in underutilized park and ride lots for child care purposes when linked to an overall traffic reduction plan. It is not the intent of the Legislature for the department to enter into the operation of those child care projects.

(Amended by Stats. 1991, Ch. 13, Sec. 11. Effective February 13, 1991.)



147

The director shall, without supplanting any other program required to be administered by the department or redirecting funds allocated to other programs, restart program efforts in District 7 of the department to develop and implement additional shared use agreements for public use of private parking lots as park and ride facilities. These shared use agreements shall be developed and implemented to complement and facilitate ridership on existing and planned transit routes in District 7, including, but not limited to, the Los Angeles County Metropolitan Transportation Authority s Metro Rapid Bus route along Ventura Boulevard and the proposed East-West Busway in the San Fernando Valley, for the purpose of reducing congestion on state highways. The department shall not enter into any shared use agreement that would result in costs to the department over the life of the agreement.

(Added by Stats. 2001, Ch. 759, Sec. 1. Effective January 1, 2002.)



148

The department may construct and maintain transit related highway facilities along the state highway system. Those facilities may include, but are not limited to, bus turn-outs, passenger loading areas, passenger benches and shelters, and special traffic control devices. For purposes of this code, those facilities are part of the state highway.

Facilities estimated to cost two hundred fifty thousand dollars ($250,000) or more and located in an urbanized area shall be limited to those facilities included by transportation planning agencies in a regional transportation improvement program prepared pursuant to Section 14527 of the Government Code. Not more than one million dollars ($1,000,000) of the state funds appropriated by the Legislature each year for state highway construction may be used for the purpose of constructing those facilities. In addition, for projects estimated to cost thirty thousand dollars ($30,000) or more, the state funds may be used only to match federal or local funds, or both.

(Amended by Stats. 1984, Ch. 95, Sec. 16.)



148.1

(a) Notwithstanding any other provision of law, the Monterey-Salinas Transit District and the Santa Cruz Metropolitan Transit District may conduct a transit bus-only program using the shoulders of certain highways in the state highway system within the areas served by the transit services of the districts, with the approval of the department and the Department of the California Highway Patrol. The department, the Department of the California Highway Patrol, and participating transit districts shall jointly determine the segments of each highway where it is appropriate to designate the shoulders as transit bus-only traffic corridors, based upon factors that shall include, but not be limited to, right-of-way availability and capacity, peak congestion hours, and the most heavily congested areas. Under the program, the participating transit districts shall actively work with the department and the Department of the California Highway Patrol to develop guidelines that ensure driver and vehicle safety and the integrity of the infrastructure.

(b) The development of the guidelines shall be done with transparency, including the opportunity for public comment.

(c) The department and the participating transit districts shall monitor the state of repair of highway shoulders used in the program, including repairs attributable to the operation of transit buses on the shoulders.

(d) The participating transit districts shall be responsible for all costs attributable to this program, including costs related to repairs attributable to the operation of transit buses on shoulders.

(e) The program may commence operation as soon as guidelines are agreed to by the transit districts, the department, and the Department of the California Highway Patrol.

(f) As used in this section, highway includes freeway.

(Added by Stats. 2013, Ch. 426, Sec. 1. Effective January 1, 2014.)



149

The department may construct exclusive or preferential lanes for buses only or for buses and other high-occupancy vehicles, and may authorize or permit such exclusive or preferential use of designated lanes on existing highways that are part of the State Highway System. Prior to constructing such lanes, the department shall conduct competent engineering estimates of the effect of such lanes on safety, congestion, and highway capacity.

To the extent they are available, the department may apply for and use federal aid funds appropriated for the design, construction, and use of such exclusive or preferential lanes, but may also use other State Highway Account funds, including other federal aid funds, for those purposes where proper and desirable.

This section shall be known and may be cited as the Carrell Act.

(Amended by Stats. 1974, Ch. 773.)



149.1

(a) Notwithstanding Sections 149 and 30800 of this code, and Section 21655.5 of the Vehicle Code, the San Diego Association of Governments (SANDAG) may conduct, administer, and operate a value pricing and transit development program on the Interstate Highway Route 15 (I-15) high-occupancy vehicle expressway. The program, under the circumstances described in subdivision (b), may direct and authorize the entry and use of the I-15 high-occupancy vehicle lanes by single-occupant vehicles during peak periods, as defined by SANDAG, for a fee. The amount of the fee shall be established from time to time by SANDAG, and collected in a manner determined by SANDAG.

(b) Implementation of the program shall ensure that Level of Service C, as measured by the most recent issue of the Highway Capacity Manual, as adopted by the Transportation Research Board, is maintained at all times in the high-occupancy vehicle lanes, except that subject to a written agreement between the department and SANDAG that is based on operating conditions of the high-occupancy vehicle lanes, Level of Service D shall be permitted on the high-occupancy vehicle lanes. If Level of Service D is permitted, the department and SANDAG shall evaluate the impacts of these levels of service of the high-occupancy vehicle lanes, and indicate any effects on the mixed-flow lanes. Continuance of Level of Service D operating conditions shall be subject to the written agreement between the department and SANDAG. Unrestricted access to the lanes by high-occupancy vehicles shall be available at all times. At least annually, the department shall audit the level of service during peak traffic hours and report the results of that audit at meetings of the program management team.

(c) Single-occupant vehicles that are certified or authorized by SANDAG for entry into, and use of, the I-15 high-occupancy vehicle lanes are exempt from Section 21655.5 of the Vehicle Code, and the driver shall not be in violation of the Vehicle Code because of that entry and use.

(d) SANDAG shall carry out the program in cooperation with the department, and shall consult the department in the operation of the project and on matters related to highway design and construction. With the assistance of the department, SANDAG shall establish appropriate traffic flow guidelines for the purpose of ensuring optimal use of the express lanes by high-occupancy vehicles.

(e) (1) Agreements between SANDAG, the department, and the Department of the California Highway Patrol shall identify the respective obligations and liabilities of those entities and assign them responsibilities relating to the program. The agreements entered into pursuant to this section shall be consistent with agreements between the department and the United States Department of Transportation relating to this program and shall include clear and concise procedures for enforcement by the Department of the California Highway Patrol of laws prohibiting the unauthorized use of the high-occupancy vehicle lanes. The agreements shall provide for reimbursement of state agencies, from revenues generated by the program, federal funds specifically allocated to SANDAG for the program by the federal government, or other funding sources that are not otherwise available to state agencies for transportation-related projects, for costs incurred in connection with the implementation or operation of the program. Reimbursement for SANDAG s program-related planning and administrative costs in the operation of the program shall not exceed 3 percent of the revenues.

(2) All remaining revenue shall be used in the I-15 corridor exclusively for (A) the improvement of transit service, including, but not limited to, support for transit operations, and (B) high-occupancy vehicle facilities and shall not be used for any other purpose.

(f) SANDAG, the San Diego Metropolitan Transit Development Board, and the department shall cooperatively develop a single transit capital improvement plan for the I-15 corridor.

(Amended by Stats. 2001, Ch. 275, Sec. 1. Effective January 1, 2002.)



149.3

The department may undertake the construction of exclusive or preferential lane facilities pursuant to a cooperative agreement with any public or private agency that provides mass transit services. Such cooperative agreement shall establish such geometric design standards, scheduling, reservations, restrictions, and conditions as the department deems necessary or desirable. Provisions may also be made for electrification or use of other power sources under such terms and conditions as the department deems necessary to accomplish the objectives of this section. Additionally, any such agreement shall provide for the payment of compensation where required by other provisions of law or where otherwise deemed appropriate.

(Added by Stats. 1974, Ch. 773.)



149.4

(a) (1) Notwithstanding Sections 149 and 30800 of this code, and Section 21655.5 of the Vehicle Code, the San Diego Association of Governments (SANDAG) may conduct, administer, and operate a value pricing and transit development demonstration program on a maximum of two transportation corridors in San Diego County.

(2) The program, under the circumstances described in subdivision (b), may direct and authorize the entry and use of high-occupancy vehicle lanes in corridors identified in paragraph (1) by single-occupant vehicles during peak periods, as defined by SANDAG, for a fee. The amount of the fee shall be established from time to time by SANDAG, and collected in a manner determined by SANDAG. A high-occupancy vehicle lane may only be operated as a high-occupancy toll (HOT) lane during the hours that the lane is otherwise restricted to use by high-occupancy vehicles.

(b) Implementation of the program shall ensure that Level of Service C, as measured by the most recent issue of the Highway Capacity Manual, as adopted by the Transportation Research Board, is maintained at all times in the high-occupancy vehicle lanes, except that subject to a written agreement between the department and SANDAG that is based on operating conditions of the high-occupancy vehicle lanes, Level of Service D shall be permitted on the high-occupancy vehicle lanes. If Level of Service D is permitted, the department and SANDAG shall evaluate the impacts of these levels of service of the high-occupancy vehicle lanes, and indicate any effects on the mixed-flow lanes. Continuance of Level of Service D operating conditions shall be subject to the written agreement between the department and SANDAG. Unrestricted access to the lanes by high-occupancy vehicles shall be available at all times. At least annually, the department shall audit the level of service during peak traffic hours and report the results of that audit at meetings of the program management team.

(c) Single-occupant vehicles that are certified or authorized by SANDAG for entry into, and use of, the high-occupancy vehicle lanes identified in paragraph (1) of subdivision (a) are exempt from Section 21655.5 of the Vehicle Code, and the driver shall not be in violation of the Vehicle Code because of that entry and use.

(d) SANDAG shall carry out the program in cooperation with the department pursuant to a cooperative agreement that addresses all matters related to design, construction, maintenance, and operation of state highway system facilities in connection with the value pricing and transit development demonstration program. With the assistance of the department, SANDAG shall establish appropriate traffic flow guidelines for the purpose of ensuring optimal use of the express lanes by high-occupancy vehicles without adversely affecting other traffic on the state highway system.

(e) (1) Agreements between SANDAG, the department, and the Department of the California Highway Patrol shall identify the respective obligations and liabilities of those entities and assign them responsibilities relating to the program. The agreements entered into pursuant to this section shall be consistent with agreements between the department and the United States Department of Transportation relating to this program and shall include clear and concise procedures for enforcement by the Department of the California Highway Patrol of laws prohibiting the unauthorized use of the high-occupancy vehicle lanes. The agreements shall provide for reimbursement of state agencies, from revenues generated by the program, federal funds specifically allocated to SANDAG for the program by the federal government, or other funding sources that are not otherwise available to state agencies for transportation-related projects, for costs incurred in connection with the implementation or operation of the program.

(2) The revenue generated from the program shall be available to SANDAG for the direct expenses related to the operation (including collection and enforcement), maintenance, and administration of the demonstration program. Administrative expenses shall not exceed 3 percent of the revenues.

(3) All remaining revenue generated by the demonstration program shall be used in the corridor from which the revenue was generated exclusively for preconstruction, construction, and other related costs of high-occupancy vehicle facilities and the improvement of transit service, including, but not limited to, support for transit operations pursuant to an expenditure plan adopted by SANDAG.

(f) (1) SANDAG may issue bonds at any time to finance any costs necessary to implement the value pricing program established pursuant to subdivision (a) and any expenditures as may be provided for in the expenditure plan adopted pursuant to paragraph (3) of subdivision (e), payable from the revenues generated from the program.

(2) The maximum bonded indebtedness that may be outstanding at any one time shall not exceed an amount that may be serviced from the estimated revenues generated from the program.

(3) The bonds shall bear interest at a rate or rates not exceeding the maximum allowable by law, payable at intervals determined by SANDAG.

(4) Any bond issued pursuant to this subdivision shall contain on its face a statement to the following effect:

Neither the full faith and credit nor the taxing power of the State of California is pledged to the payment of principal of, as the interest of this bond.

(5) Bonds shall be issued pursuant to a resolution of SANDAG adopted by a two-thirds vote of its governing board. The resolution shall state all of the following:

(A) The purposes for which the proposed debt is to be incurred.

(B) The estimated cost of accomplishing those purposes.

(C) The amount of the principal of the indebtedness.

(D) The maximum term of the bonds and the interest rate.

(E) The denomination or denominations of the bonds, which shall not be less than five thousand dollars ($5,000).

(F) The form of the bonds.

(g) Not later than three years after SANDAG first collects revenues from any of the projects described in paragraph (1) of subdivision (a), SANDAG shall submit a report to the Legislature on its findings, conclusions, and recommendations concerning the demonstration program authorized by this section. The report shall include an analysis of the effect of the HOT lanes on the adjacent mixed-flow lanes and any comments submitted by the department and the Department of the California Highway Patrol regarding operation of the lane.

(Amended by Stats. 2007, Ch. 498, Sec. 1. Effective January 1, 2008.)



149.5

(a) (1) Notwithstanding Sections 149 and 30800 of this code, and Section 21655.5 of the Vehicle Code, the Sunol Smart Carpool Lane Joint Powers Authority (SSCLJPA), consisting of the Alameda County Transportation Commission and the Santa Clara Valley Transportation Authority, may conduct, administer, and operate a value pricing high-occupancy vehicle program on the Sunol Grade segment of State Highway Route 680 (Interstate 680) in Alameda and Santa Clara Counties and the Alameda County Transportation Commission may conduct, administer, and operate a program on a corridor within Alameda County for a maximum of two transportation corridors in Alameda County pursuant to this section in coordination with the Metropolitan Transportation Commission and consistent with Section 21655.6 of the Vehicle Code.

(2) The program, under the circumstances described in subdivision (b), may direct and authorize the entry and use of the high-occupancy vehicle lanes in the corridors identified in paragraph (1) by single-occupant vehicles for a fee. The fee structure for each corridor shall be established from time to time by the administering agency. A high-occupancy vehicle lane may only be operated as a high-occupancy toll (HOT) lane during the hours that the lane is otherwise restricted to use by high-occupancy vehicles.

(3) The administering agency for each corridor shall enter into a cooperative agreement with the Bay Area Toll Authority to operate and manage the electronic toll collection system.

(b) Implementation of the program shall ensure that Level of Service C, as measured by the most recent issue of the Highway Capacity Manual, as adopted by the Transportation Research Board, is maintained at all times in the high-occupancy vehicle lanes, except that subject to a written agreement between the department and the administering agency that is based on operating conditions of the high-occupancy vehicle lanes, Level of Service D shall be permitted on the high-occupancy vehicle lanes. If Level of Service D is permitted, the department and the administering agency shall evaluate the impacts of these levels of service on the high-occupancy vehicle lanes, and indicate any effects on the mixed-flow lanes. Continuance of Level of Service D operating conditions shall be subject to the written agreement between the department and the administering agency. Unrestricted access to the lanes by high-occupancy vehicles shall be available at all times. At least annually, the department shall audit the level of service during peak traffic hours and report the results of that audit at meetings of the administering agency.

(c) Single-occupant vehicles that are certified or authorized by the administering agency for entry into, and use of, the high-occupancy vehicle lanes identified in paragraph (1) of subdivision (a) are exempt from Section 21655.5 of the Vehicle Code, and the driver shall not be in violation of the Vehicle Code because of that entry and use.

(d) The administering agency shall carry out the program in cooperation with the department pursuant to a cooperative agreement that addresses all matters related to design, construction, maintenance, and operation of state highway system facilities in connection with the value pricing high-occupancy vehicle program. With the assistance of the department, the administering agency shall establish appropriate traffic flow guidelines for the purpose of ensuring optimal use of the high-occupancy toll lanes by high-occupancy vehicles without adversely affecting other traffic on the state highway system.

(e) (1) Agreements between the administering agency, the department, and the Department of the California Highway Patrol shall identify the respective obligations and liabilities of those entities and assign them responsibilities relating to the program. The agreements entered into pursuant to this section shall be consistent with agreements between the department and the United States Department of Transportation relating to programs of this nature. The agreements shall include clear and concise procedures for enforcement by the Department of the California Highway Patrol of laws prohibiting the unauthorized use of the high-occupancy vehicle lanes, which may include the use of video enforcement. The agreements shall provide for reimbursement of state agencies, from revenues generated by the program, or other funding sources that are not otherwise available to state agencies for transportation-related projects, for costs incurred in connection with the implementation or operation of the program.

(2) The revenue generated from the program shall be available to the administering agency for the direct expenses related to the operation (including collection and enforcement), maintenance, construction, and administration of the program. Administrative expenses shall not exceed 3 percent of the revenues.

(3) All net revenue generated by the program that remains after payment of direct expenses pursuant to paragraph (2) shall be allocated pursuant to an expenditure plan adopted biennially by the administering agency for transportation purposes within the program area. The expenditure plan may include funding for the following:

(A) The construction of high-occupancy vehicle facilities, including the design, preconstruction, construction, and other related costs of the northbound Interstate 680 Sunol Smart Carpool Lane project.

(B) Transit capital and operations that directly serve the authorized corridors.

(f) (1) The administering agency may issue bonds, refunding bonds, or bond anticipation notes, at any time to finance construction and construction-related expenditures of programs adopted pursuant to subdivision (a) and construction and construction-related expenditures that are included in the expenditure plan adopted pursuant to paragraph (3) of subdivision (e), payable solely from the revenues generated from the respective programs.

(2) The maximum bonded indebtedness that may be outstanding at any one time shall be an amount equal to the sum of the principal of, and interest on, the bonds, but not to exceed the estimated revenues generated from the respective programs.

(3) Bonds shall be issued pursuant to a resolution adopted by a two-thirds vote of the governing board of the administering agency. The resolution shall state all of the following:

(A) The purposes for which the proposed debt is to be incurred.

(B) The estimated cost of accomplishing those purposes.

(C) The amount of the principal of the indebtedness.

(D) The maximum term the bonds proposed to be issued shall run before maturity.

(E) The maximum rate of interest to be paid, which shall not exceed the maximum allowable by law.

(F) The denomination or denominations of the bonds, which shall not be less than five thousand dollars ($5,000).

(G) The form of the bonds, including, without limitation, registered bonds and coupon bonds, to the extent permitted by federal law, the registration, conversion, and exchange privileges, if any pertaining thereto, and the time when all of, or any part of, the principal becomes due and payable.

(H) Any other matters authorized by law.

(4) The bonds shall bear interest at a rate or rates not exceeding the maximum allowable by law, payable at intervals determined by the administering agency.

(5) The full amount of bonds may be divided into two or more series and different dates of payment fixed for the bonds of each series. A bond shall not be required to mature on its anniversary date.

(6) Any bond issued pursuant to this subdivision shall contain on its face a statement to the following effect:

Neither the full faith and credit nor the taxing power of the State of California is pledged to the payment of principal of, or the interest on, this bond.

(g) Not later than three years after the administering agency first collects revenues from the program authorized by this section, the administering agency shall submit a report to the Legislature on its findings, conclusions, and recommendations concerning the demonstration program authorized by this section. The report shall include an analysis of the effect of the HOT lanes on the adjacent mixed-flow lanes and any comments submitted by the department and the Department of the California Highway Patrol regarding operation of the lane.

(Amended by Stats. 2010, Ch. 491, Sec. 12. Effective January 1, 2011.)



149.6

(a) Notwithstanding Sections 149 and 30800, and Section 21655.5 of the Vehicle Code, the Santa Clara Valley Transportation Authority (VTA) created by Part 12 (commencing with Section 100000) of the Public Utilities Code may conduct, administer, and operate a value pricing program on any two of the transportation corridors included in the high-occupancy vehicle lane system in Santa Clara County in coordination with the Metropolitan Transportation Commission and consistent with Section 21655.6 of the Vehicle Code. A high-occupancy toll lane established on State Highway Route 101 pursuant to this section may extend into San Mateo County as far as the high-occupancy vehicle lane in that county existed as of January 1, 2011, subject to agreement of the City/County Association of Governments of San Mateo County.

(1) VTA, under the circumstances described in subdivision (b), may direct and authorize the entry and use of those high-occupancy vehicle lanes by single-occupant vehicles for a fee. The fee structure shall be established from time to time by the authority. A high-occupancy vehicle lane may only be operated as a high-occupancy toll (HOT) lane during the hours that the lane is otherwise restricted to use by high-occupancy vehicles.

(2) VTA shall enter into a cooperative agreement with the Bay Area Toll Authority to operate and manage the electronic toll collection system.

(b) Implementation of the program shall ensure that Level of Service C, as measured by the most recent issue of the Highway Capacity Manual, as adopted by the Transportation Research Board, is maintained at all times in the high-occupancy vehicle lanes, except that subject to a written agreement between the department and VTA that is based on operating conditions of the high-occupancy vehicle lanes, Level of Service D shall be permitted on the high-occupancy vehicle lanes. If Level of Service D is permitted, the department and VTA shall evaluate the impacts of these levels of service on the high-occupancy vehicle lanes, and indicate any effects on the mixed-flow lanes. Continuance of Level of Service D operating conditions shall be subject to the written agreement between the department and VTA. Unrestricted access to the lanes by high-occupancy vehicles shall be available at all times. At least annually, the department shall audit the level of service during peak traffic hours and report the results of that audit at meetings of the program management team.

(c) Single-occupant vehicles that are certified or authorized by the authority for entry into, and use of, the high-occupancy vehicle lanes in Santa Clara County, and, if applicable, San Mateo County as provided in subdivision (a), are exempt from Section 21655.5 of the Vehicle Code, and the driver shall not be in violation of the Vehicle Code because of that entry and use.

(d) VTA shall carry out the program in cooperation with the department pursuant to a cooperative agreement that addresses all matters related to design, construction, maintenance, and operation of state highway system facilities in connection with the value pricing program. With the assistance of the department, VTA shall establish appropriate traffic flow guidelines for the purpose of ensuring optimal use of the high-occupancy toll lanes by high-occupancy vehicles without adversely affecting other traffic on the state highway system.

(e) (1) Agreements between VTA, the department, and the Department of the California Highway Patrol shall identify the respective obligations and liabilities of those entities and assign them responsibilities relating to the program. The agreements entered into pursuant to this section shall be consistent with agreements between the department and the United States Department of Transportation relating to this program. The agreements shall include clear and concise procedures for enforcement by the Department of the California Highway Patrol of laws prohibiting the unauthorized use of the high-occupancy vehicle lanes, which may include the use of video enforcement. The agreements shall provide for reimbursement of state agencies, from revenues generated by the program, federal funds specifically allocated to the authority for the program by the federal government, or other funding sources that are not otherwise available to state agencies for transportation-related projects, for costs incurred in connection with the implementation or operation of the program.

(2) The revenues generated by the program shall be available to VTA for the direct expenses related to the operation (including collection and enforcement), maintenance, construction, and administration of the program. The VTA s administrative costs in the operation of the program shall not exceed 3 percent of the revenues.

(3) All remaining revenue generated by the program shall be used in the corridor from which the revenues were generated exclusively for the preconstruction, construction, and other related costs of high-occupancy vehicle facilities and the improvement of transit service, including, but not limited to, support for transit operations pursuant to an expenditure plan adopted by the VTA. To the extent a corridor extends into San Mateo County pursuant to subdivision (a), VTA and the City/County Association of Governments of San Mateo County shall, by agreement, determine how remaining revenue shall be shared for expenditure in Santa Clara County and San Mateo County consistent with this paragraph.

(f) (1) The VTA may issue bonds, refunding bonds, or bond anticipation notes, at any time to finance construction and construction-related expenditures necessary to implement the value pricing program established pursuant to subdivision (a) and construction and construction-related expenditures that are provided for in the expenditure plan adopted pursuant to paragraph (3) of subdivision (e), payable from the revenues generated from the program.

(2) The maximum bonded indebtedness that may be outstanding at any one time shall not exceed an amount that may be serviced from the estimated revenues generated from the program.

(3) The bonds shall bear interest at a rate or rates not exceeding the maximum allowable by law, payable at intervals determined by the authority.

(4) Any bond issued pursuant to this subdivision shall contain on its face a statement to the following effect:

Neither the full faith and credit nor the taxing power of the State of California is pledged to the payment of principal of, or the interest on, this bond.

(5) Bonds shall be issued pursuant to a resolution of VTA adopted by a two-thirds vote of its governing board. The resolution shall state all of the following:

(A) The purposes for which the proposed debt is to be incurred.

(B) The estimated cost of accomplishing those purposes.

(C) The amount of the principal of the indebtedness.

(D) The maximum term of the bonds and the interest rate.

(E) The denomination or denominations of the bonds, which shall not be less than five thousand dollars ($5,000).

(F) The form of the bonds, including, without limitation, registered bonds and coupon bonds, to the extent permitted by federal law, the registration, conversion, and exchange privileges, if applicable, and the time when all of, or any part of, the principal becomes due and payable.

(G) Any other matters authorized by law.

(6) The full amount of bonds may be divided into two or more series and different dates of payment fixed for the bonds of each series. A bond shall not be required to mature on its anniversary date.

(g) Not later than three years after VTA first collects revenues from any of the projects described in paragraph (1) of subdivision (a), VTA shall submit a report to the Legislature on its findings, conclusions, and recommendations concerning the demonstration program authorized by this section. The report shall include an analysis of the effect of the HOT lanes on adjacent mixed-flow lanes and any comments submitted by the department and the Department of the California Highway Patrol regarding operation of the lanes.

(Amended by Stats. 2011, Ch. 114, Sec. 1. Effective January 1, 2012.)



149.7

(a) A regional transportation agency, as defined in Section 143, in cooperation with the department, may apply to the commission to develop and operate high-occupancy toll lanes, including the administration and operation of a value pricing program and exclusive or preferential lane facilities for public transit, consistent with the established standards, requirements, and limitations that apply to those facilities in Sections 149, 149.1, 149.3, 149.4, 149.5, and 149.6.

(b) The commission shall review each application for the development and operation of the facilities described in subdivision (a) according to eligibility criteria established by the commission. For each eligible application, the commission shall conduct at least one public hearing in northern California and one in southern California.

(c) The number of facilities approved under this section shall not exceed four, two in northern California and two in southern California.

(d) A regional transportation agency that develops or operates a facility, or facilities, described in subdivision (a) shall provide any information or data requested by the commission or the Legislative Analyst. The commission, in cooperation with the Legislative Analyst, shall annually prepare a report on the progress of the development and operation of a facility authorized under this section. The commission may submit this report as a section in its annual report to the Legislature required pursuant to Section 14535 of the Government Code.

(e) No applications may be approved under this section on or after January 1, 2012.

(Amended by Stats. 2009, Ch. 474, Sec. 2. Effective January 1, 2010.)



149.8

(a) Pursuant to Section 149.7, the Legislature hereby authorizes a value pricing and transit program involving high-occupancy toll (HOT) lanes to be developed and operated on State Highway Route 15 in Riverside County by the Riverside County Transportation Commission, as one of two toll lane projects in southern California authorized by subdivision (c) of Section 149.7.

(b) The Riverside County Transportation Commission shall carry out the program in cooperation with the department pursuant to a cooperative agreement that addresses all matters related to design, construction, maintenance, and operation of state highway program facilities in connection with the value pricing and transit program. With the assistance of the department, the Riverside County Transportation Commission shall establish appropriate traffic flow guidelines for the purpose of ensuring optimal use of the express lanes by high-occupancy vehicles without adversely affecting other traffic on the state highway system. The commission shall operate the HOT lane facilities in a manner consistent with the minimum level of service standards established in subdivision (b) of Sections 149.4, 149.5, and 149.6.

(c) (1) Pursuant to Section 149.7, the Riverside County Transportation Commission shall have the authority to set, levy, and collect tolls, user fees, or other similar charges payable for the use of the State Highway Route 15 HOT lanes, and any other incidental or related fees or charges, in amounts as required for the following expenditures relative to State Highway Route 15 and for purposes of paragraph (2):

(A) Capital outlay, including the costs of design, construction, right-of-way acquisition, and utility adjustment.

(B) Operations and maintenance, including, but not limited to, toll collection and enforcement.

(C) Repair and rehabilitation.

(D) Indebtedness incurred, including related financing costs.

(E) Reserves.

(F) Administration, which shall not exceed 3 percent of toll and associated facility revenues.

(2) Excess toll revenues beyond the expenditure needs of paragraph (1) may be expended for the following purposes:

(A) To enhance transit service designed to reduce traffic congestion on State Highway Route 15 or to expand travel options along the State Highway Route 15 corridor. Eligible expenditures include, but are not limited to, transit operating assistance, the acquisition of transit vehicles, and the transit capital improvements otherwise eligible to be funded under the state transportation improvement program pursuant to Section 164.

(B) To make operational or capacity improvements designed to reduce congestion or improve the flow of traffic on State Highway Route 15. Eligible expenditures may include any phase of project delivery to make capital improvements to onramps, connector roads, roadways, bridges, or other structures that are related to the tolled or nontolled facilities on State Highway Route 15.

(3) The Riverside County Transportation Commission is authorized to issue bonds to finance the costs of the HOT lane facilities on State Highway Route 15, including the costs of issuing the bonds and paying credit enhancement and other fees related to the bonds, which bonds are payable from the tolls authorized in paragraph (1), and any other sources of revenue available to the Riverside County Transportation Commission that may be used for these purposes, including, but not limited to, sales tax revenue, development impact fees, or state and federal grant funds. The bonds may be sold pursuant to the terms and conditions set forth in a resolution adopted by the governing board of the Riverside County Transportation Commission. Bonds shall be issued pursuant to a resolution adopted by a two-thirds vote of the governing board. Any bond issued pursuant to this paragraph shall not constitute a debt or liability of the state and shall contain on its face a statement to the following effect:

Neither the full faith and credit nor the taxing power of the State of California is pledged to the payment of principal or interest of this bond.

(4) The Riverside County Transportation Commission shall make available for public review and comment the proposed toll schedule, or any changes to the schedule, a minimum of 30 days prior to its adoption by the Riverside County Transportation Commission.

(d) The Riverside County Transportation Commission, in consultation with the department, shall issue a plan of transportation improvements for the State Highway Route 15 corridor, which shall include projected costs, the use of toll revenues, and a proposed completion schedule. This plan shall be updated annually. The plan and each annual update shall be made available for public review and comment no less than 30 days prior to its adoption by the Riverside County Transportation Commission.

(e) This section shall not prevent the department or any local agency from constructing facilities within the State Highway Route 15 corridor that compete with the HOT lane transportation project, and in no event shall the Riverside County Transportation Commission be entitled to compensation for the adverse effects on toll revenue due to those facilities.

(f) If any provision of this section or the application thereof is held invalid, that invalidity shall not affect other provisions or applications of this section that can be given effect without the invalid provision or application, and to this extent the provisions of this section are severable.

(Added by Stats. 2008, Ch. 421, Sec. 2. Effective January 1, 2009.)



149.9

(a) Pursuant to Section 149.7 and the memorandum of understanding between the Los Angeles County Metropolitan Transportation Authority (LACMTA), the United States Department of Transportation, and the department, as adopted on July 24, 2008, and any subsequent, mutually agreed upon changes to that memorandum, the LACMTA may operate a value-pricing and transit development demonstration program involving high-occupancy toll (HOT) lanes to be conducted, administered, developed, and operated on State Highway Routes 10 and 110 in Los Angeles County by the LACMTA.

(b) The LACMTA shall implement the program in cooperation with the department, and the active participation of the Department of the California Highway Patrol, pursuant to a cooperative agreement that addresses all matters related to design, construction, maintenance, and operation of state highway system facilities in connection with the value-pricing and transit program. With the consent of the department, the board of the LACMTA shall establish appropriate performance measures, such as speed or travel times, for the purpose of ensuring optimal use of the HOT lanes without adversely affecting other traffic on the state highway system.

(c) The LACMTA and the department may implement the demonstration program under the following conditions:

(1) The value-pricing program may be operated on State Highway Routes 10 and 110 in Los Angeles County on designated high-occupancy vehicle (HOV) lanes.

(2) (A) Single-occupant vehicles, or those vehicles that do not meet minimum occupancy requirements, may be authorized to enter and use the HOV lanes in the identified corridors, under conditions as determined by the LACMTA.

(B) The LACMTA may not change the vehicle occupancy requirement for access to the HOV lanes in the identified corridors during the demonstration period that is authorized under this section.

(3) As part of the demonstration program, each proposed HOT lane shall have nontolled alternative lanes available for public use in the same corridor as the proposed HOT lanes.

(4) The LACMTA shall implement a public outreach and communications plan in order to solicit public input into the development of the demonstration program.

(5) In implementing the program, the LACMTA shall identify the affected communities in the respective corridors and work with those communities to identify impacts and develop mitigation measures.

(6) The amount of the toll shall be established by the LACMTA, and collected and administered in a manner determined by the LACMTA. The LACMTA shall conduct a public hearing 30 days prior to setting or increasing the toll.

(7) The LACMTA shall assess the impacts of the program on commuters of low income and shall provide mitigation to those impacted commuters. Mitigation measures may include, but are not limited to, reduced toll charges and toll credits for transit users. Eligible commuters for reduced toll charges or toll credits for transit users shall meet the eligibility requirements for assistance programs under Chapter 2 (commencing with Section 11200) or Chapter 3 (commencing with Section 12000) of Part 3 of, Part 5 (commencing with Section 17000) of, or Chapter 10 (commencing with Section 18900), Chapter 10.1 (commencing with Section 18930), or Chapter 10.3 (commencing with Section 18937) of Part 6 of, Division 9 of the Welfare and Institutions Code.

(8) Toll paying commuters shall have the option to purchase any necessary toll paying equipment, prepay tolls, and renew toll payments by cash or by using a credit card.

(9) The LACMTA may operate the demonstration program until January 15, 2015, during which time it may not issue bonds for the demonstration program.

(10) The LACMTA and the department shall report to the Legislature by December 31, 2014. The report shall include, but not be limited to, a summary of the demonstration program, a survey of its users, the impact on carpoolers, revenues generated, how transit service or alternative modes of transportation were impacted, any potential effect on traffic congestion in the HOV lane and in the neighboring lanes, the number of toll paying vehicles that utilized the HOT lanes, any potential reductions in the greenhouse gas emissions that are attributable to congestion reduction resulting from the HOT lane demonstration project, and a description of the mitigation measures on the affected communities and commuters in this demonstration program. The report shall be submitted in compliance with Section 9795 of the Government Code. This paragraph shall be inoperative on December 31, 2018, pursuant to Section 10231.5 of the Government Code.

(11) Pursuant to Section 149.7, the revenue generated from the program may be available to the LACMTA for the direct expenses related to the maintenance, administration, and operation, including collection and enforcement, of the demonstration program. Administrative expenses shall not exceed 3 percent of the revenues.

(12) All remaining revenue generated by the demonstration program shall be used in the corridor from which the revenue was generated exclusively for preconstruction, construction, and other related costs of high-occupancy vehicle facilities and the improvement of transit service in the corridor, including, but not limited to, support for transit operations pursuant to an expenditure plan adopted by the LACMTA.

(13) This section shall not prevent the department or any local agency from constructing facilities that compete with the HOT lane demonstration project, and the LACMTA shall not be entitled to compensation for adverse effects on toll revenue due to those facilities.

(Amended by Stats. 2010, Ch. 441, Sec. 1. Effective January 1, 2011.)



149.10

(a) Notwithstanding Sections 149 and 30800 of this code, and Section 21655.5 of the Vehicle Code, the San Diego Association of Governments (SANDAG) may conduct, administer, and operate a value pricing and transit development program on the State Highway Route 5 in managed lanes serving as a high-occupancy vehicle expressway. The program, under the circumstances described in subdivision (b), may direct and authorize the entry and use of the State Highway Route 5 high-occupancy vehicle lanes by single-occupant vehicles during peak periods, as defined by SANDAG, for a fee. The amount of the fee shall be established from time to time by SANDAG, and collected in a manner determined by SANDAG.

(b) Implementation of the program shall ensure that Level of Service C, as measured by the most recent issue of the Highway Capacity Manual, as adopted by the Transportation Research Board, is maintained at all times in the high-occupancy vehicle lanes, except that subject to a written agreement between the department and SANDAG that is based on operating conditions of the high-occupancy vehicle lanes, Level of Service D shall be permitted on the high-occupancy vehicle lanes. If Level of Service D is permitted, the department and SANDAG shall evaluate the impacts of these levels of service of the high-occupancy vehicle lanes, and indicate any effects on the mixed-flow lanes. Continuance of Level of Service D operating conditions shall be subject to the written agreement between the department and SANDAG. Unrestricted access to the lanes by high-occupancy vehicles shall be available at all times. At least annually, the department shall audit the level of service during peak traffic hours and report the results of that audit at meetings of the program management team.

(c) Single-occupant vehicles that are certified or authorized by SANDAG for entry into, and use of, the State Highway Route 5 high-occupancy vehicle lanes are exempt from Section 21655.5 of the Vehicle Code, and the driver shall not be in violation of the Vehicle Code because of that entry and use.

(d) SANDAG shall carry out the program in cooperation with the department and shall consult the department in the operation of the project and on matters related to highway design and construction. With the assistance of the department, SANDAG shall establish appropriate traffic flow guidelines for the purpose of ensuring optimal use of the express lanes by high-occupancy vehicles.

(e) (1) Agreements between SANDAG, the department, and the Department of the California Highway Patrol shall identify the respective obligations and liabilities of those entities and assign them responsibilities relating to the program. The agreements entered into pursuant to this section shall be consistent with agreements between the department and the United States Department of Transportation relating to this program and shall include clear and concise procedures for enforcement by the Department of the California Highway Patrol of laws prohibiting the unauthorized use of the high-occupancy vehicle lanes. The agreements shall provide for reimbursement of state agencies, from revenues generated by the program, federal funds specifically allocated to SANDAG for the program by the federal government, or other funding sources that are not otherwise available to state agencies for transportation-related projects, for costs incurred in connection with the implementation or operation of the program. Reimbursement for SANDAG s program-related planning and administrative costs in the operation of the program shall not exceed 3 percent of the revenues.

(2) All remaining revenue shall be used in the State Highway Route 5 corridor exclusively for (A) the improvement of transit service, including, but not limited to, construction of transit facilities and support for transit operations, and (B) high-occupancy vehicle facilities.

(Added by Stats. 2011, Ch. 535, Sec. 3. Effective January 1, 2012.)



150

When the department, in cooperation with rapid transit districts, recommends that mass public transportation facilities should be located along a proposed freeway corridor in order to establish a planned balanced transportation system, the commission shall consider this recommendation in making its decision as to the location of the freeway.

If the commission determines that the location of mass public transportation facilities should be located along the proposed freeway corridor, it may also direct the department to plan, design, and construct the freeway so as to provide locations for those facilities, and the cost thereof shall be considered as part of the cost of constructing the state highway. In making this determination, the commission shall consider the extent to which the mass public transportation facilities will reduce the volume of traffic on the proposed freeway and the impact the joint development will have on community values. The commission shall also consider whether the rapid transit district has adopted a general plan for the development of its mass public transportation facilities and the likelihood as to whether sufficient funds will be available for the development of mass public transportation service in those locations. The commission shall authorize the department to provide those locations along federal-aid highways only in instances in which it has received assurances of full federal financial participation in the cost of providing those locations.

If mass public transportation facilities other than roadways and other facilities for use of buses are to be constructed and placed in use in those locations, the department may enter into agreements for the sale of the locations to transit districts for that use at a price equal to the market value of the property at the time of sale. If mass public transportation facilities are not placed in use in the locations provided within five years of completion of the freeway, the department may develop those locations for freeway purposes, or it may lease or otherwise dispose of the locations in accordance with the provisions of this code.

The department may, in cooperation with rapid transit districts, develop exclusive or preferential bus lanes in those locations in accordance with Section 149.

(Amended by Stats. 2002, Ch. 438, Sec. 25. Effective January 1, 2003.)



151

The department may make such regulations as may be required in the interests of public safety governing the use of any express highway or additional facilities constructed as provided in this article for the purpose of loading or unloading of passengers.

Nothing in this article or in this section shall be construed to authorize the operation of any vehicle in violation of any provision of the Vehicle Code or to deprive the Public Utilities Commission of any authority now or hereafter vested in it to regulate public motor carriers of passengers.

(Added by Stats. 1947, 1st Ex. Sess., Ch. 14.)



152

The department may permit the placing of, and cooperate in the planning for, emergency water hydrants on or adjacent to state freeway rights-of-way wherever a public water system is available. The placing and maintenance of the hydrants shall be the responsibility of local agencies.

(Amended by Stats. 1968, Ch. 841.)



153

The department may place and maintain or cooperate with local agencies or others in the placing and maintenance of emergency telephones or other communication facilities on or adjacent to state freeway rights-of-way.

(Added by Stats. 1968, Ch. 841.)



154

The department shall encourage the construction and development by counties of portions of the county highways as official county scenic highways and may furnish to the counties any information or other assistance which will aid the counties in the construction or development of such scenic highways.

Whenever the department determines that any county highway meets the minimum standards prescribed by the department for official scenic highways, including the concept of the complete highway, as described in Section 261, it may authorize the county in which the highway is located to designate the highway as an official county scenic highway and the department shall so indicate the highway in publications of the department and in any maps which are prepared by the department for distribution to the public which show the highway.

If the department determines that any county highway which has been designated as an official county scenic highway no longer meets the minimum standards prescribed by the department for official scenic highways, it may, after notice to the county and a hearing on the matter, if requested by the county, revoke the authority of the county to designate the highway as an official county scenic highway.

(Amended by Stats. 2005, Ch. 77, Sec. 31. Effective January 1, 2006.)



154.1

(a) Notwithstanding Section 154 or any other provision of law and subject to subdivision (b), if the department determines that the County of Los Angeles is in compliance with the standards developed and established pursuant to Section 261 as to the Malibu Canyon-Las Virgenes Highway (N1), from Route 1 to Lost Hills Road in Los Angeles County, the department shall designate that portion of that county highway a county scenic highway.

(b) A designation pursuant to subdivision (a) may only be made by the department if the County of Los Angeles applies for the designation, and includes in its application a formally adopted resolution acknowledging its desire to designate that portion of the county highway a county scenic highway.

(Added by Stats. 2001, Ch. 758, Sec. 1. Effective January 1, 2002.)



155

The department may accept any gift of money or property from any person or group for the purpose of acquiring property for, and establishing and maintaining as a memorial to any person or group, a place adjacent to any state highway in the state scenic highway system established by Article 2.5 (commencing with Section 260) of Chapter 2, Division 1, at a point of special scenic, historical, or cultural interest, where motorists may stop to appreciate and enjoy the point of interest.

Any money which is received by the department pursuant to this section shall be deposited in the Special Interest Stopping Place Fund, which fund is hereby created in the State Treasury. Any money in the fund is continuously appropriated to the department without regard to fiscal years to carry out the purposes for which the money was received by the department.

The department shall, unless otherwise requested by the person or group from whom money or property is received for a stopping place, establish and maintain appropriate signs at the stopping places which indicate the name of the person or group in whose honor the place was established.

The right of eminent domain shall not be exercised by the department to acquire property, or any interest in property, pursuant to this section and the department may not acquire any real property for the purposes of this section unless the board of supervisors of the county in which such real property is located consents to such acquisition.

(Amended by Stats. 1971, Ch. 1235.)



155.5

The commission, to the extent constitutionally permitted and if it determines that such actions constitute a highway purpose, may allocate funds from the State Highway Account to match on an equal basis the value of any gifts offered and accepted by the department for deposit in the Special Interest Stopping Place Fund and may in such cases, if appropriate, further allocate funds from the State Highway Account for the maintenance of property acquired pursuant to such gifts.

The amount matched for each gift shall be used in conjunction with the gift for the purpose for which the gift was accepted.

(Amended by Stats. 1980, Ch. 777, Sec. 30.7.)



155.6

Unless prohibited by federal laws or rules and regulations, the department may authorize the installation of coin-operated binocular or telescopic viewing machines at the vista point on the north end of the Golden Gate Bridge.

Any money received by the state for authorizing the placement of these viewing machines shall be transferred by the department to the State Highway Account.

(Added by Stats. 1981, Ch. 369, Sec. 1.)






ARTICLE 3.5. Barriers to Fish Passage

156

For purposes of this article, the following definitions shall apply:

(a) Fish passage means the ability of an anadromous fish to access appropriate habitat at all points in its life cycle, including spawning and rearing.

(b) Department means the Department of Transportation.

(Added by Stats. 2005, Ch. 589, Sec. 3. Effective January 1, 2006.)



156.1

The Director of Transportation shall prepare an annual report describing the status of the department s progress in locating, assessing, and remediating barriers to fish passage. This report shall be given to the Legislature by October 31 of each year through the year 2020.

(Added by Stats. 2005, Ch. 589, Sec. 3. Effective January 1, 2006.)



156.2

The department shall pursue development of a programmatic environmental review process with appropriate state and federal regulatory agencies for remediating barriers to fish passage that will streamline the permitting process for projects. The department shall include a description of its progress on this review process in the report specified in Section 156.1.

(Added by Stats. 2005, Ch. 589, Sec. 3. Effective January 1, 2006.)



156.3

For any project using state or federal transportation funds programmed after January 1, 2006, the department shall ensure that, if the project affects a stream crossing on a stream where anadromous fish are, or historically were, found, an assessment of potential barriers to fish passage is done prior to commencing project design. The department shall submit the assessment to the Department of Fish and Game and add it to the CALFISH database. If any structural barrier to passage exists, remediation of the problem shall be designed into the project by the implementing agency. New projects shall be constructed so that they do not present a barrier to fish passage. When barriers to fish passage are being addressed, plans and projects shall be developed in consultation with the Department of Fish and Game.

(Amended by Stats. 2006, Ch. 538, Sec. 638. Effective January 1, 2007.)



156.4

For any repair or construction project using state or federal transportation funds that affects a stream crossing on a stream where anadromous fish are, or historically were, found, the department shall perform an assessment of the site for potential barriers to fish passage and submit the assessment to the Department of Fish and Game.

(Added by Stats. 2005, Ch. 589, Sec. 3. Effective January 1, 2006.)






ARTICLE 3.7. Clean Renewable Energy Bonds for the Department of Transportation

157

It is the intent of the Legislature that the authority granted to the Department of Transportation under this act is restricted to the specific program for which funds are appropriated in Item 2660-306-0942 of the Budget Act of 2008, and that the amount of State Highway Account funds committed to this program shall be limited to the amount appropriated in Item 2660-306-0942 of the Budget Act of 2008.

(Added by Stats. 2008, Ch. 756, Sec. 15. Effective September 30, 2008.)



157.1

The department, through the Treasurer and the California Alternative Energy and Advanced Transportation Financing Authority, may issue Clean Renewable Energy Bonds for purposes of financing the acquisition and installation of solar energy systems, and related appurtenances thereto, at department facilities. For purposes of this article, Clean Renewable Energy Bonds are bonds issued subject to the conditions and terms of Section 1303 of the federal Energy Tax Incentives Act of 2005 (P.L. 109-58; I.R.C. Sec. 54).

(Added by Stats. 2008, Ch. 756, Sec. 15. Effective September 30, 2008.)



157.2

The net proceeds of bonds issued under this article shall be deposited in the Clean Renewable Energy Bonds Subaccount, which is hereby established as a special trust fund in the Special Deposit Fund created pursuant to Section 16370 of the Government Code.

(Added by Stats. 2008, Ch. 756, Sec. 15. Effective September 30, 2008.)



157.4

(a) In conjunction with the issuance of bonds pursuant to Section 157.1, the department may, until January 1, 2014, enter into lease-purchase agreements, lease agreements, or similar agreements with the California Alternative Energy and Advanced Transportation Financing Authority to secure financial assistance for the acquisition and installation of solar energy systems, and to arrange for the payment of debt service on the Clean Renewable Energy Bonds.

(b) The department may pledge the solar energy system property, or any interest therein, that is acquired or installed pursuant to this article as security for any payment in connection with the acquisition, leasing, or financing of that property or interest, subject to the purposes described in subdivision (a).

(Added by Stats. 2008, Ch. 756, Sec. 15. Effective September 30, 2008.)



157.6

The solar energy systems funded pursuant to this article may utilize, and shall comply with, either the net energy metering program allowable under Section 2827 of the Public Utilities Code or the feed-in-tariff program allowable under Section 399.20 of the Public Utilities Code.

(Added by Stats. 2008, Ch. 756, Sec. 15. Effective September 30, 2008.)



157.8

On or before March 1 of each fiscal year, and until maturity of the bonds issued pursuant to this article, the department shall report to the budget committees of each house of the Legislature with regard to the issuance of bonds and the acquisition and installation of solar energy systems under this article. The report shall include, but not be limited to, the status of each facility on which the department has installed solar energy systems; an accounting of the costs for each solar energy system installed or acquired by the department; a description of the energy savings the department has achieved by acquiring or installing a solar energy system or systems; and a review and analysis of the expected cost savings at the time of issuance of the bonds versus actual savings annually.

(Added by Stats. 2008, Ch. 756, Sec. 15. Effective September 30, 2008.)






ARTICLE 4. Highway Standards

160

The width of the right-of-way for all state highways shall be at least 40 feet.

The department may maintain any state highway having a lesser width of right-of-way, but shall not expend any money thereon for major construction or improvement until the width of the right-of-way is at least 40 feet.

(Amended by Stats. 1982, Ch. 681, Sec. 48.)



161

On construction projects, the department shall install on the surface of state highways upon which the operation of bicycles is permitted only those types of grates which are not hazardous to bicycle riders.

(Amended by Stats. 1982, Ch. 681, Sec. 49.)



162

(a) Unless the commission finds that it would be impractical, any state highway exclusive and preferential lane for buses and other high occupancy vehicles constructed on new alignment or new structures shall be designed and constructed on horizontal and vertical alignments, including the grade, curvature, and horizontal and vertical clearances, so that the lane may readily be reconstructed as an exclusive public mass transit guideway, using the department s rail transit design criteria.

(b) Notwithstanding subdivision (a), prior to designing a state highway in conformance with this section, the department shall consider all of the following:

(1) Cost effectiveness.

(2) Any added environmental impact.

(3) The likelihood of a guideway project ever being developed.

(Amended by Stats. 1982, Ch. 681, Sec. 50.)



162.5

(a) The department shall develop revised seismic standards for earthquake resistance to be utilized in the design and construction of new state highways and bridges, and for the retrofit of existing highways and bridges.

(b) In the development of those standards, the department shall do all of the following:

(1) Thoroughly investigate and analyze the structural damage to highways and bridges resulting from the October 17, 1989, Loma Prieta earthquake, and utilize the experience of that earthquake in the development of revised standards.

(2) Incorporate in those standards, state of the art technology for designing and constructing highways and bridges to withstand extreme seismic activity, utilizing, where appropriate, the available technology and methodology from all engineering and scientific disciplines, including state of the art assessment tools and computer modeling techniques. Where appropriate, the department shall study and incorporate technologies utilized in other countries and proven technologies and accomplishments from other fields, such as those used in the design and construction of high-rise structures.

(3) Maintain contact and communication, and exchange information with, persons and organizations concerned with seismic engineering issues.

(c) The department shall continue to revise and update the standards periodically, so that they reflect the department s latest findings.

(d) Upon completing the development of revised seismic standards, and whenever those standards are updated, the department shall make the standards, including the supporting data, available to all other public agencies in this state which are engaged in the design, construction, or inspection of streets, roads, highways, and bridges.

(Added by Stats. 1989, 1st Ex. Sess., Ch. 18, Sec. 3. Effective November 7, 1989.)






ARTICLE 4.3. Transportation Funding Plan

163

The Legislature, through the enactment of this section, intends to establish a policy for the use of all transportation funds that are available to the state, including the State Highway Account, the Public Transportation Account, and federal funds. For the purposes of this section, federal funds means any obligational authority to be provided under annual federal transportation appropriations acts. The department and the commission shall prepare fund estimates pursuant to Sections 14524 and 14525 of the Government Code based on the following:

(a) Annual expenditures for the administration of the department shall be the same as the most recent Budget Act, adjusted for inflation.

(b) Annual expenditures for the maintenance and operation of the state highway system shall be the same as the most recent Budget Act, adjusted for inflation and inventory, or, when a maintenance plan has been enacted pursuant to Section 164.6, maintenance expenditures shall be based on planned expenditures in that plan.

(c) Annual expenditure for the rehabilitation of the state highway system shall be the same as the most recent Budget Act, or, when a long-range rehabilitation plan has been enacted pursuant to Section 164.6, shall be based on planned expenditures in that long-range plan.

(d) Annual expenditures for local assistance shall be the amount required to fund local assistance programs required by state or federal law or regulations, including, but not limited to, railroad grade crossing maintenance, bicycle transportation account, congestion mitigation and air quality, regional surface transportation programs, local highway bridge replacement and rehabilitation, local seismic retrofit, local hazard elimination and safety, and local emergency relief.

(e) After deducting expenditures for administration, operation, maintenance, local assistance, safety, and rehabilitation pursuant to subdivisions (a), (b), (c), and (d), and for expenditures pursuant to Section 164.56, the remaining funds shall be available for capital improvement projects to be programmed in the state transportation improvement program.

(Amended by Stats. 2004, Ch. 212, Sec. 5. Effective August 11, 2004.)



164

(a) Funds made available for transportation capital improvement projects under subdivision (e) of Section 163 shall be programmed and expended for the following program categories:

(1) Twenty-five percent for interregional improvements.

(2) Seventy-five percent for regional improvements.

(b) Sixty percent of the funds available for interregional improvements under paragraph (1) of subdivision (a) shall be programmed and expended for improvements to state highways that are specified in Sections 164.10 to 164.20, inclusive, and that are outside the boundaries of an urbanized area with a population of more than 50,000, and for intercity rail improvements.

(c) Not less than 15 percent of the amount of funds programmed under subdivision (b) shall be programmed for intercity rail improvement projects, including separation of grade projects.

(d) Funds made available under paragraph (1) of subdivision (a) shall be used for transportation improvement projects that are needed to facilitate interregional movement of people and goods. The projects may include state highway, intercity passenger rail, mass transit guideway, or grade separation projects.

(e) Funds made available under paragraph (2) of subdivision (a) shall be used for transportation improvement projects that are needed to improve transportation within the region. The projects may include, but shall not be limited to, improving state highways, local roads, public transit, intercity rail, pedestrian, and bicycle facilities, and grade separation, transportation system management, transportation demand management, soundwall projects, intermodal facilities, safety, and providing funds to match federal funds.

(Amended by Stats. 1998, Ch. 596, Sec. 5. Effective September 21, 1998.)



164.1

(a) Federal funds derived from apportionments made to the state under Section 1101(a)(11) of the federal Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users (SAFETEA-LU; P.L. 109-59) for the coordinated border infrastructure program established under Section 1303 of that act shall be included and separately identified in the fund estimates prepared pursuant to Sections 14524 and 14525 of the Government Code, the interregional transportation improvement program submitted by the department pursuant to Section 14526 of the Government Code, and the state transportation improvement program adopted by the commission pursuant to Section 14529 of the Government Code. Except as otherwise provided in subdivision (b), these funds shall be programmed, allocated, and expended in the same manner as other federal funds made available for capital improvement projects in the state transportation improvement program.

(b) Notwithstanding any other provision of law:

(1) The programming, allocation, and expenditure of the funds described in subdivision (a) may be for any purpose authorized under federal law, including projects in Mexico.

(2) The funds described in subdivision (a) shall not be subject to the distribution formulas and limitations described in Section 164.

(3) The nonfederal match for the funds described in subdivision (a) may be programmed from any available local source, or any available state transportation funding source, including other state transportation improvement program funding, if the regional transportation planning agency concurs.

(Added by Stats. 2006, Ch. 451, Sec. 1. Effective September 25, 2006.)



164.3

The interregional road system shall include, and shall be limited to, those routes that are specified in Sections 164.10 to 164.20, inclusive.

(Amended by Stats. 1997, Ch. 622, Sec. 44. Effective January 1, 1998.)



164.6

(a) The department shall prepare a 10-year state rehabilitation plan for the rehabilitation and reconstruction, or the combination thereof, by the State Highway Operation and Protection Program, of all state highways and bridges owned by the state. The plan shall identify all rehabilitation needs for the 10-year period beginning on July 1, 1998, and ending on June 30, 2008, and shall include a schedule of improvements to complete all needed rehabilitation during the life of the plan not later than June 30, 2008. The plan shall be updated every two years beginning in 2000. The plan shall include specific milestones and quantifiable accomplishments, such as miles of highways to be repaved and number of bridges to be retrofitted. The plan shall contain strategies to control cost and improve the efficiency of the program, and include a cost estimate for at least the first five years of the program.

(b) The department shall prepare a five-year maintenance plan that addresses the maintenance needs of the state highway system. The plan shall be updated every two years, concurrent with the rehabilitation plan described in subdivision (a). The maintenance plan shall include only maintenance activities that, if the activities were not performed, could result in increased State Highway Operation and Protection Program costs in the future. These activities may include roadway, structural, and drainage maintenance. The maintenance plan shall identify any existing backlog in these maintenance activities and shall recommend a strategy, specific activities, and an associated funding level to reduce or prevent any backlog during the plan s five-year period. The maintenance plan shall include specific goals and quantifiable accomplishments, such as lane-miles of highway to be repaved and the number of bridge decks to be sealed. The maintenance plan shall contain strategies to control cost and improve the efficiency of these maintenance activities, and include a cost estimate for the five years of the plan.

(c) The rehabilitation plan and the maintenance plan shall attempt to balance resources between State Highway Operation and Protection Program activities and maintenance activities in order to achieve identified milestones and goals at the lowest possible long-term total cost. If the maintenance plan recommends increases in maintenance spending, it shall identify projected future State Highway Operation and Protection Program costs that would be avoided by increasing maintenance spending. The department s maintenance division shall develop a budget model that allows it to achieve the requirements of this subdivision.

(d) The rehabilitation plan shall be submitted to the commission for review and comments not later than January 31 of each odd-numbered year, and shall be transmitted to the Governor and the Legislature not later than May 1 of each odd-numbered year. The maintenance plan shall be transmitted to the Governor, the Legislature, and the commission not later than January 31 of each odd-numbered year.

(e) The rehabilitation plan and the maintenance plan shall be the basis for the department s budget request and for the adoption of fund estimates pursuant to Section 163.

(Amended by Stats. 2004, Ch. 212, Sec. 6. Effective August 11, 2004.)



164.10

For purposes of subdivision (e) of Section 164.3, the eligible interregional and intercounty routes include all of the following:

Route 1.

Route 2, between the north urban limits of Los Angeles-Long Beach and Route 138.

Route 4, between the east urban limits of Antioch-Pittsburg and Route 89.

Route 5.

Route 6.

Route 7.

Route 8.

Route 9, between the north urban limits of Santa Cruz and the south urban limits of San Jose.

Route 10, between the east urban limits of San Bernardino-Riverside and the Arizona state line.

(Amended by Stats. 1996, Ch. 1154, Sec. 36. Effective September 30, 1996.)



164.11

For purposes of subdivision (e) of Section 164.3, the eligible interregional and intercounty routes include all of the following:

Route 12.

Route 14.

Route 15.

Route 16, between the east urban limits of Sacramento and Route 49.

Route 17, between the north urban limits of Santa Cruz and the south urban limits of San Jose.

Route 18, between the City of San Bernardino and the junction with Routes 18 and 138 in Los Angeles County.

Route 20.

Route 25, between Route 146 in San Benito County and Route 101 in Santa Clara County.

Route 28.

Route 29.

(Amended by Stats. 1998, Ch. 877, Sec. 10. Effective January 1, 1999.)



164.12

For purposes of subdivision (e) of Section 164.3, the eligible interregional and intercounty routes include all of the following:

Route 36, between Route 5 and Route 395.

Route 37, between the east urban limits of San Francisco-Oakland near Novato and the west urban limits of San Francisco-Oakland near Vallejo.

Route 38, between the east urban limits of San Bernardino-Riverside and Route 18 west of Big Bear Lake.

Route 40.

Route 41, between Route 1 and Yosemite National Park.

Route 44, between the east urban limits of Redding and Route 36.

Route 46, between Route 1 and Route 99.

Route 49, between Route 41 and Route 89.

(Amended by Stats. 1996, Ch. 1154, Sec. 38. Effective September 30, 1996.)



164.13

For purposes of subdivision (e) of Section 164.3, the eligible interregional and intercounty routes include all of the following:

Route 50.

Route 53.

Route 58, between Route 5 and Route 15.

Route 62.

Route 63, between the north urban limits of Visalia and Route 180.

Route 65, between the north urban limits of Bakersfield and Route 198 near Exeter, and between Route 80 and Route 99 near Yuba City.

Route 68.

(Amended by Stats. 1996, Ch. 1154, Sec. 39. Effective September 30, 1996.)



164.14

For purposes of Section 164.3, the eligible interregional and intercounty routes include the following:

Route 70, between Route 99 north of Sacramento and Route 395.

Route 74.

Route 78.

Route 79, between Route 8 and Route 10.

Route 80.

Route 84, between Route 580 and Route 4.

Route 86, between Route 111 in Brawley and Route 10.

Route 88.

Route 89.

(Amended by Stats. 2003, Ch. 598, Sec. 1. Effective January 1, 2004.)



164.15

For purposes of Section 164.3, the eligible interregional and intercounty routes include all of the following:

Route 94, except within the urban limits of the County of San Diego.

Route 95, between Route 10 and the Nevada state line.

Route 97.

Route 98, between Route 111 and Route 7.

Route 99, with routing to be determined via Route 70 or via Route 99 between Route 70 north of Sacramento and Route 149 north of Oroville.

Route 101.

Route 108, from Route 132 in Modesto to Route 120 east of Oakdale, and between Route 120 at Yosemite Junction and Route 395.

Route 111, between the Mexico border near Calexico and Route 10 near Whitewater.

Route 113, between Route 80 and Route 5.

Route 116, between Route 1 and Route 12.

(Amended by Stats. 2009, Ch. 189, Sec. 1. Effective January 1, 2010.)



164.16

For purposes of Section 164.3, the eligible interregional and intercounty routes include all of the following:

Route 120, between Route 5 and Route 395.

Route 126, between the east urban limits of Oxnard-Ventura-Thousand Oaks and Route 5.

Route 127.

Route 128.

Route 129, between Route 1 and Route 101.

Route 132, west of Route 99, and between Route 99 and Route 108.

Route 138, between Route 5 and Route 14 in Los Angeles County and between Route 14 in Los Angeles County and Route 18 near Crestline in San Bernardino County.

Route 139, between Route 299 and the Oregon state line.

Route 246, between Route 1 and Route 101.

(Amended by Stats. 2009, Ch. 189, Sec. 2. Effective January 1, 2010.)



164.17

For purposes of subdivision (e) of Section 164.3, the eligible interregional and intercounty routes include all of the following:

Route 140, between the east urban limits of Merced and Yosemite National Park.

Route 146.

Route 149.

Route 152, between Route 101 and Route 99.

Route 154.

Route 156, between Route 1 and Route 152.

(Amended by Stats. 1998, Ch. 877, Sec. 12. Effective January 1, 1999.)



164.18

For purposes of subdivision (e) of Section 164.3, the eligible interregional and intercounty routes include all of the following:

Route 160, between the north urban limits of Antioch-Pittsburg and the south urban limits of Sacramento.

Route 168, between the east urban limits of Fresno and Route 168 at Florence Lake Road, and between Route 168 near Lake Sabrina and Route 395.

Route 178, between the east urban limits of Bakersfield and Route 14.

Route 180, between the east urban limits of Fresno and Kings Canyon National Park.

Route 188.

Route 190, between Route 65 and Route 127.

Route 198, between Route 5 and the Sequoia National Park.

Route 199.

(Amended by Stats. 1998, Ch. 877, Sec. 13. Effective January 1, 1999.)



164.19

For purposes of Section 164.3, the eligible interregional and intercounty routes include the following:

Route 203.

Route 205.

Route 207.

Route 215.

Route 239.

Route 243.

Route 267.

Route 299, between Route 101 and Route 89, and between Route 139 and Route 395.

(Amended by Stats. 2003, Ch. 598, Sec. 2. Effective January 1, 2004.)



164.20

For purposes of subdivision (e) of Section 164.3, the eligible interregional and intercounty routes include all of the following:

Route 330, between the north urban limits of San Bernardino-Riverside and Route 18.

Route 371.

Route 395.

Route 505.

Route 580.

Route 680.

Route 905, except within the urban limits of San Diego.

(Added by Stats. 1989, Ch. 105, Sec. 57. Effective July 10, 1989.)



164.53

(a) A local agency may request authorization from the commission to make advance expenditures of funds, other than state or federal funds, for a project which is included in the priority list for the allocation of transit capital improvement funds pursuant to Section 99317 of the Public Utilities Code, or is included in the adopted state transportation improvement program, or is specifically authorized by Chapter 3 (commencing with Section 99620) of Part 11.5 of Division 10 of the Public Utilities Code.

(b) If the commission approves a request submitted pursuant to subdivision (a), the approved advance expenditures shall be considered either part of the nonfederal share of project costs, or part of the match from public or private sources, for projects which are included in the transit capital improvement program pursuant to Section 99317 of the Public Utilities Code, or included in the state transportation improvement program, or which are authorized by Chapter 3 (commencing with Section 99620) of Part 11.5 of Division 10 of the Public Utilities Code.

(c) The commission s approval of a request pursuant to subdivision (b) does not, in and of itself, constitute an obligation to allocate state funds for the project.

(d) The commission, in consultation with the department and local transportation officials, shall develop and adopt guidelines to implement this section. The guidelines shall include a requirement that the advance expenditure of funds will result in the completion of an operable segment of a transportation project. The acquisition of right-of-way needed either for a usable urban or commuter rail project or an operable segment of an urban or commuter rail project meets that requirement.

(e) The commission shall prepare a report on the progress and impact of the advance expenditure program authorized by this section and shall include the report as an element of the annual report to the Legislature required pursuant to Sections 14535 and 14536 of the Government Code.

(Amended by Stats. 2009, Ch. 140, Sec. 175. Effective January 1, 2010.)



164.56

(a) It is the intent of the Legislature to allocate seven million dollars ($7,000,000) annually to the Environmental Enhancement and Mitigation Program Fund, which is hereby created.

(b) Local, state, and federal agencies and nonprofit entities may apply for and may receive grants, not to exceed five million dollars ($5,000,000) for any single grant, to undertake environmental enhancement and mitigation projects that are directly or indirectly related to the environmental impact of modifying existing transportation facilities or for the design, construction, or expansion of new transportation facilities.

(c) Projects eligible for funding include, but are not limited to, all of the following:

(1) Urban forestry projects designed to offset vehicular emissions of carbon dioxide.

(2) Acquisition or enhancement of resource lands to mitigate the loss of, or the detriment to, resource lands lying within the right-of-way acquired for proposed transportation improvements.

(3) Projects to mitigate the impact of proposed transportation facilities or to enhance the environment, where the ability to effectuate the mitigation or enhancement measures is beyond the scope of the lead agency responsible for assessing the environmental impact of the proposed transportation improvement.

(d) Grant proposals shall be submitted to the Resources Agency for evaluation in accordance with procedures and criteria prescribed by the Resources Agency. The Resources Agency shall evaluate proposals submitted to it and prepare a list of proposals recommended for funding. The list may be revised at any time. Prior to including a proposal on the list, the Resources Agency shall make a finding that the proposal is eligible for funding pursuant to subdivision (f).

(e) Within the fiscal limitations of subdivisions (a) and (b), the commission shall annually award grants to fund proposals that are included on the list prepared by the Resources Agency pursuant to subdivision (d).

(f) Projects funded pursuant to this section shall be projects that contribute to mitigation of the environmental effects of transportation facilities, as provided for by Section 1 of Article XIX of the California Constitution.

(Amended by Stats. 2013, Ch. 359, Sec. 1. Effective September 26, 2013.)






ARTICLE 4.5. Transportation Budget

165

The department shall prepare and submit to the Governor a proposed budget. The department shall include, within the proposed budget, the portion of that budget that is to be funded from the State Highway Account.

The department shall inform the commission of all pertinent assumptions and policy directions it intends to use in preparing the budget. This information shall be forwarded to the commission as soon as available. The commission shall review the assumptions and policy directions used in preparing the budget and forward its comments and recommendations to the department.

(Amended by Stats. 1982, Ch. 681, Sec. 51.)



166

The portion of the proposed budget to be funded from the State Highway Account shall be included in the printed fiscal year budget submitted to the Legislature. The degree of detail contained in the portion of the proposed budget shall be established jointly by the Department of Transportation and the Department of Finance. That portion of the proposed budget shall be, for the State Highway Account, the complete and detailed budget as required by Section 13320 of the Government Code. In case of inconsistency between that section and this article, the provisions of this article shall control.

Notwithstanding Section 13321 of the Government Code, the Department of Transportation, in administering the budget of the State Highway Account, shall be responsible for determining the expenditures or incurrence of obligations by quarter or other period of the fiscal year.

(Amended by Stats. 1982, Ch. 681, Sec. 52.)



166.5

In order to support its proposed budgets and to improve its program management, the Department of Transportation shall develop budgeting, accounting, fiscal control, and management information systems to provide at least the following information:

(a) Documentation and control of positions and personnel services expenditures.

(b) Accounting and reporting of revenues and expenditures on a basis generally consistent with provisions of the Government Code.

These systems shall be developed to better inform the Legislature so that responsible legislative oversight of the program and budget of the Department of Transportation would be possible. These systems shall recognize the special characteristics of the department s program.

Development of these systems shall be closely coordinated with the Department of Finance, the Joint Legislative Budget Committee, the Committees on Transportation of the Senate and Assembly, the Subcommittee on General Government and Transportation of the Senate Committee on Finance, and the Subcommittee on Resources and Transportation of the Assembly Committee on Ways and Means.

(Amended by Stats. 1982, Ch. 681, Sec. 53.)



167

(a) Funds in the State Highway Account in the State Transportation Fund shall be programmed, budgeted subject to Section 163, and expended to maximize the use of federal funds and shall be based on the following sequence of priorities:

(1) Operation, maintenance, and rehabilitation of the state highway system.

(2) Safety improvements where physical changes, other than adding additional lanes, would reduce fatalities and the number and severity of injuries.

(3) Transportation capital improvements that expand capacity or reduce congestion, or do both.

(4) Environmental enhancement and mitigation programs.

(b) With respect to the funds in the State Highway Account, in the Public Transportation Account, and in the Passenger Rail Bond Fund, the proposed budget shall be organized on a program basis. The proposed budget shall list the proposed expenditures for the transportation program under the following program elements:

(1) Administration.

(2) Program development.

(3) Maintenance.

(4) State highway operation and protection.

(5) Local assistance.

(6) Interregional improvements.

(7) Regional improvements.

(8) Environmental enhancement and mitigation programs.

(c) State operations expenditure amounts of the department for interregional and regional transportation improvement projects shall be listed as required by subdivision (b) of Section 14529 of the Government Code, but those amounts other than those for the acquisition of rights-of-way, construction, and construction support shall not be subject to allocation by the commission.

(d) To align the annual budget with the adopted state transportation improvement program, the department may submit to the Department of Finance revised capital outlay support and capital outlay budget estimates as part of its May Revision process. Budget proposals related to these changes shall be provided to the Legislature no later than May 1.

(e) The budget shall not include specific appropriations for specific transportation improvement projects, and the Legislature shall not enact legislation containing specific individual transportation projects.

(f) The basis for defining major and minor capital outlay projects shall be established by the commission.

(g) The Legislative Analyst shall prepare an analysis of the proposed expenditures for each program element as a part of the budget analysis.

(h) The department shall submit to the Legislative Analyst, and the Senate Committee on Budget and Fiscal Review and the Assembly Committee on Budget, on an annual basis, supplemental information to substantiate the department s proposed capital outlay support budget. The information shall be provided no later than May 1 of each year, and may be provided at an earlier date. The information shall include, but not be limited to, the following:

(1) A list of projects for which the department will perform capital outlay support work in the budget year. For each project, the department shall include:

(A) The planned project support budget for support of environmental, design, right-of-way, and construction phases.

(B) The planned capital costs, including construction capital costs and right-of-way capital costs.

(C) The estimated or actual construction start date and completion date.

(D) The name and year of the state transportation program in which the project is programmed, if applicable.

(E) Total prior fiscal year expenditures for capital outlay support.

(F) The number of full-time equivalent positions requested to perform support of environmental, design, right-of-way, and construction work in the fiscal year of the budget request.

(G) Milestones of project work by phases that are planned to be completed in the fiscal year of the budget request.

(H) The ratio of support to capital costs based on current programming.

(2) The capital-to-support ratio for all projects completed in the prior fiscal year in each program in each district.

(3) The current total number of authorized and vacant positions in the capital outlay support program in headquarters and in each district.

(4) A five-year projection of the department s staffing needs to support the state s transportation capital programs and any workload performed by the department related to federal or local funding for highway capital projects.

(5) The average cost of a personnel-year equivalent in each district based on the department s existing contracts for capital outlay support work performed by a private company under contract with the department. For each average cost, the department shall provide a description of what factors are included in that cost.

(6) The average cost of a state staff personnel-year in the capital outlay support program in each district and in headquarters. The cost shall include the salary and wages, benefits, program overhead, administrative overhead, and other associated costs. The department shall provide a description of each component of the average cost.

(7) A summary of expected capital outlay support workload for the budget year that includes the following:

(A) The total full-time equivalents requested for each type of the following activities: environmental, design, right-of-way, and construction.

(B) The total full-time equivalents requested for each type of project, including, but not limited to, the state transportation improvement program, the state highway operation and protection program, bond programs, regional and local agency partnership workload, and any other program.

(8) The total number of projects with requested resources, as well as the number of projects in which the department is limited to an oversight role.

(9) The number of milestones scheduled, including environmental, design, right-of-way, and construction deliverables, as well as the number of projects expected to begin construction and reach completion.

(10) A summary for the most recently completed fiscal year for the following:

(A) Full-time equivalents and related funding expended, including support of environmental, design, right-of-way, and construction activities.

(B) Approved and filled positions as of the end of the fiscal year.

(Amended by Stats. 2012, Ch. 272, Sec. 2. Effective January 1, 2013.)



169

For the purposes of this code, except as provided in Section 170, the date of the award of a contract and of the commencement of a day-labor project shall be deemed the time when the entire obligation thereunder is incurred.

(Added by Stats. 1977, Ch. 1106.)



170

Where it is estimated by the department that the work involved in a project to be constructed under the State Contract Act (Chapter 1 (commencing with Section 10100) of Part 2 of Division 2 of the Public Contract Code) will not be completed within a given fiscal year, the department, in the contract specifications, may provide a limitation upon the amounts that will be paid to the contractor during the first or second fiscal years of the construction period. Subject to this limitation, the contracts shall provide for the completion of the work and full payment therefor.

For the purposes of complying with Section 169, the department may include in any proposed budget, and the commission may allocate, at least the amounts with reference to those construction projects as would be payable during the fiscal year, together with all necessary engineering and other charges.

(Amended by Stats. 2002, Ch. 438, Sec. 27. Effective January 1, 2003.)



170.5

Notwithstanding Section 13302 of the Government Code, the department may, with respect to any project which will not be completed within a fiscal year, finance the project on a cash basis if the department has sufficient unused bonding authority not earmarked for any other project.

(Added by Stats. 1988, Ch. 24, Sec. 14. Effective March 14, 1988.)



171

Prior to the commencement of each fiscal year, the department may advertise for bids for capital outlay projects anticipated to be budgeted during the fiscal year. However, the department shall not award any contract for any capital outlay project until (1) sufficient funds have been appropriated for such project and (2) the commission has allocated sufficient funds for the project.

(Added by Stats. 1977, Ch. 1106.)






ARTICLE 4.8. Local Bridge Seismic Safety Retrofit

179

Effective June 30, 2002, all funds in the Seismic Safety Retrofit Account in the State Transportation Fund are transferred to the State Highway Account in the State Transportation Fund. Any outstanding encumbrances as of June 30, 2002, in the Seismic Safety Retrofit Account shall be paid from the State Highway Account.

(Repealed and added by Stats. 2002, Ch. 805, Sec. 4. Effective September 23, 2002.)



179.1

The department may administer projects for local bridge seismic safety retrofits consistent with the requirements of Chapter 9 (commencing with Section 2400) of Division 3.

(Repealed and added by Stats. 2002, Ch. 805, Sec. 4. Effective September 23, 2002.)



179.2

The department may allocate State Highway Account funds in lieu of the local matching requirements of subdivision (b) of Section 2413 to the extent funding for this purpose is included in the annual Budget Act.

(Repealed and added by Stats. 2002, Ch. 805, Sec. 4. Effective September 23, 2002.)



179.3

For purposes of this article:

(a) Bridge includes a publicly owned pedestrian bridge and a publicly owned rail transit bridge.

(b) Retrofit includes both the structural modification of an existing bridge and the replacement of an existing bridge by a newly constructed bridge meeting seismic safety requirements.

(Repealed and added by Stats. 2002, Ch. 805, Sec. 4. Effective September 23, 2002.)






ARTICLE 5. Funds for Highway and Public Mass Transit Guideway Purposes

181

(a) The Transportation Revolving Account in the State Transportation Fund is hereby created. With the approval of the Department of Finance, there shall be transferred to, or deposited in, the account all money appropriated, contributed, or made available from any source, including sources other than state appropriations, for expenditure on work within the powers and duties of the Department of Transportation, including, but not limited to, services, surveys, reports, major and minor construction, maintenance, improvements, and equipment as authorized by the state agency for which such an appropriation is made or, as to funds from sources other than state appropriations, as may be authorized by written agreement between the contributor of such funds and the Department of Transportation when approved by the Department of Finance.

(b) Money so transferred or deposited is continuously appropriated for expenditure by the Department of Transportation for the purposes for which appropriated, contributed, or made available without regard to fiscal years and Section 16304 of the Government Code. The Department of Transportation may withdraw from the account for use in work for other public agencies, local, state, or federal, such sums as may be necessary for such work where the money to be paid by such other agencies is not deposited in the account in advance of the work being done.

(c) The Department of Transportation shall file against the account all claims covering expenditures incurred, including expenditures incurred prior to the effective date of the act enacting this section, in connection with services, surveys, reports, major and minor construction, maintenance, improvements, and equipment, and the State Controller shall draw his warrant therefor against the account.

(d) The Department of Transportation shall keep a record of all expenditures chargeable against each specific portion of the account, and any unused balance in any portion of the account shall, on approval by the Department of Finance, be withdrawn from the account and transferred to the credit of the appropriation from which it was transferred or, as to funds from other than state appropriations, be paid out or refunded as provided in the agreement relating to the contribution.

(e) The Director of Transportation may authorize the refund of money received or collected by the department in payment of fees, licenses, permits, tolls, or for rentals, property, or services, wherein the license, permit, rental, property, or service cannot lawfully be issued, furnished, or transferred to the person making the payment, or in cases where the payment, in whole or in part, represents overpayment or payment in duplicate.

(f) The provisions of this section shall only be operative during those fiscal years in which funds in the State Highway Account in the State Transportation Fund are appropriated by the Budget Act for such fiscal years.

(g) Notwithstanding any other provision of law, the Controller may use the funds in the Transportation Revolving Account in the State Transportation Fund for cashflow loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code. Any such loan shall be exempt from paragraph (2) of subdivision (b) of Section 16310 of the Government Code. Interest shall be paid on all moneys loaned to the General Fund and shall be computed at a rate determined by the Pooled Money Investment Board to be the current earning rate of the fund from which the money is loaned. This subdivision does not authorize any transfer that would interfere with the carrying out of the object for which these funds were created.

(Amended by Stats. 2012, Ch. 1, Sec. 7. Effective February 3, 2012.)



182

The State Highway Fund is continued in existence as the State Highway Account in the State Transportation Fund. Any reference in any law or regulation to the State Highway Fund shall be deemed to refer to the State Highway Account in the State Transportation Fund.

There shall be transferred to, or deposited in, the State Highway Account all money appropriated, contributed, or made available from any source, including sources other than state appropriations, for expenditure on work within the powers and duties of the department, including, but not limited to, services, investigations, surveys, experiments, reports, right-of-way acquisitions, major and minor construction, maintenance, improvements, and equipment, as authorized by the state agency for which such an appropriation is made, or as to funds from sources other than state appropriations, as may be authorized by written agreement between the contributor of such funds and the department.

Money so transferred or deposited is available for expenditure by the department for the purposes for which appropriated, contributed, or made available without regard to fiscal years and Section 16304 of the Government Code. The department may withdraw from the account for use in work for other public agencies, local, state, or federal, such sums as may be necessary for such work where the money to be paid by such other agencies is not deposited in the account in advance of the work being done.

Notwithstanding any other provision of law, the Controller may use the funds in the State Highway Account in the State Transportation Fund for cashflow loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code. Any such loan shall be exempt from paragraph (2) of subdivision (b) of Section 16310 of the Government Code. Interest shall be paid on all moneys loaned to the General Fund and shall be computed at a rate determined by the Pooled Money Investment Board to be the current earning rate of the fund from which the money is loaned. This subdivision does not authorize any transfer that would interfere with the carrying out of the object for which these funds were created.

(Amended by Stats. 2012, Ch. 1, Sec. 8. Effective February 3, 2012.)



182.2

Notwithstanding any other provision of law, toll bridge seismic retrofit and replacement projects described in Section 188.5 shall continue to be governed by the provisions of former Article 4.9 (commencing with Section 180), as added by Chapter 15 of the Statutes of 1994 and subsequently amended, as that article read on January 1, 2005, other than former Section 180.7 relative to repeal. This section shall become inoperative when all toll bridge seismic retrofit and replacement projects described in Section 188.5 are complete.

(Amended by Stats. 2011, Ch. 296, Sec. 289. Effective January 1, 2012.)



182.5

(a) It is the intent of the Legislature that the transition to the new programs and procedures established in the bill enacting this section shall be fair and equitable and minimize disruptions in the delivery of projects. With specific reference to the transition from county minimums to county shares for regional improvement, no project should be counted twice, no project that would be counted under either the old or new procedures should escape being counted in the transition, shares should be sufficient to fund projects programmed in the 1996 State Transportation Improvement Program for the same period, no incentive or reward should be provided for delaying a project, and no incentive or reward should be provided for allocating funds to a project earlier than the year in which the funds are needed for the project.

(b) At the end of the fiscal year ending June 30, 1998, the county minimums and county minimum deficits shall be recalculated under the law as it existed prior to the enactment of the bill adding this section.

(c) Notwithstanding Section 164, there shall be set aside sufficient funding for every project that is included in the 1996 State Transportation Improvement Program. This funding shall be set aside in the fund estimate prior to and in addition to the distribution of funding between programs pursuant to Section 164.

(d) The amount of the cumulative county minimum deficit calculated for any county pursuant to subdivision (b) shall be carried forward as a county share for the 1998 State Transportation Improvement Program, prior to and in addition to the computation of county shares pursuant to subdivision (a) of Section 188.8.

(e) The commission shall not allocate funds for any project unless the commission has programmed the state transportation improvement program in a manner that complies with the requirements of Sections 188, 188.8, and 188.11.

(f) Notwithstanding subdivision (a), for a county within the region defined by Section 66502 of the Government Code where funds were traded in the 1996 State Transportation Improvement Program to another county in that region, the county share for that county for the 1998 State Transportation Improvement Program shall be increased by the amount of the trade in the 1996 State Transportation Improvement Program, as if the share were a county minimum deficit under subdivision (d).

(g) In adopting the 1998 State Transportation Improvement Program, the commission shall, at a minimum, fund all intercity rail projects that are included in the adopted 1996 State Transportation Improvement Program. The amount of funds programmed for each project shall not be less than the amount in the 1996 State Transportation Improvement Program.

(h) The commission, after consulting with the department and the regional planning agencies, shall adopt interim guidelines and procedures relative to fund estimates and project selection in a manner that the first state transportation improvement program, pursuant to the provisions of the act adding this section, is adopted not later than June 1, 1998.

(Amended by Stats. 2003, Ch. 715, Sec. 2. Effective January 1, 2004.)



182.6

(a) Notwithstanding Sections 182 and 182.5, Sections 188, 188.8, and 825 do not apply to the expenditure of an amount of federal funds equal to the amount of federal funds apportioned to the state pursuant to that portion of subsection (b)(3) of Section 104, subsections (a) and (c) of Section 157, and subsection (d) of Section 160 of Title 23 of the United States Code that is allocated within the state subject to subsection (d)(3) of Section 133 of that code. These funds shall be known as the regional surface transportation program funds. The department, the transportation planning agencies, the county transportation commissions, and the metropolitan planning organizations may do all things necessary in their jurisdictions to secure and expend those federal funds in accordance with the intent of federal law and this chapter.

(b) The regional surface transportation program funds shall be apportioned by the department to the metropolitan planning organizations designated pursuant to Section 134 of Title 23 of the United States Code and, in areas where none has been designated, to the transportation planning agency designated pursuant to Section 29532 of the Government Code. The funds shall be apportioned in the manner and in accordance with the formula set forth in subsection (d)(3) of Section 133 of Title 23 of the United States Code, except that the apportionment shall be among all areas of the state. Funds apportioned under this subdivision shall remain available for three federal fiscal years, including the federal fiscal year apportioned.

(c) Where county transportation commissions have been created by Division 12 (commencing with Section 130000) of the Public Utilities Code, all regional surface transportation program funds shall be further apportioned by the metropolitan planning organization to the county transportation commission on the basis of relative population.

In the Monterey Bay region, all regional surface transportation program funds shall be further apportioned, on the basis of relative population, by the metropolitan planning organization to the regional transportation planning agencies designated under subdivision (b) of Section 29532 of the Government Code.

(d) The applicable metropolitan planning organization, county transportation commission, or transportation planning agency shall annually apportion the regional surface transportation program funds for projects in each county, as follows:

(1) An amount equal to the amount apportioned under the federal-aid urban program in federal fiscal year 1990 91 adjusted for population. The adjustment for population shall be based on the population determined in the 1990 federal census except that no county shall be apportioned less than 110 percent of the apportionment received in the 1990 91 fiscal year. These funds shall be apportioned for projects implemented by cities, counties, and other transportation agencies on a fair and equitable basis based upon an annually updated five-year average of allocations. Projects shall be nominated by cities, counties, transit operators, and other public transportation agencies through a process that directly involves local government representatives.

(2) An amount not less than 110 percent of the amount that the county was apportioned under the federal-aid secondary program in federal fiscal year 1990 91, for use by that county.

(e) The department shall notify each metropolitan planning organization, county transportation commission, and transportation planning agency receiving an apportionment under this section, as soon as possible each year, of the amount of obligation authority estimated to be available for program purposes.

The metropolitan planning organization and transportation planning agency, in cooperation with the department, congestion management agencies, cities, counties, and affected transit operators, shall select and program projects in conformance with federal law. The metropolitan planning organization and transportation planning agency shall submit its transportation improvement program prepared pursuant to Section 134 of Title 23 of the United States Code to the department for incorporation into the state transportation improvement program not later than August 1 of each even-numbered year beginning in 1994.

(f) Not later than July 1 of each year, the metropolitan planning organizations, and the regional transportation planning agencies, receiving obligational authority under this article shall notify the department of the projected amount of obligational authority that each entity intends to use during the remainder of the current federal fiscal year, including, but not limited to, a list of projects that will be obligated by the end of the current federal fiscal year. Any federal obligational authority that will not be used shall be redistributed by the department to other projects in a manner that ensures that the state will continue to compete for and receive increased obligational authority during the federal redistribution of obligational authority. If the department does not have sufficient federal apportionments to fully use excess obligational authority, the metropolitan planning organizations or regional transportation planning agencies relinquishing obligational authority shall make sufficient apportionments available to the department to fund alternate projects, when practical, within the geographical areas relinquishing the obligational authority. Notwithstanding this subdivision, the department shall comply with subsections (d)(3) and (f) of Section 133 of Title 23 of the United States Code.

(g) A regional transportation planning agency that is not designated as, nor represented by, a metropolitan planning organization with an urbanized area population greater than 200,000 pursuant to the 1990 federal census may exchange its annual apportionment received pursuant to this section on a dollar-for-dollar basis for nonfederal State Highway Account funds, which shall be apportioned in accordance with subdivision (d).

(h) (1) If a regional transportation planning agency described in subdivision (g) does not elect to exchange its annual apportionment, a county located within the boundaries of that regional transportation planning agency may elect to exchange its annual apportionment received pursuant to paragraph (2) of subdivision (d) for nonfederal State Highway Account funds.

(2) A county not included in a regional transportation planning agency described in subdivision (g), whose apportionment pursuant to paragraph (2) of subdivision (d) was less than 1 percent of the total amount apportioned to all counties in the state, may exchange its apportionment for nonfederal State Highway Account funds. If the apportionment to the county was more than 3
1/2
percent of the total apportioned to all counties in the state, it may exchange that portion of its apportionment in excess of 3
1/2
percent for nonfederal State Highway Account funds. Exchange funds received by a county pursuant to this section may be used for any transportation purpose.

(i) The department shall be responsible for closely monitoring the use of federal transportation funds, including regional surface transportation program funds to assure full and timely use. The department shall prepare a quarterly report for submission to the commission regarding the progress in use of all federal transportation funds. The department shall notify the commission and the appropriate implementation agency whenever there is a failure to use federal funds within the three-year apportionment period established under subdivision (b).

(j) The department shall provide written notice to implementing agencies when there is one year remaining within the three-year apportionment period established under subdivision (b) of this section.

(k) Within six months of the date of notification required under subdivision (j), the implementing agency shall provide to the department a plan to obligate funds that includes, but need not be limited to, a list of projects and milestones.

(l) If the implementing agency has not met the milestones established in the implementation plan required under subdivision (k), prior to the end of the three-year apportionment period established under subdivision (b), the commission shall redirect those funds for use on other transportation projects in the state.

(m) Notwithstanding subdivisions (g) and (h), regional surface transportation program funds available under this section exchanged pursuant to Section 182.8 may be loaned to and expended by the department. The department shall repay from the State Highway Account to the Traffic Congestion Relief Fund all funds received as federal reimbursements for funds exchanged under Section 182.8 as they are received from the Federal Highway Administration, except that those repayments are not required to be made more frequently than on a quarterly basis.

(n) Prior to determining the amount for local subvention required by this section, the department shall first deduct the amount authorized by the Legislature for increased department oversight of the federal subvented program.

(Amended by Stats. 2008, Ch. 756, Sec. 16. Effective September 30, 2008.)



182.7

(a) Notwithstanding Sections 182 and 182.5, Sections 188, 188.8, and 825 do not apply to the expenditure of an amount of federal funds equal to the amount of federal funds apportioned to the state pursuant to Section 104(b)(4) of Title 23 of the United States Code. These funds shall be known as the congestion mitigation and air quality improvement program funds and shall be expended in accordance with Section 149 of Title 23 of the United States Code, including the requirements relating to particulate matter less than 2.5 micrometers in diameter in subsections (g) and (k) of the section. The department, the transportation planning agencies, and the metropolitan planning organizations may do all things necessary in their jurisdictions to secure and expend those federal funds in accordance with the intent of federal law and this chapter.

(b) The congestion mitigation and air quality improvement program funds shall be apportioned by the department to the metropolitan planning organizations designated pursuant to Section 134 of Title 23 of the United States Code and, in areas where none has been designated, to the transportation planning agency established by Section 29532 or 29532.1 of the Government Code. All funds apportioned to the state pursuant to Section 104(b)(4) of Title 23 of the United States Code shall be apportioned to metropolitan planning organizations and transportation planning agencies responsible for air quality conformity determinations in federally designated air quality nonattainment and maintenance areas within the state as follows:

(1) The department shall apportion these funds in the ratio that the weighted nonattainment and maintenance population in each federally designated area within the state bears to the total of all weighted nonattainment and maintenance area populations in the state.

(2) Subject to paragraph (3), the weighted nonattainment and maintenance area population shall be calculated by multiplying the population of each area in the state that is a nonattainment area or maintenance area as described in Section 149(b) of Title 23 of the United States Code for ozone or carbon monoxide by the following factors:

(A) A factor of 1.0, if, at the time of apportionment, the area is a maintenance area.

(B) A factor of 1.0, if, at the time of the apportionment, the area is classified as a marginal ozone nonattainment area under Subpart 2 of Part D of Title I of the Clean Air Act (42 U.S.C. Sec. 7511 et seq.).

(C) A factor of 1.1, if, at the time of the apportionment, the area is classified as a moderate ozone nonattainment area under Subpart 2 of Part D of Title I of the Clean Air Act (42 U.S.C. Sec. 7511 et seq.).

(D) A factor of 1.2, if, at the time of the apportionment, the area is classified as a serious ozone nonattainment area under Subpart 2 of Part D of Title I of the Clean Air Act (42 U.S.C. Sec. 7511 et seq.).

(E) A factor of 1.3, if, at the time of the apportionment, the area is classified as a severe ozone nonattainment area under Subpart 2 of Part D of Title I of the Clean Air Act (42 U.S.C. Sec. 7511 et seq.).

(F) A factor of 1.4, if, at the time of the apportionment, the area is classified as an extreme ozone nonattainment area under Subpart 2 of Part D of Title I of the Clean Air Act (42 U.S.C. Sec. 7511 et seq.).

(G) A factor of 1.0, if, at the time of the apportionment, the area is not a nonattainment or maintenance area for ozone, but is classified under Subpart 3 of Part D of Title I of the Clean Air Act (42 U.S.C. Sec. 7512 et seq.) as a nonattainment area for carbon monoxide.

(H) A factor of 1.0, if, at the time of the apportionment, an area is designated as a nonattainment area for ozone under Subpart 1 of Part D of Title I of the Clean Air Act (42 U.S.C. Sec. 7512 et seq.).

(3) If, in addition to being designated as a nonattainment or maintenance area for ozone as described in paragraph (2), any county within the area is also classified under Subpart 3 of Part D of Title I of the Clean Air Act (42 U.S.C. Sec. 7512 et seq.) as a nonattainment or maintenance area described in paragraph (2) for carbon monoxide, the weighted nonattainment or maintenance area population of the county, as determined under subparagraphs (A) to (F), inclusive, or subparagraph (H) of paragraph (2), shall be further multiplied by a factor of 1.2.

(4) Funds allocated under this subdivision shall remain available for three federal fiscal years, including the federal fiscal year apportioned.

(c) Notwithstanding subdivision (b), where county transportation commissions have been created by Division 12 (commencing with Section 130000) of the Public Utilities Code, all congestion mitigation and air quality improvement program funds shall be further apportioned by the metropolitan planning organization to the county transportation commission on the basis of relative population within the federally designated air quality nonattainment and maintenance areas after first apportioning to the nonattainment and maintenance areas in the manner and in accordance with the formula set forth in subdivision (b).

In the Monterey Bay region, all congestion mitigation and air quality improvement program funds shall be further apportioned, on the basis of relative population, by the metropolitan planning organization to the regional transportation planning agencies designated under subdivision (b) of Section 29532 of the Government Code.

(d) The department shall notify each metropolitan planning organization, transportation planning agency, and county transportation commission receiving an apportionment under this section, as soon as possible each year, of the amount of obligational authority estimated to be available for expenditure from the federal apportionment. The metropolitan planning organizations, transportation planning agencies, and county transportation commissions, in cooperation with the department, congestion management agencies, cities and counties, and affected transit operators, shall select and program projects in conformance with federal law. Each metropolitan planning organization and transportation planning agency shall, not later than August 1 of each even-numbered year beginning in 1994, submit its transportation improvement program prepared pursuant to Section 134 of Title 23 of the United States Code to the department for incorporation into the state transportation improvement program.

(e) Not later than July 1 of each year, the metropolitan planning organizations and the regional transportation planning agencies receiving obligational authority under this section, shall notify the department of the projected amount of obligational authority that each entity intends to use during the remainder of the current federal fiscal year, including, but not limited to, a list of projects that will use the obligational authority. Any federal obligational authority that will not be used shall be redistributed by the department to other projects in a manner that ensures that the state will continue to compete for and receive increased obligational authority during the federal redistribution of obligational authority. If the department does not have sufficient federal apportionments to fully use excess obligational authority, the metropolitan planning organization or transportation planning agency relinquishing obligational authority shall make sufficient funding available to the department to fund alternate projects, when practical, within the geographical areas relinquishing the obligational authority. Notwithstanding this subdivision, the department shall comply with subsection (f) of Section 133 of Title 23 of the United States Code.

(f) The department shall be responsible for closely monitoring the use of federal transportation funds, including congestion management and air quality improvement program funds to assure full and timely use. The department shall prepare a quarterly report for submission to the commission regarding the progress in use of all federal transportation funds. The department shall notify the commission and the appropriate implementation agency whenever there is a failure to use federal funds within the three-year apportionment period established under paragraph (4) of subdivision (b).

(g) The department shall provide written notice to implementing agencies when there is one year remaining within the three-year apportionment period established under paragraph (4) of subdivision (b).

(h) Within six months of the date of notification required under subdivision (g), the implementing agency shall provide to the department a plan to obligate funds that includes, but need not be limited to, a list of projects and milestones.

(i) If the implementing agency has not met the milestones established in the implementation plan required under subdivision (h), prior to the end of the three-year apportionment period established under paragraph (4) of subdivision (b), the commission shall redirect those funds for use on other transportation projects in the state.

(j) Congestion mitigation and air quality improvement program funds available under this section exchanged pursuant to Section 182.8 may be loaned to and expended by the department. The department shall repay from the State Highway Account to the Traffic Congestion Relief Fund all funds received as federal reimbursements for funds exchanged under Section 182.8 as they are received from the Federal Highway Administration, except that those repayments are not required to be made more frequently than on a quarterly basis.

(k) Prior to determining the amount for local subvention required by this section, the department shall first deduct the amount authorized by the Legislature for increased department oversight of the federal subvented program.

(Amended by Stats. 2013, Ch. 736, Sec. 1. Effective January 1, 2014.)



182.8

(a) It is the intent of the Legislature that this program help increase flexibility in the use of state and federal funding to complete transportation improvements. The ability to exchange certain federal funds for state funds may enhance that flexibility. However, it is the intent of the Legislature that the commission make these exchanges only if the exchanges do not compromise other state funded projects or activities.

(b) The commission shall propose guidelines and procedures to implement this section, hold a public hearing on the guidelines, and adopt the guidelines on or before February 1, 2001. The commission shall begin the exchange program on or before February 1, 2001, if it determines that funding is available for that purpose. The commission may amend its guidelines after holding a public hearing, but may not amend the guidelines between the time it notifies regional transportation planning agencies of the amount of state funds available for exchange and its approval of projects for exchange in any given year.

(c) On or before January 5 of each year, the department shall report to the commission the amounts apportioned as federal local assistance in the regional surface transportation and congestion mitigation and air quality programs for the year, the Federal Obligation Authority for the year, and the amount of federal funds it expects to be able to obligate for work on projects in all programs on or before September 30 of that year, and the commission, in cooperation with the department, shall determine the amount of state funds from the Traffic Congestion Relief Fund that can be made available for exchange under this section. If the release of federal apportionments and obligational authority is delayed beyond November 1 in any year, all the dates specified in this section shall be extended by an equivalent time, however, all federal funds exchanged shall be obligated on or before September 30 of the current federal fiscal year.

(d) The commission may exchange funds under this section if it determines all of the following:

(1) Adequate state funds are available to accomplish the exchange without putting at risk other transportation activities or projects needing state funds.

(2) Any exchange will be consistent with full implementation of the Traffic Congestion Relief Act of 2000.

(3) Federal funds received in exchange can be readily and effectively used on other projects or activities by the state during the federal fiscal year.

(e) After making the determinations set forth in subdivision (d) the commission may offer to exchange state funds from the Traffic Congestion Relief Fund for federal local assistance funds, subject to the limits imposed under this section. For the purpose of this section, federal local assistance funds means regional surface transportation program or congestion mitigation and air quality program apportionments received that federal fiscal year and apportioned as local assistance pursuant to Sections 182.6 and 182.7.

(f) Not later than February 1 of each year, the commission shall notify the regional transportation planning agencies of the amount of state funds available for exchange for federal local assistance funds for that year. The maximum amount of state funds to be exchanged may not exceed 50 percent of the total amount of federal regional surface transportation program and congestion mitigation and air quality program funds apportioned for the current fiscal year as local assistance pursuant to subdivision (b) of Section 182.6 and subdivision (b) of Section 182.7, exclusive of state funds that may be exchanged pursuant to subdivision (g) of Section 182.6, paragraphs (1) and (2) of subdivision (h) of Section 182.6, or Section 182.7. Federal funds exchanged under this program shall be available for projects identified by the commission as ready to obligate during determination of the amount available for exchange. The amount of exchange may not exceed the department s ability to obligate all federal funds during the current federal fiscal year. The commission may not exchange state funds for regional surface transportation program funds required to be spent for transportation enhancements. This section does not affect the amount of exchange under subdivision (g) of Sections 182.6, or paragraphs (1) and (2) of subdivision (h) of Section 182.6.

(g) Regional transportation planning agencies may submit applications for exchange of funds to the commission not later than March 15 of each year. Applications shall identify the proposed use for the exchange funds, including project descriptions, cost estimates, scopes of work, schedules for construction, schedules for expenditures, and any other information required by the commission. The commission may require a region to identify priorities among applications it submits.

(h) If the commission receives applications for more exchange funds than the amount of state funds available, the commission shall select projects for exchange up to the amount of state funds available. The commission shall explain the criteria it uses to select projects, which shall include, but are not limited to, all of the following:

(1) Removal of all federal funds from projects.

(2) Assessment of projects that would benefit most from removal of federal funding because of size, type, location, agency capability, features, or federal requirements.

(3) Approximate relative equity within the program among regions in receiving state exchange funds over a multiyear period.

(i) The commission may exchange state funds for federal local assistance funds with agencies requesting exchanges. Agencies wishing to exchange their federal funds shall provide apportionments and obligation authority at the same rate the Federal Highway Administration distributes obligation authority. Agencies exchanging federal funds shall receive funds equal to 90 percent of the obligation authority exchanged. The commission shall approve exchanges of funds not later than its second regularly scheduled meeting following March 15 each year.

(j) The commission shall determine an exchange payment schedule based on expenditure plans. The commission may suspend exchange payment schedules if it determines projects are not proceeding.

(k) For financial display and reporting purposes, obligational authority received pursuant to this section shall be reported as a revenue accrual in the Traffic Congestion Relief Fund in the year in which the exchange is approved under subdivision (i). Funds approved for exchange shall be accrued as expenditures in the year in which the exchange is approved. Notwithstanding Section 16362 of the Government Code, the department shall repay from the State Highway Account to the Traffic Congestion Relief Fund all funds received as federal reimbursements for funds exchanged under this section as they are received from the Federal Highway Administration, except that those repayments are not required to be made more frequently than on a quarterly basis.

(l) State funds provided through an exchange under this section shall be encumbered within one year and expended within three years.

(m) Upon adoption of its implementing guidelines, the commission may consider requests for exchanges under this section.

(n) Regional and local agencies shall use state exchange funds only for projects or purposes for which the federal local assistance funds being exchanged were originally intended, and may not supplant local funds on projects in order that those local funds can subsequently be used for nontransportation purposes. The commission may require agencies to certify that they are meeting this requirement. Agencies not meeting this maintenance of effort requirement may not be allowed to participate in the next exchange cycle.

(o) Not later than the effective date of the reauthorization of the federal surface transportation act, the commission shall submit a report to the Governor and the Legislature recommending any changes in the exchange program necessitated by that reauthorization.

(Amended by Stats. 2012, Ch. 728, Sec. 171. Effective January 1, 2013.)



182.9

There shall be appropriated from nonfederal funds in the State Highway Account, and the commission shall allocate to each county, an amount, not to exceed one hundred thousand dollars ($100,000) each fiscal year, equal to 50 percent of the amount allocated to the county pursuant to paragraph (2) of subdivision (d) of Section 182.6. The amount shall not be reduced by any exchange of funds made pursuant to subdivision (g) of Section 182. Funds allocated pursuant to this section shall be used to match the federal funds allocated pursuant to paragraph (2) of subdivision (d) of Section 182.6 or, if excess, may be used for any transportation purpose.

(Amended by Stats. 1993, Ch. 376, Sec. 1.5. Effective January 1, 1994.)



183

(a) All money in the State Highway Account in the State Transportation Fund derived from federal sources or from appropriations to other state agencies, or deposited in the account by local agencies or by others, is continuously appropriated to, and shall be available for expenditure by, the department for the purposes for which the money was made available.

Unless otherwise expressly provided for by law, none of the balance of the money in the State Highway Account shall be expended until it has been specifically appropriated by the Legislature or made available pursuant to Section 13322 of the Government Code.

The Budget Act appropriations shall be made on a program basis only and shall not identify the specific capital outlay projects to be funded. The commission shall be responsible for allocating the funds to specific projects within the budget program categories, except that all funds described in Chapter 5 (commencing with Section 2200) of Division 3 shall be allocated on a program basis to the department for allocation pursuant to that chapter.

(b) Notwithstanding subdivision (a), commencing with the 1985 86 Budget, the department shall submit with its budget requests a detailed description of the acquisition, improvement, and construction of office building projects to the Legislature for review. The total amount appropriated for those projects shall be identified as a separate line item in the Budget Act. Funds appropriated for those projects shall be allocated by the commission only for projects which have been approved by the Legislature. Minor projects are to be defined consistent with Section 167. The commission may substitute for approved minor projects, if the total sum of minor projects is within the amount approved by the Legislature.

(c) (1) Notwithstanding any other provision of law, upon order of the Department of Finance, all or some of the state agencies collecting revenues for, or spending from, the State Highway Account shall adjust budgeting, accounting, and reporting systems and documents so that unliquidated encumbrances, payables, and other accruals are not reflected in the fund balance in the Governor s Budget fund condition display or the fund balance in the financial statements submitted to the Controller for the budgetary-legal basis annual report.

(2) For the purposes of the Governor s Budget, the balance of cash advanced from the State Highway Account to the Transportation Revolving Account, as jointly determined by the Department of Finance and the state agencies referenced in paragraph (1), shall be deemed as resources and cash available to the Transportation Deferred Investment Fund for budgeting purposes.

(3) This method shall be effective with the 2013 14 Governor s Budget development process and may be applied to the 2011 12 data.

(Amended by Stats. 2013, Ch. 35, Sec. 11. Effective June 27, 2013.)



183.1

(a) Notwithstanding subdivision (a) of Section 182 or any other provision of law, money deposited into the account that is not subject to Article XIX of the California Constitution, including, but not limited to, money that is derived from the sale of documents, charges for miscellaneous services to the public, condemnation deposits fund investments, rental of state property, or any other miscellaneous uses of property or money, may be used for any transportation purpose authorized by statute, upon appropriation by the Legislature or, after transfer to another fund, upon appropriation by the Legislature from that fund.

(b) Commencing with the 2013 14 fiscal year, and not later than November 1 of each fiscal year thereafter, based on prior year financial statements, the Controller shall transfer the funds identified in subdivision (a) for the prior fiscal year from the State Highway Account to the Transportation Debt Service Fund in the State Transportation Fund, and those funds are continuously appropriated for the purposes specified for the Transportation Debt Service Fund.

(Amended by Stats. 2013, Ch. 35, Sec. 12. Effective June 27, 2013.)



183.2

Notwithstanding any other provision of law, the repayment date for the loan of one hundred thirty-five million dollars ($135,000,000) made from the State Highway Account to the General Fund pursuant to Item 2660-011-0042 of Section 2.00 of the Budget Act of 2009 is extended from June 30, 2012, to June 30, 2013. The Legislature finds and declares that the revenues to make the loan were derived from vehicle weight fees deposited in the State Highway Account.

(Added by Stats. 2011, Ch. 6, Sec. 33. Effective March 24, 2011.)



183.3

(a) Upon the order of the Director of Finance, the Controller shall transfer the sum of one hundred seventy-three million dollars ($173,000,000) from the State Highway Account in the State Transportation Fund to the General Fund. This transfer of money constitutes a loan under paragraph (2) of subdivision (b) of Section 6 of Article XIX of the California Constitution.

(b) The General Fund shall pay interest to the State Highway Account on the loan authorized by subdivision (a) at the rate earned by the Surplus Money Investment Fund. The interest shall be calculated annually and the loan shall be repaid no later than June 30, 2005.

(Added by Stats. 2002, Ch. 445, Sec. 8. Effective September 9, 2002.)



183.4

(a) The department may advance funds in the State Highway Account in the State Transportation Fund to a local agency for all or a portion of the cost of a project approved for bond funding pursuant to Part 11.5 (commencing with Section 99600) of Division 10 of the Public Utilities Code. The director shall first make a finding that there are adequate funds for the advancement without delaying or adversely affecting any other project. The total amount advanced shall not exceed the amount of the unsold bonds which the committee created by Section 99692 of the Public Utilities Code has, by resolution, authorized to be sold.

(b) All advances shall be subject to the terms and conditions of an agreement between the department and a local agency. The agreement shall contain provisions for reimbursement of the State Highway Account from the proceeds of the next bond sale for funds advanced pursuant to this section. Any amounts advanced pursuant to this section shall be repaid with interest at the rate being earned by the Pooled Money Investment Account at the time of the advance. Interest payments shall be made from funds of the local agency other than from the proceeds of bonds authorized by Part 11.5 (commencing with Section 99600) of Division 10 of the Public Utilities Code.

(Added by Stats. 1992, Ch. 25, Sec. 3. Effective April 1, 1992.)



183.5

No funds from the State Highway Account shall be budgeted, allocated, or expended for any project which calls for any change in passenger train stations or loading platforms used by the National Railroad Passenger Corporation unless the change has been submitted to the National Railroad Passenger Corporation for review and comment which may include a recommendation for a modification in the change. If the agency submitting the change elects not to accept the recommendation of the National Railroad Passenger Corporation, it shall submit the matter to the director who shall determine whether the disputed recommendation for a modification in the change shall be followed by the agency.

(Amended by Stats. 1984, Ch. 579, Sec. 35.)



184

The department shall set up and keep the accounts necessary to show all expenditures from the State Highway Account for the several purposes authorized or required by this article, and shall make and keep on file in the office of the department an annual statement showing all expenditures from the account.

(Amended by Stats. 1980, Ch. 777, Sec. 35.)



185

All money withdrawn from the State Highway Account in the State Transportation Fund shall be withdrawn in the manner provided by law upon demands made by the department.

The department may establish a revolving fund to be administered pursuant to Section 16400 of the Government Code and to serve as a revolving fund from which relocation assistance payments may be made pursuant to Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 of the Government Code.

(Amended by Stats. 1977, Ch. 1106.)



185.5

The director shall pay from the State Highway Account in the State Transportation Fund that portion of the administrative expenses of the department that he determines, in consultation with the commisson, to have resulted from the functions of the department for purposes specified in Section 2101.

(Amended by Stats. 1974, Ch. 807.)



186.3

Funds apportioned pursuant to Section 2106 may be expended for highway-oriented transportation studies requested by a state or federal agency. Any expenditure of funds apportioned pursuant to Section 2106 or 2107 by a county or city for the acquisition of rights-of-way or construction upon a state highway, or upon a county road or city street not under the jurisdiction of the county or city that complements the system of roads or streets of the county or city, shall be deemed an expenditure upon the system of roads or streets of the county or city, as the case may be, making such expenditure.

(Amended by Stats. 1977, Ch. 865.)



186.5

Whenever local entities are unable to agree upon the number and width of traffic lanes for a street or road proposed to be constructed by any such entity where such specifications will affect the uniform flow of traffic on a road or street from one such local entity to another, the matter may be submitted to the department. The department shall thereupon endeavor to establish such specifications for such street or road proposed to be constructed, and, if established, such specifications shall be binding upon the local entity constructing such road or street.

(Amended by Stats. 1979, Ch. 102.)



186.6

There is hereby appropriated to the commission from the Motor Vehicle Fuel Fund an amount not to exceed fifty thousand dollars ($50,000) annually for work done by the department in assisting the Controller in carrying out duties imposed upon his office in reviewing, approving or modifying the expenditure of highway user funds by local agencies.

(Added by Stats. 1969, Ch. 1498.)



187

For the purpose of allocating State funds available for highway purposes the counties of the State are placed in these two groups:

Group No. 1. All those counties not included in Group No. 2.

Group No. 2. The counties of San Luis Obispo, Kern, Mono, Tulare, Inyo, Santa Barbara, Ventura, Los Angeles, San Bernardino, Orange, Riverside, San Diego and Imperial.

(Enacted by Stats. 1935, Ch. 29.)



188

(a) All federal and state funds to be allocated by the commission, or expended by the department, for transportation improvements under Section 164, except for purposes of subdivisions (b) and (c) of that section, shall be programmed during the period commencing on July 1, 1997, and ending on June 30, 2004, and for each four-year period thereafter, 40 percent in County Group No. 1 and 60 percent in County Group No. 2.

(b) This section shall be known and may be cited as the Barnes-Mills-Walsh formula.

(Amended by Stats. 1997, Ch. 622, Sec. 59. Effective January 1, 1998.)



188.1

None of the provisions of this article or of Section 825 shall apply to the expenditure of either state or federal funds necessary to replace or reconstruct any state highway damaged or destroyed as the result of disaster over a wide area, such as by enemy action, sabotage, floods, hurricanes, tidal waves, earthquakes, severe storms, or other catastrophes where, at the time of the catastrophe, the Governor declared an emergency, and where such expenditure is authorized pursuant to this section by the commission by resolution, and such resolution is approved by the Governor. In the event the funds expended for replacing or reconstructing the damaged or destroyed state highway exceeds the cost of providing a facility of equal utility with that damaged or destroyed as determined by the director, he shall report the amount of such excess to the commission, and any expenditure in excess of the cost of providing a facility of equal utility shall be subject to all the provisions of this article and Section 825.

(Amended by Stats. 1980, Ch. 777, Sec. 37.)



188.3

The cost of maintenance of all toll bridges under the jurisdiction of the commission shall be paid out of money in the State Highway Account.

(Amended by Stats. 2003, Ch. 715, Sec. 3. Effective January 1, 2004.)



188.4

(a) Maintenance expenditures on all toll facilities owned by the state shall, for accounting purposes, be classified as Category A or Category B expenditures. Notwithstanding any other provision of law, the cost of maintenance of toll facilities in the geographic jurisdiction of the Metropolitan Transportation Commission shall be paid in accordance with the following:

(1) Category A maintenance shall be paid from the State Highway Account and shall include all normal highway maintenance which would be performed by the state according to state procedures as if the facility was a toll-free state facility.

(2) Category B maintenance shall be paid from toll revenues and shall include all maintenance and reconstruction work of those facilities such as toll facility administration buildings and toll booths which are constructed primarily for the purpose of collecting tolls.

(b) In no event shall the Category A maintenance expenditures for the toll bridges in the geographic jurisdiction of the Metropolitan Transportation Commission be funded at a lower percentage than was established in accordance with procedures for funding Category A maintenance of the toll bridges during the 1986 87 fiscal year.

(c) Notwithstanding subdivisions (a) and (b), for each toll bridge specified in Section 30910, maintenance expenditures shall be funded from toll revenues. However, for a toll bridge that is part of the program specified in Section 188.5, maintenance expenditures shall be funded from toll revenues commencing with the completion of the seismic retrofit or replacement work on that bridge as described in Section 188.5. For the purposes of this subdivision, until the obligations of the California Infrastructure and Economic Development Bank secured by the seismic retrofit surcharge imposed pursuant to subdivision (a) of Section 31010 are no longer outstanding, as that term is defined in the constituent instruments defining the rights of the holders of those obligations, the term toll revenues shall not include the seismic retrofit surcharge imposed pursuant to subdivision (a) of Section 31010, and the seismic retrofit surcharge imposed pursuant to subdivision (a) of Section 31010 shall remain pledged to the payment of obligations incurred by the California Infrastructure and Economic Development Bank under Chapter 4.6 (commencing with Section 31070). Maintenance expenses that are required to be funded with toll revenues and that would otherwise constitute Category A maintenance expenditures shall be funded from toll revenues remaining after provision is made for payment of all obligations secured by the lien on toll revenues created by subdivision (b) of Section 30960.

(Amended by Stats. 2005, Ch. 71, Sec. 1. Effective July 18, 2005.)



188.5

(a) The Legislature finds and declares all of the following:

(1) The department has determined that in order to provide maximum safety for the traveling public and to ensure continuous and unimpeded operation of the state s transportation network, six state-owned toll bridges are in need of a seismic safety retrofit, and one state-owned toll bridge is in need of a partial retrofit and a partial replacement.

(2) The bridges identified by the department as needing seismic retrofit are the Benicia-Martinez Bridge, the Carquinez Bridge, the Richmond-San Rafael Bridge, the San Mateo-Hayward Bridge, the San Pedro-Terminal Island Bridge (also known as the Vincent Thomas Bridge), the San Diego-Coronado Bridge, and the west span of the San Francisco-Oakland Bay Bridge. The department has also identified the east span of the San Francisco-Oakland Bay Bridge as needing to be replaced. That replacement span will be safer, stronger, longer lasting, and more cost efficient to maintain than completing a seismic retrofit for the current east span.

(3) The south span of the Carquinez Bridge is to be replaced pursuant to Regional Measure 1, as described in Section 30917.

(4) The cost estimate to retrofit the state-owned toll bridges and to replace the east span of the San Francisco-Oakland Bay Bridge is four billion six hundred thirty-seven million dollars ($4,637,000,000), as follows:

(A) The Benicia-Martinez Bridge retrofit is one hundred ninety million dollars ($190,000,000).

(B) The north span of the Carquinez Bridge retrofit is one hundred twenty-five million dollars ($125,000,000).

(C) The Richmond-San Rafael Bridge retrofit is six hundred sixty-five million dollars ($665,000,000).

(D) The San Mateo-Hayward Bridge retrofit is one hundred ninety million dollars ($190,000,000).

(E) The San Pedro-Terminal Island Bridge retrofit is sixty-two million dollars ($62,000,000).

(F) The San Diego-Coronado Bridge retrofit is one hundred five million dollars ($105,000,000).

(G) The west span of the San Francisco-Oakland Bay Bridge retrofit, as a lifeline bridge, is seven hundred million dollars ($700,000,000).

(H) Replacement of the east span of the San Francisco-Oakland Bay Bridge is two billion six hundred million dollars ($2,600,000,000).

(b) It is the intent of the Legislature that the following amounts from the following funds shall be allocated until expended, for the seismic retrofit or replacement of state-owned toll bridges:

(1) Six hundred fifty million dollars ($650,000,000) from the 1996 Seismic Retrofit Account in the Seismic Retrofit Bond Fund of 1996 for the seven state-owned toll bridges identified by the department as requiring seismic safety retrofit or replacement.

(2) One hundred forty million dollars ($140,000,000) in surplus revenues generated under the Seismic Retrofit Bond Act of 1996 that are in excess of the amount actually necessary to complete Phase Two of the state s seismic retrofit program. These excess funds shall be reallocated to assist in financing seismic retrofit of the state-owned toll bridges.

(3) Fifteen million dollars ($15,000,000) from the Vincent Thomas Toll Bridge Revenue Account.

(4) The funds necessary to meet both of the following:

(A) A principal obligation of two billion two hundred eighty-two million dollars ($2,282,000,000) from the seismic retrofit surcharge, including any interest therefrom, imposed pursuant to Section 31010, subject to the limitation set forth in subdivision (c) and subdivision (b) of Section 31010.

(B) All costs of financing, including capitalized interest, reserves, costs of issuance, costs of credit enhancements and any other financial products necessary or desirable in connection therewith, and any other costs related to financing.

(5) Thirty-three million dollars ($33,000,000) from the San Diego-Coronado Toll Bridge Revenue Fund.

(6) Not less than seven hundred forty-five million dollars ($745,000,000) from the State Highway Account to be used toward the eight hundred seventy-five million dollars ($875,000,000) state contribution, to be achieved as follows:

(A) (i) Two hundred million dollars ($200,000,000) to be appropriated for the state-local transportation partnership program described in paragraph (7) of subdivision (d) of Section 164, prior to its repeal by Chapter 622 of the Statutes of 1997, for the 1998 99 fiscal year.

(ii) The remaining funds intended for that program and any program savings to be made available for toll bridge seismic retrofit.

(B) A reduction of not more than seventy-five million dollars ($75,000,000) in the funding level specified in paragraph (4) of subdivision (d) of Section 164, prior to its repeal by Chapter 622 of the Statutes of 1997, for traffic system management.

(C) Three hundred million dollars ($300,000,000) in accumulated savings by the department achieved from better efficiency and lower costs.

(7) Not more than one hundred thirty million dollars ($130,000,000) from the Transit Capital Improvement Program funded by the Public Transportation Account in the State Transportation Fund to be used toward the eight hundred seventy-five million dollars ($875,000,000) state contribution. If the contribution in subparagraph (A) of paragraph (6) exceeds three hundred seventy million dollars ($370,000,000), it is the intent that the amount from the Transit Capital Improvement Program shall be reduced by an amount that is equal to that excess.

(8) (A) The funds necessary to meet principal obligations of not less than six hundred forty-two million dollars ($642,000,000) from the state s share of the federal Highway Bridge Replacement and Rehabilitation (HBRR) Program.

(B) If the project costs exceed four billion six hundred thirty-seven million dollars ($4,637,000,000), the department may program not more than four hundred forty-eight million dollars ($448,000,000) in project savings or other available resources from the Interregional Transportation Improvement Program, the State Highway Operation and Protection Program, or federal bridge funds for that purpose.

(C) None of the funds identified in subparagraph (B) may be expended for any purpose other than the conditions and design features described in paragraph (9).

(9) The estimated cost of replacing the San Francisco-Oakland Bay Bridge listed in subparagraph (H) of paragraph (4) of subdivision (a) is based on the following conditions:

(A) The new bridge shall be located north adjacent to the existing bridge and shall be the Replacement Alternative N-6 (preferred) Suspension Structure Variation, as specified in the Final Environmental Impact Statement, dated May 1, 2001, submitted by the department to the Federal Highway Administration.

(B) The main span of the bridge shall be in the form of a single tower cable suspension design and shall be the Replacement Alternative N-6 (preferred) Suspension Structure Variation, as specified in the Final Environmental Impact Statement, dated May 1, 2001, submitted by the department to the Federal Highway Administration.

(C) The roadway in each direction shall consist of five lanes, each lane will be 12 feet wide, and there shall be 10-foot shoulders as an emergency lane for public safety purposes on each side of the main-traveled way.

(c) If the actual cost of retrofit or replacement, or both retrofit and replacement, of toll bridges is less than the cost estimate of four billion six hundred thirty-seven million dollars ($4,637,000,000), there shall be a reduction in the amount provided in paragraph (4) of subdivision (b) equal to the proportion of total funds committed to complete the projects funded from funds generated from paragraph (4) of subdivision (b) as compared to the total funds from paragraphs (6), (7), and (8) of subdivision (b), and there shall be a proportional reduction in the amount specified in paragraph (8) of subdivision (b).

(d) If the department determines that the actual costs exceed the amounts identified in subparagraph (B) of paragraph (8) of subdivision (b), the department shall report to the Legislature within 90 days from the date of that determination as to the difference and the reason for the increase in costs.

(e) Notwithstanding any other provision of law, the commission shall adopt fund estimates consistent with subdivision (b) and Section 188.6 and provide flexibility so that state funds can be made available to match federal funds made available to regional transportation planning agencies.

(f) For the purposes of this section, principal obligations are the amount of funds generated, either in cash, obligation authority, or the proceeds of a bond or other indebtedness.

(Amended by Stats. 2011, Ch. 536, Sec. 11. Effective January 1, 2012.)



188.51

(a) If the department utilizes its authority under Chapter 4 (commencing with Section 14550) of Part 5.3 of Division 3 of the Government Code to issue federal highway grant anticipation notes (GARVEE Bonds) from the state share of federal obligation authority to fund the projects identified in subdivision (a) of Section 188.5, Section 14553.6 of the Government Code shall not apply.

(b) State expenditures for the purposes of subdivision (a) shall not exceed 5 percent of the annual amount of federal obligation authority received by the state for a period determined by the department.

(Added by Stats. 2001, Ch. 907, Sec. 2. Effective January 1, 2002.)



188.53

Notwithstanding any other provision of law, it is the intent of the Legislature that the programming authorization described in subparagraph (B) of paragraph (8) of subdivision (b) of Section 188.5 is available for any and all state-owned toll bridge retrofit projects identified in paragraph (4) of subdivision (a) of Section 188.5.

(Added by Stats. 2003, Ch. 715, Sec. 5.1. Effective January 1, 2004.)



188.6

(a) (1) The Legislature finds and declares that on August 16, 2004, the department reported to the Legislature that the funds identified in Section 188.5 are insufficient to complete the state toll bridge seismic retrofit program, including the replacement of the east span of the San Francisco-Oakland Bay Bridge, due to cost overruns for the program now estimated at three billion six hundred million dollars ($3,600,000,000).

(2) By enacting this section, it is the intent of the Legislature to identify additional funds from various sources, as described in subdivision (b), in order to fund this shortfall and so that the toll bridge seismic retrofit and replacement program, as described in Section 188.5, as that section read on January 1, 2005, may proceed to completion without further costly delay.

(b) The following amounts from the following funds shall be allocated until expended in order to eliminate the shortfall identified in subdivision (a) and to complete the seismic retrofit or replacement of state-owned toll bridges as expeditiously as possible:

(1) Not less than two billion one hundred fifty million dollars ($2,150,000,000) from the Bay Area Toll Account, derived from an additional one dollar ($1) surcharge on the state-owned toll bridges within the geographic jurisdiction of the Metropolitan Transportation Commission to be effective no sooner than January 1, 2007.

(2) Not less than eight hundred twenty million dollars ($820,000,000) for the seismic retrofit or replacement of the state-owned toll bridges in the geographic jurisdiction of the Metropolitan Transportation Commission made available through the consolidation of all toll revenues under the management of the Bay Area Toll Authority and from the authorization for the authority to refinance debt secured by toll revenues.

(3) The amount of three hundred million dollars ($300,000,000) to fund the cost of demolition of the existing east span of the San Francisco-Oakland Bay Bridge from funding sources supporting the state highway operations and protection program, from available state resources from transportation project savings, or from the federal Highway Bridge Replacement and Rehabilitation Program.

(4) The amount of three hundred thirty million dollars ($330,000,000) from the following accounts:

(A) One hundred thirty million dollars ($130,000,000) from the State Highway Account from accumulated savings by the department achieved from better efficiency, operational savings, and lower costs.

(B) One hundred twenty-five million dollars ($125,000,000) of any excess funds that would otherwise have been transferred in the 2006 07 fiscal year pursuant to subparagraph (F) of paragraph (1) of subdivision (a) of Section 7102 of the Revenue and Taxation Code, as amended by Chapter 76 of the Statutes of 2005, shall instead be transferred to the Bay Area Toll Account and are hereby appropriated to the department for the purposes of this section. If sufficient funds are not available from this source for this purpose during the 2006 07 fiscal year, the funding required under this paragraph shall be made available from additional accumulated savings by the department achieved from better efficiency, operational savings, or lower costs pursuant to subparagraph (A), or from the federal Highway Bridge Replacement and Rehabilitation Program or the State Highway Account, as determined by the department in consultation with, and with approval of, the California Transportation Commission.

(C) Seventy-five million dollars ($75,000,000) from the fund reserve in the Motor Vehicle Account for the 2005 06 fiscal year, which is hereby appropriated.

(c) If the amount of the overruns estimated by the department, as described in subdivision (a), is less than three billion six hundred million dollars ($3,600,000,000), the savings shall be shared between the state and the authority in the same proportion as their proportional contribution to the estimated cost overruns, as provided in paragraphs (1), (3), and (4) of subdivision (b).

(d) If the actual amount of the overruns exceeds the amount estimated by the department, as described in subdivision (a), the authority shall utilize funds generated under the powers granted to it in Sections 30886, 30950.2, 30954, 30961, and 31011 to provide additional financial resources to complete the state toll bridge seismic retrofit program.

(e) Funds made available under this section and Section 188.5 for the replacement of the east span of the San Francisco-Oakland Bay Bridge shall only be expended for the structure described in paragraph (9) of subdivision (b) of Section 188.5 as that section read on January 1, 2005.

(Amended (as added by Stats. 2005, Ch. 375) by Stats. 2006, Ch. 538, Sec. 639. Effective January 1, 2007.)



188.61

(a) The Legislature finds and declares that in order to provide maximum safety for the traveling public and to ensure continuous and unimpeded operation of the state s transportation network, the Antioch Bridge and the Dumbarton Bridge are each in need of a seismic safety retrofit.

(b) The Antioch Bridge and the Dumbarton Bridge are hereby deemed to be part of the state toll bridge seismic retrofit program described in Section 188.5. Notwithstanding subdivision (c) of Section 188.6 or any other provision of law, the cost overrun savings described in that subdivision shall not be shared between the state and the Bay Area Toll Authority, but shall instead be transferred to the Bay Area Toll Account, and are hereby appropriated to the authority for expenditure on the Antioch Bridge and the Dumbarton Bridge seismic safety retrofit projects. All other funds required to complete the Antioch Bridge and the Dumbarton Bridge seismic safety retrofit projects shall be provided by the authority. The authority may increase the amount of the tolls collected on the toll bridges described in Section 30910 pursuant to Sections 30918 and 31011 for the purpose of completing these projects.

(c) All of the requirements of Sections 30952.05, 30952.1, 30952.2, and 30952.3 shall also be applied to the seismic retrofit of the Antioch Bridge and the Dumbarton Bridge. The Toll Bridge Program Oversight Committee, established by Section 30952.1, shall have project oversight and control responsibilities for these projects to the same extent as for the Benicia-Martinez Bridge project.

(d) All maintenance expenditures required to be funded by Section 188.4 with authority toll revenues shall be funded from toll revenues remaining after provision is made for payment of all obligations of the authority that are secured by a pledge of toll revenues.

(Added by Stats. 2009, Ch. 515, Sec. 2. Effective January 1, 2010.)



188.62

Notwithstanding Section 13340 of the Government Code, there is hereby continuously appropriated to the department for expenditure all amounts paid to the department by the Bay Area Toll Authority for the planning, design, construction, operation, maintenance, repair, replacement, rehabilitation, and seismic retrofit of the state-owned toll bridges specified in Section 30910 pursuant to the state toll bridge seismic retrofit program or any other program of the authority, including, without limitation, amounts paid to the department as advances or to reimburse the department for payments to contractors working on the program.

(Added by Stats. 2009, Ch. 515, Sec. 3. Effective January 1, 2010.)



188.7

Any expenses incurred in connection with any state highway under Article 4 (commencing with Section 2760) and Article 5 (commencing with Section 2780) of Chapter 5 of Title 1 of Part 3 of the Penal Code shall be paid from money in the State Highway Account available for the construction of state highways, but such expenditures shall not be subject to Sections 188 and 188.8.

(Amended by Stats. 1980, Ch. 777, Sec. 38.)



188.8

(a) From the funds programmed pursuant to Section 188 for regional improvement projects, the commission shall approve programs and program amendments, so that funding is distributed to each county of County Group No. 1 and in each county of County Group No. 2 during the county share periods commencing July 1, 1997, and ending June 30, 2004, and each period of four years thereafter. The amount shall be computed as follows:

(1) The commission shall compute, for the county share periods all of the money to be expended for regional improvement projects in County Groups Nos. 1 and 2, respectively, as provided in Section 188.

(2) From the amount computed for County Group No. 1 in paragraph (1) for the county share periods the commission shall determine the amount of programming for each county in the group based on a formula that is based 75 percent on the population of the county to the total population of County Group No. 1 and 25 percent on state highway miles in the county to the total state highway miles in County Group No. 1.

(3) From the amount computed for County Group No. 2 in paragraph (1) for the county share periods the commission shall determine the amount of programming for each county in the group based on a formula that is based 75 percent on the population of the county to the total population of County Group No. 2 and 25 percent on state highway miles in the county to the total state highway miles in County Group No. 2.

(b) Notwithstanding subdivision (a), that portion of the county population and state highway mileage in El Dorado and Placer Counties that is included within the jurisdiction of the Tahoe Regional Planning Agency shall be counted separately toward the area under the jurisdiction of the Tahoe Regional Transportation Agency and may not be included in El Dorado and Placer Counties. The commission shall approve programs, program amendments, and fund reservations for the area under the jurisdiction of the Tahoe Regional Transportation Agency that shall be calculated using the formula described in paragraph (2) of subdivision (a).

(c) A transportation planning agency designated pursuant to Section 29532 of the Government Code, or a county transportation commission created by Division 12 (commencing with Section 130000) of the Public Utilities Code, may adopt a resolution to pool its county share programming with any county or counties adopting similar resolutions to consolidate its county shares for two consecutive county share periods into a single share covering both periods. A multicounty transportation planning agency with a population of less than three million may also adopt a resolution to pool the share of any county or counties within its region. The resolution shall provide for pooling the county share programming in any of the pooling counties for the new single share period and shall be submitted to the commission not later than May 1 immediately preceding the commencement of the county share period.

(d) For the purposes of this section, funds programmed shall include the following costs pursuant to subdivision (b) of Section 14529 of the Government Code:

(1) The amounts programmed or budgeted for both components of project development in the original programmed year.

(2) The amount programmed for right-of-way and right-of-way support costs in the year programmed in the most recent state transportation improvement program. If the final estimate is greater than 120 percent or less than 80 percent of the amount originally programmed, the amount shall be adjusted for final expenditure estimates at the time of right-of-way certification.

(3) The engineer s final estimate of project costs, including construction support, presented to the commission for approval pursuant to Section 14533 of the Government Code in the year programmed in the most recent state transportation improvement program. If the construction contract award amount is less than 80 percent of the engineer s final estimate, excluding construction support, the department shall notify the commission and the commission may adjust its project allocation accordingly.

(4) Project costs shown in the program, as amended, where project allocations have not yet been approved by the commission, escalated to the date of scheduled project delivery.

(e) Project costs shown in the program may not be changed to reflect any of the following:

(1) Differences that are within 20 percent of the amount programmed for actual project development cost.

(2) Differences that are within 20 percent of the amount reported at the time of allocation pursuant to paragraph (2) of subdivision (d) for actual right-of-way costs calculated at the time of acceptance of a project construction contract.

(3) Construction contract award amounts, except when those amounts are less than 80 percent of the engineer s final estimate, excluding construction support, and the commission has adjusted the project construction allocation.

(4) Changes in construction expenditures, except for supplemental project allocations made by the commission, including supplemental allocations made pursuant to subdivision (b) of Section 188.9.

(f) For the purposes of this section, the population in each county is that determined by the last preceding federal census, or a subsequent census validated by the Population Research Unit of the Department of Finance, at the beginning of each county share period.

(g) For the purposes of this section, state highway miles means the miles of state highways open to vehicular traffic at the beginning of each county share period.

(h) It is the intent of the Legislature that there is to be flexibility in programming under this section and Section 188 so that, while ensuring that each county will receive an equitable share of state transportation improvement program funding, the types of projects selected and the programs from which they are funded may vary from county to county.

(i) Commencing with the four-year period commencing on July 1, 2004, individual county share shortfalls and surpluses at the end of each four-year period, if any, shall be carried forward and credited or debited to the following four years.

(j) The commission, with the consent of the department, may consider programming projects in the state transportation improvement program in a county with a population of not more than 1,000,000 at a level higher or lower than the county share, when the regional agency either asks to reserve part or all of the county s share until a future programming year, to build up a larger share for a higher cost project, or asks to advance an amount of the share, in an amount not to exceed 200 percent of the county s current share, for a larger project, to be deducted from shares for future programming years. After consulting with the department, the commission may adjust the level of programming in the regional program in the affected region against the level of interregional programming in the improvement program to accomplish the reservation or advancement, for the current state transportation improvement program. The commission shall keep track of any resulting shortfalls or surpluses in county shares.

(k) Notwithstanding subdivision (a), in a region defined by Section 66502 of the Government Code, the transportation planning agency may adopt a resolution to pool the county share of any county or counties within the region, if each county receives no less than 85 percent and not more than 115 percent of its county share for a single county share period and 100 percent of its county share over two consecutive county share periods. The resolution shall be submitted to the commission not later than May 1, immediately preceding the commencement of the county share period.

(l) Federal funds used for federal demonstration projects that use federal obligational authority otherwise available for other projects shall be subtracted from the county share of the county where the project is located.

(Amended by Stats. 2014, Ch. 27, Sec. 3. Effective June 20, 2014.)



188.9

(a) Beginning January 1, 2013, the commission shall allocate construction support costs for a project in the state transportation improvement program at the time of allocation of construction capital costs.

(b) The commission shall require a supplemental project allocation request for a project that experiences construction support costs equal to or greater than 120 percent of the amount originally allocated.

(Added by Stats. 2012, Ch. 272, Sec. 4. Effective January 1, 2013.)



188.10

(a) The Toll Bridge Seismic Retrofit Account is hereby created in the State Transportation Fund. The money in the account is hereby appropriated, without regard to fiscal years, to the department for the purpose of funding seismic retrofit or replacement of the bridges listed in Section 188.5. Notwithstanding Section 11012 of the Government Code, the department, in consultation with the Department of Finance and the Office of the State Treasurer, may authorize the investment of bond proceeds or commercial paper proceeds deposited into the account in obligations permitted by the Treasurer. Those invested amounts may be held by a trustee who is either the Treasurer or who is selected by the Treasurer. Authorized investments made pursuant to this section shall be included as cash balance for purposes of reporting the condition of the account in the Governor s proposed budget or pursuant to the reporting requirement contained in subdivision (b) of Section 14556.9 of the Government Code.

(b) The Department of Finance shall provide notification to the Joint Legislative Budget Committee and to the transportation policy committee in each house in the form of a financing plan or pro forma at least 60 days prior to the initial issuance of any commercial paper or the issuance of any bonds for purposes of the toll bridge seismic retrofit program. The financing plan or pro forma shall include all of the following components:

(1) The amount and form of the debt issuance or issuances, the term of the issuance or issuances, repayment and security provisions, the amount and structure of any reserve funds, and all other details of the proposed financing.

(2) All necessary information with respect to the sources and uses of funds to construct the projects identified in the toll bridge seismic retrofit program and the timing of expenditures by each fund source by fiscal year.

(3) An assessment of funding available for the Bay Area Toll Authority for authorized projects as a result of the financing.

(c) The Department of Finance is not required to provide additional notification to the Legislature after meeting the requirements of subdivision (b) unless additional bonds are issued or changes are made to existing bonds that alter the content of the financing plan it submitted under subdivision (b). The Department of Finance shall notify the Legislature within 60 days of the closing of a refunding or an advance refunding of an existing bond but is not required to include this information in its report under subdivision (b).

(d) No interest income earned as a result of investments made pursuant to subdivision (a), or from reserve funds created to support the financing, shall be used to pay project costs that are in excess of four billion six hundred thirty-seven million dollars ($4,637,000,000). No reserve funds, other than a required debt service reserve fund, shall be in place subsequent to the completion of the seismic retrofit projects.

(e) Notwithstanding any other provision of law, the Department of Finance may adjust the budgeting, accounting, and reporting system for the account so that unliquidated encumbrances are not reflected in the fund balance or financial statements.

(Amended by Stats. 2005, Ch. 76, Sec. 8. Effective July 19, 2005.)



188.11

(a) The commission, with assistance from the department and regional agencies, shall maintain a long-term balance of shares, shortfalls, and surpluses for regional improvement programs.

(b) The balance shall include all of the following:

(1) Shares from the fund estimate for each state transportation improvement program pursuant to Section 14525 of the Government Code.

(2) Amounts programmed in each state transportation improvement program pursuant to Section 14529 of the Government Code.

(3) Surpluses or shortfalls due to reservations or advancements pursuant to subdivision (j) of Section 188.8.

(4) Amounts deducted or added because of changes in project development costs or a cost increase or savings in the final engineering estimate or the final right-of-way certification estimate at the time of allocation for construction, pursuant to subdivisions (d) and (e) of Section 188.8.

(5) Any supplemental project allocations during or following construction, including supplemental allocations made pursuant to subdivision (b) of Section 188.9.

(6) Amounts deducted or added because of amendments to the state transportation improvement program that add, delete, or change the scope and cost of regional improvement projects, pursuant to Section 14531 of the Government Code.

(c) The balance through the preceding fiscal year shall be made available for review by all regional agencies at the time of each fund estimate, and by not later than August 15 of each year.

(d) The commission, through the fund estimate, shall restore for the next state transportation improvement program the interregional improvement program level specified in subdivision (a) of Section 164.

(Amended by Stats. 2012, Ch. 272, Sec. 5. Effective January 1, 2013.)



188.14

The department may transfer or loan, or both, funds between the Toll Bridge Seismic Retrofit Account in the State Transportation Fund and the State Highway Account for cash flow purposes to accomplish individual toll bridge seismic requirements. No funds may be transferred or loaned from the State Highway Account to fund any amenity, as defined by Section 31000, or to fund shortages that result from the expenditure of funds from the Toll Bridge Seismic Retrofit Account for amenities.

(Amended (as added by Stats. 1997, Ch. 327) by Stats. 1997, Ch. 328, Sec. 1.5. Effective January 1, 1998.)



188.15

(a) Except as authorized under subdivision (b), toll funds used as a credit toward the nonfederal share of any federal-aid highway project, as authorized under Section 120(j) of Title 23 of the United States Code, or private entity expenditures used for that purpose, as authorized under Section 1217(i) of the Transportation Equity Act for the 21st Century (P.L. 105-178), may not be used as a credit for any project that is not within the county or counties in which the toll facility is located.

(b) The toll funds and private expenditures described in subdivision (a) may be used as a credit toward a project located outside the county or counties in which the toll facility is located if the department determines that there is no project in the current state transportation improvement program cycle within that county or counties for which the credit may be used.

(c) The department shall do both of the following:

(1) Obtain specific project proposals for use of the credit described in subdivision (a) from the regional transportation planning agencies and county transportation commissions of the county or counties in which the toll facility is located.

(2) Obtain contingency project proposals for use of the credit outside the county or counties in which the toll facility is located, in preparation for the occurrence of the condition described in subdivision (b).

(d) The county share allocations, as computed under Section 188 or 188.8, may not be increased or reduced as a consequence of any toll revenues or private agency expenditures that are utilized under this section as a credit toward the nonfederal share of any federally funded project.

(Added by Stats. 1999, Ch. 628, Sec. 1. Effective January 1, 2000.)



189.1

Notwithstanding any other provision of law, State Transportation District 12, consisting of the County of Orange, is hereby created. The district shall have a separate district organization, staff, and facilities in the county.

(Amended by Stats. 1987, Ch. 1050, Sec. 1. Effective September 24, 1987.)



190

Each annual proposed budget prepared pursuant to Section 165 shall include the sum of fifteen million dollars ($15,000,000), which sum may include federal funds available for grade separation projects, for allocations to grade separation projects, in accordance with Chapter 10 (commencing with Section 2450) of Division 3.

(Amended by Stats. 2008, Ch. 315, Sec. 1. Effective January 1, 2009.)



191

Prior to each July 15, the department shall prepare and forward to the Controller a report identifying the amounts to be deducted from the allocations under Sections 2104 and 2107 as provided in Sections 2104.1 and 2107.6. The amounts reported shall be the amount of funds allocated to cities for grade separation projects included in allocations to cities made pursuant to Chapter 10 (commencing with Section 2450) of Division 3 in the preceding fiscal year and the amount of funds allocated to counties for grade separation projects included in allocations to counties made pursuant to Chapter 10 (commencing with Section 2450) of Division 3 in the preceding fiscal year.

(Amended by Stats. 2008, Ch. 315, Sec. 2. Effective January 1, 2009.)



191.5

Any city, city and county, or county may use funds allocated from the State Highway Account or the Highway Users Tax Account in the Transportation Tax Fund to finance the local governmental entity s share of the cost of constructing protective facilities on all mainline grade crossings.

(Amended by Stats. 1980, Ch. 777, Sec. 42.)



192

In apportioning the State Highway Account money as required by this article, there shall be excluded, from the computations of moneys expended, any sums contributed by any person or governmental unit to pay any portion of the cost of constructing, improving, or maintaining any state highway.

Except as otherwise permitted in this article, any annual or biennial balances remaining unexpended to the credit of any particular county group shall remain credited to such county group.

(Amended by Stats. 1980, Ch. 777, Sec. 43.)



193

The State Highway Account money allocated and available each year for state highways shall be expended by the department:

(a) On the locations determined by the commission, to acquire the necessary real property or interests therein for, and to construct or improve to standards justified by traffic requirements, the state highways in the state highway system.

(b) To construct or improve highways in state parks in the manner provided by law.

(Amended by Stats. 1980, Ch. 777, Sec. 44.)



194

Each annual proposed budget prepared pursuant to Section 165 shall include an amount recommended to be appropriated to the Transportation Planning and Development Account in the State Transportation Fund. The amount shall, to the extent possible, equal the pro rata share of the comprehensive transportation planning duties attributable to highway and to exclusive public mass transit guideway planning and development.

(Amended by Stats. 1980, Ch. 777, Sec. 45.)



203

It is the intent of the Legislature that each annual proposed budget prepared pursuant to Section 165 include state funds from the State Highway Account for the California Transportation Research and Innovation Program, in accordance with Chapter 4 (commencing with Section 14450) of Part 5 of Division 3 of Title 2 of the Government Code. These funds shall be identified as a distinct line-item in each proposed budget and shall be in addition to existing research and development conducted by the department.

(Added by Stats. 1992, Ch. 352, Sec. 3. Effective January 1, 1993.)



204

The department shall exercise the same powers and duties with respect to State highways within cities as with respect to other State highways.

(Added by Stats. 1935, Ch. 642.)



207

The commission may, by resolution, provide a plan under which the department may invest presently unneeded money in the State Highway Account in bonds or interest-bearing notes or obligations of the United States for which the faith and credit of the United States are pledged for the payment of principal and interest, in time bank deposits in eligible banks described in Section 16500 of the Government Code, in deposits in eligible savings and loan associations described in Section 16600 of the Government Code, or in any securities of federal agencies described in Section 16430 of the Government Code. The department may, with the approval of the State Treasurer, invest such excess funds in accordance with the resolution. All such bonds, notes, or obligations purchased under the provisions of this section shall be delivered to the State Treasurer, who shall keep them as a portion of the State Highway Account, and all interest thereon when collected shall be paid into and become a part of the State Highway Account.

All investments made under this section shall be liquidated as soon as the funds invested are required for state highway purposes.

(Amended by Stats. 1980, Ch. 777, Sec. 49.)



208

The Controller shall, from time to time, determine whether any portion of the money or investment in the Department of Motor Vehicles Uncleared Collections Account in the Special Deposit Fund is not necessary for immediate use and, if so, the amount thereof shall thereupon be designated as available money. On demand of the Department of Transportation from time to time, the amounts demanded, not exceeding ten million dollars ($10,000,000) in the aggregate, shall, on order of the Controller, be transferred to the State Highway Account from the available money and shall be available for the acquisition of properties to constitute rights-of-way for state highway purposes. On demand of the Controller, the money shall be retransferred to the Department of Motor Vehicles Uncleared Collections Account.

(Amended by Stats. 1982, Ch. 681, Sec. 61.)






ARTICLE 6. Freeway Noise Attenuation

215.5

(a) The department shall develop and implement a system of priorities for ranking the need for installation of noise attenuation barriers along freeways in the California freeway and expressway system. In establishing a priority system, the department shall give the highest consideration to residential areas which were developed prior to the opening of the freeway. If alterations have been made to the freeway since its original opening which result in a significant and measurable increase in ambient noise levels, the opening date for that segment of the freeway, for the purposes of determining priorities under this section, is the completion date of that alteration project. Other criteria for determining priorities shall include the existing and future intensity of sound generated by the freeway, the increase in traffic flow since the original construction of the freeway, the cost of building the soundwall in relation to the expected noise reduction, the number of persons living in close proximity to the freeway, and whether a majority of the occupants in close proximity to the freeway resided there prior to the time the freeway routing was adopted by the commission. The city or county in which the residential area is located shall be responsible for providing documentation to the department on the percentage of original occupants still residing along the freeway.

The actual cost of construction shall be used in determining the relative priority ranking of projects funded and constructed pursuant to subdivision (d).

(b) When all freeways have been ranked in priority order, the department shall, consistent with available funding, include in its proposed state transportation improvement program, a program of construction of noise attenuation barriers beginning with the highest priority.

In preparing the annual priority list, the department shall not add any new project to the list ahead of a project that has been funded by a city or county, or by any other public agency using public funds, and is awaiting state reimbursement pursuant to subdivision (d).

(c) The commission shall include in the estimate adopted pursuant to Section 14525 of the Government Code an annual and five-year estimate of funds estimated to be available for noise attenuation barriers along freeways. If any city or county constructs a noise attenuation barrier along a freeway pursuant to subdivision (d), the commission shall allocate funds for the project in the fiscal year the project would have been eligible for funding based on the department s priority list and the commission s fund estimate at the time of approval of the project pursuant to subdivision (d).

(d) If any city, county, or public agency constructs a noise attenuation barrier along a freeway using public funds prior to the time that the barrier reaches a high enough priority for state funding, then, when the funding priority is reached, the department shall reimburse the city, county, or public agency without interest for the cost of construction, but the reimbursement may not exceed the cost of the department to construct the barriers. Reimbursement shall be made only if the city, county, or public agency constructs the noise attenuation barrier to the standards approved by department, follows bidding and contracting procedures approved by the department, and the project is approved by the commission.

(Amended by Stats. 1991, Ch. 1107, Sec. 1.)



215.6

If any city or county contributes at least 33 percent of the estimated cost of any soundwall project included for the first time in the state transportation improvement program in 1992 or in subsequent years, that project shall be given priority over all other soundwall projects to be included for the first time in that state transportation improvement program. If, due to the accelerated priority given a project by this section, two or more projects each qualify for the highest priority, the relative ranking between the two projects shall be determined on the basis of their relative ranking prior to being accelerated.

(Added by Stats. 1991, Ch. 1107, Sec. 2.)



215.7

(a) In the event of the destruction of any segment of a state highway due to a natural disaster, when that segment remains out of service for five years or more, the department may, for purposes of mitigating the effects of increased traffic and noise on alternate state highways, use funds from the State Highway Account in the State Transportation Fund sufficient in amount to meet the state s required matching share of the costs of construction of noise attenuation barriers on any alternate state highway where traffic has increased due to the destruction of that segment if the construction of those barriers is eligible for at least 25 percent funding from federal emergency relief funds and otherwise meets the requirements of Section 215.5. That amount is hereby appropriated to the department from that account, as a loan, that shall be repaid from funds made available under subdivision (d) of Section 215.5 for that construction.

(b) For purposes of this section, natural disaster has the meaning as defined in Section 8680.3 of the Government Code.

(Added by Stats. 1992, Ch. 1241, Sec. 4. Effective January 1, 1993.)



216

(a) The noise level produced by the traffic on, or by the construction of, a state freeway shall be measured in the classrooms, libraries, multipurpose rooms, and spaces used for pupil personnel services of a public or private elementary or secondary school if the rooms or spaces are being used for the purpose for which they were constructed and they were constructed under any of the following circumstances:

(1) Prior to the award of the initial construction contract for the freeway route and prior to January 1, 1974.

(2) After December 31, 1973, and prior to the issuance of a statement of present and projected noise levels of the freeway route by the department pursuant to subdivision (f) of Section 65302 of the Government Code.

(3) Subsequent to the construction of the freeway but prior to any alteration or expansion of the freeway that results in a significant and perceptible increase in ambient noise levels in the rooms or spaces.

(b) The measurements shall be made at appropriate times during regular school hours and shall not include noise from sources that exceed the maximum permitted by law.

(c) If the noise level produced from the freeway traffic, or the construction of the freeway, exceeds 55dBA, L10, or 52dBA, Leq., the department shall undertake a noise abatement program in any classroom, library, multipurpose room, or space used for pupil personnel services to reduce the freeway traffic noise level therein to 55dBA, L10, or 52dBA, Leq., or less, by, measures including, but not limited to, installing acoustical materials, eliminating windows, installing air-conditioning, or constructing sound baffle structures.

(d) If the department determines that the construction of the freeway will result in a noise level exceeding 55dBA, L10, or 52dBA, Leq., the department shall complete the temporary or permanent noise abatement program prior to commencing that construction, or as soon as practicable thereafter.

(e) If it becomes necessary to convert the classrooms, libraries, multipurpose rooms, or spaces used for pupil personnel services to other school-related purposes because the freeway traffic noise level therein exceeds 55dBA, L10, or 52dBA, Leq., the department shall pay the cost of the conversions.

(f) If the noise level generated from sources within and without the classrooms, libraries, multipurpose rooms, or spaces used for pupil personnel services exceeds 55dBA, L10, or 52dBA, Leq. prior to construction of the freeway or completion of the alteration or expansion of the freeway, as the case may be, and the noise from the freeway, or its construction, alteration, or expansion, also exceeds 55dBA, L10, or 52dBA, Leq., the department shall undertake a noise abatement program that will reduce the noise to its preconstruction, prealteration, or preexpansion level.

(g) Priority for noise abatement programs shall be given to those public and private elementary and secondary classrooms, libraries, multipurpose rooms, and spaces used for pupil personnel services constructed in conformance with Article 3 (commencing with Section 17280) of Chapter 3 of Part 10.5 of Division 1 of Title 1 of the Education Code or subject to paragraph (3) of subdivision (a).

(h) As used in this section, dBA means decibels measured by the A weighting described in Section 3.1 of the American National Standard specification for sound level meters, S1.4-1971, approved April 27, 1971, and published by the American National Standards Institute. L10 is the sound level that is exceeded 10 percent of the time for the period under consideration and is a value which is an indicator of both the magnitude and frequency of occurrence of the loudest noise events. Leq. is the equivalent steady state sound which in a stated period of time would contain the same acoustic energy as the time-varying sound level during the same time period.

(Amended by Stats. 2002, Ch. 438, Sec. 28. Effective January 1, 2003.)



216.1

As used in Section 216, spaces used for pupil personnel services means rooms that are used primarily for counseling, testing, or similar type services involving the presence of pupils.

(Added by Stats. 1975, Ch. 969.)



216.5

(a) The department shall construct at least one demonstration noise attenuation barrier fabricated from rice straw upon meeting the conditions and requirements of this section.

(b) Prior to construction of the barrier specified in subdivision (a), the department shall identify an appropriate location, and shall develop separate cost estimates for constructing a barrier at that location using a standard noise attenuation barrier design and constructing the barrier using the rice straw design.

(c) If a noise barrier system fabricated from rice straw appears on the department s list of approved noise barrier systems, the department shall, within one year, identify a suitable regularly programmed transportation project that includes a noise barrier element for construction of the demonstration noise barrier system. In making its project selection, the department shall consider projected completion schedules for potential candidate projects with the intent of completing the demonstration project expeditiously.

(d) The department shall not be required to construct the rice straw barrier specified in subdivision (a) until all the following have occurred:

(1) A noise barrier system fabricated from rice straw is approved by the department and appears on the department s list of approved noise barrier systems.

(2) Funding has been secured and made available by the manufacturer of the selected rice straw system to offset any additional costs incurred by the department in using the rice straw barrier design based on the cost estimates prepared pursuant to subdivision (b).

(3) A location has been identified for construction of the rice straw barrier system that meets safety, environmental, and related project requirements, and sufficient funding has been programmed and is available for construction of the barrier based on the cost estimate for the standard noise barrier design.

(e) The department may select any approved rice straw barrier system for use in the demonstration project as long as the manufacturer of the selected system secures and provides the required funding specified in paragraph (2) of subdivision (d). If no manufacturer of an approved rice straw barrier system provides the required funding, the department shall not be required to complete the demonstration project.

(f) The department shall, on or before January 1, 2005, transmit to the Legislature a report regarding the implementation of this section.

(Amended by Stats. 2003, Ch. 62, Sec. 294. Effective January 1, 2004.)






ARTICLE 7. Safety Roadside Rests

218

The commission and the department shall plan, design, and construct a system of safety roadside rests on the state highway system outside of units of the state park system, and the cost thereof shall be payable from the State Highway Account. The department shall maintain such safety roadside rests and the costs thereof shall be payable from the State Highway Account.

(Amended by Stats. 1980, Ch. 777, Sec. 56.)



219

In planning such system of safety roadside rests, the department is directed to generally follow these criteria:

(a) Safety roadside rests should be provided so that, in combination with other stopping facilities, there shall be facilities available at intervals of approximately one-half hours normal driving time.

(b) On highway entrances to large metropolitan areas, safety roadside rests may be provided.

(c) On high-volume highways consisting of four or more lanes, safety roadside rests should be provided on both sides of the highways; on all other highways only single safety roadside rests should be provided.

(d) Notwithstanding the provisions of subdivision (a), on high-volume highways more safety roadside rests may be planned at strategic locations where they appear to be necessary or desirable.

(Amended by Stats. 1968, Ch. 1132.)



220

In designing safety roadside rests, the department shall design only those safety roadside rests which are reasonably economical and which will provide the motorist a place where he may stop for a short time during daytime and nighttime hours. The Legislature recognizes that the size of such safety roadside rests, together with the facilities therein, will differ according to location and potential use. Such safety roadside rests may contain, among other things, depending upon the size and use thereof, parking places for vehicles, picnic tables, sanitary facilities, telephones, water, landscaping, tourist information panels, traveler service information facilities, and facilities for the distribution of current news. Such safety roadside rests shall not contain camping or recreational facilities.

The safety roadside rests located on that portion of Route 5 in the Sacramento-San Joaquin Delta area may also contain displays and examples of California agriculture.

(Amended by Stats. 1979, Ch. 378.)



220.5

(a) The department shall authorize the placement of vending machines in safety roadside rests, unless prohibited by federal laws, rules, or regulations.

(b) The department, pursuant to provisions contained in paragraph (5) of subsection (a) of Section 2 of the Act of June 20, 1936, commonly known as the Randolph-Sheppard Act, as amended (20 U.S.C. Sec. 107a(a)(5)), shall give preference for the placement of vending machines in safety roadside rest areas along state highways to vendors operating under the Business Enterprises Program for the Blind in accordance with Article 5 (commencing with Section 19625) of Chapter 6 of Part 2 of Division 10 of the Welfare and Institutions Code.

(c) The department may determine which safety roadside rest areas are suitable for inclusion in the vending machine program and the appropriate location within each roadside rest area for the placement of the machines, and the department shall approve the design and construction of any shelter or structure that may be required for the machines.

(d) The department shall determine the costs for any maintenance, operations, design review, or other activities related to the vending machines and shall be reimbursed for those costs from the revenues derived from the operation of the machines.

(e) Any money received by the department for authorizing the placement of, or from the income from, the vending machines shall be transferred to the State Highway Account.

(Amended by Stats. 1987, Ch. 876, Sec. 1.)



221

The department shall, to the extent feasible, post at appropriate safety roadside rests information regarding missing children provided by the Department of Justice pursuant to Section 11114.1 of the Penal Code.

(Added by Stats. 1986, Ch. 249, Sec. 13. Effective July 3, 1986.)



222

The department may accept grants on behalf of the State and may accept financial or other assistance for, or in aid of, safety roadside rests.

(Added by Stats. 1963, Ch. 992.)



223

(a) The department may contract with other governmental agencies or private organizations or individuals for the construction and operation of traveler service information facilities and for the maintenance of all or any of these safety roadside rests where it deems it necessary or desirable.

(b) Notwithstanding subdivision (a), Section 19130 of the Government Code, or any other provision of law, the department may contract with public and private nonprofit organizations pursuant to Section 19404 of the Welfare and Institutions Code, for the operation of traveler service information facilities and for the maintenance of all or any of these safety roadside rests where it deems it necessary or desirable. Contracts entered into pursuant to this subdivision shall not cause displacement of civil service employees. For purposes of this section, displacement includes layoff, demotion, involuntary transfer to a new class, involuntary transfer to a new location requiring a change of residence, and time base reductions. Displacement does not include changes in shifts or days off, or reassignment to other positions within the same class and general location.

(Amended by Stats. 1994, Ch. 146, Sec. 215. Effective January 1, 1995.)



223.5

(a) The department shall develop a policy for the use of restroom facilities at safety roadside rests by disabled travelers at those locations on state highways which have separate restroom facilities for disabled persons. The policy shall permit a disabled person to be accompanied in the restroom by his or her attendant, who may be a person of the opposite sex, to assist the disabled person.

(b) The policy shall provide for the design and placement of special signs at the safety roadside rests clearly indicating that it is permissible for a person of the opposite sex to accompany a disabled person into the restroom to assist the disabled person.

(Added by Stats. 1991, Ch. 713, Sec. 1.)



224

It shall be unlawful for any person to throw or deposit any substance in a safety roadside rest other than in a receptacle provided for that purpose. It shall be unlawful for any person to deposit in the receptacles provided for refuse in a safety roadside rest any refuse or waste from homes, farms, or commercial establishments, or other material which does not arise out of the use of the safety roadside rest by a member of the traveling public. The violation of this section shall be a misdemeanor punishable as provided in Section 42002 of the Vehicle Code, and all of the provisions of Chapter 2 (commencing at Section 40300) of Division 17 of the Vehicle Code shall apply to an offense committed under this section the same as if such offense were made an offense by the Vehicle Code.

(Added by Stats. 1963, Ch. 992.)



225

(a) The department may enact rules and regulations governing the time and manner of use of safety roadside rests, and all state laws and rules and regulations of the department shall be administered and enforced within the safety roadside rests by all employees of the state authorized by the department to do so and by all peace officers.

(b) No person shall engage in any activity within a safety roadside rest area or vista point prohibited by rules and regulations adopted pursuant to this section.

(c) A violation of subdivision (b) is an infraction. A second or subsequent conviction of a violation of subdivision (b) is a misdemeanor.

(Amended by Stats. 1983, Ch. 275, Sec. 1. Effective July 15, 1983.)



225.5

(a) Notwithstanding Section 22520.5 or 22520.6 of the Vehicle Code, and except as specifically authorized by this article, no person shall display, sell, offer for sale, or otherwise vend or attempt to vend any merchandise, foodstuff, or service within any vista point or safety roadside rest area.

(b) No person shall solicit money within any vista point or safety roadside rest for any purpose.

(c) When requested by a uniformed member of the Department of the California Highway Patrol, or other peace officer, any person or persons and any property may be relocated to a specified area of a vista point or rest area, or may be required to quit the premises, as directed by that officer, if, in the opinion of the officer, the person s presence or activity or the presence of the property, creates, or may reasonably be expected to create, a safety problem , hazard, or nuisance, either on or near the vista point or safety roadside rest area.

(d) To the extent the provisions of any regulations adopted by the department conflict with this section, those provisions are void, and permission given pursuant to those provisions for a person to engage in activities prohibited by subdivision (a) or (b) of this section is revoked.

(Amended by Stats. 1992, Ch. 633, Sec. 2. Effective January 1, 1993.)



226

Areas comprising such safety roadside rests shall be deemed a part of the state highway right-of-way for all purposes, including those set forth in Section 731.

(Added by Stats. 1963, Ch. 992.)



226.5

(a) Unless prohibited by federal law or regulation, the department, to promote public safety and convenience, may construct, operate, and maintain a maximum of six new safety roadside rest area units as a joint economic development demonstration project where there is a public need for a rest area, and the joint economic development proposal will result in an economic savings to the state.

(b) All of the following apply to the demonstration project safety roadside rest area units:

(1) Contracts for construction, operation, and maintenance of facilities in the demonstration project roadside rest areas shall be awarded on the basis of competitive bidding.

(2) The department may permit commercial operations within the units if the operations are traveler-related activities and no alcoholic beverages are sold within the rest area facility.

(3) Law enforcement responsibilities within the units are the same as are currently provided on the state highway system.

(4) The department shall submit a status report to the Assembly Committee on Transportation and the Senate Committee on Transportation one year following construction of the initial unit and annually thereafter.

(5) The department holds, or affords the opportunity for, a public hearing for each proposed unit so that local community members who may be affected by rest area economic development and other interested parties may comment on the proposed project.

(c) Any money received by the state for the demonstration project shall be deposited by the department in the State Highway Account.

(Added by renumbering Section 227 by Stats. 1992, Ch. 1228, Sec. 1. Effective January 1, 1993.)






ARTICLE 7.5. Loma Prieta Earthquake-Cypress Neighborhood Relief Act

227

(a) The Legislature finds and declares all of the following:

(1) The neighborhood surrounding the former Cypress section of Route 880 in Oakland has suffered great and unusual hardship due to the freeway s collapse during the 1989 Loma Prieta Earthquake and its subsequent demolition.

(2) In addition to the hardship and suffering related to the freeway disaster, the Cypress neighborhood had endured for many years the pollution, noise, and environmental degradation of having a freeway cut through the neighborhood.

(3) The Cypress neighborhood will face additional hardships related to the Cypress freeway reconstruction project for, unlike other freeway projects elsewhere, this will be the second time that residents and businesses in that neighborhood will be required to endure freeway construction-related problems, dislocations, and sacrifices.

(b) In order to alleviate a portion of those problems for residents and businesses in the Cypress neighborhood, the Legislature has enacted this article.

(Added by Stats. 1992, Ch. 1228, Sec. 2. Effective January 1, 1993.)



227.1

(a) In acquiring property for the Cypress freeway reconstruction project from the owner of a small business, the department shall make no deduction from the compensation to be paid for the property for hazardous substance removal and related remedial activities if the Department of Toxic Substances Control, the San Francisco Bay Regional Water Quality Control Board, and the Alameda County Department of Health all determine that the hazardous substance does not threaten to degrade the beneficial use of waters of the state, and does not otherwise pose a substantial hazard to human health or the environment.

(b) Nothing in this section relieves any prior owner from responsibility for any required cleanup or abatement action.

(c) For purposes of this section, small business means a for-profit enterprise having a net worth of not more than six million dollars ($6,000,000) and after tax profits of not more than four million dollars ($4,000,000).

(Added by Stats. 1992, Ch. 1228, Sec. 2. Effective January 1, 1993.)









CHAPTER 1.5. Tourist Oriented Directional Signs

ARTICLE 1. Scope

229.10

This chapter governs the administration, standards, eligibility, and fees concerning the tourist oriented directional sign program.

(Added by Stats. 1994, Ch. 572, Sec. 2. Effective January 1, 1995.)






ARTICLE 2. Program Administration and Standards

229.18

The department shall administer the generic tourist oriented directional sign program and collect the fees described in this chapter.

(Added by Stats. 1994, Ch. 572, Sec. 2. Effective January 1, 1995.)



229.19

(a) The design and installation of signs pursuant to this chapter shall conform to any federal standards applicable to the highway. In addition, the signs shall meet the standards and criteria prescribed by this chapter, and shall be posted only in rural areas on noncongested conventional highways where a sign would not pose any traffic dangers or disrupt the free-flowing movement of vehicles.

(b) The department shall not approve the placement of a sign under any of the following circumstances:

(1) Within the boundaries of any city.

(2) If the sign promotes gambling activities.

(3) Within any urbanized area having a population of more than 50,000 persons, as designated by the most recent census of the United States Bureau of the Census.

(4) If approval of the sign would violate any federal law, rule, or regulation and that violation would result in the loss of federal funds.

(Amended by Stats. 1995, Ch. 374, Sec. 1. Effective January 1, 1996.)



229.20

No signs authorized by this chapter shall be posted on any scenic highway, unless the county board of supervisors of the county in which the sign will be placed grants approval. Approval shall be given upon a modification of, and shall be consistent with, any existing corridor protection ordinance.

(Added by Stats. 1994, Ch. 572, Sec. 2. Effective January 1, 1995.)






ARTICLE 3. Eligibility

229.25

The department shall determine that the facilities and attractions for which generic tourist oriented directional signs are provided meet the minimum criteria set forth in this article.

(Added by Stats. 1994, Ch. 572, Sec. 2. Effective January 1, 1995.)



229.26

(a) Except as provided in subdivision (b), the distance from the nearest highway intersection to the nearest facility or attraction shall not exceed 10 miles.

(b) Notwithstanding subdivision (a), the maximum distance from the signed intersection to the nearest facility or attraction shall not exceed the following:

(1) One mile for a service station.

(2) Three miles for food or lodging facilities.

(Added by Stats. 1994, Ch. 572, Sec. 2. Effective January 1, 1995.)



229.27

Facilities for which signing is provided shall be located on a reasonably direct and maintained route and have sufficient signing to guide the motorist to the facility and back to the highway, as determined by the department.

(Added by Stats. 1994, Ch. 572, Sec. 2. Effective January 1, 1995.)



229.275

All sign contracts are for a two-year period and are subject to reevaluation by the department at the end of that period.

(Added by Stats. 1994, Ch. 572, Sec. 2. Effective January 1, 1995.)



229.28

The number of generic tourist oriented directional signs shall not exceed three signs on an approach to an intersection from either direction. If more signs are requested than authorized by this section, the department shall select the three facilities or attractions receiving the highest rankings based on existing criteria and point ranking systems developed for other business signing programs. Based on the rankings, an existing sign posted pursuant to this chapter may be displaced by a new sign at the end of a two-year contract.

(Added by Stats. 1994, Ch. 572, Sec. 2. Effective January 1, 1995.)



229.281

(a) The department shall also take into consideration whether a business, attraction, or facility has existing on-premise or off-premise advertising structures located on a nearby state highway when determining its eligibility for a generic tourist oriented directional sign.

(b) The decision to place generic tourist oriented directional signs is at the sole discretion of the department.

(Amended by Stats. 1995, Ch. 374, Sec. 2. Effective January 1, 1996.)



229.282

(a) In any county having an active farm trails program that is recognized by the board of supervisors of that county, the individualized farm trail symbol may serve as the symbol on generic tourist oriented directional signs, if the farm trail signs comply with the requirements of this chapter.

(b) As used in this section, an active farm trails program means an organization of farmers and other rural enterprises that are in direct contact with the traveling public.

(Added by Stats. 1995, Ch. 374, Sec. 3. Effective January 1, 1996.)



229.285

Tourist oriented directional signs erected pursuant to this chapter shall not identify particular businesses or services by name, but rather shall be generic and identify only the type or nature of the business or service available.

(Added by Stats. 1994, Ch. 572, Sec. 2. Effective January 1, 1995.)



229.286

Signs identifying the location or proximity of gambling activities are not eligible for placement under this chapter.

(Added by Stats. 1994, Ch. 572, Sec. 2. Effective January 1, 1995.)



229.29

In order to be eligible for a generic tourist oriented directional sign, an individual business or, if more than one business is to be included, then a majority of the businesses and attractions within 10 driving miles of the sign, shall conform to all of the following:

(a) Open to the public at least 40 hours per week and six days per week, for a minimum of three continuous months per year, and maintain regular hours and schedules.

(b) Seasonal businesses and attractions closed more than one week at a time shall have the sign covered or removed by the department during the period of closure.

(c) Possess any appropriate business license approved by the state and local agency regulating the particular business.

(d) Each business or attraction identified on a tourist oriented directional sign shall provide assurance of its conformity with all applicable laws concerning the public accommodation without regard to race, color, sex, culture, social origin or condition, or political or religious ideas.

(Amended by Stats. 1995, Ch. 374, Sec. 4. Effective January 1, 1996.)



229.30

If a business or attraction violates any provision of this chapter or regulations adopted by the department, it may lose its eligibility for a tourist oriented directional sign. The department may request the immediate removal of a generic tourist oriented directional sign if a business or attraction violates any section of this law or regulations.

(Added by Stats. 1994, Ch. 572, Sec. 2. Effective January 1, 1995.)



229.31

No business or attraction shall be eligible for a generic tourist oriented directional sign if it is adjacent to, and visible from, the highway.

(Added by Stats. 1994, Ch. 572, Sec. 2. Effective January 1, 1995.)






ARTICLE 4. Fees

229.35

The department shall establish and charge a fee to place and maintain generic tourist oriented directional signs in an amount at least 25 percent above its estimated cost in designing, placing, and maintaining the signs. Funds derived from the imposition of the fee shall, upon appropriation, be used to fund all operations and related administrative functions of the department pursuant to this chapter.

(Added by Stats. 1994, Ch. 572, Sec. 2. Effective January 1, 1995.)









CHAPTER 2. The State Highway System

ARTICLE 1. General Provisions

230

The highways described in this chapter are State highways.

(Enacted by Stats. 1935, Ch. 29.)



231

As used in this chapter, route means State highway route and the route numbers are those given the State highway routes or portions thereof by the commission. Each complete route is described in article 3 of this chapter.

(Enacted by Stats. 1935, Ch. 29.)



233

All title acquired by the public or by any governmental agency to any real property, or interests therein, used for rights of way of any highway heretofore or hereafter constituted a State highway is vested in the name of the people of the State of California.

(Amended by Stats. 1939, Ch. 264.)






ARTICLE 2. The California Freeway and Expressway System

250

It is hereby declared to be essential to the future development of the State of California to establish and construct a statewide system of freeways and expressways and connections thereto without regard to present jurisdiction over the highways, roads, and streets that might be included. It is the intent, further, that the California Freeway and Expressway System be completed with provision for control of access to the extent necessary to preserve the value and utility of the facilities to be constructed.

(Added by Stats. 1959, Ch. 1062.)



251

It is further declared to be essential to the future development of the State of California that the deficiencies on the State Highway System not a part of the California Freeway and Expressway System and deficiencies on connections to the State Highway System be corrected simultaneously with the highways in the California Freeway and Expressway System in proportion to the relative deficiencies and the needs of traffic service.

(Added by Stats. 1959, Ch. 1062.)



252

The Legislature recognizes that the dynamic growth of this State will require periodic review of the California Freeway and Expressway System. The Legislature recognizes further that all highway planning and construction work should be correlated with a plan to provide a comprehensive system of access-controlled freeways and expressways throughout the State, and that the California Freeway and Expressway System established by this article has been selected and developed as a result of scientific studies by all levels of government in the State of California.

(Added by Stats. 1959, Ch. 1062.)



253

The California Freeway and Expressway System is hereby established and shall be composed of the highways specified in this article.

(Repealed and added by Stats. 1968, Ch. 282.)



253.1

The California freeway and expressway system shall include:

Routes 5, 6, 7, 8, 10, 11, 14, 15, 18, 24, 28, 32, 34, 37, 40, 44, 47, 48, 50, 51, 52, 53, 54, 55, 56, 57, 59, 60, 61, 63, 65, 67, 68, 70, 71, 73, 74, 78, 80, 81, 83, 85, 87, 88, 89, 90, 93, 97, 100, 102, 103, 105, 107, 108, 118, 121, 122, 124, 125, 126, 134, 136, 139, 140, 145, 148, 149, 154, 156, 161, 163, 164, 179, 181, 183, 184, 199, 205, 210, 215, 217, 221, 223, 230, 232, 234, 235, 237, 238, 239, 241, 242, 247, 249, 251, 257, 258, 259, 261, 280, 330, 371, 380, 405, 505, 580, 605, 680, 710, 780, 805, 880, and 980 in their entirety.

(Amended by Stats. 1999, Ch. 724, Sec. 16. Effective January 1, 2000.)



253.2

The California freeway and expressway system shall also include:

Route 1 from:

(a) Los Angeles-Ventura county line to Route 101 near El Rio.

(b) Route 101 near Las Cruces to Route 227 south of Oceano.

(c) Route 101 near San Luis Obispo to San Simeon.

(d) The north limits of Carmel to the west city limits of Santa Cruz.

(e) The Higgins-Purisima Road to Route 280 south of San Francisco.

(f) Route 280 to the San Francisco county line.

(g) Route 101 near the southerly end of Marin Peninsula to the vicinity of Valley Ford.

(h) Route 128 near the mouth of the Navarro River to Route 101 near Leggett.

Route 2 from Glendale Boulevard in Los Angeles County to Route 210.

Route 3 from Route 299 near Weaverville to Route 5 near Yreka.

Route 4 from:

(a) Route 80 in Hercules to Route 99 near Stockton.

(b) Route 99 near Stockton to Route 65.

Route 12 from:

(a) Route 1 near Valley Ford to Route 101 at Santa Rosa.

(b) Route 101 near Santa Rosa to Melita Road near Santa Rosa.

(c) Route 29 in the vicinity of Napa to Route 80 near Cordelia.

(d) Route 80 near Fairfield to Route 99 near Lodi via Rio Vista.

(e) Route 99 near Lodi to Route 88 near Lockeford.

(f) Route 88 near Clements to Route 49 near San Andreas.

Route 13 from:

(a) Route 61 near the Oakland International Airport to Route 24.

(b) Route 80 to Route 61 near Emeryville.

Route 16 from:

(a) Route 505 to Route 5 near Woodland.

(b) Route 50 near Perkins to Route 49 near Drytown.

Route 17 from:

(a) Route 1 near Santa Cruz to Granite Creek Road near Scott s Valley.

(b) The south city limits of Los Gatos to Route 280 in San Jose.

Route 20 from Route 101 to Route 80 near Emigrant Gap.

(Amended by Stats. 2001, Ch. 136, Sec. 1. Effective July 31, 2001.)



253.3

The California freeway and expressway system shall also include:

Route 22 from:

(a) Studebaker Road in Long Beach to Route 405.

(b) Route 405 to Route 55 near Orange.

Route 23 from:

(a) Route 101 in Thousand Oaks to Route 118.

(b) Route 118 to Route 126 near Fillmore.

Route 25 from:

(a) Route 180 near Paicines to Route 156 in Hollister.

(b) Route 156 in Hollister to Route 101 near Gilroy.

Route 26 from Route 99 near Stockton to Route 12.

Route 29 from:

(a) Route 80 near Vallejo to Oak Knoll Avenue north of the City of Napa.

(b) The Napa-Lake county line to Route 20.

Route 33 from:

(a) Route 101 near Ventura to Route 150.

(b) Route 150 to Route 166 near Maricopa.

(c) Route 152 west of Los Banos to Route 5 near Santa Nella.

Route 35 from Route 280 to Route 1 near Daly City.

Route 36 from Route 5 at Red Bluff to Route 395.

Route 38 from Route 10 near Redlands to Route 18 near Baldwin Lake.

Route 39 from Route 5 to Route 210.

Route 41 from:

(a) Route 1 near Morro Bay to Route 101 near Atascadero.

(b) Route 46 to Route 99 near Fresno.

(c) Route 99 near Fresno to Route 180.

(d) Route 180 to Yosemite National Park.

Route 43 from Route 5 to Route 99 near Selma.

Route 45 from Route 20 near Colusa to Route 32 near Hamilton City.

(Amended by Stats. 1998, Ch. 877, Sec. 15. Effective January 1, 1999.)



253.4

The California freeway and expressway system shall also include:

Route 46 from Route 101 in San Luis Obispo County to Route 99 near Famoso.

Route 49 from:

(a) Route 41 near Oakhurst to Route 140 at Mariposa.

(b) Route 108 south of Jamestown to Route 108 near Sonora.

(c) Route 88 near Jackson to Route 50 near Placerville.

(d) Route 80 near Auburn to Route 20 in Grass Valley.

(e) Route 20 at Nevada City to Route 89 near Sattley.

(f) Route 89 near Sierraville to Route 70 near Vinton.

Route 58 from:

(a) Route 5 to Route 43.

(b) Route 43 to Route 99.

(c) Route 99 near Bakersfield to Route 15 near Barstow.

Route 62 from Route 10 near Whitewater to Route 247 near Yucca Valley.

Route 76 from Route 5 near Oceanside to Route 15.

Route 77 from Route 93 westerly of Moraga to Route 24 near Lafayette.

(Amended by Stats. 1984, Ch. 409, Sec. 4.)



253.5

The California freeway and expressway system also includes:

Route 79 from:

(a) Route 8 near Descanso to Route 78.

(b) Route 371 near Aguanga to Route 15 near Temecula.

(c) Route 15 near Temecula to Route 74 near Hemet.

(d) Route 74 near Hemet to Route 10 near Beaumont.

Route 84 from:

(a) The westerly approach to the Dumbarton Bridge to Route 880.

(b) Route 880 to Route 238.

(c) Route 680 near Scotts Corners to Route 580 in Livermore.

(d) Route 580 in Livermore to Route 4 near Brentwood.

(e) Route 12 at Rio Vista to Route 50 near Broderick.

Route 86 from Route 78 near Brawley to Route 10 in Indio.

Route 91 from Route 405 to Route 215 near Riverside.

Route 92 from:

(a) Route 1 near Half Moon Bay to Route 280.

(b) Route 280 to Route 238.

Route 94 from Route 5 near San Diego to 0.3 miles east of Sweetwater Bridge.

Route 95 from Route 10 near Blythe to Route 40 near Needles.

Route 99 from:

(a) Route 5 south of Bakersfield to Route 50 in Sacramento.

(b) Route 5 in Sacramento to Route 36 near Red Bluff.

Route 101 from:

(a) Route 5 near Seventh Street in Los Angeles to near Fell Street in San Francisco.

(b) A point in Marin County opposite San Francisco to the Oregon state line north of Crescent City.

Route 110 from Route 47 to Colorado Boulevard in Pasadena.

(Amended by Stats. 1992, Ch. 1243, Sec. 28. Effective September 30, 1992.)



253.6

The California freeway and expressway system shall also include:

Route 111 from:

(a) The international boundary south of Calexico to Route 78 near Brawley passing east of Heber.

(b) Route 78 near Brawley to Route 86 near Mecca via the north shore of the Salton Sea.

(c) San Rafael Drive in Palm Springs to Route 10 near Whitewater.

Route 113 from Route 80 near Davis to Route 99 near Tudor.

Route 116 from:

(a) Route 181 near Forestville to Route 101 near Cotati.

(b) Route 101 near Petaluma to Route 121 near Schellville.

Route 120 from:

(a) Route 5 near Mossdale to the west boundary of Yosemite National Park.

(b) The east boundary of Yosemite National Park to Route 395 near Mono Lake.

Route 127 from Route 15 near Baker to Route 190 near Death Valley Junction.

Route 128 from:

(a) The mouth of the Navarro River to Route 101 near Cloverdale.

(b) Route 101 to Route 29 at Calistoga.

(c) Route 121 to Route 113 near Davis.

Route 132 from:

(a) Route 580 west of Vernalis to Route 99 at Modesto.

(b) Route 99 to Route 65.

(Amended by Stats. 1990, Ch. 1187, Sec. 2.)



253.7

The California freeway and expressway system shall also include:

Route 133 from Route 73 to Route 241.

Route 137 from Route 99 near Tulare to Route 65 near Lindsay.

Route 138 from Route 5 near Gorman to Route 15 near Cajon Pass.

Route 142 from Route 71 near Chino to Route 210 near Upland.

Route 152 from Route 101 to Route 65 near Sharon via Pacheco Pass.

Route 160 from:

(a) Route 4 near Antioch to Route 12 near Rio Vista.

(b) Sacramento to Route 51.

Route 166 from:

(a) Route 101 near Santa Maria to Route 33 in Cuyama Valley.

(b) Route 33 near Maricopa to Route 5.

Route 168 from Fresno to Huntington Lake.

Route 170 from:

(a) Los Angeles International Airport to Route 90.

(b) Route 101 near Riverside Drive to Route 5 near Tujunga Wash.

Route 178 from:

(a) Bakersfield to Route 14 near Freeman.

(b) Route 14 near Freeman to the vicinity of the San Bernardino county line.

Route 180 from:

(a) Route 25 near Paicines to Route 5.

(b) Route 5 to Route 99 passing near Mendota.

(c) Route 99 near Fresno to General Grant Grove section of Kings Canyon National Park.

Route 190 from Route 136 near Keeler to Route 127 near Death Valley Junction.

Route 193 from Route 65 near Lincoln to Route 80 near Newcastle.

Route 198 from Route 5 near Oilfields to the Sequoia National Park line.

(Amended by Stats. 1999, Ch. 724, Sec. 17. Effective January 1, 2000.)



253.8

The California freeway and expressway system shall also include:

Route 227 from Route 1 south of Oceano to Route 101 near Arroyo Grande.

Route 244 from Route 80 to Auburn Boulevard.

Route 299 fromRoute 101 near Arcata to Route 395 at Alturas.

Route 395 from:

(a) Route 15 near Cajon Pass to the Nevada state line.

(b) Nevada state line northwest of Reno to Route 36 near Johnstonville.

(c) Route 36 near Termo to the Oregon state line.

Route 905 from Route 5 near the south end of San Diego Bay to the international boundary southerly of Brown Field.

(Amended by Stats. 1998, Ch. 828, Sec. 7. Effective January 1, 1999.)



254

As specific locations are determined by the commission for portions of state highways included in the California freeway and expressway system, the commission shall designate the particular portion as a part of the California freeway and expressway system and the planning and design of such highways shall include provision for such access control as the department and the commission determine essential to protect the investment of any improvements made and to permit the ultimate development of a full freeway or an expressway when traffic and other conditions require. Such declaration by the commission shall have the effect of declaring the particular portion affected a freeway within the meaning of Section 100.2.

(Amended by Stats. 1980, Ch. 777, Sec. 58.)



255

Nothing contained in this article shall prevent the department, either by acquisition or by condemnation, from terminating easements of access to any state highway not in the California Freeway and Expressway System, provided that such action by the department shall not have the effect of including the highway in the California Freeway and Expressway System.

(Added by Stats. 1959, Ch. 1062.)



256.1

Prior to recommending to the Legislature the deletion of a highway, or a portion thereof, from the state highway system, the commission or the department shall hold a public hearing on, and shall give written notices to the legislative bodies of the cities and counties located in the affected area of, the proposed recommendation, and shall publish notice of the public hearing in a newspaper of general circulation in the areas affected by the proposed deletion. The commission or the department may, at its own option, because of controversy or lack of local consensus, hold the hearing at a location which is reasonably convenient to the communities affected by the proposed deletion, to the general public, and to the commission or the department in the discharge of its regular business.

(Amended by Stats. 1998, Ch. 828, Sec. 8. Effective January 1, 1999.)



257

For the purpose of this article only, and to distinguish between the terms freeway and expressway, the word freeway shall mean a divided arterial highway for through traffic with full control of access and with grade separations at intersections, while the word expressway shall mean an arterial highway for through traffic which may have partial control of access, but which may or may not be divided or have grade separations at intersections.

(Added by Stats. 1959, Ch. 1062.)






ARTICLE 2.5. State Scenic Highways

260

It is the intent of the Legislature in designating certain portions of the state highway system as state scenic highways to establish the State s responsibility for the protection and enhancement of California s natural scenic beauty by identifying those portions of the state highway system which, together with the adjacent scenic corridors, require special scenic conservation treatment. It is further declared to be the intent of the Legislature in designating such scenic highways to assign responsibility for the development of such scenic highways and for the establishment and application of specific planning and design standards and procedures appropriate thereto and to indicate, in broad statement terms, the location and extent of routes and areas requiring continuing and careful co-ordination of planning, design, construction, and regulation of land use and development, by state and local agencies as appropriate, to protect the social and economic values provided by the State s scenic resources.

(Added by Stats. 1963, Ch. 1788.)



261

The department shall establish and apply pertinent planning and design standards for development of official scenic highways.

In establishing and applying such standards for, and undertaking the development of, official scenic highways, the department shall take into consideration the concept of the complete highway, which is a highway which incorporates not only safety, utility, and economy but also beauty. The department shall also take into consideration in establishing such standards that, in a complete highway, pleasing appearance is a consideration in the planning and design process. In the development of official scenic highways, the department shall give special attention both to the impact of the highway on the landscape and to the highway s visual appearance. The standards for official scenic highways shall also require that local governmental agencies have taken such action as may be necessary to protect the scenic appearance of the scenic corridor, the band of land generally adjacent to the highway right-of-way, including, but not limited to, (1) regulation of land use and intensity (density) of development; (2) detailed land and site planning; (3) control of outdoor advertising; (4) careful attention to and control of earthmoving and landscaping; and (5) the design and appearance of structures and equipment.

(Amended by Stats. 2005, Ch. 77, Sec. 32. Effective January 1, 2006.)



262

Whenever the department determines that the corridor protection program for any state highway in the state scenic highway system established by this article has been implemented by local governmental agencies and a plan and program has been developed by the department for bringing the highway up to the standards for official scenic highways established by the department, including the concept of the complete highway, as described in Section 261, the department shall designate the highway as an official state scenic highway and shall so indicate the highway in any publications of the department or in any maps which are issued by the department to the public.

The department shall cause appropriate signs to be placed and maintained along the portions of the state scenic highway system which the department has designated as official state scenic highways that indicate that the highways are official state scenic highways.

If at any time the department determines that the corridor protection program of local governmental agencies, with respect to any highway which has been designated as an official state scenic highway, no longer adequately carries out responsibility of the local governmental agencies for the protection of the scenic corridor, it may revoke the designation of the highway as an official state scenic highway and remove the signs which so indicate the highway.

(Amended by Stats. 2005, Ch. 77, Sec. 33. Effective January 1, 2006.)



262.1

A local agency, as defined in subdivision (c) of Section 65402 of the Government Code, shall coordinate its planning with, and obtain the approval from, the appropriate local planning agency on the location and construction of any new district facility that would be within the scenic corridor of any state scenic highway.

(Added by Stats. 1971, Ch. 1531.)



262.5

(a) Whenever the department determines that any state highway within or traversing United States National Forest lands meets the standards for official state scenic highways, the department shall designate the highway as an official state scenic highway and shall so indicate the highway in any publications of the department or in any maps which are issued by the department to the public.

(b) The department shall cause appropriate signs to be placed and maintained along those portions of the highways which the department has designated pursuant to subdivision (a) as official state scenic highways that indicate that those portions of the highways are official state scenic highways.

(c) If at any time the department determines that a state highway, designated as an official state scenic highway pursuant to subdivision (a), no longer meets the standards for official state scenic highways, it may revoke the designation of the highway as an official state highway and remove the signs which so indicate the highway.

(Amended by Stats. 2005, Ch. 77, Sec. 34. Effective January 1, 2006.)



263

The state scenic highway system is hereby established and shall be composed of the highways specified in this article. The highways listed in Sections 263.1 to 263.8, inclusive, are either eligible for designation as state scenic highways or have been so designated.

(Amended by Stats. 1991, Ch. 775, Sec. 6.)



263.1

The state scenic highway system shall include:

Routes 28, 35, 38, 52, 53, 62, 74, 75, 76, 89, 96, 97, 127, 150, 151, 154, 156, 158, 161, 173, 197, 199, 203, 209, 221, 236, 239, 243, 247, 254, and 330 in their entirety.

(Amended by Stats. 1994, Ch. 1220, Sec. 27. Effective September 30, 1994.)



263.2

The state scenic highway system shall also include:

Route 1 from:

(a) Route 5 south of San Juan Capistrano to Route 19 near Long Beach.

(b) Route 187 near Santa Monica to Route 101 near El Rio.

(c) Route 101 at Las Cruces to Route 246 near Lompoc.

(d) Route 227 south of Oceano to Route 101 near Pismo Beach.

(e) Route 101 near San Luis Obispo to Route 35 near Daly City.

(f) Route 35 in San Francisco to Route 101 near the approach to the Golden Gate Bridge in San Francisco.

(g) Route 101 near Marin City to Route 101 near Leggett.

Route 2 from Route 210 in La Canada Flintridge to Route 138 via Wrightwood.

Route 3 from:

(a) Route 36 near Peanut to Route 299 near Douglas City.

(b) Route 299 near Weaverville to Montague.

Route 4 from:

(a) Route 160 near Antioch to Route 84 near Brentwood.

(b) Route 49 near Angels Camp to Route 89.

(Amended by Stats. 1991, Ch. 498, Sec. 3.)



263.3

The state scenic highway system shall also include:

Route 5 from:

(a) The international boundary near Tijuana to Route 75 near the south end of San Diego Bay.

(b) San Diego opposite Coronado to Route 74 near San Juan Capistrano.

(c) Route 210 near Tunnel Station to Route 126 near Castaic.

(d) Route 152 west of Los Banos to Route 580 near Vernalis.

(e) Route 44 near Redding to the Shasta Reservoir.

(f) Route 89 near Mt. Shasta to Route 97 near Weed.

(g) Route 3 near Yreka to the Oregon state line near Hilts.

Route 8 from Sunset Cliffs Boulevard in San Diego to Route 98 near Coyote Wells.

Route 9 from:

(a) Route 1 near Santa Cruz to Route 236 near Boulder Creek.

(b) Route 236 near Boulder Creek to Route 236 near Waterman Gap.

(c) Route 236 near Waterman Gap to Route 35.

(d) Saratoga to Route 17 near Los Gatos.

(e) Blaney Plaza in Saratoga to Route 35.

Route 12 from Route 101 near Santa Rosa to Route 121 near Sonoma.

Route 13 from Route 24 to Route 580.

Route 14 from Route 58 near Mojave to Route 395 near Little Lake.

Route 15 from:

(a) Route 76 near the San Luis Rey River to Route 91 near Corona.

(b) Route 58 near Barstow to Route 127 near Baker.

Route 16 from Route 20 to Capay.

Route 17 from Route 1 near Santa Cruz to Route 9 near Los Gatos.

Route 18 from Route 138 near Mt. Anderson to Route 247 near Lucerne Valley.

Route 20 from:

(a) Route 1 near Fort Bragg to Route 101 near Willits.

(b) Route 101 near Calpella to Route 16.

(c) Route 49 near Grass Valley to Route 80 near Emigrant Gap.

Route 24 from the Alameda-Contra Costa county line to Route 680 in Walnut Creek.

Route 25 from Route 198 to Route 156 near Hollister.

Route 27 from Route 1 to Mulholland Drive.

Route 29 from:

(a) Route 37 near Vallejo to Route 221 near Napa.

(b) The vicinity of Trancas Street in northwest Napa to Route 20 near Upper Lake.

Route 33 from:

(a) Route 101 near Ventura to Route 150.

(b) Route 150 to Route 166 in Cuyama Valley.

(c) Route 198 near Coalinga to Route 198 near Oilfields.

Route 36 from:

(a) Route 101 near Alton to Route 3 near Peanut.

(b) Route 89 near Morgan Summit to Route 89 near Deer Creek Pass.

(Amended by Stats. 2013, Ch. 173, Sec. 1. Effective January 1, 2014.)



263.4

The state scenic highway system shall also include:

Route 37 from:

(a) Route 251 near Nicasio to Route 101 near Novato.

(b) Route 101 near Ignacio to Route 29 near Vallejo.

Route 39 from Route 210 near Azusa to Route 2.

Route 40 from Barstow to Needles.

Route 41 from:

(a) Route 1 near Morro Bay to Route 101 near Atascadero.

(b) Route 46 near Cholame to Route 33.

(c) Route 49 near Oakhurst to Yosemite National Park.

Route 44 from Route 5 near Redding to Route 89 near Old Station.

Route 46 from:

(a) Route 1 near Cambria to Route 101 near Paso Robles.

(b) Route 101 near Paso Robles to Route 41 near Cholame.

Route 49 from:

(a) Route 41 near Oakhurst to Route 120 near Moccasin.

(b) Route 120 to Route 20 near Grass Valley.

(c) Route 20 near Nevada City to Route 89 near Sattley.

Route 50 from Route 49 near Placerville to the Nevada state line near Lake Tahoe.

Route 57 from Route 90 to Route 60 near Industry.

Route 58 from Route 14 near Mojave to Route 15 near Barstow.

Route 68 from Monterey to Route 101 near Salinas.

Route 70 from Route 149 near Wicks Corner to Route 89 near Blairsden.

Route 71 from Route 91 near Corona to Route 83 north of Corona.

(Amended by Stats. 1988, Ch. 106, Sec. 12. Effective May 13, 1988. Operative January 1, 1989, by Sec. 31 of Ch. 106.)



263.5

The state scenic highway system shall also include:

Route 78 from Route 79 near Santa Ysabel to Route 86 passing near Julian.

Route 79 from:

(a) Route 8 near Descanso to Route 78 near Julian.

(b) Route 78 near Santa Ysabel to Route 371 near Aguanga.

Route 80 from:

(a) Route 280 near First Street in San Francisco to Route 61 in Oakland.

(b) Route 20 near Emigrant Gap to the Nevada state line near Verdi, Nevada.

Route 84 from Route 238 to Route 680 near Sunol.

Route 88 from Route 49 in Jackson to the Nevada state line via Pine Grove, Silver Lake, and Kirkwood.

Route 91 from Route 55 near Santa Ana Canyon to Route 15 near Corona.

Route 92 from Route 1 near Half Moon Bay to Route 280 near Crystal Springs Lake.

Route 94 from Route 125 near Spring Valley to Route 8 west of Jacumba.

(Amended by Stats. 1989, Ch. 837, Sec. 1.)



263.6

The state scenic highway system shall also include:

Route 101 from:

(a) Route 27 (Topanga Canyon Road) to Route 46 near Paso Robles.

(b) Route 156 near Prunedale northeasterly to Route 156.

(c) A point in Marin County opposite San Francisco to Route 1 near Marin City.

(d) Route 37 near Ignacio to Route 37 near Novato.

(e) Route 20 near Calpella to Route 20 near Willits.

(f) Route 1 near Leggett to Route 199 near Crescent City.

(g) Route 197 near Fort Dick to the Oregon state line.

Route 108 from Route 49 near Sonora to Route 395.

Route 111 from:

(a) Bombay Beach in Salton Sea State Park to Route 195 near Mecca.

(b) Route 74 near Palm Desert to Route 10 near Whitewater.

Route 116 from Route 101 near Cotati to Route 1 near Jenner.

Route 118 from Route 23 to DeSoto Avenue near Browns Canyon.

Route 120 from:

(a) Route 49 near Chinese Camp to Route 49 near Moccasin.

(b) The east boundary of Yosemite National Park to Route 395 near Mono Lake.

Route 121 from:

(a) Route 37 near Sears Point to Route 12 near Sonoma.

(b) Route 221 near Napa State Hospital to near the vicinity of Trancas Street in northeast Napa.

Route 125 from Route 94 near Spring Valley to Route 8 near La Mesa.

Route 126 from Route 150 near Santa Paula to Route 5 near Castaic.

(Amended by Stats. 1994, Ch. 1220, Sec. 29. Effective September 30, 1994.)



263.7

The state scenic highway system shall also include:

Route 138 from Route 2 near Wrightwood to Route 18 near Mt. Anderson.

Route 139 from Route 299 near Canby to the Oregon state line near Hatfield.

Route 140 from Route 49 at Mariposa to Yosemite National Park near El Portal.

Route 142 from the Orange-San Bernardino county line to Peyton Drive.

Route 146 from Pinnacles National Monument to Route 25 in Bear Valley.

Route 152 from:

(a) Route 1 to the Santa Clara county line at Hecker Pass.

(b) Route 156 near San Felipe to Route 5.

Route 160 from Route 4 near Antioch to Sacramento.

Route 163 from Ash Street in San Diego to Route 8.

Route 166 from Route 101 near Santa Maria to Route 33 in Cuyama Valley.

Route 168 from:

(a) Route 65 near Clovis to Huntington Lake.

(b) Camp Sabrina to Route 395.

(c) Route 395 at Big Pine to Route 266 at Oasis.

Route 174 from the Bear River to the Grass Valley city limits.

Route 178 from the east boundary of Death Valley National Monument to Route 127 near Shoshone.

Route 180 from:

(a) Route 65 near Minkler to General Grant Grove section of Kings Canyon National Park.

(b) General Grant Grove section of Kings Canyon National Park to Kings Canyon National Park boundary near Cedar Grove.

Route 190 from Route 65 near Porterville to Route 127 near Death Valley Junction.

Route 266 from the Nevada state line easterly of Oasis to Route 168 at Oasis.

(Amended by Stats. 1991, Ch. 775, Sec. 7.)



263.8

The state scenic highway system shall also include:

Route 198 from:

(a) Route 101 near San Lucas to Route 33 near Coalinga.

(b) Route 33 near Oilfields to Route 5.

(c) Route 99 near Goshen to the Sequoia National Park line.

Route 210 from:

(a) Route 5 near Tunnel Station to Route 134.

(b) Route 330 near Highland to Route 10 near Redlands.

Route 215 from Route 74 near Romoland to Route 74 near Perris.

Route 251 from Route 37 near Nicasio to Route 1 near Point Reyes Station.

Route 280 from Route 17 in Santa Clara County to Route 80 near First Street in San Francisco.

Route 299 from:

(a) Route 101 near Arcata to Route 96 near Willow Creek.

(b) Route 3 near Weaverville to Route 5 near Redding.

(c) Route 89 near Burney to Route 139 near Canby.

Route 395 from Route 14 near Little Lake to Route 89 near Coleville.

Route 580 from Route 5 southwest of Vernalis to Route 80.

Route 680 from the Santa Clara-Alameda county line to Route 24 in Walnut Creek.

(Amended by Stats. 1998, Ch. 221, Sec. 3. Effective January 1, 1999.)



280

(a) There is created within the state scenic highway system a system of California Historic Parkways.

(b) California Historic Parkways are freeways that meet all of the following criteria:

(1) The original construction was completed prior to 1945.

(2) The department or the Office of Historic Preservation in the Department of Parks and Recreation announces or recognizes features of historical significance, including notable landmarks, historical sites, or natural or human achievements that exist or that occurred during the original construction of the parkway or in the immediately adjacent land area through which the parkway currently passes.

(3) Any portion of the highway or corridor is bounded on one or both sides by federal, state, or local parkland, Native American lands or monuments, or other open space, greenbelt areas, natural habitat or wildlife preserves, or similar acreage used for or dedicated to historical or recreational uses.

(4) Any portion of the highway is traversed, at the time of designation and by the department s best count or estimate using existing information, by not less than 40,000 vehicles per day on an annual daily average basis.

(Added by Stats. 1993, Ch. 179, Sec. 1. Effective January 1, 1994.)



281

(a) The department, in consultation with the Office of Historic Preservation in the Department of Parks and Recreation, shall design signs and markers for exclusive use on California Historic Parkways that are distinct in color or other easily recognizable features from standard forms of signs on other state highways.

(b) The department shall cause appropriate signs and markers to be placed and maintained along those portions of the highways which have been designated as California Historic Parkways.

(c) The department shall include all California Historic Parkways on any maps or publications it issues that describe or depict State Scenic Highways.

(Added by Stats. 1993, Ch. 179, Sec. 2. Effective January 1, 1994.)



282

A local agency, as defined in subdivision (c) of Section 65402 of the Government Code, shall coordinate its planning with, and obtain approval from, the appropriate local planning agency with regard to the construction of any agency facility that would be located within any California Historic Parkway.

(Added by Stats. 1993, Ch. 179, Sec. 3. Effective January 1, 1994.)



283

That part of the California highway system frequently referred to as the Pasadena Freeway, which is the section of Interstate Highway Route 110 lying between milepost 25.7 and milepost 31.9 is hereby designated a California Historic Parkway pursuant to Section 280, and is named the Arroyo Seco Parkway.

(Added by Stats. 1993, Ch. 179, Sec. 4. Effective January 1, 1994.)



284

That part of the California highway system frequently referred to as the Cabrillo Freeway, which is the segment of State Highway Route 163 between postmiles 0.5 and 3.0 through Balboa Park in the City of San Diego, is hereby designated a California Historic Parkway and is named the Cabrillo Parkway.

(Added by Stats. 2002, Ch. 965, Sec. 3. Effective September 27, 2002.)






ARTICLE 3. The State Highway Routes

300

The state highway system shall consist of the routes described in this article.

It is the intent of the Legislature, in enacting this article, that the routes of the state highway system serve the state s heavily traveled rural and urban corridors, that they connect the communities and regions of the state, and that they serve the state s economy by connecting centers of commerce, industry, agriculture, mineral wealth, and recreation.

(Repealed and added by Stats. 1987, Ch. 317, Sec. 3.)



301

Route 1 is from:

(a) Route 5 south of San Juan Capistrano to Route 101 near El Rio except for the portions of Route 1 relinquished:

(1) Within the city limits of the City of Dana Point between the western edge of the San Juan Creek Bridge and Eastline Road at the city limits of the City of Laguna Beach.

(2) Within the city limits of the City of Newport Beach between Jamboree Road and Newport Coast Drive.

(3) Within the city limits of the City of Santa Monica between the southern city limits and Route 10.

(b) Route 101 at Emma Wood State Beach, 1.3 miles north of Route 33, to Route 101, 2.8 miles south of the Ventura-Santa Barbara county line at Mobil Pier Undercrossing.

(c) Route 101 near Las Cruces to Route 101 in Pismo Beach via the vicinity of Lompoc, Vandenberg Air Force Base, and Guadalupe.

(d) Route 101 in San Luis Obispo to Route 280 south of San Francisco along the coast via Cambria, San Simeon, and Santa Cruz.

(e) Route 280 near the south boundary of the City and County of San Francisco to Route 101 near the approach to the Golden Gate Bridge in San Francisco.

(f) Route 101 near the southerly end of Marin Peninsula to Route 101 near Leggett via the coast route through Jenner and Westport.

(g) The relinquished former portions of Route 1 within the Cities of Dana Point, Newport Beach, and Santa Monica are not state highways and are not eligible for adoption under Section 81. For those relinquished former portions of Route 1, the Cities of Dana Point, Newport Beach, and Santa Monica shall maintain within their respective jurisdictions signs directing motorists to the continuation of Route 1. The City of Newport Beach shall ensure the continuity of traffic flow on the relinquished portions of Route 1 within its jurisdiction, including, but not limited to, any traffic signal progression.

(h) The commission may relinquish to the City of Oxnard the portion of Route 1 that is located within the city limits of that city and is between Pleasant Valley Road and Route 101, upon terms and conditions the commission finds to be in the best interests of the state, if the commission and the city enter into an agreement providing for that relinquishment.

(1) A relinquishment under this subdivision shall become effective immediately after the county recorder records the relinquishment resolution that contains the commission s approval of the terms and conditions of the relinquishment.

(2) On and after the effective date of the relinquishment, that portion of Route 1 relinquished shall cease to be a state highway and may not be considered for future adoption under Section 81.

(3) For portions of Route 1 relinquished under this subdivision, the City of Oxnard shall maintain within its jurisdiction signs directing motorists to the continuation of Route 1.

(Amended by Stats. 2013, Ch. 523, Sec. 3. Effective January 1, 2014.)



301.1

(a) The commission may relinquish to the City of Torrance the portion of Route 1 that is located within the city limits of the city, upon terms and conditions the commission finds to be in the best interests of the state.

(b) A relinquishment under this section shall become effective immediately following the recordation by the county recorder of the relinquishment resolution containing the commission s approval of the terms and conditions of the relinquishment.

(c) On and after the effective date of the relinquishment, both of the following shall occur:

(1) The portion of Route 1 relinquished under this section shall cease to be a state highway.

(2) The portion of Route 1 relinquished under this section may not be considered for future adoption under Section 81.

(d) The city shall ensure the continuity of traffic flow on the relinquished portion of Route 1, including, but not limited to, any traffic signal progression.

(e) For the portion of Route 1 that is relinquished, the city shall maintain within its jurisdiction signs directing motorists to the continuation of Route 1.

(Added by Stats. 2008, Ch. 639, Sec. 1. Effective January 1, 2009.)



301.3

(a) The commission may relinquish to the City of Newport Beach the portion of Route 1 that is located between Jamboree Road and the Santa Ana River, within the city limits of the City of Newport Beach, upon terms and conditions the commission finds to be in the best interests of the state.

(b) A relinquishment under this section shall become effective immediately following the county recorder s recordation of the relinquishment resolution containing the commission s approval of the terms and conditions of the relinquishment.

(c) On and after the effective date of the relinquishment, both of the following shall occur:

(1) The portion of Route 1 relinquished under this section shall cease to be a state highway.

(2) The portion of Route 1 relinquished under this section shall be ineligible for future adoption under Section 81.

(d) The City of Newport Beach shall ensure the continuity of traffic flow on the relinquished portions of Route 1, including, but not limited to, any traffic signal progression.

(e) For those portions of Route 1 that are relinquished, the City of Newport Beach shall maintain within its jurisdiction signs directing motorists to the continuation of Route 1.

(Added by Stats. 2009, Ch. 238, Sec. 1. Effective January 1, 2010.)



302

(a) Route 2 is from:

(1) The point where Santa Monica Boulevard crosses the city limits of Santa Monica at Centinela Avenue to Route 405 in Los Angeles.

(2) The point where Santa Monica Boulevard crosses the city limits of West Hollywood into the City of Los Angeles at La Brea Avenue to Route 101 in Los Angeles.

(3) Route 101 in Los Angeles to Route 210 in La Canada-Flintridge via Glendale.

(4) Route 210 in La Canada-Flintridge to Route 138 via Wrightwood.

(b) The relinquished former portions of Route 2 within the Cities of West Hollywood, Santa Monica, Beverly Hills, and Los Angeles are not state highways and are not eligible for adoption under Section 81. Those cities shall maintain signs within their respective jurisdictions directing motorists to the continuation of Route 2.

(c) (1) Notwithstanding subdivision (a), the commission may relinquish to the City of Los Angeles the conventional highway portion of Route 2 that is located within the city limits of that city, upon terms and conditions the commission finds to be in the best interests of the state, including, but not limited to, a condition that the City of Los Angeles maintain within its jurisdiction signs directing motorists to the continuation of Route 2.

(2) A relinquishment under this subdivision shall become effective immediately following the recording by the county recorder of the relinquishment resolution containing the commission s approval of the terms and conditions of the relinquishment.

(3) On and after the effective date of the relinquishment, both of the following shall occur:

(A) The portion of Route 2 relinquished under this subdivision shall cease to be a state highway.

(B) The portion of Route 2 relinquished under this subdivision may not be considered for future adoption under Section 81.

(4) For the portions of Route 2 that are relinquished, the City of Los Angeles shall maintain within its jurisdiction signs directing motorists to the continuation of Route 2.

(Amended by Stats. 2010, Ch. 491, Sec. 15. Effective January 1, 2011.)



303

Route 3 is from:

(a) Route 36 near Peanut to Route 299 near Douglas City.

(b) Route 299 near Weaverville to Montague via Main Street in Yreka.

(Amended by Stats. 1974, Ch. 123.)



304

Route 4 is from:

(a) Route 80 in Hercules to Route 5 in Stockton via north of Concord and via Antioch.

(b) Route 5 to Route 99.

(c) Route 99 in Stockton to Route 49 at Altaville via the vicinity of Copperopolis.

(d) Route 49 in Angels Camp to Route 89 near Markleeville via Murphys, Calaveras Big Trees, Dorrington, and Bear Valley.

(Amended by Stats. 1994, Ch. 1220, Sec. 30. Effective September 30, 1994.)



305

Route 5 is from the international boundary near Tijuana to the Oregon state line via National City, San Diego, Los Angeles, the westerly side of the San Joaquin Valley, Sacramento, and Yreka; also passing near Santa Ana, Glendale, Woodland, and Red Bluff.

(Amended by Stats. 1984, Ch. 409, Sec. 16.)



306

Route 6 is from Route 395 near Bishop to the Nevada state line near Montgomery Pass.

(Repealed and added by Stats. 1963, Ch. 385.)



307

Route 7 is from the northerly boundary of the Federal Port of Entry near Calexico to Route 8 near El Centro.

(Amended by Stats. 1994, Ch. 1220, Sec. 31. Effective September 30, 1994.)



308

Route 8 is from:

(a) Sunset Cliffs Boulevard to Route 5 in San Diego.

(b) Route 5 in San Diego to Yuma via El Centro.

(Amended by Stats. 1972, Ch. 1216.)



309

Route 9 is from Route 1 near Santa Cruz to Route 17 near Los Gatos via Waterman Gap and Saratoga Gap and along the ridge between the San Lorenzo and Pescadero Creeks.

(Amended by Stats. 1981, Ch. 292, Sec. 15.)



310

Route 10 is from:

(a) Route 1 in Santa Monica to Route 5 near Seventh Street in Los Angeles.

(b) Route 101 near Mission Road in Los Angeles to the Arizona state line at the Colorado River via the vicinity of Monterey Park, Pomona, Colton, Indio, and Chiriaco Summit and via Blythe.

(Amended by Stats. 1984, Ch. 409, Sec. 20.)



311

Route 11 is from the northerly border of the new Federal Port of Entry and east of the Otay Mesa Port of Entry to near the junction of Route 125 and Route 905.

(Added by Stats. 1994, Ch. 1220, Sec. 32. Effective September 30, 1994.)



312

Route 12 is from:

(a) Route 1 near Valley Ford to Route 121 near Sonoma via Santa Rosa.

(b) Route 29 in the vicinity of Napa to Route 80 near Cordelia.

(c) Route 80 near Fairfield to Route 99 near Lodi via Rio Vista.

(d) Route 99 near Lodi to Route 88 near Lockeford.

(e) Route 88 near Clements to Route 49 near San Andreas.

(Amended by Stats. 1976, Ch. 1354.)



313

Route 13 is from Route 61 near the Oakland International Airport to Route 61 near Emeryville via the vicinity of Lake Temescal.

(Repealed and added by Stats. 1963, Ch. 385.)



314

Route 14 is from:

(a) Route 1 north of the intersection of Sunset Boulevard northwest of Santa Monica to Route 5 near Tunnel Station.

(b) Route 5 at Los Angeles near Tunnel Station to Route 58.

(c) Route 58 to Route 395 near Little Lake via the vicinity of Antelope Valley.

(Amended by Stats. 1965, Ch. 2007.)



315

Route 15 is from:

(a) Route 5 in San Diego to Route 8.

(b) Route 8 to the Nevada state line near Stateline, Nevada via the vicinity of Temecula, Corona, Ontario, Victorville, and Barstow.

(Amended by Stats. 1994, Ch. 1220, Sec. 33. Effective September 30, 1994.)



316

Route 16 is from:

(a) Route 20 to Route 5 near Woodland via Rumsey and Woodland.

(b) Route 50 near Perkins to Route 49 near Drytown.

(Amended by Stats. 1984, Ch. 409, Sec. 21.)



317

Route 17 is from Route 1 near Santa Cruz to Route 280 in San Jose.

(Amended by Stats. 1984, Ch. 409, Sec. 22.)



318

Route 18 is from:

(a) Route 10 near San Bernardino to Route 210.

(b) Route 210 near San Bernardino to Route 15 in Victorville via Big Bear Lake.

(c) Route 15 near Victorville to Route 138 near Pearblossom.

(Amended by Stats. 1999, Ch. 724, Sec. 18. Effective January 1, 2000.)



319

(a) Route 19 is from the northern city limit of the City of Lakewood to Gardendale Street/Foster Road in the Cities of Bellflower and Downey.

(b) If the commission determines it is in the state s best interests to do so, it may do the following, pursuant to a cooperative agreement between the respective city and the department:

(1) Relinquish to the City of Bellflower the portion of Route 19 between the city s southerly city limit near Rose Avenue and Gardendale Street/Foster Road.

(2) Relinquish to the City of Downey the portion of Route 19 between the city s southerly city limit at Century Boulevard and Gardendale Street.

(c) A relinquishment under this section shall become effective when the county recorder records the relinquishment resolution containing the commissioner s approval of the relinquishment s terms and conditions.

(d) Any portion of Route 19 relinquished pursuant to this section shall cease to be a state highway on the effective date of the relinquishment.

(e) The relinquished former portions of Route 19 within the Cities of Downey, Lakewood, Long Beach, and Pico Rivera are not state highways and are not eligible for adoption under Section 81. For the relinquished former portions of Route 19, the Cities of Downey, Lakewood, Long Beach, and Pico Rivera shall maintain within their respective jurisdictions signs directing motorists to the continuation of Route 19. The City of Lakewood shall ensure the continuity of traffic flow on the relinquished former portion of Route 19, including any traffic signal progression.

(Amended by Stats. 2013, Ch. 523, Sec. 5. Effective January 1, 2014.)



320

Route 20 is from:

(a) Route 1 near Fort Bragg to Route 101 at Willits.

(b) Route 101 to Route 80 near Emigrant Gap via Williams and Colusa.

(Repealed and added by Stats. 1963, Ch. 385.)



322

Route 22 is from:

(a) Route 1 near Long Beach to Route 405.

(b) Route 405 to Route 55 near Orange.

(Amended by Stats. 1965, Ch. 1372.)



323

Route 23 is from:

(a) Route 1 near Aliso Canyon to Route 101.

(b) Route 101 in Thousand Oaks to Route 118.

(c) Route 118 to Route 126 near Fillmore.

(Amended by Stats. 1984, Ch. 409, Sec. 25.)



324

Route 24 is from:

(a) Route 580 in Oakland to Route 680 in Walnut Creek.

(b) Route 680 in Walnut Creek to Route 4 near Pittsburg.

(Amended by Stats. 1990, Ch. 1187, Sec. 7.)



325

(a) Route 25 is from Route 198 to Route 101 near Gilroy.

(b) (1) Upon a determination by the commission that it is in the best interests of the state to do so, the commission may, upon terms and conditions approved by it, relinquish to the City of Hollister the portion of Route 25 that is located within the city s jurisdiction between Sunnyslope Road and San Felipe Road prior to the relocation of that portion of Route 25 through adoption of the proposed new easterly bypass alignment of Route 25, if the department and the city enter into an agreement providing for that relinquishment.

(2) The terms and conditions imposed pursuant to paragraph (1) shall include a requirement for the City of Hollister to maintain within its jurisdiction signs directing motorists to the continuation of Route 25 until such time as the new easterly bypass alignment is adopted and opens to traffic.

(3) A relinquishment under this subdivision shall become effective immediately following the recording by the county recorder of the relinquishment resolution containing the commission s approval of the terms and conditions of the relinquishment.

(4) On and after the effective date of the relinquishment, both of the following shall apply:

(A) The relinquished former portion of Route 25 shall cease to be a state highway.

(B) The relinquished former portion of Route 25 may not be considered for future adoption under Section 81.

(5) Upon a determination by the commission that it is in the best interests of the state to do so, the commission shall, upon terms and conditions approved by it, adopt into the state highway system the proposed easterly bypass alignment for Route 25 that is located between Sunnyslope Road and San Felipe Road in the City of Hollister. The adoption may occur at any time after the effective date of the relinquishment pursuant to paragraph (3).

(Amended by Stats. 2013, Ch. 523, Sec. 6. Effective January 1, 2014.)



326

Route 26 is from:

(a) Route 99 in Stockton to Route 12 at Valley Springs.

(b) Route 12 to Route 88 near Pioneer Station via Mokelumne Hill and West Point.

(Amended by Stats. 1994, Ch. 1220, Sec. 35. Effective September 30, 1994.)



327

Route 27 is from Route 1 near Topanga Beach to Route 118.

(Amended by Stats. 1981, Ch. 292, Sec. 20.)



328

Route 28 is from Route 89 at Tahoe City along the northern boundary of Lake Tahoe to the Nevada state line at Crystal Bay.

(Repealed and added by Stats. 1963, Ch. 385.)



329

Route 29 is from Route 80 near Vallejo to Route 20 near Upper Lake via the vicinity of Napa, via Calistoga, via Lower Lake, passing south of Kelseyville and via Lakeport.

(Amended by Stats. 1965, Ch. 1371.)



332

Route 32 is from:

(a) Route 5 near Orland to Route 99 near Chico.

(b) Route 99 near Chico to Route 36.

(Amended by Stats. 1984, Ch. 409, Sec. 29.)



333

Route 33 is from:

(a) Route 101 near Ventura to Route 150.

(b) Route 150 to Route 5 near Oilfields via the vicinity of Cuyama Valley and Maricopa and via Coalinga.

(c) Route 5 to Route 152 via the vicinity of Mendota.

(d) Route 152 west of Los Banos to Route 5 near Santa Nella.

(e) Route 5 near Santa Nella to Route 140.

(f) Route 140 to Route 5 near Vernalis.

(Amended by Stats. 1976, Ch. 1354.)



333.1

Notwithstanding Section 253.3, no portion of the adopted Route 33 freeway between Foster Park and Cozy Dell Canyon Road shall be constructed as a freeway or expressway until a transportation corridor study, on a transportation corridor approximating such portion of the adopted Route 33 freeway, is undertaken and carried to a conclusion by the department in cooperation with the affected local governing agencies, including the County of Ventura and the City of Ojai, and a plan of action for fulfilling the corridor transportation needs has been mutually agreed upon by the parties conducting the study.

The transportation corridor study shall, when undertaken, follow a process which includes community involvement and participation in reaching a finding on the transportation needs, and in selection of the optimum means of fulfilling those needs, for the corridor and its related service area.

(Added by Stats. 1973, Ch. 644.)



334

(a) Route 34 is from Route 1 between Point Mugu and the City of Oxnard to Route 118 near Somis.

(b) The commission may relinquish to the City of Oxnard the portion of Route 34 that is located within the city limits of that city and is between Oxnard Boulevard and Rice Avenue, upon terms and conditions the commission finds to be in the best interests of the state, if the commission and the city enter into an agreement providing for that relinquishment.

(1) A relinquishment under this subdivision shall become effective immediately after the county recorder records the relinquishment resolution that contains the commission s approval of the terms and conditions of the relinquishment.

(2) On and after the effective date of the relinquishment, that portion of Route 34 relinquished shall cease to be a state highway and may not be considered for future adoption under Section 81.

(3) For portions of Route 34 relinquished under this subdivision, the City of Oxnard shall maintain within its jurisdiction signs directing motorists to the continuation of Route 34.

(Amended by Stats. 2008, Ch. 717, Sec. 2. Effective January 1, 2009.)



335

Route 35 is from:

(a) Route 17 at Summit Road to Route 92 via Skyline Boulevard.

(b) Route 92 to Route 280 at Bunker Hill Drive.

(c) Route 280 via Skyline Boulevard to Route 1 in San Francisco.

(Amended by Stats. 1990, Ch. 1187, Sec. 8.)



336

Route 36 is from Route 101 near Alton to Route 395 near Johnsonville passing near Forest Glen via Red Bluff and Mineral, via the vicinity of Morgan Summit, and via Susanville.

(Amended by Stats. 1998, Ch. 877, Sec. 18. Effective January 1, 1999.)



337

Route 37 is from:

(a) Route 251 near Nicasio to Route 101 near Novato.

(b) Route 101 near Novato to Route 80 near Lake Chabot via the vicinity of Sears Point and via the former Sears Point Toll Road.

(Amended by Stats. 1984, Ch. 409, Sec. 32.)



338

Route 38 is from:

(a) Route 10 near Redlands to Route 18 near Baldwin Lake via Barton Flats.

(b) Route 18 near Baldwin Lake along the north side of Big Bear Lake to Route 18 near the west end of Big Bear Lake.

(Repealed and added by Stats. 1963, Ch. 385.)



339

Route 39 is from:

(a) Route 1 near Huntington Beach to the southern city limit of Buena Park.

(b) Route 5 in Buena Park to Route 72 in La Habra via Beach Boulevard.

(c) Beach Boulevard to Harbor Boulevard in La Habra via Whittier Boulevard.

(d) Whittier Boulevard in La Habra to Route 2 via Harbor Boulevard to the vicinity of Fullerton Road, then to Azusa Avenue, Azusa Avenue to San Gabriel Canyon Road, San Gabriel Avenue southbound between Azusa Avenue and San Gabriel Canyon Road, and San Gabriel Canyon Road, other than the portion of the segment described by this subdivision that is within the city limits of Azusa, Covina, and West Covina.

The relinquished former portions of Route 39 within the city limits of Azusa, Buena Park, Covina, and West Covina are not state highways and are not eligible for adoption under Section 81. For the relinquished former portions of Route 39, the Cities of Azusa, Buena Park, Covina, and West Covina shall maintain within their respective jurisdictions signs directing motorists to the continuation of Route 39.

(Amended by Stats. 2013, Ch. 523, Sec. 7. Effective January 1, 2014.)



340

Route 40 is from Route 15 at Barstow to the Arizona state line near Topock, Arizona via Needles.

(Amended by Stats. 1981, Ch. 292, Sec. 22.)



341

Route 41 is from:

(a) Route 1 in Morro Bay to Route 46.

(b) Route 46 to Route 99 in Fresno.

(c) Route 99 in Fresno to Yosemite National Park.

(Amended by Stats. 1992, Ch. 1243, Sec. 31. Effective September 30, 1992.)



343

Route 43 is from:

(a) Route 119 to Route 46 in Wasco.

(b) Route 46 in Wasco to Route 99 near Selma.

(Amended by Stats. 1986, Ch. 928, Sec. 4.)



344

Route 44 is from Route 299 at Redding to Route 36 west of Susanville, via the vicinity of Lassen Volcanic National Park.

(Amended by Stats. 1999, Ch. 724, Sec. 19. Effective January 1, 2000.)



345

Route 45 is from:

(a) Route 113 near Knights Landing to Route 20 near Sycamore.

(b) Route 20 near Colusa to Route 32 near Hamilton City.

(Repealed and added by Stats. 1963, Ch. 385.)



346

Route 46 is from:

(a) Route 1 near Cambria to Route 101 near Paso Robles.

(b) Route 101 in Paso Robles to Route 99 near Famoso via Cholame Pass.

(Amended by Stats. 1992, Ch. 1243, Sec. 32. Effective September 30, 1992.)



347

Route 47 is from Route 110 in San Pedro to Route 10 via the Vincent Thomas Bridge.

(Amended by Stats. 1981, Ch. 292, Sec. 23.)



347.1

Route 47 shall also include that portion of Henry Ford Avenue from Route 47 to Alameda Street and that portion of Alameda Street from Henry Ford Avenue to Route 91.

Route 47 shall not include that portion of the adopted route from Route 1 to Willow Street and that portion of the adopted alignment from Willow Street to Route 405.

(Amended by Stats. 1988, Ch. 106, Sec. 18. Effective May 13, 1988. Operative January 1, 1989, by Sec. 31 of Ch. 106.)



348

Route 48 is from Route 14 near Lancaster to Route 122 near the San Bernardino county line.

(Amended by Stats. 1996, Ch. 10, Sec. 7. Effective February 9, 1996.)



349

(a) Route 49 is from:

(1) Route 41 near Oakhurst to Route 140 at Mariposa.

(2) Route 140 at Mariposa to Route 120 near Moccasin.

(3) Route 120 near Chinese Camp to Route 80 near Auburn via the vicinity of Sonora; via Angels Camp, San Andreas, and Jackson; and via the vicinity of El Dorado, Diamond Springs, and Placerville.

(4) Route 80 near Auburn to Route 20 in Grass Valley.

(5) Route 20 at Nevada City to Route 89 near Sattley via Downieville.

(6) Route 89 near Sierraville to Route 70 near Vinton via Loyalton.

(b) The relinquished former portion of Route 49 within the City of Auburn is not a state highway and is not eligible for adoption under Section 81. For the relinquished former portion of Route 49, the City of Auburn shall maintain within its jurisdiction signs directing motorists to the continuation of Route 49. The city may apply to the department for approval of a business route designation in accordance with Chapter 20, Topic 21, of the Highway Design Manual.

(Amended by Stats. 2013, Ch. 523, Sec. 8. Effective January 1, 2014.)



350

Route 50 is from Route 80 west of Sacramento to the Nevada state line near Lake Tahoe via Placerville.

(Amended by Stats. 1981, Ch. 292, Sec. 24.)



351

Route 51 is from Route 50 in Sacramento to Route 80 east of Sacramento.

(Added by Stats. 1981, Ch. 292, Sec. 25.)



351.1

Notwithstanding Section 640, Route 51 shall be signed Interstate Business Loop 80.

(Added by Stats. 1981, Ch. 292, Sec. 26.)



352

Route 52 is from Route 5 east of La Jolla to Route 67 near Santee.

(Repealed and added by Stats. 1963, Ch. 385.)



353

Route 53 is from Route 29 to Route 20 via Clearlake.

(Amended by Stats. 1994, Ch. 1220, Sec. 36. Effective September 30, 1994.)



354

(a) Route 54 is from Route 5 near the Sweetwater River to the southern city limits of El Cajon.

(b) The relinquished former portion of Route 54 within the City of El Cajon is not a state highway and is not eligible for adoption under Section 81.

(c) The City of El Cajon may not impose any special restriction on the operation of buses or commercial motor vehicles, as defined in paragraph (1) of subdivision (c) of Section 34601 of the Vehicle Code, on the relinquished former portion of Route 54 if that restriction is in addition to restrictions authorized under other provisions of law.

(Amended by Stats. 2003, Ch. 525, Sec. 20. Effective January 1, 2004.)



355

(a) Route 55 is from Newport Beach to Route 91 in Santa Ana Canyon.

(b) The commission may relinquish to the City of Newport Beach the portion of Route 55 that is located between Finley Avenue and the Newport channel bridge, within the city limits of the City of Newport Beach, upon terms and conditions the commission finds to be in the best interests of the state.

(c) A relinquishment under this section shall become effective immediately following the county recorder s recordation of the relinquishment resolution containing the commission s approval of the terms and conditions of the relinquishment.

(d) On and after the effective date of the relinquishment, both of the following shall occur:

(1) The portion of Route 55 relinquished under this section shall cease to be a state highway.

(2) The portion of Route 55 relinquished under this section shall be ineligible for future adoption under Section 81.

(e) The City of Newport Beach shall ensure the continuity of traffic flow on the relinquished portions of Route 55, including, but not limited to, any traffic signal progression.

(f) For those portions of Route 55 that are relinquished, the City of Newport Beach shall maintain within its jurisdiction signs directing motorists to the continuation of Route 55.

(Amended by Stats. 2009, Ch. 238, Sec. 2. Effective January 1, 2010.)



356

Route 56 is from Route 5 north of La Jolla to Route 67.

(Repealed and added by Stats. 1963, Ch. 385.)



357

Route 57 is from:

(a) Route 1 near Huntington Beach to Route 22 near Santa Ana.

(b) Route 5 near Santa Ana to Route 210 near San Dimas.

(Amended by Stats. 1998, Ch. 221, Sec. 5. Effective January 1, 1999.)



358

(a) Route 58 is from:

(1) Route 101 near Santa Margarita to Route 33.

(2) Route 33 to Route 43.

(3) Route 43 to just west of Van Buren Place near Bakersfield.

(4) Mohawk Street near Bakersfield to Route 99.

(5) Route 99 to Route 15 near Barstow via Bakersfield and Mojave.

(b) Upon a determination by the commission that it is in the best interests of the state to do so, the commission may, upon terms and conditions approved by it, relinquish to the City of Bakersfield or the County of Kern the portion of Route 58 that is located within the jurisdiction of that city or county if the city or county agrees to accept it. The following conditions shall apply upon relinquishment:

(1) The relinquishment shall become effective on the date following the county recorder s recordation of the relinquishment resolution containing the commission s approval of the terms and conditions of the relinquishment.

(2) On and after the effective date of the relinquishment, the relinquished portion of Route 58 shall cease to be a state highway.

(3) The portion of Route 58 relinquished under this subdivision shall be ineligible for future adoption under Section 81.

(4) For the portion of Route 58 that is relinquished under this subdivision, the City of Bakersfield or the County of Kern shall install and maintain within the jurisdiction of the city or county signs directing motorists to the continuation of Route 58.

(c) The relinquished former portions of Route 58 within the unincorporated area of the County of Kern and within the City of Bakersfield are not state highways and are not eligible for adoption under Section 81. For the relinquished former portions of Route 58, the County of Kern and the City of Bakersfield shall maintain within their respective jurisdictions signs directing motorists to the continuation of Route 58.

(Amended by Stats. 2013, Ch. 523, Sec. 9. Effective January 1, 2014.)



359

Route 59 is from:

(a) Route 152 northerly to Route 99 near Merced.

(b) Route 99 near Merced to Snelling.

(Repealed and added by Stats. 1963, Ch. 385.)



360

Route 60 is from:

(a) Route 10 near the Los Angeles River in Los Angeles to Route 215 in Riverside via Pomona.

(b) Route 215 near Moreno Valley to Route 10 near Beaumont.

(Amended by Stats. 1994, Ch. 1220, Sec. 37. Effective September 30, 1994.)



361

Route 61 is from Route 84 near Newark to Route 580 near Albany via the vicinity of San Leandro and Oakland International Airport and via Alameda.

No portion of Route 61 shall be constructed as a freeway north of Hegenberger Road.

(Amended by Stats. 1984, Ch. 409, Sec. 34.)



362

Route 62 is from Route 10 near Whitewater to the Arizona state line near Earp via Morongo Valley, the vicinity of Yucca Valley, Twentynine Palms, Rice, and Vidal Junction.

(Amended by Stats. 1981, Ch. 292, Sec. 27.)



363

Route 63 is from:

(a) Route 137 near Tulare to Route 198.

(b) Route 198 to Route 180 via the vicinity of Orosi and Orange Cove.

(Amended by Stats. 1965, Ch. 1372.)



364

Route 64 is from Route 1 near Malibu Beach to Route 5 south of San Fernando.

(Repealed and added by Stats. 1963, Ch. 385.)



365

Route 65 is from:

(a) Route 99 near Bakersfield to Route 198 near Exeter.

(b) Route 198 near Exeter to Route 80 near Roseville on a route along the easterly side of the San Joaquin Valley, which route may include all or portions of any existing state highway route.

(c) Route 80 near Roseville to Route 70 near Marysville.

(d) Route 70 near Marysville to Route 99 in or near Yuba City.

(Amended by Stats. 1985, Ch. 46, Sec. 1.)



366

(a) Route 66 is from:

(1) Route 210 near San Dimas to the eastern city limit of the City of Pomona.

(2) The eastern city limit of the City of Rialto to Route 215 in San Bernardino.

(b) The relinquished former portions of Route 66 within the city limits of the Cities of Claremont, Fontana, Rancho Cucamonga, Rialto, and Upland are not state highways and are not eligible for adoption under Section 81. For the portions of Route 66 relinquished under this section, the Cities of Claremont, Fontana, Rancho Cucamonga, Rialto, and Upland shall maintain within their respective jurisdictions signs directing motorists to the continuation of Route 66 and shall ensure the continuity of traffic flow on the relinquished portions of Route 66, including any traffic signal progression.

(Amended by Stats. 2013, Ch. 523, Sec. 10. Effective January 1, 2014.)



367

Route 67 is from Route 8 near El Cajon to Route 78 near Ramona.

(Repealed and added by Stats. 1963, Ch. 385.)



368

(a) Route 68 is from:

(1) Asilomar State Beach to Route 1.

(2) Monterey to Route 101 in Salinas.

(b) (1) Upon a determination by the commission that it is in the best interests of the state to do so, the commission may, upon terms and conditions approved by it, relinquish to the City of Pacific Grove or the County of Monterey the portion of Route 68 described in paragraph (1) of subdivision (a) located within the jurisdiction of the city or the unincorporated area of the county, respectively, if the department and the city or county enter into an agreement providing for that relinquishment.

(2) A relinquishment under this subdivision shall become effective immediately following the county recorder s recordation of the relinquishment resolution concerning the commission s approval of the terms and conditions of the relinquishment.

(3) On and after the effective date of the relinquishment, both of the following shall occur:

(A) The portion of Route 68 relinquished under this subdivision shall cease to be a state highway.

(B) The portion of Route 68 relinquished under this subdivision shall be ineligible for future adoption under Section 81.

(4) The city or county shall ensure the continuity of traffic flow on the relinquished former portion of Route 68 within its jurisdiction, including, but not limited to, any traffic signal progression.

(5) The city or county shall maintain signs on the relinquished former portion of Route 68 within its jurisdiction directing motorists to the continuation of Route 68.

(Amended by Stats. 2013, Ch. 523, Sec. 11. Effective January 1, 2014.)



370

Route 70 is from:

(a) Route 99 near Catlett Road to Route 20 in Marysville.

(b) Route 20 in Marysville to Route 395 near Hallelujah Junction via Quincy and Beckwourth Pass.

(Amended by Stats. 1986, Ch. 928, Sec. 8.)



371

Route 71 is from Route 57 to Route 91 via Pomona and Chino Hills.

(Amended by Stats. 2010, Ch. 491, Sec. 19. Effective January 1, 2011.)



372

Route 72 is from Route 39 to Route 605 in Whittier, except as follows:

(a) Route 72 shall cease to be a state highway when Route 90 freeway is completed from Route 5 to Route 39.

(b) The relinquished former portions of Route 72 within the City of Montebello, the City of Pico Rivera, and the County of Los Angeles are not state highways and are not eligible for adoption under Section 81. For the relinquished former portions of Route 72, the Cities of Montebello and Pico Rivera and the County of Los Angeles shall maintain within their respective jurisdictions signs directing motorists to the continuation of Route 72.

(Amended by Stats. 2010, Ch. 491, Sec. 20. Effective January 1, 2011.)



373

Route 73 is from Route 5 near San Juan Capistrano to Route 405 via the San Joaquin Hills.

(Amended by Stats. 2003, Ch. 525, Sec. 21. Effective January 1, 2004.)



374

(a) Route 74 is from:

(1) Route 5 near San Juan Capistrano to Route 15 near Lake Elsinore.

(2) Route 15 near Lake Elsinore to Route 215 near Perris.

(3) Route 215 near Perris to the southern city limit of Palm Desert.

(b) The relinquished former portions of Route 74 within the Cities of Palm Desert and Perris are not state highways and are not eligible for adoption under Section 81. For the former portions of Route 74 relinquished under this subdivision, the Cities of Palm Desert and Perris shall maintain within their respective jurisdictions signs directing motorists to the continuation of Route 74 and shall ensure the continuity of traffic flow on the relinquished portions of Route 74, including any traffic signal progression.

(c) (1) The commission may relinquish to the City of Lake Elsinore the portion of Route 74 located within the city limits of that city, upon terms and conditions the commission finds to be in the best interests of the state.

(2) Any relinquishment agreement shall require that the City of Lake Elsinore administer the operation and maintenance of the highway in a manner consistent with professional traffic engineering standards.

(3) Any relinquishment agreement shall require the City of Lake Elsinore to ensure that appropriate traffic studies or analyses will be performed to substantiate any decisions affecting the highway.

(4) Any relinquishment agreement shall also require the City of Lake Elsinore to provide for public notice and the consideration of public input on the proximate effects of any proposed decision on traffic flow, residences, or businesses, other than a decision on routine maintenance.

(5) Notwithstanding any of its other terms, any relinquishment agreement shall require the City of Lake Elsinore to indemnify and hold the department harmless from any liability for any claims made or damages suffered by any person, including a public entity, as a result of any decision made or action taken by the City of Lake Elsinore, its officers, employees, contractors, or agents, with respect to the design, maintenance, construction, or operation of that portion of Route 74 that is to be relinquished to the city.

(6) A relinquishment under this subdivision shall become effective immediately after the county recorder records the relinquishment resolution that contains the commission s approval of the terms and conditions of the relinquishment.

(7) On and after the effective date of the relinquishment, both of the following shall occur:

(A) The portion of Route 74 relinquished under this subdivision shall cease to be a state highway.

(B) The portion of Route 74 relinquished under this subdivision may not be considered for future adoption under Section 81.

(8) The City of Lake Elsinore shall ensure the continuity of traffic flow on the portion of Route 74 relinquished under this subdivision, including any traffic signal progression.

(9) For portions of Route 74 relinquished under this subdivision, the City of Lake Elsinore shall maintain signs directing motorists to the continuation of Route 74.

(d) (1) Notwithstanding subdivision (a), the commission may relinquish to the City of Hemet the portion of State Highway Route 74 that is located within the city limits of the City of Hemet, upon terms and conditions the commission finds to be in the best interests of the state, if the department and the City of Hemet enter into an agreement providing for that relinquishment.

(2) A relinquishment under this subdivision shall become effective immediately following the recordation by the county recorder of the relinquishment resolution containing the commission s approval of the terms and conditions of the relinquishment.

(3) On and after the effective date of the relinquishment, both of the following shall occur:

(A) The portion of State Highway Route 74 relinquished under this subdivision shall cease to be a state highway.

(B) The portion of State Highway Route 74 relinquished under this subdivision may not be considered for future adoption under Section 81.

(4) The City of Hemet shall ensure the continuity of traffic flow on the portion of State Highway Route 74 relinquished under this subdivision, including any traffic signal progression.

(5) For portions of State Highway Route 74 relinquished under this subdivision, the City of Hemet shall maintain signs directing motorists to the continuation of State Highway Route 74.

(Amended by Stats. 2013, Ch. 523, Sec. 12. Effective January 1, 2014.)



375

Route 75 is from Route 5 to Route 5 via the Silver Strand and the San Diego-Coronado Toll Bridge.

(Amended by Stats. 1976, Ch. 1354.)



376

Route 76 is from Route 5 near Oceanside to Route 79 near Lake Henshaw.

(Repealed and added by Stats. 1963, Ch. 385.)



377

Route 77 is from:

(a) Route 880 near 42nd Avenue to a connection with Route 580 near High Street in Oakland.

(b) Route 580 in Oakland to Route 24 near Lafayette.

(Amended by Stats. 1984, Ch. 409, Sec. 35.)



378

Route 78 is from:

(a) Route 5 near Oceanside to Route 15 near Escondido.

(b) Route 15 near Escondido to Route 86 passing near Ramona, Santa Ysabel, and Julian.

(c) Route 86 near Brawley to Route 10 near Blythe.

The portion of the route described in subdivision (c) between the easterly junction of Route 115 and the Imperial-Riverside county line shall be known and designated as the Ben Hulse Highway.

(Amended by Stats. 1976, Ch. 1354.)



379

(a) Route 79 is from:

(1) Route 8 near Descanso to Route 78 near Julian.

(2) Route 78 near Santa Ysabel to the Temecula city limits east of Butterfield Stage Road.

(3) Temecula city limits south of Murrieta Hot Springs Road to Route 74 near Hemet.

(4) Route 74 near Hemet to the San Jacinto city limit near Menlo Avenue.

(5) The San Jacinto city limit near Sanderson Avenue to Route 10 near Beaumont.

(b) The relinquished former portions of Route 79 within the City of Temecula and the City of San Jacinto are not state highways and are not eligible for adoption under Section 81. For the relinquished former portions of Route 79, the City of Temecula and the City of San Jacinto shall maintain within their respective jurisdictions signs directing motorists to the continuation of Route 79. The City of Temecula shall ensure the continuity of traffic flow on the relinquished former portions of Route 79 within its jurisdiction, including any traffic signal progression.

(c) (1) Notwithstanding subdivision (a), the commission may relinquish to the City of Hemet the portion of Route 79 that is located within the city limits of that city, upon terms and conditions the commission finds to be in the best interests of the state, if the department and the city enter into an agreement providing for that relinquishment.

(2) A relinquishment under this subdivision shall become effective immediately following the county recorder s recordation of the relinquishment resolution containing the commission s approval of the terms and conditions of the relinquishment.

(3) On and after the effective date of the relinquishment, the relinquished portion of Route 79 shall cease to be a state highway.

(4) The portion of Route 79 relinquished under this subdivision shall be ineligible for future adoption under Section 81.

(5) For the portion of Route 79 that is relinquished under this subdivision, the City of Hemet shall maintain within its jurisdiction signs directing motorists to the continuation of Route 79.

(Amended by Stats. 2010, Ch. 491, Sec. 22. Effective January 1, 2011.)



380

Route 80 is from:

(a) Route 101 near Division Street in San Francisco to Route 280 near First Street in San Francisco.

(b) Route 280 near First Street in San Francisco to the Nevada state line near Verdi, Nevada, passing near Oakland, via Albany, via Sacramento, passing near Roseville, via Auburn, via Emigrant Gap, via Truckee and via the Truckee River Canyon.

(Amended by Stats. 1968, Ch. 282.)



380.1

(a) The Legislature finds and declares the following:

(1) It is in the interest of the well-being of the traveling public in the state to bring the ramps connecting Yerba Buena Island to the San Francisco-Oakland Bay Bridge under the ownership and control of the State of California, and to ensure the reconstruction of those ramps according to contemporary design standards.

(2) It is in the best interest of the traveling public to begin work on the ramps as soon as possible in order to coordinate this work with the design and construction of the new east span of the San Francisco-Oakland Bay Bridge.

(b) (1) The department shall work in cooperation with the authority on the design and engineering of replacement ramps connecting Yerba Buena Island to the San Francisco-Oakland Bay Bridge.

(2) The department shall work in cooperation with the authority and the San Francisco County Transportation Authority to ensure that the design of the new ramps and the new eastern span of the San Francisco-Oakland Bay Bridge are compatible.

(c) Upon the transfer of any portion of former Naval Station Treasure Island to the authority that includes the ramp connections on the eastern side of Yerba Buena Island connecting the island to the San Francisco-Oakland Bay Bridge, the department is authorized to accept from the authority title, easements, and other interests in land that may be necessary for the state to own and operate one or more of the ramps.

(d) The transfer of a ramp from the authority to the state is contingent on all of the following:

(1) A finding by the California Transportation Commission that the transfer is in the best interests of the state.

(2) Approval by the California Transportation Commission of the terms and conditions of the transfer agreement entered into between the authority and the department.

(3) Completion of work on the ramp, in accordance with current seismic, engineering, and safety design standards as approved by the department, prior to the transfer.

(e) In accordance with state requirements, a project study report on the reconstruction of the ramps shall be finalized on or before December 31, 2008. The San Francisco County Transportation Authority shall be the lead agency for the development of the project study report and it shall work in coordination with the authority, the Mayor of the City of San Francisco, and the Bay Area Toll Authority.

(f) Nothing in this section shall require a commitment of state funding from (1) the State Highway Account or (2) toll revenues or other sources of funding under the jurisdiction of the Toll Bridge Program Oversight Committee established pursuant to Section 30952.1. This does not preclude a local entity from seeking any available funds for the reconstruction of the ramps, including state funds available to the local entity.

(g) For purposes of this section, authority means the Treasure Island Development Authority, a nonprofit public benefit corporation established by the legislative body of the City and County of San Francisco and the Treasure Island Conversion Act of 1997 (Chapter 898 of the Statutes of 1997).

(Added by Stats. 2007, Ch. 637, Sec. 1. Effective January 1, 2008.)



380.3

There will be increased motor vehicle traffic on San Pablo Avenue in the County of Contra Costa and the Cities of El Cerrito, Richmond, San Pablo, Pinole, and Hercules because traffic will be detoured onto San Pablo Avenue during construction work on State Route 80 to convert the existing shoulder to additional traffic lanes. Because of the increased traffic caused by the detour, the department may pay annually to that county and each of those cities the added costs of maintenance and operation of San Pablo Avenue.

This section shall remain in effect only until the department certifies to the Secretary of State that construction is complete on the project on State Route 80 in Contra Costa County to convert the existing shoulder to additional traffic lanes, and as of the date of that certification is repealed.

(Added by Stats. 1989, Ch. 1164, Sec. 1. Effective September 30, 1989. Repealed as of date prescribed by its own provisions.)



380.4

(a) The Legislature finds and declares that there will be increased traffic on San Pablo Avenue in the Cities of Richmond, San Pablo, Pinole, Hercules, and El Cerrito, and other portions of San Pablo Avenue in the County of Contra Costa by motor vehicles detoured because of construction work on Route 80 in Contra Costa County.

(b) It is the intent of the Legislature in enacting this section that the state share in the cost of maintaining and operating San Pablo Avenue to the extent that it is used as an alternative to Route 80 during construction. It is the further intent of the Legislature that the department pay up to the amount authorized in this section to the County of Contra Costa and to each city specified in subdivision (a).

(c) During the period of construction, the department may pay annually to the County of Contra Costa and to each of the cities specified in subdivision (a) for the added costs of maintenance and operation of San Pablo Avenue. The total obligation of the department for this purpose shall not exceed seventy-five thousand dollars ($75,000) per year, adjusted for inflation, as reflected by a change in a national or regional index that measures the rate of inflation, as determined by the department.

(d) This section shall remain in effect only until the commission certifies to the Secretary of State that construction is complete on the project on Route 80 in Contra Costa County to convert the existing shoulder to additional traffic lanes, and as of the date of that certification is repealed.

(Added by Stats. 1989, Ch. 1009, Sec. 1. Repealed as of date prescribed by its own provisions.)



381

Route 81 is from Route 215 east of Riverside to Route 15 south of Devore.

(Amended by Stats. 1982, Ch. 681, Sec. 65.3.)



382

(a) Route 82 is from Route 880 in San Jose to Route 280 in San Francisco.

(b) The relinquished former portion of Route 82 within the City of San Jose is not a state highway and is not eligible for adoption under Section 81. For the relinquished former portion of Route 82, the City of San Jose shall maintain within its jurisdiction signs directing motorists to the continuation of Route 82 and shall ensure the continuity of traffic flow on the relinquished former portion of Route 82, including any traffic signal progression. The city may apply to the department for approval of a business route designation in accordance with Chapter 20, Topic 21, of the Highway Design Manual.

(Amended by Stats. 2013, Ch. 523, Sec. 13. Effective January 1, 2014.)



383

(a) Route 83 is from Route 71 to Route 10 near Upland.

(b) The relinquished former portion of Route 83 within the City of Upland is not a state highway and is not eligible for adoption under Section 81. For the relinquished former portion of Route 83, the City of Upland shall ensure the continuity of traffic flow, including any traffic signal progression, and maintain signs directing motorists to the continuation of Route 83.

(Amended by Stats. 2010, Ch. 491, Sec. 23. Effective January 1, 2011.)



384

(a) Route 84 is from:

(1) Route 1 near San Gregorio to Route 101 at Woodside Road in Redwood City.

(2) Route 101 at Marsh Road in Menlo Park to Route 880.

(3) Route 880 to Route 238.

(4) Route 238 to Route 680 near Scotts Corners via the vicinity of Sunol.

(5) Route 680 near Scotts Corners to Route 580 in Livermore.

(6) Route 580 in Livermore to Route 4 near Brentwood.

(7) Route 12 at Rio Vista to the southerly city limit of the City of West Sacramento.

(b) The relinquished former portion of Route 84 within the City of West Sacramento is not a state highway and is not eligible for adoption under Section 81. For the relinquished former portion of Route 84, the City of West Sacramento shall maintain signs within its jurisdictions directing motorists to the continuation of Route 84.

(Amended by Stats. 2010, Ch. 491, Sec. 24. Effective January 1, 2011.)



384.1

The inclusion of Route 84 from Route 238 to Route 680 near Sunol in the state scenic highway system pursuant to Section 263.5 does not prohibit the use of railroad rights-of-way located in that scenic corridor for transportation purposes.

(Added by Stats. 1992, Ch. 427, Sec. 163. Effective January 1, 1993.)



385

Route 85 is from Route 101 near Bernal Road in San Jose to Route 101 near Moffett Boulevard in Mountain View.

(Amended by Stats. 1988, Ch. 106, Sec. 22. Effective May 13, 1988. Operative January 1, 1989, by Sec. 31 of Ch. 106.)



386

(a) Route 86 is from:

(1) Route 111 to Route 8 near El Centro.

(2) Route 8 near El Centro to Route 10 in Indio via the vicinity of Brawley.

(b) Upon a determination by the commission that it is in the best interests of the state to do so, the commission may, upon terms and conditions approved by it, relinquish the following portions of Route 86, if the department and the applicable local agency enter into an agreement providing for that relinquishment, as follows:

(1) To the County of Imperial, the portions of Route 86 within unincorporated areas of the county from the beginning of the route at the junction of Route 111 to 0.5 mile south of Fredricks Road.

(2) To the City of El Centro, the portion of Route 86 within its city limits.

(3) To the City of Imperial, the portion of Route 86 within its city limits.

(4) To the City of Brawley, the portion of Route 86 within its city limits.

(c) The following conditions shall apply upon relinquishment:

(1) The relinquishment shall become effective on the date following the county recorder s recordation of the relinquishment resolution containing the commission s approval of the terms and conditions of the relinquishment.

(2) On and after the effective date of the relinquishment, the relinquished portions of Route 86 shall cease to be a state highway.

(3) The portions of Route 86 relinquished under this subdivision shall be ineligible for future adoption under Section 81.

(4) The Cities of Brawley, El Centro, and Imperial and the County of Imperial shall ensure the continuity of traffic flow on the relinquished portions of Route 86, including any traffic signal progression.

(5) For the portions of Route 86 that are relinquished under this subdivision, the Cities of Brawley, El Centro, and Imperial, and the County of Imperial shall install and maintain, within their respective jurisdictions, the city or county signs directing motorists to the continuation of Route 86 to the extent deemed necessary by the department.

(d) Following the relinquishments authorized in subdivision (b), the portion of Route 86 from 0.5 mile south of Fredricks Road to the north junction of Route 78 shall be redesignated as a part of Route 78.

(Amended by Stats. 2013, Ch. 523, Sec. 14. Effective January 1, 2014.)



387

Route 87 is from:

(a) Route 85 in the vicinity of Santa Teresa Boulevard to Route 101 in the vicinity of Guadalupe River.

(b) San Jose easterly of Route 101 to Route 237.

(Amended by Stats. 1988, Ch. 106, Sec. 23. Effective May 13, 1988. Operative January 1, 1989, by Sec. 31 of Ch. 106.)



388

Route 88 is from:

(a) Route 99 near Stockton to Route 49 passing south of Ione.

(b) Route 49 in Jackson to the Nevada state line via Pine Grove, Silver Lake, and Kirkwood.

(Amended by Stats. 1986, Ch. 928, Sec. 10.)



389

Route 89 is from:

(a) Route 395 near Coleville to Route 88 via the vicinity of Markleeville.

(b) Route 88 near Picketts Junction to Route 50 near Meyers.

(c) Route 50 near May s Junction to Route 80 via Tallac, Emerald Bay, McKinney s, Tahoe City, and the Truckee River.

(d) Route 80 near Truckee to Route 70 near Blairsden.

(e) Route 70 near Indian Falls to Route 36 near Deer Creek Pass.

(f) Route 36 near Morgan Summit to Lassen Volcanic National Park.

(g) Route 44 to Route 5 near Mt. Shasta.

(Amended by Stats. 1986, Ch. 928, Sec. 11.)



390

(a) Route 90 is from Route 1 northwest of the Los Angeles International Airport to Route 91 in Santa Ana Canyon passing near La Habra, except for the portion within the city limits of Yorba Linda.

(b) The relinquished former portion of Route 90 within the City of Yorba Linda is not a state highway and is not eligible for adoption under Section 81.

(c) The City of Yorba Linda shall ensure the continuity of traffic flow on the relinquished former portion of Route 90, including any traffic signal progression.

(d) For the relinquished former portion of Route 90, the City of Yorba Linda shall maintain signs directing motorists to the continuation of Route 90.

(Amended by Stats. 2003, Ch. 525, Sec. 22. Effective January 1, 2004.)



391

Route 91 is from:

(a) Vermont Avenue at the eastern city limits of Gardena to Route 215 in Riverside via Santa Ana Canyon.

(b) The relinquished former portions of Route 91 in the Cities of Gardena, Torrance, Lawndale, Redondo Beach, Manhattan Beach, and Hermosa Beach are not a state highway and are not eligible for adoption under Section 81.

(Amended by Stats. 2003, Ch. 525, Sec. 23. Effective January 1, 2004.)



392

(a) Route 92 is from:

(1) Route 1 near Half Moon Bay to Route 280.

(2) Route 280 to Route 580 near Castro Valley and Hayward.

(b) The relinquished former portion of Route 92 within the City of Hayward is not a state highway and is not eligible for adoption under Section 81. For the relinquished former portion of Route 92, the City of Hayward shall maintain within its jurisdiction signs directing motorists to the continuation of Route 92 or to the state highway system, as applicable, and shall ensure the continuity of traffic flow on the relinquished portion of Route 92, including any traffic signal progression.

(Amended by Stats. 2012, Ch. 769, Sec. 23. Effective January 1, 2013.)



393

Route 93 is from:

(a) Route 77 near Moraga to Route 24 near Orinda.

(b) Route 24 near Orinda to Route 80 in Richmond and Pinole.

(c) Route 80 to Route 580 in Richmond via San Pablo and north Richmond.

(Amended by Stats. 1988, Ch. 106, Sec. 24. Effective May 13, 1988. Operative January 1, 1989, by Sec. 31 of Ch. 106.)



394

Route 94 is from Route 5 near San Diego to Route 8 west of Jacumba via Campo.

(Repealed and added by Stats. 1963, Ch. 385.)



395

Route 95 is from:

(a) Route 10 near Blythe to Route 40 near Needles.

(b) Route 40 west of Needles northerly to the Nevada state line.

(Repealed and added by Stats. 1963, Ch. 385.)



396

Route 96 is from Route 299 near Willow Creek via the vicinity of Weitchpec to Route 5 near the confluence of the Shasta and Klamath Rivers.

(Amended by Stats. 1984, Ch. 409, Sec. 39.)



397

Route 97 is from Route 5 in Weed to the Oregon state line near Dorris.

(Amended by Stats. 1984, Ch. 409, Sec. 40.)



398

Route 98 is from Route 8 near Coyote Wells to Route 8 via Calexico.

(Amended by Stats. 1972, Ch. 1216.)



399

Route 99 is from:

(a) Route 5 south of Bakersfield to Route 50 in Sacramento.

(b) Route 5 in Sacramento to Route 36 near Red Bluff, passing near Catlett and Tudor.

(Amended by Stats. 1988, Ch. 106, Sec. 25. Effective May 13, 1988. Operative January 1, 1989, by Sec. 31 of Ch. 106.)



400

Route 100 is from the junction of Routes 1 and 17 to Route 1 west of the San Lorenzo River via the beach area in Santa Cruz.

(Repealed and added by Stats. 1963, Ch. 385.)



401

Route 101 is from:

(a) Route 5 near Seventh Street in Los Angeles to Route 1, Funston approach, and, subject to Section 72.1, the approach to the Golden Gate Bridge in the Presidio of San Francisco via Santa Barbara, San Luis Obispo, and Salinas.

(b) A point in Marin County opposite San Francisco to the Oregon state line via Crescent City.

(Amended by Stats. 1999, Ch. 559, Sec. 2. Effective January 1, 2000.)



402

Route 102 is from Route 5 near Elkhorn to Route 80 near Auburn.

(Repealed and added by Stats. 1963, Ch. 385.)



403

Route 103 is from Route 47 in Los Angeles to Route 1.

(Amended by Stats. 1986, Ch. 928, Sec. 12.)



404

Route 104 is from:

(a) Route 99 near Arno to Route 88 near Ione.

(b) Route 88 west of Martell to Route 88 southwest of Pine Grove via the vicinity of Sutter Creek.

(Amended by Stats. 1984, Ch. 409, Sec. 43.)



405

Route 105 is from Pershing Drive near El Segundo to Route 605.

(Amended by Stats. 1992, Ch. 1243, Sec. 36. Effective September 30, 1992.)



405.1

The department may let, in an economically depressed area, as defined in subdivision (b) of Section 135.4, and without competitive bidding, contracts for the maintenance of the portion of the right-of-way bounded by Imperial Highway, Alameda Street, 120th Street, and the Harbor Freeway (Route 110), and improvements thereon, acquired for Route 105 and for any other work necessary to insure that the right-of-way is kept in a safe and sanitary condition and does not become a blight in the community.

(Amended by Stats. 1981, Ch. 292, Sec. 35.)



407

(a) Route 107 is from Route 1 in Torrance to the southern city limits of Lawndale.

(b) The relinquished former portion of Route 107 in the City of Lawndale is not a state highway and is not eligible for adoption under Section 81.

(Amended by Stats. 2003, Ch. 525, Sec. 28. Effective January 1, 2004.)



407.5

(a) The commission may relinquish to the City of Torrance the portion of Route 107 that is located within the city limits of the city, upon terms and conditions the commission finds to be in the best interests of the state.

(b) A relinquishment under this section shall become effective immediately following the recordation by the county recorder of the relinquishment resolution containing the commission s approval of the terms and conditions of the relinquishment.

(c) On and after the effective date of the relinquishment, both of the following shall occur:

(1) The portion of Route 107 relinquished under this section shall cease to be a state highway.

(2) The portion of Route 107 relinquished under this section may not be considered for future adoption under Section 81.

(d) The city shall ensure the continuity of traffic flow on the relinquished portion of Route 107, including, but not limited to, any traffic signal progression.

(e) For the portion of Route 107 that is relinquished, the city shall maintain within its jurisdiction signs directing motorists to the continuation of Route 107.

(Added by Stats. 2008, Ch. 639, Sec. 2. Effective January 1, 2009.)



408

Route 108 is from:

(a) Route 5 near Crows Landing to Route 99 near Modesto.

(b) Route 132 in Modesto to Route 120 east of Oakdale.

(c) Route 120 near Yosemite Junction to Route 49 south of Jamestown.

(d) Route 49 south of Jamestown to Route 395 via the vicinity of Sonora and Long Barn.

(Amended by Stats. 2009, Ch. 189, Sec. 4. Effective January 1, 2010.)



409

(a) Route 109 is from Route 84 to Route 101.

(b) The department shall maintain and operate the segment of Route 109 within the City of East Palo Alto upon a determination by the department and the city that the segment is in an acceptable state of repair.

(c) No study and analysis of any proposed segment of Route 109 shall be conducted without the involvement of the governing body of any city or county through which the segment would pass as an active participant in the study and analysis. However, nothing in this subdivision shall preclude the department from conducting a study and analysis. Furthermore, no segment may be included in any plan for future Route 109 construction unless the segment is approved by each of those governing bodies.

(Amended by Stats. 1997, Ch. 277, Sec. 1. Effective January 1, 1998.)



410

(a) Route 110 is from Route 47 in San Pedro to Glenarm Street in Pasadena.

(b) The relinquished former portions of Route 110 that are located between 9th Street and Gaffey Street in the City of Los Angeles and Glenarm Street and Colorado Boulevard in Pasadena are not state highways and are not eligible for adoption under Section 81. For the relinquished former portions of Route 110, the Cities of Los Angeles and Pasadena shall maintain within their respective jurisdictions signs directing motorists to the continuation of Route 110 and shall ensure the continuity of traffic flow on the relinquished portion of Route 110, including any traffic signal progression.

(Amended (as amended by Stats. 2008, Ch. 669) by Stats. 2012, Ch. 769, Sec. 24. Effective January 1, 2013.)



411

(a) Route 111 is from:

(1) The international border south of Calexico to Route 78 near Brawley, passing east of Heber.

(2) Route 78 near Brawley to Route 86 via the north shore of the Salton Sea.

(3) The western city limits of Cathedral City to Route 10 near Whitewater.

(b) The relinquished former portions of Route 111 within the unincorporated area of the County of Riverside and the Cities of Cathedral City, Coachella, Indian Wells, Indio, La Quinta, Palm Desert, and Rancho Mirage are not state highways and are not eligible for adoption under Section 81. For the relinquished former portions of Route 111, the County of Riverside and the Cities of Cathedral City, Coachella, Indian Wells, Indio, La Quinta, and Palm Desert, as applicable, shall maintain within their respective jurisdictions signs directing motorists to the continuation of Route 111 and shall ensure the continuity of traffic flow on the relinquished portions of Route 111, including any traffic signal progression.

(Amended by Stats. 2012, Ch. 769, Sec. 26. Effective January 1, 2013.)



412

Route 112 is from Route 61 to Route 185 in San Leandro.

(Repealed and added by Stats. 1963, Ch. 385.)



413

Route 113 is from:

(a) Route 12 to Route 80 near Dixon.

(b) Route 80 near Davis to Route 99 passing near Woodland.

(Repealed and added by Stats. 1963, Ch. 385.)



414

Route 114 is from Route 101 in East Palo Alto to Route 84.

(Amended by Stats. 1990, Ch. 1187, Sec. 10.)



415

Route 115 is from:

(a) Route 8 southeasterly of Holtville to Route 78.

(b) Route 78 east of Brawley to Route 111 at Calipatria.

(Amended by Stats. 1972, Ch. 742.)



416

Route 116 is from:

(a) Route 1 near Jenner to Route 101 near Cotati.

(b) Route 101 near Petaluma to Route 121 near Schellville.

(Repealed and added by Stats. 1963, Ch. 385.)



418

Route 118 is from:

(a) Route 126 near Saticoy to Route 210 near San Fernando.

(b) Route 210 near Sunland to Route 249 north of La Canada.

(Repealed and added by Stats. 1963, Ch. 385.)



418.3

The commission is requested to grant high priority for construction on uncompleted portions of Route 118 for which no construction contract has been awarded, in order to enable the department to award other major construction contracts, so that construction may proceed without delay on the route until it is completed, unless precluded therefrom by any conditions beyond the department s control.

(Amended by Stats. 1980, Ch. 777, Sec. 64.)



418.4

In recognition of the fact that increased motor vehicle traffic uses Madera Road and Olsen Road in the City of Simi Valley to traverse between Routes 118 and 23, the department may pay up to ten thousand dollars ($10,000) annually to the city for the added costs of maintenance and operation of those two roads. The payment shall be made from funds appropriated to the department for the maintenance of state highways.

This section shall become inoperative upon the department certifying that construction is complete on the 1985 State Transportation Improvement Program project on Route 23 in Ventura County which provides the freeway-to-freeway connection with Route 118.

(Added by Stats. 1986, Ch. 1395, Sec. 1. Inoperative on date prescribed by its own provisions.)



419

Route 119 is from Route 33 at Taft to Route 99 near Greenfield.

(Repealed and added by Stats. 1963, Ch. 385.)



420

Route 120 is from:

(a) Route 5 near Mossdale to the west boundary of Yosemite National Park via the vicinity of Manteca and Oakdale, and via Big Oak Flat and Buck Meadows.

(b) The east boundary of Yosemite National Park to Route 395 near Mono Lake.

(c) Route 395 near Mono Lake to Route 6 near Benton Station.

(Repealed and added by Stats. 1963, Ch. 385.)



421

Route 121 is from:

(a) Route 37 near Sears Point to Route 29 near Napa.

(b) Route 29 in Napa to Route 128.

(Amended by Stats. 1984, Ch. 409, Sec. 47.)



422

Route 122 is from:

(a) Route 14 south of Palmdale to Route 138.

(b) Route 138 to Route 48.

(c) Route 48 northeasterly to Route 58.

(Amended by Stats. 1976, Ch. 1354.)



423

Route 123 is from Route 580 at San Pablo Avenue in Oakland to Route 80 in Richmond at Cutting Boulevard.

(Amended by Stats. 1990, Ch. 1187, Sec. 11.)



424

Route 124 is from:

(a) Route 88 south of Ione to Route 104.

(b) Route 104 to Route 16 near Waits Station.

(Repealed and added by Stats. 1963, Ch. 385.)



425

Route 125 is from:

(a) Route 905 near Brown Field to Route 54.

(b) Route 54 to Route 94 near La Mesa.

(c) Route 94 near La Mesa to Route 56.

(Amended by Stats. 1986, Ch. 928, Sec. 14.)



426

(a) Route 126 is from Route 101 near Ventura to Route 5.

(b) Route 126 shall be known and designated as the Santa Paula Freeway.

(c) The relinquished former portion of Route 126 within the City of Santa Clarita is not a state highway and is not eligible for adoption under Section 81.

(Amended by Stats. 2003, Ch. 525, Sec. 33. Effective January 1, 2004.)



427

Route 127 is from Route 15 near Baker to the Nevada state line via the vicinity of Death Valley Junction.

(Repealed and added by Stats. 1963, Ch. 385.)



428

Route 128 is from:

(a) Route 1 near the mouth of the Navarro River to Route 101 near Cloverdale.

(b) Route 101 to Route 29 in Calistoga.

(c) Route 29 near Rutherford to Route 113 near Davis via Sage Canyon.

(Amended by Stats. 1994, Ch. 1220, Sec. 40. Effective September 30, 1994.)



429

Route 129 is from Route 1 near Watsonville to Route 101 in San Benito County.

(Amended by Stats. 1992, Ch. 1243, Sec. 39. Effective September 30, 1992.)



430

(a) Route 130 is from the eastern city limit of the City of San Jose near Manning Avenue to Route 33 near Patterson via the vicinity of Mount Hamilton.

(b) The relinquished former portion of Route 130 within the City of San Jose is not a state highway and is not eligible for adoption under Section 81. For the relinquished former portion of Route 130, the City of San Jose shall maintain within its jurisdiction signs directing motorists to the continuation of Route 130 and shall ensure the continuity of traffic flow on the relinquished former portion of Route 130, including any traffic signal progression.

(Amended by Stats. 2013, Ch. 523, Sec. 15. Effective January 1, 2014.)



431

Route 131 is from Route 101 to Tiburon.

(Repealed and added by Stats. 1963, Ch. 385.)



432

Route 132 is from:

(a) Route 580 west of Vernalis to Route 99 at Modesto.

(b) Route 99 to Route 49.

(Repealed and added by Stats. 1963, Ch. 385.)



433

Route 133 is from Route 1 near Laguna Beach to Route 241.

(Amended by Stats. 1996, Ch. 1154, Sec. 47. Effective September 30, 1996.)



434

Route 134 is from Route 101 near Riverside Drive easterly to Route 210 via the vicinity of Glendale.

(Repealed and added by Stats. 1963, Ch. 385.)



435

Route 135 is from:

(a) Route 101 near Los Alamos to Route 1 south of Orcutt.

(b) Route 1 near Orcutt to Route 101 in Santa Maria.

(Amended by Stats. 1992, Ch. 1243, Sec. 40. Effective September 30, 1992.)



436

Route 136 is from Route 395 near Lone Pine to Route 190 via Keeler.

(Repealed and added by Stats. 1963, Ch. 385.)



437

Route 137 is from Route 43 near Corcoran to Route 65 near Lindsay via Tulare.

(Amended by Stats. 1965, Ch. 1371.)



438

Route 138 is from:

(a) Route 5 near Gorman to Route 14 near Lancaster.

(b) Route 14 near Palmdale to Route 18 near Crestline.

(Amended by Stats. 1996, Ch. 10, Sec. 8. Effective February 9, 1996.)



439

Route 139 is from:

(a) Route 36 in Susanville to Route 299 near Adin.

(b) Route 299 near Canby to the Oregon state line near Hatfield.

(Amended by Stats. 1981, Ch. 292, Sec. 38.)



440

Route 140 is from:

(a) Route 5 near Gustine to Route 99 near Merced.

(b) Route 99 near Merced to Yosemite National Park near El Portal via Mariposa.

(Amended by Stats. 1976, Ch. 1354.)



442

Route 142 is from:

(a) Route 90 near Brea to Route 71 near Chino.

(b) Route 71 near Chino to Route 210 near Upland.

(Amended by Stats. 1999, Ch. 724, Sec. 23. Effective January 1, 2000.)



443

Route 143 is from Route 99 near Elk Grove to Route 244 near Carmichael.

(Amended by Stats. 1965, Ch. 1372.)



444

(a) Route 144 is from Alameda Padre Serra in Santa Barbara to Route 192 via Sycamore Canyon Road.

(b) Upon a determination by the commission that it is in the best interests of the state to do so, the commission may, upon terms and conditions approved by it, relinquish Route 144 to the City of Santa Barbara, if the city has agreed to accept it. The relinquishment shall be effective on the day immediately following the commission s approval of the terms and conditions.

(c) This section shall remain in effect only until the date the relinquishment authorized under subdivision (b) becomes effective, and as of that date is repealed, unless a later enacted statute, which is enacted on or before that date, deletes or extends that date.

(d) The relinquished former portion of Route 144 in the City of Santa Barbara between Route 101 and Alameda Padre Serra is not a state highway and is not eligible for adoption under Section 81. For that relinquished former portion of Route 144, the City of Santa Barbara shall maintain signs directing motorists to the continuation of Route 144.

(Amended by Stats. 2010, Ch. 491, Sec. 26. Effective January 1, 2011. Repealed as of date prescribed by its own provisions.)



445

(a) Route 145 is from:

(1) Route 5 near Oilfields to Route 99 near Madera, passing near Five Points and Kerman.

(2) Route 99 near Madera to Route 41.

(b) (1) The commission may relinquish to the City of Madera the portion of Route 145 located between Gateway Drive and Lake Street within the city, upon terms and conditions the commission finds to be in the best interest of the state.

(2) A relinquishment under this subdivision shall become effective on the first day of the next calendar or fiscal year, whichever occurs first, after the effective date of the commission s approval of the terms.

(3) The relinquished section shall cease to be a state highway on the effective date of the relinquishment.

(4) The portion of Route 145 described in this subdivision may be relinquished to the City of Madera only upon the condition that the city agrees to both of the following:

(A) Maintenance of signs directing motorists to the continuation of State Highway Route 145.

(B) No reduction of the number of lanes within the relinquished section.

(Amended by Stats. 1996, Ch. 540, Sec. 1. Effective January 1, 1997.)



446

(a) Route 146 is from:

(1) Route 101 near Soledad to Pinnacles National Monument.

(2) Pinnacles National Monument to Route 25 in Bear Valley.

(b) The relinquished former portion of Route 146 within the City of Soledad is not a state highway and is not eligible for adoption under Section 81. For the relinquished former portion of Route 146, the City of Soledad shall maintain within its jurisdiction signs directing motorists to the continuation of Route 146 until the entire route has been relinquished and shall ensure the continuity of traffic flow on the relinquished portion of Route 146, including any traffic signal progression.

(1) Notwithstanding subdivision (a), the commission may relinquish to the County of Monterey the portion of Route 146 within the limits of that county, upon terms and conditions the commission finds to be in the best interests of the state.

(2) Notwithstanding subdivision (a), the commission may relinquish to the County of San Benito the portion of Route 146 within the limits of that county, upon terms and conditions the commission finds to be in the best interests of the state.

(3) A relinquishment under this subdivision shall become effective immediately after the county recorder records the relinquishment resolution that contains the commission s approval of the terms and conditions of the relinquishment.

(4) On and after the effective date of the relinquishment, that portion of Route 146 relinquished shall cease to be a state highway and may not be considered for future adoption under Section 81.

(5) For portions of Route 146 relinquished under this subdivision, the Counties of Monterey and San Benito shall maintain within their jurisdiction signs directing motorists to the continuation of Route 146 until the entire route has been relinquished.

(Amended by Stats. 2012, Ch. 769, Sec. 27. Effective January 1, 2013.)



447

Route 147 is from Route 89 near Canyon Dam to Route 36 near Westwood.

(Repealed and added by Stats. 1963, Ch. 385.)



448

Route 148 is from:

(a) Route 5 near Sacramento to Route 143 south of Route 16.

(b) Route 143 south of Route 16 to Route 65.

(Amended by Stats. 1990, Ch. 1187, Sec. 13.)



449

Route 149 is from Route 70 near Wicks Corner to Route 99 south of Chico.

(Amended by Stats. 1984, Ch. 409, Sec. 49.)



450

Route 150 is from Route 101 near the Ventura-Santa Barbara county line to Route 126 near Santa Paula.

(Amended by Stats. 1968, Ch. 282.)



451

Route 151 is from Shasta Dam to Route 5 near the City of Shasta Lake.

(Amended by Stats. 2010, Ch. 491, Sec. 27. Effective January 1, 2011.)



452

Route 152 is from:

(a) Route 1 near Watsonville via Hecker Pass to Route 101 in Gilroy.

(b) Route 101 near Gilroy to Route 65 near Sharon via Pacheco Pass.

(c) The commission may relinquish to the City of Watsonville the portion of Route 152, beginning at Route 1 and ending at Beverly Drive or some segment thereof, within the city limits of the City of Watsonville, upon terms and conditions the commission finds to be in the best interests of the state.

(d) A relinquishment under this section shall become effective immediately following the county recorder s recordation of the relinquishment resolution containing the commission s approval of the terms and conditions of the relinquishment.

(e) On and after the effective date of the relinquishment, both of the following shall occur:

(1) The portion of Route 152 relinquished under this section shall cease to be a state highway.

(2) The portion of Route 152 relinquished under this section shall be ineligible for future adoption under Section 81.

(f) The City of Watsonville shall ensure the continuity of traffic flow on the relinquished portions of Route 152, including, but not limited to, any traffic signal progression.

(g) For those portions of Route 152 that are relinquished, the City of Watsonville shall maintain within its jurisdiction signs directing motorists to the continuation of Route 152.

(Amended by Stats. 2012, Ch. 769, Sec. 28. Effective January 1, 2013.)



453

Route 153 is from Route 49 near Coloma to Marshall s Monument.

(Added by Stats. 1963, Ch. 385.)



454

Route 154 is from Route 101 near Zaca to Route 101 near Santa Barbara via San Marcos Pass.

(Added by Stats. 1963, Ch. 385.)



455

Route 155 is from Route 99 near Delano to Route 178 near Isabella via Glennville.

(Amended by Stats. 1965, Ch. 1372.)



456

Route 156 is from:

(a) Route 1 near Castroville to Route 101 near Prunedale.

(b) Route 101 to Route 152 passing near San Juan Bautista and Hollister.

(Amended by Stats. 1968, Ch. 282.)



458

Route 158 is from Route 395 near June Lake to Route 395 near Rush Creek, via the vicinity of June Lake, Silver Lake and Grant Lake.

(Amended by Stats. 1965, Ch. 1371.)



460

(a) Route 160 is from:

(1) Route 4 near Antioch to the southern city limits of Sacramento.

(2) The American River in the City of Sacramento to Route 51.

(b) The relinquished former portion of Route 160 within the City of Sacramento is not a state highway and is not eligible for adoption under Section 81. For the relinquished former portion of Route 160, the City of Sacramento shall maintain signs directing motorists to the continuation of Route 160.

(Amended by Stats. 2010, Ch. 491, Sec. 28. Effective January 1, 2011.)



461

Route 161 is from Route 97 near Dorris to Route 139 near Hatfield.

(Repealed and added by Stats. 1963, Ch. 385.)



462

Route 162 is from:

(a) Route 101 near Longvale to Route 5 near Willows via the vicinity of Covelo and Mendocino Pass.

(b) Route 5 near Willows to Route 45.

(c) Route 45 to Route 99 near Biggs.

(d) Route 99 near Richvale to Route 70 near Oroville.

(e) Route 70 near Oroville to Foreman Creek Road via the Bidwell Bar Bridge.

(Amended by Stats. 1972, Ch. 1216.)



463

Route 163 is from Route 5 near Balboa Park in San Diego to Route 15 near Miramar Naval Air Station.

(Amended by Stats. 1984, Ch. 409, Sec. 51.)



464

(a) Route 164 is Rosemead Boulevard from:

(1) Gallatin Road near Pico Rivera to the southern city limit of Temple City in the vicinity of Grand Avenue.

(2) Route 210 to Foothill Boulevard in the City of Pasadena.

(b) The relinquished former portions of Route 164 within the County of Los Angeles and the City of Temple City are not state highways and are not eligible for adoption under Section 81. For the relinquished former portions of Route 164, the County of Los Angeles and the City of Temple City shall maintain within their respective jurisdictions signs directing motorists to the continuation of Route 164.

(Amended by Stats. 2010, Ch. 491, Sec. 29. Effective January 1, 2011.)



465

Route 165 is from Route 5 south of Los Banos to Route 99 near Turlock.

(Added by Stats. 1970, Ch. 1473.)



466

Route 166 is from:

(a) Route 1 near Guadalupe to Route 101 in Santa Maria.

(b) Route 101 near Santa Maria to Route 33 in Cuyama Valley.

(c) Route 33 near Maricopa easterly to Route 99.

(Repealed and added by Stats. 1963, Ch. 385.)



467

Route 167 is from Route 395 north of Mono Lake to the Nevada state line in the vicinity of the Pole Line Road.

(Repealed and added by Stats. 1963, Ch. 385.)



468

Route 168 is from:

(a) Fresno to Huntington Lake.

(b) Camp Sabrina to Route 395.

(c) Route 395 at Big Pine to Route 266 at Oasis.

(Amended by Stats. 1986, Ch. 928, Sec. 15.)



469

Route 169 is from Route 101 near Klamath to Route 96 near Weitchpec. Notwithstanding the provisions of Section 81 of this code, the department may maintain a traversable highway located in portions of the area between the termini of and approximately on this route even though the highway is not continuous.

(Repealed and added by Stats. 1963, Ch. 385.)



470

(a) Route 170 is from:

(1) Los Angeles International Airport to Route 90.

(2) Route 101 near Riverside Drive to Route 5 near Tujunga Wash.

(b) The relinquished former portion of Route 170 within the City of Los Angeles between Route 2 and Route 101 is not a state highway and is not eligible for adoption under Section 81. For that relinquished former portion of Route 170, the City of Los Angeles shall maintain signs directing motorists to the continuation of Route 170.

(Amended by Stats. 2010, Ch. 491, Sec. 30. Effective January 1, 2011.)



472

Route 172 is from Route 36 at Mineral to Route 36 near Morgan Summit.

(Amended by Stats. 1984, Ch. 409, Sec. 52.)



473

Route 173 is from Route 138 to Route 18 via Lake Arrowhead.

(Repealed and added by Stats. 1963, Ch. 385.)



474

Route 174 is from Route 80 near Colfax to Route 20 near Grass Valley.

(Amended by Stats. 1972, Ch. 1216.)



475

Route 175 is from:

(a) Route 101 at Hopland to Route 29 near Lakeport.

(b) Route 29 near Kelseyville to Route 29 at Middletown.

(Amended by Stats. 1994, Ch. 1220, Sec. 43. Effective September 30, 1994.)



477

Route 177 is from Route 10 near Desert Center to Route 62 near Granite Pass.

(Added by Stats. 1972, Ch. 1216.)



478

(a) Route 178 is from:

(1) Bakersfield to Route 14 near Freeman via Walker Pass.

(2) Route 14 near Freeman to Route 127.

(3) Route 127 to the Nevada state line in Pahrump Valley.

(b) The relinquished former portion of Route 178 within the City of Bakersfield is not a state highway and is not eligible for adoption under Section 81. For the relinquished former portion of Route 178, the City of Bakersfield shall install and maintain within its jurisdiction signs directing motorists to the continuation of Route 178 and shall ensure the continuity of traffic flow on the relinquished portion of Route 178, including any traffic signal progression.

(Amended by Stats. 2012, Ch. 769, Sec. 29. Effective January 1, 2013.)



479

Route 179 is from Route 80 near Vacaville to Route 128 near Berryessa Reservoir.

(Repealed and added by Stats. 1963, Ch. 385.)



480

Route 180 is from:

(a) Route 25 near Paicines to Route 5.

(b) Route 5 to Route 99 passing near Mendota.

(c) Route 99 near Fresno to the General Grant Grove section of Kings Canyon National Park.

(d) The General Grant Grove section of Kings Canyon National Park to Kings Canyon National Park boundary near Cedar Grove.

(Amended by Stats. 1984, Ch. 409, Sec. 53.)



481

Route 181 is from Route 116 near Forestville to Route 101.

(Added by Stats. 1963, Ch. 385.)



482

Route 182 is from Route 395 near Bridgeport to the Nevada state line via Walker River.

(Repealed and added by Stats. 1963, Ch. 385.)



483

Route 183 is from Route 101 in Salinas to Route 1 near Castroville.

(Amended by Stats. 1992, Ch. 1243, Sec. 44. Effective September 30, 1992.)



484

Route 184 is from Route 223 near Weed Patch to Route 178.

(Repealed and added by Stats. 1963, Ch. 385.)



485

(a) Route 185 is from Route 92 in Hayward to Route 77 in Oakland.

(b) The relinquished former portion of Route 185 within the City of Hayward is not a state highway and is not eligible for adoption under Section 81. For the relinquished former portion of Route 185, the City of Hayward shall maintain within its jurisdiction signs directing motorists to the continuation of Route 185 or to the state highway system, as applicable, and shall ensure the continuity of traffic flow on the relinquished portion of Route 185, including any traffic signal progression.

(Amended by Stats. 2012, Ch. 769, Sec. 30. Effective January 1, 2013.)



486

Route 186 is from the international boundary near Algodones to Route 8.

(Added by Stats. 1972, Ch. 1216.)



487

Route 187 is from Lincoln Boulevard to Route 10 via Venice Boulevard; provided that, prior to the construction of any portion of this highway, the City of Los Angeles shall furnish to the State of California without charge all right-of-way necessary for that portion and the City of Los Angeles and the County of Los Angeles shall enter into a cooperative agreement with the department wherein the city and the county agree to pay one-half the cost of plans and construction.

(Amended by Stats. 1994, Ch. 1220, Sec. 44. Effective September 30, 1994.)



487.1

The title to that portion of the right-of-way acquired by the City of Los Angeles, and furnished to the State of California, for Route 187, but not needed for that route upon its construction, is hereby relinquished to the city. However, before any relinquishment occurs, the department shall concur that such portion is not needed for state highway purposes, and the portion being relinquished shall be precisely described and recorded with the County Recorder of Los Angeles County.

(Added by Stats. 1977, Ch. 824.)



488

Route 188 is from the international boundary near Tecate to Route 94.

(Added by Stats. 1972, Ch. 1216.)



489

Route 189 is from Route 18 near Strawberry Peak to Route 173 near Lake Arrowhead via Strawberry Flat.

(Repealed and added by Stats. 1963, Ch. 385.)



490

Route 190 is from Route 99 near Tipton to Route 127 near Death Valley Junction via the vicinity of Porterville, Camp Nelson, Olancha, and Death Valley.

(Repealed and added by Stats. 1963, Ch. 385.)



491

Route 191 is from Route 70 near Wicks Corner to Paradise.

(Repealed and added by Stats. 1963, Ch. 385.)



492

Route 192 is from Route 154 near Santa Barbara to Route 150 near the Ventura-Santa Barbara county line via Foothill Boulevard.

(Repealed and added by Stats. 1963, Ch. 385.)



493

(a) Route 193 is from:

(1) Route 65 near Lincoln to Route 80 near Newcastle.

(2) Route 49 near Cool to Route 49 near Placerville via Georgetown.

(b) The relinquished former portion of Route 193 within the City of Lincoln is not a state highway and is not eligible for adoption under Section 81. For the relinquished former portion of Route 193, the City of Lincoln shall install and maintain within its jurisdiction signs directing motorists to the continuation of Route 193 to the east and to Routes 65 and 80 to the west and shall ensure the continuity of traffic flow on the relinquished portion of Route 193, including any traffic signal progression. The city may apply to the department for approval of a business route designation in accordance with Chapter 20, Topic 21, of the Highway Design Manual.

(Amended by Stats. 2012, Ch. 769, Sec. 31. Effective January 1, 2013.)



495

Route 195 is from Route 86 near Oasis to Route 111 near Mecca via Pierce Street and Avenue 66.

This route shall cease to be a state highway when Route 86 Expressway is constructed from near Oasis to Route 10.

(Amended by Stats. 1981, Ch. 292, Sec. 42.)



497

Route 197 is from Route 199 to Route 101 staying north of the Smith River.

(Repealed and added by Stats. 1963, Ch. 385.)



498

Route 198 is from:

(a) Route 101 near San Lucas to Route 33 at Coalinga.

(b) Route 33 near Oilfields to Route 99 via Hanford.

(c) Route 99 to the Sequoia National Park line via Visalia.

(Repealed and added by Stats. 1963, Ch. 385.)



499

Route 199 is from Route 101 near Crescent City to the Oregon state line via the Smith River.

(Repealed and added by Stats. 1963, Ch. 385.)



500

Route 200 is from Route 101 to Route 299 staying north of the Mad River.

(Repealed and added by Stats. 1963, Ch. 385.)



501

(a) Route 201 is from:

(1) Route 99 near Kingsburg easterly to Route 63.

(2) Route 63 easterly to Route 245.

(b) Upon a determination by the commission that it is in the best interests of the state to do so, the commission may, upon terms and conditions approved by it, relinquish to the City of Kingsburg the portion of Route 201 that is located within the city limits of that city if the city agrees to accept it. The following conditions shall apply upon relinquishment:

(1) The relinquishment shall become effective on the date following the county recorder s recordation of the relinquishment resolution containing the commission s approval of the terms and conditions of the relinquishment.

(2) On and after the effective date of the relinquishment, the relinquished portion of Route 201 shall cease to be a state highway.

(3) The portion of Route 201 relinquished under this subdivision shall be ineligible for future adoption under Section 81.

(4) For the portion of Route 201 that is relinquished under this subdivision, the City of Kingsburg shall install and maintain within the jurisdiction of the city signs directing motorists to the continuation of Route 201.

(Amended by Stats. 2009, Ch. 189, Sec. 5. Effective January 1, 2010.)



502

Route 202 is from California Correctional Institution at Tehachapi to Route 58 near Tehachapi.

(Repealed and added by Stats. 1963, Ch. 385.)



503

Route 203 is from the Mono county line near Minaret Summit to Route 395.

(Amended by Stats. 1967, Ch. 1323.)



504

(a) Route 204 is from Route 58 to Route 99 near Bakersfield via Union Avenue and Golden State Avenue.

(b) Upon a determination by the commission that it is in the best interests of the state to do so, the commission may, upon terms and conditions approved by it, relinquish to the City of Bakersfield the portion of Route 204 that is located within the city limits of that city if the city agrees to accept it. The following conditions shall apply upon relinquishment:

(1) The relinquishment shall become effective on the date following the county recorder s recordation of the relinquishment resolution containing the commission s approval of the terms and conditions of the relinquishment.

(2) On and after the effective date of the relinquishment, the relinquished portion of Route 204 shall cease to be a state highway.

(3) The portion of Route 204 relinquished under this subdivision shall be ineligible for future adoption under Section 81.

(Amended by Stats. 2006, Ch. 315, Sec. 3. Effective January 1, 2007.)



505

Route 205 is from Route 580 west of Tracy to Route 5 east of Tracy.

(Repealed and added by Stats. 1963, Ch. 385.)



507

Route 207 is from Route 4 near Lake Alpine to the Mt. Reba Ski Area.

(Amended by Stats. 1984, Ch. 409, Sec. 56.)



510

Route 210 is from:

(a) Route 5 near Tunnel Station to Route 57 near San Dimas via the vicinity of San Fernando.

(b) Route 57 near San Dimas to Route 10 in Redlands via the vicinity of Highland.

(Amended by Stats. 1998, Ch. 221, Sec. 6. Effective January 1, 1999.)



511

Route 211 is from Route 1 near Rockport to Route 101 near Fernbridge.

(Added by Stats. 1984, Ch. 409, Sec. 58.)



513

Route 213 is from 25th Street in San Pedro to Route 405 via Western Avenue.

The commission may allocate from the State Highway Fund the necessary funds for the construction of all or any portion of said route when the County of Los Angeles and the Cities of Los Angeles and Torrance have entered into a co-operative agreement with the department wherein said cities and county shall furnish to the State of California without charge all right-of-way necessary and agree to pay one-half the cost of plans and construction.

(Amended by Stats. 1963, Ch. 1729.)



515

Route 215 is from Route 15 near Temecula to Route 15 near Devore via Riverside and San Bernardino.

(Amended by Stats. 1994, Ch. 1220, Sec. 45. Effective September 30, 1994.)



516

Route 216 is from Visalia to Route 198 near Lemon Cove via Woodlake.

(Repealed and added by Stats. 1963, Ch. 385.)



517

Route 217 is from:

(a) Route 101 near Ellwood to the campus of the University of California at Santa Barbara.

(b) The campus of the University of California at Santa Barbara to Route 101 northwest of the City of Santa Barbara.

Section (b) of this route shall be a memorial to the late Senator Clarence C. Ward of Santa Barbara County and shall hereafter be known as Clarence Ward Memorial Boulevard.

(Amended by Stats. 1968, Ch. 282.)



517.1

Upon a determination by the commission that it is in the best interests of the state to do so, the commission may, upon terms and conditions approved by it, relinquish a portion of Route 217 from the westerly end of both the East Goleta overhead and the Route 101-217 separation structures to the University of California, Santa Barbara property line to Santa Barbara County, in which that portion of the highway is located, if the county has agreed to accept it. The relinquishment shall be effective on the day immediately following the commission s approval of the terms and conditions.

(Added by Stats. 1999, Ch. 1007, Sec. 13. Effective January 1, 2000.)



518

Route 218 is from Route 1 to Route 68 via Canyon del Rey.

(Amended by Stats. 1968, Ch. 282.)



519

Route 219 is from Route 99 at Salida easterly to Route 108.

(Added by Stats. 1963, Ch. 385.)



520

Route 220 is from Route 84 on Ryer Island to Route 160.

(Added by Stats. 1963, Ch. 385.)



521

Route 221 is from Route 29 near Soscol Road to Route 121 at Imola Avenue in Napa.

(Amended by Stats. 1990, Ch. 1187, Sec. 15.)



522

Route 222 is from Route 101 near Ukiah easterly to East Side Road in Talmage.

(Amended by Stats. 1990, Ch. 1187, Sec. 16.)



523

Route 223 is from:

(a) Route 5 to Route 99 south of Greenfield.

(b) Route 99 south of Greenfield to Route 58.

(Repealed and added by Stats. 1963, Ch. 385.)



525

(a) Route 225 is from Route 101 near Santa Barbara to Route 101 near the Santa Barbara Central Business District.

(b) Notwithstanding subdivision (a), the commission may relinquish to the City of Santa Barbara the entire Route 225 within the jurisdiction of the city, between the Route 101/225 separation at Las Positas Road and the Castillo Street interchange with Route 101, on terms and conditions that the commission finds to be in the best interests of the state, if the department and the city enter into an agreement providing for that relinquishment. The following conditions shall apply upon relinquishment:

(1) The relinquishment shall become effective on the date following the county recorder s recordation of the relinquishment resolution containing the commission s approval of the terms and conditions of the relinquishment.

(2) On and after the effective date of the relinquishment, Route 225 shall cease to be a state highway and shall be ineligible for future adoption under Section 81.

(Amended by Stats. 2011, Ch. 536, Sec. 13. Effective January 1, 2012.)



527

(a) Route 227 is from Route 1 south of Oceano to Route 101 in San Luis Obispo.

(b) The relinquished former portions of Route 227 within the Cities of Arroyo Grande and San Luis Obispo are not state highways and are not eligible for adoption under Section 81. For the relinquished former portion of Route 227, the Cities of San Luis Obispo and Arroyo Grande shall maintain within their respective jurisdictions signs directing motorists to the continuation of Route 227 and shall ensure the continuity of traffic flow on the relinquished portion of Route 227, including any traffic signal progression.

(Amended by Stats. 2012, Ch. 769, Sec. 32. Effective January 1, 2013.)



529

Route 229 is from Route 58 near Santa Margarita to Route 41 near Creston.

(Repealed and added by Stats. 1963, Ch. 385.)



530

Route 230 is from Route 101 near the south city limits of San Francisco to Route 280 in San Francisco.

Notwithstanding the provisions of Section 89 of Chapter 1062 of the Statutes of 1959, construction of all or any portion of Route 230 may be commenced at any time, if the City and County of San Francisco has conveyed or does convey to the State of California, without charge, all real property presently acquired by it for the construction of such route or portion thereof.

(Amended by Stats. 1970, Ch. 1473.)



532

(a) Route 232 is from Route 1 near El Rio to Route 118 near Saticoy.

(b) The commission may relinquish to the City of Oxnard the portion of Route 232 that is located within the city limits of that city and is between Oxnard Boulevard and Route 101, upon terms and conditions the commission finds to be in the best interests of the state, if the commission and the city enter into an agreement providing for that relinquishment.

(1) A relinquishment under this subdivision shall become effective immediately after the county recorder records the relinquishment resolution that contains the commission s approval of the terms and conditions of the relinquishment.

(2) On and after the effective date of the relinquishment, that portion of Route 232 relinquished shall cease to be a state highway and may not be considered for future adoption under Section 81.

(3) For portions of Route 232 relinquished under this subdivision, the City of Oxnard shall maintain within its jurisdiction signs directing motorists to the continuation of Route 232.

(Amended by Stats. 2008, Ch. 717, Sec. 4. Effective January 1, 2009.)



533

Route 233 is from Route 152 to Route 99 at Chowchilla via Robertson Boulevard.

(Added by Stats. 1963, Ch. 385.)



534

Route 234 is from Route 5 near French Camp to Route 99.

(Added by Stats. 1963, Ch. 385.)



535

Route 235 is from Route 5 to Route 99 north of the Calaveras River in Stockton.

(Amended by Stats. 1990, Ch. 1187, Sec. 17.)



536

Route 236 is from Route 9 in Boulder Creek to Route 9 near Waterman Gap via Governor s Camp in Big Basin Redwoods State Park.

(Amended by Stats. 1990, Ch. 1187, Sec. 18.)



537

Route 237 is from Route 82 in Mountain View to Route 680 in Milpitas.

(Amended by Stats. 1988, Ch. 106, Sec. 29. Effective May 13, 1988. Operative January 1, 1989, by Sec. 31 of Ch. 106.)



538

(a) Route 238 is from Route 680 in Fremont to Route 61 near San Lorenzo via Hayward.

(b) The relinquished former portion of Route 238 within the City of Hayward is not a state highway and is not eligible for adoption under Section 81. For the relinquished former portion of Route 238, the City of Hayward shall maintain within its jurisdiction signs directing motorists to the continuation of Route 238 or to the state highway system, as applicable, and shall ensure the continuity of traffic flow on the relinquished portion of Route 238, including any traffic signal progression.

(Amended by Stats. 2012, Ch. 769, Sec. 33. Effective January 1, 2013.)



539

Route 239 is from Route 580 west of Tracy to Route 4 near Brentwood.

(Repealed and added by Stats. 1963, Ch. 385.)



541

Route 241 is from Route 5 south of San Clemente to Route 91 in the City of Anaheim.

(Amended by Stats. 1996, Ch. 1154, Sec. 50. Effective September 30, 1996.)



542

Route 242 is from Route 680 to Route 4 north of Concord.

(Repealed and added by Stats. 1963, Ch. 385.)



543

Route 243 is from Route 74 near Mountain Center to Route 10 near Banning.

(Added by Stats. 1970, Ch. 1473.)



544

Route 244 is from Route 80 to Auburn Boulevard in Carmichael.

(Amended by Stats. 1994, Ch. 1220, Sec. 46. Effective September 30, 1994.)



545

Route 245 is from Route 198 to Route 180 near the General Grant Grove section of Kings Canyon National Park.

(Added by Stats. 1972, Ch. 1216.)



546

Route 246 is from:

(a) Current west city limits of the City of Lompoc to Route 1.

(b) Route 1 to Route 154 near Santa Ynez.

(Amended by Stats. 1984, Ch. 1258, Sec. 4. Effective September 19, 1984.)



547

Route 247 is from:

(a) Route 62 near Yucca Valley to Route 18 near Lucerne Valley.

(b) Route 18 near Lucerne Valley to Route 15 in Barstow.

(Amended by Stats. 1994, Ch. 1220, Sec. 47. Effective September 30, 1994.)



549

Route 249 is from Route 2 north of La Canada to Route 14 south of Palmdale.

(Repealed and added by Stats. 1963, Ch. 385.)



551

Route 251 is from:

(a) Route 580 near Point San Quentin to Route 101 near Greenbrae.

(b) Route 101 near San Rafael to Route 1 near Point Reyes Station.

(Amended by Stats. 1984, Ch. 409, Sec. 61.)



553

Route 253 is from Route 128 near Boonville to Route 101 near Ukiah.

(Added by Stats. 1963, Ch. 2155.)



554

Route 254 is the Avenue of the Giants, comprising a portion of the former Redwood Highway through and connecting a number of state park units, from Route 101 near the Sylvandale interchange to Route 101 south of Stafford.

(Amended by Stats. 1992, Ch. 1243, Sec. 48. Effective September 30, 1992.)



555

Route 255 is from Route 101 in Eureka to Route 101 in Arcata via the Humboldt Bay Bridge and the Samoa Peninsula.

(Amended by Stats. 1994, Ch. 1220, Sec. 49. Effective September 30, 1994.)



557

Route 257 is from Route 34 to Route 101 near Ventura.

(Added by Stats. 1965, Ch. 1372.)



558

Route 258 is from Route 405 near Torrance to Route 101 near Hollywood.

(Added by Stats. 1965, Ch. 1372.)



559

Route 259 is from Route 215 to Route 210 in San Bernardino.

(Amended by Stats. 1999, Ch. 724, Sec. 24. Effective January 1, 2000.)



560

(a) Route 260 is from Atlantic Avenue in Alameda to Route 880 in Oakland near Seventh and Harrison Streets.

(b) The relinquished former portion of Route 260 within the City of Alameda between Central Avenue and Atlantic Avenue is not a state highway and is not eligible for adoption under Section 81. For this relinquished former portion of Route 260, the City of Alameda shall maintain within its jurisdiction signs directing motorists to the continuation of Route 260.

(Amended by Stats. 2010, Ch. 491, Sec. 31. Effective January 1, 2011.)



560.1

Upon the completion of the additional subterranean tube between the Cities of Oakland and Alameda, in the vicinity of Webster Street, to be used in connection with the Posey Tube, both of which tubes are included in the description of Route 260, the department may by executive order, rule or regulation, designate both of said tubes, and the approaches leading to or from the nearest state highway or city street, as one-way highways, and thereafter restrict said tubes and approaches to one-way traffic, proceeding in opposite directions as to each other. Upon the placing of signs notifying the public of such restrictions, any person who willfully fails to observe such sign is guilty of a misdemeanor.

(Added by renumbering Section 361.1 by Stats. 1968, Ch. 282.)



560.2

Because of the statewide interest in navigation, the state will hold and save the United States of America free and harmless from liability for damages to the parallel tubes between the Cities of Oakland and Alameda included in the description of Route 260 due to the initial dredging work and subsequent maintenance dredging in an area within 50 feet of said tubes in connection with the deepening of the Oakland Estuary by the Corps of Engineers of the United States Army and the Director of Finance shall execute an agreement so to do with the proper representatives of the United States of America.

(Added by renumbering Section 361.2 by Stats. 1968, Ch. 282.)



561

Route 261 is from Walnut Avenue in the City of Irvine to Route 241.

(Amended by Stats. 1996, Ch. 1154, Sec. 51. Effective September 30, 1996.)



562

Route 262 is from Route 880 to Route 680 near Warm Springs.

Route 262 shall cease to be a state highway when Route 237 is constructed between Route 880 and Route 680.

(Amended by Stats. 1984, Ch. 409, Sec. 63.)



563

Route 263 is from Route 3 near the north city limits of Yreka northeasterly to Route 96 near the confluence of the Shasta and Klamath Rivers.

(Amended by Stats. 1976, Ch. 1354.)



565

Route 265 is from Route 97 in Weed northwesterly to Route 5 at North Weed Interchange.

(Added by Stats. 1965, Ch. 1402.)



566

Route 266 is from the Nevada state line easterly of Oasis to the Nevada state line northerly of Oasis.

(Amended by Stats. 1986, Ch. 928, Sec. 17.)



567

Route 267 is from Route 80 near Truckee to Route 28 near Kings Beach, Lake Tahoe via Northshore Boulevard.

(Added by Stats. 1965, Ch. 1425.)



569

Route 269 is from Route 33 at Avenal to Route 145 near Five Points.

(Added by Stats. 1972, Ch. 748.)



570

Route 270 is from Route 395 south of Bridgeport to Bodie State Historic Park.

(Added by Stats. 1970, Ch. 1473.)



571

Route 271 is from Route 101 near Cummings to Route 101 near the Humboldt-Mendocino county line.

(Added by Stats. 1970, Ch. 1473.)



573

Route 273 is from:

(a) Route 5 near Anderson to Route 299 in Redding.

(b) From Route 299 in Redding to Route 5 northeast of Redding.

(Amended by Stats. 1968, Ch. 282.)



575

Route 275 is the Tower Bridge from the west side of the Sacramento River near the City of West Sacramento to the east side of the Sacramento River near the City of Sacramento.

(Added by Stats. 2010, Ch. 491, Sec. 32. Effective January 1, 2011.)



576

Route 276 is from Route 198 near Three Rivers to Oak Grove.

(Amended by Stats. 1972, Ch. 1051.)



580

Route 280 is from Route 101 in San Jose to Route 80 near First Street in San Francisco via Daly City.

Notwithstanding the provisions of Section 89 of Chapter 1062 of the Statutes of 1959, construction of all or any portion of Route 280 from Route 101 near Alemany Boulevard to Route 480 near Harrison Street in San Francisco may be commenced at any time, if the City and County of San Francisco has conveyed or does convey to the State of California, without charge, all real property presently acquired by it for the construction of that portion of this route or any portion thereof.

(Amended by Stats. 1984, Ch. 409, Sec. 65.)



580.2

(a) Notwithstanding any other provision of law and subject to subdivision (b), the department shall convey to the City and County of San Francisco, at no cost, the title to real property originally acquired by the department for the portion of Route 280 which was subsequently withdrawn from the Interstate System, which is jointly determined by the department and the City and County of San Francisco to be required for rights-of-way for the substitute transportation projects approved by the Federal Highway Administration.

(b) The department shall not convey title to that real property, unless the City and County of San Francisco agrees to assume full responsibility for any unsatisfied contractual and legal obligations incurred by the department when the department acquired the property.

(c) If the real property ceases to be used for one of the six substitute projects that were included in the I-280 Transfer Concept Program which was reported to the Federal Highway Administration on June 19, 1986, title to the real property shall revert to the department.

(Added by Stats. 1990, Ch. 242, Sec. 4. Effective July 13, 1990.)



581

Route 281 is from Route 29 south of Lakeport to Route 29 southerly of Konocti Bay and via the vicinity of Soda Bay.

(Added by Stats. 1970, Ch. 1473.)



582

Route 282 is from Route 75 to the Naval Air Station at North Island in Coronado.

(Amended by Stats. 1976, Ch. 1354.)



583

Route 283 is from Route 101 south of Rio Dell to the north end of the Eel River Bridge and Overhead in Rio Dell.

(Added by Stats. 1970, Ch. 1473.)



584

Route 284 is from Route 70 at Chilcoot to Frenchman Reservoir.

(Added by Stats. 1970, Ch. 1473.)



599

Route 299 is from:

(a) Route 101 near Arcata to Route 395 at Alturas.

(b) Route 395 near Alturas to the Nevada state line via Cedarville.

(Amended by Stats. 1998, Ch. 828, Sec. 9. Effective January 1, 1999.)



603

Route 330 is from Route 210 near Highland northeasterly to Route 18.

(Added by renumbering Section 630 by Stats. 1999, Ch. 724, Sec. 26. Effective January 1, 2000.)



607.1

Route 371 is from Route 79 near Aguanga to Route 74 east of Anza.

(Added by Stats. 1974, Ch. 537.)



608

Route 380 is from:

(a) Route 1 near Pacifica to Route 280 in San Bruno.

(b) Route 280 in San Bruno to Route 101 in the vicinity of the San Francisco International Airport.

(Amended by Stats. 1970, Ch. 1473.)



610

Route 395 is from:

(a) Route 15 near Cajon Pass to the Nevada state line passing near Little Lake, Independence, Bridgeport, and Coleville.

(b) Nevada state line northwest of Reno to the Oregon state line near New Pine Creek via Alturas.

(Amended by Stats. 1969, Ch. 294.)



615

Route 405 is from Route 5 near El Toro to Route 5 near San Fernando.

(Added by Stats. 1963, Ch. 385.)



617

Route 505 is from Route 80 near Vacaville to Route 5 near Dunnigan.

(Added by Stats. 1963, Ch. 385.)



618

Route 580 is from:

(a) Route 5 southwest of Vernalis to Route 80 in Oakland via the vicinity of Dublin and Hayward.

(b) Route 80 near Albany to Route 101 near San Rafael via the Richmond-San Rafael Bridge.

(Amended by Stats. 1990, Ch. 1187, Sec. 21.)



619

Route 605 is from:

(a) Route 1 near Seal Beach to Route 405.

(b) Route 405 to Route 210 near Duarte.

Route 605 shall be known and designated as the San Gabriel River Freeway.

(Amended by Stats. 1984, Ch. 409, Sec. 67.)



620

Route 680 is from:

(a) Route 101 near San Jose to Route 780 at Benicia passing near Warm Springs, Mission San Jose, Scotts Corners, and Sunol, and via Walnut Creek.

(b) Route 780 at Benicia to Route 80 near Cordelia.

(Amended by Stats. 1976, Ch. 1354.)



621

Route 805 is from Route 5 near San Ysidro to Route 5 north of La Jolla and easterly of existing Route 5.

(Added by Stats. 1963, Ch. 385.)



622

Route 710 is from Route 1 to Route 210 in Pasadena.

(Added by Stats. 1984, Ch. 409, Sec. 68.)



622.1

Route 710 shall also include that portion of the freeway between Route 1 and the northern end of Harbor Scenic Drive, that portion of Harbor Scenic Drive to Ocean Boulevard, that portion of Ocean Boulevard west of its intersection with Harbor Scenic Drive to its junction with Seaside Boulevard, and that portion of Seaside Boulevard from the junction with Ocean Boulevard to Route 47.

(Amended by Stats. 2013, Ch. 523, Sec. 16. Effective January 1, 2014.)



623

Route 780 is from Route 680 at Benicia to Route 80 in Vallejo.

(Added by Stats. 1976, Ch. 1354.)



624

Route 980 is from Route 880 to Route 580 in Oakland.

(Amended by Stats. 1988, Ch. 106, Sec. 30. Effective May 13, 1988. Operative January 1, 1989, by Sec. 31 of Ch. 106.)



625

(a) Route 880 is from Route 280 in San Jose to Route 80 in Oakland.

(b) (1) The commission may relinquish to the City of Oakland the portion of the former right-of-way of Route 880 that is located between 8th Street and 32nd Street within that city, upon terms and conditions the commission finds to be in the best interests of the state, including, but not limited to, a requirement that the department and the city enter into a cooperative agreement to improve, at the department s expense, the two parallel adjacent city streets, including, but not limited to, sidewalks, landscaping, and street lighting, when improving the portion of right-of-way that is to be relinquished in accordance with plans to be developed by the department. The cooperative agreement shall include, but need not to be limited to, all of the following:

(A) A requirement that, if the commission allocates funds for this purpose, the improvements include bicycle paths and the associated roadway improvements and landscaping, including a bicycle path that closes the gap in the San Francisco Bay Trail Plan.

(B) A requirement that the improvements include removal of contaminated materials on the department s property.

(C) A requirement that the improvements include erection of a memorial to the victims of the collapse of the Cypress Freeway Viaduct and to the heroism of those who responded to that disaster.

(2) A relinquishment under this subdivision shall become effective immediately following the commission s approval of the terms and conditions of the relinquishment.

(Amended by Stats. 2000, Ch. 538, Sec. 1. Effective January 1, 2001.)



632

Route 905 is from:

(a) The International Boundary near Border Field northeasterly to Route 5.

(b) Route 5 near the south end of San Diego Bay to the International Boundary southerly of Brown Field.

(Added by Stats. 1986, Ch. 928, Sec. 20.)



635

(a) State Highway Route 1 from Las Cruces to San Francisco shall be known and designated as the Cabrillo Highway.

(b) State highway routes embracing portions of Routes 280, 82, 238, 101, 5, 72, 12, 37, 121, 87, 162, 185, 92, and 123 and connecting city streets and county roads thereto, and extending in a continuous route from Sonoma southerly to the international border and near the route historically known as El Camino Real shall be known and designated as El Camino Real.

(c) State Highway Route 1 from south of San Juan Capistrano to near El Rio shall be known and designated as the Pacific Coast Highway.

(Amended by Stats. 2001, Ch. 739, Sec. 1. Effective January 1, 2002.)









CHAPTER 3. The Care and Protection of State Highways

ARTICLE 1. General Provisions

660

As used in this chapter:

(a) Highway includes all, or any part, of the entire width of the right-of-way of a state highway, whether or not the entire area is actually used for highway purposes.

(b) Encroachment includes any tower, pole, pole line, pipe, pipe line, fence, billboard, stand or building, or any structure, object of any kind or character not particularly mentioned in this section, or special event, which is in, under, or over any portion of the highway. Special event means any street festival, sidewalk sale, community-sponsored activity, or community-approved activity.

(Amended by Stats. 1987, Ch. 236, Sec. 1. Effective July 23, 1987.)



661

In addition to persons, public corporations, and districts specified in this chapter, this chapter shall apply to all private corporations authorized by law to establish or maintain any works or facilities in, under or over any public highway. This chapter shall not limit the powers and duties vested by law in the Public Utilities Commission of this State, and in the event of any conflict with regard to the powers and duties given the department in this chapter, those of the Public Utilities Commission shall prevail.

(Amended by Stats. 1957, Ch. 52.)






ARTICLE 2. Permit Provisions

670

(a) The department may issue written permits, as provided in this chapter, authorizing the permittee to do any of the following acts:

(1) Make an opening or excavation for any purpose in any state highway.

(2) Place, change, or renew an encroachment.

(3) Place or display in, under, or over any state highway any advertising sign or device. Any advertising sign or device placed or displayed in violation of this section is a public nuisance and the department may immediately remove it. This section does not prohibit the posting of any notice in the manner required by law or by the order of any court.

(4) Plant, remove, cut, cut down, injure, or destroy any tree, shrub, plant, or flower growing within any state highway. However, the department shall not issue a permit for, or take any other action to accomplish, the destruction, removal, or topping of any tree, unless the tree is dead or diseased, for the purpose of improving or enhancing the view from the highway of an advertising sign or device or any commercial activity, unless, for any project whose cost is more than five hundred dollars ($500), the permittee has obtained consent from the city or county in which the tree is located. Nothing in this paragraph limits the department s authority to modify or deny any permittee s request. If the city or county does not respond within 30 days to a request for a permit pursuant to this paragraph, the city or county is deemed to have given consent to the project.

(5) Install or remove tire chains upon motor vehicles for compensation on any state highway at locations designated in the permit, upon any terms and conditions relating to the safe and orderly movement of traffic that the department finds necessary. The department may issue sufficient permits for the installation or removal of tire chains that it finds necessary or desirable to accommodate the demand for those services consistent with the maximum convenience and safety to traffic. The department, in issuing any permit for the installation or removal of tire chains, shall assume no responsibility for the competence or reliability of the permittee in performing those services.

(b) Any person who does any act specified in this section without a permit is guilty of a misdemeanor.

(Amended by Stats. 1992, Ch. 1241, Sec. 4.5. Effective January 1, 1993.)



670.1

(a) The department may issue a permit to the owner or developer of property adjacent to or near a state highway to construct, alter, repair, or improve any portion of the highway for the purpose of improving local traffic access, if the improvements to the highway are required as part of, or as a condition to, the development of property and the improvements are accepted by the department.

(b) The permit may be issued only if the work within the highway right-of-way is to be performed in accordance with plans and specifications approved by the department and the department reserves the right to inspect and accept the work as complying with the approved plans and specifications.

(c) All road, bridge, street lighting, or installation of signal work performed under a permit issued pursuant to this section for acceptance into the state highway system, except work performed solely to allow private encroachments onto the state highway or for utility or drainage encroachments within the state highway, are public works for purposes of Part 7 (commencing with Section 1720) of Division 2 of the Labor Code.

(Added by Stats. 1988, Ch. 1106, Sec. 5.)



670.5

The Flag of the United States of America and the Flag of the State of California may be displayed on a sidewalk located in or abutting on a state highway situated within a city, if the type of flag-holder and the method of its installation and maintenance are not in violation of the department s rules.

(Added by Stats. 1953, Ch. 887.)



671

Any act done under the authority of a written permit, issued pursuant to the provisions of this chapter, shall be done in accordance with the applicable provisions of this chapter, and the terms and conditions of such permit.

(Enacted by Stats. 1935, Ch. 29.)



671.1

The department may establish a fee schedule and charge a fee for the issuance of permits pursuant to the provisions of this chapter, except that no such fee shall be charged by the department to any public corporation. The fee schedule established by the department shall not produce a total estimated revenue in excess of the estimated total cost to the department for administering the provisions of this chapter, excluding the cost of issuing permits exempted by statute or regulation from the payment of fees. Funds collected pursuant to this section shall be deposited in the State Highway Account in the State Transportation Fund.

(Added by Stats. 1979, Ch. 733.)



671.5

(a) The department shall either approve or deny an application from an applicant for an encroachment permit within 60 days of receiving a completed application, as determined by the department. An application for an encroachment permit is complete when all other statutory requirements, including the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), have been complied with. The department s failure to notify the applicant within that 60-day period that the permit is denied shall be deemed to constitute approval of the permit. Thereafter, upon notifying the department, the applicant may act in accordance with its permit application, as if the permit had been approved.

(b) If the department denies an application for an encroachment permit, it shall, at the time of notifying the applicant of the denial, furnish to the applicant a detailed explanation of the reason for the denial.

(c) The department shall adopt regulations prescribing procedures for an applicant to appeal to the director for a final determination of the department s denial of an application. The appeal shall be made in writing to the director. There shall be a final written determination by the director within 60 calendar days after receipt of the applicant s written appeal. The adopted regulations shall require the appellant to pay to the department a fee of not more than 50 percent of the estimated administrative cost to the department of conducting the appeal.

(d) Nothing in this section precludes an applicant and the department from mutually agreeing to an extension of any time limit provided by this section.

(Amended by Stats. 1993, Ch. 796, Sec. 2. Effective January 1, 1994.)



672

Any permit issued under the provisions of this chapter may provide that the permittee will pay the entire expense of replacing the highway in as good condition as before, and may provide such other conditions as to the location and the manner in which the work is to be done as the department finds necessary for the protection of the highway.

(Enacted by Stats. 1935, Ch. 29.)



673

(a) Any permit issued to a permittee of the class specified in Section 678 shall contain a provision that in the event the future improvement of the highway necessitates the relocation or removal of the encroachment the permittee will relocate or remove the same at the permittee s sole expense. In that event, the department shall serve on the permittee its written demand specifying the place of relocation, or that the encroachment is to be removed from the highway, and specifying a reasonable time within which the work of relocation is to be commenced. The permittee shall commence the relocation or removal within the time specified in that demand and thereafter diligently prosecute until completion.

(b) All permits, other than those issued to permittees of the class specified in Section 678 or the class specified in Section 680, are revocable on five days notice and the encroachment shall be removed or relocated as may be specified by the department in the notice revoking the permit and within the time specified by the department, which time shall not be less than five days, unless the permit so provides.

(c) The department may waive the requirement of subdivision (a) that the permittee bear the sole expense of relocating or removing an encroachment, if the encroachment consists of a track or roadway that serves as an exclusive public mass transit guideway owned, operated, and maintained by a publicly owned mass transit authority.

(Amended by Stats. 2001, Ch. 152, Sec. 1. Effective January 1, 2002.)



674

The department may, but is not required to, supervise any work done under any permit, issued under the provisions of this chapter in which event the permittee shall, in addition to any fees charged pursuant to Section 671.1, pay the reasonable cost of such supervision to the department, but no cost of supervision shall be charged by the department to any public corporation.

(Amended by Stats. 1979, Ch. 733.)



675

(a) Permittees may excavate openings in state highways to make repairs in cases of emergency requiring immediate action. In such cases, the appropriate representative of the department shall be promptly notified of any such action, and such permittee, at his own expense, shall immediately replace the state highway in as good condition as before such excavation.

(b) A city or public corporation supplying water service to its inhabitants may, within its corporate limits, excavate a state highway without a permit in cases of emergency requiring immediate action. In such cases, the state highway shall, at the expense of the city or public corporation, be replaced in as good condition as before such excavation.

(Amended by Stats. 1980, Ch. 777, Sec. 70.)



676

The department may delegate to any city any of the department s powers, duties, and authority, other than those of approval, under this chapter as to any State highway, or any part thereof, within such city, and may withdraw any such delegation of authority.

(Enacted by Stats. 1935, Ch. 29.)



677

Before granting a permit under any provision of this chapter, the department may require the applicant to file with the department a satisfactory bond payable to the people of the State of California in such amount as the department deems sufficient, conditioned on the proper compliance by the permittee with the provisions of this article.

(Enacted by Stats. 1935, Ch. 29.)



678

Except as otherwise provided in this section, such a bond shall not be required of any county, city, public corporation or political subdivision which is authorized by law to establish or maintain any works or facilities in, under or over any public highway, nor shall the application of any such governmental unit for a permit be denied. Every such applicant is entitled as a matter of right to a permit, but is otherwise subject to the provisions of this article and to all reasonable conditions and provisions made by the department in any such permit.

The department may require of any such applicant a bond in a sum not to exceed twenty thousand dollars, if such applicant has in fact prior to such application failed to comply with the provisions of this article or with the provisions of a previous permit.

(Enacted by Stats. 1935, Ch. 29.)



679

Any city, municipal utility district, municipal water district or metropolitan water district is entitled to a blanket permit, renewable annually, for the installation of its service connections and for ordinary maintenance of its facilities located or installed in State highways; but the department may revoke any such blanket permit if the permittee fails to comply with the provisions of this article. When any such permit is revoked in a proper case such municipal utility district, municipal water district or metropolitan water district is entitled to a permit only on furnishing a bond as provided in section 677.

(Enacted by Stats. 1935, Ch. 29.)



680

Whenever a franchise is granted by any county or city in any public highway which has been or is subsequently constituted a state highway, the department may enforce any obligations of the grantee or holder of the franchise with respect to the repair of the highway. The department may require any person who has placed and maintained any pole, pole line, pipe, pipeline, conduit, street railroad tracks, or other structures or facilities upon any state highway, whether under that or any franchise, to move it at his or her own cost and expense to such different location in the highway as is specified in a written demand of the department, whenever necessary to insure the safety of the traveling public or to permit the improvement of the highway. However, no such change of location shall be required for a temporary purpose. The department shall specify in the demand a reasonable time within which the work of relocation shall be commenced and the grantee or owner shall commence the relocation within the time specified in the demand and thereafter diligently prosecute it to completion.

In case the owner fails to comply with any such demand, the encroachments specified in the demand become subject to Article 3 (commencing with Section 720), except that no further notice is required.

(Amended by Stats. 1983, Ch. 142, Sec. 156.)



680.5

The department and any utility as defined in Section 700 may enter into a contract for or apportioning the obligations and costs to be borne by each party for the removal, relocation or repair of facilities whenever necessary to accommodate any or all state highways which are not freeways, to the same extent and in the same manner as is authorized for state freeways in Section 707.5.

(Added by Stats. 1955, Ch. 98.)



681

Whenever a franchise shall have been granted by any county or city in any public highway heretofore or hereafter constituted a State highway, all of the rights of the grantor under such franchise, including the right to collect and receive tolls, charges or payments thereunder other than the rights transferred to the department by section 680, are reserved to such county or city.

(Added by Stats. 1935, Ch. 631.)



682

Every city and county shall have power to grant franchises authorizing the exercise of any privilege in, along, across, under, through, over, and upon any state highway, or portion thereof, within its boundaries to the extent and in the manner that it shall have power to grant franchises authorizing the exercise of such privilege in, over, and upon city streets, or county highways, as the case may be, subject to the conditions and limitations provided in Sections 682 to 695, inclusive.

(Amended by Stats. 1972, Ch. 708.)



682.5

(a) Notwithstanding Section 731, the department may issue permits to counties and cities for the use of highways within their boundaries and to community-based nonprofit corporations for special events upon terms and conditions relating to the safe and orderly movement of traffic that the department finds necessary. A city or county or a community-based nonprofit corporation issued a permit may allow or conduct vending on or adjacent to the highway immediately preceding, during, or immediately following the permitted special event in accordance with the terms and conditions specified by the department in the permit.

Not more than four permits for the same activity at the same location shall be issued to any city or county or community-based nonprofit corporation in any calendar year. No permit shall be issued to a community-based nonprofit corporation unless that corporation has been issued an acknowledgment by the city or county within which the special event is proposed to be conducted.

Neither the department, in issuing permits for the use of highways, nor the city or county, in issuing acknowledgments, shall be responsible for the conduct or operation of the permitted activity and shall require the permit applicant to agree to indemnify and hold harmless the state and the city or county against any and all claims arising out of any activity for which the permit is issued.

(b) As used in this section, community-based nonprofit corporation means a corporation formed under the Nonprofit Corporation Law (Division 2 (commencing with Section 5000) of the Corporations Code) having an office located within the county within which the special event is to be held.

(c) As used in this section, acknowledgment means the issuance by a city or county to a community-based nonprofit corporation of a special event permit, road closure or detour permit, or letter of permission authorizing the special event for which a permit from the department is sought.

(Amended by Stats. 1992, Ch. 17, Sec. 1. Effective January 1, 1993.)



683

No franchise of any kind shall be granted in respect to any State highway or portion thereof which has been established as a freeway pursuant to the provisions of this code without the prior approval in writing of the department, except for crossings as provided in Section 685.

(Added by Stats. 1945, Ch. 977.)



684

No franchise shall be granted for the installation of street or other railroad tracks or the operation of street railroads or other railroads on any State highway without the prior approval in writing of the department except for crossings as provided in Section 685.

(Added by Stats. 1945, Ch. 977.)



685

In case a franchise is granted for the exercise of a privilege in a city street or county highway, approval of the department shall not be required in respect to intersections. Franchises may be granted extending across the common area of the intersection without any such approval. In cases where the grades of the state highway and the city street or county highway are separated, the franchise shall be exercised only on the city street or county highway.

(Amended by Stats. 1972, Ch. 708.)



686

The department shall approve any franchise submitted for approval pursuant to Section 683 or 684 unless the department finds on the facts of the particular case that the exercise of the privilege proposed to be granted is incompatible with the primary use of the freeway or other State highway for vehicular traffic or with its improvement to serve its primary use.

(Added by Stats. 1945, Ch. 977.)



687

Franchises may be granted under this article separately as to any state highway, or portion thereof, or in respect to both state highways, or portions thereof, and city streets or county highways.

(Amended by Stats. 1972, Ch. 708.)



688

In cases in which the approval of the department is not required, the city or county shall give notice to the department of any application for a franchise affecting a state highway at the time of the filing of such application by any applicant, so that the department may present to the legislative body of the city or county, as the case may be, any considerations by it deemed to be important. Such notice shall be given to the appropriate district director.

(Amended by Stats. 1980, Ch. 777, Sec. 71.)



689

No privilege shall be exercised in any state highway pursuant to any franchise granted under this article until a copy of such franchise, certified by the clerk of the grantor city or county, has been filed with the department. This may be filed with the district director.

(Amended by Stats. 1980, Ch. 777, Sec. 72.)



690

The department shall have the power to prescribe the location, within the limits of the State highway, of any physical property to be constructed or installed in, under, over or upon such State highway pursuant to any such franchise. Before constructing or installing any such physical property in any State highway, the holder of the franchise shall apply to the department, or its authorized agent, for a permit, and the department shall issue a permit, in which it may impose reasonable conditions as to location, method and manner of construction. All such physical property is subject to relocation in the cases and in the manner provided in Section 680.

(Added by Stats. 1945, Ch. 977.)



691

In the exercise within the limits of any State highway of any privilege granted by franchise, the holder thereof shall at all times be subject to all reasonable orders, rules and regulations of the department for the protection, maintenance or improvement of the highway or the safe and convenient use thereof as a public highway.

(Added by Stats. 1945, Ch. 977.)



692

Independently of or jointly with the grantor city or county, the department may enforce any obligation imposed by any franchise granted pursuant to Section 682 relating to the construction, reconstruction, improvement, repair, or maintenance of any state highway or portion thereof.

(Amended by Stats. 1972, Ch. 708.)



693

All sums payable by the grantee under any such franchise shall be paid to the grantor city or county.

(Amended by Stats. 1972, Ch. 708.)



694

All franchises heretofore granted by any city for the exercise of any privilege in any State highway, are hereby fully validated, legalized and made effective, to the same extent that such city at the time of making the grant had power to grant a franchise authorizing the exercise of such privilege in, over and upon city streets.

(Added by Stats. 1945, Ch. 977.)



695

Failure of the department to act upon any application for approval under Sections 683 or 684 within 90 days after the filing of such application with the department shall be deemed to constitute approval thereof. The time herein prescribed may be extended with the consent of the grantor city or county.

(Amended by Stats. 1972, Ch. 708.)






ARTICLE 2.5. Special Provisions re Utilities in Freeways

700

(a) Person, in addition to the definition in Section 19, includes any city, county, public corporation, or public district.

(b) Utility facility means any pole, poleline, pipe, pipeline, conduit, cable, aqueduct, or other structure or appurtenance thereof used for public or privately owned utility services or used by any mutual organization supplying water or telephone service to its members.

(c) Utility means any person maintaining any utility facility.

(d) Freeway includes any toll bridge, including approaches, under the jurisdiction of the commission.

(Amended by Stats. 1982, Ch. 681, Sec. 66.)



701

This article is limited to state highways which are or shall become freeways. Article 2 (commencing with Section 670), except as inconsistent with this article, applies to freeways.

(Amended by Stats. 1983, Ch. 142, Sec. 157.)



702

Whenever the department requires any utility to remove any utility facility lawfully maintained in the right of way of any freeway to a location entirely outside the freeway right of way, the department shall pay the reasonable and necessary cost of such removal. This includes both the cost of removal and the cost of relocation in a new location outside of the freeway right of way.

This section does not apply to the relocation of the utility facility from one point in a freeway to another point in the freeway, including the relocation in any service road or outer highway of the freeway or from one point of crossing of the freeway to another and reasonable point of crossing.

(Added by Stats. 1947, 1st Ex. Sess., Ch. 11.)



703

Whenever the department requires a publicly owned utility to relocate within a freeway any utility facility lawfully maintained in any freeway which was not a state highway at the time such utility facility was originally installed therein, the department shall pay the cost of such relocation.

Whenever the department requires a privately owned utility to relocate within a freeway any utility facility used solely to supply water, which facility is lawfully maintained in any freeway which was not a state highway at the time such utility facility was originally installed therein, the department shall pay the cost of such relocation.

Whenever the department requires a privately owned utility to relocate within a freeway any utility facility, other than one used solely to supply water, which facility is lawfully maintained in any freeway which was not a state highway at the time such utility facility was originally installed therein, and it is established by the utility that it is not under express contractual obligation to relocate such facility at its own expense, the department shall pay the cost of such relocation.

A permit containing a contractual obligation which was accepted by the utility for maintenance or minor improvement of the facility after such road became a state highway shall not constitute a contractual obligation within the meaning of this section.

Publicly owned sewers and fire hydrants and any street lighting structure, whether publicly or privately owned, in any freeway shall be relocated, where necessary, at the expense of the department.

(Amended by Stats. 1961, Ch. 1448.)



704

If the department requires the relocation within the right of way of any utility facility more than once within a period of 10 years, the department shall pay the cost of the second relocation and any subsequent relocation within such 10-year period.

(Added by Stats. 1947, 1st Ex. Sess., Ch. 11.)



705

In any case in which the department is required under the provisions of this article to pay the cost of removal or relocation of any utility facility, it shall be entitled to credits as follows:

(1) In the amount of any betterment to the utility facility resulting from such removal or relocation, not in excess of the cost of the increased capacity of the facility.

(2) The salvage value of any materials or parts salvaged and retained by the utility.

(3) If a new facility or portion thereof is constructed to accomplish such removal or relocation, an allowance of an amount bearing the same proportion to the original cost of the displaced facility or portion thereof as the age thereof bears to the normal expected life thereof.

A credit shall not be allowed against any portion of the cost which is otherwise chargeable to the utility.

A credit allowance for age shall not be applied to publicly owned sewers.

(Amended by Stats. 1976, Ch. 676.)



706

The department and any utility required to remove a utility facility or to relocate any utility facility may, by agreement, provide for the respective amounts of the cost to be borne by each. The department may, without prejudice to its rights under Section 707, advance the cost of removal or relocation and if the department advances such cost, it is the duty of the utility to move its facilities as soon as reasonably possible so as not to delay freeway construction. In the case of any utility which is not financially able to bear the costs of removal or relocation, the department may by agreement provide for the work to be done on condition that the utility s portion of the costs be repaid to the department over a period of time not exceeding 10 years.

Either party may maintain an action in a court of competent jurisdiction for an adjudication as to the obligations and costs to be borne by each party under such provisions of said contract at any time within four years after the cause of action first arose thereunder. Such a cause of action shall be deemed to arise upon and at the time of the completion by the utility of the removal or relocation in question, or at the time of breach of the agreement by either party. The filing of a claim with any state agency shall not be deemed a condition precedent to the maintenance by the utility of any such action.

(Amended by Stats. 1957, Ch. 2355.)



706.5

In connection with the construction of State Highway Route 86 in Imperial County from Post Miles 58.4 to Post Miles 65.1 and the relocation of facilities of the Coachella Valley Water District necessitated by that project, the department may make a loan, for a term not exceeding 20 years, to the district for the relocation costs incurred, and to be incurred, by the district as a result of that project. The loan shall be subject to the terms and conditions that are mutually agreed upon, but shall require the district, in addition to making periodic payments on the loan, to annually pay to the department an amount at least equal to the sum of the pipeline portion of all development fees collected by the district during the preceding year in the service area served by the transverse waterline crossing of State Highway Route 86, less the district s administrative and collection costs. The amounts so paid shall be deducted from the outstanding balance of the loan, and the remaining term of the loan correspondingly reduced.

(Added by Stats. 1988, Ch. 705, Sec. 1.)



707

In the event of failure to reach an agreement as provided in Section 706, the utility or the department may bring an action in a court of competent jurisdiction for apportionment of the cost between them in accordance with the provisions of this article. Such an action may be commenced within three years from the date of completion by the utility of the removal or relocation in question. The filing of a claim with any state agency shall not be deemed a condition precedent to the maintenance by the utility of any such action.

(Amended by Stats. 1957, Ch. 2356.)



707.5

(A) The department and any utility as defined in Section 700 of this code may enter into a contract providing for or apportioning the obligations and costs to be borne by each party as to either or both of the following subject matters:

(1) Any or all removals or relocations of any utility facilities completed by the utility prior to the effective date of such contract as required by notice given by the department wherever necessary to accommodate any or all state freeways, where: (a) the obligations or costs in respect thereto to be borne by each party is in dispute; and (b) the claim of the utility is: (i) founded upon a removal or relocation completed by the utility not longer than three years immediately preceding the effective date of such contract; or (ii) involved in an action pending in a court of competent jurisdiction if such action was commenced within three years after completion by the utility of the removal or relocation in question; and

(2) Any or all removals or relocations of any utility facilities to be undertaken or completed by the utility after the effective date of such contract as required by notice given by the department wherever necessary to accommodate any or all state freeways.

(B) Those provisions of any such contract settling the claims of the parties in respect to any or all removals or relocations of any utility facilities completed by the utility prior to the effective date of such contract, as authorized in subdivision (A) (1) of this section, shall be irrevocable after the execution of such contract, except as the same may be changed or modified by mutual consent of the parties in writing; and either party may maintain an action in a court of competent jurisdiction upon such provisions of said contract at any time within two years after the effective date of such contract, and the utility need file no claim with any state agency as a condition precedent to the maintenance of any such action.

(C) Those provisions of any such contract dealing with any or all removals or relocations of any utility facilities to be undertaken or completed by the utility after the effective date of such contract, as authorized in subdivision (A) (2) of this section, shall be under and subject to the following limitations and requirements:

(1) While such provisions of said contract remain in effect, such provisions shall govern exclusively the determination of the obligations and costs to be borne by each party in regard to every removal or relocation covered thereby undertaken or completed by the utility after the effective date of such contract, whether notice in respect thereto was given by the department to the utility before or after the effective date of such contract, in lieu of the determination thereof under the foregoing provisions of this article as now or hereafter existing and any and all other laws which would be applicable to said subject matter but for said contract, save to the extent that any such laws may be referred to, retained, and made applicable by, such provisions of said contracts; provided: (a) where before the effective date of a contract entered into under this section the parties executed an agreement in respect to the obligations and costs to be borne by each party as to a particular removal or relocation under a notice given by the department, the provisions of such last mentioned agreement shall govern as to the obligations and costs to be borne by each party in respect thereto; and (b) where a particular notice given by the department before the effective date of a contract entered into under this section specifies a removal or relocation to be made at the expense of the utility, the utility shall be and remain bound thereby unless the utility advised the department in writing of its disagreement with such determination within the time specified in any agreement then in effect between the department and the utility in respect to the procedure to be followed in such cases, or, if none, within a reasonable time after receipt by the utility of said notice.

(2) Either party may maintain an action in a court of competent jurisdiction for an adjudication as to the obligations and costs to be borne by each party under such provisions of said contract at any time within four years after the cause of action first arose thereunder. Such a cause of action shall be deemed to arise upon and at the time of the completion by the utility of the removal or relocation in question. The filing of a claim with any state agency shall not be deemed a condition precedent to the maintenance by the utility of any such action.

(3) Such provisions of said contract shall terminate: (i) automatically upon the repeal of this section or of subdivisions (A) (2) and (C) hereof; and (ii) also, unless sooner so automatically terminated, at such time or in such manner as may be provided in said contract; and in the event of either such termination, the laws applicable to the subject matter of such provisions of said contract as existing at the time of such termination shall thereafter govern, save as to removals or relocations theretofore required of the utility by the department under notice mailed or delivered to the utility prior to such termination, whether work upon such removal or relocation has theretofore commenced, is in progress, or has been completed.

(Added by Stats. 1951, Ch. 824.)



708

Every utility is entitled to a permit for such reasonable crossings of any freeway, as may be required for the proper discharge of the utility s service to the public.

(Added by Stats. 1947, 1st Ex. Sess., Ch. 11.)



709

The department shall exercise a reasonable discretion in acting on applications of utilities for permits to occupy freeways for longitudinal locations of facilities, as may be required for the proper discharge of their services to the public. The department may, however, refuse to grant any applications for any such longitudinal installation which would be inconsistent with public safety or the continued unobstructed use of the freeway for vehicular traffic, or for any type of utility structure inconsistent with the aesthetic values of any landscaped freeway within, or approaching within one mile of, the limits of any city.

(Added by Stats. 1947, 1st Ex. Sess., Ch. 11.)



710

The department, in acting upon applications for utility permits, shall consider both the interests of the traveling public upon the freeway and the needs of consumers for public utility services.

(Added by Stats. 1947, 1st Ex. Sess., Ch. 11.)



711

Nothing in this article is intended to prevent the department from making reasonable rules and regulations and requiring reasonable conditions in permits concerning the place, manner and method of location of utility facilities in, under, over or along freeways. Specifically, without limiting the generality of the foregoing, the department may make regulations or require conditions to the end that the cutting of pavement on freeways and a consequential impairment of the use thereof by the traveling public, shall be avoided insofar as possible.

(Added by Stats. 1947, 1st Ex. Sess., Ch. 11.)






ARTICLE 3. Nuisance and Penal Provisions

720

If any encroachment exists in, under or over any State highway, the department may require the removal of such encroachment in the manner provided in this article.

Except as otherwise provided in sections 680 and 721, notice shall be given to the owner, occupant or person in possession of the encroachment, or to any other person causing or suffering the encroachment to exist, by serving upon any such person a notice containing a demand for the immediate removal of such encroachment from within such highway. Any such notice shall describe the encroachment complained of with reasonable certainty as to its character and location. In lieu of service upon such person, service of such notice may also be made by registered mail and by posting, for a period of five days, a copy of the notice on the encroachment described in the notice. In the case of an owner, occupant or person in possession, who is not present in the county, the notice may be given to his agent in lieu of service by mailing and posting.

(Amended by Stats. 1937, Ch. 931.)



721

The department may immediately remove from any State highway any encroachment which:

(a) Is not removed, or the removal of which is not commenced and thereafter diligently prosecuted, prior to the expiration of five days from and after the service of the notice.

(b) Obstructs or prevents the use of such highway by the public.

(c) Consists of refuse.

(d) Is an advertising sign of any description, unless excepted by subdivision (c) of section 670.

(Enacted by Stats. 1935, Ch. 29.)



722

The department may remove an encroachment on the failure of the owner to comply with a notice or demand of the department under the provisions of Section 673, Section 680, or Section 720, and shall have an action to recover the expense of the removal, costs, and expenses of suit and, in addition thereto, the sum of three hundred fifty dollars ($350) for each day the encroachment remains after the expiration of five days from the service of the notice or the demand.

(Amended by Stats. 2003, Ch. 182, Sec. 1. Effective January 1, 2004.)



723

If the owner, occupant, or person in possession of the encroachment, or person causing or suffering the encroachment to exist, or the agent of any of them, disputes or denies the existence of the encroachment, or refuses to remove or permit the removal of the encroachment, the department, in the name of the people of the State of California, may commence, in a court of competent jurisdiction, an action to abate the encroachment as a public nuisance. If judgment is recovered by the department, it may, in addition to having the encroachment adjudged a nuisance and abated, recover three hundred fifty dollars ($350) for each day the encroachment remains after the service of the notice in the manner provided in Section 720, and may also recover its costs and expenses incurred in the action.

(Amended by Stats. 2003, Ch. 182, Sec. 2. Effective January 1, 2004.)



724

Unless the encroachment is authorized under Article 2 (commencing with Section 670), any person owning, controlling, or placing, or causing or suffering to exist, any encroachment within any state highway after the service upon that person of the notice, in the manner provided in Section 720, is, in addition to any civil liability therefor, guilty of a misdemeanor.

(Amended by Stats. 1983, Ch. 142, Sec. 158.)



725

It is unlawful for any person to do any of the following acts:

(a) Drain water, or permit water to be drained, from his lands onto any State highway by any means which results in damage to the highway.

(b) Obstruct any natural water course so as to:

(1) Prevent, impede or restrict the natural flow of waters from any State highway into and through such water course, unless other adequate and proper drainage is provided.

(2) Cause waters to be impounded within any State highway, to the damage of the highway.

(3) Cause interference with, or damage or hazard to public travel.

(c) Store or distribute water for any purpose so as to permit it to overflow onto, to saturate by seepage, or to obstruct any State highway, to the damage of the highway.

(Enacted by Stats. 1935, Ch. 29.)



726

When notice thereof is given by the department, in the manner provided by section 720, to any person permitting or suffering such damage to be done to any State highway, or permitting or suffering any such condition to exist, such person shall immediately cease and discontinue such diversion of waters or shall discontinue and prevent such drainage, seepage, or overflow and shall repair the highway at his own expense.

(Enacted by Stats. 1935, Ch. 29.)



727

If a person is thus notified, and fails, neglects, or refuses to cease and discontinue the diversion, to discontinue and prevent the drainage, seepage, or overflow of the waters, or to make the repairs required by Section 726, the department may make the repairs and may also perform work as is necessary to prevent the further drainage, diversion, overflow, or seepage of the waters.

The department, in the name of the people of the State of California, may recover in an action at law, in a court of competent jurisdiction, the amount expended for the repairs and work and, in addition thereto, the sum of three hundred fifty dollars ($350) for each day the drainage, diversion, overflow or seepage of waters is permitted to continue after the service of the notice in the manner required by Section 726, together with the costs and expenses incurred in the action.

(Amended by Stats. 2003, Ch. 182, Sec. 3. Effective January 1, 2004.)



728

Any person proposing or desiring to excavate or construct ditches in, under or over any State highway, to carry water for any purpose, shall construct, without expense to the State, such bridges, culverts, pipes, siphons or crossings as are necessary adequately and properly to carry such water in, under or over such State highway.

Any such construction shall be done in accordance with the permit and pursuant to section 671, and shall be subject to the approval of the department. The issuance of any such permit may be withheld until the department finds that proper and adequate provision is made for the protection of such State highway and for the safety of travel thereon.

(Enacted by Stats. 1935, Ch. 29.)



729

Upon the neglect or refusal of any person to comply with the provisions of section 728, the department may construct any such crossing and may recover, in the name of the people of the State of California, in an action at law in any court of competent jurisdiction, the expense of such construction, together with the costs and expenses incurred in any such action.

(Enacted by Stats. 1935, Ch. 29.)



730

Any person who by any means wilfully or negligently injures or damages any State highway is liable for the repair thereof, and the department, in the name of the people of the State of California, may recover, in an action in any court of competent jurisdiction, the amount expended for such repairs, together with the costs and expenses incurred in any such action.

Any person wilfully injuring any bridge, culvert or structure in or on any State highway is guilty of a misdemeanor.

(Amended by Stats. 1937, Ch. 931.)



730.5

Any person who by any means, without a permit issued by the department, digs up, cuts down, destroys, prunes, trims, or otherwise injures any tree or shrub on any state highway, rights-of-way, or property shall be liable for a penalty in the sum of ten thousand dollars ($10,000) for each tree so damaged and one thousand dollars ($1,000) for each shrub so damaged; and the department, in the name of the people of the State of California, may recover the penalty in an action at law, in a court of competent jurisdiction, together with the costs and expenses, including attorney and expert fees, incurred in the action and the actual costs incurred because of the damage to any tree or shrub on state property.

(Amended by Stats. 2002, Ch. 664, Sec. 210. Effective January 1, 2003.)



731

Any vehicle or structure parked or placed wholly or partly within any state highway, for the purpose of selling the same or of selling therefrom or therein any article, service or thing, is a public nuisance and the department may immediately remove that vehicle or structure from within any highway.

Any person parking any vehicle or placing any structure wholly or partly within any highway for the purpose of selling that vehicle or structure, or of selling therefrom or therein any article or thing, and any person selling, displaying for sale, or offering for sale any article or thing either in or from that vehicle or structure so parked or placed, and any person storing, servicing, repairing or otherwise working upon any vehicle, other than upon a vehicle which is temporarily disabled, is guilty of a misdemeanor.

The California Highway Patrol and all peace officers from local law enforcement agencies may enforce the provisions of this chapter with respect to highways under their respective jurisdiction and shall cooperate with the department to that end. Whenever any member of the California Highway Patrol or any peace officer from a local law enforcement agency removes a vehicle from a highway under the provisions of this section, then all of the provisions of Article 3 (commencing with Section 22850), Chapter 10, Division 11 of the Vehicle Code with reference to the removal of a vehicle from a highway shall be applicable.

This section does not prohibit a seller from taking orders or delivering any commodity from a vehicle on that part of any state highway immediately adjacent to the premises of the purchaser; prohibit an owner or operator of a vehicle, or a mechanic, from servicing, repairing or otherwise working upon any vehicle which is temporarily disabled in a manner and to an extent that it is impossible to avoid stopping that vehicle within the highway; or prohibit coin-operated public telephones and related telephone structures in park and ride lots, vista points, and truck inspection facilities within state highway rights-of-way for use by the general public.

(Amended by Stats. 2007, Ch. 89, Sec. 1. Effective January 1, 2008.)



731.5

Section 731 does not apply to a coin-activated or credit card-activated telephone available for public use shared and maintained within any bus passenger shelter lawfully erected upon any state highway other than a freeway or expressway if the person placing the telephone has obtained a permit from the department pursuant to Section 670.

(Added by Stats. 1990, Ch. 512, Sec. 1.)



732

Any person who wilfully injures, defaces, breaks down or removes any monument or stake placed, erected or used by the department to designate any point in the boundary or survey of any State highway or proposed State highway is guilty of a misdemeanor.

(Enacted by Stats. 1935, Ch. 29.)



732.5

Survey monuments shall be preserved, referenced, or replaced pursuant to Section 8771 of the Business and Professions Code.

(Added by Stats. 1994, Ch. 458, Sec. 10. Effective January 1, 1995.)



733

All money recovered under the provisions of this chapter shall be paid into any fund which is available to the department for highway purposes and is designated by the department to receive such payment.

(Enacted by Stats. 1935, Ch. 29.)



734

The procedure provided in this article is not exclusive and shall not prohibit the department from exercising any other remedy provided by law to prevent damage to or to protect any State highway.

(Enacted by Stats. 1935, Ch. 29.)






ARTICLE 4. Protection of Beds of Mapped Highways

740

As used in this article:

Mapped highway means a highway which is laid out, surveyed, and delineated on a map of such size, scale, and detail that the exact location on the ground which the highway is to occupy can be ascertained.

Map includes plat.

Owner includes any person entitled to the use or possession of real property.

(Added by Stats. 1947, Ch. 1451.)



740.2

Whenever the department has laid out and surveyed a proposed state highway in any county or city it shall prepare a map of such highway sufficient to show the location of such highway on each parcel of land to be traversed or otherwise occupied by the highway when constructed.

(Amended by Stats. 1961, Ch. 471.)



740.4

The department shall transmit a copy of such map insofar as it relates to the land within a county to the planning commission of the county.

The planning commission of such county shall thereafter prepare a precise plan showing such planned right-of-way in conformity with Section 65600 of the Government Code, and the board of supervisors shall thereafter adopt such precise plan in the manner provided in Article 11 (commencing with Section 65600), Chapter 3, Title 7 of the Government Code.

Thereafter, the planning commission shall also notify the department of any application for a building permit for a building costing five thousand dollars ($5,000) or more in sufficient time to give the department an opportunity to purchase the right-of-way from such applicant. Upon adoption of a resolution by the board of supervisors, the notice to the department may be given by any other officer, board, commission, or department designated for that purpose by the resolution.

(Amended by Stats. 1975, Ch. 1245.)



740.5

The department shall transmit a copy of such map, insofar as it relates to the land within a city, to the planning commission of the city or, if the city has not created a planning commission, to the governing body of the city.

The planning commission of such city or, if the city has not created a planning commission, the governing body of such city acting as a planning commission, shall thereafter notify the department of any application for a building permit for a building costing five thousand dollars ($5,000) or more in sufficient time to give the department an opportunity to purchase the right-of-way from such applicant.

The notices required to be given by the planning commission, or by the governing body acting as a planning commission, may be given by any other officer, board, commission, or department designated for that purpose by resolution of the governing body.

(Amended by Stats. 1975, Ch. 1245.)



740.6

A copy of the precised plan shall be filed with the agency of the county charged with the duty of issuing building permits for buildings in unincorporated areas in the county, or, if no such agency exists in the county, with the county surveyor.

(Added by Stats. 1947, Ch. 1451.)



740.8

No person shall hereafter erect any building or structure, other than a temporary structure costing less than five hundred dollars ($500) without a permit to do so. If no other agency is charged with the duty of issuing such permits the county surveyor shall have such duty.

(Added by Stats. 1947, Ch. 1451.)



741

Prior to issuing a building permit the officer whose function is to issue such permits shall examine the precised plan and if he finds that the building or structure proposed to be erected will lie within the boundaries of the mapped highway he shall grant the permit if the cost of the proposed building or structure is five hundred dollars ($500) or less. Otherwise he shall refuse such permit and notify the applicant for the permit of the reason for such refusal.

(Added by Stats. 1947, Ch. 1451.)



741.2

Any person aggrieved by the refusal of a building permit under this article may request a hearing on the matter by an appeals board. Except as hereinafter provided the governing body of the county is the appeals board for the county. If the governing body of any county determines that the number of hearings requested is so numerous that they cannot be handled expeditiously by such body, it shall appoint an appeals board to conduct such hearings.

(Added by Stats. 1947, Ch. 1451.)



741.4

The appeals board shall grant the permit if any of the following are true:

(a) That the property of which the mapped highway location is a part is of such nature that the owner of the land will be substantially damaged by the refusal to grant the permit.

(b) That the property will not earn a fair return on the owner s investment unless the construction involved is authorized.

(c) That, balancing the interests of the public in preserving the integrity of the officially mapped highway against the interest of the owner of the land in using his property, the granting of the permit is required by considerations of justice and equity.

(Added by Stats. 1947, Ch. 1451.)



741.6

The appeals board shall not grant the permit if any of the following are true:

(a) That the owner of the land will not be substantially damaged by locating the proposed structure on his land outside of the lines of the mapped highway.

(b) That, balancing the interests of the public in preserving the integrity of the mapped highway against the interest of the land owner in using his property as proposed to be used, the resulting disadvantages to the State would be unreasonably disproportionate to the advantages to the owner to be derived from so using the property.

(Added by Stats. 1947, Ch. 1451.)



741.7

Nothing in this article shall be deemed a condition precedent to the acquisition of rights of way by purchase or by proceedings in eminent domain.

(Added by Stats. 1947, Ch. 1451.)



741.8

Nothing in this article shall be construed to restrict the right of any person to seek declaratory relief pursuant to Section 1060 of the Code of Civil Procedure or to avail himself of any other legal or equitable remedy applicable to his particular case.

(Added by Stats. 1947, Ch. 1451.)



741.9

The assessor, in assessing any property affected by the provisions of this article, shall take into consideration any impairment of the use of the property which lessens its actual value resulting from the establishment of the location of the highway.

(Added by Stats. 1947, Ch. 1451.)



742

If any provision of this article, or the application thereof to any person, or circumstance, is held invalid, the remainder of this article, and the application of such provision to other persons or circumstances shall not be affected thereby.

(Added by Stats. 1947, Ch. 1451.)






ARTICLE 5. Control of Junkyards, Scrap Metal Processing Facilities, and Automobile Dismantling Facilities

745

The Legislature hereby finds and declares that:

(a) The establishment, use, and maintenance of junkyards in areas adjacent to any interstate or primary highway should be controlled in order to promote the safety and recreational value of public travel, to protect the public investment in such highways, and to preserve the natural beauty of areas adjacent to such highways. The Legislature finds that motorists are distracted by unscreened junkyards adjacent to such highways and that a junkyard visible from such a highway constitutes a hazard to the safety of the traveling public.

(b) It is the intent of the Legislature, by the enactment of this article, to provide for the state control of junkyards required by Section 136 of Title 23 of th United States Code.

(c) The recycling industry plays an important role in the conservation of our state resources. In support of that role, should removal of junk or scrap from a nonconforming junkyard be necessary because such junk or scrap is visible from any interstate or primary highway, then the department may either purchase such junk or scrap and move it to a recycling center or pay the costs of moving the junk or scrap to a recycling center, whichever is less expensive.

(Amended by Stats. 1977, Ch. 919.)



746

As used in this article:

(a) Junk means old or scrap copper, brass, rope, rags, batteries, paper, trash, rubber debris, waste, junked, dismantled or wrecked motor vehicles, or parts thereof, iron, steel and other old or scrap ferrous or nonferrous material.

(b) Automobile graveyard means any establishment or place of business which is maintained, used, or operated for storing, keeping, buying, or selling wrecked, scrapped, ruined, or dismantled motor vehicles or motor vehicle parts.

(c) Junkyard means any establishment or place of business which is maintained, operated, or used for storing, keeping, buying, or selling junk, or for the maintenance or operation of an automobile graveyard. This definition includes scrap metal processors, autowrecking yards, salvage yards, scrap yards, auto recycling yards, used auto parts yards, and temporary storage of automobile bodies and parts awaiting disposal as a normal part of a business operation when the business will continually have like materials located on the premises. The definition also includes garbage dumps and sanitary landfills. The definition does not include litter, trash, and other debris scattered along or upon the highway, or temporary operations and outdoor storage of limited duration.

(d) Scrap metal processing facility means any establishment or place of business which is maintained, used, or operated solely for the processing and preparing of scrap metals for remelting by steel mills and foundries.

(e) Automobile dismantling facility means any establishment or place of business which is maintained, used, or operated by an automobile dismantler, as defined in the Vehicle Code, for the buying, selling, or dealing in vehicles of a type required to be registered under the Vehicle Code for the purpose of dismantling such vehicles and for the buying or selling of the integral parts and component materials of such vehicles.

(f) Special conditions are any of the following which have occurred after October 6, 1966: (1) physical changes which occur within a state-owned right-of-way which cause a junkyard to become visible, such as the failure to maintain screening within the right-of-way or the reconstruction of the highway, (2) the classification of a highway as interstate or primary, or (3) redesignation of an industrial zone to some other zoning classification.

(g) Visible means capable of being seen without visual aid by a person of normal visual acuity while driving on the main traveled way of an interstate or primary highway.

(h) Interstate highway means any highway at any time officially designated as a part of the national system of interstate and defense highways by appropriate authority of the federal government.

(i) Primary highway means any highway, other than an interstate highway, at any time officially designated as a part of the federal-aid primary system by appropriate authority of the federal government.

(j) Recycle means either:

(1) Purchasing junk and moving it to an automobile wrecker or scrap processor, or putting it to some other useful purpose, or

(2) Paying the costs of moving such junk to an automobile wrecker or scrap processor or to a place where it will be put to some useful purpose.

(Amended by Stats. 1977, Ch. 919.)



746.1

Nonconforming junkyard means either of the following:

(a) A junkyard lawfully in existence on October 6, 1966, but which does not conform to the requirements of this article.

(b) A junkyard which is lawfully in existence at any time but later fails to comply with the requirements of this article due to special conditions as defined in subdivision (f) of Section 746.

(Added by Stats. 1977, Ch. 919.)



746.2

Nonconforming junkyards may continue in existence as long as they are not extended, enlarged, or changed in use, and are otherwise lawfully maintained.

If the location of a nonconforming junkyard is changed for any reason, it ceases to be nonconforming and shall be treated as a new junkyard at a new location.

(Added by Stats. 1977, Ch. 919.)



746.3

An illegal junkyard is one which is either:

(a) Established or is maintained in violation of this article and does not come within the definition of a nonconforming junkyard, as defined in Section 746.1.

(b) A junkyard which becomes visible due to inadequate maintenance of screening located off the highway right-of-way, or the placement of junk so that it may be seen above or beyond the screen, or otherwise becomes visible.

(c) A junkyard which, due to any conditions other than those described in subdivision (f) of Section 746, is established or maintained in violation of this article.

(Added by Stats. 1977, Ch. 919.)



747

Except as hereafter provided, no junkyard shall be established, operated, or maintained if any portion of the junkyard is within 1,000 feet of the nearest edge of the right-of-way and visible from the main traveled way of any interstate or primary highway and is not located in an area zoned for industrial purposes.

(Amended by Stats. 1977, Ch. 919.)



747.1

Sanitary landfills need not be screened to satisfy the requirements of this article but landscaping shall be required when the fill has been completed and operations have ceased, unless the landfill area is to be used for immediate development purposes.

(Added by Stats. 1977, Ch. 919.)



748

(a) Any nonconforming junkyard, as soon as the maximum federal share under Section 136 of Title 23, United States Code, is available for that purpose, shall be removed from sight of interstate or primary highways by any of the following methods to whatever extent is required, so as not to be visible from the main traveled way of any interstate or primary highway:

(1) Screening by natural objects, plantings, fences, or other appropriate means.

(2) Recycling, as defined in subdivision (j) of Section 746.

(3) Relocation.

(b) This section applies if any portion of such junkyard is within 1,000 feet of the nearest edge of the right-of-way and if it is visible from the main traveled way of such highway. The department shall screen such junkyards at locations on the highway right-of-way or in areas acquired for such purpose adjacent to the right-of-way or may compensate the junkyard owner for the placement of screening on the junkyard property.

(Repealed and added by Stats. 1977, Ch. 919.)



749

The department may also screen any junkyards located within 1,000 feet of the nearest edge of the right-of-way of an interstate or primary highway and located within an industrial zone if the director finds that such screening is necessary or desirable to achieve the purposes set forth in subdivision (a) of Section 745.

(Amended by Stats. 1977, Ch. 919.)



751

The department is authorized to acquire such interests in real and personal property as may be necessary to effect the screening, recycling, relocation, removal, or disposal of junkyards required by the provisions of this article.

(Amended by Stats. 1977, Ch. 919.)



751.1

The Legislature hereby declares that the acquisition of interests in real and personal property to effect the screening, relocation, removal, or disposal of junkyards provided for in Section 751 constitutes a public use and purpose.

(Amended by Stats. 1977, Ch. 919.)



752

If federal law should be interpreted as requiring the states to pay just compensation with regard to the relocation, removal, or disposal of junkyards, just compensation shall be paid by the department to the owners of nonconforming junkyards which must be relocated, removed, or disposed of pursuant to the provisions of this article.

(Amended by Stats. 1977, Ch. 919.)



753

The commission is authorized to allocate funds from the State Highway Account in the State Transportation Fund for all of the following purposes:

(a) Costs of administering the provisions of this article.

(b) Costs of maintaining only that screening which is located on state right-of-way.

(c) Costs necessary to match the maximum contribution allowed by the federal government in carrying out the purposes of this article.

(Repealed and added by Stats. 1977, Ch. 919.)



754

Any junkyard which is established or maintained in violation of the provisions of this article or the regulations prescribed thereunder is a public nuisance and may be removed or otherwise disposed of by any public employee or entity.

(Amended by Stats. 1977, Ch. 919.)



755

The director may screen, relocate, remove or dispose of any illegal junkyard after 30 days written notice posted on such property and a copy forwarded by mail to the owner of such junkyard at his last-known address. The department shall have an action to recover the expense of such screening, relocating, removing or disposing, costs and expenses of suit, and, in addition thereto, the sum of one hundred dollars ($100) for each day such junkyard or portion thereof, remains in violation after the expiration of 30 days from the time of forwarding such written notice.

For the purposes of this section, the director or his authorized agent may enter upon private property.

All costs incurred under this section in screening, relocating, removing or disposing of such junkyards shall be the responsibility of the owners thereof.

(Amended by Stats. 1977, Ch. 919.)



756

Every illegal junkyard is a public nuisance and every person, as principal, agent or employee, violating any of the provisions of this article or the regulations prescribed thereunder is guilty of a misdemeanor.

(Amended by Stats. 1977, Ch. 919.)



757

The remedies provided in this article for the removal of junkyards are cumulative and not exclusive of any other remedies provided by law.

(Amended by Stats. 1977, Ch. 919.)



758

The director may enter into agreements with the Secretary of Transportation of the United States and accept any allotment of funds as provided by Section 136 of Title 23 of the United States Code.

(Amended by Stats. 1970, Ch. 990.)



759

The director shall prescribe and enforce regulations governing the establishment, screening, relocation, removal, or disposal of junkyards as provided in this article consistent with the provisions of Section 136 of Title 23 of the United States Code and the national standards promulgated thereunder by the Secretary of Transportation.

(Amended by Stats. 1977, Ch. 919.)



759.3

It is declared to be the intent of the Legislature in enacting this article to establish minimum standards with respect to the regulation of outdoor junkyards. The governing body of any city, county, or city and county may enact ordinances, including, but not limited to, land use or zoning ordinances, imposing restrictions on junkyards equal to or greater than those imposed by this article.

(Amended by Stats. 1977, Ch. 919.)









CHAPTER 4. Cooperation By and With the State

ARTICLE 1. County Aid to State

760

(a) If the board of supervisors of any county determines, by a four-fifths vote of the membership of the board, that the acquisition or contribution authorized under this section will promote the interests of the county and the acquisition or contribution is recommended in writing by the department, the board, by resolution passed by a four-fifths vote of its members, may proceed to do either or both of the following:

(1) Acquire any real property or interest needed for state highway purposes and described in the department s written recommendation. The board shall proceed, if necessary, to condemn the real property or any interest therein. The title to the property or interest may be taken in the name of the state or the county. The resolution of the board is the only preliminary procedure required prior to the acquisition of the property or interest, or to the commencement of a condemnation proceeding, except that if the acquisition is by eminent domain, the resolution shall be one that satisfies the requirements of Article 2 (commencing with Section 1245.210) of Chapter 4 of Title 7 of Part 3 of the Code of Civil Procedure.

(2) Contribute bridges, fencing, money, labor, materials, and appurtenances toward the construction of state highways within the limits of the county.

(b) After the board has adopted the resolution described in subdivision (a) and based on the terms of that resolution, the department may proceed to condemn any real property or interest that is described in both the department s recommendation and the board s resolution.

(c) The acquisitions or contributions authorized under this section shall be for the use of the state as provided in Section 762.

(Amended by Stats. 1999, Ch. 546, Sec. 1. Effective September 28, 1999.)



761

The expense of any such acquisition of real property or interest therein, or of any such contribution, or of both, may be charged to the general fund of the county, the road fund of the county, or the district fund of the district benefited.

(Amended by Stats. 1961, Ch. 801.)



762

The State may receive and use the benefits provided under section 760, and any money contributed by a county under that section shall be paid into a State fund available for highway purposes and designated by the board of supervisors in the resolution determining such contribution.

(Enacted by Stats. 1935, Ch. 29.)






ARTICLE 2. Cooperative Highway Construction and Improvement

790

The board of supervisors of any county may, by a vote of not less than three-fifths of its membership, petition the department to cooperate, under the provisions of this article, in the improvement of an existent highway or the construction of a proposed highway in that county when such existent highway connects, or such proposed highway will connect, a forest highway system road or national park road which is already built or under construction, with any State highway. Such connecting highway shall not exceed fifty miles in length.

When any highway sought to be improved or constructed under the provisions of this article is situated in two or more counties, a petition, or concurrence in such a petition, passed by a three-fifths vote of the membership of the board of supervisors of each of such counties is required to initiate the proceeding under this article.

(Enacted by Stats. 1935, Ch. 29.)



791

Such petition shall contain:

(a) A description of the highway proposed to be improved or constructed.

(b) A statement as to whether the county will supply, at its own expense, such rights of way as are necessary.

(c) A statement of the funds which such county already has available, or proposes to provide, for such construction.

(d) Such other information or data as the department requests.

(Enacted by Stats. 1935, Ch. 29.)



792

Upon the receipt of such petition, if the department determines that public necessity and convenience will be served thereby, it may cooperate with the petitioning county or counties, in any manner agreeable to all parties, for the purpose of procuring preliminary estimates of the cost of the proposed project. After such preliminary estimates are made and submitted to it, the department may enter into an agreement with any petitioner or with the several petitioners for the purpose of securing detailed surveys, plans, specifications, and estimates of the cost of the proposed project.

(Enacted by Stats. 1935, Ch. 29.)



793

All such surveys, plans, specifications, and estimates of cost shall be subject to the approval of the department. Upon such approval, a copy of the petition and approved documents shall be filed with the department, and with the clerk of the board of supervisors and the county recorder of each petitioning county.

(Enacted by Stats. 1935, Ch. 29.)



794

Upon such approval the department may enter into a written agreement with any petitioner or with the several petitioners for the improvement or construction of the highway in question. The cost of such improvement or construction shall be prorated between the contracting parties in any agreed proportion.

(Enacted by Stats. 1935, Ch. 29.)



795

If the proposed construction or improvement lies wholly within one county, the board of supervisors of the county may designate the county surveyor or any engineer to take charge of the work. If two or more counties are petitioners they shall agree as to the engineer or county surveyor who will take charge of the work and after so agreeing they shall notify the department that they are ready to proceed with the work.

(Enacted by Stats. 1935, Ch. 29.)



796

When a written agreement has been entered into as provided in section 794, detailed plans and specifications shall be prepared by the engineer or surveyor named to take charge of the proposed construction or improvement and shall be submitted to the department for its approval. If such plans and specifications meet with the approval of the department it shall so notify the petitioning board or boards of supervisors.

(Enacted by Stats. 1935, Ch. 29.)



797

The board shall then proceed to advertise for bids and let the contract for the improvement or construction of such highway after first securing the department s written approval of the proposal submitted by the successful bidder. If the bids for improving or constructing such highway exceed a figure which the department considers reasonable, such bids shall be rejected. In such case the project may be readvertised and if, upon such readvertisement, no satisfactory bid is received the work proposed may, subject to the approval and under the inspection of the department, be undertaken by day labor.

(Enacted by Stats. 1935, Ch. 29.)



798

Payment for the work done under this article shall be made in the manner provided by law for the payment of claims against counties. Upon satisfactory evidence being presented to the department that the work done conforms to its requirements, the department shall pay, in the manner provided by law, its pro rata share of the cost of the work as agreed upon. Such payment shall be made out of any funds available to the department for such purposes.

(Enacted by Stats. 1935, Ch. 29.)






ARTICLE 3. Miscellaneous Provisions

810

Any county, city or permanent road division, within the limits of which there is a State highway, may do or order to be done on any such highway any paving, curbing, highway work or sewer work authorized by law. Such governmental unit shall first obtain from the department a permit to do any such work. All grades, elevations or curb lines sought to be established or pavement proposed to be constructed by any such governmental unit shall first be approved by the department. Such governmental unit shall restore, to the satisfaction of the department, any existing pavement which is damaged as a result of such work.

(Enacted by Stats. 1935, Ch. 29.)






ARTICLE 4. State and Federal Highway Work

820

The State of California assents to the provisions of Title 23 of the United States Code, as amended and supplemented, other acts of Congress relative to federal aid, or other cooperative highway work, or to emergency construction of public highways with funds apportioned by the government of the United States. All work done under the provisions of Title 23 or other acts of Congress relative to highways shall be performed as required under acts of Congress and the rules and regulations promulgated thereunder. Laws, or rules and regulations, of this state inconsistent with the laws, or rules and regulations, of the United States, shall not apply to that work, to the extent of the inconsistency.

(Amended by Stats. 2003, Ch. 525, Sec. 36. Effective January 1, 2004.)



820.1

(a) The State of California consents to the jurisdiction of the federal courts with regard to the compliance, discharge, or enforcement of the responsibilities assumed by the department pursuant to Section 326 of, and subsection (a) of Section 327 of, Title 23 of the United States Code.

(b) In any action brought pursuant to the federal laws described in subdivision (a), no immunity from suit may be asserted by the department pursuant to the Eleventh Amendment to the United States Constitution, and any immunity is hereby waived.

(c) The department shall not delegate any of its responsibilities assumed pursuant to the federal laws described in subdivision (a) to any political subdivision of the state or its instrumentalities.

(d) The department shall, no later than January 1, 2016, submit a report to the Legislature that includes the following:

(1) A comparative analysis of the environmental review process under the National Environmental Policy Act (Chapter 55 (commencing with Section 4321) of Title 42 of the United States Code) for the 30 projects, excluding those projects categorically excluded from environmental review, undertaken immediately preceding the enactment of this section that involved the Federal Highway Administration and the environmental review process for all projects, excluding those projects categorically excluded from environmental review, undertaken following the enactment of this section that did not involve the Federal Highway Administration. This analysis shall include department- and local agency-sponsored projects, and shall address the following:

(A) For each project included in the analysis, the environmental review process under the National Environmental Policy Act, including which state and federal agencies reviewed the environmental documents and the amount of time the documents were reviewed by each agency, shall be described.

(B) The points in the environmental review process under the National Environmental Policy Act when project delays occurred and the nature of the delays.

(C) The time saved in the environmental review process for projects undertaken following the enactment of this section in comparison to the review process for projects undertaken prior to the enactment of this section, and the points in the review process when time was saved.

(D) The circumstances when the Federal Highway Administration hindered and facilitated project delivery.

(2) All financial costs incurred by the department to assume the responsibilities pursuant to Section 326 of, and subsection (a) of Section 327 of, Title 23 of the United States Code, including, but not limited to, the following:

(A) Personnel to conduct and review environmental documents and to manage litigation.

(B) Administrative costs.

(C) Litigation.

(3) An explanation of all litigation initiated against the department for the responsibilities assumed pursuant to Section 326 of, and subsection (a) of Section 327 of, Title 23 of the United States Code.

(4) A comparison of all costs and benefits of assuming these responsibilities.

(5) An assessment of overall project delivery time from the time environmental studies begin to the time the project is ready to advertise for construction, including the time required for each project phase and distinguishing between different types of environmental documents and between projects on the state highway system and local assistance projects. The department may also include other variables that it determines may be useful in the assessment.

(e) (1) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(2) The state shall remain liable for any decisions made, or responsibilities assumed and exercised, prior to the repeal of this section under this subdivision, pursuant to applicable federal statutes of limitation for filing citizens suits in federal court.

(f) Nothing in this section affects the obligation of the department to comply with state and federal law.

(Amended by Stats. 2011, Ch. 482, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, by its own provisions in subd. (e).)



820.5

The department may enter into agreements with authorized officials of the United States for the performance of street or highway construction, improvement, or maintenance projects, including the acquisition of necessary rights-of-way therefor, for military, naval, access, and tactical highways, including highways providing access to timber or other natural resources, regardless of whether or not such highways are on the state highway system. As to any project not on the state highway system, such agreement shall provide for full reimbursement to the department, except for general administrative and administrative engineering expenses.

As to any such street or highway, the department and the commission are, and each of them is, authorized to do any and all things in connection therewith as may be done with reference to the state highways. The commission may adopt resolutions authorizing condemnation of property necessary for such highways with like effect as it may with reference to state highways. All provisions of this article shall apply to any work done by the department under any such agreement.

If desired by the United States, title to any real property, or interest therein, acquired by the department in connection with any such street or highway which is not a part of the state highway system may be transferred to the United States, or any agency thereof, by a conveyance executed on behalf of the State of California by the director. Such conveyance shall only be made in the event the state has been fully reimbursed for any expenditures made in connection with the acquisition of such property or interest therein. Upon completion of the construction of any such highway which is not a state highway, it shall forthwith be turned over to the United States for maintenance and control, if the United States will accept the highway. If the United States will not accept the maintenance and control thereof, such highway shall become a city street or county highway, as the case may be, upon the passage by the commission of a resolution to that effect.

The department may enter into like agreements with authorized officials of the United States to furnish other engineering services, such as laboratory services, upon the condition that the state shall be reimbursed in full therefor.

(Amended by Stats. 1980, Ch. 777, Sec. 73.)



821

The department, on behalf of the State, shall submit to the Secretary of Agriculture, or other properly authorized officer of the United States, such project statements as may be required and may agree with the proper officials of the United States as to the kind, quality, and extent of all such work. The department shall file in its office all approved plans, specifications, and estimates.

(Repealed and added by Stats. 1955, Ch. 76.)



822

The department is authorized to do any and all acts and things with reference to any military or public street or highway in, or to be constructed in, this State necessary to the performance of any such agreement, including but not limited to the construction or improvement of streets, highways or roads which are not a part of the State Highway System.

(Repealed and added by Stats. 1955, Ch. 76.)



822.5

Agreements are authorized between the department and any county, or counties, or city, or cities, providing for the acquisition of property for, the construction, improvement and maintenance of any highway, including those not in the State Highway System, and those lying partly within and partly without the boundaries of the State, to be constructed with federal aid. The department may, when authorized by any such written agreement, acquire for the county or city, as the case may be, any real property within the State required for any such highway which is not in the State Highway System.

(Repealed and added by Stats. 1955, Ch. 76.)



823

In addition to the purposes for which the moneys in, and to be received in, the State Highway Account have been appropriated, all of the moneys, or so much thereof as may be necessary, is hereby appropriated to, and may be expended by the department for, the performance of such street or highway construction or improvement projects as are agreed upon with the properly authorized officers of the United States, including projects on public or military highways in the State of California which are not a part of the state highway system.

As to such projects on streets or highways which are not a part of the state highway system, such expenditures shall be limited to those items for which the Government of the United States has agreed, and is obligated, to reimburse the state in full, except that the general administrative and administrative engineering expense for which the Federal Government will not repay the state is properly chargeable to the general administration of the department.

(Amended by Stats. 1980, Ch. 777, Sec. 74.)



823.5

The department may maintain any street or highway which is not a part of the state highway system whenever all of the following facts exist:

(a) The department has performed upon such street or highway a construction or improvement project.

(b) Such project was financed, in whole or in part, by moneys contributed by the government of the United States.

(c) Either the governmental agency having jurisdiction over such street or highway, or in the case of annexed areas, the county prior to such annexation, has agreed either with the State of California, acting by and through the department, or with the United States to maintain such street or highway to the satisfaction of the authorized agents of the United States.

(d) The governmental agency having jurisdiction over such street or highway has failed to so maintain such street or highway, and the authorized agents of the United States have demanded of the department that such street or highway be maintained in accordance with such agreement.

The department shall carefully segregate all items of cost of such maintenance, including not to exceed 10 percent for overhead and administration. In the event the governmental agency having jurisdiction over such street or highway is a county or city, the director shall notify the State Controller of the expenditures by the department on such street or highway. The State Controller thereupon shall deduct from the succeeding apportionments to such county or city from the Highway Users Tax Account in the Transportation Tax Fund the amount certified by the director and shall place such amount in the State Highway Account.

(Amended by Stats. 1980, Ch. 777, Sec. 75.)



824

Expenditures made from the State Highway Account, to the extent to which the United States is obligated by a project agreement to reimburse the state, shall be considered as advancements made by this state for performance on behalf of the United States and shall not be considered as expenditures of state funds.

Such advancements are not subject to any provisions of law relative to allocation of State Highway Account moneys. Such advancements shall be excluded in making the computations required by Section 11274 of the Government Code and the amount of such advancements made, and to be so excluded during any given period of time, shall be deemed to be equal to the amount received from the Government of the United States as reimbursement for street or highway projects and deposited in the State Treasury during that period of time.

(Amended by Stats. 1980, Ch. 777, Sec. 76.)



825

The total of the funds available from the Federal Government and the State for construction or improvement of state highways by the State shall be apportioned between the two county groups in accordance with the provisions of Section 188. Where more projects are available which are eligible for expenditure of federal funds in one county group than in the other, state funds shall be allocated to the county group receiving the lesser expenditure of federal funds to so balance such total expenditures.

(Repealed and added by Stats. 1955, Ch. 76.)



826

All moneys received from the Government of the United States as reimbursement for street or highway construction projects shall be deposited in the State Treasury to the credit of the fund from which the advancements were made. The department shall certify to the State Treasurer the fund in which each payment is required to be deposited.

(Amended by Stats. 1980, Ch. 777, Sec. 77.)



826.5

The department, the State Controller, and the State Treasurer are hereby authorized to enter into such agreements, execute such documents, establish and manage such accounts or deposits, and take any other action that may be required to enable the State to receive and expend advancements of funds from the Federal Government in connection with the construction of highways for which federal funds are available. Expenditures from such advances shall be so accounted for as to comply with Section 825 of this code.

(Added by Stats. 1957, Ch. 1607.)



827

The department may insert in the specifications for any contract for any project as to which a project agreement has been executed by and between the State and the United States a stipulation that the contractor shall forfeit to the State the sum of ten dollars ($10) for each calendar day, or portion thereof, for each person who is employed upon the project in violation of the specifications relating to selection of labor, wages, hours, and conditions of employment, and the contractor shall be bound thereby.

The department may insert in the specifications for any such contract all special provisions required by the rules and regulations of the properly authorized officers of the United States, regardless of whether or not any such provision tends to increase the cost of the work.

(Repealed and added by Stats. 1955, Ch. 76.)



828

The provisions of this article, as added by the Legislature at its 1955 Regular Session, are not to be considered a change in existing law, but merely a continuation thereof. It is hereby declared to be the intent of the Legislature that the only purpose of repealing and reenacting these provisions is to validate, as a part of the Streets and Highways Code, the original enactment of the provisions of this article by Chapter 360 of the Statutes of 1935 and the subsequent amendments thereto.

(Amended by Stats. 1980, Ch. 777, Sec. 78.)






ARTICLE 5. Allowances to Water Districts for Severance Aid

830

For purposes of this article, the term public water district means any special district, as defined in subdivision (m) of Section 54775 of the Government Code, which has, among its powers, the power to store, control, or distribute water.

(Added by Stats. 1971, Ch. 1410.)



831

Whenever real property within a public water district is acquired for state highway purposes on or after the effective date of this section, the director shall calculate an amount of severance aid as provided in this section, in addition to any other allowances provided by law to be paid to the district.

For the five-year period following the acquisition of such property, based on the amount of tax revenues the district would have received from such property if there had been no such acquisition, the director shall calculate the district s severance aid as follows: for the year following such acquisition, the district shall be allowed the amount of tax revenues that would have been paid during the year of acquisition, if the taxes assessed on the property acquired were then paid in full; for the second year, the district shall be allowed 80 percent of such amount; for the third year, the district shall be allowed 60 percent of such amount; for the fourth year, the district shall be allowed 40 percent of such amount; and for the fifth year, the district shall be allowed 20 percent of such amount.

(Added by Stats. 1971, Ch. 1410.)



832

On or before April 20th of each year, the director shall determine and certify to the State Controller the amount of severance aid computed and to be allowed to water districts under Section 831 for the fiscal year. On or before May 15th of each year, the State Controller shall allocate from the Motor Vehicle Transportation Tax Fund the amount of severance aid computed and to be allowed to water districts for the current fiscal year as so certified.

The Department may charge or allocate the amounts so transferred to the appropriate particular projects on account of which the severance aid was computed.

(Added by Stats. 1971, Ch. 1410.)



833

(a) No money shall be allocated to any water district for any fiscal year pursuant to this article, unless the Legislature approves such allocation for that fiscal year pursuant to this section by appropriating the money from the Motor Vehicle Transportation Tax Fund for such purpose.

(b) In case the amount of money appropriated by the Legislature for purposes of this article during any fiscal year is insufficient to pay the amounts provided for in Section 831, the amounts provided for in that section shall be reduced proportionately.

(Added by Stats. 1971, Ch. 1410.)



834

No allowance of severance aid shall be made as provided in Section 831 unless the total assessed value of taxable real property within the water district is reduced by 2 percent or more during a fiscal year by reason of acquisitions giving rise to severance aid as provided in Section 831. In determining whether or not the value of such acquisitions is equal to 2 percent or more of the value of taxable real property, all such acquisitions made during each fiscal year shall be considered as one sum.

(Added by Stats. 1971, Ch. 1410.)









CHAPTER 5. Bridge Safety

835

Every owner or operator of a highway bridge which is open to use by the public, other than one owned or operated by any state or federal agency, city, or county, shall, on or before January 1, 1991, notify the city or county, or both, in which the bridge is located, of the existence of the bridge and its location, date of construction, and length and width in feet.

(Added by Stats. 1989, Ch. 605, Sec. 2.)






CHAPTER 6. Highway Proceedings Affecting Private Property

ARTICLE 1. Change of Grade

854

Whenever the commission shall deem it expedient to alter the established grade of any State highway, or portion thereof, within a city, the commission may by resolution declare its intention to alter such established grade, in which resolution must be briefly specified the grade to be established, together with a reference to a place where a profile map or maps showing the new grade and the old may be examined, and a place in the city where objections may be presented. A copy of such profile map or maps shall be furnished to the governing body having jurisdiction of any highway intersecting or intercepting any affected portion of the State highway.

(Amended by Stats. 1939, Ch. 264.)



855

Notice of such proposed change of grade shall be given by posting and publication of such resolution. Publication shall be made at least once a week for two consecutive weeks in a newspaper of general circulation published in the city in which the portion of State highway affected is located, or if there is no newspaper in such city, then in a newspaper of general circulation published in the county. If there is no newspaper in either the city or county, notice by posting is sufficient. Notice by posting shall be given by posting copies of the resolution, indicating thereon the date of the first publication thereof, if any, in conspicuous places along the portion of the highway affected at intervals of not to exceed 200 feet, and in the event such highway is intersected or intercepted by other highways at least two of such notices shall be posted in each block. In no event shall less than three copies of the notice be posted. Postings shall be made within five days of the date of the first publication, if any. Within five days after the same is posted, a copy of such notice shall be furnished to the governing body having jurisdiction of any such intersecting or intercepting highway.

(Added by Stats. 1935, Ch. 689.)



856

Within sixty days after the completion of posting, any person may make and file at the place specified in said resolution his written objection to such proposed change in grade, setting forth the amount in which he claims that his interest in any real property will be damaged if such change be completed. Such objections may be filed by mailing them by registered mail, return receipt requested, or by personal delivery to the address specified in the notice as the place for presenting objections.

Any person failing to file such written objection within such sixty day period waives his right to compensation for any damage to his property by such change of grade.

(Added by Stats. 1935, Ch. 689.)



857

After the expiration of such sixty day period, the commission may by resolution officially change and reestablish the official grade of said highway in accordance with such resolution of intention.

(Added by Stats. 1935, Ch. 689.)



858

The department shall not make any change in the physical grade of said highway affecting any property as to which an objection has been filed until it has been finally determined by a court of competent jurisdiction that the objection filed is without merit or until the probable compensation has been deposited for each person filing an objection as provided in Article 1 (commencing with Section 1255.010) of Chapter 6 of, or the amount of the award has been deposited as provided in Article 2 (commencing with Section 1268.110) of Chapter 11 of, Title 7 of Part 3 of the Code of Civil Procedure.

(Amended by Stats. 1975, Ch. 1240.)



859

In the event that such changed grade of a State highway fails to meet the grade of any intersecting or intercepting highway, the department is authorized and directed, at the same time, to do such work as is necessary in order to cause such intersecting or intercepting highway to meet the State highway at grade and to restore it to its previous condition of surface, as near as may be. The procedure set forth in this article for the change of grade of the State highway in a city may be followed as to the portion of such intersecting or intercepting highway, the grade of which is changed. In lieu of, or in addition to, the above procedure mentioned in this section, the department and the governing body having jurisdiction over any such intersecting or intercepting highway may enter into a cooperative agreement in respect to the doing of any work authorized by this article, or the taking of any action in respect to such intersecting or intercepting highway as may be authorized by law.

(Added by Stats. 1935, Ch. 689.)






ARTICLE 2. Establishment of Boundaries

862

The department may proceed as provided in this article to establish the boundaries of any State highway right of way where such boundaries are unknown or uncertain.

(Added by Stats. 1935, Ch. 689.)



863

A right of way map shall be filed as provided in section 128, showing such boundaries as are claimed by the State. Such map shall delineate such boundaries to be established with sufficient detail to enable the lines to be located on the ground by survey.

(Added by Stats. 1935, Ch. 689.)



864

After filing such map, the department shall publish a notice at least once in a newspaper of general circulation published in the county wherein the unknown or uncertain boundaries are located. Such notice shall contain:

(a) A statement that proceedings are being taken under this article of this code for the establishment of the boundaries of a certain section of highway, describing such section briefly.

(b) A reference to the said recorded map, by number, or map book and page, for definite information as to said boundaries.

(c) An address within the county at which objections in writing to such boundaries may be filed.

(d) A statement that failure to file such objection within six months from the date of publication of notice constitutes a waiver of any owner s rights to object to the boundaries so established.

(Added by Stats. 1935, Ch. 689.)



865

Within fifteen days from the publication of such notice, the department shall post signs along and approximately on the boundaries delineated on such map in conspicuous places and at intervals of not more than one-fourth of a mile, and in no event no less than three signs. Such signs shall bear in letters at least one inch high the words Highway Line and in smaller print shall state:

(a) All the information required in the notice provided for in section 864.

(b) The date of the publication of such notice.

(Added by Stats. 1935, Ch. 689.)



866

The department shall restore any such signs which have been destroyed or become illegible in the third month after the first posting.

(Added by Stats. 1935, Ch. 689.)



867

Any owner of property abutting on any highway, the boundary of which is so proposed to be established, who disputes the correctness of the highway boundary claimed and so proposed to be established, must file his written objection at the place specified in said notice within six months of the date of publication of notice, specifying in what respect and to what extent the proposed boundary, as it affects his property, is erroneous.

(Added by Stats. 1935, Ch. 689.)



868

Any owner who fails to file such objection within such six months period waives his right to object and is conclusively presumed to have agreed to the boundary delineated on the map and the same becomes, as to his property, the agreed and established boundary of such highway.

(Added by Stats. 1935, Ch. 689.)



869

If an objection is filed the department shall not perform any work on the property claimed by the objector until it has been finally determined by a court of competent jurisdiction that the objection filed is without merit or until the probable compensation has been deposited for the person filing the objection as provided in Article 1 (commencing with Section 1255.010) of Chapter 6 of, or the amount of the award has been deposited as provided in Article 2 (commencing with Section 1268.110) of Chapter 11 of, Title 7 of Part 3 of the Code of Civil Procedure. This section shall not apply insofar as any objector may make claim to a part of the established traveled way.

(Amended by Stats. 1975, Ch. 1240.)



870

The proceedings hereby authorized may be taken only to establish the boundary of a public easement for highway purposes, and it is not presumed that any nonobjecting owner has agreed to any greater interest than an easement in the public.

(Added by Stats. 1935, Ch. 689.)






ARTICLE 3. Procedure

875

The procedure provided in this chapter is not exclusive and shall not prohibit the department from proceeding in any other manner authorized by law.

(Added by Stats. 1935, Ch. 689.)



876

Nothing in this chapter shall be construed as a waiver of any right heretofore acquired by the public for highway purposes and no proceeding authorized in this chapter shall constitute a waiver of any statute of limitations.

(Added by Stats. 1935, Ch. 689.)









CHAPTER 7. Acquisition of Shore Line Property

880

Where land not exceeding 300 feet in width intervenes between the right-of-way line of a state highway, either existing or to be constructed, and the mean high tide line of the Pacific Ocean, or bays or estuaries thereof, the land may be acquired as a part of the highway right-of-way acquisition.

Land heretofore or hereafter so acquired may, except when required, in whole or in part, for state highway widening or other state highway requirements, be transferred to the control of the State Park and Recreation Commission and, when so transferred, shall be dedicated in perpetuity for beach, park, and recreational purposes for the benefit and use of the public. However, where such land which is not necessary for state highway purposes is producing oil, gas, or other hydrocarbons, or is within a distance of 660 feet from a producing oil or gas well, then if by a majority vote of the State Park and Recreation Commission and the California Transportation Commission it is determined that the acquisition of an easement thereof is desirable, and if the portion thereof lying between the mean high tide line and the extreme high tide line is not occupied by any well and adequate well sites exist on the remainder of the property, then, in accordance with this section, an easement may be acquired upon and over the portion of such land lying between the mean high tide line and the extreme high tide line as a right-of-way for persons traveling on foot and on horseback and for fishermen and for bathers.

If such land is more valuable for commercial purposes than for recreational purposes by reason of its use or suitability for railroad rights-of-way, docks, wharves, or other shipping or industrial purposes, or is producing oil, gas, or other hydrocarbons, or is within a distance of 660 feet from a producing oil or gas well, or is being zoned by the proper public authority for important commercial development, it shall not be acquired for such park or recreational purposes.

(Amended by Stats. 1980, Ch. 777, Sec. 79.)



881

Contracts may be entered into between the department and the State Park and Recreation Commission for those acquisitions and transfers specified in Section 880, which contracts shall provide for the payment into the State Highway Account of the entire cost of such acquisition from any appropriation made to the State Park and Recreation Commission for acquisition of beaches or parks.

Nothing in this chapter shall be deemed a limitation on the authority granted to the department under any other provision of this code, or under other law, to acquire property for highway purposes, including beach and shore line property, and nothing in this chapter shall require the department or the California Transportation Commission to acquire for, or to transfer to, the State Park and Recreation Commission any property required for state highway purposes, or to acquire any property for state park system purposes, when, in the opinion of the California Transportation Commission, the acquisition of such property is not practicable or in the public interest.

(Amended by Stats. 1980, Ch. 777, Sec. 80.)






CHAPTER 8. Nonmotorized Transportation

ARTICLE 1. General Provisions

885

The Legislature hereby finds and declares that traffic congestion, air pollution, noise pollution, public health, energy shortages, consumer costs, and land-use considerations resulting from a primary reliance on the automobile for transportation are each sufficient reasons to provide for multimodal transportation systems.

(Added by Stats. 1993, Ch. 517, Sec. 2. Effective January 1, 1994.)



885.2

The Legislature finds and declares all of the following:

(a) California s bicycle programs have not been fully developed or funded.

(b) The Legislature and Congress have enacted laws to reduce traffic congestion and improve air quality.

(c) The components of a successful bicycle program include engineering and design of safe facilities, education of bicyclists, and the motoring public on lawful use of the highways, and enforcement of traffic laws.

(d) Efforts to improve safety and convenience for nonmotorized transportation users are a proper use of transportation funds.

(e) The design and maintenance of many of our bridges and highways present physical obstacles to use by bicycles.

(f) The bicycle is a legitimate transportation mode on public roads and highways.

(g) Bicycle transportation can be an important, low-cost strategy to reduce reliance on the single-passenger automobile and can contribute to a reduction in air pollution and traffic congestion.

(Added by Stats. 1993, Ch. 517, Sec. 2. Effective January 1, 1994.)



886

There is in the department a bicycle facilities coordinator who is responsible for the administration of bicycle-related activities of the department.

(Added by Stats. 1993, Ch. 517, Sec. 2. Effective January 1, 1994.)






ARTICLE 2. Nonmotorized Transportation Facilities

887

As used in this chapter, nonmotorized transportation facility means a facility designed primarily for the use of pedestrians, bicyclists, or equestrians. It may be designed primarily for one or more of those uses.

(Added by Stats. 1993, Ch. 517, Sec. 2. Effective January 1, 1994.)



887.2

The department, in cooperation with local agencies, shall publish a statewide map illustrating state highway routes available for the use of bicyclists and, where bicyclists are prohibited from using a state highway, illustrating, in such a case, safe, alternate routes available to the bicyclist.

(Added by Stats. 1993, Ch. 517, Sec. 2. Effective January 1, 1994.)



887.4

Prior to December 31 of each year, the department shall prepare and submit an annual report to the Legislature summarizing programs it has undertaken for the development of nonmotorized transportation facilities, including a summary of major and minor projects. The report shall document all state funding for bicycle programs, including funds from the Bicycle Transportation Account, the Transportation Planning and Development Account, and the Clean Air Transportation Improvement Act. The report shall also summarize the existing directives received by the department from the Federal Highway Administration concerning the availability of federal funds for the programs, together with an estimate of the fiscal impact of the federal participation in the programs.

(Amended by Stats. 1998, Ch. 877, Sec. 23. Effective January 1, 1999.)



887.6

Upon the request of a public agency, as defined by Section 6500 of the Government Code, the department may enter into an agreement with the agency for the construction and maintenance of nonmotorized transportation facilities which generally follow a state highway right-of-way where the department has determined that the facility will improve safety and convenience for bicyclists.

The department s contribution, if any, to the cost of constructing the nonmotorized facilities shall be based upon a finding that the traffic safety or capacity of the highway will be increased. The agreements may provide for the handling and accounting of funds, the acquisition or conveyance of right-of-way, maintenance, and any other phase of the project.

(Added by Stats. 1993, Ch. 517, Sec. 2. Effective January 1, 1994.)



887.8

(a) After consulting with the law enforcement agency having primary traffic law enforcement responsibility with respect to the state highway, the department may construct and maintain nonmotorized transportation facilities approximately paralleling that highway.

(b) Where the traffic safety or capacity of the highway would be increased, the department shall pay for the construction and maintenance of nonmotorized transportation facilities approximately paralleling the highway.

(c) The Legislature finds and declares that the construction and maintenance of nonmotorized transportation facilities constitute a highway purpose under Article XIX of the California Constitution, and justify the expenditure of highway funds and the exercise of the power of eminent domain therefor.

(Added by Stats. 1993, Ch. 517, Sec. 2. Effective January 1, 1994.)



888

The department shall not construct a state highway as a freeway that will result in the severance or destruction of an existing major route for nonmotorized transportation traffic and light motorcycles, unless it provides a reasonable, safe, and convenient alternate route or such a route exists.

(Added by Stats. 1993, Ch. 517, Sec. 2. Effective January 1, 1994.)



888.2

The department shall also incorporate nonmotorized transportation facilities in the design of freeways on the state highway system along corridors where nonmotorized facilities do not exist, upon a finding that the facilities would conform to the California Recreational Trails System Plan specified in Section 5070.7 of the Public Resources Code or upon a finding, following a public hearing, that the facilities would conform to the master plans of local agencies for the development of nonmotorized facilities and would not duplicate existing or proposed routes, and that community interests would be enhanced by the construction of the facilities.

The department shall establish an annual priority list of projects to be funded pursuant to this section, which shall primarily benefit bicyclists rather than other highway users.

(Added by Stats. 1993, Ch. 517, Sec. 2. Effective January 1, 1994.)



888.4

Each annual budget prepared pursuant to Section 165 shall include an amount of not less than three hundred sixty thousand dollars ($360,000) for the construction of nonmotorized transportation facilities to be used in conjunction with the state highway system.

(Added by Stats. 1993, Ch. 517, Sec. 2. Effective January 1, 1994.)



888.8

The department may enter into any agreements, execute any documents, establish and manage any accounts or deposits, or take any other action that may be appropriate to receive and expend funds from the federal government in connection with state or local agency bicycle programs and nonmotorized transportation projects for which federal funds are available. The department may undertake demonstration projects and perform technical studies.

(Added by Stats. 1993, Ch. 517, Sec. 2. Effective January 1, 1994.)






ARTICLE 2.5. California Bicycle Routes of National, State, or Regional Significance

889

This article shall be known and may be cited as the California Bicycle Routes of National, State, or Regional Significance Act.

(Added by Stats. 2009, Ch. 396, Sec. 2. Effective January 1, 2010.)



889.1

(a) The department may establish a process for identifying and promoting bicycle routes of national, state, or regional significance that meet specified criteria.

(b) In designating routes, the department may consider the following:

(1) Historic routes.

(2) Established training routes or other designated routes, including legs of the Tour of California.

(3) Routes of unique scenic significance.

(c) In identifying bicycle routes of national, state, or regional significance, the department may work with the California Travel and Tourism Commission, the Department of Parks and Recreation, federal agencies that operate and maintain roadways for public use, statewide trade organizations, including the California Chamber of Commerce and the California Bicycle Coalition, local tourism entities, chambers of commerce, and local bicycle organizations.

(d) The department may form an advisory committee to help implement the provisions of this section. The department may establish a process whereby organizations, including, but not limited to, local bicycle organizations, private entities, or local or state governmental entities may nominate a route for inclusion in the system of bicycle routes of national, state, or regional significance.

(e) The department may develop criteria for the design, placement, and installation of signs relative to bicycle routes of national, state, or regional significance.

(f) It is the intent of the Legislature that city or county participation in establishing local routes of significance under this article shall be voluntary, similar to the State Scenic Highway Program.

(Added by Stats. 2009, Ch. 396, Sec. 2. Effective January 1, 2010.)



889.2

(a) The department may install bicycle route signs, identifying bicycle routes of national, state, or regional significance, that are associated only with the state highway system, which includes state highways, United States highways, and interstate freeways, and state-financed public transportation systems. The physical placement of bicycle route signs on all other roads and transit systems shall be left to the appropriate local jurisdiction. However, when requested by a city or county and reimbursed, the department shall place bicycle route signs on the state highway system and state-financed public transportation systems that direct traffic to bicycle routes on city or county roads.

(b) Bicycle route signs shall meet the standards and specifications established pursuant to Section 21400 of the Vehicle Code.

(c) The cost to purchase, erect, and maintain bicycle route signs may be paid by applicants or nominating entities, as determined by the department. These costs may be reimbursed to the department at their actual cost, including administrative expenses.

(Added by Stats. 2009, Ch. 396, Sec. 2. Effective January 1, 2010.)






ARTICLE 3. California Bicycle Transportation Act

890

It is the intent of the Legislature, in enacting this article, to establish a bicycle transportation system. It is the further intent of the Legislature that this transportation system shall be designed and developed to achieve the functional commuting needs of the employee, student, business person, and shopper as the foremost consideration in route selection, to have the physical safety of the bicyclist and bicyclist s property as a major planning component, and to have the capacity to accommodate bicyclists of all ages and skills.

(Added by Stats. 1993, Ch. 517, Sec. 2. Effective January 1, 1994.)



890.2

As used in this chapter, bicycle means a device upon which any person may ride, propelled exclusively by human power through a belt, chain, or gears, and having either two or three wheels in a tandem or tricycle arrangement.

(Added by Stats. 1993, Ch. 517, Sec. 2. Effective January 1, 1994.)



890.3

As used in this article, bicycle commuter means a person making a trip by bicycle primarily for transportation purposes, including, but not limited to, travel to work, school, shopping, or other destination that is a center of activity, and does not include a trip by bicycle primarily for physical exercise or recreation without such a destination.

(Added by Stats. 1993, Ch. 517, Sec. 2. Effective January 1, 1994.)



890.4

As used in this article, bikeway means all facilities that provide primarily for bicycle travel. For purposes of this article, bikeways shall be categorized as follows:

(a) Class I bikeways, also known as bike paths or shared-use paths, which provide a completely separated right-of-way designated for the exclusive use of bicycles and pedestrians with crossflows by motorists minimized.

(b) Class II bikeways, also known as bike lanes, which provide a restricted right-of-way designated for the exclusive or semiexclusive use of bicycles with through travel by motor vehicles or pedestrians prohibited, but with vehicle parking and crossflows by pedestrians and motorists permitted.

(c) Class III bikeways, also known as onstreet or offstreet bike routes, which provide a right-of-way designated by signs or permanent markings and shared with pedestrians and motorists.

(Amended by Stats. 2013, Ch. 523, Sec. 17. Effective January 1, 2014.)



890.6

The department, in cooperation with county and city governments, shall establish minimum safety design criteria for the planning and construction of bikeways and roadways where bicycle travel is permitted. The criteria shall include, but not be limited to, the design speed of the facility, minimum widths and clearances, grade, radius of curvature, pavement surface, actuation of automatic traffic control devices, drainage, and general safety. The criteria shall be updated biennially, or more often, as needed.

(Added by Stats. 1993, Ch. 517, Sec. 2. Effective January 1, 1994.)



890.8

The department shall establish uniform specifications and symbols for signs, markers, and traffic control devices to designate bikeways, regulate traffic, improve safety and convenience for bicyclists, and alert pedestrians and motorists of the presence of bicyclists on bikeways and on roadways where bicycle travel is permitted.

(Added by Stats. 1993, Ch. 517, Sec. 2. Effective January 1, 1994.)



891

(a) All city, county, regional, and other local agencies responsible for the development or operation of bikeways or roadways where bicycle travel is permitted shall utilize all minimum safety design criteria and uniform specifications and symbols for signs, markers, and traffic control devices established pursuant to Sections 890.6 and 890.8, except as provided in subdivision (b).

(b) The department, by June 30, 2013, shall establish procedures to permit exceptions to the requirements of subdivision (a) for purposes of research, experimentation, testing, evaluation, or verification.

(Amended by Stats. 2012, Ch. 716, Sec. 1. Effective January 1, 2013.)



891.1

(a) The department shall, by November 1, 2014, submit a report to the transportation policy committees of both houses of the Legislature that describes the steps the department has taken to implement the requirements of subdivision (b) of Section 891 related to permitting exceptions to the requirements of subdivision (a) of Section 891. The report shall include, but not be limited to, all of the following:

(1) The number of requests the department has received from cities, counties, and local agencies from July 1, 2013, to June 30, 2014, inclusive.

(2) The number of exceptions the department granted during that year.

(3) If any requests were rejected, the reasons why those requests were not approved.

(b) This section shall become inoperative on July 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2012, Ch. 716, Sec. 2. Effective January 1, 2013. Inoperative July 1, 2015. Repealed as of January 1, 2016, by its own provisions.)



891.2

A city or county may prepare a bicycle transportation plan, which shall include, but not be limited to, the following elements:

(a) The estimated number of existing bicycle commuters in the plan area and the estimated increase in the number of bicycle commuters resulting from implementation of the plan.

(b) A map and description of existing and proposed land use and settlement patterns which shall include, but not be limited to, locations of residential neighborhoods, schools, shopping centers, public buildings, and major employment centers.

(c) A map and description of existing and proposed bikeways.

(d) A map and description of existing and proposed end-of-trip bicycle parking facilities. These shall include, but not be limited to, parking at schools, shopping centers, public buildings, and major employment centers.

(e) A map and description of existing and proposed bicycle transport and parking facilities for connections with and use of other transportation modes. These shall include, but not be limited to, parking facilities at transit stops, rail and transit terminals, ferry docks and landings, park and ride lots, and provisions for transporting bicyclists and bicycles on transit or rail vehicles or ferry vessels.

(f) A map and description of existing and proposed facilities for changing and storing clothes and equipment. These shall include, but not be limited to, locker, restroom, and shower facilities near bicycle parking facilities.

(g) A description of bicycle safety and education programs conducted in the area included within the plan, efforts by the law enforcement agency having primary traffic law enforcement responsibility in the area to enforce provisions of the Vehicle Code pertaining to bicycle operation, and the resulting effect on accidents involving bicyclists.

(h) A description of the extent of citizen and community involvement in development of the plan, including, but not limited to, letters of support.

(i) A description of how the bicycle transportation plan has been coordinated and is consistent with other local or regional transportation, air quality, or energy conservation plans, including, but not limited to, programs that provide incentives for bicycle commuting.

(j) A description of the projects proposed in the plan and a listing of their priorities for implementation.

(k) A description of past expenditures for bicycle facilities and future financial needs for projects that improve safety and convenience for bicycle commuters in the plan area.

(Added by Stats. 1993, Ch. 517, Sec. 2. Effective January 1, 1994.)



891.4

(a) A city or county that has prepared a bicycle transportation plan pursuant to Section 891.2 may submit the plan to the county transportation commission or transportation planning agency for approval. The city or county may submit an approved plan to the department in connection with an application for funds for bikeways and related facilities which will implement the plan. If the bicycle transportation plan is prepared, and the facilities are proposed to be constructed, by a local agency other than a city or county, the city or county may submit the plan for approval and apply for funds on behalf of that local agency.

(b) The department may grant funds applied for pursuant to subdivision (a) on a matching basis which provides for the applicant s furnishing of funding for 10 percent of the total cost of constructing the proposed bikeways and related facilities. The funds may be used, where feasible, to apply for and match federal grants or loans.

(Added by Stats. 1993, Ch. 517, Sec. 2. Effective January 1, 1994.)



891.5

The Sacramento Area Council of Governments, pursuant to subdivision (d) of Section 2551, may purchase, operate, and maintain callboxes on class 1 bikeways.

(Added by Stats. 1999, Ch. 262, Sec. 1. Effective January 1, 2000.)



891.8

The governing body of a city, county, or local agency may do all of the following:

(a) Establish bikeways.

(b) Acquire, by gift, purchase, or condemnation, land, real property, easements, or rights-of-way to establish bikeways.

(c) Establish bikeways pursuant to Section 21207 of the Vehicle Code.

(Added by Stats. 1993, Ch. 517, Sec. 2. Effective January 1, 1994.)



892

(a) Rights-of-way established for other purposes by cities, counties, or local agencies shall not be abandoned unless the governing body determines that the rights-of-way or parts thereof are not useful as a nonmotorized transportation facility.

(b) No state highway right-of-way shall be abandoned until the department first consults with the local agencies having jurisdiction over the areas concerned to determine whether the right-of-way or part thereof could be developed as a nonmotorized transportation facility. If an affirmative determination is made, before abandoning the right-of-way, the department shall first make the property available to local agencies for development as nonmotorized transportation facilities in accordance with Sections 104.15 and 887.6 of this code and Section 14012 of the Government Code.

(Added by Stats. 1993, Ch. 517, Sec. 2. Effective January 1, 1994.)



892.2

(a) The Bicycle Transportation Account is continued in existence in the State Transportation Fund, and, notwithstanding Section 13340 of the Government Code, the money in the account is continuously appropriated to the department for expenditure for the purposes specified in Section 892.4. Unexpended moneys shall be retained in the account for use in subsequent fiscal years.

(b) Any reference in law or regulation to the Bicycle Lane Account is a reference to the Bicycle Transportation Account.

(c) All assets and liabilities of the Bicycle Transportation Account shall become assets and liabilities of the State Highway Account before July 1, 2014.

(d) This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 359, Sec. 2. Effective September 26, 2013. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions.)



892.4

The department shall allocate and disburse moneys from the Bicycle Transportation Account according to the following priorities:

(a) To the department, the amounts necessary to administer this article, not to exceed 1 percent of the funds expended per year.

(b) To counties and cities, for bikeways and related facilities, planning, safety and education, in accordance with Section 891.4.

(c) This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 359, Sec. 3. Effective September 26, 2013. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions.)



892.5

The Bikeway Account, created in the State Transportation Fund by Chapter 1235 of the Statutes of 1975, is continued in effect, and, notwithstanding Section 13340 of the Government Code, money in the account is hereby continuously appropriated to the department for expenditure for the purposes specified in this chapter.

All assets and liabilities of the Bikeway Account shall become assets and liabilities of the State Highway Account before July 1, 2014.

This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 359, Sec. 4. Effective September 26, 2013. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions.)



892.6

The Legislature finds and declares that the construction of bikeways pursuant to this article constitutes a highway purpose under Article XIX of the California Constitution and justifies the expenditure of highway funds therefor.

This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 359, Sec. 5. Effective September 26, 2013. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions.)



893

The department shall disburse the money from the Bicycle Transportation Account pursuant to Section 891.4 for projects that improve the safety and convenience of bicycle commuters, including, but not limited to, any of the following:

(a) New bikeways serving major transportation corridors.

(b) New bikeways removing travel barriers to potential bicycle commuters.

(c) Secure bicycle parking at employment centers, park-and-ride lots, rail and transit terminals, and ferry docks and landings.

(d) Bicycle-carrying facilities on public transit vehicles.

(e) Installation of traffic control devices to improve the safety and efficiency of bicycle travel.

(f) Elimination of hazardous conditions on existing bikeways.

(g) Planning.

(h) Improvement and maintenance of bikeways.

In recommending projects to be funded, due consideration shall be given to the relative cost-effectiveness of proposed projects.

This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 359, Sec. 6. Effective September 26, 2013. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions.)



893.2

The department shall not finance projects with the money in accounts continued in existence pursuant to this article which could be financed appropriately pursuant to Article 2 (commencing with Section 887), or fully financed with federal financial assistance.

This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 359, Sec. 7. Effective September 26, 2013. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions.)



893.4

If available funds are insufficient to finance completely any project whose eligibility is established pursuant to Section 893, the project shall retain its priority for allocations in subsequent fiscal years.

This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 359, Sec. 8. Effective September 26, 2013. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions.)



893.6

The department shall make a reasonable effort to disburse funds in general proportion to population. However, no applicant shall receive more than 25 percent of the total amounts transferred to the Bicycle Transportation Account in a single fiscal year.

This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 359, Sec. 9. Effective September 26, 2013. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions.)



894

The department may enter into an agreement with any city or county concerning the handling and accounting of the money disbursed pursuant to this article, including, but not limited to, procedures to permit prompt payment for the work accomplished.

This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 359, Sec. 10. Effective September 26, 2013. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions.)



894.2

The department, in cooperation with county and city governments, shall adopt the necessary guidelines for implementing this article.

This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 359, Sec. 11. Effective September 26, 2013. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions.)






ARTICLE 4. California Pedestrian Safety Account

894.6

The Pedestrian Safety Account is hereby established in the State Transportation Fund for expenditure by the department, upon appropriation, for the purposes of funding grants awarded pursuant to Section 894.7.

(Added by Stats. 2000, Ch. 833, Sec. 3.2. Effective January 1, 2001.)



894.7

(a) The department shall make grants available to local governmental agencies based on the results of a statewide competition that requires submission of proposals for funding and rates those proposals on all of the following factors:

(1) Needs of the applicant as demonstrated by a high rate of pedestrian injuries or fatalities.

(2) Potential of the proposal for reducing pedestrian injuries and fatalities.

(3) Potential of the proposal for encouraging increased walking.

(b) Priority for grants shall be given to applicants with the highest pedestrian injury and fatality rates.

(c) Eligible projects may include, but are not limited to, traffic calming measures, intersection safety improvements, traffic signal timing, crosswalk construction or improvements, and any traffic safety or enforcement program authorized by law.

(d) A grant recipient shall engage in public education efforts to encourage pedestrian safety and awareness that may include a pedestrian safety program.

(e) The department shall award the grants as expeditiously as possible.

(Added by Stats. 2000, Ch. 833, Sec. 3.2. Effective January 1, 2001.)



894.8

The department, in cooperation with county and city governments, the Department of the California Highway Patrol, and relevant stakeholders, shall adopt the necessary guidelines for implementing this article.

(Added by Stats. 2000, Ch. 833, Sec. 3.2. Effective January 1, 2001.)









CHAPTER 9. Scenic Areas

895

If federal funds are available for reimbursement therefor, the department may acquire, either in fee or in any lesser estate or interest, real property adjacent to any highway included in the national system of interstate and defense highways or the federal-aid primary highway system, which the department considers necessary for the preservation, maintenance or conservation of scenic lands or areas adjacent to such highways or which it considers necessary to preserve, improve or enhance the scenic beauty of or points of interest in the lands or areas traversed by such highways. Nothing in this section shall authorize the use of eminent domain to acquire any dwelling or any building or other enclosure, and the appurtenances thereto, in which commercial activities are conducted.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 125.)



896

The Legislature hereby declares that the acquisition of interests in real property for the preservation, maintenance or conservation of scenic lands or areas adjacent to any highway included in the national system of interstate and defense highways or the federal-aid primary highway system or to preserve, improve or enhance the natural beauty of points of interest in the lands or areas traversed by such highways provided for in Section 895 constitutes a public use and purpose.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 125.)



897

The department may convey or lease such property back to its original owner or to another person or entity in the manner and subject to such reservations, conditions, covenants or other contractual arrangements approved by the commission as will preserve the scenic character or beauty of the area traversed by the highway.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 125.)









DIVISION 2. COUNTY HIGHWAYS

CHAPTER 1. General Provisions

900

The authority conferred upon boards of supervisors by this division shall be exercised subject to such limitations and restrictions as are prescribed by this division or by other provisions of law, shall be in addition to any authority elsewhere conferred, and, except as otherwise expressly provided, shall be exercised only in relation to highways within their respective counties.

(Enacted by Stats. 1935, Ch. 29.)



901

All county highways, once established, shall continue to be county highways until abandoned by order of the board of supervisors of the county in which such highways are situated, by operation of law, or by judgment of a court of competent jurisdiction. No county highway laid out by the board of supervisors as provided in this division, or used and worked as provided in this division, shall be abandoned or cease to be a county highway except as prescribed in this section.

(Enacted by Stats. 1935, Ch. 29.)



902

Except as otherwise provided by law, any toll trail, toll road or toll bridge, for which the franchise has expired by limitation or nonuser, becomes a free county highway. No claim shall be valid against the county for the right of way, or for the land or material comprising such toll trail, toll road or toll bridge.

(Enacted by Stats. 1935, Ch. 29.)



903

After one year from the making of an order by a board of supervisors, pursuant to this division, opening a highway over any land, the county acquires title to the land in accordance with the terms of the order.

(Amended by Stats. 1961, Ch. 1788.)



904

No route of travel used by one or more persons over another s land shall become a county highway by use.

(Enacted by Stats. 1935, Ch. 29.)



906

The width of all county highways, other than bridges, alleys, lanes, and trails, shall be at least 40 feet, except as provided by Sections 906.5 and 969 and except that the board of supervisors of any county may, by a resolution passed by a unanimous vote of its members, determine that the public convenience and necessity demand the maintenance of a highway of less than 40 feet and may after such determination proceed with the maintenance of any such highway.

This section shall not increase or diminish the width of any county highway established, dedicated, and maintained as such prior to January 1, 1945.

(Amended by Stats. 1978, Ch. 68.)



906.5

On construction under a contract advertised for bids after July 1, 1973, the board of supervisors shall install on the surface of county highways upon which the operation of bicycles is permitted only those types of grates which are not hazardous to bicycle riders.

(Added by Stats. 1972, Ch. 1272.)



906.6

Notwithstanding Section 906, a county may maintain a highway of less than 40 feet in width if all the cost of maintenance thereof is paid for by a maintenance district created pursuant to Chapter 26 (commencing with Section 5820) of Part 3 of Division 1.

(Added by renumbering Section 906.5 (as added by Stats. 1978, Ch. 68) by Stats. 1979, Ch. 373.)



907

Any owner or occupant of land may construct a sidewalk on the county highway along the line of his land, subject to the authority conferred by law on the board of supervisors.

(Amended by Stats. 1972, Ch. 399.)



908

The road commissioner, or the person to whom the duties of the road commissioner have been transferred pursuant to Section 2006.1 or 2006.5, shall maintain a record of each county highway, including its name and a general reference to its terminal points.

(Amended by Stats. 1992, Ch. 1020, Sec. 8. Effective January 1, 1993.)



909

No agreement entered into by the board of supervisors for the purchase, hire, or rental of any apparatus used in the construction, improvement, or maintenance of highways shall create a charge against the county, unless the agreement complies with all of the following:

(a) The agreement is in writing.

(b) The writing is signed by the chair of the board of supervisors.

(c) A copy of the writing is certified by and filed with the clerk of the board of supervisors.

All of these writings and copies are public documents.

If a county purchases, hires, or rents any apparatus specified herein pursuant to a local purchasing ordinance, including competitive bidding procedures, it does not have to comply with subdivisions (a), (b), and (c) herein to create a charge against the county. Compliance with the local purchasing ordinance shall be sufficient to create a charge against the county for said purchase, hire, or rental.

(Amended by Stats. 2002, Ch. 221, Sec. 121. Effective January 1, 2003.)






CHAPTER 2. Powers and Duties of Boards of Supervisors

940

Boards of supervisors shall have general supervision, management, and control of the county highways.

(Enacted by Stats. 1935, Ch. 29.)



941

(a) Boards of supervisors shall, by proper order, cause those highways which are necessary to public convenience to be established, recorded, constructed, and maintained in the manner provided in this division.

(b) No public or private road shall become a county highway until and unless the board of supervisors, or its designee, by appropriate action, has caused the road to be accepted into the county road system. No county shall be held liable for failure to maintain any road unless and until it has been accepted into the county road system by action of the board of supervisors or its designee.

(c) The acceptance of any road or the acceptance of any road subject to improvements pursuant to Section 66477.1 of the Government Code does not constitute the acceptance of the road into the county road system in the absence of the adoption of a resolution by the board of supervisors accepting the road into the county road system.

(d) In lieu of the procedures set forth in subdivisions (b) or (c), boards of supervisors may, by ordinance, designate a county officer to accept, on behalf of the board, roads or portions thereof, into the county road system and to record conveyances to the county of real property interests for road uses and purposes. The designee shall, prior to recording any conveyance under this section, affix a certificate to the instrument stating the acceptance into the county road system and designating the name or number, or both, of the county road. The designee shall report all acceptances and recordings to the board at the end of the fiscal year, or at more frequent intervals as determined by the board.

(Amended by Stats. 1988, Ch. 132, Sec. 1.5.)



941.1

The board of supervisors may lay out, acquire, construct, and maintain any section or portion of any street or highway within the county as a freeway or expressway and may make any existing street or highway a freeway or expressway.

(Amended by Stats. 1989, Ch. 367, Sec. 3.)



941.2

Boards of supervisors may close any street or highway within their jurisdiction at or near the point of its intersection with any freeway, or may make provision for carrying such street or highway over, under, or to a connection with the freeway, and may do any and all work on such street or highway as is necessary therefor.

No public highway shall be converted into a freeway except with the consent of the owners of abutting lands or the purchase or condemnation of their right of access thereto.

(Added by Stats. 1951, Ch. 463.)



941.3

Before taking any action authorized by Section 941.2 affecting any state highway, such action must be approved by the Department of Public Works.

(Added by Stats. 1951, Ch. 463.)



941.4

(a) The board of supervisors, with the consent of any city in which the proposed system is located, in whole or in part, may designate a system of expressways within the county. The designation shall be based on a study of the transportation needs of the county, which shall include a financing plan for the expressway system.

(b) The purpose of the county expressway system is to provide a level of service that is greater than that of city streets and county roads, but less than that provided by the state system of freeways. The designated county expressway system shall serve both incorporated and unincorporated areas of a county, as appropriate.

(c) The board of supervisors may enter into an agreement with the city council or other governing body of a city to close any city street at or near its intersection with an expressway or to provide for carrying the street over, under, or to a connection with the expressway, and to perform any work necessary for this purpose. No city street may be closed by the construction of an expressway except pursuant to such an agreement. No city street may be connected with an expressway unless the board of supervisors, by resolution, consents and specifies the terms and conditions of that connection. The board of supervisors may permit or prohibit, or specify the terms and conditions of, a connection as, in its opinion, will best serve the public interest of the county. This subdivision does not apply to any connection constructed prior to January 1, 1989.

(d) Notwithstanding any other provision of this division, the designated county expressway system may be planned, designed, acquired, constructed, reconstructed, rehabilitated, maintained, operated, and owned by the county in both incorporated and unincorporated areas.

(e) The board of supervisors may delegate any authority under this section to any local agency which it finds and determines has the capability to plan, design, acquire, construct, reconstruct, rehabilitate, maintain, operate, and own an expressway.

(f) The boards of supervisors of two or more adjacent counties into which an expressway is proposed to extend may enter into an agreement to plan, design, acquire, construct, reconstruct, rehabilitate, maintain, operate, or own the expressway. The agreement shall provide for the creation of a governing body with representation from each county.

(g) Any county having an existing expressway system which was designated by the board of supervisors before January 1, 1989, shall be deemed to have met the conditions of this section. Any new expressway project within such a system is subject to this section.

(h) As used in this section, expressway means a highway having partial or complete control of access, whether or not divided or with separations of grade at intersections.

(Added by Stats. 1989, Ch. 367, Sec. 4.)



941.6

If the boundary line between two adjacent counties lies within a county highway, the boards of supervisors of the affected counties may, by agreement, provide for the improvement, maintenance, construction, or reconstruction of all or part of the highway by either or both counties, and each county may expend funds available to it for the improvements and maintenance of county highways as necessary for its performance of the agreement.

(Added by Stats. 1995, Ch. 766, Sec. 1. Effective January 1, 1996.)



942

Such boards may enact and enforce ordinances and regulations for the construction, improvement or maintenance of county highways, and for the protection, supervision, management, control, or use of such highways. Any such board may by a four-fifths vote of all its members let county equipment used in the maintenance and construction of county roads, when such equipment is not in use upon the roads under the jurisdiction of the board, and may charge for the use thereof a rental, and arrange the basis of compensation, in keeping with the general conditions prevailing in the county in which the transaction is made.

(Amended by Stats. 1941, Ch. 770.)



942.5

The board of supervisors may restrict the use of, or close, any county highway whenever the board considers such closing or restriction of use necessary:

(a) For the protection of the public.

(b) For the protection of such county highway from damage during storms.

(c) During construction, improvement or maintenance operations thereon.

No liability shall attach to the county, or to the board of supervisors, for the restriction of use, or closing, of any county highway for the above public purposes.

This section does not constitute a change in, but is declaratory of, the pre-existing law.

(Added by Stats. 1957, Ch. 1876.)



942.6

The board of supervisors may delegate the powers contained in Section 942.5 to the county road commissioner.

(Added by Stats. 1967, Ch. 488.)



943

Such board may:

(a) Acquire any property necessary for the uses and purposes of county highways. When eminent domain proceedings are necessary, the board shall require the district attorney to institute such proceedings. The expense of and award in such proceedings may be paid from the road fund or the general fund of the county, or the road fund of any district benefited.

(b) Lay out, construct, improve, and maintain county highways.

(c) Incur a bonded indebtedness for any of such purposes, subject to the provisions of Section 944.

(d) Construct and maintain stock trails approximately paralleling any county highway, retain and maintain for stock trails the right-of-way of any county highway which is superseded by relocation. Such stock trail shall not be included in the term maintained mileage of county roads as that term is used in Chapter 3 (commencing with Section 2100) of Division 3 of this code.

(Amended by Stats. 1975, Ch. 1240.)



944

No bonded indebtedness shall be incurred for any purpose specified in section 943 until after the question of the issue of bonds therefor has been submitted to the qualified electors of the county, at the next general election or at a special election called for that purpose, and two-thirds of the electors of the county voting at such election have voted in favor of issuing such bonds. The election shall be called and held and the bonds, if authorized, shall be issued, sold, and made payable as prescribed by law.

(Enacted by Stats. 1935, Ch. 29.)



945

Such boards may expend from the county general fund the moneys necessary to pay the whole or any part of the cost of the improvement of any highway lying within any city in the county, whenever any real property belonging to the county and used for public purposes is included within the assessment district formed to pay for any such improvement. Such expenditures shall not exceed the amount which, but for such public ownership and use, would be properly chargeable to and assessed against such real property under the provisions of the law governing such improvement.

(Enacted by Stats. 1935, Ch. 29.)



946

No liability shall be created against the county in connection with any such improvement conducted by a city unless the board, by resolution, determines and declares the amount to be expended and directs that such sum be set apart and reserved out of any moneys available for such purpose in the general fund of the county, to be used exclusively for paying the expense of such improvement.

(Enacted by Stats. 1935, Ch. 29.)



947

Every instrument or judgment which constitutes evidence of title to a right of way, or incident thereto, in relation to county highways shall particularly describe the lands included in such right of way or incident.

(Enacted by Stats. 1935, Ch. 29.)



948

The board of supervisors of each county shall cause to be recorded with the county recorder, in relation to every county highway within the county, proper evidences of title to every right-of-way, and all incidents thereto. The board of supervisors may, by ordinance, delegate this duty to a county officer or employee.

In cases of acquisitions by conveyance or condemnation, the property or incidents conveyed or condemned shall be particularly described in the instruments recorded.

(Amended by Stats. 1988, Ch. 132, Sec. 2.)



949

The board of supervisors may plant shade and ornamental trees on the county highways, and provide for their care. The cost of planting and caring for such trees may be paid from the county general fund.

The board may also encourage, under such regulations as it adopts, the planting and preservation of shade and ornamental trees on the county highways, and may pay a sum not exceeding one dollar to any person planting and cultivating a living tree, payment to be made when the tree is four years of age.

(Enacted by Stats. 1935, Ch. 29.)



950

For the purpose of sprinkling county highways with oil or water, the board of supervisors may erect or maintain waterworks, tanks or reservoirs, and may purchase or lease real or personal property therefor.

The board may charge the cost of erecting or maintaining such waterworks, tanks or reservoirs and of such sprinkling to the county general fund, the road fund, or the district fund of any district benefited.

(Amended by Stats. 1961, Ch. 801.)



951

(a) Such board may set apart on any county highway a strip of land for a side path, and make an order designating the width of such path, and cause the lines separating the path from the highway to be located and marked by stakes, posts, curbs, dikes, trees, or other physical delineations, placed at such distances apart as the board considers proper.

(b) After a path is set apart, and the lines separating it from the highway are located and marked, as provided in subdivision (a) of this section, the use of such path is restricted to pedestrians, riders of horses, and riders of vehicles propelled solely by the power of the rider.

(c) The board may charge the expense of erecting and maintaining such path to the county general fund, the road fund, or the district fund of any district benefited.

(Amended by Stats. 1972, Ch. 399.)



952

Such board shall cause properly inscribed guideposts to be erected and maintained at all county highway crossings and forks lying outside of any city.

(Enacted by Stats. 1935, Ch. 29.)



953

A board of supervisors may, acting separately or in conjunction with State or Federal agencies, or with another county, burn or remove debris, rubbish, brush, and grass from the county highways. When acting in conjunction with other agencies or counties, a board may so act outside its county.

The expense incurred by a county, acting pursuant to this section, shall be paid out of any road fund of the county. When a county is acting in conjunction with another agency or county the share of the expense to be borne by each shall be arrived at by agreement.

(Enacted by Stats. 1935, Ch. 29.)



954

All county highways which for a period of five consecutive years are impassable for vehicular travel, and on which during such period of time no public money is expended for maintenance, are unnecessary highways. The board of supervisors of any county on its own motion, or on the petition of any interested taxpayer of the county, may designate such county highway a stock trail. The board of supervisors shall cause notices to be posted upon such stock trails, and also at the entrance of such stock trails, directing all persons to drive all untethered stock thereon.

After a stock trail has been established or designated as provided in this chapter, the county is not liable for death or injury to a vehicle owner or operator or passenger, or for damage to a vehicle or its contents, resulting from a dangerous condition of the stock trail.

Such stock trails shall not be included in the term maintained mileage of county roads as that term is used in Chapter 3 (commencing with Section 2100) of Division 3.

(Amended by Stats. 1980, Ch. 1050, Sec. 11.)



954.5

(a) The board of supervisors may, by resolution, terminate the maintenance of any county highway if it finds that the highway is unnecessary for the public convenience.

(b) Evidence that a county highway is unnecessary for the public convenience shall be taken at a public hearing set in accordance with the procedures for vacation of a public street, highway, or service easement in Sections 8323 and 8324. Notice of the hearing shall be mailed to the owner of any property served by that portion of a county highway subject to the termination of maintenance. A county highway may be deemed unnecessary for the public convenience on the basis of any of the following:

(1) The county highway does not provide the primary access to occupied properties.

(2) Traffic on the county highway is intermittent and of low volume.

(3) The county highway is impassable for more than six months and there is no demand that it be reopened.

(c) A certified copy of the resolution terminating maintenance shall be recorded as provided in Section 8325.

(d) If the board of supervisors resumes maintenance of a county highway on which maintenance was terminated under this section, a notice of maintenance shall be recorded in the office of the county recorder.

(e) If a determination is made that maintenance is no longer necessary, the county shall post signs clearly visible from the traveled highway at each intersection of the highway for which maintenance is being terminated with a maintained highway indicating that the county no longer maintains the highway. The sign shall read as follows: This road is not maintained. ____ County is not responsible for any loss or injury suffered by reason of its use. The county shall provide adequate maintenance to ensure that the signs remain posted in the appropriate places and the message is legible for a period of one year. Once such action is taken and duly recorded and the required signs are posted, the county shall not be held liable for the death of or injury to a vehicle owner, operator, or passenger, or for damage to a vehicle or its contents, resulting from a dangerous condition on such highway.

(Amended by Stats. 1982, Ch. 345, Sec. 1.)



954.6

(a) A board of supervisors, by resolution, may terminate the maintenance of all or a portion of a county highway if it finds that another public agency will maintain the highway or that portion of it pursuant to an agreement meeting the requirements of Section 941.6. The resolution terminating maintenance shall identify the county highway, or portion of it, for which maintenance will be terminated and also the agency that will perform the maintenance. A certified copy of the resolution shall be recorded in the office of the county recorder.

(b) As to each county highway, or portion of a county highway, for which the board terminates maintenance pursuant to subdivision (a), the county shall post signs at each intersection of that highway with a maintained highway, if any, indicating that the county no longer maintains the highway. The signs shall be clearly visible from the traveled highway and shall read: This road not maintained by ____ County. ____ County is not responsible for any loss or injury resulting from use of this road. The county shall provide adequate maintenance for the signs to ensure that for a period of one year each sign remains posted in the appropriate place and the message is legible.

(c) After a resolution adopted pursuant to subdivision (a) is duly recorded in the office of the county recorder and the signs required by subdivision (b) are posted, while the agreement entered into pursuant to subdivision (a) is in effect, the county shall not be liable for the death of, or injury to, any person or for damage to any real or personal property resulting from a dangerous condition of the highway or portion of the highway, as described in the resolution, caused by inadequate maintenance.

(Added by Stats. 1995, Ch. 766, Sec. 2. Effective January 1, 1996.)



960

Whenever the board of supervisors determines that any real property, or interest therein, acquired by the county for highway purposes is no longer necessary for those purposes, the county may sell or exchange the real property, or interest therein, in the manner and upon the terms and conditions approved by the board of supervisors. Any conveyance under this section shall be executed on behalf of the county by the chairman of the board of supervisors, and the money received for the real property shall be paid into the county treasury to the credit of any fund available for highway purposes, which the board of supervisors designates.

(Added by Stats. 1981, Ch. 177, Sec. 1.)



960.5

The term county highway as used in Sections 954 and 954.5 shall be deemed to include, but not be limited to, any public highway, road, street, avenue, alley, lane, drive, way, place, court, or trail, or any purported county highway, public highway, road, street, avenue, alley, lane, drive, way, place, court, or trail.

(Amended by Stats. 1980, Ch. 1050, Sec. 26.)



960.6

The board of supervisors may, by ordinance or resolution, delegate to a county official, subject to rules or regulations as the board may impose, the authority to lease any real property acquired by the county for highway purposes for a renewable term not exceeding three years. Proceeds from the lease of the property shall be paid into the county treasury to the credit of any fund designated by the board of supervisors which is available for highway purposes.

At least five working days prior to entering into a lease under this section, a notice of intention to enter into a lease shall be posted in a public place.

(Amended by Stats. 1982, Ch. 360, Sec. 1.)



964

Whenever the board finds that any county highway has been damaged or is in danger of being damaged by storm waters or floods, the board shall adopt all measures necessary to repair or prevent such damage. The board may condemn the right of way for, and may construct, flumes, ditches or canals for the purpose of carrying off such storm waters or floods.

The board may cause any expense incurred under this section to be paid out of the county general fund, or out of the funds of any road districts in which the highways are protected from damage or repaired by the work done.

(Enacted by Stats. 1935, Ch. 29.)



965

The board of supervisors shall, by order, direct the district attorney of the county to institute eminent domain proceedings, in the name of the county, whenever it is necessary to acquire real property or any interest therein to do any of the following things for the protection of a county highway:

(a) Raise the banks along any stream.

(b) Remove obstructions from any stream.

(c) Widen, change, deepen or straighten the channel of any stream.

(d) Construct flumes, ditches or canals, or make any improvements for the purpose of carrying off storm waters or floods.

(Enacted by Stats. 1935, Ch. 29.)



966

(a) The board of supervisors may provide for the erection and maintenance of gates on the county highways to avoid the necessity of building highway fences. The board may prescribe rules and regulations for closing such gates, and penalties for violating such rules and regulations.

(b) The person, for whose immediate benefit the gates are erected or maintained, shall in all cases bear the expense of such erection and maintenance.

(Enacted by Stats. 1935, Ch. 29.)



967

Whenever a right of way for a highway is conveyed to a county and the sole consideration for the conveyance is an agreement by the county to construct and maintain a highway on the right of way and to construct highway fences on the right of way boundaries, and thereafter such right of way becomes a county highway, the board of supervisors may, within five years from the date of such conveyance, construct highway fences along the boundaries of such right of way.

(Enacted by Stats. 1935, Ch. 29.)



968

The board may cause the expense of constructing such fences to be charged to and paid from the county general fund, the road fund of the county or the district fund of each district benefited, but not more than one-half of the expense may be paid from the county general fund.

(Amended by Stats. 1961, Ch. 801.)



969

Whenever a road is of general utility and of public convenience and constitutes the only or principal means of communication between one town or village and another town or village in the same county, the board of supervisors may determine, by a two-thirds vote of its membership, that the public convenience and necessity demand the acquisition and reconstruction of such road. Thereafter, by a resolution passed by a two-thirds vote of its membership, the board may determine to, and after such determination may proceed to, acquire and reconstruct such road although it is not of the width required by Section 906. The board shall charge the expense of such acquisition and reconstruction to the county general fund, the road fund of the county, or the district fund of each district benefited, or to any two or more of such funds in such proportions as the board considers just and equitable.

(Amended by Stats. 1961, Ch. 801.)



969.5

Such boards may, after they have determined by a resolution adopted by a four-fifths vote of their membership that general county interest demands the improvement or repair of a privately owned road, improve or repair such road in consideration of the grant or lease of a right of way to the county for its own use or the use of the State, any political subdivision or other appropriate public agency for the public purposes specified in the resolution.

Such improvements or repairs shall be made and paid for in like manner as improvements or repairs of county highways.

By the same authorization the board may rent to the owner of land over which such a road has been open to the public for more than five years the machinery and equipment necessary to repair such road and the approaches thereto and any protecting embankments there may be, charging therefor by way of rental the cost of labor and other necessary expenses in addition to a reasonable allowance for depreciation of machinery.

Proceedings under this section shall not cause the road to become a county highway.

(Added by Stats. 1941, Ch. 1255.)



969.6

Notwithstanding Section 969.5 or any other provision of this code, if a state of local emergency is declared by the board of supervisors as a result of locally heavy rainfall or flood, the board may authorize the expenditure of road funds for the purpose of emergency repairs to public roads which are not county highways and not in the county maintained system, without obtaining a grant or lease of right-of-way, if the repairs are necessary to provide minimum public access necessary for the protection or preservation of health or safety of residents. The county shall not be responsible for the maintenance of any road so repaired, and it shall not be liable for the condition of the road after the emergency repairs are made.

(Added by Stats. 1984, Ch. 819, Sec. 1.)



970.5

Whenever the board of supervisors or a county officer designated by the board to be in charge of naming county highways finds that a name should be adopted and applied to any county highway, or that the existing name of any county highway should be changed, the board or the designated county officer shall hold a public hearing on the proposed name for, or the change of name of, such highway. Notice of such hearing shall be given by posting notice in at least three public places along the street or streets proposed to be affected, such posting to be complete at least 10 days before the day set for the hearing. At the time set for the hearing or at any time to which the hearing may be continued the board or the designated county officer shall hear and consider proposals to adopt a name for, or change the name of, the highway mentioned in the notice and objections to such proposals. At or after the conclusion of the hearing the board or the designated county officer may adopt a name for, or change the name of, such highway, and upon the adoption or change thereof shall make an order and file said order with the board of supervisors officially designating the name for such highway. Thereafter such highway shall be known by the name so designated.

(Amended by Stats. 1974, Ch. 307.)



971

Any county highway which has not been officially named may be officially named by the board of supervisors or a county officer designated by the board without any hearing, or notice. Such naming shall be by an order duly made and filed with the board of supervisors. Thereafter the highway shall be known by the name thus designated.

(Amended by Stats. 1974, Ch. 307.)



972

A board of supervisors may, by ordinance, permit the use of any county highway which connects with a main county highway of an adjoining county, by the board of supervisors of such adjoining county for the purpose of constructing and maintaining thereon a highway serving the needs of residents of both counties.

(Amended by Stats. 1957, Ch. 413.)



973

The board of the county seeking the use, if it accepts the provisions of the ordinance adopted by the board of the county granting the use, may:

(a) Construct and maintain any such highway.

(b) Construct and maintain on such highway such bridges as it deems necessary.

(c) Improve such highway in such manner as it determines.

(d) Acquire real property or interests therein adjacent to such highway in an adjoining county for county purposes, and expend thereon such amounts as the board deems necessary for county purposes.

(Enacted by Stats. 1935, Ch. 29.)



974

The expense of any work done or acquisition made pursuant to section 973 shall be paid by the county to which the use is granted out of the county general fund, or such other fund of the county as the board designates or makes available.

(Enacted by Stats. 1935, Ch. 29.)



975

The board of any county to which the use is granted, pursuant to the provisions of section 972, may, by mutual consent expressed through ordinances of the respective boards, retransfer the use, control, and maintenance of any highway, constructed under the provisions of sections 972 and 973, to the county originally granting the use.

(Enacted by Stats. 1935, Ch. 29.)



976

The board of supervisors of any county may purchase or lease with the consent of the owner, or may obtain by gift, and may hold, improve or maintain any real property or interest therein for the uses and purposes of county highways. Such real property or interest need not be within the boundaries of the county acquiring it, if it is convenient thereto in an adjoining county. In all such cases such property or interest is subject to the control of the county acquiring it and to the ordinances, rules, and regulations of such county.

Nothing in this section shall affect the power of any county to acquire property within its boundaries by proceedings in eminent domain in the manner prescribed by law.

(Enacted by Stats. 1935, Ch. 29.)



977

The board of supervisors of any county desiring to act under section 976 may, by unanimous vote of its membership, determine what real property is necessary and proper for the uses and purposes of county highways. Any county thus desiring to purchase or lease with the consent of the owner, or to obtain, hold, improve or maintain, real property or an interest therein situated within an adjoining county shall first obtain the consent by resolution of the board of supervisors of the adjoining county.

(Enacted by Stats. 1935, Ch. 29.)



978

Whenever the United States government grants real property to a county for highway uses and purposes, the county may take and dispose of such real property and the board of supervisors shall have, with regard to such real property, the powers of management, control and disposition provided by law for other county property.

(Enacted by Stats. 1935, Ch. 29.)



979

The board of supervisors shall keep in repair all objects or markers adjacent to a county highway which have been erected to mark registered historical places and shall keep such markers free from all vegetation which may obscure them from view.

(Enacted by Stats. 1935, Ch. 29.)



982

Except as provided in this section, the board of supervisors shall have power to temporarily close all or any part of any public highway, road, street, avenue, alley, lane or place and grant the possession and use thereof, together with the management and control thereof, to any person, firm or corporation operating, managing and controlling any exposition or fair in aid of which the granting of public moneys or other things of value has been authorized by the Constitution or laws of this State upon such terms and conditions, and for such periods of time, as the board of supervisors may determine, such possession, use, management and control to terminate not later than one year after the closing of such exposition or fair. As to State highways, the exercise of any power granted hereby shall be subject to the approval of the department.

(Added by Stats. 1935, Ch. 656.)



985

The board of supervisors may construct, install and maintain cattle guards on or adjacent to the county highways. The cost of constructing, installing, and maintaining such cattle guards may be paid from the general county fund.

The board of supervisors may, under such restrictions, plans and specifications as it may deem proper, permit any property owner to construct, install or maintain at his own expense, cattle guards on or adjacent to any county highway. The construction and maintenance of such cattle guards shall be under the direction and supervision of the board of supervisors, and they may require such bond as they deem proper as a condition of the granting of permission to erect such cattle guard.

(Added by Stats. 1937, Ch. 165.)



989

(a) (1) Upon the incorporation of a city or upon the annexation of territory to a city, all right, title, and interest of the county, including the underlying fee where owned by the county, in and to any county highway within the territory involved, which had been accepted into the county road system pursuant to Section 941 shall vest in the city and shall thereupon constitute a city street.

(2) All right, title, and interest of a county in and to any county highway included within territory heretofore incorporated as a city or annexed to a city is hereby determined to have vested in the city as a city street.

(b) Subdivision (a) does not apply to a road or highway which had been accepted into the county road system pursuant to Section 941 after the date of the first signature on a petition for annexation or incorporation, the adoption of a resolution of application by an affected local agency, or a date mutually agreed upon by the city and county.

(c) Nothing in subdivision (a) requires a city to improve the affected road or highway to city standards.

(Amended by Stats. 1991, Ch. 531, Sec. 3.)



990

Where practical or desirable, the board of supervisors shall, along any highway under its jurisdiction, possession, or control, replace trees that have been destroyed or removed because of projects undertaken to widen the highway.

Money received by county from the Highway Users Tax Fund available for the widening of highways is also available for the planting of trees pursuant to this section.

(Added by Stats. 1967, Ch. 1388.)



991

Before any bridge on a county highway is constructed over any navigable river, the board of supervisors, after a study and public hearing on the question, shall determine and shall prepare a report on the feasibility of providing public access to the river for recreational purposes and a determination as to whether such public access shall be provided.

(Added by Stats. 1972, Ch. 972.)






CHAPTER 3. Road Districts

1020

The boards of supervisors may divide their respective counties into suitable road districts, may change the boundaries thereof, and may create new districts. The board shall not include in such road district any city wherein street work and improvements are done by virtue of any law relating to street work and improvements within such city.

(Amended by Stats. 1957, Ch. 414.)



1026

Whenever the board of supervisors finds that any road district in such county is or will be unreasonably burdened by the expense of constructing or maintaining any county highway, or any bridge or tunnel connecting or forming a part of such highway, or by the expense of the purchase of any toll roads the board may:

(a) Order the whole or any portion of the aggregate expense to be paid out of the road fund of the county.

(b) By a majority vote of the board s membership, order the whole or any portion of the expense of construction or repair of such bridges or tunnels, or a portion of the expense of the purchase of such toll roads, to be paid out of the county general fund.

(c) By unanimous vote of the board s membership, order the whole or any portion of the expense of material for highway construction to be paid out of the county general fund.

(d) By a four-fifths vote of the board s membership, order to be paid out of the county general fund or the road fund, or both, the whole or any portion of the expense of constructing, reconstructing or repairing any bridges or highways destroyed or damaged by storms, floods or calamities.

(Amended by Stats. 1961, Ch. 801.)



1027

When the alteration of an old or the opening of a new county highway necessitates the removal of fences on real property acquired for highway purposes, the road commissioner shall serve upon the owner, his occupant or his agent, a notice to remove the fences, or in lieu of such service may post such notice on the fences which are to be removed.

If, within ten days after such service or posting, the removal is not completed, or is not commenced and then being prosecuted with due diligence, the road commissioner may cause the fence to be carefully removed at the expense of the owner, and may recover judgment of him for the cost of such removal. The road commissioner may sell the fence material and apply the proceeds toward the satisfaction of the judgment.

(Enacted by Stats. 1935, Ch. 29.)



1028

The board of supervisors may call, at such times as in the judgment of the board may be required, a special meeting of the board for hearing highway and road matters. At such special meetings the board shall hear highway and bridge reports and complaints from officers and citizens, and shall take such action regarding the reports and complaints as the public welfare demands.

(Amended by Stats. 1947, 1st Ex. Sess., Ch. 11.)



1029

The consolidation of road districts as provided in Section 2006 shall be without prejudice to the legal requirement that all road district taxes collected in any one such district shall be expended in that district.

(Amended by Stats. 1947, 1st Ex. Sess., Ch. 11.)






CHAPTER 3.5. Private Byroads

1050

For the purposes of this chapter, private byroads are roads opened, laid out, or altered for the purpose of providing access to parcels of contiguous private land of more than 100 acres which have been cut off by a change in the course of a navigable stream. Except as provided in this chapter, private byroads may be opened, laid out, or altered for the necessity of one or more residents or landowners of any road district in the same manner, and using the same procedure, as specified for the opening, laying out, or altering of public roads as provided in Article 3 (commencing with Section 1160) of Chapter 4; provided, however, that only one petitioner is necessary.

(Added by Stats. 1978, Ch. 627.)



1051

The petitioner shall be a landowner in the road district.

(Added by Stats. 1978, Ch. 627.)



1052

The petitioner shall accompany the petition with a bond, approved by the board of supervisors, in double the amount of the probable cost of the proceedings, including the market value for land taken and any severance damage resulting from the taking, and shall be conditioned that the petitioner will pay all costs of the proceedings, including any compensation which may be awarded to any landowner. The bond shall be further conditioned that the petitioner will pay to the person over whose land the private byroad is sought to be opened or altered, the necessary costs and disbursements in contesting the opening or alteration of the private byroad, in case the petition is not granted or the private byroad is finally not opened or altered.

(Amended by Stats. 1982, Ch. 517, Sec. 374.)



1053

The board of supervisors may, by resolution, order the private byroad to be opened, laid out, or altered. The clerk shall cause such order to be recorded in the office of the county recorder within five days, naming the owner of the dominant tenement as grantee and the owner of the servient tenement as grantor.

(Added by Stats. 1978, Ch. 627.)



1054

The person for whose benefit the private byroad is required shall pay the landowner the market value for land taken and any severance damage resulting from such taking and shall build and maintain the private byroad.

(Added by Stats. 1978, Ch. 627.)






CHAPTER 4. Methods of Performing Highway Work

ARTICLE 1. By Boards of Supervisors

1070

Whenever a board of supervisors, by a four-fifths vote of its membership, determines that the public convenience and necessity demand the acquisition or construction of a new county highway or the improvement, repair or maintenance of any existing county highway, and that the expense of such new highway or the expense of improving, repairing or maintaining such existing highway is too great to pay out of the road fund of the district, the board may, by a resolution passed by a four-fifths vote of its membership, determine to make such acquisition or do such work, and charge the expense thereof to the county general fund, the road fund of the county or the district fund of any district benefited.

(Amended by Stats. 1961, Ch. 801.)






ARTICLE 3. By Permanent Road Divisions

1160

As used in this article:

(a) Division means permanent road division.

(b) Last equalized assessment roll means the last assessment roll made up by the county assessor, including the changes ordered by the board of supervisors sitting as a board of equalization.

(c) Highway means any county road or highway or any public roadway right of way or any private easement or roadway not accepted or acceptable into the county highway system but upon which a permanent public easement is offered or any privately owned road which meets the requirements of and in connection with which the necessary findings of Section 969.5 of this code can be made.

(Amended by Stats. 1957, Ch. 981.)



1160.5

This article shall be known and may be cited as the Permanent Road Division Law.

(Added by Stats. 1986, Ch. 578, Sec. 4. Effective August 26, 1986.)



1161

Any portion of a county, not already contained in a division, may be formed into a division under the provisions of this article. When formed, each division shall have the powers enumerated in this article. For the purpose of this article, a city is not a division, but may be included in a division.

(Enacted by Stats. 1935, Ch. 29.)



1162

A petition for the formation of a division may be presented to the board of supervisors of the county wherein the division is proposed to be formed. The petition shall contain:

(a) The name of the proposed division.

(b) The signatures of at least a majority of the landowners within the proposed division or the signatures of owners of more than 50 percent of the assessed valuation within the division.

(c) The boundaries of the proposed division.

(d) The number of acres therein and the assessed valuation of such acreage according to the last equalized assessment roll of the county.

(e) The value of the improvements on real estate and of the personal property within the proposed division according to the last equalized assessment roll.

(f) The number of inhabitants therein, as nearly as can be ascertained.

(g) A particular description of the location of any highway which it is desired to construct, improve or permanently maintain or maintain for a specified number of years, in the event of which such limited period of maintenance the period thereof shall be shown and a statement showing the necessity for such work.

(Amended by Stats. 1959, Ch. 1308.)



1162.5

(a) In lieu of submission of a petition pursuant to Section 1162, formation of a division may be initiated by a resolution of the board of supervisors. The resolution shall meet all the requirements of Section 1162 except those relating to signatures of landowners. In addition, the resolution shall fix a time and place for a public hearing on the establishment of the proposed division which shall not be less than 30 nor more than 60 days after the adoption of the resolution.

(b) The clerk of the board of supervisors shall publish a notice of the hearing pursuant to Section 6061 of the Government Code in a newspaper of general circulation published in the county, or, if there is no newspaper published in the county, in a newspaper of general circulation which is circulated in the territory proposed to be included within the division. Publication shall be complete at least seven days prior to the date of the hearing. The notice shall contain the text of the resolution, the time and place for the hearing, and a statement that at the hearing the testimony of all interested persons for or against the establishment of the division will be heard.

At least 20 days before the date set for the hearing, the clerk of the board of supervisors shall mail copies of the notice to all affected landowners whose names appear on the last equalized assessment roll.

(c) At the hearing, protests against the establishment of the division may be made orally or in writing by any interested person. Any protests pertaining to the regularity or sufficiency of the proceedings shall be in writing and clearly set forth the irregularities and defects to which objection is made. All written protests shall be filed with the clerk of the board of supervisors on or before the time fixed for the hearing and may be withdrawn in writing at any time before the conclusion of the hearing. The board may waive any irregularities in the form or content of any written protest and at the hearing may correct minor defects in the proceedings.

(d) If written protests are received from at least 25 percent but not more than 50 percent of the affected landowners, or landowners who would be required to pay any proposed special tax or parcel charge which represents more than 25 percent of the total amount of the expected revenue necessary to finance the division, and those protests are not withdrawn by the end of the hearing, the proposed division shall be submitted to the landowners for majority voter approval.

If written protests are received from 50 percent or more of the affected landowners, or landowners who would be required to pay any proposed special tax or parcel charge which represents more than 50 percent of the total amount of the expected revenue necessary to finance the division and those protests are not withdrawn by the end of the hearing, the proposed division shall be abandonded for at least one year.

(e) The board of supervisors may conduct, by mail, any election held to approve or disapprove a proposed division.

(f) If no election is required pursuant to subdivision (d), the division may be formed pursuant to Section 1166.

(g) If an election is required pursuant to subdivision (d), the board of supervisors may include on the same ballot the question of whether a special tax shall be levied within the division. The board of supervisors may submit the question of levy of a special tax to the voters separately from the question of formation of the division, or may consolidate both questions into a single measure. Sections 1173 to 1178, inclusive, are applicable to an election held pursuant to this subdivision.

(Added by Stats. 1990, Ch. 70, Sec. 1.)



1162.6

(a) Notwithstanding any other provision of this chapter, the board of supervisors may form a permanent road division without reference to a specific permanent road project. The division may include the entire unincorporated area of the county. The board may create zones within the division for specific permanent road projects, with differing special taxes or parcel charges. Parcel charges shall be deemed to be assessments within the meaning of Article XIII?D of the California Constitution.

(b) Formation of the division shall be initiated by resolution of the board of supervisors that sets a time and date for a hearing on the matter. Notice of the hearing shall be given pursuant to Section 6061 of the Government Code in a newspaper of general circulation published in the county, or, if there is no newspaper of general circulation published in the county, in a newspaper of general circulation that is circulated within the territory proposed to be included within the division. Publication shall be complete at least seven days prior to the hearing.

(c) At the hearing, the board of supervisors shall hear all objections to the establishment of the division and shall determine whether to form the division.

(d) Proceedings to form a division or zones may be consolidated with an assessment ballot proceeding pursuant to Section 53753 of the Government Code.

(Added by Stats. 1999, Ch. 269, Sec. 2. Effective January 1, 2000.)



1163

Such petition shall be accompanied by an affidavit stating that affiant has compared the valuations given in the petition with those on the last equalized assessment roll and that such valuations are complete and correct. The affiant shall be a person over the age of eighteen who is not a signatory to the petition and who owns no taxable property in the division.

(Enacted by Stats. 1935, Ch. 29.)



1164

Such petition shall be published in the manner authorized by Section 1196, together with a notice stating the time of the meeting at which the board will consider the petition.

(Amended by Stats. 1961, Ch. 964.)



1165

Such petition shall be presented either at a regular meeting of the board or at a special meeting called to receive and consider it. On the day stated in the notice the board shall hear the petition and may adjourn such hearing from time to time, but not longer than one month in all.

(Enacted by Stats. 1935, Ch. 29.)



1166

Following the hearing or election, as the case may be, the board shall decide if the proposed division is to be formed. If the board decides to form the division, it may make changes in the boundaries as it finds proper and shall define and establish the boundaries. The changes shall not include any territory outside of the boundaries described in the petition or resolution unless the board has given at least 15 days notice of its intention to include that territory in the division. The notice shall be given by publication, in the the manner authorized by Section 1196, and by leaving a copy of the notice at each place of abode in the outside territory.

(Amended by Stats. 1990, Ch. 70, Sec. 2.)



1167

The boundaries established by the board shall be the boundaries of the division until such boundaries are changed in the manner provided in this article.

(Enacted by Stats. 1935, Ch. 29.)



1168

If the board finds that the boundaries thus established for such division are incorrectly described, it shall direct the county surveyor to ascertain and report a correct description of the boundaries in conformity with the orders of the board. At the first regular meeting of the board after the filing of the county surveyor s report, the board shall cause to be published, in the manner authorized by section 1196, a notice that the report will be considered at the next regular meeting of the board, stating the day. At the appointed meeting the board shall ratify the report of the surveyor, with such modifications as the board considers necessary. The boundaries established pursuant to this section shall be the legal boundaries of the division.

(Enacted by Stats. 1935, Ch. 29.)



1168.5

Any landowner whose property is located within the division may file a verified petition with the board alleging that the property will not be benefited by any construction, improvement, or maintenance project proposed to be undertaken by the division.

In such case, the board shall set the petition for hearing. Notice of the hearing shall be published in accordance with Section 1196. If, after hearing all of the evidence introduced at such hearing, the board finds and determines that the property will not, in fact, be benefited by the proposed project to be undertaken by the division and if there are no outstanding obligations owed by the landowner to the division, the board may order the property withdrawn and the boundaries modified accordingly. Thereafter, the boundaries as modified shall be the legal boundaries of the division.

(Added by Stats. 1977, Ch. 633.)



1168.7

The board may hold a hearing to determine if any property located outside of a division will benefit from any construction, improvement, or maintenance project proposed to be undertaken by the division.

Notice of the hearing shall be published in accordance with Section 1196. Notice shall also be mailed by the board, at least 10 days prior to the hearing, to all landowners whose property located outside of the division may benefit from the proposed project. The failure to mail any notice, or the failure of any person to receive such notice, shall not affect the validity of any action taken by the board under this section.

If, after hearing all of the evidence introduced at the hearing, the board finds and determines that property located outside of the division will benefit from the project proposed to be undertaken by the division, the board may order the boundaries of the division to be modified so as to include such property. Thereafter, the boundaries as modified shall be the legal boundaries of the division.

(Added by Stats. 1977, Ch. 633.)



1168.8

(a) Property may be annexed to or detached from a permanent road division in the same manner and under the same procedures provided in Sections 1162 to 1168, inclusive, for the formation of a division. Any reference to proposed division in any of these sections shall be deemed to be a reference to the area proposed for annexation to or detachment from the existing division.

(b) If the board finds that the proposed annexation or detachment should occur, with or without modification, the board may by resolution declare the change to be made and establish a date upon which the boundaries of the division, as amended, shall become effective.

(c) Property annexed to a division in which bonds are outstanding for work performed pursuant to this article shall not be deemed to be property in the division for the purpose of Section 1184.

(d) Property detached from a division in which bonds are outstanding for work done pursuant to this article shall be deemed to be property in the division for purposes of Section 1184 until the bonds are retired.

(e) This section is alternative to any other provision of this article providing for a change in boundaries of a permanent road division.

(Added by Stats. 1986, Ch. 578, Sec. 5. Effective August 26, 1986.)



1168.9

(a) The board may order two or more divisions consolidated if the board finds that their boundaries are contiguous at any point or that a consolidated program of construction, improvement, or maintenance will reduce the costs of or increase the efficiency of providing highway construction, improvement, or maintenance.

(b) Property within a division proposed to be consolidated with another division and in which bonds are not outstanding for work performed pursuant to this article shall not be deemed to be property in the division for the purpose of Section 1184 as it applies to the consolidated division.

(Added by Stats. 1986, Ch. 578, Sec. 6. Effective August 26, 1986.)



1169

At, or at any time after, the time of forming a division, any 10 or more freeholders thereof may petition the board to have plans prepared for the construction, improvement, or maintenance of all or any part of any highway lying within the division, whether or not such highway is mentioned in the petition for the formation of the division. In the event that there are 10 or fewer freeholders thereof, such petition will be sufficient if it bears the signatures of at least a majority of the landowners within the proposed division and the signatures of owners of more than 50 percent of the assessed valuation within the division.

(Amended by Stats. 1959, Ch. 1308.)



1170

Such petition for construction or improvement shall state if appropriate:

(a) The recommendations of the petitioners as to the materials to be used and the manner of constructing or improving such highway.

(b) An estimate of the probable expense of such work.

(c) A request that the board appropriate for such work a specified sum of money from the road fund of the county.

(d) A request that the board appropriate for such work a specified sum of money from the road district funds of the road districts in which any part of the division is located.

(e) A request that, in order to raise the balance necessary for such work, a special tax be levied or bonds of the division be issued.

(f) A request that annually for the period for which maintenance is proposed the board levy a special tax upon the division in amount sufficient for maintenance and annually appropriate such amount for maintenance purposes.

(Amended by Stats. 1961, Ch. 801.)



1171

Upon receiving such petition the board shall cause to be prepared estimates, plans, and specifications for the work mentioned in the petition exclusive of maintenance, and for any other highway or work which the board considers a necessary part of the highway mentioned in the petition.

(Amended by Stats. 1957, Ch. 981.)



1172

When it has adopted plans and specifications for such work exclusive of maintenance, the board may set apart therefor from the road fund of the county, and from the funds of any district of which the division is a part, such sums as the board considers equitable.

The board shall not set apart from the funds of any such district less than 75 percent of the sum which bears the same ratio to the whole fund of the particular district as the assessed valuation of that part of the division lying in the district bears to the whole assessed valuation of the district. The board may set apart more than this percentage. The board shall cause the sums to be set apart in a fund known as the permanent road fund of ____ division, specifying the division by name.

(Amended by Stats. 1961, Ch. 801.)



1173

When a special tax is petitioned for, the board shall immediately order an election within the division to determine whether such tax will be levied. The board may submit to the electors at such election the question whether the balance of the estimated cost of the proposed work will be raised by a special tax in one year or spread equally over 2, 3, 4, 5, 6, 7, 8, 9, or 10 successive years and whether the amount annually estimated to be needed for maintenance will be raised by the annual levy of a special tax for the period appropriate to the period indicated in the petition. The electorate at such an election shall consist of the registered voters residing within the boundaries of the division if there are 10 or more registered voters residing within the division at the time of ordering the election or if there are less than 10 registered voters within the boundaries of the division at the time of ordering the election the electorate shall consist of the legal owners of the land lying within the boundaries of such division as shown on the last equalized assessment roll unless proof of transfer of legal title satisfactory to the board is submitted to the board at least 10 days prior to the date of election in which event the transferee shall be an elector in the place and stead of the transferor unless the transferor is the legal owner of other property within the boundaries of the division.

(Amended by Stats. 1972, Ch. 140.)



1174

The board shall call such election by posting notices in the manner provided in section 1195, and by publishing notice of the election in the manner authorized by section 1196.

(Enacted by Stats. 1935, Ch. 29.)



1175

Such notice of election shall contain:

(a) The time and place of holding the election.

(b) The amount of money proposed to be raised for construction or improvement.

(c) The purpose for which such money is to be used, including a brief description of the proposed work and materials to be used.

(d) Whether it is proposed to raise the amount in one or more years, stating the number of years and the amount to be raised each year.

(e) Whether it is proposed to levy a tax annually for maintenance and for what period any such tax is proposed.

(Amended by Stats. 1957, Ch. 981.)



1176

For the purposes of this election, the board shall establish, by order, one or more precincts and appoint three judges for each precinct to conduct the election. The election shall be conducted as nearly as practicable in conformity with the general election laws, but no particular form of ballot need be used. The ballots shall contain the words Tax Yes and Tax No . No informality in conducting the election shall invalidate the election if it was otherwise fairly conducted.

(Enacted by Stats. 1935, Ch. 29.)



1177

The officers of the election shall certify the result of the election to the board, giving the whole number of votes cast, and the number for and the number against the tax. If the majority is against the tax, the money transferred to the fund of such division shall revert to the funds from which it was taken.

(Enacted by Stats. 1935, Ch. 29.)



1178

If two-thirds of the votes cast are for the tax, the board shall annually, at the time of levying the county taxes, levy a special tax in the division sufficient to raise the amount voted for the current fiscal year, sufficient to meet estimated costs of maintenance for the current fiscal year, and sufficient to reimburse the county for any expenses recoverable under Section 1197.

(Amended by Stats. 1985, Ch. 97, Sec. 2.)



1178.5

When the levy of a special tax has been authorized, the board of supervisors may advance to the permanent road division the division s share of the cost of the improvements or the board of supervisors may determine to proceed with such work at such time as the estimated expense has been raised by taxes levied within the division.

(Added by Stats. 1959, Ch. 1308.)



1179

The tax so levied shall be collected in the same manner as county taxes and, when collected, shall be paid into the county treasury for the use of the division in which the tax is collected.

(Amended by Stats. 1985, Ch. 97, Sec. 3.)



1179.5

In lieu of, or in addition to, any special tax levied pursuant to Section 1178, the board may fix and collect parcel charges for any permanent road division pursuant to the assessment ballot procedures in Section 53753 of the Government Code.

(Amended by Stats. 2008, Ch. 158, Sec. 17. Effective January 1, 2009.)



1179.6

(a) In addition to any other authority granted under this article, the board may issue bonds, notes, or other evidences of indebtedness on behalf of a permanent road division or a zone to finance capital improvements for a term of not more than 10 years, to be repaid solely from special taxes or parcel charges levied within the division or zone.

(b) The provisions of Sections 53356.1 to 53356.6, inclusive, of the Government Code shall apply within the division or zone with regard to the collection of the special taxes or parcel charges and to the foreclosure of liens when the board has issued bonds, notes, or other evidences of indebtedness on behalf of the division or zone.

(Added by Stats. 2000, Ch. 179, Sec. 1. Effective January 1, 2001.)



1180

If the petition proposing the work asks for the issuance of bonds of the division, the board shall call an election in such division and submit to the electors thereof the question whether the bonds of the division shall be issued. The board shall call such election by posting notices in the manner provided in section 1195 and by publishing notice thereof in the manner provided in section 1196.

(Enacted by Stats. 1935, Ch. 29.)



1181

The notice of election shall contain:

(a) The time and place of holding the election.

(b) The boundaries of the election districts. No election precinct shall be partly in each of two or more districts.

(c) The names of three judges for each election district, to conduct the election.

(d) The hours, which shall not be less than eight, during which the polls will be open.

(e) The amount and denomination of the bonds, the rate of interest, and the greatest number of years for which the last-maturing bonds will run.

(f) The purpose for which the proceeds of the bonds are to be used, including a brief description of the proposed work and the materials to be used.

(g) The signature of the chair of the board, attested by the clerk of the board of supervisors.

(Amended by Stats. 2002, Ch. 221, Sec. 122. Effective January 1, 2003.)



1182

The election shall be conducted as nearly as practicable in accordance with the general election laws, but no particular form of ballot need be used. No informality in conducting the election shall invalidate the election if it was otherwise fairly conducted. At such elections the ballots shall contain the words Bond Yes and Bond No.

(Enacted by Stats. 1935, Ch. 29.)



1183

The officers of the election shall certify the result of the election to the board, giving the whole number of votes cast and the number for and the number against the bonds. If two-thirds of those voting on the proposition are in favor of issuing the bonds, the board shall cause an entry of that fact to be made upon the minutes of the board.

(Enacted by Stats. 1935, Ch. 29.)



1184

The board may then issue the bonds of the division to the number and amount provided for in the election proceedings. The bonds shall be payable out of the funds of the division, and the money for the redemption of and the interest on the bonds shall be raised by taxation upon the property in the division. The total amount of bonds so issued shall not exceed fifteen per cent of the taxable property of the division as shown by the last equalized assessment roll of the county.

(Enacted by Stats. 1935, Ch. 29.)



1185

The board, by an order entered upon its minutes, shall prescribe all of the following:

(a) The form of the bonds.

(b) The time when the bonds become due, not exceeding 40 years from the date thereof.

(c) The rate of interest the bonds shall bear, not exceeding the maximum rate permitted by law.

(Amended by Stats. 1985, Ch. 97, Sec. 5.)



1186

The interest on the bonds shall be payable annually. Each bond and each coupon shall bear the signature or facsimile printed signature of the chair of the board and of the clerk of the board of supervisors. The county treasurer shall, after reasonable notice, sell the bonds to the highest and best bidder, but not for less than par plus any accrued interest.

(Amended by Stats. 2002, Ch. 221, Sec. 123. Effective January 1, 2003.)



1187

If, at the election on the question of whether or not bonds are to be issued, the bonds are not authorized, the money transferred to the fund of the division shall revert to the funds from which it was taken.

(Enacted by Stats. 1935, Ch. 29.)



1188

The board shall cause the highway work provided for in this article to be done in accordance with the provisions of Sections 20391 to 20395, inclusive, of the Public Contract Code, except that the notice calling for bids shall be published in a newspaper published in the division if there is such a newspaper. The successful bidder shall deposit a bond in the amount the board requires, conditioned on the faithful performance of the contract and on the payment for all labor employed and all material used in the work.

(Amended by Stats. 2011, Ch. 296, Sec. 290. Effective January 1, 2012.)



1189

Before opening the bids for doing any work provided for in this article, the board may appoint such inspectors as it considers necessary and fix their compensation, or may proceed as provided in either section 1075 or section 1191. Such compensation shall be paid out of the funds of the division. Such inspectors shall:

(a) Inspect from time to time the work being done under the contract.

(b) File with the board at least once a month reports on the manner in which the contractor is performing the work, setting forth in detail any objections they or any of them have to the manner in which the work is being done, with recommendations as to changes desirable and provided for in the plans and specifications.

(c) State in each report the amount of unsatisfactory work done during the period for which the report is made, and estimate the value thereof.

(Enacted by Stats. 1935, Ch. 29.)



1190

The board shall make no payment on account of work which is reported by the inspectors to be unsatisfactory, until the objections are investigated and determined to be unfounded, or until the contractor has performed the work in strict compliance with the plans and specifications.

(Enacted by Stats. 1935, Ch. 29.)



1191

In lieu of the appointment of inspectors as provided in section 1189, or in lieu of proceeding pursuant to section 1075, the board may employ an engineer who shall prepare plans and specifications, supervise the work, and perform such other services as the board requires.

(Enacted by Stats. 1935, Ch. 29.)



1192

From time to time as the work progresses, the board may make payments on account, but shall not, before the completion of the contract, pay more than seventy-five per cent of the contract price of the amount completed. The board shall not make final payment until the work is accepted by the board.

(Enacted by Stats. 1935, Ch. 29.)



1193

Any money in the fund of the division, after completion of, and final payment for, the work contracted for, shall remain in such fund and be expended solely in maintaining the highways of that division.

(Enacted by Stats. 1935, Ch. 29.)



1194

On payment of all debts of the division or on the failure of the division within two years after formation to vote a special tax or bonds for any proposed work, the division shall cease to exist, unless the division also exists for the purpose of maintenance.

(Amended by Stats. 1985, Ch. 97, Sec. 6.)



1194.5

A permanent road division formed for the purpose of maintenance that has ceased to exist as a result of the amendments made to Section 1194 by Section 3 of Chapter 1025 of the Statutes of 1969 may be reinstated as an active and functioning division upon order of the board of supervisors adopted by resolution, if the board finds that the necessity for maintenance work within the division continues to exist and any limited period of maintenance set forth in the petition for the formation of the division has not expired.

(Added by Stats. 1985, Ch. 97, Sec. 7.)



1195

The board shall cause the notices, which are required to be posted by sections 1174 and 1180, to be posted at least fifteen days before the election along every highway proposed to be constructed or improved, at distances not more than one mile apart, and not less than three such notices.

(Enacted by Stats. 1935, Ch. 29.)



1196

The board shall cause all publications, required by this article, particularly sections 1164, 1166, 1168, 1174 and 1180, in any proceeding or election, to be published in a newspaper published within the division, if any newspaper is published therein. If there is no newspaper published within the division, the board shall cause such publication to be made in a newspaper published within the county and considered by the board best adapted to give notice to the residents of the division. One publication each week for three successive weeks shall be a sufficient publication under this article, the last publication to be not less than seven days prior to the event of which the publication is notice.

(Enacted by Stats. 1935, Ch. 29.)



1197

The expenses of organizing a division, conducting any necessary election, and providing engineering services, pursuant to this article, shall be a county charge payable out of the county general fund. If a division is formed and a tax levy authorized or parcel charge imposed, the expenses shall be recovered by the county from the funds of the division.

(Amended by Stats. 1985, Ch. 97, Sec. 8.)









CHAPTER 5. County Bridges and Subways

ARTICLE 1. General Provisions

1300

No tolls shall ever be charged for crossing any bridge constructed under the provisions of this chapter.

(Enacted by Stats. 1935, Ch. 29.)



1301

The provisions of this chapter and of the California Toll Bridge Authority Act shall be construed together, and if the provisions of this chapter conflict with or contravene the provisions of the California Toll Bridge Authority Act, the provisions of the latter shall prevail. Any action taken under the provisions of this chapter shall be taken not only in compliance with the requirements of this chapter but also in compliance with any applicable requirements of the California Toll Bridge Authority Act.

(Enacted by Stats. 1935, Ch. 29.)



1302

Nothing in this chapter shall limit or affect the acquisition or construction by the department of bridges upon State highways or of bridges over navigable streams, swamps, navigable estuaries, ponds, or arms of bay.

(Enacted by Stats. 1935, Ch. 29.)



1320

A board of supervisors may construct, operate, manage, or maintain summer bridges under rules and regulations, and at the times and places, that it considers necessary. The board shall cause any expenditure with regard to the bridges to be paid out of the county general fund.

(Added by Stats. 1986, Ch. 195, Sec. 139.)






ARTICLE 2. Construction, Maintenance, and Repair

1321

All county bridges, not otherwise specially provided for, are maintained in the same manner as county highways are maintained. Such bridges are under the management and control of the board of supervisors.

(Amended by Stats. 1957, Ch. 413.)



1331

Whenever any county has appointed a road commissioner for all road districts in the county as authorized by Section 2006, or whenever any county has adopted a county charter pursuant to Section 4 of Article XI of the California Constitution, providing for the appointment of a road commissioner as a county officer, and for the organization of a permanent road department for the construction, improvement, and maintenance of highways and bridges, the road commissioner has charge of the construction and maintenance of all county bridges in the county, under the order and direction of the board of supervisors as provided in Section 1332.

(Added by Stats. 1986, Ch. 195, Sec. 140.)






ARTICLE 3. Joint Bridges

1390

Any bridge crossing the line between a city and a road district may be constructed and maintained, as provided in section 1391, by the city and by the county from the road fund of the district into which such bridge extends.

Any bridge crossing the line between cities may be constructed and maintained by such cities as provided in section 1391.

(Enacted by Stats. 1935, Ch. 29.)



1391

Any bridge referred to in section 1390 may be constructed by contract, let as provided by law, by any city into which the bridge extends, or by the county into which such bridge extends or in which such bridge is located. Any such city or county may contribute toward the expense of the construction or maintenance of such bridge by the appropriation for such purpose of any money in its treasury not otherwise appropriated, upon such terms and conditions as are prescribed by ordinance or resolution of the governing body of such city.

(Enacted by Stats. 1935, Ch. 29.)



1392

If the proportion to be paid by any such city or county can not be otherwise determined, the expense of construction or maintenance of any such bridge shall be borne equally by the city and from the road fund of the road district into both of which the bridge reaches, or by the cities into which the bridge reaches.

(Enacted by Stats. 1935, Ch. 29.)



1393

The proceeds of any bonds authorized by the voters of any such city or county for the acquisition, construction or completion of any such bridge, or any portion thereof, may be expended or contributed as provided in sections 1391 and 1392.

(Enacted by Stats. 1935, Ch. 29.)



1394

(a) Any county may join with any city located within such county in the acquisition, construction or maintenance of any bridge or viaduct within the county, whether such bridge or viaduct is or is to be located within or without any such city.

(b) The expense of the acquisition, construction or maintenance of any such bridge or viaduct shall be borne by such county and such city in such proportion as the legislative bodies thereof determine by resolution or ordinance and may be paid out of any funds available for such purpose.

(c) The authority and responsibility for the acquisition, construction or maintenance of any such bridge or viaduct shall vest in the county or in the city, or in both, as provided in the ordinances or resolutions apportioning the expense.

(Enacted by Stats. 1935, Ch. 29.)



1395

Any bridge which crosses the line between counties, unless otherwise specially provided for, shall be constructed by the counties into which such bridge reaches. Each of the counties into which any such bridge reaches shall pay that portion of the expense of the bridge previously agreed upon by the boards of supervisors of such counties, even though such bridge reaches within the limits of a city.

(Enacted by Stats. 1935, Ch. 29.)



1396

The boards of supervisors in their respective counties may erect free county bridges on county highways across navigable bodies of water in this State.

(Enacted by Stats. 1935, Ch. 29.)



1397

If a navigable body of water is the boundary line between counties, the boards of such counties may join in the construction of a free county bridge upon the terms to which they agree. In the event of a failure to agree, either county may build a bridge and retain control thereof.

(Enacted by Stats. 1935, Ch. 29.)



1398

The board of supervisors of any county may declare that it is necessary for the public convenience to construct a bridge across any body of water or swampland which lies in or extends into the county, and may prescribe the points between which such bridge will be built. Thereafter the board may let any contract to build the bridge, and pay for any such work out of the county general fund.

(Enacted by Stats. 1935, Ch. 29.)



1399

The boards of supervisors of two adjoining counties may enter into an agreement with any person with whom such boards desire to collaborate for the purposes specified in section 1400, if such boards find that any of the following circumstances exist:

(a) That any bridge is necessary for highway purposes over any navigable body of water lying between such counties.

(b) That any existing bridge over any navigable body of water lying between such counties, and used wholly or in part for highway purposes, whether owned by either county or both counties, or used by either or both by agreement with the owner of the bridge, requires, in the interest of commerce or because of lack of repair:

(1) Reconstruction.

(2) Replacement by a new structure.

(3) Relocation at a place on such navigable body of water better suited to the use of the bridge or to the use of such navigable water.

(Enacted by Stats. 1935, Ch. 29.)



1400

The agreement authorized by section 1399 may provide for any of the following:

(a) The construction of a bridge.

(b) The reconstruction of the existing bridge or its replacement by a new structure.

(c) The rebuilding of the bridge at another location.

(d) The joint use of the resulting bridge thereafter by such person and the public.

(e) The apportionment of the expense of any bridge work between each of the counties and such person jointly using or to use the bridge. In no event shall either county agree to contribute more than one-third of the expense of construction, reconstruction, relocation, replacement or repair of any such bridge.

(f) The construction and use of the bridge in the manner and upon the terms and conditions agreed upon between such counties and such person.

(Enacted by Stats. 1935, Ch. 29.)



1401

Any work done pursuant to such an agreement is exempt from any provisions of law regarding the letting of contracts by counties for the performance of any work upon bridges.

(Enacted by Stats. 1935, Ch. 29.)



1402

The board of supervisors of any county now controlling or maintaining, by virtue of any statute, any bridge across any navigable stream, which bridge is wholly or in part within any city, may whenever necessary:

(a) Reconstruct all or any part of such bridge.

(b) Replace such bridge by a new structure.

(c) With the consent of the governing body of such city, change the location of such bridge to a location on the stream better suited to the use of the bridge or to the use of the navigable stream. The board of supervisors may abandon any such existing bridge and build a new bridge at such changed location.

(Enacted by Stats. 1935, Ch. 29.)



1403

The board of supervisors reconstructing, replacing or relocating such bridge may enter into an agreement with any person who is then maintaining any bridge across any such navigable stream, for the building of a joint bridge in order to prevent the impeding of commerce on such navigable stream, and to apportion the expense between the county and the person in any manner mutually agreed upon.

(Enacted by Stats. 1935, Ch. 29.)



1404

The expense of such reconstruction, or of the building of a new bridge is payable from the same fund provided by law for the maintenance and repair of any such bridge. If the county makes such an agreement with any person for the building of a joint bridge, the county shall pay from such fund only its portion of the cost of the joint bridge, as settled by the agreement. In no event may the county pay more than one-half the expense of construction, repair or reconstruction of any such joint bridge.

(Enacted by Stats. 1935, Ch. 29.)






ARTICLE 4. Subways

1430

For the purposes of this article, subway includes tube or tunnel.

(Enacted by Stats. 1935, Ch. 29.)



1431

Whenever in the interests of commerce, for the benefit of the residents of the county, or for the purpose of expediting travel between points on opposite sides of any navigable body of water, the board of supervisors of any county finds it advisable to construct for the public use any subway under any such navigable body of water, at a location determined upon by the board, the board shall call an election and submit to the electors of the county the question whether bonds of the county will be issued and sold for the purpose of constructing such a subway.

(Enacted by Stats. 1935, Ch. 29.)



1432

The order calling such an election shall be valid and effectual when signed by two-thirds of the members of the board. The election shall be held and the bonds issued in accordance with the provisions of law governing county bond elections and the issuance of county bonds.

(Enacted by Stats. 1935, Ch. 29.)



1433

The board of supervisors of any county may, for the purpose of ascertaining the probable expense of any proposed subway, expend out of the county general fund a sum not exceeding thirty-five hundred dollars. When any such proposed subway reaches partly into one county and partly into another, such counties shall equally divide the expenditure necessary to ascertain the probable expense of any such proposed subway, but such expenditure shall not exceed in the aggregate the sum of thirty-five hundred dollars.

(Enacted by Stats. 1935, Ch. 29.)



1434

Whenever any such subway is proposed to be constructed under any navigable body of water forming the dividing line between counties, the boards of supervisors of each of the counties into which any such subway will reach shall first agree as to what portions of the expense of such subway will be paid by each county. Thereafter the board of each county may take the proceedings it considers proper under the provisions of this article.

(Enacted by Stats. 1935, Ch. 29.)



1435

Such a subway shall not be constructed under any navigable body of water forming the dividing line between counties, unless all the counties into which such subway reaches first authorize such work and also authorize the issue of bonds therefor in the manner provided in this article.

(Enacted by Stats. 1935, Ch. 29.)



1436

Whenever any such proposed subway will reach within the limits of any city, if the governing body of each such city and the board of supervisors of the county in which each such city is situated first so agree, the board of supervisors may call an election and submit to the electors of the county, in the manner provided in this article, the question whether bonds of the county will be issued and sold for the purpose of constructing such a subway in the manner prescribed in this article.

(Enacted by Stats. 1935, Ch. 29.)









CHAPTER 5.5. The Care and Protection of County Highways

ARTICLE 1. General Provisions

1450

As used in this chapter:

(a) The term highway includes all or any part of the entire width of right of way of a county highway, whether or not such entire area is actually used for highway purposes.

(b) The term encroachment includes any tower, pole, poleline, pipe, pipeline, driveway, private road, fence, billboard, stand or building, or any structure or object of any kind or character not particularly mentioned in this section, which is placed in, under or over any portion of the highway.

(c) Public agency includes any city, public corporation, political subdivision, or district.

(d) Road commissioner means the county road commissioner appointed pursuant to Section 2006.

This chapter shall only apply to any works or facilities of any public agency or public utility if such works or facilities are installed pursuant to franchise in, under or over any public highway. This chapter shall not limit the powers and duties vested by law in the Public Utilities Commission of this state, and in the event of any conflict with regard to the powers and duties given the road commissioner in this chapter, those of the Public Utilities Commission shall prevail.

(Added by Stats. 1965, Ch. 789.)






ARTICLE 2. Permit Provisions

1460

The road commissioner may issue written permits, as provided in this chapter, authorizing the permittee to do any of the following acts:

(a) Make an opening or excavation for any purpose in any county highway.

(b) Place, change or renew an encroachment.

(c) Place or display in, under or over any county highway any kind of advertising sign or device. Any such sign or device placed or displayed contrary to the provisions of this section is a public nuisance and the road commissioner may immediately remove it. The provisions of this section shall not prohibit the posting of any notice in the manner required by law or by the order of any court of this state.

(d) Plant, remove, cut, cut down, injure or destroy any tree, shrub, plant or flower growing within any county highway.

Any person who does any of the acts specified in this section, without the authority of such a permit, is guilty of a misdemeanor and is liable to the public agency for all expenses and damages caused thereby.

(Amended by Stats. 1971, Ch. 439.)



1461

Any act done under the authority of a written permit, issued pursuant to the provisions of this chapter, shall be done in accordance with the applicable provisions of this chapter, and the terms and conditions of such permit.

(Added by Stats. 1965, Ch. 789.)



1462

Any permit issued under the provisions of this chapter may provide that the permittee will pay the entire expense of replacing the highway in as good condition as before, and may provide such other conditions as to the location and the manner in which the work is to be done as the road commissioner finds necessary for the protection of the highway.

(Added by Stats. 1965, Ch. 789.)



1463

Any permit issued to a public agency or a public utility having lawful authority to occupy the highways shall contain a provision that in the event the future improvement of the highway necessitates the relocation of such encroachment the permittee will relocate the same at his sole expense. In said event the road commissioner shall serve on the permittee his written demand specifying the place of relocation, and specifying a reasonable time within which the work of relocation must be commenced. The permittee must commence such relocation within the time specified in said demand and thereafter diligently prosecute the same to completion.

All permits other than those issued to public agencies or a public utility having lawful authority to occupy the highways are revocable on five days notice and the encroachment must be removed or relocated as may be specified by the road commissioner in the notice revoking the permit and within a reasonable time specified by the road commissioner unless the permit provides a specified time.

Public utilities may be required, within a reasonable time, to relocate such of their facilities as interfere with an enlarged public use of the highway, except in those cases where the enlarged use of the highway involves a state freeway.

(Added by Stats. 1965, Ch. 789.)



1464

The road commissioner may, but is not required to, supervise any work done under any permit issued under the provisions of this chapter, in which event the permittee shall pay the reasonable cost of such supervision to the road commissioner, but no cost of supervision shall be charged by the road commissioner to any public corporation, provided, however, this section shall not operate to prevent charges made pursuant to Government Code Section 6103.6.

(Added by Stats. 1965, Ch. 789.)



1465

(a) Permittees may excavate openings in county highways to make repairs in cases of emergency requiring immediate action. In such cases the appropriate representative of the road commissioner shall be promptly notified of any such action, and such permittee, at his own expense, shall immediately replace such county highway in as good condition as before such excavation.

(b) A public agency supplying water service to its inhabitants may, within its corporate limits, excavate a county highway without a permit in cases of emergency requiring immediate action; but in such cases the county highway shall, at the expense of the public agency, be replaced in as good condition as before such excavation.

(Added by Stats. 1965, Ch. 789.)



1466

The road commissioner may delegate to any city any of the road commissioner s powers, duties, and authority, other than those of approval, under this chapter as to any county highway, or any part thereof, within such city, and may withdraw any such delegation of authority.

(Added by Stats. 1965, Ch. 789.)



1467

The road commissioner may require the applicant to file with the road commissioner a satisfactory bond payable to the people of the county in such amount as the road commissioner deems sufficient, conditioned on the proper compliance by the permittee with the provisions of this chapter.

(Added by Stats. 1965, Ch. 789.)



1468

Except as otherwise provided in this section, such a bond shall not be required of any public agency or public utility having lawful authority to occupy the highways which is authorized by law to establish or maintain any works or facilities in, under or over any public highway, nor shall the application of any such public agency or public utility for a permit be denied.

The road commissioner may require of any such applicant a bond in a sum not to exceed twenty thousand dollars ($20,000), if such applicant has in fact prior to such application failed to comply with the provisions of this chapter or with the provisions of a previous permit.

(Added by Stats. 1965, Ch. 789.)



1469

Any city, municipal utility district, municipal water district, public utility having lawful authority to occupy the highways or metropolitan water district is entitled to a blanket permit issued by the road commissioner, renewable annually, for the installation of its service connections and for ordinary maintenance of its facilities located or installed in county highways; but the road commissioner may revoke any such blanket permit if the permittee fails to comply with the provisions of this article. When any such permit is revoked in a proper case such municipal utility district, municipal water district or metropolitan water district or public utility is entitled to a permit only on furnishing a bond as provided in Section 1467.

(Added by Stats. 1965, Ch. 789.)



1470

This chapter shall not supersede the provisions of Chapter 3 (commencing with Section 7030), Division 4 of the Water Code.

(Added by Stats. 1965, Ch. 789.)









CHAPTER 6. Obstructions and Injuries to County Highways

1480

As used in this chapter:

(a) The term highway includes all or any part of the entire width of right of way of a county highway, whether or not such entire area is actually used for highway purposes.

(b) The term encroachment includes any structure or object of any kind or character placed, without the authority of law, either in, under or over any county highway.

(Enacted by Stats. 1935, Ch. 29.)



1480.5

The road commissioner may immediately remove, or by notice may require the removal of, any of the following encroachments:

(a) An encroachment which obstructs or prevents the use of a county highway by the public.

(b) An encroachment which consists of refuse.

(c) An encroachment which is a traffic hazard.

(d) An encroachment which is an advertising sign or device of any description, unless excepted by subdivision (c) of Section 1460. The road commissioner may return such sign or device to its owner, or otherwise dispose of it in his discretion, except that if the commissioner determines in good faith that the sign or other device is of more than nominal value he shall not effect such other disposition until he has made a reasonable attempt to identify and notify the owner of the sign or device and provided a reasonable time for the owner to retrieve it under provisions of this section. The return of such sign or device to its owner may be conditioned upon payment of an amount sufficient to reimburse the road commissioner for the expense of removal.

The road commissioner may recover from the person causing any of the above encroachments, in an action brought in the name of the county for that purpose, the court costs of the road commissioner, the expense of such removal, and any other damages caused by the encroachment.

(Amended by Stats. 1975, Ch. 159.)



1481

The road commissioner may, by notice, require the removal of any other encroachment not specified in Section 1480.5 from any county highway.

(Amended by Stats. 1971, Ch. 439.)



1482

The notice referred to in Sections 1480.5 and 1481 shall be served upon the occupant or owner of the land, or the person causing, controlling or owning the encroachment, or shall be left at the place of residence of such occupant, owner or person if he resides in the county and is known to the person giving such notice. If the person upon whom notice is to be served does not reside in the county, the notice shall be posted on the encroachment. The notice shall specify the breadth of the highway, the place and extent of the encroachment, and shall require the removal of such encroachment within 10 days.

(Amended by Stats. 1971, Ch. 439.)



1483

If the encroachment is not removed, or its removal not commenced and diligently prosecuted, prior to the expiration of 10 days from and after the service or posting of the notice, the person causing, owning, or controlling the encroachment forfeits three hundred fifty dollars ($350) for each day the encroachment continues unremoved. The road commissioner shall immediately remove an encroachment that effectually obstructs and prevents the use of the highway by vehicles.

(Amended by Stats. 2003, Ch. 182, Sec. 4. Effective January 1, 2004.)



1484

If the encroachment is denied, and the owner or occupant of the land, or the person causing, owning or controlling the alleged encroachment refuses either to remove it or permit its removal, the road commissioner shall commence, in a court of competent jurisdiction, an action in the name of the county to abate the encroachment as a nuisance. If the commissioner recovers judgment he or she may, in addition to having the nuisance abated, recover a penalty of three hundred fifty dollars ($350) for each day the nuisance remains after service or posting of notice, and also the costs in the action, as provided in Section 1496.

(Amended by Stats. 2003, Ch. 182, Sec. 5. Effective January 1, 2004.)



1485

If the encroachment is not denied, but is not removed within five days from and after service or posting of the notice, the road commissioner may remove the encroachment at the expense of the owner or occupant of the land, or the person causing, owning or controlling the encroachment. The commissioner may recover from the owner, occupant, or person, in an action brought in the name of the county for that purpose, the commissioner s court costs and the expense of removal and also a penalty of three hundred fifty dollars ($350) for each day the encroachment remained after service or posting of the notice, as provided in Section 1496.

(Amended by Stats. 2003, Ch. 182, Sec. 6. Effective January 1, 2004.)



1486

Gates shall not be allowed on any county highway except gates allowed by the board of supervisors in accordance with the provisions of section 966. If the expense of the erection and maintenance of such allowed gates is not paid as required by section 966, such gates shall be removed as an obstruction.

Any person who leaves any such gate open, or who wilfully and unnecessarily rides over ground adjoining the highway on which the gate is erected, shall be liable to the injured party for treble damages.

(Enacted by Stats. 1935, Ch. 29.)



1487

A person who, by means of ditches or dams, obstructs or injures any county highway, diverts any watercourse into any county highway, or drains water from his or her land upon any county highway, to the injury of the highway, shall, upon notice by the road commissioner, immediately cease and discontinue the obstruction and injury, and shall repair the highway at his or her own expense. He or she is liable to a penalty of three hundred fifty dollars ($350) for each day the obstruction or injury remains, recoverable as provided in Section 1496, and is also guilty of a misdemeanor.

(Amended by Stats. 2003, Ch. 182, Sec. 7. Effective January 1, 2004.)



1488

(a) A person who, in storing or distributing water for any purpose, permits water to overflow or by seepage to saturate a county highway, to the injury of the highway, shall, upon notice by the road commissioner, immediately cease the overflow or seepage and repair the injury caused by the overflow or seepage.

(b) The person permitting the overflow or seepage is liable to a penalty of three hundred fifty dollars ($350) for each day the overflow or seepage continues, recoverable as provided in Section 1496.

(c) If the repair required by subdivision (a) is not made by the person within a reasonable time, as determined by the road commissioner, the road commissioner may make those repairs and recover the expense of the repairs from the person in an action at law brought in the name of the county.

(Amended by Stats. 2003, Ch. 182, Sec. 8. Effective January 1, 2004.)



1488.5

The notice referred to in Sections 1487 and 1488 shall be given in the same manner as provided in Section 1482, except that the action it requires shall be taken immediately.

(Added by Stats. 2003, Ch. 182, Sec. 9. Effective January 1, 2004.)



1489

Unless a bridge is constructed in accordance with Section 1490, all persons excavating irrigation, mining or drainage ditches across county highways shall construct bridges across such ditches wherever such ditches cross such highways. If such persons fail to construct such bridges, the road commissioner shall construct them and shall recover from such persons, in an action at law brought in the name of the county, the expense of such construction.

(Amended by Stats. 1957, Ch. 413.)



1490

The board of supervisors of any county may construct and maintain bridges over any ditches which are used exclusively for irrigation purposes and which cross county highways in the county. Such board may, with the consent of the owners of such ditches, declare any of such bridges to be public property, and may then maintain and repair such bridges at the expense of the county.

(Enacted by Stats. 1935, Ch. 29.)



1491

Any person who wilfully injures any county bridge is guilty of a misdemeanor, and is also liable for actual damages for such injury, to be recovered by the county in a civil action.

(Enacted by Stats. 1935, Ch. 29.)



1492

Any person who wilfully removes or injures any mile-board, milestone or guide-post, or any inscription thereon, erected on any county highway, is liable for a penalty of ten dollars, recoverable as provided in section 1496, for every such offense, and is also guilty of a misdemeanor.

(Enacted by Stats. 1935, Ch. 29.)



1492.5

Survey monuments shall be preserved, referenced, or replaced pursuant to Section 8771 of the Business and Professions Code.

(Added by Stats. 1994, Ch. 458, Sec. 11. Effective January 1, 1995.)



1493

Any person may notify the occupant or owner of any land, from which a tree or other obstruction has fallen upon any county highway, to remove such tree or obstruction forthwith. If it is not thus removed, the owner or occupant is liable for the expense of removal and for a penalty of one dollar for every day after such notification that such tree or obstruction is not removed. The penalty and the expense of removal are recoverable as provided in section 1496.

(Enacted by Stats. 1935, Ch. 29.)



1494

Any person who cuts down a tree which falls into any county highway shall immediately remove the tree, and is liable for a penalty of ten dollars, recoverable as provided in section 1496, for every day such tree remains in the highway.

(Enacted by Stats. 1935, Ch. 29.)



1495

Any person who maliciously digs up, cuts down, injures or destroys any shade or ornamental tree on any county highway, unless such tree is considered an obstruction by the road commissioner and is removed under his direction, is liable to a penalty of one hundred dollars, recoverable as provided in section 1496, for each such tree.

(Enacted by Stats. 1935, Ch. 29.)



1496

The road commissioner shall recover all penalties or forfeitures given in this chapter and the recovery of which is not otherwise provided for, by suit in the name of the county. He shall pay such recoveries into the road fund.

The provisions of this section are applicable to Sections 1484, 1485, 1487, 1492, 1493, 1494, and 1495, and to any other provision in this chapter imposing penalties or forfeitures.

(Amended by Stats. 1961, Ch. 801.)






CHAPTER 6.5. Limited Maintenance Highway

1500

The board of supervisors may adopt standards for limited maintenance of county highways which have a low traffic volume.

(Added by Stats. 1984, Ch. 629, Sec. 1.)






CHAPTER 7. Highway Taxes

1550

(a) A board of supervisors may form special road maintenance districts and levy special taxes for road and highway purposes to this chapter.

(b) Nothing contained in this section shall authorize any property tax for highway purposes to be levied or collected by a county within any city wherein work and improvements upon the streets are done by virtue of any law relating to street work and improvements within such a city.

(Amended by Stats. 2009, Ch. 332, Sec. 80. Effective January 1, 2010.)



1550.1

The board of supervisors may form special road maintenance districts in unincorporated areas of the county wholly outside of incorporated cities. Formation of these districts may be ordered by the board when in its opinion additional road funds are necessary to properly maintain highways and roads in specific unincorporated areas of the county. These districts shall be formed by order of the board setting forth the boundaries thereof. A district shall be in existence until the board shall by its order discontinue the district. If a district is to be formed, the board shall set a date for a hearing on the formation. This hearing shall not be held in less than three weeks after the date of the order for the hearing, and prior to the date of the hearing, a notice of the hearing shall be published twice in a newspaper of general circulation in the area, and, in addition, at least three notices shall be posted in public places within the proposed district. At the hearing, protests, if any, shall be heard on the proposed formation of the district. It shall be within the power of the board to determine from the results of the hearing the necessity for the special road maintenance district, and, if it be deemed necessary, the district may be formed.

(Amended by Stats. 2009, Ch. 332, Sec. 81. Effective January 1, 2010.)



1550.2

The board of supervisors may levy a special tax pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code, and spend the proceeds for the purposes of this chapter.

(Repealed and added by Stats. 2009, Ch. 332, Sec. 83. Effective January 1, 2010.)



1550.3

All work done in special road maintenance districts shall be done by the county road commissioner and all laws relating to the expenditure of road funds raised by property taxes shall apply to the expenditures of said districts.

(Amended by Stats. 1957, Ch. 413.)



1552

Except as otherwise provided in this code, all revenues from special taxes levied for highway and road purposes collected in each road district shall be expended for highway and road purposes within the district in which collected.

The board of supervisors shall cause such tax collected each year to be apportioned to the several road districts entitled thereto, and to be kept by the county treasurer in separate funds.

(Amended by Stats. 2009, Ch. 332, Sec. 85. Effective January 1, 2010.)






CHAPTER 8. Highway Funds

ARTICLE 1. General Provisions

1580

The boards of supervisors, in their respective counties, shall audit all claims on the funds set apart for highway purposes and specify the funds from which the whole or any part of any claim shall be paid.

(Enacted by Stats. 1935, Ch. 29.)






ARTICLE 3. Other Highway Funds

1622

All amounts paid to each county, out of money derived from the Highway Users Tax Fund shall be deposited in a road fund which each board of supervisors shall establish for that purpose.

Interest received by a county from the investment of money in its road fund shall be deposited in the fund and shall be used for road purposes.

(Amended by Stats. 1969, Ch. 344.)



1623

The board of supervisors of any county may expend any portion of the amounts thus received by that county in the construction, maintenance, improvement or repair of streets, bridges, and culverts within those cities in the county the governing bodies of which by ordinance or resolution authorize such work of acquisition of any real property or interest therein, or rights-of-way, construction, maintenance, improvement or repair. For this purpose each board of supervisors shall provide by ordinance the basis and conditions upon which allocations will be made from its road fund for expenditure upon streets, bridges, and culverts in cities within the county.

(Amended by Stats. 1961, Ch. 801.)



1623.5

None of the amounts paid to the counties shall be used for the construction or improvement of any highway or street if the contract for such construction or improvement specifies the use of any patented or proprietary paving material, unless the contract has been awarded to the lowest responsible bidder therefor after alternate bids have been called for and opportunity afforded for bids to be submitted for nonpatented or nonproprietary paving material in competition with an equal thickness and like design of such patented or proprietary paving material. This section shall not be deemed nor construed to prohibit the use of any patented or proprietary paving material in the maintenance of any highway or street when such highway or street has been constructed of such material and, in the opinion of the body, board or officer ordering such maintenance, it would be impractical to use a different paving material for such maintenance.

(Added by Stats. 1943, Ch. 891.)



1624

The board of supervisors of any county may, as provided in Section 1625, expend any portion of the amounts paid to that county, and deposited in the road fund, for the acquisition of rights-of-way and the construction of any public highway outside of its county limits, whenever such construction is authorized by ordinance or resolution of the board of supervisors of the county in which the highway is to be constructed or for the acquisition of rights-of-way for, or the construction, improvement or maintenance of, any State highway pursuant to a contract made as provided in Section 130.

(Amended by Stats. 1961, Ch. 801.)



1625

Where such authorization is given, the board of supervisors of the county desiring the construction may:

(a) Expend, through its own officers or agencies, the amounts authorized by section 1624.

(b) By resolution transfer such amounts to the account of the commission or to the account of the Secretary of Agriculture of the United States, and may by such resolution specify and determine the location and type of construction of such highway. The amount thus transferred shall, if accepted by the Commission or the Secretary of Agriculture, be expended exclusively for the purpose specified and determined in the resolution.

(Enacted by Stats. 1935, Ch. 29.)



1626

Power hereby is granted to the board of supervisors of any county, to construct, maintain, improve and repair any county highway which in whole or in part forms the boundary line between said county and another county in this State or any other state, or which in its meanderings crosses and recrosses such boundary line; and to acquire by purchase or condemnation any lands or rights-of-way within this State, necessary for such boundary highway; and to enter into joint contracts with authorities of adjoining counties within or without the State, for the construction, maintenance, improvement and repair of such highways. Any such highway shall be considered a county highway and expenditures may be made thereon from funds received by the county from the Highway Users Tax Fund to the extent provided by law for county highways.

(Added by Stats. 1951, Ch. 1124.)



1627

The board of supervisors of any county, by resolution adopted by four-fifths of the members thereof, may establish a county highway right of way acquisition revolving fund, to be used in acquiring rights of way for county highway purposes through purchase or condemnation. Money on deposit in said fund shall at no time exceed one-half of 1 percent of the assessed valuation of the county.

(Added by Stats. 1957, Ch. 1478.)



1628

The board of supervisors of any county which has established a county highway right of way acquisition revolving fund, may by resolution call an election to obtain authorization for the issuance and sale of bonds to finance the acquisition of rights of way for county highway purposes. Such bonds may be issued if approved by two-thirds of the electors voting at any regular or special election called for such purpose, and shall be limited in amount to one-half of 1 percent of the current assessed valuation of the county.

(Added by Stats. 1957, Ch. 1478.)



1629

The board of supervisors of any county which has established a county highway right of way acquisition revolving fund may place on deposit in such fund any moneys available to such county for county highway purposes.

(Added by Stats. 1957, Ch. 1478.)



1630

The board of supervisors may use any appropriate method of funding the planning, designing, acquisition, construction, reconstruction, rehabilitation, maintenance, and operation of the county expressway system designated pursuant to Section 941.4.

(Added by Stats. 1989, Ch. 367, Sec. 5.)






ARTICLE 4. Apportionment of Road District Funds

1650

For the purposes of this article, the unencumbered funds of the district are the sum of all money, uncollected taxes, and other uncollected accounts belonging to or due to such district, in excess of an amount sufficient to pay all claims and accounts against the district, including both claims and accounts lawfully payable from the funds of such district on the date of annexation or incorporation, and claims and accounts which will become payable from such funds by reason of lawful contracts in force on that date.

(Enacted by Stats. 1935, Ch. 29.)



1651

Whenever any territory is included in any city, either at the original incorporation of such city, or by subsequent annexation thereto, and such territory constitutes all or part of a road district, the county surveyor or, in a county not having a county surveyor, the officer having similar duties and authority, shall indicate on the map books of the county assessor the property incorporated or annexed.

(Enacted by Stats. 1935, Ch. 29.)



1652

The assessor shall then ascertain from his records the assessed value of such incorporated or annexed property on the lien date and shall certify to the county auditor such value thus ascertained.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 147.)



1653

The auditor shall then calculate the proportion that the assessed value, on the preceding lien date of the property annexed or incorporated bears to the total assessed value, as of that day, of all the property in the district from which the annexation or incorporation was made. He shall prepare a claim in favor of the city, to be allowed by the board of supervisors and paid by warrant on the treasurer, for that part of the unencumbered funds of the district which bears the same proportion to the whole of such unencumbered funds as the assessed value of the property annexed or incorporated bears to the total assessed value of all the property in the district from which the annexation or incorporation was made.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 147.)



1654

Such city shall repay to the county its proportion of all taxes for highway purposes on the annexed or incorporated portion of such district which are subsequently refunded or canceled. The money paid to such city, pursuant to this article, shall be expended for highway purposes only.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 147.)









CHAPTER 9. Cooperation by Counties

ARTICLE 1. Cooperation with United States Government

1670

The board of supervisors of any county may enter into cooperative agreements with the Secretary of Agriculture of the United States, or other properly authorized officer of the United States, for the survey, construction, and maintenance of highways or trails within such county, or for the survey, construction, and maintenance of highways or trails outside of its county limits, including highways or trails lying partly within and partly without the boundaries of the State, where authorization therefor is given by ordinance or resolution of the board of supervisors or other properly authorized agency of the county in which such highways or trails or a portion thereof are to be constructed.

(Amended by Stats. 1951, Ch. 1124.)



1671

The agreements shall be entered into pursuant to the provisions of Section 8 of the act of Congress, approved July 11, 1916, entitled An act to provide that the United States shall aid the states in the construction of rural post roads and for other purposes, or pursuant to the provisions of Section 23 of the Federal-Aid Highway Act, upon such terms as may be agreed upon by the county and the Secretary of Agriculture.

The county board of supervisors may incur expenses necessary to perform its part of the cooperative agreements, and may pay the cost and expenses of the agreements out of the county general fund or such other fund as the board of supervisors designates or otherwise provides.

(Amended by Stats. 1980, Ch. 777, Sec. 80.6.)



1672

Upon request of the proper officer of the United States, together with the order of the board of supervisors of the county, the county treasurer shall deposit with the Federal Reserve Bank to the credit of the United States all money set aside by the board of supervisors under agreements entered into with the United States in accordance with the provisions of the Federal-Aid Highway Act and subsequent acts of like nature. The money shall be paid out by the proper fiscal agent of the United States pursuant to the agreements.

(Amended by Stats. 1980, Ch. 777, Sec. 80.7.)






ARTICLE 2. Cooperation with Cities

1680

The board of supervisors of any county may, by a resolution adopted by a four-fifths vote of its members, determine that any of the following activities are of general county interest and that county aid shall be extended therefor:

(a) The laying out, opening, construction, improvement, maintenance, repair, or altering of all or any part of any street within a city or extending along or across the boundary of a city.

(b) The establishing, modifying or changing the grade of any such street.

(c) The separation of the grades of any two or more such streets which intersect.

(d) The separation of the grade of any such street from the grade of any steam, electric or street railroad crossing such street.

(e) The construction of the necessary pavements, curbs, culverts, bridges, tunnels, subways, viaducts, drainage facilities or structures incident to or a part of such street.

(f) The acquisition of any real property or interest therein, rights of way or other property necessary for any of the purposes mentioned in this section.

(Amended by Stats. 1935, Ch. 629.)



1681

Such resolution shall specify the proposed new or existing street or portion of street, the general nature of the improvement proposed, the nature of the aid to be furnished by the county, and any funds from which the aid is to be paid.

(Enacted by Stats. 1935, Ch. 29.)



1682

Thereafter and in accordance with such resolution the county may give aid in one or more of the following ways:

(a) Contribute money.

(b) Acquire and deliver material.

(c) Furnish labor or engineering services.

(d) Loan its road building machinery.

(e) Pay or contribute money to be used for the payment of interest upon, or for the payment or redemption of, bonds, the proceeds of which have been used for, or which have been issued in payment for, work mentioned in this article.

(Enacted by Stats. 1935, Ch. 29.)



1683

The expense of such aid may be paid from one or more of the following:

(a) The county general fund.

(b) The road fund.

(c) The proceeds of any county bond issue voted for the purpose of laying out, constructing, maintaining, improving or repairing county highways or for the acquisition of any real property or interest therein, rights of way or other property necessary for such purposes.

(d) Any other fund available for such purposes.

(Amended by Stats. 1961, Ch. 801.)



1684

The city shall use all aid which it receives in the activities described in the resolution and shall return to the county any portion of such aid which is not thus used.

(Enacted by Stats. 1935, Ch. 29.)



1685

Boards of supervisors may enter into contracts or agreements with the legislative body of any city for the purposes specified in Section 1803.

(Added by Stats. 1951, Ch. 463.)



1686

The Legislature hereby finds that the improvement and maintenance of all city streets is of general county interest. The board of supervisors of any county may, by resolution adopted by a four-fifths vote of its members, determine that county aid shall be extended for the improvement or maintenance of streets within a city or extending along or across the boundary of a city.

Such resolution shall specify the general nature of the improvement and maintenance proposed, the nature of the aid to be furnished by the county, and any funds from which the aid is to be paid. Such resolution need not specify the streets to be improved or maintained within such city but may in general terms specify the general character of the work proposed and require such reports and accounting of the expenditure of such aid funds as it may find to be necessary and convenient. The provisions of this section shall be deemed as an alternative procedure to that otherwise specified in this article.

(Added by Stats. 1955, Ch. 1130.)






ARTICLE 3. Extension of County Highways Through Cities

1700

The board of supervisors of any county may, by a resolution adopted by a four-fifths vote of its members, declare any highway in the county lying in whole or in part within a city to be a county highway for one or more of the following purposes: acquisition of rights-of-way, construction, maintenance, improvement, or repair.

(Amended by Stats. 1961, Ch. 730.)



1701

A copy of such resolution shall be forwarded to the governing body of the city within which is included any portion of the highway. Such governing body may consent to the establishment of such included portion as a part of the county highway. Upon the taking effect of an ordinance or resolution containing such consent, such portion of such highway shall become a county highway for one or more of the following purposes: acquisition of rights-of-way, construction, maintenance, improvement, or repair.

(Amended by Stats. 1967, Ch. 1165.)



1702

Thereafter the board of supervisors of the county may acquire rights-of-way for, construct, maintain, improve, or repair such highway in the same manner as other county highways, and may pay for such work out of one or more of the following:

(a) The county general fund.

(b) The road fund.

(c) The proceeds of any county bond issue voted for the purpose of laying out, constructing, maintaining, improving or repairing county highways.

(d) Any other fund available for such purposes.

(Amended by Stats. 1963, Ch. 485.)



1703

Nothing contained in this article shall limit in any manner the police power of any city with reference to any such street or portion of street improved under the provisions of this article.

(Enacted by Stats. 1935, Ch. 29.)



1704

At any time after all or a portion of a city street becomes a county highway, as provided in this article, and all improvements commenced by the county, or its agents thereon, have been fully completed, the board of supervisors of such county may adopt a resolution declaring that all or any portion of such street is no longer a county highway. Ten days after the filing of such resolution with the clerk of the city within which the street lies, such street, or the portion thereof described in the resolution, shall cease to be a county highway.

(Amended by Stats. 1935, Ch. 140.)



1705

Whenever county bonds are voted or a special tax is levied for paving a county highway, and the natural course of such highway runs into or through any city, the board of supervisors shall pave within such city that portion of the highway which is designated by the chief executive of the city and the county supervisor in whose district such portion is located. Such highway portion shall be constructed to standards equal to those of the highway approaching such city. If such chief executive and such supervisor do not agree as to what street will be thus designated, then the chairman of the commission shall designate the street and his judgment shall be final and conclusive.

(Enacted by Stats. 1935, Ch. 29.)



1706

Whenever a city permits a county to use the city streets and highways for the purpose of constructing and maintaining any highway or boulevard as part of a county system of roads pursuant to Section 1850, the board of supervisors may construct and maintain such bridge or bridges on such highway or boulevard within the city as it deems necessary, and may macadamize, pave, curb, or gutter, such highway or boulevard in such manner as it determines; and the cost or expense thereof shall be paid from the general fund of the county.

(Added by Stats. 1951, Ch. 463.)






ARTICLE 4. Cooperation Between Cities and Counties

1710

A city and a county may agree that the city shall construct, repair and maintain designated county highways or portions thereof within the unincorporated territory of the county, the cost thereof to be paid by the county to the city.

(Added by Stats. 1957, Ch. 273.)



1711

A county and a city may agree that the county shall construct, repair or maintain designated county highways, or portions thereof, within the unincorporated territory of the county, the cost thereof to be paid in whole or in part by the city to the county.

(Added by Stats. 1959, Ch. 446.)



1712

(a) A county and a city or cities may join in the acquisition of rights-of-way, construction, maintenance, improvement, or repair of bicycle routes or paths, or portions thereof, located within or without the city or cities.

(b) The cost or expense thereof shall be apportioned among the county and the city or cities as the legislative bodies thereof determine by agreement.

(c) The authority and responsibility for the acquisition and work shall vest in the county or in the city or cities, or in both, as provided in the agreement apportioning the cost or expense thereof.

(Amended by Stats. 1982, Ch. 681, Sec. 67.)






ARTICLE 5. County Highways Within Cities

1720

This article provides an alternative procedure for the establishment of a county highway within a city. This article shall be applicable in those counties adopting a county highway bond issue after January 1, 1961.

(Added by Stats. 1961, Ch. 876.)



1721

The board of supervisors by resolution may determine that it is of general county interest that an existing street in the county extending in whole or in part within a city be made a county highway within the city or that a new county highway be laid out, acquired, constructed and maintained in whole or in part within a city. The resolution shall describe the proposed location or relocation and the general nature of construction proposed to be undertaken by the county. A copy of such resolution shall be forwarded to the governing body of the city within which is included any portion of the highway.

(Added by Stats. 1961, Ch. 876.)



1722

The governing body of the city, by resolution, may consent to the establishment of the proposed county highway and may relinquish to the county in whole or in part an existing city street. If the governing body of the city wishes to change the location or relocation of the highway proposed by the board of supervisors, it may adopt a report describing the proposed revisions and file a copy with the board of supervisors. The board shall consider the report and may modify its resolution. If the board modifies its resolution it shall forward a copy of such resolution to the governing body of the city. The city may then adopt a resolution of consent to the modified county resolution.

(Added by Stats. 1961, Ch. 876.)



1723

Upon the adoption of the resolution of consent by the city, such street or portion thereof within the city shall thereupon constitute a county highway. A certified copy of such resolution shall be filed with the board of supervisors. When the city council relinquishes an existing city street to the county, a certified copy of such resolution shall be recorded; and upon such recordation, all right, title and interest of the city in and to such portion of the city street shall vest in the county.

(Added by Stats. 1961, Ch. 876.)



1724

Thereafter, the board of supervisors of the county may acquire, construct and maintain such highway as other county highways are acquired, constructed and maintained and may pay for such work out of one or more of the following:

(a) The proceeds of any county bond issue for county highway construction;

(b) The road fund;

(c) The county general fund;

(d) Any other funds available for county highway purposes.

(Amended by Stats. 1963, Ch. 486.)



1725

Whenever a county highway has been established within a city, as provided in this article, and an extension of such highway in the unincorporated area of the county is thereafter annexed by the city, the portion annexed shall continue to be a county highway until a resolution of relinquishment is adopted in accordance with Section 1731.

(Added by Stats. 1961, Ch. 876.)



1726

The county and city may agree that the city shall acquire, construct or maintain designated county highways or portions thereof within the city, the cost thereof to be paid by the county or the city or both agencies as may be agreed upon.

(Added by Stats. 1961, Ch. 876.)



1727

The city may by agreement co-operate with the county in the acquisition, construction or maintenance of designated county highways or portions thereof within the city in one or more of the following ways:

(a) Contribute money or property;

(b) Acquire and deliver material;

(c) Furnish labor, legal or engineering services;

(d) Loan its highway equipment;

(e) Contribute money to be used for the payment of interest upon, or for the payment or redemption of bonds, the proceeds of which have been used for work on county highways within the city.

(Added by Stats. 1961, Ch. 876.)



1728

No city street shall be closed, either directly or indirectly, by the construction of a county highway within a city as a freeway except pursuant to an agreement between the city council and the board of supervisors or while temporarily necessary during construction operations. No city street or other public highway shall be opened into or connected with any county highway declared to be a freeway by the board of supervisors unless and until the board of supervisors adopts a resolution consenting to the same and fixing the terms and conditions on which such connection shall be made and the board of supervisors may give or withhold its consent or fix such terms and conditions as in its opinion will best serve the public interest.

The board of supervisors is authorized to enter into an agreement with the city council to close any city street at or near the point of its interception with any county highway declared to be a freeway under Section 941.1 or to make provision for carrying such city street over or under or to a connection with the freeway, and the board of supervisors may do any and all work on such city street as is necessary therefor.

(Added by Stats. 1961, Ch. 876.)



1729

The police power of a city with reference to a county highway within the city shall not be limited except as to those matters specifically provided for in this article.

(Added by Stats. 1961, Ch. 876.)



1730

(a) No ordinance of a city relating to the stopping, standing or parking of a vehicle shall become effective as to a county highway established pursuant to this article within the city without prior submission to and approval by the board of supervisors. No city shall erect or maintain any stop sign, semaphore, or other traffic control signaling device in a manner that requires the traffic on any county highway established pursuant to this article within the city to stop before entering or crossing any intersecting street or any railroad grade crossing, without the permission of the board of supervisors.

(b) An ordinance adopted on or after January 1, 2005, by a county under Section 21960 of the Vehicle Code to prohibit or restrict pedestrian use of a portion of a county freeway or expressway contained within the limits of a city shall not become operative until approved by the city.

(Amended by Stats. 2004, Ch. 615, Sec. 15. Effective January 1, 2005.)



1731

The board of supervisors, by resolution, may relinquish to the city a county highway or any portion thereof located within the city. A certified copy of such resolution shall be filed with the city council. A certified copy of such resolution shall also be recorded in the office of the county recorder, and upon recordation, all right, title and interest of the county in and to such portion of a county highway shall vest in the city, and such highway or portion thereof shall thereupon constitute a city street.

(Added by Stats. 1961, Ch. 876.)



1732

County highways established pursuant to this article shall be included in the terms maintained mileage of county roads and miles of maintained county road as those terms are used in Chapter 3 (commencing with Section 2100) of Division 3.

(Amended by Stats. 1985, Ch. 106, Sec. 151.)









CHAPTER 10. County Ferries

1750

The boards of supervisors in their respective counties may maintain, control, construct, repair or manage public ferries within the county.

(Enacted by Stats. 1935, Ch. 29.)



1751

The boards of supervisors, in their respective counties, may construct, operate, manage or maintain summer ferries under such rules and regulations and at such times and places as they consider necessary. The boards may cause the expense of such ferries to be paid out of the county general fund.

(Enacted by Stats. 1935, Ch. 29.)



1752

Whenever the board of supervisors of any county considers it advisable and for the best interests of the public that the county own and operate any ferry within such county, the board may purchase, establish or operate any ferry across any stream or river within the county.

(Amended by Stats. 1958, 1st Ex. Sess., Ch. 28.)



1753

Such board may acquire landing places for any such ferry and may pay the expenses of purchasing, establishing or operating such ferry out of the road fund of the county. A supervisor or his bondsmen shall not be responsible for the payment of damages incurred by any person while traveling on such ferry.

(Amended by Stats. 1961, Ch. 1772.)



1754

When a navigable river forms a boundary between two counties of this State, the board of supervisors of such counties may establish and operate any ferry across such river.

(Enacted by Stats. 1935, Ch. 29.)



1754.5

When a navigable bay forms a boundary between two counties, the boards of supervisors of the counties may establish and operate any ferry across the bay, subject to any restrictions in Article 7 (commencing with Section 30350) of Chapter 1 of Division 17 or in any bond resolution of the commission which may be applicable.

(Amended by Stats. 1982, Ch. 681, Sec. 68.)



1755

Each of the counties shall pay such proportion of the expenses of establishing and operating any such ferry as is agreed upon by the respective boards. Each board may pay its county s proportion of such expenses out of the county general fund or the road fund of the county.

(Amended by Stats. 1961, Ch. 1772.)



1756

If either of the counties refuses to enter into an agreement to establish and operate any such ferry, the other county may:

(a) Establish and operate a ferry across the river.

(b) Acquire landing places for such ferry on the opposite bank of such river.

(c) Pay the expense of establishing and operating such ferry out of the road fund or the county general fund of such county.

(Amended by Stats. 1961, Ch. 801.)



1757

Any ferry constructed or acquired under this chapter by a county or counties may be operated as either a free ferry or a toll ferry.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 28.)









DIVISION 2.5. CITY STREETS

CHAPTER 1. Construction and Maintenance

1800

The legislative body of any city may do any and all things necessary to lay out, acquire, and construct any section or portion of any street or highway within its jurisdiction as a freeway, and to make any existing street or highway a freeway.

(Added by Stats. 1951, Ch. 463.)



1801

The legislative body of any city may close any street or highway within its jurisdiction at or near the point of its intersection with any freeway, or may make provision for carrying such street or highway over, under, or to a connection with the freeway, and may do any and all necessary work on such street or highway.

No public highway shall be converted into a freeway except with the consent of the owners of abutting lands or the purchase or condemnation of their right of access thereto.

(Added by Stats. 1951, Ch. 463.)



1802

Before taking any action authorized by Section 1801 affecting any state highway, the action shall require the approval of the Department of Transportation.

(Amended by Stats. 1980, Ch. 777, Sec. 80.8.)



1803

Whenever the legislative body of a city determines that it is necessary for the more efficient maintenance, construction, or repair of streets and roads within the city it may contract with the board of supervisors of any county for the rental, by the city, of such county s equipment for the maintenance, construction, or repair of such streets and roads, or for the maintenance, construction, or repair of such streets and roads by the county.

(Added by Stats. 1951, Ch. 463.)



1804

Every city in the state may construct, maintain, and operate tunnels for street and highway purposes within and without the territorial boundaries of the city. As to any such tunnels on state highways, the approval of the Department of Transportation shall first be obtained.

(Amended by Stats. 1980, Ch. 777, Sec. 80.9.)



1805

The width of all city streets, except state highways, bridges, alleys, and trails, shall be at least 40 feet, except that the governing body of any city may, by a resolution passed by a four-fifths vote of its membership, determine that the public convenience and necessity demand the acquisition, construction and maintenance of a street of less than 40 feet and, after such determination, proceed with the acquisition, construction or maintenance of any such street. The width of all private highways and by-roads, except bridges, shall be at least 20 feet. This section does not require that the width of city streets established or used as such prior to September 15, 1935, be increased or diminished.

(Amended by Stats. 1955, Ch. 569.)



1805.5

On construction under a contract advertised for bids after July 1, 1973, the legislative body of a city shall install on the surfaces of city streets upon which the operation of bicycles is permitted only those types of grates which are not hazardous to bicycle riders.

(Added by Stats. 1972, Ch. 1272.)



1806

(a) No city shall be held liable for failure to maintain any road until it has been accepted into the city street system in accordance with subdivision (b) or (c).

(b) Except as provided by Section 989, or by Section 57329 or 57385 of the Government Code, no public or private street or road shall become a city street or road until the governing body, by resolution, has caused the street or road to be accepted into the city street system.

(c) In lieu of the procedure set forth in subdivision (b), the governing body of a city may, by ordinance, designate a city officer to accept, on behalf of the governing body, streets and roads or portions thereof, into the city street system and to record conveyances to the city of real property interests for street and road uses and purposes. The designee shall, prior to recording any conveyance under this section, affix a certificate to the instrument stating the acceptance into the city street system and designating the name or number, or both, of the city street or road.

(Amended by Stats. 1993, Ch. 1195, Sec. 26. Effective January 1, 1994.)



1807

Where the boundary line between two adjacent cities is a street, and the boundary line itself is in the middle of such street, or the side of such street, the two adjacent cities, if authorized by their governing bodies, may enter into a mutual agreement for the improvement and maintenance of the street which constitutes the boundary line, and each city may, pursuant to such agreement, expend funds available to it for the improvement and maintenance of its city streets.

(Added by Stats. 1963, Ch. 962.)



1808

Where practical or desirable, the legislative body of any city shall, along any street or highway under its jurisdiction, possession, or control, replace trees that have been destroyed or removed because of projects undertaken to widen the street or highway.

Money received by a city from the Highway Users Tax Fund available for the widening of streets or highways is also available for the planting of trees pursuant to this section.

(Amended by Stats. 1968, Ch. 1060.)



1809

Before any bridge on a city street is constructed over any navigable river, the legislative body of the city, after a study and public hearing on the question, shall determine and shall prepare a report on the feasibility of providing public access to the river for recreational purposes and a determination as to whether such public access shall be provided.

(Added by Stats. 1972, Ch. 972.)



1810

A city may acquire, by purchase or eminent domain, property outside its boundaries in the unincorporated area of the county in which the city is located, if it is necessary to connect or widen the existing streets of the acquiring city and if the county consents to the acquisition.

The portion of the acquired property used to connect or widen a city street shall be deemed a city street for all purposes.

(Added by Stats. 1979, Ch. 155.)



1810.5

Survey monuments shall be preserved, referenced, or replaced pursuant to Section 8771 of the Business and Professions Code.

(Added by Stats. 1994, Ch. 458, Sec. 12. Effective January 1, 1995.)



1812

Notwithstanding any other provision of law, the City of South Lake Tahoe may complete construction of the loop road from city funds, including preparation of any necessary environmental impact reports and securing any necessary approval of the Tahoe Regional Planning Agency.

(Added by Stats. 1982, Ch. 463, Sec. 1.)



1813

(a) The provisions of Article 3 (commencing with Section 1160) of Chapter 4 of Division 2 for the construction or maintenance of county roads may be utilized within any city for the construction and maintenance of city streets. For the purpose of construction or maintenance of city streets under this section, all references in that Article 3 to counties and their officers and to county funds, taxes, and service charges shall be deemed to be references to cities, city officers, and city funds, taxes, and service charges.

(b) The legislative body of any city may consent to the inclusion within a permanent road division formed by a county of streets within the corporate limits of the city, and the board of supervisors of the county in which the city is located shall then have jurisdiction over all proceedings taken or to be taken under that Article 3 in the same manner and to the same extent as if the city streets were county roads.

(c) This section is an alternative to any other provision of law that provides for the construction or maintenance of city streets.

(Added by Stats. 1986, Ch. 780, Sec. 3.)






CHAPTER 2. City Streets as Part of the State and County Highway Systems

1850

Any city may, by ordinance or resolution, permit the use of its streets and highways by the board of supervisors of the county, for the purpose of constructing and maintaining thereon any highway or boulevard, as part of a county system of roads within any portion of its incorporated limits.

(Amended by Stats. 1967, Ch. 1165.)



1851

The legislative body of any city may establish the grades of those portions of any county highway lying within the city boundaries.

(Added by Stats. 1951, Ch. 463.)



1852

No city shall change the grade of any portion of a state or county highway where such grade has been established prior to the incorporation of the city, without first obtaining the written consent of the State or county authorities, as the case may be.

(Added by Stats. 1951, Ch. 463.)






CHAPTER 3. Assessment Relief

1900

If the legislative body of a city by a resolution adopted by a four-fifths vote of its members, determines that any improvement of streets within the boundaries of the city is of more than local benefit and that the assessments levied against the property fronting on the street improvement or in the assessment district are unjust and in excess of the benefits derived from the improvement, public money may be appropriated to reduce such assessments.

(Added by Stats. 1951, Ch. 463.)



1901

A resolution to reduce assessments pursuant to this chapter shall refer to the improvement as designated in the assessment proceedings, state the amount of money to be appropriated and the fund or funds from which it is to be paid.

(Added by Stats. 1951, Ch. 463.)



1902

Appropriations may be made pursuant to this chapter for the following purposes:

(a) To reduce special assessments and special assessment bonds levied and issued against real property fronting upon the public improvement or in the district estimated to have been benefited thereby.

(b) For the payment of any portion of the principal or interest of, or for the purchase and redemption at a discount of, or the transfer to the interest and sinking fund for the discharge and payment of bonds, the proceeds of which have been used for the acquisition of rights of way or easements for, or for the construction, maintenance, improvement, or repair of streets, bridges, or culverts within the city.

(Added by Stats. 1951, Ch. 463.)



1903

An appropriation under this chapter may be made from any fund of the city which may be used for the construction, maintenance, improvement, or repair of streets, or for the acquisition of rights of way therefor, or from any other fund available for the purposes of this chapter.

(Added by Stats. 1951, Ch. 463.)






CHAPTER 4. Removal From Public Use and Maintenance

1920

When the governing body of a city by resolution or ordinance removes a street from public use, or closes it to vehicular or pedestrian traffic, such resolution or ordinance may set forth such minimum maintenance requirements, including the maintenance of drainage, for the street as the governing body determines are necessary for the public safety.

(Added by Stats. 1961, Ch. 2001.)



1921

The governing body of any city shall have jurisdiction to prescribe the requirements for maintenance, including the maintenance of drainage, of all streets within the limits of the city.

(Added by Stats. 1961, Ch. 2001.)






CHAPTER 6. Golf Cart Transportation Plan

1950

It is the intent of the Legislature, in enacting this chapter, to authorize any city or county to establish a golf cart transportation plan for a plan area in the city or county. It is the further intent of the Legislature that this transportation plan be designed and developed to best serve the functional travel needs of the plan area, to have the physical safety of the golf cart driver s person and property as a major planning component, and to have the capacity to accommodate golf cart drivers of every legal age and range of skills.

(Amended by Stats. 1995, Ch. 334, Sec. 3. Effective January 1, 1996.)



1951

The following definitions apply to this chapter:

(a) Plan area means that territory under the jurisdiction of a city or county designated by the city or county for a golf cart transportation plan, including the privately owned land of any owner that consents to its inclusion in the plan.

(b) Golf cart means a motor vehicle having not less than three wheels in contact with the ground and unladen weight less than 1,300 pounds which is designed to be and is operated at not more than 25 miles per hour and is designated to carry golf equipment and not more than two persons, including the driver.

(c) Golf cart lanes means all publicly owned facilities that provide for golf cart travel including roadways designated by signs or permanent markings which are shared with pedestrians, bicyclists, and other motorists in the plan area.

(Amended by Stats. 1995, Ch. 334, Sec. 4. Effective January 1, 1996.)



1953

(a) A city or county may, by ordinance or resolution, adopt a golf cart transportation plan.

(b) The transportation plan shall have received a prior review and the comments of the appropriate transportation planning agency designated under subdivision (a) or (b) of Section 29532 of the Government Code and any agency having traffic law enforcement responsibilities in that city or county.

(c) The transportation plan shall not include the use of any state highway, or any portion thereof, except that a crossing of, or a golf cart lane along, a state highway may be included in the plan, if authorized by the department and the law enforcement agency having primary traffic enforcement responsibility of that highway or portion thereof.

(Amended by Stats. 2004, Ch. 615, Sec. 16. Effective January 1, 2005.)



1955

The transportation plan shall include, but is not limited to, all of the following elements:

(a) Route selection, which includes a finding that the route will accommodate golf carts without an adverse impact upon traffic safety, and will consider, among other things, the travel needs of commuters and other users.

(b) Transportation interfacing, which shall include, but not be limited to, coordination with other modes of transportation so that a golf cart driver may employ multiple modes of transportation in reaching a destination in the plan area.

(c) Citizens and community involvement in planning.

(d) Flexibility and coordination with long-range transportation planning.

(e) Provision for golf cart related facilities including, but not limited to, special access points and golf cart crossings.

(f) Provisions for parking facilities, including, but not limited to, community commercial centers, golf courses, public areas, parks, and other destination locations.

(g) Provisions for special paving, road markings, signage and striping for golf cart travel lanes, road crossings, parking, and circulation.

(h) No adopted transportation plan shall include the establishment of a golf cart lane along, or that cross, a state highway unless authorized by the department.

(Added by Stats. 1994, Ch. 598, Sec. 1. Effective January 1, 1995.)



1957

(a) If a city or county adopts a golf cart transportation plan, it shall do both of the following:

(1) Establish minimum general design criteria for the development, planning, and construction of separated golf cart lanes, including, but not limited to, the design speed of the facility, the space requirements of the golf cart, and roadway design criteria.

(2) In cooperation with the department, establish uniform specifications and symbols for signs, markers, and traffic control devices to control golf cart traffic; to warn of dangerous conditions, obstacles, or hazards; to designate the right-of-way as between golf carts, other vehicles, and bicycles; to state the nature and destination of the golf cart lane; and to warn pedestrians, bicyclists, and motorists of the presence of golf cart traffic.

(b) The construction of separated golf cart lanes, as required under paragraph (1) of subdivision (a), does not apply in any of the following locations:

(1) A residence district, as defined in Section 515 of the Vehicle Code, located within any city containing a population of less than 50,000 residents with a geographical area of more than 20 square miles in which city there are at least 20 golf courses, if the speed limit in that district is 25 miles per hour or less.

(2) (A) The City of La Verne, on those street and highway segments for which the city council makes a finding that the street or highway segment is suitable to safely permit the use of regular vehicular traffic and also the driving of golf carts, and makes a separate finding that the construction of separated golf cart lanes is infeasible given the physical space limitations of the street or highway segment. In addition, these street or highway segments shall meet all of the following requirements:

(i) Have speed limits of 25 miles per hour or less, as established by an engineering and traffic survey.

(ii) Be immediately adjacent to or surrounded by the campus of a university or a retirement community.

(iii) Provide a route between unconnected portions of the campus of a university or the real property of a retirement community, or provide direct access to an otherwise inaccessible portion of the campus of a university or the real property of a retirement community.

(iv) Be approved for purposes of this paragraph by the law enforcement agency with primary traffic jurisdiction over the street or highway segments.

(v) Accommodate golf carts without adversely impacting traffic safety or the travel needs of commuters and other users, according to a safety determination made by a traffic engineer.

(vi) Be limited to golf carts owned by the university or retirement community and equipped with a windshield, headlights, brake lights, and seatbelts.

(vii) Limit the use of golf carts to employees of the university or retirement community acting within the scope and course of employment for the maintenance or security of the university or the retirement community.

(B) For purposes of this paragraph, golf cart includes, but is not limited to, a utility style golf cart, used for transporting maintenance equipment, and a shuttle style golf cart.

(C) This paragraph shall become inoperative on January 1, 2016.

(Amended by Stats. 2008, Ch. 6, Sec. 2. Effective January 1, 2009.)



1959

A city or county that adopts a golf cart transportation plan may do the following:

(a) Acquire, by dedication, purchase, or condemnation, real property, including easements or rights-of-way, to establish golf cart lanes.

(b) Establish a golf cart transportation plan as authorized by this chapter.

(Amended by Stats. 1995, Ch. 334, Sec. 7. Effective January 1, 1996.)



1961

A city or county that adopts a golf cart transportation plan shall adopt all of the following as part of the plan:

(a) Minimum design criteria for golf carts, that may include, but not be limited to, headlights, turn signals, safety devices, mirrors, brake lights, windshields, and other devices. The criteria may include requirements for seatbelts and a covered passenger compartment.

(b) A permit process for golf carts that requires permitted golf carts to meet minimum design criteria adopted pursuant to subdivision (a). The permit process may include, but not be limited to, permit posting, permit renewal, operator education, and other related matters.

(c) Minimum safety criteria for golf cart operators, including, but not limited to, requirements relating to golf cart maintenance and golf cart safety. Operators shall be required to possess a valid California driver s license and to comply with the financial responsibility requirements established pursuant to Chapter 1 (commencing with Section 16000) of Division 7.

(d) (1) Restrictions limiting the operation of golf carts to separated golf cart lanes on those roadways identified in the transportation plan, and allowing only those golf carts that have been retrofitted with the safety equipment specified in the plan to be operated on separated golf cart lanes of approved roadways in the plan area.

(2) Any person operating a golf cart in the plan area in violation of this subdivision is guilty of an infraction punishable by a fine not exceeding one hundred dollars ($100).

(Amended by Stats. 1997, Ch. 536, Sec. 1.5. Effective January 1, 1998.)






CHAPTER 6.2. Neighborhood Electric Vehicle Transportation Plan for the County of Riverside

1962

It is the intent of the Legislature, in enacting this chapter, to authorize the County of Riverside or any city in the county to establish a neighborhood electric vehicle (NEV) transportation plan. The purpose of this NEV transportation plan is to further the vision of creating a sustainable development that reduces gasoline demand and vehicle emissions by offering a cleaner, more economical means of local transportation within the plan area. It is the further intent of the Legislature that this NEV transportation plan be designed and developed to best serve the functional travel needs of the plan area, to have the physical safety of the NEV driver s person and property as a major planning component, and to have the capacity to accommodate NEV drivers of every legal age and range of skills.

(Added by Stats. 2011, Ch. 170, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, pursuant to Section 1962.8.)



1962.1

The following definitions apply to this chapter:

(a) Plan area means any portion of the County of Riverside, or any portion of any city in the county, and any streets and roads under the jurisdiction of the county or city, to the extent the county or city has adopted a NEV transportation plan pursuant to Section 1962.2, including the privately owned land of any owner that consents to its inclusion in the plan.

(b) Neighborhood electric vehicle or NEV means a low-speed vehicle as defined by Section 385.5 of the Vehicle Code.

(c) NEV lanes means all publicly or privately owned facilities that provide for NEV travel, including roadways designated by signs or permanent markings that are shared with pedestrians, bicyclists, and other motorists in the plan area.

(Added by Stats. 2011, Ch. 170, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, pursuant to Section 1962.8.)



1962.2

(a) The County of Riverside or any city in the county may, by ordinance or resolution, adopt a NEV transportation plan for the plan area within its jurisdiction. Two or more jurisdictions may jointly adopt a NEV transportation plan for all or a portion of the territory under their respective jurisdictions.

(b) The transportation plan shall have received a prior review and the comments of the Riverside County Transportation Commission and any agency having traffic law enforcement responsibilities in an entity included in the plan area.

(c) The transportation plan may include the use of a state highway, or any crossing of the highway, subject to the approval of the Department of Transportation.

(Added by Stats. 2011, Ch. 170, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, pursuant to Section 1962.8.)



1962.3

The transportation plan shall include, but need not be limited to, all of the following elements:

(a) Route selection, which includes a finding that the route will accommodate NEVs without an adverse impact upon traffic safety and will consider, among other things, the travel needs of commuters and other users.

(b) Transportation interfacing, which shall include, but not be limited to, coordination with other modes of transportation so that a NEV driver may employ multiple modes of transportation in reaching a destination in the plan area.

(c) Provision for NEV-related facilities, including, but not limited to, special access points, special NEV turnouts, and NEV crossings.

(d) Provisions for parking facilities at destination locations, including, but not limited to, community commercial centers, golf courses, public areas, and parks.

(e) Provisions for special paving, road markings, signage, and striping for NEV travel lanes, road crossings, parking, and circulation, as appropriate.

(f) Provisions for NEV electrical charging stations.

(g) NEV lanes for the purposes of the transportation plan shall be classified as follows:

(1) Class I NEV routes provide for a completely separate right-of-way for the use of NEVs.

(2) Class II NEV routes provide for a separate striped lane adjacent to roadways with speed limits of 55 miles per hour or less.

(3) Class III NEV routes provide for shared use by NEVs with conventional vehicle traffic on streets with speed limits of 35 miles per hour or less.

(Added by Stats. 2011, Ch. 170, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, pursuant to Section 1962.8.)



1962.4

If the County of Riverside or any city in the county adopts a NEV transportation plan for the plan area pursuant to Section 1962.2, it shall do all of the following:

(a) Establish minimum general design criteria for the development, planning, and construction of separated NEV lanes, including, but not limited to, the design speed of the facility, the space requirements of the NEV, and roadway design criteria, if the plan envisions separated NEV lanes.

(b) In cooperation with the department, establish uniform specifications and symbols for signs, markers, and traffic control devices to control NEV traffic; to warn of dangerous conditions, obstacles, or hazards; to designate the right-of-way as between NEVs, other vehicles, and bicycles, as may be applicable; to state the nature and destination of the NEV lane; and to warn pedestrians, bicyclists, and motorists of the presence of NEV traffic.

(c) Submit the transportation plan to the director for approval following a review and recommendation by the California Traffic Control Devices Committee.

(Amended by Stats. 2012, Ch. 162, Sec. 177. Effective January 1, 2013. Repealed as of January 1, 2017, pursuant to Section 1962.8.)



1962.5

If the County of Riverside or any city in the county adopts a NEV transportation plan for the plan area pursuant to this chapter, it shall also adopt all of the following as part of the plan:

(a) NEVs eligible to use NEV lanes shall meet the safety requirements for low-speed vehicles as set forth in Section 571.500 of Title 49 of the Code of Federal Regulations.

(b) Minimum safety criteria for NEV operators, including, but not limited to, requirements relating to NEV maintenance and NEV safety. Operators shall be required to possess a valid California driver s license and to comply with the financial responsibility requirements established pursuant to Chapter 1 (commencing with Section 16000) of Division 7 of the Vehicle Code.

(c) (1) Restrictions limiting the operation of NEVs to NEV routes identified in the transportation plan, and allowing only those NEVs that meet the safety equipment requirements specified in the plan to be operated on those routes.

(2) Any person operating a NEV in the plan area in violation of this subdivision is guilty of an infraction punishable by a fine not exceeding one hundred dollars ($100).

(Added by Stats. 2011, Ch. 170, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, pursuant to Section 1962.8.)



1962.7

(a) If the County of Riverside or any city in the county adopts a NEV transportation plan for the plan area pursuant to this chapter, the county or city shall submit a report to the Legislature on or before January 1, 2016, in consultation with the Department of Transportation, the Department of the California Highway Patrol, and any applicable local law enforcement agency.

(b) The report shall include all of the following:

(1) A description of the NEV transportation plan and its elements that have been authorized up to that time.

(2) An evaluation of the effectiveness of the NEV transportation plan, including its impact on traffic flows and safety.

(3) A recommendation as to whether this chapter should be terminated, continued in effect, or expanded statewide.

(Added by Stats. 2011, Ch. 170, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, pursuant to Section 1962.8.)



1962.8

This chapter shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2011, Ch. 170, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, by its own provisions. Note: Repeal affects Chapter 6.2, commencing with Section 1962.)






CHAPTER 7.1. Neighborhood Electric Vehicle Transportation Plan for the City of Fresno

1964

It is the intent of the Legislature, in enacting this chapter, to authorize the City of Fresno to establish a neighborhood electric vehicle (NEV) transportation plan. The purpose of this NEV transportation plan is to further the vision of creating a sustainable development that reduces gasoline demand and vehicle emissions by offering a cleaner, more economical means of local transportation within the plan area. It is the further intent of the Legislature that this NEV transportation plan be designed and developed to best serve the functional travel needs of the plan area, to have the physical safety of the NEV driver s person and property as a major planning component, and to have the capacity to accommodate NEV drivers of every legal age and range of skills.

(Added by Stats. 2010, Ch. 452, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 1964.8.)



1964.1

The following definitions apply to this chapter:

(a) Plan area means any portion of the City of Fresno, and any streets and roads under the jurisdiction of the city, to the extent the city has adopted a NEV transportation plan pursuant to Section 1964.2, including the privately owned land of any owner that consents to its inclusion in the plan. Plan area may also include county islands, which are areas of land and streets and roads under county jurisdiction that are not part of the City of Fresno, but that are entirely surrounded by the city, if the county concurs in inclusion of county islands in the NEV transportation plan.

(b) Neighborhood electric vehicle or NEV means a low-speed vehicle as defined by Section 385.5 of the Vehicle Code.

(c) NEV lanes means all publicly or privately owned facilities that provide for NEV travel, including roadways designated by signs or permanent markings that are shared with pedestrians, bicyclists, and other motorists in the plan area.

(Added by Stats. 2010, Ch. 452, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 1964.8.)



1964.2

(a) The City of Fresno may, by ordinance or resolution, adopt a NEV transportation plan for the plan area.

(b) The transportation plan shall have received a prior review and the comments of the Council of Fresno County Governments and any agency having traffic law enforcement responsibilities in the plan area.

(c) The transportation plan may include the use of a state highway, or any crossing of the highway, subject to the approval of the Department of Transportation.

(Added by Stats. 2010, Ch. 452, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 1964.8.)



1964.3

The transportation plan shall include, but is not limited to, all of the following elements:

(a) Route selection, which includes a finding that the route will accommodate NEVs without an adverse impact upon traffic safety, and will consider, among other things, the travel needs of commuters and other users.

(b) Transportation interfacing, which shall include, but not be limited to, coordination with other modes of transportation so that a NEV driver may employ multiple modes of transportation in reaching a destination in the plan area.

(c) Citizen and community involvement in planning.

(d) Flexibility and coordination with long-range transportation planning.

(e) Provision for NEV-related facilities, including, but not limited to, special access points and NEV crossings.

(f) Provisions for parking facilities at destination locations, including, but not limited to, community commercial centers, golf courses, public areas, and parks.

(g) Provisions for special paving, road markings, signage, and striping for NEV travel lanes, road crossings, parking, and circulation, as appropriate.

(h) Provisions for NEV electrical charging stations.

(i) NEV lanes for the purposes of the transportation plan shall be classified as follows:

(1) Class I NEV routes provide for a completely separate right-of-way for the use of NEVs.

(2) Class II NEV routes provide for a separate striped lane adjacent to roadways with speed limits of 55 miles per hour or less.

(3) Class III NEV routes provide for shared use by NEVs with conventional vehicle traffic on streets with speed limits of 35 miles per hour or less.

(Added by Stats. 2010, Ch. 452, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 1964.8.)



1964.4

If the City of Fresno adopts a NEV transportation plan for the plan area pursuant to Section 1964.2, it shall do all of the following:

(a) Establish minimum general design criteria for the development, planning, and construction of separated NEV lanes, including, but not limited to, the design speed of the facility, the space requirements of the NEV, and roadway design criteria.

(b) In cooperation with the department, establish uniform specifications and symbols for signs, markers, and traffic control devices to control NEV traffic; to warn of dangerous conditions, obstacles, or hazards; to designate the right-of-way as between NEVs, other vehicles, and bicycles, as may be applicable; to state the nature and destination of the NEV lane; and to warn pedestrians, bicyclists, and motorists of the presence of NEV traffic.

(c) Submit the transportation plan to the Director of Transportation for approval following a review and recommendation by the California Traffic Control Devices Committee.

(Added by Stats. 2010, Ch. 452, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 1964.8.)



1964.5

If the City of Fresno adopts a NEV transportation plan, it may acquire, by dedication, purchase, or condemnation, real property, including easements or rights-of-way, to establish NEV lanes.

(Added by Stats. 2010, Ch. 452, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 1964.8.)



1964.6

If the City of Fresno adopts a NEV transportation plan for the plan area pursuant to Section 1964.2, it shall also adopt all of the following as part of the plan:

(a) NEVs eligible to use NEV lanes shall meet the safety requirements for low-speed vehicles as set forth in Section 571.500 of Title 49 of the Code of Federal Regulations.

(b) Minimum safety criteria for NEV operators, including, but not limited to, requirements relating to NEV maintenance and NEV safety. Operators shall be required to possess a valid California driver s license and to comply with the financial responsibility requirements established pursuant to Chapter 1 (commencing with Section 16000) of Division 7 of the Vehicle Code.

(c) (1) Restrictions limiting the operation of NEVs to NEV routes identified in the transportation plan, and allowing only those NEVs that meet the safety equipment requirements specified in the plan to be operated on those routes.

(2) Any person operating a NEV in the plan area in violation of this subdivision is guilty of an infraction punishable by a fine not exceeding one hundred dollars ($100).

(Added by Stats. 2010, Ch. 452, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 1964.8.)



1964.7

(a) If the City of Fresno adopts a NEV transportation plan for the plan area pursuant to this chapter, the city shall submit a report to the Legislature on or before November 1, 2014, in consultation with the Department of Transportation, the Department of the California Highway Patrol, and any applicable local law enforcement agency.

(b) The report shall include both of the following:

(1) A description of the NEV transportation plan and its elements that have been authorized up to that time.

(2) An evaluation of the effectiveness of the NEV transportation plan, including its impact on traffic flows and safety.

(Added by Stats. 2010, Ch. 452, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 1964.8.)



1964.8

This chapter shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Added by Stats. 2010, Ch. 452, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2016, by its own provisions. Note: Repeal affects Chapter 7.1, commencing with Section 1964.)






CHAPTER 8. Neighborhood Electric Vehicle Transportation Plan for Ranch Plan Planned Community in Orange County

1965

It is the intent of the Legislature, in enacting this chapter, to authorize the County of Orange to establish a neighborhood electric vehicle (NEV) transportation plan for the Ranch Plan Planned Community in the county. The purpose of this NEV transportation plan is to further the community s vision of creating a sustainable development that reduces gasoline demand and vehicle emissions by offering a cleaner, more economical means of local transportation within the plan area. It is the further intent of the Legislature that this NEV transportation plan be designed and developed to best serve the functional travel needs of the plan area, to have the physical safety of the NEV driver s person and property as a major planning component, and to have the capacity to accommodate NEV drivers of every legal age and range of skills.

(Added by Stats. 2007, Ch. 442, Sec. 1. Effective January 1, 2008. Repealed as of January 1, 2017, pursuant to Section 1965.7.)



1965.1

The following definitions apply to this chapter:

(a) Plan area means the Ranch Plan Planned Community project area and all streets located within the project area.

(b) Neighborhood electric vehicle or NEV means a low-speed vehicle as defined by Section 385.5 of the Vehicle Code.

(c) NEV lanes means all publicly or privately owned facilities that provide for NEV travel including roadways designated by signs or permanent markings which are shared with pedestrians, bicyclists, and other motorists in the plan area.

(d) Ranch Plan Planned Community means the comprehensive land use, conservation, and development program initially approved by the Orange County Board of Supervisors on November 8, 2004, and covering the remaining 22,815 acres of the historic Rancho Mission Viejo located in southeastern Orange County.

(e) Transportation planning agency means the Orange County Transportation Authority.

(Added by Stats. 2007, Ch. 442, Sec. 1. Effective January 1, 2008. Repealed as of January 1, 2017, pursuant to Section 1965.7.)



1965.2

(a) The County of Orange may, by ordinance or resolution, adopt a NEV transportation plan for the Ranch Plan Planned Community.

(b) The transportation plan shall have received a prior review and the comments of the transportation planning agency and any agency having traffic law enforcement responsibilities in the County of Orange.

(c) The transportation plan may include the use of a state highway, or any crossing of the highway, subject to the approval of the Department of Transportation.

(Added by Stats. 2007, Ch. 442, Sec. 1. Effective January 1, 2008. Repealed as of January 1, 2017, pursuant to Section 1965.7.)



1965.3

The transportation plan shall include, but is not limited to, all of the following elements:

(a) Route selection, which includes a finding that the route will accommodate NEVs without an adverse impact upon traffic safety, and will consider, among other things, the travel needs of commuters and other users.

(b) Transportation interfacing, which shall include, but not be limited to, coordination with other modes of transportation so that a NEV driver may employ multiple modes of transportation in reaching a destination in the plan area.

(c) Provision for NEV related facilities including, but not limited to, special access points and NEV crossings.

(d) Provisions for parking facilities, including, but not limited to, community commercial centers, golf courses, public areas, parks, and other destination locations.

(e) Provisions for special paving, road markings, signage and striping for NEV travel lanes, road crossings, parking, and circulation.

(f) Provisions for NEV electrical charging stations.

(g) NEV lanes for the purposes of the transportation plan shall be classified as follows:

(1) Class I NEV routes provide for a completely separate right-of-way for the use of NEVs.

(2) Class II NEV routes provide for a separate striped lane adjacent to roadways with speed limits of 55 miles per hour or less.

(3) Class III NEV routes provide for shared use by NEVs with conventional vehicle traffic on streets with a speed limit of 25 miles per hour or less.

(Added by Stats. 2007, Ch. 442, Sec. 1. Effective January 1, 2008. Repealed as of January 1, 2017, pursuant to Section 1965.7.)



1965.4

If the County of Orange adopts a NEV transportation plan for the Ranch Plan Planned Community, it shall do both of the following:

(a) Establish minimum general design criteria for the development, planning, and construction of separated NEV lanes, including, but not limited to, the design speed of the facility, the space requirements of the NEV, and roadway design criteria.

(b) In cooperation with the department, establish uniform specifications and symbols for signs, markers, and traffic control devices to control NEV traffic; to warn of dangerous conditions, obstacles, or hazards; to designate the right-of-way as between NEVs, other vehicles, and bicycles; to state the nature and destination of the NEV lane; and to warn pedestrians, bicyclists, and motorists of the presence of NEV traffic.

(Added by Stats. 2007, Ch. 442, Sec. 1. Effective January 1, 2008. Repealed as of January 1, 2017, pursuant to Section 1965.7.)



1965.5

If the County of Orange adopts a NEV transportation plan for the Ranch Plan Planned Community, it shall also adopt all of the following as part of the plan:

(a) NEVs eligible to use NEV lanes shall meet the safety requirements for low-speed vehicles as set forth in Section 571.500 of Title 49 of the Code of Federal Regulations.

(b) Minimum safety criteria for NEV operators, including, but not limited to, requirements relating to NEV maintenance and NEV safety. Operators shall be required to possess a valid California driver s license and to comply with the financial responsibility requirements established pursuant to Chapter 1 (commencing with Section 16000) of Division 7 of the Vehicle Code.

(c) (1) Restrictions limiting the operation of NEVs to separated NEV lanes on those roadways identified in the transportation plan, and allowing only those NEVs and golf carts that meet the safety equipment requirements specified in the plan to be operated on separated NEV lanes of approved roadways in the plan area.

(2) Any person operating a NEV in the plan area in violation of this subdivision is guilty of an infraction punishable by a fine not exceeding one hundred dollars ($100).

(Added by Stats. 2007, Ch. 442, Sec. 1. Effective January 1, 2008. Repealed as of January 1, 2017, pursuant to Section 1965.7.)



1965.6

(a) If the County of Orange adopts a NEV transportation plan for the Ranch Plan Planned Community pursuant to this chapter, the county shall submit a report to the Legislature on or before November 1, 2015, in consultation with the Department of Transportation, the Department of the California Highway Patrol, and local law enforcement agencies.

(b) The report shall include all of the following:

(1) A description of the NEV transportation plan and its elements that have been authorized up to that time.

(2) An evaluation of the effectiveness of the NEV transportation plan, including its impact on traffic flows and safety.

(3) A recommendation as to whether this chapter should be terminated, continued in existence and applicable solely to the Ranch Plan Planned Community, or expanded statewide.

(Amended by Stats. 2011, Ch. 150, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, pursuant to Section 1965.7.)



1965.7

This chapter shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2011, Ch. 150, Sec. 2. Effective January 1, 2012. Repealed as of January 1, 2017, pursuant to Section 1965.7. Note: Repeal affects Chapter 8, commencing with Section 1965.)






CHAPTER 8.1. Neighborhood Electric Vehicle Transportation Plan for the County of Amador and the Cities of Jackson, Sutter Creek, and Amador City

1966

It is the intent of the Legislature, in enacting this chapter, to authorize the County of Amador and the Cities of Jackson, Sutter Creek, and Amador City to establish a neighborhood electric vehicle (NEV) transportation plan. The purpose of this NEV transportation plan is to further the vision of creating a sustainable development that reduces gasoline demand and vehicle emissions by offering a cleaner, more economical means of local transportation within the plan area. It is the further intent of the Legislature that this NEV transportation plan be designed and developed to best serve the functional travel needs of the plan area, to have the physical safety of the NEV driver s person and property as a major planning component, and to have the capacity to accommodate NEV drivers of every legal age and range of skills.

(Added by Stats. 2010, Ch. 437, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 1966.7.)



1966.1

The following definitions apply to this chapter:

(a) Plan area means any portion of the unincorporated area of the County of Amador, and of the Cities of Jackson, Sutter Creek, and Amador City, and any streets and roads under the jurisdiction of any of those entities, to the extent the entity has adopted a NEV transportation plan pursuant to Section 1966.2, including the privately owned land of any owner that consents to its inclusion in the plan.

(b) Neighborhood electric vehicle or NEV means a low-speed vehicle as defined by Section 385.5 of the Vehicle Code.

(c) NEV lanes means all publicly or privately owned facilities that provide for NEV travel including roadways designated by signs or permanent markings which are shared with pedestrians, bicyclists, and other motorists in the plan area.

(Added by Stats. 2010, Ch. 437, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 1966.7.)



1966.2

(a) The County of Amador, and the Cities of Jackson, Sutter Creek, and Amador City, jointly, or any of these entities individually, may, by ordinance or resolution, adopt a NEV transportation plan for the plan area.

(b) The transportation plan shall have received a prior review and the comments of the Amador County Transportation Commission and any agency having traffic law enforcement responsibilities in an entity adopting a plan.

(c) The transportation plan may include the use of a state highway, or any crossing of the highway, subject to the approval of the Department of Transportation.

(Added by Stats. 2010, Ch. 437, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 1966.7.)



1966.3

The transportation plan shall include, but need not be limited to, all of the following elements:

(a) Route selection, which includes a finding that the route will accommodate NEVs without an adverse impact upon traffic safety, and will consider, among other things, the travel needs of commuters and other users.

(b) Transportation interfacing, which shall include, but not be limited to, coordination with other modes of transportation so that a NEV driver may employ multiple modes of transportation in reaching a destination in the plan area.

(c) Provision for NEV-related facilities, including, but not limited to, special access points, special NEV turnouts, and NEV crossings.

(d) Provisions for parking facilities at destination locations, including, but not limited to, community commercial centers, golf courses, public areas, and parks.

(e) Provisions for special paving, road markings, signage, and striping for NEV travel lanes, road crossings, parking, and circulation, as appropriate.

(f) Provisions for NEV electrical charging stations.

(g) NEV lanes for the purposes of the transportation plan shall be classified as follows:

(1) Class I NEV routes provide for a completely separate right-of-way for the use of NEVs.

(2) Class II NEV routes provide for a separate striped lane adjacent to roadways with speed limits of 55 miles per hour or less.

(3) Class III NEV routes provide for shared use by NEVs with conventional vehicle traffic on streets with speed limits of 35 miles per hour or less.

(Added by Stats. 2010, Ch. 437, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 1966.7.)



1966.4

If an entity adopts a NEV transportation plan for the plan area pursuant to Section 1966.2, it shall do all of the following:

(a) Establish minimum general design criteria for the development, planning, and construction of separated NEV lanes, including, but not limited to, the design speed of the facility, the space requirements of the NEV, and roadway design criteria, if the plan envisions separated NEV lanes.

(b) In cooperation with the department, establish uniform specifications and symbols for signs, markers, and traffic control devices to control NEV traffic; to warn of dangerous conditions, obstacles, or hazards; to designate the right-of-way as between NEVs, other vehicles, and bicycles, as may be applicable; to state the nature and destination of the NEV lane; and to warn pedestrians, bicyclists, and motorists of the presence of NEV traffic.

(c) Submit the transportation plan to the director for approval following a review and recommendation by the California Traffic Control Devices Committee.

(Added by Stats. 2010, Ch. 437, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 1966.7.)



1966.5

If an entity adopts a NEV transportation plan for the plan area pursuant to Section 1966.2, it shall also adopt all of the following as part of the plan:

(a) NEVs eligible to use NEV lanes shall meet the safety requirements for low-speed vehicles as set forth in Section 571.500 of Title 49 of the Code of Federal Regulations.

(b) Minimum safety criteria for NEV operators, including, but not limited to, requirements relating to NEV maintenance and NEV safety. Operators shall be required to possess a valid California driver s license and to comply with the financial responsibility requirements established pursuant to Chapter 1 (commencing with Section 16000) of Division 7 of the Vehicle Code.

(c) (1) Restrictions limiting the operation of NEVs to NEV routes identified in the transportation plan, and allowing only those NEVs that meet the safety equipment requirements specified in the plan to be operated on those routes.

(2) Any person operating a NEV in the plan area in violation of this subdivision is guilty of an infraction punishable by a fine not exceeding one hundred dollars ($100).

(Added by Stats. 2010, Ch. 437, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 1966.7.)



1966.6

(a) If any of the entities described in subdivision (a) of Section 1966.2 adopt a NEV transportation plan pursuant to this chapter, the adopting entity or entities shall submit a report to the Legislature on or before January 1, 2015, in consultation with the Department of Transportation, the Department of the California Highway Patrol, and local law enforcement agencies.

(b) The report shall include all of the following:

(1) A description of the NEV transportation plan and its elements that have been authorized up to that time.

(2) An evaluation of the effectiveness of the NEV transportation plan, including its impact on traffic flows and safety.

(3) A recommendation as to whether this chapter should be terminated, continued in existence applicable solely to the County of Amador and the Cities of Jackson, Sutter Creek, and Amador City, or expanded statewide.

(Added by Stats. 2010, Ch. 437, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 1966.7.)



1966.7

This chapter shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Added by Stats. 2010, Ch. 437, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2016, by its own provisions. Note: Repeal affects Chapter 8.1, commencing with Section 1966.)






CHAPTER 9. Treasure Island Transportation Management

1967

This act shall be known and may be cited as the Treasure Island Transportation Management Act.

(Added by Stats. 2008, Ch. 317, Sec. 1. Effective January 1, 2009.)



1967.1

The Legislature finds and declares all of the following:

(a) It is essential for the economic well-being of the state and the maintenance of a high quality of life that the people of California have efficient transportation systems that will reduce traffic congestion, vehicle miles traveled, and greenhouse gas emissions, and improve travel times and air quality.

(b) In 2006, the Legislature passed Assembly Bill 32 (Ch. 488, Stats. 2006), which enacted the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code), a landmark act that establishes a first-in-the-world comprehensive program of regulatory and market mechanisms to achieve real, quantifiable, cost-effective reductions of greenhouse gases.

(c) Implementation of the California Global Warming Solutions Act of 2006 will require creative and innovative solutions, including strategies designed to integrate land use and transportation measures to reduce vehicle miles traveled and traffic congestion, improve travel times, and encourage transit use.

(d) The proposed development of Treasure Island includes an innovative and comprehensive land use and transportation program designed to discourage motor vehicle usage, reduce vehicle miles traveled, encourage public transit, and serve as a model of sustainable neighborhood development. An element of the transportation program is the use of congestion pricing.

(e) Congestion pricing is a potentially useful tool for influencing the behavior of drivers of private motor vehicles, controlling traffic congestion, and reducing vehicle miles traveled and the production of greenhouse gases. The potential of congestion pricing for this purpose is well documented and has been implemented or is under consideration in a number of prominent, high-traffic cities around the world, including London, Stockholm, and Singapore.

(f) Because Treasure Island is located adjacent to an urban area with a single point of vehicular access, but is easily served by multimodal public transit, it is an ideal candidate for a demonstration program designed to test the feasibility of congestion pricing as a tool to encourage and fund public transit use and reduce vehicle miles traveled in furtherance of the state s goals to improve regional air quality and reduce greenhouse gas emissions and traffic congestion.

(g) The proposed development of Treasure Island is a leading example of performance-based infrastructure that uses private innovation, access to financing, and management efficiencies to build infrastructure, combined with the social responsibility, environmental awareness, local knowledge, safety requirements, and job generation concerns of the public sector. The proposed transportation program for Treasure Island, including congestion pricing, will further these goals by allowing private development to advance funding and resources for construction of a public transit infrastructure and mixed-use development in a transit-oriented and sustainable manner, then generating from that development congestion pricing fees that will maximize use of public transit and generate revenues to offset the public sector s costs of public transit facilities and equipment design, construction, operation, and maintenance.

(h) The purpose of the Treasure Island transportation program is to accomplish all of the following:

(1) To facilitate the implementation of an innovative, sustainable transportation program for Treasure Island that will encourage public transit, bicycle, pedestrian, and waterborne modes of transportation, reduce vehicle miles traveled, and minimize the impact of Treasure Island development on the system of state and local roadways affected by the San Francisco-Oakland Bay Bridge, as well as on the bridge itself, in furtherance of the California Global Warming Solutions Act of 2006 (Division 25.5 (commencing with Section 38500) of the Health and Safety Code).

(2) To develop a comprehensive set of transportation demand management programs to encourage and facilitate transit use and to minimize the environmental and other impacts of private motor vehicles traveling to, from, and on Treasure Island.

(3) To manage Treasure Island-related transportation in a sustainable manner, to the extent feasible, with the goal of reducing vehicle miles traveled and minimizing carbon emissions and impacts on air and water quality.

(4) To create a flexible institutional structure that can set parking and congestion pricing rates, monitor the performance of the transportation program, collect revenues, and direct generated revenues to transportation services and programs serving Treasure Island.

(5) To promote multimodal access to, from, and on Treasure Island by a wide range of local, regional, and statewide visitors by providing a reliable source of funding for transportation services and programs serving Treasure Island that will include bus transit service provided by the city s municipal transportation agency, or its successor agency, and ferry service.

(i) The congestion pricing demonstration program authorized by this act includes an important reporting requirement to the Legislature that will allow the Legislature to assess the success of the program in achieving its goals.

(j) The Treasure Island Development Authority and its private development partner have undertaken numerous technical and economic feasibility studies demonstrating the effectiveness of the transportation program to conserve energy, discourage motor vehicle usage, reduce vehicle miles traveled, increase transit ridership, and deliver significant public infrastructure improvements through public-private partnership.

(Added by Stats. 2008, Ch. 317, Sec. 1. Effective January 1, 2009.)



1967.2

For purposes of this chapter, the following terms have the following meanings:

(a) Authority means the Treasure Island Development Authority, a nonprofit public benefit corporation established by the board of supervisors that is vested with both redevelopment authority and the power and duty to administer the public trust for commerce, navigation, and fisheries with respect to Treasure Island.

(b) Board of supervisors means the Board of Supervisors of the City and County of San Francisco.

(c) City means the City and County of San Francisco.

(d) Congestion pricing fees means fees that motorists pay to drive in a designated congestion pricing zone that are designed to relieve traffic congestion and promote alternative forms of transportation, and are set and adjusted to reflect traffic patterns, congestion levels, time of day, and other conditions that impact the roadway system.

(e) Transportation authority means the San Francisco County Transportation Authority.

(f) Transportation management agency means the Treasure Island Mobility Management Agency, formerly the Treasure Island Transportation Management Agency, designated by the board of supervisors pursuant to Section 1967.3.

(g) Transportation program means a comprehensive transportation program for Treasure Island designed to achieve the goals set forth in Section 1967.1.

(h) Treasure Island means Treasure Island and Yerba Buena Island.

(Amended by Stats. 2014, Ch. 443, Sec. 1. Effective September 19, 2014.)



1967.3

The authority is formulating a transportation program in connection with the authority s redevelopment activities on Treasure Island. The board of supervisors directed that the transportation program ensure adequate and reliable funding for transit service for Treasure Island, including bus transit service provided by the city s municipal transportation agency, or its successor agency. In formulating the transportation program, the authority shall make recommendations for the governance structure of the transportation management agency. Based on the authority s recommendations, the board of supervisors may designate a board or agency that shall act as the transportation management agency. The board of supervisors may revise or revoke this designation of the transportation management agency and designate a new board or agency to act as the transportation management agency at any time. The board of supervisors may also designate itself as the transportation management agency. Notwithstanding Chapter 898 of the Statutes of 1997, any subsequent amendments to that chapter, but subject to Section 1967.5, the transportation management agency shall have the exclusive power to do any or all of the following pursuant to the terms of a resolution or ordinance adopted by the board of supervisors:

(a) Adopt and administer the transportation program and implementing rules and regulations.

(b) Recommend to the board of supervisors and the transportation authority an initial fee structure for the imposition of congestion pricing fees applicable to residents and other motorists as they enter or exit Treasure Island in the amount deemed necessary and proper by the transportation management agency to implement the transportation program.

(c) Adopt amendments to the congestion pricing fee structure initially adopted by the board of supervisors and the transportation authority pursuant to subdivision (a) of Section 1967.5, as the transportation management agency deems necessary and appropriate from time to time to implement the transportation program, based upon a finding that the amendments to the fee have a relationship or benefit to the motor vehicle drivers who are paying the fee.

(d) Administer and collect congestion pricing fees on Treasure Island.

(e) Adopt on-street and off-street parking regulations for Treasure Island, including regulations limiting parking, stopping, standing, or loading and establishing parking privileges and locations, parking meter zones, and other forms of parking regulation similar to those adopted for other areas of San Francisco.

(f) Adopt on-street and off-street parking fees, fines, and penalties for Treasure Island and administer and collect all on-street and off-street parking fees, fines, penalties, and other parking-related revenues on Treasure Island.

(g) Adopt a transit pass fee structure applicable to residents and other users of Treasure Island and administer and collect all Treasure Island transit pass fees.

(h) Fix the rates and charges for services provided or functions performed by the transportation management agency and administer and collect those rates and charges.

(i) Apply for, accept, and administer state, federal, local agency, or other public or private grant funds for transportation purposes.

(j) Administer and collect all other revenues generated by the transportation program.

(k) Undertake studies, performance evaluations, and other mechanisms as it deems necessary and proper to adopt and amend the transportation program with the purpose of relieving transportation-related impacts.

(l) Expend its revenues for any purpose related to the transportation program, including costs of implementation, operation, collection and enforcement, maintenance, construction, and administration under the transportation program.

(m) Enter into contracts, cooperative agreements, and direct funding agreements with private parties and governmental agencies, including city departments, to the extent deemed necessary and proper by the transportation management agency to implement the transportation program, including for any of the following:

(1) The construction and maintenance of transportation facilities serving Treasure Island that are directly related to the transportation program, including design, preconstruction, and other related costs.

(2) Transit capital improvements and operations for services that directly serve Treasure Island.

(3) Notwithstanding Section 40717.9 of the Health and Safety Code, implementation of transportation impact mitigation measures as adopted from time to time to improve or encourage the use of transit and other nonmotor vehicle means of access to Treasure Island.

(n) Adopt rules and regulations governing high-occupancy vehicles pursuant to subdivision (d) of Section 1967.5.

(o) Take all other steps as the transportation management agency deems necessary and proper to implement the transportation program.

(Amended by Stats. 2014, Ch. 443, Sec. 2. Effective September 19, 2014.)



1967.35

(a) The transportation management agency is an independent and autonomous public agency governed by the board of the transportation authority, as designated by the board of supervisors on April 1, 2014, or by any future revised governance as designated by the board of supervisors pursuant to Section 1967.3. The transportation management agency is a separate and distinct legal entity responsible for its own obligations, debts, and liabilities and not for the obligations, debts, or liabilities of any other agency or entity.

(b) The transportation management agency is authorized under its own name to do all acts necessary or convenient for the exercise of its designated powers and the financing of projects, including, but not limited to, all of the following:

(1) To employ agents or employees.

(2) To acquire, construct, manage, maintain, lease, or operate any public facility or improvements.

(3) To sue and be sued in its own name.

(4) To invest any money not required for the immediate necessities of the transportation management agency, as it determines is advisable.

(c) The transportation management agency shall adopt an annual budget. Its board members shall be compensated as determined by the transportation management agency and shall be reimbursed for necessary and reasonable expenses incurred in connection with performing transportation management agency duties. The transportation management agency shall pay all costs required by this section.

(d) The transportation authority may make direct contributions or contributions on a reimbursement-for-cost basis to the transportation management agency in furtherance of the exercise of its powers as designated under Section 1967.3.

(Added by Stats. 2014, Ch. 443, Sec. 3. Effective September 19, 2014.)



1967.4

Except as specifically provided in Section 1967.5, to the extent that the transportation management agency is granted exclusive powers to adopt regulations and adopt, fix, administer, and collect fees, rates, charges, and other revenues with respect to the transportation program under Section 1967.3, the city and its departments, boards, and commissions shall be prohibited from exercising those powers with respect to Treasure Island and the transportation program.

(Added by Stats. 2008, Ch. 317, Sec. 1. Effective January 1, 2009.)



1967.5

(a) The board of supervisors and the transportation authority, by a two-thirds majority vote of both bodies, shall have the authority to adopt a program imposing congestion pricing fees for motor vehicles exiting and entering Treasure Island from the San Francisco-Oakland Bay Bridge and an initial congestion pricing fee structure after consideration of the recommendation of the transportation management agency. The congestion pricing fees shall not be imposed on local trips on Treasure Island streets that do not exit to the San Francisco-Oakland Bay Bridge. Once adopted, the congestion pricing program may only be terminated by the recommendation of both the authority and the transportation management agency, followed by a two-thirds majority vote of both the board of supervisors and the transportation authority.

(b) (1) Prior to imposing the initial congestion pricing fees, the board of supervisors and the transportation authority shall each make a finding of fact by a two-thirds majority vote that the congestion pricing fees have a relationship or benefit to the motor vehicle drivers who are paying the fee.

(2) In order to ensure that congestion pricing fees are not instituted prior to new residents establishing residence on Treasure Island, initial congestion pricing fees shall not be imposed prior to the effective date of the disposition and development agreement for the redevelopment of Treasure Island.

(3) All fees, rates, and charges adopted in furtherance of the transportation program, including congestion pricing fees, on-street and off-street parking fees, fines and penalties, transit pass fees, and any other rates and charges that are adopted by the transportation management agency from time to time, be collected and used by the transportation management agency to implement the transportation program.

(c) While congestion pricing fees remain in effect, the transferor of any sale or lease agreement of real property on Treasure Island shall be required to include a written disclosure to the potential purchaser or lessee that use of a motor vehicle to and from Treasure Island may be subject to congestion pricing fees.

(d) At all periods of the day, whether or not the congestion pricing fees are in effect, high-occupancy vehicles shall be able to exit or enter Treasure Island free of charge.

(Added by Stats. 2008, Ch. 317, Sec. 1. Effective January 1, 2009.)



1967.6

The transportation program shall ensure that public access to waterfront, recreational, and open-space areas on Treasure Island is sufficient to support public trust activities by ensuring all of the following:

(a) Public access to areas subject to the public trust is facilitated in part by transportation program elements, such as (1) an on-island shuttle, (2) secure bicycle parking, and (3) limitations on long-term parking on streets that are subject to the public trust following a land exchange authorized by Chapter 543 of the Statutes of 2004, as amended (hereafter public trust streets), that will discourage residential use of public trust streets for parking but allow appropriate time for recreational and visitor activities.

(b) Program elements shall not interfere with the provision of public access to public trust lands consistent with the beneficial use of those lands, including, but not limited to, roadway access to serve the public along the western shoreline of Treasure Island.

(c) There shall be no preference for residents in parking rates, parking passes, or the duration of parking on public trust streets or on other public trust lands.

(d) Parking revenues from public trust streets or other public trust lands shall be used for transportation facilities and services benefiting the public trust in accordance with the transportation program, with any surplus revenues to be used for other trust-related purposes.

(Added by Stats. 2008, Ch. 317, Sec. 1. Effective January 1, 2009.)



1967.7

Meetings of the transportation management agency shall be held pursuant to the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(Added by Stats. 2008, Ch. 317, Sec. 1. Effective January 1, 2009.)



1967.8

Section 9400.8 of the Vehicle Code shall not apply to any fee imposed by this chapter.

(Added by Stats. 2008, Ch. 317, Sec. 1. Effective January 1, 2009.)



1967.9

The city may bring an action pursuant to Sections 860 to 870, inclusive, of the Code of Civil Procedure to confirm the validity of any resolution adopted by the board of supervisors or the transportation management agency.

(Added by Stats. 2008, Ch. 317, Sec. 1. Effective January 1, 2009.)



1967.10

Not later than three years and no sooner than one year after the transportation management agency first collects revenues from the congestion pricing fees authorized under Section 1967.5, the authority shall conduct a public opinion survey regarding the congestion pricing demonstration program and provide a report to the Assembly Committee on Transportation and the Senate Committee on Transportation and Housing on its findings, conclusions, and recommendations concerning the congestion pricing demonstration program authorized by this act. The report shall include an analysis of the success of the congestion pricing demonstration program on minimizing vehicle miles traveled and motor vehicle trips on the San Francisco-Oakland Bay Bridge and increasing public transit use, as well as an economic analysis of the program s impact on funding public transportation improvements and operations.

(Amended by Stats. 2009, Ch. 140, Sec. 176. Effective January 1, 2010.)



1967.11

Nothing in this chapter shall affect the authority granted to the Bay Area Toll Authority granted in Article 1 (commencing with Section 30600) of Chapter 2 of Division 17 relating to the San Francisco-Oakland Bay Bridge.

(Added by Stats. 2008, Ch. 317, Sec. 1. Effective January 1, 2009.)









DIVISION 2.7. COURTESY SIGNS

1970

(a) Local authorities, with respect to highways under their respective jurisdictions, may place and maintain, or cause to be placed and maintained, courtesy signs to recognize the sponsors of the Adopt-A-Riverway Program.

(b) Courtesy signs shall be consistent with existing code provisions and department rules and regulations concerning signs.

(c) Courtesy signs shall only be placed upon the highways of a local authority, upon the approval of an authorizing resolution by a majority of the members of the governing body of that local authority. The resolution authorizing the placement of courtesy signs shall include all of the following:

(1) A general plan of where the courtesy signs will be placed within the geographical borders of the local authority, including any street, bike trail, or pedestrian path.

(2) A finding that the planned placement of the courtesy signs would not degrade the natural environment of the area.

(d) Courtesy signs shall contain the title Adopt-A-Riverway at the top of the sign and the name or logo of the sponsoring person or entity below the Adopt-A-Riverway title. Logos shall be provided at the sponsors own cost. Both the title and the logo shall be in large enough fonts that are easily read.

(Added by Stats. 2003, Ch. 675, Sec. 5. Effective January 1, 2004.)



1975

(a) Courtesy signs may be awarded by the Department of Food and Agriculture, to persons that donate a minimum of five thousand dollars ($5,000) annually to the Adopt-A-Riverway Fund. Donors may stipulate in which county they desire the courtesy signs be placed and may request specific sign placement within the county.

(b) The Department of Food and Agriculture may enter into an agreement with a local authority for production, placement, and maintenance of courtesy signs to be awarded pursuant to this section.

(c) The costs incurred by the local authorities associated with placing and maintaining courtesy signs shall be paid for out of the Adopt-A-Riverway Fund.

(Added by Stats. 2003, Ch. 675, Sec. 5. Effective January 1, 2004.)



1978

(a) County officials, with respect to any state or county highway within their respective jurisdictions and upon a resolution adopted by the respective county board of supervisors, may place and maintain, or cause to be placed and maintained, at or near the county line and at county expense, signs stating or adding to their existing signs the following statement: Where We Honor Veterans.

(b) Signs or additions to signs described in subdivision (a) that are on a state highway shall only be placed or added to upon the approval of the Department of Transportation.

(Added by Stats. 2006, Ch. 204, Sec. 1. Effective January 1, 2007.)






DIVISION 3. APPORTIONMENT AND EXPENDITURE OF HIGHWAY FUNDS

CHAPTER 1. The County Road System

2004.5

Streets in any city which has not held an election of municipal officers within a period of 10 years preceding the date of the proposed inclusion shall be included in the road system of the county in which such city is located.

(Amended by Stats. 1963, Ch. 1852.)



2006

(a) The board of supervisors of each county shall appoint a single road commissioner for all road districts in the county. Every person who is appointed road commissioner after December 31, 1965, shall be a registered civil engineer. However, the City and County of San Francisco may appoint a person road commissioner who is not a registered civil engineer. Any person appointed road commissioner on or before December 31, 1965, need not be a registered civil engineer if he or she is approved by the board of supervisors as qualified and competent to handle the road and highway work of the county. Any person who is a road commissioner in any county on December 31, 1965, need not be a registered civil engineer to be appointed road commissioner of another county after December 31, 1965. After October 1, 1952, no person shall be appointed road commissioner until the board of supervisors holds a public hearing on the qualifications of the candidate or candidates for the position of road commissioner. At least 14 days but not more than 30 days prior to the hearing, notice of the hearing shall be posted at the county courthouse and published at least once in a newspaper of general circulation in the county. Nothing in this section precludes one person from serving two or more counties. An elective county official shall not be appointed road commissioner after October 1, 1952, unless the official is holding the position of road commissioner on that date. The road commissioner is, at all times, under the direction and supervision of the board of supervisors but may be dismissed, after a hearing, only upon a majority vote of the board. This subdivision does not apply in chartered counties whose charter requires the county surveyor to perform the duties of, or exercise the powers conferred by law on, the road commissioner.

(b) Each county shall furnish evidence to the Controller that it has complied with this section.

(c) Neither the Controller nor any other state officer shall make any allocations or payments to any county from the Highway Users Tax Account in the Transportation Tax Fund until the county has complied with the requirements of this section; except that, if a vacancy occurs in the office of road commissioner of a county, the allocations or payments to the county shall not be suspended pursuant to this section unless the county has not appointed a new road commissioner in accordance with this section within 180 days from the date the vacancy first occurred.

(d) The 180-day time limit is contingent on the condition that there be a qualified acting road commissioner functioning during the interim period under direct appointment by the board of supervisors.

(Amended by Stats. 1987, Ch. 56, Sec. 165.)



2006.1

Notwithstanding Section 2006 or Section 2006.5, the board of supervisors of any county may abolish the office of road commissioner if the board transfers all duties of the road commissioner to the county director of transportation. The director of transportation shall not be required to have any special permit, registration, or license. Any civil engineering functions which are required to be performed by the road commissioner shall be performed by a registered civil engineer acting under the authority of the director of transportation.

(Added by Stats. 1979, Ch. 83.)



2006.2

(a) Notwithstanding any other provision of law, the Board of Supervisors of Merced County may abolish the office of road commissioner if the board transfers all duties of the road commissioner to the county director of the department of public works. The director of that department shall not be required to have any special permit, registration, or license. Any civil engineering functions that are required to be performed by the road commissioner shall be performed by a registered civil engineer acting under the authority of the director of that department.

(b) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2012, Ch. 378, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2018, by its own provisions.)



2006.5

Notwithstanding any other provision of law, the Board of Supervisors of Orange County may abolish the office of road commissioner if the board of supervisors transfers all duties of the road commissioner to an environmental management agency. The director of such environmental management agency shall not be required to have any special permit, registration, or license. Any civil engineering functions which are required to be performed by the road commissioner shall be performed by a registered civil engineer acting under the authority of the director of such agency.

The Legislature hereby finds and declares that this section, applicable only to Orange County, is necessary because of the unique and special problems of county road management in Orange County due to the extent of municipal incorporation found in the county.

(Added by Stats. 1975, Ch. 426.)



2007

The road commissioner shall each year prepare a tentative road budget covering all proposed expenditures for the ensuing fiscal year for county road purposes. The road commissioner shall submit the budget to the board of supervisors in accordance with Chapter 1 (commencing with Section 29000) of Division 3 of Title 3 of the Government Code and in the form and manner prescribed by the Controller and at the same time as other county departments submit their recommended budgets.

The board of supervisors shall hold public hearings on the proposed road budget at the same time as the general county budget is considered and after like notice. In adopting the budget, the board may make such changes and revisions as it considers will subserve the public interest.

After adoption of the budget by the board of supervisors, the road commissioner shall not obligate or expend funds appropriated for county road purposes other than as set forth in the budget as adopted. However, the board of supervisors may, by appropriate action at any regular or special meeting, authorize the cancellation or transfer, in whole or in part, of any appropriation or appropriations set forth in the budget and reappropriate funds thus canceled for road purposes not set forth in the budget or to expenditure classifications insufficiently provided for where this action will best serve the interests of the people. Funds transferred pursuant to this section, or as authorized by the board of supervisors, shall immediately be made available for expenditure by the road commissioner for road purposes.

(Amended by Stats. 1985, Ch. 106, Sec. 152.)



2008

The board of supervisors shall fix the salary of the road commissioner. It shall be chargeable against the one thousand six hundred sixty-seven dollars ($1,667) monthly apportionment to the county under subdivision (a) of Section 2104. Such road commissioner shall be required to file an official bond in an amount determined by the board of supervisors, unless he is covered by a master bond pursuant to Section 1481 of the Government Code.

(Amended by Stats. 1973, Ch. 112.)



2009

The board of supervisors shall act as the policymaking body with respect to county highway matters and shall by appropriate action establish the general policies to be followed by the road commissioner in the administration of his department. The road commissioner shall administer his department and carry out the general policies of the board in conformity with the estimates of expenditures fixed in the budget as finally adopted by the board or as thereafter revised by appropriate action of the board. The commissioner shall employ such assistants and employees as may be necessary, in conformity with the budget and county policies and procedure with respect to personnel and subject to the approval of the board of the salary or other compensation to be paid. The commissioner shall have sole supervision and jurisdiction over personnel and over the assignments of personnel engaged in work on county roads. The commissioner may purchase, lease, or hire such equipment as may be necessary for county road purposes, in conformity with the budget and policies of the county with respect to purchases and rentals and subject to approval of the board as to the price or rental. The commissioner shall have sole jurisdiction over the assignment of equipment used for county road work.

(Amended by Stats. 1951, Ch. 1671.)



2010

In order that the provisions of this chapter may be effectively carried out, the members of the board of supervisors of their respective counties shall make reasonable inspection from time to time of the roads within their counties maintained from funds supplied by this chapter. The additional mileage entailed by this section, not to exceed six hundred dollars ($600) in any one year, shall be a proper charge against and shall be paid from the one thousand six hundred sixty-seven dollars ($1,667) monthly apportionment to the county under subdivision (a) of Section 2104.

Such mileage shall be deemed to be in addition to any other mileage allowed by law or county charter, and each supervisor who uses a privately owned automobile in the discharge of duties imposed upon him in connection with the county road system shall receive for the performance of such duties in addition to the compensation and any other allowances paid him as supervisor, but not in duplication of any other mileage allowed by law or county charter, twenty-five dollars ($25) per month for the first 250 miles traveled, without filing a report of the specific inspection tours requiring such mileage. For mileage traveled in excess of 250 miles, each supervisor shall be paid ten cents ($0.10) for each mile traveled up to 250 miles or twenty-five dollars ($25) for a total not to exceed 500 miles or fifty dollars ($50). The supervisor claiming such additional mileage shall file a report of the inspection tour or tours requiring such travel.

(Amended by Stats. 1968, Ch. 92.)






CHAPTER 3. Highway Users Tax Account

2100

The Highway Users Tax Fund is continued in existence as the Highway Users Tax Account in the Transportation Tax Fund.

Any reference in any law or regulation to the Highway Users Tax Fund shall be deemed to refer to the Highway Users Tax Account in the Transportation Tax Fund.

Notwithstanding any other provision of law, the Controller may use the funds in the Highway Users Tax Account in the Transportation Tax Fund for cashflow loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code. Any such loan shall be exempt from paragraph (2) of subdivision (b) of Section 16310 of the Government Code. Interest shall be paid on all moneys loaned to the General Fund and shall be computed at a rate determined by the Pooled Money Investment Board to be the current earning rate of the fund from which the money is loaned. This subdivision does not authorize any transfer that would interfere with the carrying out of the object for which these funds were created.

(Amended by Stats. 2012, Ch. 1, Sec. 9. Effective February 3, 2012.)



2101

Notwithstanding Section 13340 of the Government Code, all moneys in the Highway Users Tax Account in the Transportation Tax Fund and hereafter received in the account are appropriated for all of the following:

(a) The research, planning, construction, improvement, maintenance, and operation of public streets and highways (and their related public facilities for nonmotorized traffic), including the mitigation of their environmental effects, the payment for property taken or damaged for such purposes, and the administrative costs necessarily incurred in the foregoing purposes.

(b) The research and planning for exclusive public mass transit guideways (and their related fixed facilities), the payment for property taken or damaged for such purposes, and the administrative costs necessarily incurred in the foregoing purposes.

(c) The construction and improvement of exclusive public mass transit guideways (and their related fixed facilities), including the mitigation of their environmental effects, the payment for property taken or damaged for such purposes, the administrative costs necessarily incurred in the foregoing purposes, and the maintenance of the structures and the immediate right-of-way for the public mass transit guideways, but excluding the maintenance and operating costs for mass transit power systems and mass transit passenger facilities, vehicles, equipment, and services, in any area where the voters thereof have approved a proposition pursuant to Section 4 of Article XIX of the California Constitution.

(d) The payment of principal and interest on voter-approved bonds issued for the purposes specified in subdivision (c).

(Amended by Stats. 2012, Ch. 1, Sec. 10. Effective February 3, 2012.)



2102

Net revenue derived from a tax means the amount of revenue derived from a tax that is deposited into the Highway Users Tax Account in the Transportation Tax Fund.

(Amended by Stats. 1973, Ch. 1153.)



2103

(a) Notwithstanding Section 13340 of the Government Code, of the net revenues deposited to the credit of the Highway Users Tax Account that are derived from the increases in the rates of taxes that are imposed pursuant to subdivision (b) of Section 7360 and Section 7361.1 of the Revenue and Taxation Code, all of the following shall occur on a monthly basis:

(1) (A) By the 15th day of every month, the Treasurer s office, in consultation with the Department of Finance, shall notify the Controller of the amount of debt service that will be paid on each transportation bond during that month.

(B) Within two business days following the 28th day of each month, the Controller shall transfer to the Transportation Debt Service Fund an amount equal to the amount of monthly debt service paid by the General Fund on any bonds issued pursuant to the Seismic Retrofit Bond Act of 1996 (Chapter 12.48 (commencing with Section 8879) of Division 1 of Title 2 of the Government Code) or any other bonds issued for highway or eligible guideway projects consistent with the requirements applicable to the expenditure of revenues under Article XIX of the California Constitution as identified by the Department of Finance pursuant to Section 16965 of the Government Code, and three-quarters of the amount of monthly debt service paid on any bonds issued pursuant to the Highway Safety, Traffic Reduction, Air Quality, and Port Security Bond Act of 2006 (Chapter 12.49 (commencing with Section 8879.20) of Division 1 of Title 2) for reimbursement of the General Fund for these costs. If revenues available pursuant to this subdivision in any given month are insufficient to fully reimburse the General Fund for the debt service payments made, the first revenues available pursuant to this subdivision in the following month or months shall be transferred to the Transportation Debt Service Fund so that all debt service payments made on these bonds from the General Fund in a given fiscal year are fully reimbursed. However, no further transfers shall be made pursuant to this subparagraph once the transfers for the months of July to October, inclusive, in 2010 have been made. Any transfers made from the net revenues identified in this paragraph for highway and eligible guideway bond debt service for months after October 2010 shall be reversed and shall instead be made from weight fee revenues in the State Highway Account, as described in subparagraph (F).

(C) Beginning November 2, 2010, the Controller shall transfer to the State Highway Account within two business days following the 28th day of each month all of the monthly net revenues identified in subparagraph (B) that were designated for highway and eligible guideway bond debt service reimbursement but that have not been transferred, or that were transferred by means of a transfer that was reversed, pursuant to that subparagraph. To the extent the Controller has distributed any of those net revenues to cities and counties pursuant to subparagraph (C) of paragraph (3) between November 2, 2010, and March 24, 2011, the Controller shall subsequently reduce the amount transferred to cities and counties on a monthly basis pursuant to subparagraph (C) of paragraph (3) and shall instead transfer these funds to the State Highway Account until all of the revenues that would otherwise have been transferred to the State Highway Account on and after November 2, 2010, pursuant to this subparagraph have been so transferred. For the 2011 12 fiscal year, the Controller shall transfer to the State Highway Account within two business days following the 28th day of each month an amount equal to the weight fee revenues transferred to the Transportation Debt Service Fund pursuant to subdivision (b) of Section 9400.4 of the Vehicle Code, including forty-three million seven hundred thousand dollars ($43,700,000) authorized pursuant to Item 2660-013-0042 of Section 2.00 of the Budget Act of 2011 and an amount equal to weight fee revenues transferred to the General Fund as a loan pursuant to subdivision (b) of Section 9400.4 of the Vehicle Code. To the extent the Controller has distributed any of those revenues to cities and counties pursuant to subparagraph (C) of paragraph (3), the Controller shall subsequently reduce the amount transferred to cities and counties on a monthly basis pursuant to subparagraph (C) of paragraph (3) and instead transfer these funds to the State Highway Account until all of the revenues that would otherwise have been transferred to the State Highway Account in the 2011 12 fiscal year pursuant to this subparagraph have been so transferred.

(D) Notwithstanding subparagraph (C), commencing with the 2012 13 fiscal year and every fiscal year thereafter, the Controller shall transfer to the State Highway Account within two business days following the 28th day of each month an amount equal to the amount of weight fee revenues transferred to the Transportation Debt Service Fund for highway and eligible guideway bond debt service and to the General Fund as a loan pursuant to subdivision (c) of Section 9400.4 of the Vehicle Code.

(E) Beginning July 1, 2011, transfers made under subparagraphs (C) and (D) during a fiscal year shall not exceed the annual revenue generated from weight fees, as determined by Sections 9400.4 and 42205 of the Vehicle Code, at the rates in effect as of March 24, 2011, as determined by the Department of Finance.

(F) Any remaining amount of the highway or eligible guideway bond debt service reimbursement authorized by this paragraph that has not been made pursuant to subparagraph (B) on and after November 2, 2010, shall instead be made pursuant to subdivisions (a), (b), and (c) of Section 9400.4 of the Vehicle Code from revenues in the State Highway Account derived from weight fees deposited in the account pursuant to subdivision (e) of Section 9400.1 and Section 42205 of the Vehicle Code.

(2) (A) In the 2010 11 fiscal year, after the monthly transfer made pursuant to paragraph (1), the sum of fifty-four million one hundred sixty-seven thousand dollars ($54,167,000) per month shall be held in the account for future appropriation by the Legislature.

(B) Notwithstanding any other provision of law, with respect to the monthly net revenues described in subparagraph (A), no further transfers of these revenues for the purpose of loans to the General Fund shall be made pursuant to Item 2660-011-0062 of Section 2.00 of the Budget Act of 2010 once the loan transfers for the months of July to October, inclusive, in 2010 have been made. Notwithstanding the loan repayment date specified in the provisional language for that item, the funds loaned shall be repaid by June 30, 2021. Any transfers made from the monthly net revenues in subparagraph (A) for months after October 2010 shall be reversed and shall instead be made from weight fee revenues in the State Highway Account, as described in subparagraph (D). The revenues from loan repayments shall be held in the Highway Users Tax Account for future appropriation by the Legislature.

(C) Beginning November 2, 2010, all of the monthly net revenues described in subparagraph (A) shall instead be transferred by the Controller to the State Highway Account within two business days following the 28th day of each month. To the extent that the Controller has distributed any of the revenues identified in this paragraph to cities and counties pursuant to subparagraph (C) of paragraph (3) between October 14, 2010, and March 24, 2011, the Controller shall subsequently reduce the amount transferred to cities and counties on a monthly basis pursuant to subparagraph (C) of paragraph (3) and shall instead transfer these funds to the State Highway Account until all of the revenues that would have been transferred to the General Fund as a loan pursuant to Item 2660-011-0062 of Section 2.00 of the Budget Act of 2010 on and after November 2, 2010, have instead been transferred to the State Highway Account.

(D) Any remaining amount of the loans to the General Fund authorized pursuant to Item 2660-011-0062 of Section 2.00 of the Budget Act of 2010 that has not been made pursuant to subparagraph (B) on and after November 2, 2010, shall instead be made pursuant to subdivisions (a), (b), and (c) of Section 9400.4 of the Vehicle Code from revenues in the State Highway Account derived from weight fees deposited in the account pursuant to subdivision (e) of Section 9400.1 and Section 42205 of the Vehicle Code.

(3) The Controller shall transfer any remaining net revenues subject to this subdivision as follows:

(A) Forty-four percent shall be transferred to the State Highway Account to fund projects in the State Transportation Improvement Program that are consistent with Section 1 of Article XIX of the California Constitution, except in the 2010 11 fiscal year, 50 percent shall be transferred for purposes of this subparagraph.

(B) Twelve percent shall be transferred to the State Highway Account to fund projects in the State Highway Operation and Protection Program, except in the 2010 11 fiscal year, no revenues shall be transferred for purposes of this subparagraph.

(C) Forty-four percent shall be apportioned by the Controller for local street and road purposes, except in the 2010 11 fiscal year, 50 percent shall be transferred for purposes of this subparagraph as follows:

(i) Fifty percent shall be apportioned by the Controller to cities, including a city and county, in the proportion that the total population of the city bears to the total population of all the cities in the state.

(ii) Fifty percent shall be apportioned by the Controller to counties, including a city and county, in accordance with the following formulas:

(I) Seventy-five percent shall be apportioned among the counties in the proportion that the number of fee-paid and exempt vehicles that are registered in the county bear to the number of fee-paid and exempt vehicles registered in the state.

(II) Twenty-five percent shall be apportioned among the counties in the proportion that the number of miles of maintained county roads in each county bear to the total number of miles of maintained county roads in the state. For the purposes of apportioning funds under this subparagraph, any roads within the boundaries of a city and county that are not state highways shall be deemed to be county roads.

(b) After the transfers or other actions pursuant to subdivision (a), at least 90 percent of the balance deposited to the credit of the Highway Users Tax Account in the Transportation Tax Fund by the 28th day of each month shall be apportioned or transferred, as applicable, by the Controller by the second working day thereafter, except for June, in which case the apportionment or transfer shall be made the same day. These apportionments or transfers shall be made as provided for in Sections 2104 to 2122, inclusive. If information is not available to make the apportionment or transfer as required, the apportionment or transfer shall be made on the basis of the information of the previous month. Amounts not apportioned or transferred shall be included in the apportionment or transfer of the subsequent month.

(c) Notwithstanding any other law, the funds apportioned by the Controller to cities and counties pursuant to subparagraph (C) of paragraph (3) of subdivision (a) are not subject to Section 7104 or 7104.2 of the Revenue and Taxation Code. These funds may be expended for any street and road purpose consistent with the requirements of this chapter.

(Amended by Stats. 2012, Ch. 22, Sec. 6. Effective June 27, 2012.)



2104

Notwithstanding Section 13340 of the Government Code, a sum equal to the net revenue derived from a per gallon tax of 2.035 cents ($0.02035) under the Motor Vehicle Fuel License Tax Law (Part 2 (commencing with Section 7301) of Division 2), 1.80 cents ($0.0180) under the Use Fuel Tax Law (Part 3 (commencing with Section 8601) of Division 2), and 1.80 cents ($0.0180) under the Diesel Fuel Tax Law (Part 31 (commencing with Section 60001) of Division 2) of the Revenue and Taxation Code, shall be apportioned among the counties, as follows:

(a) Each county shall be paid one thousand six hundred sixty-seven dollars ($1,667) during each calendar month, which amount shall be expended exclusively for engineering costs and administrative expenses with respect to county roads.

(b) A sum equal to the total of all reimbursable snow removal or snow grooming, or both, costs filed pursuant to subdivision (d) of Section 2152, or seven million dollars ($7,000,000), whichever is less, shall be apportioned in 12 approximately equal monthly apportionments for snow removal or snow grooming, or both, on county roads, as provided in Section 2110.

(c) A sum equal to five hundred thousand dollars ($500,000) shall be apportioned in 12 approximately equal monthly apportionments, as provided in Section 2110.5.

(d) (1) Seventy-five percent of the funds payable under this section shall be apportioned among the counties monthly in the respective proportions that the number of fee-paid and exempt vehicles which are registered in each county bears to the total number of fee-paid and exempt vehicles registered in the state.

(2) For purposes of apportionment under this subdivision, the Department of Motor Vehicles shall, as soon as possible after the last day of each calendar month, furnish to the Controller a verified statement showing the number of fee-paid and exempt vehicles which are registered in each county and in the state as of the last day of each calendar month as reflected by the records of the Department of Motor Vehicles.

(e) Of the remaining money payable, there shall be paid to each eligible county an amount that is computed monthly as follows: The number of miles of maintained county roads in each county shall be multiplied by sixty dollars ($60); from the resultant amount, there shall be deducted the amount received by each county under subdivision (d) and the remainder, if any, shall be paid to each county.

(f) The remaining money payable, after the foregoing apportionments, shall be apportioned among the counties in the same proportion as the money referred to in subdivision (d).

(g) (1) Transfers of revenues from the Highway Users Tax Account to counties pursuant to this section collected during the months of March, April, May, June, and July of 2008, shall be made with the transfer of August 2008 revenues in September of 2008. This suspension shall not apply to a county with a population of less than 40,000.

(2) For the purpose of meeting the cash obligations associated with ongoing budgeted costs, a county may make use of any cash balance in its county road fund, including that resulting from the receipt of funds pursuant to the Highway Safety, Traffic Reduction, Air Quality, and Port Security Bond Act of 2006 (Chapter 12.49 (commencing with Section 8879.20) of Division 1 of Title 2 of the Government Code (hereafter bond act)) for local streets and roads maintenance, during the period of this suspension, without the use of this cash being reflected as an expenditure of bond act funds, provided the cash is replaced once this suspension is repaid in September of 2008. Counties may accrue the revenue received in September 2008 as repayment of these suspensions for the months of April, May, and June of 2008 back to the 2007 08 fiscal year. Nothing in this paragraph shall change the fact that expenditures must be accrued and reflected from the appropriate funding sources for which the moneys were received and meet all the requirements of those funding sources.

(h) (1) The transfer of revenues from the Highway Users Tax Account to counties pursuant to this section that are collected during the months of January, February, and March 2009, shall be made with the transfer of April 2009 revenues in May 2009.

(2) For the purpose of meeting the cash obligations associated with ongoing budgeted costs, a county may make use of any cash balance in its county road fund, including that resulting from the receipt of funds pursuant to the Highway Safety, Traffic Reduction, Air Quality, and Port Security Bond Act of 2006 (Chapter 12.49 (commencing with Section 8879.20) of Division 1 of Title 2 of the Government Code (bond act)) for local streets and roads maintenance during the period of this suspension, provided the cash is replaced once this suspension is repaid in May of 2009.

(3) This subdivision shall not affect any requirement that an expenditure is required to be accrued and reflected from the appropriate funding source for which the money was received and to meet all the requirements of its funding source.

(Amended by Stats. 2012, Ch. 1, Sec. 12. Effective February 3, 2012.)



2104.1

Notwithstanding Section 13340 of the Government Code, the Controller shall deduct annually, from the amount apportioned pursuant to Section 2104, the amount identified as applicable to counties in the report submitted in the preceding fiscal year pursuant to Section 191, and shall transfer the amount to the State Highway Account. The transferred amount shall be subject to appropriation pursuant to Section 183 for expenditure in accordance with Section 163.

(Amended by Stats. 2012, Ch. 1, Sec. 13. Effective February 3, 2012.)



2105

Notwithstanding Section 13340 of the Government Code, in addition to the apportionments prescribed by Sections 2104, 2106, and 2107, from the revenues derived from a per gallon tax imposed pursuant to Section 7360 of the Revenue and Taxation Code, and a per gallon tax imposed pursuant to Section 8651 of the Revenue and Taxation Code, and a per gallon tax imposed pursuant to Sections 60050 and 60115 of the Revenue and Taxation Code, the following apportionments shall be made:

(a) A sum equal to 1.035 cents ($0.01035) per gallon from the tax under Section 7360 of the Revenue and Taxation Code, 11.5 percent of any per gallon tax in excess of nine cents ($0.09) per gallon under Section 8651 of the Revenue and Taxation Code, and 1.035 cents ($0.01035) per gallon from the tax under Sections 60050 and 60115 of the Revenue and Taxation Code, shall be apportioned among the counties, including a city and county.

The amount of apportionment to each county, including a city and county, during a fiscal year shall be calculated as follows:

(1) One million dollars ($1,000,000) for apportionment to all counties, including a city and county, in proportion to each county s receipts during the prior fiscal year under Sections 2104 and 2106.

(2) One million dollars ($1,000,000) for apportionment to all counties, including a city and county, as follows:

(A) Seventy-five percent in the proportion that the number of fee-paid and exempt vehicles which are registered in the county bears to the number of fee-paid and exempt vehicles registered in the state.

(B) Twenty-five percent in the proportion that the number of miles of maintained county roads in the county bears to the miles of maintained county roads in the state.

(3) For each county, determine its factor which is the higher amount calculated pursuant to paragraph (1) or (2) divided by the sum of the higher amounts for all of the counties.

(4) The amount to be apportioned to each county is equal to its factor multiplied by the amount available for apportionment.

(b) A sum equal to 1.035 cents ($0.01035) per gallon from the tax under Section 7360 of the Revenue and Taxation Code, 11.5 percent of any per gallon tax in excess of nine cents ($0.09) per gallon under Section 8651 of the Revenue and Taxation Code, and 1.035 cents ($0.01035) per gallon from the tax under Sections 60050 and 60115 of the Revenue and Taxation Code, shall be apportioned to cities, including a city and county, in the proportion that the total population of the city bears to the total population of all the cities in the state.

(c) (1) Transfers of revenues from the Highway Users Tax Account to counties or cities pursuant to this section collected during the months of March, April, May, June, and July of 2008, shall be made with the transfer of August 2008 revenues in September of 2008. This suspension shall not apply to a county with a population of less than 40,000.

(2) For the purpose of meeting the cash obligations associated with ongoing budgeted costs, a city or county may make use of any cash balance in the city account that is designated for the receipt of state funds allocated for local streets and roads or the county road fund, including that resulting from the receipt of funds pursuant to the Highway Safety, Traffic Reduction, Air Quality, and Port Security Bond Act of 2006 (Chapter 12.49 (commencing with Section 8879.20) of Division 1 of Title 2 of the Government Code (hereafter bond act)) for local streets and roads maintenance, during the period of this suspension, without the use of this cash being reflected as an expenditure of bond act funds, provided the cash is replaced once this suspension is repaid in September of 2008. Counties and cities may accrue the revenue received in September 2008 as repayment of these suspensions for the months of April, May, and June of 2008 back to the 2007 08 fiscal year. Nothing in this paragraph shall change the fact that expenditures must be accrued and reflected from the appropriate funding sources for which the moneys were received and meet all the requirements of those funding sources.

(d) (1) The transfer of revenues from the Highway Users Tax Account to counties or cities pursuant to this section collected during the months of January, February, and March 2009 shall be made with the transfer of April 2009 revenues in May 2009.

(2) For the purpose of meeting the cash obligations associated with ongoing budgeted costs, a city or county may make use of any cash balance in the city account that is designated for the receipt of state funds allocated for local streets and roads or the county road fund, including that resulting from the receipt of funds pursuant to the Highway Safety, Traffic Reduction, Air Quality, and Port Security Bond Act of 2006 (Chapter 12.49 (commencing with Section 8879.20) of Division 1 of Title 2 of the Government Code (bond act)) for local streets and roads maintenance, during the period of this suspension, and the use of this cash shall not be considered as an expenditure of bond act funds, if the cash is replaced when the payments that are suspended pursuant to this subdivision are repaid in May 2009.

(3) This subdivision shall not affect any requirement that an expenditure is required to be accrued and reflected from the appropriate funding source for which the money was received and to meet all the requirements of its funding source.

(Amended by Stats. 2012, Ch. 1, Sec. 14. Effective February 3, 2012.)



2106

Notwithstanding Section 13340 of the Government Code, a sum equal to the net revenue derived from one and four one-hundredths cent ($0.0104) per gallon tax under the Motor Vehicle Fuel License Tax Law (Part 2 (commencing with Section 7301) of Division 2 of the Revenue and Taxation Code) shall be apportioned monthly from the Highway Users Tax Account in the Transportation Tax Fund among the counties and cities as follows:

(a) Four hundred dollars ($400) per month shall be apportioned to each city and city and county and eight hundred dollars ($800) per month shall be apportioned to each county and city and county.

(b) On the last day of each month, the sum of six hundred thousand dollars ($600,000) shall be transferred to the State Highway Account in the State Transportation Fund for the Active Transportation Program pursuant to Chapter 8 (commencing with Section 2380). For each month in the 2013 14 fiscal year that has passed prior to the enactment of the bill adding this sentence, six hundred thousand dollars ($600,000) shall be immediately transferred from the Bicycle Transportation Account to the State Highway Account in the State Transportation Fund for the Active Transportation Program, less any amount already expended for that program from the Bicycle Transportation Account during the 2013 14 fiscal year.

(c) The balance shall be apportioned, as follows:

(1) A base sum shall be computed for each county by using the same proportions of fee-paid and exempt vehicles as are established for purposes of apportionment of funds under subdivision (d) of Section 2104.

(2) For each county, the percentage of the total assessed valuation of tangible property subject to local tax levies within the county which is represented by the assessed valuation of tangible property outside the incorporated cities of the county shall be applied to its base sum, and the resulting amount shall be apportioned to the county. The assessed valuation of taxable tangible property, for purposes of this computation, shall be that most recently used for countywide tax levies as reported to the Controller by the State Board of Equalization. If an incorporation or annexation is legally completed following the base sum computation, the new city s assessed valuation shall be deducted from the county s assessed valuation, the estimate of which may be provided by the State Board of Equalization.

(3) The difference between the base sum for each county and the amount apportioned to the county shall be apportioned to the cities of that county in the proportion that the population of each city bears to the total population of all the cities in the county. Populations used for determining apportionment of money under Section 2107 are to be used for purposes of this section.

(d) (1) Transfers of revenues from the Highway Users Tax Account to counties or cities pursuant to this section collected during the months of March, April, May, June, and July of 2008, shall be made with the transfer of August 2008 revenues in September of 2008. This suspension shall not apply to a county with a population of less than 40,000.

(2) For the purpose of meeting the cash obligations associated with ongoing budgeted costs, a city or county may make use of any cash balance in the city account that is designated for the receipt of state funds allocated for local streets and roads or the county road fund, including that resulting from the receipt of funds pursuant to the Highway Safety, Traffic Reduction, Air Quality, and Port Security Bond Act of 2006 (Chapter 12.49 (commencing with Section 8879.20) of Division 1 of Title 2 of the Government Code (hereafter bond act)) for local streets and roads maintenance, during the period of this suspension, without the use of this cash being reflected as an expenditure of bond act funds, provided the cash is replaced once this suspension is repaid in September of 2008. Counties and cities may accrue the revenue received in September 2008 as repayment of these suspensions for the months of April, May, and June of 2008 back to the 2007 08 fiscal year. Nothing in this paragraph shall change the fact that expenditures must be accrued and reflected from the appropriate funding sources for which the moneys were received and meet all the requirements of those funding sources.

(e) (1) The transfer of revenues from the Highway Users Tax Account to counties or cities pursuant to this section collected during the months of January, February, and March 2009, shall be made with the transfer of April 2009 revenues in May 2009.

(2) For the purpose of meeting the cash obligations associated with ongoing budgeted costs, a city or county may make use of any cash balance in the city account that is designated for the receipt of state funds allocated for local streets and roads or the county road fund, including that resulting from the receipt of funds pursuant to the Highway Safety, Traffic Reduction, Air Quality, and Port Security Bond Act of 2006 (Chapter 12.49 (commencing with Section 8879.20) of Division 1 of Title 2 of the Government Code (bond act)) for local streets and roads maintenance, during the period of this suspension, and the use of this cash shall not be considered as an expenditure of bond act funds, if the cash is replaced when the payments that are suspended pursuant to this subdivision are repaid in May 2009.

(3) This subdivision shall not affect any requirement that an expenditure is required to be accrued and reflected from the appropriate funding source for which the money was received and to meet all the requirements of its funding source.

(Amended by Stats. 2013, Ch. 359, Sec. 13. Effective September 26, 2013.)



2106.3

If Los Angeles County elects to allocate any portion of the revenues it receives pursuant to Section 2104 or 2106 to the cities within the county under any program in which those revenues are allocated to at least 70 percent of the cities, it shall make allocations to each city within the county based on the two following equally weighted factors:

(1) The population of the city to the total population of all the cities in the county.

(2) The city street mileage to the total street mileage of all the cities in the county, as determined from the county master plan.

(Added by Stats. 1981, Ch. 575, Sec. 1.)



2106.4

From funds apportioned to the County of Los Angeles pursuant to Sections 2104, 2105, and 2106, or from other transportation funds available to the county, or from any combination of those funds, as determined by the county, the county shall, beginning in the 1996 97 fiscal year, commence the annual transfer to the Los Angeles County Metropolitan Transportation Authority of funds in an amount calculated to amortize, in equal annual installments over a 5-year period, the amount by which fiscal realignment revenues deposited in the county general fund exceed fifty million dollars ($50,000,000). The highest priority for the use of the remaining funds apportioned to the county pursuant to this chapter shall be for safety and for maintenance of county facilities in urban areas with the highest backlog of maintenance and rehabilitation needs.

(Added by Stats. 1995, Ch. 518, Sec. 5. Effective January 1, 1996.)



2106.5

(a) Each county and any of its incorporated cities may enter into an agreement regarding the base sum established by paragraph (1) of subdivision (c) of Section 2106, providing for expenditure of the amounts apportioned to the county and apportioned for expenditure within the cities participating in the agreement upon road and streets within the county and the cities participating in the agreement.

(b) Any of the incorporated cities within a county may enter into an agreement among themselves regarding the amount apportioned to them pursuant to paragraph (3) of subdivision (c) of Section 2106 for expenditure upon city streets within the cities participating in the agreement.

(c) Any such agreement shall be filed with the State Controller. After verification of the agreement by the State Controller, the State Controller shall make disposition of the apportionments to the parties participating in the agreement in accordance with terms of the agreement.

(Amended by Stats. 1977, Ch. 865.)



2107

(a) Notwithstanding Section 13340 of the Government Code, a sum equal to the net revenues derived from a per gallon tax of 1.315 cents ($0.01315) under the Motor Vehicle Fuel License Tax Law (Part 2 (commencing with Section 7301) of Division 2), 2.59 cents ($0.0259) under the Use Fuel Tax Law (Part 3 (commencing with Section 8601) of Division 2), and 1.80 cents ($0.0180) under the Diesel Fuel Tax Law (Part 31 (commencing with Section 60001) of Division 2) of the Revenue and Taxation Code, shall be apportioned monthly to the cities and cities and counties of this state from the Highway Users Tax Account in the Transportation Tax Fund as provided in this section.

(b) From the sum determined pursuant to subdivision (a), the Controller shall allocate annually to each city that has filed a report containing the information prescribed by subdivision (c) of Section 2152, and that had expenditures in excess of five thousand dollars ($5,000) during the preceding fiscal year for snow removal, an amount equal to one-half of the amount of its expenditures for snow removal in excess of five thousand dollars ($5,000) during that fiscal year.

(c) The balance of the sum determined pursuant to subdivision (a) from the Highway Users Tax Account shall be allocated to each city, including city and county, in the proportion that the total population of the city bears to the total population of all the cities in this state.

(d) (1) For the purpose of this section, except as otherwise provided in paragraph (2), the population in each city is the population determined for that city in the manner specified in Section 11005.3 of the Revenue and Taxation Code.

(2) Commencing with the ninth fiscal year of a city described in subdivision (a) of Section 11005.3 of the Revenue and Taxation Code, the sixth fiscal year of a city described in subdivision (b) of Section 11005.3 of the Revenue and Taxation Code, and the 61st month of the city described in subdivision (c) of Section 11005.3 of the Revenue and Taxation Code, the population in each city is the actual population of that city, as defined in subdivision (e) of Section 11005.3 of the Revenue and Taxation Code.

(e) (1) Transfers of revenues from the Highway Users Tax Account to cities pursuant to this section collected during the months of March, April, May, June, and July of 2008, shall be made with the transfer of August 2008 revenues in September of 2008.

(2) For the purpose of meeting the cash obligations associated with ongoing budgeted costs, a city may make use of any cash balance in the city account that is designated for the receipt of state funds allocated for local streets and roads, including that resulting from the receipt of funds pursuant to the Highway Safety, Traffic Reduction, Air Quality, and Port Security Bond Act of 2006 (Chapter 12.49 (commencing with Section 8879.20) of Division 1 of Title 2 of the Government Code (hereafter bond act)) for local streets and roads maintenance, during the period of this suspension, without the use of this cash being reflected as an expenditure of bond act funds, provided the cash is replaced once this suspension is repaid in September of 2008. Cities may accrue the revenue received in September 2008 as repayment of these suspensions for the months of April, May, and June of 2008 back to the 2007 08 fiscal year. Nothing in this paragraph shall change the fact that expenditures must be accrued and reflected from the appropriate funding sources for which the moneys were received and meet all the requirements of those funding sources.

(f) (1) A transfer of revenues from the Highway Users Tax Account to cities pursuant to this section collected during the months of January, February, and March 2009, shall be made with the transfer of April 2009 revenues in May 2009.

(2) For the purpose of meeting the cash obligations associated with ongoing budgeted costs, a city may make use of any cash balance in the city account that is designated for the receipt of state funds allocated for local streets and roads, including that resulting from the receipt of funds pursuant to the Highway Safety, Traffic Reduction, Air Quality, and Port Security Bond Act of 2006 (Chapter 12.49 (commencing with Section 8879.20) of Division 1 of Title 2 of the Government Code (bond act)) for local streets and roads maintenance, during the period of this suspension, and the use of this cash shall not be reflected as an expenditure of bond act funds, if the cash is replaced once this suspension is repaid in May 2009.

(3) This subdivision shall not affect any requirement that an expenditure is required to be accrued and reflected from the appropriate funding sources for which the moneys were received and to meet all the requirements of those funding sources.

(Amended by Stats. 2012, Ch. 1, Sec. 16. Effective February 3, 2012.)



2107.1

Any city or city and county may apply to the United States Bureau of Census to determine its population. Upon receipt from the bureau of its determination of population, the city or city and county may, at its option, file a certified copy of the determination with the Controller.

All apportionments made under Section 2107 and all payments under Section 11005 of the Revenue and Taxation Code for any apportionment made beginning with the month following the filing of the determination shall be based upon the population so determined until such time as a subsequent determination is made by the bureau and a certified copy is filed by the city or city and county with the Controller or a certified copy of a subsequent estimate or census result validated by the Department of Finance is filed with the Controller as provided in Section 2107.2. For the purposes of this section, a written or telegraphic certification from the Director of the Census to the Controller of the determination of population may be accepted by the Controller in lieu of the filing by the city or city and county of the certified copy of the determination.

The cost of any determination by the United States Bureau of Census or by the Department of Finance is a proper charge against the city or city and county applying therefor and shall be paid by it to the bureau or to the department.

This section does not apply to counties.

(Amended by Stats. 1975, Ch. 1186.)



2107.2

Any city or city and county may apply to the population research unit of the Department of Finance to estimate its population or the population of any inhabited territory annexed to the city subsequent to the last federal or state census validated by the population research unit of the Department of Finance. The department may make the estimate if in the opinion of the department there is available adequate information upon which to base the estimate. The department may develop or contract for the development of additional information if, in the opinion of the department, additional information may make an estimate feasible. Not less than 25 days nor more than 30 days after the completion of the estimate, the Department of Finance shall file a certified copy thereof with the Controller if the estimate is greater than the current certified population.

All apportionments under Section 2107 and all payments under Section 11005 of the Revenue and Taxation Code for any apportionment made beginning with the month following the filing of the estimate shall be based upon the population so estimated until a subsequent estimate is made by the department and a certified copy is filed with the Controller or a subsequent determination is made by the United States Bureau of the Census and a certified copy is filed by the city or city and county with the Controller as provided in Section 2107.1.

The Department of Finance may assess a reasonable charge, not to exceed the actual cost thereof, for the preparation of population estimates pursuant to this section, which is a proper charge against the city or city and county applying therefor. The amount received shall be deposited in the State Treasury as a reimbursement to be credited to the appropriation from which the expenditure is made.

No more than one estimate of its total population shall be filed each fiscal year for each city or city and county.

As of May 1, 1988, any population estimate prepared by the Department of Finance pursuant to Section 2227 of the Revenue and Taxation Code may be used for all purposes of this section unless a written request not to certify is received by the department from the city or city and county within 25 days of completion of the estimate.

(Amended by Stats. 1988, Ch. 154, Sec. 4. Effective June 10, 1988.)



2107.3

The incorporation of a new city, or any annexation or exclusion of territory to or from an existing city, shall be considered for the purpose of apportionment of funds pursuant to Section 2107. The revenue shall be apportioned among the cities monthly as revenues are received in the Highway Users Tax Fund. Any newly incorporated city or any increase in population due to annexation shall be included in the monthly apportionment following such incorporation or annexation.

In the event of the disincorporation of a city, or in the event the incorporation of a city is adjudged invalid, any funds apportioned pursuant to Section 2107 to such city, but which are unexpended, shall revert to the Highway Users Tax Fund and shall be reapportioned to all other cities and cities and counties pursuant to Section 2107.

The Controller shall not be required to reapportion funds previously apportioned for expenditure in the different cities of the state by reason of any subsequent incorporation, invalidation of incorporation, annexation or exclusion of territory.

(Added by renumbering Section 205 by Stats. 1967, Ch. 1621.)



2107.4

Not more than one-quarter of the funds allocated to a city or county from the Highway Users Tax Account in the Transportation Tax Fund for the construction of streets therein may be used to make principal and interest payments on bonds issued for such construction, if the issuance of such bonds is authorized by a proposition approved by a majority of the votes cast thereon. The term of any such bonds shall not exceed 25 years.

(Amended by Stats. 1980, Ch. 777, Sec. 82.)



2107.5

Notwithstanding Section 13340 of the Government Code, in addition to the amounts apportioned to cities from the Highway Users Tax Fund under Sections 2106 and 2107, the following amounts shall be allocated annually during the month of July of each fiscal year for expenditure exclusively for engineering costs and administrative expenses in respect to city streets:

(a)

For each city with a population of over 500,000

inhabitants ........................

$20,000 ?

(b)

For each city with a population of 100,000 to

500,000 inhabitants ........................

10,000?

(c)

For each city with a population of 50,000 to 99,999

inhabitants ........................

7,500

(d)

For each city with a population of 25,000 to 49,999

inhabitants ........................

6,000

(e)

For each city with a population of 20,000 to 24,999

inhabitants ........................

5,000

(f)

For each city with a population of 15,000 to 19,999

inhabitants ........................

4,000

(g)

For each city with a population of 10,000 to 14,999

inhabitants ........................

3,000

(h)

For each city with a population of 5,000 to 9,999

inhabitants ........................

2,000

(i)

For each city with a population of less than 5,000

inhabitants ........................

1,000

For the purpose of this section the population in each city shall be determined in accordance with Sections 2107, 2107.1, and 2107.2 at the time of allocation. Any city incorporated after the first day of July of any year shall receive the full annual allocation prescribed in this section, such allocation to be made during the month succeeding the filing or certification of the incorporation by the Secretary of State.

Any city under subdivision (h) or (i) above may expend the moneys allocated to it hereunder for acquisition of rights-of-way for and construction of its street system.

Transfers of revenues from the Highway Users Tax Account to cities pursuant to this section that are to be allocated during the month of July 2008, shall be made in September of 2008.

For the purpose of meeting the cash obligations associated with ongoing budgeted costs, a city may make use of any cash balance in the city account that is designated for the receipt of state funds allocated for local streets and roads, including that resulting from the receipt of funds pursuant to the Highway Safety, Traffic Reduction, Air Quality, and Port Security Bond Act of 2006 (Chapter 12.49 (commencing with Section 8879.20) of Division 1 of Title 2 of the Government Code (hereafter bond act)) for local streets and roads maintenance, during the period of this suspension, without the use of this cash being reflected as an expenditure of bond act funds, provided the cash is replaced once this suspension is repaid in September of 2008. Nothing in this paragraph shall change the fact that expenditures must be accrued and reflected from the appropriate funding sources for which the moneys were received and meet all the requirements of those funding sources.

(Amended by Stats. 2012, Ch. 1, Sec. 17. Effective February 3, 2012.)



2107.6

Notwithstanding Section 13340 of the Government Code, the Controller shall deduct annually, from the amount apportioned pursuant to Section 2107, the amount identified as applicable to cities in the report submitted in the preceding fiscal year pursuant to Section 191, and shall transfer the amount to the State Highway Account. The transferred amount shall be subject to appropriation pursuant to Section 183 for expenditure in accordance with Section 163.

(Amended by Stats. 2012, Ch. 1, Sec. 18. Effective February 3, 2012.)



2107.7

(a) For each fiscal year, there shall be included in the annual Budget Bill submitted by the Governor an amount not to exceed three million four hundred thousand dollars ($3,400,000) to be appropriated by the Legislature from the Highway Users Tax Account in the Transportation Tax Fund to the State Parks and Recreation Fund.

(b) These funds shall be appropriated to the Department of Parks and Recreation for the maintenance and repair of highways in units of the state park system.

(c) In addition, the money may be used by the Department of Parks and Recreation for construction and improvement on the highways when appropriated for such purposes by the Legislature.

(d) The highway construction and improvement shall be designed in accordance with the standards established by the Department of Parks and Recreation for state park roads, and may be carried out through service agreements with the Department of Transportation.

(e) Any increase in the amount of this appropriation shall be considered in the course of the annual budget process, which shall include review and comment by the Department of Transportation.

(f) For purposes of this section, highways in units of the state park system shall include those routes of motor vehicle travel generally open to public travel and service roads, parking areas, and roads within campgrounds. Nothing in this section shall constitute the highway as a state highway or add it to the state highway system.

(Amended by Stats. 1992, Ch. 1121, Sec. 1. Effective January 1, 1993.)



2107.9

The Legislature finds and declares that it intends counties and cities to use the additional funds provided them by the act enacting this section during the 1980 81 Regular Session of the Legislature to supplement existing local revenues being used for transportation purposes.

Counties and cities are further encouraged to maintain their existing commitment of local funds for transportation purposes.

(Added by Stats. 1981, Ch. 541, Sec. 22. Effective September 17, 1981.)



2107.10

If the board of supervisors of a county with a population of more than 6,000,000 did not adopt and submit a resolution pursuant to Section 41 of the act enacting this section during the 1981 82 Regular Session of the Legislature, the increase in allocation for the county as a result of Section 2104, as amended and added by that act, shall instead be allocated to those cities in that county that adopted and submitted resolutions pursuant to Section 41.

The allocation shall be on the basis of the population used for purposes of Section 2107.

(Added by Stats. 1981, Ch. 541, Sec. 23. Effective September 17, 1981.)



2108

Notwithstanding Section 13340 of the Government Code, the balance of the money in the Highway Users Tax Account in the Transportation Tax Fund, after making the apportionments or appropriations, as the case may be, pursuant to Sections 2104 to 2107.7, inclusive, shall be transferred to the State Highway Account in the State Transportation Fund and shall be subject to appropriation pursuant to Section 183 for expenditure in accordance with Section 163.

(Amended by Stats. 2012, Ch. 1, Sec. 19. Effective February 3, 2012.)



2108.1

By July 1, 1990, the City, County, State Cooperation Committee in the deparment shall develop and adopt a pavement management program to be utilized on local streets or highways that receive funding under the state transportation improvement program.

The pavement management program shall be transmitted to every county and city for possible adoption or incorporation into an existing pavement management program.

The City, County, State Cooperation Committee shall solicit recommendations from transportation planning agencies and any other entity the committee deems appropriate.

(Added by Stats. 1989, Ch. 106, Sec. 20. Effective July 10, 1989.)



2109

State highways shall be maintained, constructed, and improved out of the moneys received in the State Highway Account under Section 2108. Notwithstanding Section 81, the department is not required to maintain any route, or portion of a route, added after January 1, 1947, until it has been laid out and constructed as a state highway.

(Amended by Stats. 1980, Ch. 777, Sec. 83.)



2110

(a) Notwithstanding Section 13340 of the Government Code, the moneys payable to the counties under subdivision (b) of Section 2104 shall be apportioned monthly among the several counties as follows:

(1) A sum equal to the total of all reimbursable snow removal costs filed pursuant to subdivision (d) of Section 2152, or seven million dollars ($7,000,000), whichever is less, shall be apportioned in 12 approximately equal monthly apportionments for snow removal or snow grooming, or both, on county roads as follows:

(2) If the total is less than seven million dollars ($7,000,000), the full amount of reimbursable snow removal or snow grooming, or both, costs shall be apportioned to the several counties in an amount equal to that computed pursuant to the report filed by each county pursuant to subdivision (d) of Section 2152.

(3) If the total is seven million dollars ($7,000,000) or more for the fiscal year, the Controller shall compute percentages for the apportionment of seven million dollars ($7,000,000) to the several counties in the state for snow removal or snow grooming, or both, on county roads, including the purchase of snow removal equipment therefor, and shall apportion the amount to the counties in the computed percentages. The percentage each county is to be apportioned during the fiscal year shall be derived by adding its reimbursable snow removal or snow grooming, or both, expenditures for the three preceding fiscal years as to which the Controller has received snow removal or snow grooming, or both, expenditure reports pursuant to Section 2152, and dividing the sum by the total amount of reimbursable snow removal or snow grooming, or both, expenditures by all counties in the state during those fiscal years.

(b) On or before the first day of March of each year, the Controller shall notify each county of the amount apportioned to it pursuant to this section for expenditure for snow removal or snow grooming, or both, on county roads during the following fiscal year.

(Amended by Stats. 2012, Ch. 1, Sec. 20. Effective February 3, 2012.)



2110.5

Notwithstanding Section 13340 of the Government Code, the money payable to the counties under subdivision (c) of Section 2104 shall be apportioned monthly for heavy rainfall and storm damage on county roads to the following counties in the named percentages:

Alameda ........................

2.629

Amador ........................

.135

Butte ........................

.161

Colusa ........................

.339

Contra Costa ........................

10.575

Del Norte ........................

.251

Fresno ........................

.639

Humboldt ........................

4.935

Los Angeles ........................

9.913

Marin ........................

3.781

Mendocino ........................

2.084

Monterey ........................

3.701

Napa ........................

1.950

Nevada ........................

.718

Orange ........................

.051

Placer ........................

.085

Plumas ........................

.897

Riverside ........................

1.185

San Benito ........................

1.070

San Bernardino ........................

2.609

San Francisco ........................

1.016

San Diego ........................

2.760

San Luis Obispo ........................

5.782

Santa Barbara ........................

7.661

Santa Cruz ........................

12.162

Sierra ........................

.333

Siskiyou ........................

.814

Sonoma ........................

10.238

Trinity ........................

2.137

Ventura ........................

8.543

Yuba ........................

.846

(Amended by Stats. 2012, Ch. 1, Sec. 21. Effective February 3, 2012.)



2111

Apportionments from the Highway Users Tax Fund shall not be made to any incorporated city the streets of which are not public streets or which has not held an election of municipal officers within a period of 10 years preceding the date of such apportionment. Apportionments heretofore accumulated for expenditure within any such city shall be reapportioned to all other cities and cities and counties in the manner provided by Sections 2106 and 2107, respectively.

(Amended by Stats. 1968, Ch. 1060.)



2112

No money apportioned from the Highway Users Tax Fund as provided in Section 2106 or 2107 shall be used for the construction or improvement of any highway or street if the contract for such construction or improvement specifies the use of any patented or proprietary paving material, unless the contract has been awarded to the lowest responsible bidder therefor after alternate bids have been called for and opportunity afforded for bids to be submitted for nonpatented or nonproprietary paving material in competition with an equal thickness and like design of such patented or proprietary paving material. This section shall not be deemed nor construed to prohibit the use of any patented or proprietary paving material in the maintenance of any highway or street when such highway or street was constructed of such material and, in the opinion of the body, board or officer ordering such maintenance, it would be impractical to use a different paving material for such maintenance.

(Added by renumbering Section 195.5 by Stats. 1967, Ch. 1621.)



2113

No apportionment of money from the Highway Users Tax Fund as provided in Section 2106 or 2107 shall be made to a city unless the city has set up by ordinance a special gas tax street improvement fund.

All apportionments of such moneys shall be deposited in the special gas tax street improvement fund.

In making any expenditure a city shall follow the law governing it in regard to the doing of the particular type of work in cases which are not exclusively municipal affairs.

No state officer or employee shall be liable for anything done, or omitted to be done, by any city in the performance of any work.

Interest received by a city from the investment of money in its special gas tax street improvement fund shall be deposited in the fund and shall be used for street purposes.

(Amended by Stats. 1969, Ch. 344.)



2113.5

Any city may have any or all of its engineering and administrative work with respect to city streets done by contract. If authorized by their legislative bodies, two or more cities, by agreement, may jointly exercise the power granted by this section pursuant to the provisions of Sections 6500-6513, inclusive, of the Government Code.

(Added by renumbering Section 197.5 by Stats. 1967, Ch. 1621.)



2114

Contracts for any construction and improvement projects on city streets for which funds apportioned from the Highway Users Tax Fund as provided in Section 2106 or 2107 may be expended during any fiscal year may be awarded on and after the first day of January preceding the beginning of the fiscal year.

(Added by renumbering Section 197.8 by Stats. 1967, Ch. 1621.)



2114.5

In the event that any sums are taken or borrowed from the Highway Users Tax Fund, to augment the General Fund, or to pay any appropriations made from the General Fund, the Controller is authorized to reduce the amounts paid from such reduced fund proportionately to the reduction in such fund, such reductions to be made up when and if such reduced fund is reimbursed from the General Fund.

(Added by renumbering Section 198 by Stats. 1967, Ch. 1621.)



2115

To permit the accomplishment of major cooperative street or highway projects in their entirety, the legislative body of a county or city may authorize the Controller to accumulate moneys accruing to the county or city over a period of time from the Highway Users Tax Fund pursuant to Section 2106 or 2107.

(Added by renumbering Section 200 by Stats. 1967, Ch. 1621.)



2116

Any city may contract with the department for the performance by the department of any or all street work in such city and for such purpose may transfer to the department, for deposit in the State Treasury, any moneys available for expenditure by such city for street purposes.

(Added by renumbering Section 202 by Stats. 1967, Ch. 1621.)



2117

(a) Whenever a school district constructs a school building for which any apportionment is made pursuant to Chapter 4 (commencing with Section 15700) or Chapter 6 (commencing with Section 16000) of Part 10 of the Education Code, and the city or county in which the school building is situated requires the construction of any street or road connected with the school premises on which the school building is constructed, the State Allocation Board shall review the requirement and recommend to the governing body of the city or county a plan of construction adequate to meet the needs of the school district and the safety of the public. If a different plan of improvement or improvement to higher standards than that recommended by the State Allocation Board is required by the governing body of the city or county, the additional cost thereof shall be borne by the city or county in which the school building is situated. Notwithstanding any other provision of this code or any other law limiting the purposes for which money apportioned to cities or counties from the Highway Users Tax Account in the Transportation Tax Fund may be expended, any of the moneys so apportioned may be expended for the construction of the streets or roads referred to in this section.

(b) Nothing in this section requires each cost item included in any charge made pursuant to this section to be separately stated.

(Amended by Stats. 2006, Ch. 538, Sec. 640. Effective January 1, 2007.)



2118

When the State Controller determines it to be necessary, he may require a county or city to deposit money received from the Highway Users Tax Fund in a separate bank account.

(Added by Stats. 1968, Ch. 1060.)



2118.5

All or a portion of the cost of furnishing warranted traffic control personnel whose function is to assist students in crossing streets and highways and avoiding traffic hazards may be charged against money apportioned to cities, cities and counties, or counties from the Highway Users Tax Account in the Transportation Tax Fund. The amount charged shall not exceed the portion of money derived from the tax under the Motor Vehicle Account in the State Transportation Fund. The department may assist local agencies in establishing warrants for crossing guard protection.

(Amended by Stats. 1982, Ch. 681, Sec. 71.)



2119

The State Controller shall not draw his warrant upon the Highway Users Tax Fund in favor of any county or city which has failed to establish any road or street fund as required by law, which has failed to deposit money received from the Highway Users Tax Fund in a separate bank account when required under Section 2118, which has failed, neglected or refused to file any report required by law, showing the amount of money received by such county or city from the Highway Users Tax Fund and the disposition thereof, or which has failed, neglected, or refused to restore any such moneys not expended in conformance with any law or constitutional provision. On satisfactory proof by such county or city to the State Controller of the establishment of such road or street fund, the depositing of money in a separate bank account, the filing of such report, or the restoration of the improperly expended moneys, such warrant shall be issued.

A county or city shall have a reasonable time, after notification from the State Controller, to comply with the provisions of this section.

(Amended by Stats. 1968, Ch. 1060.)



2120

Upon the request of the board of supervisors of any county, the Controller may deduct from the apportionment to such county any amount specified in such request and pay the amount to any state department for services to be furnished in accordance with the request.

(Added by Stats. 1947, 1st Ex. Sess., Ch. 11.)



2121

(a) In May of each year each county shall submit to the department any additions or exclusions from its mileage of maintained county highways, specifying the termini and mileage of each route added or excluded from its county maintained roads. The department shall either approve or disapprove each inclusion or exclusion. A county may appeal any disapproval as provided in Section 74. The department shall certify county mileage figures to the Controller, as required. No appeal shall affect any apportionment made by the Controller pending the determination of the appeal. If, on appeal, additional mileage is allowed the county, the department shall immediately certify the corrected figure to the Controller, and the same shall be used for subsequent apportionments.

(b) Upon relinquishing any state highway or portion thereof to a county, the department shall immediately certify to the Controller the mileage so relinquished and the same shall immediately be added to the county s maintained mileage of county roads for purposes of subsequent apportionments.

(Amended by Stats. 2001, Ch. 597, Sec. 25. Effective January 1, 2002.)



2122

Contracts for any construction and improvement projects on county highways for which it is anticipated funds from the Highway Users Tax Fund will be available during any fiscal year may be awarded on and after the first day of March preceding the beginning of the fiscal year.

(Added by Stats. 1957, Ch. 204.)



2126

(a) The money appropriated pursuant to Item 9675-101-890 of the Budget Act of 1985 (Chapter 111 of the Statutes of 1985) is hereby appropriated to the Controller for allocation to counties and cities for street and highway maintenance and reconstruction, 55 percent to the cities for allocation pursuant to subdivision (b) and 45 percent to the counties for allocation pursuant to subdivision (c).

(b) (1) The amount to be allocated to a city, including a city and county, equals the amount available for allocation to the cities pursuant to subdivision (a) times the ratio of the total allocation it received pursuant to Section 2107 over all allocations made pursuant to that section during the prior fiscal year.

(2) In the case of a city whose incorporation was effective between July 1, 1984, and October 2, 1986, inclusive, and which did not receive the equivalent of a full year allocation of funds appropriated for allocation pursuant to subdivision (a) of Section 7 of Chapter 1600 of the Statutes of 1985 or pursuant to subdivision (a) of this section, the amount calculated for allocation pursuant to subdivision (b) of that Section 7 shall be increased by an amount which will provide the city an amount equivalent to the total allocation it would have received pursuant to subdivisions (a) and (b) of that Section 7 and subdivision (a) of this section.

(c) Fifty-five percent of the funds payable under this section to counties, including a city and county, shall be apportioned among the counties in the proportion that the number of fee-paid and exempt vehicles registered in each county bears to the total number of fee-paid and exempt vehicles which are registered in the state.

Forty-five percent of the funds payable under this section to counties, including a city and county, shall be apportioned among the counties in the proportion that the number of miles of maintained county roads in each county bears to the total number of miles of maintained county roads in the state.

(d) For purposes of this section:

(1) Maintenance means (A) patching and (B) overlay and sealing.

(2) Reconstruction does not include widening to increase the traffic capacity of a street or highway, but does include any widening of the roadway if the widening is necessary to bring the roadway width to the desirable minimum width consistent with the geometric design criteria of the department for nonfreeway 3R (reconstruction, resurfacing, and rehabilitation) projects.

(e) The Controller shall allocate the funds available for that Item 9675-101-890 within 30 days after they become available to the state.

(Amended by Stats. 1986, Ch. 963, Sec. 1. Effective September 22, 1986.)



2127

(a) (1) Except in the case of a city or county which has made an election pursuant to paragraph (2) or (3) of this subdivision, in order to receive any allocation pursuant to Section 2126 or Section 7 of Chapter 1600 of the Statutes of 1985, the city or county, as the case may be, shall expend for the maintenance and reconstruction, as defined in subdivision (d) of Section 2126, of its local street and highway system during the fiscal year that it receives an allocation pursuant to Section 2126 or that Section 7 not less than its base year expenditure, excluding the allocation received pursuant to Section 2126 or that Section 7, or both, during the fiscal year.

(2) A city or county may elect to expend during the two fiscal years that it receives an allocation, a total amount which is not less than twice the amount of its base year expenditure.

(3) A city may elect to expend, during the two fiscal years that it receives an allocation and the following fiscal year, a total amount which is not less than three times the amount of its base year expenditure. This paragraph applies only to the Cities of Bakersfield, El Segundo, Novato, Oceanside, San Mateo, San Rafael, Santa Maria, Seal Beach, and Westminster. For the purposes of this paragraph, either actual expenditures or funds encumbered by contractual obligations in the 1987 88 fiscal year shall qualify as expenditures in the year after allocations are received.

(4) Any city, except the Cities of Bakersfield, El Segundo, Novato, San Rafael, and Santa Maria, or county making an election pursuant to paragraph (2) or (3) shall so notify the Controller by December 31, 1987, and a city or county which fails to do so shall be governed by paragraph (1).

(5) Any city or county with a population of 40,000 or less which makes an election pursuant to paragraph (2) or (3) and which expends funds pursuant to that election by October 30, 1988, shall be deemed to have notified the Controller pursuant to paragraph (4).

(6) This subdivision does not apply to a city or a county, including a city which filed a notice with the Controller pursuant to subdivision (g), with a population of 10,000 or less, as most recently determined by the Department of Finance.

(b) The amount allocated to a city or a county, as the case may be, shall be expended by October 30, 1988.

(c) (1) For purposes of this section, base year expenditure means the amount that the city or county, as the case may be, expended for patching, overlay, and sealing, and reconstruction of its local street and highway system during the 1984 85 fiscal year, as reported to the Controller pursuant to Section 2151. Any city or county, with a population of 100,000 or less as of October 1, 1986, which filed a notice with the Controller pursuant to subdivision (g), may elect to have its base year expenditure determined on the basis of its 1983 84 fiscal year expenditures. A city or county making this election shall so notify the Controller by December 31, 1987, and the election shall not be available to a city or county which does not so notify the Controller.

(2) If the sum of the revenue received by a city or county during the fiscal year pursuant to Section 500 of Title 16, Section 104(b)(2) and (6) and Sections 125 and 144 of Title 23, and Chapter 68 (commencing with Section 5121) of Title 42 of the United States Code, and from the federal Community Block Grant Program, the federal Revenue Sharing Program, and transit assistance funds from the Transportation Planning and Development Account, which was expended for the maintenance and reconstruction of its local street and highway system during the 1984 85 fiscal year, as reported to the Controller pursuant to Section 2151, is more than the sum of funds it received from those sources during any fiscal year, the base year expenditure of the city or county, as the case may be, for the fiscal year shall be reduced by the difference between the sums. For purposes of this paragraph, revenue received means that percentage of the project expenditures or the maximum reimbursable amount of eligible project costs as agreed upon by the federal government and the local agency for those projects eligible under this paragraph.

(d) For each fiscal year during which an allocation was made pursuant to Section 2126 or Section 7 of Chapter 1600 of the Statutes of 1985, or both, the Controller shall audit the amount each county and city expended for the maintenance and reconstruction, as defined in subdivision (d) of Section 2126, of its local street and highway system during the fiscal year. For amounts allocated to counties and cities for expenditure by October 30, 1988, the audit shall be completed by October 30, 1990.

(e) (1) If the Controller determines pursuant to subdivision (d) that a county or city, for the fiscal year, expended for the maintenance and reconstruction of its local street and highway system less than the required amount determined pursuant to subdivision (a) or (b), its allocation pursuant to Section 2104 or 2107, as the case may be, shall be reduced during the next fiscal year by the amount that its expenditure is less than the required amount, but the amount of the reduction shall not exceed the amount allocated to the city or county in each fiscal year that the city or county received funds pursuant to Section 2126 or Section 7 of Chapter 1600 of the Statutes of 1985.

(2) Paragraph (1) does not apply to a city or county during the fiscal year in which it returns to the Controller the allocation it received pursuant to Section 2126 or that Section 7, or both. The city or county shall return the allocation plus any accrued interest within 30 days after receipt of the allocation.

(f) Any funds withheld or returned as a result of subdivision (e) shall be reallocated to the other counties and cities whose expenditure is not less than its required amount pursuant to subdivision (b) or (c) of Section 2126, as the case may be.

(g) In the case of a city or county which on or before October 1, 1986, files with the Controller a written notice declaring the inability of the city or county to comply with the matching requirement of subdivision (a), the Controller shall postpone the penalty provisions of paragraph (1) of subdivision (e) and shall not reallocate the funds, as provided for by subdivision (f), until September 1, 1987. The notice to the Controller shall contain all of the following:

(1) The amount of 1984 85 base year matching requirements as determined by the Controller s audit.

(2) The amount the local entity will fall short of the base year matching requirement.

(3) The reasons why the city or county is unable to meet the base year matching requirement.

(4) The amounts expended by the local entity on patching, overlay, sealing, and reconstruction of its street and highway system in fiscal years 1981 82, 1982 83, and 1983 84.

The Controller shall, by November 1, 1986, transmit to the Chairpersons of the Senate and Assembly Transportation Committees and the Joint Legislative Budget Committee the information submitted by counties and cities in the written notices provided for in this subdivision.

(Amended by Stats. 1991, Ch. 775, Sec. 11.)






CHAPTER 4. Accounting, Reports and Audits

2150

All amounts paid to each county, out of the Highway Users Tax Fund shall be deposited in its road fund. The board may deposit in said fund any other money available for roads. All money received by a county from the Highway Users Tax Fund and all money deposited by a county in its road fund shall be expended by the county exclusively for county roads for the purposes specified in Section 2101 or for other public street and highway purposes as provided by law.

The amounts paid to a county for snow removal on county roads and for heavy rainfall and storm damage on county roads, pursuant to Section 2110, shall be kept in separate accounts in its road fund and shall be used solely for the purpose for which apportioned.

(Amended by Stats. 1974, Ch. 807.)



2151

On or before the first day of October of each year, the governing body of each county and city shall cause to be made and filed with the Controller a complete report of the expenditures for street or road purposes during the preceding fiscal year ending on the 30th day of June. However, the City of El Segundo, the City of Huntington Beach, the City of Inglewood, the City of Long Beach, or the City of South Lake Tahoe may send, on a one-time basis, a written notice to the Controller that it has selected a fiscal year ending on a date other than June 30, and, in that case, the fiscal year selected by the city shall be its fiscal year for reports under this section.

The Controller shall prescribe the form and contents of the report. The report shall show the amount expended for construction by contract, maintenance by contract, construction by day labor, and maintenance by day labor. For construction and maintenance by day labor, the amount shall include the cost of material, labor, equipment, and overhead for work performed thereunder.

The board of supervisors of each county shall by appropriate action, at any regular or special meeting, designate either the county road commissioner or the county auditor as the person responsible for making and signing the report required by this section. When the road commissioner is designated to make and sign the report, the county auditor shall certify the report before it is filed with the Controller. When the county auditor is designated to make and sign the report, the road commissioner shall certify the report before it is filed with the Controller. Reports made by each city shall be certified by the city s fiscal officer.

(Amended by Stats. 2011, Ch. 382, Sec. 13. Effective January 1, 2012.)



2152

The report shall contain the following:

(a) A detailed statement of all money available from all sources during the fiscal year covered by the report, including money made available by the United States, the state, the county or city, any other governmental agency, and money available from bond issues, special assessments, or from any other source whatever for expenditure for street or road purposes.

(b) A detailed statement of all expenditures during the fiscal year covered by the report for street or road purposes, including obligations incurred but not yet paid. The statement shall be broken down into expenditure categories,, including, but not limited to, expenditures for rights-of-way or other property, new construction, reconstruction, widening, resurfacing, maintenance, repair, and acquisition and maintenance of equipment.

The State Controller, with the advice of the department, may prescribe any other expenditure categories and may require any detail that may be deemed necessary by him or her fully to disclose the nature and extent of all financial transactions by the county or city relating to streets or roads.

(c) A detailed statement of all expenditures during the fiscal year covered by the report for snow removal or snow grooming, or both, including expenditures of money apportioned pursuant to Section 2107 or 2110. The statement shall include equipment costs in connection with snow removal or snow grooming, or both, on an hourly rental basis or on any other annual basis that the State Controller may require.

(d) In addition, the county shall compute its reimbursable snow removal costs. The reimbursable snow removal or snow grooming, or both, costs shall be in an amount equal to 80 percent of the expenditures described in subdivision (c) that are in excess of five thousand dollars ($5,000).

(e) For purposes of this section, snow grooming is a method whereby snow is packed down into a hard surface in order to facilitate transportation by snowmobiles or other vehicles modified or accustomed to traveling on packed snow or ice, or both.

(Amended by Stats. 1997, Ch. 619, Sec. 5. Effective January 1, 1998.)



2153

The State Controller shall take such steps as he may deem necessary to insure that such reports are adequate and accurate.

(Added by Stats. 1947, 1st Ex. Sess., Ch. 11.)



2154

The Controller shall annually tabulate and compile all such reports received by him or her and shall distribute copies of that tabulation and compilation to the Governor, the Lieutenant Governor, the Members of the Legislature, the department, the State Auditor, the Joint Legislative Audit Committee, the cities, and the counties and to any legislative committee charged with the investigation of streets, roads, highways, or bridges in this state.

(Amended by Stats. 2003, Ch. 107, Sec. 35. Effective January 1, 2004.)



2155

No state money shall be allocated to or made available for expenditure by any county or city at any time when such county or city is delinquent in filing the report provided for in Section 2151.

(Amended by Stats. 1961, Ch. 1272.)



2157

The Departmental Transportation Advisory Committee is hereby abolished and the department shall succeed to all of its duties and responsibilities.

(Repealed and added by Stats. 2005, Ch. 77, Sec. 36. Effective January 1, 2006.)






CHAPTER 4.6. Intercity Corridor Demonstration Program

2170

The Legislature finds as follows:

(a) The Sacramento-Stockton-San Franciso corridor and the Los Angeles-San Diego corridor represent unique locations for multimodal transportation demonstration programs with modern low-capital intensive transportation improvement techniques to encourage greater utilization of ground public transportation facilities.

(b) The conclusions and recommendations contained in the Sacramento-Stockton-San Francisco Bay Area Corridor Study, filed with the Legislature in February of 1975, contained a number of proposals that should be implemented on a demonstration basis.

(c) The conclusions and recommendations contained in the report relating to the Los Angeles-San Diego corridor prepared pursuant to Chapter 1427 of the Statutes of 1974 also contained a number of proposals that should be implemented on a demonstration basis.

(Added by Stats. 1976, Ch. 1349.)



2170.5

It is the intent of the Legislature that any statewide passenger rail planning shall include consideration of the California Passenger Rail Corridor defined in Section 14036.9 of the Government Code.

(Added by Stats. 1992, Ch. 1310, Sec. 3. Effective January 1, 1993.)



2171

The department shall undertake three-year demonstration projects to encourage improved ground public transit services along the Sacramento-Stockton -San Francisco corridor and along the Los Angeles-San Diego corridor. The projects shall consist of the following three elements project administration and evaluation as described in Section 2172, low-capital intensive improvement programs as described in Sections 2173 and 2176.5, and operating assistance as described in Sections 2174, 2175, and 2176.

(Added by Stats. 1976, Ch. 1349.)



2172

The department shall be responsible for the administration, implementation, marketing, and evaluation of the projects. The department shall seek the assistance of an advisory group for each corridor.

The director shall appoint the advisory groups, which shall include representatives from user groups, consumer groups, the various public and private transit operators serving the area in which the corridor is located, the transportation planning agencies having jurisdiction of the areas within the corridor, the Public Utilities Commission, and other public and private entities affected by projects in the corridor.

(Amended by Stats. 1984, Ch. 579, Sec. 36.)



2173

From funds appropriated for such purposes, the department shall enter into an agreement with the National Railroad Passenger Corporation, pursuant to Section 403(b) of the National Railroad Passenger Service Act of 1970 (45 U.S.C. Sec. 563(b)), for improvement of railroad track and passenger facilities along the Sacramento-Oakland and Los Angeles-San Diego corridors.

First priority shall be given to those improvements which the department determines make possible time savings, such as those identified in the report prepared pursuant to Chapter 1427 of the Statutes of 1974.

(Amended by Stats. 1984, Ch. 579, Sec. 37.)



2174

From funds appropriated for such purposes, the department shall enter into an agreement with the National Railroad Passenger Corporation, pursuant to Section 403(b) of the National Railroad Passenger Service Act of 1970 (45 U.S.C. Sec. 563(b)), for additional passenger rail service along the Sacramento-San Francisco and Los Angeles-San Diego corridors.

(Amended by Stats. 1984, Ch. 579, Sec. 38.)



2174.5

No funds shall be allocated for improvements along the Los Angeles-San Diego corridor until the director determines that an average of four or more passenger trains per day are operating over the facilities to be improved.

(Added by Stats. 1976, Ch. 1349.)



2175

From funds appropriated for such purposes, the department may undertake a program to provide feeder bus service between major population or activity centers and the nearest rail terminal served under Section 2174. The service shall be provided by operators, as defined in Section 99210 of the Public Utilities Code, or by passenger stage corporations, as defined in Section 226 of the Public Utilities Code.

(Amended by Stats. 1984, Ch. 579, Sec. 39.)



2176

From funds appropriated for such purposes, the department may undertake a program to provide express bus service between Stockton and a station of the San Francisco Bay Area Rapid Transit District selected by the department and the district or between Stockton and Sacramento. The service shall be provided by operators, as defined in Section 99210 of the Public Utilities Code, or by passenger stage corporations, as defined in Section 226 of the Public Utilities Code.

(Amended by Stats. 1984, Ch. 579, Sec. 40.)



2176.5

From funds appropriated for such purposes, the department may undertake the construction of intermodal transfer facilities located in conjunction with other rail and bus facilities in communities between Stockton and communities in the San Francisco Bay area or between Stockton and Sacramento.

(Amended by Stats. 1984, Ch. 579, Sec. 41.)



2177

From funds appropriated by Section 4 of Chapter 1130 of the Statutes of 1975, the director shall make allocations to extend corridor rail services beyond the terminals identified in Section 2171 to population and activity centers which the director determines would give the greatest increase in patronage, relative to cost.

(Amended by Stats. 1984, Ch. 579, Sec. 42.)



2178

The department shall seek federal and local financial assistance in financing the projects.

(Added by Stats. 1976, Ch. 1349.)



2180

When considering the feasibility of rail access from the San Francisco Bay area to Sacramento and Stockton, the department shall explore, for future development, the feasibility of providing such access through connection to the San Francisco Bay Area Rapid Transit District transit system in the vicinity of corridors formed by State Highway Routes 4, 24, and 680. The department, in consultation with the district, shall also explore the feasibility of limited extension of the district s rail system to the vicinity of Concord along the Sacramento Northern rights-of-way.

(Added by Stats. 1976, Ch. 1349.)



2182

(a) The funds appropriated from the Traffic Congestion Relief Fund pursuant to paragraph (2) of subdivision (a) of Section 14556.5 of the Government Code shall be allocated by the Controller to cities and counties for street and road maintenance, rehabilitation, and reconstruction. Four hundred million dollars ($400,000,000) shall be allocated to the counties, including a city and county, and cities, including a city and county, as follows:

(1) Fifty percent to the counties, including a city and county, in accordance with the following formulas:

(A) Seventy-five percent of the funds payable under this paragraph shall be apportioned among the counties in the proportion that the number of fee-paid and exempt vehicles that are registered in the county bears to the number of fee-paid and exempt vehicles registered in the state.

(B) Twenty-five percent of the funds payable under this paragraph shall be apportioned among the counties in the proportion that the number of miles of maintained county roads in each county bears to the total number of miles of maintained county roads in the state. For the purposes of apportioning funds under this subparagraph, any roads within the boundaries of a city and county that are not state highways shall be deemed to be county roads.

(2) Fifty percent to cities, including a city and county, apportioned among the cities in the proportion that the total population of the city bears to the total population of all the cities in the state.

(b) Funds received under this section shall be deposited as follows in order to avoid the commingling of those funds with other local funds:

(1) In the case of a city, into the city account that is designated for the receipt of state funds allocated for transportation purposes.

(2) In the case of a county, into the county road fund.

(3) In the case of a city and county, into a local account that is designated for the receipt of state funds allocated for transportation purposes.

(c) Funds apportioned to a city or county under this section shall be used only for street and highway pavement maintenance, rehabilitation, and reconstruction of necessary associated facilities such as drainage and traffic control devices. Rehabilitation or reconstruction may include widening necessary to bring the roadway width to the desirable minimum pavement width consistent with accepted design standards for local streets and roads, but does not include widening or increasing the traffic capacity of a street or road.

(d) For the purpose of allocating funds under this section to cities, counties, and a city and county, the Controller shall use the most recent population estimates prepared by the Demographic Research Unit of the Department of Finance. For a city that incorporated after January 1, 1998, that does not appear on the most recent population estimates prepared by the Demographic Research Unit, the Controller shall use the population determined for that city under Section 11005.3 of the Revenue and Taxation Code.

(Amended by Stats. 2002, Ch. 445, Sec. 10. Effective September 9, 2002.)



2182.1

(a) The Legislature finds and declares that it intends cities and counties to use the funds made available under paragraph (2) of subdivision (a) of Section 14556.5 of the Government Code to supplement existing local revenues being used for maintenance and rehabilitation of local streets and roads. Cities and counties shall maintain their existing commitment of local funds for maintenance and rehabilitation of local streets and roads in order to remain eligible for allocation and expenditure of the additional four hundred million dollars ($400,000,000) made available by Section 21 of the act that added this section.

(b) In order to receive any allocation pursuant to Section 2182, the city or county shall annually expend from its general fund for street, road, and highway purposes an amount not less than the annual average of its expenditures from its general fund during the 1996 97, 1997 98, and 1998 99 fiscal years, as reported to the Controller pursuant to Section 2151. For purposes of this subdivision, in calculating a city s or county s annual general fund expenditures and its average general fund expenditures for the 1996 97, 1997 98, and 1998 99 fiscal years, any unrestricted funds that the city or county may expend at its discretion, including vehicle in-lieu tax revenues and revenues from fines and forfeitures, expended for street and highway purposes shall be considered expenditures from the general fund. One-time allocations that have been expended for street and highway purposes, but which may not be available on an ongoing basis, including revenue provided under the Teeter Plan Bond Law of 1994 (Chapter 6.6 (commencing with Section 54773) of Part 1 of Division 2 of Title 5 of the Government Code), may not be considered when calculating a city s or county s annual general fund expenditures.

(c) For any city incorporated after July 1, 1996, the Controller shall calculate an annual average of expenditure for the period between July 1, 1996, and December 31, 2000, that the city was incorporated.

(d) For purposes of subdivision (b), the Controller may request fiscal data from cities and counties in addition to data provided pursuant to Section 2151, for the 1996 97, 1997 98, and 1998 99 fiscal years. Each city and county shall furnish the data to the Controller not later than 120 days after receiving the request. The Controller may withhold payment to cities and counties that do not comply with the request for information or that provide incomplete data.

(e) The Controller may perform audits to ensure compliance with subdivision (b) when deemed necessary. Any city or county that has not complied with subdivision (b) shall reimburse the state for the funds it received during that fiscal year. Any funds withheld or returned as a result of a failure to comply with subdivision (b) shall be reallocated to the other counties and cities whose expenditures are in compliance.

(f) If a city or county fails to comply with the requirements of subdivision (b) in a particular fiscal year, the city or county may expend during that fiscal year and the following fiscal year a total amount that is not less than the total amount required to be expended for those fiscal years for purposes of complying with subdivision (b).

(g) The allocation made under Section 2182 shall be expended not later than the end of the fiscal year following the fiscal year in which the allocation was made, and any funds not expended within that period shall be returned to the Controller and shall be reallocated to the other cities and counties pursuant to the allocation formulas set forth in Section 2182.

(Amended by Stats. 2002, Ch. 445, Sec. 11. Effective September 9, 2002.)






CHAPTER 4.7. Intermodal Corridors ofEconomic Significance

2190

This chapter shall be known and may be cited as the Intermodal Corridor of Economic Significance Act.

(Added by Stats. 1993, Ch. 531, Sec. 1. Effective January 1, 1994.)



2191

The department shall, in cooperation with regional transportation planning agencies, identify the significant transportation arteries in the state that connect or provide access to major sea or waterway ports, nationwide railway systems, airports, and interstate and intrastate highway systems, thereby serving as an intermodal corridor of economic significance. The identified corridors shall include, at a minimum, at least one corridor that serves two or more major seaports.

(Added by Stats. 1993, Ch. 531, Sec. 1. Effective January 1, 1994.)






CHAPTER 4.9. Port-Related Cargo

2196

The Port of Los Angeles and the Port of Long Beach shall evaluate changes to the goods movement network to gauge adherence by those ports to the state goals in subdivisions (i) and (j) of Section 1 of the statute enacting this chapter and shall collect statistics on the operation of the two ports regarding compliance with federal, state, and local efforts to achieve all of the following:

(a) Utilization of off-peak hours at port terminals. For the purposes of this section, off-peak hours means Monday through Friday between the hours of 6 p.m. and 3 a.m., and all day on Saturdays and Sundays.

(b) Utilization of distribution centers during off-peak hours.

(c) Utilization of rail facilities.

(d) Appointments made at port terminals during peak and off-peak hours through the appointment system as described in Chapter 1129 of the Statutes of 2002.

(e) Appointments honored at port terminals during peak and off-peak hours.

(Added by Stats. 2004, Ch. 941, Sec. 2. Effective January 1, 2005.)



2196.1

The Port of Los Angeles and the Port of Long Beach, to the extent practicable, shall provide the statistical data on imports and exports obtained pursuant to Section 2196 to the Business, Transportation and Housing Agency, the Office of Goods Movement of the Department of Transportation, and the Assembly and Senate Committees on Transportation. That information shall be provided on or before January 31, 2006, and annually thereafter through 2008.

(Amended by Stats. 2005, Ch. 187, Sec. 1. Effective January 1, 2006.)






CHAPTER 5. Federal Aid for Secondary Highways

2200

This chapter may be cited as the Federal-Aid Secondary Highways Act.

(Amended by Stats. 1979, Ch. 580. Inoperative on date prescribed in Section 2202. Repealed on January 1 after inoperative date, pursuant to Section 2202.)



2201

Various federal-aid highway acts have authorized appropriations for various programs for projects on secondary roads within this state. The purpose of this chapter is to implement such programs in this state. The commission, the department, and boards of supervisors are authorized to do all things necessary in their jurisdictions to secure such federal funds in accordance with the intent of the federal law and of this chapter.

(Repealed and added by Stats. 1979, Ch. 580. Inoperative on date prescribed in Section 2202. Repealed on January 1 after inoperative date, pursuant to Section 2202.)



2202

The Legislature recognizes that federal aid for secondary highways was deleted from federal law by the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102-240), and that a period of time is required to account for expenditures of federal funds provided for these purposes under previous federal transportation acts. This chapter shall remain in effect until the director determines that apportionments of all federal aid for secondary highways have been expended. Upon making that determination, the director shall submit a notice to that effect to the Secretary of State, and this chapter shall be repealed on January 1 following the receipt of that notice by the Secretary of State.

(Added by Stats. 1992, Ch. 1177, Sec. 12. Effective September 30, 1992. Repealed on date prescribed by its own provisions. Note: Termination clause affects Chapter 5, comprising Sections 2200 to 2214.)



2203

As used in this chapter, county highway means a county highway, as defined by Section 25, which is on the system of secondary and feeder roads as defined by Section 103(c) of Title 23 of the United States Code.

(Amended by Stats. 1979, Ch. 580. Inoperative on date prescribed in Section 2202. Repealed on January 1 after inoperative date, pursuant to Section 2202.)



2204

As used in this chapter, county does not include a city and county.

(Added by Stats. 1953, Ch. 192. Inoperative on date prescribed in Section 2202. Repealed on January 1 after inoperative date, pursuant to Section 2202.)



2206

As used in this chapter, match means to provide for the payment of the cost of any project to the extent that such cost is not to be paid from federal funds.

(Added by Stats. 1953, Ch. 192. Inoperative on date prescribed in Section 2202. Repealed on January 1 after inoperative date, pursuant to Section 2202.)



2208

Funds apportioned to this state pursuant to subdivision (b)(2) of Section 104 of Title 23 of the United States Code for the Federal-Aid Secondary System shall be apportioned by the department. At least 98 percent of such funds shall be apportioned among the counties in the manner and in accordance with the formula set forth in that subdivision, except that the census figures used in making the apportionment shall be those contained in the latest available federal census.

(Repealed and added by Stats. 1979, Ch. 580. Inoperative on date prescribed in Section 2202. Repealed on January 1 after inoperative date, pursuant to Section 2202.)



2209

If the annual apportionment to a county pursuant to Section 2208 is less than 1 percent of the total of such allocations to all counties, the county may exchange its apportionment for an equal amount of nonfederal funds in the State Highway Account in the State Transportation Fund. If the apportionment to a county is more than 3
1/2
percent of the total of such allocations to all counties, the county may exchange that portion of its apportionment in excess of the 3
1/2
percent for an equal amount of nonfederal funds in the State Highway Account. Exchange funds received by a county pursuant to this section may be used for any highway construction purpose.

(Repealed and added by Stats. 1979, Ch. 580. Inoperative on date prescribed in Section 2202. Repealed on January 1 after inoperative date, pursuant to Section 2202.)



2210

From nonfederal funds in the State Highway Account in the State Transportation Fund appropriated to match the funds apportioned pursuant to Section 2208, the commission shall allocate to each county an amount, not to exceed one hundred thousand dollars ($100,000) each fiscal year, equal to 50 percent of the amount allocated to the county pursuant to that section. The amount shall not be reduced by any exchange of funds made pursuant to Section 2209. All funds allocated pursuant to this section shall be included in the computation of compliance with the requirements of Section 188. Funds allocated pursuant to this section shall be used to match federal funds. Any excess may be used for any highway construction purpose.

(Repealed and added by Stats. 1979, Ch. 580. Inoperative on date prescribed in Section 2202. Repealed on January 1 after inoperative date, pursuant to Section 2202.)



2211

The department shall notify each county, as soon as possible each year, of the amount of money to be available for expenditure in the county from the federal apportionment and of the amount of money to be made available pursuant to Section 2210.

After receiving notice of apportionment from the department, each county shall have 60 days in which to notify the department as to what amount of the apportionment the county wishes to claim and to agree to provide matching funds therefor. The counties, in cooperation with the department, shall thereafter select projects in conformance with federal law. The counties shall prepare plans, specifications, and estimates of cost for construction of the projects, and shall certify the necessary right-of-way and shall submit such documents to the department to qualify for the federal funds.

(Amended by Stats. 1979, Ch. 580. Inoperative on date prescribed in Section 2202. Repealed on January 1 after inoperative date, pursuant to Section 2202.)



2213

By agreement with the department, a county may transfer all or part of the funds apportioned to it, and in its discretion matching funds, to a federal-aid secondary road project:

(a) In an adjoining county where the highway connects points in the two counties.

(b) In another county under such terms and conditions as are agreed upon by the department and the counties involved, including provisions relating to the reciprocal advancement of funds between the counties involved.

(c) In a city in the same county.

(d) For use with respect to a state highway in the same county or other county in the same county group as specified in Section 187. Such an expenditure of federal funds or the money apportioned by the state to match the unexpended balance of the federal aid shall not be deemed an expenditure to meet the requirements of Section 188.8.

(Amended by Stats. 1980, Ch. 777, Sec. 87. Inoperative on date prescribed in Section 2202. Repealed on January 1 after inoperative date, pursuant to Section 2202.)



2214

Federal-aid secondary funds apportioned to any county under Section 2208 and not claimed or used as provided in Sections 2211 to 2213, inclusive, shall be expended on construction of projects upon the state highway system in the county group, as specified in Section 187, which includes the county from which released, to the extent that such may be done in conformity with federal law. The money apportioned by the state to match the unexpended balance of the federal aid in any county, in accordance with this section and the federal law, shall be deemed an expenditure to meet the requirements of Sections 188 and 188.8.

(Amended by Stats. 1980, Ch. 777, Sec. 88. Inoperative on date prescribed in Section 2202. Repealed on January 1 after inoperative date, pursuant to Section 2202.)






CHAPTER 5.1. Combined Road Plan

2220

This chapter shall be known and may be cited as the Federal-Aid Combined Road Plan Act.

(Added by Stats. 1990, Ch. 647, Sec. 2. Effective September 11, 1990. Inoperative upon determination described in Section 2227. Repealed on January 1 after inoperative date, as provided in Section 2227.)



2221

The purpose of this chapter is to implement the combined road plan demonstration program, pursuant to Section 137 of the Federal-Aid Highway Act of 1987, in this state in a manner compatible and consistent with historic programming goals. The department shall establish and distribute interim guidelines to appropriate local representatives with respect to the programming and management of combined road plan apportionments. The guidelines shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1990, Ch. 647, Sec. 2. Effective September 11, 1990. Inoperative upon determination described in Section 2227. Repealed on January 1 after inoperative date, as provided in Section 2227.)



2222

Notwithstanding Chapters 5 (commencing with Section 2200), 7 (commencing with Section 2350), and 9 (commencing with Section 2400), this chapter applies to the administration of the Federal-Aid Combined Road Plan Demonstration Program as to funds appropriated under the Federal-Aid Highway Act of 1987, for the federal-aid secondary program, federal-aid urban program, and the off-system bridge, urban bridge, and secondary bridge programs.

(Added by Stats. 1990, Ch. 647, Sec. 2. Effective September 11, 1990. Inoperative upon determination described in Section 2227. Repealed on January 1 after inoperative date, as provided in Section 2227.)



2223

Combined road plan apportionments received by this state under the Federal-Aid Highway Act of 1987 shall be allocated by the department to city, county, and urbanized areas consistent with procedures established under Chapters 5 (commencing with Section 2200) and 7 (commencing with Section 2350). That portion of combined road plan apportionments attributable to the federal bridge reconstruction and replacement program shall be obligated to bridge construction or other eligible use approved by the department.

(Added by Stats. 1990, Ch. 647, Sec. 2. Effective September 11, 1990. Inoperative upon determination described in Section 2227. Repealed on January 1 after inoperative date, as provided in Section 2227.)



2224

(a) To assist the department in the performance of its duties in relation thereto, there is a statewide Combined Road Plan Committee, which consists of the following members:

(1) One urban representative of a regional transportation planning agency selected by the California Association of Councils of Governments.

(2) One rural representative of a regional transportation planning agency selected by the California Association of Councils of Governments.

(3) Two representatives of the California Transit Association, one of whom shall be a representative of a rail operator, and one of whom shall be a representative of a bus operator.

(4) One representative selected by the statutorily created county transportation commissions from the Counties of Los Angeles, Orange, Riverside, and San Bernardino.

(5) Six representatives, of whom three shall be from northern California, selected by the League of California Cities.

(6) Four representatives, of whom two shall be from northern California, selected by the County Supervisors Association of California.

(7) One representative from the department, who shall serve as an ex officio member.

(8) The Regional Division Administrator of the Federal Highway Administration, or the administrator s designated representative, who shall serve as an ex officio member.

The names of the members of the committee shall be submitted to the director not later than 45 days after the date this section becomes operative.

(b) The committee shall advise the department on the administration of combined road plan apportionments and the establishment of interim guidelines for the use of all available apportionments within the demonstration period. The interim guidelines shall include, but not be limited to, a requirement that any funds apportioned under the Federal-Aid Combined Road Plan Demonstration Program pursuant to Section 2223 which are subject to reallocation shall be, as a first priority, reallocated to another local entity within the same county. The department may delegate authority for the establishment of local area guidelines to county combined road plan committees.

(Added by Stats. 1990, Ch. 647, Sec. 2. Effective September 11, 1990. Inoperative upon determination described in Section 2227. Repealed on January 1 after inoperative date, as provided in Section 2227.)



2225

Section 2360 does not apply to funds apportioned and allocated under the combined road plan demonstration program.

(Added by Stats. 1990, Ch. 647, Sec. 2. Effective September 11, 1990. Inoperative upon determination described in Section 2227. Repealed on January 1 after inoperative date, as provided in Section 2227.)



2226

For the duration of the combined road plan demonstration program, state matching funds and state exchange funds under Sections 2209 and 2210 shall continue to be made available, in the same amounts, to those agencies which received those funds in the 1988 89 fiscal year.

(Added by Stats. 1990, Ch. 647, Sec. 2. Effective September 11, 1990. Inoperative upon determination described in Section 2227. Repealed on January 1 after inoperative date, as provided in Section 2227.)



2227

This chapter shall remain operative until the director determines that the federal combined road plan demonstration program is no longer in effect. The director shall submit a notice of the determination under this section to the Secretary of State, and this chapter shall be repealed on January 1 next following the receipt of that notice by the Secretary of State.

(Added by Stats. 1990, Ch. 647, Sec. 2. Effective September 11, 1990. Repealed on date prescribed by its own provisions. Note: Termination clause affects Chapter 5.1, commencing with Section 2220.)






CHAPTER 5.5. Federal Aid for Metropolitan Transportation Planning

2230

This chapter may be cited as the Federal Aid for Metropolitan Transportation Planning Act.

(Added by Stats. 1974, Ch. 1470.)



2231

The Federal Aid Highway Act of 1973 has authorized appropriations for expenditure within urbanized areas for comprehensive transportation planning purposes. The purpose of this chapter is to implement such program in this state. The commission, the department, appropriate regional and local planning agencies, boards of supervisors, and city councils are authorized to do all things necessary in their respective jurisdictions to secure such federal funds in accordance with the intent of the federal act and of this chapter.

(Amended by Stats. 1980, Ch. 777, Sec. 89.)



2232

As used in this chapter, Transportation Planning and Development Account means the Transportation Planning and Development Account created in the State Transportation Fund pursuant to Section 99310 of the Public Utilities Code.

(Amended by Stats. 1980, Ch. 777, Sec. 90.)



2233

Amounts apportioned to the state pursuant to subsection (f) of Section 104 of Title 23 of the United States Code shall be identified in the budget of the Transportation Planning and Development Account in the State Transportation Fund. Amounts reimbursed to the state pursuant to subsection (f) of Section 104 of Title 23 of the United States Code shall be deposited in the State Highway Account and credited to the Transportation Planning and Development Account as an expense and reimbursement. All such funds apportioned to the state are continuously appropriated for allocation by the commission from the Transportation Planning and Development Account to metropolitan transportation planning organizations, as defined by federal law and regulations, to perform the metropolitan transportation planning authorized by subsection (f) of Section 104 of Title 23.

(Amended by Stats. 1980, Ch. 777, Sec. 91.)



2234

The department shall establish operating procedures and take such other action as is appropriate to comply with the provisions of this chapter and with all applicable laws, rules, and regulations.

(Added by Stats. 1974, Ch. 1470.)






CHAPTER 6. Federal Funds for Demonstration Projects

2300

The department shall be responsible for coordinating the work necessary to carry out the Los Angeles demonstration project, as described in the financial plans adopted pursuant to Sections 307.1 and 347.1, financed with the federal funds made available by subdivision (a) of Section 131 of the Surface Transportation Assistance Act of 1982. The work shall generally be undertaken in accordance with the provisions of Chapter 7 (commencing with Section 2350), relating to urban system projects. None of the funds expended for the work of the demonstration project shall be subject to the provisions of Section 188 or 188.8.

(Added by Stats. 1983, Ch. 805, Sec. 1. Effective September 14, 1983.)



2301

The department shall undertake the Prairie Creek Redwood State Park demonstration project or other projects as described in federal law in lieu of this project financed, in part, with funds made available by Section 152 of the Federal-Aid Highway Act of 1978 and Section 12 of the Federal-Aid Highway Act of 1981. The total of all funds expended to complete this project or other projects as described in federal law in lieu of this project shall not be subject to any of the provisions of Section 188 or 188.8.

(Added by Stats. 1983, Ch. 805, Sec. 1. Effective September 14, 1983.)



2302

In addition to the purposes allowable pursuant to Section 193, the commission may allocate State Highway Account funds available for state highway purposes to meet federally required local financial matching provisions for interstate transfer projects. If the commission allocates the funds for that purpose, the department shall expend the funds or cause them to be expended for that purpose. Funds allocated from the State Highway Account pursuant to this section shall be deemed expenditures on the state highway system for purposes of Sections 188 and 188.8. Funds shall be allocated and expended pursuant to this section only if each of the following conditions exist:

(a) The project shall be a highway.

(b) The highway shall directly connect with a state highway.

(c) The highway shall be a substitute for a previously authorized interstate highway.

(d) The amount of state funding for the substitute highway shall be less than the estimated amount of the state share of the previously authorized interstate highway, both amounts to be calculated in current dollar values.

(e) The substitute highway project shall appear in the state transportation improvement program pursuant to Section 14529 of the Government Code.

(Added by Stats. 1988, Ch. 660, Sec. 1.)






CHAPTER 6.5. Federal Aid for Highway Safety Improvements

2330

This chapter may be cited as the Federal Aid for Highway Safety Improvements Act.

(Added by Stats. 1974, Ch. 1470.)



2331

The Safe, Accountable, Flexible, Efficient Transportation Equity Act-A Legacy for Users of 2005 (Public Law 109-059), also known as SAFETEA-LU, elevated the Highway Safety Improvement Program (HSIP) to a core program (23 U.S.C. Sec. 148). SAFETEA-LU authorized appropriations for programs relating to highway safety improvements that can reduce the number of fatal and serious injury accidents. The core HSIP program includes two set-aside programs: the railway-highway crossing program (23 U.S.C. Sec. 130) and the high-risk rural roads program (23 U.S.C. Sec. 148(f)). The purpose of this chapter is to implement these programs in this state. The commission, the department, boards of supervisors, and city councils are authorized to do all things necessary in their respective jurisdictions to secure and expend federal funds in accordance with the intent of that federal act and this chapter, and to coordinate with local law enforcement agencies community policing efforts.

(Amended (as amended by Stats. 2004, Ch. 392, Sec. 1) by Stats. 2007, Ch. 673, Sec. 1. Effective January 1, 2008.)



2332

All funds received pursuant to these federal programs shall be deposited in the State Highway Account in the State Transportation Fund. All funds apportioned to the state for such programs are appropriated for allocation by the commission in accordance with the provisions of this chapter.

(Amended by Stats. 1977, Ch. 1106.)



2333

In each annual proposed budget prepared pursuant to Section 165, there shall be included an amount equal to the estimated apportionment available from the federal government for the programs described in Sections 2331 and 2333.5. The commission may allocate a portion of those funds each year for use on city streets and county roads. It is the intent of the Legislature that the commission allocate the total funds received from the federal government under Section 148 of Title 23 of the United States Code in approximately equal amounts between state highways and local roads. Notwithstanding any other provision of law, the share of any railroad of the cost of maintaining railroad crossing protection facilities funded, in whole or in part, by funds described in Section 2331 shall be the same share it would be if no federal funds were involved and the crossing protection facilities were funded pursuant to an order of the Public Utilities Commission pursuant to Section 1202 of the Public Utilities Code; and in case of dispute, the Public Utilities Commission shall determine that share pursuant to this section.

(Amended (as amended by Stats. 2004, Ch. 392, Sec. 3) by Stats. 2007, Ch. 673, Sec. 3. Effective January 1, 2008.)



2333.5

(a) The department, in consultation with the Department of the California Highway Patrol, shall establish and administer a Safe Routes to School construction program for construction of bicycle and pedestrian safety and traffic calming projects.

(b) The department shall award grants to local governmental agencies under the program based on the results of a statewide competition that requires submission of proposals for funding and rates those proposals on all of the following factors:

(1) Demonstrated needs of the applicant.

(2) Potential of the proposal for reducing child injuries and fatalities.

(3) Potential of the proposal for encouraging increased walking and bicycling among students.

(4) Identification of safety hazards.

(5) Identification of current and potential walking and bicycling routes to school.

(6) Use of a public participation process, including, but not limited to, a public meeting that satisfies all of the following:

(A) Involves the public, schools, parents, teachers, local agencies, the business community, key professionals, and others.

(B) Identifies community priorities and gathers community input to guide the development of projects included in the proposal.

(C) Ensures that community priorities are reflected in the proposal.

(D) Secures support for the proposal by relevant stakeholders.

(7) Benefit to a low-income school, defined for purposes of this section to mean a school where at least 75 percent of students are eligible to receive free or reduced-price meals under the National School Lunch Program.

(c) Any annual budget allocation to fund grants described in subdivision (b) shall be in addition to any federal funding received by the state that is designated for Safe Routes to School projects pursuant to Section 1404 of SAFETEA-LU or any similar program funded through a subsequent transportation act.

(d) Any federal funding received by the state that is designated for Safe Routes to School projects shall be distributed by the department under the competitive grant process, consistent with all applicable federal requirements.

(e) Prior to the award of any construction grant or the department s use of those funds for a Safe Routes to School construction project encompassing a freeway, state highway, or county road, the department shall consult with, and obtain approval from, the Department of the California Highway Patrol, ensuring that the Safe Routes to School proposal complements the California Highway Patrol s Pedestrian Corridor Safety Program and is consistent with its statewide pedestrian safety statistical analysis.

(f) The department is encouraged to coordinate with law enforcement agencies community policing efforts in establishing and maintaining the Safe Routes to School construction program.

(g) In the development of guidelines and procedures governing this program, the department shall fully consider the needs of low-income schools.

(h) Up to 10 percent of program funds may be used to assist eligible recipients in making infrastructure improvements, other than schoolbus shelters, that create safe routes to schoolbus stops that are located outside the vicinity of schools.

(i) This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 359, Sec. 14. Effective September 26, 2013. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions.)



2334

Expenditure of such funds on local streets and roads shall be exempt from the provisions of Sections 188 and 188.8.

(Amended by Stats. 1980, Ch. 777, Sec. 94.)






CHAPTER 7. Federal Aid for Urban Systems

ARTICLE 1. General Provisions

2350

This chapter shall be known and may be cited as the Federal Aid for Urban Systems Act.

(Added by Stats. 1971, Ch. 201. Inoperative upon determination described in Section 2352. Repealed on January 1 after inoperative date, as provided in Section 2352.)



2351

The Federal-Aid Highway Acts of 1970 and 1973 have authorized appropriations for expenditure on the federal-aid urban system within the designated boundaries of urban and urbanized areas for street and highway projects and for public mass transit projects, including the purchase of equipment. The purpose of this chapter is to implement such program in this state. The boards of supervisors, city councils, the department, and the commission are authorized to do all things possible in their respective jurisdictions to secure the federal funds for use on construction of county highways, city streets, and state highways, and for public mass transit projects, in accordance with the intent of the federal act and of this chapter.

(Amended by Stats. 1980, Ch. 777, Sec. 95. Inoperative upon determination described in Section 2352. Repealed on January 1 after inoperative date, as provided in Section 2352.)



2352

The Legislature recognizes that federal aid for urban systems was deleted from federal law by the Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102-240), and that a period of time is required to account for expenditures of apportionments of federal funds provided for these purposes under previous federal transportation acts. This chapter shall remain in effect until the director determines that apportionments of all federal aid for urban systems have been expended. Upon making that determination, the director shall submit a notice to that effect to the Secretary of State, and this chapter shall be repealed on the January 1 following the receipt of that notice by the Secretary of State.

(Added by Stats. 1992, Ch. 1177, Sec. 13. Effective September 30, 1992. Repealed on date prescribed by its own provisions. Note: Termination clause affects Chapter 7, comprising Sections 2350 to 2360.)






ARTICLE 2. Administration

2356

The department, in cooperation with the committee, shall establish operating procedures and take such other actions as are appropriate to comply with the provisions of this chapter and with all applicable laws, rules, and regulations.

(Added by Stats. 1971, Ch. 1740. Inoperative upon determination described in Section 2352. Repealed on January 1 after inoperative date, as provided in Section 2352.)



2358

Funds apportioned to this state pursuant to subsection (b)(6) of Section 104 of Title 23 of the United States Code for federal urban system projects shall be allocated by the commission. Projects eligible for allocation include fringe parking projects, state highway projects, local street and highway projects, and public mass transit projects. The commission shall review the long-range planning programs for the urban system, and shall review each annual program for conformance with the long-range programs.

(Amended by Stats. 1984, Ch. 1124, Sec. 22. Inoperative upon determination described in Section 2352. Repealed on January 1 after inoperative date, as provided in Section 2352.)



2359

(a) The department may advance the federal share of each urban system project on a county road or a city street from the money appropriated by the Legislature and allocated by the commission in conformance with the requirements of this chapter.

(b) Expenditures of federal urban system funds, or federal general funds substituted therefor, shall be exempt from the provisions of Sections 188 and 188.8.

(c) Counties and cities may use any funds available to them to match funds made available to them, if the use of funds for such matching purposes is not prohibited by federal law or regulations.

(Amended by Stats. 1980, Ch. 777, Sec. 98. Inoperative upon determination described in Section 2352. Repealed on January 1 after inoperative date, as provided in Section 2352.)



2360

Funds apportioned by the United States Secretary of Transportation to public entities in California for federal-aid urban system projects shall be obligated by the recipient public entity within three years of the year of the apportionment of the funds to the state by the secretary.

Any federal-aid urban funds that are not obligated within the three-year period shall be reapportioned by the department to other projects under terms and conditions established by the department and approved by the FAU Systems Advisory Committee. The public entity receiving a reapportionment shall compensate the recipient of the original apportionment in an amount equal to at least 60 percent of the amount of the reapportionment.

The director shall notify each public entity six months prior to the end of the three-year period in which the public entity is required to obligate the funds that the department intends to reapportion under this section. A public entity receiving notification may request a hearing before the FAU Systems Advisory Committee for an extension of the three-year requirement. The FAU Systems Advisory Committee may grant the public entity an extension of time in which to obligate the funds if it makes a finding that the public entity has shown that the extension is justified.

The department, in cooperation with the FAU Systems Advisory Committee, shall certify that a recipient agency will be able to expend funds based on project readiness and its ability to meet funding requirements. The department shall provide to the commission all information relating to the reallocation of federal-aid urban funds on the state highway system. The commission may amend the state transportation improvement plan to reflect changes deemed appropriate by the commission resulting from reallocations.

This section applies to federal-aid urban funds apportioned prior to January 1, 1986, but the three-year period for any funds apportioned prior to January 1, 1986, shall begin on that date.

(Added by Stats. 1985, Ch. 892, Sec. 1. Inoperative upon determination described in Section 2352. Repealed on January 1 after inoperative date, as provided in Section 2352.)









CHAPTER 7.5. Federal Funds for Transportation Enhancements

2370

As used in this chapter, the following terms have the following meanings:

(a) Community conservation corps shall have the same meaning as defined in Section 14507.5 of the Public Resources Code.

(b) Transportation enhancement project means a project constructed or undertaken with funds made available to the state pursuant to Section 133(b)(8) of Title 23 of the United States Code.

(Added by Stats. 2008, Ch. 373, Sec. 2. Effective January 1, 2009.)



2371

(a) The department, in consultation with community conservation corps, the California Conservation Corps, the commission, regional transportation planning agencies, county transportation commissions or authorities, and congestion management agencies, shall develop criteria that give priority in the selection of projects to the sponsors of eligible projects that partner with, or commit to employ the services of, a community conservation corps or the California Conservation Corp to construct or undertake the project

(b) Regional transportation planning agencies, county transportation commissions or authorities, and congestion management agencies, when selecting candidates for transportation enhancement projects, shall utilize the criteria in subdivision (a) that give priority in the selection of projects to the sponsors of eligible projects that partner with, or commit to employ the services of, a community conservation corps or the California Conservation Corps to construct or undertake the project.

(Added by Stats. 2008, Ch. 373, Sec. 2. Effective January 1, 2009.)



2372

The department, regional transportation planning agencies, county transportation commissions or authorities, or congestion management agencies shall be authorized to enter into cooperative agreements, grant agreements, or procurement contracts with community conservation corps pursuant to the simplified contract requirements authorized by Section 18.36(j) of Title 49 of the Code of Federal Regulations in order to enable community conservation corps to utilize transportation enhancement project funds.

(Added by Stats. 2008, Ch. 373, Sec. 2. Effective January 1, 2009.)



2373

The commission, when developing guidelines for the state transportation improvement program and the state highway operations and protection program, shall include guidance to encourage the allocation of funds for transportation enhancement projects to qualified community conservation corps and the California Conservation Corps as partners with applicants that commit to employ the services of corps members in the construction of those projects.

(Added by Stats. 2008, Ch. 373, Sec. 2. Effective January 1, 2009.)



2374

The criteria prepared pursuant to subdivision (a) of Section 2373 and the guidelines prepared pursuant to Section 2371 relative to the allocation of funds for transportation enhancement projects to qualified community conservation corps and the California Conservation Corps shall further the purposes of this chapter.

(Added by Stats. 2008, Ch. 373, Sec. 2. Effective January 1, 2009.)






CHAPTER 8. Active Transportation Program

2380

There is hereby established the Active Transportation Program in the department for the purpose of encouraging increased use of active modes of transportation, such as biking and walking. It is the intent of the Legislature that the program achieve all of the following goals:

(a) Increase the proportion of trips accomplished by biking and walking.

(b) Increase safety and mobility for nonmotorized users.

(c) Advance the active transportation efforts of regional agencies to achieve greenhouse gas reduction goals as established pursuant to Senate Bill 375 (Chapter 728, Statutes of 2008) and Senate Bill 391 (Chapter 585, Statutes of 2009).

(d) Enhance public health, including reduction of childhood obesity through the use of programs including, but not limited to, projects eligible for Safe Routes to School Program funding.

(e) Ensure that disadvantaged communities fully share in the benefits of the program.

(f) Provide a broad spectrum of projects to benefit many types of active transportation users.

(Added by Stats. 2013, Ch. 359, Sec. 15. Effective September 26, 2013.)



2381

(a) The Active Transportation Program shall be funded by state and federal funds from appropriations in the annual Budget Act. Funds for the program shall be appropriated to the department, for allocation by the commission. The amount to be appropriated shall include 100 percent of the federal Transportation Alternative Program funds, except for any federal Recreational Trails Program funds appropriated to the Department of Parks and Recreation; twenty-one million dollars ($21,000,000) of federal Highway Safety Improvement funds or other federal funds; and State Highway Account funds. Future funding may be augmented if state or federal funds increase, or if other funding sources are identified. Funds appropriated for the Active Transportation Program shall be distributed as follows:

(1) Forty percent to metropolitan planning organizations in urban areas with populations greater than 200,000, in proportion to their relative share of population. Funds allocated under this paragraph shall be obligated for eligible projects selected through a competitive process by the metropolitan planning organizations in consultation with the department and the commission and in accordance with guidelines established pursuant to this chapter.

(2) Ten percent to small urban and rural regions with populations of 200,000 or less, with projects competitively awarded by the commission to projects in those regions.

(3) Fifty percent to projects competitively awarded by the commission on a statewide basis.

(b) For the purpose of paragraph (1) of subdivision (a), the following shall apply in the region served by the multicounty designated transportation planning agency described in Section 130004 of the Public Utilities Code:

(1) The multicounty designated transportation planning agency shall consult with the county transportation commissions created pursuant to Sections 130050, 130050.1, and 132800 of the Public Utilities Code, the commission, and the department in the development of competitive selection criteria to be adopted by the multicounty designated transportation planning agency, which should include consideration of geographic equity, consistent with program objectives.

(2) The multicounty designated transportation planning agency shall place priority on projects that are consistent with plans adopted by local and regional governments within the county where the project is located.

(3) The multicounty designated transportation planning agency shall obtain concurrence from the county transportation commissions, adopt the projects selected in a comprehensive program of projects, and make funds available to selected project recipients.

(c) The Legislature finds and declares that the program described in this chapter constitutes a highway purpose under Article XIX of the California Constitution and justifies the expenditure of highway funds therefor, and all expenditures of Article XIX funds under this program shall be consistent with Article XIX.

(Added by Stats. 2013, Ch. 359, Sec. 15. Effective September 26, 2013.)



2382

(a) The California Transportation Commission shall develop guidelines and project selection criteria for the Active Transportation Program in consultation with the Active Transportation Program Workgroup, which shall be formed for purposes of providing guidance on matters including, but not limited to, development of and subsequent revisions to program guidelines, schedules and procedures, project selection criteria, performance measures, and program evaluation. The workgroup shall include, but not be limited to, representatives of government agencies and active transportation stakeholder organizations with expertise in pedestrian and bicycle issues, including Safe Routes to School programs.

(b) The guidelines shall be the complete and full statement of the policies and criteria that the commission intends to use in selecting projects to be included in the program. The guidelines shall address subjects that include, but are not limited to, project eligibility, application timelines, application rating and ranking criteria, project monitoring, reporting, and transparency, and project performance measurement.

(c) The guidelines shall include a process to ensure that no less than 25 percent of overall program funds benefit disadvantaged communities during each program cycle. The guidelines shall establish a program definition for disadvantaged communities that may include, but need not be limited to, the definition in Section 39711 of the Health and Safety Code and the definition of low-income schools in paragraph (7) of subdivision (b) of former Section 2333.5, as that section read on January 1, 2013. A project eligible under this subdivision shall clearly demonstrate a benefit to a disadvantaged community or be directly located in a disadvantaged community.

(d) The California Transportation Commission shall adopt the guidelines and selection criteria for, and define the types of projects eligible to be funded through, the program following at least two public hearings. Projects funded in this program shall be limited to active transportation projects. The guidelines shall ensure that eligible projects meet one or more of the goals set forth in Section 2380 and may give increased weight to projects meeting multiple goals.

(e) In developing the guidelines with regard to project eligibility, the commission shall include, but need not be limited to, the following project types:

(1) Development of new bikeways and walkways, or improvements to existing bikeways and walkways, that improve mobility, access, or safety for nonmotorized users.

(2) Secure bicycle parking at employment centers, park and ride lots, rail and transit stations, and ferry docks and landings.

(3) Bicycle-carrying facilities on public transit, including rail and ferries.

(4) Installation of traffic control devices to improve the safety of pedestrians and bicyclists.

(5) Elimination of hazardous conditions on existing bikeways and walkways.

(6) Maintenance of bikeways and walkways.

(7) Recreational trails and trailheads, park projects that facilitate trail linkages or connectivity to nonmotorized corridors, and conversion of abandoned railroad corridors to trails.

(8) Safe Routes to School projects that improve the safety of children walking and bicycling to school, in accordance with Section 1404 of Public Law 109-59.

(9) Safe routes to transit projects, which will encourage transit by improving biking and walking routes to mass transportation facilities and schoolbus stops.

(10) Educational programs to increase biking and walking, and other noninfrastructure investments that demonstrate effectiveness in increasing active transportation.

(f) In developing the guidelines with regard to project selection, the commission shall include, but need not be limited to, the following criteria:

(1) Demonstrated needs of the applicant.

(2) Potential for reducing pedestrian and bicyclist injuries and fatalities.

(3) Potential for encouraging increased walking and bicycling, especially among students.

(4) Identification of safety hazards for pedestrians and bicyclists.

(5) Identification of walking and bicycling routes to and from schools, transit facilities, and community centers.

(6) Identification of the local public participation process that culminated in the project proposal, which may include noticed public meetings and consultation with local stakeholders.

(7) Benefit to disadvantaged communities. In developing guidelines relative to this paragraph, the commission shall consider, but need not be limited to, the definition of disadvantaged communities as applied pursuant to subdivision (c).

(8) Cost-effectiveness, defined as maximizing the impact of the funds provided.

(9) The adoption by a city or county applicant of a bicycle transportation plan, pursuant to Section 891.2, a pedestrian plan, a safe routes to school plan, or an overall active transportation plan.

(10) Use of California Conservation Corps or qualified community conservation corps, as defined in Section 14507.5 of the Public Resources Code, as partners to undertake or construct applicable projects in accordance with Section 1524 of Public Law 112-141.

(11) Other factors, such as potential for reducing congestion, improving air quality, reducing greenhouse gas emissions, and increasing and improving connectivity and mobility of nonmotorized users.

(g) For the use of federal Transportation Alternative Program funds, or other federal funds, commission guidelines shall meet all applicable federal requirements.

(h) For the use of federal Highway Safety Improvement Program funds for active transportation projects specific to reducing fatalities and serious injuries, the criteria for the selection of projects shall be based on a data-driven process that is aligned with the state s Strategic Highway Safety Plan.

(i) The guidelines may include incentives intended to maximize the potential for attracting funds other than program funds for eligible projects.

(j) In reviewing and selecting projects funded by federal funds in the Recreational Trails Program, the commission shall collaborate with the Department of Parks and Recreation to evaluate proposed projects, and to ensure federal requirements are met.

(k) To ensure that regional agencies charged with allocating funds to projects pursuant to paragraph (1) of subdivision (a) of Section 2381 have sufficient discretion to develop regional guidelines, the commission may adopt separate guidelines for the state and for the regional agencies relative to subdivision (f).

(Added by Stats. 2013, Ch. 359, Sec. 15. Effective September 26, 2013.)



2383

The commission may amend the adopted guidelines after conducting at least one public hearing. The commission shall make a reasonable effort to amend the guidelines prior to the call for projects or may extend the deadline for project submission in order to comply with the new guidelines.

(Added by Stats. 2013, Ch. 359, Sec. 15. Effective September 26, 2013.)



2384

The commission shall adopt a program of projects to receive allocations under this chapter. The guidelines for an initial two-year program of projects shall be adopted within six months of the enactment of the act enacting this section. The commission shall adopt the 2015 program of projects no later than December 31, 2015, and shall adopt each subsequent program not later than April 1 of each odd-numbered year, but may alternatively elect to adopt a program annually. Each subsequent program shall cover a period of four fiscal years, beginning July 1 of the year of adoption, and shall be a statement of intent by the commission for the allocation or expenditure of funds during those four fiscal years. The commission shall form a multidisciplinary advisory group to assist it in evaluating project applications.

(Amended by Stats. 2014, Ch. 27, Sec. 4. Effective June 20, 2014.)



2385

The department shall administer the program consistent with the guidelines adopted pursuant to this chapter.

(Added by Stats. 2013, Ch. 359, Sec. 15. Effective September 26, 2013.)






CHAPTER 9. Federal Aid for Bridge Reconstruction and Replacement

ARTICLE 1. General Provisions

2400

This chapter may be cited as the Bridge Reconstruction and Replacement Act.

(Added by Stats. 1973, Ch. 587.)



2401

By the Federal-Aid Highway Act of 1970, Congress has enacted Section 144 of Title 23 of the United States Code, and has authorized appropriations thereby for expenditures under the Special Bridge Replacement Program to replace or reconstruct bridges when the state and the federal government determine that the bridge is of significant importance and is unsafe because of structural deficiencies, including seismic deficiencies, or physical deterioration, or functional obsolescence. The purpose of this chapter is to implement this program in this state. The boards of supervisors, city councils, the department, and the commission may do all things necessary and proper in their respective jurisdictions to secure the federal funds under the program for county highways, city streets, and state highways in accordance with the intent of the federal act and this chapter.

(Amended by Stats. 2002, Ch. 805, Sec. 6. Effective September 23, 2002.)






ARTICLE 2. Administration

2410

The department, cities, and counties are authorized to cooperate with the federal government in any inventory or classification of bridges requested by the federal government.

(Added by Stats. 1973, Ch. 587.)



2411

The department, after conferring with the cities and the counties, shall recommend state and local projects and take such other action within the powers conferred on it by law as to comply with this chapter as fully as applicable federal laws, rules, or regulations permit.

(Added by Stats. 1973, Ch. 587.)



2412

The boards of supervisors, city councils, and the department are authorized to enter into cooperative agreements, and to do all other things necessary and proper in their respective jurisdictions, to secure federal aid under the Special Bridge Replacement Program in accordance with the intent of this chapter.

(Added by Stats. 1973, Ch. 587.)



2413

(a) The department may allocate to the counties and the cities federal funds received for approved bridge reconstruction or replacement projects on county roads or city streets in accordance with procedures promulgated by the director in cooperation with the counties and the cities and approved by the commission.

(b) The cities and the counties may use any funds available to them to match funds made available to them under this chapter, if the use of funds for such matching purposes is not prohibited by federal law. Match, as used in this chapter, means to provide for the payment of the cost of any project to the extent that such cost is not to be reimbursed from federal funds.

(Amended by Stats. 1993, Ch. 376, Sec. 4. Effective January 1, 1994.)



2414

(a) The Legislature finds and declares that it is in the state s vital interest to participate fully in the federal highway bridge replacement program.

(b) The department shall, with its available resources, expedite bridge replacement projects in order that federal funds be used to full advantage as soon as they become available.

(c) The commission, in allocating funds, and the department, in expending funds, for bridge replacement projects, shall follow federal design standards so that the projects will be eligible for federal funds, except that this subdivision shall not apply to a project if the commission finds by resolution, after a public hearing, that application of the federal design standards would adversely affect public health or safety or would significantly increase the cost of the project to the state.

(d) Nothing in this section shall affect the authority of the department to negotiate with the appropriate federal agency for the purpose of gaining approval of a project.

(Added by Stats. 1982, Ch. 1240, Sec. 1. Effective September 22, 1982.)









CHAPTER 9.5. Federal Transportation Economic Stimulus Funds

2420

This chapter may be cited as the Transportation Economic Stimulus Act of 2009.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 21, Sec. 2. Effective March 27, 2009.)



2421

The Legislature finds and declares all of the following:

(a) Congress has enacted the American Recovery and Reinvestment Act of 2009 (Public Law 111-5), which provides in part for supplemental federal funding to the states for purposes of the federal-aid highway program.

(b) It is in the interest of the state to ensure that the highway infrastructure investment funds apportioned to the state under the federal act are fully obligated within the constraints of that act.

(c) It is the intent of the Legislature that the department, in consultation with the commission, regional transportation planning agencies, counties, and cities, shall have sufficient authority to make full and expeditious use of federal funds apportioned to the state for economic stimulus.

(d) It is the intent of the Legislature that, to the extent allowable under the federal act, priority be given to the use of stimulus funds available for expenditure by the Department of Transportation for projects that repair or rehabilitate the existing transportation system and to advance funds for projects under the Highway Safety, Traffic Reduction, Air Quality, and Port Security Bond Act of 2006 that have been delayed or are in jeopardy of being canceled due to the state s inability to issue general obligation bonds in the short term. In the programming of these funds, consideration shall be given to activities that put Californians to work and provide needed economic stimulus throughout the state.

(e) It is the intent of the Legislature that highway infrastructure investment funds made available under the American Recovery and Reinvestment Act of 2009 are used to contribute to a transportation system that is in sound structural condition, accommodates all users, is environmentally sustainable, and allows for the efficient mobility of goods and people.

(f) It is the intent of the Legislature that the deadlines for obligating and liquidating funds established by the American Recovery and Reinvestment Act of 2009 apply to all federal funds appropriated by this chapter.

(g) It is the intent of the Legislature that the recipients of highway infrastructure investment funds made available under the federal act, including state, regional, and local agencies, shall adhere to principles and policies that ensure government oversight and management of the contracting process to ensure taxpayer funds are spent wisely; contracts are not wasteful, inefficient, or subject to misuse; unnecessary no-bid and cost-plus contracts are avoided; and contracts are awarded according to the best interests of California taxpayers.

(h) As used in this chapter, federal act shall mean the American Recovery and Reinvestment Act of 2009.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 21, Sec. 2. Effective March 27, 2009.)



2422

(a) Notwithstanding any other provision of law, the Legislature hereby appropriates to the department the sum of two billion five hundred sixty-nine million five hundred sixty-eight thousand three hundred twenty dollars ($2,569,568,320), and any additional funds, made available to the state as highway infrastructure investment funds pursuant to Title XII of Division A of the American Recovery and Reinvestment Act of 2009 and apportioned to the state pursuant to Title 23 of the United States Code to carry out projects eligible under that act and in accordance with this chapter.

(b) The funds appropriated by this section shall be available for obligation and expenditure by the dates specified in the federal requirements implementing the federal act.

(c) It is the intent of the Legislature to allow for such flexibility as is necessary to permit the successful implementation of the appropriations made by this section. The Legislature hereby authorizes the Department of Finance to appropriately itemize and schedule these appropriations, or to make adjustments as are necessary, in order to successfully carry out the intent of the federal act.

(d) The Director of Finance shall, within 90 days after the enactment of this chapter, furnish the chairpersons of the committees in each house of the Legislature that consider appropriations and the state budget, and the Chairperson of the Joint Legislative Budget Committee, with a report that describes the schedule of funding. The Director of Finance shall provide notification to the Legislature of any changes in that schedule 30 days prior to any change taking effect.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 21, Sec. 2. Effective March 27, 2009.)



2423

(a) The federal highway infrastructure investment funds made available to the state under the formula apportionments of the American Recovery and Reinvestment Act of 2009 shall be considered part of the surface transportation program as set forth in paragraphs (3) and (4) of subdivision (d) of Section 133 of Title 23 of the United States Code. These formula funds shall be apportioned 37.5 percent for expenditure by the state to be programmed by the department and allocated by the commission, and 62.5 percent to the metropolitan planning organizations, county transportation commissions, and regional transportation planning agencies in accordance with subdivisions (b) and (c) of Section 182.6.

(b) (1) Funds available to be programmed by the department pursuant to subdivision (a) shall be programmed for eligible projects consistent with the federal act and this chapter.

(2) (A) A minimum of nine hundred thirty-five million dollars ($935,000,000) of the funds available pursuant to paragraph (1) shall be programmed for projects in the state highway operations and protection program.

(B) Not more than three hundred ten million dollars ($310,000,000) of the funds available pursuant to subparagraph (A) may be loaned pursuant to Section 8879.77 of the Government Code to advance projects to be funded with moneys from the Highway Safety, Traffic Reduction, Air Quality, and Port Security Bond Act of 2006.

(c) Pursuant to the American Recovery and Reinvestment Act of 2009, 3 percent of the federal funds, which is approximately seventy-seven million dollars ($77,000,000), made available to the state shall be used for transportation enhancement activities. Funds allocated pursuant to this section for transportation enhancement activities are not subject to the requirements of the state transportation improvement program. Any funds apportioned to the state pursuant to paragraph (2) of subdivision (d) of Section 133 of Title 23 of the United States Code shall be distributed such that 37.5 percent of these funds shall be made available to the department and allocated by the commission and 62.5 percent shall be made available to the metropolitan planning organizations, county transportation commissions, and regional transportation planning agencies in accordance with the formula in subdivisions (b) and (c) of Section 182.6.

(1) In programming and allocating these funds, the department and the metropolitan planning organizations, county transportation commissions, and regional transportation agencies shall give priority to the sponsors of eligible projects that partner with, or commit to employ the services of, a community conservation corps or the California Conservation Corps to construct or undertake the project, provided those projects meet the requirements of the American Recovery and Reinvestment Act of 2009.

(2) After all eligible projects have been selected pursuant to paragraph (1), the department and the metropolitan planning organizations, county transportation commissions, and regional transportation agencies shall next give priority to projects that provide facilities for pedestrians and bicyclists, provided those projects meet the requirements of the American Recovery and Reinvestment Act of 2009.

(3) After all eligible projects have been selected pursuant to paragraph (2), the department and the metropolitan planning organizations, county transportation commissions, and regional transportation agencies may fund any project eligible in accordance with paragraph (35) of subdivision (a) of Section 101 of Title 23 of the United States Code.

(d) It is the intent of the Legislature that at least 40 percent of the funds apportioned to a metropolitan planning organization, county transportation commission, or regional transportation planning agency be available for suballocation by that entity to a city, county, or city and county for projects that meet the requirements of the American Recovery and Reinvestment Act of 2009 and this chapter.

(1) Any funds suballocated by a metropolitan planning organization, county transportation commission, or regional transportation planning agency that will not be obligated by a city, county, or city and county by the deadlines specified in the American Recovery and Reinvestment Act of 2009 shall be reallocated and available for expenditure as determined by the metropolitan planning organization, county transportation commission, or regional transportation planning agency.

(2) A metropolitan planning organization, county transportation commission, or regional transportation agency that suballocates funds to a city, county, or city and county under this chapter shall establish reporting procedures for the city, county, or city and county to ensure that funds are obligated and expended in accordance with the American Recovery and Reinvestment Act of 2009 and this chapter.

(e) (1) A metropolitan planning organization, county transportation commission, or regional transportation planning agency receiving funds under this chapter shall notify the department of the projected amount of obligational authority that the entity intends to use, including for funds that the entity suballocated to a city, county, or city and county pursuant to subdivision (d). The report shall include, but not be limited to, a list of projects that will be obligated by the following deadlines:

(A) By June 1, 2009, for the funds required to be obligated within 120 days of federal apportionment.

(B) By February 1, 2010, for any funds that will not be obligated within one year of federal apportionment.

(2) Any federal obligational authority that will not be used shall be redistributed by the department to other projects in a manner that ensures that the state will continue to compete for and receive increased obligational authority during the federal redistribution of obligational authority. To the extent practical, the funds shall be obligated within the geographic areas relinquishing the obligational authority.

(f) Funds apportioned by this chapter are not eligible to be exchanged for nonfederal State Highway Account funds as provided in subdivision (g) or (h) of Section 182.6.

(g) The public participation requirements under Title 23 of the United States Code shall apply to all transportation projects using federal funds made available pursuant to this chapter.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 21, Sec. 2. Effective March 27, 2009.)



2424

(a) The department, metropolitan planning organizations, county transportation commissions, regional transportation planning agencies, counties, cities, and a city and county shall comply with all reporting requirements to the Federal Highway Administration (FHWA) established in federal law regarding funds made available under the American Recovery and Reinvestment Act of 2009.

(b) In complying with the requirements of subdivision (a), the department, metropolitan planning organizations, county transportation commissions, regional transportation planning agencies, counties, cities, and a city and county shall provide the same data they provide to the FHWA to the department under the same timelines required by the FHWA or federal law. Regional entities shall include in the data provided to the department information on the use of federal funds made available under the American Recovery and Reinvestment Act of 2009 that were suballocated to cities and counties within their jurisdiction.

(c) All jurisdictions that received and obligated or expended federal funds for transportation enhancement activities pursuant to federal law and this chapter shall include in the data they provide to the department pursuant to subdivision (b) a description of the number, value, and type of project that involved the participation of a community conservation corps or the California Conservation Corps.

(Amended by Stats. 2012, Ch. 728, Sec. 172. Effective January 1, 2013.)






CHAPTER 10. Grade Separation Projects

2450

For purposes of this chapter:

(a) Grade separation means, for the purpose of calculating the railroad contribution to the project, the theoretical structure necessary to separate the roadway from the railroad grade for the number of lanes on the existing highway and for the full width of the railroad corridor, in accordance with the current design standards of the department.

(b) Project means the grade separation and other structures that actually separate the vehicular roadway from the railroad tracks, and all approaches, ramps, connections, drainage, and other construction required to make the grade separation operable and to effect the separation of grades. A grade separation project may include provision for separation of nonmotorized traffic from the vehicular roadway and the railroad tracks. If a separation of nonmotorized traffic is not to be included in a project, there shall be an affirmative finding that the separation of nonmotorized traffic is not in the public interest. On any project where there is only one railroad track in existence, the project shall be built so as to provide for expansion to two tracks when the Director of Transportation determines that the project is on an existing or potential major railroad passenger corridor. The project may consist of:

(1) The alteration or reconstruction of existing grade separations.

(2) The construction of new grade separations to eliminate existing grade crossings.

(c) Highway means city street, a county highway, or a state highway which is not a freeway as defined in Section 257.

(d) Railroad means a railroad corporation.

(Amended by Stats. 2008, Ch. 315, Sec. 3. Effective January 1, 2009.)



2451

(a) For the purposes of this chapter, local agency includes a city, a county, a separation-of-grade district, and any public entity that provides rail passenger transportation services.

(b) Before a separation-of-grade district may apply to the commission pursuant to this chapter for an allocation for a project, the district shall consult with and obtain the written consent of the city in which the project is located, or the county if the project is located in unincorporated territory.

(Amended by Stats. 1998, Ch. 137, Sec. 1. Effective January 1, 1999.)



2452

Prior to July 1 of each year, the Public Utilities Commission shall establish a list, in order of priority, of projects that the commission determines to be most urgently in need of separation or alteration. The priority list shall be determined on the basis of criteria established by the Public Utilities Commission.

(Amended by Stats. 2008, Ch. 315, Sec. 4. Effective January 1, 2009.)



2453

From the funds set aside pursuant to Section 190, as well as from any other funds that may be set aside for purposes of this chapter, the California Transportation Commission shall make allocations for projects contained in the latest priority list established pursuant to Section 2452. Such allocations shall be made for preconstruction costs and construction costs. Where allocations are made to a local agency, the requirements of Sections 2456 and 2457 shall first be met.

(Amended by Stats. 1980, Ch. 777, Sec. 102.)



2453.5

The department may submit its comments and recommendations to the commission on any project for which an allocation is to be made.

(Added by Stats. 1980, Ch. 1178, Sec. 1.)



2454

Allocations made pursuant to Section 2453 shall be made on the basis of the following:

(a) An allocation of 80 percent of the estimated cost of the project shall be made; except that whenever contributions from other sources exceed 20 percent of the estimated cost, the allocation shall be reduced by the amount in excess of 20 percent of the estimated cost.

(b) On projects that eliminate an existing crossing, or alter or reconstruct an existing grade separation, no allocation shall be made unless the railroad agrees to contribute 10 percent of the cost of the project.

(c) (1) Notwithstanding subdivisions (a) and (b), the total of these allocations for a single project shall not exceed five million dollars ($5,000,000) without specific legislative authorization. Cumulative allocations to a single project shall not exceed 80 percent of the cost to construct the project.

(2) Notwithstanding paragraph (1), the California Transportation Commission may allocate up to fifteen million dollars ($15,000,000) to a single project if that project is the highest ranking project on the priority list established by the Public Utilities Commission pursuant to Section 2452.

(d) (1) Notwithstanding subdivisions (a) to (c), inclusive, a single project in excess of five million dollars ($5,000,000), but not exceeding twenty million dollars ($20,000,000), shall be considered without specific legislative authority, if the project (A) is included in the Public Utilities Commission s priority list of projects scheduled to be funded, (B) eliminates the need for future related grade separation projects, (C) provides projected cost savings of at least 50 percent to the state or local jurisdiction, or both of them, by eliminating the need for future projects, and (D) alleviates traffic and safety problems or provides improved rail service not otherwise possible. Projects approved pursuant to this subdivision shall be funded over a multiyear period, not to exceed five years, and the allocation for any one of those years shall not exceed the amount prescribed by subdivision (c) for a single project.

(2) Not more than one-half of the total allocation available in any one fiscal year for grade separation projects may be used for the purposes of this subdivision. An agency that has received an allocation for a project approved pursuant to this subdivision shall not be eligible for an allocation for another project under this subdivision for a period of 10 years from the date of approval of that project. However, if funds are available for allocation, as determined by the Department of Transportation, an agency may be eligible for an allocation for another project.

(e) Notwithstanding any of the provisions of this section or any other provision of law, when the state or a local agency uses funds derived from federal sources in financing its share of project costs, the railroad contribution, where required by federal law or regulation, shall be computed pursuant to federal law.

(f) Notwithstanding any of the provisions of this section or any other provision of law, when the state or a local agency uses state funds in financing a portion of project costs, the railroad contribution, to the extent determined pursuant to this section, shall be calculated based on the cost of the grade separation only, and not the cost of any other part of the project.

(Amended by Stats. 2008, Ch. 315, Sec. 5. Effective January 1, 2009.)



2454.2

The planned removal of trackage of the Sacramento Northern Railway, the construction of substitute tracks and track connections, the elimination of 10 existing grade crossings, the acquisition of necessary rights-of-way, and all necessary associated work and appurtenances, to enable Sacramento Northern Railway trains to operate via existing trackage of the Atchison, Topeka & Santa Fe Railway, in and adjacent to the City of Pittsburg, shall be eligible for an allocation under Section 2453. The Public Utilities Commission shall determine to what extent, if any, the railroad shall contribute to the project. Such eligibility shall not be contingent on whether the railroad agrees to contribute, and the California Highway Commission shall not deny an allocation on such grounds.

The Legislature hereby finds and declares that it is necessary to enact this special law regarding the Pittsburg track removal and grade crossing elimination project because of the existence of the following special facts and circumstances:

The predominant traffic carried by the Sacramento Northern Railway consists of high explosives, bombs, shells, and ammunition destined for the United States Navy ammunition depot at Port Chicago. Such trains traverse residential areas, cross 10 streets at grade, and constitute a grave hazard to the life and safety of the residents of Pittsburg. Sacramento Northern Railway is willing to remove its tracks and operate its trains via the tracks of the Atchision, Topeka & Santa Fe Railway, which is already partially grade separated and which offers a safer route. However, Sacramento Northern Railway will sacrifice certain of its own facilities, will receive no benefits, and therefore is unwilling to contribute any portion of the cost incidental to the removal of its trackage or for the construction of substitute track connections and appurtenances or for the acquisition of rights-of-way.

Based on the foregoing, the Legislature therefore finds and declares that it is necessary that the Sacramento Northern track removal and relocation project in and adjacent to the City of Pittsburg shall be eligible for a grade separation allocation, and that subdivision (d) of Section 2454, relating to a contribution by the railroad, shall not apply for purposes of qualifying for an allocation under Section 2453.

(Added by renumbering Section 2404.2 by Stats. 1975, Ch. 678.)



2455

After an allocation is made to a local agency by the commission, the local agency and the department shall enter into an agreement concerning the handling and accounting of funds, including procedures to permit prompt payment for the work accomplished, and relative to any other phase of the work. The procedures providing for prompt payment of work accomplished shall be drawn in such a manner as to avoid the necessity for the local agency to utilize funds in an amount greater than the local agency s share of the project costs. Such agreement may establish procedures for the programming of the work of the project in order to assure optimum cash flow utilization of funds made available by the Legislature for purposes of this chapter.

(Added by renumbering Section 2405 by Stats. 1974, Ch. 545.)



2456

An allocation for construction costs, including preconstruction costs if not already allocated, shall be made to a local agency only if it furnishes evidence satisfactory to the department that all necessary orders of the Public Utilities Commission have been executed, that sufficient local funds will be made available as the work of the project progresses, that all necessary agreements with affected railroad or railroads have been executed that, if required, all environmental impact reports have been prepared and approvals obtained, and that all other matters prerequisite to the award of the construction contract can be accomplished within two years after the allocation. Local funds shall be deemed available to the amount of any general obligation bonds authorized but unsold if it is determined that those bonds may be issued and sold by the local agency at any time.

(Amended by Stats. 2005, Ch. 298, Sec. 1. Effective January 1, 2006.)



2457

Preconstruction costs (engineering, right-of-way, preparation of environmental impact reports, and utility relocation) expended by a local agency prior to any allocation shall be included in the total cost of the project even though expended prior to an allocation. Allocations shall be made for preconstruction costs to a local agency that submits evidence satisfactory to the department that the local agency will be able to meet the requirements for an allocation for construction costs, and that preconstruction costs will exceed the local share of the cost of the project. A local agency may also proceed with the advertising for bids and the construction of a project without prejudice to its right to receive an allocation if an allocation is, in fact, made for such project within the same fiscal year that the construction contract was awarded.

(Added by renumbering Section 2407 by Stats. 1974, Ch. 545.)



2458

If a construction contract has not been awarded within two years after an allocation for construction costs, the commission may order the allocation canceled and those funds shall revert to the fund set aside for purposes of this chapter. All or any part of an allocation for preconstruction costs may be canceled and those funds shall revert to the fund set aside for purposes of this chapter upon a finding that insufficient progress is being made to complete the project. Where an allocation is canceled pursuant to this section, the local agency shall reimburse the fund set aside for purposes of this chapter the portion of the allocation that is not reverted as set forth in this section. The department shall determine, with the local agency, as to the time of repayment.

(Amended by Stats. 2008, Ch. 315, Sec. 7. Effective January 1, 2009.)



2459

If the actual cost of the project is less than estimated, the allocations made for such project shall be reduced accordingly and the excess shall revert to the fund set aside for the purposes of this chapter. If the actual and necessary cost of the project exceeds the estimate, the allocations made for such project shall be augmented proportionately by a supplemental allocation. An allocation, however, need not be made for a supplemental allocation, unless the commission is satisfied that funds would have been allocated for the project had the actual costs been used in determining its ranking on the priority list.

(Added by renumbering Section 2409 by Stats. 1974, Ch. 545.)



2460

If more projects comply with the requirements of this chapter than can be financed from funds set aside for purposes of this chapter, allocations shall be made to those projects highest on the priority list established pursuant to Section 2452. The commission may make allocations for any project when it determines, at the time of allocation, that sufficient funds are available for all projects which are higher on the priority list and which are, or are reasonably expected to become, eligible during the fiscal year.

(Added by renumbering Section 2410 (as added by Stats. 1973, Ch. 1153) by Stats. 1974, Ch. 545.)



2460.5

From funds remaining after allocations for projects higher on the priority list, the commission shall offer to allocate the remaining funds for the next eligible project on the priority list, even though the amount of the remaining funds is less than the amount the local agency is entitled to for that project.

The commission, in the next fiscal year, shall allocate to the local agency an additional amount equal to the difference between the amount the local agency was eligible to receive and the amount of the reduced allocation.

The total of the amount of allocations for a single project, including, but not limited to, any allocation pursuant to this section, shall not exceed the amount prescribed by subdivision (c) of Section 2454 without specific legislative authorization.

(Amended by Stats. 2008, Ch. 315, Sec. 8. Effective January 1, 2009.)



2460.7

A project that is on the priority list may be constructed by a local agency prior to the time that it reaches a high enough priority for funding under this chapter. The project shall retain its eligibility for listing on subsequent priority lists established by the Public Utilities Commission pursuant to Section 2452 by applying the traffic, accident, and other conditions existing at the project location at the time immediately preceding the start of construction.

If the project subsequently reaches a high enough priority for funding under this chapter, funds shall be allocated and paid to the local agency in the same manner, and under the same terms and conditions, as any other project funded under this chapter on the basis of the cost of construction of the project. To be eligible for subsequent funding under this section, both of the following requirements shall be met:

(a) The work on the project shall be performed under terms and conditions established by the department.

(b) The project has received the prior approval of the California Transportation Commission.

(Added by Stats. 1984, Ch. 1354 (Sec. 1).)



2461

Allocations for specific projects on the state highway system only shall be deemed expenditures within the county in which the project is situated for the purpose of compliance by the department and the commission with Sections 188 and 188.8.

(Amended by Stats. 1980, Ch. 777, Sec. 104.)






CHAPTER 11. Federal Aid for Rural Highway Public Transportation

2500

This chapter may be cited as the Rural Highway Public Transportation Act.

(Added by Stats. 1974, Ch. 781.)



2501

Federal law has authorized appropriations for expenditure for public mass transportation on highways in rural areas in order to enhance access of rural area populations to employment, health care, retail centers, education, and public services. The purpose of this chapter is to implement that program in this state. The boards of supervisors, city councils, and the department are authorized to do all things necessary and proper in their respective jurisdictions to secure the federal funds for use on rural highway public mass transportation projects in accordance with the intent of federal law and of this chapter.

(Amended by Stats. 1986, Ch. 42, Sec. 1. Effective April 1, 1986.)



2503

As used in this chapter, rural areas means areas as defined in Section 101 of Title 23 of the United States Code.

(Added by Stats. 1974, Ch. 781.)



2505

The department shall establish operating procedures and take such other appropriate actions to comply with the provisions of this chapter and with all applicable laws, rules, and regulations.

(Added by Stats. 1974, Ch. 781.)



2506

All applications for federal funds for rural public mass transportation projects under Section 147 of the Federal Aid Highway Act of 1973 (Public Law 93-87) shall be made through the department.

(Added by Stats. 1974, Ch. 781.)



2507

Notwithstanding any other provision of law, the department may authorize the Controller to make payments to claimants for work performed on a rural public mass transportation project prior to the execution of a formal grant agreement subject to all of the following conditions:

(a) The work is expressly included in a program of projects approved by the department and submitted to the United States Department of Transportation for funding.

(b) A grant agreement for the work is subsequently executed between the department and the claimant.

(c) Funds are specifically appropriated and available for the work.

(Added by Stats. 1986, Ch. 42, Sec. 2. Effective April 1, 1986.)






CHAPTER 12. Federal Aid for Safer Off-System Roads

ARTICLE 1. General Provisions

2520

This chapter may be cited as the Federal Aid for Safer Off-System Roads Act.

(Amended by Stats. 1976, Ch. 1270.)



2521

By the Federal-Aid Highway Amendments of 1974, and the Federal-Aid Highway Act of 1976, Congress has enacted Section 219 of Title 23 of the United States Code establishing a Safer Off-System Roads Program for the construction, reconstruction, and improvement (including, but not limited to, the correction of safety hazards, the replacement of bridges and the elimination of high-hazard locations and roadside obstacles) of any toll-free road, which is not on any federal-aid system and which is under the jurisdiction of and maintained by a public authority and open to public travel. Boards of supervisors, city councils, the department, and the commission may do all things necessary and proper in their respective jurisdictions to secure the federal funds available under this program for local roads and state highways in accordance with the intent of the federal act and this chapter.

(Amended by Stats. 1976, Ch. 1270.)






ARTICLE 2. Administration

2530

(a) The federal act provides that sums apportioned to a state under this program be made available for projects throughout the state on a fair and equitable basis. It is in the interest of the state and its counties and cities that the federal funds made available for the Safer Off-System Roads Program be made available by the commission for use on county roads and city streets.

(b) The funds shall be apportioned among the counties in accordance with the formula prescribed by federal law for apportionment among the states, except that no county shall receive less than one-half of 1 percent of each year s apportionment.

(c) The distribution of funds among the cities within each county and the county shall be determined by agreement between the county and a majority of the cities, which cities shall include a majority of the municipal population within the county. A copy of the agreement shall be filed with the department.

(Repealed and added by Stats. 1976, Ch. 1270.)



2532

Within 60 days after the apportionment is made pursuant to subdivision (b) of Section 2530, each county shall notify the department as to the amount of the apportionment the county and its cities wish to claim.

(Repealed and added by Stats. 1976, Ch. 1270.)



2533

The county or city responsible for the construction of a safer off-system road project shall prepare the plans, specifications, and estimates of costs for the construction of the project in conformance with federal requirements for off-system roads, shall certify the necessary right-of-way, and shall submit such documents to the department in order to qualify for federal funds.

(Amended by Stats. 1980, Ch. 198, Sec. 1. Effective June 20, 1980.)



2534

All funds not claimed pursuant to Section 2532 shall lapse.

The lapsed funds of a county may be reallocated for expenditure upon safer off-system road projects of counties and cities within the other counties of the county group, as specified in Section 187, which included that county, based upon their proportional share of the original apportionment within that county group.

(Amended by Stats. 1980, Ch. 198, Sec. 2. Effective June 20, 1980.)



2535

By agreement with the department, a county or city may transfer all or part of the funds apportioned to it under this chapter to a qualifying safer off-system roads project on a road under other governmental jurisdiction in the same county, or to a qualifying project in another county under such terms and conditions as are agreed upon by the department and the counties or cities, as the case may be, involved.

(Amended by Stats. 1976, Ch. 1270.)



2537

The counties and cities may use any funds available to them to match federal funds made available under this chapter, if the use of funds for such matching purposes is not prohibited by federal law. Match, as used in this chapter, means to provide for the payment of the cost of any project to the extent that such cost is not to be reimbursed from federal funds.

(Amended by Stats. 1976, Ch. 1270.)









CHAPTER 13. Abandoned Railroad Lines

2540

The Legislature hereby declares that it is the policy of the state to acquire abandoned railroad lines when the right-of-way for such lines has a potential public transportation use including, but not limited to, a use for highways, busways, bicycles, pedestrians, or guideways.

(Added by Stats. 1975, Ch. 1130.)



2542

The Abandoned Railroad Account is hereby created in the State Transportation Fund. The money in the Abandoned Railroad Account is appropriated to the department for carrying out the purposes of this chapter.

(Added by Stats. 1975, Ch. 1130.)



2544

The department shall prepare and submit to the Legislature not later than July 1, 1976, a priority list of abandoned railroad lines having rights-of-way that may be developed for public transportation uses.

In preparing the list, the department shall consider the State Rail Plan prepared pursuant to Section 7701 of the Public Utilities Code and shall also consult with any city, county, transit district, or regional transportation planning entity within whose boundaries those abandoned railroad lines are located.

The department may consider contributions by local agencies toward the purchase of those rights-of-way as a factor in ranking the rights-of-way on the priority list.

(Amended by Stats. 1987, Ch. 317, Sec. 5.)



2546

With money made available for such purpose, the department may acquire any of the rights-of-way included in the priority list prepared pursuant to Section 2544 and shall offer such property to all cities, counties, and transit districts within whose jurisdiction such property is located for development for public transportation purposes. If such public entities indicate an intent to develop such property, the department shall enter into an agreement with them providing for the conveyance of the property for the development of the public transportation use and for such other matters as may be agreed to. If no agreement is reached within three years of the acquisition of the property by the department, such property shall be sold to the highest bidder and the money received shall be deposited in the Abandoned Railroad Account. The department shall acquire the properties in sequence as listed in the priority list unless, for a particular property, the department reasonably determines that (1) the railroad owner is seeking an unreasonably high price for the property; (2) there does not appear to be a public entity willing to enter into an agreement pursuant to this section to develop the property, or (3) the price of the property exceeds the amount of funds available in the Abandoned Railroad Account in the State Transportation Fund.

(Amended by Stats. 1977, Ch. 1098.)



2548

In the name of the people of the State of California or, upon authorization from a city, county, or transit district, in the name of such city, county, or transit district, the department may condemn for public transportation purposes, under the provisions of the Code of Civil Procedure relating to eminent domain, any right-of-way underlying an abandoned railroad line in fee or any lesser interest found by the department to be necessary.

The Legislature hereby finds and declares that the acquisition of such property is a public necessity and is compatible with the greatest public good and the least private injury.

(Added by Stats. 1975, Ch. 1130.)



2549

(a) Any city, county, transit operator, or the department may submit an application to the department for an advance of funds for the purchase of abandoned railroad rights-of-way pursuant to Section 99317 of the Public Utilities Code. The department shall evaluate the applications in accordance with criteria and procedures adopted by the commission and shall submit the applications and its recommendations thereon to the commission not later than February 1 of each year.

(b) The commission shall adopt criteria and procedures for the evaluation of applications by the department. The criteria shall include, but not be limited to all of the following:

(1) The viability of the right-of-way as a transit corridor.

(2) The extent of local financial participation in the acquisition.

(3) The degree to which the unacquired right-of-way is jeopardized by encroaching development.

(c) The commission shall annually adopt a priority list for the advance of funds available for the purpose of this section. The commission shall establish and forward to all applicants a preliminary list at least 30 days prior to the date of a commission hearing on the list. The commission shall adopt the priority list, as proposed or as amended, at a subsequent commission hearing following the initial hearing. The commission shall advance funds available for the purposes of this section in accordance with the adopted priority list.

(d) Any advance of funds pursuant to this section shall be repaid within a three-year period and shall be repaid with interest at a rate equal the interest rate earned on moneys in the Pooled Money Investment Fund.

(Added by Stats. 1985, Ch. 1540, Sec. 1.)






CHAPTER 14. Service Authority for Freeway Emergencies

2550

The Legislature declares that its intent in enacting this chapter is to encourage the placement of call boxes along the California Freeway and Expressway System to enable motorists in need of aid to obtain assistance. However, it is not intended that a motorist aid system of call boxes be considered an emergency telephone system.

(Added by Stats. 1988, Ch. 1132, Sec. 3. Effective September 22, 1988.)



2551

(a) A service authority for freeway emergencies may be established in any county if the board of supervisors of the county and the city councils of a majority of the cities within the county having a majority of the population of cities within the county adopt resolutions providing for the establishment of the authority.

(b) The resolutions may designate the county transportation commission for the county, created pursuant to Division 12 (commencing with Section 130000) of the Public Utilities Code or council of governments formed pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code, as the service authority for freeway emergencies. The powers of a commission or council of governments so designated are limited to those of the service authority.

(c) The Metropolitan Transportation Commission may function as the service authority for freeway emergencies in any or all of the Counties of Santa Clara, San Mateo, Alameda, Contra Costa, Marin, Solano, Sonoma, Napa, and the City and County of San Francisco upon adoption of a resolution by the commission to act as a service authority and upon ratification of the commission s resolution in a particular county by the board of supervisors of the city and county or by the board of supervisors of the county and by the city councils of the cities within the county having a majority of the population of the cities within the county.

(d) (1) The Sacramento Area Council of Governments may function as the service authority for freeway emergencies in any or all of the Counties of Sacramento, Yolo, Yuba, Sutter, and San Joaquin, or any other county that is not within another multicounty service authority, upon adoption of a resolution by the council to act as a service authority and upon ratification of the resolution in a particular county by the board of supervisors of the county and by the city councils of the cities within the county having a majority of the population of the cities within the county.

(2) The Sacramento Area Council of Governments may also exercise, as a service authority, in any of those counties, the powers specified in Section 891.5 pertaining to callboxes on class 1 bikeways.

(e) As used in this chapter, authority and service authority mean a service authority for freeway emergencies created pursuant to this chapter.

(Amended by Stats. 1999, Ch. 262, Sec. 2. Effective January 1, 2000.)



2551.5

The board of supervisors, and the city councils of the cities in the county, may authorize the members of the service authority to receive for each attendance at meetings of the service authority, and for each day any member is engaged in authorized service authority business other than attendance at meetings of the service authority, the maximum sum of one hundred dollars ($100), but not to exceed five hundred dollars ($500) in any calendar month, and to be allowed their actual and necessary expenses incurred in the discharge of their duties.

(Added by Stats. 1988, Ch. 1132, Sec. 3.5. Effective September 22, 1988.)



2551.6

A service authority may agree to operate the freeway service patrol in the county or region in which the service authority was created. If another agency is operating a freeway service patrol in the county or region, the service authority shall obtain approval from that agency before operating the freeway service patrol.

(Added by Stats. 2003, Ch. 374, Sec. 1. Effective January 1, 2004.)



2552

When the Metropolitan Transportation Commission or the Sacramento Area Council of Governments functions as the service authority for two or more counties, the revenues which it receives pursuant to Section 9250.10 of the Vehicle Code, after retention of amounts necessary to reimburse the commission or the council for its reasonable and necessary administrative costs, shall be expended for implementation, maintenance, and operation of a motorist aid system within those counties. The amount expended for each of those counties shall be in the same proportion as the revenues generated within the county bears to the total revenues received by the commission or the council. Expenditures may be made in a county in addition to revenues proportionately generated if the expenditures are approved by all of the donor county representatives on the service authority.

(Amended by Stats. 1991, Ch. 549, Sec. 2. Effective October 7, 1991.)



2553

An authority, other than the Metropolitan Transportation Commission or a county transportation commission or a council of governments designated pursuant to Section 2551, shall have seven members, with two members selected by the board of supervisors and five members selected jointly by the city councils of cities within the county.

If the Metropolitan Transportation Commission functions as a service authority, it shall consist of all the members of the commission as set forth in Section 66503 of the Government Code.

If the Sacramento Area Council of Governments functions as a service authority, it shall consist of (a) all of the members of the board of directors of the council, as set forth in the Joint Powers Agreement of the Sacramento Area Council of Governments, dated October 21, 1980, pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code, (b) one member representing San Joaquin County, (c) one member representing the cities of San Joaquin County, (d) one member representing any other county that is not already a member of the council, and (e) one member representing the cities within that county.

(Amended by Stats. 1998, Ch. 877, Sec. 30. Effective January 1, 1999.)



2554

An authority may contract and may undertake any act convenient or necessary to carry out this chapter and any other law relating to the authority.

(Added by renumbering Section 2552 by Stats. 1988, Ch. 1132, Sec. 6. Effective September 22, 1988.)



2555

An authority may impose a fee of one dollar ($1) per year, on vehicles registered in the county pursuant to Section 9250.10 of the Vehicle Code.

(Amended by Stats. 1995, Ch. 766, Sec. 3. Effective January 1, 1996.)



2555.1

(a) On January 1, 2013, the service authority created in the County of San Diego shall be dissolved, and, notwithstanding Section 2551, SANDAG shall become the successor to the dissolved service authority and assume the remaining responsibilities for all operational, administrative, and maintenance tasks for the callbox system. SANDAG shall post its detailed budget relative to the revenue received from the collection of fees pursuant to Section 9250.10 of the Vehicle Code, and the expenditures of these funds, on its Internet Web site.

(b) Any reserves in excess of four million dollars ($4,000,000) held by the authority on the date that the act adding this section becomes effective shall be distributed to cities in the County of San Diego, and to the county with respect to the unincorporated area of the county, in proportion to fees paid pursuant to Section 2555 in the 2010 11 fiscal year by residents of each city and the unincorporated area. SANDAG, as the successor authority, shall distribute the funds on or before March 31, 2013. The distributed funds shall be used by the recipient jurisdictions in compliance with the provisions of Section 2557.

(c) The authority shall develop a plan in consultation with SANDAG for transitioning its responsibilities to SANDAG during the transition period between the effective date of the act adding this section and January 1, 2013. During the transition period, the authority shall not expend any funds or enter into any contracts without written approval from SANDAG.

(d) SANDAG as the successor authority may continue to fund police, fire, and rescue helicopter programs consistent with the provisions of Section 2557.

(Added by Stats. 2012, Ch. 299, Sec. 1. Effective September 13, 2012.)



2556

An existing service authority established by any of the counties or the city and county enumerated in subdivision (c) of Section 2551 may be merged into a service authority established by the Metropolitan Transportation Commission or by the Sacramento Area Council of Governments.

(Amended by Stats. 1991, Ch. 549, Sec. 4. Effective October 7, 1991.)



2557

(a) Except as provided in subdivisions (c) and (d), the moneys received by each authority pursuant to subdivision (b) of Section 9250.10 of the Vehicle Code shall be used for the implementation, maintenance, and operation of a motorist aid system of call boxes, including the lease or lease-purchase of facilities and equipment for the system, on the portions of the California Freeway and Expressway System and a county expressway system, and the unincorporated county roads in that county, and on state highway routes that connect segments of these systems, which are located within the county in which the authority is established. The Department of Transportation and the Department of the California Highway Patrol shall each review and approve plans for implementation of a motorist aid system of call boxes proposed for any state highway route and shall be reimbursed by the service authority for all costs incurred due to review and approval of the plan.

(b) An authority or any other public entity may construct and maintain, and lease or lease-purchase on terms and conditions it deems appropriate, the facilities of a motorist aid system or it may contract with a private person or entity to do so.

(c) If leases or lease-purchase agreements are entered into pursuant to subdivision (a), or if revenue bonds are issued and sold pursuant to Section 2558, the moneys received by each authority pursuant to subdivision (b) of Section 9250.10 of the Vehicle Code shall be used to the extent necessary to make lease payments or to pay the principal of, and interest on, the amount of bonded indebtedness outstanding, as the case may be. Facilities and equipment acquired through the expenditure of proceeds from the sale of those bonds shall have a useful life at least equal to the term of the bonds.

(d) (1) Any money received by an authority pursuant to subdivision (b) of Section 9250.10 of the Vehicle Code that exceeds the amount needed for full implementation and ongoing costs to maintain and operate the motorist aid system of call boxes, installed pursuant to subdivision (a), may be used for purposes of paragraph (2) and for additional motorist aid services or support, including, but not limited to, the following safety-related projects:

(A) Changeable message signs.

(B) Lighting for call boxes.

(C) Support for traffic operations centers.

(D) Contracting for removal of disabled vehicles from the traveled portion of the right-of-way, including operation of the freeway service patrol pursuant to Chapter 15 (commencing with Section 2560).

(2) Any amendment to an existing plan for a motorist aid system of call boxes adopted by an authority for any state highway route shall, prior to implementation, be submitted to the Department of Transportation and the Department of the California Highway Patrol for review and approval and shall not be implemented until so reviewed and approved. The authority shall reimburse each department for the costs of that review.

(e) An authority may develop policies for the retention of records, including, but not limited to, authority operations, contracts, and programs, and the length of the retention period.

(f) A motorist aid system constructed, maintained, or operated pursuant to this section shall meet the applicable standards of Title II of the Americans with Disabilities Act of 1990 (Public Law 101-336) and federal regulations adopted pursuant thereto.

(Amended by Stats. 2003, Ch. 374, Sec. 2. Effective January 1, 2004.)



2558

(a) Subject to subdivision (b), a service authority may issue revenue bonds pursuant to Chapter 6 (commencing with Section 54300) of Division 2 of Title 5 of the Government Code, or Chapter 5 (commencing with Section 4950) of Part 3 of Division 5 of the Health and Safety Code, as nearly as practicable, for the implementation and maintenance of a motorist aid program and shall pledge revenues to be received from fees referred to in Section 2555 as security for the payment of principal or of interest or other amounts due on those revenue bonds. In addition, a service authority that has entered into one or more leases or lease-purchase agreements for facilities of a motorist aid program may also pledge, as security for the payment of amounts due under the leases or agreements, revenues to be received from those fees. The pledge of revenues provided for in this subdivision shall be a first and prior lien and, without any action other than the adoption by the members of a resolution providing for the pledge, the lien of the pledge shall attach and become perfected as to each fee imposed pursuant to Section 9250.10 of the Vehicle Code as and when the fee becomes due and payable. However, if a service authority has, at the same time, existing obligations under one or more issues of revenue bonds, one or more leases or lease-purchase agreements, or both, the respective priorities of the liens of pledges of revenue shall be determined on the basis of the respective dates on which resolutions providing for those pledges were adopted, with the highest priority being accorded the pledge of revenues provided for in the earliest of those resolutions. Bond proceeds shall not be used for operation of a motorist aid system of call boxes.

(b) A service authority may issue revenue bonds for each county within its jurisdiction.

(Amended by Stats. 2003, Ch. 374, Sec. 3. Effective January 1, 2004.)



2559

It is a misdemeanor for any person to remove, damage, interfere with the use of, or obstruct any motorist aid call box provided pursuant to this chapter without the consent of the authority.

A person convicted under this section may be required by the court to pay to the service authority the costs of repairing or replacing the call box, in addition to any other penalty.

(Added by Stats. 1988, Ch. 1132, Sec. 11. Effective September 22, 1988.)






CHAPTER 15. Freeway Service Patrols

2560

This chapter shall be known and may be cited as the Freeway Service Patrol Act.

(Added by Stats. 1992, Ch. 1109, Sec. 1. Effective September 29, 1992.)



2560.5

(a) The purpose of this chapter is to provide for the implementation of a freeway service patrol system using a formula-based allocation, referred to as baseline funding allocation, to all eligible regional and local agencies for traffic-congested urban freeways throughout the state, involving a cooperative effort between state and local agencies. All regional or local agency programs that meet the minimum eligibility requirements set forth in this section and Section 2562.1 shall receive initial funding from the baseline funding allocation.

(b) In addition to the formula-based allocation program established, subject to funds being appropriated in the annual Budget Act, in subdivision (a), there is hereby established a Competitive Freeway Service Patrol Grant Program to provide funding of a freeway service patrol system to reduce traffic congestion.

(Amended by Stats. 2004, Ch. 638, Sec. 1. Effective January 1, 2005.)



2561

As used in this chapter, each of the following terms has the following meaning:

(a) Emergency roadside assistance has the same meaning as defined in Section 2436 of the Vehicle Code.

(b) Employer has the same meaning as defined in Section 2430.1 of the Vehicle Code.

(c) Freeway service patrol means a program managed by the Department of the California Highway Patrol, the department, and a regional or local entity which provides emergency roadside assistance on a freeway in an urban area.

(d) Regional or local entity has the same meaning as defined in Section 2430.1 of the Vehicle Code.

(e) Tow truck driver has the same meaning as defined in Section 2430.1 of the Vehicle Code.

(Added by Stats. 1992, Ch. 1109, Sec. 1. Effective September 29, 1992.)



2561.3

The freeway service patrol in any particular area shall be operated pursuant to an agreement between the Department of the California Highway Patrol, the department, and the appropriate regional or local entity.

(Amended by Stats. 2002, Ch. 578, Sec. 2. Effective September 16, 2002.)



2561.5

(a) Funding for the freeway service patrols established pursuant to this chapter shall be provided, upon appropriation in the annual Budget Act, from the State Highway Account in the State Transportation Fund. In addition, the appropriate regional or local entity shall ensure that local resources are expended on freeway service patrols in an amount not less than 25 percent of the amount provided from the State Highway Account.

(b) In locations where a freeway service patrol exists, the department shall coordinate and integrate the funds appropriated pursuant to this section into the existing program. In the allocation of these funds, no local entity may be penalized for having an existing freeway service patrol program.

(c) No state funding may be released prior to the execution of the agreement developed under Section 2561.3.

(d) No program funded under this chapter may supplant emergency response towing services provided by the department as of January 1, 1992.

(e) It is the intent of the Legislature that funding provided under subdivision (a) of Section 2560.5 be consistent from year to year in order to facilitate the awarding of multiyear contracts between participating regional and local entities and providers of freeway patrol services. The department shall only recognize multiyear contract commitments equal to or less than three years. If new freeway service patrol regional or local entity programs are added to the baseline funding allocation, as described in Section 2560.5, those programs shall be phased in so as not to impact the multiyear contract commitments. However, once a new application from an eligible regional or local entity is submitted and approved, the share of the baseline funding allocation to the regional or local agency shall be phased in within three years of the date the application is approved.

(Amended by Stats. 2004, Ch. 638, Sec. 2. Effective January 1, 2005.)



2562.1

(a) Funding for the program established in subdivision (a) of Section 2560.5 in a participating area shall be based 25 percent on the number of urban freeway lane miles in the participating area to the total number of freeway lane miles in all the participating areas, 50 percent on the basis of the ratio of the population of the participating area to the total population of all the participating areas, and 25 percent on the basis of traffic congestion as ascertained by the department pursuant to the most recent Statewide Highway Traffic Congestion Monitoring Program. A regional or local agency submitting an application after July 1, 2003, for funding shall demonstrate in the application an overall benefit-cost ratio of 3 to 1. The department shall determine the benefit-cost ratio methodology.

(b) If a regional or local agency submits an application for funding that is approved by the department before December 31 of any year and additional funding is not provided to the baseline funding allocation, the department shall allocate the funding allocation at a maximum over three years as follows:

(1) Thirty-three and three-tenths percent of the total amount of the allocation during the immediately following fiscal year.

(2) Sixty-six and six-tenths percent of the total amount of the allocation during the fiscal year that immediately follows the fiscal year described in paragraph (1).

(3) One hundred percent of the total amount of the allocation during the fiscal year that immediately follows the fiscal year described in paragraph (2).

(Amended by Stats. 2004, Ch. 638, Sec. 3. Effective January 1, 2005.)



2562.2

(a) Not later than 90 days after the effective date of this section, the department shall prepare guidelines for the implementation of a Competitive Freeway Service Patrol Grant Program and shall submit those guidelines to each regional or local agency operating a freeway service patrol. Not later than 30 days after receipt of the guidelines, the regional or local agency shall submit its written comments to the department.

(b) Not later than 150 days after the effective date of this section, the department shall publish the final guidelines for the Competitive Freeway Service Patrol Grant Program and commence implementation of the program. The guidelines shall not constitute a regulation for the purposes of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) The guidelines prepared pursuant to this section shall comply with the following requirements:

(1) Grants to be awarded to a regional or local agency applicant on a competitive basis for contracting with an employer for the provision of a new or expanded freeway service patrol service and for contracting with the Department of the California Highway Patrol for the provision of only direct supervisory services warranted by workload standards to reduce traffic congestion.

(2) The grant to require a matching share by the regional or local agency equaling not less than 25 percent of the amount provided from the State Highway Account.

(3) The grant to be awarded on the basis of project need and effectiveness calculated on a cost benefit analysis.

(4) The amount of a grant to be made to a regional or local agency shall not exceed 35 percent of the total amount of the available grant funds.

(5) The regional or local agency demonstrates that the services it proposes to fund with the grant are new freeway service patrol services that were not previously provided in its jurisdiction.

(6) The regional or local agency demonstrates its ability to support and supervise the new or expanded services provided by the Department of the California Highway Patrol.

(d) This section shall be operative only if funds are appropriated for its purposes in the annual Budget Act.

(Added by Stats. 2002, Ch. 578, Sec. 5. Effective September 16, 2002. Applicability contingent upon funding, pursuant to subd. (d).)



2562.3

In determining the baseline annual funding allocation, regional or local entities shall apply to the department in accordance with operational standards as outlined in the program guidelines and in accordance with the eligibility requirements described in Sections 2561.5 and 2562.1. A regional or local entity that meets the eligibility requirements may not be denied its fair share of the baseline annual allocation made by the department.

(Amended by Stats. 2004, Ch. 638, Sec. 4. Effective January 1, 2005.)



2562.5

Each tow truck participating in a freeway service patrol shall bear a logo comprised of, at a minimum, a circle, a triangle, and a tow truck silhouette, with the words Freeway Service Patrol, which identifies the Department of the California Highway Patrol and the department, and, at the option of the entity, the participating regional or local entity. Participating regional or local entities may place an approved logo on participating tow trucks.

(Amended by Stats. 2000, Ch. 513, Sec. 7. Effective January 1, 2001.)



2563

Tow truck drivers and employers participating in a freeway service patrol pursuant to this chapter are subject to the standards and qualifications established under Article 3.3 (commencing with Section 2430) of Chapter 2 of Division 2 of the Vehicle Code.

(Amended by Stats. 2000, Ch. 513, Sec. 8. Effective January 1, 2001.)



2564

Not more than 2 percent of the state funds appropriated for purposes of this chapter shall be used for administrative overhead expenses or purposes by state agencies. No state funds shall be used for administrative purposes by the participating local and regional entities.

(Amended by Stats. 2000, Ch. 513, Sec. 10. Effective January 1, 2001.)



2565

The department, the Department of the California Highway Patrol, and participating and eligible regional and local entities shall develop and periodically update guidelines for program operations, as those guidelines and updates may be required. The guidelines shall address operational requirements only and may not prevent a regional or local entity from entering the program.

(Amended by Stats. 2004, Ch. 638, Sec. 5. Effective January 1, 2005.)






CHAPTER 15.5. Vanpool Financing

2570

For purposes of this chapter, the following terms have the meanings given in this section:

(a) Vanpool operator means any person who files an application and who is approved for a loan or grant under this chapter.

(b) Vanpool vehicle means, notwithstanding any other provision of law, a motor vehicle designed for carrying more than six but less than 16 persons, including the driver, which is maintained and used primarily for the work-related transportation of adults for the purpose of ridesharing.

(c) Useful life, with respect to a vanpool vehicle, means either 100,000 miles and four years old or 200,000 miles without regard to age.

(Added by Stats. 1989, Ch. 799, Sec. 2. Effective September 26, 1989.)



2571

The Ridesharing Vanpool Revolving Loan and Grant Fund is hereby created in the State Treasury. The fund shall be administered by the department for purposes of making loans and grants to vanpool operators. Notwithstanding Section 13340 of the Government Code, all money in the fund is continuously appropriated, without regard to fiscal years, to the department to carry out the purposes of this chapter.

(Added by Stats. 1989, Ch. 799, Sec. 2. Effective September 26, 1989.)



2572

Any person may submit an application to the department for a loan from the fund to purchase a vanpool vehicle for operation by the person as a vanpool operator. Title to the vehicle shall be retained by the department until the loan is repaid in full. The loan shall be repaid over a period of time not to exceed the vehicle s useful life. Once the loan is repaid in full, title to the vehicle shall be transferred to the vanpool operator.

(Added by Stats. 1989, Ch. 799, Sec. 2. Effective September 26, 1989.)



2573

The department shall charge a rate of interest for loans made under this chapter reasonably calculated to ultimately keep the fund at a constant level and in addition recover the administrative costs incurred by the department under this chapter.

(Added by Stats. 1989, Ch. 799, Sec. 2. Effective September 26, 1989.)



2574

The vanpool grant program shall be administered by the department. From funds appropriated to the department for the purpose, the department shall make grants to persons approved as vanpool operators for the purchase or lease of vanpool vehicles.

(Added by Stats. 1989, Ch. 799, Sec. 2. Effective September 26, 1989.)



2575

(a) Any person may submit an application to the department for a grant of not more than 70 percent of the cost to purchase or lease a new vanpool vehicle or vehicles.

(b) A vanpool operator who receives a purchase grant shall operate the vanpool vehicle as a vanpool for the useful life of the vehicle. The vanpool operator s failure to do so shall result in a forfeiture of the grant, the return of the vanpool vehicle to the department, and forfeiture of the operator s contribution toward the purchase price of the vehicle.

(c) Title to the vanpool vehicle shall be retained by the department until the expiration of the vehicle s useful life. Once the vanpool vehicle s useful life has been reached, title to the vehicle shall be transferred to the vanpool operator.

(Added by Stats. 1989, Ch. 799, Sec. 2. Effective September 26, 1989.)



2576

A vanpool operator who receives a lease grant shall operate the vanpool vehicle as a vanpool for the duration of the lease. The vanpool operator s failure to do so shall result in a forfeiture of all rights under the lease, the return of the vanpool vehicle to the lessor, and forfeiture of the operator s contribution toward the lease of the vehicle.

(Added by Stats. 1989, Ch. 799, Sec. 2. Effective September 26, 1989.)



2577

All money received by the department under this chapter shall be deposited in the Ridesharing Vanpool Revolving Loan and Grant Fund.

(Added by Stats. 1989, Ch. 799, Sec. 2. Effective September 26, 1989.)



2578

(a) The department shall adopt guidelines for the making of loans and for the purchase and lease of vanpool vehicles. The guidelines shall, in the case of loans, include, but not be limited to, a procedure to evaluate the vanpool operator s ability to repay the loan in a timely fashion, as well as the need for the vanpool vehicle and other criteria for selecting applicants. The department shall assign priority in the following descending order:

(1) Vanpools operating on routes with no alternative public transportation.

(2) Vanpool operators applying for loans or grants for new vanpool vehicles.

(3) Applicants having previous successful experience as vanpool operators.

(4) Vanpool operators applying for loans or grants for replacement vanpool vehicles. For purposes of this paragraph, the vanpool vehicle to be replaced shall be at least four years old or have operated 250,000 or more miles, or both.

(b) Concurrently with the award of each loan or grant, the department shall require each applicant to comply with subdivision (h) of Section 12804 of the Vehicle Code and Section 34509 of the Vehicle Code, and the insurance coverage requirements of the department. The guidelines shall also set forth the limitations on the nonwork-trip use of the vanpool vehicle, the maximum percentage of the cost of a vanpool vehicle which may be covered by a loan or grant under this chapter, and other requirements determined to be necessary by the department.

(c) Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to the adoption of the guidelines.

(Added by Stats. 1989, Ch. 799, Sec. 2. Effective September 26, 1989.)



2579

A vanpool operator is not eligible for any California income tax deduction or credit applicable to vanpooling with respect to the amount of any grant under this chapter.

(Added by Stats. 1989, Ch. 799, Sec. 2. Effective September 26, 1989.)



2580

(a) The Department of Transportation may make loans to other state agencies for the purpose of purchasing vanpool vehicles, as defined by subdivision (b) of Section 2570, for state employee vanpooling. The purchased vehicles, to the extent practicable, shall be either low-emission vehicles, as defined by Section 39037.05 of the Health and Safety Code, or alternative fuel vehicles, which are either of the following:

(1) An original equipment manufactured vehicle capable of operating on a nonpetroleum-based alternative fuel such as electricity, ethanol, hydrogen, liquefied petroleum gas, methanol, or natural gas and that has demonstrated to the satisfaction of the State Air Resources Board the ability to meet applicable California emission standards.

(2) A vehicle that has been converted to use a nonpetroleum-based alternative fuel such as electricity, ethanol, hydrogen, liquefied petroleum gas, methanol, or natural gas through the installation of an alternative fuel retrofit system that has been certified by the State Air Resources Board.

(b) The department shall establish criteria and adopt guidelines for making the loans and for the purchase of vanpool vehicles, including, but not limited to, requirements on the type of vehicles authorized for purchase, areas within the state eligible for the vehicles operation, types of routes for the vehicles operation, and agencies which are authorized to participate in the program. State agencies may submit loan applications to the department for approval. State agencies receiving loans and purchasing vehicles pursuant to this section shall be responsible for all of the following:

(1) Operational responsibilities for the vehicles, including, but not limited to, vehicle maintenance and repair.

(2) Administration of departmental rideshare programs, including, but not limited to, ridership development and retention.

(3) Compliance with applicable state and federal laws and regulations, including driver and vehicle certification, licenses, and vehicle registration.

(4) Retaining title to vanpool vehicles purchased.

(5) Repayment of the loan for the purchase of the vanpool vehicle.

(c) An agency which receives a loan for the purchase of a vanpool vehicle pursuant to this section shall charge each employee participating in the vanpooling program a monthly fee in an amount determined by the agency. Proceeds of the fees shall be sufficient to fully reimburse the agency for repayment of the loan and for the operational cost of the vanpool vehicle. The operational cost includes, at a minimum, fuel, maintenance, and repairs. The agency shall maintain records to demonstrate that the vanpooling program which it operates is self-supporting.

(d) Funds for loans for purposes of this section shall be provided in the annual Budget Act.

(Added by Stats. 1992, Ch. 830, Sec. 1. Effective January 1, 1993.)






CHAPTER 17. Passenger Rail and Clean Air Bond Act of 1990

ARTICLE 1. General Provisions

2701

This chapter shall be known and may be cited as the Passenger Rail and Clean Air Bond Act of 1990.

(Added by Stats. 1989, Ch. 108, Sec. 2. Approved June 5, 1990, by adoption of Proposition 108.)



2701.01

As used in this chapter, the following terms have the following meanings:

(a) Committee means the Passenger Rail Finance Committee created pursuant to Section 2701.12.

(b) Department means the Department of Transportation.

(c) Fund means the Passenger Rail Bond Fund created pursuant to Section 2701.05.

(Added by Stats. 1989, Ch. 108, Sec. 2. Approved June 5, 1990, by adoption of Proposition 108.)



2701.02

The Legislature has provided that, in addition to the one billion dollars ($1,000,000,000) authorized pursuant to this chapter, the Passenger Rail and Clean Air Bond Act of 1992 will be submitted for voter approval for the issuance of additional bonds of one billion dollars ($1,000,000,000) in 1992 and the Passenger Rail and Clean Air Bond Act of 1994 will be submitted for voter approval for the issuance of additional bonds of one billion dollars ($1,000,000,000) in 1994, for a total of three billion dollars ($3,000,000,000).

(Added by Stats. 1989, Ch. 108, Sec. 2. Approved June 5, 1990, by adoption of Proposition 108.)






ARTICLE 2. Transportation Improvement Program

2701.05

The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the Passenger Rail Bond Fund, which is hereby created.

(Added by Stats. 1989, Ch. 108, Sec. 2. Approved June 5, 1990, by adoption of Proposition 108.)



2701.06

The money in the fund, upon appropriation by the Legislature, shall be available, without regard to fiscal years, for acquisition of rights-of-way, capital expenditures, and acquisition of rolling stock for intercity rail, commuter rail, and urban rail transit and for capital improvements which directly support rail transportation, including exclusive busways which are converted within 10 years after completion of construction into rail lines, grade separations to enhance rail passenger service, and multimodal terminals.

(Added by Stats. 1989, Ch. 108, Sec. 2. Approved June 5, 1990, by adoption of Proposition 108.)



2701.07

The appropriations for capital improvements and acquisition of rolling stock for intercity rail, commuter rail, and urban rail transit shall be used only on the following routes and corridors and those specified by statutes enacted by the Legislature:

(a) Intercity Rail.

(1) Los Angeles-San Diego.

(2) Santa Barbara County-Los Angeles.

(3) Los Angeles-Fresno-San Francisco Bay area and Sacramento.

(4) San Francisco Bay area-Sacramento-Auburn.

(5) San Francisco-Eureka.

(b) Commuter Rail.

(1) San Francisco-San Jose.

(2) San Jose-Gilroy.

(3) Gilroy-Monterey.

(4) Stockton-Livermore.

(5) Orange County-Los Angeles.

(6) Riverside County-Orange County.

(7) San Bernardino County-Los Angeles.

(8) Ventura County-San Fernando Valley-Los Angeles.

(9) Saugus-Los Angeles.

(10) Oceanside-San Diego.

(11) Escondido-Oceanside.

(12) Riverside-Coachella Valley.

(13) Riverside-Los Angeles.

(14) Jackson-Sacramento.

(15) Jackson-Stockton.

(c) Urban Rail Transit.

(1) Sacramento.

(A) Roseville extension.

(B) Hazel extension.

(C) Meadowview extension.

(D) Arena extension.

(2) San Francisco Bay Area Rapid Transit District.

(A) Bayfair-East Livermore.

(B) Concord-East Antioch.

(C) Fremont-Warm Springs.

(D) Daly City-San Francisco International Airport.

(E) Coliseum-Oakland International Airport.

(F) Richmond-Crockett.

(G) Warm Springs-San Jose.

(3) Alameda and Contra Costa Counties.

(A) Pleasanton-Concord.

(4) Santa Clara County.

(A) Sunnyvale-Santa Clara.

(B) San Jose-Vasona.

(C) State Highway Route 237.

(5) San Francisco City and County.

(A) Extensions, improvements, and additions to the San Francisco Municipal Railway.

(6) San Francisco-Santa Rosa-Sonoma.

(7) Santa Cruz County.

(A) Boardwalk area-University of California at Santa Cruz.

(8) Los Angeles Metro Rail.

(A) Wilshire/Alvarado-Wilshire/Western.

(B) Wilshire/Alvarado-Lankershim/Chandler.

(C) San Fernando Valley extension.

(D) Union Station-State Highway Routes 5 and 710.

(E) Wilshire/Western-Wilshire/State Highway Route 405.

(9) Los Angeles County Rail Corridors.

(A) San Fernando Valley.

(B) Pasadena-Los Angeles.

(C) Coastal Corridor (Torrance to Santa Monica).

(D) Santa Monica-Los Angeles.

(E) State Highway Route 5.

(F) State Highway Route 110.

(10) San Diego County.

(A) El Cajon-Santee.

(B) Downtown-Old Town.

(C) Airport-Point Loma.

(D) Old Town-Mission Valley.

(E) Mission Valley-La Mesa.

(F) La Jolla-Miramar.

(G) Old Town-Del Mar.

(H) Downtown-Escondido.

(I) Chula Vista-Otay Mesa.

(11) Fullerton-Irvine, with an extension from Santa Ana to Stanton, and an extension to Norwalk.

(12) Riverside/San Bernardino to Orange County, including extensions to Redlands and Hemet.

(Amended by Stats. 1993, Ch. 478, Sec. 1. Effective January 1, 1994.)



2701.08

At least 15 percent of the money in the fund shall be used for intercity rail purposes and shall be equitably expended on intercity rail corridors based on the relative population served by each corridor.

(Added by Stats. 1989, Ch. 108, Sec. 2. Approved June 5, 1990, by adoption of Proposition 108.)






ARTICLE 3. Fiscal Provisions

2701.10

Bonds in the total amount of one billion dollars ($1,000,000,000), exclusive of refunding bonds, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal of, and interest on, the bonds as the principal and interest become due and payable.

(Added by Stats. 1989, Ch. 108, Sec. 2. Approved June 5, 1990, by adoption of Proposition 108.)



2701.11

(a) Except as provided in subdivision (b), the bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law apply to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full in this chapter.

(b) Notwithstanding any provision of the State General Obligation Bond Law, each issue of bonds authorized by the committee shall have a final maturity of not more than 20 years.

(Added by Stats. 1989, Ch. 108, Sec. 2. Approved June 5, 1990, by adoption of Proposition 108.)



2701.12

(a) Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this chapter, the Passenger Rail Finance Committee is hereby created. For purposes of this chapter, the Passenger Rail Finance Committee is the committee as that term is used in the State General Obligation Bond Law. The committee consists of the Treasurer, the Director of Finance, the Controller, the Secretary of the Business, Transportation and Housing Agency, and the Director of Transportation, or their designated representatives. The Treasurer shall serve as chairperson of the committee. A majority of the committee may act for the committee.

(b) For purposes of the State General Obligation Bond Law, the department is designated the board.

(Added by Stats. 1989, Ch. 108, Sec. 2. Approved June 5, 1990, by adoption of Proposition 108.)



2701.13

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to carry out the actions specified in Section 2701.06 and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be issued and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized be issued and sold at any one time. The committee shall consider program funding needs, revenue projections, financial market conditions, and other necessary factors in determining the shortest feasible term for the bonds to be issued.

(Added by Stats. 1989, Ch. 108, Sec. 2. Approved June 5, 1990, by adoption of Proposition 108.)



2701.14

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which is necessary to collect that additional sum.

(Added by Stats. 1989, Ch. 108, Sec. 2. Approved June 5, 1990, by adoption of Proposition 108.)



2701.15

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount equal to that sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(Added by Stats. 1989, Ch. 108, Sec. 2. Approved June 5, 1990, by adoption of Proposition 108.)



2701.16

(a) Money may be transferred from the fund to the State Transportation Fund to reimburse the Transportation Planning and Development Account and the State Highway Account for expenditures made from those accounts, on and after June 6, 1990, for capital improvements and acquisitions of rolling stock for intercity rail, commuter rail, and urban rail transit in accordance with Chapter 2 (commencing with Section 14520) of Part 5.3 of Division 3 of Title 2 of the Government Code, as specified in Section 2701.06.

(b) The amount that may be transferred pursuant to subdivision (a) shall not exceed the amount expended from those accounts for those capital improvements and acquisitions of rolling stock.

(Added by Stats. 1989, Ch. 108, Sec. 2. Approved June 5, 1990, by adoption of Proposition 108.)



2701.17

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for purposes of this chapter. The amount of the request shall not exceed the amount of the unsold bonds which the committee has, by resolution, authorized to be sold for the purpose of this chapter, less any amount borrowed pursuant to Section 2701.18. The board shall execute such documents as required by the Pooled Money Investment Board to obtain and repay the loan. Any amount loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 1989, Ch. 108, Sec. 2. Approved June 5, 1990, by adoption of Proposition 108.)



2701.18

For the purpose of carrying out this chapter, the Director of Finance may authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of unsold bonds which have been authorized by the committee to be sold for the purpose of carrying out this chapter, less any amount borrowed pursuant to Section 2701.17. Any amount withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund, plus the interest that the amounts would have earned in the Pooled Money Investment Account, from the sale of bonds for the purpose of carrying out this chapter.

(Added by Stats. 1989, Ch. 108, Sec. 2. Approved June 5, 1990, by adoption of Proposition 108.)



2701.19

All money deposited in the fund which is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1989, Ch. 108, Sec. 2. Approved June 5, 1990, by adoption of Proposition 108.)



2701.20

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of the State General Obligation Bond Law.

(Added by Stats. 1989, Ch. 108, Sec. 2. Approved June 5, 1990, by adoption of Proposition 108.)



2701.21

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1989, Ch. 108, Sec. 2. Approved June 5, 1990, by adoption of Proposition 108.)



2701.22

Notwithstanding any provision of the State General Obligation Bond Law with regard to the proceeds from the sale of bonds authorized by this chapter that are subject to investment under Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code, the Treasurer may maintain a separate account for investment earnings, order the payment of those earnings to comply with any rebate requirement applicable under federal law, and may otherwise direct the use and investment of those proceeds so as to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1989, Ch. 108, Sec. 2. Approved June 5, 1990, by adoption of Proposition 108.)



2701.23

(a) The department may advance funds in the State Highway Account in the State Transportation Fund for all or a portion of the cost of projects approved for bond funding pursuant to this chapter. The director shall first make a finding that there are adequate funds for the advancement without delaying or adversely affecting any other project. The total amount advanced shall not exceed the amount of the unsold bonds which the committee has, by resolution, authorized to be sold for the purposes of this chapter.

(b) All advances shall be subject to the terms and conditions of an agreement between the department and the public entity which will receive the advancement. The agreement shall contain provisions for reimbursement of the State Highway Account from the proceeds of the next bond sale for funds advanced pursuant to this section. Any amounts advanced pursuant to this section shall be repaid with interest at the rate being earned by the Pooled Money Investment Account at the time of the advance. Interest payments shall be made from the funds of the public entity which received the advancement, other than from the proceeds of bonds authorized by this chapter.

(Repealed and added by Stats. 1992, Ch. 25, Sec. 6. Effective April 1, 1992.)



2701.24

Notwithstanding Section 2701.22 or any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 27.)









CHAPTER 20. Safe, Reliable High-Speed Passenger Train Bond Act for the 21st Century

ARTICLE 1. General Provisions

2704

This chapter shall be known and may be cited as the Safe, Reliable High-Speed Passenger Train Bond Act for the 21st Century.

(Added by Stats. 2008, Ch. 267, Sec. 9. Approved November 4, 2008, by adoption of Proposition 1A.)



2704.01

As used in this chapter, the following terms have the following meanings:

(a) Committee means the High-Speed Passenger Train Finance Committee created pursuant to Section 2704.12.

(b) Authority means the High-Speed Rail Authority created pursuant to Section 185020 of the Public Utilities Code, or its successor.

(c) Fund means the High-Speed Passenger Train Bond Fund created pursuant to Section 2704.05.

(d) High-speed train means a passenger train capable of sustained revenue operating speeds of at least 200 miles per hour where conditions permit those speeds.

(e) High-speed train system means a system with high-speed trains and includes, but is not limited to, the following components: right-of-way, track, power system, rolling stock, stations, and associated facilities.

(f) Corridor means a portion of the high-speed train system as described in Section 2704.04.

(g) Usable segment means a portion of a corridor that includes at least two stations.

(Added by Stats. 2008, Ch. 267, Sec. 9. Approved November 4, 2008, by adoption of Proposition 1A.)






ARTICLE 2. High-Speed Passenger Train Financing Program

2704.04

(a) It is the intent of the Legislature by enacting this chapter and of the people of California by approving the bond measure pursuant to this chapter to initiate the construction of a high-speed train system that connects the San Francisco Transbay Terminal to Los Angeles Union Station and Anaheim, and links the state s major population centers, including Sacramento, the San Francisco Bay Area, the Central Valley, Los Angeles, the Inland Empire, Orange County, and San Diego consistent with the authority s certified environmental impact reports of November 2005 and July 9, 2008.

(b) (1) Net proceeds received from the sale of nine billion dollars ($9,000,000,000) principal amount of bonds authorized pursuant to this chapter, upon appropriation by the Legislature in the annual Budget Act, shall be used for (A) planning and engineering for the high-speed train system and (B) capital costs, as described in subdivision (c).

(2) As adopted by the authority in May 2007, Phase 1 of the high-speed train project is the corridor of the high-speed train system between San Francisco Transbay Terminal and Los Angeles Union Station and Anaheim.

(3) Upon a finding by the authority that expenditure of bond proceeds for capital costs in corridors other than the corridor described in paragraph (2) would advance the construction of the system, would be consistent with the criteria described in subdivision (f) of Section 2704.08, and would not have an adverse impact on the construction of Phase 1 of the high-speed train project, the authority may request funding for capital costs, and the Legislature may appropriate funds described in paragraph (1) in the annual Budget Act, to be expended for any of the following high-speed train corridors:

(A) Sacramento to Stockton to Fresno.

(B) San Francisco Transbay Terminal to San Jose to Fresno.

(C) Oakland to San Jose.

(D) Fresno to Bakersfield to Palmdale to Los Angeles Union Station.

(E) Los Angeles Union Station to Riverside to San Diego.

(F) Los Angeles Union Station to Anaheim to Irvine.

(G) Merced to Stockton to Oakland and San Francisco via the Altamont Corridor.

(4) Nothing in this section shall prejudice the authority s determination and selection of the alignment from the Central Valley to the San Francisco Bay Area and its certification of the environmental impact report.

(5) Revenues of the authority, generated by operations of the high-speed train system above and beyond operating and maintenance costs and financing obligations, including, but not limited to, support of revenue bonds, as determined by the authority, shall be used for construction, expansion, improvement, replacement, and rehabilitation of the high-speed train system.

(c) Capital costs payable or reimbursable from proceeds of bonds described in paragraph (1) of subdivision (b) include, with respect to the high-speed train system or any portion thereof, all activities necessary for acquisition of interests in real property and rights-of-way and improvement thereof; acquisition and construction of tracks, structures, power systems, and stations; acquisition of rolling stock and related equipment; mitigation of any direct or indirect environmental impacts of activities authorized by this chapter; relocation assistance for displaced property owners and occupants; other related capital facilities and equipment; and such other purposes related to the foregoing, for the procurement thereof, and for the financing or refinancing thereof, as may be set forth in a statute hereafter enacted. The method of acquisition of any of the foregoing may also be set forth in a statute hereafter enacted.

(d) Proceeds of bonds authorized pursuant to this chapter shall not be used for any operating or maintenance costs of trains or facilities.

(e) The State Auditor shall perform periodic audits of the authority s use of proceeds of bonds authorized pursuant to this chapter for consistency with the requirements of this chapter.

(Added by Stats. 2008, Ch. 267, Sec. 9. Approved November 4, 2008, by adoption of Proposition 1A.)



2704.05

Subject to Section 2704.18, the proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the High-Speed Passenger Train Bond Fund, which is hereby created.

(Added by Stats. 2008, Ch. 267, Sec. 9. Approved November 4, 2008, by adoption of Proposition 1A.)



2704.06

The net proceeds received from the sale of nine billion dollars ($9,000,000,000) principal amount of bonds authorized pursuant to this chapter, upon appropriation by the Legislature in the annual Budget Act, shall be available, and subject to those conditions and criteria that the Legislature may provide by statute, for (a) planning the high-speed train system and (b) capital costs set forth in subdivision (c) of Section 2704.04, consistent with the authority s certified environmental impact reports of November 2005 and July 9, 2008, as subsequently modified pursuant to environmental studies conducted by the authority.

(Added by Stats. 2008, Ch. 267, Sec. 9. Approved November 4, 2008, by adoption of Proposition 1A.)



2704.07

The authority shall pursue and obtain other private and public funds, including, but not limited to, federal funds, funds from revenue bonds, and local funds, to augment the proceeds of this chapter.

(Added by Stats. 2008, Ch. 267, Sec. 9. Approved November 4, 2008, by adoption of Proposition 1A.)



2704.08

(a) Proceeds of bonds described in paragraph (1) of subdivision (b) of Section 2704.04 shall not be used for more than 50 percent of the total cost of construction of each corridor or usable segment thereof of the high-speed train system, except for bond proceeds used for the purposes of subdivision (g).

(b) Not more than 10 percent of the proceeds of bonds described in paragraph (1) of subdivision (b) of Section 2704.04 shall be used for environmental studies, planning, and preliminary engineering activities.

(c) (1) No later than 90 days prior to the submittal to the Legislature and the Governor of the initial request for appropriation of proceeds of bonds authorized by this chapter for any eligible capital costs on each corridor, or usable segment thereof, identified in subdivision (b) of Section 2704.04, other than costs described in subdivision (g), the authority shall have approved and submitted to the Director of Finance, the peer review group established pursuant to Section 185035 of the Public Utilities Code, and the policy committees with jurisdiction over transportation matters and the fiscal committees in both houses of the Legislature, a detailed funding plan for that corridor or a usable segment thereof.

(2) The plan shall include, identify, or certify to all of the following:

(A) The corridor, or usable segment thereof, in which the authority is proposing to invest bond proceeds.

(B) A description of the expected terms and conditions associated with any lease agreement or franchise agreement proposed to be entered into by the authority and any other party for the construction or operation of passenger train service along the corridor or usable segment thereof.

(C) The estimated full cost of constructing the corridor or usable segment thereof, including an estimate of cost escalation during construction and appropriate reserves for contingencies.

(D) The sources of all funds to be invested in the corridor, or usable segment thereof, and the anticipated time of receipt of those funds based on expected commitments, authorizations, agreements, allocations, or other means.

(E) The projected ridership and operating revenue estimate based on projected high-speed passenger train operations on the corridor or usable segment.

(F) All known or foreseeable risks associated with the construction and operation of high-speed passenger train service along the corridor or usable segment thereof and the process and actions the authority will undertake to manage those risks.

(G) Construction of the corridor or usable segment thereof can be completed as proposed in the plan.

(H) The corridor or usable segment thereof would be suitable and ready for high-speed train operation.

(I) One or more passenger service providers can begin using the tracks or stations for passenger train service.

(J) The planned passenger service by the authority in the corridor or usable segment thereof will not require a local, state, or federal operating subsidy.

(K) The authority has completed all necessary project level environmental clearances necessary to proceed to construction.

(d) Prior to committing any proceeds of bonds described in paragraph (1) of subdivision (b) of Section 2704.04 for expenditure for construction and real property and equipment acquisition on each corridor, or usable segment thereof, other than for costs described in subdivision (g), the authority shall have approved and concurrently submitted to the Director of Finance and the Chairperson of the Joint Legislative Budget Committee the following: (1) a detailed funding plan for that corridor or usable segment thereof that (A) identifies the corridor or usable segment thereof, and the estimated full cost of constructing the corridor or usable segment thereof, (B) identifies the sources of all funds to be used and anticipates time of receipt thereof based on offered commitments by private parties, and authorizations, allocations, or other assurances received from governmental agencies, (C) includes a projected ridership and operating revenue report, (D) includes a construction cost projection including estimates of cost escalation during construction and appropriate reserves for contingencies, (E) includes a report describing any material changes from the plan submitted pursuant to subdivision (c) for this corridor or usable segment thereof, and (F) describes the terms and conditions associated with any agreement proposed to be entered into by the authority and any other party for the construction or operation of passenger train service along the corridor or usable segment thereof; and (2) a report or reports, prepared by one or more financial services firms, financial consulting firms, or other consultants, independent of any parties, other than the authority, involved in funding or constructing the high-speed train system, indicating that (A) construction of the corridor or usable segment thereof can be completed as proposed in the plan submitted pursuant to paragraph (1), (B) if so completed, the corridor or usable segment thereof would be suitable and ready for high-speed train operation, (C) upon completion, one or more passenger service providers can begin using the tracks or stations for passenger train service, (D) the planned passenger train service to be provided by the authority, or pursuant to its authority, will not require operating subsidy, and (E) an assessment of risk and the risk mitigation strategies proposed to be employed. The Director of Finance shall review the plan within 60 days of its submission by the authority and, after receiving any communication from the Joint Legislative Budget Committee, if the director finds that the plan is likely to be successfully implemented as proposed, the authority may enter into commitments to expend bond funds that are subject to this subdivision and accept offered commitments from private parties.

(e) Subsequent to approval of the detailed funding plan required under subdivision (d), the authority shall promptly inform the Governor and the Legislature of any material changes in plans or project conditions that would jeopardize completion of the corridor as previously planned and shall identify means of remedying the conditions to allow completion and operation of the corridor.

(f) In selecting corridors or usable segments thereof for construction, the authority shall give priority to those corridors or usable segments thereof that are expected to require the least amount of bond funds as a percentage of total cost of construction. Among other criteria it may use for establishing priorities for initiating construction on corridors or usable segments thereof, the authority shall include the following: (1) projected ridership and revenue, (2) the need to test and certify trains operating at speeds of 220 miles per hour, (3) the utility of those corridors or usable segments thereof for passenger train services other than the high-speed train service that will not result in any unreimbursed operating or maintenance cost to the authority, and (4) the extent to which the corridors include facilities contained therein to enhance the connectivity of the high-speed train network to other modes of transit, including, but not limited to, conventional rail (intercity rail, commuter rail, light rail, or other rail transit), bus, or air transit.

(g) Nothing in this section shall limit use or expenditure of proceeds of bonds described in paragraph (1) of subdivision (b) of Section 2704.04 up to an amount equal to 7.5 percent of the aggregate principal amount of bonds described in that paragraph for environmental studies, planning, and preliminary engineering activities, and for (1) acquisition of interests in real property and right-of-way and improvement thereof (A) for preservation for high-speed rail uses, (B) to add to third-party improvements to make them compatible with high-speed rail uses, or (C) to avoid or to mitigate incompatible improvements or uses; (2) mitigation of any direct or indirect environmental impacts resulting from the foregoing; and (3) relocation assistance for property owners and occupants who are displaced as a result of the foregoing.

(h) Not more than 2.5 percent of the proceeds of bonds described in paragraph (1) of subdivision (b) of Section 2704.04 shall be used for administrative purposes. The amount of bond proceeds available for administrative purposes shall be appropriated in the annual Budget Act. The Legislature may, by statute, adjust the percentage set forth in this subdivision, except that the Legislature shall not increase that percentage to more than 5 percent.

(i) No failure to comply with this section shall affect the validity of the bonds issued under this chapter.

(Added by Stats. 2008, Ch. 267, Sec. 9. Approved November 4, 2008, by adoption of Proposition 1A.)



2704.09

The high-speed train system to be constructed pursuant to this chapter shall be designed to achieve the following characteristics:

(a) Electric trains that are capable of sustained maximum revenue operating speeds of no less than 200 miles per hour.

(b) Maximum nonstop service travel times for each corridor that shall not exceed the following:

(1) San Francisco-Los Angeles Union Station: two hours, 40 minutes.

(2) Oakland-Los Angeles Union Station: two hours, 40 minutes.

(3) San Francisco-San Jose: 30 minutes.

(4) San Jose-Los Angeles: two hours, 10 minutes.

(5) San Diego-Los Angeles: one hour, 20 minutes.

(6) Inland Empire-Los Angeles: 30 minutes.

(7) Sacramento-Los Angeles: two hours, 20 minutes.

(c) Achievable operating headway (time between successive trains) shall be five minutes or less.

(d) The total number of stations to be served by high-speed trains for all of the corridors described in subdivision (b) of Section 2704.04 shall not exceed 24. There shall be no station between the Gilroy station and the Merced station.

(e) Trains shall have the capability to transition intermediate stations, or to bypass those stations, at mainline operating speed.

(f) For each corridor described in subdivision (b), passengers shall have the capability of traveling from any station on that corridor to any other station on that corridor without being required to change trains.

(g) In order to reduce impacts on communities and the environment, the alignment for the high-speed train system shall follow existing transportation or utility corridors to the extent feasible and shall be financially viable, as determined by the authority.

(h) Stations shall be located in areas with good access to local mass transit or other modes of transportation.

(i) The high-speed train system shall be planned and constructed in a manner that minimizes urban sprawl and impacts on the natural environment.

(j) Preserving wildlife corridors and mitigating impacts to wildlife movement, where feasible as determined by the authority, in order to limit the extent to which the system may present an additional barrier to wildlife s natural movement.

(Added by Stats. 2008, Ch. 267, Sec. 9. Approved November 4, 2008, by adoption of Proposition 1A.)



2704.095

(a) (1) Net proceeds received from the sale of nine hundred fifty million dollars ($950,000,000) principal amount of bonds authorized by this chapter shall be allocated to eligible recipients for capital improvements to intercity and commuter rail lines and urban rail systems that provide direct connectivity to the high-speed train system and its facilities, or that are part of the construction of the high-speed train system as that system is described in subdivision (b) of Section 2704.04, or that provide capacity enhancements and safety improvements. Funds under this section shall be available upon appropriation by the Legislature in the annual Budget Act for the eligible purposes described in subdivision (d).

(2) Twenty percent (one hundred ninety million dollars ($190,000,000)) of the amount authorized by this section shall be allocated for intercity rail to the Department of Transportation, for state-supported intercity rail lines that provide regularly scheduled service and use public funds to operate and maintain rail facilities, rights-of-way, and equipment. A minimum of 25 percent of the amount available under this paragraph (forty-seven million five hundred thousand dollars ($47,500,000)) shall be allocated to each of the state s three intercity rail corridors.

The California Transportation Commission shall allocate the available funds to eligible recipients consistent with this section and shall develop guidelines, in consultation with the authority, to implement the requirements of this section. The guidelines shall include provisions for the administration of funds, including, but not limited to, the authority of the intercity corridor operators to loan these funds by mutual agreement between intercity rail corridors.

(3) Eighty percent (seven hundred sixty million dollars ($760,000,000)) of the amount authorized by this section shall be allocated upon appropriation as set forth in this section to eligible recipients, except intercity rail, as described in subdivision (c) based upon a percentage amount calculated to incorporate all of the following:

(A) One-third of the eligible recipient s percentage share of statewide track miles.

(B) One-third of the eligible recipient s percentage share of statewide annual vehicle miles.

(C) One-third of the eligible recipient s percentage share of statewide annual passenger trips.

The California Transportation Commission shall allocate the available funds to eligible recipients consistent with this section and shall develop guidelines to implement the requirements of this section.

(b) For the purposes of this section, the following terms have the following meanings:

(1) Track miles means the miles of track used by a public agency or joint powers authority for regular passenger rail service.

(2) Vehicle miles means the total miles traveled, commencing with pullout from the maintenance depot, by all locomotives and cars operated in a train consist for passenger rail service by a public agency or joint powers authority.

(3) Passenger trips means the annual unlinked passenger boardings reported by a public agency or joint powers authority for regular passenger rail service.

(4) Statewide when used to modify the terms in subparagraphs (A), (B), and (C) of paragraph (3) of subdivision (a) means the combined total in the state of those amounts for all eligible recipients.

(c) Eligible recipients for funding under paragraph (3) of subdivision (a) shall be public agencies and joint powers authorities that operate regularly scheduled passenger rail service in the following categories:

(1) Commuter rail.

(2) Light rail.

(3) Heavy rail.

(4) Cable car.

(d) Funds allocated pursuant to this section shall be used to pay or reimburse the costs of projects to provide or improve connectivity with the high-speed train system or for the rehabilitation or modernization of, or safety improvements to, tracks utilized for public passenger rail service, signals, structures, facilities, and rolling stock.

(e) Eligible recipients may use the funds for any eligible rail element set forth in subdivision (d).

(f) In order to be eligible for funding under this section, an eligible recipient under paragraph (3) of subdivision (a) shall provide matching funds in an amount not less than the total amount allocated to the recipient under this section.

(g) An eligible recipient of funding under paragraph (3) of subdivision (a) shall certify that it has met its matching funds requirement, and all other requirements of this section, by resolution of its governing board, subject to verification by the California Transportation Commission.

(h) Funds made available to an eligible recipient under paragraph (3) of subdivision (a) shall supplement existing local, state, or federal revenues being used for maintenance or rehabilitation of the passenger rail system. Eligible recipients of funding under paragraph (3) of subdivision (a) shall maintain their existing commitment of local, state, or federal funds for these purposes in order to remain eligible for allocation and expenditure of the additional funding made available by this section.

(i) In order to receive any allocation under this section, an eligible recipient under paragraph (3) of subdivision (a) shall annually expend from existing local, state, or federal revenues being used for the maintenance or rehabilitation of the passenger rail system in an amount not less than the annual average of its expenditures from local revenues for those purposes during the 1998 99, 1999 2000, and 2000 01 fiscal years.

(j) Funds allocated pursuant to this section to the Southern California Regional Rail Authority for eligible projects within its service area shall be apportioned each fiscal year in accordance with memorandums of understanding to be executed between the Southern California Regional Rail Authority and its member agencies. The memorandum or memorandums of understanding shall take into account the passenger service needs of the Southern California Regional Rail Authority and of the member agencies, revenue attributable to member agencies, and separate contributions to the Southern California Regional Rail Authority from the member agencies.

(Added by Stats. 2008, Ch. 267, Sec. 9. Approved November 4, 2008, by adoption of Proposition 1A.)






ARTICLE 3. Fiscal Provisions

2704.10

(a) Bonds in the total amount of nine billion nine hundred fifty million dollars ($9,950,000,000), exclusive of refunding bonds issued in accordance with Section 2704.19, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal of, and interest on, the bonds as the principal and interest become due and payable.

(b) The Treasurer shall sell the bonds authorized by the committee pursuant to this section. The bonds shall be sold upon the terms and conditions specified in a resolution to be adopted by the committee pursuant to Section 16731 of the Government Code.

(Added by Stats. 2008, Ch. 267, Sec. 9. Approved November 4, 2008, by adoption of Proposition 1A.)



2704.11

(a) Except as provided in subdivision (b), the bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law, Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code, and all of the provisions of that law apply to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full in this chapter.

(b) Notwithstanding any provision of the State General Obligation Bond Law, each issue of bonds authorized by the committee shall have a final maturity of not more than 40 years from the date of original issuance thereof.

(Added by Stats. 2008, Ch. 267, Sec. 9. Approved November 4, 2008, by adoption of Proposition 1A.)



2704.12

(a) Solely for the purpose of authorizing the issuance and sale of the bonds authorized by this chapter and the making of those determinations and the taking of other actions as are authorized by this chapter, pursuant to the State General Obligation Bond Law, the High-Speed Passenger Train Finance Committee is hereby created. For purposes of this chapter, the High-Speed Passenger Train Finance Committee is the committee as that term is used in the State General Obligation Bond Law. The committee consists of the Treasurer, the Director of Finance, the Controller, the Secretary of Business, Transportation and Housing, and the chairperson of the authority. Notwithstanding any other provision of law, any member of the committee may designate a representative to act as that member in his or her place and stead for all purposes, as though the member were personally present. The Treasurer shall serve as chairperson of the committee. A majority of the committee shall constitute a quorum of the committee, and may act for the committee.

(b) For purposes of the State General Obligation Bond Law, the authority is designated the board.

(Added by Stats. 2008, Ch. 267, Sec. 9. Approved November 4, 2008, by adoption of Proposition 1A.)



2704.13

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to carry out the actions specified in Sections 2704.06 and 2704.095 and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be issued and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized be issued and sold at any one time. The committee shall consider program funding needs, revenue projections, financial market conditions, and other necessary factors in determining the term for the bonds to be issued. In addition to all other powers specifically granted in this chapter and the State General Obligation Bond Law, the committee may do all things necessary or convenient to carry out the powers and purposes of this article, including the approval of any indenture relating to the bonds, and the delegation of necessary duties to the chairperson and to the Treasurer as agent for the sale of the bonds. Any terms of any bonds issued under this chapter may be provided under an indenture instead of under a resolution, as determined by the committee.

(Added by Stats. 2008, Ch. 267, Sec. 9. Approved November 4, 2008, by adoption of Proposition 1A.)



2704.14

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which is necessary to collect that additional sum.

(Added by Stats. 2008, Ch. 267, Sec. 9. Approved November 4, 2008, by adoption of Proposition 1A.)



2704.15

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount equal to the total of the following: (a) that sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable, and (b) the sum necessary to carry out Section 2704.17, appropriated without regard to fiscal years.

(Added by Stats. 2008, Ch. 267, Sec. 9. Approved November 4, 2008, by adoption of Proposition 1A.)



2704.16

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for purposes of this chapter. The amount of the request shall not exceed the amount of the unsold bonds which the committee has, by resolution, authorized to be sold for the purpose of this chapter, less any amount borrowed pursuant to Section 2701.17. The board shall execute such documents as required by the Pooled Money Investment Board to obtain and repay the loan. Any amount loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 2008, Ch. 267, Sec. 9. Approved November 4, 2008, by adoption of Proposition 1A.)



2704.17

For the purpose of carrying out this chapter, the Director of Finance may authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of unsold bonds which have been authorized by the committee to be sold for the purpose of carrying out this chapter, less any amount borrowed pursuant to Section 2704.16. Any amount withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund, plus the interest that the amounts would have earned in the Pooled Money Investment Account, from the sale of bonds for the purpose of carrying out this chapter.

(Added by Stats. 2008, Ch. 267, Sec. 9. Approved November 4, 2008, by adoption of Proposition 1A.)



2704.18

All money deposited in the fund which is derived from premium on bonds sold shall be available to pay costs of issuing the bonds, and to the extent not so needed, together with accrued interest derived from sale of the bonds, shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 2008, Ch. 267, Sec. 9. Approved November 4, 2008, by adoption of Proposition 1A.)



2704.19

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of the State General Obligation Bond Law. Approval by the electors of the state for the issuance of bonds shall include approval of the issuance of any bonds issued to refund any bonds originally issued or any previously issued refunding bonds.

(Added by Stats. 2008, Ch. 267, Sec. 9. Approved November 4, 2008, by adoption of Proposition 1A.)



2704.20

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 2008, Ch. 267, Sec. 9. Approved November 4, 2008, by adoption of Proposition 1A.)



2704.21

Notwithstanding any provision of this chapter or the State General Obligation Bond Law, if the Treasurer sells bonds pursuant to this chapter that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 2008, Ch. 267, Sec. 9. Approved November 4, 2008, by adoption of Proposition 1A.)









CHAPTER 20.5. Implementation of the Safe, Reliable High-Speed Passenger Train Bond Act for the 21st Century

2704.75

(a) An eligible recipient for funds pursuant to Section 2704.095 may apply to the California Transportation Commission for a letter of no prejudice for a project or a component of a project to be undertaken with those funds. The commission may approve the letter of no prejudice for one or more projects or project components that the commission has programmed or otherwise approved for funding. The letter of no prejudice shall reference the project or component thereof and the amount of bond funding that is programmed or otherwise approved for that project or project component. The commission may approve a letter of no prejudice regardless of whether bond funding has been previously appropriated for purposes of the project or project component.

(b) Expenditures for the costs, up to the amount set forth in the letter of no prejudice, of a project or project component for which a letter of no prejudice has been issued shall be eligible for reimbursement from the High-Speed Passenger Train Bond Fund if all of the following apply:

(1) The project or project component for which the letter of no prejudice was requested has commenced and expenditures have been incurred by the eligible recipient.

(2) The expenditures made by the eligible recipient are eligible for reimbursement in accordance with state and federal laws and procedures and are permitted expenditures under Section 2704.095. If expenditures made are determined to be ineligible, then the state has no obligation to reimburse for those expenditures.

(3) The eligible recipient complies with all legal requirements for the project, including the requirements of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(4) The expenditures were incurred after the project or project component was programmed or otherwise approved for funding by the commission.

(5) There is in the High-Speed Passenger Train Bond Fund an appropriated amount sufficient to make the reimbursement payment. Nothing in this section requires the fund to be funded at any particular time or in any particular amount.

(c) The commission and an eligible recipient may enter into an agreement or agreements governing reimbursement as described in this section.

(d) The commission, in consultation with eligible recipients, may develop guidelines to implement this section. If the commission develops guidelines, the commission shall, to the extent practicable, use the guidelines developed for letters of no prejudice under Section 8879.501 of the Government Code.

(e) Nothing in this section modifies any requirement under Chapter 20 (commencing with Section 2704).

(f) For the purposes of this section, letter of no prejudice means an agreement between an eligible recipient and the commission that makes eligible for future reimbursement from bond proceeds the expenditure of funds under the control of the eligible recipient, subject to the availability of bond funds, as provided in this section. The timing and final amount of reimbursement are dependent on the terms of the agreement and the availability of bond funds. The final amount of reimbursement may be less than the amount stated in the letter of no prejudice.

(Added by Stats. 2010, Ch. 292, Sec. 1. Effective September 24, 2010.)



2704.76

(a) (1) Of the one billion one hundred million dollars ($1,100,000,000) appropriated pursuant to Item 2665-104-6043 of Section 2.00 of the Budget Act of 2012, six hundred million dollars ($600,000,000) shall be allocated solely for purposes of the Metropolitan Transportation Commission Memorandum of Understanding, as approved by the High-Speed Rail Authority on April 12, 2012, in High-Speed Rail Authority Resolution 12-11, and five hundred million dollars ($500,000,000) shall be allocated for purposes of the Southern California Memorandum of Understanding, as approved by the High-Speed Rail Authority on April 12, 2012, in High-Speed Rail Authority Resolution 12-10.

(2) Transfers from Item 2665-104-6043 of Section 2.00 of the Budget Act of 2012 pursuant to Provision 2 of that item to Item 2665-004-6043 or Item 2665-306-6043 shall be limited to temporary transfers for account management purposes. Funds appropriated by Item 2665-104-6043 of Section 2.00 of the Budget Act of 2012 shall not otherwise be used in high-speed rail project segments other than the segments that are the subjects of the two memoranda of understanding referenced in paragraph (1).

(b) Funds appropriated pursuant to Items 2660-104-6043, 2660-304-6043, and 2665-104-6043 of Section 2.00 of the Budget Act of 2012, to the extent those funds are allocated to projects in the San Francisco to San Jose segment, shall be used solely to implement a rail system in that segment that primarily consists of a two-track blended system to be used jointly by high-speed rail trains and Peninsula Joint Powers Board commuter trains (Caltrain), with the system to be contained substantially within the existing Caltrain right-of-way.

(c) This section shall remain in effect as long as the appropriation in Item 2665-104-6043 of Section 2.00 of the Budget Act of 2012 remains available for encumbrance or liquidation, and shall be inoperative thereafter.

(Added by Stats. 2013, Ch. 216, Sec. 1. Effective January 1, 2014. Conditionally inoperative as prescribed by its own provisions.)



2704.77

Any track expansion for the San Francisco to San Jose segment of the high-speed rail system beyond the blended system approach identified in the April 2012 California High-Speed Rail Program Revised 2012 Business Plan and approved by the High-Speed Rail Authority in April 2012 shall require approval from all nine parties to the Bay Area High-Speed Rail Early Investment Strategy Memorandum of Understanding, as follows:

(a) The High-Speed Rail Authority.

(b) The Metropolitan Transportation Commission.

(c) The Peninsula Corridor Joint Powers Board.

(d) The San Francisco County Transportation Authority.

(e) The San Mateo County Transportation Authority.

(f) The Santa Clara County Valley Transportation Authority.

(g) The City of San Jose.

(h) The City and County of San Francisco.

(i) The Transbay Joint Powers Authority.

(Added by Stats. 2013, Ch. 216, Sec. 2. Effective January 1, 2014.)









DIVISION 4. THE SPECIAL ASSESSMENT INVESTIGATION, LIMITATION AND MAJORITY PROTEST ACT OF 1931

PART 1. GENERAL PROVISIONS

2800

This division may be cited as the Special Assessment Investigation, Limitation and Majority Protest Act of 1931.

(Added by Stats. 1941, Ch. 79.)



2801

This division shall be liberally construed in order to effectuate its purposes.

(Added by Stats. 1941, Ch. 79.)



2802

As used in this division, assessment roll or taxation assessment roll when used with reference to a county, or district or other public corporation, means the taxation assessment roll of the county, and when used with reference to a city means the assessment roll of the county in which the city is located unless a correction factor is established for the purpose of determining true value as provided for in Part 8, in which event those terms mean the taxation assessment rolls of the city.

(Amended by Stats. 1941, Ch. 1070.)



2803

This division shall not prevent the acquisition of property for public use and the making of public improvements in a single proceeding if the law under which the acquisition and the improvement are to be made authorizes such acquisition and the making of such improvements in a single proceeding.

Where a single proceeding covering both the acquisition and the improvement is contemplated, only a single proceeding covering both the acquisition and improvement need be taken under this division, and its provisions shall apply to such proceedings in the same manner as they apply to proceedings in which only the acquisition of property or the making of improvements is involved.

(Added by Stats. 1941, Ch. 79.)



2803.5

Proceedings under this division may be combined with proceedings under the Improvement Act of 1911 (Division 7 (commencing with Section 5000)) or with proceedings under the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000)) in any manner which is convenient and economical.

(Added by Stats. 1984, Ch. 1298, Sec. 1.)



2804

(a) This division does not apply to irrigation districts, irrigation district improvement districts, fire districts, fire protection districts, or public cemetery districts, or to any proceeding otherwise subject to this division when one or more of the following situations exist:

(1) The proceedings are undertaken by a district or public corporation within one year of its incorporation.

(2) The improvement proceedings are by a chartered city, chartered county, or a county sanitation district which is governed ex officio by the board of supervisors of a chartered county, and the city, county, or district has complied with Section 19 of Article XVI of the California Constitution.

(3) All of the owners of more than 60 percent in area of the property subject to assessment for the proposed improvements have signed and filed with the clerk or secretary of the legislative body undertaking the proceedings a written petition for the improvements meeting the requirements of Section 2804.5.

(b) As used in this section, substantially described means that additional improvements of the same or similar nature may not be provided unless the estimated cost of the improvements does not exceed 10 percent of the estimated cost of the improvements provided in the former report.

(c) As used in this section, owner of land means only a person who, at the time the petition is filed with the clerk or secretary of the legislative body, appears to be the owner upon the assessor s roll or, in the case of transfers of land, or parts thereof, subsequent to the date upon which the last assessor s roll was prepared, appear to be the owner on the records in the county assessor s office which the county assessor will use to prepare the next assessor s roll. If any person signing the petition appears on the assessor s roll or the records in the county assessor s office as an owner of property as a joint tenant or tenant in common, or as a husband or wife, that property shall be counted as if all those persons had signed the petition.

(Amended by Stats. 1989, Ch. 1421, Sec. 1.)



2804.1

The provisions of clause (3) of Section 2804 shall not apply to proceedings for the financing and improvement of streets and easements initiated under a contract entered into, or proposed to be entered into, between a subdivider and a city, city and county, or county pursuant to Section 66462 of the Government Code, unless the subdivider shall submit written evidence satisfactory to the legislative body and the legislative body shall find and determine that the total estimated amount of the proposed assessment will not exceed 75 percent of the estimated fair market value of the land proposed to be assessed after the proposed public improvements shall have been constructed. The finding and determination of the legislative body shall be final and conclusive in the absence of fraud.

(Amended by Stats. 1976, Ch. 1079.)



2804.2

If the proceedings are for the financing and improvement of streets and easements initiated under a contract entered into, or proposed to be entered into, between a city, city and county, or county pursuant to Section 66462 of the Government Code and lands which will be subject to assessment for the proposed improvement are encumbered or subject to any existing mortgage or deed of trust, for the purpose of clause (3) of Section 2804, owners shall include not only the persons specified in Section 2804 but also any mortgagee or beneficiary under any such existing mortgage or deed of trust. Upon the filing of a petition for any such improvement, the owners, as specified in Section 2804, shall furnish the clerk or secretary of the legislative body with their affidavit, and any additional evidence which the clerk or secretary may require, concerning the existence of all such mortgages or deeds of trust and the names of any mortgagees or beneficiaries thereunder.

(Amended by Stats. 1976, Ch. 1079.)



2804.3

Notwithstanding paragraph (3) of subdivision (a) of Section 2804, this division applies to proceedings where a petition is signed by an owner of 40 percent or more in area of the property proposed to be subject to assessment, and where some or all of the other lots or parcels proposed to be subject to assessment are used primarily for residential purposes, unless the petition and waiver is also signed by owners of 50 percent in area of the property proposed to be subject to assessment which is not owned by the owner of 40 percent or more in area of the property proposed to be subject to assessment.

(Added by Stats. 1989, Ch. 1421, Sec. 2.)



2804.5

A petition for improvements for purposes of paragraph (3) of subdivision (a) of Section 2804 shall include, but not be limited to, all of the following:

(a) A statement, in clear and simple English, that the landowner is waiving certain rights to protest against and stop the formation of the proposed assessment district.

(b) A brief description of the proposed project.

(c) An estimate of the total cost of the proposed project to be financed by the proposed assessment district.

(Added by Stats. 1989, Ch. 1421, Sec. 3.)



2805

This division shall not apply to bonds issued or to be issued to provide money with which to acquire, construct or complete any public improvement, work, or public utility, or where such bonds have been voted by a majority or two-thirds vote, as may be required by the law under which the bonds are issued or to be issued, of the qualified electors of any district or other persons entitled to vote at the election upon the proposition of issuing such bonds.

(Added by Stats. 1941, Ch. 79.)



2806

This division shall not apply to any maintenance district proceedings or to any assessment levied for the maintenance of any improvements, but it shall apply to all other special assessment districts and proceedings within the scope of Section 2820, regardless of the particular law under which any such proceeding may be undertaken and regardless of whether the special assessment made will be specific or a special assessment tax upon lands wholly or partially according to the assessed value of such lands.

(Added by Stats. 1941, Ch. 79.)



2807

As used in this division with reference to land parcel includes lot.

(Added by Stats. 1941, Ch. 79.)



2808

None of the provisions of this division shall apply to proceedings heretofore or hereafter commenced for the construction or acquisition, or the construction and acquisition, of sanitary sewers, sewage disposal works, and storm water drains, including the acquisition of sewer and storm water drain rights-of-way and easements necessary in connection with such improvement, when such proceedings have been recommended by the health officer of the city or county in which such proceedings are instituted as necessary as a health measure, if such recommendation is given in writing and spread upon the minutes of the legislative body conducting such proceedings, and such necessity is found to exist by resolution adopted by the affirmative vote of four-fifths of the members thereof. The findings and determinations made by the legislative body pursuant to this section shall be final and conclusive upon all persons in the absence of actual fraud.

(Amended by Stats. 1971, Ch. 1139.)



2808.5

This division does not apply to proceedings commenced before or after January 1, 1985, for the construction or acquisition, or both, of facilities for the production, treatment, storage, and distribution of water, which supply potable water for domestic, municipal, commercial, or industrial use, including the acquisition of rights-of-way and easements necessary in connection with the facilities, when the proceedings have been recommended by the health officer of the city or county in which the proceedings are instituted as necessary as a health measure, if the recommendation is submitted in writing and included in the minutes of the legislative body conducting the proceedings, and the necessity is found to exist by a resolution adopted by the affirmative vote of four-fifths of the members thereof. The findings and determinations made by the legislative body, pursuant to this section, is final and conclusive upon all persons in the absence of actual fraud.

(Added by Stats. 1984, Ch. 1298, Sec. 2.)



2808.6

This division does not apply to proceedings, whether commenced before or after January 1, 1985, for repairing, restoring, rebuilding, rehabilitating, or modernizing existing public facilities when there are over 12 resident voters within the area proposed to be assessed and when the engineer of the jurisdiction undertaking assessment proceedings has determined that the work is necessary for reasons of public safety or to avoid substantially larger future costs due to deterioration and obsolescence of the public facilities involved. The determination shall be given in writing and included in the minutes of the legislative body conducting the assessment proceedings, and this section shall apply only if the necessity is found to exist by resolution adopted by the affirmative vote of four-fifths of the members thereof. The findings and determinations made by the legislative body pursuant to this section shall be final and conclusive upon all persons in the absence of actual fraud.

(Added by Stats. 1984, Ch. 1298, Sec. 2.5.)



2808.7

This division does not apply to proceedings commenced before or after January 1, 1985, for the construction or acquisition, or both, of flood control and drainage works, including the acquisition of rights-of-way and easements necessary in connection with those improvements, if the chief engineer of a city, county, or flood control district exercising flood control powers over the majority of the area to be protected by the proposed flood control or drainage works finds the works to be necessary to protect life and property from injury and damage from flooding as a result of a 100-year design storm and that finding is made in writing and spread upon the minutes of the legislative body conducting the proceedings, and if that necessity is also found to exist by resolution adopted by the affirmative vote of four-fifths of the members thereof. The finding made by the legislative body pursuant to this section shall be final and conclusive upon all persons in the absence of actual fraud.

(Added by Stats. 1984, Ch. 1298, Sec. 3.)



2809

As used in this division legislative body shall include the governing body of any district or other public corporation authorized by law to construct such public improvements.

(Added by Stats. 1941, Ch. 1070.)



2810

None of the provisions of this division shall apply to proceedings hereafter commenced for the construction of sidewalks when required for the safety of pupils attending the schools, or for the construction of improvements to or traffic safety facilities for railroad crossings when required for the safety of pupils attending schools or farmworkers or other workmen, within a city or county and the necessity for such requirement is found to exist by the legislative body of such city or county conducting said proceedings, expressed by resolution adopted by the affirmative vote of four-fifths of the members thereof. The findings and determinations made by the legislative body pursuant to this section shall be final and conclusive upon all persons in the absence of actual fraud.

(Amended by Stats. 1967, Ch. 1012.)



2811

This division shall not apply to the proceedings of the legislative body of any entity in granting to the legislative body of another entity the power and authority to exercise extraterritorial jurisdiction within its boundaries. However, the legislative body of the entity granted such power and authority shall comply with this division as to all property proposed to be assessed or with such provisions of Part 1 hereof as may be applicable.

(Added by Stats. 1961, Ch. 1595.)






PART 2. INVESTIGATION AND REPORT ON THE PROJECT

2820

Before any ordinance or resolution may be adopted by the legislative body of any county, city, district or other public corporation, ordering the construction of any public improvement or the acquisition of any property for public use where the cost of such construction or acquisition is to be paid in whole or in part by special assessments or through special assessment taxes upon lands, the proceedings required by this division shall be taken.

(Amended by Stats. 1949, Ch. 856.)



2821

The legislative body shall by resolution or ordinance determine in general the nature, location and extent of such proposed improvement or acquisition. Reference may be made to one or more plans, specifications or plats for such descriptions and for all particulars relative thereto, which plans, specifications or plats shall be on file with the clerk of the legislative body and open to inspection.

(Added by Stats. 1941, Ch. 79.)



2822

The legislative body shall also generally define the boundaries or extent of the district or lands to be specially assessed to pay all or any part of the cost of the proposed improvement or acquisition.

The district may be described by:

(a) Stating the exterior boundaries thereof, or

(b) Giving a description thereof according to any official or recorded map or maps, or

(c) Referring to a plat or map on file in the office of the clerk of the legislative body which shall indicate by a boundary line the territory to be included in the assessment district, and which shall govern for all details as to the extent of the district.

(Added by Stats. 1941, Ch. 79.)



2823

The legislative body shall also determine the amount or percentage, if any, proposed to be paid toward the cost of such improvement or acquisition from any source other than special assessments upon benefited property, and shall determine the law under which the proceedings are to be conducted.

(Added by Stats. 1941, Ch. 79.)



2824

The legislative body shall cause a written report upon the proposed improvement or acquisition to be prepared for it. The legislative body of a county may require the county surveyor or the county road commissioner to procure the required information and prepare the report, and the legislative body of a city may require the city engineer or the superintendent of streets to procure the required information and prepare the report. In lieu of the county surveyor, county road commissioner, city engineer or superintendent of streets, the legislative body of the city or county may employ any competent person to procure such information and prepare the report. The person required to prepare the report shall complete and file the same with the legislative body within one year from the date such person is directed to prepare the report.

(Amended by Stats. 1951, Ch. 1324.)



2825

The report on the proposed improvement or acquisition shall contain all of the following information:

(a) A map, plat, or diagram showing the general nature, location, and extent of the proposed improvement or acquisition and the lands to be assessed to pay any part of the cost thereof.

(b) The total estimated cost of the proposed improvement, stating separately the estimated cost of each class of construction proposed, such as grading, paving, curbing, and the like, and including the incidental expenses of the proceedings, the total amount of which shall also be separately stated, as well as any cost of registering bonds.

(c) The total estimated cost, including the incidental expenses of the proceedings and any cost of registering bonds, the total amount of which shall also be separately stated, of the proposed acquisition.

If the acquisition of property for more than one purpose is involved, and any of the purposes will require the acquisition of property or rights in property for which compensation is required to be made, which property or rights would not be required if that purpose were omitted, the estimated cost of the property or rights acquired for that purpose shall be separately stated.

(d) The true value of the parcels to be assessed calculated in accordance with Part 8 (commencing with Section 2980).

(e) The true value of each parcel to be assessed calculated in accordance with Part 8 (commencing with Section 2980).

(f) The amount, as near as may be determined, of the total principal sum of all unpaid special assessments and special assessments required or proposed to be levied under any completed or pending assessment proceedings, other than that contemplated in the instant proceedings, whether direct or ad valorem, upon each parcel proposed to be assessed, which would require an investigation and report under this division.

(g) The estimated amount of the assessment for the proposed acquisition or improvement to be levied upon each parcel to be assessed. If the district is to be divided into zones, the proposed zones and the percentage to be assessed against each zone shall be shown on the district map and the estimated assessment shall be proportioned, as nearly as may be, according to the zones and percentages.

(h) The number of years within which the bonds, if any, to be issued shall mature, and the number of installments of the principal of the bonds, and the interest rate or maximum interest rate at which the bonds shall be issued if no definite interest rate is to be fixed until the bonds are sold.

(Amended by Stats. 1984, Ch. 1298, Sec. 4.)



2826

A copy of the resolution or ordinance adopted pursuant to Section 2821 shall be attached to the report.

(Added by Stats. 1941, Ch. 79.)



2827

The assessments required to be set forth in the report shall be deemed to be estimates only and the final assessments levied under any street improvement law may differ therefrom in amount. The final assessments shall be subject to the limitations imposed by this division and shall be levied in accordance with the street improvement law designated and shall be subject to objection only in the manner provided in that street improvement law.

(Added by Stats. 1941, Ch. 79.)



2828

The person preparing the report shall appear at the hearing on the report and give all information concerning it to all interested property owners and to the legislative body.

(Added by Stats. 1941, Ch. 79.)



2829

The legislative body may by order or resolution abandon the proposed acquisition or improvement during the preparation of the report or at any time thereafter until, but not after, the award of contract for the acquisition or improvement.

(Added by Stats. 1941, Ch. 79.)



2830

When the report has been approved by the legislative body, the fact and date of such approval shall be indorsed thereon, and the report shall be filed with the clerk of the legislative body.

(Added by Stats. 1941, Ch. 79.)






PART 3. HEARING UPON THE REPORT

2850

The legislative body shall fix a time and place of hearing on the approved report and may order the hearing to be held by the legislative body or by other public officers or public board of the city or county governed by the legislative body as may be designated by it. The public officers or public board shall serve without additional compensation.

(Amended by Stats. 1993, Ch. 1194, Sec. 5. Effective October 11, 1993.)



2851

The clerk of the legislative body shall give notice of the hearing by mailing a copy of the notice, postage prepaid, to all persons owning real property which is proposed to be assessed to pay any part of the cost of the work, whose names and addresses appear on the last equalized city or county assessment roll, as the case may be, available on the date the report is commenced, at his address as shown upon such roll or as known to the clerk.

(Amended by Stats. 1945, Ch. 1008.)



2852

The notice of the hearing on the report shall be substantially in the following form (filling in blanks):

Notice is hereby given that land owned by you or in which you are interested is proposed to be assessed for the proposed (here briefly state in general terms what is proposed to be done, such as paving X Street between A Street and B Street). The estimated cost of the ____ (acquisition or improvement) is $____; the assessed value of the real property within the district is $____; the estimated true value of parcels within the district is $____; the estimated total amount of assessments upon parcels to be assessed for acquisitions or improvements done or previously ordered is $____; the estimated amount of the proposed assessment upon your parcel for the proposed ____ (improvement or acquisition) is $____. The estimated amount of the proposed assessment is approximate only, is based upon the stated estimated cost, and is not to be deemed the actual amount which will be assessed. The amount of money to be contributed towards the project by the (City or County of ____) is the sum of $____.

A hearing will be held in the (place of hearing) by (designation of body or officer) on the ____ day of ____, 19__, at the hour of ___ o clock _m. at which time and place all protests and objections will be heard. The proceeding for the acquisition or improvement is proposed to be conducted under the (here by short title or otherwise designate act under which the project will be undertaken).

A report on the proposed project is on file in the office of the clerk of the ____ (designate the legislative body) and is open to public inspection.

_____ Clerk of (name of legislative body) _____

(Amended by Stats. 1984, Ch. 1298, Sec. 5.)



2853

The notice of the hearing must be mailed at least 30 days prior to the date of the hearing.

(Amended by Stats. 1993, Ch. 1194, Sec. 6. Effective October 11, 1993.)



2854

If any parcel of land is assessed as owner unknown on the assessment roll, no notice need be sent for such parcel unless the name and address of a person claiming an interest in such property has been filed with the clerk, in which case notice shall be mailed to such person and address.

(Added by Stats. 1941, Ch. 79.)



2855

In the absence of fraud no error or mistake in the mailing of the notices, or any of them, and no failure of any property owners to receive the same shall in any way affect the validity of the proceedings, but the clerk shall file his affidavit of mailing such notice, and such affidavit shall be conclusive evidence that the notices have been mailed as required by this division.

(Added by Stats. 1941, Ch. 79.)



2856

At the hearing protests may be made orally or in writing by any person who would be entitled to protest or object to the ordering of the things proposed to be done at a hearing on the resolution of intention. However, all written protests shall be filed with the clerk of the legislative body at or before the time fixed for the hearing, and any protest relating to the regularity or sufficiency of the proceedings shall be in writing and shall clearly set forth the irregularity or defect to which objection is made.

(Added by Stats. 1941, Ch. 79.)



2857

At the hearing on the report, the report, except as to the map, plat or diagram and the assessed valuations and true valuations of and assessments and estimated assessments upon each parcel of land, shall be read or summarized before protests are considered. The hearing may be continued from time to time not exceeding 120 days.

(Amended by Stats. 1961, Ch. 700.)



2858

If the hearing on the report is not held before the legislative body, then within 10 days after the conclusion of the hearing, the persons conducting the hearing shall file a report on the hearing with the legislative body. The report on the hearing shall include a statement of the time when and place where the hearing was held, the approximate number of persons present, the number and nature of the protests made, and the recommendation of the persons holding the hearing. The report on the hearing shall be filed with the clerk of the legislative body.

(Added by Stats. 1941, Ch. 79.)



2859

Unless the acquisition or improvement is abandoned, the report and the report on the hearing, if the hearing is not held before the legislative body, shall be kept on file, open to public inspection, and any resolution of intention or ordinance of intention adopted in the proceeding under the improvement law shall state that such reports are on file with the clerk and may be examined at his office.

(Added by Stats. 1941, Ch. 79.)






PART 4. ACTING UPON THE REPORT

2880

If the hearing on the report is held before the legislative body, it may consider the report immediately after the hearing or at such time within 30 days as it may designate.

(Added by Stats. 1941, Ch. 79.)



2881

If the hearing on the report is not held before the legislative body, then within 30 days after the report on the hearing has been filed, the report and the report on the hearing shall be considered and (except as to the map, plat or diagram and the assessed valuations and true valuations of and assessments and estimated assessments upon individual parcels of land) shall be read to the legislative body.

(Added by Stats. 1941, Ch. 79.)



2882

If the legislative body determines that the public interest, convenience and necessity require the acquisition or improvement substantially as set forth in the report and that the project is feasible, it may proceed under the law stated in the report as the statute under which the proceeding is to be conducted, except as otherwise provided in this division.

(Added by Stats. 1941, Ch. 79.)



2883

The acquisition or improvement shall be deemed substantially the same as set forth in the report if the things proposed to be done in the report are not so changed or modified as to increase the estimated cost by more than one-tenth of the total estimated cost as stated in the report and no changes exceeding said one-tenth shall be made.

(Amended by Stats. 1945, Ch. 1008.)



2884

The legislative body may, without further notice or hearing, omit or decrease any portion of or make such alterations or changes in the work proposed to be done which will not increase the estimated cost by more than one-tenth of the total estimated cost as stated in the report and no changes or alterations which will increase said estimated cost by more than said one-tenth shall be made. The person who prepares the plans and specifications shall estimate separately the cost of each addition to or omission from or decrease in the things proposed to be done as set forth in the report, and file such estimate with the clerk of the legislative body. Such filed estimate shall be conclusive evidence of the cost of such changes.

(Amended by Stats. 1949, Ch. 915.)



2885

At the hearing on the ordinance or resolution of intention, the reports (except as to the map, plat or diagram and the assessed valuations and true valuations of and the assessments and estimated assessments upon each parcel of land) shall be read or summarized to the legislative body prior to the consideration of protests and objections, if any. If the hearing on the ordinance or resolution of intention is held at the same time as the hearing on the report this section shall not apply.

(Amended by Stats. 1961, Ch. 700.)






PART 5. DEBT LIMITATIONS

2900

If the report on the proposed acquisition or improvement shows that the estimated amount proposed to be assessed upon any parcel for the proposed acquisition or improvement will exceed one-half of the true value of the parcel as set forth in the report, or shows that the total estimated cost of the proposed improvement or acquisition, less any amount to be paid towards the cost from any source other than special assessments upon the parcels benefited by the acquisition or improvement, when added to the aggregate totals of all unpaid assessments and estimated assessments, as the totals are stated in the report, will exceed in total amount one-half of the true value of all the parcels proposed to be assessed, the proposed proceeding shall be abandoned or modified so that the amount to be specially assessed for the cost of the acquisition or improvement will be less than the limits hereby established, unless the excess of the cost and indebtedness over one-half of the true value shall be paid from some source other than by special assessment on the parcels, or unless the limitation is overruled.

(Amended by Stats. 1984, Ch. 1298, Sec. 6.)



2901

If the total cost of any improvement, including incidental expenses but excluding the actual cost of the acquisition of any property, exceeds the total estimated cost including incidental expenses, as stated in the report and the separate estimate for changes, if any, in the things to be done as filed with the clerk, by more than one-tenth of such estimated cost, no part of the excess over said one-tenth shall be assessed upon the lands to be assessed in the proceeding.

(Added by Stats. 1941, Ch. 79.)



2902

If the total cost including incidental expenses of any acquisition or improvement, less any amount to be paid toward the cost from any source other than special assessment upon the parcels benefited thereby, when added to the aggregate totals of all assessments and estimated assessments as stated in the report, exceeds in total amount one-half of the total true value stated in the report of all the parcels to be assessed to pay any part of the cost of the acquisition or improvement, no part of the excess shall be assessed upon the parcels.

(Amended by Stats. 1984, Ch. 1298, Sec. 7.)



2903

If the estimated or actual cost including incidental expenses of any acquisition or improvement exceeds the amounts that may be specially assessed upon benefited property, the legislative body may provide for the payment of such excess cost from any available funds under its control and the balance shall then be specially assessed in accordance with the statute under which the proceeding is conducted.

(Added by Stats. 1941, Ch. 79.)



2904

Whenever an improvement contract has been awarded, the county or city or district or other public corporation, the legislative body of which is conducting the proceeding, shall, if the actual cost of the improvement, including incidental expenses, exceeds the amount that may be specially assessed upon benefited property, pay such excess cost from the general or any fund available and the balance shall be specially assessed under the statute under which the proceeding is conducted.

If the property to be specially assessed is within the jurisdiction of more than one legislative body and consents to such proceeding have been given by all the legislative bodies having jurisdiction, any such legislative body whose consent has been so given may appropriate all or any part of such excess cost from any available funds under its control, and may pay the amount so appropriated into the treasury of the county or city or district or other public corporation whose legislative body has jurisdiction over the proceeding to be applied in payment of such excess.

(Amended by Stats. 1941, Ch. 1070.)



2905

Notwithstanding anything in this division, if the legislative body conducting the proceedings, after the report or reports provided for in this division have been filed and considered and prior to the adoption of the ordinance or resolution ordering the acquisition or improvement, finds by a four-fifths vote of all members thereof entered upon its minutes that the proposed project is feasible and that the lands to be assessed will be able to carry the burden of such proposed assessment, the limitations on the amounts of assessments provided for in this part may be disregarded, both with respect to the limitation on the district as a whole and as to the limitation on individual specific assessments. If the legislative body makes such a finding none of the limitations upon the amounts of assessments contained in this division shall thereafter apply to any assessment or assessment proceedings thereafter had or taken. However, if at the hearing on the report protests in writing are filed as provided in Section 2856 by the owners (as defined in the law under which the acquisition or improvement proceedings are to be taken) of a majority in area of the lands to be assessed, such limitations shall not be exceeded except as to proceedings had under Section 2932. A finding and determination by the legislative body that the limitation on assessments herein provided may be disregarded shall be final and conclusive upon all persons in the absence of actual fraud.

(Amended by Stats. 1949, Ch. 856.)






PART 6. MAJORITY PROTEST

2930

Notwithstanding anything in this division or in any law to which proceedings under this division are applicable, if at any time before the adoption of an ordinance or resolution of intention or within the time when protests may be filed under the provisions of any such law there is a written protest filed with the clerk of the legislative body by the owners (as defined in the act under which it is proposed to proceed) of a majority of the frontage of the property fronting on the acquisition or improvement in those cases where the cost in whole or part of the acquisition or improvement is to be assessed upon the property fronting on the acquisition or improvement, or by the owners of more than one-half of the area of the property to be assessed for the acquisition or improvement in those cases where the cost in whole or part of the acquisition or improvement is to be assessed upon the property within a district, and protests are not withdrawn so as to reduce the same to less than a majority, then the proposed proceedings shall be forthwith abandoned, and the legislative body shall not for one year from the filing of that written protest commence or carry on any proceedings for the same improvement or acquisition. Any such protest may be withdrawn by the owner making the same, in writing, at any time prior to the conclusion of the protest hearing held pursuant to the law under which it is proposed to proceed or any adjournment thereof.

(Amended by Stats. 1949, Ch. 538.)



2931

If any majority protest is against only a portion of the improvement or acquisition then all further proceedings to construct that portion of the improvement or to acquire that portion of the acquisition so protested against shall be barred for a period of one year, but the legislative body shall not be barred from commencing new proceedings not including any part of the improvement or acquisition so protested against. Nothing in this act contained shall prohibit the legislative body, within said one-year period, from commencing and carrying on new proceedings for the construction of a portion of the improvement or the acquiring of a portion of the acquisition so protested against if it finds, by the affirmative vote of four-fifths of its members, that the owners of a majority of the property within the area of the assessment district to be established under said new proceedings are in favor of going forward with said portion of the improvement or acquisition.

(Amended by Stats. 1953, Ch. 1703.)



2932

If the acquisition or improvement is for sewerage or drainage facilities only and is deemed by the legislative body conducting the proceedings to be necessary for the inhabitation or use of the property benefited, and such body shall, by a four-fifths vote of all members thereof entered upon its minutes, determine that said project is feasible and that the lands to be assessed will be able to carry the burden of such proposed assessment, it may by like vote overrule a majority protest in the proceedings hereunder or in the improvement proceedings to follow. Such finding and conclusion shall be final and conclusive in the absence of fraud.

(Added by Stats. 1949, Ch. 856.)






PART 7. SUMMARY PROCEEDINGS

2950

If the legislative body finds, after taking the steps provided by Sections 2821, 2822 and 2823, that the probable assessments will not exceed the limitations set up by this division, it may cause the clerk to mail prepaid postcards giving notice of its findings and proposed action. Each such notice shall have attached thereto an addressed reply postcard with the return postage thereon guaranteed.

The cards shall be mailed to each person to whom land in the proposed assessment district is assessed on the last equalized county assessment roll available on the date the report is commenced, at his address as shown upon such roll and to any person whether owner in fee or having a lien upon or legal or equitable interest in any land within the proposed district who has filed with the clerk his name and address and the designation of the land in which he is interested.

(Amended by Stats. 1945, Ch. 1008.)



2951

The notice of proposed assessment shall be substantially in the following form (filling in the blanks):

?NOTICE OF PROPOSED ASSESSMENT

Notice is hereby given that the (name of the legislative body) proposes to adopt a resolution of intention under the (here mention statute under which it proposes to proceed) covering (here state in general terms what acquisitions and/or improvements are to be made). Your land will be assessed to pay a part of the cost thereof. This questionnaire is sent to the property owners interested to ascertain whether or not the owners of as much as 15 per cent of the area of the proposed district demand proceeding under the Special Assessment Investigation, Limitation and Majority Protest Act of 1931. Under said investigation act information will be obtained and a report thereon made, open to public inspection, and stating among other things (1) the estimated cost of the proposed project; (2) the estimated amount of existing assessments upon each parcel of land in the district; (3) the estimated assessment upon your lands for the proposed project. In the event that you desire the proceeding under said investigation act, so indicate on the attached card and return the same to the clerk within 30 days from (here set forth the date, not earlier than one day subsequent to the mailing of the cards). Sign your name legibly and describe or designate the property owned by you.

_____ Clerk of (here designate legislative body) _____

The return post card as sent out shall be addressed to the clerk sending out the notice and shall have thereon a guarantee of the payment of the postage for the return thereof and on the reverse side shall contain the following:

_____ (does) _____

The undersigned (does not) demand the making of the investigation provided for by the Special Assessment, Investigation, Limitation and Majority Protest Act of 1931 in connection with the (here set forth the same description of the project as is contained upon the notice post card).

(Signature)

(Description or

designation of

property)

Instruction: If you are in favor of the improvement without the investigation report strike out the word does. If you desire the investigation report, whether or not you desire the improvement, strike out the words does not.

(Amended by Stats. 1941, Ch. 1070.)



2952

If any parcel of land in the assessment district is assessed as owner unknown on the county assessment roll, no notice need be sent for such parcel unless the name and address of the person claiming an interest in that property is filed with the clerk, in which case notice shall be mailed to such person and address.

(Added by Stats. 1941, Ch. 79.)



2953

In the absence of fraud no error in the mailing of the notices, and no failure of any person to receive the notices shall in any way affect the validity of the proceedings, but the clerk shall file an affidavit of mailing such notices and shall include therein a list of the names and addresses of the person to whom such notices were sent.

(Added by Stats. 1941, Ch. 79.)



2954

The return postcards shall be filed in the clerk s office and after the expiration of the 30-day period specified in the Notice of Proposed Assessment all demands for the investigation made to the legislative body shall be computed and it shall by order entered on its minutes determine whether or not the owners of 15 per cent of the area of the proposed assessment district have demanded such investigation. Such determination shall be final and conclusive in the absence of actual fraud.

(Added by Stats. 1941, Ch. 79.)



2955

If the owners (as defined in the law under which it is proposed to proceed) of 15 per cent of the area of the proposed assessment district do not so demand the making of the investigation provided by this division, the legislative body shall be at full liberty to proceed under the statute under which it has declared its intention to carry through the contemplated proceedings without any further restrictions whatsoever by reason of the terms or provisions of this division except that the majority protest provisions of this division shall apply.

(Added by Stats. 1941, Ch. 79.)



2956

If the owners of 15 per cent or more of the area of the proposed district so demand the making of such investigation, all provisions of this division shall apply to the proposed proceeding, if any further steps are taken therein by the legislative body.

(Added by Stats. 1941, Ch. 79.)






PART 7.5. ALTERNATIVE PROCEEDINGS

2960

This part provides an alternative procedure for complying with the requirements of this division. This alternative procedure shall only be used by a legislative body undertaking assessment proceedings pursuant to the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000)), whether or not in combination with another authorized assessment bond act. If a legislative body complies with the requirements of this part, all other requirements of this division are satisfied.

(Added by Stats. 1984, Ch. 1298, Sec. 8.)



2961

If a legislative body determines to proceed under this part in forming an assessment district pursuant to the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000)), it shall, in addition to complying with all requirements of that act, do all of the following:

(a) State in the resolution of intention that it adopts pursuant to Section 10200 that it intends to comply with the requirements of the Special Assessment Investigation, Limitation and Majority Protest Act of 1931 by proceeding under this part.

(b) Direct that all of the following information be included in the report prepared pursuant to Section 10204:

(1) The total amount, as near as may be determined, of the total principal sum of all unpaid special assessments and special assessments required or proposed to be levied under any completed or pending assessment proceedings, other than that contemplated in the instant proceedings, which would require an investigation and report under this division against the total area proposed to be assessed.

(2) The total true value, as near as may be determined, of the parcels of land and improvements which are proposed to be assessed. Total true value may be estimated as the full cash value of the parcels as shown upon the last equalized assessment roll of the county. Alternatively, total true value may be determined by other reasonable means, including, but not limited to, by adjusting the value shown on the last equalized assessment roll to correct for deviations from market value due to Article XIII?A of the California Constitution.

(c) Include in the notice sent pursuant to Section 10307 a statement of the total principal amount of unpaid assessments already levied against all the property proposed to be assessed, as computed in the project report.

(d) Before confirming the assessment pursuant to Section 10311, the legislative body shall find that the total amount of the principal sum of all unpaid special assessments levied against the parcels proposed to be assessed, as computed pursuant to paragraph (1) of subdivision (b), plus the principal amount of the special assessment proposed to be levied in the instant proceedings, do not exceed one-half of the total value of the parcels proposed to be assessed, as computed pursuant to paragraph (2) of subdivision (b). The finding and determination of the legislative body shall be final and conclusive in the absence of fraud.

(Added by Stats. 1984, Ch. 1298, Sec. 8.)






PART 8. DETERMINATION OF TRUE VALUE

2980

(a) As used in this division, the true value of parcels and the true value of each parcel means the fair market value of the land and improvements thereon, as determined by the legislative body. The determination of the legislative body shall be final and conclusive in the absence of fraud.

(b) The legislative body may determine that the fair market value of the land and improvements is their full cash value as defined by Article XIII?A of the California Constitution and as shown upon the last equalized assessment roll of the county. However, this subdivision does not prevent the legislative body from determining fair market value by other reasonable means.

(Amended by Stats. 1984, Ch. 1298, Sec. 9.)






PART 9. COSTS OF PROCEEDINGS

2995

If the improvement or acquisition is made, all or any part of the cost of the proceedings taken under this division may be included in the incidental expenses of such acquisition or improvement as a part of the amount for which special assessments may be levied or bonds payable by special assessments issued under the law under which the acquisition or improvement is made.

(Added by Stats. 1941, Ch. 79.)



2996

In the event that any proceedings are abandoned by reason of protest filed pursuant to the provisions of Section 2930 hereof, or for any other reason, the cost and expense of such proceedings to the date of such abandonment shall be a charge against the treasurer of the city, county, district or other public corporation instituting such proceedings.

(Added by Stats. 1941, Ch. 1070.)






PART 10. OBJECTIONS AND LIMITATIONS

3010

All objections to the form, contents, validity or sufficiency of the report on the project and all objections to the form, contents, validity or sufficiency of the notice of hearing on the report shall be made in writing and filed with the clerk of the legislative body at or before the time fixed for the hearing on the report, and if not so made at such time shall be waived and no objection thereto may be made thereafter except in case of actual fraud. Any such objections shall be heard and considered and at such hearing the report may be amended in accordance with the facts, and the hearing had upon such report as so amended.

(Added by Stats. 1941, Ch. 79.)



3011

All objections or protests relating to the validity of the proceedings had under this division, and not otherwise provided for in this division, shall be made in writing and filed in the manner and not later than the time at which protests or objections may be filed for the hearing designated in the resolution or ordinance of intention, and any protest or objection relating to the validity of the proceedings had under this division not made at such time and in such manner shall be waived and may not thereafter be urged, pleaded or raised in any action or proceeding, and the adoption of a resolution or ordinance finally ordering the acquisition or improvement shall be conclusive evidence that the proceedings prior thereto under this division are valid and sufficient.

(Added by Stats. 1941, Ch. 79.)



3012

Any action, suit, or proceeding of any kind or nature in which the validity of any of the proceedings taken under this division is questioned or attacked, and any defense in the action, suit, or proceeding, shall be filed within 30 days after the date of the adoption of the resolution or ordinance finally acting on the investigation report or after the date of final action taken pursuant to Section 2804 or 2808 or Part 7 (commencing with Section 2950). If the action is not brought or a defense is not filed within those 30 days, then thereafter all persons shall be barred in any action, suit, or proceeding from pleading, asserting, or claiming that any of the proceedings up to and including the action on the investigation report, or other action specified in this section, were defective, faulty, or invalid in any respect.

(Amended by Stats. 1985, Ch. 106, Sec. 154.)









DIVISION 4.5. NOTICE OF SPECIAL ASSESSMENT, SPECIAL TAX, AND FORECLOSURE PROCEEDINGS

PART 1. GENERAL PROVISIONS

3100

Unless the particular provision or the context otherwise requires, the definitions and general provisions contained in this part govern the construction of this division:

(a) Assessment or special assessment means the original assessment and any reassessment or supplemental assessment upon lands within the assessment district.

(b) Assessment district means the territory containing the lands to be specially assessed.

(c) Lienholder means any person or city who as a result of proceedings taken under the principal act and any bond act used in conjunction therewith, owns or is entitled to enforce a lien against a specifically described lot, parcel, or piece of land within the district.

(d) Bond act means any statute, charter, or procedural ordinance under which bonds are issued (1) to represent unpaid special assessments imposed in proceedings taken pursuant to the principal act or (2) which are secured by authority to levy special taxes conferred in proceedings taken pursuant to the principal act.

(e) City means any city, county, city and county, district, public corporation, or public entity authorized to use the principal act.

(f) Community facilities district means the territory within a district formed purusant to the Mello-Roos Community Facilities Act of 1982, Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code.

(g) District means an assessment district or community facilities district.

(h) Legislative body means the legislative body or governing board of a city.

(i) Map of the district means a plat or map indicating by a boundary line the extent of the territory included in the district.

(j) Principal act means the statute, charter, or procedural ordinance under which the proceedings are being conducted.

(k) Proceedings means proceedings taken pursuant to the principal act for the construction of any public improvement or the acquisition of any property for public use, or both, or for the furnishing of services pursuant to the Mello-Roos Community Facilities Act of 1982, Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code, where (1) any part of the cost thereof is to be paid by special assessments levied upon lots, parcels, or pieces of land within a district in proportion to the benefits to be received by each lot, parcel, or piece of land from that improvement or acquisition, or (2) any part of the cost thereof is to be paid by special taxes levied or authorized to be levied upon lots, parcels, or pieces of land within a community facilities district.

(l) Sale or foreclosure means any action or proceeding by any city officer or in any court for the enforcement of payment of special taxes, principal, or interest due upon any special assessment or bond constituting a lien against real property by the sale or foreclosure of all or any part of the real property or the lien.

(Amended by Stats. 1986, Ch. 1102, Sec. 42. Effective September 24, 1986.)



3101

All curative provisions of the principal act and any bond act used in conjunction therewith, including rules of construction, limitations of actions, and provisions relating to reassessments, waiver and estoppel, the conclusive effect of any act or instrument, and the effect of errors, informalities and defects, shall apply to this division.

(Added by Stats. 1963, Ch. 1210.)






PART 2. FILING OF MAPS OF DISTRICTS AND RECORDATION OF NOTICES

3110

(a) The proposed boundaries of the district to be specially taxed or assessed in proceedings shall be described by resolution or ordinance adopted by the legislative body prior to the hearing on the formation or extent of the district. The description of the proposed boundaries shall be by reference to a map of the district that shall indicate by a boundary line the extent of the territory included in the proposed district and the map shall govern for all details as to the extent of the district. The map shall also contain the name of the city and a distinctive designation, in words or by number, of the district shown on the map.

(b) The map shall be legibly drawn, printed or reproduced by a process that provides a permanent record. Each sheet of paper or other material used for the map shall be 18 by 26 inches in size, shall have clearly shown therein the particular number of the sheet, the total number of sheets comprising the map, and its relation to each adjoining sheet, and shall have encompassing its border a line that leaves a blank margin one inch in width.

The map shall be labeled substantially as follows: Proposed Boundaries of (here insert name or number of district) (here insert name of city and county thereafter), State of California.

In addition, if the resolution of intention to create the district proposes that some or all tax or bond proceeds of the district would be used to pay for cleanup of any hazardous substance, the map label shall include the following statement in large, conspicuous letters:

TAXES LEVIED BY THIS DISTRICT MAY BE USED TO PAY FOR CLEANUP OF HAZARDOUS SUBSTANCES.

If the map consists of more than one page, the same entitlement shall be on each page.

The map shall also have thereon legends reading substantially as follows:

(1) Filed in the office of the (clerk of the legislative body) this ____ day of ____, 20__.

_____ (Clerk of the legislative body) _____

(2) I hereby certify that the within map showing proposed boundaries of (here insert name or number of district) (here insert name of city, and, if not a county, insert name of county thereafter), State of California, was approved by the city council (or other appropriate legislative body) of the (here insert city) at a regular meeting thereof, held on the ____ day of ____, 20__, by its Resolution No. ____.

(3) Filed this ____ day of ____, 20__, at the hour of ____ o clock _m. in Book ____ of Maps of Assessment and Community Facilities Districts at page ____, in the office of the county recorder in the County of ____, State of California.

_____ (County Recorder of County of ______) _____

(Amended by Stats. 2007, Ch. 670, Sec. 115. Effective January 1, 2008.)



3110.5

In the case of annexation proceedings in connection with a community facilities district, a separate map of the area proposed to be annexed shall be prepared and adopted by the legislative body by resolution or ordinance prior to the hearing on the proposed annexation. It shall be entitled Annexation Map No. ____ of Community Facilities District No. ____ of ____, ____ County, California and shall reference by title, book, page, and recording date, the original (or if it has been amended, the most recent) boundary map of the community facilities district. The provisions of this part shall apply to the annexation map in all other respects as if it were an original community facilities district boundary map. Annexation shall not be considered modification or amendment of the boundaries of the community facilities district for purposes of this part, although an annexation map may be modified or amended.

(Added by Stats. 1991, Ch. 1110, Sec. 36.)



3111

On the original and on at least one copy of the map of the district, the clerk of the legislative body shall endorse his or her certificate evidencing the date and adoption of the resolution or ordinance describing the proposed boundaries of the district. The clerk of the legislative body shall file the original of the map in his or her office and, within 15 days after the adoption of the resolution or ordinance fixing the time and place of the hearing on the formation or extent of the district and in no event later than 15 days prior to the hearing, shall file a copy thereof with the county recorder of each county in which all or any part of the proposed district is located upon payment of the filing fee.

(Amended by Stats. 2002, Ch. 221, Sec. 124. Effective January 1, 2003.)



3112

The county recorder shall endorse on the copy of the map of the district the time and date of the filing and shall fasten the same securely in a book of maps of assessment and community facilities districts which the county recorder shall keep in his or her office. The county recorder shall index the maps by name of the city conducting the proceedings and by the distinctive designation of the district as shown on each map.

(Amended by Stats. 1986, Ch. 1102, Sec. 46. Effective September 24, 1986.)



3112.5

The clerk of the board of supervisors of any county in whose office maps of proposed districts are filed shall transmit the maps to the county recorder, who shall receive the maps with the same effect and manner as maps filed with the county recorder pursuant to Section 3112.

(Amended by Stats. 2002, Ch. 221, Sec. 125. Effective January 1, 2003.)



3113

The legislative body shall not order a modification in the boundaries of a district shown on a previously filed map of the district unless the legislative body describes the proposed modification by reference to an amended map of the district boundary. The amended map shall be approved by resolution adopted by the legislative body and the clerk of the legislative body shall file the amended map showing the modification of boundaries of the district with the county recorder not later than 15 days after the resolution of the legislative body approving the amended boundary. The map shall also contain the legends provided for in Section 3110.

The county recorder shall endorse upon the modified or amended boundary map the time and date of the filing and shall fasten the same securely in a book of maps of assessment and community facilities districts that the county recorder keeps in his or her office pursuant to Section 3112. The county recorder shall cross-index the amended boundary map by reference to page and book of maps of assessment and community facilities districts in which the original boundary map of the affected district was filed.

The amended boundary map shall include on its face that it amends the boundary map for (here insert name or number of district or both name and number of district, together with city or county, or both city and county), State of California, prior recorded at Book __ of Maps of Assessment and Community Facilities Districts at page __, in the office of the County Recorder for the County of ____, State of California.

(Amended by Stats. 2007, Ch. 670, Sec. 116. Effective January 1, 2008.)



3113.5

All modifications, amendments, and annexations may be consolidated in a single map at any time at the direction of the local legislative body. The map shall supersede all previously recorded maps and shall be processed by the county recorder as provided in Section 3113. References on the face of the map, and the cross-indexing, shall include all maps then being superseded.

(Added by Stats. 1991, Ch. 1110, Sec. 37.)



3114

(a) This section applies only to assessment districts.

(b) After the confirmation by the legislative body of any assessment, the clerk of the legislative body shall file, in the office of the county recorder, a copy of the assessment diagram.

(c) The assessment diagram shall be prepared by the engineer responsible for engineering work. The assessment diagram shall be legibly drawn, and at least one copy shall be printed or reproduced by a process that provides a permanent record. Each sheet of paper or other material used for the permanent record map shall be 18 by 26 inches in size, shall clearly show the particular number of the sheet, the total number of sheets comprising the map, its relation to each adjoining sheet, and shall have encompassing its border a line that leaves a blank margin one inch in width.

The map shall be labeled substantially as follows: Assessment Diagram, (here insert name or number of district) Assessment District, (here insert city and name of county thereafter), State of California.

The map shall also have legends reading substantially as follows:

(1) Filed in the office of the (clerk of the legislative body), this ____ day of ____, 20__.

_____ (Clerk of the legislative body) _____

(2) Recorded in the office of the (superintendent of streets) this ____ day of ____, 20__.

_____ (Superintendent of Streets) _____

(3) An assessment was levied by the city council (or other appropriate legislative body) on the lots, pieces, and parcels of land shown on this assessment diagram. The assessment was levied on the ____ day of ____, 20__; the assessment diagram and the assessment roll were recorded in the office of the superintendent of streets of that city on the ____ day of ____, 20__. Reference is made to the assessment roll recorded in the office of the superintendent of streets for the exact amount of each assessment levied against each parcel of land shown on this assessment diagram.

_____ (Clerk of the legislative body) _____

(4) Filed this ____ day of ____, 20__, at the hour of ____ o clock __m. in Book ____ of Maps of Assessment and Community Facilities Districts at page ____, in the office of the county recorder of the County of ____, State of California.

_____ (County Recorder of County of ______) _____

(d) The clerk of the legislative body shall file a copy of the assessment diagram referred to in subdivision (c) in the office of the county recorder of the county in which all or any part of the assessment district shown on the assessment diagram is located upon payment of the filing fee. The filing of the assessment diagram shall be made by the clerk of the legislative body.

(e) The county recorder shall endorse upon the assessment diagram filed with him or her, pursuant to subdivision (d), the time and date of filing and shall fasten it securely in the Book of Maps of Assessment and Community Facilities Districts in which the county recorder is obligated to keep boundary maps under Section 3112. The county recorder shall cross-index the assessment diagram by reference to the city conducting the proceedings and by reference to the page of the book of maps of assessment and community facilities districts in which the boundary map of the district was filed in the book.

(f) After the confirmation by the legislative body of any assessment and the recording of the assessment and diagram in the office of the street superintendent or other officer of the city in whose office the assessment and diagram have been recorded, the clerk of the legislative body shall execute and record a notice of assessment in the office of the county recorder of each county in which all or any part of the assessment district is located. The notice of assessment shall be in substantially the following form:

Pursuant to the requirements of Section 3114 of the Streets and Highways Code, the undersigned clerk of the legislative body of ____, State of California, hereby gives notice that a diagram and assessment were recorded in the office of the ____ of that city as provided for in Section 3114 of the Streets and Highways Code, and relating to the following described real property:

(The real property in the assessment district may be described by: (a) stating its exterior boundaries; or (b) describing the property according to any official or recorded map; or (c) referring to the assessment diagram filed in accordance with subdivisions (d) and (e) of Section 3114 and the book and page number in the office of the county recorder of the filed plat or map.)

Notice is further given that upon the recording of this notice in the office of the county recorder, the several assessments assessed on the lots, pieces, and parcels shown on the filed assessment diagram shall become a lien upon the lots or portions of lots assessed, respectively.

Reference is made to the assessment diagram and assessment roll recorded in the office of the ____ of that city.

______________

Dated: _______

If the assessment district is located in two or more counties, the assessment notice, in lieu of the paragraph following the description of the property, shall state:

Notice is further given that the above-described real property is located in the Counties of ____ and ____ and upon the recording of this notice in the office of the county recorder of all those counties, effective upon the date of the last recording, the several assessments on the lots, pieces, and parcels shown on the filed assessment diagram shall become a lien upon the lots or portions of lots assessed, respectively.

(Amended by Stats. 2002, Ch. 221, Sec. 126. Effective January 1, 2003.)



3114.3

If an assessment has been prepaid, in whole or in part, pursuant to the principal act, the treasurer shall record an addendum to the notice of assessment recorded pursuant to Section 3114 which states that the recorded assessment against the identified parcel or parcels has been paid in full or in part, and that the associated lien against those parcels has been discharged in whole or in part.

The addendum and its recording has no effect on the authority of the legislative body with respect to any identified parcel by reason of its inclusion in the assessment district or assessment for the work, acquisitions, or improvements, and a statement to that effect shall be included in the addendum recorded pursuant to this section.

(Amended by Stats. 1991, Ch. 966, Sec. 5.)



3114.5

(a) This section applies only to community facilities districts.

(b) Within 15 days, in the case of a landowner vote, or 90 days, in the case of a registered voter election, after determination pursuant to Section 53328 of the Government Code that the requisite number of voters is in favor of the levy of a special tax, the clerk of the legislative body shall execute and record a notice of special tax lien in the office of the county recorder of each county in which all or any part of the community facilities district is located, and the county recorder shall accept that notice. The county recorder shall index the notice of special tax liens to the names of the property owners within the community facilities district and shown in the notice, as grantors. The notice of special tax lien shall contain the information required by Section 27288.1 of the Government Code and shall be in substantially the following form:

Pursuant to the requirements of Section 3114.5 of the Streets and Highways Code and Section 53328.3 of the Government Code, the undersigned clerk of the legislative body of ____, State of California, hereby gives notice that a lien to secure payment of a special tax is hereby imposed by the (here insert name of legislative body) of (here insert city and name of county thereafter), State of California. The special tax secured by this lien is authorized to be levied for the purpose of: (as applicable) (1) paying principal and interest on bonds, the proceeds of which are being used to finance (briefly describe facilities financed); (2) providing (briefly describe facilities financed without bonds); (3) providing (briefly describe services being financed).

If all or any portion of the proceeds of taxes or bonds of the district are authorized to be used to pay for cleanup of hazardous substances pursuant to subdivision (f) of Section 53313 of the Government Code, the notice shall also contain the following statement in large conspicuous type:

TAXES LEVIED BY THIS DISTRICT MAY BE USED TO PAY FOR CLEANUP OF HAZARDOUS SUBSTANCES.

The special tax is authorized to be levied within Community Facilities District No. ___ that has now been officially formed and the lien of the special tax is a continuing lien that shall secure each annual levy of the special tax and that shall continue in force and effect until the special tax obligation is prepaid, permanently satisfied, and canceled in accordance with law or until the special tax ceases to be levied and a notice of cessation of special tax is recorded in accordance with Section 53330.5 of the Government Code.

The rate, method of apportionment, and manner of collection of the authorized special tax is as follows: (here insert verbatim the description of the rate, method of apportionment, and manner of collection from the resolution of formation of the community facilities district). Conditions under which the obligation to pay the special tax may be prepaid and permanently satisfied and the lien of the special tax canceled are as follows: (here insert the conditions set forth in the resolution of formation or, if no provision has been made for prepayment of the special tax obligation, so state).

Notice is further given that upon the recording of this notice in the office of the county recorder, the obligation to pay the special tax levy shall become a lien upon all nonexempt real property within Community Facilities District No. ____ in accordance with Section 3115.5 of the Streets and Highways Code.

The name(s) of the owner(s) and the assessor s tax parcel number(s) of the real property included within this community facilities district and not exempt from the special tax are as follows: (insert name(s) of owner(s) and tax parcel number(s) shown on assessment roll).

Reference is made to the boundary map (or the amended boundary map) of the community facilities district recorded at Book ___ of Maps of Assessment and Community Facilities Districts at Page ___, in the office of the County Recorder for the County of ____, State of California which map is now the final boundary map of the community facilities district.

For further information concerning the current and estimated future tax liability of owners or purchasers of real property subject to this special tax lien, interested persons should contact (here provide name, address, and telephone number of the appropriate office, department, or bureau of the public entity designated pursuant to Section 53340.2 of the Government Code).

(c) The county recorder shall endorse upon the notice the time and date of filing, and shall cross index the notice by reference to the page of the book of maps of assessment and community facilities districts in which the boundary map of the district was filed.

(Amended by Stats. 2007, Ch. 670, Sec. 117. Effective January 1, 2008.)



3115

(a) This section applies only to assessment districts. The lien duration provisions of subdivision (c) apply to any assessments, regardless of when levied and which are being levied on the effective date of the act which amended this section during the 1986 Regular Session of the Legislature.

(b) From the date of the recording in the office of the county recorder pursuant to Section 3114, or if the assessment district is located in two or more counties then from the date of the recording in the office of the county recorder where a notice is last recorded, all persons are deemed to have notice of the contents of the assessment.

(c) Immediately effective on the date of the last of the recordings, pursuant to subdivision (b), each of the assessments is a lien upon the property against which it is made. Unless sooner discharged, the lien continues for the period of 10 years from the date of the recordation or, if bonds are issued to represent the assessment, until the expiration of four years after the due date of the last installment on the bonds or of the last principal coupon attached thereto, or until four years after the due date of the last installment on any refunding bonds or of the last principal coupon attached thereto, whichever is longer.

(Amended by Stats. 1986, Ch. 1102, Sec. 51. Effective September 24, 1986.)



3115.5

(a) This section applies only to community facilities districts.

(b) From the date of the recording in the office of the county recorder pursuant to Section 3114.5, or if the community facilities district is located in two or more counties, then from the date of the recording in the office of each county recorder where a notice is recorded, all persons are deemed to have notice of the contents of the Notice of Special Tax Lien with respect to parcels in that county.

(c) Upon the date of the recordings made pursuant to subdivision (b), the notice of special tax lien shall impose a lien upon all nonexempt real property in the district within that county. The lien imposed pursuant to this section shall continue in force and effect until the special tax obligation is prepaid and permanently satisfied and the lien canceled in accordance with law or until the special tax ceases to be levied and a notice of cessation of special tax is recorded in accordance with Section 53330.5 of the Government Code.

(Amended by Stats. 2007, Ch. 670, Sec. 118. Effective January 1, 2008.)



3116

The fees of the county recorder for recording and indexing any document provided for in this division shall be in the amounts specified in Section 27361 of the Government Code, and the fees of the county recorder for filing the copy of the map of the proposed district shall be in the amounts specified in Section 27372 of the Government Code.

(Amended by Stats. 1986, Ch. 1102, Sec. 53. Effective September 24, 1986.)



3117

If any proceedings are abandoned by the legislative body, the clerk of the legislative body shall, upon that abandonment, record a certified copy of the resolution of abandonment with the county recorder of each county in which all or any part of the district is located. The certificate of the clerk of the legislative body attached to the resolution shall include a reference to the date of the resolution of abandonment, the date of the original resolution of intention, and the date the map of the district was filed with the county recorder. The county recorder shall index the resolution in the book containing the index of the maps of assessment and community facilities districts.

(Amended by Stats. 1986, Ch. 1102, Sec. 54. Effective September 24, 1986.)



3117.5

(a) In the event of amendment or modification of, or annexation to, the boundaries of a community facilities district, an amendment to the Notice of Special Tax Lien shall be prepared and recorded under the procedure of Section 3114.5. In the listing of property owners, the amended notice need only list separately the names of the owners and assessor s tax parcel numbers of parcels being added to the district and the names of the owners and assessor s parcel numbers of parcels being excluded from the district. This amendment need not supersede the existing notice.

(b) If any proceedings subsequent to the approval by the voters of a special tax pursuant to the Mello-Roos Community Facilities Act of 1982, Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code, result in a change in the authorization to levy a special tax or to issue bonds, or a change in the facilities or services authorized to be financed, the clerk of the legislative body shall record an amendment to the original (or, if it has been superseded, the most recent) Notice of Special Tax Lien and any amendments thereto that shall reference the recorder s serial or document number and recording date of that notice and any amendments to it and shall clearly set forth the changes.

(Amended by Stats. 2007, Ch. 670, Sec. 119. Effective January 1, 2008.)






PART 3. RECORDATION OF NOTICE OF PENDENCY OF SALE OR FORECLOSURE

3120

Where there is a delinquency in the payment of special taxes levied pursuant to the Mello-Roos Community Facilities Act of 1982, Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code or principal and interest due upon a special assessment or bond and a sale or foreclosure is commenced, notice of the pendency of the sale or foreclosure shall be filed as provided in this part.

(Amended by Stats. 1986, Ch. 1102, Sec. 56. Effective September 24, 1986.)



3121

Not later than 10 days after (1) making demand upon or application to the treasurer or other officer of the city to sell property for the delinquency or (2) commencing an action or proceeding in any court to foreclose the lien of the special assessment or bond, the lienholder shall record with the county recorder a notice of pendency of the sale or foreclosure.

(Amended by Stats. 1986, Ch. 1102, Sec. 57. Effective September 24, 1986.)



3122

The notice of pendency shall contain the name of the lienholder, describe the lien, state that a sale or foreclosure, as the case may be, has been commenced, refer to and identify the sale or foreclosure, and describe the property affected thereby.

(Amended by Stats. 1986, Ch. 1102, Sec. 58. Effective September 24, 1986.)



3123

Such notice of pendency shall be in addition to any notice required to be given by the principal act or bond act pursuant to which such sale or foreclosure is being taken.

(Added by Stats. 1963, Ch. 1210.)



3123.1

The lienholder is entitled to recover the cost of recordation of any notice of pendency in any sale or foreclosure resulting from the delinquency and provision therefor shall be made in any notice, order, or judgment authorizing or providing for the sale or foreclosure.

(Amended by Stats. 1986, Ch. 1102, Sec. 59. Effective September 24, 1986.)



3124

This part does not apply in any case where payments of special taxes or principal and interest due upon a special assessment or bond are enforced for delinquency in the same manner and at the same times as general taxes of the city on real property.

(Amended by Stats. 1986, Ch. 1102, Sec. 60. Effective September 24, 1986.)









DIVISION 7. THE IMPROVEMENT ACT OF 1911

PART 1. GENERAL PROVISIONS

5000

This division may be cited as the Improvement Act of 1911.

(Added by Stats. 1941, Ch. 79.)



5001

Unless the particular provision or the context otherwise requires, the definitions and general provisions contained in this part shall govern the construction of this division.

(Added by Stats. 1941, Ch. 79.)



5002

This division provides an alternative system for doing the work authorized by this division and the provisions of this division shall not apply to or affect any other provisions of this code.

When any proceedings are commenced under this division, the provisions of this division and no other shall apply to such proceedings.

(Added by Stats. 1941, Ch. 79.)



5003

This division shall be liberally construed in order to effectuate its purposes. No error, irregularity, informality, and no neglect or omission of any officer, in any procedure taken under this division, which does not directly affect the jurisdiction of the legislative body to order the work or improvement, shall avoid or invalidate such proceeding or any assessment for the cost of work done thereunder. The exclusive remedy of any person affected or aggrieved thereby shall be by appeal to the legislative body in accordance with the provisions of this division.

(Added by Stats. 1941, Ch. 79.)



5004

Whenever in any proceedings under this division, a time and place for any hearing by the legislative body is fixed and, from any cause, the hearing is not then and there held or regularly adjourned to a time and place fixed, the power of the legislative body in the premises shall not thereby be divested or lost, but the legislative body may proceed anew to fix a time and place for the hearing, and cause notice thereof to be given by publication by at least one insertion in a daily, semiweekly or weekly newspaper, such publication to be at least five days before the date of the hearing, and thereupon the legislative body shall have power to act as in the first instance.

(Added by Stats. 1941, Ch. 79.)



5005

City includes counties, cities, cities and counties and all corporations organized and existing for municipal purposes, together with resort districts organized and existing under the Resort Improvement District Law (Division 11 (commencing with Section 13000) of the Public Resources Code), and any special district organized for the purpose of aiding in the development or improvement of navigation or commerce to, or within, the district.

(Amended by Stats. 1988, Ch. 157, Sec. 1.)



5006

Legislative body when used with reference to a county means the board of supervisors, and when used with reference to a city means the body which by law constitutes the legislative department of the government of the city.

(Added by Stats. 1941, Ch. 79.)



5007

Clerk when used with reference to a county means the person or officer who is the clerk of the legislative body of the county, and when used with reference to a city means the person or officer who is or acts as clerk of the legislative body of the city.

(Added by Stats. 1941, Ch. 79.)



5008

Treasurer when used with reference to a county means the county treasurer, and when used with reference to a city means the city treasurer. Treasurer also includes any person or officer who has charge and makes payment of the funds of such county or city, respectively.

(Added by Stats. 1941, Ch. 79.)



5009

Mayor when used with reference to a county means the chairman of the board of supervisors, and when used with reference to a city means the mayor, or if the city has no mayor, the chairman or the president of the legislative body, the city manager or such other person as may be the chief executive officer of the city.

(Added by Stats. 1941, Ch. 79.)



5010

Council chambers refers to the place where the regular meetings of the legislative body of the county or city are held.

(Added by Stats. 1941, Ch. 79.)



5011

Street superintendent or superintendent of streets when used with reference to a county means the county surveyor, and when used with reference to a city means the person or officer whose duty it is under the law to have the care or charge of the streets or the improvement thereof in such city.

(Added by Stats. 1941, Ch. 79.)



5012

If there is no street superintendent or superintendent of streets in any city, the legislative body thereof may appoint a person to perform the duties imposed upon the street superintendent by this division, and all of the provisions of this division applicable to the street superintendent shall apply to the person so appointed.

(Added by Stats. 1941, Ch. 79.)



5012.5

In a city in which there is a superintendent of streets or street superintendent, the legislative body of the city may nevertheless appoint another person to perform the duties imposed upon the street superintendent by this division and all of the provisions of this division applicable to the street superintendent shall apply to the person so appointed.

(Added by Stats. 1963, Ch. 1850.)



5013

Engineer when applied to a county means the county surveyor, and when applied to a city means the city engineer.

(Added by Stats. 1941, Ch. 79.)



5014

Street includes avenues, highways, lanes, alleys, crossings, or intersections and courts which have been dedicated and accepted according to law or which have been in common and undisputed use by the public for a period of not less than five years next preceding, or which have been dedicated to a semipublic use by way of a dedication made for the exclusive use and benefit of all properties located within the boundaries of a community services district formed under the provisions of the Community Services District Law (commencing with Section 61000 of the Government Code), or which are privately owned, opened to public traffic, and located within the boundaries of an assessment district established to provide street lighting.

(Amended by Stats. 1978, Ch. 529.)



5018

Place includes any public park or pleasure ground and common which has been dedicated and accepted according to law.

(Added by Stats. 1941, Ch. 79.)



5019

Paved or repaved includes pavement of stone, paving blocks or macadamizing, or of bituminous rock or asphalt, or of iron, wood or other material, whether patented or not, which is adopted by ordinance or resolution by the legislative body.

(Added by Stats. 1941, Ch. 79.)



5020

Contractor means the person, firm, partnership, association, corporation, organization or business trust, and includes contracting owners or their agents, to whom a contract for the performance of any work authorized by this division is awarded.

(Added by Stats. 1941, Ch. 79.)



5021

Owner means the person owning the fee, or the person in whose name the legal title to the property appears, by deed duly recorded in the county recorder s office of the county in which the property is situated, or the person in possession of the property or buildings under claim of, or exercising acts of ownership over the same for himself, or as the executor, administrator, guardian, or conservator of the owner. If the property is leased, the possession of the tenant or lessee holding and occupying such property shall be deemed to be the possession of the owner.

(Amended by Stats. 1979, Ch. 730.)



5022

Lot, land, piece, or parcel of land whether used singly or in combination include property owned or controlled by any person as a railroad right of way or as a street or interurban railroad right of way.

(Added by Stats. 1941, Ch. 79.)



5022.5

Lot, portion of lot, land, piece, or parcel of land, whether used singly or in combination, may, in the discretion of the superintendent of streets, for purposes of spreading assessments and calculating benefits include any contiguous real property under the same ownership as it appears on the last equalized assessment roll used by the assessing entity in which the property is situated, whether consisting of unsubdivided land or land subdivided into blocks or lots and blocks or the superintendent of streets may if requested by such owner make separate assessments against portions of such lots or parcels of land.

(Added by Stats. 1953, Ch. 1099.)



5023

Work or improvement whether used singly or in combination mean and include any work which is authorized to be done or any improvement which is authorized to be made under this division, as well as the construction, reconstruction and repair of all or part of any such work or improvement.

(Added by Stats. 1941, Ch. 79.)



5023.1

Acquisition, or any of its variants, means one or more of the following:

(a) Any works, improvements, appliances, or facilities which are authorized to be made, constructed, or acquired under this division and which are in existence and installed in place on or before the date of adoption of the resolution of intention for the acquisition thereof; any use or capacity rights in any of the above; and any works, improvements, appliances, or facilities acquired or installed pursuant to Sections 10109 to 10111, inclusive.

(b) Electric current, gas, or other illuminating agent for power or lighting service.

(c) Any real property, rights-of-way, easements, or interests in real property, acquired or to be acquired by gift, purchase, or eminent domain, necessary or convenient in connection with the construction or operation of any work or improvement authorized to be acquired or to be made or constructed under this division, except any real property, rights-of-way, easements, or interests in real property shown on any final map filed with or submitted to the legislative body for acceptance and approval under the Subdivision Map Act (Division 2 (commencing with Section 66410) of Title 7 of the Government Code) and offered for dedication to public use by the map or by any separate offer of dedication previously or subsequently made.

(d) The payment in full of all amounts necessary to eliminate any special assessment liens previously imposed upon any assessment parcel included in the new assessment district. The cost of the payment shall be included in the new assessment on the parcel. This subdivision is applicable only in cases where the acquisition is incidental to other acquisitions or improvements.

(Amended by Stats. 1989, Ch. 104, Sec. 7.)



5024

Incidental expense includes all of the following:

(a) Compensation for work done by the engineer, and attorney s fees or services in proceedings pursuant to this division. Notwithstanding the foregoing, if a court of competent jurisdiction renders a final judgment that invalidates in whole or part the formation of the assessment district or the levy of assessments, any attorney s fees and engineering charges incurred by the city in defending that litigation are not incidental expenses and shall not be charged against the assessment district in any manner except as to those claims upon which the city prevails and as allowed by a court of competent jurisdiction.

(b) The cost of printing and advertising provided for in this division, including the treasurer s estimated cost of printing, servicing, and collecting any bonds to be issued to represent or be secured by unpaid assessments.

(c) The compensation of the person appointed by the superintendent of streets to take charge of, and superintend any of, the work.

(d) The expenses of making the assessment, of the collection of assessments by the superintendent of streets when directed by ordinance to receive payments pursuant to Section 5396, and of preparing and typing the resolutions, notices, and other papers and proceedings for any work authorized by this division.

(e) The expenses of making any analyses and tests to determine that the work, and any materials or appliances incorporated therein, comply with the specifications.

(f) All costs and expenses incurred in carrying out the investigations and making the reports required by the provisions of the Special Assessment Investigation, Limitation and Majority Protest Act of 1931 (Division 4 (commencing with Section 2800)).

(g) The cost of title searching, description writing, right-of-way agent salaries, appraisal fees, partial reconveyance fees, surveys, and sketches incident to securing rights-of-way for any work authorized by this division.

(h) Any other expenses incidental to the construction, completion, and inspection of the work in the manner provided for in this division.

(i) The cost of relocating or altering any public utility facilities as required by the improvement in those cases where that cost is the legal obligation of the city.

(j) The cost of planning and designing public facilities to be financed pursuant to this division, including the cost of environmental evaluations of those facilities.

(k) The cost of filing and recording documents when the cost is the legal obligation of the city.

(l) The cost of any acquisition, as defined in Section 5023.1, and expenses incidental in connection with the acquisition.

(m) If the construction of sewers or appurtenances incident thereto has been ordered, sewer service, connection, and capacity charges established by the city as a condition to the providing of sewer service for the benefit of properties within the assessment district and required for the completion and utilization of the improvement constructed.

(n) If the construction of water improvements or appurtenances incident thereto has been ordered, water service, connection, and capacity charges established by the city as a condition to the providing of water service for the benefit of properties within the assessment district and required for the completion and utilization of the improvement constructed.

(o) All costs not identified in subdivisions (a) to (n), inclusive, related to the issuance of bonds, including, but not limited to, costs of obtaining credit ratings, bond insurance premiums, fees for letters of credit and other credit enhancement costs, and initial fees for the registration of bonds.

All demands for incidental expenses shall be presented to the street superintendent, by an itemized bill, duly verified by the demandant.

(Amended by Stats. 1995, Ch. 91, Sec. 168. Effective January 1, 1996.)



5025

In all resolutions, notices, orders and determinations, subsequent to the resolution of intention it shall not be necessary to describe the work, and any description of the work in any of the same, subsequent to the resolution of intention and the notice of improvement, shall be sufficient, if it refers to the resolution of intention for a description of the work or improvement.

(Amended by Stats. 1951, Ch. 1093.)



5026

The legislative body of a county, city or city and county, may by resolution adopt a name for any street, boulevard, park or place which is to be improved under this division, for which a name has not been provided under the provisions of Sections 970.5 and 971, or otherwise, and may by resolution change the name of any street, boulevard, park or place heretofore established; provided further, that a copy of the resolution or order providing for the new name or change of name made by any city shall be promptly forwarded by the city clerk to the clerk of the board of supervisors and county surveyor of the county in which the municipality is situated.

(Amended by Stats. 2002, Ch. 221, Sec. 127. Effective January 1, 2003.)






PART 2. NOTICE

CHAPTER 1. General Provisions

5050

Unless the particular provision or the context otherwise requires, whenever a notice, resolution, order or other matter is required to be published or posted by this division it shall be published or posted in accordance with the provisions of this part.

(Added by Stats. 1941, Ch. 79.)



5051

Whenever any notice, resolution, order, or other matter is required to be published or posted, and the duty of posting or publishing, or procuring the same is not specifically enjoined upon any officer or person, the clerk shall post or procure the publication or posting thereof, as the case may be.

No step in any proceeding shall be invalidated or affected by any error or mistake or departure from the provisions of this section as to the officer or person posting or publishing, or procuring the publication or posting, of any notice, resolution, order or other matter when the same is actually published or posted for the time required.

(Added by Stats. 1941, Ch. 79.)



5052

No notice, nor any publication of any notice, order, resolution or other matter, other than that expressly provided for in this part or elsewhere in this division shall be necessary to give validity to any of the proceedings provided for in this division.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 2. Notice by Publication

5060

The provisions of Chapter 1 (commencing with Section 6000) of Division 7 of Title 1 of the Government Code shall not have any application to any publication provided for in this division.

(Amended by Stats. 2003, Ch. 194, Sec. 1. Effective January 1, 2004.)



5061

Whenever in this division a notice, resolution, order or other matter is required to be published and the manner of such publication is not specified, it shall be published in a daily, semiweekly or weekly newspaper published and circulated in the city conducting the proceedings and which is selected by the legislative body for that purpose, or by the clerk or other officer issuing the notice or responsible for the publication where the legislative body has not selected any newspaper for that purpose.

If there is no daily, semiweekly or weekly newspaper published and circulated in the city, and if the city conducting the proceedings is not a county, the notice, resolution, order or other matter required to be published shall be published in some newspaper published in the county in which such city is located.

If the city conducting the proceedings is not a county and there is no newspaper published in the city or in the county in which such city is located, the notice, resolution, order or other matter required to be published shall be posted and kept posted for the same length of time required for the publication of the same in a newspaper, in three public places in the city.

(Added by Stats. 1941, Ch. 79.)



5062

Whenever in this division a notice, resolution, order or other matter is required to be published, and the time for such publication is not specified, it shall be published in two entire issues of the newspaper, one being on one day and the other issue being on a subsequent day of the same or a subsequent week.

(Added by Stats. 1941, Ch. 79.)



5063

Proof of the publication or posting of any notice, resolution, order or other matter in accordance with any of the provisions of this division may be made by affidavit of:

(a) The owner, publisher, printer, foreman or clerk of the newspaper in which the publication was made.

(b) The poster of the notice.

(c) A person having knowledge of the facts.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 3. Notice by Posting

5065

Whenever in this division notice is required to be given by posting and the time or method for such posting is not specified, the clerk shall conspicuously post the notice on or near the door of the council chamber for not less than five days.

(Amended by Stats. 1947, Ch. 254.)






CHAPTER 4. Notice by Mail

5070

Whenever in this division notice is required to be given by mail, notice shall be given in accordance with the provisions of Section 53753 of the Government Code.

(Amended by Stats. 2003, Ch. 194, Sec. 2. Effective January 1, 2004.)



5071

The clerk shall upon the completion of the mailing of the notice file with the legislative body an affidavit setting forth the time and manner of the compliance with the requirements of this chapter.

(Added by Stats. 1941, Ch. 79.)



5072

The failure of the clerk to mail any notice or the failure of any person to receive the same shall not affect in any way whatsoever the validity of any proceedings taken under this division, nor prevent the legislative body from proceeding with any hearing so noticed.

(Added by Stats. 1941, Ch. 79.)









PART 3. PERFORMING THE WORK

CHAPTER 1. Work Which May Be Done

5100

(a) All streets, places, public ways, or property, or rights-of-way, or tidelands, or submerged lands owned by any city, open or dedicated to public use, and any property for which an order for possession prior to judgment has been obtained, and all tidelands or submerged lands to which all the right, title, and interest of the state have been granted to any city, all tidelands or submerged lands for which a permit, license, or easement has been issued by the United States Army Corps of Engineers or the state for work to be done pursuant to subdivision (m) of Section 5101, and all tidelands or submerged lands which have been leased by the state to any city for the construction of improvements authorized by subdivision (g) of Section 5101, are open public streets, places, public ways, or property or rights-of-way owned by the city, for the purposes of this division, and the legislative body of the city may establish and change the grades of the respective ways, properties, and rights-of-way hereinbefore enumerated and fix the width thereof and is hereby invested with jurisdiction to order to be done therein, over or thereon, either singly or in any combination thereof, any of the work mentioned in this division under the proceedings described in this part.

(b) Nothing in this section shall supersede the legislative body s obligation to obtain a lease or permit from the State Lands Commission for the use of state-owned tidelands or submerged lands.

(Amended by Stats. 2009, Ch. 332, Sec. 88. Effective January 1, 2010.)



5101

Whenever, in the opinion of the legislative body, the public interest or convenience may require, it may order the whole or any portion, either in length or in width, of any one or more of the streets, places, public ways, or property, easements, or rights-of-way, or tidelands, or submerged lands owned by any city, or tidelands or submerged lands leased by the state to any city for the construction of improvements authorized by subdivision (g), open or dedicated to public use, and any property for which an order for possession prior to judgment has been obtained, to be improved by or have constructed therein, over, or thereon, either singly or in any combination thereof, any of the following:

(a) The grading or regrading, the paving or repaving, the planking or replanking, the macadamizing or remacadamizing, the graveling or regraveling, or the oiling or reoiling thereof.

(b) The construction or reconstruction of sidewalks, crosswalks, steps, safety zones, platforms, seats, statuary, fountains, parks and parkways, recreation areas, including all structures, buildings, and other facilities necessary to make parks and parkways and recreation areas useful for the purposes for which intended, culverts, bridges, curbs, gutters, tunnels, subways, or viaducts.

(c) Sanitary sewers or instrumentalities of sanitation, together with the necessary outlets, cesspools, manholes, catch basins, flush tanks, septic tanks, disposal plants, connecting sewers, ditches, drains, conduits, tunnels, channels, or other appurtenances.

(d) Drains, tunnels, sewers, conduits, culverts, and channels for drainage purposes, together with necessary outlets, cesspools, manholes, catch basins, flush tanks, septic tanks, disposal plants, connecting sewers, ditches, drains, conduits, channels, and appurtenances.

(e) Poles, posts, wires, pipes, conduits, tunnels, lamps, and other suitable or necessary appliances for the purpose of lighting the streets, places, or public ways of any such city or property or rights-of-way owned by any such city, or for the purpose of furnishing electricity and electric service or telephone service to property within a city.

(f) Pipes, hydrants, and appliances for fire protection.

(g) Breakwaters, levees, bulkheads, groins, and walls of rock or other material to protect the streets, places, public ways, and other property in any such city, from overflow by water, or to prevent beach erosion or to promote accretion to beaches.

(h) Wells, pumps, dams, reservoirs, storage tanks, channels, tunnels, conduits, pipes, hydrants, meters, or other appurtenances for supplying or distributing a domestic water supply.

(i) Mains, services, pipes, fittings, valves, regulators, governors, meters, drips, drains, tanks, ditches, tunnels, conduits, channels, or other appurtenances for supplying or distributing a domestic or industrial gas supply.

(j) The construction or maintenance of bomb shelters or fallout shelters that are primarily designed to protect and shelter the population from conventional or nuclear bomb or missile warhead explosions, shellfire, radiation, and fallout in the event of an enemy attack.

(k) Retaining walls, embankments, buildings, and any other structures or facilities necessary or suitable in connection with any of the work mentioned in this section.

(l) The planting of trees, shrubs, or other ornamental vegetation.

(m) The construction, repairing, maintaining, or improving of public mooring places for watercraft, channel improvements, and the building, repairing, maintaining, and improving of wharves, piers, docks, slips, quays, moles, port access routes, or other utilities, structures, and appliances necessary or convenient for the promotion or accommodation of commerce, navigation, and the protection of lands within the city, and for aiding and securing access to the waters of those lands to the people of the State of California, in the exercise of their rights to fish, or for the extension of public streets or places.

(n) Compaction of land, change of grade or contours, construction of caissons, retaining walls, drains, and other structures suitable for the purpose of stabilizing land.

(o) All other work that may be deemed necessary to improve the whole or any portion of those streets, places, public ways, property, easements, or rights-of-way owned by the city.

(p) All other work auxiliary to any of the above, which may be required to carry out the above.

(Amended by Stats. 2004, Ch. 183, Sec. 338. Effective January 1, 2005.)



5101.4

In the case of a proposal for a water supply system or sanitary sewers and facilities, the preliminary steps, including, but not limited to, environmental impact reports, feasibility studies, engineering plans, cost estimates, legal expenses, and elections, may, at the legislative body s discretion, be deemed to be improvements.

(Added by Stats. 1981, Ch. 630, Sec. 2. Effective September 22, 1981.)



5101.5

Whenever in the opinion of the legislative body the public interest or convenience may require, it may install, acquire, construct, develop, jointly develop, maintain, dispose of, or operate, in or along its streets or any public way or any easement, either singly or in any combination of the items mentioned in Section 5101 and this section, any of the following:

(a) Works, systems, or facilities for the transportation of people, including rolling stock and other equipment appurtenant thereto.

(b) All other work auxiliary or incidental to any of the above, which may be required to carry out the same, including terminal and intermediate stations, structures, or platforms, or other facilities which may be necessary for, incidental to, or convenient for, the loading of people into and unloading of people from the transportation facilities.

(c) All other work auxiliary or incidental to any of the above which may be necessary for, incidental to, or convenient for carrying out, the same.

(d) Any and all property, easements, rights-of-way, and other rights or interests which may be necessary for, incidental to, or convenient for carrying out, the purposes of the project.

(Amended by Stats. 1983, Ch. 1322, Sec. 5.)



5101.6

Following the levy of an assessment pursuant to this division to pay, in whole or in part, the costs and expenses of works, system or facilities authorized by subdivision (a) of Section 5101.5 upon a district benefited thereby, and annually on or before June 30th, the legislative body may prepare and approve an estimate of the expenditures required during the ensuing fiscal year for the maintenance, operation, repair and improvement of such works, system or facilities and shall deduct from such estimate the amount of revenues, if any, which the legislative body estimates will accrue during such year from the operation of such works, system or facilities and will be available to pay costs of such maintenance, operation, repair and improvement.

The legislative body may increase the assessment in accordance with the provisions of Section 53753 of the Government Code. The proceeds of the assessment shall be placed in a separate fund of the city and shall be expended only for the maintenance, operation, repair or improvement of such works, system or facilities.

(Amended by Stats. 2003, Ch. 194, Sec. 3. Effective January 1, 2004.)



5101.7

The legislative body of a city may order the construction and installation of improvements authorized by Section 5101 in the right-of-way of a state highway or county road, or in a railroad right-of-way which is located within or adjacent to the corporate boundaries of the city, or in the right-of-way of a county road which is or will be an extension of a street, public way, or right-of-way of the city, if the legislative body determines that the public interest or convenience requires the construction and installation and that the land within an assessment district to be assessed to pay the cost and expenses of the improvements is benefited thereby. The construction and installation of the improvements in the right-of-way may be performed pursuant to a permit, license, lease, easement, or right-of-way granted to the city by the public entity or corporation having jursidiction and control over the highway, road, or right-of-way. The legislative body of the city may establish and change the grades of the highway, road, or right-of-way, or portion thereof, where the improvement will be constructed in cooperation with the public entity or corporation having jurisdiction and control over the highway, road, or right-of-way. Before ordering the construction and installation of the improvements, the city shall obtain the approval of the public entity or corporation having jurisdiction and control over the highway, road, or right-of-way. Notwithstanding the provisions of this section, the legislative body shall not order the construction or improvement of a segment of a state highway except as provided in Section 5101.8.

(Added by Stats. 1983, Ch. 106, Sec. 2. Effective June 21, 1983.)



5101.8

(a) The legislative body of a city may order the construction and improvement of a segment of a state highway located, in whole or in part, within the city s jurisdiction, if the following conditions have been met:

(1) The legislative body has made a determination that the public interest or convenience requires the state highway project, and that the land within an assessment district to be assessed to pay the cost and expenses of the state highway project will be benefited.

(2) The legislative body has entered a cooperative agreement with the Department of Transportation, as provided in subdivision (b), to fund the construction and improvement of the state highway.

(3) The highway project has been included in the state transportation improvement program pursuant to Section 14529 of the Government Code.

(b) The cooperative agreement required by subdivision (a) shall provide for:

(1) The Department of Transportation to perform the construction of the project.

(2) The city funding of the costs and expenses of the project from the assessment to be levied on the land within the assessment district to be assessed, and from the sale of any bonds which may be issued pursuant to this division or Division 10 (commencing with Section 8500).

(3) The agreement to become effective after proceedings have been taken pursuant to this division and the funds are available to carry out all its terms.

(4) The division of financial and legal responsibility between the city and the Department of Transportation for the maintenance of the state highway improvements and encroachments upon completion of the work.

(Added by Stats. 1983, Ch. 106, Sec. 3. Effective June 21, 1983.)



5102

In any proceeding for the making of any work or improvement authorized under Section 5101 of this code, the legislative body may order any acquisition as defined in Section 5023.1 necessary or appropriate in connection with such work or improvement and assess the cost of such acquisition, as a part of the incidental expenses of such work or improvement. Any such acquisition shall be described in the resolution of intention in general terms and refer to plans, profiles, detailed drawings and specifications or such of them as may be suitable and proper for the full detailed description of the acquisition proposed. The city initiating such proceedings is authorized to advance the cost of any such acquisition from its general funds, and thereafter reimburse such general funds as a part of the incidental expenses of such improvement.

(Amended by Stats. 1963, Ch. 604.)



5103

Whenever the work or improvement includes the installation of works or appliances for supplying electric, telephone, or cable television service, sanitary sewers or instrumentalities of sanitation, domestic or industrial water supplies, or mains and appurtenances for supplying or distributing a domestic or industrial gas supply, and the territory in which the work or improvement is contemplated is within the service area of a public utility, public agency, or mutual water company supplying the service, the legislative body may, before the adoption of the resolution of intention, enter into an agreement with the public utility, public agency, or mutual water company which may, among other things, provide for all of the following:

(a) The supplying or approval by the public utility, public agency, or mutual water company of plans and specifications for the work or improvement.

(b) The performance of work or service, for an allowance or contribution by the public utility, public agency, or mutual water company toward the cost of the work or service where provided for by its rules or regulations, and for the payment for the work or service.

(c) That the agreement shall become effective upon the effective date of the resolution or ordinance ordering the work in proceedings taken pursuant to this division.

(d) That, after the confirmation of the assessment, the public utility, public agency, or mutual water company shall have exclusive possession, control, and use of the work or improvement as long as the public utility, public agency, or mutual water company uses the work or improvement to render to the lands within the assessment district the services intended to be furnished by the work or improvement.

(Amended by Stats. 1989, Ch. 104, Sec. 9.)



5104

If the written consent of the owner of the property is first obtained, work may be done on private property to eliminate any disparity in level or size between the improvement and private property, provided that the legislative body determines in the resolution of intention to order the improvement that it is in the public interest and more economical to do such work on private property than to adjust the work on public property to eliminate such disparity. The actual cost of such work may be added to the assessment of the lot on which the work is done. Nothing in this section limits or restricts the authority of the legislative body to make agreements authorized by Section 1263.610 of the Code of Civil Procedure.

(Amended by Stats. 1975, Ch. 1240.)



5105

(a) Whenever, in the opinion of the legislative body, the public interest or convenience may require, the legislative body may undertake any work necessary or incidental to the prevention, mitigation, abatement, or control of a geologic hazard or to repair damages resulting therefrom.

(b) For purposes of this division, geologic hazard means an actual or threatened landslide, land subsidence, soil erosion, earthquake, or any natural or unnatural movement of land or earth.

(c) Such work may be performed on private property with the prior written consent of the owner thereof, if the legislative body, in the resolution of intention, determines that it is in the public interest to do so.

(Amended by Stats. 1980, Ch. 771, Sec. 6.)






CHAPTER 1.5. Elections

5108

Approval of the owners of land for any improvements specified in Section 5101.4 shall be secured in accordance with the provisions of Section 53753 of the Government Code.

(Amended by Stats. 2003, Ch. 194, Sec. 4. Effective January 1, 2004.)



5108.3

The proposition is approved if a majority of the voters voting approve the measure.

If the measure is approved by the voters, assessments shall be made and confirmed pursuant to Chapter 15 (commencing with Section 5340) and Chapter 16 (commencing with Section 5360) and may be collected pursuant to Section 5450. The legislative body may pay the cost of the work described in Section 5101.4 prior to the collection of assessments.

Any assessment imposed pursuant to this section may be collected in installments over a period not to exceed five years.

(Added by Stats. 1981, Ch. 630, Sec. 3. Effective September 22, 1981.)



5108.4

Notwithstanding Section 5108.3, the legislative body may delay the collection of the assessments imposed by Section 5108.3 until the time an assessment district is created pursuant to Section 5180 to pay the costs of a water supply system project, or a sanitary sewer and facilities project, where the costs of proposed improvements for such a project have been approved pursuant to Section 5108.3.

(Added by Stats. 1981, Ch. 630, Sec. 3. Effective September 22, 1981.)



5108.5

If an assessment district is created pursuant to Section 5180, the legislative body shall include the assessments imposed by Section 5108.3 with the assessments imposed by Section 5180 within an assessment district created to pay the costs of a water supply system, or a sanitary sewer and facilities project, where the costs of proposed improvements for such a project have been approved pursuant to Section 5108.3.

(Added by Stats. 1981, Ch. 630, Sec. 3. Effective September 22, 1981.)






CHAPTER 2. Extending Work Beyond City Limits

5115

When the public interest or convenience so requires, and whenever, in the opinion of the legislative body initiating the proceedings, the proposed work is of such a character that it directly and peculiarly affects property in two or more cities, or in one or more cities and counties, and that the purposes sought to be accomplished by the work can best be accomplished by a single, comprehensive scheme of work, there is hereby conferred upon the legislative body full power and authority to extend the work or the boundaries of the district to be assessed therefor beyond the territorial limits of the city.

(Added by Stats. 1941, Ch. 79.)



5116

The legislative body may establish, change or modify the grade of and order to be done in, over or under the whole, or any portion, either in length or width, of any one or more of the public streets, places, sidewalks, highways, roads, or property or rights of way (including tidelands and submerged lands owned by any city) within the limits of the city which is carrying through the proceeding in question, and also into the limits of other cities or extending from the city through or over one or more other cities, or extending through or over one or more cities and into a county or extending along the exterior boundary between a city and a county, or along the boundary between two cities, whether wholly or partly within or without the boundary, either singly or in any combination thereof, any of the work mentioned in this division under the proceedings described in this division.

(Added by Stats. 1941, Ch. 79.)



5117

The city may include within the boundaries of an assessment district created pursuant to this division lands lying within the boundaries of any one or more cities, or counties, when such lands, in the opinion of the legislative body conducting the proceeding, will be benefited by the proposed work if the consent of the legislative body of any territory proposed to be assessed shall first be obtained to the formation of the assessment district and, if any of the proposed work is to be done within such territory, to the work described in the resolution of intention and the assumption of jursidiction thereover for the purposes aforesaid prior to the adoption thereof.

(Added by Stats. 1941, Ch. 79.)



5118

The proposed resolution of intention shall be submitted to the legislative bodies which have jurisdiction over the territory into which the proposed work or the assessment district therefor may extend. When the resolution of intention is approved and the consent of the legislative bodies whose consent is necessary is obtained to the work and the formation of the assessment district described therein, the resolution of intention may be adopted. The consent if any shall, of itself, constitute assent to the assumption of jurisdiction thereover for all purposes of the proceeding and authorize the legislative body initiating the proceeding to take each and every step required for or suitable for the consummation of the work extending outside the limits of the city, and the levying, collecting and enforcement of the assessments to cover the expenses thereof and the issuance and enforcement of bonds to represent unpaid assessments.

(Added by Stats. 1941, Ch. 79.)



5119

Notwithstanding any other provision, upon obtaining the consent of any city as provided in Sections 5117 and 5118, the board of supervisors of a county may order any work and levy, collect and enforce assessments and issue and enforce assessment bonds to represent unpaid assessments in an assessment district created by it lying wholly within such city.

(Added by Stats. 1969, Ch. 874.)






CHAPTER 2.5. Contribution Toward Cost of Work

5125

Notwithstanding any other provision in this division, the legislative body may accept and provide for contribution toward the cost and expenses of any work done under this division, from any funds made available for the purpose by any local, state or national agency or authority, and it shall not be necessary to set forth or give notice of such contribution in the resolution of intention or in any other proceedings under this division.

(Amended by Stats. 1963, Ch. 416.)



5126

At any time or times prior to confirmation of the assessment, the legislative body of a city conducting a proceeding may provide for a contribution or contributions by said city of part of the costs and expenses of the work.

(Added by Stats. 1963, Ch. 416.)



5127

If the assessment district includes property out of the territorial jurisdiction of the city conducting the proceeding, the legislative body of the city having jurisdiction thereover may in its discretion order by resolution, a copy of which shall be transmitted to the legislative body conducting the proceeding, that any part of the cost or expenses of the work shall be paid out of the treasury of the city. A liability for the portion of the cost set forth in the resolution shall thereby be created against the city ordering such contribution.

(Added by renumbering Section 5119 by Stats. 1963, Ch. 416.)



5128

The legislative body may, in its discretion, provide that any contribution being made pursuant to Sections 5125 and 5126 may, to the extent of the fund so designated, be appropriated in such installments as the legislative body may determine provided that the total amount of such installments shall have been appropriated at or prior to the completion of the work.

(Added by Stats. 1963, Ch. 1235.)



5129

Notwithstanding any other provision of law, the legislative body, by resolution and in accordance with the terms and conditions under which federal funds were made available to it for the benefit of low- and moderate-income households owning and occupying lands, may apply those federal funds to the payment of assessments levied on such lands to finance any work done under this division.

(Added by Stats. 1978, Ch. 484.)






CHAPTER 3. Resolution of Intention

5130

Before ordering any work to be done under this division the legislative body shall require, except as provided hereunder, the engineer to furnish it with plans and specifications therefor together with careful estimates of the costs and expenses of such work.

In a county having a population of 4,000,000 or over an owner or owners of lots or lands liable to be assessed for work may engage a registered civil engineer, registered pursuant to Chapter 7, Division 3 of the Business and Professions Code, to prepare the plans for any work to be done under this division. The legislative body may purchase said plans for use in proceedings under this division and may establish rules, regulations and procedures to be followed by registered civil engineers engaged by owners in preparing plans, submitting them to and obtaining their approval by the engineer and for the time, manner and determination of the amount to be paid for such plans; provided, however, that the amount paid for plans shall not exceed 8% of the engineer s estimate of the cost of work shown on the plans and that no payment shall be made for any plans which have not been approved by the engineer. The amount paid for any plans and any fee required to be paid, pursuant to the aforesaid rules and regulations, may be paid out of the city treasury and shall be charged against the district as an incidental expense.

(Amended by Stats. 1963, Ch. 1834.)



5131

Before ordering any work done which is authorized by this division, the legislative body shall pass a resolution of intention to do so, referring to the street by its lawful or official name, or the name by which it is commonly known. If the work is not to be done upon a public street or public way, then by briefly describing the property or right of way on which it is to be constructed, and briefly describing the work.

(Added by Stats. 1941, Ch. 79.)



5132

The resolution of intention shall be sufficient if it states in general terms the class or kinds of work contemplated, such as grading, paving, sewering and other work, and gives in general the location of the proposed work and refers to plans, profiles, detailed drawings and specifications or such of them as may be suitable or proper for the full and detailed description of the proposed work, and if it refers to any agreement entered into pursuant to Section 5103. The resolution of intention shall contain also a notice of the day, hour, and place of the public hearing where any and all persons having any objections to the proposed work or work and acquisition may appear before the legislative body and show cause why the proposed work or work and acquisition should not be carried out in accordance with the resolution of intention.

The notice shall also contain the name and telephone number of a local department or agency designated by the legislative body to answer inquiries regarding the hearing proceedings. That notice shall be omitted if the hearing of objections is not required as provided hereunder. The hearing of objections shall not be less than 45 days from the date of the passage of the resolution.

(Amended by Stats. 2003, Ch. 194, Sec. 7. Effective January 1, 2004.)



5132.1

In the event that the proceedings include any acquisition and the actual cost of the acquisition as finally determined is less than the amount included in the assessment as the cost of such acquisition, such excess may be spent as the legislative body may thereafter determine, either for the maintenance or repair of the work or improvement, or such excess shall be refunded or credited in proportion to the amount of the assessments that were levied for such acquisition cost, as follows:

(a) Where the assessment and all installments thereof and all interest and penalties due thereon have been paid, such refund shall be returned in cash to the person who paid the corresponding assessment or installment, upon his furnishing satisfactory evidence of such payment.

(b) Where the assessment or any installment thereof is unpaid, the credit shall be applied upon such assessment or upon the earliest unpaid installment of principal and interest.

In the event the legislative body determines that such excess shall be used for maintenance or repair, the legislative body shall establish a separate fund of such excess and shall use the same solely for said purpose.

(Amended by Stats. 1963, Ch. 416. See same-numbered section added by Stats. 2003, Ch. 194.)



5132.1

In addition to the notice included in the resolution of intention, the legislative body shall give notice by mail to the record owner of each identified parcel prior to levying a new or increased assessment, or an existing assessment that is subject to the procedures and approval process set forth in Section 4 of Article XIII D of the California Constitution. Each such notice shall comply with the provisions of subdivision (b) of Section 53753 of the Government Code.

(Added by Stats. 2003, Ch. 194, Sec. 8. Effective January 1, 2004. See same-numbered section, as amended by Stats. 1963, Ch. 416.)



5132.2

Each notice sent pursuant to Section 5132.1 shall contain an assessment ballot that includes that legislative body s address for receipt of the form and a place where the person returning the assessment ballot may indicate his or her name, a reasonable identification of the parcel, and his or her support or opposition to the proposed assessment. The form of the assessment ballot shall comply with the provisions of subdivision (c) of Section 53753 of the Government Code.

(Added by Stats. 2003, Ch. 194, Sec. 9. Effective January 1, 2004.)



5132.3

At the time, date, and place stated in the notice mailed pursuant to Section 5132.1, the legislative body shall conduct a public hearing upon the proposed assessment in accordance with the provisions of subdivision (d) of Section 53753 of the Government Code. At the conclusion of the public hearing, the legislative body shall tabulate the assessment ballots submitted and not withdrawn, in accordance with the provisions of subdivision (e) of Section 53753 of the Government Code. If there is a majority protest against the imposition of a new assessment, or the extension of an existing assessment, or an increase in an existing assessment, the legislative body shall not impose, extend, or increase the assessment.

(Added by Stats. 2003, Ch. 194, Sec. 10. Effective January 1, 2004.)



5132.4

If the legislative body has complied with the notice, protest, and hearing provisions set forth in this article, or if the legislative body is not required to comply with those requirements because the assessment is exempt from the procedures and approval process set forth in Section 4 of Article XIII?D of the California Constitution, then those requirements shall not apply in subsequent fiscal years unless the assessment methodology is changed to increase the assessment, or the amount of that assessment is proposed to exceed an assessment formula or range of assessments adopted by an agency in accordance with Article XIII?D of the California Constitution or Section 53753 of the Government Code.

(Added by Stats. 2003, Ch. 194, Sec. 11. Effective January 1, 2004.)



5133

The clerk shall cause the resolution of intention to be published. The first publication shall be made not less than 10 days prior to the date of public hearing stated in said resolution. If the hearing of objections is not required, the first publication shall be within 10 days after the date of passage of the resolution.

(Amended by Stats. 1963, Ch. 1833.)



5134

The legislative body may include in one proceeding, under one resolution of intention and in one contract, any of the different kinds of work mentioned in this division on any number of streets, properties and rights of way or portions thereof, contiguous or otherwise, and it may except therefrom any such work which has already been done.

(Added by Stats. 1941, Ch. 79.)



5135

The legislative body may elect to agree to purchase, and purchase, out of the general funds of the city or any other funds eligible for such purpose, an assignment of the warrant, assessment and diagram upon delivery thereof to the contractor, pursuant to Section 5375, at the option of the contractor. Any such purchase shall be at the total amount of the several assessments upon the assessment and diagram attached to the warrant. Any such election to purchase an assignment of the warrant, assessment and diagram by the city shall be stated in the resolution of intention and in the invitation for bids. Upon the purchase of such an assignment of the warrant, assessment and diagram by the city, the city shall succeed to all rights and liens of the contractor to collect and to enforce the payment of the assessments and all bonds issued to represent said assessments.

(Amended by Stats. 1971, Ch. 962.)



5135.5

When the contractor, at the time of execution of the contract, exercises his option to assign the warrant, assessment, and diagram to the legislative body, payments of installments may be made in the manner provided under the provisions of Section 5374.1 for installment payment of contributions.

(Amended by Stats. 1979, Ch. 90.)



5136

As an alternative procedure for the doing of work authorized by this division, the legislative body may pass a resolution of intention to do such work containing a provision that the work shall be done if any local, state or national agency or authority accepts the proposed work as a project for which a contribution of labor, or labor and any portion of materials, supplies or equipment will be made by such agency or authority. Under such alternative procedure the work to be done by the contractor shall consist of furnishing any or all of the materials, supplies or equipment necessary for the construction of the improvement. When this alternative procedure is adopted, the resolution of intention shall so state and shall recite what contribution is to be made and by whom. The resolution of intention shall also state what work shall be done by the contractor. In all other particulars, the resolution of intention shall be the same as any resolution of intention adopted pursuant to this chapter.

(Added by renumbering Section 5135 by Stats. 1950, 1st Ex. Sess., Ch. 65.)






CHAPTER 4. Establishment of Grade for Work

5150

The provisions of this chapter relating to grades are alternative provisions and shall not repeal any other provisions of this division or of this code relating to change of grade.

(Added by Stats. 1941, Ch. 79.)



5150.5

The legislative body may, by resolution, establish, change, or modify the official grade of any street, boulevard, park or place which is to be improved pursuant to this division, and the words official grade when used in this division shall mean the grade so established, changed, or modified.

(Amended by Stats. 1974, Ch. 426.)



5151

The grade to which any work shall be done shall be that which is shown on the plans or profiles therefor or it may be done on the grade formally established by the legislative body. If any official grade has already been adopted or established for any of the streets, avenues, or other places or property proposed to be improved, it shall be lawful for the resolution of intention to provide that said work shall be done to new grades or grades different from those so established or adopted, and shall refer to plans, profiles or specifications for the description of the grade at which the work is to be done.

(Added by Stats. 1941, Ch. 79.)



5152

Any property owner whose property is to be assessed to pay the costs and expenses of the proposed work may at the time fixed in the resolution of intention for hearing of objections to the proposed work, appear before the legislative body and make objection to the proposed grade or proposed modification of grade. A failure to make objection at that time shall be deemed to be a waiver of all objections to the proposed grade or proposed change or modification of grade and shall operate as a bar to any claim for damages or any subsequent action looking to the prevention of the work or the recovery of damages on account of the performance of the work to such grade or changed grade.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 5. Work Affecting Distribution of Domestic Water Supply by Public Agencies

5170

If the work proposed to be done includes the laying of conduits, pipes, hydrants, or any appliance for the supplying or distributing of a domestic water supply, and the distribution of such domestic water supply in the territory in which the work is contemplated is under the management and control of a municipal water district, a municipal utility district, a public utility district, a metropolitan water district, or any public agency other than the city ordering the work done, the conduits, pipes, hydrants, or other appurtenances for supplying or distributing such domestic water supply shall be installed under the proceedings specified in this chapter, which must be taken prior to the adoption of the resolution of intention.

(Added by Stats. 1941, Ch. 79.)



5171

Before requiring the plans, specifications and estimates provided for in Section 5130 the legislative body shall pass a resolution requesting the public agency having charge of the supplying and distribution of the domestic water supply in the district about to be improved to furnish to the legislative body plans and specifications for adequate and appropriate conduits, pipes, hydrants and other appurtenances necessary for that purpose. It shall be the duty of such public agency to furnish the plans and specifications so required, and the plans and specifications shall be submitted to the legislative body for its approval. The cost of the preparation of such plans and specifications shall form a part of the incidental expenses of the work.

(Amended by Stats. 1957, Ch. 1239.)



5172

The legislative body may adopt the plans and specifications furnished to it, but may not modify or change the same except with the consent of the public agency furnishing the plans and specifications. If no agreement can be reached the conduits, pipes and other appurtenances for supplying the water shall be omitted from the contemplated improvement. If the plans and specifications are adopted by the legislative body the engineer shall incorporate the plans and specifications in the plans and specifications furnished by him to the legislative body pursuant to Section 5130, and the plans and specifications shall thereupon be deemed incorporated in the plans and specifications for doing the work.

(Added by Stats. 1941, Ch. 79.)



5173

The public agency which supplies the plans and specifications may at all times maintain an inspector over the work to see that the plans and specifications which it has furnished have been complied with, and the cost of such inspection shall form a part of the incidental expenses of the work and be incorporated in the assessment as a part thereof.

(Added by Stats. 1941, Ch. 79.)



5174

After the work has been completed and accepted, title to the pipes, conduits, and other appliances for supplying or distributing water so installed shall vest in such public agency and constitute a part of its system supplying the water, and shall at all times thereafter be used, operated, maintained, and managed by it as a part of such system.

(Amended by Stats. 1957, Ch. 1239.)






CHAPTER 6. Creating Assessment Districts

5180

The legislative body shall make the expense of such work chargeable upon a district, which the legislative body shall, in its resolution of intention, declare to be the district benefited by the work, and to be assessed to pay the cost and expense thereof. The territory comprising said district may, but need not, include all, or be confined to, or extend beyond, the lots or lands fronting upon the improvement, or be contiguous, and the district may consist of separate and distinct areas or sections. The work performed in one section need not benefit the other section or sections.

(Amended by Stats. 1963, Ch. 416.)



5181

The district may be described by:

(a) Stating its exterior boundaries; or

(b) Giving a description thereof according to any official or recorded map; or

(c) Referring to a plat or map on file in the office of the clerk or engineer at the time of passing the resolution of intention, which shall indicate by a boundary line the extent of the territory included in the proposed district, and shall govern for all details as to the extent of the assessment district.

(Amended by Stats. 1950, 1st Ex. Sess., Ch. 65.)



5182

The assessment district need not be described in any of the notices, resolutions, orders or determinations provided for in this division, other than the resolution of intention. Any description of said district in any of the same shall be sufficient, if it refers to the resolution of intention for a description of the district.

(Amended by Stats. 1951, Ch. 1093.)






CHAPTER 7. Notice of Improvement

5194

The legislative body shall appoint the time and place of the hearing on the resolution of intention and shall cause notice of that hearing and the public meeting required by Section 54954.6 of the Government Code to be mailed as provided in subdivision (c) of that section.

(Amended by Stats. 1993, Ch. 1194, Sec. 7. Effective October 11, 1993.)



5196

If the doing of the work requires a change of grade of any railroad track or tracks, the legislative body shall direct the clerk to mail to the owner or reputed owner or operator or reputed operator thereof, at its last known address as the same appears on the tax rolls of the city, the legislative body of which is conducting the proceeding, or when no address so appears then to such owner or operator in care of general delivery in such city and to the Public Utilities Commission, printed copies of the resolution of intention within five days after the first publication thereof. Failure to mail said copies or failure of any such owner or operator to receive the same or any erroneous address thereon shall not affect the jurisdiction of the legislative body, but in such event the failure of the owner or operator of such tracks to make objection to the proposed grades shall not be deemed to be a waiver of all objections to the proposed grades or proposed change or modification of grade, nor operate as a bar to any claim for damages, if recoverable damages there be.

(Amended by Stats. 1953, Ch. 700.)



5198

This chapter shall not apply if the hearing of objections is not required pursuant to Section 5132.

(Added by Stats. 1963, Ch. 1833.)






CHAPTER 8. Protest and Hearing

5221.5

In lieu of hearing and passing upon protests as provided in Section 5221, the legislative body may continue the hearing of protests to a day certain and refer the protests to the superintendent of streets for investigation, report and recommendation as to the improvement and matters included in the protests. The report and recommendation of the superintendent of streets shall be in writing, and a copy thereof shall be mailed not less than five days prior to the continued hearing date for protests to each person owning property liable to be assessed who has made a written protest. At the time set for the continued hearing the legislative body shall hear and pass upon the report and recommendation of the superintendent of streets and its decision shall be final. The legislative body may adjourn the hearing from time to time. Protests may be withdrawn in the same manner as provided in Section 5221.

(Added by Stats. 1963, Ch. 1402.)



5223

If it shall be necessary, in order to find whether a majority protest exists, to determine whether any or all of the signers of written protests are the owners of property to be assessed, the legislative body shall make such determination from the last equalized assessment roll, any written evidence submitted with a written protest and any other evidence received at the hearing. The legislative body shall be under no duty to obtain or consider any other evidence as to ownership of property and its determination of ownership shall be final and conclusive.

(Added by Stats. 1963, Ch. 418.)



5225

If no protests or objections in writing have been delivered to the clerk up to the hour set for the hearing thereon or if protests have been found by the legislative body to be insufficient, or have been overruled, or if protests against the extent of the proposed district have been heard and denied, immediately thereupon the legislative body shall acquire jurisdiction to order the proposed work to be done.

If the hearing of objections is not required, pursuant to Section 5132, immediately upon passage of the resolution of intention the legislative body shall acquire jurisdiction to order the proposed work to be done.

(Amended by Stats. 1963, Ch. 1833.)



5227

Nothing in this act contained shall prohibit the legislative body, within said one-year period referred to in Section 5222 hereof, from commencing and carrying on new proceedings for the construction of a portion of the improvement so protested against if it finds, by the affirmative vote of four-fifths of its members, that the owners of a majority of the property within the area of the assessment district to be established under said new proceedings are in favor of going forward with said portion of the improvement.

(Added by Stats. 1953, Ch. 1703.)






CHAPTER 13. General Provisions Relating to Assessments

5300

Whenever a railroad, street, or interurban railroad right-of-way shall be included within any district to be assessed for the cost of any work provided in this division, such railroad right-of-way (whether it is owned in fee or as an easement) shall be included in the warrant, assessment, and diagram. Such railroad right-of-way shall be assessed only if, and to the extent that, it is found that it will benefit from the proposed improvement, and such railroad, street, or interurban railroad right-of-way shall be subject to sale for nonpayment of assessments as provided in this division. In determining whether or not such railroad right-of-way benefits its use as a right-of-way for a railroad shall be presumed to be permanent.

(Amended by Stats. 1971, Ch. 1292.)



5301

If any lot or parcel of land belonging to the United States, or to the State, or to any county, city, public agent, mandatory of the government, school board, educational, penal or reform institution or institution for the feebleminded or the insane, is in use in the performance of any public function, and is included within the district to be assessed to pay the costs and expenses thereof, the legislative body may, in the resolution of intention, declare that such lots or parcels of land, or any of them, shall be omitted from the assessment thereafter to be made to cover the costs and expenses of the work.

(Amended by Stats. 1963, Ch. 416.)



5302

If any such lots or parcels of land are omitted from the assessment, the total expense of all work done shall be assessed on the remaining lots or parcels of land lying within the limits of the assessment district, without regard to such omitted lots or parcels of land.

(Amended by Stats. 1963, Ch. 416.)



5302.5

If the legislative body, in the resolution of intention, declares that any lot or parcel of land owned and used as provided in Section 5301 shall be included in the assessment, or if no declaration is made respecting any such lot or parcel of land then any assessment upon such lot or parcel of land shall be an enforceable obligation against the owner of such property and shall be paid, within 30 days after the date of recording the assessment, by the officer, officers, or board having charge of the disbursement of the funds of the owner of such lot or parcel of land and, if not paid within said 30 days, shall bear interest until paid at the rate stated in the resolution of intention for the bonds proposed to be issued, and if no bonds are proposed to be issued then at the rate of not more than 7 percent per annum until paid; provided, however, that if said assessment is not paid within said 30-day period the city may, and if the city has so provided in its resolution of intention shall, at the expiration thereof, forthwith advance the necessary sum and pay the assessment and shall collect the amount of said assessment and interest thereon from the said obligated owner and may enforce the collection thereof by writ of mandate or other proper remedy. If for any reason there are not moneys available for the payment of said assessment, then the legislative body of the public entity which owns said property so assessed may elect to cause said assessment to be payable in a number of installments not to exceed the number of installments of and at the same interest rate as bonds issued in the proceedings creating the assessment, or if no bonds are to be issued, for a number of installments not to exceed the number of installments of annual payments as provided by Section 6462 of this code for payment of bonds issued under the provisions of this division and for a rate of interest to be specified. In the event the legislative body of the entity whose property is assessed decides that said assessment shall be payable in installments, then the officer, officers or board whose duty it is to levy taxes for said obligated owner, including school districts but not limited thereto, shall include in the next tax levy an amount, in addition to moneys for all other purposes, sufficient to pay the annual installment of principal and interest upon said assessment with interest on the unpaid principal of the assessment to date of the payments, and shall include in each succeeding tax levy a like amount or more, in addition to moneys for all other purposes, until the principal of said assessment and all interest on unpaid portions thereof, shall be paid in full. In the event the officer, officers, or board whose duty it is to levy taxes fails to discharge the principal of the assessment and the interest thereon, the owner of the assessment may compel the levy thereof in the manner hereinabove set forth by writ of mandate. No statute of limitations shall bar any right provided for herein to enforce the collection of an assessment of the type described herein and any interest due thereon until four years after the due date of the last principal payment due upon said assessment. The owner of an assessment described herein may use mandamus or other appropriate remedy to compel the officer, officers or board whose duty it is to levy taxes for said obligated owner to levy an amount in a given year equal to the amount necessary to pay the installment of principal and interest on the assessment in said year, and may continue to use mandamus or other remedy to cause like installments of the amount of principal and interest accruing to be levied each year until the whole of the assessment due has been paid.

If the owner of an assessment is successful in any action to compel the levy of a tax under this section he shall be awarded reasonable attorneys fees as fixed by the court and costs and said attorneys fees and costs shall be included in said tax levy.

(Amended by Stats. 2003, Ch. 194, Sec. 15. Effective January 1, 2004.)



5302.6

As an alternative method to that method provided in Sections 5302.5 and 6467, for financing unpaid assessments against publicly owned property, as such property is defined in Section 5301, bonds may be issued to represent unpaid assessments against such public property. Bonds shall be issued in the manner and form as provided for in Chapter 4.5 (commencing with Section 6468), Part 5 of this division. The holders of such bonds and each individual holder of such bonds shall have all of the rights set forth for the holder of an assessment under Section 5302.5 and that of the owner of a certificate to represent assessment against public property as provided for in this code and other rights as provided by the provisions of Chapter 4.5 (commencing with Section 6468), Part 5 of this division. If bonds are to be issued to represent assessments against publicly owned property, it may be set forth by resolution of the legislative body of the entity conducting the proceedings at any time prior to the levy of assessment in the proceedings.

(Added by Stats. 1969, Ch. 770.)



5303

If the legislative body, in the resolution of intention, declares that any lot or parcel of land used as provided in Section 5301 and owned by the United States or any department thereof or the State of California or any department thereof shall be included in the assessment, then the city shall be liable for such sum as may thereafter be assessed against such lot or parcel of land and which is unpaid after 30 days from the recordation of the assessment. Such sum shall be payable by the city out of the general fund unless the legislative body shall in its resolution of intention designate another fund. The foregoing provisions of this section shall not apply to any assessment pursuant to Chapter 14 (commencing with Section 5320) of Part 3 of this division against any such land owned by the State of California or department thereof, but the city shall advance the amount of any such assessment in such assessment proceedings and shall in such case become the owner of such assessment and entitled to repayment of such amount with interest thereon at the rate provided in that chapter from the State of California or any department thereof.

(Amended by Stats. 2003, Ch. 194, Sec. 16. Effective January 1, 2004.)



5305

The legislative body may provide for deferral of payment of assessments in accordance with procedures prescribed by Chapter 8 (commencing with Section 10700) of Division 12.

(Added by Stats. 1986, Ch. 449, Sec. 1. Effective July 22, 1986.)






CHAPTER 14. Assessment of Property Owned by the State of California

5320

Notwithstanding the terms and provisions of any other section of this division, the provisions of this chapter shall apply to and govern the assessment of property owned by the State of California or any department thereof.

(Added by Stats. 1969, Ch. 1219.)



5321

All real property acquired by the State of California or any department thereof is property subject to assessment in proceedings conducted under this division, except real property which is acquired prior to the filing in the office of the county recorder of a copy of the map of the assessment district pursuant to Section 3111 and which is located within the right-of-way of a state highway or proposed state highway. For the purposes of this section, property shall be deemed to have been acquired upon the vesting of title, or the filing of a condemnation action, whichever occurs first. The local agency shall notify the Department of Transportation of any proceedings or hearings to be held relative to the establishment of a map of the assessment district pursuant to Section 3111.

(Amended by Stats. 1980, Ch. 777, Sec. 105.)



5322

The State of California or any department thereof that has jurisdiction over any real property subject to assessment as provided in this chapter shall pay the amount of money assessed against such real property together with any interest as herein provided. If the State of California or the department thereof having jurisdiction of the real property does not pay the amount of money so assessed against such property on or before the end of the second fiscal year following the date when the notice of assessment is recorded pursuant to Section 3114, the owner of such assessment shall, within six months after the end of the second fiscal year, have the right to file a claim against the State of California in the manner provided in Chapter 1 (commencing with Section 900) and Chapter 2 (commencing with Section 910) of Part 3 of Division 3.6 of Title 1 of the Government Code, and neither any provision of those chapters nor any statute of limitation nor any other statutory provision shall bar the filing of such a claim within such six-months period.

(Added by Stats. 1969, Ch. 1219.)



5323

The State of California or any department thereof having jurisdiction over any real property subject to assessment as provided in this chapter shall have the same right provided for in this division or other applicable law to pay the amount of money assessed against such real property without interest as does a private person owning property assessed under this division or such other law.

(Added by Stats. 1969, Ch. 1219.)



5324

Neither the State of California nor any department thereof that has jurisdiction over any real property assessed, as herein provided, shall be obligated to make payment thereof until the Legislature has appropriated the amount necessary to make payment of such assessment.

(Added by Stats. 1969, Ch. 1219.)



5325

If the State of California or such department thereof does not pay the amount of money assessed within 30 days after the effective date of the legislation making the appropriation to pay the assessment, the amount of money assessed shall bear interest at the rate of 6 percent per annum until paid, commencing with the 31st day after the effective date of such appropriation.

(Added by Stats. 1969, Ch. 1219.)






CHAPTER 14.5. Assessments of Indian-Owned Property

5330

Notwithstanding any other provision of this division, the provisions of this chapter shall apply to, and govern the assessment of, Indian-owned property.

(Added by Stats. 1978, Ch. 970.)



5331

As used in this chapter, Indian-owned property means any tax exempt trust property to which an American Indian has rights as determined by federal laws, as administered by the Bureau of Indian Affairs of the Department of Interior.

(Added by Stats. 1978, Ch. 970.)



5332

Whenever Indian-owned property is leased, and a possessory interest is created thereby, the leasehold interest may be subject to assessment in proceedings conducted under this division. In such instances, the city shall first obtain the written consent of the Bureau of Indian Affairs, the owner of the underlying fee, and any owner of an existing prior recorded possessory interest in the property.

(Added by Stats. 1978, Ch. 970.)



5333

Any such assessment shall be secured by an assignment to the city of the possessory interest which shall be recorded in the office of the county recorder of the county in which the real property is located.

(Added by Stats. 1978, Ch. 970.)



5334

When bonds are to be issued to represent unpaid assessments against a possessory interest created by a lease in Indian-owned property, the term of the lease remaining at the time of issuance shall exceed, by at least 15 years, the term of the bonds issued.

If bonds are to be issued to represent assessments against such a possessory interest, the legislative body shall so declare in the resolution of intention.

(Added by Stats. 1978, Ch. 970.)



5335

All notices required by this division to be given to the owner of property subject to an assessment, shall be given to the fee owner, the owner of an existing prior recorded possessory interest, and the assignor of the possessory interest created by a lease. The notices shall refer to the possessory interest against which the assessment is made.

Where the provisions of this division otherwise require any notice or documents to refer to the property subject to assessment, the notice or document shall refer instead to the possessory interest and shall contain a legal description of the possessory interest created by the lease on such property. If the legal description of the possessory interest describes an area less than the entire property ownership, the notice or document shall also contain a reference to the record of the acquisition instrument to the entire parcel from which the possessory interest was created.

(Added by Stats. 1978, Ch. 970.)






CHAPTER 15. District Assessments

5341

The engineer shall prior to completion of the contract make a diagram of the property affected or benefited by the proposed work, as described in the resolution of intention, which is to be assessed to pay the costs and expenses thereof.

(Amended by Stats. 1963, Ch. 416.)



5342

The diagram shall show each separate lot or parcel of land within the limits of the assessment district, and the dimensions of each such lot or parcel of land, and the relative location of the same to the work proposed to be done.

(Amended by Stats. 1955, Ch. 625.)



5343

Immediately after its completion the diagram shall be delivered to the superintendent of streets, who shall immediately, after the contractor has fulfilled his contract to the satisfaction of the superintendent of streets or the legislative body, on appeal, proceed to estimate upon the lots or parcels of land within the assessment district, as shown by the diagram, the benefits arising from such work, and to be received by each such lot or parcel of land. He shall thereupon assess upon and against the lands in the assessment district the total amount of the costs and expenses of such work, and in so doing shall assess the total sum upon the several lots or parcels of land in the assessment district, benefited thereby, in proportion to the estimated benefits to be received by each of the said several lots or parcels of land.

(Amended by Stats. 1951, Ch. 1093.)



5344

In other respects the assessment shall be made in accordance with the provisions of Chapter 16.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 16. Making and Confirming the Assessment

5360

After the contractor has fulfilled his contract to the satisfaction of the street superintendent, or the engineer if such power has been delegated to him, the superintendent or engineer, as the case may be, shall forthwith make an assessment to cover the sum due for the work performed and specified in the contract, including all incidental expenses, in conformity with the provisions of this part according to the character of the work done, and in the event an acquisition is included in the proceeding, including the amount then estimated by the street superintendent or engineer as the case may be, as the cost of the acquisition.

(Amended by Stats. 1961, Ch. 436.)



5360.2

The street superintendent in making an assessment shall deduct from the total costs and expenses of the work any contributions authorized to be paid pursuant to Chapter 2.5 (commencing at Section 5125) of Part 3.

(Added by Stats. 1963, Ch. 416.)



5360.3

In assessing land, credit may be given for dedications and for improvements constructed at private expense.

(Amended by Stats. 1974, Ch. 739.)



5361

The assessment shall briefly refer to the contract, the work contracted for and performed, and shall show the amount to be paid therefor, together with all incidental expenses, the amount of each assessment against each lot or portion of a lot, the number of each lot or portion or portions of a lot so assessed, the additional information required by subdivision (b) of Section 53753 of the Government Code, and shall have attached thereto a diagram exhibiting each street or street crossing, place, property or rights of way on which any work has been done, showing the relative location of each lot or portion of lot to the work done, numbered to correspond with the numbers of the assessments.

(Amended by Stats. 2003, Ch. 194, Sec. 17. Effective January 1, 2004.)



5362

The assessment shall be filed with the clerk. The clerk shall give notice of the filing of the assessment and of a time to be therein fixed by the clerk when all persons interested in the work done or in the assessment will be heard by the legislative body. The notice shall be posted and in addition be published. The first publication shall be not less than 15 days before the time fixed for the hearing.

(Amended by Stats. 1943, Ch. 975.)



5363

Such notice shall also be given by mail.

(Added by Stats. 1941, Ch. 79.)



5364

Such notice shall designate the property within the assessment district belonging to the owner by street number, or some other description sufficient to enable the property owner to identify the property, include a statement of the amount proposed to be assessed against such property, and state the name and telephone number of a local department or agency designated by the legislative body to answer inquiries regarding the making of an appeal pursuant to Section 5366.

(Amended by Stats. 1975, Ch. 968.)



5365

Reference shall be made in the notices required by this chapter to the resolution of intention and the date of its passage for a description of the work therein mentioned and no other description thereof shall be necessary.

(Amended by Stats. 1961, Ch. 57.)



5366

The owners, the contractor, or his assigns, and all other persons interested in any work done under this division, or in the assessment, feeling aggrieved by any act or determination of the superintendent of streets or engineer in relation thereto, or who claim that the work has not been performed according to the contract in a good and substantial manner or who claim that any portion of the work for any reason was omitted or illegally included in the contract or having or making any objection to the correctness of the assessment or diagram or other act, determination or proceedings of the superintendent of streets or engineer, shall prior to the day fixed for the hearing upon the assessment appeal to the legislative body by briefly stating in writing the grounds of appeal. Any objection, appeal or protest not made at the time and in the manner hereinabove provided shall be deemed to be waived voluntarily by any person who might have made such appeal, protest or objection, and such person shall be deemed to have consented to the proposed assessment and any other matter on which objection, protest or appeal could be made.

(Amended by Stats. 1951, Ch. 1093.)



5367

Upon such appeal, the legislative body may remedy and correct any error or informality in the proceedings, and revise and correct any of the acts or determinations of the street superintendent or engineer relative to said work; may confirm, amend, alter, modify or correct the assessment or diagram in such manner as to it shall seem just, and require the work to be completed according to the directions of the legislative body; and may instruct and direct the street superintendent to correct the warrant, assessment, or diagram in any particular.

(Added by Stats. 1941, Ch. 79.)



5368

All the decisions and determinations of the legislative body, upon notice and hearing as aforesaid, shall be final and conclusive upon all persons entitled to appeal to the legislative body, as to all errors, informalities, and irregularities which the legislative body might have avoided, or have remedied during the progress of the proceedings or which it can at that time remedy.

(Added by Stats. 1941, Ch. 79.)



5369

No assessment, warrant, or diagram, and no proceedings prior to the assessment, shall be held invalid by any court for any error, informality, or other defect in the same, where the resolution of intention of the legislative body to do the work, has been actually published as provided in this division. When no appeal is taken or when the orders and determinations of the legislative body upon appeal have been complied with, and the legislative body is satisfied with the correctness of the assessment, the legislative body shall forthwith confirm the proceedings and the assessment and the street superintendent shall attach thereto a warrant bearing the date of such confirmation.

(Added by Stats. 1941, Ch. 79.)



5370

Whenever the resolution of intention declares that a contribution of labor or of labor and any portion of materials, supplies or equipment for the proposed work will be made by any local, State or National agency or authority, an assessment shall be made to cover the sum due for furnishing the materials, supplies or equipment as specified in the contract including all incidental expenses. In all other particulars the assessment shall be made in conformity with this part relating to district assessments. However, if all of the work described in the resolution of intention is not completed because the agency or authority ceases to furnish the labor provided for in the resolution of intention, for a period of 90 days, the street superintendent shall notify the legislative body of such cessation in writing. The legislative body may by resolution declare the contract terminated and order the superintendent of streets to make the assessment to cover the portions of work completed and incidental expenses incurred, in accordance with the benefits to be received by each of the several lots or parcels of land in the district, pursuant to the provisions of this part relating to district assessments.

(Added by Stats. 1941, Ch. 79.)



5371

To the assessment shall be attached a warrant, which shall be signed by the superintendent of streets, and countersigned by the mayor or the city clerk. The warrant shall be substantially in the following form:

By virtue hereof, I (name of the superintendent of streets), of the City of ______, County of ______ (or County or City and County of ______), State of California, by virtue of the authority vested in me as said superintendent of streets, do authorize and empower (name of contractor) (his or their) agents or assigns, to demand and receive, the several assessments upon the assessment and diagram hereto attached and this shall be (his or their) warrant for the same.

Date: _____

(Name of superintendent of streets)

Countersigned by (name of mayor or city clerk).

(Amended by Stats. 1955, Ch. 118.)



5372

The warrant, diagram and assessment shall be recorded in the office of the superintendent of streets and in accordance with Section 5372.1 and may be recorded at any hour of the calendar day. Immediately thereafter the clerk shall record a notice of assessment, as provided for in Section 3114, whereupon, as provided in Section 3115, said assessment shall attach as a lien upon the property assessed.

(Amended by Stats. 1968, Ch. 691.)



5372.1

No assessment or bond hereafter levied or issued shall become a lien and no person shall be deemed to have notice thereof until a certified copy of the assessment and the diagram attached thereto shall be recorded in the office of the county surveyor if the improvement district or any part thereof is in unincorporated territory and with the superintendent of streets of the city or cities if the improvement district or any part thereof is in incorporated territory.

(Added by Stats. 1965, Ch. 961.)



5372.5

Upon the confirmation of the assessment by the legislative body, the clerk shall furnish the superintendent of streets with a list containing each assessment or parcel number, as shown on said recorded assessment, and the name and address of the owner or owners of the real property represented by each such number, as shown on the last equalized assessment roll or as on file in the office of the clerk. Such list shall be delivered to the contractor, or his agent or assigns, at the same time and under the same conditions as the delivery of the warrant, assessment and diagram, pursuant to Section 5374.

(Added by Stats. 1963, Ch. 1249.)



5373

The lien, whether bonds issued to represent the assessment or otherwise, shall be subordinate to all fixed special assessment liens previously imposed upon the same property, but it shall have priority over all fixed special assessment liens which may thereafter be created against the property; and from and after the date of the recording of any warrant, assessment and diagram, all persons shall be deemed to have notice of the contents thereof.

The holder of a subordinate assessment or a bond representing a subordinate assessment shall have the rights of an inferior lienholder as provided in Section 2904 of the Civil Code.

(Amended by Stats. 1967, Ch. 644.)



5374

The lien of a reassessment and a refunding assessment shall have the same priority as the original assessment to which it relates. A supplemental assessment is a new assessment.

(Added by Stats. 1963, Ch. 1465.)



5374.1

The amount of any contribution for the cost and expenses of the work shall be paid by the city to the contractor, or his agent, or assigns, upon delivery of the warrant, assessment and diagram, or prior to said delivery, may be paid in installments, for work completed, during the progress of the work. Notice that there will be progress payments must appear in the invitation for bids.

(Amended by Stats. 1967, Ch. 979.)



5375

After the warrant, assessment and diagram are recorded, the same shall be delivered to the contractor, or his agent or assigns, on demand, but not until after the payment to the superintendent of streets of the incidental expenses not previously paid by the contractor, his agent or his assigns, including the amount by which the amount included in the assessment as the cost of any acquisition exceeds the amount previously demanded of the contractor therefor, but with proper credit to the contractor in the event there was included in the assessment as the cost of any acquisition, an amount less than the amount demanded of the contractor therefor at the time of the execution of the contract pursuant to Section 5256; provided, however, that when the superintendent of streets has, by ordinance, been authorized and directed to receive payments pursuant to Section 5396 of this division said warrant shall not be delivered to said contractor or assigns nor shall such contractor or assigns be entitled to receive payment of assessments by virtue of said warrant within 30 days from the recordation of said warrant.

(Added by renumbering Section 5374 by Stats. 1963, Ch. 1465.)



5375.1

Notwithstanding the provisions of Section 5375 the legislative body may waive the requirement that the contractor, or his agent, or assigns pay the expenses incidental to the cost of the work, or work and acquisition paid for by contribution.

(Added by Stats. 1967, Ch. 979.)






CHAPTER 17. Demanding Payment of the Assessment

5390

The warrant, after its delivery to the contractor or his assigns, shall be and constitute full authority to the contractor, his agents or assigns, to collect the assessments.

At least 30 days prior to filing the written statement of all payments received upon the assessment, the contractor, his agents or assigns, shall mail a statement to each owner of real property within the assessment district as shown on the list delivered pursuant to Section 5372.5. The statement shall specify a last date for payment of the assessment, which shall be not less than 30 days from the date of mailing. The statements shall contain a designation of property assessed by the assessment or parcel number shown on the recorded assessment, by street number, or some other description sufficient to enable the property owner to identify the property, a statement of the amount of the assessment, and the place of payment, the effect of failure to pay within such time and that, if bonds are to be issued, a statement of that fact, designating the provisions of law pursuant to which the bonds are to be issued. Upon completion of the mailing of the statements, the contractor or his assigns shall file with the superintendent of streets an affidavit setting forth the date and manner of compliance with the requirements of this section.

On or before the last date for payment specified in the notice, assessments may be paid in whole or in part. No payments shall be received upon the assessment by the contractor, or his agents or assigns, without delivering receipts therefor.

(Amended by Stats. 1963, Ch. 1249.)



5391

After 30 days after the date of mailing by the contractor or his assigns of the statement to the property owners pursuant to Section 5390, the contractor, or his assigns, shall sign and file in the office of the superintendent of streets a written statement of all payments received upon the assessment. Thereupon, the superintendent of streets shall file the statement so made with the record of the warrant and assessment by attaching it in the assessment book immediately following the record of the assessment. If under the proceedings being taken bonds are to be issued to represent unpaid assessments, no further payments of assessments can be accepted by the contractor or his assigns after filing said statement, as to any assessment which is to be represented by a bond. When payments are made to the superintendent of streets pursuant to Section 5396 of this division, it shall not be necessary for the contractor or his assigns to file said written statement of payments received.

(Amended by Stats. 1963, Ch. 1249.)



5392

The superintendent of streets shall, at any time, receive the amount due upon any assessment and warrant heretofore or hereafter issued by him and give a good and sufficient discharge therefor, except that after the last date for payment of assessments, as specified in the statement provided by Section 5390, the superintendent of streets shall not receive any amount due upon any unpaid assessments for which the legislative body has provided for the issuance of bonds to represent said unpaid assessments. The legislative body may prescribe by ordinance that the duties imposed by this section on the superintendent of streets shall be performed only by the treasurer.

(Amended by Stats. 1963, Ch. 1249.)



5393

When suit has been brought to collect the amount due upon any assessment, the plaintiff shall file with the superintendent of streets a written notice of the pendency of the action showing the particular assessments affected by the action. After the filing of the notice, the superintendent of streets shall not receive any money on account of the assessment, and he shall have no authority to cancel the assessment or give any discharge thereof without the written consent of the owner of the assessment until judgment has been rendered in the action or the same has been dismissed and the street superintendent shall omit from the list of properties provided to be sent to the tax collector, any property upon which the assessment described in the notice is a lien.

(Added by Stats. 1941, Ch. 79.)



5394

If any warrant is lost, upon proof of such loss a duplicate can be issued upon which collections may be made with the same effect as on the original.

(Added by Stats. 1941, Ch. 79.)



5395

After the filing of the written statement of all payments received upon the assessment, all amounts remaining due on any assessment, except those assessments for which bonds have been issued or are to be issued, shall draw interest at the rate of 1 percent per month until paid, the interest to be computed from the 31st day after the recordation of the warrant.

(Amended by Stats. 1963, Ch. 1249.)



5396

Notwithstanding any other provisions of this division, the legislative body may, by ordinance, provide that all payments made upon any assessment and warrant within 30 days from the recordation thereof, shall be made to the superintendent of streets, who shall mail a statement to each owner of real property within the assessment district whose name appears on the last equalized assessment roll, at the address appearing on said roll or on file in the office of the clerk, or to both such addresses, if they are not the same. The statement shall contain a designation of the property assessed by street number, or some other description sufficient to enable the property owner to identify the property, statement of the amount of the assessment, and the time and place of payment, the effect of failure to pay within such time and that, if bonds are to be issued, a statement of that fact, designating the provisions of law pursuant to which such bonds are to be issued.

The legislative body may further provide by said ordinance that the superintendent of streets shall receive partial payments upon any assessment and that notice thereof be given to property owners by the statement.

(Amended by Stats. 1953, Ch. 947.)



5397

If the superintendent of streets is authorized by ordinance to collect the assessments, the ordinance shall also provide that the superintendent of streets shall furnish to the contractor or his assigns a good and sufficient surety bond conditioned upon the full and prompt payment by the superintendent of streets to the contractor or his assigns of all assessments so collected by him. The bond shall be in an amount not less than 10 percent of the total amount of the assessment shown on the assessment roll if such total amount does not exceed two hundred fifty thousand dollars ($250,000) and shall be in the amount of twenty-five thousand dollars ($25,000) if the total amount of the assessments shown on the assessment roll exceeds the sum of two hundred fifty thousand dollars ($250,000). The premium on the bond shall be payable as a part of the incidental expenses of the proceeding.

As an alternative the legislative body, in its discretion, may provide in such ordinance that a blanket surety bond shall be maintained on file in the office of the city clerk, conditioned as above, in amounts herein provided. Such blanket bond shall cover and protect all contractors and their assigns holding warrants for assessments which the superintendent of streets is authorized to collect. The premium on such blanket bond may be prorated to the several special assessment proceedings as a part of the incidental expenses of such proceedings.

As a further alternative, the legislative body, in its discretion, may provide in such ordinance that the official bond of the superintendent of streets shall guarantee the full and prompt payment by the superintendent of streets to the contractor or his assigns of all assessments collected by him.

(Amended by Stats. 1959, Ch. 1621.)






CHAPTER 18. Collecting the Assessment by Action

5410

The provisions of this chapter shall not be applicable to assessments represented by the issuance of bonds nor to assessments collected on the tax rolls but shall be applicable only to other cash assessments levied pursuant to this division.

(Added by Stats. 1941, Ch. 79.)



5411

At any time after the first day of July next succeeding nine months following the date of recording the assessment, the contractor or his assignee may sue in his own name the owner of the land, lots or portions of lots assessed on the day of the date of the recording of the warrant, assessment and diagram, and recover the amount of any assessment remaining unpaid together with interest and any penalties allowed under this chapter. If any State, county or municipal taxes or any other special assessment is delinquent on the property the action may be brought at any time after 90 days after the recording of the assessment.

(Added by Stats. 1941, Ch. 79.)



5412

When an action has been brought for the recovery of any assessments, the plaintiff shall be entitled to have and recover attorney fees on each assessment sued on. If the action is settled or a tender made prior to the trial of the action, or if judgment is taken on default, the attorney s fees shall be five dollars ($5) plus one dollar ($1) additional for each lot or parcel of land included in one action. If the action proceeds to trial the court having jurisdiction of the cause shall fix and allow a reasonable attorney fee, which shall not exceed fifteen dollars ($15) plus one dollar ($1) additional for each lot or parcel of land included in one action. The attorney s fee in either case shall be in addition to all taxable costs and the plaintiff may have judgment therefor.

(Added by Stats. 1941, Ch. 79.)



5413

If the court finds an unnecessary number of actions have been brought, where the parties are identical, it may allow the costs of one action only.

(Added by Stats. 1941, Ch. 79.)



5414

An action for the recovery of any assessment may be brought in the superior court within whose jurisdiction the city is, in which the work has been done. If any of the assessments are made against lots, portions of lots, or lands, the service of process in the action may be made in the manner prescribed by law. A single action may be brought under any assessment irrespective of the number of lots assessed where the parties defendant are identical. If separate actions are brought, they may be consolidated by order of the court.

(Added by Stats. 1941, Ch. 79.)



5415

The warrant, assessment and diagram, with proof of nonpayment shall be prima facie evidence of the regularity and correctness of the assessment and of the prior proceedings and acts of the superintendent of streets, and the legislative body upon which the warrant, assessment and diagram are based, and prima facie evidence of the right of the plaintiff to recover in the action.

(Added by Stats. 1941, Ch. 79.)



5416

The plaintiff in such action may recover the cost of any abstract or report of search of title procured in good faith in order to determine ownership. The search shall be made by a reputable abstractor or title company and the cost shall not exceed five dollars ($5) per lot. The abstract or report of search together with the affidavit of payment shall be filed in the action.

(Added by Stats. 1941, Ch. 79.)



5417

In a complaint in any action for the recovery of an assessment it shall be sufficient to allege briefly that the legislative body ordered the work, the performance of the work under the contract, the making of the assessment, the issuing of the warrant and the making of the diagram; that an assessment (naming the amount) was levied against that certain lot or parcel of land (describing it) which, according to the information and belief of the plaintiff, is owned by the defendant; and that payment of the assessment has not been made.

(Added by Stats. 1941, Ch. 79.)



5418

In describing a lot or parcel of land in a complaint for the recovery of any assessment it shall be sufficient to refer to the same by its number upon the diagram; provided, a certified copy of the warrant, assessment and diagram shall have been previously filed in the office of the recorder of the county in which the lot or parcel of land is situated. It shall be the duty of the recorder to so file any such certified copy presented to him upon payment of the filing fee.

(Amended by Stats. 1959, Ch. 504.)



5419

Upon the entry of judgment or dismissal of the action the clerk of the court shall forthwith mail to the street superintendent of the city having jurisdiction over the proceeding in which the assessment was levied, a certified copy of the judgment or other evidence sufficient to advise the street superintendent of the judgment of the court in the action.

(Amended by Stats. 2002, Ch. 784, Sec. 586. Effective January 1, 2003.)



5420

If the contractor or his agent or any person acting in behalf of the contractor shall, prior to the filing of a complaint for the recovery of any assessment, or subsequent to the filing of the action and prior to the allowance of attorney fees and costs, make any written demand upon or present any bill or notice in writing to the owner, demanding, requesting or notifying such owner to pay or that there is due, attorney s fees or court costs in connection with the collection of the assessment, then the superintendent of streets is authorized, upon written demand of the owner, accompanied by the affidavit of the owner, that such written demand, bill or notice for the payment of attorney s fees and costs, or either thereof, was made upon or presented to such owner prior to the commencement of the action, or subsequent to the filing of the action and prior to the allowance of attorney s fees and costs, together with such written demand, bill or notice to mark said assessment paid and such assessment shall thereby be deemed to be paid and the lien thereof released. This section shall not apply to the service of summons and complaint in a civil action.

(Added by Stats. 1941, Ch. 79.)



5421

If an action is brought for the recovery of any assessment prior to the time permitted for bringing such action, the plaintiff shall not recover and the defendant shall be entitled to have and recover such attorney s fees as the court may deem reasonable in addition to all taxable costs and he may have judgment therefor.

(Added by Stats. 1941, Ch. 79.)



5422

The court in which an action for the recovery of an assessment is commenced shall have power to adjudge and decree a lien against the premises assessed, and to order such premises to be sold on execution, as in other cases of the sale of real estate by the process of the courts. On appeal, the appellate courts shall be vested with the same power to adjudge and decree a lien and to order such premises to be sold on execution or decree as is conferred on the court from which an appeal is taken.

(Amended by Stats. 1982, Ch. 497, Sec. 171. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



5423

In all actions now pending or hereafter brought under this division to recover street assessments, the proceedings therein shall be governed and regulated by the provisions of this division, and also, when not in conflict herewith, by the laws of this State.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 18.1. Collecting the Assessment on the Tax Roll

5450

As an alternative method for the collection of cash assessments or assessments of less than one hundred fifty dollars ($150) levied under the provisions of this division, the legislative body, upon the written request of the contractor or his assigns, shall, by resolution adopted on or before the third Tuesday in September, direct that such assessments be collected upon the tax roll upon which general taxes are collected.

(Amended by Stats. 1978, Ch. 364.)



5451

Said resolution shall contain a description of the properties so assessed, the amount of such assessments, together with interest thereon from the date of filing the original list of unpaid assessments and at the rate of 1 percent per month to the next succeeding thirty-first day of December of the tax year for which such roll shall have been prepared, and the total amounts of principal and interest on each property.

(Added by Stats. 1950, 1st Ex. Sess., Ch. 65.)



5452

A certified copy of said resolution shall be delivered immediately to the officer designated by law to extend city taxes upon the tax roll on which they are collected.

(Added by Stats. 1950, 1st Ex. Sess., Ch. 65.)



5453

Said officer shall extend upon such roll the total amounts of such assessments and interest.

(Added by Stats. 1950, 1st Ex. Sess., Ch. 65.)



5454

Said amounts shall be collected at the same time and in the same manner, as general municipal taxes are collected, and be subject to the same penalties and interest, and to the same procedure under foreclosure and sale in case of delinquency, as provided for general municipal taxes, all of which laws for the levy, enforcement and collection of which are hereby made applicable to such special assessment taxes.

(Added by Stats. 1950, 1st Ex. Sess., Ch. 65.)



5455

Said assessments and the interest so entered shall become due and payable to the contractor or his assigns at the office of the city treasurer on the second day of January next succeeding.

(Added by Stats. 1950, 1st Ex. Sess., Ch. 65.)



5456

Upon default in payment, the lands so assessed shall be sold in the same manner in which real property in such city is sold for the nonpayment of general municipal taxes, and be subject to redemption within one year from the date of sale in the same manner as such real property is redeemed from such delinquent sale, and upon failure of such redemption, shall in like manner be sold or pass by deed to the city. The city shall not, however, be required to pay into the assessment fund any part of such delinquency until such property be redeemed or sold and money received therefor.

(Added by Stats. 1950, 1st Ex. Sess., Ch. 65.)



5457

Upon receipt of such deed the city shall thereupon offer and sell such property at public auction in the manner provided by law for the sale of its tax-deeded property, and the amount of said assessment and the penalties and interest thereon shall be paid to said contractor or his assigns.

(Added by Stats. 1950, 1st Ex. Sess., Ch. 65.)



5458

In the event there shall have been no bidder offering the amount then due on such property, it may, at the city s election, be declared sold to the owner of such assessment, and in like manner be deeded to him, and such assessment ordered satisfied of record.

(Added by Stats. 1950, 1st Ex. Sess., Ch. 65.)






CHAPTER 19. Reassessments

5500

If any assessment heretofore or hereafter made, issued or filed in the office of the clerk is void or unenforceable for any cause or if bonds have been or are issued to represent or be secured by any assessments and such issuance was or is not effective through the curative provisions in relation thereto, or any curative act that may be passed by the Legislature in relation thereto to make them valid and enforceable, then, in any of such events a reassessment therefor may be issued. A reassessment may be made upon the initiative of the legislative body.

(Amended by Stats. 1949, Ch. 856.)



5501

The true intent and meaning of this chapter is to make the cost and expense of any work made through an attempted compliance with this division payable by the real estate benefited by such work by making a reassessment therefor.

Such power of reassessing embraces both a full and partial reassessment, and is not exhausted by a single attempted exercise thereof.

(Added by Stats. 1941, Ch. 79.)



5502

A reassessment shall be ordered under any one of the following circumstances:

(a) Whenever the owner or holder of any assessments, or bonds issued under this division to represent or be secured by assessments, or the person who would own or hold any such assessment or bonds if they were issued, requests the legislative body to order a reassessment. In such event if the legislative body is of the opinion that the assessments or bonds in question are not enforceable, it shall order the making and issuing of a reassessment covering only the assessments owned or held by the petitioner, or the assessments represented or secured by the bonds owned or held by such petitioner, or which would be owned or held by petitioner if issued.

(b) Whenever any court of competent jurisdiction in any action to foreclose the lien of any assessment or to enforce the obligation of any bond issued to represent or be secured by any assessments issued under this division for any reason holds such lien unenforceable, then it shall in and by its decree direct the making of a reassessment to cover the assessments involved in such action.

(c) Whenever any court of competent jurisdiction in any action to set aside the lien of any assessment or of any bond representing any assessment or in any action to quiet title against the lien of any such assessment, or bond, or in any action to enjoin the making, filing, confirmation or issuance of any assessment or bond to pay for the cost and expenses of any work done under this division, in its judgment decrees such assessments or bonds to be void or unenforceable, or enjoins the making, filing or issuance or confirmation of any such assessment or bond, then it shall in and by its decree direct the making of a reassessment to cover the assessments involved in such action.

(d) Whenever any contractor or assignee of a contractor has done or performed any work pursuant to proceedings had and taken in attempted compliance with this division, and whenever prior to the issuance of any assessment, any court of competent jurisdiction in any action to invalidate the contract or any of such proceedings for any reason declares the contract or other proceedings to be invalid, then such court shall in and by its decree direct the making of a reassessment for the reasonable value of the work actually done and performed in good faith by the contractor, or such portion thereof as was of a kind that could lawfully have been ordered under the provisions of this division.

(Added by Stats. 1941, Ch. 79.)



5503

The superintendent of streets shall, upon the entering of a decree of court directing a reassessment or upon the making of an order by the legislative body directing a reassessment, proceed to make a reassessment in the following manner:

(a) If the reassessment is a partial one only, then it shall not be necessary for the diagram to show any other lots than the ones covered by such partial reassessment.

(b) If it is a full reassessment, the superintendent of streets shall prepare and file with the reassessment a diagram showing the lots or parcels of land deemed by him to have been benefited by the work. The reassessment shall assess upon and against each of the lots or parcels of land contained therein an amount arrived at as follows:

The benefits derived, or to be derived, by each of the lots or parcels of land from the work estimated as of the date of the filing in the clerk s office of the original assessment shall first be listed. Then there shall be added thereto interest thereon from 30 days after the date of such filing of the original assessment at the rate of 7 percent per annum, and the total sum shall constitute and be the amount of the proposed several assessments in such reassessment. The total of such reassessment, however, exclusive of interest, shall not exceed the cost and expenses of the work.

In the event such reassessment is not confirmed within seven months of the date of filing in the clerk s office of the original assessment, the legislative body shall pay from its general funds the 7 percent interest added to the cost and expenses of the work in accordance with this section, plus the incidental expenses of such reassessment in the event that a reassessment is made.

(Amended by Stats. 1970, Ch. 1487.)



5504

The reassessment need not be in any prescribed form, but shall refer to the original assessment filed, give the date of filing of the original assessment and state that it is made pursuant to the order of the legislative body or decree of the court, as the case may be, and shall be accompanied by a diagram showing the lots or parcels of land to be reassessed and their relation to the work.

(Added by Stats. 1941, Ch. 79.)



5505

The reassessment shall then be presented to the legislative body, which shall fix a time for hearing before it. Such time must be at least 20 days after the reassessment is so presented. The clerk shall then advertise the time of such hearing before the legislative body by publishing a notice in the newspaper in which the notice of award of contract for the work for which the assessment was made was published, unless the legislative body directs publication in some other paper.

(Added by Stats. 1941, Ch. 79.)



5505.1

The clerk shall give notice of the presentation of the reassessment and the hearing thereon by mail, as provided in Sections 5070 and 5364, and by posting, as provided in Section 5065.

(Added by Stats. 1965, Ch. 1049.)



5506

The notice shall describe the district by:

(a) Stating its exterior boundaries; or

(b) Giving a description thereof by any official or recorded map; or

(c) Referring to the reassessment diagram.
Such notice shall be published pursuant to Section 6062a of the Government Code.

(Amended by Stats. 1963, Ch. 416.)



5507

At the time fixed for the hearing, or at such time or times to which the hearing may be thereafter adjourned, the legislative body shall consider the objections to the reassessment and in its discretion informally direct the revision, correction or modification of such reassessment in such manner as is most equitable to apportion to each lot or parcel of land thereby benefited the amount of the actual benefits derived from the work. When the reassessment is revised, or corrected or modified so as to comply with the judgment of the legislative body, then it shall pass a resolution confirming the reassessment.

(Added by Stats. 1941, Ch. 79.)



5508

The street superintendent shall thereupon record the reassessment with a certificate at the end thereof by the clerk, that it is the reassessment approved by the legislative body. He shall also note opposite the several assessments in the original assessment that have been displaced by the reassessment the fact that the reassessment has been made, giving its date, and shall credit upon such reassessment all payments theretofore made upon the original assessment, or upon the bonds issued to represent the original assessment, together with interest on such payments at the rate of 7 per cent per year from and after the date of such payments.

(Added by Stats. 1941, Ch. 79.)



5509

The reassessment shall be collectible and payable in the same manner as an original assessment and shall be enforceable by action in the same manner provided in this division for enforcing an original assessment, and shall have the same weight in evidence. If bonds issued under or upon the security of the original assessment they shall also issue upon the reassessment for such sum as may be reassessed against the lots or parcels of land covered thereby.

(Added by Stats. 1941, Ch. 79.)



5510

When the reassessment is recorded the original assessment shall be canceled by the street superintendent so far as it affects the particular assessments involved. New bonds shall not be issued until the original bonds are delivered up to the treasurer, who shall cancel them. The lien of the reassessment shall hold its relative rank as to other special assessment liens as of the date of filing of the original assessment.

(Added by Stats. 1941, Ch. 79.)



5510.1

The expense of any county treasurer in issuing any new bonds and in carrying out any reassessment shall be paid by the city conducting the assessment proceedings.

(Added by Stats. 1957, Ch. 221.)



5511

If work done in attempted compliance with this division is fully completed to the satisfaction of the street superintendent or engineer, as the case may be, it shall nevertheless be the duty of the proper officer to make and file an assessment for the costs and expenses thereof, which shall form the basis of a reassessment if the assessment is unenforceable.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 19.1. Supplemental Assessment

5520

In the event that the proceedings include an acquisition and it is ascertained after the filing of the original assessment, that the acquisition cost exceeds the acquisition cost as set forth in the original assessment, the legislative body may pay this deficit out of the general fund, or may order a supplemental assessment to pay the deficit.

(Added by Stats. 1961, Ch. 436.)



5521

The supplemental assessment shall be made and collected, and notice thereof shall be given in the same manner, as nearly as may be, as in the case of the original assessment. The superintendent of streets shall prepare and file with the supplemental assessment, a diagram showing the lots or parcels of land deemed by him to have been benefited by the acquisition. The superintendent of streets shall assess upon the said several lots or parcels of land shown in said diagram, the additional acquisition cost, in proportion to the estimated benefits to be received by each of said several lots or parcels of land.

(Added by Stats. 1961, Ch. 436.)



5522

Sections 5366, 5367, 5368, 5369, and 5372 apply to the supplemental assessment except that the objections, appeals, or protests referred to in Section 5366 are limited to the matter of the acquisition and not to the work or improvement.

(Amended by Stats. 1984, Ch. 193, Sec. 138.)



5523

At the time of ordering a supplemental assessment, the legislative body shall have the power to determine that bonds shall be issued to represent unpaid assessments of fifty dollars ($50) or more.

(Added by Stats. 1961, Ch. 436.)



5524

The lien of a supplemental assessment, whether bonds issue to represent the supplemental assessment or otherwise, shall be subordinate to all special assessment liens previously imposed upon the said property, but it shall have priority over all special assessment liens which may thereafter be created against the property; and from and after the date of the recording of any warrant, special assessment and diagram, all persons shall be deemed to have notice of the contents thereof.

(Added by Stats. 1961, Ch. 436.)



5525

The city shall have the power to sell the supplemental assessment and any bonds issued to represent the unpaid supplemental assessments (if the legislative body orders the issuance of said bonds) in such manner as the legislative body directs; provided, however, that the interest rate on the bonds (if ordered to be issued) shall not exceed 6 percent per year. The city shall also have the power to hold said unpaid supplemental assessments or bonds, and enforce the lien thereof, in the same manner as a private owner. Said supplemental assessments, bonds or the proceeds of the sale thereof may be used for the repayment of advances theretofore made by the city in the matter of the acquisition.

(Added by Stats. 1961, Ch. 436.)






CHAPTER 19.2. Additional Assessment

5530

In the event that the cost and expense of the improvement work payable by the real estate benefited by such work exceeds the construction costs set forth in the contract, because of an act or omission of the legislative body or its superintendent of streets, officers, or employees occurring prior to the award of the contract which subjects the legislative body to liability pursuant to Division 3.6 (commencing with Section 810), Title 1 of the Government Code, the legislative body may settle this liability out of court, or may pay a judgment rendered by the court as to this liability, by a payment out of the General Fund or by an additional assessment.

(Added by Stats. 1965, Ch. 1887.)



5531

In the event payment is to be made by an additional assessment, the additional assessment shall be made and collected, and notice thereof shall be given in the same manner, as nearly as may be, as in the case of the original assessment. The superintendent of streets shall prepare and file with the additional assessment, a diagram showing the lots or parcels of land deemed by him to have been benefited by the work. The superintendent of streets shall assess the additional assessment upon the several lots or parcels of land shown in such diagram in the proportion to the estimated benefits to be received by each of the several lots or parcels of land.

(Added by Stats. 1965, Ch. 1887.)



5532

Sections 5366, 5367, 5368, 5369 and 5372 of this code shall apply to the additional assessment except that the objections, appeals or protests referred to in Section 5366 shall be limited to the matter of the cost of liability and not relate to the work, acquisition or improvement.

(Added by Stats. 1965, Ch. 1887.)



5533

The lien of an additional assessment, whether bonds issued to represent the additional assessment or otherwise, shall be subordinate to all special assessment liens previously imposed upon the property, but it shall have priority over all special assessment liens which may thereafter be created against the property; and from and after the date of the recording of any warrant, special assessment and diagram, all persons shall be deemed to have notice of the contents thereof.

(Added by Stats. 1965, Ch. 1887.)






CHAPTER 20. Reassessments to Relieve Owners

5550

Notwithstanding any other provision of this division, the legislative body shall have power at any time before the assessments levied under this division are fully paid and discharged to order a reassessment under the terms and conditions set forth in this chapter.

(Added by Stats. 1941, Ch. 79.)



5551

Whenever the legislative body determines that the work for which an assessment was previously made was for the construction, alteration, repair, improvement or betterment of any major traffic artery or sanitary sewer designed for or generally used by the people of the city as a whole, the legislative body may, in its discretion, determine to aid the same by appropriating any funds available for such purpose. It shall not be necessary to set forth or give notice of such contribution in the resolution of intention or other proceedings hereunder.

(Amended by Stats. 1949, Ch. 1600.)



5551.5

Whenever the legislative body determines that the work for which an assessment was previously made was for the construction, acquisition, alteration, repair, improvement or betterment of any lands or improvements which have been sold as surplus property, the legislative body may, in its discretion, determine to aid the project by appropriating the proceeds of the sale and contributing the same for such purpose. It shall not be necessary to set forth or give notice of such contribution in the resolution of intention or other proceedings hereunder.

(Added by Stats. 1971, Ch. 481.)



5552

Upon appropriating any such funds in aid of any work, the legislative body by resolution shall direct the street superintendent to apportion the sum thus appropriated pro rata between all properties assessed upon the original assessment or any reassessment made therefor, whichever is the latest in point of time. Such sum shall be apportioned in the same ratio that the original assessments bore to the total assessment against all properties assessed.

(Added by Stats. 1941, Ch. 79.)



5553

The street superintendent shall thereupon prepare a reassessment after deducting such apportionment rebate and return the same to the legislative body. The reassessment need not be in any prescribed form but shall refer to the original assessment filed, giving the date of filing of the original assessment, and shall state that it was made pursuant to the order of the legislative body and shall be accompanied by a diagram showing the lots to be reassessed and their relation to the work. Such diagram may be the original assessment diagram if it otherwise conforms to the provisions of this chapter.

(Added by Stats. 1941, Ch. 79.)



5554

Upon receipt of the reassessment the legislative body shall fix a time and place when any and all persons objecting to the proposed reassessment may be heard. Such time must be at least 20 days after the reassessment has been presented. The clerk shall then advertise the time of such hearing before the legislative body by publishing a notice in the newspaper in which the notice of award of contract for the work for which the assessment was made was published, unless the legislative body directs publication in some other newspaper.

(Added by Stats. 1941, Ch. 79.)



5555

The notice shall contain a reference to the original assessment and diagram and reference shall also be made to the reassessment and diagram of the street superintendent for full particulars, as to the extent of the district affected by these proceedings and for all other particulars.

(Added by Stats. 1941, Ch. 79.)



5556

At the time fixed for the hearing or at such time or times to which the hearing may be continued the legislative body shall consider all objections to the reassessment and may correct inequalities or mistakes therein. When the legislative body is satisfied with the correctness of the reassessment it shall confirm the same.

(Added by Stats. 1941, Ch. 79.)



5557

The street superintendent shall record the confirmed reassessment and diagram, in his office, with a certificate at the end thereof executed by the clerk that it is the reassessment approved by the legislative body. He shall also note opposite the several assessments in the original assessment that have been displaced by the reassessment the fact that the reassessment has been made, giving its date and shall credit upon such reassessments all payments theretofore made upon the original assessment or upon the bonds issued to represent the original assessment.

(Added by Stats. 1941, Ch. 79.)



5558

The reassessment shall be collectible by and payable to the treasurer or such other officer as the legislative body may designate so far as practicable in the same manner as an original assessment and shall be enforceable by action in the manner provided in this division for enforcing an original assessment and shall have the same weight in evidence.

(Added by Stats. 1941, Ch. 79.)



5559

If bonds issued under or upon the security of the original assessment, no reassessment made pursuant to this chapter shall change the security or lien of any such bond in any manner whatsoever or the method of the enforcement thereof. The lien of such reassessment shall hold its relative rank as to other special assessment liens as of the date of filing of the original assessment. Upon confirming the reassessment, the city shall transfer into the bond and assessment redemption fund the amounts so apportioned among the several assessments.

(Added by Stats. 1941, Ch. 79.)



5560

Whenever prior to the confirmation of the reassessment any principal payments have been made on any assessment or on any bond issue to represent any such assessment, the owner of record of the property against which such assessment was levied, at the time such payment was made, or where a purchaser under a contract of purchase or a lessee under a lease, pursuant to the terms of which contract of purchase or lease, is required to and has made such payments upon the original assessment or bonds, then such purchaser or lessee shall be entitled to receive a refund of an amount of the difference between the original assessment and the reassessment in the proportion that such payments made by him bears to the original assessment, with respect to the lot or parcel of land for which such payments were made. The balance of any such appropriation, as determined by the reassessment, shall be credited pro rata to the bonds in payment thereof, applying such payment first to the interest due and then upon the principal. Thereafter the treasurer shall pay to the holder of each bond the payment so credited from the bond and assessment redemption fund. The treasurer is hereby authorized and directed to make all payments of refunds as authorized by this chapter.

(Added by Stats. 1941, Ch. 79.)



5561

Whenever it shall appear to the legislative body that payments have been made on any such assessments or bonds prior to the reassessment, it shall be its duty to cause to be published in the newspaper in which the ordinance or resolution of intention for the work was published, unless the legislative body directs publication in some other paper, a notice stating the fact of such reassessment and calling upon all property owners affected by the work to make claim for refund within two years from date of the first publication of the notice. Reference shall be made to the reassessment and diagram for all particulars. Such notice shall be published once a week for two weeks.

(Added by Stats. 1941, Ch. 79.)



5562

If claim for such refund is not made within the period specified, then all claims therefor shall be barred and the amount remaining unclaimed shall revert to the fund from which the supplemental appropriation was made by the legislative body.

(Added by Stats. 1941, Ch. 79.)



5563

No action shall be brought to contest, modify, annul, review or in any way attack the validity of the reassessment and the proceedings had under this chapter unless the same shall have been commenced within 30 days after the recording of the diagram and reassessment, and thereafter all persons shall be barred from any such action or any defense of invalidity of the reassessment and all bonds issued thereon.

(Added by Stats. 1941, Ch. 79.)



5564

In making the reassessment the street superintendent shall first deduct from the amount appropriated by the legislative body the estimated cost of the reassessment proceedings. If the estimate for any reason exceeds the actual cost thereof, then the excess of the fund reserved for the payment of costs shall revert to the fund from which the appropriation was made. If the estimate proves to be insufficient to meet the costs of the reassessment, the legislative body shall appropriate such additional sums as may be necessary to meet the excess costs and expenses thereof.

(Added by Stats. 1941, Ch. 79.)



5565

The making of any reassessment pursuant to this chapter in any proceedings shall not constitute a bar or limit the right to make further reassessments as the legislative body may determine.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 21. Miscellaneous Assessment Provisions

5580

The legislative body, instead of waiting until the completion of the work may, in its discretion, and not otherwise, upon the completion of two blocks or more of any work, order the street superintendent to make an assessment for the proportionate amount of the contract completed, and thereupon proceedings and rights of collection of that assessment shall be the same as provided in this part for the making and collection of other assessments.

(Added by Stats. 1941, Ch. 79.)



5581

Any tenant or lessee of the lands or lots liable may pay the amount assessed against the property of which he is the tenant or lessee under the provisions of this division, or he may pay the price agreed on to be paid under the provisions of Section 5580, either before or after an action is brought, together with costs, to the contractor, or his assigns, or he may redeem the property, if sold on execution or decree for the benefit of the owner, within the time prescribed by law, and deduct the amount so paid from the rents due and to become due from him. For any sums so paid beyond the rents due from him, he shall have a lien upon and may retain possession of the land and lots until the amount so paid and advanced is satisfied, with legal interest, from accruing rents, or by payment by the owner.

(Added by Stats. 1941, Ch. 79.)



5584

If a county is conducting the proceedings under this division the legislative body may also purchase all or any part of the materials to be used in doing any of the work mentioned in this division and furnish the same therefor. The purchase may be made from such funds of the county as the legislative body may designate.

If the county has a purchasing agent, the materials shall be purchased by him; otherwise the materials shall be purchased by the legislative body by contract let to the lowest responsible bidder after notice calling for bids has been published at least five days in a newspaper of general circulation in the county. If the county is to furnish materials the resolution of intention shall so provide. When such provision is made, the execution of the contract for the improvements shall create a liability on the part of the county to furnish the materials provided for in the resolution.

(Added by Stats. 1941, Ch. 79.)



5585.1

In the event the city conducting the proceedings designates the county treasurer or tax collector to perform any service relating to collecting or receiving money, including but not limited to, printing, servicing and collecting any bonds, neither the treasurer nor the tax collector so designated shall perform any such service until there shall have been paid to him his estimate of the cost of service or services, provided, however, the city conducting the proceedings, in lieu of the prior payment of the estimated cost, may enter into a written agreement with the county treasurer or tax collector. Such agreement shall provide for the payment of the cost or estimated cost of any service rendered by the designated county officer.

In the event such cost or estimated cost is not included in the assessment, the city conducting the proceedings shall be liable for payment thereof from the general fund.

(Added by Stats. 1965, Ch. 777.)






CHAPTER 22. Maintenance of Sidewalks

ARTICLE 1. General Provisions

5600

As used in this chapter sidewalk includes a park or parking strip maintained in the area between the property line and the street line and also includes curbing, bulkheads, retaining walls or other works for the protection of any sidewalk or of any such park or parking strip.

(Added by Stats. 1941, Ch. 79.)



5601

This chapter shall only apply to maintenance and repair proceedings, whether upon work originally done under this division or otherwise, and shall not be used for the construction of new improvements. The Special Assessment Investigation, Limitation and Majority Protest Act of 1931 shall not apply to proceedings taken under this chapter.

(Added by Stats. 1941, Ch. 79.)



5602

This chapter constitutes a separate and alternate procedure for performing the work specified herein and, except for the provisions of Part 5 of this division, no other provisions of this division shall apply to proceedings instituted hereunder.

(Amended by Stats. 1967, Ch. 615.)






ARTICLE 2. Repairs

5610

The owners of lots or portions of lots fronting on any portion of a public street or place when that street or place is improved or if and when the area between the property line of the adjacent property and the street line is maintained as a park or parking strip, shall maintain any sidewalk in such condition that the sidewalk will not endanger persons or property and maintain it in a condition which will not interfere with the public convenience in the use of those works or areas save and except as to those conditions created or maintained in, upon, along, or in connection with such sidewalk by any person other than the owner, under and by virtue of any permit or right granted to him by law or by the city authorities in charge thereof, and such persons shall be under a like duty in relation thereto.

(Added by Stats. 1941, Ch. 79.)



5611

When any portion of the sidewalk is out of repair or pending reconstruction and in condition to endanger persons or property or in condition to interfere with the public convenience in the use of such sidewalk, the superintendent of streets shall notify the owner or person in possession of the property fronting on that portion of such sidewalk so out of repair, to repair the sidewalk.

(Added by Stats. 1941, Ch. 79.)



5612

Notice to repair may be given by delivering a written notice personally to the owner or to the person in possession of the property facing upon the sidewalk so out of repair, or by mailing a postal card, postage prepaid, to the person in possession of such property, or to the owner thereof at his last known address as the same appears on the last equalized assessment rolls of such city or to the name and address of the person owning such property as shown in the records of the office of the clerk.

(Added by Stats. 1941, Ch. 79.)



5613

The postal card shall contain a notice to repair the sidewalk so out of repair, and the superintendent of streets shall, immediately upon the mailing of the notice, cause a copy thereof printed on a card of not less than 8 inches by 10 inches in size, to be posted in a conspicuous place on the property. In lieu of posting a copy of the mailed notice on the property as provided in this section, the superintendent of streets may, not less than seven days nor more than 10 days after the mailing of the first postal card notice, mail an additional postal card, postage prepaid, marked Second Notice, to the person to whom the first postal card notice was addressed. The second notice shall otherwise contain the material required by this article, but shall not extend the time for commencing repairs specified in Section 5614.

(Amended by Stats. 1969, Ch. 211.)



5614

The notice shall particularly specify what work is required to be done, and how it is to be done, and what materials shall be used in the repair and shall further specify that if the repair is not commenced within two weeks after notice is given and diligently and without interruption prosecuted to completion, the superintendent of streets shall make such repair, and the cost of the same shall be a lien on the property.

(Amended by Stats. 1953, Ch. 798.)



5614.1

The legislative body may adopt a resolution determining that bonds shall be issued and assessments collected and enforced pursuant to Part 5 of this division. In such event, the notice to repair shall specify that bonds shall be issued to represent the security of the unpaid assessments, payable over a period of not to exceed six years, and shall further recite a maximum rate of interest to be paid on the indebtedness, which shall not exceed 7 percent a year, payable semiannually.

(Amended by Stats. 1968, Ch. 986.)



5615

If the repair is not commenced and prosecuted to completion with due diligence, as required by the notice, the superintendent of streets shall forthwith repair the sidewalk. Upon the written request of the owner of the property facing the sidewalk so out of repair, as ascertained from the last equalized assessment roll of the city, or as shown in the records of the office of the clerk, the superintendent may repair any other portion of the sidewalk fronting on the property that is designated by the owner. The superintendent shall have power to prescribe the form of the written request. The cost of repair work done by request pursuant to this section shall be a part of the cost of repairs for which, pursuant to this chapter, subsequent notices are given, hearings held and assessment and collection procedures are conducted.

(Amended by Stats. 1963, Ch. 648.)



5616

Upon the completion of the repair, the superintendent of streets shall cause notice of the cost of the repair to be given in the manner specified in this article for the giving of notice to repair, which notice shall specify the day, hour and place when the legislative body will hear and pass upon a report by the superintendent of streets of the cost of the repair together with any objections or protests, if any, which may be raised by any property owner liable to be assessed for the cost of such repair and any other interested persons. If bonds are to be issued, the notice shall also contain the information required by Section 5614.1.

(Amended by Stats. 1967, Ch. 615.)



5617

Upon the completion of the repair, the superintendent of streets shall prepare and file with the legislative body a report specifying the repairs which have been made, the cost of the repairs, a description of the real property in front of which the repairs have been made and the assessment against each lot or parcel of land proposed to be levied to pay the cost thereof. Any such report may include repairs to any number of parcels of property, whether contiguous to each other or not.

(Added by Stats. 1941, Ch. 79.)



5618

Upon the day and hour fixed for the hearing the legislative body shall hear and pass upon the report of the superintendent of streets, together with any objections or protests which may be raised by any of the property owners liable to be assessed for the work of making such repair and any other interested persons. Thereupon the legislative body may make such revision, correction or modifications in the report as it may deem just, after which, by motion or resolution, the report as submitted, or as revised, corrected or modified, shall be confirmed. The legislative body may adjourn the hearings from time to time. The decisions of the legislative body on all protests and objections which may be made, shall be final and conclusive.

(Added by Stats. 1941, Ch. 79.)






ARTICLE 3. Collection of Cost of Repair

5625

The cost of the repair may be assessed by the legislative body against the parcel of property fronting upon the sidewalk upon which such repair was made, and such cost so assessed, if not paid within five days after its confirmation by the legislative body, shall constitute a special assessment against that parcel of property, and shall be a lien on the property for the amount thereof which lien shall continue until the assessment and all interest thereon is paid, or until it is discharged of record.

(Added by Stats. 1941, Ch. 79.)



5626

The superintendent of streets may file in the office of the county recorder of the county in which the parcel of property is located, a certificate substantially in the following form:

Pursuant to the authority vested in me by the Improvement Act of 1911, I did, on the ____ day of ____, 19_, cause the sidewalk, curb, or park or parking strip, bulkheads, retaining walls, or other works (as the case may be) in front of the real property hereinafter described, to be repaired and improved, and the legislative body of said city (county, or city and county) did, on the ____ day of ____, 19_, by Resolution No. ____ assess the cost of such repair upon the real property hereinafter described, and the same has not been paid nor any part thereof, and the said city (county, or city and county), does hereby claim a lien on said real property in the sum of ____ dollars ($____), and the same shall be a lien upon said real property until the said sum, with interest at the rate of ___ percent per annum, from the said ____ day of ____, 19_ (insert date of confirmation of assessment), has been paid in full and discharged of record.

The real property hereinbefore mentioned and upon which a lien is claimed, is that certain piece or parcel of land lying and being in the (name of city, or city and county) the county of ____, State of ____, and particularly described as follows:

Dated this _____ day of ____, 19___.

Superintendent of Streets

(Amended by Stats. 1986, Ch. 507, Sec. 1.)



5627

From and after the date of the recording of the notice of lien, all persons shall be deemed to have had notice of the contents thereof. The notice of lien may include claims against one or more separate parcels of property, whether contiguous or not, together with the amount due, respectively, from each such parcel. The statute of limitation shall not run against the right of the city to enforce the payment of the lien. If any such lien is not paid the city may file and maintain an action to foreclose such lien in the same manner and under the same procedure, so far as applicable, as that under which delinquent bonds are foreclosed under this division.

(Added by Stats. 1941, Ch. 79.)



5628

As an alternative method of collection of the amount of the lien, the legislative body, after confirmation of the report of the superintendent of streets, may order the notice of lien to be turned over to the assessor and the tax collector of the city, whereupon it shall be the duty of those officers to add the amount of the assessment to the next regular bill for taxes levied against the lot or parcel of land. If city taxes are collected by the county officials, the notice of lien shall be delivered to the county auditor, who shall enter the amount thereof on the county assessment book opposite the description of the particular property and the amount shall be collected together with all other taxes thereon against the property. The notice of lien shall be delivered to the county auditor before the date fixed by law for the delivery of the assessment book to the county board of equalization.

(Added by Stats. 1941, Ch. 79.)



5628.1

The legislative body shall have the power, in its discretion, to determine that the payment of assessments of one hundred dollars ($100) or more may be made in annual installments, not to exceed five, and that the payment of assessments so deferred shall bear interest on the unpaid balance at a rate to be determined by the legislative body, not to exceed the rate permitted for bonds by Section 53531 of the Government Code. Interest shall begin to run on the 31st day after the confirmation of the assessments by the legislative body. Determinations of the legislative body shall be expressed by resolution at any time prior to the confirmation of the assessments.

(Amended by Stats. 1986, Ch. 507, Sec. 2.)



5629

Thereafter the amount of the lien shall be collected at the same time and in the same manner as ordinary city taxes are collected, and shall be subject to the same penalties and interest and to the same procedure under foreclosure and sale in case of delinquency as provided for ordinary city taxes. All laws applicable to the levy, collection and enforcement of city taxes and county taxes are hereby made applicable to such special assessment taxes.

(Added by Stats. 1941, Ch. 79.)



5629.1

If bonds are to be issued to represent the security of the unpaid assessments, upon confirmation of the report by the legislative body the superintendent of streets shall give notice to pay by mail and by publication substantially in the manner provided by Sections 4320 and 4321 of this code. The period for payment in cash stated therein shall be 30 days following the date of confirmation of the report. Upon completion of the cash payment period, the superintendent of streets shall file with the county recorder a certificate substantially in the form set out in Section 5626, giving notice therein that interest is payable at a rate to be fixed upon the sale of bonds, which rate shall not exceed the rate permitted for bonds by Section 53531 of the Government Code, and shall begin to run on the 31st day after the confirmation of the report. Thereafter the provisions of Part 5 (commencing with Section 6400) shall be applicable and payments on assessments at bond shall be made as therein provided. The bonds may be issued and sold as the legislative body directs and may be dated at any time after the expiration of the cash payment period.

(Amended by Stats. 1986, Ch. 507, Sec. 3.)



5630

Whenever the property fronting on a sidewalk required to be maintained and repaired pursuant to the provisions of this chapter lies within one city or unincorporated territory of a county, and the sidewalk required to be so maintained and repaired lies within another city or unincorporated territory of a county, the superintendent of streets of the city or county having jurisdiction over the sidewalk shall have full authority to serve notices to repair and do all work contemplated by Articles 2 and 3 of this chapter, notwithstanding the fact that the property fronting on the sidewalk lies within another city or unincorporated territory of a county. The legislative body of the city or county within which the sidewalk has been repaired pursuant to the provisions of this chapter shall have jurisdiction to levy an assessment to pay the cost of any such sidewalk repairs against the parcel of property fronting on said sidewalk, notwithstanding the fact that said property lies within another city or unincorporated territory of a county and said assessment shall be a lien on said property for the amount thereof until the assessment and all interest thereon is paid or until it is discharged of record.

The provisions of Sections 5628 and 5629 of this code shall be applicable to the collection and enforcement of all liens levied pursuant to the provisions of this section and the amount so collected shall be paid to the treasurer of the city or county as the case may be which conducted the proceedings.

(Added by Stats. 1945, Ch. 541.)









CHAPTER 24. Limitation of Actions

5660

No action, suit, or proceeding to set aside, cancel, avoid, annul or correct any assessment or reassessment, or to review any of the proceedings, acts, or determinations therein, or to question the validity of, or to enjoin the collection of the assessments or reassessments, or to enjoin the issuance of bonds to represent the same, shall be maintained by any person unless such action is commenced within 30 days after the recording of the warrant, diagram and assessment or reassessment, and thereafter all persons shall be barred from any such action or any defense of invalidity of the assessment or of bonds issued thereon or of the reassessment if such is made and of bonds issued thereon.

(Added by Stats. 1941, Ch. 79.)



5661

No proceedings taken or had under this division shall ever be held to be invalid on the ground that the street, right-of-way, public property or any portion thereof, upon which the work or any part thereof is or was done has not been lawfully dedicated or acquired; provided, the same is lawfully dedicated or acquired, or an order for possession prior to judgment has been obtained.

(Amended by Stats. 1975, Ch. 1240.)






CHAPTER 25. Duties of Officers

ARTICLE 1. The Superintendent of Streets

5680

The superintendent of streets shall keep a public office in some convenient place within the city, and shall keep such records as may be required by this division. The records so kept and signed by him shall have the same force and effect as other public records, and copies therefrom duly certified, may be used in evidence with the same effect as the originals.

(Amended by Stats. 1969, Ch. 371.)



5681

The superintendent of streets shall see that the laws, ordinances, orders, and regulations relating to the public streets are fully carried into execution, and that the penalties thereof are rigidly enforced. He shall keep himself informed of the condition of all the public streets and also of all public buildings, parks, lots, and grounds of the city, as may be prescribed by the legislative body.

(Added by Stats. 1941, Ch. 79.)



5682

The superintendent of streets shall, before entering upon the duties of his office, give bonds to the city, with such sureties and for such sums as may be required by the legislative body. If he fails to see that the laws, ordinances, orders, and regulations relating to the public streets are carried into execution, after notice from any citizen of a violation thereof, he and his sureties shall be liable upon his official bond to any person injured in his person or property in consequence of said official neglect.

(Added by Stats. 1941, Ch. 79.)



5683

The superintendent of streets shall superintend and direct the cleaning of all sewers, and the expense of the same shall be paid out of the street or sewer fund of the city.

(Added by Stats. 1941, Ch. 79.)



5684

If the superintendent of streets is required to give notice in writing to any person under this division, he may personally serve such notice, and certify to the fact of such service, or any person, with the permission of the superintendent of streets, may serve such notice and such person shall file an affidavit of service with the superintendent of streets.

(Added by Stats. 1941, Ch. 79.)



5685

The superintendent of streets shall keep a record of the service of all notices which are served by him or with his permission.

(Added by Stats. 1941, Ch. 79.)



5686

For all purposes and in all cases where a verification is required under this division, such verification may be made before the superintendent of streets who is hereby authorized to administer oaths for that purpose, or before any other person authorized to administer oaths.

(Added by Stats. 1941, Ch. 79.)






ARTICLE 2. The Engineer

5700

The engineer or where there is no engineer, an engineer of work shall be the proper officer to do the surveying and other engineering work necessary to be done under this division, and to survey and measure the work to be done under contracts for grading, macadamizing, or improving streets and other work done under this division, and to estimate the costs and expenses thereof, and perform such other duties under this division as may be directed by the legislative body. Every certificate signed by him in his official capacity shall be prima facie evidence in all courts in this State of the truth of the contents. He shall also keep a record of all surveys made under the provisions of this division, as in other cases.

In a county having a population of 4,000,000 or over, a registered civil engineer, registered pursuant to Chapter 7, Division 3 of the Business and Professions Code, shall be the proper person to do any work required to prepare plans pursuant to Section 5130.

(Amended by Stats. 1963, Ch. 1834.)



5701

In its discretion, the legislative body may employ an engineer of work, other than the engineer or in place of the engineer, and all provisions of this division applicable to the engineer shall apply to such engineer of work. The legislative body shall initially fix or thereafter confirm the compensation of the engineer or engineer of work.

(Amended by Stats. 1955, Ch. 625.)



5702

The engineer of work may be an individual, joint venture, copartnership or corporation. If the engineer of work employed be an individual, he shall make and sign any certificate or document required to be made or signed by the engineer of work. If the engineer of work employed be a joint venture, copartnership or corporation, the legislative body, either by contract of employment or by resolution, shall designate a member of the joint venture, a partner, an officer of the corporation, or an authorized agent of any of the foregoing to make and sign any certificate or document required to be made or signed by the engineer of work.

(Added by Stats. 1955, Ch. 625.)



5703

All certificates or documents required to be signed by or kept on file by the engineer of work shall be kept on file with the superintendent of streets. If a city does not have a superintendent of streets, said certificates or documents shall be kept on file with the clerk or such other officer of the city as may be designated for that purpose by the legislative body.

(Added by Stats. 1955, Ch. 625.)






ARTICLE 3. The Superintendent of Construction

5710

The superintendent of streets, or the engineer, if the legislative body has by resolution directed that the work be done under his direction and to his satisfaction, shall, when in his judgment it is necessary, appoint a suitable person to take charge of and superintend the construction and improvement of any work authorized by this division, whose duty it shall be to see that the contract made for the doing of the work is strictly fulfilled in every respect and in case of any departure therefrom to report the same to the officer who appointed him. Such person shall be allowed for his time actually employed in the discharge of his duties such compensation as shall be just and the rate thereof shall be fixed by the legislative body conducting the proceedings. The sum to which the party so employed shall be entitled shall be deemed to be incidental expenses within the meaning of those words as used in this division.

(Amended by Stats. 1945, Ch. 1007.)






ARTICLE 4. Provisions Applicable to Counties Only

5720

If a county is conducting the proceedings the legislative body may designate the county road commissioner or any other competent county officer, other than the county surveyor, to serve without additional compensation from the county, as the officer to perform any or all of the duties conferred upon the street superintendent or the engineer in this division. The duties thus transferred shall be the duties of the officer so designated, and all of the provisions of this division relating to such duties and to the incidental expenses thereof shall apply to such officer.

(Amended by Stats. 1951, Ch. 1324.)



5721

If the legislative body of a county appoints an engineer of work in accordance with Article 2 of this chapter, it may provide that the work shall be done under his direction and to his satisfaction and that the materials used shall comply with the specifications and be to the satisfaction of such engineer of work and it may provide that the engineer of work shall make and sign the assessment. The contract shall nevertheless be entered into with the county surveyor, and the assessment and warrant when confirmed shall be recorded in the office of the county surveyor.

(Added by Stats. 1941, Ch. 79.)









CHAPTER 26. Maintenance Districts

5820

As used in this article, maintenance district means an assessment district which a county board of supervisors or the legislative body of a city has created pursuant to this chapter.

This chapter, except Sections 5850 to 5853, inclusive, applies to the creation of maintenance districts by, and maintenance districts created by, the legislative body of a city. For such purpose, the references in this chapter to a county or a county officer shall be deemed to refer, respectively, to a city or a city officer performing the same duties.

(Added by Stats. 1986, Ch. 195, Sec. 142.)



5821

The board of supervisors may, in its resolution declaring its intention to order work done or improvements made or by separate resolution, declare its intention to order that the expenses of maintaining and operating any or all of said improvements or any or all other improvements such as are permitted to be constructed herein, including the cost of necessary repairs, replacements, fuel, power, electrical current, care, supervision, and any and all other items necessary for the proper maintenance and operation thereof, shall be assessed, either partly or wholly, upon the real property or upon the land only lying within the district to be benefited by and to be assessed to pay the cost of the construction of said improvement, or upon such district as the board of supervisors shall determine will be benefited by the maintenance and operation of the improvements proposed to be maintained; the amounts so assessed to be levied and collected in the same manner and by the same officers as taxes for county purposes are levied and collected.

(Amended by Stats. 1967, Ch. 467.)



5821.1

The board of supervisors may, in its resolution declaring its intention to order work done or improvements made, declare its intention to order the territory within which the work is to be done or improvements constructed annexed to an existing maintenance district formed under the provisions of this chapter or under the provisions of Chapter 4, Part 3, Division 5, of the Health and Safety Code.

The resolution of intention may describe the territory to be annexed as having the same boundaries as those of the district to be assessed for the cost of constructing the improvements.

(Added by Stats. 1953, Ch. 829.)



5821.2

If the board of supervisors in its resolution of intention declares its intention to order the territory within which the improvements are to be constructed annexed to an existing maintenance district, the notice of improvement shall likewise give notice of such declaration of intention and that protests against such annexation may be filed and will be heard in accordance with the provisions of this chapter at the time and place provided for the hearing on the resolution of intention to perform the work.

The board of supervisors shall acquire jurisdiction to order the annexation of such territory to an existing maintenance district by giving notice within the territory proposed to be annexed in the same manner prescribed in this division for the acquiring of jurisdiction to order the construction of improvements, and within the district to which such territory is proposed to be annexed by giving notice as is provided to be given in such district by Section 5838.

(Added by Stats. 1953, Ch. 829.)



5821.3

In the event that an ordinance requires the installation of a sewer, drainage, or street lighting system by a subdivider, the resolution of intention may state that the territory owned by the subdivider comes under the terms of such ordinance and order that such territory be formed into a maintenance district, or annexed to an existing maintenance district, without notice and hearing.

(Added by Stats. 1967, Ch. 348.)



5822

The resolution of intention shall describe the boundaries of the district which is to be assessed for such maintenance and operation, or if the improvements or any part thereof to be maintained or operated are constructed in the same proceeding, it may describe the maintenance district as having the same boundaries as those of the district to be assessed for the cost of constructing the improvement. In either case the maintenance district may be designated by a name by which it may thereafter be referred to in all subsequent proceedings, including proceedings for the levy and collection of taxes.

(Added by Stats. 1941, Ch. 79.)



5823

The maintenance district may include property lying within one or more cities if the consent of the legislative body of each such city to the formation of such district expressed by resolution, is first obtained before the resolution of intention is adopted by the board of supervisors.

(Added by Stats. 1941, Ch. 79.)



5824

At any time not later than the hour for hearing objections to the proposed work as provided in this division, or at any time not later than the time fixed in the resolution of intention for the hearing of objections, if the resolution of intention provides for maintenance only, any person permitted by the provisions of this division to make written protest against the proposed work or against the extent of the district to be assessed therefor, or both, may make like protest and in like manner against the ordering of the formation of the maintenance district or against the extent of the maintenance district, or both.

(Added by Stats. 1941, Ch. 79.)



5824.1

If the resolution of intention contemplates annexation of the territory within which the improvements are to be constructed to an existing maintenance district, written protests against such annexation or the extent thereof may be filed by any interested person.

(Added by Stats. 1953, Ch. 829.)



5825

The board of supervisors, in addition to hearing protests against the proposed work and the extent of the district to be assessed therefor, shall hear and pass upon all protests against the formation of the maintenance district and against the extent thereof, and shall hear and pass upon all protests against the annexation of the territory within which the improvements are to be constructed to an existing maintenance district, and its decision shall be final and conclusive.

(Amended by Stats. 1953, Ch. 829.)



5826

If the board of supervisors finds that the protest against the formation of the maintenance district is made by the owners of more than one-half of the area of the property included within such district, no further proceedings shall be taken, unless the protests are overruled by an affirmative vote of four-fifths of the members of the board of supervisors, for a period of six months from the date of the decision of the board of supervisors on the hearing. The board of supervisors may adjourn the hearing from time to time.

(Added by Stats. 1941, Ch. 79.)



5827

If the board of supervisors, in its resolution of intention, declares its intention to order a maintenance district formed, the notice of improvement shall likewise give notice of such declaration of intention and that protests against such maintenance district may be filed and will be heard in accordance with the provisions of this chapter.

(Added by Stats. 1941, Ch. 79.)



5828

The board of supervisors shall acquire jurisdiction to order that the maintenance district be formed in the same manner prescribed in this division for the acquiring of jurisdiction to order the construction of improvements, and it may thereupon by resolution order the formation of such a maintenance district, which order may be contained in the resolution ordering the construction of the work in those cases where such work is provided to be done in the resolution of intention.

(Added by Stats. 1941, Ch. 79.)



5828.1

When the board of supervisors adopts a separate resolution declaring its intention to form a maintenance district for sanitary sewers or for street lighting, the clerk shall be directed to give notice of the hearing. The notice shall have the heading Notice of the proposed formation of ____ Sewer (or Street Lighting) Maintenance District, stating the name of the proposed district. It shall:

(a) State the time and place for the hearing.

(b) Set forth the exterior boundaries of the territory proposed to be organized into a district.

In lieu of a description, the boundaries of the territory proposed to be included may be shown by means of a diagram printed upon the notice. The board shall direct the clerk to publish the notice and shall also direct the clerk to post the notice in three public places in the proposed district at least 10 days prior to the date set for the hearing. The heading of each posted notice shall be in letters not less than one inch in height. Notice by mail is not required.

(Amended by Stats. 1951, Ch. 594.)



5829

Upon adoption of the resolution ordering the formation of the maintenance district or the annexation of territory to an existing maintenance district, the legislative body adopting the resolution shall comply with the requirements of Chapter 8 (commencing with Section 54900) of Part 1 of Division 2 of Title 5 of the Government Code. Thereafter, the property included within such district shall be segregated on the assessment roll under the designation contained in the resolution.

(Amended by Stats. 1972, Ch. 1135.)



5829.1

Any district may contract with the Federal Government of the United States or any branch thereof, or any county, city and county, municipal corporation, district or other public corporation, or with any person, firm or corporation, for the joint use of any sewer or sewers or other works or facilities for handling, treatment and disposal of sewage or industrial waste from the district and such other area as may be designated in said contract, when in the judgment of the legislative body of said district it is for the best interest of the district so to do. Any such contract may provide for the maintenance and operation of such sewer or sewers, or other works or facilities, and for the payment by or for the parties thereto of such proportionate part of the cost of the maintenance and operation of such sewer or sewers or other works or facilities as may be stated in said contract, the payment to be made at such time and in such amount as may be provided by said contract. Any such contract may provide for the joint use of any sewer or sewers, or works or facilities for the handling, treatment or disposal of sewage or industrial waste upon such terms and conditions as may be agreed upon by the parties thereto, and for the flowage, treatment or disposal of sewage or industrial waste from such area for each of the parties thereto as may be described in said contract.

Any district which has acquired or constructed or which proposes to acquire or construct, any sewer or sewers, or works or other facilities for the handling, treatment or disposal of sewage, may contract with the Federal Government of the United States or any branch thereof, or with any county, city and county, municipal corporation, district or other public corporation or with any person, firm or corporation for the use of any such sewer or sewers, works or facilities by any such county, city and county, municipal corporation, district or other public corporation, or for the flowage, treatment or disposal of sewage or industrial waste from any area designated by such person, firm or corporation so contracting, upon such terms and conditions as may be provided in said contract.

(Added by Stats. 1949, Ch. 842.)



5830

The board of supervisors shall thereafter, in each year, prior to the time of fixing the county tax rate, estimate the cost of maintaining and operating the improvements to be maintained and operated within the maintenance district during the ensuing year. The board of supervisors shall decide whether or not the cost of maintaining and operating the improvement shall be borne wholly or partially by the maintenance district and shall, in addition to all other taxes, fix a special tax rate for the real property within the maintenance district, or for lighting purposes levy an assessment on each parcel of real property within the maintenance district on the basis of the estimated benefit to the parcel, sufficient to raise an amount of money to cover the expense of maintaining the improvements during the ensuing year, or such portion of the amount as the board of supervisors shall determine shall be borne by the maintenance district, and the board of supervisors shall levy a special assessment tax or, for lighting purposes, an assessment each year upon the real property in the maintenance district sufficient to pay such expense, or the portion thereof, which shall be paid by the maintenance district.

(Amended by Stats. 1979, Ch. 261.)



5830.1

Whenever the board of supervisors levies an assessment authorized by Section 5830 for purposes of lighting maintenance, the assessment shall be levied pursuant to Chapter 6.1 (commencing with Section 54701) of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1982, Ch. 487, Sec. 13. Effective July 10, 1982.)



5831

The special assessment tax shall be levied and collected at the same time and in the same manner as the general tax levy for county purposes and when collected shall be paid into the county treasury to the credit of the fund of the maintenance district and be used for the payment of the expenses of the district. The board of supervisors may control and order the expenditure thereof for such purposes.

(Amended by Stats. 1982, Ch. 487, Sec. 15. Effective July 10, 1982.)



5832

The board of supervisors may determine that the whole or any part of the expense of such maintenance shall be paid by the county. If the county is to contribute toward the expenses of such maintenance the resolution of intention shall so provide. When such provision is made the execution of the contract for maintenance shall create an obligation in the county to make the contribution provided for in the resolution.

(Added by Stats. 1941, Ch. 79.)



5832.5

The board of supervisors may temporarily transfer moneys to the maintenance district fund from other funds in which such moneys are not immediately needed. The money so transferred shall bear interest at a rate to be fixed by the board and shall be used for the purposes provided in this chapter and be retransferred from the maintenance district fund out of the first available receipts.

(Amended by Stats. 1972, Ch. 852.)



5832.6

If a maintenance district is organized in any year too late for the levy of a special assessment tax or an assessment, as the case may be, in that year or in the next ensuing year, the board of supervisors is hereby authorized to transfer funds of the county not immediately needed for county purposes to the maintenance district fund of the district to be used for the payment of the expenses of the district until such time as special assessment tax or assessment, as the case may be, receipts are available therefor. The board of supervisors shall include in the levy of special assessment taxes or assessments for the district for the first fiscal year in which a tax or an assessment may be levied, a sum sufficient to repay to the county the amounts so transferred to the district for the portion or portions of the preceding fiscal year or years for which no levy of taxes or assessments was made for that purpose and the amounts so transferred shall be retransferred to the county treasury from the maintenance district fund of the district out of the first available receipts from the tax or assessment levy.

(Amended by Stats. 1979, Ch. 261.)



5832.7

Any area of a maintenance district, or of a temporary zone formed pursuant to Section 5855 in a district, which is included in a city by annexation or incorporation after a loan has been made shall continue to be taxed or assessed for the repayment of its proportionate share of the unpaid balance of the loan.

(Amended by Stats. 1979, Ch. 261.)



5832.8

(a) The board of supervisors may adopt an ordinance proposing the imposition of a special tax for the purpose of maintaining improvements. Such ordinance shall be submitted to the voters of the maintenance district and shall take effect upon approval of two-thirds of the voters of the district voting on the ordinance. The approval of the voters may be secured at a district or countywide election, or by a ballot mailed to each registered voter in the district. The election shall be conducted pursuant to the provisions of the Elections Code.

(b) The ordinance submitted to the voters for approval pursuant to the provisions of subdivision (a) shall specify the terms of the special tax to be imposed which shall include the manner in which the obligation of each taxpayer is determined, when the special tax is to be levied, and the method of collection. The ordinance may also specify that the special tax imposed by the ordinance may be adjusted annually by the percentage change in the total appropriations subject to limitation of the local government for purposes of Article XIII B of the California Constitution.

(c) Upon approval of the voters under subdivision (a), the board may levy the special tax as authorized by the ordinance, until superseded by a new ordinance adopted pursuant to the provisions of subdivision (a), or until repealed pursuant to an ordinance adopted by the board.

(d) The provisions of this section shall apply only to maintenance districts located wholly within the Town of Portola Valley.

(Added by Stats. 1980, Ch. 126, Sec. 1. Effective May 23, 1980.)



5833

The board of supervisors of the county in which a maintenance district is formed shall:

(a) Make and enforce all rules and regulations necessary for the administration, operation and government of such district.

(b) Execute all contracts and make all necessary provisions for the maintenance and operation of the district, except that the board of supervisors may authorize a designated county officer to make, execute and administer contracts for the installing, maintaining and servicing a system of lights in accordance with standards adopted by the board of supervisors and in accordance with this chapter.

(c) Appoint and employ all necessary agents, superintendents, engineers and labor for the proper performance of the work.

(d) Perform all other acts necessary or proper to accomplish the purposes of this chapter.

(Amended by Stats. 1975, Ch. 227.)



5835

Nothing in this chapter shall be construed as prohibiting the county itself from maintaining and operating any or all of the improvements when ordered by the board of supervisors and from purchasing the materials and supplies and employing the labor necessary for those purposes.

(Added by Stats. 1986, Ch. 195, Sec. 143.)



5835.1

Sewers as used in this chapter includes lateral and collecting sewers, septic tanks, and all other means of handling, gathering, and disposing of sewage in the district.

(Added by Stats. 1986, Ch. 195, Sec. 144.)



5835.2

Maintenance of sewers as used in this chapter includes the extension and enlargement of sewers within the district, and the acquisition or construction of other works or improvements useful in the proper operation of those sewers.

(Added by Stats. 1986, Ch. 195, Sec. 145.)



5835.3

Maintenance as used in this chapter in relation to lighting systems, includes the replacement of any obsolete equipment with new modern equipment found by the board of supervisors or legislative body of a city to be necessary for the proper operation of the district. The replacement of any such obsolete equipment with any such new modern equipment, except for work done by a utility district or a private utility company under contract with the maintenance district, shall be subject to the requirements of Article 56 (commencing with Section 20840) of Chapter 1 of Part 3 of Division 2 of the Public Contract Code.

(Added by Stats. 1986, Ch. 195, Sec. 146.)



5835.4

The board of supervisors of any lighting maintenance district may provide for the establishment of an accumulative capital outlay fund for the replacement of obsolete lighting system equipment. The fund shall be held in reserve until appropriated in whole or in part to a specific project.

At any time after the creation of the fund, the board may transfer to it any unencumbered surplus funds remaining on hand at the end of the fiscal year after the payment of the expenses of the district.

(Added by Stats. 1963, Ch. 854.)



5835.5

Pursuant to a resolution adopted by its board of supervisors, a county may lend any available county funds to a county maintenance district for the replacement of obsolete equipment, or to defray unusual maintenance costs. Any such loan may be restricted for use in a temporary zone formed under the provisions of Section 5855 in a district. The loan shall bear interest at a rate to be fixed by the board of supervisors, and shall be repaid in approximately equal installments over a period not to exceed 10 years. Any funds lent to the district, or zone, are appropriated for the purposes for which the loan was made. Any area of a district, or of a temporary zone in a district, which is included in a city by annexation or incorporation after a loan has been made shall continue to be taxed or assessed for the repayment of its proportionate part of the unpaid balance of the loan.

If a zone is formed to be responsible for the loan, the board of supervisors shall, in the first fiscal year in which a special tax or assessment may be levied in the zone, and in each succeeding year of the duration of the zone, levy a special tax or assessment upon the taxable property in the zone for the purpose of repaying with interest the amount lent to the district by the county. When the loan has been repaid, the zone shall terminate.

In case of emergency, the board of supervisors may also borrow funds from another maintenance district and the board of supervisors may lend available district funds to another maintenance district. Such loans shall be subject to the same terms and conditions as loans made from county funds.

(Amended by Stats. 1979, Ch. 261.)



5836

The title to all property acquired by a maintenance district shall be vested in the county. Upon the dissolution of the district by reason of all of its territory being included within a city, such property shall thereupon become the property of such city, and if all of the district is included within more than one city then such property shall be subject to the disposition of the board of supervisors of the county. Such disposition shall be between the several cities in such manner as to the board seems most just and equitable.

(Added by Stats. 1941, Ch. 79.)



5837

The boundaries of any maintenance district may be altered, and contiguous or noncontiguous territory whether it is within incorporated or unincorporated territory may be annexed thereto. If incorporated territory is sought to be annexed, consent thereto shall first be obtained from the legislative body of the city.

The board of supervisors may by resolution fix a time and place for hearing upon the question of annexation of such territory to an existing maintenance district. The resolution shall describe the boundaries of the territory proposed to be annexed.

The board of supervisors may by resolution determine that each parcel of the territory annexed or to be annexed to a sewer maintenance district should pay its proportionate share of the cost of outfall and/or pumping plant construction previously paid for by other properties within said district and shall in said resolution fix the amount to be contributed by each said parcel. No parcel so annexed or to be annexed shall be issued a permit to connect to the sewer until the full amount of contribution so fixed has been paid. Any contribution whether heretofore or hereafter collected for such purposes shall be deposited in the county treasury to the credit of said district, or shall be held in trust until the parcel is included within the boundaries of the district at which time such contributions shall be transferred to the credit of said district.

The date set for the hearing on the proposed annexation shall be at least three weeks from and after the date of the adoption of the resolution setting the hearing.

(Amended by Stats. 1953, Ch. 693.)



5838

The board of supervisors shall cause notice of the time, place, and purpose of the hearing to be given by mail to each owner whose name and address appears on the last equalized assessment roll and who owns real property within the boundaries of the territory sought to be annexed. The notice shall contain the name and telephone number of a local department or agency designated by the board of supervisors to answer inquiries regarding the hearing proceedings. The person directed by the board of supervisors to mail the notices shall file, upon the completion of the mailing, an affidavit setting forth the time and manner of the compliance with this section.

In addition, the board of supervisors shall cause notices of the hearing to be posted in three conspicuous places within the territory proposed to be annexed.

The notices shall be headed Notice of hearing in letters not less than one inch in height and shall contain a description of the territory proposed to be annexed and a statement of the time and place of the hearing. In lieu of the description the boundaries of territory proposed to be annexed may be shown by means of a diagram printed upon the notice. The notice shall be posted not less than 10 days prior to the date set for the hearing.

In proceedings for annexation to sewer, lighting, or drainage maintenance districts, the board of supervisors shall direct its clerk to publish a notice once a week for two successive weeks in the newspaper of general circulation that the board deems most likely to give notice of hearing to the inhabitants. Such notice shall state the time and place of the hearing and shall contain a description of the territory proposed to be annexed or, in lieu of such description, the boundaries of the territory proposed to be annexed may be shown by means of a diagram. Such publication together with the posting of notices of hearing may be deemed adequate notice and no mailed notice need be required.

(Amended by Stats. 1975, Ch. 968.)



5839

At the time fixed for the hearing or to which it may be continued, the board of supervisors shall hear and pass upon the proposal and any objections which may be filed to the inclusion of any property within the proposed annexation.

The board of supervisors may, by order entered upon its minutes, determine that such territory or any part thereof may be annexed to the district and may order that the boundaries of the district be altered to include such territory if one or more of the following facts exist:

(a) The territory to be annexed will be benefited by annexation.

(b) The annexation will allow economies and efficiencies in the administration or operation of an existing lighting system in the territory to be annexed.

(Amended by Stats. 1979, Ch. 261.)



5840

If any portion of the territory annexed to a maintenance district comprises a portion of another maintenance district formed under the provisions of this chapter, a highway lighting district organized pursuant to Part 4 (commencing with Section 19000) of Division 14, or a sewer maintenance district formed under the provisions of Chapter 4 (commencing with Section 4860), Part 3, Division 5 of the Health and Safety Code, the annexation of such territory shall not become complete unless and until any outstanding contract of the other district of which such territory is a part has expired or such contract, with the consent of the parties thereto, has been modified or canceled so as to relieve the other district of further obligation to pay for future contract obligations within the portion of the territory so withdrawn, and the funds of such other district remaining on hand upon the completion of such annexation shall have been apportioned between the maintenance district to which the territory was annexed and the other district from which it was withdrawn. The division of such funds shall be prorated in the proportion that the assessed value of the real property of the territory so withdrawn bore to the total assessed value of the real property within the district prior to such withdrawal.

(Amended by Stats. 1979, Ch. 261.)



5841

If the territory annexed to a maintenance district includes within its boundaries all of another maintenance district formed under the provisions of this chapter, a highway lighting district organized pursuant to Part 4 (commencing with Section 19000) of Division 14, or a sewer maintenance district formed under the provisions of Chapter 4 (commencing with Section 4860), Part 3, Division 5 of the Health and Safety Code, upon such annexation becoming complete by the adoption of the order of the board of supervisors, the prior existing district so annexed shall thereupon be dissolved. Any funds of the district remaining on hand at the time of the annexation shall be transferred to the maintenance district to which such territory is annexed and any contracts or obligations of the previously existing district shall become the obligations of the maintenance district to which it is annexed.

(Amended by Stats. 1979, Ch. 261.)



5841.5

Notwithstanding any other provision of law, subsequent to annexation of such territory and dissolution of the annexed district, the maintenance district shall assume all of the assets and liabilities of the dissolved district and shall be entitled to all of the property tax revenues to which the territory annexed would have been entitled had the territory not been so annexed.

(Added by Stats. 1979, Ch. 261.)



5842

If, after the formation of a maintenance district, additional improvements of the same type or nature are constructed within the boundaries of such district, the board of supervisors shall adopt a resolution declaring its intention that the cost of maintaining and operating such additional improvements shall be borne by the existing maintenance district. It shall fix a time and place for a hearing on such resolution, at which hearing any and all persons having any objections to the things proposed to be done may appear and be heard. The resolution shall contain a statement of the estimated annual cost of maintaining and operating such additional improvements.

(Added by Stats. 1941, Ch. 79.)



5843

Notice of the hearing on the resolution shall be given to the persons within the existing maintenance district in the manner prescribed by Section 5838. Mailed notice shall be required with respect to additional improvements for a lighting maintenance district where the annual cost to such district of such additional improvements is more than two thousand five hundred dollars ($2,500). At the hearing the board of supervisors shall hear and pass upon any and all protests to the maintaining and operating of such additional improvements by the existing maintenance district and its decision shall be final and conclusive. At the conclusion of the hearing the board of supervisors may by order, entered upon its minutes, make the expenses of maintaining and operating such additional improvements a charge upon the existing maintenance district.

(Amended by Stats. 1967, Ch. 316.)



5843.5

Notwithstanding any other provisions of this chapter, the board of supervisors, upon its own motion or upon receipt of a petition signed by 20 or more taxpayers of an existing lighting maintenance district asking for the installation and maintenance of additional lights, may, by order entered upon its minutes, make the expenses of the installation and maintenance of the additional lights a charge upon the existing district if the board determines that it will be just and equitable, and in the public interest for the additional cost, if any, to be paid by the district as a whole. If sufficient funds are available or will be available from a tax levy already made or after the tax levy has been made, the board may proceed with the installation of the additional lights.

(Amended by Stats. 1969, Ch. 766.)



5844

Any portion of any maintenance district which will not be benefited by remaining within the district, may be withdrawn therefrom. The board of supervisors may by resolution entered upon its minutes fix a time for a hearing on the question of the withdrawal of any portion of a maintenance district which will not be benefited by remaining within the district.

(Added by Stats. 1941, Ch. 79.)



5845

The time for the hearing shall be not less than 10 nor more than 30 days after the date of the adoption of the resolution. The board of supervisors shall at least five days prior to the time so fixed cause a notice of such hearing to be published by one insertion in such daily, weekly or semiweekly newspaper printed, published and circulated in the county, as the board deems most likely to give notice to the inhabitants of the district of the proposed withdrawal. Copies of the notice also shall be posted at least one week prior to the date fixed for the hearing in three conspicuous places within that portion of the maintenance district sought to be withdrawn and in three conspicuous places within the remaining portion of the district.

(Added by Stats. 1941, Ch. 79.)



5846

Any person interested may appear at the hearing and object to the withdrawal of said portion from the maintenance district, or may object to the continuance of the remaining territory as a maintenance district. The board of supervisors shall consider and pass upon all objections and if it finds that the portion of the district sought to be withdrawn will not be benefited by remaining within the maintenance district and that the remaining territory not sought to be withdrawn will be benefited by continuing as a maintenance district, then it shall order such withdrawal and the continuance of the remaining territory as a maintenance district.

(Added by Stats. 1941, Ch. 79.)



5847

No withdrawal of territory under the provisions of Section 5846 or 5853 shall become effective unless and until any outstanding contract of the maintenance district from which a portion is sought to be withdrawn has expired, or such contract, with the consent of the parties thereto, has been modified or canceled so as to relieve such maintenance district of further obligation to pay for future maintenance within the territory so withdrawn.

(Amended by Stats. 1955, Ch. 201.)



5847.5

Any maintenance district created to finance any work which might also be constructed or maintained by a county sanitation district, may become a part of a county sanitation district after the board of supervisors of the county within which the maintenance district is located has, after a hearing held pursuant to the County Sanitation District Act (Chapter 3 (commencing with Section 4700), Part 3, Division 5 of the Health and Safety Code), determined by resolution that such inclusion is for the best interest of the maintenance district and the governing body of the maintenance district consents to the inclusion by resolution adopted by the affirmative vote of a majority of its members.

(Added by Stats. 1961, Ch. 1319.)



5847.6

A maintenance district included in a county sanitation district pursuant to Section 5847.5 is not dissolved by such inclusion, but may continue to function in the same manner that it functioned before the inclusion.

(Added by Stats. 1961, Ch. 1319.)



5848

Any maintenance district may be dissolved by the board of supervisors. The board of supervisors upon its own motion may adopt a resolution declaring its intention to dissolve the maintenance district and may fix a time for a hearing upon such dissolution. The time for such hearing shall be not less than 10 days nor more than 30 days after the date of the adoption of such resolution, and the clerk of the board of supervisors shall, at least 15 days prior to the time so fixed, publish notice of such hearing by one insertion in a daily, weekly or semiweekly newspaper printed, published and circulated in the county, and cause printed copies of such notice to be posted in three conspicuous places within the maintenance district.

(Added by Stats. 1941, Ch. 79.)



5849

At the time appointed for such hearing, or at any time to which it is adjourned, the board of supervisors shall hear and pass upon the question of dissolution and all objections and protests and may grant or deny the same, and its decision thereon shall be final and conclusive. If the board of supervisors upon such hearing determines that the maintenance district shall be dissolved, the board of supervisors shall, by resolution, order the dissolution of the district and the district shall thereupon be dissolved. The maintenance and operation of the improvements of such district may be continued thereafter until the funds collected for the purpose of maintaining and operating them have been expended for that purpose.

(Added by Stats. 1941, Ch. 79.)



5850

Upon the inclusion of all of the territory of a maintenance district within one or more cities, either by reason of annexation proceedings or by reason of the incorporation of one or more cities, and upon dissolution of such district, all funds paid into the county treasury to the credit of such district shall be paid over by the board of supervisors of such district as prescribed in this chapter.

(Amended by Stats. 1961, Ch. 1086.)



5851

If the whole district is so included within one city, the district shall continue in existence for all purposes until a copy of a resolution adopted by the city requesting dissolution of the district or requesting transfer of jurisdiction over the district and the funds of the district to the city is filed with the board of supervisors whereupon the district shall be dissolved or jurisdiction over the district shall be transferred by resolution of the board of supervisors to the city, as requested by the resolution adopted by the city, and such funds shall be paid to the treasurer of that city and administered by the legislative body of the city for the benefit of the district.

(Amended by Stats. 1963, Ch. 1727.)



5852

If a part only of the district is so included within one city and the remaining part of the district is so included within one or more other cities, so that no portion of the district remains within unincorporated territory of the county, the district shall continue in existence for all purposes until a copy of a joint resolution adopted by all of the cities requesting dissolution of the district is filed with the board of supervisors whereupon the district shall be dissolved. The proportionate part of such funds shall be paid to the treasurer of each such city as the assessed valuation of the real property of the portion of the district included therein bore, before being so included, to the total assessed valuation of the real property of the district, and such funds shall be administered by the legislative bodies of such cities for the benefit of the district. Any one city may withdraw its territory from the district in the manner provided by Section 5853.

(Amended by Stats. 1961, Ch. 1086.)



5853

Whenever any portion of a district is included within a city by reason of incorporation, annexation, or otherwise, such portion shall continue to remain a part of the district for all purposes until a copy of a resolution adopted by the city requesting exclusion of such territory from the district is received by the board of supervisors. Upon the withdrawal of any territory of a district, all property acquired for the district and all unencumbered funds on the date of withdrawal, including all taxes levied and collected by the district in any year in which taxes are levied and collected by the district after the date of withdrawal on property withdrawn from the district, shall be divided between the city and the remaining district in proportion to the assessed value of the real property of the territory so withdrawn and the portion remaining. For the purpose of this article, the unencumbered funds are the sum of money, uncollected taxes, and other uncollected amounts belonging to or due such district, in excess of an amount sufficient to pay all claims and accounts against the district.

(Amended by Stats. 1957, Ch. 771.)



5854

The board of supervisors may by resolution change the name of any maintenance district to conform with a change in the street name or other designation which the district bears. The clerk of the board of supervisors shall file in the office of the county assessor and with the State Board of Equalization a certified copy of every such resolution, and upon such filing the name of the district shall be changed for all purposes.

(Amended by Stats. 1965, Ch. 729.)



5855

Where the board of supervisors or legislative body has so declared in its resolution of intention to order the formation of a maintenance district or any annexation thereto, the board of supervisors or legislative body may, in its resolution ordering the formation of a maintenance district or any annexation thereto, order the district divided into tax assessment zones. Tax assessment zones may be formed at a time other than at the formation of the district or any annexation thereto if pursuant to the same procedure of resolution, notice, and hearing as are applicable under this chapter to the annexation of territory.

No district shall be divided into zones unless the board of supervisors or legislative body finds that a tax assessment zone requires special services or special facilities in addition to those provided generally by the maintenance district or the replacement of obsolete equipment, and that the tax levy is commensurate with the special benefits to be provided in the zone. The boundaries of tax assessment zones may be changed or a zone may be dissolved in the same manner that a zone may be formed in an existing district.

When a zone is formed for the purpose of the construction or installation of special facilities in addition to those provided generally by the district or to replace obsolete equipment, the board of supervisors or legislative body may provide at the time of formation for the automatic dissolution of the zone upon payment of all assessments attributable to the special facilities.

(Amended by Stats. 1972, Ch. 852.)



5856

If a maintenance district is divided into zones, the board of supervisors or legislative body may determine what portion of the amount of money to be secured from the levy of taxes shall be secured from each zone within the district.

(Amended by Stats. 1968, Ch. 748.)






CHAPTER 27. Construction of Sidewalks and Curbs

ARTICLE 1. General Provisions

5870

As used in this chapter:

(a) Block means property facing one side of any street between the next intersecting streets or between the terminus of a dedicated right-of-way of a street and an intersecting street. Street does not include an alley or other right-of-way unless it is of the same width as a regular residential minimum-width street approved as part of a master plan of circulation or streets by the governmental agency involved. In the case of an alley, block means property facing both sides of any alley between the next intersecting streets or alleys, or between the terminus of an alley and an intersecting street. In the case of street lighting, block means property facing the side of any street on which the improvement is to be constructed between the next intersecting streets on the side to be improved or between the terminus of a dedicated right-of-way of a street and a street intersecting the side to be improved; or property facing the side of any street on which the improvement is to be constructed between the next intersecting streets on the side to be improved or between the terminus of a dedicated right-of-way of a street and a street intersecting the side to be improved and the property facing the opposite side of the street.

Where a block exceeds 1,000 feet in length, a length of frontage of 1,000 feet constitutes a block as used in this chapter, if so designated by the superintendent of streets. A determination by the superintendent of streets of such a 1,000-foot block establishes a block and cannot later be changed to include a portion of said 1,000-foot block in another block.

(b) Driveway means a paved portion of a public street providing an unobstructed passage from the roadway to an offstreet area used for driving, servicing, parking, or otherwise accommodating motor vehicles.

(Amended by Stats. 1971, Ch. 153.)



5871

(a) This chapter applies to the construction of sidewalks, gutters, pavements, driveways, and curbs, and the installation of storm and sanitary drainage facilities, water mains, pipes, conduits, tunnels, hydrants, and other necessary works and appliances for providing water service, parkway trees, and street lighting facilities in front of properties in any block where a sidewalk, gutter, pavement, driveway, the installation of storm and sanitary sewer drainage facilities, water mains, pipes, conduits, tunnels, hydrants, and other necessary works and appliances for providing water service, parkway trees, and street lighting facilities, or curb, or all of them, have been previously constructed in front of properties in the block constituting more than 50 percent of the front footage of the block, or where the owners of more than 60 percent of the front footage of the block, as shown by the last equalized assessment roll of the city, file a petition with the city clerk requesting the installation of any of those improvements, or where a petition signed by the owners of more than 60 percent of the front footage of any part of an unimproved portion or portions of a block has been filed with the city clerk requesting the installation of those improvements in front of that part.

(b) This chapter does not apply to the construction of improvements of the type specified in subdivision (a) fronting on, or otherwise adjacent to, or in conjunction with, an arterial or collector street section. For purposes of this section, an arterial or collector street section is a street section with more than one traffic lane in each direction either before or after the proposed improvement, or a street section on which more than 70 percent of the average daily vehicle trips do not originate or end within the proposed assessment district.

(c) Notwithstanding subdivision (b), this chapter applies to the construction of sidewalks, curbs, and gutters appurtenant thereto, sufficient paving to provide a parking lane, and to parkway trees and street lighting facilities, but only to the extent that those improvements are in front of the property on arterial or collector street sections, which is otherwise subject to assessment, if the property has not been subject to any other special assessment to pay for construction of sidewalks, curbs, gutters, parking lane paving, parkway trees, or street lighting facilities within the preceding 10 years. As used in this subdivision, gutters shall include only above-ground structures appurtenant to sidewalks and curbs.

As used in this subdivision, parking lane means a paved area adjacent to the curb which is used exclusively for on-street parking. It does not include any portion of the street used for through traffic or as a bicycle lane. An assessment for parking lane purposes shall not include the cost of any signs necessitated by the parking lane. If property is assessed for a parking lane pursuant to this chapter and the parking lane is subsequently converted to another use, the amount of the assessment paid, together with interest at the prime rate plus 3 percent, shall be paid by the city to the then owner of the property.

(d) This chapter does not apply to driveway construction in front of a vacant lot, or in front of an unimproved property, unless requested by the owner.

(e) This chapter does not apply to the repair, resurfacing, or maintenance of streets.

(f) As used in this chapter, sidewalks or curbs includes gutters, driveways, pavement to the centerline of the street, full pavement in alleys, storm and sanitary drainage facilities, water mains, pipes, conduits, tunnels, hydrants, and other necessary works and appliances for providing water service, paving to provide a parking lane on arterial or collector street sections, parkway trees, and street lighting facilities; and superintendent of streets includes any other person or persons who may be designated by the legislative body to perform any of the duties of the superintendent of streets set forth in this chapter.

(g) Fronting and facing, as used in this chapter, means abutting in the case of property adjoining an alley improvement.

(h) In the case of street lighting, in determining how much of the front footage of a block has been improved, the front footage of property benefiting from existing installations may be included regardless of the side of the street on which the installation has been constructed.

(Amended by Stats. 1986, Ch. 449, Sec. 2. Effective July 22, 1986.)



5872

This chapter constitutes a separate and alternative procedure for performing the work specified herein, and except as otherwise provided in this chapter, no other provision of this division, excepting definitions, shall apply to proceedings instituted hereunder. Chapter 8 (commencing with Section 5220) applies to any proceedings taken under this chapter. The Special Assessment Investigation, Limitation and Majority Protection Act of 1931 does not apply to proceedings taken under this chapter.

(Amended by Stats. 1986, Ch. 449, Sec. 3. Effective July 22, 1986.)



5873

As used in this chapter, cost, construction cost, or variants thereof, means and includes both the actual cost of construction of the work and any incidental expenses, as defined in Section 5024.

(Amended by Stats. 1963, Ch. 1837.)






ARTICLE 2. Performing the Work

5875

The owners of lots or portions of lots fronting on any public street or place when that street or place has been improved by the construction of sidewalks or curbs for a total frontage of more than fifty percent (50%) on one side of such street or place in any block, or where a petition signed by the owners of more than sixty percent (60%) of the front footage of the block has been filed with the city clerk requesting the installation of such improvements, or where a petition signed by the owners of more than sixty percent (60%) of the front footage of any part of an unimproved portion or portions of a block has been filed with the city clerk requesting the installation of such improvements in front of said part, or whenever the legislative body of the city upon its own motion orders the installation of such improvements in front of said part, shall have the duty of constructing or causing the construction of sidewalks or curbs in front of their properties upon notice so to do by the superintendent of streets.

(Amended by Stats. 1970, Ch. 1031.)



5876

When the superintendent of streets finds that sidewalks or curbs have been constructed, or that their construction has been guaranteed to his satisfaction, in front of properties constituting more than fifty percent (50%) of the frontage in any block, or where a petition signed by the owners of more than sixty percent (60%) of the front footage of the block has been filed with the city clerk requesting the installation of such improvements, or where a petition signed by the owners of more than sixty percent (60%) of the front footage of any part of an unimproved portion or portions of a block has been filed with the city clerk requesting the installation of such improvements in front of said part, or whenever the legislative body of the city upon its own motion has ordered the installation of such improvements in front of said part, said superintendent of streets may, and upon the instructions of the legislative body of the city shall, notify the owner or person in possession of the property fronting on that portion of the street in such block in which no sidewalks or curbs have been constructed theretofore, to construct or cause to be constructed sidewalks or curbs in front of his property.

(Amended by Stats. 1970, Ch. 1031.)



5877

Notice to construct may be given by delivering a written notice personally to the owner or to the person in possession of the property facing upon the sidewalks or curbs to be constructed or by mailing a postal card, postage prepaid, to the person in possession of such property, or to the owner thereof at his last known address as the same appears on the last equalized assessment rolls of such city or to the name and address of the person owning such property as shown in the records of the office of the clerk.

(Amended by Stats. 1963, Ch. 1837.)



5878

The postal card shall contain a notice to construct the sidewalks or curbs as the case may be, and the superintendent of streets shall, immediately upon the mailing of the notice, cause a copy thereof, printed on a card of not less than 8 inches by 10 inches in size, to be posted in a conspicuous place on the property.

(Amended by Stats. 1963, Ch. 1837.)



5878.1

The notice shall also specify the day, hour, and place when the legislative body will hear and pass upon objections or protests, if any, which may be raised by any property owner or other interested persons, but in no case shall the hearing be sooner than 10 days after giving of notice. Upon the day and hour fixed for the hearing, the legislative body shall hear and pass upon objections or protests in accordance with Chapter 8 (commencing with Section 5220).

The hearing required by this section is in addition to the hearing required by Section 5881.

(Amended by Stats. 1986, Ch. 449, Sec. 4. Effective July 22, 1986.)



5879

The notice shall particularly specify what work is required to be done, and how it is to be done, and what materials shall be used in the construction and shall further specify that if the construction is not commenced within 60 days after notice is given and diligently and without interruption prosecuted to completion, the superintendent of streets shall cause the construction to be done, and the cost of the same shall be a lien on the property. However, upon petition by all of the affected property owners, the 60-day period may be waived and the superintendent of streets may immediately cause the construction to be done, and the cost of the same shall be a lien upon the property.

(Amended by Stats. 1961, Ch. 1826.)



5879.1

The legislative body may adopt a resolution determining that bonds shall be issued and assessments collected and enforced pursuant to Part 5 of this division. In such event, the notice shall also specify that bonds shall be issued to represent the security of the unpaid assessments, payable over a period of not to exceed 10 years, and shall further recite a maximum rate of interest to be paid on the indebtedness, which shall not exceed 7 percent a year, payable semiannually.

(Amended by Stats. 1968, Ch. 986.)



5880

If the construction is not commenced and prosecuted to completion with due diligence, as required by the notice or by the legislative body after the hearing required by Section 5878.1 of this chapter, the superintendent of streets shall forthwith construct the sidewalks or curbs.

(Amended by Stats. 1963, Ch. 1837.)



5881

Upon the completion of the construction, the superintendent of streets shall cause notice of the cost of the construction to be given in the manner specified in this article for the giving of notice to construct, which notice shall specify the day, hour and place when the legislative body will hear and pass upon a report by the superintendent of streets of the cost of the construction, together with any objections or protests, if any, which may be raised by any property owner liable to be assessed for the cost of such construction and any other interested persons. In no case shall the hearing provided for in this section be sooner than 10 days after giving of notice. If bonds are to be issued, the notice shall also contain the information required by Section 5879.1.

The cost of the construction may include a proportionate share, as determined by the legislative body, of the cost of improvements constructed in a place other than in front of a parcel of property which are required for the proper functioning of the improvements in front of the parcel.

(Amended by Stats. 1967, Ch. 615.)



5882

Upon the completion of the construction, the superintendent of streets shall prepare and file with the legislative body a report specifying the work which has been done, the cost of construction, a description of the real property in front of which the work has been done and the assessment against each lot or parcel of land proposed to be levied to pay the cost or portion thereof. The report may include work done in front of any number of parcels of property, whether contiguous to each other or not. In determining the amount of the assessment against each lot or parcel of land, the superintendent shall assess the same portion of the total cost of the work against each lot or parcel as that parcel will receive of the total benefit from the work.

(Amended by Stats. 1986, Ch. 449, Sec. 5. Effective July 22, 1986.)



5883

Upon the day and hour fixed for the hearing the legislative body shall hear and pass upon the report of the superintendent of streets, together with any objections or protests which may be raised by any of the property owners liable to be assessed for such construction and any other interested persons. Thereupon the legislative body may make such revision, correction or modifications in the report as it may deem just, after which, by motion or resolution, the report as submitted, or as revised, corrected or modified, shall be confirmed. The legislative body may adjourn the hearings from time to time. The decisions of the legislative body on all protests and objections which may be made, shall be final and conclusive.

(Added by Stats. 1945, Ch. 1339.)






ARTICLE 3. Collection of Cost of Construction

5890

The assessments proposed by the superintendent of streets pursuant to Section 5882, as may be amended by the legislative body during the hearing held pursuant to Section 5883, may be confirmed and levied by the legislative body against the parcels of property fronting upon the sidewalks or curbs so constructed, and the cost so assessed, if not paid within five days after its confirmation by the legislative body, shall constitute a special assessment against each of those parcels, and shall be a lien on the property for the amount thereof from the time of recordation of the notice of lien, which lien shall continue until the assessment and all interest thereon is paid, or until it is discharged of record.

(Amended by Stats. 1986, Ch. 449, Sec. 6. Effective July 22, 1986.)



5890.5

In assessing land, credit may be given for dedications and for improvements constructed at private expense.

(Amended by Stats. 1974, Ch. 739.)



5891

The superintendent of streets may file in the office of the county recorder of the county in which the parcel of property is located, a certificate substantially in the following form, to wit:

Notice of Lien

Pursuant to the authority vested in me by the Improvement Act of 1911, I did, on the ____ day of ____, 19__, cause the sidewalk or curb to be constructed, and the legislative body of said city (county, or city and county) did, on the ____ day of ____, 19__, by Resolution No. ____ assess the cost of such construction upon the real property hereinafter described, and the same has not been paid nor any part thereof, and the said city (county, or city and county, does hereby claim a lien on said real property in the sum of ____ dollars ($____), and the same shall be a lien upon said real property until the said sum, with interest at the rate of ____ percent (insert rate of interest as fixed by legislative body, not to exceed 6 percent) per annum, from the said ____ day of ____, 19__ (insert date of the thirty-first day after confirmation of assessment), has been paid in full and discharged of record.

The real property hereinbefore mentioned and upon which a lien is claimed, is that certain piece or parcel of land lying and being in the (name of city, or city and county) the County of ____, State of ____, and particularly described as follows, to wit:

(Description of Property)

Dated this _____ day of ____, 19___.

Superintendent of Streets

(Amended by Stats. 1957, Ch. 250.)



5892

From and after the date of the recording of the notice of lien, all persons shall be deemed to have had notice of the contents thereof. The notice of lien may include claims against one or more separate parcels of property, whether contiguous or not, together with the amount due, respectively, from each such parcel. The statute of limitation shall not run against the right of the city to enforce the payment of the lien. If any such lien is not paid the city may file and maintain an action to foreclose such lien in the same manner and under the same procedure, so far as applicable, as that under which delinquent bonds are foreclosed under this division.

(Added by Stats. 1945, Ch. 1339.)



5893

As an alternative method of collection of the amount of the lien, the legislative body, after confirmation of the report of the superintendent of streets, may order the notice of lien to be turned over to the accounting officer and the tax collector of the city, whereupon it shall be the duty of those officers to add the amount of the assessment to the next regular bill for taxes levied against the lot or parcel of land. If city taxes are collected by the county officials, the notice of lien shall be delivered to the county auditor, who shall enter the amount thereof on the county assessment book opposite the description of the particular property and the amount shall be collected together with all other taxes thereon against the property. The notice of lien shall be delivered to the county auditor before the date fixed by law for the delivery of the assessment book to the county board of equalization.

(Added by Stats. 1945, Ch. 1339.)



5894

Thereafter the amount of the lien shall be collected at the same time and in the same manner as ordinary city taxes are collected, and shall be subject to the same penalties and interest and to the same procedure under foreclosure and sale in case of delinquency as provided for ordinary city taxes. All laws applicable to the levy, collection and enforcement of city taxes and county taxes are hereby made applicable to such special assessment taxes.

(Added by Stats. 1945, Ch. 1339.)



5895

The legislative body shall have the power, in its discretion, to determine that the payment of such assessments of fifty dollars ($50) or more may be made in annual installments, in any event not to exceed 10, and that the payment of assessments so deferred shall bear interest on the unpaid balance at a rate to be determined by the legislative body, not to exceed 7 percent per annum. Said interest shall begin to run on the 31st day after the confirmation of the assessments by the legislative body. All such determinations may be expressed by resolution of the legislative body at any time prior to the confirmation of the assessments.

(Amended by Stats. 1968, Ch. 986.)



5895.1

If bonds are to be issued to represent the security of the unpaid assessments, upon confirmation of the report by the legislative body the superintendent of streets shall give notice to pay by mail and by publication substantially in the manner provided by Sections 4320 and 4321. The period for payment in cash stated therein shall be 30 days following the confirmation of the report. Upon completion of such cash payment period, the superintendent of streets shall file with the county recorder a certificate substantially in the form set out in Section 5891, giving notice therein that interest is payable at a rate to be fixed upon the sale of bonds, which rate shall not exceed 7 percent per annum. Thereafter the provisions of Part 5 of this division shall be applicable and payments on assessments at bond shall be made as therein provided. Such bonds may be issued and sold as the legislative body directs and may be dated at any time after the expiration of the cash payment period.

(Amended by Stats. 1968, Ch. 986.)






ARTICLE 4. Construction Outside of Jurisdiction

5895.50

Whenever the property, which fronts on an area where improvements are required to be constructed pursuant to the provisions of this chapter, lies entirely or partially within a city or unincorporated territory of a county and the improvement area or portions thereof lie within one or more other cities or unincorporated territory of one or more other counties, the superintendent of streets of any city or county having jurisdiction over all or a portion of the area to be improved shall have full authority to serve notices, to construct, and to do all work contemplated by Article 2 (commencing with Section 5875) and Article 3 (commencing with Section 5890) of this chapter, notwithstanding the fact that the property fronting on the improvement area lies entirely or partially within another city or unincorporated territory of another county.

(Added by Stats. 1969, Ch. 276.)



5895.51

Whenever a block, on which improvements are required to be constructed pursuant to the provisions of this chapter, lies within a city or unincorporated territory of a county and within one or more other cities or unincorporated territory of one or more other counties, the superintendent of streets of any city or county having jurisdiction over a part of the block shall have full authority to serve notices, to construct, and to do all work contemplated by Article 2 (commencing with Section 5875) and Article 3 (commencing with Section 5890) of this chapter in that portion of the block lying in the territory of another jurisdiction after the superintendent obtains consent from the legislative body of that jurisdiction.

The consent of the legislative body shall be given by resolution adopted by a majority vote of the body s membership. Thereafter, except as provided in Section 5895.54, the city or county whose superintendent of streets obtained the consent shall have jurisdiction over such areas for the purpose of sidewalk or curb construction.

(Added by Stats. 1969, Ch. 276.)



5895.52

The city or county proceeding under the provisions of this article may pay for such work out of the road fund or any other fund available for such purposes.

(Added by Stats. 1969, Ch. 276.)



5895.53

The legislative body of the city or county which undertakes the construction of improvements pursuant to the provisions of this article shall have the authority to levy an assessment to pay the cost of any such construction of improvements, notwithstanding the fact that the improvements or the property fronting on the improvements lies outside the territory of the city or county. Such assessment shall be levied, shall be a lien, and shall be collected in accordance with the provisions of Article 3 (commencing with Section 5890) of this chapter. The assessments so collected shall be paid to the treasurer of the city or county under whose authority the improvements were constructed.

(Amended by Stats. 1970, Ch. 210.)



5895.54

Nothing contained in this article shall limit in any manner the police power of any city or county with reference to any sidewalk or curb contructed under the provisions of this article.

(Added by Stats. 1969, Ch. 276.)









CHAPTER 28. Conversion of Existing Overhead Electric and Communication Facilities to Underground Locations

5896.1

The Legislature finds that, in many areas of the state, landowners, cities, public agencies, and public utilities desire to convert existing overhead electric and communication facilities to underground locations by means of special assessment proceedings. The Legislature hereby declares that a public purpose will be served by providing a procedure to accomplish this conversion and that it is in the public interest to provide for the conversion by proceedings taken pursuant to this division.

(Added by Stats. 1986, Ch. 195, Sec. 147.)



5896.2

As used in this chapter, the following words and phrases (and any variants thereof) mean:

Communication service means the transmission of intelligence by electrical means, including, but not limited to, telephone, telegraph, messenger-call, clock, police, fire alarm, and traffic control circuits, and circuits for the transmission of standard television or radio signals.

Convert or conversion means the removal of all, or any part, of any existing overhead electric or communication facilities and the replacement thereof with underground electric or communication facilities constructed at the same or different locations.

Electric service means the distribution of electricity for heat, light, or power.

Electric or communication facilities means any works or improvements used or useful in providing electric or communication service, including, but not limited to, poles, supports, tunnels, manholes, vaults, conduits, pipes, wires, conductors, guys, stubs, platforms, crossarms, braces, transformers, insulators, cutouts, switches, capacitors, meters, communication circuits, appliances, attachments, and appurtenances, other than those owned or used by, or provided for, any railroad or pipeline, and located upon or above the right-of-way of the railroad or pipeline. Electric facilities does not include any facilities used or intended to be used for the transmission of electric energy at nominal voltages in excess of 35,000 volts.

Overhead electric or communication facilities means electric or communication facilities located, in whole or in part, above the surface of the ground.

Underground electric or communication facilities means electric or communication facilities located, in whole or in part, beneath the surface of the ground.

Public agency means any city, county, district, or public corporation (other than the one conducting the proceedings) that provides electric or communication service to the public by means of electric or communication facilities.

Public utility means any person or corporation that provides electric or communication service to the public by means of electric or communication facilities.

(Added by Stats. 1986, Ch. 195, Sec. 148.)



5896.3

In addition to proceedings for types of work or improvement authorized elsewhere in this division, proceedings may be taken for the conversion of existing electric or communication facilities and the construction, reconstruction or relocation of any other electric or communications facilities which may be incidental thereto.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 104.)



5896.4

Except as otherwise expressly provided by this chapter, a proceeding for a conversion shall be conducted and completed in accordance with the procedure specified elsewhere in this division. All of the provisions of this division shall be applicable to a proceeding for a conversion. This chapter does not affect any other law relating to the same or any similar subject, but provides an alternative authority and procedure for the subject to which it relates. When proceeding under this chapter its provisions only need be followed.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 104.)



5896.5

Proceedings for a conversion shall be initiated by either a petition or by a determination of the legislative body.

(a) In order to initiate proceedings, a petition shall:

(1) Describe the proposed assessment district, as provided in Section 5181.

(2) Generally describe the proposed conversion.

(3) Request that proceedings for such conversion be taken pursuant to this division.

(b) In order to initiate proceedings, the legislative body shall determine that the city or a public utility has voluntarily agreed to pay over 50 percent of all costs of conversion, excluding costs of users connections to underground electric or communication facilities.

(Amended by Stats. 1972, Ch. 148.)



5896.6

A petition for proceedings for conversion shall be signed by not less than five owners of assessable land in the proposed assessment district, as shown by the last equalized assessment roll used by the city, owning lands constituting more than one-half of the area of all assessable lands within the proposed assessment district.

(Amended by Stats. 1970, Ch. 309.)



5896.7

The petition shall be filed with the clerk, who shall thereupon check or cause said petition to be checked. If the petition is signed by the requisite number of qualified signers, the clerk shall execute a certificate of sufficiency and present said petition and certificate to the legislative body.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 104.)



5896.8

Upon presentation of the petition and certificate of sufficiency or upon a determination pursuant to subdivision (b) of Section 5896.5, the legislative body may adopt a resolution declaring its intention to order the conversion.

(Amended by Stats. 1972, Ch. 148.)



5896.9

In a proceeding for a conversion, the city and any public utility or public agency supplying electric or communication service within the city, by agreement, may provide that, upon confirmation of the assessment, the public utility or public agency shall have legal title to the electric or communication facilities, which shall thereafter constitute part of a system of the public utility or public agency and be used, operated, maintained, and managed by it as part of its system.

Subject to any rules, regulations, or tariffs applicable to any public utility or public agency, the agreement also may provide, among other things, for any of the following: the supplying or approval by the public utility or public agency of plans and specifications; a contribution of labor, materials, or money by the public utility or public agency; the performance by the public utility or public agency of all, or any part, of the work or improvement; and payment to the public utility or public agency for any work or improvement performed or service rendered by it.

Any agreement shall be made prior to the adoption of the resolution ordering the work. If the proceedings are abandoned, the agreement shall be given no further force or effect. To the extent that the agreement provides that all, or any part, of the work or improvement is to be performed by the public utility or public agency, the provisions of this division requiring competitive bidding and the award of the contract to the lowest responsible bidder shall be inapplicable.

Nothing in this chapter precludes the city or the public utility, in the event of disagreement regarding any provision of the proposed agreement, from seeking review of the disagreement by the Public Utilities Commission.

(Added by Stats. 1986, Ch. 195, Sec. 149.)



5896.10

If the work or improvement consists solely of a conversion, and the work or improvement is performed by a public utility or public agency, the resolution of intention shall provide that (a) the warrant, assessment and diagram or (b) any bonds issued or to be issued to represent unpaid assessments, or both (a) and (b), shall be sold as the legislative body directs. The purchaser, and any successors, shall have the same rights and liens as the contractor to collect and enforce the assessments and all bonds issued to represent unpaid assessments. If the work and improvement consists, in part, of a conversion and, in part, of other types of work or improvement under this division, the legislative body may provide, in the resolution of intention, that the costs and expenses of conversion is part of the incidental expenses to be advanced to the city by the contractor and to be included in the assessment. Any payments made upon assessments, any proceeds from the sale of the warrant, assessment, and diagram or bonds, and any incidental expenses so advanced to the city may be used by the city for the purpose of making payments to a public utility or public agency pursuant to an agreement made under Section 5896.9.

(Added by Stats. 1986, Ch. 195, Sec. 150.)



5896.11

If the city furnishes electric or communication service by means of electric or communication facilities owned or operated by the city, the legislative body, in the resolution ordering work, may provide that the work or improvement of conversion shall be performed for the price or prices specified in the resolution by the city or any department, agency, commission, or officer of the city having the duty of furnishing the service. To that extent, the provisions of Part 1 (commencing with Section 1100) of Division 2 of the Public Contract Code requiring competitive bidding and the award of the contract to the lowest responsible bidder shall be inapplicable.

(Added by Stats. 1986, Ch. 195, Sec. 151.)



5896.13

If the work or improvement consists solely of conversion of electric or communication facilities owned or operated by the city and the legislative body has provided that such work or improvement shall be performed by the city or any department, agency, commission or officer of the city, the warrant, assessment and diagram and all bonds issued to represent unpaid assessments shall be delivered to the city and the city shall thereupon have the same rights and liens as the contractor to collect and enforce the payment of the assessments and all bonds issued to represent unpaid assessments. In such event, (a) such warrant, assessment and diagram or (b) any bonds issued or to be issued to represent unpaid assessment, or both (a) and (b), may be sold as the legislative body directs and the purchaser, and any successors, shall thereupon succeed to all of the rights and liens of the city.

If the work and improvement consists, in part, of a conversion and, in part, of other types of work or improvement, the legislative body may provide in the resolution of intention that the costs and expenses of conversion shall constititute part of the incidental expenses to be advanced to the city by the contractor and to be included in the assessment. Any incidental expenses so advanced to the city may be retained by the city for the purpose of paying or reimbursing the city for the cost of such conversion.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 104.)



5896.14

Subject to applicable rules, regulations, tariffs or ordinances, all electric or communication facilities, including connections to the owner s premises, located upon any lot or parcel of land within the assessment district shall be constructed, reconstructed, relocated or converted by the owner of such lot or parcel at his own expense. Such work may be done by the contractor, or the public utility, public agency or city performing the conversion work, and the cost thereof included in the assessment to be levied upon such lot or parcel provided, that the owner shall execute a written request therefor and file the same with the clerk. Any such request shall expressly authorize the contractor, public utility, public agency or city, and their respective officers, agents and employees to enter upon such lot or parcel for such purpose and shall waive any right of protest or objection in respect of the doing of such work and the inclusion of the cost thereof in said assessment.

The provisions of this chapter shall not be deemed to diminish any right of an owner of a lot or parcel of land to contract any portion of work on his premises.

(Amended by Stats. 1970, Ch. 485.)



5896.15

Any written request executed pursuant to Section 5896.14 shall be filed with the clerk not later than the date fixed for commencement of construction of the conversion. A written request executed after such date shall not be accepted for filing by the clerk unless it shall contain the written approval of the contractor, public utility, public agency or city which is authorized to perform such work or improvement.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 104.)



5896.16

The clerk shall mail a notice to each owner of a lot or parcel of land within the assessment district advising him of the provisions of Sections 5896.14 and 5896.15 and stating that unless such owner complies with the requirements of such sections all buildings, structures and improvements located upon the lot or parcel will be subject to disconnection from the electric or communication facilities providing service thereto. Such notice shall be mailed at least 15 days prior to the date of commencement of construction and shall be mailed to the owners whose names and addresses appear on the last equalized assessment roll used by the city or as known to the clerk.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 104.)



5896.17

If the owner of any lot or parcel of land shall fail to comply with the requirements of Sections 5896.14 and 5896.15, the city may order the disconnection and removal of all overhead electric or communication facilities providing service to any building, structure or improvement located upon such lot or parcel. Written notice of proposed disconnection shall be given at least five days prior to disconnection by leaving a copy of such notice at the principal building, structure or improvement located upon such lot or parcel.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 104.)






CHAPTER 29. Contractual Assessments

ARTICLE 1. General Provisions

5898.10

This chapter provides an alternative procedure for authorizing assessments to finance any work which may be done pursuant to this division. The terms and definitions of this division apply to this chapter, except as otherwise provided. The Special Assessment Investigation, Limitation, and Majority Protest Act of 1931 (Division 4 (commencing with Section 2800)) does not apply to any proceedings taken under this chapter.

(Added by Stats. 1987, Ch. 1388, Sec. 3.)



5898.12

(a) It is the intent of the Legislature that this chapter should be used to finance public improvements to lots or parcels which are developed and where the costs and time delays involved in creating an assessment district pursuant to other provisions of this division or any other law would be prohibitively large relative to the cost of the public improvements to be financed.

(b) It is also the intent of the Legislature that this chapter should be used to finance the installation of distributed generation renewable energy sources or energy efficiency improvements that are permanently fixed to residential, commercial, industrial, agricultural, or other real property.

(c) It is also the intent of the Legislature to address chronic water needs throughout California by permitting voluntary individual efforts to improve water efficiency. The Legislature further intends that this chapter should be used to finance the installation of water efficiency improvements that are permanently fixed to residential, commercial, industrial, agricultural, or other real property, including, but not limited to, recycled water connections, synthetic turf, cisterns for stormwater recovery, and permeable pavement.

(d) It is also the intent of the Legislature that a public agency in the process of establishing an assessment program, to the extent feasible, use a good faith effort to provide advance notice of the proposed program to water and electric service providers in the relevant service area, as set forth in Section 5898.24, to allow the most efficient coordination and collaboration between the public agency and water and electric service providers.

(e) This chapter shall not be used to finance facilities for parcels which are undergoing development.

(f) This chapter shall not be used to finance the purchase or installation of appliances that are not permanently fixed to residential, commercial, industrial, agricultural, or other real property.

(g) Assessments may be levied pursuant to this chapter only with the free and willing consent of the owner of each lot or parcel on which an assessment is levied at the time the assessment is levied.

(Amended by Stats. 2009, Ch. 444, Sec. 2. Effective January 1, 2010.)



5898.14

(a) The Legislature finds all of the following:

(1) Energy and water conservation efforts, including the promotion of energy efficiency improvements to residential, commercial, industrial, agricultural, or other real property are necessary to address the issue of global climate change.

(2) The upfront cost of making residential, commercial, industrial, agricultural, or other real property more energy and water efficient prevents many property owners from making those improvements. To make those improvements more affordable and to promote the installation of those improvements, it is necessary to authorize an alternative procedure for authorizing assessments to finance the cost of energy and water efficiency improvements.

(b) The Legislature declares that a public purpose will be served by a voluntary contractual assessment program that provides the legislative body of any public agency with the authority to finance the installation of distributed generation renewable energy sources and energy or water efficiency improvements that are permanently fixed to residential, commercial, industrial, agricultural, or other real property.

(Amended by Stats. 2009, Ch. 444, Sec. 3. Effective January 1, 2010.)



5898.15

(a) A public agency shall not permit a property owner to participate in any program established pursuant to this chapter if the owner s participation would result in the total amount of any annual property taxes and assessments exceeding 5 percent of the property s market value, as determined at the time of approval of the owner s contractual assessment.

(b) Nothing in this chapter shall be construed to void or otherwise release a property owner from the contractual obligations incurred by a contractual assessment on a property, particularly in the event that the total amount of annual property taxes and assessments exceeds 5 percent of a property s market value after the property owner has entered into a contractual assessment pursuant to this chapter.

(Added by Stats. 2010, Ch. 649, Sec. 6. Effective January 1, 2011.)






ARTICLE 2. Creation of Contractual Assessment Program

5898.20

(a) (1) The legislative body of any public agency may determine that it would be convenient and advantageous to designate an area within the public agency, which may encompass the entire public agency or a lesser portion, within which authorized public agency officials and property owners may enter into voluntary contractual assessments for public improvements and to make financing arrangements pursuant to this chapter.

(2) The legislative body of any public agency may also determine that it would be convenient, advantageous, and in the public interest to designate an area within the public agency, which may encompass the entire public agency or a lesser portion, within which authorized public agency officials and property owners may enter into voluntary contractual assessments to finance the installation of distributed generation renewable energy sources or energy or water efficiency improvements that are permanently fixed to real property pursuant to this chapter.

(b) The legislative body shall make these determinations by adopting a resolution indicating its intention to do so. The resolution of intention shall include a statement that the public agency proposes to make voluntary contractual assessment financing available to property owners, shall identify the kinds of public works, distributed generation renewable energy sources, or energy or water efficiency improvements that may be financed, shall describe the boundaries of the area within which voluntary contractual assessments may be entered into, and shall briefly describe the proposed arrangements for financing the program, including a brief description of criteria for determining the creditworthiness of a property owner. The resolution of intention shall state that it is in the public interest to finance the installation of distributed generation renewable energy sources or energy or water efficiency improvements, or both, pursuant to paragraph (2) of subdivision (a), if applicable. The resolution shall state that a public hearing should be held at which interested persons may object to or inquire about the proposed program or any of its particulars, and shall state the time and place of the hearing. The resolution shall direct an appropriate public agency official to prepare a report pursuant to Section 5898.22 and to enter into consultations with the county auditor s office or county controller s office in order to reach agreement on what additional fees, if any, will be charged to the city or county for incorporating the proposed voluntary contractual assessments into the assessments of the general taxes of the city or county on real property.

(c) As used in this chapter, each of the following terms shall have the following meaning:

(1) Efficiency improvements means permanent improvements fixed to residential, commercial, industrial, agricultural, or other real property.

(2) Legislative body means the governing body of a public agency.

(3) (A) For the purpose of financing the installation of water efficiency improvements, public agency means a city, county, city and county, municipal utility district, community services district, sanitary district, sanitation district, or water district, as defined in Section 20200 of the Water Code. The definition of city in Section 5005 shall not apply to this subparagraph.

(B) For the purpose of financing the installation of distributed generation renewable energy sources or energy efficiency improvements, public agency means a county, city, city and county, or a municipal utility district, an irrigation district, or public utility district that owns and operates an electric distribution system. The definition of city in Section 5005 shall not apply to this subparagraph.

(C) For the purpose of financing the public improvements, public agency means a city as defined in Section 5005.

(Amended by Stats. 2009, Ch. 444, Sec. 4. Effective January 1, 2010.)



5898.21

Notwithstanding any other provision of this chapter, upon the written consent of an authorized public agency official, the proposed arrangements for financing the program pertaining to the installation of distributed generation renewable energy sources or energy or water efficiency improvements that are permanently fixed to real property may authorize the property owner to purchase directly the related equipment and materials for the installation of distributed generation renewable energy sources or energy or water efficiency improvements and to contract directly for the installation of distributed generation renewable energy sources or energy or water efficiency improvements that are permanently fixed to the property owner s residential, commercial, industrial, agricultural, or other real property.

(Amended by Stats. 2009, Ch. 444, Sec. 5. Effective January 1, 2010.)



5898.22

The report shall contain all of the following:

(a) A map showing the boundaries of the territory within which voluntary contractual assessments are proposed to be offered.

(b) A draft contract specifying the terms and conditions that would be agreed to by a property owner within the voluntary contractual assessment area and the public agency.

(c) A statement of public agency policies concerning voluntary contractual assessments including all of the following:

(1) Identification of types of facilities, distributed generation renewable energy sources, or energy or water efficiency improvements that may be financed through the use of contractual assessments.

(2) Identification of a public agency official authorized to enter into voluntary contractual assessments on behalf of the public agency.

(3) A maximum aggregate dollar amount of voluntary contractual assessments.

(4) A method for setting requests from property owners for financing through voluntary contractual assessments in priority order in the event that requests appear likely to exceed the authorization amount.

(d) A plan for raising a capital amount required to pay for work performed pursuant to voluntary contractual assessments. The plan may include amounts to be advanced by the public agency through funds available to it from any source. The plan may include the sale of a bond or bonds or other financing relationship pursuant to Section 5898.28. The plan shall include a statement of or method for determining the interest rate and time period during which contracting property owners would pay any assessment. The plan shall provide for any reserve fund or funds. The plan shall provide for the apportionment of all or any portion of the costs incidental to financing, administration, and collection of the voluntary contractual assessment program among the consenting property owners and the public agency.

(e) A report on the results of the consultations with the county auditor s office or county controller s office concerning the additional fees, if any, that will be charged to the city or county for incorporating the proposed voluntary contractual assessments into the assessments of the general taxes of the city or county on real property, and a plan for financing the payment of those fees.

(Amended by Stats. 2009, Ch. 444, Sec. 6. Effective January 1, 2010.)



5898.23

For purposes of the report required pursuant to Section 5898.22, the statement of public agency policies required pursuant to subdivision (c) of that section shall also include a brief description of criteria for determining the underwriting requirements, and safeguards that will be used to ensure that the total annual property tax and assessments on the property will not exceed 5 percent of the property s market value, as determined at the time of approval for the owner s contractual assessment.

(Added by Stats. 2010, Ch. 649, Sec. 7. Effective January 1, 2011.)



5898.24

(a) A legislative body shall publish notice of a hearing pursuant to Section 6066 of the Government Code, and the first publication shall occur not later than 20 days before the date of the hearing.

(b) A legislative body shall provide written notice of a proposed contractual assessment program to all water or electric providers within the boundaries of the area within which voluntary contractual assessments may be entered into not less than 60 days prior to adoption of any resolution pursuant to Section 5898.26.

(c) (1) A legislative body administering a voluntary contractual assessment program shall designate an office, department, or bureau of the local agency that shall be responsible for annually preparing the current roll of assessment obligations by assessor s parcel number on property subject to a voluntary contractual assessment.

(2) The designated office, department, or bureau shall establish procedures to promptly respond to inquiries concerning current and future estimated liability for a voluntary contractual assessment. Neither the designated office, department, or bureau, nor the legislative body, shall be liable if any estimate of future voluntary contractual assessment liability is inaccurate, nor for any failure of any seller to request notice pursuant to this chapter or to provide the notice to a buyer.

(d) For purposes of enabling sellers of real property subject to a voluntary contractual assessment to satisfy the notice requirements of Section 1102.6b of the Civil Code, the legislative body shall cause to be recorded in the office of the county recorder for the county in which the real property is located, concurrently with the instrument creating the voluntary contractual assessment, a separate document that meets all of the following requirements:

(1) The title of the document shall be Payment of Contractual Assessment Required in at least 14-point boldface type.

(2) The document shall include all of the following information:

(A) The names of all current owners of the real property subject to the contractual assessment, and the legal description and the assessor s parcel number for the affected real property.

(B) The annual amount of the contractual assessment.

(C) The date or circumstances under which the contractual assessment expires, or a statement that the assessment is perpetual.

(D) The purpose for which the funds from the contractual assessment will be used.

(E) The entity to which funds from the contractual assessment will be paid and specific contact information for that entity.

(F) The signature of the authorized representative of the legislative body to which funds from the contractual assessment will be paid.

(e) The recorder shall only be responsible for examining the document required by subdivision (d) and determining that it contains the information required by subparagraphs (A), (E), and (F) of paragraph (2) of subdivision (d). The recorder shall index the document under the names of the persons and entities identified in subparagraphs (A) and (E) of paragraph (2) of subdivision (d). The recorder shall not examine any other information contained in the document required by subdivision (d).

(Amended by Stats. 2009, Ch. 444, Sec. 7. Effective January 1, 2010.)



5898.26

At the time of the hearing, the report shall be summarized and the legislative body shall afford all persons who are present an opportunity to comment upon, object to, or present evidence with regard to the proposed contractual assessment program, the extent of the area proposed to be included within the program, the terms and conditions of the draft contract, or the proposed financing provisions. At the conclusion of the hearing, the legislative body may adopt a resolution confirming the report or may direct its modification in any respect, and thereafter may adopt a resolution confirming the report as modified, or the legislative body may abandon the proceedings. However, the legislative body may not increase the area within which contractual assessments would be offered without providing notice of the proposed increase in area pursuant to Section 5808.24. The hearing may be continued from time to time not exceeding a total of 180 days.

(Added by Stats. 1987, Ch. 1388, Sec. 3.)



5898.28

A public agency may issue bonds pursuant to this chapter, the principal and interest for which would be repaid by voluntary contractual assessments. A public agency may advance its own funds to finance work to be repaid through voluntary contractual assessments, and may from time to time sell bonds to reimburse itself for such advances. A public agency may enter into a relationship with an underwriter or financial institution that would allow the sequential issuance of a series of bonds, each bond being issued as the need arose to finance work to be repaid through voluntary contractual assessments. The interest rate of each bond may be determined by an appropriate index, but shall be fixed at the time each bond is issued. Bond proceeds may be used to establish a reserve fund, and to pay for expenses incidental to the issuance and sale of the bonds. Division 10 (commencing with Section 8500) shall apply to any bonds issued pursuant to this section, insofar as that division is not in conflict with this chapter.

(Amended by Stats. 2009, Ch. 444, Sec. 8. Effective January 1, 2010.)



5898.30

Assessments levied pursuant to this chapter, and the interest and any penalties thereon shall constitute a lien against the lots and parcels of land on which they are made, until they are paid. Division 10 (commencing with Section 8500), insofar as those provisions are not in conflict with the provisions of this chapter, Article 13 (commencing with Section 53930) of, and Article 13.5 (commencing with Section 53938) of, Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code apply to the imposition and collection of assessments contracted for pursuant to this chapter, including, but not limited to, provisions related to lien priority, the collection of assessments in the same manner and at the same time as the general taxes of the city or county on real property, and any penalties and remedies in the event of delinquency and default.

(Amended by Stats. 2009, Ch. 444, Sec. 9. Effective January 1, 2010.)



5898.31

Since contractual assessments on real property under this chapter are voluntary and imposed pursuant to an agreement with an assessed property owner, the Legislature finds and declares that voluntary contractual assessments under this chapter are not assessments for the purposes of Articles XIII?C and XIII?D of the California Constitution and therefore the provisions of Articles XIII?C and XIII?D and Article 4.6 (commencing with Section 53750) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code are not applicable to voluntary contractual assessments levied pursuant to this chapter.

(Added by Stats. 2009, Ch. 444, Sec. 10. Effective January 1, 2010.)



5898.32

The legislative body shall direct its clerk to record a notice of the existence and amount of each contractual assessment with the county recorder of the county in which the lot or parcel is located. The county recorder shall accept those filings and may charge the clerk a fee for recording those documents pursuant to Section 3116. The failure of the clerk or recorder to perform the filings shall not subject the local agency or any of its officers or employees to civil liability.

(Added by Stats. 1987, Ch. 1388, Sec. 3.)



5899

(a) The Legislature finds and declares all of the following:

(1) It is the intent of the Legislature to address seismic safety needs throughout this state by permitting voluntary individual efforts to improve the seismic safety of homes and buildings. The Legislature further intends that this chapter should be used to finance the installation of seismic strengthening improvements that are permanently fixed to residential, commercial, industrial, agricultural, or other real property, including, but not limited to, the seismic strengthening of cripple walls and sill plate anchorage of light, wood-framed buildings.

(2) The upfront cost of making residential, commercial, industrial, agricultural, or other real property more seismically safe prevents many property owners from making those improvements. To make those improvements more affordable and to promote the installation of those strengthening improvements, it is necessary to authorize an alternative procedure for authorizing assessments to finance the cost of seismic strengthening improvements.

(3) A public purpose will be served by a voluntary contractual assessment program that provides the legislative body of any public agency with the authority to finance the installation of seismic strengthening improvements that are permanently fixed to residential, commercial, industrial, agricultural, or other real property.

(b) For purposes of this section, the following terms shall have the following meanings:

(1) For the purpose of financing the installation of seismic strengthening improvements, public agency means a city, county, or city and county. The definition of city in Section 5005 shall not apply to this paragraph.

(2) Seismic strengthening improvements means permanent seismic safety improvements fixed to residential, commercial, industrial, agricultural, or other real property.

(c) The legislative body of any public agency may designate an area, in the manner provided pursuant to Section 5898.20, within which authorized public agency officials and property owners may enter into voluntary contractual assessments to finance the installation of seismic strengthening improvements that are permanently fixed to real property pursuant to this chapter.

(d) For purposes of establishing a voluntary contractual assessment program relating to seismic strengthening improvements, the legislative body shall make the determinations required pursuant to Section 5898.20 by adopting a resolution indicating its intention to do so. The resolution of intention shall identify the kinds of seismic strengthening improvements that may be financed and shall include all of the information that is required pursuant to subdivision (b) of Section 5898.20, including, but not limited to, directing an appropriate public agency official to prepare a report pursuant to Section 5898.22.

(e) For purposes of the report required pursuant to Section 5898.22, relating to a voluntary contractual assessment program for seismic strengthening improvements, the designated public agency official shall satisfy the requirements of paragraph (1) of subdivision (c) of Section 5898.22 by identifying the types of seismic strengthening improvements that may be financed through the use of contractual assessments.

(f) Notwithstanding any other provision of this chapter, upon the written consent of an authorized public agency official, the proposed arrangements for financing the program pertaining to the installation of seismic strengthening improvements that are permanently fixed to real property may authorize the property owner to purchase directly the related equipment and materials for the installation of seismic strengthening improvements and to contract directly for the installation of seismic strengthening improvements that are permanently fixed to the property owner s residential, commercial, industrial, agricultural, or other real property.

(Added by Stats. 2011, Ch. 28, Sec. 2. Effective January 1, 2012.)



5899.2

For the purpose of financing the installation of distributed generation renewable energy sources pursuant to this chapter, permanently fixed includes, but is not limited to, systems attached to a residential, commercial, industrial, agricultural, or other real property pursuant to a power purchase agreement or lease between the owner of the system and the owner of the assessed property, if the power purchase agreement or lease contains all of the following provisions:

(a) The attached system is an eligible renewable energy resource pursuant to the California Renewables Portfolio Standard Program (Article 16 (commencing with Section 399.11) of Chapter 2.3 of Part 1 of Division 1 of the Public Utilities Code).

(b) The term of the power purchase agreement or lease is at least as long as the term of the related assessment contract.

(c) The owner of the attached system agrees to install, maintain, and monitor the system for the entire term of the power purchase agreement or lease.

(d) The owner of the attached system is not permitted to remove the system prior to completion of the term of the contractual assessment lien.

(e) After installation, the power purchase agreement or lease is paid in full using the funds from the contractual assessment program.

(f) The right to receive the electricity from the system, through a power purchase agreement or lease or the right to the system itself, is tied to the ownership of the assessed real property and is required to be automatically transferred with the title to the real property whether the title is transferred by voluntary sale, judicial or nonjudicial foreclosure, or by any other means.

(g) The power purchase agreement or lease identifies the public agency that is a party to the assessment contract on the real property as a third-party beneficiary of the power purchase agreement or lease until the assessment lien on the property has been fully paid and, only until that time, prohibits amendments to the power purchase agreement or lease without the consent of the public agency.

(h) Each of the following provisions, in order to ensure that the property owner is guaranteed the electric power from the system for the length of the lien:

(1) The system cannot be removed if the owner of the attached system is not performing its obligations under the contract.

(2) The owner of the attached system must be a bankruptcy remote special purpose entity that is bankruptcy remote and meets all of the following conditions:

(A) It does not engage in any business other than owning the attached systems and entering into electricity contracts with the homeowner.

(B) It has no material debt.

(C) Its contracts are either entered into with unrelated third parties or have terms negotiated at arms length.

(Added by Stats. 2010, Ch. 564, Sec. 3. Effective January 1, 2011.)



5899.3

(a) The Legislature finds and declares all of the following:

(1) This chapter should be used to finance the installation of electric vehicle charging infrastructure that is permanently fixed to residential, commercial, industrial, agricultural, or other real property.

(2) Electric vehicle charging infrastructure is a necessary component to transitioning to increase electric vehicle usage. Electric vehicles and their electric charging infrastructure also address the issue of global climate change.

(3) The upfront cost of installing electric vehicle charging infrastructure improvements for residential, commercial, industrial, agricultural, or other real property prevents many property owners from making those improvements. To make those improvements more affordable and to promote the installation of those improvements, it is necessary to authorize an alternative procedure for authorizing assessments to finance the cost of installing electric vehicle charging infrastructure.

(4) The Legislature declares that a public purpose will be served by a voluntary contractual assessment program that provides the legislative body of a public agency with the authority to finance the installation of electric vehicle charging infrastructure that is permanently fixed to residential, commercial, industrial, agricultural, or other real property.

(b) For the purpose of financing the installation of electric vehicle charging infrastructure, public agency means a county, city, city and county, or a municipal utility district, an irrigation district, or public utility district that owns and operates an electric distribution system. The definition of city in Section 5005 shall not apply to this section.

(c) The legislative body of any public agency may designate an area, in the manner provided pursuant to Section 5898.20, within which authorized public agency officials and property owners may enter into voluntary contractual assessments to finance the installation of electric vehicle charging infrastructure that is permanently fixed to real property pursuant to this chapter.

(d) For purposes of establishing a voluntary contractual assessment program relating to electric vehicle charging infrastructure, the legislative body shall make the determinations required pursuant to Section 5898.20 by adopting a resolution indicating its intention to do so. The resolution of intention shall identify the kinds of electric vehicle charging infrastructure that may be financed and shall include all of the information that is required pursuant to subdivision (b) of Section 5898.20, including, but not limited to, directing an appropriate public agency official to prepare a report pursuant to Section 5898.22.

(e) For purposes of the report required pursuant to Section 5898.22, relating to a voluntary contractual assessment program for electric vehicle charging infrastructure, the designated public agency official shall satisfy the requirements of paragraph (1) of subdivision (c) of Section 5898.22 by identifying the types of electric vehicle charging infrastructure that may be financed through the use of contractual assessments.

(f) Notwithstanding any other provision of this chapter, upon the written consent of an authorized public agency official, the proposed arrangements for financing the program pertaining to the installation of electric vehicle charging infrastructure that is permanently fixed to real property may authorize the property owner to purchase directly the related equipment and materials for the installation of electric vehicle charging infrastructure and to contract directly for the installation of electric vehicle charging infrastructure that is permanently fixed to the property owner s residential, commercial, industrial, agricultural, or other real property.

(Added by Stats. 2010, Ch. 649, Sec. 8. Effective January 1, 2011.)












PART 5. IMPROVEMENT BONDS

CHAPTER 1. Determination to Issue Bonds

6400

The legislative body may determine that serial bonds shall be issued in the manner and form provided in this part to represent assessments of one hundred fifty dollars ($150) or over for the cost of any work authorized in Part 3 (commencing with Section 5100) of this division.

(Amended by Stats. 1978, Ch. 364.)



6402

If the amount of the unpaid assessment upon any lot or parcel of land is less than one hundred fifty dollars ($150), the assessment shall be collected as provided in Part 3 (commencing with Section 5100) of this division.

(Amended by Stats. 1978, Ch. 364.)



6403

When the legislative body determines that serial bonds shall be issued to represent the expenses of any proposed work under this division, it shall so declare in the resolution of intention to do the work, and shall specify the rate of interest which the bonds shall bear.

(Added by Stats. 1941, Ch. 79.)



6404

Notwithstanding any other provision in this division, the legislative body may sell to any local, State or National public agency or authority authorized to purchase the same, all or any part of any bonds issued pursuant to the provisions of this part, or any bonds issued pursuant to the Improvement Bond Act of 1915, upon the security of assessments levied under this division. Any such bonds may be sold to any such public agency or authority without advertisement or bidding, but shall not be sold for less than par. The interest rate on such bonds shall be the rate fixed therefor by the legislative body, but may be for a lesser rate than that so fixed if the legislative body finds a purchaser at such lesser rate. Upon the sale of any such bonds to any such public agency or authority, the purchase price thereof shall be paid to the contractor or his assigns in lieu of the bonds and in satisfaction of the balance due upon the assessment.

(Added by Stats. 1941, Ch. 79.)



6405

The legislative body of any city may contract with a specially qualified person, firm or corporation to act as fiscal agent. Such contracts may authorize the fiscal agent to act as agent for any city officer or employee in the performance of any duty required to be performed, or in taking any action authorized to be taken in connection with bonds issued pursuant to this part.

(Added by Stats. 1957, Ch. 1363.)






CHAPTER 2. Issuance of Bonds

6420

After the full expiration of 30 days from the date of the recordation of the warrant, and after the filing of the written statement of all payments received by the contractor or his assignees upon the assessment, the street superintendent shall make and certify to the treasurer a complete list of all assessments unpaid, which amount to one hundred fifty dollars ($150) or over, upon any assessment or diagram number.

(Amended by Stats. 1978, Ch. 364.)



6421

If any person, or his authorized agent, shall at any time before the thirty-first day after the recordation of the warrant present to the treasurer the following:

(a) His affidavit stating that he is the owner of a lot or parcel of land in the list,

(b) The certificate of a searcher of records that he is such owner of record, and

(c) A notice to the treasurer stating that he desires no bond to be issued for the assessments upon his lot or parcel of land, then no such bond shall be issued therefor, and the payee of the warrant, or his assigns, shall retain his right to enforce collection as if the lot or parcel of land had not been so listed by the street superintendent.

(Amended by Stats. 1953, Ch. 1193.)



6422

The treasurer shall upon the filing of the list, make out, sign, and issue to the contractor, or other person entitled to the proceeds of the warrant and assessment, a separate bond, representing upon each lot or parcel of land, including each condominium interest as defined in Section 783 of the Civil Code, upon the list the total amount of the assessment against the same, as thereon shown.

(Amended by Stats. 1967, Ch. 791.)



6423

If a lot or parcel of land is described upon the assessment and diagram by its number or block, or both, and is also designated by its number or block, or both, upon the official map of the city, or upon any map on file in the office of the county recorder of the county in which the lot or parcel of land is situated, it shall be a sufficient description of the lot or parcel of land in the bond to designate it by the number or block, or both, as it appears on the official or recorded map.

(Added by Stats. 1941, Ch. 79.)



6424

The bonds and interest thereon shall be paid at the office of the treasurer, who shall keep a fund designated by the name of the bonds, into which he shall place all sums paid him for the principal of the bonds and the interest thereon, together with all penalties thereon, and from which he shall disburse such sums, upon the presentation of proper coupons. Under no circumstances shall the bonds or the interest thereon be paid out of any other fund.

(Added by Stats. 1941, Ch. 79.)



6425

The treasurer shall keep a register in his office, showing the series, number, date, amount, rate of interest, payee and indorsees of each bond, and the number and amount of each coupon or principal or interest paid by him and shall cancel and file each coupon so paid.

(Added by Stats. 1941, Ch. 79.)



6426

If any officer whose signature or countersignature appears on any bond or coupon ceases to be such officer before delivery of the bonds to the purchaser thereof, the signature or countersignature appearing either on the bonds or on the coupons, or both, shall nevertheless be valid and sufficient for all purposes, the same as if such officer had remained in office until the delivery of such bonds.

(Added by Stats. 1941, Ch. 79.)



6427

Bonds issued pursuant to this part shall by their issuance be conclusive evidence of the regularity of all proceedings under this division leading up to such issuance.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 3. Payments on Assessments at Bond

6440

After the street superintendent files his list of unpaid assessments with the treasurer, the principal of each unpaid assessment shall thereafter become due and payable to the treasurer in equal annual payments on each October 15th succeeding the September 1st following the date of the bonds until fully paid. The number of annual payments shall correspond to the number of serial payments to be made on the principal of the bonds issued to represent the unpaid assessment.

(Amended by Stats. 1959, Ch. 825.)



6441

The first interest payment on the unpaid assessment shall be payable to the treasurer on the April 15th next succeeding the March 1st or the October 15th next succeeding the September 1st, as the case may be, next following the date of the bonds. The following interest payments shall each be for six months interest and shall be payable to the treasurer on each fifteenth day of April and October, the last interest payment coming due the October 15th immediately preceding the last annual payment of the principal of the bonds issued to represent the unpaid assessment.

(Amended by Stats. 1959, Ch. 825.)



6441.1

If a remittance to cover a payment of interest or interest and principal to be made to the treasurer prior to a certain date and hour or prior to a certain date before being delinquent is sent through the United States mail, properly addressed with postage prepaid, and the cancellation mark is placed on the evelope after it is deposited in the mail:

(a) Where the cancellation mark shows both date and time, the remittance shall be deemed received on the date shown by the cancellation mark and by the time specified by law for that date.

(b) Where the cancellation mark shows only the date, the remittance shall be deemed received within the time and date specified when the cancellation mark bears a date on or before which payment is required.

The treasurer need not accept such a payment if it is received more than 10 days after the date and time set by law for the payment. This section shall not apply if the letter containing the payment was incorrectly addressed.

(Amended by Stats. 1963, Ch. 650.)



6442

If any installment of the principal of the unpaid assessment or of interest thereon is not paid to the treasurer on or before the due date of June 1st or December 1st, as the case may be, next preceding the date upon which the coupons representing it are payable to the bondholder, the treasurer shall, after the close of business on the due date, add to the principal or interest so delinquent a penalty of 2 percent of the total amount of such delinquency, and at the beginning of the business on the first day of each succeeding month until such delinquent payment and all penalties thereon are fully paid, he shall add an additional penalty of 2 percent of the amount of such delinquency. The treasurer shall collect such penalties with and as a part of the delinquent payment. Except as hereinafter provided, the 2-percent penalty first imposed and all subsequent penalties shall be paid to the holder of the bond along with and as a part of such defaulted payment. The legislative body conducting the proceedings may elect, in the resolution of intention, to have the treasurer retain the first 2-percent penalty as a cost of servicing the delinquency. In such case, the following sentence shall be substituted for the last sentence of the default clause in the bond form, as set forth in Section 6460: The 2-percent penalty first imposed shall be retained by the treasurer as a cost of servicing the delinquency and all subsequent penalties shall be paid to the holder of the bond along with and as a part of such defaulted payment.

(Amended by Stats. 1980, Ch. 378, Sec. 1.)



6443

At least 15 days before each respective 15th day of April and October, until the assessment is paid in full, the treasurer shall mail, postage prepaid, to each owner of property described in the assessment, at his last known address, as appears upon the tax rolls current at the time of mailing, a postal card notifying him of the amount due and the date when payment is due from him on the assessment and statng that the payment is subject to penalty if not paid on or prior to the due date. The failure of the treasurer to mail the card, or the failure of the property owner to receive it, shall not affect the validity of any penalty or invalidate any act or proceeding. The card shall contain the following in at least 14-point boldface type:

If you do not pay this bill, at the request of the bondholder, your property will be sold by the treasurer.

This bill is not related in any way to your property tax bill. It must be paid separately.

(Amended by Stats. 1978, Ch. 483.)



6444

The treasurer may accept payments of installments of interest unaccompanied by payments of installments of principal which are due. The acceptance of such interest payments shall not effect the delinquent status of any installments of principal.

(Added by Stats. 1941, Ch. 79.)



6445

The treasurer shall, in addition to his other duties, keep a record of all bonds issued by him, of all payments on the bonds with the dates thereof and of all penalties accruing thereon.

(Added by Stats. 1941, Ch. 79.)



6446

The assessment shall be a lien upon the property affected thereby, with priority as fixed in Section 5373, until the bond issued to represent the assessment and which it is hereby declared does represent the assessement, and the accrued interest thereon and the penalties, if any, shall be fully paid according to the terms thereof, but which lien shall in no event continue beyond four years after the date of the last principal coupon attached thereto, and for the purposes of Section 330 of the Code of Civil Procedure and Section 2911 of the Civil Code said date shall be deemed the due date of the last principal coupon attached to said bonds.

(Amended by Stats. 1959, Ch. 825.)



6447

The owner of or any person interested in any lot or parcel of land upon which a bond has been issued under the terms of this division may at any time before commencement of proceedings for sale pay off the bond and discharge the land described in the bond from the lien of the assessment. The discharge may be had by paying to the treasurer, for the holder of the bond, the following sums: (a) the unpaid principal sum thereof; (b) if the interest thereon has already been paid to the next succeeding January 2 or July 2, as the case may be, no interest will be payable; (c) if the interest to the next succeeding January 2 or July 2 has not been paid, then the interest to that January 2 or July 2, as the case may be, shall be payable; (d) all penalties accrued and unpaid; and (e) premium, if any, required by Section 6464. For the purpose of this section, a bond shall be deemed to be issued on the 31st day after the recordation of the warrant upon any unpaid assessment for which the legislative body has provided for the issuance of a bond to represent said unpaid assessment or the last date for payment of the assessment, as specified in the statement required by Section 5390, whichever may be later.

(Amended by Stats. 1969, Ch. 202.)



6448

When all payments on a bond are made to the treasurer, he shall enter the same in his record of the bond and the lien of the assessment shall cease.

The treasurer shall forthwith notify the holder of the bond and call in the bond. When the bond has been presented and paid the treasurer shall enter in his record thereof the amount paid and the date of payment to the holder and shall cancel the bond and file it in his office.

(Amended by Stats. 1957, Ch. 612.)



6449

Whenever a school district acquires property subject to a bond or bonds issued under the terms of this division for unpaid assessments against said property, the district may include in its annual tax levy, in addition to moneys for all other purposes, an amount sufficient to pay the annual payments of principal and interest due on said bond or bonds. Said tax levy may be made notwithstanding that the said tax levy exceeds the maximum tax rate which may otherwise be imposed by law. No school district shall levy the tax authorized by this section for a period in excess of five years with respect to a particular parcel of property.

(Added by Stats. 1961, Ch. 894.)






CHAPTER 4. Form and Content of Bonds

6460

Form of bond. The bond shall be substantially in the following form:

Improvement Bond

Series (designating it), in the City (or County) of (naming it)

Under and by virtue of the Improvement Act of 1911 (Part 5 of Division 7 of the Streets and Highways Code), I, out of the fund for the above designated improvement bonds, series ____, will pay to ____ or order, the sum of ____ dollars ($____) with interest at the rate of ____ percent per annum, all as is hereinafter specified, and at the office of the Treasurer of the ____ of ____, State of California.

This bond is issued to represent the cost of certain work upon ____, in the ____ of ____, as the same is more fully described in assessment number ____ issued by the street superintendent of said ____, after the acceptance of said work, and recorded in his office. Its amount is the amount assessed in said assessment against the lot or parcel of land numbered therein, and in the diagram attached thereto, as number ____, and which now remains unpaid, and constitutes a lien upon the property affected thereby, as the same is described herein and in said recorded assessment with its diagram, to wit: the lot or parcel of land in said ____ of ____, County of ____, State of California.

This bond is payable exclusively from said fund, and neither the (here insert city or county) nor any officer thereof is to be holden for payment otherwise of its principal or interest. The term of this bond is ____ years from the second day of January next succeeding the next September 1st following its date, and at the expiration of said time the whole sum then unpaid shall be due and payable; but on the second day of January of each year, following the next September 1st after its date, an even annual proportion of its whole amount is due and payable, upon presentation of the coupon therefor, until the whole is paid, with all accrued interest at the rate of ____ per centum per annum.

The interest is payable semiannually, to wit: on the second days of January and of July in each year hereafter, upon presentation of the coupons therefor, hereto attached, the first of which is for the interest to the next second day of ____, and thereafter the interest coupons are for semiannual interest.

This bond may be redeemed by the owner or any person interested in any lot or parcel of land described herein, in the manner provided in said code, at any time before maturity, and before commencement of proceedings for sale, upon payment to the treasurer, for the holder of this bond, of the amount then unpaid on the principal sum thereof, with interest thereon (if not previously paid) up to the next succeeding January 2 or July 2, as the case may be, at the rate named in the bond, and all penalties accrued and unpaid.

Should default be made in the annual payment upon the principal, or in any payment of interest from the owner of said lot or parcel of land, or anyone in his behalf, the holder of this bond is entitled on or after the second day of January or July, as the case may be, following such default to declare the whole unpaid amount to be due and payable, and to have said lot or parcel of land advertised and sold forthwith, in the manner provided by law; provided, however, that any bond may be reinstated after such default in the manner provided in said code. In case of such default there shall be immediately added to such defaulted amount, 2 percent of the amount thereof, and on the first day of each month following such default there shall be added a further penalty of 2 percent of such defaulted amount. The 2 percent penalty first imposed and all subsequent penalties shall be paid to the holder of the bond along with and as a part of such defaulted payment.

At said ____ of ____, this ____ day of ____, in the year one thousand nine hundred and ____.

Treasurer of the ____ of ____.

(Amended by Stats. 1989, Ch. 104, Sec. 10.)



6460.1

Bonds issued pursuant to Chapter 14.5 (commencing with Section 5330) to represent an assessment against a possessory interest created by a lease in Indian-owned property shall be substantially in the following form:

IMPROVEMENT BOND

Series (designating it), in the City (or County) of (naming it)

Under and by virtue of the Improvement Act of 1911 (Part 5 (commencing with Section 6400) of Division 7 of the Streets and Highways Code), I, out of the fund of the above-designated improvement bonds, series ____, will pay to ____ or order, the sum of ____ dollars ($____) with interest at the rate of ____ percent per annum, all as specified herein, and at the office of the Treasurer of the ____ of ____, State of California.

This bond is issued to represent the cost of certain work upon ____, in the ____ of ____, as the work is more fully described in assessment number ____ issued by the street superintendent of the ____, after the acceptance of the work, and recorded in his office. Its amount is the amount assessed in the assessment against the possessory interest created by a lease in the lot or parcel of land numbered therein, and in the diagram attached thereto, as number ____, and which now remains unpaid, and is secured by the assignment of a possessory interest, as it is described herein and in the recorded assessment with its diagram, to wit: the lot or parcel of land in the ___ of ___, County of ___, State of California.

This bond is payable exclusively from the fund, and neither the (insert here the city or county) nor any officer thereof is to be holden for payment otherwise of its principal or interest. The term of this bond is ____ years from the second day of January next succeeding the next September 1st following its date and, at the expiration of that time, the whole sum then unpaid shall be due and payable. On the second day of January of each year, following the next September 1st after its date, an even annual proportion of its whole amount is due and payable, upon presentation of the coupon therefor, until the whole is paid, with all accrued interest at the rate of ____ percent per annum.

The interest is payable semiannually on the second days of January and of July in each year hereafter, upon presentation of the coupons therefor, hereto attached, the first of which is for the interest to the next second day of ____, and thereafter the interest coupons are for semiannual interest.

This bond may be redeemed by the owner or any person interested in any possessory interest in the lot or parcel of land described herein, in the manner provided in the Streets and Highways Code, at any time before maturity, and before commencement of proceedings for sale, upon payment to the treasurer, for the holder of this bond, of the amount then unpaid on the principal sum thereof, with interest thereon (if not previously paid) up to the next succeeding January 2nd or July 2nd, as the case may be, at the rate named in the bond, and all penalties accrued and unpaid.

Should default be made in the annual payment upon the principal, or in any payment of interest from the holder of the possessory interest, or anyone in his behalf, the holder of this bond is entitled, on or after the second day of January or July, as the case may be, following such default to declare the whole unpaid amount to be due and payable, and to have the possessory estate advertised and sold forthwith, in the manner provided by law for the sale of a lot or parcel of land pursuant to Chapter 6 (commencing with Section 6500).

At the ____ of ____ this ____ day of ____, in the year one thousand nine hundred and ____.

Treasurer of the ____ of ____.

(Amended by Stats. 1989, Ch. 104, Sec. 11.)



6460.5

The bond shall be manually signed by the treasurer of the city or county, or a facsimile signature may be reproduced thereon.

A facsimile signature of the treasurer is one that is printed, lithographed, engraved, stamped, or otherwise mechanically reproduced.

(Amended by Stats. 1989, Ch. 104, Sec. 12.)



6461

The bonds shall:

(a) Be payable to the party to whom they issue, or to order.

(b) Be serial bonds.

(c) Bear interest at the rate specified in the resolution of intention to do the work, unless the legislative body determines that a lesser rate of interest is appropriate at the time of advertising for bids, in which case a lesser interest rate may be specified in the bid advertisements.

(d) Have annual principal coupons attached to them, payable in annual order, on the second day of January of every year after the next September 1st following the date of the bond, until all are paid. Each principal coupon shall be for an even annual proportion of the principal of the bond.

(e) Have semiannual interest coupons attached to them.

(Amended by Stats. 1983, Ch. 293, Sec. 7.)



6462

The bonds shall extend over a period not exceeding 24 years from the second day of January next succeeding the next September 1st following their date.

(Amended by Stats. 1959, Ch. 825.)



6462.1

The legislative body conducting the proceedings may provide for a classification of assessments into different terms of maturity so that some assessments may be made to mature over a shorter period of time than other assessments and may also provide for assessments to mature in other than equal annual amounts.

In such event, the bond declaration in the resolution of intention, assessment, and notice of recording the assessment may recite that the last installment of bonds shall mature a maximum rather than an exact number of years from the second day of January next succeeding the next September 1st following their date.

(Amended by Stats. 1974, Ch. 527.)



6463

The interest shall be payable semiannually, by coupon, on the second days of January and July, respectively, of each year after the date of the bonds. The bonds shall bear the date of the 31st day after the date of recordation of the warrant, whether or not such date falls on a Sunday or holiday. The first interest coupon shall be for interest from the date of the bonds and shall be payable to the holder thereof on the January 2nd next succeeding the September 1st or the July 2nd next succeeding the March 1st, as the case may be, next following the date of the bond. The rate of interest shall not exceed the amount established pursuant to Section 53531 of the Government Code at the time the legislative body adopts the resolution of intention pursuant to Section 5132.

(Amended by Stats. 1983, Ch. 293, Sec. 8.)



6464

The legislative body conducting the proceedings may elect, in the resolution of intention, to have the redemption provisions of said bond provide a premium of 5 percent of the unmatured principal. In such case, the words, together with a premium of 5 percent of said unmatured principal shall be added after the redemption clause in the bond form, and Section 6447 shall be deemed to require the property owner to pay a like sum in order to pay and discharge such lien.

As used in this section, unmatured principal means those installments of principal that are due to be paid at future dates and for which no corresponding payments of interest will be payable pursuant to the provision of Section 6447.

(Amended by Stats. 1974, Ch. 520.)



6465

Said bonds may be made payable to the contractor or to his last assignee as shown by the assignment filed with and approved by the superintendent of streets. Said bonds may also be made payable to bearer in which case the words or order may be deleted.

(Added by Stats. 1949, Ch. 856.)



6466

The provisions of Articles 2 (commencing with Section 53430) and 3 (commencing with Section 53460) of Chapter 3, Part 1, Division 2, Title 5 of the Government Code shall apply to lost or destroyed or mutilated bonds issued pursuant to this part.

(Added by Stats. 1963, Ch. 654.)



6467

In the event there are unpaid assessments levied against public property which are payable as provided in Section 5302.5 of this code, the treasurer shall, simultaneously with the issuance of bonds, if bonds are to be issued in the proceedings, issue certificates representing assessments against public property. A separate certificate shall be issued to represent each assessment against public property. The certificates will provide for payment thereof as provided in Section 5302.5, and each certificate shall read substantially as follows:

UNITED STATES OF AMERICA

State of CaliforniaCounty of ________

(assessment & diagram nbr.)

(amount)

________

________

certificate of ownership of assessment against public property

Pursuant to the provisions of Sections 5301 and 5302.5 of Division 7, Part 3, Chapter 13 of the Streets and Highways Code of the State of California, (Improvement Act of 1911), and pursuant to proceedings taken by the ____ of the ____, county of ____, State of California, under the provisions of Division ____, of the Streets and Highways Code, the undersigned treasurer of ____ does hereby certify as follows:

1. The ____ of ____ by Resolution of Intention No. ____, passed on the ____ day of ____, 19__, and proceedings subsequent thereto, levied an assessment against property owned by ____ in the sum of ____ dollars ($____).

2. Said assessment was levied on the ____ day of ____, 19__; notice thereof was recorded in the office of the County Recorder of the County of ____, on the ____ day of ____, 19__.

3. Said assessment was levied in an assessment district known and described as ____.

4. The assessment number of said property, as shown on the assessment diagram and in the assessment roll is No. ____, and the property designated as assessment number ____ and which belongs to ____ is described as follows:

(insert description)

5. Said assessment is payable in not more than ____ (_) annual installments, the first installment of which shall be June 2, 19__, and the last of which will be payable June 2, 19__. Said installments will be in even annual proportions of the whole amount. Payments of principal shall be represented by coupons attached to said certificate.

6. Interest will accrue upon said unpaid amount from the ____ day of ____, 19__, at the rate of ____ percent per annum until the whole of the principal and interest thereon shall have been paid in full. The interest is payable semiannually, by coupon, on the second day of December and June, respectively, of each year a principal payment coupon matures.

7. The officer or board whose duty it is to levy taxes on behalf of the owner of said property hereinabove described, is obligated to include in the next tax levy an amount, in addition to moneys for all other purposes, sufficient to pay ____ (____) or more of the principal of said assessment with interest on the unpaid principal of the assessment to date of payment and is obligated to include in each succeeding tax levy a like ____ (____) amount or more in addition to moneys for all other purposes until the principal of said assessment and all interest on the unpaid portions thereof shall be paid. Said tax levy shall be made notwithstanding that said tax levy exceeds the maximum tax rate that may otherwise be imposed by law.

8. In the event that the officer or board whose duty it is to levy taxes fails to provide for a tax levy to pay and discharge the principal of the assessment and the interest thereon, the owner of this certificate may compel the levy thereof in the manner hereinabove set forth by writ of mandate. No statute of limitations shall bar any right provided for herein to enforce the collection of this assessment and any interest due thereon until four years after the maturity of the last coupon of principal and interest due on this certificate.

9. The owner of this certificate described herein may use mandamus or other appropriate remedy to compel the officer or board whose duty it is to levy taxes for said obligated owner to levy an amount in a given year equal to ____ (____) of said assessment and interest on the unpaid portion thereof and may continue to use mandamus or other remedy to cause a like ____ (____) amount and interest to be levied each year until the whole of said assessment and all interest due has been paid.

10. If an owner of this certificate is successful in any action to compel the levy of a tax under this certificate he shall be awarded reasonable attorneys fees as fixed by the court and costs and said attorneys fees and costs shall be included in the tax levied to pay the same.

11. This certificate together with interest is payable to bearer at the office of the ____ treasurer of the ____ of ____ upon presentation of the coupons representing principal and interest thereon. Upon payment in full it shall be surrendered to the ____ treasurer for cancellation.

In witness whereof, said ____ has caused this certificate to be signed by its treasurer and has caused its clerk to affix thereto its corporate seal all on the ____ day of ____, 19__.

_____ _____ Treasurer _____

(Amended by Stats. 1969, Ch. 513.)



6467.1

The interest upon the certificate provided in Section 6467 shall be payable semiannually, by coupon, on the second day of December and June, respectively, of each year a principal payment matures. The certificate shall bear date determined by the date of bonds if bonds are to be issued in the proceedings. If no bonds are to be issued the certificate or certificates shall bear such date as may be determined by the legislative body conducting the proceedings. The rate of interest shall not exceed 7 percent per annum on all unpaid sums.

(Added by Stats. 1969, Ch. 513.)



6467.2

The certificates shall have annual principal coupons attached to them payable in annual order, the first of which shall be payable not later than June 2, beginning with the fiscal year next following the date of the certificate until all are paid. Each principal coupon shall be for an even annual proportion of the principal of the certificate.

(Added by Stats. 1969, Ch. 513.)



6467.3

The certificate shall be payable at the office of the treasurer of the city conducting the proceedings upon presentation of the principal and interest coupons. At least 30 days prior to the first day of July of each and every year after the date of the certificate, until the certificate is paid in full, the treasurer shall mail postage prepaid to the entity whose obligation it is to levy a tax to pay the amount of principal and interest falling due each year, a notice of the amount due in the next succeeding fiscal year, the date when payments are due upon the certificates, and that payment shall be made to the city conducting the proceedings by the entity obligated to levy the tax to make the payments due thereon at least 30 days prior to the due date of any installment of principal or interest upon said certificate. Failure of the treasurer to notify the entity obligated to make payment shall not affect the obligation of the entity, whose duty it is to make such payment, to make payment thereof as required by Section 5302.5 of this code.

In the event the public entity owning the property against which the assessment has been levied, and which is represented by the certificates authorized in this chapter, shall sell the said property prior to the maturity and payment in full of all of the certificates representing such assessment, then all of the outstanding certificates shall be immediately payable in full together with the accrued interest thereon not later than sixty (60) days from the date of sale without premium. Interest shall be payable to the date of designated payment and the owner of the certificates, as the owner appears upon the records of the treasurer, shall be given written notice of such payment at his last known address or, if not known, at general delivery. Interest upon said certificates shall cease and terminate at the date designated for payment thereof in full, provided funds for the payment of all such principal and interest to such date have been paid into the proper redemption fund therefor and are available for such payment.

(Added by Stats. 1969, Ch. 513.)






CHAPTER 4.5. Issuance of Bonds to Represent Unpaid Assessments Against Publicly Owned Property

6468

In addition to the method of collecting unpaid assessments against publicly owned property in use in the performance of a public function, as provided in Section 5302.5, and in addition to the issuance of the certificate provided in Section 6467, the legislative body may elect to have bonds issued to represent assessments against such publicly owned property as authorized in Section 5302.6 and as authorized in this chapter.

Such bonds shall be substantially in the following form:

$?

No.

(Assessment number)

This bond is issued under and by virtue of the provisions of Chapter 4.5 (commencing with Section 6468), Part 5, Division 7 of the Streets and Highways Code as a result of proceedings taken by the legislative body of ____ (under the provisions of the Improvement Act of 1911) (under the provisions of the Municipal Improvement Act of 1913) and is payable out of the redemption fund for the payment of bonds issued to represent the unpaid assessments against publicly owned property owned by the City (County) of ____ hereinafter designated.

This bond is issued to represent the cost of certain public improvements benefiting such public property, which property is more fully described as assessment number(s) ____ in an assessment issued by the street superintendent of said ____ and recorded in his office.

Said assessment was levied on the ____ day of ____ 19__, in an assessment district known and described as ____ ; notice thereof was recorded in the office of the County Recorder of the County of ____, on the ____ day of ____ 19__.

This bond is one of several bonds of like date, tenor and effect, but differing in amounts and maturities, issued by said city (or county) under said law for the purpose of providing means for paying for the work and improvements described in the resolution of intention in the assessment district proceedings hereinabove referred to, and to represent an unpaid assessment against publicly owned property. It is secured by the moneys in said redemption fund and by the unpaid amount of said assessment against said publicly owned property, and, including principal and interest is payable exclusively from said redemption fund and neither the (here insert city or county) nor any officer thereof is to be liable for payment otherwise.

The officer, officers, or board of the entity assessed whose duty it is to levy taxes, is obligated to include in the tax levy for each and every fiscal year of the period of the bonds of the series of which this bond is a part, an amount, in addition to moneys for all other purposes, sufficient to pay the interest falling due on all bonds outstanding of this series, plus the amount necessary to pay the principal of all bonds falling due each fiscal year of the life of this series of bonds. This levy shall be included each fiscal year during the life of this series of bonds, and until the principal and interest upon all bonds of this series shall be paid in full. The levy shall be in addition to any levy or levies made for all other purposes, and shall be made notwithstanding that the tax levy exceeds the maximum tax rate that may otherwise be imposed by law.

The Treasurer of the City (County) of ____ will on the second day of June 19__, solely out of said redemption fund, pay to the bearer the sum of ____ dollars ($____) with interest thereon from the ____ day of ____ 19__ at the rate of ____ percent per annum, all as herein specified and at the office of the treasurer of said city (county).

The interest is payable semiannually, to wit: on the second day of December and June of each fiscal year after the date of this bond, upon presentation of the proper coupons therefor; provided, that the first of said coupons is for interest to the second day of December, 19__, and thereafter the interest coupons are for the semiannual interest. The term fiscal year is defined to mean the period from July 1st to and including June 30 of the year following throughout the life of this series of bonds, the first of which fiscal years shall commence the July 1st following the date of this bond. This bond will continue to bear interest after maturity at the rate above stated; provided, it is presented at maturity and payment thereof is refused upon the sole ground that there is not sufficient moneys in said redemption fund with which to pay same. If it is not presented at maturity, interest thereon will run until maturity.

In the event the officer or board whose duty it is to levy taxes to pay for said bonds fails to provide for a tax levy to pay and discharge the principal of the bonds and the interest thereon, the owner of this bond may compel the levy thereof in the manner hereinafter set forth by writ of mandate. The writ of mandate shall include the right to compel the levy of an amount sufficient to pay principal and interest on all bonds issued to represent the same assessment.

The owner of this bond may use mandamus or other appropriate remedy to compel the officer or board, whose duty it is to levy taxes for said obligated owner, to levy an amount in a given year equal to the amount necessary to pay principal and interest on the unpaid portion of this series of bonds and may continue to use mandamus or other remedy to cause a like amount of principal and interest to be levied each year until the whole of the assessment and this series of bonds and all interest thereon has been paid.

If the owner of this bond is successful in any action to compel the levy of the tax under this bond he shall be awarded reasonable attorneys fees as fixed by the court, and costs, and said attorneys fees and costs shall be included in the tax levied to pay the same.

This bond may be redeemed and paid in advance of maturity upon the second day of December or June in any year by giving notice in the manner provided for giving of notice for redemption of bonds under the provisions of the Improvement Bond Act of 1915, and by paying principal and accrued interest together with a premium equal to ____ percent of the principal.

In witness whereof, said ____ has caused this bond to be signed by its treasurer and by its clerk and has affixed thereto its corporate seal all on the ____ day of ____ 19__.

Treasurer

Clerk

(Amended by Stats. 1972, Ch. 629.)



6468.1

An annual proportion of the aggregate principal sum of bonds issued pursuant to the provisions of this chapter shall be payable on the second day of June of every fiscal year beginning with the fiscal year next following the date of the bonds. The bonds shall bear interest at a rate not in excess of 7 percent per annum from the 31st day after recording the assessment in the office of the superintendent of streets of the entity issuing the bonds, or from their date if the work was done under the Municipal Improvement Act of 1913, on all sums unpaid, until the whole of the principal sum and interest are paid.

Interest shall be payable semiannually by coupon, on the second day of December and June, respectively, of each fiscal year a principal payment accrues. If no bonds are to be issued in the assessment district proceedings other than bonds to represent unpaid assessments against publicly owned property, the bonds shall bear such date as may be determined by the legislative body conducting the proceedings, and shall bear interest from their date. The bonds will continue to bear interest after maturity at the rate stated; provided, they are presented at maturity and payment thereof is refused upon the sole ground that there is not sufficient moneys in said redemption fund with which to pay same. If they are not presented at maturity, interest thereon will run until maturity.

(Amended by Stats. 1972, Ch. 629.)



6468.2

The legislative body may by resolution establish the denomination of the bonds, the amount to mature each fiscal year and provide for the issuance and sale of the bonds.

(Amended by Stats. 1972, Ch. 629.)



6468.3

The final maturity of the bonds shall not exceed 24 years from that second day of June next succeeding this date.

(Amended by Stats. 1972, Ch. 629.)



6468.4

The treasurer shall keep a separate redemption fund, properly designated, into which he shall place all sums received by him from the collection of the assessments against public property for bonds issued under the provisions of this chapter and for interest and penalties thereon and from which fund he shall disburse and pay the bonds and the interest due thereon upon presentation of the proper bonds and coupons. Under no circumstances shall the bonds or the interest thereon be paid out of any other fund.

(Added by Stats. 1969, Ch. 770.)



6468.5

Sections 5302.6, 8653, 8654, 8655, 8670, 8672, 8673 and 8851 of this code are applicable to bonds issued under the provisions of this chapter.

(Amended by Stats. 1972, Ch. 629.)



6468.6

The bonds shall be payable at the office of the treasurer of the city conducting the proceedings. At least 30 days prior to the first day of July of each and every year after the date of the bonds, until the bonds are paid in full, the treasurer shall mail postage prepaid to the entity whose obligation it is to levy a tax to pay the amount of principal and interest falling due each year, a notice of the amount due in the next succeeding fiscal year, the date when payments are due upon the bonds, and that payment shall be made to the city conducting the proceedings by the entity obligated to levy the tax to make the payments due thereon at least 30 days prior to the due date of any installment of principal or interest upon said bonds. Failure of the treasurer to notify the entity obligated to make payment shall not affect the obligation of the entity, whose duty it is to make such payment, to make payment thereof as required by Section 5302.5 of this code. The treasurer shall place the funds in the redemption fund for the payment of such bonds, and interest thereon, such redemption fund to be separate from all other funds and to be used solely for said purpose until the interest thereon and the bonds are paid in full.

(Added by Stats. 1969, Ch. 770.)



6468.7

In the event that the public entity owning the property against which the assessment has been levied, and which is represented by the bonds authorized in this chapter, shall sell the property prior to the maturity and payment in full of all of the bonds representing such assessment, then all of the outstanding bonds shall be immediately payable in full together with the accrued interest thereon not later than sixty (60) days from the date of sale without premium. Interest shall be payable to the date of designated payment and the owner of the bonds, as the owner appears upon the records of the treasurer, shall be given written notice of such payment at his last known address or, if not known, at general delivery. Interest upon said bonds shall cease and terminate at the date designated for payment thereof in full, provided funds for the payment of all such principal and interest to such date have been paid into the proper redemption fund therefor and are available for such payment.

(Added by Stats. 1969, Ch. 770.)



6468.8

The legislative body conducting the proceedings may elect in the resolution of intention to provide that the bonds issued to represent assessments against property in the use of the performance of a public function shall provide a prepayment premium not to exceed 5 percent of the principal amount of bond. In such case, the amount of the premium shall be inserted in the bonds described in Section 6468.

(Added by Stats. 1972, Ch. 629.)






CHAPTER 5. Division of Land and Bond

6480

If any lot or parcel of land for which a bond has been issued is divided into two or more separate lots or parcels of land, including separate condominium interests, or if any two or more separate lots or parcels of land or separate condominium interests are combined into fewer lots or parcels, the bond or bonds may be surrendered and new bonds issued to the holder of the existing bond or bonds in the manner prescribed in this chapter.

(Amended by Stats. 1985, Ch. 1332, Sec. 1. Effective October 1, 1985.)



6481

When it is desired that new bonds be issued, an application therefor in writing signed by the owner of any interest in any of the lots or parcels, including condominium interests, into which the original lot or parcel has been divided, or by the owner of the lots or parcels into which the original lots or parcels have been combined, shall be filed with the street superintendent. The application shall indicate how the original lot or parcel has been divided or how the original lots or parcels have been combined, request the street superintendent to apportion the amount remaining unpaid on the assessment in accordance with the division or combination, and be accompanied by a fee of five dollars ($5) for each separate part or parcel of land into which the original lot or parcel has been divided or for each original lot or parcel from which the newly combined lots or parcels were aggregated. If the legislative body determines that the fee set forth above is not sufficient to reimburse the city for the necessary administrative costs in processing applications under this chapter, the legislative body by resolution may fix a fee in an amount that will reimburse the city for the necessary costs in processing applications under this chapter. The street superintendent shall deposit all of these fees in the treasury.

(Amended by Stats. 1985, Ch. 1332, Sec. 2. Effective October 1, 1985.)



6482

Upon receipt of the application and fee the street superintendent shall apportion to each separate part of the original lot or parcel of land the proportionate part of the amount remaining unpaid on the assessment that would have been levied thereon had the lot or parcel of land been so divided at the time the original assessment was made, or shall apportion to each combined parcel the proportionate part of the amount remaining unpaid on the assessment that would have been levied thereon had the parcel been so combined at the time the original assessment was made.

(Amended by Stats. 1985, Ch. 1332, Sec. 3. Effective October 1, 1985.)



6483

When the apportionment has been made an application signed by all persons owning an interest in the original lot or parcel or lots or parcels of land and by the holder of the existing bond on the lot or parcel of land or lots or parcels may be filed with the treasurer requesting that new bonds be issued for the amounts shown by the apportioned assessment. The application shall be accompanied by evidence satisfactory to the treasurer that it is signed by all of the necessary persons.

(Amended by Stats. 1985, Ch. 1332, Sec. 4. Effective October 1, 1985.)



6484

When the treasurer has ascertained that the application is signed by all the necessary persons he or she shall so advise the street superintendent. The street superintendent shall thereupon amend the recorded diagram and assessment to conform to the division or combination and apportionment and assign new assessment numbers to each separate part of the original lot or parcel of land.

(Amended by Stats. 1985, Ch. 1332, Sec. 5. Effective October 1, 1985.)



6485

The treasurer shall add to each apportioned amount a sum equal to 5 percent thereof but in no event more than ten dollars ($10) and shall make and sign a new bond in the same form as the existing bond, to represent each such apportioned amount, and the amount so added if the apportioned amount is fifty dollars ($50) or more.

(Amended by Stats. 1967, Ch. 790.)



6486

The bond shall be payable in installments at the respective dates of the payment of principal and interest on the existing bond, the number of such installments to be equal to the number of unpaid installments on the existing bond.

(Added by Stats. 1941, Ch. 79.)



6487

No new bond shall be issued when the apportioned amount is less than fifty dollars ($50). If it is less, the apportioned amount shall be paid to the treasurer in cash for the benefit of the holder of the existing bond at or prior to the time of filing the application referred to in Section 6483.

(Amended by Stats. 1963, Ch. 631.)



6488

Upon the surrender of the existing bond the treasurer shall deliver to the bondholder or his agent or assigns the bonds issued for such apportioned assessments together with all payments of cash which may have been made pursuant to Section 6487.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 5.5. Alternative Procedure for Division of Land and Bond

6490

This chapter provides an alternative to the procedure for division of land and bond set out in Chapter 5 (commencing with Section 6480).

(Added by Stats. 1986, Ch. 874, Sec. 1. Effective September 17, 1986.)



6490.5

The legislative body may provide in the resolution of intention, along with its determination to issue bonds, that the bonds shall be divisible pursuant to this chapter. This chapter shall apply only if it is clearly stated on the bond that it is divisible pursuant to this chapter.

(Added by Stats. 1986, Ch. 874, Sec. 1. Effective September 17, 1986.)



6491

(a) If any lot or parcel of land upon which there is an unpaid assessment represented by bonds issued under this division and to which this chapter is applicable is subdivided, including a division into condominium interests as defined in Section 783 of the Civil Code, or the ownership of a portion of the lot or parcel of land is transferred to another person, the owner of any interest in any of the lots or parcels into which the original lot or parcel has been divided, may file an application in writing with the legislative body.

(b) The application under subdivision (a) shall indicate how the original lot or parcel has been divided or transferred, and request the legislative body to apportion the amount remaining unpaid on the assessment in accordance with this chapter.

(c) The application shall be accompanied by a fee in an amount to be determined by the legislative body, for each separate part or parcel of land into which the original lot or parcel has been divided or transferred. All application fees shall be deposited in the treasury.

(Added by Stats. 1986, Ch. 874, Sec. 1. Effective September 17, 1986.)



6491.5

Upon receipt of the application and fee, the street superintendent shall determine, or cause to be determined, an apportionment of the unpaid assessment to each separate part of the original lot or parcel of land, as if the lot or parcel of land had been so divided at the time the original assessment was made.

(Amended by Stats. 2006, Ch. 538, Sec. 641. Effective January 1, 2007.)



6492

After the apportionment has been determined pursuant to Section 6491.5, an application signed by all persons owning an interest in the original lot or parcel of land may be filed with the legislative body, requesting that the assessment as apportioned be adopted.

(Added by Stats. 1986, Ch. 874, Sec. 1. Effective September 17, 1986.)



6492.5

(a) The clerk of the legislative body shall send a notice, by certified or registered mail, to the registered holder of any outstanding bond secured by the assessment to be apportioned, stating that an apportionment of an assessment has been requested, and indicating the numbers and amounts of the proposed apportionment. The notice shall also state that, unless a request for a hearing is received within 45 days from the date of mailing of the notice, the apportioned assessments shall become final and be recorded in the office of the street superintendent.

(b) If a request for a hearing under subdivision (a) is received, the legislative body shall file a report and conduct a hearing pursuant to Part 10 (commencing with Section 8730) of Division 10.

(Added by Stats. 1986, Ch. 874, Sec. 1. Effective September 17, 1986.)



6493

(a) At the time and place set for the hearing pursuant to subdivision (b) of Section 6492.5, and after hearing all protests, the legislative body may determine to divide the bond according to the proposed apportionment, or as amended by the legislative body during the hearing, upon a finding of both of the following:

(1) That the apportionment is in accordance with the proportionate benefits to be received by each of the resulting lots or parcels.

(2) That the apportionment does not impair the value or security of the outstanding bonds secured by the land being apportioned and that the lien-to-value ratio of each apportioned parcel is not less than that ratio for the original parcel based on an appraisal by an individual designated by a nationally recognized appraisal association. The value calculations shall exclude site improvements constructed subsequent to the date of confirmation of the assessment.

(b) The determination of the legislative body pursuant to subdivision (a) is final and conclusive.

(c) Upon that determination, the bond secured by the original parcel shall be returned by the bondholder, canceled on the books of the city, and exchanged for new bonds on the apportioned parcels in the same aggregate principal amount, of the same maturity, and at the same interest rate as the original bond. Thereafter, payment of principal and interest shall be due on the new bonds to the holder thereof in the same manner and on the same dates as were applicable to the original bond.

(Added by Stats. 1986, Ch. 874, Sec. 1. Effective September 17, 1986.)



6493.5

(a) If the clerk of the legislative body ascertains that the application has been signed by all of the necessary persons, and that no request for a hearing has been received, the clerk shall amend, or cause to be amended, the recorded diagram and assessment to conform to the proposed division and apportionment, and assign new assessment numbers to each separate part of the original lot or parcel of land.

(b) The clerk of the legislative body shall file the amended assessment with the treasurer, who shall annually enter upon the assessment roll the installments becoming due on each component part of the original parcel opposite a description of the respective parcels.

(Added by Stats. 1986, Ch. 874, Sec. 1. Effective September 17, 1986.)



6494

If a city is the legislative body proceeding pursuant to this chapter and collections upon the assessments are made by county officials, the street superintendent shall transmit a copy of the amended assessment to the county treasurer.

(Added by Stats. 1986, Ch. 874, Sec. 1. Effective September 17, 1986.)






CHAPTER 6. Default and Sale for Delinquency

6500

(a) Whenever payment upon either the principal or the interest of any bond is not made to the bondholder when the coupon therefor is due, the holder of the bond, after sending the notice required by subdivision (b), may demand, in writing, that the treasurer proceed to advertise and sell the lot or parcel of land described in the bond as being that upon which the assessment represented by the bond was levied. If the holder of the bond has complied with subdivision (b) and deposits the required amounts, the treasurer shall proceed to advertise and sell the lot or parcel of land as provided in this chapter.

The treasurer may require the holder of the bond to deposit with him an amount of money estimated by the treasurer to be sufficient to reimburse the city for costs incurred in obtaining an abstract of title or title search of the real property to be sold, if the treasurer deems it necessary to determine ownership of the property. Amounts deposited which remain after these expenses have been paid shall be returned to the depositor or his representative.

(b) At least 30 days prior to demanding a sale by the treasurer for nonpayment of either principal or interest upon any delinquent bond on owner-occupied residential property, a bondholder shall send a notice by first-class mail, postage prepaid, of the delinquent amount along with the following notice to the owner of the property. The notice shall be substantially in the following form and be printed in red ink in at least 14-point boldface type:

IMPORTANT NOTICE

Dear Property Owner:

Your property located at?

_____

(address)

may be sold by the city (or county) because you have not paid what you owe for ________ improvements made in your area.

To be sure to save your property, pay to the city (or county) treasurer the delinquent amount which is overdue or call

by .

(telephone number of

city or county treasurer s

improvement bond unit)

(date)

(Amended by Stats. 1982, Ch. 1443, Sec. 1. Effective September 27, 1982. Operative January 1, 1983, by Sec. 8 of Ch. 1443.)



6501

The treasurer shall mail a notice of sale to the owner of any property to be sold for nonpayment of either principal or interest upon any delinquent bond. The notice shall be sent by certified mail to the owner of the property as shown on the last equalized assessment roll and to any person whose name appears as an owner on the records of the county assessor s office which the county assessor will use to prepare the next assessor s roll. The notice shall be substantially in the following form and the first paragraph shall be printed in at least 14-point boldface type:

IMPORTANT NOTICE

Your property located at

_____ (address)

will soon be sold by the city (or county) unless you pay what you
owe for ____ improvement made in your area. To obtain
information on how to prevent the sale of your property,
immediately call the foreclosure clerk at the city (or county)
treasurer s office. The telephone number is ____ to arrange for
payment. For more detailed information regarding this matter,
read the following:

Notice of Sale of Property Delinquent for

Nonpayment of ____ Improvement Bond

You are hereby notified that Bond ____, Series ____,
representing a lien against Parcel Number ____ (or the legal
description of the property in said bond) located at ____, for
an improvement in the City (or County) of?____, is
delinquent. Unless the amount of the unpaid principal on the
bond, together with interest, penalties, and recordation fee for
filing notice of pendancy, is paid to the city (or county) treasurer
on or before six months after the mailing of this notice, the date
of which being this ____ day of?____, 19__, or unless
the bond is reinstated as provided by Section 6631, the
undersigned will proceed to advertise and sell the lot or parcel
of land in the manner prescribed by law to satisfy the amount of
the bond, interest, penalties, and costs.

(Amended by Stats. 1982, Ch. 1443, Sec. 2. Effective September 27, 1982. Operative January 1, 1983, by Sec. 8 of Ch. 1443.)



6501.1

(a) If there is surplus money remaining from the sale after payment of the amount due on the bond, plus interest, penalties, and costs of sale, the treasurer shall hold the surplus money in trust during the period of redemption or until the amount due is paid by a redemptioner. In the event of redemption, the treasurer shall pay to the holder of the certificate of sale the amount of principal, interest, and penalties due on the bond, costs paid by the holder, and any surplus money held in trust. In the event that there is no redemption of the bond during the redemption period, the treasurer shall pay the surplus money in the following order:

(1) To the lienholders of record prior to the issuance of the treasurer s deed, in the order of their priority;

(2) To the person who was the owner of record prior to the issuance of the treasurer s deed, if he can be found within a three-year period following such sale, or, if such person cannot be found in such period, to each taxing agency in the same proportion that each agency s taxes bear to the total taxes.

(b)(1) Written notice of the right to claim surplus money shall be sent to the last known address of any person who had a recorded interest in the property at the time of sale. Such notice shall be sent no later than 90 days after the sale of the property.

(2) If the last known address of a person with a recorded interest in the property is not known, notice shall be published once a week for three successive weeks in a newspaper of general circulation in the county. Such notice shall commence no later than 60 days after the sale of such property.

(Amended by Stats. 1979, Ch. 615.)



6502

No sale of property shall be made pursuant to this chapter unless the notices are sent pursuant to Sections 6500, 6501, 6505, and 6505.2. The failure of the property owner to receive or accept the notices does not affect the validity of the sale or invalidate any subsequent act or proceeding.

(Amended by Stats. 1985, Ch. 475, Sec. 2.)



6503

After the expiration of six months from the time of mailing the notice and upon payment by the holder of the bond to the treasurer of the amounts specified in Section 6505.1, the treasurer shall publish a notice of sale in a newspaper of general circulation, published in the city in which the bond was issued, or if no newspaper is published in the city, then in some newspaper having general circulation therein.

(Amended by Stats. 1976, Ch. 17.)



6504

The notice of sale shall be in substantially (filling in all blanks) the following form:

Default having been made in the payment of the following named coupons (here fill in date and amounts of the coupon or coupons which have not been paid) and the holder of said bond having demanded in writing that the Treasurer of the City (or County) of ____ proceed to advertise and sell the lot or parcel of land mentioned in said bond. Now, therefore, I give notice that I will on the ____ day of ____, 19__, at the hour of ____ o clock _m., of said day, sell at public auction the lot or parcel of land mentioned in said bond, to wit: Parcel Number ____ (or the legal description of the property in said bond) located at ____, at (here state the place of sale, which shall be at the office of said treasurer or at some public place in said city (or county)) unless the amount due on said bond and the accrued interest thereon together with the costs set forth in the third paragraph of this notice are paid; and that I will so sell the same to the person who will pay the highest price for the entire lot or parcel of land hereinafter described, but not less than the full amount of unpaid principal, interest, and penalties on said bond, together with all costs. In the event there is no bidder for the total amount due on said bond, together with the accrued interest, penalties, and costs of sale, I shall deem said lot or parcel of land sold to the holder of said bond, as provided in Section 6509 of the Streets and Highways Code. The lot or parcel of land mentioned in said bond and to be sold, is more particularly described, to wit: (here set forth the description of the lot or parcel of land as contained in the bond). The amount due on said bond up to the date of this notice is as follows: Due on the principal thereof, ____ dollars ($____); due on account of interest ____ dollars ($____) (here set forth the interest calculated and compounded semiannually up to the date on which the notice is dated at the interest rate named in said bond upon the unpaid principal for the full period for which no interest has been paid) due on account of penalties ____ dollars ($____). Total amount due on said bond (here set forth the total of the foregoing items).

In order to avoid this sale, payment of the total amount above named will be required together with the additional interest accruing up to the date of payment and the following costs: (a) the cost of recording pendency of foreclosure as provided in Section 3121 of the Streets and Highways Code; (b) if incurred, costs of obtaining an abstract of title or title search; (c) the cost of publication of the notice of sale incurred before such payment; and (d) the sum of three dollars ($3) for ascertainment by the treasurer of the name and address of the property owner, as shown on the last equalized roll for taxes, and any person whose name appears as owner on the records of the county assessor s office which the county will use to prepare the next assessor s roll. The bond may be reinstatted and the sale avoided upon payment of the amounts due, interest, penalties, and costs in the manner provided in Sections 3121 and 6631 of the Streets and Highways Code.

In the event of sale, such sale will include interest in addition to the above total amount due accruing up to the date of sale, the costs provided in Section 6505.1 of the Streets and Highways Code, and the fee for recording the certificate of sale. The ____ (here name newspaper) is designated as the newspaper in which this notice shall be published.

Dated _______

Treasurer of the City (or County)

of ____________

(Amended by Stats. 1976, Ch. 17.)



6505

(a) The day specified in the notice of sale shall not be less than 45 days from the date of the first publication of the notice.

(b) At least 30 days prior to the sale, a copy of the notice of sale shall be transmitted by the treasurer by certified mail to the bondholder at his last known address.

(c) At least 30 days prior to the sale, the treasurer shall mail, by first-class mail, a copy of the notice of sale and the following notice which shall be printed in at least 14-point boldface type to the property owner as shown on the last equalized roll for taxes and to any other person whose name appears as owner on the records of the county assessor s office which the county will use to prepare the next assessor s roll.

?IMPORTANT NOTICE

Because you have not paid the money you owe to the city (or county) treasurer for ____ improvements made in your area, the treasurer has arranged to sell your property. You must pay off this debt by (day before sale) or your property will be sold.

If you wish to stop this sale and save your property, call the foreclosure clerk at the treasurer s office, telephone number ____, to arrange for payment of this debt. See the attached notice for further details regarding this sale.

(Repealed and added by Stats. 1978, Ch. 483.)



6505.1

The treasurer shall be under no obligation to publish or mail notice of sale as provided in Sections 6503, 6504, 6505, and 6505.2 unless the bondholder deposits with the treasurer, prior to the issuance of the notice, the following sums and documents:

(a) A receipt from the county recorder for the cost of recording notice of pendency of foreclosure as provided by Section 3121.

(b) A fee to reimburse the city or county for its estimated reasonable cost of obtaining the name and last known mailing address of, and for mailing notices required by Section 6505.2 to, parties of interest as defined by Section 6505.4.

(c) The sum of three dollars ($3) for ascertainment by the treasurer of the name and address of the property owner, as shown on the last equalized assessment roll for taxes, and any person whose name appears as owner on the records of the county assessor s office which will be used by the county to prepare the next assessor s roll.

(d) Cost of publication of the notice of sale.

(e) Treasurer s fee for issuance of certificate of sale which is hereby fixed at seven dollars ($7).

(f) Sheriff s travel fees, as provided in Section 26746 of the Government Code.

(Amended by Stats. 1985, Ch. 475, Sec. 3.)



6505.2

(a) Not less than 45 days nor more than 60 days prior to the date of sale, the treasurer shall send notice by registered mail to the last known mailing address, if available, of parties of interest, as defined in Section 6505.4. The content of the notice shall include the date, time, and place of the proposed sale, the amount required to redeem prior to the time of sale, and information regarding the rights of persons to claim surplus money, as defined in Section 6501.1, if the property is sold and surplus money results from the sale.

(b) The treasurer shall make a reasonable effort to obtain the name and last known mailing address of parties of interest.

(c) The validity of any sale under this chapter is not affected if the treasurer s reasonable effort fails to disclose the name and last known mailing address of parties of interest or if a party of interest does not receive the mailed notice.

(Added by Stats. 1985, Ch. 475, Sec. 4.)



6505.4

For the purpose of giving notice, as required by Section 6505.2, parties of interest are all of the following:

(a) Lienholders of record prior to the issuance of the treasurer s deed.

(b) Any other person who would be vested with title to all, or any portion, of the property to be sold by redemption of the property.

(Added by Stats. 1985, Ch. 475, Sec. 5.)



6506

Any affidavit of publication setting forth a copy of the publication and stating that the publication was made in the newspaper named on specified dates shall be filed with the treasurer and shall be prima facie evidence of the publication of the notice.

(Amended by Stats. 1976, Ch. 17.)



6507

The treasurer shall collect the sum of seven dollars ($7) for the issuance of the certificate of sale, which sum shall belong to and be subject to the disposition of the city or county.

(Amended by Stats. 1974, Ch. 64.)



6508

If at any time prior to the sale any person interested in the lot or parcel of land described in the notice of sale pays the whole amount of the unpaid principal of the bond, the interest thereon compounded semiannually up to the date of such payment, at the rate named in the bond upon the amount of the principal remaining unpaid for the whole period for which interest has not been paid, and all penalties which have accrued, together with the sums specified in Section 6505.1, except for the fee for the issuance of the certificate of sale, the bond shall be canceled. If redemption of the bond is made by the property owner prior to publication of notice of sale, but after the treasurer has incurred any expense for such publication, the property owner shall pay to the treasurer such expense incurred by the treasurer.

(Amended by Stats. 1976, Ch. 17.)



6508.2

Prior to the sale of any owner-occupied residential property, the treasurer or his or her designee shall, in person, make every reasonable effort to meet with the owner-occupant in the office of the treasurer or his or her designee or otherwise speak with the owner-occupant. During this contact, the treasurer or his or her designee shall, in language understandable to the owner-occupant, explain that the property will be sold unless the delinquency is paid. The explanation shall also include a full explanation of the right of redemption.

Failure to comply with this section shall not invalidate any sale pursuant to this act.

(Added by Stats. 1982, Ch. 1443, Sec. 4. Effective September 27, 1982. Operative January 1, 1983, by Sec. 8 of Ch. 1443.)



6509

(a) If such payment is not made, the sale shall be made as advertised, and the lot or parcel described in the bond shall be sold to the purchaser who will pay the highest price for the entire lot or parcel of land to be sold, but not less than the higher of (1) the amount due on the bond, together with accrued interest, penalties, and all of the sums specified in the notice of sale that are due in the event of sale, or (2) an amount equal to not less than 50 percent of the fair market value of the property.

(b) In the event there are no bidders, the bondholder shall be liable for the minimum sales price. Payment to the treasurer at the time of sale need not exceed the amount specified in paragraph (1) of subdivision (a), and the balance, if any, shall be payable at the time the deed is issued.

(c) In the event there are no bidders, a certificate of sale for the entire lot or parcel of land described in the bond shall be issued to the bondholder after surrender of the bond, including all unpaid principal and interest coupons, to the treasurer and after payment to the treasurer of the fee of the recorder for recording such certificate, and, if incurred, and if no deposit was made pursuant to Section 6500, the cost of an abstract of title or title search of the real property sold under foreclosure; and also at that time the costs of the sale and other fees previously paid to the treasurer pursuant to Section 6505.1.

(d) For the purpose of this section, fair market value means the amount, as defined in Section 110 of the Revenue and Taxation Code, as determined pursuant to an appraisal of such property by the county assessor within one year immediately preceding the date of the sale, inclusive of the cost of appraisal, notice, recording, and the cost of an abstract of title or title search of such real property, if any. The fair market value as determined by the assessor pursuant to appraisal shall be conclusively presumed in favor of any purchaser or encumbrancer for value of such property.

(Amended by Stats. 1979, Ch. 615.)



6510

If through error or otherwise the total amount for which the sale is made is less than that required by the provisions of this chapter, and the holder of the bond either is the purchaser at the sale and elects to accept the certificate of sale hereinafter mentioned, or accepts from the treasurer the sum derived from the sale made to some other purchaser, the fact that the sale was made for less than the amounts specified in this chapter shall not affect or invalidate the sale, and the acceptance of the certificate or of the sum derived from the sale shall be a waiver on the part of the holder of the bond, and in such case the amount received on the sale shall be the amount upon which redemption from the sale shall be calculated the same as if the sale had been made for the full amount authorized by this chapter.

(Added by Stats. 1941, Ch. 79.)



6511

The treasurer, before delivering any certificate of sale, shall enter the following data in a book kept in his office for that purpose:

(a) The date, number, and series of the bond.

(b) A description of the land sold corresponding with the description of the certificate of sale.

(c) The date of sale, the purchaser s name, and the amount paid.

He shall regularly number the descriptions on the margin of the book, and put a corresponding number on each certificate. He shall enter on the record of the bond the words: Canceled by sale of the property, giving the date of such sale.

(Added by Stats. 1941, Ch. 79.)



6512

Such book shall be open to public inspection during office hours when not in actual use.

(Added by Stats. 1941, Ch. 79.)



6513

The treasurer shall issue for each sale an original and a duplicate certificate of sale containing:

(a) The date, number and series of the bond under which the sale was made,

(b) A description of the land sold, and

(c) The date of the sale, the purchaser s name, a statement that the property was sold in accordance with the provisions of Section 6509, and the number of the certificate.

(Amended by Stats. 1979, Ch. 615.)



6514

The treasurer shall deliver the original certificate of sale to the purchaser and shall record the duplicate in the office of the recorder of the county in which the land sold is situated.

(Added by Stats. 1941, Ch. 79.)



6515

At any time after its delivery to him the legal holder of the certificate of sale may pay any general taxes, street improvement assessments, or any other tax or statutory lien upon the property described in the certificate of sale which may be prior to his lien or he may redeem the property from any sale made in the collection or enforcement of such general taxes, or foreclosing street improvement assessments or other tax or statutory liens.

(Added by Stats. 1941, Ch. 79.)



6516

Upon production by the holder of the certificate of sale of the official receipt for the amounts so paid by him, the treasurer shall make an indorsement upon the certificate of sale showing that receipts have been so produced and stating the nature of the tax or lien paid, and the amount thereof. He shall also make a like entry in the book containing the bond record and shall collect the amount so entered as a part of the amount represented by the certificate of sale together with interest thereon at the same rate as provided on the purchase money for redemption.

(Added by Stats. 1941, Ch. 79.)



6517

Immediately on the sale, the purchaser shall become vested with a lien on the property sold to him, to the extent of his bid. He may only be divested of that lien by redemption.

(Added by Stats. 1941, Ch. 79.)



6518

The holder of a certificate of sale, upon assignment of such certificate shall immediately notify the treasurer thereof, giving the name and address of the assignee and shall endorse such assignment on the certificate of sale.

(Added by Stats. 1963, Ch. 653.)






CHAPTER 7. Redemption of Delinquent Property

6530

A redemption of the property sold may be made by the owner or any party in interest within 12 months from the date of purchase, or at any time prior to the application by the purchaser for a deed. Redemption shall be made in lawful money of the United States.

(Added by Stats. 1941, Ch. 79.)



6530.5

The treasurer, within 10 days of the issuance of the certificate of sale, shall mail a notice to the owner of the property sold pursuant to this chapter. The notice shall be sent by first-class mail to the owner of the property as shown on the last equalized assessment roll and to any person whose name appears as an owner on the records of the county assessor s office which the county assessor will use to prepare the next assessor s roll. The notice shall state the following in at least 14-point boldface type:

?IMPORTANT NOTICE

Your property located at ____ has been sold by the city (or county) treasurer because you did not pay for ____ improvements made in your area. You still have at least 11 months to pay $ (amount) which you owe plus penalties, interests, and costs. YOU CAN STILL SAVE YOUR PROPERTY. Contact the foreclosure clerk at the treasurer s office to find out the exact amount due. The telephone number is ____. If you do not pay this debt, you will lose your property and all the money you have invested in it. Act now!

(Added by Stats. 1978, Ch. 483.)



6531

Redemption can be made only by the payment to the treasurer of the following, together with interest at the rate of 1 percent a month from the date of sale:

(a) The amount due on the bond and costs.

(b) The moneys paid for taxes, street improvement assessments, or other taxes or statutory liens or to redeem the property from any sale in the collection or enforcement of any of the liens.

(c) The fee of the recorder for recording the certificate of sale and for filing the notice of pendency of sale or foreclosure pursuant to Part 3 (commencing with Section 3120) of Division 4.5.

(d) If incurred, the cost of an abstract of title or title search of the real property sold under foreclosure.

(Amended by Stats. 1978, Ch. 483.)



6532

When the redemption is made to the treasurer he shall mark the word: Redeemed, the date and by whom redeemed on the margin of the book where the entry of the certificate of sale is made. He shall credit the amount paid to the purchaser named in the certificate, and pay the money to the purchaser, or his assignee, upon the surrender of the certificate of sale, and upon satisfactory proof of an assignment thereof, if the certificate has been assigned.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 8. Conveyance of Unredeemed Property

6550

In order to obtain a deed, the purchaser of the property or his assignees shall, 60 days prior to the expiration of the time of redemption, or 60 days before the date of his application for a deed, request the treasurer to send a written notice by certified mail, postage prepaid, to the owner of the property purchased, stating his intention to apply for a deed to the property purchased. In addition, the treasurer shall have the notice described in this section served upon the property owner by a process server pursuant to Section 415.10 of the Code of Civil Procedure and verified pursuant to Section 2009 of that code. The term owner , as used in this section, is the name and address of the property owner as shown on the last equalized roll for taxes, and any person whose name appears as owner on the records of the county assessor s office which the county will use to prepare the next assessor s roll. However, if the owner of the property has not been personally served at the end of 60 days after posting the notice required by this section, and if reasonable diligence has been used to find and serve the owner, the notices mailed and posted pursuant to this section shall be deemed adequate service. In such a case, the notice requirements of this section shall be deemed complied with upon the execution of the treasurer of a certificate stating the nature of the efforts made to personally serve the owner and that the owner cannot, with reasonable diligence, be so served. At the time of making such request, the purchaser or his assignee shall pay to the teasurer the following sums:

(i) For issuance of the notice and mailing the same by certified mail and for cost of preparation of the affidavit required by Section 6552, the sum of three dollars ($3).

(ii) For search of the last equalized assessment roll to determine the name and address of the owner, as defined, the sum of three dollars ($3).

(iii) For service of the notice and verification thereof.

(iv) For posting the notice as required by this section, the fees provided by Sections 26725 and 26746 of the Government Code. The notice shall include all of subdivisions (a) to (f), inclusive, with subdivision (a) printed in at least 14-point boldface type.

?IMPORTANT FINAL NOTICE

(a) Your property located at (address) was sold by the city (or county) treasurer on (date of sale) because you did not pay for ____ improvements made in your area. You can still save your property, but you must pay what you owe by ____. Contact the foreclosure clerk at the treasurer s office at telephone number ____ to arrange for payment of this debt. You will receive no further notices regarding this matter.

(b) That the property has been sold to satisfy the bond lien.

(c) The date of sale.

(d) The date, number, and series of the bond.

(e) The amount then due.

(f) The time when the right of redemption will expire, or when the purchaser will apply for a deed.

The treasurer shall immediately, upon such request being made and payment of the required fees, send a copy of the notice addressed to the owner of the property purchased as shown on the last equalized roll for taxes, and any person whose name appears as owner on the records of the county assessor s office which the county will use to prepare the next assessor s roll. Such notice shall be mailed at least 60 days before the expiration of the time for redemption, or 60 days before the purchaser applies for a deed. The treasurer also shall post a copy of such notice in a conspicuous place upon the property, if a survey is not required to identify and locate the property. Any travel fees incurred in attempting to post such notice shall be charged in the same amount as is provided for an actual posting in Section 26746 of the Government Code. Such notice shall be posted at least 60 days before the expiration of the time for redemption.

(Amended by Stats. 1978, Ch. 483.)



6551

The owner of the property shall have the right of redemption until such notice is given and the deed applied for, upon the payment of the fees, penalties and costs as required, or if no deed is applied for, until four years after the date of the issuance of the certificate of sale at which time the certificate of sale would be conclusively presumed to be redeemed.

(Amended by Stats. 1976, Ch. 17.)



6552

No deed to the property sold shall be issued by the treasurer to the purchaser until the treasurer has filed for the record an affidavit showing that the required notices have been given. The affidavit shall be filed and preserved by the treasurer with other records kept by him in his office.

(Amended by Stats. 1976, Ch. 17.)



6554

If the property is not redeemed within the time allowed the treasurer shall upon application of the purchaser or his assignee make a deed to the property, reciting in the deed substantially the matter contained in the certificate of sale, and that no person has redeemed the property during the time allowed for its redemption. The treasurer shall be entitled to receive seven dollars ($7) from the purchaser for making the deed. All money so received by the treasurer shall be deposited in the treasury for the use of the city after payment has been made therefrom for the acknowledgement of the deed.

(Amended by Stats. 1971, Ch. 797.)



6555

The deed of the treasurer, when duly acknowledged or proved, is primary evidence of the regularity of all proceedings theretofore had, and conveys to the grantee the absolute title to the lands described therein, as of the date of the expiration of the period for redemption, free of all encumbrances, except:

(a) The lien for general taxes or ad valorem assessments in the nature of and collected as taxes levied by the state or county, city, special district or other local agency.

(b) The lien of any special assessment or assessments the lien date of which is prior in time to the lien date of the assessment for which the deed is issued.

(c) Easements constituting servitudes upon or burdens to said lands.

(d) Water rights, the record title to which is held separately from the title to said lands.

(e) Restrictions of record.

If the treasurer of another city, as city is defined by Section 5005, has issued subordinate bonds, as defined by Section 5373, against the same property upon which the treasurer s deed was issued, then the treasurer of the other city shall cancel the subordinate bonds and enter upon the bond register the notation canceled by foreclosure of prior lien, provided that he is notified of the issuance of the deed by the owner of the deed.

If the superintendent of streets of another city, as city is defined in Section 5005, has issued subordinate assessments, as defined by Section 5373, against the same property upon which such treasurer s deed was issued, then the superintendent of streets shall cancel the subordinate assessments and enter upon the assessment roll the notation canceled by foreclosure of prior lien, provided that he is notified of the issuance of the deed by the owner of the deed.

If the treasurer has issued subordinate bonds, as defined by Section 5373, against the same property upon which the treasurer s deed is issued, then the treasurer shall cancel the subordinate bonds, and enter upon the bond register the notation canceled by foreclosure of prior lien. If the superintendent of streets has issued subordinate assessments, as defined by Section 5373, against the same property upon which such treasurer s deed is issued, then the superintendent of streets shall cancel the subordinate assessments and enter upon the assessment roll the notation canceled by foreclosure of prior lien, provided that he is notified of the issuance of the treasurer s deed by either the treasurer or the owner of the deed.

(Amended by Stats. 1968, Ch. 679.)



6556

Notwithstanding any other provision of law, if the purchaser of owner-occupied residential property at a sale under Section 6509, or an assignee or transferee of the purchaser, has not applied for the deed to the property and recorded the deed in the office of the county recorder in which the property lies, within 16 months of the date of issuance of the certificate of sale, the certificate of sale and the deed are void and neither the certificate of sale nor the deed shall have any legal effect.

This section shall apply to sales held after the effective date of this section.

(Added by Stats. 1982, Ch. 1443, Sec. 5. Effective September 27, 1982.)






CHAPTER 9. Contesting Validity of Sales and Deeds for Delinquency

6570

Within 60 days after the sale of the property for delinquency, the purchaser may send to the person to whom the property is assessed for purposes of taxation as shown upon the last equalized assessment roll of the county in which the property lies, and to the person in whose name, on the date the sale is made, the legal title to the property appears by deed duly recorded in the office of the county recorder of the county in which the property lies, by registered mail and first-class mail, postage prepaid, a copy of the certificate of sale. Together with the copy of the certificate of sale, a notice shall be sent that is printed in at least 14-point boldface type in the following form:

?YOUR PROPERTY HAS BEEN SOLD

Your property located at ____ has been sold by the treasurer s office of the city (or county) for nonpayment of ____ improvement assessment.

You have one year from the date this notice was mailed to contest the validity of the sale.

If a copy of the certificate of sale is sent as provided in this section, no action, suit, or proceeding to set aside, cancel, or in any manner attack or question the validity of any sale for delinquency, or any proceedings prior thereto, shall be commenced or maintained by any person unless the same shall be commenced within one year after the date the above notice was mailed. After the year has expired, all persons shall be barred from commencing or prosecuting any such action, suit, or proceeding, and any and all persons shall be barred from asserting or maintaining in any action, suit, or proceeding that the sale, or any proceedings prior thereto, was invalid.

(Amended by Stats. 1978, Ch. 483.)



6571

Any action, suit, or proceeding attacking or contesting the validity of any deed issued under the provisions of this division, or the validity of the proceedings subsequent to the issuance of the certificate of sale, shall be brought within 12 months after the issuance of the deed, and if the validity of the deed or of the proceedings is not contested within that 12 months period, it shall not be thereafter contested or questioned in any action, suit, or proceeding, except that an action, suit, or proceeding with respect to any deed of owner-occupied residential property may be brought within 12 months after discovery of the issuance of the deed or, for owner-occupied residential property sold between January 1, 1969, and January 1, 1979, within 12 months after the enactment of the amendments to this section made during the 1981 82 Regular Session of the Legislature.

A defense to a proceeding pursuant to this section shall be that the current owner of record is a bona fide purchaser for value.

The Legislature finds and declares that the court of appeal in Atkins v. Kessler, 97 Cal. App. 3d 784, held that under the former provisions of this division the statute of limitations in this section could not be raised against an owner in possession of residential real property during the entire period of delinquency and sale because due process was violated. It is therefore the intent of the Legislature that the amendments to this section made during the 1981 82 Regular Session of the Legislature shall be applied retrospectively with respect to any owners in possession of residential real property during the entire period of delinquency and at the time of the sale whose homes were sold pursuant to this act between January 1, 1969, and January 1, 1979.

(Amended by Stats. 1982, Ch. 1443, Sec. 6. Effective September 27, 1982.)



6572

If any sale of lands for delinquency in the payment of principal or interest of any bond is held illegal or invalid, or any deed issued to the purchaser at any such sale is held illegal or invalid for any reason whatsoever, the lands described in the bond shall not be released from the lien of the assessment but shall be and remain subject to further proceedings for the enforcement of the assessment, and the further proceedings may include additional sales or the issuance of new deeds. In any event, however, the lien of the assessment shall continue only until a valid sale is had and a valid deed issued, or until the expiration of two years after such sale or deed is held illegal or invalid, whichever is sooner.

(Amended by Stats. 1945, Ch. 354.)






CHAPTER 11. Foreclosure of Bond Lien

6610

As a separate, distinct and cumulative remedy, the holder of any bond upon which any payment either upon the principal or of the interest has become delinquent may, if the city which initiated the proceedings is not a county, at any time after three months after the date it is provided by ordinance or charter of the city that taxes are due, or if a county initiated the proceedings or collects the taxes for the city at any time after four months next succeeding the fourth Monday of September, following the date of delinquency of principal or interest and prior to the expiration of four years after the due date of the last installment upon any bond or of the last principal coupon attached thereto, file and maintain an action to foreclose the lien of the bond and recover the amount due thereon.

No action shall be commenced pursuant to this section until the expiration of 15 days after a notice containing the amount of the payment due, the date the payment is or was due, penalties which may accrue for failure to pay, and notice of the foreclosure action which may occur if payment is not made is mailed, postage prepaid and registered, by the bondholder, or his representative, to the owner of the property at his last known address as it appears on the tax rolls.

(Amended by Stats. 1969, Ch. 1221.)



6611

The action may be brought also at any time following the expiration of 30 days after the service of personal demand for payment upon the owner of the premises. Such demand shall be served in the manner provided by law for the service of a summons in a civil action. If the action is brought costs for the service of the demand shall be allowed in an amount equivalent to the fees prescribed by law for the service of summons.

The demand shall be in substantially the following form:

Demand for Payment of Street Improvement Bond

You are hereby notified that Bond No. ____ Series No. ____ for an improvement in the City (or County) of ____ is delinquent. Unless the amount of the unpaid principal on said bond together with interest and penalties is paid to the city (or county) treasurer on or before 30 days after the service on you of this demand, the date of such service being this ____ day of ____, 19__, the undersigned will institute suit to foreclose the lien of said bond in the manner prescribed by law.

(Amended by Stats. 1969, Ch. 1611.)



6612

The action shall be brought in the superior court of the county in which the proceedings were initiated and if the owner of the lot or parcel of land covered by the bond can not with due diligence be found, the service of summons in such action may be had in the manner prescribed by law.

(Added by Stats. 1941, Ch. 79.)



6613

The complaint in the action shall be sufficient if it sets forth a true copy of the bond and makes appropriate allegations regarding the payments made upon the principal and interest of the bond and the mailing of the notice required pursuant to Section 6610. If personal demand for payment is made the complaint shall so allege.

(Amended by Stats. 1969, Ch. 1221.)



6614

The bond, together with proof, either orally by the treasurer or by a certificate signed by him showing the nonpayment of any of the principal or interest upon the bond, shall be prima facie evidence of the right of the plaintiff to recover in the action. If personal demand for payment was made, proof of personal service of the demand shall be required.

(Added by Stats. 1941, Ch. 79.)



6615

The court may adjudge and decree a lien against the lot or parcel of land covered by the bond and cause the premises to be sold as in other cases of the sale of real estate by the process of the court to satisfy and discharge the bond and lien, and the amount of interest and penalties due shall be calculated at the rates and in the manner specified in this part for such calculation of interest and penalties, and shall be calculated and allowed up to the date of judgment. The court having jurisdiction of the action shall also fix and allow a reasonable attorney s fee for the prosecution of the action.

(Added by Stats. 1941, Ch. 79.)



6616

The plaintiff in the action may also recover the actual cost of any abstract or report of search of title procured in good faith, in order to determine ownership, if it is made by a reputable abstracter or title company, if the abstract or report of search with an affidavit of payment is filed in the action.

(Amended by Stats. 1991, Ch. 966, Sec. 6.)



6618

The action shall be governed and regulated by the provisions of this chapter and by the other provisions of law which are not in conflict herewith.

(Added by Stats. 1941, Ch. 79.)



6619

A written notice of the pendency of any action for recovery on a bond shall be filed with the treasurer. After the filing of such notice the treasurer shall not receive any money on account of the bond and shall have no authority to cancel the entries on the bond in the register or give a discharge of the bond without the written consent of the owner thereof until judgment has been rendered in the action or until it has been dismissed.

Upon the entry of judgment or dismissal of the action the clerk of the court shall forthwith mail to the treasurer a certified copy of the judgment or other evidence sufficient to advise the treasurer of the judgment of the court in the action.

(Amended by Stats. 2002, Ch. 784, Sec. 587. Effective January 1, 2003.)



6620

If an action is brought for recovery on any bond prior to the time specified in this chapter, the plaintiff shall not recover in such action and the defendant shall be entitled to have and recover such attorney fees as the court deems reasonable, in addition to all taxable costs.

(Added by Stats. 1941, Ch. 79.)



6621

Whenever a bond is foreclosed pursuant to this chapter, the decree of foreclosure shall direct the clerk of the court to deliver the bond sued upon to the treasurer of the city which issued said bond together with a memorandum setting forth the title and number of the action and the fact that the bond has been foreclosed.

(Amended by Stats. 2002, Ch. 784, Sec. 588. Effective January 1, 2003.)



6622

The treasurer shall cancel the bond upon the records and deliver to the clerk of the court a receipt substantially in the following form:

Certificate of Cancellation of Street Improvement Bond Series (designating it), in the City (or County) of (naming it).

$/100

No.

I, ____, Treasurer of the City (or County) of ____ do hereby certify that I have received the above bond from the clerk of the Superior Court of ____ (naming county) in that certain foreclosure action entitled ____ vs. ____ No.?____, Superior Court of ____ County; and I have this day canceled said bond on my records, pursuant to the order of the court made in said case.

Dated at?_____, this?_____ day of?_____, 20__.

Treasurer of the City (or County) of

By

Deputy

(Amended by Stats. 2002, Ch. 784, Sec. 589. Effective January 1, 2003.)



6623

The clerk of the court shall enter the judgment or decree of foreclosure in the action upon the delivery of the certificate of cancellation.

(Amended by Stats. 2002, Ch. 784, Sec. 590. Effective January 1, 2003.)






CHAPTER 12. Reinstatement of Bonds

6630

Notwithstanding any other provisions of this part, any person owning or having any interest in any property may at any time after commencement of an action or proceeding for sale or foreclosure pursuant to Chapter 6 (commencing with Section 6500) or Chapter 11 (commencing with Section 6610) of this part and before sale of that property to enforce the lien arising thereon for failure to make any payment of the principal or of the interest upon any bond which has become delinquent apply to the treasurer for reinstatement of the bond. As used in this part commencement of an action or proceeding, or variants thereof, means the date of filing with the county recorder of a notice of pendency of a sale or foreclosure pursuant to Part 3 (commencing with Section 3120) of Division 4.5 of this code or, if such notice of pendency is not required to be filed with the county recorder, (i) in the case of proceedings for a treasurer s sale pursuant to Chapter 6 (commencing with Section 6500) of this part, the date of receipt by the treasurer of the written demand provided for by Section 6500, or (ii) in the case of a foreclosure action brought in the superior court pursuant to Chapter 11 (commencing with Section 6610) of this part, the date of filing the complaint with the clerk of court.

(Amended by Stats. 1967, Ch. 790.)



6631

Notwithstanding the provisions of Section 6619, the treasurer shall reinstate any delinquent bond upon which an action or proceeding for sale or foreclosure has been commenced, upon the payment to him of all principal and interest coupons delinquent at the time of such reinstatement together with:

(a) All penalties imposed pursuant to Section 6442.

(b) If the proceedings are pursuant to Chapter 6 (commencing with Section 6500) of this part, the expenses of publication of notice of sale paid or incurred by the treasurer, the cost of title search if incurred, the fees for filing with the county recorder a notice of pendency of sale pursuant to Part 3 (commencing with Section 3120) of Division 4.5, and the sum of three dollars ($3) for ascertainment by the treasurer of the name and address of the property owner.

(c) If the proceedings are pursuant to Chapter 11 (commencing with Section 6610) of this part, the costs of suit, the cost of abstract or report of search of title, authorized attorneys fees, and fees for filing with the county recorder a notice of pendency of foreclosure pursuant to Part 3 (commencing with Section 3120) of Division 4.5.

(d) A reinstatement fee determined as follows:

If the action or proceeding for sale or foreclosure was commenced within the following periods, measured from the date of the first delinquent principal or interest coupon:

1. Less than six months, the reinstatement fee shall be five dollars ($5);

2. Six months but less than a year, the reinstatement fee shall be ten dollars ($10);

3. One year or more, and

(i) The unpaid principal is less than one hundred dollars ($100), the reinstatement fee shall be fifteen dollars ($15);

(ii) The unpaid principal is one hundred dollars ($100) or more, the reinstatement fee shall be twenty dollars ($20).

(Amended by Stats. 1978, Ch. 483.)



6632

The holder of any bond so reinstated shall be entitled to all reinstatement payments made pursuant to Section 6631, adjusted for any difference between the estimated expenses of publication of the notice of sale and the actual expenses paid or incurred by the treasurer for such publication, and excepting penalties, if any, required to be retained by the treasurer pursuant to Section 6442. Upon receiving the reinstatement payments the treasurer shall enter on the record of the bond the word reinstated, giving the date thereof. Any bond so reinstated shall have the same effect and status as the original bond, with the same rights as to lien, payments, and foreclosure.

(Amended by Stats. 1967, Ch. 790.)






CHAPTER 13. Refunding of Bonds

6640

Bonds issued pursuant to this part may be refunded pursuant to the procedures in Division 11.5 (commencing with Section 9500).

(Added by Stats. 1985, Ch. 1332, Sec. 6. Effective October 1, 1985.)









PART 6. IMPROVEMENT OF RAILWAY ROADBEDS

CHAPTER 1. General Provisions

6750

None of the provisions of Part 3 of this division relating to protests against the work shall apply to any work undertaken pursuant to the provisions of this part. All of the provisions of Part 3 of this division which are not inconsistent with the provisions of this part shall apply hereto.

(Added by Stats. 1941, Ch. 79.)



6751

As used in this part roadbed includes that portion of any street used by the track of any railroad between the rails and for two feet on each side thereof and between the tracks if there is more than one, and includes the rails of such track or tracks.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 2. New Improvements

6760

Whenever any railroad track of any description exists upon any streets upon which the legislative body has ordered an improvement to be made, and has excepted the roadbed therefrom, the order, unless the legislative body by resolution has declared to the contrary, shall constitute a requirement that the person having the railroad track improve the roadbed with improvements similar in all respects to, and with the same materials, under the same specifications and superintendence, and to the some inspection and satisfaction as, those ordered to be performed by the order ordering the work.

(Added by Stats. 1986, Ch. 195, Sec. 152.)



6761

The legislative body may by ordinance require increased depth of concrete between to the full depth of or under the ties, or both, if the legislative body in its judgment decides that this method of construction is necessary.

(Added by Stats. 1941, Ch. 79.)



6762

The legislative body may also require by ordinance or otherwise, any person having railroad track or tracks on the street to pave alongside of and contiguous to its rails with special types of brick or paving blocks.

(Added by Stats. 1941, Ch. 79.)



6763

The resolution of intention and notice of proposed improvement shall be notice to the person of the intention to order the improvement.

(Added by Stats. 1941, Ch. 79.)



6764

When the legislative body acquires jurisdiction to order the improvement to be made, the person having the track on the streets to be improved shall notify, in writing, the superintendent of streets, if the person elects to enter upon the direct performance of the work at its own charge and expense.

The notice shall be delivered to the superintendent of streets within 10 days after the first publication of the notice of award of contract. The omission or neglect to make the election makes the superintendent of streets the agent of the owner of the track, with authority to enter into a contract in accordance with Section 20852 of the Public Contract Code for making the improvements.

(Added by Stats. 1986, Ch. 195, Sec. 153.)



6772

The legislative body, by ordinance, may prescribe and enforce additional regulations and penalties that it deems necessary to compel the improvement in accordance with this part of any portion of any street which is occupied by a railroad track.

(Added by Stats. 1986, Ch. 195, Sec. 154.)






CHAPTER 3. Repairs and Improvements to Street Standards

6780

Whenever any railroad track of any description exists upon any street which has been paved, macadamized, graveled, capped, or oiled either for the whole, or any portion of, the width of the roadway thereof along or near the line of the railroad track, and the roadbed thereof has not been improved similarly in all respects to and with the same materials as the street along the line of the track; or where any portion of the roadbed, whether so improved or not is out of repair or is not on the official grade of the street or has small hummocks or ridges or loose rock upon or along the roadbed or the materials composing the roadbed next to the rails of the track are not flush with the top of the rails or the sides thereof, the legislative body may, by resolution, require and order the person having or owning the railroad track to improve the roadbed thereof by making repairs or by bringing the roadbed to the official grade or removing the hummocks or ridges or loose rock upon or along the roadbed or making the roadbed and the materials thereof flush with the top or sides of the rails of the track.

(Added by Stats. 1986, Ch. 195, Sec. 155.)



6781

The legislative body may require and order any or all of the work designated in the resolution to be done in the manner designated therein.

(Added by Stats. 1986, Ch. 195, Sec. 156.)



6782

The legislative body may also require, by resolution, any person to pave alongside of, and contiguous to, its rails with special type of brick or paving blocks or other material.

(Added by Stats. 1986, Ch. 195, Sec. 157.)



6783

The resolution to require and order the work shall be personally served upon the person having or owning the railroad track, or service thereof may be made upon any agent, representative, or officer of that person. When served, the resolution is notice to that person of the intention to order the work designated in the resolution.

(Added by Stats. 1986, Ch. 195, Sec. 158.)



6784

The person served shall notify, in writing, the superintendent of streets of the city where the work is to be done if the person elects to enter upon the direct performance of the work at his or her own charge or expense. The notice shall be delivered to the superintendent of streets within 10 days after the service of the resolution requiring the work.

(Added by Stats. 1986, Ch. 195, Sec. 159.)



6785

The omission or neglect to make the election by delivering the notice makes the superintendent of streets the agent of the owner of the track with the authority to enter into a contract made in accordance with this chapter and the Public Contract Code for doing the work.

The superintendent of streets shall thereupon be vested with authority to, and he or she shall, advertise for bids for the work and fix in the notice the time for receiving bids which shall be not less than five days from the first publication of the notice.

(Added by Stats. 1986, Ch. 195, Sec. 160.)



6794

The legislative body, by ordinance, may prescribe and enforce additional regulations and penalties that it deems necessary to compel the doing of the work as provided in this chapter on any portion of any street occupied by any railroad track.

(Added by Stats. 1986, Ch. 195, Sec. 161.)












DIVISION 9. CHANGE OF GRADE AND VACATION

PART 1. CHANGE OF GRADE ACT OF 1909

CHAPTER 1. General Provisions

8000

This part may be cited as the Change of Grade Act of 1909.

(Added by Stats. 1941, Ch. 79.)



8001

This part shall be liberally construed in order to effectuate its purposes.

(Added by Stats. 1941, Ch. 79.)



8002

City includes all corporations organized and existing for municipal purposes.

(Added by Stats. 1941, Ch. 79.)



8003

City council and council include any body which by law is the legislative department of the government of the city.

(Added by Stats. 1941, Ch. 79.)



8004

Clerk and city clerk include any person or officer who is clerk of the city council.

(Added by Stats. 1941, Ch. 79.)



8005

Street superintendent includes any person, officer or board whose duty it is under the law to have the care or charge of streets, or the improvement thereof, in any city. In any city in which there is no street superintendent, or no such board, the legislative body may designate some other officer or board to perform the duties imposed by this part on the street superintendent, and all the provisions hereof applicable to the street superintendent shall apply to the officer or board so designated.

(Added by Stats. 1941, Ch. 79.)



8006

Street includes public street, lane, alley, court, or other place.

(Added by Stats. 1941, Ch. 79.)



8007

Ordinance includes resolution.

(Added by Stats. 1941, Ch. 79.)



8008

Proof of publication of any notice required by this part shall be made by affidavit, as provided in the Code of Civil Procedure, and proof of the posting of any such notice shall be made by the affidavit of the person posting the notice, setting forth the facts regarding such posting.

Any officer who is required by this part to have any notice published or posted shall obtain and file in his office the affidavits in proof thereof but his failure so to do shall not affect the validity of any proceedings under this part. Any such affidavit so filed shall be prima facie evidence of the facts therein stated regarding such publication or posting.

(Added by Stats. 1941, Ch. 79.)



8009

This part provides an alternative system of proceedings for changing or modifying the grades of streets in cities; and the provisions of this part shall not apply to or affect any other provisions of this code.

When any proceedings are commenced under this part, the provisions of this part, and no other, shall apply to such proceedings.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 2. The Ordinance of Intention

8020

The city council of any city may change or modify the grade of streets therein, in the manner provided in this part.

(Added by Stats. 1941, Ch. 79.)



8021

The election of the city council to proceed under the provisions of this part shall be expressed in its ordinance of intention to order any change or modification of grade.

(Added by Stats. 1941, Ch. 79.)



8022

Before any change or modification of grade is ordered, the city council shall pass an ordinance of intention to order such change or modification of grade. The ordinance of intention shall name or otherwise designate the street the grade of which, or any portion of which is proposed to be changed or modified, and shall set forth the change or modification of grade proposed to be made.

One or more streets or portions thereof may be included in the same ordinance of intention.

(Added by Stats. 1941, Ch. 79.)



8023

The ordinance of intention shall be posted conspicuously for two days on or near the chamber door of the city council, and shall be published by two insertions in a daily or weekly newspaper published and circulated in the city, and designated by the council for that purpose. If no such newspaper is published and circulated in the city, the ordinance of intention shall be posted for two days on or near the council chamber door, and in two other public places in the city.

(Added by Stats. 1941, Ch. 79.)



8024

The street superintendent shall thereupon cause copies of the notice of the passage of the ordinance of intention to be conspicuously posted along all streets or portions thereof designated in the ordinance of intention, where such change or modification of grade is proposed to be made, at not more than 100 feet in distance apart, but not less than three notices in all.

(Added by Stats. 1941, Ch. 79.)



8025

The notice shall be headed Notice of Change of Grade, in letters of not less than one inch in height, and shall in legible characters state the fact of the passage of the ordinance of intention, its date, the name or other designation of the street or portion thereof the grade of which is proposed to be changed or modified, and shall refer to the ordinance of intention for further particulars.

(Added by Stats. 1941, Ch. 79.)



8026

The street superintendent shall also cause a notice similar in substance to be published for six days in a daily newspaper published and circulated in the city, and designated by the city council for that purpose, or in cities in which there is no daily newspaper, he shall cause the notice to be published by two insertions in a weekly newspaper so published, circulated and designated. If there is no daily or weekly newspaper published in the city, the notice shall be posted for six days on or near the council chamber door, and in two other public places in the city.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 3. Protests and Hearing

8040

Any person owning any real property fronting upon any street or portion thereof on which such change or modification of grade is proposed to be made, may, within 30 days after the first publication of the notice of the passage of the ordinance of intention, or within 30 days after the first posting thereof if no publication thereof is made, file with the clerk of the city council a written protest against such proposed change or modification of grade.

(Added by Stats. 1941, Ch. 79.)



8041

Every protest shall contain a description of the property owned by each signer thereof, sufficient to identify the property, and if signed by more than one person, shall be accompanied by the affidavit of one of the signers that each signature thereto is the genuine signature of the person whose name purports to be thereto subscribed. If any signature is made by an agent, there shall be attached to the protest the affidavit of the agent that he is duly authorized to sign such protest. Any protest which does not comply with the foregoing requirements shall not be considered by the city council.

(Added by Stats. 1941, Ch. 79.)



8042

The clerk of the city council shall indorse on every protest the date it is filed with him and at the next regular meeting of the city council after the expiration of the time for filing protest, shall present to the city council all protests so filed with him.

(Added by Stats. 1941, Ch. 79.)



8043

If the city council finds that such protests are signed by the owners of a majority of the frontage of the property fronting on the street or portion thereof on which the change or modification of grade is proposed to be made, all further proceedings under the ordinance of intention shall be barred for six months from and after the filing of such majority protests, except as provided in this chapter, unless the owners of a majority of such frontage shall in the meantime petition the same change or modification of grade to be made. A new ordinance of intention to make a different change or modification of grade of the same street or portion thereof may be passed at any time.

(Added by Stats. 1941, Ch. 79.)



8044

If the ordinance of intention designates any street or portion thereof, the grade of which is proposed to be changed or modified, and there is included in the ordinance of intention any other street or portion thereof, intersecting therewith or terminating therein, the grade of which is also proposed to be changed or modified, neither proposed change or modification of grade shall be barred by any protests unless such protests are signed by the owners of a majority of the total frontage of the property fronting on all such streets or portions thereof where such change or modification of grade is proposed to be made.

(Added by Stats. 1941, Ch. 79.)



8045

If the city council finds that:

(a) Such protests are not signed by the owners of a majority of the property fronting on the street or portion thereof on which such change or modification of grade is proposed to be made; or

(b) The proposed change or modification of grade extends for a distance of not more than one block, and the grade of such street for at least one block thereof immediately adjacent to the block in which such change or modification of grade is proposed to be made, on each side thereof, has already been established; or

(c) The proposed change or modification of grade extends for a distance of not more than one block at the end of a street, and the grade thereof for at least one block thereof immediately adjacent to such block has already been established, the city council shall thereupon fix a time for hearing such protests, which time shall be not less than 10 days after the meeting of the council at which such time is so fixed.

(Added by Stats. 1941, Ch. 79.)



8046

Thereupon the city council shall cause notice of the time and place of such hearing to be published for two days in a daily newspaper published and circulated in the city, or by one insertion in a weekly newspaper so published and circulated. If no daily or weekly newspaper is published and circulated in the city, then the notice shall be posted for two days on or near the council chamber door, and in two other public places in the city. Such publication or posting shall be completed at least five days before the hearing.

(Added by Stats. 1941, Ch. 79.)



8047

At the time and place appointed for the hearing of protests or at any time to which the hearing thereof may be continued, the city council shall hear and pass upon the protests, and its decision thereon shall be final and conclusive. If the protests are sustained, no further proceedings shall be had under the ordinance of intention but a new ordinance of intention to make the same or a different change or modification of grade may be passed at any time. If the protests are denied, the proceedings shall continue as if such protests had not been filed.

(Added by Stats. 1941, Ch. 79.)



8048

Except as otherwise provided in this chapter, the person owning the fee or the person in whom, on the day any protest or petition is filed, the legal title to real property appears, by deed duly recorded in the county recorder s office of the county in which the city is situated, shall be deemed to be the owner thereof for the purpose of this part. But any person in possession of real property as the executor, administrator, trustee, guardian, or other legal representative of the owner, or any person in possession of real property under a written contract of purchase duly recorded, shall be deemed to be the owner thereof for the purposes of this part.

(Added by Stats. 1941, Ch. 79.)



8049

In the case of property held by tenancy in common, if any cotenant signs a protest under this part, only the proportionate share of the frontage thereof represented by his interest therein shall be counted in determining the amount of frontage represented by the protest. If the change or modification of grade proposed by the ordinance of intention is only on one side of any street or portion thereof, only the owners of the real proeprty fronting on the side of such street or portion thereof where such change or modification of grade is proposed to be made, shall be entitled to make or file a protest under the provisions of this part.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 4. Ordering the Change of Grade

8060

If no protests are filed within the time provided, or if protests are filed and after hearing are denied, as provided in this part, the city council shall acquire jurisdiction to order to be made and shall by ordinance order the change or modification of grade as proposed by and described in the ordinance of intention to be made.

(Added by Stats. 1941, Ch. 79.)



8061

The ordinance ordering the change or modification of grade shall be published by two insertions in a daily or by one insertion in a weekly newspaper published and circulated in the city. If no such newspaper is published and circulated therein, the ordinance shall be posted for two days on or near the council chamber door, and in two other public places in the city.

(Added by Stats. 1941, Ch. 79.)



8062

If the grade of any street or portion thereof has been heretofore or is hereafter changed or modified, nothing in this part shall be construed to prevent any subsequent change or changes, modification or modifications of grade of any such street or portion thereof.

(Added by Stats. 1941, Ch. 79.)









PART 2. SEPARATION OF GRADE DISTRICTS

CHAPTER 1. General Provisions

8100

The short title of this part is Separation of Grade District Act.

(Added by Stats. 1949, Ch. 1147.)



8101

As used in this part:

(a) Project means an overpass, underpass, or tunnel, or any combination thereof, at a single crossing, the planning, construction and maintenance of which is authorized by this part.

(b) District means separation of grade district.

(c) County means the county in which the district or proposed district is situated.

(d) Board means board of supervisors of the county in which the district or proposed district is situated.

(e) Commission means the commission provided in Chapter 3 of this part.

(Amended by Stats. 1955, Ch. 1486.)






CHAPTER 2. Formation of District

8115

Separation of grade districts may be formed as provided in this part and may exercise the powers herein granted. Any such district shall consist of contiguous areas within a single county and shall include either a city and unincorporated territory or two or more cities with or without unincorporated territory.

(Amended by Stats. 1957, Ch. 298.)



8116

Whenever the board of any county finds that the safety and welfare of the residents of contiguous areas within the county require formation of a district to provide for a separation of grade, it shall by resolution so declare. If two or more cities are involved without any unincorporated territory no resolution shall be adopted under this section until the interested city councils request by resolution the adoption of such resolution.

(Amended by Stats. 1957, Ch. 298.)



8117

The resolution shall contain all of the following:

(a) A statement of intention to form the district and of the necessity for and purpose of its formation.

(b) A description of the unincorporated territory to be included.

(c) A statement of the general location of the project or projects for the construction and maintenance of which the district is to be formed.

(d) The name of the proposed district.

(e) A statement of time and place at which objections to the formation of the district or to its extent will be heard, which time shall not be less than 30 days after the adoption of the resolution.

(f) The name and telephone number of a local department or agency designated by the board of supervisors to answer inquiries regarding the hearing proceedings.

(Amended by Stats. 1975, Ch. 968.)



8118

The resolution shall be published at least once a week for two weeks, at the discretion of the board, in a newspaper of general circulation published in the proposed district. The first publication shall be made at least twenty days prior to the date of the hearing.

(Added by Stats. 1949, Ch. 1147.)



8119

The hearing may be continued from time to time and from place to place for not exceeding a total of sixty days by public declaration thereof, and no other notice of the fact of such continuance need be given.

(Added by Stats. 1949, Ch. 1147.)



8120

At the hearing the board shall hear all relevant and pertinent objections to the formation of or extent of the district and may, in its discretion, hear arguments against the objections urged.

(Added by Stats. 1949, Ch. 1147.)



8121

At the hearing, or within twenty days after the adjournment thereof, the board shall determine:

(a) Whether the proposed district shall be formed.

(b) What, if any, portion of the unincorporated area should be excluded from the district because not benefited by its formation.

(Added by Stats. 1949, Ch. 1147.)



8121.5

The board shall exclude uninhabited farm acreage from the district as not benefited. For the purpose of this section, farm acreage means any land which is under cultivation or which is being used for pasture or grazing at the time of the hearing.

(Amended by Stats. 1953, Ch. 1230.)



8122

If the board determines that the district shall be formed, it shall by resolution:

(a) Describe the territorial extent of the proposed district.

(b) State the name of the proposed district.

(c) Call an election to be held in the proposed district for the purpose of determining whether or not it is to be formed.

(e) Fix the date of the election and the time the polls will be open.

(f) Establish election precincts, designate polling places, and appoint election officers.

(Added by Stats. 1949, Ch. 1147.)



8123

The resolution shall be published at least once a week for two weeks in a newspaper of general circulation published in the proposed district. The first publication shall be at least thirty days prior to the election.

(Added by Stats. 1949, Ch. 1147.)



8124

Except where inconsistent with the provisions of this part, the election shall be held and conducted as provided by law for the holding of special elections in the county.

(Added by Stats. 1949, Ch. 1147.)



8125

The canvass of the returns of the election shall be made at the same time in the same manner and by the same officers as provided by law for special elections in the county. If the canvass is made by an officer other than the board, he shall transmit the results to the board, who shall thereupon declare the results of the election.

(Added by Stats. 1949, Ch. 1147.)



8126

If a majority of votes cast in each city and if a majority of votes cast in the unincorporated area within the proposed district are favorable, the board shall, by resolution, declare the district duly organized, state its name and describe its boundaries.

(Amended by Stats. 1957, Ch. 298.)



8127

A certified copy of the resolution shall be recorded in the office of the county recorder of the county in which the district is situated and filed with the Secretary of State. The organization shall thereupon be complete.

(Amended by Stats. 1959, Ch. 504.)






CHAPTER 3. The Commission

8130

Upon the completion of the formation of the district, if the district is comprised of one city and unincorporated territory, the board shall appoint a commission composed of five members, three of whom shall be electors in the city and two of whom shall be electors in the unincorporated area within the district.

(Amended by Stats. 1957, Ch. 298.)



8130.1

Upon the completion of the formation of the district, if the district is comprised of two or more cities and unincorporated territory, the board shall appoint a commission composed of five members. The number of commissioners shall be so divided as to relate the number of commissioners from each unit as closely as possible to the proportion which the assessed valuation of that unit, as shown on the last equalized assessment roll of the county, bears to the total assessed valuation within the district at the time the district is formed, except that each unit shall have at least one commissioner. For the purposes of this section, all of the unincorporated area in the district shall be considered a single unit.

If the district is comprised of two or more cities, without unincorporated territory, the appointment of commissioners shall be by the city councils of the respective cities, each such council appointing the number determined by the board as provided above.

(Added by Stats. 1957, Ch. 298.)



8131

The commissioners first appointed shall so classify themselves by lot, that one member holds office for one year, one for two years, one for three years, and two for four years, thereafter appointments shall be for a four-year term.

(Added by Stats. 1949, Ch. 1147.)



8132

Each commissioner shall serve until the appointment and qualification of his successor. Vacancies shall be filled for the unexpired term.

(Added by Stats. 1949, Ch. 1147.)



8133

Within twenty days after their appointment, the commissioners shall meet and elect one member president, one member vice-president, and one member secretary. The terms of office of officers shall be one year.

(Added by Stats. 1949, Ch. 1147.)



8134

The commission is authorized to pay each commissioner an amount not to exceed one hundred dollars ($100) for each meeting of the commission attended by the commissioner, not exceeding two meetings during any one calendar month, together with expenses necessarily incurred by the commissioner in traveling between his or her place of residence and the place of meeting, and while traveling in connection with the business of the commission, when previously authorized by the commission.

(Amended by Stats. 1986, Ch. 105, Sec. 1.)






CHAPTER 4. Powers and Duties of the Commission

8145

The commission has all of the following powers:

(a) To sue and be sued in its own name.

(b) To adopt a seal.

(c) To lay out, establish, construct, and maintain projects for separation of grade by underpass, overpass, or tunnel, or any combination thereof, over or under one or more city streets, county roads or highways, state highways, railroads, street railroads, or other intersecting means of transportation, or any combination thereof, within the district and, for this purpose, to acquire by purchase, gift, devise, condemnation, or otherwise, and pay for and hold real and personal property and rights of way within the district. As to any project that would involve a state highway, the commission shall obtain the approval of the department as to the plans, and the project shall be constructed pursuant to an agreement between the commission and the department, as may be provided in the agreement. As to any project that would involve a railroad or street railroad, the district shall be governed by Chapter 6 (commencing with Section 1201) of Part 1 of Division 1 of the Public Utilities Code and by any other applicable provisions of law; and for the purposes and within the meaning of Chapter 6 (commencing with Section 1201) of Part 1 of Division 1 of the Public Utilities Code, and for those purposes and meaning only, a separation-of-grade district is a political subdivision and the commission of a separation-of-grade district is the legislative body of a political subdivision. For the purposes of Chapter 10 (commencing with Section 2450) of Division 3, a separation-of-grade district is a local agency and the commission of a separation-of-grade district is the legislative body of a local agency.

(d) To enter into an agreement with any city or county to provide for the relocation, redesign, or improvement of any street in the city or county directly affected by, or that is an integral part of, a separation-of-grade project. The district may expend funds pursuant to such an agreement.

(e) To remove an obstacle to traffic flow that otherwise would require constructing a separation of grade.

(f) To exercise the power of eminent domain to the full extent necessary to carry out this part.

(g) To make and accept all contracts, deeds, releases, and documents of any kind that are necessary or proper to the exercise of any of the powers of the district.

(h) To direct the payment of all lawful claims and demands against the district.

(i) To levy and collect taxes as provided.

(j) To borrow for the purpose of defraying general administrative and preliminary engineering expenses of the district prior to the time the money to be raised by the first tax levy for the district will be available, and to evidence that borrowing by nonnegotiable notes bearing interest at a rate to be fixed by the commission. The notes shall be signed by the president, and countersigned by the secretary, of the commission. The notes shall be payable from the first tax levy made by the district, and that tax levy shall contain a sum sufficient to provide for the payment of the notes and the interest on those notes.

(k) To issue bonds as provided and to provide for their payment.

(l) To employ all necessary engineers, surveyors, agents, and workers to do the work on, or in connection with, the project or projects in the district, and to contract for engineering services with any city within the district or with the county.

(m) To do any and all things necessary or proper for the complete exercise of its powers and the accomplishment of the purpose for which it was formed.

(Amended by Stats. 1998, Ch. 137, Sec. 2. Effective January 1, 1999.)






CHAPTER 5. Preliminary Plans and Surveys

8160

Before the construction of any project, and before the calling of any election for the issuance of bonds, the commission shall employ one or more engineers, or contract for engineering services with any city within the district or with the county, who shall make all necessary surveys, and prepare maps showing the location, cross-section and profile of the proposed project. The engineer shall also prepare specifications for the construction of the project and estimates of the cost of construction and of acquiring rights of way. These surveys, maps, specifications and estimates shall, upon approval by the commission, be promptly adopted by order entered upon the minutes and filed with its secretary, and when so adopted shall constitute the plan of the district for the proposed project.

(Amended by Stats. 1957, Ch. 298.)



8161

Notwithstanding the provisions of Section 8117, upon the completion of the surveys referred to in Section 8160 and upon recommendation of the engineer or engineers, in which recommendation shall be included the estimate of cost of each proposed improvement, the commission by resolution duly adopted and recorded in its minutes may approve any changes in the location or locations of the projects described by the board of supervisors in its resolution of intention to form the district, as to the commission may appear reasonable and proper under the circumstances. The said resolution shall set forth the reasons for such changes or additions and the cost of each project as recommended in the engineer s report.

(Added by Stats. 1955, Ch. 1486.)






CHAPTER 7. Approval of Construction Plans

8190

At any time after the adoption of a plan for a project or the letting of a contract for the construction of the whole or any portion of the project, the commission may, by order entered in its minutes, call an election for the purpose of determining whether bonds should be issued for the acquisition of rights of way for and the construction of such project and for the payment of such contract.

(Added by Stats. 1949, Ch. 1147.)



8191

The order shall fix the day of the election, shall describe the exact location of each project for which bonds are to be issued, shall specify the amount of the bond issue for each project, and shall state in general terms that the money raised from the sale of the bonds for each project shall be used only for the acquisition of rights-of-way for and the construction of, the project for which bonds shall have been issued. If the election is called for the payment of a contract entered into by the commission the order shall state the terms of the contract in such manner as will advise the electors of its contents. Any money raised by means of a bond issue which remains on hand after the acquisition of rights-of-way and construction have been completed, shall be expended in the betterment and maintenance of the project for which the bonds have been voted or for payment on the principal of the bonds.

(Amended by Stats. 1963, Ch. 876.)



8192

Notice of the election shall be given in the manner and for the time provided for in Section 8123. The election shall be held and conducted in the same manner as provided for holding and conducting an election for approval of the formation of the district, except that the commission shall perform the duties prescribed for the board.

(Added by Stats. 1949, Ch. 1147.)



8192.5

On the ballot at the election each project shall be submitted as a separate proposition, together with a description of the exact location of the project and a statement of the amount of bonds to be issued for the project.

(Added by Stats. 1955, Ch. 1486.)



8193

After the vote has been counted and the result announced by the election officers, the ballots shall be sealed up and delivered to the secretary of the commission, with the election returns. The commission shall at its next meeting canvass the returns and enter the result upon its minutes. This entry in the minutes is conclusive evidence of the fact and regularity of all prior proceedings required by this part and of the facts stated in the entry.

(Added by Stats. 1949, Ch. 1147.)



8194

If at the election two-thirds, or more, of the votes cast on a proposition are in favor of the issuance of bonds for the project described in the proposition for which bonds are proposed to be issued, the commission is authorized to and shall issue and sell the bonds as proposed in the order calling the election for such project. If the result of the election is against the issuance of bonds for any or all projects, no other election upon the same project or projects defeated in such election shall be called or held for one year after such election.

(Amended by Stats. 1955, Ch. 1486.)



8195

A project may be constructed with money raised by taxation instead of a bond issue if authorized by two-thirds, or more, of the votes cast at an election called for the purpose of determining if the project shall be so constructed. Elections called to authorize the construction of projects with money raised by taxation shall be called and held in the same manner as is provided for bond elections.

(Added by Stats. 1949, Ch. 1147.)






CHAPTER 8. The Bond Issue

8205

All bonds shall be issued in such denominations as the commission may determine, except that they shall be not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).

(Added by Stats. 1949, Ch. 1147.)



8206

All bonds shall be payable in lawful money of the United States at the office of the county treasurer of the county, and shall bear interest at a rate not to exceed 6 percent per annum, which shall be payable semiannually. Not less than one-thirtieth part of the total issue of bonds shall be payable each year, commencing not more than five years after the date of the bond issue.

(Added by Stats. 1949, Ch. 1147.)



8207

The bonds shall be signed by the president and countersigned by the secretary of the commission. They shall be numbered consecutively in the order of their maturity, and shall have coupons attached attested by the facsimile signature of the secretary.

(Added by Stats. 1949, Ch. 1147.)



8208

The bonds may be sold by the commission in such manner and such quantities as it may determine, but no bond shall be sold for less than its face value.

(Added by Stats. 1949, Ch. 1147.)



8209

The proceeds of the sale of the bonds shall be deposited with the county treasurer and shall be placed by him in a fund in the county treasury to be called the ____ Separation of Grade District Fund (naming it). The money in the fund shall be used for the purposes indicated in the order calling the election at which the issuance of the bonds was authorized.

(Added by Stats. 1949, Ch. 1147.)



8210

The bonds shall be legal investment: for all trust funds; the funds of all insurance companies, banks, and trust companies; the state school funds, and for all sinking funds under the control of the State Treasurer; and whenever any moneys may by law now or hereafter enacted be invested in or loaned upon the security of bonds of states, counties or school districts in the State, such moneys may be invested or loaned on the security of the bonds of such district.

(Added by Stats. 1949, Ch. 1147.)






CHAPTER 9. Levy and Collection of Taxes

8220

Annually on or before August 1st, the commission shall furnish to the board of supervisors and auditor of the county an estimate in writing of the amount of money necessary to be raised by taxation for the purposes of the district for the ensuing fiscal year. The amount shall be sufficient to pay:

(a) The interest on all outstanding bonds of the district which will become due during the ensuing fiscal year.

(b) The principal of all outstanding bonds of the district which will mature during the ensuing fiscal year.

(c) The amount necessary to pay the contract price of any contract which was to be paid by a tax levied on the real property within the district as herein provided.

(d) The estimated cost of repairs and maintenance of the project and the running expenses of the district.

(e) The amount necessary for preliminary engineering and other expenses incurred prior to the issuance and sale of bonds.

(f) In the first tax levy, the amount, if any, required to be raised to pay principal of or interest on any notes issued by the district as authorized herein.

(Amended by Stats. 1970, Ch. 17.)



8221

Annually at the time of levying county taxes, the board of supervisors shall levy a tax upon the real property within the district. The rate shall be such as will produce, after due allowance for delinquency, the amount determined as necessary to be raised by taxation on the secured roll. The tax rate so levied shall apply to the real property within the district as it appears on the assessment roll of the county.

(Amended by Stats. 1970, Ch. 17.)



8222

The tax so levied shall be computed and entered on the assessment roll by the county auditor, and if the board fails to levy the tax the auditor shall do so. The tax shall be collected at the same time and in the same manner as county taxes, and when collected shall be paid into the county treasury for the use of the district. The provisions of law prescribing the manner of levying and collecting county taxes and the duties of the several county officers with respect to taxation are, so far as they are not in conflict with this chapter, applicable to taxation under this chapter. Such officers shall be liable upon their several official bonds for the faithful discharge of the duties imposed upon them by this chapter.

(Added by Stats. 1949, Ch. 1147.)



8223

All money raised by taxation which is authorized by this chapter shall belong to the district.

(Added by Stats. 1949, Ch. 1147.)






CHAPTER 9.5. Claims

8230

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)






CHAPTER 10. District Funds

8235

The treasury of the county in which the district is situated shall be the depository for the funds of the district. The county treasurer shall receive and receipt for the funds of the district, and shall place all such funds to the credit of the district. He shall be responsible upon his official bond for their safekeeping and proper disbursement.

(Added by Stats. 1949, Ch. 1147.)



8236

The following funds are hereby established in the county treasury to which the money belonging to the district and raised by taxation shall be apportioned by the treasurer:

(a) Bond fund.

(b) Construction and maintenance fund.

(c) District expense fund.

The treasurer shall pay out district funds only upon warrants of the commission signed by the president and attested by the secretary, except that all bonds and coupons shall be paid on presentation by the county treasurer out of the bond fund without warrant. Upon request of the commission or its secretary the treasurer shall report in writing to the commission the amount of money in the various funds, the amount of receipts since his last report, and the amounts paid out.

(Added by Stats. 1949, Ch. 1147.)






CHAPTER 11. Transfer of Projects

8237

After any project has been completely constructed the commission may at its option convey all the right, title and interest of the district in and to that project to the city in which the project was constructed or county if the project is in an unincorporated area; provided, the governing body of the city or county consents to and accepts the conveyance, and agrees to maintain the project. All projects so conveyed shall be held by the city or county without any further liability or responsibility on the part of the district. No such conveyance shall affect the liability of the district for any bonds previously issued by the district.

(Amended by Stats. 1957, Ch. 298.)






CHAPTER 12. Dissolution

8250

Whenever it shall deem it advisable, the commission shall, by resolution, order that an election be held in the district upon the question of dissolution of the district. The election shall be called and conducted in the same manner as other elections of the district, and if at the election, two-thirds, or more, of the votes cast are in favor of the dissolution, the district shall be dissolved.

(Added by Stats. 1949, Ch. 1147.)



8251

Upon dissolution of a district containing a single city, any property which may have been acquired by the district shall vest in the city, except projects theretofore transferred and conveyed to the county under the provisions of Chapter 11 of this part.

Upon dissolution of a district containing two or more cities, undisposed of property shall be distributed by the commission to the cities by a formula based on the assessed valuation of property contained in the cities as shown on the last equalized assessment roll of the county.

(Amended by Stats. 1957, Ch. 298.)



8252

If at the time of the election to dissolve the district there is outstanding any bonded indebtedness of the district, the vote to dissolve shall dissolve the district for all purposes except the levy and collection of taxes for the payment of that outstanding indebtedness. From the time of dissolution until the bonded indebtedness, together with interest thereon, is fully paid, the board shall constitute ex officio the commission and shall levy such taxes and perform such other acts as may be necessary to raise the money for the payment of the outstanding indebtedness of the district.

(Added by Stats. 1949, Ch. 1147.)






CHAPTER 13. Determination of Legality of District

8265

Any district, in order to determine the legality of its existence, may institute a proceeding in the superior court of the county.

(Added by Stats. 1949, Ch. 1147.)



8266

The proceeding is instituted by filing with the clerk of the court a complaint setting forth:

(a) The name of the district.

(b) Its exterior boundaries.

(c) The date of its organization.

(d) A prayer that the district be judged legally formed under this part.

(Amended by Stats. 2002, Ch. 784, Sec. 591. Effective January 1, 2003.)



8267

The summons shall be addressed generally to all persons interested in the district, or in any of the lands contained in the district, and shall be served by publishing a copy once a week for four weeks in a newspaper of general circulation published in the county.

(Added by Stats. 1949, Ch. 1147.)



8268

Within 30 days after the last publication of summons, any person interested may appear and answer the complaint. The answer shall set forth the facts relied upon to show the invalidity of the district. If no answer is filed within the time allowed the court shall render judgment as prayed for in the complaint. If an answer is filed the court shall proceed as in other civil cases. The proceeding is in rem and the judgment rendered is conclusive against all persons who could have appeared in the action and against the State.

(Added by Stats. 1949, Ch. 1147.)



8269

If any provision of this part is for any reason held to be unconstitutional, such decision shall not affect the validity of the remaining portion of this part. The Legislature hereby declares that it would have passed each provision of this part irrespective of the fact that any one or more such provisions be declared unconstitutional.

(Added by Stats. 1949, Ch. 1147.)






CHAPTER 14. Annexation of Territory

8275

At any time after the formation of a district the board may determine that contiguous territory should be annexed to the district.

(Added by Stats. 1953, Ch. 1230.)



8276

The board shall fix a time and place for hearing of the matter of annexation and shall direct its clerk to publish a notice pursuant to Section 6066 of the Government Code in any newspaper circulated in the county which the board deems most likely to give notice to the landowners of the territory proposed to be annexed.

(Amended by Stats. 1957, Ch. 357.)



8277

The notice shall contain a description of the territory proposed to be annexed and the time and place at which objections to the annexation will be heard.

(Added by Stats. 1953, Ch. 1230.)



8278

At the time and place of hearing, or at any time to which it is continued, the board shall consider any objections which may be filed against the annexation of any territory to the district.

(Added by Stats. 1953, Ch. 1230.)



8279

After the hearing the board may refuse to annex any territory to the district or it may include all or a portion of the territory proposed to be annexed. If the board determines to annex any territory it shall by order entered on its minutes alter the boundaries of the district and annex thereto all or such portion of the territory as will be benefited by inclusion in the district.

(Added by Stats. 1953, Ch. 1230.)



8280

Any territory which will not be benefited by inclusion in the district shall not be included in the district.

(Added by Stats. 1953, Ch. 1230.)



8281

The order of annexation shall be conclusive evidence of the validity of all prior proceedings leading to the annexation recited therein and upon the making of the order, the territory shall become a part of the district and shall be taxed, together with the remainder of the district, for all taxes thereafter levied by the board for the purposes of the district.

(Added by Stats. 1953, Ch. 1230.)



8282

The procedure prescribed in this part shall be the exclusive method of formation of such district and of annexation of territory to a district.

(Added by Stats. 1953, Ch. 1230.)






CHAPTER 15. Annexation of Territory Annexed to or Included in a City

8290

Subject to the provisions of Chapter 8 of Part 1, Division 2, Title 5 of the Government Code, the unincorporated territory of a county which was not included within a district at the time of the formation of such district, and which subsequent to the formation of such district is annexed to or otherwise included within a city which is a part of such district, shall immediately upon such annexation to such city be included within the district and shall thereafter become a part of the district to the same extent as such city; except such portion or portions thereof which the city council has determined, in proceedings under this chapter, will not be benefited by inclusion in the district.

(Added by Stats. 1955, Ch. 1486.)



8291

Prior to the completion of proceedings for the annexation or inclusion of unincorporated territories to or within a city which is a part of a separation of grade district the city council shall adopt a resolution containing the following:

(a) A description of the unincorporated territory involved in the annexation or inclusion proceedings.

(b) A statement that unless excluded by the city council all portions of such unincorporated territory shall upon annexation to or inclusion within the city be included within the district, and naming the district.

(c) A statement of the time and place at which objections to inclusion within the district will be heard, which time shall not be less than 30 days after the adoption of the resolution.

(Added by Stats. 1955, Ch. 1486.)



8292

The resolution shall be published pursuant to Section 6066 of the Government Code in the territory proposed to be annexed or included. The first publication shall be at least 20 days prior to the date of the hearing.

(Amended by Stats. 1957, Ch. 357.)



8293

The hearing may be continued from time to time and from place to place for not exceeding a total of 60 days by public declaration thereof, and no other notice of the fact of such continuance need be given.

(Added by Stats. 1955, Ch. 1486.)



8294

At the hearing, the city council shall hear all relevant and pertinent objections to inclusion of any portion or portions of the territory within the district and may, in its discretion, hear arguments against the objections urged.

(Added by Stats. 1955, Ch. 1486.)



8295

At the hearing, or within 20 days after the adjournment thereof, the city council shall by resolution determine what, if any, portion or portions of the territory should not be included within the district because not benefited by such inclusion.

(Added by Stats. 1955, Ch. 1486.)



8296

Upon the completion of the annexation or inclusion of the unincorporated territory described in Section 8290 to a city, the clerk of the legislative body of such city shall so notify the secretary of the commission of the district and shall furnish such secretary with a certified copy of the ordinance or resolution adopted by the legislative body of such city annexing or including said territory to such city and of the resolution determining what portion or portions of the territory should not be included in the district because not benefited by such inclusion.

(Added by Stats. 1955, Ch. 1486.)



8297

Upon receipt of the certified copy of the resolution or ordinance, and resolution, referred to in Section 8296, the secretary of the commission of the district shall file a statement of the change of the district boundaries which has resulted from said annexation of unincorporated territory to a city together with a map or plat indicating the boundaries of the district as so changed with the assessor of the county in which the district is located and with the State Board of Equalization pursuant to the provisions of Chapter 8, Part 1, Division 2, Title 5 of the Government Code.

(Added by Stats. 1955, Ch. 1486.)









PART 3. PUBLIC STREETS, HIGHWAYS, AND SERVICE EASEMENTS VACATION LAW

CHAPTER 1. Short Title and Definitions

8300

This part may be cited as the Public Streets, Highways, and Service Easements Vacation Law.

(Repealed and added by Stats. 1980, Ch. 1050, Sec. 29.)



8301

Unless the provision or context otherwise requires, the definitions in this chapter shall govern the construction of this part.

(Repealed and added by Stats. 1980, Ch. 1050, Sec. 29.)



8302

Adoption of a resolution includes passage or enactment of a resolution.

(Repealed and added by Stats. 1980, Ch. 1050, Sec. 29.)



8303

Clerk includes a person or officer who is the clerk of a legislative body.

(Repealed and added by Stats. 1980, Ch. 1050, Sec. 29.)



8304

Legislative body means:

(a) In the case of a county or city and county, the board of supervisors.

(b) In the case of a city, the city council or other body which, by law, is the legislative body of the government of the city.

(c) In the case of the California Transportation Commission, the commission.

(Repealed and added by Stats. 1980, Ch. 1050, Sec. 29.)



8305

Local agency means a county, city, or city and county.

(Repealed and added by Stats. 1980, Ch. 1050, Sec. 29.)



8305.5

Public entity means a local agency or the California Transportation Commission.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)



8306

Public service easement includes all or part of, or any right in:

(a) A right-of-way, easement, or use restriction acquired for public use by dedication or otherwise for sewers, pipelines, polelines, electrical transmission and communication lines, pathways, storm drains, drainage, canal, water transmission lines, light and air, and other limited use public easements other than for street or highway purposes.

(b) An easement or right of a type described in Section 8340.

(Repealed and added by Stats. 1980, Ch. 1050, Sec. 29.)



8306.5

Public utility means a public utility as defined in Section 216 of the Public Utilities Code.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)



8307

Resolution includes an ordinance.

(Repealed and added by Stats. 1980, Ch. 1050, Sec. 29.)



8308

Street and highway include all or part of, or any right in, a state highway or other public highway, road, street, avenue, alley, lane, driveway, place, court, trail, or other public right-of-way or easement, or purported public street or highway, and rights connected therewith, including, but not limited to, restrictions of access or abutters rights, sloping easements, or other incidents to a street or highway.

(Repealed and added by Stats. 1980, Ch. 1050, Sec. 29.)



8309

Vacation means the complete or partial abandonment or termination of the public right to use a street, highway, or public service easement.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)






CHAPTER 2. General Provisions

8310

This part shall be liberally construed in order to effectuate its purposes.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)



8311

(a) The procedures provided in this part are alternative procedures for vacating streets, highways, and public service easements. The authority granted in this part is an alternative to any other authority provided by law to public entities.

(b) The provisions of this part shall not apply to or affect any other provision of this code. If proceedings are commenced under this part, the provisions of this part, and no other provisions of this code, shall apply to the proceedings.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)



8312

Except as provided in Section 8315, a city legislative body may vacate, pursuant to this part, all or part of a street, highway, or public service easement within the city and a board of supervisors may vacate all or part of a street, highway, or public service easement within the county but outside a city.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)



8313

(a) If the proposed vacation of a street, highway, or public service easement is within an area for which a general plan is adopted by a local agency, the legislative body of the public entity shall consider the general plan prior to vacating the street, highway, or public service easement.

(b) The procedure prescribed in Section 65402 of the Government Code shall be followed if that section applies to the proposed vacation. If Section 65402 of the Government Code does not apply to the proposed vacation, the legislative body may submit the proposed vacation to the local planning commission or planning agency and give the commission or agency an opportunity to report upon the proposed vacation.

(Amended by Stats. 1986, Ch. 982, Sec. 31.)



8314

Section 892 applies to a street, highway, or public service easement vacated pursuant to this part.

(Amended by Stats. 2000, Ch. 787, Sec. 15. Effective January 1, 2001.)



8315

A state highway may be vacated under this part only by the commission.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)



8316

One or more streets, highways, and public service easements, whether or not contiguous, may be included and vacated in the same proceeding.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)



8317

(a) Proof of publication of a notice shall be made by affidavit pursuant to the Code of Civil Procedure. Proof of the posting of a notice shall be made by affidavit of the person posting it, reciting the facts of the posting.

(b) An officer required to have any notice published or posted shall file the affidavit in his or her office. Failure to do so does not invalidate proceedings under this part. An affidavit so filed is prima facie evidence of the facts stated in it.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)






CHAPTER 3. General Vacation Procedure

8320

(a) The legislative body of a local agency may initiate a proceeding under this chapter in either of the following ways:

(1) On its own initiative, where the clerk of the legislative body shall administratively set a hearing by fixing the date, hour, and place of the hearing and cause the publishing and posting of the notices required by this chapter.

(2) Upon a petition or request of an interested person, at the discretion of the legislative body, except as provided in subdivision (e) of Section 8321, where the clerk of the legislative body shall administratively set a hearing by fixing the date, hour, and place of the hearing and cause the publishing and posting of the notices required by this chapter.

(b) The notices required by this chapter shall contain both of the following:

(1) A description of the street, highway, or public service easement proposed to be vacated and a reference to a map or plan, that shows the portion or area to be vacated and includes a statement that the vacation proceeding is conducted under this chapter. In the case of a street or highway, the description shall include its general location, its lawful or official name or the name by which it is commonly known, and the extent to which it is to be vacated. In the case of a public service easement, the description shall identify it with common certainty. The map or plan showing the location of the street, highway, or public easement proposed to be vacated is sufficient compliance with this paragraph.

(2) The date, hour, and place for hearing all persons interested in the proposed vacation. The date shall not be less than 15 days after the initiation of proceedings.

(Amended by Stats. 1998, Ch. 876, Sec. 20. Effective January 1, 1999.)



8321

(a) Ten or more freeholders may petition the board of supervisors to vacate a street or highway under this chapter. At least two of the petitioners shall be residents of the road district in which some part of the street or highway proposed to be vacated is situated and shall be taxable therein for street or highway purposes.

(b) Five or more freeholders may petition the board of supervisors to vacate a public service easement under this chapter. At least one of the petitioners shall be a resident of the township in which the public service easement proposed to be vacated is situated.

(c) The residence address of each petitioner shall be set forth in the petition.

(d) The board of supervisors may require the payment of a fee for filing a petition to defray the expenses of investigations, mailings, publications, and postings under this chapter.

(e) Upon the filing of a petition and the making of the deposit, if any, required under this section, the board of supervisors, by order, shall fix the date, hour, and place of the hearing on the petition. At least two weeks before the day set for the hearing, the clerk of the board shall mail a notice of the date, hour, and place of the hearing to each of the petitioners at the address set forth in the petition.

(f) Nothing in this section shall affect the right of a legislative body to initiate a proceeding under this chapter upon its own initiative, or upon petition or request of an interested person, or prevent the board of supervisors from vacating a street, highway, or public service easement without charging costs if the board determines it is in the public interest to do so.

(Amended by Stats. 1981, Ch. 64, Sec. 1.)



8322

(a) Except as provided in subdivisions (b) and (c), notice of the hearing on the proposed vacation shall be published for at least two successive weeks prior to the hearing in a daily, semiweekly, or weekly newspaper published and circulated in the local agency conducting the proceeding and which is selected by the legislative body for that purpose or by the clerk or other officer responsible for the publication where the legislative body has not selected any newspaper for that purpose.

(b) If the proceeding is conducted by a city and there is no daily, semiweekly, or weekly newspaper published and circulated in the city, the notice shall be published in some newspaper published in the county in which the city is located.

(c) Notice need not be published under this section where there is no daily, semiweekly, or weekly newspaper published and circulating in the county in which the local agency conducting the proceeding is located.

(Amended by Stats. 1998, Ch. 876, Sec. 21. Effective January 1, 1999.)



8323

At least two weeks before the day set for the hearing, the legislative body shall post conspicuously notices of vacation along the line of the street, highway, or public service easement proposed to be vacated. The notices shall be posted not more than 300 feet apart, but at least three notices shall be posted. If the line of the street, highway, or public service easement proposed to be vacated exceeds one mile in length, the legislative body may, in lieu of posting not more than 300 feet apart, post notices at each intersection of another street or highway with the street, highway, or public service easement to be vacated and at one point approximately midway between each intersection, but at least three notices shall be posted.

(Amended by Stats. 1998, Ch. 876, Sec. 22. Effective January 1, 1999.)



8324

(a) At the hearing, the legislative body shall hear the evidence offered by persons interested.

(b) If the legislative body finds, from all the evidence submitted, that the street, highway, or public service easement described in the notice of hearing or petition is unnecessary for present or prospective public use, the legislative body may adopt a resolution vacating the street, highway, or public service easement. The resolution of vacation may provide that the vacation occurs only after conditions required by the legislative body have been satisfied and may instruct the clerk that the resolution of vacation not be recorded until the conditions have been satisfied.

(Amended by Stats. 1998, Ch. 876, Sec. 23. Effective January 1, 1999.)



8325

(a) The clerk shall cause a certified copy of the resolution of vacation, attested by the clerk under seal, to be recorded without acknowledgment, certificate of acknowledgment, or further proof in the office of the recorder of the county in which the property is located. No fee shall be charged for recordation.

(b) Upon such recordation, the vacation is complete.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)






CHAPTER 4. Summary Vacation

ARTICLE 1. Authority

8330

(a) The legislative body of a local agency may summarily vacate a street or highway that has been superseded by relocation.

(b) A street or highway shall not be summarily vacated pursuant to this section if vacation would do either of the following:

(1) Cut off all access to a person s property which, prior to relocation, adjoined the street or highway.

(2) Terminate a public service easement, unless the easement satisfies the requirements of Section 8333.

(Repealed and added by Stats. 1980, Ch. 1050, Sec. 29.)



8330.5

(a) Subject to subdivisions (b) and (c), the commission may retain, relinquish to a local agency pursuant to Section 73, or summarily vacate a state highway that has been superseded by relocation.

(b) The commission shall not vacate a state highway unless the commission has first given a notice of relinquishment pursuant to Section 73 and the legislative body of the local agency has protested within the prescribed 90-day period that the highway is not needed for public use and should be vacated by the commission.

(c) If vacation of a state highway would cut off all access to the property of any person which, prior to relocation, adjoined the highway, the commission shall either retain the highway or relinquish it pursuant to Section 73.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)



8331

The legislative body of a local agency may summarily vacate a street or highway if both of the following conditions exist:

(a) For a period of five consecutive years, the street or highway has been impassable for vehicular travel.

(b) No public money was expended for maintenance on the street or highway during such period.

(Repealed and added by Stats. 1980, Ch. 1050, Sec. 29.)



8332

The legislative body of a local agency may summarily vacate a street or highway pursuant to an agreement entered into with the department pursuant to Section 100.2 to close the street or highway at or near the point of its interception with a state freeway.

(Repealed and added by Stats. 1980, Ch. 1050, Sec. 29.)



8333

The legislative body of a local agency may summarily vacate a public service easement in any of the following cases:

(a) The easement has not been used for the purpose for which it was dedicated or acquired for five consecutive years immediately preceding the proposed vacation.

(b) The date of dedication or acquisition is less than five years, and more than one year, immediately preceding the proposed vacation, and the easement was not used continuously since that date.

(c) The easement has been superseded by relocation, or determined to be excess by the easement holder, and there are no other public facilities located within the easement.

(Amended by Stats. 2006, Ch. 311, Sec. 3. Effective January 1, 2007.)



8334

The legislative body of a local agency may summarily vacate any of the following:

(a) An excess right-of-way of a street or highway not required for street or highway purposes.

(b) A portion of a street or highway that lies within property under one ownership and that does not continue through such ownership or end touching property of another.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)



8334.5

Notwithstanding any other provision of this article, a street, highway, or public service easement may not be summarily vacated if there are in-place public utility facilities that are in use and would be affected by the vacation.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)






ARTICLE 2. Procedure

8335

(a) The legislative body may vacate a street, highway, or public service easement pursuant to the authority provided in this chapter by adopting a resolution of vacation.

(b) The resolution of vacation shall state all of the following:

(1) That the vacation is made under this chapter.

(2) The name or other designation of the street, highway, or public service easement and a precise description of the portion vacated. The description of the portion vacated may be by a precise map which is recorded or to which reference is made in the resolution and which is permanently maintained by the public entity.

(3) The facts under which the summary vacation is made. If the vacation is made pursuant to Section 8332, the statement shall include the date of the agreement. The resolution is prima facie evidence of the facts stated.

(4) That from and after the date the resolution is recorded, the street, highway, or public service easement vacated no longer constitutes a street, highway, or public service easement.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)



8336

(a) The clerk shall cause a certified copy of the resolution of vacation, attested by the clerk under seal, to be recorded without acknowledgment, certificate of acknowledgment, or further proof in the office of the recorder of the county in which the property is located. No fee shall be charged for recordation.

(b) Upon such recordation, the vacation is complete.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)









CHAPTER 5. Reservation and Preservation of Easements

ARTICLE 1. Reservation of Easements

8340

In a proceeding to vacate a street or highway:

(a) A public entity may reserve and except from the vacation the easement and right at any time, or from time to time, to construct, maintain, operate, replace, remove, and renew sanitary sewers and storm drains and appurtenant structures in, upon, over, and across a street or highway proposed to be vacated and, pursuant to any existing franchise or renewals thereof, or otherwise, to construct, maintain, operate, replace, remove, renew, and enlarge lines of pipe, conduits, cables, wires, poles, and other convenient structures, equipment, and fixtures for the operation of gas pipelines, telegraphic and telephone lines, railroad lines, and for the transportation or distribution of electric energy, petroleum and its products, ammonia, and water, and for incidental purposes, including access to protect these works from all hazards in, upon, and over the street or highway proposed to be vacated.

(b) A local agency may reserve and except from vacation an easement for a future street or highway, unless the local agency finds that the street or highway is unnecessary for prospective public use.

(c) If there are in-place public utility facilities that are in use, a public entity shall, unless the legislative body determines the public convenience and necessity otherwise require, reserve, and except from the vacation any easement and right necessary to maintain, operate, replace, remove, or renew the public utility facilities.

(d) A public entity may reserve and except from the vacation, or may grant to another state or local public agency, an easement and right, at any time or from time to time, to construct, maintain, operate, replace, remove, and renew vehicular or nonvehicular trails for use by the public in, upon, over, and across a street or highway proposed to be vacated.

(Amended by Stats. 1990, Ch. 248, Sec. 1.)



8341

(a) In a proceeding to vacate a street or highway, if the legislative body determines that the public convenience and necessity require the reservation and exception of easements and rights-of-way for works enumerated in Section 8340, such reservations and exceptions shall be recited in the resolution of vacation, in addition to any other matter required to be recited therein. The recital may describe the reservations and exceptions by reference to a precise map which is recorded or to which reference is made in the resolution and which is permanently maintained by the public entity.

(b) Subsequent proceedings of the public entity in relation to the vacation, including a deed or conveyance of title to or an interest in the property, are subject to, and governed by, the reservations and exceptions recited in the resolution of vacation and the deed or conveyance shall contain a recital to that effect.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)






ARTICLE 2. Preservation of Public Easements

8345

As used in this article, public body means a city or special district as defined in Section 54775 of the Government Code.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)



8346

(a) A public body or public utility may request a local agency for notice of proceedings to vacate a street or highway.

(b) Every local agency shall maintain an index of requests for notice of vacation proceedings received pursuant to this section. The index shall be made available to the public upon request.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)



8347

If a public body or public utility has requested notice of the vacation proceeding under Section 8346, the local agency shall give written notice of the vacation proceeding to the public body or public utility within 10 days after:

(a) The adoption of a resolution of intention or the filing of a petition to vacate.

(b) The adoption of the resolution of vacation in cases not covered by subdivision (a).

(Added by Stats. 1980, Ch. 1050, Sec. 29.)



8348

(a) Within 30 days after receipt of the notice of the vacation proceeding, the public body may:

(1) Determine that public convenience and necessity require a public easement to maintain, operate, replace, remove, or renew its existing works installed in the street or highway that is the subject of the vacation proceeding.

(2) File for record in the office of the recorder in the county in which the vacated street or highway is located, a verified notice of its public easement so determined over the street or highway, or part thereof, that is particularly described in the notice.

(b) Failure to record the notice of public easement within 30 days after receipt of the notice of the vacation proceeding extinguishes the right of the public body to a public easement.

(c) If the local agency fails to give the required notice of the vacation proceeding, the public body may determine and record notice of its public easement at any time within 180 days after recordation of the resolution of vacation. The failure of the public body to record its notice within the 180-day period extinguishes the right of the public body to a public easement over the vacated street or highway.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)



8349

Nothing in this article shall be construed to:

(a) Affect any reservation or the right to reserve easements pursuant to this chapter or any other provision of this code.

(b) Make the rights of the public in or to a street or highway subordinate to a public easement determined pursuant to this article.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)









CHAPTER 6. Effect of Vacation

ARTICLE 1. Effect on Property Rights

8350

Except as provided in Chapter 5 (commencing with Section 8340), the vacation of a street, highway, or public service easement extinguishes all public easements therein.

(Repealed and added by Stats. 1980, Ch. 1050, Sec. 29.)



8351

Except as otherwise provided in Chapter 5 (commencing with Section 8340) or in this chapter, upon the vacation of a street, highway, or public service easement:

(a) If the public entity owns only an easement for the street, highway, or public service purpose, title to the property previously subject to the easement is thereafter free from the easement for use for street, highway, or public service purposes, but not from any easement for vehicular or nonvehicular trail use that the public entity has previously granted to any other state or local public agency. If the easement is abandoned by resolution of the state or local public agency that was granted an easement for vehicular or nonvehicular trail use, the title to the property previously subject to the vehicular or nonvehicular easement is thereafter clear of the easement.

(b) If the public entity owns the title, the legislative body may dispose of the property as provided in this chapter.

(Amended by Stats. 1990, Ch. 248, Sec. 2.)



8352

(a) Except as provided in Section 8353, vacation of a street, highway, or public service easement pursuant to this part does not affect a private easement or other right of a person (including, but not limited to, a public utility, the state, a public corporation, or a political subdivision, other than the local agency adopting the resolution of vacation) in, to, or over the lands subject to the street, highway, or public service easement, regardless of the manner in which the private easement or other right was acquired.

(b) A private easement or other right described in subdivision (a) is subject to extinguishment under the laws governing abandonment, adverse possession, waiver, and estoppel.

(Repealed and added by Stats. 1980, Ch. 1050, Sec. 29.)



8353

(a) Except as provided in subdivision (b), the vacation of a street or highway extinguishes all private easements therein claimed by reason of the purchase of a lot by reference to a map or plat upon which the street or highway is shown, other than a private easement of ingress and egress to the lot from or to the street or highway.

(b) A private easement claimed by reason of the purchase of a lot by reference to a map or plat upon which the street or highway is shown is not extinguished pursuant to subdivision (a) if, within two years after the date the vacation is complete, the claimant records a verified notice that particularly describes the private easement that is claimed in the office of the recorder of the county in which the vacated street or highway is located.

(c) Nothing in this section shall be construed to create a private easement, nor to extend a private easement now recognized by law, nor to make the rights of the public in or to a street or highway subordinate to a private easement. Nothing in this section affects the right of the owner of property that was subject to the vacated street or highway to commence an action to quiet title as against any claim of a private easement of any type, whether before or after recordation of a verified notice pursuant to this section.

(Repealed and added by Stats. 1980, Ch. 1050, Sec. 29.)






ARTICLE 2. Disposition of Excess Property

8355

If the legislative body of a public entity determines that property previously subject to a street, highway, or public service easement, title to which is owned by the public entity, is no longer needed by the public:

(a) In the case of property owned by a local agency, the legislative body may sell or exchange the property in the manner, and upon the terms and conditions, approved by the legislative body.

(b) In the case of property owned by the state, the department shall dispose of the property as provided in Section 118.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)



8356

(a) Notwithstanding Section 8311, if a street or highway is vacated by a local agency under this part, or under any other law or under its charter, for the purpose of opening a new street or highway in lieu of that vacated, the legislative body of the local agency may, by resolution, unless otherwise provided in its charter, convey by deed its interest in the street or highway vacated to the owners of the lands adjacent to or fronting on the street or highway in such manner as it deems that equity requires.

(b) If title to the property occupied by the vacated street or highway is owned by the local agency, the legislative body may impose any reasonable conditions, or demand compensation by exchange of lands, or otherwise, before conveying the property.

(c) The deeds provided for in this section shall not be delivered to the grantees named in the deeds, until good and sufficient conveyances vesting in the local agency the title to the new street or highway opened in lieu of the street or highway vacated are delivered to the local agency.

(d) The authority granted in this section is permissive and does not affect any authority the local agency may have to hold the property for public use, dispose of the property by public bid, or take any other action with respect to the property authorized by law.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)



8357

The purchase price for any property sold by the legislative body of a local agency pursuant to this article shall be paid into the treasury of the local agency to the credit of any fund, available for the same purposes for which the property was used, that the legislative body designates.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)









CHAPTER 7. Agreements Limiting Vacation

8360

A local agency may, by written contract, agree with another local agency that a street or highway running from either of the local agencies to, in, through, or across any incorporated territory of the other local agency may only be closed or vacated by the other local agency upon the consent and agreement of both local agencies.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)



8361

A written agreement between any local agencies made and ratified prior to January 1, 1981, by the respective legislative bodies of both local agencies and providing against the closing of streets or highways described in Section 8360, except in accordance with the terms of the agreement, is hereby ratified and declared valid.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)



8362

Whenever a written agreement is made pursuant to Section 8360, or has been made and is ratified by Section 8361, each contracting local agency has a public interest in the continued opening and use of any street or highway provided for in the agreement. The legislative body of the local agency in which the street or highway is located, shall only have power to close or vacate the street or highway in accordance with the laws of this state and in accordance with the written agreement evidenced by an effective resolution carrying into effect the written agreement and passed by the legislative body of the other local agency.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)



8363

Every agreement between local agencies made in accordance with the provisions of this chapter shall be recorded in the office of the county recorder of each county wherein lies any of the property through or across which the street or highway runs which is to be or has been closed or vacated.

(Added by Stats. 1980, Ch. 1050, Sec. 29.)












DIVISION 10. THE IMPROVEMENT BOND ACT OF 1915

PART 1. GENERAL PROVISIONS

8500

This division may be cited as the Improvement Bond Act of 1915.

(Added by Stats. 1941, Ch. 79.)



8501

Unless the particular provision or the context otherwise requires, the definitions and general provisions contained in this part shall govern the construction of this division.

(Added by Stats. 1941, Ch. 79.)



8502

This division provides an alternative system for the issuance of bonds to represent and be secured by the assessments made to pay the costs and expenses of the work or improvements referred to in this division and the provisions of this division shall not apply to or affect any other provisions of this code.

When any proceedings for the issuance of bonds are commenced under this division, the provisions of this division and no other shall apply to such proceedings.

(Added by Stats. 1941, Ch. 79.)



8502.5

Assessed and assessment mean assessments made pursuant to subdivisions (d) and (e) of Section 10204, or other law pursuant to which the assessment was levied, as corrected and modified by the legislative body. Assessed and assessment do not include assessments to pay administrative costs made pursuant to subdivision (f) of Section 10204.

(Amended by Stats. 1993, Ch. 194, Sec. 2. Effective January 1, 1994.)



8503

City includes counties, cities and counties and public corporations, districts and agencies.

(Amended by Stats. 1963, Ch. 1223.)



8504

Legislative body means:

(a) When used with reference to a county, the board of supervisors.

(b) When used with reference to a city, the body which by law constitutes the legislative department of the government of the city.

(Added by Stats. 1941, Ch. 79.)



8505

Clerk means:

(a) When used with reference to a county, the person or officer who is or acts as the clerk of the legislative body of the county.

(b) When used with reference to a city, the person who is or acts as clerk of the legislative body of the city.

(Added by Stats. 1941, Ch. 79.)



8506

Treasurer means:

(a) When used with reference to a county, the county treasurer.

(b) When used with reference to a city, the city treasurer.

(Added by Stats. 1941, Ch. 79.)



8507

As used with reference to a county, street superintendent or superintendent of streets means the county surveyor, or such other competent county officer as may be appointed by the legislative body of the county to perform the duties imposed on the street superintendent.

(Added by Stats. 1941, Ch. 79.)



8508

As used with reference to a county, engineer means the county surveyor, or such other competent county officer as may be appointed by the legislative body of the county to perform the duties imposed on the engineer.

(Added by Stats. 1941, Ch. 79.)



8509

Auditor means:

(a) When used with reference to a county, the county auditor.

(b) When used with reference to a city, any person who is charged with the duty of extending taxes upon the assessment rolls and lists.

(Added by Stats. 1941, Ch. 79.)



8510

Tax collector means:

(a) When used with reference to a county, the county tax collector.

(b) When used with reference to a city, the person who is charged with the duty of collecting taxes, advertising delinquent lists of unpaid taxes, selling lands thereunder and executing certificates of sale and deeds thereon.

(Added by Stats. 1941, Ch. 79.)



8511

The provisions of this division relative to the time or place of performance of official duty or relative to the form of any resolution, notice, order, list, certificate of sale, deed or other instrument, are directory only.

(Added by Stats. 1941, Ch. 79.)



8514

Notwithstanding any other provision of this division, income realized from the investment of money on deposit in a fund or account established pursuant to this division may be used, at the option of the legislative body, to pay all or any portion of any amount required to be rebated to the United States in order that interest on obligations issued pursuant to this division be excluded from gross income for purposes of federal income taxation.

(Added by Stats. 1990, Ch. 446, Sec. 8.)






PART 2. NOTICE

CHAPTER 1. Notice by Publication

8530

Whenever in this division a notice, resolution, order or other matter is required to be published and the manner of such publication is not specified, it shall be published in a daily, semiweekly, or weekly newspaper published and circulated in the city conducting the proceedings and which is selected by the legislative body for that purpose, or by the clerk or other officer issuing the notice or responsible for the publication where the legislative body has not selected any newspaper for that purpose.

(Added by Stats. 1941, Ch. 79.)



8531

Whenever in this division, a notice, resolution, order or other matter is required to be published and the time for such publication is not specified, it shall be published in two entire issues of the newspaper, one being on one day and the other issue being on a subsequent day of the same or a subsequent week.

(Added by Stats. 1941, Ch. 79.)



8532

If there is no newspaper published in the city any notices required to be published under any provision of this division may in lieu of publication, be given by posting in three public places in the city for at least 10 days.

The first posting shall be made not later than the date specified for the first publication of the notice.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 2. Notice by Posting

8550

Whenever in this division a notice, resolution, order or other matter is required to be posted and the time or method for such posting is not specified, the clerk shall conspicuously post the notice, resolution, order or other matter on the door of the legislative body s regular meeting place for not less than five days.

(Added by Stats. 1941, Ch. 79.)









PART 3. DETERMINATION TO ISSUE BONDS

8570

The legislative body of any city may determine that serial bonds, term bonds, or both, shall be issued as provided in this division to represent and be secured by assessments to pay the cost of any work or improvement in any of the streets, avenues, lanes, alleys, courts, places, or public ways of the city, or in, over, or through any property or rights-of-way owned by the city authorized by the Improvement Act of 1911 (Division 7 (commencing with Section 5000)), or by the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000)), or to pay the cost of any other work or improvement charged and assessed upon real property pursuant to any other law. The legislative body may not issue bonds secured by assessments levied pursuant to subdivision (b) of Section 10312 to pay administrative costs.

(Amended by Stats. 1993, Ch. 194, Sec. 3. Effective January 1, 1994.)



8571

If the legislative body determines that bonds shall be issued as provided in this division to represent the expense of any proposed work or improvement, it shall, in the resolution of intention to do the work, do all of the following:

(a) Declare that bonds shall be issued pursuant to Division 10 (commencing with Section 8500) to represent the expenses of the proposed work or improvement.

(b) Specify the rate or maximum rate of interest which the bonds shall bear.

(c) State the determination of the city pursuant to Section 8769.

(Amended by Stats. 1990, Ch. 446, Sec. 10.)



8571.3

(a) The legislative body may determine that bonds issued pursuant to this division shall not be subject to refunding pursuant to the procedures of Division 11 (commencing with Section 9000) or Division 11.5 (commencing with Section 9500) until a date specified in the format of the bond pursuant to Section 8652. This date shall not be more than ten years after the issuance date of the bond.

(b) This determination shall not apply to, or in any manner limit, advancement of the maturity of any bond or bonds pursuant to the procedures of Part 8 (commencing with Section 8680), Part 9 (commencing with Section 8700), Part 11 (commencing with Section 8750), or Part 11.1 (commencing with Section 8760).

(c) This determination shall not apply to, or in any manner limit, the redemption and payment of any bonds pursuant to subsequent assessment proceedings which provide for the payment in full of all amounts necessary to eliminate any fixed special assessment liens previously imposed upon any assessment parcel included in the new assessment district.

(Added by Stats. 1986, Ch. 874, Sec. 3. Effective September 17, 1986.)



8571.5

The legislative body may determine that bonds issued pursuant to this division may be refunded under specified conditions. If the legislative body so determines, it shall, in the resolution of intention to do the work, include all of the following:

(a) A declaration that bonds proposed in the resolution may be refunded.

(b) The specific conditions under which the bonds may be refunded, including a maximum interest rate and maximum number of years to maturity of the refunding bonds.

(c) A statement that any adjustment to assessments resulting from the refunding will be done on a pro rata basis.

The refunding shall be accomplished pursuant to Division 11.5 (commencing with Section 9500), except that, if, following the filing of the report specified in Section 9523 and any subsequent modifications of the report, the legislative body finds that each of the conditions specified in the resolution of intention is satisfied and that the adjustments to assessments are on a pro rata basis, the legislative body may approve and confirm the report and may, without further proceedings, authorize, issue, and sell the refunding bonds pursuant to Chapter 3 (commencing with Section 9600) of Division 11.5.

(Amended by Stats. 1986, Ch. 874, Sec. 5. Effective September 17, 1986.)



8572

A similar description of the bonds shall be inserted in the assessment issued by the street superintendent to the contractor under the Improvement Act of 1911, or in the assessment prepared by the street superintendent and in the notice of recording the assessment if the work is done under the Municipal Improvement Act of 1913 or other law.

(Amended by Stats. 1993, Ch. 194, Sec. 4. Effective January 1, 1994.)



8573

The bond declaration in the resolution of intention, assessment, and notice of recording the assessment may be substantially in the following form:

Notice is hereby given that serial bonds to represent unpaid assessments, and to bear interest at the rate of not to exceed ____ percent per annum, will be issued hereunder in the manner provided by Division 10 of the Streets and Highways Code, the Improvement Bond Act of 1915, and the last installment of such bonds shall mature ____ years from the second day of September next succeeding 12 months from their date.

(Amended by Stats. 1985, Ch. 65, Sec. 1. Effective June 6, 1985.)






PART 5. ISSUANCE OF BONDS

8620

After confirmation of the assessment by the legislative body and after the filing of the statement of payments received upon the assessment by the contractor if the assessment was levied under the Improvement Act of 1911, or after 30 days from the date of recording the assessment in the office of the superintendent of streets or district engineer, if the assessment was levied under the Municipal Improvement Act of 1913 or other law, the street superintendent shall make and file with the treasurer a complete list of all unpaid assessments, upon the assessment.

(Amended by Stats. 1993, Ch. 194, Sec. 5. Effective January 1, 1994.)



8621

The treasurer shall determine the assessments which are unpaid and the aggregate amount thereof.

(Amended by Stats. 1951, Ch. 1093.)



8622

The treasurer, if the assessment was levied under the Improvement Act of 1911, or the legislative body, if the assessment was levied under the Municipal Improvement Act of 1913 or other law, shall prescribe the denominations of the bonds, which shall be in convenient amounts, not necessarily equal, and shall provide for their issuance.

(Amended by Stats. 1993, Ch. 194, Sec. 6. Effective January 1, 1994.)



8623

The bonds shall be immediately delivered to the contractor or its assigns in satisfaction of the balance due upon the assessment and warrant if the assessment was levied under the Improvement Act of 1911, or, if the assessment was levied under the Municipal Improvement Act of 1913 or other law, the bonds shall be sold in the manner determined by the legislative body.

(Amended by Stats. 1993, Ch. 194, Sec. 7. Effective January 1, 1994.)



8624

The estimated cost of incidental expenses, as defined in the law under which the assessment was levied, shall be included in the assessment.

(Amended by Stats. 1993, Ch. 194, Sec. 8. Effective January 1, 1994.)



8625

If bonds can not be issued upon the security of any particular unpaid assessments because of a restraining order, injunction or other cause not applicable to other unpaid assessments, the issuance of bonds upon the security of the assessments not affected by such restraining order, injunction or other cause, shall not be delayed, and such bonds may be issued in advance of the issuance of the bonds so affected.

(Added by Stats. 1941, Ch. 79.)



8626

If the assessment was levied under the Municipal Improvement Act of 1913 or other law, the proceeds of the sale of the bonds shall be paid into the fund of the proceeding to represent the assessments for which the bonds were issued. If the bonds are sold for an amount in excess of par, the excess shall be paid into the fund specified in Section 10424 or other special fund specified in the law pursuant to which the assessment was levied to finance the acquisitions or improvements.

(Amended by Stats. 1993, Ch. 194, Sec. 9. Effective January 1, 1994.)






PART 6. FORM AND CONTENT OF BONDS

8650

(a) Except as provided otherwise by the legislative body pursuant to Section 8650.1, the bonds shall be issued in series and an even annual proportion of the aggregate principal sum thereof shall be payable on the second day of September every year succeeding the first 12 months after their date, until the whole is paid. The bonds shall bear interest at a rate not in excess of the maximum rate permitted by law from the 31st day after recording the assessment if the assessment was levied under the Improvement Act of 1911, or from their date if the assessment was levied under the Municipal Improvement Act of 1913 or other law, on all sums unpaid, until the whole of the principal sum and interest are paid.

(b) Interest shall be payable semiannually on the second day of March and September, respectively, of each year. The first payment of interest shall become due on the interest payment date which is six months before the maturity of the first series of bonds, but, if any portion of the interest is funded, the legislative body may specify that the first payment of interest shall become due on any earlier interest payment date following the date of the bonds. Interest shall be payable to the registered holders of the bonds as their names and addresses appeared on the records of the issuing agency or its registration agent on the 15th day of the calendar month preceding the interest payment date.

(Amended by Stats. 1993, Ch. 194, Sec. 10. Effective January 1, 1994.)



8650.1

The legislative body, in its discretion, may determine, either (a) in the resolution of intention describing the improvement work, or (b) thereafter in any change proceedings taken under and in accordance with the provisions of the same act under which the resolution of intention was adopted, that the principal amount of the bonds maturing or becoming subject to mandatory prior redemption each year shall be other than an amount equal to an even annual proportion of the aggregate principal of the bonds, and it may determine that the amount of principal maturing or becoming subject to mandatory prior redemption in each year plus the amount of interest payable in that year will be an aggregate amount that is substantially equal each year, except for the moneys falling due on the first maturity or mandatory prior redemption date of the bonds which shall be adjusted to reflect the amount of interest earned from the date when the bonds bear interest to the date when the first interest is payable on the bonds. Notwithstanding Section 8651.5, to the extent that the determination to issue bonds pursuant to Section 8570 includes term bonds, the legislative body shall provide for mandatory prior redemption of those bonds, without premium, through annual sinking fund installments conforming to the requirements of this section.

Notwithstanding Section 8652, the legislative body may prescribe the form of the bonds and shall fix the date of the bonds. The legislative body may divide the principal amount of any issue into two or more divisions and fix different dates for the payment of bonds of each division. The bonds of one division may be made payable at different times than bonds of any other division.

The legislative body, in its discretion, may determine in like manner to classify assessments into different terms of maturity so that smaller assessments may be made to mature over a shorter period of time and, in that event, the bond declaration in the resolution of intention, or in the change proceedings taken under and in accordance with the provisions of the same act under which the resolution of intention was adopted, in the assessment, and in the notice of recording the assessment may recite that the last installment of bonds shall mature a maximum rather than an exact number of years from the second day of September next succeeding 12 months from their date.

(Amended by Stats. 1993, Ch. 613, Sec. 1. Effective January 1, 1994.)



8651

The final series of installment of the bonds shall mature and be payable on a date which shall not exceed 39 years from the second day of September next succeeding 12 months from their date.

(Amended by Stats. 1985, Ch. 65, Sec. 4. Effective June 6, 1985.)



8651.5

Each bond, or any portion of the bond in a fixed amount or any integral multiple of the fixed amount, shall be subject to redemption in advance of its maturity on any interest payment date upon payment to the registered owner of the principal and accrued interest to the date of redemption together with a redemption premium equal to 5 percent of the principal. Prior to issuance of the bonds, the legislative body may provide for a reduction of the redemption premium to an amount equal to not less than 3 percent of the principal for the first five years of the term of the bonds or to any amount, including zero, after the first five years of the term of the bonds, or both.

(Amended by Stats. 1990, Ch. 446, Sec. 12.)



8652

The bonds shall be substantially in the following form:

United States of America
State of California
County of ______

REGISTERED
Number

REGISTERED
$

IMPROVEMENT BOND
City (or County) of (naming it)
__________
SERIES NO.?______

INTEREST
RATE

MATURITY
DATE

BOND
DATE
____,?19__

CUSIP
NUMBER

Under and by virtue of the Improvement Bond Act of 1915, Division 10 (commencing with Section 8500) of the Streets and Highways Code (the Act ), the City (or County) of ____, County of ____, State of California, (the City or County ) will, out of the redemption fund for the payment of the bonds issued upon the unpaid portion of assessments made for the acquisition, work, and improvements more fully described in proceedings taken pursuant to Resolution of Intention No. ____, adopted by the (legislative body) of the City (or County) of ____ on the ____ day of ____, 19_, (as later amended), pay to ____ or registered assigns, on the maturity date stated above, the principal sum of ____, in lawful money of the United States of America and in like manner will pay interest from the interest payment date next preceding the date on which this bond is authenticated, unless this bond is authenticated and registered as of an interest payment date, in which event it shall bear interest from such interest payment date, or unless this bond is authenticated and registered prior to ____, 19_, (first interest payment date) in which event it shall bear interest from its date, until payment of such principal sum shall have been discharged, at the rate per annum stated above, payable semiannually on March 2 and September 2 in each year commencing on ____, 19__. Both the principal hereof and redemption premium hereon are payable at ____ as Transfer Agent, Registrar, and Paying Agent, in ____, California, and the interest hereon is payable by check or draft mailed to the owner hereof at the owner s address as it appears on the records of the ____ (issuing agency or registration agent) or at an address that has been filed with the ____ (issuing agency or registration agent) for that purpose, as of the 15th day of the calendar month immediately preceding each interest payment date.

This bond will continue to bear interest after maturity at the rate above stated; provided, it is presented at maturity and payment thereof is refused upon the sole ground that there are not sufficient moneys in said redemption fund with which to pay same. If it is not presented at maturity, interest thereon will run until maturity.

This bond shall not be entitled to any benefit under the Act or the Resolution Authorizing Issuance of Bonds (the Resolution of Issuance ), or become valid or obligatory for any purpose, until the certificate of authentication and registration hereon endorsed shall have been dated and signed by the ____ (issuing agency or registration agent).

IN WITNESS WHEREOF, the City (or County) of ____ has caused this bond to be signed in facsimile by the Treasurer of the City (or County) and by its Clerk, and has caused its corporate seal to be reproduced in facsimile hereon all as of the ____ day of ____, 19_.

CITY (OR COUNTY) OF ________

Clerk

Treasurer

[SEAL]

Certificate of Authentication
and Registration

This is one of the bonds described
in the within mentioned Resolution
of Issuance, which has been
authenticated and registered
on

By

This bond is one of several annual series of bonds of like date, tenor, and effect, but differing in amounts, maturities, and interest rates, issued by the City (or County) of ____ under the Act and the Resolution of Issuance, for the purpose of providing means for paying for the improvements described in the proceedings, and is secured by the moneys in the redemption fund and by the unpaid portion of assessments made for the payment of those improvements, and, including principal and interest, is payable exclusively out of the redemption fund.

This bond is transferable by the registered owner hereof, in person or by the owner s attorney duly authorized in writing, at the office of ____ (issuing agency or its registration agent), subject to the terms and conditions provided in the Resolution of Issuance, including the payment of certain charges, if any, upon surrender and cancellation of this bond. Upon transfer, a new registered bond or bonds, of any authorized denomination or denominations, of the same maturity, for the same aggregate principal amount, will be issued to the transferee in exchange therefor.

Bonds shall be registered only in the name of an individual (including joint owners), a corporation, a partnership, or a trust.

Neither the issuing agency nor the registration agent shall be required to exchange or to register the transfer of bonds during the 15 days immediately preceding any interest payment date.

The issuing agency and the registration agent may treat the owner hereof as the absolute owner for all purposes, and the issuing agency and the registration agent shall not be affected by any notice to the contrary.

This bond or any portion of it in the amount of five thousand dollars ($5,000), or any integral multiple thereof, may be redeemed and paid in advance of maturity upon the second day of March or September in any year by giving at least 30 days notice by registered or certified mail or by personal service to the registered owner hereof at the owner s address as it appears on the registration books of the ____ (issuing agency or registration agent) by paying principal and accrued interest together with a premium equal to ____ percentum of the principal.

This bond is not subject to refunding pursuant to the procedures of Division 11 (commencing with Section 9000) or Division 11.5 (commencing with Section 9500) of the Streets and Highways Code prior to ______, ___. (If applicable).

I hereby certify that the following is a correct copy of the signed legal opinion of _______

(Amended by Stats. 1993, Ch. 194, Sec. 11. Effective January 1, 1994.)



8653

The bonds shall be signed by the treasurer and the clerk of the legislative body. However, the legislative body may by order authorize the use upon the bonds of an engraved, printed, or lithographed signature of the treasurer and the clerk of the legislative body in place of a signature by hand. It may also authorize the seal to be placed in like manner on the bonds.

(Amended by Stats. 2002, Ch. 221, Sec. 128. Effective January 1, 2003.)



8654

The bonds shall bear interest at the rate specified or determined in the proceedings. The bonds maturing in any year shall constitute the annual series of that year and the aggregate principal of the bonds in such series shall equal the annual proportion of the aggregate principal sum of the entire bond issue hereinbefore referred to.

(Amended by Stats. 1985, Ch. 65, Sec. 8. Effective June 6, 1985.)



8655

The bonds, by their issuance, shall be conclusive evidence of the regularity of all proceedings had prior thereto under this division and under the law pursuant to which the assessment was levied.

(Amended by Stats. 1993, Ch. 194, Sec. 12. Effective January 1, 1994.)






PART 6.5. VARIABLE INTEREST RATE BONDS

8660

As an alternative to any other authority, a legislative body may, at its discretion, issue bonds bearing a variable interest rate pursuant to this division. This part does not alter or restrict authority to authorize assessments or issue bonds pursuant to any other provision of this division in any way. All provisions of this division shall apply to proceedings pursuant to this part, except as expressly provided in this part.

(Added by Stats. 1985, Ch. 1332, Sec. 7. Effective October 1, 1985.)



8660.5

The legislative body may determine to issue serial or term bonds, or both, bearing a variable interest rate that represent and are secured by assessments which are made to pay the cost of any authorized work or improvement. The bonds shall be sold at not less than 95 percent of the principal amount in the manner determined by the legislative body.

(Added by Stats. 1985, Ch. 1332, Sec. 7. Effective October 1, 1985.)



8661

If the legislative body determines to issue bonds as provided in this part to represent the expense of any proposed work or improvement, it shall, in the resolution of intention to do the work, do all of the following:

(a) Declare that the serial or term bonds are issued pursuant to this division to represent the expenses of the proposed work or improvement.

(b) Specify that the bonds may bear a variable rate of interest.

(c) Specify the maximum rate of interest which the bonds may bear.

(Added by Stats. 1985, Ch. 1332, Sec. 7. Effective October 1, 1985.)



8662

The bonds shall be substantially in the form set forth in Section 8652, except as revised to conform to this part.

(Added by Stats. 1985, Ch. 1332, Sec. 7. Effective October 1, 1985.)



8663

The unpaid assessments shall be payable in substantially the manner set forth in subdivision (a) of Section 8680, or in substantially the same manner, but at more frequent intervals, as provided by the legislative body by resolution. The legislative body may designate an official, including an official other than the county tax collector, or other agent, to collect and maintain records of the collection of the assessments, including a procedure other than through the property tax collection procedure prescribed in this division. The legislative body may authorize an additional assessment to pay the costs of collection, not to exceed the percentages or amounts set forth in Section 8682, and an additional amount to cover the costs of registration, not to exceed the percentages and amounts set forth in Section 8682.1. The legislative body may authorize an additional assessment to pay for incidental expenses of the financing. The assessments and the interest on the assessments for each pay period are payable at the end of the pay period and are delinquent thereafter, and shall bear the same proportionate penalties and interest after delinquency as the assessment installments in the subject proceedings.

(Amended by Stats. 1986, Ch. 874, Sec. 6. Effective September 17, 1986.)



8663.5

Interest on all unpaid assessments shall run from the date of the bonds, and shall be computed for each interest pay period at the date determined pursuant to the terms of the bond for that interest pay period.

(Added by Stats. 1985, Ch. 1332, Sec. 7. Effective October 1, 1985.)



8664

Each bond, or any portion of the bond in a fixed amount or any integral multiple of the fixed amount, shall be subject to redemption in advance of its maturity on any interest payment date upon payment to the registered owner of the principal and accrued interest to the date of redemption together with a redemption premium, if any, as determined by the legislative body, not to exceed 5 percent of the principal.

(Added by Stats. 1985, Ch. 1332, Sec. 7. Effective October 1, 1985.)



8664.3

The legislative body may, by resolution, specify that the interest rate on the bonds may vary from time to time as determined by a bond index or some other means prescribed in the resolution.

(Added by Stats. 1985, Ch. 1332, Sec. 7. Effective October 1, 1985.)



8664.5

The legislative body may, by resolution, specify terms and conditions under which the bonds may be converted to a fixed interest rate.

(Added by Stats. 1985, Ch. 1332, Sec. 7. Effective October 1, 1985.)



8665

The legislative body may, by resolution, specify terms and conditions under which the city agrees to repurchase the bonds. The legislative body may secure a letter of credit or other instrument to secure payment or repurchase of any bonds, and the resulting costs, including costs of initially securing, maintaining, or making any payments arising from the exercise of, a letter of credit or other instrument, may be treated as incidental expenses. The legislative body may engage a remarketing agent and an indexing agent, subject to terms and conditions agreed to by the legislative body, and the resulting costs may be treated as incidental expenses.

(Amended by Stats. 1986, Ch. 874, Sec. 7. Effective September 17, 1986.)



8665.5

The notice of assessment recorded with the county recorder pursuant to Section 3114 shall include the following statement:

Notice is further given that unpaid assessments are subject to interest at a variable interest rate.

(Added by Stats. 1985, Ch. 1332, Sec. 7. Effective October 1, 1985.)






PART 7. BOND RECORDS AND PAYMENTS

8670

The bonds and interest shall be paid at the office of the treasurer or of another paying agent designated by the legislative body.

(Amended by Stats. 1985, Ch. 1332, Sec. 8. Effective October 1, 1985.)



8671

The treasurer or designated paying agent shall keep a redemption fund designated by the name of the bonds, in which there shall be placed all sums received from the collection of the assessments made. The fund shall be considered a trust fund for the benefit of the bondholders. The redemption fund shall be used for paying principal and interest and redemption premium, if any, payments on the bonds directly, or money in the fund may be forwarded to the paying agent for these purposes. Under no circumstances shall the bonds or the interest thereon be paid out of any other fund.

(Amended by Stats. 1993, Ch. 194, Sec. 13. Effective January 1, 1994.)



8672

The treasurer or the designated paying agent shall keep a register in his or her office showing the series, number, date, amount, rate of interest, and last known holder of each bond, and the number and amount of each interest coupon paid. The treasurer or agent shall cancel and file each bond and coupon which he or she pays. The register, canceled bonds, and coupons shall be retained for five years beyond the last maturity of the bond issue.

(Amended by Stats. 1990, Ch. 446, Sec. 13.)






PART 8. COLLECTION OF ASSESSMENTS

8680

(a) The unpaid assessments shall be payable in annual installments corresponding in number and proportionate amount to the number of installments and principal amounts of bonds maturing or becoming subject to mandatory prior redemption in each year pursuant to Section 8650.1. An annual proportion of each assessment shall be payable in each fiscal year preceding the date of maturity or mandatory prior redemption date of each of the bonds which have been issued, sufficient to pay the bonds when due. The annual proportion of each assessment coming due in any year, together with the annual interest on the assessment, shall be payable in the same manner and at the same time and in the same installments as the general taxes of the city on real property are payable, and the assessment installments and the annual interest on the assessment shall be payable and become delinquent at the same times and in the same proportionate amounts and, except as provided in subdivision (b), shall bear the same proportionate penalties and interest after delinquency as do the general taxes on real property of the city.

(b) The legislative body may provide, in the resolution of intention to do the work, that a penalty of 2 percent per month of the total amount of the delinquent installment shall be added to the delinquent installment after the close of business on the delinquency date and an additional penalty of 2 percent of the amount of the delinquency shall be added at the beginning of business on the 10th day of each succeeding month until that delinquent installment and all penalties thereon are fully paid. This penalty shall be in lieu of all other penalties assessed by other provisions of law. The treasurer or the designated paying agent shall collect the penalties with, and as a part of, the delinquent installments, or the legislative body may designate another official and another method of collection. All penalties collected shall be deposited in the redemption fund.

(Amended by Stats. 1990, Ch. 446, Sec. 14.)



8681

Interest on all unpaid assessments shall begin to run from the date of filing of the contractor s statement, or as otherwise provided in the law pursuant to which the assessment was levied, or from the date of the bonds if the assessment was levied under the Municipal Improvement Act of 1913 or other law, and shall be computed at the rate specified in the bonds secured by the assessments. For each year interest shall be computed and collected up to the next second day of September succeeding, no deduction being made by reason of any installment of the assessment being due or paid prior thereto in such year.

(Amended by Stats. 1993, Ch. 194, Sec. 14. Effective January 1, 1994.)



8682

(a) A copy of the order of the legislative body determining the assessments remaining unpaid and upon the security of which bonds are issued shall be filed in the office of the auditor. The auditor shall keep a record in his or her office showing the several installments of principal and interest on the assessments which are to be collected in each year during the term of the bonds. The auditor shall annually enter in his or her assessment roll on which taxes will next become due, opposite each lot or parcel of land affected in a space marked public improvement assessment, or by other suitable designation, the several installments of the assessment coming due during the fiscal year covered by the assessment roll, including in each case the interest due on the total unpaid assessments.

(b) The auditor shall also add a maximum of 5 percent of the amount of the installments and of the interest so entered, not to exceed the city treasurer s estimate of the expenses of collection, and in any case not to exceed eight dollars ($8) per lot or parcel per installment, except with the landowner s written consent. The expenses of collection shall include necessary administrative expenses of the city incurred in providing the auditor with current information regarding the ownership or division of the affected lots or parcels of land to ensure the proper entry by the auditor in his or her assessment roll of the several installments of the assessment coming due during the fiscal year covered by the assessment roll and the timely collection of the installments. The percentages, and the amount represented by the installments, when collected shall belong to the city and shall cover the expenses and compensation of the city treasurer incurred in the collection of the assessments, and of the interest and penalties added on to the assessments. No other percentage or amount shall be claimed by the legislative body for the collections.

(c) In the case of an assessment district created prior to January 1, 1988, the amount of collection costs which may be collected pursuant to this section may be the amount which could have been collected pursuant to this section as it read prior to being amended by Chapter 874 of the Statutes of 1986.

(Amended by Stats. 1990, Ch. 446, Sec. 15.)



8682.1

(a) In addition to the amounts set forth in Section 8682, the auditor shall further annually enter in the assessment roll on which taxes will next become due, opposite each lot or parcel of land affected, in the manner set forth in Section 8682, each lot s or parcel s pro rata share of the annual expenses of the city in connection with the registration of the bonds under the system of registration authorized by Chapter 1.5 (commencing with Section 5050) of Division 6 of Title 1 of the Government Code, as determined by the legislative body. The expenses shall include the amount or estimated amount necessary to pay the fees and charges coming due during the fiscal year covered by the assessment roll of corporate or other authenticating agents, transfer agents, registrars, paying agents, agents engaged to assist in complying with federal arbitrage requirements, or other agents of the city. If the city performs any transfer, registration, authentication, payment, or other function described in this section, the expenses shall include a pro rata amount of the salaries of the city employees involved in the performance of the functions and all other costs incurred by the city in connection with the functions.

(b) Alternatively, the legislative body may elect to include in the assessment, and in the amount of the bonds, the estimated aggregate total of the expenses throughout the term of the bonds and to pay the annual amounts of the expenses from the fund created. Any amount remaining in the fund upon the retirement of the bonds shall be disposed of as provided in Section 8783.

(Amended by Stats. 1989, Ch. 104, Sec. 18.)



8683

If the legislative body conducting the proceedings is not a county and collections of assessments are made by county officials, the county auditor shall, within 90 days after each installment becomes delinquent, render to the city a detailed report showing the amounts of the installments, interest, penalties, and percentages so collected on each proceeding and from what property collected, identifying any properties which are delinquent and the amount and length of time in arrears, and also giving a statement of the percentages retained for the expenses of making such collections.

(Amended by Stats. 1986, Ch. 874, Sec. 10. Effective September 17, 1986.)



8684

Taxpayers shall have the same right to pay assessments together with interest, and any penalties thereon, under protest as they have to pay general city taxes under protest, but their written protest must accompany each such payment.

(Added by Stats. 1941, Ch. 79.)



8685

If any lot or parcel of land affected by any assessment is not separately assessed on the tax roll so that the installment of the assessment to be collected can be conveniently entered thereon, then the auditor shall enter on the roll a description of the lot or parcel affected, with the name of the owners if known, but otherwise the owners may be described as unknown owners, and extend the proper installment opposite the same.

(Added by Stats. 1941, Ch. 79.)



8686

If it appears to the legislative body that, according to the dates when taxes are collected in the city, there will be an insufficient amount on hand to pay the interest when due, according to the method of collection provided by the preceding provisions of this division, the legislative body may direct that such interest or some portion of it be collected in the year preceding that in which the same would otherwise be collected, and thereupon such interest or portion thereof shall be extended on the rolls for such preceding year and be due and collected therein.

(Added by Stats. 1941, Ch. 79.)



8688

Any interested owner shall have the right to tender to the treasurer in payment or part payment of any installment of the assessment or interest or penalties thereon which may be due or payable, any bond secured thereby, the bond to be taken at par and credit to be given for the accrued interest shown thereby computed to the date of tender. The treasurer shall thereupon cancel the bond and shall cause proper credit therefor to be entered on the records of the assessment, in the office of the auditor and tax collector.

(Amended by Stats. 1993, Ch. 194, Sec. 15. Effective January 1, 1994.)



8689

Within the Bass Lake Improvement District in Madera County, a person who has an interest in any land in the improvement district less than a fee interest, such as a leaseholder or subleaseholder, may pay, and the tax collector may accept payment for the entire assessment or any installment thereon, including the assessment on the fee interest. When the tax collector accepts such payment on a portion or part of a parcel, the tax collector shall record such information as required to identify such payment, and the tax collector may add to such assessment a fee as required to pay any additional costs incurred for accepting such payment on a portion of the parcel assessed. The tax collector shall deposit all such fees in the general fund of the treasury.

(Added by Stats. 1977, Ch. 833.)






PART 9. ASSESSMENT LIENS AND REASSESSMENTS

8700

In the event bonds are ordered to be issued, the unpaid assessments, as shown on the list filed by the street superintendent and determined by the legislative body, and any reassessments which may be issued thereon or in lieu thereof, together with interest thereon, shall remain and constitute a trust fund for the redemption and payment of the principal of the bonds and for the interest which may be due thereon.

(Added by Stats. 1941, Ch. 79.)



8701

Such assessments and reassessments and each installment thereof and the interest and penalties thereon shall constitute a lien against the lots and parcels of land on which they are made, until the same be paid, but for a period not exceeding the time within which an action might be brought on the last series of bonds issued upon the security of such unpaid assessments.

(Amended by Stats. 1963, Ch. 1465.)



8702

The lien, whether bonds issued to represent the assessment or otherwise, shall be subordinate to all fixed special assessment liens previously imposed upon the same property, but it shall have priority over all fixed special assessment liens which may thereafter be created against the property.

(Added by Stats. 1963, Ch. 1465.)



8703

The lien of a reassessment and a refunding assessment shall have the same priority as the original assessment to which it relates. A supplemental assessment is a new assessment.

(Added by Stats. 1963, Ch. 1465.)



8704

Unmatured installments, interest and penalties secured by any such lien or liens shall not be deemed to be within the terms of any general warranty of title.

(Added by Stats. 1963, Ch. 1465.)



8705

If any assessment heretofore or hereafter issued is void or unenforceable, for any cause, or if bonds are issued to represent or be secured by any assessments and that issuance is not effective through the curative provisions in relation thereto under the law pursuant to which the assessment was levied or under this division to make them valid and enforceable, then a reassessment may be made. The reassessment shall be made upon the demand of the owner or holder of bonds aggregating one-third of the principal amount outstanding, or upon order of the legislative body, and shall be made in the manner and form provided by the law pursuant to which the assessment was levied, without regard to whether the acquisition or improvement has been done or is proposed to be done, if any valid procedure is provided, and otherwise as provided by Chapter 19 (commencing with Section 5500) of Part 3 of Division 7.

(Amended by Stats. 1993, Ch. 194, Sec. 16. Effective January 1, 1994.)



8706

When made, the reassessment shall constitute a trust fund for the redemption and payment of the original bonds issued against the original assessment; or the legislative body may call in the original issue of bonds outstanding and issue new bonds upon the security of the reassessment in lieu thereof. If the legislative body determines that new bonds shall be issued upon the security of the reassessment, the notice of hearing upon the reassessment shall contain a declaration of intention to issue bonds substantially in the form provided for in Section 8573. Upon confirmation of the reassessment the legislative body may issue the new bonds in the manner that it determines.

(Amended by Stats. 1993, Ch. 194, Sec. 17. Effective January 1, 1994.)



8707

If the legislative body calls in the original issue of outstanding bonds, it may direct the treasurer to, and the treasurer shall thereupon, advance the maturity of the outstanding bonds bearing interest in the manner provided in Part 11 (commencing with Section 8750), notwithstanding the fact that there may not be surplus moneys in the redemption fund with which to pay the same. New bonds shall be issued in an aggregate amount equal to the total balance of the reassessment unpaid and shall bear interest from their date at the rate fixed by the legislative body.

(Amended by Stats. 1993, Ch. 194, Sec. 18. Effective January 1, 1994.)



8708

Upon the surrender of the outstanding bonds, the new bonds shall be issued ratably to the holders of the original outstanding bonds. Each holder of such original bonds shall be entitled to such proportion of the new bonds as the total amount of the principal and interest due him on his original bonds, upon the date of the recordation of the reassessment, bears to the total amount of the principal of the new bonds. In making distribution the legislative body may assign the different bonds and allot maturities in such manner as to it shall seem equitable.

(Added by renumbering Section 8705 by Stats. 1963, Ch. 1465.)






PART 10. DIVISION OF LAND AND BOND

8730

If any lot or parcel of land upon which there is an unpaid assessment against which a bond has been issued under this division, is divided, including a division into condominium interests as defined in Section 783 of the Civil Code, or the ownership of a portion of such lot or parcel of land is transferred to another person, the legislative body may order the street superintendent to file with the clerk an amended assessment of the original parcel of land affected by such division or transfer of ownership, segregating and apportioning the unpaid installments of the original assessment in accordance with the benefits to the several parts of the original lot or parcel plus costs and fees of making the apportionment. The legislative body shall, at the time of ordering the amended assessment, fix the amount of costs and fees for preparing the amended assessment, the notices, and the amended assessment diagram.

(Amended by Stats. 1967, Ch. 791.)



8731

The street superintendent shall file with the clerk a report and an amended assessment of the lots or parcels of land described in the order of the legislative body, together with a map or plat showing how such lots or parcels have been divided. The total amount of the assessments of the several portions of any one original lot or parcel shall be equal to the unpaid assessments upon the original lot or parcel of land, plus the costs and fees for making the amended assessment, the notices, and the amended assessment diagram as determined by the legislative body under Section 8730. The street superintendent shall apportion the costs and fees to the respective parcels in proportion to the amount of the divided assessments against the parcels. Prior to making a division and prior to making the amended assessment, the street superintendent shall notify the owner of the original parcel assessed, as the name of the owner appears on the last equalized roll for taxes, or as it is known to the street superintendent, of the order of the legislative body fixing the costs and fees of the apportionment, and directing that the payment thereof be made to the superintendent of streets within 15 days of the notification. In the event the amount of the costs and fees of the apportionment is not paid within 15 days of the notification, the superintendent of streets shall proceed to prepare the amended assessment and shall show separately thereon, but as a part of the total, the amount of costs and fees chargeable to each divided parcel. The street superintendent shall deposit all such costs and fees in the general fund of the treasury.

(Amended by Stats. 1967, Ch. 791.)



8732

Upon the filing of the street superintendent s report and amended assessment the clerk shall fix a time and place for a hearing upon the amended assessment and shall give notice of the hearing by publication. The notice shall contain a statement of the time fixed for the hearing upon the amended assessment and any objections thereto, which time shall not be less than 15 days from the first publication of the notice. The notice shall contain a reference to the original assessment and to the improvement proceedings, and shall refer to the report and map or plat of the amended assessment for particulars and no other description of the lots or parcels of land affected thereby shall be necessary.

(Added by Stats. 1941, Ch. 79.)



8733

All persons interested in the original assessment, or in the lands affected thereby or in the bonds secured thereby, may, at the time of the hearing or at the time to which the hearing may be continued, appear and protest against the amended assessment. At the hearing the legislative body shall hear and determine all objections to the division of the assessments and shall confirm or modify the same. All determinations and decisions of the legislative body shall be conclusive upon all persons entitled to object under the provisions of this section. Final action of the legislative body upon the report and amended assessment shall be taken on or before the fifteenth day of July of any year.

(Added by Stats. 1941, Ch. 79.)



8734

The clerk shall file the amended assessment as confirmed or modified by the legislative body with the auditor, who shall annually thereafter enter upon the assessment roll the installments becoming due on each component part of the original parcel opposite a description of the respective parcels so assessed. The amount charged for fees and costs as shown on the amended assessment as to each parcel shall be entered upon the assessment roll and shall be collected along with the first installment of the amended assessment. The street superintendent shall deposit all such costs and fees in the general fund of the treasury.

When a city is conducting the proceedings and collections upon the assessments are made by county officials the city clerk shall transmit a copy of the amended assessment to the county auditor.

The amended assessment shall be accompanied by an amended map or plat prepared pursuant to Section 8731. Such amended map or plat shall be designated amended assessment diagram amending Assessment No. ____, Assessment District ____, State of California. The amended map or plat shall substantially conform to the requirements and specifications provided for in Section 3114, and shall be filed by the clerk in the office of the county recorder. The county recorder may charge an appropriate fee for the expense incurred in filing the amended map or plat. The map or plat shall be cross-indexed by the recorder to the original assessment diagram which it amends.

The amended map or plat shall include on its face that it amends the assessment diagram for (here insert name or number of assessment district or both name and number of assessment district, together with city or county or both city and county), State of California prior recorded at Book ____ of Maps of Assessment Districts at page ____, in the office of the County Recorder for the County of ____, State of California.

(Amended by Stats. 1973, Ch. 665.)






PART 10.5. ALTERNATIVE PROCEDURE FOR DIVISION OF LAND AND BOND

8740

The procedures of this part are alternative to Part 10 of this division, relating to division of land and bond.

(Added by Stats. 1959, Ch. 1527.)



8740.1

If any lot or parcel of land upon which there is an unpaid assessment represented by bonds issued under this division is subdivided, including a division into condominium interests as defined in Section 783 of the Civil Code, or the ownership of a portion of such lot or parcel of land is transferred to another person, the owner of any interest in any of the lots or parcels into which the original lot or parcel has been divided shall file an application in writing with the street superintendent. The application shall indicate how the original lot or parcel has been divided or transferred, request the street superintendent to apportion the amount remaining unpaid on the assessment in accordance with the division, and be accompanied by a fee in an amount to be fixed by the legislative body for each separate part or parcel of land into which the original lot or parcel has been divided or transferred. The street superintendent shall deposit all such fees in the treasury.

(Amended by Stats. 1967, Ch. 791.)



8740.2

Upon receipt of the application and fee the street superintendent shall apportion to each separate part of the original lot or parcel of land the proportionate part of the amount remaining unpaid on the assessment that would have been levied thereon had the lot or parcel of land been so divided at the time the original assessment was made.

(Added by Stats. 1959, Ch. 1527.)



8740.3

(a) When the apportionment has been made, an application signed by all persons owning an interest in the original lot or parcel of land may be filed with the street superintendent requesting that the assessment as apportioned be recorded.

(b) The street superintendent shall send to the underwriter or other original purchaser of any bonds which may be outstanding a notice, by certified or registered mail, that an apportionment of an assessment has been made and the numbers and amounts thereof and that, unless a request for a hearing is received within 14 days from the date of mailing of the notice, the apportioned assessments shall be recorded. If a request for a hearing is received, a report shall be filed and hearing shall be scheduled, noticed, and held in accordance with Part 10 (commencing with Section 8730).

(Amended by Stats. 1989, Ch. 104, Sec. 20.)



8740.4

When the street superintendent has ascertained that the application is signed by all the necessary persons, and that no request for a hearing has been received, he shall thereupon amend the recorded diagram and assessment to conform to such division and apportionment and assign new assessment numbers to each separate part of the original lot or parcel of land.

(Added by Stats. 1959, Ch. 1527.)



8740.5

The street superintendent shall file the amended assessment with the auditor, who shall annually thereafter enter upon the assessment roll the installments becoming due on each component part of the original parcel opposite a description of the respective parcels so assessed.

When a city is conducting the proceedings and collections upon the assessments are made by county officials, the street superintendent shall transmit a copy of the amended assessment to the county auditor.

(Added by Stats. 1959, Ch. 1527.)






PART 10.7. BOND ANTICIPATION NOTES

8745

The legislative body may, by resolution, borrow money in anticipation of the sale of bonds which have been authorized pursuant to this division, but which have not been sold and delivered, issue negotiable bond anticipation notes therefor, and renew the notes from time to time. The maximum maturity of any bond anticipation notes, including the renewals thereof, shall not exceed three years from the date of delivery of the original notes.

(Added by Stats. 1984, Ch. 1298, Sec. 15.)



8745.2

The principal and interest on the bond anticipation notes may be paid from any money available for their payment. Any portion of the principal or interest which is due and payable shall be paid from the proceeds of the next sale of bonds in anticipation of which the notes were issued.

(Added by Stats. 1984, Ch. 1298, Sec. 15.)



8745.4

The proceeds of bond anticipation notes issued pursuant to this part may be used for any purpose for which the bonds in anticipation of which the notes were issued may be used.

(Added by Stats. 1984, Ch. 1298, Sec. 15.)



8745.6

The bond anticipation notes shall not be issued in any amount in excess of the aggregate amount of bonds which the legislative body has been authorized to issue, less the amount of any bonds of the authorized issue which have been previously sold and less the amount of other bond anticipation notes previously issued and still outstanding.

(Added by Stats. 1984, Ch. 1298, Sec. 15.)



8745.8

The legislative body may provide, in its resolution authorizing the issuance of bond anticipation notes, that the note shall be subject to call and redemption prior to maturity, at the option of the legislative body, at the price or prices which are fixed in the resolution, but not to exceed a premium of 6 percent of the par value of the note subject to redemption. The resolution shall fix the method of giving notice of redemption to the holders of the notes to be redeemed and the price or prices at which the note shall be subject to redemption. Any notes that are subject to call and redemption prior to maturity shall contain a recital to that effect on their face, and no note shall be subject to call or redemption prior to its fixed maturity date unless it contains that recital.

(Added by Stats. 1984, Ch. 1298, Sec. 15.)



8746

The bond anticipation notes may be issued and sold in the same manner as the bonds.

(Added by Stats. 1984, Ch. 1298, Sec. 15.)



8746.2

The bond anticipation notes and the resolution authorizing them may contain any provisions, conditions, or limitations which a resolution of the legislative body authorizing the issuance of bonds may contain.

(Added by Stats. 1984, Ch. 1298, Sec. 15.)



8746.4

The legislative body shall provide a remedy in its resolution authorizing the issuance of bond anticipation notes if the anticipated bonds cannot be sold at the time or in the amount specified in the resolution or if any default occurs with respect to the notes. Any remedy which is so provided shall limit the obligations of property owners within the area subject to assessment to the amount of the assessment authorized and levied, except that the legislative body may enter into an agreement with any of the property owners within the district pledging some or all of the property of those property owners who are a party to the agreement as additional security for the notes.

(Added by Stats. 1984, Ch. 1298, Sec. 15.)






PART 11. ADVANCE RETIREMENT OF BONDS

8750

By proceeding in accordance with the provisions of this part the treasurer may advance the maturity of any bond to the second day of March or September in any year and pay and cancel the same whenever there is sufficient surplus moneys in the redemption fund for its retirement.

(Amended by Stats. 1985, Ch. 65, Sec. 16. Effective June 6, 1985.)



8751

Notice of advanced maturity shall be given in writing to the registered holder or owner of the bond by registered or certified mail or personal service. Service or mailing of the notice shall be made at least 30 days before the date fixed for advanced maturity.

(Amended by Stats. 1987, Ch. 1388, Sec. 9.)



8751.5

In the event the treasurer receives for payment any interest coupon from a bond for which notice of advanced maturity has been given without the bond being surrendered to him or her, he or she shall mail a copy of the notice of advanced maturity to the address given for payment of the coupon and, if the coupon received is for interest which has ceased to accrue on the bond by reason of its advanced maturity, shall also return the interest coupon with the copy of notice. Failure of the holder or owner of the bond to receive the additional notice shall not affect the advancing of the maturity of the bond.

(Added by Stats. 1987, Ch. 1388, Sec. 9.5.)



8752

If notice of advanced maturity is given, the bond shall mature and become payable on the date fixed for maturity in the notice. The holder or owner of the bond may, prior to the date of advanced maturity, with the consent of the treasurer, surrender it and receive the principal and interest thereon to the date of payment together with the redemption premium provided for the bond. If the bond has not been sooner surrendered on the date fixed for advanced maturity, the treasurer shall set aside to the credit of the owner of the bond the amount of principal and accrued interest then due on the bond together with the redemption premium and the bond shall then be deemed to have matured and interest shall cease to accrue on the bond. The amount so set aside shall upon demand and upon the surrender and cancellation of the bond be paid to the holder or owner of the bond.

(Amended by Stats. 1987, Ch. 1388, Sec. 10.)



8753

The cost of serving or publishing the notice of advanced maturity shall be paid from the redemption fund.

(Added by Stats. 1941, Ch. 79.)



8754

More than one bond may be covered in a single notice of advanced maturity.

(Added by Stats. 1941, Ch. 79.)



8755

Prior to the surrender of any bond or the setting aside of any funds, the treasurer may waive and vacate any notice of advanced maturity upon being tendered for cancellation some other bond or bonds of an equivalent amount and of a maturity not earlier than that noticed, if 10 days notice of his intention so to do is first given by mail or otherwise to the holder or owner of the bond noticed for advanced maturity and such holder or owner has not objected to such action.

(Added by Stats. 1941, Ch. 79.)



8756

In selecting bonds for retirement, the treasurer shall follow the procedure set forth in Section 8768. The decision of the treasurer in selecting bonds for retirement shall be conclusive in the absence of fraud. The treasurer shall make provision for returning to owners releasing unpaid assessments under Part 8 all interest not accrued less the premium and interest paid on the bonds retired and the cost of administering retirement of the bonds.

(Amended by Stats. 1971, Ch. 1140.)






PART 11.1. ALTERNATIVE PROCEDURE FOR COLLECTING ASSESSMENTS AND ADVANCE RETIREMENT OF BONDS

8760

The procedures of this part are alternative to Part 8 (commencing with Section 8680) and Part 11 (commencing with Section 8750) relating to the partial or full payment of assessments and advance retirement of bonds. Except as otherwise provided, Part 8 (commencing with Section 8680) and Part 11 (commencing with Section 8750) apply. When it is proposed to proceed under this part, it shall be so stated in the resolution of intention.

(Amended by Stats. 1989, Ch. 104, Sec. 21.)



8766

The owner of assessed land, except land which has been ordered to judicial foreclosure pursuant to Section 8830, may prepay the assessment and remove the lien of the assessment by paying to the treasurer all of the following:

(a) The amount of any delinquent installments of principal and interest, together with penalties accrued to the date of prepayment.

(b) The unpaid, nondelinquent principal of the assessment, including principal posted to the tax roll for the current fiscal year but not yet paid.

(c) An allowance for redemption premium, calculated by multiplying the amount of the unmatured principal by the redemption premium percentage stated in the bonds. Unmatured principal excludes principal due during the fiscal year of prepayment.

(d) A reasonable fee, fixed by the treasurer, for the cost of administering the prepayment and the advance redemption of bonds.

(e) Interest accrued to the next call date of the bonds. The next call date is the next bond interest payment date which is not less than 90 days after the date of prepayment. Credit shall be given, or a refund provided, for installments of interest posted to the current tax roll and actually paid.

(f) A credit for the reserve fund calculated pursuant to Section 8881.

(Amended by Stats. 1989, Ch. 104, Sec. 22.)



8766.5

The owner of assessed land, except land which has been ordered to judicial foreclosure pursuant to Section 8830, may prepay the assessment in part and remove the lien of the assessment in part by paying to the treasurer all of the following:

(a) The amount of any delinquent installment of principal and interest, together with penalties accrued to the date of prepayment.

(b) A portion of the unpaid, nondelinquent principal of the assessment in increments of five thousand dollars ($5,000).

(c) An allowance for redemption premium, calculated by multiplying the amount of the unmatured principal being prepaid by the redemption premium percentage stated in the bonds.

(d) A reasonable fee, fixed by the treasurer, for the cost of administering the prepayment and the advance redemption of bonds.

(e) Interest accrued to the next call date of the bonds. The next call date is the next bond interest payment date which is not less than 90 days after the date of prepayment.

(f) A credit for the reserve fund calculated pursuant to Section 8881.

When an assessment has been partially prepaid, the treasurer shall issue a revised auditor s record for that parcel, showing the proportionate reduction in assessment installments. Thereafter, the treasurer shall levy subsequent installments at the reduced rate.

(Amended by Stats. 1990, Ch. 446, Sec. 16.)



8767

Upon receiving a partial or full prepayment of an assessment, the treasurer shall deposit it in an assessment prepayment subaccount of the bond redemption fund. All prepayments may be commingled in a single account. From the account, the treasurer shall make disbursements as follows:

(a) The administrative fee shall be deposited in the general fund of the city.

(b) Delinquent principal, interest, and penalties shall be transferred to the redemption fund for the bonds. If a special reserve fund has been established for the bonds and has been depleted on account of the delinquencies, the delinquent amounts and penalties shall be transferred instead to the special reserve fund.

(c) The installment of principal due in the fiscal year of prepayment shall be transferred to the redemption fund for the bonds.

(d) Interest accrued to the next call date shall be transferred to the redemption fund for the bonds.

(e) The balance in the assessment prepayment account shall be used to advance the maturity of bonds to the next call date, as provided in Part 11 (commencing with Section 8750). The amount of bonds to be retired shall be the maximum for which principal and redemption premium may be paid in full from the prepayment account. Accrued interest on bonds to be retired shall be paid from the redemption fund.

(Amended by Stats. 1989, Ch. 104, Sec. 24.)



8768

The treasurer shall select bonds for retirement in such a way that the ratio of outstanding bonds to issued bonds shall be approximately the same in each annual series insofar as possible. Within each annual series, bonds shall be selected for retirement by lot.

(Repealed and added by Stats. 1987, Ch. 1388, Sec. 21.)



8769

Before issuing bonds pursuant to this division, the legislative body shall determine, and shall declare in the resolution of intention, one of the following:

(a) The city will obligate itself to advance available funds from the city treasury to cure any deficiency which may occur in the bond redemption fund. If the legislative body determines to so declare under this subdivision, the legislative body may provide further security for the assessment bonds by creating an improvement district pursuant to the Benefit Assessment Act of 1982.

(b) The city will not obligate itself to advance available funds from the city treasury to cure any deficiency which may occur in the bond redemption fund. A determination not to obligate itself shall not prevent the city from, in its sole discretion, so advancing funds.

The determination made pursuant to this section shall be clearly stated in the text of the bonds issued pursuant to this division, and the title of the bonds shall include the words Limited Obligation Improvement in the event that the declaration in subdivision (b) is made.

(Amended by Stats. 1990, Ch. 446, Sec. 17.)






PART 12. REDEMPTION FUND DEFICIENCIES

8770

If it appears to the treasurer that there is danger of an ultimate loss accruing to the bondholders for any reason, he or she shall withhold payment on all matured bonds and interest and report the facts to the legislative body so that proper action may be taken by that body to equitably protect all bondholders.

(Amended by Stats. 1993, Ch. 194, Sec. 19. Effective January 1, 1994.)



8771

On receipt of the report, the legislative body shall fix a date for hearing thereon. The clerk shall give notice of the hearing by posting for 10 days. At the hearing the legislative body shall determine whether in its judgment there will ultimately be insufficient money in the redemption fund to discharge the unpaid bonds and interest. If it determines that in its judgment there will be no such shortage, it shall direct the treasurer to pay matured bonds and interest as long as there is available money in the redemption fund.

(Amended by Stats. 1985, Ch. 65, Sec. 24. Effective June 6, 1985.)



8772

If the legislative body determines that in its judgment there will be a shortage in the redemption fund, it shall direct the treasurer to pay to the holders of all outstanding and unpaid bonds such proportion thereof as the amount of funds on hand bears to the total amount of the unpaid principal of the bonds and the interest which has accrued or will accrue thereon. Similar proportionate payments shall thereafter be made periodically as moneys come into the redemption fund.

(Amended by Stats. 1985, Ch. 65, Sec. 25. Effective June 6, 1985.)



8773

In order to facilitate the making of proportionate payments, the holders of outstanding bonds shall surrender them to the treasurer for registration and cancellation. Upon cancellation each holder shall be credited with the amount of his bond so canceled. Thereupon the treasurer shall by warrant pay to each holder the proportionate amount of principal and accrued interest due on his or her bonds as may be available from time to time out of the money in the redemption fund. Interest shall cease on payments made on account of principal from the date of payment, but interest shall continue to run on the unpaid principal at the rate specified in the bonds until payment thereof be made. No premiums shall be paid on payments made in advance of the due date. If bonds are not surrendered for registration and payment the treasurer shall give notice to the holder thereof by registered mail, at the holder s address as last known to the treasurer, of the amount available for payment. Thereupon interest shall cease as to the amount so available for payment 10 days from the date of mailing of the notice.

(Amended by Stats. 1993, Ch. 194, Sec. 20. Effective January 1, 1994.)



8774

The legislative body may hold supplemental hearings on like notice and such other and supplemental orders may be made from time to time as may be equitable and proper.

(Added by Stats. 1941, Ch. 79.)



8775

If a deficiency occurs in the redemption fund with which to pay past due bonds, past due interest, or bonds or interest which will become due during the current tax collecting year, but it does not appear to the treasurer that there will be an ultimate loss to the bondholders, he shall pay matured bonds as presented and make interest payments when due as long as there are available funds in the redemption fund, in the following order of priority:

(1) All matured interest payments shall be made before the principal of any bonds is paid.

(2) Interest on bonds of earlier maturity shall be paid before interest on bonds of later maturity.

(3) Within a single maturity, interest on lower-numbered bonds shall be paid before interest on higher-numbered bonds.

(4) The principal of bonds shall be paid in the order in which the bonds are presented for payment. Any bond which is presented but not paid shall be assigned a serial number according to the order of presentment and shall be returned to the bondholder.

Bonds not paid when presented, and interest payments not paid when due, shall bear interest at the rate stated in the bonds, without compounding, until paid.

(Amended by Stats. 1985, Ch. 65, Sec. 27. Effective June 6, 1985.)



8776

When funds become available for the payment of any bond which was not paid upon presentment, the treasurer shall notify the registered owner thereof by registered mail to present the bond for payment. If the bond is not presented for payment within 10 days after the mailing of the notice, interest shall cease to run on the bond.

(Amended by Stats. 1985, Ch. 65, Sec. 28. Effective June 6, 1985.)



8778

If a deficiency remains in the redemption fund after one year from the issuance of the bonds, the legislative body may require all persons interested to appear before it at a day, hour and place fixed by it for a hearing and to show cause why a supplemental assessment should not be made to pay for the cost and incidental expenses of the original work done upon which the original assessments were made upon which the bonds were issued.

(Added by Stats. 1941, Ch. 79.)



8779

Notice of the hearing shall be given by publication, and shall also be posted by the street superintendent in the same manner as provided by the law pursuant to which the work was done for the posting of notices of the passage of the resolution of intention. The first publication of the notice and the posting shall be completed 10 days before the time fixed for the hearing.

(Added by Stats. 1941, Ch. 79.)



8780

At the time set for the hearing the legislative body shall proceed to hear any person appearing and may determine whether or not such deficiency was due to the fact that the original assessment for such cost and incidental expenses was not apportioned equitably or in accordance with benefits. The hearing may be postponed from time to time. If it appears to the legislative body that the amount apportioned to any lot was less than the amount which such lot should equitably bear according to the benefit which it received from the improvement, the legislative body may levy a supplemental assessment apportioning to such lot the additional sums which it should equitably bear according to such benefits.

(Added by Stats. 1941, Ch. 79.)



8781

The cost of the publication and posting of the notice and of making the supplemental assessment may be included in the supplemental assessment. A copy of the order levying the supplemental assessment shall be recorded in the office of the street superintendent and from and after such recording, the sum therein levied on any lot shall be and constitute a lien thereon and thereafter bear interest at the rate specified in the bonds. The several amounts levied by the supplemental assessment shall be extended on the next succeeding tax rolls to be delivered to the tax collector and shall be collected in the manner provided for the collection of installments of the original assessments.

(Added by Stats. 1941, Ch. 79.)



8782

The legislative body may provide in its order levying the supplemental assessment that the supplemental assessments may be collected in annual installments during the remaining term of years during which the bonds run, an equal proportion of principal coming due in each of the remaining years. However, any property owner may pay the whole of the supplemental assessment subsequent to the order of the legislative body and before the amount has been extended on the tax roll, whereupon interest shall cease on such assessment.

(Added by Stats. 1941, Ch. 79.)



8783

All money collected on the supplemental assessment shall be paid into the redemption fund and be applied to the payment of the costs of publishing and posting the notice of hearing and of making the supplemental assessment and then to the payment of the bonds and interest thereon. After satisfaction of the bonds, repayment, if possible, of all funds collected on the supplemental assessment shall be made to those persons paying the same out of recoveries had through the collection of the delinquent installments of the assessments upon which the bonds were originally issued and of the interest and penalties thereon, and then out of any surplus remaining in the redemption fund after repayment to the city of any special taxes levied by it for the purpose of advancing funds under Part 13 (commencing with Section 8800) less its recovery on the sale or redemption of the properties assessed and any costs incurred by it under this division.

(Amended by Stats. 1993, Ch. 194, Sec. 21. Effective January 1, 1994.)



8784

If there is a surplus remaining in the redemption fund after payment of all bonds and the interest thereon, that surplus shall first be applied to repayment to the city of any special taxes levied by it for the purpose of advancing funds under Part 13 (commencing with Section 8800) less its recovery on the sale or redemption of the properties assessed, and also of any costs incurred by it under this division. The remainder shall be repaid in accordance with the provisions of Section 8783 to persons paying supplemental assessments, if any, and the balance may be proportionately credited upon the final installments due upon the assessments securing the bonds and repaid to those persons whose assessments have been previously paid or may be transferred to the general fund of the city.

(Amended by Stats. 1993, Ch. 194, Sec. 22. Effective January 1, 1994.)






PART 13. SALE FOR DELINQUENCY

8800

Upon default in the payment of any installment of principal or interest on any assessment or reassessment, the lands securing those installments and assessments shall become tax-defaulted in the same manner in which real property in the city becomes tax-defaulted for the nonpayment of general city taxes, and shall be subject to redemption in the same manner and to the same extent that real property in the city which has become tax-defaulted for the nonpayment of general city taxes may be redeemed.

(Amended by Stats. 1993, Ch. 194, Sec. 23. Effective January 1, 1994.)



8801

If any lot or parcel of land becomes tax-defaulted property for nonpayment of taxes and of any installment of the assessment thereon, or of the penalties, interest, or costs on the same, or for the nonpayment of any installment of the assessment or of the penalties, interest, or costs on the same, the declaration of default pursuant to Section 3436 of the Revenue and Taxation Code and the deed issued pursuant to Section 3708 of that code, are primary evidence of the regularity of all proceedings had prior thereto, and shall be conclusive evidence of all things of which bonds issued upon the security thereof are conclusive evidence, and prima facie evidence of the regularity of all proceedings subsequent to the issuance of the bonds, and the deed conveys to the grantee the absolute title to the lands described therein, free of all incumbrances, except the lien for other state, county, and city taxes, unpaid installments, interest, and penalties under the same proceeding, and unpaid installments, interest, and penalties, the lien of which is subordinate thereto, and except all public improvement assessments which may have priority thereover.

(Amended by Stats. 1993, Ch. 194, Sec. 24. Effective January 1, 1994.)



8802

The city may pay and transfer into the redemption fund the amount of the delinquent assessment and of the delinquent interest for which the property has become tax-defaulted.

(Amended by Stats. 1993, Ch. 194, Sec. 25. Effective January 1, 1994.)



8803

If a county or a city whose taxes are collected by the county is conducting the proceedings and the county or city has advanced available funds either in performance of its obligations in proceedings wherein the assessment was levied prior to September 17, 1986, or under subdivision (a) of Section 8769, or voluntarily under subdivision (b) of Section 8769, the tax collector shall account to the county or the city for any moneys received upon redemption or from the sale of the property. In that case, for the purposes of this division, the county or the city shall be entitled to reimbursement of any amounts so advanced from any moneys so received.

(Amended by Stats. 1993, Ch. 194, Sec. 26. Effective January 1, 1994.)



8804

If there are no available funds in the treasury with which to make payment of the amount of the delinquent assessment and interest for which the property was declared to be in default, the tax collector shall make demand upon the legislative body that a suitable amount be included in the next tax levy for the purpose of providing funds with which to make the payment. However, the period of redemption from the declaration of default shall not be extended thereby nor shall the rights or privileges of the property owner be affected.

This section applies only to bonds representing unpaid assessments, which assessments were confirmed before June 6, 1978.

(Amended by Stats. 1993, Ch. 194, Sec. 27. Effective January 1, 1994.)



8805

If the city has made advances as provided in Section 8803 with respect to any installment and any succeeding installment of the assessment or of the interest on the assessment is not paid in any future year, the property shall not be declared in default unless there has previously been a redemption from such declaration or unless under the law the property is then being declared in default for delinquent taxes.

(Amended by Stats. 1993, Ch. 194, Sec. 28. Effective January 1, 1994.)



8806

Notwithstanding Section 8805, if a city has advanced available funds either in performance of its obligations in proceedings wherein the assessment was levied prior to September 17, 1986, or under subdivision (a) of Section 8769, the city shall, from time to time when due, pay and transfer into the redemption fund the amount of any future delinquent installments of the assessment and interest thereon pending redemption, and no redemption shall be made until any subsequent payments, with interest and penalties, are paid.

(Amended by Stats. 1993, Ch. 194, Sec. 29. Effective January 1, 1994.)



8808

The city shall have the right to advance and pay any other taxes wherever necessary to protect its interest in property against which there is a delinquent assessment. It may also, at its discretion, temporarily transfer moneys into the redemption fund from other funds in which the moneys are not immediately needed. If the city has determined to obligate itself to use available funds to cure any deficiency in the redemption fund pursuant to subdivision (a) of Section 8769, it shall temporarily transfer available funds to the redemption fund upon determining that a deficiency exists. The moneys so transferred are to be used to pay sums due from the redemption fund and to be retransferred therefrom out of the first available receipts.

(Amended by Stats. 1988, Ch. 959, Sec. 5.)



8809

The legislative body, shall, at the time of fixing the annual tax rate and levying the taxes to be collected for general city purposes, levy a special tax upon the taxable property in the city for the purpose of making advances under this part, and also for the purpose of paying installments of the assessment or of the interest thereon, which the city is required to pay under Section 8806, but not to exceed for each local improvement ten cents ($0.10) on each one hundred dollars ($100) of assessable property in any one year. The special tax shall be in addition to all other taxes levied for city purposes, and shall be computed, entered and collected in the same manner, and by the same persons and at the same time and with the same penalties and interest as are other taxes of the city.

This section applies only to bonds representing unpaid assessments, which assessments were confirmed before June 6, 1978.

(Amended by Stats. 1993, Ch. 194, Sec. 30. Effective January 1, 1994.)






PART 14. FORECLOSURE BY ACTION

8830

(a) As a cumulative remedy, if any assessment or reassessment or installment thereof, or of any interest thereon, together with any penalties, costs, fees, and other charges accruing under applicable taxation provisions are not paid when due, the legislative body may order that the same be collected by an action brought in the superior court to foreclose the lien thereof as provided by this part.

(b) The legislative body may, by resolution adopted prior to issuance of bonds under this division, covenant for the benefit of bondholders to commence and diligently prosecute any foreclosure action regarding delinquent installments of any assessments or reassessments which secure the bonds that are to be issued, and, at any time, may assign the causes of action arising from the foreclosure to a trustee to do so on behalf of the bondholders. The resolution may specify a deadline for commencement of the foreclosure action and other terms and conditions as the legislative body may determine to be reasonable regarding the foreclosure action.

(c) Except as provided in Section 8836, all installments, interest, penalties, costs, fees, and other charges that are delinquent at the time of the ordering of a foreclosure action shall be collected in the action. If a lot or parcel of property has not been sold pursuant to judgment in the foreclosure action at the time that subsequent installments and interest become delinquent, the court may include the subsequent installments, interest, penalties, costs, fees, and other charges in the judgment or modified judgment.

(d) For purposes of financing delinquent assessments pursuant to Section 26220, the legislative body may act as if it were a board of supervisors.

(e) Notwithstanding any other provision of this chapter, no trustee or joint powers authority shall be obligated to accept the tender of bonds in satisfaction of any obligation arising from a delinquent assessment, although either may do so if authorized to do so by the legislative body.

(f) An action to determine the validity of any bonds issued, any joint powers agreement entered into, and any related agreements entered into, by a joint powers agency acting pursuant to this section may be brought by the joint powers agency pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure. Any appeal from a judgment in the action shall be commenced within 30 days after entry of judgment.

(Amended by Stats. 1997, Ch. 946, Sec. 8. Effective January 1, 1998.)



8831

Costs in the action shall be fixed and allowed by the court and shall include a reasonable attorney s fee, interest, penalties and other charges or advances authorized by this division, including reasonable administrative costs incurred by the city in pursuing the foreclosure, and when so fixed and allowed by the court the costs shall be included in the judgment.

(Amended by Stats. 1991, Ch. 966, Sec. 8.)



8832

(a) The court shall have the power to adjudge and decree a lien against the lot or parcel of property covered by the assessment or reassessment for the amount of the judgment and to order the premises to be sold on execution as in other cases of the sale of real property by the process of the court except:

(1) Notwithstanding Section 701.545 of the Code of Civil Procedure, notice of sale of any lot or parcel included in the judgment may be given pursuant to Section 701.540 of the Code of Civil Procedure any time after the expiration of 20 days after the date notice of levy on the interest in real property was served on the judgment debtor or debtors, provided that the lot or parcel to be sold is not a dwelling for not more than four families.

(2) Whenever notice of sale may be given after the expiration of 20 days after the date notice of levy was served as provided in paragraph (1), the 30-day time period contained in subdivision (h) of Section 701.540 of the Code of Civil Procedure shall be reduced to 10 days.

(3) Upon proof that the lot or parcel to be sold is not a dwelling for not more than four families, pursuant to Section 716.020 of the Code of Civil Procedure, the court shall order that paragraphs (1) and (2) apply to any judgment previously entered.

(4) Subdivision (b) of this section shall apply instead of subdivision (a) of Section 701.620 of the Code of Civil Procedure.

(5) Notwithstanding subdivision (c) of Section 701.620 of the Code of Civil Procedure, if the minimum price required to be paid for a lot or parcel pursuant to subdivision (b) is not obtained at a foreclosure sale, upon written request of the city, the levying officer shall retain the writ of sale and, provided that the writ of sale has not been returned to the court pursuant to paragraph (1) of subdivision (a) of Section 699.560 of the Code of Civil Procedure, give notice of sale pursuant to Section 701.540 of the Code of Civil Procedure without relevying on the property.

(6) As provided elsewhere in this division.

(b) Except as provided in Section 8836, the lot or parcel may not be sold unless the amount to be paid pursuant to the bid equals or exceeds the sum of all of the following amounts:

(1) The amount of the judgment with costs and interest thereon.

(2) Costs and interest on the judgment accruing after issuance of the writ pursuant to which the sale is conducted.

(3) The levying officer s costs.

(4) Any other amounts which are required by law to be bid in order that the lot or parcel may be sold.

(c) The city may bid at the price provided for by subdivision (b) by giving the levying officer a written receipt crediting all or part of the amount required to satisfy the judgment, except that the city shall pay all of the following amounts in cash or by certified or cashier s check:

(1) The levying officer s costs remaining unsatisfied.

(2) The amount of any preferred labor claims.

(3) Exempt proceeds.

(4) Any other claim that is required by law to be satisfied.

(d) If the city becomes the purchaser pursuant to bid as provided for by subdivision (c), the city shall pay the amount that is required to satisfy the judgment into the redemption fund within 24 months of the date of the foreclosure sale. From the amount that the city is required to pay into the redemption fund, the city shall reimburse the special reserve fund, if any, the amount, if any, of funds advanced from the special reserve fund to the redemption fund to cover delinquent installments of the assessment or reassessment and interest with respect to the lot or parcel of property which is sold. To the extent that the city has advanced funds other than, or in addition to, funds from a special reserve fund and the funds are included in the judgment, the obligation of the city to pay into the redemption fund is reduced by a corresponding amount.

(e) Notwithstanding subdivision (d), the city is not required to pay into the redemption fund any amount that exceeds in the aggregate the sum of all of the following:

(1) The amount required to bring current delinquent installments of the assessment or reassessment and interest with respect to which the lot or parcel of property is sold.

(2) Simple interest on all the amounts from the dates of delinquencies until the date of sale, at the rate or rates of the bonds.

(f) If the lot or parcel of property is sold at the execution sale to a purchaser other than the city, the city shall pay the sale proceeds that it receives into the redemption fund. From the amount that the city is required to pay into the redemption fund, the city shall reimburse the special reserve fund, if any, the amount, if any, of funds advanced from the special reserve fund to the redemption fund to cover delinquent installments of the assessment or reassessment and interest with respect to the lot or parcel of property which is sold. If the special reserve fund, if any, is thereby reimbursed, the city may reimburse other funds advanced by the city to cover delinquent installments and interest, and may pay interest and penalties, costs, fees, and other charges, to the extent that they are included in the sale proceeds received.

(g) Notwithstanding subdivision (f), attorney fees and costs awarded by the judgment and postjudgment interest are not required to be paid into the redemption fund.

(h) The foreclosure action shall be governed and regulated by this division, and where not in conflict with this division, by the applicable laws of this state.

(Amended by Stats. 1997, Ch. 946, Sec. 9. Effective January 1, 1998.)



8833

(a) When any foreclosure actions are ordered by the local agency or legislative body, or when subsequent installments and interest that are also to be made the subject of a foreclosure action thereafter become delinquent, and the foreclosure action is not commenced and a notice of pendency of action is not concurrently recorded, prior to the actual removal of the delinquent installment from the tax roll, the local agency or legislative body responsible for the foreclosure action on the delinquent installment shall do one of the following:

(1) Prior to the actual removal of the delinquent installment from the tax roll, the local agency or legislative body shall record or cause to have recorded in the county recorder s office in the county in which the real property is located, a Notice of Intent to Remove Delinquent Assessment Installment from the Tax Roll, which contains the information set forth in subdivision (b). If action is taken under this paragraph, all of the following apply:

(A) Upon presentation of written proof of the recordation and a request for removal by the local agency or legislative body, the county auditor shall remove the delinquent installments from the tax roll. Proof of recordation includes, but is not limited to, a certified copy of the notice set forth in subdivision (b), or a copy of the recorded notice containing the county recorder s assigned document number, or a copy of the recorded notice containing a copy stamp from the office of the county recorder.

(B) From the date of the recordation, the county tax collector shall be credited upon the current assessment roll with the amount charged against him or her on account of the delinquent assessments or reassessments. If any person pays the delinquent installment referred to in the Notice of Intent to Remove Delinquent Assessment Installment from the Tax Roll to the county auditor prior to or subsequent to the actual removal of that delinquent installment from the tax roll, the county tax collector shall forward that payment to the local agency or legislative body responsible for the foreclosure action.

(C) From the date of recordation pursuant to this section, the assessment or reassessment or installment thereof or interest thereon, and penalties, costs, fees, and other charges accrued under applicable statutes, that are to be collected in a foreclosure action, shall no longer be collectible by the county tax collector.

(D) The county tax collector, in addition to the costs recovered in foreclosure, may charge the actual costs incurred in removing these sums from the tax roll or the performance of any other related duties as set forth in this section.

(E) Installments, interest, penalties, costs, fees, and other charges that do not become the subject of a foreclosure action shall remain collectible by the county tax collector as otherwise provided by applicable law.

(2) As an alternative to the notice requirement set forth in paragraph (1), the Counties of San Bernardino and Riverside may, simultaneously with the removal of the delinquent special assessment installment from the secured tax roll, provide notification on the secured tax roll that the installment has been removed from the roll for each parcel for which the delinquent special tax assessment was removed. The notice shall be displayed in a manner that conveys that the removal has occurred, and shall include the name and telephone number of the person or entity to be contacted to receive further information.

(b) The Notice of Intent to Remove Delinquent Assessment Installment from the Tax Roll shall be completed and recorded by or caused to be recorded by the local agency or legislative body responsible for the foreclosure action, and shall contain all of the following:

(1) The name of the local agency or legislative body, city, or other assessment district responsible for the foreclosure action.

(2) The legal description or assessor s parcel number of the property affected by the notice.

(3) The specific tax year and installment intended to be removed from the tax roll.

(4) The title, address, and telephone number of the employee, city official, or other authorized official who should be contacted regarding the delinquent assessment installment amount.

(5) The name of the owner shown on the last equalized assessment roll.

(c) Any local agency or legislative body that removed or caused to be removed a delinquent assessment installment from the ad valorem tax roll prior to January 1, 1997, shall record, by July 1, 1997, a Notice of Intent to Remove Delinquent Assessment Installment from the Tax Roll or shall request the tax collector to retain the notice of delinquent assessment installment on the tax roll as set forth in paragraph (2) of subdivision (a). If the foreclosure action has been filed and a notice of pendency of action has been recorded in the county recorder s office prior to July 1, 1997, this requirement does not apply.

(d) All costs associated with the county tax collector s and local agency s responsibilities as set forth in this section shall be recoverable by the local agency or legislative body through the foreclosure action.

(e) The recording of a notice of pendency of action in the county recorder s office in the county in which the real property is located, concurrent with the commencement of a foreclosure action ordered by the local agency or legislative body and commenced prior to the actual removal from the tax roll of the delinquent installment that is the subject of the foreclosure action, constitutes compliance with the notice requirements of this section.

(Amended by Stats. 2004, Ch. 183, Sec. 339. Effective January 1, 2005.)



8833.5

At any time after the tax collector has been relieved of further duty with regard to amounts charged against him or her on account of the assessments or reassessments described by Section 8833 and prior to a judgment of foreclosure, the city shall dismiss the foreclosure action upon payment of the sum of all of the following amounts:

(a) The amount of any delinquent installments of principal or interest of the assessment or reassessment, together with interest and penalties, costs, fees, and other charges accrued thereon to the same extent that they accrue against real property for nonpayment of general property taxes, to the date of payment.

(b) Costs of suit, including, but not limited to, service and recording fees and the costs of abstract or report of search of, or litigation guaranty with respect to, all claims of interest in the land.

(c) Attorneys fees authorized by the city.

(d) The tax collector s costs authorized by Section 8833.

(Added by Stats. 1988, Ch. 959, Sec. 9.)



8834

The foreclosure action shall be brought in the name of the city or a trustee employed on behalf of the bondholders pursuant to Section 8830, and may be brought at any time prior to the expiration of four years subsequent to the last maturity of the principal of bonds secured by the assessment or reassessment. The complaint may be brief and include substantially only the following allegations with reference to the assessment or reassessment sought to be collected:

(a) That, on a date stated, the legislative body passed its resolution ordering certain work to be done, without describing the same.

(b) If the assessment was levied pursuant to the Improvement Act of 1911 (Division 7 (commencing with Section 5000)), that work was done pursuant to the resolution.

(c) That an assessment to pay the cost of the work was duly made and was authorized to be collected, but remained unpaid on a stated date.

(d) That certain property (describing it) was assessed or reassessed a stated amount and that bonds upon the security of the assessment or reassessment were duly issued under this division, giving the date or dates of the bonds, their interest rate or rates, and the number of years the last maturity of the bonds were to run, but it is not necessary to state the amount, number, denomination, or other terms of the bonds.

(e) That, on a date stated, a certain sum came due against the described property on the assessment or reassessment and had not been paid and that the legislative body, or a trustee acting on behalf of the bondholders, had ordered the action to foreclose.

(Amended by Stats. 1990, Ch. 446, Sec. 19.)



8835

The amount of penalties, costs and interest due shall be calculated up to the date of the judgment.

(Added by Stats. 1941, Ch. 79.)



8836

(a) In the event a lot or parcel of property fails to sell for the minimum price required by Section 8832, the city may petition the court to modify its judgment and authorize the property to be sold at a lesser minimum price or without a minimum price.

(b) Written notice of hearing on the petition under subdivision (a) shall be given by certified or registered mail to all registered owners of any outstanding bonds secured, in whole or in part, by the delinquent assessment or reassessment, to the original purchaser of any of the bonds from the city, to the city treasurer, and to any authenticating agents, transfer agents, registrars, and paying or other agents of the city appointed with respect to any of the bonds. If any of the outstanding bonds are payable to bearer and not registered to other than bearer, notice of the hearing shall also be given by publication at least once in a financial publication with national circulation and additionally as the court shall reasonably require. The hearing shall be held not earlier than 10 days after the notice is given.

(c) The court may, after a hearing held pursuant to notice as provided for by subdivision (b), modify the judgment and authorize the property to be sold at a lesser minimum price or without a minimum price, if the court determines, based on the evidence introduced at the hearing, any of the following:

(1) Sale at the lesser minimum price or without a minimum price will not result in an ultimate loss to the bondholders.

(2) Owners or holders of 75 percent or more of the outstanding bonds, by principal amount, have consented to the petition and the sale will not result in an ultimate loss to the nonconsenting bondholders.

(3) Owners or holders of 75 percent or more of the outstanding bonds, by principal amount, have consented to the petition and all of the following apply:

(A) By reason of determination pursuant to Section 8769, the city is not obligated to advance available funds to cure a deficiency.

(B) No bids equal to or greater than the minimum price have been received at the foreclosure sale.

(C) No funds remain in the special reserve fund, if any.

(D) The city has reasonably determined that a reassessment and refunding proceeding is not practicable, or has in good faith endeavored to accomplish a reassessment and refunding and has not been successful, or has completed reassessment and refunding arrangements which will, to the maximum extent feasible, minimize the ultimate loss to the bondholders.

(E) No other remedy acceptable to owners or holders of 75 percent or more of the outstanding bonds, by principal amount, is reasonably available.

(d) The assessment or reassessment lien upon property sold pursuant to this section at a lesser price than the minimum price shall be reduced by the difference between the minimum price and the sale price.

(e) The court shall permit participation by the bondholders in its consideration of the petition as necessary to its determinations.

(f) Neither the property owner nor the holder of a security interest in the property, nor any other defendant in the foreclosure action, nor any agent thereof, may purchase the property at the foreclosure sale for less than the minimum price determined pursuant to Section 8832. Each purchaser at less than the minimum price shall certify in writing to the levying officer at the sale the purchaser s compliance with the requirements of this subdivision.

(g) The court may make provisions for the payment of attorney fees and costs incurred in proceedings pursuant to this section as the court deems proper, and need not require that the fees and costs be paid out of the proceeds of any sale authorized pursuant to this section.

(Added by Stats. 1988, Ch. 959, Sec. 11.)



8837

This section applies if delinquent assessment installments, together with any penalties, interest, and costs, are collected through the sale of the property by the tax collector pursuant to Chapter 7 (commencing with Section 3691) of Part 6 of Division 1 of the Revenue and Tax Code.

(a) If the property is sold for at least the total amount necessary to redeem plus costs, as defined in Section 3698.5 of the Revenue and Taxation Code, the sale of the property shall extinguish the delinquent assessment installments, interest, penalties, and costs included in the sale price.

(b) If the property is sold for less than the total amount necessary to redeem plus costs, as defined in Section 3698.5 of the Revenue and Taxation Code, the following applies:

(1) The portion of the sales price paid by the tax collector to the local agency on account of the delinquent assessment installments shall be credited by the local agency first to delinquent interest and redemption penalties, and then to delinquent principal.

(2) The remainder of the delinquent assessment installments and redemption penalties, if any, shall remain due and owing.

(3) Redemption penalties shall continue to accrue on remaining unpaid delinquent assessment installments.

(4) The remaining unpaid amount, with penalties, may be added as postjudgment delinquencies to any existing unsatisfied foreclosure judgment against the property, or may be collected in a new foreclosure action filed pursuant to this chapter.

(Added by Stats. 2007, Ch. 670, Sec. 120. Effective January 1, 2008.)






PART 14.5. TITLE TAKEN BY PURCHASER

8840

Except as otherwise provided in Section 8836 and notwithstanding any other provision of law, the purchaser of property subject to delinquent installments of principal or interest on an assessment or reassessment at the tax collector s sale pursuant to Part 13 (commencing with Section 8800), or at a foreclosure sale by order of court pursuant to Part 14 (commencing with Section 8830), shall take the property subject to all future installments of principal and interest on any assessment or reassessment which are not due and payable at the time of the tax collector s sale pursuant to Part 13 (commencing with Section 8800), or at the time of the judgment pursuant to Part 14 (commencing with Section 8830), without regard to the priority of the lien thereof.

(Added by Stats. 1992, Ch. 772, Sec. 11. Effective January 1, 1993.)






PART 15. MISCELLANEOUS PROVISIONS

8850

No bond, assessment, or installment thereof or of the interest or penalties thereon, or declaration of default or deed shall be held invalid for any error in the computation of the proper amount due on the same, if the error is found to be comparatively negligible, or is found to be in favor of the owner of the real property affected thereby.

(Amended by Stats. 1993, Ch. 194, Sec. 31. Effective January 1, 1994.)



8851

Upon the application of the legislative body or of any holder or other interested party, the Commissioner of Financial Institutions shall examine into the regularity of the issuance of bonds under this division and the sufficiency of the security provided for the payment thereof and if satisfied therewith he or she may certify the same as suitable for investment by savings banks and trustees whereupon the bonds may be used for investment of savings deposits and trust funds. The cost of any such examination may on approval of the legislative body be paid out of any surplus money in the redemption fund not required for the payment of the interest or principal of the bonds.

(Amended by Stats. 1996, Ch. 1064, Sec. 807. Effective January 1, 1997. Operative July 1, 1997, by Sec. 814 of Ch. 1064.)






PART 16. SPECIAL SECURITY FUND

8880

In any proceedings leading to the issuance of bonds pursuant to this division, the legislative body may include, as an incidental expense of the proceedings, an amount to create a special reserve fund for the bonds.

The amount so provided shall not exceed 10 percent of the total amount of assessments to be levied under the proceedings.

(Amended by Stats. 1989, Ch. 104, Sec. 25.)



8881

Where a special reserve fund is created for a bond issue, the assessment levied on any parcel for the payment of the bond issue shall be reduced upon the payment, in whole or in part, of the assessment pursuant to provisions for either (1) cash payments of assessments prior to the issuance of the bonds or (2) advance payment of assessments following the issuance of the bonds.

The proportional reduction on the assessment shall equal the ratio of the total amount initially provided for the special reserve fund to the total amount originally assessed in the proceedings for the bond issue.

(Added by Stats. 1979, Ch. 149.)



8882

Upon receipt of the bond sale proceeds, the amount so provided for the special reserve fund pursuant to Section 8880 shall be transferred to the fund.

The special reserve fund shall be identified by the name of the proceedings under which the bonds are issued and shall constitute a trust fund for the benefit of the bondholders, subject to and to be administered in accordance with the provisions of this part.

(Amended by Stats. 1981, Ch. 378, Sec. 1. Effective September 9, 1981.)



8883

The money in the special reserve fund shall be available for transfer into the redemption fund for the bonds pursuant to Part 13 (commencing with Section 8800). The amount so advanced shall be reimbursed from the proceeds of redemption or sale of the parcel for which payment of delinquent installments was made from the special reserve fund.

(Amended by Stats. 1981, Ch. 378, Sec. 2. Effective September 9, 1981.)



8884

Whenever an assessment is paid off following the issuance of bonds, there shall be transferred, from the special reserve fund to the redemption fund, an amount equal to the reduction in the assessment determined pursuant to Section 8881.

(Added by Stats. 1979, Ch. 149.)



8885

Whenever the balance in the special reserve fund is sufficient to retire all remaining outstanding bonds in the issue, whether by advance retirement or otherwise, collection of the principal and interest on the assessments shall be discontinued and the special reserve fund shall be liquidated in retirement of the bonds.

In the event that the balance in the fund at the time of liquidation exceeds the amount required to retire all outstanding bonds in the issue, the excess shall be apportioned to each parcel upon which the individual assessment remained unpaid at the time the balance in the reserve fund was sufficient to retire all outstanding bonds in the issue. The payments shall be made in cash to the respective owners of the parcels except that, if the excess is not greater than one thousand dollars ($1,000), the excess may be transferred to the general fund of the entity conducting the proceedings.

(Amended by Stats. 1981, Ch. 378, Sec. 3. Effective September 9, 1981.)



8886

Money in the special reserve fund may be temporarily invested in any authorized investments pursuant to Article 1 (commencing with Section 53600) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code, or in any authorized investments pursuant to law in the case of money resulting from assessments levied for bonds authorized to be issued after the effective date of the amendments to this section enacted during the 1981 82 Regular Session of the Legislature, provided that the maturities thereof shall not be later than the date on which the money may be required for the redemption fund pursuant to this part.

Any income realized from such investments shall be credited to the special reserve fund, and any loss or expense resulting from such investment shall be charged to that fund.

(Amended by Stats. 1981, Ch. 378, Sec. 4. Effective September 9, 1981.)



8887

Notwithstanding any other provision in this part, for the purposes of (1) assuring that the bonds to be issued will not become arbitrage bonds as defined in the Internal Revenue Code of 1954 (Title 26 of the United States Code) and regulations promulgated thereunder by the Department of Treasury, and (2) providing for reduction of the amount of money in the special reserve fund during the term of the bonds, the legislative body may, by resolution adopted prior to the issuance of bonds under this division, provide that money in the special reserve fund, including investment income, shall be used, in the amounts and at the times as the legislative body may determine, for either or both of the following:

(a) Credit upon the assessment in the manner provided in Section 10427.1.

(b) Transfer to the redemption fund for advance retirement of the bonds pursuant to this division.

The resolution may specify the terms and conditions, as the legislative body may determine to be reasonable, with respect to its authorization of either or both of the uses.

(Added by Stats. 1981, Ch. 378, Sec. 5. Effective September 9, 1981.)









DIVISION 11. REFUNDING OF BONDS ISSUED UNDER THE “IMPROVEMENT BOND ACT OF 1915”

CHAPTER 1. General Provisions and Definitions

ARTICLE 1. General Provisions

9000

The refunding of bonds issued under the Improvement Bond Act of 1915 so as to restore property to the tax rolls and make it available for development is declared to be an important policy of this State and all necessary authority, power, and jurisdiction to impose a valid reassessment upon lands deeded to the State or to any city therein for delinquent taxes or for delinquent taxes and assessments, and to enforce the lien of such reassessment is hereby granted, and any and all acts and proceedings of every kind and nature necessary for the levy of the valid reassessment and for the enforcement of the lien of such reassessment are hereby authorized.

(Added by Stats. 1951, Ch. 463.)



9001

The legislative body of any city in this State may refund bonds issued under the Improvement Bond Act of 1915, under and subject to the provisions of this division, and may provide for the extension of the liens of assessments and the levy and collection of assessments and reassessments to pay such bonds.

(Added by Stats. 1951, Ch. 463.)



9002

It is the intention of this division that the original bonds and the original assessments shall remain in full force and effect until superseded and supplanted by reassessments and refunding bonds validly and legally issued, upon which the city is validly subject to the liability to pay the refunding bonds.

(Added by Stats. 1951, Ch. 463.)



9003

Any action or determination made necessary by reason of constitutional requirements or otherwise, or any action or determination which is convenient in the making of the reassessment, or in the refunding and reassessment proceedings, which is not expressly set forth in this division is hereby authorized and the same when made shall be valid and sufficient.

(Added by Stats. 1951, Ch. 463.)



9004

Any city may employ any qualified person to perform any work provided for or authorized by this division or in connection with the refunding of any indebtedness authorized to be refunded under this division.

(Added by Stats. 1951, Ch. 463.)



9005

The incidental expenses of any refunding and reassessment authorized by this division shall be paid by the city in which the district lies.

(Added by Stats. 1951, Ch. 463.)



9006

When proceedings are commenced under this division, the provisions of this division only shall apply thereto.

(Added by Stats. 1951, Ch. 463.)



9007

This division does not affect any other act or acts now existing or which may hereafter be passed covering the same subject matter, nor apply to any proceedings thereunder, but is intended to and does provide an alternative system for the refunding of bonds.

(Added by Stats. 1951, Ch. 463.)



9008

The remedies provided for the enforcement of any reassessment levied under the provisions of this division are not exclusive and additional remedies may be provided at any time.

(Added by Stats. 1951, Ch. 463.)



9009

The curative clauses of this division are cumulative and each of them is to be given full force and effect.

(Added by Stats. 1951, Ch. 463.)



9010

This division and all of its provisions shall be liberally construed, to the end that the purposes thereof may be made effective.

(Added by Stats. 1951, Ch. 463.)



9011

Whenever the requisite number of property owners have filed their written consent to the refunding and reassessment under this division, any city may perform any of the following acts:

(a) File a petition and take all steps and proceedings required, permitted, or authorized under any bankruptcy law of the United States, or bring any action or proceeding authorized under the powers of any court for the composition or readjustment of the indebtedness to be refunded.

(Added by Stats. 1951, Ch. 463.)



9012

In any action to foreclose or in any action to quiet title brought by the purchaser at a sale for delinquency under this division, or by his successor in interest, the State of California may be made a party defendant, and in that event it shall be sufficient service of process to serve the Attorney General.

(Added by Stats. 1951, Ch. 463.)



9013

In the event of foreclosure or action to quiet title process shall be served upon the same person or persons as in other cases of suits against the city.

(Added by Stats. 1951, Ch. 463.)



9014

The purchaser, whether at tax collector s sale or at resale by the city in the event of the city having become the purchaser, or at foreclosure sale by order of court, takes the property subject to all unpaid installments, interest and penalties under the same proceeding.

(Added by Stats. 1951, Ch. 463.)






ARTICLE 2. Definitions

9015

Unless the particular provision or the context otherwise requires, the definitions contained in this article shall govern the construction of this division.

(Added by Stats. 1951, Ch. 463.)



9016

All words in this division relating to municipal officers and matters shall be construed as referring to the corresponding county officers and matters under this division.

(Added by Stats. 1951, Ch. 463.)



9017

Auditor means:

(a) When used with reference to a county, the county auditor.

(b) When used with reference to a city, any person who, under whatever name or title, is charged with the duty of extending taxes upon the assessment rolls and lists.

(Added by Stats. 1951, Ch. 463.)



9018

City includes counties, cities and counties, and all corporations organized and existing for municipal purposes.

(Added by Stats. 1951, Ch. 463.)



9019

Clerk means:

(a) When used with reference to a county, the clerk of the board of supervisors.

(b) When used with reference to a city, the person who is or acts as clerk of the legislative body of the city.

(Amended by Stats. 2002, Ch. 221, Sec. 129. Effective January 1, 2003.)



9020

Legislative body means:

(a) When used with reference to a county, the board of supervisors.

(b) When used with reference to a city, the body which by law constitutes the legislative department of the government of the city.

(Added by Stats. 1951, Ch. 463.)



9021

Parcel means lot, piece, parcel, or tract of land.

(Added by Stats. 1951, Ch. 463.)



9022

As used with reference to a county, street superintendent or superintendent of streets means the county surveyor or such other competent county officer as may be appointed by the board of supervisors to perform the duties imposed upon the street superintendent.

(Added by Stats. 1951, Ch. 463.)



9023

Tax collector means any person who, under whatever name or title, is charged with the duty of collecting taxes, advertising delinquent lists of unpaid taxes, selling lands thereunder and executing certificates of sale and deeds thereon.

(Added by Stats. 1951, Ch. 463.)



9024

Tax-deeded lands are parcels of land, the assessment upon which is security for the outstanding bonds to be refunded, which have been deeded to the State for delinquent taxes or delinquent taxes and assessments.

(Added by Stats. 1951, Ch. 463.)



9025

Treasurer means:

(a) When used with reference to a county, the county treasurer.

(b) When used with reference to a city, the city treasurer.

(Added by Stats. 1951, Ch. 463.)









CHAPTER 2. Preliminary Proceedings

ARTICLE 1. Authority to Refund

9050

Whenever any principal or interest of any issue of bonds issued under the Improvement Bond Act of 1915 is past due and unpaid because of delinquency in the payment of assessments, the legislative body of the city in which the property assessed lies may determine by resolution that the public interest or necessity requires the refunding of such issue of bonds, and declare its intention to refund the bonds.

(Added by Stats. 1951, Ch. 463.)






ARTICLE 2. Consent of Bondholders

9055

The legislative body may enter into a written contract or contracts with the owner or owners of such bonds and provide therein for the cancellation of the outstanding bonds and coupons and the issuance of refunding bonds therefor, subject to the provisions of this division.

(Added by Stats. 1951, Ch. 463.)



9056

When any bond is presented by any person to the legislative body for refunding, such person shall be deemed the owner thereof, and the legislative body may enter into a written contract or contracts to provide for the refunding of the bond.

(Added by Stats. 1951, Ch. 463.)



9057

The contract or contracts shall determine the terms and conditions upon which the outstanding bonds shall be exchanged for the refunding bonds.

(Added by Stats. 1951, Ch. 463.)



9058

The bonds to be refunded may be deposited with the city treasurer or with any duly incorporated bank or trust company doing business in the State, which shall act as depository or escrow holder, as may be designated by contract between the city and the bondholders. The terms of the escrow shall be provided in the contract.

(Added by Stats. 1951, Ch. 463.)



9059

The State of California or any city, county, or other political subdivision or public corporation, owning any bonds which might be refunded under the provisions of this division may perform all acts and do all things necessary or convenient for the refunding of the bonds under this division and may agree that the bonds be refunded under this division and contract for the refunding.

(Added by Stats. 1951, Ch. 463.)



9060

The city may at any time prior to the actual issuance and exchange of the refunding bonds make additional contracts with any owners of bonds for the surrender and exchange of bonds which are not agreed to be surrendered under the prior contracts.

(Added by Stats. 1951, Ch. 463.)



9061

If the owners of 75 percent or more of the principal amount of the outstanding bonds of any issue join in the contract or contracts, the city may proceed under this division to refund all of the bonds of that issue.

(Added by Stats. 1951, Ch. 463.)






ARTICLE 3. Nonconsenting Bondholders

9070

In the event that the holders of one or more of the outstanding bonds do not enter any contract to refund the same, nevertheless, if the holders of 75 percent or more of the outstanding bonds do contract for the refunding of the bonds owned or held by them the city shall have authority to refund all of the outstanding bonds of said issue under the provisions of this division, but in such event prior to recording the reassessment levied under this division sufficient money to adequately provide for the retirement or payment of the bonds of the nonconsenting holders must be provided and set aside in the proper fund for that purpose.

(Added by Stats. 1951, Ch. 463.)



9071

The city which is conducting the refunding proceedings may make an advancement or contribution or an additional contribution in order to provide money to pay or retire the bonds of the nonconsenting holders. In the event the city makes all or any part of such advancement it may reimburse itself entirely or partially by taking all or any part of the refunding bonds at par.

(Added by Stats. 1951, Ch. 463.)



9072

If any person advances money to provide for the payment or retirement of the bonds of nonconsenting holders the legislative body may deliver at par all or any portion of the refunding bonds which are not to be delivered to consenting bondholders to the person making such advance or advances, or may sell at par all or any part of the refunding bonds not to be delivered to consenting bondholders and from the proceeds thereof reimburse such person, and may contract to make such sale or delivery.

(Added by Stats. 1951, Ch. 463.)



9073

Any other methods of raising funds for the payment or retirement of the bonds of nonconsenting holders which will, prior to the time the assessment is recorded under this division, adequately provide the money necessary for such payment or retirement is hereby authorized.

(Added by Stats. 1951, Ch. 463.)



9074

Whenever any money is placed in any fund for the retirement or payment of the bonds of nonconsenting holders such money shall be used only for that purpose. After all of the bonds of the nonconsenting holders have been paid or retired any sum remaining in the fund shall be returned to the city or person which advanced the money.

(Added by Stats. 1951, Ch. 463.)



9075

In the event that the discharge of the bonds of any nonconsenting holders at less than the par value thereof has been authorized by any final decree or order confirming a plan of readjustment under any bankruptcy laws of the United States in any proceedings initiated under the authority of this division or otherwise the legislative body may perform all acts and do all things necessary for the discharge of the bonds in accordance with the decree or order.

(Added by Stats. 1951, Ch. 463.)



9076

The reassessment shall not be recorded until adequate provision has been made in accordance with the terms of this article for the payment or retirement of bonds of nonconsenting holders.

(Added by Stats. 1951, Ch. 463.)






ARTICLE 4. Refunding of Two or More Issues

9080

Two or more issues of bonds issued under the Improvement Bond Act of 1915 may be refunded in one proceeding under this division and only one issue of refunding bonds issued therefor, to be secured by all of the reassessments levied in lieu of the original assessments.

(Added by Stats. 1951, Ch. 463.)



9081

The proceedings for refunding two or more issues of bonds shall follow as nearly as may be the procedure for the refunding of one issue, with such modifications and changes in the resolutions, notices, reassessment list, bonds, auditor s report, summons, complaints, and all other proceedings as may be necessary or convenient in carrying through the proceedings, and the legislative body conducting the proceedings is hereby granted full jurisdiction, power, and authority to refund two or more issues of bonds issued under the Improvement Bond Act of 1915 in one proceeding under this division and with only one issue of refunding bonds secured by all of the reassessments and to perform all acts, take all steps and proceedings, provide all notices, and do all acts and things necessary or convenient for such refunding and not prohibited by the Constitution of the United States or the Constitution of this State.

(Added by Stats. 1951, Ch. 463.)









CHAPTER 3. Reassessment

ARTICLE 1. Computing the Reassessment

9100

When the contract between the city and 75 percent or more of the bondholders has been entered into, the legislative body shall direct the auditor to submit a complete and accurate statement showing the following:

(a) The total principal amount of the outstanding bonds of the issue to be refunded.

(b) The numbers of the bonds.

(c) The amounts of the due and unpaid interest coupons of the bonds.

(d) The several assessments remaining unpaid and the time in which they become due, together with the interest and penalties on any unpaid installments thereof.

(e) The amount of each reassessment and description of the property upon which such reassessment is proposed to be levied.

(Added by Stats. 1951, Ch. 463.)



9101

The amount of the reassessment upon any parcel of land shall be computed by the auditor in the following manner:

(a) Subtract from the total amount of unpaid assessments including interest and penalties thereon, if any, on all lands to be reassessed, the amount of the total proposed reassessment.

(b) Prorate the amount of the remainder so ascertained by subtraction, among the respective parcels to be reassessed in accordance with the amounts assessed against each of the parcels in the original assessment.

(c) Subtract the amount so prorated upon any parcel from the total amount of the unpaid assessment, with interest and penalties thereon, if any, on that parcel and the remainder shall constitute the proposed reassessment on such parcel.

(Added by Stats. 1951, Ch. 463.)



9102

As an alternative method of apportioning the reassessments, the legislative body, if it determines that it appears that the assessments upon some of the lands to be reassessed seem excessive and not in proportion to benefits, may by resolution direct that the superintendent of streets spread the proposed reassessment upon the parcels of land to be reassessed in accordance with the benefits derived from the acquisition or improvement, or acquisition and improvement, to pay for which the outstanding bonds were issued. If the alternative method of apportioning is used the superintendent of streets shall estimate for each parcel to be reassessed the benefits derived from the acquisition or improvement, or acquisition and improvement, to pay for which the outstanding bonds were issued, and shall credit to each parcel all amounts paid upon the assessment (excluding penalties and interest), and the balance remaining after these amounts have been credited shall be the amount of the reassessment upon the parcel.

(Added by Stats. 1951, Ch. 463.)



9103

When the reassessment has been spread under the alternative method, it shall be filed with the auditor and the auditor shall include it in his statement in lieu of the reassessment computed by him.

(Added by Stats. 1951, Ch. 463.)



9104

The amount of the reassessment upon any parcel shall not exceed the unpaid amount of the original assessment upon that parcel and the unpaid annual interest thereon.

(Added by Stats. 1951, Ch. 463.)



9105

Tax-deeded land shall be subject to reassessment.

(Added by Stats. 1951, Ch. 463.)



9106

Any parcel of land subject to the lien of any assessment securing bonds to be refunded pursuant to this division which has been deeded to any city or other political subdivision or public corporation for delinquent taxes or for delinquent taxes and assessments shall be subject to reassessment under this division. The legislative body of the city or other political subdivision or public corporation may consent to the refunding and reassessment under this division and may do any and all acts and things necessary or convenient to accomplish the refunding of the outstanding bonds.

(Added by Stats. 1951, Ch. 463.)



9107

All money appropriated by the city or county to assist in refunding shall be credited upon the reassessment and shall reduce each of the reassessments therein and shall be prorated among the respective parcels reassessed in accordance with the amounts assessed against each of the parcels in the original assessment.

(Added by Stats. 1951, Ch. 463.)






ARTICLE 2. Contributions and Appropriations

9125

A city proceeding under this division may appropriate money from any available fund to assist in the refunding. Wherever the improvement is a street, bridge, or highway improvement the county in which the city lies is authorized and empowered to appropriate money from any available fund to assist in the refunding.

(Added by Stats. 1951, Ch. 463.)



9126

In addition to the authority contained elsewhere in this division, any city, county, or city and county, district, or other public corporation of any class or kind, in which all or any part of the lands to be reassessed lie, may, at any time, make a contribution or appropriation to aid in the refunding of the outstanding bonds as provided in this article.

(Added by Stats. 1951, Ch. 463.)



9127

All or any part of the delinquent taxes levied upon lands subject to reassessment in the refunding proceeding for any city, county, or city and county, district, or other public corporation may be contributed or appropriated to aid in the refunding of such indebtedness by the legislative body of the city, county, city and county, district, or other public corporation for which such taxes were levied.

(Added by Stats. 1951, Ch. 463.)



9128

Such appropriation or contribution may be of money to be received from the collection of such delinquent taxes or may be made by authorizing the cancellation of the taxes.

(Added by Stats. 1951, Ch. 463.)



9129

If cancellation as provided in this article is authorized, a certified copy of the resolution making the contribution or appropriation and authorizing the cancellation of the taxes shall be filed with the city or county tax collector, as the case may be. Thereafter the tax collector, the clerk, the auditor, and any other officers having any part in the collection of such taxes or keeping public records thereof, shall, immediately upon the recordation of the reassessment, make the necessary entries canceling the taxes, and the auditor shall certify to the legislative body which made the appropriation or contribution that the taxes described in the resolution have been canceled and annulled.

(Added by Stats. 1951, Ch. 463.)



9130

When any appropriation or contribution is made by authorizing the cancellation of taxes, all interest and penalties on the taxes appropriated or contributed shall be canceled at the same time the taxes are canceled and shall not be deemed a part of the appropriation or contribution and no part of the taxes so canceled and no penalties or interest thereon shall ever be collected.

(Added by Stats. 1951, Ch. 463.)



9131

The taxes to be appropriated or contributed may be described in the resolution making the appropriation or contribution as all of the taxes for the particular fiscal year or years; and the total amount thereof may be stated in the resolution. No error in the statement of the total amount shall invalidate the appropriation or contribution provided the taxes to be appropriated or contributed are otherwise clearly described.

(Added by Stats. 1951, Ch. 463.)



9132

The resolution making the appropriation or contribution and authorizing the cancellation of taxes shall comply with the following requirements:

(a) It shall be adopted by a two-thirds vote.

(b) It shall find that the public interest and necessity require the contribution or appropriation.

(c) It shall find the general interest of the city, county, city and county, district, or other public corporation of which the body adopting the resolution is the legislative body will be served and promoted by such appropriation or contribution.

(d) It shall find that the refunding to which the appropriation or contribution is made will tend to restore property to the tax roll or keep it upon the tax roll and to promote the improvement and development of the property subject to reassessment in the refunding proceeding.

(Added by Stats. 1951, Ch. 463.)



9133

When an appropriation or contribution of taxes has been made under this article, the county auditor shall compute the amount of the unpaid taxes, penalties, and interest canceled and shall notify the State Controller thereof, and such amount shall be deducted from the amount necessary for a redemption of the property or from the amount for which the property shall be sold when sold by the State.

(Added by Stats. 1951, Ch. 463.)



9134

Where property has been deeded to the State for delinquent taxes and any appropriation or contribution of any part of the delinquent taxes is made pursuant to the authority conferred in this chapter, the consent of the Controller of the State of California to such appropriation or contribution shall be obtained; and if all taxes for which the sale was made are appropriated or contributed, the deed to the State shall be canceled.

(Added by Stats. 1951, Ch. 463.)






ARTICLE 3. Approval of Reassessment

9140

The statement of the auditor pursuant to Article 1 of this chapter shall be filed with the legislative body.

(Added by Stats. 1951, Ch. 463.)



9141

If the legislative body finds the statement of the auditor to be correct upon examination, it shall approve the statement.

(Added by Stats. 1951, Ch. 463.)



9142

Upon the approval of the statement of the auditor the legislative body shall adopt a resolution reciting that the statement of the auditor has been approved and is on file with the clerk and that it shows the amount of outstanding bonds and the amount of due and unpaid interest coupons thereof, and the amount of assessments and interest and penalties thereon, together with descriptions of the property upon which reassessments are proposed to be levied, and the amount to be reassessed against each parcel. The resolution shall fix a time and place for hearing on the refunding and reassessment.

(Added by Stats. 1951, Ch. 463.)



9143

The resolution shall also state the total amount of the outstanding bonds, the amount of the due and unpaid interest coupons, the total amount of unpaid assessments including therein interest and penalties on unpaid installments, if any, the amount of the proposed public contribution, if any, the total amount of the proposed reassesssment, the time the refunding bonds shall run, the rate or rates of interest thereon, and shall refer all parties interested to the report on file with the city clerk for the amount of the reassessment proposed to be levied on each parcel of land and for further details.

(Added by Stats. 1951, Ch. 463.)



9144

If the assessment was spread as provided in Section 9102 the resolution shall state that fact.

(Added by Stats. 1951, Ch. 463.)



9145

The resolution shall be published once a week for four successive weeks in some newspaper of general circulation in the city.

(Added by Stats. 1951, Ch. 463.)









CHAPTER 4. Election of Landowners to Pay Original Assessment

9160

The owners of property liable to pay assessments have the right to pay such assessments, together with interest thereon as provided by the proceedings and statute under which the outstanding bonds were issued. If the owners of property against which assessments remain unpaid so elect, by written notice given to the legislative body at any time prior to the hearing on the refunding and reassessment they may continue to pay assessments as provided by the proceedings and statute under which the outstanding bonds were issued. The notice shall describe the property upon which the owner elects to continue to pay sufficiently to identify it.

(Added by Stats. 1951, Ch. 463.)



9161

The assessments upon property as to which such written notice has been given shall be paid and collected with interest and penalties thereon as provided by the proceedings and statute under which the bonds to be refunded were issued.

(Added by Stats. 1951, Ch. 463.)



9162

Outstanding bonds payable serially as the assessments are payable, and in principal amount equal to the principal of the assessments included in written notices given pursuant to this chapter shall not be canceled in the refunding proceeding but, with interest, shall be payable as provided in the original proceedings.

(Added by Stats. 1951, Ch. 463.)



9163

In the event any property owner elects to continue to pay assessments as provided in this chapter, the proposed reassessment upon his parcel of land as set forth in the statement on file shall be marked Not to be levied and no reassessment shall be levied on such parcel in the refunding proceeding.

(Added by Stats. 1951, Ch. 463.)



9164

If in order that the principal amount of outstanding bonds not canceled in the refunding proceedings which is payable annually and interest thereon shall equal the principal amount of assessments made under the original proceedings which are payable annually and interest thereon, it is necessary to reduce the amount of any bond or interest coupon, an appropriate notation showing the amount of reduction shall be written, printed, or stamped upon the face of each bond or coupon reduced in amount. The remaining amount of such bond or coupon shall be payable, collectible, and enforceable in accordance with the provisions of the Improvement Bond Act of 1915.

(Added by Stats. 1951, Ch. 463.)



9165

If any property owner does not elect to continue to pay assessments as provided in this chapter, then the legislative body shall make a reassessment against his property in the refunding proceedings.

(Added by Stats. 1951, Ch. 463.)






CHAPTER 5. Consent of Landowners to Refunding and Reassessment

9180

The written consent of the owners of a majority in area of the land subject to reassessment shall be filed with the clerk of the legislative body before the legislative body shall have jurisdiction to confirm any reassessment under this division.

(Added by Stats. 1951, Ch. 463.)



9181

Any owner of land subject to reassessment may file his consent in writing to the refunding and reassessment upon substantially the terms stated in the resolution provided for in Article 3 of Chapter 3. Such consent need not be in any particular form and no error or informality thereof shall in any manner vitiate the proceedings.

(Added by Stats. 1951, Ch. 463.)



9182

Owners of land within the meaning of this chapter are those and those only who appear to be such upon the records in the office of the county recorder of the county in which the district is situated on the day that the consents provided for in this chapter are filed with the clerk of the legislative body.

(Added by Stats. 1951, Ch. 463.)



9183

As to any land deeded to a city for delinquent taxes or for delinquent taxes and assessments, the legislative body of the city is authorized to consent to the refunding and reassessment.

(Added by Stats. 1951, Ch. 463.)



9184

As to tax deeded lands the State Controller may sign any consent or consents to the refunding and reassessment for the State, and the board of supervisors of the county in which the property lies may consent to the refunding and reassessment by resolution.

(Added by Stats. 1951, Ch. 463.)



9185

Executors, administrators, special administrators and guardians may consent for any property of the estate represented by them. Any trustee of an express trust of land other than as security for the payment of money may consent for all or any part of the land held in such trust. A trustee in bankruptcy may consent for all or any part of the property of the debtor. Such executors, administrators, guardians and trustees are deemed owners of land within the meaning of this division.

(Amended by Stats. 2009, Ch. 500, Sec. 60. Effective January 1, 2010.)



9186

At the hearing on the refunding and reassessment the legislative body shall determine whether the written consent of the owners of a majority in area of the lands subject to reassessment has been filed or not and if it determines that such consent has been filed it has jurisdiction to confirm the reassessment.

(Added by Stats. 1951, Ch. 463.)



9187

The validity, sufficiency, or genuineness of any of the consents, or the finding and determination of the legislative body thereon, shall not be contested in any action or proceeding unless commenced within three months after the determination of the legislative body has been made. Thereafter no person in any action or proceeding may plead or prove that said consents, or any thereof, or the finding and determination of the legislative body thereon, was in any way defective, invalid or insufficient.

(Added by Stats. 1951, Ch. 463.)






CHAPTER 6. Protest and Hearing

9200

Any person interested in any of the property to be reassessed may file a written protest against the amount reassessed against his or any other property, as shown in the statement, at any time prior to the time fixed for hearing on the refunding and assessment. The protest shall specifically set forth the nature thereof. Failure to file such written protest shall be a waiver of any right which such person may have or claim.

(Added by Stats. 1951, Ch. 463.)



9201

Any person who files such a protest shall have full opportunity to be heard thereon.

(Added by Stats. 1951, Ch. 463.)



9202

At the time and place fixed for hearing, the legislative body shall hear any complaints or objections that may be made concerning the amount of unpaid assessments, or the amounts of proposed reassessments as to any of the parcels of land to be reassessed.

(Added by Stats. 1951, Ch. 463.)



9203

At the hearing no objections to the regularity of the proceedings with reference to the making of the improvement or the validity or the amount of any assessment levied in the original proceedings shall be considered. All other objections to any reassessment shall be deemed waived unless presented at the time and in the manner specified in this chapter.

(Added by Stats. 1951, Ch. 463.)



9204

The determination of the legislative body upon all objections or protests shall be final and conclusive.

(Added by Stats. 1951, Ch. 463.)



9205

The hearing may be continued from time to time by order entered in the minutes, but must be concluded within 30 days from the date orginally fixed.

(Added by Stats. 1951, Ch. 463.)



9206

At the hearing the legislative body may review and correct the amount of any reassessments upon any parcel of land, but shall not assess against any parcel of land a greater amount than the total unpaid assessment, with interest and penalties thereon, if any.

(Added by Stats. 1951, Ch. 463.)



9207

At the conclusion of the hearing the reassessment as originally made or as reviewed and corrected shall be confirmed by resolution entered upon the minutes.

(Added by Stats. 1951, Ch. 463.)



9208

The resolution of confirmation shall designate by reassessment number or other appropriate designation or description the parcels of land in the statement on file with the clerk upon which the reassessments are confirmed and levied.

(Added by Stats. 1951, Ch. 463.)






CHAPTER 7. Recordation of Reassessment

9225

When the reassessment, as made or as reviewed and corrected, has been confirmed by the legislative body, it shall be recorded in the office of the superintendent of streets.

(Added by Stats. 1951, Ch. 463.)



9226

When recorded with the superintendent of streets the reassessment shall become a lien upon the various parcels of land assessed and shall be in lieu of the assessments orginally levied thereon.

(Added by Stats. 1951, Ch. 463.)



9227

Assessments originally levied, and all penalties and interest accrued thereon, shall be deemed superseded and supplanted by the reassessments.

(Added by Stats. 1951, Ch. 463.)



9228

The lien of the reassessment shall be given superiority and priority as of the date that the original assessment became a lien upon the property reassessed.

(Added by Stats. 1951, Ch. 463.)



9229

Reassessments and each installment thereof and the interest and penalties thereon shall be a lien against the parcels of land on which made, until the same are paid, but for a period not exceeding the time within which an action might be brought on the last series of refunding bonds issued upon the security of the unpaid reassessments.

(Added by Stats. 1951, Ch. 463.)



9230

Unmatured installments, interest, and penalties on unpaid reassessments shall not be deemed to be within the terms of any general warranty of title as to any parcel against which a reassessment is made.

(Added by Stats. 1951, Ch. 463.)



9231

When refunding bonds are issued, the reassessments and any reassessments which may be issued thereon or in lieu thereof, together with interest thereon, shall remain and constitute a trust fund for the redemption and payment of the refunding bonds and the interest thereon.

(Added by Stats. 1951, Ch. 463.)






CHAPTER 8. Payment and Collection of Reassessments

ARTICLE 1. Reassessment Records

9250

A copy of the resolution of the legislative body confirming the reassessments upon the security of which the refunding bonds are issued, shall be filed in the office of the auditor.

(Added by Stats. 1951, Ch. 463.)



9251

The auditor shall keep a record in his office showing the several installments of principal and interest on the reassessments which are to be collected in each year during the term of the bonds.

(Added by Stats. 1951, Ch. 463.)



9252

The auditor shall annually enter in his assessment roll on which taxes will next become due, opposite each parcel of land affected, in a space marked public improvement assessment, or by other suitable designation, the several installments of such reassessment coming due during the fiscal year covered by such assessment roll, including in each case the interest due on such total unpaid reassessments as herein provided, and also including a percentage of one-fourth of 1 percent of the amount of such installments and of such interest so entered.

(Added by Stats. 1951, Ch. 463.)



9253

The percentages when collected shall cover the expenses and compensation of the treasurer incurred in the collection of such reassessments, and of the interest and penalties thereon. No other percentage shall be claimed for any such collections.

(Added by Stats. 1951, Ch. 463.)



9254

In the event that reassessment collections are made by county officials for a city the county auditor shall at the close of the tax collecting season promptly render to the city auditor a detailed report showing the amounts of installments, interest, penalties, and percentages of reassessments so collected on each proceeding and from what property collected. The report shall also include a statement of the percentages retained for the expenses of making such collections.

(Added by Stats. 1951, Ch. 463.)



9255

If a parcel of land affected by any reassessment is not separately assessed on the roll so that the installment to be collected can be conveniently entered thereon, the auditor shall enter on the roll a description of the parcel affected, with the name of the owners if known, but otherwise described as unknown owners, and extend the proper installment opposite the entry.

(Added by Stats. 1951, Ch. 463.)






ARTICLE 2. The Redemption Fund

9260

The treasurer shall keep a redemption fund designated by the name of the bonds, into which he shall place all sums received by him from the collection of the reassessments made for such refunding and upon the security of which the refunding bonds are issued and all interest and penalties thereon.

(Added by Stats. 1951, Ch. 463.)



9261

A city proceeding under this division may at its discretion temporarily transfer money into the redemption fund from other funds in which such moneys are not immediately needed. The money so transferred shall be used to pay sums due from the redemption fund and shall be retransferred therefrom out of the first available receipts.

(Added by Stats. 1951, Ch. 463.)



9262

From the redemption fund the treasurer shall disburse and pay the refunding bonds and the interest due thereon upon presention of the proper bonds and coupons. Under no circumstances shall the bonds or the interest thereon be paid out of any other fund.

(Added by Stats. 1951, Ch. 463.)



9263

All money in the redemption fund upon the date the statement of the auditor is approved by the legislative body shall be paid to the holders of outstanding bonds and coupons entitled thereto at or prior to the delivery of the refunding bonds.

(Added by Stats. 1951, Ch. 463.)






ARTICLE 3. Payment of Entire Assessment

9270

Any interested owner may release and pay any unpaid reassessment by depositing with the treasurer of the city the total unpaid balance of such reassessment, together with the total interest which would become due on such reassessment were it paid in the regular way.

(Added by Stats. 1951, Ch. 463.)



9271

If an owner pays a reassessment in a lump sum and the proceeds of that payment are used for the purchase or call of a bond, the person paying the reassessment shall be entitled to credit and reimbursement of his proportion of the interest saved by such purchase or call, less his proportion of any costs incurred for publishing or serving any notice of purchase or call for redemption.

(Added by Stats. 1951, Ch. 463.)






ARTICLE 4. Payment Under Protest

9280

Taxpayers shall have the same right to pay such reassessment as so entered with interest, and any penalties thereon, under protest as they have to pay general taxes under protest; but in making payment under protest they must accompany the payment with their written protest.

(Added by Stats. 1951, Ch. 463.)






ARTICLE 5. Payment in Installments

9285

Reassessments shall bear interest from the date of recording of the reassessment at the rate or rates stated in the refunding bonds.

(Added by Stats. 1951, Ch. 463.)



9286

For each year the interest shall be computed and collected up to the next second day of July succeeding, no deduction being made by reason of any installment of such reassessment being due or paid prior thereto in such year.

(Added by Stats. 1951, Ch. 463.)



9287

Whenever it appears to the legislative body that according to the dates when taxes are collected in the city there will be an insufficient amount on hand to pay the interest then due, according to the method of collection provided in this division, then the legislative body may direct that such interest or some portion thereof be collected in the year preceding that in which it would otherwise be collected under this division. In that event the interest or portion thereof shall be extended on the rolls for the preceding year and be due and collected therein.

(Added by Stats. 1951, Ch. 463.)



9288

If the refunding bonds are payable in annual series, unpaid reassessments shall be payable in annual series corresponding in number to the number or series of bonds issued, and an even annual proportion of each reassessment shall be payable in each year preceding the date of maturity of each of the several series of bonds issued.

(Added by Stats. 1951, Ch. 463.)



9289

If the refunding bonds all mature in one year, the unpaid reassessments shall be payable annually and an even annual proportion of each reassessment shall be payable each year preceding the July interest payment.

(Added by Stats. 1951, Ch. 463.)



9290

The annual proportion of each reassessment coming due in any year, together with the annual interest on such reassessment, shall be payable in annual or semiannual installments, whichever is the method of collection of the general taxes of such city on real property.

(Added by Stats. 1951, Ch. 463.)



9291

Reassessment installments and the annual interest thereon shall be payable and become delinquent at the same times and in the same proportionate amounts and bear the same proportionate penalties and interest after delinquency as do the general taxes on real property of the city.

(Added by Stats. 1951, Ch. 463.)









CHAPTER 9. Sale for Delinquency

ARTICLE 1. General Provisions

9300

Upon default in payment of any installment of a reassessment, or interest or penalties thereon, the lands securing the reassessments shall be sold in the same manner in which real property in the city is sold for the nonpayment of general taxes, and shall be subject to redemption within one year from date of sale in the same manner as such real property is redeemed from such delinquent sale, and upon failure of such redemption shall in like manner pass to the purchaser.

(Added by Stats. 1951, Ch. 463.)



9301

In the event of default in the payment of any installment of any reassessment upon tax-deeded land or default in the payment of interest thereon, the land may be sold under this division as in the case of other lands.

(Added by Stats. 1951, Ch. 463.)



9302

The city shall be the purchaser at any delinquent sale in like manner in which it becomes or may become the purchaser of property sold for nonpayment of the general property tax, and shall pay and transfer into the redemption fund the amount of the delinquent reassessment and of the delinquent interest thereon.

(Added by Stats. 1951, Ch. 463.)



9303

If the municipal property tax is collected by county officials and sales for nonpayment of such taxes are made to the State, the State shall be the purchaser at any delinquency sale held pursuant to this division. However, the State shall hold the title acquired at such sale upon behalf of the city and shall account to the city for any money received upon redemption or from the sale of such property. The city, for the purposes of this division, shall be deemed the real purchaser.

(Added by Stats. 1951, Ch. 463.)



9304

As to all lands of which any city is deemed the real purchaser under the provisions of this article, such city and all of the officials thereof shall have all of the rights, powers, duties, and obligations granted, authorized, or imposed by this division.

(Added by Stats. 1951, Ch. 463.)



9305

If any succeeding installment of the reassessment on property purchased by a city at a delinquency sale or interest thereon is not paid in any future year, the property shall not be sold unless there has previously been a redemption from such sale or unless under the law it is then being sold for delinquent taxes.

(Added by Stats. 1951, Ch. 463.)



9306

The city shall, unless a resale has been made by it, from time to time, when due pay and transfer into the redemption fund the amount of any future delinquent reassessment and interest pending redemption. No redemption shall be made until any such subsequent payments, with interest and penalties, shall also be paid.

(Added by Stats. 1951, Ch. 463.)



9307

In the event of sale by the tax collector of any lot or parcel of land for nonpayment of taxes and of any installment of the reassessment thereon, or of the penalties, interest, or costs thereon, or for nonpayment of any installment, penalties, interest, or costs, then any certificate of sale or any deed issued is primary evidence of the regularity of all proceedings theretofore had, and shall be conclusive evidence of all things of which bonds issued upon the security thereof are conclusive evidence, and prima facie evidence of the regularity of all proceedings subsequent to the issuance of the bonds.

(Added by Stats. 1951, Ch. 463.)



9308

A deed issued under this chapter conveys to the grantee the absolute title to the lands described therein, free of all encumbrances, except unpaid installments, interest, and penalties under the same proceeding and except taxes and public improvement assessments which by law are equal or prior to the reassessment on which sale is made.

(Added by Stats. 1951, Ch. 463.)






ARTICLE 2. Procedure When Funds Not Available for Payment

9315

If there are no available funds in the treasury of the city or county with which to pay sums due on property bought at delinquency sales, the tax collector shall delay the entry of the certificate of sale until such funds are available, making demand in the meantime upon the legislative body that a suitable amount be included in the next tax levy for the purpose of providing funds with which to make such payment.

(Added by Stats. 1951, Ch. 463.)



9316

The delay in execution of a certificate of sale to a city or to the State referred to in the next preceding section shall not extend the period of redemption from the tax sale; nor shall the rights or privileges of the property owner be thereby affected.

(Added by Stats. 1951, Ch. 463.)



9317

The legislative body may, and in the event of demand by the tax collector therefor as provided in Section 9315 shall, at the time of fixing the annual tax rate and levying the taxes to be collected for general municipal purposes, levy a special tax upon the taxable property in the city for the purpose of paying for the lands purchased or to be purchased at delinquency sales held pursuant to this division, or for the purpose of paying installments of the reassessment or of interest which the city is required to pay, but not to exceed for each district, the bonds of which are refunded, ten cents ($0.10) on each one hundred dollars ($100) of assessable property.

(Added by Stats. 1951, Ch. 463.)



9318

The special tax provided for in this chapter shall be in addition to all other taxes and shall be computed, entered, and collected in the same manner and by the same persons and at the same time and with the same penalties and interest as are other taxes of the city.

(Added by Stats. 1951, Ch. 463.)









CHAPTER 10. Foreclosure of Reassessment Lien

9350

In the event of nonpayment of any reassessment or installment thereof or of any interest thereon, together with any penalties and other charges accruing under the laws or ordinances of the city and not later than four years after the due date of the last installment of principal, as a cumulative remedy, such amounts when due and delinquent may by order of the legislative body be collected by an action brought in the superior court to foreclose the lien thereof.

(Added by Stats. 1951, Ch. 463.)



9351

The lien of a reassessment on tax-deeded land may be foreclosed as in case of other lands.

(Added by Stats. 1951, Ch. 463.)



9352

The action shall be brought in the name of the city and may be brought at any time prior to the expiration of four years subsequent to the date of delinquency of the last installment of reassessment due or to become due thereunder.

(Added by Stats. 1951, Ch. 463.)



9353

The complaint may be brief and include substantially only the following allegations with reference to the reassessments sought to be collected:

(a) That on a date stated the legislative body passed its resolution or ordinance determining to refund certain bonds which had been issued for certain improvement work (the improvement work need not be described).

(b) That a reassessment for the purpose of refunding the bonds was duly given and made.

(c) That the reassessment was recorded on a stated date.

(d) That certain property (describing it) was therein reassessed a stated amount.

(e) That bonds upon the security of such reassessment were duly issued, giving the date of the bonds, the interest rate, and the number of years the last installment thereof was to run, and that the bonds were duly issued, but it shall be unnecessary to state the amount, number, denomination, or other term thereof.

(f) That on a date stated a certain sum came due on the property on the reassessment and had not been paid and that the legislative body had directed the action to foreclose.

(Added by Stats. 1951, Ch. 463.)



9354

The costs of the action shall be fixed and allowed by the court and shall include a reasonable attorney s fee, interest, penalties, and other charges and advances as provided in this division, and when so fixed and allowed by the court shall be included in the judgment.

(Added by Stats. 1951, Ch. 463.)



9355

The amount of penalties, costs and interest due shall be calculated up to the date of judgment.

(Added by Stats. 1951, Ch. 463.)



9356

The court may adjudge and decree a lien against the lot or parcel of land covered by the reassessment for the amount of the judgment and may order the premises to be sold on execution as in other cases of the sale of real estate by the process of the court.

(Amended by Stats. 1982, Ch. 497, Sec. 174. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



9357

On appeal, the appellate courts shall have the same power to adjudge and decree a lien and order such premises to be sold on execution as is provided in this chapter for the superior court.

(Added by Stats. 1951, Ch. 463.)



9358

The foreclosure action shall be governed and regulated by the provisions of this chapter, and also where not in conflict herewith by the codes of this state.

(Added by Stats. 1951, Ch. 463.)



9359

Upon the ordering of any of the foreclosure actions the tax collector shall be credited upon the assessment roll then in his hands with the amount charged against him on account of reassessments ordered to suit and shall be relieved of further duty in regard thereto.

(Added by Stats. 1951, Ch. 463.)



9360

In any action to foreclose the lien of a reassessment, any refunding bond shall be conclusive evidence of the regularity and validity of the reassessment proceedings and of the reassessment and of the refunding bond.

(Added by Stats. 1951, Ch. 463.)



9361

A city shall have the right to advance and pay county or other taxes wherever necessary to protect its interest in property against which there is a delinquent reassessment.

(Added by Stats. 1951, Ch. 463.)



9362

Any foreclosure of a reassessment lien shall convey the property to the purchaser free and clear of all encumbrances except such taxes and special assessment liens as are by law equal or superior to said reassessment lien.

(Added by Stats. 1951, Ch. 463.)






CHAPTER 11. Issuance of Refunding Bonds

9400

The legislative body shall provide for the issuance of the refunding bonds.

(Added by Stats. 1951, Ch. 463.)



9401

In no event shall refunding bonds be issued for more than the par value of the outstanding bonds and the due and unpaid interest coupons to be refunded.

(Added by Stats. 1951, Ch. 463.)



9402

The refunding bonds shall represent and be secured by said reassessments and any later reassessments which may be levied or issued upon the same property in lieu of said assessments.

(Added by Stats. 1951, Ch. 463.)



9403

Refunding bonds issued pursuant to this division shall comply with the following requirements:

(a) Bonds shall be in such denominations as the legislative body may determine.

(b) Bonds shall be payable to bearer.

(c) The date of the bonds shall be the date of the recording of the reassessment.

(d) Bonds shall be signed by the mayor or other chief executive of the city and by the city treasurer, and attested by the city clerk, the seal of the city affixed thereto.

(e) Bonds shall be numbered consecutively and shall bear interest and mature as provided in the contract with the bondholders.

(f) The coupons affixed to the bonds shall be signed by the city treasurer by his printed, lithographed, or engraved facsimile signature.

(g) At least the first two maturing interest coupons on the bonds must be at a rate of interest less than the interest rate on the bonds to be refunded.

(Added by Stats. 1951, Ch. 463.)



9404

All of the refunding bonds shall mature on July 2d.

(Added by Stats. 1951, Ch. 463.)



9405

In no event shall the first maturity of any refunding bonds be earlier than the second day of July next succeeding 10 months after the date of the bonds.

(Added by Stats. 1951, Ch. 463.)



9406

The last maturity of any refunding bonds shall not exceed 19 years from the second day of July next succeeding 10 months after the date of said bonds.

(Added by Stats. 1951, Ch. 463.)



9407

The rate of interest on refunding bonds shall not exceed the rate of interest on the outstanding bonds.

(Added by Stats. 1951, Ch. 463.)



9408

The interest on refunding bonds shall be payable on January 2d and July 2d, respectively, of each year.

(Added by Stats. 1951, Ch. 463.)



9409

The first interest payment on such bonds shall in every case be January 2d next preceding the second day of July next succeeding 10 months after the date of the bonds.

(Added by Stats. 1951, Ch. 463.)



9410

Refunding bonds and the interest thereon shall be paid at the office of the treasurer.

(Added by Stats. 1951, Ch. 463.)



9411

Refunding bonds may be issued in substantially the following form:

United States of America

State of California

No.

City of

$

Refunding Improvement Bond

Under and by virtue of an act of the Legislature of the State of California, designated as Refunding Act of 1935 for 1915 Improvement Act Bonds, the ____ of the State of California, will, on the second day of July, 19__, out of the redemption fund for the payment of the bonds issued upon the reassessments made for the work upon and improvements on certain streets (or on ____ street, or in improvement district No. ____, or on certain rights of way owned by, or by other suitable description, or for the laying out, opening, extending, widening, straightening or acquiring of certain streets) more fully described in that certain resolution, or ordinance of intention passed by the city council (or other board) of the municipality on the ____ day of ____, 19__, pay to bearer the sum of ____ ($?_____) with interest thereon from the ____ day of ____, 19__, to the ____ day of ____, 19__ at the rate of __ percent per annum, and thereafter at the rate of __ percent (__%) per annum, payable semiannually on the second days of January and July of each year upon presentation of the proper interest coupons therefor, both principal and interest payable at the office of the treasurer of the aforesaid ____.

This bond is one of an issue of refunding bonds of like date and effect issued under the above-mentioned act for the purpose of refunding the bonds issued under the Improvement Bond Act of 1915 for the purpose of providing means for paying for the work and improvements described in the resolution (or ordinance) of intention and is secured by the moneys in the redemption fund and by the unpaid reassessments made for the payment of the work, and, including principal and interest, is payable exclusively out of the redemption fund.

This bond will continue to bear interest after maturity at the rate above stated, provided it is presented at maturity or within 10 days thereafter and payment thereof is refused upon the sole ground that there is not sufficient money in the redemption fund to pay it. If it is not so presented, interest thereon will run until maturity.

This bond may be redeemed and paid in advance of maturity upon the second day of January or July in any year by giving the notice provided in the refunding bond act.

It is hereby certified, recited, and declared that all proceedings, acts, and things required by law precedent to or in the issuance of this bond have been regularly had, done, and performed and this bond is by law made conclusive evidence thereof.

In witness whereof, ____ has caused this bond to be signed by the mayor (or other chief executive) and the treasurer of ____ and by its clerk and has caused its clerk to affix thereto its corporate seal, all on the ____ day of ____, 19__.

Mayor.

Treasurer.

Attest:

City Clerk.

(seal)

(Added by Stats. 1951, Ch. 463.)



9412

Each bond shall be conclusive evidence of the regularity of all proceedings for the issuance of refunding bonds and of the validity of said bonds and of all proceedings of which the bonds refunded were conclusive evidence.

(Added by Stats. 1951, Ch. 463.)



9413

The refunding bonds shall be delivered to the holders of the outstanding bonds in accordance with the contract with such bondholders.

(Added by Stats. 1951, Ch. 463.)



9414

When the refunding bonds have been exchanged for the outstanding bonds, the outstanding bonds, except as to any sum payable from assessments which property owners have by written notice elected to pay, shall be canceled by the city treasurer and shall be filed in the office of the treasurer.

(Added by Stats. 1951, Ch. 463.)



9415

If the city has appropriated money to assist in the refunding, such money shall be paid to the holders of outstanding bonds in accordance with the contract with the bondholders.

(Added by Stats. 1951, Ch. 463.)



9416

The validity of any refunding bonds issued under this division shall not be contested in any action, suit or proceeding unless such action or proceeding shall have been brought within three months after the issuance of such bonds.

(Added by Stats. 1951, Ch. 463.)



9417

The treasurer shall keep a register in his office which shall show the series, number, date, amount, rate of interest, and last known holder of each bond and the number and amount of each interest coupon paid by him. He shall cancel and file each bond and coupon paid.

(Added by Stats. 1951, Ch. 463.)






CHAPTER 12. Advance Retirement of Bonds

9450

Whenever there is in the redemption fund two thousand dollars ($2,000) or more available for the payment of principal of bonds, and not collected for the purpose of paying the principal of bonds maturing on the next second day of July, the city shall purchase or call bonds as provided in this chapter.

(Added by Stats. 1951, Ch. 463.)



9451

The treasurer shall, by notice published once not less than 30 days prior to the date designated in some financial journal having a national circulation, invite sealed proposals for the sale of any of the refunding bonds to the city. The notice shall state the amount available for the purchase of such bonds and shall specify the time and place when proposals will be opened. The treasurer shall also, at least 10 days prior to the date so designated, mail a copy of the invitation for sealed proposals to any bondholder who has theretofore in writing requested such notice.

(Added by Stats. 1951, Ch. 463.)



9452

The proposals for the sale of bonds shall be opened in public at the time and place specified in the notice. The legislative body in its discretion may reject any or all of the proposals.

(Added by Stats. 1951, Ch. 463.)



9453

If no proposals are received at a price of less than par and accrued interest, or if an insufficient amount of bonds are tendered at less than par and accrued interest to exhaust, as nearly as possible, the money available for purchase of bonds, the treasurer shall set aside a sum sufficient to pay the principal and accrued interest to the next interest payment date of the bonds to be called for redemption and shall proceed to call for redemption, in numerical order, at par and accrued interest to the next interest payment date, such outstanding bonds as can be retired from said funds.

(Added by Stats. 1951, Ch. 463.)



9454

Notice of the calling of bonds for redemption shall be given by publication once in a financial journal having a national circulation, unless the holders of the bonds to be called, in writing, waive such notice. The date of publication of notice shall be not less than 30 days prior to the date so fixed for redemption. Interest on the bonds so called shall cease upon the redemption date.

(Added by Stats. 1951, Ch. 463.)



9455

All refunding bonds so purchased or redeemed pursuant to call shall be canceled by the treasurer.

(Added by Stats. 1951, Ch. 463.)



9456

All costs of publication provided for in this chapter shall be payable from the redemption fund.

(Added by Stats. 1951, Ch. 463.)






CHAPTER 13. Validating Proceedings

9475

After the reassessment has been confirmed it shall not be contested in any way other than at the time and in the manner specified in this chapter, and in any such action all findings, conclusions, and determinations of the legislative body which conducted the reassessment proceedings shall be conclusive in the absence of actual fraud.

(Repealed and added by Stats. 1961, Ch. 1525.)



9476

No defect in the form of any reassessment levied pursuant to this division and no statutory defect in any of the proceedings relating to the reassessment and refunding shall in any way invalidate any reassessment or any refunding bond.

(Repealed and added by Stats. 1961, Ch. 1525.)



9477

No bond, coupon, assessment, or installment thereof or of the interest or penalties thereon, and no certificate of sale or deed shall be held invalid for error in the computation of the proper amount due on it if the error be found to be comparatively negligible or be found to be in favor of the owner of real property affected thereby.

(Repealed and added by Stats. 1961, Ch. 1525.)



9478

An action to determine the validity of a reassessment and of any refunding bonds issued or to be issued thereon may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure. For such purpose the reassessment shall be deemed to be in existence upon its confirmation.

(Repealed and added by Stats. 1961, Ch. 1525.)



9479

If any reassessment or any refunding bond is held illegal or invalid in any action or proceeding upon any ground which would apply to the entire reassessment or the entire issue of refunding bonds, then the unpaid bonds refunded remain in full force and effect. If the unpaid bonds have been canceled the treasurer of the city which conducted the invalid refunding or reassessment proceedings shall issue new bonds of the same tenor, force, and effect as the canceled unpaid bonds.

(Repealed and added by Stats. 1961, Ch. 1525.)



9480

If refunding bonds are invalidated or held to be illegal, all of the provisions of the act under which the original bonds were issued shall apply to the original bonds and to any bonds issued under Section 9479 to replace such original bonds.

(Repealed and added by Stats. 1961, Ch. 1525.)



9481

No action or proceeding to set aside, cancel, avoid, annul, or correct any reassessment levied under this division, or to review any of the proceedings, acts, or determinations made in the proceedings for the reassessment and the issuance of refunding bonds, or to question the validity of or enjoin the collection of the reassessment or any of the reassessments therein, or to enjoin the issuance of any bonds to represent reassessments, shall be maintained by any person, nor shall any person urge, plead, or prove the invalidity of any reassessment or any refunding bond in any action, unless such action shall have been commenced within the time provided for by Chapter 9 of Title 10 of Part 2 of the Code of Civil Procedure.

(Repealed and added by Stats. 1961, Ch. 1525.)









DIVISION 11.5. REFUNDING ACT OF 1984 FOR 1915 IMPROVEMENT ACT BONDS

CHAPTER 1. General Provisions and Definitions

9500

This division shall be known and may be cited as the Refunding Act of 1984 for 1915 Improvement Act Bonds.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9501

The procedures of this division are an alternative to Division 11 (commencing with Section 9000) which relates to the refunding of bonds under the Improvement Bond Act of 1915.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9502

It is hereby declared that it is a public purpose for a local agency to issue refunding bonds for the purposes set forth in this division and to invest and reinvest the proceeds thereof, and any other funds legally available therefor, for the purposes set forth herein.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9503

The legislative body of any city in this state may issue refunding bonds and refund outstanding bonds issued either under the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500)) or under this division, under and subject to this division, and may provide for the extension of the liens of assessments and the levy and collection of assessments and reassessments to pay the refunding bonds. All or any portion of any bond issue authorized for refunding by this section may be refunded pursuant to this section.

(Amended by Stats. 1987, Ch. 1388, Sec. 23.)



9504

It is the intention of this division that the outstanding bonds and the original assessments shall remain in full force and effect and secured by the original assessments until superseded and supplanted by reassessments and refunding bonds validly and legally issued pursuant to this division, at which time the reassessments shall become the security for the refunding bonds and the refunding escrow shall become the security for any outstanding bonds not exchanged for refunding bonds.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9505

Any action or determination made necessary by reason of state or federal constitutional requirements or otherwise, or any action or determination which is convenient in the making of the reassessment, or in the refunding and reassessment proceedings, which is not expressly set forth in this division is hereby authorized and the same when made shall be valid and sufficient.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9506

Any city may retain or employ any qualified person to perform any work or perform any services provided for or authorized by this division or in connection with the refunding of any indebtedness authorized to be refunded under this division.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9507

The incidental expenses of any refunding and reassessment authorized by this division, including the designated costs of issuing the refunding bonds, as defined and determined pursuant to Chapter 3 (commencing with Section 9600), may be paid from the proceeds of sale of the refunding bonds or from contributions and appropriations made pursuant to Section 9510.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9508

Subject to Section 9509, when proceedings are commenced under this division, only this division shall apply.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9509

A reassessment proceeding under this division may be conducted concurrently with proceedings under any other applicable reassessment law and all resolutions, notices, reports, and other documents and proceedings required by each law may be consolidated into single instruments.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9510

Contributions and appropriations may be made at the times and in the manner provided in Article 2 (commencing with Section 9125) of Chapter 3 of Division 11, the terms of which are hereby referred to and incorporated herein by reference.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9511

This division does not affect any other act or acts now existing or which may hereafter be passed covering the same subject matter, nor apply to any proceedings thereunder, but is intended to and does provide an alternative system for the refunding of bonds.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9512

The remedies provided for the enforcement of any reassessment levied under the provisions of this division are not exclusive and additional remedies may be provided at any time.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9513

The curative clauses of this division are cumulative and each of them is to be given full force and effect.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9514

This division and all of its provisions shall be liberally construed in order that its purposes may be made effective.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9515

In the event of a foreclosure or action to quiet title, process shall be served upon the same person or persons as in other cases of suits against the city.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9516

The purchaser, whether at a tax collector s sale or at a resale by the city in the event of the city having become the purchaser, or at a foreclosure sale by order of court, takes the property subject to all unpaid reassessment installments, interest, and penalties under the same proceeding.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9517

Unless the particular provision or the context otherwise requires, the definitions contained in the Improvement Bond Act of 1915 shall govern the construction of this division.

The term act, as used in this division, means the Improvement Bond Act of 1915.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9518

Any surplus remaining in the improvement fund for the assessment district, after completion of the improvements and the payment of all claims, may be used as a credit upon the reassessment in the manner provided in Section 10427.1 or as otherwise provided in Section 10427.

(Added by Stats. 1986, Ch. 874, Sec. 12. Effective September 17, 1986.)



9519

Any balance remaining in the special reserve fund for the bonds to be refunded at the time of the issuance of the refunding bonds shall be used to retire the bonds to be refunded as provided in Section 8885.

(Added by Stats. 1986, Ch. 874, Sec. 13. Effective September 17, 1986.)



9519.5

Sections 8571.3 and 8769 are applicable to this division.

(Added by Stats. 1987, Ch. 1388, Sec. 24.)






CHAPTER 2. Reassessment Proceedings

9520

Except as it may otherwise have determined pursuant to Section 8571.3, the legislative body of any city which has issued bonds which are outstanding under the act may, at any time, determine by resolution that the public interest or necessity requires the refunding of the issue of bonds, and declare its intention to refund the bonds and to levy reassessments as security for the refunding bonds.

(Amended by Stats. 1986, Ch. 874, Sec. 14. Effective September 17, 1986.)



9521

Two or more issues of bonds issued under the act may be refunded in one proceeding under this division and only one issue of refunding bonds issued therefor, to be secured by all of the reassessments levied in lieu of the original assessments.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9522

The proceedings for refunding two or more issues of bonds shall follow as nearly as may be the procedure for the refunding of one issue, with the modifications and changes in the resolutions, notices, reassessment list, bonds, auditor s report, summons, complaints, and all other proceedings as may be necessary or convenient in carrying through the proceedings, and the legislative body conducting the proceedings is hereby granted full jurisdiction, power, and authority to refund two or more issues of bonds issued under the act in one proceeding under this division and with only one issue of refunding bonds secured by all of the reassessments and to perform all acts, take all steps and proceedings, provide all notices, and do all acts and things necessary or convenient for the refunding that are not prohibited by the United States Constitution or the California Constitution.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9523

The resolution referred to in Section 9520 shall direct a qualified person retained or employed pursuant to Section 9506 to prepare and file with the city clerk a report containing the following:

(a) A schedule setting forth the unpaid principal and interest on the bonds to be refunded and the total amounts thereof.

(b) The total estimated principal amount of the reassessment and of the refunding bonds and the maximum interest rate thereon, together with an estimate of cost of the reassessment and of issuing the refunding bonds, including all costs of issuing the refunding bonds, as defined by subdivision (a) of Section 9600.

(c) The auditor s record kept pursuant to Section 8682 showing the schedule of principal installments and interest on all unpaid original assessments and the total amounts thereof.

(d) The estimated amount of each reassessment, identified by reassessment number corresponding to the reassessment number on the reassessment diagram, together with a proposed auditor s record for the reassessment prepared in the manner described in Section 8682.

(e) A reassessment diagram showing the assessment district and the boundaries and dimensions of the subdivisions of land within the district. Each subdivision, including each separate condominium interest as defined in Section 783 of the Civil Code, shall be given a separate number upon the diagram.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9524

When the report provided for in Section 9523 is filed with the clerk, the clerk shall present it to the legislative body for consideration. The legislative body may modify it in any respect. The report as modified shall stand as the report for the purpose of all subsequent proceedings, except that it may be confirmed, modified, or corrected as provided in this chapter.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9525

(a) If the legislative body finds that all of the following conditions are satisfied, it may approve and confirm the report prepared pursuant to Section 9523 and proceed to authorize, issue, and sell refunding bonds pursuant to Chapter 3 (commencing with Section 9600):

(1) That each estimated annual installment of principal and interest on the reassessment, as set forth pursuant to subdivision (d) of Section 9523, is less than the corresponding annual installment of principal and interest on the portion of the original assessment being superseded and supplanted, as set forth in subdivision (c) of Section 9523, by the same percentage for all subdivisions of land within the district. Any amount added to the annual installments on the reassessment due to a delinquency in payment on the original assessment need not be considered in this calculation.

(2) That the number of years to maturity of all refunding bonds is not more than the number of years to the last maturity of the bonds being refunded.

(3) That the principal amount of the reassessment on each subdivision of land within the district is less than the unpaid principal amount of the portion of the original assessment being superseded and supplanted by the same percentage for each subdivision of land within the district. Any amount added to a reassessment because of a delinquency in payment on the original assessment need not be considered in this calculation.

(b) Any reassessment that is approved and confirmed pursuant to this section shall not be deemed to be an assessment within the meaning of, and may be ordered without compliance with the procedural requirements of, Article XIII?D of the California Constitution.

(Amended by Stats. 1997, Ch. 38, Sec. 7. Effective July 1, 1997.)



9526

If the legislative body is unable to make the findings required by Section 9525, it may proceed with refunding and reassessment by preliminarily approving the report and by fixing a time and place for hearing on the report and on the proposed refunding and reassessment.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9527

Notice of the hearing shall be given by publication, pursuant to Section 6062a of the Government Code, in a newspaper of general circulation published in the city or, if there is no newspaper published in the city, then in a newspaper of general circulation published in the county in which the city is located, and by mailing in the time and manner required by Section 10306; or, if the reassessment will not be in the same or lesser amount than the original assessments, in the manner set forth in Section 54954.6 of the Government Code. The notice shall set forth the fact and date of the adoption of the resolution of intention and of the filing of the report and all of the following:

(a) A statement of the time, place, and purpose of the hearing on the resolution of intention and report.

(b) A statement of the total estimated cost of the proposed reassessment and refunding.

(c) The amount, as shown by the report, to be reassessed against the particular parcel covered by the notice.

(d) A statement that any person interested may file a protest in writing as provided in this division.

(e) A reference to the resolution of intention and report on file in the office of the city clerk for particulars.

Any consents of landowners required by the state or federal constitutions shall be obtained in the time, form, and manner required by Chapter 5 (commencing with Section 9180) of Division 11, the terms of which are hereby referred to and incorporated herein by reference.

(Amended by Stats. 1993, Ch. 1194, Sec. 8. Effective October 11, 1993.)



9528

Any person interested in any of the property to be reassessed may file a written protest against the proposed refunding or the amount reassessed against that person s or any other property, as shown in the statement, at, or at any time prior to, the time fixed for the hearing on the refunding and assessment. The protest shall specifically set forth the nature thereof. Failure to file a written protest shall be a waiver of any right which the person may have or claim.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9529

Any person who files a protest shall have full opportunity to be heard thereon.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9530

At the time and place fixed for the hearing, the legislative body shall hear any complaints or objections that may be made concerning the proposed refunding, the amount of unpaid assessments, or the amounts of proposed reassessments as to any of the parcels of land to be reassessed.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9531

At the hearing, no objections to the regularity of the proceedings with reference to the making of the improvements or the validity or the amount of any assessment levied in the original proceedings shall be considered. All other objections to any reassessment shall be deemed waived unless presented at the time and in the manner specified in this chapter.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9532

The determination of the legislative body upon all objections or protests shall be final and conclusive.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9533

The hearing may be continued from time to time by order entered in the minutes, but shall be concluded within 30 days from the date originally fixed.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9534

At the hearing, the legislative body may review and correct the amount of any reassessments upon any parcel of land.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9534.5

If the legislative body finds that protests against the proposed refunding or the proposed reassessments are signed by the owners of more than one-half of the area of the land proposed for reassessment, all further proceedings under the resolution of intention to refund are barred, and no new resolution of intention for the same refunding may be passed within six months after the decision of the legislative body on the hearing, unless the protests are overruled by an affirmative vote of four-fifths of the members of the legislative body. The legislative body may confirm, modify, or correct the proposed assessment.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9535

At the conclusion of the hearing, in the absence of a majority protest pursuant to Section 9534.5, the report and the reassessment as originally made, or as reviewed and corrected, shall be approved and confirmed by resolution entered upon the minutes.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9536

When the reassessment, as made or as reviewed and corrected, has been confirmed by the legislative body, it shall be recorded in the office of the superintendent of streets.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9537

When recorded with the superintendent of streets and upon compliance with the provisions of Division 4.5 (commencing with Section 3100), the reassessment shall become a lien upon the various parcels of land assessed.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9538

Except as otherwise provided in this section and in Sections 9546, 9547, and 9548, assessments originally levied, and all penalties and interest accrued thereon, which are included within the reassessments, shall be deemed superseded and supplanted by the reassessments. If, and to the extent that, the reassessments do not include unpaid installments of assessments originally levied and the penalties and interest thereon, the lien of the original assessments is not superseded and supplanted.

For purposes of this section and Section 9539, unpaid installments means those installments which are delinquent and those which are or may be posted to the tax roll for the fiscal year during which the reassessment is confirmed.

(Amended by Stats. 1986, Ch. 874, Sec. 16. Effective September 17, 1986.)



9539

Except as provided in Section 9548, the lien of the reassessments shall be given superiority and priority as of the date that the original assessments became a lien upon the property reassessed. The lien of unpaid installments of the assessments originally levied and the penalties and interest thereon, and the lien of any remaining portion of the original assessments not securing refunded bonds, are equal in priority to the lien of the reassessments.

(Amended by Stats. 1986, Ch. 874, Sec. 17. Effective September 17, 1986.)



9540

Reassessments and each installment thereof and the interest and penalties thereon shall be a lien against the parcels of land on which made until the same are paid, but for a period not exceeding the time within which an action might be brought on the last series of refunding bonds issued upon the security of the unpaid reassessments.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9541

Unmatured installments, interest, and penalties on unpaid reassessments shall not be deemed to be within the terms of any general warranty of title as to any parcel against which a reassessment is made.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9542

When refunding bonds are issued, the reassessments and any reassessments which may be issued thereon or in lieu thereof, together with interest thereon, shall remain and constitute a trust fund for the redemption and payment of the refunding bonds and the interest thereon.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9543

A copy of the resolution of the legislative body confirming the reassessments upon the security of which the refunding bonds are issued shall be filed in the office of the auditor.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9544

The auditor shall keep a record in his office showing the several installments of principal and interest on the reassessments which are to be collected in each year during the term of the bonds.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9545

The reassessments and interest thereon shall be collected on the assessment roll and are subject to reassessment, amendment, and prepayment, and are otherwise subject to all of the provisions of the act in the same manner and subject to the same remedies on default and to the payment of interest and penalties on the enforcement thereof as were the original assessments which were superseded and replaced by the reassessments. For these purposes, the applicable provisions of Parts 8, 9, 10, 10.5, 11, 11.1, 13, 14, and 15 of Division 10 are hereby referred to and incorporated herein by reference.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9546

The legislative body of any city which has issued bonds which are outstanding under this division, the original authorized aggregate principal amount of which was less than the aggregate principal amount of the original assessment which was levied as security therefor, and which intends to issue additional bonds to be secured by that original assessment to provide for and finance the construction and installation of further improvements, may, at any time, determine by resolution that the public interest or necessity requires the refunding of the bonds which are outstanding, the levy of a reassessment as security for the refunding bonds, and the continuation of the original assessment as to the unpaid principal amount thereof which shall be security for the additional bonds to be issued, and may declare its intention to so proceed by a resolution adopted pursuant to Section 9520.

The resolution shall, in addition to declaring the intention of the legislative body to refund the bonds which are outstanding and to levy reassessments as security for the refunding bonds, also declare the intention of the legislative body to issue additional bonds on the basis of the original assessment and to continue the original assessment in an amount sufficient to provide security for the additional bonds to be issued. The resolution shall require that the report prepared pursuant to Section 9523 contain the unpaid principal amount of each original assessment in excess of the amount thereof which will be superseded and supplanted by the principal amount of the corresponding reassessment, which shall be security for the additional bonds to be issued.

(Added by Stats. 1986, Ch. 874, Sec. 18. Effective September 17, 1986.)



9547

If the legislative body elects to proceed pursuant to Section 9546, Sections 9523 to 9545, inclusive, shall apply to the reassessments to be levied. Upon confirming the reassessment, the legislative body shall, in the resolution adopted pursuant to Section 9535, order that the lien of the original assessment continue as to the portion of the unpaid principal amount thereof which will be security for the additional bonds which are to be issued on the basis thereof.

(Added by Stats. 1986, Ch. 874, Sec. 19. Effective September 17, 1986.)



9548

If the legislative body elects to proceed pursuant to Section 9546, upon confirmation of the reassessment as provided in Section 9535 and in compliance with Sections 9536 and 9537, the lien of the reassessment supersedes and supplants the lien of the original assessment as to the portion of the unpaid principal amount thereof which was security for the bonds which are to be refunded, but the lien of the original assessment continues as to the portion of the unpaid principal amount thereof which is security for the additional bonds which are to be issued on the basis thereof until the expiration of four years after the due date of the last installment on the reassessment.

The lien of the reassessment and the lien of the continued portion of the original assessment have equal priority as to the date the original assessment became a lien upon the property assessed.

The notice of reassessment filed pursuant to Section 3114 shall be entitled Notice of Reassessment and Continuation of Assessment and shall specify the relationship between the reassessment and the continuing amount of the original assessment.

(Added by Stats. 1986, Ch. 874, Sec. 20. Effective September 17, 1986.)






CHAPTER 3. Issuance of Refunding Bonds

9600

In this chapter, the following terms are used with the following meanings:

(a) Costs of issuing refunding bonds means those of the following costs and expenses which are designated by the legislative body in the resolution providing for the issuance of the bonds.

(1) All expenses incident to the calling, retiring, or paying of the bonds to be refunded and to the issuance of refunding bonds, including, but not limited to, any bond counsel, financial consultants, underwriters, certified public accountants, and rating agency fees, printing and advertising costs, city administrative expenses, and the charges of any escrow agent or trustee in connection with the issuance of the refunding bonds or in connection with the redemption or retirement of the bonds to be refunded.

(2) Interest upon the refunding bonds from the September 2 next preceding the date of sale thereof to not later than the September 2 next succeeding two years from the date.

(3) Any accrued and unpaid interest on the bonds to be refunded.

(4) Any premium necessary in the calling or retiring of the bonds to be refunded.

(5) Any amount that the city pays or transfers, or has previously paid or transferred, either from a special reserve fund or from surplus funds, into the redemption fund securing the bonds to be refunded and the penalties and interest thereon, if the amounts and the penalties and interest thereon are included in and limited to the particular reassessments levied upon those subdivisions of land securing the original assessment installments which are delinquent and for which the payments or transfers are made.

(b) Designated costs of issuing the refunding bonds means whichever of the items specified in paragraphs (1), (2), (3), (4), and (5) of subdivision (a) which are designated by the legislative body in the resolution providing for the issuance of refunding bonds.

(c) Federal securities means those securities described in Sections 1360 and 1360.1 of the Financial Code and includes United States Treasury notes, bonds, bills, or certificates of indebtedness, or obligations for which the faith and credit of the United States are pledged for the payment of principal and interest, including the guaranteed portions of small business administration loans, so long as the loans are obligations for which the faith and credit of the United States are pledged for the payment of principal and interest.

(Amended by Stats. 1986, Ch. 874, Sec. 21. Effective September 17, 1986.)



9601

The legislative body shall provide for the issuance of the refunding bonds by resolution.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9601.5

Section 8769 shall apply to bonds issued pursuant to this division in the County of San Bernardino.

(Added by Stats. 1987, Ch. 10, Sec. 1. Effective April 28, 1987.)



9602

The refunding bonds shall be issued in a principal amount equal to the total principal amount of the reassessment as approved and confirmed by the legislative body pursuant to either Section 9525 or Section 9535.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9603

The refunding bonds shall represent and be secured by the reassessments and any later reassessments which may be levied or issued upon the same property in lieu of the reassessments.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9604

Refunding bonds issued pursuant to this division shall comply with the following requirements which shall be set forth in the resolution adopted pursuant to Section 9601:

(a) Bonds shall be in the fully registered form and of the denominations as the legislative body may determine.

(b) The bonds shall be dated on or after the date of the recording of the reassessment.

(c) Bonds shall be signed by the treasurer and the clerk, except that the legislative body may, by order, authorize the use of bonds with an engraved, printed, or lithographed signature of the treasurer and the clerk in lieu of a signature by hand. The legislative body may also authorize its seal to be placed on the bonds in a similar manner.

(d) Bonds shall be numbered appropriately and shall bear interest and mature as provided in the contract with the bond purchasers.

(Amended by Stats. 1986, Ch. 874, Sec. 22. Effective September 17, 1986.)



9605

All of the refunding bonds shall mature on September 2.

(Amended by Stats. 1985, Ch. 65, Sec. 31. Effective June 6, 1985.)



9606

In no event shall the first maturity of any refunding bonds be earlier than the second day of September next succeeding 12 months after the date of the bonds.

(Amended by Stats. 1985, Ch. 65, Sec. 32. Effective June 6, 1985.)



9607

The last maturity of any refunding bonds shall not exceed 39 years from the second day of September next succeeding 12 months after the date of the bonds.

(Amended by Stats. 1987, Ch. 1388, Sec. 25.)



9607.5

For refunding bonds issued in the County of San Bernardino, the last maturity of any of these bonds shall not exceed the longest maturity currently authorized for bonds by the law pursuant to which the bonds to be refunded were issued.

(Added by Stats. 1987, Ch. 10, Sec. 2. Effective April 28, 1987.)



9608

The rate of interest on refunding bonds shall not exceed the rate set forth in the resolution of intention adopted pursuant to Section 9520.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9609

The interest on refunding bonds shall be payable on March 2, and September 2, respectively, of each year.

(Amended by Stats. 1985, Ch. 65, Sec. 34. Effective June 6, 1985.)



9610

The first interest payment on the bonds shall be March 2 next preceding the second day of September next succeeding 12 months after the date of the bonds, except that, if any portion of the interest is funded, the legislative body may specify that the first payment of interest shall become due on any earlier interest payment date following the date of the bonds.

(Amended by Stats. 1986, Ch. 874, Sec. 23. Effective September 17, 1986.)



9611

Refunding bonds and the interest thereon shall be paid at the office of the treasurer or at any other place as is set forth in the bonds.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9612

Each bond shall be conclusive evidence of the regularity of all proceedings for the levy of reassessments and the issuance of the refunding bonds and of the validity of said bonds and of all proceedings of which the bonds refunded were conclusive evidence.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9613

Refunding bonds issued pursuant to this chapter may be exchanged for the bonds to be refunded on any basis the legislative body determines is for the benefit of the city if the bondholders consent to the exchange. As an alternative to exchanging the refunding bonds for the bonds to be refunded, the legislative body may sell the refunding bonds at public or private sale and at a price at or below par or with a premium. The proceeds of any sale of refunding bonds for cash shall be placed in the treasury of the local agency to the credit of a fund to be established for the purpose of refunding the bonds to be refunded, and the proceeds shall be applied only as permitted by this division.

(Amended by Stats. 1987, Ch. 1388, Sec. 26.)



9614

The designated costs of issuing the refunding bonds may be paid by the purchaser of the refunding bonds or may be paid from any other legally available source, including the general fund of the city, other available revenues of the city under the control of the legislative body, the proceeds of sale of the refunding bonds, the interest or other gain derived from the investment of any of the proceeds of sale of the refunding bonds, any other moneys in escrow or in trust or any combination thereof as the legislative body may determine.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9615

Any proceeds of sale of any refunding bonds may be deposited in escrow or trust with any bank or trust company within or without the state, or both within and without the state, shall be secured in accordance with the laws applicable to funds of the city and shall be invested in federal securities.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9616

The proceeds and investments in escrow or trust shall be in an amount at the time of issuance of such refunding bonds which is certified by a certified public accountant licensed to practice in this state to be sufficient, together with any interest or other gain to be derived from any such investment, to pay the principal of and interest and redemption premiums, if any, on the refunded bonds as they become due or at designated dates prior to maturity (in connection with which the legislative body has exercised or has obligated itself to exercise a redemption privilege on behalf of the city), and the designated costs of issuance of the refunding bonds.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9617

Following the issuance of any refunding bonds pursuant to this article, the legislative body of the city shall provide for the payment of principal and interest thereon in the same manner and at the same times as it provides for payment of principal and interest on bonds issued pursuant to the act. The reassessments levied pursuant to this division shall be and constitute security for the payment of the refunding bonds in the same manner as the original unpaid assessments constituted security for the refunded bonds.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9618

Any outstanding refunded bonds which have been exchanged for refunding bonds shall be canceled by the city treasurer.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9619

The treasurer shall keep a register in his or her office which shall show the series, number, date, amount, rate of interest, and registered owner of each bond. The treasurer shall cancel and file each bond paid.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9620

The legislative body may provide, in the resolution authorizing the issuance of the refunding bonds, for the establishment from the proceeds of the sale of the refunding bonds of a special reserve fund for the refunding bonds pursuant to Part 16 (commencing with Section 8880) of Division 10.

If the legislative body elects to establish the reserve fund, it shall provide, in the resolution adopted pursuant to Section 9520, for the inclusion of the amount of the special reserve fund in the reassessment.

(Added by Stats. 1986, Ch. 874, Sec. 24. Effective September 17, 1986.)



9622

Notwithstanding any other provision of this part, bonds originally issued as variable rate bonds pursuant to Part 6.5 (commencing with Section 8660) may be refunded by the issuance of variable rate bonds issued pursuant to that Part 6.5. For purposes of this section and that Part 6.5 bonds includes refunding bonds.

(Added by Stats. 1990, Ch. 446, Sec. 20.)






CHAPTER 4. Curation and Validation

9700

The validity of any refunding bonds issued under this division shall not be contested in any action, suit, or proceeding unless the action or proceeding is brought within 30 days after the adoption of the resolution providing for their issuance.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9701

After the reassessment has been confirmed, it shall not be contested in any way other than at the time and in the manner specified in this division, and in any action, all findings, conclusions and determinations of the legislative body which conducted the reassessment proceedings shall be conclusive in the absence of actual fraud.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9702

No defect in the form of any reassessment levied pursuant to this division and no statutory defect in any of the proceedings relating to the reassessment and refunding shall in any way invalidate any reassessment or any refunding bond.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9703

No bond, reassessment, or installment thereof, or of the interest or penalties thereon, and no certificate of sale or deed shall be held invalid for error in the computation of the proper amount due on it if the error be found to be comparatively negligible or is found to be in favor of the owner of real property affected thereby.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9704

An action to determine the validity of a reassessment and of any refunding bonds issued or to be issued thereon may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure. For that purpose, the reassessment shall be deemed to be in existence upon its confirmation.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9705

If any reassessment or any refunding bond is held illegal or invalid in any action or proceeding upon any ground which would apply to the entire reassessment or the entire issue of refunding bonds, then the unpaid bonds refunded remain in full force and effect. If the unpaid bonds have been canceled, the treasurer of the city which conducted the invalid refunding or reassessment proceedings shall issue new bonds of the same tenor, force, and effect as the canceled unpaid bonds.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9706

If refunding bonds are invalidated or held to be illegal, all of the provisions of the act shall apply to the original bonds and to any bonds issued under Section 9705 to replace the original bonds.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)



9707

No action or proceeding to set aside, cancel, avoid, annul, or correct any reassessment levied under this division, or to review any of the proceedings, acts, or determinations made in the proceedings for the reassessment and the issuance of refunding bonds, or to question the validity of or enjoin the collection of the reassessment or any of the reassessments therein, or to enjoin the issuance of any bonds to represent reassessments, shall be maintained by any person, nor shall any person urge, plead or prove, the invalidity of any reassessment or any refunding bond in any action, unless the action is commenced within 30 days from the date of adoption of the resolution providing for the issuance of the refunding bonds.

(Added by Stats. 1984, Ch. 496, Sec. 1. Effective July 17, 1984.)









DIVISION 12. THE MUNICIPAL IMPROVEMENT ACT OF 1913

CHAPTER 1. General Provisions

10000

This division may be cited as the Municipal Improvement Act of 1913.

(Added by Stats. 1953, Ch. 192.)



10001

Unless the context otherwise requires, the definitions contained in this part shall govern the construction of this division.

(Added by Stats. 1953, Ch. 192.)



10002

Improvement includes all work and improvements authorized to be done under this division which are for a public purpose or which are necessary or incidental to a public purpose.

(Amended by Stats. 1963, Ch. 342.)



10003

Municipality and city include every city, city and county, or county, or other entity, public corporation, or agency authorized to operate under this division, including any joint powers entity created pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code and any special district organized for the purpose of aiding in the development or improvement of navigation or commerce to, or within, the district.

(Amended by Stats. 1992, Ch. 1197, Sec. 1. Effective January 1, 1993.)



10004

Legislative body includes any body which by law is the legislative department of government of the city, or municipality.

(Added by Stats. 1953, Ch. 192.)



10005

City treasurer includes any person or officer who has charge and makes payments of the city or municipal funds.

(Added by Stats. 1953, Ch. 192.)



10006

Install includes construct, reconstruct, extend, repair, and maintain.

(Added by Stats. 1953, Ch. 192.)



10006.5

Subject to the limitation of Section 10204.1, incidental expense has the same meaning as specified in Section 5024.

(Added by Stats. 1989, Ch. 104, Sec. 27.)



10007

Street includes the whole or any part of one or more public streets, alleys, or other places in any municipality, and rights of way owned or held by any municipality for the purposes of this division.

(Added by Stats. 1953, Ch. 192.)



10008

Assessment district means the district of land to be benefited by the improvement and to be specially assessed to pay the costs and expenses of the improvement and the damages caused by the improvement.

(Added by Stats. 1953, Ch. 192.)



10009

The provisions of this division apply to all counties and districts, or other public corporations insofar as such corporations have the power applicable to them to make any of the improvements authorized under this division. The officers of such counties, districts, or other public corporations who have similar powers and duties as the municipal officers referred to in this division have the powers and duties given by this division to such municipal officials. Where no similar officer exists, the legislative body of the county, district, or public corporation shall by resolution appoint a person or designate an officer to perform the duties under this division.

(Added by Stats. 1953, Ch. 192.)



10010

Acquisition , or any of its variants, means and includes one or more of the following:

(a) Any works, improvements, appliances, or facilities authorized to be made, constructed, or acquired under this division and which are in existence and installed in place on or before the date of adoption of the resolution of intention for the acquisition thereof; any use or capacity rights in any of the foregoing; and any works, improvements, appliances, or facilities acquired or installed pursuant to Sections 10109 to 10111, inclusive. Any work, improvement, appliance, or facility which was not in existence and installed in place on or before that date may be acquired if it was constructed as if it had been constructed under the direction and supervision or under the authority of the municipality.

(b) Electric current, gas, or other illuminating agent for power or lighting service.

(c) Any real property, rights-of-way, easements, or interests in real property, acquired or to be acquired by gift, purchase, or eminent domain, and which are necessary or convenient in connection with the construction or operation of any work or improvement authorized to be acquired or to be made or constructed under this division, except real property, rights-of-way, easements, or interests in real property shown upon a final map filed with or submitted to the legislative body for acceptance and approval pursuant to the Subdivision Map Act (Division 2 (commencing with Section 66410) of Title 7 of the Government Code) and offered for dedication to public use by that map or by any separate offer of dedication.

(d) The payment in full of all amounts necessary to eliminate any fixed special assessment liens previously imposed upon any assessment parcel included in the new assessment district. The amount of the payment shall be included in the new assessment on the parcel. This subdivision is applicable only where the acquisition is incidental to other acquisitions or improvements.

(Amended by Stats. 1990, Ch. 446, Sec. 21.)



10011

Owner means the person owning the fee, or the person in whose name the legal title to the property appears, by deed duly recorded in the county recorder s office of the county in which the property is situated, or the person in possession of the property or buildings under claim of, or exercising acts of ownership over the same for himself, or as the executor, administrator, guardian, or conservator of the owner. If the property is leased, the possession of the tenant or lessee holding and occupying such property shall be deemed to be the possession of the owner.

(Amended by Stats. 1979, Ch. 730.)



10012

This division shall be liberally construed in order to effectuate its purposes. No error, irregularity, informality, and no neglect or omission of any officer, in any procedure taken under this division, which does not directly affect the jurisdiction of the legislative body to order the work or improvement, shall avoid or invalidate such proceeding or any assessment for the cost of work done thereunder. The exclusive remedy of any person affected or aggrieved thereby shall be by appeal to the legislative body in accordance with the provisions of this division.

(Added by Stats. 1976, Ch. 310.)



10013

Whenever any notice, resolution, order, or other matter is required to be published or posted, and the duty of posting or publishing, or procuring the same, is not specifically enjoined upon any officer or person, the clerk shall post or procure the publication or posting thereof, as the case may be.

No step in any proceeding shall be invalidated or affected by any error or mistake or departure from the provisions of this section as to the officer or person posting or publishing, or procuring the publication or posting, of any notice, resolution, order, or other matter when the same is actually published or posted for the time required.

(Added by Stats. 1976, Ch. 310.)



10014

The failure of the clerk to mail any notice or the failure of any person to receive the same shall not affect in any way whatsoever the validity of any proceedings taken under this division, nor prevent the legislative body from proceeding with any hearing so noticed.

(Added by Stats. 1976, Ch. 310.)



10015

No notice, nor any publication of any notice, order, resolution, or other matter, other than that expressly provided in this part or elsewhere in this division, shall be necessary to give validity to any of the proceedings provided in this division.

(Added by Stats. 1976, Ch. 310.)



10016

Any resolution, notice, report, diagram, or assessment which is required to contain a description of the improvements, the boundaries of the assessment district or any zones therein, or the lines and dimensions of any parcel of land, may, for a full and detailed description thereof, refer to any plan or map which is on file with the clerk, the county auditor, or the county assessor and which is open to public inspection. The plan or map so referred to shall govern for all details of the description.

(Added by Stats. 1984, Ch. 1298, Sec. 20.)






CHAPTER 2. Improvements Authorized

10100

Whenever the public interest or convenience requires, the legislative body of any municipality may install in or along its streets all or any of the following:

(a) Water mains, pipes, conduits, tunnels, hydrants, and other necessary works and appliances for providing water service.

(b) Lines, conduits, and other necessary works and appliances for providing electric power service.

(c) Mains, pipes, and other necessary works and appliances for providing gas service.

(d) Poles, posts, wires, pipes, conduits, lamps, and other necessary works and appliances for lighting purposes.

(e) Any works, utility, or appliances necessary or convenient for providing any other public service.

(Added by Stats. 1953, Ch. 192.)



10100.1

If the written consent of the owner of the property is first obtained, work may be done on private property to eliminate any disparity in level or size between the improvement and private property, provided that the legislative body determines in the resolution of intention to order the improvement that it is in the public interest and more economical to do such work on private property than to adjust the work on public property to eliminate such disparity. The actual cost of such work may be added to the assessment of the lot on which the work is done. Nothing in this section limits or restricts the authority of the legislative body to make agreements authorized by Section 1263.610 of the Code of Civil Procedure.

(Amended by Stats. 1975, Ch. 1240.)



10100.2

(a) (1) Whenever the public interest or convenience requires, the legislative body may use the powers of this division to pay, or make funds available to enable the owners of lots or parcels of real property within the district to pay, for either of the following:

(A) Work deemed necessary to bring real property or buildings, including privately owned real property or buildings, into compliance with seismic safety standards or regulations. The legislative body shall declare that public loans or funds provided to owners of private buildings for seismic strengthening of unreinforced buildings or other buildings, or real property, pursuant to this section constitute a public purpose resulting in a public benefit. Only work certified as necessary to comply with seismic safety standards or regulations by local building officials may be financed. No project involving the dismantling of an existing building and its replacement by a new building or the construction of a new or substantially new building may be financed pursuant to this section, except as otherwise provided in subparagraph (B). Work on qualified historical buildings or structures shall be done in accordance with the State Historical Building Code (Part 2.7 (commencing with Section 18950) of Division 13 of the Health and Safety Code). Any financing for seismic strengthening of a residential structure containing units rented by households specified in Section 50079.5 of the Health and Safety Code before strengthening shall be subject to a regulatory agreement that will ensure that the number of those units in the structure will not be reduced and will remain available at affordable rents pursuant to Section 50053 of the Health and Safety Code as long as any assessments levied pursuant to this section on the parcel on which the structure is located remain unpaid.

No lot, parcel, or building shall be included in the district without the owner s consent.

(B) Within any area that has been designated by the Governor as a disaster area or for which the Governor has proclaimed the existence of a state of emergency because of earthquake damage, work deemed necessary to repair any damage to real property directly or indirectly caused by the occurrence of an earthquake cited in the Governor s designation or proclamation, or by aftershocks associated with that earthquake, including work to reconstruct, repair, shore up, or replace any real property or building damaged or destroyed by the earthquake or by its aftershocks. Work may be financed pursuant to this subparagraph only on real property or buildings identified in a resolution of intention to establish a district adopted within seven years of the date that the Governor designates the area as a disaster area or proclaims a state of emergency in the area.

(2) Any district created to finance seismic safety work on privately owned buildings, including repair, reconstruction, or replacement of privately owned buildings pursuant to this section, shall consist only of lots or parcels on which the legislative body finds that the buildings to be worked on, repaired, reconstructed, or replaced pursuant to this section, are located or were located before being damaged or destroyed by the earthquake that is the subject of the Governor s designation or proclamation pursuant to subparagraph (B) of paragraph (1), or by the aftershocks of that earthquake.

(3) The Legislature hereby declares that the use of public funds pursuant to this section for seismic strengthening, repair, or reconstruction of privately owned real property or buildings constitutes a public purpose resulting in a public benefit. The use of funds pursuant to this section shall not be construed to be gifts of public funds in violation of Section 6 of Article XVI of the California Constitution.

(4) A loan or expenditure of funds made by a district pursuant to this section and secured by a tax assessment or a lien, or both that assessment and lien, on private property shall not, when combined with existing liens on the property, exceed 80 percent of the current appraised value of the property, as determined by an independent, certified appraiser, unless existing lienholders consent in writing to a higher loan-to-value ratio. Notice of the creation of a district or the authorization for the loan or expenditure of funds for the purposes set forth in this section shall be given to lienholders of record on the property included in the district at least 30 days prior to any vote of the governing body authorizing the creation of the district or the loan or expenditure of funds that could create a lien on the property.

(b) A district created to finance seismic safety or repair work pursuant to this section may include areas of territory that are not contiguous.

(c) At any time after the passage of the resolution provided for in subdivision (a) of Section 10312, the legislative body may make changes in or modify the improvements or reduce the assessment with respect to a particular lot or parcel within an assessment district created for the purposes of this section with the written consent of the owner of that lot or parcel.

(d) Any changes made within an assessment district created for the purposes of this section shall be made after notice and hearing, as provided in this division, except that changes may be made under any of the following circumstances:

(1) At the hearing on the report, changes that do any of the following:

(A) Eliminate a portion of the assessment district without increasing the amount of any assessment or substantially affecting the distribution of benefits from the improvements.

(B) Exclude territory that will not be benefited by the remaining improvements without increasing the amount of any assessment.

(C) Modify the improvements or the assessment with respect to a particular lot or parcel within the assessment district with the written consent of the owner and without increasing the assessments on any other real property.

(2) At any time after the improvements are ordered and during the pendency of the proceedings to establish the assessment district.

(3) At any time after the adoption of the resolution provided for in subdivision (a) of Section 10312, to modify the improvements or reduce the assessment with respect to a particular lot or parcel within the assessment district with the written consent of the owner.

(e) An action to determine the validity of any assessments, bonds, bond anticipation notes, contracts, or improvements for the purposes of this section may be brought by the legislative body, or by any person designated by the legislative body, pursuant to Chapter 9 (commencing with Section 860) of Title 10 of the Code of Civil Procedure. For this purpose, an improvement shall be deemed to be in existence upon its authorization and an assessment upon its confirmation.

(f) It is the intent of the Legislature that the powers conferred by this section shall be in addition and supplemental to, and not exclusive of, the powers conferred by any other law.

(Amended by Stats. 2004, Ch. 183, Sec. 340. Effective January 1, 2005.)



10100.3

(a) Whenever the public interest or convenience requires, the legislative body may use the powers of this division to pay for work or to make loans deemed necessary to bring buildings, including privately owned buildings, into compliance with fire safety standards or regulations. The legislative body shall declare that public loans or funds to owners of private buildings for fire safety improvements pursuant to this section constitute a public purpose resulting in a public benefit.

(b) Only work certified as necessary to comply with fire safety standards or regulations by local building officials may be financed. No project involving the dismantling of an existing building and its replacement by a new building or the construction of a new or substantially new building may be financed pursuant to this section. Work on qualified historical buildings or structures shall be done in accordance with the State Historical Building Code (Part 2.7 (commencing with Section 18950) of Division 13 of the Health and Safety Code).

(c) Any financing for fire safety improvements of a residential structure containing units that were rented by households specified in Section 50079.5 of the Health and Safety Code before making of fire safety improvements shall be subject to a regulatory agreement that will ensure that the number of those units in the structure will not be reduced and will remain available at affordable rents pursuant to Section 50053 of the Health and Safety Code as long as any portion of a loan issued pursuant to this section remains unpaid.

(d) No lot, parcel, or building shall be included in the district without the owner s consent.

(e) The Legislature hereby declares that the expenditure of public funds or making of loans to owners of private buildings pursuant to this section for fire safety improvements constitutes a public purpose resulting in a public benefit. Public funds or loans made pursuant to this section shall not be construed to be gifts of public funds in violation of Section 6 of Article XVI of the California Constitution.

(Added by Stats. 1992, Ch. 832, Sec. 1. Effective January 1, 1993.)



10100.5

Whenever the public interest or convenience requires, the legislative body of any municipality may install or operate, or install and operate, in or along its streets or any public way or any easement, any of the following:

(a) Works, systems or facilities for the transportation of people, designed to serve an area of not to exceed three square miles, including rolling stock and other equipment appurtenant thereto.

(b) All other work auxiliary to any of the above, which may be required to carry out the same, including, but not limited to, terminal and intermediate stations, structures, or platforms or other facilities which may be necessary for the loading of people into and unloading of people from such transportation facilities.

(c) Acquisition of any and all property, easements, and rights-of-way which may be required to carry out the purposes of the project.

(Amended by Stats. 1971, Ch. 738.)



10100.6

Following the levy of an assessment pursuant to this division to pay, in whole or in part, the costs and expenses of works, system or facilities authorized by subsection (a) of Section 10100.5 or subsection (a) of Section 5101.5 upon a district benefited thereby, and annually on or before June 30th, the legislative body may prepare and approve an estimate of the expenditures required during the ensuing fiscal year for the maintenance, operation, repair and improvement of such works, system or facilities and shall deduct from such estimate the amount of revenues, if any, which the legislative body estimates will accrue during such year from the operation of such works, system or facilities and will be available to pay costs of such maintenance, operation, repair and improvement.

The legislative body may levy and collect in any year upon and against all of the taxable land and improvements within such district a special ad valorem assessment sufficient to raise a sum of money not exceeding the net amount thus determined but the rate of assessment in any one year shall not exceed twenty-five cents ($0.25) on each one hundred dollars ($100) assessed value as shown on the assessment roll used by the city for city taxation.

The special ad valorem assessment shall be levied, collected and enforced at the same times, in the same manner, by the same officers, and with the same interest and penalties, as in the case of general taxes levied by the city. The proceeds of the assessment shall be placed in a separate fund of the city and shall be expended only for the maintenance, operation, repair or improvement of such works, system or facilities.

(Added by Stats. 1963, Ch. 893.)



10100.7

The legislative body of any municipality which has entered into an agreement with an owner or owners of land within the municipality whereby the owner or owners have constructed or acquired water system facilities, including wells, pumps, dams, reservoirs, storage tanks, pipes, hydrants, meters or other appurtenances for supplying or distributing a domestic water supply, or sewer system facilities, including sewers, pipes, conduits, manholes, treatment and disposal plants, connecting sewers and appurtenances for providing sanitary sewer service, or capacity in these facilities, and have transferred the facilities or capacity to the municipality to be utilized by it for providing water or sewer service, or both, to the land of the owner or owners, and whereby the municipality has agreed to refund or reimburse to the owner or owners the cost of the facilities or capacity or any portion thereof out of connection fees or other revenues or funds of the municipality, including an assessment levied upon the land of the owner or owners or proceeds from the sale of bonds issued pursuant to this division, may upon obtaining the written consent of the owner or owners conduct proceedings pursuant to this division for the formation of an assessment district over and including the land of the owner or owners and levying an assessment thereon and issuing bonds as authorized by Chapter 7 (commencing with Section 10600), for the purpose of satisfying its refund or reimbursement obligation to the owner or owners. The municipality may, upon obtaining the written consent of the owner thereof, include in the assessment district, and levy an assessment upon, any land which will benefit from the water or sewer system facilities, or both, or capacity therein, whether or not the land is owned by the owner or owners who are parties to the agreement with the municipality, but may not include in an assessment district the land of any owner who does not consent in writing thereto.

(Added by Stats. 1983, Ch. 8, Sec. 2.)



10100.8

(a) Following the levy of an assessment pursuant to this division to pay, in whole or in part, the costs and expenses of constructing or substantially reconstructing works, systems, or facilities after January 1, 1985, upon a district benefited thereby, and annually on or before June 30th, the legislative body may prepare and approve an estimate of the expenditures required during the ensuing fiscal year for the maintenance, repair, and improvement of the works, systems, or facilities.

(b) The legislative body, may, by resolution adopted at a public hearing, determine to levy and collect in any year upon and against all of the taxable land and improvements within the district a special assessment sufficient to raise a sum of money not to exceed the amount estimated pursuant to subdivision (a).

(c) The special assessment shall be levied, collected, and enforced at the same time, in the same manner, by the same officers, and with the same interest and penalties, as in the case of other special assessments levied pursuant to this division by the city. The proceeds of the assessment shall be placed in a separate fund of the city and shall be expended only for the maintenance, repair, or improvement of the works, systems, or facilities.

(d) For purposes of this section, maintenance, repair, and improvement shall include all expenses incurred to keep the work, system, or facility in fit operating condition which are ordinarily incurred no more frequently than every five years, except that expenses which are ordinarily incurred at lesser intervals may be included if the legislative body finds that the expenses have to be incurred in order to maintain the level of benefit to the assessed parcels and that the level of benefit would otherwise decline more rapidly than usual for other public works of the type involved because of circumstances which do not ordinarily affect these public works.

(Added by Stats. 1984, Ch. 1298, Sec. 21.)



10100.9

Prior to any hearing pursuant to Section 10100.8, the clerk shall cause notice of the hearing to be published pursuant to Section 6066 of the Government Code.

(Added by Stats. 1984, Ch. 1298, Sec. 21.5.)



10101

The legislative body may acquire any works or appliances already installed in the streets, of the municipality which are necessary or convenient to supply the municipality or its inhabitants with water, electricity, gas, or other means of heat, illumination, power, or any other public service, and any plants, lands, and rights of way, whether located within or without the municipality, which are necessary or convenient for their use and operation, or may acquire the use of any such works, appliances, and other property. The legislative body may also acquire electric current, gas, or other illuminating agent for power or lighting service pursuant to this division.

(Added by Stats. 1953, Ch. 192.)



10102

Notwithstanding any other provision of this division, whenever the public interest or convenience requires, the legislative body of any municipality may pay fees or expenses or acquire or install any or all of the works and improvements authorized by, and subject to the limitations with respect to those works and improvements set out in, the Improvement Act of 1911 (Division 7 (commencing with Section 5000)), the Vehicle Parking District Law of 1943 (Part 1 (commencing with Section 31500) of Division 18), the Parking District Law of 1951 (Part 4 (commencing with Section 35100) of Division 18), the Park and Playground Act of 1909 (Chapter 7 (commencing with Section 38000) of Part 2 of Division 3 of Title 4 of the Government Code), or other works and improvements of a local nature, and may acquire by gift, purchase, or eminent domain proceedings land, rights-of-way, and easements necessary for the works and improvements.

(Amended by Stats. 1991, Ch. 966, Sec. 9.)



10102.1

The provisions of the Improvement Act of 1911 relating to conversion of existing overhead electric and communication facilities to underground locations, as set forth in Chapter 28 (commencing with Section 5896.1) of Part 3, Division 7 of this code, excepting Sections 5896.10, 5896.13 and 5896.15, are incorporated in this division as if fully set out herein. References in said Chapter 28 to this division shall be deemed to refer to Division 12. The contractor, public utility, public agency or city performing the work of conversion shall be paid therefor from the improvement fund. The agreement provided for by Section 5896.9 shall be made prior to the adoption of the resolution ordering the work. Any written request executed pursuant to Section 5896.14 shall be filed with the clerk not later than the time set for hearing on the report, provided, that the legislative body may authorize such request to be filed at any time not later than the confirmation of the assessment.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 104.)



10102.2

The provisions of the Improvement Act of 1911 relating to work performed on a state highway, county road, or railroad right-of-way, as set forth in Sections 5101.7 and 5101.8, are incorporated in this division as if fully set out herein, except that references to this division shall be deemed to refer to Division 12 (commencing with Section 10000).

(Added by Stats. 1983, Ch. 106, Sec. 4. Effective June 21, 1983.)



10103

The provisions of Chapter 2 (commencing with Section 5115) of Part 3 of Division 7 of this code providing for the construction of work and the levy of an assessment by a city within a county or by a county within a city, are incorporated in this division as if fully set out herein. Upon obtaining the consent required in that chapter, a city may construct improvements and levy an assessment in a county or in another city, a county may construct improvements and levy an assessment within a city, and a public corporation may consruct improvements and levy an assessment outside of its boundaries either within a city or within a county. If no assessment is to be levied outside the boundaries of the city, county, or public corporation conducting the assessment proceedings, the proposed resolution of intention need not be submitted or approved and the consent required shall be obtained prior to the ordering of the improvement.

(Amended by Stats. 1961, Ch. 1432.)



10104

When any proceeding is initiated under this division by a legislative body other than that of a city or county, and before the resolution of intention is adopted, the proposed resolution, together with a plat or map which shall indicate by a boundary line the extent of territory included in the proposed district, shall be submitted for approval of the legislative body of the city, where the land to be assessed lies within the corporate limits of any city, or of the county, where the land to be assessed lies within an unincorporated territory. When such approval has been secured, the resolution of intention may be adopted and the legislative body initiating the proceeding may thereafter take each and every step required for or suitable for the consummation of the work and the levying, collecting and enforcement of the assessments to cover the expenses thereof and the issuance and enforcement of bonds to represent unpaid assessments.

(Amended by Stats. 1967, Ch. 574.)



10105

As an alternative procedure for constructing any improvement authorized under the Improvement Act of 1911, the legislative body may pass a resolution of intention to do such work, which shall contain a provision that the work shall be instituted when any local, state, or national agency or authority accepts the proposed work as a project for which a contribution of labor, or labor and any portion of materials, supplies, or equipment, will be made by such agency or authority.

(Added by Stats. 1953, Ch. 192.)



10106

Under the alternative procedure the work to be done by the contractor shall consist of furnishing all or any part of the labor, materials, supplies, and equipment necessary for the construction of the improvements or the work may be performed or the labor, materials, supplies, and equipment furnished in the same manner as provided in Chapter 6 of this division. Whenever the alternative procedure is adopted, the resolution shall recite that fact, state the name of the agency or authority which is to make the contribution, the contribution which is to be made, and the work to be done by the contractor or by the city. In all other particulars the resolution shall conform to the provisions of Chapter 3 of this division. Nothing in this section prevents the acceptance of contributions not mentioned in the resolution of intention for any improvements mentioned in this section, and for that purpose Section 5125 is incorporated as part of this division as if fully set out herein.

(Added by Stats. 1953, Ch. 192.)



10107

The provisions of Chapter 26 of Part 3 of Division 7 of this code are incorporated in this division as if fully set out herein. These provisions may be used in combination with the other provisions of this division.

(Added by Stats. 1953, Ch. 192.)



10108

A city may form a maintenance district, in which event Chapter 26 of Part 3 of Division 7 of the Streets and Highways Code, excepting Sections 5850 to 5853, inclusive, as now or hereafter provided, shall hereafter apply. In such event, the officers referred to therein shall be deemed to be the city officers performing the same duties.

(Added by Stats. 1955, Ch. 1306.)



10109

Whenever the improvement or acquisition includes the acquiring or the installation of works, appliances, or improvements authorized by this division, and the works, appliances, or improvements are, or may be, under the ownership, management, or control of any public agency other than the city making the acquisition or ordering the work done, or of a regulated public utility, the works, appliances, or improvements may be acquired or installed under the proceedings specified in this division. For purposes of this section and Sections 10110 and 10111, regulated public utility includes a cable television company.

(Amended by Stats. 1990, Ch. 446, Sec. 22.)



10110

Before the ordering of the work, acquisitions, or improvements which are to be owned, managed, or controlled by any other public agency, regulated public utility, or mutual water company, the legislative body shall enter into an agreement with the public agency, public utility, or mutual water company which has, or may have, charge of the works, appliances, or improvements. The agreement may provide for the joint exercise of any power authorized by this division by two or more local agencies authorized to use this division if the legislative body of each participating agency adopts a resolution declaring that the joint agreement would be beneficial to the residents of the area of the agency. A local agency which is a party to the agreement may use the proceeds of any assessment or of any bonds or other indebtedness issued in conjunction with this division pursuant to the agreement to provide facilities which the local agency is otherwise authorized by law to provide, even though another agency which is a party to the agreement does not have the power to provide those facilities. Among other things, the agreement may provide for any of the following:

(a) For the supplying by the public agency, public utility, or mutual water company of plans and specifications in accordance with Chapter 5 (commencing with Section 5170) of Part 3 of Division 7.

(b) For the performance of work or service by the public agency, public utility, or mutual water agency, and the payment to the public agency, public utility, or mutual water company out of the improvement fund for the work or service. Any agreement providing for the performance of work by a public utility or mutual water company may provide for the posting of labor, material, and performance bonds.

(c) For the acquisition by the legislative body of works or appliances already installed and for the conveyance of these works or appliances to the public agency, public utility, or mutual water company. The owner of these works or appliances may be a party to the agreement.

(d) That the agreement shall become effective after proceedings have been taken pursuant to this division and the funds are available to carry out all the terms thereof. Whenever it is proposed to annex to the public agency the territory in which the installation or acquisition is contemplated, proceedings may be taken up to and including the confirmation of the assessment as provided for in Section 10312 prior to the commencement of the annexation proceedings. If the annexation is successful, the assessment shall be recorded and other proceedings taken that may enable the parties to comply with the terms of the agreement. If the annexation proceedings fail, further proceedings under the resolution of intention are barred.

Any agreement entered into pursuant to this section, to the extent that utilities have been financed by special assessments, shall provide that no main extension refund agreement shall be entered into with a developer.

(Amended by Stats. 1989, Ch. 104, Sec. 29.)



10110.1

If an agreement entered into pursuant to Sections 10109 and 10110 provides for the payment of refunds, and to the extent that the works, appliances, or improvements to which the refund payments are applicable are financed by special assessments, any amounts paid by the public agency, public utility, or mutual water company as a refund payment for the works, appliances, or improvements to be transferred to the public agency, public utility, or mutual water company under the agreement shall be deposited into a special fund to be established and administered by the city treasurer and applied as a credit upon the assessment and supplemental assessment, if any, in the same manner as provided in Section 10427.1, or shall be used to call bonds, or both. The credits shall be applied only to the assessments levied for the particular improvements for which the refund is made. Any such amounts shall be transferred to the general fund of the city if either of the following occurs:

(a) The amounts are paid later than four years from the date of recordation of the assessment and any supplemental assessment.

(b) If bonds have been issued, the amounts have been paid later than four years after the due date of the last installment upon the bonds or of the last principal coupons attached thereto.

(Amended by Stats. 1991, Ch. 966, Sec. 10.)



10111

After the work, acquisitions or improvements have been completed and accepted, or conveyed to the public agency or utility, title to the works, appliances or improvements so installed, acquired or conveyed shall vest in the public agency or utility and constitute a part of its system, and shall at all times thereafter be used, operated, maintained, and managed by it as a part of such system.

(Amended by Stats. 1963, Ch. 1224.)



10112

In the case of a proposal for a water supply system or sanitary sewers and facilities, the preliminary steps, including, but not limited to, environmental impact reports, feasibility studies, engineering plans, cost estimates, legal expenses, and elections, may, at the legislative body s discretion, be deemed to be improvements.

(Added by Stats. 1981, Ch. 630, Sec. 4. Effective September 22, 1981.)






CHAPTER 2.5. Elections

10120

Approval of the owners of land for any improvements specified in Section 10112 may, at the discretion of the legislative body, be secured through an election.

(Added by Stats. 1981, Ch. 630, Sec. 5. Effective September 22, 1981.)



10121

(a) Notwithstanding any other provision of law, the election may be conducted by mailed ballot pursuant to Chapter 1 (commencing with Section 4000) of Division 4 of the Elections Code, regardless of the number of voters eligible to vote. Prior to the election, the legislative body shall provide for published notice of the election at least once a week for two weeks. Only one vote may be cast for each parcel of land within the territory proposed to be studied.

(b) If the landowner is a partnership, joint tenancy, corporation, or tenancy in common, the vote to which the landowner is entitled may be cast by any of the partners, joint tenants, or tenants in common. However, only one vote may be cast on behalf of the landowner.

(c) As used in this section:

(1) Landowner means any person shown on the last equalized assessment roll as the owner of land. However, if the ownership of the land is changed after the making of the last equalized assessment roll, the new owner thereof may vote upon the production of evidence of ownership of the land.

(2) Parcel means any parcel as identified on the last equalized assessment roll.

(Amended by Stats. 1994, Ch. 923, Sec. 222. Effective January 1, 1995.)



10122

The measure to be voted on shall include a description of the improvements proposed, a map showing the territory to be benefited by the proposed improvements and proposed to be subject to assessments, and an estimate of the costs of the improvements proposed. The measure to be voted on shall be approved by the legislative body after holding a public hearing.

(Added by Stats. 1981, Ch. 630, Sec. 5. Effective September 22, 1981.)



10123

The proposition is approved if a majority of the voters voting approve the measure.

If the measure is approved by the voters, assessments shall be levied and collected pursuant to Chapter 5 (commencing with Section 10400). The legislative body may pay the cost of the work described in Section 10112 prior to the collection of assessments.

Any assessment imposed pursuant to this section may be collected in installments over a period not to exceed five years.

(Added by Stats. 1981, Ch. 630, Sec. 5. Effective September 22, 1981.)



10124

Notwithstanding Section 10123, the legislative body may delay the collection of the assessments imposed by Section 10123 until the time an assessment district is created pursuant to Section 10200 to pay the costs of a water supply system project, or a sanitary sewer and facilities project, where the costs of proposed improvements for such a project have been approved pursuant to Section 10123.

(Added by Stats. 1981, Ch. 630, Sec. 5. Effective September 22, 1981.)



10125

If an assessment district is created pursuant to Section 10200, the legislative body shall include the assessments imposed by Section 10123 with the assessments imposed by Section 10200 within an assessment district created to pay the costs of a water supply system, or a sanitary sewer and facilities project, where the costs of proposed improvements for such a project have been approved pursuant to Section 10123.

(Added by Stats. 1981, Ch. 630, Sec. 5. Effective September 22, 1981.)






CHAPTER 3. Resolution of Intention and Report

10200

Before ordering any improvement which is authorized by this division to be made, the legislative body shall adopt a resolution declaring its intention to do so, briefly describing the proposed improvement, specifying the exterior boundaries of the assessment district, providing for the issuance of improvement bonds, if any bonds are to be issued, pursuant to Chapter 7 (commencing with Section 10600), declaring its intention to levy an assessment to maintain, repair, or improve the facility pursuant to Section 10100.8, if it intends to levy such an assessment, and providing for the disposal of any surplus remaining in the improvement fund after the completion of the improvement, as authorized in Section 10427. The descriptions do not need to be detailed and shall be sufficient if they enable the engineer to generally identify the nature, location, and extent of the improvements and the location and extent of the assessment district. The resolution of intention shall also contain a brief statement of the intention of the legislative body to enter into an agreement with any other public agency, or public utility, pursuant to Chapter 2 (commencing with Section 10100).

(Amended by Stats. 1984, Ch. 1298, Sec. 23.)



10201

In the resolution of intention the legislative body may order that a specified portion or percentage of the cost and expenses of the improvement shall be paid out of the treasury of the municipality from such fund as the legislative body may designate.

(Added by Stats. 1953, Ch. 192.)



10201.1

As used in the chapter, private utility damages means the amount to which any private utility might be entitled by virtue of Chapter 8.5 (commencing with Section 1501) of Part 1 of Division 1 of the Public Utilities Code on account of the construction of the proposed improvement.

In the resolution of intention, the legislative body, in its discretion, may order that private utility damages be included in the assessment.

(Added by Stats. 1967, Ch. 599.)



10202

The proposed improvement may include any or all of the different kinds of work mentioned in this division, but the maintenance of appliances or the furnishing of electric current, gas, or other illuminating agent shall be for a period stated in the resolution of intention not exceeding two years.

(Added by Stats. 1953, Ch. 192.)



10203

In the resolution of intention the legislative body shall refer the proposed improvement to the board, commission, or officer of the municipality having charge and control of the construction of public improvements of the kind described in the resolution, or to the city engineer, or to such other board or officer of the municipality, or competent person employed by the municipality for the purpose, as the legislative body may name in the resolution, and direct such board, commission, officer, or person to make and file with the clerk of the legislative body a report in writing.

(Added by Stats. 1953, Ch. 192.)



10204

The report of the person or board to whom the improvement is referred by the legislative body shall contain all of the following:

(a) Plans and specifications of the proposed improvement if the improvement is not already installed. The plans and specifications need not be detailed and are sufficient if they show or describe the general nature, location, and extent of the improvements. If the assessment district is divided into zones, the plans and specifications shall indicate the class and the type of improvements to be provided for each zone. The plans or specifications may be prepared as separate documents, or either or both may be incorporated in the report as a combined document.

(b) A general description of works or appliances already installed and any other property necessary or convenient for the operation of the improvement, if the works, appliances, or property are to be acquired as part of the improvement.

(c) An estimate of the cost of the improvement and of the cost of lands, rights-of-way, easements, and incidental expenses in connection with the improvement, including any cost of registering bonds. If the legislative body, in the resolution of intention, ordered that private utility damages be included in the assessment, the report shall contain an estimate of the private utility damages. If the legislative body, in the resolution of intention, declared its intention to levy an assessment for the maintenance, repair, or improvement of the work, system, or facility, the report shall contain an estimate of the amount of this assessment for each of the first five years during which the assessment would be levied.

(d) A diagram showing, as they existed at the time of the passage of the resolution of intention, all of the following:

(1) The exterior boundaries of the assessment district.

(2) The boundaries of any zones within the district.

(3) The lines and dimensions of each parcel of land within the district.

Each subdivision, including each separate condominium interest, as defined in Section 783 of the Civil Code, shall be given a separate number upon the diagram. The diagram may refer to the county assessor s maps for a detailed description of the lines and dimensions of any parcels, in which case those maps shall govern for all details concerning the lines and dimensions of the parcels.

(e) A proposed assessment of the total amount of the cost and expenses of the proposed improvement upon the several subdivisions of land in the district in proportion to the estimated benefits to be received by each subdivision, respectively, from the improvement. In the case of an assessment for installation of planned local drainage facilities which are financed, in whole or in part, pursuant to Section 66483 of the Government Code, the assessment levied against each parcel of subdivided land may be levied on the basis of the proportionate storm water runoff from each parcel. When any portion or percentage of the cost and expenses of the improvement is ordered to be paid out of the treasury of the municipality, pursuant to Section 10201, the amount of that portion or percentage shall first be deducted from the total estimated cost and expenses of the improvement, and the assessment upon property proposed in the report shall include only the remainder of the estimated cost and expenses. The assessment shall refer to the subdivisions by their respective numbers as assigned pursuant to subdivision (d).

(f) A proposed maximum annual assessment upon each of the several subdivisions of land in the district to pay costs incurred by the city and not otherwise reimbursed which result from the administration and collection of assessments or from the administration or registration of any associated bonds and reserve or other related funds.

(Amended by Stats. 1987, Ch. 1388, Sec. 27.)



10204.1

If the assessment district consists, in whole or in part, of lands subdivided or to be subdivided under the provisions of the Subdivision Map Act, Division 2 (commencing with Section 66410) of Title 7 of the Government Code, none of the costs and expenses required for compliance with the Subdivision Map Act, including but not limited to surveying and engineering costs incurred in the preparation of any map required by such act, shall be included in the incidental expenses of any improvement ordered to be made or acquired under this division. Incidental expenses under this division may include:

(1) The costs and expenses of modifying any tentative or final map prepared pursuant to the Subdivision Map Act for use as the map of the assessment district or diagram; and

(2) Any surveying or engineering expenses incurred for preparation of the plans and specifications of any improvement to be constructed under this division.

(3) Any private utility damages.

(Amended by Stats. 1975, Ch. 24.)



10204.2

If improvement bonds are to be issued pursuant to the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500)), the costs and expenses of the proposed improvement may include an allowance for interest not exceeding two years estimated interest on the bonds. The amount of the allowance for interest shall be paid into the redemption fund for the bonds upon sale and delivery of the bonds.

(Amended by Stats. 1989, Ch. 104, Sec. 30.)



10204.5

In preparing the report in which assessments are apportioned pursuant to subdivision (e) of Section 10204, the person or board to whom the improvement is referred by the legislative body may presume that facilities which are required to meet the needs of future residents of an area, as indicated by a general or specific plan for the area, will benefit undeveloped and underdeveloped property within the area. If the legislative body adopts the report, that presumption shall be conclusive.

(Added by Stats. 1985, Ch. 1332, Sec. 12. Effective October 1, 1985.)



10205

The provisions of the Improvement Act of 1911 relating to contributions are incorporated in this division as if fully set out herein.

At any time either before or after the formation of the district, the legislative body may provide by ordinance that for a period specified in the ordinance, but not exceeding the term of bonds issued or to be issued, the city may contribute, from any sources of revenue not otherwise prohibited by law, any specified amount, portion, or percentage of such revenues for the purposes set forth in such ordinance, limited to the following: the acquisition or construction of improvements, the acquisition of interests in real property and the payment of expenses incidental thereto for the use and benefit of the district. In addition, the purposes specified in the ordinance may also include the application of such revenues as a credit upon the levied assessments in the same manner as is provided in Section 10427.1. A brief statement of intention to provide such contribution of revenues shall be set forth in the resolution of intention. Such contribution shall not constitute an indebtedness or liability of the municipality. Contributions may be made from any sources of revenue not otherwise prohibited by law; provided, however, that any contributions authorized after the levy of assessment shall be from sources other than ad valorem taxes on real property.

(Amended by Stats. 1971, Ch. 438.)



10206

The provisions of the Improvement Act of 1911 relating to assessments on publicly owned property and railroad property, and certificate or bond secured by unpaid assessments on publicly owned property, are incorporated in this division as if fully set out herein.

(Amended by Stats. 1969, Ch. 513.)



10207

The provisions of Chapter 4 (commencing with Section 5150) of Part 3 of the Improvement Act of 1911 are incorporated in this division as if fully set out herein.

(Amended by Stats. 1974, Ch. 426.)



10208

The exterior boundaries of the assessment district may be specified and described as provided in the Improvement Act of 1911.

(Added by Stats. 1953, Ch. 192.)



10209

In the assessment of land, credit may be given for dedications and for improvements constructed at private expense.

(Amended by Stats. 1974, Ch. 739.)



10210

To expedite the conduct of proceedings and the making of any acquisition or improvement authorized by this division the legislative body may at any time transfer into a special fund designated by the name of the improvement proceeding, out of any available funds of the municipality, such sums as it deems necessary. The sums so transferred are a loan to the special fund, and shall be repaid out of the proceeds of the assessments provided for in this division.

(Added by renumbering Section 10209 by Stats. 1968, Ch. 92.)






CHAPTER 4. Notice, Protest, and Hearing

10300

When the report provided for in Sections 10203 and 10204 is filed with the clerk, he shall present it to the legislative body for consideration. The legislative body may modify it in any respect. The report as modified shall stand as the report for the purpose of all subsequent proceedings except that it may be confirmed, modified, or corrected as provided in this chapter.

(Added by Stats. 1953, Ch. 192.)



10301

After passing on the report, the legislative body shall by resolution appoint the time and place for hearing protests to the proposed assessment and shall cause notice of that hearing and a public meeting required by Section 54954.6 of the Government Code to be mailed as provided in subdivision (c) of that section. If new, increased, or extended assessments are proposed, the legislative body shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(Amended by Stats. 2003, Ch. 194, Sec. 18. Effective January 1, 2004.)



10306

The failure of the clerk to mail the notice to any property owner or the failure of any property owner to receive the notice shall not affect the validity of any proceedings taken under this division. If property assessed by the state under Section 14 of Article XIII of the Constitution is proposed to be assessed, the notice shall be mailed to every owner of the property at the address thereof shown on the last board roll transmitted to the county auditor.

(Amended by Stats. 1992, Ch. 1234, Sec. 19. Effective January 1, 1993.)



10310.4

The legislative body may remedy, revise, and correct any error or informality in any act, determination, or proceeding of the legislative body or any officer of the city. The legislative body may confirm, amend, alter, modify, or correct the assessment and diagram in such manner as to it shall be just and may instruct and direct the person or board making the same to correct them in any particular.

(Added by Stats. 1976, Ch. 310.)



10311.1

If it shall be necessary, in order to find whether a majority protest exists, to determine whether any or all of the signers of written protests are the owners of property to be assessed, the legislative body shall make such determination from the last equalized assessment roll. The legislative body shall be under no duty to obtain or consider any other evidence as to ownership of property and its determination of ownership shall be final and conclusive.

(Amended by Stats. 2003, Ch. 194, Sec. 22. Effective January 1, 2004.)



10311.5

If the proposed improvement includes the acquisition of any improvements constructed pursuant to the provisions of the Subdivision Map Act, Division 2 (commencing with Section 66410) of Title 7 of the Government Code, and such improvements were financed, in whole or in part, from the proceeds of any loan secured by a mortgage or deed of trust upon any lands within the proposed assessment district, upon submission of evidence, satisfactory to the legislative body, of the foregoing, the mortgagee or beneficiary under any such mortgage or deed of trust may protest in the same manner and to the same extent as the owner of such lands.

Any contract by a city for the acquisition of any such improvements shall provide that, in the absence of contrary written instructions by any such mortgagee or beneficiary, the purchase price for said improvements shall be paid to the owner and to the mortgagee or beneficiary, as their interests may appear.

(Amended by Stats. 1975, Ch. 24.)



10312

(a) When, upon the hearing, the proposed assessment provided for in subdivisions (d) and (e) of Section 10204, and the maximum annual assessment provided for in subdivision (f) of that section, are confirmed as filed, as modified, or corrected, by resolution, the legislative body shall order the proposed improvement to be made or acquired, and declare its action upon the report and assessment. The resolution shall be final as to all persons, and the assessment thereby levied upon the respective subdivisions of land in the assessment district.

(b) If an annual assessment to pay for administrative cost is provided for pursuant to subdivision (a), the legislative body shall determine, by resolution, the amount of the annual assessment for this purpose, which shall not exceed the maximum assessment provided for in subdivision (a) and shall not exceed a reasonable estimate of costs actually incurred or likely to be incurred. This determination may be included in the resolution adopted pursuant to subdivision (a). The legislative body may subsequently determine by resolution that the annual assessment shall be a different amount, but in no event shall the annual assessment exceed the maximum annual assessment provided for in subdivision (a). Resolutions adopted pursuant to this subdivision shall be final as to all persons, and the annual assessment in the amount determined shall thereby be levied annually until changed by resolution adopted pursuant to this section. These assessments may be collected in the same manner and in the same installments as the assessments levied pursuant to subdivision (a), and may be combined with those assessments for collection in any manner which is convenient and economical.

(Amended by Stats. 1987, Ch. 1388, Sec. 28.)






CHAPTER 4.5. Change of Work, Boundaries of Assessment District, Amounts of Assessments or Proceedings

10350

Changes as used in this chapter shall include corrections, alterations, modifications, additions, omissions, increases or decreases.

(Added by Stats. 1963, Ch. 349.)



10351

Unless the power to proceed shall have ceased at the conclusion of the hearing on the proposed improvement because of a majority protest, at any time before completion of the improvement proceedings, the legislative body may make changes in, to or from the boundaries of the proposed assessment district, the improvement ordered to be made or acquired, the assessment (including the amounts of any of the individual assessments therein), or in the proceedings, or any act, determination or provision made, or permitted to be made, by the legislative body under and pursuant to this division, which act, determination or provision does not affect the jurisdiction of the legislative body to order the improvement. The legislative body shall not change the boundaries to include any territory which will not, in its judgment, be benefited by the improvement.

(Added by Stats. 1963, Ch. 349.)



10352

All changes shall be made on notice and hearing as herein provided, except changes may be made:

(a) At the hearing on the report, which:

(1) Reduce the total amount of the assessment or make no change in the total amount of the assessment and no increase or decrease in the amount of money assessed on each parcel of property included in the assessment; or

(2) Eliminate a portion of the work or provide a substitution therein without increasing the cost of any assessment by reason thereof or substantially affecting the distribution of benefits from the work; or

(3) Eliminate a portion of the assessment district without increasing the amount of any assessment by reason thereof or substantially affecting the distribution of benefits from the work; or

(4) Exclude territory which will not be benefited by the improvement without increasing the amount of any assessment by reason thereof; and

(b) At any time after the improvements are ordered and during the pendency of the proceedings, which;

(1) Do not increase the total amount of the assessment; or

(2) Provide for the elimination or addition of work or substitutions therein, though they result in an increase in some assessments, provided that the owners of the property affected request in writing that the changes in the work and in the assessments be made; or

(3) Exclude territory which will not be benefited by the improvement without increasing the amount of any assessment by reason thereof.

(Amended by Stats. 1968, Ch. 1155.)



10353

Before ordering any changes made, other than as provided in Section 10352, the legislative body shall adopt a resolution briefly describing the changes proposed to be made, stating the amount of the estimated increase or decrease in the cost of the improvement by reason of the proposed changes and giving notice of a time and place when and where any interested person having any objection to the changes proposed to be made may appear before the legislative body and show cause why the changes should not be ordered. The resolution shall also contain the name and telephone number of a local department or agency designated by the legislative body to answer inquiries regarding the hearing proceedings. The resolution may describe the changes by referring to maps, plats, plans, profiles, detailed drawings, or specifications on file in the office of the clerk of the legislative body or engineer, which shall indicate the changes proposed to be made and which shall govern for all details thereof. The resolution shall be published pursuant to Section 6061 of the Government Code, at least 10 days prior to the date of the hearing. If new, increased, or extended assessments are proposed, the legislative body shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(Amended by Stats. 2003, Ch. 194, Sec. 23. Effective January 1, 2004.)



10354

If said resolution proposes to include additional territory in the assessment district, or to increase any assessment, at least 20 days prior to the hearing fixed therein the clerk of the legislative body shall mail a copy of said resolution to all persons owning real property within said additional territory, or whose assessment is increased, whose names and addresses appear on the last equalized assessment roll or as known to said clerk.

(Added by Stats. 1963, Ch. 349.)



10355

Written objection to the proposed changes may be filed with the clerk of the legislative body by any interested person at any time not later than the time set for the hearing. The legislative body shall hear and pass upon such objections at the time appointed, or at any time to which the hearing thereof may be adjourned, and its decision thereon shall be final and conclusive. If no written objections to said changes have been delivered to the clerk up to the hour set for hearing thereon, or if said objections have been heard and found by the legislative body to be insufficient or have been overruled or denied, immediately thereupon the legislative body by an affirmative vote of four-fifths of its members shall acquire jurisdiction to order said changes made. The decisions and determinations of the legislative body ordering such changes after notice and hearing shall be final and conclusive upon all persons entitled to appeal thereupon to the legislative body.

(Added by Stats. 1963, Ch. 349.)



10356

If as a result of any proposed changes the legislative body shall determine that a supplemental assessment shall be necessary, the proceedings provided for by this chapter may either be combined with or conducted separately from the proceedings for such supplemental assessment. If said proposed changes shall eliminate or substantially reduce the estimated benefits to be received from the improvement by any subdivision of land within the assessment district, the legislative body shall not order any such changes without ordering a corresponding credit upon the individual assessment theretofore imposed upon such subdivision. Said credit shall be made in the manner provided in Section 10427.1.

(Added by Stats. 1963, Ch. 349.)



10357

Any changes made pursuant to this chapter shall be subject to the limitations, if any, contained in any law applicable to the proceedings, which law may impose limitations upon the amount by which the estimated cost of the improvement may be increased by reason of such changes.

(Added by Stats. 1963, Ch. 349.)



10358

Any changes made pursuant to this chapter shall not release or discharge the sureties upon any bond required under this division.

(Added by Stats. 1963, Ch. 349.)






CHAPTER 4.7. Alternative Procedure for Authorizing Assessments

10360

This chapter provides an alternative procedure for authorizing assessments pursuant to this division. It is not intended to alter or restrict authority to authorize assessments pursuant to other provisions of this division in any way. This chapter does not apply to proceedings to finance public facilities unless 80 percent or more of the district is developed for residential, commercial, or industrial use at the time that proceedings are commenced. This chapter shall not be used for the acquisition of existing works, appliances, or property except insofar as the acquisition is incidental to a proposed improvement not already installed.

(Added by Stats. 1984, Ch. 1298, Sec. 26.)



10362

All provisions of this division shall apply to proceedings pursuant to this chapter, except as expressly provided in this chapter.

(Added by Stats. 1984, Ch. 1298, Sec. 26.)



10364

For purposes of proceeding under this chapter, the report prepared pursuant to Section 10204 shall contain the following elements instead of those specified in Section 10204:

(a) A general description of the proposed project. Detailed plans and specifications need not be included in the report.

(b) A general description of works or appliances already installed and any other property necessary or convenient for the operation of the improvement, if the work, appliance, or property is to be acquired as part of the improvement. Acquisitions are subject to the limitation specified in Section 10360.

(c) An estimate of the costs of the improvement and of the cost of lands, rights-of-way, easements, and incidental expenses in connection with the improvement. If the legislative body, in the resolution of intention, ordered that private utility damages be included in the assessment, the report shall contain an estimate of private utility damages. In addition to the estimate of the likely cost of the project, the report shall state a maximum cost of the project and any private utility damages. If the legislative body, in the resolution of intention, declared its intention to levy an assessment for the maintenance, repair, or improvement of the work, system, or facility, the report shall contain an estimate of the amount of this assessment for each of the first five years during which the assessment would be levied.

(d) A diagram showing the assessment district and the boundaries and dimensions of the subdivisions of land within the district as they existed at the time of the passage of the resolution of intent. Each subdivision, including each separate condominium interest as defined in Section 783 of the Civil Code, shall be given a separate number upon the diagram.

(e) A proposed assessment of a percentage share of the cost and expense of the proposed improvement upon each subdivision of real property in the district in proportion to the estimated benefits to be received by those subdivisions, respectively, from the improvement. The amount of the proposed assessment against each subdivision of real property, assuming the improvement costs and expenses are the amount estimated in subdivision (c) and assuming the project costs and expenses are the maximum amount stated in subdivision (c). When any portion or percentage of the cost and expenses of the improvement is ordered to be paid out of the treasury of the municipality, pursuant to Section 10201, the amount of that portion or percentage shall first be deducted from the total estimated costs and expenses of the improvement and from the maximum costs and expenses of the project, and the assessment upon property proposed in the report shall include only the remainder of the estimated costs and expenses. The assessment shall refer to the subdivisions by their respective numbers as assigned pursuant to subdivision (d).

(Added by Stats. 1984, Ch. 1298, Sec. 26.)



10366

(a) For purposes of proceeding under this chapter, the notice shall contain the following elements:

(1) A statement of the time, place, and purpose of the hearing on the resolution of intention and report.

(2) A statement of the total estimated cost of the proposed improvement and of the maximum cost of the improvement.

(3) The estimated and maximum amounts, as shown by the report, to be assessed against the particular parcel covered by the notice.

(4) A statement that any person interested may file a protest in writing as provided in this division.

(b) If new, increased, or extended assessments are proposed, the legislative body shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(Amended by Stats. 2003, Ch. 194, Sec. 24. Effective January 1, 2004.)



10368

For purposes of proceeding under this chapter, the assessment shall be confirmed as follows instead of the procedure specified in Section 10312.

When upon the hearing the proposal to assess is confirmed as filed, modified, or corrected by resolution, the legislative body shall order the proposed improvement to be made and declare its action upon the report and assessment. After design work and plans and specifications have been completed, and after contracts have been let pursuant to Section 10501, the legislative body shall, by resolution, fix the amount of the assessment, which shall be equal to or less than the maximum assessment stated in the report prepared pursuant to Section 10364, as filed, modified, or corrected. If the amount of the assessment is more than the estimated cost of the project stated in the report prepared pursuant to Section 10364, as filed, modified, or corrected, the legislative body shall include, within the resolution fixing the amount of the assessment, an explanation for the increase over the estimated cost of the project. In no case shall the amount of the assessment exceed the maximum assessment stated in the report, as filed, modified, or corrected. Resolutions adopted pursuant to this section shall be final as to all persons, and the assessment fixed shall be thereby levied upon the respective subdivisions of land in the assessment district.

(Added by Stats. 1984, Ch. 1298, Sec. 26.)






CHAPTER 5. Levying and Collecting the Assessment

10400

The validity of an assessment or supplementary assessment levied under this division shall not be contested in any action or proceeding unless the action or proceeding is commenced within 30 days after the assessment is levied. Any appeal from a final judgment in such an action or proceeding shall be perfected within 30 days after the entry of judgment.

(Added by Stats. 1953, Ch. 192.)



10401

Upon the passage of the resolutions provided for in Section 10312, the clerk of the legislative body shall, if bonds are to be issued, transmit to the superintendent of streets, or if no bonds are to be issued, to the city tax collector the diagram and assessments adopted pursuant to Section 10312. If other than a municipal corporation is conducting the proceeding, the diagram and assessment shall be transmitted to and recorded by the corresponding officer of the entity conducting the proceeding, which officer shall be the county surveyor if a county is conducting the proceeding, and that officer shall perform the duties provided in this division for the tax collector. If neither a municipal corporation nor a county is conducting the proceeding, a certified copy of the diagram and assessment shall be recorded with the county surveyor if all or any part of the improvement district is in unincorporated territory, and with the superintendent of streets or tax collector of the city if all or any part of the improvement district is an incorporated territory.

(Amended by Stats. 1987, Ch. 1388, Sec. 29.)



10402

The tax collector shall record the diagram and assessment received pursuant to Section 10401 in a substantial book to be kept for that purpose in his office. Upon the date of recordation with the tax collector or, if a certified copy is recorded with the county surveyor or the superintendent of streets of the city, or both, as provided in Section 10401, then upon the date of recordation, the assessment becomes due and payable, except that the legislative body may provide in the resolution adopted pursuant to Section 10312 that all or any portion of the assessment becomes due and payable on the date of the bonds which represent the assessments or portion thereof.

(Amended by Stats. 1987, Ch. 1388, Sec. 30.)



10402.5

Upon the passage of the resolution provided for in subdivision (a) of Section 10312, the city clerk shall record a notice of assessment, as provided for in Section 3114, modified to reflect any annual assessment for administrative cost, whereupon the assessment shall attach as a lien upon the property assessed, as provided in Section 3115, except that the annual assessment for administrative cost shall become a lien at the same time as the property tax becomes a lien each year.

(Amended by Stats. 1987, Ch. 1388, Sec. 31.)



10403

All assessments not paid within 30 days after they become due, except all unpaid assessments for which bonds are to be issued, shall become delinquent and the recording officer shall add to each delinquent assessment 5 percent of the amount thereof. Assessments may be paid in whole or in part during the 30-day period after the same become due and payable.

(Amended by Stats. 1955, Ch. 1306.)



10404

(a) Notice of recordation of assessment shall be given as provided in this section.

(b) Upon recording of the assessment, the collection officer shall mail, as provided in subdivision (a) of Section 5070, a statement containing all of the following:

(1) A designation by street number, or some other description, of the property assessed sufficient to enable the owner to identify it.

(2) The amount of the assessment.

(3) The date of the recordation of the assessment.

(4) The time and place of payment of the assessment and the effect of failure to pay within such time.

(5) If bonds are to be issued, a statement of that fact designating the act pursuant to which such bonds are to be issued.

(c) The failure of the collection officer to mail the notice to any property owner or the failure of any property owner to receive the notice shall not affect the validity of any proceedings taken under this division.

(d) The collection officer also shall give notice by publication pursuant to Section 6066 of the Government Code, which notice shall state all of the following:

(1) That the assessment has been recorded as provided in Section 10402, and that all sums assessed therein are due and payable immediately.

(2) That the payment of such sums is to be made to the collection officer within 30 days after the date of recording the assessment, which date shall be stated in the notice.

(3) If bonds are not to be issued, that all assessments will become delinquent if not paid before the expiration of that 30 days and the effect of the failure to pay the assessments within the 30-day period.

(4) If bonds are to be issued, the effect of the failure to pay the assessments within the 30-day period.

(Amended by Stats. 1975, Ch. 394.)



10405

The tax collector shall fix a time and place for the sale of various parcels of land upon which the assessments are unpaid, which date shall be not less than 60 days nor more than six months after the date of the recordation of the diagram and assessment.

(Added by Stats. 1953, Ch. 192.)



10406

When the resolution of intention does not provide for the issuance of bonds, the tax collector of the entity conducting the proceedings shall give the notice of recording the assessment and collect and receive the assessments, and proceedings shall be had as provided in this chapter.

(Added by Stats. 1953, Ch. 192.)



10407

Within 30 days after the date of the delinquency, the tax collector shall begin the publication of a notice of sale of the property upon which the assessments have not been paid. The publication shall be made in the city pursuant to Section 6066 of the Government Code.

(Amended by Stats. 1959, Ch. 1044.)



10408

The notice of sale published pursuant to Section 10407 need not set out the description of the various parcels of land at length, but shall describe the parcels by their respective number as they appear upon the assessment and diagram. The notice shall refer to the assessment and diagram. Opposite the description or designation of each parcel of land shall be set out the name of the owner as it appears on the last equalized assessment roll for city taxes or as known to the tax collector, the amount assessed against the parcel, the penalty for delinquency, a fee which is required to reimburse the municipality for the estimated reasonable cost of providing notice pursuant to Section 10408.5, and the costs of sale chargeable to the parcel.

(Amended by Stats. 1985, Ch. 475, Sec. 6.)



10408.5

(a) Not less than 45 days nor more than 60 days prior to the date of sale, the tax collector shall send notice by registered mail to the last known mailing address, if available, of parties of interest, as defined in Section 6505.4. The content of the notice shall include the date, time, and place of the proposed sale, and the amount required to redeem prior to the time of the sale.

(b) The tax collector shall make a reasonable effort to obtain the name and last known mailing address of parties of interest.

(c) The validity of any sale under this chapter is not affected if the tax collector s reasonable effort fails to disclose the name and last known mailing address of parties of interest or if a party of interest does not receive the mailed notice.

(Added by Stats. 1985, Ch. 475, Sec. 7.)



10409

At least 15 days prior to the date of the sale, the tax collector shall mail, postage prepaid, notices of sale to the owners of all property upon which the assessments have not been paid, as they appear on the last equalized assessment roll for city taxes or as known to the tax collector. The various parcels shall be designated by their legal description or by street number in addition to their respective numbers as they appear upon the assessment and diagram. Opposite the description and designation of each parcel in the notice shall be set out the amount assessed against the property, the penalty for delinquency, a fee which is required to reimburse the municipality for the estimated reasonable cost of providing notice pursuant to Section 10408.5, and the portion of the costs of the sale chargeable to the parcel.

(Amended by Stats. 1985, Ch. 475, Sec. 8.)



10410

Upon the completion of the publishing and mailing of the notices of sale, the tax collector shall file with the legislative body an affidavit setting forth the time and manner of the compliance with the requirements for publishing and mailing the notices.

(Added by Stats. 1953, Ch. 192.)



10411

At any time after delinquency and prior to the sale of any parcels of land assessed and delinquent, any person may pay the assessment, and penalties and costs due on the property, including the cost of advertising if the payment is made after the first publication of the notice of sale.

(Added by Stats. 1953, Ch. 192.)



10412

At the time and place fixed in the notice, the tax collector shall proceed with the sale of the property advertised, commencing at the head of the list and continuing in numerical order of lots or parcels of land until all are sold. He may postpone or continue the sale from day to day until the sale is completed.

(Added by Stats. 1953, Ch. 192.)



10413

The tax collector shall sell separately each parcel of land in the published notice on which the assessment remains unpaid, or so much of it as is necessary to realize the amount assessed against the parcel and penalties and costs, and fifty cents ($0.50) for a certificate of sale. If there is no other purchaser for any lot or parcel of land so offered for sale, it shall be struck off to the city as purchaser.

(Added by Stats. 1953, Ch. 192.)



10414

For each sale the tax collector shall issue an original and duplicate certificate of sale, referring to the proceedings, describing the parcel sold, and giving the name of the purchaser and the amount for which the parcel was sold. He shall deliver the original certificate to the purchaser and keep the duplicate on file in his office, in the form of a stub, in the certificate book.

(Added by Stats. 1953, Ch. 192.)



10415

At any time before the expiration of one year from the date of the sale, any property sold pursuant to this chapter may be redeemed by payment to the tax collector of the amount for which it was sold and an additional penalty at the rate of 1 percent of the amount a month until paid.

(Added by Stats. 1953, Ch. 192.)



10416

The tax collector shall pay the redemption money to the person holding the original certificate of sale and shall require that the person to whom the redemption money is paid surrender the certificate and give a receipt for the money so paid. Upon redemption of any parcel of land the tax collector shall enter the fact and date of redemption upon the duplicate certificate of sale for that parcel of land.

(Added by Stats. 1953, Ch. 192.)



10417

If property sold pursuant to this chapter is not redeemed within one year, and if the purchaser or his assignee has complied with the provisions of this chapter, the tax collector shall execute to the person named in the original certificate, or to his assignee on his application, a deed of the property described in the certificate. The deed shall refer in general terms to the proceedings under which it is issued and contain a description of the property, any assignment thereof, and the fact that no person has redeemed the property. The tax collector shall receive from the applicant one dollar ($1) for making the deed, unless the city is the purchaser, in which case no charge shall be made.

(Added by Stats. 1953, Ch. 192.)



10418

At least 30 days before he applies for a deed, the purchaser or his assignee shall serve upon the owner of the property, and upon the occupant of such property if it is occupied, a written notice setting forth:

(a) A description of the property.

(b) That the property has been sold for a delinquent assessment (specifying the improvement for which the assessment was made).

(c) The amount for which the property was sold.

(d) The amount necessary to redeem at the time of giving notice.

(e) The time when the purchaser or assignee will apply to the tax collector for a deed.

If the owner cannot be found, after due diligence, the notice shall be posted in a conspicuous place upon the property, at least 30 days before the time stated therein as the time at which the application for a deed will be made.

(Added by Stats. 1953, Ch. 192.)



10419

The person applying for a deed shall file with the tax collector an affidavit or affidavits showing that notice of such application has been given as required in this chapter, and if the notice was not served on the owner of the property personally that due diligence was used to find the owner. The affidavit or affidavits shall be filed by the tax collector in his office.

(Added by Stats. 1953, Ch. 192.)



10420

If redemption of the property is made after such affidavits are filed, and more than 11 months from the date of sale, the person making the redemption shall pay, in addition to the other amounts required, three dollars ($3) for the service of notice and the making of the affidavits, which amount shall be paid over to the purchaser or his assignee in the same manner as other sums paid for redemption.

(Added by Stats. 1953, Ch. 192.)



10421

No deed for any property sold for delinquent assessment shall be made until the purchaser or his assignee has complied with all the provisions of Sections 10417 to 10420, inclusive, and has filed the proper affidavits with the tax collector.

(Added by Stats. 1953, Ch. 192.)



10422

The deed of the tax collector conveys the title in fee to the property and entitles the grantee, upon the receipt thereof, to immediate possession of the property described in the deed.

(Added by Stats. 1953, Ch. 192.)



10423

The deed of the tax collector is prima facie evidence of the truth of all the matters which it recites, and of the regularity of all proceedings prior to the execution of the deed.

(Added by Stats. 1953, Ch. 192.)



10424

As fast as collected the tax collector shall pay the funds collected by him pursuant to this division, either upon voluntary payment or as the result of sales, to the treasurer of the city. The city treasurer shall place the funds so received in a special fund designated by the name of the improvement proceeding. Payment shall be made out of the special fund so established only for the purposes provided for in this division.

(Amended by Stats. 1967, Ch. 1152.)



10424.2

(a) If the Orange County Board of Supervisors determines, subsequent to the issuance of bonds, that the acquisition or construction of all or any part of the proposed improvement will be delayed beyond the date upon which, at the time the bonds were issued, the acquisition or construction was expected to occur, the balance then on deposit in the improvement fund, or the portion specified by the board, may, at the direction of the board, be applied to call outstanding bonds called for redemption. The call and redemption of bonds pursuant to this section shall not cause the amount of any assessment to be reduced. The board shall cause any annual assessment installments occurring after any redemption under this section to be reduced to the maximum extent permitted by law.

(b) The board may, from time to time, issue bonds in an aggregate principal amount not in excess of the principal amount of bonds called for redemption pursuant to subdivision (a). The net proceeds derived from the sale of the bonds shall be deposited in the improvement fund.

(Added by Stats. 1993, Ch. 650, Sec. 1. Effective January 1, 1994.)



10425

If the first assessment or the sale of bonds to represent assessments levied pursuant to this division fails to raise sufficient money to pay all costs, damages, and expenses of the improvement or acquisition, including any judgments rendered in the action and proceedings mentioned in this division and the costs and expenses thereof, the legislative body may pay the deficit out of the general fund, or may order a supplemental assessment to pay the deficit.

(Added by Stats. 1953, Ch. 192.)



10426

The supplemental assessment shall be made and collected in the same manner, as nearly as may be, as the first assessment. Subsequent supplemental assessments may be made, if necessary, to pay for the improvement. At the hearing the legislative body may confirm, modify, or correct the supplemental assessment. The decision of the legislative body thereon is final.

(Added by Stats. 1953, Ch. 192.)



10427

After completion of the improvement and the payment of all claims from the improvement fund, the legislative body shall determine the amount of the surplus, if any, remaining in the improvement fund by reason of the assessment and any supplemental assessment levied for the improvement. The surplus shall be used, in amounts determined by the legislative body, for one or more of the following purposes:

(a) For transfer to the general fund of the city, provided that the amount transferred shall not exceed the lesser of one thousand dollars ($1,000) or 5 percent of the total amount expended from the improvement fund.

(b) As a credit upon the assessment and any supplemental assessment, in the manner provided in Section 10427.1.

(c) For the maintenance of the improvement.

(d) To call bonds, thereby reducing outstanding assessments and subsequent assessment installments. In the event that the legislative body determines to use all or some portion of the surplus to call bonds prior to maturity, the treasurer shall do each of the following:

(1) Cause the special reserve fund, if any, to be reduced as necessary pursuant to Section 8887 to assure that the bonds will not become subject to federal income taxation.

(2) Cause any assessment previously paid in cash to receive a credit in cash pursuant to subdivision (b) of Section 10427.1 for the proportionate share of the surplus as determined pursuant to subdivision (a) of Section 10427.1.

(3) Cause the preparation of new auditor s records to reflect the adjusted principal amount of the remaining assessment. All subsequent assessment installments shall be based upon the adjusted principal amount of the assessment as reflected in the revised auditor s record.

(Amended by Stats. 1991, Ch. 966, Sec. 11.)



10427.1

(a) If there is no supplemental assessment, the entire amount of the surplus shall be applied as a credit to the assessment or, as an alternative, any portion of the surplus may be used to call outstanding bonds. If any supplemental assessment has been levied, any portion of the surplus shall be applied as a credit to the assessment or supplemental assessment, or both, or, as an alternative, may be used to call outstanding bonds, as the legislative body may determine. Any credit upon the assessment or any supplemental assessment shall be made in the proportion which each individual assessment, or installment of principal thereof, bears to the total of all individual assessments in the assessment or supplemental assessments upon which the surplus is to be credited. Any bonds called pursuant to this section shall be selected in accordance with Section 8768.

(b) Where an individual assessment, or any installment of the principal thereof, has been paid in cash after January 1, 1991, the credit shall be returned in cash to the person or persons owning the property for which the assessment or installment has been paid upon their furnishing satisfactory evidence of payment.

(c) Where all or any part of an individual assessment remains unpaid, if the individual assessment is not payable in installments, the credit shall be applied in its entirety upon the individual assessment.

(d) Where all or any part of an individual assessment remains unpaid and is payable in installments, the amount apportioned to each parcel shall be credited against the next installment or installments unpaid upon it after the two-year period specified in this subdivision. When any of the surplus is to be applied as a credit upon the assessment, payable in installments, no credit may be paid or credited as provided in this section until after a period of two years from the date of receipt of proceeds of the sale of bonds by the legal entity conducting the proceedings.

(e) There shall be transferred to the general fund of the city (1) any portion of the surplus which has not been paid to or claimed by the persons entitled thereto within four years from the date of recordation of the assessment and any supplemental assessment or, if bonds have been issued, within four years after the due date of the last installment upon the bonds or of the last principal coupon attached thereto, and (2) any interest earned from the investment of any moneys constituting all or any part of the surplus when the surplus attributable to an individual remaining assessment is fifty dollars ($50) or less. If the surplus attributable to an individual remaining assessment is greater than fifty dollars ($50), any interest earned thereon, less administrative cost of investing and crediting, shall be applied as a credit to the assessment.

(Amended by Stats. 1990, Ch. 446, Sec. 24.)



10427.2

If, pursuant to Section 10427, the legislative body determines that any surplus remaining in the improvement fund shall be used as a credit upon the assessment or any supplemental assessment, the legislative body may also determine that such surplus shall be applied as a credit to the city or any local, state or national agency or authority which shall have made a contribution towards the costs and expenses of the improvement. A credit on account of any contribution shall be made in the proportion which such contribution bears to the total amount of the assessment or supplemental assessment prior to the deduction of all such contributions. All such credits shall be returned in cash to the city, local, state or national agency or authority making such contribution. The surplus remaining in the improvement fund after making credits on account of contributions shall then be applied as a credit in the manner provided in Section 10427.1.

(Added by Stats. 1967, Ch. 790.)



10427.5

If any work to be performed under this division is deleted from a specific lot fronting on the improvement, the surplus in the improvement fund resulting from the deletion of such work may be returned to the owner of that lot, in the manner provided in Section 10427.1.

(Amended by Stats. 1967, Ch. 316.)



10428

From the date of the recordation pursuant to Sections 3114 and 3115, each special assessment levied under this division is a lien upon the land upon which it is levied. This lien is paramount to all other liens, except prior assessments and taxation. Unless sooner discharged, the lien continues for a period of 10 years from the date of the recordation or, if bonds are issued to represent the assessment, until the expiration of four years after the due date of the last installment on the bonds or of the last principal coupon attached thereto. All persons have constructive notice of this lien from the date of the recordation.

(Amended by Stats. 1984, Ch. 1298, Sec. 28.)



10429

The lien, whether bonds issued to represent the assessment or otherwise, shall be subordinate to all fixed special assessment liens previously imposed upon the same property, but it shall have priority over all fixed special assessment liens which may thereafter be created against the property.

(Added by Stats. 1963, Ch. 1465.)



10430

The lien of a reassessment and a refunding assessment shall have the same priority as the original assessment to which it relates. A supplemental assessment is a new assessment.

(Added by Stats. 1963, Ch. 1465.)



10506

At any time after the preliminary approval of the report provided for in Section 10300, by resolution adopted by a vote of two-thirds of all its members and without calling for bids, the legislative body may order that the municipality itself execute any or all of the improvement in accordance with the specifications and plans adopted for the work.

(Added by Stats. 1986, Ch. 195, Sec. 162.)



10507

The legislative body, on ordering the municipality itself to execute the improvement, may authorize the municipality to employ the labor, and provide the material, appliances, supplies, and illuminating agent necessary to carry out the work.

(Added by Stats. 1986, Ch. 195, Sec. 163.)



10508

The cost and expenses of work executed by the municipality itself shall be paid out of the improvement fund, but the amount appropriated and used from the fund for this purpose shall not exceed the amount of the bid upon which the award of the contract was made, or if no bids are received or the work is ordered without asking for bids, the cost and expenses shall not exceed the amount of the estimate provided for in subdivision (c) of Section 10204. If the cost and expenses do exceed the amount of the bid, or of the estimate in case no bids are received or the work is ordered without asking for bids, the excess shall be paid from the general fund in the treasury.

(Added by Stats. 1986, Ch. 195, Sec. 164.)






CHAPTER 6.1. Loan Repayment Assessment Districts

10550

(a) If a municipality has entered into a contract with the state that includes a loan funded by the state for the purpose of financing the construction and installation of water or sewer system improvements in or along its streets that are of special benefit to land within the municipality, the municipality may conduct proceedings under this division for the formation of an assessment district for the purpose of levying an assessment to secure repayment of the loan.

(b) Except as otherwise provided in this chapter, the proceeding for the formation of the assessment district and the levy of the assessment shall be conducted in accordance with this division, with appropriate modifications to all resolutions and notices.

(Added by Stats. 2000, Ch. 253, Sec. 1. Effective January 1, 2001.)



10555

The legislative body shall provide in the resolutions required under Sections 10200 and 10312 that the assessment will be collected in annual installments.

(Added by Stats. 2000, Ch. 253, Sec. 1. Effective January 1, 2001.)






CHAPTER 7. Improvement Bonds

10600

The legislative body conducting the proceedings under the provisions of this division may, in its resolution of intention, determine and declare that bonds shall be issued under the provisions of either the Improvement Act of 1911 or the Improvement Bond Act of 1915. In any case, the assessment shall be recorded in the office of the superintendent of streets of the city, county surveyor of the county, or district engineer of the district or public corporation conducting the proceedings in the manner and with like force and effect as provided in the Improvement Act of 1911 and the Improvement Bond Act of 1915, and the assessment therefor shall have the priority, and the proceedings shall be subject to all of the curative clauses and powers of reassessment, provided in those acts. In any case, the official in whose office the original of the assessment is recorded shall give the notice to pay the assessments, as provided in this division.

(Amended by Stats. 1974, Ch. 426.)



10600.1

If provision is made for the issuance of bonds under the Improvement Act of 1911 (Division 7 (commencing with Section 7000)), all assessments under one hundred fifty dollars ($150) which are not paid within 30 days after recordation of the assessment are delinquent and shall bear interest at the rate of 1 percent per month, the interest to be computed from the date of the bonds. The legislative body may order the collection of any such delinquent assessments pursuant to either Chapter 18 (commencing with Section 5410) or Chapter 18.1 (commencing with Section 5450) of Part 3 of Division 7. All references in those chapters to the contractor, his assignee, his assigns, or his agent shall be deemed to refer to the city. References in Section 5451 to interest from the date of filing the original assessment shall be deemed to refer to the date of the bonds.

(Amended by Stats. 1978, Ch. 364.)



10600.2

The legislative body conducting the proceedings for the issuance of improvement bonds under this division may require that any bidder submitting a proposal for the purchase of such improvement bonds deposit contemporaneously therewith cash, a certified check, or a cashier s check, in an amount to be determined by the legislative body, guaranteeing the purchase of such improvement bonds by such bidder in the event that he is awarded the purchase of such improvement bonds by the legislative body.

(Added by renumbering Section 10600.1 by Stats. 1975, Ch. 394.)



10600.5

When the resolution of intention provides that bonds shall be issued under the Improvement Act of 1911 or the Improvement Bond Act of 1915, said bonds may be dated at any time after the expiration of the cash payment period.

(Amended by Stats. 1959, Ch. 821.)



10601

An action to determine the validity of the assessment, bonds, contract, improvement or acquisition may be brought by the legislative body or by the contractor pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure. For such purpose an improvement or acquisition shall be deemed to be in existence upon its authorization and an assessment upon its confirmation. Notwithstanding any other provisions of law, the action authorized by this section shall not be brought by any person other than the legislative body or the contractor, nor except when permitted by Section 10400 shall the action be brought after the date fixed for the beginning of work.

(Amended by Stats. 1961, Ch. 1526.)



10602

The bonds may be issued and sold as the legislative body directs. The proceeds of the bonds shall be deposited in the fund specified in Section 10424. The notice in the resolution of intention shall recite a maximum rate of interest to be paid on the indebtedness, not to exceed 8 percent a year payable semiannually, which rate shall not be exceeded in the issuance of the bonds. All bonds shall be made payable to bearer.

(Amended by Stats. 1975, Ch. 130.)



10602.5

When the resolution of intention provides that bonds shall be issued under the Improvement Act of 1911 or the Improvement Bond Act of 1915, and when the assessment has been duly confirmed pursuant to Section 10312, and when the assessment contains an assessment on public property which is subject to assessment pursuant to Section 10206 including, notwithstanding any other provisions of law, public property owned by the city, county or other entity conducting the proceeding, the legislative body may sell such assessment in the same manner and at the same time as provided in Section 10602. The proceeds of the sale shall be deposited in the fund specified in Section 10424.

The buyer of such an assessment shall, upon paying the purchase price, become the owner of the assessment and shall be entitled to exercise all the rights that an owner of an assessment has under Section 5302.5.

If bonds or certificates are to be issued to represent any assessment or assessments against public property, the legislative body of the entity conducting the proceedings may sell such bonds or certificates in the same manner and at the same time as provided in Section 10602. The proceeds of the sale shall be deposited in the fund specified in Section 10424.

The buyer of such bonds and of each individual bond shall become an owner of the assessment and shall be entitled to exercise all of the rights of an owner of an assessment under Section 5302.5 and of a bondholder as provided in Section 5302.6 and Chapter 4.5 (commencing with Section 6468) of Part 5 of Division 7.

The buyer of each certificate shall become the owner of the assessment and shall be entitled to exercise all of the rights of an owner of an assessment under Section 5302.5 and of a certificate holder as provided in Section 6467.

(Amended by Stats. 1969, Ch. 770.)



10603

When the resolution of intention provides for the issuance of bonds, the superintendent of streets of a city, surveyor of a county, or district engineer of a public corporation, conducting the proceedings shall give the notice of recording the assessment, and collect and receive the assessments. The legislative body of the public entity conducting the proceedings may, by resolution, designate the treasurer, tax collector, or other officer of the entity to collect and receive the money. If the entity is a public corporation it may designate the treasurer or tax collector of the county in which it is situated to collect and receive the money. The person so designated shall execute any certificates relating to the amount of assessments paid or remaining unpaid which are required to be executed by the superintendent of streets by the law pursuant to which bonds are to be issued, including, but not limited to, Sections 6420 and 8620.

(Amended by Stats. 1963, Ch. 1224.)



10603.1

In the event the city conducting the proceedings designates the county treasurer or tax collector to perform any service relating to collecting and receiving the money, including but not limited to, printing, servicing, or collecting any bonds, neither the treasurer nor the tax collector so designated shall perform any such service until there shall have been paid to him his estimate of the cost of the service or services, provided, however, the city conducting the proceedings, in lieu of the prior payment of the estimated cost, may enter into a written agreement with the county treasurer or tax collector. Such agreement shall provide for the payment of the cost or estimated cost of any service rendered by the designated county officer.

In the event such cost of estimated cost is not included in the assessment, the city conducting the proceedings shall be liable for payment thereof from the general fund.

(Added by Stats. 1965, Ch. 777.)



10604

The person who is to collect and receive the assessments before the issuance of bonds may be bonded in favor of the entity conducting the proceedings in an amount to be fixed and such bond approved by the legislative body of the entity. When he is a bonded official his services in receiving the money are a duty imposed upon him by law within the purview of his bond. In the case of a county official collecting for a public corporation, the county shall collect any money due on the bond as agent for the public corporation. If the legislative body designating the bonded person finds that his official bond is inadequate it may provide that he shall be separately bonded. The premium of such bond shall be an incidental expense of the proceeding.

(Added by Stats. 1953, Ch. 192.)



10605

The person collecting the assessments shall deposit the amounts received in the construction fund of the entity conducting the proceedings, not less than once each week, or at such other more frequent intervals as the legislative body of the entity determines.

(Added by Stats. 1953, Ch. 192.)



10606

The legislative body may, in its resolution of intention, determine and declare that bonds will be issued and paid, and the assessments therefor levied, collected, and augmented in accordance with the applicable provisions of Sections 14, 15, 16, 17, 20, 21, 22, 24, 25, 26, 27, and 28 of the Refunding Assessment Bond Act of 1935, in which case the applicable provisions of that act are incorporated in this division as if fully set out herein. If the bonds are issued pursuant to that act, appropriate changes shall be made in the form of the bonds to show that they are for a public improvement or acquisition under this division.

(Added by Stats. 1953, Ch. 192.)



10607

The list of unpaid assessments shall be filed, the bonds ordered issued, interest shall accrue from the date, and assessments thereafter paid before maturity, bonds called, premium paid, and illegal assessments and bonds reassessed, all as provided in the Improvement Bond Act of 1915.

(Amended by Stats. 1959, Ch. 821.)



10608

The bond shall be entitled Improvement Bond. The provisions for payment of the bond before maturity, as contained in the bond form in the Improvement Bond Act of 1915, shall be inserted in the place of the similar provision in the bond form of the Refunding Assessment Bond Act of 1935. There shall also be inserted in the bond form after the title of the refunding act the words as modified in the Municipal Improvement Act of 1913.

(Added by Stats. 1953, Ch. 192.)



10609

In all cases where bonds are to be issued under any of the bond acts referred to in this chapter the proceedings shall be subject to all of the curative clauses, limitation of actions, and powers of reassessment provided in all of those acts, and the publication of the notice of improvement shall be deemed to be the publication of the resolution of intention.

(Added by Stats. 1953, Ch. 192.)



10610

Bonds issued pursuant to this chapter shall be conclusive evidence of the regularity of all proceedings under this division leading up to such issuance.

(Added by Stats. 1976, Ch. 310.)






CHAPTER 8. Deferral of Assessments

10700

Notwithstanding any other law, the legislative body may determine, by resolution, to allow landowners to defer payment of their assessments pursuant to this chapter. This chapter may be used only if 80 percent or more of the area of the assessment district is developed for residential, commercial, or industrial use.

(Added by Stats. 1984, Ch. 1298, Sec. 29.)



10701

The legislative body may determine criteria that property owners must meet to qualify for deferral, and may determine procedures to ensure that the criteria are satisfied.

(Added by Stats. 1984, Ch. 1298, Sec. 29.)



10702

No deferral arrangement may restrict, reduce, or eliminate any remedy of a bondholder provided by this division in the event of a default.

(Added by Stats. 1984, Ch. 1298, Sec. 29.)



10703

Deferral may be provided through a year-to-year agreement between the city and an eligible property owner, which provides that the city will make assessment payments on behalf of the property owner for that year. No agreement shall commit the city to make deferral payments beyond one year. No agreement of this type shall be construed as a debt of the city.

(Added by Stats. 1984, Ch. 1298, Sec. 29.)



10704

Alternatively, the city may create a deferral fund for the assessment district, and deposit into the deferral fund an amount sufficient to pay the asessments being deferred for a specified period of time. Funds in the deferral fund may be invested as other city funds are invested, or in more restricted ways as determined by the legislative body. Any investment of the funds in the deferral fund shall comply with federal arbitrage rules.

(Added by Stats. 1984, Ch. 1298, Sec. 29.)



10705

A city may increase the principal amount of bonds issued under this division by an amount sufficient to fund a program pursuant to this chapter. The proceeds of bonds issued for this purpose shall be placed in the deferral fund created pursuant to Section 10704, and may be used for no other purpose than financing deferrals. The proceeds may be invested in interest-bearing securities of the federal government with maturities occurring on or before the maturity of the bonds issued pursuant to this section. Any investment of those bond proceeds shall comply with federal arbitrage rules (26 U.S.C. Sec. 103 and the rules adopted pursuant thereto).

(Added by Stats. 1984, Ch. 1298, Sec. 29.)



10706

The amount of any deferred assessments, including interest at a rate determined by the legislative body, shall be due and payable whenever the parcel of property upon which the assessment was levied is transferred, or at the time of last maturity of the bonds issued for the improvement pursuant to this division, or at other times as determined by the legislative body.

(Added by Stats. 1984, Ch. 1298, Sec. 29.)









DIVISION 13. PEDESTRIAN MALLS

PART 1. PEDESTRIAN MALL LAW OF 1960

CHAPTER 1. General Provisions

11000

This part may be cited as the Pedestrian Mall Law of 1960.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11001

Unless the context otherwise requires, the definitions contained in this chapter shall govern the construction of this part.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11002

City includes every county, city, and city and county within this State. The city means the particular county, city, or city and county, acting pursuant to this part.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11003

Legislative body means the legislative body of the city.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11004

Street as used in the definitions of the terms city streets, mall intersection and intersecting streets hereinafter defined means any public street, road, highway, alley, lane, court, way or place of any nature open to the use of the public.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11005

City street, as used with regard to streets located within a city or city and county, means any street located within the city or city and county, except a freeway, state highway, or county highway as defined in Sections 23.5, 24, and 25. City street, as used with regard to streets located within a county, means any street located within the county, except a freeway or state highway, as defined in Sections 23.5 and 24.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11006

Pedestrian mall means one or more city streets, or portions thereof, on which vehicular traffic is or is to be restricted in whole or in part and which is or is to be used exclusively or primarily for pedestrian travel.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11007

Mall intersection means any intersection of a city street constituting a part of a pedestrian mall with any street, which intersection is itself part of the pedestrian mall.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11008

Intersecting street means any street which meets or crosses a pedestrian mall at a mall intersection but includes only those portions thereof on either side of a mall intersection which lie between the mall intersection and the first intersection of the intersecting street with a public street or highway open to vehicular traffic. If any portion of a pedestrian mall terminates on a street at a place thereon other than a place of intersection with a public street or highway open to vehicular traffic, intersecting street also includes that portion of any street which lies between such place of termination and the first intersection of such street with a public street or highway open to vehicular traffic. Intersecting street shall also include any other street or portion thereof which the legislative body, in its resolution adopted pursuant to Section 11200, declares to be such.

(Amended by Stats. 1961, Ch. 459.)



11009

Assessment roll means the assessment roll or rolls used by the city for purposes of city ad valorem taxes on real property of the city.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11010

If the city is a charter city, similar special assessment law shall include a procedural assessment ordinance of such city.

(Added by Stats. 1961, Ch. 459.)



11011

Vehicle Parking District Law of 1943 means the Vehicle Parking District Law of 1943, Part 1 (commencing with Section 31500) of Division 18 of the Streets and Highways Code, as that statute existed on December 31, 1973.

(Amended by Stats. 1996, Ch. 400, Sec. 5. Effective January 1, 1997.)






CHAPTER 2. Purpose and Powers

11100

The Legislature hereby finds and declares that in certain areas in cities and particularly in retail shopping areas thereof, there is need to separate pedestrian travel from vehicular travel and that such separation is necessary to protect the public safety or otherwise to serve the public interest and convenience. The Legislature further finds and declares that such objective can, in part, be accomplished by the establishment of pedestrian malls pursuant to this part.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11101

The legislative body of a city shall have the power:

(a) To establish pedestrian malls.

(b) To prohibit, in whole or in part, vehicular traffic on a pedestrian mall.

(c) To pay, from general funds of the city or other available moneys or from the proceeds of assessments levied on lands benefited by the establishment of a pedestrian mall, the damages, if any, allowed or awarded to any property owner by reason of the establishment of a pedestrian mall. No money available for expenditure within the city from the proceeds of any tax, license or fee imposed by any public agency upon the ownership or operation of vehicles or the fuel used therein shall be used to pay such damages, except as may be permitted by Section 11005 of the Revenue and Taxation Code.

(d) To construct on city streets which have been or will be established as a pedestrian mall improvements of any kind or nature necessary or convenient to the operation of such city streets as a pedestrian mall, including but not limited to, paving, sidewalks, curbs, gutters, sewers, drainage works, street lighting facilities, fire protection facilities, flood protection facilities, water distribution facilities, vehicular parking areas, retaining walls, landscaping, tree planting, statuary, fountains, decorative structures, benches, restrooms, child care facilities, display facilities, information booths, public assembly facilities, any improvements necessary or convenient for a covered air-conditioned mall, and other structures, works or improvements necessary or convenient to serve members of the public using such pedestrian mall, including the reconstruction or relocation of existing city-owned works, improvements or facilities on such city streets. The foregoing, or any portions thereof, are sometimes in this part referred to as improvements.

(e) To pay, from general funds of the city or other available moneys or from the proceeds of assessments levied on property benefited by any such improvements, the whole or any portion of the cost of such improvements. No money available for expenditure within the city from the proceeds of any tax, license or fee imposed by any public agency upon the ownership or operation of vehicles or the fuel used therein shall be used to pay such cost or expense, except as may be permitted by Section 11005 of the Revenue and Taxation Code.

(f) To do any and all other acts or things necessary or convenient for the accomplishment of the purposes of this part.

(Amended by Stats. 1971, Ch. 178.)



11101.5

The legislative body shall also have the power to acquire, by gift, purchase, eminent domain or otherwise, land, real property, or rights-of-way which will become part of a city street established as a pedestrian mall or which will otherwise be used by the city as part of, or for purposes connected with, a pedestrian mall, and such land, real property, or rights-of-way may be improved in the same manner as city streets may be improved under subdivision (d) of Section 11101. The legislative body shall also have the power to make such improvements on city streets adjacent to the pedestrian mall where such improvements are necessary or convenient to the operation of the mall. The acquisitions and improvements authorized by this section shall be deemed improvements as such term or a related term is used in this part and particularly in Sections 11101 and 11203 and in Chapter 8 (commencing with Section 11700) of this part.

(Added by Stats. 1961, Ch. 459.)



11102

The powers herein granted to prohibit, in whole or in part, vehicular traffic on any city street shall be in addition to and not limited by the powers granted by Section 21101 of the Vehicle Code or by any other law.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11103

This part and all of its provisions shall be liberally construed to the end that its purpose may be effective. Any proceedings taken pursuant to this part shall not be held invalid for failure to comply with the provisions of this part, if the acts done and proceedings taken are not invalid under the State or Federal Constitutions.

This part does not affect any other law relating to the same or similar subject, but provides an alternative procedure for the subject to which it relates. When proceedings are taken under this part, its provisions only shall apply. The Special Assessment Investigation, Limitation and Majority Protest Act of 1931 shall not apply to any proceedings taken under this part nor to any proceedings taken under any other law for the improvement of a pedestrian mall.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)






CHAPTER 3. Resolution of Intention

11200

When the legislative body shall determine that the public interest and convenience require the establishment of a pedestrian mall and that vehicular traffic will not be unduly inconvenienced thereby, it may adopt a resolution declaring its intention to establish such pedestrian mall. Such resolution shall contain:

(a) The determination and declaration referred to above.

(b) A general description of the city streets, or portions thereof, which are proposed to be established as a pedestrian mall.

(c) A general description of the mall intersections.

(d) A general description of the intersecting streets.

(e) A statement that the legislative body proposes to adopt an ordinance prohibiting, in whole or in part, vehicular traffic on such pedestrian mall. If vehicular traffic is proposed to be prohibited only in part, the resolution shall also contain a general statement of the exceptions proposed to be made. Such exceptions may include exceptions in favor of public, emergency, utility and other classes of vehicles, may include exceptions in favor of all or certain classes of vehicles during certain days or during portions of days, and may include other exceptions of any kind or nature.

(f) A general statement of the source or sources of moneys proposed to be used to pay damages, if any, allowed or awarded to any property owner by reason of the establishment of the pedestrian mall.

(g) A day, hour and place for the hearing by the legislative body of protests and objections to the establishment of the proposed pedestrian mall, and a statement that any and all persons having any objection to the establishment of the proposed pedestrian mall may file a written protest with the clerk of the legislative body at any time not later than the hour so fixed for the hearing.

(h) A statement that any person owning or having any legal or equitable interest in any real property which might suffer legal damage by reason of the establishment of the proposed pedestrian mall may file a written claim of damages with the clerk of the legislative body at any time not later than the hour so fixed for hearing; that such written claim must describe the real property as to which the claim is made, must state the exact nature of the claimant s interest therein, must state the nature of the claimed damage thereto, and must state the amount of damages claimed; that failure to file such written claim within the time provided shall be deemed a waiver of any claim for damages or compensation and shall operate as a bar to any subsequent action seeking to prevent the establishment of said pedestrian mall or to recover damages on account of such establishment; and that the filing of such a claim shall operate as a bar in any subsequent action to the recovery of any damages or compensation in excess of the amount stated in such claim.

(Amended by Stats. 1961, Ch. 459.)



11201

In such resolution any street may be described by referring thereto by its lawful or official name, or the name by which it is commonly known, and the pedestrian mall, the mall intersections, and the intersecting streets may be described by reference to a map or plat thereof on file in the office of the clerk of the legislative body.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11202

In such resolution the legislative body may propose to pay the whole or any part of damages, if any, allowed or awarded to any property owner by reason of the establishment of the pedestrian mall from the proceeds of assessments levied upon lands benefited by the establishment of the pedestrian mall. In such case the resolution shall also contain:

(a) A general description of the district (which may consist of noncontiguous portions) within which lie the lands deemed by the legislative body to be benefited by the establishment of the proposed pedestrian mall. Such district may be described as provided in Section 5181.

(b) A statement that an assessment will be levied pursuant to this part to pay the whole or a stated portion of the damages, if any, allowed or awarded to any property owner by reason of the establishment of such pedestrian mall and the costs and expenses in connection with proceedings or actions taken pursuant to this part.

(c) If bonds are to be issued, a statement that bonds to represent unpaid assessments will be issued, and the interest rate, or maximum interest rate, and term, or maximum term, of any such bonds.

(Amended by Stats. 1961, Ch. 459.)



11203

If in connection with the initial establishment of a pedestrian mall, the legislative body proposes to make any improvements of the kind or type referred to in subdivision (d) of Section 11101, such resolution shall also contain:

(a) A general description of the improvements proposed to be made. Such description may be made (but is not required to be made) in any manner permitted or provided in any law under which such improvements are to be made or financed.

(b) A general statement of the source or sources of moneys proposed to be used to pay the costs and expenses of such improvements.

(c) If all or any part of such improvements are proposed to be made or financed under the Improvement Act of 1911, the Municipal Improvement Act of 1913, or similar special assessment law, a statement as to what law is proposed to be so used.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11204

(a) In connection with the initial establishment or the extension of a pedestrian mall, expenditures for the acquisition, construction or reconstruction (but not including expenditures for normal maintenance or repair) of streets within the proposed pedestrian mall made subsequent to such resolution or within three years prior to the adoption of such resolution from the proceeds of any tax, license, or fee imposed upon the ownership or operation of vehicles or the fuel used therein, shall be included as a cost of improvement of the mall. If the mall is subsequently established, an amount equivalent thereto shall be paid from moneys used to finance improvement of the mall into the special gas tax street improvement fund or the traffic safety fund in the case of a city, or into the special road improvement fund in the case of a county.

(b) The provisions of subdivision (a) shall not apply to any expenditure made from proceeds of the vehicle license fee imposed under Division 2, Part 5 of the Revenue and Taxation Code, nor to any expenditure made prior to June 30, 1961.

(Amended by Stats. 1961, Ch. 459.)






CHAPTER 4. Notice and Hearing

11301

Copies of the resolution headed Notice of Intention to Establish a Pedestrian Mall in letters at least one-half inch in height shall be posted not more than 300 feet apart as follows:

(a) On all city streets, or portions thereof, proposed to be established as a pedestrian mall.

(b) On all intersecting streets.

(c) If assessments are to be levied as contemplated by Section 11202, then upon all open streets within the district described in the resolution pursuant to such section.

Such copies shall be posted not less than 90 days prior to the hearing.

(Amended by Stats. 1961, Ch. 459.)



11302

A copy of the resolution shall be mailed, not less than 45 days prior to the hearing to each person to whom any of the following described lands is assessed as shown on the last equalized assessment roll, at his or her address as shown upon that roll, and to any person, whether owner in fee or having a lien upon, or legal or equitable interest in, any of those lands whose name and address and a designation of the land in which he or she is interested is on file in the office of the city clerk or clerk of the board of supervisors, as the case may be. Those lands are as follows:

(a) All parcels of land abutting upon any portion of the pedestrian mall or any portion of any intersecting street.

(b) If assessments are to be levied as contemplated by Section 11202, then the notice procedures shall comply with Section 53753 of the Government Code.

The legislative body may determine that the resolution shall also be mailed to other persons as it may specify.

(Amended by Stats. 2002, Ch. 221, Sec. 130. Effective January 1, 2003.)



11302.5

A copy of the resolution of intention shall be recorded in the office of the county recorder of the county in which lies any portion of any parcel of land abutting upon any portion of the proposed pedestrian mall or upon any portion of any intersecting street. The copy shall be recorded not less than 90 days prior to the hearing.

(Added by Stats. 1965, Ch. 176.)



11303

Not later than the hour set for hearing any interested person may, severally or with others, file with the clerk of the legislative body written objection to the establishment of the proposed pedestrian mall. Any protest or objection may be withdrawn at any time by written notice of the withdrawal filed with the clerk of the legislative body with the same effect as if it had never been made. If assessments are to be levied as contemplated by Section 11202, the protest and hearing procedures shall comply with Section 53753 of the Government Code.

(Amended by Stats. 2000, Ch. 262, Sec. 35. Effective January 1, 2001.)



11304

Not later than the hour set for hearing any person owning, or having any legal or equitable interest in, any real property which might suffer legal damage by reason of the establishment of the proposed pedestrian mall may file with the clerk of the legislative body a written claim of damages. Such written claim must describe the real property as to which the claim is made, must state the exact nature of the claimant s interest therein, must state the nature of the claimed damage thereto, and must state the amount of damages claimed. The failure to file such written claim within the time provided shall be deemed a waiver of any claim for damages or compensation and shall operate as a bar to subsequent action seeking to prevent the establishment of said pedestrian mall or to recover damages on account of such establishment. The filing of such claim shall operate as a bar in any subsequent action to the recovery of any damages or compensation in excess of the amount stated in such claim. Any such claim may be withdrawn by the claimant at any time by written withdrawal with the same effect as if it had never been filed.

(Amended by Stats. 1961, Ch. 459.)



11305

At the hearing held pursuant to Section 54954.6 of the Government Code to establish the proposed district all objections and protests shall be heard and considered, and all claims shall be heard and considered. The hearing may be continued from time to time by order entered on the minutes.

(Amended by Stats. 1992, Ch. 1234, Sec. 23. Effective January 1, 1993.)



11306

If the owners of lands abutting on the proposed pedestrian mall representing a majority of the frontage on the proposed pedestrian mall have made written objection to the establishment of the proposed pedestrian mall, the legislative body shall so find and shall terminate the proceedings for such establishment. In such event no proceeding hereunder for the establishment of the same or substantially the same pedestrian mall shall be commenced within one year after such termination.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11307

If assessments are to be levied as contemplated by Section 11202, then the notice, protest, and hearing procedures shall comply with Section 53753 of the Government Code.

(Amended by Stats. 2000, Ch. 262, Sec. 36. Effective January 1, 2001.)



11308

If assessments are to be levied as contemplated by Section 11202, then at the hearing the legislative body may change the boundaries of the proposed district by adding thereto land which in its opinion will be benefited by the establishment of the pedestrian mall or by excluding from the district lands which in its opinion will not be so benefited. If the legislative body proposes any such change, the notice, protest, and hearing procedures shall comply with Section 53753 of the Government Code.

(Amended by Stats. 2000, Ch. 262, Sec. 37. Effective January 1, 2001.)



11309

Any objections or protests, whether to the things proposed by the resolution of intention or to any changes proposed pursuant to Section 11308, not made at the time and in the manner provided by this part are deemed voluntarily waived, and the proceedings hereunder shall not be attacked on any ground not stated in a written objection filed as provided in this part. Except in the case of a majority protest, as provided in Section 11306, or Section 11307, the legislative body may sustain or deny any or all objections or protests and its determination is final.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11310

At the hearing on the resolution of intention the legislative body may allow any claim for damages made pursuant to Section 11304. Any such allowance shall be for the full amount of damages claimed in the written claim except that the legislative body, with the written consent of the claimant, may allow a claim for a lesser amount. The right of any claimant to payment of the amount of any allowed claim shall be contingent upon the final establishment of the pedestrian mall; but all allowed claims must be paid by the city, from such source as the legislative body may determine, before vehicular traffic is prohibited, in whole or in part, on the pedestrian mall, pursuant to this part.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11311

Following the conclusion of the hearing, the legislative body shall by resolution either abandon the proceeding taken pursuant to this part or determine that the pedestrian mall shall be established.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)






CHAPTER 5. Determination of Disputed Claims

11400

If following the hearing the legislative body shall determine that the pedestrian mall shall be established, and if at that time there remain any written claims for damages which have not been allowed pursuant to Section 11310 or which have not been withdrawn, the legislative body shall direct that an action or actions be brought in the superior court in the name of the city by the county counsel, district attorney, or city attorney, as the case may be, or other attorney designated by the legislative body for a determination of the damages, if any, to which the claimant may legally be entitled because of the establishment of the pedestrian mall. Such action shall be in the nature of a proceeding in eminent domain for the condemnation of the right or rights in real property, the taking of which by the establishment of the pedestrian mall results in the damages claimed. Except as may otherwise be provided in this part, such action and proceeding shall be governed so far as the same may be made applicable by the provisions relating to proceedings in eminent domain. Except as provided in Article 2 (commencing with Section 1245.210) of Chapter 4 of Title 7 of Part 3 of the Code of Civil Procedure, in any such action the resolution of intention adopted pursuant to this part and the resolution adopted under Section 11311 conclusively establish the matters referred to in Section 1240.030 of the Code of Civil Procedure.

(Amended by Stats. 1975, Ch. 1240.)



11401

The judgment in any such action shall be satisfied and a final order taken before vehicular traffic is prohibited, in whole or in part, on the pedestrian mall pursuant to this part.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11402

Anything in this part to the contrary notwithstanding, nothing in this part shall be construed or interpreted as creating any right in any person to damages or compensation by reason of the establishment of a pedestrian mall, it being the intention of the Legislature in enacting this part to provide an orderly method for the determination and payment only of such damages and compensation as are required by the Constitutions of the State of California and the United States of America. In this connection the Legislature hereby expressly declares that it is its intention that to the extent to which the establishment of a pedestrian mall is justifiable as an exercise of the police power for which no compensation is constitutionally required, no damages or compensation shall be allowed in any action.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)






CHAPTER 6. Assessments and Bonds

11500

If assessments are to be levied as contemplated by Section 11202, then in the resolution provided for in Section 11311, the legislative body shall fix and establish the boundaries of the district as finally determined.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11501

After all claims for damages filed pursuant to this part have been finally determined, by allowance by the legislative body, by withdrawal, or by a judgment in an action or actions brought pursuant to Chapter 5 (commencing with Section 11400), and the full amount of damages to be paid has accordingly been finally determined, all or any part of the total amount of damages (but not exceeding that part thereof as may be specified in the resolution of intention), together with all costs and expenses incurred in connection with any proceedings or actions taken pursuant to this part, may be assessed against the lands within the district and subject to assessment, in proportion to the special benefits, in accordance with subdivision (a) of Section 2 of Article XIII?D of the California Constitution, to be derived from the establishment of the pedestrian mall.

(Amended by Stats. 2000, Ch. 262, Sec. 38. Effective January 1, 2001.)



11502

An assessment may be levied and bonds to represent unpaid assessments issued and sold substantially in the manner provided in the Vehicle Parking District Law of 1943, and to the extent applicable, that law shall govern as to the preparation of the diagram, the lien of the assessments, the notice of recordation, the collection of assessments, the issuance, sale and delivery of bonds upon unpaid assessments, the term of the bonds, the maximum interest rate thereon, the collection and enforcement of those bonds, and all other matters to the extent applicable and except as provided in this part. The notice, protest, and hearing procedures regarding the levying of the assessment shall comply with Section 53753 of the Government Code.

(Amended by Stats. 2000, Ch. 262, Sec. 39. Effective January 1, 2001.)



11503

In so applying the provisions of the Vehicle Parking District Law of 1943, the following provisions and exceptions shall apply:

(a) The limits provided by said law on the amount of the assessment shall not apply.

(b) The legislative body shall provide for the form of the bonds and of the principal and interest coupons to be attached thereto.

(c) The legislative body may provide that the redemption provisions of said bonds shall require the payment of such premium as the legislative body may specify.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11504

All collections of assessments and all proceeds of the sale of bonds issued upon unpaid assessments shall be placed in a special fund and used exclusively for the payment of the damages, if any, and expenses for which the assessments were levied. If there is a surplus in such special fund, the legislative body may expend such surplus for the improvement or operation of the pedestrian mall.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11505

Notwithstanding the fact that the proceedings under this part have provided that assessments are to be levied as contemplated by Section 11202, the legislative body, at any time and either before or after the adoption of the resolution provided for in Section 11311, may determine that such assessments shall not be levied. In lieu thereof the legislative body may provide for the payment of all or any part of the amounts referred to in Section 11501 out of general funds of the city or out of any other available funds. No money available for expenditure within the city from the proceeds of any tax, license or fee imposed by any public agency upon the ownership or operation of vehicles or the fuel used therein shall be used to pay such amounts, except as may be permitted by Section 11005 of the Revenue and Taxation Code. The legislative body may also provide at any time for the payment of all or any part of such amounts by including the same as part of the incidental expenses in any proceeding taken for the improvement of the pedestrian mall under the Improvement Act of 1911, the Municipal Improvement Act of 1913, or similar special assessment law for the improvement of the pedestrian mall.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)






CHAPTER 7. Establishment of the Mall

11600

Following the adoption of the resolution provided for in Section 11311, and as soon as moneys have been fully provided for the payment of all claims, if any, allowed pursuant to Section 11310 and for the payment of all damages and compensation, if any, awarded in any action or actions brought pursuant to Chapter 5 (commencing at Section 11400) hereof, the legislative body may adopt an ordinance establishing the pedestrian mall. Such ordinance shall contain:

(a) A general description of the pedestrian mall and a declaration and determination that the same is finally established. The mall as finally established shall be substantially the same as that described in the resolution of intention.

(b) Rules and regulations prohibiting vehicular traffic on such pedestrian mall subject to such exceptions as the ordinance may provide. Such rules and regulations and such exceptions shall be substantially in accordance with the statements made in the resolution of intention.

(c) Such additional rules and regulations as the legislative body may determine pertaining to the interpretation, operation and enforcement of the rules and regulations referred to in subdivision (b) above, and otherwise pertaining to the use, operation, maintenance and control of the pedestrian mall.

(d) Such provisions as the legislative body may determine pertaining to the operative date or dates of any of such rules or regulations.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11601

Such ordinance shall be adopted and published in the manner, and shall take effect, as provided by law or charter for other ordinances of the city.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11602

Such ordinance shall be subject to referendum in the same manner as other ordinances of the city. No payment of allowed claims or damages or compensation awarded by any court shall be made until such ordinance is in effect but all such allowed claims, damages and compensation shall be paid before the rules and regulations provided in such ordinance become operative.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11603

Proceedings under this part and the adoption of such ordinance notwithstanding, the city and its legislative body shall retain its police powers and other rights and powers relating to the city streets constituting a part of the pedestrian mall. No action taken pursuant to this part shall be interpreted or construed to be a vacation or abandonment, in whole or in part, of any city street or any right therein, it being intended that the establishment of a pedestrian mall pursuant to this part be a matter of regulation only. Nothing in this part shall be interpreted or construed to prevent the city and its legislative body at any time subsequent to the adoption of the ordinance provided for in this chapter, from abandoning the operation of the pedestrian mall, from changing the extent of the pedestrian mall, or from changing or repealing any of the rules and regulations pertaining to the pedestrian mall but Section 11304 shall not operate as a bar to any claim of damages resulting solely from changes made subsequent to the adoption of the ordinance provided for in this chapter.

(Amended by Stats. 1961, Ch. 459.)






CHAPTER 8. Improvement of the Pedestrian Mall

11700

The city and its legislative body shall have the power to improve a pedestrian mall as provided in subdivision (d) of Section 11101, and for the accomplishment, in whole or in part, of that purpose may use the Improvement Act of 1911, the Municipal Improvement Act of 1913, or any similar special assessment law. Any work or improvement permitted by said subdivision (d) shall be deemed to be work or improvement permitted to be done under any such act or law. The city may also pay the whole or any part of the cost and expenses of improving a pedestrian mall from its general funds or from any other available money and may let contracts for the work in any manner permitted by law or charter. No money available for expenditure within the city from the proceeds of any tax, license, or fee imposed by any public agency upon the ownership or operation of vehicles or the fuel used therein shall be used to pay such cost or expense, except as may be permitted by Section 11005 of the Revenue and Taxation Code.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11701

A pedestrian mall established or to be established pursuant to this part may be so improved either concurrently with the proceedings taken under this part for the establishment of the pedestrian mall or at any time subsequent to the establishment of the city mall, but no contract for the work or improvement shall be awarded until moneys have been fully provided for the payment of all claims allowed pursuant to Section 11310 and for the payment of all damages and compensation, if any, awarded in any action or actions brought pursuant to Chapter 5 (commencing at Section 11400) hereof.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)



11702

If in connection with the establishment of a pedestrian mall and concurrently with the proceedings taken pursuant to this part, the legislative body proposes to improve the proposed pedestrian mall and for that purpose uses the Improvement Act of 1911, the Municipal Improvement Act of 1913, or any similar special assessment law, the legislative body may combine any part of the proceedings taken pursuant to this part with any part of the proceedings taken under any such special assessment law, to the end that duplication of ordinances, resolutions, notices, hearings and other acts or proceedings may be avoided.

(Added by Stats. 1960, 1st Ex. Sess., Ch. 33.)






CHAPTER 9. Special Ad Valorem Assessments

11800

As used in this chapter, the term district means the district within which lie the lands deemed by the legislative body to be benefited by the establishment of the pedestrian mall, the boundaries of which have been finally fixed and established pursuant to Section 11500, and in this event such district so established shall be the district within the meaning of this chapter even though the legislative body may have determined pursuant to Section 11505 that assessments shall not be levied as contemplated by Section 11202.

(Added by Stats. 1961, Ch. 459.)



11801

If a district contemplated by Section 11800 has not been established pursuant to Section 11500, then the term district as used in this chapter means the district deemed by the legislative body to be benefited by the establishment of the pedestrian mall, the boundaries of which district have been finally fixed and established in the first proceeding taken for the improvement of the pedestrian mall pursuant to the Improvement Act of 1911, the Municipal Improvement Act of 1913 or any similar special assessment law.

(Added by Stats. 1961, Ch. 459.)



11802

If a district has not been established as contemplated by either Section 11800 or Section 11801, this chapter shall not be applicable.

(Added by Stats. 1961, Ch. 459.)



11803

Following the establishment of a pedestrian mall pursuant to this part and annually on or before June 30th, the legislative body may prepare and approve an estimate of the expenditures required during the ensuing fiscal year for the maintenance, operation, repair and improvement of the pedestrian mall and shall deduct from such estimate the amount of revenues, if any, which the legislative body estimates will accrue to the city during such year from the operation of the pedestrian mall.

(Added by Stats. 1961, Ch. 459.)



11804

The legislative body may levy and collect in any year upon and against all of the taxable land and improvements within the district a special ad valorem assessment sufficient to raise a sum of money not exceeding the net amount determined pursuant to Section 11803 but the rate of assessment in any one year shall not exceed fifty cents ($0.50) on each one hundred dollars ($100) assessed value as shown on the assessment roll used by the city for city taxation.

(Amended by Stats. 1965, Ch. 765.)



11804.5

Notwithstanding the provisions of Section 11804, the maximum rate which may be assessed by the legislative body of the City of Redding for the Redding Midtown Project No. 1, R-120 only, is two dollars ($2) on each one hundred dollars ($100) of assessed value.

Assessments for such project shall only be levied on property located within the project.

(Added by Stats. 1971, Ch. 178.)



11805

The special ad valorem assessment shall be levied, collected, and enforced at the same times, in the same manner, by the same officers, and with the same interest and penalties, as in the case of general taxes levied by the city.

(Added by Stats. 1961, Ch. 459.)



11806

The proceeds of the assessment shall be placed in a separate fund of the city and shall be expended only for the maintenance, operation, repair or improvement of the pedestrian mall.

(Added by Stats. 1961, Ch. 459.)












DIVISION 14. STREET LIGHTING

PART 1. THE STREET LIGHTING ACT OF 1919

CHAPTER 1. General Provisions

18000

This part may be cited as the Street Lighting Act of 1919.

(Added by Stats. 1941, Ch. 79.)



18001

Unless the particular provision or the context otherwise requires, the definitions and general provisions obtained in this chapter shall govern the construction of this part.

(Added by Stats. 1941, Ch. 79.)



18002

This part shall be liberally construed in order to effectuate its purposes.

(Added by Stats. 1941, Ch. 79.)



18003

This part provides an alternative system for making the improvements authorized by this part and the provisions of this part shall not apply to or affect any other provisions of this code.

When any proceedings are commenced under this part, the provisions of this part and no others shall apply to such proceedings.

(Added by Stats. 1941, Ch. 79.)



18004

Street lighting system and system include any or all appliances, poles, posts, electroliers, transformers, lighting units, lamps, cables, wires, pipes, conduits and other suitable or necessary works or appliances for street lighting purposes.

(Added by Stats. 1941, Ch. 79.)



18004.5

Street, and any of its variants, mean and include highways, state highways, roads, avenues, boulevards, alleys, parkways and other public places and ways dedicated to public use, or any portion thereof, within a city or along a boundary of a city.

(Added by Stats. 1957, Ch. 855.)



18005

Tax collector and city tax collector mean the city officer, board or employee designated as such by the city council in the resolution levying the assessment, and the officer, board or employee so designated shall discharge all duties prescribed as those of tax collector or city tax collector and all provisions applicable to the tax collector or city tax collector shall apply to the officer, board or employee so designated.

(Added by Stats. 1941, Ch. 79.)



18006

Service, and any of its variants, means and includes the furnishing of electric current or energy, gas, or other illuminating agent to all or part of any street lighting system.

(Added by Stats. 1941, Ch. 79.)



18007

Improvement, and any of its variants, include the maintenance or servicing, or both, of all or part of any one or more street lighting systems and, where applicable, the installation of street lighting systems owned by any public utility subject to the jurisdiction of the Public Utilities Commission of the State of California.

(Amended by Stats. 1957, Ch. 852.)



18007.5

Maintenance, and any of its variants, as used in this part includes the replacement of any obsolete equipment with the new modern equipment necessary for an adequate street lighting system or systems.

(Added by Stats. 1955, Ch. 620.)



18008

Assessment district means the territory to be benefited by the proposed improvement and to be assessed to pay the costs and expenses thereof.

(Added by Stats. 1941, Ch. 79.)



18009

Clerk and city clerk mean any person or officer who is or acts as clerk of the city council.

(Added by Stats. 1941, Ch. 79.)



18010

Treasurer and city treasurer include any person or officer who has charge of and makes payment of city funds.

(Added by Stats. 1941, Ch. 79.)



18011

City includes all corporations organized and existing for municipal purposes.

(Added by Stats. 1941, Ch. 79.)



18012

City Council and council include any body which by law is the legislative department of the government of the city.

(Added by Stats. 1941, Ch. 79.)



18014

If any lots or parcels of land belonging to the United States, or to this State or to any county, city, public agency, mandatory of the government, school board, educational, penal or reform institution, or institution for the feebleminded or the insane are in use in the performance of any public function and are included within the assessment district, the city council may, in the resolution of intention, declare that such lots or parcels of land, or any of them, shall be omitted from the assessment thereafter to be made to cover the costs and expenses of the improvement. If the lots or parcels of land, or any of them, are omitted from the assessment by the resolution, the total cost and expense of all work done shall be assessed on the remaining lots lying within the limits of the assessment district, without regard to such omitted lots or parcels of land. If the city declares in the resolution of intention that said lots or parcels of land, or any of them, shall be included in the assessment, or if no declaration is made respecting such lots or parcels of land, or any of them, the city shall be liable for such sums as may thereafter be assessed against such lots or parcels of land, and such sums shall be payable by the city out of the general fund unless the city council shall in its resolution of intention designate another fund. However, any such sums which may be assessed against any such lots or parcels of land, shall not be payable by the city when such sums are paid by the owner of or the governing body controlling such lots or parcels of land.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 2. Authority to Maintain and Service

18030

Whenever in the opinion of the city council of any city the public interest or convenience may require, that body may do one or more of the following:

(a) Order any street lighting system to be maintained in or along the whole or any part of any one or more of the streets in such city.

(b) Order electric current or energy, gas, or other illuminating agent to be furnished for such street lighting system.

For any of the purposes expressed in subdivision (a) or (b) of this section, the city council may determine and declare the district to be benefited by any such improvement and fix the exterior boundaries thereof and assess, either partly or wholly, the costs and expenses (including all incidental expenses) of such improvement, or of any one or more of the items thereof, upon the lands in the district.

(Added by Stats. 1941, Ch. 79.)



18031

The city shall not be limited by the provisions of this part to the maintenance or servicing of street lighting systems, or any part thereof, owned only by the city, but the city council may also order such maintenance or service to be furnished upon street lighting systems provided and installed or to be installed by, and remaining the property of, any public utility, public corporation, or other person with whom a contract is entered into for such maintenance or service and may assess the costs and expenses of such maintenance, service, or installation in accordance with the provisions of this part.

(Amended by Stats. 1957, Ch. 852.)



18032

If there is more than one street lighting system in any city any or all of such systems may be consolidated and improved under one proceeding. In such case the consolidated system shall be zoned so that those systems of approximately the same general type are grouped together.

In any district wherein zones have been established under this part and where subsequent to such establishment, improvements are made to portions of the lighting system in any zone which are of the same general type as in other existing zones within the district, the portion of the zone which has been so improved may be transferred to a zone with a lighting system of the same general type pursuant to the same procedure of resolution, notice and hearing as are applicable under this chapter for the formation of the district.

(Amended by Stats. 1965, Ch. 1842.)



18033

Whenever a street lighting system is installed along a boundary line or street of any city, the city council may, by resolution, assess the land abutting upon such boundary line or street for the estimated cost and expense of improving the system, even though the system is partially or entirely without the boundaries of the city.

(Added by Stats. 1955, Ch. 620.)



18034

If land has been assessed pursuant to Section 18033, the city council may proceed in all respects in connection therewith as though the street lighting system were entirely within the city limits; except that the city council may enter into a contract with the legislative body of the city or county having jurisdiction over the adjoining territory either to improve all or any portion of the street lighting system, or to have all or any portion of the system improved by the legislative body of the adjoining territory. The legislative body contracting to furnish such improvement may enter into any contract or issue any purchase order authorized in this part.

(Added by Stats. 1955, Ch. 620.)






CHAPTER 3. The Preliminary Report

18040

The city council shall, prior to the passage of the resolution of intention, order the board, commission or officer of the city having charge and control of the maintenance or servicing of street lighting systems or any competent person employed by the city for that purpose, as the city council may name in the order, and direct such board, commission, officer or person to make and file with the city clerk a report in writing.

(Added by Stats. 1941, Ch. 79.)



18041

Such report shall contain the following:

(a) Plans and specifications which shall set out, among other things, the general type of street lighting system in each zone. The lighting systems to be improved shall be divided into zones and in each zone shall be grouped those systems of approximately the same general type. It shall be sufficient description of the location of the lights to be improved if such plans or specifications show or describe the approximate location of the lights.

(b) An estimate of the cost of the improvement, for the period of time during which it is proposed to be continued.

(c) A diagram showing the proposed assessment district and also the boundaries and dimensions of the respective lots or parcels of land within the district, each of which lots or parcels shall be given a separate number upon the diagram. The diagram shall govern for all details as to the extent of the proposed assessment district.

(d) A proposed assessment of the total amount of the costs and expenses of the proposed improvement upon the several lots or parcels of land in the assessment district in proportion to the estimated benefits to be received by such lots or parcels, respectively, from said improvement. If any portion or percentage of the costs and expenses of such proposed improvement is ordered to be paid out of the city treasury, the amount of such portion or percentage shall first be deducted from the total estimated cost and expense of such improvement, and the assessment proposed in the report shall include only the remainder of the estimated costs and expenses. The proposed assessment shall refer to such lots or parcels upon the diagram by the respective numbers thereon.

(Amended by Stats. 1957, Ch. 854.)



18042

When the report is filed with him the clerk shall present it to the city council for consideration, and that body may modify it in any respect, and in case of any such modification, the report as modified shall stand as the report for the purpose of all subsequent proceedings.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 4. The Resolution of Intention

18060

After the report is considered by it, the city council may pass a resolution of intention to order the improvement.

(Added by Stats. 1941, Ch. 79.)



18061

The resolution of intention:

(a) Shall briefly describe the proposed improvement.

(b) Shall describe, in writing or by reference to the diagram referred to in Section 18041 with any modifications required by the city council, the boundaries of the assessment district.

(c) May order that a certain portion or percentage of the costs and expenses of the improvement, the amount of which portion or percentage shall be specified in the resolution, shall be paid out of the city treasury from any fund the city council may designate.

(Amended by Stats. 1992, Ch. 1234, Sec. 25. Effective January 1, 1993.)



18062

The city council shall, in the resolution of intention, provide that the improvement of the street lighting system shall be for a period of time stated in the resolution of intention. The dates of commencement and ending of that period shall be fixed by the city council on or before the date of execution of any contract as provided in this part, or, in the event that no contract is let and the maintenance or servicing is furnished by the city, those dates shall be fixed by the city council on or before the date of ordering the maintenance or servicing by the city. The city council may subsequently postpone the dates of commencement and ending of the period for a reasonable time upon good and sufficient reason appearing therefor and may, in any advertisement for bids and in any contract entered into, reserve the right to make such postponement for such reason.

(Amended by Stats. 1955, Ch. 620.)






CHAPTER 5. Protest and Hearing

18070

(a) After the adoption of the resolution of intention, the city council shall direct the clerk to give notice and set the time and date for a public meeting and public hearing pursuant to Section 54954.6 of the Government Code.

(b) If assessments are to be levied as contemplated by Section 18041, then the notice procedures shall comply with Section 53753 of the Government Code.

(Amended by Stats. 2000, Ch. 262, Sec. 40. Effective January 1, 2001.)



18074

(a) Any person interested who objects to the proposed improvement may file a written protest, stating his or her objections, with the clerk at or before the hour set for the hearing of protests. The clerk shall indorse on every protest the date and time of its reception by him or her, and at the time appointed for the hearing shall present to the governing body all protests so filed.

(b) If assessments are to be levied, the protest procedures shall comply with Section 53753 of the Government Code.

(Amended by Stats. 2000, Ch. 262, Sec. 41. Effective January 1, 2001.)



18075

The city council shall hear, consider, and pass upon the protests against the proposed improvement at the time appointed, or at any time to which the hearings may be adjourned, and its decision on all matters of protest shall be final and conclusive. If those protests are sustained, the proceedings shall be abandoned but may be renewed at any time. If those protests are denied or if no protests are filed the proposed assessment as the same shall have been modified or corrected shall be confirmed, and the city council shall thereupon acquire jurisdiction to proceed with the improvement and may by resolution order the proposed improvement to be made.

(Amended by Stats. 2000, Ch. 262, Sec. 42. Effective January 1, 2001.)



18076

If there is a majority protest by the landowners in any zone to the improvement in that zone, or if the officer or person designated reports that it is practical to subdivide a zone and a majority of the landowners in that subdivided zone protest the improvement in that subdivided zone, the city council shall strike that zone or subdivided zone from the proceedings and correct the proposed assessment accordingly, unless that body, by a four-fifths affirmative vote of all its members finds that the public interest and convenience require that street lights in that zone or subdivided zone be improved. The determination of the city council shall be final and conclusive.

(Amended by Stats. 2000, Ch. 262, Sec. 43. Effective January 1, 2001.)



18077

If a zone or subdivided zone is struck from the proceedings, the city council may proceed the same as though that zone or subdivided zone was not a part of the original proceedings.

(Added by Stats. 1955, Ch. 620.)






CHAPTER 5.5. Annexation of Additional Lands

18080

Whenever in the opinion of the city council of any city the public interest or convenience may require that body to order the improvement of any street lighting system located on lands in the city outside the boundaries of a district established under the provisions of this part, whether or not such lands are contiguous to the boundaries of such established district, that body may, in lieu of establishing a new district under this part, order the annexation of such lands to an existing district established under this part and may assess, either partly or wholly, the costs and expenses, including all incidental expenses of such improvement, or of any one or more of the items thereof, upon the lands in the district, including the lands thus annexed.

(Added by Stats. 1957, Ch. 853.)



18081

The procedures applicable to such annexation and the lands so annexed shall, except as otherwise in this chapter expressly provided, be the same as those applicable to the establishment of the district and to the administration of such established district.

(Added by Stats. 1957, Ch. 853.)



18082

The improvement of the street lighting system within the lands so annexed shall be for a period of time not longer than that fixed for the improvement ordered to be made within the established district to which such lands are annexed.

(Added by Stats. 1957, Ch. 853.)



18083

The term of the contract to be let for making the improvement within the lands so annexed shall be for such period of time as will cause such contract to expire or terminate on the same date as the contract let for the improvement to be made in the district as originally established.

(Added by Stats. 1957, Ch. 853.)



18084

In the event that an ordinance requires the installation of a street lighting system by a subdivider, the resolution of intention may state that the territory owned by the subdivider comes under the terms of such ordinance and order that such territory, without notice and hearing, be formed into a district, or annexed to an existing district, established under the provisions of this part.

(Added by Stats. 1970, Ch. 388.)






CHAPTER 6. Levying and Collecting the Assessment

18090

After acquiring jurisdiction to proceed with the improvement, the city council shall levy the assessment for the portion or percentage required to pay for the improvement for the period of time beginning with the date of commencement of the improvement fixed by the city council and ending, as determined by and at the discretion of the city council either with the close of one 12-month period thereafter or with the close of the current or of the following fiscal year, upon all the respective lots or parcels of land in the assessment district. Thereafter during the period of time provided in the resolution of intention, the city council shall, on or before the beginning of the next succeeding 12-month period or the following fiscal year, levy in like manner and on the same lots or parcels of land the assessment for the portion or percentage required to pay for such improvement for such year, and said board, commission, or officer of the city authorized therefor shall, on or before 60 days prior to the commencement of each such period make and file with the city council a report in writing.

(Added by Stats. 1941, Ch. 79.)



18091

Such report shall contain:

(a) An estimate of the cost and expense of the improvement for the ensuing 12-month period or the ensuing fiscal year.

(b) A diagram showing the assessment district referred to in the resolution of intention, also the boundaries and dimensions of the respective lots or parcels of land within the district as it existed at the time of the making of the last mentioned diagram, each of which lots or parcels shall be given a separate number on the diagram.

(c) A schedule showing the proportionate amount of the assessment to be charged in proportion to the benefits to be received by each lot or parcel shown on the diagram required by subdivision (b) of this section.

(Added by Stats. 1941, Ch. 79.)



18092

Any surplus assessments collected shall be applied by the city council to reduce the assessment to be levied either for the next ensuing contract year or for the last contract year under the proceedings, and for the latter purpose such surplus may be permitted to accumulate in the assessment fund. Such reductions shall be made as nearly as possible to the zones or subdivided zones from which such surplus assessments were collected.

(Amended by Stats. 1955, Ch. 620.)



18092.1

If there is any surplus remaining at the close of the last contract year under any proceedings, such surplus shall be used as follows:

(a) If new proceedings are started within one year after the close of the last contract year, such surplus shall be applied toward a reduction of the first installment of the new assessment. Such part of the surplus as was collected from each zone or subdivided zone shall be applied to reduce the installment levied against that zone or subdivided zone.

(b) If new proceedings are not started within the one-year period or if one or more zones or subdivided zones are omitted for any reason from the new proceedings any such surplus or the surplus attributable to such omitted zones or subdivided zones shall become and remain a part of the general funds of the city.

(Added by Stats. 1955, Ch. 620.)



18093

If for any reason there is a deficiency in the funds derived from the assessment for any improvement, including all incidental expenses thereof, the city council may meet such deficiency by an appropriation out of the general fund of the city or by ordering a supplemental assessment in the same manner as nearly as may be as the first assessment, except that protests may only be made against such supplemental assessment.

(Added by Stats. 1941, Ch. 79.)



18094

Upon the levying of any assessment, the city clerk shall transmit the diagram and assessment upon which such levy is based, or a certified copy of said diagram and assessment to the city tax collector or to such other city officer or employee as the city council designates in the resolution levying the assessment or in case the city has adopted a method for collection of taxes by county officers then to the county tax collector, and such county tax collector shall have full power to perform the duties required in this part of the city tax collector.

(Added by Stats. 1941, Ch. 79.)



18095

The validity of any assessment levied under this part shall not be contested in any action or proceeding unless such action or proceeding is commenced within 30 days after the time the assessment is levied, and any appeal from a final judgment in such an action or proceeding shall be perfected within 30 days after the entry of such judgment.

(Added by Stats. 1941, Ch. 79.)



18096

Upon the receipt of the diagram and assessment or a certified copy thereof, the tax collector shall record them in a suitable book to be kept for that purpose, and append thereto his certificate of the date of such recording. Such record shall be the assessment roll. From the date of such recording all persons shall be deemed to have notice of the contents of such assessment roll. Immediately upon such recording, the several assessments contained in such assessment roll shall become due and payable, and each of such assessments shall be a lien upon the land against which it is made, and shall only be discharged by payment of the assessment or by redemption of the land after sale for delinquency.

(Amended by Stats. 1963, Ch. 1465.)



18097

The tax collector shall, upon the recording of such diagram and assessment, give notice by publication for five days in a daily newspaper, published and circulated in the city, or by two insertions in a weekly newspaper so published and circulated, that the diagram and assessment has been recorded in his office and that all sums assessed therein are due and payable immediately, and that payment of said sums shall be made to him within 30 days after the date of the first publication or posting, which date shall be stated in the notice. The notice shall also contain the statement that all assessments not paid before the expiration of the said 30 days shall be delinquent, and thereupon 5 per cent of the amount of each such assessment shall be added thereto.

(Added by Stats. 1941, Ch. 79.)



18098

When payment of any assessment is made, the tax collector shall mark opposite such assessment the word paid, with the date of the payment thereof, and shall give a receipt therefor. Upon the expiration of said period of 30 days, all assessments then unpaid shall become delinquent, and the tax collector shall mark each such assessment delinquent, and shall add 5 per cent to the amount thereof.

(Added by Stats. 1941, Ch. 79.)



18099

The lien shall be subordinate to all fixed special assessment liens previously imposed upon the same property, but it shall have priority over all fixed special assessment liens which may thereafter be created against the property. A supplemental assessment is a new assessment.

(Added by Stats. 1963, Ch. 1465.)






CHAPTER 7. Sale and Redemption of Delinquent Property

18120

The tax collector shall, within 30 days after the date of delinquency, begin the publication of a notice of sale of the land upon which the assessments have not been paid, which publication shall be made by two insertions in a daily or weekly newspaper published and circulated in the city. The dates fixed for the sale of such land shall be not less than five days nor more than 10 days after the last publication of said notice of sale, or after the completion of posting, as the case may be.

(Added by Stats. 1941, Ch. 79.)



18121

The notice of sale so published shall contain a description sufficient to identify each lot or parcel of land delinquent, and opposite each description the name of its owner, if known, otherwise designating him as unknown, and the amount of the assessment and costs due, including the cost of advertisement, which cost of advertisement shall not exceed the sum of fifty cents ($0.50) for each lot or parcel of land separately assessed. The tax collector shall append to and publish with the notice of sale a notice that unless each delinquent assessment, together with the penalties and costs thereon, is paid, the land upon which the assessment is a lien will be sold at public auction, at a time and place to be specified in the notice.

(Added by Stats. 1941, Ch. 79.)



18122

At any time after such delinquency and prior to the sale of any lots or parcels of land assessed and delinquent, any person may pay the assessment thereon, together with the penalties and costs due thereon, including the cost of advertising, if such payment is made after the first publication of notice of sale.

(Added by Stats. 1941, Ch. 79.)



18123

At the time and place fixed in the notice of sale the tax collector shall proceed with such sale, commencing at the head of the list of lands contained in such notice and continuing in the numerical order thereof until all the land is sold, except that he may postpone or continue the sale from day to day until the sale is completed. The tax collector shall separately sell each lot or parcel of land described in such notice, or so much thereof as is necessary to realize the amount assessed against the lot or parcel together with the penalties and costs, and fifty cents ($0.50) for a certificate of sale. If there is no other purchaser the lot or parcel shall be struck off to the city as purchaser.

(Added by Stats. 1941, Ch. 79.)



18124

The tax collector shall issue for each sale an original and duplicate certificate of sale, referring to the proceedings, describing the lot or parcel of land sold, and giving the name of the purchaser and the amount for which the lot or parcel was sold. He shall deliver the original certificate to the purchaser, and he shall keep the duplicate on file in his office.

(Added by Stats. 1941, Ch. 79.)



18125

At any time after the date of sale and prior to the issuance and delivery of a deed to the land sold, any land sold under the provisions of this chapter may be redeemed by the payment to the tax collector of the amount for which the land was sold, with an additional penalty of 1 per cent per month of said amount together with such other penalties as may be payable as provided in this chapter. Said 1 per cent penalties shall be added on the first day of each month following the date of the sale of the land.

(Added by Stats. 1941, Ch. 79.)



18126

The redemption money shall be paid by the tax collector to the person holding the original certificate of sale upon his delivering up such certificate and receipting for the amount received from the tax collector therefor. Upon redemption of any lot or parcel of land the tax collector shall enter the fact and date of such redemption upon the duplicate certificate of sale thereof.

(Added by Stats. 1941, Ch. 79.)



18127

At any time after the expiration of 12 months from the date of sale, the tax collector shall execute to the purchaser, or his assignee, on his application, if such purchaser or assignee has complied with the provisions of this chapter a deed of the land sold, in which shall be recited substantially the matters contained in the certificate, also any assignment thereof and the fact that no person has redeemed the land. The tax collector shall receive from the applicant for a deed one dollar ($1) for making such deed, unless the city is the purchaser, in which case no charge shall be made therefor.

(Added by Stats. 1941, Ch. 79.)



18128

The purchaser or his assignee shall, at least 30 days before he applies for a deed, serve upon the owner of the land, and upon the occupant of the land if it is occupied, a written notice setting forth:

(a) A description of the land.

(b) That the land has been sold for a delinquent assessment (specifying the improvement for which the assessment was made).

(c) The amount for which the land was sold.

(d) The amount necessary to redeem at the time of giving notice.

(e) The date when such purchaser or assignee will apply to the tax collector for a deed.

(Added by Stats. 1941, Ch. 79.)



18129

If the owner can not be found, after due diligence, the notice shall be posted in a conspicuous place upon the land at least 30 days before the date stated therein, at which the application for a deed will be made. The person applying for a deed shall file with the tax collector an affidavit showing that notice of such application has been given, as required, and if the notice was not served on the owner of the land personally, that due diligence was used to find the owner. The tax collector shall receive and file such affidavit in his office.

(Added by Stats. 1941, Ch. 79.)



18130

If redemption of the land is made after such affidavit is filed, and more than 11 months from the date of sale, the person making such redemption shall pay, in addition to the other amounts required, three dollars ($3) for the service of notice and the making of such affidavit, which amount shall be paid over to the purchaser or his assignee in the same manner as other sums paid for redemption. No deed for any land sold for delinquent assessments shall be delivered by the tax collector until the purchaser or his assignee has complied with all the provisions of this chapter and filed the proper affidavit with the tax collector.

(Added by Stats. 1941, Ch. 79.)



18131

The deed of the tax collector shall be prima facie evidence of the truth of all matters recited therein, and of the regularity of all proceedings prior to the execution thereof, and of title in the grantee.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 8. Alternative Procedure for Installment Assessments

18150

The procedure in this chapter shall be an alternative procedure to that provided in other sections of this part, and the city council may use this procedure or not, in its discretion, and when used the period for which the work is to be done shall be upon a fiscal year basis.

(Added by Stats. 1941, Ch. 79.)



18151

When the assessment has been adopted and confirmed, as provided in Section 18075, the city clerk shall transmit the report, diagram and assessment, or a certified copy thereof, as finally adopted and confirmed to the city auditor, who shall record the same and thereafter enter on the assessment roll for general city taxes next coming due, opposite each lot or parcel of land affected, in a space marked street lighting assessment or other suitable designation, the assessment coming due thereon during the fiscal year covered by the assessment roll.

(Added by Stats. 1941, Ch. 79.)



18152

Assessments coming due under this procedure in any year during the period of time stated in the resolution of intention shall be payable in annual or semiannual installments, accordingly as the general city taxes are payable in annual or semiannual installments, and shall be payable and become delinquent at the same times and in the same proportionate amounts and bear the same proportionate penalties and interest after delinquency as general city taxes. Property securing such assessments shall be sold after delinquency in the same manner as property is sold for delinquent general city taxes, and shall be subject to redemption in the same manner as property is redeemable from sale for delinquent general city taxes.

(Added by Stats. 1941, Ch. 79.)



18153

The city may be the purchaser at any delinquent sale under this chapter in like manner as it may become the purchaser of property sold for delinquent general city taxes, and when the city becomes the purchaser it shall transfer into the special fund devoted to the improvement the amount of the delinquent assessment, penalties and interest then due thereon. In cases where under the law the city is not always the purchaser at sales for delinquent general city taxes, the city shall become the purchaser at any delinquent sale under this chapter if there is no other purchaser.

(Added by Stats. 1941, Ch. 79.)



18154

When the city becomes the purchaser the land shall not again be sold for any succeeding delinquent assessment, penalties and interest until it has been redeemed from the previous sale. The city shall, however, unless a resale has been made by it, from time to time when due transfer into said special fund, pending redemption, the amount of any succeeding delinquent assessment, penalties and interest. No redemption shall be made until all delinquent assessments, penalties and interest are paid. The purchaser at any delinquent sale, or at any resale by the city if the city was the purchaser, shall take the land subject to all unpaid assessments, penalties and interest due under this chapter.

(Added by Stats. 1941, Ch. 79.)



18155

If the procedure provided for in this chapter is adopted and the duties of assessing property and collecting city taxes are performed for the city by the county assessor and the county tax collector, in the manner provided by law, a certified copy of the diagram and assessment shall be filed with the county auditor on or before the tenth day of August. In each such diagram and assessment so filed with the county auditor, the descriptions of the properties reported shall be the descriptions used for the same properties on the map books of the county assessor for the then current year. The county auditor shall enter the amounts of the respective assessments on the county tax roll opposite the respective parcels of land and thereafter the said amounts shall be collected at the same time and in the same manner as county taxes are collected and all laws applicable to the levy, collection and enforcement of county taxes shall be and are hereby made applicable to such special assessment taxes.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 8.5. Alternative Procedure for Levying and Collecting Assessments on ad Valorem Basis

18160

The procedure in this chapter shall be an alternative procedure for levying and collecting assessments, and the city council may by resolution determine, in its discretion, that this procedure shall be followed. Such determination may be made, with respect to the procedures governing the organization of the district, at the time when the city council shall order the making and filing of a report as provided in Section 18040. Such determination may be made in any succeeding year during the period of time for which the improvement is ordered to be continued, at least 60 days prior to the making of the general tax levy for city purposes.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 23.)



18161

In the event that the city council shall determine to follow the procedure provided in this chapter with respect to the organization of the district, the report shall omit the diagram and proposed assessment referred to in subdivisions (c) and (d) of Section 18041, but the plans and specifications referred to in subdivision (a) of Section 18041 shall include or be accompanied by a map or plat of the district, showing the lands, including all zones thereof, if any, to be benefited by the proposed improvement and to be assessed to pay the expenses thereof.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 23.)



18162

In the event that the city council shall determine to follow the procedure provided in this chapter with respect to the organization of the district, the resolution ordering the proposed improvement as contemplated by Section 18075 shall:

(a) Describe, in writing or by reference to the map or plat referred to in Section 18161 with any modifications required by the city council, the boundaries of the district, and of any zone included therein, as they may be finally established, and designate the district and each zone therein by name, number or other distinctive method;

(b) State the period of time for which the proposed improvement shall continue and, in the event the maintenance and servicing is to be furnished by the city, the dates of commencement and ending of such period;

(c) Describe briefly the proposed improvement, stating its estimated cost for the first year, and order the proposed improvement to be made;

(d) Specify what portions of the estimated cost for the first year shall be borne by the city and the district respectively, if less than the entire cost is to be borne by the district, and designate the fund to be charged with such cost;

(e) Specify what proportion of the estimated cost for the first year to be borne by the district shall be borne by each zone therein;

(f) Order that portion of the estimated cost proposed to be borne by the district, and by each zone therein, to be paid by special assessment taxes levied upon all the lands, exclusive of improvements, within the district and any zone therein.

(Amended by Stats. 1963, Ch. 1190.)



18163

A certified copy of the resolution ordering the proposed improvement and the map or plat of the district referred to in Section 18161 shall be filed with each assessor whose roll is used for the levy, and with the State Board of Equalization. Compliance with this section shall be sufficient to meet the requirements of Chapter 8 (commencing with Section 54900), Part 1, Division 2, Title 5, of the Government Code. The map or plat shall show the precise location of the boundaries of the district and any zones thereof, and shall contain such information and data necessary to locate and retrace any and all such boundary lines, or shall be accompanied by a statement setting forth a legal description of such boundaries. Thereafter the assessor in making up the city assessment roll shall segregate the property included within the district on the assessment roll under the district designation contained in the resolution.

(Amended by Stats. 1968, Ch. 655.)



18164

Each year during the period of time for which the improvement is to continue, and not less than 30 days prior to the making of the general tax levy for city purposes, the board, commission, officer or person designated pursuant to the provisions of Section 18040 shall furnish to the city council an estimate of the costs of the improvement for the next year. For the first year, the estimate of the cost of the improvement set forth in the resolution ordering the improvement shall be used.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 23.)



18165

The city council shall, at the time of making the next general tax levy and in the manner provided for the general tax levy, levy a special assessment tax upon all lands, and may at such time and in such manner levy a special assessment upon all improvements, within the district, and within any zone therein, which will be sufficient to raise that portion of the estimated cost of the improvement for the next year which is to be borne by the district.

The city council shall state in its levy whether the special assessment is upon all land within the district or upon all land and all improvements within the district.

(Amended by Stats. 1961, Ch. 1580.)



18166

Each year, at the time of making the special assessment tax levy, the city council shall appropriate from the fund designated in the resolution ordering the improvement or from any other available fund a sum sufficient to pay that portion of the total cost of the improvement which is to be paid by the city.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 23.)



18167

The city council may also transfer from the general fund of the city to the fund of the district sufficient money to pay all or any part of the percentage of the yearly cost of the improvement which is to be paid from funds raised from the district. The amount of money so transferred shall be deemed a loan to the district fund and shall be repaid to the general fund from the first money thereafter coming into the district fund from taxes levied upon lands within the district.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 23.)



18168

The special assessment tax shall be levied, computed, entered, collected and enforced at the same time, in the same manner, by the same persons and with the same penalties as other taxes for city purposes and when collected shall be paid into the city treasury to the credit of the fund of the district and shall, subject to the provisions of Sections 18092 and 18092.1, which shall be applicable to the procedure provided by this chapter, be used only for the payment of the expenses of the district.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 23.)



18169

If for any reason there is a deficiency in the funds derived from the assessment for any improvement, including all incidental expenses thereof, the city council may meet such deficiency by an appropriation out of the general fund of the city.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 23.)






CHAPTER 9. Bids and Awards of Contract

18170

At any time after the transmission of the diagram and assessment to the city tax collector or city auditor, the city council may let the contract for making such improvement. If the proceeding was commenced before the street lighting system referred to in the resolution of intention was installed or ordered installed, then such contract shall not be awarded until the street lighting system is installed or is duly ordered installed by the city council. If the installation of such proposed lighting system is abandoned, then the proceedings under this part shall be abandoned.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 10. Miscellaneous Provisions

18190

The money collected by the tax collector shall be paid by him, as fast as collected, to the city treasurer, who shall place it in a special fund designated by the name of the improvement proceeding, and payment shall be made out of said special fund only for the purposes provided for in this part. To expedite the making of any such improvement, the city council may at any time transfer into said special fund, out of any money in the general fund, such sums as it may deem necessary, and the sums so transferred shall be deemed a loan to such special fund, and shall be repaid out of the proceeds of the assessments provided for in this part.

(Added by Stats. 1941, Ch. 79.)



18191

The city council may adopt a resolution declaring its intention to abandon an assessment district or any portion thereof, describing the area to be abandoned and appointing a time and place for hearing as provided in Section 18070. Such resolution may be adopted at any time prior to the awarding of any contract for making the improvement but no such resolution which would otherwise be effective after the award of such contract and prior to its date of termination as contemplated in Section 18171.1 shall be adopted without the prior receipt by the city council of the written consent of the contractor. Notice of the adoption of the resolution shall be posted and published, protests may be filed, and the hearing shall be held as provided in Chapter 5 (commencing with Section 18070) of this division. If there is a protest to such abandonment made by the owners of more than one-half the area of the land subject to assessment in such area to be abandoned, the city council shall forthwith cease such abandonment proceedings unless that body, by a four-fifths affirmative vote of all its members finds that the public interest and convenience require such abandonment.

(Amended by Stats. 1961, Ch. 1440.)



18192

The city council may reinstitute any such abandoned assessment district or abandoned portion of such assessment district as a separate district, either concurrently with or following proceedings for abandonment in the same manner as provided in this division for the establishment of the district initially. In the event that the abandonment and reinstatement proceedings are concurrent, the resolution of intention to abandon shall recite such fact.

(Added by Stats. 1961, Ch. 1440.)



18193

Upon such entire or partial abandonment, all money collected for any improvements which have not been made, which money has not been paid therefor, shall be repaid to the owners of the parcels in the abandoned portion as shown on the last equalized assessment roll preceding the date of partial abandonment; provided, however, that if a district is reinstated concurrently with a partial abandonment, such money shall not be repaid but shall be credited against the cost of the improvements of the reinstated district.

(Added by Stats. 1961, Ch. 1440.)









PART 2. THE STREET LIGHTING ACT OF 1931

CHAPTER 1. General Provisions

18300

This part may be cited as the Street Lighting Act of 1931.

(Added by Stats. 1941, Ch. 79.)



18301

This part shall be liberally construed in order to effectuate its purposes.

(Added by Stats. 1941, Ch. 79.)



18302

This part provides an alternative system for making the improvements authorized by this part, and the provisions of this part shall not apply to or affect any other provisions of this code. When any proceedings are commenced under this part, the provisions of this part and no others shall apply to all such proceedings.

(Added by Stats. 1941, Ch. 79.)



18303

Unless the particular provision or the context otherwise requires, the definitions and general provisions contained in this chapter shall govern the construction of this part.

(Added by Stats. 1941, Ch. 79.)



18304

Street lighting system or system includes any or all appliances, poles, posts, electroliers, transformers, lighting units, lamps, cables, wires, pipes, conduits, and other suitable or necessary works or appliances for street lighting purposes. Any such street lighting system may include all or any portion of a city.

(Amended by Stats. 1957, Ch. 1101.)



18305

Service, and any of its variants, means the electrical current or energy or other illuminating agent used to light a street lighting system.

(Added by Stats. 1941, Ch. 79.)



18306

Maintenance means the repair, replacement, inspection, cleaning or painting of the posts and standards and the equipment attached to or used in connection with such posts and standards, and includes such incidental expenses incurred in connection therewith as may be necessary.

(Added by Stats. 1941, Ch. 79.)



18307

Improvement, and any of its variants, includes the maintenance or servicing, or both, of all or part of any one or more street lighting systems.

(Added by Stats. 1941, Ch. 79.)



18308

Contract year means a period of 12 months.

(Added by Stats. 1941, Ch. 79.)



18309

Installment assessment means the amount levied by the city council for the first or any subsequent contract year to create a fund with which to pay for the improvement for the next contract year.

(Added by Stats. 1941, Ch. 79.)



18310

Clerk or city clerk means any person or officer who is or acts as clerk of the city council.

(Added by Stats. 1941, Ch. 79.)



18311

Street includes alleys and other public places.

(Added by Stats. 1941, Ch. 79.)



18312

City includes all corporations organized and existing for municipal purposes.

(Added by Stats. 1941, Ch. 79.)



18313

City council includes any body which by law is the legislative department of the government of the city.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 2. Authority to Maintain and Service

18320

Whenever in the opinion of the city council the public interest or convenience may require, that body may:

(a) Order any street lighting system to be maintained in or along the whole or any part of any one or more of the streets in such city.

(b) Order electric current or energy, gas, or other illuminating agent to be furnished for such street lighting system.

(c) Determine and declare the lands to be benefited by any such improvement.

(d) Assess, either partly or wholly, the costs and expenses (including all incidental expenses) of such improvement, or of any one or more of the items thereof, upon the lands benefited.

(Added by Stats. 1941, Ch. 79.)



18321

The improvement shall be for a period to commence at a time to be fixed by the city council but not exceeding five years from the date of commencement thereof.

(Added by Stats. 1941, Ch. 79.)



18322

The provisions of this part shall not be limited to the improvement of street lighting systems owned only by the city, but the city council may also order such improvement to be made upon street lighting systems provided and installed by, and remaining the property of, any public utility, public corporation, or other person with whom a contract is entered into for such improvement and may assess the costs and expenses thereof in accordance with this part.

(Added by Stats. 1941, Ch. 79.)



18323

If there is more than one street lighting system in any city any or all of such systems may be consolidated and improved under one proceeding. In such case the consolidated system shall be zoned so that those systems of approximately the same general type are grouped together.

(Added by Stats. 1941, Ch. 79.)



18324

Whenever a street lighting system is installed along a boundary line or street of any city, the city council may, by resolution, assess the land abutting upon such boundary line or street for the estimated cost and expense of improving the system, even though the system is partially or entirely without the boundaries of the city.

(Added by Stats. 1941, Ch. 79.)



18325

If land has been assessed pursuant to Section 18324, the city council may proceed in all respects in connection therewith as though the street lighting system were entirely within the city limits; except that the city council may enter into a contract with the legislative body of the city or county having jurisdiction over the adjoining territory either to improve all or any portion of the street lighting system, or to have all or any portion of the system improved by the legislative body of the adjoining territory. The legislative body contracting to furnish such improvement may enter into any contract or issue any purchase order authorized in this part.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 3. Report and Resolution of Intention

18340

The city council shall, prior to the adoption of the resolution of intention to order any improvement to be made, require the superintendent of streets to make and file with the clerk a written report containing the following:

(a) An estimate of the cost of such improvement and incidental expenses for the period of time recommended to be specified in the resolution of intention.

(b) A diagram or map showing the streets affected by the proceeding and in which street lighting systems have been installed and also each lot or parcel of land abutting such streets. Each lot or parcel of land shall be given a separate number upon the diagram. The diagram, as finally approved by the city council, shall govern for all details as to the lots or parcels of land benefited by the proceeding.

(c) A proposed assessment of the total amount of the probable or estimated costs and expenses of the proposed improvement upon the several lots or parcels of land shown on the diagram or map referred to in subdivision (b) above, in proportion to the estimated benefits to be received by each such lot or parcel of land, respectively, for the period of time recommended for the continuance of the improvement and which is to be set out in the resolution of intention. The assessment shall refer to such lots or parcels of land upon the diagram or map by the respective numbers thereon.

(d) Plans and specifications which shall set out, among other things, the general type of street lighting system in each zone. The lighting systems to be improved shall be divided into zones and in each zone shall be grouped those systems of approximately the same general type. It shall be a sufficient description of the location of the lights to be improved if such plans or specifications show or describe the approximate location of the lights.

(Added by Stats. 1941, Ch. 79.)



18341

Upon the filing of the report, the clerk shall present it to the city council for consideration at its next regular meeting, and that body may correct or modify it in any respect. The report as approved or as corrected or modified by the city council shall stand as the report for the purpose of all subsequent proceedings.

(Added by Stats. 1941, Ch. 79.)



18342

When the report has been approved, the city council shall adopt a resolution of intention to order the improvement to be made. The resolution shall:

(a) Briefly describe the proposed improvement.

(b) Refer to the streets, by their lawful or official names or the names by which they are commonly known.

(c) If the improvement is not upon a street and there is no lawful or common name thereof, then briefly describe the land or right of way on which the improvement is to be made.

(d) Refer to the report of the superintendent of streets on file in the office of the city clerk.

(e) Fix the period of time for which the improvement is to be made.

(Amended by Stats. 1992, Ch. 1234, Sec. 30. Effective January 1, 1993.)



18343

(a) The city council shall cause notice to be mailed and set the time and date for a public meeting and public hearing pursuant to Section 54954.6 of the Government Code.

(b) If assessments are to be levied as contemplated by Section 18340, the notice procedures shall comply with Section 53753 of the Government Code.

(Amended by Stats. 2000, Ch. 262, Sec. 44. Effective January 1, 2001.)






CHAPTER 4. Protest and Hearing

18362

(a) At any time not later than the hour set for hearing protests any owner of any lot or parcel of land liable to be assessed for the improvement may make written protest against the proposed improvement by filing his or her protest with the clerk. No other protests shall be considered by the city council except as provided in this chapter.

(b) If assessments are to be levied, the protest and hearing procedures shall comply with Section 53753 of the Government Code.

(Amended by Stats. 2000, Ch. 262, Sec. 45. Effective January 1, 2001.)



18364

If there is a majority protest by the landowners in any zone to the improvement in that zone, or if the street superintendent reports that it is practical to subdivide a zone and a majority of the landowners in that subdivided zone protest the improvement in that subdivided zone, the city council shall strike that zone or subdivided zone from the proceedings and correct the proposed assessment accordingly, unless that body, by a four-fifths affirmative vote of all its members finds that the public health and safety require that street lights in that zone or subdivided zone be improved. The determination of the city council shall be final and conclusive.

(Amended by Stats. 1994, Ch. 860, Sec. 6. Effective January 1, 1995.)



18365

If a zone or subdivided zone is struck from the proceedings, the city council may proceed the same as though that zone or subdivided zone was not a part of the original proceedings.

(Added by Stats. 1941, Ch. 79.)



18366

Immediately upon the city council s determination it shall have jurisdiction to confirm the report and assessment, and order the proposed improvement to be contracted for or supplied as provided in this part.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 5. Levying and Collecting the Assessment

18390

The city council shall thereafter levy an assessment upon each lot and parcel of land for the first contract year for the amount estimated to be necessary to improve the street lighting system for the ensuing contract year. Prior to the expiration of each contract year the city council shall by resolution fix and levy the assessment for the amount estimated to be necessary to improve the system for such ensuing contract year.

(Added by Stats. 1941, Ch. 79.)



18391

The city council may order by resolution that any part or amount of the next installment of the estimated cost and expense of any improvement be paid out of the city treasury from such fund as the city council may designate, in wihich case the liability and obligation to pay any sum so provided for shall accrue and become fixed upon the date of the levy of the installment assessment next succeeding the adoption of the resolution.

(Added by Stats. 1941, Ch. 79.)



18392

Whenever a part of the next installment of the estimated cost and expense is to be paid by the city, the superintendent of streets, in making up the installment assessment for such cost and expense, shall first deduct from the whole estimated cost and expense that part or amount which is to be paid by the city, and shall assess the remainder of the cost and expense proportionately upon the lots or parcels of land liable to be assessed in the manner provided in this part.

(Added by Stats. 1941, Ch. 79.)



18393

Any surplus assessments collected shall be applied by the city council to reduce the assessment to be levied either for the next ensuing contract year or for the last contract year under the proceedings, and for the latter purpose such surplus may be permitted to accumulate in the assessment fund. Such reductions shall be made as nearly as possible to the zones or subdivided zones from which such surplus assessments were collected.

(Added by Stats. 1941, Ch. 79.)



18394

If there is any suplus remaining at the close of the last contract year under any proceedings, such surplus shall be used as follows:

(a) If new proceedings are started within one year after the close of the last contract year, such surplus shall be applied toward a reduction of the first installment of the new assessment. Such part of the surplus as was collected from each zone or subdivided zone shall be applied to reduce the installment levied against that zone or subdivided zone.

(b) If new proceedings are not started within the one-year period or if one or more zones or subdivided zones are omitted for any reason from the new proceedings any such surplus shall become and remain a part of the general funds of the city.

(Added by Stats. 1941, Ch. 79.)



18395

Whenever any lot or parcel of land belonging to the United States or to the State of California or to any county, city, public agent, mandatory of the government, school board, educational, penal or reform institution, or institution for the feeble-minded or the insane and being in use in the performance of any public function abuts the public streets, in which street lighting systems are located and are to be improved under the proceedings, the city council may, by resolution adopted prior to the levy of any installment assessment, declare that the said lots or parcels of land or any of them shall be omitted from the installment assessments thereafter to be levied to cover the costs and expenses of the improvement.

(Added by Stats. 1941, Ch. 79.)



18396

If the lots or parcels of land, or any of them, are so omitted from any installment assessment then the total cost and expense of the improvement shall be assessed on the remaining lots or parcels of land lying within such zones or subdivisions of zones as the city shall direct in the resolution, without regard to such omitted lots or parcels of land.

(Added by Stats. 1941, Ch. 79.)



18397

If in such resolution the city council declares that the lots or parcels of land owned as provided in Section 18395 shall be included in an installment assessment or if no declaration is made respecting such lots or parcels of land, or any of them, the city shall be liable for such sums as may thereafter be assessed against such lots or parcels of land, which sums shall be payable by the city out of the general fund unless the city council shall in the resolution designate another fund.

Any such sums which may be assessed against any such lots or parcels of land shall not be payable by the city when such sums are paid by the owner of or the governing body controlling such lots or parcels of land.

(Added by Stats. 1941, Ch. 79.)



18398

The validity of any assessment levied under this part shall not be contested in any action or proceeding unless such action or proceeding is commenced within 30 days after the city council has acquired jurisdiction to confirm the report and assessment and any appeal from a final judgment in such an action or proceeding shall be perfected within 30 days after the entry of such judgment.

(Added by Stats. 1941, Ch. 79.)



18399

Upon the levying of an installment assessment the city clerk shall transmit the diagram and assessment and any modifications or corrections thereof made by the city council to the tax collector.

(Added by Stats. 1941, Ch. 79.)



18400

Upon the receipt of the diagram and installment assessment the tax collector shall record them in a suitable book to be kept for that purpose and append thereto his certificate of the date of such recording. Such record shall become a part of the assessment roll upon which other taxes of the city are entered and shall be collected at the same time, in the same manner and by the same officer as in the case of other city taxes.

(Added by Stats. 1941, Ch. 79.)



18401

Where the duties of assessing property and collecting city taxes are performed for the city by the county assessor and the county tax collector, in the manner provided by law, a certified copy of the diagram and assessment shall be filed with the county auditor on or before the tenth day of August. In each such diagram and assessment so filed with the county auditor, the descriptions of the properties reported shall be the descriptions used for the same properties on the map books of the county assessor for the then current year. The county auditor shall enter the amounts of the respective assessments on the county tax roll opposite the respective parcels of land and thereafter the amounts shall be collected at the same time and in the same manner as county taxes are collected and all laws applicable to the levy, collection and enforcement of county taxes shall be and are hereby made applicable to such special assessment taxes.

(Added by Stats. 1941, Ch. 79.)



18402

All sums collected on account of such assessment shall be placed in the city treasury to the credit of a special fund, which shall be designated by the name of the proceeding. The special fund shall be used only for paying the costs and expenses of the improvement described in the resolution ordering the work, including the cost of all posting and publication provided for in this part and any other incidental expenses connected with the proceeding. The city council may at any time advance to such special fund out of any available funds in the city treasury, sums in excess of the amount to be paid by the city toward the cost of such improvement and may reimburse the city for such advances by repaying the amount thereof out of any money that thereafter comes into such special fund.

(Added by Stats. 1941, Ch. 79.)



18403

When the diagram and installment assessment are recorded, the several amounts assessed shall be a lien upon the lots or parcels of land assessed, respectively. Such lien shall continue and be enforced in the same manner and with the same penalties as other taxes of the city are continued and enforced.

(Added by Stats. 1941, Ch. 79.)



18404

Where the duties of assessing property and collecting city taxes are performed for a city by the county assessor and the county tax collector in a manner provided by law, cities and counties may enter into an agreement whereby special assessments may be collected at the same time and in the same manner as county taxes are collected and all laws applicable to the levy, collection and enforcement of county taxes shall be and are hereby made applicable to such special assessments. The amount of the compensation to be paid a county for the collection of such assessments shall be provided for in the agreement.

(Added by Stats. 1957, Ch. 1101.)



18405

The lien shall be subordinate to all fixed special assessment liens previously imposed upon the same property, but it shall have priority over all fixed special assessment liens which may thereafter be created against the property. A supplemental assessment is a new assessment.

(Added by Stats. 1963, Ch. 1465.)






CHAPTER 7. City Furnishing Maintenance and Service

18440

If the city owns or operates or owns and operates a public utility capable of furnishing the improvement provided for in this part, this section may be used as an alternative procedure to that provided in Chapter 6 of this part. The city council by resolution may direct the superintendent of streets, instead of calling for bids and entering into a contract, to issue an interdepartmental purchase order for the improvement of the street lighting system upon such terms as may be agreed upon between the street superintendent and the public utility board or commission. Such purchase order shall not be effective until it is approved by the city council. The interdepartmental purchase order shall state the date on which the improvement shall be started and that it shall continue in force for a period of one year from the effective date thereof.

(Added by Stats. 1941, Ch. 79.)









PART 3. THE MUNICIPAL LIGHTING MAINTENANCE DISTRICT ACT OF 1927

CHAPTER 1. General Provisions

18600

This part may be cited as the Municipal Lighting Maintenance District Act of 1927.

(Added by Stats. 1941, Ch. 79.)



18601

This part shall be liberally construed in order to effectuate its purposes.

(Added by Stats. 1941, Ch. 79.)



18602

This part provides an alternative system for the maintenance and operation of a street lighting system within cities, and the provisions of this part shall not apply to nor affect any other provisions of this code. When any proceedings are commenced under this part, the provisions of this part and no others shall apply to all such proceedings.

(Added by Stats. 1941, Ch. 79.)



18603

Unless the particular provision or the context otherwise requires, the definitions and general provisions contained in this chapter shall govern the construction of this part.

(Added by Stats. 1941, Ch. 79.)



18604

City includes all corporations organized and existing for municipal purposes.

(Added by Stats. 1941, Ch. 79.)



18605

Street lighting system or system includes any or all appliances, poles, posts, pipes, conduits, lamps and other necessary works or appliances used for street lighting purposes.

(Added by Stats. 1941, Ch. 79.)



18606

Maintaining and operating or any of its variants, when used with relation to a street lighting system, includes the cost of necessary repairs, replacements, fuel, power and all other items necessary for the proper maintenance and operation of a street lighting system, or the expense of any one or more of those items.

(Added by Stats. 1941, Ch. 79.)



18607

City council includes any body which by law is the legislative department of the government of the city.

(Added by Stats. 1941, Ch. 79.)



18608

Clerk or city clerk means any person or officer who is or acts as clerk of the city council.

(Added by Stats. 1941, Ch. 79.)



18609

Public way includes all public highways, roads, streets, avenues, boulevards, alleys, parkways and other rights of way of the public, or any portion thereof, within a city.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 2. Authority to Create the District

18630

Whenever the public interest or convenience may require, the city council of any city in which a street lighting system has been installed may order that the expenses of maintaining and operating the system be assessed, either partly or wholly, upon lands in the city lying within a district which will be benefited by such maintenance and operation.

(Added by Stats. 1941, Ch. 79.)



18631

The lands which will be benefited by, and which are to be assessed for, the maintenance and operation of the system shall form and be known as a lighting maintenance district.

(Added by Stats. 1941, Ch. 79.)



18632

Any number of public ways and one or more street lighting systems may be included in one district, but the district, the public ways and the street lighting systems must lie entirely within the city whose city council forms the district.

(Added by Stats. 1941, Ch. 79.)



18633

Before forming any district or ordering any part of the expenses of the maintenance and operation of any street lighting system to be assessed upon the lands within a district formed under the provisions of this part, the city council shall adopt a resolution of intention so to do.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 3. Preliminary Report and Resolution of Intention

18660

Before adopting a resolution of intention, the city council shall order the city engineer to prepare and file with it a report containing substantially the following matters:

(a) A statement of the public ways or portions thereof to be lighted.

(b) A general description of the lighting systems to be maintained and operated.

(c) A statement of the general items of maintenance and operation proposed to be furnished the systems. Such items may include electric power, gas, repairs, replacements, and any other items necessary for the proper maintenance and operation of the systems.

(d) A statement of the estimated cost of maintenance and operation for the first year and an estimate of the amount of electric power necessary for the operation of the system each year.

(Added by Stats. 1941, Ch. 79.)



18661

The city council shall order the engineer to prepare and file with the report a map or plat of the district to be benefited by the maintenance and operation and which is to be assessed to pay the expenses thereof. The map or plat shall also show the public ways to be lighted under the proceedings and the approximate location of the lights to be maintained and operated thereon.

(Added by Stats. 1941, Ch. 79.)



18662

The report and map shall be presented to the city council and examined by it and either the report or map, or both, may be modified by the city council at any time prior to the adoption of the resolution of intention. When the report and map are finally approved by the city council, they shall be filed with the clerk.

(Added by Stats. 1941, Ch. 79.)



18663

The resolution of intention shall contain:

(a) A statement of the public ways to be lighted.

(b) A general description of the lighting systems to be maintained and operated.

(c) A statement of the general items of expense of maintenance and operation proposed to be furnished for the street lighting systems, the cost of which is to be assessed in whole or in part against the lands within the district. Those items may include electric power, gas, repairs, replacements, and any other items necessary for the proper maintenance of the street lighting systems.

(d) A statement of the estimated cost of all other items of maintenance and operation to be furnished the systems in the district for the first year; in addition, a separate estimate of the amount of gas or electric power necessary for the systems each year.

(e) A general description of the boundaries of the district to be benefited by and to be assessed to pay the costs of the maintenance and operation.

(f) A statement of the length of time, which shall not exceed five years from the date of the formation of the district, that the maintenance and operation shall be furnished for the systems.

(g) Notice of a public meeting and public hearing shall be given pursuant to Section 54954.6 of the Government Code. All persons having any interest in lands within the district liable to be assessed for the expenses of the maintenance and operation may be heard at the public meeting and the public hearing and any of these persons may present any objections that they may have by written protest filed with the clerk at or before the time set for the hearing.

(h) If assessments are to be levied, the notice, protest, and hearing procedures shall comply with Section 53753 of the Government Code.

(Amended by Stats. 2000, Ch. 262, Sec. 47. Effective January 1, 2001.)



18664

The city council may order in the resolution of intention that a certain percentage of the costs of such maintenance and operation shall be paid out of the treasury of the city from such fund as the city council may designate.

(Added by Stats. 1941, Ch. 79.)



18665

The resolution shall refer to the map or plat on file with the clerk for the boundaries of the district to be assessed, the public ways to be lighted and the approximate location of the lights thereon.

(Added by Stats. 1941, Ch. 79.)



18666

After the passage of the resolution of intention, the clerk shall publish it by at least two insertions in a daily or weekly newspaper of general circulation designated by the city council for that purpose. Copies of the resolution headed Notice of formation of lighting maintenance district in letters not less than one inch in height, and signed by the clerk shall be posted by the superintendent of streets not more than 300 feet apart, and not less than three in all, along all open streets within the district. The first posting of notice and the first publication of the resolution of intention shall each be at least 20 days before the date set for the hearing of protests.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 4. Protest and Hearing

18690

At the time and place fixed for the hearing of protests or at any time to which the hearing is adjourned, the city council shall hear the evidence introduced in support of the protests. At the hearing the city council may modify the provisions for the maintenance and operation as stated in the resolution of intention by omitting one or more of the items stated therein, and may modify the boundaries of the district, but any land not within the district as described in the resolution of intention may not be included therein. The city council may change the percentage of the total maintenance and operation cost to be paid by the city and by the district; but the percentage to be paid by the district shall not be increased without further notice being given and a hearing being held in the same manner as notice was given and a hearing held on the original resolution of intention.

(Added by Stats. 1941, Ch. 79.)



18691

The city council may, by four-fifths vote, deny all protests finding that the public health and safety require that the improvements be made and its decision thereon shall be final and conclusive. If any protests on matters which can not be modified as provided in Section 18690 hereof are sustained, the proceedings shall be abandoned but may be renewed at any time. No land shall be included within the district which in the judgment of the city council will not be benefited by the street lighting system as that body has finally determined to maintain and operate it.

(Amended by Stats. 1994, Ch. 860, Sec. 7. Effective January 1, 1995.)



18692

If no protests are filed or if all protests filed are heard and denied, or if any of the authorized modifications are made and the city council after hearing evidence on the question of benefits, determines that the territory within the finally established boundaries of the district will be benefited by the maintenance and operation finally determined upon, then the city council shall have jurisdiction to proceed.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 5. The Final Resolution

18710

The city council may, by final resolution, order the district formed. The final resolution shall:

(a) Describe the boundaries of the district as finally established.

(b) List the items of maintenance and operation agreed to be furnished, and their estimated cost for the first year, and order that those items be furnished from time to time as necessary.

(c) Order that the percentage of the total expenses of the maintenance and operation to be paid by the district shall be paid by special assessment taxes levied upon all the lands, exclusive of improvements, within the district.

(d) Specify the percentages of the total expenses of maintenance and operation to be paid by the district and by the city respectively.

(Added by Stats. 1941, Ch. 79.)



18711

A certified copy of the final resolution shall be filed with the assessor who makes the assessment for general city taxes. Thereafter the assessor in making up the city assessment roll shall segregate the property included within the district on the assessment roll under the district designation contained in the resolution.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 6. Levying and Collecting the Assessment

18730

Each year during the existence of the district and at least 30 days prior to the making of the general tax levy for city purposes, the city engineer shall furnish to the city council an estimate of the expenses for the next year of the items of maintenance and operation provided for in the final resolution. The first year the engineer shall not make an estimate but the estimate in the final resolution shall be used. The city council shall at the time of making the next general tax levy in the city and in the manner provided for the general tax levy, levy a special assessment tax upon all the lands, exclusive of improvements, within the district which will be sufficient to raise that percentage of the total sum required in the estimate which is to be raised from the district.

(Added by Stats. 1941, Ch. 79.)



18731

The special assessment tax shall be levied, computed, entered, collected and enforced at the same time, in the same manner, by the same persons and with the same penalties and priority of lien as other taxes for city purposes and when collected shall be paid into the city treasury to the credit of the fund of the district and shall be used only for the payment of the expenses of the district.

(Amended by Stats. 1963, Ch. 1465.)



18732

The city council shall control and order the expenditure of the funds of the district for the purposes of maintenance and operation as provided in the final resolution. If at the expiration of any year there is an unexpended balance in the district fund, the balance shall, to that extent, reduce the fund to be raised from the district for the next year. Any balance remaining in the fund at the end of the term for which the district is formed shall be used to help furnish electric current for the systems maintained and operated from the funds raised in whole or in part from the district.

(Added by Stats. 1941, Ch. 79.)



18733

Each year at the time of making the special assessment tax levy the city council shall appropriate from the fund designated in the resolution of intention or from any other available fund a sum sufficient to pay that percentage of the total expenses of the maintenance and operation which is to be paid by the city.

(Added by Stats. 1941, Ch. 79.)



18734

The city council may also transfer from the general fund of the city to the fund of the district sufficient money to pay all or any part of the percentage of the yearly expenses of the maintenance and operation which is to be paid from funds raised from the district. The amount of money so transferred shall be deemed a loan to the district fund and shall be repaid to the general fund from the first money thereafter coming into the district fund from taxes levied upon lands within the district.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 8. Miscellaneous Provisions

18780

The sole acts necessary to confer jurisdiction upon the city council to order the formation of a district under the provisions of this part and the furnishing of maintenance and operation for street lighting systems therein shall consist of the adoption of a resolution of intention and the publication of the same in accordance with the provisions of this part.

(Added by Stats. 1941, Ch. 79.)



18781

No error, defect, irregularity, informality, neglect or omission of any officer of any city in any proceeding taken under the provisions of this part, which does not affect the jurisdiction of the governing body to order the formation of a district shall avoid or invalidate the proceedings.

(Added by Stats. 1941, Ch. 79.)









PART 4. THE HIGHWAY LIGHTING DISTRICT ACT

CHAPTER 1. General Provisions

19000

This part may be cited as the Highway Lighting District Act.

(Added by Stats. 1941, Ch. 79.)



19001

This part shall be liberally construed to effectuate its purposes.

(Added by Stats. 1941, Ch. 79.)



19002

This part provides an alternative system for making the improvements authorized by this part, and this part does not apply to or affect any other provisions of this code. When any proceedings are commenced under this part, the provisions of this part and no others apply to the proceedings.

(Added by Stats. 1986, Ch. 195, Sec. 165.)



19003

Unless the particular provision or the context otherwise requires, the definitions and general provisions contained in this chapter shall govern the construction of this part.

(Added by Stats. 1941, Ch. 79.)



19004

Street lighting system or system includes any system of illumination by means of street lights which are set upon poles or suspended in the air and use gas, electricity or any other feasible means of illumination.

(Added by Stats. 1941, Ch. 79.)



19005

Clerk or county clerk means any person or officer who is or acts as clerk of the board of supervisors of the county.

(Added by Stats. 1941, Ch. 79.)



19006

Service, and any of its variants, means and includes the furnishing of electric current or energy, gas, or other illuminating agent to all or part of any street lighting system.

(Added by Stats. 1941, Ch. 79.)



19007

Governing body refers to the board of supervisors of the county acting as the ex officio governing body of the lighting district, unless the context clearly indicates otherwise.

(Added by Stats. 1941, Ch. 79.)



19008

Public highway or highway includes any highway, county highway, state highway, public street, avenue, alley, park, parkway, driveway, or public place, in any county, or unincorporated town or village which is dedicated to the public and generally used for traffic by the public or which is privately owned, opened to public traffic, and located within the boundaries of a district created under this part.

(Amended by Stats. 1978, Ch. 529.)






CHAPTER 2. Proceedings for the Formation of the District

19030

In accordance with the provisions of this part any unincorporated area in this State may be established as a highway lighting district for the purpose of installing and maintaining a street lighting system on public highways within the district for the better protection of the public traveling thereon.

(Amended by Stats. 1963, Ch. 146.)



19031

Proceedings for the formation of a highway lighting district may be instituted by filing, at a regular meeting of the board of supervisors of the county in which the proposed district to be benefited thereby is situated, a petition signed by 15 or more taxpayers thereof or by the owners of taxable property representing 60 percent or more of the total assessed valuation of all taxable property within the proposed district.

(Amended by Stats. 1957, Ch. 1720.)



19032

The petition shall contain the name of the proposed district, a description of its boundaries, and a statement that the provisions of this part shall govern the proceeding.

(Added by Stats. 1941, Ch. 79.)



19033

The name of the proposed district shall be in the following form: ____ lighting district (using the name of the district), of ____ County (using the name of the county in which the district is situated), and if the district is established it shall be thereafter designated by that name.

(Added by Stats. 1941, Ch. 79.)



19034

Upon the presentation of a petition requesting that the District Investigation Law of 1933 be declared inapplicable to the proceedings, the clerk of the board of supervisors shall immediately refer the same to an appropriate county officer, who shall certify to the board the number of owners of taxable property within the boundaries of the proposed district whose names appear on said petition, together with the percentage of the total assessed valuation of all taxable property within the boundaries of the proposed district, which said signatures represent.

(Added by Stats. 1953, Ch. 1704.)



19035

If the certifying officer certifies that the petition bears the signatures of owners of taxable property within the proposed district, representing 60 percent or more of the total assessed valuation of all taxable property therein, the board of supervisors may determine and order, by a four-fifths vote, that the proceedings required by the District Investigation Law of 1933 are unnecessary and that said law shall not apply. The petition shall thereupon be filed without an accompanying bond or other undertaking. If said determination and order is made, the notice of hearing on the petition shall so state.

(Added by Stats. 1953, Ch. 1704.)



19036

The county assessment roll last equalized at the time the petition is first presented shall be conclusive evidence as to ownership of taxable property and the assessed value thereof.

(Added by Stats. 1953, Ch. 1704.)



19037

The affidavit of the person who circulated and obtained the signatures on the petition, stating that to the best of his knowledge and belief said signatures are genuine and are the signatures of taxpayers within the proposed district, shall be prima facie evidence of the facts recited.

(Amended by Stats. 1963, Ch. 146.)






CHAPTER 3. Protests and Hearing

19050

The board of supervisors shall fix a time, not less than 25 nor more than 30 days after the filing of the petition, for hearing the petition and the protests of interested persons.

(Added by Stats. 1941, Ch. 79.)



19051

The clerk shall cause notices of the filing and hearing of the petition to be posted at least seven days before the date set for the hearing in three public places in the district. The notice shall be headed Notice of the proposed formation of ____ (insert name of the proposed lighting district) lighting district in letters not less than one inch in height and in legible type it shall:

(a) State the fact and date of the filing of the petition.

(b) Specify the date and hour set for hearing the petition and the protests of interested parties.

(c) Specify the boundaries of the proposed district.

(d) Refer to the petition for further particulars.

(Added by Stats. 1941, Ch. 79.)



19052

The clerk shall also cause a notice, similar in content to the posted notice, to be published at least once a week for two consecutive weeks in a newspaper selected by the board of supervisors which is of general circulation and is printed and published in the county in which the proposed district is located. The last publication shall be made at least seven days before the date set for the hearing of the petition.

(Added by Stats. 1941, Ch. 79.)



19053

Any person interested, who objects either to the formation of the district, or to the extent of the district, or to the proposed improvement, or to the inclusion of his property in the district, may file a written protest, setting forth his objections, with the clerk at or before the time set for the hearing of the petition. The clerk shall indorse on each protest the date of its filing with him, and at the time appointed for the hearing he shall present all protests so filed with him to the board of supervisors.

(Added by Stats. 1941, Ch. 79.)



19054

The board of supervisors shall hear and pass upon the petition and protests at the time appointed or at any time to which the hearing thereof is adjourned. Its decision thereon shall be final and conclusive.

(Added by Stats. 1941, Ch. 79.)



19055

If any person protests against the extent of the district, or against the inclusion of property in the district, the board of supervisors shall have power to make such changes in the boundaries of the proposed district as it finds to be proper and advisable. The board of supervisors shall establish the boundaries of the district in accordance with its findings, but it shall not extend the boundaries of the district, nor shall it modify the boundaries so as to exclude from the proposed district any territory which will be benefited by the improvement. Any territory which in the judgment of the board will not be benefited by the improvement shall not be included within the proposed district.

(Added by Stats. 1941, Ch. 79.)



19056

In the event that an ordinance requires the installation of a street lighting system by a subdivider, the board of supervisors may, as an alternative procedure, adopt a resolution stating that the territory described in the resolution is owned by the subdivider and comes under the terms of such ordinance, and order that such territory be formed into a district or annexed to a district. If this procedure is used, the provisions of this part relating to petition, notice, hearing, election, and the District Investigation Law of 1933 shall not be applicable.

(Added by Stats. 1967, Ch. 348.)






CHAPTER 4. Authority to Proceed

19070

If no protests are filed, or if all protests filed are heard and denied or if authorized modifications are made in the boundaries of the proposed district and the boundaries finally established, the board of supervisors shall have jurisdiction to proceed.

(Added by Stats. 1941, Ch. 79.)



19071

If the board finds that the petition was signed by taxpayers representing 60 percent or more of the total assessed valuation of all taxable property within the territory therein proposed to be formed into a district, and within the boundaries thereof as finally established by the board, and that public interest and convenience do not require that an election be held upon the proposed formation of said district, it may proceed to establish the district by resolution. The provisions of Section 19112 shall apply to a district formed pursuant to this section.

(Amended by Stats. 1957, Ch. 1720.)






CHAPTER 5. Calling and Conducting the Election

19090

Within 30 days after acquiring jurisdiction to proceed, the board of supervisors shall by resolution order that an election be held in the proposed district to determine whether or not the district shall be formed. The board may establish one or more voting precincts within the district and appoint one inspector, one judge, and two clerks residing in the district for each voting precinct to conduct the election, which shall be held on the next established election date not less than 130 days after the date of the resolution ordering it to be held.

(Amended by Stats. 2002, Ch. 221, Sec. 131. Effective January 1, 2003.)



19091

The election shall be called by posting notice thereof in three public places in the proposed lighting district, and by publishing the notice in a daily or weekly newspaper, published and circulated in the district, if there is one, at least once a week for not less than 15 days. The notices shall specify the time, place and purposes of the election, give the boundaries of the proposed lighting district, and the hours during which the polls will be kept open. The polls shall be open the same hours as provided at general elections.

(Amended by Stats. 1951, Ch. 757.)



19092

The election shall be conducted in accordance with the general election laws of this state, where applicable. The ballots shall contain the words, For lighting district, and Against lighting district, and the voter shall mark his or her ballot in the space provided for that purpose, in accordance with the general election laws of this state.

(Amended by Stats. 2002, Ch. 221, Sec. 132. Effective January 1, 2003.)



19093

Every registered voter in the jurisdiction shall be entitled to vote at this election.

(Amended by Stats. 2002, Ch. 221, Sec. 133. Effective January 1, 2003.)



19094

The precinct boards shall canvass the votes in accordance with the general laws of this state. The board of supervisors may order the county elections official to conduct the official canvass within seven days subsequent to the holding of the election.

(Amended by Stats. 2002, Ch. 221, Sec. 134. Effective January 1, 2003.)






CHAPTER 6. Establishing the District

19110

If a majority of the votes cast at the election is in favor of a lighting district, the board of supervisors shall by resolution establish the district.

(Added by Stats. 1941, Ch. 79.)



19111

If a majority of the votes cast are against the lighting district, the board of supervisors shall by order so declare. No other proceedings shall be taken for the formation of another lighting district until the expiration of one year from the date of filing of the defeated petition.

(Added by Stats. 1941, Ch. 79.)



19112

The fact of the filing of the petition, and the resolution establishing the lighting district, shall be entered in the minutes of the board of supervisors and that entry shall be conclusive evidence of the existence and validity of the district and of the fact that all steps prerequisite to its existence were duly and regularly taken.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 7. Authority of the Governing Body

19130

The board of supervisors of the county in which the lighting district has been established shall be ex officio the governing body of the lighting district and shall serve without compensation.

(Added by Stats. 1941, Ch. 79.)



19131

The district may sue and be sued.

(Added by Stats. 1941, Ch. 79.)



19132

The governing body shall:

(a) Make all rules, regulations and laws necessary for the administration, operation and maintenance of the highway lighting district.

(b) Supervise and plan a system of highway illumination for the district and decide upon the kind of service most feasible for the district. Nothing in this chapter shall prevent the board of supervisors from installing and maintaining electric lights on highways in the district for the safety of persons using the roads and bridges and from paying for the same out of the road fund of the county or district road fund.

(c) Indicate the placing and installation of all lights and any and all subsequent additional lights, except that the governing body may authorize a designated officer to indicate the placing and installation of lights in accordance with standards adopted by the governing body.

(d) Receive bids, award and make contracts with lighting companies in the name of the district to its very best advantage for the installation and maintenance of the street lighting system or any portion thereof and for servicing the same, except the governing body may authorize a designated officer to make, execute, and administer such contracts in the name of the district in accordance with this chapter.

(e) Determine the number of employees necessary to properly care for and maintain the system. The governing body shall prescribe their duties and fix their compensation. All district employees shall hold their positions at the pleasure of the governing body.

(f) Designate the hours for lighting the district.

(g) Perform all other acts necessary or proper to carry out the provisions of this part.

(Amended by Stats. 1975, Ch. 227.)






CHAPTER 8. Bids and Award of Contracts

19151

In granting authority to install the system and in contractng for service the governing body shall impose such restrictions and conditions, and provide for such locations of the various wires and lights, as will work the least possible public or private inconvenience.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 9. Installation of Additional Lights

19160

Proceedings for the installation and maintenance of additional lights may be instituted by the governing body on its own initiative and shall be instituted by the governing body when:

(a) A written request therefor, signed by two members of the governing body, is filed with the governing body; or

(b) A petition therefor, signed by 20 or more taxpayers of the district, is filed with the governing body. The petition may consist of any number of separate instruments.

(Amended by Stats. 1967, Ch. 1159.)



19161

Upon institution of proceedings pursuant to Section 19160, if the governing body determines that it will be just and equitable and in the public interest for the additional cost, if any, of installation and maintenance of additional lights to be paid by the district as a whole, it shall immediately estimate the cost of installing and maintaining the additional lights, and shall use such reserve funds as may have been accumulated for such purposes to the extent necessary. In the regular tax levy for the first fiscal year in which it is possible to do so, the governing body shall include a tax upon the taxable property within the district at the equalized value thereof, or an assessment on each parcel of real property within the district on the basis of the estimated benefit to the parcel, sufficient to pay the cost of installing and maintaining for one year the additional lights. If sufficient reserve funds are available or will be available from the tax or assessment levy already made, or after the tax or assessment levy has been made, the governing body shall proceed with the installation of the additional lights.

(Amended by Stats. 1979, Ch. 261.)



19161.1

Whenever the board of supervisors levies an assessment authorized by this chapter for the installation or maintenance of lights, the assessment shall be levied pursuant to Chapter 6.1 (commencing with Section 54701) of Part 1 of Division 2 of Title 5 of the Government Code.

(Repealed and added by Stats. 1982, Ch. 487, Sec. 17. Effective July 10, 1982.)



19162

If the governing body determines that it will not be just and equitable, or in the public interest, for the cost of installation and maintenance of said additional lights to be paid by the district as a whole, it shall terminate the proceedings without prejudice to the filing of a new petition pursuant to Chapter 17 of this part.

(Amended by Stats. 1967, Ch. 1159.)






CHAPTER 9.5. Replacement of Obsolete Lighting System in Existing District

19165

Upon the receipt of a petition signed by owners of taxable property representing 60 percent or more of the total assessed valuation of all taxable property within an existing highway lighting district, or within a temporary zone requested to be established by the petition in the manner provided in this chapter, the governing body of the district may replace an obsolete lighting system with a new modern county- or utility-owned lighting system where necessary for the proper operation of the district or of the portion thereof lying within the temporary zone.

(Added by Stats. 1986, Ch. 195, Sec. 166.)



19165.1

As an alternative to the petition procedure, the board of supervisors, by a four-fifths vote, may determine that the public safety and convenience require replacement of an obsolete system. The resolution may propose that a temporary zone be established, which zone will be benefited by the work, for the purpose of levying a special tax in the zone to finance the cost of the work.

The resolution shall contain that matter required by Section 19166. Notice and hearing of the resolution shall be substantially as required by Sections 19168 and 19169. If the board of supervisors determines at the hearing, by a four-fifths vote, that it is just and equitable and in the public interest that the obsolete lighting be replaced and that the proposed temporary zone be formed, it shall fix and describe the boundaries of the proposed zone in a manner so as to exclude any territory which will not be benefited by inclusion in the zone; it shall declare the zone established; it shall designate the zone by a name or number; and it shall specify the duration and purposes of the zone, not to exceed 10 years from the beginning of the next ensuing fiscal year in which a special tax levy may be made in the zone.

Except as provided in this section, any zone formed under this section is subject to Chapter 9.5 (commencing with Section 19165).

(Added by Stats. 1986, Ch. 195, Sec. 167.)



19166

A petition asking for the removal of obsolete lights and their replacement with modern county- or utility-owned lights pursuant to this chapter may request the board of supervisors to establish a temporary zone consisting solely of contiguous territory within the district which will be benefited by the replacement lights, for the purpose of levying a special tax therein to finance the cost of removal of the old lights and installation and temporary maintenance of the new lights. The petition shall contain all of the following:

(a) A general description of the nature of the proposed replacement lights, together with a map showing the location thereof.

(b) An estimate of all costs or charges which will be incurred in connection with the removal of the old lights and the installation of the new lights, together with a statement as to the period of time, not to exceed three years, proposed for the payment of the costs or charges.

(c) An estimate of the average monthly cost of maintenance of the replacement lights.

(d) A description of the boundaries of the proposed temporary zone.

A proposal to form a temporary zone pursuant to this section is subject to Chapter 3 (commencing with Section 58850) of Title 6 of Division 2 of the Government Code to the same extent as a proposal to form a district.

(Added by Stats. 1986, Ch. 195, Sec. 168.)



19167

Upon the presentation of a petition pursuant to this chapter, the clerk of the board of supervisors shall immediately refer the same to an appropriate county officer, who shall certify to the board the number of owners of taxable property within the boundaries of the district or the proposed zone whose names appear on said petition, together with the percentage of the total assessed valuation of all taxable property within the boundaries of the district or zone, which said signatures represent.

(Added by Stats. 1955, Ch. 869.)



19168

If the certifying officer certifies that the petition bears the signatures of owners of taxable property within the district or, if applicable, the proposed zone representing 60 percent or more of the total assessed value of all taxable property therein, the petition shall be filed, and the board of supervisors shall fix a time for hearing the petition and the protests of interested parties, and shall cause a notice of the filing of the petition and the time set for the hearing to be published pursuant to Section 6061 of the Government Code in a newspaper designated by said board as most likely to give notice to the inhabitants of the district and, if applicable, the proposed zone. If there is no such newspaper, copies of the notice shall be posted in three conspicuous places in the territory included in the district or, if applicable, the proposed zone, for three weeks prior to the date fixed for hearing the petition. The notice shall contain the text of said petition, but the names of the signers of the petition need not be published.

If the certifying officer s certificate shows that any petition requesting the establishment of a temporary zone does not bear the required number of signatures, the request for the formation of a temporary zone shall be denied, without prejudice to the filing of a new petition therefor.

In such event, or if the petition does not request the establishment of a temporary zone, and the certifying officer s certificate shows that the petition does not bear the signatures of owners of taxable property representing 60 percent or more of the total assessed valuation of all taxable property within the existing highway lighting district, the petition shall be denied.

(Amended by Stats. 1957, Ch. 357.)



19169

Upon the date fixed for the hearing, or at any time to which it is continued, the board of supervisors shall, in addition to any other proceedings required by law, consider the request for formation of a temporary zone and any objections which may be filed against it or against the formation of the proposed zone.

(Added by Stats. 1955, Ch. 869.)



19170

If the board of supervisors determines with respect to a petition for the replacement of lights filed in conformity with this chapter, that

(a) It is just and equitable, and in the public interest, that the obsolete lighting system be replaced as provided in this chapter and that the proposed temporary zone be formed, and

(b) The petition was signed by resident taxpayers representing 60 percent or more of the total assessed valuation of all taxable property within the territory proposed to be formed into a zone,

the board shall by resolution, entered in its minutes, fix and describe the boundaries of the proposed zone in such manner that any territory which will not be benefited by inclusion therein, or which is not contiguous thereto, or which is not described in the petition, shall not be included therein; shall declare the zone established, designating it by an identifying name or number; and shall specify the purposes and duration thereof, not to exceed 10 years from the beginning of the next ensuing fiscal year in which a special tax or assessment levy may be made in the zone.

(Amended by Stats. 1979, Ch. 261.)



19171

With respect to a petition for the replacement of lights which includes no request for the establishment of a temporary zone, if the board of supervisors determines that it will be just and equitable and in the public interest for the additional cost, if any, of removing the obsolete lighting system and its replacement with a modern county- or utility-owned lighting system to be paid by the district as a whole, the board of supervisors shall immediately estimate the cost of replacement of the obsolete system and installation and maintenance of the modern system, and shall include in the regular tax levy for the first fiscal year in which it is possible to do so, a tax upon the taxable property within the district at the equalized value thereof, or an assessment on each parcel of real property within the district on the basis of the estimated benefit to the parcel, sufficient to pay such cost of replacement, installation and maintenance. After the tax or assessment levy has been made, the governing body shall proceed with the replacement of the obsolete system and the installation and maintenance of the modern system.

(Amended by Stats. 1979, Ch. 261.)



19172

The provisions of Sections 19036 and 19037 apply to proceedings under this chapter.

(Added by Stats. 1955, Ch. 869.)



19173

A statement regarding the boundaries of a zone established pursuant to this chapter shall be filed as provided by Chapter 8, Part 1, Division 2, Title 5 of the Government Code, together with a statement as to the period of duration of said zone specified in the resolution establishing it.

(Added by Stats. 1955, Ch. 869.)



19174

In order that the obsolete system may be removed and a modern system installed in its place and maintained immediately after the action of the board pursuant to Section 19170, the governing body may authorize the immediate removal of the obsolete system in the said zone and the installation of the modern system in said zone, and may contract to pay any costs or charges incurred by reason of such removal and such installation in equal periodic payments over a period of not to exceed the period of duration of said zone specified in the resolution establishing it.

(Added by Stats. 1955, Ch. 869.)



19175

The board of supervisors may, from time to time, transfer moneys to the district, for the benefit of the zone, from any available funds of the county. Any moneys so transferred are hereby appropriated, and shall be used, for the payment of any currently payable expenses incurred by reason of the removal of the obsolete system and the installation of the modern system proposed for the zone, and for the cost of maintenance thereof prior to December 1st of the first fiscal year in which a special tax or assessment may be levied in and on behalf of the zone. All costs of maintenance of the modern system, subsequent to that date, shall be budgeted and included in the general levy of taxes or assessments, as the case may be, in and on behalf of the district as a whole.

(Amended by Stats. 1979, Ch. 261.)



19176

The board of supervisors shall, in the first fiscal year in which a special tax or assessment, as the case may be, may be levied in and on behalf of the zone, levy a special tax or assessment upon the taxable property therein for the purposes of the zone, and shall include in the levy a sum sufficient to repay to the county the amounts transferred to the district pursuant to Section 19175. The amounts so transferred shall be retransferred to the county treasury from the first available receipts from the special levy in the zone.

Thereafter, in the succeeding fiscal year or years during which the temporary zone remains in existence, the board of supervisors shall levy a special tax or assessment therein sufficient to pay any additional costs or charges incurred by reason of the removal of the obsolete system and the installation of the modern system therein, which may by contract be made payable in such year or years.

All special taxes or assessments levied in and on behalf of a zone, pursuant to this section, are in addition to any taxes or assessments levied therein for and on behalf of the district as a whole.

(Amended by Stats. 1979, Ch. 261.)



19176.1

Whenever the board of supervisors levies an assessment authorized by Section 19176, the assessment shall be levied pursuant to Chapter 6.1 (commencing with Section 54701) of Part 1 of Division 2 of Title 5 of the Government Code.

(Repealed and added by Stats. 1982, Ch. 487, Sec. 19. Effective July 10, 1982.)



19177

A zone shall remain in existence for the period of time specified in the resolution of the board of supervisors which established it, and shall thereafter automatically terminate; provided, there are then no outstanding obligations payable from special taxes or assessments to be levied in the zone.

(Amended by Stats. 1979, Ch. 261.)






CHAPTER 10. Estimating and Levying the Assessment

19180

On or before the first day of September of each year, the governing body shall make an estimate of the cost, not otherwise offset by other available revenue, of conducting and maintaining the district for the ensuing fiscal year, and shall include therein the cost of installing and maintaining such additional lights as may have been petitioned for by the residents of the district as well as the cost of any other things which may be necessary or proper for carrying out the purposes of this part, including a levy of tax or assessment not to exceed 10 percent of the total levy for other purposes for the purpose of accumulating reserve for installation of additional lights which, in the opinion of the governing board, may be petitioned for before the proceeds of another tax or assessment levy will be available for use for such purposes.

(Amended by Stats. 1979, Ch. 261.)



19180.1

Whenever the board of supervisors levies an assessment authorized by Section 19180, the assessment shall be levied pursuant to Chapter 6.1 (commencing with Section 54701) of Part 1 of Division 2 of Title 5 of the Government Code.

(Repealed and added by Stats. 1982, Ch. 487, Sec. 21. Effective July 10, 1982.)



19181

When the estimate has been made, the board of supervisors of the county shall, at the time of levying county taxes, levy a special tax upon all of the taxable property within the district at the equalized value thereof sufficient to raise the amount of the estimate.

(Amended by Stats. 1982, Ch. 487, Sec. 23. Effective July 10, 1982.)



19182

If a district is organized in any year too late for the levy of a tax or assessment in that year or in the next ensuing year, the board of supervisors is hereby authorized to transfer funds of the county not immediately needed for county purposes to the funds of the district to be used for the payment of the expenses of the district until such time as tax or assessment receipts are available therefor. The governing body may authorize the immediate installation of the lighting system in the district, and shall include in the levy of taxes or assessments for the district for the first fiscal year in which a tax or assessment may be levied, a sum sufficient to repay to the county the amounts so transferred to the district for the portion or portions of the preceding fiscal year or years for which no levy of taxes or assessments was made for that purpose, and the amounts shall be retransferred to the county treasury out of the first available receipts from the tax or assessment levy.

(Amended by Stats. 1979, Ch. 261.)



19183

If any lights have been maintained by public subscription or by money supplied from the district road funds, within any territory which subsequently becomes a lighting district organized under this part, at the time of the establishment of such lighting district, or at the time of expiration of any then existing contract for the maintenance of such lights; such lights and the future cost of maintaining and operating them shall be included in the estimate of the governing body and shall thenceforth be maintained as a part of the lighting system of the district.

(Added by Stats. 1941, Ch. 79.)



19184

The special tax shall be levied, computed, entered, collected, and enforced at the same time, in the same manner, by the same persons and with the same penalties and priority of lien as other taxes for county purposes and when collected shall be paid into the county treasury to the credit of the fund of the district and shall be used only for the payment of the expenses of the district.

(Amended by Stats. 1982, Ch. 487, Sec. 24. Effective July 10, 1982.)



19185

Pursuant to a resolution adopted by the board of supervisors, a county may lend any available county funds to a district for the replacement of obsolete lighting system equipment. Any such loan may be restricted for use in a temporary zone in a district. The loan shall bear interest at a rate to be fixed by the board of supervisors and shall be repaid in approximately equal installments over a period not to exceed 10 years. Any funds lent to the district are appropriated for the purposes for which the loan was made. Any area of a district, or of a temporary zone in a district, which is included in a city by annexation or incorporation after a loan has been made shall continue to be taxed or assessed for the repayment of its proportionate part of the unpaid balance of the loan.

If a zone is formed, the board of supervisors shall, in the first fiscal year in which a special tax or assessment may be levied in the zone, and in each succeeding year of the duration of the zone, levy a special tax upon the taxable property or assessment in the zone for the purpose of repaying the amount lent to the district by the county. When the loan has been repaid, the zone shall terminate.

(Amended by Stats. 1979, Ch. 261.)






CHAPTER 10.5. Claims

19190

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)






CHAPTER 11. Disposition of Funds

19200

The revenue derived from the special tax, together with all other moneys acquired by the district, shall be paid into the county treasury to the credit of the lighting fund of the district subject only to the order of the governing body and shall be expended by it only for and on behalf of the district.

(Added by Stats. 1941, Ch. 79.)



19201

Any funds arising from assessments made under this part remaining in the county treasury after the payment of all outstanding legal obligations incurred by the district, shall be ordered transferred by the governing body to the city treasurer of any city that has been incorporated since the formation of the district, and which includes the district or a considerable portion thereof within its corporate limits. If no such city has been incorporated then the funds so remaining in the county treasury shall be transferred to a separate fund and upon the order of the governing body shall be repaid pro rata to the persons by whom the assessments were originally paid.

(Added by Stats. 1941, Ch. 79.)



19202

The governing body of any highway lighting district may provide for the establishment of an accumulative capital outlay fund for the replacement of obsolete lighting system equipment. The fund shall be kept in reserve until appropriated in whole or in part to a specific project.

At any time after the creation of the fund the governing body may transfer to it any unencumbered surplus funds remaining on hand at the end of the fiscal year after the payment of the expenses of the district.

(Added by Stats. 1963, Ch. 854.)






CHAPTER 12. Annexation of Territory

19210

Territory in the same county whether contiguous or not may be annexed to a highway lighting district. A petition for that purpose may be filed with the board of supervisors of the county in which the district is situated. The petition shall:

(a) Designate the boundaries of the territory proposed to be annexed to the district.

(b) Designate the number of owners of real property in such territory and the assessed value of the real property in the territory as shown by the last equalized assessment roll of the county.

(c) State that the territory proposed to be annexed is not within the limits of any other lighting district, and request that such territory be annexed to the lighting district.

(d) Be signed by the owners representing at least one-fourth of the total assessed valuation of the real property proposed to be annexed to the district, as shown by the last equalized assessment roll of the county, and by at least one-fourth of the total number of owners of real property in such territory.

(Amended by Stats. 1957, Ch. 758.)



19211

At the first regular meeting after the petition has been filed with it, the board of supervisors shall fix a time for hearing the petition and the protests of interested parties, and shall cause a notice of the filing of the petition and the time set for the hearing to be published pursuant to Section 6061 of the Government Code and not less than one week prior to that time in a newspaper published and circulated in the county in which the district is situated. If there is no such newspaper, copies of the notice shall be posted in three conspicuous places in the territory to be annexed, for three weeks prior to the date fixed for hearing the petition.

(Amended by Stats. 1967, Ch. 173.)



19212

Upon the date fixed for the hearing, or at any time to which it is continued, the board of supervisors shall consider the petition, and any objections which may be filed against it or against the annexation of any territory to the district.

The board of supervisors may by order entered on its minutes grant the petition either in whole or in part, and by order entered on its minutes alter the boundaries of the district, and annex thereto all or such portion of the contiguous territory described in the petition as will be benefited by inclusion in the district.

(Added by Stats. 1941, Ch. 79.)



19213

Any territory which will not be benefited, by inclusion in the district, or which is not contiguous to the district, or which is not described in the petition, shall not be included in the district.

(Added by Stats. 1941, Ch. 79.)



19214

The order of annexation shall be conclusive evidence of the validity of all prior proceedings leading to the annexation recited therein and after the making of the order, the territory shall become a part of the lighting district and shall be taxed, together with the remainder of the district, for all taxes thereafter levied by the board of supervisors for the maintenance of the district.

(Added by Stats. 1941, Ch. 79.)



19215

If a petition, signed by 15 or more taxpayers and residents of the area sought to be annexed, but less than the number of owners representing one-fourth of the amount of assessed value of real property in that area and less than the number of owners specified in subdivision (d) of Section 19210 of this chapter, is presented to the board of supervisors, the board, if the petition for such annexation expressly requests them so to do, shall order an election within the territory sought to be annexed.

The election shall be ordered by the board of supervisors at a hearing, after establishing the boundaries. To the extent applicable, the election shall be called and conducted in the same manner as an election for formation.

If a majority of votes cast are in favor of the proposition of annexing the territory to the district, such territory shall become a part of the highway lighting district.

(Added by Stats. 1951, Ch. 1278.)






CHAPTER 13. Withdrawal of Territory

19230

Any portion of the territory of a highway lighting district may be withdrawn therefrom. Proceedings for the withdrawal of territory may be instituted by the board of supervisors upon its own motion, or by filing with the board of supervisors a petition signed by 50 or more freeholders or by a majority thereof if there are less than 100, within the territory desired to be withdrawn from the district requesting the withdrawal of the territory and describing the exterior boundaries of the territory so sought to be withdrawn.

(Amended by Stats. 1979, Ch. 261.)



19231

The board of supervisors shall fix a time and place for the hearing on the motion or the petition and for hearing protests against the continuance of the remaining territory as a highway lighting district. The time fixed for the hearings shall not be less than 15 nor more than 30 days after the motion or receipt of the petition.

(Amended by Stats. 1979, Ch. 261.)



19232

At least 10 days before the time fixed for the hearing the board of supervisors shall publish a notice of the hearing by one insertion in the newspaper circulated in the district which the board believes will best serve to give notice to the inhabitants of the district of the proposed withdrawal of territory. The notice shall also be posted at least one week prior to the time fixed for the hearing in three public places within the district, one of which shall be within the portion of the district proposed to be withdrawn.

(Added by Stats. 1941, Ch. 79.)



19233

Any person interested may appear at the hearing and object to the withdrawal of territory from the district or may object to the continuance of the remaining territory as a highway lighting district. The board of supervisors shall consider and pass upon all objections, and the board of supervisors may order the withdrawal or may grant the petition for withdrawal either in whole or in part, and by resolution declare the district reestablished excluding from the district the territory withdrawn if it finds that one or more of the following facts exist:

(a) The territory to be withdrawn will be benefited by withdrawal.

(b) The withdrawal will allow economies and efficiencies in administration or operation of an existing lighting system in the territory to be withdrawn.

The decision of the board of supervisors on all objections and protests which are made shall be final and conclusive.

(Amended by Stats. 1979, Ch. 261.)



19234

Upon the withdrawal of any territory from the district, the remaining territory in the district shall continue as a lighting district until dissolved. No withdrawal of territory shall become effective until any outstanding contract for service has expired or such contract has, with the consent of the person furnishing such service, been modified or canceled so as to relieve the district of further obligation to pay for future lighting service within the territory withdrawn.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 14. Dissolution by Petition

19250

Proceedings for the dissolution of the district may be instituted by filing with the board of supervisors a petition signed by 50 or more property owners and residents of the district, asking for its dissolution. The board of supervisors shall, within 30 days after receiving the petition, by resolution, order that an election be held in the district for the determination of the question of dissolution. The election shall be called and conducted in the same manner as other elections of the district.

(Amended by Stats. 1951, Ch. 757.)



19251

If a majority of the votes cast at the election held in the district for determination of the question of dissolution are in favor of dissolution, the district shall be dissolved.

(Amended by Stats. 1957, Ch. 468.)



19252

Upon the dissolution of the district the title to any property which it may have acquired shall vest in any city which has at that time a considerable portion of the territory of the lighting district within its boundaries. If there is no such city, the title to the property shall vest in the board of supervisors of the county wherein the district is situated until such a city is created.

(Added by Stats. 1941, Ch. 79.)



19253

If at the time of the election to dissolve the district there is any indebtedness of the district outstanding, the vote to dissolve shall dissolve the district for all purposes except the levy and collection of taxes or assessments, as the case may be, for the payment of such outstanding indebtedness. From the time the district is thus dissolved until the indebtedness is fully paid, the legislative body of the city which is entitled to the property of the district as provided for in Section 19252 or, if there is no such city, the board of supervisors of the county wherein the district is located shall be the ex officio governing body of the district. That body shall levy such taxes or assessments and perform such other acts as may be necessary to pay the outstanding indebtedness of the district.

(Amended by Stats. 1979, Ch. 261.)






CHAPTER 15. Dissolution by Annexation or Incorporation Proceedings

19270

Upon the inclusion of all of the territory embraced in any highway lighting district within one or more incorporated cities, either by annexation proceedings or by the incorporation of the cities, the district may be dissolved. Such dissolution shall be effective upon the filing with the State Board of Equalization, the governing body of the district, and the county assessor of a copy of a resolution of the legislative body of the city, or of a joint resolution of the legislative bodies of all the cities, declaring the district dissolved. The remaining unencumbered funds of the district shall be distributed and administered as provided in this chapter. No tax or assessment shall be levied after dissolution.

Any one city may withdraw its territory from the district in the manner provided by Section 19290.

(Amended by Stats. 1979, Ch. 261.)



19271

If all of the territory of the district is included within one incorporated city, the money paid into the lighting fund shall be paid to the treasurer of that city, and administered by the legislative body thereof. The city legislative body shall have all of the powers and perform all of the duties granted to or imposed upon the board of supervisors of the county in which the district is located and shall carry out the provisions of this part as to such district to the same purpose and extent as if originally constituted the governing body thereof. The city shall be liable for all outstanding liabilities of the district incurred prior to the time the district was included within the city.

(Added by Stats. 1941, Ch. 79.)



19272

If all of the territory of the district is included within more than one incorporated city, then such proportionate part of the money paid into the lighting fund shall be paid to the treasurer of each such city as the area of that portion of the district included in that city bears to the total area of the district. The funds so paid shall be administered by the legislative body of each such city, and each of the said legislative bodies shall have all the powers and perform all of the duties, so far as that portion of the district within its boundaries is concerned, granted to or imposed upon the board of supervisors of the county in which the district is located and shall carry out this part as to the portion of the district included within its boundaries to the same purpose and extent as if orginally constituted the governing body thereof.

(Added by Stats. 1941, Ch. 79.)



19273

Each city shall be liable for such proportionate part of all the outstanding liabilities of the district incurred prior to its inclusion within the cities as the area of that portion of the district included in each city bears to the total area of the district.

(Added by Stats. 1941, Ch. 79.)



19274

After all of its territory has been included in one or more cities, and the district has been dissolved, upon the expenditure of its funds and the discharge of the district s obligations by the city or cities, the powers and duties of the city or cities set forth in Sections 19271, 19272, and 19273 shall terminate.

(Amended by Stats. 1961, Ch. 413.)






CHAPTER 15.5. Dissolution Upon Annexation to Maintenance District or Establishment of a County Service Area, a Community Services District, or a City

19280

(a) A district organized under this part may be dissolved by resolution of the board of supervisors if all of the territory in the district has been annexed to a maintenance district for street lighting organized pursuant to Chapter 26 (commencing with Section 5820), Part 3, Division 7 and which shall provide service to the area and shall assume all of the assets and liabilities of the dissolved district.

Subsequent to annexation into a maintenance district for street lighting, and the dissolution of the highway lighting district formed pursuant to this part, all of the property tax revenues that would have accrued to the highway lighting district formed pursuant to this part, if it had remained a highway lighting district, shall accrue to the annexing maintenance district.

(b) A district organized under this part may be dissolved by a resolution of the board of supervisors, after a public hearing, where a county service area has been established to provide service to all the territory in the district and will assume all the assets and liabilities of the dissolved district.

(Amended by Stats. 1981, Ch. 207, Sec. 2.)



19280.5

A district organized under this part may be dissolved by a resolution of the board of supervisors, after a public hearing, where a community services district has been established, or a city has been formed, to provide service to all or part of the territory of the district and the community services district or the city, as the case may be, has elected to assume all the assets and liabilities of the dissolved district.

(Added by Stats. 1984, Ch. 166, Sec. 2.)



19281

If the board of supervisors finds that all of the facts set forth in Section 19280 exist, the board may dissolve the district by adopting a resolution which sets forth such facts. In the resolution, the board may fix a date upon which the dissolution shall become effective.

(Added by Stats. 1971, Ch. 295.)



19282

The dissolution shall be effective upon the filing with the State Board of Equalization and the county assessor of a copy of the resolution of the board of supervisors declaring the district dissolved, or on such later date as may be fixed by the board of supervisors in such resolution.

(Added by Stats. 1971, Ch. 295.)






CHAPTER 16. Miscellaneous Provisions

19290

Whenever any portion of a district is included within a city by reason of incorporation, annexation, or otherwise, such portion may be withdrawn from the district. Such withdrawal shall be effective upon the filing with the State Board of Equalization, the governing body of the district, and the county assessor, of copies of a resolution of the legislative body of the city, describing the included portion, and declaring such portion withdrawn. Upon the withdrawal of any territory of a district, all property acquired for the district and all unencumbered funds on the date of withdrawal, including all taxes levied and collected by the district in any year in which taxes are levied and collected by the district after the date of withdrawal on property withdrawn from the district, shall be divided between the city and the remaining district in proportion to the assessed value of the real property of the territory so withdrawn and the portion remaining. For the purpose of this article, the unencumbered funds are the sum of money, uncollected taxes, and other uncollected accounts belonging to or due such district, in excess of an amount sufficient to pay all claims and accounts against the district.

(Amended by Stats. 1955, Ch. 1562.)



19291

If a portion of the territory embraced in any district has been detached therefrom prior to the twenty-ninth day of July, 1927, either by annexation or incorporation proceedings, and the portion of the territory of such district remaining unannexed or unincorporated has been dissolved instead of continuing its existence as a lighting district, and thereafter moneys are paid into the fund of such district by reason of the collection of delinquent taxes or otherwise, such portion of the subsequent fund accretions, as was provided by law at the time of such annexation or incorporation, shall be paid to the city or cities within which the detached portion of such district was included. The remainder of such moneys shall be paid into the road fund of the road district within which the remaining unannexed or unincorporated portion of such district lay.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 17. Temporary Zones

19300

A petition asking for the installation and maintenance of additional lights pursuant to Chapter 9 of this part may request the board of supervisors to establish a temporary zone consisting solely of contiguous territory within the district which will be benefited by said additional lights, for the purpose of levying a special tax therein to finance the cost of installation and temporary maintenance thereof. In such case, the petition shall contain:

(a) A general description of the nature of the proposed additional lights, together with a map showing the location thereof.

(b) An estimate of all costs or charges which will be incurred in connection with the installation thereof, together with a statement as to the period of time, not to exceed three years, proposed for the payment of said costs or charges.

(c) An estimate of the average monthly cost of maintenance of said lights.

(d) A description of the boundaries of the proposed temporary zone.

A proposal to form a temporary zone pursuant to this section shall be subject to the provisions of Chapter 3 of Title 6 of the Government Code to the same extent as a proposal to form a district.

(Added by Stats. 1953, Ch. 1704.)



19301

A petition for annexation filed pursuant to Chapter 12 of this part may, in addition to other matters required by that chapter, request that if the territory therein described, or any part thereof, is annexed to the district, the board of supervisors shall establish said annexed territory as a temporary zone for the purpose of levying a special tax therein to finance the cost of installation and temporary maintenance of the lights proposed to be installed in said annexed territory. In such case, the petition shall also contain:

(a) A general description of the nature of the lights proposed to be installed, together with a map showing the location thereof.

(b) An estimate of all costs or charges which will be incurred in connection with the installation thereof, together with a statement as to the period of time, not to exceed three years, proposed for the payment of said costs or charges.

(c) An estimate of the average monthly cost of maintenance of said lights.

(Added by Stats. 1953, Ch. 1704.)



19302

Upon the presentation of a petition pursuant to this chapter, the clerk of the board of supervisors shall immediately refer the same to an appropriate county officer, who shall certify to the board the number of owners of taxable property within the boundaries of the proposed zone whose names appear on said petition, together with the percentage of the total assessed valuation of all taxable property within the boundaries of the proposed zone, which said signatures represent.

(Added by Stats. 1953, Ch. 1704.)



19303

If the certifying officer certifies that the petition bears the signatures of the owners of taxable property within the proposed zone representing 60 percent or more of the total assessed value of all taxable property in the zone, the petition shall be filed, and the board of supervisors shall fix a time for hearing the petition and the protests of interested parties, and shall cause a notice of the filing of the petition and the time set for the hearing to be published pursuant to Section 6061 of the Government Code in a newspaper designated by the board as most likely to give notice to the inhabitants of the district and the proposed zone. If there is no such newspaper, copies of the notice shall be posted in three conspicuous places in the proposed zone to be annexed, for three weeks prior to the date fixed for hearing the petition. The notice shall contain the text of the petition, but the names of the signers of the petition need not be published. Notice given pursuant to this section is a sufficient compliance with Section 19211.

If the certifying officer s certificate shows that the petition does not bear the required number of signatures, the request for the formation of a temporary zone shall be denied, without prejudice to the filing of a new petition therefor, and the board of supervisors shall proceed to consider and act upon the petition as a petition filed pursuant to Chapter 9 (commencing with Section 19160) or Chapter 12 (commencing with Section 19210), as the case may be.

(Amended by Stats. 1985, Ch. 106, Sec. 156.)



19304

Upon the date fixed for the hearing, or at any time to which it is continued, the board of supervisors shall, in addition to any other proceedings required by law, consider the request for formation of a temporary zone and any objections which may be filed against it or against the formation of the proposed zone.

(Added by Stats. 1953, Ch. 1704.)



19305

If the board of supervisors determines, with respect to a petition for additional lights filed in conformity with this chapter, that

(a) It is just and equitable, and in the public interest, that the proposed temporary zone be formed, and

(b) The petition was signed by resident taxpayers representing 60 percent or more of the total assessed valuation of all taxable property within the territory proposed to be formed into a zone,

the board shall by resolution, entered in its minutes, fix and describe the boundaries of the proposed zone in such manner that any territory which will not be benefited by inclusion therein, or which is not contiguous thereto, or which is not described in the petition, shall not be included therein; shall declare the zone established, designating it by an identifying name or number; and shall specify the purposes and duration thereof, not to exceed three years from the beginning of the next ensuing fiscal year in which a special tax levy or assessment may be made in the zone.

(Amended by Stats. 1979, Ch. 261.)



19306

If the board of supervisors determines, with respect to a petition for annexation filed in conformity with this chapter, that

(a) The petition for annexation should be granted in whole or in part, pursuant to Chapter 12 (commencing with Section 19210), and

(b) It is just and equitable, and in the public interest, that the proposed temporary zone be formed, and

(c) That the petition was signed by resident taxpayers representing 60 percent or more of the total assessed valuation of all taxable property within the area therein proposed to be annexed,

the board, in addition to those proceedings required by Chapter 12, shall by resolution entered in its minutes, declare the annexed territory established as a temporary zone with boundaries coterminous with the boundaries of the territory annexed, designating the zone by an identifying name or number; and shall specify the purposes and duration thereof, not to exceed three years from the beginning of the next ensuing fiscal year in which a special tax or assessment levy may be made therein.

(Amended by Stats. 1979, Ch. 261.)



19307

The provisions of Sections 19036 and 19037 apply to proceedings under this chapter.

(Added by Stats. 1953, Ch. 1704.)



19308

A statement regarding the boundaries of a zone established pursuant to this chapter shall be filed as provided by Chapter 8, Part 1, Division 2, Title 5 of the Government Code, together with a statement as to the period of duration of said zone specified in the resolution establishing it.

(Added by Stats. 1953, Ch. 1704.)



19309

In order that the lights proposed to be installed and maintained in a zone may be installed therein immediately after its formation, the governing body may authorize the immediate installation of the proposed lights in said zone, and may contract to pay any costs or charges incurred by reason of such installation in equal periodic payments over a period not to exceed the period of duration of said zone specified in the resolution establishing it.

(Added by Stats. 1953, Ch. 1704.)



19310

The board of supervisors may, from time to time, transfer moneys to the district, for the benefit of the zone, from any available funds of the county. Any moneys so transferred shall bear interest at a rate to be fixed by the board of supervisors and are hereby appropriated, and shall be used, for the payment of any currently payable expenses incurred by reason of the installation of the lights proposed for the zone, and for the cost of maintenance thereof prior to December 1st of the first fiscal year in which a special tax or assessment may be levied in and on behalf of the zone. All costs of maintenance of the lights, subsequent to that date, shall be budgeted and included in the general levy of taxes or assessments, as the case may be, in and on behalf of the district as a whole.

(Amended by Stats. 1979, Ch. 261.)



19310.5

Any area of the district, or of a zone in the district, which is included in a city by annexation or incorporation after a loan has been made shall continue to be taxed or assessed for the repayment of its proportionate share of the unpaid balance of the loan.

(Amended by Stats. 1979, Ch. 261.)



19311

The board of supervisors shall, in the first fiscal year in which a special tax or assessment, as the case may be, may be levied in and on behalf of the zone, levy a special tax or assessment upon the taxable property therein for the purposes of the zone, and shall include in the levy a sum sufficient to repay to the county the amounts transferred to the district pursuant to Section 19310. The amounts so transferred shall be retransferred to the county treasury from the first available receipts from the special levy in the zone.

Thereafter, in the succeeding fiscal year or years during which the temporary zone remains in existence, the board of supervisors shall levy a special tax or assessment therein sufficient to pay any additional costs or charges incurred by reason of the installation of the lights therein, which may by contract be made payable in such year or years.

All special taxes or assessments levied in and on behalf of a zone, pursuant to this section, are in addition to any taxes or assessments levied therein for and on behalf of the district as a whole.

(Amended by Stats. 1979, Ch. 261.)



19311.1

(a) The board of supervisors shall not levy assessments pursuant to Section 19311 unless it has adopted an ordinance to do so. The board of supervisors shall place before the voters of the zone, either before the initial ordinance takes effect or within one year thereafter, the question whether the district shall be authorized to levy assessments.

If the majority of those voting disapprove of such authority, no subsequent ordinance levying assessments for any succeeding fiscal year shall be adopted by the board of supervisors without the prior approval of the voters of the zone.

Subsequent election or elections to secure such approval shall not be held more than once a year.

(b) The approval of the voters may be secured at a district or countywide election, or by a ballot mailed to each property owner or registered voter of the zone.

(c) The proposition is approved if a majority of those voting approve the proposition.

(Added by Stats. 1979, Ch. 261.)



19312

A zone shall remain in existence for the period of time specified in the resolution of the board of supervisors which established it, and shall thereafter automatically terminate; provided, there are then no outstanding obligations payable from special taxes or assessments to be levied in the zone.

(Amended by Stats. 1979, Ch. 261.)



19313

Where the board of supervisors or legislative body has so declared in its resolution of intention to order the formation of a lighting district or any annexation thereto, the board of supervisors or legislative body may, in its resolution ordering the formation of a lighting district or any annexation thereto, order the district divided into tax assessment zones. Tax assessment zones may be formed at a time other than at the formation of the district or any annexation thereto if pursuant to the same procedure of resolution, notice, and hearing as are applicable under this chapter to the annexation of territory.

No district shall be divided into zones unless the board of supervisors or legislative body finds that a tax assessment zone requires special services or special facilities in addition to those provided generally by the lighting district or the replacement of obsolete equipment, and that the tax levy is commensurate with the special benefits to be provided in the zone. The boundaries of tax assessment zones may be changed or a zone may be dissolved in the same manner that a zone may be formed in an existing district.

(Added by Stats. 1971, Ch. 157.)



19314

If a highway lighting district is divided into tax assessment zones, the board of supervisors or legislative body may determine what portion of the amount of money to be secured from the levy of taxes shall be secured from such zone within the district.

(Added by Stats. 1971, Ch. 157.)






CHAPTER 18. Consolidation

19320

At any time after the establishment of two or more districts in any county, the board of supervisors may determine that any two or more of such districts which contain similar type lighting systems, whether or not they are contiguous, should be consolidated.

(Added by Stats. 1957, Ch. 759.)



19321

The board shall fix a time and place for hearing the matter of consolidation of the districts and shall direct its clerk to publish a notice once a week for two successive weeks in a newspaper or newspapers circulated in each of the districts which it proposes to consolidate, and which the board deems most likely to give notice to the inhabitants of the districts.

(Added by Stats. 1957, Ch. 759.)



19322

The notice shall be headed Notice of the proposed consolidation of ____ Highway Lighting District and ____ Highway Lighting District, stating the names of the districts proposed to be consolidated and shall contain a statement of the time and place fixed by the board for hearing the matter.

(Added by Stats. 1957, Ch. 759.)



19323

The notice shall state that it is proposed to consolidate into one district all of the territory within the named districts.

(Added by Stats. 1957, Ch. 759.)



19324

At the time and place fixed for hearing or at any time to which the hearing may be continued, the board shall hear any person objecting to the consolidation.

(Added by Stats. 1957, Ch. 759.)



19325

At the conclusion of the hearing the board may refuse to consolidate any of the districts or it may order the consolidation of any or all of the districts proposed to be consolidated.

(Added by Stats. 1957, Ch. 759.)



19326

If the board determines to consolidate any of the districts it shall so declare by resolution stating the name by which the consolidated district shall be known.

(Added by Stats. 1957, Ch. 759.)



19327

The district resulting from the consolidation of two or more districts shall become liable for all outstanding liabilities of the districts consolidated.

(Added by Stats. 1957, Ch. 759.)



19328

Notwithstanding any other provision of law, the district resulting from the consolidation of two or more districts shall assume all of the assets of the separate districts so consolidated and shall be entitled to all of the property tax revenues to which each of the separate districts so consolidated would have been entitled had the districts not been consolidated.

(Added by Stats. 1979, Ch. 261.)









PART 5. STREET LIGHTING FINANCIAL ASSISTANCE

19400

From federal funds available for promoting public safety on the streets, the department may allocate to cities, cities and counties, and counties up to 50 percent of the cost of constructing, repairing, or improving street lighting facilities or up to 50 percent of the cost of contracting for street lighting services.

(Added by Stats. 1970, Ch. 1314.)



19401

In allocating funds for such purposes, the department shall give priority to those cities, cities and counties, and counties which submit in their requests for such funds the most convincing evidence that the proposed construction, repair, or improvement of street lighting facilities will aid in the reduction of the crime rate in the proposed lighted area.

(Added by Stats. 1970, Ch. 1314.)



19402

The department shall adopt such rules and regulations as are necessary to implement the provisions of this part.

(Added by Stats. 1970, Ch. 1314.)









DIVISION 15. TREE PLANTING, LANDSCAPING, AND LIGHTING

PART 1. TREE PLANTING ACT OF 1931

CHAPTER 1. General Provisions

22000

This part may be cited as the Tree Planting Act of 1931.

(Added by Stats. 1941, Ch. 79.)



22001

This part shall be liberally construed to effectuate its purposes.

(Added by Stats. 1941, Ch. 79.)



22002

This part provides an alternative system for the planting, maintaining or removing of trees in cities, and the provisions of this part shall not apply to or affect any other provisions of this code. When any proceedings are commenced under this part, the provisions of this part and no other shall apply to all such proceedings.

(Added by Stats. 1941, Ch. 79.)



22003

Unless the particular provision or the context otherwise requires, the definitions and general provisions contained in this chapter shall govern the construction of this part.

(Added by Stats. 1941, Ch. 79.)



22004

The city charter of any city adopting the provisions of this part shall control if any provision of this part is contrary to or in conflict with the charter, or if any provision of the charter requires any matter or thing specified in this part to be done in a particularly described manner.

(Added by Stats. 1941, Ch. 79.)



22005

City includes all corporations organized and existing for municipal purposes.

(Added by Stats. 1941, Ch. 79.)



22006

Improvement includes the planting, maintenance, or removal of trees, and any and all acts necessarily incident thereto.

(Added by Stats. 1986, Ch. 195, Sec. 169.)



22007

City council and council include any body which by law is the legislative department of the government of the city.

(Added by Stats. 1941, Ch. 79.)



22008

Board means a board of park commissioners, park department, or other similar municipal authority, whether composed of one or more individuals, having control of or jurisdiction over, or charged with the duty of superintending, directing, planting, maintaining, removing and otherwise caring for the parks, trees, shrubs and vegetation within a city.

(Added by Stats. 1941, Ch. 79.)



22009

Tree includes all varieties of trees, shrubs and other ornamental vegetation.

(Added by Stats. 1941, Ch. 79.)



22010

Street means all or any portion of territory within a city set apart and designated for the use of the public as a thoroughfare for travel, and includes the sidewalks, the center and the side plots thereof.

(Added by Stats. 1941, Ch. 79.)



22011

Lot line means the boundary line separating that portion of a lot or parcel of land set apart for individual use and occupancy from the street.

(Added by Stats. 1941, Ch. 79.)



22012

Maintain or any of its variants when used in reference to trees includes clipping, spraying, fertilizing, irrigating, propping, treating for disease or injury, and other similar acts which promote the life, growth, health and beauty of trees.

(Added by Stats. 1941, Ch. 79.)



22013

Tax collector includes any body, board, bureau or officer charged with the duty of collecting assessments for a city.

(Added by Stats. 1941, Ch. 79.)



22014

No publication or notice other than that provided for in this part shall be necessary to give validity to any proceedings had hereunder.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 2. Administration

22030

The board in addition to the authority otherwise conferred upon it shall have full power and authority over the trees planted, or to be planted, pursuant to the provisions of this part, and may plant, maintain and remove such trees.

(Added by Stats. 1941, Ch. 79.)



22031

The board may establish rules and regulations relating to the planting, maintenance and removal of the said trees and may recommend to the city council the enactment of any ordinances the board deems necessary to protect such trees.

(Added by Stats. 1941, Ch. 79.)



22032

The board may appoint and employ a qualified person to be designated as city forester or by some similar title, to take charge of and direct, subject to the supervision and control of the board, all of the work authorized to be done under this part. The board may, if a city forester has not been appointed, fix the term of and compensation for the position of city forester, and determine the qualifications and fitness of applicants for the position and remove at pleasure persons so appointed and employed. If the method of employing and compensating a city forester is otherwise regulated by law or ordinance the law or the ordinance shall govern and control as to such matters.

(Added by Stats. 1941, Ch. 79.)



22033

The board may:

(a) Employ, or authorize the city forester to employ, as many assistants as it deems necessary to carry on the work.

(b) Fix the compensation of the assistants.

(c) Purchase the necessary machinery, tools and implements, for the proper conduct of the work, such purchases to be made in the manner provided by law or ordinance, and only out of funds available for expenditure by the board for that purpose.

(d) Incur such other expenses as it deems necessary for the conduct of the work.

(Added by Stats. 1941, Ch. 79.)



22034

The board, or the city council, shall include in the annual budget of the board the amount of money necessary to meet the expenses of doing the work during the following fiscal year, including the compensation of the city forester and other employees, but excepting so much of the expense of doing the work as is assessable to abutting property, in accordance with the provisions of this part. The taxes levied for such purposes shall be in addition to any other taxes for park or street improvement purposes. If these expenditures are already provided for by law or by ordinance, then the law or the ordinance shall govern and control.

(Added by Stats. 1941, Ch. 79.)



22035

The city forester shall take charge of and direct, subject to the supervision and control of the board, all of the work authorized to be done by the board and may plant, maintain, and remove all trees over which the board is given power and authority by this part.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 3. Removal of Trees

22060

The board may remove any tree or any part thereof which appears to be dead, is liable to fall, is dangerous or is an obstruction to public travel, whether or not the tree is on any private property and overhangs or projects into any street or is in any street, park, parkway or other public grounds of the city.

(Added by Stats. 1941, Ch. 79.)



22061

Except in the case of manifest public danger and immediate necessity, no such tree shall be wholly cut down or removed unless 10 days notice in writing is given to the owner, tenant, or occupant, or agent of the owner, tenant or occupant of the land upon which the tree is situate.

(Added by Stats. 1941, Ch. 79.)



22062

If the owner, tenant, occupant, or agent, within seven days after the giving of the notice, files with the board his objections in writing to the removal, the tree shall not be cut down or removed unless the board gives the owner, tenant, occupant, or agent a reasonable opportunity to be heard and shall thereafter approve in writing the removal of the tree.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 4. Undertaking the Improvement

22080

When the board proposes the planting, maintenance or removal of any trees in any streets of the city, the city forester, under the direction of the board, shall present the proposal in writing to the city council. The proposal shall:

(a) Specify in detail the streets upon which the improvement is proposed to be made.

(b) Describe the general nature of the improvement.

(c) Give the estimated total cost of the improvement.

(d) Specify the kinds of trees to be planted, if any.

(Added by Stats. 1941, Ch. 79.)



22081

The proposal shall be accompanied by a diagram showing:

(a) The streets to be improved.

(b) The abutting lots or parcels of land and the front footage of each.

(c) The legal description of each such lot or parcel of land.

(Added by Stats. 1941, Ch. 79.)



22082

Each lot or parcel of land shall be separately assessed in proportion to its frontage at a rate per front foot sufficient to cover that proportion of the total cost and expense of the work which is to be paid for by means of special assessments.

(Added by Stats. 1941, Ch. 79.)



22083

A proceeding for the planting, maintenance, or removal of trees may also be instituted by a petition to the council of property owners whose property will be among that to be assessed to pay the cost of the proposed improvement. Upon such petition being filed the city forester shall file with the city council a diagram similar to the one accompanying a written proposal of the board for similar improvements, which shall describe the improvement proposed by the petition.

(Added by Stats. 1941, Ch. 79.)



22084

The board or the city forester may plant, maintain, or remove any trees in any street of the city by private arrangement for reimbursement with the owner of any lot or parcel of land upon which or fronting upon which the trees are situate.

(Added by Stats. 1941, Ch. 79.)



22085

The board or the city forester may expend any funds which it may have on hand to plant, maintain, or remove trees. The board or city forester may expend such funds if in its judgment the expenditures will not embarrass or affect the efficient discharge of its duties as defined by this part, or any other law or ordinance, and are advisable and for the best interests of the public. Any planting, maintenance, or removal done under the circumstances specified in this section shall not require the initiation of any proceedings as elsewhere specified in this part, or any other proceedings, or any formal action by the board or by the city council.

(Added by Stats. 1941, Ch. 79.)



22086

Before ordering any improvement specified in either the written proposal of the board or in the petition of property owners, the city council shall adopt a resolution of intention declaring its intention so to do, briefly describing the improvement, the streets which are to be improved, the general nature and the estimated costs and expenses thereof, the kinds of trees to be planted, if any, and fixing a time when the city council shall hear and pass upon protests against the improvement.

(Added by Stats. 1941, Ch. 79.)



22087

If the proposal or the petition contains a provision for the maintenance of trees which are already planted or are proposed to be planted, the resolution shall provide for the maintenance of the trees for the period specified in the proposal, but in any event not to exceed five years.

(Added by Stats. 1941, Ch. 79.)



22088

The city council may order in the resolution of intention, or thereafter, that all or a specified portion of the costs and expenses of the improvement shall be paid out of the treasury of the city from any funds which the city council may designate.

(Added by Stats. 1941, Ch. 79.)



22089

Owners of property which will be assessed to pay the cost of the proposed improvement may protest against the improvement by filing their objections in writing with the city council at any time before the time fixed for the hearing thereof.

(Added by Stats. 1941, Ch. 79.)



22090

The city council shall cause notice to be mailed and set the time and date for a public meeting and public hearing pursuant to Section 54954.6 of the Government Code. If new or increased assessments are proposed, the city council shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(Amended by Stats. 2000, Ch. 262, Sec. 48. Effective January 1, 2001.)



22092

If the owners of a majority of the front footage involved in the improvement object to the improvement, all further proceedings shall be terminated. If there is a majority protest the proceeding shall not be renewed for a period of six months, and then shall only be renewed by the adoption of another resolution of intention. If a new or increased assessment is proposed, the city council shall comply with the protest procedures in Section 53753 of the Government Code.

(Amended by Stats. 2000, Ch. 262, Sec. 49. Effective January 1, 2001.)



22093

On the date fixed by the resolution of intention for the hearing of protests, the city council shall proceed to hear and pass on all protests filed with it, and its decision thereon shall be final and conclusive.

(Added by Stats. 1941, Ch. 79.)



22094

After the hearing, the city forester, under the direction and supervision of the board, shall abandon the improvement or proceed with it, according to the decision of the city council.

(Added by Stats. 1941, Ch. 79.)



22095

If the council decides to proceed with the improvement, it shall, by resolution order the improvement to be made according to the resolution of intention, or with such alterations or changes as it may deem best.

(Added by Stats. 1941, Ch. 79.)



22096

After deducting any contribution to be made by the city, the balance of the entire assessable cost of the improvement between the lot lines, in front of any lot or parcel of land abutting on a street which is to be improved, shall be chargeable to and assessed upon those lots or parcels of land.

(Amended by Stats. 2000, Ch. 262, Sec. 50. Effective January 1, 2001.)






CHAPTER 5. Performing the Work

22110

The city forester, under the direction of the board, shall do, or cause to be done, all of the work ordered to be done by the city council under this part.

(Added by Stats. 1986, Ch. 195, Sec. 170.)






CHAPTER 6. Levying and Collecting the Assessment

22130

If the council orders the improvement to be made, it shall levy an assessment upon the lots or parcels of land specified in the diagram provided for in this part for the total amount required to pay for the improvement, less any sums allotted by the city council therefor in its resolution of intention or otherwise.

(Added by Stats. 1941, Ch. 79.)



22131

Upon the levying of the assessment, the clerk of the council shall transmit to the city tax collector the diagram and assessment upon which the levy is based.

(Added by Stats. 1941, Ch. 79.)



22132

The validity of any assessment levied under this part shall not be contested in any action or proceeding unless the action or proceeding is commenced within 30 days after the time the assessment is levied. Any appeal from a final judgment in such an action or proceeding must be perfected within 30 days after the entry of the judgment.

(Added by Stats. 1941, Ch. 79.)



22133

Upon the receipt of the diagram and assessment the tax collector shall record them in a suitable book to be kept by him for that purpose, and append thereto his certificate of the date of recording. The record shall be the assessment roll. From the date of recording all persons shall be deemed to have notice of the contents of the assessment roll.

(Added by Stats. 1941, Ch. 79.)



22134

Immediately upon the recording, the several assessments contained in the assessment roll shall become due and payable, and each of the assessments shall be a lien upon the property against which it is made, and shall only be discharged by payment of the assessment or by redemption of the land after sale for delinquency.

(Amended by Stats. 1963, Ch. 1465.)



22135

The tax collector shall, upon the recording of the assessment, give notice thereof by publication for five days in a daily newspaper, published and circulated in the city, or by two insertions in a weekly newspaper so published and circulated. If there is no such newspaper, the notice shall be given by posting in three public places in the city.

(Added by Stats. 1941, Ch. 79.)



22136

The notice shall state that:

(a) The assessments have been recorded in the tax collector s office.

(b) All sums assessed therein are due and payable immediately.

(c) The payment of the sums shall be made to him within 30 days after the date of the first publication or posting of notice, which date shall be stated in the notice.

(d) All assessments not paid before the expiration of the 30 days shall be delinquent, and thereupon 10 per cent of the amount of each such assessment shall be added thereto.

(Added by Stats. 1941, Ch. 79.)



22137

When any assessment is paid, the tax collector shall mark opposite the assessment the word paid, with the date of the payment and shall give a receipt therefor.

(Added by Stats. 1941, Ch. 79.)



22138

All assessments unpaid shall be delinquent at the expiration of a period of 30 days from the first publication or posting of the notice that the assessment is due and payable.

(Added by Stats. 1941, Ch. 79.)



22139

The tax collector shall, when any assessment is delinquent, mark opposite the assessment the word delinquent, and shall add 10 per cent to the amount of the assessment.

(Added by Stats. 1941, Ch. 79.)



22140

As an alternative method for the collection of assessments levied under this part, the council, after the adoption of the resolution ordering the improvement, may order the assessment roll prepared by the city forester, showing the amount of the assessment against each lot or parcel of land, to be turned over to the assessor and the tax collector of the city, whereupon it shall be the duty of said officers to add the amount of said assessments to the next regular bill for taxes levied against the said lot or parcel of land for city purposes. Where city taxes are collected by the county officials, said assessment roll shall be delivered to the county auditor, who shall enter the amount thereof on the county assessment book opposite the description of the lot or parcel of land, and the amount shall be collected together with all other taxes thereon against the lot or parcel of land; provided, that said assessment roll shall be delivered to the county auditor before the date fixed by law for the delivery of the assessment books to the county board of equalization. Thereafter said amount shall be collected at the same time and in the same manner as city taxes are collected and shall be subject to the same penalties and interest and to the same procedure under foreclosure and sale, in case of delinquency, as provided for city taxes. All laws applicable to the levy, collection and enforcement of city taxes are hereby made applicable to such special assessment taxes.

(Added by Stats. 1941, Ch. 237.)



22141

The city council shall have the power, in its discretion, to determine that the payment of such assessments may be made in annual installments, in any event not to exceed five, and that the payments of assessments so deferred shall bear interest on the unpaid balance at a rate to be determined by the city council, not to exceed 5 per cent per annum. All such determinations shall be expressed in the resolution of intention.

In the event that it is determined that such assessments may be paid in installments, the notice required in Section 22136 of this code shall so state, and the unpaid assessments shall not be delinquent until the expiration of a period of 30 days from the date upon which such installment was due and payable.

(Added by Stats. 1941, Ch. 257.)



22142

The lien, whether bonds issued to represent the assessment or otherwise, shall be subordinate to all fixed special assessment liens previously imposed upon the same property, but it shall have priority over all fixed special assessment liens which may thereafter be created against the property.

(Added by Stats. 1963, Ch. 1465.)






CHAPTER 7. Sale and Redemption of Delinquent Property

22160

The tax collector shall, within 30 days after the date of delinquency, begin the publication or posting of a notice that the lots or parcels of land upon which the assessments have not been paid will be sold. The publication shall be made by two consecutive insertions in a daily or weekly newspaper published and circulated in the city. If there is no such newspaper, the notice shall be given by posting in three public places in the city.

(Added by Stats. 1941, Ch. 79.)



22161

The date fixed for the sale shall be not less than five days, nor more than 10 days after either the last publication or the completion of posting of the notice.

(Added by Stats. 1941, Ch. 79.)



22162

The notice shall contain a description of each lot or parcel of land delinquent, and opposite each description the name of the owner as shown by the assessment roll, and the amount of the assessment and costs due, including the cost of advertisement. The cost of advertisement shall not exceed the sum of fifty cents ($0.50) for each lot or parcel of land separately assessed.

(Added by Stats. 1941, Ch. 79.)



22163

The notice shall contain a statement that unless each assessment which is delinquent, together with the penalties and costs thereon, is paid, the property upon which the assessment is a lien will be sold at public auction, at the time and place specified in the notice.

(Added by Stats. 1941, Ch. 79.)



22164

At any time after the delinquency and prior to the sale of any lots or parcels of land, any person may redeem the property by paying the delinquent assessment thereon, together with the penalties and costs and, if the payment is made after the first publication or posting of notice of sale, the cost of advertising.

(Added by Stats. 1941, Ch. 79.)



22165

At the time and place stated in the notice the tax collector shall proceed with the sale, commencing at the head of the list of the lots and parcels of land contained in the notice and continuing in the numerical order thereof until all the lots and parcels are sold. He may postpone or continue the sale from day to day until it is completed. He shall separately sell each lot or parcel of land, or so much thereof as may be necessary to realize the amount of the delinquent assessment which is a lien on the same, together with the penalties and costs, and fifty cents ($0.50) for a certificate of sale. If there is no other purchaser, the lot or parcel shall be struck off to the city as purchaser.

(Added by Stats. 1941, Ch. 79.)



22166

The tax collector shall issue for each sale an original and a duplicate certificate of sale, which shall refer to the proceedings, describe the lot or parcel sold, and give the name of the purchaser and the amount for which the sale was made. He shall deliver the original certificate to the purchaser, and he shall keep the duplicate on file in his office.

(Added by Stats. 1941, Ch. 79.)



22167

At any time before the expiration of 12 months from the date of the sale, any property so sold may be redeemed by the payment to the tax collector of the amount for which it was sold, with an additional penalty of 20 per cent of that amount.

(Added by Stats. 1941, Ch. 79.)



22168

Upon redemption of any lot or parcel of land, the tax collector shall enter the fact and date of redemption upon the duplicate certificate of sale.

(Added by Stats. 1941, Ch. 79.)



22169

The tax collector shall pay the redemption money to the person holding the original certificate of sale upon the surrender of the certificate and the execution of a receipt for the amount received.

(Added by Stats. 1941, Ch. 79.)



22170

If there has been no redemption of the property at any time after the expiration of 12 months from the date of sale, the tax collector shall, upon proper application being made therefor, execute to the purchaser, or his successor in interest a deed of the property sold.

(Added by Stats. 1941, Ch. 79.)



22171

The deed shall recite substantially the matters contained in the certificate of sale, any change of interest therein, and the fact that no person has redeemed the property.

(Added by Stats. 1941, Ch. 79.)



22172

The applicant for a deed shall pay the tax collector one dollar ($1) for making the deed. If the city is the purchaser no charge shall be made for making the deed.

(Added by Stats. 1941, Ch. 79.)



22173

At least 30 days before he applies for a deed, the purchaser or his successor in interest shall serve upon the owner of the property, and upon any occupant, a written notice setting forth:

(a) A description of the property.

(b) That the property has been sold for a delinquent assessment.

(c) The improvement for which the assessment was made.

(d) The amount for which the property was sold.

(e) The amount necessary to redeem at the time of giving the notice.

(f) The time when the purchaser or his successor in interest will apply to the tax collector for a deed.

(Added by Stats. 1941, Ch. 79.)



22174

If the owner of the property can not with due diligence be found, the notice shall be posted in a conspicuous place upon the property at least 30 days before the time specified in the notice at which the application for a deed will be made.

(Added by Stats. 1941, Ch. 79.)



22175

The applicant for a deed shall file with the tax collector an affidavit or affidavits showing that notice of the application has been given, and if the notice was not served personally on the owner of the property, that due diligence was used to find the owner. The tax collector shall file the affidavit or affidavits in his office.

(Added by Stats. 1941, Ch. 79.)



22176

The person redeeming shall, if he redeems after the filing of the affidavits and more than 11 months from the date of sale, pay, in addition to the other amounts required, three dollars ($3) for the service of notice and the making of the affidavits, which amount shall be paid over to the purchaser or his successor in interest in the same manner as other sums paid for redemption.

(Added by Stats. 1941, Ch. 79.)



22177

No deed for any property sold for a delinquent assessment shall be executed until the purchaser or his successor in interest has complied with all the provisions of this chapter and filed with the tax collector the proper affidavits.

(Added by Stats. 1941, Ch. 79.)



22178

The deed of the tax collector shall be prima facie evidence of the truth of all matters, recited therein, of the regularity of all proceedings prior to the execution thereof, and of title in the grantee.

(Added by Stats. 1941, Ch. 79.)






CHAPTER 8. Improvement Funds

22200

The funds collected by the tax collector under this part shall be paid by him, as fast as collected, to the city treasurer. The city treasurer shall place the funds in a special fund designated by the name of the improvement proceeding, and shall make payments out of that fund only for the purposes provided for in this part.

(Added by Stats. 1941, Ch. 79.)



22201

Payments out of the special fund shall be made by the city treasurer to the board as funds are required for the prosecution and completion of the improvement.

(Added by Stats. 1941, Ch. 79.)



22202

To expedite the making of the improvement, the city council may at any time transfer into the special fund out of any money in the general fund, any sums which it may deem necessary. The sums so transferred shall be a loan to the special fund, and shall be repaid out of the proceeds of the assessments provided for in this part.

(Added by Stats. 1941, Ch. 79.)









PART 2. LANDSCAPING AND LIGHTING ACT OF 1972

CHAPTER 1. Introductory Provisions

ARTICLE 1. General

22500

This part shall be known and may be cited as the Landscaping and Lighting Act of 1972.

(Added by Stats. 1972, Ch. 630.)



22501

This part shall apply to local agencies whose annual taxes are carried on the county assessment roll and are collected by the county, or an agency or entity created pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code and made up solely of local agencies whose annual taxes are carried on the county assessment roll and are collected by the county.

(Amended by Stats. 1991, Ch. 966, Sec. 12.)



22502

This part provides an alternative procedure for making the improvements herein authorized and shall not apply to or affect any other provisions of this code.

(Added by Stats. 1972, Ch. 630.)



22503

An assessment district shall consist of all territory which, as determined by the legislative body, will be benefited by the improvements and is to be assessed to pay the costs thereof.

(Added by Stats. 1972, Ch. 630.)



22504

An assessment district may consist of all or any part of the territory within the local agency and, in the case of a county, may consist of all or any part of the unincorporated territory of the county.

(Added by Stats. 1972, Ch. 630.)



22505

An assessment district may consist of contiguous or noncontinguous areas. The improvements in one area need not be of benefit to other areas.

(Added by Stats. 1972, Ch. 630.)



22506

The provisions of Chapter 2 (commencing with Section 5115) of Part 3 of Division 7, pertaining to the extension of the work or the assessment district beyond the boundaries of a local agency, are by this reference incorporated in this part.

(Added by Stats. 1972, Ch. 630.)



22507

Division 4 (commencing with Section 2800) and Division 4.5 (commencing with Section 3100) do not apply to this part or proceedings taken pursuant to this part, except that Division 4.5 (commencing with Section 3100) does apply to proceedings in which the legislative body determines to issue bonds or notes pursuant to Section 22662.5, and may be applied to any other proceedings pursuant to this part at the discretion of the legislative body.

(Amended by Stats. 1987, Ch. 1184, Sec. 25.)



22508

Any resolution, notice, report, diagram or assessment which is required to contain a description of the improvements, the boundaries of the assessment district or any zones therein, or the lines and dimensions of any lot or parcel of land may, for a full and detailed description thereof, refer to any plan or map which is on file with the clerk, the county auditor, or the county assessor and which is open to public inspection. The plan or map so referred to shall govern for all details of the description.

(Added by Stats. 1972, Ch. 630.)



22509

This part shall be liberally construed to effectuate its purpose. Any proceedings taken under this part and any assessment levied pursuant thereto shall not be invalidated for failure to comply with the provisions of this part if such failure does not substantially and adversely affect the rights of any person. All determinations made by the legislative body pursuant to this part shall be final and conclusive in the absence of fraud or prejudicial abuse of discretion.

(Added by Stats. 1972, Ch. 630.)






ARTICLE 2. Definitions

22520

The definitions contained in this article govern the construction of this part unless the context otherwise requires. The definition of a word or phrase applies to any variants thereof.

(Added by Stats. 1972, Ch. 630.)



22521

Assessment district means an assessment district formed pursuant to this part.

(Added by Stats. 1972, Ch. 630.)



22522

Clerk means the clerk or secretary of a local agency or its legislative body.

(Added by Stats. 1972, Ch. 630.)



22523

Engineer means the city engineer, county engineer, engineer of the district, or any other person designated by the legislative body as the engineer for the purposes of this part, including any officer, board, or employee of the local agency or any private person or firm specially employed by the local agency as engineer for the purposes of this part.

(Added by Stats. 1972, Ch. 630.)



22524

Fiscal year means a 12-month period commencing on July 1 and ending on the following June 30.

(Added by Stats. 1972, Ch. 630.)



22525

Improvement means one or any combination of the following:

(a) The installation or planting of landscaping.

(b) The installation or construction of statuary, fountains, and other ornamental structures and facilities.

(c) The installation or construction of public lighting facilities, including, but not limited to, traffic signals.

(d) The installation or construction of any facilities which are appurtenant to any of the foregoing or which are necessary or convenient for the maintenance or servicing thereof, including, but not limited to, grading, clearing, removal of debris, the installation or construction of curbs, gutters, walls, sidewalks, or paving, or water, irrigation, drainage, or electrical facilities.

(e) The installation of park or recreational improvements, including, but not limited to, all of the following:

(1) Land preparation, such as grading, leveling, cutting and filling, sod, landscaping, irrigation systems, sidewalks, and drainage.

(2) Lights, playground equipment, play courts, and public restrooms.

(f) The maintenance or servicing, or both, of any of the foregoing, and of any improvement authorized by subdivision (i).

(g) The acquisition of land for park, recreational, or open-space purposes.

(h) The acquisition of any existing improvement otherwise authorized pursuant to this section.

(i) The acquisition or construction of any community center, municipal auditorium or hall, or similar public facility for the indoor presentation of performances, shows, stage productions, fairs, conventions, exhibitions, pageants, meetings, parties, or other group events, activities, or functions, whether those events, activities, or functions are public or private.

(Amended by Stats. 2011, Ch. 382, Sec. 13.5. Effective January 1, 2012.)



22526

Incidental expenses include all of the following:

(a) The costs of preparation of the report, including plans, specifications, estimates, diagram, and assessment.

(b) The costs of printing, advertising, and the giving of published, posted, and mailed notices.

(c) Compensation payable to the county for collection of assessments.

(d) Compensation of any engineer or attorney employed to render services in proceedings pursuant to this part.

(e) Any other expenses incidental to the construction, installation, or maintenance and servicing of the improvements.

(f) Any expenses incidental to the issuance of bonds or notes pursuant to Section 22662.5.

(g) Costs associated with any elections held for the approval of a new or increased assessment.

(Amended by Stats. 1993, Ch. 1194, Sec. 16. Effective October 11, 1993.)



22527

Including, unless expressly limited, means including without limitation.

(Added by Stats. 1972, Ch. 630.)



22528

Landscaping means trees, shrubs, grass, or other ornamental vegetation.

(Added by Stats. 1972, Ch. 630.)



22529

Legislative body means the legislative body or governing board of any local agency.

(Added by Stats. 1972, Ch. 630.)



22530

Local agency means a county, a city and county, a city, a special district, or an agency or entity created pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code and made up solely of local agencies whose annual taxes are carried on the county assessment roll and are collected by the county.

(Amended by Stats. 1991, Ch. 966, Sec. 14.)



22531

Maintain or maintenance means the furnishing of services and materials for the ordinary and usual maintenance, operation, and servicing of any improvement, including:

(a) Repair, removal, or replacement of all or any part of any improvement.

(b) Providing for the life, growth, health, and beauty of landscaping, including cultivation, irrigation, trimming, spraying, fertilizing, or treating for disease or injury.

(c) The removal of trimmings, rubbish, debris, and other solid waste.

(d) The cleaning, sandblasting, and painting of walls and other improvements to remove or cover graffiti.

(Amended by Stats. 1993, Ch. 1246, Sec. 1. Effective January 1, 1994.)



22532

Property owner means: any person shown as the owner of land on the last equalized county assessment roll; when such person is no longer the owner, then any person entitled to be shown as owner on the next county assessment roll, if such person is known to the local agency; where land is subject to a recorded written agreement of sale, any person shown therein as purchaser.

(Added by Stats. 1972, Ch. 630.)



22533

Public agency means the state or federal governments, any city, city and county, county, or other public corporation formed pursuant to charter, general law, or special act, for the performance of governmental or proprietary functions within limited boundaries and any department, board, commission, independent agency, or instrumentality of any of the foregoing.

(Added by Stats. 1972, Ch. 630.)



22534

Public lighting facilities means all works or improvements used or useful for the lighting of any public places, including ornamental standards, luminaires, poles, supports, tunnels, manholes, vaults, conduits, pipes, wires, conductors, guys, stubs, platforms, braces, transformers, insulators, contacts, switches, capacitors, meters, communication circuits, appliances, attachments, and appurtenances.

(Added by Stats. 1972, Ch. 630.)



22535

Public places means one or any combination of the following:

(a) Any public street, highway, road, alley, lane, boulevard, parkway, or other way dedicated to or used for public use.

(b) Any public property, right-of-way, or leasehold interest which is in use in the performance of a public function and which adjoins any of the ways described in subdivision (a).

(Added by Stats. 1972, Ch. 630.)



22536

Public utility means any public utility subject to the jurisdiction of and regulated by the Public Utilities Commission.

(Added by Stats. 1972, Ch. 630.)



22537

Resolution includes an ordinance.

(Added by Stats. 1972, Ch. 630.)



22538

Service or servicing means the furnishing of:

(a) Electric current or energy, gas, or other illuminating agent for any public lighting facilities or for the lighting or operation of any other improvements.

(b) Water for the irrigation of any landscaping, the operation of any fountains, or the maintenance of any other improvements.

(Added by Stats. 1972, Ch. 630.)



22539

Special district means any public corporation, other than a county or a city, formed pursuant to general law or special act for the local performance of governmental or proprietary functions within limited boundaries and which is authorized by such law or act to make any of the improvements or to furnish the maintenance or services provided for in this part.

(Added by Stats. 1972, Ch. 630.)



22540

Treasurer means the treasurer of a local agency.

(Added by Stats. 1972, Ch. 630.)






ARTICLE 3. Notice

22550

Notice means any resolution, order, notice, or other instrument authorized or required by this part to be published, posted, or mailed.

(Added by Stats. 1972, Ch. 630.)



22551

The clerk shall give notice or cause the same to be given in accordance with this article, unless the legislative body delegates the duty of giving the notice to some other officer or board.

(Added by Stats. 1972, Ch. 630.)



22552

Published notice shall be made pursuant to Section 6061 of the Government Code.

(Added by Stats. 1972, Ch. 630.)



22553

Publication of notice of hearing shall be completed at least 10 days prior to the date of hearing specified therein.

(Added by Stats. 1972, Ch. 630.)



22554

Posted notices, other than of hearings for the formation of an assessment district or for the annexation of territory to an existing district, shall be made by posting upon any official bulletin board customarily used by the local agency or legislative body for the posting of notices.

(Added by Stats. 1972, Ch. 630.)



22556

Prior to levying a new assessment pursuant to Chapter 2 (commencing with Section 22585), the legislative body shall cause notice of the public hearing to be given pursuant to Section 53753 of the Government Code.

(Amended by Stats. 2000, Ch. 262, Sec. 53. Effective January 1, 2001.)






ARTICLE 4. Reports

22565

The engineer shall prepare reports in accordance with this article.

(Added by Stats. 1972, Ch. 630.)



22566

A report shall be prepared for each fiscal year for which assessments are to be levied and collected to pay the costs of the improvements described in the report.

(Added by Stats. 1972, Ch. 630.)



22567

A report shall refer to the assessment district by its distinctive designation, specify the fiscal year to which the report applies, and, with respect to that year, shall contain all of the following:

(a) Plans and specifications for the improvements.

(b) An estimate of the costs of the improvements.

(c) A diagram for the assessment district.

(d) An assessment of the estimated costs of the improvements.

(e) If bonds or notes will be issued pursuant to Section 22662.5, an estimate of their principal amount.

(Amended by Stats. 1987, Ch. 1184, Sec. 27.)



22568

The plans and specifications shall show and describe existing and proposed improvements. The plans and specifications need not be detailed, but shall be sufficient if they show or describe the general nature, location, and extent of the improvements. If the assessment district is divided into zones, the plans and specifications shall indicate the class and type of improvements to be provided for each such zone. The plans or specifications may be prepared as separate instruments or either or both may be incorporated in the diagram as a combined instrument.

(Added by Stats. 1972, Ch. 630.)



22569

The estimate of the costs of the improvements for the fiscal year shall contain estimates for all of the following:

(a) The total costs for improvements to be made that year, being the total costs of constructing or installing all proposed improvements and of maintaining and servicing all existing and proposed improvements, including all incidental expenses. This may include a reserve which shall not exceed the estimated costs of maintenance and servicing to December 10 of the fiscal year, or whenever the city expects to receive its apportionment of special assessments and tax collections from the county, whichever is later.

(b) The amount of any surplus or deficit in the improvement fund to be carried over from a previous fiscal year.

(c) The amount of any contributions to be made from sources other than assessments levied pursuant to this part.

(d) The amount, if any, of the annual installment for the fiscal year where the legislative body has ordered an assessment for the estimated cost of any improvements to be levied and collected in annual installments.

(e) The net amount to be assessed upon assessable lands within the assessment district, being the total improvement costs, as referred to in subdivision (a), increased or decreased, as the case may be, by any of the amounts referred to in subdivision (b), (c), or (d).

(Amended by Stats. 1991, Ch. 966, Sec. 15.)



22570

The diagram for an assessment district shall show (a) the exterior boundaries of the assessment district, (b) the boundaries of any zones within the district, and (c) the lines and dimensions of each lot or parcel of land within the district. Each lot or parcel shall be identified by a distinctive number or letter.

(Added by Stats. 1972, Ch. 630.)



22571

The lines and dimensions of each lot or parcel of land shown on the diagram shall conform to those shown on the county assessor s maps for the fiscal year to which the report applies. The diagram may refer to the county assessor s maps for a detailed description of the lines and dimensions of any lots or parcels, in which case, those maps shall govern for all details concerning the lines and dimensions of such lots or parcels.

(Added by Stats. 1972, Ch. 630.)



22572

The assessment shall refer to the fiscal year to which it applies and shall do all of the following:

(a) State the net amount, determined in accordance with Section 22569, to be assessed upon assessable lands within the assessment district, which shall include an amount sufficient to pay the principal and interest due during the fiscal year from each parcel on any bonds or notes issued pursuant to Section 22662.5.

(b) Describe each assessable lot or parcel of land within the district.

(c) Assess the net amount upon all assessable lots or parcels of land within the district by apportioning that amount among the several lots or parcels in proportion to the estimated benefits to be received by each lot or parcel from the improvements.

The assessment may refer to the county assessment roll for a description of the lots or parcels, in which case that roll shall govern for all details concerning the description of the lots or parcels.

(Amended by Stats. 1987, Ch. 1184, Sec. 28.)



22573

The net amount to be asessed upon lands within an assessment district may be apportioned by any formula or method which fairly distributes the net amount among all assessable lots or parcels in proportion to the estimated benefits to be received by each such lot or parcel from the improvements.

The determination of whether or not a lot or parcel will benefit from the improvements shall be made pursuant to the Improvement Act of 1911 (Division 7 (commencing with Section 5000)).

(Added by Stats. 1972, Ch. 630.)



22574

The diagram and assessment may classify various areas within an assessment district into different zones where, by reason of variations in the nature, location, and extent of the improvements, the various areas will receive differing degrees of benefit from the improvements. A zone shall consist of all territory which will receive substantially the same degree of benefit from the improvements.

(Added by Stats. 1972, Ch. 630.)









CHAPTER 2. Organization of the Assessment District; Levy of First Assessment

ARTICLE 1. Formation of an Assessment District

22585

Proceedings for the formation of an assessment district shall be initiated by resolution. The resolution shall:

(a) Propose the formation of an assessment district pursuant to this part.

(b) Describe the improvements.

(c) Describe the proposed assessment district and specify a distinctive designation for the district.

(d) Order the engineer to prepare and file a report in accordance with Article 4 (commencing with Section 22565) of Chapter 1.

The descriptions need not be detailed but shall be sufficient if they enable the engineer to generally identify the nature, location, and extent of the improvements and the location and extent of the assessment district.

(Added by Stats. 1972, Ch. 630.)



22586

Upon completion, the engineer shall file the report with the clerk for submission to the legislative body. The legislative body may approve the report, as filed, or it may modify the report in any particular and approve it as modified.

(Added by Stats. 1972, Ch. 630.)



22587

After approval of the report, either as filed or as modified, the legislative body shall adopt a resolution of intention. The resolution shall do all of the following:

(a) Declare the intention of the legislative body to order the formation of an assessment district, to levy and collect assessments, and, if desired, to issue bonds or notes pursuant to this part.

(b) Generally describe the improvements.

(c) Refer to the proposed assessment district by its distinctive designation and indicate the general location of the district.

(d) Refer to the report of the engineer, on file with the clerk, for a full and detailed description of the improvements, the boundaries of the assessment district and any zones therein, any bonds or notes to be issued, and the proposed assessments upon assessable lots and parcels of land within the district.

(e) Give notice of, and fix a time and place for, a hearing by the legislative body on the question of the formation of the assessment district and the levy of the proposed assessment.

(Amended by Stats. 1987, Ch. 1184, Sec. 29.)



22588

The legislative body shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(Amended by Stats. 2000, Ch. 262, Sec. 54. Effective January 1, 2001.)



22591

During the course or upon the conclusion of the hearing, the legislative body may order changes in any of the matters provided in the report, including changes in the improvements, the boundaries of the proposed assessment district and any zones therein, and the proposed diagram or the proposed assessment. The legislative body may, without further notice, order the exclusion of territory from the proposed district, but shall not order the inclusion of additional territory within the district except upon written request by a property owner for the inclusion of his property or upon the giving of mailed notice of hearing to property owners upon the question of the inclusion of their property in the district.

(Added by Stats. 1972, Ch. 630.)



22592

Upon the conclusion of the hearing, the legislative body shall determine whether a majority protest exists. For that purpose, the extent of the territory of the proposed assessment district shall be adjusted in accordance with any orders excluding territory from or including additional territory within the district.

(Added by Stats. 1972, Ch. 630.)



22593

Proceedings for the formation of the assessment district shall be abandoned if there is a majority protest, as defined in Section 53753 of the Government Code.

(Amended by Stats. 2000, Ch. 262, Sec. 57. Effective January 1, 2001.)



22594

(a) If a majority protest has not been filed, the legislative body may adopt a resolution ordering the improvements and the formation of the assessment district and confirming the diagram and assessment, either as originally proposed by the legislative body or as changed by it. Except as provided in subdivision (b), the adoption of the resolution shall constitute the levy of an assessment for the fiscal year referred to in the assessment.

(b) If bonds or notes are to be issued pursuant to Section 22662.5, the adoption of the resolution shall constitute the levy of an assessment for a principal amount which may be collected in annual installments. The clerk shall record a notice and map describing the assessment pursuant to Division 4.5 (commencing with Section 3100).

(Amended by Stats. 1992, Ch. 963, Sec. 7. Effective January 1, 1993.)



22595

Whenever a railroad, gas, water, or electric utility right-of-way or electric line right-of-way is included within an assessment district, the railroad, gas, water, or electric utility right-of-way or electric line right-of-way shall be included in the initiating resolution, the engineer s report, and the resolution of intention. The railroad, gas, water, or electric utility right-of-way or electric line right-of-way shall be assessed only if, and to the extent that, it is found that it will benefit from the installation and maintenance of the proposed improvement, and the railroad, gas, water, or electric utility right-of-way or electric line right-of-way shall be subject to the same penalties, and the same procedure and sale, in the event of delinquency as other parcels in the assessment district. In determining whether or not the railroad, gas, water, or electric utility right-of-way or electric line right-of-way benefits, its use as a right-of-way for a railroad, gas, water, or electric utility shall be presumed to be permanent.

(Added by Stats. 1979, Ch. 261.)






ARTICLE 2. Changes of Organization for Assessment Districts

22605

The legislative body, either in a single proceeding or by separate proceedings, may order one or any combination of the following changes of organization:

(a) The annexation of territory to an existing assessment district formed under this part.

(b) The detachment of territory from an existing assessment district formed under this part.

(c) The dissolution of an existing assessment district formed under this part.

(d) The consolidation into a single assessment district formed under this part of any combination of two or more of any of the following:

(1) An existing assessment district formed pursuant to this part.

(2) An existing lighting, street lighting, maintenance, or tree planting district formed pursuant to Chapter 26 (commencing with Section 5820) of Part 3 of Division 7, Part 1 (commencing with Section 18000), Part 2 (commencing with Section 18300), Part 3 (commencing with Section 18600), or Part 4 (commencing with Section 19000) of Division 14, or Part 1 (commencing with Section 22000) of this division, or pursuant to any procedural ordinance adopted by a charter city.

(e) The legislative body shall not, by annexation, detachment, dissolution, or consolidation, alter the obligation of property owners to pay the principal of, and interest on, bonded debt or notes issued pursuant to Section 22662.5. This section does not prevent the lawful refunding of the bonded debt or notes or the apportionment of assessments upon the division of properties assessed.

(Amended by Stats. 1987, Ch. 1184, Sec. 31.)



22606

Proceedings for a change of organization may be:

(a) Undertaken subsequent to or concurrently with proceedings for the formation of an assessment district under this chapter. Any or all such proceedings may be conditioned on the completion of any other or all such proceedings.

(b) Combined with proceedings for the formation of an assessment district under this chapter. In such case, any of the several resolutions, reports, notices, or other instruments provided for in this part may be combined into single documents.

(Added by Stats. 1972, Ch. 630.)



22607

Except as otherwise provided in this article, proceedings for a change of organization shall be initiated, conducted, and completed in substantial accordance with the procedure provided in Article 1 (commencing with Section 22585) of this chapter for the formation of an assessment district.

(Added by Stats. 1972, Ch. 630.)



22608

In annexation proceedings, the resolutions, report, notices of hearing, and right of majority protest shall be limited to the territory proposed to be annexed, and shall be waived with the written consent of all of the owners of property within the territory to be annexed. Notice of hearing on the proposed annexation shall be published, posted, and mailed. Mailed notice may be dispensed with as to all property owners who shall have filed a written request for the annexation of their property.

(Amended by Stats. 1991, Ch. 966, Sec. 16.)



22608.2

In the event that an ordinance requires the installation of any improvements described in this part by a subdivider, the resolution of intention may state that the territory owned by the subdivider comes under the terms of such ordinance and order that such territory be formed into an assessment district, or annexed to an existing assessment district, without notice and hearing or filing of an engineers report, or both.

(Added by Stats. 1979, Ch. 261.)



22609

In detachment proceedings, the resolutions, report, notices of hearing, and right of majority protest shall be limited to the territory proposed to be detached. The legislative body may dispense with:

(a) The resolution and report required by Sections 22585 and 22586 and may initiate proceedings by the adoption of the resolution of intention.

(b) Posted and mailed notice of hearing.

(Added by Stats. 1972, Ch. 630.)



22610

In dissolution proceedings, the legislative body may dispense with the resolution and report required by Sections 22585 and 22586 and may initiate dissolution proceedings by the adoption of the resolution of intention. The legislative body may dispense with posted and mailed notice of hearing. If the legislative body orders the dissolution of an assessment district, any moneys in the improvement fund for the district shall be transferred to the general fund of the local agency.

(Added by Stats. 1972, Ch. 630.)



22611

Notwithstanding any other provision of law, the single assessment district resulting from a consolidation under this article shall assume all assets and liabilities of the districts consolidated and shall be entitled to all of the property tax revenues to which each of the separate districts involved in the consolidation would have been entitled had such districts not been so consolidated.

(Added by Stats. 1979, Ch. 261.)



22612

If all of the territory of a district is included within one city by annexation or incorporation, the legislative body may transfer jurisdiction over the district to the city council of the city by a joint resolution setting forth the mutually agreed upon terms and conditions under which the transfer is to take place.

(Added by Stats. 1983, Ch. 1305, Sec. 8. Effective September 30, 1983.)



22613

(a) Whenever any territory of an assessment district is included within a city by annexation or incorporation, whether that inclusion occurs before or after the completion of the formation of the assessment district, and the notification requirements of subdivision (c) of Section 57200 of the Government Code have been met, that territory is thereby excluded from the assessment district.

(b) Subdivision (c) of Section 99 of the Revenue and Taxation Code applies to alterations of territory pursuant to this section.

(c) If the assessment district has issued bonds or notes pursuant to Section 22662.5 and the bonds or notes are outstanding and owing on the date of the withdrawal, the property within any territory withdrawing from the district shall continue to be liable for assessment and payment of its pro rata share of the bonds or notes.

(Added by Stats. 1989, Ch. 324, Sec. 3.)









CHAPTER 3. Levy of Annual Assessments After Formation of an Assessment District

22620

This chapter applies to all annual assessments levied after the formation of an assessment district, except annual assessments to pay the principal of, and interest on, previously issued bond debt or notes.

(Amended by Stats. 1987, Ch. 1184, Sec. 32.)



22621

Proceedings shall be taken pursuant to this chapter for any fiscal year during which an assessment is to be levied and collected within an existing assessment district.

(Added by Stats. 1972, Ch. 630.)



22622

The legislative body shall adopt a resolution which shall generally describe any proposed new improvements or any substantial changes in existing improvements and order the engineer to prepare and to file a report in accordance with Article 4 (commencing with Section 22565) of Chapter 1 of this part.

(Added by Stats. 1972, Ch. 630.)



22623

Upon completion, the engineer shall file the report with the clerk for submission to the legislative body. The legislative body may approve the report, as filed, or it may modify the report in any particular and approve it as modified.

(Added by Stats. 1972, Ch. 630.)



22624

After approval of the report, either as filed or as modified, the legislative body shall adopt a resolution of intention. The resolution shall:

(a) Declare the intention of the legislative body to levy and collect assessments within the assessment district for the fiscal year stated therein.

(b) Generally describe the existing and proposed improvements and any substantial changes proposed to be made in existing improvements.

(c) Refer to the assessment district by its distinctive designation and indicate the general location of the district.

(d) Refer to the report of the engineer, on file with the clerk, for a full and detailed description of the improvements, the boundaries of the assessment district and any zones therein, and the proposed assessments upon assessable lots and parcels of land within the district.

(e) Give notice of the time, as fixed by Section 22625, and the place for hearing by the legislative body on the levy of the proposed assessment.

(f) State whether the assessment is proposed to increase from the previous year.

(Amended by Stats. 2000, Ch. 262, Sec. 58. Effective January 1, 2001.)



22625

The date, hour, and place of the hearing is hereby fixed as the date, hour, and place of a regular meeting before August 10, as specified in any ordinance, resolution, or order of the legislative body fixing the time and place of its regular meetings.

(Amended by Stats. 1988, Ch. 959, Sec. 12.)



22626

Notice of the hearing shall be given by either of the following methods:

(a) If the assessments are to be levied in the same or lesser amounts than in any previous year, the clerk shall give notice by causing the resolution of intention to be published pursuant to Sections 22552 and 22553.

(b) If the assessments are to be increased from any previous year, the legislative body shall cause notice of the public hearing with respect to the increase to be given pursuant to Section 53753 of the Government Code.

(Amended by Stats. 2000, Ch. 262, Sec. 59. Effective January 1, 2001.)



22628

Any interested person may, prior to the conclusion of the hearing, file a written protest with the clerk or, having previously filed a protest, may file a written withdrawal of that protest. A written protest shall state all grounds of objection. A protest by a property owner shall contain a description sufficient to identify the property owned by him.

(Added by Stats. 1972, Ch. 630.)



22629

If notice is given pursuant to subdivision (a) of Section 22626, the legislative body shall hold the public hearing pursuant to Section 53753 of the Government Code at the time and place specified in the notice and in any order continuing the hearing. If notice is given pursuant to subdivision (b) of Section 22626, the legislative body shall hold the public meeting and public hearing held pursuant to Section 53753 of the Government Code at the time and place specified in the joint notice and in any order continuing the hearing. All interested persons shall be afforded the opportunity to hear and be heard. The legislative body shall consider all oral statements and all written protests made or filed by any interested person. The legislative body may continue the hearing from time to time, provided that no continuance shall be made to a date subsequent to August 10 without the prior consent of the county auditor.

(Amended by Stats. 2000, Ch. 262, Sec. 60. Effective January 1, 2001.)



22630

During the course or upon the conclusion of the hearing, the legislative body may order changes in any of the matters provided in the report, including changes in the improvements, any zones within the assessment district, and the proposed diagram or the proposed assessment.

(Added by Stats. 1972, Ch. 630.)



22630.5

If there is a majority protest against the levy of an annual assessment after the formation of the assessment district that is increased from any previous year, the proposed increase in the assessment shall be abandoned. For purposes of this section, majority protest has the same meaning as provided in Section 53753 of the Government Code. For purposes of this section, increased assessment shall have the same meaning as provided in Section 54954.6 of the Government Code.

(Amended by Stats. 2000, Ch. 262, Sec. 61. Effective January 1, 2001.)



22631

If a majority protest has not been filed, the legislative body may adopt a resolution confirming the diagram and assessment, either as originally proposed or as changed by it. The adoption of the resolution shall constitute the levy of an assessment for the fiscal year referred to in the assessment.

(Amended by Stats. 1993, Ch. 1194, Sec. 24. Effective October 11, 1993.)






CHAPTER 4. Completion of Proceedings; Collection of Assessments

ARTICLE 1. Completion of Proceedings; Filing of Diagram and Assessment

22640

Hearings upon the formation of an assessment district, upon a change of organization for an existing district, or upon the levy of annual assessments after formation of a district shall be concluded and any resolution confirming a diagram and an assessment shall be adopted not later than:

(a) July 1 of the fiscal year during which the assessments are to be collected on the county assessment roll; or

(b) Such later date, not beyond the third Monday in August, as the county auditor may authorize.

(Added by Stats. 1972, Ch. 630.)



22641

Immediately after the adoption of any resolution confirming a diagram and assessment and by not later than the third Monday in August, the clerk shall file the diagram and assessment, or a certified copy thereof, with the county auditor.

(Added by Stats. 1972, Ch. 630.)






ARTICLE 2. Collection of Assessments

22645

After the filing of the diagram and assessment, the county auditor shall enter on the county assessment roll opposite each lot or parcel of land the amount assessed thereupon, as shown in the assessment.

(Added by Stats. 1972, Ch. 630.)



22646

The assessments shall be collected at the same time and in the same manner as county taxes are collected, and all laws providing for the collection and enforcement of county taxes shall apply to the collection and enforcement of the assessments, except that assessments levied pursuant to Section 22660 for which bonds or notes are to be issued may be paid within 30 days after the date the county auditor has entered the assessments on the county assessment roll, upon which time the engineer shall make and file with the treasurer a complete list of all unpaid assessments in the manner required by Section 8620. As a cumulative remedy, assessments and related charges and penalties, to pay principal or interest on bonds or notes, which are not paid when due, may be collected by an action brought in superior court, pursuant to Part 14 (commencing with Section 8830) of Division 10.

(Amended by Stats. 1987, Ch. 1184, Sec. 33.)



22647

After collection by the county, the net amount of the assessments, after deduction of any compensation due the county for collection, shall be paid to the treasurer.

(Added by Stats. 1972, Ch. 630.)









CHAPTER 5. Financial Provisions

22655

Upon receipt of moneys representing assessments collected by the county, the treasurer shall deposit the moneys in the treasury of the local agency to the credit of an improvement fund for the assessment district from which they were collected, and the moneys shall be expended only for the improvements authorized for such district.

(Added by Stats. 1972, Ch. 630.)



22656

If there is a surplus or a deficit in the improvement fund of an assessment district at the end of any fiscal year, the surplus or deficit shall be carried forward to the next annual assessment to be levied within such district and applied as a credit or a debit, as the case may be, against such assessment.

(Added by Stats. 1972, Ch. 630.)



22657

If there is a deficit in the improvement fund of an assessment district during any fiscal year, the legislative body, from any available and unencumbered funds of the local agency, may provide for:

(a) A contribution to the improvement fund.

(b) A temporary advance to the improvement fund and direct that the advance be repaid from the next annual assessments levied and collected within the assessment district.

(Added by Stats. 1972, Ch. 630.)



22658

The legislative body may accept contributions from any source toward payment of improvement costs. The legislative body, at any time either before or after the confirmation of the assessment, may provide for contributions towards payment of improvement costs from the funds of the local agency. All contributions shall be deposited in the improvement fund of the assessment district for which the contribution was provided.

(Added by Stats. 1972, Ch. 630.)



22659

All contributions authorized prior to confirmation of an assessment shall be deducted from the total improvement costs to be assessed within the assessment district.

(Added by Stats. 1972, Ch. 630.)



22660

(a) The legislative body may, by resolution, determine that the estimated cost of any of the proposed improvements described in subdivisions (a) to (d), inclusive, of Section 22525 is greater than can be conveniently raised from a single annual assessment and order that the estimated cost shall be raised by an assessment levied and collected in installments over a period not to exceed five fiscal years.

(b) The legislative body may, by resolution, determine that the estimated cost of the proposed improvements described in Section 22525 is greater than can be conveniently raised from a single annual assessment and order that the estimated cost of those improvements, other than the costs of maintenance and servicing, be raised by an assessment levied and collected in installments over a period not to exceed 30 years.

(c) The resolution adopted pursuant to subdivision (a) or (b) shall generally describe the proposed improvements, set forth the estimated cost thereof, specify the number of annual installments and the fiscal years during which they are to be collected, and fix or determine the maximum amount of each annual installment.

(Amended by Stats. 1988, Ch. 366, Sec. 1. Effective July 14, 1988.)



22661

After adoption of a resolution providing for annual installment assessments, the engineer, in preparing reports required by Article 4 (commencing with Section 22565) of Chapter 1 of this part, shall include in the estimate and the assessment for each fiscal year specified in the resolution the total amount of the annual installment fixed or determined for such year.

(Added by Stats. 1972, Ch. 630.)



22662

If a resolution providing for annual installment payments has been adopted, in the resolution or subsequent thereto, the legislative body may do any or a combination of the following:

(a) Provide for the accumulation of the moneys collected from the annual installments in the improvement fund until there is sufficient moneys to pay all or part of the cost of the improvements described in the resolution.

(b) Provide for a temporary advance to the improvement fund from any available and unencumbered funds of the local agency to pay all or part of the cost of the improvements described in the resolution and direct that the advance be repaid from the annual installments levied and collected during the fiscal years designated in the resolution.

(c) Borrow an amount necessary to finance the estimated cost of the proposed improvements. The amount borrowed, except for the amount borrowed pursuant to Section 22662.5, shall not exceed the amount of revenue estimated to be raised from the annual assessments levied over five fiscal years.

(Amended by Stats. 1984, Ch. 1080, Sec. 4.)



22662.5

(a) The legislative body of any local agency may, by resolution, determine and declare that bonds shall be issued to finance the estimated cost of the proposed improvements described in Section 22525, other than the costs of maintenance and servicing, under either the Improvement Act of 1911 (Division 7 (commencing with Section 5000)) or the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500)). Either Part 5 (commencing with Section 6400) of Division 7 or Division 10 (commencing with Section 8500), as the case may be, shall govern all proceedings relating to the issuance of those bonds. The pertinent provisions of that division which apply to the legislative body of a city shall also apply to the legislative body of a special district formed to provide park and recreational services. Alternatively, the legislative body may determine and declare that notes shall be issued for the same purposes for which bonds may be issued. The maximum term to maturity of any notes issued shall not exceed 10 years.

(b) The resolution shall generally describe the proposed improvements specified in Section 22525, set forth the estimated cost thereof, specify the number of annual installments and the fiscal years during which they are to be collected, and fix or determine the maximum amount of each annual installment necessary to retire the bonds or notes. The amount of debt service to retire the bonds shall not exceed the amount of revenue estimated to be raised from assessments over 30 years. The amount of debt service to retire the notes shall not exceed the amount of revenue to be raised from the assessments over 10 years.

(c) Notwithstanding any other provision of this part, assessments levied to pay the principal of, and interest on, any bond or note issued pursuant to this section, shall not be reduced or terminated if doing so would interfere with the timely retirement of the debt.

(Amended by Stats. 1989, Ch. 56, Sec. 1.)



22663

Public property owned by any public agency and in use in the performance of a public function shall not be subject to assessment under this part unless the resolution of intention expressly provides that it shall be assessed. If the resolution provides that public property shall be assessed, the local agency conducting the proceedings shall be liable for payment of all amounts so assessed. Any such amounts shall be payable from the general fund of the local agency unless the resolution of intention designates some other fund. To the extent that any such amounts are paid by the public agency owning the public property, the local agency conducting the proceedings shall not be liable therefor.

(Added by Stats. 1972, Ch. 630.)






CHAPTER 6. Claims and Actions

22675

The validity of an assessment levied under this part for the purpose of raising revenue necessary to pay the debt service on bonds issued pursuant to Section 22662.5 shall not be contested in any action or proceeding, unless the action or proceeding is commenced within 30 days after the initial assessment is levied. Any appeal from a final judgment in the action or proceeding shall be perfected within 30 days after the entry of judgment.

(Added by Stats. 1985, Ch. 31, Sec. 5. Effective April 26, 1985.)



22679

The legislative body may (a) provide for the construction or installation of any improvements authorized by Part 1 (commencing with Section 22000) of this division by proceedings taken pursuant to any other special assessment law or, in the case of a charter city, any procedural ordinance of the city and, (b) provide for the maintenance or servicing of those improvements by proceedings taken pursuant to Article 59 (commencing with Section 20890) of Chapter 1 of Part 3 of Division 2 of the Public Contract Code. The proceedings may be taken separately or combined. If combined, any of the several resolutions, reports, notices or other instruments provided for in Article 59 may be combined with those provided for in the other special assessment law or procedural ordinance.

(Added by Stats. 1986, Ch. 195, Sec. 171.)












DIVISION 16. HIGHWAY DISTRICTS

PART 1. JOINT HIGHWAY DISTRICTS

CHAPTER 1. General Provisions

25000

This part may be cited as the Joint Highway District Act.

(Added by Stats. 1943, Ch. 284.)



25001

Unless the particular provision or the context otherwise requires, the definitions and general provisions contained in this chapter shall govern the construction of this part.

(Added by Stats. 1943, Ch. 284.)



25002

District, means a joint highway district, unless the context clearly indicates otherwise.

(Added by Stats. 1943, Ch. 284.)



25003

Improvement, and any of its variants, includes the laying out, construction, improvement, and maintenance of public highways and appurtenances thereto, including tunnels which are incident to highway purposes.

(Added by Stats. 1943, Ch. 284.)



25004

This part shall apply only to those districts which are organized or reorganized under this part and to those districts organized or reorganized on or after August 14, 1931, under the Joint Highway District Act.

(Added by Stats. 1943, Ch. 284.)



25005

All districts organized or existing prior to August 14, 1931, may continue their operations and the discharge of their obligations pursuant to the provisions of all laws appertaining to such districts in effect prior to that date.

(Added by Stats. 1943, Ch. 284.)



25006

This part shall be liberally construed, in order to effectuate its purposes. No error, defect, irregularity, informality and no neglect or omission of any officer or person, in any procedure taken under this part, which does not affect the jurisdiction of the board of directors to proceed shall render void or invalidate any proceeding hereunder, any bonds issued or levied, or taxes or assessment taxes levied or imposed hereunder.

(Added by Stats. 1943, Ch. 284.)






CHAPTER 2. Organization and Reorganization of Districts

25025

Districts, to be composed of two or more counties, may be created in accordance with this part for the purpose of improving public highways.

(Added by Stats. 1943, Ch. 284.)



25026

The board of supervisors of any county may initiate proceedings proposing the creation of a district by adopting a resolution reciting:

(a) That the public interest requires the improvement of one or more public highways and the acquisition of any necessary rights of way therefor.

(b) The general location and extent of the highways to be improved.

(c) That it is proposed to create a district composed of the counties of ____ (naming them) which will be benefited by the proposed improvement.

(Added by Stats. 1943, Ch. 284.)



25027

Upon the adoption of the resolution the board of supervisors shall name and appoint one of its members to represent that county upon the board of directors of the district proposed to be organized.

(Added by Stats. 1943, Ch. 284.)



25028

The clerk of the board of supervisors adopting the resolution shall transmit certified copies of the resolution to the clerk of the board of supervisors of each of the other counties named in the resolution.

(Added by Stats. 1943, Ch. 284.)



25029

Upon receipt of a copy of the resolution, the boards of supervisors of the several counties affected shall consider the advisability of creating and organizing a district as proposed in the resolution. After determining the facts involved, each of the boards of supervisors shall adopt a resolution either rejecting or approving the proposal to create the district.

(Added by Stats. 1943, Ch. 284.)



25030

Each resolution of approval shall, in addition to the matter otherwise required therein, name and appoint a member of the board of supervisors of the county adopting the resolution, to represent such county upon the board of directors of the proposed district. A certified copy of the resolution of approval shall be forthwith transmitted to the clerk of the board of supervisors initiating the proceedings.

(Added by Stats. 1943, Ch. 284.)



25031

The adoption of the original resolution by the board of supervisors of the county initiating the proceedings shall constitute a sufficient approval in behalf of that county.

(Added by Stats. 1943, Ch. 284.)



25032

After the receipt by the board of supervisors instituting the proceedings of a copy of the resolution approving the proposal from the board of supervisors of each county proposed to be included within the district, that board shall adopt a resolution declaring the district to be created and organized and setting forth the names of the counties composing the district.

(Added by Stats. 1943, Ch. 284.)



25033

The board of supervisors adopting the resolution declaring the creation and organization of the district shall file a certified copy of that resolution with the Secretary of State whereupon the district shall come into existence and shall have all of the powers granted in this part. The district shall constitute a public corporation and shall be known as Joint Highway District No. ____ of the State of California.

(Added by Stats. 1943, Ch. 284.)



25034

The Secretary of State shall furnish and transmit to the clerk of the board of supervisors of the county adopting the initial resolution for the organization of the district a certificate of organization of the district. Within 10 days after the receipt of the certificate, the clerk shall notify (a) the clerks of the several boards of supervisors of the counties constituting the district, (b) the state Director of Transportation, and (c) each supervisor appointed as a member of the board of directors of the district that the district has been organized.

(Amended by Stats. 1982, Ch. 681, Sec. 72.)



25035

All districts shall be numbered by the Secretary of State, in the order of their creation and he shall keep and maintain in his office a list and register showing the districts organized under the provisions of this part or the Joint Highway District Act.

(Added by Stats. 1943, Ch. 284.)



25036

All districts organized or tentatively organized prior to August 14, 1931, may reorganize under this part. The board of directors of the district or tentative district proposing to reorganize under this part may adopt a resolution declaring its intention so to do. It shall then transmit a certified copy of the resolution to the boards of supervisors of the several counties composing the district for their approval. If the boards of supervisors of all of the counties composing the district consent to the reorganization, the board of directors of the district shall adopt a resolution setting forth such consent and declaring the district or tentative district reorganized under this part. Thereupon the reorganization shall be complete and the district shall thereafter conform to the provisions of this part and shall have all of the powers and duties in this part provided. A certified copy of the resolution declaring reorganization shall be transmitted to the Secretary of State.

(Added by Stats. 1943, Ch. 284.)






CHAPTER 3. General Powers of Districts

25050

The district, acting through its board of directors, shall have power to:

(a) Improve public highways.

(b) Issue bonds and levy and impose taxes and assessment taxes upon property within the boundaries of the district.

(c) Accept in the name of the district all gifts, donations or contributions from any source whatsoever made to further the purposes of the district.

(d) Exercise the right of eminent domain for the purpose of acquiring lands or rights-of-way for any of the authorized purposes of the district.

(e) Acquire and use such personal property as may in the opinion of the board of directors be necessary for the exercise of the powers granted by this part.

(f) Employ such labor and services as may in the opinion of the board of directors be necessary for the exercise of the powers granted by this part.

(g) Arrange for the safekeeping of all funds belonging to the district and appoint a treasurer and depositary or depositaries to keep the funds of the district and exact from such treasurer and depositary or depositaries such surety bonds or other security as the board of directors deems proper.

(h) Sue and be sued.

(i) Adopt a seal.

(j) Exercise all other powers expressly granted to it together with such powers as are reasonably implied therefrom and which are necessary and proper to carry out the objects and purposes of the district.

(Amended by Stats. 1976, Ch. 349.)



25051

The State, the counties composing the district, or any city within the district, may convey to the district such lands, public highways, or rights of way as may be utilized as part of, or in connection with, any highway which the district is authorized to improve.

(Amended by Stats. 1951, Ch. 1141.)






CHAPTER 4. District Boards of Directors

25070

The district shall be managed by, and the powers conferred upon the district shall be exercised by a board of directors appointed as provided in this part.

(Added by Stats. 1943, Ch. 284.)



25071

The members of the board of directors shall serve during the pleasure of the appointing power. They shall receive no compensation for their services, but shall be allowed the actual expenses incurred by them in connection with the discharge of their duties under this part.

(Added by Stats. 1943, Ch. 284.)



25072

The term of office of any member of the board of directors shall immediately cease upon the termination of the term of office of the director as a member of the board of supervisors of a county within the district, except in the case of a member appointed by the Director of Transportation.

(Amended by Stats. 1980, Ch. 777, Sec. 108.)



25073

If an even number of counties comprise a district, an additional member of the board of directors shall be appointed by the directors already named in behalf of the several boards of supervisors. If the directors fail to make the appointment within 30 days after the date set for the first meeting of the board of directors, the secretary of the board shall, or any member thereof may, notify the Director of Transportation of that fact and he shall, within 30 days after receiving the notification, appoint a member of the board of supervisors of any county within the district, or a person residing in the district and owning real property within the boundaries thereof, to serve as the additional member of the board of directors.

(Amended by Stats. 1980, Ch. 777, Sec. 109.)



25074

If a position on the board of directors becomes vacant, the vacancy shall be filled by the appointing authority whose appointee last held the position.

(Added by Stats. 1943, Ch. 284.)



25075

Within 10 days after the receipt of the certificate of organization of the district, the clerk of the initiatory board of supervisors shall notify the persons selected to serve as members of the board of directors of the district of the time and place at which the first meeting of the board shall be held. The clerk may select the place and fix any time within 30 days after the date of mailing notices for the holding of the first meeting.

(Added by Stats. 1943, Ch. 284.)



25076

The persons appointed as members of the board of directors shall meet at the time and place fixed for the first meeting. A majority of the members of the board shall constitute a quorum for the transaction of business and in the absence of a quorum, any lesser number of directors may adjourn the meeting from time to time until a quorum is present.

(Added by Stats. 1943, Ch. 284.)



25077

At the first meeting the board of directors shall organize by selecting from among its membership a president, vice president and secretary. The officers thus selected shall severally perform such duties as the board may from time to time prescribe.

(Added by Stats. 1943, Ch. 284.)



25078

The board of directors shall fix a place or places within the district for the transaction of business. It may hold meetings from time to time in any place that will, in its opinion, best serve the interest or convenience of the board and of the public. The board of directors may make all necessary rules relative to the orderly transaction of its business and the business of the district.

(Added by Stats. 1943, Ch. 284.)






CHAPTER 5. District Officers and Employees

25100

The board of directors shall appoint a treasurer and a district engineer, and may appoint an assistant secretary. The board may employ such clerical, legal, or additional engineering services as may in its discretion be required, and may fix the compensation to be paid to any officers or employees of the district. No officer of any county shall receive any compensation for services rendered in any capacity in behalf of the district.

(Added by Stats. 1943, Ch. 284.)



25101

The treasurer shall be a resident of the district and a person competent in the handling of financial matters. Before entering upon the duties of his office, he shall furnish to the district a bond which is satisfactory in form and amount to the board of directors.

(Added by Stats. 1943, Ch. 284.)



25102

The treasurer shall have charge and custody of all of the funds of the district and he and his bondsmen shall be responsible for the safekeeping of those funds. He shall deposit all funds of the district in a depositary designated by the board of directors. He shall make report of the funds in his possession as required by the board of directors, and shall perform all the duties required of him by this part, and by the board.

(Added by Stats. 1943, Ch. 284.)



25103

The district engineer shall be a qualified civil engineer, licensed to practice as such under the laws of this State. He shall perform all of the engineering services and duties required of him by this part and by the board of directors.

(Added by Stats. 1943, Ch. 284.)



25104

All engineering work performed in the district shall be done under the direction and control of the district engineer.

(Added by Stats. 1943, Ch. 284.)



25105

If an assistant secretary is appointed, he shall perform such duties as the board of directors determine. He may during the absence of the secretary, or under his direction, perform all of the duties and functions of the secretary.

(Added by Stats. 1943, Ch. 284.)






CHAPTER 6. Contingent Fund

25120

Immediately following the organization of the district, the several boards of supervisors of the counties composing the district shall provide the district with a sufficient contingent fund to enable the district and its officers to perform their prescribed functions and duties. The proportionate contributions of the several counties within the district may be suggested to the several boards of supervisors thereof by the board of directors of the district and the board of directors shall from time to time report to the said boards of supervisors its requirements and in general its expenditures.

(Added by Stats. 1943, Ch. 284.)



25121

The boards of supervisors of the counties within the district may contribute to the contingent fund from any funds of the several counties not otherwise appropriated, including any moneys received from the State by the counties as a result of any tax or license upon motor vehicles or motor vehicle fuels. The State may contribute to the contingent fund any amount that it may desire out of any funds available for joint highway district purposes. The State may, through the director of public works, designate the purposes for which any money contributed by it to the contingent fund may be used and the purposes designated may be any which are authorized under the provisions of this part.

(Added by Stats. 1943, Ch. 284.)



25122

The contingent fund may be used for the following purposes:

(a) For any purpose necessary to create and maintain the organization of the district.

(b) For making reconnaissance, preliminary and final location surveys.

(c) For all necessary or proper engineering, legal or clerical work incident to the organization and operation of the district.

(d) For the improvement of any public highway to be improved under this part.

(e) For procuring any and all necessary lands or rights of way usable for the purposes for which the district is created.

(Added by Stats. 1943, Ch. 284.)






CHAPTER 7. Preliminary Surveys and Report of District Projects

25150

The board of directors shall as soon as practicable cause the route of the highway or highways proposed to be improved by the district, to be tentatively located. For this purpose the board may employ all necessary engineering and other assistance and shall have such preliminary surveys made as in the judgment of the board of directors may be required.

(Added by Stats. 1943, Ch. 284.)



25151

The district engineer shall make a preliminary report to the board of directors setting forth the result of his preliminary surveys and showing the tentative location of the highway or highways proposed to be improved together with an estimate of the approximate cost of improvement, the incidental expenses thereof and the estimated cost of the acquisition of any necessary property or rights of way therefor.

(Added by Stats. 1943, Ch. 284.)



25152

In his preliminary report the district engineer shall also recommend an apportionment of the construction and other costs among the State, if any contribution is to be requested from it, and the counties comprising the district. The district engineer shall also recommend a method or methods for financing the project. Upon completion of the preliminary report the district engineer shall file it with the secretary of the board of directors.

(Added by Stats. 1943, Ch. 284.)



25153

As soon as practicable after the filing of the engineer s preliminary report, the board of directors shall give it full consideration and shall formulate a report of the project or projects for which the district is organized.

(Added by Stats. 1943, Ch. 284.)



25154

The report of the board of directors shall contain the following:

(a) A general description of the approximate route and location of the highway or highways proposed to be improved.

(b) The estimated cost of the improvement.

(c) The general location and extent of any property or rights of way necessary for the entire improvement or for the improvement of the unit proposed to be immediately undertaken, together with the estimated cost of acquisition.

(d) A statement and recommendation of the portion or unit of the project which the board of directors recommends for immediate improvement, which may be the whole or any part of the project proposed.

(e) A statement of the estimated cost of each unit proposed to be immediately improved in the event that the board of directors determines upon the improvement of any unit less than the whole.

(f) A statement of the method of financing proposed by the board of directors.

(g) A statement of the amount of contribution, if any, to be requested of the State.

(h) A statement of the proportionate amounts of the cost of the unit or units proposed to be borne within the several counties composing the district, after deducting any contribution to be made by the State.

(i) If any particular unit is proposed for immediate construction and that unit is less than the whole project, a statement of a proposed program for the improvement of the other units necessary to complete the project.

(Added by Stats. 1943, Ch. 284.)



25155

If highways are to be required or improved beyond the boundaries of the district, the consent of the governing body controlling the territory through which the proposed highways are to pass shall be first obtained.

(Added by Stats. 1943, Ch. 284.)






CHAPTER 8. State Approval and Contribution

25175

If the report of the project, as adopted by the board of directors, contains a request for contribution from the state, the board shall, immediately upon its adoption, file a certified copy thereof with the Director of Transportation.

(Amended by Stats. 1980, Ch. 777, Sec. 110.)



25176

Within 90 days after its receipt, the Department of Transportation, through its proper officers, shall consider and pass upon the report so filed. It may approve or reject the request for contribution, and may reject, approve, or modify the report, in whole or in part, or may suggest modifications thereof. Failure of the department to act on the report within the 90-day period shall operate as a rejection on the part of the state.

(Amended by Stats. 1980, Ch. 777, Sec. 111.)



25177

If the whole or any part of the project proposed in the report is approved and a contribution by the state is recommended, the California Transportation Commission shall thereupon adopt a resolution setting forth the amount of the contribution, the time and manner of payment thereof, and the purposes for which the contribution shall be used, and the state shall be committed and obligated to make the specified contribution out of any funds which are then or thereafter available for joint highway purposes.

(Amended by Stats. 1980, Ch. 777, Sec. 112.)



25178

The Director of Transportation shall issue and transmit to the secretary of the district a certificate of commitment showing the decision of his department upon the report and setting forth the amount of contribution, if any, and the terms relative to the payment thereof.

(Amended by Stats. 1980, Ch. 777, Sec. 113.)



25179

The board of directors may amend its report of the project to conform with any suggestions, modifications, or recommendations of the Department of Transportation or the California Transportation Commission.

(Amended by Stats. 1980, Ch. 777, Sec. 114.)



25180

The obligation of the State for any contribution shall be contingent upon the approval by all counties comprising the district of the balance of the costs of the project, or of the particular unit thereof proposed to be immediately improved.

(Added by Stats. 1943, Ch. 284.)






CHAPTER 9. County Approval and Contribution

25200

Upon the receipt of the certificate of commitment from the Director of Transportation, or upon the adoption of the report if no contribution is requested from the state, the board of directors shall transmit certified copies of their report of the project to each of the boards of supervisors of the counties composing the district.

(Amended by Stats. 1980, Ch. 777, Sec. 115.)



25201

Upon receipt of the report of the project, each of the boards of supervisors shall forthwith consider it. Within 60 days after the receipt of the report, each board of supervisors shall by resolution approve or reject the report. Failure of any board of supervisors to act within the time allowed shall be deemed a rejection, but such rejection or a rejection by other means shall be without prejudice to the submission at any time of a new or amended report by the board of directors of the district.

(Added by Stats. 1943, Ch. 284.)



25202

Each board of supervisors shall cause a certified copy of its resolution adopting or rejecting the report of the project to be sent to the secretary of the board of directors of the district.

(Added by Stats. 1943, Ch. 284.)



25203

Upon receipt of the report of the project the clerk of each board of supervisors shall cause a notice to be published twice in a newspaper of general circulation published and circulated in the county receiving the report. The last publication of the notice shall be at least 20 days prior to the date of the hearing on the report. The notice shall set forth:

(a) That the report has been received and is on file for public inspection.

(b) The time at which the board of supervisors will consider the report and hold the hearing thereon.

(c) That all interested persons may present any protests or suggestions which they have to offer concerning the report at that time.

(Added by Stats. 1943, Ch. 284.)



25204

No county within the district shall be obligated or committed hereunder until the board of supervisors thereof approves the report of the project and until that report is approved by the boards of supervisors of all other counties in the district. The proportions of contribution provided for in the report thus approved shall not be exceeded without the consent of the board of supervisors of each county in the district.

(Added by Stats. 1943, Ch. 284.)



25205

At any time prior to the approval of the report of the project by the board of supervisors of any county, the matter of the participation of the county in any issuance of bonds proposed in the report may be referred to a vote of the qualified electors of the county. Such reference shall be had upon the petition of 5 per cent of the registered electors of the county, or upon the resolution of the board of supervisors of the county.

(Added by Stats. 1943, Ch. 284.)



25206

The matter may be submitted at a special election called for that purpose or may be consolidated with any other election involving the entire county. All laws governing county elections shall apply to the election in so far as they may be applicable. The notice of election, in addition to the matters otherwise required, shall refer to the report of the project, a copy of which shall be on file in the office of the county elections official.

(Amended by Stats. 2002, Ch. 221, Sec. 135. Effective January 1, 2003.)



25207

If at the election a two-thirds majority of the electors voting thereon do not approve the proposition, the county shall not participate in the issue of bonds proposed in the report of the project unless the same or any amended proposition for such participation is thereafter, at a subsequent election, approved by the electors.

(Added by Stats. 1943, Ch. 284.)



25208

If any county thus refers the matter of its participation in the issuance of bonds to the electors of the county, the time for the approval of the report by the board of supervisors of that county shall be extended to and including 30 days after the date of canvassing the returns upon the election.

(Added by Stats. 1943, Ch. 284.)



25209

The provisions of this chapter relating to the submission of the question of county participation in the issuance of bonds to the electors shall not apply to bonds issued under Chapter 19 of this part.

(Added by Stats. 1943, Ch. 284.)






CHAPTER 10. Final Surveys, Plans, Specifications and Drawings

25230

After receiving the certificate of commitment for contribution by the State, if any, and certified copies of the resolutions of approval of the boards of supervisors of all of the counties comprising the district, the board of directors of the district may proceed with final surveys, the preparation of final plans and specifications, the award of contracts and the acquisition and improvement of the highway or highways constituting the project or the unit thereof which has been approved for immediate construction.

(Added by Stats. 1943, Ch. 284.)



25231

In proceeding with a project, or unit thereof, the board of directors shall have all necessary final surveys, plans, specifications and detailed drawings prepared by the district engineer. Upon completion thereof the surveys, plans, specifications and detailed drawings shall be filed with and approved by the board of directors.

(Added by Stats. 1943, Ch. 284.)



25232

The final surveys, plans, specifications, and detailed drawings shall include a final estimate of cost. If the final estimate exceeds by more than 10 per cent the estimate named in the preliminary report of the district engineer, the final surveys, plans, specifications, and detailed drawings shall not be approved by the board of directors until the increase in estimated costs is approved by the board of supervisors of each county comprising the district, and by the Director of Transportation if any contribution is to be made by the state.

(Amended by Stats. 1980, Ch. 777, Sec. 116.)



25233

Upon the adoption of the final surveys, plans, specifications, and detailed drawings by the board of directors, a certified copy thereof shall be transmitted to the Director of Transportation for his approval.

(Amended by Stats. 1980, Ch. 777, Sec. 117.)



25261

During the course of the improvement of any highway, the highway or project shall be under the control of the board of directors. The board of directors may adopt necessary regulations, not in conflict with law, concerning the use of the highway. During that period, the board may exclude from the highway any vehicular or other traffic which, in the opinion of the board of directors, may be detrimental to the public safety or will result in injury to the roadway during the progress of the improvement.

(Added by Stats. 1986, Ch. 195, Sec. 172.)



25262

All laws relating to the use of state highways are applicable to any highways under the control of any district.

(Added by Stats. 1986, Ch. 195, Sec. 173.)






CHAPTER 12. Acquisition of Property and Rights of Way

25280

The board of directors of the district may request the board of supervisors and the proper officers of any county situated within the district to condemn and acquire property or rights-of-way within that county which are necessary for the projects of the district. Upon receipt of the request, the board of supervisors shall undertake the condemnation and acquisition requested by the board of directors and the cost thereof shall be a proper deduction from any levy made by the district upon or within that county. Any excess in such cost over and above the amount of any such levy shall be paid to the county by the district out of any funds provided for that purpose. The proceedings required to be taken by any county or county officers under the provisions of this section may include the taking of possession prior to judgment of any property or rights-of-way necessary for district purposes.

(Amended by Stats. 1975, Ch. 582.)



25281

If it is decided that any money authorized to be expended from the State Treasury shall be expended as required by Section 7 of Article XVI of the California Constitution, the Director of Transportation shall have the exclusive management and control of the expenditure, if the boards of supervisors of the several counties concerned assent to the relinquishment and transfer of such management and control. However, the Director of Transportation may delegate his powers to the board of directors of the district. The board of directors of the district may vest, in the Director of Transportation, authority to supervise all or part of the work of improvement.

(Amended by Stats. 1980, Ch. 777, Sec. 118.)






CHAPTER 13. Cooperation with Federal Government

25300

If the Federal Government desires to include any highway improved or to be improved by a district in any scheme of National defense and to use or assume the use of the highway for military or other purposes, the board of directors of the district, either directly or through the proper board or officers of the State, may enter into negotiations respecting the highway and may enter into such contracts or agreements in relation thereto as are mutually satisfactory.

(Added by Stats. 1943, Ch. 284.)






CHAPTER 14. Completion of Projects

25320

Upon the completion of the improvement of any portion of any highway by the district, the board of directors may, and on the completion of the whole of any highway by the district, the board of directors shall, adopt a resolution declaring such completion and transmit a copy of the resolution to the board of supervisors of the county or counties in which the completed improvement is situated.

If the completed improvement, or any portion thereof, is situated within a city, a copy of the resolution shall likewise be transmitted to the governing body of the city and, if it is a state highway, a copy of the resolution shall also be transmitted to the Director of Transportation.

(Amended by Stats. 1980, Ch. 777, Sec. 119.)



25321

Control of such completed improvement shall vest in the State, county or city having jurisdiction of the class of highways of which such completed improvement is a part upon receipt of the resolution of completion by the appropriate public officer or governing body thereof designated in the preceding section and the State, county or city, as the case may be, shall thereupon be liable for the future maintenance and care thereof.

(Amended by Stats. 1951, Ch. 1141.)



25322

The board of directors shall not adopt any resolution of completion until it obtains from the Director of Transportation a certificate in writing showing that the highway, or portion thereof, proposed to be surrendered to the county within which it is situated has been improved in accordance with the plans and specifications previously adopted therefor. Unless the highway, or portion thereof, has been improved under his supervision, the Director of Transportation shall not be required to furnish the certificate until the district engineer delivers his certificate to the Director of Transportation showing that the highway, or portion thereof, has been improved in accordance with the plans and specifications previously adopted.

(Amended by Stats. 1980, Ch. 777, Sec. 120.)






CHAPTER 15. General Financing and County Levies

25340

All moneys of the district applicable to the payment of improvement costs shall be placed in a fund designated construction fund, the moneys in which shall be disbursed by the treasurer of the district as ordered by the board of directors. This fund may be used to pay all improvement costs, all necessary engineering, legal and other operating costs of the district, including salaries of officers, agents and employees, and for the payment of the cost of the purchase and acquisition of all necessary property and rights of way required for any district project.

(Added by Stats. 1943, Ch. 284.)



25341

The board of directors of the district shall provide for the financing of any projects to be undertaken by the district in one or more of the methods prescribed by this part.

(Added by Stats. 1943, Ch. 284.)



25342

Upon the award of a contract for the improvement of any project or unit thereof, the board of directors shall provide for the payment of the cost thereof unless such provision has been made prior to the award of the contract.

(Added by Stats. 1943, Ch. 284.)



25343

A levy shall be made within and upon the several counties composing the district to provide for the payment of the costs and expenses of any acquisitions of property or rights of way, or improvement undertaken by the district.

(Added by Stats. 1943, Ch. 284.)



25344

The board of directors shall adopt a resolution setting forth in general terms the amount of money proposed to be raised by the levy and the project or portion thereof which is to be financed by the proposed levy. The proposed amount may be the total estimated amount payable under any contract awarded for improvement, or for any portion thereof, or for any excess of cost over the amount of any past levies already made for that purpose. There shall first be deducted from the amount of the levy any amount to be contributed thereto by the State and the balance of the levy shall be distributed among the several counties composing the district in the proportions set forth in the report of the board of directors.

(Added by Stats. 1943, Ch. 284.)



25345

The resolution shall specifically set forth the sum of money levied upon each county within the district and shall briefly recite the facts requiring the levy. After the adoption of the resolution a certified copy of the same shall be forthwith transmitted to the clerks of the several boards of supervisors of the counties composing the district. The counties shall then be obligated to pay the amount of the levy unless other provisions for financing are made.

(Added by Stats. 1943, Ch. 284.)



25346

The board of supervisors of each county shall, within 90 days after the resolution providing for the levy has been adopted by the board of directors, pay at least one-fifth of the total amount levied upon that county into the treasury of the district. The board of supervisors of each county is hereby authorized to and obligated to make such payment and may make payment of the entire amount of the levy made but not less than one-fifth of the total thereof. For the purpose of making the payment the board of supervisors of each county may utilize any funds of the county not otherwise allocated or appropriated, including any money received by the county from the State as the result of any tax or license upon motor vehicles or motor vehicle fuels.

(Added by Stats. 1943, Ch. 284.)



25347

If the board of supervisors of any county within the district does not pay the entire amount of any levy made upon it within 90 days, the board of directors of the district shall provide for financing the balance in not to exceed four additional annual installments.

(Added by Stats. 1943, Ch. 284.)



25348

The treasurer of the district shall, prior to the fifteenth day of August in each year, transmit to the board of supervisors of each county within the district a statement of the total sum to be collected within that county during the fiscal year in behalf of the district. It shall be the duty of the board of supervisors of each county in the district, and of the other proper fiscal officers thereof, to cause the amount so certified by the district treasurer to be collected from the taxable property within the county and the total amount of such collections shall be transmitted to and deposited with the district treasurer not later than the first day of each month following the date of their collection.

(Added by Stats. 1943, Ch. 284.)



25349

If, upon receiving the report of the district treasurer showing the amount to be raised within the county for the current year, the board of supervisors pays that amount out of any moneys of the county available for that purpose, no levy of district taxes within that county need be made for the year covered by that payment.

(Added by Stats. 1943, Ch. 284.)



25350

All district taxes shall be collected in behalf of the district by the proper county officers in the several counties in the district at the same time and in the same form and manner as county taxes, and district taxes shall become due and payable in the same time and manner as county taxes are due and payable and shall become delinquent at the same times and in the same proportionate amounts and bear the same proportionate penalties and interest after delinquency as do county taxes, and, unless expressly provided to the contrary, all laws applicable to the levy, collection and enforcement of county taxes are hereby made applicable to district taxes.

(Added by Stats. 1943, Ch. 284.)






CHAPTER 15.5. Claims

25360

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)






CHAPTER 16. General Bond Provisions

25370

The provisions of this chapter shall apply to all bonds issued under the authority of this part.

(Added by Stats. 1943, Ch. 284.)



25371

All bonds issued by joint highway districts shall be legal investments for the funds of:

(a) Trusts.

(b) Insurance companies.

(c) Banks, both commercial and savings.

(d) Trust companies.

(e) State schools.

(f) Any other body whose funds may be invested in bonds of cities, counties, school districts or irrigation districts within the State of California.

(Added by Stats. 1943, Ch. 284.)



25372

Whenever bonds of cities, counties, school districts or irrigation districts may be used as security for the performance of any act or the deposit of any public moneys, any bonds issued by joint highway districts may be so used.

(Added by Stats. 1943, Ch. 284.)



25373

The State Director of Finance may purchase any bonds issued by joint highway districts and pay for them out of any surplus money in the State treasury which, in his judgment, is not required for governmental purposes prior to the maturity of such bonds. The boards of supervisors of the several counties within the district may likewise purchase such bonds with any surplus funds under their control.

(Added by Stats. 1943, Ch. 284.)



25374

If the report of the board of directors shows that the proposed project or any unit thereof, is estimated to cost more than one million dollars ($1,000,000), the board of directors may provide that any bonds issued to finance the same shall be extended over a period of not to exceed 15 annual installments, in which event the initial payment from each county within the district shall be not less than the sum obtained by dividing the total amount payable in each county by the number of installments in which the bonds are to be paid.

(Added by Stats. 1943, Ch. 284.)



25375

The issuance of any bonds by the district shall be conclusive evidence of the regularity, validity and legal sufficiency of all proceedings, acts and determinations in any wise pertaining thereto. After the bonds are issued no assessment tax or tax or other charge levied or collected for the purpose of paying the principal or interest thereon shall be held to be invalid or illegal or set aside or refunded, by reason of any error, informality, irregularity, omission or defect in any of the proceedings, acts or determinations in any wise pertaining to the issuance or payment of the bonds. No action or proceeding shall be thereafter commenced or maintained to cancel or set aside the bonds or to prevent the payment thereof or the levy, collection or enforcement of any assessment tax, tax or other charge made for such payment.

(Added by Stats. 1943, Ch. 284.)



25376

No bonds shall be issued by the district in an amount which will aggregate at any time an obligation in excess of 10 per cent of the assessed value of the aggregate total taxable property within the district as shown by the then current taxation assessment rolls of the several counties within the district.

(Added by Stats. 1943, Ch. 284.)



25377

The taxable property within any county shall not at any time be obligated for all joint highway district purposes, in any amount in excess of the following limitations:

(a) In counties having a total assessed value of all taxable property therein of one hundred million dollars ($100,000,000) or less, not more than 3 per cent thereof.

(b) In counties having a total assessed value of all taxable property therein of more than one hundred million dollars ($100,000,000), not more than 2 per cent thereof.

(Added by Stats. 1943, Ch. 284.)






CHAPTER 17. Revenue Bonds

25400

The board of directors of the district may cause revenue bonds to be issued upon the security of the anticipated unpaid installments of any levies made upon the counties within the district.

(Added by Stats. 1943, Ch. 284.)



25401

All revenue bonds shall be payable out of a fund of the district designated Joint Highway District No. ____ of the State of California Revenue Bond Fund and into which shall be paid all sums necessary for the retirement of any revenue bonds which may be issued by the district.

(Added by Stats. 1943, Ch. 284.)



25402

The board of directors shall prescribe the denominations of the revenue bonds which shall mature serially in convenient amounts not necessarily equal. Revenue bonds shall bear such rate of interest not to exceed 8 percent per annum as may be determined by the board of directors.

(Amended by Stats. 1975, Ch. 130.)



25403

Revenue bonds shall be in substantially the following form (filling in blanks as appropriate):

REVENUE BOND

Joint Highway District No.?______ of the State of California

$_______ Bond No. _______ Series________.

Under and by virtue of Part 1 of Division 16 of the Streets and Highways Code, the treasurer of Joint Highway District No. ____ of the State of California will pay to the bearer, out of the fund hereinafter designated, at the office of the treasurer of said district, on the ____ day of ____, 19__, the sum of ____ dollars, in lawful money of the United States of America, with interest thereon in like lawful money at the rate of ____ per cent per annum, payable semiannually on the second day of January and the second day of July of each year from the date hereof (except the last installment thereof, which shall be payable at the maturity of this bond), upon presentation and surrender, as they respectively become due, of the proper interest coupons hereto attached, the first of which is for interest from date hereof to the next date of interest payment, and the last for interest to maturity hereof from the last preceding date of interest payment. This bond is issued under and in conformity with the provisions of the above mentioned Part 1 of Division 16 of the Streets and Highways Code, relative to the issuance of revenue bonds and is a primary obligation of the joint highway district above named.

This bond is payable out of the Joint Highway District No. ____ of the State of California Revenue Bond Fund, in accordance with the provisions of the said Part 1 of Division 16 of the Streets and Highways Code.

It is hereby certified, recited and declared that all proceedings, acts and things required by law precedent to or in the issuance of this bond have been regularly had, done and performed, and this bond is by law made conclusive evidence thereof.

In witness whereof the board of directors of said joint highway district has caused this bond to be signed by the treasurer of said district, attested by the secretary of said board, and the official seal of said district to be affixed hereto, this ____ day of ____, 19__.

(seal)

_____ Treasurer of Joint Highway District

_____ No. _____ of the State of California

Attest:

Secretary of the Board of Directors.

(Added by Stats. 1943, Ch. 284.)



25404

Revenue bonds shall be dated as of the date of the resolution or order of the board of directors authorizing their issuance. The board of directors may use any available moneys of the district, not already allocated to some other purpose, for the payment of any interest or principal due or past due on any revenue bonds of the district, and may advance moneys of the district for such purposes and in the event of such advancement shall be entitled to reimbursement in the amount thereof out of any levies thereafter made or any moneys thereafter collected and applicable to the payment of such bonds.

(Added by Stats. 1943, Ch. 284.)



25405

Any number of series of revenue bonds may be issued under this part for any portion of a single or different projects in the district.

(Added by Stats. 1943, Ch. 284.)



25406

All revenue bonds shall be signed by the treasurer of the district, attested by the secretary of the board of directors thereof and shall have the official seal of the district attached thereto. The form of the interest coupons attached to the bonds shall be determined by the treasurer subject to the approval of the board of directors. The signature on the interest coupons shall be that of the treasurer and may be either written or engraved or printed facsimile.

(Added by Stats. 1943, Ch. 284.)



25407

The principal and interest of all revenue bonds shall be payable in lawful money of the United States of America at the office of the treasurer of the district issuing the same. Revenue bonds shall be serial in character and an approximately even proportion of the total amount of each issue shall be payable annually. The amount of the principal due in each annual payment excepting the last may be made to differ not more than five hundred dollars ($500) from the amount obtained by dividing the total of the principal amount due under the bonds, by the number of installments which shall not exceed four. The last installment shall be for the balance of the total principal amount not provided to be paid in the previous installments.

(Added by Stats. 1943, Ch. 284.)



25408

The revenue bonds shall be issued and sold by the board of directors at such times and manner and in such amounts as may be required to meet the demands of the district as may be determined by the board of directors or they may be delivered to any contractor performing any work for the district, at par, in satisfaction of any sum due upon his contract.

(Added by Stats. 1943, Ch. 284.)



25409

The board of directors shall levy a tax annually within the district sufficient to meet the principal and interest of all outstanding revenue bonds coming due in each fiscal year.

(Added by Stats. 1943, Ch. 284.)



25410

The treasurer of the district shall annually determine the amount of money necessary to be raised for the payment of principal and interest coming due each fiscal year upon any outstanding revenue bonds. The treasurer shall add to that amount a sum sufficient, in his judgment, to cover anticipated delinquencies and the resulting sum shall be levied upon all of the property taxable for county purposes, in the several counties composing the district, according to the percentages and proportions established for each county.

(Added by Stats. 1943, Ch. 284.)






CHAPTER 18. Funding Bonds

25430

As a separate and cumulative method of financing, the board of directors of the district may issue funding bonds to cover the costs and expenses of the whole or any part of any acquisitions of property and improvements undertaken by the district.

(Added by Stats. 1943, Ch. 284.)



25431

The provisions of this chapter relating to the issuance of funding bonds shall be cumulative and shall not affect any of the other provisions or sections of this part relative to other bonds or levies. Any number of series of funding bonds may be issued for any portion or portions of a single or different projects of the district.

(Added by Stats. 1943, Ch. 284.)



25432

If the board of directors propose to issue funding bonds, they shall first adopt a resolution setting forth their intention so to do, and the resolution shall also contain the following:

(a) A general description of the boundaries of the funding district to be charged with the payment of any funding bonds which are proposed to be issued. The funding district may embrace the whole or any portion of the joint highway district, and the funding district shall be divided into zones composed of the counties, or portions thereof, composing the joint highway district. It shall be a sufficient description of the boundaries of the funding district and the zones therein, if the same are clearly shown upon a map or plat attached to the resolution.

(b) A description in general terms of the location, character and cost of the acquisition of property or improvement for which it is proposed to issue the funding bonds.

(c) A statement of the proposed amount for which funding bonds are to be issued, together with a statement of the maximum time for which such bonds are proposed to be issued (which shall not exceed five years from the date of the order providing for their issuance), and the rate of interest which such bonds shall bear, not to exceed 6 per cent per annum.

(d) A statement of the percentage of the total amount of the annual sums to be levied upon the lands, exclusive of improvements, within each zone in the funding district for the purpose of retiring the principal and interest of the funding bonds. The amount to be thus levied shall not exceed the proportionate amounts chargeable against the several counties within the district as set forth in the report of the board of directors adopted pursuant to Section 25154.

(e) A statement of the time and place fixed for the hearing upon the matter of the proposed issuance of funding bonds, in the manner provided for in this resolution.

(Added by Stats. 1943, Ch. 284.)



25433

Upon the adoption of the resolution of intention to issue funding bonds, the secretary shall cause a notice of the time and place of hearing to be published twice in a newspaper of general circulation published at the county seat of each county embraced within the boundaries of the proposed funding district. The newspapers in which such publication shall be made may be designated by the board of directors or, if the board does not make the designation, the secretary may do so.

(Added by Stats. 1943, Ch. 284.)



25434

The time fixed for the hearing shall not be less than 15 days after the completion of the required publication. Not less than 30 days prior to the time fixed for the hearing, a copy of the notice of the hearing shall be transmitted by the secretary of the board of directors to the several boards of supervisors of the counties comprising the district. No county or portion of a county shall be assessed within any funding district for the payment of any amount which has previously been paid by such county into the district treasury upon any amount previously levied within and upon such county.

(Added by Stats. 1943, Ch. 284.)



25435

All persons interested may appear at the hearing and they may set forth in writing any objections they may have to the issuance of the funding bonds or to the boundaries of the proposed funding district or the zones therein, or to the amount of benefits to be derived by any parcel of land within the proposed funding district.

(Added by Stats. 1943, Ch. 284.)



25436

The board of directors shall hear and determine all objections presented at the hearing. The board may alter the boundaries of the proposed funding district or change the amount for which funding bonds are proposed to be issued, but it may not enlarge the boundaries of the funding district or increase the amount of bonds proposed to be issued. At the conclusion of the hearing, the board of directors shall finally determine the boundaries of the funding district and the zones therein and shall determine the amount of funding bonds to be issued, and the proportions of the bonds to be charged against each zone, which amounts shall not exceed the benefits to be derived by the lands within the funding district from the project for which the funding bonds are to be issued.

(Added by Stats. 1943, Ch. 284.)



25437

All decisions, findings and determinations of the board of directors made upon notice and hearing shall, in the absence of actual fraud, be final and conclusive upon all persons entitled to present objections at such hearing.

(Added by Stats. 1943, Ch. 284.)



25438

If at the hearing, the owners of more than 25 per cent in area of the property within any proposed funding district object in writing to the issuance of funding bonds, the board of directors shall have no power to cause such funding bonds to issue.

(Added by Stats. 1943, Ch. 284.)



25439

Following the hearing the board of directors shall, if it determines to issue funding bonds, cause its findings in relation thereto to be transmitted to the boards of supervisors of the several counties within the district. If any board of supervisors makes objection to the issuance of the funding bonds within 35 days after receiving notice thereof, the board of directors shall have no power to cause the same to be issued, but may take new proceedings in the same manner as provided in the first instance covering an amended proposition for the issuance of funding bonds for the same or any different project or any portions thereof. If no objections are made by any board of supervisors as in this section provided, the board of directors may proceed to issue the funding bonds.

(Added by Stats. 1943, Ch. 284.)



25440

Funding bonds issued pursuant to the provisions of this chapter shall be in substantially the following form (filling in blanks as appropriate):

$____ Bond No. ___ Serial ___.

Under and by virtue of Part 1 (commencing with Section 25000) of Division 16 of the Streets and Highways Code, the treasurer of Joint Highway District No. ____ of the State of California will pay to the bearer, out of the fund hereinafter designated, at the office of the treasurer of said district, on the ____ day of ____, 20__, the sum of ____ dollars, in lawful money of the United States of America, with interest thereon in like lawful money at the rate of ____ per cent per annum, payable semiannually on the second day of January and the second day of July in each year from the date hereof (except the last installment thereof, which shall be payable at the maturity of this bond), upon presentation and surrender, as they respectively become due, of the proper interest coupons hereto attached, the first of which is for interest from date hereof to the next date of interest payment, and the last for interest to maturity hereof from the last preceding date of interest payment. This bond is issued under and in conformity with the provisions of Part 1 (commencing with Section 25000) of Division 16 of the Streets and Highways Code, and is one of a series of bonds of like date and effect numbered from one to ____ consecutively. It is hereby certified, recited, and declared that all proceedings, acts, and things required by law precedent to or in the issuance of this bond have been regularly had, done, and performed, and this bond is by law made conclusive evidence thereof.

This bond is payable out of the Joint Highway District No. ____ of the State of California Funding Bond Redemption Fund, exclusively, as the same appears upon the books of the treasurer of that district, and in accordance with the provisions of Part 1 (commencing with Section 25000) of Division 16 of the Streets and Highways Code special assessment taxes will be levied and collected upon the lands within Funding District No. ____ in that joint highway district in an amount clearly sufficient to pay the principal and interest of the bonds as the bonds become due and payable.

In witness whereof the board of directors of the district has caused this bond to be signed by the treasurer of the district attested by the secretary of the board and the official seal of the district to be affixed hereto this ____ day of ____, 20__.

(SEAL)

Treasurer of Joint Highway District

No. ___ of the State of California.

Attest:

Secretary of the Board of Directors.

(Amended by Stats. 2008, Ch. 179, Sec. 210. Effective January 1, 2009.)



25441

Funding bonds shall be dated as of the date of the resolution or order of the board of directors authorizing their issuance.

(Added by Stats. 1943, Ch. 284.)



25442

The board of directors may use any available moneys of the district, not already allocated to some other purpose, for the payment of any interest or principal due or past due upon any funding bonds of the district, and may advance moneys of the district for that purpose. If an advancement is made the district shall be entitled to reimbursement out of any levies thereafter made or any moneys thereafter collected and applicable to the payment of the funding bonds.

(Added by Stats. 1943, Ch. 284.)



25443

All funding bonds shall be signed by the treasurer of the district, attested by the secretary, and shall have the official seal of the district affixed thereto. The form of the interest coupons attached to the funding bonds shall be determined by the treasurer subject to the approval of the board of directors. The signature on the interest coupons shall be that of the treasurer and may be either written, or an engraved or printed facsimile. The principal and interest of the funding bonds shall be payable in lawful money of the United States of America at the office of the treasurer of the district issuing the same.

(Added by Stats. 1943, Ch. 284.)



25445

All funding bonds shall be serial in character and approximately an even proportion of the total amount of each issue shall be payable annually. The amount of the principal due in each annual payment need not be exactly the same but with respect to each installment excepting the last may be made to differ not more than five hundred dollars ($500) from the amount obtained by dividing the total of the principal amount due under the bonds, by the number of installments. The last installment shall be for the balance of the total principal amount not provided to be paid in the previous installments.

(Added by Stats. 1943, Ch. 284.)



25446

The funding bonds shall be issued by the board of directors at such time and manner and in such amounts as may be required to meet the demands of the district, as may be determined by the board of directors. The form, denomination, rate of interest, time, place and manner of payment and all matters relating to such issuance shall be determined by the board of directors, but the rate of interest shall not exceed 6 per cent per annum.

The funding bonds so issued may be sold in such amounts and at such times and in such manner as the board of directors may determine, or they may be delivered to any contractor performing any work for the district, at par, in satisfaction of any sum due upon his contract.

(Added by Stats. 1943, Ch. 284.)



25447

In each district in which funding bonds have been issued there is hereby created a special fund to be designated Joint Highway District No. ____ of the State of California Funding Bond Redemption Fund No. ____ (each such fund to be consecutively numbered within each district as created) for the discharge and payment of principal and interest on such bonds.

(Added by Stats. 1943, Ch. 284.)



25448

The treasurer of the district shall annually before the fifteenth day of August transmit to the several boards of supervisors within the funding district, a statement showing the amount to be raised in such year by the levy and collection of special assessment taxes upon the lands only, exclusive of improvements, within each county which is within the funding district and subject to be taxed for the payment of principal, interest and delinquencies upon any funding bonds of the district. The statement shall show the percentages of the total amount to be levied upon the lands in each county in accordance with the zones established for each such funding district. The engineer of the district shall cause to be prepared and filed in the office of the clerk of the board of supervisors of each county within the district, a map or plat showing the boundaries of the lands in each county which are within any funding district showing the boundaries of the zones therein and the percentage of the total assessment to be paid by each zone.

(Added by Stats. 1943, Ch. 284.)



25449

The special assessment taxes levied for the payment of funding bonds shall be independent of and distinct from any other levies authorized by this part and shall be levied, collected and enforced by the proper officers of the several counties within the district, in behalf of the joint highway district and in the same manner and by the same persons and at the same time and with the same penalties and interest as are taxes for county purposes, and all laws applicable to the levy, collection and enforcement of taxes for county purposes are hereby made applicable to these special assessment taxes where such laws are not in conflict with the provisions of this part except that such special assessment taxes shall be levied and collected upon land only, exclusive of the improvements thereon.

(Added by Stats. 1943, Ch. 284.)



25450

It shall be the duty of the board of supervisors of each county within the district to annually cause to be levied upon the lands only, exclusive of improvements, within the county liable therefor the amounts reported to it by the treasurer of such district, which amounts shall be clearly sufficient to pay the principal and interest coming due or past due in such year upon any funding bonds of the district together with a sufficient amount to cover delinquencies.

(Added by Stats. 1943, Ch. 284.)






CHAPTER 19. Emergency Bonds

25490

If a court of competent jurisdiction determines that any contract, proceeding, step or action taken, levy made, or any bonds issued under this part are void, invalid, or unenforceable, or if such court shall for any reason enjoin the issuance or payment of any bonds proposed to be issued or paid under the provisions of this part the court shall also determine whether or not any improvement has been made or services rendered by any person in behalf of and for the benefit of the district under any invalid contract or proceeding or under any contract pursuant to which invalid bonds were issued or proposed to be issued, and if so what part, if any, is of a kind that the district might have lawfully authorized.

(Added by Stats. 1943, Ch. 284.)



25491

If the court finds that any such improvement has been made, or services rendered, or necessary rights of way or property acquired, the court shall order the board of directors of the district to take the steps authorized in this chapter for the issuance of bonds to cover the cost of the same. The board of directors of the district may also utilize the provisions of this chapter without order of court when it is necessary to correct any invalid act or proceeding which has resulted in a benefit to the district and which it might have lawfully authorized.

(Added by Stats. 1943, Ch. 284.)



25492

It is the purpose of this chapter to make the costs and expenses of all improvements made, or services rendered, and all necessary acquisitions of property or rights of way obtained, under an attempted compliance with and exercise of the powers and rights conferred by this part, payable by the property benefited or to be benefited thereby, by the issuance of bonds as provided in this chapter for the purpose of defraying the costs and expenses thereof.

(Added by Stats. 1943, Ch. 284.)



25493

The board of directors shall cause a report on the bond issue proposed under this chapter to be made and filed by the district engineer or some other competent person appointed for that purpose. The report shall contain:

(a) A statement in general terms of what the proposed bond issue is to cover, together with the total amount of the same. The total amount shall not exceed the original charge made against the district for the items included, plus a reasonable interest thereon not to exceed 6 per cent per annum.

(b) A description of the lands benefited by the items for which the bonds are proposed to be issued.

(c) A description of the zones, if any, into which such district is to be divided, and a statement of the amounts (not exceeding the percentages of the total sum established for the several counties within the district under Section 25154 hereof) proposed to be made chargeable against each of such zones.

(d) A description of the bonds to be issued for the total amount set forth in the report.

(Added by Stats. 1943, Ch. 284.)



25494

The report shall be filed with the secretary of the board of directors, who shall thereupon fix a time and place for hearing the report and shall give notice thereof. Notice of the hearing shall be published at least twice in one or more newspapers of general circulation selected by the secretary, from those which are published and circulated within the boundaries of the land within the district which will be benefited by the items for which the bonds are to be issued. The last publication of notice of hearing shall be not less than 20 days prior to the date set for the hearing.

(Added by Stats. 1943, Ch. 284.)



25495

At the time of the hearing, or at any time to which the hearing may be continued, any person interested may appear and be heard upon any of the matters set forth in the report. The board of directors may confirm, revise, correct or modify the report in accordance with the facts found.

(Added by Stats. 1943, Ch. 284.)



25496

At the conclusion of the hearing the board shall adopt a resolution declaring its findings upon the report. When adopted the resolution shall be final and conclusive upon all persons and in all proceedings or actions as to all matters so found. If no changes are made in the report, the board shall declare that the report is confirmed and that declaration shall constitute the findings of the board.

(Added by Stats. 1943, Ch. 284.)



25497

The bonds issued under this chapter shall in terms and form conform substantially to the provisions contained in Chapter 18 relating to funding bonds and shall be payable in not more than five annual installments. The annual amounts required for the payment of principal and interest on any bonds issued under this chapter shall be levied and collected in the same manner as the annual amounts required for the payment of principal and interest on funding bonds.

(Added by Stats. 1943, Ch. 284.)



25498

Upon the adoption of the resolution by the board, the treasurer of the district shall immediately cause bonds to be issued in the amount and manner provided in the resolution. The bonds shall be dated as of the date of the resolution and shall be issued and delivered to the persons entitled thereto. No action or proceeding shall be commenced or maintained after 60 days from the date of their issuance to cancel or set aside the bonds or prevent the payment thereof, or the levy, collection or enforcement of any taxes, assessment taxes or other charges or levies for such payment.

(Added by Stats. 1943, Ch. 284.)






CHAPTER 20. Dissolution

25520

Upon the completion or other termination of the projects for which the district is organized and upon the payment and retirement of all outstanding bonds and obligations of the district, the district shall be wound up and dissolved. The secretary shall or any member of the board of directors may call a meeting for the dissolution of the district. If a meeting for dissolution is not called the board of supervisors of any county within the district may demand the calling of such meeting and the dissolution of the district. Notice of such meeting shall be given to each member county and contributing political subdivision and public corporation.

(Amended by Stats. 1951, Ch. 1141.)



25521

Any property or money belonging to the district at the time of dissolution shall be distributed by the board of directors to the State and the several counties, cities, other political subdivisions and public corporations in the proportions in which they have respectively contributed to the expense and operation of the district. Upon such distribution the board of directors shall adopt a resolution certifying such distribution and the dissolution of the district. Upon the filing of a copy of said resolution with the Secretary of State, the district shall be finally terminated and dissolved.

(Amended by Stats. 1951, Ch. 1141.)









PART 2. BOULEVARD DISTRICTS

CHAPTER 1. General Provisions

26000

District, means a boulevard district unless the context clearly indicates otherwise.

(Added by Stats. 1943, Ch. 285.)



26001

Commission, means the boulevard commission unless the context clearly indicates otherwise.

(Added by Stats. 1943, Ch. 285.)



26002

Boulevard, means a highway not less than 30 and not more than 100 feet in width and upon, along, and over the portion or portions of which where the same is less than 60 feet in width no railroad, electric road, or street railroad shall, except upon a permit granted therefor by the board or body in control of such boulevard evidenced by an order entered in its minutes, be constructed or operated; and any easements granted or condemned for the building of said boulevard shall be so granted or condemned. This section does not prevent or limit the use of vehicles across the boulevard.

(Added by Stats. 1943, Ch. 285.)



26003

Except as otherwise provided in this part, all elections conducted in the district shall be conducted as nearly as practicable in accordance with the general election laws of the State. The provisions of such election laws relating to the form of ballots and the making of nominations and the selection or appointment of officers of election, shall not apply to district elections.

No irregularity or informality in conducting any district election which does not substantially affect adversely the legal rights of any person who is entitled to vote at that election shall invalidate or affect the election.

(Added by Stats. 1943, Ch. 285.)



26004

At each election held pursuant to this part, every registered voter residing in the district as proposed or established, who would be entitled on the date of the election to vote in the district at a general election, is entitled to vote.

(Added by Stats. 1943, Ch. 285.)






CHAPTER 2. Formation Petition

26020

A boulevard district may be formed from any portion of a county not already contained in a boulevard district. When formed, the district shall be known and designated as _______ boulevard district (using the name of the district) of ______ county (using the name of the county in which the district is located).

(Added by Stats. 1943, Ch. 285.)



26021

A petition for the formation of a district may be presented to the board of supervisors of the county in which the district is proposed to be formed. The petition shall be signed by not less than 10 freeholders, owning land within the proposed district and shall contain:

(a) The name of the proposed district.

(b) The boundaries of the proposed district, and an estimate of the number of inhabitants residing within those boundaries.

(c) An estimate of the number of acres contained within the boundaries of the proposed district and the assessed value of the land and of the improvements.

(d) A request that an election be called within the proposed district for the purpose of determining whether or not a district shall be formed for the purpose of constructing and maintaining a boulevard.

(Added by Stats. 1943, Ch. 285.)



26022

At the time of the filing of the petition for the formation of the district the petitioners shall file a bond with the board of supervisors for not more than three hundred dollars ($300), approved by the board, upon the condition that the petitioners will pay the expense and cost of the election in an amount not exceeding the amount of the bond if the proposition to organize the district is defeated.

(Amended by Stats. 1982, Ch. 517, Sec. 380.)



26023

The petition shall be presented at a regular meeting of the board of supervisors which shall thereupon fix a time, not less than 20 nor more than 60 days after the date of presentation, for hearing the petition.

(Added by Stats. 1943, Ch. 285.)



26024

The board of supervisors shall publish a notice of the fact that the petition has been filed and refer to it on file with the clerk of the board of supervisors for further particulars. The notice shall give the time and place at which the petition shall be heard, and direct all parties interested to appear at that time and place, and show cause, if any they have, why the petition should not be granted.

(Added by Stats. 1943, Ch. 285.)



26025

The notice shall be published at least once a week for two consecutive weeks in a newspaper published and circulated in the proposed district. If no newspaper is published in the proposed district, the notice shall be published in a newspaper published and circulated at the county seat of the county in which the proposed district is located.

(Added by Stats. 1943, Ch. 285.)



26026

Upon the day specified, the board of supervisors shall hear the petition and any objections thereto. The hearing may be adjourned from time to time, for not more than 60 days in all.

(Added by Stats. 1943, Ch. 285.)






CHAPTER 3. Establishing District Boundaries

26040

In fixing the final boundaries of the district the board of supervisors may exclude any lands which it finds have been improperly included.

(Added by Stats. 1943, Ch. 285.)



26041

The board of supervisors may include any lands adjacent to those described in the petition, either on:

(a) Petition of the owners of the adjacent lands; or

(b) Upon notice of its intention to include the adjacent lands within the district.

If the lands are included upon notice, the notice shall be published in the same manner and for the same time as the original notice of hearing.

(Added by Stats. 1943, Ch. 285.)



26042

The notice of intention to include adjacent lands shall refer to the petition for the formation of the district on file with the board of supervisors, shall describe the adjacent territory intended to be included within the proposed boundaries of the proposed district and direct all persons interested to appear at a specified time and place and show cause if any there be why the described lands should not be included within the district.

(Added by Stats. 1943, Ch. 285.)



26043

Upon the petition and evidence produced at the hearings the board of supervisors shall determine and fix the boundaries of the district and shall, by order entered in its minutes, define and establish such boundaries.

(Added by Stats. 1943, Ch. 285.)






CHAPTER 4. Calling and Conducting Elections

26060

Within 30 days after the establishment of the boundaries of the district, the board of supervisors shall, by order, call an election to be held in the proposed district for the purpose of determining whether or not the district shall be formed.

The order shall:

(a) Fix the day of the election, which shall be within 60 days after the date of the order.

(b) Show the boundaries of the proposed district.

(c) State that at the election one member of the commission will be voted for.

This order shall be entered in the minutes of the board and shall be conclusive evidence of:

(a) The due presentation of a proper petition.

(b) The fact that each of the petitioners was, at the time of the signing and presentation of the petition, a freeholder owning land within the proposed district.

(c) The fact that all other steps preliminary to the making of the order, including the hearing of the petition and establishment of the boundaries of the district, have been properly taken.

(Added by Stats. 1943, Ch. 285.)



26061

Notice of the election shall be given by posting a copy of the order for three successive weeks prior to the election, in three public places within the proposed district, and by publication of a copy of the order at least once a week for three successive weeks prior to the election in a newspaper published in the proposed district, if there be one, and if not, in a newspaper published at the county seat of the county in which the district is located.

(Added by Stats. 1943, Ch. 285.)



26062

At least 15 days prior to the election, the board of supervisors shall select one or more polling places within the proposed district, and make all suitable arrangements for the holding of the election. It shall select and appoint from among the qualified electors of the proposed district one inspector and two judges of election in each polling place, who shall constitute the officers of the election and the election board. If no officers are so appointed or if any officer appointed does not attend at the opening of the polls on the morning of the election, the electors present may appoint substitutes to fill the election board.

(Added by Stats. 1943, Ch. 285.)



26063

At the election there shall be elected one member of the commission, whose term of office shall be for four years and until the election, or appointment, and qualification of his successor.

(Added by Stats. 1943, Ch. 285.)



26064

The ballot shall contain the words Boulevard District Yes, and Boulevard District No, and shall also make provision for voting for one member of the commission.

(Added by Stats. 1943, Ch. 285.)



26065

The officers of election shall make a return of the election to the board of supervisors, which shall canvass the returns as provided by law. If a majority of the votes cast at the election are in favor of creating the district the board of supervisors shall make and enter in its minutes an order declaring that the district of the name, and with the boundaries theretofore established (setting forth the boundaries), has been duly created, and shall declare the person receiving the highest number of votes for member of the commission, duly elected.

The order shall be conclusive evidence of the fact and of the regularity of all prior proceedings provided for by this part, and of the existence of, and the validity of the creation of, the district.

(Added by Stats. 1943, Ch. 285.)



26066

If a majority of the votes cast are against the creation of the district, the board of supervisors shall by order entered in its minutes so declare, and no other proceeding shall be taken in relation thereto until the expiration of one year from the date of the presentation to the board of supervisors of the petition pursuant to which the election was called.

(Added by Stats. 1943, Ch. 285.)






CHAPTER 5. Selection of the Boulevard Commission

26080

The commission shall consist of the chairman of the board of supervisors and the county surveyor, or the county engineer, as the case may be, of the county in which the district is situated, who shall be ex officio members, and a third member elected pursuant to Chapter 4 of this part. The elected member shall have been a bona fide resident and freeholder within the boundaries of the district for at least one year prior to his election.

(Added by Stats. 1943, Ch. 285.)



26081

Any vacancy in the membership of the commission shall be filled by appointment for the unexpired term by the board of supervisors from among the bona fide resident freeholders within the district who shall have been resident freeholders for at least one year prior to their appointment. No member of the board of supervisors, except the chairman thereof, shall be eligible to hold office on the commission or to hold any position in connection therewith.

(Added by Stats. 1943, Ch. 285.)



26082

Upon the receipt of a petition in writing, signed by at least 25 percent in number of the registered voters residing within the district, the California Transportation Commission shall declare the position on the commission held by the county surveyor or county engineer, as the case may be, vacant, and nominate and appoint a person to fill the vacancy who is a civil engineer and who, in the opinion of the California Transportation Commission, is qualified to serve on the commission.

(Amended by Stats. 1980, Ch. 777, Sec. 121.)



26083

The member appointed by the California Transportation Commission shall hold office for the term of four years from and after his appointment, and until the appointment and qualification of his successor. All appointments to fill any vacancy in the position of that member either during or at the expiration of his term of office shall be made by the California Transportation Commission upon the receipt of written notice from the commission of the vacancy. No petition shall be necessary to authorize the appointment to fill the vacancy.

(Amended by Stats. 1980, Ch. 777, Sec. 122.)



26084

Each member of the commission shall give a bond in the sum of five thousand dollars ($5,000) which has been approved by a judge of the superior court of the county in which the district is located, to the district for the faithful performance of his duties. The members of the commission shall receive no compensation whatever either for general or special services for or on behalf of the district.

(Added by Stats. 1943, Ch. 285.)



26085

An election shall be held on the first Monday after the first Tuesday in March in the fourth year after the formation of the district, and in every fourth year thereafter, for the purpose of electing a member to succeed the elected member of the commission whose term shall expire during that year.

(Added by Stats. 1943, Ch. 285.)



26086

At least 20 days before the day of the election the commission shall post a notice of the election in three public places in the district. The notice shall specify the time and place of election, the hours during which the polls will be kept open, and the officer to be elected.

(Added by Stats. 1943, Ch. 285.)



26087

The commission shall select one or more polling places within the district; shall appoint one inspector and two judges of election in each polling place, and make all necessary and proper arrangements for holding the election. The election officers shall constitute the election board. If no election officers are appointed by the commission, or if any of those appointed are not present at the time of the opening of the polls, the electors present may appoint substitutes to fill the election board who shall conduct the election as if they had been appointd by the commission and were present.

(Added by Stats. 1943, Ch. 285.)



26088

The election board shall publicly canvass the votes immediately after the closing of the polls, and shall make return of the election within 24 hours thereafter to the board of supervisors. The board of supervisors at its first meeting after receiving the returns shall canvass the same and shall make, sign and deliver a certificate of election to the person elected.

(Added by Stats. 1943, Ch. 285.)






CHAPTER 6. Powers and Duties of the Commission

26110

The commission shall be the governing body of the district, and shall exercise all of the powers which are vested in the district. At its first meeting or as soon thereafter as may be practicable, the commission shall choose one of its members as president, and another of its members as secretary. All written documents shall be signed in the name of the district by the president of the commission, and countersigned by the secretary.

(Added by Stats. 1943, Ch. 285.)



26111

The commission shall hold all meetings in the district at an appointed place, at such times as may be convenient. If either the president or the secretary are absent or unable to act, the commission shall, by order entered upon its minutes, choose from its members a president pro tempore, or secretary pro tempore, as the case may be.

(Added by Stats. 1943, Ch. 285.)



26112

A majority of the members of the commission shall constitute a quorum for the transaction of business, and every decision of the majority made when duly assembled, is valid as an act of the commission.

(Added by Stats. 1943, Ch. 285.)



26113

The district may use a common seal, alterable at the pleasure of the commission and may:

(a) Sue and be sued in its own name.

(b) Lay out, establish, construct, acquire and maintain boulevards within the district, and for this purpose acquire by purchase, gift, devise, condemnation proceedings or otherwise, and pay for and hold, real and personal property and rights of way within the district.

Any easement procured for the building of a boulevard, whether procured by grant or condemnation, shall permit the use of the boulevard by a railroad, electric road, or street railroad pursuant to this part.

(c) Make and accept all contracts, deeds, releases and documents of any kind which shall be necessary or proper to the exercise of any of the powers of the district.

(d) Direct the payment of all lawful claims and demands against the district.

(e) Issue bonds as hereinafter provided, and provide for their payment.

(f) When directed to do so by a vote of the people of the district, have sufficient taxes levied for the construction, maintenance or repair of district boulevards, and the payment of all indebtedness and running expenses of the district.

(g) Employ all necessary engineers, surveyors, agents and workmen to do the work on or in connection with the boulevards in the district.

(h) Do any and all things necessary or proper for the complete exercise of its powers and the accomplishment of the purposes for which it was formed.

(Added by Stats. 1943, Ch. 285.)



26114

For the purposes of this part the district may take over, control, operate, and use in whole or in part any county road or public highway and may construct any boulevard in whole or in part, over, along, or upon all or any part of any county road or public highway. District funds may be expended in the improvement of such road or highway to conform to the width and general character of the balance of the boulevard.

(Added by Stats. 1943, Ch. 285.)



26115

At its option, the commission may make application to the Department of Transportation for the exercise by the department of any powers, duties, or authority which the department may have with respect to the ownership, construction, maintenance, or improvement of any boulevard pursuant to this part, including the preparation of plans, specifications, and estimates and the handling and expenditure of district moneys for such construction, maintenance, or improvement.

Any such application to the Department of Transportation shall be made in accordance with the provisions of law defining the powers, duties, or privileges of the department in relation to such matters, and, upon the granting of any such application by the department, the commission shall have full power to carry out the terms of the application on its part.

(Amended by Stats. 1980, Ch. 777, Sec. 123.)






CHAPTER 7. Preliminary Plans and Surveys

26130

Before the construction of any boulevard and before the calling of any election for the issuance of bonds, the commission shall employ one or more engineers who shall make all necessary surveys, prepare maps showing the location, cross-section and profile of the proposed boulevard. The engineer shall also prepare specifications for the construction of the boulevard and estimates of the cost of construction and of acquiring rights of way.

These surveys, maps, specifications and estimates shall, upon approval by the commission, be formally adopted by order entered upon its minutes and filed with its secretary and when so adopted shall constitute the plan of the district for the proposed boulevard. The commission may, at its option, direct the county surveyor, or county engineer, as the case may be, to do any of the engineering work.

(Added by Stats. 1943, Ch. 285.)



26131

The expense of making the preliminary surveys may be allowed by the board of supervisors out of the county general fund or the general county road fund upon claims regularly presented and allowed in the manner provided by law.

(Added by Stats. 1943, Ch. 285.)






CHAPTER 9. Approval of Construction Plans

26160

At any time after the adoption of a plan for a boulevard or the letting of a contract for the construction of the whole or any portion of any boulevard, the commission may by order entered in its minutes call an election for the purpose of determining whether bonds shall be issued for the acquisition of rights of way for, and the construction of, such boulevard, or for the payment of such contract.

(Added by Stats. 1943, Ch. 285.)



26161

The order shall fix the day of the election, shall specify the amount of the bond issue, and shall state in general terms that the money raised from the sale of the bonds shall be used for the acquisition of rights of way for, and the construction of, boulevards in the district.

If the election is called for the payment of a contract already entered into by the commission, the order shall state the terms of the contract in such manner as will advise the electors of its contents. Any money raised by means of a bond issue which remains on hand after the acquisition of rights of way and the construction have been completed, shall be expended in the betterment and maintenance of the boulevard.

(Added by Stats. 1943, Ch. 285.)



26162

Notice of the election shall be given in the manner and for the time provided for in Section 26061.

(Added by Stats. 1943, Ch. 285.)



26163

At any time prior to the day fixed for the election the commission shall select one or more polling places within the district, and appoint from among the qualified electors within the district, one inspector, and two judges for each polling place who shall constitute the officers of the election and the election board, and shall make all other necessary and proper arrangements for holding the election. The ballots shall contain the words Bonds, Yes and Bonds, No.

(Added by Stats. 1943, Ch. 285.)



26164

After the vote has been counted and the result announced by the election officers the ballots shall be sealed up and delivered to the secretary of the commission with the election returns. The commission shall, at its next meeting, canvass the returns and enter the result upon its minutes. This entry in the minutes is conclusive evidence of the fact and regularity of all prior proceedings required by this part and of the facts stated in the entry.

(Added by Stats. 1943, Ch. 285.)



26165

If, at the election, two-thirds of the votes cast are in favor of the issuance of bonds, the commission is authorized to issue and sell the bonds as proposed in the order calling the election. If the result of the election is against the issuance of bonds no other election upon the same question shall be called or held for one year after such election.

(Added by Stats. 1943, Ch. 285.)



26166

A boulevard may be constructed with money raised by taxation instead of a bond issue if authorized by a majority of the votes cast at an election called for the purpose of determining if the boulevard shall be so constructed.

Elections to authorize the construction of boulevards with money raised by taxation shall be called and held in the same manner as is provided for bond elections.

(Added by Stats. 1943, Ch. 285.)






CHAPTER 10. The Bond Issue

26180

All bonds shall be issued in such denominations as the commission may determine, except that they shall not be less than one hundred dollars ($100) nor more than one thousand dollars ($1,000).

(Added by Stats. 1943, Ch. 285.)



26181

All bonds shall be payable in lawful money of the United States at the office of the county treasurer of the county in which the district is situated, and shall bear interest at a rate not to exceed 8 percent per annum which shall be payable semiannually. Not less than one-thirtieth part of the total issue of bonds shall be payable each year, commencing not more than five years after the date of the bond issue.

(Amended by Stats. 1975, Ch. 130.)



26182

The bonds shall be signed by the president and countersigned by the secretary of the commission. They shall be numbered consecutively, in the order of their maturity, and shall have coupons for interest attached, attested by the facsimile signature of the secretary of the commission.

(Added by Stats. 1943, Ch. 285.)



26183

The bonds may be sold by the commission in such manner and in such quantities as it may determine. However no bond may be sold for less than its face value.

(Added by Stats. 1943, Ch. 285.)



26184

The proceeds of the sale of bonds shall be deposited with the county treasurer and shall be placed by him in a fund in the county treasury to be called the boulevard fund of ____ boulevard district (naming it). The money in the fund shall be used for the purposes indicated in the order calling the election at which the issuance of the bonds was authorized.

(Added by Stats. 1943, Ch. 285.)






CHAPTER 11. Levy and Collection of Taxes

26200

At or before the first meeting of the board of supervisors in September of each year, the commission shall furnish the board of supervisors and the auditor of the county in which the district is situated, an estimate in writing of the amount of money needed for the purposes of the district for the ensuing fiscal year. The amount shall be sufficient to pay:

(a) The interest on all outstanding bonds of the district which will become due during the ensuing fiscal year.

(b) The principal of all outstanding bonds of the district which will mature during the ensuing fiscal year.

(c) The estimated cost of repairs and maintenance of the boulevard, and the running expenses of the district.

(Added by Stats. 1943, Ch. 285.)



26201

Annually, at the time of levying county taxes, the board of supervisors shall levy a tax to be known as the _______ (name of district) boulevard district tax, sufficient to raise the amount estimated by the commission to be necessary for the purposes of the district for the ensuing fiscal year. The board of supervisors shall determine the rate of the tax by deducting 15 per cent for anticipated delinquencies from the total assessed value of the real property within the district, as it appears on the assessment roll of the county, and dividing the sum required to be raised, by the remainder of the total assessed value.

(Added by Stats. 1943, Ch. 285.)



26202

The tax so levied shall be computed and entered on the assessment roll by the county auditor, and if the board of supervisors fails to levy the tax the auditor shall do so. The tax shall be collected at the same time and in the same manner as county taxes, and when collected shall be paid into the county treasury for the use of the district.

The provisions of law prescibing the manner of levying and collecting county taxes and the duties of the several county officers with respect to taxation are, so far as they are not in conflict with this part, applicable to taxation under this part. Such officers shall be liable upon their several official bonds for the faithful discharge of the duties imposed upon them by this part.

(Added by Stats. 1943, Ch. 285.)



26203

All money raised by taxation which is authorized by this part shall belong to the district.

(Added by Stats. 1943, Ch. 285.)






CHAPTER 12. County Contributions

26220

The board of supervisors shall set apart and turn over to the commission out of the general fund of the county 25 per cent of the cost of acquiring the rights of way for, and construction of, the boulevard and 25 per cent of the cost of maintaining and repairing the boulevard. All money so set apart and turned over to the commission shall be used exclusively for the purposes for which it was so set apart and turned over.

The board of supervisors shall set apart and use for road work in the district all moneys raised in the district by the county for road purposes.

(Added by Stats. 1943, Ch. 285.)






CHAPTER 13. District Funds

26221

The treasury of the county in which the district is situated shall be the depository for the funds of the district. The county treasurer shall receive and receipt for the funds of the district, and shall place all such funds to the credit of the district. He shall be responsible upon his official bond for their safekeeping and proper disbursement.

(Added by Stats. 1943, Ch. 285.)



26222

The following funds are hereby established in the county treasury to which the money belonging to the district, and raised by taxation shall be apportioned by the treasurer:

(a) Bond fund.

(b) Construction and maintenance fund.

(c) District expense fund.

The treasurer shall pay out district funds only upon warrants of the commission, signed by the president and attested by the secretary, except that all bonds and coupons shall be paid on presentation by the county treasurer out of the bond fund without warrant.

Upon request of the commission or its secretary, the treasurer shall report in writing to the commission the amount of money in the various funds, the amount of receipts since his last report and the amounts paid out.

(Added by Stats. 1943, Ch. 285.)






CHAPTER 13.5. Claims

26225

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)






CHAPTER 14. Transfer of District Boulevards

26230

After any boulevard has been completely constructed the commission may, at its option, convey all the right, title and interest of the district in and to that boulevard to the county within which the district is situated, if the board of supervisors of the county consents to and accepts the conveyance and agrees to maintain the boulevard as a boulevard and as part of the county highway system. All boulevards so conveyed shall be held by the county as county boulevards without any further liability or responsibility on the part of the district. No such conveyance shall affect the liability of the district for, or any bonds previously issued by the district.

(Added by Stats. 1943, Ch. 285.)






CHAPTER 15. Dissolution

26240

Whenever it shall deem it advisable, the commission shall, by resolution, order that an election be held in the district upon the question of dissolution of the district. The election shall be called and conducted in the same manner as other elections of the district, and if two-thirds of the electors of the district vote in favor of dissolution, the district shall be dissolved.

(Added by Stats. 1943, Ch. 285.)



26241

Upon dissolution, any property in unincorporated territory which may have been acquired by the district shall vest in the county, and any property within the boundaries of an incorporated city shall vest in the city.

(Added by Stats. 1943, Ch. 285.)



26242

If at the time of the election to dissolve the district there is outstanding any bonded indebtedness of the district, the vote to dissolve shall dissolve the district for all purposes except the levy and collection of taxes for the payment of that outstanding indebtedness.

From the time of dissolution until the bonded indebtedness together with the interest thereon is fully paid, the board of supervisors of the county shall constitute ex officio the boulevard commission of the district, and shall levy such taxes and perform such other acts as may be necessary to raise money for the payment of the outstanding indebtedness of the district.

(Added by Stats. 1943, Ch. 285.)






CHAPTER 16. Validating Proceedings

26260

An action to determine the legality of the existence of a district may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Repealed and added by Stats. 1961, Ch. 1527.)









PART 3. BRIDGE AND HIGHWAY DISTRICTS

CHAPTER 1. General Provisions

27000

This part may be cited as the Bridge and Highway District Act.

(Added by Stats. 1943, Ch. 286.)



27001

As used in this part district means a bridge and highway district unless the context clearly indicates otherwise.

(Amended by Stats. 1959, Ch. 605.)



27002

As used in this part board means the board of directors of the district unless the context clearly indicates otherwise.

(Amended by Stats. 1959, Ch. 605.)



27003

As used in this part, contiguous counties include those counties separated by any of the waters of this State.

(Amended by Stats. 1959, Ch. 605.)



27004

As used in this part, tolls include tolls, charges, rentals, rates, traffic charges, and other income and revenue actually received or receivable by, or for the account of, the district for the use and operation of equipment, rolling stocks, ferries, properties, and facilities for travel that are constructed, owned, operated, or maintained by the district.

(Amended by Stats. 1971, Ch. 1694.)



27005

In any county having a registrar of voters, the powers conferred and the duties imposed by this part upon the county clerk in relation to matters of election and polling places, shall be exercised and performed by the registrar of voters.

(Added by Stats. 1943, Ch. 286.)



27006

Except as otherwise provided in this part, all elections held by the district shall be conducted as nearly as practicable in accordance with the general election laws of the State.

(Added by Stats. 1943, Ch. 286.)



27007

No irregularity or informality in conducting any district election which has been otherwise fairly conducted shall invalidate or affect the election.

(Added by Stats. 1943, Ch. 286.)






CHAPTER 2. Ordinance of Intention

27020

A bridge and highway district may be organized and incorporated in accordance with this part. When so incorporated it shall be entitled to exercise the powers expressly or impliedly conferred upon it by this part.

(Added by Stats. 1943, Ch. 286.)



27021

A district may consist of part or all of one or more contiguous counties.

(Added by Stats. 1943, Ch. 286.)



27022

Proceedings for the incorporation of a district may be instituted by the adoption of an ordinance by the board of supervisors of each county desiring to form a district or by the electors of each such county under the provisions of law applicable to passage of ordinances by initiative declaring that the county, or part of the county, intends to unite with such other counties as may adopt like ordinances to form the district.

The ordinance need not name the counties to be included in the district, and a general statement in the ordinance that the county adopting it intends to unite with any other counties which may adopt like ordinances to form the district, shall be sufficient.

(Added by Stats. 1943, Ch. 286.)



27023

The ordinance of intention shall provide that a petition for the formation of the district be circulated, and the board of supervisors shall, by resolution name and appoint persons to circulate and secure signatures for the petition.

(Added by Stats. 1943, Ch. 286.)



27024

The ordinance of intention may also contain a distinctive corporate name for the proposed district.

(Added by Stats. 1943, Ch. 286.)



27025

The ordinance of intention may be adopted by the board of supervisors at any time after application shall be made to it for that purpose. If the board of supervisors neglects to act upon the application for the adoption of the ordinance for a period of 60 days after it is submitted to it, the ordinance may be submitted to the electors of the county under the provisions of the initiative applicable to ordinances generally in the county.

(Added by Stats. 1943, Ch. 286.)



27026

If the ordinance is adopted by the board of supervisors, it shall be subject to the referendum provisions applicable to ordinances generally in the county.

(Added by Stats. 1943, Ch. 286.)






CHAPTER 3. Proceeding by Petition

27040

The petition for the formation of the district shall give the name of the district, which shall be the legal name under which the district shall be known, and shall set forth the extent of the proposed district, either by describing its exterior boundaries, or by naming the counties proposed to be included in it and shall contain a prayer that the proposed district be incorporated under the provisions of this part.

(Added by Stats. 1943, Ch. 286.)



27041

If only part of any county is proposed to be included in the district, the extent of the part of the county included may be indicated by naming the county and excepting therefrom some administrative or governmental subdivisions thereof, such as townships, school districts or other similar subdivisions, or the excluded portion may be described by its boundaries. In any description of included or excluded territory, reference to recorded instruments may be made for the purpose of defining boundaries.

(Added by Stats. 1943, Ch. 286.)



27042

Attached to each copy of the petition shall be a copy of the ordinance providing for its circulation.

(Added by Stats. 1943, Ch. 286.)



27043

The petition circulated in each county may consist of any number of separate copies of the original instrument and shall be signed by voters residing within the boundaries of the county or portion of the county proposed to be included in the district equal in number to at least 10 per cent of the number of voters in the county or portion thereof from which the petition is presented who voted for Governor of this State at the last general election at which a Governor was elected prior to the presentation of the petition.

(Added by Stats. 1943, Ch. 286.)



27044

The copies of the petition from each county shall be grouped or fastened together and submitted to the county elections official of that county for examination and verification. The county elections official shall have 30 days time for the examination of the copies of the petition left with him or her for verification. Within that period of time he or she shall verify each of the signatures on the copies of the petition left with him or her, attach thereto his or her certificate that the copies of the petition have been signed by the requisite number of registered voters and forward the copies of the petition with his or her certificate attached to the Secretary of State.

(Amended by Stats. 2002, Ch. 221, Sec. 136. Effective January 1, 2003.)



27045

If the county elections official finds that the copies of the petition are not signed by the requisite number of registered voters residing within the county he or she shall certify to the number of registered voters required to make the petition sufficient. Within 20 days from the date of that certificate, copies of the petition containing additional signatures secured either by the same persons theretofore appointed to secure signatures or by other persons appointed by the board of supervisors for that purpose may be filed with the county elections official.

(Amended by Stats. 2002, Ch. 221, Sec. 137. Effective January 1, 2003.)



27046

The county elections official shall within 30 days after the filing of the supplemental copies of the petition examine and verify each of the signatures thereon and certify to the result of the examination as he or she did in connection with the original copies of the petition.

(Amended by Stats. 2002, Ch. 221, Sec. 138. Effective January 1, 2003.)



27047

If the petition as supplemented contains a sufficient number of signatures the county elections official shall present it with the certificate to that effect attached to the Secretary of State without delay.

(Amended by Stats. 2002, Ch. 221, Sec. 139. Effective January 1, 2003.)



27048

If the certificate of the county elections official shows that any petition as originally filed or as supplemented is insufficient he or she shall so certify and the petition with the certificate attached shall be filed with the Secretary of State and kept by the Secretary of State as a public record, without prejudice however, to the filing of a new petition to the same effect.

(Amended by Stats. 2002, Ch. 221, Sec. 140. Effective January 1, 2003.)






CHAPTER 4. Proceeding by Election

27060

The board of supervisors of any county may, instead of proceeding by petition, call a special election for the purpose of submitting the question of the inclusion of the county, or that part of the county which is proposed to be included, in the district, to the electors of the county, or to the electors of that portion of the county proposed to be included in the district.

(Added by Stats. 1943, Ch. 286.)



27061

If a majority of the registered voters voting at the election vote in favor of including the county or a specified part thereof in the district, the county or the part thereof approved for inclusion in the district, shall be included therein.

(Added by Stats. 1943, Ch. 286.)



27062

The election shall be called and held in accordance with the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code).

(Amended by Stats. 2002, Ch. 221, Sec. 141. Effective January 1, 2003.)



27063

The county elections official shall certify the results of the election to the Secretary of State together with a copy of the action of the board of supervisors calling the election.

(Amended by Stats. 2002, Ch. 221, Sec. 142. Effective January 1, 2003.)






CHAPTER 5. Exclusion of Counties Proposed for Inclusion in the District

27080

If, within 120 days after application is made to it the board of supervisors of any county named in the petitions from other counties engaged in the formation of the district fails to adopt an ordinance of intention to unite with the other counties in the formation of the district, and no proceedings for the adoption of an ordinance under the provisions of law relating to the initiative are on file with the county elections official, the county elections official shall upon receipt of an affidavit of an elector of the county, setting forth: (a) The date the original application was made to the board of supervisors and (b) the failure of that body to act thereon for 60 days thereafter, issue a certificate to the Secretary of State certifying that on the date of the issuing thereof no proceedings have been filed in his or her office to submit an ordinance to the electors under the provisions applicable to the initiative. The county elections official shall immediately transmit the certificate and affidavit to the Secretary of State.

(Amended by Stats. 2002, Ch. 221, Sec. 143. Effective January 1, 2003.)



27081

The Secretary of State shall file the affidavit with the certificate attached and he shall exclude the county from which the affidavit and certificate have been received from the proposed district in the same manner as if the county had been excluded by order of the superior court.

(Added by Stats. 1943, Ch. 286.)



27082

If an ordinance declaring it to be the intention of a county to become part of the district has been submitted to the people and has failed to be adopted, that fact shall be certified to the Secretary of State by the county elections official, and that county shall be excluded from the district.

(Amended by Stats. 2002, Ch. 221, Sec. 144. Effective January 1, 2003.)



27083

If a county which is excluded because no ordinance of intention is adopted by it, separates another county, from which sufficient petitions have been received to become a part of the district, from the remainder of the counties of the proposed district, the county thus separated shall not be excluded from the district but shall be included therein even though it is not contiguous to the other counties composing the district.

(Added by Stats. 1943, Ch. 286.)






CHAPTER 6. Incorporation of the District

27100

When all of the petitions, or certifications of the result of elections have been received from the county elections officials of the counties having any portion of their territory within the boundaries of the proposed district the Secretary of State shall publish the text of the petition, together with a notice fixing the time within which protests against the inclusion of property within the proposed district may be filed.

(Amended by Stats. 2002, Ch. 221, Sec. 145. Effective January 1, 2003.)



27101

The petition and notice shall be published for at least three weeks prior to the last day in which protests may be filed in at least one and not to exceed three newspapers printed and published in each of the counties from which petitions have been presented.

(Added by Stats. 1943, Ch. 286.)



27102

Neither the names attached to the petition, nor the certificates of any of the county elections officials, need be published with the petition. It shall be sufficient to state that the petition has been signed by a certain number of electors, naming it, and duly verified by the county elections official of the county in which the petition was circulated.

(Amended by Stats. 2002, Ch. 221, Sec. 146. Effective January 1, 2003.)



27103

Any owner of property which is subject to taxation within the boundaries of the proposed district may, within the time specified, protest against the formation of the district.

The protest shall be in writing and shall be filed with the Secretary of State. The protest shall contain:

(a) The name and address of the person protesting and the name and address of his attorney, if he has one.

(b) The grounds upon which the protestant claims that his property will not be benefited by the formation of the proposed district.

(Added by Stats. 1943, Ch. 286.)



27104

The Secretary of State shall attach the protests which he receives from each county to the petition filed from that particular county, and forward the petition with the protests attached to the superior court of that county. The superior court in each county shall have jurisdiction to hear and determine the protests so received. The clerk of the court shall set the protests for hearing, and give notice thereof in writing to the protestants, and to their attorneys if they have any, at least 10 days before the date set for the hearing.

(Added by Stats. 1943, Ch. 286.)



27105

At the time specified in the notice, or at such other time to which the said hearing may be continued, the superior court shall have jurisdiction to hear and determine all matters urged by the protestants against the formation of the proposed district, or against the inclusion of their lands therein.

(Added by Stats. 1943, Ch. 286.)



27106

The superior court shall have jurisdiction to exclude any lands from the proposed district, together with any other lands contiguous to the excluded lands, and contiguous to the exterior boundaries of the proposed district which are similarly situated to the lands of the protestants, to the end that isolated tracts may not be excluded from the district without also rectifying the boundaries thereof so that the district when finally formed shall be compact, continuous and without tracts of land excluded therefrom which are totally surrounded by other lands which are left within the district.

(Added by Stats. 1943, Ch. 286.)



27107

The judgment of the superior court shall not be appealable, and all questions of fact therein contained shall be final and conclusive.

(Added by Stats. 1943, Ch. 286.)



27108

The judgment shall only be subject to review by the Supreme Court of this State, upon a writ of review issued out of that court in such cases as writs of review are now permissible against superior courts.

Proceedings for a writ of review may only be taken within 10 days after the entry of the judgment in the superior court and if not so taken all such judgments of the superior court shall become final.

(Added by Stats. 1943, Ch. 286.)



27109

After the judgment of the court has become final the county elections official shall certify the judgment together with the petition and the protests which he or she received, to the Secretary of State.

(Amended by Stats. 2002, Ch. 221, Sec. 147. Effective January 1, 2003.)



27110

When the results of the final judgments upon all protests have been certified to the Secretary of State, he shall issue his certificate of incorporation declaring the district with the boundaries as finally established to be duly incorporated. He shall file the original certificate of incorporation in his office, and have a certified copy of the certificate recorded in the office of the county recorder of each of the counties having any territory within the boundaries of the district.

(Added by Stats. 1943, Ch. 286.)



27111

Upon the issuance of the certificate of incorporation the district shall come into existence and shall have all the rights, powers and privileges expressly or impliedly conferred upon it by this part.

(Added by Stats. 1943, Ch. 286.)



27112

After the Secretary of State has issued his certificate of incorporation of the district, the sufficiency of any petition shall not be subject to judicial review or be otherwise questioned.

(Added by Stats. 1943, Ch. 286.)



27113

No informality in any proceeding not substantially affecting adversely the legal rights of any person shall invalidate the incorporation of any district.

All proceedings to contest the validity of the incorporation of any district may only be commenced within three months from the date of the issuance of the certificate of incorporation. If no such proceedings are commenced within the time allowed, the incorporation of the district, and all proceedings in connection therewith, shall be valid and incontestable.

(Added by Stats. 1943, Ch. 286.)






CHAPTER 7. Appointment and Tenure of the Board of Directors

27120

Within five days after the issuance of the certificate of incorporation, the Secretary of State shall notify the boards of supervisors of each of the counties in which any portion of the territory of the district is located, of the incorporation of the district.

(Added by Stats. 1943, Ch. 286.)



27121

Within 30 days after the receipt of the notice of incorporation of the district each of the boards of supervisors so notified shall appoint the persons to represent the county on the board of directors of the district.

(Added by Stats. 1943, Ch. 286.)



27123

Those directors appointed by the board of supervisors of a county shall be appointed by resolution of the board of supervisors, and a copy of the resolution shall be filed with the clerk of the board of supervisors, and a certified copy of the resolution shall be immediately forwarded to the Department of Transportation.

(Amended by Stats. 2002, Ch. 221, Sec. 148. Effective January 1, 2003.)



27124

All directors shall serve at the pleasure of the appointing authority; provided, that notwithstanding this section and Section 27122, any director in office on the effective date of this section may continue to serve on the board until the expiration of the term for which he was appointed.

Each appointing authority shall review its appointment or appointments to the board in January every two years, and indicate its desire to retain such director or directors by affirming such retention by the adoption of a resolution, or, in the case of the Mayor of the City and County of San Francisco, by the issuance of a declaration, to that effect.

(Repealed and added by Stats. 1968, Ch. 1472.)



27125

Any vacancy in the board shall be filled by appointment by the appointing authority which originally appointed the director whose position has become vacant.

(Amended by Stats. 1968, Ch. 1472.)






CHAPTER 8. Organization and Powers of the Board and the Executive Officers

27140

The board shall be the governing body of the district and shall outline rules of policy, approve plans, and vote or withhold appropriations to carry the same into effect.

(Added by Stats. 1943, Ch. 286.)



27141

Within two weeks after the Secretary of State has received certified copies of the resolutions of the board of supervisors of each county in the district, appointing the members of the board of directors from that county, he shall call the first meeting of the board of directors and shall designate an appropriate time, which shall be within that two week period, and place at which the meeting shall be held.

(Added by Stats. 1943, Ch. 286.)



27142

At the first meeting the board shall organize by choosing one of its members as president, and choosing a secretary, who shall not be a member of the board. At its first meeting the board shall also provide for the time and place of holding its meetings, and the manner in which its special meetings may be called.

(Added by Stats. 1943, Ch. 286.)



27143

All meetings of the board, whether regular or special, shall be open to the public. A majority of the board shall constitute a quorum for the transaction of business.

(Added by Stats. 1943, Ch. 286.)



27144

The board shall adopt rules to govern its proceedings, including the use of motions in connection with such proceedings.

(Amended by Stats. 1972, Ch. 1381.)



27145

The board shall select an office and place of business within the district.

(Added by Stats. 1943, Ch. 286.)



27146

For the purpose of considering questions relating to the bridge and highway district generally or local questions affecting a particular county or group of counties, the board or any of its committees may hold meetings in the chambers of the boards of supervisors of any county in the group, if suitable for that purpose, or at any other suitable place which the board or any of its committees may designate.

(Amended by Stats. 1947, Ch. 440.)



27147

All official action of the board shall be by ordinance or resolution.

The ayes and noes shall be taken upon the passage of all ordinances and resolutions, and entered upon the journal of the proceedings of the board. No ordinance or resolution shall be passed or become effective without the affirmative votes of at least a majority of the members of the board.

(Added by Stats. 1943, Ch. 286.)



27148

The enacting clause of all ordinances passed by the board shall be Be it ordained by the board of directors of ____ bridge and highway district as follows: All resolutions and ordinances shall be signed by the president of the board and attested by the secretary.

(Added by Stats. 1943, Ch. 286.)



27149

Each member of the board shall receive the sum of fifty dollars ($50) for attending each meeting of the board and each committee meeting on different days, but no member shall receive this compensation in excess of five thousand dollars ($5,000) in any one year, except the president who shall not receive this compensation in excess of seven thousand five hundred dollars ($7,500) in any one year. Each member of the board shall receive a sum equal to the necessary traveling expenses incurred by him or her in the performance of board duties.

(Amended by Stats. 1985, Ch. 593, Sec. 1.)



27150

The board shall at its first meeting, or as soon thereafter as practicable, appoint by a majority vote a general manager, an auditor and a secretary. No director shall be eligible for appointment to any district office except president or vice president of the board. The compensation of the general manager, auditor, and secretary shall be fixed by the board, and such officers shall serve during the pleasure of the board.

(Added by Stats. 1943, Ch. 286.)



27151

The general manager shall be the executive officer of the district. He shall employ and discharge at pleasure all subordinate officers, employees and assistants, prescribe their duties, and subject to the approval of the board, he shall fix their compensation. He shall have full charge and control of the construction, maintenance and operation of all works of the district. The general manager shall report to the board in accordance with such rules and regulations as the board may adopt.

(Added by Stats. 1943, Ch. 286.)



27152

The board shall appoint an attorney and all subordinate officers not provided to be appointed by the general manager, and shall fix their salaries. Subordinate officers appointed by the board shall serve at its pleasure.

(Added by Stats. 1943, Ch. 286.)



27153

The board may change the name of the district by resolution, which shall become effective upon the filing of a certified copy of the resolution with the Secretary of State and with the clerk of the board of supervisors of each county included in the district.

(Added by Stats. 1943, Ch. 286.)



27154

Notwithstanding any contrary provision of law, or any limitation or restriction contained in any law, the board may:

(a) Invest and reinvest all or any part of lapsed, unallocated, unappropriated or other surplus moneys belonging to any fund of which the board has custody or control in bonds and other obligations for which the faith and credit of the United States of America are pledged or in any obligation, bond or security approved by the Commissioner of Financial Institutions as legal for investment by savings banks. All such investments heretofore made are legalized.

(b) Use all or any part of lapsed, unallocated, unappropriated or other surplus or reserve moneys of the district for the refunding or partial refunding or purchase of any existing bonded indebtedness against the district.

The interest or income from any funds invested under this section may be made a part of the fund from which the investment was made and may itself be so invested.

Any investment previously made in bonds and other obligations for which the faith and credit of the United States of America are pledged or in any obligation, bond or security which under the Financial Code is legal for investment by savings banks is hereby validated and made legal investments for the purposes of this section, whether such bonds or obligations are negotiable or not.

(Amended by Stats. 1996, Ch. 1064, Sec. 808. Effective January 1, 1997. Operative July 1, 1997, by Sec. 814 of Ch. 1064.)






CHAPTER 9. District Powers

27160

The district shall have perpetual succession and acting through the board shall have the powers prescribed in this chapter in addition to any others expressly conferred on it by this chapter.

(Added by Stats. 1943, Ch. 286.)



27161

The district may sue and be sued in its corporate name in all actions and proceedings in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1943, Ch. 286.)



27162

The district may adopt a seal and alter it at pleasure.

(Added by Stats. 1943, Ch. 286.)



27163

The district may take by grant, purchase, gift, devise, or lease, or otherwise acquire, and hold, use, and enjoy, real and personal property of every kind within or without the district necessary for the full or convenient exercise of its powers. The board may lease, mortgage, sell, or otherwise dispose of any real or personal property within or without the district when, in its judgment, it is for the best interests of the district so to do.

(Amended by Stats. 1984, Ch. 50, Sec. 2. Effective March 22, 1984.)



27164

The district may acquire, or contract to acquire, and may construct under contract, or by its own employees, maintain, improve, and operate bridges, abutments, rights-of-way, roads, tunnels, railroads, streetcar lines, interurban lines, telephone and telegraph lines, footpaths, viaducts, tollgates, tollhouses, subways, and all other forms of property necessary or proper for the successful prosecution of the project for which the district was organized, or which may be authorized by the board of directors of the district under its powers, including all machinery or other property useful or necessary to construct, maintain, operate, or otherwise make use of toll bridges and highways, and complete, add to, repair, or otherwise improve, any of the property acquired by it.

(Added by Stats. 1986, Ch. 195, Sec. 174.)



27165

The district may acquire by purchase, gift or condemnation, or lease from the United States, this State, or from any person, or public or private corporation, lands, rights of way, or rights in, over or across lands or waters which are necessary or proper for the construction or operation of bridges, and the approaches thereto, fix and collect tolls, for the purpose of meeting the obligations of the district and repaying the same, and dispose of the surplus to the various counties within the district.

(Added by Stats. 1943, Ch. 286.)



27166

The district may exercise the right of eminent domain to take any property necessary to the exercise of the powers granted in this part, or in any provision of law, to the district.

(Amended by Stats. 1975, Ch. 582.)



27167

The district may borrow money, incur indebtedness and issue bonds or other evidences of such indebtedness; and refund or retire any indebtedness or lien that may exist against the district or any of its property.

(Added by Stats. 1943, Ch. 286.)



27168

The district may purchase or condemn any works which might be constructed by the district, whether completed or partly completed, and conduct and manage the same.

(Added by Stats. 1943, Ch. 286.)



27169

The district may have taxes levied and collected in accordance with the provisions of this part for the purpose of paying running expenses, organization expenses and the investigation expenses of the district before the issuance of bonds, and for the purpose of paying the obligations of the district.

(Added by Stats. 1943, Ch. 286.)



27170

The district may make contracts, employ labor, and all kinds of employees, whether skilled or unskilled, for the purpose of carrying on the business of the district.

(Added by Stats. 1986, Ch. 195, Sec. 175.)



27171

The district may establish all necessary rules, regulation or conditions under which the property of the district may be used by the public and fix and collect all tolls for the use thereof, and enter into contracts with any persons or public officers or public or private corporations, whereby the facilities constructed by the district may be made use of, by such persons, officers, or corporations, and at the tolls or for the consideration fixed by such contracts.

(Added by Stats. 1943, Ch. 286.)



27172

The district may do all things necessary for the complete exercise of the powers described in this chapter.

(Added by Stats. 1943, Ch. 286.)



27173

The work of constructing, repairing, relocating, or otherwise providing any of the highways or approaches composed of the structures or improvements mentioned in Part 3 (commencing with Section 27000) of Division 15 of this code or Article 60 (commencing with Section 20910) of Chapter 1 of Part 3 of Division 2 of the Public Contract Code, may be done by any district in cooperation with a city, county, joint highway district, or other district formed for the improvement or building of roads, or in cooperation with the state.

For the purpose of doing work or acquiring rights-of-way therefor, the board may authorize a contract to be entered into between the district and the political subdivision or agency of the state with which it proposes to cooperate, and full power and authority is granted to the city, county, joint highway, or other district, or the Department of Transportation, to enter into the contracts for cooperative work, construction, or purchase of rights-of-way, in such a manner and upon such apportionment of the cost thereof as may be agreed upon between them. For this purpose, the contracting parties may designate engineers, county surveyors, or other necessary officials or employees to take charge of the particular work, and provide for the payment of the cost of the work out of funds contributed by the contracting parties. The plans and specifications for the work shall be approved by both of the contracting parties, and the work may be carried out by either one of the contracting parties as the agent of the other, or it may be carried out under the joint management of both of the contracting parties.

Any project undertaken by a district alone, or in cooperation with any of the agencies mentioned, may be accomplished by federal aid under rules which may be prescribed by the federal agencies involved.

Any work may extend across, through, or within any city, county, joint highway district, or other district, if the work is an extension of an approach to a bridge operated by the district and connects the bridge as a main or alternate route with state highways or other through routes leading to or from the bridge.

(Added by Stats. 1986, Ch. 195, Sec. 176.)



27173.8

Every purchase or contract made in violation of the competitive bidding requirements of this part shall be void.

(Added by Stats. 1968, Ch. 1472.)



27174

The district may contract with the State for the construction, repair or relocation of highways or approaches to any structure or improvement maintained or operated by it and may collect tolls for the use of such structure or improvement to pay any obligation to the State, incurred under the contract.

(Added by Stats. 1949, Ch. 1227.)



27174.1

(a) The district may adopt rules and regulations not inconsistent with the Vehicle Code for the control of traffic on any facility of travel constructed by the district, to aid and ensure the safe and orderly flow of traffic, and shall, so far as practicable, notify the public of those rules and regulations by signs on the facility of travel. The district may also adopt rules and regulations pertaining to parking areas in conjunction with any facilities of travel constructed or maintained by the district. The district may also adopt rules and regulations governing the use of all modes of transportation owned, operated, or maintained by the district.

(b) The district may enforce any rule, regulation, or ordinance adopted by the board of directors of the district pursuant to this section or subdivision (a) of Section 21113 of the Vehicle Code and relating to stopping or parking of vehicles by the issuance of notices of parking violation and notices of delinquent parking violation in the manner prescribed by Article 3 (commencing with Section 40200) of Chapter 1 of Division 17 of the Vehicle Code. Notices of parking violation and notices of delinquent parking violation may be issued by those employees of the district authorized by rule, regulation, or ordinance of the district.

(c) The district may enforce any rule, regulation, or ordinance relating to toll evasion adopted by the board of directors of the district pursuant to this section or subdivision (a) of Section 40250 of the Vehicle Code by the issuance of notices of toll evasion violation and notices of delinquent toll evasion in the manner prescribed by Article 4 (commencing with Section 40250) of Chapter 1 of Division 17 of the Vehicle Code.

(Amended by Stats. 1995, Ch. 739, Sec. 1. Effective January 1, 1996.)



27174.2

(a) Every person who, without permission of the board or its authorized officers or agents, climbs upon any railing, cable, suspender rope, tower, or superstructure of any district toll bridge, or otherwise trespasses on any portion of the bridge that is not intended for public use, is guilty of a misdemeanor, punishable by imprisonment in the county jail not exceeding one year, by a fine not exceeding ten thousand dollars ($10,000), or by both that imprisonment and fine.

(b) Every person who trespasses on district property other than that referred to in subdivision (a) is guilty of a misdemeanor.

(c) If the court grants probation to any person punished under subdivision (a), in addition to any other terms or conditions imposed by the court, the court shall impose as a condition of that probation that the person perform not less than 40 hours and not more than 160 hours of community service in the county in which the violation occurred. To the extent practicable, the service shall involve work in homeless shelters, programs designed for the care of drug abuse, and hospices. The service shall be performed during a time that does not interfere with the person s school attendance or employment.

(d) Any person convicted of a violation of subdivision (a) of this section shall reimburse the bridge district for costs resulting from the violation. The court shall consider the costs to the bridge district and shall prorate the defendant s share of the costs based on the defendant s responsibility for the acts and in accordance with the defendant s ability to pay, as the court deems appropriate in the interest of justice.

(e) This section does not apply to persons engaged in the operation, maintenance, or repair of a bridge.

(Amended by Stats. 1997, Ch. 379, Sec. 1. Effective January 1, 1998.)



27174.3

Every person who stands in the roadway or on the sidewalk of any district toll bridge, or the approaches thereto, for the purpose of soliciting a ride from the driver of any vehicle is guilty of a misdemeanor.

(Added by Stats. 1955, Ch. 1731.)



27175

The district shall cause to be published and made available to the public at the toll gates of any facilities of travel constructed by the district, copies of those traffic laws and rules and regulations particularly applicable thereto.

(Added by Stats. 1949, Ch. 1350.)



27176

Violation of any rules or regulations provided for in Section 27174.1, notice of which has been given by a sign on the facility of travel constructed by the district is a misdemeanor.

(Amended by Stats. 1955, Ch. 1731.)



27177

The California Highway Patrol shall have the authority and it shall be its duty to provide for proper and adequate policing of all facilities of travel constructed by the district, to insure the enforcement thereon of the Vehicle Code and of any other law relating to the use and operation of vehicles upon highways or vehicular crossings as defined in the Vehicle Code, and of the rules and regulations adopted by the board of directors of the district in respect to facilities of travel and parking areas, and to cooperate with the district, to the end that such facilities of travel and parking areas be operated at all times in such manner as to carry traffic efficiently. This authority of the California Highway Patrol is exclusive except as to the authority conferred upon the district by Section 27174.1 in respect to those facilities of travel or parking areas.

All required accident reports and supplemental reports, and all other reports made to the California Highway Patrol by any peace officer, member of the California Highway Patrol, or other employees of the Department of Motor Vehicles and California Highway Patrol relative to accidents and incidents occurring on property of a bridge and highway district shall be immediately available for the confidential use of the district.

(Amended by Stats. 1984, Ch. 50, Sec. 4. Effective March 22, 1984.)



27177.5

A towing service may be maintained by a bridge and highway district on each vehicular crossing under its jurisdiction, and said district may furnish such towing and emergency road service as is necessary to permit the orderly flow of traffic upon such crossing and upon district property. The district may prescribe and collect reasonable rates for towing and other services furnished. When any vehicle or object on any vehicular crossing or road under district jurisdiction or upon district property upon which towing service is maintained is stopped for any reason and such vehicle or object is obstructing or may obstruct traffic, the district shall order that such vehicle or object be towed by the towing service either to the nearest property of the bridge and highway district designated for the parking or storing of vehicles, or to a suitable parking location on a public street or highway and thereupon left in the custody of the owner or operator of such vehicle or object, or his agent, or, in the event no such owner, operator, or agent is present, or if such owner, operator, or agent so requests, to a public garage or off-street parking facility. The district may prescribe the limits within which the towing service authorized herein shall be operated. The district may furnish and deliver fuel to vehicles, the supply of which is exhausted, or change tires, and may charge a reasonable sum for the services and materials furnished. If the district deems it safe and advisable and the owner or operator of such vehicle or object so requests, it may be towed from the vehicular crossing as herein provided.

The towing service maintained by a district pursuant to this section shall be the only towing service authorized to render service to or remove vehicles or objects which become disabled upon vehicular crossings or property under the jurisdiction of the district.

(Added by Stats. 1957, Ch. 1054.)



27178

Within the district, the Department of Transportation may restrict any portion of a state highway to a particular mode of vehicular transportation during such hours as the department, upon the basis of an engineering and traffic investigation, determines such restriction would expedite the flow of traffic.

(Amended by Stats. 1980, Ch. 777, Sec. 125.)



27179

A bridge and highway district may contract with the State to furnish regular highway patrol officers to serve for 24-hour police or patrol duty on the bridge and its approaches. The cost of such services shall be a legal expense for operation of the district.

(Added by Stats. 1951, Ch. 1467.)






CHAPTER 10. Duties of District Officers

27180

The president shall sign all contracts on behalf of the district, and perform such other duties as may be imposed by the board.

(Added by Stats. 1943, Ch. 286.)



27181

The secretary shall countersign all contracts on behalf of the district and perform such other duties as may be imposed by the board. The secretary shall devote his full time during office hours to the affairs of the district.

(Added by Stats. 1943, Ch. 286.)



27182

The auditor under the direction of the board of directors shall install and maintain a system of auditing and accounting which shall completely show the financial condition of the district at all times. He shall draw warrants to pay those claims made against the district which have been approved by the general manager.

(Amended by Stats. 1969, Ch. 366.)



27183

The engineer, under the direction of the general manager, shall have full charge of the constructions and of the works of the district. No person shall serve or act as engineer unless he is a licensed civil engineer under the laws of this State.

(Amended by Stats. 1953, Ch. 1861.)



27184

The attorney shall have full charge of the legal matters pertaining to the district, and shall be the legal adviser to the board, the general manager, and all of the officers of the district.

(Added by Stats. 1943, Ch. 286.)



27185

The board shall designate a bank or a savings and loan association of good standing, or both, as a depositary for district funds. The board may also designate other banks or savings and loan associations as branch depositaries. Any depositary and each branch depositary shall give security sufficient to secure the district against possible loss, and in the case of active deposits shall pay the warrants drawn by the auditor for demands against the district under such rules as the board may prescribe.

The board may also deposit all or part of the funds of the district in the State Treasury, and the State Treasurer shall receive any district funds sent to him for deposit and pay out said funds upon warrants of the district, under such rules as the board may prescribe. Boards and district officials conforming to the provisions of this section are not required to conform to the provisions of Chapters 4 (commencing with Section 16500) or 4.5 (commencing with Section 16600) of Part 2, Division 4, Title 2, of the Government Code.

(Amended by Stats. 1976, Ch. 349.)



27186

The general manager, secretary, auditor, engineer, and attorney, and any other officers or employees of the district who may be required to do so by the board, shall give such bonds to the district, conditioned upon the faithful performance of their duties, as the board may prescribe. When deemed expedient by the board a master official bond may be used which shall provide coverage on more than one officer or employee who is required by the board to give bond. Such bond shall be in the form and for the term which is approved by the board and shall inure to the benefit of the district by whom such officer or employee is employed as well as the officer under whom the employee serves.

(Amended by Stats. 1951, Ch. 1592.)



27187

After the organization of the district the board, the general manager, and all of the other officers of the district shall prepare plans, both engineering and financial, for the purpose of putting into operation the project for which the district has been organized, and secure the necessary data, contracts, agreements, plans and specifications for the prosecution of such work as will enable them to put the matter before the voters at an election held for the purpose of authorizing the issuance of bonds by the district.

(Added by Stats. 1943, Ch. 286.)



27188

The board of directors shall, for the protection of a bridge and highway district, insure any bridge or other facility constructed or acquired under the provisions of this act against all risks to such extent as it deems necessary. In case of damage or destruction, the proceeds of such insurance shall be applied to the restoration of such bridge or facility. Any such bridge or facility may be insured, irrespective of the retirement of all indebtedness incurred for its construction or acquisition, and the cost of such insurance shall be paid from any funds available to the district.

(Amended by Stats. 1957, Ch. 304.)



27189

In cases of great emergency, including but not limited to states of emergency as defined in subdivision (b) of Section 8558 of the Government Code, the board of directors of a bridge and highway district may proceed at once to replace or repair any and all structures, roadway, or property of the district that may be rendered unusable or unsafe without adopting the plans, specifications, strain sheets or working details or giving notice for bids to let contracts. The work may be done by day labor under the direction of the board, by contract, or by a combination of the two. If the work is done wholly or in part by contract, the contractor shall be paid the actual cost of the use of machinery and tools and of material and labor expended by him in doing the work, plus not more than 15 percent to cover all profits, supervision, and other expenses. No more than the lowest current market prices shall be paid for materials. Not less than the general prevailing rate of per diem wages for work of a similar character in the locality in which the work is performed, fixed as provided in Chapter 1 (commencing with Section 1720) of Part 7 of Division 2 of the Labor Code, shall be paid to all workmen employed on such works.

(Amended by Stats. 1972, Ch. 618.)






CHAPTER 10.5. Claims

27190

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)






CHAPTER 10.6. Annual Audit of the District

27195

(a) The district shall contract with a certified public accountant or public accountant to make an annual audit, the scope and content of which shall be prescribed by such accountant, of the books, accounts, records, papers, money, and securities of the district.

(b) Such report shall include a statement as to whether or not the accountant, through the application of auditing tests and other auditing procedures, is satisfied that expenditures and claims were supported by proper documentation and were properly recorded.

(c) All costs of the audit shall be borne by the district.

(d) A copy of each year s audit shall be sent to the county auditor of each county within the district for public inspection.

(Amended by Stats. 1970, Ch. 25.)



27196

The accountant who is under contract to perform the audit provided for in Section 27195 may at any reasonable time and place examine the books and records of the district.

(Added by Stats. 1968, Ch. 1472.)






CHAPTER 11. Taxation for Preliminary District Expenses

27200

No taxes shall be levied under the provisions of this chapter for the purpose of carrying out new projects undertaken by the district after the original project for which the district was formed has been completed.

(Added by Stats. 1943, Ch. 286.)



27201

During July of each year the board shall determine the amount of money required by the district which must be raised by taxation, and shall fix a rate of taxation which will raise that amount. If the purpose of the taxation is to supply funds for investigating the project prior to the issuance of bonds and the payment of the officers and employees of the district prior to the time when the works of the district are earning revenue the tax rate shall not exceed ten cents ($0.10) on each one hundred dollars ($100) of assessed valuation.

(Added by Stats. 1943, Ch. 286.)



27202

All running expenses of the district prior to the time the works of the district are earning revenue, being a part of the cost of constructing or acquiring or both the works, may be paid from the proceeds of any bonds issued by the district.

(Added by Stats. 1943, Ch. 286.)



27203

Within a reasonable time prior to the time that the boards of supervisors of the counties having any portion of their territory within the boundaries of the district are required by law to fix their tax rates, the board shall certify to the board of supervisors of each of the said counties the rate of taxation fixed for district purposes and at the time and in the manner required by law for the levying of taxes for county purposes each shall levy and collect a tax for district purposes in addition to any other tax levied by such board of supervisors at the rate certified by the board.

(Added by Stats. 1943, Ch. 286.)



27204

All county officers charged with the duty of collecting taxes shall collect district taxes at the same time and in the same form and manner as county taxes are collected, and when collected pay the proceeds to the district. The appropriate county officers shall pay the taxes collected for the district to the secretary of the district who shall deposit them in the district depositary or in the State Treasury to the credit of the district.

(Added by Stats. 1943, Ch. 286.)



27205

Taxes levied by the board of supervisors of a county for the benefit of the district shall be a lien upon all property within the district, and shall have the same force and effect as other liens for taxes. Their collection may be enforced in the same manner as liens for county taxes are enforced.

(Added by Stats. 1943, Ch. 286.)



27206

If during the month of July next preceding the expiration of the time estimated for the construction of the works it shall appear to the board that the construction of the works may be delayed beyond the time so estimated the board shall estimate the period of such delay and cause a tax to be levied and collected in accordance with the provisions of this chapter which shall be sufficient to produce the amount required to pay one year s interest on the bonds or, if the estimated period of delay will be less than one year, the amount required to pay the interest which will accrue on the bonds during such estimated period of delay.

The amount of any such tax shall be reduced to the extent that the district has funds on hand and available for the purpose of paying such interest.

(Added by Stats. 1943, Ch. 286.)






CHAPTER 12. Authority for Issuance and Sale of District Bonds

27220

Whenever the board deems it necessary for the district to incur a bonded indebtedness it shall, by resolution so declare. The resolution shall contain:

(a) A statement of the proposition to be submitted to the electors, including the purpose for which the proposed debt is to be incurred.

(b) The amount of debt to be incurred, which shall not exceed 15 per cent of the assessed value of all taxable property in the district.

(c) The maximum term, which shall not exceed 40 years, that the bonds proposed to be issued shall run before maturity.

(d) The maximum rate of interest to be paid, which shall not exceed 6 per cent per annum.

(e) A statement that interest, to be paid upon such bonds, during the period of construction of the works of the district and before any revenue is obtained therefrom shall be a capital charge, and shall be payable out of the principal sum realized from the sale of the bonds.

(Added by Stats. 1943, Ch. 286.)



27221

The board shall fix a date upon which a special election shall be held for the purpose of authorizing the bonded indebtedness to be incurred and shall provide for holding the election on the date so fixed.

(Added by Stats. 1943, Ch. 286.)



27222

The board shall give notice of the holding of the election.

The notice shall:

(a) Refer to the resolution adopted by the board calling the election.

(b) Specify the precincts or consolidated precincts in each county or portion of a county which are adopted for the purposes of the election.

(c) Designate the location of the balloting places, and the names of the officers selected to conduct the election, who shall consist of one inspector and two judges in each precinct.

(Added by Stats. 1943, Ch. 286.)



27223

The notice shall be published for two weeks in at least one newspaper and not more than three newspapers designated by the board, which are published in each county or portion of a county within the district. The notice as published in each county shall contain only the reference to the precincts, polling places and election officers in the county or portion of the county in which it is published.

If there is no newspaper published in any county the notice shall be posted in three public places in that county.

(Added by Stats. 1943, Ch. 286.)



27224

All the expenses of holding the election shall be borne by the district.

(Added by Stats. 1943, Ch. 286.)



27225

The returns of the election shall be made and the votes canvassed by the board within 30 days after the holding of the election, and the results thereof designated and declared in accordance with the general election laws of the State in so far as they may be applicable, and except as otherwise provided in this chapter.

As soon as the result is declared the secretary shall enter a statement of the results in the records of the board.

(Added by Stats. 1943, Ch. 286.)



27226

If more than two-thirds of the votes cast at the election are in favor of incurring the indebtedness, the board may by resolution at any time it deems proper provide for the form and execution of the bonds, and for the issuance of any part thereof, and may sell or dispose of the bonds so issued at such times or in such manner either for cash in lawful money of the United States, or its equivalent as it may deem to be to the public interest.

(Added by Stats. 1943, Ch. 286.)



27227

All bonds issued by the district shall be legal investments for savings banks, and shall have the same force and effect and shall be equivalent to bonds issued by any municipality, and shall be exempt from all taxation within this State.

(Added by Stats. 1943, Ch. 286.)



27229

Whenever the board deems it necessary or advisable to refund any outstanding bonds, it may, by resolution, declare such necessity or advisability and outline a general plan of refunding, including the issuance of refunding bonds and the terms and conditions thereof.

Upon adopting a general plan of refunding, the board shall, by resolution, provide for submitting to the qualified electors of the district the proposition of whether the refunding bonds shall issue. The resolution shall provide for the manner of submitting the proposition to the electors, and shall state the purpose of the refunding, the terms and conditions of the bonds, and any other facts essential for the information of the electors. The election held on the proposition shall conform to the provisions of this article.

If the proposition is favorably voted upon, the board of directors has plenary power in the matter of executing the bonds and providing for their sale and disposition.

(Added by Stats. 1943, Ch. 543.)






CHAPTER 13. Issuance of District Bonds and Disposition of Surplus Proceeds

27240

At or before the time of issuing any bonds the board shall estimate:

(a) The total cost of constructing or acquiring or both the works for which the bonds are to be issued.

(b) The period of construction of such works.

(c) The amount of bonds which will be required to pay the total estimated cost and to pay interest on the bonds during the estimated period of construction and for six months thereafter.

No bonds shall be issued if the estimated amount of bonds required to pay the estimated cost and interest exceeds the total amount of bonds authorized to be issued by the district.

(Added by Stats. 1943, Ch. 286.)



27241

If the estimated amount of bonds required to pay the estimated cost and interest exceeds the total amount of bonds theretofore authorized, the board may submit to the electors of the district the proposition of authorizing additional bonds for the purpose of meeting the estimate. No error or informality in any estimate shall invalidate any bonds of the distirct.

(Added by Stats. 1943, Ch. 286.)



27242

Bonds may be issued in accordance with the estimate in such amounts not exceeding the total amount of bonds authorized as will produce a sum sufficient to pay the cost of constructing or acquiring or both the works for which they were authorized and interest on the bonds so issued during the period of construction and six months thereafter. The failure to issue the full amount of bonds authorized shall not invalidate any bonds of the district.

(Added by Stats. 1943, Ch. 286.)



27243

Prior to the preparation of definitive bonds the board may issue temporary bonds of any denomination and with or without coupons and subject to the same restrictions imposed upon the issuance of definitive bonds. Temporary bonds shall be exchangeable for definitive bonds upon the issuance of the latter.

(Added by Stats. 1943, Ch. 286.)



27244

If, after any bond has been duly signed by any properly authorized officer, that officer ceases to hold office, the bond may nevertheless be delivered with the same effect as if it had been signed by the person holding the office at the time of delivery.

(Added by Stats. 1943, Ch. 286.)



27245

The district bonds may be made registerable as to principal alone or as to both principal and interest under such terms and conditions as may be fixed by the board prior to the issuance thereof.

(Added by Stats. 1943, Ch. 286.)



27247

If after paying the cost of constructing or acquiring or both the works and interest on the bonds during the actual period of construction and for a period of six months thereafter, there is a surplus of the proceeds of the bonds issued by the district, including all premiums paid there shall be set aside out of such surplus in a reserve interest fund an amount equal to one year s interest on the bonds, or, if the surplus shall be less than one year s interest on the bonds, all of the surplus shall be set aside.

(Added by Stats. 1943, Ch. 286.)



27248

The money in the reserve interest fund shall be deposited in the same manner as other funds of the district or invested in securities which are legal investments for public funds, and the fund shall be used solely for the payment of interest on such bonds whenever there shall be a deficit in the revenues of the works and only to the extent of such deficit.

(Added by Stats. 1943, Ch. 286.)



27249

If the surplus from the proceeds of the bonds exceeds one year s interest on the bonds, the balance shall be placed in the fund for the payment of the principal of such bonds.

(Added by Stats. 1943, Ch. 286.)



27250

A district formed under this part may issue either general obligation bonds or revenue bonds secured solely by tolls.

(Added by Stats. 1951, Ch. 1592.)






CHAPTER 14. Rights of Way for District Works

27260

The board may construct works across any stream, strait, bay, water course, street, avenue, highway, railway, canal, ditch, or flume which the route of the works may intersect or cross. The works may also be constructed along any street, avenue, or highway, if they are constructed so as to afford security for life and property. The board shall restore the crossings and intersections as nearly as possible to their former state or in a manner not to have impaired unnecessarily their usefulness.

(Added by Stats. 1943, Ch. 286.)



27261

Every person, city or county or public corporation whose right of way is intersected or crossed by the works of the district shall cooperate with the board in forming such intersection or crossing, and grant the necessary rights of way therefor. The district shall pay the necessary expenses of any intersection and damages to any public corporation, city or county or abutting property owner for expenses caused by the construction of the works of the district.

(Added by Stats. 1943, Ch. 286.)



27262

The necessary right of way is hereby given, dedicated and set apart to the district to locate, construct and maintain works over and through any of the lands which are the property of this State, including highways, and to have the same rights and privileges appertaining thereto that are granted to cities.

(Added by Stats. 1943, Ch. 286.)






CHAPTER 15. Toll Charges

27280

The board shall fix all tolls for the use of the facilities of travel constructed by the district, and shall collect such tolls through the general manager.

(Added by Stats. 1943, Ch. 286.)



27281

The general manager shall furnish the board with an estimate of the tolls necessary to pay the obligations of the district. The board shall, upon the recommendation of the general manager, or such modifications thereof as it may adopt, fix such tolls as will:

(a) First, pay the operating expenses of the district.

(b) Second, provide for repairs and maintenance of works owned or operated by the district, including any payments to be made into a replacement fund for buses and ferries.

(c) Third, provide for the purchase, lease, or other acquisition of district equipment, supplies, and other properties, including provision for interest, sinking funds, reserve funds, or other funds required for the payment of any obligations incurred by the district for the acquisition of such properties.

(d) Fourth, pay any indebtedness or lien that may exist against the district or any of its property or revenues.

(Amended by Stats. 1972, Ch. 1381.)



27282

The board may fix tolls for travel in one direction only on a facility of travel constructed by the district, with no tolls collected for travel in the other direction.

(Added by Stats. 1968, Ch. 1472.)






CHAPTER 16. Disposition and Maintenance of Adequate District Revenues

27300

The board may in each fiscal year set aside in separate funds out of the revenues of the works a sufficient sum to:

(a) First, pay the operating expenses of the district.

(b) Second, provide for repairs and maintenance of the works owned or operated by the district, including any payments to be made into a replacement fund for buses and ferries.

(c) Third, provide for the purchase, lease, or other acquisition of district equipment, supplies, and other properties, including provision for interest, sinking funds, reserve funds, or other funds required for the payment of any obligations incurred by the district for the acquisition of such properties.

(d) Fourth, pay any indebtedness or lien that may exist against the district or any of its property or revenues.

The revenues of the works are hereby pledged to the aforesaid purposes.

(Amended by Stats. 1972, Ch. 1381.)



27301

For the purpose of paying the principal or interest of bonds due or to become due within four months, and not otherwise adequately provided for, the district may borrow money in anticipation of the receipt of either the revenues and taxes of the fiscal year in which the loan is made or the revenues and taxes of the next succeeding fiscal year. The money borrowed shall be payable not later than the end of such next succeeding fiscal year.

(Added by Stats. 1943, Ch. 286.)



27304

After the completion of construction of the works, the board shall, in the month of July in each year, cause a tax to be levied and collected in the manner provided in Chapter 11 of this part. The amount of such tax, after deducting any available and applicable moneys on hand (exclusive of moneys in the reserve interest fund) and the estimated amount of revenues of the works for the ensuing 12 months, which estimated amount shall not exceed the actual revenues for the preceding 12 months or, if the works have not been in operation for as long as 12 months, not to exceed an amount computed on the basis of the average daily revenues for the lesser period, shall be sufficient to produce the sums required to be set aside into separate funds by Section 27300, as well as any deficit in such funds and the principal and interest of any outstanding revenue and tax anticipation notes.

(Added by Stats. 1943, Ch. 286.)



27305

The taxes required to be levied and collected under this chapter shall be in addition to all other taxes levied for county purposes, and all taxable property of the district shall be and remain liable to be taxed as provided in this chapter until the entire principal and interest of the bonded indebtedness of the district has been paid in full.

(Added by Stats. 1943, Ch. 286.)






CHAPTER 17. Annexation of Territory

27320

Any county or any portion thereof may be added to the district at any time, in accordance with the provisions of this chapter by resolution of the board upon request of the board of supervisors of the county by an ordinance applying for permission for the county or portion thereof to become a part of the district.

(Added by Stats. 1943, Ch. 286.)



27321

If the annexation of any county or portion thereof is proposed to any district already organized the board shall prescribe the terms upon which the territory proposed to be annexed shall be admitted, including the payment of a just proportion of the organization and preliminary expenses originally incurred by the district. No county or portion thereof shall be annexed without first complying with those terms.

(Added by Stats. 1943, Ch. 286.)



27322

If the board consents to the annexation after any bonded debt of this district has been authorized, the board of supervisors so applying for annexation shall call an election at which the proposition to join the district and assume the obligation of the bonds of the district along with the territory already included therein, shall be submitted to the electors of the county or portion thereof as one proposition. Unless the proposition receives two-thirds of the votes cast at the election the county or part thereof shall not be annexed to the district. If the proposition carries by two-thirds or more of the votes cast at the election the result of the election shall be certified to the Secretary of State by the county elections official and thereupon the Secretary of State shall give notice and call for protests in the same manner as upon the original incorporation of the district.

(Amended by Stats. 2003, Ch. 62, Sec. 296. Effective January 1, 2004.)



27323

If the district has not incurred a bonded indebtedness at the time of the application by the board of supervisors to join the district, the county or part thereof may be annexed if the board of supervisors passes an ordinance declaring its intention to join the district and upon petition presented in the manner provided in this part for the organization of the district. The petition shall be presented to the Secretary of State, who shall give notice of the presentation thereof, and of the date set for receiving protests against the annexation in the same manner as for original petitions, and all of the provisions of this part which are applicable to original petitions shall be applicable to petitions for annexations.

(Added by Stats. 1943, Ch. 286.)



27324

After all protests have been disposed of in the same manner as protests upon the incorporation of the district, the Secretary of State shall issue his certificate certifying to the annexation and describing the boundaries of the district as finally determined, which certificate shall be recorded in the office of the county recorder of each county wherein any portion of the annexed territory is located, and thereupon the boards of supervisors of the county shall appoint a member or members of the board to serve until the expiration of the term of the directors then holding for the term of office that will soonest expire.

(Added by Stats. 1943, Ch. 286.)



27325

Upon the issuance of the certificate of annexation by the Secretary of State the territory named therein shall become a part of the district.

(Added by Stats. 1943, Ch. 286.)






CHAPTER 18. Golden Gate Bridge, Highway and Transportation District

ARTICLE 1. General Provisions

27500

Unless the particular provision or the context otherwise requires, the definitions set forth in this article govern the construction of this chapter.

(Added by Stats. 1975, Ch. 678.)



27501

District means the Golden Gate Bridge, Highway and Transportation District.

(Added by Stats. 1975, Ch. 678.)



27502

Golden Gate Bridge means the bridge spanning the Golden Gate between the City and County of San Francisco and the County of Marin.

(Added by Stats. 1975, Ch. 678.)



27503

Transit services means the transportation of passengers and their incidental baggage by the district by means other than sightseeing ferryboats.

(Added by Stats. 1975, Ch. 678.)



27510

The composition of the board of directors of the district shall be as follows:

(a) One director, representing Del Norte County, one director, representing Mendocino County, and one director, representing Napa County, appointed by the board of supervisors of the respective represented county.

(b) Four directors, representing Marin County, appointed by the board of supervisors thereof. One of the directors shall be an elected member of the board of supervisors, another of the directors shall be an elected member of a city council of a city within Marin County, and shall be designated by the Marin Council of Mayors and Councilmen and another of the directors shall be a member of the general public.

(c) Three directors, representing Sonoma County, appointed by the board of supervisors thereof. One of the directors may be an elected member of the board of supervisors, and another of the directors shall be an elected member of a city council of a city within Sonoma County, and shall be designated by the Mayors and Councilmen s Association of Sonoma County.

(d) Nine directors, representing the City and County of San Francisco, eight of whom shall be appointed by the board of supervisors thereof, and one of whom shall be appointed by the mayor thereof by an order of appointment, a certified copy of which shall be immediately forwarded to the Secretary of State. Four of the directors shall be elected members of the board of supervisors.

(Added by renumbering Section 27122 by Stats. 1984, Ch. 193, Sec. 139.)



27512

(a) The adoption, terms, and conditions of a pension plan covering employees of the district in a bargaining unit represented by a labor organization shall be pursuant to a collective bargaining agreement between that organization and the board and shall be subject to this section.

(b) The pension plan and the funds of the plan shall be managed and administered by a retirement board composed of equal representation of labor and management. Any deadlock among the members of the board with respect to that management and administration shall be resolved in the manner specified in Section 302 of the federal Labor Management Relations Act, 1947 (29 U.S.C. Sec. 186(c)(5)).

(c) The duties and responsibilities of the retirement board shall be executed in accordance with Section 17 of Article XVI of the California Constitution.

(d) This section does not apply if the district has, pursuant to a collective bargaining agreement, provided membership for the district s represented employees in the Public Employees Retirement System, a retirement system established pursuant to the County Employees Retirement Law of 1937, or a pension trust subject to the Employee Retirement Income Security Act of 1974 (29 U.S.C. Sec. 1001 et seq.)

(Added by Stats. 2003, Ch. 845, Sec. 5. Effective January 1, 2004.)






ARTICLE 2. Planning

27530

The Legislature finds and declares that since July 1, 1971, the district has been freed of bonded indebtedness. The prospective continuing role of the district and its responsibilities in the field of transportation are policy questions of major importance to the citizens of California, the people and communities regularly served by the Golden Gate Bridge, the district, and the Legislature.

It is desirable, therefore, that all concerned have a common basis for considering the issues and exercising judgment. To this end, the district is directed to develop a transportation facilities plan.

(Added by Stats. 1975, Ch. 678.)



27531

The transportation facilities plan shall include, but not be limited to, the following:

(a) A definition of the district s future responsibilities for providing transportation services. Alternative proposals are encouraged. Abolishment of the district should be one alternative, in which case recommendations should be made for necessary transfer of powers and duties.

(b) A priority schedule for assuming each of any proposed added responsibilities.

(c) Necessary changes in the district s organizational structure in order to be responsive to any changed responsibilities.

(d) An estimate of the expenditures that may be necessary to support any added responsibilities.

(e) A definition of any capital improvements that may be required.

(f) A long-range estimate of bridge revenues, operating costs, and net revenues that may be available as required to provide proposed transportation services.

(g) A special element addressed to the interfacing of transportation modes.

(h) Explicit consideration must be given to the environmental and social values of the communities affected.

(Added by Stats. 1975, Ch. 678.)



27532

In developing the transportation facilities plan, the district shall hold public hearings so that interested persons and organizations are provided an opportunity to express their viewpoints.

(Added by Stats. 1975, Ch. 678.)



27533

No long-range transportation plan of the district shall be adopted unless such plan is consistent with the regional transportation plan of the Metropolitan Transportation Commission and approved by the commission.

(Added by Stats. 1975, Ch. 678.)






ARTICLE 3. Powers and Functions

27550

The district may study, construct, acquire, improve, maintain, and operate any and all modes of transportation within or partly outside the district, including, but not limited to, water transportation; may join with any cities, counties, districts, or state agencies, or any combinations thereof, to study and to provide any such mode of transportation as may be deemed by the board to be reasonable and appropriate to provide or to assist in providing transportation within or partly outside the district; and may pay for or finance, in whole or in part, any such study and any such mode of transportation.

(Added by Stats. 1975, Ch. 678.)



27551

The district may not, prior to December 30, 1975, expend any of its funds to implement the addition of a second deck to the Golden Gate Bridge or any other proposed plan for transit services, other than for its interim system of buses and ferries.

It is the intention of the Legislature that the district s interim system of buses and ferries shall be the system outlined in the district s grant application to the Urban Mass Transportation Administration, dated May 21, 1971, entitled, Application of the Golden Gate Bridge, Highway and Transporation District for a Mass Transportation Capital Grant under the Urban Mass Transportation Act of 1964, as amended.

The district, however, may expend the necessary funds for planning purposes, and for the acquisition of rights-of-way necessary, regardless of what type of transit system is proposed in the Golden Gate Corridor Transportation Facilities Plan submitted to the Legislature in April, 1971, and in the Golden Gate Corridor Transportation Facilities Plan Phase II submitted to the Legislature in September, 1975.

(Amended by Stats. 1976, Ch. 1079.)



27552

If the district constructs any rail transit lines, such lines, and the rolling stock and other facilities therefor, shall be coordinated with the system of the San Francisco Bay Area Rapid Transit District.

If the district constructs any tunnel within the Geary Corridor in the City and County of San Francisco, such tunnel and its underground stations shall be constructed so that the conversion of such facilities to physically accommodate the equipment used by the San Francisco Bay Area Rapid Transit District can be accomplished at a minimum cost.

(Added by Stats. 1975, Ch. 678.)



27553

With respect to its ferryboat operations, the district shall not operate any charter or sightseeing services. However, the district may contract with any common carrier to provide such services and to employ the district s boats, employees, facilities, or equipment for such purposes.

(Added by Stats. 1975, Ch. 678.)



27554

Prior to the expenditure of any funds for the bus transit and water transportation system of the district, the board shall determine:

(a) The amount which the counties, and the transit districts therein, served by the system shall contribute to the operation of the system for benefits derived from intracounty operation connected with, or related to, the system. The method of computing and receiving such amount shall be the method provided for in the district s Resolution No. 7030, adopted May 8, 1970.

(b) That the board of supervisors of these counties, and the transit districts therein, have made a commitment to contribute the amount specified in subdivision (a).

(Added by Stats. 1975, Ch. 678.)



27555

It is the intention of the Legislature that the district pursue all avenues to obtain federal financing for both its interim transit system and any long-range transportation facilities approved by the Metropolitan Transportation Commission. Furthermore, the district shall take no action which may preclude it from obtaining federal grants-in-aid if such grants are reasonably anticipated. Furthermore, the district shall encourage minority enterprise to the maximum extent practicable.

(Added by Stats. 1975, Ch. 678.)



27556

Except for the necessity to finance its interim system of buses and ferries, as described in Section 27551, or the necessity to finance capital improvements or modifications relating to seismic safety of the bridge, the district shall not issue general obligation bonds, revenue bonds, or any other form of long-term indebtedness.

(Amended by Stats. 1992, Ch. 166, Sec. 1. Effective July 13, 1992.)



27557

The district may purchase transit equipment, such as cars, trolley buses and motorbuses, or rolling equipment, and may execute agreements, leases, and equipment trust certificates in the forms customarily used by private corporations engaged in the transit business appropriate to effect the purchase and leasing of transit equipment, and may dispose of the equipment trust certificates on terms and conditions that the board may deem appropriate. Payment for the equipment, or rentals therefor, may be made in installments. The deferred installments may be evidenced by equipment trust certificates payable from any source of funds specified in the certificates that are or will be legally available to the district. Title to the equipment shall not vest in the district until the equipment trust certificates are paid.

(Added by Stats. 1984, Ch. 50, Sec. 5. Effective March 22, 1984.)



27558

The agreement to purchase or lease may direct the vendor or lessor to sell and assign or lease the rolling equipment to a bank or trust company duly authorized to transact business in the state as trustee for the benefit and security of the equipment trust certificates, may direct the trustee to deliver the rolling equipment to one or more designated officers of the district, and may authorize the district to simultaneously therewith execute and deliver an installment purchase agreement or a lease of the equipment to the district.

(Added by Stats. 1984, Ch. 50, Sec. 6. Effective March 22, 1984.)



27559

The agreements and leases shall be duly acknowledged before a person authorized by law to take acknowledgments of deeds and in the form required for acknowledgment of deeds. The agreements, leases, and equipment trust certificates shall be authorized by resolution of the district and shall contain the covenants, conditions, restrictions, and provisions which may be deemed necessary or appropriate to insure the payment of the equipment trust certificates from legally available source of funds specified in the certificates.

(Added by Stats. 1984, Ch. 50, Sec. 7. Effective March 22, 1984.)



27560

The covenants, conditions, restrictions, and provisions of the agreements, leases, and equipment trust certificates shall not conflict with any of the provisions of any trust agreement securing the payment of bonds, notes, or certificates of the district.

(Added by Stats. 1984, Ch. 50, Sec. 8. Effective March 22, 1984.)



27561

An executed copy of each agreement and lease shall be filed in the office of the Secretary of State, who may receive one dollar ($1) for each copy filed with the Secretary of State. The filing constitutes notice to any subsequent judgment creditor or any subsequent purchaser. Each vehicle so purchased or leased shall have the name of the owner or lessor plainly marked on both sides of the vehicle followed by the appropriate words Owner and Lessor or Owner and Vendor, as the case may be.

(Added by Stats. 1984, Ch. 50, Sec. 9. Effective March 22, 1984.)



27562

Whenever the district offers for sale to the public coupons or commuter ticket books redeemable for the toll on the Golden Gate Bridge, the district shall make the coupons or commuter ticket books available at locations convenient to the public, which shall not be limited to toll bridge facilities, and by mail.

(Added by Stats. 1989, Ch. 932, Sec. 1.)



27563

Any person who, without the consent of the board of directors of the district, uses any district mark, name, word, or phrase, or combination, simulation, or colorable imitation thereof, which has or which may in the future be adopted by the district, including, but not limited to, the name Golden Gate Bridge, for the purpose of manufacturing, advertising, or selling equipment or merchandise, or for the purpose of advertising and selling services, or to promote any activity in which the district may engage, which use has a tendency to cause confusion, mistake, or deception with the district as to the origin of goods or services, or has a tendency to falsely represent or suggest an association or connection with the district or any district activity, shall be subject to a civil action by the district, for an injunction, and (1) defendant s profits, (2) any damages sustained by the district, and (3) the costs of the action. In the court s assessment of profits, the district shall be required to prove the defendant s sales only, and the defendant shall prove all elements of costs or deduction claimed. In the court s assessment of damages, the court may enter judgment according to the circumstances of the case, for any sum above the amount found as actual damages, not exceeding three times that amount. If the court shall find that the amount of the recovery based on profits is either inadequate or excessive, the court may, in its discretion, enter judgment for such sum as the court shall find to be just, according to the circumstances of the case, and may award reasonable attorneys fees to the prevailing party. Nothing in this section shall interfere with the vested rights of any person in any name, word, mark, symbol, or device.

(Added by Stats. 1986, Ch. 499, Sec. 1. Effective July 24, 1986.)



27564

The Legislature finds and declares as follows:

(a) Automatic vehicle identification systems when used for toll collection can speed up the flow of traffic at toll facilities and reduce collection costs.

(b) More than one system and technology is available.

(c) Currently, the department and the district operate toll bridges and other entities may soon operate toll roads or bridges.

(d) There are no permanent automatic vehicle identification systems for toll collection in the state at this time and none of the facility operators have selected a system or technology for future implementation.

(e) It is in the best interest of vehicle owners and operators that the automatic vehicle identification systems and technology used by all toll facility operators are compatible with one another.

(f) Compatible automatic vehicle identification systems can be selected for statewide use without requiring the purchase and installation from a single vendor or producer.

(Added by Stats. 1990, Ch. 1080, Sec. 1.)



27565

(a) The department, in cooperation with the district and all known entities planning to implement a toll facility in this state, shall develop and adopt functional specifications and standards for an automatic vehicle identification system, in compliance with all of the following objectives:

(1) In order to be detected, the driver shall not be required to reduce speed below the applicable speed for the type of facility being used.

(2) The vehicle owner shall not be required to purchase or install more than one device to use on all toll facilities, but may be required to have a separate account or financial arrangement for the use of these facilities.

(3) The facility operators shall have the ability to select from different manufacturers and vendors. The specifications and standards shall encourage multiple bidders, and shall not have the effect of limiting the facility operators to choosing a system that is able to be supplied by only one manufacturer or vendor.

(b) Except as provided in subdivision (c), any automatic vehicle identification system purchased or installed after January 1, 1991, shall comply with the specifications and standards adopted pursuant to subdivision (a).

(c) Subdivision (b) does not apply to an interim automatic vehicle identification system for which a contract is entered into between an entity planning to implement a toll facility and the supplier of the interim system prior to January 1, 1994, if both of the following requirements are met:

(1) The department has made a written determination that the installation and operation of the interim system will expedite the completion of the toll facility and its opening to public use.

(2) The entity planning to implement the toll facility has entered into an agreement with the department to install, within five years after any portion of the toll facility is opened for public use, an automatic vehicle identification system meeting the specifications and standards adopted pursuant to subdivision (a).

(d) The automated vehicle identification system developed by the department pursuant to subdivision (a) shall be capable of identifying various types of vehicles, including, but not limited to, commercial vehicles.

(e) On and after the date specified in the federal Moving Ahead for Progress in the 21st Century Act for implementation of interoperability of electronic toll collection on federal-aid highways, operators of toll facilities on federal-aid highways may fully implement technologies or business practices that provide for the interoperability of electronic toll collection programs consistent with federal law. Operators of toll facilities on federal-aid highways engaged in an interoperability program may provide only the following information regarding a vehicle s use of the toll facility, and shall otherwise comply with all federal and state privacy protection laws, including, but not limited to, Section 31490:

(1) License plate number.

(2) Transponder identification number.

(3) Date and time of transaction.

(4) Identity of the agency operating the toll facility.

(Amended by Stats. 2013, Ch. 79, Sec. 2. Effective January 1, 2014.)



27566

(a) In its role as administrator of the automatic vehicle identification system described in Section 27565, the Bay Area Toll Authority shall provide vehicle owners who seek to obtain an account the option of opening and maintaining an account with United States currency or check. That option shall also allow a customer to obtain an account without providing his or her name or address.

(b) The Bay Area Toll Authority shall inform the public about the option to obtain a cash-based account for the automatic vehicle identification system on its Internet Web site and in promotional materials.

(c) The Bay Area Toll Authority may provide a person with the option of making a payment with United States currency to replenish his or her vehicle identification system account at the toll plaza administration building associated with each of the state-owned toll bridges located within the geographic jurisdiction of the Metropolitan Transportation Commission.

(d) The Bay Area Toll Authority shall make a good faith effort to encourage commercial retailers that sell transponders for the automatic vehicle identification system to enable a person to replenish his or her account at the retail location with a variety of payment methods, including, but not limited to, United States currency.

(Added by Stats. 2009, Ch. 515, Sec. 4. Effective January 1, 2010.)















DIVISION 17. TOLL FACILITIES AND RELATED MATTERS

CHAPTER 1. The California Toll Bridge Authority Act

ARTICLE 1. General Provisions

30000

This chapter may be cited as the California Toll Bridge Authority Act.

(Added by Stats. 1947, Ch. 176.)



30002

Unless the particular provision or the context otherwise requires, the general provisions set forth in this article govern the construction of this chapter.

(Added by Stats. 1947, Ch. 176.)



30003

Commission means the California Transportation Commission.

(Amended by Stats. 1980, Ch. 777, Sec. 126.)



30004

Toll bridge, bridge, subway, tunnel, tube, and highway crossing include all appurtenances and additions, alterations or improvements thereto or replacements thereof, and the approaches to each end thereof, all lands and interest therein used therefor, and buildings and improvements thereon.

(Amended by Stats. 1951, Ch. 1346.)



30005

Transportation facilities means all facilities for the transportation of passengers and property to and over any toll bridge, tube or other highway crossing and the approaches to each end thereof, acquired or constructed, to be acquired or constructed, or in course of construction pursuant to this chapter. Transportation facilities includes terminals, stations, viaducts, rails, tracks, power stations, substations and equipment and power supply lines, storage yards, and the real property, easements, and rights of way upon which any of them are located or situated or which are necessary therefor, and equipment, signals and interlockers, cars and rolling stock, and franchises, rights, and privileges appurtenant thereto.

(Amended by Stats. 1951, Ch. 1346.)



30006

Additional transportation facilities means all facilities for the transportation of passengers and property connected or coordinated with or to be connected or coordinated with the transportation facilities of any toll bridge, tube or other toll highway crossing constructed or acquired, or to be constructed or acquired, or in the course of construction or acquisition pursuant to this chapter so as to provide a system of transportation for persons or property to and from that toll bridge or other toll highway crossing and the area within 50 miles from either end of that toll bridge or other toll highway crossing. Additional transportation facilities includes all of the personal and real properties, easements, rights of way, franchises, rights, and privileges which are included in transportation facilities, without limitation to the use thereof for the transportation of passengers and property to and over any toll bridge or other toll highway crossing, to the extent that the use thereof in connection or coordination with the transportation facilities of any toll bridge or other toll highway crossing provides a system of transportation for persons or property to and from that toll bridge or other highway crossing and the area within 50 miles from either end of that toll bridge or other toll highway crossing.

(Amended by Stats. 1951, Ch. 1346.)



30007

Bond means any written evidence of indebtedness which the authority may issue pursuant to this chapter in order to secure funds with which to carry out the purposes of this chapter.

(Added by Stats. 1947, Ch. 176.)



30008

Nothing in this chapter prevents the State from making appropriations from time to time in aid of the acquisition or construction pursuant to this chapter of any toll bridge, tube or other toll highway crossing, or property, franchises, or rights appurtenant thereto, or the transportation facilities thereof or thereto, or for the purpose of making preliminary surveys, plans, and estimates of the cost thereof, and meeting other preliminary expenses as the Legislature deems proper.

(Amended by Stats. 1951, Ch. 1346.)






ARTICLE 2. California Transportation Commission

30050

(a) The California Toll Bridge Authority is hereby abolished, and the California Transportation Commission succeeds to, and is vested with, the duties, powers, purposes, responsibilities, and jurisdiction of the California Toll Bridge Authority.

(b) Any reference in any law or regulation to the California Toll Bridge Authority shall be deemed to refer to the California Transportation Commission.

(c) The California Transportation Commission shall have the possession and control of all licenses, permits, leases, agreements, contracts, orders, claims, judgments, records, papers, equipment, supplies, bonds, moneys, funds, appropriations, buildings, land and other property, real or personal, held for the benefit, use, or obligation of the California Toll Bridge Authority.

(Repealed and added by Stats. 1977, Ch. 1106.)






ARTICLE 3. General Powers and Duties of the Commission

30100

Whenever, in the opinion of the commission and of the department, it is necessary or desirable to do so, the commission shall authorize and direct the department to build or acquire for, and in the name of, the state any or all of the following:

(a) Toll bridges, tubes, or other toll highway crossings across water, bays, arms of bays, straits, rivers, and streams in California, both navigable and unnavigable, or across any stream that is a boundary line between California and any other state, or toll tunnels through mountains in California.

(b) Transportation facilities of any toll bridges or toll highway crossings constructed or acquired, or to be constructed or acquired, pursuant to this chapter.

(c) Additional transportation facilities connecting or coordinated with any such toll bridge or other highway crossing or the transportation facilities thereon.

The commission may authorize and direct the department to pay for any such construction or acquisition out of any funds provided or made available by this chapter. Whenever a project consists of a tube or tunnel which will accommodate traffic served by a privately owned ferry, the commission may acquire such ferry.

(Amended by Stats. 1980, Ch. 777, Sec. 128.)



30100.1

Notwithstanding any other provision of law, the commission may include, in any issue of revenue bonds, funds sufficient to finance the establishment of a ferry system as authorized by Section 30356, including the purchase or construction of ferry boats, wharves, docks, ferry slips, and other facilities necessary to the operation and maintenance of a ferry system. Upon determining that it is feasible to do so, the commission shall take all steps necessary to finance the establishment of ferry systems. Revenues derived from the operation of any ferry system shall be pledged as security for the payment of the bonds issued to finance the establishment of the system.

(Amended by Stats. 1980, Ch. 777, Sec. 129.)



30100.5

Notwithstanding Section 30100 or any other provision of law, no bridge or other highway crossing shall be constructed across San Francisco Bay by the commission, the department, or the Golden Gate Bridge, Highway and Transportation District, except to replace bridges or highway crossings on a one-for-one basis.

(Amended by Stats. 1982, Ch. 681, Sec. 73.)



30101

Except as otherwise provided by statute for the commission and the Bay Area Toll Authority, the commission shall fix the rates of toll and other charges for all toll bridges, tubes, or other toll highway crossings acquired or built pursuant to this chapter. Notwithstanding this section or any other provision of law, neither the commission nor the Bay Area Toll Authority may change the seismic retrofit surcharge described in Section 31010.

(Amended by Stats. 2003, Ch. 715, Sec. 6. Effective January 1, 2004.)



30101.5

The commission may permit authorized emergency vehicles, as defined in Section 165 of the Vehicle Code, responding to or returning from mutual aid calls or other emergencies, and other vehicles owned by any public agency when called upon to perform emergency work on the property of any toll bridge, tube, or other toll highway crossing, to cross toll bridges, tubes, or other toll highway crossings without paying a toll.

(Amended by Stats. 1980, Ch. 777, Sec. 132.)



30101.6

The commission shall grant toll-free passage on all toll bridges, tubes, and other toll highway crossings under its jurisdiction to members of the California Highway Patrol on duty.

Members of the California Highway Patrol, in all cases while on duty, are persons directly connected with the operation of toll bridges, tubes, and other toll highway crossings as such persons are designated in all of the bond resolutions adopted by the commission to authorize the issuance of bonds to finance the construction of toll structures.

(Amended by Stats. 1980, Ch. 777, Sec. 133.)



30101.7

(a) The commission shall grant toll free passage on all toll bridges, tubes, and other toll highway crossings under its jurisdiction to vehicles in a funeral procession of a person who died while on active duty with the armed services of the United States.

(b) The commission shall submit a claim for the loss in revenues resulting from subdivision (a) to the State Controller, who shall reimburse the commission in the amount submitted in the claim from funds appropriated by the Legislature to him for such purposes.

(c) The State Controller, in consultation with the commission, shall adopt such rules and regulations as are necessary to implement this section.

(Amended by Stats. 1980, Ch. 777, Sec. 134.)



30101.8

(a) The commission may grant toll-free and reduced-rate passage on all toll bridges under its jurisdiction to class I vehicles occupied by three or more persons, including the driver, and to buses. For bridges within the area under the jurisdiction of the Metropolitan Transportation Commission, the Bay Area Toll Authority may grant toll-free and reduced-rate passage.

(b) Notwithstanding subdivision (a), tolls on the bridges shall be maintained at rates sufficient to meet any obligation to the holders of bonds secured by a pledge of bridge toll revenues, as set forth in any bond resolution, indenture, or covenants, and the commission shall revise or eliminate any toll-free or reduced-rate toll schedule adopted pursuant to subdivision (a) as necessary to ensure compliance with those obligations.

(c) If the commission grants toll-free and reduced-rate passage pursuant to subdivision (a), the commission shall also grant the same toll-free and reduced-rate passage to class I vehicles designed by the manufacturer to be occupied by no more than two persons, including the driver, if these vehicles are occupied by two persons, including the driver.

(Amended by Stats. 2003, Ch. 715, Sec. 7. Effective January 1, 2004.)



30102

Except as provided in Section 30102.5, the commission, in establishing toll charges, shall give consideration to the cost of operating and maintaining any particular toll bridge or other toll highway crossing, including the cost of insurance, the cost of operating and maintaining any ferry established and operated pursuant to Section 30356, and the amount required annually to meet the redemption of bonds and interest payments thereon. At all times, the tolls and charges shall be fixed at rates to yield annual revenue equal to the annual operating and maintenance expenses, including insurance costs, the cost of operating and maintaining any ferry established and operated pursuant to Section 30356, and all redemption payments and interest charges of the bonds issued for any particular toll bridge or other toll highway as they fall due.

(Amended by Stats. 1981, Ch. 1182, Sec. 3.)



30102.5

Consistent with Section 30918, the Bay Area Toll Authority shall fix the rates of the toll charge, except as provided in Section 30921, and may grant reduced-rate and toll-free passage on the state-owned toll bridges within the jurisdiction of the Metropolitan Transportation Commission.

(Repealed and added by Stats. 2003, Ch. 715, Sec. 9. Effective January 1, 2004.)



30103

Toll charges so fixed may be changed from time to time as conditions warrant.

(Added by Stats. 1947, Ch. 176.)



30104

The commission shall prescribe the terms and conditions upon which any person, or private, public, or municipal corporation, or any district or political subdivision may do any of the following:

(a) Transport any person or property over any toll bridge or other toll highway crossing acquired or constructed, or to be acquired or constructed, or in course of construction pursuant to this chapter.

(b) Operate any transportation facilities thereon.

(c) Transport any person or property over any additional transportation facilities, constructed or acquired pursuant to this chapter, or use or operate such additional transportation facilities.

No person, or private, public, or municipal corporation, or district or political subdivision shall do any of the acts specified in subdivisions (a), (b), and (c) of this section, except in accordance with authorization or permission to do so from the commission.

(Amended by Stats. 1980, Ch. 777, Sec. 136.)



30105

The commission may also grant permits to and enter into contracts with steam, electric, bus, railroad, and other transportation companies, public or private, and with any municipal or public corporation, public utility district, or political subdivision for the use of any toll bridge or other toll highway crossing, and for the use of the transportation facilities and the additional transportation facilities thereof, upon such terms and conditions as are mutually agreed upon if, prior to the granting of the permit or the execution of the contract, the commission first determines that the permit or contract is advisable or necessary for the financing of the bridge or other toll highway crossing or for the proper, necessary, or safe use of the bridge and for the best interests of the state.

(Amended by Stats. 1980, Ch. 777, Sec. 137.)



30106

The grant of any such permit or the execution of any such contract by the California Transportation Commission shall not relieve any transportation company or corporation subject to the jurisdiction of the Public Utilities Commission from the duty of obtaining any certificate of public convenience and necessity for the conduct of a transportation service over any toll bridge or other highway crossing as required by law, or from the duty of complying with every lawful order, rule, or regulation of the Public Utilities Commission respecting such transportation service.

(Amended by Stats. 1980, Ch. 777, Sec. 138.)



30107

In any such contract or permit, the commission may authorize the transportation company or corporation, district, or political subdivision providing transportation to use the transportation facilities and additional transportation facilities of the commission upon such terms and in such manner as the commission deems proper. Such use may be authorized without restriction to the particular toll bridge or other highway crossing to which the transportation facilities and additional transportation facilities relate, but the use authorized shall be for or in aid of the transportation of persons or property over that bridge or other highway crossing or the approaches thereto.

(Amended by Stats. 1980, Ch. 777, Sec. 139.)



30108

Every contract which the commission enters into with, and every permit which it grants to, any person, or private, public, or municipal corporation, any district or political subdivision, for the transportation of persons or property by such person, or private, public, or municipal corporation, or district or political subdivision over any toll bridge or other toll highway crossing, or over the additional transportation facilities of any toll bridge or other toll highway crossing, shall contain a provision that no privilege or contract rights acquired by such person, private, public, or municipal corporation, district, or political subdivision, with regard to the transport of persons or property over any such toll bridge or with regard to additional transportation facilities, shall be an element of value in any subsequent condemnation proceeding against any such person, private, public, or municipal corporation, district, or political subdivision.

(Amended by Stats. 1980, Ch. 777, Sec. 140.)



30109

No privilege, permit, or contract right acquired by any such person, private, public, or municipal corporation, district, or political subdivision, with regard to the transport of persons or property over any such toll bridge or other toll highway crossing or with regard to use of or passage over any additional transportation facilities shall constitute an element of value in any condemnation proceeding.

(Added by Stats. 1947, Ch. 176.)



30110

The commission, in behalf of the State, by itself or its agents or assigns, or through the department or its agents or assigns, may operate the transportation facilities of any toll bridge or other highway crossing constructed or acquired pursuant to this chapter and the additional transportation facilities authorized to be constructed or acquired pursuant to this chapter. This power may be exercised upon default of any party contracting under Section 30104 or 30105 with the commission for the transportation of persons or property for hire over any toll bridge or other toll highway crossing, or upon the termination or cessation of any such contract or agreement, or in the absence of such contract or agreement.

Prior to the operation of any such transportation facilities by the commission or its agents or assigns or by the department or its agents or assigns, the commission shall first determine that the operation thereof is advisable or necessary for the financing of the bridge or other toll highway crossing, or for the proper or necessary use of the bridge or other toll highway crossing, and is for the best interests of the State.

(Amended by Stats. 1980, Ch. 777, Sec. 141.)



30111

The commission, the officials thereof, and all state officials may do such acts and make such agreements not inconsistent with law as are necessary or desirable in connection with the duties and powers conferred upon them respectively by law regarding the construction, maintenance, operation, and insurance of toll bridges or other highway crossings, and the transportation facilities thereof or thereto, or the safeguarding of the funds and revenues required for such purposes and the payment of the indebtedness incurred therefor.

(Amended by Stats. 1980, Ch. 777, Sec. 142.)



30112

The department and commission shall consider the inclusion of bicycle and pedestrian facilities on each new toll bridge designed and constructed pursuant to this division, including appropriate connections thereto. Such facilities shall be included on each such new bridge if the commission finds that they are economically and physically feasible. If the commission finds such facilities are not feasible, it shall report its findings to the Legislature at least one year prior to commencement of construction, including the facts on which the commission based its decision.

The cost of the bicycle and pedestrian facilities on the approaches to the toll bridge shall be paid by the commission as a part of the cost of construction of the toll bridge, unless the cost of such facilities is to be paid by a governmental agency other than a state agency. The feasibility study for such facilities shall reflect whether the commission or a governmental agency other than a state agency shall pay the cost of such facilities.

The Legislature finds that the increased use of the bicycle is a desirable activity which should be encouraged by the improvement of access available to that mode of transportation. It is the intent of the Legislature, in enacting this section, to provide for the use of toll bridges by both pedestrians and bicycles, wherever this is economically and physically feasible.

(Amended by Stats. 1980, Ch. 777, Sec. 143.)



30113

(a) The commission may utilize net revenues from toll bridges in order to finance research on high technology motion control devices to be used on the bridges.

(b) If the Metropolitan Transportation Commission allocates toll bridge net revenues as defined in Section 30884, it may utilize net revenues from the bridges under its jurisdiction to finance the research referred to in subdivision (a).

(Amended by Stats. 2003, Ch. 715, Sec. 10. Effective January 1, 2004.)






ARTICLE 4. General Powers and Duties of the Department of Transportation

30150

The department shall have full charge of the acquisition and construction of all toll bridges and other toll highway crossings, transportation facilities, and additional transportation facilities authorized by the commission, the operation and maintenance thereof, and the collection of tolls thereon. The director shall proceed with the construction of the toll bridges and other highway crossings, transportation facilities, and additional transportation facilities immediately upon funds for such work being made available, and shall prosecute the work to completion as rapidly as possible.

(Amended by Stats. 1980, Ch. 777, Sec. 145.)



30150.2

Notwithstanding any other provision of law, not later than 60 days after the effective date of this section, tolls on state-owned toll bridges shall be based on the number of axles on a vehicle or the total number of axles on a vehicle plus the total number of axles on a drawn trailer or vehicle.

(Added by Stats. 1997, Ch. 252, Sec. 3. Effective August 11, 1997.)



30150.5

The department, at the time it submits any request, or develops and submits any program, to the California Transportation Commission for capital expenditure or improvement on any toll bridge under the jurisdiction of the California Transportation Commission and located within the region under the jurisdiction of the Metropolitan Transportation Commission, shall transmit a copy of the request or program, as the case may be, to the Metropolitan Transportation Commission, which shall review the request or program and transmit its findings and recommendations thereon to the department and the California Transportation Commission for consideration.

(Amended by Stats. 1984, Ch. 579, Sec. 43.)



30150.7

Whenever the department offers for sale to the public coupons or commuter ticket books redeemable for the toll on any toll bridge located within the region under the jurisdiction of the Metropolitan Transportation Commission, as specified in Section 66502 of the Government Code, the department shall make the coupons or commuter ticket books available at locations convenient to the public, which shall not be limited to toll bridge facilities, and by mail.

(Added by Stats. 1989, Ch. 932, Sec. 2.)



30151

No part of any additional transportation facilities authorized, however, shall be constructed or operated by the commission, or by any person or public or private corporation, within any county or city, unless and until the route thereof within the county or city has been approved by the board of supervisors, city council, or other legislative body thereof, as the case may be, notwithstanding any other provision in this chapter.

(Amended by Stats. 1980, Ch. 777, Sec. 147.)



30152

The department, through its own engineers or through such other engineers or experts as it may employ, shall design all bridges, transportation facilities, and additional transportation facilities to be built pursuant to this chapter, and may build them or any portions of them either by its own employees or by contract with any person. The cost of any or all such bridges, transportation facilities, and additional transportation facilities shall be paid from the proceeds of bonds issued and sold pursuant to this chapter, or from contributions or appropriations from other sources as provided in this chapter.

(Added by Stats. 1947, Ch. 176.)



30153

All such bridges, transportation facilities, and additional transportation facilities or portion thereof shall be built by the department in accordance with The State Contract Act insofar as the provisions of that act are applicable, except that the amount of the cash, bidders bonds, or certified checks required to accompany any bid submitted, when bids relating to the construction of any bridge or highway crossing, transportation facilities, or additional transportation facilities are called for, shall be fixed and determined by the department.

(Added by Stats. 1947, Ch. 176.)



30154

The department shall require of each contractor such bonds for the faithful performance of any contract or subcontract entered into pursuant to this chapter and for the payment for any labor, materials, or supplies used in, upon, for or about the performance of the work contracted to be done, fixing such terms and conditions, and in such amounts, as it deems to be for the best interests of the State. Money realized on any such bonds shall be paid into the acquisition and construction fund of the particular toll bridge or other highway crossing involved.

(Added by Stats. 1947, Ch. 176.)



30155

The commission may authorize the department to acquire or construct tubes, tunnels, subways, underpasses, or overpasses either in connection with bridges or as separate highway crossings whenever the department deems such acquisition or construction advisable. All of the provisions of this chapter shall be fully applicable to the tubes, tunnels, subways, underpasses, or overpasses, the acquisition and construction of which is so authorized, and they shall be included within the word bridge.

(Amended by Stats. 1980, Ch. 777, Sec. 148.)



30156

The department may designate and adopt as a state highway any county road or portion thereof connecting a state highway with a publicly owned bridge or publicly owned toll bridge.

(Added by Stats. 1947, Ch. 176.)



30157

The commission and the department shall keep full, complete, and separate accounts of each toll bridge or other crossing, and annually shall prepare balance sheets and income and profit and loss statements showing the financial condition of each toll bridge or other highway crossing. The statements shall be open to the inspection of holders of bonds issued by the commission at all reasonable times.

(Amended by Stats. 1980, Ch. 777, Sec. 149.)



30158

The department may issue permits for the use of any toll bridge or other toll highway crossing acquired or constructed pursuant to this chapter on a credit basis. Except in the case of municipal or other public corporations, governmental agencies, or common carriers having contracts directly with the commission for the operation of the transportation facilities of the bridge or crossing, and except as provided in Section 30161.5, the department shall require the holder of a permit for the use of any toll bridge or other toll highway crossing on a credit basis to furnish and maintain in force a bond executed by an admitted surety insurer, approved by the department, in an amount equal to twice the department s estimate of the toll charges to be incurred under the permit during one month.

(Amended by Stats. 1993, Ch. 589, Sec. 182. Effective January 1, 1994.)



30159

The department may revoke any permit granted for failure of the holder to comply with its terms.

(Amended by Stats. 1982, Ch. 517, Sec. 382.)



30160

The department may also require the holder of any such permit to pay a fee of not to exceed seven dollars ($7) a month and, in addition thereto, such other fee for each individual credit transaction which, when combined with the monthly fee, will cover the estimated printing and other overhead expense, the proceeds thereof to be deposited in the fund from which such expenses are paid.

(Amended by Stats. 1970, Ch. 1172.)



30161

When necessary to facilitate movement of traffic, the department may limit the use of any toll bridge or other toll highway crossing on a credit basis to particular classes of vehicles.

(Added by Stats. 1947, Ch. 176.)



30161.5

(a) For any bridge at which an automatic vehicle identification system, as described in this section, has been installed and is in operation, the department may waive the requirement that the holder of a credit permit furnish and maintain a surety bond. The automatic vehicle identification system shall have the capability of identifying each vehicle operating under the permit and of tabulating the number of bridge crossings by those vehicles. This section does not affect the authority of the department under Section 30796.8.

(b) The department shall notify the Legislature of the date upon which it commences operation of the system described in subdivision (a) on any bridge other than the bridge described in Section 30796.

(c) This section shall become inoperative five years from the date specified by the department pursuant to subdivision (b), and as of January 1 next following that date is repealed, unless a later enacted statute, which becomes effective on or before that January 1, deletes or extends that date.

(Amended by Stats. 2012, Ch. 728, Sec. 173. Effective January 1, 2013. Inoperative on date prescribed in subd. (c). Repealed on January 1 following inoperative date, by its own provisions.)



30162

If the department is unable to collect any tolls due to insolvency of the obligor, or if the cost of collection of any tolls would be excessive by reason of the smallness of the amount due, the department may apply to the California Victim Compensation and Government Claims Board for discharge from accountability for the collection thereof in the manner provided in Sections 13940 to 13943, inclusive, of the Government Code.

(Amended by Stats. 2006, Ch. 538, Sec. 642. Effective January 1, 2007.)






ARTICLE 6. Custody and Use of Money

30300

The proceeds from the sale of all bonds authorized pursuant to this chapter shall be paid to the State Treasurer for the credit of the commission and forthwith deposited as demand deposits in such depositary or depositaries as are authorized by law to receive deposits of state funds, to the credit of a fund to be designated as the acquisition and construction fund of the particular toll bridge or other highway crossing, transportation facilities, or additional transportation facilities for which the bonds were issued and sold. The fund shall, at all times, be kept segregated and set apart from all other funds.

(Amended by Stats. 1980, Ch. 777, Sec. 184.)



30301

The proceeds from the sale of the bonds shall be paid out or disbursed solely for the acquisition or construction of the particular toll bridge or other highway crossing, transportation facilities, or additional transportation facilities, the acquisition of the necessary lands and easements therefor, and the payment of interest on the bonds during the period of actual construction and for a period of six months thereafter, only as the need therefor arises. The commission may agree with the purchaser of the bonds upon any conditions or limitations restricting the disbursement of such funds which are deemed advisable for the purpose of assuring the proper application of the funds.

(Amended by Stats. 1980, Ch. 777, Sec. 185.)



30302

All money in the particular acquisition and construction fund not required to meet current acquisition or construction costs of the toll bridge or other highway crossing, transportation facilities, or additional transportation facilities for which the bonds were issued and sold, and all funds constituting surplus revenues which are not immediately needed for the particular object or purpose to which they are required to be applied or to which they are pledged, shall be invested in bonds and obligations eligible for investment of surplus state money.

The commission may provide, in the proceedings authorizing the issuance of the bonds, that the investment of such money shall be made only in particular bonds and obligations within the classifications eligible for such investment, and such provisions shall be binding upon the commission and all officials having anything to do with the investment.

(Amended by Stats. 1980, Ch. 777, Sec. 186.)



30303

Any surplus which exists in the particular acquisition and construction fund shall be applied to the retirement, by purchase or call, of bonds issued for the acquisition or construction of the particular toll bridge or other highway crossing, transportation facilities, or additional transportation facilities. If the bonds cannot be purchased at a price satisfactory to the commission and are not by their terms callable prior to maturity, the surplus shall be paid into the fund applicable to the payment of principal and interest of the bonds and shall be used for that purpose.

The proceedings authorizing the issuance of bonds may provide limitations and conditions upon the time and manner of applying the surplus to the purchase and call of outstanding bonds and the terms upon which they shall be purchased or called, and such limitations and conditions shall be followed and observed in the application and use of the surplus.

All bonds retired by purchase or call shall be immediately canceled.

(Amended by Stats. 1980, Ch. 777, Sec. 187.)



30304

All tolls or other revenues received from the operation of any toll bridge or other highway crossing, transportation facilities, or additional transportation facilities acquired or constructed with the proceeds of bonds issued and sold pursuant to this chapter shall be paid over by the department at least monthly to the State Treasurer who shall deposit them forthwith in such depositary or depositaries as are authorized by law to receive deposits of state funds, to the credit of a special fund to be designated as the toll revenue fund of the particular toll bridge or other highway crossing, transportation facilities, or additional transportation facilities producing the tolls or revenue, which fund shall at all times be kept segregated and set apart from all other funds.

(Added by Stats. 1947, Ch. 176.)



30305

From the money deposited in each separate acquisition and construction fund, the State Treasurer shall transfer to the place or places of payment named in the bonds such sums as are required to pay the interest as it becomes due on all bonds sold and outstanding for the construction of the particular toll bridge or other highway crossing, transportation facilities, or additional transportation facilities during the period of actual construction and during the period of six months immediately thereafter. The treasurer shall thereafter transfer from each separate toll revenue fund to the place or places of payment named in the bonds such sums as are required to pay the interest on the bonds and to redeem the principal thereof as such interest payments and bond redemptions fall due for all bonds issued and sold for the construction or acquisition of the particular toll bridge or other highway crossing, transportation facilities, or additional transportation facilities producing the tolls or revenues deposited in the toll revenue fund. All funds transferred for the payment of principal or interest on bonds issued for any particular toll bridge or other highway crossing, transportation facilities, or additional transportation facilities shall be segregated and applied solely for the payment of such principal and interest.

(Added by Stats. 1947, Ch. 176.)



30306

The money remaining in each separate toll revenue fund, after providing the amount required for interest and redemption of bonds, shall be held and applied as provided in the proceedings authorizing the issuance of the bonds. If the proceedings authorizing the issuance of the bonds do not require surplus revenues to be held or applied in any particular manner, they shall be allocated and used for other purposes incidental to the acquisition, construction, operation, and maintenance of the particular toll bridge or other highway crossing, transportation facilities, or additional transportation facilities as the commission determines.

(Amended by Stats. 1982, Ch. 681, Sec. 74.)



30307

Warrants for payments to be made on account of the bonds shall be duly drawn by the State Controller upon request of the State Treasurer whenever the drawing of the warrants is required in order to make such payments.

(Added by Stats. 1947, Ch. 176.)



30308

Money required to meet the costs of acquisition or construction and all expenses and costs incidental to the acquisition or construction of any particular toll bridge or other highway crossing, transportation facilities, or additional transportation facilities, or to meet the costs of operating, maintaining, and repairing them, shall be paid from the proper fund therefor upon demand of the department and after audit thereof as provided by law upon warrants drawn by the Controller.

(Added by Stats. 1947, Ch. 176.)



30309

All interest received or earned on money deposited in each and every fund provided for in this article shall be credited to and become a part of the particular fund upon which the interest accrues.

(Added by Stats. 1947, Ch. 176.)



30310

Notwithstanding any other provision in this chapter, the proceeds received from the sale of bonds and the tolls or other revenues received from the operation of any particular toll bridge or other highway crossings, transportation facilities, or additional transportation facilities may be used to defray any expenses incurred by the commission in connection with and incidental to the issuance and sale of bonds for the acquisition or construction of the particular toll bridge or other highway crossings, transportation facilities, or additional transportation facilities, including expenses for the preparation of surveys and estimates and the making of inspections and examinations as may be required by the purchasers of the bonds, except that the proceedings authorizing the issuance of the bonds may contain appropriate provisions governing the use and application of the bond proceeds and toll or other revenues for the purposes specified in this section.

(Amended by Stats. 1980, Ch. 777, Sec. 188.)



30311

Insofar as any issue of bonds pursuant to this chapter for the acquisition or construction of any particular toll bridge or other highway crossing includes the acquisition or construction of any transportation facilities or additional transportation facilities to or of any such toll bridge or other highway crossing pursuant to this chapter, the provisions of this article with respect to the receipt and disposition of the proceeds from the sale of bonds, the acquisition and construction funds referred to, the receipt and disposition of tolls, the toll revenue funds, and the other provisions with respect to the receipt and disbursement of money or funds are equally applicable to the money or funds relating to such transportation facilities or additional transportation facilities as with respect to such toll bridge or other highway crossing.

(Added by Stats. 1947, Ch. 176.)



30312

If the bonds authorized pursuant to this chapter for the acquisition or construction of the transportation facilities or additional transportation facilities do not include the toll bridge or other highway crossing to which such transportation facilities or additional transportation facilities relate, the provisions of this article with respect to the receipt and disposition of the proceeds from the sale of bonds, the acquisition and construction funds referred to, the receipt and disposition of tolls, the toll revenue funds, and the other provisions with respect to the receipt and disbursement of money and funds are applicable to the money or funds relating to such transportation facilities or additional transportation facilities.

(Added by Stats. 1947, Ch. 176.)






ARTICLE 8. Acquisition and Disposition of Property

30400

The department may acquire by gift, purchase, or eminent domain proceedings any bridge, transportation facilities, or additional transportation facilities, and any franchise, rights, privileges, easements, or other property either real or personal appurtenant thereto, when the acquisition or construction of any toll bridge or other toll highway crossing, transportation facilities, or additional transportation facilities is authorized by the commission.

(Amended by Stats. 1980, Ch. 777, Sec. 192.)



30401

In eminent domain proceedings to acquire property for any of the purposes of this chapter, any toll bridge or other toll highway crossing, real property, personal property, franchises, rights, easements, or other property or privileges appurtenant thereto appropriated or dedicated to a public use or purpose by any person, private, public, or municipal corporation, county, city, district, or any political subdivision of the state, may be condemned and taken, and the acquisition and use thereof as provided in this chapter for the same public use or purpose to which such property has been appropriated or dedicated or for any other public use or purpose, shall be deemed a superior and permanent right and necessity, and a more necessary use and purpose than the public use or purpose to which such property has already been appropriated or dedicated.

It shall not be necessary in any eminent domain proceedings pursuant to this section to plead or prove any acts or proceedings preliminary or prior to the adoption of the resolution required by Section 1245.220 of the Code of Civil Procedure.

(Amended by Stats. 1975, Ch. 1239.)



30402

In eminent domain proceedings to acquire property for any of the purposes of this chapter, any transportation facilities, additional transportation facilities, real property, personal property, franchises, rights, easements, or other property or privileges appurtenant thereto appropriated or dedicated to a public use or purpose by any person, private, public, or municipal corporation, county, city, district, or any political subdivision of the state may be condemned and taken and the acquisition and use thereof as provided in this chapter for the same public use or purpose to which such property has been appropriated or dedicated or for any other public use or purpose shall be deemed a superior and permanent right and necessity, and a more necessary use and purpose than the public use or purpose to which such property has already been appropriated or dedicated, except as to real estate, personal property, franchises, rights, privileges, or easements actively used by or necessary for the operation or a common carrier by railroad other than those used primarily by such railroad for the transportation of persons or property by interurban operation to and from an area within 50 miles from either end of any toll bridge or other toll highway crossing acquired or constructed pursuant to this chapter.

Except for such prior railroad use, it shall not be necessary in any eminent domain proceedings pursuant to this section to plead or prove any acts or proceedings preliminary or prior to the adoption of the resolution required by Section 1245.220 of the Code of Civil Procedure.

(Amended by Stats. 1975, Ch. 1239.)



30406

When the State, or any department or governmental agency thereof, acquires any existing toll bridge or the real or personal property used in connection therewith, such property and toll bridge shall continue to be subject to taxation by the county, political subdivision, and municipal corporation in which it is located, and the State shall pay to the county granting the franchise for the bridge such amounts as become due to the county for the franchise for the construction of the toll bridge.

(Added by Stats. 1947, Ch. 176.)



30407

The right of way is given, dedicated, and set apart upon which to locate, construct, and maintain bridges or other highway crossings, transportation facilities, and additional transportation facilities which have been or may be constructed pursuant to this chapter, through, over, under, on or across any property of the State, including highways, now or hereafter owned, opened, or dedicated to or for public use and howsoever acquired, and through, over, under, on, or across the streets, alleys, lanes, and roads now or hereafter opened or dedicated to or for public use and howsoever acquired which are now or may be within any county, city, public or municipal corporation, district, or political subdivision of the State.

(Added by Stats. 1947, Ch. 176.)



30408

If any property belonging to any county, city, public or municipal corporation, district, or political subdivision of the state is taken for the acquisition or construction of any bridge or other toll highway crossing, or the transportation facilities or additional transportation facilities thereof or thereto, or if any such property is injured or damaged by such acquisition or construction, and the payment of compensation therefor is necessary, proper, and necessary, compensation therefor as is agreed upon may be paid by the commission to the particular county, city, public or municipal corporation, district, or political subdivision of the state owning or in charge of such property, or the commission may direct that eminent domain proceedings be brought pursuant to this article for the determination of such compensation, including the determination of the interest of any such county, city, public or municipal corporation, district, or political subdivision in such property and the necessity for the payment of such compensation.

(Amended by Stats. 1980, Ch. 777, Sec. 193.)



30409

In all cases where, by statute or otherwise, any right is reserved or granted to the state or any state agency to construct or maintain highways, bridges, or approaches thereto, or other highway crossings, or railroads, or transportation facilities over, through, under, on, or across any public or private property, the commission is entitled to the benefit of such reservation or grant.

(Amended by Stats. 1980, Ch. 777, Sec. 194.)



30410

Whenever any property acquired for any of the purposes of this chapter, whether by agreement, grant, or eminent domain, either in fee or in any lesser estate or interest, is no longer necessary for use in connection with any improvement authorized to be constructed pursuant to this chapter, or whenever a lesser interest than is owned therein is sufficient for the construction, maintenance, and operation of any improvement, or whenever it is for any other reason in the public interest to do so, the property, any part thereof, or any interest therein may be leased, sold, exchanged, or otherwise disposed of or dealt with by the director in the manner, upon such terms, and subject to such reservations as are first approved by the commission.

(Amended by Stats. 1980, Ch. 777, Sec. 195.)



30411

Whenever, either before or after the construction or reconstruction of streets, sidewalks, or other like facilities upon any property or interest in property acquired pursuant to this chapter, it appears desirable to dedicate the property to public use for such purpose, the director, with the approval of the commission, may dedicate or transfer the property to any county, city, or other public or municipal corporation within which it is located, subject, however, to any rights or interests necessary for the proper construction, maintenance, and operation of any bridge, highway crossing, or transportation facility which extends through, over, under, on, or across the property.

(Amended by Stats. 1980, Ch. 777, Sec. 196.)



30412

Any agreement, lease, or conveyance authorized by this chapter shall be executed or accepted on behalf of the State by the director.

(Added by Stats. 1947, Ch. 176.)



30413

Any money received for any such property shall be received into the funds for the bridge, other highway crossing, or transportation facilities for which the property was originally acquired.

(Added by Stats. 1947, Ch. 176.)






ARTICLE 9. Insurance of Property

30450

When any toll bridge or other highway crossing, transportation facilities, or additional transportation facilities authorized pursuant to this chapter is being built by the department, the department and the commission, or either of them, may carry, or cause to be carried, such an amount of insurance or indemnity bond as protection against loss or damage as the commission deems proper.

(Amended by Stats. 1980, Ch. 777, Sec. 197.)



30451

The commission may carry insurance in such amount as it deems proper to cover any accident or destruction, in part or in whole, to any toll bridge or other highway crossing, transportation facilities, or additional transportation facilities until all bonds sold for the acquisition or construction of the toll bridge or other highway crossing, transportation facilities, or additional transportation facilities and interest accrued thereon have been fully redeemed and paid.

(Amended by Stats. 1980, Ch. 777, Sec. 198.)



30452

All money collected on any indemnity bond or insurance policy as the result of any damage or injury to any such toll bridge or other highway crossing, transportation facilities, or additional transportation facilities shall be used for the purpose of repairing or rebuilding the toll bridge or other highway crossing, transportation facilities, or additional transportation facilities, as long as there are revenue bonds against any such structure outstanding and unredeemed.

(Added by Stats. 1947, Ch. 176.)



30453

The commission may also carry insurance or indemnity bonds insuring against the loss of tolls or other revenues to be derived from any toll bridge or other highway crossing, transportation facilities, or additional transportation facilities by reason of any interruption in the use of the toll bridge or other highway crossing, transportation facilities, or additional transportation facilities from any cause whatever.

The proceeds of the insurance or indemnity bonds shall be paid into the fund into which the tolls and other revenues of the bridge or other highway crossing, transportation facilities, or additional transportation facilities so insured are required to be paid and shall be applied to the same purposes and in the same manner as other money in the fund.

The insurance or indemnity bonds may be in an amount equal to the probable tolls and other revenues to be received from the operation of the toll bridge or other highway crossing, transportation facilities, or additional transportation facilities during any period of time determined upon by the commission and fixed in its discretion, and may be paid for out of the toll revenue fund as specified in the proceedings.

(Amended by Stats. 1980, Ch. 777, Sec. 199.)






ARTICLE 10. Local Cooperation

30500

Any city, county, district, or political subdivision of the state, upon the request of the department or of the commission, may advance or contribute money, rights-of-way, labor, materials, and other property toward the expense of building, acquiring, and maintaining the toll bridge or other highway crossing, and the transportation facilities thereof and thereto referred to in this chapter, and for preliminary surveys and the preparation of plans and estimates of cost thereof and other preliminary expenses. Appropriations for such purposes may be made from any funds available, including highway funds received from the state.

(Amended by Stats. 1980, Ch. 777, Sec. 200.)



30501

Any city, county, district, or political subdivision of the State may issue general obligation bonds for any of the purposes enumerated in this article. All proceedings for the authorization, issue, and sale of such bonds shall be had under the law governing the issue and sale of bonds for public improvements by the particular political subdivision or public corporation.

(Added by Stats. 1947, Ch. 176.)



30502

Money or property advanced or contributed pursuant to this article may be immediately transferred or delivered to the department or to the commission to be used for the purpose for which the advance or contribution was made.

(Amended by Stats. 1980, Ch. 777, Sec. 201.)



30503

The commission may enter into a binding agreement with any city, county, district, or political subdivision of the state to repay any money or the value of any rights-of-way, labor, materials, or other property advanced or contributed toward the expense of acquiring or constructing any toll bridge or other highway crossing, or the transportation facilities thereof or thereto, acquired or constructed pursuant to this chapter, but no repayment therefor shall be made until all obligations issued by the commission for the acquisition or construction of the toll bridge or other highway crossing, and the transportation facilities thereof or thereto, have been fully redeemed and paid, and then only out of the tolls and revenues received from the operation of the toll bridge or other highway crossing.

(Amended by Stats. 1980, Ch. 777, Sec. 202.)



30504

The collection of tolls shall be continued on any particular toll bridge or other highway crossing until all bonds issued pursuant to this chapter for the acquisition or construction of the toll bridge or other highway crossing or the transportation facilities thereof or thereto are fully redeemed and paid.

(Added by Stats. 1947, Ch. 176.)



30505

After all bonds issued pursuant to this chapter for the acquisition or construction of any toll bridge or other highway crossing and the transportation facilities thereof or thereto have been fully redeemed and paid, the commission may continue to collect tolls and other revenues for the use of the toll bridge or other highway crossing for the purpose of reimbursing the state for any expenditures which have been made by it in connection with the toll bridge or other highway crossing, and the transportation facilities thereof or thereto, and for the purpose of repayment to any city, county, district, or political subdivision of the state of any amount the commission has agreed to repay for money, rights-of-way, labor, materials, or other property advanced or contributed for the acquisition or construction of the toll bridge or other highway crossing or transportation facilities thereof or thereto.

(Amended by Stats. 1980, Ch. 777, Sec. 203.)



30506

Any city, county, incorporated bridge and highway district, or joint highway district may, by proper resolution of its governing body, petition the commission requesting the commission to authorize the acquisition or construction of any toll bridge or other toll highway crossing across any waters, bays, arms of bays, rivers, or streams wholly within, or bordering upon, or wholly without the limits of any such political subdivision or public corporation.

If the commission refuses to authorize the acquisition or construction of the proposed toll bridge or other toll highway crossing, or if the commission does not within three years from the receipt of the petition authorize the acquisition or construction of the toll bridge or other toll highway crossing, the city, county, bridge and highway district, or joint highway district, either singly or in conjunction with other cities, counties, bridge and highway districts, or joint highway districts, may acquire or construct the toll bridge or other toll highway crossing, subject to the limitations of Article 7 (commencing with Section 30350).

(Amended by Stats. 1980, Ch. 777, Sec. 204.)









CHAPTER 2. Particular Highway Crossings

ARTICLE 1. San Francisco-Oakland Bay Bridge

30600

As used in this article, the following definitions apply:

(a) Authority means the Bay Area Toll Authority created pursuant to Chapter 4.3 (commencing with Section 30950).

(b) Toll bridge means that certain bridge across San Francisco Bay known as the San Francisco-Oakland Bay Bridge and the approaches thereto.

(Amended by Stats. 2003, Ch. 715, Sec. 13. Effective January 1, 2004.)



30601

The toll bridge and the approaches to it are a primary state highway. No law providing that state highways shall be free highways affects the power or duty of the authority to fix the rates of toll for the toll bridge or the power and duty of the department to collect the tolls so fixed by the authority for the use of the toll bridge.

(Amended by Stats. 2003, Ch. 715, Sec. 14. Effective January 1, 2004.)



30602

The department shall permanently maintain and operate the toll bridge as a primary state highway in such a manner that the physical condition and operating efficiency thereof shall be of the highest character.

(Added by Stats. 1947, Ch. 176.)



30604

The department shall at all times cause the toll bridge to comply with all lawful orders of the United States Secretary of Defense, the Chief of Engineers of the United States Army, and of any other governmental agency or authority having jurisdiction thereof.

(Amended by Stats. 2003, Ch. 715, Sec. 16. Effective January 1, 2004.)



30604.5

Notwithstanding any other provision of law, local and state permitting authorities shall not impose any requirement that a bicycle, pedestrian, or mass transit facility be constructed on the San Francisco-Oakland Bay Bridge as a condition for issuing any permit, granting any easement, or granting any other form of approval needed, for the construction of a new bridge.

(Added by Stats. 1997, Ch. 327, Sec. 6. Effective January 1, 1998.)



30606

The cost of operating and maintaining the architectural lights on the toll bridge shall be paid by the department from toll bridge revenue funds available for the operation of the toll bridge.

(Amended by Stats. 2003, Ch. 715, Sec. 18. Effective January 1, 2004.)



30610

Expenditures for maintenance and operation of the Terminal Building in San Francisco shall be proper charges against the revenues of the San Francisco-Oakland Bay Bridge.

(Added by Stats. 1959, Ch. 1592.)






ARTICLE 3. San Pedro-Terminal Island Bridge

30680

As used in this article, toll bridge means a toll bridge, with at least four lanes, across Los Angeles Harbor from San Pedro at or near Boschke Slough to Terminal Island, and the approaches thereto.

(Repealed and added by Stats. 1958, 1st Ex. Sess., Ch. 74.)



30682

For the purpose of providing funds for all engineering, traffic, and financial studies and expenses in connection with the financing and the preparation of the necessary surveys, plans, specifications, and estimates of cost for the construction of the toll bridge, and for the purpose of providing such additional funds, over and above the amount which can be raised through the issuance of revenue bonds, as may be necessary in order to complete the financing of the toll bridge, the commission may, from time to time, direct the State Controller to transfer to the commission, for expenditure by the department, the following amounts:

(a) From money in the State Highway Account required to be expended for the construction of state highways in the County of Los Angeles pursuant to former Section 188.4, as repealed by Chapter 1386 of the Statutes of 1963, a sum sufficient to complete the project over and above the amounts made available from the proceeds of revenue bonds and the amounts made available in subdivisions (b) and (c).

(b) Not to exceed the total of two million dollars ($2,000,000) from money in the Highway Users Tax Account in the Transportation Tax Fund available for apportionment to the County of Los Angeles. Any amount so transferred shall be deemed to be in the Highway Users Tax Account for the purpose of making the apportionments from that account, but the amount payable to the County of Los Angeles from the Highway Users Tax Account shall be reduced by an amount equal to the transfers so made.

(c) Not to exceed the total of two million dollars ($2,000,000) from money in the State Highway Account available for allocation and expenditure for city streets within the City of Los Angeles pursuant to Section 2107. Any amount so transferred shall be deemed to be in the State Highway Account for the purpose of making the allocations mentioned in Section 2107, but the amount expended from the State Highway Account for city streets within the City of Los Angeles shall be reduced by an amount equal to the transfers so made.

Of the first nine million dollars ($9,000,000) required for the purpose of completing the project over and above the amount available from the sale of revenue bonds, the transfer shall be made from the above sources as follows:

Five-ninths from the State Highway Account, two-ninths from the funds mentioned in subdivision (b) and two-ninths from the amounts mentioned in subdivision (c). Additional necessary amounts shall be transferred from the State Highway Account upon resolution of the commission. The transfers shall be paid out or disbursed solely for the studies and expenses above mentioned and the preparation of the necessary surveys, plans, specifications, and estimates of cost, and for the construction of the toll bridge and the acquisition of the necessary lands and easements therefor. Any amount of the transfers not so expended shall be returned to the particular portion of the account from which it was transferred and shall be apportioned or allocated from the account and expended as if the transfer had not been made.

(Amended by Stats. 1980, Ch. 777, Sec. 214.)



30683

The amounts transferred pursuant to Section 30682 shall be repaid to the respective accounts from which transferred, but no repayment thereof shall be required until all obligations issued by the commission for the construction of the toll bridge and all bonds issued for refunding of the bonds and for additions, betterments, and extensions to the toll bridge, including new and additional approaches thereto, have been fully redeemed and paid, and then only out of the tolls and revenue received from the operation of the toll bridge.

(Amended by Stats. 1980, Ch. 777, Sec. 215.)



30684

After all bonds issued for the construction of the toll bridge and all bonds issued for refunding of the bonds and for additions, betterments, and extensions to the toll bridge, including new and additional approaches thereto, have been fully redeemed and paid, the commission shall continue to collect tolls and other revenues for the use of the toll bridge for the purpose of repaying the respective accounts from which money has been transferred pursuant to Section 30682. The amount so repaid to any such account shall be returned to the particular portion of the account from which it was transferred and shall be apportioned or allocated from the account and expended as if the transfer had not been made.

Upon repayment of all the accounts, the bridge shall thereafter be maintained and operated free of tolls or the rate of tolls shall thereafter be so adjusted as to provide a fund of not to exceed the amount necessary for the proper operation, maintenance, and insurance of the toll bridge under economical management.

(Amended by Stats. 1980, Ch. 777, Sec. 216.)



30685

The cost of operation of the toll bridge, including the cost of insurance against loss of tolls or other revenue therefrom, shall be paid from the tolls and revenue received from the use and operation of said bridge. The cost of physical maintenance, including the cost of insurance of said bridge against all risks, shall be paid by the department as provided in Section 188.3 of this code.

(Added by Stats. 1961, Ch. 2.)



30685

The commission shall transfer fifteen million dollars ($15,000,000) to the Toll Bridge Seismic Retrofit Account in the State Transportation Fund from funds in the Vincent Thomas Toll Bridge Revenue Account.

(Added by Stats. 1997, Ch. 327, Sec. 7. Effective January 1, 1998.)






ARTICLE 4. Bridges Across Carquinez Straits

30750

As used in this article:

(a) Carquinez Bridge means those certain bridge spans on Interstate Route 80 across the Carquinez Straits near Crockett, together with any existing or new and additional approaches thereto, necessary or desirable to connect with the present spans or any additional spans and the toll collection facilities to serve both the existing bridge span and any additional spans.

(b) Benicia-Martinez Bridge means the toll bridge across the Carquinez Straits on Interstate Route 680 connecting the Cities of Benicia and Martinez, together with any existing or new and additional approaches thereto, necessary or desirable with respect to the present span or any spans and toll collection facilities for the bridge and any additional spans.

(Amended by Stats. 2003, Ch. 715, Sec. 20. Effective January 1, 2004.)



30751

The department is authorized to lay out, acquire, and construct the Carquinez Bridge and the Benicia-Martinez Bridge and to make any modification, improvement, and reconstruction of the bridges as is necessary to adequately handle anticipated traffic and permit the collection of tolls.

(Amended by Stats. 2003, Ch. 715, Sec. 21. Effective January 1, 2004.)






ARTICLE 4.5. Antioch Bridge

30760

As used in this article, Antioch Bridge means the high-level fixed-span bridge across the San Joaquin River near Antioch together with the approaches thereto and the toll collection facilities for the bridge.

(Amended by Stats. 2003, Ch. 715, Sec. 28. Effective January 1, 2004.)



30761

The department is authorized to modify, improve, reconstruct, and remodel the Antioch Bridge as is necessary to adequately handle anticipated traffic and permit the collection of tolls.

(Amended by Stats. 2003, Ch. 715, Sec. 29. Effective January 1, 2004.)






ARTICLE 5. San Francisco-Oakland Rapid Transit Tube

30771

As used in this article:

(a) District means the San Francisco Bay Area Rapid Transit District.

(b) Rapid transit tube means a subaqueous tube across San Francisco Bay between the City and County of San Francisco and the County of Alameda, its approaches and fixed transit facilities, including, but not limited to, ventilation towers and equipment, tracks, and electrical distribution, control, lighting, and communication systems for the accommodation of rail rapid transit. The San Francisco terminus of the underwater portion of the rapid transit tube shall be located westward of the shoreline of San Francisco Bay as close thereto as may be reasonably practicable between Howard and Jackson Streets in the City and County of San Francisco. The Alameda County terminus shall be the Southern Pacific mole or as close thereto as may be reasonably practicable.

(c) Approaches means all facilities between the terminus in Alameda County and the first station thereafter in the county for the discharge of passengers, and all facilities between the terminus in the City and County of San Francisco and the easterly end of the passenger platform of the Montgomery Street Station defined as approaches in the agreement between the department and the district, dated March 3, 1966.

(Amended by Stats. 1980, Ch. 777, Sec. 227.)



30775.1

On and after the date revenues are made available to the district under Article 2 (commencing with Section 29140) of Chapter 7 of Part 2 of Division 10 of the Public Utilities Code and notwithstanding any agreement between the district and the department to the contrary, the district shall have sole control and responsibility over all matters relating to the rapid transit tube, including construction. On and after the imposition of such transactions and use tax, the department shall have no authority or responsibility relative to the tube, including actions taken or disbursements made by the district relative thereto whether made heretofore or hereafter. Upon completion and acceptance by the district of all or any portion of the tube, and notwithstanding any existing agreement between the district and the department, title to any such portion shall immediately vest in the district, and the state shall have no further obligation or responsibility therefor except its obligations to aid in the financing of the rapid transit tube as provided in this article. Funds to be provided to the district hereunder shall be furnished to the district by the department in accordance with schedules furnished by the district to the department from time to time showing the amounts reasonably required by the district from time to time to meet its accruing obligations for costs of the rapid transit tube and approaches. Such schedules shall be furnished monthly or at such other intervals as the district and the department may agree upon.

The department is authorized to retain in a fund established for such purpose money to cover contingent liabilities including claims arising out of the construction contracts. The district may deposit in such fund moneys derived from Article 2 (commencing with Section 29140) of Chapter 7 of Part 2 of Division 10 of the Public Utilities Code or other moneys or credits available to the district. The amounts to be retained in such fund and disbursements from such fund shall be at the direction of the department. The department, however, shall not retain a greater amount than is necessary to cover anticipated claims by the contractor or moneys necessary to meet estimated contingent liabilities. In determining the amount of claims and contingencies, the department shall, to the greatest extent possible, base such amounts upon evaluation of the amount of claims and contingent items prepared by the district.

The department shall to the extent practicable invest moneys in such fund in bonds and obligations eligible for investment of surplus state money. All moneys placed in such fund by the district which are not derived from revenues of the San Francisco-Oakland Bay Bridge Toll Revenue Fund shall be invested separately and any interest thereon shall be credited to the district. The department shall return to the district any such moneys not necessary to cover claims or contingencies.

(Added by Stats. 1969, Ch. 24.)



30776

All the provisions of the California Toll Bridge Authority Act (Chapter 1 (commencing at Section 30000) of this division) applicable to toll highway crossings shall apply to the activities of the department and the authority in connection with the rapid transit tube insofar as they are not inconsistent with the provisions of this article. The provisions of said act shall not apply to the district and shall not require or permit the fixing of a toll by the department or the authority for the use of the rapid transit tube. The district shall have the sole and exclusive right to the use of the rapid transit tube in the absence of an agreement between the district and any other party for any use by such other party on payment of appropriate compensation to the district.

(Added by Stats. 1959, Ch. 1755.)



30778

(a) The annual tolls and revenues of the San Francisco-Oakland Bay Bridge, or so much thereof as may be necessary, after provision for the payment in full of all annual costs of operation, insurance, and other expenses of the San Francisco-Oakland Bay Bridge, and after payment or provision for payment in full of all of the costs of any project involving the San Mateo-Hayward Bridge, shall be pledged and used to finance and pay for the cost of the construction of additional highway crossings across San Francisco Bay as provided below, and for such other purposes as may be authorized by law, including, but not limited to, payment of the principal of, and interest and premiums, if any, on, and provision for security of, the revenue bonds of the commission issued pursuant to this article and the California Toll Bridge Authority Act (Chapter 1 (commencing with Section 30000)).

(b) Bonds for the construction of additional highway crossings across San Francisco Bay may be authorized and issued by the commission. In the event the commission shall be authorized to refund any and all bonds issued for the construction of other toll bridges or toll highway crossings of San Francisco Bay and the rivers and streams tributary thereto in the Counties of Alameda, Contra Costa, Marin, Napa, San Mateo, Santa Clara, Solano, and Sonoma and the City and County of San Francisco, then and in that event the commission is authorized to issue all of the bonds to be issued for the additional highway crossings over San Francisco Bay and the refunding bonds in a single authorization, and to pledge to the payment of the principal of, and interest on, all of the bonds and any provisions for the further security thereof, including reserve fund or sinking fund payments or otherwise, all of the revenues of all of the bridges of San Francisco Bay and the rivers and streams tributary thereto, including the San Francisco-Oakland Bay Bridge, the San Mateo-Hayward Bridge, the Dumbarton Bridge, the Carquinez Strait Bridges, the Benicia-Martinez Bridge, the Antioch Bridge, and the Richmond-San Rafael Bridge, or any thereof as may be determined by the commission, together with revenues of the additional crossings to be constructed across San Francisco Bay.

(Amended by Stats. 1980, Ch. 777, Sec. 234.)



30780

The rapid transit tube shall be repaired, maintained and operated, and insured against such risks and in such amount as the district deems proper by or at the expense of the district.

(Added by Stats. 1959, Ch. 1755.)






ARTICLE 6. San Mateo-Hayward and Dumbarton Bridges

30790

(a) The San Mateo-Hayward Bridge is the bridge, together with necessary approaches, across San Francisco Bay connecting the County of San Mateo near the City of San Mateo with the County of Alameda near Mount Eden. The approaches to the bridge shall include, but not be limited to, the following:

(1) An approach along Route 92 to Route 101, including the interchange between Routes 92 and 101, in the County of San Mateo.

(2) An approach along Route 92 to a point at or near the junction of Routes 17 and 92, in the County of Alameda.

(3) An interchange between Routes 17 and 238, in the County of Alameda.

(4) The portion of Route 17 between Route 92 and Route 238, in the County of Alameda.

(b) The Dumbarton Bridge is the vehicle bridge across San Francisco Bay, together with necessary approaches, connecting the County of San Mateo near Menlo Park with the County of Alameda near Fremont.

(Amended by Stats. 1978, Ch. 910.)



30791

The department is authorized to modify, improve, reconstruct, and remodel the San Mateo-Hayward Bridge and the Dumbarton Bridge as is necessary to adequately handle anticipated traffic and permit the collection of tolls.

(Amended by Stats. 2003, Ch. 715, Sec. 38. Effective January 1, 2004.)






ARTICLE 7. San Diego-Coronado Bridge

30796

The San Diego-Coronado Bridge is the bridge, together with necessary approaches, across San Diego Bay connecting the Cities of San Diego and Coronado.

(Added by Stats. 1971, Ch. 1774.)



30796.1

The department shall endeavor to obtain funds from the federal government and from other nonstate sources to conduct a study on the feasibility of maintaining and operating a ferry system for nonvehicular traffic, such as pedestrian traffic, between the Cities of San Diego and Coronado. The department shall conduct such study only if adequate funding is obtained.

(Added by Stats. 1971, Ch. 1774.)



30796.2

Upon a finding by the department that the operation of a ferry system for nonvehicular traffic between the Cities of San Diego and Coronado is feasible, the authority shall promptly take the necessary steps to secure the consent of the holders of the outstanding bonds secured by the revenues of the bridge to the operation of such a ferry system.

(Added by Stats. 1971, Ch. 1774.)



30796.3

Upon the authority securing the consent of the bondholders to the operation of a ferry system for nonvehicular traffic between the Cities of San Diego and Coronado, the department shall grant a franchise for the operation of such a ferry system at the earliest possible date.

(Added by Stats. 1971, Ch. 1774.)



30796.4

The net revenues received by the department from the operation of the ferry system shall be deposited in the San Diego-Coronado Toll Bridge Revenue Fund.

(Added by Stats. 1971, Ch. 1774.)



30796.7

(a) Notwithstanding any other provision of law, the San Diego Association of Governments, on behalf of the state, may impose a toll on vehicles crossing the San Diego-Coronado Bridge. The toll shall be established by the association after conducting at least one public hearing.

(b) The authority of the commission relative to tolls on the bridge is hereby transferred to the San Diego Association of Governments. All tolls on the bridge shall be at the rates established by the San Diego Association of Governments, except that at no time shall the rate of toll for class 1 vehicles exceed one dollar and fifty cents ($1.50) per vehicle.

(c) (1) The revenues from any tolls imposed on the bridge shall be used first for expenses related to the collection of tolls, including, but not limited to, the installation and operation of an automated toll collection system, if that system is installed by the association, and operation of the bridge, including, but not limited to, reimbursement for any operating and retrofitting costs and, second, for improvements to the bridge and its approaches. Tolls shall be established at an amount which will generate revenue sufficient to meet the requirements set forth in this paragraph, as determined by the department. Maintenance of the bridge shall be funded by the state under Section 188.4.

(2) The revenues from any tolls imposed on the bridge may also be used for costs incurred by the San Diego Association of Governments in administering this section and for any of the following:

(A) Transportation services that either increase the capacity of the bridge and its approaches or reduce the demand for travel in the transportation corridor that includes the bridge.

(B) Alternative forms of transportation, within the transportation corridor that includes the bridge, that reduce congestion and air pollution, including, but not limited to, ferry service and public transit.

(C) Capital improvements and related expenditures within the transportation corridor for construction and maintenance of bikeways.

(d) For the purposes of this section, transportation corridor means the San Diego-Coronado Bridge and its approaches which extend from Route 5 in the City of San Diego to the North Island Naval Air Station via Route 282, and to the Naval Amphibious Base via Route 75 in the City of Coronado.

(e) All money deposited in the San Diego-Coronado Toll Bridge Revenue Fund prior to March 26, 1992, and not expended, encumbered, or programmed before January 1, 1994, is appropriated to the Controller for allocation to the San Diego Association of Governments for the purposes of paragraph (2) of subdivision (c).

(f) The San Diego Association of Governments shall include in the regional transportation improvement program, and every update thereof, an expenditure plan specifying the projects and programs that are to be funded with toll revenues.

(g) If the San Diego Association of Governments, on behalf of the state, imposes tolls pursuant to subdivision (a), it shall reimburse the department for costs incurred by the department in operating the bridge, collecting tolls, and performing other related services. The association and the department shall enter into an agreement which provides for the full reimbursement of the department for all operating costs.

(h) The San Diego Association of Governments shall prepare an annual audit of expenditures that are funded with toll revenues. The audit shall be funded solely with toll revenues and shall not include expenditures made by the department. The association shall review the annual financial report on state-owned toll bridges that is prepared by the department for revenues collected under this section.

(Amended by Stats. 1999, Ch. 729, Sec. 3. Effective January 1, 2000.)



30796.8

The department may permit any class of vehicles to use the bridge on a credit basis without posting the security required by Section 30158.

(Added by Stats. 1988, Ch. 1151, Sec. 2.)



30796.9

(a) The San Diego Association of Governments shall deposit thirty-three million dollars ($33,000,000) in the Toll Bridge Seismic Retrofit Account in the State Transportation Fund.

(b) Maintenance of the San Diego-Coronado Bridge shall be funded by the state pursuant to Section 188.4.

(c) Of the thirty-three million dollars ($33,000,000) in local funds to be paid by the San Diego Association of Governments as the local toll authority for the San Diego-Coronado Bridge, not less than ten million dollars ($10,000,000) shall be paid from local toll revenue reserve funds. The balance of funds shall be paid from toll bridge revenue bonds, as specified in Section 30796.10, supported by toll revenue. This revenue shall consist of the net toll revenue gained from shifting the cost of bridge maintenance to be funded by the state pursuant to Section 188.4 and by all or part of the remaining toll revenues.

(Amended by Stats. 2001, Ch. 745, Sec. 207. Effective October 12, 2001.)



30796.10

(a) The San Diego Association of Governments may issue bonds payable from the revenues derived from the tolls imposed on the bridge. The bonds may be issued by the San Diego Association of Governments at any time, and from time to time payable from the revenues from the tolls. The bonds shall be referred to as toll bridge revenue bonds. The association shall be an instrumentality of the state for the purposes of those issuances.

(b) The revenues from the tolls on the bridge shall be subject to a statutory lien in favor of the bondholders to secure all amounts due on the bonds and in favor of any provider of credit enhancement for the bonds to secure all amounts due to the provider with respect to those bonds. The lien shall immediately attach to the toll revenues and be effective, binding, and enforceable against the San Diego Association of Governments, its successors, creditors, and all others asserting the rights therein, irrespective of whether those parties have notice of the lien and without the need for any physical delivery, recordation, filing, or further act. The toll revenues shall remain subject to the lien until all bonds are paid in full or provisions are made therefor. The bridge shall not become a free public bridge until that time.

(c) The liens on toll revenues created by this section shall be subject to expenditures for the collection of tolls, if those expenditures are not otherwise provided for by statute, including, but not limited to, expenditures relating to the installation and operation of an automated toll collection system, if that system is installed by the association, but shall have priority over the use of any of the toll revenues for improvements undertaken pursuant to the authorization contained in subdivision (c) of Section 30796.7.

(d) Toll bridge revenue bonds shall be issued pursuant to a resolution adopted at any time, and from time to time, by the San Diego Association of Governments by a majority vote of the governing board of the association.

The San Diego Association of Governments may from time to time, issue bonds in accordance with the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), for the purpose of constructing, improving, or equipping the bridge, or for any of the purposes authorized by Section 30796.7 for the expenditure of toll revenues. Operation of the bridge shall constitute an enterprise within the meaning of Section 54309 of the Government Code, and the San Diego Association of Governments shall constitute a local agency within the meaning of Section 54307 of the Government Code. Article 3 (commencing with Section 54380) of Chapter 6 of Part 1 of Division 2 of Title 5 of the Government Code shall not apply to the issuance and sale of bonds pursuant to this section. Instead, the San Diego Association of Governments shall authorize the issuance of bonds by resolution, which resolution shall specify all of the following:

(1) The purposes for which the bonds are to be issued.

(2) The maximum principal amount of the bonds.

(3) The maximum term for the bonds.

(e) The maximum rate of interest to be payable upon the bond which interest rates shall not exceed the maximum rate specified in Section 53531 of the Government Code. The rate may be either fixed or variable and shall be payable at the times and in the manner specified in the resolution.

(f) Interest on any bonds issued pursuant to this section shall at all times be free from state personal income tax and corporate income tax.

(g) Any bonds issued pursuant to this section are a legal investment for all trust funds; for the funds of insurance companies, commercial and savings banks, and trust companies; and for state school funds. Whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, counties, school districts, or other districts within the state, those funds may be invested in the bonds issued pursuant to this section, and whenever bonds of cities, counties, school districts, or other districts within this state may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public money, the bonds issued pursuant to this section may be so used. The provisions of this section are in addition to all other laws relating to legal investments and shall be controlling as the latest expression of the Legislature with respect thereto.

(h) The State of California pledges and agrees with the holders of the bonds issued pursuant to this chapter, and with those parties who may enter into contracts with the San Diego Association of Governments pursuant to the provisions of this chapter, that the state will not limit, alter, or restrict the rights hereby vested in the San Diego Association of Governments to finance the toll bridge improvements and other projects and programs authorized by this chapter. The State of California pledges and agrees not to impair the terms of any agreements made with the holders of bonds, and with the parties who may enter into contracts with the San Diego Association of Governments pursuant to this chapter, and pledges and agrees not to impair the rights or remedies of the holders of any revenue bonds or any parties until the bonds, together with interest, are fully paid and discharged and any contracts are fully performed on the part of the San Diego Association of Governments.

(i) The San Diego Association of Governments may include the pledges made under this section in its revenue bonds.

(Amended by Stats. 1999, Ch. 729, Sec. 4. Effective January 1, 2000.)









CHAPTER 3. Toll Bridges, Toll Roads, and Toll Ferries Generally

ARTICLE 1. Franchises

30800

The department has exclusive jurisdiction and, except as provided in this article, may grant upon the terms, limitations, conditions, and restrictions and under the supervision as in its judgment are necessary or proper, franchises, privileges, or licenses for the construction or operation of toll bridges, toll roads, and toll ferries and for the taking and keeping of tolls from the bridges, roads, and ferries situated wholly or in part within the state. Toll ferries do not include vessels operated by common carriers providing transportation service subject to the jurisdiction of the Public Utilities Commission.

(Amended by Stats. 1986, Ch. 1088, Sec. 3.)



30801

The department shall require the grantee of any such franchise, privilege, or license to pay a license tax or fee of not less than ten dollars ($10) or more than one hundred dollars ($100) a month, the amount of which shall be fixed in the franchise.

(Added by Stats. 1947, Ch. 176.)



30802

The department may fix the rate of tolls, and from time to time regulate, modify, and change any such tolls which may be collected on any toll bridge, toll roads, or toll ferries which are built, constructed, or established pursuant to this article.

(Added by Stats. 1947, Ch. 176.)



30803

The rate of toll fixed, regulated, modified, or changed shall be determined by the department after hearing has been had thereon and a written finding rendered. Findings rendered by the department are conclusive as to the facts recited therein.

(Added by Stats. 1947, Ch. 176.)



30804

The department may provide as a condition or limitation in any franchise granted pursuant to this article for the purchase or retaking of any toll bridge, toll road, or toll ferry constructed or established by virtue of a franchise issued pursuant to this article, upon such terms and conditions as are determined by the department at the time of the execution of the franchise. The conditions and limitations upon which any franchise is granted shall be set forth in full in the instrument executed evidencing the granting of the franchise.

(Added by Stats. 1947, Ch. 176.)



30805

Every person operating any toll road, toll bridge, or toll ferry within the State under any franchise granted pursuant to this article shall keep an accurate account showing the following:

(a) The cost of construction thereof and the amount expended in keeping such toll road, toll bridge, or toll ferry in repair.

(b) The cost for operation and maintenance thereof.

(c) A record of the true financial condition of such person. On or before March 15th of each year, he shall file with the department a statement for the preceding calendar year setting forth such information, verified by himself, or if a firm, association, or corporation by some member or officer thereof having knowledge of the facts.

(Added by Stats. 1947, Ch. 176.)



30806

The department shall prescribe:

(a) A uniform system of accounts for all such toll roads, toll bridges, and toll ferries:

(b) The manner in which the account of costs of construction, repair, operation, and maintenance thereof and the annual statement of expenditures and revenues shall be kept.

(c) The forms of the statements required by this article.

(Added by Stats. 1947, Ch. 176.)



30807

The department may make orders and prescribe rules and regulations with respect to toll roads, and toll bridges, or toll ferries in conformity with this article.

(Added by Stats. 1947, Ch. 176.)



30808

All money received from any franchise granted by the department pursuant to this article shall be deposited in the State Highway Account.

(Amended by Stats. 1980, Ch. 777, Sec. 245.)



30809

The enforcement and administration of this article is declared to be a part of the highway program of the state, and all necessary expenditures of the department therefor are payable out of the State Highway Account.

(Amended by Stats. 1980, Ch. 777, Sec. 246.)



30809.1

Private entities shall reimburse the Department of the California Highway Patrol for the actual costs incurred by that department for traffic enforcement services rendered pursuant to subdivision (a) of Section 23251 of the Vehicle Code on toll highways which are publicly owned and privately operated. All funds collected by the Department of the California Highway Patrol shall be deposited in the Motor Vehicle Account in the State Transportation Fund.

(Added by Stats. 1992, Ch. 1241, Sec. 5. Effective January 1, 1993.)



30810

The board of supervisors shall not grant franchises and licenses for the construction, taking, and keeping of tolls on roads, bridges, and ferries in its county.

(Added by Stats. 1947, Ch. 176.)



30811

This article does not apply to any of the following:

(a) Any person who on August 14, 1929, held a franchise for a toll bridge or toll road or operated a toll bridge or toll road under such a franchise, or to any toll road or toll bridge franchise existing on that date.

(b) Any person who on August 21, 1933, held a franchise for a toll ferry or operated a toll ferry under such a franchise, or to any toll ferry franchise existing on that date.

(c) Any toll ferry operated or to be operated by a municipality.

(Added by Stats. 1947, Ch. 176.)



30812

This article does not prevent the State, or any city, county, incorporated bridge and highway district, or joint highway district from acquiring or constructing toll roads, toll bridges, and toll ferries under the restrictions imposed by any law authorizing the construction, acquisition, or condemnation of toll roads, or toll bridges through the use of revenue bonds.

(Added by Stats. 1947, Ch. 176.)



30813

This article does not conflict in any manner with any law authorizing the construction, acquisition, or condemnation of toll roads or toll bridges through the use of revenue bonds.

(Added by Stats. 1947, Ch. 176.)






ARTICLE 2. Regulations

30840

No person shall construct or take tolls on a bridge or ferry unless authorized by the governmental agency which has or had power to issue a franchise therefor.

(Added by Stats. 1947, Ch. 176.)



30841

Any person who without authority of law demands or receives compensation for the use of any bridge or ferry or sets up or keeps any road, bridge, ferry, or constructed ford for the purpose of receiving any remuneration for its use is guilty of a misdemeanor.

(Added by Stats. 1947, Ch. 176.)



30843

Any person who operates a motor vehicle over a toll bridge or toll highway crossing and the approaches thereto constructed or acquired by any bridge and highway district, at the entrance to which appropriate signs have been erected to notify traffic that it is entering upon a toll bridge crossing or its approaches and is subject to the payment of tolls beyond the sign, is guilty of a misdemeanor in each of the following cases:

(a) If the person refuses to pay the tolls.

(b) If the person turns, or attempts to turn, the vehicle around in the bridge, approach, or toll plaza where signs have been erected forbidding the turning.

(c) If the person refuses to pass through the toll gates after having come within the area where signs have been erected notifying traffic that it is entering the area where toll is collectible or where vehicles may not turn around and where vehicles are required to pass through the toll gates for the purpose of collecting tolls.

(Amended by Stats. 1995, Ch. 739, Sec. 3. Effective January 1, 1996.)



30844

Any person who maliciously injures or destroys any toll house or gate is guilty of a misdemeanor.

(Added by Stats. 1947, Ch. 176.)



30845

Any person who enters into an undertaking to keep and attend a ferry and violates the conditions of such undertaking is guilty of a misdemeanor.

(Added by Stats. 1947, Ch. 176.)



30847

Every corporation incorporated for the purpose of operating a toll bridge or toll ferry may be dissolved in any of the following cases:

(a) If within one year after filing its articles of incorporation, it has not obtained such authority from the governmental agency having authority to issue a franchise therefor, and if within one year thereafter it has not commenced the construction of the bridge, and if within two years after obtaining such authority, there has not been actually expended thereon a sum equal to at least 10 percent of the issued capital stock of the corporation.

(b) If within seven years after the time the authority to construct the bridge was granted, or any lawful extension thereof, the bridge is not completed. The governmental agency may from time to time by order extend the time of completion beyond seven years, if the actual and physical work of constructing the bridge has been diligently prosecuted from the time of commencement up to the time that application for such extension is presented to it.

(c) If the bridge of the corporation is destroyed and is not reconstructed and ready for use within three years thereafter.

(d) If the ferry of any such corporation is not in running order within one year after authority is obtained to establish it, or if at any time thereafter the corporation ceases for a like term consecutively to perform the duties imposed by law.

(Added by Stats. 1947, Ch. 176.)






ARTICLE 3. Toll Bridges Under Franchises Granted Prior to 1929 and Toll Ferries Under Franchises Granted Prior to 1933

30860

This article applies only to the following:

(a) Any person who on August 14, 1929, held a franchise for a toll bridge or operated a toll bridge under such a franchise, or to any toll bridge franchise existing on that date.

(b) Any person who on August 21, 1933, held a franchise for a toll ferry or operated a toll ferry under such a franchise, or to any toll ferry franchise existing on that date.

This article does not apply to or affect any ferry owned or operated as a municipal ferry by any city over waters situated in whole or in part within the limit of such city.

(Added by Stats. 1947, Ch. 176.)



30861

The license tax and rate of toll as originally fixed by the board of supervisors shall not be increased or diminished at any time during the term of 20 years, unless it is shown to the satisfaction of the board of supervisors that the receipts from tolls in any one year is disproportionate to the cost of construction or erection, or the fair cash value thereof, together with the cost of all necessary repairs and maintenance of the bridge or ferry. The license tax fixed by the board shall not exceed 10 percent of the tolls annually collected.

(Added by Stats. 1947, Ch. 176.)



30862

Every owner or keeper of a toll bridge or ferry shall report annually to the board of supervisors from which his license is obtained, under oath, the following facts:

(a) The actual cost of the construction or erection and equipment of the toll bridge or ferry.

(b) The repairs made during the preceding year and the actual cost thereof.

(c) The expense of labor, hire of agents, and other costs necessarily incurred in and about the conduct of the business.

(d) The amount of amortization and taxes actually paid in and about the conduct of the business.

(e) The amount of tolls collected.

(f) The estimated actual cash value of the bridge or ferry exclusive of the franchise.

(Added by Stats. 1947, Ch. 176.)



30863

The president and secretary of every toll bridge and toll ferry corporation shall annually, under oath, report to the board of supervisors of the county in which the articles of incorporation are filed:

(a) The cost of constructing and providing all necessary appendages and appurtenances for the bridge, or ferry.

(b) The amount of all money expended thereon since its construction for repairs and incidental expenses.

(c) The amount of its capital stock, amount paid in, and the amount thereof actually expended.

(d) The amount received during the year for tolls, and from all other sources, stating each separately.

(e) The amount of dividends made, and the indebtedness of the corporation, specifying for what it was incurred.

(f) Such other facts and particulars respecting the business of the corporation, as the board of supervisors requires.

The president and secretary shall cause the report to be published for four weeks in a daily newspaper published nearest the bridge or ferry, if required by order of the board of supervisors.

Any corporation failing to make such report is subject to a penalty of two hundred dollars ($200), and for every week permitted to elapse after such failure an additional penalty of fifty dollars ($50), payable in each case to the county from which the authority of the corporation was derived. All violations shall be reported by the board of supervisors to the district attorney, who shall commence an action therefor.

(Added by Stats. 1947, Ch. 176.)



30864

Whenever the board of supervisors is about to fix the license tax and rate of tolls on a bridge or ferry it shall make inquiry into the present actual cash value and the cost of all necessary repairs and maintenance thereof, and for that purpose may examine, under oath, the owner or keeper and other witnesses, and the assessed value of the bridge or ferry on the assessment-roll of the county.

(Added by Stats. 1947, Ch. 176.)



30865

If the estimate of the board is not agreed to by the owner or keeper of the bridge or ferry, it shall be fixed by three commissioners, one to be appointed by the board, one by the owner and keeper, and the third by the presiding judge of the superior court, who shall hear testimony and fix the value and cost according to the facts, and report it to the board of supervisors under oath. In all estimates of the fair cash value of the bridge or ferry the value of the franchise shall not be taken into consideration.

(Amended by Stats. 2003, Ch. 149, Sec. 79. Effective January 1, 2004.)



30866

When the cost of construction or erection and equipment of the bridge or ferry, or the fair cash value thereof, together with the cost of needed repairs and the conduct and maintenance thereof, is ascertained and fixed for the preceding year, the board shall on such ascertained amount fix the annual license tax, rate of tolls, and the amount of the penal bond, and direct a license to be issued by the clerk.

(Added by Stats. 1947, Ch. 176.)



30867

The owner or keeper of the toll bridge or ferry shall furnish a bond in the sum fixed by the board of supervisors and conditioned that the toll bridge or toll ferry will be kept in good repair and condition, and that the keeper will faithfully comply with the laws of the state and all legal orders of the board of supervisors regulating it, and pay all damages recovered against the owner or keeper by any person injured or damaged by reason of delay at or defect in the bridge or ferry, or in any manner resulting from non-compliance with the laws or lawful orders regulating it. The bond shall be approved by the chairman and filed with the clerk of the board of supervisors.

(Amended by Stats. 1982, Ch. 517, Sec. 383.)



30868

The license tax for a toll ferry or toll bridge connecting two counties shall be paid to the treasurer of the county granting it, and the license issued by the auditor thereof. The treasurer of such county shall pay to the treasury of the county in which the other end or landing of the bridge or ferry is located, one-half the sum so received annually, or the auditor may issue the license on filing with him receipts for their respective halves of the tax taken from the treasurer of the two counties.

(Added by Stats. 1947, Ch. 176.)



30869

A supervisor who is interested in an application to erect, construct, or take tolls, or alter tolls on a bridge or ferry shall not act in any such matter.

(Added by Stats. 1947, Ch. 176.)



30870

Every licensed toll bridge or toll ferry shall have the rates of toll as fixed by the board of supervisors, printed or written, posted up in some conspicuous place on or near the bridge or ferry.

(Added by Stats. 1947, Ch. 176.)



30871

The proceeds of the license tax on ferries and toll-bridges shall be paid into the county treasury for the use of roads and highways, or may be used by the board of supervisors at any time in the purchase of toll-roads and toll-bridges.

(Added by Stats. 1947, Ch. 176.)



30872

All ferry and toll bridge keepers shall keep the banks of the streams or waters at the landings of their ferries or ridges graded and in good order for the passage of vehicles. For every day compliance herewith is neglected twenty-five dollars ($25) is forfeited, to be collected for the use of the road fund of the county.

(Added by Stats. 1947, Ch. 176.)



30873

Any penalty recovered for any violation of the rights or obligations of the toll bridges or toll ferries described in this article shall be paid to the county treasury for the use of the general road fund of the county.

(Added by Stats. 1947, Ch. 176.)






ARTICLE 3.5. Toll Bridge Revenues

30880

It is the intent of the Legislature that toll bridge revenues be used to further the development of public transportation systems in the vicinity of toll bridges in order to alleviate automobile-related congestion and pollution and to diminish the need for state expenditures on new bridge facilities.

(Added by Stats. 1975, Ch. 1229.)



30881

Authority means the Bay Area Toll Authority.

(Added by Stats. 2003, Ch. 715, Sec. 45. Effective January 1, 2004.)



30882

Commission means the Metropolitan Transportation Commission.

(Added by Stats. 1975, Ch. 1229.)



30883

Department means the Department of Transportation.

(Added by Stats. 1975, Ch. 1229.)



30884

(a) Net transit revenues means those revenues of the San Francisco-Oakland Bay Bridge, the San Mateo-Hayward Bridge, and the Dumbarton Bridge determined by the authority as derived from the toll increase instituted by the commission in 1977. The calculation of the amount of the net transit revenues is equal to 16 percent of the revenue generated each year from the collection of the base toll at its level in existence for the 2001 02 fiscal year on the San Francisco-Oakland Bay Bridge, the San Mateo-Hayward Bridge, and the Dumbarton Bridge.

(b) The net transit revenues are subordinate to all of the following:

(1) The obligation to pay necessary costs of toll collection operation.

(2) The obligations of the authority under any bond resolution or indenture applicable to the toll bridges issued by the authority.

(3) The obligation to repay any advances made to the department from any other source for studies and work preliminary to the financing of any toll bridge project.

(Amended by Stats. 2003, Ch. 715, Sec. 46. Effective January 1, 2004.)



30885

Toll bridge means any state-owned bridge, including the approaches to the toll bridge from the nearest highway that is not for the exclusive use of toll bridge traffic, located within the region under the jurisdiction of the commission.

(Amended by Stats. 2003, Ch. 715, Sec. 47. Effective January 1, 2004.)



30886

To maximize the availability of funding necessary to complete the state toll bridge seismic retrofit program, to more efficiently manage the toll revenues from the toll bridges located within the region under the jurisdiction of the commission, and to expeditiously complete the seismic retrofit and replacement of the toll bridge facilities identified in paragraph (2) of subdivision (a) of Section 188.5, it is necessary and in the public s interest to consolidate the financial management of all of the toll revenues that are imposed by Sections 30916, 31010, and 31011 and that the Bay Area Toll Authority manage all of those toll revenues.

(Added by Stats. 2005, Ch. 71, Sec. 4. Effective July 18, 2005.)



30887

The authority may increase the toll rates specified in the adopted toll schedule only if this is necessary in order to enable the authority to meet its obligations under any bond resolution or indenture.

(Amended by Stats. 2003, Ch. 715, Sec. 49. Effective January 1, 2004.)



30889.3

(a) The authority may grant toll-free passage or may adopt a reduced-rate schedule of tolls for vehicles occupied by three or more persons, including the driver, and for buses crossing the bridges. The reduced-rate toll for those vehicles shall be determined by the authority in consultation with the department, and may consist of reduced daily tolls or payment in lieu of daily tolls. If the authority grants toll-free passage or adopts a reduced-rate toll schedule under this subdivision, it shall grant toll-free passage or adopt the same schedule for class I vehicles designed by the manufacturer to be occupied by not more than two persons, including the driver, if these vehicles are occupied by two persons, including the driver.

(b) Tolls on the bridges shall be maintained at rates sufficient to meet any obligations to the holders of bonds secured by the bridge toll revenues, as set forth in any bond resolution or indenture or obligation contained in bonds issued pursuant to the bond resolution or indenture, and the authority shall revise or eliminate the reduced-rate toll schedule adopted pursuant to subdivision (a) as necessary to ensure compliance with those obligations.

(c) The authority may also vary, as it deems advisable, the toll rates applicable to a vehicle operated on the bridges for the carriage of passengers by any municipal or public corporation, transit district, public utility district, political subdivision, or by a transportation company operating under a certificate of public convenience and necessity. The authority shall consult with the affected operators prior to adopting any toll rate pursuant to this subdivision.

(Amended by Stats. 2003, Ch. 715, Sec. 52. Effective January 1, 2004.)



30890

The authority shall transfer the net transit revenues, as defined in Section 30884, to the commission on a regularly scheduled basis as set forth in the authority s annual budget resolution.

(Repealed and added by Stats. 2003, Ch. 715, Sec. 54. Effective January 1, 2004.)



30891

The commission may retain, for its cost in administering this article, an amount not to exceed one-quarter of 1 percent of the revenues allocated by it pursuant to Section 30892 and of the revenues allocated by it pursuant to Sections 30913 and 30914.

(Amended by Stats. 2003, Ch. 715, Sec. 55. Effective January 1, 2004.)



30892

After deduction for its administrative cost, the commission shall allocate the remaining funds to public entities operating public transportation systems and to the department to achieve the commission s capital planning objectives in the vicinity of toll bridges as set forth in its adopted regional transportation plan. Such objectives shall include, but not be limited, to:

(a) Transbridge corridor trunk transit services.

(b) Feeder service to transbridge trunk transit services.

(c) Bridge traffic control devices required to establish exclusive lanes for transit services.

(d) Transbridge terminal facilities.

(e) Transbridge corridor guideway facilities.

(f) Improvement of alternate public transportation facilities and routings which affect bridge traffic.

(Added by Stats. 1975, Ch. 1229.)



30893

The commission may also allocate the funds to public entities and the department for the establishment and operation of ferry systems within the region under the jurisdiction of the commission.

(Added by Stats. 1975, Ch. 1229.)



30894

The commission shall adopt and distribute procedures for the submission of applications for funding and allocation of funds. Only those applications for projects that will implement the commission s transportation planning objectives in the vicinity of toll bridges as set forth in its adopted regional transportation plan or the commission s objectives with respect to ferry systems shall be approved.

(Amended by Stats. 2003, Ch. 715, Sec. 56. Effective January 1, 2004.)






ARTICLE 4. Toll Ferries in Cities

30900

Notwithstanding any other provision of this code, the legislative body of a city may grant upon such terms, limitations, conditions, and restrictions and under such supervision as in its judgment are necessary and proper, franchises, privileges, or licenses for the construction, maintenance, and operation of toll ferries and for the taking and keeping of tolls from such ferries when the following conditions exist:

(a) The toll ferry is operated wholly within the boundaries of such city.

(b) None of the route or routes of such toll ferry constitute a part or an extension of a state highway or a state highway route.

(c) No part of the route or routes of the toll ferry for which a franchise, privilege or license is being processed is within 10 miles of a toll bridge in operation or under construction over any body of water across which said toll ferry is to operate.

(d) The director finds that no toll bridge is planned or contemplated in a location where such ferry would compete with it. Failure of the director to make a finding and advise the legislative body of the city of such finding in writing within 30 days after being advised in writing by the legislative body of a city that it is considering granting a franchise, privilege, or license to operate a toll ferry that such a toll bridge is planned or contemplated shall be deemed a finding that no such toll bridge is planned or contemplated.

(Added by Stats. 1963, Ch. 658.)



30901

In granting any such franchise, privilege, or license, the legislative body may require the grantee thereof to pay an annual fee either in a flat amount or a percentage of the gross receipts derived from the operation of such toll ferry.

(Added by Stats. 1963, Ch. 658.)



30902

The provisions of this article do not relieve the operator of a toll ferry from obtaining and maintaining a current and valid certificate of public convenience and necessity from the Public Utilities Commission when such certificate is otherwise required.

(Added by Stats. 1963, Ch. 658.)









CHAPTER 4. San Francisco Bay Area Bridges

30910

(a) The state-owned toll bridges within the geographic jurisdiction of the Metropolitan Transportation Commission are the following bridges:

(1) Antioch Bridge.

(2) Benicia-Martinez Bridge.

(3) Carquinez Bridges.

(4) Dumbarton Bridge.

(5) Richmond-San Rafael Bridge.

(6) San Mateo-Hayward Bridge.

(7) San Francisco-Oakland Bay Bridge.

(b) The Antioch Bridge, the Benicia-Martinez Bridge, the Carquinez Bridges, and the Richmond-San Rafael Bridge are at times classified as the northern bridge unit, and the Dumbarton Bridge, the San Mateo-Hayward Bridge, and the San Francisco-Oakland Bay Bridge are at times classified as the southern bridge unit. For purposes of operation, rehabilitation, maintenance, and financing, all of the bridges are classified as a single enterprise.

(Amended by Stats. 2003, Ch. 715, Sec. 58. Effective January 1, 2004.)



30910.5

Authority means the Bay Area Toll Authority.

(Added by Stats. 2003, Ch. 715, Sec. 58.5. Effective January 1, 2004.)



30911

(a) The authority shall control and maintain the Bay Area Toll Account and other subaccounts it deems necessary and appropriate to document toll revenue and operating expenditures in accordance with generally accepted accounting principles.

(b) (1) After the requirements of any bond resolution or indenture of the authority for any outstanding revenue bonds have been met, the authority shall transfer on a regularly scheduled basis as set forth in the authority s annual budget resolution, the revenues defined in subdivision (b) of Section 30913 and Section 30914 to the commission. The funds transferred are continuously appropriated to the commission to expend for the purposes specified in subdivision (b) of Section 30913 and Section 30914.

(2) For the purposes of paragraph (1), the revenues defined in subdivision (b) of Section 30913 and subdivision (a) of Section 30914 include all revenues accruing since January 1, 1989.

(Repealed and added by Stats. 2003, Ch. 715, Sec. 60. Effective January 1, 2004.)



30912

(a) Revenue derived from tolls on all bridges may be expended, subject to the adopted annual budget of the authority, for any of the following purposes:

(1) Safety and operational costs, including toll collection and maintenance costs in accordance with Section 188.4.

(2) Costs of bridge construction and improvement projects, including seismic retrofit and replacement projects, and including debt service and sinking fund payments on bonds issued by the authority for those projects. The repayment of any advances from other state funds may be made from the toll revenue or bond proceeds.

(b) The revenue determined by the authority as derived from the toll increase approved in 1988, and authorized by Section 30917 for class I vehicles on the San Francisco-Oakland Bay Bridge shall be used, to the extent specified in paragraph (4) of subdivision (a) of Section 30914, for the construction of rail extensions specified in Section 30914 or for payment of the principal of, and interest on, bonds issued for those projects, including payments into a sinking fund maintained for that purpose.

(Amended by Stats. 2005, Ch. 71, Sec. 5. Effective July 18, 2005.)



30913

(a) In addition to any other authorized expenditure of toll bridge revenues, the following major projects may be funded from toll revenues:

(1) Benicia-Martinez Bridge: Widening of the existing bridge.

(2) Benicia-Martinez Bridge: Construction of an additional span parallel to the existing bridge.

(3) Carquinez Bridge: Replacement of the existing western span.

(4) Richmond-San Rafael Bridge: Major rehabilitation of the bridge, and development of a new easterly approach between the toll plaza and Route 80, near Pinole, known as the Richmond Parkway.

(b) The toll increase approved in 1988, which authorized a uniform toll of one dollar ($1) for two-axle vehicles on the bridges and corresponding increases for multi-axle vehicles, resulted in the following toll increases for two-axle vehicles on the bridges:

Bridge

1988 Increase
(Two axle vehicles)

Antioch Bridge

$0.50

Benicia-Martinez Bridge

.60

Carquinez Bridge

.60

Dumbarton Bridge

.25

Richmond-San Rafael Bridge

.00

San Francisco-Oakland Bay Bridge

.25

San Mateo-Hayward Bridge

.25

Portions of the 1988 toll increase were dedicated to transit purposes, and these amounts shall be calculated as up to 2 percent of the revenue generated each year by the collection on all bridges of the base toll at the level established by the 1988 toll increase. The Metropolitan Transportation Commission shall allocate two-thirds of these amounts for transportation projects, other than those specified in Sections 30912 and 30913 and in subdivision (a) of Section 30914, which are designed to reduce vehicular traffic congestion and improve bridge operations on any bridge, including, but not limited to, bicycle facilities and for the planning, construction, operation, and acquisition of rapid water transit systems. The commission shall allocate the remaining one-third solely for the planning, construction, operation, and acquisition of rapid water transit systems. The plans for the projects may also be funded by these moneys. Funds made available for rapid water transit systems pursuant to this subdivision shall be allocated to the San Francisco Bay Area Water Emergency Transportation Authority beginning on the date specified in the adopted transition plan developed by the authority pursuant to subdivision (b) of Section 66540.32 of the Government Code.

(c) The department shall not include, in the plans for the new Benicia-Martinez Bridge, toll plazas, highways, or other facilities leading to or from the Benicia-Martinez Bridge, any construction that would result in the net loss of any wetland acreage.

(d) With respect to the Benicia-Martinez and Carquinez Bridges, the department shall consider the potential for rail transit as part of the plans for the new structures specified in paragraphs (2) and (3) of subdivision (a).

(e) At the time the first of the new bridges specified in paragraphs (2) and (3) of subdivision (a) is opened to the public, there shall be a lane for the exclusive use of pedestrians and bicycles available on at least, but not limited to, the original span at Benicia or Carquinez, or the additional or replacement spans planned for those bridges. The design of these bridges shall not preclude the subsequent addition of a lane for the exclusive use of pedestrians and bicycles.

(Amended by Stats. 2008, Ch. 387, Sec. 12. Effective January 1, 2009.)



30914

(a) In addition to any other authorized expenditures of toll bridge revenues, the following major projects may be funded from toll revenues of all bridges:

(1) Dumbarton Bridge: Improvement of the western approaches from Route 101 if affected local governments are involved in the planning.

(2) San Mateo-Hayward Bridge and approaches: Widening of the bridge to six lanes, construction of rail transit capital improvements on the bridge structure, and improvements to the Route 92/Route 880 interchange.

(3) Construction of West Grand connector or an alternate project designed to provide comparable benefit by reducing vehicular traffic congestion on the eastern approaches to the San Francisco-Oakland Bay Bridge. Affected local governments shall be involved in the planning.

(4) Not less than 90 percent of the revenues determined by the authority as derived from the toll increase approved in 1988 for class I vehicles on the San Francisco-Oakland Bay Bridge authorized by Section 30917 shall be used exclusively for rail transit capital improvements designed to reduce vehicular traffic congestion on that bridge. This amount shall be calculated as 21 percent of the revenue generated each year by the collection of the base toll at the level established by the 1988 increase on the San Francisco-Oakland Bay Bridge.

(b) Notwithstanding any funding request for the transbay bus terminal pursuant to Section 31015, the Metropolitan Transportation Commission shall allocate toll bridge revenues in an annual amount not to exceed three million dollars ($3,000,000), plus a 3.5-percent annual increase, to the department or to the Transbay Joint Powers Authority after the department transfers the title of the Transbay Terminal Building to that entity, for operation and maintenance expenditures. This allocation shall be payable from funds transferred by the Bay Area Toll Authority. This transfer of funds is subordinate to any obligations of the authority, now or hereafter existing, having a statutory or first priority lien against the toll bridge revenues. The first annual 3.5-percent increase shall be made on July 1, 2004. The transfer is further subject to annual certification by the department or the Transbay Joint Powers Authority that the total Transbay Terminal Building operating revenue is insufficient to pay the cost of operation and maintenance without the requested funding.

(c) If the voters approve a toll increase in 2004 pursuant to Section 30921, the authority shall, consistent with the provisions of subdivisions (d) and (f), fund the projects described in this subdivision and in subdivision (d) that shall collectively be known as the Regional Traffic Relief Plan by bonding or transfers to the Metropolitan Transportation Commission. These projects have been determined to reduce congestion or to make improvements to travel in the toll bridge corridors, from toll revenues of all bridges:

(1) BART/MUNI Connection at Embarcadero and Civic Center Stations. Provide direct access from the BART platform to the MUNI platform at the above stations and equip new fare gates that are TransLink ready. Three million dollars ($3,000,000). The project sponsor is BART.

(2) MUNI Metro Third Street Light Rail Line. Provide funding for the surface and light rail transit and maintenance facility to support MUNI Metro Third Street Light Rail service connecting to Caltrain stations and the E-Line waterfront line. Thirty million dollars ($30,000,000). The project sponsor is MUNI.

(3) MUNI Waterfront Historic Streetcar Expansion. Provide funding to rehabilitate historic streetcars and construct trackage and terminal facilities to support service from the Caltrain Terminal, the Transbay Terminal, and the Ferry Building, and connecting the Fisherman s Wharf and northern waterfront. Ten million dollars ($10,000,000). The project sponsor is MUNI.

(4) East to West Bay Commuter Rail Service over the Dumbarton Rail Bridge. Provide funding for the necessary track and station improvements and rolling stock to interconnect the BART and Capitol Corridor at Union City with Caltrain service over the Dumbarton Rail Bridge, and interconnect and provide track improvements for the ACE line with the same Caltrain service at Centerville. Provide a new station at Sun Microsystems in Menlo Park. One hundred thirty-five million dollars ($135,000,000). The project is jointly sponsored by the San Mateo County Transportation Authority, Capitol Corridor, and the Alameda County Transportation Commission.

(5) Vallejo Station. Construct intermodal transportation hub for bus and ferry service, including parking structure, at site of Vallejo s current ferry terminal. Twenty-eight million dollars ($28,000,000). The project sponsor is the City of Vallejo.

(6) Solano County Express Bus Intermodal Facilities. Provide competitive grant fund source, to be administered by the Metropolitan Transportation Commission. Eligible projects are Curtola Park and Ride, Benicia Intermodal Facility, Fairfield Transportation Center, and Vacaville Intermodal Station. Priority to be given to projects that are fully funded, ready for construction, and serving transit service that operates primarily on existing or fully funded high-occupancy vehicle lanes. Twenty million dollars ($20,000,000). The project sponsor is the Solano Transportation Authority.

(7) Solano County Corridor Improvements near Interstate 80/Interstate 680 Interchange. Provide funding for improved mobility in corridor based on recommendations of joint study conducted by the Department of Transportation and the Solano Transportation Authority. Cost-effective transit infrastructure investment or service identified in the study shall be considered a high priority. One hundred million dollars ($100,000,000). The project sponsor is the Solano Transportation Authority.

(8) Interstate 80: Eastbound High-Occupancy Vehicle (HOV) Lane Extension from Route 4 to Carquinez Bridge. Construct HOV-lane extension. Fifty million dollars ($50,000,000). The project sponsor is the Department of Transportation.

(9) Richmond Parkway Transit Center. Construct parking structure and associated improvements to expand bus capacity. Sixteen million dollars ($16,000,000). The project sponsor is the Alameda-Contra Costa Transit District, in coordination with West Contra Costa Transportation Advisory Committee, Western Contra Costa Transit Authority, City of Richmond, and the Department of Transportation.

(10) Sonoma-Marin Area Rail Transit District (SMART) Extension to Larkspur or San Quentin. Extend rail line from San Rafael to a ferry terminal at Larkspur or San Quentin. Thirty-five million dollars ($35,000,000). Up to five million dollars ($5,000,000) may be used to study, in collaboration with the Water Transit Authority, the potential use of San Quentin property as an intermodal water transit terminal. The project sponsor is SMART.

(11) Greenbrae Interchange/Larkspur Ferry Access Improvements. Provide enhanced regional and local access around the Greenbrae Interchange to reduce traffic congestion and provide multimodal access to the Richmond-San Rafael Bridge and Larkspur Ferry Terminal by constructing a new full service diamond interchange at Wornum Drive south of the Greenbrae Interchange, extending a multiuse pathway from the new interchange at Wornum Drive to East Sir Francis Drake Boulevard and the Cal Park Hill rail right-of-way, adding a new lane to East Sir Francis Drake Boulevard and rehabilitating the Cal Park Hill Rail Tunnel and right-of-way approaches for bicycle and pedestrian access to connect the San Rafael Transit Center with the Larkspur Ferry Terminal. Sixty-five million dollars ($65,000,000). The project sponsor is the Marin County Congestion Management Agency.

(12) Direct High-Occupancy Vehicle (HOV) lane connector from Interstate 680 to the Pleasant Hill or Walnut Creek BART stations or in close proximity to either station or as an extension of the southbound Interstate 680 High-Occupancy Vehicle Lane through the Interstate 680/State Highway Route 4 interchange from North Main in Walnut Creek to Livorna Road. The County Connection shall utilize up to one million dollars ($1,000,000) of the funds described in this paragraph to develop options and recommendations for providing express bus service on the Interstate 680 High-Occupancy Vehicle Lane south of the Benicia Bridge in order to connect to BART. Upon completion of the plan, the Contra Costa Transportation Authority shall adopt a preferred alternative provided by the County Connection plan for future funding. Following adoption of the preferred alternative, the remaining funds may be expended either to fund the preferred alternative or to extend the high-occupancy vehicle lane as described in this paragraph. Fifteen million dollars ($15,000,000). The project is sponsored by the Contra Costa Transportation Authority.

(13) Rail Extension to East Contra Costa/E-BART. Extend BART from Pittsburg/Bay Point Station to Byron in East Contra Costa County. Ninety-six million dollars ($96,000,000). Project funds may only be used if the project is in compliance with adopted BART policies with respect to appropriate land use zoning in vicinity of proposed stations. The project is jointly sponsored by BART and the Contra Costa Transportation Authority.

(14) Capitol Corridor Improvements in Interstate 80/Interstate 680 Corridor. Fund track and station improvements, including the Suisun Third Main Track and new Fairfield Station. Twenty-five million dollars ($25,000,000). The project sponsor is the Capitol Corridor Joint Powers Authority and the Solano Transportation Authority.

(15) Central Contra Costa Bay Area Rapid Transit (BART) Crossover. Add new track before Pleasant Hill BART Station to permit BART trains to cross to return track towards San Francisco. Twenty-five million dollars ($25,000,000). The project sponsor is BART.

(16) Benicia-Martinez Bridge: New Span. Provide partial funding for completion of new five-lane span between Benicia and Martinez to significantly increase capacity in the I-680 corridor. Fifty million dollars ($50,000,000). The project sponsor is the Bay Area Toll Authority.

(17) Regional Express Bus North. Competitive grant program for bus service in Richmond-San Rafael Bridge, Carquinez, Benicia-Martinez, and Antioch Bridge corridors. Provide funding for park and ride lots, infrastructure improvements, and rolling stock. Eligible recipients include the Golden Gate Bridge Highway and Transportation District, Vallejo Transit, Napa VINE, Fairfield-Suisun Transit, Western Contra Costa Transit Authority, Eastern Contra Costa Transit Authority, and Central Contra Costa Transit Authority. The Golden Gate Bridge Highway and Transportation District shall receive a minimum of one million six hundred thousand dollars ($1,600,000). Napa VINE shall receive a minimum of two million four hundred thousand dollars ($2,400,000). Twenty million dollars ($20,000,000). The project sponsor is the Metropolitan Transportation Commission.

(18) TransLink. Integrate the bay area s regional smart card technology, TransLink, with operator fare collection equipment and expand system to new transit services. Twenty-two million dollars ($22,000,000). The project sponsor is the Metropolitan Transportation Commission.

(19) Real-Time Transit Information. Provide a competitive grant program for transit operators for assistance with implementation of high-technology systems to provide real-time transit information to riders at transit stops or via telephone, wireless, or Internet communication. Priority shall be given to projects identified in the commission s connectivity plan adopted pursuant to subdivision (d) of Section 30914.5. Twenty million dollars ($20,000,000). The funds shall be administered by the Metropolitan Transportation Commission.

(20) Safe Routes to Transit: Plan and construct bicycle and pedestrian access improvements in close proximity to transit facilities. Priority shall be given to those projects that best provide access to regional transit services. Twenty-two million five hundred thousand dollars ($22,500,000). City Car Share shall receive two million five hundred thousand dollars ($2,500,000) to expand its program within approximately one-quarter mile of transbay regional transit terminals or stations. The City Car Share project is sponsored by City Car Share and the Safe Routes to Transit project is jointly sponsored by the East Bay Bicycle Coalition and the Transportation and Land Use Coalition. These sponsors must identify a public agency cosponsor for purposes of specific project fund allocations.

(21) BART Tube Seismic Strengthening. Add seismic capacity to existing BART tube connecting the East Bay with San Francisco. One hundred forty-three million dollars ($143,000,000). The project sponsor is BART.

(22) Transbay Terminal/Downtown Caltrain Extension. A new Transbay Terminal at First and Mission Streets in San Francisco providing added capacity for transbay, regional, local, and intercity bus services, the extension of Caltrain rail services into the terminal, and accommodation of a future high-speed passenger rail line to the terminal and eventual rail connection to the East Bay. Eligible expenses include project planning, design and engineering, construction of a new terminal and its associated ramps and tunnels, demolition of existing structures, design and development of a temporary terminal, property and right-of-way acquisitions required for the project, and associated project-related administrative expenses. A bus- and train-ready terminal facility, including purchase and acquisition of necessary rights-of-way for the terminal, ramps, and rail extension, is the first priority for toll funds for the Transbay Terminal/Downtown Caltrain Extension Project. The temporary terminal operation shall not exceed five years. One hundred fifty million dollars ($150,000,000). The project sponsor is the Transbay Joint Powers Authority.

(23) Oakland Airport Connector. New transit connection to link BART, Capitol Corridor, and AC Transit with Oakland Airport. The Port of Oakland shall provide a full funding plan for the connector. Thirty million dollars ($30,000,000). The project sponsors are the Port of Oakland and BART.

(24) AC Transit Enhanced Bus-Phase 1 on Telegraph Avenue, International Boulevard, and East 14th Street (Berkeley-Oakland-San Leandro). Develop enhanced bus service on these corridors, including bus bulbs, signal prioritization, new buses, and other improvements. Priority of investment shall improve the AC connection to BART on these corridors. Sixty-five million dollars ($65,000,000). The project sponsor is AC Transit.

(25) Transbay Commute Ferry Service. Purchase two vessels for transbay ferry services. Second vessel funds to be released upon demonstration of appropriate terminal locations, new transit-oriented development, adequate parking, and sufficient landside feeder connections to support ridership projections. Twelve million dollars ($12,000,000). The project sponsor is the San Francisco Bay Area Water Emergency Transportation Authority. If the San Francisco Bay Area Water Emergency Transportation Authority demonstrates to the Metropolitan Transportation Commission that it has secured alternative funding for the two vessel purchases described in this paragraph, the funds may be used for terminal improvements or for consolidation of existing ferry operations.

(26) Commute Ferry Service for Berkeley/Albany. Purchase two vessels for ferry services between the Berkeley/Albany Terminal and San Francisco. Parking access and landside feeder connections must be sufficient to support ridership projections. Twelve million dollars ($12,000,000). The project sponsor is the San Francisco Bay Area Water Emergency Transportation Authority. If the San Francisco Bay Area Water Emergency Transportation Authority demonstrates to the Metropolitan Transportation Commission that it has secured alternative funding for the two vessel purchases described in this paragraph, the funds may be used for terminal improvements. If the San Francisco Bay Area Water Emergency Transportation Authority does not have an entitled terminal site within the Berkeley/Albany catchment area by 2010 that meets its requirements, the funds described in this paragraph and the operating funds described in paragraph (7) of subdivision (d) shall be transferred to another site in the East Bay. The City of Richmond shall be given first priority to receive this transfer of funds if it has met the planning milestones identified in its special study developed pursuant to paragraph (28).

(27) Commute Ferry Service for South San Francisco. Purchase two vessels for ferry services to the Peninsula. Parking access and landside feeder connections must be sufficient to support ridership projections. Twelve million dollars ($12,000,000). The project sponsor is the San Francisco Bay Area Water Emergency Transportation Authority. If the San Francisco Bay Area Water Emergency Transportation Authority demonstrates to the Metropolitan Transportation Commission that it has secured alternative funding for the two vessel purchases described in this paragraph, the funds may be used for terminal improvements.

(28) Water Transit Facility Improvements, Spare Vessels, and Environmental Review Costs. Provide two backup vessels for water transit services, expand berthing capacity at the Port of San Francisco, and expand environmental studies and design for eligible locations. Forty-eight million dollars ($48,000,000). The project sponsor is the San Francisco Bay Area Water Emergency Transportation Authority. Up to one million dollars ($1,000,000) of the funds described in this paragraph shall be made available for the San Francisco Bay Area Water Emergency Transportation Authority to study accelerating development and other milestones that would potentially increase ridership at the City of Richmond ferry terminal.

(29) Regional Express Bus Service for San Mateo, Dumbarton, and Bay Bridge Corridors. Expand park and ride lots, improve HOV access, construct ramp improvements, and purchase rolling stock. Twenty-two million dollars ($22,000,000). The project sponsors are AC Transit and the Alameda County Transportation Commission.

(30) I-880 North Safety Improvements. Reconfigure various ramps on I-880 and provide appropriate mitigations between 29th Avenue and 16th Avenue. Ten million dollars ($10,000,000). The project sponsors are the Alameda County Transportation Commission, City of Oakland, and Department of Transportation.

(31) BART Warm Springs Extension. Extension of the existing BART system from Fremont to Warm Springs in southern Alameda County. Ninety-five million dollars ($95,000,000). Up to ten million dollars ($10,000,000) shall be used for grade separation work in the City of Fremont necessary to extend BART. The project would facilitate a future rail service extension to the Silicon Valley. The project sponsor is BART.

(32) I-580 (Tri Valley) Rapid Transit Corridor Improvements. Provide rail or High-Occupancy Vehicle lane direct connector to Dublin BART and other improvements on I-580 in Alameda County for use by express buses. Sixty-five million dollars ($65,000,000). The project sponsor is the Alameda County Transportation Commission.

(33) Regional Rail Master Plan. Provide planning funds for integrated regional rail study pursuant to subdivision (f) of Section 30914.5. Six million five hundred thousand dollars ($6,500,000). The project sponsors are Caltrain and BART.

(34) Integrated Fare Structure Program. Provide planning funds for the development of zonal monthly transit passes pursuant to subdivision (e) of Section 30914.5. One million five hundred thousand dollars ($1,500,000). The project sponsor is the Translink Consortium.

(35) Transit Commuter Benefits Promotion. Marketing program to promote tax-saving opportunities for employers and employees as specified in Section 132(f)(3) or 162(a) of the Internal Revenue Code. Goal is to increase the participation rate of employers offering employees a tax-free benefit to commute to work by transit. The project sponsor is the Metropolitan Transportation Commission. Five million dollars ($5,000,000).

(36) Caldecott Tunnel Improvements. Provide funds to plan and construct a fourth bore at the Caldecott Tunnel between Contra Costa and Alameda Counties. The fourth bore will be a two-lane bore with a shoulder or shoulders north of the current three bores. The County Connection shall study all feasible alternatives to increase transit capacity in the westbound corridor of State Highway Route 24 between State Highway Route 680 and the Caldecott Tunnel, including the study of the use of an express lane, high-occupancy vehicle lane, and an auxiliary lane. The cost of the study shall not exceed five hundred thousand dollars ($500,000) and shall be completed not later than January 15, 2006. Fifty million five hundred thousand dollars ($50,500,000). The project sponsor is the Contra Costa Transportation Authority.

(d) Not more than 38 percent of the revenues generated from the toll increase shall be made available annually for the purpose of providing operating assistance for transit services as set forth in the authority s annual budget resolution. The funds shall be made available to the provider of the transit services subject to the performance measures described in Section 30914.5. If the funds cannot be obligated for operating assistance consistent with the performance measures, these funds shall be obligated for other operations consistent with this chapter.

Except for operating programs that do not have planned funding increases and subject to the 38-percent limit on total operating cost funding in any single year, following the first year of scheduled operations, an escalation factor, not to exceed 1.5 percent per year, shall be added to the operating cost funding through the 2015 16 fiscal year, to partially offset increased operating costs. The escalation factors shall be contained in the operating agreements described in Section 30914.5. Subject to the limitations of this paragraph, the Metropolitan Transportation Commission may annually fund the following operating programs as another component of the Regional Traffic Relief Plan:

(1) Golden Gate Express Bus Service over the Richmond Bridge (Route 40). Two million one hundred thousand dollars ($2,100,000).

(2) Napa VINE Service terminating at the Vallejo Intermodal Terminal. Three hundred ninety thousand dollars ($390,000).

(3) Regional Express Bus North Pool serving the Carquinez and Benicia Bridge Corridors. Three million four hundred thousand dollars ($3,400,000).

(4) Regional Express Bus South Pool serving the Bay Bridge, San Mateo Bridge, and Dumbarton Bridge Corridors. Six million five hundred thousand dollars ($6,500,000).

(5) Dumbarton Rail. Five million five hundred thousand dollars ($5,500,000).

(6) San Francisco Bay Area Water Emergency Transportation Authority, Alameda/Oakland/Harbor Bay, Berkeley/Albany, South San Francisco, Vallejo, or other transbay ferry service. A portion of the operating funds may be dedicated to landside transit operations. Fifteen million three hundred thousand dollars ($15,300,000). Funds historically made available to the City of Vallejo or the City of Alameda shall continue to be allocated to those cities until the date specified in the adopted transition plan developed by the San Francisco Bay Area Water Emergency Transportation Authority pursuant to subdivision (b) of Section 66540.32 of the Government Code. The authority may use up to six hundred thousand dollars ($600,000) to support development of the transition plan and for transition-related costs, including, but not limited to, reasonable administrative costs incurred by the authority and transferring agencies on or after July 1, 2008, in accordance with subdivision (e) of Section 66540.11 of the Government Code, upon a determination by the Metropolitan Transportation Commission that these costs are reasonable and substantially the result of the transition. After adoption of the transition plan and after formal agreement by the Cities of Alameda and Vallejo to transition their ferry services to the authority in accordance with the transition plan, the authority may use additional funds, above the limits previously referenced in this paragraph, for transition and transition-related activities, incurred before or after the actual transfer of services, as specified in the transition plan and approved by the Metropolitan Transportation Commission. The authority may utilize funds from this section for operation of the services transferred from the City of Vallejo or the City of Alameda if approved by the Metropolitan Transportation Commission.

(7) Owl Bus Service on BART Corridor. One million eight hundred thousand dollars ($1,800,000).

(8) MUNI Metro Third Street Light Rail Line. Two million five hundred thousand dollars ($2,500,000) without escalation.

(9) AC Transit Enhanced Bus Service on Telegraph Avenue, International Boulevard, and East 14th Street in Berkeley-Oakland-San Leandro. Three million dollars ($3,000,000) without escalation.

(10) TransLink, three-year operating program. Twenty million dollars ($20,000,000) without escalation.

(11) San Francisco Bay Area Water Emergency Transportation Authority, regional planning and operations. Three million dollars ($3,000,000) without escalation.

(e) For all projects authorized under subdivision (c), the project sponsor shall submit an initial project report to the Metropolitan Transportation Commission before July 1, 2004. This report shall include all information required to describe the project in detail, including the status of any environmental documents relevant to the project, additional funds required to fully fund the project, the amount, if any, of funds expended to date, and a summary of any impediments to the completion of the project. This report, or an updated report, shall include a detailed financial plan and shall notify the commission if the project sponsor will request toll revenue within the subsequent 12 months. The project sponsor shall update this report as needed or requested by the commission. No funds shall be allocated by the commission for any project authorized by subdivision (c) until the project sponsor submits the initial project report, and the report is reviewed and approved by the commission.

If multiple project sponsors are listed for projects listed in subdivision (c), the commission shall identify a lead sponsor in coordination with all identified sponsors, for purposes of allocating funds. For any projects authorized under subdivision (c), the commission shall have the option of requiring a memorandum of understanding between itself and the project sponsor or sponsors that shall include any specific requirements that must be met prior to the allocation of funds provided under subdivision (c).

(f) The Metropolitan Transportation Commission shall annually assess the status of programs and projects and shall allocate a portion of funding made available under Section 30921 or 30958 for public information and advertising to support the services and projects identified in subdivisions (c) and (d). If a program or project identified in subdivision (c) has cost savings after completion, taking into account construction costs and an estimate of future settlement claims, or cannot be completed or cannot continue due to delivery or financing obstacles making the completion or continuation of the program or project unrealistic, the commission shall consult with the program or project sponsor. After consulting with the sponsor, the commission shall hold a public hearing concerning the program or project. After the hearing, the commission may vote to modify the program or the project s scope, decrease its level of funding, or reassign some or all of the funds to another project within the same bridge corridor. If a program or project identified in subdivision (c) is to be implemented with other funds not derived from tolls, the commission shall follow the same consultation and hearing process described above and may vote thereafter to reassign the funds to another project consistent with the intent of this chapter. If an operating program or project as identified in subdivision (d) cannot achieve its performance objectives described in subdivision (a) of Section 30914.5 or cannot continue due to delivery or financing obstacles making the completion or continuation of the program or project unrealistic, the commission shall consult with the program or the project sponsor. After consulting with the sponsor, the commission shall hold a public hearing concerning the program or project. After the hearing, the commission may vote to modify the program or the project s scope, decrease its level of funding, or to reassign some or all of the funds to another or an additional regional transit program or project within the same corridor. If a program or project does not meet the required performance measures, the commission shall give the sponsor a time certain to achieve the performance measures before reassigning its funding.

(g) If the voters approve a toll increase pursuant to Section 30921, the authority shall within 24 months of the election date include the projects in a long-range plan that are consistent with the commission s findings required by this section and Section 30914.5. The authority shall update its long-range plan as required to maintain its viability as a strategic plan for funding projects authorized by this section. The authority shall, by January 1, 2007, submit its updated long-range plan to the transportation policy committee of each house of the Legislature for review.

(h) If the voters approve a toll increase pursuant to Section 30921, and if additional funds from this toll increase are available following the funding obligations of subdivisions (c) and (d), the authority may set aside a reserve to fund future rolling stock replacement to enhance the sustainability of the services enumerated in subdivision (d). The authority shall, by January 1, 2020, submit a 20-year toll bridge expenditure plan to the Legislature for adoption. This expenditure plan shall have, as its highest priority, replacement of transit vehicles purchased pursuant to subdivision (c).

(Amended by Stats. 2010, Ch. 491, Sec. 33. Effective January 1, 2011.)



30914.1

Funding of the TransLink operating program in the amount of twenty million dollars ($20,000,000) shall be made pursuant to paragraph (10) of subdivision (d) of Section 30914 without regard to the three-year limitation stated therein.

(Added by Stats. 2009, Ch. 515, Sec. 5. Effective January 1, 2010.)



30914.5

(a) Prior to the allocation of revenue for transit operating assistance under subdivision (d) of Section 30914, the Metropolitan Transportation Commission shall adopt performance measures related to fare-box recovery, ridership, and other performance measures as needed. The performance measures shall be developed in consultation with the affected transit operators and the commission s advisory council.

(b) The Metropolitan Transportation Commission shall execute an operating agreement with the sponsors of the projects described in subdivision (d) of Section 30914. This agreement shall include, at a minimum, a fully funded operating plan that conforms to and is consistent with the adopted performance measures. The agreement shall also include a schedule of projected fare revenues or other operating revenues to indicate that the service is viable in the near term and is expected to meet the adopted performance measures in future years. For any individual project sponsor, this operating agreement may include additional requirements, as determined by the commission, to be met prior to the allocation of transit assistance under subdivision (d) of Section 30914.

(c) Prior to the annual allocation of transit operating assistance funds by the Metropolitan Transportation Commission pursuant to subdivision (d) of Section 30914, the Metropolitan Transportation Commission shall conduct, or shall require the sponsoring agency to conduct, an independent audit that contains audited financial information, including an opinion on the status and cost of the project and its compliance with the approved performance measures. Notwithstanding this requirement, each operator shall be given a one-year trial period to operate new service. In the first year of new service, the sponsor shall develop a reporting and accounting structure for the performance measures. Commencing with the third operating year, sponsors shall be subject to the approved performance measures.

(d) The Metropolitan Transportation Commission shall adopt a regional transit connectivity plan by May 1, 2006. The connectivity plan shall be incorporated into the commission s Transit Coordination Implementation Plan pursuant to Section 66516.5 of the Government Code. The connectivity plan shall require operators to comply with the plan utilizing commission authority pursuant to Section 66516.5 of the Government Code. The commission shall consult with the Partnership Transit Coordination Council in developing a plan that identifies and evaluates opportunities for improving transit connectivity and shall include, but not be limited to, the following components:

(1) A network of key transit hubs connecting regional rapid transit services to one another, and to feeder transit services. Regional rapid transit means long-haul transit service that crosses county lines, and operates mostly in dedicated rights-of-way, including freeway high-occupancy vehicle lanes, crossing a bridge, or on the bay. The identified transit hubs shall operate either as a timed transfer network or as pulsed hub connections, providing regularly scheduled connections between two or more transit lines.

(2) Physical infrastructure and right-of-way improvements necessary to improve system reliability and connections at transit hubs. Physical infrastructure improvements may include, but are not limited to, improved rail-to-rail transfer facilities, including cross-platform transfers, and intermodal transit improvements that facilitate rail-to-bus, rail-to-ferry, ferry-to-ferry, ferry-to-bus, and bus-to-bus transfers. Capital improvements identified in the plan shall be eligible for funding in the commission s regional transportation plan.

(3) Regional standards and procedures to ensure maximum coordination of schedule connections to minimize transfer times between transit lines at key transit hubs, including, but not limited to, the following:

(A) Policies and procedures for improved fare collection.

(B) Enhanced trip-planning services, including Internet-based programs, telephone information systems, and printed schedules.

(C) Enhanced schedule coordination through the implementation of real-time transit-vehicle location systems that facilitate communication between systems and result in improved timed transfers between routes.

(D) Performance measures and data collection to monitor the performance of the connectivity plan.

The connectivity plan shall focus on, but not be limited to, feeder transit lines connecting to regional rapid transit services, and the connection of regional rapid transit services to one another. The connectivity plan shall be adopted following a Metropolitan Transportation Commission public hearing at least 60 days prior to adoption. The commission shall adopt performance measures and collect appropriate data to monitor the performance of the connectivity plan. The plan shall be evaluated every three years by the commission as part of the update to its regional transportation plan. No agency shall be eligible to receive funds under this section unless the agency is a participant operator in the commission s regional transit connectivity plan.

The provisions of this subdivision shall only be effective if the voters approve the toll increase as set forth in Section 30921, and the expenditures incurred by the Metropolitan Transportation Commission up to five hundred thousand dollars ($500,000) that are related to the requirements of this subdivision, including any study, shall be reimbursed from toll revenues identified in paragraph (33) of subdivision (c) of Section 30914.

(e) The TransLink Consortium, per the TransLink Interagency Participation Agreement, shall, by July 1, 2008, develop a plan for an integrated fare program covering all regional rapid transit trips funded in full or in part by this section. Regional rapid transit means long-haul transit services that cross county lines, and operate mostly in dedicated rights-of-way, including freeway high-occupancy vehicle lanes, crossing a bridge, or on the bay. Interregional rail services, originating or terminating from outside the Bay Area, shall not be considered regional rapid transit. The purpose of the integrated fare program is to encourage greater use of the region s transit network by making it easier and less costly for transit riders whose regular commute involves multizonal travel and may involve the transfer between two or more transit agencies, including regional-to-regional and regional-to-local transfers. The integrated fare program shall include a zonal fare system for the sole purpose of creating a monthly zonal pass (monthly pass), allowing for unlimited or discounted fares for transit riders making a minimum number of monthly transit trips between two or more zones. The number of minimum trips shall be established by the plan. The integrated fare program shall not apply to fare structures that are not purchased on a monthly basis. For the purposes of these zonal fares, geographic zones shall be created in the Bay Area. To the extent practical, zone boundaries for overlapping systems shall be in the same places and shall correspond to the boundaries of the local transit service areas. A regional rapid transit zone may cover more than one local service area, or may subdivide an existing local service area. The monthly pass shall be created in at least the following two forms:

(1) For the use of interzonal regional rapid transit trips without local transit discounts.

(2) For the use of interzonal regional rapid transit trips with local transit discounts. The plan may recommend the elimination of existing transit pass arrangements to simplify the marketing of the monthly pass. The integrated fare program shall establish a monitoring program to evaluate the impact of the integrated fare program on the operating finances of the participating agencies. The integrated fare program shall be adjusted as necessary to ensure that the program does not jeopardize the viability of local or regional rapid transit routes impacted by the program, and to the extent feasible, provide an equitable revenue-sharing arrangement among the participating agencies. This subdivision shall only be effective if the voters approve the toll increase as set forth in Section 30921, and any expenditures related to the implementation of this subdivision incurred by the TransLink Consortium shall be reimbursed by toll revenues designated in paragraph (34) of subdivision (c) of Section 30914.

(f) The Metropolitan Transportation Commission (MTC) shall, by September 29, 2007, adopt a Bay Area Regional Rail Plan (plan) for the development of passenger rail services in the San Francisco Bay Area over the short, medium, and long term. Up to six million dollars ($6,000,000) of the funds described in paragraph (33) of subdivision (c) of Section 30914 may be expended by MTC, the San Francisco Bay Area Rapid Transit District (BART), and the Peninsula Corridor Joint Powers Board (Caltrain) for the plan. A project management team comprised of staff from MTC, Caltrain, the High-Speed Rail Authority, and BART shall provide day-to-day project management of the technical development of the plan. The plan shall formulate strategies to integrate passenger rail systems, improve interfaces with connecting services, expand the regional rapid transit network, and coordinate investments with transit-supportive land use. The plan shall be directed by a steering committee consisting of appointees from the Department of Transportation (Caltrans), BART, Caltrain, the National Railroad Passenger Corporation (Amtrak), the Capitol Corridor Joint Powers Authority, the Altamont Commuter Express, the High-Speed Rail Authority, MTC, the Sonoma-Marin Area Rail Transit District (SMART), the Santa Clara Valley Transportation Authority, the Solano Transportation Authority, the Association of Bay Area Governments, the Transbay Joint Powers Authority, the Port of Oakland, the Alameda County Transportation Commission, the Contra Costa Transportation Authority, the Transportation Authority of Marin, the Napa County Transportation Planning Agency, the San Francisco County Transportation Authority, the San Mateo City-County Association of Governments, the San Francisco Municipal Transportation Agency, and the owners of standard gauge rail. Under direction from the steering committee and with input from Bay Area transit agencies, MTC shall act as the fiscal agent for the study and oversee consultant contracts on behalf of the project management team. The plan proposals shall be evaluated using performance criteria, including, but not limited to, transit-supportive land use and access, ridership, cost-effectiveness, regional network connectivity, and capital and operating financial stability. Additional performance criteria shall be developed as necessary. The plan shall include, but not be limited to, all of the following:

(1) Identification of issues in connectivity, access, capacity, operations, and cost-effectiveness.

(2) Identification of opportunities to enhance rail connectivity and to maximize passenger convenience when transferring between systems, including the study of the feasibility and construction of an intermodal transfer hub at Niles (Shinn Street) Junction.

(3) Recommendation of improvements to the interface with shuttles, buses, other rail systems, and other feeder modes.

(4) Identification of potential impacts on capacity constraints and operations on existing passenger and freight carriers.

(5) Identification of bottlenecks where added capacity could cost-effectively increase performance.

(6) Recommendation of potential efficiency improvements through economies of scale, such as through joint vehicle procurement and maintenance facilities.

(7) Recommendation of strategies to acquire right-of-way and station property to preserve future service options.

(8) Identification of potential capital and operating funding sources for proposed actions.

(9) Identification of locations where the presence of passenger rail could stimulate redevelopment and thereby direct growth to the urban core.

(10) Recommendation of technology-appropriate service expansion in specific corridors. Technologies to be considered include conventional rail transit modes, bus rapid transit, and emerging rail technologies. Identify phasing strategies for the implementation of rail services where appropriate.

(11) Examination of how recommendations would integrate with proposed high-speed rail to the Central Valley and southern California. The intent of this element of the study is to help reduce the number of alternatives that the High-Speed Rail Authority would need to evaluate as part of any follow-on environmental assessment of future high-speed rail system access to the Bay Area. Selection of a preferred alignment for the Bay Area shall remain the responsibility of the High-Speed Rail Authority pursuant to Section 185032 of the Public Utilities Code.

(12) Recommendation of a governance strategy to implement and operate future regional rail services.

This subdivision shall only be effective if the voters approve the toll increase as set forth in Section 30921. Any expenditures incurred by the Metropolitan Transportation Commission or the project sponsors identified in paragraph (33) of subdivision (c) of Section 30914 related to the requirements of this subdivision, including any study and administration, shall be appropriate charges against toll revenue to be reimbursed from toll revenues.

(Amended by Stats. 2010, Ch. 491, Sec. 34. Effective January 1, 2011.)



30915

With respect to all construction and improvement projects specified in Sections 30913 and 30914, project sponsors and the department shall seek funding from all other potential sources, including, but not limited to, the State Highway Account and federal matching funds. The project sponsors and department shall report to the authority concerning the funds obtained under this section.

(Amended by Stats. 2003, Ch. 715, Sec. 66. Effective January 1, 2004.)



30916

(a) The base toll rate for vehicles crossing the state-owned toll bridges within the geographic jurisdiction of the commission as of January 1, 2003, is as follows:

Number of Axles

Toll

Two axles

$?1.00

Three axles

3.00

Four axles

5.25

Five axles

8.25

Six axles

9.00

Seven axles & more

10.50

(b) If the voters approve a toll increase, pursuant to Section 30921, commencing July 1, 2004, the base toll rate for vehicles crossing the bridges described in subdivision (a) is as follows:

Number of axles

Toll

Two axles

$ 2.00

Three axles

4.00

Four axles

6.25

Five axles

9.25

Six axles

10.00

Seven axles & more

11.50

(c) The authority shall increase the amount of the toll only if required to meet its obligations on any bonds or to satisfy its covenants under any bond resolution or indenture. The authority shall hold a public hearing before adopting a toll schedule reflecting the increased toll charge.

(d) Nothing in this section shall be construed to prohibit the adoption of either a discounted commute rate for two-axle vehicles or of special provisions for high-occupancy vehicles under terms and conditions prescribed by the authority in consultation with the department.

(Amended by Stats. 2003, Ch. 715, Sec. 67. Effective January 1, 2004.)



30917

Pursuant to a special election in 1988 held in the City and County of San Francisco and the Counties of Alameda, Contra Costa, Marin, San Mateo, Santa Clara, and Solano, the voters approved a uniform toll charge of one dollar ($1) for class I vehicles crossing the state-owned toll bridges within the geographic jurisdiction of the Metropolitan Transportation Commission. Except as provided in Section 30914, the revenue derived from that toll increase shall be used to finance capital outlay for bridge construction and major bridge improvements as is fiscally practicable.

(Repealed and added by Stats. 2003, Ch. 715, Sec. 69. Effective January 1, 2004.)



30918

(a) It is the intention of the Legislature to maintain tolls on all of the bridges specified in Section 30910 at rates sufficient to meet any obligation to the holders of bonds secured by the bridge toll revenues. The authority shall retain authority to set the toll schedule as may be necessary to meet those bond obligations. The authority shall provide at least 30 days notice to the transportation policy committee of each house of the Legislature and shall hold a public hearing before adopting a toll schedule reflecting the increased toll rate.

(b) The authority shall increase the toll rates specified in the adopted toll schedule in order to meet its obligations and covenants under any bond resolution or indenture of the authority for any outstanding toll bridge revenue bonds issued by the authority and the requirements of any constituent instruments defining the rights of holders of related obligations of the authority entered into pursuant to Section 5922 of the Government Code and, notwithstanding Section 30887 or subdivision (c) of Section 30916 of this code, or any other law, may increase the toll rates specified in the adopted toll schedule to provide funds for the planning, design, construction, operation, maintenance, repair, replacement, rehabilitation, and seismic retrofit of the state-owned toll bridges specified in Section 30910 of this code, to provide funding to meet the requirements of Sections 30884 and 30911 of this code, and to provide funding to meet the requirements of voter-approved regional measures pursuant to Sections 30914 and 30921 of this code.

(c) The authority s toll structure for the state-owned toll bridges specified in Section 30910 may vary from bridge to bridge and may include discounts for vehicles classified by the authority as high-occupancy vehicles, notwithstanding any other law.

(d) If the authority establishes high-occupancy vehicle lane fee discounts or access for vehicles classified by the authority as high-occupancy vehicles for any bridge, the authority shall collaborate with the department to reach agreement on how the occupancy requirements shall apply on each segment of highway that connects with that bridge.

(e) All tolls referred to in this section and Sections 30916, 31010, and 31011 may be treated by the authority as a single revenue source for accounting and administrative purposes and for the purposes of any bond indenture or resolution and any agreement entered into pursuant to Section 5922 of the Government Code.

(f) It is the intent of the Legislature that the authority should consider the needs and requirements of both its electronic and cash-paying customers when it designates toll payment options at the toll plazas for the toll bridges under its jurisdiction.

(Amended by Stats. 2010, Ch. 328, Sec. 223. Effective January 1, 2011.)



30919

(a) Consistent with its adopted regional transportation plan, after the requirements for debt service on the outstanding toll bridge revenue bonds have been met, the Metropolitan Transportation Commission shall allocate the revenues identified in subdivision (b) of Section 30913 to eligible public entities and to the department.

(b) The revenues expended pursuant to paragraph (4) of subdivision (a) of Section 30914 shall be expended on rail extension and improvement projects designed to reduce vehicular traffic congestion on the San Francisco-Oakland Bay Bridge. Seventy percent of the revenues shall be expended on rail extensions and improvement projects in the Counties of Alameda and Contra Costa, including, but not limited to, extending the regional rail system in the Concord-Antioch, Fremont-San Jose, and the Bayfair-Livermore rail transit corridors. The remaining 30 percent shall be expended on rail extensions and improvement projects in the City and County of San Francisco and the Counties of San Mateo and Santa Clara.

(c) The Metropolitan Transportation Commission may commit to multiyear allocations and expenditures for projects over extended time periods to maximize funding opportunities and project progress.

(Amended by Stats. 2003, Ch. 715, Sec. 71. Effective January 1, 2004.)



30920

The authority may issue toll bridge revenue bonds to finance any or all of the projects, including those specified in Sections 30913 and 30914, if the issuance of the bonds does not adversely affect the minimum amount of toll revenue proceeds designated in Section 30913 and in paragraph (4) of subdivision (a) of, and subdivision (b) of, Section 30914 for rail extension and improvement projects and transit projects to reduce vehicular traffic. A determination of the authority that a specific project or projects shall have no adverse effect will be binding and conclusive in all respects.

(Amended by Stats. 2003, Ch. 715, Sec. 72. Effective January 1, 2004.)



30921

(a) The toll rate for vehicles crossing the bridges described in Section 30916 shall not be increased to the rate described in subdivision (b) of Section 30916 prior to the availability of the results of a special election to be held in the City and County of San Francisco and the Counties of Alameda, Contra Costa, Marin, San Mateo, Santa Clara, and Solano to determine whether the residents of those counties and of the City and County of San Francisco approve a toll increase in the amount of one dollar ($1) per vehicle. The revenue derived from this toll increase shall be used to finance capital outlay for construction improvements, the acquisition of transit vehicles, transit operating assistance, and other improvement projects to reduce congestion and to improve travel options on the bridge corridors as is fiscally practicable.

(b) Notwithstanding any provision of the Elections Code, the board of supervisors of the City and County of San Francisco and of each of the counties described in subdivision (a) shall call a special election to be conducted in the City and County of San Francisco and in each of the counties that shall be consolidated with the March 2, 2004, primary election. The following question shall be submitted to the voters as Regional Measure 2 and stated separately in the ballot from state and local measures: Shall voters authorize a Regional Traffic Relief Plan that does the following:

(1) Directs revenues generated through the collection of bridge tolls to provide the following projects:

(A) Expand and extend BART.

(B) New transbay commuter rail crossing south of the San Francisco-Oakland Bay Bridge.

(C) Comprehensive Regional Express bus network.

(D) New expanded ferry service.

(E) Better connections between BART, buses, ferries, and rail.

(2) Approves a one dollar ($1) toll increase effective July 1, 2004, on all toll bridges in the bay area, except the Golden Gate Bridge?

(c) The ballot pamphlet for the special election described in subdivision (b) shall include a detailed description of the Regional Traffic Relief Plan detailing the projects, services, and planning requirements set forth in subdivisions (c) and (d) of Section 30914 and subdivisions (d), (e), and (f) of Section 30914.5. The Metropolitan Transportation Commission shall prepare this description of the Regional Traffic Relief Plan.

(d) The county clerks shall report the results of the special election to the authority. If a majority of all voters voting on the question at the special election vote affirmatively, the authority shall adopt the increased toll schedule to be effective July 1, 2004.

(e) If a majority of all the voters voting on the question at the special election do not approve the toll increase, the authority may by resolution resubmit the measure to the voters at a subsequent general election. If a majority of all of the voters vote affirmatively on the measure, the authority may adopt the toll increase and establish its effective date and establish the completion dates for all reports and studies required by Sections 30914, 30914.5, and 30950.3.

(f) The authority shall reimburse each county and city and county participating in the election for the incremental cost of submitting the measure to the voters. These costs shall be reimbursed from revenues derived from the tolls if the measure is approved by the voters, or, if the measure is not approved, from any bridge toll revenues administered by the authority.

(g) Except as provided in Section 30918, the toll rates contained in a toll schedule adopted by the authority pursuant to this section shall not be changed without statutory authorization by the Legislature.

(Repealed and added by Stats. 2003, Ch. 715, Sec. 74. Effective January 1, 2004.)



30922

Any action or proceeding to contest, question, or deny the validity of the toll increase provided for in this chapter, the financing of the transportation program contemplated by this chapter, the issuance of any bonds secured by those tolls, or any of the proceedings in relation thereto, shall be commenced within 60 days from the date of the election at which the toll increase is approved. After that date, the financing of the program, the issuance of the bonds, and all proceedings in relation thereto, including the adoption, approval, and collection of the toll increase, shall be held valid and incontestable in every respect.

(Added by Stats. 2003, Ch. 715, Sec. 75. Effective January 1, 2004.)






CHAPTER 4.3. Metropolitan Transportation Commission

30950

For the purposes of this chapter, Chapter 4 (commencing with Section 30910), and Chapter 4.5 (commencing with Section 31000), the authority is the Bay Area Toll Authority, which is hereby created. The authority is a public instrumentality governed by the same board as that governing the Metropolitan Transportation Commission. The authority is, however, a separate entity from the Metropolitan Transportation Commission.

(Amended by Stats. 2003, Ch. 715, Sec. 76. Effective January 1, 2004.)



30950.1

The authority shall adopt an annual budget. The members of the authority shall be compensated as determined by the authority and shall be reimbursed for necessary and reasonable expenses incurred in connection with performing authority duties. The authority shall pay all costs required by this section.

(Amended by Stats. 2003, Ch. 715, Sec. 77. Effective January 1, 2004.)



30950.2

(a) Except as provided in subdivision (b), the authority is responsible for the administration of all toll revenues from state-owned toll bridges within the geographic jurisdiction of the Metropolitan Transportation Commission.

(b) Notwithstanding any other provision of law, until such time as obligations of the California Infrastructure and Economic Development Bank secured by the seismic retrofit surcharge imposed pursuant to subdivision (a) of Section 31010 are no longer outstanding, as that term is defined in the constituent instruments defining the rights of the holders of those obligations, both of the following apply:

(1) The phrase toll revenues as used in Chapter 4 (commencing with Section 30910) and this chapter shall not include the seismic retrofit surcharge imposed pursuant to subdivision (a) of Section 31010.

(2) The seismic retrofit surcharge imposed pursuant to subdivision (a) of Section 31010 shall remain pledged to the payment of obligations incurred by the California Infrastructure and Economic Development Bank under Chapter 4.6 (commencing with Section 31070).

(Amended by Stats. 2005, Ch. 71, Sec. 6. Effective July 18, 2005.)



30950.3

(a) The authority shall prepare, adopt, and from time to time revise, a long-range plan for the completion of all projects within its jurisdiction, including those of the Regional Traffic Relief Plan.

(b) The authority shall give first priority to projects and expenditures that are deemed necessary by the department to preserve and protect the bridge structures.

(Amended by Stats. 2003, Ch. 715, Sec. 79. Effective January 1, 2004.)



30950.4

All authority of the California Transportation Commission as to the bay area bridges is transferred to the authority.

(Amended by Stats. 2003, Ch. 715, Sec. 80. Effective January 1, 2004.)



30951

The authority is authorized in its own name to do all acts necessary or convenient for the exercise of its powers under this division and the financing of projects, including, but not limited to, the following:

(a) To make and enter into contracts.

(b) To employ agents or employees.

(c) To acquire, construct, manage, maintain, lease, or operate any public facility or improvements.

(d) To sue and be sued in its own name.

(e) To issue bonds and otherwise to incur debts, liabilities, or obligations.

(f) To apply for, accept, receive, and disburse grants, loans, and other assistance from any agency of the United States of America or of the State of California.

(g) To invest any money not required for the immediate necessities of the authority, as the authority determines is advisable.

(h) To apply for letters of credit or other forms of financial guarantees in order to secure the repayment of bonds and to enter into agreements in connection with those letters of credit or financial guarantees.

(Repealed and added by Stats. 2003, Ch. 715, Sec. 82. Effective January 1, 2004.)



30951.1

Notwithstanding any other provision of law, the authority is not authorized to purchase or otherwise acquire, directly or indirectly, including, but not limited to, through a joint exercise of powers authority between the authority and any other entity, office space and office facilities in addition to the office space and office facilities located at 390 Main Street in San Francisco.

(Added by Stats. 2013, Ch. 603, Sec. 1. Effective January 1, 2014.)



30952

The department shall collect tolls, operate, maintain, and provide rehabilitation of all bridges described in Section 30910, including toll facilities, and be responsible for the design and construction of improvements on those bridges in accordance with programming and scheduling requirements adopted by the authority. The department and the authority shall enter into a cooperative agreement upon terms and conditions that they shall deem mutually agreeable, including, without limitation, provisions for the department to provide for the operation of the bridges and the planning, design, and construction of improvements to the bridges paid for by revenues from tolls collected.

(Added by Stats. 1997, Ch. 328, Sec. 5. Effective January 1, 1998.)



30952.05

(a) The authority and the department shall amend the cooperative agreement required by Section 30952 to incorporate the project oversight and control responsibilities described in this section relative to the construction of the Benicia-Martinez Bridge, as described in Section 30917, and the state toll bridge seismic retrofit program, as described in Section 188.5 as that section read on January 1, 2005.

(b) The department shall develop specifications and bid documents and invite bids and award contracts for the Benicia-Martinez Bridge, as described in Section 30917, and the state toll bridge seismic retrofit program projects. All contract specifications and bid documents shall be reviewed and approved by the authority prior to their release.

(c) The Toll Bridge Program Oversight Committee, created pursuant to Section 30952.1, shall implement a project oversight and project control process for the Benicia-Martinez Bridge project and the state toll bridge seismic retrofit program projects. The committee s project oversight and control processes shall include, but not be limited to, reviewing bid specifications and documents, providing field staff to review ongoing costs, reviewing and approving significant change orders and claims (as determined by the committee), and preparing project reports.

(d) The authority may contract with, and oversee, one or more consulting firms to provide the services described in subdivision (c) and subdivision (a) of Section 30952.1. All contracts shall be reviewed and approved by the committee prior to their execution. The authority s expenses incurred for project oversight and control services may be reimbursed by toll revenue collected pursuant to Section 30916, 31010, or 31011.

(e) To ensure that the department manages the risks associated with the toll bridge seismic retrofit projects, the department shall, at a minimum, take all of the following actions:

(1) Establish a comprehensive risk management plan that clearly defines roles and responsibilities for risk management and addresses the process by which it will identify and quantify project risks, implement and track risk response activities, and monitor and control risks throughout the duration of the project.

(2) Quantify the effect of identified risks in financial terms.

(3) Develop and maintain documents to track identified risks and related mitigation steps.

(4) Regularly update its estimates of capital and capital outlay support costs.

(5) Regularly reassess its reserves for potential claims and unknown risks, incorporating information related to risks identified and quantified through its risk assessment processes.

(6) Regularly integrate estimates for capital, capital outlay support costs, and contingency reserves into a programwide report.

(7) Ensure that reports to the Federal Highway Administration and others reflect current data and provide an accurate representation of the project s status.

(8) When unexpected events occur, quickly inform the committee created in Section 30952.1 describing the effects of these key events on the project s overall budget and schedule.

(Added by Stats. 2005, Ch. 71, Sec. 7. Effective July 18, 2005.)



30952.1

(a) The authority and the department shall establish a Toll Bridge Program Oversight Committee, which shall consist of the director, the authority s executive director, and the Executive Director of the California Transportation Commission. The committee may establish a project management team to assist it in performing the duties required of it under this section and Section 30952.05.

(b) The Toll Bridge Program Oversight Committee shall review project status, program costs, and schedules; resolve project issues; evaluate project changes; develop and regularly update cost estimates, risk assessments, and cashflow requirements for all phases of the toll bridge projects; and provide program direction.

(c) In addition to the duties described in subdivision (b), the committee shall review project staffing levels and structures, and consultant and contractor services related to the Benicia-Martinez Bridge construction project, as described in Section 30917, and the state toll bridge seismic retrofit program, as described in Section 188.5.

(d) Expenses incurred by the department, the authority, and the California Transportation Commission for costs directly related to duties required by this section, Section 30952, and Section 30952.05 shall be reimbursed by toll revenue collected pursuant to Section 30916, 31010, or 31011.

(e) The Toll Bridge Program Oversight Committee is not a state body as that term is defined in Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code or a local agency as that term is defined in the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(Added by Stats. 2005, Ch. 375, Sec. 2. Effective September 29, 2005.)



30952.2

(a) The department shall provide monthly reports to the Toll Bridge Program Oversight Committee, including, but not limited to, the construction status, actual expenditures, and forecasted costs and schedules for the Benicia-Martinez Bridge construction project and the state toll bridge seismic retrofit program projects.

(b) (1) Commencing August 15, 2005, and quarterly thereafter until completion of all applicable projects, the Toll Bridge Program Oversight Committee shall provide quarterly reports within 45 days of the end of each quarter to the transportation and fiscal committees of both houses of the Legislature and the California Transportation Commission for the toll bridge seismic retrofit program in subdivision (a) of Section 188.5.

(2) The report shall include details of each toll bridge seismic retrofit project and all information necessary to clearly describe the status of the project, including, but not limited to, all of the following:

(A) A progress report.

(B) The baseline budget for capital and capital outlay support costs for the revised program cost estimate, as described in Section 188.6.

(C) The current or projected budget for capital and capital outlay support costs.

(D) Expenditures to date for capital and capital outlay support costs.

(E) A comparison of the current or projected schedule and the baseline schedule that was assumed.

(F) A summary of milestones achieved during the quarterly period and any issues identified and actions taken to address those issues.

(G) A summary of the expenses incurred by the Toll Bridge Program Oversight Committee to perform the duties required by Sections 30952.05 and 30952.1.

(H) A summary of the incentives, disincentives, and criteria for each utilized by the department, and the expenses incurred by the department, pursuant to Section 30952.3.

(3) The report described in paragraph (1) shall also include a programwide summary of the program s budget status for capital and capital outlay support costs.

(Added by Stats. 2005, Ch. 375, Sec. 3. Effective September 29, 2005.)



30952.3

Notwithstanding any other provision of law, the department may, from the resources provided in, and for the purpose of, Sections 188.5 and 188.6, include incentives or disincentives, or both, to maximize the number of bidders participating in a bid process relative to toll bridge seismic retrofit and replacement projects, and to encourage the timely and thorough completion of contracts awarded for those projects.

(Added by Stats. 2005, Ch. 375, Sec. 4. Effective September 29, 2005.)



30953

Toll revenues and all other income derived from bridges pursuant to Chapter 4 (commencing with Section 30910) shall be deposited in the Bay Area Toll Account, which is hereby created.

(Amended by Stats. 2005, Ch. 71, Sec. 11. Effective July 18, 2005.)



30954

At such time as obligations of the California Infrastructure and Economic Development Bank secured by the seismic retrofit surcharge imposed under subdivision (a) of Section 31010 are no longer outstanding, as that term is defined in the constituent instruments defining the rights of the holders of those obligations, all revenues, interest earned, and existing fund balances in the Toll Bridge Seismic Retrofit Account shall be transferred to the authority for deposit in the Bay Area Toll Account.

(Added by Stats. 2005, Ch. 71, Sec. 12. Effective July 18, 2005.)



30958

After payments for debt service on outstanding bonds, and the costs for the operation and maintenance expenses set forth in Section 30952 are provided for, and after all direct operating costs of the authority are provided for, the authority may retain, for its cost in administering this article, an amount not to exceed 1 percent of the gross annual bridge revenues.

(Amended by Stats. 2003, Ch. 715, Sec. 85. Effective January 1, 2004.)



30959

The authority may make direct contributions to the commission in furtherance of the exercise of the authority s powers under this division, including contributions in the form of personnel services, office space, overhead, and other funding necessary to carry out the function of the authority, with those contributions not to exceed 1 percent of the gross annual bridge revenues. The authority may also make additional contributions in the form of loans to the commission on a reimbursement-for-cost basis; provided that those loans do not, independent of the direct contributions, exceed 1 percent of the gross annual bridge revenues and are fully repaid with interest at the same interest rate that would apply for toll bridge revenue bonds of the same duration as any loan taken by the commission. As used in this section, gross annual bridge revenues shall have the same meaning as in Section 30958.

(Amended by Stats. 2013, Ch. 603, Sec. 2. Effective January 1, 2014.)



30960

(a) The authority may issue both defeasance and future capital project bonds payable from the revenues of the tolls imposed on the bridges described in Section 30910. The bonds or commercial paper may be issued by the authority at any time, and from time to time, payable from the revenues from the tolls. The bonds or commercial paper shall be referred to as toll bridge revenue bonds.

(b) The revenues from the tolls on the bridges described in Section 30910 shall be subject to a statutory lien in favor of the bondholders to secure all amounts due on the bonds and in favor of any provider of credit enhancement for the bonds to secure all amounts due to that provider with respect to those bonds, and the lien shall immediately attach to those toll revenues and be effective, binding, and enforceable against the authority, its successors, creditors, and all others asserting rights therein, irrespective of whether those parties have notice of the lien and without the need for any physical delivery, recordation, filing, or further act, and the toll revenues shall remain subject to that lien until all bonds are paid in full or provision made therefor, and the bridges shall not become toll-free prior to that time.

(c) The liens on toll revenues created by this chapter shall be subject to expenditures for operation and maintenance of the bridges, including toll collection, unless those expenditures are otherwise provided for by statute.

(d) Interest on any bonds issued pursuant to this chapter shall at all times be free from state personal income tax and corporate income tax.

(Amended by Stats. 2003, Ch. 715, Sec. 86. Effective January 1, 2004.)



30961

Toll bridge revenue bonds shall be issued pursuant to a resolution adopted at any time, and from time to time, by the authority by a majority vote of all members of the authority.

(a) The authority may from time to time issue bonds in accordance with the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), for the purpose of constructing, improving, or equipping any of the bridges or for any of the purposes authorized by this chapter, Chapter 4 (commencing with Section 30910), or Chapter 4.5 (commencing with Section 31000). Operation of the bridges or any grouping or units thereof shall constitute an enterprise within the meaning of Section 54309 of the Government Code, and the authority shall constitute a local agency within the meaning of Section 54307 of the Government Code. Article 3 (commencing with Section 54380) of Chapter 6 of Part 1 of Division 2 of Title 5 of the Government Code shall not apply to the issuance and sale of bonds pursuant to this chapter. Instead, the authority shall authorize the issuance of bonds by resolution, and that resolution shall specify all of the following:

(1) The purposes for which the bonds are to be issued.

(2) The maximum principal amount of the bonds.

(3) The maximum term for the bonds or commercial paper.

(4) The maximum rate of interest to be payable upon the bonds or commercial paper. That interest rate shall not exceed the maximum rate specified in Section 53531 of the Government Code. The rate may be either fixed or variable and shall be payable at the times and in the manner specified in the resolution.

(b) The authority shall keep full and complete accounts for toll revenues and expenses of the toll bridges and shall annually prepare balance sheets showing the financial condition of the entire toll bridge enterprise as well as toll revenues and operating costs for each toll bridge. The accounts and related reports shall be maintained and prepared in accordance with generally accepted accounting practices and shall be subject to an annual audit conducted by an independent certified public accountancy firm licensed to practice in the state.

(c) The authority may issue toll bridge revenue bonds to provide the department with sufficient funds to combine with the unspent proceeds of outstanding obligations of the California Infrastructure and Economic Development Bank under Chapter 4.6 (commencing with Section 31070) to establish that those obligations are no longer outstanding, as that term is defined in the constituent instruments defining the rights of the holders of those obligations.

(d) As and when requested by the authority, the department and the California Infrastructure and Economic Development Bank shall take all actions necessary or appropriate to promptly establish that obligations of the bank under Chapter 4.6 (commencing with Section 31070) are no longer outstanding and to effect the consolidation of toll revenues in accordance with Section 188.6.

(Amended by Stats. 2005, Ch. 71, Sec. 13. Effective July 18, 2005.)



30961.1

Not later than December 31, 2005, the California Transportation Commission, in consultation with the department and the authority, shall adopt a schedule for the payment of the remaining state contributions identified in Sections 188.5 and 188.6 for the toll bridge seismic retrofit and replacement projects identified in Section 188.5. The schedule shall include the timing and sources of the state contributions to the state toll bridge seismic retrofit and replacement program. The schedule shall provide for the state contributions to be made available for expenditure commencing in the fiscal year 2005-06, and in a manner that distributes the state contributions over the years during which construction of the toll bridge seismic retrofit and replacement program occurs, ensures that the state contributions provide a timely balance between those sources and the contribution from toll revenues, and, to the extent possible, minimizes the impact on state transportation programs. The schedule shall include and make available for expenditure, the state contribution identified in subparagraph (B) of paragraph (8) of subdivision (b) of Section 188.5 commencing in fiscal year 2008-09, and shall distribute it over that fiscal year and each of the fiscal years during which construction of the state toll bridge seismic retrofit and replacement program occurs. The California Transportation Commission, in consultation with the department and the authority, may update and revise the schedule as it determines is necessary.

(Added by Stats. 2005, Ch. 375, Sec. 5. Effective September 29, 2005.)



30962

Any bonds or commercial paper issued pursuant to this chapter are a legal investment for all trust funds; for the funds of insurance companies, commercial and savings banks, and trust companies; and for state school funds. Whenever any money or funds may, by any law now or hereafter enacted, be invested in bonds of cities, counties, school districts, or other districts within the state, those funds may be invested in the bonds issued pursuant to this chapter, and whenever bonds of cities, counties, school districts, or other districts within this state may, by any law now or hereafter enacted, be used as security for the performance of any act or the deposit of any public money, the bonds issued pursuant to this chapter may be so used. The provisions of this chapter are in addition to all other laws relating to legal investments and shall be controlling as the latest expression of the Legislature with respect thereto.

(Added by Stats. 1997, Ch. 328, Sec. 5. Effective January 1, 1998.)



30963

(a) The State of California pledges and agrees with the holders of the bonds issued pursuant to this chapter, and with those parties who may enter into contracts with the authority pursuant to this chapter, that the state will not limit, alter, or restrict the rights hereby vested in the authority to finance the toll bridge improvements authorized by this chapter, Chapter 4 (commencing with Section 30910), or Chapter 4.5 (commencing with Section 31000). The State of California pledges and agrees not to impair the terms of any agreements made with the holders of bonds, and with the parties who may enter into contracts with the authority pursuant to this chapter, and pledges and agrees not to impair the rights or remedies of the holders of any revenue bonds or any parties until the bonds, together with interest, are fully paid and discharged and any contracts are fully performed on the part of the authority.

(b) Nothing in this section shall be deemed to pledge the full faith and credit of the State of California.

(c) The authority may include the pledges made pursuant to this section in its revenue bonds.

(Added by Stats. 1997, Ch. 328, Sec. 5. Effective January 1, 1998.)






CHAPTER 4.5. Seismic Retrofit Surcharge

31000

The following definitions apply for purposes of this chapter:

(a) Account means the Toll Bridge Seismic Retrofit Account created pursuant to Section 188.10.

(b) Amenities means any of the following:

(1) A cable suspension bridge.

(2) A bicycle facility.

(3) A transbay terminal.

(c) Authority means the Bay Area Toll Authority.

(d) Bay area bridges means the state-owned toll bridges within the area of the geographic jurisdiction of the Metropolitan Transportation Commission.

(e) Department means the Department of Transportation.

(f) Seismic retrofit means all work completed by the department on the bay area bridges relating to the planning, design, and construction of improvements to, or replacement of, those bridges for the purpose of withstanding seismic forces, including, but not limited to, any environmental or traffic mitigation necessary for that work.

(g) Surcharge means the seismic retrofit surcharge imposed pursuant to Section 31010.

(Amended by Stats. 2003, Ch. 715, Sec. 88. Effective January 1, 2004.)



31010

(a) There is hereby imposed a seismic retrofit surcharge equal to one dollar ($1) per vehicle for passage on the Bay Area state-owned toll bridges, except for vehicles that are authorized toll-free passage on these bridges.

(b) Funds generated pursuant to subdivision (a) that are in excess of those needed to meet the toll commitment as specified by paragraph (4) of subdivision (b) of Section 188.5 shall be available to the authority for funding, consistent with Sections 30913 and 30914, the purposes and projects described in those sections.

(c) Except as provided in subdivision (d), funds generated pursuant to subdivision (a) shall be paid to the authority directly and deposited in the Bay Area Toll Account pursuant to Section 30950.2 and shall constitute revenues of the tolls imposed on the bridges described in Section 30910 for all purposes of Chapter 4.3 (commencing with Section 30950).

(d) Funds generated pursuant to subdivision (a) shall be used exclusively to repay obligations issued by the California Infrastructure and Economic Development Bank and secured by the surcharge imposed by subdivision (a) until they are no longer outstanding, as that term is defined in the constituent instruments defining the rights of the holders of those obligations. This subdivision shall become inoperative when the obligations are no longer outstanding, as that term is defined in the constituent instruments defining the rights of the holders of those obligations.

(e) The department may increase the amount of the seismic retrofit surcharge identified in subdivision (a) for debt service purposes only on the obligations issued by the California Infrastructure and Economic Development Bank under Chapter 4.6 (commencing with Section 31070) and only for as long as those obligations are outstanding, as that term is defined in the constituent instruments defining the rights of the holders of those obligations, if circumstances exist that have resulted in a reduction in the funds generated by subdivision (a) so as to jeopardize the payment of debt service on those obligations. This subdivision shall become inoperative when those obligations are no longer outstanding due to their retirement or defeasance.

(Amended by Stats. 2005, Ch. 71, Sec. 15. Effective July 18, 2005.)



31011

(a) The authority may increase the amount of the surcharge described in Section 31010 for the purpose of completing the state toll bridge seismic program described in Section 188.5 and to meet its obligations under the act adding this section in the 2005 06 Regular Session. No increase shall be made effective prior to January 1, 2007.

(b) Notwithstanding any other provision of law, revenues generated by an increase imposed pursuant to this section shall be deposited in the Bay Area Toll Account.

(c) The authority shall hold at least two public meetings at least 45 days before taking any action pursuant to subdivision (a) to increase the amount of the surcharge.

(Amended by Stats. 2009, Ch. 515, Sec. 8. Effective January 1, 2010.)



31015

(a) Revenues generated from the surcharge shall not exceed nine hundred seven million dollars ($907,000,000), unless any of the following occurs:

(1) After completing 30 percent of the design, and after completion of a cost estimate by the department, the authority selects a design that costs more than the cost of a single tower cable suspension bridge selected by the department.

(2) The authority requests funding for the replacement or relocation of the transbay bus terminal in the City and County of San Francisco.

(3) The authority requests funding for a bicycle or pedestrian access that is to be added to either the new east span of the San Francisco-Oakland Bay Bridge or the retrofitted west span of that bridge, or both.

(b) If the authority does any of the things listed in paragraphs (1) to (3), inclusive, of subdivision (a), the local share of the project costs shall be increased by an amount equal to any additional costs that are incurred as a result of the authority s decision.

(c) The department shall include the amenities requested by the authority only if sufficient funds generated by the seismic retrofit surcharge are made available to fully pay for those amenities.

(Amended by Stats. 1998, Ch. 84, Sec. 1. Effective January 1, 1999.)



31020

Notwithstanding Section 30953, as amended by the act adding this section in the 2005 06 Regular Session, revenue generated from the seismic retrofit surcharge imposed pursuant to subdivision (a) of Section 31010 shall be deposited in the account until obligations secured by that seismic retrofit surcharge and issued by the California Infrastructure and Economic Development Bank under Chapter 4.6 (commencing with Section 31070) are no longer outstanding as that term is defined in the constituent instruments defining the rights of the holders of those obligations. After obligations of the bank secured by toll funds are no longer outstanding, all toll revenues generated from bridges in the geographic jurisdiction of the Metropolitan Transportation Commission shall be deposited in the Bay Area Toll Account.

(Repealed and added by Stats. 2005, Ch. 71, Sec. 18. Effective July 18, 2005.)



31021

Projects in the state toll bridge seismic retrofit and replacement program described in Section 188.5 are not subject to administrative overhead cost assessments by the department because they are within the duties described in Section 30952.

(Added by Stats. 2005, Ch. 71, Sec. 19. Effective July 18, 2005.)






CHAPTER 4.6. State-Owned Toll Bridge Seismic Retrofit Financing Act of 2001

31070

The Legislature hereby finds and declares all of the following:

(a) Following the 1989 Loma Prieta earthquake, legislation was enacted to make seismic safety a top transportation priority in this state. In the wake of the Northridge earthquake of 1994, when nine major freeway bridges were destroyed and 11 major highways wee closed, seismic retrofit of the state s bridges and highways again became the number one priority on the state s transportation agenda.

(b) In 1996, voters approved Proposition 192, a two billion dollar ($2,000,000,000) bond measure for state highway seismic retrofit. This funding measure includes the costs of retrofitting seven state-owned toll bridges, five in the San Francisco-Oakland Bay area and two in southern California. Replacement costs for the eastern span of the San Francisco-Oakland Bay Bridge were factored in as well.

(c) Subsequent to the adoption of Proposition 192, new cost estimates by the department increase the toll bridge retrofit program from six hundred fifty million dollars ($650,000,000) to two billion six hundred million dollars ($2,600,000,000). To address this increase, the Legislature enacted legislation in 1997, establishing the compromise of a 50/50 funding agreement between the state and local toll payers to finance all state-owned bridges in the San Francisco-Oakland Bay area, Los Angeles, and San Diego.

(d) It is the further intent of the Legislature that the department address the funding deficiency through a combination of financing options. These options may or may not include obtaining a loan under the federal Transportation Infrastructure Finance and Innovation Act of 1998 (P.L. 105-178), a program authorized by the Congress of the United States in 1998 to provided credit assistance for large transportation projects.

(e) Other financing options include revenue bonds and commercial paper should be issued under the authority of the California Infrastructure and Economic Development Financing Bank, the California Transportation Commission, or other, appropriate entity.

(Added by Stats. 2001, Ch. 907, Sec. 5. Effective January 1, 2002.)



31070.5

For the purposes of this chapter, the following terms have the following meanings, unless the context requires otherwise:

(a) Authority means the Bay Area Toll Authority established under Section 30950.

(b) Account means the Toll Bridge Seismic Retrofit Account established in the State Transportation Fund under Section 188.12.

(c) Bank means the California Infrastructure and Economic Development Bank established under Section 63021 of the Government Code.

(d) Bay area bridges means the state-owned toll bridges in the region within the area of the jurisdiction of the Metropolitan Transportation Commission.

(e) Bonds has the meaning defined in subdivision (e) of Section 63010 of the Government Code.

(f) Department means the Department of Transportation.

(g) TIFIA means the federal Transportation Infrastructure Finance and Innovation Act of 1998 (P.L. 105-178).

(h) Toll surcharge means the seismic retrofit surcharge imposed under Section 31010.

(Added by Stats. 2001, Ch. 907, Sec. 5. Effective January 1, 2002.)



31070.7

The department has full and sole responsibility for completion of all seismic retrofit projects on the bay area bridges.

(Added by Stats. 2001, Ch. 907, Sec. 5. Effective January 1, 2002.)



31071

(a) The department may enter into financing agreements with the bank for the purpose of borrowing funds to finance or refinance the seismic retrofit project costs identified in paragraph (4) of subdivision (a) of Section 188.5. The bank may issue bonds for this purpose, pursuant to the authority granted to it under Chapter 5 (commencing with Section 63070) of Division 1 of Title 6.7 of the Government Code, and deposit the proceeds from the bonds into the account. The amount of borrowing may be increased to fund necessary reserves, capitalized interest, interim bonds, including, but not limited to, commercial paper, costs of issuance, and administrative, financial, legal, and incidental services related to the bonds. The department shall pursue the most cost-effective and efficient financing plan for the bridge work identified in paragraph (4) of subdivision (a) of Section 188.5.

(b) To the extent provided in the governing documents, each of the bonds issued under this section shall be payable from, and secured by, all or a portion of the toll surcharge revenue in the account and the assets in that account.

(c) Prior to the issuance of bonds payable from the toll surcharge, the bank shall confirm that bonds issued under Chapter 4.3 (commencing with Section 30950) shall not be impaired solely by action taken under this section, as evidenced by confirmation of the then existing ratings on these bonds, by the rating agencies then rating the bonds. This requirement shall not apply if the voters approve an increase in the toll rate pursuant to subdivision (b) of Section 30921.

(Amended by Stats. 2004, Ch. 183, Sec. 341. Effective January 1, 2005.)



31071.3

Notwithstanding any other provision of law, during the construction period, all revenues generated from the toll surcharge shall be available to the department only for the construction and financing purposes of the toll bridge seismic retrofit program.

(Added by Stats. 2001, Ch. 907, Sec. 5. Effective January 1, 2002.)



31071.5

(a) Bonds issued under this chapter may not be deemed to constitute a debt or liability of the state or of any political subdivision thereof, other than the bank, or a pledge of the faith and credit of the state or of any political subdivision thereof, but shall be payable solely from the account, and the assets of the account, and the security provided by the account. All bonds issued under this chapter shall contain on the face of the bonds a statement to this effect.

(b) Notwithstanding any other provision of law, Article 3 (commencing with Section 63040) of, Article 4 (commencing with 63042) of, and Article 5 (commencing with Section 63043) of Chapter 2 of Division 1 of Title 6.7 of the Government Code do not apply to any financing provided by the bank to, or at the request of, the department in connection with the account.

(Added by Stats. 2001, Ch. 907, Sec. 5. Effective January 1, 2002.)



31072

Any federal funds received by the department as a direct loan or line of credit under TIFIA are hereby appropriated to the department for transfer to the account for the purposes of that account.

(Added by Stats. 2001, Ch. 907, Sec. 5. Effective January 1, 2002.)



31073

The department may make the loans and transfers authorized under Section 14556.7 of the Government Code and Section 188.14 to provide adequate cash flow for obligation service requirements resulting from the financing authority provided under Sections 31071 and 31072.

(Added by Stats. 2001, Ch. 907, Sec. 5. Effective January 1, 2002.)






CHAPTER 5. El Dorado County Toll Tunnel Authority Act

ARTICLE 1. General Provisions

31100

This chapter may be cited as the El Dorado County Toll Tunnel Authority Act.

(Added by Stats. 1968, Ch. 923.)



31101

Unless the particular provision or the context otherwise requires the general provisions set forth in this article govern the construction of this chapter.

(Added by Stats. 1968, Ch. 923.)



31102

Authority means the El Dorado County Toll Tunnel Authority.

(Added by Stats. 1968, Ch. 923.)



31103

Toll tunnel means the tunnel from U.S. Highway 50 in the vicinity of Twin Bridges to U.S. Highway 50 in the vicinity of Meyers which the authority is authorized to finance, construct, operate, and maintain as a toll facility pursuant to this chapter, and includes all appurtenances and additions, alterations or improvements thereto or replacements thereof, and the approaches to each end thereof, including any necessary connections with U.S. Highway 50, all lands and interest therein used therefor, and buildings and improvements thereon.

(Added by Stats. 1968, Ch. 923.)



31104

Bond means any written evidence of indebtedness which the authority may issue pursuant to this chapter in order to secure funds with which to carry out the purposes of this chapter.

(Added by Stats. 1968, Ch. 923.)



31105

Nothing in this chapter prevents the state from making appropriations from time to time in aid of the construction pursuant to this chapter of the toll tunnel or property, franchises, or rights appurtenant thereto or for the purpose of making preliminary surveys, plans, and estimates of the cost thereof, and meeting other preliminary expenses as the Legislature deems proper.

(Added by Stats. 1968, Ch. 923.)






ARTICLE 2. Organization of the Authority

31110

The El Dorado County Toll Tunnel Authority is hereby created. The authority shall be governed by a board consisting of the members of the Board of Supervisors of El Dorado County.

(Added by Stats. 1968, Ch. 923.)



31111

All of the members of the authority shall serve thereon without compensation, but they shall receive their necessary actual traveling expenses incurred in the discharge of their duties.

(Added by Stats. 1968, Ch. 923.)



31112

A majority of the members of the authority may act for the authority.

(Added by Stats. 1968, Ch. 923.)



31113

The authority may employ a secretary, a treasurer, an attorney, a chief engineer, and such other persons as are necessary to enable it properly to perform the duties imposed upon it by this chapter.

(Added by Stats. 1968, Ch. 923.)



31114

The authority may sue and be sued in the name of the El Dorado County Toll Tunnel Authority.

(Added by Stats. 1968, Ch. 923.)



31115

The authority shall select one of its members to serve as chairman of the authority.

(Added by Stats. 1968, Ch. 923.)






ARTICLE 3. General Powers and Duties of the Authority

31120

The authority may study the feasibility of, plan, design, finance, construct, operate, and maintain a tunnel from U.S. Highway 50 in the vicinity of Twin Bridges to U.S. Highway 50 in the vicinity of Meyers.

The authority shall require that any tunnel constructed shall meet state highway standards.

(Added by Stats. 1968, Ch. 923.)



31121

The authority shall fix the rates of toll and other charges for the toll tunnel.

(Added by Stats. 1968, Ch. 923.)



31122

The authority in establishing toll charges shall give consideration to the cost of operating and maintaining the toll tunnel, including the cost of insurance, and to the amount required annually to meet the redemption of bonds and interest payments thereon. At all times the tolls and charges shall be fixed at rates to yield annual revenue equal to annual operating and maintenance expenses, including insurance costs, and all redemption payments and interest charges of the bonds issued for the toll tunnel as they fall due.

(Added by Stats. 1968, Ch. 923.)



31123

Toll charges so fixed may be changed from time to time as conditions warrant.

(Added by Stats. 1968, Ch. 923.)



31124

The authority may do such acts and make such agreements not inconsistent with laws as are necessary or desirable in connection with the duties and powers conferred upon it by law regarding the construction, maintenance, operation, and insurance of the toll tunnel or the safeguarding of the funds and revenues required for such purposes and the payment of the indebtedness incurred therefor.

(Added by Stats. 1968, Ch. 923.)



31125

The authority, through such engineers or experts as it may employ, shall design the toll tunnel, and may build it or any portions of it either by its own employees or by contract with any person. The cost of the toll tunnel shall be paid from the proceeds of bonds issued and sold pursuant to this chapter, or from contributions or appropriations from other sources as provided in this chapter.

(Added by Stats. 1968, Ch. 923.)



31126

The authority shall keep full, complete, and separate accounts of the toll tunnel and annually shall prepare balance sheets and income and profit and loss statements showing the financial condition of the toll tunnel. The statements shall be open to the inspection of holders of bonds issued by the authority at all reasonable times.

(Added by Stats. 1968, Ch. 923.)



31127

The authority may issue permits for the use of the toll tunnel on a credit basis. The holder of such a permit shall furnish to and maintain in force with the authority a bond executed by an admitted surety insurer, in an amount equal to twice the authority s estimate of the toll charges to be incurred under such permit during one month.

(Amended by Stats. 1982, Ch. 517, Sec. 384.)



31128

The authority may revoke any permit granted for failure of the holder to comply with its terms.

(Amended by Stats. 1982, Ch. 517, Sec. 385.)



31129

The authority may also require the holder of any such permit to pay a fee of not to exceed five dollars ($5) a month to cover printing and other overhead expense, the proceeds thereof to be deposited in the fund from which such expenses are paid.

(Added by Stats. 1968, Ch. 923.)



31130

When necessary to facilitate movement of traffic, the authority may limit the use of the toll tunnel on a credit basis to particular classes of vehicles.

(Added by Stats. 1968, Ch. 923.)



31131

The authority may adopt rules and regulations not inconsistent with the Vehicle Code for the control of traffic in the toll tunnel, to aid and insure the safe and orderly flow of traffic, and shall so far as practicable notify the public of such rules and regulations by signs placed along the route of the toll tunnel.

(Added by Stats. 1968, Ch. 923.)



31132

The California Highway Patrol shall have the authority and it shall be its duty to provide for proper and adequate policing of the toll tunnel, to insure the enforcement thereon of the Vehicle Code and rules and regulations adopted by the authority pursuant to Section 31131, and to cooperate with the authority, to the end that the toll tunnel be operated at all times in such a manner as to carry traffic efficiently.

All required accident and supplemental reports, and all other reports made to the California Highway Patrol by any peace officer or employee of the Department of Motor Vehicles relative to accidents and incidents occurring on property of the authority shall be immediately available for the confidential use of the authority.

(Added by Stats. 1968, Ch. 923.)






ARTICLE 4. Bonds

31140

Whenever the authority determines that it is for the best interests of the public highways in the state that the toll tunnel be constructed and operated by the authority, based upon preliminary estimates of the cost of construction thereof, an estimate of the amount required to be raised for that purpose by the issuance of revenue bonds, and a statement of the probable amount of money, property, materials, or labor to be contributed from other sources in aid of the construction prepared by its staff, it shall adopt a resolution declaring that public interest and necessity require the construction of the toll tunnel and authorizing the issuance of revenue bonds for the purpose of obtaining funds in an amount not in excess of that estimated to be required for the construction thereof.

(Added by Stats. 1968, Ch. 923.)



31141

All bonds authorized pursuant to this chapter shall be issued in the name of the authority and shall constitute obligations of the authority only. Such bonds shall be identified as toll tunnel bonds and shall contain a recital on the face thereof that the payment or redemption of the bonds and the payment of the interest thereon is secured by a direct and exclusive charge and lien upon the tolls and other revenues of any nature whatever received from the operation of the toll tunnel, and that neither the payment of the principal or any part thereof or any interest thereon, constitutes a debt, liability, or obligation of the state or of El Dorado County.

(Added by Stats. 1968, Ch. 923.)



31142

The authority shall determine the form, conditions, and denominations of all bonds, the dates which the bonds to be sold shall bear, and the interest rate thereon which shall not exceed 6 percent per annum. The rate of interest need not be uniform for all bonds of the same authorized issue. Principal and interest of the bonds shall be payable at such places as are fixed and determined by the authority. The bonds may contain provisions for registration as to principal only and as to both principal and interest. The bonds shall be issued in coupon form with interest payable at such times as are determined by the authority, and shall mature at such times and in such amounts as the authority prescribes.

(Added by Stats. 1968, Ch. 923.)



31143

The authority may provide for the retirement of the bonds at any time or times prior to their maturity, in such manner and upon payment of such premiums as may be fixed and determined in the proceedings providing for the issuance of the bonds and referred to therein.

(Added by Stats. 1968, Ch. 923.)



31144

All bonds shall be signed by the treasurer and countersigned by the chairman. The signatures of the treasurer and the chairman may be by facsimile, but said bonds shall be authenticated by such signatures as the bond resolution or indenture may require. All interest coupons shall bear the facsimile signature of the treasurer. In case any officer whose signature or countersignature appears on the bonds or coupons ceases to hold his office before the delivery of the bonds to the purchaser, his signature or countersignature is nevertheless valid and sufficient for all purposes the same as if he had remained in office until the delivery of the bonds.

(Added by Stats. 1968, Ch. 923.)



31145

All revenue bonds authorized pursuant to this chapter may be issued and sold by the authority from time to time and in such amounts as the authority deems necessary to provide sufficient funds for the purposes for which the bonds were authorized, including the payment of interest on the bonds during the period of actual construction, and for a period of six months thereafter, and the proceeds thereof are available for those purposes.

(Added by Stats. 1968, Ch. 923.)



31146

Bonds authorized pursuant to this chapter may be sold below the par or face value thereof, but the sale price shall not be less than that which will yield the purchaser 6 percent a year according to standard tables of bond values, and shall include the interest which has accrued thereon up to the date of delivery of the bonds.

(Added by Stats. 1968, Ch. 923.)



31147

Successive issues of bonds within the limits of the original authorization for the issuance of bonds for the acquisition or construction of the toll tunnel shall have equal preference with respect to the redemption thereof and the payment of interest thereon, but the authority may fix different maturity dates, serially or otherwise, for successive issues under any one original authorization.

(Added by Stats. 1968, Ch. 923.)



31148

All bonds issued and sold pursuant to this chapter shall be sold on sealed proposals to the highest and best bidder after such advertising for bids as the authority deems proper. The authority may reject any and all bids submitted and may thereafter sell the bonds so advertised for sale at private sale under such terms and conditions as it deems most advantageous to its own interest, but the bonds shall not be sold at a price below that of the best bid which was rejected.

(Added by Stats. 1968, Ch. 923.)



31149

Temporary or interim bonds, certificates, or receipts, signed by the treasurer, of any denomination whatever and with or without coupons attached thereto, may be issued and delivered until the definitive bonds are executed and available for delivery.

(Added by Stats. 1968, Ch. 923.)



31150

The purchase price of all bonds issued pursuant to this chapter shall be paid to the treasurer for the account of the authority.

(Added by Stats. 1968, Ch. 923.)



31151

The authority may include in the proceedings authorizing the issuance of bonds any provisions not inconsistent with this chapter which limit, restrict, or regulate the holding, deposit, investment, and application of money consisting of the proceeds from the sale of the bonds or the tolls and other revenues received from the operation of the toll tunnel, and such provisions shall constitute a contract with the holders of the bonds and be binding upon the authority as long as the bonds are outstanding.

(Added by Stats. 1968, Ch. 923.)



31152

The authority may provide in the proceedings authorizing the issuance of bonds for the setting up of one or more reserve funds out of the proceeds of the bonds or out of the tolls and other revenues not needed for the payment of interest on the bonds and the principal of the bonds as they currently mature, and for the preservation and continuance thereof in a manner to be provided therein, and may also require the immediate application of all surplus money in any such toll revenue fund to the retirement, by call or purchase, of the bonds prior to maturity in such manner and upon such terms and the payment of such premiums as the authority deems advisable.

(Added by Stats. 1968, Ch. 923.)



31153

The authority may provide in the proceedings authorizing the issuance of bonds, or may otherwise agree with the purchasers of bonds, regarding the deposit of all money constituting the Acquisition and Construction Fund and the Toll Revenue Fund, and may provide for the deposit of such money at such times, with such depositaries or paying agents, and upon the furnishing of such security as may meet with the approval of the purchasers of the bonds. The depositaries and security provided for or agreed upon, however, shall be qualified and eligible in accordance with law.

(Added by Stats. 1968, Ch. 923.)



31154

The authority may provide in the proceedings authorizing the issuance of bonds for the carrying of insurance as authorized by this chapter, and the purchase and carrying of such insurance shall thereupon be obligatory upon the authority and be paid for out of the Toll Revenue Fund as may be specified in the proceedings.

(Added by Stats. 1968, Ch. 923.)



31155

Whenever any bonds are to be issued pursuant to this chapter, the authority, from time to time, upon such terms and conditions in all respects as it approves and consistently with this chapter, may enter into indentures or agreements containing any or all of the following provisions:

(a) Providing for the amount, form, maturities, registration, and transfer and interchange of the bonds and coupons and the terms and conditions upon which they shall be issued, sold, paid, retired, funded, and refunded.

(b) Providing for a sinking fund for the bonds and designating a trustee or trustees, which shall be a bank or trust company or banks or trust companies duly qualified to do business in this state, to receive and disburse the revenues of the toll bridge works or improvement.

(c) Providing that as long as any of such bonds are outstanding there shall be raised in each year by tolls not less than the minimum amounts required for interest, sinking fund, redemption, and reserve requirements for the bonds, in addition to the amount needed for current operating and maintenance expenses, including insurance costs, required to be paid from such sources.

(d) Such other provisions for the protection of the holders of the bonds as the authority approves including, without limiting (a), (b), or (c), provisions that in the event of refusal or failure to comply with any provision of this chapter or any other applicable law, or of any agreement made with the holders of the bonds or of any issue thereof, the holders of a stated percentage in aggregate principal amount of the bonds, or of such issue thereof as the case may be, then outstanding may, in accordance with such appropriate procedure as is provided in the agreement or indenture, appoint a trustee to represent all the holders of the bonds, or all the holders of the issue thereof as the case may be, in the matter of exercising and prosecuting on their behalf such rights and remedies as are available to them under the law. The authority shall in its absolute discretion fix the terms and conditions upon which the trustee or trustees shall receive, hold and disburse the revenues and may prescribe the powers and duties of the trustee or trustees.

(Added by Stats. 1968, Ch. 923.)



31156

All benefits conferred or obligations imposed by this chapter or by any other law with respect to making provision for the payment, whether from tolls or other revenues received from the use and operation of the toll tunnel or from other sources, of expenses in connection with the operation, maintenance, and insurance of, and the construction of approaches to, the toll tunnel, shall, notwithstanding the retirement or discharge of any or all of the bonds issued by the authority for the purpose of constructing the toll tunnel, inure to and continue for the benefit of any other bonds issued pursuant to this chapter as additional to, or funding, or refunding the bonds originally issued.

(Added by Stats. 1968, Ch. 923.)



31157

The authority may contract loans and borrow money through the sale of bonds of the same character as those authorized pursuant to this chapter, from the United States or any of its departments, agencies, or instrumentalities upon such conditions and terms as may be agreed to. Such bonds shall be subject to all the provisions of this chapter except the requirement that bonds be first offered at public sale pursuant to advertisement.

(Added by Stats. 1968, Ch. 923.)



31158

If a bond issue for the acquisition or construction of the toll tunnel is authorized and sold in whole or in part and the authority deems it advisable and advantageous to enlarge or extend the toll tunnel or to change the structure or design thereof in order to afford new or greater facilities for any type or class of traffic, the authority may issue additional bonds for the purpose of enlarging or extending the toll tunnel or changing the structure or design thereof in order to afford such new or greater facilities. Such additional bonds shall be issued only if the surrender and cancellation of all outstanding bonds issued for the acquisition or construction of the toll tunnel as originally designed can be assured or obtained by call or by consent of the holders thereof. Such additional bonds shall not constitute a debt or obligation of the state or of El Dorado County but shall be bonds of the authority of the same character and payable from the same funds as other bonds authorized pursuant to this chapter. The pledge of the tolls and other revenues to be received from the operation of the toll tunnel to the payment of outstanding bonds shall not be lessened, diminished, or affected in any way by the issuance of such additional bonds.

(Added by Stats. 1968, Ch. 923.)



31159

If the outstanding bonds issued for the acquisition or construction of the toll tunnel as originally designed are, at the time of issuance of the additional bonds, by their terms subject to immediate retirement before maturity at the option of the authority, or if the holders consent to the retirement of such bonds, the authority may include in the issue of bonds to be sold for the purpose of enlarging or extending the toll tunnel or changing the design thereof, an amount of bonds sufficient to produce funds with which to retire the outstanding bonds according to their terms. Before any such additional bonds are delivered the authority shall first duly call the outstanding bonds for redemption in accordance with their terms and conditions or obtain the consent of the holders thereof to their retirement.

(Added by Stats. 1968, Ch. 923.)



31160

Out of the proceeds derived from the sale of any such additional bonds there shall be set aside an amount of money sufficient to retire such outstanding bonds as may be thereafter presented for payment. Bonds of the new authorized issue may be delivered in part in exchange for a like principal amount of outstanding bonds of the original issue if the holders of the outstanding bonds to be exchanged consent thereto.

(Added by Stats. 1968, Ch. 923.)



31161

All provisions of this chapter apply with like force and effect to the issuance of any bonds of the new authorized issue, and the holders thereof are subrogated to all the rights and powers of the holders of the bonds which are surrendered in exchange therefor, except as such rights and powers are modified by the express terms of the bonds of the new authorized issue or the proceedings authorizing their issuance.

(Added by Stats. 1968, Ch. 923.)



31162

Whenever bonds of any kind have been issued and are outstanding pursuant to this chapter, the authority may from time to time or at one time issue and sell or exchange funding or refunding bonds for the purpose of retiring, paying, funding, or refunding either all or such part of the outstanding bonds or of one or more issues or series thereof, as it deems advisable. Such funding or refunding bonds shall be issued and delivered only when the issue or series of bonds to be funded or refunded have matured, are about to mature, are subject to retirement before maturity, or if the outstanding bonds are not subject to retirement, the retirement thereof has been assured or obtained by consent of the holders thereof. Funding or refunding bonds may be delivered wholly or in part in exchange for outstanding bonds to be funded or refunded thereby, if the holders of the outstanding bonds to be exchanged consent thereto.

(Added by Stats. 1968, Ch. 923.)



31163

Funding or refunding bonds shall not constitute a debt or obligation of the state or of El Dorado County, but shall be bonds of the authority of the same character and payable from the same funds as other bonds authorized pursuant to this chapter. Any and all reserve or other funds applicable to the payment of the bonds funded or refunded, may, if so directed by the authority, be transferred to any reserve or other funds provided with respect to the funding or refunding bonds. The pledge of the tolls and other revenues to be received from the operation of the toll tunnel to the payment of outstanding bonds shall not be lessened, diminished, or affected in any way by the issuance of such funding or refunding bonds.

(Added by Stats. 1968, Ch. 923.)



31164

Except as otherwise provided in this article, and except as modified by the express terms of the funding or refunding bonds or the proceedings authorizing their issuance, all the provisions of this chapter apply to such funding or refunding bonds and to the issuance and sale or exchange thereof, and the holders thereof shall be subrogated to all the rights and powers of the holders of the bonds funded or refunded thereby or surrendered in exchange therefor.

(Added by Stats. 1968, Ch. 923.)



31165

Any funding or refunding bonds may be issued in a principal amount sufficient to provide funds for:

(a) The payment of the bonds to be funded or refunded thereby.

(b) All expenses incidental to the calling, retiring, or payment of the outstanding bonds and the issuance of the funding or refunding bonds, including the difference in amount between the par value of the funding or refunding bonds and any amount less than par for which they may be sold.

(c) Any amount necessary to be made available for the payment of interest upon the funding or refunding bonds from the date of their sale to the date of maturity or payment of the bonds to be funded or refunded out of the proceeds of the sale, or the date upon which the bonds to be funded or refunded will be paid pursuant to the call thereof or agreement with the holders thereof.

(d) The premium, if any, necessary to be paid in order to call or retire the outstanding bonds.

(Added by Stats. 1968, Ch. 923.)



31166

All bonds issued pursuant to this chapter are negotiable instruments under the law merchant.

(Added by Stats. 1968, Ch. 923.)



31167

All bonds issued pursuant to this chapter and the income therefrom are at all times exempt from taxation, except for transfer, inheritance, and estate taxes.

(Added by Stats. 1968, Ch. 923.)



31168

Bonds issued pursuant to this chapter shall not constitute or be a debt, liability, or obligation of the state or El Dorado County. The payment of both principal and interest of all bonds shall be secured only by the tolls or other revenues collected from the toll tunnel, other revenues and interest thereon, and sinking funds created therefrom received by the authority, and shall be paid from such tolls or revenues or from such other contributions or appropriations as may be made available pursuant to this chapter.

(Added by Stats. 1968, Ch. 923.)



31169

The bond redemption and interest payments constitute a first direct and exclusive charge and lien on all tolls and other revenues, and interest thereon, and sinking funds created therefrom received from the use and operation of the toll tunnel. Such tolls and revenues together with the interest earned thereon constitute a trust fund for the security and payment of the bonds and shall not be used or pledged for any other purpose as long as any such bonds are outstanding and unpaid.

(Added by Stats. 1968, Ch. 923.)



31170

While any bonds issued by the authority remain outstanding, the powers, duties, or existence of the authority shall not be diminished or impaired in any manner that will affect adversely the interests and rights of the holders of the bonds.

(Added by Stats. 1968, Ch. 923.)



31171

The holder of any bond may by mandamus or other appropriate proceeding compel the performance of any of the duties imposed upon the authority or its officers, agents, and employees in connection with the construction, maintenance, operation, and insurance of the toll tunnel, in connection with the collection, deposit, investment, application, and disbursement of all tolls and other revenues derived from the operation and use of the toll tunnel, and in connection with the deposit, investment, and disbursement of the proceeds received from the sale of bonds. The enumeration of rights and remedies in this chapter does not exclude the exercise or prosecution of any other rights or remedies by the holders of such bonds.

(Added by Stats. 1968, Ch. 923.)



31172

The Commissioner of Financial Institutions may investigate and ascertain the status or sufficiency as investments for savings banks in this state of any such bonds. If upon investigation it is determined in his or her opinion that such bonds constitute a proper investment for savings banks, he or she shall so certify. The Commissioner of Financial Institutions may revoke any such certificate issued by him or her at any time in his or her discretion.

(Amended by Stats. 1996, Ch. 1064, Sec. 811. Effective January 1, 1997. Operative July 1, 1997, by Sec. 814 of Ch. 1064.)



31173

All bonds issued by the authority pursuant to this chapter, and which have been first certified by the Commissioner of Financial Institutions, are legal investments for all trust funds, for the funds of all insurance companies, commercial and savings banks, and trust companies, and for state school funds.

(Amended by Stats. 1996, Ch. 1064, Sec. 812. Effective January 1, 1997. Operative July 1, 1997, by Sec. 814 of Ch. 1064.)



31174

Any money or funds which may by law be invested in bonds of the state, cities, counties, or school districts in the state may be invested in the bonds issued by the authority.

(Added by Stats. 1968, Ch. 923.)



31175

Whenever any bonds of the state, or of any city, county, or school district in the state, may by law be used as security for the performance of any act or the deposit of any public money the bonds issued by the authority may be so used.

(Added by Stats. 1968, Ch. 923.)






ARTICLE 5. Custody and Use of Money

31180

The proceeds from the sale of all bonds authorized pursuant to this chapter shall be paid to the treasurer for the credit of the authority and forthwith deposited as demand deposits in such depositary or depositaries as are authorized by law to receive deposits of state funds, to the credit of a fund to be designated as the acquisition and construction fund of the toll tunnel. The fund shall at all times be kept segregated and set apart from all other funds.

(Added by Stats. 1968, Ch. 923.)



31181

The proceeds from the sale of the bonds shall be paid out or disbursed solely for the acquisition or construction of the toll tunnel, the acquisition of the necessary lands and easements therefor, and the payment of interest on the bonds during the period of actual construction and for a period of six months thereafter, only as the need therefor arises. The authority may agree with the purchaser of the bonds upon any conditions or limitations restricting the disbursement of such funds which are deemed advisable for the purposes of assuring the proper application of the funds.

(Added by Stats. 1968, Ch. 923.)



31182

All money in the acquisition and construction fund not required to meet current acquisition or construction costs of the toll tunnel, and all funds constituting surplus revenues which are not immediately needed for the particular object or purpose to which they are required to be applied or to which they are pledged, shall be invested in bonds and obligations eligible for investment of surplus state money. The authority may provide in the proceedings authorizing the issuance of the bonds that the investment of such money shall be made only in particular bonds and obligations within the classifications eligible for such investment, and such provisions shall be binding upon the authority and all officials having anything to do with the investment.

(Added by Stats. 1968, Ch. 923.)



31183

Any surplus which exists in the acquisition and construction fund shall be applied to the retirement, by purchase or call, of bonds issued for the acquisition or construction of the toll tunnel. If such bonds cannot be purchased at a price satisfactory to the authority and are not by their terms callable prior to maturity, the surplus shall be paid into the fund applicable to the payment of principal and interest of such bonds and shall be used for that purpose. The proceedings authorizing the issuance of bonds may provide limitations and conditions upon the time and manner of applying the surplus to the purchase and call of outstanding bonds and the terms upon which they shall be purchased or called, and such limitations and conditions shall be followed and observed in the application and use of the surplus. All bonds retired by purchase or call shall be immediately canceled.

(Added by Stats. 1968, Ch. 923.)



31184

All tolls or other revenues received from the operation of the toll tunnel shall be paid over by the department at least monthly to the treasurer who shall deposit them forthwith in such depositary or depositaries as are authorized by law to receive deposits of state funds, to the credit of a special fund to be designated as the toll revenue fund of the toll tunnel, which fund shall at all times be kept segregated and set apart from all other funds.

(Added by Stats. 1968, Ch. 923.)



31185

From the money deposited in the acquisition and construction fund, the treasurer shall transfer to the place or places of payment named in the bonds such sums as are required to pay the interest as it becomes due on all bonds sold and outstanding for the construction of the toll tunnel during the period of actual construction and during the period of six months immediately thereafter. The treasurer shall thereafter transfer from the toll revenue fund to the place or places of payment named in the bonds such sums as are required to pay the interest on the bonds and to redeem the principal thereof as such interest payments and bond redemptions fall due for all bonds issued and sold for the construction or acquisition of the toll tunnel. All funds transferred for the payment of principal or interest on bonds issued for the toll tunnel shall be segregated and applied solely for the payment of such principal and interest.

(Added by Stats. 1968, Ch. 923.)



31186

The money remaining in the toll revenue fund, after providing the amount required for interest and redemption of bonds, shall be held and applied as provided in the proceedings authorizing the issuance of the bonds. If the proceedings authorizing the issuance of the bonds do not require surplus revenues to be held or applied in any particular manner, they shall be allocated and used for such other purposes incidental to the acquisition, construction, operation, and maintenance of the toll tunnel as the authority determines.

(Added by Stats. 1968, Ch. 923.)



31187

Money required to meet the costs of acquisition or construction and all expenses and costs incidental to the acquisition or construction of the toll tunnel, or to meet the costs of operating, maintaining, and repairing it, shall be paid from the proper fund therefor upon demand of the authority.

(Added by Stats. 1968, Ch. 923.)



31188

All interest received or earned on money deposited in each and every fund provided for in this article shall be credited to and become a part of the particular fund upon which the interest accrues.

(Added by Stats. 1968, Ch. 923.)



31189

Notwithstanding anything contained in this chapter, the proceeds received from the sale of bonds and the tolls or other revenues received from the operation of the toll tunnel may be used to defray any expenses incurred by the authority in connection with and incidental to the issuance and sale of bonds for the acquisition or construction of the toll tunnel, including expenses for the preparation of surveys and estimates and the making of inspections and examinations as may be required by the purchasers of the bonds, except that the proceedings authorizing the issuance of such bonds may contain appropriate provisions governing the use and application of the bond proceeds and toll or other revenues for the purposes specified in this section.

(Added by Stats. 1968, Ch. 923.)






ARTICLE 6. Acquisition and Disposition of Property

31200

The authority may acquire by gift, purchase, or eminent domain proceedings any franchise, rights, privileges, easements, or other property, either real or personal, necessary therefor, when the construction of the toll tunnel is authorized by the authority. This article shall not apply to any portion of the state highway system.

(Added by Stats. 1968, Ch. 923.)



31201

In eminent domain proceedings to acquire property for any of the purposes of this chapter, any real property, personal property, franchises, rights, easements, or other property or privileges appurtenant thereto appropriated or dedicated to a public use or purpose by any person, private, public, or municipal corporation, county, city, district, or any political subdivision of the state, may be condemned and taken, and the acquisition and use thereof as provided in this chapter for the same public use or purpose to which such property has been appropriated or dedicated or for any other public use or purpose, shall be deemed a superior and permanent right and necessity, and a more necessary use and purpose than the public use or purpose to which such property has already been appropriated or dedicated.

It shall not be necessary in any eminent domain proceedings pursuant to this section to plead or prove any acts or proceedings preliminary or prior to the adoption of the resolution required by Section 1245.220 of the Code of Civil Procedure.

(Amended by Stats. 1975, Ch. 582.)



31205

The right-of-way is given, dedicated, and set apart upon which to locate, construct, and maintain the toll tunnel through, over, under, on, or across any property of the state now or hereafter owned, opened, or dedicated to or for public use and howsoever acquired, and through, over, under, on, or across the streets, alleys, lanes, and roads now or hereafter opened or dedicated to or for public use and howsoever acquired which are now or may be within any county, city, public or municipal corporation, district, or political subdivision of the state.

(Added by Stats. 1968, Ch. 923.)



31206

If any property belonging to any county, city, public or municipal corporation, district, or political subdivision of the state, is taken for the acquisition or construction of the toll tunnel, or if any such property is injured or damaged by such acquisition or construction, and the payment of compensation therefor is necessary, proper and necessary compensation therefor as is agreed upon may be paid by the authority to the particular county, city, public or municipal corporation, district, or political subdivision of the state owning or in charge of such property, or the authority may direct that eminent domain proceedings be brought pursuant to this article for the determination of such compensation, including the determination of the interest of any such county, city, public or municipal corporation, district, or political subdivision in such property and the necessity for the payment of such compensation.

Whenever the authority requires a public utility to remove and relocate any utility facility, the authority shall reimburse the owner of the public utility facility for the expense of the removal and relocation.

(Added by Stats. 1968, Ch. 923.)



31207

In all cases where, by statute or otherwise, any right is reserved or granted to the state or any state agency to construct or maintain highways, bridges, or approaches thereto, or other highway crossings, over, through, under, on, or across any public or private property, the authority is entitled to the benefit of such reservation or grant.

(Added by Stats. 1968, Ch. 923.)



31208

Whenever any property acquired for any of the purposes of this chapter, whether by agreement, grant, or eminent domain, either in fee or in any lesser estate or interest, is no longer necessary for use in connection with any improvement authorized to be constructed pursuant to this chapter, or whenever a lesser interest than is owned therein is sufficient for the construction, maintenance, and operation of any improvement, or whenever it is for any other reason in the public interest so to do, the property, any part thereof, or any interest therein may be leased, sold, exchanged, or otherwise disposed of or dealt with by the authority in the manner, upon such terms, and subject to such reservations as it deems necessary or desirable.

(Added by Stats. 1968, Ch. 923.)



31209

Whenever, either before or after the construction or reconstruction of streets, sidewalks, or other like facilities upon any property or interest in property acquired pursuant to this chapter, it appears desirable to dedicate the property to public use for such purpose, the authority may dedicate or transfer the property to any county, city, or other public or municipal corporation within which it is located, subject, however, to any rights or interests necessary for the proper construction, maintenance, and operation of the toll tunnel which extends through, over, under, on, or across the property.

(Added by Stats. 1968, Ch. 923.)



31210

Any money received for any such property shall be received into the funds for the toll tunnel for which the property was originally acquired.

(Added by Stats. 1968, Ch. 923.)






ARTICLE 7. Insurance of Property

31220

When the toll tunnel is being built by the authority, it may carry or cause to be carried such an amount of insurance or indemnity bond as protection against loss or damage as it deems proper.

(Added by Stats. 1968, Ch. 923.)



31221

The authority may carry insurance in such amount as it deems proper to cover any accident or destruction in part or in whole to the toll tunnel until all bonds sold for the acquisition or construction of such toll tunnel and interest accrued thereon have been fully redeemed and paid.

(Added by Stats. 1968, Ch. 923.)



31222

All money collected on any indemnity bond or insurance policy as the result of any damage or injury to the toll tunnel shall be used for the purpose of repairing or rebuilding the toll tunnel, as long as there are revenue bonds against such structure outstanding and unredeemed.

(Added by Stats. 1968, Ch. 923.)



31223

The authority may also carry insurance or indemnity bonds insuring against the loss of tolls or other revenues to be derived from the toll tunnel by reason of any interruption in the use of the toll tunnel from any cause whatever. The proceeds of the insurance or indemnity bonds shall be paid into the fund into which the tolls and other revenues of the toll tunnel so insured are required to be paid and shall be applied to the same purposes and in the same manner as other money in the fund. The insurance or indemnity bonds may be in an amount equal to the probable tolls and other revenues to be received from the operation of the toll tunnel during any period of time determined by the authority and fixed in its discretion, and may be paid for out of the toll revenue fund as specified in the proceedings.

(Added by Stats. 1968, Ch. 923.)






ARTICLE 8. Local Cooperation

31230

Any city, county, district, or political subdivision of the state upon the request of the authority may advance or contribute money, rights-of-way, labor, materials, and other property toward the expense of building, acquiring, and maintaining the toll tunnel, and for preliminary surveys and the preparation of plans and estimates of cost thereof and other preliminary expenses. Appropriations for such purposes may be made from any funds available, including highway funds received from the state.

(Added by Stats. 1968, Ch. 923.)



31231

Any city, county, district, or political subdivision of the state may issue general obligation bonds for any of the purposes enumerated in this article. All proceedings for the authorization, issue, and sale of such bonds shall be had under the law governing the issue and sale of bonds for public improvements by the particular political subdivision or public corporation.

(Added by Stats. 1968, Ch. 923.)



31232

Money or property advanced or contributed pursuant to this article may be immediately transferred or delivered to the authority to be used for the purpose for which such advance or contribution was made.

(Added by Stats. 1968, Ch. 923.)



31233

The authority may enter into a binding agreement with any city, county, district, or political subdivision of the state to repay any money or the value of any rights-of-way, labor, materials, or other property advanced or contributed toward the expense of acquiring or constructing the toll tunnel, but no repayment therefor shall be made until all obligations issued by the authority for the construction of such toll tunnel have been fully redeemed and paid, and then only out of the tolls and revenues received from the operation of the toll tunnel.

(Added by Stats. 1968, Ch. 923.)



31234

The collection of tolls shall be continued on the toll tunnel until all bonds issued pursuant to this chapter for its construction are fully redeemed and paid.

(Added by Stats. 1968, Ch. 923.)



31235

After all bonds issued pursuant to this chapter for the construction of the toll tunnel have been fully redeemed and paid, the authority may continue to collect tolls and other revenues for the use of such toll tunnel for the purpose of reimbursing the state for any expenditures which have been made by it in connection with the toll tunnel and for the purpose of repayment to any city, county, district, or political subdivision of the state of any amount the authority has agreed to repay for money, rights-of-way, labor, materials, or other property advanced or contributed for the acquisition or construction of the toll tunnel.

(Added by Stats. 1968, Ch. 923.)






ARTICLE 9. State Cooperation

31240

The California Highway Commission and the Department of Public Works shall, upon the request of the authority, aid in the construction of any necessary connections with U.S. Highway 50.

(Added by Stats. 1968, Ch. 923.)






ARTICLE 10. Operation and Maintenance After Retirement of Bonds

31245

After all bonds issued pursuant to this chapter for the construction of the toll tunnel have been fully redeemed and paid, the authority shall either:

(a) Transfer the toll tunnel to the state for operation and maintenance as a state highway by the department, either free of tolls or at the rates of tolls adjusted so as to provide a fund of not to exceed the amount necessary for the proper maintenance, repair, and operation of the toll tunnel under economical management; or

(b) Operate and maintain the toll tunnel itself, either free of tolls or at rates of toll adjusted so as to provide a fund of not to exceed the amount necessary for the proper maintenance, repair, and operation of the toll tunnel under economical management.

(Added by Stats. 1968, Ch. 923.)



31246

If the toll tunnel is transferred to the state pursuant to subdivision (a) of Section 31245, the existence of the authority shall thereupon automatically terminate, and all property, funds, and records relating to the toll tunnel shall be transferred to the state and thereafter the state shall be responsible for the maintenance, repair, and operation of the toll tunnel, and for the fulfillment of any outstanding contracts executed by the authority and the payment of any outstanding debts or liabilities incurred by the authority.

(Added by Stats. 1968, Ch. 923.)









CHAPTER 6. Border Region Toll Facilities

31300

(a) Tolls may be imposed by the commission on segments of newly constructed state highway routes, as described in subdivision (b), if transportation facilities, including, but not limited to, additional highways and capacity enhancing improvements to existing highways, are needed to accommodate additional commercial traffic resulting from the North American Free Trade Agreement, and federal funds have not been made available to the state for those purposes. In addition, for state highway routes and transportation facilities constructed on or after January 1, 1997, the cost may be borne by a combination of tolls, toll-backed bonds, and any other state and federal funds that may be available for those purposes, on a project-by-project basis.

(b) The imposition of tolls pursuant to subdivision (a) is limited to Route 7, from the new international border crossing near Calexico to Route 8 near El Centro in Imperial County.

(c) Tolls imposed on any route described in this section shall be discontinued upon the happening of either of the following: (1) federal funds are received for the cost of the improvements to that route, which funds are in addition to the normal apportionment of federal funds to California and are for the specific purpose of mitigating the impacts of the North American Free Trade Agreement, or (2) the cost of those improvements is fully paid.

(Added by Stats. 1996, Ch. 553, Sec. 2. Effective January 1, 1997.)



31302

The department shall be responsible for the collection of tolls imposed by the commission pursuant to Section 31300. The department shall transmit the toll revenues to the Controller for deposit in the Highway Toll Revenue Account, which is hereby created in the State Transportation Fund.

(Added by Stats. 1996, Ch. 553, Sec. 2. Effective January 1, 1997.)



31304

Notwithstanding Section 13340 of the Government Code, funds in the Highway Toll Revenue Account required to meet the obligations assumed by the commission under any bond resolution adopted pursuant to Section 31306 are continuously appropriated to the commission for that purpose. Upon appropriation by the Legislature, the commission shall allocate the remaining funds to the department for the purpose of constructing additional highways or making capacity enhancing improvements to existing highways to accommodate additional commercial traffic resulting from the North American Free Trade Agreement.

(Added by Stats. 1996, Ch. 553, Sec. 2. Effective January 1, 1997.)



31306

The commission may issue revenue bonds for the purpose of obtaining funds for constructing additional highways or for making capacity enhancing improvements to existing highways to accommodate additional commercial traffic resulting from the North American Free Trade Agreement. The sole security for the payment of principal and interest on the bonds shall be revenues derived from the tolls imposed pursuant to Section 31300. In authorizing and issuing bonds pursuant to this chapter, the commission and the department shall, to the fullest extent feasible, follow the procedures and requirements of Article 5 (commencing with Section 30200) of Chapter 1 of Division 17.

(Added by Stats. 1996, Ch. 553, Sec. 2. Effective January 1, 1997.)






CHAPTER 7. Otay Mesa East Toll Facility Act

31460

The Legislature finds and declares all of the following:

(a) It is essential for the economic well-being of San Diego County and for the maintenance of a high quality of life that the people of the State of California receive the full benefits of international trade with Mexico.

(b) Trade is the fastest expanding component of the San Diego regional economy. Mexico is the United States third largest trading partner, after Canada and China, and California s number one export market.

(c) Trade passing through San Diego County s portion of the United States-Mexico border region benefits every state in the union and contributes heavily to the nation s trade with the countries of the Pacific Rim.

(d) Commercial traffic between the United States and Mexico using California s ports of entry is placing extreme demands on the state s border transportation assets which were not designed for these purposes.

(e) Congestion at the border causes increased wait times, which in turn increases commercial and noncommercial vehicle emissions.

(f) Inadequate infrastructure capacity at the existing border crossings between San Diego County and Baja California currently creates traffic congestion and delays for crossborder personal trips and freight movements that cost the United States and Mexican economies an estimated $7.2 billion in foregone gross output and more than 62,000 jobs in 2007.

(g) Public revenues to provide for an efficient border region transportation system have not kept pace with the growth of traffic and goods crossing the international border with Mexico.

(h) The state must seek all reasonable alternatives to address unmet border transportation needs and to improve existing transportation facilities.

(i) Public toll transportation facilities should be encouraged to supplement limited public resources and to support the development of new transportation system capacity.

(Added by Stats. 2008, Ch. 720, Sec. 1. Effective January 1, 2009.)



31461

This chapter may be cited as the Otay Mesa East Toll Facility Act. All references to the act in this chapter shall mean the Otay Mesa East Toll Facility Act.

(Added by Stats. 2008, Ch. 720, Sec. 1. Effective January 1, 2009.)



31462

For purposes of this chapter, the following definitions shall apply:

(a) Board means the board of directors of SANDAG.

(b) Bonds means any bonds, notes, variable rate and variable maturity securities, and any other evidence of indebtedness issued pursuant to this chapter.

(c) Corridor means State Route 11 in the County of San Diego, as defined in Section 311.

(d) Costs includes the cost of construction or acquisition; the cost of the acquisition of all land, rights-of-way, property, rights, easements, and interests acquired by SANDAG for the construction; the cost of demolishing or removing any buildings or structures on land acquired, including the cost of acquiring any lands to which buildings or structures may be moved; the cost of all machinery and equipment, financing charges, interest before and during construction and, if considered advisable by SANDAG, costs of accounting, consulting, printing, advertising and travel, cost of traffic estimates and of engineering and legal services, plans, specifications, surveys, estimates of cost and of revenues, and other expenses necessary or incident to determining the feasibility or practicability of constructing, repairing, or improving a project; administrative expenses; and such other expenses as may be necessary or incident to the construction, repair, or improvement of a project, the financing of the project, the placing and maintaining of a project in operation, and any payments to an entity to cover all or a portion of the costs described in this chapter. Any money paid or advanced to SANDAG with its approval for traffic surveys, borings, preparation of plans and specifications, and other engineering services in connection with the construction, repair, or improvement of a project shall be regarded as a part of the cost of a project and may be reimbursed out of the proceeds of the revenue bonds issued for a project as authorized in this chapter. Cost includes the cost to operate, maintain, repair, or improve a project.

(e) Department means the Department of Transportation.

(f) Design-build means a procurement process in which both the design and construction of a project are procured in a single phase.

(g) Design sequencing means a procurement process that enables the sequencing of design activities to permit each construction phase to commence when design for that phase is complete, instead of requiring the design for the entire project to be completed before commencing construction.

(h) Entity means the United States or any agency or department of the United States, any State of California agency, department or political subdivision of the state, or any public or private corporation, company, partnership, joint venture, foundation, trust, estate, individual, or other legal business organization.

(i) Federal agency means any agency or department of the United States.

(j) Project or projects means any property and related facilities, whether or not now in existence, acquired to facilitate the movement of goods and people along the corridor or at the Otay Mesa East Port of Entry, including property suitable for any of the following purposes:

(1) International ports of entry.

(2) International border crossing facilities.

(3) Transportation facilities, including highway and roadway, public transit, and nonmotorized facilities, and other projects supporting any transportation facility designed, constructed, maintained, or operated with toll revenues.

(4) A bridge or tunnel, overpasses, underpasses, entrance plazas, toll houses, administration, storage and other buildings and facilities, and all equipment therefor, and may include terminal facilities, customs and immigration facilities, and such approaches and approach highways as may be determined by SANDAG to be necessary to facilitate the flow of traffic or to connect a project with the existing highway systems, together with all property, rights, easements, and interests acquired by SANDAG for the construction or operation of a project, including, but not limited to, energy and communication lines.

(k) Property means land, improvements to land, buildings, improvements to buildings, machinery and equipment of any kind, operating capital, and any other real or personal property necessary for a project.

(l) SANDAG means the San Diego Association of Governments, as referenced in the San Diego Regional Transportation Consolidation Act, Chapter 3 (commencing with Section 132350) of Division 12.7 of the Public Utilities Code.

(m) Trustee means any financial institution or trust company actually doing business in this state.

(Added by Stats. 2008, Ch. 720, Sec. 1. Effective January 1, 2009.)



31463

This act, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect its purposes.

(Added by Stats. 2008, Ch. 720, Sec. 1. Effective January 1, 2009.)



31465

This chapter shall provide an additional and alternative method for doing the things authorized by this chapter and shall be regarded as supplemental and additional to any powers and rights conferred on SANDAG by other laws. When carrying out its responsibilities under this chapter, SANDAG shall comply with the requirements imposed by the San Diego Regional Transportation Consolidation Act (Chapter 3 (commencing with Section 132350) of Division 12.7 of the Public Utilities Code) not in conflict with this chapter, including, but not limited to, noticing, holding, and conducting its meetings in accordance with the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(Added by Stats. 2008, Ch. 720, Sec. 1. Effective January 1, 2009.)



31466

SANDAG shall have and may exercise all rights and powers, expressed or implied, that are necessary to carry out the purposes and intent of this chapter, including the power to do all of the following:

(a) Issue bonds payable from and secured by a pledge of SANDAG of all or any part of the revenues of SANDAG to finance the activities authorized by this act and for the purpose of financing the cost of acquiring or operating any project or to purchase, refund, or otherwise acquire, at or before maturity, any outstanding bonds meeting the requirements provided in this chapter, and to sell those bonds at public or private sale in the form and on the terms and conditions as SANDAG shall approve.

(b) Consult with counties, cities, towns, and other agencies and political subdivisions of this state and Mexico relating to plans and projects authorized by this chapter.

(c) Fix and revise from time to time and charge and collect tolls and other charges for the use of a project.

(d) Acquire by dedication, gift, purchase, or eminent domain, and hold and dispose of any interests in property whether real or personal in the exercise of its powers and the performance of its duties under this chapter.

(e) Establish and enforce policies, rules, and regulations for the administration, operation, and maintenance of facilities and services.

(f) Pledge all or any part of the revenues of projects to secure bonds and any repayment or reimbursement obligations of SANDAG to any provider of bond insurance or letter of credit or line of credit facility determined to be appropriate by SANDAG to provide for the payment of debt service on any bonds of SANDAG, and the state hereby pledges to, and agrees with, the holders of bonds that the state will not limit, alter, or restrict the rights hereby vested in SANDAG to fulfill each pledge of revenues and any other terms of any agreement made with or for the benefit of the holders of bonds or in any way impair the rights or remedies of the holders of the bonds or the providers of bond insurance or letter of credit or line of credit facilities.

(g) Do all acts necessary and convenient for the full exercise of the powers granted in this chapter.

(Added by Stats. 2008, Ch. 720, Sec. 1. Effective January 1, 2009.)



31467

(a) Highway projects constructed pursuant to the act shall, at all times following construction, be owned by the department. International port of entry facilities constructed pursuant to the act shall, at all times following construction, be owned by a federal agency. All other property and facilities constructed pursuant to this chapter shall be owned by SANDAG, unless transferred to a state or federal agency upon agreement between SANDAG and the relevant agency.

(b) The plans and specifications for a transportation project developed, maintained, repaired, rehabilitated, reconstructed, or operated pursuant to the act shall comply with the relevant standards of the department for state transportation projects. Ports of entry projects shall meet the relevant federal agency s published design standards and legal requirements. SANDAG may approve the location, design, and the materials of construction for a project constructed pursuant to this chapter after consultation with the department or the relevant federal agency, as applicable.

(c) SANDAG shall carry out its highway projects in cooperation with the department and shall consult the department in the operation of a project and on matters related to highway design and construction.

(d) For the purpose of facilitating a project, the agreements between SANDAG and other entities may include provisions for the lease of rights-of-way in, and airspace over or under, highways, public streets, rail, or related facilities for the granting of necessary easements, and for the issuance of permits or other authorizations to enable the construction or operation of a project.

(e) Agreements between SANDAG, appropriate local, state, or federal agencies, or any other entity may be executed to identify the respective obligations and liabilities of one or more of those entities and assign them responsibilities relating to a project. The agreements entered into pursuant to this section shall be consistent with agreements between the department and the United States Department of Transportation relating to a project and may include procedures for enforcement by the Department of the California Highway Patrol.

(f) Any project utilizing the department s services shall be included in the department s capital outlay support program for workload purposes.

(Added by Stats. 2008, Ch. 720, Sec. 1. Effective January 1, 2009.)



31468

(a) The Legislature has recognized the merits of alternative project delivery methods such as the design-build procurement process in the past by authorizing its use for projects undertaken by school districts, the University of California, specified local government projects, state office buildings, and public transit projects.

(b) It is the intent of the Legislature to provide optional, alternative procedures for bidding and building the international port of entry facility and ancillary border crossing projects pursuant to this act. SANDAG may utilize an alternative project delivery method authorized in this section on the international port of entry facility and ancillary border crossing projects, after evaluation of the traditional design, bid, and build process of construction and of the design-build process in a public meeting, the governing board makes written findings that use of an alternative project delivery method on the specific project under consideration will accomplish at least one of the following objectives: reduce comparable project costs, expedite a project s completion, or provide features not achievable through the traditional design-bid-build method.

(c) SANDAG may utilize the following alternative project delivery methods if the conditions in this section are met:

(1) Design-build.

(2) Design sequencing.

(d) If the conditions in this section for utilizing an alternative delivery method are not met, SANDAG shall use the design-bid-build delivery method for construction of a project.

(e) It is the intent of the Legislature that alternative project delivery methods as authorized in this section shall not be construed to extend, limit, or change in any manner the legal responsibility of public agencies and contractors to comply with existing laws.

(Added by Stats. 2008, Ch. 720, Sec. 1. Effective January 1, 2009.)



31472

This chapter does not authorize SANDAG or the department to do either of the following:

(a) Lease or otherwise convey a toll road to a private-sector entity.

(b) Convert any existing nontoll or non-user-fee highway lane into a tolled or user-fee highway lane.

(Added by Stats. 2008, Ch. 720, Sec. 1. Effective January 1, 2009.)



31473

(a) The cities and county in the San Diego region are authorized and empowered to lease, lend, grant, or convey to SANDAG at its request upon such terms and conditions as the city or county considers reasonable and fair and without the necessity for any advertisement, order of court, or other action of formality, other than the regular and formal action of the governing body of the cities or county, any real property that may be necessary or convenient to the effectuation of the authorized purposes of SANDAG, including public highways and other real property already devoted to public use.

(b) If a reasonable price cannot be agreed upon, or if the owner is legally incapacitated, absent, unknown, or unable to convey valid title, SANDAG is hereby authorized and empowered to acquire by condemnation or by the exercise of the power of eminent domain any lands, property, rights, rights-of-way, easements, and other property, including highways or parkways, or parts thereof or rights therein, of any person, copartnership, association, railroad, public service, public utility or other corporation, municipality, or political subdivision considered necessary or convenient for the construction, repair, or improvement or the efficient operation of a project or necessary in restoration of public or private property damaged or destroyed, but not including any of the rights of any franchisee, lessee, or owner of airspace rights in the demonstration toll road project known as State Route 125 in the County of San Diego.

(c) Any proceedings pursuant to subdivision (b) shall be conducted in accordance with and subject to the relocation assistance guidelines in Chapter 16 (commencing with Section 7260) of Division 7 of Title 1 of the Government Code. Title to any property acquired by SANDAG shall be taken in the name of SANDAG or the department.

(d) If the owner, lessee, or occupier of any property to be condemned refuses to remove his or her personal property from the property or give up possession of the property, SANDAG may proceed to obtain possession in any manner now or hereafter provided by law.

(Added by Stats. 2008, Ch. 720, Sec. 1. Effective January 1, 2009.)



31474

(a) SANDAG may only impose tolls and user fees for the use of the corridor.

(b) Within two years following the opening of a tolled project by SANDAG and at least biennially thereafter, SANDAG shall review the adequacy of the toll rates established to cover the costs of the project. The board shall make available any proposed revisions to toll rates to the public no less than 30 days prior to adoption by the board as described in subdivision (a) of Section 31476.

(c) SANDAG s toll structure may include discounts and premiums to encourage efficient use of tolled projects and reduction of congestion and emission of greenhouse gases, including, without limitation, discounts for high-occupancy vehicles, electronic toll collection, and off-peak travel, and premiums for on-peak travel.

(d) SANDAG s toll structure may include adjustments to toll rates to reflect economic factors, including, but not limited to, the Consumer Price Index or other cost indices.

(Added by Stats. 2008, Ch. 720, Sec. 1. Effective January 1, 2009.)



31475

(a) Toll revenues from a project may be used to reimburse or finance the costs of state agencies and federal agencies incurred in connection with the implementation or operation of a project, including reimbursement of federal funds specifically allocated to SANDAG for a project by the federal government or other funds from funding sources that are not otherwise available to state agencies for transportation-related projects. SANDAG shall be reimbursed for administrative costs in an amount that shall not exceed 3 percent of project revenues.

(b) Toll revenues shall be used to pay for costs in the categories below in the following priority:

(1) Payments pursuant to bonds and resolutions, indentures, and other constituent instruments defining the rights of the holders of bonds and any repayment or reimbursement obligations of SANDAG to any providers of bond insurance or letters of credit or lines of credit related to bonds.

(2) SANDAG costs for operations, toll collection, and administration of the facility.

(3) Reimbursement to federal, state, and local agencies for costs incurred by those agencies for services provided to a project that are reimbursable pursuant to a written agreement between SANDAG and the respective agency.

(4) Costs for capital improvements to repair or rehabilitate a project, to expand project capacity, to improve project operations, or to increase public transit and nonmotorized options in the corridor.

(5) Excess revenues shall be used pursuant to the plan approved by the board pursuant to subdivision (b) of Section 31476 that specifies the expenditure of toll revenues for projects that increase transportation options in the corridor, including, but not limited to, public transit and nonmotorized transportation that would result in reduced vehicle miles traveled.

(Added by Stats. 2008, Ch. 720, Sec. 1. Effective January 1, 2009.)



31476

(a) At least 30 days prior to setting the initial toll rates for a project, and thereafter when adjustments to the toll rates are proposed, the board shall provide a public comment period regarding the proposed rates. The board shall also take public testimony at one or more public meetings during this time period.

(b) The expenditure plan for toll revenues shall be updated and approved by the board on an annual basis beginning on July 1 following implementation of a toll. Approval of the initial and annual expenditure plan shall take place at a public meeting held by the board following a notice of at least 30 days to the public.

(c) Collection of tolls on a project financed with bond revenues shall cease following repayment of the bonds and other project costs in full unless an extension of the time for toll collection is approved by a two-thirds vote of the board at a public meeting following a notice of at least 30 days to the public.

(d) The board shall arrange for a postaudit of the revenues expended pursuant to this chapter to be made at least annually by a certified public accountant.

(Added by Stats. 2008, Ch. 720, Sec. 1. Effective January 1, 2009.)



31477

(a) SANDAG may enter into one or more agreements with the County of San Diego or a city within the County of San Diego to accept fees imposed by that city or the county pursuant to the Subdivision Map Act (Division 2 (commencing with Section 66410) of Title 7 of the Government Code) or the Mitigation Fee Act (Chapter 5 (commencing with Section 66000), Chapter 6 (commencing with Section 66010), Chapter 7 (commencing with Section 66012), Chapter 8 (commencing with Section 66016), and Chapter 9 (commencing with Section 66020) of Division 1 of Title 7 of the Government Code), to reimburse SANDAG for costs it has or will incur to mitigate development that will have a negative impact on the movement of people or goods along the State Route 11 corridor or the Otay Mesa East Port of Entry.

(b) Fees paid to a city or the county and transferred to SANDAG pursuant to this section shall be expended by SANDAG solely for the construction or reimbursement for construction of the improvement serving the area to be benefited and from which the fees transferred from the city or county were collected.

(c) The agreement may provide for the acceptance of considerations in lieu of the payment of fees.

(d) If the provisions of this section, or provisions implementing this section contained in any ordinance adopted pursuant to this section, are held invalid, that invalidity shall not affect other provisions of this section or of the ordinance adopted pursuant thereto, which can be given effect without the invalid provision, and to this end the provisions of this section and of an ordinance adopted pursuant thereto are severable.

(Added by Stats. 2008, Ch. 720, Sec. 1. Effective January 1, 2009.)



31481

(a) SANDAG may, from time to time, issue bonds in accordance with the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code) for any of the purposes authorized by this chapter. SANDAG shall constitute a local agency within the meaning of Section 54307 of the Government Code. The operation of SANDAG projects or any grouping or units thereof shall constitute an enterprise within the meaning of that section.

(b) Article 3 (commencing with Section 54380) of Chapter 6 of Part 1 of Division 2 of Title 5 of the Government Code does not apply to the issuance and sale of bonds pursuant to this chapter and SANDAG shall authorize the issuance of such bonds by resolution of its board.

(c) Any bond issued pursuant to this section shall contain on its face a statement to the following effect: Neither the full faith and credit nor the taxing power of the State of California is pledged to the payment of principal of, or the interest of this bond.

(d) SANDAG may bring an action to determine the validity of any of its bonds pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(e) Before issuing any new or increased toll revenue bonds, the board shall conduct at least one public meeting following at least 30 days notice to the public at which public testimony shall be taken regarding the proposed bond issuance. Issuance of new or increased toll revenue bonds pursuant to this act shall require approval by at least two-thirds of the board s voting members.

(Added by Stats. 2008, Ch. 720, Sec. 1. Effective January 1, 2009.)



31482

(a) SANDAG, its income and property, all bonds issued by it, and the interest on the bonds are exempt from all taxation by this state or any political subdivision of this state.

(b) Bonds issued by SANDAG are legal investments for all trust funds, the funds of all insurance companies, banks, trust companies, executors, administrators, trustees, and other fiduciaries. The bonds are securities that may legally be deposited with, and received by, any state or municipal officer or agency or political subdivision of the state for any purpose for which the deposit of bonds or obligation of the state is now, or may hereafter be, authorized by law, including deposits to secure public funds.

(c) Nothing in this chapter is intended to infringe upon the rights of the state to make transportation improvements that may impact use of transportation facilities in the corridor.

(Added by Stats. 2008, Ch. 720, Sec. 1. Effective January 1, 2009.)






CHAPTER 8. Electronic Toll Collection and Electronic Transit Fare Collection Systems

31490

(a) Except as otherwise provided in this section, a transportation agency may not sell or otherwise provide to any other person or entity personally identifiable information of any person who subscribes to an electronic toll or electronic transit fare collection system or who uses a toll bridge, toll lane, or toll highway that employs an electronic toll collection system.

(b) A transportation agency that employs an electronic toll collection or an electronic transit fare collection system shall establish a privacy policy regarding the collection and use of personally identifiable information and provide to subscribers of that system a copy of the privacy policy in a manner that is conspicuous and meaningful, such as by providing a copy to the subscriber with the transponder, electronic transit pass, or other device used as an electronic toll or transit fare collection mechanism, or, if the system does not use a mechanism, with the application materials. A transportation agency shall conspicuously post its privacy policy on its Internet Web site. For purposes of this subdivision, conspicuously post has the same meaning as that term is defined in paragraphs (1) to (4), inclusive, of subdivision (b) of Section 22577 of the Business and Professions Code. The policy shall include, but need not be limited to, a description of the following:

(1) The types of personally identifiable information that is collected by the agency.

(2) The categories of third-party persons or entities with whom the agency may share personally identifiable information.

(3) The process by which a transportation agency notifies subscribers of material changes to its privacy policy.

(4) The effective date of the privacy policy.

(5) The process by which a subscriber may review and request changes to any of his or her personally identifiable information.

(c) A transportation agency may, within practical business and cost constraints, store only personally identifiable information of a person such as, to the extent applicable, the account name, credit card number, billing address, vehicle information, and other basic account information required to perform account functions such as billing, account settlement, or enforcement activities. All other information shall be discarded no more than four years and six months after the billing cycle has concluded, the bill has been paid, and all toll or fare violations, if applicable, have been resolved.

(d) A transportation agency shall make every effort, within practical business and cost constraints, to purge the personal account information of an account that is closed or terminated. In no case shall a transportation agency maintain personal information more than four years and six months after the date an account is closed or terminated.

(e) (1) A transportation agency may make personally identifiable information of a person available to a law enforcement agency only pursuant to a search warrant. Absent a provision in the search warrant to the contrary, the law enforcement agency shall immediately, but in any event within no more than five days, notify the person that his or her records have been obtained and shall provide the person with a copy of the search warrant and the identity of the law enforcement agency or peace officer to whom the records were provided.

(2) This section does not prohibit a peace officer, as defined in Section 830.1 or 830.2 of the Penal Code, when conducting a criminal or traffic collision investigation, from obtaining personally identifiable information of a person if the officer has good cause to believe that a delay in obtaining this information by seeking a search warrant would cause an adverse result, as defined in subparagraphs (A) to (E), inclusive, of paragraph (2) of subdivision (a) of Section 1524.2 of the Penal Code.

(f) This section does not prohibit a transportation agency in subdivision (a) from providing aggregated traveler information derived from collective data that relates to a group or category of persons from which personally identifiable information has been removed.

(g) This section does not prohibit a transportation agency, with respect to an electronic toll collection system, from providing the license plate number of an intermodal chassis to the owner of the chassis for purposes of locating the driver of the chassis in the event the driver fails to pay a toll.

(h) This section, with respect to an electronic toll collection system, does not prohibit a transportation agency from sharing data with another transportation agency solely to comply with interoperability specifications and standards adopted pursuant to Section 27565 regarding electronic toll collection devices and technologies. A third-party vendor may not use personally identifiable information obtained under this subdivision for a purpose other than described in this subdivision.

(i) Subdivision (d) shall not prohibit a transportation agency, or its designee, from performing financial and accounting functions such as billing, account settlement, enforcement, or other financial activities required to operate and manage the electronic toll collection system or transit fare collection system. This section, with respect to electronic transit fare collection systems, does not prohibit the sharing of data between transportation agencies for the purpose of interoperability between those agencies. A third-party vendor may not use personally identifiable information obtained under this subdivision for a purpose other than as described in this subdivision.

(j) This section does not prohibit a transportation agency from communicating, either directly or through a contracted third-party vendor, to subscribers of an electronic toll collection system or an electronic transit fare collection system about products and services offered by, the agency, a business partner, or the entity with which it contracts for the system, using personally identifiable information limited to the subscriber s name, address, and electronic mail address, provided that the transportation agency has received the subscriber s express written consent to receive the communications.

(k) A transportation agency may not use a nonsubscriber s personally identifiable information obtained using an electronic toll collection or electronic transit fare collection system to market products or services to that nonsubscriber. This subdivision shall not apply to toll-related products or services contained in a notice of toll evasion issued pursuant to Section 23302 of the Vehicle Code.

(l) For purposes of this section, transportation agency means the Department of Transportation, the Bay Area Toll Authority, any entity operating a toll bridge, toll lane, or toll highway within the state, any entity administering an electronic transit fare collection system and any transit operator participating in that system, or any entity under contract with any of the above entities.

(m) For purposes of this section, electronic toll collection system is a system where a transponder, camera-based vehicle identification system, or other electronic medium is used to deduct payment of a toll from a subscriber s account or to establish an obligation to pay a toll, and electronic transit fare collection system means a system for issuing an electronic transit pass that enables a transit passenger subscriber to use the transit systems of one or more participating transit operators without having to pay individual fares, where fares are instead deducted from the subscriber s account as loaded onto the electronic transit pass.

(n) For purposes of this section, person means any person who subscribes to an electronic toll collection or electronic transit fare collection system or any person who uses a toll bridge, toll lane, or toll road that employs an electronic toll collection system.

(o) For purposes of this section, personally identifiable information means any information that identifies or describes a person including, but not limited to, travel pattern data, address, telephone number, email address, license plate number, photograph, bank account information, or credit card number. For purposes of this section, with respect to electronic transit fare collection systems, personally identifiable information does not include photographic or video footage.

(p) For purposes of this section, interoperability means the sharing of data, including personally identifiable information, across multiple transportation agencies for the sole purpose of creating an integrated transit fare payment system, integrated toll payment system, or both.

(q) (1) In addition to any other remedies provided by law, a person whose personally identifiable information has been knowingly sold or otherwise provided in violation of this section may bring an action to recover either actual damages or two thousand five hundred dollars ($2,500) for each individual violation, whichever is greater, and may also recover reasonable costs and attorney s fees.

(2) A person whose personally identifiable information has been knowingly sold or otherwise provided three or more times in violation of this section may bring an action to recover either actual damages or four thousand dollars ($4,000) for each individual violation, whichever is greater, and may also recover reasonable costs and attorney s fees.

(r) Nothing in subdivisions (c) and (d) shall preclude compliance with a court order or settlement agreement that has been approved on or before April 25, 2010.

(s) A transportation agency that employs an electronic toll collection or electronic transit fare collection system may impose an administrative fee on persons who use those systems in an amount sufficient to cover the cost of implementing this section.

(Amended by Stats. 2013, Ch. 375, Sec. 3. Effective January 1, 2014.)









DIVISION 18. PARKING

PART 1. VEHICLE PARKING DISTRICT LAW OF 1943

CHAPTER 1. General

31500

This part may be cited as the Vehicle Parking District Law of 1943.

(Added by Stats. 1951, Ch. 463.)



31502

As used in this part, parking places includes parking lots, garages, buildings, and other improvements for the parking of motor vehicles.

(Amended by Stats. 1974, Ch. 426.)



31503

As used in this part, legislative body means:

(a) When used with reference to a county, the board of supervisors.

(b) When used with reference to a city, the body which by law constitutes the legislative department of the government of the city.

(Repealed and added by Stats. 1974, Ch. 426.)



31504

As used in this part, unless the context otherwise requires, city includes city, county, and city and county.

(Amended by Stats. 1974, Ch. 426.)



31505

As used in this part, treasurer means the county treasurer when used with reference to a county and the city treasurer when used with reference to a city. Treasurer also includes any person or officer who has charge and makes payments of the funds of such county or city, respectively.

(Repealed and added by Stats. 1974, Ch. 426.)



31506

A city may:

(a) Acquire, by condemnation, purchase, gift, lease, or any other means, property necessary or convenient for use as parking places, including any property necessary or convenient for the opening, widening, straightening, or extending of streets or alleys necessary or convenient for ingress to or egress from any parking place.

(b) Improve any property by the construction thereon of garages, buildings, or other improvements necessary or convenient for parking purposes.

(c) Improve parking places and any property necessary or convenient for ingress to or egress from parking places.

(d) Administer, maintain, operate, and repair parking places.

(e) Collect fees or charges to pay all or any part of the cost of improving, repairing, maintaining, and operating parking places and of acquiring and improving additional parking places.

(f) Levy taxes to pay all or any part of the cost of improving, repairing, maintaining, and operating parking places and of acquiring and improving additional parking places.

(g) Employ engineers, attorneys, and other persons necessary or convenient for the doing of any act authorized by this part.

(h) Do all acts and things necessary or convenient for the accomplishment of the purposes of this part. The enumeration of specific authority in this part does not limit in any way the general authority granted by this subdivision.

(Repealed and added by Stats. 1974, Ch. 426.)



31516

Whenever any official or board designated in this part is not and cannot be provided for by a charter city, all acts to be done by such official or board pursuant to this part shall be done and performed by, and all jurisdiction and authority given by this part to such official or board shall be vested in, the official, board, or other body of the charter city empowered by the charter to perform such acts and exercise such jurisdiction and authority.

(Added by Stats. 1951, Ch. 463.)



31517

This part does not affect any other law relating to the same or any similar subject, but provides an alternative authority and procedure for the subject to which it relates. When proceeding under this part, its provisions only need be followed.

(Added by Stats. 1951, Ch. 463.)



31518

This part shall be liberally construed.

(Added by Stats. 1951, Ch. 463.)



31519

The Improvement Act of 1911, the Municipal Improvement Act of 1913, and the Improvement Bond Act of 1915 may be used by a city for the purposes of this part.

(Added by Stats. 1974, Ch. 426.)






CHAPTER 2.1. Use of City Lands as Parking Places

31580

As used in this chapter, city lands means lands owned by the city and which are either being used for the purpose of public offstreet parking or are not needed by the city for any other purpose and are available for such use.

(Repealed and added by Stats. 1974, Ch. 426.)



31581

The legislative body, at any time, may declare and agree that city lands shall be held, used, and treated in all respects the same as parking places acquired with the proceeds of collections of paid assessments and bonds issued pursuant to Section 31519. The city shall, in the resolution of intention, describe the city lands to be so held, used, and treated and shall state the amount of compensation, if any, to be paid the city therefor and the manner in which such compensation is to be paid.

(Repealed and added by Stats. 1974, Ch. 426.)



31582

The legislative body may increase, decrease, eliminate, change, or otherwise modify the lands to be so held, used, and treated, the improvements to be made or constructed thereon, or the compensation to be paid the city for such city lands, in the same manner and by the same procedure as is provided for increasing, decreasing, changing, or otherwise modifying the acquisitions and improvements to be made under this part.

(Repealed and added by Stats. 1974, Ch. 426.)






CHAPTER 8. Board of Parking Place Commissioners

31770

Immediately upon the acquisition of the parking places pursuant to the petition for the formation of the district, a parking place commission shall be appointed. In the discretion of the legislative body, the commission may be appointed at any time prior to such acquisition and after the adoption of the ordinance declaring the district formed.

(Added by Stats. 1951, Ch. 463.)



31770.1

At its discretion, the legislative body of any city may, by ordinance, provide for the appointment, removal, qualifications, terms of office and number of members of parking place commissioners for such city. Such board shall have all of the powers and duties of parking place commissioners appointed under this part. Such board, so appointed, may be an existing board created by city charter or ordinance or a new board created by ordinance. Such board may act for all vehicle parking districts established within the city under this part or for such of the districts as may be specified in the ordinance.

(Amended by Stats. 1965, Ch. 177.)



31771

The commission may consist of three or five members.

(Amended by Stats. 1969, Ch. 487.)



31772

Members of the commission shall serve without compensation.

(Added by Stats. 1951, Ch. 463.)



31773

In the case of a city, members of the commission shall be appointed by the mayor, subject to confirmation by the legislative body. In the case of a county they shall be appointed by the legislative body.

(Added by Stats. 1951, Ch. 463.)



31774

The commissioners shall hold office for the term of three years from the date of their appointment and qualification and until their successors are appointed and qualified, except that members of the first board appointed shall classify themselves by lot so that one member holds office for one year, one for two years, and one for three years, and, in each instance, until a successor has been appointed and qualified.

(Added by Stats. 1951, Ch. 463.)



31775

A commissioner may be removed by a four-fifths vote of the legislative body at any time.

(Added by Stats. 1951, Ch. 463.)



31776

Commissioners shall be persons of business experience and ability, to the end that the affairs of the district shall be administered in the interests of the district.

(Amended by Stats. 1951, Ch. 697.)



31777

A commissioner may be an owner or lessee of property, or an officer, employee, or agent of a corporation owning or leasing property, within the district or, in the case of a commission appointed under Section 31865, within one of the districts, or any other qualified person.

(Amended by Stats. 1965, Ch. 177.)



31778

Whenever a petition signed by the owners of more than one-half of the area of assessable land within the district requesting the removal of a commissioner is filed with the legislative body, it shall immediately remove him and appoint a new commissioner. The commissioner removed is ineligible to hold office as a commissioner of the district for one year following his removal. To secure the removal of a commissioner from a commission appointed under Section 31865, the petition shall be signed by the owners of more than one-half of the area of assessable land within each of a majority of the districts governed by the commission.

(Added by Stats. 1951, Ch. 463.)



31779

The board of commissioners shall have possession and complete charge, supervision and control of all parking places:

(a) Acquired, constructed, and paid for, or to be paid for, by taxes upon land or real property or assessments upon land in the district.

(b) Acquired or constructed for the use or benefit of the district and paid for in any other manner.

(Added by Stats. 1951, Ch. 463.)



31780

The board shall operate, manage, and control the parking places and make and enforce all necessary regulations for their use.

(Added by Stats. 1951, Ch. 463.)



31781

The board may fix, regulate, and collect rentals, fees, or charges for the parking of vehicles in parking places under its control, and may provide different rates for different classes of customers or users.

(Amended by Stats. 1974, Ch. 426.)



31782

The providing of adequate public parking places in cities may require the use of assessment districts as authorized by Section 31519. Such districts will be created and will be successful only if so operated as to serve adequately the property within the district. It is the intent of this part that the owners of real property in an assessment district created pursuant to Section 31519 to provide parking places to solve the parking problems of the district may receive preferential rates, charges, or rentals for themselves, their tenants, and the classes of persons who call upon or do business with them, all to the end that the property which bears the burden and provides a solution for the parking problem shall receive a special benefit.

(Amended by Stats. 1974, Ch. 426.)



31783

All parking places acquired and constructed pursuant to this part are public parking places, but the board of commissioners may restrict or partially restrict their use to owners and tenants of real property in the district, and classes of persons designated by such owners or their tenants, and may establish rates, charges, or rentals for the owners and tenants of such properties and classes of persons designated by the owners or tenants which differ from and are less than the rates, charges, or rentals charged other persons.

(Added by Stats. 1951, Ch. 463.)



31784

Rentals, fees, and charges shall be fixed after public hearing following such notice as the board of commissioners prescribes.

(Added by Stats. 1951, Ch. 463.)



31784.1

The board may, if it so desires, operate the parking places, or any thereof, as free public parking places without fee or charge.

(Added by Stats. 1953, Ch. 202.)



31785

The board shall appoint in the same manner as other city employees are selected, such employees as it deems necessary. The number of such employees and their salaries shall be determined by the legislative body unless, by ordinance, which may be adopted or repealed at any time, the power to make such determination is granted to the board. Any salary or wage so fixed shall in each instance be at least equal to the prevailing salary or wage for the same quality of services rendered to private persons, firms or corporations in the city under similar employment, in case such prevailing salary or wage can be ascertained.

(Amended by Stats. 1961, Ch. 434.)



31786

In the exercise of its power to operate, manage, and control parking places, the board may lease any or all parking places to any person for the sole purpose of the operation of public parking facilities on them by such person, or may grant a franchise, or make a contract with any person for such purpose.

(Added by Stats. 1951, Ch. 463.)



31787

The consideration to be paid by the operator for any lease or franchise or under any contract may be a fixed sum or a percentage of gross rentals, fees, or charges collected by the operator, or any other consideration.

(Added by Stats. 1951, Ch. 463.)



31788

The maximum rentals, fees, and charges to be collected by the operator shall be fixed by the board after public hearing following such notice as the board prescribes, and shall be recited in the lease or franchise. No higher rentals, fees, or charges shall be collected by the operator without amendment of the lease or franchise agreed to by the board after like public hearing.

(Added by Stats. 1951, Ch. 463.)



31789

An operator shall not conduct any business other than that of the operation of public parking facilities on any parking place of the district.

(Added by Stats. 1951, Ch. 463.)



31790

Any lease or franchise may provide that the use of the parking places shall be restricted, or partially restricted, to owners and tenants of real property in the district, and classes of persons designated by them, and may provide for maximum rates, charges, or rentals for such persons which differ from and are less than the maximum rates, charges, or rentals charged other persons.

(Added by Stats. 1951, Ch. 463.)



31791

To expedite the conduct of proceedings and the making of any acquisition or improvement authorized by this part, the legislative body may, at any time prior to the appointment of a board of parking place commissioners, enter into a contract or lease with any owner or tenant of property in the proposed assessment district under which the owner or tenant, for a specified rental or other consideration and for a specified period not exceeding 20 years, reserves a reasonable proportion or number of parking spaces in a parking place of the district for the use of the owner or tenant of such property, the employees of the owner or tenant performing services on the property, and the customers of, or other classes of persons designated by, the owner or tenant and entering the property as invitees or otherwise. After the appointment of a board of parking place commissioners, the board may make such contracts or leases.

(Amended by Stats. 1974, Ch. 426.)



31792

After the appointment of the board of parking place commissioners, any improvement of any parking place under its charge shall be made by the board.

(Amended by Stats. 1974, Ch. 426.)






CHAPTER 9. Taxation

31820

Annually on or before June 30th, the board shall prepare an estimate of the expenditures required for the maintenance, operation, repair, and improvement of the parking places under its charge for the ensuing fiscal year, and required during that year for the acquisition of additional parking places, if any.

(Added by Stats. 1951, Ch. 463.)



31821

The board shall also estimate the amount of revenues to be derived from rentals, fees, or charges for the use of the parking places and the amount, if any, to be raised by taxation. The amount to be raised by taxation for the acquisition of additional parking places shall be stated separately.

(Added by Stats. 1951, Ch. 463.)



31822

The estimate shall be filed with the legislative body, and at the time and in the manner for levying general taxes, the legislative body shall levy and collect upon and against all of the taxable land and improvements within the district a special ad valorem tax sufficient to raise the sum of money estimated as required to be raised by taxation.

(Added by Stats. 1951, Ch. 463.)



31823

The tax levy for maintenance, operation, repair, and improvement of parking places in any year shall not exceed fifteen cents ($0.15) on each one hundred dollars ($100) assessed value of taxable land and improvements within the district. The tax levy for acquisition of additional parking places in any year shall not exceed twenty-five cents ($0.25) on each one hundred dollars ($100) assessed value of taxable land and improvements within the district.

(Amended by Stats. 1968, Ch. 160.)



31824

The special tax shall be levied and collected at the same time, in the same manner, by the same officers, and with the same interest and penalties as general taxes levied by the legislative body.

(Added by Stats. 1951, Ch. 463.)



31825

The proceeds of the tax levied for maintenance, operation, repair, and improvement shall be placed in the district maintenance and operation fund and expended only for the maintenance, operation, repair, and improvement of parking places under the control of the board.

(Added by Stats. 1951, Ch. 463.)



31826

The proceeds of the tax levied for the acquisition of parking places shall be placed in a separate fund of the district and shall be expended only for the purpose for which it was levied.

(Added by Stats. 1951, Ch. 463.)



31827

All revenues from fees, charges, or rentals for the use of any parking place of the district shall be turned over to the treasurer and by him placed in such fund as the board designates, and may be used for the acquisition, improvement, maintenance, repair, and operation of any parking places for the use and benefit of the district.

(Added by Stats. 1951, Ch. 463.)



31828

If the board determines that the revenues from fees, charges, and rentals exceeds the amounts necessary for the proper maintenance, operation, repair and improvement of the parking places, and the acquisition of additional parking places, upon the order of the board the surplus revenue may be applied as a credit to each assessment in the proportion which the principal amount of each assessment bears to the total principal amount of all the assessments. The credit to each assessment, when added to all prior credits to that assessment, shall not exceed the principal amount of that assessment.

(Amended by Stats. 1963, Ch. 302.)



31829

If the assessment has been paid in cash, the credit shall be returned in cash to the person who paid the corresponding assessment, upon his furnishing satisfactory evidence of such payment.

(Amended by Stats. 1963, Ch. 302.)



31830

If the assessment is unpaid, the credit shall be applied upon the earliest unpaid installment or installments of principal and interest and any excess over the total principal and interest remaining unpaid shall be returned as provided in Section 31829.

(Amended by Stats. 1963, Ch. 302.)






CHAPTER 10. Miscellaneous

31850

The legislative body may sell or lease any property acquired for parking places which is not needed for that public use.

(Amended by Stats. 1974, Ch. 426.)



31851

Any money received from the sale or lease of property not needed for parking places shall be placed in such fund as the board directs, and may be used for any purpose for which revenues from fees, charges, and rentals for the use of parking places of the district may be used, except the proceeds from the sale or lease of property acquired with the proceeds of an assessment shall not be applied as a credit upon any assessments except those levied for the acquisition of the property.

(Amended by Stats. 1965, Ch. 177.)



31851.5

Whenever the legislative body determines that any portion of property acquired for parking places is not needed for that public use, the city may devote such property to some other public use which the legislative body finds will be of general benefit to the area comprising the district. Before making such determination the legislative body shall hold a public hearing thereon and shall give notice of such hearing published pursuant to Section 6061 of the Government Code in a newspaper circulated in the city at least 10 days before such hearing. The notice shall contain a general description of the property as to which the determination is proposed to be made and shall contain a general description of the public use to which such property is proposed to be devoted. The determination shall not be made if prior to the hour fixed for the hearing, the owners of more than one-half of the area of the lands within the district have filed with the clerk of the legislative body written objection to the proposed determination.

(Added by Stats. 1965, Ch. 177.)



31852

All real property shall be acquired or condemned in the name of the city, and title to such property shall be in the city, subject to the provisions of this part.

(Added by Stats. 1951, Ch. 463.)



31853

All contracts for the lease or purchase, or both, of real or personal property shall be made by the legislative body.

(Amended by Stats. 1953, Ch. 396.)



31854

Whenever the board determines by resolution that the public interest and necessity and the needs of the district require that additional parking places be acquired for the district, it shall also determine whether property for the parking places be acquired by lease, by contracts with installment payments, by lease with option to purchase, by a lump sum payment, or pursuant to Section 31861. It shall designate the property to be so leased or acquired.

(Added by Stats. 1951, Ch. 463.)



31855

When a certified copy of the resolution of the board is filed with the legislative body, it may proceed to acquire or lease the property pursuant to the resolution.

(Amended by Stats. 1974, Ch. 426.)



31856

Property for additional parking places may be acquired by any of the following means:

(a) By a lump sum payment or by contract of purchase with payments made annually, or otherwise, over a period of years, but that contract shall not provide for payments to be over a period longer than 25 years from the date of the contract. The purchase price may be paid from the limited taxes levied for acquisition of parking places under Section 31822, from revenues derived from operation of parking places of the district, or from any other funds of the district available for the purpose.

(b) By lease, but the lease shall not run for a period longer than 25 years. Rental on any lease may be paid from revenues derived from the operation of parking places of the district, from the limited taxes levied for maintenance, operation, repair, and improvement under Section 31822, or from any other funds of the district available for the purpose.

(c) Under lease and option to purchase but the lease and option shall not run for a longer period than 25 years. The purchase price may be provided from revenues derived from operation of parking places of the district, from the limited taxes levied for acquisition of parking places under Section 31822, or from any other funds of the district available for the purpose.

(d) Pursuant to Section 31861.

(e) Any contract of purchase, lease, or lease with option to purchase entered into pursuant to subdivision (a), (b), or (c) may contain agreements or covenants requiring levies pursuant to Section 31822, or requiring the fixing and collection of fees, charges, and rentals for the use of parking places of the district, or both, sufficient to produce funds from which the purchase price or rent shall be paid in accordance with the terms of the contract or lease.

(Amended by Stats. 1981, Ch. 714, Sec. 431.)



31857

Any lease or contract of purchase shall not bind the city to pay the rental or purchase price from funds other than those provided pursuant to this part.

(Added by Stats. 1951, Ch. 463.)



31858

Proceeds of taxes levied under Section 31822 for maintenance, operation, repair, and improvement may also be used for the maintenance, operation, repair, and improvement of any parking places held under lease or contract of purchase, or lease with option to purchase.

(Added by Stats. 1951, Ch. 463.)



31859

At any time and with any city funds available for the purpose, the legislative body may acquire parking places which benefit the district and improve them. It may place the parking places under the control of the board of commissioners of the district.

(Added by Stats. 1951, Ch. 463.)



31860

At any time, either before or after the formation of the district, the legislative body may provide by ordinance that, for a period specified in the ordinance but not exceeding 25 years from its operative date, all or any specified amount, portion or percentage of revenues derived by the city from parking meters on streets within the district shall be used for the purposes specified in the ordinance which may include the acquisition, improvement, maintenance, repair, and operation of parking places for the use and benefit of the district. The purposes specified in the ordinance may also include the application of such revenues as a credit upon the levied assessments in the same manner as is provided in Sections 31828, 31829 and 31830. From the operative date of the ordinance such revenues shall for the period specified be placed in such fund or funds of the district as the board of commissioners specify and may be expended only for the purposes specified in the ordinance.

(Amended by Stats. 1963, Ch. 302.)



31861

Whenever the board of commissioners determines by resolution that additional parking places should be acquired and improved by assessment upon land in the district, a certified copy of the resolution shall be filed with the legislative body. The legislative body may thereafter proceed to acquire the additional parking places and provide for their improvement by a special assessment upon the land in the district as authorized by Section 31519.

(Amended by Stats. 1974, Ch. 426.)



31865

As an alternative method of administration, upon request made to the legislative body by the owners of 50 percent of the assessed value of taxable land in each vehicle parking district created in the city, as shown by the last equalized county assessment roll, the parking places acquired and constructed for the use or benefit of the districts shall be managed, operated, and controlled by a commission appointed to have charge of all parking places in the city acquired pursuant to this part.

(Amended by Stats. 1974, Ch. 426.)



31866

At any time following the formation of a district under this part and the levy of the initial assessment in such district, any parcel of land, whether contiguous or noncontiguous to the district, may be added to such district if the owner of such parcel files with the legislative body a petition for such inclusion and the legislative body grants such petition. The legislative body shall not grant such petition until the petition has been approved by the board of parking place commissioners of the district and until the street superintendent has estimated the amount which such parcel would have been assessed and taxed under all prior assessments and special ad valorem tax levies in the district if said parcel had been a part of said district when formed, and until the owner of such parcel has paid to the city such estimated amount. All such amounts paid to the city shall be placed in such fund as the board directs and may be used for any purpose for which revenues from fees, charges and rentals for the use of parking places of the district may be used. If such petition is granted, such parcel shall thereafter be entitled to the same rights as those which apply to other lands in the district and shall be subject to all assessments and special ad valorem taxes thereafter levied in said district under this part.

(Amended by Stats. 1965, Ch. 1294.)



31866.5

As a condition to the granting of a petition for inclusion under Section 31866, the legislative body, with the approval of the board of parking place commissioners, may require that the owner pay to the city an amount in addition to the amount required by and computed under Section 31866, which additional amount shall not exceed an amount deemed by the legislative body to be reasonable in light of the elapse of time and changes in circumstances since the levy of prior assessments and special ad valorem tax levies. Such additional amount shall be placed in such fund as the board directs and may be used for the purposes specified in Section 31866.

(Added by Stats. 1963, Ch. 302.)






CHAPTER 11. Substitution of Other Lands, Property or Rights of Way for Those Previously Acquired

31900

Unless the context otherwise requires, the following terms used in this chapter shall mean:

(a) Substitution proceeding means a proceeding taken under or pursuant to this chapter.

(b) New property means any or all of the following:

(1) Additional lands, property, and rights of way necessary or convenient for use as parking places for the benefit of the district; and

(2) Additional lands, property, and rights of way necessary or convenient for the opening, widening, straightening, or extending of streets or alleys necessary or convenient for ingress to or egress from any parking place.

(c) Old property means any or all of the following:

(1) Lands, property, and rights of way, or any portion thereof, theretofore acquired or acquired and improved pursuant to this part for use as parking places for the benefit of the district; and

(2) Lands, property, and rights of way, or any portion thereof, theretofore acquired or acquired and improved pursuant to this part for the opening, widening, straightening, or extending of streets or alleys necessary or convenient for ingress to or egress from any parking place.

(d) A substitution means the replacement of old property by new property.

(e) District funds means any unencumbered and available funds of the city received or collected for the use of the district, including moneys derived from taxes or other revenues pursuant to this part.

(f) City funds means any city funds, other than district funds, which are unencumbered and are available for use pursuant to this chapter.

(Added by Stats. 1957, Ch. 1168.)



31910

Substitution proceedings may be taken in the manner provided in this chapter if the legislative body determines that such substitution proceedings are necessary or desirable because of a change in circumstances.

(Amended by Stats. 1974, Ch. 426.)



31911

Before adopting any resolution under Section 31913, the legislative body shall submit its proposed resolution to the board of parking place commissioners for the district and shall receive and consider the report and recommendation of the board thereon. After receiving such report and recommendation, the legislative body may either adopt the proposed resolution in its original form or as changed consistent with such report and recommendation. If the legislative body proposes to adopt the resolution in any other form, it shall again submit it to the board as provided in this section.

(Added by Stats. 1957, Ch. 1168.)



31912

The board shall make its report and recommendation within 30 days after the legislative body orders a proposed resolution submitted to the board, or within such further time as the legislative body may allow. If the board fails to make a report and recommendation within such time, the legislative body may adopt the resolution without receiving and considering a report and recommendation thereon.

(Added by Stats. 1957, Ch. 1168.)



31913

The legislative body may initiate a substitution proceeding by adopting a resolution proposing to order the making of a substitution.

(Added by Stats. 1957, Ch. 1168.)



31914

The resolution proposing to order the making of a substitution shall contain:

(a) The number of the vehicle parking district and a reference to the ordinance fixing its exterior boundaries.

(b) A general description of the proposed substitution.

(c) An estimate of the current fair market value of the old property and an estimate of the current fair market value of the new property, together with the estimated cost of improvements, if any, proposed to be constructed on the new property for parking purposes.

(d) A time and place for the hearing of protests on the proposed substitution.

(Added by Stats. 1957, Ch. 1168.)



31915

(a) Notice of hearing shall be by publication, posting, and mailing of the resolution proposing to order the making of a substitution.

(b) The resolution shall be published once a week for two successive weeks in a newspaper published in the city. The first publication shall be not less than 30 days prior to the date fixed for the hearing of protests. In cities where no newspaper is published, copies of the resolution shall be posted in three public places in the district at least 30 days before the date of hearing.

(c) Copies of the resolution headed Notice of Parking District Substitution Proceedings in letters at least one-half inch in height shall be posted upon all open streets within the proposed district. Notices shall be not more than 300 feet apart and shall be posted at least 30 days prior to the hearing.

(d) A copy of the resolution shall be mailed, postage prepaid, by the clerk of the legislative body to each person to whom land in the district is assessed as shown on the last equalized county assessment roll, at his address as shown upon the roll, and to any person, whether owner in fee or having a lien upon, or legal or equitable interest in, any land within the district, whose name and address and a designation of the land in which he is interested is on file in the office of the clerk.

(Amended by Stats. 1974, Ch. 426.)



31916

Not later than the hour set for hearing, any interested person may file with the clerk of the legislative body written objection to the proposed substitution.

(Added by Stats. 1957, Ch. 1168.)



31917

At the hearing all objections and protests shall be heard and considered. The hearing may be continued from time to time by order entered on the minutes.

(Added by Stats. 1957, Ch. 1168.)



31918

If at the hearing it appears that the owners of more than one-half of the area of the assessable land included within the district have made objection in writing to the proposed substitution as an entirety, the legislative body, by a resolution entered upon its minutes, shall so find. Thereafter the legislative body shall not proceed further with the substitution proceedings and said substitution proceedings are terminated.

(Added by Stats. 1957, Ch. 1168.)



31919

If the owners of more than one-half of the area of the assessable land included within the district have not made written objections or protests to the proposed substitution proceedings as an entirety, the legislative body may so find and proceed with the hearing.

(Added by Stats. 1957, Ch. 1168.)



31920

Any protest or objection made pursuant to this chapter, or any signature to such objection or protest, may be withdrawn by a written withdrawal signed by the person or persons who signed the protest or objection or who affixed the signature to be withdrawn, and filed with the clerk at any time prior to the determination by the legislative body as to whether or not a majority protest exists. Any protest, objection, or signature withdrawn shall not be counted in computing a majority protest.

(Added by Stats. 1957, Ch. 1168.)



31921

Any objections or protests not made at the time and in the manner provided by this chapter are deemed waived voluntarily.

(Added by Stats. 1957, Ch. 1168.)



31922

Except in the case of a majority protest, the legislative body may sustain or deny any or all objections and protests, and its determination is final. The determination of the legislative body shall be entered upon the minutes.

(Added by Stats. 1957, Ch. 1168.)



31923

Proceedings under this chapter shall not be attacked after the hearing upon any ground not stated in an objection or protest filed pursuant to this chapter. Any landowner or person interested in any land within the district is estopped to attack the proceedings upon any ground not stated in a protest filed by him pursuant to this chapter.

(Added by Stats. 1957, Ch. 1168.)



31924

At the hearing the legislative body may by resolution propose a modification of the substitution. Said resolution shall describe the proposed modification, shall specify a time for hearing thereon and shall be published once at least 15 days before the hearing in the same newspaper in which the resolution proposing to order the making of a substitution was published.

(Added by Stats. 1957, Ch. 1168.)



31925

If at the conclusion of the hearing the legislative body by resolution adopted by four-fifths of all of its members shall find and determine (a) that public interest and convenience require the substitution, and (b) that all of the lands within the district will be benefited by the substituted acquisition or acquisition and improvement in substantially the same degree and in substantially the same proportion as said lands were benefited by the old property, said legislative body may then order the substitution either as described in the resolution proposing to order the making of a substitution, or as subsequently modified after proceedings pursuant to Section 31924.

(Added by Stats. 1957, Ch. 1168.)



31926

After the adoption of the resolution ordering the making of the substitution and at such time as all the new property ordered to be acquired or to be acquired and improved shall have been acquired or acquired and improved by the city substantially in accordance with said resolution, the legislative body may thereupon adopt a resolution of implementation. At any time prior to the adoption of the resolution of implementation, the legislative body may abandon the substitution proceedings.

(Added by Stats. 1957, Ch. 1168.)



31927

The resolution of implementation shall contain a general description of all new property acquired or acquired and improved under this chapter for the use and benefit of lands within the district. After the adoption of said resolution of implementation, all such new property shall be held by the city for the use and benefit of the district and shall be treated in all respects the same as lands, property and rights of way acquired under this part from moneys collected on account of any assessment levied or from the proceeds of any bonds issued hereunder.

(Added by Stats. 1957, Ch. 1168.)



31928

The resolution of implementation shall also contain a general description of all old property which is no longer to be held by the city for the use and benefit of the district. After the adoption of said resolution of implementation, any interest in or other right with respect to said old property which may have been acquired by or for any person (whether as a member of the public or as an owner of lands within the district) as a result of prior proceedings under this part shall be terminated. Where any of the old property consists of rights of way acquired under this part, any lands previously subject to any such rights of way shall be relieved and discharged therefrom, and title to said lands, unencumbered by said rights of way, shall be vested in such persons as may be entitled thereto by law. Title to all other portions of the old property, free and clear of the interests and rights aforesaid, shall be vested in the city and the city may hold, use or dispose of said lands or property in any manner provided or permitted by law.

(Added by Stats. 1957, Ch. 1168.)



31929

Before adopting the resolution of implementation, payment or provision for payment shall be made for the unpaid balance of any outstanding and unpaid bond issued to represent the lien of an assessment upon any of the new property and any interest and penalties which are due thereon and are unpaid.

(Added by Stats. 1957, Ch. 1168.)



31930

Upon adoption of the resolution of implementation, any old property which is within the exterior boundaries of the district shall be deemed excluded from the district. Any old property so excluded may thereafter be added to the district pursuant to Section 31866.

(Added by Stats. 1957, Ch. 1168.)



31931

The cost and expense of acquiring or acquiring and improving new property (including any amounts necessary to comply with Section 31929 and any amounts necessary to discharge any other lien or charge on said new property) shall be paid from district funds to the extent authorized by the board and the remainder, if any, from city funds. If for any reason the legislative body is unable or unwilling to appropriate from city funds the moneys needed for such purpose, the substitution proceedings shall be abandoned prior to the adoption of any resolution of implementation.

(Added by Stats. 1957, Ch. 1168.)



31933

No substitution proceedings pursuant to this chapter shall be initiated for the replacement of old property unless it has been used as a parking place or for ingress to or egress from a parking place for a period of not less than one year.

(Added by Stats. 1957, Ch. 1168.)









PART 2. PARKING LAW OF 1949

CHAPTER 1. General Provisions

32500

This part may be cited as the Parking Law of 1949.

(Added by Stats. 1951, Ch. 463.)



32501

The supplying of additional parking facilities and the performance of all undertakings incidental or advantageous thereto are public uses and purposes for which public money may be spent and private property acquired, and are governmental functions.

(Added by Stats. 1951, Ch. 463.)



32502

This part shall not affect any other provision of law relating to the same or a similar subject but provides an alternative method of procedure governing the subject to which it relates; and it shall not abridge, modify or otherwise affect the right of any city to exercise any power given to it by the Constitution.

(Added by Stats. 1951, Ch. 463.)



32503

Parking facilities of an authority are subject to the planning, zoning, sanitary, and building laws, ordinances, and regulations applicable to the locality in which they are situated. In the planning and location of any parking facility, an authority is subject to the relationship of the facility to any officially adopted master plan or sections of such master plan for the development of the area in which the authority functions to the same extent as if it were a private entity.

(Amended by Stats. 1951, Ch. 1388.)



32504

If any provision of this part, or its application to any person or circumstance, is held invalid, the remainder of the part, or the application of such provision to other persons or circumstances, shall not be affected thereby.

(Added by Stats. 1951, Ch. 463.)



32505

Unless the context otherwise requires, the definitions set forth in this chapter govern the construction of this part.

(Added by Stats. 1951, Ch. 463.)



32506

Authority or parking authority means any of the public corporations created by Chapter 2 of this part.

(Added by Stats. 1951, Ch. 463.)



32507

City means any city or city and county, or in the case of a county parking authority, means any county, including incorporated portions thereof. The city means the particular city, county, or city and county, for which a particular authority is created.

(Amended by Stats. 1968, Ch. 602.)



32508

Legislative body means, in the case of a city, that body in which the general legislative powers of the city are vested, and in the case of a county or a city and county, the board of supervisors.

(Amended by Stats. 1968, Ch. 602.)



32509

Mayor means the mayor of the city or the officer charged with the duties customarily imposed on the mayor or executive head of the city. In the case of a county parking authority mayor means the chairman of the board of supervisors.

(Amended by Stats. 1968, Ch. 602.)



32510

Clerk means the clerk of the city or the officer charged with the duties customarily imposed on the clerk. In the case of a county parking authority clerk means the clerk of the board of supervisors.

(Amended by Stats. 1968, Ch. 602.)



32511

Obligee of the authority or obligee means any of the following:

(a) Any bondholder or trustee for any bondholders.

(b) Any lessor demising to the authority property used in connection with a parking facility or any assignee of all or part of such lessor s interest.

(c) The State or the United States, or any agency of either, when a party to any contract with an authority by which aid or a loan is given or made to the authority.

(Added by Stats. 1951, Ch. 463.)



32512

State public body means the State, or any city, city and county, county, district, authority, or any other subdivision or public body of the State.

(Added by Stats. 1951, Ch. 463.)



32513

Project means any acquisition, improvement, construction, or undertaking of any kind authorized by this part.

(Added by Stats. 1951, Ch. 463.)



32514

Parking facilities includes public transportation terminal facilities and other facilities related thereto.

(Added by Stats. 1965, Ch. 965.)






CHAPTER 2. Parking Authorities

32650

There is in each city and in each county of the state a public body corporate and politic known as the parking authority of the city or the county.

(Amended by Stats. 1968, Ch. 602.)



32651

The authority shall not transact any business or exercise any powers unless and until the legislative body of the city by resolution declares that there is need for the authority to function in the city.

(Amended by Stats. 1951, Ch. 1388.)



32652

The determination that there is need for an authority to function may be made by the legislative body on its own motion, or upon the filing of a petition signed by 100 residents of the city, asserting that there is need for an authority to function in the city and requesting that the legislative body so declare.

(Added by Stats. 1951, Ch. 463.)



32653

In any suit, action, or proceeding by or against or in any manner relating to an authority, the authority shall be conclusively deemed to have become established and authorized to transact business and exercise its powers upon proof of the adoption of the resolution by the legislative body declaring the need for the authority to function.

(Amended by Stats. 1951, Ch. 1388.)



32654

A city shall not transact any business or exercise any powers pursuant to Section 33552 of this part unless and until the legislative body of the city declares by resolution that there is need for the city to exercise the powers of a parking authority.

(Added by Stats. 1951, Ch. 463.)



32655

Either or both resolutions provided for in this chapter may be adopted by the legislative body. If both resolutions are adopted, they shall clearly specify the areas within the city within which, or the projects over which, the authority and the city, respectively, are to have jurisdiction and control. The division of jurisdiction and control shall be as specified, but may be changed from time to time to such extent as is consistent with obligations to bondholders, by action of both the legislative body and the authority.

(Added by Stats. 1951, Ch. 463.)



32656

When the legislative body of a city first adopts a resolution declaring need for a parking authority to function, the mayor, with the approval of the legislative body, shall appoint five electors of the city as members of the authority.

(Added by Stats. 1951, Ch. 463.)



32657

(a) Three of the members first appointed shall be designated by the mayor, with the approval of the legislative body, to serve for terms of one, two, and three years, respectively, from a date specified by the mayor in their appointments, and two shall be designated to serve for terms of four years from that date. Thereafter, members shall be appointed for a term of four years. All vacancies occurring during a term shall be filled for the unexpired term. A member shall hold office until his or her successor has been appointed and has qualified.

(b) Notwithstanding subdivision (a), in any charter city having a parking and traffic commission created by the city s charter, the mayor, with the approval of the legislative body, may require the members of that commission to serve ex officio as members of the parking authority and to exercise all the powers and duties thereof. Upon the appointment of persons as commissioners of the city s parking and traffic commission, those commissioners shall replace the members of a parking authority appointed pursuant to subdivision (a) and shall succeed to the powers and duties of those members as provided in this chapter.

(c) Notwithstanding subdivisions (a) and (b) or Section 32656, in any charter city having a board of directors of a public transportation agency created by the city s charter, five or more members of the board of directors may serve ex officio as members of the parking authority and exercise all the powers and duties thereof during their terms as members of the board of directors. Persons appointed as members of the public transportation agency s board of directors may replace the members of a parking authority appointed pursuant to subdivision (a) or (b) and may succeed to the powers and duties of those members as provided in the city s charter.

(Amended by Stats. 2002, Ch. 130, Sec. 1. Effective July 9, 2002.)



32657.5

The authority shall hold meetings at such times as it shall determine. The concurring votes of three members of the authority shall be required for the taking of any action.

(Added by Stats. 1951, Ch. 1388.)



32658

The mayor shall designate the first chairman. Thereafter, when the office of chairman becomes vacant the authority shall elect a chairman from its members. Unless otherwise prescribed by the legislative body, the term of office of the chairman shall be for the calendar year, or for that portion of the year remaining after the chairman is designated or elected.

(Added by Stats. 1951, Ch. 463.)



32661

A member of an authority may be removed by the mayor with the consent of the legislative body.

(Added by Stats. 1951, Ch. 463.)



32661.1

As an alternative to the appointment of five members of the parking authority, the legislative body may, at the time of the adoption of a resolution pursuant to Section 32651 of this part, declare itself to be the parking authority, in which case all the rights, powers, duties, privileges, and immunities vested by this part in the members of the parking authority shall be vested in the legislative body as the parking authority.

(Added by Stats. 1963, Ch. 1408.)



32661.2

Whenever the mayor, with the approval of the legislative body, has appointed the members of a parking authority, as provided by Section 32656, the legislative body, after receipt from the parking authority of a resolution adopted by a majority vote of the parking authority consenting thereto, may adopt a resolution declaring itself to be the parking authority, in which case all the rights, powers, duties, privileges, and immunities vested by this part in the members of the parking authority appointed under Section 32656 shall be vested in the legislative body as the parking authority.

(Added by Stats. 1963, Ch. 1408.)



32661.3

A legislative body which has declared itself to be the parking authority pursuant to Sections 32661.1 or 32661.2 may, at any time, by resolution, determine that it shall no longer function as the parking authority, in which event the mayor, with the approval of the legislative body, shall appoint five electors of the city as members of the parking authority, as provided in Sections 32656 and 32657.

(Added by Stats. 1963, Ch. 1408.)



32662

At the time the authority becomes authorized to transact business and exercise its powers, and from time to time thereafter, the legislative body, subject to its fiscal law, may make an estimate of the amount of money required for administrative purposes of the authority, and by a two-thirds vote, appropriate such amounts to the authority as it deems necessary, subject to such conditions as it prescribes.

(Added by Stats. 1951, Ch. 463.)



32663

Quarterly, semiannually, or annually, as the legislative body prescribes, the authority shall file with the legislative body a detailed report of all its transactions, including a statement of all revenues and expenditures.

(Added by Stats. 1951, Ch. 463.)



32664

At least once annually, the authority shall submit a statement of all its financial affairs, audited by independent certified public accountants, to the legislative body of the city.

(Amended by Stats. 1973, Ch. 843.)



32665

If within four years after the adoption of a resolution declaring the need for a parking authority to function in a city, the authority has not acquired or entered into possession of land for a parking facility, issued bonds, or entered into any contract for the acquisition, construction, or operation of a parking facility, the legislative body by resolution may declare that there is no need for the authority to function in the city. Upon the adoption of such resolution, the offices of the members of the authority become vacant and the capacity of the authority to transact business or exercise any power is suspended until the legislative body again adopts a resolution declaring the need for the authority to function.

(Amended by Stats. 1951, Ch. 1388.)



32665.5

Upon the termination of any such suspension by the adoption of such resolution declaring the need for the authority to function, appointments of the members of such authority shall be made, and other proceedings for the organization and activation of the authority had and taken as if such resolution were the original resolution declaring need for a parking authority to function provided for by Section 32651. However, if such termination of any such suspension occurs within the term for which any member or members of the authority has or have been appointed, such member or members whose terms have not expired shall ipso facto by such termination be restored to office as such member or members, and shall serve for the remainder of his or their unexpired term or terms, as if such suspension had not occurred.

(Added by Stats. 1951, Ch. 1388.)



32666

After adoption of a resolution declaring there is no need for an authority to function, and while it is in effect, the legislative body may wind up the affairs of the authority and has title to all property of the authority for such purpose and for the benefit of the city.

(Added by Stats. 1951, Ch. 463.)



32667

At any time after the activation of a parking authority, the legislative body by a two-thirds vote may adopt a resolution transferring the property of the authority to the city, and the city may, through such department, board, officer, or agency, as it determines, exercise its powers in regard to such property by virtue of the Constitution, its charter, this part or any general law. No such transfer shall be made in contravention of any covenant or agreement made with the holders of bonds of the authority issued and outstanding.

(Amended by Stats. 1951, Ch. 1388.)






CHAPTER 3. Powers

32801

The authority may:

(a) Sue and be sued, have a seal, and make and execute contracts and other instruments necessary or convenient to the exercise of its powers.

(b) Make, and from time to time amend and repeal, by-laws and regulations not inconsistent with this part to carry into effect the powers and purposes hereof.

(c) Select and appoint or remove such permanent and temporary officers, agents, counsel, and employees, as it requires, and may determine their qualifications, duties, and compensation. The powers of the authority under this subdivision are subject to all limitations and rights applicable to similar employment by the city, unless by resolution the legislative body otherwise determines.

(Added by Stats. 1951, Ch. 463.)



32802

The authority may:

(a) Purchase, lease, obtain option upon, acquire by gift, grant, bequest, devise, or otherwise, any real or personal property within or outside the city, or any interest in, or improvements on, such property. However, no property of a state public body may be acquired without its consent.

(b) Acquire any property by the exercise of the power of eminent domain, except that property of a state public body shall not be acquired without its consent.

(c) Sell, lease, exchange, transfer, assign, or otherwise dispose of any real or personal property or any interest in such property.

(d) Lay out, open, extend, widen, straighten, establish, or change the grade, in whole or in part, of public parking facilities and public rights of way necessary or convenient for such facilities.

(e) Insure any of its real or personal property or operations against risks or hazards.

(Amended by Stats. 1951, Ch. 1388.)



32803

The authority may acquire, construct, rent, lease, maintain, repair, manage and operate all or any portion of any real and personal property, including the leasing of the operation of the property, and the leasing for commercial purposes of surplus space or space which it is not economic to use for parking purposes.

(Amended by Stats. 1951, Ch. 1388.)



32804

As an incident to the operation of any parking facility, the authority may devote a portion of its property to uses such as retail stores, bus terminal, gasoline service station, helicopter landing area, or any other commercial use, when in its judgment it is convenient or necessary to conduct or permit such use in order to utilize properly the property as a parking facility. Any such incidental use shall be secondary to the primary use as a parking facility, and the portion of the land devoted to the incidental use shall not exceed 25 percent of the surface area of the property. If a building is erected on the property for the purpose of parking motor vehicles, the incidental use of the building shall not occupy more than 25 percent of the floor area.

(Added by Stats. 1951, Ch. 463.)



32805

Neither the authority nor the city shall manage or operate surplus space devoted to commercial purposes other than parking of vehicles, but shall lease such space to private operators.

(Added by Stats. 1951, Ch. 463.)



32806

The authority may do any act to furnish motor vehicle parking space, to establish parking facilities for motor vehicles within the city, and to handle and care for such vehicles within any parking space owned, controlled, or operated by it.

(Added by Stats. 1951, Ch. 463.)



32807

The authority may receive, control, and order the expenditure of any and all money and funds pertaining to parking facilities or related properties, including but not limited to:

(a) All revenue derived from operations of the authority.

(b) All money appropriated or made available by the city.

(c) The proceeds of all financial aid or assistance by the city, the State, or the Federal Government.

(d) The proceeds of assessments levied pursuant to this part.

(e) The proceeds of all bonds issued pursuant to this part.

(f) The proceeds of all general obligation, revenue, or other bonds issued by the city for parking facilities.

(Added by Stats. 1951, Ch. 463.)



32808

The authority may invest funds held in reserve, or sinking funds, or funds not required for immediate disbursement, in property or securities in which cities may legally invest funds subject to their control. No such investment shall be made in contravention of any covenant or agreement with the holders of any bonds of the authority issued and outstanding.

(Added by Stats. 1951, Ch. 463.)



32809

The authority may borrow money or accept financial or other assistance from the city, the State, the Federal Government, or any other source for or in aid of any parking facility within its area of operation, and to such ends may comply with any conditions attached thereto.

(Amended by Stats. 1951, Ch. 1388.)



32810

The authority may exercise all or any part or combination of the powers granted by this part.

(Added by Stats. 1951, Ch. 463.)



32811

The authority may do and perform any and all other acts and things necessary, convenient, desirable, or appropriate to carry out the provisions of this part.

(Added by Stats. 1951, Ch. 463.)



32812

In order that there may be no unnecessary duplication of effort or expense, the authority may provide for the furnishing of services by, and the use of facilities of, any department, office or agency of the city in lieu of, or in conjunction with, the direct provision by the authority of services and the use of facilities through employment or purchase or other means. The furnishing of such services and the use of such facilities of any such department, office or agency shall be upon such terms and conditions as may be approved by the authority and the legislative body of the city, and subject to reimbursement of the appropriate funds of the city for the reasonable value thereof. The legislative body may, from time to time, by resolution, provide for the making by the authority to the city, annually, of a payment, the amount of which shall be determined in a manner provided by such legislative body, but which shall not exceed the amount the authority would be required to pay to the city in ad valorem taxes if it were a private entity owning the same property.

(Added by Stats. 1951, Ch. 1388.)






CHAPTER 4. Property

32950

An authority shall not acquire any existing parking facility by the exercise of the power of eminent domain except after public hearing. Notice of the date, time, place, and purpose of the hearing shall be published once not less than 10 nor more than 20 days prior to the hearing in a newspaper of general circulation printed and published in the city, or, if there be no such newspaper printed and published therein, by posting copies of the notice in at least three public places in the city not less than 10 nor more than 20 days prior to the date of the hearing.

(Amended by Stats. 1951, Ch. 1388.)



32950.5

Whenever it becomes necessary to remove, relocate, or alter any property devoted to a public use as a result of condemnation proceedings brought by the authority, the cost of such removal, relocation, or alteration shall be paid by the authority.

(Added by Stats. 1955, Ch. 1279.)



32951

Except when approved by the legislative body, by ordinance or resolution, property being used as a facility for the parking or storing of motor vehicles shall not be acquired by an authority, unless the project to be furnished or constructed which necessitates the acquisition of the existing facility when completed will provide a parking capacity at least three times the parking capacity provided by the existing facility.

If this section is held invalid, no existing parking facility may be acquired by an authority.

(Amended by Stats. 1987, Ch. 215, Sec. 1.)



32951.5

Section 32951 shall not apply where the project to be furnished or constructed is to be leased by the authority to the city.

(Added by Stats. 1968, Ch. 196.)



32952

The authority may lease any project acquired by it pursuant to this part to the highest responsible bidder after a notice inviting bids has been published in the city pursuant to Section 6066 of the Government Code. If there is no newspaper of general circulation printed or published in the city, copies of the notice shall be posted in at least three public places in the city. Publication shall be commenced or notice posted not less than 15 days prior to the date set in the notice for the opening of bids.

(Amended by Stats. 1957, Ch. 357.)



32953

The notice inviting bids shall distinctly and specifically describe the project and the facilities which are to be leased, the period of time for which the project is to be leased, and the minimum rental to be paid under the lease. The notice shall recite that there is reserved to the authority the power to fix and determine the rates to be charged by the bidder for the parking or storing of motor vehicles.

(Amended by Stats. 1955, Ch. 1279.)



32954

If no bid which the authority finds to be reasonable and valid is received upon the original advertising, the authority need not readvertise and may operate the project itself.

(Amended by Stats. 1951, Ch. 1388.)



32955

The authority may reject any and all bids presented and readvertise; if no valid bid is received after readvertisement, the authority may operate the project itself.

(Added by Stats. 1951, Ch. 463.)



32956

If the authority operates the project it may readvertise for bids as provided in this chapter once every year.

(Amended by Stats. 1955, Ch. 1279.)



32957

Sections 32952 to 32956, inclusive, shall not apply to the lease of a project by the authority to the city.

(Added by Stats. 1965, Ch. 965.)






CHAPTER 5. Revenue Bonds

33100

As used in this chapter, bonds means revenue bonds issued pursuant to this part.

(Added by Stats. 1951, Ch. 463.)



33101

Bonds shall not be issued in any city until the legislative body, either at a general or a special election, submits to the electors of the city the question whether the city or the authority, or both, shall be authorized to adopt the revenue bond method of financing projects provided for in this part. If a majority of the voters voting upon the proposition favor the proposition, the authority, or the city, or both, as specified in the proposition, may from time to time issue bonds in accordance with this part. In any city in which the voters have previously authorized the issuance of general obligation bonds or revenue bonds for parking facilities an authority or the city, pursuant to Section 33552, may issue bonds without submitting such proposition to the voters.

(Amended by Stats. 1951, Ch. 1388.)



33101.5

In lieu of the submission of such question the legislative body may from time to time so submit to such electors the proposition of the issuance, by the authority or the city, pursuant to this part, of revenue bonds in a specific amount, to finance a specific project or specific projects. If at any such election a majority of the voters voting upon the proposition vote in favor thereof, the power to issue revenue bonds as provided in this part shall be operative as to the bonds so specified, and the authority, or the city, as may have been so specified, may from time to time issue revenue bonds in accordance with the provisions of this part in an amount or amounts not exceeding the amount so specified for the project or projects so specified.

(Added by Stats. 1951, Ch. 1388.)



33101.6

Sections 33101 and 33101.5 shall not apply where the bonds are issued to finance a project which is to be leased to the city and where the principal of and interest on the bonds are to be payable from rentals paid by the city under such lease.

(Added by Stats. 1965, Ch. 965.)



33102

The authority shall have power to borrow money to provide funds for any project and to issue in its name revenue bonds to evidence the indebtedness created by such borrowing. The bonds of each issue shall constitute special obligations, and evidence a special indebtedness, of the authority, which shall be a charge upon, and payable, both as principal and interest, and as to any premiums upon the redemption of any thereof, solely from, such revenues and funds as are specified therein and in the proceedings for their issuance, and shall not constitute obligations, nor evidence any indebtedness, of the city, or of the State.

(Amended by Stats. 1951, Ch. 1388.)



33103

All such bonds shall recite upon their face, in substance, that the bonds of each issue shall constitute special obligations, and evidence a special indebtedness, of the authority, which shall be a charge upon, and payable, both as principal and interest, and as to any premiums upon the redemption of any thereof, solely from, such revenues and funds as are specified therein and in the proceedings for their issuance, and shall not constitute obligations, nor evidence any indebtedness, of the city, or of the State, and shall also recite upon their face that they are issued under this part, which for that purpose may be designated by the short title provided for in Section 32500.

(Amended by Stats. 1951, Ch. 1388.)



33104

An authority may issue such types of bonds as it determines, including bonds on which the principal and interest are payable:

(a) Exclusively from the income and revenue of the parking facilities financed with the proceeds of the bonds, or with such proceeds and financial assistance from the State or Federal Governments or from any other source in aid of such projects.

(b) Exclusively from the income and revenue of certain designated parking facilities, whether or not such facilities were financed in whole or in part with the proceeds of the bonds, and including income or revenue from any future extension, betterment, or addition to any such parking facilities thereafter to be established.

(c) From its revenues generally.

(d) From any contributions or other financial assistance from the city, the State or Federal Governments, or from any other source.

(e) From parking meter revenue of the city which may be appropriated by the governing body of the city.

(f) From any combination of these sources.

(Amended by Stats. 1951, Ch. 1388.)



33105

Bonds may be additionally secured by the pledging of, placing a charge upon, or otherwise making available any parking meter revenue. Until all bonds so secured have been paid, the legislative body of a city may allocate, pledge, place a charge upon, or otherwise make available its parking meter revenue or special taxes for periods of years for the financing or operation of any project authorized by this part and the payment of principal and interest on all or any type of bond issued and outstanding pursuant to this part.

(Amended by Stats. 1951, Ch. 1388.)



33105.5

Nothing in this part nor in the specification, in the proceedings for the issuance of any bonds, of the sources of payment thereof, shall preclude any of the following:

(a) The payment of interest on or principal of any such bonds out of sums received as premiums or accrued interest on the sale thereof.

(b) The payment of principal of or interest on, or premiums on the redemption of, any such bonds out of the proceeds of the sale of refunding bonds issued for that purpose.

(c) The payment of any interest on any such bonds accruing during, and for not to exceed two years after, the period of the construction of a project on account of which they were issued, or for any other reasonably limited period, out of the proceeds of the sale of such bonds.

(d) The payment of any principal of, interest on, or premiums on the redemption of, any such bonds by the purchasers thereof, or by any entity other than the authority issuing the same in any case where such purchasers or entity may have guaranteed such payment.

(e) The application to the payment of any principal of, interest on, or premiums on the redemption of, any such bonds of any funds which the authority may lawfully so apply.

(Added by Stats. 1951, Ch. 1388.)



33106

Except as limited by express provision of this part, each authority, by resolution, or by contract, or other agreement with, or for the benefit of, the bondholders, may determine all the terms and conditions of each issue, series, or division of bonds and of their sale and issuance, and all matters necessary or appropriate in connection with the bonds.

(Amended by Stats. 1951, Ch. 1388.)



33107

An authority may provide for the aggregate principal amount, date or dates, maturities, interest rate or rates, interest payment dates, denominations and form of such bonds, and may provide for the issuance thereof as serial bonds or sinking fund bonds, as payable to bearer or to named payees, or as registered bonds, and for the issuance thereof with or without coupons, and for the subsequent registration of bonds, and for all other terms and conditions upon which they shall be executed, issued, secured, sold, paid, redeemed, funded, and refunded.

(Amended by Stats. 1951, Ch. 1388.)



33107.5

The authority may provide that any resolution or resolutions adopted in connection with the authorization of any bonds shall constitute a contract with the holders of such bonds, not subject to repeal, and not subject to any modification other than to the extent and in a manner provided in any such resolution.

(Added by Stats. 1951, Ch. 1388.)



33108

Reference on the face of the bonds to any such resolution by the date of its adoption, or to any such contract or other agreement by the date of its execution, or the apparent date on the face thereof, is sufficient to incorporate all of the provisions of the contract or agreement into the body of the bonds and their appurtenant coupons. Each taker and subsequent holder of the bonds or coupons, whether the coupons are attached to or detached from the bonds, has recourse to all of the provisions of the indenture and is bound thereby.

(Amended by Stats. 1951, Ch. 1388.)



33109

The authority may provide for such covenants and agreements on the part of the authority as it deems necessary or advisable for the better security of any bonds.

(Amended by Stats. 1951, Ch. 1388.)



33110

The authority may provide for the making of a covenant requiring the authority to pay punctually the principal and interest on any bonds on the date or dates, at the place or places, and in the manner mentioned in the bonds and coupons in accordance with their terms.

(Amended by Stats. 1951, Ch. 1388.)



33111

The authority may provide for the making of a covenant requiring the authority to continuously operate in an efficient and economical manner any or all facilities and properties any revenues of which are charged with the payment of any bonds in connection with which such covenant is made.

(Amended by Stats. 1951, Ch. 1388.)



33112

The authority may provide for the making of a covenant requiring the authority to make all repairs, renewals and replacements necessary to the operation of any or all facilities and properties any revenues of which are charged with the payment of any bonds in connection with which such covenant is made, and to keep any and all such facilities and property at all times in good repair.

(Amended by Stats. 1951, Ch. 1388.)



33114

The authority may provide for the making of a covenant requiring the authority to pay and discharge from the funds available for that purpose all lawful claims for labor, materials and supplies, or other charges which if unpaid may become a lien or charge upon all or any part of the revenue, any facilities or properties, revenues charged with the payment of any bonds in connection with which the covenant is made, or physical properties of the project which may impair the security of the bonds.

(Amended by Stats. 1951, Ch. 1388.)



33115

The authority may provide for the making of a covenant which limits, restricts, or prohibits the power of the authority to mortgage or otherwise encumber, sell, lease, or dispose of any or all facilities and properties, any revenues of which are charged with the payment of any bonds in connection with which the covenant is made, or to enter into any lease or agreement which might impair or impede the operation of such facilities or properties, or any part thereof, or might otherwise impair or impede the rights of bondholders with respect to such revenues.

(Amended by Stats. 1951, Ch. 1388.)



33116

The authority may provide for the making of a covenant requiring the authority to fix, prescribe and collect, with respect to any or all properties, any revenues of which are charged with the payment of any bonds in connection with which such covenant is made, fees, tolls, rentals or other charges in connection with the services and facilities furnished from any such properties operated by it, and to fix and collect rentals or other charges for any such properties leased by it to others for operation, sufficient, with such parking meter revenues or other funds as may have been made available for and charged with such payment, to pay the principal of and interest on such bonds as they become due and payable, together with all expenses of operation, maintenance and repair of such facilities and properties, and with such additional sums as may be required for any sinking fund, reserve fund or other special fund provided for the further security of such bonds or as a depreciation charge or other charge in connection with such facilities and properties, and all other charges payable out of any revenues charged with the payment of the bonds.

The authority may also provide for the making of a covenant requiring the fixing and prescribing by it and the collection by any lessee or operator of any or all facilities and properties, any revenues of which are charged with the payment of any bonds in connection with which such covenant is made, of all fees, tolls, rentals, or other charges in connection with the services and facilities furnished by such lessee or operator, sufficient to assure the payment by such lessee or operator to such authority of the rentals or other charges payable by such lessee or operator to such authority.

(Amended by Stats. 1951, Ch. 1388.)



33117

The authority may provide for the making of a covenant requiring the authority to provide for the establishment and maintenance of reserve funds, sinking funds, or other special funds in the city treasury or special trust accounts in a bank or trust company to insure payment, when due or payable, whether at maturity or upon redemption, of the principal of and interest on any bonds, including premiums, if any due, upon the redemption of any thereof, or to insure the application of the proceeds of such bonds to the purposes for which the same were issued, or for any other appropriate purpose. Any money placed in any such reserve, sinking, or other special fund or trust account shall constitute a trust fund and shall be applied only to the purposes for which it was created.

(Amended by Stats. 1951, Ch. 1388.)



33118

The authority may provide for the making of a covenant requiring it to apply the proceeds of the bonds in connection with which such covenant is made, or any part thereof, to the acquisition or construction of a specified facility, or other specified purpose.

(Amended by Stats. 1951, Ch. 1388.)



33119

The authority may provide for the making of a covenant restricting the incurring of additional indebtedness payable in whole or in part out of revenues or funds which are charged with the payment of any bonds in connection with which such covenant is made.

(Amended by Stats. 1951, Ch. 1388.)



33120

The authority may provide for the making of a covenant requiring it to carry insurance on any facilities or properties any revenues of which are charged with the payment of any bonds in connection with which such covenant is made, or any operations incident thereto, specifying or limiting the kind, amount and character of such insurance, and providing for the use and disposition of the proceeds of any such insurance thereafter collected.

(Amended by Stats. 1951, Ch. 1388.)



33121

The authority may provide for the terms and conditions upon which any bonds may become or be declared due and payable prior to maturity, upon the happening of any specified event of default, and the terms and conditions upon which such declaration and its consequences may be waived.

(Amended by Stats. 1951, Ch. 1388.)



33122

The authority may provide for the rights, limitations, powers, and duties arising upon breach by the authority of any of the covenants, conditions, or obligations contained in any resolution, contract, or agreement.

(Amended by Stats. 1951, Ch. 1388.)



33123

The authority may provide for a procedure by which certain specified terms and conditions of any resolution, contract, or agreement may be subsequently amended or modified, or any provision thereof waived, with the consent of the authority and the vote or written assent of the holders of a specified principal amount of the bonds issued and outstanding. Such provision may authorize meetings of bondholders and specify the manner in which the consent of the bondholders may be given. Such provision shall specifically state the effect of such amendment, modification, or waiver upon the rights of the holders of all of the bonds and interest coupons appertaining to the bonds, whether attached to or detached from the bonds.

(Amended by Stats. 1951, Ch. 1388.)



33124

The provisions for such procedure may include an agreement that bonds held by the authority, the city, or by any other person or entity who or which the authority may determine to be so interested in the matter as to make it proper, shall not be counted as outstanding bonds, and that the holders thereof shall not be entitled to vote or assent with respect to such amendment, modification or waiver, but shall nevertheless be subject thereto.

(Amended by Stats. 1951, Ch. 1388.)



33125

The authority may provide for such other acts and matters as it may deem to be necessary, convenient, or desirable to secure the bonds or to make them more marketable.

(Amended by Stats. 1951, Ch. 1388.)



33126

The authority may designate a bank or trust company as a trustee for the holders of bonds issued pursuant to this part, and may authorize the trustee to act on behalf of the bondholders, and to exercise and prosecute on their behalf the rights and remedies available to them.

(Added by Stats. 1951, Ch. 463.)



33127

The authority may fix and determine the conditions upon which any trustee shall receive, hold, or disburse any or all funds coming into its hands pursuant to any resolution, contract, or agreement.

(Amended by Stats. 1951, Ch. 1388.)



33128

The authority may prescribe the duties and powers of any trustee respecting the payment of principal and interest on bonds, the redemption of bonds, the registration and discharge from registration of bonds, and the management of any sinking or other fund provided as security for bonds, and with respect to any other appropriate matter.

(Amended by Stats. 1951, Ch. 1388.)



33129

The authority may provide for the issuance of bonds in series, and for the division of any issue into two or more divisions, and may fix different maturities or dates of such bonds, different rates of interest, or prescribe different terms and conditions for the bonds of the several series or divisions. After having authorized or issued bonds the authority may from time to time thereafter authorize and issue other bonds, subject to any covenants it may have made restricting the future issuance of bonds.

(Amended by Stats. 1951, Ch. 1388.)



33130

All bonds of the same authorized issue need not be of the same kind or character, have the same security, or bear the same interest rate, but the terms of the bonds shall in each case be prescribed by the authority.

(Amended by Stats. 1951, Ch. 1388.)



33133

Bonds may be callable upon such terms, conditions, and notice as the authority determines, and upon the payment of the premium, if any, fixed by the authority in the proceedings for their issuance. No bond shall be subject to call or redemption prior to its fixed maturity date unless the right to exercise such call is expressly stated on its face.

(Amended by Stats. 1951, Ch. 1388.)



33134

The authority may provide for the payment of the principal and interest of bonds at any place within the State, or for the payment or collection of such principal without the State, and in any specified coin or currency of the United States.

(Amended by Stats. 1951, Ch. 1388.)



33135

Signatures on the bonds and interest coupons may be printed, lithographed, or engraved facsimile, except that on the bonds, but not on the interest coupons, the countersignature of the clerk or other officer of the authority designated by it which shall be manually affixed.

(Amended by Stats. 1951, Ch. 1388.)



33136

If any officer or representative whose signature or countersignature appears upon the bonds or coupons ceases to be an officer or representative before the delivery of the bonds or coupons, his signature or countersignature is nevertheless valid and of the same force and effect as if he had continued to hold his office or position until the delivery of the bonds and coupons.

(Amended by Stats. 1951, Ch. 1388.)



33137

Bonds issued under this part may be serial or sinking fund bonds. A bond by its terms shall not mature more than forty (40) years from its own date. If any authorized issue is divided into two or more series or divisions, the maximum maturity date shall be calculated from the date on the face of each bond separately, irrespective of the fact that different dates may be prescribed for the bonds of each separate series or division of any authorized issue.

(Amended by Stats. 1951, Ch. 1388.)



33138

The authority may sell bonds at a price below the par or face value, provided that the discount on any bonds so sold shall not exceed 8 percent of the par value thereof.

The interest rate on the bonds shall not exceed 8 percent, payable semiannually. The sale shall be conducted in compliance with Chapter 10 (commencing with Section 5800) of Division 6 of Title 1 of the Government Code.

(Amended by Stats. 1975, Ch. 130.)



33139

In determining the amount of bonds to be issued, the authority may include an amount for the purpose of establishing a reserve fund or funds for the security of the bonds.

(Added by Stats. 1961, Ch. 678.)



33140

The authority may provide that interest on bonds issued for the acquisition, construction, or completion of any project may be paid out of the proceeds of the sale of the bonds during the actual construction of the project and for a period of not to exceed two years after completion of actual construction, or for any other reasonably limited period.

(Amended by Stats. 1951, Ch. 1388.)



33141

In the proceedings for the issuance of bonds, the authority may provide that the principal of and interest on the bonds constitute such charge upon the revenues of any project acquired, constructed or completed from the proceeds of the bonds, or upon other available and specified revenues or funds as may be provided for in such proceedings.

(Amended by Stats. 1951, Ch. 1388.)



33142

Pending the actual issuance or delivery of bonds, the authority may issue temporary or interim bonds, certificates, or receipts of any denominations, with or without coupons, to be exchanged for definitive bonds when ready for delivery.

(Added by Stats. 1951, Ch. 463.)



33143

The principal, interest, and income of all bonds issued under this part are exempt from all taxation in this State, other than gift, inheritance, and estate taxes.

(Amended by Stats. 1951, Ch. 1388.)



33145

The authority may provide for the issuance, sale, or exchange of refunding bonds to redeem or retire any revenue bonds issued by it. All provisions of this part applicable to the issuance of bonds are applicable to refunding bonds and to their issuance, sale or exchange. However, even if the alternative method provided for in Section 32655 of submitting to the electors the question of issuing bonds in a specific amount has been followed, without the submission of the question of adopting the revenue bond method of financing, no submission to the electors of the proposition of issuing refunding bonds shall be required as a prerequisite to the issuance of such refunding bonds; and if the proposition of adopting the revenue bond method of financing has been submitted and carried, it shall be full authority for the issuance of refunding bonds.

(Amended by Stats. 1951, Ch. 1388.)



33146

Refunding bonds may be issued in a principal amount sufficient to provide funds for the payment of the bonds to be refunded and all expenses incident to the calling, retiring, or paying of the outstanding bonds and the issuance of the refunding bonds. These expenses include:

(a) The difference in amount between the par value of the refunding bonds and any amount less than par for which the refunding bonds are sold.

(b) The amount of interest upon the refunding bonds from the date of their sale to the date of payment of the bonds to be refunded or to the date upon which the bonds to be refunded will be paid pursuant to their call or pursuant to any agreement with the holders of such bonds.

(c) Any premium required to be paid to call or retire the outstanding bonds.

(d) The interest accruing on the outstanding bonds to the date of their call or retirement.

(Amended by Stats. 1951, Ch. 1388.)



33147

Bonds issued pursuant to this part are negotiable instruments.

(Amended by Stats. 1951, Ch. 1388.)



33148

An action to determine the validity of bonds may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1961, Ch. 1534.)






CHAPTER 6. Rates, Fees, and Charges

33250

The authority shall have power, and it shall be its duty, fully and faithfully to keep and perform any covenant it may make pursuant to Section 33116 with or for the benefit of the holders of any bonds with respect to the fixing and maintaining of fees, tolls, rentals or other charges, and each and every other covenant it may make, or obligation it may assume, pursuant to any provision of this part, and it shall be the duty of each and every officer, representative and employee of the authority to do and perform each and every act necessary or appropriate for such keeping and performance by such authority of every such covenant and obligation.

(Amended by Stats. 1951, Ch. 1388.)






CHAPTER 7. Rights of Obligees

33400

In addition to all other rights conferred on an obligee and subject only to any contractual restrictions binding upon him, an obligee may:

(a) By mandamus, suit, action, or proceeding at law or in equity, compel the authority and its members, officers, agents or employees to perform every term, provision, and covenant contained in any contract of the authority with or for the benefit of the obligee, to carry out all covenants and agreements of the authority, and to fulfill all duties imposed upon the authority by this part.

(b) By suit, action, or proceeding in equity, enjoin any acts or things which are unlawful and in violation of any of the rights of the obligee.

(Amended by Stats. 1951, Ch. 1388.)






CHAPTER 8. Miscellaneous Provisions

33550

All claims for money or damages against the authority are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)



33552

Any city may exercise any or all of the powers granted to an authority by this part alone, or in combination with powers granted by any other general law relative to parking facilities.

(Added by Stats. 1951, Ch. 463.)









PART 4. PARKING DISTRICT LAW OF 1951

CHAPTER 1. General

35100

This part may be cited as the Parking District Law of 1951.

(Added by Stats. 1953, Ch. 192.)



35101

Unless the context otherwise requires, the definitions contained in this chapter shall govern the construction of this part.

(Added by Stats. 1953, Ch. 192.)



35102

Legislative body means the legislative body of the city in which the district is located.

(Added by Stats. 1953, Ch. 192.)



35103

Assessment roll means the assessment roll used by the city for purposes of city taxation.

(Added by Stats. 1953, Ch. 192.)



35104

Net revenues, as used with reference to a parking meter, means the revenues remaining after deductions for the cost of acquiring the meter and the cost of its maintenance, operation, repair, and servicing, and the cost of collecting the revenues therefrom, without allowance for depreciation or obsolescence.

(Amended by Stats. 1955, Ch. 1283.)



35105

Real property means land and improvements thereon.

(Added by Stats. 1953, Ch. 192.)



35106

Parking places includes parking lots, garages subsurface structures, and buildings for the parking of motor vehicles.

(Added by Stats. 1953, Ch. 192.)



35107

Any portion of a city may be formed into a parking district for the purposes set forth under this part.

(Added by Stats. 1953, Ch. 192.)



35108

In addition to matters specified elsewhere in this part, the acts authorized under this part include the following:

(a) The formation of districts.

(b) The acquisition of land, property, and rights of way necessary or convenient for use as public parking places for the parking of motor vehicles and for the opening, widening, straightening, or extending of streets, alleys, lanes, or walks necessary or convenient for ingress to or egress from any parking place.

(c) The improvement of any acquired land by the construction thereon of garages or other buildings or improvements of any kind or nature necessary or convenient for parking purposes.

(d) The improvement by grading, paving, draining, lighting, or otherwise of any parking place and any streets, alleys, lanes, or walks necessary or convenient for ingress to and egress from parking places.

(e) The issuance, sale, and payment of bonds for any or all of the foregoing purposes, and the levy and collection of ad valorem assessments upon real property within the district for the payment of all or a portion of the principal and interest of the bonds.

(f) The administration, maintenance, and operation of parking places acquired under this part.

(g) The fixing and collection of rentals, fees, and charges for the use of parking places and the use of moneys derived from the rentals, fees, and charges.

(h) The contribution by cities of money for the acquisition and improvement of the public parking places and public ways for ingress to and egress therefrom; the allocation and pledge of any revenues of the city derived from parking meters on public ways within the district to any of the purposes specified in this part, and the making of covenants and agreements with the bondholders to install and maintain such meters.

(i) The employment of engineers, attorneys, and other persons necessary or convenient for the doing of any act authorized by this part.

(j) The acquisition of property by gift, purchase, or eminent domain. Any conveyance of property or right of way as a gift may be conditional upon the use of the property for the purpose for which it is conveyed, or property may be conveyed to the city in trust for a particular use or uses and the conveyance may provide that upon the cessation or abandonment of such use or uses the property shall be reconveyed to the donor or to his or its successors or assigns. Any property acquired by condemnation or otherwise may be acquired in fee simple.

(k) The doing of all acts and things necessary or convenient for the accomplishment of the purposes of this part. The enumeration of specific authority in this part does not limit in any way the general authority granted by this subdivision.

(l) Any bonds issued pursuant to this part, and the interest on them, may be payable from gross or net revenues from the operation of the parking place or places acquired or improved with the bond proceeds, and may also be payable from all or part of the net revenues from parking meters on some or all of the public ways in the district. To the extent permitted by the provisions of this part, the bonds may also be payable from ad valorem assessments levied upon real property in the district within the limits provided in this part. Neither the city nor any of its officers shall be held otherwise liable for the payment of the principal and interest.

(Amended by Stats. 1955, Ch. 1283.)



35108.5

To expedite the making of any such acquisition and improvement, the legislative body may, at any time, transfer into the acquisition and construction fund, out of available funds, such sums as may be deemed necessary, and make such acquisitions or improvements or both, and pay such incidental expenses therefrom as deemed advisable, and such sums so transferred shall be deemed a loan to such special fund, and shall be repaid either from the proceeds of the bonds issued pursuant to this part, or from the gross or net revenues from the operation of the parking place or places, or from the net revenues from parking meters on some or all of the public ways in the district, or from ad valorem assessments levied upon real property in the district.

(Amended by Stats. 1965, Ch. 1030.)



35109

Any proceedings taken or bonds issued pursuant to this part shall not be held invalid for failure to comply with the provisions of this part, if the acts done and proceedings taken are not invalid under the State or Federal Constitutions. Any procedure not expressly set forth in this part but deemed necessary or convenient to carry out any purposes of this part is hereby authorized. This part shall be liberally construed.

(Added by Stats. 1953, Ch. 192.)



35110

This part does not affect any other law relating to the same or a similar subject, but provides an alternative procedure for the subject to which it relates. When proceeding under this part, its provisions only shall apply.

(Added by Stats. 1953, Ch. 192.)



35111

Any territory included within a parking district formed pursuant to this part shall not be included within any other parking district or any vehicle parking district.

(Added by Stats. 1953, Ch. 192.)



35112

The Special Assessment Investigation, Limitation and Majority Protest Act of 1931 shall not apply to proceedings under this part.

(Added by Stats. 1953, Ch. 192.)



35113

The curative clauses of this part are cumulative and each is to be given full effect.

(Added by Stats. 1955, Ch. 1283.)






CHAPTER 2. Formation of District

35250

The formation of a parking district may be proposed by petition signed by the owners of real property in the proposed district, as shown by the last equalized assessment roll, owning real property of an assessed value of not less than fifty-one percent (51%) of the total assessed value of all taxable real property in the district, as shown by the assessment roll, and owning taxable land in the proposed district constituting not less than fifty-one percent (51%) of the total area of all taxable land in the district.

(Amended by Stats. 1955, Ch. 1283.)



35251

The petition shall contain:

(a) A general description of the boundaries of the proposed district.

(b) A general description of the parking places proposed to be acquired.

(c) A general description of any public ways proposed to be acquired for ingress to or egress from the parking places.

(d) A general statement of the improvements to be made or constructed on the proposed parking places, the public ways proposed to be acquired, or existing public ways which would provide ingress to or egress from the proposed parking places.

(e) Any limits as to time and rate upon ad valorem assessments which may be levied upon taxable real property in the district for the purposes permitted by this part. The limits as to time shall not exceed 36 years from the date of the bonds, and the limits as to rate shall not exceed seventy-five cents ($0.75) on each one hundred dollars ($100) of assessed valuation.

This limit as to rate does not apply to any district in a chartered city. The petition shall contain the maximum tax rate which will be levied in any parking district in a chartered city.

(f) Any amount of money which it is proposed that the city contribute toward the cost and expense of the acquisitions and improvements proposed by the petition, toward the payment of incidental expenses of the proceedings hereunder, for the establishment of a reserve fund for the payment of the bonds and the interest thereon, or for other purposes in connection with the district.

(g) A general statement of the public ways within the district on which it is proposed the city install and maintain, or continue to maintain, parking meters, the net revenues from which will be allocated and pledged to any of the purposes specified in this part, and the period of time, measured from the date of the bonds, for which it is proposed that the city agree to maintain the meters. If it is proposed that only a specified amount, percentage, or portion of the net revenues shall be so allocated and pledged, the amount, percentage or portion shall be generally defined.

(Amended by Stats. 1958, 1st Ex. Sess., Ch. 54.)



35252

The petition shall be filed in the office of the clerk of the legislative body.

(Amended by Stats. 1957, Ch. 780.)



35253

When the petition is filed, the clerk of the legislative body shall examine the petition. If it is signed by the requisite number of qualified signers, the clerk shall so certify to the legislative body.

(Added by Stats. 1953, Ch. 192.)



35253.1

If the petition is not signed by the requisite number of qualified signers, the clerk shall certify to the legislative body that said petition is insufficient. If the petition is insufficient, supplemental petitions may be filed within three months from the date of the certificate of insufficiency, or such additional period as the legislative body may allow, not to exceed six months from the date of the first certificate of insufficiency.

(Added by Stats. 1957, Ch. 780.)



35253.2

The clerk shall certify the sufficiency of the petition and any supplemental petitions to the legislative body, if the petition, together with supplemental petitions if any, shall be signed by the requisite number of signers as shown by the last equalized assessment roll upon the date of said certificate. Such certification shall be conclusive as to the sufficiency of the petition.

(Added by Stats. 1957, Ch. 780.)



35253.3

If any person shown on the last equalized assessment roll to be the owner of land within the proposed district shall be unable to sign by reason of legal disability or shall cease to be the owner of all or any part of such land before the petition or supplemental petition shall have been filed with the clerk, said petition or supplemental petition may be signed by the legal representative (as hereinafter designated) or other successor in interest of said owner. All petitions signed by a person other than said owner shall be accompanied by written evidence, satisfactory to the clerk, that the signer

(a) In the case of a legal representative, is the duly appointed guardian, executor or administrator of the estate of said owner, or

(b) In the case of other successors in interest, is the holder of legal title to, or has the beneficial ownership in, said land.

(Added by Stats. 1957, Ch. 780.)



35253.4

If the assessed value of any parcel of land, and any improvements thereon, is not shown or separately shown upon the assessment roll, upon request of the clerk, the assessor shall estimate the assessed value of such parcel and any improvements thereon, and such estimate for the purpose of certifying said petition shall be considered the assessed value of such parcel, and any improvements thereon.

(Added by Stats. 1957, Ch. 780.)



35254

If the petition proposes a contribution of money by the city, the legislative body either shall reject the petition, or prior to the adoption of the resolution of intention, shall agree to make a contribution not less than the amount specified in the petition.

(Added by Stats. 1953, Ch. 192.)



35255

The statement of the amount of city contribution in the petition or in the resolution of intention shall not prevent the city from making additional contributions to the project before or after the issuance of bonds therefor and shall not prevent the city from paying all or any part of the incidental expenses in connection with the proceedings under this part.

(Added by Stats. 1953, Ch. 192.)



35256

If the petition proposes that the city install and maintain, or continue to maintain, parking meters on public ways within the district, the legislative body either shall reject the petition, or prior to the adoption of the resolution of intention, shall agree to install and maintain, or continue to maintain, parking meters as proposed in the petition. The legislative body shall not so agree unless it finds and determines that the public interest, convenience, and necessity require that the meters be installed and maintained, or be continued to be maintained, as proposed in the petition.

(Added by Stats. 1953, Ch. 192.)



35257

The legislative body shall either approve the petition or reject it. If it approves the petition, it shall direct the city engineer or other competent person to make and file with it a report showing the following:

(a) An estimate of the cost of the acquisitions and improvements proposed by the petition and of the incidental expenses in connection therewith and of the proceedings therefor.

(b) An estimate of the annual revenues which can be expected to be derived from the operation of the proposed parking places, and of the annual expenses of operating and maintaining the parking places exclusive of principal and interest on the bonds to be issued.

(c) An estimate of the annual net revenues which can be expected to be derived from the parking meters, the revenues from which are by the petition proposed to be pledged to any of the purposes specified in this part.

(d) The total assessed value of the real property within the proposed district as shown on the last equalized assessment roll.

(Amended by Stats. 1955, Ch. 1283.)



35258

Upon the filing of the report, the legislative body may adopt a resolution declaring its intention to form a parking district. The resolution shall contain substantially the following:

(a) The name of the proposed district.

(b) A description of its boundaries. This description may be general only and may refer to a map on file in the office of the clerk of the legislative body, which map shall show the boundaries of the proposed district and shall govern for all its details.

(c) A general description of the acquisitions and improvements proposed by the petition. This description may be in general terms and may refer to a map, plan, or sketch on file in the office of the clerk for a further description of what is proposed to be done.

(d) The estimates of costs, expenses, and revenues, and the assessed value of real property in the proposed district, as set forth in the report.

(e) The amount to be contributed by the city as proposed by the petition and agreed to by the legislative body.

(f) An estimate of the amount of the bonds proposed to be issued, the maximum number of years the bonds are to run, and the maximum rate of interest to be payable thereon not in excess of 7 percent a year.

(g) The limits, as stated in the petition, as to time and rate upon any ad valorem assessments which may be levied upon taxable real property in the district for the purposes permitted by this part.

(h) A general statement of the public ways within the district on which the city, as proposed by the petition, will install and maintain, or continue to maintain parking meters, the net revenues from which will be allocated and pledged to any of the purposes specified in this part, and the period of time, measured from the date of the bonds, for which the city will agree to maintain the meters. If it is proposed that only a portion of the net revenues be so allocated and pledged, that portion shall be generally defined.

(i) The time and place for two hearings on the proposed formation of the district and the time within which and the place where protests may be filed.

(j) The resolution shall make reference to the report on file in the office of the clerk.

(Amended by Stats. 1992, Ch. 1234, Sec. 38. Effective January 1, 1993.)



35260

Pursuant to Section 54954.6 of the Government Code, the clerk of the legislative body shall mail a copy of the resolution, postage prepaid, to each person to whom real property in the district is assessed as shown on the last equalized assessment roll, at his address as shown upon the roll, and to each person, whether owner in fee or having a lien upon, or legal or equitable interest in, any real property within the district, whose name and address and a designation of the real property in which he or she is interested is on file in the office of the clerk.

(Amended by Stats. 1992, Ch. 1234, Sec. 40. Effective January 1, 1993.)



35261

Any error, failure, or mistake in the mailing of the copy of resolution or any thereof and any failure of any person to receive the copy shall not affect in any way the validity of any proceedings hereunder.

(Added by Stats. 1953, Ch. 192.)



35262

Any person interested and objecting to the formation of the parking district, the extent thereof, the inclusion of his property therein, the proposed acquisitions and improvements, the issuance of bonds, or to any other proposal in the resolution of intention, may file a written protest with the clerk of the legislative body at any time prior to the time fixed for the hearing.

(Added by Stats. 1953, Ch. 192.)



35263

At the hearing the legislative body shall hear and determine all protests filed.

(Added by Stats. 1953, Ch. 192.)



35264

The legislative body s decision on the protests shall be final and conclusive. However, if the owners of taxable real property in the district having an assessed valuation of more than one-half of the assessed valuation of all taxable real property in the district at the conclusion of the hearing have on file and not withdrawn their written protests objecting to the formation of the district, the legislative body shall find that a majority protest has been filed, and the proceeding shall be terminated. No further proceedings shall be had or taken pursuant to the petition.

(Added by Stats. 1953, Ch. 192.)



35265

Any protest filed may be abandoned and withdrawn by written notice of such abandonment or withdrawal signed by the person who signed the protest and filed with the clerk of the legislative body at any time prior to the conclusion of the hearing.

(Added by Stats. 1953, Ch. 192.)



35266

If a proceeding is terminated by the filing of a majority protest a new petition for the same purpose may not be filed until the expiration of one year from the date of the finding that a majority protest was filed. However, a new petition for a modified project may be filed at any time.

(Added by Stats. 1953, Ch. 192.)



35267

The hearing may be continued from time to time at the discretion of the legislative body.

(Added by Stats. 1953, Ch. 192.)



35268

At the hearing the legislative body may alter the boundaries of the proposed district as it finds to be proper and advisable and shall define and establish the boundaries, but the legislative body shall not modify the boundaries so as to include any territory which will not in its judgment be benefited by the proposed project, and no territory shall be excluded from the proposed district which will in the judgment of the legislative body be benefited by the proposed project.

(Amended by Stats. 1953, Ch. 256.)



35269

At the hearing the legislative body may increase, decrease, change, or otherwise modify the acquisitions or improvements to be made, but the legislative body shall not do so, without first procuring from the city engineer or other competent person a supplemental report showing the effect thereof upon the estimates and other data given in the original report.

(Added by Stats. 1953, Ch. 192.)



35269.5

If the legislative body proposes to make changes in the boundaries of the proposed district or in the acquisitions and improvements, it shall take the proceedings required by Sections 35270 to 35273, inclusive, and shall continue the hearing to the time fixed for hearing objections to the proposed changes.

(Added by Stats. 1953, Ch. 256.)



35270

The legislative body shall not change any boundaries or acquisitions and improvements, except after notice of intention to do so is published pursuant to Section 6066 of the Government Code in the newspaper in which the resolution of intention was published. The notice shall specify a time for hearing objections to the proposed change, which shall be not less than twenty (20) days after the first publication of the notice. If a change proposed is to include additional real property in the district, the clerk of the legislative body shall also mail a copy of the notice, postage prepaid, to each person to whom real property in the area proposed to be added is assessed as shown on the last equalized assessment roll, at his address as shown upon the roll, and to each person, whether owner in fee or having a lien upon, or legal or equitable interest in, any such real property, whose name and address and a designation of the real property in which he is interested is on file in the office of the clerk. The notice shall be mailed at least 20 days prior to the time set for hearing objections.

(Amended by Stats. 1961, Ch. 1870.)



35271

Written objections to any proposed change may be filed with the clerk of the legislative body by any interested person at any time prior to the hour set for hearing them.

(Added by Stats. 1953, Ch. 192.)



35272

The legislative body shall hear and pass upon objections to proposed changes at the time appointed or at any time to which the hearing may be adjourned. Its decision shall be final.

(Amended by Stats. 1953, Ch. 256.)



35272.5

If the boundaries are changed, protests objecting to the formation of the district made by owners of real property excluded by the change shall not be counted in computing a majority protest as hereinbefore provided, but written protests objecting to the formation of the district made by owners of real property remaining in the district and by the owners of real property added by the change and filed not later than the time fixed for hearing objections to such change shall be counted in computing a majority protest as hereinbefore provided.

(Added by Stats. 1953, Ch. 256.)



35273

At the conclusion of the hearing fixed by the resolution of intention, if no majority protest is on file and if all protests and objections, including protests and objections to changes, have been overruled and denied, the legislative body may proceed further under this part, and may adopt an ordinance declaring that the parking district is formed and describing the acquisitions and improvements to be made.

(Amended by Stats. 1953, Ch. 256.)



35273.1

The legislative body shall not pass any ordinance forming a district under this part until it shall have procured such information as it deems necessary and adequate to enable it to determine whether there is public need for such facilities, whether the proposed district approximately covers the contiguous area needing such facilities, whether sufficient property within the proposed district will be benefited thereby, and whether the proposed improvements are located and designed in the manner most compatible with the greatest public good and the least private injury.

(Added by Stats. 1957, Ch. 695.)



35274

Any district formed pursuant to this part may be named Parking District No. ____ of the City of ____.

(Added by Stats. 1953, Ch. 192.)



35275

Any objections or protests not made at the time and in the manner provided in this chapter are deemed waived voluntarily. Proceedings under this chapter shall not be attacked after the conclusion of the hearing upon any ground not stated in an objection or protest filed pursuant to this chapter.

(Added by Stats. 1955, Ch. 1283.)



35276

No action, proceeding or defense to correct, set aside, cancel, avoid, annul or otherwise attack any proceedings under this part up to and including the adoption of the ordinance declaring the district formed shall be maintained by any person unless such action, proceeding or defense is commenced or made within 30 days after the adoption of such ordinance. No action, proceeding or defense to correct, set aside, cancel, avoid, annul or otherwise attack any proceedings under this part taken subsequent to the adoption of said ordinance, including but not limited to proceedings taken and determinations made pursuant to Sections 35402 and 35402.3, shall be maintained by any person unless such action, proceeding or defense is commenced or made within 30 days after the taking of such proceedings.

(Amended by Stats. 1974, Ch. 426.)






CHAPTER 2.1. Use of City Lands as Parking Places

35300

As used in this chapter, the term city lands means lands already owned by the city which are located within the boundaries of an existing or proposed district and which are either being used for the purpose of public off-street parking or are not needed by the city for any other purpose and are available for such use.

(Added by Stats. 1957, Ch. 713.)



35301

The legislative body, at any time after the filing of a petition for the formation of such district, may by ordinance declare and agree that city lands shall for all purposes of said district be held, used and treated in all respects the same as parking places acquired with the proceeds of bonds issued under this part. Such ordinance shall not become effective until said district shall have been formed and bonds shall have been issued for such district, as provided in this part. If such ordinance is adopted and becomes effective, such city lands shall be so held, used and treated and, without limiting the generality of the foregoing, the revenues from the operation of off-street parking facilities thereon may be pledged and used for the same purposes as those for which revenues from parking facilities acquired or improved with proceeds of such bonds may be pledged and used. The ordinance shall describe the city lands to be so held, used and treated and shall state the amount of compensation, if any, to be paid the city therefor and the manner in which said compensation is to be paid.

(Added by Stats. 1957, Ch. 713.)



35302

The petition for the formation of the district under this part may propose that the legislative body shall adopt such an ordinance with respect to any city lands, and may propose improvements to be made or constructed thereon and shall state the amount of compensation, if any, to be paid to the city therefor and the manner in which compensation is to be paid. In the event that the petition proposes that the legislative body adopt such an ordinance with respect to any such city lands, the legislative body either shall reject the petition or, prior to the adoption of the resolution of intention, shall adopt with respect to such city lands the ordinance authorized by this section for the compensation, if any, provided in the petition. Failure of the petition to propose such an ordinance, or to propose such improvements, shall not prevent the legislative body from adopting such an ordinance at any time after the petition shall have been filed. If such ordinance is adopted prior to the adoption of the resolution of intention, whether said ordinance is in response to a proposal made in the petition or otherwise, the resolution of intention, in addition to the other matters required by the part, shall refer to the ordinance, shall contain a general description of such city lands and a general description of the improvements, if any, proposed to be made or constructed thereon, and shall state the amount and manner of payment of any compensation provided for in said ordinance.

(Added by Stats. 1957, Ch. 713.)



35303

If such ordinance is adopted after the hearing on the resolution of intention, said ordinance shall be adopted in the manner provided in this section. If no compensation is to be paid to the city for such city lands, the legislative body at any time, without further notice and hearing, may adopt such an ordinance. If a proposed ordinance provides for compensation to be paid to the city for such city lands, before adopting such proposed ordinance the legislative body shall adopt a resolution proposing the adoption of said ordinance. Said resolution shall describe the city lands to be covered by the proposed ordinance, shall specify the amount and manner of payment of the compensation to be paid the city, and shall fix a time and place for hearing objections to the adoption of said proposed ordinance. The resolution shall be published twice in a newspaper of general circulation printed and published in the city. The first publication shall be at least thirty (30) days prior to the date of the hearing. In cities where no such newspaper is published, the resolution shall be posted in three public places in the proposed district at least thirty (30) days prior to the date of hearing. At said hearing the legislative body shall hear and pass upon all objections and protests against the adoption of the proposed ordinance, and the decisions of the legislative body thereon shall be final and conclusive. If all protests and objections have been overruled and denied, the legislative body may adopt said ordinance.

(Added by Stats. 1957, Ch. 713.)



35304

Compensation to be paid the city for said city lands shall be paid only from contributions which may be made to the city for that purpose or from revenues theretofore or thereafter derived from said city lands or other lands acquired for the district as parking places. The right of the city to compensation from said revenues may be made subordinate to the rights of the holders of any bonds thereafter to be issued by the city under this part for the district; provided, however, that if at the time of adoption of the ordinance there are outstanding bonds issued by the city under this part for the district, the right of the city to compensation from said revenues shall be subordinate to any rights of the holders of such bonds to such revenues.

(Added by Stats. 1957, Ch. 713.)



35305

Whenever an ordinance is adopted pursuant to this section, whether in response to a proposal made in the petition or otherwise, the legislative body may, at the hearing on the resolution of intention or subsequent thereto, increase, decrease, eliminate, change or otherwise modify the lands to be so held, used and treated, the improvements to be made or constructed thereon, or the compensation to be paid the city for said city lands, in the same manner and by the same procedure as provided in this part for increasing, decreasing, changing or otherwise modifying the acquisitions and improvements to be made, and in that event the legislative body shall adopt a new ordinance pursuant to this chapter consistent with such changes and repealing the prior ordinance or shall amend the prior ordinance. No such increase, decrease, elimination, change or other modification shall be made in violation of the provisions of any ordinance, resolution or indenture providing for bonds already issued.

(Amended by Stats. 1961, Ch. 1870.)






CHAPTER 3. Bonds, Acquisitions and Improvements

35402

The legislative body may by ordinance, resolution, or indenture provide for the issuance of bonds of the district in an amount not exceeding the amount estimated to be necessary to make the proposed acquisitions and improvements, to pay the incidental expenses in connection therewith and the proceedings therefor and to establish a reserve fund for the payment of the principal of and interest on the bonds, and for working capital and interest during the period of construction and for a period of not to exceed six (6) months thereafter, less any amount to be contributed by the city for such purposes.

(Amended by Stats. 1974, Ch. 426.)



35402.2

If at any time the legislative body finds that the proceeds of the bonds first issued will be insufficient to make all of the acquisitions and improvements described in the ordinance declaring the district formed and to pay the additional items specified in Section 35402, it may at one time or from time to time issue additional bonds to the extent permitted by the provisions, conditions and covenants contained in the ordinances, resolutions or indentures providing for the issuance of any bonds previously issued.

(Added by Stats. 1955, Ch. 1283.)



35402.3

If at any time, either before or after issuing bonds, the legislative body so determines, it may at one time or from time to time add to, eliminate, change or otherwise modify any of the proposed acquisitions and improvements after notice and hearing in the same manner as provided in Sections 35270 to 35272, inclusive, but no such addition, elimination, change or modification shall be made unless following such hearing the legislative body shall determine that all of the territory within the district as originally formed or as changed pursuant to Section 35402.4, as the case may be, will be benefited by the acquisitions and improvements remaining after such addition, elimination, change or modification. Any such addition, elimination, change or modification shall be effected by an ordinance amending the ordinance declaring the district formed and describing the acquisitions and improvements to be made. No such addition, elimination, change or modification shall be made in violation of the provisions of any ordinance, resolution or indenture providing for bonds already issued.

(Amended by Stats. 1974, Ch. 426.)



35402.4

At any time prior to the issuance of bonds, the legislative body may change the boundaries of the district after notice and hearing in the same manner as provided in Sections 35270 to 35272, but no such change shall be made unless following such hearing the legislative body shall determine that all of the territory within the district as changed will be benefited by the acquisitions and improvements originally ordered or the acquisitions and improvements as changed pursuant to Section 35402.3, as the case may be. Any such change in boundaries shall be effected by an ordinance amending the ordinance declaring the district formed. Proceedings under this section may be combined with proceedings under Section 35402.3.

(Added by Stats. 1961, Ch. 1870.)



35403

The legislative body shall describe the form of bonds and of the interest coupons to be attached thereto.

(Added by Stats. 1953, Ch. 192.)



35404

The bonds shall all mature within 35 years after the date thereof and shall be payable at the times and at the place to be fixed by the legislative body and designated in the bonds.

(Amended by Stats. 1955, Ch. 1283.)



35405

The legislative body may make all or any portion of the bonds callable for redemption before maturity at such time, price, and other conditions as it determines. Any bond callable before maturity shall contain a recital to that effect.

(Added by Stats. 1953, Ch. 192.)



35406

The bonds shall be issued in such denomination or denominations as the legislative body may prescribe and payable on the day fixed in the bonds, with interest at the rate specified in the bonds. The interest rate shall not be in excess of the maximum stated in the resolution of intention and shall be paid semiannually, except the first interest coupon may be for a different period.

(Amended by Stats. 1963, Ch. 736.)



35407

The bonds shall be signed by the mayor of the city or by such other officer as the legislative body in the ordinance, resolution or indenture authorizes and designates for that purpose and by the treasurer, and countersigned by the clerk.

(Amended by Stats. 1961, Ch. 1870.)



35408

The interest coupons on the bonds shall be numbered consecutively and signed by the treasurer.

(Added by Stats. 1953, Ch. 192.)



35409

All of the signatures on the bonds and interest coupons may be made by printed, lithographed, or engraved facsimile except the countersignature of the clerk, which shall be manually affixed.

(Added by Stats. 1953, Ch. 192.)



35410

If any officer whose signature or countersignature appears on the bonds or coupons ceases to be such officer before the delivery of the bonds to the purchaser, his signature or countersignature shall nevertheless be valid for all purposes, the same as if he had remained in office until the delivery of the bonds.

(Added by Stats. 1953, Ch. 192.)



35411

The bonds shall state in substance that:

(a) The bond and interest are payable solely from:

(1) The gross or net, as the case may be, revenues from the operation of the parking place or places acquired and improved with the proceeds, if such is the case.

(2) The net revenues, or a portion thereof, from parking meters on certain public ways within the district, if such is the case.

(3) To the extent provided in this part, from a limited (stating the limits) ad valorem assessment to be levied upon taxable real property in the district, if such be the case.

(b) Neither the city nor any of its officers is to be held otherwise liable for its principal or interest.

(Amended by Stats. 1955, Ch. 1283.)



35412

The ordinance, resolution, or indenture providing for the issuance of the bonds may also provide for the maintenance and operation of the parking facilities, for the fixing and collecting of rentals, fees and charges for the use of parking facilities, for the establishment of a special fund into which all revenues derived from the operation of the parking facilities shall be placed, for the use of moneys in this fund for payment of the expenses of operating and maintaining the parking places, for the payment of the bonds and the interest thereon, or for the establishment and maintenance of any reserve funds, sinking funds or other funds designed for securing or paying the bonds and the interest thereon.

(Amended by Stats. 1955, Ch. 1283.)



35413

The ordinance, resolution, or indenture providing for the issuance of the bonds may also provide for the installation of parking meters on the public ways within the district, to the extent they have not already been installed, for the maintenance of meters on the public ways for the period of time specified in the resolution of intention, for the fixing and enforcement of parking meter rates, for the establishment of a special fund into which the net revenues (or portion thereof as specified in the resolution of intention) shall be paid, and for the allocation and pledge of the net revenues, or portion thereof, to the payment of the bonds and the interest thereon, to the payment of operation and maintenance costs of the parking facilities, and to the establishment and maintenance of any reserve funds, sinking funds or other funds designed for securing or paying bonds and the interest thereon.

(Amended by Stats. 1955, Ch. 1283.)



35414

The ordinance, resolution, or indenture providing for the issuance of the bonds may also provide for the levy each year, if so provided in the petition and in the resolution of intention, of an ad valorem assessment on all taxable real property in the district, to the extent to which revenues from the parking lots and from parking meters pledged to the payment of principal and interest of the bonds have been or are expected to be insufficient in any year to pay the principal and interest or to the extent to which any reserve fund established for said bonds has been or will be used to pay such interest and principal. The rate of ad valorem assessment shall be fixed by the legislative body each year in accordance with the provision. The ad valorem assessment shall not exceed the limits stated in the resolution of intention. The assessment shall be levied, collected, and enforced in the same manner, at the same times, and with the same penalties and interest, as in the case of taxes levied for the city.

(Amended by Stats. 1953, Ch. 256.)



35414.1

If the petition for the formation of a district and the resolution of intention to form the district state that this section shall apply to proceedings taken pursuant thereto, then the ordinance, resolution or indenture providing for the issuance of the bonds may, in lieu of the provision permitted by Section 35414, provide for the levy each year of an ad valorem assessment on all taxable real property in the district to provide moneys for all or any part of the principal and interest on the bonds, the costs and expenses of operating and maintaining the parking places, and the establishment or maintenance of any reserve funds, sinking funds or other funds designed for securing or paying the bonds and interest thereon. The rate of ad valorem assessment shall be fixed by the legislative body each year so as to produce the sums required under such provisions; provided, that the assessment shall not exceed the limits stated in the resolution of intention. The assessment shall be levied, collected and enforced in the same manner, at the same times, and with the same penalties and interest, as in the case of taxes levied for the city.

(Added by Stats. 1955, Ch. 1283.)



35415

The ordinance, resolution, or indenture providing for the issuance of the bonds may also provide for interest and redemption funds, sinking funds, reserve funds, and any other funds necessary or convenient for use in the payment of the bonds and the interest thereon.

(Added by Stats. 1953, Ch. 192.)



35415.5

The ordinance, resolution or indenture providing for the issuance of the bonds may also provide for restrictions on the operation by the city or the district of other facilities for the public parking of motor vehicles which would compete with the facilities, the revenues of which are pledged to the payment of the bonds and the interest thereon.

(Added by Stats. 1953, Ch. 256.)



35416

The ordinance, resolution, or indenture may also contain any other provisions, not inconsistent with this part, which are necessary or desirable to carry out its intent and purpose.

(Added by Stats. 1953, Ch. 192.)



35417

The provisions of the ordinance, resolution, or indenture shall constitute covenants for the benefit and protection of the holders of the bonds, and any holder may enforce the covenants by mandamus or other appropriate remedy.

(Added by Stats. 1953, Ch. 192.)



35418

Any provision of the ordinance, resolution, or indenture, except a provision as to the amount or time of payment of principal or interest on the bonds, may be later eliminated or modified by the legislative body, if the holders of not less than sixty percent (60%) of the outstanding bonds have agreed in writing to the elimination or modification.

(Amended by Stats. 1955, Ch. 1283.)



35419

The legislative body may sell the bonds at a price below the par or face value, provided that the discount on any bonds so sold shall not exceed 8 percent of the par value thereof.

(Amended by Stats. 1975, Ch. 130.)



35420

Before selling all or any part of the bonds, the legislative body shall give notice inviting sealed bids in such mannner as it prescribes.

(Added by Stats. 1953, Ch. 192.)



35421

If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder.

(Added by Stats. 1953, Ch. 192.)



35422

If no bids are received, or if the legislative body determines that the bids received are not satisfactory as to price or responsibility of the bidders, it may reject all bids received, if any, and either readvertise or sell the bonds at private sale.

(Added by Stats. 1953, Ch. 192.)



35423

The proceeds of the sale of the bonds shall be placed in the city treasury to the credit of the proper district fund and applied exclusively to the objects and purposes for which the same were issued.

(Amended by Stats. 1955, Ch. 1283.)



35424

The proceeds may be used to pay the interest on the bonds during the period of construction of any parking place and for a period of six months thereafter, except that the total period during which interest is paid from the proceeds shall not exceed three years from the date of the bonds.

(Added by Stats. 1953, Ch. 192.)



35425

The bonds and the interest coupons thereof shall be negotiable instruments.

(Added by Stats. 1953, Ch. 192.)



35426

With the proceeds from the sale of the bonds and with any money which the city has agreed to contribute for the purpose, the city by and through its proper officers shall make the acquisitions and improvements finally determined upon.

(Added by Stats. 1953, Ch. 192.)



35427

All contracts for the construction of any improvements shall be let and entered into as other contracts are let and entered into by the city.

(Added by Stats. 1953, Ch. 192.)



35428

When the acquisitions and improvements have been accomplished, any unexpended bond proceeds shall be placed in any fund for the payment or securing of the principal and interest of the bonds, or may be used to pay the cost of additional acquisitions or improvements for the district, and expenses incidental thereto, pursuant to change and modification proceedings.

(Amended by Stats. 1955, Ch. 1283.)



35429

After the bonds and all interest thereon have been fully paid, or prior thereto to the extent permitted by express provision of the ordinance, resolution, or indenture providing for the issuance of the bonds, all revenues derived from the operation of the parking facilities and not required for the operation and maintenance of the facilities may be used for the further improvement of the facilities for the benefit of the district, as the parking place commission of the district may decide. Any excess revenues shall be paid into the general fund of the city or the fees and charges reduced so that there will be no excessive revenue.

(Added by Stats. 1953, Ch. 192.)



35430

Whenever a district has been formed under this part and a bonded indebtedness has been incurred for public parking facilities as provided in this part, proceedings may later be taken hereunder for the further acquisition or improvement of public parking facilities for the district and the issuance of bonds therefor as provided in this part. Any such proceedings may be initiated by the filing with the clerk of the legislative body of either a petition by the owners of real property in the district or a certified copy of a resolution adopted by the parking place commission. Any such petition or resolution shall request such proceedings and, with respect to the proposed proceedings, additional acquisitions, improvements and bonds therein requested, may contain any matters authorized and shall contain any matters required in an original petition, except that it shall not be necessary to describe the boundaries of the district. The petition shall be signed, filed and certified in the same manner provided in this part for an original petition. Thereafter the procedure specified in this part for the formation of the district and the issuance of the initial bonds shall be followed so far as applicable; provided, however, that at the hearing the legislative body shall have no power to change the boundaries of the district and the acquisitions and improvements finally ordered to be made must be ones which the legislative body, following the hearing, finds to be of benefit to the district as originally formed.

(Amended by Stats. 1959, Ch. 1925.)



35431

Notwithstanding the provisions of Section 35429, the bonds issued under Section 35430 to provide additional public parking facilities for the district may in part be secured by revenues from facilities acquired with the proceeds of bonds previously issued, to the extent that the allocation and pledge of such revenues to payment of the additional bonds is not prohibited by the ordinance, resolution or indenture providing for the bonds previously issued. The revenues from such additional facilities may be used to pay principal and interest on bonds previously issued to the extent authorized by the ordinance, resolution or indenture providing for the issuance of the bonds issued for such additional facilities.

(Added by Stats. 1953, Ch. 256.)



35432

The bonds issued under Section 35430 to provide additional public parking facilities for the district may in part be secured by those net revenues from parking meters on public ways within the district which were allocated and pledged to the payment of bonds previously issued to the extent the allocation and pledge of such revenues to the payment of the additional bonds is not prohibited by the ordinance, resolution or indenture providing for the bonds previously issued.

(Added by Stats. 1961, Ch. 1870.)






CHAPTER 3.5. Assessments and Bonds for Assessments

ARTICLE 1. General Provisions

35450

Unless otherwise provided, the definitions contained in Part 1 (commencing with Section 5000) of Division 7 (the Improvement Act of 1911), govern the construction of this chapter, unless from the context of this chapter it clearly appears that a different meaning is intended.

(Amended by Stats. 1974, Ch. 426.)






ARTICLE 2. Assessments

35460

If the legislative body on behalf of a district formed under this part has previously issued bonds pursuant to Chapter 3 (commencing with Section 35400) of this part which are payable primarily from revenues from parking places or revenues from parking meters on streets, or both, and if the legislative body determines that it would be in the best interests of the district to be relieved of the obligation to continue to produce such revenues, the legislative body may by resolution declare its intention to take proceedings under this chapter for the levy of an assessment to provide the funds necessary for the redemption of the outstanding bonds. In such resolution the legislative body shall determine the maximum interest rate on and term of the bonds to be issued to represent unpaid assessments.

(Repealed and added by Stats. 1969, Ch. 234.)



35461

In the resolution, the legislative body shall order the engineer to make and deliver a diagram of the parking places for which the outstanding bonds were issued and of the property within the district.

(Repealed and added by Stats. 1969, Ch. 234.)



35462

The diagram shall show:

(a) The parking places for which the outstanding bonds were issued.

(b) Each separate lot or parcel of land within the district.

(c) The dimensions of each such lot or parcel of land and its relative location to the parking places for which the outstanding bonds were issued.

(Repealed and added by Stats. 1969, Ch. 234.)



35463

The diagram shall be delivered to the street superintendent who shall endorse the date of such delivery on the diagram.

(Repealed and added by Stats. 1969, Ch. 234.)



35464

Upon receiving the diagram, the street superintendent shall assess the total amount necessary for the redemption of the outstanding bonds against the land within the district subject to assessment, and all incidental costs and expenses in connection therewith, including, but not limited to, engineer and attorney fees, costs in connection with preparation of the diagram, and all other costs necessarily incurred or to be incurred as a result of proceeding under this chapter. The assessment shall be in proportion to the benefits derived from the parking place for which such bonds were issued. The total amount necessary for the redemption of the outstanding bonds shall include the principal thereof, the interest thereon to maturity or to the first available call date, and the premiums which must be paid to call the bonds.

(Repealed and added by Stats. 1969, Ch. 234.)



35465

All land within the district shall be assessed to provide the funds necessary for the redemption of the outstanding bonds, except:

(a) Land owned by the United States.

(b) Streets, alleys, and highways.

(c) Property acquired for parking places pursuant to this part.

(d) Public property exempt from assessment pursuant to Section 35466.

(Repealed and added by Stats. 1969, Ch. 234.)



35466

Any lot or parcel of land in any public use belonging to the state or to any county, city, district, or other public corporation, public agent, mandatory of the government, school board, educational, penal, or reform institution, or institution for the feebleminded or insane, in use in the performance of a public function and lying within the district is not subject to assessment unless the consent of its governing body to the assessment is filed with the legislative body at or prior to the confirmation of the assessment. If such consent is filed, the land is subject to assessment in the same manner as other land within the district.

(Repealed and added by Stats. 1969, Ch. 234.)



35467

An assessment upon public property is an enforceable obligation against the owner or the governing body controlling the property and shall be paid by the officer or board having charge of the disbursement of its funds.

(Repealed and added by Stats. 1969, Ch. 234.)



35468

If no money is available for the payment of an assessment of public property, the board or officer whose duty it is to levy taxes for the owner of the public property shall include in the next tax levy an amount, in addition to money for all other purposes, sufficient to pay the assessment and the interest thereon from the date the assessment is recorded, at the rate established for the bonds. When the money received from the tax levy is available, the assessment and interest shall be paid by the officer or board having charge of the disbursement of the funds of the owner.

Any duty imposed by this section and Section 35467 may be enforced by action, mandamus, or other proceeding.

(Repealed and added by Stats. 1969, Ch. 234.)



35469

The assessment shall be made, notice given, hearing held, and the assessment confirmed and recorded substantially in the manner provided in Chapter 16 (commencing with Section 5360) of Part 3 of Division 7 (the Improvement Act of 1911), and the provisions of that chapter relating to the method of making or spreading the assessment, the giving of notice, the making and waiving of objections, appeals or protests, the holding of the hearing, the finality and conclusiveness of the decisions and determinations of the legislative body, and the confirmation and recordation of the assessment are adopted as the procedure to be followed pursuant to this chapter. Except as provided by this chapter, all of the powers and authority granted in Chapter 16 (commencing with Section 5360) of Part 3 of Division 7 (the Improvement Act of 1911) are applicable to any assessment to be levied pursuant to this chapter.

(Amended by Stats. 1974, Ch. 426.)



35469.5

The notice published pursuant to Section 5362 and the notices mailed pursuant to Section 5363 shall also contain a statement that the legislative body has declared its intention to take proceedings under this chapter for the levy of an assessment to provide funds necessary for the redemption of the outstanding bonds and shall state the maximum interest rate on and term of bonds to be issued to represent unpaid assessments. The notice shall also state that any person who has any objection to such proceedings for the levy of such assessment may file a written protest not later than the hour set for the hearing as stated in said notice.

(Amended by Stats. 1974, Ch. 426.)



35469.6

At the hearing and prior to consideration of the correctness of the assessment and diagram, the legislative body shall hear and consider all protests to the proceedings for the levy of that assessment. The notice, hearing, and protest procedures shall comply with Section 53753 of the Government Code.

The Special Assessment Investigation, Limitation and Majority Protest Act of 1931 (commencing with Section 2800) shall not apply to proceedings under this chapter.

(Amended by Stats. 2001, Ch. 636, Sec. 2. Effective January 1, 2002.)



35469.7

If there is no such majority protest and if all protests to the proceedings are overruled, the legislative body may proceed with the hearing on the correctness of the assessment and diagram and may confirm the assessment.

(Repealed and added by Stats. 1969, Ch. 234.)



35469.8

The legislative body may not confirm the assessment unless the owners of a majority in area of the lands in the district subject to assessment have filed with the clerk of the legislative body written consent to the levy of an assessment under this chapter. An owner of land means one who appears as the owner in fee on the records of the county recorder on the date the consent is filed and includes an executor, administrator, guardian, or trustee as to property of an estate or trust represented by him. An owner may file his written consent at any time either prior to the adoption of the resolution of intention or prior to the hearing or during the hearing and prior to the conclusion thereof. Prior to the conclusion of the hearing the legislative body shall determine whether or not a majority consent has been filed and such determination shall be conclusive.

(Repealed and added by Stats. 1969, Ch. 234.)



35470

After the assessment roll is recorded, all persons are deemed to have notice of its contents.

(Repealed and added by Stats. 1969, Ch. 234.)



35471

Immediately upon the recording, the several assessments contained in the assessment roll are due and payable, and each assessment is a lien upon the property against which it is made. Unless sooner discharged, the lien shall continue for four years from the date of recording, or if bonds are issued to represent the assessment, the lien shall continue until the expiration of four years after the due date of the last installment upon the bonds or the last principal coupon attached to them.

(Repealed and added by Stats. 1969, Ch. 234.)



35472

The lien, whether bonds issued to represent the assessment or otherwise, shall be subordinate to all fixed special assessment liens previously imposed upon the same property, but it shall have priority over all fixed special assessment liens which may thereafter be created against the property. The lien of a reassessment and of a refunding assessment shall be the same as the original assessment to which it relates.

(Repealed and added by Stats. 1969, Ch. 234.)



35473

Any deed issued in the foreclosure of the assessment lien or sale of property for the lien conveys the property to the purchaser free and clear of all encumbrances, except taxes, and such special assessment liens as are, at the date of creation of the lien, equal or superior to the assessment lien.

(Repealed and added by Stats. 1969, Ch. 234.)



35474

Any action or proceeding to set aside, cancel, avoid, annul, or correct any assessment or reassessment, or to review any of the proceedings, acts, or determinations pursuant to this chapter, or to question the validity or enjoin the collection of any assessment or reassessment, or to enjoin the issuance of bonds to represent any assessment or reassessment, shall not be maintained by any person, unless such action or proceeding is commenced within 30 days after the recording of the diagram and assessment or reassessment. Thereafter all persons are barred from any such action or proceeding or any defense of invalidity of the assessment or reassessment, or of bonds issued on the assessment or reassessment.

(Repealed and added by Stats. 1969, Ch. 234.)



35475

Proceedings under this chapter shall not be attacked upon any ground not stated in an objection or protest filed pursuant to this chapter. Any landowner or person interested in any land within the district is estopped to attack the proceedings upon any ground not stated in an objection or protest filed by him pursuant to this chapter.

(Repealed and added by Stats. 1969, Ch. 234.)



35476

The officer with whom the assessment is recorded shall give notice that the assessment has been recorded in his office and that all sums assessed in it become due and payable upon the recordation of the assessment, stating the date of recordation and that the payment of the sums, in whole or in part, is to be made to him within 30 days after the date of recordation.

(Repealed and added by Stats. 1969, Ch. 234.)



35477

The notice shall also contain a statement that bonds to represent each assessment, or the unpaid balance thereof, remaining unpaid after 30 days will issue in the manner and form provided in this chapter, and shall state the period over which the bonds extend and the maximum rate of interest payable on them.

(Repealed and added by Stats. 1969, Ch. 234.)



35478

The notice shall be published twice in a daily or weekly newspaper of general circulation printed and published in the city in which the assessed land lies.

(Repealed and added by Stats. 1969, Ch. 234.)



35479

Notice shall also be given by mailing a post card to the owner of each lot, piece, or parcel of land assessed, according to the name and address appearing on the last equalized assessment roll prior to the recordation of the assessment or as known to the officer giving the notice.

(Repealed and added by Stats. 1969, Ch. 234.)



35480

Failure of the officer with whom the assessment is recorded to give notice by mailing, or of the person addressed to receive the notice, shall not affect the validity of the proceedings or the validity of the lien of any assessment or of any bond issued on the assessment.

(Repealed and added by Stats. 1969, Ch. 234.)



35481

When any payment is made upon an assessment, the street superintendent shall mark opposite the assessment Paid in full or Paid in part, as the case may be, the date of payment, the amount of payment, and the name of the person by or for whom the assessment is paid. If so requested, he shall give receipt for the payment.

(Repealed and added by Stats. 1969, Ch. 234.)



35482

After the expiration of 30 days from the date of recording the assessment, the superintendent of streets shall make a complete list of all assessments unpaid and the amounts unpaid, except assessments upon public property.

(Repealed and added by Stats. 1969, Ch. 234.)



35483

All unpaid assessments upon public property shall be collected pursuant to this article, but if the property is not in use in the performance of a public function, the lien of the assessment may be foreclosed in the mode provided for foreclosure of assessments in Chapter 18 (commencing with Section 5410) of Part 3 of Division 7 (the Improvement Act of 1911).

(Repealed and added by Stats. 1969, Ch. 234.)






ARTICLE 3. Bonds for Assessments

35500

Bonds shall be issued pursuant to this article.

(Repealed and added by Stats. 1969, Ch. 234.)



35501

The list of unpaid assessments shall be certified and filed with the city treasurer. Upon the filing of the list, the city treasurer shall make out and sign a separate bond representing upon each lot or parcel of land on the list the total amount of the unpaid assessment against it as shown on the list.

(Repealed and added by Stats. 1969, Ch. 234.)



35502

The legislative body shall sell the bonds for cash for not less than the amount of the assessments represented by the bonds.

(Repealed and added by Stats. 1969, Ch. 234.)



35503

At any time after the assessment is recorded, the legislative body may call for sealed bids on the bonds proposed to be issued. Notice inviting bids shall be given by two publications in a newspaper published in the city, the first publication to be at least 10 days before the bids are to be opened.

(Repealed and added by Stats. 1969, Ch. 234.)



35504

The legislative body shall sell the bonds for cash, and if bids are made, for cash to the best responsible bidder.

(Repealed and added by Stats. 1969, Ch. 234.)



35505

The bonds may be sold at any rate of interest not exceeding that stated in the resolution of intention. The maximum interest rate shall not exceed 7 percent a year.

(Repealed and added by Stats. 1969, Ch. 234.)



35506

The bonds shall extend over a period not to exceed 24 years from January 2nd next succeeding the next September 1st following their date.

(Repealed and added by Stats. 1969, Ch. 234.)



35507

Upon the award of the bonds to a purchaser, the treasurer shall issue bonds representing the liens of the unpaid assessments as shown on the list and bearing interest at the rate fixed by the legislative body.

(Repealed and added by Stats. 1969, Ch. 234.)



35508

The treasurer shall deliver the bonds to the purchaser upon receiving the purchase price bid. The purchase price shall be deposited in the fund for the redemption of the bonds issued pursuant to Chapter 3 (commencing with Section 35400) of this part.

(Repealed and added by Stats. 1969, Ch. 234.)



35509

Except as otherwise provided in this article, bonds to be issued pursuant to this article shall be issued pursuant to Part 5 (commencing with Section 6400) of Division 7 (the Improvement Act of 1911). Except as modified by this article, the provisions of that part are adopted for the issuance, collection, and enforcement of bonds issued pursuant to this article, and the provisions of that part apply to bonds issued pursuant to this article.

(Repealed and added by Stats. 1969, Ch. 234.)



35510

The date of the bonds shall be the date selected and specified for that purpose by the legislative body in the resolution or order calling for sealed bids upon the bonds. The date shall be a date between the date of recordation of the assessment and the date of delivery of the bonds to the purchaser thereof. The bonds shall bear interest from their date.

(Repealed and added by Stats. 1969, Ch. 234.)



35511

Where an action or proceeding is brought to set aside, cancel, avoid, annul, or correct any assessment or reassessment, or to review any of the proceedings, acts or determinations pursuant to this chapter, or to question the validity or enjoin the collection of any assessment or reassessment or to enjoin the issuance of bonds to represent any assessment or reassessment, said action or proceeding being brought after recordation of the assessment or reassessment but before the sale and award of the bonds, the legislative body may issue and sell the bonds unless prevented by order of court and may, in its discretion, order: (1) that the bonds be dated and bear interest as provided in Section 35510, or (2) that the bonds be dated and bear interest from such date as may be specified by the legislative body, or (3) that notice of the assessment or reassessment be refiled in the office of the county recorder, in which case the time of recording as used in this part and in Section 4289 shall be the time of refiling such notice instead of the time of filing the original notice with the county recorder.

(Repealed and added by Stats. 1969, Ch. 234.)



35512

The bonds shall be substantially in the following form:

Parking District No. (Number of district)
of the City of _______________

Improvement Bond

$?

No.

Under and by virtue of the Parking District Law of 1951, I, out of the fund for the above designated Parking District No.?____ of the City of ____ bonds, will pay to ____, or order, (or to bearer,) the sum of $____, with interest at the rate of ___ percent per annum, all as is hereinafter specified, and at the office of the Treasurer of the City of ____, State of California.

This bond is issued to provide funds necessary for the redemption of bonds for certain parking places in the City of ____ as the same are more fully described in assessment number ____ issued by the street superintendent of said city and recorded in his office. Its amount is the amount assessed in said assessment against the lot or parcel of land numbered therein, and in the diagram attached thereto, as number ____, and which now remains unpaid, and constitutes a lien upon the property affected thereby, as the same is described herein, and in said recorded assessment with its diagram, to wit: The lot or parcel of land in said City of ____, County of ____, State of California, described as follows: ______

This bond is payable exclusively from said fund, and neither the city nor any officer thereof is to be holden for payment otherwise of its principal or interest. The term of this bond is ____ years from the second day of January next succeeding the next ____ following its date, and at the expiration of said time the whole sum then unpaid shall be due and payable; but on the second day of January of each year, following the next ____ after its date, an even annual proportion of its whole amount is due and payable, upon presentation of the coupon therefor, until the whole is paid, with all accrued interest at the rate of ____ per centum per annum.

The interest is payable semiannually, to wit: On the second days of January and of July in each year hereafter, upon presentation of the coupons therefor, hereto attached, the first of which is for the interest from date to the next second day of ____ and thereafter the interest coupons are for semiannual interest.

This bond may be redeemed by the owner or any person interested in any lot or parcel of land described herein, in the manner provided in said law, at any time before maturity, and before commencement of proceedings for sale, upon payment to the treasurer, for the holder of this bond, of the amount then unpaid on the principal thereof, with interest thereon calculated up to the due date of the next maturing interest coupon, and all penalties accrued and unpaid together with a premium of 3 percent of the unpaid principal.

Should default be made in the annual payment upon the principal, or in any payment of interest from the owner of said lot or parcel of land, or anyone in his behalf, the holder of this bond is entitled on or after the second day of January or July, as the case may be, following such default to declare the whole unpaid amount to be due and payable, and to have said lot or parcel of land advertised and sold forthwith, in the manner provided by law; provided, however, that any bond may be reinstated after such default in the manner provided in said law. In case of such default there shall be immediately added to such defaulted amount 1 percent of the amount thereof, and on the first day of each month following such default there shall be added a further penalty of 1 percent of such defaulted amount. The 1 percent penalty first imposed and all subsequent penalties shall be paid to the holder of the bond along with and as a part of such defaulted payment.

At said City of ____, this ___ day of ____, in the year one thousand, nine hundred and ____.

Treasurer of the City of

(Repealed and added by Stats. 1969, Ch. 234.)






ARTICLE 4. Disposition of Funds

35520

From time to time the street superintendent shall pay to the treasurer all money collected by him on account of any assessment levied pursuant to this chapter.

On receipt of the money the treasurer shall place it in the fund for the redemption of the bonds issued pursuant to Chapter 3 (commencing with Section 35400) of this part. All proceeds of any bonds issued pursuant to this chapter shall also be placed in such fund.

(Repealed and added by Stats. 1969, Ch. 234.)



35521

Moneys in the fund clearly in excess of the amount necessary to redeem the outstanding bonds as hereinafter provided may be used to pay the costs and expenses referred to in Section 35464. The balance of the fund shall be a trust fund pledged to and held for the benefit of the holders of the outstanding bonds issued pursuant to Chapter 3 (commencing with Section 35400) of this part, and until the bonds and the interest thereon have been fully paid the balance shall be used for no purpose other than the payment of the principal thereof, the interest thereon, and any premiums payable upon the call thereof. If the bonds, or any portion thereof, are to be called for redemption, the city shall immediately give notice of such redemption in the manner and form provided in the ordinance, resolution or indenture under which the bonds were issued, even though the notice may be premature as to time, but if the notice is premature the city shall later give the notice again within the proper time. As soon as the notice, even though premature, has been given and as soon as there are moneys in the fund clearly sufficient to pay the principal of all of the bonds, all interest to maturity or to the call date stated in the notice as the case may be, and all premiums to which bondholders will be entitled by reason of the call, the city is discharged from all obligations under this part or under the ordinance, resolution or indenture to make charges for the use of, or produce revenues from, parking places of the district or parking meters on streets, but the city shall continue to be bound by all other provisions of the ordinance, resolution or indenture.

(Repealed and added by Stats. 1969, Ch. 234.)



35522

When a fund has been established under this chapter sufficient to redeem all outstanding bonds previously issued on behalf of the district pursuant to Chapter 3 (commencing with Section 35400) of this part, Section 35111 shall no longer apply to the district.

(Repealed and added by Stats. 1969, Ch. 234.)






ARTICLE 5. Reassessment

35530

A reassessment shall be issued in any of the following events:

(a) When an assessment made, issued, or filed in the office of the clerk, or any bonds issued to represent the amounts of any such assessment, have been set aside by a court of competent jurisdiction, or when the court has refused to enforce an assessment or has decreed any such bonds not to constitute or represent valid and subsisting liens against the lots or parcels of land upon which the assessments represented by them have been levied.

(b) If for any reason the assessments or bonds, or both, are not effective and the curative and waiver provisions of this chapter or any curative act passed by the Legislature in relation to them fail to make them valid and enforceable.

(c) Upon the initiative of the legislative body if the legislative body is of the opinion that all or any part of the assessments or bonds are not enforceable.

(Repealed and added by Stats. 1969, Ch. 234.)



35531

It is the intent of this article to make the cost of the redemption of bonds issued pursuant to Chapter 3 (commencing with Section 35400) of this part through an attempted compliance with this chapter payable by the real property benefited by the parking place for which such bonds were issued by making a reassessment for that purpose. The power of reassessment embraces both a full and partial reassessment, and is not exhausted by a single attempted exercise of the power.

(Repealed and added by Stats. 1969, Ch. 234.)



35532

Whenever the owner or holder of any bonds issued to represent or to be secured by assessments requests the legislative body to order a reassessment and the legislative body is of the opinion that such bonds are not enforceable, it shall order the making and issuing of a reassessment covering only the assessments represented by, or securing the bonds owned or held by, the petitioner.

(Repealed and added by Stats. 1969, Ch. 234.)



35533

If, in any suit involving the validity of the obligation of any bond or assessment, a court of competent jurisdiction for any reason holds the lien of the assessment or bond to be unenforceable, the court in and by its decree shall direct the making of a reassessment to cover the assessments involved in the suit.

(Repealed and added by Stats. 1969, Ch. 234.)



35534

If, in any suit to set aside the lien of any assessment or of any bond representing any assessment, or in any suit to quiet title against the lien of any such assessment or bond, or in any suit to enjoin the making, filing, confirmation, or issuance of any assessment or bond to pay for the cost and expenses of any acquisition and improvement pursuant to this part, a court of competent jurisdiction in its judgment decrees such assessments or bonds to be void or unenforceable or enjoins the making, filing, issuance, or confirmation of any such assessment or bond, the court in and by its decree shall direct the making of a reassessment to cover the assessments involved in the suit.

(Repealed and added by Stats. 1969, Ch. 234.)



35535

If, in any suit contesting the validity and legal force and effect of a sale to foreclose the lien of any assessment or bond, a court of competent jurisdiction decrees the sale to be void or unenforceable for any reason, the court in and by its decree shall direct the making of a reassessment to cover the assessments involved in the suit.

(Repealed and added by Stats. 1969, Ch. 234.)



35536

If a reassessment is directed, by a decree of court or by an order of the legislative body, the street superintendent shall proceed to make a reassessment.

(Repealed and added by Stats. 1969, Ch. 234.)



35537

If the reassessment is a partial one only, it is not necessary for the diagram to show any lots other than those covered by the partial reassessment. If it is a full reassessment, the street superintendent shall prepare and file with the reassessment a diagram showing the lots or parcels of land deemed by him to be benefited by the parking place for which the bonds were issued.

(Repealed and added by Stats. 1969, Ch. 234.)



35538

The reassessment shall assess upon and against each of the lots or parcels of land contained in it an amount determined as follows:

(a) The benefits derived by each of the lots or parcels of land from the parking place for which the bonds were issued estimated as of the date of the filing in the clerk s office of the original assessment shall first be listed.

(b) Interest shall be added to amounts determined pursuant to (a) from the date of recording of the original assessment at the rate of 7 percent a year.

(Repealed and added by Stats. 1969, Ch. 234.)



35539

The total of the reassessment, exclusive of interest, shall not exceed the total amount necessary for the redemption of the bonds which are outstanding.

(Repealed and added by Stats. 1969, Ch. 234.)



35540

The reassessment need not be in any prescribed form. It shall:

(a) Refer to the original assessment and set forth the date it was filed.

(b) State that it is made pursuant to the order of the legislative body or decree of court, as the case may be.

(c) Be accompanied by a diagram showing the lots or parcels of land to be reassessed and their relation to the parking place for which the bonds were issued.

(Repealed and added by Stats. 1969, Ch. 234.)



35541

The reassessment shall be presented to the legislative body, which shall fix a time for hearing. The hearing shall be at least 20 days after the presentation of the reassessment.

(Repealed and added by Stats. 1969, Ch. 234.)



35542

The clerk shall advertise the time of hearing by publishing a notice in the newspaper in the city in which the parking place for which the bonds were issued is located. The notice shall be published for five insertions, if the newspaper is a daily, or for two insertions if the newspaper is published less frequently. If the reassessment is to be against the property in a district, this fact shall be set forth and the reassessment diagram referred to for particulars.

(Repealed and added by Stats. 1969, Ch. 234.)



35543

At the time fixed for the hearing, or at any time to which the hearing is adjourned, the legislative body shall consider the objections to the reassessment and may informally direct the revision, correction, and modification of the reassessment in such manner as is most equitable to apportion to each lot or parcel of land benefited the amount of the actual benefits derived from the parking place.

(Repealed and added by Stats. 1969, Ch. 234.)



35544

When the reassessment is revised, corrected, or modified to comply with its judgment the legislative body shall pass a resolution confirming the reassessment.

(Repealed and added by Stats. 1969, Ch. 234.)



35545

The clerk shall certify at the end of the reassessment, that it is the reassessment approved by the legislative body.

(Repealed and added by Stats. 1969, Ch. 234.)



35546

The street superintendent shall record the reassessment with the clerk s certificate.

(Repealed and added by Stats. 1969, Ch. 234.)



35547

The street superintendent shall note opposite the several assessments in the original assessment that have been displaced by the reassessment the fact that the reassessment has been made, giving its date, and shall credit upon the reassessment all payments made upon the original assessment, or upon the bonds issued to represent the original assessment, and interest on the payments at the rate of 7 percent a year from the date of the payments.

(Repealed and added by Stats. 1969, Ch. 234.)



35548

The reassessment shall be collected, paid, and enforced in the same manner as an original assessment, and shall have the same weight in evidence.

(Repealed and added by Stats. 1969, Ch. 234.)



35549

If bonds were issued under or upon the security of the original assessment, they shall issue upon the reassessment for the sum reassessed against the lots or parcel of land covered by it.

(Repealed and added by Stats. 1969, Ch. 234.)



35549.1

When the reassessment is recorded, the original assessment shall be canceled by the street superintendent so far as it affects the particular assessments involved. New bonds shall not be issued until the original bonds are delivered up to the treasurer who shall cancel them. The lien of the reassessment shall hold its relative rank as to other special assessment liens as of the date of filing of the original assessment.

(Repealed and added by Stats. 1969, Ch. 234.)









CHAPTER 4. Parking Place Commission

35550

Immediately upon the acquisition of the parking places, a parking place commission shall be appointed. In the discretion of the legislative body, the commission may be appointed at any time prior to such acquisition and after the adoption of the ordinance declaring the district formed.

(Added by Stats. 1953, Ch. 192.)



35550.1

At its discretion, the legislative body of any city may, by ordinance, provide for the appointment, removal, qualifications, terms of office and numbers of members of parking place commissioners for such city. Such board shall have all of the powers and duties of parking place commissioners appointed under this part. Such board, so appointed, may be an existing board created by city charter or ordinance or a new board created by ordinance. Such board may act for all vehicle parking districts established within said city under this part.

(Amended by Stats. 1959, Ch. 1925.)



35551

The commission shall consist of three members, each of whom shall be a resident and qualified elector of the city.

(Added by Stats. 1953, Ch. 192.)



35552

Members of the commission shall serve without compensation, unless the legislative body determines that compensation shall be paid and fixes the compensation to be paid from funds of the city.

(Added by Stats. 1953, Ch. 192.)



35553

Members of the commission shall be appointed by the chief executive officer of the city, subject to confirmation by the legislative body.

(Added by Stats. 1953, Ch. 192.)



35554

The commissioners shall hold office for the term of three years from the date of their appointment and qualification and until their successors are appointed and qualify, except that members of the first commission appointed shall classify themselves by lot so that one member holds office for one year, one for two years, and one for three years, and, in each instance, until a successor has been appointed and qualified.

(Added by Stats. 1953, Ch. 192.)



35554.5

A commissioner appointed to fill a vacancy created by the death, resignation, incapacity or removal of a commissioner shall hold office for the unexpired term of the former incumbent.

(Added by Stats. 1953, Ch. 256.)



35555

A commissioner may be removed by a four-fifths vote of the legislative body at any time.

(Added by Stats. 1953, Ch. 192.)



35556

Commissioners shall be persons of business experience and ability, to the end that the affairs of the district shall be administered in the interests of the district.

(Added by Stats. 1953, Ch. 192.)



35557

Whenever a petition signed by the owners of real property in the district of an assessed value of more than fifty percent (50%) of the total assessed value of the taxable real property in the district, as shown by the last equalized assessment roll, requesting the removal of a commissioner is filed with the legislative body it shall immediately remove him and appoint a new commissioner. The commissioner removed is ineligible to hold office as a commissioner of the district for one year following his removal.

(Added by Stats. 1953, Ch. 192.)



35558

The parking places acquired are under the jurisdiction and control of the commission of the district.

(Amended by Stats. 1953, Ch. 256.)



35559

The commission shall operate, manage, and control the parking places and make and enforce all necessary rules for their use.

(Added by Stats. 1953, Ch. 192.)



35560

The commission may fix, regulate, and collect rentals, fees, or other charges for the use of parking places under its control, and may provide different rates for different classes of customers, or users, provided that such rentals, fees or other charges shall be sufficient to produce funds to comply with the terms of the ordinance, resolution, or indenture providing for the issuance of bonds. Such rentals, fees, or other charges shall be fixed after public hearing following such notice as the commission may prescribe.

(Amended by Stats. 1955, Ch. 1283.)



35561

The providing of adequate public parking places in cities largely depends upon the formation of parking districts. Such districts will be created and will be successful only if so operated as to serve adequately the property within the district. It is the intent of this part, if the ordinance, resolution, or indenture providing for the issuance of the bonds provides for the levy of an ad valorem assessment upon the taxable real property in the district, that the owners of real property in a parking district created pursuant to this part to provide parking places to solve the parking problems of the district may receive preferential rates, charges, or rentals for themselves, their tenants, and the classes of persons who call upon or do business with them, all to the end that the property which bears the burden and provides a solution for the parking problem shall receive a special benefit.

(Amended by Stats. 1953, Ch. 256.)



35562

All parking places acquired and constructed pursuant to this part are public parking places, but, if the ordinance, resolution, or indenture providing for the issuance of the bonds provides for the levy of an ad valorem assessment upon the taxable real property in the district, the commission may restrict or partially restrict their use to owners and tenants of real property in the district, and classes of persons designated by such owners or their tenants and may establish rates, charges, or rentals for the owners and tenants of such properties and classes of persons designated by the owners or tenants which differ from and are less than the rates, charges, or rentals charged other persons.

(Amended by Stats. 1953, Ch. 256.)



35564

All employees required for the proper operation, management, and control of the parking places acquired and constructed under this part shall be city employees selected as other city employees are selected. The number of such employees and their salaries shall be determined by the legislative body unless, by ordinance, which may be adopted or repealed at any time, the power to make such determination is granted to the board. Any salary or wage so fixed shall in each instance be at least equal to the prevailing salary or wage for the same quality of services rendered to private persons, firms or corporations in the city under similar employment, in case such prevailing salary or wage can be ascertained.

(Amended by Stats. 1961, Ch. 433.)



35565

The commission shall fix such rentals, fees, or charges for the use of parking places under its control as will produce revenue, when added to the expected revenues from on-street parking meters pledged to any of the purposes specified in this part, sufficient to pay the principal and interest on the bonds as they fall due, and also to provide any additional sums which may be required under the provisions of the ordinance, resolution or indenture providing for the issuance of the bonds.

(Amended by Stats. 1955, Ch. 1283.)



35566

If the petition for the formation of a district and the resolution of intention to form the district state that this section and Section 35414.1 shall apply to proceedings taken pursuant thereto, Section 35565 shall not apply and the provisions of this section shall apply. The commission shall fix such rentals, fees or other charges for the use of parking places under its control as will produce revenue, when added to the expected revenues from on-street parking meters, assessments or other sources pledged to any of the purposes specified in this part, sufficient to pay the principal and interest on the bonds as they fall due, and also to provide any additional sums which may be required under the provisions of the ordinance, resolution or indenture providing for the issuance of the bonds.

(Added by Stats. 1955, Ch. 1283.)



35567

The commission shall abide by all covenants made by the legislative body in the issuance of the bonds.

(Added by Stats. 1953, Ch. 192.)



35568

In the exercise of its power to operate, manage, and control parking places, the commission may lease any or all parking places to any person for the sole purpose of the operation of public parking facilities on them by such person, or may make a contract with any person for such purpose. The consideration to be paid by the operator for any lease or under any contract may be a fixed sum or a percentage of gross rentals, fees, or charges collected by the operator, or any other consideration.

(Added by Stats. 1953, Ch. 192.)



35569

The maximum rentals, fees, and charges to be collected by the operator shall be fixed by the commission after public hearing following such notice as the commission prescribes, and shall be recited in the lease or contract. No higher rentals, fees, or charges shall be collected by the operator without amendment of the lease or contract agreed to by the commission after like public hearing.

(Added by Stats. 1953, Ch. 192.)



35570

The commission or any operator shall not conduct any business other than that of the operation of public parking facilities on any parking place of the district.

(Added by Stats. 1953, Ch. 192.)



35571

If the ordinance, resolution, or indenture providing for the issuance of the bonds provides for the levy of an ad valorem assessment upon the taxable real property in the district, any lease or contract may provide that the use of the parking places shall be restricted, or partially restricted, to owners and tenants of real property in the district, and classes of persons designated by them, and may provide for maximum rates, charges, or rentals for such persons which differ from and are less than the maximum rates, charges, or rentals charged other persons.

(Amended by Stats. 1953, Ch. 256.)



35572

To provide revenues for the district, at any time prior to the formation of the district, or after the formation of the district and prior to the appointment of a commission, the legislative body conducting the proceeding for the formation of the district may enter into a contract or lease with any owner or tenant of property in the district under which the owner or tenant, for a specified rental or other consideration and for a specified period not exceeding 10 years, reserves a reasonable proportion or number of parking spaces in a parking place of the district for the use of the owner or tenant of such property, the employees of the owner or tenant performing services on the property, and the customers of, or other classes of persons designated by, the owner or tenant and entering the property as invitees or otherwise. After the appointment of a commission, the commission may make such contracts or leases.

(Added by Stats. 1953, Ch. 192.)



35573

If the petition for the formation of a district under this part expressly so authorizes, at any time and following a hearing after such notice as the legislative body prescribes, it may determine that no parking place commission shall be appointed for such district, or if the commission has been appointed, may dissolve the commission. In either event, the legislative body shall thereafter have all powers, jurisdiction, and authority granted to, and all duties imposed upon, the commission pursuant to this part. The legislative body at any time thereafter may appoint or reappoint a commission.

(Added by Stats. 1953, Ch. 192.)






CHAPTER 5. Miscellaneous

35700

Notwithstanding any agreement made pursuant to this part, as a covenant to bondholders or otherwise, to maintain parking meters on specified public ways in the district, parking meters need not be maintained:

(a) On any public way which has become a freeway or a state highway as defined in Sections 23.5 and 24.

(b) At any time and so long as both (1) the net revenues from the parking places of the district during each of the two next previous fiscal years and available for the payment of principal and interest on the bonds of the district equaled or exceeded one and one-half times the principal and interest which has or will come due during the current fiscal year, and (2) the money in the fund to pay principal and interest on the bonds equals or exceeds all amounts coming due on principal and interest during the next following 12 months.

(c) At any time and so long as the money in the fund to pay principal and interest on the bonds of the district equals the total of the outstanding bonds and interest thereon to maturity.

(d) At any time after the bonds of the district and the interest thereon have been fully paid.

(e) On a public way, or portion thereof, if the holders of not less than sixty percent (60%) of the outstanding bonds have agreed in writing that the maintenance of parking meters on the public way, or portion thereof, may be discontinued.

(Added by Stats. 1953, Ch. 192.)



35701

Any agreement to maintain parking meters on a public way shall not affect the right of a city, acting by virtue of its police power, to control, regulate, or prohibit the parking of vehicles on any public way, or portion thereof, to the extent necessary to protect the public safety.

(Added by Stats. 1953, Ch. 192.)



35702

All property acquired pursuant to this part shall be condemned or acquired in the name of the city, and title to such property shall be in the city, subject to the provisions of this part.

(Added by Stats. 1953, Ch. 192.)



35703

In instances where a district is formed under this part in any charter city, if under the provisions of the charter any power, jurisdiction, authority or duty cannot be performed or exercised in the manner, or by the body or officer, prescribed in this part, such power, jurisdiction, authority or duty shall be performed or exercised in the manner, or by the body or officer, prescribed by such charter.

(Amended by Stats. 1953, Ch. 256.)



35704

As long as any of the bonds of the district or any interest thereon remains unpaid, the parking places acquired for the district shall be used as public parking places unless the legislative body makes the determination provided in Section 35706.

(Amended by Stats. 1955, Ch. 1283.)



35705

After the bonds of the district and all interest thereon have been paid the property shall continue to be used as public parking places. However, such use may be discontinued as to such property or any portion thereof if the legislative body, after public hearing following such notice thereof as the legislative body may prescribe, determines by a four-fifths vote of all its members that the public interest and necessity and the needs of the district no longer require that such property, or such portion thereof, be used as public parking places. Thereafter the property as to which such determination is made may be used by the city for any public purpose or it may be sold as other city property is sold when no longer needed for a public purpose. If any ad valorem assessment has been levied upon the real property in the district as provided in this part, then the proceeds of such sale shall be used to make refund of such assessments to the then owner of each parcel of real property which has been so assessed in the proportion which the total assessments levied upon such parcel bears to the total of all such assessments, but no refund as to any parcel shall exceed the total assessments theretofore paid in respect of said parcel, and any portion of the proceeds remaining after such refunds have been made shall be placed in the general fund of the city.

(Added by Stats. 1953, Ch. 256.)



35706

As an alternative to the provisions of Section 35705, and to the extent authorized in the covenants contained in the ordinance, resolution or indenture providing for the issuance of the bonds, the use of any of the properties as public parking places may be discontinued as to such property or any portion thereof if the legislative body, after public hearing following notice thereof published pursuant to Section 6061 of the Government Code in one or more newspapers circulated in the city at least ten (10) days before said hearing, determines by a four-fifths vote of all its members that the public interest and necessity and the needs of the district no longer require that such property, or such portion thereof, be used as public parking places. Thereafter the property as to which such determination is made may be used by the city for any public purpose or may be sold as other city property is sold when no longer needed for a public purpose. The proceeds of such sale shall be used as provided in said covenants.

(Amended by Stats. 1957, Ch. 357.)



35707

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)



35708

At any time following the formation of a district under this part and the issuance of the initial issue of bonds, any parcel of land may be added to the district if the owner of such parcel files with the legislative body a petition for such inclusion and the legislative body grants such petition. The legislative body shall not grant such petition until the petition has been approved by the parking place commission of the district and until a determination has been made by the legislative body and approved by the parking place commission as to the amount, if any, to be paid by such petitioner as an annexation fee and until the owner of such parcel has paid to the city such total fee, if any. The amount paid to the city shall be placed in the fund in which the proceeds of an ad valorem assessment would be placed. If such petition is granted, such parcel shall thereafter be entitled to the same rights as those which apply to other lands in the district and shall be subject to all ad valorem assessments thereafter levied in the district under this part.

(Added by Stats. 1965, Ch. 1775.)









PART 5. PARKING AND BUSINESS IMPROVEMENT AREA LAW OF 1965

CHAPTER 1. General

36000

The purpose of this part is to authorize cities to impose a tax on businesses within a parking and business improvement area which is in addition to the general business license tax, if any, in the city, and to use such proceeds for the following purposes:

(a) The acquisition, construction or maintenance of parking facilities for the benefit of the area.

(b) Decoration of any public place in the area.

(c) Promotion of public events which are to take place on or in public places in the area.

(d) Furnishing of music in any public place in the area.

(e) The general promotion of retail trade activities in the area.

(Added by Stats. 1965, Ch. 241.)



36001

Parking and business improvement area or area as used in this part means an area designated as provided in this part.

(Added by Stats. 1965, Ch. 241.)



36002

Business as used in this part means all types of business, including professions.

(Added by Stats. 1965, Ch. 241.)



36003

The city council shall have sole discretion as to how the revenue derived from the tax is to be used within the scope of the above purposes; however, the city council may appoint existing advisory boards or commissions to make recommendations as to its use, or the council may create a new advisory board or commission for the purpose.

(Added by Stats. 1965, Ch. 241.)



36004

This part is intended to be construed liberally and in the event any provision thereof should be held invalid, the remaining provisions shall remain in full force and effect.

(Added by Stats. 1965, Ch. 241.)






CHAPTER 2. Establishment

36020

A parking and business improvement area may be established as provided in this chapter.

(Added by Stats. 1965, Ch. 241.)



36021

The city council shall adopt a resolution of intention to establish an area. The resolution shall contain the following information:

(a) Description of the boundaries of the proposed area;

(b) The time and place of a hearing to be held by the council to consider establishment of an area;

(c) The proposed uses to which the proposed revenue shall be put; and

(d) The initial or additional rate or levy, of the license tax, with a breakdown by class of business if such classification is to be used.

(Amended by Stats. 1967, Ch. 1175.)



36022

Notice of a hearing held under Section 36021, 36061, or 36080 shall be given by both of the following:

(a) One publication of the resolution of intention in a newspaper of general circulation in the city.

(b) Mailing a complete copy of the resolution of intention to each business in the proposed, or established, area. Publication and mailing shall be completed at least 10 days prior to the time of the hearing.

(Amended by Stats. 1984, Ch. 193, Sec. 140.)



36023

Whenever a hearing is held under this part, the city council shall hear all protests and receive evidence for or against the proposed action; the council shall also rule upon all protests which determination shall be final; and the council may continue the hearing from time to time. Proceedings shall terminate if protest is made by businesses in the proposed area which (1) pay a majority of the taxes within the area under the general business license tax, or (2) if there is no general business license tax, would pay a majority of the taxes within the area under the proposed tax.

(Amended by Stats. 1967, Ch. 1175.)



36024

If the council decides to change the boundaries of the proposed area, the hearing shall be continued to a time at least 15 days after such decision and notice shall be given as prescribed in Section 36022, showing the boundary amendments, but no resolution of intention is required.

(Added by Stats. 1965, Ch. 241.)



36025

If the council, following the hearing, decides to establish the proposed area, it shall adopt an ordinance to that effect. This ordinance shall contain the following information:

(a) The number, date and title of the resolution of intention pursuant to which it was adopted;

(b) The time and place the hearing was held concerning the formation of such area;

(c) The description of the boundaries of such area;

(d) A statement that the businesses in the area established by the ordinance shall be subject to the provisions of the tax or additional tax provided by this part;

(e) The initial or additional rate or levy, of the license tax to be imposed with a breakdown by classification of business, if such classification is used; and

(f) A statement that a parking and business improvement area has been established.

(g) The uses to which the revenue shall be put.

(Amended by Stats. 1967, Ch. 1175.)



36026

The city council may, for each of the purposes set out in Section 36000, establish and modify one or more separate benefit zones based upon the degree of benefit derived from the purpose and may impose a different rate of tax within each such benefit zone.

(Added by Stats. 1967, Ch. 1175.)



36027

All provisions of this part applicable to establishment or disestablishment of an area also apply to the establishment, modification, or disestablishment of benefit zones pursuant to Section 36026. The establishment or the modification of any such zone shall follow the same procedure as provided for the establishment of a parking and business improvement area and the disestablishment shall follow the same procedure as provided for disestablishment of an area.

(Added by Stats. 1967, Ch. 1175.)






CHAPTER 3. Classification of Businesses

36040

For purposes of the tax or additional tax to be imposed pursuant to this part, the city council may make a reasonable classification of businesses, giving consideration to various factors, including the degree of benefit received from parking only.

(Amended by Stats. 1967, Ch. 1175.)



36041

Businesses recently established in the area may be exempted from the tax, imposed pursuant to this part, for a period not exceeding one year from the date they commenced business in the area.

(Added by Stats. 1965, Ch. 241.)






CHAPTER 4. Taxation

36060

The collection of the tax imposed pursuant to this part shall be made at the same time and in the same manner as any other business license tax or in such other manner as the city council shall determine.

(Added by Stats. 1965, Ch. 241.)



36061

Changes may be made in the rate or additional rate or levy or in the uses to which the revenue shall be put as specified in the ordinance establishing the area, by ordinance adopted after a hearing before the city council.

The city council shall adopt a resolution of intention to change the rate or additional rate or levy or the uses to which the revenue shall be put at least 15 days prior to the hearing required by this section. This resolution shall specify the proposed change and shall give the time and place of the hearing.

(Amended by Stats. 1967, Ch. 1175.)



36062

The tax need not be imposed on different classes, established pursuant to Chapter 3 (commencing with Section 36040) of the business on the same basis or at the same rate; provided, however, that the tax imposed for the purpose of the acquisition, construction or maintenance of parking facilities for the benefit of the area shall be imposed on the basis of benefit determined by the city council after giving consideration to the total cost to be recovered from the businesses upon which the tax is to be imposed, the total area within the boundaries of the parking and business improvement area, the assessed value of the land and improvements within the area, the total business volume generated within the area, and such other factors as the city council may find and determine to be a reasonable measure of such benefit.

(Amended by Stats. 1967, Ch. 1175.)



36063

The tax levied hereunder must be for the purposes specified in the ordinances and the proceeds shall not be used for any other purpose.

(Added by Stats. 1965, Ch. 241.)






CHAPTER 5. Disestablishment

36080

The city council may disestablish an area by ordinance after a hearing before the city council.

The city council shall adopt a resolution of intention to disestablish the area at least 15 days prior to the hearing required by this section. The resolution shall give the time and place of the hearing.

(Added by Stats. 1965, Ch. 241.)



36081

Upon disestablishment of an area, any proceeds of the tax, or assets acquired with such proceeds, shall be subject to disposition as the city council shall determine.

(Added by Stats. 1965, Ch. 241.)









PART 6. PARKING AND BUSINESS IMPROVEMENT AREA LAW OF 1989

CHAPTER 1. General Provisions

ARTICLE 1. Declarations

36500

This part shall be known and may be cited as the Parking and Business Improvement Area Law of 1989.

(Repealed and added by Stats. 1989, Ch. 591, Sec. 2.)



36501

(a) The Legislature finds and declares that businesses located and operating within the business districts of this state s communities are economically disadvantaged, are underutilized, and are unable to attract customers due to inadequate facilities, services, and activities in the business districts.

(b) The Legislature also finds and declares that it is in the public interest to promote the economic revitalization and physical maintenance of the business districts of its cities in order to create jobs, attract new businesses, and prevent erosion of the business districts.

(c) The Legislature also finds that it is of particular local benefit to allow cities to fund property related improvements and activities through the levy of assessments upon the businesses which benefit from those improvements and activities.

(d) The Legislature also finds and declares that tourism is a large and growing contributor to California s economy, and that promotion of a city s or county s scenic, recreational, cultural, and other attractions as a tourist destination is an important public purpose.

(e) The Legislature also finds and declares that assessments levied for the purpose of providing improvements and promoting activities which benefit individual businesses may also benefit the property within the area directly or indirectly and that those assessments are not taxes for the general benefit of a city, but are assessments for the improvements and activities which confer special benefits upon the businesses for which the improvements and activities are provided.

(Amended by Stats. 1991, Ch. 1110, Sec. 40.)



36502

The purpose of this part is to recodify and supplant previously enacted provisions of law which authorize cities to levy assessments on businesses within a parking and business improvement area and to provide a uniform procedure to levy assessments for improvements and activities of businesses located and operating in a business district of a city. This part does not affect or limit any other provisions of law authorizing or providing for the furnishing of improvements or activities or the raising of revenue for these purposes. In addition, this part is intended to provide a method for financing public programs to attract tourist visits to areas where tourism is economically important and desired.

(Amended by Stats. 1991, Ch. 1110, Sec. 41.)



36503

Any provision of this part which conflicts with any other provision of law shall prevail over the other provision of law.

(Repealed and added by Stats. 1989, Ch. 591, Sec. 2.)



36504

This part is intended to be construed liberally and, if any provision is held invalid, the remaining provisions shall remain in full force and effect. If the provisions of this part respecting the levying of assessments are held invalid in any area within which assessments have been levied pursuant to Chapter 3 (commencing with Section 36530), the assessments shall be reimposed in an identical amount and upon the same businesses as a matter of law and no lapse in the levy of any assessment shall be deemed to have occurred. Assessments levied under this part are not special taxes.

(Repealed and added by Stats. 1989, Ch. 591, Sec. 2.)






ARTICLE 2. Definitions

36505

Advisory board means the advisory board or commission appointed by the city council pursuant to Section 36530.

(Repealed and added by Stats. 1989, Ch. 591, Sec. 2.)



36506

Assessment means a levy for the purpose of acquiring, constructing, installing, or maintaining improvements and promoting activities which will benefit the businesses located and operating within a parking and business improvement area.

(Repealed and added by Stats. 1989, Ch. 591, Sec. 2.)



36507

Business means all types of businesses and includes financial institutions and professions.

(Repealed and added by Stats. 1989, Ch. 591, Sec. 2.)



36508

City means a city, county, city and county, or an agency or entity created pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code, the public member agencies of which include only cities, counties, or a city and county.

(Amended by Stats. 1991, Ch. 1110, Sec. 42.)



36509

City council means the city council of a city or the board of supervisors of a county, or the agency, commission, or board created pursuant to a joint powers agreement and which is a city within the meaning of this part.

(Amended by Stats. 1991, Ch. 1110, Sec. 43.)



36510

Improvement means the acquisition, construction, installation, or maintenance of any tangible property with an estimated useful life of five years or more including, but not limited to, the following:

(a) Parking facilities.

(b) Benches.

(c) Trash receptacles.

(d) Street lighting.

(e) Decorations.

(f) Parks.

(g) Fountains.

(Added by Stats. 1989, Ch. 591, Sec. 2.)



36511

Parking and business improvement area, or area, means an area designated as provided in this part.

(Added by Stats. 1989, Ch. 591, Sec. 2.)



36512

Property means real property situated within an area.

(Added by Stats. 1989, Ch. 591, Sec. 2.)



36513

Activities means, but is not limited to, all of the following:

(a) Promotion of public events which benefit businesses in the area and which take place on or in public places within the area.

(b) Furnishing of music in any public place in the area.

(c) Promotion of tourism within the area.

(d) Activities which benefit businesses located and operating in the area.

(Amended by Stats. 1991, Ch. 1110, Sec. 44.)






ARTICLE 3. Prior Law

36515

Every improvement area established prior to January 1, 1990, pursuant to the Parking and Business Improvement Area Law of 1979 (former Part 6 (commencing with Section 36500) of this division) is hereby declared valid and effective and is unaffected by the repeal of that law, but is subject to Chapters 3 (commencing with Section 36530), 4 (commencing with Section 36540), and 5 (commencing with Section 36550) of this part rather than any provision of prior law.

(Added by Stats. 1989, Ch. 591, Sec. 2.)









CHAPTER 2. Establishment

36520

A parking and business improvement area may be established as provided in this chapter.

(Repealed and added by Stats. 1989, Ch. 591, Sec. 2.)



36521

The city council may establish an area on its own initiative.

(Repealed and added by Stats. 1989, Ch. 591, Sec. 2.)



36521.5

A county may not form an area within the territorial jurisdiction of a city without the consent of the city council of that city. A city may not form an area within the unincorporated territory of a county, without the consent of the board of supervisors of that county. A city may not form an area within the territorial jurisdiction of another city without the consent of the city council of the other city.

(Added by Stats. 1991, Ch. 1110, Sec. 45.)



36522

Proceedings to establish a parking and business improvement area shall be instituted by the adoption by the city council of a resolution of intention to establish the area. The resolution of intention shall do all of the following:

(a) State that a parking and business improvement area is proposed to be established pursuant to this chapter and describe the boundaries of the territory proposed to be included in the area and the boundaries of each separate benefit zone to be established within the area. The boundaries of the area may be described by reference to a map on file in the office of the clerk, showing the proposed area.

(b) State the name of the proposed area.

(c) State the type or types of improvements and activities proposed to be funded by the levy of assessments on businesses in the area. The resolution of intention shall specify any improvements to be acquired.

(d) State that, except where funds are otherwise available, an assessment will be levied annually to pay for all improvements and activities within the area.

(e) State the proposed method and basis of levying the assessment in sufficient detail to allow each business owner to estimate the amount of the assessment to be levied against his or her business.

(f) State whether new businesses will be exempt from the levy of the assessment, pursuant to Section 36531.

(g) Fix a time and place for a public hearing on the establishment of the parking and business improvement area and the levy of assessments, which shall be consistent with the requirements of Section 54954.6 of the Government Code.

(h) State that at the hearing the testimony of all interested persons for or against the establishment of the area, the extent of the area, or the furnishing of specified types of improvements or activities will be heard.

(i) Describe, in summary, the effect of protests made by business owners against the establishment of the area, the extent of the area, and the furnishing of a specified type of improvement or activity, as provided in Section 36524.

(Amended by Stats. 2011, Ch. 382, Sec. 14. Effective January 1, 2012.)



36523

Notice of a public hearing held under Section 36524, 36541, 36542, or 36550 shall be given by both of the following:

(a) Publishing the resolution of intention in a newspaper of general circulation in the city once, for at least seven days before the public hearing.

(b) Mailing of a complete copy of the resolution of intention by first-class mail to each business owner in the area within seven days of the city council s adoption of the resolution of intention.

(c) Notwithstanding subdivision (b), in the case of an area established primarily to promote tourism, a copy of the resolution of intention shall be mailed by first-class mail within seven days of the city council s adoption of the resolution of intention, to the owner of each business in the area which will be subject to assessment.

(Amended by Stats. 1993, Ch. 1194, Sec. 25. Effective October 11, 1993.)



36523.5

Notwithstanding Section 36523, prior to adopting any new or increased assessment, the city council shall give notice pursuant to Section 54954.6 of the Government Code in lieu of publishing notice pursuant to subdivision (a) of Section 36523.

(Added by Stats. 1993, Ch. 1194, Sec. 26. Effective October 11, 1993.)



36524

(a) At the public hearing, the city council shall hear and consider all protests against the establishment of the area, the extent of the area, or the furnishing of specified types of improvements or activities within the area. A protest may be made orally or in writing by any interested person. Any protest pertaining to the regularity or sufficiency of the proceedings shall be in writing and shall clearly set forth the irregularity or defect to which the objection is made.

(b) Every written protest shall be filed with the clerk at or before the time fixed for the public hearing. The city council may waive any irregularity in the form or content of any written protest and at the public hearing may correct minor defects in the proceedings. A written protest may be withdrawn in writing at any time before the conclusion of the public hearing.

(c) Each written protest shall contain a description of the business in which the person subscribing the protest is interested sufficient to identify the business and, if a person subscribing is not shown on the official records of the city as the owner of the business, the protest shall contain or be accompanied by written evidence that the person subscribing is the owner of the business. A written protest which does not comply with this section shall not be counted in determining a majority protest.

(Repealed and added by Stats. 1989, Ch. 591, Sec. 2.)



36525

(a) If written protests are received from the owners of businesses in the proposed area which will pay 50 percent or more of the assessments proposed to be levied and protests are not withdrawn so as to reduce the protests to less than that 50 percent, no further proceedings to create the specified parking and business improvement area or to levy the proposed assessment, as contained in the resolution of intention, shall be taken for a period of one year from the date of the finding of a majority protest by the city council.

(b) If the majority protest is only against the furnishing of a specified type or types of improvement or activity within the area, those types of improvements or activities shall be eliminated.

(Amended by Stats. 1991, Ch. 1110, Sec. 47.)



36526

(a) At the conclusion of the public hearing to establish the area, the city council may adopt, revise, change, reduce, or modify the proposed assessment or the type or types of improvements and activities to be funded with the revenues from the assessments.

(b) At the public hearing, the city council may only make changes in, to, or from, the boundaries of the proposed parking and business improvement area that will exclude territory which will not benefit from the proposed improvements or activities. However, proposed assessments may only be revised by reducing any or all of them.

(c) The city council shall not change the boundaries of the area to include any territory that will not, in its judgment, benefit by the improvement or activity. Any addition of territory to the proposed boundaries of the area may be made only upon notice to the owners of the businesses proposed to be added to the area, as provided in Section 36523, and upon a public hearing on the addition of territory, as provided in Section 36524.

(Amended by Stats. 1991, Ch. 1110, Sec. 48.)



36527

If the city council, following the public hearing, decides to establish the proposed parking and business improvement area, it shall adopt an ordinance to that effect. The ordinance shall contain all of the following:

(a) The number, date of adoption, and title of the resolution of intention.

(b) The time and place where the public hearing was held concerning the establishment of the area.

(c) A determination regarding any protests received at the public hearing.

(d) The description of the boundaries of the area and of each separate benefit zone established within the area.

(e) A statement that a parking and business improvement area has been established and the name of the area.

(f) A statement that the businesses in the area established by the ordinance shall be subject to any amendments to this part.

(g) The description of the method and basis of levying the assessments, with a breakdown by classification of businesses if a classification is used.

(h) A statement that the improvements and activities to be provided in the area will be funded by the levy of the assessments. The revenue from the levy of assessments within an area shall not be used to provide improvements or activities outside the area or for any purpose other than the purposes specified in the resolution of intention, as modified by the city council at the hearing concerning establishment of the area.

(i) A finding that the businesses and the property within the business and improvement area will be benefited by the improvements and activities funded by the assessments proposed to be levied. In the case of an area formed to promote tourism, only businesses that benefit from tourist visits may be assessed.

(j) The time and manner of collecting the assessments.

(Amended by Stats. 1991, Ch. 1110, Sec. 49.)



36528

The city council may establish one or more separate benefit zones within the area based upon the degree of benefit derived from the improvements or activities to be provided within the benefit zone and may impose a different assessment within each benefit zone.

(Repealed and added by Stats. 1989, Ch. 591, Sec. 2.)



36529

All provisions of this part applicable to the establishment, modification, or disestablishment of a parking and business improvement area apply to the establishment, modification, or disestablishment of benefit zones. The city council shall, to establish, modify, or disestablish a benefit zone, follow the procedure to establish, modify, or disestablish a parking and business improvement area.

(Added by Stats. 1989, Ch. 591, Sec. 2.)






CHAPTER 3. Assessments

36530

The city council shall appoint an advisory board which shall make a recommendation to the city council on the expenditure of revenues derived from the levy of assessments pursuant to this part, on the classification of businesses, as applicable, and on the method and basis of levying the assessments. The city council may designate existing advisory boards or commissions to serve as the advisory board for the area or may create a new advisory board for that purpose. The city council may limit membership of the advisory board to persons paying the assessments under this part. The city council may appoint the advisory board prior to adoption of the resolution of intention to create the area, so that the advisory board may recommend the provisions of the resolution of intention.

(Amended by Stats. 1991, Ch. 1110, Sec. 50.)



36531

The city council may exempt a business recently established in the area from the levy of the assessments, for a period not to exceed one year from the date the business commenced operating in the area. The city council shall state its determination to so exempt new businesses in the resolution of intention to establish the area and shall reaffirm its determination annually in the resolution of intention required to be adopted pursuant to Section 36534.

(Added by Stats. 1989, Ch. 591, Sec. 2.)



36532

The collection of the assessments levied pursuant to this part shall be made at the time and in the manner set forth by the city council in the ordinance establishing the area.

(Added by Stats. 1989, Ch. 591, Sec. 2.)



36533

(a) The advisory board shall cause to be prepared a report for each fiscal year for which assessments are to be levied and collected to pay the costs of the improvements and activities described in the report. The report may propose changes, including, but not limited to, the boundaries of the parking and business improvement area or any benefit zones within the area, the basis and method of levying the assessments, and any changes in the classification of businesses, if a classification is used.

(b) The report shall be filed with the clerk and shall refer to the parking and business improvement area by name, specify the fiscal year to which the report applies, and, with respect to that fiscal year, shall contain all of the following:

(1) Any proposed changes in the boundaries of the parking and business improvement area or in any benefit zones within the area.

(2) The improvements and activities to be provided for that fiscal year.

(3) An estimate of the cost of providing the improvements and the activities for that fiscal year.

(4) The method and basis of levying the assessment in sufficient detail to allow each business owner to estimate the amount of the assessment to be levied against his or her business for that fiscal year.

(5) The amount of any surplus or deficit revenues to be carried over from a previous fiscal year.

(6) The amount of any contributions to be made from sources other than assessments levied pursuant to this part.

(c) The city council may approve the report as filed by the advisory board or may modify any particular contained in the report and approve it as modified. The city council shall not approve a change in the basis and method of levying assessments that would impair an authorized or executed contract to be paid from the revenues derived from the levy of assessments.

(Added by Stats. 1989, Ch. 591, Sec. 2.)



36534

(a) After the approval of the report, the city council shall adopt a resolution of intention to levy an annual assessment for that fiscal year. The resolution of intention shall do all of the following:

(1) Declare the intention of the city council to change the boundaries of the parking and business improvement area, or in any benefit zone within the area, if the report filed pursuant to Section 36533 proposes a change.

(2) Declare the intention of the city council to levy and collect assessments within the parking and business improvement area for the fiscal year stated in the resolution.

(3) Generally describe the proposed improvements and activities authorized by the ordinance enacted pursuant to Section 36527 and any substantial changes proposed to be made to the improvements and activities.

(4) Refer to the parking and business improvement area by name and indicate the location of the area.

(5) Refer to the report on file with the clerk for a full and detailed description of the improvements and activities to be provided for that fiscal year, the boundaries of the area and any benefit zones within the area, and the proposed assessments to be levied upon the businesses within the area for that fiscal year.

(6) Fix a time and place for a public hearing to be held by the city council on the levy of the proposed assessment for that fiscal year. The public hearing shall be held not less than 10 days after the adoption of the resolution of intention.

(7) State that at the public hearing written and oral protests may be made. The form and manner of protests shall comply with Sections 36524 and 36525.

(b) The clerk shall give notice of the public hearing by causing the resolution of intention to be published once in a newspaper of general circulation in the city not less than seven days before the public hearing.

(Added by Stats. 1989, Ch. 591, Sec. 2.)



36535

(a) The city council shall hold the public hearing at the time and in the place specified in the resolution of intention. The public hearing shall be conducted as provided in Sections 36524 and 36525. The city council may continue the public hearing from time to time.

(b) During the course or upon the conclusion of the public hearing, the city council may order changes in any of the matters provided in the report, including changes in the proposed assessments, the proposed improvements and activities to be funded with the revenues derived from the levy of the assessments, and the proposed boundaries of the area and any benefit zones within the area. The city council shall not change the boundaries to include any territory that will not, in its judgment, benefit by the improvement or activity.

(c) At the conclusion of the public hearing, the city council may adopt a resolution confirming the report as originally filed or as changed by it. The adoption of the resolution shall constitute the levy of an assessment for the fiscal year referred to in the report.

(d) Notwithstanding subdivision (c), if the primary purpose of the area is promotion of tourism, the city council may adopt a resolution confirming the report as submitted by the advisory board, or may adopt a resolution continuing the program and assessments as levied in the then current year without change, and that resolution shall constitute the levy of an assessment for the fiscal year referred to in the report. As an alternative, the city council may modify the report and adopt a resolution confirming the report as modified, but in that case the city council may adopt the resolution only after providing notice of the proposed changes as specified in Section 36523 and only after conducting a public hearing on the resolution as provided in Sections 36524 and 36525.

(Amended by Stats. 2007, Ch. 114, Sec. 2. Effective January 1, 2008.)



36536

The assessments levied on businesses pursuant to this part shall be levied on the basis of the estimated benefit to the businesses and property within the parking and business improvement area. The city council may classify businesses for purposes of determining the benefit to a business of the improvements and activities provided pursuant to this part.

(Added by Stats. 1989, Ch. 591, Sec. 2.)



36537

The validity of an assessment levied under this part shall not be contested in any action or proceeding unless the action or proceeding is commenced within 30 days after the resolution levying the assessment is adopted pursuant to Section 36535. Any appeal from a final judgment in an action or proceeding shall be perfected within 30 days after the entry of judgment.

(Added by Stats. 1989, Ch. 591, Sec. 2.)






CHAPTER 4. Modification of Boundaries, Assessments, Improvements, or Activities

36540

In addition to the changes authorized to be made in the annual report filed with the city council pursuant to Section 36533 or at the conclusion of the public hearing on the annual levy of the assessments, the advisory board may, at any time, recommend that the city council modify the boundaries of the area, any benefit zones within the area, the basis and method of levying the assessments, and any improvements or activities to be funded with the revenues derived from the levy of the assessments. Any modification shall be made pursuant to this chapter.

(Repealed and added by Stats. 1989, Ch. 591, Sec. 2.)



36541

(a) The city council shall modify the basis and method of levying the assessment or the boundaries of the area by adopting an ordinance after holding a public hearing on the proposed modification.

(b) The city council shall adopt a resolution of intention which states the proposed modification prior to the public hearing required by this section. The public hearing shall be consistent with the requirements of Section 54954.6 of the Government Code. Notice of the public hearing shall be published and shall be mailed to each owner of a business affected by the proposed modification, as provided in Section 36523. The public hearing shall be conducted as provided in Sections 36524 and 36525.

(Amended by Stats. 2007, Ch. 114, Sec. 3. Effective January 1, 2008.)



36542

(a) The city council may modify the improvements and activities to be funded with the revenue derived from the levy of the assessments by adopting a resolution determining to make the modifications after holding a public hearing on the proposed modifications. Notice of the public hearing and the proposed modifications shall be published as provided in Section 36523.

(b) The public hearing shall be conducted as provided in Sections 36524 and 36525.

(Added by Stats. 1989, Ch. 591, Sec. 2.)






CHAPTER 5. Disestablishment

36550

(a) The city council may disestablish an area by adopting an ordinance after holding a public hearing on the disestablishment, as provided in this section.

(b) The city council shall adopt a resolution of intention to disestablish the area prior to the public hearing required by this section. The resolution shall state the reason for the disestablishment, shall state the time and place of the public hearing, and shall contain a proposal to dispose of any assets acquired with the revenues of the assessments levied within the parking and business improvement area. The public hearing shall be held not less than 20 or more than 30 days after the adoption of the resolution of intention. Notice of the public hearing shall be published as provided in Section 36523.

(Added by Stats. 1989, Ch. 591, Sec. 2.)



36551

(a) Upon the disestablishment of an area, any remaining revenues derived from the levy of assessments, or any revenues derived from the sale of assets acquired with the revenues, shall be refunded to the owners of the businesses then located and operating within the area in which assessments were levied by applying the same method and basis that was used to calculate the assessments levied in the fiscal year in which the area is disestablished.

(b) If the disestablishment occurs before an assessment is levied for the fiscal year, the method and basis that was used to calculate the assessments levied in the immediate prior fiscal year shall be used to calculate the amount of any refund. Notice of the disestablishment of an area shall be published once in a newspaper of general circulation in the city, not later than 15 days after the ordinance disestablishing the area is adopted.

(Added by Stats. 1989, Ch. 591, Sec. 2.)









PART 7. PROPERTY AND BUSINESS IMPROVEMENT DISTRICT LAW OF 1994

CHAPTER 1. General Provisions

ARTICLE 1. Declarations

36600

This part shall be known and may be cited as the Property and Business Improvement District Law of 1994.

(Added by Stats. 1994, Ch. 897, Sec. 1. Effective January 1, 1995.)



36601

The Legislature finds and declares all of the following:

(a) Businesses located and operating within the business districts of this state s communities are economically disadvantaged, are underutilized, and are unable to attract customers due to inadequate facilities, services, and activities in the business districts.

(b) It is in the public interest to promote the economic revitalization and physical maintenance of the business districts of its cities in order to create jobs, attract new businesses, and prevent the erosion of the business districts.

(c) It is of particular local benefit to allow cities to fund business related improvements, maintenance, and activities through the levy of assessments upon the businesses or real property that benefits from those improvements.

(d) Assessments levied for the purpose of providing improvements and promoting activities that benefit real property or businesses are not taxes for the general benefit of a city, but are assessments for the improvements and activities which confer special benefits upon the real property or businesses for which the improvements and activities are provided.

(Amended by Stats. 2003, Ch. 763, Sec. 1. Effective January 1, 2004.)



36602

The purpose of this part is to supplement previously enacted provisions of law that authorize cities to levy assessments within a business improvement area. This part does not affect or limit any other provisions of law authorizing or providing for the furnishing of improvements or activities or the raising of revenue for these purposes.

(Added by Stats. 1994, Ch. 897, Sec. 1. Effective January 1, 1995.)



36603

Nothing in this part is intended to preempt the authority of a charter city to adopt ordinances providing for a different method of levying assessments for similar or additional purposes from those set forth in this part. A property and business improvement district created pursuant to this part is expressly exempt from the provisions of the Special Assessment Investigation, Limitation and Majority Protest Act of 1931 (Division 4 (commencing with Section 2800)).

(Added by Stats. 1994, Ch. 897, Sec. 1. Effective January 1, 1995.)



36603.5

Any provision in this part that conflicts with any other provision of law shall prevail over the other provision of law.

(Added by Stats. 2003, Ch. 763, Sec. 2. Effective January 1, 2004.)



36604

This part is intended to be construed liberally and, if any provision is held invalid, the remaining provisions shall remain in full force and effect. Assessments levied under this part are not special taxes.

(Added by Stats. 1994, Ch. 897, Sec. 1. Effective January 1, 1995.)






ARTICLE 2. Definitions

36606

Assessment means a levy for the purpose of acquiring, constructing, installing, or maintaining improvements and promoting activities which will benefit the properties or businesses located within a property and business improvement district.

(Amended by Stats. 2003, Ch. 763, Sec. 3. Effective January 1, 2004.)



36607

Business means all types of businesses and includes financial institutions and professions.

(Added by Stats. 1994, Ch. 897, Sec. 1. Effective January 1, 1995.)



36608

City means a city, county, city and county, or an agency or entity created pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code, the public member agencies of which includes only cities, counties, or a city and county, or the State of California.

(Amended by Stats. 2011, Ch. 382, Sec. 15. Effective January 1, 2012.)



36609

City council means the city council of a city or the board of supervisors of a county, or the agency, commission, or board created pursuant to a joint powers agreement and which is a city within the meaning of this part.

(Added by Stats. 1994, Ch. 897, Sec. 1. Effective January 1, 1995.)



36610

Improvement means the acquisition, construction, installation, or maintenance of any tangible property with an estimated useful life of five years or more including, but not limited to, the following:

(a) Parking facilities.

(b) Benches, booths, kiosks, display cases, pedestrian shelters and signs.

(c) Trash receptacles and public restrooms.

(d) Lighting and heating facilities.

(e) Decorations.

(f) Parks.

(g) Fountains.

(h) Planting areas.

(i) Closing, opening, widening, or narrowing of existing streets.

(j) Facilities or equipment, or both, to enhance security of persons and property within the area.

(k) Ramps, sidewalks, plazas, and pedestrian malls.

(l) Rehabilitation or removal of existing structures.

(Added by Stats. 1994, Ch. 897, Sec. 1. Effective January 1, 1995.)



36611

Property and business improvement district, or district, means a property and business improvement district established pursuant to this part.

(Added by Stats. 1994, Ch. 897, Sec. 1. Effective January 1, 1995.)



36612

Property means real property situated within a district.

(Added by Stats. 1994, Ch. 897, Sec. 1. Effective January 1, 1995.)



36613

Activities means, but is not limited to, all of the following:

(a) Promotion of public events which benefit businesses or real property in the district.

(b) Furnishing of music in any public place within the district.

(c) Promotion of tourism within the district.

(d) Marketing and economic development, including retail retention and recruitment.

(e) Providing security, sanitation, graffiti removal, street and sidewalk cleaning, and other municipal services supplemental to those normally provided by the municipality.

(f) Activities which benefit businesses and real property located in the district.

(Added by Stats. 1994, Ch. 897, Sec. 1. Effective January 1, 1995.)



36614

Management district plan or plan means a proposal as defined in Section 36622.

(Added by Stats. 1994, Ch. 897, Sec. 1. Effective January 1, 1995.)



36614.5

Owners association means a private nonprofit entity that is under contract with a city to administer or implement activities and improvements specified in the management district plan. An owners association may be an existing nonprofit entity or a newly formed nonprofit entity. An owners association is a private entity and may not be considered a public entity for any purpose, nor may its board members or staff be considered to be public officials for any purpose. Notwithstanding this section, an owners association shall comply with the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code), at all times when matters within the subject matter of the district are heard, discussed, or deliberated, and with the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), for all documents relating to activities of the district.

(Added by Stats. 2001, Ch. 88, Sec. 2. Effective January 1, 2002.)



36615

Property owner means any person shown as the owner of land on the last equalized assessment roll or otherwise known to be the owner of land by the city council. Business owner means any person recognized by the city as the owner of the business. Owner means either a business owner or a property owner. The city council has no obligation to obtain other information as to the ownership of land or businesses, and its determination of ownership shall be final and conclusive for the purposes of this part. Wherever this part requires the signature of the property owner, the signature of the authorized agent of the property owner shall be sufficient. Wherever this part requires the signature of the business owner, the signature of the authorized agent of the business owner shall be sufficient.

(Amended by Stats. 2011, Ch. 382, Sec. 16. Effective January 1, 2012.)



36616

Tenant means an occupant pursuant to a lease of commercial space or a dwelling unit, other than an owner.

(Added by Stats. 1994, Ch. 897, Sec. 1. Effective January 1, 1995.)






ARTICLE 3. Prior Law

36617

This part provides an alternative method of financing certain improvements and activities. The provisions of this part shall not affect or limit any other provisions of law authorizing or providing for the furnishing of improvements or activities or the raising of revenue for these purposes. Every improvement area established pursuant to the Parking and Business Improvement Area Law of 1989 (Part 6 (commencing with Section 36500) of this division) is valid and effective and is unaffected by this part.

(Added by Stats. 1994, Ch. 897, Sec. 1. Effective January 1, 1995.)









CHAPTER 2. Establishment

36620

A property and business improvement district may be established as provided in this chapter.

(Added by Stats. 1994, Ch. 897, Sec. 1. Effective January 1, 1995.)



36620.5

A county may not form a district within the territorial jurisdiction of a city without the consent of the city council of that city. A city may not form a district within the unincorporated territory of a county without the consent of the board of supervisors of that county. A city may not form a district within the territorial jurisdiction of another city without the consent of the city council of the other city.

(Added by Stats. 1994, Ch. 897, Sec. 1. Effective January 1, 1995.)



36621

(a) Upon the submission of a written petition, signed by the property or business owners in the proposed district who will pay more than 50 percent of the assessments proposed to be levied, the city council may initiate proceedings to form a district by the adoption of a resolution expressing its intention to form a district. The amount of assessment attributable to property or a business owned by the same property or business owner that is in excess of 40 percent of the amount of all assessments proposed to be levied, shall not be included in determining whether the petition is signed by property or business owners who will pay more than 50 percent of the total amount of assessments proposed to be levied.

(b) The petition of property or business owners required under subdivision (a) shall include a summary of the management district plan. That summary shall include all of the following:

(1) A map showing the boundaries of the district.

(2) Information specifying where the complete management district plan can be obtained.

(3) Information specifying that the complete management district plan shall be furnished upon request.

(c) The resolution of intention described in subdivision (a) shall contain all of the following:

(1) A brief description of the proposed activities and improvements, the amount of the proposed assessment, a statement as to whether the assessment will be levied on property or businesses within the district, a statement as to whether bonds will be issued, and a description of the exterior boundaries of the proposed district. The descriptions and statements do not need to be detailed and shall be sufficient if they enable an owner to generally identify the nature and extent of the improvements and activities and the location and extent of the proposed district.

(2) A time and place for a public hearing on the establishment of the property and business improvement district and the levy of assessments, which shall be consistent with the requirements of Section 36623.

(Amended by Stats. 2003, Ch. 763, Sec. 4. Effective January 1, 2004.)



36622

The management district plan shall contain all of the following:

(a) If the assessment will be levied on property, a map of the district in sufficient detail to locate each parcel of property and, if businesses are to be assessed, each business within the district. If the assessment will be levied on businesses, a map that identifies the district boundaries in sufficient detail to allow a business owner to reasonably determine whether a business is located within the district boundaries. If the assessment will be levied on property and businesses, a map of the district in sufficient detail to locate each parcel of property and to allow a business owner to reasonably determine whether a business is located within the district boundaries.

(b) The name of the proposed district.

(c) A description of the boundaries of the district, including the boundaries of benefit zones, proposed for establishment or extension in a manner sufficient to identify the affected lands and businesses included. The boundaries of a proposed property assessment district shall not overlap with the boundaries of another existing property assessment district created pursuant to this part. This part does not prohibit the boundaries of a district created pursuant to this part to overlap with other assessment districts established pursuant to other provisions of law, including, but not limited to, the Parking and Business Improvement Area Law of 1989 (Part 6 (commencing with Section 36500)). This part does not prohibit the boundaries of a business assessment district created pursuant to this part to overlap with another business assessment district created pursuant to this part. This part does not prohibit the boundaries of a business assessment district created pursuant to this part to overlap with a property assessment district created pursuant to this part.

(d) The improvements and activities proposed for each year of operation of the district and the maximum cost thereof. If the improvements and activities proposed for each year of operation are the same, a description of the first year s proposed improvements and activities and a statement that the same improvements and activities are proposed for subsequent years shall satisfy the requirements of this subdivision.

(e) The total annual amount proposed to be expended for improvements, maintenance and operations, and debt service in each year of operation of the district. If the assessment is levied on businesses, this amount may be estimated based upon the assessment rate. If the total annual amount proposed to be expended in each year of operation of the district is not significantly different, the amount proposed to be expended in the initial year and a statement that a similar amount applies to subsequent years shall satisfy the requirements of this subdivision.

(f) The proposed source or sources of financing, including the proposed method and basis of levying the assessment in sufficient detail to allow each property or business owner to calculate the amount of the assessment to be levied against his or her property or business. The plan also shall state whether bonds will be issued to finance improvements.

(g) The time and manner of collecting the assessments.

(h) The specific number of years in which assessments will be levied. In a new district, the maximum number of years shall be five. Upon renewal, a district shall have a term not to exceed 10 years. Notwithstanding these limitations, a district created pursuant to this part to finance capital improvements with bonds may levy assessments until the maximum maturity of the bonds. The management district plan may set forth specific increases in assessments for each year of operation of the district.

(i) The proposed time for implementation and completion of the management district plan.

(j) Any proposed rules and regulations to be applicable to the district.

(k) A list of the properties or businesses to be assessed, including the assessor s parcel numbers for properties to be assessed, and a statement of the method or methods by which the expenses of a district will be imposed upon benefited real property or businesses, in proportion to the benefit received by the property or business, to defray the cost thereof, including operation and maintenance.

(l) Any other item or matter required to be incorporated therein by the city council.

(Amended by Stats. 2013, Ch. 210, Sec. 27. Effective January 1, 2014.)



36623

(a) If a city council proposes to levy a new or increased property assessment, the notice and protest and hearing procedure shall comply with Section 53753 of the Government Code.

(b) If a city council proposes to levy a new or increased business assessment, the notice and protest and hearing procedure shall comply with Section 54954.6 of the Government Code, except that notice shall be mailed to the owners of the businesses proposed to be assessed. A protest may be made orally or in writing by any interested person. Every written protest shall be filed with the clerk at or before the time fixed for the public hearing. The city council may waive any irregularity in the form or content of any written protest. A written protest may be withdrawn in writing at any time before the conclusion of the public hearing. Each written protest shall contain a description of the business in which the person subscribing the protest is interested sufficient to identify the business and, if a person subscribing is not shown on the official records of the city as the owner of the business, the protest shall contain or be accompanied by written evidence that the person subscribing is the owner of the business or the authorized representative. A written protest that does not comply with this section shall not be counted in determining a majority protest. If written protests are received from the owners or authorized representatives of businesses in the proposed district that will pay 50 percent or more of the assessments proposed to be levied and protests are not withdrawn so as to reduce the protests to less than 50 percent, no further proceedings to levy the proposed assessment against such businesses, as contained in the resolution of intention, shall be taken for a period of one year from the date of the finding of a majority protest by the city council.

(c) If a city council proposes to conduct a single proceeding to levy both a new or increased property assessment and a new or increased business assessment, the notice and protest and hearing procedure for the property assessment shall comply with subdivision (a), and the notice and protest and hearing procedure for the business assessment shall comply with subdivision (b). If a majority protest is received from either the property or business owners, that respective portion of the assessment shall not be levied. The remaining portion of the assessment may be levied unless the improvement or other special benefit was proposed to be funded by assessing both property and business owners.

(Amended by Stats. 2012, Ch. 330, Sec. 21. Effective January 1, 2013.)



36624

At the conclusion of the public hearing to establish the district, the city council may adopt, revise, change, reduce, or modify the proposed assessment or the type or types of improvements and activities to be funded with the revenues from the assessments. Proposed assessments may only be revised by reducing any or all of them. At the public hearing, the city council may only make changes in, to, or from the boundaries of the proposed property and business improvement district that will exclude territory that will not benefit from the proposed improvements or activities. Any modifications, revisions, reductions, or changes to the proposed assessment district shall be reflected in the notice and map recorded pursuant to Section 36627.

(Added by renumbering Section 36626 by Stats. 1999, Ch. 871, Sec. 7. Effective January 1, 2000.)



36625

(a) If the city council, following the public hearing, decides to establish the proposed property and business improvement district, the city council shall adopt a resolution of formation that shall contain all of the following:

(1) A brief description of the proposed activities and improvements, the amount of the proposed assessment, a statement as to whether the assessment will be levied on property, businesses, or both within the district, a statement about whether bonds will be issued, and a description of the exterior boundaries of the proposed district. The descriptions and statements do not need to be detailed and shall be sufficient if they enable an owner to generally identify the nature and extent of the improvements and activities and the location and extent of the proposed district.

(2) The number, date of adoption, and title of the resolution of intention.

(3) The time and place where the public hearing was held concerning the establishment of the district.

(4) A determination regarding any protests received. The city shall not establish the district or levy assessments if a majority protest was received.

(5) A statement that the properties, businesses, or properties and businesses in the district established by the resolution shall be subject to any amendments to this part.

(6) A statement that the improvements and activities to be provided in the district will be funded by the levy of the assessments. The revenue from the levy of assessments within a district shall not be used to provide improvements or activities outside the district or for any purpose other than the purposes specified in the resolution of intention, as modified by the city council at the hearing concerning establishment of the district.

(7) A finding that the property or businesses within the area of the property and business improvement district will be benefited by the improvements and activities funded by the assessments proposed to be levied.

(b) The adoption of the resolution of formation and, if required, recordation of the notice and map pursuant to Section 36627 shall constitute the levy of an assessment in each of the fiscal years referred to in the management district plan.

(Amended by Stats. 2011, Ch. 382, Sec. 19. Effective January 1, 2012.)



36626

If the city council, following the public hearing, desires to establish the proposed property and business improvement district, and the city council has not made changes pursuant to Section 36624, or has made changes that do not substantially change the proposed assessment, the city council shall adopt a resolution establishing the district. The resolution shall contain all of the information specified in paragraphs (1) to (8), inclusive, of subdivision (b) of Section 36625, but need not contain information about the preliminary resolution if none has been adopted.

(Added by Stats. 1999, Ch. 871, Sec. 8. Effective January 1, 2000.)



36627

Following adoption of the resolution establishing district assessments on properties pursuant to Section 36625 or Section 36626, the clerk of the city shall record a notice and an assessment diagram pursuant to Section 3114. No other provision of Division 4.5 (commencing with Section 3100) applies to an assessment district created pursuant to this part.

(Amended by Stats. 2011, Ch. 382, Sec. 20. Effective January 1, 2012.)



36628

The city council may establish one or more separate benefit zones within the district based upon the degree of benefit derived from the improvements or activities to be provided within the benefit zone and may impose a different assessment within each benefit zone. If the assessment is to be levied on businesses, the city council may also define categories of businesses based upon the degree of benefit that each will derive from the improvements or activities to be provided within the district and may impose a different assessment or rate of assessment on each category of business, or on each category of business within each zone.

(Amended by Stats. 2003, Ch. 763, Sec. 9. Effective January 1, 2004.)



36628.5

The city council may levy assessments on businesses or on property owners, or a combination of the two, pursuant to this part. The city council shall structure the assessments in whatever manner it determines corresponds with the distribution of benefits from the proposed improvements and activities.

(Added by Stats. 2003, Ch. 763, Sec. 10. Effective January 1, 2004.)



36629

All provisions of this part applicable to the establishment, modification, or disestablishment of a property and business improvement district apply to the establishment, modification, or disestablishment of benefit zones or categories of business. The city council shall, to establish, modify, or disestablish a benefit zone or category of business, follow the procedure to establish, modify, or disestablish a property and business improvement district.

(Amended by Stats. 2012, Ch. 330, Sec. 22. Effective January 1, 2013.)



36630

If a property and business improvement district expires due to the time limit set pursuant to subdivision (h) of Section 36622, a new management district plan may be created and a new district established pursuant to this part.

(Added by Stats. 1994, Ch. 897, Sec. 1. Effective January 1, 1995.)






CHAPTER 3. Assessments

36631

The collection of the assessments levied pursuant to this part shall be made at the time and in the manner set forth by the city council in the resolution levying the assessment. Assessments levied on real property may be collected at the same time and in the same manner as for the ad valorem property tax, and may provide for the same lien priority and penalties for delinquent payment. All delinquent payments for assessments levied pursuant to this part shall be charged interest and penalties.

(Amended by Stats. 2011, Ch. 382, Sec. 21. Effective January 1, 2012.)



36632

(a) The assessments levied on real property pursuant to this part shall be levied on the basis of the estimated benefit to the real property within the property and business improvement district. The city council may classify properties for purposes of determining the benefit to property of the improvements and activities provided pursuant to this part.

(b) Assessments levied on businesses pursuant to this part shall be levied on the basis of the estimated benefit to the businesses within the property and business improvement district. The city council may classify businesses for purposes of determining the benefit to the businesses of the improvements and activities provided pursuant to this part.

(c) Properties zoned solely for residential use, or that are zoned for agricultural use, are conclusively presumed not to benefit from the improvements and service funded through these assessments, and shall not be subject to any assessment pursuant to this part.

(Amended by Stats. 2003, Ch. 763, Sec. 13. Effective January 1, 2004.)



36633

The validity of an assessment levied under this part shall not be contested in any action or proceeding unless the action or proceeding is commenced within 30 days after the resolution levying the assessment is adopted pursuant to Section 36626. Any appeal from a final judgment in an action or proceeding shall be perfected within 30 days after the entry of judgment.

(Repealed and added by Stats. 2001, Ch. 88, Sec. 5. Effective January 1, 2002.)



36634

The city council may execute baseline service contracts that would establish levels of city services that would continue after a property and business improvement district has been formed.

(Repealed and added by Stats. 2001, Ch. 88, Sec. 5. Effective January 1, 2002.)



36635

The owners association may, at any time, request that the city council modify the management district plan. Any modification of the management district plan shall be made pursuant to this chapter.

(Repealed and added by Stats. 2001, Ch. 88, Sec. 5. Effective January 1, 2002.)



36636

(a) Upon the written request of the owners association, the city council may modify the management district plan after conducting one public hearing on the proposed modifications. The city council may modify the improvements and activities to be funded with the revenue derived from the levy of the assessments by adopting a resolution determining to make the modifications after holding a public hearing on the proposed modifications. If the modification includes the levy of a new or increased assessment, the city council shall comply with Section 36623. Notice of all other public meetings and public hearings pursuant to this section shall comply with both of the following:

(1) The resolution of intention shall be published in a newspaper of general circulation in the city once at least seven days before the public meeting.

(2) A complete copy of the resolution of intention shall be mailed by first class mail, at least 10 days before the public meeting, to each business owner or property owner affected by the proposed modification.

(b)The city council shall adopt a resolution of intention which states the proposed modification prior to the public hearing required by this section. The public hearing shall be held not more than 90 days after the adoption of the resolution of intention.

(Amended by Stats. 2007, Ch. 114, Sec. 6. Effective January 1, 2008.)



36637

Any subsequent modification of the resolution shall be reflected in subsequent notices and maps recorded pursuant to Division 4.5 (commencing with Section 3100), in a manner consistent with the provisions of Section 36627.

(Amended by Stats. 2003, Ch. 763, Sec. 14. Effective January 1, 2004.)






CHAPTER 3.5. Financing

36640

(a)The city council may, by resolution, determine and declare that bonds shall be issued to finance the estimated cost of some or all of the proposed improvements described in the resolution of formation adopted pursuant to Section 36625, if the resolution of formation adopted pursuant to that section provides for the issuance of bonds, under the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500)) or in conjunction with Marks-Roos Local Bond Pooling Act of 1985 (Article 4 (commencing with Section 6584) of Chapter 5 of Division 7 of Title 1 of the Government Code). Either act, as the case may be, shall govern the proceedings relating to the issuance of bonds, although proceedings under the Bond Act of 1915 may be modified by the city council as necessary to accommodate assessments levied upon business pursuant to this part.

(b) The resolution adopted pursuant to subdivision (a) shall generally describe the proposed improvements specified in the resolution of formation adopted pursuant to Section 36625, set forth the estimated cost of those improvements, specify the number of annual installments and the fiscal years during which they are to be collected. The amount of debt service to retire the bonds shall not exceed the amount of revenue estimated to be raised from assessments over 30 years.

(c) Notwithstanding any other provision of this part, assessments levied to pay the principal and interest on any bond issued pursuant to this section shall not be reduced or terminated if doing so would interfere with the timely retirement of the debt.

(Added by Stats. 2003, Ch. 763, Sec. 15. Effective January 1, 2004.)






CHAPTER 4. Governance

36650

(a) The owners association shall cause to be prepared a report for each fiscal year, except the first year, for which assessments are to be levied and collected to pay the costs of the improvements and activities described in the report. The owners association s first report shall be due after the first year of operation of the district. The report may propose changes, including, but not limited to, the boundaries of the property and business improvement district or any benefit zones within the district, the basis and method of levying the assessments, and any changes in the classification of property, including any categories of business, if a classification is used.

(b) The report shall be filed with the clerk and shall refer to the property and business improvement district by name, specify the fiscal year to which the report applies, and, with respect to that fiscal year, shall contain all of the following information:

(1) Any proposed changes in the boundaries of the property and business improvement district or in any benefit zones or classification of property or businesses within the district.

(2) The improvements and activities to be provided for that fiscal year.

(3) An estimate of the cost of providing the improvements and the activities for that fiscal year.

(4) The method and basis of levying the assessment in sufficient detail to allow each real property or business owner, as appropriate, to estimate the amount of the assessment to be levied against his or her property or business for that fiscal year.

(5) The amount of any surplus or deficit revenues to be carried over from a previous fiscal year.

(6) The amount of any contributions to be made from sources other than assessments levied pursuant to this part.

(c) The city council may approve the report as filed by the owners association or may modify any particular contained in the report and approve it as modified. Any modification shall be made pursuant to Sections 36635 and 36636.

The city council shall not approve a change in the basis and method of levying assessments that would impair an authorized or executed contract to be paid from the revenues derived from the levy of assessments, including any commitment to pay principal and interest on any bonds issued on behalf of the district.

(Amended by Stats. 2003, Ch. 763, Sec. 16. Effective January 1, 2004.)



36651

The management district plan may, but is not required to, state that an owners association will provide the improvements or activities described in the management district plan. If the management district plan designates an owners association, the city shall contract with the designated nonprofit corporation to provide services.

(Repealed (by Sec. 8) and added by Stats. 2001, Ch. 88, Sec. 7. Effective January 1, 2002.)






CHAPTER 5. Renewal

36660

(a) Any district previously established whose term has expired, may be renewed by following the procedures for establishment as provided in this chapter.

(b) Upon renewal, any remaining revenues derived from the levy of assessments, or any revenues derived from the sale of assets acquired with the revenues, shall be transferred to the renewed district. If the renewed district includes additional parcels or businesses not included in the prior district, the remaining revenues shall be spent to benefit only the parcels or businesses in the prior district. If the renewed district does not include parcels or businesses included in the prior district, the remaining revenues attributable to these parcels shall be refunded to the owners of these parcels or businesses.

(c) Upon renewal, a district shall have a term not to exceed 10 years, or, if the district is authorized to issue bonds, until the maximum maturity of those bonds. There is no requirement that the boundaries, assessments, improvements, or activities of a renewed district be the same as the original or prior district.

(Amended by Stats. 2003, Ch. 763, Sec. 17. Effective January 1, 2004.)






CHAPTER 6. Disestablishment

36670

(a) Any district established or extended pursuant to the provisions of this part, where there is no indebtedness, outstanding and unpaid, incurred to accomplish any of the purposes of the district, may be disestablished by resolution by the city council in either of the following circumstances:

(1) If the city council finds there has been misappropriation of funds, malfeasance, or a violation of law in connection with the management of the district, it shall notice a hearing on disestablishment.

(2) During the operation of the district, there shall be a 30-day period each year in which assessees may request disestablishment of the district. The first such period shall begin one year after the date of establishment of the district and shall continue for 30 days. The next such 30-day period shall begin two years after the date of the establishment of the district. Each successive year of operation of the district shall have such a 30-day period. Upon the written petition of the owners or authorized representatives of real property or the owners or authorized representatives of businesses in the area who pay 50 percent or more of the assessments levied, the city council shall pass a resolution of intention to disestablish the district. The city council shall notice a hearing on disestablishment.

(b) The city council shall adopt a resolution of intention to disestablish the district prior to the public hearing required by this section. The resolution shall state the reason for the disestablishment, shall state the time and place of the public hearing, and shall contain a proposal to dispose of any assets acquired with the revenues of the assessments levied within the property and business improvement district. The notice of the hearing on disestablishment required by this section shall be given by mail to the property owner of each parcel or to the owner of each business subject to assessment in the district, as appropriate. The city shall conduct the public hearing not less than 30 days after mailing the notice to the property or business owners. The public hearing shall be held not more than 60 days after the adoption of the resolution of intention.

(Amended by Stats. 2011, Ch. 382, Sec. 22. Effective January 1, 2012.)



36671

(a) Upon the disestablishment or expiration without renewal of a district, any remaining revenues, after all outstanding debts are paid, derived from the levy of assessments, or derived from the sale of assets acquired with the revenues, or from bond reserve or construction funds, shall be refunded to the owners of the property or businesses then located and operating within the district in which assessments were levied by applying the same method and basis that was used to calculate the assessments levied in the fiscal year in which the district is disestablished or expires. All outstanding assessment revenue collected after disestablishment shall be spent on improvements and activities specified in the management district plan.

(b) If the disestablishment occurs before an assessment is levied for the fiscal year, the method and basis that was used to calculate the assessments levied in the immediate prior fiscal year shall be used to calculate the amount of any refund.

(Amended by Stats. 2012, Ch. 330, Sec. 23. Effective January 1, 2013.)









PART 8. MULTIFAMILY IMPROVEMENT DISTRICTS

CHAPTER 1. General Provisions

36700

This part shall be known and may be cited as the Multifamily Improvement District Law.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36701

The Legislature finds and declares all of the following:

(a) Many businesses that operate multifamily residential properties and commercial properties within predominantly multifamily neighborhoods of California s communities are economically disadvantaged, are underutilized, and are unable to attract tenants because of inadequate facilities, services, and activities in those neighborhoods.

(b) It is in the public interest to promote the economic revitalization and physical maintenance of the multifamily residential neighborhoods to create jobs, attract new businesses, and prevent the erosion of the multifamily residential neighborhoods.

(c) It is of particular local benefit to allow cities to fund business related improvements and activities through the levy of assessments upon the businesses or real property that benefit from those improvements.

(d) Assessments levied for the purpose of providing improvements and promoting activities that benefit real property or businesses are not taxes for the general benefit of a city, but are assessments for the improvements and activities that confer special benefits upon the real property or businesses for which the improvements and activities are provided.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36702

The purpose of this part is to supplement previously enacted provisions of law that authorize cities to levy assessments pursuant to the Parking and Business Improvement Area Law of 1989 (Part 6 (commencing with Section 36500)) and the Property and Business Improvement District Law of 1994 (Part 7 (commencing with Section 36600)). This part does not affect or limit any other provisions of law authorizing or providing for the furnishing of improvements or activities or the raising of revenue for these purposes.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36703

This part provides an alternative method of financing certain improvements and activities. The provisions of this part shall not affect or limit any other provisions of law authorizing or providing for the furnishing of improvements or activities or the raising of revenue for these purposes.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36704

(a) Nothing in this part is intended to preempt the authority of a charter city to adopt ordinances providing for a different method of levying assessments for similar or additional purposes from those set forth in this part.

(b) A multifamily improvement district created pursuant to this part is expressly exempt from the provisions of the Special Assessment Investigation, Limitation and Majority Protest Act of 1931 (Division 4 (commencing with Section 2800)).

(c) Any provision in this part that conflicts with any other provision of law shall prevail over the other provision of law.

(d) This part is intended to be construed liberally and, if any provision is held invalid, the remaining provisions shall remain in full force and effect.

(e) Assessments levied under this part are not special taxes.

(f) Consistent with Article XIII?C of the California Constitution, no assessment shall be imposed under this part on any property which exceeds the reasonable cost of the proportional special benefit conferred on that property. Only special benefits are assessable, and a city shall separate the general benefits from the special benefits conferred on any property.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36705

As used in this part:

(a) Activities means, but is not limited to, all of the following:

(1) Providing security services supplemental to those normally provided by the city.

(2) Maintaining, including irrigating, landscaping.

(3) Providing sanitation, graffiti removal, street and sidewalk cleaning, and other public services supplemental to those normally provided by the city.

(4) Marketing, advertising, and promoting economic development, including the retention and recruitment of businesses and tenants.

(5) Providing managerial services for multifamily residential businesses.

(6) Providing building inspection and code enforcement services for multifamily residential businesses supplemental to those normally provided by the city.

(b) Assessment means a levy for the purpose of acquiring, constructing, installing, or maintaining improvements and promoting activities which will benefit the properties or businesses located within a multifamily improvement district.

(c) Business means all types of businesses, including, but not limited to, the operation of multifamily residential properties, retail stores, commercial properties, financial institutions, and professional offices.

(d) City means a city, county, city and county, or an agency or entity created pursuant to the Joint Exercise of Powers Act, Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code, the public member agencies of which includes only cities, counties, or a city and county.

(e) City council means the city council of a city or the board of supervisors of a county, or the agency, commission, or board created pursuant to a joint powers agreement and which is a city within the meaning of this part.

(f) Improvement means the acquisition, construction, installation, or maintenance of any tangible property with an estimated useful life of five years or more, including, but not limited to:

(1) Parking facilities.

(2) Benches, booths, kiosks, display cases, pedestrian shelters, signs, and entry monuments.

(3) Trash receptacles.

(4) Street lighting.

(5) Street decorations.

(6) Parks.

(7) Fountains.

(8) Planting areas.

(9) Closing, opening, widening, or narrowing of existing streets.

(10) Facilities or equipment, or both, to enhance the security of persons and property within the district.

(11) Ramps, sidewalks, plazas, and pedestrian malls.

(12) Rehabilitation or removal of existing structures.

(g) Management district plan or plan means a proposal as described in Section 36713.

(h) Multifamily improvement district, or district, means a multifamily improvement district established pursuant to this part.

(i) Owners association means a private nonprofit entity that is under contract with a city to administer or implement activities and improvements specified in the management district plan. An owners association may be an existing nonprofit entity or a newly formed nonprofit entity. An owners association is a private entity and may not be considered a public entity for any purpose, nor may its board members or staff be considered to be public officials for any purpose.

(j) Property means real property situated within a multifamily improvement district.

(k) Property owner or owner means any person shown as the owner of land on the last equalized assessment roll or otherwise known to be the owner of land by the city council. The city council has no obligation to obtain other information as to the ownership of land, and its determination of ownership shall be final and conclusive for the purposes of this part. Wherever this subdivision requires the signature of the property owner, the signature of the authorized agent of the property owner shall be sufficient.

(l) Tenant means an occupant pursuant to a lease or a rental agreement of commercial space or a dwelling unit, other than an owner.

(Amended by Stats. 2005, Ch. 22, Sec. 190. Effective January 1, 2006.)






CHAPTER 2. Formation

36710

(a) A multifamily improvement district may be established pursuant to this chapter.

(b) A city may not form a multifamily improvement district on or after January 1, 2022, unless a later statute which is enacted on or before January 1, 2022, deletes or extends that date.

(Amended by Stats. 2010, Ch. 339, Sec. 1. Effective January 1, 2011.)



36711

A county may not form a district within the territorial jurisdiction of a city without the consent of the city council of that city. A city may not form a district within the unincorporated territory of a county without the consent of the board of supervisors of that county. A city may not form a district within the territorial jurisdiction of another city without the consent of the city council of the other city.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36712

(a) Upon the submission of a written petition, signed by either property owners paying more than two-thirds of the proposed assessment or by business owners paying more than two-thirds of the proposed assessment, the city council may initiate proceedings to form a district by the adoption of a resolution expressing its intention to form a district.

(b) The petition of the property owners or the business owners required pursuant to subdivision (a) shall include all of the following:

(1) A map showing the general boundaries of the proposed district.

(2) A general description of the proposed activities and improvements to be carried out by the district.

(3) A general description of how the proposed district will be financed, and whether bonds are proposed to be issued.

(c) The resolution of intention described in subdivision (a) shall contain all of the following:

(1) A brief description of the proposed activities and improvements, the amount of the proposed assessment, a statement as to whether the assessment will be levied on property or on businesses within the district, a statement as to whether bonds will be issued, and a description of the exterior boundaries of the proposed district. The descriptions and statements do not need to be detailed and shall be sufficient if they enable an owner to generally identify the nature and extent of the improvements and activities and the location and extent of the proposed district.

(2) Order the preparation of a management district plan by a registered professional engineer certified by the state.

(Amended by Stats. 2007, Ch. 114, Sec. 7. Effective January 1, 2008.)



36713

The management district plan shall contain all of the following:

(a) A map of the proposed district in sufficient detail to locate each parcel of property and, if businesses are to be assessed, each business within the district.

(b) The name of the proposed district.

(c) A description of the boundaries of the proposed district, including the boundaries of any benefit zones, proposed for establishment or extension in a manner sufficient to identify the affected lands and businesses included. Under no circumstances shall the boundaries of a proposed district overlap with the boundaries of another existing district created pursuant to this part. Nothing in this part prohibits the boundaries of a district created pursuant to this part to overlap with other assessment districts.

(d) The improvements and activities proposed for each year of operation of the district and the maximum cost thereof.

(e) The total annual amount proposed to be expended for improvements, maintenance and operations, and debt service in each year of operation of the district.

(f) The proposed source or sources of financing including the proposed method and basis of levying the assessment in sufficient detail to allow each property owner or each business owner to calculate the amount of the assessment to be levied against his or her property or business. The plan shall also state whether bonds will be issued to finance improvements.

(g) The time and manner of collecting the assessments.

(h) The specific number of years in which assessments will be levied. In a new district, the maximum number of years shall be five. Upon renewal, a district shall have a term not to exceed 10 years. Notwithstanding those time limitations, a district that finances improvements with bonds may levy assessments until the maximum maturity of those bonds, not to exceed 20 years. The management district plan may set forth specific increases in assessments for each year of operation of the district.

(i) The proposed time for implementation and completion of the management district plan.

(j) Any proposed rules and regulations to be applicable to the district.

(k) A list of the properties or the businesses to be assessed, including the assessor s parcel numbers for any properties to be assessed, and a statement of the method or upon benefited real property or businesses, in proportion to the benefit received by the property or the business, to defray the cost thereof, including operation and maintenance. The plan may provide that all or any class or category of real property which is exempt by law from real property taxation may nevertheless be included within the boundaries of the district but shall not be subject to assessment on real property.

(l) Any other item or matter required to be incorporated therein by the city council.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36714

(a) If a city council proposes to levy a new or increased property assessment, the notice and protest and hearing procedures shall comply with Section 53753 of the Government Code. Notwithstanding subdivision (e) of Section 53753 of the Government Code, the city may not establish the district or levy assessments if the assessment ballots submitted, and not withdrawn, in opposition to the proposed assessment exceed one-third of the total assessment ballots submitted, and not withdrawn, weighting those assessment ballots by the amount of the proposed assessment to be imposed upon the identified parcel for which each assessment ballot was submitted.

(b) If a city council proposes to levy a new or increased business assessment, the notice and protest and hearing procedure shall comply with Section 54954.6 of the Government Code, except that notice shall be mailed to the owners of the businesses proposed to be assessed.

(Amended by Stats. 2007, Ch. 114, Sec. 8. Effective January 1, 2008.)



36715

At the conclusion of the public hearing to establish the district, the city council may adopt, revise, change, reduce, or modify the proposed assessment or the type or types of improvements and activities to be funded with the revenues from the assessments. Proposed assessments may only be revised by reducing any or all of them. At the public hearing, the city council may only make changes in, to, or from the boundaries of the proposed district that will exclude territory that will not benefit from the proposed improvements or activities. Any modifications, revisions, reductions, or changes to the proposed assessment district shall be reflected in the notice and map recorded pursuant to Section 36718.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36716

(a) If the city council, following the public hearing, decides to establish the proposed district, the city council shall adopt a resolution of formation that shall contain all of the following:

(1) A brief description of the proposed activities and improvements, the amount of the proposed assessment, a statement as to whether the assessment will be levied on property or businesses within the district, a statement about whether bonds will be issued, and a description of the exterior boundaries of the proposed district. The descriptions and statements do not need to be detailed and shall be sufficient if they enable an owner to generally identify the nature and extent of the improvements and activities and the location and extent of the proposed district.

(2) The number, date of adoption, and title of the resolution of intention.

(3) The time and place where the public hearing was held concerning the establishment of the district.

(4) A determination regarding any protests received. The city shall not establish the district or levy assessments if the assessment ballots submitted, and not withdrawn, in opposition to the proposed assessment exceed one-third of the total assessment ballots submitted, and not withdrawn, weighting those assessment ballots by the amount of the proposed assessment to be imposed upon the identified parcel for which each assessment ballot was submitted.

(5) A statement that the properties or businesses in the district established by the resolution shall be subject to any amendments to this part.

(6) A statement that the improvements and activities to be provided in the district will be funded by the levy of the assessments. The revenue from the levy of assessments within a district shall not be used to provide improvements or activities outside the district or for any purpose other than the purposes specified in the resolution of intention, as modified by the city council at the hearing concerning establishment of the district.

(7) A finding that the property or the businesses within the area of the district will be benefited by the improvements and activities funded by the assessments proposed to be levied.

(b) The adoption of the resolution of formation and recordation of the notice and map pursuant to Section 36718 shall constitute the levy of an assessment in each of the fiscal years referred to in the management district plan.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36717

If the city council, following the public hearing, desires to establish the proposed district, and the city council has not made changes pursuant to Section 36715, or has made changes that do not substantially change the proposed assessment, the city council shall adopt a resolution establishing the district. The resolution shall contain all of the information specified in paragraphs (1) to (8), inclusive, of subdivision (a) of Section 36716, but need not contain information about the preliminary resolution if none has been adopted.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36718

Following the adoption of the resolution establishing the district pursuant to Section 36716 or 36717, the clerk of the city shall record a notice and an assessment diagram pursuant to Section 3114. If the assessment is levied on businesses, the text of the recorded notice shall be modified to reflect that the assessment will be levied on businesses, or specified categories of businesses, within the area of the district. No other provision of Division 4.5 (commencing with Section 3100) applies to an assessment district created pursuant to this part.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36719

The city council may establish one or more separate benefit zones within the district based upon the degree of benefit derived from the improvements or activities to be provided within the benefit zone and may impose different assessments within each benefit zone. If the assessment is to be levied on businesses, the city council may also define categories of businesses based upon the degree of benefit that each will derive from the improvements or activities to be provided within the district and may impose different assessments or rates of assessment on each category of business, or on each category of business within each zone.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36720

The city council may levy assessments on businesses or on property owners, or a combination of the two, pursuant to this part. The city council shall structure the assessments in whatever manner it determines corresponds with the distribution of benefits from the proposed improvements and activities.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36721

All provisions of this part applicable to the establishment, modification, or disestablishment of a district apply to the establishment, modification, or disestablishment of benefit zones or categories of business. The city council shall, to establish, modify, or disestablish a benefit zone or category of business, follow the procedure to establish, modify, or disestablish a district.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36722

If a district expires due to the time limit set pursuant to subdivision (h) of Section 36713, a new management district plan may be created and a new district established pursuant to this part.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)






CHAPTER 3. Assessments

36730

The collection of the assessments levied pursuant to this part shall be made at the time and in the manner set forth by the city council in the resolution establishing the management district plan described in Section 36713. Assessments levied on real property may be collected at the same time and in the same manner as for the ad valorem property tax, and may provide for the same lien priority and penalties for delinquent payment. All delinquent payments for assessments levied pursuant to this part shall be charged interest and penalties.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36731

(a) The assessments levied on real property pursuant to this part shall be levied on the basis of the estimated benefit to the real property within the district. The city council may classify properties for purposes of determining the benefit to property of the improvements and activities provided pursuant to this part.

(b) Assessments levied on businesses pursuant to this part shall be levied on the basis of the estimated benefit to the businesses within the district. The city council may classify businesses for purposes of determining the benefit to the businesses of the improvements and activities provided pursuant to this part.

(c) Properties used for single-family residential use, or that are zoned for agricultural use, are conclusively presumed not to benefit from the improvements and service funded through these assessments, and shall not be subject to any assessment pursuant to this part.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36732

The validity of an assessment levied under this part shall not be contested in any action or proceeding unless the action or proceeding is commenced within 30 days after the resolution levying the assessment is adopted pursuant to Section 36717. Any appeal from a final judgment in an action or proceeding shall be perfected within 30 days after the entry of judgment.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36733

The city council may execute baseline service contracts that would establish levels of city services that would continue after a district has been formed.

(Amended by Stats. 2005, Ch. 22, Sec. 191. Effective January 1, 2006.)



36734

The owners association may, at any time, request that the city council modify the management district plan. Any modification of the management district plan shall be made pursuant to this chapter.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36735

(a) Upon the written request of the owners association, the city council may modify the management district plan after conducting one public hearing on the proposed modifications. The city council may modify the improvements and activities to be funded with the revenue derived from the levy of the assessments by adopting a resolution determining to make the modifications after holding a public hearing on the proposed modifications. If the modification includes the levy of a new or increased assessment, the city council shall comply with Section 36714. Notice of all other public meetings and public hearings pursuant to this section shall comply with both of the following:

(1) The resolution of intention shall be published in a newspaper of general circulation in the city once at least seven days before the public meeting.

(2) A complete copy of the resolution of intention shall be mailed by first class mail, at least 10 days before the public meeting, to each business owner or property owner affected by the proposed modification.

(b) The city council shall adopt a resolution of intention which states the proposed modification prior to the public hearing required by this section. The public hearing shall be held not more than 90 days after the adoption of the resolution of intention.

(Amended by Stats. 2007, Ch. 114, Sec. 9. Effective January 1, 2008.)



36736

Any subsequent modification of the resolution shall be reflected in subsequent notices and maps recorded pursuant to Division 4.5 (commencing with Section 3100), in a manner consistent with the provisions of Section 36718.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36737

(a) The city council may, by resolution, determine and declare that bonds shall be issued to finance the estimated cost of some or all of the proposed improvements described in the resolution of formation adopted pursuant to Section 36716, if the resolution of formation adopted pursuant to that section provides for the issuance of bonds, under the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500)) or in conjunction with Marks-Roos Local Bond Pooling Act of 1985 (Article 4 (commencing with Section 6584) of Chapter 5 of Division 7 of Title 1 of the Government Code). Either act, as the case may be, shall govern the proceedings relating to the issuance of bonds, although proceedings under the Improvement Bond Act of 1915 may be modified by the city council as necessary to accommodate assessments levied upon business pursuant to this part.

(b) The resolution adopted pursuant to subdivision (a) shall generally describe the proposed improvements specified in the resolution of formation adopted pursuant to Section 36716, set forth the estimated cost of those improvements, specify the number of annual installments and the fiscal years during which they are to be collected. The amount of debt service to retire the bonds shall not exceed the amount of revenue estimated to be raised from assessments over 20 years.

(c) Notwithstanding any other provision of this part, assessments levied to pay the principal and interest on any bond issued pursuant to this section shall not be reduced or terminated if doing so would interfere with the timely retirement of the debt.

(Amended by Stats. 2005, Ch. 22, Sec. 192. Effective January 1, 2006.)






CHAPTER 4. Governance

36740

Notwithstanding any other provision of this part, an owners association shall comply with the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code), at all times when matters within the subject matter of the district are heard, discussed, or deliberated, and with the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), for all documents relating to activities of the district.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36741

(a) The owners association shall cause to be prepared a report for each fiscal year, except the first year, for which assessments are to be levied and collected to pay the costs of the improvements and activities described in the report. The owners association s first report shall be due after the first year of operation of the district. The report may propose changes, including, but not limited to, the boundaries of the district or any benefit zones within the district, the basis and method of levying the assessments, and any changes in the classification of property, including any categories of business, if a classification is used.

(b) The report shall be filed with the clerk and shall refer to the district by name, specify the fiscal year to which the report applies, and, with respect to that fiscal year, shall contain all of the following information:

(1) Any proposed changes in the boundaries of the district or in any benefit zones or classification of property or businesses within the district.

(2) The improvements and activities to be provided for that fiscal year.

(3) An estimate of the cost of providing the improvements and the activities for that fiscal year.

(4) The method and basis of levying the assessment in sufficient detail to allow each real property or business owner, as appropriate, to estimate the amount of the assessment to be levied against his or her property or business for that fiscal year.

(5) The amount of any surplus or deficit revenues to be carried over from a previous fiscal year.

(6) The amount of any contributions to be made from sources other than assessments levied pursuant to this part.

(c) The city council may approve the report as filed by the owners association or may modify any particular contained in the report and approve it as modified. Any modification shall be made pursuant to Sections 36734 and 36735.

(d) The city council shall not approve a change in the basis and method of levying assessments that would impair an authorized or executed contract to be paid from the revenues derived from the levy of assessments, including any commitment to pay principal and interest on any bonds issued on behalf of the district.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36742

The management district plan may, but is not required to, state that an owners association will provide the improvements or activities described in the management district plan. If the management district plan designates an owners association, the city shall contract with the designated nonprofit corporation to provide services.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36743

(a) Any district previously established whose term has expired, may be renewed by following the procedures for establishment as provided in this chapter.

(b) Upon renewal, any remaining revenues derived from the levy of assessments, or any revenues derived from the sale of assets acquired with the revenues, shall be transferred to the renewed district. If the renewed district includes additional parcels or businesses not included in the prior district, the remaining revenues shall be spent to benefit only the parcels or the businesses in the prior district. If the renewed district does not include parcels or the businesses included in the prior district, the remaining revenues attributable to these parcels shall be refunded to the owners of these parcels or businesses.

(c) Upon renewal, a district shall have a term not to exceed 10 years. There is no requirement that the boundaries, assessments, improvements, or activities of a renewed district be the same as the original or prior district.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36744

(a) Any district established or extended pursuant to the provisions of this part, where there is no indebtedness, outstanding and unpaid, incurred to accomplish any of the purposes of the district, may be disestablished by resolution by the city council in either of the following circumstances:

(1) If the city council finds there has been a misappropriation of funds, malfeasance, or a violation of law in connection with the management of the district, it shall notice a hearing on disestablishment.

(2) During the operation of the district, there shall be a 30-day period each year in which assessees may request disestablishment of the district. The first such period shall begin one year after the date of establishment of the district and shall continue for 30 days. The next such 30-day period shall begin two years after the date of the establishment of the district. Each successive year of operation of the district shall have such a 30-day period. Upon the written petition of the owners of real property or of businesses in the area who pay 50 percent or more of the assessments levied, the city council shall pass a resolution of intention to disestablish the district. The city council shall give notice of the public hearing on the proposed disestablishment.

(b) The city council shall adopt a resolution of intention to disestablish the district prior to the public hearing required by this section. The resolution shall state the reason for the disestablishment, shall state the time and place of the public hearing, and shall contain a proposal to dispose of any assets acquired with the revenues of the assessments levied within the district. The notice of the hearing on the proposed disestablishment required by this section shall be given by mail to the property owner of each parcel or to the owner of each business subject to assessment in the district, as appropriate. The city shall conduct the public hearing not less than 30 days after mailing the notice to the property or business owners. The public hearing shall be held not more than 60 days after the adoption of the resolution of intention.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)



36745

(a) Upon the disestablishment of a district, any remaining revenues, after all outstanding debts are paid, derived from the levy of assessments, or derived from the sale of assets acquired with the revenues, or from bond reserve or construction funds, shall be refunded to the owners of the property or businesses then located and operating within the district in which assessments were levied by applying the same method and basis that was used to calculate the assessments levied in the fiscal year in which the district is disestablished. All outstanding assessment revenue collected after disestablishment shall be spent on improvements and activities specified in the management district plan.

(b) If the disestablishment occurs before an assessment is levied for the fiscal year, the method and basis that was used to calculate the assessments levied in the immediate prior fiscal year shall be used to calculate the amount of any refund.

(Added by Stats. 2004, Ch. 526, Sec. 1. Effective January 1, 2005.)















Unemployment Insurance Code - UIC

GENERAL PROVISIONS

1

This act is known and may be cited as the Unemployment Insurance Code.

(Enacted by Stats. 1953, Ch. 308.)



2

The provisions of this code insofar as they are substantially the same as existing statutory provisions relating to the same subject matter shall be construed as restatements and continuations, and not as new enactments.

(Enacted by Stats. 1953, Ch. 308.)



3

Any action or proceeding commenced before this code takes effect, or any right accrued, is not affected by this code, but all procedure taken shall conform to the provisions of this code as far as possible.

(Enacted by Stats. 1953, Ch. 308.)



4

Unless the context otherwise requires, the general provisions hereinafter set forth govern the construction of this code.

(Enacted by Stats. 1953, Ch. 308.)



5

Division, part, chapter, article, and section headings do not in any manner affect the scope, meaning, or intent of the provisions of this code.

(Enacted by Stats. 1953, Ch. 308.)



6

Whenever a power is granted to, or a duty imposed on any person or board by any provision of this code, it may be exercised or performed by any deputy or person authorized by the person or board to whom the power is granted or on whom the duty is imposed, unless it is expressly provided that the power or duty shall be exercised or performed only by the person or board to whom the power is granted or on whom the duty is imposed.

(Enacted by Stats. 1953, Ch. 308.)



7

Whenever any reference is made to any portion of this code or of any other law, the reference applies to all amendments and additions thereto, now or hereafter made.

(Enacted by Stats. 1953, Ch. 308.)



8

Writing includes any form of recorded message capable of comprehension by ordinary visual means. Whenever any notice, report, petition, permit, statement, or record is required by this code, it shall be made in writing in the English language.

(Enacted by Stats. 1953, Ch. 308.)



9

Section means a section of this code unless some other statute is specifically mentioned, and subdivision means a subdivision of the section in which the term occurs unless some other section is expressly mentioned.

(Enacted by Stats. 1953, Ch. 308.)



10

The present tense includes the past and future tenses; and the future, the present.

(Enacted by Stats. 1953, Ch. 308.)



11

The masculine gender includes the feminine and neuter.

(Enacted by Stats. 1953, Ch. 308.)



12

The singular number includes the plural and the plural the singular.

(Enacted by Stats. 1953, Ch. 308.)



13

City includes incorporated city, city and county, municipal corporation, municipality, town and incorporated town.

(Enacted by Stats. 1953, Ch. 308.)



14

County includes city and county.

(Enacted by Stats. 1953, Ch. 308.)



15

Shall is mandatory and may is permissive.

(Enacted by Stats. 1953, Ch. 308.)



16

Oath includes affirmation and written certification or declaration subscribed to be true under penalty of perjury.

(Amended by Stats. 1963, Ch. 1548.)



17

Signature or subscription includes mark. The mark shall be made as required in the Civil Code.

(Enacted by Stats. 1953, Ch. 308.)



18

If any provision of this code, or its application to any person or circumstance is held invalid, the remainder of the code, or the application of the provision to other persons or circumstances is not affected.

(Enacted by Stats. 1953, Ch. 308.)



19

All persons who, at the time this code goes into effect, hold office under any of the acts repealed by this code, which offices are continued by this code, continue to hold them according to their former tenure.

(Enacted by Stats. 1953, Ch. 308.)



20

Whenever any reference is made to any person, officer, board, or agency by any provision of this code, the reference applies to any other person, officer, board, or agency to whom the functions vested in the person, officer, board, or agency referred to are transferred.

(Added by Stats. 1959, Ch. 1729.)



21

The Legislature hereby declares its intent that the term workmen s compensation shall hereafter also be known as workers compensation. In furtherance of this policy it is the desire of the Legislature that references to the term workmen s compensation in this code be changed to workers compensation when such code sections are being amended for any purpose. This act is declaratory and not amendatory of existing law.

(Added by Stats. 1974, Ch. 1454.)






DIVISION 1. UNEMPLOYMENT AND DISABILITY COMPENSATION

PART 1. UNEMPLOYMENT COMPENSATION

CHAPTER 1. General Provisions

ARTICLE 1. Policy and Interpretation

100

As a guide to the interpretation and application of this division the public policy of this State is declared as follows:

Experience has shown that large numbers of the population of California do not enjoy permanent employment by reason of which their purchasing power is unstable. This is detrimental to the interests of the people of California as a whole.

The benefit to all persons resulting from public and private enterprise is realized in the final consumption of goods and services. It is contrary to public policy to permit the supply of consumption goods and services at prices which do not provide against that harm to the population consequent upon periods of unemployment of those who contribute to the production and distribution of such goods and services.

Experience has shown that private charity and local relief cannot alone prevent the effects of unemployment. Experience has shown that if the State awaits the coming of excessive unemployment it can neither create immediately the organization necessary to orderly, economical and effective relief nor bear the financial burden of relief without disrupting its whole system of ordinary revenues and without jeopardizing its credit.

The Legislature therefore declares that in its considered judgment the public good and the general welfare of the citizens of the State require the enactment of this measure under the police power of the State, for the compulsory setting aside of funds to be used for a system of unemployment insurance providing benefits for persons unemployed through no fault of their own, and to reduce involuntary unemployment and the suffering caused thereby to a minimum.

It is the intent of the Legislature that unemployed persons claiming unemployment insurance benefits shall be required to make all reasonable effort to secure employment on their own behalf.

(Enacted by Stats. 1953, Ch. 308.)



101

This part is a part of a national plan of unemployment reserves and social security, and is enacted for the purpose of assisting in the stabilization of employment conditions. The imposition of the tax herein imposed upon California industry alone, without a corresponding tax being imposed upon all industry in the United States, would, by the corresponding penalty upon California industry, defeat the very purposes of this law as set forth in this article. Therefore when existing federal legislation which provides for a tax upon the payment of wages by employers in this State, against which all or any part of the employer contributions required under this part may be credited is repealed, amended, interpreted, affected or otherwise changed in such manner that no portion of such contributions may be thus credited, then upon the date of such change, the provisions of this part requiring employer contributions and providing for payment of unemployment compensation benefits shall cease to be operative and any assets in the Unemployment Fund or Unemployment Administration Fund shall in the discretion of the State Treasurer be held in the then existing depositaries or otherwise in the State Treasury. In the case of the Unemployment Administration Fund, such money may thereafter be dealt with by the State Treasurer pursuant to the conditions of the grant thereof to the State by the United States Government or agency thereof.

(Enacted by Stats. 1953, Ch. 308.)



102

All the rights, privileges or immunities conferred by this division or by acts deemed pursuant thereto shall exist subject to the power of the Legislature to amend or repeal this division at any time.

(Added by Stats. 1953, Ch. 449.)






ARTICLE 2. General Definitions

125

Except where the context otherwise clearly indicates, the definitions set forth in this article shall govern the construction of the provisions of this division.

(Enacted by Stats. 1953, Ch. 308.)



125.3

American aircraft means an aircraft registered under the laws of the United States.

(Added by Stats. 1971, Ch. 1107.)



125.4

American employer means any of the following:

(a) An individual who is a resident of the United States.

(b) A partnership, if two-thirds or more of the partners are residents of the United States.

(c) A trust, if all of the trustees are residents of the United States.

(d) A corporation organized under the laws of the United States or of any state.

(e) A limited liability company organized under the laws of the United States or of any state.

(f) Any Indian tribe as described by subsection (u) of Section 3306 of Title 26 of the United States Code.

(Amended by Stats. 2001, Ch. 255, Sec. 1. Effective January 1, 2002. Applicable from December 21, 2000, pursuant to Sec. 17 of Ch. 255.)



125.5

American vessel means any vessel documented or numbered under the laws of the United States, and includes any vessel which is neither documented or numbered under the laws of the United States nor documented under the laws of any foreign country, if its crew is employed solely by one or more citizens or residents of the United States or corporations organized under the laws of the United States or of any state.

(Added by Stats. 1971, Ch. 1107.)



126

Appeals Board means the California Unemployment Insurance Appeals Board.

(Enacted by Stats. 1953, Ch. 308.)



127

Authorized regulations means regulations promulgated pursuant to the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, as modified by the provisions of this division, and regulation includes the amendment or repeal of a regulation.

(Amended by Stats. 1984, Ch. 193, Sec. 141.)



128

Benefits means the money payments payable to an individual, pursuant to this division, with respect to his unemployment and includes unemployment compensation benefits, federal-state extended benefits, or extended duration benefits, or disability benefits, or all of them.

(Amended by Stats. 1970, Ch. 1156.)



129

Calendar quarter means the period of three consecutive calendar months ending on March 31st, June 30th, September 30th, or December 31st, or the equivalent thereof as may be prescribed by authorized regulations.

(Enacted by Stats. 1953, Ch. 308.)



130

Contingent fund means the Department of Employment Development Contingent Fund.

(Amended by Stats. 1973, Ch. 1212.)



130.5

Benefit Audit Fund means the Employment Development Department Benefit Audit Fund.

(Amended by Stats. 1989, Ch. 1010, Sec. 1.)



131

Contributions means the money payments to the Unemployment Fund, Employment Training Fund, or Unemployment Compensation Disability Fund which are required by this division.

(Amended by Stats. 1983, Ch. 1169, Sec. 1. Note: Amendment by Stats. 2003, Ch. 673, did not take effect; Ch. 673 was rejected as referendum Proposition 72 at the November 2, 2004, election.)



133

Except as otherwise provided, department means the Employment Development Department, which also may be referred to as the Department of Employment Development.

(Amended by Stats. 1974, Ch. 503.)



133.5

Department of Benefit Payments or State Department of Benefit Payments shall be construed to refer to and mean the Employment Development Department.

(Added by Stats. 1977, Ch. 1252.)



134

Except as otherwise provided, director means the Director of Employment Development.

(Amended by Stats. 1973, Ch. 1212, Sec. 74.)



134.1

Director of Benefit Payments shall be construed to refer to and mean Director of Employment Development.

(Added by Stats. 1977, Ch. 1252.)



134.5

Disability fund means the Unemployment Compensation Disability Fund.

(Added by Stats. 1953, Ch. 1294.)



135

(a) Employing unit means any individual or type of organization that has in its employ one or more individuals performing services for it within this state, and includes but is not limited to, the following individuals and organizations:

(1) Any individual or type of organization or public entity that elects coverage pursuant to any provision of this division.

(2) Any joint venture, partnership, association, trust, estate, joint stock company, insurance company, corporation whether domestic or foreign, limited liability company, whether domestic or foreign, community chest, fund, or foundation.

(3) Any public entity. As used in this section, public entity means the State of California (including the Trustees of the California State University), any instrumentality of this state (including the Regents of the University of California), any political subdivision of this state or any of its instrumentalities, a county, city, district (including the governing board of any school district or community college district, any county board of education, any county superintendent of schools, or any personnel commission of a school district or community college district that has a merit system pursuant to any provision of the Education Code), entities receiving state money to conduct county fairs and agricultural fairs pursuant to Sections 25905 and 25906 of the Government Code and that perform no other functions, any public authority, public agency, or public corporation of this state, any instrumentality of more than one of the foregoing, and any instrumentality of any of the foregoing and one or more other states or political subdivisions.

(4) Any instrumentality of the United States required to make payments under this division.

(5) The receiver, trustee in bankruptcy, trustee or successor thereof, and the legal representative of a deceased person.

(6) Any Indian tribe as described by subsection (u) of Section 3306 of Title 26 of the United States Code.

(b) All individuals performing services within this state for any employing unit that maintains two or more separate establishments within this state shall be deemed to be employed by a single employing unit for all the purposes of this division. This subdivision does not apply to any Indian tribe (as described by subsection (u) of Section 3306 of Title 26 of the United States Code) and the subdivisions, subsidiaries, or other business enterprises wholly owned by the Indian tribe if the tribe chooses to treat those subdivisions, subsidiaries, or other business enterprises as separate business entities for the purposes of Section 803.

(Amended by Stats. 2001, Ch. 255, Sec. 2. Effective January 1, 2002. Applicable from December 21, 2000, pursuant to Sec. 17 of Ch. 255.)



135.1

(a) A new employing unit shall not be created when there is an acquisition or change in the form or organization of an existing business enterprise, or severable portion thereof, and there is a continuity of control of the business enterprise.

(b) Control of a business enterprise may occur by means of ownership of the organization conducting the business enterprise, ownership of assets necessary to conduct the business enterprise, security arrangements or lease arrangements covering assets necessary to conduct the business enterprise, or a contract when the ownership, stated arrangements or contract provide for or allow direction of the internal affairs or conduct of the business enterprise.

(c) A continuity of control will exist if one or more persons, entities, or other organizations controlling the business enterprise remains in control of the business enterprise after an acquisition or change in form. Evidence of continuity of control shall include, but not be limited to, changes of an individual proprietorship to a corporation, partnership, limited liability company, association, or estate; a partnership to an individual proprietorship, corporation, limited liability company, association, estate, or the addition, deletion, or change of partners; a limited liability company to an individual proprietorship, partnership, corporation, association, estate, or to another limited liability company; a corporation to an individual proprietorship partnership, limited liability company, association, estate, or to another corporation or from any form to another form.

(d) An employing unit described in subdivision (a) shall continue to be the same employer for the purposes of this code as before the acquisition or change in form.

(e) This section shall not modify the provisions of Article 2 (commencing with Section 1731) of Chapter 7.

(f) This section shall be subject to subdivision (e) of Section 982 and subdivision (d) of Section 1127.5.

(Amended by Stats. 1994, Ch. 1200, Sec. 80. Effective September 30, 1994.)



135.2

(a) If two or more business enterprises are united by factors of control, operation, and use, the director may determine that the business enterprises are one employing unit.

(1) Control of a business enterprise shall include, but not be limited to, ownership of a majority interest in an organization, ownership of the assets used to conduct the business enterprise of the organization, security arrangements or lease arrangements regarding the assets used to conduct the business enterprise of the organization, or contract when the ownership, stated arrangements, or contract provide for or allow operation of the business enterprise.

(2) Operation of the business enterprise, includes, but is not limited to, management, personnel policies, operating procedures, pricing, collections, and financing of the business enterprise.

(3) Control of two or more business enterprises shall be united if the majority interest in, or control of, each organization is in one individual, entity, association, or other organization.

(4) Unity of operation is evidenced by central financing, accounting, and management of each business enterprise which includes, but is not limited to, common management, personnel policies, operating procedures, pricing, collections, and financing.

(5) The use of two or more business enterprises shall be united if they share a general system of operation and the enterprises are organized for common purposes, and each is coordinated with, or is a part of, the entire operation.

(b) This section shall be subject to subdivision (e) of Section 982 and subdivision (d) of Section 1127.5.

(Added by Stats. 1987, Ch. 548, Sec. 2.)



136

Federal Unemployment Tax Act means Chapter 23 of Subtitle C of the Internal Revenue Code of 1954, or the corresponding provisions of any other federal act into which such provisions may hereafter be incorporated.

(Amended by Stats. 1957, Ch. 1184.)



137

Public employment office means a free public employment office or branch thereof operated by this State or maintained as a part of a state-controlled system of public employment offices.

(Enacted by Stats. 1953, Ch. 308.)



139

State includes the Commonwealth of Puerto Rico, the Virgin Islands, and the District of Columbia, as well as each of the states of the United States.

(Amended by Stats. 1978, Ch. 2.)



140

Unemployment compensation benefits refers to benefits payable under Part 1 of this division.

(Enacted by Stats. 1953, Ch. 308.)



140.5

Unemployment compensation disability benefits or disability benefits refers to money payments payable under Part 2 (commencing with Section 2601) to either of the following:

(a) An eligible unemployed individual with respect to his or her wage losses due to unemployment as a result of illness or other disability, resulting in that individual being unavailable or unable to work.

(b) An eligible individual with respect to his or her wage losses who is unable to work due to caring for a seriously ill or injured family member or bonding with a minor child within one year of the birth or placement of the child in connection with foster care or adoption.

(Amended by Stats. 2003, Ch. 797, Sec. 3. Effective January 1, 2004.)



141

Unemployment insurance wherever it appears in this division means unemployment compensation.

(Enacted by Stats. 1953, Ch. 308.)



142

Unemployment Trust Fund means the Unemployment Trust Fund established and maintained pursuant to Section 904 of the Federal Social Security Act as amended.

(Enacted by Stats. 1953, Ch. 308.)



142.5

United States includes the states, the District of Columbia, the Commonwealth of Puerto Rico, and the Virgin Islands. An individual who is a citizen of the Commonwealth of Puerto Rico or the Virgin Islands (but not otherwise a citizen of the United States) shall be considered as a citizen of the United States.

(Amended by Stats. 1978, Ch. 2.)



143

Week means a period of seven consecutive days as prescribed by authorized regulation. Such regulation may prescribe that a week shall be deemed to be in, within, or during that benefit year which includes the greater part of such week.

(Enacted by Stats. 1953, Ch. 308.)



144

Worker contributions, contributions by workers, employee contributions, or contributions by employees mean contributions to the Disability Fund.

(Enacted by Stats. 1953, Ch. 308.)









CHAPTER 2. Administration

ARTICLE 1. Employment Development Department

301

There is in the Labor and Workforce Development Agency the Employment Development Department, which is vested with the duties, purposes, responsibilities, and jurisdiction heretofore exercised by the State Department of Benefit Payments or the California Health and Human Services Agency with respect to job creation activities. The Employment Development Department shall be administered by an executive officer known as the Director of Employment Development who is vested with the duties, purposes, responsibilities, and jurisdiction heretofore exercised by the Director of Benefit Payments with respect to the following functions:

(a) Job creation activities.

(b) Making manual computations and making or denying recomputations of the amount and duration of benefits.

(c) Determination of contribution rates and the administration and collection of contributions, penalties and interest, including but not limited to filing and releasing liens.

(d) Establishment, administration, and transfer of reserve accounts.

(e) Making assessments and the administration of credits and refunds.

(f) Approving elections for coverage or for financing unemployment and disability insurance coverage.

(Amended by Stats. 2002, Ch. 859, Sec. 13. Effective January 1, 2003.)



301.6

The Employment Development Department shall have the possession and control of all records, papers, offices, equipment, supplies, moneys, appropriations, land, and other property real or personal held for the benefit or use of the State Department of Benefit Payments in the performance of the duties, powers, purposes, responsibilities, and jurisdiction that are vested in the Employment Development Department by Section 301.

(Amended by Stats. 1977, Ch. 1252.)



301.7

All officers and employees of the State Department of Benefit Payments who, on the operative date of the statute amending this section at the 1977 portion of the 1977 78 Regular Session of the Legislature, are serving in the state civil service, other than as temporary employees, and engaged in the performance of a function vested in the Employment Development Department by Section 301 shall be transferred to the Employment Development Department. The status, positions, and rights of such persons shall not be affected by the transfer and shall be retained by them as officers and employees of the Employment Development Department pursuant to the State Civil Service Act, except as to positions exempt from civil service.

(Amended by Stats. 1977, Ch. 1252.)



302

The Director of Employment Development shall be appointed by the Governor, subject to the approval of the Senate, and shall serve as director at the pleasure of the Governor. The annual salary of the Director of Employment Development shall be as provided for by Chapter 6 of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1973, Ch. 1212, Sec. 84.)



303

There shall be five deputy directors in the Employment Development Department who shall be appointed by the Governor subject to the approval of the Senate and shall hold office at the pleasure of the Governor. The salary of the deputy directors shall be fixed in accordance with law.

(Amended by Stats. 1977, Ch. 1252.)



304

Whenever a reference to this division is made in this article it shall also include all other divisions of this code.

(Amended by Stats. 1970, Ch. 1000.)



305

Regulations for the administration of the functions of the Employment Development Department under this code shall be adopted, amended, or repealed by the Director of Employment Development as provided in Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2002, Ch. 29, Sec. 1. Effective January 1, 2003.)



305.5

All regulations heretofore adopted by the Director of the Department of Human Resources Development shall remain in effect and shall be fully enforceable unless and until readopted, amended or repealed by the Director of Employment Development.

(Added by Stats. 1973, Ch. 1207.)



305.6

All regulations heretofore adopted by the Director of Benefit Payments pursuant to this code and in effect immediately preceding the operative date of the amendment of this section enacted by the Legislature during the 1977 78 Regular Session, shall remain in effect and shall be fully enforceable unless and until readopted, amended or repealed by the Director of Employment Development.

(Amended by Stats. 1978, Ch. 429.)



306

The Director of Employment Development may adopt, amend, or repeal such regulations as are reasonably necessary to enforce his functions under this code.

(Amended by Stats. 1973, Ch. 1212, Sec. 93.)



307

The department shall provide, upon the request of any person or entity, any or all of the department s rules, regulations, guidelines, bulletins, manuals, standards of general application, or the departmental responsibilities under any state or federal law, along with any subscription service necessary to assure prompt receipt of additional amendments to any of the above materials. The department shall charge a fee to cover (1) the costs of reproducing the materials and (2) postage associated with a subscription service; however, one free copy of the materials shall be provided to each state legislator, upon request.

Any documents properly classified as confidential shall be exempt from the requirements of this section.

(Added by Stats. 1984, Ch. 268, Sec. 31.7. Effective June 30, 1984.)



310

The Director of Employment Development or the Department of Employment Development may prescribe the extent, if any, to which any rule, regulation or interpretation issued or promulgated in accordance with the provisions of this code shall be applied without retroactive effect.

(Amended by Stats. 1973, Ch. 1212, Sec. 102.)



311

The Director of Employment Development shall appoint such assistants except personnel of the appeals division as he finds necessary for the administration of this division, subject to the provisions of the Government Code, and may delegate to any of the officers or employees of the department such powers and duties as he considers necessary for the proper administration of this division.

The Director of Employment Development and his authorized representatives in the enforcement of the division shall have all the powers of a head of a department as set forth in Article 2 (commencing with Section 11180) of Chapter 2, Part 1, Division 3, Title 2 of the Government Code. For the purpose of any investigation, hearing, or proceeding under this division, the Director of Employment Development may delegate his power in relation thereto to any deputy, or other person properly authorized in writing by him.

(Amended by Stats. 1973, Ch. 1212, Sec. 105.)



315

The appeals division within the department includes the appeals board and its clerical staff and assistants and the administrative law judges and their supervisors and clerical staff and assistants.

(Amended by Stats. 1984, Ch. 537, Sec. 1.)



316

There shall be maintained within an appropriate division of the department, a bureau, section or unit relating to education and public instruction for the purpose of informing employers and workers of their rights and responsibilities under this code, and of instructing the public generally concerning its basic purposes, provisions and operations. All standard information employee pamphlets concerning unemployment and disability insurance programs shall be printed in English and separately in Spanish, or at the discretion of the director, in English and Spanish, in such number as he may determine.

(Amended by Stats. 1979, Ch. 373.)



317

The Director of Employment Development shall maintain a field investigating staff, whose function shall embrace investigation throughout the state of violations of this code, to the end that its provisions are more adequately and strictly enforced.

(Amended by Stats. 1973, Ch. 1212, Sec. 119.)



318

The Director of Employment Development shall comply with all applicable provisions of the Government Code relating to contracts, budgets and other fiscal matters, including Sections 13320 to 13324, inclusive, of that code, in the same manner and to the same extent as other state agencies, insofar as such provisions are not inconsistent with the provisions of the Social Security Act and the rules and regulations of the Secretary of Labor.

(Amended by Stats. 1973, Ch. 1212, Sec. 121.)



320

The Director of Employment Development shall make such reports in such form and containing such information as the Secretary of Labor may from time to time require, and shall comply with such provisions as the secretary may from time to time find necessary to assure the correctness and verification of such reports.

(Amended by Stats. 1973, Ch. 1212, Sec. 124.)



320.5

The director may by authorized regulations prescribe the information required to be reported to the department by employing units under this division and employers subject to withholding tax under Division 6 (commencing with Section 13000) in order to make reports required by the Secretary of Labor, to provide information necessary to administer this code, to estimate unemployment rates or to make other estimates required for the purpose of dispensing or withholding money payments under the Welfare Reform Act of 1971, the Employment Security Amendments of 1970, the Emergency Unemployment Compensation Act of 1971, or the Workforce Investment Act of 1998, and to make any other reports or estimates that may be required by any other state or federal law. The authorized regulations of the director may include requirements for the reporting of employment, unemployment, hours, wages, earnings, the location and nature of the industrial, business, or other activity of each establishment for the conduct of business, performance of services, or industrial operations, and such other requirements as are necessary to comply with this section.

(Amended by Stats. 2002, Ch. 29, Sec. 2. Effective January 1, 2003.)



321

The Director of Employment Development shall make available, upon request, to any agency of the United States government charged with the administration of public works or assistance through public employment, the following information relating to recipients of unemployment compensation:

(a) The recipient s name.

(b) The recipient s address.

(c) The ordinary occupation and employment status of each such recipient of unemployment benefits.

(d) A statement of such recipient s rights to further compensation under this division.

(Amended by Stats. 1973, Ch. 1212, Sec. 127.)



322

The department may exchange information with other governmental departments and agencies, both federal and state, which are concerned with the administration of unemployment insurance, or the collection of taxes which may be used to finance the administration of unemployment insurance, or the relief of unemployed or destitute individuals, or legislation concerning, regulating, or in any manner affecting the obligations arising out of an employer-employee relation, and with other departments or agencies of government as the department deems necessary or desirable for the proper administration of this division in accordance with authorized regulations.

(Amended by Stats. 1987, Ch. 855, Sec. 1.)



323

The Director of Employment Development may apply for an advance to the Unemployment Fund and accept the responsibility for the repayment of such advance in accordance with the conditions specified in Title XII of the Social Security Act, as amended, to secure to this state and its citizens the advantages available under the provisions of that title.

(Amended by Stats. 1973, Ch. 1212, Sec. 133.)



324

The expense of the administration of this division shall be paid out of the Unemployment Administration Fund, unless otherwise provided for in this division.

(Enacted by Stats. 1953, Ch. 308.)



325

(a) The department may study and make recommendations as to action which might tend to:

(1) Promote the prevention of unemployment and the stabilization of employment.

(2) Encourage and assist in the adoption of practical methods of vocational training, retraining and guidance.

(3) Promote the establishment and operation by governmental units and agencies of reserves for public work to be prosecuted in time of business depression and unemployment.

(4) Promote the reemployment of unemployed workers throughout the state in any way that may seem feasible.

(5) Reduce and prevent unemployment.

(6) Establish the most effective methods of providing economic security through all forms of social insurance.

(b) To accomplish the ends set forth in subdivision (a) of this section, the department may carry on and publish the results of investigations and research studies.

(Amended by Stats. 1979, Ch. 373.)



325.5

The department, in consultation and coordination with veterans organizations and veteran service providers, shall do all of the following:

(a) Research the needs of veterans throughout the state and develop a profile of veterans employment and training needs.

(b) Develop a statewide plan for the equitable distribution of employment funds for veterans employment services.

(c) Seek federal funding for purposes of subdivision (a).

(Added by Stats. 1990, Ch. 928, Sec. 1.)



325.6

(a) It is the intent of the Legislature that state supported Veterans Employment Training services meet the same performance standards as those required by the federal Workforce Investment Act for services provided to veterans.

(b) Following any fiscal year in which state funds support the Veterans Employment Training services program, the Employment Development Department shall provide an annual report to the Legislature, on or before November 1, regarding the following performance measures:

(1) The number of veterans receiving individualized, case managed services.

(2) The number of veterans who receive individualized, case managed services entering employment.

(3) The retention rate for veterans who enter employment.

(4) The average earnings for veterans entering employment.

(Added by Stats. 2006, Ch. 69, Sec. 33. Effective July 12, 2006.)



326

The department shall investigate and report upon the degree of unemployment hazard in various industries and occupations and their cost to the Unemployment Fund. It shall recommend to employers in industries or occupations showing an excessive cost to that fund, means for stabilizing employment. It shall also, if necessary, recommend to the Legislature a higher rate of contribution for any classification of industries or occupations in which unemployment is excessive or chronic.

(Amended by Stats. 1979, Ch. 373.)



327

The department is authorized to enter into negotiations with the United States Bureau of the Census to expand the current population survey for a sample of up to 35,000 households in California. The department shall report its findings and the result of the negotiations to the Legislature. At such time as the Bureau of the Census is prepared to undertake the workload involved in expanding California s portion of the population survey, the department shall submit to the Legislature a budget request for funds not available from other sources to finance a contract with the Bureau of the Census. When sufficient funds are made available through the budget process or from other sources, the department is authorized to contract with the Bureau of the Census for the purpose of expanding the current population survey to a sample of up to 35,000 households in California. Based on the results of the expanded survey, the department shall compile and publish monthly information pertaining to employment and unemployment and shall provide such information to state governmental entities, including the Legislature, which are responsible for preparing state economic projections and revenue estimates.

(Added by Stats. 1979, Ch. 997.)



329

(a) The director, or his or her designee, shall serve as Chairperson of the Joint Enforcement Strike Force on the Underground Economy provided for in Executive Order W-66-93. The strike force shall include, but not be limited to, representatives of the Employment Development Department, the Department of Consumer Affairs, the Department of Industrial Relations, the Department of Insurance, and the Office of Criminal Justice Planning. Other agencies that are not part of the administration, such as the Franchise Tax Board, the State Board of Equalization, and the Department of Justice, are encouraged to participate in the strike force.

(b) The strike force shall have the following duties:

(1) To facilitate and encourage the development and sharing of information by the participating agencies necessary to combat the underground economy.

(2) To improve the coordination of activities among the participating agencies.

(3) To develop methods to pool, focus, and target the enforcement resources of the participating agencies in order to deter tax evasion and maximize recoveries from blatant tax evaders and violators of cash-pay reporting laws.

(4) To reduce enforcement costs wherever possible by eliminating duplicative audits and investigations.

(c) In addition, the strike force shall be empowered to:

(1) Form joint enforcement teams when appropriate to utilize the collective investigative and enforcement capabilities of the participating members.

(2) Establish committees and rules of procedure to carry out the activities of the strike force.

(3) To solicit the cooperation and participation of district attorneys and other state and local agencies in carrying out the objectives of the strike force.

(4) Establish procedures for soliciting referrals from the public, including, but not limited to, an advertised telephone hotline.

(5) Develop procedures for improved information sharing among the participating agencies, such as shared automated information database systems, the use of a common business identification number, and a centralized debt collection system.

(6) Develop procedures to permit the participating agencies to use more efficient and effective civil sanctions in lieu of criminal actions wherever possible.

(7) Evaluate, based on its activities, the need for any statutory change to do any of the following:

(A) Eliminate barriers to interagency information sharing.

(B) Improve the ability of the participating agencies to audit, investigate, and prosecute tax and cash-pay violations.

(C) Deter violations and improve voluntary compliance.

(D) Eliminate duplication and improve cooperation among the participating agencies.

(E) Establish shareable information databases.

(F) Establish a common business identification number for use by participating agencies.

(G) Establish centralized, automated debt collection services for the participating agencies.

(H) Strengthen civil penalty procedures to allow the strike force to emphasize civil rather than criminal penalties wherever possible.

(d) The strike force shall report to the Governor and the Legislature annually during the period of its existence, by June 30, of each year, regarding its activities.

The report shall include, but not be limited to, all of the following:

(1) The number of cases of blatant violations and noncompliance with tax and cash-pay laws identified, audited, investigated, or prosecuted through civil action or referred for criminal prosecution.

(2) Actions taken by the strike force to publicize its activities.

(3) Efforts made by the strike force to establish an advertised telephone hotline for receiving referrals from the public.

(4) Procedures for improving information sharing among the agencies represented on the strike force.

(5) Steps taken by the strike force to improve cooperation among participating agencies, reduce duplication of effort, and improve voluntary compliance.

(6) Recommendations for any statutory changes needed to accomplish the goals described in paragraph (7) of subdivision (c).

(Amended by Stats. 2004, Ch. 685, Sec. 6. Effective January 1, 2005.)



333

(a) The department shall place a high priority on the automation of the Benefit Payment Control Program, specifically including, but not limited to, automating the ledger and collection functions.

(b) An automated system for the Benefit Payment Control Program shall include a function which provides for the automatic issuance of monthly collection letters to unemployment insurance claimants who have received benefit overpayments.

(c) Personnel savings from automation of the Benefit Payment Control Program, notwithstanding any other provision of law, shall be redirected to the processing of additional willful overpayment cases.

(Added by Stats. 1983, Ch. 1226, Sec. 5. Effective September 30, 1983.)



334

The director shall pursue the following methods to increase the collection of unemployment insurance benefit overpayments:

(a) Developing administrative or automated procedures to insure that field offices appropriately refer cases to the central office for the timely interception of a claimant s state tax refund.

(b) Modifying the automated overpayment detection system so that it will identify more overpayments.

(c) Increasing the number of potential overpayments which are reviewed by the department.

(d) Working with the Legislature and the Governor to adequately staff the Benefit Payment Control Program.

(Added by Stats. 1983, Ch. 1226, Sec. 6. Effective September 30, 1983.)



335

The department, in consultation and coordination with the film and movie industry, the Governor s Office of Business and Economic Development, and the California Film Commission shall do all of the following, contingent upon the appropriation of funds in the annual Budget Act for these specified purposes:

(a) Research and maintain data on the employment and output of the film industry, including full-time, part-time, contract, and short duration or single event employees.

(b) Examine the ethnic diversity and representation of minorities in the entertainment industry.

(c) Determine the overall direct and indirect economic impact of the film industry.

(d) Monitor film industry employment and activity in other states and countries that compete with California for film production.

(e) Review the effect that federal and state laws and local ordinances have on the filmed entertainment industry.

(f) Prepare and release biannually a report to the chairpersons of the appropriate Senate and Assembly policy committees that details the information required by this section.

(Amended by Stats. 2013, Ch. 353, Sec. 125. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



336

The director shall establish procedures to identify the transfer or acquisition of a business that is undertaken for purposes of obtaining a lower unemployment insurance contribution rate.

(Added by Stats. 2004, Ch. 827, Sec. 1. Effective January 1, 2005.)






ARTICLE 3. California Unemployment Insurance Appeals Board

401

(a) There is in the department an Appeals Division consisting of the California Unemployment Insurance Appeals Board and its employees. The appeals board consists of five members. Three members shall be appointed by the Governor, subject to the approval of the Senate. One member shall be appointed by the Speaker of the Assembly, and one member shall be appointed by the Senate Committee on Rules. All of the members of the appeals board shall be attorneys at law admitted to practice in any state of the United States, and shall have, at a minimum, one year of experience in conducting judicial or administrative hearings or five years of experience in the practice of law. Each member of the board shall devote his or her full time to the performance of his or her duties. The chairperson and each member of the board shall receive the annual salary provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code. The Governor shall designate the chairperson of the appeals board from the membership of the appeals board. The person so designated shall hold the office of chairperson at the pleasure of the Governor. The chairperson shall designate a member of the appeals board to act as chairperson in his or her absence.

(b) The amendments made to this section by the act adding this subdivision shall apply to appointments made on or after January 1, 2013.

(c) It is the intent of the Legislature that the two California Unemployment Insurance Appeals Board member positions that are eliminated pursuant to this act be those board member positions that could have been appointed by the Governor, but were not, and that are currently vacant and have been vacant since October 2011.

(Amended by Stats. 2012, Ch. 46, Sec. 136. Effective June 27, 2012.)



402

Each member of the appeals board shall serve for a term of four years and until his successor is appointed and qualifies. The term of office of each member of the board appointed pursuant to the 1967 amendment to this section shall also be for four years; provided, however, that of the two board members first appointed pursuant to such amendments, one shall be appointed for a term which shall expire July 1, 1970, and one for a term which shall expire July 1, 1971.

A vacancy shall be filled by the appointing power by appointment for the unexpired term. A vacancy filled by the Governor shall be subject to the approval of the Senate.

(Amended by Stats. 1982, Ch. 1225, Sec. 2.)



403

All personnel of the Appeals Division shall be appointed, directed and controlled only by the appeals board or its authorized deputies or agents to whom it may delegate such powers.

The appeals board shall prepare a budget covering the necessary administrative costs of the Appeals Division. Such budget shall not be subject to change by the director except as agreed to by the appeals board. In the event that agreement cannot be reached, the final decision shall rest with the Governor. The director shall furnish the equipment, supplies, housing and nonpersonal and housekeeping services required by the Appeals Division and shall perform such other mechanics of administration as the appeals board and the director may agree upon.

(Amended by Stats. 1967, Ch. 1586.)



404

The appeals board, or the executive officer subject to its direction and control to whom it delegates such responsibility, shall appoint and direct the activities of one or more impartial administrative law judges who shall hear and render a decision in every matter in which a petition is filed with, or an appeal is taken to, an administrative law judge as provided in this division. The compensation of the administrative law judges shall be fixed by the State Personnel Board at a rate comparable to that of other administrative law judges or hearing officers in state service whose duties and responsibilities are comparable, without regard to whether such other positions have membership in the State Bar of California as a prerequisite to appointment. No administrative law judge shall participate in any case in which he is an interested party.

(Amended by Stats. 1984, Ch. 537, Sec. 2.)



405

The appeals board shall appoint a chief administrative law judge who shall be a member in good standing of the State Bar of California.

(Amended by Stats. 1984, Ch. 537, Sec. 3.)



406

The duties of the chief administrative law judge include:

(a) Serving as the chief executive of the board in the administration of the activities of administrative law judges and their staffs.

(b) Maintaining a continuous review of the decisions of administrative law judges from which no appeal is taken to uncover decisions which appear inconsistent with the law, with established judicial decisions, with prior decisions of the board or with each other and recommending such cases to the appeals board for certification to itself for a further hearing.

(Amended by Stats. 1984, Ch. 537, Sec. 4.)



407

In any case before it, the appeals board may delegate to any one of its members or to a special examiner or administrative law judge the taking or hearing of evidence. The appeals board and its duly authorized representatives in the performance of its duties under this division shall have the powers of a head of a department as set forth in Sections 11180 to 11191, inclusive, of the Government Code.

(Amended by Stats. 1984, Ch. 537, Sec. 5.)



408

All decisions and orders of the Appeals Board shall be in writing.

(Amended by Stats. 1967, Ch. 1656.)



409

The chairperson shall assign cases before the board to any two members of the board for consideration and decision. Assignments by the chairperson of members to the cases shall be rotated so as to equalize the workload of the members, but with the composition of the members so assigned being varied and changed to assure that there shall never be a fixed and continuous composition of members. Except as otherwise provided, the decision of the two members assigned the case shall be the decision of the appeals board. In the event that the two members do not concur in the decision, the chairperson or another member of the board designated by the chairperson shall be assigned to the panel and shall resolve the impasse. A case shall be considered and decided by the appeals board acting as a whole at the request of any member of the appeals board.

The appeals board shall meet as a whole when the chairperson may direct to consider and pass on any matters that the chairperson may bring before it, and to consider and decide cases that present issues of first impression or that will enable the appeals board to achieve uniformity of decisions by the respective members.

The appeals board, acting as a whole, may designate certain of its decisions as precedents. Precedent decisions of the appeals board are subject to Section 11425.60 of the Government Code. The appeals board, acting as a whole, may, on its own motion, reconsider a previously issued decision solely to determine whether or not the decision shall be designated as a precedent decision. Decisions of the appeals board acting as a whole shall be by a majority vote of its members. The director and the appeals board administrative law judges shall be controlled by those precedents except as modified by judicial review. If the appeals board issues decisions other than those designated as precedent decisions, anything incorporated in those decisions shall be physically attached to and be made a part of the decisions. The appeals board may make a reasonable charge as it deems necessary to defray the costs of publication and distribution of its precedent decisions and index of precedent decisions.

(Amended by Stats. 1995, Ch. 938, Sec. 88. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



409.1

If a final judgment of a court of competent jurisdiction reverses or declares invalid a precedent decision of the appeals board issued under Section 409 or this section, the appeals board, acting as a whole, shall promptly modify the precedent decision to conform in all respects to the judgment of the court. The modified precedent decision shall supersede the prior precedent decision for all purposes. The appeals board shall promptly notify the director, the administrative law judges of the appeals board, and all other subscribers to the precedent decisions, of the modified precedent decision.

(Amended by Stats. 1984, Ch. 537, Sec. 7.)



409.2

Any interested person or organization may bring an action for declaratory relief in the superior court in accordance with the provisions of the Code of Civil Procedure to obtain a judicial declaration as to the validity of any precedent decision of the appeals board issued under Section 409 or 409.1.

(Added by Stats. 1975, Ch. 978.)



410

A decision of the appeals board is final, except for such action as may be taken by a judicial tribunal as permitted or required by law.

A decision of the appeals board is binding on the director with respect to the parties involved in the particular appeal.

The director shall have the right to seek judicial review from an appeals board decision irrespective of whether or not he or she appeared or participated in the appeal to the administrative law judge or to the appeals board.

Notwithstanding any other provision of law, the right of the director, or of any other party except as provided by Sections 1241, 1243, and 5313, to seek judicial review from an appeals board decision shall be exercised not later than six months after the date of the decision of the appeals board or the date on which the decision is designated as a precedent decision, whichever is later.

The appeals board shall attach to all of its decisions where a request for review may be taken, an explanation of the party s right to seek such review.

(Amended by Stats. 1984, Ch. 537, Sec. 8.)



411

The appeals board, acting as a whole, may promulgate rules or amend or rescind rules pertaining to hearing appeals and other matters falling within its jurisdiction. All these rules, amendments thereto, or repeals thereof, shall be made in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2003, Ch. 62, Sec. 297. Effective January 1, 2004.)



412

(a) The appeals board acting as a whole may, by notice mailed to the director and the parties prior to the mailing of an administrative law judge s decision on an appeal or petition under this division pending before any administrative law judge, on its own motion either:

(1) Transfer the proceedings to another administrative law judge; or

(2) Remove the proceedings to itself for review and decision.

(b) If the appeals board removes any proceedings to itself for review and decision pursuant to this section, the appeals board may order the taking of additional evidence and may affirm, reverse, modify, or set aside any findings or action of the department from which the appeal or petition to the administrative law judge was taken in the proceedings. The appeals board shall promptly notify the department and the parties to the proceedings of its order or decision.

(Amended by Stats. 1984, Ch. 537, Sec. 9.)



413

(a) The appeals board acting as a whole may, by notice mailed to the director and the parties not later than 30 days after the mailing of an administrative law judge s decision on an appeal or petition under this division to the administrative law judge, on its own motion either:

(1) Set aside the decision of the administrative law judge and remand the proceedings to another administrative law judge for review and decision; or

(2) Remove the proceedings to itself for review and decision.

(b) If the appeals board removes any proceedings to itself for review and decision pursuant to this section, the appeals board may order the taking of additional evidence and may affirm, reverse, modify or set aside the decision of the administrative law judge. The appeals board shall promptly notify the department and the parties to the proceedings of its order or decision.

(c) Notwithstanding any other provision of this division, no decision of an administrative law judge under this division shall be final if the appeals board pursuant to this section sets aside such decision or removes the proceedings to itself for review and decision.

(Amended by Stats. 1984, Ch. 537, Sec. 10.)






ARTICLE 4. Interstate and Federal Cooperation

451

The administration of this division and of other state and federal unemployment compensation and public employment service laws will be promoted by cooperation between this State and such other states and the appropriate federal agencies in exchanging services, and making available facilities and information. The director may make investigations, secure and transmit information, make available services and facilities and exercise the other powers provided with respect to the administration of this division which he finds necessary or appropriate to facilitate the administration of any state or federal unemployment compensation or public employment service law, and may accept and utilize information, services and facilities made available to this State by an agency charged with the administration of any such other state or federal law.

(Enacted by Stats. 1953, Ch. 308.)



452

To the extent permissible under the laws and Constitution of the United States, the director may enter into or cooperate in arrangements whereby facilities and services provided under the unemployment compensation law of any foreign government, may be utilized for the taking of claims and the payment of benefits under the Unemployment Insurance Law of this State or a similar law of such government.

(Amended by Stats. 1953, Ch. 449.)



453

To encourage cooperation between this state and other states in the enforcement of the unemployment insurance law of each state and to further coordinate the nationwide system of unemployment insurance in the United States and its territories:

(a) The courts of this state shall recognize and enforce liabilities for unemployment contributions, penalties, interest, and benefit overpayments imposed by other states which extend a like comity to this state.

(b) The Attorney General may commence action in any other jurisdiction by and in the name of the department to collect unemployment contributions, penalties, interest, and benefit overpayments legally due this state. The officials of other states which extend a like comity to this state may sue for the collection of such contributions, penalties, interest, and benefit overpayments in the courts of this state. A certificate by the Secretary of State under the Great Seal of the state that the officers of the department designated by the director have authority to collect the contributions, penalties, interest, and benefit overpayments is conclusive evidence of such authority.

(c) The Attorney General may commence action in this state as agent for and on behalf of any other state to enforce judgments and liabilities for unemployment insurance contributions, penalties, interest and benefit overpayments due such state which extends a like comity to this state. The requesting state shall pay the court costs.

(Amended by Stats. 1967, Ch. 1720.)



454

The director may enter into reciprocal arrangements with authorized agencies of other states or of the Federal Government, or both, whereby:

(a) Services customarily performed in more than one state by an individual for a single employer shall be deemed to be services performed entirely within any one of the states (i) in which any part of the individual s service is performed, or (ii) in which the individual has his residence, or (iii) in which the employer maintains a place of business, if there is in effect as to such services an election by the employing unit with the acquiescence of the individual, approved by the agency charged with the administration of such state s unemployment compensation law pursuant to which all the services performed by such individual for such employer are deemed to be performed entirely within such state.

(b) Services on vessels engaged in interstate commerce wherever performed shall be deemed performed within this State or any other state on the basis of the location of the operating office of the employer from which the operations of the vessel are ordinarily and regularly supervised, managed, directed, and controlled.

(Enacted by Stats. 1953, Ch. 308.)



455

The director may enter into reciprocal arrangements with authorized agencies of other states or of the Federal Government, or both, whereby:

(a) Potential rights to benefits accumulated under the unemployment compensation laws of one or more states or of the Federal Government, or both, may constitute the basis for the payment of benefits through a single appropriate agency under terms which the director finds will be fair and reasonable to all affected interests and which will not result in any substantial loss to the fund.

(b) Wages or services in employment subject to an unemployment compensation law of another state or of the Federal Government shall be deemed to be wages in employment for employers for the purpose of determining an individual s rights to unemployment compensation benefits under this part, and wages in employment for employers as defined in this part shall be deemed to be wages or services on the basis of which unemployment compensation under the law of another state or of the Federal Government is payable, but no such arrangement shall be entered into unless it contains provisions for reimbursements to the Unemployment Fund for such of the unemployment compensation benefits paid under this part upon the basis of such wages or services, and provisions for reimbursements from the Unemployment Fund for such of the compensation paid under such other law upon the basis of wages for employment as defined in this part as the director finds will be fair and reasonable to all affected interests. Reimbursements paid from the Unemployment Fund pursuant to this subdivision shall be deemed to be unemployment compensation benefits for the purposes of this part. The director may make to other state and federal agencies and receive from such other state or federal agencies reimbursements from or to the fund, in accordance with arrangements entered into pursuant to this subdivision.

(Enacted by Stats. 1953, Ch. 308.)



455.5

This state shall participate in any arrangements for the payment of compensation on the basis of combining an individual s wages and employment covered under this division with his wages and employment covered under the unemployment compensation law of other states which are approved by the Secretary of Labor in consultation with the state unemployment compensation agencies as reasonably calculated to assure the prompt and full payment of compensation in such situations. Any such arrangement shall include provisions for both of the following:

(a) Applying the base period of a single state law to a claim involving the combining of an individual s wages and employment covered under two or more state laws.

(b) Avoiding duplicate use of wages and employment by reason of such combining.

(Added by Stats. 1971, Ch. 1107.)



455.7

Notwithstanding any other provision of this division, benefits shall not be denied or reduced to an individual solely because he files a claim in another state, or a contiguous country with which the United States has an agreement with respect to unemployment compensation, or because he resides in another state or such a contiguous country at the time he files a claim for unemployment compensation.

(Added by Stats. 1971, Ch. 1107.)



456

The director may enter into reciprocal arrangements with authorized agencies of other states or of the Federal Government, or both, whereby employer contributions due under this part with respect to wages for employment shall be deemed to have been paid to the Unemployment Fund of this State as of the date payment of such contributions was made under another state or federal unemployment compensation law. No arrangement shall be entered into pursuant to this section unless it contains provisions for such reimbursement to the fund of such contributions and the actual earnings thereon as the director finds will be fair and reasonable to all affected interests. The director may collect contributions in like manner for such agencies of other states and the Federal Government administering unemployment compensation laws and remit such contributions to such agencies under appropriate reciprocal arrangements.

(Enacted by Stats. 1953, Ch. 308.)









CHAPTER 3. Scope or Coverage

ARTICLE 1. Employment

601

Employment means service, including service in interstate commerce, performed by an employee for wages or under any contract of hire, written or oral, express or implied.

(Amended by Stats. 1971, Ch. 1107.)



601.5

For the purpose of this division only, employment includes any service in an artistic or literary capacity performed by an individual pursuant to a collective bargaining agreement between an employer and a labor organization in the motion picture, radio or television industry where the employer has the right to control and direct the services to be performed and the individual is defined as an employee under the terms of the collective bargaining agreement.

(Added by Stats. 1965, Ch. 1786.)



602

Employment includes an individual s entire service, performed within, or both within and without, this State if:

(a) The service is localized in this State; or

(b) The service is not localized in any state but some of the service is performed in this State and (1) the base of operations, or, if there is no base of operations, then the place from which such service is directed or controlled, is in this State; or (2) the base of operations or place from which such service is directed or controlled is not in any state in which some part of the service is performed, but the individual s residence is in this State.

(Enacted by Stats. 1953, Ch. 308.)



603

Service is localized within a state if:

(a) The service is performed entirely within the state; or

(b) The service is performed both within and without the state, but the service performed without the state is incidental to the individual s service within the state; for example, is temporary or transitory in nature, or consists of isolated transactions.

(Enacted by Stats. 1953, Ch. 308.)



603.5

Employment includes an individual s entire service, wherever performed within the United States or Canada, if such service is not covered under the unemployment compensation law of any other state or Canada, and the place from which the service is directed or controlled is in this state.

(Amended by Stats. 1978, Ch. 2.)



604

Employment includes an individual s entire service, if such service is deemed performed in this State by virtue of an arrangement made pursuant to this division and does not include any service which by virtue of such an arrangement is deemed performed in another state.

(Enacted by Stats. 1953, Ch. 308.)



605

(a) Except as provided by Section 634.5, employment for the purposes of this part and Parts 3 (commencing with Section 3501) and 4 (commencing with Section 4001) includes all service performed by an individual (including blind and otherwise disabled individuals) for any public entity or Indian tribe, if the service is excluded from employment under the federal Unemployment Tax Act solely by reason of paragraph (7) of Section 3306(c) of that act.

(b) For purposes of this section:

(1) Public entity means the State of California (including the Trustees of the California State University and Colleges, and the California Industries for the Blind), any instrumentality of this state (including the Regents of the University of California), any political subdivision of this state or any of its instrumentalities, a county, city, district (including the governing board of any school district or community college district, any county board of education, any county superintendent of schools, or any personnel commission of a school district or community college district that has a merit system pursuant to any provision of the Education Code), entities conducting fairs as identified in Sections 19418 to 19418.3, inclusive, of the Business and Professions Code, any public authority, public agency, or public corporation of this state, any instrumentality of more than one of the foregoing, and any instrumentality of any of the foregoing and one or more other states or political subdivisions.

(2) Indian tribe means any Indian tribe described by subsection (u) of Section 3306 of Title 26 of the United States Code.

(Amended by Stats. 2005, Ch. 152, Sec. 2. Effective January 1, 2006.)



606

Each individual employed to perform or to assist in performing the work of any individual employed by an employing unit shall be deemed to be employed by that employing unit for all the purposes of this division, whether or not he was hired or paid directly by the employing unit if the employing unit had actual or constructive knowledge of the work.

(Enacted by Stats. 1953, Ch. 308.)



606.5

(a) Whether an individual or entity is the employer of specific employees shall be determined under common law rules applicable in determining the employer-employee relationship, except as provided in subdivisions (b) and (c).

(b) As used in this section, a temporary services employer and a leasing employer is an employing unit that contracts with clients or customers to supply workers to perform services for the client or customer and performs all of the following functions:

(1) Negotiates with clients or customers for such matters as time, place, type of work, working conditions, quality, and price of the services.

(2) Determines assignments or reassignments of workers, even though workers retain the right to refuse specific assignments.

(3) Retains the authority to assign or reassign a worker to other clients or customers when a worker is determined unacceptable by a specific client or customer.

(4) Assigns or reassigns the worker to perform services for a client or customer.

(5) Sets the rate of pay of the worker, whether or not through negotiation.

(6) Pays the worker from its own account or accounts.

(7) Retains the right to hire and terminate workers.

(c) If an individual or entity contracts to supply an employee to perform services for a customer or client, and is a leasing employer or a temporary services employer, the individual or entity is the employer of the employee who performs the services. If an individual or entity contracts to supply an employee to perform services for a client or customer and is not a leasing employer or a temporary services employer, the client or customer is the employer of the employee who performs the services. An individual or entity that contracts to supply an employee to perform services for a customer or client and pays wages to the employee for the services, but is not a leasing employer or a temporary services employer, pays the wages as the agent of the employer.

(d) In circumstances which are in essence the loan of an employee from one employer to another employer wherein direction and control of the manner and means of performing the services changes to the employer to whom the employee is loaned, the loaning employer shall continue to be the employer of the employee if the loaning employer continues to pay remuneration to the employee, whether or not reimbursed by the other employer. If the employer to whom the employee is loaned pays remuneration to the employee for the services performed, that employer shall be considered the employer for the purposes of any remuneration paid to the employee by the employer, regardless of whether the loaning employer also pays remuneration to the employee.

(Added by Stats. 1986, Ch. 793, Sec. 1. Effective September 15, 1986.)



607

If the services performed during one-half or more of any pay period by an employee for the person employing him constitute employment, all the services of the employee for that period shall be deemed to be employment; but if the services performed during more than one-half of any pay period by an employee for the person employing him do not constitute employment, then none of the services of the employee for that period shall be deemed to be employment.

As used in this section pay period means a period of not more than 31 consecutive days for which a payment of remuneration is ordinarily made to the employee by the person employing him.

(Enacted by Stats. 1953, Ch. 308.)



608

Employment , except as provided by Section 634.5, includes service excluded from employment under the Federal Unemployment Tax Act solely by reason of paragraph (8) of Section 3306(c) of that act because it is service performed in the employ of a religious, charitable, educational, or other nonprofit organization described in Section 501(c)(3) of the Internal Revenue Code of 1954 which is exempt from income tax under Section 501(a) of that code.

(Added by Stats. 1971, Ch. 1107.)



609

(a) Employment includes service performed for an employing unit on or in connection with an American vessel operating on navigable waters within or within and without the United States or on or in connection with an American aircraft operating within or within and without the United States, if the employing unit maintains in this state an operating office from which the operations of the American vessel or American aircraft are ordinarily and regularly supervised, managed, directed, and controlled, and such services are included in employment under the Federal Unemployment Tax Act.

(b) All of the provisions of this division shall be applicable to an employing unit and to service performed in employment under this section in the same manner and to the same extent as to all other employers, and the wage credits given to, and the payment of benefits to, any employee of an employing unit under this section shall be in the same amount, on the same terms, and subject to the same conditions as applied to employees of other employers under this division.

(Added by Stats. 1971, Ch. 1107.)



610

Employment shall include the service of an individual who is a citizen of the United States, performed outside the United States (except in Canada), after December 31, 1971, in the employ of an American employer as defined in Section 125.4 other than service that is deemed employment under Section 602 or 603 or the equivalent provisions of another state s unemployment compensation law, if:

(a) The employer s principal place of business in the United States is located in this state; or

(b) The employer has no place of business in the United States, but:

(1) The employer is an individual who is a resident of this state; or

(2) The employer is a corporation or limited liability company that is organized under the laws of this state; or

(3) The employer is a partnership or a trust and the number of the partners or trustees who are residents of this state is greater than the number who are residents of any one other state; or

(c) None of the criteria of subdivisions (a) and (b) of this section is met but the employer has elected coverage in this state or, the employer having failed to elect coverage in any state, the individual has filed a claim for benefits, based on such service, under this division.

(Amended by Stats. 1994, Ch. 1200, Sec. 81. Effective September 30, 1994.)



611

Employment includes agricultural labor.

(Added by Stats. 1975, Ch. 591.)






ARTICLE 1.5. Employee

621

Employee means all of the following:

(a) Any officer of a corporation.

(b) Any individual who, under the usual common law rules applicable in determining the employer-employee relationship, has the status of an employee.

(c) (1) Any individual, other than an individual who is an employee under subdivision (a) or (b), who performs services for remuneration for any employing unit if the contract of service contemplates that substantially all of those services are to be performed personally by that individual either:

(A) As an agent-driver or commission-driver engaged in distributing meat products, vegetable products, fruit products, bakery products, beverages (other than milk), or laundry or drycleaning services, for his or her principal.

(B) As a traveling or city salesperson, other than as an agent-driver or commission-driver, engaged upon a full-time basis in the solicitation on behalf of, and the transmission to, his or her principal (except for sideline sales activities on behalf of some other person) of orders from wholesalers, retailers, contractors, or operators of hotels, restaurants, or other similar establishments for merchandise for resale or supplies for use in their business operations.

(C) As a home worker performing work, according to specifications furnished by the person for whom the services are performed, on materials or goods furnished by that person that are required to be returned to that person or a person designated by him or her.

(2) An individual shall not be included in the term employee under the provisions of this subdivision if that individual has a substantial investment in facilities used in connection with the performance of those services, other than in facilities for transportation, or if the services are in the nature of a single transaction not part of a continuing relationship with the employing unit for whom the services are performed.

(d) Any individual who is an employee pursuant to Section 601.5 or 686.

(e) Any individual whose services are in subject employment pursuant to an election for coverage under any provision of Article 4 (commencing with Section 701) of this chapter.

(f) Any member of a limited liability company that is treated as a corporation for federal income tax purposes.

(Amended by Stats. 2010, Ch. 522, Sec. 1. Effective January 1, 2011.)



621.5

(a) Employee also means any individual who is an employee, pursuant to Section 2750.5 of the Labor Code, of a person who holds a valid state contractor s license pursuant to Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code.

(b) When subdivision (a) does not apply, employee shall also mean any individual who is an employee, pursuant to Section 2750.5 of the Labor Code, of a person who is required to obtain a valid state contractor s license pursuant to Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code.

(Amended by Stats. 1990, Ch. 719, Sec. 1.)



622

(a) Employee does not include a director of a corporation or association performing services in his or her capacity as a director. This section shall not apply to service included in employment pursuant to Sections 605, 608, 709, and 710.

(b) Services in his or her capacity as a director includes either:

(1) Presence at meetings of the board of directors, even though no further service is performed at the meeting.

(2) Services customarily performed by directors in attending meetings of the board of directors such as prescribing, regulating, and guiding the policies and administration of the corporation or association.

(c) Services in his or her capacity as a director does not include services performed by a director in addition to, or other than those described in subdivision (b) of this section. For example, services performed as an officer of the corporation or association, or as a member of a committee which executes the policies and administrative decisions adopted by the board of directors such as advisory, appraisal, auditing, credit, examining, executive, loan or similar committees are not services in his or her capacity as a director .

(Amended by Stats. 1978, Ch. 2.)



623

Employee does not include any member of a limited liability company that is treated as a partnership for federal income tax purposes.

(Added by Stats. 2010, Ch. 522, Sec. 2. Effective January 1, 2011.)






ARTICLE 2. Excluded Services

629

(a) Employment does not include domestic service in a private home, except that employment includes domestic service in a private home if performed for an employing unit or a person who paid in cash remuneration of one thousand dollars ($1,000) or more to individuals employed in the domestic service in any calendar quarter in the calendar year or the preceding calendar year.

(b) For purposes of subdivision (a), employment does not include work performed by a domestic worker for whom an employment agency, as defined in paragraph (3) of subdivision (a) or subdivision (h) of Section 1812.501 of the Civil Code, procures, offers, refers, provides, or attempts to provide domestic work in a private home, if all of the factors set forth in Section 687.2 characterize the nature of the relationship between the employment agency and the domestic worker for whom the agency procures, offers, refers, provides, or attempts to provide domestic work.

(Amended by Stats. 1993, Ch. 1275, Sec. 2. Effective January 1, 1994.)



630

Notwithstanding subparagraph (C) of paragraph (1) of subdivision (c) of Section 621 or Section 13004, employment does not include service as a transcriber of depositions, court proceedings, and hearings performed away from the office of the person, firm, or association obligated to produce a transcript of these proceedings.

(Added by Stats. 1984, Ch. 371, Sec. 1.)



631

Employment does not include service performed by a child under the age of 18 years in the employ of his father or mother, or service performed by an individual in the employ of his son, daughter, or spouse, except to the extent that the employer and the employee have, pursuant to Section 702.5, elected to make contributions to the Unemployment Compensation Disability Fund.

(Amended by Stats. 1972, Ch. 579.)



632

Employment does not include service performed in the employ of any other state or its political subdivisions or in the employ of the United States government or of any instrumentality of the United States, but if Congress permits the states to require any instrumentalities of the United States to make payments into a fund under a state unemployment compensation act, and to comply with state regulations thereunder, then, to the extent permitted by Congress, all of the provisions of this division shall be applicable to the instrumentalities and to services performed for the instrumentalities in the same manner, to the same extent, and on the same terms as to all other employers, employing units, individuals, and services.

If this state is not certified by the Secretary of Labor under Section 3304 of the Internal Revenue Code of 1986 for any year, then the payments required of the instrumentalities and their workers with respect to the year shall be refunded from the Unemployment Fund without interest.

(Amended by Stats. 1989, Ch. 1010, Sec. 2.)



633

(a) For purposes of coverage under Part 2 (commencing with Section 2601) of Division 1, employment does not include services performed as an intermittent or adjunct instructor at a postsecondary educational institution which meets the requirements of Article 8 (commencing with Section 94900) of Chapter 7 of Part 59 of the Education Code if the intermittent or adjunct instructor and the employing unit enter a written contract with the following provisions:

(1) That any federal or state income tax liability shall be the responsibility of the party providing the services.

(2) That no disability insurance coverage is provided under the contract.

(3) That the party performing the services certifies that he or she is doing so as a secondary occupation or as a supplemental source of income.

(b) This section shall not apply to services performed under a collective bargaining agreement.

(c) This section shall become operative on January 1, 1997.

(Amended by Stats. 2002, Ch. 29, Sec. 7. Effective January 1, 2003.)



633.1

For purposes of coverage under Part 2 (commencing with Section 2601), employment shall not include:

(a) Services performed for any public entity, nonprofit or for profit entity, organization, or business by an inmate of a state prison under the jurisdiction of the Department of Corrections, by an individual who is otherwise in the custody of the Department of Corrections, or by an individual who is otherwise incarcerated in any of the institutions set forth in Section 2680.

(b) Services performed for any public entity, nonprofit or for profit entity, organization, or business by a ward in the custody of the Department of the Youth Authority.

(Added by Stats. 1993, Ch. 318, Sec. 1. Effective January 1, 1994.)



634.5

Notwithstanding any other provision of law, no provision excluding service from employment shall apply to any entity defined by Section 605 or to any nonprofit organization described by Section 608, except as provided by this section. With respect to any entity defined by Section 605 or any nonprofit organization described by Section 608, employment does not include service excluded under Sections 629, 631, 635, and 639 to 648, inclusive, or service performed in any of the following:

(a) In the employ of either of the following:

(1) A church or convention or association of churches.

(2) An organization which is operated primarily for religious purposes and which is operated, supervised, controlled, or principally supported by a church or convention or association of churches.

(b) By a duly ordained, commissioned, or licensed minister of a church in the exercise of his or her ministry or by a member of a religious order in the exercise of duties required by the order.

(c) In the employ of any entity defined by Section 605, if the service is performed by an individual in the exercise of his or her duties as any of the following:

(1) An elected official.

(2) A member of a legislative body or a member of the judiciary of a state or a political subdivision of a state.

(3) A member of the tribal council of an Indian tribe as described by subsection (u) of Section 3306 of Title 26 of the United States Code.

(4) A member of a State National Guard or Air National Guard.

(5) An employee serving on a temporary basis in case of fire, storm, snow, earthquake, flood, or other similar emergency.

(6) An employee in a position that, under or pursuant to state or tribal law, is designated as either of the following:

(A) A major nontenured policymaking or advisory position.

(B) A policymaking or advisory position, the performance of the duties of which ordinarily does not require more than eight hours per week.

(7) (A) Except as otherwise provided in subparagraph (B), an election official or election worker if the amount of remuneration reasonably expected to be received by the individual during the calendar year for services as an election official or election worker is less than one thousand dollars ($1,000).

(B) This paragraph shall not take effect unless and until the service is excluded from service to which paragraph (1) of subdivision (a) of Section 3309 of Title 26 of the United States Code applies by reason of exemption under subdivision (b) of Section 3309 of that act.

(d) By an individual receiving rehabilitation or remunerative work in a facility conducted for the purpose of carrying out a program of either:

(1) Rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury.

(2) Providing remunerative work for individuals who because of their impaired physical or mental capacity cannot be readily absorbed in the competitive labor market.

(e) By an individual receiving work relief or work training as part of an unemployment work relief or work training program assisted or financed in whole or in part by any of the following:

(1) A federal agency.

(2) An agency of a state or a political subdivision thereof.

(3) An Indian tribe, as described by subsection (u) of Section 3306 of Title 26 of the United States Code.

(f) By a ward or an inmate of a custodial or penal institution pursuant to Article 1 (commencing with Section 2700), Article 4 (commencing with Section 2760), and Article 5 (commencing with Section 2780) of Chapter 5 of, and Article 1 (commencing with Section 2800) of Chapter 6 of, Title 1 of Part 3 of the Penal Code, Section 4649 and Chapter 1 (commencing with Section 4951) of Part 4 of Division 4 of the Public Resources Code, and Sections 883, 884, and 1768 of the Welfare and Institutions Code.

(g) By an individual under the age of 18 years in the delivery or distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution.

(h) By an individual in the sale of newspapers or magazines to ultimate consumers, under an arrangement that includes the following conditions:

(1) The newspapers or magazines are to be sold by the individual at a fixed price.

(2) The individual s compensation is based on retention of the excess of the price over the amount at which the newspapers or magazines are charged to the individual, whether or not he or she is guaranteed a minimum amount of compensation for the service or is entitled to be credited with the unsold newspapers or magazines that he or she returns.

(i) (1) Except as otherwise provided in paragraph (2), as a substitute employee whose employment does not increase the size of the employer s normal workforce, whose employment is required by law, and whose employment as a substitute employee does not occur on more than 60 days during the base period.

(2) This subdivision shall not take effect unless and until the United States Secretary of Labor, or his or her designee, finds that this subdivision is in conformity with federal requirements.

(j) As a participant in a national service program carried out using assistance provided under Section 12571 of Title 42 of the United States Code.

(Amended by Stats. 2005, Ch. 152, Sec. 3. Effective January 1, 2006.)



635

Employment does not include service under any unemployment compensation system established by a law of the United States.

(Enacted by Stats. 1953, Ch. 308.)



636

Employment does not include services performed in the employ of either a candidate for public office or a committee as defined in Section 82013 of the Government Code, where such services are performed in connection with an election campaign.

(Amended by Stats. 1976, Ch. 1079.)



637

Employment does not include service performed by any of the following:

(a) The officers and director of a corporation who are the sole shareholders of the corporation and it is not subject to the Federal Unemployment Tax Act.

(b) The officers and director of a corporation engaged in agriculture who are shareholders of the corporation and it is not subject to the Federal Unemployment Tax Act.

(c) An officer of a corporation who is the sole shareholder, or the only shareholder other than his or her spouse, and the service is not subject to the Federal Unemployment Tax Act.

(Amended by Stats. 1989, Ch. 798, Sec. 1. Effective September 26, 1989.)



637.1

In a private corporation, any individual who is included within the meaning of employee pursuant to subdivision (a) of Section 621 and who is the sole shareholder, or the only shareholder other than his or her spouse, may file a statement electing to be excluded from disability insurance coverage for benefits and contributions under this division. The election shall be effective on the first day of the calendar quarter in which the statement is filed. The election shall be effective during the remainder, if any, of the calendar year in which the statement is filed and not less than the two succeeding complete calendar years, and in all subsequent calendar quarters while the statement is in effect.

(Added by Stats. 1989, Ch. 798, Sec. 2. Effective September 26, 1989.)



638

Sections 639 to 648, inclusive, shall be operative only during such time as the respective type or types of service set forth in those sections are similarly excluded from the definition of employment, in the Federal Unemployment Tax Act.

(Amended by Stats. 1971, Ch. 1107.)



639

Employment does not include domestic service in a local college club, or local chapter of a college fraternity or sorority, except that employment includes domestic service in a local college club, or local chapter of a college fraternity or sorority if performed for a club, chapter, or person who paid in cash remuneration of one thousand dollars ($1,000) or more to individuals employed in such domestic service in any calendar quarter in the calendar year or the preceding calendar year.

(Amended by Stats. 1978, Ch. 2. Provisions operative as prescribed in Section 638.)



640

Employment does not include service not in the course of the employing unit s trade or business performed in any calendar quarter by an employee, unless the cash remuneration paid for such service is fifty dollars ($50) or more and such service is performed by an individual who is regularly employed by such employing unit to perform such service. For the purposes of this subdivision, an individual shall be deemed to be regularly employed by an employing unit during a calendar quarter only if on each of some 24 days during that quarter or the preceding calendar quarter such individual performs for such employing unit for some portion of the day service not in the course of the employing unit s trade or business.

(Enacted by Stats. 1953, Ch. 308. Provisions operative as prescribed in Section 638.)



641

Employment does not include service performed in any calendar quarter in the employ of any organization exempt from federal income tax under Section 501(a) of the Internal Revenue Code of 1954, as amended (other than an organization described in Section 401(a) of that code), or under Section 521 of the Internal Revenue Code of 1954, as amended, if the remuneration for such service is less than fifty dollars ($50).

(Amended by Stats. 1971, Ch. 1107. Provisions operative as prescribed in Section 638.)



642

Employment does not include service performed in the employ of a school, college, or university, if such service is performed:

(a) By a student who is enrolled and is regularly attending classes at such school, college, or university, or

(b) By the spouse of such a student, if such spouse is advised, at the time such spouse commences to perform such service, that:

(1) The employment of such spouse to perform such service is provided under a program to provide financial assistance to such student by such school, college, or university, and

(2) Such employment will not be covered by any program of unemployment insurance or disability compensation.

(Amended by Stats. 1971, Ch. 1107. Provisions operative as prescribed in Section 638.)



642.1

(a) Employment does not include service performed by a full-time student employed by an organized camp, as defined in Section 18897 of the Health and Safety Code and Section 3306(c)(20) of Title 26 of the United States Code.

(b) Full-time student for purposes of this section means either of the following:

(1) The individual is enrolled as a full-time student of an educational institution.

(2) The individual is between academic years or terms under both of the following criteria:

(A) The individual was enrolled as a full-time student at an educational institution for the immediately preceding academic year or term.

(B) There is a reasonable assurance that the individual will be so enrolled for the immediately succeeding academic year or term after the period described in subparagraph (A).

(c) For purposes of determining whether an individual is a full-time student under this section the construction given to the corresponding definition of full-time student contained in Section 3306(q) of Title 26 of the United States Code shall apply.

(Added by Stats. 1987, Ch. 545, Sec. 1. See operational condition in Section 638.)



643

Employment does not include service performed in the employ of a foreign government (including service as a consular or other officer or employee or a nondiplomatic representative).

(Added by renumbering Section 646 by Stats. 1961, Ch. 2156. Provisions operative as prescribed in Section 638.)



644

Employment does not include service performed in the employ of an instrumentality wholly owned by a foreign government:

(a) If the service is of a character similar to that performed in foreign countries by employees of the United States Government or of an instrumentality thereof; and

(b) If the Secretary of State shall certify to the Secretary of the Treasury that the foreign government, with respect to whose instrumentality exemption is claimed, grants an equivalent exemption with respect to similar service performed in the foreign country by employees of the United States Government and of instrumentalities thereof.

(Added by renumbering Section 647 by Stats. 1961, Ch. 2156. Provisions operative as prescribed in Section 638.)



644.5

Employment does not include services performed in the employ of an international organization.

(Added by Stats. 1973, Ch. 494. See operational condition in Section 638.)



645

Employment does not include service performed as a student nurse in the employ of a hospital or a nurses training school by an individual who is enrolled and is regularly attending classes in a nurses training school chartered or approved pursuant to state law; and service performed as an intern in the employ of a hospital by an individual who has completed a four years course in a medical school chartered or approved pursuant to state law.

(Added by renumbering Section 648 by Stats. 1961, Ch. 2156. Provisions operative as prescribed in Section 638.)



646

Employment does not include service performed by an individual under the age of 22 who is enrolled at a nonprofit or public educational institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on as a student in a full-time program, taken for credit at such institution, which combines academic instruction with work experience, if such service is an integral part of such program, and such institution has so certified to the employer, except that this section shall not apply to service performed in a program established for or on behalf of an employer or group of employers.

(Added by Stats. 1971, Ch. 1107. Provisions operative as prescribed in Section 638.)



647

Employment does not include service performed in the employ of a hospital, if such service is performed by a patient of such hospital.

(Added by Stats. 1971, Ch. 1107. Provisions operative as prescribed in Section 638.)



648

Employment does not include service performed on or in connection with a vessel or aircraft not an American vessel or an American aircraft, if the employee is employed on and in connection with such vessel or aircraft when outside the United States.

(Added by Stats. 1971, Ch. 1107. Provisions operative as prescribed in Section 638.)



649

Employment does not include service performed by an individual if:

(a) Such service is performed by an individual under the age of 18 in the delivery or distribution of newspapers, shopping news, or magazines, not including delivery or distribution to any point for subsequent delivery or distribution, unless such service is performed by an individual under the age of 18 whose principal occupation is regular full-time work and whose attendance at school is incidental to full-time employment.

(b) Such service is performed by an individual in, and at the time of, the sale of newspapers or magazines to ultimate consumers, under an arrangement under which the newspapers or magazines are to be sold by him at a fixed price, his compensation being based on the retention of the excess of such price over the amount at which the newspapers or magazines are charged to him whether or not he is guaranteed a minimum amount of compensation for such service, or is entitled to be credited with the unsold newspapers or magazines turned back.

(Amended by Stats. 1953, Ch. 528.)



650

Employment does not include services performed as a real estate, mineral, oil and gas, or cemetery broker or as a real estate, cemetery or direct sales salesperson, or a yacht broker or salesman, by an individual if all of the following conditions are met:

(a) The individual is licensed under the provisions of Chapter 19 (commencing with Section 9600) of Division 3 of, or Part 1 (commencing with Section 10000) of Division 4 of, the Business and Professions Code, Article 2 (commencing with Section 700) of Chapter 5 of Division 3 of the Harbors and Navigation Code, or is engaged in the trade or business of primarily inperson demonstration and sales presentation of consumer products, including services or other intangibles, in the home or sales to any buyer on a buy-sell basis, a deposit-commission basis, or any similar basis, for resale by the buyer or any other person in the home or otherwise than from a retail or wholesale establishment.

(b) Substantially all of the remuneration (whether or not paid in cash) for the services performed by that individual is directly related to sales or other output (including the performance of services) rather than to the number of hours worked by that individual.

(c) The services performed by the individual are performed pursuant to a written contract between that individual and the person for whom the services are performed and the contract provides that the individual will not be treated as an employee with respect to those services for state tax purposes.

(Amended by Stats. 1998, Ch. 475, Sec. 6. Effective January 1, 1999.)



651

Employment does not include services performed by an individual as a golf caddy in caddying or carrying a golf player s clubs.

(Amended by Stats. 1957, Ch. 595.)



652

Employment does not include service performed as an elected or appointed official in any calendar quarter in the employ of any nonprofit fraternal corporation or association which is not subject to the Federal Unemployment Tax Act if the remuneration for such service does not exceed one hundred dollars ($100) a month.

The provisions of this section shall be applicable with retrospective effect.

(Amended by Stats. 1961, Ch. 2164.)



653

Employment does not include services performed in the employ of a baseball club pursuant to a contract or agreement under which the baseball player agrees to perform for expenses and a share of the profits of the club, rather than for a fixed salary.

(Added by Stats. 1955, Ch. 1864.)



654

Employment does not include service performed by a free-lance jockey or exercise boy who is regularly licensed by the California Horse Racing Board.

(Added by Stats. 1957, Ch. 620.)



655

Employment does not include services performed by a professional athlete who is neither a citizen of nor a resident of the United States or any state when he comes to the State of California for occasional or incidental professional engagements.

(Added by Stats. 1959, Ch. 746.)



656

Employment does not include professional services performed by a consultant working as an independent contractor.

For the purpose of this section, there shall be a rebuttable presumption that services provided by an individual engaged in work requiring specialized knowledge and skills attained through completion of recognized courses of instruction or experience are rendered as an independent contractor. These services shall be limited to those provided by attorneys, physicians, dentists, engineers, architects, accountants, chiropractors, and the various types of physical, chemical, natural, and biological scientists. Professional services shall not include services generally provided by persons who do not have a degree from a four-year institution of higher learning relating to the specialized knowledge and skills of the professional service being provided.

For the purposes of this section, the rebuttable presumption shall not apply to an individual who enters into a contract agreement with the recipient of the professional services which establishes an employer-employee relationship. However, the existence of a contract between a nonprofit, licensed, primary care clinic, as defined in subdivision (a) of Section 1204 of the Health and Safety Code, and a health care practitioner who is licensed as a physician and surgeon, osteopathic physician and surgeon, podiatrist, optometrist, chiropractor, or psychologist shall not constitute an employer-employee relationship if the contract stipulates that the professional services rendered to the clinic are by an independent contractor, not an employee. Independent contractors who conform to the provisions of this section or primary care clinics that contract with these individuals or organizations shall not be liable for any payments that may be required under an employer-employee relationship pursuant to this code.

(Amended by Stats. 1997, Ch. 39, Sec. 1. Effective January 1, 1998.)



657

The department shall adopt regulations by July 1, 1996, to establish clear criteria which specify under what conditions amateur athletic officials may be considered employees.

(Added by Stats. 1995, Ch. 725, Sec. 2. Effective January 1, 1996.)






ARTICLE 3. Subject Employers

675

Employer means any employing unit, which for some portion of a day, has within the current calendar year or had within the preceding calendar year in employment one or more employees and pays wages for employment in excess of one hundred dollars ($100) during any calendar quarter.

(Amended by Stats. 1971, Ch. 1107.)



676

Employer also means any employing unit, for which services are performed that are included in employment solely for the purposes of Part 2 (commencing with Section 2601) of this division, which for some portion of a day, has within the current calendar year or had within the preceding calendar year one or more employees performing such services, and pays wages for such service in excess of one hundred dollars ($100) during any calendar quarter.

(Amended by Stats. 1971, Ch. 1107.)



677

Employer also means any employing unit for which service is performed in employment as defined by Section 605.

(Amended by Stats. 1978, Ch. 2.)



678

Employer means any employing unit which pursuant to a collective bargaining agreement between an employer and a labor organization in the motion picture, radio, or television industry, pays wages as provided in Section 926.5.

(Added by Stats. 1971, Ch. 873.)



679

(a) Notwithstanding Sections 606.5 and 678, for the purposes of this code, employer means any employing unit that is a motion picture payroll services company that pays and controls the payment of wages of a motion picture production worker for services either to a motion picture production company or to an allied motion picture services company, and files a timely statement of its intent to be the employer of motion picture production workers pursuant to subdivision (b).

(b) (1) Any employing unit meeting the requirements of a motion picture payroll services company that intends to be treated as an employer of motion picture production workers pursuant to subdivision (a) shall file a statement with the department that declares its intent to be the employer of motion picture production workers, pursuant to this section, within 15 days after first paying wages to the workers. The statement shall include identification of each affiliated entity.

(2) Any employing unit operating as a motion picture payroll services company as of January 1, 2007, that intends to be treated as an employer of motion picture production workers pursuant to this section, shall file a statement with the department that declares its intent to be the employer of motion picture production workers, pursuant to this section, by January 15, 2007. The statement shall include identification of each affiliated entity.

(3) Any motion picture payroll company that quits business shall:

(A) Within 10 days of quitting business:

(i) File with the director a final return and report of wages of its workers, as required by Section 1116.

(ii) File all statements required by this subdivision.

(B) Forty-five days in advance of quitting business, notify each motion picture production company and allied motion picture services company, with respect to which they have been treated as the employer of the motion picture production workers, of its intent to quit business.

(4) The director may prevent a motion picture payroll services company that fails to file a timely statement from being treated as an employer of motion picture production workers, for a period not to exceed the period for which the statement is required.

(5) Any statement filed by a motion picture payroll services company pursuant to this subdivision shall be applied to each affiliated entity of the motion picture payroll services company in existence at the time the statement is filed.

(c) For each rating period beginning on or after January 1, 2007, in which an employer operating as a motion picture payroll services company obtains or attempts to obtain a more favorable rate of contributions under this section in a manner that is due to deliberate ignorance, reckless disregard, fraud, intent to evade, misrepresentation, or willful nondisclosure, the director shall assign the maximum contribution rate plus 2 percent for each applicable rating period, the current rating period, and the subsequent rating period. Contributions paid in excess of the maximum rate under this section shall not be credited to the employing unit s reserve account.

(d) (1) On and after January 1, 2007, whenever a motion picture payroll services company creates or acquires a motion picture payroll services company, or acquires substantially all of the assets of a motion picture payroll services company, the created or acquired motion picture payroll services company shall:

(A) Constitute a separate employing unit, notwithstanding Sections 135.1 and 135.2.

(B) Have its reserve account and rate of contributions determined in accordance with subdivision (e).

(C) Notify the department of the entity being created or acquired and the nature of its affiliation to that entity.

(2) The department may promulgate regulations requiring a motion picture payroll services company, prior to the creation or acquisition of a motion picture payroll services company that will be an affiliated entity, to seek the approval of the department to apply this section to the created or acquired entity.

(e) When a motion picture payroll services company transfers all or part of its business or payroll to another motion picture payroll services company the reserve account attributable to the transferor shall be transferred to the transferee motion picture payroll services company, and the transferee s rate of contribution shall be determined in accordance with Section 1052. The transferee shall notify the department within 15 days of the transfer of the business or payroll.

(f) For purposes of this section:

(1) Affiliated entity means any one or more motion picture payroll services company or companies that are united by factors of common ownership, management, or control as prescribed by Section 1061.

(2) Allied motion picture services company means any person engaged in an industry closely allied with, and whose work is integral to, a motion picture production company in the development, production, or postproduction of a motion picture, excluding the distribution of the completed motion picture and any activity occurring thereafter, and who hires from the same pool of craft and guild or union workers, actors, or extras as a motion picture production company.

(3) Motion picture means a motion picture of any type, including, but not limited to, a theatrical motion picture, a television production, a television commercial, or a music video, regardless of its theme or the technology used in its production or distribution.

(4) (A) Motion picture payroll services company means any employing unit that directly or through its affiliated entities meets all of the following criteria:

(i) Contractually provides the services of motion picture production workers to a motion picture production company or to an allied motion picture services company.

(ii) Is a signatory to a collective bargaining agreement for one or more of its clients.

(iii) Controls the payment of wages to the motion picture production workers and pays those wages from its own account or accounts.

(iv) Is contractually obligated to pay wages to the motion picture production workers without regard to payment or reimbursement by the motion picture production company or allied motion picture services company.

(v) At least 80 percent of the wages paid by the motion picture payroll services company each calendar year are paid to workers associated between contracts with motion picture production companies and motion picture payroll services companies.

(B) If the director determines that any employing unit is operating as a motion picture payroll services company but is failing to comply with any of the provisions of subparagraph (A) of paragraph (4), the employing unit is subject to determination of the employer-employee relationship pursuant to this code. When the director s ruling becomes final, the director may preclude the employing unit from being classified as a motion picture payroll services company pursuant to this section for up to three years from the date of the determination.

(5) Motion picture production company means any employing unit engaged in the development, production, and postproduction of a motion picture, excluding the distribution of the completed motion picture and any activities occurring thereafter.

(6) Motion picture production worker means an individual who provides services to a motion picture production company or allied motion picture services company and who, with regard to those services, is reported under this part as an employee by the motion picture payroll services company. An individual who has been reported as an employee by the motion picture payroll services company, without regard to the individual s status as an employee or independent contractor, shall be the employee of the motion picture payroll services company for the purposes of this code throughout the contractual period with the motion picture payroll services company.

(7) Wages shall have the same meaning given the term in Article 2 (commencing with Section 926) of Chapter 4 of Part 1 of Division 1, and shall include residual payments.

(g) If the director determines that an entity does not meet any requirement of this section, the director shall give notice of its determination to that entity pursuant to Section 1206. The notice shall contain a statement of the facts and circumstances upon which the determination was made. The entity so noticed shall have the right to petition for review of the director s determination within 30 days of the notice, as provided in Section 1222.

(h) The director shall prescribe the form and manner of the statements and information required to be filed or reported by this section.

(Amended by Stats. 2012, Ch. 162, Sec. 178. Effective January 1, 2013.)



680

(a) Notwithstanding any other provision of law, when motion picture production workers are employed by one or more affiliated entities of a motion picture payroll services company that has elected to be treated and is being treated as the employer of those motion picture production workers pursuant to Section 679, the motion picture payroll services company may apply to the director for approval of the extension of an existing voluntary plan or plans for the payment of disability benefits to all motion picture production workers employed by all of the affiliated entities of the motion picture payroll services company. The director shall approve the extension of the voluntary plan to all of the motion picture production workers of all of the affiliated entities if he or she finds all of the following exist:

(1) The voluntary plan to be extended was in existence at the time of the election of the motion picture payroll services company to be treated as the employer of motion picture production workers pursuant to Section 679.

(2) The rights afforded to the covered employees are greater than those provided for in Chapter 2 (commencing with Section 2625) and Chapter 7 (commencing with Section 3300) of Part 2 of Division 1.

(3) The plan has been made available to all of the motion picture production workers of the employer employed in this state.

(4) If the plan provides for insurance, the form of the insurance policies to be issued has been approved by the Insurance Commissioner and the policies are to be issued by an admitted disability insurer.

(5) The motion picture payroll services company has consented to the extension of the plan and has agreed to make the payroll deductions required, if any, and transmit the proceeds to the plan insurer, if any.

(6) The plan provides for the inclusion of future employees in the manner described in subparagraph (A) of paragraph (2) of subdivision (b).

(7) (A) The plan will be in effect for a period of not less than one year and, thereafter, continuously, unless the director finds that the motion picture payroll services company or a majority of motion picture production workers employed in this state covered by the plan has given notice of withdrawal from the plan. The notice shall be filed in writing with the director and shall be effective only on the anniversary of the effective date of the plan next following the filing of the notice, but in any event not less than 30 days from the date of the filing of the notice.

(B) Notwithstanding the provisions of subparagraph (A), the plan may be withdrawn on the operative date of any law increasing the benefit amounts provided by Sections 2653 and 2655 or on the operative date of any change in the rate of worker contributions as determined by Section 984, if notice of the withdrawal from the plan is transmitted to the director not less than 30 days prior to the operative date of that law or change. If the plan is not withdrawn on 30 days notice because of the enactment of a law increasing the benefit amounts provided by Sections 2653 and 2655 or because of a change in the rate of worker contributions as determined by Section 984, the plan shall be amended to conform to that increase or change on the operative date of the increase or change.

(8) The amount of deductions from the wages of an employee in effect for any plan shall not be increased on a date other than an anniversary date of the effective date of the plan, except to the extent that any increase in the deductions from the wages of an employee allowed by Section 3260 permits that amount to exceed the amount of deductions in effect. The amount of deductions, for the purpose of providing coverage under the plan, shall not exceed that which would be required by Sections 984 and 985 if the employee were not covered by the plan.

(9) The approval of the extension of the plan will not result in a substantial selection of risks adverse to the Disability Fund.

(b) The extension of a plan approved by the director pursuant to subdivision (a) shall be deemed to have also met the consent requirements of Section 3257 if both of the following requirements are met:

(1) The plan met the consent requirements of Section 3257 when initially adopted.

(2) The plan provides for both of the following:

(A) Each employee to whom the plan is applicable shall be given written notice of his or her right to reject coverage under the plan and a written statement setting forth the essential features of the plan prior to or at the time of employment. The form of the notice and of the statement shall be approved by the director.

(B) On or before January 31 of each calendar year, each employee shall be given written notice, in a form approved by the director, of his or her right to withdraw from the plan at the beginning of any calendar quarter upon giving reasonable notice in writing directed to the motion picture payroll services company.

(Added by Stats. 2008, Ch. 391, Sec. 2. Effective January 1, 2009.)



682

(a) Employer also means any employing unit which employs individuals to perform domestic service in a private home, local college club, or local chapter of a college fraternity or sorority and pays wages in cash of one thousand dollars ($1,000) or more for such service during any calendar quarter in the calendar year or the preceding calendar year.

(b) Any employing unit which qualifies as an employer under this section shall not be treated as an employer with respect to wages paid for any service other than domestic service specified by this section unless such employing unit also qualifies as an employer with respect to such other service under Section 675, 676, 677, or 678.

(Amended by Stats. 2005, Ch. 152, Sec. 4. Effective January 1, 2006.)



683

Employer also means any employing unit which employs individuals to perform domestic service comprising in-home supportive services under Article 7 (commencing with Section 12300), Chapter 3, Part 3, Division 9 of the Welfare and Institutions Code and pays wages in cash of one thousand dollars ($1,000) or more for such service during any calendar quarter in the calendar year or the preceding calendar year, and is one of the following:

(a) The recipient of such services, if the state or county makes or provides for direct payment to a provider chosen by the recipient or to the recipient of such services for the purchase of services, subject to the provisions of Section 12302.2 of the Welfare and Institutions Code.

(b) The individual or entity with whom a county contracts to provide in-home supportive services.

(c) Any county which hires and directs in-home supportive personnel in accordance with established county civil service requirements or merit system requirements for those counties not having civil service systems.

(Added by Stats. 1978, Ch. 463.)



684

(a) Solely for the purposes of Part 2 (commencing with Section 2601) of this division, employer also means any employing unit which employs individuals to perform domestic service in a private home, local college club, or local chapter of a college fraternity or sorority and pays wages in cash of seven hundred fifty dollars ($750) or more to individuals employed in such service during any calendar quarter in the calendar year or the preceding calendar year.

(b) Any employing unit which qualifies as an employer under this section shall not be treated as an employer with respect to wages paid for any service other than domestic service specified by this section unless such employing unit also qualifies as an employer with respect to such other service under Section 675, 676, 677, or 678.

(Amended by Stats. 2005, Ch. 152, Sec. 5. Effective January 1, 2006.)



685

Solely for the purposes of Part 2 (commencing with Section 2601) of this division, employer also means any employing unit which employs individuals to perform domestic service comprising in-home supportive services under Article 7 (commencing with Section 12300) of Chapter 3 of Part 3 of Division 9 of the Welfare and Institutions Code and pays wages in cash of seven hundred fifty dollars ($750) or more to individuals employed in such service during any calendar quarter in the calendar year or preceding calendar year, and is one of the following:

(a) The recipient of the services, if the state or county makes or provides for direct payment to a provider chosen by the recipient or to the recipient of the services for the purchase of services, subject to the provisions of Section 12302.2 of the Welfare and Institutions Code.

(b) The individual or entity with which a county contracts to provide in-home supportive services.

(c) Any county which hires and directs in-home supportive personnel in accordance with established county civil service requirements or merit system requirements for those counties not having civil service systems.

(Added by Stats. 1981, Ch. 1025, Sec. 2.)



686

Employer also means any person contracting for the creation of a specially ordered or commissioned work of authorship when the parties expressly agree in a written instrument signed by them that the work shall be considered a work made for hire, as defined in Section 101 of Title 17 of the United States Code, and the ordering or commissioning party obtains ownership of all of the rights comprised in the copyright in the work. The ordering or commissioning party shall be the employer of the author of the work for the purposes of this part.

(Added by Stats. 1982, Ch. 1332, Sec. 3.)



687.2

Notwithstanding any other provision of law, an employment agency, as defined in paragraph (3) of subdivision (a) or subdivision (h) of Section 1812.501 of the Civil Code, shall not be deemed to be the employer of the domestic workers for whom it procures, offers, refers, provides, or attempts to provide work if all of the following factors exist:

(a) There is a signed contract or agreement between the employment agency and the domestic worker that contains, at a minimum, provisions that specify all of the following:

(1) That the employment agency shall assist the domestic worker in securing work.

(2) How the employment agency s referral fee shall be paid.

(3) That the domestic worker is free to sign an agreement with other employment agencies and to perform domestic work for persons not referred by the employment agency.

(b) The domestic worker informs the employment agency of any restrictions on hours, location, conditions, or type of work he or she will accept and the domestic worker is free to select or reject any work opportunity procured, offered, referred, or provided by the employment agency.

(c) The domestic worker is free to renegotiate with the person hiring him or her the amount proposed to be paid for the work.

(d) The domestic worker does not receive any training from the employment agency with respect to the performance of domestic work. However, an employment agency may provide a voluntary orientation session in which the relationship between the employment agency and the domestic worker, including the employment agency s administrative and operating procedures, and the provisions of the contract or agreement between the employment agency and the domestic worker are explained.

(e) The domestic worker performs domestic work without any direction, control, or supervision exercised by the employment agency with respect to the manner and means of performing the domestic work.

The following actions exercised by an employment agency shall not be considered to be the exercise of direction, control, or supervision:

(1) Informing the domestic worker about the services to be provided and the conditions of work specified by the person seeking to hire a domestic worker.

(2) Contacting the person who has hired the domestic worker to determine whether that person is satisfied with the agency s referral service. This contact shall not be used to identify improvements needed in a worker s performance and to then discipline or train the worker regarding the performance of domestic work.

(3) Informing the domestic worker of the time during which new referrals are available.

(4) Requesting the domestic worker to inform the employment agency if the domestic worker is unable to perform the work accepted.

(f) The employment agency does not provide tools, supplies, or equipment necessary to perform the domestic work.

(g) The domestic worker is not obligated to pay the employment agency s referral fee, and the employment agency is not obligated to pay the domestic worker if the person for whom the services were performed fails or refuses to pay for the domestic work.

(h) Payments for domestic services are made directly to either the domestic worker or to the employment agency. Payments made directly to the employment agency shall be deposited into a trust account until payment can be made to the domestic worker. Payments made to the domestic worker by the employment agency shall not be paid from any of the employment agency s business accounts.

(i) The relationship between a domestic worker and the person for whom the domestic worker performs services may only be terminated by either of those parties and not by the employment agency that referred the domestic worker. However, an employment agency may decline to make additional referrals to a particular domestic worker, and the domestic worker may decline to accept a particular referral.

(Added by Stats. 1993, Ch. 1275, Sec. 3. Effective January 1, 1994.)






ARTICLE 4. Elective Coverage

701

An employing unit, not otherwise subject to this division, which files with the director its written election to become an employer for not less than two calendar years, shall, with the written approval of the election by the director, become an employer subject to this division to the same extent as other employers as of the date stated in the approval.

(Amended by Stats. 1961, Ch. 2156.)



702

Except as provided by Sections 702.1, 709, and 710, any employing unit for which services that do not constitute employment are performed, may file with the director a written election that all such services performed by individuals in its employ in one or more distinct establishments or places of business shall be deemed to constitute employment by an employer for all the purposes of this division for not less than two calendar years. Upon the written approval of the election by the director, such services shall be deemed to constitute employment subject to this division from and after the date stated in the approval.

(Amended by Stats. 1978, Ch. 2.)



702.1

(a) As used in this section, nonprofit organization means any corporation, community chest, fund, or foundation for which services that constitute employment under Section 608 are performed and for which other services that do not constitute employment are performed, or any nonprofit organization described in Section 608 for which all services performed do not constitute employment.

(b) No election filed by a nonprofit organization under Section 702 shall be effective for service performed after December 31, 1971. All elections for coverage filed by a nonprofit organization under Section 702 prior to January 1, 1972, shall be terminated effective December 31, 1971.

(c) Any nonprofit organization for which any services that do not constitute employment are performed may, when requested by a written petition signed by a majority of its employees to be covered by the election, file with the director a written election that the services performed in one or more distinct establishments or places of business and to be covered by the election shall be deemed to constitute employment by an employer for all the purposes of this division for not less than two calendar years. If the director finds that a majority of the employees to be covered by the election have signed the petition, a nonprofit organization shall, upon the written approval of the director, become an employer with respect to such services subject to this division to the same extent as other employers, and services performed by its employees covered by the election, shall constitute employment subject to this division. Beginning at that time it shall withhold from the wages of employees covered by the election the contributions required for unemployment compensation disability benefits.

(d) A nonprofit organization may exclude from coverage under an election pursuant to this section any service excluded under Section 634.5.

(e) Notwithstanding the provisions of subdivision (d), a nonprofit organization shall not exclude from unemployment compensation disability coverage under an election pursuant to this section any service that is included in employment for the purposes of Part 2 (commencing with Section 2601) of this division.

(f) In lieu of the contributions required of employers, each nonprofit organization that has elected coverage under this section may elect any method of financing coverage by an election under this section that is permitted under Section 803. Subdivision (c) of Section 801 shall apply to any such election under Section 803.

(g) Except as inconsistent with the provisions of this section, the provisions of this division and authorized regulations shall apply to any matter arising pursuant to this section.

(Added by Stats. 1971, Ch. 1107.)



702.5

Any employing unit for which services that do not constitute employment under Section 631 are performed, may file with the director a written election, agreed to by both the employing unit and the individuals in its employ specified in Section 631, that all such services performed by such individuals in one or more distinct establishments or places of business shall be deemed to constitute employment by an employer for all the purposes of Part 2 (commencing with Section 2601) of this division. Upon the written approval of the election by the director, such services shall be deemed to constitute employment subject to such part from and after the date stated in the approval. Sections 704 and 707 shall apply to elections under this section.

(Added by Stats. 1971, Ch. 1447.)



702.6

(a) Any employing unit who is an employer under this division may file with the director a written election to cover, for the purposes of Part 2 (commencing with Section 2601) only, services performed by any of the following:

(1) All eligible employees who are a part of a labor organization, provided the election is the result of a negotiated agreement between the employer and the recognized employee organization.

(2) All eligible employees in its employ in one or more distinct establishments or places of business who are not part of a labor organization, when the election is requested by a written petition signed by a majority of the eligible employees to be covered by the election.

(b) Eligible employee, as used in this section, means an employee who is a California resident whose services are covered under the unemployment compensation laws of another state which does not have a disability insurance program, and who is an employee, as defined in Section 13004, for whom the employer complies with the personal income tax withholding provisions of Division 6 (commencing with Section 13000).

(c) Upon the filing of an election, the filing entity shall, upon approval by the director, become an employer subject to Part 2 (commencing with Section 2601) to the same extent as other employers, and services performed by its employees who are subject to the election shall be deemed to constitute employment subject to that part. Sections 704, 707, 986, and 2903 shall apply to elections under this section.

(Added by Stats. 1989, Ch. 475, Sec. 1.)



703

Services not included within employment and performed entirely without this State, with respect to no part of which contributions are required and paid under an unemployment compensation law of any other state or of the Federal Government, shall be deemed to be employment if the individual performing such services is a resident of this State and the director approves the election of the employing unit for whom the services are performed that the entire service of such individual shall be deemed to be employment subject to this division. Such election shall be for the period, made in the manner, and subject to termination as provided in this article for other elections of coverage.

(Enacted by Stats. 1953, Ch. 308.)



704

The director shall not approve an election under Section 701, 702, 702.1, 702.5, 703, 708, or 708.5 if he or she finds that any of the following conditions exist:

(a) The self-employed individual is currently unable to perform his or her regular and customary work due to injury or illness.

(b) The employing unit or self-employed individual is not normally and continuously engaged in a regular trade, business, or occupation.

(c) The employing unit or self-employed individual intends to discontinue the regular trade, business or occupation within eight calendar quarters.

(d) The regular trade, business, or occupation of the employing unit or self-employed individual is seasonal in its operations.

(e) The major portion of the self-employed individual s remuneration is not derived from his or her trade, business, or occupation.

(f) The self-employed individual is unable to provide a copy of his or her Internal Revenue Service Schedule SE as reported on or before April 15 of the preceding year showing a net profit of at least four thousand six hundred dollars ($4,600) or to certify to an average net profit of at least one thousand one hundred fifty dollars ($1,150) per quarter since becoming self-employed or for the preceding four quarters, whichever period is less.

(g) The employing unit or self-employed individual has failed to make a return or report, or to pay contributions within the time required by this division and there is an unpaid amount of contributions owing by the employing unit or self-employed individual.

(h) (1) A prior elective coverage agreement entered into pursuant to Section 708 or 708.5 has been terminated by the department under Section 704.1 or by means of a written application for termination as required by this division, and the individual has not completed a waiting period of 18 consecutive months from the date of termination.

(2) The waiting period for reinstatement to the elective coverage program may be waived for any individual who becomes eligible for coverage after being terminated under paragraph (1), (2), (4), or (5) of subdivision (a) of Section 704.1, upon receipt by the department of an application for coverage to be effective the first day of the quarter in which the application is received.

(i) The employing unit or any officer or agent of or person having charge of the affairs of the employing unit, or the self-employed individual has been convicted within the preceding eight consecutive calendar quarters of any violation under Chapter 10 (commencing with Section 2101). For the purposes of this subdivision, a plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction irrespective of whether an order granting probation or other order is made suspending the imposition of the sentence or whether sentence is imposed but execution thereof is suspended.

(j) For purposes of this section, Internal Revenue Service Schedule SE is defined as Internal Revenue Service Form 1040 Schedule SE, or in the case of statutory employees under the Internal Revenue Code, it shall be defined as Internal Revenue Service Form 1040 Schedule C, or the California Income Tax Return, when accompanied by Internal Revenue Service Form W-2.

(Amended by Stats. 1994, Ch. 1049, Sec. 1. Effective January 1, 1995.)



704.1

(a) Notwithstanding any other provision of this division, the director may terminate any elective coverage agreement under this article if he or she finds that any of the following conditions exist:

(1) The employing unit or self-employed individual is not normally and continuously engaged in a regular trade, business, or occupation.

(2) The employing unit or self-employed individual has discontinued the regular trade, business, or occupation.

(3) The regular trade, business, or occupation of the employing unit or self-employed individual is seasonal in its operations.

This paragraph shall not apply to any public entity.

(4) The major portion of the self-employed individual s remuneration is not derived from his or her trade, business, or occupation.

(5) The self-employed individual reports a net profit of less than four thousand six hundred dollars ($4,600) on his or her Internal Revenue Service Schedule SE for a third consecutive year.

(6) The employing unit or self-employed individual has failed to make a return or report, or to pay contributions within the time required by this division and there is an unpaid amount of contributions owing by the employing unit or self-employed individual, except when the elective coverage agreement has been in effect for less than two complete calendar years.

(7) The employing unit or self-employed individual, or a representative thereof, is found by the director to have filed a false statement in order to be considered eligible for elective coverage.

(8) The employing unit or any officer or agent of or person having charge of the affairs of the employing unit, or the self-employed individual is convicted of any violation pursuant to Chapter 10 (commencing with Section 2101). For the purposes of this paragraph, a plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction irrespective of whether an order granting probation or other order is made suspending the imposition of the sentence or whether sentence is imposed but execution thereof is suspended.

(b) The director shall give to the employing unit, or to the self-employed individual, a written notice pursuant to Section 1206 of the director s termination of the elective coverage agreement under this section. The date of termination may be the end of the calendar quarter immediately preceding the existence of any condition specified in subdivision (a), or the end of any subsequent calendar quarter thereafter, as determined by the director.

Any termination of elective coverage shall not affect the liability of the employing unit or self-employed individual for any contributions due, owing, and unpaid to the department.

(c) Sections 1222, 1223, and 1224 shall apply to matters arising under this section.

(d) For purposes of this section, Internal Revenue Service Schedule SE is defined as Internal Revenue Service Form 1040 Schedule SE, or in the case of statutory employees under the Internal Revenue Code, it shall be defined as Internal Revenue Service Form 1040 Schedule C, or the California Income Tax Return, when accompanied by Internal Revenue Service Form W-2.

(Amended by Stats. 1994, Ch. 1049, Sec. 2. Effective January 1, 1995.)



704.2

For purposes of Sections 704 and 704.1:

(a) Normally and continuously engaged in a regular trade, business, or occupation means both of the following:

(1) Regularly performing services and engaging in an uninterrupted pattern of work that is customary for the individual s trade, business, or occupation.

(2) In the case of a self-employed individual or individual who is an employer is in a trade, business, or occupation that requires a valid and active license, that individual has been issued that license. An individual operating a business without a required license shall not be considered normally engaged in a trade, business, or occupation.

(b) Seasonal in its operations means any of the following:

(1) The trade, business, or occupation is not continuous or carried on throughout the year.

(2) The operation of the trade, business, or occupation is temporarily or intermittently suspended for regularly recurring periods of time.

(3) The performance of services in the trade, business, or occupation is regularly suspended due to weather, climate, or other conditions.

(Added by Stats. 1993, Ch. 747, Sec. 3. Effective January 1, 1994.)



705

(a) An elective coverage agreement approved by the director pursuant to any section of this article may be terminated as of January 1st of any calendar year only if the agreement has been in effect for two calendar years and if the employing unit or self-employed individual, on or before the 31st day of January of that year, has filed with the director a written application for termination.

(b) An elective coverage agreement entered into prior to January 1, 1994, pursuant to Section 708 or 708.5 may be terminated on January 1, 1994, if the self-employed individual files a written application for termination with the director on or before June 30, 1994.

(Amended by Stats. 1993, Ch. 747, Sec. 4. Effective January 1, 1994.)



706

The director may for good cause waive the requirement of Section 705 that a written application for termination shall be filed on or before the thirty-first day of January.

(Amended by Stats. 1955, Ch. 1165.)



707

Every employing unit which files an election to become an employer pursuant to Section 701, 702, 702.1, 702.5, 703, 709, or 710, or an application for termination pursuant to Section 705, shall post and maintain printed notices of such election or application on his or her premises, as prescribed by authorized regulation. Individuals in the employ of any employing unit which files an election to become an employer shall be given a reasonable opportunity to file objections or to be heard in the matter prior to the director s approval of the election.

(Amended by Stats. 1978, Ch. 2.)



708

(a) Any individual who is an employer under this division or any two or more individuals who have so qualified may file with the director a written election that their services shall be deemed to be services performed by individuals in employment for an employer for all the purposes of this division. Upon the approval of the election by the director, the services of those individuals shall be deemed to constitute employment for an employer for all of the purposes of this division. Regardless of their actual earnings, for the purposes of computing benefit rights and contributions under this division, they shall be deemed to have received the following remuneration for each calendar quarter:

(1) For purposes of unemployment insurance, the highest amount of wages required to be entitled to the maximum benefit amount provided in Section 1280.

(2) For purposes of disability insurance, the highest amount of wages required to be entitled to the maximum benefit amount provided in Section 2655.

(A) For disability insurance contributions on or after July 1, 1994, the quarterly contribution shall be the product of one-fourth of the amount of net profit, but not less than one thousand one hundred fifty dollars ($1,150) except when subparagraph (B) applies, reported on or before April 15 of the preceding year as declared on the Internal Revenue Service Schedule SE filed by an individual who is an employer under this division and the contribution rate established pursuant to Section 984.5, except as provided by Section 985. On January 1, 1995, quarterly income credits for the period from July 1, 1993, to June 30, 1994, inclusive, shall be changed to one-fourth of the amount of the net profit or four thousand six hundred dollars ($4,600), whichever is greater, reported on or before April 15, 1993, as declared on the Internal Revenue Service Schedule SE for the 1992 taxable year filed by each individual having an elective coverage agreement in effect for that period or any portion thereof. If no Internal Revenue Service Schedule SE was filed, the individual shall be assigned a quarterly income credit of one thousand one hundred fifty dollars ($1,150). Quarterly income credits for this period shall not exceed seven thousand nine hundred forty-two dollars ($7,942). If any quarterly income credit for the period from July 1, 1993, to June 30, 1994, inclusive, was reduced prior to January 1, 1995, the amended income credit shall be reduced proportionately. Benefits payable for periods of disability commencing on or after January 1, 1995, shall be based on Section 2655. For purposes of this division, income credits shall be included in the term wages.

(B) The self-employed individual shall not pay contributions for periods of any disability, including periods for which some services are performed while disabled. The self-employed individual shall file a quarterly report of wages and certify as to the period of disability in order to maintain eligibility for elective disability insurance coverage and benefits. During periods of disability, the self-employed individual shall reduce his or her quarterly contributions by dividing the quarterly contribution amount by 91 to compute the daily contribution amount, and the daily contribution amount shall be multiplied by the number of days disabled to compute the amount by which the quarterly contributions shall be reduced. The department shall reduce income credits utilizing the same calculation method.

(b) Any individual who is an employer under this division or any two or more individuals who have so qualified may file with the director a written election that their services shall be deemed to be services performed by individuals in employment for an employer for the purposes of Part 2 (commencing with Section 2601) only. Upon the approval of the election by the director, the services of those individuals shall be deemed to constitute employment for an employer for the purposes of Part 2 (commencing with Section 2601) only. Regardless of their actual earnings, for the purposes of computing disability benefit rights and worker contributions, they shall be deemed to have received remuneration for each calendar quarter the highest amount of wages required to be entitled to the maximum benefit award provided in Section 2655. For contributions on or after July 1, 1994, the quarterly contribution shall be the product of one-fourth of the amount of net profit, but not less than one thousand one hundred fifty dollars ($1,150), except when subparagraph (B) of paragraph (2) of subdivision (a) applies, reported on or before April 15 of the preceding year as declared on the Internal Revenue Service Schedule SE filed by an individual who is an employer under this division and the contribution rate established pursuant to Section 984.5, except as provided by Section 985. The quarterly contribution shall be reduced as set forth in subparagraph (B) of paragraph (2) of subdivision (a) if a disability occurred during the quarter for which payment is being made. On January 1, 1995, quarterly income credits for the period from July 1, 1993, to June 30, 1994, inclusive, shall be changed to one-fourth of the amount of the net profit or four thousand six hundred dollars ($4,600), whichever is greater, reported on or before April 15, 1993, as declared on the Internal Revenue Service Schedule SE for the 1992 taxable year filed by each individual having an elective coverage agreement in effect for that period or any portion thereof. If no Internal Revenue Service Schedule SE was filed, the individual shall be assigned a quarterly income credit of one thousand one hundred fifty dollars ($1,150). Quarterly income credits for this period shall not exceed seven thousand nine hundred forty-two dollars ($7,942). If quarterly income credits were reduced prior to January 1, 1995, the amended income credits shall be reduced proportionately. Benefits payable for periods of disability commencing on or after January 1, 1995, shall be based on Section 2655. For purposes of this division, income credits shall be included in the term wages.

(c) (1) Any individual applying for or continuing elective coverage under this section shall be requested to sign an annual statement authorizing the department to verify the net profit declared on his or her Internal Revenue Service Schedule SE. Failure of the individual to sign a statement authorizing the department to verify income shall result in the individual being assigned an annual income level of four thousand six hundred dollars ($4,600) for contribution and benefit purposes.

(2) Any individual applying for elective coverage shall submit a copy of his or her Internal Revenue Service Schedule SE filed on or before April 15 of the preceding year with his or her application for elective coverage in order to establish first-year contributions and benefits in excess of the minimum required to qualify for elective coverage.

(d) Any self-employed individual continuing elective coverage who fails to file an Internal Revenue Service Schedule SE by April 15 of each calendar year is required to remit contributions based upon the last year the self-employed individual filed an Internal Revenue Service Schedule SE.

(e) Any self-employed individual who has not yet filed an Internal Revenue Service Schedule SE shall be assigned an annual income level of four thousand six hundred dollars ($4,600) for contribution and benefit purposes.

(f) Contributions required under this division are payable on and after the date stated in the approval of the director. The director may levy assessments under this division for any amount due when an elective coverage agreement has been in effect for less than two complete calendar years. Chapter 7 (commencing with Section 1701), relating to the collection of amount due, shall apply to this section.

(g) No benefits shall be paid to any individual based upon remuneration deemed to have been received pursuant to this section unless all contributions due with respect to all remuneration deemed to have been received by the individual pursuant to this section have been paid to the department.

(h) No benefits shall be paid to any individual based on elective coverage income credits in his or her base period if his or her elective coverage agreement has been terminated under paragraph (6) of subdivision (a) of Section 704.1.

(i) Notwithstanding subdivision (b) of Section 2627, no benefits shall be paid to any individual covered under this section, with respect to periods of disability commencing on or after January 1, 1994, until he or she has been unemployed and disabled for a waiting period of seven consecutive days during each disability benefit period.

(j) Notwithstanding Section 2653, with respect to periods of disability commencing on or after January 1, 1994, the maximum amount of benefits payable to an individual covered under this section during any one disability benefit period shall be 39 times his or her weekly benefit amount, but in no case shall the total amount of benefits payable be more than the total wages credited to the individual during his or her disability base period. If the benefit is not a multiple of one dollar ($1), it shall be computed to the next higher multiple of one dollar ($1).

(k) For purposes of this section, Internal Revenue Service Schedule SE is defined as Internal Revenue Service Form 1040 Schedule SE, or in the case of statutory employees under the Internal Revenue Code, it shall be defined as Internal Revenue Service Form 1040 Schedule C, or the California Income Tax Return, when accompanied by Internal Revenue Service Form W-2.

(Amended by Stats. 2005, Ch. 152, Sec. 6. Effective January 1, 2006.)



708.5

(a) Any individual who is self-employed, who is not an employer as defined in any provision of Article 3 (commencing with Section 675), of Chapter 3 of this part, and who receives the major part of his or her remuneration from the trade, business, or occupation in which he or she is self-employed, may file with the director a written election that his or her services in connection with his or her trade, business, or occupation shall be deemed to be services performed by an individual in employment for an employer for the purposes of Part 2 (commencing with Section 2601) only. Upon the approval of the election by the director, the services of that self-employed individual in connection with his or her trade, business, or occupation shall be deemed to constitute employment for an employer for the purposes of Part 2 only of this division. Regardless of his or her actual earnings, for the purpose of computing disability benefit rights and worker contributions, he or she shall be deemed to have received remuneration for each calendar quarter the highest amount of wages required to be entitled to the maximum benefit award provided in Section 2655. For contributions on or after July 1, 1994, the quarterly contribution shall be the product of one-fourth of the amount of net profit, but not less than one thousand one hundred fifty dollars ($1,150), except when subparagraph (B) of paragraph (2) of subdivision (a) of Section 708 applies, reported on or before April 15 of the preceding year as declared on the Internal Revenue Service Schedule SE filed by an individual who is an employer under this division and the contribution rate established pursuant to Section 984.5, except as provided by Section 985. The quarterly contribution shall be reduced as set forth in subparagraph (B) of paragraph (2) of subdivision (a) of Section 708 if a disability occurred during the quarter for which payment is being made. On January 1, 1995, quarterly income credits for the period from July 1, 1993, to June 30, 1994, inclusive, shall be changed to one-fourth of the net profit or four thousand six hundred dollars ($4,600), whichever is greater, reported on or before April 15, 1993, as declared on the Internal Revenue Service Schedule SE for the 1992 taxable year filed by each individual having an elective coverage agreement in effect for that period or any portion thereof. If no Internal Revenue Service Schedule SE was filed, the individual shall be assigned a quarterly income credit of one thousand one hundred fifty dollars ($1,150). Quarterly income credits for this period shall not exceed seven thousand nine hundred forty-two dollars ($7,942). If quarterly income credits for the period from July 1, 1993, to June 30, 1994, inclusive, were reduced prior to January 1, 1995, the amended income credits shall be reduced proportionately. Benefits payable for periods of disability commencing on or after January 1, 1995, shall be based on the provisions of Section 2655. For purposes of this division, income credits shall be included in the term wages.

(b) (1) Any individual applying for or continuing elective coverage under this section shall be requested to sign an annual statement authorizing the department to verify the net profit declared on his or her Internal Revenue Service Schedule SE. Failure of the individual to sign a statement authorizing the department to verify income shall result in the individual being assigned an annual income level of four thousand six hundred dollars ($4,600) for contribution and benefit purposes.

(2) Any individual applying for elective coverage shall submit a copy of his or her Internal Revenue Service Schedule SE filed on or before April 15 of the preceding year with his or her application for elective coverage in order to establish first-year contributions and benefits in excess of the minimum required to qualify for elective coverage.

(c) Any self-employed individual continuing elective coverage who fails to file an Internal Revenue Service Schedule SE by April 15 of each calendar year is required to remit contributions based upon the last year the self-employed individual filed an Internal Revenue Service Schedule SE.

(d) Any self-employed individual who has not yet filed an Internal Revenue Service Schedule SE shall be assigned an annual income level of four thousand six hundred dollars ($4,600) for contribution and benefit purposes.

(e) Worker contributions required under this division are payable on and after the date stated in the approval of the director. The director may levy assessments under this division for any amount due when an elective coverage agreement has been in effect for less than two complete calendar years. Chapter 7 (commencing with Section 1701), relating to the collection of amounts due, shall apply to this section.

(f) No benefits shall be paid to any individual based on elective coverage income credits in his or her base period if his or her elective coverage agreement has been terminated under paragraph (6) of subdivision (a) of Section 704.1.

(g) No benefits shall be paid to any individual based upon remuneration deemed to have been received pursuant to this section unless all contributions due with respect to all remuneration deemed to have been received by that individual pursuant to this section have been paid to the department.

(h) Notwithstanding subdivision (b) of Section 2627, no benefits shall be paid to any individual covered under this section, with respect to periods of disability commencing on or after January 1, 1994, until he or she has been unemployed and disabled for a waiting period of seven consecutive days during each disability benefit period.

(i) Notwithstanding Section 2653, with respect to periods of disability commencing on or after January 1, 1994, the maximum amount of benefits payable to an individual covered under this section during any one disability benefit period shall be 39 times his or her weekly benefit amount, but in no case shall the total amount of benefits payable be more than the total wages credited to the individual during his or her disability base period. If the benefit is not a multiple of one dollar ($1), it shall be computed to the next higher multiple of one dollar ($1).

(j) For purposes of this section, Internal Revenue Service Schedule SE is defined as Internal Revenue Service Form 1040 Schedule SE, or in the case of statutory employees under the Internal Revenue Code, it shall be defined as Internal Revenue Service Form 1040 Schedule C, or the California Income Tax Return, when accompanied by Internal Revenue Service Form W-2.

(Amended by Stats. 2005, Ch. 152, Sec. 7. Effective January 1, 2006.)



709

Any local public entity located in this state specified in paragraph (3) of subdivision (a) of Section 135 or Indian tribe specified in paragraph (6) of subdivision (a) of Section 135 may elect to become an employer subject to Part 2 (commencing with Section 2601) of this division with respect to all its employees, including those with civil service or tenure positions, and may file its written election with the director. That election may be made on its own motion by the appropriate governing board of the local public entity or Indian tribe making the election, or may be made by the governing board pursuant to a petition signed by a majority of the employees (including those with civil service or tenure positions) requesting the governing board to file an election with the director. Upon the filing of an election, the filing local public entity or Indian tribe shall, upon approval by the director, become an employer subject to Part 2 (commencing with Section 2601) to the same extent as other employers, and services performed by its employees, including those with civil service or tenure positions, shall constitute employment subject to that part. Beginning at that time, it shall withhold from the wages of employees the contributions required for unemployment compensation disability benefits.

(Amended by Stats. 2001, Ch. 255, Sec. 5. Effective January 1, 2002. Applicable from December 21, 2000, pursuant to Sec. 17 of Ch. 255.)



710

(a) Any public entity or Indian tribe for which services that do constitute employment under Section 605 are performed and for which other services that do not constitute employment are performed may elect to become an employer subject to this part and Parts 3 (commencing with Section 3501) and 4 (commencing with Section 4001) of this division for not less than two calendar years with respect to those other services and to have those other services performed by its employees constitute employment subject to this part and Parts 3 and 4 for that period. Upon the filing of an election the filing public entity or Indian tribe shall, upon approval by the director, become an employer subject to this part and Parts 3 and 4 with respect to the services covered to the same extent as other employers, and those services performed by its employees, including those with civil service or tenure positions, shall constitute employment subject to this part and Parts 3 and 4 effective on the first day of the calendar quarter following the quarter in which the election is filed.

(b) The public entity or Indian tribe may exclude from coverage under an election pursuant to this section any service excluded under Section 634.5.

(c) Any public entity or Indian tribe that has elected coverage under this section may elect any method of financing coverage otherwise permitted under Section 803 or Article 6 (commencing with Section 821), but the same method of financing coverage shall apply to all coverage by the public entity. An Indian tribe may make separate elections for itself and for each subdivision, subsidiary, or business enterprise wholly owned by that Indian tribe. Subdivision (b) of Section 802 shall apply to any election under Section 803, except that any election under Section 803 shall be terminated on the effective date of the termination of an election for coverage under this section.

(d) The director may require from the public entity or Indian tribe employment, financial, statistical, or other information and reports, properly verified, as may be deemed necessary by the director to carry out his or her duties under this division, which shall be filed with the director at the time and in the manner prescribed by him or her.

(e) The director may tabulate and publish information obtained pursuant to this section in statistical form and may divulge the name of the public entity or Indian tribe.

(f) The public entity or Indian tribe shall keep work records as prescribed by the director for the proper administration of this division.

(g) Except as inconsistent with the provisions of this section, the provisions of this division and authorized regulations shall apply to any matter arising pursuant to this section.

(Amended by Stats. 2001, Ch. 255, Sec. 6. Effective January 1, 2002. Applicable from December 21, 2000, pursuant to Sec. 17 of Ch. 255.)



710.4

Notwithstanding the provisions of Section 709, any public school employer, as defined in Section 3540.1 of the Government Code, may elect to become an employer subject to Part 2 (commencing with Section 2601) of this division, with respect to all employees who are a part of an appropriate unit established pursuant to the provisions of Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code, provided such election is the result of a negotiated agreement between the public school employer and the certified employee organization, as such terms are defined in Section 3540.1 of the Government Code. The public school employer may elect to provide coverage to its management and confidential employees, as such terms are defined in Section 3540.1 of the Government Code, and to employees not a part of an appropriate unit, but such election shall not be contingent upon coverage of other employees of the public school employer.

Upon filing of such an election, the filing entity shall, upon approval by the director, become an employer subject to Part 2 (commencing with Section 2601) of this division to the same extent as other employers, and services performed by its employees, including those with civil service or tenure positions, shall constitute employment subject to such part. Beginning at that time, the public school employer shall withhold from the wages of employees the contributions required for unemployment compensation disability benefits.

(Amended by Stats. 1978, Ch. 2.)



710.5

Notwithstanding Section 709, any public agency, as defined in Section 3501 of the Government Code, may elect to become an employer subject to Part 2 (commencing with Section 2601) with respect to all employees who are a part of an appropriate unit established pursuant to Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code, provided the election is the result of a negotiated agreement between the public agency and the recognized employee organization, as those terms are defined in Section 3501 of the Government Code. The public agency employer also may elect to provide coverage to its management and confidential employees and to its employees who are not a part of an appropriate unit, but the election shall not be contingent upon coverage of other employees of the public agency employer.

Upon filing of such an election, the filing entity shall, upon approval by the director, become an employer subject to Part 2 (commencing with Section 2601) to the same extent as other employers, and services performed by its employees who are subject to an election under this section shall constitute employment subject to that part.

Sections 986 and 2903 shall apply to an employer making an election pursuant to this section.

(Amended by Stats. 1985, Ch. 144, Sec. 1. Effective July 3, 1985.)



710.6

(a) Notwithstanding Section 709, any Indian tribe as described by subsection (u) of Section 3306 of Title 26 of the United States Code, including those tribes not covered by the Tribal-State Gaming Compact, may elect to become an employer subject to Part 2 (commencing with Section 2601) with respect to all employees who meet either of the following conditions:

(1) Are employed in one or more distinct establishments or places of business.

(2) Are a part of an employee bargaining unit provided the election is the result of a negotiated agreement between the Indian tribe and the recognized employee organization. The Indian tribe also may elect to provide coverage to its management and confidential employees and to its employees who are not a part of an employee bargaining unit, but the election by the bargaining unit shall not be contingent upon coverage of other employees of the Indian tribe.

(b) Upon filing of an election, the filing entity shall, upon approval by the director, become an employer subject to Part 2 (commencing with Section 2601) to the same extent as other employers, and services performed by its employees who are subject to an election under this section shall constitute employment subject to that part. Sections 986 and 2903 apply to an employer making an election pursuant to this section.

(c) This section does not affect the requirement that Indian tribes covered by the Tribal-State Gaming Compact be subject to Part 2 (commencing with Section 2601).

(Added by Stats. 2001, Ch. 255, Sec. 7. Effective January 1, 2002. Applicable from December 21, 2000, pursuant to Sec. 17 of Ch. 255.)



710.7

(a) The State of California, as defined as an employer in Section 3513 of the Government Code, may elect to become an employer subject to Part 2 (commencing with Section 2601) with respect to all employees who are part of an appropriate unit established pursuant to Chapter 10 (commencing with Section 3512) of Division 4 of Title 1 of the Government Code, provided the election is the result of a negotiated agreement between the State of California and the recognized employee organization, as those terms are defined in Section 3513 of the Government Code. The State of California may elect to provide coverage to its management and confidential employees and to its employees who are not part of an appropriate unit, provided that the election is not contingent upon coverage of other employees of the State of California.

(b) Upon filing of the election, the filing entity shall, upon approval by the director, become an employer subject to Part 2 (commencing with Section 2601) to the same extent as other employers, and services performed by its employees including those with civil service or tenure positions who are subject to an election under this section shall constitute employment subject to that part.

(c) Sections 986 and 2903 apply to an employer making an election pursuant to this section.

(Added by Stats. 2002, Ch. 878, Sec. 1. Effective January 1, 2003.)



710.8

(a) (1) The Trustees of the California State University, as defined as an employer in Section 3562 of the Government Code, shall elect to become an employer subject to Part 2 (commencing with Section 2601) with respect to all employees who are part of an appropriate unit established pursuant to Chapter 12 (commencing with Section 3560) of Division 4 of Title 1 of the Government Code, provided the election is the result of a negotiated agreement between the Trustees of the California State University and a recognized employee organization of the university, as those terms are defined in Section 3562 of the Government Code, or is approved through an election held by a recognized employee organization of the university in accordance with the election procedures set forth in subdivision (d) of this section.

(2) The Trustees of the California State University may also elect to provide coverage to its management and confidential employees and to its employees who are not a part of an appropriate unit, provided that the election is not contingent upon coverage of other employees of the Trustees of the California State University.

(b) Upon filing of the election, the filing entity shall, upon approval by the director, become an employer subject to Part 2 (commencing with Section 2601) to the same extent as other employers, and services performed by its employees, including those with civil service or tenure positions, who are subject to an election under this section shall constitute employment subject to that part.

(c) Sections 986 and 2903 apply to an employer making an election pursuant to this section.

(d) (1) Upon an affirmative vote of the governing body of the employee organization, that governing body shall order that an election shall be conducted by secret ballot, placing on the ballot the question of whether the employees of that appropriate bargaining unit do or do not desire that the Trustees of the California State University shall become the employer of the employees of that appropriate bargaining unit for the purposes of being subject to Part 2 (commencing with Section 2601).

(2) The recognized employee organization of the California State University shall certify the results of the election on the basis of which ballot choice receives a majority of the valid votes cast. There shall be printed on the ballot two choices, one which specifies the desire to be covered by state disability insurance and one which specifies the desire to continue to be covered by nonindustrial disability insurance.

(3) The ballot shall present the questions in a manner that stipulates that, if the election determination is in favor of the employees desire to be covered by state disability insurance, this determination is intended to supplant the nonindustrial disability insurance program provided for in Article 1.2 (commencing with Section 89529.15) of Chapter 5 of Part 55 of the Education Code, after two calendar quarters have elapsed following the effective date of the state disability insurance coverage.

(Amended by Stats. 2003, Ch. 841, Sec. 1. Effective January 1, 2004.)



710.9

(a) (1) Notwithstanding Section 709, a community college district established pursuant to Part 43 (commencing with Section 70900) of Division 7 of the Education Code may elect to become an employer subject to Part 2 (commencing with Section 2601) with respect to all employees who are part of an appropriate unit established pursuant to Chapter 10.7 (commencing with Section 3540) of Division 4 of Title 1 of the Government Code, if the election is the result of a negotiated agreement between the community college district and the certified employee organization, as that term is defined in subdivision (b) of Section 3540.1 of the Government Code. The community college district employer may also elect to provide coverage to its management and confidential employees and to its employees who are not part of an appropriate unit, but the election shall not be contingent upon coverage of other employees of the community college district employer.

(2) Notwithstanding paragraph (1), a community college district established pursuant to Part 43 (commencing with Section 70900) of Division 7 of the Education Code that employs an academic employee, as defined in Section 87001 of the Education Code, may elect to provide coverage to permanent, part-time, or temporary academic employees, including permanent, part-time, temporary, or substitute faculty or instructors, but the election shall not be contingent upon coverage of other academic employees of the community college district employer.

(b) Upon the filing of an election pursuant to subdivision (a), the filing entity shall, upon approval by the director, become an employer subject to Part 2 (commencing with Section 2601) to the same extent as other employers, and services performed by its employees who are subject to an election under this section shall constitute employment subject to that part.

(c) Sections 986 and 2903 shall apply to an employer making an election pursuant to this section.

(Added by Stats. 2009, Ch. 437, Sec. 1. Effective January 1, 2010.)



711

No election filed by any public entity, as defined by Section 605, under any provision of this division shall be effective for service performed after December 31, 1977, and included in employment pursuant to Section 605, except that elections approved under subdivision (b) of former Section 710 as in effect prior to January 1, 1978, shall continue in effect as of such date with respect to disability insurance coverage for those employee classifications that are exempt from civil service or merit system status who perform work equivalent to those employees of the building trades crafts that are covered by collective-bargaining agreements with respect to wages, hours, fringe benefits, and other terms and conditions of employment. No election filed by any nonprofit organization under any provision of this division shall be effective for service performed after December 31, 1977, and included in employment pursuant to Section 608. All such elections for coverage filed prior to January 1, 1978, shall be terminated effective December 31, 1977, except as otherwise provided by this section and except that elections to reimburse benefits shall continue in effect, subject to Section 803, unless terminated by the public entity or nonprofit organization, and it shall remain liable for its proportionate share of the additional cost of benefits paid, or of the cost of benefits (including extended duration benefits and federal-state extended benefits) paid and charged to its account in the manner provided by Section 1026 which are based on wages paid for services during the period of any election for reimbursement of benefits.

(Amended by Stats. 1978, Ch. 950.)



712

To the extent permitted by federal law, no contributions shall be due from any nonprofit organization organized before 1960 which received a retroactive determination after April 1, 1981, and before April 1, 1982, that it has been a nonprofit organization from the date it was organized, which made contributions with respect to service performed in its employ prior to January 1, 1982, and which elected a method of financing and elected to use prior contributions until the additional cost of benefits reimbursable by or the cost of benefits paid and reimbursable by the nonprofit organization together with the benefits charged and chargeable to the reserve account of the nonprofit organization as the result of its prior elective coverage agreement exceed the contributions made by the nonprofit organization and credited to its reserve account pursuant to its prior elective coverage agreement.

This section shall apply only to organizations which make the elections described in this section within 120 days of the time they are legally able to do so because of a change in federal law.

(Amended by Stats. 1982, Ch. 872, Sec. 1.)



713

To the extent permitted by federal law, no contributions shall be due from any nonprofit organization which first became compulsorily subject to this part on January 1, 1978, by reason of the enactment of the federal Unemployment Compensation Amendments of 1976 (Public Law 94-566) and the amendment to Section 634.5 by the 1978 portion of the 1977 78 Regular Session, which elects a method of financing under Section 803 when such election first becomes available, but not later than April 1, 1978, and which also elects to use contributions paid pursuant to an elective coverage agreement of such nonprofit organization in effect prior to January 1, 1978, until the cost of benefits paid and reimbursable by the nonprofit organization together with the benefits charged and chargeable to the reserve account of the nonprofit organization as the result of its prior elective coverage agreement exceed the contributions made by the nonprofit organization and credited to its reserve account pursuant to its prior elective coverage agreement.

(Added by Stats. 1978, Ch. 2.)






ARTICLE 5. Elections for Financing Unemployment Insurance Coverage

801

(a) As used in this section, nonprofit organization means any corporation, community chest, fund, or foundation for which services are performed that constitute employment by compulsory coverage under Section 608.

(b) A nonprofit organization may, in lieu of the contributions required of employers, elect to finance its liability for unemployment compensation benefits, extended duration benefits, and federal-state extended benefits coverage under this division by any method of financing coverage that is permitted under Section 803.

(c) Any election under Section 803 of a method for financing coverage under this section shall, upon the written approval of the director, take effect with respect to services performed from and after the first day of the calendar quarter in which the election is filed with the director, and shall continue in effect for not less than five full calendar years. Thereafter the election under Section 803 may be terminated as of January 1 of any calendar year only if the nonprofit organization, on or before the 31st day of January of that year, has filed with the director a written application for termination. The director may for good cause waive the requirement that a written application for termination shall be filed on or before the 31st day of January. In no event shall the director approve any method of financing coverage by an election under Section 803 that would establish any different method of financing coverage for any calendar quarter where an election for coverage made by a nonprofit organization under Section 702.1 elects a method of financing coverage permitted under Section 803.

(d) To the extent permitted by federal law, a nonprofit organization which elects reimbursement financing pursuant to this section and which has a favorable reserve account on the date the election takes effect shall not be liable for the reimbursement of benefits pursuant to the election to the extent that the cost of benefits does not exceed the amount in the reserve account. Notwithstanding Section 1029, the reserve account shall not be canceled and the cost of benefits otherwise chargeable to the organization shall be charged to the reserve account until it is exhausted.

(e) Except as inconsistent with the provisions of this section, the provisions of this division and authorized regulations shall apply to any matter arising pursuant to this section.

(Amended by Stats. 1984, Ch. 855, Sec. 1. Effective September 5, 1984.)



801.5

To the extent permitted by federal law, a nonprofit organization which before the operative date of this section elected reimbursement financing pursuant to Section 801 and which has a favorable reserve account on the operative date of this section shall not be liable for the reimbursement of benefits pursuant to the election to the extent that the cost of benefits does not exceed the amount in the reserve account. Notwithstanding Section 1029, the reserve account shall not be canceled and the cost of benefits otherwise chargeable to the organization shall be charged to the reserve account until it is exhausted.

(Added by Stats. 1984, Ch. 855, Sec. 2. Effective September 5, 1984.)



802

(a) The State of California, any other public entity (as defined by Section 605), or any Indian tribe as described by subsection (u) of Section 3306 of Title 26 of the United States Code, or any subdivision, subsidiary, or business enterprise wholly owned by that Indian tribe, for which services are performed that do constitute employment under Section 605 may, in lieu of the contributions required of employers, elect to finance its liability for unemployment compensation benefits, extended duration benefits, and federal-state extended benefits with respect to those services by any method of financing coverage that is permitted under Section 803.

(b) Any election under Section 803 for financing coverage under this section shall take effect with respect to services performed from and after the first day of the calendar quarter in which the election is filed with the director, and shall continue in effect for not less than two full calendar years, unless the election is cancelled by the director pursuant to paragraph (2) of subdivision (g) of Section 803. Thereafter the election under Section 803 may be terminated as of January 1 of any calendar year only if the state or other public entity or Indian tribe, on or before the 31st day of January of that year, has filed with the director a written application for termination. The director may for good cause waive the requirement that a written application for termination shall be filed on or before the 31st day of January. In no event shall financing coverage by an election under Section 803 be valid that would establish any different method of financing coverage for any calendar quarter where an election for coverage has also been made by the state or other public entity or Indian tribe under any provision of Article 4 (commencing with Section 701) of this chapter.

(c) The director may require from the state and other public entity and Indian tribe, including any agent thereof, such employment, financial, statistical, or other information and reports, properly verified, as may be deemed necessary by the director to carry out his or her duties under this division, which shall be filed with the director at the time and in the manner prescribed by him or her.

(d) The director may tabulate and publish information obtained pursuant to this section in statistical form and may divulge the name of the state or other public entity or Indian tribe.

(e) The state and other public entity and Indian tribe, including any agent thereof, shall keep any work records as may be prescribed by the director for the proper administration of this division.

(f) Except as inconsistent with the provisions of this section, the provisions of this division and authorized regulations apply to any matter arising pursuant to this section.

(Amended by Stats. 2001, Ch. 255, Sec. 8. Effective January 1, 2002. Applicable from December 21, 2000, pursuant to Sec. 17 of Ch. 255.)



803

(a) As used in this section, entity means any employing unit that is authorized by any provision of Article 4 (commencing with Section 701) or by Section 801 or 802 to elect a method of financing coverage permitted by this section.

(b) In lieu of the contributions required of employers, an entity may elect any one of the following:

(1) To pay into the Unemployment Fund the cost of benefits, including extended duration benefits and federal-state extended benefits, paid based on base period wages with respect to employment for the entity and charged to its account in the manner provided by Section 1026, pursuant to authorized regulations that shall prescribe the rate or amount, time, manner, and method of payment or advance payment or providing a good and sufficient bond to guarantee payment of contributions.

(2) Two or more entities may, pursuant to authorized regulations, file an application with the director for the establishment of a joint account for the purpose of determining the rate of contributions they shall pay into the Unemployment Fund to reimburse the fund for benefits paid with respect to employment for those entities. The members of the joint account may share the cost of benefits, including extended duration benefits and federal-state extended benefits, paid based on the base period wages with respect to employment for those members and charged to the joint account in the manner provided by Section 1026. The director shall prescribe authorized regulations for the establishment, maintenance, and dissolution of joint accounts, and for the rate or amount, time, manner, and method of payment or advance payment or providing a good and sufficient bond to guarantee payment of contributions by the members of joint accounts, on the cost of benefits charged in the manner provided by Section 1026.

(c) Sections 1030, 1031, 1032, and 1032.5, and any provision of this division for the noncharging of benefits to the account of an employer, shall not apply to an election under subdivision (b). The cost of benefits charged to an entity under this section shall include, but not be limited to, benefits or payments improperly paid in excess of a weekly benefit amount, or in excess of a maximum benefit amount, or otherwise in excess of the amount that should have been paid, due to any computational or other error of any type by the Employment Development Department or the Department of Benefit Payments, whether or not the error could be anticipated.

(d) The cost of benefits charged to an entity under this section shall include credits of benefit overpayments actually collected by the department, unless the department determines that the payment was made because the entity, or an agent of the entity, was at fault for failing to respond timely or adequately to requests of the department for information relating to the individual claim for unemployment compensation benefits. The department shall make this determination when the entity or agent fails to respond timely or adequately in two instances relating to the individual claim for unemployment compensation benefits. This subdivision shall apply to benefit overpayments established on or after October 22, 2013.

(e) In making the payments prescribed by subdivision (b), there shall be paid or credited to the Unemployment Fund, either in advance or by way of reimbursement, as may be determined by the director, any sums he or she estimates the Unemployment Fund will be entitled to receive from each entity for each calendar quarter, reduced or increased by any sum by which he or she finds that his or her estimates for any prior calendar quarter were greater or less than the amounts which should have been paid to the fund. The estimates may be made upon the basis of statistical sampling, or any other method as may be determined by the director.

Upon making that determination, the director shall give notice of the determination, pursuant to Section 1206, to the entity. The director may cancel any contributions or portion thereof that he or she finds has been erroneously determined.

The director shall charge to any special fund, that is responsible for the salary of any employee of an entity, the amount determined by the director for which the fund is liable pursuant to this section. The contributions due from the entity shall be paid from the liable special fund, the General Fund, or other liable fund to the Unemployment Fund by the Controller or other officer or person responsible for disbursements on behalf of the entity within 30 days of the date of mailing of the director s notice of determination to the entity. The director for good cause may extend for not to exceed 60 days the time for paying without penalty the amount determined and required to be paid. Contributions are due upon the date of mailing of the notice of determination and are delinquent if not paid on or before the 30th day following the date of mailing of the notice.

(f) Any entity that fails to pay the contributions required within the time required shall be liable for interest on the contributions at the adjusted annual rate and by the method established pursuant to Section 19521 of the Revenue and Taxation Code from and after the date of delinquency until paid, and any entity that without good cause fails to pay any contributions required within the time required shall pay a penalty of 10 percent of the amount of the contributions. If the entity fails to pay the contributions required on or before the delinquency date, the director may assess the entity for the amount required by the notice of determination. This subdivision shall not apply to employers electing financing under Section 821, for amounts due after December 31, 1992.

(g) Article 8 (commencing with Section 1126) of Chapter 4 of Part 1 with respect to the assessment of contributions, and Chapter 7 (commencing with Section 1701) of Part 1 with respect to the collection of contributions, shall apply to the assessments provided by this section. Sections 1177 to 1184, inclusive, relating to refunds and overpayments, shall apply to amounts paid to the Unemployment Fund pursuant to this section. Sections 1222, 1223, 1224, 1241, and 1242 shall apply to matters arising under this section.

(h) (1) The director may terminate the election of any entity for financing under this section if the entity is delinquent in the payment of advances or reimbursements required by the director under this section. After any termination the entity may again make an election pursuant to this section but only if it is not delinquent in the payment of contributions and not delinquent in the payment of advances or reimbursements required by the director under this section.

(2) In the case of an Indian tribe (as described by subsection (u) of Section 3306 of Title 26 of the United States Code), the director shall terminate all elections for the tribe and all subdivisions, subsidiaries, and business enterprises wholly owned by that tribe if the tribe or any subdivision, subsidiary, or business enterprise wholly owned by that tribe is more than 90 days delinquent in the payment of contributions, bonds, advances, reimbursements, or applicable penalties or interest required under this code, after notice to the tribe. After any termination the Indian tribe may again make an election pursuant to this section but only if it is not delinquent in the payment of contributions, bonds, advances, reimbursements, or applicable penalties or interest required under this code.

(i) Notwithstanding any other provision of this section, no entity shall be liable for that portion of any extended duration benefits or federal-state extended benefits that is reimbursed or reimbursable by the federal government to the State of California.

(j) After the termination of any election under this section, the entity shall remain liable for its proportionate share of the cost of benefits paid and charged to its account in the manner provided by Section 1026, which are based on wages paid for services during the period of the election. That liability may be charged against any remaining balance of a prior reserve account used by the entity pursuant to Section 712 or 713. Any portion of the remaining balance shall be included in the reserve account of the entity following any termination of an election under this section which occurs prior to the expiration of a period of three consecutive years commencing with the effective date of the election. For purposes of Section 982, the period of an election under Section 803 shall, to the extent permitted by federal law, be included as a period during which a reserve account has been subject to benefit charges.

(Amended by Stats. 2012, Ch. 783, Sec. 1. Effective January 1, 2013.)



803.1

Notwithstanding any other provision of this article, if an entity acquires or succeeds to another entity in any manner, the method of reimbursement financing, in lieu of contributions required of employers, elected by the acquiring entity shall apply to all service performed in the employ of the acquiring entity. The acquiring entity shall be liable for the reimbursement of all benefits chargeable to the entity acquired under any method of reimbursement financing elected by the entity acquired, except that this provision shall not apply to the acquisition of, or succession to, less than a total entity if the remainder of the entity partially acquired or succeeded to remains in existence. Entity as used in this section means any entity as defined by subdivision (a) of Section 803.

(Added by Stats. 1972, Ch. 833.)



803.2

Notwithstanding any other provision of this article, a nonprofit organization which elected reimbursement financing under Section 803 and which has acquired a previously accumulated favorable reserve account under Section 712 or 713 shall be liable for the reimbursement of benefits pursuant to such election for any benefits chargeable to the reserve account and based upon wages paid prior to such election, to the extent that such benefits exceed the previously accumulated favorable reserve account.

(Amended by Stats. 1978, Ch. 2.)



804

The director shall notify the United States Internal Revenue Service and the United States Department of Labor of the failure of any Indian tribe (as described by subsection (u) of Section 3306 of Title 26 of the United States Code) to make a payment or post a bond as required under subdivision (b) of Section 803 within 90 days of the delinquency date of a notice to the tribe specifying the amount due under that subdivision. If the amount due is subsequently paid by the Indian tribe, the director shall notify the United States Internal Revenue Service and the United States Department of Labor of the satisfaction of the liability.

(Added by Stats. 2001, Ch. 255, Sec. 10. Effective January 1, 2002. Applicable from December 21, 2000, pursuant to Sec. 17 of Ch. 255.)



805

An unregistered organization described in Section 608, and which has been determined by the Internal Revenue Service to be exempt under Section 501(a) as an organization described in Section 501(c)(3) of the Internal Revenue Code, may elect reimbursement financing under Section 801 when the director finds that it has good cause for failing to register as an employer under this division. The election under Section 801 shall be from the time the organization became an employer. The organization shall, upon election, be liable for reimbursement of the cost of benefits chargeable to the organization from the time it became an employer. Payment of the cost of benefits shall be as provided in Section 803 except that benefits paid more than 30 days prior to the date of election under Section 801 shall accrue interest as provided in Section 1113. The election under Section 801 shall be subject to all provisions of Section 803.

(Repealed and added by Stats. 1987, Ch. 457, Sec. 8. Effective September 9, 1987.)



806

(a) The department shall give notice, as required by Section 1327, to each public entity, as defined by Section 605, which has elected a method of financing under Section 803 at a single address to be selected by the entity.

(b) The department shall implement subdivision (a) according to the following schedule:

(1) For the State of California, by July 1, 1986.

(2) For all public entities with more than 100 employees, by October 1, 1986.

(3) For all other local public entities, by January 1, 1987.

(Added by Stats. 1985, Ch. 1217, Sec. 4. Effective September 29, 1985.)






ARTICLE 6. Financing Unemployment Insurance Coverage for Public School Employees

821

(a) Each school employer may, in lieu of the contributions required of employers, elect to pay into the Unemployment Fund the cost of benefits, including extended duration benefits and federal-state extended benefits, paid based on base period wages with respect to employment for an employing unit and charged to its account in the manner provided by Section 1026, pursuant to authorized regulations that shall prescribe the rate or amount, time, manner, and method of payment or advance payment or providing a good and sufficient bond to guarantee payment of contributions. The provisions of this article shall apply to school employers who have elected financing under this section.

(b) Sections 1030, 1031, 1032, and 1032.5, and any provision of this division for the noncharging of benefits to the account of an employer, shall not apply to an employing unit under subdivision (a). The cost of benefits charged to a school employer under this section shall include, but not be limited to, benefits or payments improperly paid in excess of a weekly benefit amount, or in excess of a maximum benefit amount, or otherwise in excess of the amount that should have been paid, due to any computational or other error of any type by the Employment Development Department or the Department of Benefit Payments, whether or not the error could be anticipated.

(c) The cost of benefits charged to a school employer under this section shall include credits of benefit overpayments actually collected by the department, unless the department determines that the payment was made because the school employer, or an agent of the school employer, was at fault for failing to respond timely or adequately to requests of the department for information relating to the individual claim for unemployment compensation benefits. The department shall make this determination when the school employer or agent fails to respond timely or adequately in two instances relating to the individual claim for unemployment compensation benefits. This subdivision shall apply to benefit overpayments established on or after October 22, 2013.

(d) In making the payments prescribed by subdivision (a), there shall be paid or credited to the Unemployment Fund, either in advance or by way of reimbursement, as may be determined by the director, any sums he or she estimates the Unemployment Fund will be entitled to receive from each employing unit for each calendar quarter, reduced or increased by any sum by which he or she finds that his or her estimates for any prior calendar quarter were greater or less than the amounts that should have been paid to the fund. These estimates may be made upon the basis of a statistical sampling, or other method as may be determined by the director.

Upon making the determination, the director shall mail notice of the determination, pursuant to Section 1206, to the employing unit.

The director may cancel any contributions or portion thereof that he or she finds have been erroneously determined. The contributions due from the employing units shall be paid, transferred, or credited from the School Employees Fund established in the State Treasury by Section 822 to the Unemployment Fund by the State Treasurer, State Controller, or other officer or person responsible for disbursements on behalf of the employing unit within 30 days of the date of mailing of the director s notice of determination to the employing unit.

Each employing unit shall send a copy of any and all notices, billings, or correspondence not normally routed to the administrator and the Superintendent of Public Instruction, regarding unemployment insurance for the school employees, to the administrator, the Superintendent of Public Instruction, and the county superintendent of schools, or agent thereof, with timely documentation of charges or determination. Article 8 (commencing with Section 1126) of Chapter 4 with respect to the assessment of contributions, and Chapter 7 (commencing with Section 1701) with respect to the collection of contributions, shall apply to the assessments provided by this article. Sections 1177 to 1184, inclusive, relating to refunds and overpayments, shall apply to amounts paid to the Unemployment Fund pursuant to this section. Sections 1222, 1223, 1224, 1241, and 1242 shall apply to matters arising under this section.

(e) Notwithstanding any other provision of this section, no employing unit shall be liable for that portion of any extended duration benefits or federal-state extended benefits that is reimbursed or reimbursable by the federal government to the state.

(f) To the extent permitted by federal law, including Section 121(e) of Public Law 94-566, any school employer that elects a method of financing under this article shall not be liable to reimburse the cost of benefits paid to any individual whose base period wages include wages for services performed prior to January 1, 1978, if the benefits are reimbursable by the federal government under Section 121 of Public Law 94-566 and to the extent that the individual would not have been eligible for the benefits had this state not provided for benefits payable based on services performed prior to January 1, 1978.

(g) The administrator and the Superintendent of Public Instruction shall adopt rules and regulations for the administration of their respective functions under this article in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Regulations of the administrator shall be subject to Article 1 (commencing with Section 301) of Chapter 2 of Part 1 of Division 1. Rules and regulations of the Superintendent of Public Instruction shall not be subject to the provisions of Article 1 (commencing with Section 301) of Chapter 2 of Part 1 of Division 1.

(h) Any election for financing coverage under this section shall take effect with respect to services performed from and after the first day of the calendar quarter in which the election is filed with the director, and shall continue in effect for not less than two full calendar years. Thereafter, the election under this section may be terminated as of January 1 of any calendar year only if the school employer, on or before the 31st day of January of that year, has filed with the director a written application for termination. The director may for good cause waive the requirement that a written application for termination shall be filed on or before the 31st day of January. School employers shall be prohibited from making a subsequent reelection under this section for 10 years from the date of termination of an election under this section. An election for financing coverage under this section is deemed to have been filed by every school employer effective as of January 1, 1976, is deemed to have been in effect for two calendar years prior to January 1, 1978, and may be terminated as of January 1, 1978, or as of January 1, 1980, or any later January 1 pursuant to this section. Upon the termination of any election under this section, the school employer shall be and remain liable for all benefits paid based upon wages paid by the school employer during the period of an election under this section.

(Amended by Stats. 2012, Ch. 783, Sec. 2. Effective January 1, 2013.)



821.3

As used in this article, administrator means the Director of Employment Development.

(Amended by Stats. 1977, Ch. 1252.)



821.4

As used in this article, employing unit and school employer means the governing board of any school district or community college district, any county board of education, any county superintendent of schools, or any personnel commission of a school district or community college district which has a merit system pursuant to any provision of the Education Code, or any instrumentality of the foregoing, or any instrumentality of more than one of the foregoing, which employs one or more employees.

(Added by Stats. 1978, Ch. 2.)



821.5

The provisions of Article 3 (commencing with Section 1326) of Chapter 5 of this part relating to filing, determination, and payments of unemployment compensation benefit claims, and all other provisions of this part not inconsistent with this article, shall apply to all claims and matters arising under this article.

(Added by Stats. 1972, Ch. 319.)



822

(a) There is hereby established in the State Treasury the School Employees Fund. The School Employees Fund is the successor of the Classified School Employees Fund. Moneys received pursuant to Section 823, together with any charges, notices, fees, interest, penalties, assessments, or other revenue, shall be deposited in this fund. All moneys in the fund are hereby appropriated to the administrator without regard to fiscal year for carrying out the purposes of this article, for administrative costs, for making refunds, and for investment through the Surplus Money Investment Fund, with any interest or earnings credited to the School Employees Fund. Funds to be used for administrative costs shall be budgeted and expended in accordance with existing state law.

(b) Notwithstanding any other law, the Controller may use the moneys in the School Employees Fund for loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code. However, interest shall be paid on all moneys loaned to the General Fund from the School Employees Fund. Interest payable shall be computed at a rate determined by the Pooled Money Investment Board to be the current earning rate of the fund from which loaned. This subdivision does not authorize any transfer that will interfere with the carrying out of the object for which the School Employees Fund was created.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 9, Sec. 20. Effective February 20, 2009.)



823

(a) For the purpose of payment by each school employer of all or part of the charges for unemployment compensation benefits, fees, assessments, interest, penalties, billings, notices, and other expenses of unemployment insurance for school employees pursuant to this part, moneys budgeted pursuant to subdivisions (b) and (c) of this section shall be remitted by the school employer or on the school employer s behalf by the county auditor to the Treasurer pursuant to this article, and shall be deposited in the School Employees Fund.

(b) (1) For each fiscal year, except as provided in subdivisions (c) and (d), each school employer shall budget and remit on or before the last day of the calendar month following the close of each calendar quarter to the Treasurer for deposit in the School Employees Fund in the State Treasury an amount determined by multiplying the contribution rate for the fiscal year by the total wages, including taxable wages as well as wages which would be taxable except for the limitation on taxable wages provided under Section 930, but excluding, to the extent permitted by federal law, wages paid to any individual to the extent that federal law provides for reimbursement to the State of California for all benefits paid from the Unemployment Fund to the individual based on the wages.

The administrator shall, not later than March 31 each year, notify all school employers participating in the School Employees Fund of the contribution rate for the succeeding fiscal year.

(2) The contribution rate for the fiscal year beginning July 1, 1988, and for each subsequent fiscal year shall be two times the amount disbursed for claims management fees, unemployment insurance benefit charges, and School Employees Fund administrative expenditures from the School Employees Fund during the 12-month period ending December 31 and immediately preceding the fiscal year for which the rate is to be effective, less the amount in the School Employees Fund on that December 31, with the resulting figure divided by total wages as described in paragraph (1) for the 12-month period ending June 30 and immediately preceding that December 31, and then rounded to the nearest one-hundredth of 1 percent. In no event shall the contribution rate be less than five one-hundredths of 1 percent.

(c) If the administrator finds that the ability of the School Employees Fund to meet its estimated obligations promptly when due will become endangered, he or she shall increase the contribution rate otherwise provided by this section to a level estimated to be needed to protect the solvency of the fund, except that the rate shall not be increased to more than three-tenths of 1 percent. If the administrator finds that the School Employees Fund balance is in excess of an adequate reserve to meet its estimated obligations promptly when due, he or she shall, after consultation with the fund s School Advisory Committee, decrease the contribution rate otherwise provided by this section, except that the rate shall not be decreased to less than one-tenth of 1 percent. The administrator shall notify all school employers participating in the fund of any increased or decreased contribution rate under this authority.

(Amended by Stats. 1987, Ch. 196, Sec. 1.)



826

The administrator of the School Employees Fund shall, based on the total number of covered employees reflected on reports received by March 31, 1978, and by November 30, 1978, and each year thereafter by November 30, make a transfer from available interest earnings pursuant to investments authorized by Section 822 to the Superintendent of Public Instruction or Chancellor of the California Community Colleges to support an Unemployment Insurance Management System and appeals program as set forth in Section 1330 of the Education Code. Such transfers shall be equal to two dollars ($2) per covered employee, less administrative costs of the Superintendent of Public Instruction and the Chancellor of the California Community Colleges, and shall be made by April 30, 1978, and by December 31, 1978, and each year thereafter by December 31, to the Superintendent of Public Instruction or Chancellor of the California Community Colleges, as appropriate, and expended only for the purposes set forth in Section 1330 of the Education Code.

(Amended by Stats. 1978, Ch. 2.)



827

Whenever the unencumbered balance of interest deposited in or earned by the School Employees Fund, after deducting administrative expenses paid or encumbered, exceeds two million dollars ($2,000,000) as of the close of each fiscal year, the unencumbered balance shall be credited as of the close of that fiscal year to the account of each school employer which has a positive balance in the fund, in the proportion that each positive account balance bears to the total of all positive account balances.

(Added by Stats. 1984, Ch. 1018, Sec. 1.)



828

Each school employer shall be responsible for a quarterly local experience charge as set forth below, together with the charges or penalties set by the administrator for administrative indiscretions, including tardiness and error, as well as all costs for benefits and administration resulting from failure to properly cover an employee. The reimbursement for charges shall be delinquent 30 days from the date of notice and if not paid within the time required, the school employer shall pay a penalty of 10 percent of the unpaid amount, plus interest at the adjusted annual rate established pursuant to Section 19521 of the Revenue and Taxation Code from and after the date of delinquency until paid. The local experience charge to be levied against each school employer shall be computed as follows:

(a) The local experience charge rate shall be 10 percent for the first three complete fiscal years of participation in the School Employees Fund.

(b) The local experience charge rate for the fourth fiscal year, and each succeeding fiscal year, shall be determined by dividing the reserve balance at the end of the fiscal year which began 24 months prior to the fiscal year for which the rate is being calculated by the benefits paid for that same prior fiscal year.

The factor derived is the employer s reserve ratio. If, as of the computation date, the school employer s reserve ratio equals or exceeds that which appears on any line in column 1 of the following table, but is less than that which appears in column 2 of that table, the local experience charge rate shall be the figure appearing on that same line in column 3 of that table.

(c) The rate determined in subdivision (a) or (b) shall be multiplied by the employer s quarterly benefit charges to compute the local experience charges.

The administrator shall, not later than March 31 of each year, notify each school employer participating in the School Employees Fund of their local experience charge rate for the succeeding fiscal year.

(Amended by Stats. 2005, Ch. 152, Sec. 8. Effective January 1, 2006.)



829

The total amount of the local experience charge computed for each school employer pursuant to Section 828 shall be the amount that the school employer, county superintendent of schools, or empowered entity shall, on behalf of the employers under that jurisdiction, reimburse the School Employees Fund in the State Treasury. However, this amount shall not exceed 1.7 percent of the actual annual wages paid by a school employer in the immediately preceding calendar year as indicated in the four quarterly reports to the department.

(Amended by Stats. 1993, Ch. 854, Sec. 3. Effective January 1, 1994.)



831

There is hereby created a School Employer Advisory Committee of five persons. The committee shall consist of one person appointed by each of the following: the State Superintendent of Public Instruction, Chancellor of the California Community Colleges, Association of School Administrators, California School Business Officials, and the California School Board Association.

All such members shall serve at the pleasure of the appointing power and their only compensation shall be per diem expenses for attending meetings, which shall be a cost of administration of the School Employees Fund. The advisory committee shall select a chairperson and meet at least semiannually with the administrator to consider and recommend improvements concerning the administration of this article.

(Added by Stats. 1978, Ch. 947.)



832

The administrator shall at least annually calculate, as of the close of and for the immediately preceding fiscal year, the experiences of school employers relative to usage of the Unemployment Fund. The calculations shall include tabulations on the experience of each school employer in relation to the expenditures from and the income to the School Employees Fund from the wages paid by the employer. All school employers shall be listed and ranked by ratio of use. The report shall contain comments and recommendations on improvements to the administration, enforcement, and financing of the provisions relative to this article. The report by the administrator on the above shall be made each year to the affected school employer and governing board thereof prior to March 31.

The administrator shall develop experience relationships on all benefits paid to employees via the School Employees Fund and on school employers experience related to use and exposure. Data shall relate to numbers of employees and types of programs and shall be calculated as of the close of and for the immediately preceding fiscal year. A report by the administrator on the above shall be made each year to the Legislature prior to March 31 containing comments and recommendations on improvement to administration, enforcement and financing of the provisions relative thereto.

(Amended by Stats. 2002, Ch. 29, Sec. 8. Effective January 1, 2003.)









CHAPTER 4. Contributions and Reports

ARTICLE 1. Definitions

901

The definitions set forth in this article are applicable to this chapter only.

(Enacted by Stats. 1953, Ch. 308.)



902

Computation date means the close of business on June 30th, of each calendar year for the purpose of establishing contribution rates for the next succeeding calendar year.

(Amended by Stats. 1957, Ch. 1184.)



903

Rating period means the full calendar year next succeeding any computation date.

(Amended by Stats. 1957, Ch. 1184.)



904

Net balance of reserve means the excess, if any, of credits required to be made to any employer s account over the charges against that account as of any computation date.

(Enacted by Stats. 1953, Ch. 308.)



905

Average base pay roll means the quotient obtained by dividing by three the total amount of taxable wages paid by an employer during the most recent period of three consecutive calendar years immediately preceding the computation date.

(Enacted by Stats. 1953, Ch. 308.)



906

Contributions paid on his own behalf means:

(a) All contributions paid under this part to the Unemployment Fund on behalf of an employer with respect to wages paid by him on or before the computation date for any rating period, which have been paid on or before the end of the calendar month next succeeding such computation date.

(b) Any additional amount of contributions paid under this part to the Unemployment Fund on behalf of an employer with respect to wages paid by him on or before the computation date for any rating period, which have been assessed pursuant to Section 1036 and have been paid before the delinquent date for the calendar quarter in which he is given notice of the assessment pursuant to Section 1036.

(c) Any additional contributions paid pursuant to Section 976.5.

(Amended by Stats. 1989, Ch. 1146, Sec. 2.)






ARTICLE 2. “Wages,” the Basis of the Contribution

926

Except as otherwise provided in this article wages means all remuneration payable to an employee for personal services, whether by private agreement or consent or by force of statute, including commissions and bonuses, and the reasonable cash value of all remuneration payable to an employee in any medium other than cash.

(Amended by Stats. 1971, Ch. 1107.)



926.5

Wages also means all remuneration payable for personal services, as specified in Section 926, when the legal obligation for the payment of such wages is assumed by an employer specified in Section 678, and the first or prior employer for whom the personal services were originally performed is relieved of the legal obligation for the payment of such remuneration.

(Added by Stats. 1971, Ch. 873.)



927

Wages also means all tips which are received while performing services which constitute employment and included in a written statement furnished to the employer pursuant to Section 6053(a) of the Internal Revenue Code.

The changes in law made in this section by Chapter 1461 of the Statutes of 1985 shall apply with respect to wages earned on and after January 1, 1986, in conformity with the provisions of federal law.

(Amended by Stats. 1986, Ch. 4, Sec. 1. Effective February 5, 1986.)



928

Unless otherwise specifically provided, the definitions and qualifications of deferred compensation plans shall be determined for purposes of this part in accordance with Subchapter D (commencing with Section 401) of Chapter 1 of Subtitle A of the Internal Revenue Code. When applying the Internal Revenue Code for the purposes of this part, any reference to regulations of the Internal Revenue Service shall not apply if the Employment Development Department has adopted and issued regulations on this subject. In the absence of regulations issued by the Employment Development Department, regulations issued under the Internal Revenue Code shall govern the interpretation of this part.

(Added by Stats. 1986, Ch. 847, Sec. 1.)



928.5

Wages also includes all of the following:

(a) Any employer contributions under a qualified cash or deferred arrangement, as defined by Section 401(k) of the Internal Revenue Code, to the extent the amount is excluded from the gross income of the employee under Section 402(e)(3) of the Internal Revenue Code.

(b) Any amount treated as an employer contribution under a state pickup plan as defined by Section 414(h)(2) of the Internal Revenue Code, only if the payments are made pursuant to a salary reduction arrangement.

(c) Any amount deferred under a nonqualified deferred compensation plan shall be taken into account, for purposes of this article, on the later of the following:

(1) When the services are performed.

(2) When there is no substantial risk of forfeiture of the right to the amount.

(d) Any amount taken into account as wages by reason of subdivision (c), and the income attributable thereto, shall be taxed only once and shall not thereafter be treated as wages for purposes of this article.

(e) For the purposes of this section, the term nonqualified deferred compensation plan means any plan or arrangement for deferral of compensation other than a plan described under Section 934.

(Amended by Stats. 1997, Ch. 611, Sec. 107. Effective October 3, 1997.)



928.7

Wages includes compensation, that is deductible under Section 162 of the Internal Revenue Code, paid to a member of a limited liability company filing a federal corporate income tax return.

(Added by Stats. 2010, Ch. 522, Sec. 3. Effective January 1, 2011.)



929

Wages does not include the actual amount of any required or necessary business expense incurred by an individual in connection with his employment, or, in lieu of the actual amount of such expenses, the reasonably estimated amount allowed therefor pursuant to authorized regulations.

(Enacted by Stats. 1953, Ch. 308.)



930

Wages does not include remuneration in excess of seven thousand dollars ($7,000) paid to an individual by an employer during any calendar year, with respect to employment.

(Amended by Stats. 1984, Ch. 1275, Sec. 1. Effective September 19, 1984.)



930.1

For the purpose of determining whether an employer has paid remuneration with respect to employment in excess of the limitation prescribed by Section 930 to an individual during any calendar year, the remuneration shall be deemed to include any remuneration paid to the individual by the employer for services constituting employment under the unemployment compensation law of another state which the employer has reported to the other state as wages for contribution purposes. As used in this section, remuneration does not include the remuneration of the type described in Sections 931, 931.5, 933, 934, 935, 936, 937, 938, 938.1, and 938.3 when paid by the employer in another state.

(Amended by Stats. 1986, Ch. 847, Sec. 2.5.)



930.5

If an employer during any calendar year acquires substantially all the property used in a trade or business of another employer, or used in a separate unit of a trade or business of the other employer, and immediately after the acquisition employs in his or her trade or business an individual who immediately prior to the acquisition was employed in the trade or business of the employer from whom the property was acquired, then, for the purpose of determining whether the acquiring employer has paid remuneration with respect to employment in excess of the limitation prescribed by Section 930, or the limitation prescribed by Section 985, to the individual during the calendar year, any remuneration with respect to employment paid to the individual by the employer from whom the property was acquired during the calendar year and prior to the acquisition shall be considered as having been paid by the acquiring employer. As used in this section, remuneration does not include the remuneration referred to in Sections 931, 931.5, 933, 934, 935, 936, 937, 938, 938.1, and 938.3.

(Amended by Stats. 1986, Ch. 847, Sec. 3.)



931

Wages does not include the amount of any payment, including any amount paid by an employer for insurance or annuities, or into a fund, to provide for any payment, made to or on behalf of an employee or any of his or her dependents under a plan or system established by an employer which makes provision for his or her employees generally, or for his or her employees generally and their dependents, or for a class or classes of his or her employees, or for a class or classes of his or her employees and their dependents, on account of any of the following:

(a) Sickness or accident disability, but in the case of payments made to an employee or any of his or her dependents, this subdivision shall exclude from wages only those payments which are received under a workers compensation law.

(b) Medical or hospitalization expenses in connection with sickness or accident disability.

(c) Death.

(Amended by Stats. 1986, Ch. 847, Sec. 3.5.)



931.5

(a) Except for Part 2 (commencing with Section 2601) of this division and Division 6 (commencing with Section 13000), any third party which makes a payment included in the term wages solely by reason of subdivision (a) of Section 931 shall be the employer with respect to those wages unless the third-party payer notifies the last employer, who is a member of the plan and for whom the services were performed, within 15 days of payment, and provides all of the following information to that last employer:

(1) The name and social security account number of the recipients of the wages paid pursuant to subdivision (a) of Section 931.

(2) The amount of gross wages paid pursuant to subdivision (a) of Section 931.

(b) The special rule prescribed by this subdivision applies to the payment of sick pay made by a third-party payer, such as an insurer, under a contract of insurance pursuant to a multiple employer plan that is obligated to make payments for sick pay to employees of participating employers. If the third-party payer provides the plan with the notification required by subdivision (a) within the time required, the plan, not the third-party payer, shall be treated as the employer under subdivision (a). If within six business days after receipt of the notification the plan similarly notifies the last employer for whom the services are performed, and who is a plan member, that employer, not the plan, shall be required to report and pay the contributions due with respect to the wages.

(c) The employer, as determined by subdivision (a) or (b), shall pay contributions, required by this part, except as provided in Sections 984 and 986, and shall comply with the requirements of subdivision (a) of Section 1088.

(d) When an employer receives the notification prescribed in subdivision (a) or (b), the wages described therein shall be deemed paid when the notice is received.

(e) The director shall not make an assessment pursuant to Section 1126, 1127, or 1137 to assess employee contributions required by Sections 984 and 13020 on third-party sick pay as described in subdivision (a) for the period from January 1, 1987, through the date on which this subdivision became effective.

(f) Except as provided by Section 1176 and Section 19301 of the Revenue and Taxation Code, no refunds may be made for employee contributions required by Sections 984 and 13020 paid on third-party sick pay as described in subdivision (a) for the period from January 1, 1987, through the date on which this subdivision became effective.

(Amended by Stats. 2002, Ch. 29, Sec. 9. Effective January 1, 2003.)



933

Wages does not include any payment on account of sickness or accident disability, or medical or hospitalization expenses in connection with sickness or accident disability made by an employer to, or on behalf of, an employee after the expiration of six calendar months following the last calendar month in which the employee worked for such employer.

(Enacted by Stats. 1953, Ch. 308.)



934

Wages does not include any payment made to, or on behalf of, an employee or his or her beneficiary:

(a) From or to a trust described in Section 401(a) of the Internal Revenue Code which is exempt from tax under Section 501(a) of that code at the time of the payment, unless the payment is made to an employee of the trust as remuneration for services rendered as an employee and not as a beneficiary of the trust.

(b) Under or to an annuity plan which, at the time of the payment, is a plan described in Section 403(a) of the Internal Revenue Code.

(c) Under a simplified employee pension, as defined in Section 408(k)(1) of the Internal Revenue Code, other than any contributions described in Section 408(k)(6) of the Internal Revenue Code.

(d) Under a simple retirement account, as described in Section 408(p) of the Internal Revenue Code, other than any elective contributions under Section 408(p)(2)(A)(i) of the Internal Revenue Code.

(e) Under or to an annuity contract described in Section 403(b) of the Internal Revenue Code, other than a payment for the purchase of the contract which is made by reason of a salary reduction agreement, whether evidenced by a written instrument or otherwise.

(f) Under or to an exempt governmental deferred compensation plan, as defined in Section 3121(v)(3) of the Internal Revenue Code.

(g) To supplement pension benefits under a plan or trust described in any of the foregoing provisions of this section to take into account some portion or all of the increase in the cost of living, as determined by the Secretary of Labor, since retirement, but only if the supplemental payments are under a plan which is treated as a welfare plan under Section 3(2)(B)(ii) of the Employee Retirement Income Security Act of 1974.

(Amended by Stats. 1997, Ch. 611, Sec. 108. Effective October 3, 1997.)



935

Wages does not include the payment by an employer, without deduction from the remuneration of the employee, of the tax imposed upon an employee under Section 3101 of the Internal Revenue Code with respect to remuneration paid to an employee for domestic service in a private home of the employer or for agricultural labor, as defined in subsection (g) of Section 3121 of the Internal Revenue Code.

(Amended by Stats. 1986, Ch. 847, Sec. 7.)



936

Wages does not include remuneration paid in any medium other than cash to an employee for service not in the course of the employer s trade or business, except that this section shall not apply to remuneration paid for domestic service in a private home or in a local college club or local chapter of a college fraternity or sorority.

(Amended by Stats. 1978, Ch. 2.)



937

Wages does not include the payment to, or on behalf of, an employee for moving expenses, if at the time of the payment it is reasonable to believe that a corresponding deduction from income is allowable to the employee under Section 217 of the Internal Revenue Code.

(Repealed and added by Stats. 1986, Ch. 847, Sec. 9.)



938

(a) Wages does not include any payment or series of payments by an employer to an employee or any of his or her dependents which is paid:

(1) Upon or after the termination of an employee s employment relationship because of death or retirement for disability, and

(2) Under a plan established by the employer which makes provision for his or her employees generally or a class or classes of his or her employees, or for the employees or class or classes of employees and their dependents.

(b) This section shall not apply to any payment or series of payments which would have been paid if the employee s employment relationship had not been terminated as prescribed by this section.

(Amended by Stats. 1986, Ch. 847, Sec. 10.)



938.1

Wages does not include any contribution, payment, or service provided by an employer which may be excluded from the gross income of an employee, his or her spouse, or his or her dependents, under the provisions of Section 120 of the Internal Revenue Code, relating to amounts received under a qualified group legal services plan.

(Added by Stats. 1986, Ch. 847, Sec. 11.)



938.3

Wages does not include any payment made, or benefit furnished to, or for the benefit of, an employee, for any of the following:

(a) An educational assistance program if, at the time of payment or the furnishing, it is reasonable to believe that the employee will be able to exclude the payment or benefit from income under Section 127 of the Internal Revenue Code.

(b) A dependent care assistance program if, at the time of payment or the furnishing, it is reasonable to believe that the employee will be able to exclude the payment or benefit from income under Section 129 of the Internal Revenue Code.

(c) Any benefit provided to or on behalf of an employee if at the time the benefit is provided it is reasonable to believe that the employee will be able to exclude the benefit from income under Section 74(c), 117, or 132 of the Internal Revenue Code.

(d) Any benefit under a cafeteria plan, as described in Section 125 of the Internal Revenue Code, if the benefit is excludable from wages pursuant to any other provision of this article, except Section 930.

(Amended by Stats. 1988, Ch. 647, Sec. 3.)



938.4

Wages does not include any payment made, or benefit furnished to, or for the benefit of, an employee under Section 105(b) of the Internal Revenue Code, relating to amounts expended for medical care, as amended by Section 1004(d)(1) of the Health Care and Education Reconciliation Act of 2010 (Public Law 111-152).

(Added by Stats. 2011, Ch. 17, Sec. 4. Effective April 7, 2011.)



938.5

Wages does not include any payment received by a member of the National Guard or reserve component of the armed forces for inactive duty training, annual training, or emergency state active duty.

(Added by Stats. 1983, Ch. 218, Sec. 1.)



938.7

Wages, does not include any payment made by an employer to a survivor, or the estate of a former employee, after the calendar year in which the employee died.

(Added by Stats. 1985, Ch. 37, Sec. 1. Effective May 7, 1985.)



939

Types of payments excluded from the definition of wages by Sections 931, 931.5, 933, 934, 935, 936, 937, 938, 938.1, 938.3, and 938.7 shall be excluded from the definition of wages only during the time that the respective type or types of payments set forth in those sections are similarly excluded from the definition of wages contained in the Federal Unemployment Tax Act.

(Amended by Stats. 1986, Ch. 847, Sec. 13.)



940

For the purposes of this section, of Sections 977 and 977.5 to the extent specified by those sections, and of Sections 1026, 1088, 1280, 1281, 1282, 2652, 2654, 2655, and 2657, wages means taxable wages as well as wages which would be taxable except for the limitations on taxable wages provided under Sections 930 and 985.

(Amended by Stats. 1984, Ch. 1275, Sec. 2. Effective September 19, 1984.)






ARTICLE 3. Contribution Rates

976

Employer contributions to the Unemployment Fund shall accrue and become payable by every employer, except an employer as defined by Section 676, for each calendar year with respect to wages paid for employment. The contributions are due and shall be paid to the department for the Unemployment Fund by each employer in accordance with this division and shall not be deducted in whole or in part from the wages of individuals in his employ.

(Amended by Stats. 1973, Ch. 394.)



976.5

(a) Except as provided in subdivision (b), in addition to other contributions required by this division, every employer, except an employer to which subdivision (c) is applicable, may submit a voluntary unemployment insurance contribution for the purpose of redetermining its unemployment insurance contribution rate. No redetermination of a contribution rate shall be made unless the voluntary contribution is submitted as required in subdivision (c) of Section 1110. No redetermination shall reduce an employer s unemployment insurance contribution rate by more than three rates as provided in Section 977.

(b) This section shall not be operative in calendar years in which Contribution Rate Schedules E and F in Section 977 are in effect, or in calendar years to which the emergency solvency surcharge provided in Section 977.5 is in effect.

(c) This section does not apply to any of the following:

(1) An employer not eligible for a contribution rate other than that provided pursuant to Section 982 or subdivision (c) of Section 977.

(2) An employer with a negative reserve account balance on the computation date.

(3) An employer who was notified prior to September 1 of any unpaid amount owed to the department which is not the subject of a timely petition for reassessment pending before the appeals board on September 30 preceding the year to which a contribution rate is applicable.

(Amended by Stats. 2004, Ch. 827, Sec. 2. Effective January 1, 2005.)



976.6

In addition to other contributions required by this division, every employer, except an employer defined by Section 676, 684, or 685, and except an employer that has elected an alternate method of financing its liability for unemployment compensation benefits pursuant to Article 5 (commencing with Section 801), or Article 6 (commencing with Section 821) of Chapter 3, shall pay into the Employment Training Fund contributions at the rate of 0.1 percent of wages specified in Section 930. The contributions shall be collected in the same manner and at the same time as any contributions required under Sections 977 and 977.5.

(Amended by Stats. 2001, Ch. 111, Sec. 18. Effective July 30, 2001.)



976.8

(a) Section 976.6 does not apply to any employer who has a negative reserve account balance on the computation date.

(b) Subdivision (a) does not apply to an employer assigned the maximum rate pursuant to subdivision (c) of Section 977.

(Amended by Stats. 2004, Ch. 827, Sec. 3. Effective January 1, 2005.)



977

(a) Except as provided in subdivision (c), if, as of the computation date, the employer s net balance of reserve equals or exceeds that percentage of his or her average base payroll which appears on any line in column 1 of the following table, but is less than that percentage of his or her average base payroll which appears on the same line in column 2 of that table, his or her contribution rate shall be the figure appearing on that same line in the appropriate schedule, as defined in subdivision (b), which shall be a percentage of the wages specified in Section 930.

Reserve Ratio
Column ?Column

Contribution Rate
Schedules

Line

1 2

AA

A

B

C

D

E

F

01
02
03
04
05
06
07
08
09
10

less than 20
20 to 18
18 to 16
16 to 14
14 to 12
12 to 11
11 to 10
10 to 09
09 to 08
08 to 07

5.4
5.2
5.1
5.0
4.9
4.8
4.7
4.6
4.5
4.4

5.4
5.3
5.2
5.1
5.0
4.9
4.8
4.7
4.6
4.5

5.4
5.4
5.4
5.3
5.3
5.2
5.1
5.1
4.9
4.8

5.4
5.4
5.4
5.4
5.4
5.4
5.3
5.3
5.2
5.1

5.4
5.4
5.4
5.4
5.4
5.4
5.4
5.4
5.4
5.3

5.4
5.4
5.4
5.4
5.4
5.4
5.4
5.4
5.4
5.4

5.4
5.4
5.4
5.4
5.4
5.4
5.4
5.4
5.4
5.4

11
12
13
14
15

07 to 06
06 to 05
05 to 04
04 to 03
03 to 02

4.3
4.2
4.1
4.0
3.9

4.4
4.3
4.2
4.1
4.0

4.7
4.6
4.5
4.4
4.3

5.0
4.9
4.8
4.7
4.6

5.3
5.2
5.1
5.0
4.9

5.4
5.4
5.3
5.3
5.2

5.4
5.4
5.4
5.4
5.4

16
17
18
19
20

02 to 01
01 to 00
00 to 01
01 to 02
02 to 03

3.8
3.7
3.4
3.2
3.0

3.9
3.8
3.6
3.4
3.2

4.2
4.1
3.9
3.7
3.5

4.5
4.4
4.2
4.0
3.8

4.8
4.7
4.5
4.3
4.1

5.1
5.0
4.8
4.6
4.4

5.4
5.4
5.1
4.9
4.7

21
22
23
24
25

03 to 04
04 to 05
05 to 06
06 to 07
07 to 08

2.8
2.6
2.4
2.2
2.0

3.0
2.8
2.6
2.4
2.2

3.3
3.1
2.9
2.7
2.5

3.6
3.4
3.2
3.0
2.8

3.9
3.7
3.5
3.3
3.1

4.2
4.0
3.8
3.6
3.4

4.5
4.3
4.1
3.9
3.7

26
27
28
29
30

08 to 09
09 to 10
10 to 11
11 to 12
12 to 13

1.8
1.6
1.4
1.2
1.0

2.0
1.8
1.6
1.4
1.2

2.3
2.1
1.9
1.7
1.5

2.6
2.4
2.2
2.0
1.8

2.9
2.7
2.5
2.3
2.1

3.2
3.0
2.8
2.6
2.4

3.5
3.3
3.1
2.9
2.7

31
32
33
34

13 to 14
14 to 15
15 to 16
16 to 17

0.8
0.7
0.6
0.5

1.0
0.9
0.8
0.7

1.3
1.1
1.0
0.9

1.6
1.4
1.2
1.1

1.9
1.7
1.5
1.3

2.2
2.0
1.8
1.6

2.5
2.3
2.1
1.9

35
36
37
38

17 to 18
18 to 19
19 to 20
?20 or more

0.4
0.3
0.2
0.1

0.6
0.5
0.4
0.3

0.8
0.7
0.6
0.5

1.0
0.9
0.8
0.7

1.2
1.1
1.0
0.9

1.4
1.3
1.2
1.1

1.7
1.5
1.4
1.3

(b) (1) Whenever the balance in the Unemployment Fund on September 30 of any calendar year is greater than 1.8 percent of the wages (as defined by Section 940) in employment subject to this part paid during the 12-month period ending upon the computation date, employers shall pay into the Unemployment Fund contributions for the succeeding calendar year upon all wages with respect to employment at the rates specified in Schedule AA.

(2) Whenever the balance in the Unemployment Fund on September 30 of any calendar year is equal to or less than 1.8 percent and greater than 1.6 percent of the wages (as defined by Section 940) in employment subject to this part paid during the 12-month period ending upon the computation date, employers shall pay into the Unemployment Fund contributions for the succeeding calendar year upon all wages with respect to employment at the rates specified in Schedule A.

(3) Whenever the balance in the Unemployment Fund on September 30 of any calendar year is equal to or less than 1.6 percent and greater than 1.4 percent of the wages (as defined by Section 940) in employment subject to this part paid during the 12-month period ending upon the computation date, employers shall pay into the Unemployment Fund contributions for the succeeding calendar year upon all wages with respect to employment at the rates specified in Schedule B.

(4) Whenever the balance in the Unemployment Fund on September 30 of any calendar year is equal to or less than 1.4 percent and greater than 1.2 percent of the wages (as defined by Section 940) in employment subject to this part paid during the 12-month period ending upon the computation date, employers shall pay into the Unemployment Fund contributions for the succeeding calendar year upon all wages with respect to employment at the rates specified in Schedule C.

(5) Whenever the balance in the Unemployment Fund on September 30 of any calendar year is equal to or less than 1.2 percent and greater than 1.0 percent of the wages (as defined by Section 940) in employment subject to this part paid during the 12-month period ending upon the computation date, employers shall pay into the Unemployment Fund contributions for the succeeding calendar year upon all wages with respect to employment at the rates specified in Schedule D.

(6) Whenever the balance in the Unemployment Fund on September 30 of any calendar year is equal to or less than 1.0 percent and greater than or equal to 0.8 percent of the wages (as defined by Section 940) in employment subject to this part paid during the 12-month period ending upon the computation date, employers shall pay into the Unemployment Fund contributions for the succeeding calendar year upon all wages with respect to employment at the rates specified in Schedule E.

(7) Whenever the balance in the Unemployment Fund on September 30 of any calendar year is less than 0.8 percent and greater than or equal to 0.6 percent of the wages (as defined by Section 940) in employment subject to this part paid during the 12-month period ending upon the computation date, employers shall pay into the Unemployment Fund contributions for the succeeding calendar year upon all wages with respect to employment at the rates specified in Schedule F.

(c) For each rating period beginning on or after January 1, 2005, in which an employer obtains or attempts to obtain a more favorable rate of contributions under this section due to deliberate ignorance, reckless disregard, fraud, intent to evade, misrepresentation, or willful nondisclosure, the director shall assign the maximum contribution rate plus 2 percent for each applicable rating period, the current rating period, and the subsequent rating period.

(Amended by Stats. 2004, Ch. 827, Sec. 4. Effective January 1, 2005.)



977.5

Whenever the balance in the Unemployment Fund on September 30 of any calendar year is less than 0.6 percent of the wages (as defined by Section 940) in employment, subject to this part, paid during the 12-month period ending on the computation date, employers shall pay into the Unemployment Fund contributions for the succeeding calendar year upon all wages with respect to employment at an emergency solvency surcharge rate. The emergency solvency surcharge rate shall be 1.15 times the rate the employer would have paid in Schedule F of subdivision (a) of Section 977, rounded to the nearest one-tenth of 1 percent.

(Amended by Stats. 1992, Ch. 446, Sec. 3. Effective January 1, 1993.)



979

On or before January 10 of each calendar year, the director shall prepare a statement based on records of the department declaring which of the employer tax schedules contained in Section 977 shall be in effect for that calendar year and whether the emergency solvency surcharge pursuant to Section 977.5 shall be added. The statement shall be a public record and shall be final and binding for that calendar year. The statement shall include the official tabulation of wages in subject employment made by the department for the purpose of Sections 977 and 977.5, a summary of the data upon which that tabulation was based, and the sources from which those data were obtained, and shall further include a summary of the data upon which the computation of the balance in the Unemployment Fund was based, and their source. The director s action under Sections 977, 977.5, and this section shall not constitute an authorized regulation.

(Amended by Stats. 1984, Ch. 1275, Sec. 9. Effective September 19, 1984.)



980

(a) In determining the balance in the Unemployment Fund for the purpose of Sections 977 and 977.5, there shall be excluded all of the following:

(1) Any amount credited to this state s account in the Unemployment Trust Fund pursuant to Section 903 of the federal Social Security Act, as amended, which has been appropriated for expenses of administration other than for capital assets, whether or not that amount has been withdrawn from that fund.

(2) Any unexpended advance from the federal unemployment account in the Unemployment Trust Fund received in accordance with Section 323 of this division and Title XII of the federal Social Security Act, as amended.

(3) Any amount paid in advance into the Unemployment Fund by an employer under any type of coverage pursuant to which reimbursement of benefits is permitted or required in lieu of the contributions required of employers.

(4) Any amount paid in advance into the Unemployment Fund by the federal government under any federal law that requires or permits this state to pay benefits from the Unemployment Fund and provides for advances by the federal government for reimbursement of all or part of those benefits.

(b) In determining the balance in the Unemployment Fund for the purpose of Sections 977 and 977.5, there shall also be excluded any estimated or other contributions not legally due and payable with respect to the final calendar quarter of the calendar year, except any payment of contributions made under Sections 976.5 and 1137 and except any payment of contributions by employers terminating business during any calendar quarter.

(Amended by Stats. 1989, Ch. 1146, Sec. 6.)



980.5

In determining the balance in the Unemployment Fund for the purpose of Sections 977 and 977.5, there shall be included both of the following:

(a) The unreimbursed balance of all benefits paid from the Unemployment Fund to claimants when those benefits are based upon wages in employment under any type of coverage pursuant to which reimbursement of benefits is permitted or required in lieu of the contributions required of employers, whether or not the director has certified the benefits to the employer as due or payable.

(b) The unreimbursed balance of all benefits paid from the Unemployment Fund to claimants when, and to the extent that, the benefits are subject to reimbursement by the federal government under any federal law that requires or permits this state to pay benefits from the Unemployment Fund and provides for reimbursement by the federal government of all or part of those benefits.

(Amended by Stats. 1984, Ch. 1275, Sec. 11. Effective September 19, 1984.)



981

In determining wages in employment, for the purpose of Sections 977 and 977.5, there shall be excluded all wages paid in employment under any type of coverage pursuant to which reimbursement of benefits is permitted or required in lieu of the contributions required of employers.

(Amended by Stats. 1984, Ch. 1275, Sec. 12. Effective September 19, 1984.)



982

(a) Except as provided in subdivision (b), no employer shall be eligible for a contribution rate of more or less than 3.4 percent for any rating period unless his or her reserve account has been subject to benefit charges during the period of 12 complete consecutive calendar quarters ending on the computation date for that rating period and he or she is qualified under Sections 977 and 977.5.

(b) No new employer shall be eligible for a contribution rate of more or less than 3.4 percent unless his or her reserve account has been subject to benefit charges during the period of 12 complete consecutive calendar months ending on the computation date and the new employer is qualified under Sections 977 and 977.5.

(c) For the purposes of this section new employer means any of the following:

(1) An employer who first qualifies as an employer after the 1969 calendar year, and whose account is continuously subject to benefit charges from the date of first chargeability, except that a successor employer under Section 1051 is not a new employer if the successor applies for or obtains the transfer of the reserve account or part thereof of a predecessor who is not a new employer.

(2) An employer whose entire reserve account has been transferred to a successor under Article 5 (commencing with Section 1051) of Chapter 4 of this part.

(3) An employer whose reserve account has been canceled pursuant to Section 1029.

(d) Section 905 applies to a new employer, except that for the purposes of this section average base payroll means:

(1) The payroll in the calendar year immediately preceding the computation date for a new employer with a payroll only in that calendar year.

(2) The quotient obtained by dividing by two the total amount of taxable wages paid by a new employer during the most recent period of two consecutive calendar years immediately preceding the computation date, for a new employer with a payroll only in each of, or only in the first of, the two consecutive calendar years.

(e) The contribution rate of an employer, for any period prior to January 1, 1988, shall not be changed, other than by the provisions of Sections 977 and 977.5, when the director makes a determination, pursuant to Section 135.1 or 135.2, because of arrangements entered into or business activities conducted between January 1, 1984, and January 1, 1986.

(f) This section does not apply to an employer assigned the maximum rate pursuant to subdivision (c) of Section 977.

(Amended by Stats. 2004, Ch. 827, Sec. 5. Effective January 1, 2005.)



984

(a) (1) Each worker shall pay worker contributions at the rate determined by the director pursuant to this section with respect to wages, as defined by Sections 926, 927, and 985. On or before October 31 of each calendar year, the director shall prepare a statement, which shall be a public record, declaring the rate of worker contributions for the calendar year and shall notify promptly all employers of employees covered for disability insurance of the rate.

(2) (A) Except as provided in paragraph (3), the rate of worker contributions for calendar year 1987 and for each subsequent calendar year shall be 1.45 times the amount disbursed from the Disability Fund during the 12-month period ending September 30 and immediately preceding the calendar year for which the rate is to be effective, less the amount in the Disability Fund on that September 30, with the resulting figure divided by total wages paid pursuant to Sections 926, 927, and 985 during the same 12-month period, and then rounded to the nearest one-tenth of 1 percent.

(B) The director shall increase the rate of worker contributions by .08 percent for the 2004 and 2005 calendar years to cover the initial cost of family temporary disability insurance benefits provided in Chapter 7 (commencing with Section 3300) of Part 2.

(3) The rate of worker contributions shall not exceed 1.5 percent or be less than 0.1 percent. The rate of worker contributions shall not decrease from the rate in the previous year by more than two-tenths of 1 percent.

(b) Worker contributions required under Sections 708 and 708.5 shall be at a rate determined by the director to reimburse the Disability Fund for unemployment compensation disability benefits paid and estimated to be paid to all employers and self-employed individuals covered by those sections. On or before November 30th of each calendar year, the director shall prepare a statement, which shall be a public record, declaring the rate of contributions for the succeeding calendar year for all employers and self-employed individuals covered under Sections 708 and 708.5 and shall notify promptly the employers and self-employed individuals of the rate. The rate shall be determined by dividing the estimated benefits and administrative costs paid in the prior year by the product of the annual remuneration deemed to have been received under Sections 708 and 708.5 and the estimated number of persons who were covered at any time in the prior year. The resulting rate shall be rounded to the next higher one-hundredth percentage point. The rate may also be reduced or increased by a factor estimated to maintain as nearly as practicable a cumulative zero balance in the funds contributed pursuant to Sections 708 and 708.5. Estimates made pursuant to this subdivision may be made on the basis of statistical sampling, or another method determined by the director.

(c) The director s action in determining a rate under this section shall not constitute an authorized regulation.

(d) (1) Notwithstanding subdivision (a), and except as provided in paragraph (2), the director may, at his or her discretion, increase or decrease, by not to exceed 0.1 percent, the rate of worker contributions determined pursuant to subdivision (a), up to a maximum worker contribution rate of 1.5 percent, if he or she determines the adjustment is necessary to reimburse the Disability Fund for disability benefits paid or estimated to be paid to individuals covered by this section or to prevent the accumulation of funds in excess of those needed to maintain an adequate fund balance.

(2) Notwithstanding paragraph (1), for the 2004, 2005, and 2006 calendar years, the director may not decrease the rate of worker contributions, regardless of whether the director determines that a decrease is necessary to prevent the accumulation of funds in excess of those needed to maintain the adequacy of the Disability Fund during program implementation.

(Amended (as amended by Stats. 2002, Ch. 901) by Stats. 2003, Ch. 797, Sec. 4. Effective January 1, 2004.)



984.5

(a) Effective January 1, 1994, the director shall prepare a statement on or before November 30 of each calendar year, which shall be a public record, declaring the rate of contributions of the succeeding calendar year for all employers and self-employed individuals covered under Section 708 or 708.5 and shall notify promptly the employers and self-employed individuals of the rate. For calendar years 1994 to 1996, inclusive, worker contributions required under Section 708 or 708.5 shall be at a rate determined by the director to reimburse the Disability Fund for the sum of estimated administrative costs due to those sections and unemployment compensation disability benefits estimated to be paid to all employers and self-employed individuals covered by those sections. The rate shall be determined by dividing the sum of the benefits expected to be paid in the following calendar year and the administrative costs expected to be incurred under Section 708 or 708.5 during that calendar year by earnings estimated to be reported under those sections for that same calendar year. The resulting rate shall be rounded to the next higher one-hundredth percentage point. This rate may also be reduced or increased by a factor estimated to maintain as nearly as practicable a cumulative zero balance in funds contributed pursuant to Section 708 or 708.5.

For calendar year 1997, and each calendar year thereafter, the rate established each November 30 shall be determined by multiplying the current year s rate by the ratio of 1.10 times the current year disbursements divided by contributions for the same period, under Sections 708 and 708.5. If in any calendar year the cumulative balance of contributions minus disbursements equals or exceeds 20 percent of annual disbursements, the contribution rate for the succeeding year shall be adjusted to a level necessary to maintain revenues at no more than 20 percent over annual disbursements. If legislation is enacted necessitating adjustments in the benefit levels for employers and self-employed individuals covered under Section 708 or 708.5, the rate may be adjusted by a factor estimated to provide that funds contributed pursuant to Section 708 or 708.5 cover disbursements pursuant to these sections.

For the purpose of this subdivision, disbursements are defined as the sum of unemployment compensation disability benefits paid to employers and self-employed individuals covered under Section 708 or 708.5, plus administrative costs related to those sections. Estimates made pursuant to this subdivision shall be available for public inspection.

(b) The director s action in determining a rate under this section shall not constitute an authorized regulation.

(Added by Stats. 1993, Ch. 747, Sec. 7.5. Effective January 1, 1994.)



985

Section 984 shall not apply to that part of the remuneration which, after remuneration with respect to employment equal to four times the maximum weekly benefit for each calendar year specified in Section 2655 multiplied by 13 and divided by 55 percent has been paid to an individual by an employer, is paid to the individual by the employer.

(Amended by Stats. 1989, Ch. 1371, Sec. 2.)



986

(a) Notwithstanding any provision of law in this state to the contrary, each employer shall:

(1) Except as provided in subdivision (a)(2) of this section, withhold in trust the amount of his workers contributions from their wages at the time the wages are paid, shall show the deduction on his payroll records, and shall furnish each worker with a statement in writing showing the amount which has been deducted, in such form and at such times as may be prescribed.

(2) Hold in trust the amount of his workers contributions, at the time their wages are paid, where he undertakes or agrees to pay without deduction from the wages of his workers the amount of worker contributions required of his workers under this division.

(b) Each employer shall transmit all such contributions withheld or held in trust to the department for the Disability Fund, in addition to his own contributions for the Unemployment Fund, pursuant to authorized regulations.

(Amended by Stats. 1965, Ch. 624.)



987

Each employer shall be liable for any and all contributions required to be made by his workers on account of wages which he has paid to them regardless of whether or not he has deducted the contributions from the workers wages at the time they were paid, but no employer shall be liable for worker contributions required on behalf of himself or of any of his employees with respect to wages paid while there is in effect at the time the wages were paid a rule or regulation or interpretation of the director or of the department that such wages were not subject to such contributions.

(Enacted by Stats. 1953, Ch. 308.)



987.7

(a) If the worker contributions required in any one month to be made because of the receipt of cash tips and cash gratuities exceed the wages of the worker under the control of the employer, the worker may furnish the employer, on or before the 10th day of the following month, or, if the amounts are estimated, on or before the last day of the month following the calendar quarter, an amount equal to the excess.

(b) If the worker contributions required by Section 984 with respect to cash tips and cash gratuities exceed the amount of worker contributions that can be collected by the employer from the wages of the worker, the excess shall be paid by the worker, except as provided by Section 1088.6. The worker shall pay the excess to the department within 30 days from his or her receipt of the written statement furnished by his or her employer pursuant to Section 1088.6. If the worker fails to pay the excess within the time required by this subdivision, the director may make an assessment for the excess and shall give the worker a written notice of the assessment. Article 8 (commencing with Section 1126) with respect to the assessment of contributions and Chapter 7 (commencing with Section 1701) with respect to the collection of contributions shall apply to the recovery of amounts under this subdivision.

(c) The director may offset amounts assessed pursuant to subdivision (b) against any refund payable to the worker under Section 1176.5 or against any amount of disability benefits to which he or she may become entitled under Part 2 (commencing with Section 2601) within any of the following periods:

(1) The current disability benefit period.

(2) One year from the beginning date of any disability benefit period that begins during the three-year period next succeeding the service of notice of the assessment.

(Amended by Stats. 1993, Ch. 402, Sec. 1. Effective January 1, 1994.)



988

In case of the insolvency or bankruptcy of an employer, contributions by workers, payable as provided in this article, shall not be considered any part of the employer s assets and shall be paid to the director prior to the payment of any other claim against the employer.

(Amended by Stats. 1982, Ch. 497, Sec. 175. Operative July 1, 1983, by Sec. 185 of Ch. 988.)



989

The annual tax rate or contribution rate which under this division is determined to apply to any particular employee or any particular employer, or group of employees or group of employers, shall be made public and available for public inspection but in no case shall the amount of tax paid by any employee or employer, or group of employees or group of employers, be disclosed to the public.

(Enacted by Stats. 1953, Ch. 308.)



990

In the payment of any contributions, a fractional part of a cent shall be disregarded unless it amounts to one-half cent ($0.005) or more, in which case it shall be increased to one cent ($0.01).

(Enacted by Stats. 1953, Ch. 308.)



991

(a) Any contributions paid to the Unemployment Fund or Disability Fund either with respect to wages on which contributions previously have been paid in error and without negligence on the part of the employing unit to another state having an unemployment compensation law, or with respect to wages on which contributions computed under the Federal Unemployment Tax Act previously have been paid in error and without negligence on the part of the employing unit to an agency of the federal government, shall be deemed for the purposes of this division to have been paid to the department at the time of the erroneous payment to the other state or to the federal agency, if payment is made to the department by the employing unit within 30 days after the employing unit is given notice pursuant to Section 1206 by the director of the determination that payment shall be made to the department. The 30-day period for payment may be extended by the director for good cause for a period not to exceed an additional 90 days.

(b) Any contributions paid to the Unemployment Fund or Disability Fund with respect to wages on which contributions computed under this division previously have been paid in error and without negligence on the part of the employing unit to an admitted disability insurer, to trustees administering a voluntary plan for the employing unit, to a self-insured plan of the employing unit, to another agency of this state, or to an agency of the federal government shall be deemed, solely to the extent of the amount of contributions previously paid in error and without negligence, for the purposes of this division to have been paid to the department at the time of the erroneous payment to the admitted disability insurer, to trustees administering a voluntary plan for the employing unit, to a self-insured plan of the employing unit, to another agency of this state, or to the federal agency, if payment is made to the department by the employing unit within 30 days after the employing unit is given notice pursuant to Section 1206 by the director of the determination that payment shall be made to the department. The 30-day period for payment may be extended by the director for good cause for a period not to exceed an additional 90 days. As used in this subdivision paid includes credits made to a self-insured plan of the employing unit. With respect to payments by an employing unit to an admitted disability insurer, to trustees administering a voluntary plan for the employing unit, or to a self-insured plan of the employing unit, this subdivision shall apply only if one or more of the following conditions are met:

(1) At the time of payment the employing unit has or prior to the time of payment had an approved voluntary plan with the recipient of the payment.

(2) Prior to the time of payment the employing unit had applied to the department for a voluntary plan which was subsequently approved by the department.

(3) At the time of payment the employing unit is a subsidiary or affiliate of an employing unit having an approved voluntary plan.

(4) At the time of payment the employing unit believed that a voluntary plan had been acquired pursuant to Section 3254.5.

(c) If payment is not made within the 30-day period or within the period for which an extension is granted, this section shall not apply and Article 7 (commencing with Section 1110), Article 8 (commencing with Section 1126), and Chapter 7 (commencing with Section 1701), with respect to the payment of reported contributions, and the assessment and collection of contributions shall apply.

(d) If the director finds that the collection of any contributions will be jeopardized by delay this section shall not apply and the director may make a jeopardy assessment and collect the contributions pursuant to Article 8 (commencing with Section 1126), and Chapter 7 (commencing with Section 1701).

(Amended by Stats. 1979, Ch. 1082.)



992

During such time as the Federal Unemployment Tax Act is amended so that employers are allowed, against the tax imposed by Section 3301 of that act, credits amounting to 100 percent of such tax on account of contributions paid under this division, then the additional amount of contributions provided for by Section 993 shall be required to be paid into the Unemployment Fund.

(Amended by Stats. 1961, Ch. 2153. Section operative as prescribed in Section 994.)



993

Every employer who is subject to the tax provided for by Section 3301 of the Federal Unemployment Tax Act, shall, subject to Section 992, pay into the Unemployment Fund in addition to the amounts required by other provisions of this division an amount equal to five-tenths of 1 percent, or such other percentage as applies for a calendar year pursuant to Section 6157 of the Internal Revenue Code of 1954, of all wages paid by him or her in employment and included in the measure of the contributions allowed as the credit against the tax imposed by Section 3301 of the Federal Unemployment Tax Act.

(Amended by Stats. 1978, Ch. 2. Section operative as prescribed in Section 994.)



994

Sections 992 and 993 shall not become operative unless the Secretary of Labor certifies that they are in conformity with the provisions of Title III of the Social Security Act and Sections 3302, 3303, and 3304 of the Federal Unemployment Tax Act.

(Amended by Stats. 1955, Ch. 1165.)



995

The department shall submit to the Legislature in May and October of each year a report on the status of the Unemployment Fund and the Unemployment Compensation Disability Fund. Each report shall include both actual and forecasted information on the fund balances, receipts, disbursements, claim data, tax rates, and employment levels.

(Added by Stats. 1994, Ch. 967, Sec. 1.7. Effective September 28, 1994.)






ARTICLE 4. Reserve Accounts

1025

The director shall keep separate records of the amounts paid into the fund by each employer in his or her own behalf, or chargeable to him or her as benefits; but nothing in this division shall be construed to grant any employer or his or her employees prior claims or rights to the amount contributed by him or her to the fund, either on his or her own account or on behalf of his or her employees. The amount of employer contributions, advances, or reimbursements under Article 5 (commencing with Section 801) of Chapter 3 of this part or Section 821, and all other amounts payable to the fund, shall be pooled and available to pay unemployment compensation benefits to any employee entitled thereto, regardless of the source of contributions or any other amounts.

(Amended by Stats. 2005, Ch. 152, Sec. 9. Effective January 1, 2006.)



1026

(a) The director shall maintain a separate reserve account for each employer, and shall credit each reserve account with all the contributions paid on his or her behalf.

(b) Unemployment compensation benefits paid to an unemployed individual during any benefit year shall be charged against the reserve account of his or her employer during his or her base period. If the individual performed services in employment for more than one employer during his or her base period, unemployment compensation benefits paid to him or her shall be charged against the respective reserve accounts of the employers in the proportion that the total wages paid to the individual in employment for each employer bears to the total wages paid to the individual in employment for all employers during the base period.

(c) The director shall credit the interest earned by the Unemployment Fund to each positive reserve employer account in proportion to the amount the account bears to the total of all positive reserve accounts.

(d) Except as provided by Sections 803 and 821, in proportion to the amount each employer s taxable wages bears to the total of all employers taxable wages, the director shall credit to each employer reserve account all of the following:

(1) Benefit overpayments collected in the four quarters prior to the computation date.

(2) Positive balances in reserve accounts canceled pursuant to Section 1029.

(3) Other nontax income.

(e) Except as provided by Sections 803 and 821, in the same proportion as provided in subdivision (d), the director shall charge to each employer reserve account all of the following:

(1) The increase in the total of all negative reserve account balances as computed by subtracting the total of all negative reserve account balances on July 31 of each year prior to the cancellations required by Section 1027.5 from the total of all negative reserve account balances on the prior July 31 after the cancellations required by Section 1027.5, except as provided by Section 1144.

(2) Benefit overpayments established in the four quarters prior to the computation date.

(3) Benefits not charged to employer reserve accounts pursuant to Section 1032, 1032.5, 1034, 1035, 1036, 1335, 1338, or 1380.

(4) Other items of expense and benefit charges not included in active employer reserve accounts.

(Amended by Stats. 1994, Ch. 1050, Sec. 1. Effective January 1, 1995.)



1026.1

Notwithstanding any other provision of this code, an employer s reserve account shall not be relieved of charges relating to a benefit overpayment if the department determines that the payment was made because the employer, or an agent of the employer, was at fault for failing to respond timely or adequately to requests of the department for information relating to the individual claim for unemployment compensation benefits. The department shall make this determination when the employer or agent fails to respond timely or adequately in two instances relating to the individual claim for unemployment compensation benefits. This section shall apply to benefit overpayments established on or after October 22, 2013.

(Added by Stats. 2012, Ch. 783, Sec. 3. Effective January 1, 2013.)



1027.1

On the computation date in 1966, the portion of each negative reserve balance which has not previously been charged to the balancing account shall be transferred to that account and the employer s reserve account thereupon canceled. The computation on such date for calendar year 1967 shall be based upon the status of the employer s account prior to such transfer and cancellation subject to the requirements of Section 982. The computation for each calendar year beginning with calendar year 1968 shall be in accordance with the requirements of Section 982 and an employer whose reserve account has been canceled under this section shall be considered as first becoming a subject employer on July 1, 1966.

(Added by Stats. 1965, Ch. 1897.)



1027.5

On the computation date each year, the amount each employer s net balance of reserve is more negative than 21 percent of the employer s average base payroll shall be canceled from his or her reserve balance.

The amendment made to this section by Chapter 1296 of the Statutes of 1984 shall be deemed to have become operative on June 30, 1984, and the amendment shall be given retroactive effect to that date.

(Amended by Stats. 1985, Ch. 448, Sec. 2. Effective July 31, 1985.)



1027.6

On the computation date of June 30, 1983, the amount each employer s net balance of reserve was more negative than 12 percent of the employer s average base payroll shall be canceled from his or her reserve balance.

(Added by Stats. 1984, Ch. 1296, Sec. 2. Effective September 20, 1984.)



1028

The charge of unemployment compensation benefits to an employer s account required by Section 1026 shall be made in such manner as to include as of each computation date all unemployment compensation benefit payments made on or before the computation date. In computing the charge to employers accounts, a fractional part of a dollar shall be disregarded unless it amounts to one-half dollar ($0.50) or more, in which case it shall be increased to one dollar ($1).

(Amended by Stats. 1959, Ch. 1729.)



1029

(a) Whenever an employer ceases to pay wages in employment, the reserve account of the employer, unless it has been transferred under Article 5 (commencing with Section 1051), shall be canceled on the records of the department after a period of three consecutive years has elapsed following the latest calendar quarter in which the employer paid wages in employment.

(b) Whenever a period of three consecutive years has elapsed, commencing with the effective date of an election by any entity to finance benefits pursuant to Section 803, any portion of the reserve account of the entity that has not been subject to use pursuant to Section 712 or 713, unless that portion has been reacquired by the entity by termination of the election under Section 803 prior to the expiration of the three-year period, shall be canceled on the records of the department. Section 982 shall apply to that entity.

(c) Upon the termination of an election by a school employer to finance benefits pursuant to Article 6 (commencing with Section 821) of Chapter 3, any favorable balance in the account of the school employer under the election shall be canceled on the records of the department.

(Amended by Stats. 1993, Ch. 854, Sec. 4. Effective January 1, 1994.)



1030

(a) An employer that is entitled under Section 1327 to receive notice of the filing of a new or additional claim may, within 10 days after mailing of the notice, submit to the department any facts within its possession disclosing whether the claimant left the employer s employ voluntarily and without good cause or left under one of the following circumstances:

(1) The claimant was discharged from the employment for misconduct connected with his or her work.

(2) The claimant s discharge or quitting from his or her most recent employer was the result of an irresistible compulsion to use or consume intoxicants including alcoholic beverages.

(3) The claimant was a student employed on a temporary basis and whose employment began within, and ended with his or her leaving to return to school at the close of, his or her vacation period.

(4) The claimant left the employer s employ to accompany his or her spouse or domestic partner to a place or to join him or her at a place from which it is impractical to commute to the employment, and to which a transfer of the claimant by the employer is not available.

(5) The claimant left the employer s employ to protect his or her family or himself or herself from domestic violence abuse.

(6) The claimant left the employer s employ to take a substantially better job.

The period during which the employer may submit these facts may be extended by the director for good cause.

(b) A base period employer that is not entitled under Section 1327 to receive notice of the filing of a new or additional claim and is entitled under Section 1329 to receive notice of computation may, within 15 days after mailing of the notice of computation, submit to the department any facts within its possession disclosing whether the claimant left the employer s employ voluntarily and without good cause or left under one of the following circumstances:

(1) The claimant was discharged from the employment for misconduct connected with his or her work.

(2) The claimant was a student employed on a temporary basis and whose employment began within, and ended with his or her leaving to return to school at the close of, his or her vacation period.

(3) The claimant left the employer s employ to accompany his or her spouse or domestic partner to a place or join him or her at a place from which it is impractical to commute to the employment, and to which a transfer of the claimant by the employer is not available.

(4) The claimant left the employer s employ to protect his or her family or himself or herself from domestic violence abuse.

(5) The claimant left the employer s employ to take a substantially better job.

The period during which the employer may submit these facts may be extended by the director for good cause.

(c) The department shall consider these facts together with any information in its possession. If the employer is entitled to a ruling under subdivision (b) or to a determination under Section 1328, the department shall promptly notify the employer of its ruling as to the cause of the termination of the claimant s employment. The employer may appeal from a ruling or reconsidered ruling to an administrative law judge within 20 days after mailing or personal service of notice of the ruling or reconsidered ruling. The 20-day period may be extended for good cause, which includes, but is not limited to, mistake, inadvertence, surprise, or excusable neglect. The director is an interested party to an appeal. The department may for good cause reconsider a ruling or reconsidered ruling within either five days after the date an appeal to an administrative law judge is filed or, if an appeal is not filed, within 20 days after mailing or personal service of notice of the ruling or reconsidered ruling. However, a ruling or reconsidered ruling that relates to a determination that is reconsidered pursuant to subdivision (a) of Section 1332 may also be reconsidered by the department within the time provided for reconsideration of that determination.

(d) For purposes of this section only, if the claimant voluntarily leaves the employer s employ without notification to the employer of the reasons for the leaving, and if the employer submits all of the facts within its possession concerning the leaving within the applicable time period referred to in this section, the leaving is presumed to be without good cause.

(e) An individual whose employment is terminated under the compulsory retirement provisions of a collective bargaining agreement to which the employer is a party shall not be deemed to have voluntarily left his or her employment without good cause.

(f) For purposes of this section spouse includes a person to whom marriage is imminent, and domestic partner includes a person to whom a domestic partnership, as described in Section 297 of the Family Code, is imminent.

(Amended by Stats. 2012, Ch. 783, Sec. 4. Effective January 1, 2013.)



1030.1

(a) If the employment of an individual is terminated due to his absence from work for a period in excess of 24 hours because of his incarceration and he is convicted of the offense for which he was incarcerated or of any lesser included offense, he shall be deemed to have left his work voluntarily without good cause for the purposes of Sections 1030, 3701, and 4701. A plea or verdict of guilty irrespective of whether an order granting probation or other order is made suspending the imposition of the sentence or whether sentence is imposed but execution thereof is suspended, or a conviction following a plea of nolo contendere, is deemed to be a conviction within the meaning of this section.

(b) Notwithstanding any other provision of this division, any ruling made prior to a conviction or other final disposition of the criminal complaint or accusation by the court as to whether an individual who is terminated due to his absence from work because of incarceration voluntarily leaves without good cause may, if no appeal has been taken from the ruling, for good cause be reconsidered by the department during the benefit year or extended duration period or extended benefit period to which the ruling relates. Notice of any reconsidered ruling shall be given to the employer which received notice under Section 1030 or 3701 or 4701, and the employer may appeal therefrom in the manner prescribed in Section 1328 or 3655 or 4655.

(Amended by Stats. 1975, Ch. 751.)



1031

No ruling made under Section 1030 may constitute a basis for the disqualification of any claimant but a determination by the department made under the provisions of Section 1328 may constitute a ruling under Section 1030.

(Amended by Stats. 1979, Ch. 373.)



1032

If it is ruled under Section 1030 or 1328 that the claimant left the employer s employ voluntarily and without good cause, or left under one of the following circumstances, benefits paid to the claimant subsequent to the termination of employment that are based upon wages earned from the employer prior to the date of the termination of employment shall not be charged to the account of the employer, except as provided by Section 1026 or if the department determines pursuant to Section 1026.1 that the employer s reserve account should not be credited, unless the employer failed to furnish the information specified in Section 1030 within the time limit prescribed in that section or unless that ruling is reversed by a reconsidered ruling:

(a) The claimant was discharged by reason of misconduct connected with his or her work.

(b) The claimant was a student employed on a temporary basis and whose employment began within, and ended with his or her leaving to return to school at the close of, his or her vacation period.

(c) The claimant left the employer s employ to accompany his or her spouse or domestic partner to a place or to join him or her at a place from which it is impractical to commute to the employment, and to which a transfer of the claimant by the employer is not available.

(d) The claimant left the employer s employ to protect his or her family or himself or herself from domestic violence abuse.

(e) The claimant left the employer s employ to take a substantially better job.

(f) The claimant s discharge or quitting from his or her most recent employer was the result of an irresistible compulsion to use or consume intoxicants including alcoholic beverages.

(g) For purposes of this section spouse includes a person to whom marriage is imminent, and domestic partner includes a person to whom a domestic partnership, as described in Section 297 of the Family Code, is imminent.

(Amended by Stats. 2012, Ch. 783, Sec. 5. Effective January 1, 2013.)



1032.5

(a) Any base period employer may, within 15 days after mailing of a notice of computation under subdivision (a) of Section 1329, submit to the department facts within its possession disclosing that the individual claiming benefits is rendering services for that employer in less than full-time work, and that the individual has continuously, commencing in or prior to the beginning of the base period, rendered services for that employer in such less than full-time work.

(b) The department shall consider facts submitted under subdivision (a) of this section together with any information in its possession and promptly notify the employer of its ruling. If the department finds that an individual is, under Section 1252, unemployed in any week on the basis of his or her having less than full-time work, and that the employer submitting facts under this section is a base period employer for whom the individual has continuously, commencing in or prior to the beginning of the base period, rendered services in such less than full-time work, that employer s account shall not be charged, except as provided by Section 1026 or if the department determines pursuant to Section 1026.1 that the employer s reserve account should not be credited, for benefits paid the individual in any week in which such wages are payable by that employer to the individual. The employer may appeal from a ruling or reconsidered ruling to an administrative law judge within 20 days after mailing or personal service of notice of the ruling or reconsidered ruling. The 20-day period may be extended for good cause, which shall include, but not be limited to, mistake, inadvertence, surprise, or excusable neglect. The director shall be an interested party to any appeal. The department may for good cause reconsider any ruling or reconsidered ruling within either five days after an appeal to an administrative law judge is filed or, if no appeal is filed, within 20 days after mailing or personal service of the notice of the ruling or reconsidered ruling.

(Amended by Stats. 2012, Ch. 783, Sec. 6. Effective January 1, 2013.)



1033

The director shall not less frequently than once each year furnish each employer with an itemized statement of the charges to the reserve account, and a statement of the reserve account showing the credits and charges, the net balance of the reserve account and the contribution rate for the applicable rating period.

(Amended by Stats. 1992, Ch. 446, Sec. 4. Effective January 1, 1993.)



1034

(a) The employer, within 60 days after the date of mailing of any statement of charges or credits and charges to the reserve account, or within an additional period not exceeding 60 days which may for good cause be granted by the director, may file with the director a written protest on any item shown thereon. The protest shall set forth the specific grounds on which it is made. No protest may be made on the ground that a claimant was ineligible for a benefit payment where the employer was notified as required by this division and any authorized regulation of the filing of a claim for the benefits or of a determination of the claimant s eligibility therefor and the employer failed to file a timely appeal on the benefit claim, or a final decision of an administrative law judge or of the appeals board affirmed the payment of the benefits. Except as to corrections made by the director as provided in Section 1036, the contribution rate and other items shown on any such statement of charges or statement of account shall be final unless a protest is filed within the time prescribed in this section.

(b) The employer, within 30 days after the last working day of March, may file a protest on the grounds that the director did not allow voluntary unemployment insurance contributions to the reserve account in accordance with Section 976.5.

(Amended by Stats. 1992, Ch. 446, Sec. 5. Effective January 1, 1993.)



1035

The director shall give notice pursuant to Section 1206 to the employer of his or her action on a protest filed under Section 1034.

(Amended by Stats. 1979, Ch. 1082.)



1036

(a) The director shall give notice, pursuant to Section 1206, to the employer of the correction of any error which the director finds in any statement of account or statement of charges. Except in the case where fraud, intent to evade, misrepresentation, or willful nondisclosure is found, the notice of correction shall be issued prior to the expiration of the rating period to which a statement relates.

(b) Any additional amount of contributions resulting from an increased contribution rate caused by the correction of any error that the director finds in any statement of reserve account or statement of charges shall be assessed within 180 days from the postmarked date of the notice of correction. These assessments shall be issued in accordance with Article 8 (commencing with Section 1126). However, these assessments shall become final on the last day of the calendar month following the calendar quarter in which the assessment is issued.

(c) Any overpaid amount of contributions resulting from a reduced rate caused by the correction of an error that the director finds on any statement of reserve account or statement of charges shall be refunded within 180 days of the postmarked date of the notice of correction. These refunds shall be issued in accordance with Article 9 (commencing with Section 1176).

(Amended by Stats. 2004, Ch. 827, Sec. 6. Effective January 1, 2005.)



1037

If a protest involving the contribution rate is pending when any contribution to which such rate relates is due, the employer shall pay the contribution at the rate shown in the statement furnished by the director. Such a protest, however, shall constitute a claim for refund under Article 9 of this chapter, and if a final determination on the protest reduces the contribution rate the amount of overpayment shall be promptly credited or refunded as provided in that article.

(Enacted by Stats. 1953, Ch. 308.)






ARTICLE 5. Transfer of Reserve Accounts

1051

Whenever any employing unit acquires the organization, trade, or business, or substantially all of the assets thereof, or a distinct and severable portion of such organization, trade, or business, of any employer, excepting any assets retained by the employer incident to the liquidation of his obligations (whether or not the acquiring employing unit was an employing unit within the meaning of Section 135 prior to such acquisition), and continues such organization, trade, or business, or such distinct and severable portion thereof without substantial reduction of personnel resulting from such acquisition, an application may be made within 90 days of such acquisition for transfer of reserve account. The application shall contain the name and address of the predecessor, the date of acquisition, the name of the successor, the number of employees prior to and subsequent to the date of acquisition, and, in case of severable portions, such pay roll data as may be required by the department to determine the proper amount to be transferred.

(Enacted by Stats. 1953, Ch. 308.)



1051.5

To the extent permitted by federal law, Sections 1051, 1052, and 1053 are applicable to acquisitions by a nonprofit organization which has elected reimbursement financing pursuant to Section 801 and the director shall transfer the reserve account of the predecessor employer to the successor nonprofit organization. Notwithstanding Section 1029, the reserve account shall not be canceled and the cost of benefits otherwise chargeable to the organization shall be charged to the reserve account until it is exhausted.

(Added by Stats. 1984, Ch. 855, Sec. 3. Effective September 5, 1984.)



1052

Upon receipt of the application the separate account, actual contribution and benefit experience and payrolls of the predecessor or that part thereof, as determined by authorized regulations, which pertains to the organization, trade, or business, or portion thereof acquired, shall be transferred to the successor employer for the purpose of determining its rate of contribution after the acquisition with the same effect for that purpose as if the operations of the predecessor had at all times been carried on by the successor. The separate account shall be transferred by the director to the successor employer and, as of the date of the acquisition, shall become the separate account or part of the separate account, as the case may be, of the successor employer, and the benefits thereafter chargeable to the predecessor employer on account of employment relating to the transferred organization, trade, or business or transferred portion thereof prior to the date of the acquisition shall be charged to the separate account. This section shall not apply to any acquisition which is determined by the director to have been made for the purpose of obtaining a more favorable rate of contributions under Section 977.

(Amended by Stats. 2005, Ch. 22, Sec. 193. Effective January 1, 2006.)



1053

Sections 1051 and 1052 are applicable to applications for transfer of reserve accounts made after the 90-day period beginning with the date of acquisition but prior to the cancellation of the reserve account pursuant to Section 1029 if the reserve account has not been reacquired by the predecessor on re-entering business or, in the case of distinct and severable portions, if the predecessor did not continue in business, but any amendment of the contribution rate shall be made as of the first day of the calendar quarter next succeeding the date of the application.

(Enacted by Stats. 1953, Ch. 308.)



1054

The provisions of this article requiring a specific application for transfer of reserve account shall not apply to any successor who through error or inadvertence continued to file contribution reports and pay contributions for the account and at the rate determined by the department to apply to the predecessor employer, but such reporting and payment shall be deemed to be in lieu of the application and shall be given the same effect as though a specific application had been filed during the 90-day period beginning with the date of acquisition.

(Enacted by Stats. 1953, Ch. 308.)



1055

In the event of a denial or granting of an application for transfer of reserve account, the director shall give notice pursuant to Section 1206 to the employing unit making such application, and to the predecessor employing unit to whose reserve account the application relates, if such predecessor employing unit has continued in business as an employer.

(Amended by Stats. 1979, Ch. 1082.)



1056

The director may prescribe regulations for the establishment, maintenance, and dissolution of joint accounts by two or more employers and shall, in accordance with such regulations, upon application by two or more employers to establish such account or to merge their several individual accounts in a joint account, maintain such joint account, as if it constituted a single employer s account.

(Enacted by Stats. 1953, Ch. 308.)



1057

Upon dissolution of a joint venture each participating employer may within 90 days apply for the transfer of his proportionate share of the reserve account. Upon receipt of the application the separate account, actual contribution and benefit experience and pay rolls of such joint venture shall be apportioned among the employers making such application in the same proportion that assets are distributed among the participating employers, and the portion thereof of each shall be transferred to each such employer for the purpose of determining its rate of contribution after the dissolution with the same effect for such purpose as if the applicable portion of the operations of such joint venture had at all times been carried on by such employer. Such portion of such separate account shall be transferred by the director to each such employer and as of the date of such dissolution shall become the separate account or part of the separate account, as the case may be, of such employer. The benefits thereafter chargeable to such joint venture on account of employment relating to such joint venture prior to the date of such dissolution shall be charged to the separate accounts of such employers in proportion to their participation in the joint venture. Any such joint venture shall promptly notify the director of its dissolution.

As used in this section only, employer includes the successor of an employer and any subsequent successor employer or employers.

(Enacted by Stats. 1953, Ch. 308.)



1058

As used in this article the term joint venture means a separate employing unit which has been organized by two or more employers to accomplish a contract or project or series of contracts or projects and which is wholly owned by such employers. As used in this section only, employer means any individual or type of organization, including any partnership, joint venture, association, trust, estate, joint stock company, insurance company, corporation whether domestic or foreign, and the receiver, trustee in bankruptcy, trustee or successor thereof, and the legal representative of a deceased person.

(Enacted by Stats. 1953, Ch. 308.)



1060

A change in contribution rate caused by a transfer under this article of all or a portion of the separate account, actual contribution and benefit experience and pay rolls shall not become effective earlier than the beginning of the calendar quarter next succeeding the effective date of the transfer.

(Enacted by Stats. 1953, Ch. 308.)



1061

(a) For purposes of this article, the reserve account attributable to a transferred business shall also be transferred to, and combined with, the reserve account attributable to the employer to whom that business is transferred, if both of the following are satisfied:

(1) An employer transfers all or part of its business or payroll to another employer.

(2) At the time of transfer, both employers are under common ownership, management, or control.

(b) This section shall be applied to meet the minimum requirements contained in any guidance or regulations issued by the United States Department of Labor.

(Added by Stats. 2004, Ch. 827, Sec. 8. Effective January 1, 2005.)






ARTICLE 6. Records, Reports and Contribution Payments

1085

Every employing unit shall keep a true and accurate work record of:

(a) All his workers and their status, i.e., employed, on layoff or leave of absence.

(b) The wages paid by him to each worker.

(c) Such other information as the director deems necessary to proper administration of this division.

(Amended by Stats. 1986, Ch. 248, Sec. 230.)



1086

(a) Each employing unit within 15 days after becoming an employer as defined in this part shall register with the department on a form prescribed by the department.

(b) (1) Notwithstanding subdivision (a), any Indian tribe (as described by subsection (u) of Section 3306 of Title 26 of the United States Code) that employed one or more workers on or after December 21, 2000, and prior to the operative date of the statute adding this subdivision at the 2001 portion of the 2001 02 Regular Session of the Legislature that has not registered with the department by the operative date of the statute, shall register with the department within 15 days of that operative date.

(2) The subject date for employers who register with the department under the provisions of paragraph (1) shall be December 21, 2000, or the date that employer first hired an employee, whichever is later.

(Amended by Stats. 2001, Ch. 255, Sec. 11. Effective January 1, 2002. Applicable from December 21, 2000, pursuant to Sec. 17 of Ch. 255.)



1087

Any officer or employee of the Sales and Use Tax Division of the Board of Equalization who is authorized to accept an application for a seller s permit under Section 6066 of the Revenue and Taxation Code or authorized to register a retailer under Section 6226 of the Revenue and Taxation Code is a duly authorized agent of the Employment Development Department for purposes of accepting registration of employers as required in this part.

The department shall reimburse the Board of Equalization for any additional costs incurred by reason of services by any of its officers or employees to the department pursuant to this section.

(Amended by Stats. 2002, Ch. 29, Sec. 10. Effective January 1, 2003.)



1088

(a) (1) Each employer shall file with the director within the time required by subdivision (a) or (d) of Section 1110 for payment of employer contributions, a report of contributions, a quarterly return, and a report of wages paid to his or her workers in the form and containing any information as the director prescribes. An electronic funds transfer of contributions pursuant to subdivision (f) of Section 1110 shall satisfy the requirement for a report of contributions. The quarterly return shall include the total amount of wages, employer contributions required under Sections 976 and 976.6, worker contributions required under Section 984, the amounts required to be withheld under Section 13020, or withheld under Section 13028, and any other information as the director shall prescribe. The report of wages shall include individual amounts required to be withheld under Section 13020 or withheld under Section 13028.

(2) (A) In order to enhance efforts to reduce tax fraud and to reduce the personal income tax reporting burden, effective January 1, 1997, the report of wages shall also include the full first name of the employee and total wages, as defined in Section 13009, paid to each employee. This paragraph shall apply to reports of wages for all periods ending on or before December 31, 1999.

(B) For all periods beginning on or after January 1, 2000, the report of wages shall also include total wages subject to personal income tax, as defined in Section 13009.5, paid to each employee.

(b) Each employer shall file with the director within the time required by subdivision (b) or (d) of Section 1110 for payment of worker contributions, a report of contributions containing the employer s business name, address, and account number, the total amount of worker contributions due, and any other information as the director shall prescribe. The director shall prescribe the form for the report of contributions. An electronic funds transfer of contributions pursuant to subdivision (f) of Section 1110 shall satisfy the requirement for a report of contributions.

(c) In addition to the report of contributions, quarterly return, and report of wages required by employers under subdivision (a), an individual who has elected coverage under subdivision (a) of Section 708 is also required to file a separate report of contributions, and quarterly return, subject to Part 2 (commencing with Section 2601).

(d) Any employer making an election under subdivision (d) of Section 1110 shall submit the report of wages described in subdivision (a), within the time required for submitting employer contributions under subdivision (a) of Section 1110.

(e) (1) In addition to the report of contributions, quarterly return, and report of wages described in subdivision (a), each employer shall file with the director an annual reconciliation return showing the total amount of wages, employer contributions required under Sections 976 and 976.6, worker contributions required under Section 984, the amounts required to be withheld under Section 13020 or withheld under Section 13028, and any other information as the director shall prescribe. This annual reconciliation return shall be due on the first day of January following the close of the prior calendar year and shall become delinquent if not filed on or before the last day of that month.

(2) This subdivision shall not apply to individuals electing coverage under Section 708 or 708.5 or employers electing financing under Section 821.

(3) The requirement to file the annual reconciliation return for the prior calendar year under this subdivision shall not apply to the 2012 calendar year and thereafter.

(f) For purposes of making a report of wages under subdivision (a), employers who are required under Section 6011 of the Internal Revenue Code and authorized regulations thereunder to file magnetic media returns, shall, within 90 days of becoming subject to this requirement, do one of the following:

(1) Submit a magnetic media format to the department for approval, and upon receiving approval from the department, submit any subsequent reports of wages on magnetic media.

(2) Establish to the satisfaction of the director that there is a lack of automation, a severe economic hardship, a current exemption from submitting magnetic media information returns for federal purposes, or other good cause for not complying with the provisions of this subdivision. Approved waivers shall be valid for six months or longer, at the discretion of the director.

(g) The Franchise Tax Board shall be allowed access to the information filed with the department pursuant to this section.

(h) The requirement in subdivision (a) to file a quarterly return shall begin with the first calendar quarter of the 2011 calendar year.

(Amended by Stats. 2010, Ch. 719, Sec. 57. Effective October 19, 2010.)



1088.5

(a) In addition to information reported in accordance with Section 1088, effective July 1, 1998, each employer shall file, with the department, the information provided for in subdivision (b) on new employees.

(b) Each employer shall report the hiring of any employee who works in this state and to whom the employer anticipates paying wages, and also shall report the hiring of any employee who previously worked for the employer but had been separated from that prior employment for at least 60 consecutive days.

(c) (1) This section shall not apply to any department, agency, or instrumentality of the United States.

(2) State agency employers shall not be required to report employees performing intelligence or counterintelligence functions, if the head of the agency has determined that reporting pursuant to this section would endanger the safety of the employee or compromise an ongoing investigation or intelligence mission.

(d) (1) Employers shall submit a report as described in paragraph (4) within 20 days of hiring any employee whom the employer is required to report pursuant to this section.

(2) Notwithstanding subdivision (a), employers transmitting reports magnetically or electronically shall submit the report by two monthly transmissions not less than 12 days and not more than 16 days apart.

(3) For purposes of this section, an employer that has employees in two or more states and that transmits reports magnetically or electronically may designate one state in which the employer has employees to which the employer will transmit the report described in paragraph (4). Any employer that transmits reports pursuant to this paragraph shall notify the Secretary of Health and Human Services in writing as to which state the employer designates for the purpose of sending reports.

(4) The report shall contain the following:

(A) The name, address, and social security number of the employees.

(B) The employer s name, address, state employer identification number (if one has been issued), and identifying number assigned to the employer under Section 6109 of the Internal Revenue Code of 1986.

(C) The first date the employee worked.

(5) Employers may report pursuant to this section by submitting a copy of the employee s W-4 form, a form provided by the department, or any other hiring document transmitted by first-class mail, magnetically, or electronically.

(e) For each failure to report the hiring of an employee, as required and within the time required by this section, unless the failure is due to good cause, the department may assess a penalty of twenty-four dollars ($24), or four hundred ninety dollars ($490) if the failure is the result of conspiracy between the employer and employee not to supply the required report or to supply a false or incomplete report.

(f) (1) On and after January 1, 2013, and before January 1, 2019, information collected pursuant to this section may be used for the following purposes:

(A) Administration of this code, including, but not limited to, providing employer or employee information to participating members of the Joint Enforcement Strike Force on the Underground Economy pursuant to Section 329 for the purposes of auditing, investigating, and prosecuting violations of tax and cash-pay reporting laws.

(B) Locating individuals for purposes of establishing paternity and establishing, modifying, and enforcing child support obligations.

(C) Administration of employment security and workers compensation programs.

(D) Providing employer or employee information to the Franchise Tax Board and the State Board of Equalization for the purpose of tax or fee enforcement.

(E) Verification of eligibility of applicants for, or recipients of, the public assistance programs listed in Section 1320b-7(b) of Title 42 of the United States Code.

(F) Providing employer or employee information to the Contractors State License Board and the State Compensation Insurance Fund for the purpose of workers compensation payroll reporting.

(G) Providing employer or employee information to the State Department of Health Care Services, the California Health Benefit Exchange, the Managed Risk Medical Insurance Board, and county departments and agencies for the purpose of:

(i) Verifying or determining the eligibility of an applicant for, or a recipient of, state health subsidy programs, limited to the Medi-Cal program, provided pursuant to Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code, the Healthy Families Program, provided pursuant to Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code, and the Access for Infants and Mothers Program, provided pursuant to Part 6.3 (commencing with Section 12695) of Division 2 of the Insurance Code, where the verification or determination is directly connected with, and limited to, the administration of the state health subsidy programs referenced in this clause.

(ii) Verifying or determining the eligibility of an applicant for, or a recipient of, federal subsidies offered through the California Health Benefit Exchange, provided pursuant to Title 22 (commencing with Section 100500) of the Government Code, including federal tax credits and cost-sharing assistance pursuant to the federal Patient Protection and Affordable Care Act, (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), where the verification or determination is directly connected with, and limited to, the administration of the California Health Benefit Exchange.

(iii) Verifying or determining the eligibility of employees and employers for health coverage through the Small Business Health Options Program, provided pursuant to Section 100502 of the Government Code, where the verification or determination is directly connected with, and limited to, the administration of the Small Business Health Options Program.

(2) On and after January 1, 2019, information collected pursuant to this section may be used for the following purposes:

(A) Administration of this code.

(B) Locating individuals for purposes of establishing paternity and establishing, modifying, and enforcing child support obligations.

(C) Administration of employment security and workers compensation programs.

(D) Providing employer or employee information to the Franchise Tax Board and to the State Board of Equalization for the purposes of tax or fee enforcement.

(E) Verification of eligibility of applicants for, or recipients of, the public assistance programs listed in Section 1320b-7(b) of Title 42 of the United States Code.

(F) Providing employer or employee information to the State Department of Health Care Services, the California Health Benefit Exchange, the Managed Risk Medical Insurance Board, and county departments and agencies for the purpose of:

(i) Verifying or determining the eligibility of an applicant for, or a recipient of, state health subsidy programs, limited to the Medi-Cal program, provided pursuant to Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code, the Healthy Families Program, provided pursuant to Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code, and the Access for Infants and Mothers Program, provided pursuant to Part 6.3 (commencing with Section 12695) of Division 2 of the Insurance Code, where the verification or determination is directly connected with, and limited to, the administration of the state health subsidy programs referenced in this clause.

(ii) Verifying or determining the eligibility of an applicant for, or a recipient of, federal subsidies offered through the California Health Benefit Exchange, provided pursuant to Title 22 (commencing with Section 100500) of the Government Code, including federal tax credits and cost-sharing assistance pursuant to the federal Patient Protection and Affordable Care Act, (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), where the verification or determination is directly connected with, and limited to, the administration of the California Health Benefit Exchange.

(iii) Verifying or determining the eligibility of employees and employers for health coverage through the Small Business Health Options Program, provided pursuant to Section 100502 of the Government Code, where the verification or determination is directly connected with, and limited to, the administration of the Small Business Health Options Program.

(g) For purposes of this section, employer includes a labor union hiring hall.

(h) This section shall become operative on July 1, 1998.

(Amended by Stats. 2012, Ch. 815, Sec. 3.3. Effective January 1, 2013.)



1088.6

Each employer, pursuant to authorized regulations, shall furnish a written statement to the worker showing the excess of the worker contributions required with respect to wages included in Section 927 and subdivision (n) of Section 13009 over the worker contributions withheld pursuant to Sections 984 and 13020, and shall file a copy of this statement with the director. If the employer fails to furnish the statement, as required by this section and authorized regulations, he or she shall be liable for the excess of the worker contributions.

(Added by Stats. 1993, Ch. 402, Sec. 2. Effective January 1, 1994.)



1088.8

(a) Effective January 1, 2001, any service-recipient, as defined in subdivision (b), who makes or is required to make a return to the Internal Revenue Service, in accordance with subdivision (a) of Section 6041A of the Internal Revenue Code (relating to payments made to a service-provider as compensation for services) shall file with the department information as required under subdivision (c).

(b) For purposes of this section:

(1) Service-recipient means any individual, person, corporation, association, or partnership, or agent thereof, doing business in this state, deriving trade or business income from sources within this state, or in any manner in the course of a trade or business subject to the laws of this state. Service-recipient also includes the State of California or any political subdivision thereof, including the Regents of the University of California, any charter city, or any political body not a subdivision or agency of the state, and any person, employee, department, or agent thereof.

(2) Service-provider means an individual who is not an employee of the service-recipient for California purposes and who received compensation or executes a contract for services performed for that service-recipient within or without the state.

(c) Each service-recipient shall report all of the following information to the department, within 20 days of the earlier of first making payments that in the aggregate equal or exceed six hundred dollars ($600) in any year to a service-provider, or entering into a contract or contracts with a service-provider providing for payments that in the aggregate equal or exceed six hundred dollars ($600) in any year:

(1) The full name, address, and social security number of the service-provider.

(2) The service-recipient s name, business name, address, and telephone number.

(3) The service-recipient s federal employer identification number, California state employer account number, social security number, or other identifying number as required by the Employment Development Department in consultation with the Franchise Tax Board.

(4) The date the contract is executed, or if no contract, the date payments in the aggregate first equal or exceed six hundred dollars ($600).

(5) The total dollar amount of the contract, if any, and the contract expiration date.

(d) The department shall retain information collected pursuant to this section until November 1 following the tax year in which the contract is executed, or if no contract, the tax year in which the aggregate payments first equal or exceed six hundred dollars ($600).

(e) For each failure to fully comply with subdivision (c), unless the failure is due to good cause, the department may assess a penalty of twenty-four dollars ($24), or four hundred ninety dollars ($490) if the failure is the result of conspiracy between the service recipient and service provider not to supply the required report or to supply a false or incomplete report.

(f) Information obtained by the department pursuant to this section may be released only for purposes of establishing, modifying, or enforcing child support obligations under Section 17400 of the Family Code and for child support collection purposes authorized under Article 5 (commencing with Section 19271) of Chapter 5 of Part 10.2 of the Revenue and Taxation Code, or to the Franchise Tax Board for tax enforcement purposes or for the administration of this code.

(g) This section shall become operative on January 1, 2001.

(Amended by Stats. 2000, Ch. 808, Sec. 115. Effective September 28, 2000. Section initially operative January 1, 2001, by its own provisions.)



1088.9

(a) The department shall have the power and duties necessary to administer the enforcement of employer compliance with Title 21 (commencing with Section 100000) of the Government Code.

(b) An eligible employer shall use the opt-out form in the employee information packet disseminated by the department to create an option for an eligible employee to note his or her decision to opt out of utilizing the California Secure Choice Retirement Savings Program.

(c) Each eligible employer that, without good cause, fails to allow its eligible employees to participate in the California Secure Choice Retirement Savings Program pursuant to Sections 100014 and 100032 of the Government Code, on or before 90 days after service of notice by the director pursuant to Section 1206 of its failure to comply, shall pay a penalty of two hundred fifty dollars ($250) per eligible employee if noncompliance extends 90 days or more after the notice, and if found to be in noncompliance 180 days or more after the notice, an additional penalty of five hundred dollars ($500) per eligible employee.

(d) The department shall enforce this penalty as part of its existing investigation and audit function.

(e) The provisions of this article, the provisions of Article 9 (commencing with Section 1176), with respect to refunds and overpayments, and the provisions of Article 11 (commencing with Section 1221), with respect to administrative appellate review shall apply to the penalty imposed by this section. Penalties collected pursuant to this section shall be deposited in the contingent fund.

(f) This section shall become operative six months after the board notifies the Director of Employment Development that the full implementation of Title 21 (commencing with Section 100000) of the Government Code will proceed. Upon receipt of the notification from the board, the department shall immediately post on its Internet Web site a notice stating that this section is operative, and the date that it is first operative.

(g) If the department participates in the implementation and administration of the program, it may charge the board a reasonable fee for costs it incurs for implementing and administering the program.

(Added by Stats. 2012, Ch. 734, Sec. 4. Effective January 1, 2013. Section operative on date prescribed in subd. (f).)



1089

Each employer shall post and maintain in places readily accessible to individuals in his service such printed statements concerning benefit rights and other matters as may be prescribed by authorized regulations. Each employer shall, pursuant to authorized regulations, supply each individual at the time he becomes unemployed with copies of printed statements or materials relating to claims for benefits. Each employer shall immediately notify each employee of any change in his relationship with said employer. Failure to comply with this section by an employer shall constitute a misdemeanor. Such printed statements shall be supplied by the director to each employer without cost to him.

(Amended by Stats. 1961, Ch. 2164.)



1090

(a) Every assignee, receiver, trustee in bankruptcy, or other representative of an insolvent employing unit, and every administrator or executor of the estate of a deceased employing unit, shall within 30 days after assuming office send notice in writing of the name and address of the employing unit, his own name and address, and such other information as may be required by the director.

(b) Within four months after the mailing of the notice required of every administrator or executor of the estate of a deceased employing unit under subdivision (a), the director shall file or present his claim for contributions, penalty, and interest based upon wages paid by the employing unit during his lifetime. The administrator or executor of the estate of a deceased employing unit shall succeed to all the rights and obligations of the deceased employing unit under this division.

(Amended by Stats. 1968, Ch. 1299.)



1092

Every employing unit shall furnish to the director, administrative law judge, or deputy, upon demand, a sworn statement of the matters contained in the records required by Section 1085. If such records are kept pursuant to contract with a financial institution as defined in Section 7465 of the Government Code, the employing unit shall also furnish to the director or the director s authorized representative an authorization for disclosure of such account or accounts. The authorization for disclosure shall be that provided for in Section 7473 of the Government Code. Such records shall be open to inspection and shall be subject to being copied by the director or his authorized representative at any time during the business hours of the employing unit. Any claimant or his authorized representative at a hearing before a deputy or administrative law judge or the appeals board shall be supplied with information from such records to the extent necessary for the proper presentation of his claim.

(Amended by Stats. 1984, Ch. 537, Sec. 14.)



1093

In the event any employer shall fail to keep and furnish to the director, upon notice, any required records or reports necessary for a full determination, decision on appeal, or other proper disposition of any claim for benefits in any proceeding under this division, within such reasonable time as the director may by rule, regulation, or procedure prescribe, it shall be conclusively presumed that the claimant is entitled to the maximum total amount of benefits payable under this division unless it is established by other evidence which the director deems sufficient that a lesser total amount of benefits is properly due and owing to the claimant. If so established by other evidence upon default of the employer, after notice, such lesser total amount of benefits thus determined shall be conclusive. In all cases in which such presumptions shall apply, if the claimant has earned wages in employment for more than one employer during his base period, the accounts of the employer or employers who have properly kept and furnished the required records or reports shall not be charged with benefits in an amount exceeding that which such accounts would have been charged had the claimant been entitled only to benefits determined by the total of the wages earned and the number of calendar quarters worked for them and all benefits paid in excess thereof shall be charged solely against the accounts of the employer or employers who have failed to keep or furnish the required records or reports.

(Enacted by Stats. 1953, Ch. 308.)



1094

(a) Except as otherwise specifically provided in this code, the information obtained in the administration of this code is confidential, not open to the public, and shall be for the exclusive use and information of the director in discharge of his or her duties.

(b) The information released to authorized entities pursuant to other provisions of the code shall not be admissible in evidence in any action or special proceeding, other than one arising out of the provisions of this code or one described in Section 1095.

(c) The information may be tabulated and published in statistical form for use by federal, state, and local governmental departments and agencies, and the public, except that the name of the employing unit or of any worker shall never be divulged in the course of the tabulation or publication.

(d) Wages as defined by Section 13009 and amounts required to be deducted and withheld under Section 13020 shall not be disclosed except as provided in Article 2 (commencing with Section 19542) of Chapter 7 of Part 10.2 of Division 2 of the Revenue and Taxation Code.

(e) Any employee or his or her representative may receive his or her wage information upon written request by the employee. The information shall be provided without charge.

(f) Any person who knowingly accesses, uses, or discloses any confidential information without authorization is in violation of this section and is guilty of a misdemeanor.

(Amended by Stats. 1998, Ch. 766, Sec. 2. Effective January 1, 1999.)



1095

The director shall permit the use of any information in his or her possession to the extent necessary for any of the following purposes and may require reimbursement for all direct costs incurred in providing any and all information specified in this section, except information specified in subdivisions (a) to (e), inclusive:

(a) To enable the director or his or her representative to carry out his or her responsibilities under this code.

(b) To properly present a claim for benefits.

(c) To acquaint a worker or his or her authorized agent with his or her existing or prospective right to benefits.

(d) To furnish an employer or his or her authorized agent with information to enable him or her to fully discharge his or her obligations or safeguard his or her rights under this division or Division 3 (commencing with Section 9000).

(e) To enable an employer to receive a reduction in contribution rate.

(f) To enable federal, state, or local government departments or agencies, subject to federal law, to verify or determine the eligibility or entitlement of an applicant for, or a recipient of, public social services provided pursuant to Division 9 (commencing with Section 10000) of the Welfare and Institutions Code, or Part A of Title IV of the Social Security Act, where the verification or determination is directly connected with, and limited to, the administration of public social services.

(g) To enable county administrators of general relief or assistance, or their representatives, to determine entitlement to locally provided general relief or assistance, where the determination is directly connected with, and limited to, the administration of general relief or assistance.

(h) To enable state or local governmental departments or agencies to seek criminal, civil, or administrative remedies in connection with the unlawful application for, or receipt of, relief provided under Division 9 (commencing with Section 10000) of the Welfare and Institutions Code or to enable the collection of expenditures for medical assistance services pursuant to Part 5 (commencing with Section 17000) of Division 9 of the Welfare and Institutions Code.

(i) To provide any law enforcement agency with the name, address, telephone number, birth date, social security number, physical description, and names and addresses of present and past employers, of any victim, suspect, missing person, potential witness, or person for whom a felony arrest warrant has been issued, when a request for this information is made by any investigator or peace officer as defined by Sections 830.1 and 830.2 of the Penal Code, or by any federal law enforcement officer to whom the Attorney General has delegated authority to enforce federal search warrants, as defined under Sections 60.2 and 60.3 of Title 28 of the Code of Federal Regulations, as amended, and when the requesting officer has been designated by the head of the law enforcement agency and requests this information in the course of and as a part of an investigation into the commission of a crime when there is a reasonable suspicion that the crime is a felony and that the information would lead to relevant evidence. The information provided pursuant to this subdivision shall be provided to the extent permitted by federal law and regulations, and to the extent the information is available and accessible within the constraints and configurations of existing department records. Any person who receives any information under this subdivision shall make a written report of the information to the law enforcement agency that employs him or her, for filing under the normal procedures of that agency.

(1) This subdivision shall not be construed to authorize the release to any law enforcement agency of a general list identifying individuals applying for or receiving benefits.

(2) The department shall maintain records pursuant to this subdivision only for periods required under regulations or statutes enacted for the administration of its programs.

(3) This subdivision shall not be construed as limiting the information provided to law enforcement agencies to that pertaining only to applicants for, or recipients of, benefits.

(4) The department shall notify all applicants for benefits that release of confidential information from their records will not be protected should there be a felony arrest warrant issued against the applicant or in the event of an investigation by a law enforcement agency into the commission of a felony.

(j) To provide public employee retirement systems in California with information relating to the earnings of any person who has applied for or is receiving a disability income, disability allowance, or disability retirement allowance, from a public employee retirement system. The earnings information shall be released only upon written request from the governing board specifying that the person has applied for or is receiving a disability allowance or disability retirement allowance from its retirement system. The request may be made by the chief executive officer of the system or by an employee of the system so authorized and identified by name and title by the chief executive officer in writing.

(k) To enable the Division of Labor Standards Enforcement in the Department of Industrial Relations to seek criminal, civil, or administrative remedies in connection with the failure to pay, or the unlawful payment of, wages pursuant to Chapter 1 (commencing with Section 200) of Part 1 of Division 2 of, and Chapter 1 (commencing with Section 1720) of Part 7 of Division 2 of, the Labor Code.

(l) To enable federal, state, or local governmental departments or agencies to administer child support enforcement programs under Title IV of the federal Social Security Act (42 U.S.C. Sec. 651 et seq.).

(m) To provide federal, state, or local governmental departments or agencies with wage and claim information in its possession that will assist those departments and agencies in the administration of the Victims of Crime Program or in the location of victims of crime who, by state mandate or court order, are entitled to restitution that has been or can be recovered.

(n) To provide federal, state, or local governmental departments or agencies with information concerning any individuals who are or have been:

(1) Directed by state mandate or court order to pay restitution, fines, penalties, assessments, or fees as a result of a violation of law.

(2) Delinquent or in default on guaranteed student loans or who owe repayment of funds received through other financial assistance programs administered by those agencies. The information released by the director for the purposes of this paragraph shall not include unemployment insurance benefit information.

(o) To provide an authorized governmental agency with any or all relevant information that relates to any specific workers compensation insurance fraud investigation. The information shall be provided to the extent permitted by federal law and regulations. For the purposes of this subdivision, authorized governmental agency means the district attorney of any county, the office of the Attorney General, the Contractors State License Board, the Department of Industrial Relations, and the Department of Insurance. An authorized governmental agency may disclose this information to the State Bar, the Medical Board of California, or any other licensing board or department whose licensee is the subject of a workers compensation insurance fraud investigation. This subdivision shall not prevent any authorized governmental agency from reporting to any board or department the suspected misconduct of any licensee of that body.

(p) To enable the Director of the Bureau for Private Postsecondary Education, or his or her representatives, to access unemployment insurance quarterly wage data on a case-by-case basis to verify information on school administrators, school staff, and students provided by those schools who are being investigated for possible violations of Chapter 8 (commencing with Section 94800) of Part 59 of Division 10 of Title 3 of the Education Code.

(q) To provide employment tax information to the tax officials of Mexico, if a reciprocal agreement exists. For purposes of this subdivision, reciprocal agreement means a formal agreement to exchange information between national taxing officials of Mexico and taxing authorities of the State Board of Equalization, the Franchise Tax Board, and the Employment Development Department. Furthermore, the reciprocal agreement shall be limited to the exchange of information that is essential for tax administration purposes only. Taxing authorities of the State of California shall be granted tax information only on California residents. Taxing authorities of Mexico shall be granted tax information only on Mexican nationals.

(r) To enable city and county planning agencies to develop economic forecasts for planning purposes. The information shall be limited to businesses within the jurisdiction of the city or county whose planning agency is requesting the information, and shall not include information regarding individual employees.

(s) To provide the State Department of Developmental Services with wage and employer information that will assist in the collection of moneys owed by the recipient, parent, or any other legally liable individual for services and supports provided pursuant to Chapter 9 (commencing with Section 4775) of Division 4.5 of, and Chapter 2 (commencing with Section 7200) and Chapter 3 (commencing with Section 7500) of Division 7 of, the Welfare and Institutions Code.

(t) To provide the State Board of Equalization with employment tax information that will assist in the administration of tax programs. The information shall be limited to the exchange of employment tax information essential for tax administration purposes to the extent permitted by federal law and regulations.

(u) Nothing in this section shall be construed to authorize or permit the use of information obtained in the administration of this code by any private collection agency.

(v) The disclosure of the name and address of an individual or business entity that was issued an assessment that included penalties under Section 1128 or 1128.1 shall not be in violation of Section 1094 if the assessment is final. The disclosure may also include any of the following:

(1) The total amount of the assessment.

(2) The amount of the penalty imposed under Section 1128 or 1128.1 that is included in the assessment.

(3) The facts that resulted in the charging of the penalty under Section 1128 or 1128.1.

(w) To enable the Contractors State License Board to verify the employment history of an individual applying for licensure pursuant to Section 7068 of the Business and Professions Code.

(x) To provide any peace officer with the Division of Investigation in the Department of Consumer Affairs information pursuant to subdivision (i) when the requesting peace officer has been designated by the Chief of the Division of Investigation and requests this information in the course of and as part of an investigation into the commission of a crime or other unlawful act when there is reasonable suspicion to believe that the crime or act may be connected to the information requested and would lead to relevant information regarding the crime or unlawful act.

(y) To enable the Labor Commissioner of the Division of Labor Standards Enforcement in the Department of Industrial Relations to identify, pursuant to Section 90.3 of the Labor Code, unlawfully uninsured employers. The information shall be provided to the extent permitted by federal law and regulations.

(z) To enable the Chancellor of the California Community Colleges, in accordance with the requirements of Section 84754.5 of the Education Code, to obtain quarterly wage data, commencing January 1, 1993, on students who have attended one or more community colleges, to assess the impact of education on the employment and earnings of students, to conduct the annual evaluation of district-level and individual college performance in achieving priority educational outcomes, and to submit the required reports to the Legislature and the Governor. The information shall be provided to the extent permitted by federal statutes and regulations.

(aa) To enable the Public Employees Retirement System to seek criminal, civil, or administrative remedies in connection with the unlawful application for, or receipt of, benefits provided under Part 3 (commencing with Section 20000) of Division 5 of Title 2 of the Government Code.

(ab) To enable the State Department of Education, the University of California, the California State University, and the Chancellor of the California Community Colleges, pursuant to the requirements prescribed by the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5), to obtain quarterly wage data, commencing July 1, 2010, on students who have attended their respective systems to assess the impact of education on the employment and earnings of those students, to conduct the annual analysis of district-level and individual district or postsecondary education system performance in achieving priority educational outcomes, and to submit the required reports to the Legislature and the Governor. The information shall be provided to the extent permitted by federal statutes and regulations.

(ac) To provide the Agricultural Labor Relations Board with employee, wage, and employer information, for use in the investigation or enforcement of the Alatorre-Zenovich-Dunlap-Berman Agricultural Labor Relations Act of 1975 (Part 3.5 (commencing with Section 1140) of Division 2 of the Labor Code). The information shall be provided to the extent permitted by federal statutes and regulations.

(ad) (1) To enable the State Department of Health Care Services, the California Health Benefit Exchange, the Managed Risk Medical Insurance Board, and county departments and agencies to obtain information regarding employee wages, California employer names and account numbers, employer reports of wages and number of employees, and disability insurance and unemployment insurance claim information, for the purpose of:

(A) Verifying or determining the eligibility of an applicant for, or a recipient of, state health subsidy programs, limited to the Medi-Cal Program, provided pursuant to Chapter 7 (commencing with Section 14000) of Part 3 of Division 9 of the Welfare and Institutions Code; the Healthy Families Program, provided pursuant to Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code; and the Access for Infants and Mothers Program, provided pursuant to Part 6.3 (commencing with Section 12695) of Division 2 of the Insurance Code; where the verification or determination is directly connected with, and limited to, the administration of the state health subsidy programs referenced in this subparagraph.

(B) Verifying or determining the eligibility of an applicant for, or a recipient of, federal subsidies offered through the California Health Benefit Exchange, provided pursuant to Title 22 (commencing with Section 100500) of the Government Code, including federal tax credits and cost-sharing assistance pursuant to the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), where the verification or determination is directly connected with, and limited to, the administration of the California Health Benefit Exchange.

(C) Verifying or determining the eligibility of employees and employers for health coverage through the Small Business Health Options Program, provided pursuant to Section 100502 of the Government Code, where the verification or determination is directly connected with, and limited to, the administration of the Small Business Health Options Program.

(2) The information provided under this subdivision shall be subject to the requirements of, and provided to the extent permitted by, federal law and regulations, including Part 603 of Title 20 of the Code of Federal Regulations.

(ae) To provide any peace officer with the Investigations Division of the Department of Motor Vehicles with information pursuant to subdivision (i), when the requesting peace officer has been designated by the Chief of the Investigations Division and requests this information in the course of, and as part of, an investigation into identity theft, counterfeiting, document fraud, or consumer fraud, and there is reasonable suspicion that the crime is a felony and that the information would lead to relevant evidence regarding the identity theft, counterfeiting, document fraud, or consumer fraud. The information provided pursuant to this subdivision shall be provided to the extent permitted by federal law and regulations, and to the extent the information is available and accessible within the constraints and configurations of existing department records. Any person who receives any information under this subdivision shall make a written report of the information to the Investigations Division of the Department of Motor Vehicles, for filing under the normal procedures of that division.

(Amended by Stats. 2013, Ch. 553, Sec. 1. Effective January 1, 2014.)



1096

Where a number of workers are normally employed in employment in the course of a year by several employers, such employers, with the approval of the director, may appoint an agent. The agent may maintain records and prepare and file returns and reports required under this division with respect to such workers, including returns and reports of wages paid to the workers, and may pay the employers and workers contributions levied under this division with respect to wages paid to such workers and perform such other acts on behalf of such employers as the director may authorize all in the same manner as though the agent were the employer of the workers.

(Enacted by Stats. 1953, Ch. 308.)



1097

The manner of crediting to each employer the employment experience of the group of employers who have appointed an agent pursuant to Section 1096, for the purpose of any classification of employers made pursuant to this division for the determinations of future rates of employers contributions, may be prescribed by authorized regulations. Employers who operate or do business in more than one place may, with the approval of the director, appoint a separate agent in each such place.

(Enacted by Stats. 1953, Ch. 308.)



1098

Nothing contained in Sections 1096 or 1097 shall be construed to make the agent the employer of the workers, or relieve any employer of his obligations to comply with this division, except to the extent that his obligations are discharged by the agent.

(Enacted by Stats. 1953, Ch. 308.)






ARTICLE 7. Payment of Reported Contributions

1110

(a) Employer contributions required under Sections 976 and 976.6, the amount of benefits received by any individual pursuant to this part that is deducted from an award or settlement made by the employer under the provisions of Section 1382, and, except as provided by subdivision (b) of this section, worker contributions required under Section 984 are due and payable on the first day of the calendar month following the close of each calendar quarter and shall become delinquent if not paid on or before the last day of that month.

(b) Worker contributions required under Section 984 are due and payable at the same time and by the same method as amounts required to be withheld under Section 13020 are paid to the department pursuant to Section 13021, regardless of the amount of accumulated unpaid liability for worker contributions.

(c) Employer contributions submitted pursuant to Section 976.5 shall be paid on or before the last working day of March of the calendar year to which the reduced contribution rate would be applicable. Any employer whose eligibility for an unemployment insurance contribution rate determination is redetermined to make that employer eligible to submit voluntary unemployment insurance contributions in accordance with Section 976.5, may submit a voluntary unemployment insurance contribution within 30 days of the date of notification of the redetermination.

(d) Except as provided in subdivision (e), any employer described in Sections 682 and 684 may elect to report and pay employer contributions required under Sections 976 and 976.6, and worker contributions required under Section 984, annually. All contributions are due and payable on the first day of January following the close of the prior calendar year and shall become delinquent if not paid on or before the last day of that month. An election under this subdivision shall be effective the first day of the calendar year in which it is approved by the department. An election under this subdivision may not be approved if the employer has an outstanding return or report delinquency on the records of the department, or an unpaid amount owed to the department, that is not the subject of a timely petition for reassessment pending before the appeals board at the time the election is filed.

(e) Any employer described in Sections 682 and 684 who pays more than twenty thousand dollars ($20,000) in wages annually, shall not be entitled to the election allowed in subdivision (d). If at any time during the year the total wages paid by an employer electing to file under subdivision (d) exceeds twenty thousand dollars ($20,000), the election shall be terminated at the close of that calendar quarter. In addition to the report of wages due for that quarter, the employer shall file a return and pay any contributions due for that portion of the year during which the election was in effect, and shall pay contributions in accordance with subdivisions (a), (b), and (c) for the remainder of that year.

(f) Contributions due pursuant to this section may be submitted by electronic funds transfer, as defined in Section 13021.5. Contributions submitted by electronic funds transfer shall be deemed complete in accordance with paragraph (4) of subdivision (e) of Section 13021.

(Amended by Stats. 2001, Ch. 159, Sec. 187. Effective January 1, 2002.)



1110.1

(a) Notwithstanding any other provision of law, the director shall allocate any payment to the department relating to liability for contributions, withheld personal income tax, penalty and interest, in accordance with any designation made by the payer at or before the time the payment is made to the department.

(b) Notwithstanding any other provision of law, if a payer, at or before the time a payment is made to the department, does not designate an obligation to which the payment is to be applied, the director shall allocate the payment in the following order of priority:

(1) Employer contributions required under Sections 976 and 976.6, worker contributions, and withheld personal income tax, in proportion to the aggregate amount of such employer contributions, worker contributions, and withheld personal income tax due.

(2) Penalties and interest due under this division, and penalties and interest due based upon withheld personal income tax.

(c) The director may apply the following standards in making any allocation under this section:

(1) First priority may be given to the extinction of obligations due at the time of payment with respect to which a lien has not been recorded, in the order inverse to that in which the obligation became due.

(2) Second priority may be given to the extinction of obligations due at the time of payment with respect to which a lien has been recorded. If more than one lien has been recorded, the obligations covered by the most recent lien recorded may be extinguished in full before any payment is allocated to obligations covered by the next prior lien recorded.

(Amended by Stats. 1982, Ch. 1075, Sec. 12.3.)



1110.6

Notwithstanding the provisions of Section 1110, whenever the liability of an employer for contributions under this division arises under the terms of a written contract in which such employer has agreed, for the benefit of another party to such contract, to assume ultimate liability for contributions under this division in the event of the default in payment thereof by any other employer affected by such contract, such contributions shall not become delinquent and no penalties or interest prescribed by this chapter shall commence to accrue with respect to such contracting employer, until after the 30th day following the date of mailing or service of notice upon him, by the director, of the default of any such other employer.

(Added by Stats. 1965, Ch. 699.)



1111

The director for good cause may extend for not to exceed 60 days the time for making a return or report or paying without penalty any amount required to be paid under this division. Any employer to whom an extension is granted and who pays the amount required within the period for which the extension is granted shall pay, in addition to the contributions, interest at the adjusted annual rate and by the method established pursuant to Section 19521 of the Revenue and Taxation Code from the date on which the payment would have been delinquent without the extension until the date of payment.

(Amended by Stats. 1994, Ch. 1049, Sec. 6. Effective January 1, 1995.)



1111.5

If the Governor declares a state of emergency, the director may extend the time requirements for filing returns or reports pursuant to Section 1088 and the time requirement for payment of employer and worker contributions pursuant to Section 1110. The extension granted by the director pursuant to this section shall apply only to employers prevented by the conditions giving rise to the state of emergency from timely filing their returns or reports, or from timely payment of the taxes due.

(Amended by Stats. 1994, Ch. 1049, Sec. 7. Effective January 1, 1995.)



1112

(a) Any employer who without good cause fails to pay any contributions required of him or her or of his or her workers, except amounts assessed under Article 8 of this chapter, within the time required shall pay a penalty of 15 percent of the amount of those contributions.

(b) Any employer required to remit payments by electronic funds transfer pursuant to Section 13021, who without good cause remits those amounts by means other than electronic funds transfer shall pay a penalty of 15 percent of the amount of those contributions.

(c) The changes made to this section by the act adding this subdivision shall apply on and after July 1, 2014.

(Amended by Stats. 2014, Ch. 28, Sec. 90. Effective June 20, 2014.)



1112.5

(a) Any employer who without good cause fails to file the return and reports required by subdivision (a) of Section 1088 and subdivision (a) of Section 13021 within 60 days of the time required under subdivision (a) of Section 1110 shall pay a penalty of 15 percent of the amount of contributions and personal income tax withholding required by this report. This penalty shall be in addition to the penalties required by Sections 1112 and 1126.

(b) For purposes of subdivision (a), the amount of contributions and personal income tax required by the report of contributions shall be reduced by the amount of any contributions and personal income tax paid on or before the prescribed payment dates.

(c) The changes made to this section by the act adding this subdivision shall apply on and after July 1, 2014.

(Amended by Stats. 2014, Ch. 28, Sec. 91. Effective June 20, 2014.)



1113

Any employer who fails to pay any contributions required of him or of his workers, except amounts assessed under Article 8 (commencing with Section 1126), within the time required shall become liable for interest on such contributions at the adjusted annual rate and by the method established pursuant to Section 19521 of the Revenue and Taxation Code from and after the date of delinquency until paid.

(Amended by Stats. 1993, Ch. 31, Sec. 65. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



1113.1

An employer who, through an error caused by excusable neglect, makes an underpayment of the amount due on a report of contributions pursuant to subdivision (b) of Section 1088 shall not be liable for penalty or interest under Sections 1112, 1113, 1127 or 1129 if proper adjustment is made at the time of the filing of the quarterly report of contributions and quarterly return, for the same calendar quarter under subdivision (a) of Section 1088 and an explanation of the error is attached to the report or return.

(Amended by Stats. 2010, Ch. 719, Sec. 59. Effective October 19, 2010.)



1114

(a) Any employer who, without good cause, fails to file within 15 days after service by the director of notice pursuant to Section 1206 of a specific written demand therefor, a report of wages of each of his or her workers required by this division, shall pay in addition to other amounts required, for each unreported wage item a penalty of twenty dollars ($20).

(b) Any employer required by this division to file a report of wages of each of his or her workers on magnetic media as prescribed by subdivision (f) of Section 1088, who, without good cause, instead files a report of wages on paper or in another form, shall pay in addition to other amounts required, for each wage item a penalty of twenty dollars ($20).

(c) The changes made to this section by the act adding this subdivision shall apply on and after July 1, 2014.

(Amended by Stats. 2014, Ch. 28, Sec. 92. Effective June 20, 2014.)



1115

(a) If the director finds that the collection of any contributions will be jeopardized in any case where an employing unit is insolvent, or is delinquent in a substantial amount of contributions due under this division, or is about to discontinue business at any of its known places of business, or the business is of a temporary or seasonal nature, the director may, upon giving the employing unit 10 days notice pursuant to Section 1206:

(1) Require payment of contributions with respect to wages paid from the beginning date of the calendar quarter in which notice is given to the date designated in the notice.

(2) Require payment of contributions for reporting periods less than calendar quarters.

(b) As used in this section reporting period means that period less than a calendar quarter which is established by the director.

(c) Contributions required under subdivision (a)(1) of this section are due and payable on the date designated in the notice and shall become delinquent if not paid within 10 days of the due date.

(d) Contributions required under subdivision (a)(2) of this section are due and payable on the first day of the reporting period following the close of each reporting period and shall become delinquent if not paid within 10 days of the due date.

(e) The employing unit shall file within the time required for payment of contributions under this section a report or return as required by Section 1088, in the form and containing the information that the director prescribes.

(Amended by Stats. 1994, Ch. 1049, Sec. 11. Effective January 1, 1995.)



1116

(a) (1) Every employing unit except a domestic or foreign corporation or a domestic or foreign limited liability company shall, within 10 days of quitting business, file with the director a final return and report of wages of its workers, in such form and containing such information as the director prescribes.

(2) Every domestic corporation and domestic limited liability company shall, within 10 days of quitting business or within 10 days of the commencement of proceedings to wind up its affairs and voluntarily dissolve, whichever expires the earlier, file with the director a return and a report of wages of its workers, in such form and containing such information as the director prescribes.

(3) Every foreign corporation and foreign limited liability company shall, within 10 days of quitting business or within 10 days of the surrender of its right to engage in business of this state in accordance with Section 2112 and subdivision (d) of Section 2114 of the Corporations Code for foreign corporations or Section 17708.08 of the Corporations Code for foreign limited liability companies, whichever expires the earlier, file with the director a final return and report of wages of its workers, in such form and containing such information as the director prescribes.

(4) As used in this section, quitting business does not include any change in the form or membership of an employing unit if before and after such change 50 percent or more of the control of management is held by the same individual, or is held by an individual before death and after the individual s death by the individual s estate or heirs.

(b) Contributions with respect to a return required under subdivision (a) are due and payable on the first day of the applicable 10-day period established pursuant to subdivision (a) and shall become delinquent if not paid within 10 days of the due date.

(c) The director for good cause may extend for not to exceed 30 days the time for making a return or paying without penalty or interest any amount required to be paid under this section.

(Amended by Stats. 2012, Ch. 419, Sec. 30. Effective January 1, 2013. Operative January 1, 2014, by Sec. 32 of Ch. 419.)



1117

If any employer fails to file the annual reconciliation return described in subdivision (e) of Section 1088 or subdivision (j) of Section 13021 on or before 30 days after notice has been given to the employer of his or her failure to file, unless the failure is due to good cause, the employer, in addition to any other penalties imposed by this code, shall pay a penalty of one thousand dollars ($1,000), or 5 percent of the employer and worker contributions required to be reconciled by subdivision (e) of Section 1088, whichever is less.

(Added by Stats. 1994, Ch. 1049, Sec. 13. Effective January 1, 1995.)



1118

(a) This section applies only to employers who employ individuals to perform domestic service, as described in Sections 682 and 684.

(b) Effective July 1, 1997, notwithstanding Section 1088, a domestic service employer shall be authorized to file the report of wages required by Section 1088 by telephone. This does not apply to the filing of Internal Revenue Service Form W-2.

(c) The department shall notify all domestic service employers of the availability of the telephone reporting system. A domestic service employer shall be required to make an election to report by telephone or by mail. After a domestic service employer elects to report by telephone, the employer is required to report in that mode for the remainder of the calendar year. If a domestic service employer makes this election in the second or subsequent quarter of a calendar year, the employer shall be required to report by telephone for the remainder of the calendar year and for all four quarters of the subsequent calendar year. A domestic service employer who has elected to report by telephone and who is eligible under this subdivision to change the reporting mode shall provide 30 days notice to the department in order to begin reporting by mail.

(d) A domestic service employer reporting by telephone shall be required to provide the department with the employer s account number, the social security numbers of all employees, and the wages paid to each employee for the reporting period. The department may request additional information in order to determine the amount of wages that are taxable.

(e) The department shall compute the contributions owed based upon the wage information reported by the domestic service employer.

(f) A domestic service employer reporting by telephone shall be permitted to pay the contributions owed by credit card or charge card. The payment shall be subject to the State Payment Card Act (Ch. 2.6 (commencing with Section 6160) of Div. 7, Title 1, Gov. C.).

(g) If a domestic service employer reporting by telephone does not pay by credit card or charge card, the department shall advise the employer of the due date for the payment and of any penalties and interest that will be charged if a payment is late.

(Added by Stats. 1996, Ch. 255, Sec. 2. Effective January 1, 1997.)



1119

The director shall notify the United States Internal Revenue Service and the United States Department of Labor of the failure of any Indian tribe (as described by subsection (u) of Section 3306 of Title 26 of the United States Code) to make a payment of any amount required to be paid under this article within 90 days of the date of a notice specifying the amount due. If the amount due is subsequently paid by the Indian tribe, the director shall notify the United States Internal Revenue Service and the United States Department of Labor of the satisfaction of the liability.

(Added by Stats. 2001, Ch. 255, Sec. 12. Effective January 1, 2002. Applicable from December 21, 2000, pursuant to Sec. 17 of Ch. 255.)






ARTICLE 8. Assessments

1126

(a) If any employing unit fails to make a return or report as required under this division, the director shall make an estimate based upon any information in his or her possession or that may come into his or her possession of the amount of wages paid for employment in the period or periods for which no return or report was filed and upon the basis of the estimate shall compute and assess the amounts of employer and worker contributions payable by the employing unit, adding thereto a penalty of 15 percent of the amount of contributions.

(b) The changes made to this section by the act adding this subdivision shall apply on and after July 1, 2014.

(Amended by Stats. 2014, Ch. 28, Sec. 93. Effective June 20, 2014.)



1126.1

(a) If any employing unit fails to register with the department as required under Section 1086, and the failure is due to intentional disregard or intent to evade this division or authorized regulations, a penalty of one hundred dollars ($100) per nonreported employee shall be added to an assessment issued in accordance with Section 1126.

(b) For purposes of this section, the number of nonreported employees shall be defined as the highest number of employees determined by the department to have been engaged by the employer during any single calendar quarter included in the assessment under Section 1126.

(Added by Stats. 1994, Ch. 1117, Sec. 6. Effective January 1, 1995.)



1127

(a) If the director is not satisfied with any return or report made by any employing unit of the amount of employer or worker contributions, he or she may compute the amount required to be paid upon the basis of facts contained in the return or reports or may make an estimate upon the basis of any information in his or her possession or that may come into his or her possession and make an assessment of the amount of the deficiency. If any part of the deficiency is due to negligence or intentional disregard of this division or authorized regulations, a penalty of 15 percent of the amount of the deficiency shall be added to the assessment.

(b) The changes made to this section by the act adding this subdivision shall apply on and after July 1, 2014.

(Amended by Stats. 2014, Ch. 28, Sec. 94. Effective June 20, 2014.)



1127.5

(a) If the director determines that an individual or entity that is reporting employee wages pursuant to Section 1088 or other applicable sections is not the correct employer of the employees whose wages are reported, the director shall determine the correct employer and, subject to this section, shall apply the provisions of this code to the correct employer.

(b) Upon a determination made under subdivision (a), the director shall give notice of the determination pursuant to Section 1206 to both of the following:

(1) To the individual or entity reporting employee wages of the determination that the individual or entity is not the correct employer of the reported employees.

(2) To the individual or entity determined to be the correct employer of those reported employees.

The notice shall contain a statement of the facts and circumstances upon which the determination was based. An individual or entity so noticed shall have the right to petition for review of the determination within 30 days of the notice, as provided in Section 1222.

(c) During the pendency of a petition for review pursuant to subdivision (b), the individual or entity responsible for reporting employee wages pursuant to Section 1088 or other applicable sections shall be determined as follows:

(1) When an individual or entity that has reported employee wages appeals a director s determination that it is not the correct employer of the employees whose wages were reported, that individual or entity shall continue to so report employee wages, provided the employees in question are still on its payroll, until a decision on its appeal is final, whether or not the individual or entity determined to be the correct employer by the director appeals that determination.

(2) When the individual or entity determined by the director to be the correct employer appeals that determination, but the individual or entity determined not to be the correct employer does not appeal the director s determination, then the individual or entity determined to be the correct employer by the director shall report employee wages from the date it received notification pursuant to subdivision (b), and, provided the employees in question are still on its payroll, shall continue to do so at least until a decision on its appeal is final.

(d) When a director s determination that an individual or entity is the correct employer of employees whose wages have been reported by another individual becomes final:

(1) The individual or entity so determined to be the correct employer may be assessed for any underpayment of employer contributions pursuant to Article 8 (commencing with Section 1126) of Chapter 4 of Part 1 of Division 1. No assessment shall be issued for any period prior to the effective date of this section based on which individual or entity is the correct employer, unless the correct employer committed fraud in violation of this part.

(2) The individual or entity which had reported employee wages prior to the finality of the director s determination of the correct employer of the employees whose wages were so reported may file a claim for refund for any overpayment of employer contributions pursuant to Section 1178. No claim for refund may be filed for any period prior to the effective date of this section based on which individual or entity is the correct employer unless the department has issued an assessment based on fraud pursuant to paragraph (1).

(Added by Stats. 1986, Ch. 793, Sec. 2. Effective September 15, 1986.)



1128

(a) If the failure of the employing unit to file a return or report within the time required by this division and authorized regulations or if any part of the deficiency for which an assessment is made is due to fraud or an intent to evade this division or authorized regulations, a penalty of 50 percent of the amount of contributions assessed shall be added to the assessment. This penalty is in addition to the penalties provided pursuant to Sections 1126 and 1127.

(b) An additional penalty of 50 percent of the amount of contributions assessed shall be added to any assessment that includes a penalty under subdivision (a), if the employer paid wages and failed to provide information returns as required under Section 13050 of this code or Section 6041A of the Internal Revenue Code. This penalty shall be in addition to any penalties under Section 1126 or 1127.

(Amended by Stats. 2002, Ch. 29, Sec. 11. Effective January 1, 2003.)



1128.1

(a) If the director finds that an individual or business entity has exchanged money on behalf of an employer and the employer used the cash proceeds from the exchange to conceal the payment of wages with an intent to evade any provision of this code, the director shall assess a penalty against the individual or business entity in an amount equal to 100 percent of any assessed contributions that were based on the concealed wages. An employing unit subject to a penalty under Section 1128 shall not be assessed a penalty under this section for the same violation.

(b) For purposes of this section, business entity means a partnership, corporation, association, limited liability company, or Indian tribe (as described by subsection (u) of Section 3306 of Title 26 of the United States Code).

(c) The penalty shall apply only when there is evidence that the individual or business entity who exchanged money knew that the employer intended to use the cash proceeds from the exchange to conceal the payment of wages and thereby avoid the payment of contributions or taxes required by this code.

(Amended by Stats. 2001, Ch. 255, Sec. 13. Effective January 1, 2002. Applicable from December 21, 2000, pursuant to Sec. 17 of Ch. 255.)



1129

The amount of each assessment shall bear interest at the adjusted annual rate and by the method established pursuant to Section 19521 of the Revenue and Taxation Code from and after the last day of the month following the close of the calendar quarter, or from and after the 15th day of the month following the close of the calendar month, for which the contributions should have been returned until the date of payment.

(Amended by Stats. 1993, Ch. 31, Sec. 66. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



1130

One or more assessments may be made for the amount due for one or for more than one period and overpayments may be offset against underpayments.

(Enacted by Stats. 1953, Ch. 308.)



1131

The director shall give to the employing unit against whom an assessment is made a written notice of the assessment pursuant to Section 1206.

(Amended by Stats. 1979, Ch. 1082.)



1132

Except in the case of failure without good cause to file a return or report, fraud or intent to evade any provision of this division or authorized regulations, every notice of assessment shall be made within three years after the last day of the month following the close of the calendar quarter during which the contribution liability included in the assessment accrued or within three years after the deficient return or report is filed, or was due, whichever period expires the later. An employing unit may waive this limitation period or may consent to its extension.

In case of failure without good cause to file a return or report, every notice of assessment shall be made within eight years after the last day of the month following the close of the calendar quarter during which the contribution liability included in the assessment accrued. An employing unit may waive this limitation period or may consent to its extension.

(Amended by Stats. 1994, Ch. 1049, Sec. 17. Effective January 1, 1995.)



1135

(a) Assessments under this article become delinquent if not paid on or before the date they become final pursuant to Sections 1036, 1221, 1222, and 1224. There shall be added to the amount of each delinquent assessment a penalty of 15 percent of the amount thereof exclusive of interest and penalties.

(b) The changes made to this section by the act adding this subdivision shall apply on and after July 1, 2014.

(Amended by Stats. 2014, Ch. 28, Sec. 95. Effective June 20, 2014.)



1136

If the director finds that an assessment or portion thereof has been erroneously made, he may cancel the assessment or portion thereof in the following cases:

(a) Where no petition for reassessment has been filed.

(b) Where a petition for reassessment is filed, if the cancellation is made prior to the mailing of a decision of the administrative law judge.

(c) Where a petition for reassessment has been filed and an order or decision of an administrative law judge or of the appeals board has been issued on any grounds not on the merits, if the cancellation is approved by the appeals board.

(Amended by Stats. 1984, Ch. 537, Sec. 15.)



1137

(a) If the director finds, in accordance with Section 1137.1, that the collection of any contributions will be jeopardized by delay the director shall thereupon make an assessment of those contributions, served pursuant to Section 1206, noting upon the assessment that it is a jeopardy assessment levied under this section and the facts upon which the director finds that collection of contributions will be jeopardized by delay. The amount of the assessment shall be immediately delinquent, whether or not the time otherwise allowed by law or authorized regulations has expired. When applicable, the penalties provided in Sections 1126, 1127, and 1128, and interest under Section 1129, shall attach to the amount of the contributions specified in the jeopardy assessment. Penalties under Section 1135 shall apply if payment is not made, or security for payment is not provided, within 30 days of service of a jeopardy assessment.

(b) In levying the assessment, the director may demand a deposit of such security as the director deems necessary to ensure compliance with this division, including additional security from time to time, but not more frequently than monthly, in the amount of accumulating interest. The deposit of sufficient security to ensure compliance shall stay other collection action by the director while the assessment is under review. The deposit of the sufficient security shall not be a condition for the exercise of the review and appeal rights of the employer pursuant to Sections 1221, 1222, 1223, and 1224. The filing of a petition for reassessment pursuant to Section 1221 shall not stay collection action by the director while the assessment is under review, but shall stay the sale of all property other than perishable goods seized by the director pursuant to the collection action until a final decision from a preliminary hearing pursuant to subdivision (b) of Section 1221 is issued by the administrative law judge or the board.

(Amended by Stats. 1986, Ch. 89, Sec. 1. Effective May 13, 1986.)



1137.1

A jeopardy assessment may be made only upon a finding by the director, based upon probable cause, that any of the following conditions are met:

(a) The employing unit is insolvent.

(b) The employing unit has transferred, or is about to transfer, assets for less than fair market value, and by so doing has rendered, or is likely to render, itself insolvent.

(c) The employing unit has been dissolved.

(d) Any person liable for the employing unit s contribution, or any owner, officer, director, partner, or other person having charge of the affairs of the employing unit has departed or is about to depart the State of California and that the departure is likely to deprive the director of a source of payment of the employing unit s contribution.

(e) Any person referred to in subdivision (d), or the employing unit, is secreting assets or is moving, placing, or depositing assets outside of the state for the purpose of interfering with the orderly collection of any contribution. The moving, placing, or depositing of assets outside of the state which constitutes a regular business practice and which does not in any way deplete the assets of the employing unit shall not be deemed to be interfering with the orderly collection of any contribution under this subdivision.

(f) The assessment to be issued against the employing unit or an individual includes a penalty under subdivision (a) of Section 1128 or Section 1128.1.

(Amended by Stats. 1997, Ch. 810, Sec. 2. Effective January 1, 1998.)



1141

When an assessment for worker contributions that is made pursuant to the provisions of this article becomes final against a farm labor contractor, as defined in Section 1682 of the Labor Code, which is an employing unit, as defined in Section 135 of this code, or such farm labor contractor is otherwise delinquent in the payment of worker contributions, the department shall notify the Labor Commissioner, in writing, of the amount of the delinquency of such employing unit, and shall further notify the Labor Commissioner, in writing, when such delinquency is paid. The notice of assessment and the amount of any delinquency shall be admissible in evidence in any action or special proceeding arising out of the provisions of Chapter 3 (commencing with Section 1682) of Part 6 of Division 2 of the Labor Code.

(Added by Stats. 1970, Ch. 1216.)



1141.1

The director shall notify the United States Internal Revenue Service and the United States Department of Labor of the failure of any Indian tribe (as described by subsection (u) of Section 3306 of Title 26 of the United States Code) to pay within 90 days of the final date of an assessment any amounts assessed pursuant to the provisions of this article. If the assessment is subsequently paid by the Indian tribe, the director shall notify the United States Internal Revenue Service and the United States Department of Labor of the satisfaction of the liability.

(Added by Stats. 2001, Ch. 255, Sec. 14. Effective January 1, 2002. Applicable from December 21, 2000, pursuant to Sec. 17 of Ch. 255.)



1142

(a) If the director finds that any employer or any employee, officer, or agent of any employer, in submitting facts concerning the termination of a claimant s employment pursuant to Section 1030, 1327, 3654, 3701, 4654, or 4701, willfully makes a false statement or representation or willfully fails to report a material fact concerning that termination, the director shall assess a penalty of an amount not less than 2 nor more than 10 times the weekly benefit amount of that claimant. The director shall assess this penalty in the following manner:

(1) If the director finds that the employer was at fault for willfully making a false statement or representation or willfully failing to report a material fact concerning that termination, the director shall assess the penalty against the employer.

(2) If the director finds that the agent of the employer was at fault for willfully making a false statement or representation or willfully failing to report a material fact concerning that termination, the director shall assess the penalty against the agent of the employer.

(3) If the director finds that the employer and the agent of the employer were both at fault for willfully making a false statement or representation or willfully failing to report a material fact concerning that termination, the director shall assess the penalty against the employer and also shall assess another penalty against the agent of the employer.

(b) If the director finds that any employer or any employee, officer, or agent of any employer, in submitting a written statement concerning the reasonable assurance, as defined in subdivision (g) of Section 1253.3, of a claimant s reemployment, as required by subdivisions (b), (c), and (i) of Section 1253.3, willfully makes a false statement or representation or willfully fails to report a material fact concerning the reasonable assurance of that reemployment, the director shall assess a penalty of an amount not less than 2 nor more than 10 times the weekly benefit amount of that claimant. The director shall assess this penalty in the following manner:

(1) If the director finds that the employer was at fault for willfully making a false statement or representation or willfully failing to report a material fact concerning the reasonable assurance of that reemployment, the director shall assess the penalty against the employer.

(2) If the director finds that the agent of the employer was at fault for willfully making a false statement or representation or willfully failing to report a material fact concerning the reasonable assurance of that reemployment, the director shall assess the penalty against the agent of the employer.

(3) If the director finds that the employer and the agent of the employer were both at fault for willfully making a false statement or representation or willfully failing to report a material fact concerning the reasonable assurance of that reemployment, the director shall assess the penalty against the employer and also shall assess another penalty against the agent of the employer.

(c) (1) This article, Article 9 (commencing with Section 1176) of this chapter with respect to refunds, and Chapter 7 (commencing with Section 1701) of this part with respect to collections shall apply to the assessments provided by this section. Penalties collected under this section shall be deposited in the contingent fund.

(2) Notwithstanding Section 1586, additional penalties that are assessed against an agent of the employer and collected pursuant to paragraph (3) of subdivision (a) and paragraph (3) of subdivision (b) shall be available for the purposes specified in Section 1586 upon appropriation by the Legislature for those purposes.

(Amended by Stats. 2012, Ch. 783, Sec. 8. Effective January 1, 2013.)



1142.1

(a) If the director finds that any employer or any employee, officer, or agent of any employer, in submitting facts concerning the termination of a claimant s employment, where the claimant was performing services for an educational institution, as described in Section 1253.3, willfully makes a false statement or representation or willfully fails to report a material fact regarding any week during which the services were performed, as provided in Section 1253.3, or any time granted to the claimant for professional development during his or her employment with that employer, the director shall assess a penalty against the employer of that claimant in an amount not less than two, nor more than 10, times the weekly benefit amount of that claimant.

(b) This article, Article 9 (commencing with Section 1176) of this chapter, with respect to refunds, and Chapter 7 (commencing with Section 1701) of this part, with respect to collections, shall apply to the assessments provided by this section. Penalties collected under this section shall be deposited in the Employment Development Department Contingent Fund.

(Added by Stats. 2006, Ch. 190, Sec. 1. Effective January 1, 2007.)



1143

If the director finds that any individual falsely certifies the medical condition of any person in order to obtain disability insurance benefits, including family temporary disability insurance benefits, with the intent to defraud, whether for the maker or for any other person, the director shall assess a penalty against the individual in the amount of 25 percent of the benefits paid as a result of the false certification. The provisions of this article, the provisions of Article 9 (commencing with Section 1176) with respect to refunds, and the provisions of Chapter 7 (commencing with Section 1701) with respect to collections shall apply to the assessments provided by this section. Penalties collected under this section shall be deposited in the contingent fund.

(Amended by Stats. 2003, Ch. 797, Sec. 5. Effective January 1, 2004.)



1144

(a) Any employer who induces, solicits, or coerces an employee to file a false or fraudulent claim for benefits shall be assessed a penalty in an amount equal to 100 percent of the liability established under Sections 1375 and 1375.1 against the employee. Amounts collected under this section shall be deposited in the fund from which the overpayment was made and as prescribed in Section 1375.1, in the following order of priority:

(1) First to the fund from which the overpayment was made, up to the total amount of the benefit overpayment liability assessed against the employee under Section 1375.

(2) Second to the Benefit Audit Fund, up to the total amount assessed against the employee under Section 1375.1.

(b) The reserve account of any employer who is assessed under this section shall not be relieved of the charges for benefits related to the fraudulent claim.

(Added by Stats. 1994, Ch. 1050, Sec. 2. Effective January 1, 1995.)



1145

(a) If the director finds that a person or business entity knowingly advises another person or business entity to violate any provision of this chapter, the director may assess the greater of:

(1) A penalty of five thousand dollars ($5,000).

(2) Ten percent of the combined amount of any resulting underreporting of contribution, penalties, or interest required by law.

(b) For purposes of this section, business entity means a partnership, corporation, association, limited liability company, or Indian tribe, as described in subsection (u) of Section 3306 of Title 26 of the United States Code, or any other legal entity.

(Added by Stats. 2004, Ch. 827, Sec. 9. Effective January 1, 2005.)






ARTICLE 9. Refunds and Overpayments

1176

If, by reason of an employee receiving wages from more than one employer during any calendar year, the wages received by him or her during such year exceed the remuneration upon which contributions are payable under Section 985, and the sum of the amount of tax imposed by Section 984 plus the amount of contributions under Section 3260 deducted from such wages exceeds the amount required under this division, the employee is entitled to a refund or credit of the amount of the excess.

(Amended by Stats. 1996, Ch. 1157, Sec. 2. Effective January 1, 1997.)



1176.5

(a) Except as provided by subdivision (c) of this section, refunds and credits under Section 1176 shall be claimed pursuant to Section 17061 of the Revenue and Taxation Code on the personal income tax return of the claimant for the year in which the wages in excess of the applicable limitation are received. In no event shall the credit or refund be made unless the claim is made on a return filed within three years from the last day prescribed for filing the return, without regard to any extensions. The director shall transfer from the Disability Fund to the General Fund an amount equal to the amount of credits and refunds allowed by the Franchise Tax Board pursuant to Section 17061 of the Revenue and Taxation Code.

(b) If the Franchise Tax Board disallows an individual s claim filed pursuant to subdivision (a), he or she may file a protest and submit the claim to the director within 30 days of the date of mailing of the notice of disallowance by the Franchise Tax Board. An additional 30 days for the filing of the protest may for good cause be granted by the director.

(c) If any individual is not required to file a personal income tax return for a year with the Franchise Tax Board, he or she may, within three years after the calendar year in which the wages in excess of the applicable limitation are received, file a claim for refund or credit under Section 1176 with the director.

(d) The director shall make refunds from the Disability Fund if he or she allows a claim under this section. The provisions of Sections 1180, 1222, 1223, 1224, 1241, and 1242 shall apply whenever the director denies any claim for refund or credit under this section or affirms the disallowance of a claim for refund or credit by the Franchise Tax Board.

(Amended by Stats. 1989, Ch. 600, Sec. 3.)



1177

Except as provided by subdivision (b) of Section 1178, if the director determines that any amount of contributions, penalty or interest has been erroneously or illegally collected he shall set forth on the records of the department the amount collected in excess of the amount legally due and the name of the employing unit or other person by whom it was paid and shall refund the amount to the employing unit or other person by whom it was paid if the amount does not include refundable worker contributions. If refundable worker contributions are involved and a claim has not already been filed the director shall give notice to such employing unit or other person of such amount. The excess amount shall be credited on any amounts then due from or accrued against the employing unit and the balance shall be refunded to the employing unit or its successor, administrators or executors.

(Amended by Stats. 1971, Ch. 873.)



1177.5

(a) If the director determines that an overpayment has been made to the department by an employing unit or the School Employees Fund because of a reason specified in this subdivision, and the amount of the overpayment has been reimbursed to the state by the federal government pursuant to the federal Workforce Investment Act of 1998, then the director shall credit the employing unit or the School Employees Fund with the amount of that overpayment, provided that the director determines that the overpayment was made because of one of the following:

(1) An employing unit paid unemployment insurance contributions after December 31, 1974, based on wages paid to individuals participating in a public service employment program under the federal Workforce Investment Act of 1998.

(2) An employing unit paid amounts after December 31, 1975, pursuant to Section 803 of this part, for benefits awarded based on wages paid to individuals participating in a public service employment program under the federal Workforce Investment Act of 1998.

(3) Payments were made by the School Employees Fund after December 31, 1975, to the Unemployment Fund pursuant to Section 821 of this part for benefits awarded based on wages paid to individuals participating in a public service employment program under the federal Workforce Investment Act of 1998.

(b) No overpayment described in subdivision (a) shall be refunded to an employing unit or to the School Employees Fund.

(Amended by Stats. 2002, Ch. 29, Sec. 13. Effective January 1, 2003.)



1178

(a) A claim for refund or credit may be filed with the director for any overpayment including, but not limited to, amounts paid subsequent to the filing for record of a certificate under Section 1703 or the entry of a judgment under Section 1815.

(b) No refund shall be made or credit allowed unless a claim therefor is filed with the director within three years from the last day of the calendar month following the close of the calendar quarter for which the overpayment was made or within six months after assessments made under Article 8 (commencing with Section 1126) of this chapter become final or within 60 days from the date of overpayment, whichever period expires the later, but prior to the expiration of such periods even though no claim is filed the director on his own initiative shall make refunds pursuant to Section 1177 or may allow credits.

(c) No refund of employer or worker contributions, penalties or interest shall be made or credit for worker contributions allowed unless the employing unit conforms, within one year after the allowance of credit or approval of the claim for refund, to authorized regulations with respect to the refund to workers entitled thereto of any money deducted by the employing unit under Section 984.

(d) Following a final decision denying a petition for reassessment pursuant to Article 11 (commencing with Section 1221), the employing unit or other person which was a party to the petition may file a claim for refund upon payment of the amount of the assessment, including interest and penalties, and thereafter may pursue all administrative and judicial review rights accorded in Article 11 (commencing with Section 1221) and Article 12 (commencing with Section 1241).

(e) No refund of employer contributions paid pursuant to Section 976.5 shall be made unless the payment is made by an employer described in subdivision (c) of Section 976.5, or the amount paid is less than or exceeds the amount needed to change the employer s contribution rate. Refunds permitted under this subdivision shall be considered an undesignated payment and allocated according to subdivision (b) of Section 1110.1.

(Amended by Stats. 1989, Ch. 1146, Sec. 11.)



1179

Every claim for refund or credit shall be in writing and shall state the specific grounds upon which the claim is founded. A waiver of any demand against the state or the director on account of overpayment shall apply when any of the following occur:

(a) Failure to file a claim with the director within the time prescribed by Section 1178.

(b) Failure, after denial of a claim by the director, to file a petition for review with an administrative law judge within the time prescribed by Section 1222.

(c) Failure to file an appeal from an adverse administrative law judge s decision to the appeals board within the time prescribed by Section 1224.

(Amended by Stats. 1984, Ch. 537, Sec. 16.)



1179.5

If an employing unit pays the amount of contributions, penalties, and interest assessed under Article 8 (commencing with Section 1126) of Chapter 4 of Part 1 of this division:

(a) Before an administrative law judge issues his decision upon a petition for reassessment filed on such assessment, the payment shall constitute the filing of a claim for refund, the claim for refund shall be deemed denied by the director, and the petition for reassessment shall automatically become a petition to review a denial of the claim for refund.

(b) Before the appeals board issues its decision upon an appeal from the administrative law judge s decision on a petition for reassessment, the payment shall constitute the filing of a claim for refund, the claim shall be deemed denied by the director, the denial shall be deemed affirmed by the administrative law judge, and the appeal shall automatically become an appeal from an administrative law judge s decision upholding the director s denial of the claim for refund.

(Amended by Stats. 1984, Ch. 537, Sec. 17.)



1180

The director shall give notice pursuant to Section 1206 to the claimant whenever he or she denies any claim for refund or credit in whole or in part.

(Amended by Stats. 1979, Ch. 1082.)



1180.1

No claim for refund of amounts paid pursuant to Section 1870 may be filed.

(Added by Stats. 1993, Ch. 356, Sec. 1. Effective January 1, 1994.)



1180.5

(a) If the director finds that a claim for refund or credit or portion thereof, including a claim deemed made and denied pursuant to subdivision (a) of Section 1179.5, has been erroneously denied, he or she may reverse the denial of the claim or portion thereof in the following cases:

(1) Where no petition for review of denial of the claim has been filed or deemed filed, if the reversal is made prior to the expiration of the period within which a petition for review may be filed under Section 1222.

(2) Where a petition for review of denial of the claim is filed or deemed filed, if the reversal is made prior to the mailing of a decision by the administrative law judge.

(b) The director shall give notice pursuant to Section 1206 of the reversal of an erroneous denial of a claim or portion thereof under this section. With respect to that portion of any such claim which remains denied by the director, the notice of reversal shall also constitute a notice of denial of such portion and Sections 1222, 1223, 1224, 1241, and 1242 shall apply.

(Amended by Stats. 1984, Ch. 537, Sec. 18.)



1181

Interest shall be allowed and paid only to the extent that interest and penalties collected under this division are available therefor upon any overpayment of contributions at the adjusted rate per month, or fraction thereof, established pursuant to Section 19521 of the Revenue and Taxation Code, from the date of overpayment to the date of the allowance of the refund or credit, but no interest shall be allowed if the director determines that any overpayment was made intentionally or by reason of negligence on the part of the employing unit.

(Amended by Stats. 1993, Ch. 31, Sec. 67. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



1184

If any refund or portion thereof is erroneously made, the director shall assess that amount to the employing unit or other person to whom the refund was made, together with any interest paid thereon, but no assessment shall be made with respect to any amount of worker contributions which the employer has refunded to his or her employees. The amount of the assessment shall bear interest at the adjusted annual rate and by the method established pursuant to Section 19521 of the Revenue and Taxation Code commencing 30 days after the service of notice of the assessment, if not paid within that period, until the date of repayment. The director shall give the employing unit against whom the assessment is made a written notice of the assessment pursuant to Section 1206.

The notice shall be given within three years from the date the refund was made unless the employing unit waives this limitation period or consents to its extension. Sections 1135, 1136, 1222, 1223, and 1224 shall apply to assessments made under this section. The director shall collect the amount of any assessment made under this section in the same manner that other assessments are collected.

(Amended by Stats. 1993, Ch. 31, Sec. 68. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



1185

The director, in collaboration with the Franchise Tax Board, shall do all of the following:

(a) Identify taxpayers who have overpaid disability insurance contributions in any or all tax years from January 1, 1993, to December 31, 1995, inclusive, and have not received refunds due to them. For purposes of this subdivision, taxpayers means any individual who filed a FTB Form 540A or 540EZ.

(b) (1) By October 15, 1997, credit the taxpayers identified in this subdivision with the amount of any overpaid disability insurance pursuant to Section 17061 of the Revenue and Taxation Code. If the amount credited pursuant to this subdivision exceeds any amount then due from the taxpayer, the difference shall be refunded to the taxpayer. For taxable years 1993, 1994, and 1995, inclusive, interest, at the rate established pursuant to Section 19521 of the Revenue and Taxation Code, shall accrue from April 15 of the tax year following the overpayment to a date preceding the date of the refund warrant by not more than 30 days.

(2) Identify and refund overpayments, with interest, to those taxpayers who have overpaid disability insurance contributions, and who have not claimed refunds due to them.

(3) Interest on overpayments of disability insurance contributions shall be allowed and paid pursuant to Sections 19340 and 19341 of the Revenue and Taxation Code.

(4) For purposes of Section 19340 of the Revenue and Taxation Code, any overpayment of disability insurance contributions shall be deemed to have been paid on the last day prescribed for filing the return under Article 1 (commencing with Section 18501) or Article 2 (commencing with Section 18601) of Chapter 2 of Part 10.2 of the Revenue and Taxation Code without regard to any extension of time for filing the return with respect to which the overpayment is allowable as a credit under Section 17061 of the Revenue and Taxation Code.

(Amended by Stats. 1999, Ch. 987, Sec. 103. Effective October 10, 1999.)






ARTICLE 10. Notice

1206

A notice given under this chapter by the director, an administrative law judge, or the appeals board:

(a) May be served personally or by mail, except that service by mail given by the director shall be made by certified mail in the following cases:

(1) Under Sections 1137 and 1221.

(2) Under Sections 1131, 1142, 1143, 1144, 1184, 1733, and 1735 if the assessment is in excess of one thousand dollars ($1,000).

(3) Under Section 1180 if the denial of claim for refund or credit is in excess of one thousand dollars ($1,000).

(b) If served by mail, the notice shall be:

(1) Addressed to the employing unit or person at his or her address as it appears on the records of the department.

(2) Complete at the time of deposit in the United States mail.

(3) Made pursuant to Section 1013 of the Code of Civil Procedure, excepting service of notice of a hearing before or an order or a decision of an administrative law judge or of the appeals board in transfer of reserve account, reassessment and refund matters.

(c) May be served electronically or by a computerized service if service by certified mail is not required and the manner of service is agreed to by the recipient.

(Amended by Stats. 1995, Ch. 541, Sec. 4. Effective January 1, 1996.)






ARTICLE 11. Administrative Appellate Review

1221

(a) Within 10 working days of notice of an assessment pursuant to Section 1137, the employer may file a petition for reassessment of the jeopardy assessment pursuant to Section 1222.

(b) Within five days of receiving a petition for reassessment pursuant to subdivision (a), the board shall notify the employer of the date and time of a preliminary hearing to determine the reasonableness of levying the assessment pursuant to Section 1137. The preliminary hearing shall be held before an administrative law judge and scheduled not less than 10 nor more than 20 days from the filing of the petition for reassessment. The administrative law judge shall issue a decision within 10 days of the scheduled hearing date. The date scheduled for the preliminary hearing may be continued by the administrative law judge upon the request of the employer and the director.

(c) The burden of proof on the issue of the reasonableness of levying the assessment pursuant to Section 1137 shall be on the director. In determining the reasonableness of levying the assessment pursuant to Section 1137 at the preliminary hearing, the administrative law judge shall consider and make findings on whether the director had probable cause under Section 1137.1 to levy the assessment pursuant to Section 1137. If the administrative law judge or the board, on appeal from an administrative law judge s decision, decides that the assessment should not have been levied under Section 1137, the assessment shall automatically become, and shall have the effect of, an assessment pursuant to Section 1126 or 1127, whichever is applicable. If the administrative law judge or the board decides that the assessment was properly levied under Section 1137, this decision shall be incorporated in any decision rendered following the hearing pursuant to subdivision (d). The board shall expedite any appeal from an administrative law judge s decision on a preliminary hearing.

(d) All other issues raised by a petition for reassessment filed pursuant to subdivision (a), including, but not limited to, the appropriateness of the amount assessed, shall be determined at a hearing scheduled and held pursuant to Sections 1223 and 1224.

(Repealed and added by Stats. 1986, Ch. 89, Sec. 5. Effective May 13, 1986.)



1222

Within 30 days of service of any notice of assessment or denial of claim for refund or credit under Section 803, 821, or 991, or of any notice under Sections 704.1, 1035, 1055, 1127.5, 1131, 1142, 1143, 1144, 1180, 1184, 1733, and 1735, any employing unit or other person given the notice, or any employing unit affected by a granting or denial of a transfer of reserve account, may file a petition for review or reassessment with an administrative law judge. The administrative law judge may for good cause grant an additional 30 days for the filing of a petition. If a petition for reassessment is not filed within the 30-day period, or within the additional period granted by the administrative law judge, an assessment is final at the expiration of the period. If a petition for review of a termination of elective coverage under Section 704.1 is not filed within the 30-day period, or within the additional period granted by the administrative law judge, the termination is final at the expiration of the period. If the director fails to serve notice of his or her action within 60 days after a claim for refund or credit is filed, the person or employing unit may consider the claim denied and file a petition with an administrative law judge.

(Amended by Stats. 2006, Ch. 538, Sec. 643. Effective January 1, 2007.)



1223

If any petition is filed under this article within the time and meeting requirements prescribed, an administrative law judge shall review the matter and, if requested by the petitioner, shall grant a hearing. A hearing is not required on a petition if a prior hearing has been afforded the petitioner involving the same issues, but regardless of any prior proceedings, if the petitioner files an affidavit setting forth new and additional evidence in support of his or her petition, an administrative law judge may grant an additional hearing. The administrative law judge shall give at least 20 days notice of the time and place of the hearing on a petition by delivering or mailing the notice to the petitioner and to the director. The time of notice may be shortened with the consent of the parties. The administrative law judge shall render a decision in the matter and may decrease or increase the amount of any assessment under review. Every employing unit or person which is a party to the petition and the director shall be promptly notified of the administrative law judge s decision, together with his or her reasons therefor.

(Amended by Stats. 1984, Ch. 537, Sec. 22.)



1224

(a) The petitioner or the director may, within 30 days after the service of notice of an administrative law judge s decision under this article, file an appeal to the appeals board. The appeals board may for good cause extend the appeal period. If the administrative law judge fails to serve notice of the decision on a petition for review of denial of a claim for refund or credit within 60 days after a petition is filed, the petitioner may consider the petition denied and file an appeal with the appeals board. If an appeal is not filed within the 30-day period or within the additional period granted by the appeals board:

(1) The decision of the administrative law judge upon the petition is final in every case at the expiration of the period.

(2) Any assessment involved is final at the expiration of the period except that in cases where a decision of the administrative law judge requires an adjustment of an assessment by granting a portion of a petition or by increasing an assessment, the assessment is final 30 days after service upon the petitioner by the director of a statement of amounts due setting forth the adjusted liability pursuant to the decision.

(b) In the event of an appeal to the appeals board, it may decrease or increase the amount of any assessment involved. In cases where an order or decision of the appeals board requires an adjustment of an assessment by granting a portion of a petition or by increasing an assessment, the order or decision and the assessment become final 30 days after service upon the petitioner by the director of a statement of amounts due setting forth the adjusted liability pursuant to the order or decision of the appeals board. In all other cases, the order or decision of the appeals board and any assessment become final 30 days after service upon the petitioner of notice of the order or decision.

(Amended by Stats. 1984, Ch. 537, Sec. 23.)






ARTICLE 11.5. Taxpayer’s Rights

1231

(a) The department shall develop and implement a taxpayer education and information program directed at, but not limited to, the following:

(1) Taxpayer or industry groups.

(2) Department audit and compliance staff.

(3) (A) Identifying forms, procedures, regulations, or laws that are confusing and lead to taxpayer errors.

(B) Taking appropriate action, including recommending remedial legislation to change those items identified pursuant to subparagraph (A).

(b) The education and information program described in subdivision (a) shall include all of the following:

(1) Communication with the taxpayer or industry groups which explains in simplified terms the most common errors made by taxpayers and how those errors may be avoided or corrected.

(2) Participation in small business seminars and similar programs organized by state and local agencies and may include participation in seminars organized by private organizations.

(3) In cooperation with the small business community, development of small business educational events and materials that explain, in simplified terms, the process of the department s determination of whether an individual is an employee or an independent contractor. These events and materials shall be designed to address potential tax and labor law issues that may arise when small businesses contract with microbusinesses in the production and delivery of products and services.

(4) Revision of taxpayer educational materials currently produced by the department to explain in simplified terms the most common errors made by taxpayers and how those errors may be avoided or corrected.

(5) Implementation of a continuing education program for audit personnel to include the application of new legislation to taxpayer activities and to minimize recurrent taxpayer noncompliance or inconsistency of administration.

(Amended by Stats. 2004, Ch. 828, Sec. 2. Effective January 1, 2005.)



1233

(a) If an employing unit s failure to make a timely return or payment is due to the person s reasonable reliance on written advice from the department, the employing unit may be relieved of the taxes assessed, or any interest, additions to tax, or penalties added thereto, as follows:

(1) Taxes or any interest, additions to tax, or penalties added thereto, shall only be relieved if the employing unit s failure to make a timely return or payment was due to the employing unit s reasonable reliance on the written advice of a ruling by the director or his or her designee, and only if the department itself finds all the conditions described in subdivision (b) are satisfied.

(2) In the event that the employing unit relied on written advice of other than a ruling of the director or his or her designee, taxes shall not be relieved. Interest, additions to tax, or penalties may be waived if the department staff finds all the conditions described in subdivision (b) are satisfied.

(b) For purposes of subdivision (a), relief shall be granted if all of the following conditions are satisfied:

(1) The employing unit or the employing unit s representative requested in writing that the department advise him or her whether a particular activity or transaction is subject to tax under the tax laws administered by the department, and the specific facts and circumstances of the employment relationship, activity, or transaction were fully described in the request.

(2) The department responded in writing to the person regarding the written request for advice, stating whether or not the described employment relationship, activity, or transaction is subject to tax, or stating the conditions under which the activity or transaction is subject to tax.

(3) In reasonable reliance on the department s written advice, the person did not remit the tax due.

(4) The liability for taxes applied to a particular activity or transaction that occurred before the department rescinded or modified the advice so given, by sending written notice to the person of the rescinded or modified advice.

(5) The tax consequences expressed in the department s written advice were not subsequently changed by any of the following:

(A) A change in state or federal statutory law or case law.

(B) A change in a federal administrative ruling or regulation where the department s written advice was based on that federal administrative ruling or regulation.

(C) A change in material facts or circumstances relating to the taxpayer.

(c) Any person seeking relief under this section shall file with the department all of the following:

(1) A copy of the person s written request to the department and a copy of the department s written advice.

(2) A statement signed under penalty of perjury, setting forth the facts on which the claim is based.

(3) Any other information which the department may require.

(d) Only the person making the written request shall be entitled to rely on the department s written advice to that person.

(e) If written advice is issued pursuant to this section, it shall include a declaration that the tax consequences expressed in the advice may be subject to change for any of the reasons specified in paragraph (5) of subdivision (b) and that it is the duty of the requester to be aware of any of these possible changes.

(f) This section shall not apply if the requester s request for written advice pursuant to paragraph (1) of subdivision (b) contained a misrepresentation or omission of one or more material facts.

(g) For purposes of subdivision (a), the department shall waive only that portion of tax, penalties, interest, or additions to tax attributable to the actions taken by the employing unit after receipt of the written advice of the department which were in reasonable reliance on the written advice.

(h) When a request is made for a legal ruling, the request shall specifically so state. Director rulings shall be issued as provided in published guidelines. When a director ruling is issued, the ruling shall be signed by the director or his or her designee.

(i) This section shall not apply to an employing unit that is a nonprofit organization or a governmental agency.

(j) Notwithstanding any other provision of this section, no relief from unemployment insurance taxes imposed pursuant to Article 3 (commencing with Section 976) of Chapter 4 of Part 1, other than relief from interest and penalties, shall be granted pursuant to this section unless Section 1234, as enacted by the act enacting this section, becomes operative.

(Added by Stats. 1995, Ch. 541, Sec. 6. Effective January 1, 1996.)



1236

Any civil employment tax matter dispute arising under Article 8 (commencing with Section 1126), Article 9 (commencing with Section 1176), or Article 11 (commencing with Section 1221), may be settled under the following conditions:

(a) (1) The director may approve a settlement of a civil employment tax matter in dispute involving a reduction of tax in settlement of seven thousand five hundred dollars ($7,500) or less. However, once an appeal of an employment tax matter dispute has been filed with the appeals board, the appeal has been assigned to an administrative law judge, and a notice of hearing has been issued, approval of the settlement by the assigned administrative law judge shall be obtained. If the decision of the administrative law judge has been appealed, approval of the appeals board shall be obtained. A proposed settlement shall be grounds for continuance of the scheduled hearing until the Attorney General has completed a review of the proposed settlement. Civil employment tax matters in dispute means those matters that are the subject of protests, appeals, or refund claims.

(2) Except as provided by paragraph (3), each proposed settlement shall be submitted to the Attorney General. Within 30 days of receiving that proposed settlement, the Attorney General shall review the recommendation and advise, in writing, of his or her conclusions as to whether the recommendation is reasonable from an overall perspective. If the Attorney General determines that the settlement is reasonable from an overall perspective, the director, and the administrative law judge or the appeals board, as applicable, may then determine if a settlement will be approved.

(3) A settlement of any civil employment tax matter dispute involving a reduction of tax or penalties in settlement, the total of which reduction of tax and penalties in settlement does not exceed five thousand dollars ($5,000), may be approved by the director, and the administrative law judge or the appeals board, as applicable, without prior submission to the Attorney General.

(b) The director may recommend to the appeals board a settlement of a civil employment tax matter dispute involving a reduction in tax and exceeding seven thousand five hundred dollars ($7,500) and arising under Article 8 (commencing with Section 1126), Article 9 (commencing with Section 1176), or Article 11 (commencing with Section 1221). Each proposed settlement shall be submitted to the Attorney General in the same manner as described in subdivision (a).

(c) Whenever a reduction of tax or penalties or total tax and penalties in excess of five hundred dollars ($500) is approved pursuant to this section, there shall be placed on file in the office of the director a public record with respect to that settlement. The public record shall include, but need not be limited to, all of the following information:

(1) The name or names of the taxpayers who are parties to the settlement.

(2) The total amount involved.

(3) The amount payable or refundable pursuant to the settlement.

(4) A summary of the reasons why the settlement is in the best interests of the state.

(5) The Attorney General s conclusion as to whether the recommendation of settlement was reasonable from an overall perspective.

The public record shall not include any information that relates to any trade secret, patent, process, style of work, apparatus, business secret, or organizational structure that, if disclosed, would adversely affect the taxpayer or the national defense.

(d) All settlements entered into pursuant to this section shall be final and nonappealable, except upon a showing of fraud or misrepresentation with respect to a material fact.

(e) Any proceedings undertaken by the appeals board relating to a settlement as described in this section shall be conducted in a closed session or sessions. Except as provided in subdivision (c), any settlement entered into pursuant to this section shall constitute confidential tax information.

(f) Any settlement of a civil employment tax matter arising out of a disagreement between the department and the employing unit on the status of a worker as an employee or an independent contractor may also include an agreement on the prospective classification of that worker and any worker similarly situated for employment tax purposes, except as provided in subdivision (g).

(g) If a settlement includes a commitment on the prospective status of workers or reporting responsibilities of the employer, then the following shall apply:

(1) The settlement shall not operate to deprive workers of their eligibility for unemployment, workers compensation, or disability insurance benefits.

(2) The commitment concerning the status of workers or reporting responsibilities of the employer will terminate if there is a change in material facts, a change in an applicable statute, or a ruling by the appeals board on the workers or employer subject to the settlement that is contrary to the commitment.

(h) For purposes of this section, settlement is defined as a compromise on the amount of the tax liability, consistent with the reasonable evaluation of the costs and risks associated with litigation of these matters.

(i) The amendments to this section made in the 1997 portion of the 1997 98 Regular Session shall become operative January 1, 1998.

(Amended by Stats. 1997, Ch. 636, Sec. 1. Effective January 1, 1998.)



1237

(a) No business entity shall discharge or otherwise discriminate against any person because he or she has sought information from the department concerning his or her rights under this code or the Labor Code, cooperated with any investigation undertaken by the department, or has testified or is about to testify in any proceeding brought pursuant to this code or the Labor Code.

(b) Any employee who believes that his or her rights under subdivision (a) have been violated may file a complaint with the Labor Commissioner, and with respect to that complaint shall be entitled to the same rights, remedies, and procedures as are applicable for a violation of Section 98.6 of the Labor Code.

(Added by Stats. 1997, Ch. 636, Sec. 2. Effective January 1, 1998.)






ARTICLE 12. Judicial Review

1241

(a) No suit or proceeding shall be maintained in any court for the recovery of any amount of contributions, interest or penalties alleged to have been erroneously or illegally assessed or collected unless a claim for refund or credit has been filed pursuant to this chapter. Within 90 days after the service of the notice of the decision of the appeals board upon an appeal, the claimant may bring an action against the director on the grounds set forth in the claim in a court of competent jurisdiction in the County of Sacramento for the recovery of the whole or any part of the amount with respect to which the claim has been denied. The director may, in writing, extend for a period of not exceeding two years the time within which such action may be instituted if written request for such extension is filed with the director within the 90-day period. Failure to bring action within the time specified constitutes a waiver of any demand against the state on account of alleged overpayments. If the appeals board fails to serve notice of its decision on the appeal within 90 days after an appeal is filed, the claimant may consider the claim denied and may bring an action against the director under this section.

(b) To the extent permitted by federal law, any entity or organization which has made a bona fide claim that it is a church or convention or association of churches, or an organization which is operated primarily for religious purposes and which is operated, supervised, controlled, or principally supported by a church or convention or association of churches, may bring suit to challenge a decision of the appeals board denying an exemption as a church or religious organization by paying the amount of the last quarter assessed immediately preceding the initial appeals board decision denying the exemption and then making a claim for refund or credit pursuant to this section.

An entity or organization shall be deemed to have made a bona fide claim that it is a church or religious entity for purposes of this section if either of the following is established:

(1) That it has been recognized as a church or religious organization by any entity of state or federal government.

(2) That the appeals board found that the department has failed to show by a preponderance of the evidence admitted at the proceedings to determine tax liability that the petitioner has not made a bona fide claim of coverage under subdivision (a) as a church or religious entity.

(c) A petition for writ of mandate shall lie to challenge any decision denying eligibility under subdivision (b), and shall not be deemed an action proscribed by or within the meaning of Section 32 of Article XIII of the California Constitution or Section 1851. The time within which to file any claim or action under subdivision (a) shall be extended during the pendency of any action brought pursuant to this subdivision.

(Amended by Stats. 1982, Ch. 984, Sec. 2.)



1242

If, in any action authorized by Section 1241, judgment is rendered for the plaintiff, the amount of the judgment shall first be credited on any contributions, interest, and penalties due from the plaintiff under this division, and the balance of the judgment shall be refunded to the plaintiff. In any such judgment, interest shall be allowed and paid only to the extent that interest and penalties collected under this division are available therefor, at the rate of 12 percent per annum upon the amount of contributions found to have been illegally collected from the date of the payment of the contributions to the date of the judgment.

(Added by Stats. 1979, Ch. 1082.)



1243

A decision of the appeals board on an appeal from a denial of a protest under Section 1034 or on an appeal from a denial or granting of an application for transfer of reserve account under Article 5 (commencing with Section 1051) shall be subject to judicial review if an appropriate proceeding is filed by the employer within 90 days of the service of notice of the decision. The director may, in writing, extend for a period of not exceeding two years the time within which such proceeding may be instituted if written request for such extension is filed with the director within the 90-day period.

(Added by Stats. 1979, Ch. 1082.)









CHAPTER 5. Unemployment Compensation Benefits

ARTICLE 1. Eligibility and Disqualifications

1251

Unemployment compensation benefits are payable from the Unemployment Fund to unemployed individuals who are eligible under this part.

(Enacted by Stats. 1953, Ch. 308.)



1252

(a) An individual is unemployed in any week in which he or she meets any of the following conditions:

(1) Any week during which he or she performs no services and with respect to which no wages are payable to him or her.

(2) Any week of less than full-time work, if the wages payable to him or her with respect to the week, when reduced by twenty-five dollars ($25) or 25 percent of the wages payable, whichever is greater, do not equal or exceed his or her weekly benefit amount.

(3) Any week for which, except for the requirements of subdivision (d) of Section 1253, he or she would be eligible for benefits under Section 1253.5.

(4) Any week during which he or she performs full-time work for five days as a juror, or as a witness under subpoena.

(b) Authorized regulations shall be prescribed making such distinctions as may be necessary in the procedures applicable to unemployed individuals as to total unemployment, part-total employment, partial unemployment of individuals attached to their regular jobs, and other forms of short-time work.

(c) For the purpose of this section only wages includes any and all compensation for personal services whether performed as an employee or as an independent contractor or as a juror or as a witness, but does not include any payment received by a member of the National Guard or reserve component of the armed forces for inactive duty training, annual training, or emergency state active duty.

(Amended by Stats. 1983, Ch. 761, Sec. 1.)



1252.1

With respect to individuals hired as commercial fishermen a totally unemployed individual means an individual who, during a particular week, while still attached to his employer from the standpoint that there did not occur any severance of the employer-employee relationship, earned no wages and performed no services because his employer s boat was tied up for one or more of the following reasons:

(a) Inclement weather.

(b) Absence of fish in fishable waters.

(c) Lack of orders for fish from buyers.

(d) Boat is laid up for repairs.

(Amended by Stats. 1961, Ch. 2164.)



1252.2

With respect to individuals hired as commercial fishermen a partially unemployed individual means an individual who, during a particular week meets all of the following conditions:

(a) Was employed by his or her regular employer in the act of catching or attempting to catch fish.

(b) Was during the week continuously attached to his or her employer from the standpoint that there did not occur any severance of the employer-employee relationship.

(c) (1) Worked less than normal customary full-time hours or full number of days per week for his or her regular employer because of lack of full-time work, or

(2) If normal customary full-time hours or full number of days per week are not determinable, he or she worked less than four (4) days during a payroll week for his or her regular employer because of lack of full-time work.

(d) Earned wages which, when reduced by twenty-five dollars ($25) or 25 percent of the wages, whichever is greater, do not equal or exceed his or her weekly benefit amount.

(Amended by Stats. 1983, Ch. 761, Sec. 2.)



1253

An unemployed individual is eligible to receive unemployment compensation benefits with respect to any week only if the director finds that:

(a) A claim for benefits with respect to that week has been made in accordance with authorized regulations.

(b) He or she has registered for work, and thereafter continued to report, at a public employment office or any other place as the director may approve. Either or both of the requirements of this subdivision may be waived or altered by authorized regulation as to partially employed individuals attached to regular jobs.

(c) He or she was able to work and available for work for that week.

(d) He has been unemployed for a waiting period of one week as defined in Section 1254, unless this waiting period has been waived pursuant to Section 8571 of the Government Code.

(e) He or she conducted a search for suitable work in accordance with specific and reasonable instructions of a public employment office.

(f) He or she participated as required by the director in reemployment activities, such as orientation and assessment if the individual has been identified pursuant to an automated profiling system as likely to exhaust regular unemployment benefits unless the individual has shown good cause for failure to participate.

(Amended by Stats. 1994, Ch. 1116, Sec. 1. Effective January 1, 1995.)



1253.1

An unemployed individual who is in all respects otherwise eligible for unemployment compensation benefits shall not be deemed ineligible for any week in which, for not exceeding two working days, he cannot reasonably be expected to work because:

(a) He is unlawfully detained.

(b) He is lawfully detained or arrested, but the charge against such individual is subsequently dismissed.

(c) Notwithstanding any other provision of this division, any determination made pursuant to subdivision (b) of this section may, if no appeal has been filed therefrom, be reconsidered by the department within 15 days from the date that the charge is dismissed. Notice of any reconsidered determination shall be given to the claimant and any employer or employing unit which received notice under Section 1328 or 1331, and the claimant or employer may appeal therefrom in the manner prescribed in Section 1328.

(Amended by Stats. 1975, Ch. 768.)



1253.12

An unemployed individual who is in all respects otherwise eligible for unemployment compensation benefits, shall not be deemed ineligible for any week in which:

(a) For not exceeding two working days, he or she cannot reasonably be expected to work because there has been a death in his or her immediate family in the state in which he or she resides.

(b) For not exceeding four working days, he or she cannot reasonably be expected to work because there has been a death in his or her immediate family outside of the state in which he or she resides.

(Amended by Stats. 1978, Ch. 397.)



1253.15

An unemployed individual who has been discharged from any branch of the United States armed services and who is in all respects otherwise eligible for unemployment compensation benefits shall not be deemed ineligible in any week for which he has unexpired leave time for which he has been compensated upon his discharge.

(Added by Stats. 1971, Ch. 1306.)



1253.2

An unemployed individual who is in all respects otherwise eligible for unemployment compensation benefits shall not be deemed ineligible for any week in which pursuant to the provisions of a collective bargaining agreement he is allowed not more than one uncompensated day off in that week or is allowed not more than one uncompensated holiday on one day in that week if:

(a) He is employed in longshoring operations;

(b) His employer regularly offers employment to individuals employed in such operations seven days a week;

(c) He is able to work and available for work for six days of the week except as provided in Section 1253.1 or 1253.12.

(Amended by Stats. 1979, Ch. 373.)



1253.3

(a) Notwithstanding any other provision of this division, unemployment compensation benefits, extended duration benefits, and federal-state extended benefits are payable on the basis of service to which Section 3309(a)(1) of the Internal Revenue Code of 1954 applies, in the same amount, on the same terms, and subject to the same conditions as benefits payable on the basis of other service subject to this division, except as provided by this section.

(b) Benefits specified by subdivision (a) based on service performed in the employ of a nonprofit organization, or of any entity as defined by Section 605, with respect to service in an instructional, research, or principal administrative capacity for an educational institution are not payable to any individual with respect to any week which begins during the period between two successive academic years or terms or, when an agreement provides instead for a similar period between two regular but not successive terms, during that period, or during a period of paid sabbatical leave provided for in the individual s contract, if the individual performs services in the first of the academic years or terms and if there is a contract or a reasonable assurance that the individual will perform services for any educational institution in the second of the academic years or terms.

(c) Benefits specified by subdivision (a) based on service performed in the employ of a nonprofit organization, or of any entity as defined by Section 605, with respect to service in any other capacity than specified in subdivision (b) for an educational institution shall not be payable to any individual with respect to any week which commences during a period between two successive academic years or terms if the individual performs the service in the first of the academic years or terms and there is a reasonable assurance that the individual will perform the service in the second of the academic years or terms. However, if the individual was not offered an opportunity to perform the services for an educational institution for the second of the academic years or terms, the individual shall be entitled to a retroactive payment of benefits for each week for which the individual filed a timely claim for benefits and for which benefits were denied solely by reason of this subdivision. Retroactive benefits shall be claimed in accordance with the department s procedures which shall specify that except where the individual was entitled to benefits based on services performed for other than an educational institution, an individual who has a reasonable assurance of reemployment may satisfy the search for work requirement of subdivision (e) of Section 1253, by registering for work pursuant to subdivision (b) of Section 1253 during the period between the first and second academic terms or years. A claim for retroactive benefits may be made no later than 30 days following the commencement of the second academic year or term.

(d) Benefits specified by subdivision (a) based on service performed in the employ of a nonprofit organization, or of any entity as defined by Section 605, with respect to services specified by subdivision (b) or (c), are not payable to any individual with respect to any week that commences during an established and customary vacation period or holiday recess if the individual performs the services in the period immediately before the vacation period or holiday recess, and there is a reasonable assurance that the individual will perform the services in the period immediately following the vacation period or holiday recess.

(e) With respect to any services specified by subdivision (b) or (c), compensation payable on the basis of services in that capacity may be denied as specified in subdivision (b), (c), or (d) to any individual who performed the services in an educational institution while in the employ of an educational service agency, and for this purpose the term educational service agency means a governmental agency or governmental entity that is established and operated exclusively for the purpose of providing the services to one or more educational institutions.

(f) Benefits specified by subdivision (a) based on service performed in the employ of a nonprofit organization, or of any entity as defined by Section 605, are not payable during the periods of time, and subject to the same conditions, contained in subdivisions (b), (c), (d), and (h), if the services are provided to, or on behalf of, an educational institution.

(g) For purposes of this section, reasonable assurance includes, but is not limited to, an offer of employment or assignment made by the educational institution, provided that the offer or assignment is not contingent on enrollment, funding, or program changes. An individual who has been notified that he or she will be replaced and does not have an offer of employment or assignment to perform services for an educational institution is not considered to have reasonable assurance.

(h) For purposes of this section, if the time for service performed during the period of and pursuant to any contract for any academic year or term by an individual for any employing unit as specified in subdivision (b) or (c) constitutes one-half or more of the time in total service performed for the employing unit by the individual during that same period for remuneration, all the services of the individual for the employing unit for that period shall be deemed subject to the benefit payment restriction provisions of this section.

(i) Any entity as defined by Section 605, with respect to any individual performing a service in any other capacity other than specified in subdivision (b) for an educational institution, shall provide a written statement indicating the following to the individual no later than 30 days before the end of the first of the academic years or terms:

(1) Whether or not there is a reasonable assurance of reemployment.

(2) Whether or not it is stated that the individual has no reasonable assurance of reemployment, that the individual should file a claim for benefits at the close of the academic year or term.

(3) If it is stated that the individual has reasonable assurance of reemployment, the written statement shall also inform the employee that he or she may file a claim for benefits and that the determination for eligibility for benefits is made by the Employment Development Department and not by the employer.

(4) If it is stated that the individual has reasonable assurance of reemployment, that the individual shall be entitled to a retroactive payment of benefits if the individual is not offered an opportunity to perform the services for the educational institution for the second of the academic years or terms, if the individual is otherwise eligible and he or she filed a claim for each week benefits are claimed, and if a claim for retroactive benefits is made no later than 30 days following the commencement of the second academic year or term.

(Amended by Stats. 2001, Ch. 255, Sec. 15. Effective January 1, 2002. Applicable from December 21, 2000, pursuant to Sec. 17 of Ch. 255.)



1253.4

Unemployment compensation benefits, extended duration benefits, and federal-state extended benefits shall not be payable to any individual on the basis of any services, substantially all of which consist of participating in sports or athletic events or training or preparing to so participate, for any week which commences during the period between two successive sport seasons, or similar periods, if such individual performed such services in the first of such seasons, or similar periods, and there is a reasonable assurance that such individual will perform such services in the later of such seasons, or similar periods.

(Repealed and added by Stats. 1978, Ch. 2.)



1253.5

Notwithstanding the provisions of subdivision (c) of Section 1253, if an individual is, in all other respects, eligible for benefits under this part, and such individual becomes unable to work due to a physical or mental illness or injury for one or more days during such week, he shall be paid unemployment compensation benefits at the rate of one-seventh the weekly benefit amount payable for that week for each day which he is available for work and able to work. The amount of benefits payable, if not a multiple of one dollar ($1), shall be computed to the next higher multiple of one dollar ($1). The individual shall not be entitled to unemployment compensation benefits for any day during such week which he is unable to work due to such physical or mental illness or injury.

(Added by Stats. 1974, Ch. 1185.)



1253.6

For purposes of subdivision (c) of Section 1253, an unemployed individual who is in all respects otherwise eligible for unemployment compensation benefits, shall not be deemed to be not able to, or unavailable for, work for any week in which such person is not able to, or available for, work solely because such person is serving on a grand or petit jury, or is responding to a subpoena.

(Amended by Stats. 1977, Ch. 473.)



1253.7

For the purposes of subdivision (e) of Section 1253, an individual shall not be disqualified for any week solely because of either of the following:

(a) The individual is before any court of the United States or any state pursuant to a lawfully issued summons to appear for jury duty.

(b) The individual is hospitalized for treatment of an emergency or life-threatening condition.

(Added by Stats. 1985, Ch. 716, Sec. 1.)



1253.8

An unemployed individual shall not be disqualified for eligibility for unemployment compensation benefits solely on the basis that he or she is only available for part-time work. If an individual restricts his or her availability to part-time work, he or she may be considered to be able to work and available for work pursuant to subdivision (c) of Section 1253 if it is determined that all of following conditions exist:

(a) The claim is based on the part-time employment.

(b) The claimant is actively seeking and is willing to accept work under essentially the same conditions as existed while the wage credits were accrued.

(c) The claimant imposes no other restrictions and is in a labor market in which a reasonable demand exists for the part-time services he or she offers.

(Repealed and added by Stats. 2001, Ch. 409, Sec. 3. Effective January 1, 2002.)



1253.9

An unemployed individual may not be disqualified for unemployment compensation benefits solely on the basis that he or she is a student. An unemployed individual may be considered to be able and available for work pursuant to subdivision (c) of Section 1253, if the school attendance does not eliminate a substantial portion of the individual s full-time labor market availability. If an unemployed individual restricts his or her availability to part-time work due to school attendance, he or she may be considered to be able to work and available for work if he or she meets the criteria set forth in Section 1253.8.

(Added by Stats. 2002, Ch. 1022, Sec. 10. Effective September 28, 2002.)



1254

No week shall be counted as a week of unemployment under subdivision (d) of Section 1253:

(a) Unless it occurs within the benefit year which includes the week with respect to which he claims payment of unemployment compensation benefits, but this requirement shall not interrupt the payment of such benefits for consecutive weeks of unemployment. The week immediately preceding a benefit year, if part of one uninterrupted period of unemployment which continues into that benefit year shall be deemed, for the purposes of this section only, to be within such benefit year as well as within the preceding benefit year.

(b) If unemployment compensation benefits have been paid with respect to that week.

(c) Unless the individual was eligible for unemployment compensation benefits with respect thereto in all respects, except for the requirements of subdivision (d) of Section 1253 and Section 1281.

(Enacted by Stats. 1953, Ch. 308.)



1255

An individual is not eligible for unemployment compensation benefits on account of unemployment for any week or part of any week with respect to which he has received or is seeking unemployment benefits under an unemployment compensation law of any other state or of the United States. If the appropriate agency of the other state or of the United States finally determines that he is not entitled to unemployment compensation benefits, this section shall not apply.

(Enacted by Stats. 1953, Ch. 308.)



1255.3

(a) Except as provided by subdivisions (c) and (d), the amount of unemployment compensation benefits, extended duration benefits, and federal-state extended benefits payable to an individual for any week which begins after March 31, 1980, and which begins in a period with respect to which that individual is receiving a governmental or other pension, retirement or retired pay, annuity, or any other similar periodic payment which is based on the previous work of the individual shall be reduced, but not below zero, by an amount equal to the amount of the pension, retirement or retired pay, annuity, or other payment, which is reasonably attributable to that week.

(b) Subdivision (a) shall be operative only during such time as Section 3304 of the Federal Unemployment Tax Act requires that state unemployment insurance laws contain those provisions as a condition of certification of state unemployment insurance laws by the Secretary of Labor.

(c) Subdivision (a) shall apply to any pension, retirement or retired pay, annuity, or other similar periodic payment only if both of the following are met:

(1) The pension, retirement or retired pay, annuity, or similar payment is under a plan maintained (or contributed to) by a base period or chargeable employer.

(2) In the case of such a payment not made under the federal Social Security Act or the federal Railroad Retirement Act of 1974 (or the corresponding provisions of prior law), services performed for the employer by the individual after the beginning of the base period (or remuneration for such services) affect eligibility for, or increase the amount of, such pension, retirement or retired pay, annuity, or similar periodic payment.

(d) (1) Subdivision (a) shall not apply to any pension, retirement or retired pay, annuity or other similar periodic payment if the individual has made any contribution to the pension, retirement or retired pay, annuity, or other similar periodic payment.

(2) The amendments made to this subdivision during the 1986 portion of the 1985 86 Regular Session shall apply to new claims filed with an effective date beginning on or after January 1, 1987.

(e) The amendments made to subdivision (c) of this section during the 1985 portion of the 1985 86 Regular Session shall apply retroactively to all unemployment compensation benefits, extended duration benefits, and federal-state extended benefits, payable to an individual for any week which begins after November 1, 1980.

(Amended by Stats. 1987, Ch. 956, Sec. 1. Effective September 22, 1987.)



1255.5

(a) An individual is not eligible for unemployment compensation benefits or extended duration benefits for the same day or days of unemployment for which he is allowed by the Workmen s Compensation Appeals Board, or for which he receives, benefits in the form of cash payments for temporary total disability indemnity, under a workmen s compensation law, or employer s liability law of this state, or of any other state, or of the federal government, except that if such cash payments are less than the amount he would otherwise receive as unemployment compensation benefits or extended duration benefits under this division, he shall be entitled to receive for such day or days, if otherwise eligible, unemployment compensation benefits or extended duration benefits reduced by the amount of such cash payments.

(b) Notwithstanding any other provision of this division, an individual who is ineligible to receive unemployment compensation benefits or extended duration benefits under subdivision (a) of this section for one or more days of a week of unemployment and who is eligible to receive unemployment compensation benefits or extended duration benefits for the other days of that week is, with respect to that week, entitled to an amount of unemployment compensation benefits or extended duration benefits computed by reducing his weekly benefit amount by the amount of temporary total disability indemnity received for that week.

(c) The amount determined under subdivision (a) or (b), if not a multiple of one dollar ($1), shall be computed to the next higher multiple of one dollar ($1).

(Added by Stats. 1967, Ch. 1721.)



1255.7

(a) The Department of Child Support Services shall notify the director whether an individual filing a claim for unemployment compensation after October 1, 1982, owes support obligations as defined under subdivision (h), and notify the department of any changes in the status of these individuals to ensure that the department has a current record.

(b) The department shall maintain and keep current a record of individuals who owe support obligations and who may have claims for unemployment compensation benefits.

(c) The department shall deduct and withhold support obligations as defined under subdivision (h) from any unemployment compensation payable to an individual who owes these obligations.

(d) Any amount deducted and withheld under subdivision (c) shall be paid by the department to the appropriate county or to the Department of Child Support Services as the assigned payee, as stipulated by mutual agreement, in the interagency agreement between the department and the Department of Child Support Services.

(e) Any amount deducted and withheld under subdivision (c) shall for all purposes be treated as if it were paid to the individual as unemployment compensation and paid by the individual to the Department of Child Support Services.

(f) For purposes of subdivisions (a) to (e), inclusive, unemployment compensation means any compensation payable under this division, except Part 2 (commencing with Section 2601), but including amounts payable by the department pursuant to an agreement under any federal unemployment compensation law.

(g) This section applies only if appropriate arrangements have been made for reimbursement by the Department of Child Support Services for the administrative costs incurred by the Employment Development Department.

(h) For purposes of this section, support obligations means the child and related spousal support obligations which are being enforced pursuant to a plan described in Section 454 of the Social Security Act and as that section may hereafter be amended. However, to the extent related spousal support obligations may not be collected from unemployment compensation under federal law, those obligations shall not be included in the definition of support obligations under this section.

(Amended by Stats. 2000, Ch. 808, Sec. 116. Effective September 28, 2000.)



1256

An individual is disqualified for unemployment compensation benefits if the director finds that he or she left his or her most recent work voluntarily without good cause or that he or she has been discharged for misconduct connected with his or her most recent work.

An individual is presumed to have been discharged for reasons other than misconduct in connection with his or her work and not to have voluntarily left his or her work without good cause unless his or her employer has given written notice to the contrary to the department as provided in Section 1327, setting forth facts sufficient to overcome the presumption. The presumption provided by this section is rebuttable.

An individual whose employment is terminated under the compulsory retirement provisions of a collective bargaining agreement to which the employer is a party, shall not be deemed to have left his or her work without good cause.

An individual may be deemed to have left his or her most recent work with good cause if he or she leaves employment to accompany his or her spouse or domestic partner to a place or to join him or her at a place from which it is impractical to commute to the employment. For purposes of this section spouse includes a person to whom marriage is imminent, and domestic partner includes a person to whom a domestic partnership, as described in Section 297 of the Family Code, is imminent.

An individual may be deemed to have left his or her most recent work with good cause if he or she leaves employment to protect his or her family, or himself or herself, from domestic violence abuse.

An individual shall be deemed to have left his or her most recent work with good cause if he or she elects to be laid off in place of an employee with less seniority pursuant to a provision in a collective bargaining agreement that provides that an employee with more seniority may elect to be laid off in place of an employee with less seniority when the employer has decided to lay off employees.

(Amended by Stats. 2010, Ch. 678, Sec. 3.5. Effective January 1, 2011.)



1256.1

(a) If the employment of an individual is terminated due to his absence from work for a period in excess of 24 hours because of his incarceration and he is convicted of the offense for which he was incarcerated or of any lesser included offense, he shall be deemed to have left his work voluntarily without good cause for the purposes of Section 1256. A plea or verdict of guilty, or a conviction following a plea of nolo contendere, is deemed to be a conviction within the meaning of this section irrespective of whether an order granting probation or other order is made suspending the imposition of the sentence or whether sentence is imposed but execution thereof is suspended.

(b) Notwithstanding any other provision of this division, any determination made prior to a conviction or other final disposition of the criminal complaint or accusation by the court as to whether an individual who is terminated due to his absence from work because of incarceration voluntarily leaves without good cause may, if no appeal has been taken from the determination, for good cause be reconsidered by the department during the benefit year or extended duration period to which the determination relates. Notice of any reconsidered determination shall be given to the claimant and any employer or employing unit which received notice under Section 1328 or 1331, and the claimant or employer may appeal therefrom in the manner prescribed in Section 1328.

(Amended by Stats. 1972, Ch. 833.)



1256.2

(a) Except as otherwise provided in subdivision (b), an individual who terminates his or her employment shall not be deemed to have left his or her most recent work without good cause if his or her employer deprived the individual of equal employment opportunities on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code.

(b) Subdivision (a) does not apply to the following:

(1) A deprivation of equal employment opportunities that is based upon a bona fide occupational qualification or applicable security regulations established by the United States or this state, specifically, as provided in Section 12940 of the Government Code.

(2) An individual who fails to make reasonable efforts to provide the employer with an opportunity to remove any unintentional deprivation of the individual s equal employment opportunities.

(Amended by Stats. 2004, Ch. 788, Sec. 32. Effective January 1, 2005.)



1256.3

For the purposes of Sections 1256, 1256.1, 1256.2, 1256.4, and 1256.5, most recent work is that work in which a claimant last performed compensated services:

(a) Prior to and nearest the date of filing a valid new, reopened, or additional claim for unemployment compensation benefits, a valid primary, reopened, or additional claim for extended duration benefits, or a valid application, or reopened or additional claim for federal-state extended benefits.

(b) During the calendar week for which a continued claim is filed.

(Amended by Stats. 2005, Ch. 152, Sec. 12. Effective January 1, 2006.)



1256.4

(a) An individual is disqualified for unemployment compensation benefits if either of the following occur:

(1) The director finds that he or she was discharged from his or her most recent work for chronic absenteeism due to intoxication or reporting to work while intoxicated or using intoxicants on the job, or gross neglect of duty while intoxicated, when any of these incidents is caused by an irresistible compulsion to use or consume intoxicants, including alcoholic beverages.

(2) He or she otherwise left his or her most recent employment for reasons caused by an irresistible compulsion to use or consume intoxicants, including alcoholic beverages.

(b) An individual disqualified under this section, under a determination transmitted to him or her by the department, is ineligible to receive unemployment compensation benefits under this part for the week in which the separation occurs, and continuing until he or she has performed service in bona fide employment for which remuneration is received equal to or in excess of five times his or her weekly benefit amount, or until a physician or authorized treatment program administrator certifies that the individual has entered into and is continuing in, or has completed, a treatment program for his or her condition and is able to return to employment.

(c) The department shall advise each individual disqualified under this section of the benefits available under Part 2 (commencing with Section 2601), and, if assistance in locating an appropriate treatment program is requested, refer the individual to the appropriate county drug or alcohol program administrator.

(Added by renumbering Section 1256.5 by Stats. 2005, Ch. 152, Sec. 13. Effective January 1, 2006.)



1256.5

(a) An individual shall be deemed to have left his or her most recent work with good cause if the director finds that he or she leaves employment because of sexual harassment if the individual has taken reasonable steps to preserve the working relationship. No steps shall be required if the director finds it would have been futile. For purposes of this subdivision, unwelcome sexual advances, requests for sexual favors, and other verbal, visual, or physical conduct of a sexual nature constitutes sexual harassment when any of the following occur:

(1) Submission to the conduct is made either explicitly or implicitly a term or condition of an individual s employment.

(2) Submission to or rejection of the conduct by an individual is used as the basis for employment decisions affecting the individual.

(3) The conduct has the purpose or effect of unreasonably interfering with an individual s work performance or creating an intimidating, hostile, or offensive working environment.

(b) Findings of fact and law by the director shall not collaterally estop adjudication of the issue of sexual harassment in another forum.

(Amended by Stats. 2006, Ch. 538, Sec. 644. Effective January 1, 2007.)



1257

An individual is also disqualified for unemployment compensation benefits if:

(a) He or she willfully, for the purpose of obtaining unemployment compensation benefits, either made a false statement or representation, including, but not limited to, using a false name, false social security number, or other false identification, with actual knowledge of the falsity thereof, or withheld a material fact in order to obtain any unemployment compensation benefits under this division.

(b) He or she, without good cause, refused to accept suitable employment when offered to him or her, or failed to apply for suitable employment when notified by a public employment office.

(Amended by Stats. 1995, Ch. 397, Sec. 1. Effective January 1, 1996.)



1258

Suitable employment means work in the individual s usual occupation or for which he is reasonably fitted, regardless of whether or not it is subject to this division.

In determining whether the work is work for which the individual is reasonably fitted, the director shall consider the degree of risk involved to the individual s health, safety, and morals, his physical fitness and prior training, his experience and prior earnings, his length of unemployment and prospects for securing local work in his customary occupation, and the distance of the available work from his residence, and such other factors as would influence a reasonably prudent person in the individual s circumstances.

(Amended by Stats. 1975, Ch. 715.)



1258.5

Suitable employment does not include employment with an employer who does not:

(a) Possess an appropriate state license to engage in his business, trade, or profession; or

(b) Withhold or hold in trust the employee contributions required by Part 2 (commencing with Section 2601) of this division for unemployment compensation disability benefits and does not transmit all such employee contributions to the department for the Disability Fund as required by Section 986; or

(c) Carry either workers compensation insurance or possess a certificate of self-insurance as required by Division 4 (commencing with Section 3201) of the Labor Code.

(Amended by Stats. 1979, Ch. 373.)



1259

Notwithstanding any other provisions of this division, no work or employment shall be deemed suitable and benefits shall not be denied to any otherwise eligible and qualified individual for refusing new work under any of the following conditions:

(a) If the position offered is vacant due directly to a strike, lockout, or other labor dispute.

(b) If the wages, hours, or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality.

(c) If, as a condition of being employed, the individual would be required to join a company union or to resign from or refrain from joining any bona fide labor organization.

(d) If the offer of employment is from an employer who does not possess an appropriate state license to engage in his business, trade, or profession if required by state law.

(e) If the offer of employment is from an employer who does not carry either workmen s compensation insurance or possess a certificate of self-insurance as required by Division 4 (commencing with Section 3201) of the Labor Code.

(f) If the offer of employment is from an employer who does not withhold or hold in trust the employee contributions required by Part 2 (commencing with Section 2601) of this division for unemployment compensation disability benefits and does not transmit all such employee contributions to the department for the Disability Fund as required by Section 986.

(Amended by Stats. 1977, Ch. 1252.)



1260

(a) An individual disqualified under Section 1256, under a determination transmitted to him or her by the department, is ineligible to receive unemployment compensation benefits for the week in which the act that causes his or her disqualification occurs and continuing until he or she has, subsequent to the act that causes disqualification and his or her registration for work, performed service in bona fide employment for which remuneration is received equal to or in excess of five times his or her weekly benefit amount.

(b) An individual disqualified under subdivision (b) of Section 1257, under a determination transmitted to him or her by the department, is ineligible to receive unemployment compensation benefits for not less than 2 nor more than 10 consecutive weeks beginning with:

(1) The week in which the cause of his or her disqualification occurs, if he or she registers for work in that week.

(2) The week subsequent to the occurrence of the cause of his or her disqualification in which he or she first registers for work, if he or she does not register for work in the week in which the cause of his or her disqualification occurs.

(c) An individual disqualified under subdivision (a) of Section 1257, under a determination transmitted to him or her by the department, and who was not paid any benefit amount as a result of his or her false statement or representation, is ineligible to receive unemployment compensation benefits for two weeks commencing with the week in which the determination is mailed to or personally served upon him or her, or any subsequent week, for which he or she is first otherwise in all respects eligible for unemployment compensation benefits and for not more than 13 subsequent weeks for which he or she is otherwise in all respects eligible for unemployment compensation benefits. No disqualification under this subdivision shall be applied to any week if all or any portion of the week is beyond the three-year period next succeeding the date of the mailing or personal service of the determination. This subdivision shall not apply to an individual convicted under Section 2101.

(d) An individual disqualified under subdivision (a) of Section 1257, under a determination transmitted to him or her by the department, and who was paid any benefit amount as a result of his or her false statement or representation, is ineligible to receive unemployment compensation benefits for five weeks commencing with the week in which the determination is mailed to or personally served upon him or her, or any subsequent week, for which he or she is first otherwise in all respects eligible for unemployment compensation benefits and for not more than 10 subsequent weeks for which he or she is otherwise in all respects eligible for unemployment compensation benefits. No disqualification under this subdivision shall be applied to any week if all or any portion of the week is beyond the three-year period next succeeding the date of the mailing or personal service of the determination. This subdivision shall not apply to an individual convicted under Section 2101.

(e) Notwithstanding subdivision (c) or (d), an individual who is subject to a disqualification that is imposed under subdivision (b) of Section 1257 may, if he or she is otherwise in all respects eligible for unemployment compensation benefits, concurrently serve a disqualification imposed under subdivision (a) of Section 1257.

(Amended by Stats. 1989, Ch. 1146, Sec. 13.)



1260.1

Notwithstanding any other provision of this division, benefits shall not be denied to any individual by reason of cancellation of wage credits or total reduction of his benefit rights for any cause other than discharge for misconduct connected with his work, fraud in connection with a claim for benefits, or receipt of disqualifying income. This section shall not be construed to authorize cancellation of wage credits or total reduction of benefit rights for any cause whatsoever, nor shall it limit or affect any other section that provides for cancellation of wage credits or total reduction of benefit rights for any cause permitted under this section.

(Added by Stats. 1972, Ch. 833.)



1261

When successive disqualifications under Section 1257 occur, the director may extend the period of ineligibility provided for in Section 1260 for an additional period not to exceed eight additional weeks.

(Amended by Stats. 1965, Ch. 1897.)



1262

An individual is not eligible for unemployment compensation benefits, and these benefits shall not be payable to him or her, if the individual left his or her work because of a trade dispute. The individual shall remain ineligible for the period during which he or she continues out of work by reason of the fact that the trade dispute is still in active progress in the establishment in which he or she was employed.

(Amended by Stats. 2006, Ch. 538, Sec. 645. Effective January 1, 2007.)



1262.5

Whenever the department learns that a trade dispute is in progress, the department shall promptly conduct an investigation and make investigation findings as to the nature, location, labor organizations and employers involved, and other relevant facts concerning the trade dispute as it deems necessary. The department shall provide its findings to its field offices in locations affected by the trade dispute, and shall, upon request, make its findings available to any employer, employers association or labor organization involved in the trade dispute. The department s investigation findings shall be based upon the information then available to it and shall not be a determination as to the eligibility of any claimant for benefits under Section 1262.

(Repealed and added by Stats. 1976, Ch. 1100.)



1263

(a) Any individual convicted under Section 2101 by any court of competent jurisdiction of willfully making a false statement or knowingly failing to disclose a material fact to obtain or increase any benefit or payment under this division shall forfeit any rights to benefits for the week in which the criminal complaint was filed and for the 51 consecutive calendar weeks which immediately follow that week, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing the individual to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty or dismissing the criminal complaint, but a forfeiture of benefits under this subdivision shall extend no later than the effective date of any order under Section 1203.4 of the Penal Code, and, if the period of forfeiture has not previously expired, the forfeiture of benefits under this subdivision shall terminate as of the effective date of any such order.

(b) Any individual convicted under Section 2101 by any court of competent jurisdiction of willfully making a false statement or knowingly failing to disclose a material fact to obtain or increase any benefit or payment under this part, Part 3 (commencing with Section 3501), or Part 4 (commencing with Section 4001) shall, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing the individual to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty or dismissing the criminal complaint, be ineligible to receive unemployment compensation or extended duration benefits or federal-state extended benefits for the week in which the criminal complaint was filed, or any subsequent week, for which he or she is first otherwise in all respects eligible for unemployment compensation or extended duration benefits or federal-state extended benefits and for 14 subsequent weeks for which he or she is otherwise in all respects eligible for unemployment compensation or extended duration benefits or federal-state extended benefits. No disqualification under this subdivision shall be applied to any week if all or any portion of the week is beyond the three-year period next succeeding the date of the filing of the criminal complaint.

(c) The department shall, effective upon the date of the filing of a criminal complaint against an individual prosecuted under Section 2101, suspend the payment of benefits to the individual.

(d) A plea or verdict of guilty, or a conviction following a plea of nolo contendere, is deemed to be a conviction within the meaning of this section irrespective of whether an order granting probation or other order is made suspending the imposition of the sentence or whether sentence is imposed but execution thereof is suspended.

(e) Notwithstanding the provisions of this section, an individual may during a period of forfeiture under subdivision (a) of this section meet the conditions to remove any disqualification that is imposed under Sections 1260 or 1261, or subdivision (b) of this section, but no week during the period of forfeiture shall be used to offset the amount of any overpayment.

(Amended by Stats. 1991, Ch. 212, Sec. 1.)



1264

(a) (1) Unemployment compensation benefits, extended duration benefits, and federal-state extended benefits shall not be payable on the basis of services performed by an alien unless the alien is an individual who was lawfully admitted for permanent residence at the time the services were performed, was lawfully present for purposes of performing the services, or was permanently residing in the United States under color of law at the time the services were performed, including an alien who was lawfully present in the United States as a result of the application of the provisions of Section 203(a)(7) or Section 212(d)(5) of the Immigration and Nationality Act.

(2) For purposes of paragraph (1), and only to the extent authorized by federal law, an alien who (A) is the subject of a notice of decision from the federal government granting deferred action under the federal Deferred Action for Childhood Arrivals program announced by the United States Secretary of Homeland Security on June 15, 2012, and (B) performed the services while he or she was in receipt of a valid employment authorization from the federal government, is a person who was lawfully present for purposes of performing those services.

(b) Any data or information required of individuals applying for benefits specified by subdivision (a) to determine whether these benefits are not payable to them because of their alien status shall be uniformly required from all applicants for these benefits.

(c) In the case of an individual whose application for benefits specified by subdivision (a) would otherwise be approved, no determination by the department, an administrative law judge, or the appeals board that these benefits to the individual are not payable because of his or her alien status shall be made except upon a preponderance of the evidence.

(d) If an alien presents evidence that the Immigration and Naturalization Service has granted the alien employment authorization as a result of the alien s application for temporary residence status under the federal Immigration Reform and Control Act of 1986 (Public Law 99-603), pending a final determination on this application the department shall not do either of the following:

(1) Commence or continue to pursue any administrative or judicial action to collect benefits where there has been a final determination that these benefits have been overpaid or chargeable to the alien, because of the alien s immigration status at the time he or she performed the services compensated by his or her base period wages.

(2) Determine that the alien was overpaid benefits in the current benefit year or in any prior benefit year, if the basis for the determination is the assumption that because the alien is an applicant for temporary resident status he or she was not, while performing the services compensated by base period wages, lawfully admitted for permanent residence, lawfully present for purposes of performing the services that were compensated by his or her base period wages, or permanently residing in the United States under color of law.

(e) If the Immigration and Naturalization Service grants the application and adjusts the alien s status to that of lawful temporary resident, the department shall not take any action described in paragraph (1) of subdivision (d) or make any determination described in paragraph (2) of subdivision (d). If an alien is not in the status of being lawfully admitted for permanent residence, lawfully present for the purpose of performing the services compensated by his or her base period wages, or permanently residing in the United States under color of law, at the time the alien s lawful temporary permanent status terminates, then compensation shall not be payable on the basis of services performed by the alien after the termination.

(f) Nothing in subdivision (d) shall be construed to require the department to do any of the following:

(1) Repay any amounts collected under any present or past action as described in paragraph (1) of subdivision (d).

(2) Redetermine the eligibility for unemployment compensation benefits of any alien who the department originally determined to be ineligible because of the alien s status at the time he or she performed the services compensated by his or her base period wages and with respect to whom the determination has become final.

(3) Apply subdivision (d) or (e) retroactively.

(g) If the United States Secretary of Labor finds that subdivisions (d) and (e) are not in conformity with the federal Unemployment Tax Act, and effective as of the date that this finding becomes final, subdivisions (d), (e), and (f) shall be inoperative and of no legal force or effect.

(h) Unless subdivisions (d), (e), and (f) have earlier become inoperative and of no legal force or effect pursuant to a finding by the Secretary of Labor under subdivision (g), subdivisions (d), (e), (f), and (g) shall remain in effect only until September 30, 1990, and as of that date shall become inoperative, unless a later enacted statute which is chaptered before September 30, 1990, deletes or extends that date. Notwithstanding this subdivision, however, the department shall not take any action to collect benefits from an individual when the collection against that individual was suspended pursuant to subdivision (e) prior to September 30, 1990.

(Amended by Stats. 2013, Ch. 571, Sec. 2. Effective January 1, 2014.)



1265

Notwithstanding any other provisions of this division, payments to an individual under a plan or system established by an employer which makes provisions for his employees generally, or for a class or group of his employees, for the purpose of supplementing unemployment compensation benefits shall not be construed to be wages or compensation for personal services under this division and benefits payable under this division shall not be denied or reduced because of the receipt of payments under such arrangements or plans.

This amendment is hereby declared to be merely a clarification of the original intention of the Legislature and is not a substantive change, and is in conformity with the existing administrative interpretation of the law.

(Added by Stats. 1959, Ch. 1077.)



1265.1

(a) Notwithstanding any other provision of this division, payments to an individual by an employer who has failed to provide the advance notice of facility closure required by the federal Worker Adjustment and Retraining Notification (WARN) Act (29 U.S.C. Sec. 2101 et seq.) or Chapter 4 (commencing with Section 1400) of Part 4 of Division 2 of the Labor Code may not be construed to be wages or compensation for personal services under this division.

(b) Benefits payable under this division may not be denied or reduced because of the receipt of payments related in any way to an employer s violation of the WARN Act or Chapter 4 (commencing with Section 1400) of Part 4 of Division 2 of the Labor Code.

(Amended by Stats. 2004, Ch. 776, Sec. 1. Effective January 1, 2005.)



1265.5

Notwithstanding any other provision of this division, payments to an individual for vacation pay which was earned but not paid for services performed prior to termination of employment shall not be construed to be wages or compensation for personal services under this division and benefits payable under this division shall not be denied or reduced because of the receipt of these payments.

(Amended by Stats. 1991, Ch. 1134, Sec. 1.)



1265.6

Notwithstanding any other provision of this division, payments to an individual for holiday pay for any holiday occurring in a week during which the individual was unemployed shall be deemed wages received for the week in which the individual returns to work, if holiday pay is not paid until the individual returns to work from a definite period of layoff. Payments to an individual for holiday pay for any holiday occurring in a week during which the individual was unemployed shall be deemed wages received for the week in which the holiday falls, if holiday pay is paid prior to the individual s return to work from a definite period of layoff.

However, payments to an individual for holiday pay which was earned but not paid prior to an indefinite layoff, or termination of employment, or commencement of unemployment caused by disability, as the case may be, shall not be construed to be wages or compensation for personal services under this division and benefits payable under this division shall not be denied or reduced because of the receipt of these payments.

(Amended by Stats. 1987, Ch. 929, Sec. 3.)



1265.7

Notwithstanding any other provision of this division, payments to an individual for sick pay which was earned but not paid for services performed prior to termination of employment, shall not be construed to be wages or compensation for personal services under this division and benefits payable under this division shall not be denied or reduced because of the receipt of such payments.

(Added by Stats. 1976, Ch. 1054.)



1265.9

Notwithstanding any other provision of this division, payments for severance pay or terminal pay to an individual who is terminated from his or her employment as a direct result of the expansion of a federal redwood park in northern California by reason of legislation enacted by Congress in 1977 or 1978, shall not be construed to be wages or compensation for personal services under this division, and benefits payable under this division shall not be denied or reduced because of the receipt of such payment.

(Added by renumbering Section 1265.7 (as added by Stats. 1977, Ch. 1156) by Stats. 1979, Ch. 373.)






ARTICLE 1.5. California Training Benefits Program

1266

This article shall be known, and may be cited, as the California Training Benefits Program.

(Amended by Stats. 2010, Ch. 591, Sec. 2. Effective January 1, 2011. Operative on date (no later than July 1, 2011) prescribed in Section 1274.20. Repealed as of January 1, 2019, pursuant to Section 1274.10.)



1266.1

Experience has shown that the ability of a large number of the population of California to compete for jobs in the labor market is impaired by advancement in technological improvements, the widespread effects of automation and relocation in our economy, and foreign competition as set forth in petitions certified under the federal Trade Act of 1974, as amended (Title 19, United States Code, Sections 2101 et seq.). The Legislature finds that many individuals in California are lacking in skills that would make them competitive in the labor market. They are in need of training or retraining to upgrade their skills required in demand occupations. It is the policy of this state to assist these individuals by providing unemployment compensation benefits, extended duration benefits, and other federally funded unemployment compensation benefits, including those available under the federal Trade Act of 1974 (Public Law 93-618), as amended by the federal Trade Act of 2002 (Public Law 107-210), during a period of retraining to qualify them for jobs in demand occupations and thus avoid long-term unemployment.

(Added by Stats. 2010, Ch. 591, Sec. 3. Effective January 1, 2011. Operative on date (no later than July 1, 2011) prescribed in Section 1274.20. Repealed as of January 1, 2019, pursuant to Section 1274.10.)



1267

Notwithstanding any other provision of this division, with respect to an unemployed individual otherwise eligible for benefits, those benefits shall not be denied to an individual for any week because he or she is in eligible training or retraining, as described in Section 1269 or 1269.1, or because of the application to any such week in training or retraining of any law of this state relating to availability for work, active search for work, refusal to accept work, or for leaving his or her most recent work, if continuing the most recent work would require the individual to terminate his or her training or retraining course of instruction. The individual is considered to be in training or retraining during regularly scheduled vacation or recess periods, such as Christmas and Thanksgiving holidays, or semester breaks, but not during a summer vacation period. As used in this article, individual includes an exhaustee as defined in Section 3503, and any individual claiming federal-state extended benefits under Part 4 (commencing with Section 4001), and anyone receiving federally funded unemployment compensation benefits.

(Amended by Stats. 2010, Ch. 591, Sec. 4. Effective January 1, 2011. Operative on date (no later than July 1, 2011) prescribed in Section 1274.20. Repealed as of January 1, 2019, pursuant to Section 1274.10.)



1268

An unemployed individual who files a claim for unemployment compensation benefits or extended duration benefits, or an application for federal-state extended benefits or any federally funded unemployment compensation benefits, may apply to the department for a determination of potential eligibility for benefits during a period of training or retraining.

(Added by renumbering Section 1274.2 by Stats. 1984, Ch. 1211, Sec. 5. Repealed as of January 1, 2019, pursuant to Section 1274.10.)



1269

A determination of automatic eligibility for benefits under this article shall be issued to an unemployed individual if the director finds that any of the following applies:

(a) The training is authorized by the federal Workforce Investment Act of 1998 (Public Law 105-220) or by the Employment Training Panel established pursuant to Chapter 3.5 (commencing with Section 10200) of Part 1 of Division 3.

(b) The training is authorized by the federal Trade Act of 1974 (19 U.S.C. Sec. 2101 et seq.), as amended by the federal Trade Act of 2002 (Public Law 107-210), and as those acts may be amended by the federal Trade and Globalization Adjustment Assistance Act of 2009, enacted under the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5), pursuant to a certified petition.

(c) The individual is a participant in the California Work Opportunity and Responsibility to Kids (CalWORKs) program pursuant to Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code, and has entered into a contract with the county welfare department to participate in an education or training program.

(d) (1) The individual is a participant in training with a provider that is certified and on the state s Eligible Training Provider List (ETPL), as authorized by the federal Workforce Investment Act of 1998 (Public Law 105-220), or is a permanent or probationary public school teacher who is a participant in a credential preparation program or training program approved or accredited by the Commission on Teacher Credentialing for additional certification in math, science, or special education, for kindergarten and grades 1 to 12, inclusive, and was laid off. The credential preparation program or training program shall only be approved if a permanent or probationary public school teacher enrolls in the training within three years of being laid off from the public school employer.

(2) The changes made to this subdivision by the act adding this paragraph shall become operative on January 1, 2014.

(e) The individual is a journey level union member and the training or retraining course of instruction is industry-related training necessary due to changes in technology, or industry demands, or is necessary to retain employment or to become more competitive in obtaining employment.

(Amended by Stats. 2012, Ch. 278, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2019, pursuant to Section 1274.10.)



1269.1

If the training is not authorized under Section 1269, a determination of potential eligibility for benefits under this article shall be issued to an unemployed individual if the director finds that all of the following apply:

(a) The individual has been unemployed for four or more continuous weeks, or the individual is unemployed and unlikely to return to his or her most recent workplace because work opportunities in the individual s job classification are impaired by a plant closure or a substantial reduction in employment at the individual s most recent workplace, by advancement in technological improvements, by the effects of automation and relocation in the economy, or because of mental or physical disability that prohibits the individual from utilizing existing occupational skills.

(b) One of the substantial causes of the individual s unemployment is a lack of sufficient current demand in the individual s labor market area for the occupational skills for which the individual is fitted by training and experience or current physical or mental capacity, and that the lack of employment opportunities is expected to continue for an extended period of time, or, if the individual s occupation is one for which there is a seasonal variation in demand in the labor market and the individual has no other skill for which there is current demand.

(c) The training or retraining course of instruction relates to an occupation or skill for which there are, or are expected to be in the immediate future, reasonable employment opportunities in the labor market area in this state in which the individual intends to seek work and there is not a substantial surplus of workers with requisite skills in the occupation in that area.

(d) The training or retraining course of instruction is one approved by the director and can be completed within a reasonable period of time.

(e) The training or retraining course is a full-time course prescribed for the primary purpose of training the applicant in skills that will allow him or her to obtain employment in a demand occupation.

(f) The individual can be reasonably expected to complete the training or retraining successfully.

(g) The beginning date of training is more than three years after the beginning date of training last approved for the individual under this subdivision.

(h) (1) If a determination of potential eligibility for benefits is issued under this section, except under subdivision (c), and when federal extended unemployment insurance benefits are in effect, the director may find that an unemployed individual is eligible for training benefits if the individual is enrolled in a community college or other accredited postsecondary education program with the purpose of preparing the applicant in academic or job skills, including remedial training, that will increase employment opportunities or that leads to an industry-recognized credential or certificate designed for a specific occupation. If an individual is approved for training benefits under this subdivision and the federal extended unemployment insurance benefits are subsequently no longer in effect, the individual shall remain eligible as long as he or she is attending the training and is meeting the provisions of this article.

(2) For purposes of this section, the following terms have the following meanings:

(A) Accredited means an institution recognized or approved by an accrediting agency recognized by the United States Department of Education.

(B) Accrediting agency is an agency recognized by the United States Department of Education.

(Added by Stats. 2010, Ch. 591, Sec. 6. Effective January 1, 2011. Operative on date (no later than July 1, 2011) prescribed in Section 1274.20. Repealed as of January 1, 2019, pursuant to Section 1274.10.)



1270

As used in this article:

(a) Demand occupation means an occupation in a labor market area in which the director determines work opportunities are available and there is not a surplus of qualified applicants.

(b) Labor market area means a county, or aggregation of counties designated by the department that meets criteria of population, population density, commute patterns, and social and economic integration specified by the department.

(Amended by Stats. 1992, Ch. 577, Sec. 2. Effective January 1, 1993. Repealed as of January 1, 2019, pursuant to Section 1274.10.)



1271

(a) Any unemployed individual receiving unemployment compensation benefits payable under this division, who applies for a determination of potential eligibility for benefits under this article no later than the 16th week of his or her receiving these benefits, and is determined eligible for benefits under this article, is entitled to a training extension on his or her unemployment compensation claim, if necessary, to complete approved training.

(b) The training extension shall provide the claimant with a maximum of 52 times the weekly benefit amount, which shall include the maximum benefit award on the parent unemployment compensation claim.

(c) The parent unemployment compensation claim shall be the unemployment compensation claim in existence at the time the claimant is determined eligible for benefits pursuant to subdivision (a).

(d) Benefits payable under this section are subject to the following limitations:

(1) The individual shall remain eligible for benefits under this article for all weeks potentially payable under this section.

(2) The individual shall file any unemployment compensation claim to which he or she becomes entitled under state or federal law, and shall draw any unemployment compensation benefits on that claim until it has expired or has been exhausted, in order to maintain his or her eligibility under this article.

(3) To the extent permitted by federal law, benefits payable under any federal unemployment compensation law shall be included as benefits payable under this section.

(Amended by Stats. 2000, Ch. 299, Sec. 3. Effective January 1, 2001. Repealed as of January 1, 2019, pursuant to Section 1274.10.)



1271.5

(a) The department shall inform all individuals who claim unemployment compensation benefits in this state of the benefits potentially available under this article and Section 1271. The department shall convey this information verbally, in written form, or online. If in written form, the department may utilize publications or handbooks that inform individuals of their rights and duties in regard to unemployment compensation benefits. These publications, issued by the department pursuant to authorized regulations, may be used to satisfy the requirements of this section. Information required by this section shall be made available on the department s Internet Web site in close proximity to information on unemployment compensation claim forms.

(b) Benefits paid under Section 1271 shall be charged to individual employer reserve accounts, consistent with the provisions of this code.

(Amended by Stats. 2010, Ch. 591, Sec. 7. Effective January 1, 2011. Operative on date (no later than July 1, 2011) prescribed in Section 1274.20. Repealed as of January 1, 2019, pursuant to Section 1274.10.)



1272

Notwithstanding subdivision (c) of Section 1253, an unemployed individual who is able to work is eligible to receive benefits under this article with respect to any week during a period of training or retraining only if the director finds both of the following:

(a) He or she has been determined potentially eligible under Section 1269, 1269.1, or 1271.

(b) He or she submits a certification, as prescribed by the Employment Development Department through regulations, executed by a responsible person connected with the training or retraining program certifying that he or she is enrolled in and satisfactorily pursuing the training or retraining course of instruction.

(Amended by Stats. 2010, Ch. 591, Sec. 8. Effective January 1, 2011. Operative on date (no later than July 1, 2011) prescribed in Section 1274.20. Repealed as of January 1, 2019, pursuant to Section 1274.10.)



1272.5

If an individual fails to submit for any week during a period of training or retraining the certification required by Section 1272, he or she shall be ineligible to receive any benefits for that week. This section shall not render an individual ineligible for benefits for any week during the period of training or retraining if on or before Monday of that week he or she notifies the department that his or her training or retraining course of instruction has been or is being discontinued or terminated prior to that week.

(Added by renumbering Section 1274.7 by Stats. 1984, Ch. 1211, Sec. 10. Repealed as of January 1, 2019, pursuant to Section 1274.10.)



1273

(a) Notwithstanding any other provision of this article, no payment of benefits during a period of training or retraining as described in this article shall be made to any individual for any week or part of any week with respect to which he or she receives training or retraining benefits, allowances, or stipends pursuant to the provisions of any state or federal law providing for the payment of such benefits, but excluding costs of training paid pursuant to the federal Trade Act of 1974 ( 19 U.S.C. Sec. 2101 et seq.), as amended by the federal Trade Act of 2002 (Public Law 107-210).

(b) Training or retraining benefits, allowances, or stipends, as used in this section, means discretionary use, cash in-hand payments available to the individual to be used as he or she sees fit. Direct and indirect compensation for training costs, such as tuition, books, and supplies, is excluded as a condition of approval.

(Amended by Stats. 2008, Ch. 507, Sec. 3. Effective January 1, 2009. Repealed as of January 1, 2019, pursuant to Section 1274.10.)



1274

The director may publish a list of high demand occupations in each labor market area of this state. If a demand occupation is limited to a particular industry, the director may identify the industry of the demand occupation.

(Added by renumbering Section 1274.5 by Stats. 1987, Ch. 956, Sec. 5. Effective September 22, 1987. Repealed as of January 1, 2019, pursuant to Section 1274.10.)



1274.5

Not later than September 1, 2016, the department shall prepare and submit to the Governor and the Legislature a report evaluating the effectiveness of the California Training Benefits Program required to be implemented pursuant to this article. The report shall include, at a minimum, all of the following data for calendar years 2007 through 2014, inclusive:

(a) The number of individuals determined to be eligible for the program as of December 31, 2015.

(b) The number of individuals determined to be eligible for the program under each subdivision of Section 1269.

(c) The number of individuals determined to be eligible for the program under Section 1269.1.

(d) The number of individuals who participated in the program and earned subsequent wages in the following calendar year.

(e) Recommendations to improve the effectiveness and efficiency of the program.

(Added by Stats. 2010, Ch. 591, Sec. 9. Effective January 1, 2011. Operative on date (no later than July 1, 2011) prescribed in Section 1274.20. Repealed as of January 1, 2019, pursuant to Section 1274.10.)



1274.10

This article shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, which is chaptered before that date, deletes or extends the date.

(Amended by Stats. 2012, Ch. 278, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2019, by its own provisions. Note: Repeal affects Article 1.5, commencing with Section 1266.)



1274.20

The amendments to this article proposed by Assembly Bill 2058 of the 2009 10 Regular Session shall be effective commencing January 1, 2011, unless the department determines that implementation by that date is not feasible, in which case the department shall implement the amendments provided by that measure no later than July 1, 2011.

(Added by Stats. 2010, Ch. 591, Sec. 10. Effective January 1, 2011. Repealed as of January 1, 2019, pursuant to Section 1274.10.)






ARTICLE 2. Computation (Amount and Duration)

1275

(a) Unemployment compensation benefit award computations shall be based on wages paid in the base period. Base period means: for benefit years beginning in October, November, or December, the four calendar quarters ended in the next preceding month of June; for benefit years beginning in January, February, or March, the four calendar quarters ended in the next preceding month of September; for benefit years beginning in April, May, or June, the four calendar quarters ended in the next preceding month of December; for benefit years beginning in July, August, or September, the four calendar quarters ended with the next preceding month of March. Wages used in the determination of benefits payable to an individual during any benefit year may not be used in determining that individual s benefits in any subsequent benefit year.

(b) For any new claim filed on or after April 2, 2012, or earlier if the department implements the technical changes necessary to establish claims under the alternate base period, as specified in subdivision (c), if an individual cannot establish a claim under subdivision (a), then base period means: for benefit years beginning in October, November, or December, the four calendar quarters ended in the next preceding month of September; for benefit years beginning in January, February, or March, the four calendar quarters ended in the next preceding month of December; for benefit years beginning in April, May, or June, the four calendar quarters ended in the next preceding month of March; for benefit years beginning in July, August, or September, the four calendar quarters ended in the next preceding month of June. As provided in Section 1280, the quarter with the highest wages shall be used to determine the individual s weekly benefit amount. Wages used in the determination of benefits payable to an individual during any benefit year may not be used in determining that individual s benefits in any subsequent benefit year.

(c) The department shall implement the technical changes necessary to establish claims under the alternate base period specified in subdivision (b) as soon as possible, but no later than April 2, 2012.

(Amended by Stats. 2011, Ch. 31, Sec. 15. Effective June 29, 2011.)



1276

Benefit year , with respect to any individual, means the 52-week period beginning with the first day of the week with respect to which the individual first files a valid claim for benefits and thereafter the 52-week period beginning with the week in which such individual again files a valid claim after the termination of his or her last preceding benefit year. As used in this section, valid claim means any claim for benefits made in accordance with this division and authorized regulations if the individual filing the claim is unemployed and has met the requirements of subdivision (a) of Section 1281. For the purpose of determining whether a claim is a valid claim within the meaning of this section, an individual otherwise unemployed shall be deemed unemployed even though wages, as defined in Section 1252, which are for a period subsequent to the termination of performance of services are payable with respect to the week for which he or she files the claim.

(Amended by Stats. 1979, Ch. 1053.)



1277

Notwithstanding Section 1281, if the base period of a new claim includes wages which were paid prior to the effective date of, and not used in the computation of the award for, a previous valid claim, the new claim shall only be valid if, during the 52-week period beginning with the effective date of the previous valid claim, either of the following applies:

(a) The individual earned or was paid sufficient wages to meet the eligibility requirements of subdivision (a) of Section 1281 and performed some work.

(b) The individual did not receive benefits under this part, and was disabled and was entitled to receive, wage loss benefits under Part 2 (commencing with Section 2601) of this division or under Division 4 (commencing with Section 3201) of the Labor Code, or under any workers compensation law, employer s liability law, or disability insurance law of any other state or of the federal government.

For the purpose of this section only, the term wages includes any and all compensation for personal services performed as an employee for the purpose of meeting the eligibility requirements under subdivision (a) of Section 1281. This section is not applicable to the computation of an award for disability benefits.

(Amended by Stats. 1990, Ch. 787, Sec. 1.)



1277.1

(a) Notwithstanding Section 1277, if an individual has a subsequent new claim and the previous valid claim was filed under subdivision (b) of Section 1275, the new claim shall only be valid if, during the 52-week period beginning with the effective date of the previous claim, either of the following applies:

(1) The individual earned or was paid sufficient wages to meet eligibility requirements of subdivision (a) of Section 1281 and performed some work.

(2) The individual did not receive benefits under this part and was disabled and was entitled to receive wage loss benefits under Part 2 (commencing with Section 2601) or under Division 4 (commencing with Section 3200) of the Labor Code, under any workers compensation law, under employer s liability law, or under any disability insurance law of any other state or the federal government.

(b) For purposes of this section, wages includes any and all compensation for personal services performed as an employee for the purpose of meeting the eligibility requirements of subdivision (a) of Section 1281. This subdivision is not applicable to the computation of an award for disability benefits.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 23, Sec. 3. Effective January 25, 2010.)



1277.5

In determining, under Sections 1277 and 1277.1, whether a new claim is valid, twice the amount that an individual was entitled to receive under Part 2 (commencing with Section 2601) of this division or under Division 4 (commencing with Section 3200) of the Labor Code, or under any workers compensation law, employer s liability law, or disability insurance law of any other state or of the federal government, during the 52-week period beginning with the effective date of the previous valid claim, shall be considered as wages earned or paid to the individual during that 52-week period for purposes of meeting the eligibility requirements of subdivision (a) of Section 1281. The amounts so included shall not be considered wages for the purpose of computing the weekly benefit amount of the individual under Section 1280 or the maximum amount payable to the individual under Section 1281.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 23, Sec. 4. Effective January 25, 2010.)



1278

For the purposes of this chapter, wages shall be counted as wages for employment for employers for benefit purposes with respect to any benefit year only if the benefit year begins subsequent to the date on which the employer from whom the wages were earned has satisfied the conditions of this division with respect to being an employer.

(Enacted by Stats. 1953, Ch. 308.)



1279

(a) Each individual eligible under this chapter who is unemployed in any week shall be paid with respect to that week an unemployment compensation benefit in an amount equal to his or her weekly benefit amount less the smaller of the following:

(1) The amount of wages in excess of twenty-five dollars ($25) payable to him or her for services rendered during that week.

(2) The amount of wages in excess of 25 percent of the amount of wages payable to him or her for services rendered during that week.

(b) The benefit payment, if not a multiple of one dollar ($1), shall be computed to the next higher multiple of one dollar ($1).

(c) For the purpose of this section only wages includes any and all compensation for personal services whether performed as an employee or as an independent contractor or as a juror or as a witness, but does not include any payments, regardless of their designation, made by a city of this state to an elected official thereof as an incident to public office, nor any payment received by a member of the National Guard or reserve component of the armed forces for inactive duty training, annual training, or emergency state active duty.

(Amended by Stats. 1983, Ch. 761, Sec. 5.)



1279.5

(a) Notwithstanding Section 1252 or 1252.2 or any other provision of this part, for the purposes of this section an individual is unemployed in any week if the individual works less than his or her normal weekly hours of work for the individual s regular employer, and the director finds that the regular employer has reduced or restricted the individual s normal hours of work, or has rehired an individual previously laid off and reduced that individual s normal hours of work from those previously worked, as the result of a plan by the regular employer to, in lieu of layoff, reduce employment and stabilize the work force by a program of sharing the work remaining after a reduction in total hours of work and a corresponding reduction in wages of at least 10 percent. The application for approval of a plan shall require the employer to briefly describe the circumstances requiring the use of work sharing to avoid a layoff. Normal weekly hours of work means the number of hours in a week that the employee normally would work for the regular employer or 40 hours, whichever is less. The plan must involve the participation of at least two employees and include not less than 10 percent of the employer s regular permanent work force involved in the affected work unit or units in each week, or in at least one week of a two-consecutive-week period. A plan approved by the director shall expire six months after the effective date of the plan.

(b) Except as otherwise provided in this section, each individual eligible under this chapter who is unemployed in any week shall be paid with respect to that week a weekly shared work unemployment compensation benefit amount equal to the percentage of reduction of the individual s wages resulting from an approved plan, rounded to the nearest 5 percent, multiplied by the individual s weekly benefit amount.

(c) No individual who receives any benefits under this section during any benefit year shall receive any benefits pursuant to Section 1252 or 1252.2 as a partially unemployed individual with respect to any week during such benefit year while in employment status with the regular employer who initiated the program of sharing work under this section. No benefits under this section shall be payable on any type of extended claim.

(d) Any amount payable under this section shall be reduced by the amount of any and all compensation payable for personal services whether performed as an employee or an independent contractor or as a juror or as a witness, except compensation payable by the regular employer under a shared workplan.

For the purposes of this subdivision, regular employer may include, pursuant to an approved plan, a labor organization which periodically employs individuals in accordance with a collective bargaining agreement.

(e) The benefit payment under this section, if not a multiple of one dollar ($1), shall be increased to the next higher multiple of one dollar ($1).

(f) Sections 1253.5 and 1279 shall not apply to any individual eligible for any payment under this section.

(g) For the purposes of this section, an individual shall not be disqualified under subdivision (c) of Section 1253 for any week if both of the following conditions exist:

(1) The individual has not been absent from work without the approval of the regular employer.

(2) The individual accepted all work the regular employer made available to the individual during hours scheduled off due to the work sharing plan.

(h) Except as otherwise provided by or inconsistent with this section, all provisions of this division and authorized regulations apply to benefits under this section. Authorized regulations may, to the extent permitted by federal law, make such distinctions and requirements as may be necessary in the procedures and provisions applicable to unemployed individuals to carry out the purposes of this section, including regulations defining normal hours, days, workweek, and wages.

(i) Employees shall not be eligible to receive any benefits under this section unless their employer agrees, in writing, and their bargaining agent pursuant to any applicable collective bargaining agreement agrees, in writing, to voluntarily participate in the shared work unemployment insurance benefit program created by this section.

(j) Notwithstanding Section 1327, the department shall not be required to notify an employer of additional claims which result from an approved plan submitted by the employer under which benefits are not paid in each week.

(k) The director may terminate a shared work plan for good cause if the plan is not being carried out according to its terms and intent.

(l) This section shall apply to work sharing plans that become effective before July 1, 2014. No work sharing plan that becomes effective before July 1, 2014, shall be renewed on or after July 1, 2014. Any work sharing plan that is entered into on or after July 1, 2014, shall be subject to Section 1279.5 as added by Assembly Bill 1392 of the 2013 14 Regular Session.

(Amended by Stats. 2013, Ch. 141, Sec. 1. Effective January 1, 2014. Applicable, by its own provisions, to work sharing plans in effect before July 1, 2014. See later operative version added by Sec. 2 of Ch. 141.)



1279.5

(a) As used in this section:

(1) Affected unit means a specified plant, department, shift, or other definable unit that includes two or more workers and not less than 10 percent of the employer s regular permanent work force involved in the affected unit or units in each week, or in at least one week of a two-consecutive-week period, to which an approved work sharing plan applies.

(2) Health and retirement benefits means employer-provided health benefits and retirement benefits under a defined benefit pension plan, as defined in Section 414(j) of the Internal Revenue Code, or contributions under a defined contribution plan, as defined in Section 414(i) of the Internal Revenue Code, that are incidents of employment in addition to the cash remuneration earned.

(3) Work sharing compensation means the unemployment compensation benefits payable to employees in an affected unit under an approved work sharing plan, as distinguished from the unemployment compensation benefits otherwise payable under this part.

(4) Work sharing plan means a plan submitted by an employer, for approval by the director, under which the employer requests the payment of work sharing compensation to employees in an affected unit of the employer in lieu of layoffs.

(5) Work sharing program means the program described by this section.

(6) Usual weekly hours of work means the usual hours of work for full- or part-time employees in the affected unit when that unit is operating on its regular basis, not to exceed 40 hours and not including hours of overtime work.

(7) Unemployment compensation means the unemployment compensation benefits payable under this part other than work sharing compensation and includes amounts payable pursuant to an agreement under federal law providing for compensation, assistance, or allowances with respect to unemployment.

(b) Notwithstanding Section 1252 or 1252.2 or any other provision of this part, for the purposes of this section an employee is unemployed in any week if the employee works less than his or her usual weekly hours of work for the employee s regular employer, as the result of the regular employer s participation in a work sharing plan that meets the requirements of this section and has been approved by the director, pursuant to which the employer, in lieu of layoff, reduces employment and stabilizes the workforce.

(c) An employer wishing to participate in the work sharing program, on and after July 1, 2014, shall submit a signed written work sharing plan to the director for approval. The director shall develop an application form to request approval of a work sharing plan and an approval process that meets the requirements of this section. The application shall include, but is not limited to, the following:

(1) The affected unit covered by the plan, including the number of full- or part-time employees in the unit, the percentage of employees in the affected unit covered by the plan, identification of each individual employee in the affected unit by name, social security number, and the employer s unemployment tax account number and any other information required by the director to identify plan participants.

(2) A description of how employees in the affected unit will be notified of the employer s participation in the work sharing plan if the application is approved, including how the employer will notify those employees in a collective bargaining unit as well as any employees in the affected unit who are not in a collective bargaining unit. If the employer does not intend to provide advance notice to employees in the affected unit, the employer shall explain in a statement in the application why it is not feasible to provide that notice.

(3) A requirement that the employer identify, in the application, the usual weekly hours of work for employees in the affected unit and the specific percentage by which their hours will be reduced during all weeks covered by the plan. The percentage of reduction of usual weekly hours of work for which a work sharing plan may be approved shall not be less than 10 percent or more than 60 percent. If the plan includes any week for which the employer regularly does not provide work, including, but not limited to, incidences due to a holiday or plant closing, then that week shall be identified in the application.

(4) (A) Except as provided in subparagraph (B), certification by the employer, if the employer provides health and retirement benefits to any employee whose usual weekly hours of work are to be reduced under the plan, that the benefits will continue to be provided, to the extent permitted by federal law, to employees participating in the work sharing plan under the same terms and conditions as though the usual weekly hours of work of these employees had not been reduced or to the same extent as other employees not participating in the work sharing plan. For defined benefit retirement plans, to the extent permitted by federal law, the hours that are reduced under the work sharing plan shall be credited for purposes of participation, vesting, and accrual of benefits as though the usual weekly hours of work had not been reduced. The dollar amount of employer contributions to a defined contribution plan that are based on a percentage of compensation may be less due to the reduction in the employee s compensation.

(B) If a reduction in health and retirement benefits is scheduled to occur during the duration of the plan and those reductions will be applied equally to employees who are not participating in the work sharing program, then the application shall so certify, and those benefits may be reduced for those employees who are participating in the work sharing plan.

(5) Certification by the employer that the aggregate reduction in work hours is in lieu of temporary or permanent layoffs, or both. The application shall include an estimate of the number of workers who would have been laid off in the absence of the work sharing plan.

(6) Agreement by the employer to do all of the following:

(A) Furnish reports to the director relating to the proper conduct of the plan.

(B) Allow the director or his or her authorized representatives access to all records necessary to approve or disapprove the plan application.

(C) After approval of a plan, monitor and evaluate the plan.

(D) Follow any other directives the director deems necessary for the department to implement the plan and that are consistent with the requirements for plan applications.

(7) Certification by the employer that participation in the work sharing plan and its implementation is consistent with the employer s obligations under applicable federal and state laws.

(8) The effective date and duration of the plan, which shall not be later than the end of the 12th full calendar month after the effective date.

(9) Any other provision added to the application by the director that the United States Secretary of Labor determines to be appropriate for purposes of a work sharing plan.

(d) The director shall approve or disapprove a work sharing plan in writing by the close of business no later than 10 working days from the date the completed plan is received and communicate the decision to the employer. A decision disapproving the plan shall clearly identify the reasons for the disapproval. Within 20 days, the employer may submit a request for review of the disapproved work sharing plan to the director s work sharing administrator, whom the director shall designate for this purpose. After review, the work sharing administrator s decision of approval or disapproval shall be final. If disapproved, the employer may submit a different work sharing plan for approval.

(e) The director shall work with the employer to determine the effective date of a work sharing plan, which shall be specified in the notice of approval to the employer. The plan shall expire on the date specified in the notice of approval, which shall be either the date at the end of the 12th full calendar month after its effective date or an earlier date mutually agreed upon by the employer and the director. However, if a work sharing plan is revoked by the director under subdivision (f) of this section, the plan shall terminate on the date specified in the director s written order of revocation. An employer may terminate a work sharing plan at any time upon written notice to the director. An employer may submit an application to renew the work sharing plan not more than 10 days after a previously approved work sharing plan expires.

(f) The director may revoke approval of a work sharing plan for good cause at any time. The revocation order shall be in writing and shall specify the reasons for the revocation and the date the revocation is effective. The director may periodically review the operation of an employer s work sharing plan to ensure that good cause does not exist for revocation of the approval of the plan. For purposes of these provisions, good cause includes, but is not limited to, failure to comply with the assurances given in the plan, unreasonable revision of productivity standards for the affected unit, conduct or occurrences tending to defeat the intent and effective operation of the work sharing plan, and violation of any criteria on which approval of the plan was based.

(g) An employer may request a modification of an approved plan by filing a written request to the director. The request shall identify the specific provisions proposed to be modified and provide an explanation of why the proposed modification is appropriate for the work sharing plan. The director shall approve or disapprove the proposed modification in writing by the close of business no later than 10 working days from the date the proposed modification is received and communicate the decision to the employer. The director, in his or her discretion, may approve a request for modification of the plan based on conditions that have changed since the plan was approved, provided that the modification is consistent with and supports the purposes for which the plan was initially approved. A modification does not extend the expiration date of the original plan, and the director shall promptly notify the employer whether the plan modification has been approved and, if approved, the effective date of the modification, which shall not be earlier than the effective date of the original work sharing plan. An employer is not required to request approval of a plan modification from the director if the change is not substantial, but the employer shall promptly report, in writing, every change to the plan to the director. The director may terminate an employer s plan if the employer fails to meet this reporting requirement. If the director determines that the reported change is substantial, the director shall require the employer to request a modification to the plan.

(h) (1) An employee is eligible to receive work sharing compensation with respect to any week only if the employee is monetarily eligible for unemployment compensation, not otherwise disqualified for unemployment compensation, and both of the following are true:

(A) During the week, the employee is employed as a member of an affected unit under an approved work sharing plan, which was approved prior to that week, and the plan is in effect with respect to the week for which work sharing compensation is claimed.

(B) Notwithstanding any other provisions relating to availability for work and actively seeking work, the employee is available for the employee s usual hours of work with the work sharing employer, which may include, for purposes of this section, participating in training to enhance job skills that is approved by the director, such as employer-sponsored training or training funded under the federal Workforce Investment Act of 1998 (29 U.S.C. Sec. 2801 et seq.).

(2) Notwithstanding any other provision of law, an employee covered by a work sharing plan is deemed unemployed in any week during the duration of that plan if the employee s remuneration as an employee in an affected unit is reduced based on a reduction of the employee s usual weekly hours of work under an approved work sharing plan.

(i) For the purposes of this section, an employee shall not be disqualified under subdivision (c) of Section 1253 for any week if both of the following conditions exist:

(1) The employee has not been absent from work without the approval of the regular employer.

(2) The employee accepted all work the regular employer made available to the individual during hours scheduled off due to the work sharing plan.

(j) The work sharing weekly compensation amount shall be the product of the regular weekly unemployment compensation amount for a week of total unemployment multiplied by the percentage of reduction in the individual s usual weekly hours of work.

(k) (1) Provisions applicable to unemployment compensation shall apply to employees in a work sharing plan to the extent that they are not inconsistent with work sharing program provisions. An employee who files an initial claim for work sharing compensation shall receive a monetary determination. An employee may be eligible for work sharing compensation or unemployment compensation, as appropriate, except that an employee shall not be eligible for combined benefits in any benefit year in an amount more than the maximum entitlement established for regular unemployment compensation, nor shall an employee be paid work sharing benefits for more than 52 weeks under a work sharing plan.

(2) An employee who is not provided any work during a week by the work sharing employer, or any other employer, and who is otherwise eligible for unemployment compensation, shall be eligible for the amount of regular unemployment compensation to which he or she would otherwise be eligible.

(3) An employee who is not provided any work by the work sharing employer during a week, but who works for another employer and is otherwise eligible, may be paid unemployment compensation for that week subject to the disqualifying income and other provisions applicable to claims for regular unemployment compensation.

(4) The work sharing compensation paid to an employee shall be deducted from the maximum entitlement amount of regular unemployment compensation established for that employee s benefit year.

(5) An employee who has received all of the work sharing compensation or combined unemployment compensation and work sharing compensation available in a benefit year shall be considered an exhaustee for purposes of extended benefits and, if otherwise eligible under those provisions, shall be eligible to receive extended benefits.

(6) No employee who receives any benefits under this section during any benefit year shall receive any benefits pursuant to Section 1252 or 1252.2 as a partially unemployed individual with respect to any week during a benefit year while in employment status with the regular employer who initiated the work sharing plan under this section.

(7) Sections 1253.5 and 1279 shall not apply to any individual eligible for any payment under this section.

(l) Any amount payable under this section shall be reduced by the amount of any and all compensation payable for personal services, whether performed as an employee or an independent contractor or as a juror or as a witness, except compensation payable by the regular employer under a work sharing plan. For the purposes of this subdivision, regular employer may include, pursuant to an approved plan, a labor organization that periodically employs individuals in accordance with a collective bargaining agreement.

(m) Work sharing compensation shall be charged to employers experience rating accounts in the same manner as unemployment compensation is charged under this part. Employers liable for payments in lieu of contributions shall have work sharing compensation attributed to service in their employ in the same manner as unemployment compensation is attributed.

(n) The benefit payment under this section, if not a multiple of one dollar ($1), shall be increased to the next higher multiple of one dollar ($1).

(o) Except as otherwise provided by or inconsistent with this section, all provisions of this division and authorized regulations apply to benefits under this section. Authorized regulations may, to the extent permitted by federal law, make those distinctions and requirements as may be necessary in the procedures and provisions applicable to unemployed individuals to carry out the purposes of this section, including, but not limited to, regulations defining normal hours, days, workweeks, and wages.

(p) Employees shall not be eligible to receive any benefits under this section unless their employer agrees, in writing, and their bargaining agent pursuant to any applicable collective bargaining agreement agrees, in writing, to voluntarily participate in the work sharing program created by this section.

(q) Notwithstanding Section 1327, the department shall not be required to notify an employer of additional claims that result from an approved plan submitted by the employer under which benefits are not paid in each week.

(r) This section shall become operative on July 1, 2014. This section shall apply to work sharing plans that become effective on or after July 1, 2014.

(Added by Stats. 2013, Ch. 141, Sec. 2. Effective January 1, 2014. Section operative July 1, 2014, by its own provisions. Applicable to work sharing plans that become effective on or after July 1, 2014.)



1280

(a) For any new claims filed with an effective date on or after January 1, 1992, and prior to September 11, 2001, an individual s weekly benefit amount is the amount appearing in column B in the following table opposite that wage bracket in column A that contains the amount of wages paid to the individual for employment by employers during the quarter of his or her base period in which his or her wages were the highest.

A

B

Amount of wages in

Weekly benefit

highest quarter

amount

?$900.00 ?948.99 ........................

40

?949.00 ?974.99 ........................

41

?975.00 1,000.99 ........................

42

1,001.00 1,026.99 ........................

43

1,027.00 1,052.99 ........................

44

1,053.00 1,078.99 ........................

45

1,079.00 1,117.99 ........................

46

1,118.00 1,143.99 ........................

47

1,144.00 1,169.99 ........................

48

1,170.00 1,195.99 ........................

49

1,196.00 1,221.99 ........................

50

1,222.00 1,247.99 ........................

51

1,248.00 1,286.99 ........................

52

1,287.00 1,312.99 ........................

53

1,313.00 1,338.99 ........................

54

1,339.00 1,364.99 ........................

55

1,365.00 1,403.99 ........................

56

1,404.00 1,429.99 ........................

57

1,430.00 1,455.99 ........................

58

1,456.00 1,494.99 ........................

59

1,495.00 1,520.99 ........................

60

1,521.00 1,546.99 ........................

61

1,547.00 1,585.99 ........................

62

1,586.00 1,611.99 ........................

63

1,612.00 1,637.99 ........................

64

1,638.00 1,676.99 ........................

65

1,677.00 1,702.99 ........................

66

1,703.00 1,741.99 ........................

67

1,742.00 1,767.99 ........................

68

1,768.00 1,806.99 ........................

69

1,807.00 1,832.99 ........................

70

1,833.00 1,871.99 ........................

71

1,872.00 1,897.99 ........................

72

1,898.00 1,936.99 ........................

73

1,937.00 1,975.99 ........................

74

1,976.00 2,001.99 ........................

75

2,002.00 2,040.99 ........................

76

2,041.00 2,066.99 ........................

77

2,067.00 2,105.99 ........................

78

2,106.00 2,144.99 ........................

79

2,145.00 2,170.99 ........................

80

2,171.00 2,209.99 ........................

81

2,210.00 2,248.99 ........................

82

2,249.00 2,287.99 ........................

83

2,288.00 2,326.99 ........................

84

2,327.00 2,352.99 ........................

85

2,353.00 2,391.99 ........................

86

2,392.00 2,430.99 ........................

87

2,431.00 2,469.99 ........................

88

2,470.00 2,508.99 ........................

89

2,509.00 2,547.99 ........................

90

2,548.00 2,586.99 ........................

91

2,587.00 2,625.99 ........................

92

2,626.00 2,664.99 ........................

93

2,665.00 2,703.99 ........................

94

2,704.00 2,742.99 ........................

95

2,743.00 2,781.99 ........................

96

2,782.00 2,820.99 ........................

97

2,821.00 2,859.99 ........................

98

2,860.00 2,898.99 ........................

99

2,899.00 2,937.99 ........................

100

2,938.00 2,989.99 ........................

101

2,990.00 3,028.99 ........................

102

3,029.00 3,067.99 ........................

103

3,068.00 3,106.99 ........................

104

3,107.00 3,158.99 ........................

105

3,159.00 3,197.99 ........................

106

3,198.00 3,236.99 ........................

107

3,237.00 3,288.99 ........................

108

3,289.00 3,327.99 ........................

109

3,328.00 3,379.99 ........................

110

3,380.00 3,418.99 ........................

111

3,419.00 3,470.99 ........................

112

3,471.00 3,509.99 ........................

113

3,510.00 3,561.99 ........................

114

3,562.00 3,600.99 ........................

115

3,601.00 3,652.99 ........................

116

3,653.00 3,704.99 ........................

117

3,705.00 3,743.99 ........................

118

3,744.00 3,795.99 ........................

119

3,796.00 3,847.99 ........................

120

3,848.00 3,899.99 ........................

121

3,900.00 3,938.99 ........................

122

3,939.00 3,990.99 ........................

123

3,991.00 4,042.99 ........................

124

4,043.00 4,079.99 ........................

125

4,080.00 4,116.99 ........................

126

4,117.00 4,153.99 ........................

127

4,154.00 4,190.99 ........................

128

4,191.00 4,227.99 ........................

129

4,228.00 4,264.99 ........................

130

4,265.00 4,301.99 ........................

131

4,302.00 4,338.99 ........................

132

4,339.00 4,375.99 ........................

133

4,376.00 4,412.99 ........................

134

4,413.00 4,449.99 ........................

135

4,450.00 4,486.99 ........................

136

4,487.00 4,523.99 ........................

137

4,524.00 4,560.99 ........................

138

4,561.00 4,597.99 ........................

139

4,598.00 4,634.99 ........................

140

4,635.00 4,671.99 ........................

141

4,672.00 4,708.99 ........................

142

4,709.00 4,745.99 ........................

143

4,746.00 4,782.99 ........................

144

4,783.00 4,819.99 ........................

145

4,820.00 4,856.99 ........................

146

4,857.00 4,893.99 ........................

147

4,894.00 4,930.99 ........................

148

4,931.00 4,966.99 ........................

149

If the amount of wages paid an individual for employment by employers exceeds four thousand nine hundred sixty-six dollars and ninety-nine cents ($4,966.99) in the quarter of his or her base period in which these wages were highest, the individual s weekly benefit amount shall be 39 percent of these wages divided by 13, but in no case shall this amount exceed two hundred thirty dollars ($230). If the benefit payable under this subdivision is not a multiple of one dollar ($1), it shall be computed to the next higher multiple of one dollar ($1).

(b) Notwithstanding subdivision (a), for existing claims on or after September 11, 2001, provided that the unemployment benefits have not been exhausted as of September 11, 2001, and for all new claims filed with an effective date beginning on or after September 11, 2001, and prior to January 1, 2003, an individual s weekly benefit amount is the amount for weeks of unemployment beginning on or after September 11, 2001, appearing in column B in the following table opposite that wage bracket in column A that contains the amount of wages paid to the individual for employment by employers during the quarter of his or her base period in which his or her wages were the highest.

A

B

Amount of wages in

Weekly benefit

highest quarter

amount

?$900.00 ?948.99 ........................

40

?949.00 ?974.99 ........................

41

?975.00 1,000.99 ........................

42

1,001.00 1,026.99 ........................

43

1,027.00 1,052.99 ........................

44

1,053.00 1,078.99 ........................

45

1,079.00 1,117.99 ........................

46

1,118.00 1,143.99 ........................

47

1,144.00 1,169.99 ........................

48

1,170.00 1,195.99 ........................

49

1,196.00 1,221.99 ........................

50

1,222.00 1,247.99 ........................

51

1,248.00 1,286.99 ........................

52

1,287.00 1,312.99 ........................

53

1,313.00 1,338.99 ........................

54

1,339.00 1,364.99 ........................

55

1,365.00 1,403.99 ........................

56

1,404.00 1,429.99 ........................

57

1,430.00 1,455.99 ........................

58

1,456.00 1,494.99 ........................

59

1,495.00 1,520.99 ........................

60

1,521.00 1,546.99 ........................

61

1,547.00 1,585.99 ........................

62

1,586.00 1,611.99 ........................

63

1,612.00 1,637.99 ........................

64

1,638.00 1,676.99 ........................

65

1,677.00 1,702.99 ........................

66

1,703.00 1,741.99 ........................

67

1,742.00 1,767.99 ........................

68

1,768.00 1,806.99 ........................

69

1,807.00 1,832.99 ........................

70

1,833.00 1,871.99 ........................

71

1,872.00 1,897.99 ........................

72

1,898.00 1,936.99 ........................

73

1,937.00 1,975.99 ........................

74

1,976.00 2,001.99 ........................

75

2,002.00 2,040.99 ........................

76

2,041.00 2,066.99 ........................

77

2,067.00 2,105.99 ........................

78

2,106.00 2,144.99 ........................

79

2,145.00 2,170.99 ........................

80

2,171.00 2,209.99 ........................

81

2,210.00 2,248.99 ........................

82

2,249.00 2,287.99 ........................

83

2,288.00 2,326.99 ........................

84

2,327.00 2,352.99 ........................

85

2,353.00 2,391.99 ........................

86

2,392.00 2,430.99 ........................

87

2,431.00 2,469.99 ........................

88

2,470.00 2,508.99 ........................

89

2,509.00 2,547.99 ........................

90

2,548.00 2,586.99 ........................

91

2,587.00 2,625.99 ........................

92

2,626.00 2,664.99 ........................

93

2,665.00 2,703.99 ........................

94

2,704.00 2,742.99 ........................

95

2,743.00 2,781.99 ........................

96

If the amount of wages paid an individual for employment by employers exceeds two thousand seven hundred eighty-one dollars and ninety-nine cents ($2,781.99) in the quarter of his or her base period in which these wages were highest, the individual s weekly benefit amount shall be 45 percent of these wages divided by 13, but in no case may this amount exceed three hundred thirty dollars ($330).

(c) For new claims filed with an effective date beginning on or after January 1, 2003, an individual s weekly benefit amount is the amount appearing in column B in the following table opposite the wage bracket in column A that contains the wages paid to the individual for employment by employers during the quarter of his or her base period in which his or her wages were the highest.

A

B

Amount of wages in

Weekly benefit

highest quarter

amount

?$900.00 ?948.99 ........................

40

?949.00 ?974.99 ........................

41

?975.00 1,000.99 ........................

42

1,001.00 1,026.99 ........................

43

1,027.00 1,052.99 ........................

44

1,053.00 1,078.99 ........................

45

1,079.00 1,117.99 ........................

46

1,118.00 1,143.99 ........................

47

1,144.00 1,169.99 ........................

48

1,170.00 1,195.99 ........................

49

1,196.00 1,221.99 ........................

50

1,222.00 1,247.99 ........................

51

1,248.00 1,286.99 ........................

52

1,287.00 1,312.99 ........................

53

1,313.00 1,338.99 ........................

54

1,339.00 1,364.99 ........................

55

1,365.00 1,403.99 ........................

56

1,404.00 1,429.99 ........................

57

1,430.00 1,455.99 ........................

58

1,456.00 1,494.99 ........................

59

1,495.00 1,520.99 ........................

60

1,521.00 1,546.99 ........................

61

1,547.00 1,585.99 ........................

62

1,586.00 1,611.99 ........................

63

1,612.00 1,637.99 ........................

64

1,638.00 1,676.99 ........................

65

1,677.00 1,702.99 ........................

66

1,703.00 1,741.99 ........................

67

1,742.00 1,767.99 ........................

68

1,768.00 1,806.99 ........................

69

1,807.00 1,832.99 ........................

70

If the amount of wages paid an individual for employment by employers exceeds one thousand eight hundred thirty-two dollars and ninety-nine cents ($1,832.99) in the quarter of his or her base period in which these wages were highest, the individual s weekly benefit amount shall be 50 percent of these wages divided by 13, but in no case shall this amount exceed the applicable of the following:

(1) For new claims filed with an effective date beginning on or after January 1, 2003, and before January 1, 2004, three hundred seventy dollars ($370).

(2) For new claims filed with an effective date beginning on or after January 1, 2004, and before January 1, 2005, four hundred ten dollars ($410).

(3) For new claims filed with an effective date beginning on or after January 1, 2005, four hundred fifty dollars ($450).

If the benefit payable under this subdivision is not a multiple of one dollar ($1), it shall be computed to the next higher multiple of one dollar ($1).

(Amended by Stats. 2002, 3rd Ex. Sess., Ch. 4, Sec. 1. Effective August 1, 2002.)



1281

(a) An individual cannot establish a valid claim or a benefit year during which any benefits are payable unless during his or her base period, for new claims filed with an effective date beginning on or after January 1, 1992, he or she has met either of the following conditions:

(1) He or she has been paid wages for employment by employers during the quarter of his or her base period in which his or her wages were the highest of not less than one thousand three hundred dollars ($1,300).

(2) He or she has been paid wages for employment by employers during the quarter of his or her base period in which his or her wages were the highest of not less than nine hundred dollars ($900) and been paid wages for employment by employers during his or her base period equal to 1.25 times the amount he or she was paid in this same quarter.

(b) Except as provided by subdivision (c), the maximum amount of unemployment compensation benefits payable to an individual during any one benefit year shall not exceed the lower of the following:

(1) Twenty-six times his or her weekly benefit amount.

(2) One-half the total wages paid to the individual during his or her base period.

(c) If the maximum amount computed under subdivision (b) is not a multiple of one dollar ($1) it shall be computed to the next higher multiple of one dollar ($1).

(d) For the purpose of this section and Section 1280, in determining wages paid, wages includes wages due to any individual but unpaid within the time limit provided by law.

(Amended by Stats. 2007, Ch. 272, Sec. 2. Effective January 1, 2008.)



1282

If the remuneration of an individual is not based upon a fixed period or duration of time or if the individual s wages are paid at irregular intervals or in such manner as not to extend regularly over the period of employment, the wages for any week or for any calendar quarter for the purpose of computing an individual s right to unemployment compensation benefits shall be determined pursuant to authorized regulations. The regulations shall, so far as possible, secure results reasonably similar to those which would prevail if the individual were paid his wages at regular intervals.

(Amended by Stats. 1977, Ch. 1252.)






ARTICLE 2.2. Self-Employment Assistance Program

1300

The Legislature finds that the traditional system of unemployment compensation is primarily designed to provide income support for workers who are temporarily laid off or expect to be unemployed for only a short time. However, increasing numbers of workers are losing their jobs permanently due to rapid technological change, elimination of trade barriers, and similar causes. These workers need additional tools besides the basic income maintenance provided by the unemployment compensation system in order to reenter the workforce. For some of those workers, access to a self-employment program would be the best path for them to do so. Accordingly, it is the purpose of this article to authorize the payment of unemployment compensation benefits, and to provide appropriate training and support services, for eligible dislocated workers who wish to become self-employed in their transition back into the workforce.

(Added by Stats. 1994, Ch. 1116, Sec. 2. Effective January 1, 1995.)






ARTICLE 3. Filing, Determination, and Payment of Unemployment Compensation Benefit Claims

1326

Claims for unemployment compensation benefits shall be made in accordance with authorized regulations of the director. Except as otherwise provided in this article, the department shall promptly pay benefits if it finds the claimant is eligible or shall promptly deny benefits if it finds the claimant is ineligible.

(Amended by Stats. 1979, Ch. 373.)



1327

The department shall give a notice of the filing of a new or additional claim to the employing unit by which the claimant was last employed immediately preceding the filing of the claim unless the additional claim is the result of the filing of a partial claim as defined by the department, there has not been a subsequent employing unit which is designated as the last employer, and there is no separation issue. The employing unit so notified shall submit within 10 days after the mailing of the notice any facts then known that may affect the claimant s eligibility for benefits, including, but not limited to, facts pertaining to eligibility under Section 1256. The 10-day period may be extended for good cause. If after the 10-day period the employing unit acquires knowledge of facts that may affect the eligibility of the claimant and facts could not reasonably have been known within the period, the employing unit shall, within 10 days of acquiring the knowledge, submit the facts to the department, and the 10-day period may also be extended for good cause.

(Amended by Stats. 2001, Ch. 409, Sec. 7. Effective January 1, 2002.)



1328

The department shall consider the facts submitted by an employer pursuant to Section 1327 and make a determination as to the claimant s eligibility for benefits. The department shall promptly notify the claimant and any employer who prior to the determination has submitted any facts or given any notice pursuant to Section 1327 or this section and authorized regulations of the determination or reconsidered determination and the reasons therefor. If after notice of a determination or reconsidered determination the employing unit acquires knowledge of facts which may affect the eligibility of the claimant and those facts could not reasonably have been known within the 10-day period provided by Section 1327, the employing unit shall within 10 days of acquiring that knowledge submit those facts to the department, and the 10-day period may be extended for good cause. The claimant and any such employer may appeal from a determination or reconsidered determination to an administrative law judge within 20 days from mailing or personal service of notice of the determination or reconsidered determination. The 20-day period may be extended for good cause, which shall include, but not be limited to, mistake, inadvertence, surprise, or excusable neglect. The director shall be an interested party to any appeal.

(Amended by Stats. 1998, Ch. 217, Sec. 6. Effective January 1, 1999.)



1329

(a) Upon the filing of a new claim for benefits, the department shall promptly make a computation on the claim that shall set forth the maximum amount of benefits potentially payable during the benefit year, and the weekly benefit amount. The department shall promptly notify the claimant of the computation and the method of computation. The department shall promptly notify each of the claimant s base period employers of the computation after the payment of the first weekly benefit.

(b) The department shall promptly notify each of the claimant s base period employers of the computation on the claim that shall set forth the number of weeks that the claimant will be eligible for benefits in the benefit year, the weekly benefit amount, and the maximum amount of benefits potentially payable during the benefit year, based on a determination of eligibility under Article 1.5 (commencing with Section 1266).

(Amended by Stats. 2010, Ch. 678, Sec. 4. Effective January 1, 2011.)



1329.1

A claim for unemployment compensation benefits may be canceled if all of the following apply:

(a) The individual has not been deemed ineligible for unemployment compensation benefits.

(b) The individual has not been overpaid unemployment compensation benefits.

(c) The individual has not been paid unemployment compensation benefits.

(d) The individual requests to cancel the claim during the benefit year of that claim, or in the case of a claim for federal-state extended duration benefits, during the extended duration period of that claim.

(Amended by Stats. 2012, Ch. 783, Sec. 9. Effective January 1, 2013.)



1329.5

For purposes of a claim for unemployment benefits under subdivision (b) of Section 1275, all of the following apply:

(a) Computation using the last four completed calendar quarters shall be based on available wage information processed as of the close of business on the day preceding the date of application.

(b) If the wage information is not already in the department s system, the department shall request the information from the employer, and the employer shall, within 10 days after the mailing of the request from the department, transmit to the department information on the employee s wages and any other information relevant to the request. The 10-day period may be extended for good cause.

(c) If the wage, and other relevant information, requested pursuant to subdivision (b) are not received by the department, the department shall accept an affidavit of wages and other relevant information from the claimant in accordance with authorized regulations. These regulations shall be adopted as emergency regulations.

(d) A determination of benefits made pursuant to subdivision (b) of Section 1275 shall be adjusted when the quarterly wage report from the employer is received if that information causes a change in the determination.

(e) Except in the event of fraud, if it is determined that any information provided by the claimant on an affidavit is erroneous, no penalty or refund of benefits shall be imposed on the claimant for the period prior to the calendar week in which an employer provides subsequent wage information.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 23, Sec. 6. Effective January 25, 2010.)



1330

The claimant and any base period employer to whom a notice of computation or recomputation is given may, within 20 days after the mailing or personal service of such notice, protest the accuracy of the computation or recomputation. The 20-day period may be extended for good cause. The department shall consider any such protest and shall promptly notify the claimant and the base period employer submitting the protest of the recomputation or denial of recomputation. An appeal may be taken from a notice of denial of recomputation in the manner prescribed in Section 1328. The director shall be an interested party to any appeal.

Good cause, as used in this section, shall include, but not be limited to, mistake, inadvertence, surprise, or excusable neglect.

(Amended by Stats. 1977, Ch. 1252.)



1331

Any base period employer shall, within 15 days after mailing of a notice of computation, submit to the department any facts then known which he or she was not previously required to submit to the department under Section 1327 which may affect the claimant s eligibility for benefits. The 15-day period may be extended for good cause. If after such 15-day period the employing unit acquires knowledge of facts which may affect the eligibility of the claimant and such facts could not reasonably have been known within the period, the employing unit shall, within 10 days of acquiring such knowledge, submit such facts to the department. The 10-day period may be extended for good cause. The department shall make a determination or reconsidered determination thereon and shall promptly notify the claimant and the base period employer submitting the facts of the determination or reconsidered determination and the reasons therefor. An appeal may be taken in the manner prescribed in Section 1328. The director shall be an interested party to any appeal.

(Amended by Stats. 1979, Ch. 456.)



1332

(a) The department shall promptly serve notice of any determination of eligibility for benefits under this part or Part 3 or Part 4 of this division on the claimant and on any employer or employing unit which prior to this determination has furnished the department with information regarding the claimant s eligibility pursuant to Sections 1327 and 1331. Service shall be made personally or by mail. Failure to serve this notice shall not affect the determination of eligibility.

(1) Notice is that notification which apprises the party of a determination of eligibility and allows that party to respond accordingly.

(2) If the department is or should be aware that the notice was not received by the party to whom it was addressed, including, but not limited to, the return to the department of the notice by the United States Post Office, the department shall reissue the notice at such time as the department can determine a corrected mailing address for the affected party or otherwise ensure receipt. The affected party shall have appeal rights pursuant to subdivisions (b) and (c), and pursuant to Section 1328.

(b) The department may for good cause reconsider any determination within 15 days after an appeal to an administrative law judge is filed. If no appeal is filed, the department may for good cause reconsider any determination within 20 days after mailing or personal service of the notice of determination. The department may, if a claimant has not filed an appeal to an administrative law judge from any determination which finds that a claimant is ineligible or disqualified, or if an appeal has been filed but is either withdrawn or dismissed, for good cause also reconsider the determination during the benefit year or extended duration period or extended benefit period to which the determination relates. The department shall give notice of any reconsidered determination to the claimant and any employer or employing unit which received notice under Sections 1328 and 1331 and the claimant or employer may appeal therefrom in the manner prescribed in Section 1328.

The director shall designate individuals to review and reconsider appealed determinations. No individual designated shall be the same individual who made the initial determination in the same matter.

(c) The department may for good cause reconsider any computation or recomputation provided for in this article during the benefit year or extended duration period to which the notice of computation or recomputation relates, except that no recomputation may be considered with respect to any issue considered or under consideration in an appeal taken from a denial of recomputation. The department shall promptly notify the claimant and each of the claimant s base period employers of the recomputation. The claimant and any base period employer may protest the accuracy of the recomputation as prescribed in Section 1330.

(Amended by Stats. 1991, Ch. 212, Sec. 2.)



1332.5

Notwithstanding any other provision of this division any provision that prescribes time limits within which the department may reconsider any determination, ruling, or computation or any provision that otherwise restricts or prevents such reconsideration, shall not apply in any case of fraud, misrepresentation or willful nondisclosure.

(Amended by Stats. 1977, Ch. 1252.)



1333

Notices, protests, and information required under this article shall be submitted in accordance with authorized regulations.

(Enacted by Stats. 1953, Ch. 308.)



1334

An administrative law judge after affording a reasonable opportunity for fair hearing, shall, unless such appeal is withdrawn, affirm, reverse, modify, or set aside any determination which is appealed under this article. The claimant, any employer becoming a party to the appeal by submitting a protest or information pursuant to Sections 1326 to 1333, inclusive, of this article, and the director shall be promptly notified in writing of the administrative law judge s decision, together with his reasons therefor. The decision shall be final unless, within 20 days after mailing of such decision, further appeal is initiated to the appeals board pursuant to Section 1336. The 20-day limitation may be extended for good cause.

Good cause, as used in this section, shall include, but not be limited to, mistake, inadvertence, surprise, or excusable neglect.

(Amended by Stats. 1984, Ch. 537, Sec. 27.)



1335

If an appeal is filed, benefits with respect to the period prior to the final decision on the appeal shall be paid only after the decision, except that:

(a) If benefits for any week are payable in accordance with a determination by the department irrespective of any decision on the issues set forth in the appeal, such benefits shall be promptly paid regardless of such appeal.

(b) If an administrative law judge affirms a determination allowing benefits, such benefits shall be promptly paid regardless of any appeal which may thereafter be taken, and regardless of any action taken under Section 1336 or otherwise by the director, appeals board, or other administrative body or by any court.

If the determination is finally reversed, no employer s account shall be charged with benefits paid because of that determination, except as provided in Section 1026, or if the department determines pursuant to Section 1026.1 that the employer s reserve account should not be credited.

(c) If benefits for any week are payable in accordance with a determination by the department, or an administrative law judge issues a decision allowing benefits, the benefits shall be promptly paid regardless of any appeal, and regardless of any action taken by the appeals board pursuant to Section 412 or 413. If the determination of the department or the decision of the administrative law judge is finally reversed, no employer s reserve account shall be charged with benefits paid pursuant to this subdivision, except as provided in Section 1026 or if the department determines pursuant to Section 1026.1 that the employer s reserve account should not be credited.

(Amended by Stats. 2012, Ch. 783, Sec. 10. Effective January 1, 2013.)



1336

The director or any party to a decision by an administrative law judge may appeal to the appeals board from the decision. The appeals board may order the taking of additional evidence and may affirm, reverse, modify, or set aside the decision of the administrative law judge. The appeals board shall promptly notify the director and the parties to any appeal of its order or decision.

(Amended by Stats. 1984, Ch. 537, Sec. 29.)



1337

The decision of the appeals board on an appeal from the decision of an administrative law judge must be rendered within 60 days after the submission of the appeal unless the board requires the taking of further evidence. If the appeals board requires the taking of further evidence, the hearing shall be commenced within 60 days after the submission of the appeal, and the decision of the board shall be mailed within 60 days after completion of the hearing.

(Amended by Stats. 1985, Ch. 716, Sec. 3.)



1338

If the appeals board issues a decision allowing benefits the benefits shall be paid regardless of any further action taken by the director, the appeals board, or any other administrative agency, and regardless of any appeal or mandamus, or other proceeding in the courts. If the decision of the appeals board is finally reversed or set aside, no employer s account shall be charged with the benefits paid pursuant to this section, except as provided in Section 1026, or if the department determines pursuant to Section 1026.1 that the employer s reserve account should not be credited.

(Amended by Stats. 2012, Ch. 783, Sec. 11. Effective January 1, 2013.)



1339

(a) The department shall pay unemployment compensation benefits through public employment offices or such other agency as may be prescribed by authorized regulations of the director.

(b) Each check or certification (pay order) issued in payment of unemployment insurance compensation benefits shall have prominently imprinted upon it: State unemployment insurance benefits under the California Unemployment Insurance Code are paid for by employers.

(Amended by Stats. 1979, Ch. 373.)



1339.1

(a) (1) Notwithstanding any other provisions of this part, if unemployment compensation benefit payments are directly deposited to an account of the recipient s choice, as authorized under the federal Electronic Fund Transfer Act (EFTA) (15 U.S.C. Sec. 1693 et seq.), the payments may only be deposited to an account that meets the requirements of a qualifying account, as defined in paragraph (2), for deposit of public assistance payments, including unemployment compensation benefits.

(2) For purposes of this section, a qualifying account is one of the following:

(A) A demand deposit or savings account at an insured financial institution in the name of the person entitled to receipt of public assistance payments.

(B) A prepaid card account that meets all of the following:

(i) The account is held at an insured financial institution.

(ii) The account is set up to meet the requirements for passthrough deposit or share insurance so that the funds accessible through the account are eligible for insurance for the benefit of the person entitled to the receipt of public assistance payments by the Federal Deposit Insurance Corporation in accordance with Part 330 of Title 12 of the Code of Federal Regulations, or the National Credit Union Share Insurance Fund in accordance with Part 745 of Title 12 of the Code of Federal Regulations.

(iii) The account is not attached to any credit or overdraft feature that is automatically repaid from the account after delivery of the payment.

(iv) The issuer of the card complies with all of the requirements, and provides the holder of the card with all of the consumer protections, that apply to a payroll card account under the rules implementing the EFTA or other rules subsequently adopted under the EFTA that apply to prepaid card accounts.

(3) A person or entity that issues a prepaid card or maintains or manages a prepaid card account that does not comply with paragraph (2) shall not accept or facilitate the direct deposit of unemployment compensation benefit payments to the prepaid card account.

(b) The department has no obligation to determine whether an account at the financial institution of the recipient s choice is a qualifying account, as described in subdivision (a). For purposes of this section, the department shall not be held liable for authorizing a direct deposit of unemployment compensation benefit payments into a prepaid card account designated by the recipient that does not comply with paragraph (2) of subdivision (a).

(c) For the purposes of this section, the following definitions shall apply:

(1) Financial institution means a state or national bank, a state or federal savings and loan association, a mutual savings bank, or a state or federal credit union.

(2) Issuer means a person or entity that issues a prepaid card.

(3) Payroll card account shall have the same meaning as that term is defined in the regulations implementing the EFTA.

(4) Prepaid card or prepaid card account means either of the following:

(A) A card, code, or other means of access to funds of a recipient that is usable at multiple, unaffiliated merchants for goods or services, or usable at automated teller machines.

(B) The same as those terms or related terms are defined in the regulations adopted under the EFTA regarding general use reloadable cards.

(Added by Stats. 2013, Ch. 557, Sec. 1. Effective January 1, 2014.)



1340

Minors who are eligible for benefits may be paid and receive benefits in their own right, and a receipt signed by a minor shall be valid and binding.

(Enacted by Stats. 1953, Ch. 308.)



1341

Benefits due a deceased or legally declared incompetent person may be paid to such person or persons as appears to the Director of Employment Development to be legally entitled thereto in accordance with authorized regulations of the Director of Employment Development. Such payment shall be made upon affidavit executed by the person or persons claiming to be entitled to the benefits and the receipt of the affidavit or affidavits shall fully discharge the Director of Employment Development from any further liability with reference to the payments, without the necessity of inquiring into the truth of any of the facts stated in the affidavit.

(Amended by Stats. 1973, Ch. 1212, Sec. 178.)



1342

Any waiver by any person of any benefit or right under this code is invalid, except as provided by Sections 1255.7, 1342.1, 1345, and 2630. Benefits under this code, incentive payments provided by Division 2 (commencing with Section 5000), and payments to an individual under a plan or system established by an employer which makes provisions for his or her employees generally, or for a class or group of his or her employees, for the purpose of supplementing unemployment compensation benefits, are not subject to assignment, release, or commutation, except as provided by Sections 1255.7, 1342.1, 1345, and 2630. Any agreement by any individual in the employ of any person or concern to pay all or any portion of the contributions required of his or her employer under this division is void.

(Amended by Stats. 1996, Ch. 1124, Sec. 5. Effective September 30, 1996.)



1342.1

(a) An individual filing a new claim for unemployment compensation shall, at the time of filing the claim, be advised that:

(1) Unemployment compensation and disability insurance benefits, when paid in lieu of unemployment compensation, are subject to federal income tax.

(2) Requirements exist pertaining to estimated tax payments.

(3) The individual may elect to have federal income tax deducted and withheld from the compensation at the amount specified in the Internal Revenue Code.

(4) The individual is permitted to change a previously elected withholding status.

(b) Amounts deducted and withheld from unemployment and disability compensation shall be made in accordance with procedures specified by the United States Department of Labor and Internal Revenue Service pertaining to the deducting and withholding of income tax, and in accordance with the priorities established in department regulations developed by the director.

(Added by Stats. 1996, Ch. 1124, Sec. 6. Effective September 30, 1996.)



1345

(a) An individual covered by a voluntary plan approved under Section 3254 may, at the time he or she applies for voluntary plan benefits or at any time while receiving voluntary plan benefits, voluntarily choose to allow his or her employer or an agent of the employer, appointed under Section 1096, to redirect a portion of the voluntary plan benefits payable under this code to cover all or part of the cost of employee-paid benefits, if both the following requirements are satisfied:

(1) The individual has given written authorization for the redirection of a weekly dollar amount of voluntary plan benefits for the payment of the employee-paid benefits.

(2) The individual may terminate or change the terms of the voluntary redirection of benefits paid at any time while receiving benefits under the voluntary plan.

(b) Any request to redirect benefits as provided in subdivision (a) shall be in writing. The form of employee authorization required under this section shall be approved by the director.

(c) In no event shall disability benefits payments be delayed because an individual elects to redirect a portion of his or her benefits payable under this division.

(d) Should an individual be legally declared incompetent, the spouse of the individual, in the absence of any other legally authorized representative, shall have the right to continue or cancel the authorization.

(Added by Stats. 1994, Ch. 960, Sec. 2. Effective January 1, 1995.)






ARTICLE 4. Overpayments

1375

Any person who is overpaid any amount of benefits under this part is liable for the amount overpaid unless any of the following is applicable:

(a) (1) The overpayment was not due to fraud, misrepresentation or willful nondisclosure on the part of the recipient, and (2) the overpayment was received without fault on the part of the recipient, and its recovery would be against equity and good conscience.

(b) The person who received the overpayment cooperates with the department in an investigation that results in the assessment of a penalty under Section 1144 or the prosecution or other action taken to impose a penalty pursuant to Section 2121.

(c) The department determines that it is in the interest of justice to waive all or part of the liability established under this section because the overpayment was a direct result of inducement, solicitation, or coercion on the part of the employer.

(Amended by Stats. 1994, Ch. 1050, Sec. 3. Effective January 1, 1995.)



1375.1

If the director finds that an individual has been overpaid unemployment compensation benefits because he or she willfully, for the purpose of obtaining unemployment compensation benefits, either made a false statement or representation, with actual knowledge of the falsity thereof, or withheld a material fact, the director shall assess against the individual an amount equal to 30 percent of the overpayment amount. Assessments collected under this section shall be deposited in the following manner:

(a) For penalty assessments established prior to October 22, 2013, 100 percent of the overpayment penalty amount in the Benefit Audit Fund.

(b) For penalty assessments established on or after October 22, 2013, as follows:

(1) 50 percent of the overpayment penalty amount in the Unemployment Trust Fund.

(2) 50 percent of the overpayment penalty amount in the Benefit Audit Fund.

(Amended by Stats. 2012, Ch. 783, Sec. 12. Effective January 1, 2013.)



1375.3

No determination of overpayment shall be based upon the disallowance by the Workmen s Compensation Appeals Board of a claim of lien filed under subdivision (g) of Section 4903 of the Labor Code, or the allowance of such lien for less than the amount claimed as a lien, or upon the approval by the said appeals board of a compromise and release agreement providing for the allowance of such lien in an amount less than the amount claimed as a lien.

(Added by Stats. 1967, Ch. 1721.)



1375.5

Any claim of lien filed with the Workmen s Compensation Appeals Board under the provisions of Section 4903 of the Labor Code shall be fully discharged and satisfied by payment of the amount of such lien allowed by the said appeals board under the provisions of Section 4904 of said code or the amount specified in any compromise and release agreement filed and approved by the said appeals board pursuant to Sections 5000 through 5004 of said code.

(Added by Stats. 1967, Ch. 1721.)



1375.7

The director shall find that an individual has been overpaid unemployment benefits where the individual was an elected official and the individual s unemployment insurance claim was based on income solely derived from his or her employment as an elected official. An individual who is liable pursuant to this section shall not be eligible for waiver of the overpayment pursuant to Section 1375. In the event of an unemployment insurance claim based on more than one source of income, if the base period of a new claim includes any wage credits earned as an elected official pursuant to Section 634.5, the individual shall be liable for any amount of unemployment insurance benefits overpaid as a result of a recomputation to remove the base period wage credits earned as an elected official. In that event, the provisions of Section 1375 shall not apply to this section with respect to the wage credits earned as an elected official.

(Added by Stats. 2010, Ch. 222, Sec. 1. Effective January 1, 2011.)



1376

The Director of Employment Development shall determine the amount of the overpayment and any assessment authorized under Section 1375.1 and shall notify the liable person of the basis of the overpayment determination. In the absence of fraud, misrepresentation, or willful nondisclosure, notice of the overpayment determination shall be mailed or personally served within the latest of the following periods:

(a) Not later than one year after the close of the benefit year in which the overpayment was made.

(b) Not later than six months after the date a backpay award was made.

(Amended by Stats. 1984, Ch. 1348, Sec. 1.)



1377

Within 20 days from the date of mailing or serving of the notice of overpayment, the person affected may file an appeal to an administrative law judge. The director shall be an interested party to any such appeal. The administrative law judge, after affording reasonable opportunity for a fair hearing, shall unless the appeal is withdrawn, affirm, reverse, modify, or set aside the findings set forth in the notice of overpayment. The party and the director shall be notified of the administrative law judge s decision, together with his reasons therefor, which shall be final unless within 20 days from the date of notification or mailing of the decision a further appeal is initiated to the appeals board pursuant to Section 1336. The 20-day period for an appeal to the administrative law judge or to the appeals board may be extended for good cause.

Good cause, as used in this section, shall include, but not be limited to, mistake, inadvertence, surprise, or excusable neglect.

(Amended by Stats. 1984, Ch. 537, Sec. 31.)



1378

The Appeals Board shall review an appeal from an overpayment determination as provided in Sections 1336 and 1337 and determine what amount, if any, shall be recovered.

(Amended by Stats. 1965, Ch. 266.)



1379

The director, subject to this article, may do any or all of the following in the recovery of overpayments of unemployment compensation benefits:

(a) File a civil action against the liable person for the recovery of the amount of the overpayment within one year after any of the following, or, in cases where the individual has been overpaid benefits due to fraud, misrepresentation, or nondisclosure as described in Section 1375.1, or where the director has found an overpayment pursuant to Section 1375.7, within three years of any of the following:

(1) The mailing or personal service of the notice of overpayment determination if the person affected does not file an appeal to an administrative law judge.

(2) The mailing of the decision of the administrative law judge if the person affected does not initiate a further appeal to the appeals board.

(3) The date of the decision of the appeals board.

(b) Initiate proceedings for a summary judgment against the liable person. However, this subdivision applies only where the director has found, pursuant to Section 1375, that the overpayment may not be waived because it was due to fraud, misrepresentation, or willful nondisclosure on the part of the recipient or where the director has found an overpayment pursuant to Section 1375.7. The director may, not later than three years after the overpayment became final, file with the clerk of the proper court in the county from which the overpayment of benefits was paid or in the county in which the claimant resides, a certificate containing all of the following:

(1) The amount due, including any assessment made under Section 1375.1, plus interest from the date that the initial determination of overpayment was made pursuant to Section 1376.

(2) A statement that the director has complied with all the provisions of this article prior to the filing of the certificate.

(3) A request that judgment be entered against the liable person in the amount set forth in the certificate.

The clerk, immediately upon the filing of the certificate, shall enter a judgment for the State of California against the liable person in the amount set forth in the certificate.

For the purposes of this subdivision only, an overpayment is final and due and payable after any of the following:

(A) The liable person has not filed an appeal pursuant to Section 1377.

(B) The liable person has filed an appeal to the administrative law judge and a decision of an administrative law judge has become final.

(C) The liable person has filed an appeal to the appeals board and the decision of the appeals board has become final because the liable person has not sought judicial review within the six-month period provided by Section 410.

(c) Reduce or vacate a summary judgment by filing a certificate to that effect with the clerk of the proper court.

(d) Offset the amount of the overpayment received by the liable person against any amount of benefits to which he or she may become entitled under this division within six years of the date of the mailing or personal service of the notice of overpayment determination.

(Amended by Stats. 2010, Ch. 222, Sec. 2. Effective January 1, 2011.)



1379.5

An abstract of judgment obtained pursuant to subdivision (a) or (b) of Section 1379, or a copy thereof, may be recorded with the county recorder of any county. From the time of recording, the judgment shall constitute a lien against all real or personal property of the liable person in that county owned by the liable person at the time, or which the liable person may afterwards, but before the lien expires, acquire. The lien shall have the force, effect, and priority of a judgment lien and shall continue for 10 years from the time of recording of the abstract of judgment obtained pursuant to subdivision (a) or (b) of Section 1379, unless sooner released or otherwise discharged.

The lien may, within 10 years from the date of recording of the abstract of judgment or within 10 years from the date of the last extension of the lien in the manner provided in this section, be extended by recording a new abstract in the office of the county recorder of any county. From the date of such recording, the lien shall be extended for 10 years unless sooner released or otherwise discharged.

Execution shall issue upon such a judgment upon request of the director in the same manner as execution may issue upon other judgments. Sales shall be held under such execution as prescribed in the Code of Civil Procedure. In all proceedings under this section, the director or his or her authorized agents may act on behalf of the state.

(Added by Stats. 1984, Ch. 1236, Sec. 2.)



1379.6

(a) If an abstract has been recorded as provided in Section 1379.5, and the lien, including any interest, costs, and penalty, has been satisfied in full, the department shall, pursuant to Section 724.050 of the Code of Civil Procedure do all of the following:

(1) File an acknowledgment of satisfaction of judgment with the court.

(2) Serve an acknowledgment of satisfaction of judgment on the claimant. Service shall be made personally or by mail.

(3) Record an acknowledgment of satisfaction of judgment in the office of the county recorder where the abstract of judgment is recorded.

(b) If an acknowledgment of satisfaction of judgment is recorded, the cost of recording is an obligation of the claimant and may be collected from the claimant in any manner provided by law for the collection of benefit overpayments.

(c) If payment is made by check, any action specified in subdivision (a) shall not be required until the check has been paid by the financial institution upon which it was drawn.

(Added by Stats. 1989, Ch. 1010, Sec. 5.)



1380

No person shall be liable for the amount of benefits received where the benefits were paid pursuant to an administrative law judge s decision which affirmed an initial determination or in accordance with a final decision of the appeals board, regardless of any further appeal. An employer s experience rating account shall not be charged with any benefits erroneously or unlawfully paid, except as provided in Section 1026 or 1144.

(Amended by Stats. 1994, Ch. 1050, Sec. 4. Effective January 1, 1995.)



1381

The director shall enforce collection of any judgment obtained by the director under subdivision (a) or (b) of Section 1379. Amounts collected under this section shall be deposited in the fund from which the overpayment was made, except that the amounts collected to offset the costs of collections shall be deposited in the Unemployment Administration Fund and the amounts collected pursuant to Section 1375.1 shall be deposited as specified in that section.

(Amended by Stats. 2012, Ch. 783, Sec. 13. Effective January 1, 2013.)



1382

No person shall be liable for the amount of benefits received for any period for which the person also received an award or settlement of backpay resulting from an action or grievance for wrongful discharge, if the amount of the backpay award or settlement was reduced by the amount of benefits received pursuant to this part. When the amount of the backpay award or settlement was reduced by the amount of benefits received, the employer shall pay to the Unemployment Fund an amount equal to the amount subtracted from the backpay award or settlement for benefits received by the person in order to reimburse the fund. When an individual has been awarded or receives backpay, the amount of the backpay shall constitute wages paid in the period for which it is awarded.

A mediator or arbitrator who is a party to the backpay award or settlement shall, within 30 days of the settlement, report to the department the name and address of the employer, the amount of benefits by which the award or settlement was reduced, and the name and social security number of the person who received the award or settlement.

(Added by Stats. 1983, Ch. 1035, Sec. 2.)



1383

Notwithstanding any other provision of law to the contrary, the Franchise Tax Board shall aid the department in the recovery of overpayments of unemployment compensation benefits pursuant to Section 1379 for up to six years after the date of the mailing or personal service of the notice of overpayment determination.

(Added by Stats. 1983, Ch. 1226, Sec. 8. Effective September 30, 1983.)



1384

Amounts collected by the Controller for benefit overpayment accounts, pursuant to Section 12419.2 of the Government Code, shall be deposited in the fund from which the overpayment was made, except that the amounts collected to offset the costs of collections shall be deposited in the Unemployment Administration Fund.

(Added by Stats. 1984, Ch. 1581, Sec. 3. Effective September 30, 1984.)









CHAPTER 5.5. Between Terms Unemployment Compensation for Nonprofessional Employees of State Special Schools

1451

Nonprofessional employees of the Fremont and Riverside campuses of the California School for the Deaf, the Fremont campus of the California School for the Blind, and the diagnostic schools for individuals with neurological disabilities located in Los Angeles, San Francisco, and Fresno, shall be eligible for benefits provided by this chapter, on the same terms and conditions as are specified by this part, Part 3 (commencing with Section 3501), and Part 4 (commencing with Section 4001), for all other individuals, except where inconsistent with the provisions of this chapter. Except where inconsistent with the provisions of this chapter, the provisions of this division and authorized regulations shall apply to any matter arising pursuant to this chapter.

(Amended by Stats. 2005, Ch. 152, Sec. 23. Effective January 1, 2006.)



1452

Notwithstanding Section 1253.3, between terms unemployment compensation benefits are payable by the Controller, from funds appropriated for support of the State Department of Education and allocated to the state special schools, upon authorization by the Employment Development Department to individuals who are eligible to receive these benefits under this chapter. These benefits shall only be paid for weeks of unemployment occurring between school terms and during an established and customary vacation period or holiday recess when other benefits are denied solely by reason of Section 1253.3.

(Added by Stats. 1985, Ch. 1488, Sec. 4.)



1453

(a) There shall be transferred to the Employment Development Department from funds appropriated for support of the State Department of Education and allocated to the state special schools, at the times and in the manner provided in subdivision (b), an amount equal to the additional cost to the Employment Development Department for added administrative work arising out of this chapter.

(b) The director shall determine the sums he or she estimates the department will be entitled to receive from the State Department of Education under this section for each fiscal year, reduced or increased by any sum by which he or she finds that his or her estimates for any prior fiscal year were greater or less than the amounts which were actually required. The sum of the amounts transferred or expended pursuant to Section 1452, subdivision (a), and this subdivision in any one fiscal year shall not exceed the amount appropriated in the then current fiscal year to the State Department of Education for the purposes of this chapter.

(c) The director may require from the State Department of Education such employment, wage, financial, statistical, or other information and reports, properly verified, as may be deemed necessary by the director to carry out his or her duties under this division, which shall be filed with the director at the time and in the manner prescribed by him or her.

(d) The director may tabulate and publish information obtained pursuant to this chapter in statistical form and may divulge the name of the employing unit.

(e) The State Department of Education shall provide each employee subject to this chapter, at the end of each school term, with written information advising the employee of benefit rights pursuant to this chapter.

(Added by Stats. 1985, Ch. 1488, Sec. 4.)



1454

An individual who receives any unemployment compensation benefits otherwise payable irrespective of this chapter, including retroactive unemployment compensation benefits paid pursuant to subdivision (c) of Section 1253.3, who has received benefits under this chapter for the same period, shall be liable for repayment to the state of the amount of benefits paid under this chapter for that period.

(Added by Stats. 1985, Ch. 1488, Sec. 4.)






CHAPTER 6. Financial Provisions

ARTICLE 1. Deposit Account

1501

The director may in accordance with law deposit for the purpose of clearance by the director all money collected under this division, in a state or national bank in this state. After clearance the money so deposited shall be deposited in the State Treasury to the credit of the proper fund as prescribed in this division.

(Amended by Stats. 1977, Ch. 1252.)






ARTICLE 2. Unemployment Fund

1521

The Unemployment Fund is continued in existence as a special fund, separate and apart from all public money or funds of this state. This fund shall consist of (1) all employer contributions collected under this division; (2) interest earned upon any money in the fund; (3) any property or securities acquired through the use of money belonging to the fund; (4) all earnings of such property or securities; (5) all money credited to this state s account in the Unemployment Trust Fund pursuant to Section 903 of the Social Security Act, as amended; (6) all assessments collected pursuant to paragraph (1) of subdivision (b) of Section 1375.1; and (7) all other money received for the fund from any other source. All money in the fund shall be mingled and undivided.

Notwithstanding Section 13340 of the Government Code, all money in the Unemployment Fund and in the various accounts of that fund, except any money deposited pursuant to Section 1528.5, is continuously appropriated for the purposes authorized in this article.

(Amended by Stats. 2012, Ch. 783, Sec. 14. Effective January 1, 2013.)



1522

The Unemployment Fund shall be administered by the director exclusively for the purposes of this division without liability upon the part of the State beyond the amounts paid into and earned by the fund.

(Enacted by Stats. 1953, Ch. 313.)



1523

Withdrawals by the director from the Unemployment Fund are exempted from the operation of Sections 925.4 and 925.6 of the Government Code.

(Amended by Stats. 1963, Ch. 2015.)



1524

The State Treasurer is ex officio the treasurer and custodian of the Unemployment Fund. He shall administer the fund in accordance with the directions of the director. The official bond of the State Treasurer shall cover the faithful performance of his duties as treasurer of the Unemployment Fund.

(Enacted by Stats. 1953, Ch. 313.)



1525

There shall be maintained within the fund three separate accounts:

(a) A clearing account.

(b) An Unemployment Trust Fund account.

(c) A benefit account.

(Enacted by Stats. 1953, Ch. 313.)



1526

All contributions and amounts payable to the Unemployment Fund after proper clearance shall be forwarded to the Treasurer who shall immediately deposit them in the clearing account.

(Enacted by Stats. 1953, Ch. 313.)



1526.1

All withheld income taxes and amounts payable to the Personal Income Tax Fund after proper clearance shall be forwarded to the Treasurer who shall immediately deposit them in that fund.

(Added by Stats. 1971, 1st Ex. Sess., Ch. 1.)



1526.2

All worker contributions and amounts payable to the Disability Fund after proper clearance shall be forwarded to the Treasurer who shall immediately deposit them in that fund.

(Added by Stats. 1971, 1st Ex. Sess., Ch. 1.)



1526.3

All amounts specified in Section 1585 payable to the Contingent Fund after proper clearance shall be forwarded to the Treasurer who shall immediately deposit them in that fund.

(Added by Stats. 1971, 1st Ex. Sess., Ch. 1.)



1526.4

All amounts payable to the Unemployment Administration Fund after proper clearance shall be forwarded to the Treasurer who shall immediately deposit them in that fund.

(Added by Stats. 1971, 1st Ex. Sess., Ch. 1.)



1527

Immediately after clearance, all money in the clearing account except interest on contributions, and penalties collected shall be deposited in or invested in the obligations of the Unemployment Trust Fund of the United States of America or its authorized agent to the credit of this State, any provisions of law in this State relating to the deposit, administration, release, or disbursement of money in the possession or custody of this State to the contrary notwithstanding. The amounts so deposited or invested shall be entered in the Unemployment Trust Fund Account.

(Amended by Stats. 1955, Ch. 1165.)



1528

The benefit account consists of all money requisitioned from this State s account in the Unemployment Trust Fund, except money requisitioned for administration pursuant to Section 1528.5, and any money so requisitioned, except money requisitioned for administration pursuant to Section 1528.5, shall be transferred out of the Unemployment Trust Fund account into the benefit account.

(Amended by Stats. 1959, Ch. 1814.)



1528.5

(a) Money credited to the account of this state in the Unemployment Trust Fund by the Secretary of the Treasury of the United States of America pursuant to Section 903 of the Social Security Act, as amended, may not be requisitioned from this state s account or used except for the payment of benefits and for the payment of expenses incurred for the administration of this part. Such money may be requisitioned pursuant to Section 1529 for the payment of benefits. Such money may also be requisitioned and used for the payment of expenses incurred for the administration of this part but only pursuant to a specific appropriation by the Legislature and only if the expenses are incurred and the money is requisitioned after the enactment of an appropriation law which:

(1) Specifies the purposes for which such money is appropriated and the amounts appropriated therefor.

(2) Limits the period within which such money may be obligated to a period ending not more than two years after the date of the enactment of the appropriation law.

(3) Provides that the total amount which may be obligated shall be limited to the restrictions specified by, and charged in accordance with, Section 903(c)(2)(D) of the Social Security Act, as amended.

(b) Money appropriated pursuant to this section for the payment of expenses of administration shall be requisitioned as needed for the payment of obligations incurred under such appropriation and, upon requisition, shall be deposited in the Unemployment Administration Fund, but, until expended, shall remain a part of the Unemployment Fund. The director and the Controller shall maintain a separate record of the deposit, obligation, expenditure, and return of funds so deposited. Any money so deposited which will not be expended shall be returned promptly to the account of this state in the Unemployment Trust Fund.

(Amended by Stats. 1977, Ch. 397.)



1529

Except as provided in Section 1528.5, money shall be requisitioned from this State s account in the Unemployment Trust Fund solely for the payment of benefits and in accordance with authorized regulations. The director shall from time to time requisition from the Unemployment Trust Fund such amounts, not exceeding the amounts standing to this State s account therein, as he deems necessary for the payment of benefits for a reasonable future period. Upon receipt thereof the Treasurer shall deposit such money in the benefit account of the Unemployment Fund. Any balance of money requisitioned from the Unemployment Trust Fund which remains unclaimed or unpaid in the benefit account after the expiration of the period for which such sums were requisitioned shall either be considered in preparing subsequent estimates and may be utilized for the payment of benefits during succeeding periods, or, in the discretion of the director, shall be redeposited with the Secretary of the Treasury of the United States of America, to the credit of this State s account in the Unemployment Trust Fund.

(Amended by Stats. 1959, Ch. 1814.)



1530

The provisions of this article to the extent that they relate to the Unemployment Trust Fund, shall be operative only so long as that fund continues to exist and so long as the Secretary of the Treasury of the United States of America continues to maintain for this State a separate book account of all funds deposited therein by this State for benefit purposes, together with this State s proportionate share of the earnings of the Unemployment Trust Fund, from which no other state nor the United States is permitted to make withdrawals. If and when such Unemployment Trust Fund ceases to exist, or such separate book account is no longer maintained, all money, properties, or securities therein, belonging to the Unemployment Fund of this State shall be transferred to the treasurer of the Unemployment Fund, who shall hold, invest, transfer, sell, deposit, and release such money, properties, or securities in a manner approved by the director in accordance with the provisions of this division. Such money shall be invested in bonds or other interest-bearing obligations of the United States of America or the State of California. Such investment shall at all times be so made that all the assets of the fund shall always be readily convertible into cash when needed for the payment of benefits. The Treasurer shall dispose of securities or other properties belonging to the Unemployment Fund only under the direction of the director.

(Enacted by Stats. 1953, Ch. 313.)



1531

The director shall, without presenting vouchers and itemized statements therefor, withdraw from the benefit account any sums which he deems necessary for the payment of benefits for a reasonable future period. The Controller shall draw his warrant for any claim presented by the director for the payment of benefits under this account and the Treasurer shall pay the warrant. Upon the withdrawal thereof, such sums shall be deposited in a benefit payment account in such bank, savings and loan association, or public depository and under such conditions as the director determines, with the approval of the Department of Finance. Such bank, savings and loan association, or public depository shall be one in which general funds of the state may be deposited, but no public deposit insurance charge or premium shall be paid out of the benefit payment account. The director may, out of funds available for administration, pay premiums on insurance for the protection of money in his possession.

(Amended by Stats. 1976, Ch. 349.)



1532

Money in the benefit payment account shall be used solely to pay benefits pursuant to authorized regulations and no other disbursement shall be made therefrom, but amounts erroneously and illegally deposited in such account may be refunded therefrom, except that money credited to this State s account pursuant to Section 903 of the Social Security Act, as amended, shall be used exclusively as provided in Section 1528.5. The procedure prescribed by such regulations shall be deemed to satisfy and shall be in lieu of any and all statutory requirements not contained in this division of specific appropriation or other form of release by state officers of money in their custody prior to expenditure which might otherwise be applicable to withdrawals from the benefit payment account. Any balance of money withdrawn from the benefit account which remains unclaimed or unpaid in the benefit payment account after the expiration of the period for which such sums were withdrawn shall be considered in preparing subsequent estimates and may be utilized for the payment of benefits during succeeding periods or, in the discretion of the director, shall be redeposited in the benefit account.

(Amended by Stats. 1959, Ch. 1814.)



1533

Except as otherwise provided in this chapter, money in the clearing and benefit accounts may be deposited by the Treasurer, under the direction of the director, in any bank, savings and loan association, or public depositary in which public funds of the state may be deposited, but no public deposit insurance charge or premium shall be paid out of the fund. Money in the clearing and benefit accounts shall not be commingled with other state funds, but shall be maintained in a separate account on the books of the depositary. Such money shall be secured by the bank or public depositary to the same extent and in the same manner as required under Chapter 4, Part 2, Division 4, Title 2 of the Government Code if deposited in a bank or public depository, not a savings and loan association or to the same extent and in the same manner as required under Chapter 4.5 (commencing with Section 16600) of Part 2 of Division 4 of Title 2 of the Government Code if deposited in a savings and loan association and collateral pledged shall be maintained in a separate custody account.

(Amended by Stats. 1976, Ch. 349.)



1534

Refunds or judgments payable pursuant to this part, may be paid from the clearing account or from the benefit account with respect to any money erroneously deposited therein, upon warrants issued by the Controller under the direction of and in accordance with authorized regulations, except that money credited to this state s account pursuant to Section 903 of the Social Security Act, as amended, shall be used exclusively as provided in Section 1528.5. Refunds of interest, penalties, and fines and interest payable on refunds and judgments pursuant to this division may not be paid from the benefit account but may be paid from the clearing account to the extent that interest, penalties, and fines collected are currently on deposit in that account.

(Amended by Stats. 1980, Ch. 1025, Sec. 10.)



1535

During such time as the Federal Social Security Act and Federal Unemployment Tax Act are amended so as to remove the requirement that all money withdrawn from the Unemployment Fund be used solely in the payment of unemployment compensation, exclusive of expenses of administration, and for refunds of sums erroneously paid into such fund and refunds paid in accordance with the provisions of Section 3305(b) of the Federal Unemployment Tax Act, then notwithstanding any other provisions of this division to the contrary there is hereby continuously appropriated out of the Unemployment Fund for the purpose of administering this division, including salaries and other expenses of the department and the acquisition of necessary real property, all amounts collected under Section 993.

(Amended by Stats. 1970, Ch. 350.)



1536

Any amounts determined by the director or his authorized representatives to be payable to employing units as refunds of contributions erroneously paid which are unclaimed at the end of three years from such determination shall be included in the revenue to the Unemployment Fund or in the case of interest or penalties, to the Contingent Fund. The employing unit or person entitled to such payment shall not thereafter maintain any claim, action or proceeding with respect to such amounts.

(Amended by Stats. 1977, Ch. 1252.)



1537

Whenever any warrant drawn on an account in the Unemployment Fund or on the Unemployment Administration Fund or the Contingent Fund by the Controller remains unclaimed after one year the amount thereof shall revert to the account and the fund from which the amount was payable.

(Amended by Stats. 2010, Ch. 678, Sec. 6. Effective January 1, 2011.)






ARTICLE 3. Administration Fund

1555

The Unemployment Administration Fund is continued in existence as a special fund in the State Treasury. All money which is deposited or paid into this fund, except any money deposited pursuant to Section 1528.5, is hereby continuously appropriated and made available to the director for the purposes authorized in this article without regard to fiscal years. Any balances in this fund shall not lapse at any time, but shall be continuously available to the director for expenditure consistent with the purposes authorized.

(Amended by Stats. 1965, Ch. 649.)



1556

Except for money deposited pursuant to Section 1528.5, the Unemployment Administration Fund shall consist of all money appropriated by this state for the purpose of administering this part, money deposited for the purpose of expenditure pursuant to Section 1558.5, and all money received from the United States of America, or any agency thereof, including the Secretary of Labor, or from any other source for such purpose. Money requisitioned and deposited in this fund pursuant to Section 1528.5 shall remain part of the Unemployment Fund and shall be used only in accordance with the conditions specified in that section.

(Amended by Stats. 1980, Ch. 1025, Sec. 11.)



1557

Money in the Unemployment Administration Fund shall not be commingled with other state funds, but shall be maintained in a separate account on the books of the depositary. Such money shall be secured by the depositary in which it is held to the same extent and in the same manner as required under Chapter 4, Part 2, Division 4, Title 2 of the Government Code, if deposited in a bank, or under Chapter 4.5 (commencing with Section 16600) of Part 2 of Division 4 of Title 2 of the Government Code if deposited in a savings and loan association and collateral pledged shall be maintained in a separate custody account.

(Amended by Stats. 1976, Ch. 349.)



1558

Except as provided by Section 1558.5, all money in the Unemployment Administration Fund shall be expended solely for the purpose of defraying the cost of the administration of this division, including, but not limited to, payments authorized under Sections 1786 and 1788, and for no other purpose whatsoever, and all money, except money received pursuant to Section 1528.5, received from the federal government for the fund pursuant to Section 302 of the Social Security Act shall be expended solely for the purposes and in the amounts found necessary by the Secretary of Labor for the proper and efficient administration of this division.

(Amended by Stats. 1975, Ch. 767.)



1558.5

Money in the Unemployment Administration Fund may be expended for any cost of administration under this code, or for any expenditure by the department chargeable pursuant to state or federal law to another state or federal fund or appropriation or to a subvention, payment under a contract, or other source and expended for any purpose authorized by such state or federal law, in accordance with a plan or system of accrual cost accounting approved by the United States Department of Labor under which expenditures from the Unemployment Administration Fund are charged against advances from or subsequently reimbursed from another fund or funds or appropriation or a subvention or payment under a contract or other source to which the actual costs of such expenditures are chargeable. The director shall deposit in the Unemployment Administration Fund advances from another fund or funds or appropriation or subvention or contract payment or other source made in accordance with an approved plan or system under this section.

(Amended by Stats. 1980, Ch. 1025, Sec. 12.)



1559

All money in the Unemployment Administration Fund shall be deposited, administered, and disbursed in the same manner and under the same conditions and requirements as is provided by law for other special funds in the State Treasury, but the director may draw, without at the time furnishing vouchers and itemized statements, sums not to exceed in the aggregate an amount equal to 1 percent of the total disbursements made from the fund during the immediately preceding fiscal year to be used as a revolving fund where payment of compensation earned, traveling expense advances, payments under Sections 1786 and 1788, the fees, commissions and expenses authorized to be charged in connection with the levy of writs of attachment or execution under Article 7 (commencing with Section 26720) of Chapter 2 of Part 3 of Division 2 of Title 3 of the Government Code, or other cash payments are necessary. At the close of each fiscal year or at any other time, upon the demand of the Department of Finance, the money so drawn shall be accounted for and substantiated by vouchers and itemized statements submitted to and audited by the Controller.

(Amended by Stats. 1980, Ch. 1025, Sec. 13.)



1560

All money in the Unemployment Administration Fund, in excess of current requirements, and not otherwise invested, may be deposited by the State Treasurer in banks and savings and loan associations and otherwise held and invested by him in the same manner as provided by law in the case of other special funds in the State Treasury, and under the same rules and regulations that govern the deposit of other public funds.

(Amended by Stats. 1976, Ch. 349.)



1561

The State Treasurer is liable on his official bond for the faithful performance of his duties in connection with the Unemployment Administration Fund. This liability shall exist in addition to any liability upon any separate bond now existing or which may be given in the future. All sums recovered on the official bond for losses sustained by the Unemployment Administration Fund shall be deposited in that fund.

(Enacted by Stats. 1953, Ch. 311.)



1562

This state recognizes its obligations to replace, and pledges the faith of this state that funds shall be provided in the future, and applied to the replacement of, any money received from the federal government under Title 3 of the Social Security Act, any unencumbered balances in the Unemployment Administration Fund and any money granted to this state pursuant to the provisions of the Wagner-Peyser Act, which the Secretary of Labor finds have, because of any action or contingency, been lost or expended for purposes other than, or in amounts in excess of, those found necessary by the Secretary of Labor for the proper administration of this part and Parts 3 (commencing with Section 3501) and 4 (commencing with Section 4001) of this division. Such money shall be replaced within a reasonable time by money appropriated by the Legislature from the general funds of this state to the Unemployment Administration Fund. The director shall report to the Director of Finance, in the same manner as is provided generally for the submission of financial requirements for the ensuing year, and the Governor shall include in his or her next budget report to the Legislature, the amount required for such replacement.

(Amended by Stats. 1980, Ch. 1025, Sec. 14.)






ARTICLE 4. Contingent Fund

1585

There is in the State Treasury a special fund known as the Employment Development Department Contingent Fund. The Employment Development Department Contingent Fund is the successor of the Department of Human Resources Development Contingent Fund. There shall be deposited in or transferred to this fund:

(a) All interest on contributions collected under this division, except as provided in Section 1595 and in Article 6 (commencing with Section 821) of Chapter 3.

(b) All penalties collected under this division, except as provided in Sections 1375.1, 1958, and 3654.2, and in Article 6 (commencing with Section 821) of Chapter 3.

(c) Notwithstanding any other provision of law, all penalties and interest collected by the department pursuant to Division 6 (commencing with Section 13000) relating to the withholding of personal income tax.

(d) Rental payments or proceeds attributable to property derived from amounts expended from this fund.

(e) Interest on amounts expended from this fund.

(Amended by Stats. 1985, Ch. 1217, Sec. 8. Effective September 29, 1985.)



1585.5

(a) The director shall estimate the amount of penalties and interest collected by the department pursuant to Division 6 (commencing with Section 13000) relating to the withholding of personal income tax and shall transfer such amount to the Personal Income Tax Fund on a quarterly basis.

(b) For the 2014 15 fiscal year, the quarterly transfer to the Personal Income Tax Fund pursuant to subdivision (a) is suspended.

(Amended by Stats. 2014, Ch. 28, Sec. 96. Effective June 20, 2014.)



1586

All amounts in the Contingent Fund are hereby continuously appropriated without regard to fiscal years for refund of amounts collected and erroneously deposited therein, for interest payable under this division on refunds and judgments and for the administration of the department.

(Amended by Stats. 1980, Ch. 1025, Sec. 15.)



1586.5

There is hereby appropriated from the Contingent Fund to the Employment Development Department an amount sufficient to augment an appropriation available from the Unemployment Trust Fund pursuant to Section 1528.5 for acquisition of real property, or for construction and equipment of state public works projects, in order to provide for payment of such public work projects for which an appropriation is available where such project cannot be undertaken because the estimate exceeds the amount available or bids received are in excess of the estimate, and upon such augmentation, contracts may be awarded therefor, notwithstanding the provisions of Section 14275 of the Government Code.

Allocations may be made for acquisition of real property in augmentation of appropriations made for acquisition of real property and which cannot be acquired because acquisition costs are in excess of the amounts provided in the appropriation.

Allocations may be made for purchase of equipment in augmentation of appropriations made from which purchase of equipment is authorized.

Expenditures shall be pursuant to executive orders of the Director of Finance upon approval of the State Public Works Board.

(Added by Stats. 1978, Ch. 941.)



1588

Any amount authorized to be expended from the Contingent Fund for administration may be transferred to the Unemployment Administration Fund, but any amount not needed for the purpose for which authorized shall, upon order of the Director of Finance, be retransferred to the Contingent Fund.

(Enacted by Stats. 1953, Ch. 310.)



1589

In lieu of filing claims for refund and interest payable on refunds against each of the funds from which an amount has been determined to be due under this division, the director may file a single claim with the State Controller showing the amount payable from each fund for payment from the Contingent Fund, and the Controller shall thereupon draw his warrant on the Contingent Fund and transfer the amounts certified by the director to be due from the Clearing Account Unemployment Fund, the Employment Training Fund, the Unemployment Compensation Disability Fund, and the Personal Income Tax Fund, to the Contingent Fund.

(Amended by Stats. 1983, Ch. 1169, Sec. 7.)



1590

Except as provided by Section 1585.5, the director shall from time to time determine, and the State Controller shall from time to time transfer, the unencumbered balance of the Contingent Fund which at any time during any calendar year exceeds one million dollars ($1,000,000) to the Unemployment Fund and the Disability Fund in the proportion that the year s estimated revenues for penalties and interest relating to employer contributions attributable to the Unemployment Fund bear to the year s estimated revenues for penalties and interest relating to worker contributions attributable to the Disability Fund.

(Added by Stats. 1974, Ch. 1458.)



1590.5

It is the intent of the Legislature that the Budget Act for each fiscal year shall appropriate the entire amount available in the Contingent Fund during the fiscal year for the purposes of this article.

(Added by renumbering Section 1591 (as added by Stats. 1989, Ch. 1146) by Stats. 1990, Ch. 216, Sec. 109.)






ARTICLE 4.1. Building Fund

1591

(a) There is in the State Treasury the Employment Development Department Building Fund. There shall be deposited in, or transferred to, the fund the following:

(1) All money received from the sale or lease of real property, the purchase, acquisition, or construction of which was made by an appropriation to the Employment Development Department for that specific purpose, which was amortized with federal funds paid out of the Unemployment Administration Fund.

(2) All interest earned by the fund.

(b) Money in the fund shall only be expended pursuant to appropriations by the Legislature.

(Added by Stats. 1989, Ch. 1036, Sec. 1.)



1592

The Employment Development Department Building Fund shall be used for the acquisition, construction, or renovation of department facilities, necessary for the director to administer this code and laws relating thereto.

(Added by Stats. 1989, Ch. 1036, Sec. 1.)






ARTICLE 4.5. Benefit Audit Fund

1595

There is in the State Treasury a special fund known as the Employment Development Department Benefit Audit Fund. There shall be deposited in, or transferred to, this fund those sums as specified pursuant to Section 1375.1, except all interest collected shall be deposited in this fund.

(Amended by Stats. 2012, Ch. 783, Sec. 15. Effective January 1, 2013.)



1596

All amounts in the Benefit Audit Fund are hereby continuously appropriated without regard to fiscal years for the refund of amounts collected and erroneously deposited therein, and shall be appropriated annually in the Budget Act by the Legislature for the financing of administrative costs associated with the discovery and collection of unemployment compensation benefit overpayments.

(Added by Stats. 1983, Ch. 1219, Sec. 6.)






ARTICLE 5. Investments in or Expenditures for Property

1601

When money other than Disability Fund money is used in the purchase of property and in the construction of buildings, and appurtenant facilities, or in the purchase of property, or in the construction of buildings, and appurtenant facilities, for the use of the department, or for the use of the department and other state agencies, the director may do any and all things necessary to protect the property including purchasing insurance against the loss of or damage to the property or the loss of use and occupancy of the property. Any transaction entered into by the director under this section shall be subject to the approval of the Department of General Services.

(Amended by Stats. 1977, Ch. 1252.)



1602

The department shall comply with all federal regulations with regard to the sale of property in which the federal government has an equity.

(Added by Stats. 1989, Ch. 1036, Sec. 2.)






ARTICLE 6. Employment Training Fund

1610

There is in the State Treasury a special fund known as the Employment Training Fund. There shall be deposited in or transferred to this fund all contributions collected from employers pursuant to Section 976.6. Costs incurred for the purposes specified in Section 1611 in fiscal year 1982 83 shall be reimbursed, and thereafter shall be annually appropriated by the Legislature from the Employment Training Fund.

(Added by Stats. 1982, Ch. 1075, Sec. 16.)



1611

Moneys in the Employment Training Fund shall be expended only for the purposes of Chapter 3.5 (commencing with Section 10200) of Part 1 of Division 3, and for the costs of administering this article and Section 976.6, except those moneys may be used for any of the following:

(a) With the approval of the Legislature, the fund or contributions to it may be used to pay interest charged on federal loans to the Unemployment Fund.

(b) Commencing with allocations made to the Employment Training Panel in the 1992 93 fiscal year, any moneys allocated to the panel in a fiscal year that are not encumbered by the panel in that fiscal year shall revert to the Unemployment Insurance Fund.

(c) It is the intent of the Legislature that the panel shall closely monitor program performance and expenditures for employment training programs administered by the panel, and that the panel shall expeditiously disencumber funds that are not needed for employment training program completion. Commencing with the 1992 93 fiscal year, those moneys that are disencumbered during the fiscal year that are not reencumbered during the same fiscal year shall revert to the Unemployment Insurance Fund.

(d) Notwithstanding any other law, the Controller may use the moneys in the Employment Training Fund for loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code. However, interest shall be paid on all moneys loaned to the General Fund from the Employment Training Fund. Interest payable shall be computed at a rate determined by the Pooled Money Investment Board to be the current earning rate of the fund from which loaned. This subdivision does not authorize any transfer that will interfere with the carrying out of the object for which the Employment Training Fund was created.

(Amended by Stats. 2010, Ch. 328, Sec. 224. Effective January 1, 2011.)



1611.5

Notwithstanding Section 1611, the Legislature may appropriate from the Employment Training Fund an amount specified in the annual Budget Act to fund the local assistance portion of welfare-to-work activities under the CalWORKs program, provided for pursuant to Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code, as administered by the State Department of Social Services.

(Amended by Stats. 2006, Ch. 75, Sec. 25. Effective July 12, 2006.)









CHAPTER 7. Collections

ARTICLE 1. Priority and Lien of Tax

1701

The wage earner and employer contributions required to be paid by any employing unit under this division, together with interest and penalties, shall be satisfied first in any of the following cases:

(a) Whenever the employing unit is insolvent.

(b) Whenever the employing unit makes a voluntary assignment of its assets.

(c) Whenever the estate of the employing unit in the hands of the executors, administrators, or heirs is insufficient to pay all the debts due from the deceased.

(d) Whenever the estate and effects of an absconding, concealed, or absent employing unit required to pay any amount under this division are levied upon by process of law.

(Amended by Stats. 1953, Ch. 449.)



1702

Section 1701 does not give the state a preference over any lien or security interest which was recorded or perfected prior to the time when the state records or files its lien as provided in Section 7171 of the Government Code. The preference given to the state by Section 1701 is subordinate to the preferences given to claims for personal services by Sections 1204 and 1206 of the Code of Civil Procedure.

(Amended by Stats. 1980, Ch. 600, Sec. 63.)



1703

(a) If any employing unit or other person fails to pay any amount imposed under this division at the time that it becomes due and payable, the amount thereof, including penalties and interest, together with any costs, shall be a perfected and enforceable state tax lien. This lien is subject to Chapter 14 (commencing with Section 7150) of Division 7 of Title 1 of the Government Code.

(b) For purposes of this section, amounts are due and payable on the following dates:

(1) For amounts disclosed on a return or report received by the director, the date of the notice by the director to the taxpayer of the amount due.

(2) For penalties imposed pursuant to Sections 1112.5, 1114, and 13052.5, the date of the notice by the director to the taxpayer of the amount due.

(3) For any amounts reestablished under Section 1875, the date of the written notice of rescission provided under subdivision (c) of that section.

(4) For all other amounts, the date the assessment is final.

(c) The lien provided by this section shall not arise during any period that Section 362 of the United States Bankruptcy Code applies to the employing unit or other person against whom the lien would otherwise apply.

(Amended by Stats. 1994, Ch. 1049, Sec. 18. Effective January 1, 1995.)






ARTICLE 2. Liability of Successors, Officers and Fiduciaries

1731

Any person or employing unit that acquires the organization, trade or business, or substantially all the assets thereof, of an employer shall withhold in trust money or other property sufficient in amount or value to cover the amount of any contributions, interest and penalties due or unpaid from such employer until such employer produces a certificate from the department stating that no contributions, interest or penalties are due. If such employer does not produce such certificate, the acquiring person or employing unit shall pay the amount or the value of the property so withheld to the department at the time of such acquisition.

(Amended by Stats. 1967, Ch. 1720.)



1732

(a) Upon request of either of the parties to an acquisition as described in Section 1731, the department shall within 30 days issue a certificate, or a statement showing the amount of any contributions, interest and penalties claimed to be due. The failure to issue a certificate or a statement within the period of 30 days shall be deemed equivalent to the issuance of a certificate stating that no contributions, interest or penalties are due.

(b) If the department issues a statement showing the amount of contributions, interest and penalties claimed to be due, the amount stated therein shall be withheld and paid to the department such amount, however, not to exceed the purchase price. The issuance of any certificate stating that no contributions, interest and penalties are due, or the failure to issue such certificate or statement within the period of 30 days shall not release the employer from liability on account of any contributions, interest and penalties then or thereafter determined to be due from him, but shall release the acquiring person or employing unit from any further liability on account of any such contributions, interest and penalties.

(Amended by Stats. 1967, Ch. 1720.)



1733

Any person or employing unit that fails to withhold money or other property or fails to pay the amount or value of the property withheld as provided in Sections 1731 and 1732 shall be personally liable for the payment of the contributions, interest and penalties due from the employer up to but not exceeding the purchase price. The director shall assess such amount to the acquiring person or employing unit and shall give a written notice of the assessment pursuant to Section 1206. Sections 1135, 1136, 1137, 1221, 1222, 1223, and 1224 apply to assessments under this section.

(Amended by Stats. 1979, Ch. 1082.)



1734

The director shall have all of the remedies for collection against any person or employing unit that acquires the organization, trade or business, or substantially all the assets thereof of an employer as are provided by this division against any employer liable for contributions, interest and penalties due. The time within which the obligation may be enforced against the person or employing unit acquiring the organization, trade or business, or substantially all the assets thereof of an employer shall start to run with the day the assessment against such person or employing unit becomes final.

(Amended by Stats. 1967, Ch. 1720.)



1735

Any officer, major stockholder, or other person, having charge of the affairs of a corporate, association, registered limited liability partnership or foreign limited liability partnership, or limited liability company employing unit, who willfully fails to pay contributions required by this division or withholdings required by Division 6 (commencing with Section 13000) on the date on which they become delinquent, shall be personally liable for the amount of the contributions, withholdings, penalties, and interest due and unpaid by such employing unit. The director may assess such officer, stockholder, or other person for the amount of such contributions, withholdings, penalties, and interest. The provisions of Article 8 (commencing with Section 1126) and Article 9 (commencing with Section 1176) of Chapter 4 of Part 1 apply to assessments made pursuant to this section. Sections 1221, 1222, 1223, and 1224 shall apply to assessments made pursuant to this section. With respect to such officer, stockholder, or other person, the director shall have all the collection remedies set forth in this chapter.

(Amended by Stats. 1995, Ch. 679, Sec. 18. Effective October 10, 1995.)



1735.1

(a) An individual who has been assessed under the provisions of Section 1128.1, or any officer, major stockholder, or other person having charge of the affairs of a business entity that has been assessed under the provisions of that section, shall be personally liable for the amount of contributions, withholdings, penalties, and interest due and unpaid by the employer, other than those under subdivisions (a) and (b) of Section 1128, for whom money was exchanged as described in Section 1128.1. The director may assess that person for the amount of contributions, withholdings, all penalties other than those under Section 1128, and interest. The provisions of Article 8 (commencing with Section 1126) and Article 9 (commencing with Section 1176) of Chapter 4 of Part 1 shall apply to assessments made pursuant to this section. Sections 1221, 1222, 1223, and 1224 shall apply to assessments made pursuant to this section. With respect to that person, the director shall have all the collection remedies set forth in this chapter.

(b) For purposes of this section, business entity means a partnership, corporation, association, limited liability company, or Indian tribe (as described by subsection (u) of Section 3306 of Title 26 of the United States Code).

(Amended by Stats. 2001, Ch. 255, Sec. 16. Effective January 1, 2002. Applicable from December 21, 2000, pursuant to Sec. 17 of Ch. 255.)



1736

In addition to other penalties prescribed in this division, failure to file the notice required by Section 1090 shall cause the assignee, receiver, trustee in bankruptcy, or other representative of an insolvent employing unit, or the administrator or executor of the estate of the deceased employing unit to be personally responsible for all loss in contributions, penalties and interest attributable to such failure. This liability may be enforced by civil action in the name of the State of California against the assignee, receiver, trustee in bankruptcy, or other representative of the insolvent employing unit, and against the administrator or executor of the deceased employing unit.

(Enacted by Stats. 1953, Ch. 308.)






ARTICLE 3. Notices of Levy

1755

(a) If any person or employing unit is delinquent in the payment of any contributions, penalties, or interest provided for in this division, the director may, not later than three years after the payment became delinquent or within 10 years after the last entry of a judgment under Article 5 (commencing with Section 1815) or within 10 years after the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, collect the delinquency or enforce any liens by levy served either personally or by first-class mail, to all persons having in their possession or under their control any credits or personal property belonging to the delinquent person or employing unit, or owing any debts to the person or employing unit at the time of the receipt of the notice of levy or coming into their possession or under their control for the period of one year from the time of receipt of the notice of levy. Any person upon whom a levy has been served having in his or her possession or under his or her control any credits or personal property belonging to the delinquent person or employing unit or owing any debts to the person or employing unit at the time of the receipt of the levy or coming into his or her possession or under his or her control for the period of one year from the time of receipt of the notice of levy, shall surrender the credits or personal property to the director or pay to the director the amount of any debt owing the delinquent employer within five days of service of the levy, and shall surrender the credits or personal property, or the amount of any debt owing to the delinquent employer coming into his or her possession or under his or her control within one year of receipt of the notice of levy within five days of the date of coming into possession or control of the credits or personal property, or the amount of any debt owing to the delinquent employer is incurred. Any person in possession of any credits or personal property or owing any debts to the delinquent person or employing unit who surrenders the credits or personal property or pays the debts owing the delinquent person or employing unit shall be discharged from any obligation or liability to the delinquent person or employing unit with respect to the credits or personal property surrendered or debts paid to the director.

(b) (1) If the levy is made on a deposit or credits or personal property in the possession or under the control of a financial institution, the notice of levy shall be served on that financial institution at the same location as legal process is required to be served pursuant to Section 684.115 of the Code of Civil Procedure, and the levy will apply to all credits or personal property in the deposit account only at the time that notice of levy is received by the financial institution.

(2) For purposes of this section:

(A) Deposit account has the same meaning as in paragraph (29) of subdivision (a) of Section 9102 of the Commercial Code.

(B) Financial institution has the same meaning as in Section 481.113 of the Code of Civil Procedure.

(C) Legal process has the same meaning as in Section 482.070 of the Code of Civil Procedure.

(Amended by Stats. 2013, Ch. 76, Sec. 191. Effective January 1, 2014.)



1755.1

(a) In order to implement Section 1755, the department may serve notice to an address for any financial institution, as defined in Section 481.113 of the Code of Civil Procedure, by means of magnetic media, electronic transmission, or other electronic technology.

(b) For purposes of this section, the term address shall mean a telephone or modem number, facsimile machine, or any other reference number designated by the financial institution to receive data by electronic means.

(Amended by Stats. 2012, Ch. 484, Sec. 16. Effective January 1, 2013.)



1756

Notices of levy to the state, pursuant to Section 1755, shall be given to the state department, board, office or commission prior to the time it presents the claim of the person or employing unit to the State Controller.

(Amended by Stats. 1971, Ch. 873.)



1757

Any person notified pursuant to Section 1755 or 1755.1 who fails or refuses to surrender any credits or other personal property, or pay any debts owing to the delinquent employer, up to the amount specified in the levy, shall be liable in his or her own person and estate to the director in an amount equal to the value of the credits or other personal property in the amount of the debt, but not exceeding the amount specified in the notice of levy, if solely by reason of such failure or refusal, the department is unable to recover the contributions, penalties, or interest owing by the person with respect to which the notice was given.

(Amended by Stats. 2011, Ch. 296, Sec. 297. Effective January 1, 2012.)



1758

As used in this article person includes this State and any county, city and county, municipality, district or other political subdivision thereof.

(Enacted by Stats. 1953, Ch. 308.)






ARTICLE 4. Warrant for Collection

1785

If any amount required to be paid under this division is not paid when due, the director or the director s authorized representative may, not later than three years after the payment became delinquent, or within 10 years after the last entry of a judgment under Article 5 (commencing with Section 1815) or within 10 years after the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, issue a warrant for the enforcement of any liens and for the collection of any amount required to be paid to the state under this division. The warrant shall be directed to any sheriff, marshal, or peace officer of the Department of the California Highway Patrol and shall have the same effect as a writ of execution. The warrant shall be levied and sale made pursuant to it in the same manner and with the same effect as a levy of and a sale pursuant to a writ of execution.

(Amended by Stats. 1998, Ch. 931, Sec. 451. Effective September 28, 1998.)



1786

The department may pay or advance to the sheriff, marshal, or peace officer of the Department of the California Highway Patrol the same fees, commissions, and expenses for his or her services under this article as are provided by law for similar services pursuant to a writ of execution. The director, and not the court, shall approve the fees for publication in a newspaper.

(Amended by Stats. 1998, Ch. 931, Sec. 452. Effective September 28, 1998.)



1787

The fees, commissions, and expenses incurred in connection with the levying and execution of a warrant are the obligation of the person or employing unit required to pay any amount under this division and may be collected from him by virtue of the warrant or in any other manner provided in this chapter for the collection of the tax.

(Enacted by Stats. 1953, Ch. 308.)






ARTICLE 5. Summary Judgment

1815

If any employing unit is delinquent in the payment of any contributions, penalties or interest provided for in this division, the director may, not later than 10 years after the payment became delinquent or within 10 years after the last entry of a judgment under this article or within 10 years after the last recording or filing of a notice of state tax lien under Section 7171 of the Government Code, file in the office of the Clerk of the Superior Court of Sacramento County, or with the clerk of the superior court of the county in which the employer has its principal place of business, a certificate specifying the amount of the contributions, interest and penalty due and the name and last known address of the employer liable therefor. The certificate shall also contain a statement that the director has complied with all the provisions of this division in relation to the computation and levy of the contributions, interest and penalty, and a request that judgment be entered against the employer in the amount set forth in the certificate. The clerk immediately upon the filing of the certificate shall enter a judgment for the State of California against the employer in the amount set forth in the certificate. Such judgment may be filed by the clerk in a looseleaf book entitled Unemployment Contributions Judgments.

(Amended by Stats. 2002, Ch. 784, Sec. 592. Effective January 1, 2003.)



1816

An abstract of a judgment secured pursuant to this article or a copy thereof may be recorded with the county recorder of any county and from the time of the recording, the amount of the judgment shall constitute a lien upon all the real property of the employer in that county, owned or acquired by him during the life of the lien. The lien shall have the force, effect and priority of a judgment lien and shall continue for 10 years after the last entry of a judgment under this article unless sooner released or otherwise discharged. The lien may, within 10 years after the last entry of a judgment under this article or within 10 years from the date of the last extension of the lien, be extended by recording a new abstract in the office of the county recorder of any county and from the time of such recording, the lien shall be extended to all the real property in such county for 10 years unless sooner released or otherwise discharged. Execution shall issue upon such a judgment upon request of the director in the same manner as execution may issue upon other judgments and sales shall be held under such execution as prescribed in the Code of Civil Procedure. In all proceedings under this section the director or his authorized agents may act on behalf of the state.

(Amended by Stats. 1977, Ch. 481.)



1817

(a) If the director determines that the amount of any contributions, interest, and penalties are sufficiently secured by a lien on other property or that the release or subordination of the lien imposed under Section 1816 will not jeopardize the collection of the amount of the contributions, interest, and penalties, the director may at any time release all or any portion of the property subject to the lien imposed by Section 1816 from the lien or may subordinate the lien imposed by Section 1816 to other liens and encumbrances.

(b) If the director finds that the liability represented by the lien imposed under Section 1816, including any interest accrued thereon, is legally unenforceable, the director may release the lien.

(c) A certificate by the director to the effect that any property has been released from a lien or that the lien has been subordinated to other liens and encumbrances is conclusive evidence that such property has been released or that the lien has been subordinated as provided in the certificate.

(Added by Stats. 1980, Ch. 600, Sec. 70.5.)



1818

The right of the director to use the summary judgment procedure contained in this article shall be in addition to any other collection procedure contained in this division. No action taken by the director shall be construed to be an election to pursue the summary judgment procedure to the exclusion of any other collection procedure in this division.

(Enacted by Stats. 1953, Ch. 308.)






ARTICLE 6. Civil Action

1851

No injunction or writ of mandate or other legal or equitable process shall issue in any suit, action or proceeding, in any court against this State or against any officer thereof to prevent or enjoin the collection of any contribution sought to be collected under this division.

(Enacted by Stats. 1953, Ch. 308.)



1852

In addition to any other tax administration and collection procedures authorized in this division, the director may bring an action in the courts of this or any other state or of the United States, in the name of the State of California, to administer the provisions of, and to collect the amount of any delinquent contributions or taxes, together with penalties and interest, due under this code. No such action shall be commenced later than:

(a) Three years after the date on which any amount due on a return or report filed by an employing unit or on an assessment made by the director becomes delinquent.

(b) Ten years after:

(1) The date on which a judgment is last entered under Article 5 of this chapter.

(2) The date on which a notice of state tax lien is last recorded or filed under Section 7171 of the Government Code.

(Amended by Stats. 1994, Ch. 1049, Sec. 19. Effective January 1, 1995.)



1853

The courts of this State shall give preference on their calendar to any civil action brought by or against the director over all other civil litigation except equity cases, cases involving extraordinary writs, or summary proceedings.

(Enacted by Stats. 1953, Ch. 308.)



1854

In any civil action brought by or against the director a certificate under oath by the director or his authorized agent showing the delinquency shall be prima facie evidence of the levy of the contributions, of the delinquency of the amounts set forth, and of the compliance by the director with all the provisions of this division relating to the computation and levy of the amounts.

(Amended by Stats. 1969, Ch. 828.)



1855

(a) A civil action may be commenced at the request of the director in the name of the State of California to enjoin any individual or entity from conduct that, by solicitation, sale, or advertising, is inducing or otherwise attempting to persuade employers or employees, or potential employers or employees, to violate this code or to otherwise attempt to evade contributions or taxes provided for under this code by scheme, device, or similar activity. Any action under this section shall be brought in the Superior Court of the County of Sacramento or in the superior court of the county in which that individual or entity resides, has its principal place of business, or has engaged in conduct subject to penalty under this code.

(b) In any action under subdivision (a), the court may enjoin the person from engaging in the conduct or in any other activity specified in subdivision (a), if the court finds both of the following:

(1) That the person has engaged in any conduct specified in subdivision (a).

(2) That injunctive relief is appropriate to prevent recurrence of that conduct.

(c) For purposes of the civil action referred to in subdivisions (a) and (b), the court may issue without bond, a temporary restraining order upon the filing of a statement, certified by the director, which contains both of the following:

(1) That a determination has been made that the individual or entity is engaging in conduct described in subdivision (a), accompanied by a detailed description of the reasons for the determination.

(2) That the activity of the individual or entity will result in the nonpayment of contributions or taxes required under this code and that the contributions or taxes would be otherwise payable.

(d) The director shall provide the court clerk with an exact copy of the certified statement upon filing, which copy will be endorsed or certified by the court clerk and returned to the director, along with a certified copy of the court s order. From the time of service of the endorsed or certified copy of the statement and order, that individual or entity shall be temporarily restrained from the activity set forth in the statement. That temporary restraining order will continue in effect unless dissolved after a hearing on a preliminary injunction in the Superior Court of Sacramento County or the county in which the individual or entity resides, has its place of business, or has engaged in the conduct specified in the statement. That hearing or preliminary injunction shall be held under the rules of the superior court.

(Amended by Stats. 2006, Ch. 538, Sec. 646. Effective January 1, 2007.)






ARTICLE 7. Additional Remedies

1860

(a) For the purpose of collecting delinquent contributions, interest, and penalties, the director may enter into an agreement with one or more private persons, companies, associations, or corporations providing debt collection services outside this state with respect to the collection of delinquent contributions, interest, and penalties. That agreement may provide, at the discretion of the director, the rate of payment and the manner in which compensation for services shall be paid. The compensation, fees, and expenses may be added to the amount of the delinquent contributions, interest, and penalties and may be collected by the contractor from the debtor. The director shall provide the necessary information for the contractor to fulfill its obligation under the agreement.

(b) At the discretion of the director, the contractor may, as part of the collection process, refer the debt to legal representatives for litigation in the name of the director.

(c) No action taken by the director, pursuant to this section, shall be construed to be an election to forego other collection procedures in this division.

(Added by Stats. 1988, Ch. 1097, Sec. 1.)






ARTICLE 8. Offers in Compromise

1870

(a) When an employer or any individual assessed under Section 1735 owes delinquent contributions, withholdings, penalty, or interest to the department, the director may enter into an agreement to accept partial payment in satisfaction of the full liability under the following conditions when he or she believes that it will be in the best interest of the state.

(1) Offers in compromise shall be considered only for liabilities of inactive out-of-business accounts, and of individuals assessed under Section 1735 or partners only if the individual assessed or partner no longer has a controlling interest or association with the business that incurred the liability to which the offer in compromise applies.

(2) The employer, individual assessed under Section 1735, or partner does not have access to current income sufficient to pay more than the accumulating interest and 6.7 percent of the liability on an annual basis.

(3) The employer, individual assessed under Section 1735, or partner does not have reasonable prospects of acquiring increased income or assets that would enable him or her to liquidate the liability in a reasonable period.

(4) The employer, individual assessed under Section 1735, or partner does not have assets, whether or not subjected to lien by the department, that if sold, would satisfy the liability.

(5) The amount offered in compromise is more than the department could reasonably expect to collect through involuntary means during the four-year period beginning on the date on which a compromise agreement is tendered by the employer, individual assessed under Section 1735, or partner.

(6) The compromise offer is submitted by the taxpayer in writing and is accompanied by cash, a cashier s check, or money order equal to the amount offered in compromise.

(7) Only nondisputed, final tax liabilities shall be considered for compromise.

(8) Liabilities that arose as a result of fraud or actions that resulted in a conviction for a violation of this code shall not be compromised.

(b) When in the director s judgment it serves the best interest of the state, the director may permit the agreed upon amount to be paid in installments under a payment agreement not to exceed five years in length.

(c) The employer or individual submitting an offer shall be notified in writing when an offer in compromise is accepted or rejected.

(1) Moneys paid to the department along with an offer shall not be applied against the liability by the department until the offer has been accepted or rejected.

(2) In the event an offer is rejected, the amount will either be applied to the liability or refunded, at the discretion of the employer or individual submitting the offer.

(Added by Stats. 1993, Ch. 356, Sec. 3. Effective January 1, 1994.)



1871

No agreement negotiated by the director under Section 1870 that reduces any liability by ten thousand dollars ($10,000) or more shall be effective until it is reviewed and approved by the Unemployment Insurance Appeals Board. In reviewing any agreement, the Unemployment Insurance Appeals Board shall be restricted to determining, based on the case file submitted by the director, whether the director has exercised due diligence in determining whether the conditions set forth in subdivision (a) of Section 1870 have been satisfied.

(Added by Stats. 1993, Ch. 356, Sec. 3. Effective January 1, 1994.)



1872

A determination by the director that it would not be in the best interest of the state to accept partial payment in satisfaction of a tax liability shall not be subject to administrative appeal or judicial review.

(Added by Stats. 1993, Ch. 356, Sec. 3. Effective January 1, 1994.)



1873

(a) Once the terms of the compromise agreement are fulfilled, including payment of the amount offered, the following shall occur:

(1) The liability shall be considered satisfied in full.

(2) All tax liens filed or recorded, or both, in accordance with Article 1 (commencing with Section 1701) shall be released.

(3) A statement shall be placed on file with the department containing the following information:

(A) The taxpayer s name and identification number.

(B) The year or years and quarter or quarters involved.

(C) The reason or reasons the liability was reduced by an offer in compromise.

(D) The total amount of unpaid tax, interest, additions to tax, and penalties at issue in the compromise.

(E) The terms of the offer in compromise.

(F) The total amount paid under the offer in compromise.

(b) All records of compromise required to be kept by the department may be reviewed as part of the annual single audit of the Employment Development Department.

(c) The department shall do all of the following:

(1) Notify the employer or individual submitting the offer in writing that the terms of the compromise agreement have been fulfilled, and that all liens filed or recorded, or both, in accordance with Article 1 (commencing with Section 1701) against the taxpayer s interests have been released.

(2) Furnish the employer or individual submitting the offer with a copy of the statement that is on file in accordance with paragraph (3) of subdivision (a).

(d) For a period of one year from the date that the statement is placed on file as required under paragraph (3) of subdivision (a), the statement shall be available for public inspection. However, no lists shall be distributed by the department in connection with these statements.

(Added by Stats. 1993, Ch. 356, Sec. 3. Effective January 1, 1994.)



1874

In cases of joint and several liability, and where amounts are owed under Section 1735, an agreement under Section 1870 to accept partial payment in satisfaction of the liability of one or more debtors shall neither relieve any other debtors of the obligation to liquidate the entire balance of the debt remaining unpaid, nor grant to the debtor or debtors any right to appeal or seek judicial review of the director s determination.

(Added by Stats. 1993, Ch. 356, Sec. 3. Effective January 1, 1994.)



1875

(a) If an offer under Section 1870 to accept partial payment in satisfaction of the liability has been accepted, and it is subsequently determined that any person willfully did any of the following, the acceptance shall be rescinded and all compromised liabilities shall be reestablished without regard to any statute of limitations that is applicable to this division:

(1) Concealed from any officer or employee of the state any property belonging to the estate of the employer or other person liable with respect to the tax.

(2) Received, withheld, destroyed, mutilated, or falsified any book, document, or record.

(3) Made any false statement relating to the estate or financial conditions of the employer or other person liable with respect to the tax.

(4) Failed to pay any tax liability owed the department for any subsequent, active business in which the employer or individual who previously submitted the offer in compromise has a controlling interest or association.

(b) Upon any rescission pursuant to subdivision (a), the department, at its discretion, may file a Notice of State Tax Lien against the individuals or entity responsible for the previously compromised liability.

(c) For all rescissions under subdivision (a), the department shall notify the employer or individual who previously submitted the offer in compromise in writing of both of the following:

(1) The rescission of any offer and reasons therefor.

(2) The amount of reestablished liability that is due and payable.

(Amended by Stats. 1994, Ch. 146, Sec. 217. Effective January 1, 1995.)






ARTICLE 9. Penalty Assessments

1900

(a) (1) Notwithstanding any other law, the Department of Industrial Relations may enter into an agreement with the department that provides for the transfer of all or part of the responsibility from the Department of Industrial Relations, or any office or division within that department, to the department for the collection of penalty assessments including, but not limited to, delinquent fees, wages, penalties, judgments, assessments, costs, citations, debts, and any interest thereon, arising out of the enforcement of any law within the jurisdiction of the Department of Industrial Relations or any office or division within. The agreement shall specify the terms under which those items and interest shall become subject to collection by the department.

(2) The agreement shall also prescribe a procedure for the Department of Industrial Relations to reimburse the department for the costs of collection, and provide that the amount of any reimbursement shall not exceed the actual costs of collection, including court costs and reasonable attorney s fees. Wherever possible the collection costs shall be borne by the debtor.

(b) For amounts referred for collection under subdivision (a), interest shall accrue at the adjusted annual rate and by the method established pursuant to Section 685.010 of the Code of Civil Procedure from and after the date of notice until paid.

(c) Amounts referred for collection under subdivision (a) shall be treated as final liabilities and due and payable to the State of California and may be collected from the debtor by the department in any manner authorized under the law for collection of any amount imposed under this division. Any information, information sources, enforcement remedies, and capabilities available to the Department of Industrial Relations shall be available to the department to be used in conjunction with, or independent of, the information, information sources, remedies, and capabilities available to the department for purposes of administering this code.

(d) The provisions of Article 8 (commencing with Section 1870) and Section 1110.1 shall not apply to amounts referred for collection under subdivision (a).

(Added by Stats. 2010, Ch. 719, Sec. 61. Effective October 19, 2010.)









CHAPTER 8. Hearing Procedure

1951

The manner in which disputed claims, appeals and petitions shall be presented, the reports required thereon from the claimant and from any employing unit and the conduct of hearings and appeals shall be in accordance with rules prescribed by the appeals board. The appeals board shall require administrative law judges to consolidate for hearing cases with respect to which the alleged facts and the points of law are the same. The appeals board shall permit a party or representative to participate in a hearing by telephone upon the party s or representative s request and showing a good cause, in accordance with regulations adopted by the board.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 23, Sec. 7. Effective January 25, 2010.)



1952

The appeals board and its representatives and administrative law judges are not bound by common law or statutory rules of evidence or by technical or formal rules of procedure but may conduct the hearings and appeals in such manner as to ascertain the substantial rights of the parties. A full and complete record shall be kept of all proceedings in connection with disputed claims. All testimony at any hearing held in this state upon a disputed claim arising under this division shall be recorded and, when feasible, by a reporter in shorthand or by machine writing. The testimony need not be transcribed unless the disputed claim is further appealed.

(Amended by Stats. 1984, Ch. 537, Sec. 35.)



1953

In any proceeding, hearing, investigation or in the discharge of any duties imposed under this division any member of the appeals board, an administrative law judge and any authorized employee designated by it may administer oaths, take depositions, certify to official acts and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda and other records.

(Amended by Stats. 1984, Ch. 537, Sec. 36.)



1953.5

The presiding officer may conduct all or part of a hearing by telephone, television, or other electronic means, notwithstanding a party s objection pursuant to Section 11440.30 of the Government Code, on a showing of good cause by the party requesting the hearing by telephone, television, or other electronic means.

(Added by Stats. 1997, Ch. 220, Sec. 34. Effective August 4, 1997.)



1954

Obedience to subpenas issued in accordance with this chapter may be enforced by application to the superior court as set forth in Article 2, Chapter 2, Part 1 of Division 3 of Title 2 of the Government Code.

(Enacted by Stats. 1953, Ch. 308.)



1955

No person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda and other records as required by a subpena issued pursuant to this chapter on the ground that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture. No individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise. Nothing in this section exempts any individual from prosecution and punishment for perjury committed in so testifying.

(Enacted by Stats. 1953, Ch. 308.)



1956

Witnesses subpoenaed pursuant to this division shall be allowed the same fees which are prescribed in Section 68093 of the Government Code relative to proceedings in the superior court. Such fees and all expenses incurred in any proceeding, hearing, review or investigation by the director or the Appeals Board or the representative of either, except charges for services by counsel or other agent representing claimant, employer, or other interested person, shall be part of the expenses of administering this division, and no individual claiming benefits shall be charged by the Appeals Board, or its representative, fees of any kind in any procedure under this division.

(Amended by Stats. 1959, Ch. 1729.)



1957

Any individual claiming benefits in any proceedings before the appeals board or its authorized representative may be represented by counsel or agent but no such counsel or agent shall charge or receive for such services more than an amount approved by the appeals board. Any person who violates any provision of this section shall for each such violation be fined not less than fifty dollars ($50) nor more than one thousand dollars ($1,000) or be imprisoned not more than six months or both.

(Amended by Stats. 1983, Ch. 1092, Sec. 378. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



1957.5

The department shall make available without charge printed forms for the use of any individual claiming benefits to authorize a counsel or an agent to represent him in any proceedings before the appeals board or its administrative law judges or authorized representatives. If any claimant files an authorization for such representation with the appeals board or its administrative law judges, the appeals board or its administrative law judges shall, upon request by the claimant, serve copies of all notices and transcript pertinent to such proceedings on the claimant and his counsel or agent.

(Amended by Stats. 1984, Ch. 537, Sec. 37.)



1958

No cost shall be awarded in hearings on appeal by the Appeals Board, but if in the opinion of the Appeals Board, the claimant or an employer has acted in bad faith and without reasonable basis for appeal, a penalty not exceeding 10 percent of the amount finally awarded on the appeal may be taxed against and deducted from the award by the Appeals Board and shall be placed in the Unemployment Fund. In those cases where a penalty is assessed against an employer his account, as maintained under this act, shall be debited with the amount of the penalty so assessed.

(Enacted by Stats. 1953, Ch. 308.)



1959

For the purpose of any investigation, hearing or proceeding under this division, the appeals board may delegate its power in relation thereto to any deputy, administrative law judge, or other person properly authorized in writing by it.

(Amended by Stats. 1984, Ch. 537, Sec. 38.)



1960

Any finding of fact or law, judgment, conclusion, or final order made by a hearing officer, administrative law judge, or any person with the authority to make findings of fact or law in any action or proceeding before the appeals board, shall not be conclusive or binding in any separate or subsequent action or proceeding, and shall not be used as evidence in any separate or subsequent action or proceeding, between an individual and his or her present or prior employer brought before an arbitrator, court, or judge of this state or the United States, regardless of whether the prior action was between the same or related parties or involved the same facts.

(Added by Stats. 1986, Ch. 283, Sec. 1.)






CHAPTER 9. Public Employment Offices

2051

The State of California accepts the provisions of the Wagner-Peyser Act, approved June 6, 1933, as amended by the Workforce Investment Act of 1998 (Public Law 105-220) passed by the Congress of the United States, and entitled An act to provide for the establishment of a national employment system and for cooperation with the states in the promotion of the system, and for other purposes, in conformity with Section 4 thereof, and will observe and comply with the requirements of that act.

The department is the agency of this state for the purposes of that act.

(Amended by Stats. 2005, Ch. 152, Sec. 24. Effective January 1, 2006.)



2052

The director may cooperate with any authority of the United States having powers and duties under the Wagner-Peyser Act, and may do and perform all things necessary to secure to this State the benefits of that act in the promotion and maintenance of a system of public employment offices.

(Enacted by Stats. 1953, Ch. 308.)



2053

All money received by the State under the Wagner-Peyser Act and paid into the Unemployment Administration Fund shall be expended as provided by this division and by that act of Congress.

(Amended by Stats. 1959, Ch. 1729.)



2054

(a) The director shall:

(1) Establish, maintain, and operate adequately staffed public employment offices for men, women, and youth who are legally qualified to engage in gainful occupations and shall maintain a veterans placement service to be devoted to securing work for veterans and a farm placement service to promote the placement and clearance of agricultural labor, and a youth placement service to promote the placement of youth in suitable fields of employment. The director shall also establish and maintain a job counseling and placement service for those persons who are encountering, or may be expected to encounter difficulty in securing or keeping a job principally because of their age. The maintenance of a farm placement service shall not be required during such time as applicable federal laws provide for a system of farm labor placement financed from federal funds which is separate and apart from the general system of public employment offices. Adequate records and statistics on all the classifications specified in this subdivision shall be compiled and kept, and a report of these records, statistics, applications, and placements shall be made semiannually.

(2) Procure, by lease or otherwise, suitable offices, and incur the necessary expenses in the conduct thereof.

(b) It is the policy of this state to make every reasonable effort to assist men and women who are leaving active duty with the armed services of the United States in obtaining employment in the civilian workforce. These efforts shall include outreach to those service personnel who will be leaving active duty in the near future, including job seminars and job fairs at military bases.

(c) The director shall perform the duties required by this section within existing budgetary resources of the agency within which the department operates.

(Amended by Stats. 1994, Ch. 987, Sec. 2. Effective September 29, 1994.)



2055

Free public employment offices shall be maintained in the Cities of San Francisco, Los Angeles, Oakland and Sacramento, and, whenever the director deems it necessary, in other cities.

(Amended by Stats. 1959, Ch. 1729.)



2056

The director may:

(a) Create unemployment districts.

(b) Promulgate such rules as he finds desirable for the registration of unemployed persons, and for placing them in available employment. To this end he may accept financial contributions from any governmental unit or agency, or private persons.

(Enacted by Stats. 1953, Ch. 308.)



2057

For the purpose of establishing and maintaining free public employment offices, the director may enter into agreements with the Railroad Retirement Board, or any other agency of the United States charged with the administration of an unemployment compensation law, with any political subdivision of this State, or with any private, nonprofit organization, and as a part of any such agreement, may accept money, services, quarters, or other valuable consideration as a contribution to the employment service account in the Unemployment Administration Fund.

(Enacted by Stats. 1953, Ch. 308.)



2058

The department shall cooperate with other departments, agencies, and institutions both public and private in providing youth placement services and in the development of youth employment programs.

The department shall maintain current information on operations within the State of all types of youth employment programs such as the Youth Employment Service (Y.E.S.) and the Youth Employment Organization (Y.E.O.) plans, the work experience experimental program of the Department of Education, the Berkeley Workreation program, the effort by the Congress of Youth Coordinating Councils, and other similar programs. Upon request the department shall distribute to public and private agencies and groups information concerning any or all recognized plans for developing youth employment programs, the cooperative services offered by the various state and other public agencies in the field of youth employment, and the methods of initiating and developing such programs.

(Added by Stats. 1957, Ch. 1490.)



2059

For the purpose of implementing the program set forth in Chapter 2.5 (commencing with Section 10650) of Part 2 of Division 9 of the Welfare and Institutions Code, the department may utilize funds available to provide training and placement for present and potential recipients of public assistance to the extent permitted by federal law.

(Added by Stats. 1967, Ch. 1457.)



2061

It is the intent of the Legislature in adopting this section to ensure that job order information registered with the Job Service of the Employment Development Department and the One-Stop Career Centers System be shared as expeditiously and thoroughly as possible between the department s field offices and one-stop career centers both in the local labor market and throughout the state.

The Legislature finds that job order sharing will result in better service to employers and more efficient service to job seekers.

The provisions of this section shall be subject to the limitations of federal budgetary constraints.

(Amended by Stats. 2005, Ch. 152, Sec. 25. Effective January 1, 2006.)






CHAPTER 9.5. Employment for Older Workers

2070

It is the public policy of the State of California that manpower should be used to its fullest extent. This statement of policy compels the further conclusion that human beings seeking employment, or retention thereof, should be judged fairly and without resort to rigid and unsound rules that operate to disqualify significant portions of the population from gainful and useful employment. Accordingly, use by employers, employment agencies, and labor organizations of arbitrary and unreasonable rules which bar or terminate employment on the ground of age offend the public policy of this State.

(Added by Stats. 1961, Ch. 1623.)



2071

As used in this chapter:

(a) Employee does not include any individual employed by his parents, spouse or child or in the domestic service of any person.

(b) Employer does not include any employer with less than six persons in his employ. It does include any employer with six or more employees. It also includes the State of California and any political subdivision thereof.

(c) Employment agency includes any person undertaking to procure employees or opportunities to work.

(d) Labor organization includes any organization that is constituted for the purpose, in whole or in part, of collective bargaining or in dealing with employers concerning grievances, terms or conditions of employment or of other mutual aid or protection in connection with employees.

(e) Person includes one or more individuals, partnerships, associations, corporations, limited liability companies, legal representatives, trustees, trustees in bankruptcy or receivers.

(Amended by Stats. 1994, Ch. 1200, Sec. 84. Effective September 30, 1994.)



2073

The department shall co-operate with other departments, agencies, and institutions both public and private in providing job counseling and placement services and developing employment programs for older workers, including employment programs to protect and safeguard the right and opportunity of such workers to seek, obtain, and hold employment without discrimination or abridgement on account of age, unless based upon a bona fide occupational qualification or upon applicable security regulations established by the United States or the State of California.

(Added by Stats. 1961, Ch. 1623.)



2074

The department shall formulate policies to effectuate the purposes of this chapter and make recommendations to agencies and officers of the State and of local governments in aid of such policies and purposes. Nothing herein shall modify or supersede the authority or responsibility of the State Personnel Board to enforce the provisions of the State Civil Service Act.

(Added by Stats. 1961, Ch. 1623.)



2075

The department shall carry on a continuing program of education, information, research, study, and community organization concerning the problems of older workers in seeking, obtaining, and holding employment without discrimination on account of age. The department shall create such local advisory agencies as in its judgment will aid in effectuating the purposes of this section, and may empower them to study the problems of discrimination on account of age and all problems relating to employment programs for older workers, and to foster through community effort co-operation among the various groups and elements of the population of the State and to make recommendations to the department for the development of policies and procedures to carry out the purposes of this section. Such advisory agencies shall be composed of representative citizens, serving without pay.

(Added by Stats. 1961, Ch. 1623.)



2076

The department shall issue such publications and such results of research and other activities as in its judgment will tend to minimize or eliminate discrimination in employment on account of age.

(Added by Stats. 1961, Ch. 1623.)



2078

The age limitations of the apprenticeship programs in which the State participates shall not be considered discriminatory within the meaning of this chapter.

(Added by Stats. 1961, Ch. 1623.)






CHAPTER 10. Violations

2101

(a) It is a violation of this chapter to willfully make a false statement or representation, to knowingly fail to disclose a material fact, or to use a false name, false social security number, or other false identification to obtain, increase, reduce, or defeat any benefit or payment, whether for the maker or for any other person, under any of the following statutes administered by the department:

(1) The provisions of this division.

(2) The provisions of any unemployment insurance law of the federal government.

(3) The provisions of any training allowance law of the federal government.

(4) The provisions of any trade readjustment allowance law of the federal government.

(5) The provisions of any other allowance law of the federal government.

(b) Nothing in this section shall be construed to preclude the applicability of Section 470 of the Penal Code to any acts or omissions which violate this section.

(Amended by Stats. 1995, Ch. 397, Sec. 2. Effective January 1, 1996.)



2101.5

It is a violation of this chapter to willfully make a false statement or representation or knowingly fail to disclose a material fact for the purpose of lowering or avoiding any contribution required of the maker or other person, or to avoid becoming or remaining subject to this division.

(Amended by Stats. 1986, Ch. 724, Sec. 3.)



2101.6

(a) It is a violation of this chapter for any person to procure, counsel, advise, or coerce anyone to willfully make a false statement or representation, or to knowingly fail to disclose a material fact in order to lower or avoid any contribution or to avoid being or remaining subject to this division.

(b) It is a violation of this chapter for any person to willfully aid or assist anyone in making a false statement or representation, or in knowingly failing to disclose a material fact, in order to lower or avoid any contribution, or to avoid being or remaining subject to this division.

(Added by Stats. 2004, Ch. 827, Sec. 10. Effective January 1, 2005.)



2102

(a) It is a violation of this chapter for any person residing in this state to willfully make a false statement or representation or knowingly fail to disclose a material fact to obtain or increase benefits or payments under the provisions of the unemployment insurance law of any other state.

(b) Nothing in this section shall be construed to preclude the applicability of Section 470 of the Penal Code to any acts or omissions which violate this section.

(Amended by Stats. 1986, Ch. 724, Sec. 4.)



2103

It is a violation of this chapter for any employing unit or any officer or agent of an employing unit to make a greater deduction from the wages of a worker than the contribution required of such worker under this division, for the purpose of paying any contribution required under this division.

(Amended by Stats. 1986, Ch. 724, Sec. 5.)



2104

It is a violation of this chapter for any employing unit or any officer or agent of an employing unit to willfully and unlawfully fail to appear, testify, or produce books, papers, and records, required at any hearing under this division.

(Amended by Stats. 1986, Ch. 724, Sec. 6.)



2105

It is a violation of this chapter for any employing unit or any officer or agent of an employing unit, to willfully and unlawfully fail or neglect to make available required records for the inspection of the director or his authorized representatives at any reasonable time during business hours.

(Amended by Stats. 1986, Ch. 724, Sec. 7.)



2106

It is a violation of this chapter for any employing unit, or any officer or agent of an employing unit, to willfully and unlawfully fail or neglect to furnish to the director reports required by him when necessary for the enforcement of this division.

(Amended by Stats. 1986, Ch. 724, Sec. 8.)



2107

It is a violation of this chapter for any employing unit, including a manager or managing member of a limited liability company, or any officer or agent of an employing unit or any individual to connive or conspire to aid such individual to obtain benefits to which he or she is not entitled by the willful withholding of information or by the willful failure to report any relevant information.

(Amended by Stats. 1994, Ch. 1200, Sec. 85. Effective September 30, 1994.)



2108

It is a violation of this chapter for any person to willfully fail or refuse to make any contributions which are due under this division.

(Amended by Stats. 1986, Ch. 724, Sec. 10.)



2109

The executive officer, general manager, or any other person having charge of the affairs of a corporation, association, or limited liability company who willfully fails to register such corporation, association, or limited liability company as an employing unit, or willfully fails to submit contribution returns, earning reports, or other returns and reports required by this division, or by authorized regulations, is in violation of this chapter.

(Amended by Stats. 1994, Ch. 1200, Sec. 86. Effective September 30, 1994.)



2110

Any employing unit, including any individual member of a partnership employing unit, any officer of a corporate or association employing unit, any manager or managing member of a limited liability company, or any other person having charge of the affairs of a corporate, association, or limited liability company employing unit, that knowingly withholds the deductions required by this division from remuneration paid to its workers, and willfully fails or is willfully financially unable to pay such deductions to the department on the date on which they become delinquent is in violation of this chapter.

(Amended by Stats. 1994, Ch. 1200, Sec. 87. Effective September 30, 1994.)



2110.3

Any employing unit, including any individual member of a partnership employing unit, any officer of a corporate or association employing unit, any manager or managing member of a limited liability company, or any other person having charge of the affairs of a corporate, association, or limited liability company employing unit, that knowingly undertakes or agrees to pay without deduction from remuneration paid to its workers the amount of any contributions to the Disability Fund required of the workers under this division and that willfully fails or is willfully financially unable to pay the amount to the department on the date on which the contributions become delinquent is in violation of this chapter.

(Amended by Stats. 1994, Ch. 1200, Sec. 88. Effective September 30, 1994.)



2110.5

Any employing unit, including any individual member of a partnership employing unit, any officer of a corporate or association employing unit, any manager or managing member of a limited liability company, or any other person having charge of the affairs of a corporate, association, or limited liability company employing unit, that willfully fails to withhold in trust the deductions required by this division from remuneration paid to its workers, except where such employing unit undertakes or agrees to pay without deduction from the wages of its workers the amount of worker contributions required of its workers under this division, is in violation of this chapter.

(Amended by Stats. 1994, Ch. 1200, Sec. 89. Effective September 30, 1994.)



2110.7

Any employing unit, including any individual member of a partnership employing unit, any officer of a corporate or association employing unit, any manager or managing member of a limited liability company, or any other person having charge of the affairs of a corporate, association, or limited liability company employing unit, that knowingly undertakes or agrees to pay without deduction from remuneration paid to its workers the amount of any contributions to the Disability Fund required of such workers under this division and that willfully fails to hold in trust the amount of worker contributions required of such workers under this division is in violation of this chapter.

(Amended by Stats. 1994, Ch. 1200, Sec. 90. Effective September 30, 1994.)



2111

Except as otherwise provided in Section 1094, and except with respect to information furnished by the department in connection with its participation as a party or as a lien claimant in a judicial or administrative proceeding, information obtained in the course of administration of this division is confidential and shall not be published or open to public inspection in any manner. Any officer or employee of the state (including its political subdivisions), or any former member, officer or employee or other individual, who in the course of his or her employment or duty has or had access to returns, reports, or documents maintained under this division, who violates this section is in violation of this chapter.

(Amended by Stats. 1986, Ch. 724, Sec. 16.)



2112

Unless otherwise specified in subdivision (b) of Section 2101 or in Section 2114, 2115, or 2116, every person who willfully violates any provision of this division or any authorized regulation promulgated or published in accordance with this division, is in violation of this chapter.

(Amended by Stats. 1986, Ch. 724, Sec. 17.)



2113

Nothing in this division shall prevent the department from accepting restitution or an acceptable arrangement for restitution, made voluntarily before the department files a criminal complaint under Section 2101 or 2102, for overpayment of benefits from any person, who has not previously claimed any right under this section, who has not been convicted of an offense under Section 2101 or 2102 within three years preceding the service under this section of a written notice of intent to file a criminal complaint and who has willfully made a false statement or representation or knowingly failed to disclose a material fact to obtain or increase any benefit under any provision of this division. The department shall by mail or personal service give the person written notice of intent to file a criminal complaint under Section 2101 or 2102 not less than 10 days prior to the filing of the criminal complaint. The department may accept restitution or an arrangement for restitution and any such acceptance shall be in lieu of any criminal action against the person, except that the department shall not be precluded from filing a criminal action against any person who defaults under an arrangement for restitution which it has accepted. For purposes of this section, no period of time during which an arrangement for restitution is in effect shall be a part of any limitation of the time for commencing a criminal action. The department shall deposit amounts received from any person under this section in the fund from which the overpayments were made.

(Amended by Stats. 1986, Ch. 724, Sec. 18.)



2114

Any individual who, with the intent to defraud, reports or registers a fictitious employer or fictitious employee, and fictitious wages, to the department in order to obtain benefits or increase any benefit or payment, whether for the maker or for any other person, is in violation of this chapter.

(Amended by Stats. 1986, Ch. 724, Sec. 18.5.)



2115

Any employing unit or any officer or agent of an employing unit who, with the intent to defraud, falsely reports the amount of wages earned by an employee or who falsely reports the time period in which wages are earned by an employee for the purpose of obtaining or increasing any benefit amount for that employee, is in violation of this chapter.

(Amended by Stats. 1986, Ch. 724, Sec. 19.)



2116

It is unlawful to do any of the following:

(a) Falsely certify the medical condition of any person in order to obtain disability insurance benefits, including family temporary disability insurance benefits, whether for the maker or for any other person.

(b) Knowingly present or cause to be presented any false or fraudulent written or oral material statement in support of any claim for disability insurance including family temporary disability insurance benefits.

(c) Knowingly solicit, receive, offer, pay, or accept any rebate, refund, commission, preference, patronage, dividend, discount, or other consideration, whether in the form of money or otherwise, as compensation or inducement for soliciting a claimant to apply for disability insurance including family temporary disability insurance benefits unless the payment is lawful pursuant to Section 650 of the Business and Professions Code.

(d) Knowingly assist, abet, solicit, or conspire with any person who engages in an unlawful act under this section.

(Amended by Stats. 2002, Ch. 901, Sec. 1.5. Effective January 1, 2003. Operative January 1, 2004, by Sec. 7 of Ch. 901.)



2117

Any person who, with or without intent to evade any requirement of this code or any lawful requirement of the department under this code, fails to file any return or report, or to supply any information required by this code or who, with or without like intent, makes, renders, signs, or verifies any false or fraudulent return, report, or statement, or supplies any false or fraudulent information, is liable for a civil penalty of not more than one thousand dollars ($1,000), and is also guilty of a misdemeanor and shall, upon conviction, be fined an amount not to exceed one thousand dollars ($1,000), or be imprisoned for not more than one year, or both the fine and imprisonment, at the discretion of the court.

(Amended by Stats. 1994, Ch. 1049, Sec. 20. Effective January 1, 1995.)



2117.5

Any person who, within the time required by this code, willfully fails to file any return or report, or to supply any information with intent to evade any tax imposed by this code, or who, willfully and with like intent, makes, renders, signs, or verifies any false or fraudulent return, report, or statement or supplies any false or fraudulent information, is punishable by imprisonment in the county jail not to exceed one year, or in the state prison, or by a fine of not more than twenty thousand dollars ($20,000), or by both the fine and imprisonment, at the discretion of the court.

(Amended by Stats. 1994, Ch. 1049, Sec. 21. Effective January 1, 1995.)



2118

Any person or employer who, with or without intent to evade, fails to withhold, pursuant to Section 13020, or fails to pay over any tax withheld, is guilty of a misdeameanor and, upon conviction, shall be fined an amount not to exceed one thousand dollars ($1,000), or imprisoned for not more than one year, or both the fine and imprisonment, at the discretion of the court.

(Added by Stats. 1986, Ch. 724, Sec. 22.)



2118.5

Any person required by this code to collect, account for, and pay over any tax or amount required to be withheld who willfully fails to collect or truthfully account for and pay over the tax or amount shall, in addition to other penalties provided by law, be guilty of a felony and, upon conviction thereof, shall be fined an amount not more than twenty thousand dollars ($20,000), or imprisoned pursuant to subdivision (h) of Section 1170 of the Penal Code, or both the fine and imprisonment, at the discretion of the court.

(Amended by Stats. 2011, Ch. 15, Sec. 597. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



2119

Any person or employer required under Section 13050 to furnish a statement who willfully furnishes a false or fraudulent statement or who willfully fails to furnish a statement in the manner, at the time, and showing the information required under Section 13050, or regulations prescribed thereunder, is in violation of this chapter.

(Added by Stats. 1986, Ch. 724, Sec. 23.)



2120

Any individual required to supply information to his or her employer under Section 13040, 13041, or 13042, who willfully supplies false or fraudulent information, or who willfully fails to supply information thereunder which would require an increase in the tax to be withheld under Section 13020, is in violation of this chapter.

(Added by Stats. 1986, Ch. 724, Sec. 24.)



2121

Any person who willfully aids or assists in, or procures, counsels, advises, or coerces anyone in the preparation or presentation under, or in connection with any matter arising under, this code, of a return, report, affidavit, claim, or other document, that is fraudulent or is false as to any material matter, whether or not the falsity or fraud is with the knowledge or consent of the person authorized or required to present the return, report, affidavit, claim, or document is in violation of this chapter.

(Amended by Stats. 1994, Ch. 1050, Sec. 5. Effective January 1, 1995.)



2122

Except as provided in Sections 2117, 2117.5, 2118, and 2118.5, a violation of this chapter is punishable by imprisonment in the county jail not to exceed one year, or in the state prison, or by a fine of not more than twenty thousand dollars ($20,000), or by both the fine and imprisonment, at the discretion of the court.

(Added by Stats. 1986, Ch. 724, Sec. 26.)



2122.5

Any fine imposed by the court pursuant to this chapter, except for fines imposed under Sections 2101 and 2102, shall be paid to the office of the prosecutor bringing the complaint, but if the case was referred to the prosecutor by the department, or some other governmental unit, one-half of the criminal fine shall be paid to that governmental unit.

(Added by Stats. 1987, Ch. 604, Sec. 1.)



2123

The certificate of the department to the effect that a return or report has not been filed or that information has not been supplied as required by Division 6 (commencing with Section 13000) is prima facie evidence that the return or report has not been filed or that the information has not been supplied.

(Amended by Stats. 1994, Ch. 1049, Sec. 23. Effective January 1, 1995.)



2124

The place of trial for offenses enumerated in this chapter shall be in the county of residence or principal place of business of the defendant or defendants, or in any county where the defendant or defendants were transacting business that resulted in the alleged offenses, except that if the defendant has no residence or principal place of business in this state, the trial shall be held in the County of Sacramento.

(Amended by Stats. 2010, Ch. 392, Sec. 4. Effective January 1, 2011.)



2125

Any action or prosecution under this chapter shall be instituted within four years after the discovery of the offense.

(Added by Stats. 1986, Ch. 724, Sec. 29.)



2126

Any person or employing unit convicted under this chapter may be charged the costs of investigation and prosecution at the discretion of the court.

(Added by Stats. 1986, Ch. 724, Sec. 30.)



2127

The prosecutor may, with the consent of the department, compromise any penalty for which he or she may bring an action under this chapter. The penalties provided by this chapter are additional to all other penalties provided in this code and Part 10 (commencing with Section 17001) of Division 2 of the Revenue and Taxation Code.

(Added by Stats. 1986, Ch. 724, Sec. 30.5.)



2128

Any employer or agent of an employer who provides a wage statement or similar document to any undocumented worker or former undocumented worker at that person s request for the purpose of documenting that person s eligibility for legalization pursuant to the federal Immigration Reform and Control Act (Public Law 99-603), shall not be liable for any penalty or criminal or civil violation under this division relative to any undocumented worker or former undocumented worker based on any facts disclosed in the wage statement or similar document so provided.

Nothing in this section shall be construed to limit the liability under any provision of law of any person who engages in the procurement or production of false or fraudulent wage statements or similar documents to any person for purposes of legalization under the federal Immigration Reform and Control Act.

This section does not apply to penalties assessed or criminal actions filed prior to May 1, 1987.

This section does not apply where the Employment Development Department, through independent means, discovers that an employer has withheld personal income tax and disability insurance contributions from workers paychecks and has not remitted those moneys to the department.

The immunity from liability pursuant to this section shall apply only to facts disclosed in the wage statement or similar document provided commencing on or after the effective date of this section and only until the date of the termination of the legalization provisions for agricultural and nonagricultural workers of the federal Immigration Reform and Control Act. However, the immunity from liability pursuant to this section shall continue until the cause of action is tolled by the applicable statute of limitations.

(Added by Stats. 1987, Ch. 1363, Sec. 2. Effective September 29, 1987.)



2129

For the purposes of this chapter, person includes, a claimant for benefits and any officer, employee, director, partner, or agent having charge of the affairs of any employer or employing unit with regard to the violation which occurred. Person also includes both natural persons and legal entities. More than one person may be charged with violations under this chapter, where control of the affairs of the employing unit, or employer, is shared by more than one person.

(Added by Stats. 1989, Ch. 1010, Sec. 8.)









PART 2. DISABILITY COMPENSATION

CHAPTER 1. General Provisions

2601

The purpose of this part is to compensate in part for the wage loss sustained by any individual who is unable to work due to the employee s own sickness or injury, the sickness or injury of a family member, or the birth, adoption, or foster care placement of a new child, and to reduce to a minimum the suffering caused by unemployment resulting therefrom. This part shall be construed liberally in aid of its declared purpose to mitigate the evils and burdens that fall on the unemployed worker and his or her family.

(Amended (as amended by Stats. 2002, Ch. 901) by Stats. 2003, Ch. 797, Sec. 6. Effective January 1, 2004.)



2602

(a) Except as otherwise provided, the provisions and definitions of Part 1 (commencing with Section 100) of this division apply to this part. In case of any conflict between the provisions of Part 1 and the provisions of this part, the provisions of this part shall prevail with respect to unemployment compensation disability benefits, and the provisions of Part 1 shall prevail with respect to unemployment compensation benefits.

(b) The provisions of Chapter 6 (commencing with Section 1501) of Part 1, of this division do not apply to this part.

(c) Sections 312, 318, 1251, 1253, 1253.3, 1254, 1255, 1262, 1279, 1326 to 1333, inclusive, 1339, 1340, 1375 to 1378, inclusive, and 1380 do not apply to this part.

(Amended by Stats. 1985, Ch. 144, Sec. 2. Effective July 3, 1985.)



2603

Disability benefits paid pursuant to this part shall not be charged against an employer s account maintained pursuant to Article 4 of Chapter 4, Part 1 of this division.

(Enacted by Stats. 1953, Ch. 308.)



2604

Whenever the Director of Employment Development believes that a change in contributions rate or disability benefit amounts may become necessary to protect the solvency of the Disability Fund, he shall at once inform the Governor and the Legislature thereof and make recommendations accordingly. In such case the Governor may declare an emergency and authorize the Director of Employment Development to announce a modified scale of benefits or increased waiting period, or other changes in regulations regarding the eligibility for payment of benefits which the Director of Employment Development may deem necessary to assure the solvency of the Disability Fund; such modified regulations to be in effect until the Governor declares the emergency at an end or until further action is taken by the Legislature.

(Amended by Stats. 1973, Ch. 1212, Sec. 209.)



2605

If at any time the Secretary of Labor or other higher authority rules or determines that any section of this part is not in conformity with the provisions of Title III of the Social Security Act or Section 3302 and Section 3303 of the Federal Unemployment Tax Act by reason of any provision contained in this part, such section shall be immediately inoperative.

(Amended by Stats. 1957, Ch. 1184.)



2606

Employment for the purposes of this part means:

(a) Service included in employment as defined by Part 1 (commencing with Section 100) of this division, except that with respect to service for any public entity as defined by Section 605 employment for the purposes of this part includes only:

(1) Service for a hospital established, maintained and operated pursuant to Division 23 (commencing with Section 32000) of the Health and Safety Code.

(2) Service performed for a public housing administration agency whether operated by state or local governmental subdivisions.

(3) Service performed by a state employee to the extent provided by Section 2781.

(4) Service covered under this part by an elective coverage agreement.

(b) Notwithstanding any other provision of this division, all service performed in the employ of a corporation, community chest, fund, or foundation, in connection with the operation of a health facility as defined in Section 1250 of the Health and Safety Code including the institutions described in subdivision (a) of Section 1270 of the Health and Safety Code but not including county hospitals, no part of the net earnings of which inures to the benefit of any private shareholder or individual, no substantial part of the activities of which is carrying on propaganda, or otherwise attempting to influence legislation, which does not participate in, or intervene in (including the publishing or distributing of statements), any political campaign on behalf of any candidate for public office and which is exempt from income tax under Section 501(a) of the Internal Revenue Code of 1954, except service performed by an individual as a duly ordained priest, clergyman, rabbi, rector, vicar, pastor, or minister of religion, or by a practitioner who heals the sick by prayer in the practice of religion, or by a reader whose duty it is to conduct regular religious services of a religious organization, or by a member of a religious order in the exercise of duties required by the order, or by any other individual performing service in the practice of religion by designation of the governing body of a religious organization and subject to discipline by, including removal by, the governing body.

This section shall become operative on July 1, 1978.

(Amended by Stats. 2002, Ch. 29, Sec. 14. Effective January 1, 2003.)



2606.4

Notwithstanding Section 632, employment for purposes of this part also means service performed as a clerk-carrier in the employ of the United States Postal Service, to the extent Congress permits this part to be applicable to the postal service, and if Congress permits the states to require the postal service to withhold workers contributions and to transmit those contributions into a state fund for unemployment compensation disability benefits.

(Added by Stats. 1976, Ch. 694.)



2606.5

(a) Employment for purposes of this part also means domestic service in a private home, local college club, or local chapter of a college fraternity or sorority performed for an employing unit which pays wages in cash of seven hundred fifty dollars ($750) or more to individuals employed in such service during any calendar quarter in the calendar year or the preceding calendar year.

(b) Employment for purposes of this part also means domestic service comprising in-home supportive services under Article 7 (commencing with Section 12300) of Chapter 3 of Part 3 of Division 9 of the Welfare and Institutions Code, performed for an employing unit which pays wages in cash of seven hundred fifty dollars ($750) or more to individuals employed in such service during any calendar quarter in the calendar year or preceding calendar year, and is one of the following:

(1) The recipient of such services, if the state or county makes or provides for direct payment to a provider chosen by the recipient or to the recipient of such services for the purchase of services, subject to the provisions of Section 12302.2 of the Welfare and Institutions Code.

(2) The individual or entity with which a county contracts to provide in-home supportive services.

(3) Any county which hires and directs in-home supportive personnel in accordance with established county civil service requirements or merit system requirements for those counties not having civil service systems.

(Added by Stats. 1981, Ch. 1025, Sec. 3.)



2608

Disability benefit period, with respect to any individual, means the continuous period of unemployment and disability beginning with the first day with respect to which the individual files a valid claim for unemployment compensation disability benefits. For the purposes of this part, two consecutive periods of disability due to the same or related cause or condition and separated by a period of not more than 14 days shall be considered as one disability benefit period.

(Added by Stats. 1953, Ch. 1371.)



2609

Valid claim means any claim for unemployment compensation disability benefits made in accordance with the provisions of this code and rules and regulations adopted thereunder if the individual is unemployed and disabled and has been paid wages in employment for employers necessary to qualify for benefits under Section 2652.

(Added by Stats. 1953, Ch. 1371.)



2610

Disability base period, with respect to an individual who does not have an unexpired benefit year for unemployment compensation benefits, means for disability benefit periods beginning in October, November, or December, the four calendar quarters ended in the next preceding month of June; the disability base period for disability benefit periods beginning in January, February, or March, shall be the four calendar quarters ended in the next preceding month of September; the disability base period for disability benefit periods beginning in April, May, or June, shall be the four calendar quarters ended in the next preceding month of December; the disability base period for disability benefit periods beginning in July, August, or September shall be the four calendar quarters ended with the next preceding month of March.

(Amended by Stats. 2004, Ch. 183, Sec. 342. Effective January 1, 2005.)



2611

Disability base period, with respect to an individual who has an unexpired benefit year for unemployment compensation benefits, shall be:

(a) The same as the disability base period in Section 2610 if the individual has sufficient qualifying earnings in that disability base period.

(b) The same as the base period used to establish the benefit year for unemployment compensation benefits if the individual does not have sufficient qualifying earnings in the disability base period in Section 2610.

(Amended by Stats. 1977, Ch. 1143.)



2612

Notwithstanding any other provision of law, except as provided in subdivision (b) of Section 2611, in determining the benefit rights of any person who cannot establish a valid claim pursuant to Section 2652 because he or she is unemployed during the normal disability base period established pursuant to Section 2610, there shall be excluded from the disability base period those quarters during which the person performed no services in employment for 60 days or more and was actively seeking work. For all quarters so excluded, there shall be substituted an equal number of quarters immediately preceding the commencement of the normal disability base period. Benefit rights under this section shall terminate for any disability benefit period that begins when the substitution quarters no longer contain sufficient wages to establish a valid claim under Section 2652.

(Added by Stats. 1982, Ch. 904, Sec. 1. Effective September 13, 1982.)



2613

(a) The Director of Employment Development shall develop and maintain a program of education concerning disability insurance rights and benefits.

(b) The director shall provide to each employer of employees subject to this part a notice informing workers of their disability insurance rights and benefits due to sickness, injury, or pregnancy. The notice shall be given by every employer to each new employee hired on or after June 1, 1988, and to each employee leaving work due to pregnancy or nonoccupational sickness or injury on or after July 1, 1989.

(c) Commencing January 1, 2004, the director shall provide to each employer of employees subject to this part a notice informing workers of their disability insurance rights and benefits due to the employee s own sickness, injury, or pregnancy, or the employee s need to provide care for any sick or injured family member, or the employee s need to bond with a minor child within the first year of the child s birth or placement in connection with foster care or adoption. The notice shall also instruct the employee to provide notification of the reason for taking leave in a manner consistent with company policy. The notice shall be given by every employer to each new employee hired on or after January 1, 2004, and to each employee leaving work on or after July 1, 2004, due to pregnancy, nonoccupational sickness or injury, or the need to provide care for any sick or injured family member, or the need to bond with a minor child within the first year of the child s birth or placement in connection with foster care or adoption.

(Amended (as amended by Stats. 2002, Ch. 901) by Stats. 2003, Ch. 797, Sec. 7. Effective January 1, 2004.)



2614

The director shall report to the Legislature by June 30 of each year on the department s fraud deterrence and detection activities.

(Added by Stats. 1994, Ch. 967, Sec. 6. Effective September 28, 1994.)






CHAPTER 2. Disability Benefits

ARTICLE 1. Eligibility

2625

Unemployment compensation disability benefits are payable from the Disability Fund to individuals who are eligible to receive such benefit payments under this part.

(Enacted by Stats. 1953, Ch. 308.)



2626

(a) An individual shall be deemed disabled on any day in which, because of his or her physical or mental condition, he or she is unable to perform his or her regular or customary work.

(b) For purposes of this section, disability or disabled includes:

(1) Illness or injury, whether physical or mental, including any illness or injury resulting from pregnancy, childbirth, or related medical condition.

(2) Inability to work because of a written order from a state or local health officer to an individual infected with, or suspected of being infected with, a communicable disease.

(3) Acute alcoholism being medically treated or, to the extent specified in Section 2626.1, resident status in an alcoholic recovery home.

(4) Acute drug-induced illness being medically treated or, to the extent specified in Section 2626.2, resident status in a drug-free residential facility.

(Amended by Stats. 2010, Ch. 392, Sec. 5. Effective January 1, 2011.)



2626.1

(a) An individual who is a resident in an alcoholic recovery home pursuant to referral or recommendation by a physician shall be eligible for disability benefits for a period not in excess of 30 days in any disability benefit period while receiving resident services, if an authorized representative of the alcoholic recovery home certifies that the individual is a resident participating in an alcoholic recovery program which has been certified by the State Department of Health Care Services. The individual shall be eligible for disability benefits for an additional period not in excess of 60 days if the referring physician certifies to the need of the individual for continuing resident services.

(b) The department shall reimburse the State Department of Health Care Services from the Disability Fund, in a reasonable amount as determined by the department, for the expense of reviewing any alcoholic recovery program, as required by the department in the administration of subdivision (a) which is not funded in the county alcohol program plan provided for in Article 3 (commencing with Section 11810) or Article 4 (commencing with Section 11830) of Part 2 of Division 10.5 of the Health and Safety Code.

(c) Outside the State of California, an individual who is a resident in an alcohol recovery home pursuant to referral or recommendation by a physician shall be eligible for disability benefits for a period not in excess of 30 days in any disability benefit period while receiving resident services, if an authorized representative of the alcoholic recovery home certifies that the individual is a resident participating in an alcoholic recovery program, licensed by or satisfying a program review by the state in which the facility is located. The individual shall be eligible for disability benefits for an additional period not in excess of 60 days if the referring physician certifies to the need of the individual for continuing resident services.

(Amended by Stats. 2013, Ch. 22, Sec. 84. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



2626.2

(a) An individual who is a resident in a drug-free residential facility pursuant to referral or recommendation by a physician shall be eligible for disability benefits for a period not in excess of 45 days in any disability benefit period while receiving resident services, if an authorized representative of the drug-free residential facility certifies that the individual is a resident participating in a drug-free residential facility which has satisfied a program review by the State Department of Health Care Services. The individual shall be eligible for disability benefits for an additional period not in excess of 45 days if the referring physician certifies to the need of the individual for continuing resident services.

(b) The department shall reimburse the State Department of Health Care Services from the Disability Fund, in a reasonable amount as determined by the department, for the expense of reviewing any drug-free residential facility, as required by the department in the administration of subdivision (a), which is not funded under the federal Drug Abuse Office and Treatment Act of 1972 (Public Law 92-255) or in conformance with Article 2 (commencing with Section 11975) of Chapter 2 of Part 3 of Division 10.5 of the Health and Safety Code.

(c) Outside the State of California, an individual who is a resident in a drug-free residential facility pursuant to referral or recommendation by a physician shall be eligible for disability benefits for a period not in excess of 45 days in any disability benefit period while receiving resident services, if an authorized representative of the drug-free residential facility certifies that the individual is a resident participating in a drug-free residential program, licensed by or satisfying a program review by the state in which the facility is located. The individual shall be eligible for disability benefits for an additional period, but not in excess of 45 days, if the referring physician certifies to the need of the individual for continuing resident services.

(Amended by Stats. 2013, Ch. 22, Sec. 85. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



2627

A disabled individual is eligible to receive disability benefits equal to one-seventh of his or her weekly benefit amount for each full day during which he or she is unemployed due to a disability only if the director finds that:

(a) He or she has made a claim for disability benefits as required by authorized regulations.

(b) He or she has been unemployed and disabled for a waiting period of seven consecutive days during each disability benefit period with respect to which waiting period no disability benefits are payable.

(c) Except as provided in Sections 2626.1, 2626.2, and 2709, he or she has submitted to such reasonable examinations as the director may require for the purpose of determining his or her disability.

(d) Except as provided in Section 2708.1, he or she has filed a certificate as required by Section 2708 or 2709.

(Amended by Stats. 1993, Ch. 748, Sec. 4. Effective January 1, 1994.)



2628

An individual is not eligible for disability benefits with respect to any period for which the director finds that he has received or is entitled to receive unemployment compensation benefits under Part 1 of this division or under an unemployment compensation act of any other state or of the Federal Government.

(Enacted by Stats. 1953, Ch. 308.)



2629

(a) Except as provided in this section, an individual is not eligible for disability benefits under this part for any day of unemployment and disability for which he or she has received, or is entitled to receive, other benefits in the form of cash payments.

(b) Other benefits, as used in this section and Section 2629.1, means any of the following:

(1) Temporary disability indemnity under a workers compensation law of this state or of any other state or of the federal government.

(2) Temporary disability benefits under any employer s liability law of this state or of any other state or of the federal government.

(3) Permanent disability benefits for the same injury or illness under the workers compensation law of this state, any other state, or the federal government.

(c) If these other benefits are less than the amount an individual would otherwise receive as disability benefits under this part, he or she shall be entitled to receive, for that day, if otherwise eligible, disability benefits under this part reduced by the amount of these other benefits.

(d) An individual shall be entitled to receive, for any day, if otherwise eligible, disability benefits under this part reduced by the amount of the permanent disability indemnity if the permanent disability indemnity is less than the amount an individual would otherwise receive as disability benefits under this part.

(Amended by Stats. 2010, Ch. 392, Sec. 6. Effective January 1, 2011.)



2629.1

(a) Nothing in Section 2629 shall be construed to authorize the delay of payment of unemployment compensation disability benefits except where the claimant is currently in receipt of other benefits or where the department has received notice that the claimant s employer or insurer has agreed to commence the payment of other benefits.

(b) Notwithstanding Section 2701.5, payments shall commence within 14 days after notice to the employer or insurer under this section unless the employer or insurer has either paid or has agreed to commence the payment of other benefits.

(c) Upon the filing of a claim for unemployment compensation disability benefits, the department shall make an initial determination as to the claimant s entitlement to other benefits for purposes of Section 2629.

(1) The department shall notify the claimant and the claimant s employer if it determines that the claimant is entitled to other benefits.

(2) The notice to the claimant shall inform the claimant that disability benefits will be paid pending receipt of other benefits if the employer fails to agree to pay these other benefits within 14 days of notification of industrial injury and shall advise the claimant of the provisions of Section 2629.

(3) The department shall also include with the claimant s notice a pamphlet to be provided by the Department of Industrial Relations which meets the criteria specified in subdivision (b) of Section 139.6 of the Labor Code.

(4) The notice to the employer shall constitute a claim for compensation and knowledge of an injury for purposes of Section 5402 of the Labor Code, and shall inform the employer of its potential liability for interest and penalties under this section.

(d) If the employer or the insurance carrier disputes liability for the payment of other benefits, or the extent thereof, the department s right to reimbursement shall be subject to the jurisdiction of the Workers Compensation Appeals Board in accordance with Part 4 (commencing with Section 5300) of Division 4 of the Labor Code.

(e) An employer or insurance carrier who subsequently assumes liability or is determined to be liable for reimbursement to the department for unemployment compensation disability benefits which the department has paid in lieu of other benefits shall be assessed for this liability by the department. In addition, the employer shall pay the department interest on the disability benefits at the annual rate provided in Section 19521 of the Revenue and Taxation Code. The employer shall also pay a penalty of 10 percent of the amount reimbursed to the department if the Workers Compensation Appeals Board finds that the failure of the employer to pay other benefits upon notice by the department under this section was unreasonable and a penalty has not been awarded for the delay under Section 5814 of the Labor Code. All funds received by the department pursuant to this section shall be deposited in the Disability Fund.

(f) The employer shall reimburse the department in accordance with subdivision (e) within 60 days of either voluntarily accepting liability for other benefits or after a final award, order, or decision of the Workers Compensation Appeals Board.

(Amended by Stats. 1993, Ch. 877, Sec. 95. Effective October 6, 1993. Operative January 1, 1994, by Sec. 102 of Ch. 877.)



2629.5

To the extent permitted by federal law, excludable restitution payments, as defined in Section 17131.1 of the Revenue and Taxation Code, and excludable settlement payments, as defined in Section 17131.2 of the Revenue and Taxation Code, may not be applied to reduce the amount of disability benefits to which an individual may otherwise be entitled under law.

(Amended by Stats. 2004, Ch. 402, Sec. 3. Effective January 1, 2005.)



2630

(a) The Department of Child Support Services shall periodically notify the department of individuals who are certified, as provided in Section 17518 of the Family Code, as having support obligations, as defined by subdivision (g) and notify the department of any changes in the status of these individuals to ensure that the department has a current record.

(b) Upon receipt of the notifications referred to in subdivision (a), the department shall determine whether the individuals have claims for unemployment compensation disability benefits, either with the department or under an approved voluntary plan.

(c) If the department determines that an individual referred to in subdivision (a) has a claim for unemployment compensation disability benefits with an approved voluntary plan, it shall notify the voluntary plan payer. When the Department of Child Support Services notifies the department of any changes in the individual s status as to his or her support obligations, the department shall in turn notify the voluntary plan payer. Upon notification from the department, the voluntary plan payer shall deduct and withhold the amounts specified in Section 17518 of the Family Code from the unemployment compensation disability benefits that would otherwise be payable to the individual. For each withholding, the voluntary plan payer shall deduct an amount which represents the amount withheld for support obligations and may also deduct an administrative fee representing actual costs, not to exceed two dollars ($2). In no event shall the withholding and the administrative fee exceed 25 percent or a lesser amount as specified in subdivision (e) of Section 17518 of the Family Code. The voluntary plan payer shall pay the amounts for support deducted and withheld pursuant to this section to the appropriate certifying county.

(d) The department shall maintain a current record of individuals certified as owing support obligations. If the department determines that the individual has a claim for unemployment compensation disability benefits with the department, it shall deduct and withhold the amounts specified in Section 17518 of the Family Code from the unemployment compensation disability benefits that would otherwise be payable to the individual. The department shall periodically pay the amounts deducted and withheld to the appropriate county or to the Department of Child Support Services as the assigned payee, as stipulated by mutual agreement, in the interagency agreement between the department and the Department of Child Support Services.

(e) Amounts deducted and withheld from an individual s unemployment compensation disability benefits in accordance with subdivision (c) or (d) shall for all purposes be treated as if it were paid to the individual and then paid by the individual to the Department of Child Support Services or the appropriate certifying county.

(f) This section shall apply only if appropriate arrangements are made for the Department of Child Support Services to reimburse the department for its administrative costs for performing the functions required of it by this section.

(g) For purposes of this section, support obligations means the child and related spousal support obligations described in the state plan approved pursuant to Section 454 of the Social Security Act and as that section may hereafter be amended. However, to the extent related spousal support obligations may not be collected from unemployment compensation under federal law, those obligations shall not be included in the definition of support obligations under this section.

(Amended by Stats. 2000, Ch. 808, Sec. 117. Effective September 28, 2000.)






ARTICLE 2. Computation (Amount and Duration)

2652

An individual cannot establish a valid claim unless he has during his disability base period been paid wages for employment by employers of not less than three hundred dollars ($300).

(Amended by Stats. 1957, Ch. 2107.)



2653

Except as provided in Sections 708 and 708.5, the maximum amount of benefits payable to an individual during any one disability benefit period shall be 52 times his or her weekly benefit amount, but in no case shall the total amount of the benefits payable be more than the total wages paid to the individual during his or her disability base period. If the benefit is not a multiple of one dollar ($1) it shall be computed to the next higher multiple of one dollar ($1).

This section shall apply to periods of disability commencing on or after January 1, 1984.

(Amended by Stats. 1993, Ch. 747, Sec. 14. Effective January 1, 1994.)



2654

For the purpose of this article wages due to any individual but unpaid within the time limit provided by law, shall be deemed wages paid to such individual.

(Added by Stats. 1953, Ch. 1371.)



2655

(a) Except as provided in subdivisions (b), (c), and (d), an individual s weekly benefit amount shall be the amount appearing in column B in the table set forth in this subdivision on the line of which in column A of the table there appears the wage bracket containing the amount of wages paid to the individual for employment by employers during the quarter of his or her disability base period in which wages were the highest.

A
Amount of wages in
highest quarter

B
Weekly benefit
amount

?$75 1,149.99 ........................

$50

1,150 1,174.99 ........................

51

1,175 1,199.99 ........................

52

1,200 1,224.99 ........................

53

1,225 1,249.99 ........................

54

1,250 1,274.99 ........................

55

1,275 1,299.99 ........................

56

1,300 1,324.99 ........................

57

1,325 1,349.99 ........................

58

1,350 1,374.99 ........................

59

1,375 1,399.99 ........................

60

1,400 1,424.99 ........................

61

1,425 1,449.99 ........................

62

1,450 1,474.99 ........................

63

1,475 1,499.99 ........................

64

1,500 1,524.99 ........................

65

1,525 1,549.99 ........................

66

1,550 1,574.99 ........................

67

1,575 1,599.99 ........................

68

1,600 1,624.99 ........................

69

1,625 1,649.99 ........................

70

1,650 1,674.99 ........................

71

1,675 1,699.99 ........................

72

1,700 1,724.99 ........................

73

1,725 1,749.20 ........................

74

(b) For periods of disability commencing on or after January 1, 1990, and prior to January 1, 1991, if the amount of wages paid an individual for employment by employers during the quarter of his or her disability base period in which these wages were highest exceeds one thousand seven hundred forty-nine dollars and twenty cents ($1,749.20), the weekly benefit amount shall be 55 percent of these wages divided by 13, but not exceeding two hundred sixty-six dollars ($266) or the maximum workers compensation temporary disability indemnity weekly benefit amount, whichever is less. If the benefit payable under this subdivision is not a multiple of one dollar ($1), it shall be computed to the next higher multiple of one dollar ($1).

(c) For periods of disability commencing on or after January 1, 1991, but before January 1, 2000, if the amount of wages paid an individual for employment by employers during the quarter of his or her disability base period in which these wages were highest exceeds one thousand seven hundred forty-nine dollars and twenty cents ($1,749.20), the weekly benefit amount shall be 55 percent of these wages divided by 13, but not exceeding three hundred thirty-six dollars ($336). If the benefit payable under this subdivision is not a multiple of one dollar ($1), it shall be computed to the next higher multiple of one dollar ($1).

(d) (1) For periods of disability commencing on or after January 1, 2000, if the amount of wages paid an individual for employment by employers during the quarter of his or her disability base period in which these wages were highest exceeds one thousand seven hundred forty-nine dollars and twenty cents ($1,749.20), the weekly benefit amount shall be equal to 55 percent of these wages divided by 13, but not exceeding the maximum workers compensation temporary disability indemnity weekly benefit amount.

(2) Notwithstanding the maximum workers compensation temporary disability indemnity weekly benefit amount of paragraph (1) of subdivision (d), if the benefit under this subdivision is not a multiple of one dollar ($1), it shall be computed to the next higher multiple of one dollar ($1).

(Amended by Stats. 2006, Ch. 519, Sec. 1. Effective January 1, 2007.)



2656

(a) An individual eligible to receive disability benefits who receives wages or regular wages from his or her employer during the period of his or her disability or period of family care leave shall be paid disability benefits for any seven-day week or partial week in an amount not to exceed his or her maximum weekly amount which together with the wages or regular wages does not exceed his or her weekly wage, exclusive of wages paid for overtime work, immediately prior to the commencement of his or her disability or period of family care leave.

(b) For purposes of this section, to determine the wages or regular wages received by the eligible individual, the amount as stated by the individual shall be presumed to be accurate. This presumption is one affecting the burden of producing evidence.

(c) Except as provided in subdivision (g) of Section 3303, for purposes of periods of disability commencing on or after January 1, 1992, vacation pay is not considered wages for determining eligibility for disability benefits.

(Amended by Stats. 2003, Ch. 797, Sec. 8. Effective January 1, 2004.)



2657

If the remuneration of an individual is not based upon a fixed period or duration of time or if the individual s wages are paid at irregular intervals or in such manner as not to extend regularly over the period of employment, the wages for any week or for any calendar quarter for the purpose of computing an individual s right to disability benefits shall be determined pursuant to authorized regulations. The regulations shall, so far as possible, secure results reasonably similar to those which would prevail if the individual were paid his wages at regular intervals.

(Amended by Stats. 1977, Ch. 1252.)



2658

Notwithstanding any inconsistent provisions in this part, except as provided in subdivision (b) of Section 2611, in determining the benefit rights of any person who was involved in a trade dispute during the disability base period, as determined pursuant to Section 2610, there shall be excluded from the disability base period those quarters during which the person performed no services in employment for 60 days or more as a result of a trade dispute. For all quarters so excluded there shall be substituted an equal number of quarters immediately preceding the commencement of the trade dispute. In the event the disability base period so determined includes wages in calendar quarters for which the records have been destroyed under proper approval, a claimant may establish the amount of wages by affidavit in accordance with authorized regulations. The quarter of commencement of the trade dispute shall be counted as a completed quarter if the director finds that the inclusion thereof would be more equitable to the claimant.

(Amended by Stats. 1985, Ch. 1211, Sec. 3.)






ARTICLE 3. Disqualifications

2675

(a) An individual shall be disqualified from receiving benefits under this part if he or she has willfully, for the purpose of obtaining benefits, either made a false statement or representation, with actual knowledge of the falsity thereof, or withheld a material fact in order to obtain any benefits under this part.

(b) An individual disqualified under subdivision (a) under a determination transmitted to him or her by the department, shall be ineligible to receive benefits from the date the disqualifying determination was issued and for not less than seven nor more than 35 subsequent days for which he or she is otherwise eligible for benefits under this part. When successive disqualifications under subdivision (a) occur, the director may extend the period of ineligibility for an additional period not to exceed 56 days.

(c) If all or any of the assessed days of ineligibility cannot be served because the individual is no longer otherwise eligible for benefits under this part, the assessed days of ineligibility shall be applied to any subsequent disability benefit period for which he or she is otherwise eligible for benefits. No disqualification under this subdivision shall be applied, however, to any day of eligibility which falls beyond the three-year period next succeeding the date upon which the determination was mailed or served by the department.

(d) The amendments made to this section by the act adding this subdivision shall apply to disqualifying determinations issued on or after January 1, 1992.

(Amended by Stats. 1991, Ch. 1134, Sec. 5.)



2676

An individual who is disqualified from receiving unemployment compensation benefits under Sections 1256, 1257, 1260, 1261, and 1263 shall be presumed to be ineligible to receive disability benefits under this part for the same period or periods unless he or she establishes to the satisfaction of the director that he or she is suffering a bona fide illness or injury or claiming a period of family care leave and the director finds that there is good cause for paying disability benefits.

(Amended by Stats. 2003, Ch. 797, Sec. 9. Effective January 1, 2004.)



2677

An individual who is otherwise eligible for benefits under this part shall not be disqualified from receiving such benefits because of a disqualification from receiving unemployment compensation benefits under Section 1262.

(Repealed and added by Stats. 1979, Ch. 1052.)



2678

An individual shall be disqualified from receiving benefits under this part while he is confined, pursuant to commitment or court order or certification, in an institution or other place, as a dipsomaniac, drug addict or sexual psychopath.

(Added by Stats. 1953, Ch. 1805.)



2679

Notwithstanding any other provision of law, an individual who is otherwise eligible shall not be disqualified for benefits under this part for the day on which he or she or a family member, as defined in Chapter 7 (commencing with Section 3300), for whom the individual is providing care, died.

(Amended by Stats. 2003, Ch. 797, Sec. 10. Effective January 1, 2004.)



2680

(a) An individual shall be ineligible for benefits under this part for any day during which he or she is incarcerated in any federal, state, or municipal penal institution, jail, medical facility, public or private hospital, or in any other place because of a criminal violation of a federal, state, or other municipal law or ordinance. For purposes of this section, incarceration includes any time spent in the custody of law enforcement authorities upon adjudication or conviction by a court of competent jurisdiction.

(b) This section shall apply only with respect to periods of incarceration commencing on or after January 1, 1994.

(Added by Stats. 1993, Ch. 318, Sec. 4. Effective January 1, 1994.)



2681

(a) Any individual who commits a crime shall be ineligible for benefits under this part if the individual is disabled due to an illness or injury caused by, or arising out of the commission of, arrest, investigation, or prosecution of any crime that results in a felony conviction.

(b) For purposes of this section, a plea or verdict of guilty, or a felony conviction following a plea of nolo contendere or no contest shall be considered to be a felony conviction under this part, irrespective of whether an order granting probation or suspending the imposition or execution of any sentence is issued.

(c) This section shall apply only with respect to convictions rendered on or after January 1, 1994, regardless of the date the disability commenced, or benefits were paid.

(Added by Stats. 1993, Ch. 318, Sec. 5. Effective January 1, 1994.)






ARTICLE 4. Filing, Determination and Payment of Disability Benefit Claims

2701

Disability benefits shall be paid by the department through public employment offices or other agencies approved by the director.

(Amended by Stats. 1979, Ch. 373.)



2701.5

The department shall issue the initial payment for unemployment compensation disability benefits to a monetarily eligible claimant who is otherwise determined eligible by the department under applicable law and regulation within 14 days of receipt of his or her properly completed first disability claim.

(Added by Stats. 1985, Ch. 1093, Sec. 1.)



2702

Minors who are eligible for disability benefits may be paid and receive such benefits in their own right and a receipt signed by a minor shall be valid and binding in all respects.

(Enacted by Stats. 1953, Ch. 308.)



2703

The establishment of a disability benefit period for unemployment compensation disability benefits shall not establish a benefit year for unemployment compensation benefits and the filing of a valid claim for one shall not establish a valid claim for the other. Wages used to establish a valid claim for disability benefits may be used to establish a subsequent claim for disability benefits or unemployment compensation benefits provided such wages were paid in the base period applicable to the subsequent claim.

(Amended by Stats. 1953, Ch. 1371.)



2705

Where an individual who would be eligible to receive disability benefits dies before making a claim therefor, the director may in accordance with authorized regulations allow the filing of a claim for such benefits by a person legally entitled thereto under Section 1341.

(Enacted by Stats. 1953, Ch. 308.)



2705.1

Where an individual who would be eligible to receive disability benefits is mentally unable to make a claim therefor, the director shall, in accordance with authorized regulations, allow the filing of a claim for these benefits by the spouse or domestic partner of the individual, in the absence of any other legally authorized representative of the individual. A payment shall be made upon affidavit executed by the spouse or domestic partner or person or persons claiming to be entitled to the benefits and the receipt of the affidavit or affidavits shall fully discharge the Director of Employment Development from any further liability with reference to the payments, without the necessity of inquiring into the truth of any of the facts stated in the affidavit.

For the purposes of this section mentally unable to make a claim shall be limited to those cases in which the individual is certified by a healing arts practitioner specified in Sections 2708 and 2709 to be mentally unable to make a claim pursuant to this part.

(Amended by Stats. 2001, Ch. 893, Sec. 60. Effective January 1, 2002.)



2706

Claims for disability benefits shall be made in accordance with authorized regulations of the Director of Employment Development. Each employer shall post and maintain in places readily accessible to individuals in his service printed statements concerning such regulations and shall make available to each such individual copies of such printed statements, regulations or matters relating to claims for disability benefits as the Director of Employment Development may prescribe. Such printed statements shall be supplied to each employer by the Director of Employment Development without cost to the employer.

(Amended by Stats. 1973, Ch. 1212, Sec. 215.)



2706.1

A first claim, accompanied by a certificate on a form furnished by the department to the claimant, shall be filed not later than the 41st consecutive day following the first compensable day of unemployment and disability with respect to which the claim is made for benefits, which time shall be extended by the department upon a showing of good cause. If a first claim is not complete, the claim form shall be returned to the claimant for completion and it shall be completed and returned not later than the 10th consecutive day after the date it was mailed by the department to the claimant, except that such time shall be extended by the department upon a showing of good cause.

(Amended by Stats. 1982, Ch. 904, Sec. 2. Effective September 13, 1982.)



2706.2

Any continued medical certification shall be submitted to the department within 20 days of the date the claimant is issued a notice of final payment or departmental request for additional medical certification. The 20-day time limit shall be extended by the department upon a showing of good cause.

(Added by Stats. 1991, Ch. 1134, Sec. 6.)



2707

The department shall give a notice of the filing of a first claim for each disability benefit period to the employing unit by which the claimant was last employed immediately preceding the filing of such claim.

(Amended by Stats. 1979, Ch. 373.)



2707.1

Within two working days after receipt of the notice provided for in Section 2707, or if there has been a termination of the claimant s service within five days after such termination, whichever is the later, the last employer shall notify the department of any information known to him which may bear upon the eligibility of the claimant.

(Amended by Stats. 1979, Ch. 373.)



2707.2

The department shall consider the facts submitted by the employer pursuant to Section 2707.1 and make a determination as to the eligibility of the claimant for benefits. The department shall promptly notify the claimant of the determination and the reasons therefor. The claimant may appeal therefrom to an administrative law judge within 20 days from mailing or personal service of the notice of determination. The 20-day period may be extended for good cause. The director shall be an interested party to any appeal.

Good cause, as used in this section, shall include, but not be limited to, mistake, inadvertence, surprise, or excusable neglect.

(Amended by Stats. 1984, Ch. 537, Sec. 39.)



2707.3

(a) Except as provided in subdivision (b) of this section, upon the filing of a claim for unemployment compensation disability benefits, the Employment Development Department shall promptly make a computation on the claim which shall set forth the maximum amount of benefits potentially payable during the disability benefit period and the weekly benefit amount. The Employment Development Department shall promptly notify the claimant of the computation.

(b) No computation shall be made on a claim of an employee for disability benefits under an approved self-insured plan if the uninterrupted period of disability for such claim does not exceed the waiting period prescribed for benefits from the Disability Fund under subdivision (b) of Section 2627.

(Amended by Stats. 1977, Ch. 1143.)



2707.4

The claimant may, within 20 days after the mailing or personal service of the notice of computation or recomputation, protest the accuracy of the computation or recomputation. The 20-day period may be extended for good cause. The department shall consider any such protest and shall promptly notify the claimant of the recomputation or denial of recomputation. The claimant may appeal from a notice of denial of recomputation in the manner prescribed in Section 2707. 2. The director shall be an interested party to any appeal.

Good cause, as used in this section, shall include, but not be limited to, mistake, inadvertence, surprise, or excusable neglect.

(Amended by Stats. 1977, Ch. 1252.)



2707.5

(a) The department may for good cause reconsider any determination provided for in this part prior to the filing of an appeal therefrom, or within 30 days after an appeal to an administrative law judge is filed. The department shall promptly notify the claimant of any reconsidered determination, and the claimant may appeal therefrom in the manner prescribed in Section 2707.2. The director shall be an interested party to any appeal.

(b) The department may for good cause reconsider any computation or recomputation provided for in this part within one year from the beginning date of the disability benefit period to which the notice of computation or recomputation relates, except that no recomputation may be considered with respect to any issue considered or under consideration in an appeal taken from a denial of recomputation. The department shall promptly notify the claimant of the recomputation. The claimant may protest the accuracy of the recomputation as prescribed in Section 2707.4.

(Amended by Stats. 2003, Ch. 797, Sec. 11. Effective January 1, 2004.)



2707.6

Notices, protests, and information required under this article shall be submitted in accordance with authorized regulations.

(Amended by Stats. 1974, Ch. 1159.)



2708

(a) (1) In accordance with the director s authorized regulations, and except as provided in subdivision (c) and Sections 2708.1 and 2709, a claimant shall establish medical eligibility for each uninterrupted period of disability by filing a first claim for disability benefits supported by the certificate of a treating physician or practitioner that establishes the sickness, injury, or pregnancy of the employee, or the condition of the family member that warrants the care of the employee. For subsequent periods of uninterrupted disability after the period covered by the initial certificate or any preceding continued claim, a claimant shall file a continued claim for those benefits supported by the certificate of a treating physician or practitioner. A certificate filed to establish medical eligibility for the employee s own sickness, injury, or pregnancy shall contain a diagnosis and diagnostic code prescribed in the International Classification of Diseases, or, where no diagnosis has yet been obtained, a detailed statement of symptoms.

(2) A certificate filed to establish medical eligibility of the employee s own sickness, injury, or pregnancy shall also contain a statement of medical facts including secondary diagnoses when applicable, within the physician s or practitioner s knowledge, based on a physical examination and a documented medical history of the claimant by the physician or practitioner, indicating the physician s or practitioner s conclusion as to the claimant s disability, and a statement of the physician s or practitioner s opinion as to the expected duration of the disability.

(b) An employee shall be required to file a certificate to establish eligibility when taking leave to care for a family member with a serious health condition. The certificate shall be developed by the department. In order to establish medical eligibility of the serious health condition of the family member that warrants the care of the employee, the information shall be within the physician s or practitioner s knowledge and shall be based on a physical examination and documented medical history of the family member and shall contain all of the following:

(1) A diagnosis and diagnostic code prescribed in the International Classification of Diseases, or, where no diagnosis has yet been obtained, a detailed statement of symptoms.

(2) The date, if known, on which the condition commenced.

(3) The probable duration of the condition.

(4) An estimate of the amount of time that the physician or practitioner believes the employee is needed to care for the child, parent, spouse, or domestic partner.

(5) (A) A statement that the serious health condition warrants the participation of the employee to provide care for his or her child, parent, spouse, or domestic partner.

(B) Warrants the participation of the employee includes, but is not limited to, providing psychological comfort, and arranging third party care for the child, parent, spouse, or domestic partner, as well as directly providing, or participating in, the medical care.

(c) The department shall develop a certification form for bonding that is separate and distinct from the certificate required in subdivision (a) for an employee taking leave to bond with a minor child within the first year of the child s birth or placement in connection with foster care or adoption.

(d) The first and any continuing claim of an individual who obtains care and treatment outside this state shall be supported by a certificate of a treating physician or practitioner duly licensed or certified by the state or foreign country in which the claimant is receiving the care and treatment. If a physician or practitioner licensed by and practicing in a foreign country is under investigation by the department for filing false claims and the department does not have legal remedies to conduct a criminal investigation or prosecution in that country, the department may suspend the processing of all further certifications until the physician or practitioner fully cooperates, and continues to cooperate with the investigation. A physician or practitioner licensed by and practicing in a foreign country who has been convicted of filing false claims with the department may not file a certificate in support of a claim for disability benefits for a period of five years.

(e) For purposes of this part:

(1) Physician has the same meaning as defined in Section 3209.3 of the Labor Code.

(2) Practitioner means a person duly licensed or certified in California acting within the scope of his or her license or certification who is a dentist, podiatrist, or a nurse practitioner, and in the case of a nurse practitioner, after performance of a physical examination by a nurse practitioner and collaboration with a physician and surgeon, or as to normal pregnancy or childbirth, a midwife or nurse midwife, or nurse practitioner.

(f) For a claimant who is hospitalized in or under the authority of a county hospital in this state, a certificate of initial and continuing medical disability, if any, shall satisfy the requirements of this section if the disability is shown by the claimant s hospital chart, and the certificate is signed by the hospital s registrar. For a claimant hospitalized in or under the care of a medical facility of the United States government, a certificate of initial and continuing medical disability, if any, shall satisfy the requirements of this section if the disability is shown by the claimant s hospital chart, and the certificate is signed by a medical officer of the facility duly authorized to do so.

(g) Nothing in this section shall be construed to preclude the department from requesting additional medical evidence to supplement the first or any continued claim if the additional evidence can be procured without additional cost to the claimant. The department may require that the additional evidence include any or all of the following:

(1) Identification of diagnoses.

(2) Identification of symptoms.

(3) A statement setting forth the facts of the claimant s disability. The statement shall be completed by any of the following individuals:

(A) The physician or practitioner treating the claimant.

(B) The registrar, authorized medical officer, or other duly authorized official of the hospital or health facility treating the claimant.

(C) An examining physician or other representative of the department.

(h) This section shall become inoperative on July 1, 2014, and shall be repealed on January 1, 2015.

(Amended by Stats. 2013, Ch. 350, Sec. 1. Effective January 1, 2014. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 2 of Ch. 350.)



2708

(a) (1) In accordance with the director s authorized regulations, and except as provided in subdivision (c) and Sections 2708.1 and 2709, a claimant shall establish medical eligibility for each uninterrupted period of disability by filing a first claim for disability benefits supported by the certificate of a treating physician or practitioner that establishes the sickness, injury, or pregnancy of the employee, or the condition of the family member that warrants the care of the employee. For subsequent periods of uninterrupted disability after the period covered by the initial certificate or any preceding continued claim, a claimant shall file a continued claim for those benefits supported by the certificate of a treating physician or practitioner. A certificate filed to establish medical eligibility for the employee s own sickness, injury, or pregnancy shall contain a diagnosis and diagnostic code prescribed in the International Classification of Diseases, or, if no diagnosis has yet been obtained, a detailed statement of symptoms.

(2) A certificate filed to establish medical eligibility of the employee s own sickness, injury, or pregnancy shall also contain a statement of medical facts, including secondary diagnoses when applicable, within the physician s or practitioner s knowledge, based on a physical examination and a documented medical history of the claimant by the physician or practitioner, indicating the physician s or practitioner s conclusion as to the claimant s disability, and a statement of the physician s or practitioner s opinion as to the expected duration of the disability.

(b) An employee shall be required to file a certificate to establish eligibility when taking leave to care for a family member with a serious health condition. The certificate shall be developed by the department. In order to establish medical eligibility of the serious health condition of the family member that warrants the care of the employee, the information shall be within the physician s or practitioner s knowledge and shall be based on a physical examination and documented medical history of the family member and shall contain all of the following:

(1) A diagnosis and diagnostic code prescribed in the International Classification of Diseases, or, if no diagnosis has yet been obtained, a detailed statement of symptoms.

(2) The date, if known, on which the condition commenced.

(3) The probable duration of the condition.

(4) An estimate of the amount of time that the physician or practitioner believes the employee needs to care for the child, parent, grandparent, grandchild, sibling, spouse, or domestic partner.

(5) (A) A statement that the serious health condition warrants the participation of the employee to provide care for his or her child, parent, grandparent, grandchild, sibling, spouse, or domestic partner.

(B) Warrants the participation of the employee includes, but is not limited to, providing psychological comfort, and arranging third party care for the child, parent, grandparent, grandchild, sibling, spouse, or domestic partner, as well as directly providing, or participating in, the medical care.

(c) The department shall develop a certification form for bonding that is separate and distinct from the certificate required in subdivision (a) for an employee taking leave to bond with a minor child within the first year of the child s birth or placement in connection with foster care or adoption.

(d) The first and any continuing claim of an individual who obtains care and treatment outside this state shall be supported by a certificate of a treating physician or practitioner duly licensed or certified by the state or foreign country in which the claimant is receiving the care and treatment. If a physician or practitioner licensed by and practicing in a foreign country is under investigation by the department for filing false claims and the department does not have legal remedies to conduct a criminal investigation or prosecution in that country, the department may suspend the processing of all further certifications until the physician or practitioner fully cooperates, and continues to cooperate, with the investigation. A physician or practitioner licensed by, and practicing in, a foreign country who has been convicted of filing false claims with the department may not file a certificate in support of a claim for disability benefits for a period of five years.

(e) For purposes of this part:

(1) Physician has the same meaning as defined in Section 3209.3 of the Labor Code.

(2) Practitioner means a person duly licensed or certified in California acting within the scope of his or her license or certification who is a dentist, podiatrist, or a nurse practitioner, and in the case of a nurse practitioner, after performance of a physical examination by a nurse practitioner and collaboration with a physician and surgeon, or as to normal pregnancy or childbirth, a midwife or nurse midwife, or nurse practitioner.

(f) For a claimant who is hospitalized in or under the authority of a county hospital in this state, a certificate of initial and continuing medical disability, if any, shall satisfy the requirements of this section if the disability is shown by the claimant s hospital chart, and the certificate is signed by the hospital s registrar. For a claimant hospitalized in or under the care of a medical facility of the United States government, a certificate of initial and continuing medical disability, if any, shall satisfy the requirements of this section if the disability is shown by the claimant s hospital chart, and the certificate is signed by a medical officer of the facility duly authorized to do so.

(g) Nothing in this section shall be construed to preclude the department from requesting additional medical evidence to supplement the first or any continued claim if the additional evidence can be procured without additional cost to the claimant. The department may require that the additional evidence include any or all of the following:

(1) Identification of diagnoses.

(2) Identification of symptoms.

(3) A statement setting forth the facts of the claimant s disability. The statement shall be completed by any of the following individuals:

(A) The physician or practitioner treating the claimant.

(B) The registrar, authorized medical officer, or other duly authorized official of the hospital or health facility treating the claimant.

(C) An examining physician or other representative of the department.

(h) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 1) and added by Stats. 2013, Ch. 350, Sec. 2. Effective January 1, 2014. Section operative July 1, 2014, by its own provisions.)



2708.1

(a) Except as provided in subdivision (b), where an individual is entitled to receive unemployment compensation disability benefits reduced by the amount of temporary workers compensation received for any day under Section 2629, it shall not be necessary that he or she obtain a certificate of a physician as required by subdivision (a) of Section 2708 to receive the reduced amount of disability benefits for that day, provided that the claimant submits evidence to the department of receipt of temporary disability benefits under a workers compensation law for that day.

(b) This section does not apply to Chapter 7 (commencing with Section 3300).

(Amended by Stats. 2003, Ch. 797, Sec. 13. Effective January 1, 2004.)



2709

If any individual in good faith adheres to the teachings of any bona fide church, sect, denomination or organization and in accordance with its principles depends for healing entirely upon prayer or spiritual means, no medical examination shall be required, but in lieu thereof the director may accept the certificate of a duly authorized and accredited practitioner of that bona fide church, sect, denomination or organization as to the disability of the claimant, or the serious health condition of the family member that warrants the care of the individual, for purposes of Chapter 7 (commencing with Section 3300) of Part 2, and the estimated duration of such disability, and no authorized regulation prescribing the manner of proof of illness, injury, or serious health condition shall discriminate against that individual.

(Amended by Stats. 2003, Ch. 797, Sec. 14. Effective January 1, 2004.)



2712

Whenever an individual is entitled to benefits under this part but there is a dispute whether such benefits are payable from the Disability Fund or from one or another voluntary plan, benefits shall be paid to the individual, pursuant to authorized regulations, from the source against which his claim was first filed, at not less than the Disability Fund rate, pending the determination of the dispute. The appeals board may prescribe by regulation the time, manner, method, and procedure through which such disputes may be determined by administrative law judges and the appeals board. If it is finally determined that the benefits should have been paid from one of said sources other than the one which paid the benefits, reimbursement shall be promptly made from the Disability Fund or the voluntary plan, as the case may be, and the claimant shall be promptly paid the accumulated excess, if any, to which he is entitled. Reimbursement shall also be made to the extent of actual liability for benefits from one to another of the above mentioned sources when it is determined that benefits have been paid in error from one source which should have been paid from another.

(Amended by Stats. 1984, Ch. 537, Sec. 40.)



2712.5

(a) If, in a disputed coverage proceeding under Section 2712 a final decision of an administrative law judge or of the appeals board finds that an employer or insurer shall reimburse the Disability Fund and the employer or insurer fails to pay all or any part of the reimbursement within 15 days after the decision of an administrative law judge or of the appeals board becomes final, the director shall assess the unpaid amount against the employer or the insurer. The provisions of Article 8 (commencing with Section 1126) of Chapter 4 of Part 1 with respect to the assessment of contributions shall apply to the recovery of the unpaid amount. The provisions of Chapter 7 (commencing with Section 1701) of Part 1 with respect to the collection of contributions shall apply to the recovery of unpaid amounts under this section. Amounts so collected shall be deposited in the Disability Fund.

(b) The provisions of Article 9 (commencing with Section 1176) of Chapter 4 of Part 1 shall apply to amounts collected under this section and to amounts reimbursed to the Disability Fund after a final decision by an administrative law judge or the appeals board in a disputed coverage proceeding under Section 2712.

(Amended by Stats. 1987, Ch. 226, Sec. 2.)



2713

In proceedings under this part the claimant, upon a showing of good cause, may request a closed hearing except that the last employer and each base period employer of the claimant shall be entitled to participate in any such hearing.

(Enacted by Stats. 1953, Ch. 308.)



2714

All medical records of the department obtained under this part, except to the extent necessary for the proper administration of this part, or as provided elsewhere in law shall be confidential and shall not be published or be open to public inspection in any manner revealing the identity of the claimant or family member, or the nature or cause of his or her disability. Medical records that are disclosed shall be disclosed only pursuant to Section 1095, and shall remain confidential.

(Amended by Stats. 2003, Ch. 797, Sec. 15. Effective January 1, 2004.)






ARTICLE 5. Overpayments

2735

Any person who is overpaid any amount as benefits under this part is liable for the amount overpaid unless:

(a) The overpayment was not due to fraud, misrepresentation or wilful nondisclosure on the part of the recipient, and

(b) The overpayment was received without fault on the part of the recipient, and its recovery would be against equity and good conscience.

(Added by Stats. 1955, Ch. 1153.)



2735.1

If the director finds that an individual has been overpaid unemployment compensation disability benefits because he or she willfully, for the purpose of obtaining unemployment compensation disability benefits, either made a false statement or representation, with actual knowledge of the falsity thereof, or withheld a material fact, the director shall assess against the individual an amount equal to 30 percent of the overpayment amount. For the purpose of collection, an assessment made pursuant to this section may be treated as an overpayment. Assessments collected under this section shall be deposited in the Unemployment Compensation Disability Fund. No penalty under this section shall be assessed with regard to any false statement or representation made prior to January 1, 1986.

(Added by Stats. 1985, Ch. 1211, Sec. 5.)



2735.5

No claim of overpayment shall be based upon the disallowance by the Workmen s Compensation Appeals Board of a claim of lien filed under Section 4903 of the Labor Code, or the allowance of such lien for less than the amount claimed, or upon the approval by the said appeals board of a compromise and release agreement providing for the allowance of such lien in an amount less than the claim.

(Amended by Stats. 1967, Ch. 1484.)



2736

The Director of Employment Development shall determine the amount of the overpayment and shall notify the recipient of the basis of the overpayment determination. In the absence of fraud, misrepresentation or willful nondisclosure, notice of the overpayment determination shall be mailed to or personally served on the recipient within two years after the beginning of the disability benefit period for which the overpayment was made.

(Amended by Stats. 1973, Ch. 1212, Sec. 236.)



2737

Within 20 days from the date of mailing or serving of the notice of overpayment determination, the person affected may file an appeal to an administrative law judge. The director shall be an interested party to any such appeal. The administrative law judge, after affording reasonable opportunity for a fair hearing, shall unless the appeal is withdrawn, affirm, reverse, modify, or set aside the findings set forth in the notice of overpayment determination. The party and the director shall be notified of the administrative law judge s decision, together with his reasons therefor, which shall be final unless within 20 days from the date of notification or mailing of the decision a further appeal is initiated to the appeals board pursuant to Section 1336. The 20-day period for an appeal to the administrative law judge or to the appeals board may be extended for good cause.

Good cause, as used in this section, shall include, but not be limited to, mistake, inadvertence, surprise, or excusable neglect.

(Amended by Stats. 1984, Ch. 537, Sec. 42.)



2738

The Appeals Board shall review an appeal from an overpayment determination as provided in Sections 1336 and 1337 and determine what amount, if any, shall be recovered.

(Amended by Stats. 1965, Ch. 266.)



2739

The Director of Employment Development, subject to this article, may do any or all of the following in the recovery of overpayments of disability benefits:

(a) File a civil action against the liable person for the recovery of the amount of the overpayment within one year after any of the following, or, in cases where the individual has been overpaid benefits due to fraud, misrepresentation, or nondisclosure as described in Section 2735.1, within three years of any of the following:

(1) The mailing or personal service of the notice of overpayment determination if the person affected does not file an appeal to an administrative law judge.

(2) The mailing of the decision of the administrative law judge if the person affected does not initiate a further appeal to the appeals board.

(3) The date of the decision of the appeals board.

(b) Initiate proceedings for a summary judgment against the liable person. However, this subdivision applies only where the director has found, pursuant to Section 2735, that the overpayment shall not be waived because it was due to fraud, misrepresentation, or willful nondisclosure on the part of the recipient. The director may, not later than three years after the overpayment became final, file with the clerk of the proper court in the county in which the claimant resides, a certificate containing all of the following:

(1) The amount due, including the assessment made under Section 2735.1, plus interest from the date that the initial determination of overpayment was made pursuant to Section 2735.

(2) A statement that the director has complied with all of the provisions of this article prior to the filing of the certificate.

(3) A request that judgment be entered against the liable person in the amount set forth in the certificate.

The clerk, immediately upon filing of the certificate, shall enter a judgment for the State of California against the liable person in the amount set forth in the certificate.

For purposes of this subdivision only, an overpayment is final and due and payable after one of the following:

(A) The liable person has not filed an appeal pursuant to Section 2737.

(B) The liable person has filed an appeal to an administrative law judge and a decision of the administrative law judge upholding the overpayment has become final.

(C) The liable person has filed an appeal to the appeals board and the decision of the appeals board upholding the overpayment has become final because the liable person has not sought judicial review within the six-month period provided by Section 410.

(c) Reduce or vacate a summary judgment by filing a certificate to that effect with the clerk of the proper court.

(d) Offset the amount of the overpayment received by the liable person against any amount of disability benefits to which he or she may become entitled under this division within six years of the date of mailing or personal service of the notice of overpayment determination.

(Amended by Stats. 2008, Ch. 179, Sec. 212. Effective January 1, 2009.)



2739.1

An abstract of judgment obtained pursuant to subdivision (a) or (b) of Section 2739, or a copy thereof, may be recorded with the county recorder of any county. From the time of recording, the judgment shall constitute a lien against all real or personal property of the liable person in that county owned by the liable person at the time, or which the liable person may afterwards, but before the lien expires, acquire. The lien shall have the force, effect, and priority of a judgment lien and shall continue for 10 years from the time of recording of the abstract of judgment obtained pursuant to subdivision (a) or (b) of Section 2739, unless sooner released or otherwise discharged.

The lien may, within 10 years from the date of recording of the abstract of judgment or within 10 years from the date of the last extension of the lien in the manner provided, be extended by recording a new abstract in the office of the county recorder of any county. From the date of the recording, the lien shall be extended for 10 years unless sooner released or otherwise discharged.

Execution shall issue upon the judgment upon request of the director in the same manner as execution may issue upon other judgments. Sales shall be held under the execution as prescribed in the Code of Civil Procedure. In all proceedings under this section, the director or his or her authorized agents may act on behalf of the state.

(Added by Stats. 1989, Ch. 1010, Sec. 10.)



2739.2

(a) If an abstract has been recorded as provided in Section 2739.1 and the lien, including any interest, costs, and penalty has been satisfied in full, the department shall, pursuant to Section 724.050 of the Code of Civil Procedure do all of the following:

(1) File an acknowledgment of satisfaction of judgment with the court.

(2) Serve an acknowledgment of satisfaction of judgment on the claimant. Service shall be made personally or by mail.

(3) Record an acknowledgment of satisfaction of judgment in the office of the county recorder where the abstract of judgment is recorded.

(b) If an acknowledgment of satisfaction of judgment is recorded, the cost of recording shall be an obligation of the claimant and may be collected from the claimant in any manner provided by law for the collection of the benefit overpayment.

(c) If payment is made by check, any action specified in subdivision (a) shall not be required until the check has been paid by the financial institution upon which it was drawn.

(Added by Stats. 1989, Ch. 1010, Sec. 11.)



2739.5

Notwithstanding any other provision of law to the contrary, the Franchise Tax Board shall aid the director in the recovery of overpayments of disability benefits through the exchange of information.

(Added by Stats. 1987, Ch. 226, Sec. 3.)



2740

No person shall be liable for the amount of benefits received where the benefits were paid pursuant to an administrative law judge s decision which affirmed an initial determination or in accordance with a final decision of the appeals board, regardless of any further appeal.

(Amended by Stats. 1984, Ch. 537, Sec. 44.)



2741

Any claim of lien filed with the Workmen s Compensation Appeals Board under the provisions of Section 4903 of the Labor Code shall be fully discharged and satisfied by payment of the amount of such lien allowed by the said appeals board under the provisions of Section 4904 of said code or the amount specified in any compromise and release agreement filed and approved by the said appeals board pursuant to Sections 5000 through 5004 of said code.

(Amended by Stats. 1967, Ch. 1484.)



2742

The director shall enforce collection of any judgment obtained by him or her under subdivision (a) or subdivision (b), or both, of Section 2739. Amounts collected under this section shall be deposited in the fund from which the overpayment was made.

(Amended by Stats. 1989, Ch. 1010, Sec. 12.)






ARTICLE 6. Rights of Trainees

2765

Notwithstanding any inconsistent provisions of this part the benefit rights of trainees shall be determined in accordance with the provisions of this article for the periods and with respect to the matters specified in this article. Except as otherwise provided in this article all other provisions of this part shall continue to be applicable in connection with such benefits.

(Added by Stats. 1955, Ch. 1165.)



2766

Military service as used in this article means active service in the land or naval forces of the United States, but the service of an individual in any reserve component of the land or naval forces of the United States who is ordered to active duty in any such force for a period of 30 days or less shall not be deemed active service in that force during that period.

(Added by Stats. 1955, Ch. 1165.)



2767

Trainee as used in this article means an individual who entered military service after April 1, 1940, and who continued such service for not less than 90 consecutive days.

(Amended by Stats. 1967, Ch. 1692.)



2768

When any trainee has an unexpired benefit year for disability benefits at the time of induction into the armed forces, the unexpended balance of disability benefits remaining to his account shall be reestablished beginning with the first day of the first week succeeding the date of his termination of service. The balance shall be paid at a weekly rate in accordance with Section 2655. In the event the records relating to the unexpended balance have been destroyed under proper approval, the trainee may establish the unexpended balance by affidavit as provided by authorized regulation. Whenever this balance is exhausted the trainee may file a claim and his disability base period shall be determined in accordance with Sections 2770 and 2610 or Section 2611. All reestablished balances shall lapse 65 weeks after termination of military service.

(Amended by Stats. 1969, Ch. 291.)



2769

The filing of a valid claim for disability benefits by a trainee shall establish a disability benefit period.

(Added by Stats. 1955, Ch. 1165.)



2770

Except when subdivision (b) of Section 2611 is applicable, in determining the benefit rights of trainees the disability base period shall exclude those quarters during which the trainee was in military service 60 days or more. For all quarters so excluded there shall be substituted an equal number of quarters immediately preceding the trainee s entry into military service. In the event the base period so determined includes wages in calendar quarters for which the records have been destroyed under proper approval, the claimant may establish the amount of the wages by affidavit in accordance with authorized regulation. The quarter of entry into military service shall be counted as a completed quarter if the director finds that the inclusion thereof would be more equitable to the trainee.

(Amended by Stats. 1985, Ch. 1211, Sec. 6.)



2771

No disqualification shall be applied to any trainee after the termination of his military service, by reason of any act or course of action on his part prior to the date of his entry into such service.

(Added by Stats. 1955, Ch. 1165.)



2772

Notwithstanding any inconsistent provision of this part, any trainee who was a resident of this state at the time of his entrance into the military service, who is a resident of this state at the time he applies for disability compensation benefits under this section, and who has been disabled in the military service and is eligible to receive disability compensation from the federal government for such disability, shall be eligible, upon his discharge from the military service, to receive disability compensation benefits under Section 2655 from the time he is determined by the federal government to be eligible for disability compensation payments from the federal government until such time as he begins to receive his disability compensation payments from the federal government.

Such trainee s weekly benefit amount shall be the maximum amount specified in Section 2655 or the amount of the disability compensation which he is eligible to receive from the federal government, whichever is smaller.

Each trainee receiving any benefits pursuant to this section shall repay to the state the amount received as benefits hereunder. Each trainee, as a condition of receiving benefit hereunder, shall assign to the state the disability compensation which he is eligible to receive from the federal government to the extent that he receives benefits from the state pursuant to this section and shall enter into a contract with the director, in a form prescribed by the director, under which the trainee will be obligated to repay the state over a period of not more than one year following the date he first receives disability compensation from the federal government for his disability. Repayments made by such trainees shall be deposited by the director in the General Fund.

(Added by Stats. 1968, Ch. 1449.)






ARTICLE 7. Rights of Industrially Disabled Persons

2775

Notwithstanding any inconsistent provisions of this part, the benefit rights of industrially disabled persons shall be determined in accordance with the provisions of this article for the period and with respect to the matters specified in this article. Except as otherwise provided in this article, all of the provisions of this part shall continue to be applicable in connection with such benefits.

(Added by Stats. 1973, Ch. 1027.)



2776

As used in this article:

(a) Industrially disabled person means an individual who has received or is entitled to receive benefits under Division 4 (commencing with Section 3201) of the Labor Code, and who is unable to perform his regular or customary work for 60 consecutive days or more, but not to exceed two calendar years from the date of commencement of his industrial disability.

(b) Industrial disability means a disability compensable under Division 4 (commencing with Section 3201) of the Labor Code.

(Added by Stats. 1973, Ch. 1027.)



2777

Except as provided in subdivision (b) of Section 2611, in determining the benefit rights of any industrially disabled person the disability base period shall exclude those quarters during which such person was industrially disabled for 60 days or more. For all quarters so excluded there shall be substituted an equal number of quarters immediately preceding the commencement of his or her industrial disability. In the event the base period so determined includes wages in calendar quarters for which the records have been destroyed under proper approval, a claimant may establish the amount of wages by affidavit in accordance with authorized regulations. The quarter of commencement of an industrial disability shall be counted as a completed quarter if the director finds that the inclusion thereof would be more equitable to the industrially disabled person.

(Amended by Stats. 1985, Ch. 1211, Sec. 7.)



2778

No disqualification shall be applied to any industrially disabled person after the termination of his industrial disability, by reason of any act or course of action on his part prior to the date on which his industrial disability commenced.

(Added by Stats. 1973, Ch. 1027.)









CHAPTER 2.4. Nonindustrial Disability Insurance for State Employees

2781

Except as provided in this chapter and Chapter 2.5 (commencing with Section 19878) of Part 2.6 of Division 5 of Title 2 of the Government Code, a state employee shall be eligible for nonindustrial disability benefits on the same terms and conditions as are specified by this part. Except as inconsistent with the provisions of this chapter and Chapter 2.6 (commencing with Section 19878) of Part 2.6 of Division 5 of Title 2 of the Government Code, the provisions of this division and authorized regulations shall apply to any matter arising pursuant to this chapter.

(Amended by Stats. 2005, Ch. 152, Sec. 26. Effective January 1, 2006.)



2782

(a) The provisions of Chapter 4 (commencing with Section 2901), Chapter 5 (commencing with Section 3001), and Chapter 6 (commencing with Section 3251) of Part 2 do not apply to this chapter.

(b) The provisions of Article 2 (commencing with Section 2652), Article 6 (commencing with Section 2765) and Article 7 (commencing with Section 2775) of Chapter 2 of Part 2 do not apply to this chapter.

(c) Sections 2609, 2610, 2611, 2625, 2712, and 2712.5 do not apply to this chapter.

(Amended by Stats. 1980, Ch. 1025, Sec. 18.)



2783

(a) Nonindustrial disability benefits are payable by the Controller upon authorization by the Employment Development Department to individuals who are eligible to receive such benefit payments under this chapter.

(b) In lieu of the contributions required of employees, the State of California shall pay into the Disability Fund in the State Treasury at the times and in the manner provided in subdivision (c), an amount equal to the additional cost to the Disability Fund for added administrative work arising out of nonindustrial disability insurance for state employees.

(c) In making the payments prescribed by subdivision (b), there shall be paid or credited to the Disability Fund, either in advance or by way of reimbursement, as may be determined by the director, such sums as he estimates the Disability Fund will be entitled to receive from the State of California under this section for each fiscal year, reduced or increased by any sum by which he finds that his estimates for any prior fiscal year were greater or less than the amounts which should have been paid to the fund. Such estimates may be made upon the basis of statistical sampling, or other method as may be determined by the director.

Upon making such determination, the director shall certify to the Controller the amount determined with respect to the State of California. The Controller shall pay to the Disability Fund the contributions due from the State of California.

(d) The director may require from each state agency such employment, wage, financial, statistical, or other information and reports, properly verified, as may be deemed necessary by the director to carry out his duties under this chapter, which shall be filed with the director at the time and in the manner prescribed by him.

(e) The director may tabulate and publish information obtained pursuant to this chapter in statistical form and may divulge the name of the employing unit.

(f) Each state agency shall keep such work records as may be prescribed by the director for the proper administration of this chapter.

(Added by Stats. 1976, Ch. 341.)






CHAPTER 4. Contributions

2901

Each individual performing services for an employer in employment shall contribute to the Disability Fund the contributions required of such individual by Sections 984 and 985.

(Amended by Stats. 1961, Ch. 2154.)



2902

Notwithstanding any other provision of this division, any individual who adheres to the faith or teaching of any bona fide religious sect, denomination, or organization, and in accordance with its creed, tenets, or principles, depends for healing upon prayer in the practice of religion, upon filing with the department and with each of his employers a statement declaring such adherence and dependence and disclaiming any benefits under this part, shall be exempt from contributions under this division in respect to any wages paid to him by any such employer in the calendar quarter in which such statement is filed, in all subsequent calendar quarters while such statement is in effect, and, if the individual so elects, in any prior calendar quarter for which wages are reported to the department on or after the date such statement is filed. Such individual shall be ineligible to receive benefits under this part based upon such wages.

(Amended by Stats. 1977, Ch. 1252.)



2903

The time, procedure, manner of payment and collection of contributions under this part shall be in accordance with the provisions of Part 1 of this division.

(Enacted by Stats. 1953, Ch. 308.)






CHAPTER 5. Financial Provisions

ARTICLE 1. Disability Fund

3001

(a) The Unemployment Compensation Disability Fund is continued in existence as a special fund in the State Treasury, separate and apart from all other public money or funds of this state. The moneys and assets of this fund shall be held in trust by the State Treasurer and administered under the direction of the director exclusively, for the purpose of this part.

(b) Notwithstanding any other law, the Controller may use the moneys in the Unemployment Compensation Disability Fund for loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code. However, interest shall be paid on all moneys loaned to the General Fund from the Unemployment Compensation Disability Fund. Interest payable shall be computed at a rate determined by the Pooled Money Investment Board to be the current earning rate of the fund from which loaned. This subdivision does not authorize any transfer that will interfere with the carrying out of the object for which the Unemployment Compensation Disability Fund was created.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 9, Sec. 22. Effective February 20, 2009.)



3002

The State Treasurer is the treasurer of the Disability Fund and shall have the custody of all money belonging to the Disability Fund and not otherwise held, deposited or invested under this part. The official bond of the State Treasurer shall cover the faithful performance of his or her duties as treasurer of the Disability Fund. The State Treasurer shall invest or otherwise deal with the Disability Fund under the supervision of the director. The State Treasurer may, pursuant to Section 16470 of the Government Code, file with the Pooled Money Investment Board a notice of election that investment of surplus money in the Disability Fund shall come under the provisions of the Surplus Money Investment Fund, and may revoke such election pursuant to Section 16470 of the Government Code. As of the effective date of any election with respect to the Disability Fund filed pursuant to Section 16470 of the Government Code, the State Treasurer shall transfer the surplus money in the Disability Fund to the Surplus Money Investment Fund, and may transfer all or any portion of the investments held by the Disability Fund at the date of such election, from the Disability Fund to the Surplus Money Investment Fund. As of the effective date of the revocation of any such election, the State Treasurer shall transfer from the Surplus Money Investment Fund to the Disability Fund the surplus money and earnings attributable to the Disability Fund.

(Amended by Stats. 1980, Ch. 1025, Sec. 19.)



3003

(a) Except as provided in subdivision (c), all surplus money in the Disability Fund may be invested solely in securities set forth in subdivision (b) of this section, and all interest or earnings therefrom shall be deposited in the Disability Fund.

(b) Eligible securities for the investment of surplus money shall be:

(1) Bonds or interest-bearing notes or obligations of the United States, or those for which the faith and credit of the United States are pledged for the payment of principal and interest.

(2) Bonds of this state, or those for which the faith and credit of this state are pledged for the payment of principal and interest.

(3) Bonds of any county, city, metropolitan water district, municipal utility district, or school district of this state.

(4) Bonds, consolidated bonds, collateral trust debentures, consolidated debentures, or other obligations issued by federal land banks or federal intermediate credit banks established under the Federal Farm Loan Act.

(5) Debentures and consolidated debentures issued by the Central Bank for Cooperatives and banks for cooperatives established under the Farm Credit Act of 1933.

(6) Bonds or debentures of the Federal Home Loan Bank Board established under the Federal Home Loan Bank Act.

(7) Bonds of any federal home loan bank established under the Federal Home Loan Bank Act.

(8) Stock, bonds, debentures and other obligations of the Federal National Mortgage Association established under the National Housing Act.

(9) Bonds, notes, and other obligations issued by the Tennessee Valley Authority under the Tennessee Valley Authority Act.

(c) This section shall not apply during the period of any election under Section 16470 of the Government Code for investment of surplus money in the Disability Fund under the provisions of the Surplus Money Investment Fund.

(Amended by Stats. 1980, Ch. 1025, Sec. 20.)



3004

The Disability Fund consists of all contributions required of individuals under Section 984 with respect to wages paid by employers for employment; all money received for the purpose of disability benefits from the United States of America or any agency thereof, or from any other source; and any property or securities acquired through the use of money belonging to the Disability Fund and all earnings of such money or securities.

(Amended by Stats. 1959, Ch. 1729.)



3005

All money received from the Federal Government for disability benefit purposes or for the administration of this part shall be deposited in the Disability Fund in accordance with the terms of the federal grant. Unless the Federal Government approves, no money made available to this State under Title 3 of the Social Security Act shall be used for disability benefits or for the administration of this part.

(Added by Stats. 1953, Ch. 309.)



3006

There shall be no further transfer of money from the Unemployment Trust Fund to the Disability Fund.

(Amended by Stats. 1978, Ch. 397.)



3008

All money collected under Section 984 shall be deposited in the Disability Fund.

(Amended by Stats. 1980, Ch. 1025, Sec. 21.)



3009

Refunds, credits, or judgments, and interest thereon, payable for contributions erroneously collected under Sections 984 and 985 may be paid from the Disability Fund on warrants issued by the Controller under the direction of the director.

(Amended by Stats. 1980, Ch. 1025, Sec. 22.)



3010

Any amounts determined by the director or his authorized representatives to be payable to employing units or workers as refunds of amounts deposited in the various accounts of the Disability Fund which are unclaimed at the end of three years from such determination, shall be included in the revenue to the account in the Disability Fund in which they were deposited. The employing unit or person entitled to such payment shall not thereafter maintain any claim, action or proceeding with respect to such amounts.

(Amended by Stats. 1977, Ch. 1252.)



3011

Whenever any warrant is drawn on an account in the Disability Fund by the Controller, and the same remains unclaimed after one year, the amount thereof shall revert to that account in the Disability Fund from which the amount was payable.

(Amended by Stats. 2011, Ch. 296, Sec. 298. Effective January 1, 2012.)



3012

(a) Notwithstanding Section 13340 of the Government Code, all money in the Disability Fund is continuously appropriated for the purpose of providing disability benefits pursuant to this part, including the payment of refunds, credits, or judgments, and interest thereon, the payment of disability benefits to all eligible persons not covered exclusively by an approved voluntary plan, and the payment of the expenses of administration of this part and Section 17061 of the Revenue and Taxation Code by the department and the Franchise Tax Board. Eligible persons as used in this section, means those individuals who are covered by the Disability Fund at the time his or her disability benefit period commences, or whose employment has terminated or who is in noncovered employment at the time his or her disability benefit period commences, and who is otherwise eligible for benefits under this part.

(b) For the purpose of keeping a record of the payments to and the disbursements from the Disability Fund with respect to the payment of benefits to persons whose employment has terminated or who are in noncovered employment at the time his or her disability period commences, the director shall maintain the Unemployed Disabled Account in the Disability Fund. This account shall be credited with 12 percent of the product obtained by multiplying the rate of worker contributions as determined in Section 984, by the amount of the taxable wages paid to employees covered by voluntary plans for disability benefits for each calendar year. This account shall also be credited with an amount equal to 12 percent of the product obtained by multiplying the rate of worker contributions, as determined in Section 984, by the amount of the taxable wages paid to employees covered by the Disability Fund for each calendar year. This account shall be charged each calendar year with disbursements from the Disability Fund for the payment of benefits and the additional administrative costs of the payment of benefits to persons whose employment has terminated or who are in noncovered employment at the time his or her disability benefit period commences.

(Amended by Stats. 2003, Ch. 797, Sec. 16. Effective January 1, 2004.)



3013

A sum to be determined by the Director of Finance, of amounts deposited in the disability fund, may be used for the necessary expenses of administration of this part and Sections 17061 and 17061.5 of the Revenue and Taxation Code in addition to any other fund or money available for such purpose. Such sum shall be available to the department for the payment of the expenses of administration of this part and Sections 17061 and 17061.5 of the Revenue and Taxation Code by the department and the Franchise Tax Board only to the extent that money received from the United States or any of its agencies is not available for such purposes.

(Amended by Stats. 1979, Ch. 1055.)



3014

Withdrawals by the director from the Disability Fund for the payment of refunds, credits, or judgments, and disability benefits are exempted from the operation of Section 925.6 of the Government Code.

(Amended by Stats. 1977, Ch. 1252.)



3015

The department shall have priority to occupy any space in the buildings and facilities financed by the Disability Fund, which comprise any space in the department s central office building and related parking facilities in Sacramento and the department s branch office in Los Angeles, at rental rates not exceeding the cost of providing maintenance and other services.

(Added by Stats. 1980, Ch. 1025, Sec. 23.)






ARTICLE 2. Disability Administration Account

3051

There is a Disability Administration Account within the Disability Fund. The director may, without at the time furnishing vouchers and itemized statements, withdraw from this account sums not to exceed in the aggregate an amount equal to three percent of the total disbursements made from the fund during the immediately preceding fiscal year to be used as a revolving fund where payment of compensation earned, traveling expense advances, or other cash payments are necessary. At the close of each fiscal year or at any other time, upon the demand of the Department of Finance, the money so drawn shall be accounted for and substantiated by vouchers and itemized statements submitted to and audited by the Controller.

(Amended by Stats. 1980, Ch. 1025, Sec. 24.)






ARTICLE 3. Disability Benefit Payment Account

3075

The director shall, without presenting vouchers and itemized statements, withdraw from the Disability Fund any sums that he or she deems necessary for the payment of disability benefits for a reasonable future period. The Controller shall draw his or her warrant for any claim presented by the director for the payment and the Treasurer shall pay the warrant. Upon the withdrawal thereof, those sums shall be deposited in a disability benefit payment account in such bank or public depositary and under those conditions as the director determines, with the approval of the Department of Finance. The bank or public depositary shall be one in which general funds of the state may be deposited, but no public deposit insurance charge or premium shall be paid out of that account. Money in this account shall be used solely to pay disability benefits by the department pursuant to authorized regulations and no other disbursement shall be made from that account, except that amounts erroneously and illegally deposited in that account may be refunded. The procedure prescribed by those regulations shall satisfy and be in lieu of any and all statutory requirements of specific appropriation or other form of release by state officers of money in their custody prior to expenditure that might otherwise be applicable to withdrawals from that account.

(Amended by Stats. 2010, Ch. 378, Sec. 2. Effective September 27, 2010.)









CHAPTER 6. Voluntary Plans

3251

An employer, a majority of the employees employed in this state of an employer, or both, may apply to the Director of Employment Development for approval of a voluntary plan for the payment of disability benefits to the employees so electing. The benefits payable as indemnification for loss of wages under any voluntary plan shall be separately stated and designated in the plan unemployment compensation disability benefits separate and distinct from other benefits, if any.

(Amended by Stats. 1973, Ch. 1212, Sec. 268.)



3252

(a) Except as provided by subdivision (b) of this section, neither an employee nor his or her employer shall be liable for the worker contributions required under this division with respect to wages paid by the employer while the employee is covered by an approved voluntary plan.

(b) Each voluntary plan shall pay to the department for the Disability Fund 14 percent of the product obtained by multiplying the rate of worker contributions, as determined in Section 984, by the amount of the taxable wages paid to employees covered by the voluntary plan for disability benefit coverage for each calendar year. Such payments shall not constitute a part of the voluntary plan premium for purposes of any tax under any provision of law. Payments under this section shall be deposited in the Disability Fund.

(c) The payments made under subdivision (b) of this section in excess of the credit to the unemployed disabled account made pursuant to Section 3012 shall reimburse the Disability Fund for the amounts paid for administrative costs arising out of voluntary plans as determined pursuant to Section 3269, and the aggregate amount paid as refunds and credits made to employees applicable to voluntary plans pursuant to Section 1176 as determined pursuant to Section 3266.

(d) Each voluntary plan shall file with the director within the time required for payments under subdivision (e) of this section, a return containing the employer s business name, address, and account number, and such other information as the director shall prescribe. The director shall prescribe the form for the return.

(e) Payments required under this section are due and payable on the first day of the calendar month following the close of each calendar quarter and shall become delinquent if not paid on or before the last day of such month.

(f) The provisions of Article 8 (commencing with Section 1126) of Chapter 4 of Part 1 of this division with respect to the assessment of contributions and the provisions of Chapter 7 (commencing with Section 1701) of Part 1 of this division with respect to the collection of contributions shall apply to payments required by this section.

(g) Whenever the director believes that a change in the percentage rate of payment specified in subdivision (b) may be necessary, he or she shall inform the Governor and the Legislature thereof and make recommendations accordingly.

(Amended by Stats. 1980, Ch. 1308, Sec. 3.)



3253

Except as provided in this part, an employee covered by an approved voluntary plan at the commencement of a disability benefit period shall not be entitled to benefits from the Disability Fund. Benefits payable to that employee shall be the liability of the approved voluntary plan under which the employee was covered at the commencement of the disability benefit period, regardless of any subsequent disabling condition which may occur during that disability benefit period. The Director of Employment Development shall prescribe authorized regulations to allow benefits to individuals simultaneously covered by one or more approved voluntary plans and the Disability Fund.

(Amended by Stats. 2003, Ch. 797, Sec. 17. Effective January 1, 2004.)



3254

The Director of Employment Development shall approve any voluntary plan, except one filed pursuant to Section 3255, as to which he or she finds that there is at least one employee in employment and all of the following exist:

(a) The rights afforded to the covered employees are greater than those provided for in Chapter 2 (commencing with Section 2625), including those provided for in Chapter 7 (commencing with Section 3300).

(b) The plan has been made available to all of the employees of the employer employed in this state or to all employees at any one distinct, separate establishment maintained by the employer in this state. Employees as used in this subdivision includes those individuals in partial or other forms of short-time employment and employees not in employment as the Director of Employment Development shall prescribe by authorized regulations.

(c) A majority of the employees of the employer employed in this state or a majority of the employees employed at any one distinct, separate establishment maintained by the employer in this state have consented to the plan.

(d) If the plan provides for insurance the form of the insurance policies to be issued have been approved by the Insurance Commissioner and are to be issued by an admitted disability insurer.

(e) The employer has consented to the plan and has agreed to make the payroll deductions required, if any, and transmit the proceeds to the plan insurer, if any.

(f) The plan provides for the inclusion of future employees.

(g) The plan will be in effect for a period of not less than one year and, thereafter, continuously unless the Director of Employment Development finds that the employer or a majority of its employees employed in this state covered by the plan have given notice of withdrawal from the plan. The notice shall be filed in writing with the Director of Employment Development and shall be effective only on the anniversary of the effective date of the plan next following the filing of the notice, but in any event not less than 30 days from the time of the filing of the notice; except that the plan may be withdrawn on the operative date of any law increasing the benefit amounts provided by Sections 2653 and 2655 or the operative date of any change in the rate of worker contributions as determined by Section 984, if notice of the withdrawal from the plan is transmitted to the Director of Employment Development not less than 30 days prior to the operative date of that law or change. If the plan is not withdrawn on the 30 days notice because of the enactment of a law increasing benefits or because of a change in the rate of worker contributions as determined by Section 984, the plan shall be amended to conform to that increase or change on the operative date of the increase or change.

(h) The amount of deductions from the wages of an employee in effect for any plan shall not be increased on other than an anniversary of the effective date of the plan except to the extent that any increase in the deductions from the wages of an employee allowed by Section 3260 permits that amount to exceed the amount of deductions in effect.

(i) The approval of the plan or plans will not result in a substantial selection of risks adverse to the Disability Fund.

(Amended (as amended by Stats. 2002, Ch. 901) by Stats. 2003, Ch. 797, Sec. 18. Effective January 1, 2004.)



3254.1

(a) For the purposes of this section, small-business-third-party administrator (hereafter SBTPA), means an applicant that the director finds meets all of the following criteria at the time of application:

(1) The SBTPA administers voluntary disability plans on behalf of its clients pursuant to a written agreement in a form and manner approved by the director.

(2) The SBTPA has at least 1,000 California domiciled clients, 80 percent of whom have fewer than 20 employees.

(3) The SBTPA processes payroll for its California domiciled clients.

(4) The SBTPA offers workers compensation insurance to its California domiciled clients through an affiliated California domiciled insurance company.

(b) Except as modified by this section, voluntary plan shall be defined as, and shall be subject to the same provisions as, a voluntary plan, as set forth in this chapter.

(c) The director may approve a single voluntary plan for all of an SBTPA s clients and their employees where all of the following criteria are met:

(1) The plan is administered by the SBTPA.

(2) The plan establishes a master trust account that is administered by the SBTPA, and requires the SBTPA to maintain a separate accounting ledger for each individual employer that is a client of the SBTPA to reflect each client s specific plan contributions. The master trust account shall be held in a federally insured bank.

(3) If the plan does not provide for the assumption by an admitted disability insurer of the liability of the employer to pay the benefits afforded by the plan, the director shall not approve it unless the SBTPA meets the financial security requirements of Section 3258 on behalf of the SBTPA clients and their employees.

(4) (A) The single voluntary plan will be in effect for a period of not less than one year and, thereafter, continuously, unless the Director of Employment Development finds that the SBTPA has given notice of withdrawal of the plan. The notice filed by the SBTPA shall be filed in writing with the Director of Employment Development and shall be effective on the anniversary of the effective date of the plan next following the filing of the notice, but in any event shall not be less than 30 days from the time of the filing of the notice; except that the plan may be withdrawn on the operative date of any law increasing the benefit amounts provided by Sections 2653 and 2655 or the operative date of any change in the rate of worker contributions as determined by Section 984, if notice of the withdrawal from the plan is transmitted to the Director of Employment Development not less than 30 days prior to the operative date of that law or change. If the plan is not withdrawn on the 30 days notice because of the enactment of a law increasing benefits or because of a change in the rate of worker contributions as determined by Section 984, the plan shall be amended to conform to that increase or change on the operative date of the increase or change.

(B) Any individual employer who is a client of the SBTPA, or a majority of that client s employees employed in this state covered by the plan, may also terminate their participation in the plan by giving written notice of withdrawal from the plan to the SBTPA and to the Director of Employment Development not less than 30 days prior to the date of withdrawal.

(C) The Director of Employment Development may terminate the participation of an individual employer client of the SBTPA from the plan for cause, and the employer s voluntary plan assets shall be recovered from the SBTPA and not from the employer as referenced in Section 3262.

(5) The rights afforded to the covered employees are greater than those provided for in Chapter 2 (commencing with Section 2625), including those provided for in Chapter 7 (commencing with Section 3300).

(6) The plan has been made available to all of the employees of the employer employed in this state or to all employees at any one distinct, separate establishment maintained by the employer in this state. Employees as used in this paragraph includes those individuals in partial or other forms of short-time employment and employees not in employment as the director shall prescribe by authorized regulations.

(7) A majority of the employees of the client employed in this state or a majority of the employees employed at any one distinct, separate establishment maintained by the client in this state have consented to the plan.

(8) If the plan provides for insurance, the form of the insurance policies to be issued has been approved by the Insurance Commissioner and is to be issued by an admitted disability insurer.

(9) The client has consented to the plan and has authorized the SBTPA to make the payroll deductions required, if any, and deposit the proceeds into the master account administered by the SBTPA as referenced in paragraph (2).

(10) The plan provides for the inclusion of future employees.

(11) The amount of deductions from the wages of an employee of any client in effect for the plan shall not be increased on other than an anniversary of the effective date of the plan except to the extent that any increase in the deductions from the wages of an employee allowed by Section 3260 permits that amount to exceed the amount of deductions in effect.

(12) The approval of the plan or plans will not result in a substantial selection of risks adverse to the Disability Fund.

(d) The department may adopt application forms and procedures as deemed necessary to ensure compliance with this section.

(e) It is the intent of the Legislature in enacting paragraph (3) of subdivision (c) that, in the event of the insolvency of an employer-client of the SBTPA, or of the SBTPA, the disability claims against the subaccount of any employer-client arising prior to the date of the insolvency shall be satisfied by first accessing the security of the SBTPA, as described in paragraph (3) of subdivision (c), rather than satisfying the claims from the Disability Fund.

(Amended by Stats. 2014, Ch. 150, Sec. 1. Effective July 18, 2014.)



3254.5

A voluntary plan in force and effect at the time a successor employing unit acquires the organization, trade, or business, or substantially all the assets thereof, or a distinct and severable portion of the organization, trade, or business, and continues its operation without substantial reduction of personnel resulting from the acquisition, shall not withdraw without specific request for withdrawal thereof. The successor employing unit and the insurer shall be deemed to have consented to the provisions of the plan unless written request for withdrawal, effective as of the date of acquisition, is transmitted to the Director of Employment Development, by the employer or the insurer, within 30 days after the acquisition date, or within 30 days after notification from the Director of Employment Development that the plan is to continue, whichever is later. Unless the plan is withdrawn as of the date of acquisition by the successor employer or the insurer, a written request for withdrawal shall be effective only on the anniversary of the effective date of the plan next occurring on or after the date of acquisition, except that the plan may be withdrawn on the operative date of any law increasing the benefit amounts provided by Sections 2653 and 2655 or the operative date of any change in the rate of worker contributions as determined by Section 984, if notice of the withdrawal of the plan is transmitted to the Director of Employment Development not less than 30 days prior to the operative date of law or change. If the plan is not withdrawn on 30 days notice because of the enactment of a law increasing benefits or because of a change in the rate of worker contributions as determined by Section 984, the plan shall be amended to conform to the increase or change on the operative date of the increase or change. Promptly, upon notice of change in ownership, any insurer of a plan shall prepare and issue policy forms and amendments as required, unless the plan is withdrawn. Nothing contained in this section shall prevent future withdrawal of any plans on an anniversary of the effective date of the plan upon 30 days notice, except that the plan may be withdrawn on the operative date of any law increasing the benefit amounts provided by Sections 2653 and 2655 or the operative date of any change in the rate of worker contributions as determined by Section 984, if notice of the withdrawal of the plan is transmitted to the Director of Employment Development not less than 30 days prior to the operative date of the law or change. If the plan is not withdrawn on 30 days notice because of the enactment of a law increasing benefits or because of a change in the rate of worker contributions as determined by Section 984, the plan shall be amended to conform to the increase or change on the operative date of the increase or change.

(Amended by Stats. 2006, Ch. 538, Sec. 647. Effective January 1, 2007.)



3255

When workers are engaged in an employment that normally involves working for several employers in the same industry interchangeably, and several employers or some of them cooperate to establish a plan for the payment of wages at a central place or places, and have appointed an agent under Section 1096, that agent, or a majority of workers regularly paid through a central place or places, or both, may apply to the Director of Employment Development for approval of a voluntary plan for the payment of disability benefits applicable to all employees whose wages are paid at one or more central place or places. The Director of Employment Development shall approve any voluntary plan under this section as to which he or she finds that all of the following exist:

(a) The rights afforded to the covered employees are greater than those provided for in Chapter 2 (commencing with Section 2625) of this part, and are separately stated and designated unemployment compensation disability benefits separate and distinct from other benefits, if any.

(b) The plan applies to all employees whose wages are paid at a central place or places with respect to all employment for which wages are paid at central place or places.

(c) Seventy-five percent of the workers regularly paid at the central place or places have consented to the plan prior to the filing of the initial application for approval.

(d) If the plan provides for insurance the form of the insurance policies to be issued have been approved by the Insurance Commissioner and are to be issued by an admitted disability insurer.

(e) All employers paying wages through the central place or places have agreed to participate in the plan and the agent appointed under Section 1096 has agreed to make the payroll deductions required, if any, and transmit the proceeds to the plan insurer, if any.

(f) The plan provides for the inclusion of all future employees paid at the central place or places.

(g) The plan is to be in effect for a period of not less than one year and, thereafter, continuously unless the Director of Employment Development finds that the agent or a majority of the employees regularly paid at the central place or places has given written notice of withdrawal from the plan. The notice shall be filed in writing with the Director of Employment Development at least 30 days before it is to become effective and, upon the filing, will be effective only as to wages paid after the beginning of the calendar quarter next occurring on or after the anniversary of the effective date of the plan; except that the plan may be withdrawn on the operative date of any law increasing the benefit amounts provided by Sections 2653 and 2655 or the operative date of any change in the rate of worker contributions as determined by Section 984, if notice of the withdrawal from the plan is transmitted to the Director of Employment Development not less than 30 days prior to the operative date of that law or change. If the plan is not withdrawn on 30 days notice because of the enactment of a law increasing benefits or because of a change in the rate of worker contributions as determined by Section 984, the plan shall be amended to conform to that increase or change on the operative date of the increase or change.

(h) The amount of deductions from the wages of an employee in effect for any plan shall not be increased on other than an anniversary of the effective date of the plan except to the extent that any increase in the deductions from the wages of an employee allowed by Section 3260 permits that amount to exceed the amount of deductions in effect.

(i) The approval of the plan or plans will not result in a substantial selection of risks adverse to the Disability Fund.

(Amended by Stats. 2002, Ch. 52, Sec. 3. Effective January 1, 2003.)



3256

During the effective period of a plan approved under Section 3255 the employer, or his agent appointed under Section 1096, may make the pay roll deductions provided for by the plan, with respect to all employment covered by the plan.

(Enacted by Stats. 1953. Ch. 308.)



3257

Whenever eighty-five percent (85%) of the employees to whom a plan is available have consented to the plan, the employer, or seventy-five percent (75%) of the employees who have consented to the plan, or both, may elect to make the plan applicable to all employees to whom it is available, except those who reject the plan. In such case, there shall be filed with the Director of Employment Development a notice stating that the requisite percentage of employees has consented to the plan and fixing the date upon which the plan will become applicable to all employees to whom it is available. At least 10 days before the date fixed in the notice, a notice shall be posted and circulated in a manner reasonably calculated to bring it to the attention of all employees to whom the plan is available but who have not consented thereto. The notice to such employees shall set forth the date the plan is to become applicable and the manner in which an employee may reject it.

From the time fixed in the notice filed with the Director of Employment Development all employees to whom the plan is available shall be deemed to have elected to be covered by the plan, except those who advise the employer in writing of their rejection within the time fixed.

Every person employed after the date the plan becomes applicable and to whom the plan is available, shall be deemed to have elected to be covered by the plan from the time of employment unless he rejects the plan prior to or at the time of employment. Each employee at the time of employment shall be given a written notice specifying his right to consent to or to reject such plan and a written statement setting forth the essential features of the plan.

Any employee covered by a plan may withdraw from the plan as of the beginning of any calendar quarter upon giving reasonable notice in writing directed to the employer.

The form of the statement and the forms of the notices required under this Section shall be approved by the Director of Employment Development.

(Amended by Stats. 1973, Ch. 1212, Sec. 279.)



3258

If a voluntary plan does not provide for the assumption by an admitted disability insurer of the liability of the employer to pay the benefits afforded by the plan, the director shall not approve it unless the employer files with the director the bond of an admitted surety insurer conditioned on the payment by the employer of its obligations under the plan, deposits with the director securities approved by the director to secure the payment of the obligations, or deposits with the director an irrevocable letter of credit. The penal sum of the bond or the amount of the deposit of securities or letter of credit shall be determined by the director and shall be not less than the product obtained by multiplying the rate of worker contributions in the ensuing year, as determined in Section 984, by 0.5 of the estimated taxable wages prescribed by Section 985 to be paid to the employees for the ensuing year. Upon approval, the bond, money, or securities shall upon the director s written order be deposited with the Treasurer for the purpose specified in this section. The Treasurer shall give a receipt for the deposits and the state shall be responsible for the custody and safe return of any securities so deposited.

(Amended by Stats. 1994, Ch. 960, Sec. 3. Effective January 1, 1995. Operative May 31, 1995, or sooner, as prescribed by Sec. 4 of Ch. 960.)



3259

Whenever an approved voluntary plan is insured by an admitted disability insurer, the insurer shall be substituted for the employer with respect to any assessments under this part which relate to the portion of the voluntary plan insured by such insurer.

(Enacted by Stats. 1953, Ch. 308.)



3260

An employer may, but need not, assume all or part of the cost of the plan, and may deduct from the wages of an employee covered by the plan, for the purpose of providing the disability benefits specified in this part, an amount not in excess of that which would be required by Sections 984 and 985 if the employee were not covered by the plan.

(Amended by Stats. 2002, Ch. 52, Sec. 4. Effective January 1, 2003.)



3260.5

(a) All deductions from the wages of an employee remaining in the possession of the employer upon its voluntary withdrawal of the plan as a result of plan contributions being in excess of plan costs, that are not disposed of in conformity with authorized regulations of the Director of Employment Development, shall be remitted to the department and deposited in the Disability Fund. If an employer fails to remit any deductions to the Disability Fund, the Director of Employment Development shall assess the amount thereof against the employer.

(b) The provisions of Article 8 (commencing with Section 1126) of Chapter 4 of Part 1, with respect to the assessment of contributions, and the provisions of Chapter 7 (commencing with Section 1701) of Part 1, with respect to the collection of contributions, shall apply to assessments provided by this section, except that interest may not accrue until 30 days after issuance of the notice of assessment.

(c) With respect to individuals covered by a voluntary plan on January 1 of any calendar year for which the limitation on wages under Section 985 is increased or the tax rate under Section 984 is increased, the amount of the deduction on or after that date may be increased to apply to not more than the maximum limitation on taxable wages or to not more than the maximum tax rate, as applicable, without any further consent of the individual or approval of the Director of Employment Development, but only if such increase in the amount of the deductions is made effective as of January 1 of the affected calendar year.

(Added by Stats. 2002, Ch. 52, Sec. 5. Effective January 1, 2003.)



3261

All employee contributions and income arising therefrom received or retained by an employer under an approved voluntary plan are trust funds that are not considered to be part of an employer s assets. An employer shall either maintain a separate, specifically identifiable account for voluntary plan trust funds in a financial institution, or an employer may transmit voluntary plan trust funds, including any earned interest or income, directly to the admitted disability insurer. If an employer, with prior approval from the Director of Employment Development, invests voluntary plan trust funds in securities purchased through a commercial bank under Article 4 of Chapter 10 of Division 1 of the Financial Code, the securities account shall be separately identifiable from any other securities accounts maintained by the employer. In the event of commingling of voluntary plan trust funds, or the bankruptcy or insolvency of the employer, or the appointment of a receiver for the business of the employer, those voluntary plan trust funds are entitled to the same preference as are the claims of the state under Sections 1701 and 1702.

(Amended by Stats. 2002, Ch. 52, Sec. 6. Effective January 1, 2003.)



3262

(a) The Director of Employment Development may terminate any voluntary plan if the director finds that there is danger that the benefits accrued or to accrue will not be paid, that the security for the payment is insufficient, or for other good cause shown. The Director of Employment Development shall give notice of his or her intention to terminate a plan to the employer, employee group, and insurer. The notice shall state the effective date and the reason for the withdrawal. The Director of Employment Development may change or stay the effective date of the termination.

(b) Notwithstanding Section 3260.5, on the effective date of the termination of a plan by the Director of Employment Development, all moneys in the plan, including moneys paid by the employer, moneys paid by the employee, moneys owed to the voluntary plan by the employer but not yet paid to the plan, and any interest accrued on all these moneys, shall be remitted to the department and deposited into the Disability Fund.

(c) If an employer fails to remit all moneys owed to the Disability Fund after termination of the plan, the Director of Employment Development shall make an assessment against the employer equal to the amount of the moneys owed. The Director of Employment Development shall also make an assessment against the employer for all benefits paid from the Disability Fund after the termination of the plan, less any moneys received from the employer after the termination of the plan.

(d) The provisions of Article 8 (commencing with Section 1126) of Chapter 4 of Part 1, with respect to the assessment of moneys, and the provisions of Chapter 7 (commencing with Section 1701) of Part 1, with respect to the collection of moneys owed, shall apply to assessments authorized under this section, except that interest may not accrue until 30 days after issuance of the notice of assessment.

(e) The employer, employee group or insurer may, within 10 days from mailing or personal service of the notice, appeal to the Appeals Board. The 10-day period may be extended for good cause. The Appeals Board may prescribe by regulation the time, manner, method and procedure through which it may determine appeals under this section.

(f) The payment of benefits from the Disability Fund and the transfer of moneys in the voluntary plan may not be delayed during an employer s appeal of the termination of a voluntary plan.

(Amended by Stats. 2002, Ch. 52, Sec. 7. Effective January 1, 2003.)



3263

(a) An employee is no longer covered by an approved voluntary plan if a disability arose after the employment relationship with the voluntary plan employer ends, or if the Director of Employment Development terminates a voluntary plan in accordance with Section 3262.

(b) An employee who has ceased to be covered by an approved voluntary plan shall, if otherwise eligible, thereupon immediately become entitled to benefits from the Disability Fund to the same extent as though there had been no exemption from contributions as provided in this chapter.

(Amended by Stats. 2002, Ch. 52, Sec. 8. Effective January 1, 2003.)



3264

If any employer or insurer wholly or partially denies liability upon the claim of an employee for disability benefits under an approved plan, the employee may appeal the denial in the manner provided by law and authorized regulations for an appeal on a claim for benefits payable out of the Disability Fund. All decisions of the Appeals Board denying benefits under this section shall be subject to review by the courts of this State by the exclusive remedy of filing a petition for writ of mandate. No such petition may be filed, however, until the employee exhausts the administrative remedies provided for in this division, nor may any other action be commenced by an employee upon a denial of his claim by his employer or insurer, as the case may be, other than that prescribed herein.

(Enacted by Stats. 1953, Ch. 308.)



3265

(a) If, on appeal, it is decided that an employee is entitled to receive disability benefits under an approved voluntary plan and the employer or insurer fails to pay the same within 15 days after notice of a decision by an administrative law judge or the appeals board, the director shall pay such benefits and shall assess the amount thereof against the employer or the insurer, and the provisions of Article 8 (commencing with Section 1126) of Chapter 4 of Part 1 of this division with respect to the assessment of contributions and the provisions of Chapter 7 (commencing with Section 1701) of Part 1 of this division with respect to the collection of contributions shall apply to the recovery of such benefit payments. Amounts so collected shall be deposited in the Disability Fund.

(b) If an approved voluntary plan is not terminated because of the enactment of any law increasing the benefit amounts provided by Sections 2653 and 2655, and the employer or insurer fails to pay such increase under the plan, the director shall pay such benefits to an employee, if otherwise eligible, and shall assess the amount thereof against the employer or the insurer and the provisions of Article 8 (commencing with Section 1126) of Chapter 4 of Part 1 of this division with respect to the assessment of contributions and the provisions of Chapter 7 (commencing with Section 1701) of Part 1 of this division with respect to the collection of contributions shall apply to the recovery of such benefit payments. Amounts so collected shall be deposited in the Disability Fund.

(Amended by Stats. 1984, Ch. 537, Sec. 45.)



3266

The director shall in accordance with his or her authorized regulations determine the portion of the aggregate amount of refunds and credits to employees made under Section 1176 during any calendar year which is applicable to voluntary plans for which deductions were made under Section 3260, such determination to be based upon the relation during the preceding calendar year of the amount of wages subject to contributions to the Disability Fund to the amount of wages exempt from contributions to the Disability Fund under Section 3252.

(Amended by Stats. 1978, Ch. 633.)



3267

Employers whose employees are participating in an approved voluntary plan and any insurer of an approved plan shall furnish such reports and information and make available to the department such records as the director may by authorized regulations require for the proper administration of this part.

(Amended by Stats. 1979, Ch. 373.)



3268

The Director of Employment Development shall, in accordance with his authorized regulations, promptly furnish to employers, employees, or insurers, such information as may be required for the proper administration of an approved voluntary plan.

(Amended by Stats. 1973, Ch. 1212, Sec. 292.)



3269

The director shall in accordance with his or her authorized regulations, determine each fiscal year the total amount expended for added administrative work arising out of voluntary plans.

(Amended by Stats. 1978, Ch. 633.)



3270

The provisions of subdivision (i) of Section 3254 and subdivision (i) of Section 3255, dealing with substantial selection of risks adverse to the Disability Fund, shall be operative as of January 1, 1962.

(Amended by Stats. 1967, Ch. 1725.)



3271

(a) The director shall approve any amendment to a voluntary plan adjusting the provisions thereof as to periods after the effective date of the amendment as to which he or she finds that the plan, as amended, will conform to the standards set forth in Section 3254, and that any of the following exist:

(1) A majority of the employees covered by the plan have consented in writing to the amendment.

(2) All of the employees covered by the plan who are adversely affected by the amendment have consented in writing to the amendment.

(3) The insurer of such plan, if any, has certified to the director that notice of the amendment either separately or as a part of a new certificate or statement of coverage, has, at least 10 days prior to the effective date of the proposed amendment, been delivered to the employer for distribution to his or her employees within 10 days thereafter and has further certified that such notice specifically included notification to the employees covered by the plan of their right to withdraw from the plan.

(b) Nothing contained in this section is intended to deny or limit the right of the director to make regulations supplementary thereto, nor on the general subject of requirements for amendments of voluntary plans.

(Amended by Stats. 1978, Ch. 941.)



3272

The provisions of Article 9 (commencing with Section 1176) of Chapter 4 of Part 1 of this division shall apply to amounts collected under Sections 3252, 3260, and 3265, to amounts remitted to the Disability Fund under Section 3260, and to amounts paid to an employee by an employer or insurer after a final decision on appeal under Section 3264 to an administrative law judge or the appeals board that the employee is entitled to disability benefits.

(Amended by Stats. 1984, Ch. 537, Sec. 46.)






CHAPTER 7. Paid Family Leave

3300

The Legislature finds and declares all of the following:

(a) It is in the public benefit to provide family temporary disability insurance benefits to workers to care for their family members. The need for family temporary disability insurance benefits has intensified as the participation of both parents in the workforce has increased, and the number of single parents in the workforce has grown. The need for partial wage replacement for workers taking family care leave will be exacerbated as the population of those needing care, both children and parents of workers, increases in relation to the number of working age adults.

(b) Family Temporary Disability Insurance shall be known as Paid Family Leave.

(c) Developing systems that help families adapt to the competing interests of work and home not only benefits workers, but also benefits employers by increasing worker productivity and reducing employee turnover.

(d) The federal Family and Medical Leave Act (FMLA) and California s Family Rights Act (CFRA) entitle eligible employees working for covered employers to take unpaid, job-protected leave for up to 12 workweeks in a 12-month period. Under the FMLA and the CFRA, unpaid leave may be taken for the birth, adoption, or foster placement of a new child; to care for a seriously ill child, parent, or spouse; or for the employee s own serious health condition.

(e) State disability insurance benefits currently provide wage replacement for workers who need time off due to their own nonwork-related injuries, illnesses, or conditions, including pregnancy, that prevent them from working, but do not cover leave to care for a sick or injured child, spouse, parent, grandparent, grandchild, sibling, or domestic partner, or leave to bond with a new child.

(f) The majority of workers in this state are unable to take family care leave because they are unable to afford leave without pay. When workers do not receive some form of wage replacement during family care leave, families suffer from the worker s loss of income, increasing the demand on the state unemployment insurance system and dependence on the state s welfare system.

(g) It is the intent of the Legislature to create a family temporary disability insurance program to help reconcile the demands of work and family. The family temporary disability insurance program shall be a component of the state s unemployment compensation disability insurance program, shall be funded through employee contributions, and shall be administered in accordance with the policies of the state disability insurance program created pursuant to this part. Initial and ongoing administrative costs associated with the family temporary disability insurance program shall be payable from the Disability Fund.

(Amended by Stats. 2013, Ch. 350, Sec. 3. Effective January 1, 2014.)



3301

(a) (1) The purpose of this chapter is to establish, within the state disability insurance program, a family temporary disability insurance program. Family temporary disability insurance shall provide up to six weeks of wage replacement benefits to workers who take time off work to care for a seriously ill child, spouse, parent, domestic partner, or to bond with a minor child within one year of the birth or placement of the child in connection with foster care or adoption.

(2) Nothing in this chapter shall be construed to abridge the rights and responsibilities conveyed under the CFRA or pregnancy disability leave.

(b) An individual s weekly benefit amount shall be the amount provided in Section 2655. An individual is eligible to receive family temporary disability insurance benefits equal to one-seventh of his or her weekly benefit amount for each full day during which he or she is unable to work due to caring for a seriously ill or injured family member or bonding with a minor child within one year of the birth or placement of the child in connection with foster care or adoption.

(c) The maximum amount payable to an individual during any disability benefit period for family temporary disability insurance shall be six times his or her weekly benefit amount, but in no case shall the total amount of benefits payable be more than the total wages paid to the individual during his or her disability base period. If the benefit is not a multiple of one dollar ($1), it shall be computed to the next higher multiple of one dollar ($1).

(d) No more than six weeks of family temporary disability insurance benefits shall be paid within any 12-month period.

(e) An individual shall file a claim for family temporary disability insurance benefits not later than the 41st consecutive day following the first compensable day with respect to which the claim is made for benefits, which time shall be extended by the department upon a showing of good cause. If a first claim is not complete, the claim form shall be returned to the claimant for completion and it shall be completed and returned not later than the 10th consecutive day after the date it was mailed by the department to the claimant, except that such time shall be extended by the department upon a showing of good cause.

(f) This section shall become inoperative on July 1, 2014, and shall be repealed on January 1, 2015.

(Amended by Stats. 2013, Ch. 350, Sec. 4. Effective January 1, 2014. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 5 of Ch. 350.)



3301

(a) (1) The purpose of this chapter is to establish, within the state disability insurance program, a family temporary disability insurance program. Family temporary disability insurance shall provide up to six weeks of wage replacement benefits to workers who take time off work to care for a seriously ill child, spouse, parent, grandparent, grandchild, sibling, or domestic partner, or to bond with a minor child within one year of the birth or placement of the child in connection with foster care or adoption.

(2) Nothing in this chapter shall be construed to abridge the rights and responsibilities conveyed under the CFRA or pregnancy disability leave.

(b) An individual s weekly benefit amount shall be the amount provided in Section 2655. An individual is eligible to receive family temporary disability insurance benefits equal to one-seventh of his or her weekly benefit amount for each full day during which he or she is unable to work due to caring for a seriously ill or injured family member or bonding with a minor child within one year of the birth or placement of the child in connection with foster care or adoption.

(c) The maximum amount payable to an individual during any disability benefit period for family temporary disability insurance shall be six times his or her weekly benefit amount, but in no case shall the total amount of benefits payable be more than the total wages paid to the individual during his or her disability base period. If the benefit is not a multiple of one dollar ($1), it shall be computed to the next higher multiple of one dollar ($1).

(d) No more than six weeks of family temporary disability insurance benefits shall be paid within any 12-month period.

(e) An individual shall file a claim for family temporary disability insurance benefits not later than the 41st consecutive day following the first compensable day with respect to which the claim is made for benefits, which time shall be extended by the department upon a showing of good cause. If a first claim is not complete, the claim form shall be returned to the claimant for completion and it shall be completed and returned not later than the 10th consecutive day after the date it was mailed by the department to the claimant, except that such time shall be extended by the department upon a showing of good cause.

(f) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 4) and added by Stats. 2013, Ch. 350, Sec. 5. Effective January 1, 2014. Section operative July 1, 2014, by its own provisions.)



3302

Before July 1, 2014, for purposes of this part:

(a) Care recipient means the family member who is receiving care for a serious health condition or the new child with whom the care provider is bonding.

(b) Care provider means the family member who is providing the required care for a serious health condition or the family member who is bonding with the new child.

(c) Child means a biological, adopted, or foster son or daughter, a stepson or stepdaughter, a legal ward, a son or daughter of a domestic partner, or the person to whom the employee stands in loco parentis.

(d) Domestic partner has the same meaning as defined in Section 297 of the Family Code.

(e) Family care leave means any of the following:

(1) Leave to bond with a minor child within the first year of the child s birth or placement in connection with foster care or adoption.

(2) Leave to care for a child, parent, spouse, or domestic partner who has a serious health condition.

(f) Family member means child, parent, spouse, or domestic partner as defined in this section.

(g) Parent means a biological, foster, or adoptive parent, a stepparent, a legal guardian, or other person who stood in loco parentis to the employee when the employee was a child.

(h) Serious health condition means an illness, injury, impairment, or physical or mental condition that involves inpatient care in a hospital, hospice, or residential health care facility, or continuing treatment or continuing supervision by a health care provider, as defined in Section 12945.2 of the Government Code.

(i) Spouse means a partner to a lawful marriage.

(j) Valid claim means any claim for family temporary disability insurance benefits made in accordance with the provisions of this code, and any rules and regulations adopted thereunder, if the individual claiming benefits is unemployed and has been paid the necessary wages in employment for employers to qualify for benefits under Section 2652 and is caring for a seriously ill family member, or bonding with a minor child during the first year after the birth or placement of the child in connection with foster care or adoption.

(k) Twelve-month period, with respect to any individual, means the 365 consecutive days that begin with the first day the individual first establishes a valid claim for family temporary disability benefits.

This section shall be repealed on January 1, 2015.

(Amended by Stats. 2013, Ch. 350, Sec. 6. Effective January 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later applicable version added by Sec. 7 of Ch. 350.)



3302

On and after July 1, 2014, for purposes of this part:

(a) Care recipient means the family member who is receiving care for a serious health condition or the new child with whom the care provider is bonding.

(b) Care provider means the family member who is providing the required care for a serious health condition or the family member who is bonding with the new child.

(c) Child means a biological, adopted, or foster son or daughter, a stepson or stepdaughter, a legal ward, a son or daughter of a domestic partner, or the person to whom the employee stands in loco parentis.

(d) Domestic partner has the same meaning as defined in Section 297 of the Family Code.

(e) Family care leave means any of the following:

(1) Leave to bond with a minor child within the first year of the child s birth or placement in connection with foster care or adoption.

(2) Leave to care for a child, parent, grandparent, grandchild, sibling, spouse, or domestic partner who has a serious health condition.

(f) Family member means child, parent, grandparent, grandchild, sibling, spouse, or domestic partner as defined in this section.

(g) Grandchild means a child of the employee s child.

(h) Grandparent means a parent of the employee s parent.

(i) Parent means a biological, foster, or adoptive parent, a parent-in-law, a stepparent, a legal guardian, or other person who stood in loco parentis to the employee when the employee was a child.

(j) Parent-in-law means the parent of a spouse or a domestic partner.

(k) Serious health condition means an illness, injury, impairment, or physical or mental condition that involves inpatient care in a hospital, hospice, or residential health care facility, or continuing treatment or continuing supervision by a health care provider, as defined in Section 12945.2 of the Government Code.

(l) Sibling means a person related to another person by blood, adoption, or affinity through a common legal or biological parent.

(m) Spouse means a partner to a lawful marriage.

(n) Valid claim means any claim for family temporary disability insurance benefits made in accordance with the provisions of this code, and any rules and regulations adopted thereunder, if the individual claiming benefits is unemployed and has been paid the necessary wages in employment for employers to qualify for benefits under Section 2652 and is caring for a seriously ill family member, or bonding with a minor child during the first year after the birth or placement of the child in connection with foster care or adoption.

(o) Twelve-month period, with respect to any individual, means the 365 consecutive days that begin with the first day the individual first establishes a valid claim for family temporary disability benefits.

(Repealed (in Sec. 6) and added by Stats. 2013, Ch. 350, Sec. 7. Effective January 1, 2014. Section applicable from July 1, 2014, pursuant to its own provisions.)



3302.1

For purposes of this chapter:

(a) Disability benefit period with respect to any individual, means the period of unemployment beginning with the first day an individual establishes a valid claim for family temporary disability insurance benefits to care for a seriously ill family member, or to bond with a minor child during the first year after the birth or placement of the child in connection with foster care or adoption.

(b) Periods of family care leave for the same care recipient within a 12-month period shall be considered one disability benefit period.

(c) Periods of disability for pregnancy, as defined in Section 2608, and periods of family care leave for bonding associated with the birth of that child shall be considered one disability benefit period.

(Added by Stats. 2003, Ch. 797, Sec. 23. Effective January 1, 2004. Benefits payable on or after July 1, 2004, as prescribed by Sec. 28 of Ch. 797.)



3303

Before July 1, 2014, individual shall be deemed eligible for family temporary disability insurance benefits equal to one-seventh of his or her weekly benefit amount on any day in which he or she is unable to perform his or her regular or customary work because he or she is bonding with a minor child during the first year after the birth or placement of the child in connection with foster care or adoption or caring for a seriously ill child, parent, spouse, or domestic partner, only if the director finds all of the following:

(a) The individual has made a claim for temporary disability benefits as required by authorized regulations.

(b) The individual has been unable to perform his or her regular or customary work for a seven-day waiting period during each disability benefit period, with respect to which waiting period no family temporary disability insurance benefits are payable.

(c) The individual has filed a certificate, as required by Sections 2708 and 2709.

This section shall be repealed on January 1, 2015.

(Amended by Stats. 2013, Ch. 350, Sec. 8. Effective January 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later applicable version added by Sec. 9 of Ch. 350.)



3303

On and after July 1, 2014, an individual shall be deemed eligible for family temporary disability insurance benefits equal to one-seventh of his or her weekly benefit amount on any day in which he or she is unable to perform his or her regular or customary work because he or she is bonding with a minor child during the first year after the birth or placement of the child in connection with foster care or adoption or caring for a seriously ill child, parent, grandparent, grandchild, sibling, spouse, or domestic partner, only if the director finds all of the following:

(a) The individual has made a claim for temporary disability benefits as required by authorized regulations.

(b) The individual has been unable to perform his or her regular or customary work for a seven-day waiting period during each disability benefit period, with respect to which waiting period no family temporary disability insurance benefits are payable.

(c) The individual has filed a certificate, as required by Sections 2708 and 2709.

(Repealed (in Sec. 8) and added by Stats. 2013, Ch. 350, Sec. 9. Effective January 1, 2014. Section applicable from July 1, 2014, pursuant to its own provisions.)



3303.1

(a) An individual is not eligible for family temporary disability insurance benefits with respect to any day that any of the following apply:

(1) The individual has received, or is entitled to receive, unemployment compensation benefits under Part 1 (commencing with Section 100) or under an unemployment compensation act of any other state or of the federal government.

(2) The individual has received, or is entitled to receive, other benefits in the form of cash benefits as defined in Section 2629.

(3) The individual has received, or is entitled to receive, state disability insurance benefits under Part 2 (commencing with Section 2601) or under a disability insurance act of any other state.

(4) Another family member, as defined in Section 3302, is ready, willing, and able and available for the same period of time in a day that the individual is providing the required care.

(b) An individual who is entitled to leave under the FMLA and the CFRA must take Family Temporary Disability Insurance (FTDI) leave concurrent with leave taken under the FMLA and the CFRA.

(c) As a condition of an employee s initial receipt of family temporary disability insurance benefits during any 12-month period in which an employee is eligible for these benefits, an employer may require an employee to take up to two weeks of earned but unused vacation leave prior to the employee s initial receipt of these benefits. If an employer so requires an employee to take vacation leave, that portion of the vacation leave that does not exceed one week shall be applied to the waiting period required under subdivision (b) of Section 3303. This subdivision may not be construed in a manner that relieves an employer of any duty of collective bargaining the employer may have with respect to the subject matter of this subdivision.

(Added by Stats. 2003, Ch. 797, Sec. 25. Effective January 1, 2004. Benefits payable on or after July 1, 2004, as prescribed by Sec. 28 of Ch. 797.)



3304

Eligible workers shall receive benefits in accordance with provisions established under this division.

(Added by Stats. 2002, Ch. 901, Sec. 6. Effective January 1, 2003. Operative January 1, 2004, by Sec. 7 of Ch. 901. Benefits payable on or after July 1, 2004, as prescribed by Sec. 7 of Ch. 901.)



3305

If the director finds that any individual falsely certifies the medical condition of any person in order to obtain family temporary disability insurance benefits, with the intent to defraud, whether for the maker or for any other person, the director shall assess a penalty against the individual in the amount of 25 percent of the benefits paid as a result of the false certification. The provisions of Article 8 (commencing with Section 1126) of Chapter 4 of Part 1, with respect to assessments, the provisions of Article 9 (commencing with Section 1176) of Chapter 4 of Part 1, with respect to refunds, and the provisions of Chapter 7 (commencing with Section 1701) of Part 1, with respect to collections, shall apply to the assessments provided by this section. Penalties collected under this section shall be deposited in the contingent fund.

(Amended by Stats. 2004, Ch. 183, Sec. 343. Effective January 1, 2005.)



3306

(a) The director may request additional medical evidence to supplement the first or any continued claim if the additional evidence can be procured without additional cost to the care recipient. The director may require that the additional evidence include any or all of the following information:

(1) Identification of diagnoses.

(2) Identification of symptoms.

(3) A statement setting forth the facts of the care recipient s serious health condition that warrants the participation of the employee. The statement shall be completed by any of the following people:

(A) The physician or practitioner treating the care recipient.

(B) The registrar, authorized medical officer, or other duly authorized official of the hospital or health facility treating the care recipient.

(C) An examining physician or other representative of the department.

(b) Except as provided in Section 2709, the director may require the care recipient to submit to reasonable examinations for the purpose of determining all of the following:

(1) Whether a serious health condition exists.

(2) Whether a care provider s participation is warranted.

(3) The period of time that the care provider s participation is warranted.

(Added by Stats. 2003, Ch. 797, Sec. 27. Effective January 1, 2004. Benefits payable on or after July 1, 2004, as prescribed by Sec. 28 of Ch. 797.)









PART 3. EXTENDED UNEMPLOYMENT COMPENSATION

CHAPTER 1. General Provisions

3501

The purpose of this part is to compensate in part for the added wage loss sustained by individuals because of the extended duration of unemployment during prolonged periods of cyclical and technological unemployment in California. This part may be cited as the Miller-Collier Act.

(Added by Stats. 1959, Ch. 2035.)



3502

(a) Except as otherwise provided, the provisions and definitions of Part 1 of this division apply to this part. In case of any conflict between the provisions of Part 1 and the provisions of this part, the provisions of this part shall prevail with respect to extended unemployment compensation.

(b) Except as otherwise provided, subdivision (d) of Section 1253, and Sections 1030, 1032, 1254, 1277, 1281, 1327, 1328, 1329, 1330, and 1331 do not apply to this part.

(c) The provisions of Part 2 of this division do not apply to this part.

(Added by Stats. 1959, Ch. 2035.)



3503

For the purposes of this part:

(a) Extended duration benefits means the extended unemployment compensation benefits payable under this part.

(b) Normal benefits means the unemployment compensation benefits payable under Part 1 (commencing with Section 100) of this division.

(c) Exhaustee means an individual who is not entitled to normal benefits due to either of the following:

(1) He or she has an unexpired benefit year and has exhausted his or her normal benefits.

(2) His or her most recent benefit year expired in the week in which he or she filed a primary claim or in the immediately preceding 13 calendar weeks and he or she is not entitled to establish a benefit year.

(d) Insured unemployment rate for a week means the percentage arrived at by dividing:

(1) The average weekly number of individuals filing claims for regular compensation for weeks of unemployment with respect to the period consisting of the week and the immediately preceding 12 weeks, by

(2) The average monthly covered employment for the same period.

The director shall interpret this definition in accordance with regulations and guidelines prescribed by the United States Secretary of Labor which are applicable to subdivision (e) of Section 203 of the federal act.

(e) Extended benefit period means the period beginning with the third week after the first week for which there is an on indicator, and ending with the third week after the first week for which there is an off indicator, except no extended benefit period shall last for a period of less than 13 consecutive weeks and no extended benefit period may begin before the 14th week after the close of a prior extended benefit period. There is an on indicator for a week if the insured unemployment rate equals or exceeds 6 percent. There is an off indicator for a week if the insured unemployment rate is less than 6 percent.

(f) Primary claim means the first claim for extended duration benefits filed by an exhaustee with an effective date within an extended benefit period for the purpose of establishing an extended duration award and an extended duration period.

(g) Extended duration award means the maximum amount of extended duration benefits allowable under this part to an eligible exhaustee.

(h) Extended duration period means a period beginning with the first day of the week with respect to which an exhaustee filed a valid primary claim and ending with the last week which begins on or before the last day of the fifth calendar month following the calendar month which contains the extended duration week or a major portion of the extended duration week in which the valid primary claim was filed.

(i) Parent benefit year means the benefit year with respect to which an individual becomes an exhaustee.

(j) Federal act means the Federal-State Extended Unemployment Compensation Act of 1970 .

(Amended by Stats. 1982, Ch. 1073, Sec. 3.)



3504

The director shall during the week immediately preceding each calendar week compute the insured unemployment rate for that calendar week. The computation shall be a public record.

(Amended by Stats. 1982, Ch. 1073, Sec. 4.)



3505

(a) Notwithstanding any other provision of this part, no payment of extended duration benefits shall be made to any individual for any week or part of any week with respect to which he is entitled to receive unemployment compensation benefits as a result of participation by this state pursuant to the provision of any federal law providing for the payment of such benefits or as a result of the application in any other manner to this state of any federal law providing for the payment of such benefits.

(b) With respect to weeks commencing on or after November 29, 1970, this subdivision shall apply and subdivision (a) of this section shall not apply to benefits under the Federal-State Extended Unemployment Compensation Act of 1970 .

(1) Notwithstanding any other provision of this part, if an individual would have rights to receive benefits under the federal act within an extended benefit period under the federal act, the director shall cancel such individual s rights to extended duration benefits within that extended benefit period .

(2) A cancellation under this section does not affect extended duration benefits paid with respect to a week preceding such cancellation.

(3) Notwithstanding a cancellation under this section, an individual otherwise qualified for extended duration benefits during an extended benefit period under the federal act, may, upon the expiration of his eligibility period specified by the federal act, establish rights to, and be paid, extended duration benefits subject to the following conditions:

(A) If the individual has filed a primary claim in the extended benefit period , under the federal act, he may reestablish his extended duration benefit rights, if the extended duration period would not have expired.

(B) If the individual has not filed a primary claim in the extended benefit period , under the federal act, and he has claimed benefits pursuant to the federal act during an extended duration week in such extended benefit period , he may file a primary claim effective with that extended duration week, if the extended duration period would not have expired.

(C) If the individual has not filed a primary claim in the extended benefit period , under the federal act, and he has claimed benefits pursuant to the federal act but not during an extended duration week in such extended benefit period , he may file a primary claim in an extended duration week.

(D) The individual shall not be paid extended duration benefits for any week for which he receives federal benefits.

(4) An individual may be paid extended duration benefits with respect to a parent benefit year only to the extent that the total amount of such extended duration benefits and benefits paid under the federal act since the beginning of such parent benefit year does not exceed 13 times his weekly benefit amount or one-half of the maximum amount of normal benefits payable to him during that parent benefit year, whichever is the lesser.

(Amended by Stats. 1970, Ch. 1156.)



3506

Notwithstanding any other provision of this part, the Governor may, if permitted by federal law, suspend the payment of extended duration benefits under this part, to the extent necessary to ensure that otherwise eligible individuals are not denied, in whole or in part, the receipt of emergency unemployment compensation benefits authorized by the federal Emergency Unemployment Compensation Act of 1991 (P.L. 102-164) or any extension of that act, including, but not limited to, Public Law 102-244, and that the state receives maximum reimbursement from the federal government for the payment of those emergency benefits.

(Added by Stats. 1992, Ch. 22, Sec. 1. Effective April 1, 1992.)






CHAPTER 2. Extended Duration Benefits

ARTICLE 1. Eligibility and Disqualifications

3551

Extended duration benefits are payable from the Unemployment Fund to unemployed individuals who are eligible under this part.

(Added by Stats. 1959, Ch. 2035.)



3552

An unemployed individual is eligible to receive extended duration benefits with respect to any week only if the director finds that:

(a) An extended duration award has been established for the individual.

(b) The week is:

(1) Within the extended duration period of the award; and

(2) Within an extended benefit period.

(c) He or she meets the eligibility requirements of Part 1 (commencing with Section 100) of this division, except those excluded under subdivision (b) of Section 3502.

(d) He or she is not subject to disqualification, and is not under disqualification for normal benefits, under any provision of Part 1 (commencing with Section 100) of this division.

(e) He or she had earnings from employment subject to the provisions of this division which exceed 40 times his or her most recent weekly benefit amount in the base period in which he or she exhausted all rights to regular compensation.

For the purpose of this section wages includes wages due to an individual but unpaid within the time limit provided by law.

(f) During any week within an extended benefit period under the federal act, the provisions of subdivision (d) of Section 4552 and Sections 4553, 4554, 4555, and 4556 shall apply to claims filed under this part.

(Amended by Stats. 1983, Ch. 761, Sec. 7.)



3553

The filing of a valid primary claim by an exhaustee shall constitute an election by him to claim extended duration benefits to the exclusion of filing a new claim for normal benefits for any week of unemployment subsequent to the filing of such primary claim for which extended duration benefits are payable to him.

(Added by Stats. 1959, Ch. 2035.)






ARTICLE 2. Computation (Amount and Duration)

3601

An exhaustee s weekly benefit amount under an extended duration award shall be the same as his weekly benefit amount for the parent benefit year.

(Added by Stats. 1959, Ch. 2035.)



3602

An exhaustee s extended duration award during any one extended duration period shall be 13 times his weekly benefit amount or one-half of the maximum amount of normal benefits payable to him during his parent benefit year, whichever is the lesser.

(Added by Stats. 1959, Ch. 2035.)



3603

Only one extended duration award may be established for an exhaustee based on any one parent benefit year.

(Added by Stats. 1959, Ch. 2035.)






ARTICLE 3. Filing, Determination, and Payment of Extended Duration Benefit Claims

3651

Claims for extended duration benefits shall be made as provided in this article.

(Added by Stats. 1959, Ch. 2035.)



3652

An exhaustee who desires to claim extended duration benefits shall file a valid primary claim. A primary claim for extended duration benefits shall be valid only if its effective date is within an extended benefit period and the individual filing it is an unemployed exhaustee. For the purpose of determining whether a primary claim is a valid primary claim within the meaning of this section, an individual otherwise unemployed shall be deemed unemployed even though wages, as defined in Section 1252, which are for a period subsequent to the termination of performance of services are payable with respect to the week for which the individual files the claim.

(Amended by Stats. 1982, Ch. 1073, Sec. 6.)



3653

The effective date of a valid primary claim shall be determined in the same manner as the effective date of a new claim for normal benefits pursuant to Section 1326.

(Added by Stats. 1959, Ch. 2035.)



3654

The department shall give a notice of the filing of a primary claim or an additional claim to the employing unit by which the exhaustee was last employed immediately preceding the filing of the claim unless the additional claim is the result of the filing of a partial claim as defined by the department, there has not been a subsequent employing unit which is designated as the last employer, and there is no separation issue. The employing unit so notified shall submit within 10 days after the mailing of the notice any facts then known which may affect the exhaustee s eligibility for extended duration benefits. The 10-day period may be extended for good cause. If after the 10-day period the employing unit acquires knowledge of facts which may affect the eligibility of the exhaustee and those facts could not reasonably have been known within the period, the employing unit shall within 10 days of acquiring that knowledge submit those facts to the department, and the 10-day period may also be extended for good cause.

(Amended by Stats. 1985, Ch. 716, Sec. 5.)



3654.1

(a) For the purpose of determining whether an unemployed individual meets the eligibility requirements of subdivision (e) of Section 3552, the director may pursuant to his authorized regulations require that wage and employment information shall be submitted to the director, within 10 days after the mailing of a request by the director, by any or all of the following:

(1) Each employing unit subsequent to the end of the base period of the new claim and prior to the effective date of a valid primary claim for extended duration benefits.

(2) Each employing unit in the four quarters immediately preceding the beginning of the base period of the new claim.

(b) The 10-day period may be extended for good cause.

(Amended by Stats. 1977, Ch. 1252.)



3654.2

Any employing unit who fails to furnish wage information requested by the director pursuant to Section 3654.1 shall be subject to a penalty of ten dollars ($10) for each such report not submitted. The director shall assess the penalty and the provisions of Part 1 (commencing with Section 100) of this division with respect to assessments, refunds, and collections shall apply. Penalties collected under this section shall be deposited in the Unemployment Fund.

(Amended by Stats. 1977, Ch. 1252.)



3654.3

If any employing unit fails to respond to a request for wage information within the period prescribed by Section 3654.1, the director shall make a determination based upon available information.

(Amended by Stats. 1977, Ch. 1252.)



3654.4

The department shall consider the facts submitted by an employing unit pursuant to Section 3654.1 and make a determination as to the exhaustee s eligibility for extended duration benefits under subdivision (e) of Section 3552. The department shall promptly notify the exhaustee and any employing unit who prior to the determination has submitted any facts pursuant to Section 3654.1 of the determination and the reasons therefor. The exhaustee and any such employing unit may appeal therefrom to an administrative law judge within 20 days from mailing or personal service of notice of the determination. The 20-day period may be extended for good cause. The director shall be an interested party to any appeal.

Good cause, as used in this section, shall include, but not be limited to, mistake, inadvertence, surprise, or excusable neglect.

(Amended by Stats. 1984, Ch. 537, Sec. 47.)



3655

The Employment Development Department shall consider the facts submitted by an employer pursuant to Section 3654 and, if benefits are claimed subsequent to the filing of the extended duration benefits claim, make a determination as to the exhaustee s eligibility for the extended duration benefits. The Employment Development Department shall promptly notify the exhaustee and any employer who prior to the determination has submitted any facts pursuant to Section 3654 of the determination and the reasons therefor. The exhaustee and any such employer may appeal therefrom to an administrative law judge within 20 days from mailing or personal service of notice of the determination. The 20-day period may be extended for good cause. The Director of Employment Development shall be an interested party to any appeal.

Good cause, as used in this section, shall include, but not be limited to, mistake, inadvertence, surprise, or excusable neglect.

(Amended by Stats. 1984, Ch. 537, Sec. 48.)



3656

Upon the filing of a valid primary claim by an exhaustee, the department shall promptly make an extended duration award computation which shall set forth the maximum amount of extended duration benefits potentially payable during the extended duration period, the weekly benefit amount, and the expiration date of the extended duration period. The department shall promptly notify the exhaustee of the computation. He may, within 20 days after the mailing or personal service of the notice of computation, protest its accuracy. The 20-day period may be extended for good cause. The department shall consider any such protest and shall promptly notify the exhaustee of the recomputation or denial of recomputation. An appeal may be taken from a notice of denial of recomputation in the manner prescribed in Section 3655. The director shall be an interested party to any appeal.

Good cause, as used in this section, shall include, but not be limited to, mistake, inadvertence, surprise, or excusable neglect.

(Amended by Stats. 1977, Ch. 1252.)






ARTICLE 4. Reserve Accounts

3701

(a) (1) An employer that is entitled under Section 3654 to notice of the filing of a primary claim or additional claim and that, within 10 days after mailing of the notice, submits to the department any facts within its possession disclosing whether the exhaustee left the most recent employment with the employer voluntarily and without good cause or was discharged from the employment for misconduct connected with his or her work, or whether the claimant was a student employed on a temporary basis and whose employment began within, and ended with his or her leaving to return to school at the close of, his or her vacation period, or whether the claimant left the employer s employ to accompany his or her spouse or domestic partner to a place or join him or her at a place from which it is impractical to commute to the employment, and to which a transfer of the claimant by the employer is not available, or whether the claimant s discharge or quit from his or her most recent employer was the result of an irresistible compulsion to use or consume intoxicants, including alcoholic beverages, or whether the claimant left the employer s employ to protect his or her family or himself or herself from domestic violence abuse, or whether the claimant left the employer s employ to take a substantially better job, shall be entitled to a ruling as prescribed by this section. The period during which the employer may submit these facts may be extended by the director for good cause.

(2) For purposes of this section, spouse includes a person to whom marriage is imminent, and domestic partner includes a person to whom a domestic partnership, as described in Section 297 of the Family Code, is imminent.

(b) The department shall consider these facts together with any information in its possession. If the employer is entitled to a determination pursuant to Section 3655, the department shall promptly notify the employer of its ruling as to the cause of the termination of the exhaustee s most recent employment. The employer may appeal from a ruling or reconsidered ruling to an administrative law judge within 20 days after mailing or personal service of notice of the ruling or reconsidered ruling. The 20-day period may be extended for good cause, which shall include, but not be limited to, mistake, inadvertence, surprise, or excusable neglect. The director shall be an interested party to an appeal. The department may for good cause reconsider a ruling or reconsidered ruling within either five days after the date an appeal to an administrative law judge is filed or, if an appeal is not filed, within 20 days after mailing or personal service of notice of the ruling or reconsidered ruling, except that a ruling or reconsidered ruling which related to a determination that is reconsidered pursuant to subdivision (a) of Section 1332 may also be reconsidered by the department within the time provided for reconsideration of that determination.

(c) For purposes of this section only, if the claimant voluntarily leaves the employer s employ without notification to the employer of the reasons therefor, and if the employer submits all of the facts within its possession concerning the leaving within the applicable time period referred to in this section, the leaving shall be presumed to be without good cause.

(d) An individual whose employment is terminated under the compulsory retirement provisions of a collective bargaining agreement to which the employer is a party shall not be deemed to have voluntarily left his or her employment without good cause.

(e) Rulings under this section shall have the effect prescribed by Section 1032.

(Amended by Stats. 2012, Ch. 783, Sec. 16. Effective January 1, 2013.)



3702

Extended duration benefits, to the extent that such extended duration benefits are not reimbursed or reimbursable by the federal government to the State of California, shall be charged except as provided by Section 1032, 1032.5, 1034, 1036, 1335, 1338, or 1380, against the reserve account of the exhaustee s employer during his or her base period. If the individual performed services in employment for more than one employer during his or her base period, unemployment compensation benefits paid to him or her shall be charged against the respective reserve accounts of such employers in the proportion that the total wages paid to the individual in employment for each employer bears to the total wages paid to the individual in employment for all employers during the base period.

(Amended by Stats. 1983, Ch. 1169, Sec. 8.)






ARTICLE 5. Overpayments

3751

The provisions of Article 4 (commencing with Section 1375) of Chapter 5 of Part 1 of this division are modified in the following respects:

(a) In the absence of fraud, misrepresentation, or willful nondisclosure, the notice of overpayment of extended duration benefits shall be mailed or personally served by the Employment Development Department not later than one year after the close of the extended duration period in which the overpayment was made.

(b) The Director of Employment Development may offset an overpayment of extended duration benefits, or federal-state extended benefits, or unemployment compensation benefits against any of such three types of benefits or against disability benefits to which the liable person may become entitled under this division. The Director of Employment Development may offset the amount of any such overpayments within any of the periods prescribed by subdivision (b) of Section 1379, and further within the current extended duration period or current extended benefit period established under Part 4 (commencing with Section 4001) of this division or any extended benefit period or any extended duration period which begins during the three-year period next succeeding the date of the mailing or personal service of such notice of overpayment.

(Amended by Stats. 1975, Ch. 890.)












PART 4. FEDERAL-STATE EXTENDED COMPENSATION

CHAPTER 1. General Provisions

4001

The purpose of this part is to provide that payment of extended compensation, in accordance with the Federal-State Extended Unemployment Compensation Act of 1970 , as amended by the Omnibus Budget Reconciliation Act of 1981 (Public Law 97-35), shall be made, for any week of unemployment which begins in the individual s eligibility period, to individuals who have exhausted all rights to regular compensation under this division and who have no rights to regular compensation with respect to such week under this division or any other state unemployment compensation law or to compensation under any other federal law. For purposes of this section, an individual shall have exhausted his rights to regular compensation under any state law (A) when no payments of regular compensation can be made under such law because such individual has received all regular compensation available to him based on wage credits for his base period, or (B) when his rights to such compensation have terminated by reason of the expiration of the benefit year with respect to which such rights existed. Except where inconsistent with the provisions of the Federal-State Extended Unemployment Compensation Act of 1970 , as amended by the Omnibus Budget Reconciliation Act of 1981 (Public Law 97-35), the terms and conditions of this division which apply to claims for regular compensation and to the payment thereof shall apply to claims for extended compensation and to the payment thereof under such federal act. This part shall be operative on September 25, 1982, and extended compensation shall be payable as provided by the Federal-State Extended Unemployment Compensation Act of 1970, as amended by the Omnibus Budget Reconciliation Act of 1981 (Public Law 97-35), subject to limitations provided by that act, with respect to weeks of unemployment and extended benefit periods beginning after September 25, 1982. The provisions of this section in effect prior to the amendments by the Omnibus Budget Reconciliation Act of 1981 shall continue to apply to weeks beginning after November 28, 1970, and before September 25, 1982.

(Amended by Stats. 1982, Ch. 1072, Sec. 6. Effective September 15, 1982.)



4002

(a) Except as otherwise provided, the provisions and definitions of Part 1 (commencing with Section 100) apply to this part. In case of any conflict between the provisions of Part 1 and the provisions of this part, the provisions of this part shall prevail with respect to federal-state extended benefits.

(b) Except as otherwise provided, subdivision (d) of Section 1253, and Sections 1030, 1032, 1254, 1277, 1281, 1327, 1328, 1329, 1330, and 1331 do not apply to this part.

(c) The provisions of Part 2 (commencing with Section 2601) of, and of Part 3 (commencing with Section 3501) do not apply to this part.

(Amended by Stats. 1985, Ch. 1488, Sec. 5.)



4003

(a) The provisions and definitions of terms in the Federal-State Extended Unemployment Compensation Act of 1970, as amended by the federal Omnibus Budget Reconciliation Act of 1981 (Public Law 97-35), apply to this part. Federal-state extended benefits means benefits payable under this part.

(b) To the extent that the provisions and definitions of terms in the American Recovery and Reinvestment Act of 2009 (Public Law 111-5) are in effect in federal law and are in conflict with, or supplement the provisions and definitions applicable pursuant to subdivision (a), the provisions and definitions of the American Recovery and Reinvestment Act of 2009 shall apply to this part.

(c) There is an on indicator for purposes of federal-state extended benefits for a week if one of the following applies:

(1) The rate of insured unemployment under this part for the period consisting of that week and the 12 weeks immediately preceding the week equaled or exceeded 120 percent of the average of the rates for the corresponding 13-week period ending in each of the preceding two calendar years, and equaled or exceeded 5 percent.

(2) The rate of insured unemployment under this part for the period consisting of that week and the 12 weeks immediately preceding the week equaled or exceeded 6 percent, regardless of the rate of insured unemployment in the two previous years.

(3) With respect to weeks of unemployment beginning on or after February 1, 2009, and continuing until the week ending four weeks prior to the last week for which 100 percent federal sharing is authorized by subdivision (a) of Section 2005 of Public Law 111-5 for all claims, except for reimbursable entities described in Section 3306(c)(7) of the Internal Revenue Code, both of the following apply:

(A) The average rate of total unemployment in this state, seasonally adjusted, as determined by the United States Secretary of Labor, for the period consisting of the most recent three months for which data for all states are published before the close of that week, equals or exceeds 6.5 percent.

(B) The average rate of total unemployment in this state, seasonally adjusted, as determined by the United States Secretary of Labor, for the three-month period referred to in subparagraph (A) equals or exceeds 110 percent of that average rate of total unemployment for either or both of the corresponding three-month periods ending in the two preceding calendar years.

(d) There is an off indicator for a week if, for the period consisting of that week, and the 12 weeks immediately preceding the week, none of the criteria specified in subdivision (c) results in an on indicator.

(e) For purposes of this section, the rate of insured unemployment for a 13-week period shall be determined by reference to the average monthly covered employment for the first four of the most recent six calendar quarters ending before the close of the period.

(f) The indicators specified in subdivisions (c) and (d) shall be operative only if mandated or permitted by federal law.

(g) Notwithstanding any other provision of this part, the Governor may, if permitted by federal law, suspend the payment of extended duration benefits under this part, to the extent necessary to ensure that otherwise eligible individuals are not denied, in whole or in part, the receipt of emergency unemployment compensation benefits authorized by the federal Supplemental Appropriations Act of 2008 (Public Law 110-252), the Unemployment Compensation Extension Act of 2008 (Public Law 110-449), and the American Recovery and Reinvestment Act of 2009 (Public Law 111-5), and that the state receives maximum reimbursement from the federal government for the payment of those emergency benefits.

(h) Notwithstanding the provisions of subdivision (c), with respect to weeks of unemployment beginning on or after December 19, 2010, and continuing until the earlier of the date authorized by Section 502(b) of Public Law 111-312, or the week ending four weeks prior to the last week for which 100 percent federal sharing is authorized by Section 2005(a) of Public Law 111-5 for all claims, except for reimbursable entities described in Section 3306(c)(7) of the Internal Revenue Code, the following applies:

(1) There is an on indicator for purposes of federal-state extended benefits for a week if one of the following applies:

(A) The rate of insured unemployment under this part for the period consisting of that week and the 12 weeks immediately preceding the week equaled or exceeded 120 percent of the average of the rates for the corresponding 13-week period ending in each of the preceding three calendar years, and equaled or exceeded 5 percent.

(B) The rate of insured unemployment under this part for the period consisting of that week and the 12 weeks immediately preceding the week equaled or exceeded 6 percent, regardless of the rate of insured unemployment in the three previous years.

(C) The average rate of total unemployment in this state, seasonally adjusted, as determined by the United States Secretary of Labor, for the period consisting of the most recent three months for which data for all states are published before the close of that week, equals or exceeds 6.5 percent and the average rate of total unemployment in this state, seasonally adjusted, as determined by the United States Secretary of Labor, for the three-month period equals or exceeds 110 percent of that average rate of total unemployment for any or all of the corresponding three-month periods ending in the three preceding calendar years.

(2) There is an off indicator for a week if, for the period consisting of that week, and the 12 weeks immediately preceding the week, none of the criteria specified in paragraph (1) results in an on indicator.

(3) The indicators specified in paragraphs (1) and (2) shall be operative only if mandated or permitted by federal law.

(Amended by Stats. 2011, Ch. 11, Sec. 16. Effective March 24, 2011.)



4004

(a) The department shall establish, for each eligible individual who files an application therefor, an extended compensation account with respect to such individual s benefit year. The amount established in that account, subject to subdivision (b) of this section, shall be not less than whichever of the following is the least:

(1) Fifty percent of the total amount of regular compensation payable to him or her during that benefit year under this division.

(2) Thirteen times his or her average weekly benefit amount.

(3) Thirty-nine times his or her average weekly benefit amount, reduced by the regular compensation paid to him or her during that benefit year under this division.

(b) The amount determined under subdivision (a) of this section shall be reduced by the aggregate amount of additional compensation paid to the individual under Part 3 (commencing with Section 3501) of this division for prior weeks of unemployment in such benefit year which did not begin in an extended benefit period.

(c) For purposes of subdivision (a) of this section, an individual s weekly benefit amount for a week is the amount of regular compensation under Part 1 (commencing with Section 100) of this division payable to such individual for such week of total unemployment.

(d) With respect to weeks beginning in a high unemployment period, subdivision (a) shall be applied in accordance with the following percentages:

(1) In paragraph (1) of subdivision (a), 80 percent shall be substituted for 50 percent.

(2) In paragraph (2) of subdivision (a), 20 times shall be substituted for 13 times.

(3) In paragraph (3) of subdivision (a), 46 times shall be substituted for 39 times.

(e) For purposes of subdivision (d), high unemployment period means a period during which an extended benefit period would be in effect if subparagraph (A) of paragraph (3) of subdivision (c) of Section 4003 were applied by substituting 8 percent for 6.5 percent.

(f) Where subdivision (h) of Section 4003 is applicable, for purposes of subdivision (d), high unemployment period means a period during which an extended benefit period would be in effect if subparagraph (C) of paragraph (1) of subdivision (h) of Section 4003 were applied by substituting 8 percent for 6.5 percent.

(Amended by Stats. 2011, Ch. 11, Sec. 17. Effective March 24, 2011.)






CHAPTER 2. Federal-State Extended Benefits

ARTICLE 1. Eligibility and Disqualifications

4551

Federal-state extended benefits are payable from the Unemployment Fund to unemployed individuals who are eligible under this part.

(Added by Stats. 1970, Ch. 1156.)



4552

An unemployed individual is eligible to receive federal-state extended benefits with respect to any week only if the director finds that:

(a) An extended compensation claim has been established for him or her.

(b) The week is within an extended benefit period and his or her eligibility period.

(c) He or she meets the eligibility requirements of Part 1 (commencing with Section 100), except those excluded under subdivision (b) of Section 4002.

(d) He or she is not subject to disqualification for normal benefits under any provision of Part 1 (commencing with Section 100). If the individual has been subject to disqualification under subdivision (b) of Section 1257, he or she has satisfied subdivision (b) of Section 1260 and, during a week following the first week of disqualification, has done either of the following:

(1) Performed service in bona fide employment during a week on a full-time basis.

(2) Performed service in bona fide employment during a week from which service he or she earned remuneration at least equal to his or her weekly benefit amount.

(e) With respect to compensation payable to any individual for any week, he or she had earnings from employment subject to the provisions of this division which exceed 40 times his or her most recent weekly benefit amount or 1.5 times the highest quarter, in the base period in which he or she exhausted all rights to regular compensation.

(f) An individual subject to disqualification under subdivision (a) of Section 1256.4 has satisfied subdivision (a) of Section 1260.

(g) The amendments to subdivision (e) made by the act adding this subdivision shall not be implemented unless the director determines that those amendments have been approved by the United States Department of Labor. The director shall immediately seek approval of the amendments to subdivision (e) from the United States Department of Labor.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 22, Sec. 3. Effective March 27, 2009.)



4553

An unemployed individual is disqualified for federal-state extended benefits if the individual, without good cause, refused to accept suitable work when offered to the individual, or failed to apply for suitable work when referred by a public employment office.

(a) For purposes of this section, the term suitable work means any work which is within the individual s capabilities.

(b) An individual shall not be disqualified under this section if any of the following apply:

(1) The gross average weekly remuneration payable to the individual for the position offered or to which referred, does not exceed the individual s weekly benefit amount plus the amount of any additional benefits (as defined in Section 501(c)(17)(D) of the Internal Revenue Code of 1954) payable to such individual for such week.

(2) The position was not offered to such individual in writing and was not listed with a public employment office.

(3) The provisions of subdivision (a), (b), or (c) of Section 1259 or the provisions of Article 1.5 (commencing with Section 1266) or Article 1.8 (commencing with Section 1274) of Chapter 5 of Part 1 apply.

(4) The position pays less than the federal or state minimum wage, whichever is higher.

(5) The department determines that the individual s prospects for obtaining work in his or her customary occupation within a reasonably short period are good.

(c) If the department makes a determination described in paragraph (5) of subdivision (b), the determination of whether any work is suitable work and whether there is a disqualification from benefits with respect to the individual shall be made in accordance with subdivision (b) of Section 1257, Sections 1258, 1258.5, and 1259, and subdivision (b) of Section 1260.

(Amended by Stats. 1981, Ch. 1134, Sec. 8. Conditionally inoperative as provided in Section 4558.)



4554

An individual is disqualified for federal-state extended benefits if the individual fails to actively engage in seeking work.

(a) For purposes of this section, an individual shall be treated as actively engaged in seeking work during any week if both of the following conditions are met:

(1) The individual has engaged in a systematic and sustained effort to obtain work during the week.

(2) The individual provides tangible evidence to the department that he or she has engaged in such an effort during the week.

(b) An individual shall not be disqualified under this section for any week in which the individual is in a training or retraining program under Article 1.5 (commencing with Section 1266) of Chapter 5 of Part 1.

(c) An individual shall not be disqualified under this section for any week solely because the individual is before any court of the United States or any state pursuant to a lawfully issued summons to appear for jury duty, or the individual is hospitalized for treatment of an emergency or life-threatening condition.

(Amended by Stats. 1985, Ch. 716, Sec. 6. Conditionally inoperative as provided in Section 4558.)



4555

If an individual is disqualified for federal-state extended benefits under Section 4553 or 4554 pursuant to a determination transmitted to him or her by the department, the individual shall be ineligible to receive federal-state extended benefits:

(a) Beginning with the week in which the disqualifying act occurs, and

(b) Continuing until the individual has, during at least four weeks subsequent to the week in which the disqualifying act occurred, performed services in bona fide employment for which remuneration is earned equal to or in excess of four times the individual s weekly benefit amount.

(Amended by Stats. 1981, Ch. 1134, Sec. 9. Conditionally inoperative as provided in Section 4558.)



4556

When the department refers individuals who have applied for federal-state extended benefits to work, the referrals shall include suitable work, as defined by subdivision (a) of Section 4553, to which any part of subdivision (b) of Section 4553 would not apply.

(Added by Stats. 1981, Ch. 10, Sec. 5. Effective March 31, 1981. Conditionally inoperative as provided in Section 4558.)



4557

(a) Except as provided in subdivision (b), payment of federal-state extended compensation shall not be made to any individual for any week if both of the following apply:

(1) Extended compensation would, but for this section, have been payable for such week pursuant to an interstate claim filed in any state under the interstate benefit payment plan.

(2) An extended benefit period is not in effect for such week in such state.

(b) Subdivision (a) shall not apply with respect to the first two weeks for which extended compensation is payable as determined without regard to this section, pursuant to an interstate claim filed under the interstate benefit payment plan to the individual from the extended compensation account established with respect to the benefit year.

(Added by Stats. 1981, Ch. 10, Sec. 6. Effective March 31, 1981. Conditionally inoperative as provided in Section 4558.)



4558

Sections 4553 to 4557, inclusive, and the amendments made to Section 4552 by legislation enacted during the 1981 portion of the 1981 82 Regular Session of the Legislature shall be operative only during such time as Section 202 of the Federal-State Extended Unemployment Compensation Act of 1970 requires that state unemployment insurance laws contain such provisions as a condition of certification of state unemployment insurance laws by the Secretary of Labor.

(Added by Stats. 1981, Ch. 10, Sec. 7. Effective March 31, 1981.)






ARTICLE 2. Computation (Amount and Duration)

4601

The computation of the amount and duration of federal-state extended benefits shall be in accordance with Section 4004.

(Added by Stats. 1970, Ch. 1156.)






ARTICLE 3. Filing, Determination, and Payment of Federal-State Extended Benefit Claims

4651

Claims for federal-state extended benefits shall be made as provided in this article.

(Added by Stats. 1970, Ch. 1156.)



4652

(a) An individual who desires to claim federal-state extended benefits shall file a valid application. An application for federal-state extended benefits shall be valid only if its effective date is within an extended benefit period and his eligibility period and the individual filing it otherwise meets the requirements of Section 4001. For the purpose of determining whether an application is a valid application within the meaning of this section, an individual otherwise unemployed shall be deemed unemployed even though wages, as defined in Section 1252, which are for a period subsequent to the termination of performance of services are payable with respect to the week for which he files the application.

(Added by Stats. 1970, Ch. 1156.)



4653

The effective date of a valid application shall be determined in the same manner as the effective date of a new claim for normal benefits pursuant to Section 1326.

(Added by Stats. 1970, Ch. 1156.)



4654

The department shall give a notice of the filing of an application or an additional claim to the employing unit by which the individual was last employed immediately preceding the filing of the application or claim unless the additional claim is the result of the filing of a partial claim as defined by the department, there has not been a subsequent employing unit which is designated as the last employer, and there is no separation issue. The employing unit so notified shall submit within 10 days after the mailing of the notice any facts then known which may affect the individual s eligibility for federal-state extended benefits. The 10-day period may be extended for good cause. If after the 10-day period the employing unit acquires knowledge of facts which may affect the eligibility of the individual and those facts could not reasonably have been known within the period, the employing unit shall within 10 days of acquiring that knowledge submit those facts to the department, and the 10-day period may also be extended for good cause.

(Amended by Stats. 1985, Ch. 716, Sec. 7.)



4655

The Employment Development Department shall consider the facts submitted by an employer pursuant to Section 4654 and, if benefits are claimed subsequent to the filing of the federal-state extended benefits claim, make a determination as to the individual s eligibility for the federal-state extended benefits. The Employment Development Department shall promptly notify the individual and any employer who prior to the determination has submitted any facts pursuant to Section 4654 of the determination and the reasons therefor. The individual and any such employer may appeal therefrom to an administrative law judge within 20 days from mailing or personal service of notice of the determination. The 20-day period may be extended for good cause. The Director of Employment Development shall be an interested party to any appeal.

Good cause, as used in this section, shall include, but not be limited to, mistake, inadvertence, surprise, or excusable neglect.

(Amended by Stats. 1984, Ch. 537, Sec. 50.)



4656

Upon the filing of a valid application by an individual, the department shall promptly make a federal-state extended benefit award computation which shall set forth the maximum amount of federal-state extended benefits potentially payable during the extended benefit period, and the weekly benefit amount. The department shall promptly notify the individual of the computation. He may, within 20 days after the mailing or personal service of the notice of computation or recomputation, protest its accuracy. The 20-day period may be extended for good cause. The department shall consider any such protest and shall promptly notify the individual of the recomputation or denial of recomputation. An appeal may be taken from a notice of denial of recomputation in the manner provided in Section 4655. The director shall be an interested party to any appeal.

Good cause, as used in this section, shall include, but not be limited to, mistake, inadvertence, surprise, or excusable neglect.

(Amended by Stats. 1977, Ch. 1252.)






ARTICLE 4. Reserve Accounts

4701

(a) (1) An employer that is entitled under Section 4654 to notice of the filing of an application or additional claim and who, within 10 days after mailing of the notice, submits to the department any facts within its possession disclosing whether the individual left the most recent employment with the employer voluntarily and without good cause or was discharged from the employment for misconduct connected with his or her work, or whether the claimant was a student employed on a temporary basis and whose employment began within, and ended with his or her leaving to return to school at the close of, his or her vacation period, or whether the claimant left the employer s employ to accompany his or her spouse or domestic partner to a place or to join him or her at a place from which it is impractical to commute to the employment, and to which a transfer of the claimant by the employer is not available, or whether the claimant s discharge or quit from his or her most recent employer was the result of an irresistible compulsion to use or consume intoxicants, including alcoholic beverages, or whether the claimant left the employer s employ to protect his or her family or himself or herself from domestic violence abuse, or whether the claimant left the employer s employ to take a substantially better job, shall be entitled to a ruling as prescribed by this section. The period during which the employer may submit these facts may be extended by the director for good cause.

(2) For purposes of this section, spouse includes a person to whom marriage is imminent, and domestic partner includes a person to whom a domestic partnership, as described in Section 297 of the Family Code, is imminent.

(b) The department shall consider the facts together with any information in its possession. If the employer is entitled to a determination pursuant to Section 4655, the department shall promptly issue to the employer its ruling as to the cause of the termination of the individual s most recent employment. The employer may appeal from a ruling or reconsidered ruling to an administrative law judge within 20 days after mailing or personal service of notice of the ruling or reconsidered ruling. The 20-day period may be extended for good cause, which shall include, but not be limited to, mistake, inadvertence, surprise, or excusable neglect. The director shall be an interested party to an appeal. The department may for good cause reconsider a ruling or reconsidered ruling within either five days after the date an appeal to an administrative law judge is filed or, if no appeal is filed, within 20 days after mailing or personal service of notice of the ruling or reconsidered ruling, except that a ruling or reconsidered ruling that relates to a determination that is reconsidered pursuant to subdivision (a) of Section 1332 may also be reconsidered by the department within the time provided for reconsideration of that determination.

(c) For purposes of this section only, if the claimant voluntarily leaves the employer s employ without notification to the employer of the reasons therefor, and if the employer submits all of the facts within its possession concerning the leaving within the applicable time period referred to in this section, the leaving shall be presumed to be without good cause.

(d) An individual whose employment is terminated under the compulsory retirement provisions of a collective bargaining agreement to which the employer is a party shall not be deemed to have voluntarily left his or her employment without good cause.

(e) Rulings under this section shall have the effect prescribed by Section 1032.

(Amended by Stats. 2012, Ch. 783, Sec. 17. Effective January 1, 2013.)



4702

Federal-state extended benefits, to the extent that these extended benefits are not reimbursed or reimbursable by the federal government to the State of California, shall be charged except as provided by Section 1032, 1032.5, 1034, 1036, 1335, 1338, or 1380, against the reserve account of the individual s employer during his or her base period. If the individual performed services in employment for more than one employer during his or her base period, unemployment compensation benefits paid to him or her shall be charged against the respective reserve accounts of such employers in the proportion that the total wages paid to the individual in employment for each employer bears to the total wages paid to the individual in employment for all employers during the base period.

(Amended by Stats. 1983, Ch. 1169, Sec. 9.)






ARTICLE 5. Overpayments

4751

The provisions of Article 4 (commencing with Section 1375) of Chapter 5 of Part 1 of this division are modified in the following respects:

(a) In the absence of fraud, misrepresentation, or willful nondisclosure, the notice of overpayment of federal-state extended benefits shall be mailed or personally served by the Employment Development Department not later than one year after the close of the extended benefit period in which the overpayment was made.

(b) The Director of Employment Development may offset an overpayment of extended duration benefits, or federal-state extended benefits, or unemployment compensation benefits against any of such three types of benefits or against disability benefits to which the liable person may become entitled under this division. The Director of Employment Development may offset the amount of any such overpayments within any of the periods prescribed by subdivision (b) of Section 1379, and further within the current extended duration period or current extended benefit period or any extended benefit period or extended duration period which begins during the three-year period next succeeding the date of the mailing or personal service of such notice of overpayment.

(Amended by Stats. 1975, Ch. 890.)















DIVISION 1.5. AUTOMATION OF THE EMPLOYMENT DEVELOPMENT DEPARTMENT

CHAPTER 1. Annual Reports

4900

As used in this division:

(a) Department means the Employment Development Department.

(b) Director means the Director of Employment Development.

(Added by Stats. 1986, Ch. 799, Sec. 3. Effective September 15, 1986.)



4901

The director shall prepare a biennial report to the Legislature, on or before February 1, 1994, and on or before February 1 of each even-numbered year thereafter, on the department s automation plans, including any recommendation on improvements for the purpose of consideration by both policy and fiscal committees of the Legislature.

(Amended by Stats. 1992, Ch. 713, Sec. 28. Effective September 15, 1992.)



4902

The report, required by Section 4901, shall be transmitted to the Legislative Analyst, the Assembly Committees on Insurance, Consumer Protection, Governmental Efficiency, and Economic Development, Labor and Employment, and Ways and Means, the Senate Committees on Industrial Relations and Budget and Fiscal Review, the Department of Finance, and the Governor, on or before February 1 of each even-numbered year. The report shall do all of the following:

(a) Provide a strategic information plan that describes the long-term goals and strategies which shall be undertaken by the department to create an information technology environment that will not only support the achievement of the department s strategic business mission and goals but set the foundation for using information technology to make substantial and sustainable improvements in how it conducts business. The plan shall cover a 10-year planning horizon and include the department s information vision, its information management principles, and long-term goals and strategies for achieving its information vision.

(b) Provide a tactical information plan of specific automation and infrastructure projects to be undertaken within three years of the date of the report. The plan shall include project description and scope, consistency with the strategic information plan, relationship to other projects, priority of development, estimated project costs and benefits, and improvements in services. For automation projects, it shall also provide reductions in personnel and operating costs, and identification of how personnel and cost savings will be used, transferred, or otherwise accounted for.

(c) Not necessarily be in addition to or replace any reports now submitted by the director to the State Office of Information Technology in the Department of Finance.

(Amended by Stats. 1992, Ch. 713, Sec. 29. Effective September 15, 1992.)



4903

(a) Thirty days prior to the release of the report identified in Section 4901, the director shall submit it to the Office of Information Technology in the Department of Finance, which shall review and comment on it. These comments shall be attached to the report by the director and distributed with the report.

(b) When commenting on the report, the Office of Information Technology shall include, but not be limited to, an assessment of whether:

(1) The requirements for the report have been met.

(2) The strategic plan is consistent with the formal strategic plan submitted separately to the Office of Information Technology.

(3) The costs and benefits identified in the report are consistent with the projects previously submitted for approval or contained in the Information Management Annual Plans.

(Amended by Stats. 1992, Ch. 713, Sec. 30. Effective September 15, 1992.)









DIVISION 3. EMPLOYMENT SERVICES PROGRAMS

PART 1. EMPLOYMENT AND EMPLOYABILITY SERVICES

CHAPTER 1. General Provisions and Definitions

ARTICLE 1. General Provisions

9000

The Legislature hereby makes the following declaration of purpose and intent in enacting the Employment Development Act of 1973.

It is the public policy of the State of California to provide for comprehensive statewide and local manpower planning, to improve the efficiency of, and the accountability for, delivery systems for manpower programs, to promptly place job-ready individuals in suitable jobs, to provide qualified job applicants to employers, to assist potentially employable individuals to become job ready, and to create employment opportunities.

(Repealed and added by Stats. 1973, Ch. 1207.)



9001

In enacting the Employment Development Act of 1973, the Legislature further finds and declares that it is essential to the health and welfare of the people of this state that action be taken by local, state and federal governments to effectively and economically utilize public funds for job training and placement services. To achieve this, it is necessary that:

(a) Explicit priorities be established for the allocation of these funds to ensure that they are first used to assist those in greatest need for job training and placement services;

(b) Definitive goals be established for the total system of job training and placement services to maximize the effectiveness of the system in assisting individuals to find and maintain gainful, competitive employment;

(c) Efforts be made to enlist the full support of private industry in securing jobs for enrollees of training programs, and a closer, more integrated and coordinated effort be established with the federal government as well as state and local public and private agencies involved in performing job training and placement services; and

(d) New approaches involving improved services and changes in traditional organization structures be used to assist persons in economically disadvantaged areas.

It is hereby declared to be the intent of the Legislature to concentrate and account for the funds available for job training and placement services in one state agency whose functions shall be subject to periodic review by the Legislature and appropriate federal agencies, and to which is assigned the responsibility for the efficient administration of job training and placement services in this state and the allocation of these funds to the end that such funds will be more effectively utilized and will be directed primarily to those areas of the state with the largest concentrations of chronically unemployed persons.

It is the further intent of the Legislature (a) to maintain policy control over all job training and placement programs administered by the department pursuant to this part to the maximum extent feasible, consistent with effective program operations, (b) to organize existing job training and placement programs now operating in the state into a coordinated system designed to remove employable persons from dependency on public assistance, and to enlist the full support of private industry in securing jobs, (c) to use funds for job training and placement services in a flexible manner to provide needed services for individuals through contractual arrangements with public and private agencies, (d) to provide a unified system for timely delivery of improved job training placement and related services to eligible persons including individual case responsibility, an outreach effort to seek out those persons who need but do not apply for services, followup to insure that the needs of eligible persons and their families are met, dissemination of information and knowledge to residents of the economically disadvantaged area about available services, and location of services in areas readily accessible to those who need them, and (e) to involve members of each community in identifying the needs to be met and relating them to the services available in order to reduce the isolation of the disadvantaged from their government and the community as a whole and to improve their confidence in government at all levels.

(Amended by Stats. 1973, Ch. 1207.)



9002

Subject to the provisions of Sections 9600 and 9605, the Secretary of the Health and Welfare Agency shall coordinate all job training placement, and related programs, conducted by state agencies, with the federal government and ensure that there is no duplication of the programs among state agencies and that all agreements, contracts, plans, or programs conform to the provisions of this part. Any plan proposed to be submitted by any agency to the federal government in relation to a job training, placement, or related program, shall first be submitted to the Secretary of the Health and Welfare Agency for his or her review. The Health and Welfare Agency may require state departments to contract with it for services to carry out the provisions of this part.

(Amended by Stats. 1981, Ch. 714, Sec. 433.)



9003

Notwithstanding any other provisions of this code, individuals with disabilities who are clients of the Department of Rehabilitation shall not be barred as participants in manpower programs, including, but not limited to, retraining programs, work incentive programs, job training and placement programs, career opportunity development programs, and vocational educational programs, because of their mental or physical disability when certified by the Department of Rehabilitation as being potentially employable.

(Amended by Stats. 2005, Ch. 152, Sec. 29. Effective January 1, 2006.)



9004

Upon receipt of a formal ruling from the United States Secretary of Labor, the United States Secretary of Health and Human Services, or the head of any federal agency that any provision of Chapter 1206 of the Statutes of 1973 or Chapter 1212 of the Statutes of 1973 cannot be given effect without causing the state s plan to be out of conformity with federal requirements or would result in decertification of provisions of this code and notification of intention to withdraw federal funds from the state, that provision shall become inoperative to the extent that it is not in conformity with federal requirements.

(Amended by Stats. 1985, Ch. 106, Sec. 159.)






ARTICLE 2. Definitions

9100

Unless the context otherwise requires, the definitions in this article govern the construction of this division.

(Amended by Stats. 1973, Ch. 1207.)



9101

Department means the Employment Development Department, which may also be referred to as the Department of Employment Development.

(Amended by Stats. 1974, Ch. 503.)



9102

Director means the Director of Employment Development.

(Amended by Stats. 1973, Ch. 1207.)



9105

State agency means those agencies enumerated in Section 11000 of the Government Code.

(Added by Stats. 1968, Ch. 1460.)



9107

Job training and placement services or job training and placement programs means any job training, placement, or related services administered or supervised by or provided under contract with the department, directly calculated to increase employability or improve the employment of the individual.

(Amended by Stats. 1973, Ch. 1207.)



9108

Unemployed person means a person who lacks a bona fide employment, suffers economic deprivation because of lack of employment, and is employable or capable of being made employable through the services available under this part.

(Added by Stats. 1968, Ch. 1460.)



9109

Underemployed person means a person who has a bona fide employment but whose employment, be it full time, or part time, or intermittent, is insufficient to provide an income adequate to avoid economic deprivation.

(Added by Stats. 1968, Ch. 1460.)



9110

Economic deprivation means annual income insufficient to enable the family or individual to meet a table of income criteria adopted by the director, which takes appropriate factors into account, including, but not limited to, the level indicated by multiplying by 3 the cost of the Low Cost Food Plan of the United States Department of Agriculture for the Western Region of the United States.

(Amended by Stats. 1970, Ch. 1000.)



9111

(a) Economically disadvantaged area means an area which meets all of the following requirements:

(1) It is composed of contiguous census tracts within or partly within an urbanized area as defined by the most recent federal census for which statistics are available.

(2) In the area 20 percent of the families report annual income less than four thousand dollars ($4,000) according to the most recent federal census for which statistics are available.

(3) The area has a population of not less than 25,000.

(b) Economically disadvantaged area also includes any portion of an area if:

(1) Such portion is within or partly within an urbanized area but because of technical factors such portion cannot be isolated as a census tract or tracts or cannot be isolated as a contiguous census tract; and

(2) The total area when such portion is included meets the requirements of paragraphs (2) and (3) of subdivision (a) of this section.

(c) The director shall periodically review the definition set forth in this section and Section 9110, and he shall recommend necessary changes to the Legislature and the Governor.

(Amended by Stats. 1973, Ch. 1207.)



9112

Eligible person means an unemployed person or underemployed person who resides in an economically disadvantaged area or resides outside of an economically disadvantaged area but who resides in a county in which an economically disadvantaged area exists and qualifies under criteria established by the director.

(Amended by Stats. 1970, Ch. 1243.)



9115

Economically displaced persons means those persons who have been subjected to an involuntary layoff or separation from their employment, and who have not quit voluntarily or been dismissed for disciplinary reasons.

(Added by Stats. 1971, Ch. 1563.)









CHAPTER 2. Employment Development Department

ARTICLE 1. Administration

9500

The department shall administer all job training and placement programs and services for eligible persons as defined in this division, except as otherwise provided by federal statute or regulation.

(Amended by Stats. 1973, Ch. 1207.)



9502

For purposes of administration, the director may establish such offices as are appropriate for the administration of this part. Offices administering programs under this part shall be established to the fullest extent possible in economically disadvantaged areas.

(Added by Stats. 1968, Ch. 1460.)






ARTICLE 2. Powers and Duties

9600

(a) The department shall represent the state and local governments upon their request in dealing with the federal government regarding the kinds and quality of job training and placement, employability, and related programs contained in the statewide plan described in subdivision (b), which are administered by or in the State of California pursuant to this division.

(b) The department shall develop a statewide plan and area plans to coordinate all programs it administers pursuant to this division and shall present such plans annually to the Legislature. Such plans shall include, but not be limited to, the review required in Section 9604.

(Amended by Stats. 1973, Ch. 1207.)



9600.5

The director of the Employment Development Department shall report annually to the Governor, the Legislature, and the California Workforce Investment Board, no later than November 30, regarding the training expenditures made by local workforce investment boards in the prior fiscal year. The department shall specify what expenditures qualify as training expenditures, including, but not limited to, the price paid for classroom instruction or other training opportunities, contracted services for customized training and on-the-job training, development of training materials, and supportive services, including case management, that enable a participant to attend and complete training. The annual report shall specify the total amount of federal funding provided to the state and to each of the local workforce investment areas for the adult and dislocated persons programs and the amount within each program expended for training services.

(Added by Stats. 2008, Ch. 376, Sec. 1. Effective January 1, 2009.)



9600.7

(a) The department shall have the authority to administer the requirements of the federal Workforce Investment Act of 1998 including, but not limited to, establishing accounting, monitoring, auditing, and reporting procedures and criteria in order to ensure state compliance with the objectives and requirements of the federal Workforce Investment Act.

(b) The department shall adopt, amend, or repeal any rules and regulations as necessary to implement Division 7 (commencing with Section 14000).

(Added by Stats. 2008, Ch. 376, Sec. 2. Effective January 1, 2009.)



9601

The department may enter into any contractual agreements with public agencies, community action agencies, private organizations and individuals which are necessary to carry out the purposes of this part. Priority in contracts for services to carry out the provisions of this part shall be given to community action agencies, if the director determines that the agency can effectively provide such services.

(Added by Stats. 1968, Ch. 1460.)



9601.5

Each state or local government agency or community action agency, or any private organization contracting with a state or local government agency, that provides employment services, including, but not limited to, job training, retraining, or placement, shall verify an individual s legal status or authorization to work prior to providing services to that individual in accordance with procedures established under federal law. For purposes of this section, proof of legal status or authorization to work includes, but is not limited to, a social security card, immigration visa, birth certificate, passport, or other valid document providing evidence of legal residence or authorization to work in the United States. This section shall not apply to employment services offered by school districts under secondary school and adult education programs.

(Added by Stats. 1993, Ch. 819, Sec. 1. Effective January 1, 1994.)



9601.7

(a) Each state or local government agency or community action agency, or any private organization contracting with a state or local government agency, that enters into an agreement with the department to provide employment services including, but not limited to, job training, retraining, or placement, shall post in a prominent location in the workplace, a notice stating that only citizens or those persons legally authorized to work in the United States will be permitted to use the agency s or organization s employment services that are funded by the federal or state government.

(b) The notice shall read:

The Immigration and Reform Control Act of 1986 (IRCA) requires that all employers verify the identity and employment authorization of all individuals hired after November 6, 1986. An employer is required to examine documents provided by the job seeker establishing identity and authorization for employment in the United States. In addition, it is a violation of both state and federal law to discriminate against job seekers on the basis of ancestry, race, or national origin. This agency provides employment services funded by the federal or state government that are available only to individuals who are United States citizens or who are legally authorized to work in the United States.

(Amended by Stats. 1994, Ch. 146, Sec. 218. Effective January 1, 1995.)



9602

(a) The director shall designate economically disadvantaged areas. These areas shall be priority areas for services provided under this part. To the fullest extent possible, offices shall be established within the boundaries of the disadvantaged areas designated by the director.

(b) To the extent permitted by law, the department shall serve eligible persons in such a way as to prevent discrimination by serving persons whose minority group characteristics coincide to the fullest extent possible with the minority group characteristics of the unemployed and underemployed in the economically disadvantaged areas of their community.

A minority shall be interpreted to include women to assure equality of opportunity in employment in accordance with Executive Order 11478 under the Federal Affirmative Action Program.

(c) The department shall to the extent permitted by law provide services under this part in accordance with the following priorities:

(1) Unemployed heads of households.

(2) Underemployed heads of households.

(3) Other unemployed and underemployed persons.

(4) Veterans shall be accorded priority pursuant to federal law.

(d) For purposes of this division, women as a class shall be deemed to constitute a minority group.

(Amended by Stats. 1974, Ch. 1468.)



9602.5

The department shall establish, in conjunction with the Department of Social Services, the Department of Industrial Relations, the Department of Education, and the Chancellor s office of the California Community Colleges, a systemwide policy of actively promoting the training of women in nontraditional occupations. For purposes of this section, nontraditional occupations means any job classification in which not more than 25 percent of the employees are women, according to the statistics of the United States Department of Labor.

This section is not intended, and shall not be construed, to require any local agency to make any expenditures to further the policy set forth in this section.

(Amended by Stats. 1986, Ch. 356, Sec. 1.)



9604

(a) The department shall establish necessary data systems which shall provide administrative information on persons served including, but not limited to, the following information:

(1) Pertinent data on the characteristics of persons served.

(2) The services provided.

(3) The results of services provided.

(b) The department shall also compile annually a report for the state and its principal labor market areas. The report shall contain information on the characteristics of the unemployed and analyses of current trends and projections for population, labor force, employment, and unemployment and shall be provided on a regular basis to cooperative area manpower systems councils or successors.

(Amended by Stats. 2005, Ch. 152, Sec. 31. Effective January 1, 2006.)



9605

The department shall:

(a) Conduct the state manpower program, with the exception of manpower programs conducted by units of local general purpose government.

(b) Be the sole state agency to approve and coordinate publicly funded job training and placement programs, which it administers. The department shall approve programs only if consistent with the plans developed under Section 9600 and other provisions of this division.

(c) Be responsible for developing program objectives for each category of the service program it administers, establishing cost-effective results measurement, and providing accountability for results as related to the objectives set.

(d) Appoint an advisory committee of representatives of employers and employer organizations to enlist the advice and support of private industry in developing a statewide system for making jobs available to job trainees following successful completion of job training and placement programs.

(e) Develop controls to insure that job training and placement programs, it administers meet existing labor market needs as viewed by employers. The department shall study training and personnel selection methods used successfully by private industry.

(f) Encourage placement of eligible persons in public employment with the assistance of an advisory group representing state and local officials and representatives of economically disadvantaged areas appointed by the department.

(g) Evaluate the need for specific new public employment opportunities.

(h) Determine the kinds and quality of job training and placement programs, it administers necessary to provide placement in public employment for eligible persons and develop means to realign job tasks to develop greater employment opportunities for eligible persons.

(i) Cooperate with the State Personnel Board and local personnel officials in developing and upgrading employment opportunities for and in eliminating unnecessary barriers to the placement of eligible persons in public employment.

The State Personnel Board and other state and local agencies shall cooperate to the maximum extent feasible to achieve the purposes of this division.

(Amended by Stats. 2005, Ch. 152, Sec. 32. Effective January 1, 2006.)



9606

The state manpower program shall serve the needs of employers by providing them with referrals of qualified job applicants. In addition the manpower program shall assist those individuals who are ready for employment, those who are employable with some direct assistance, and those individuals who are potentially employable.

(Added by Stats. 1973, Ch. 1207.)



9607

In the administration of the state manpower program, the director shall establish community employment development centers. Within his administrative discretion, he shall determine the number, location and management structure for community employment development centers based on identified community needs. Each center shall be responsible for identifying and meeting manpower needs within the community and for maintaining current community labor market information. This labor market information shall be the basis for more realistic direction to manpower and vocational training efforts.

(Repealed and added by Stats. 1973, Ch. 1207.)



9608

The director shall, within each community employment development center, establish an intake system to appraise the individual needs of applicants. Each community employment development center shall provide the following services:

(a) Job referral and labor market information services to applicants who are occupationally competitive and qualified by training or experience in the labor market. These applicants shall be encouraged to utilize self-help services.

(b) Employment exploration and job development services to applicants who are employable but need some directed assistance in planning an effective job search or coping with minor barriers to employment. Employment exploration and job development services are designed as follows:

(1) To prepare groups of applicants to use job referral and information services by instructing them in job finding techniques and how to initiate their own job search.

(2) To assist applicants directly by developing job opportunities.

(3) To provide, as necessary, usually on a one-time basis, the following services:

(A) Contacting an employer to explain an applicant s qualifications or limitations, such as a disability not affecting ability to work, in relation to requirements for a particular job and arranging an interview.

(B) A more thorough appraisal of the applicant s capabilities and desires in relation to the job market than is required of an applicant seeking only job referral and labor market information.

(4) To arrange for short-term supplemental services.

(c) Individual employability development and placement services to applicants who are potentially employable but are in need of more intensive services before becoming employable because they have vocational barriers due to disability, lack of skills, obsolescence of job skills, limited education, or poor work habits and attitudes. Intensive employability services shall be provided by case-responsible persons to applicants where case-responsible persons are assigned.

(d) Through case managers or case-responsible persons, case services to applicants to the extent funds are available. Case services funds may be made available for services to the disadvantaged. Case services means an applicant s expenses necessary for or incident to training or employability development and includes, but is not limited to, the following:

(1) Medical and dental treatment necessary for employability.

(2) Temporary child care.

(3) Transportation costs.

(4) Wearing apparel.

(5) Books and supplies.

(6) Tools and safety equipment.

(7) Union fees.

(8) Business license fees.

(Amended by Stats. 2006, Ch. 538, Sec. 649. Effective January 1, 2007.)



9609

The department shall administer manpower service funds and shall provide, in a balanced and flexible manner, needed services as provided in this part.

(Added by Stats. 1973, Ch. 1207.)



9610

The director may enter into contracts for public and private job training and placement programs as may be required, and shall maintain quarterly projections of manpower needs in the public and private sector in each area.

(Added by renumbering Section 9606 by Stats. 1973, Ch. 1207.)



9612

The employees of the department shall be subject to the State Civil Service Act, except for exempt appointees. Members of the California Commission on Aging shall continue to be appointed by the Governor.

(Amended by Stats. 1981, Ch. 819, Sec. 4.)



9613

(a) The director shall make every effort to secure to the fullest extent possible federal funds available for participation under this part and shall provide that effective and comprehensive placement and manpower information services are made available to eligible persons, both youth and adults, who are served by the department, using funds available to the department under Title III and Title IX of the Social Security Act, in accordance with a plan of service developed by the department and approved by the United States Department of Labor as required by federal law and regulations.

(b) Under a plan of service developed by the department, funds under Title III and Title IX used for the administration of employment service offices and funds under the Manpower Development and Training Act shall be used to administer programs designed to find employment for economically displaced personnel toward the end of meeting the following goals:

(1) Developing a broad inventory of skills of displaced workers.

(2) Establishing labor market information systems necessary to identify the need for skills in waste disposal, power, water reclamation, sea water conversion, communications, biomedical techniques, air pollution control, and transportation systems.

(Added by Stats. 1973, Ch. 1207.)



9615

Eligible persons who are registrants pursuant to Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code shall receive priority for services. The department shall use up to 50 percent of the funds available to it pursuant to Section 7(b) of the federal Wagner-Peyser Act (29 U.S.C. Sec. 49f) to provide for job services required pursuant to subdivision (c) of Section 11320.3 of the Welfare and Institutions Code.

(Amended by Stats. 2005, Ch. 152, Sec. 34. Effective January 1, 2006.)



9616

(a) The department, in coordination with the United States Department of Defense and the various branches of the military of the United States, shall determine which military occupational specialties have civilian counterpart jobs that require licensure by state or local agencies.

(b) The department shall further determine, to the degree possible, if any procedural, financial, technological, educational, or bureaucratic barriers exist that impede military personnel reentering the civilian workforce from acquiring these licenses.

(c) The department shall implement this section only to the extent federal funds are available for the costs of implementation.

(Amended by Stats. 2001, Ch. 745, Sec. 216. Effective October 12, 2001.)



9616.1

(a) The department shall convene groups that represent local department field offices, county welfare departments, local workforce investment areas, and community colleges for the purpose of developing a local plan on how these entities will regularly coordinate employer outreach activities and the solicitation of entry-level and other job listings, in order to reduce duplication of effort and to enhance the overall job development activities. Each local plan shall be signed by the local entities convened pursuant to this subdivision and submitted to the department.

(b) The entities involved in formulating each local plan and the department shall review each plan on at least an annual basis.

(Amended by Stats. 2005, Ch. 152, Sec. 35. Effective January 1, 2006.)



9617

(a) To the extent that funds are provided in the Budget Act of 2000 for the purposes of providing competitive grants to faith-based organizations that are not owned or operated as pervasively sectarian organizations, those organizations receiving funding shall demonstrate that they are able to meet the following six criteria in the provision of services:

(1) Establishing linkages with local workforce development service delivery systems.

(2) Leveraging resources through collaboration and partnerships.

(3) Establishing intermediate and long-term outcome goals, with measurable indicators.

(4) Collecting and maintaining data that can be used for management decisionmaking.

(5) Using data to assess progress and evaluate effectiveness.

(6) Sharing information with stakeholders.

(b) The department shall provide technical assistance to organizations as needed to enable them to meet the six criteria specified in paragraphs (1) to (6), inclusive, of subdivision (a).

(c) The department shall collect and analyze the following information as it relates to the organizations funded under this section:

(1) The number of participants who experienced job placements, wage gains, increased job retention, increased educational achievement, and reduced use of public assistance programs.

(2) The cost per participant.

(3) Organizations effectiveness in serving populations with barriers to employment who are missed by traditional service providers.

(4) The department s success in transitioning the organizations to longer-term funding sources.

(d) The department shall provide an interim report with regard to the competitive grants provided under this section to the Legislature on or before May 15, 2001, and shall provide a final report to the Legislature on or before September 1, 2001.

(Added by Stats. 2000, Ch. 108, Sec. 17.5. Effective July 10, 2000.)



9618

(a) The department shall administer a solar training program. The department shall coordinate with the Division of Apprenticeship Standards and the State Contractors License Board to ensure solar energy product and service providers in California possess and maintain the necessary skills, training, and certification.

(b) Elements of the training program shall include, but need not be limited to, all of the following:

(1) The science of photovoltaics and small scale solar thermal technologies.

(2) The design of solar systems.

(3) The installation of solar systems.

(4) Permitting of solar systems.

(5) Safety.

(6) System and component certification.

(7) State and federal incentive programs.

(Added by Stats. 2001, 2nd Ex. Sess., Ch. 17, Sec. 4. Effective August 8, 2002.)



9619

(a) (1) To the extent that funds are appropriated for this purpose in the annual Budget Act, the department may award grants to regional collaboratives for the creation of regional nursing simulation laboratories that will allow additional nursing students to have access to clinical educational facilities. No single grant made under this section may exceed two hundred and fifty thousand dollars ($250,000).

(2) During the 2005-06 fiscal year, all grants made under this section shall be made for the creation of regional nursing simulation laboratories that serve rural areas.

(b) The department shall administer grants made under this section, and shall establish procedures and criteria for the awarding of those grants.

(Added by Stats. 2005, Ch. 74, Sec. 73. Effective July 19, 2005.)






ARTICLE 3. San Diego Multiuse Biotechnology Training Center

9700

For purposes of this article, center means the San Diego Multiuse Biotechnology Training Center.

(Added by Stats. 2003, Ch. 628, Sec. 1. Effective January 1, 2004.)



9701

(a) The Legislature finds and declares the following:

(1) Biotechnology represents one of the most promising, innovation-based growth industries of this era. California is the nation s leading state in biotechnology innovation and production.

(2) The San Diego region, as the world s third largest biotechnology industry cluster, is host to world-class generators of science and technology in biotechnology and the related life sciences.

(3) Despite the specialized nature of emerging biotechnology firms, their recent growth has been extensive, and with that growth has come an ever-increasing demand for trained biotechnology workers at all levels. The industry s workforce has grown at an annual rate of about 15 percent over the past five years, and California s biotechnology workforce could easily grow to over 250,000 by the year 2015 from its current level of 100,000.

(4) Biotechnology employers need entry-level and advanced professionals that have a background in, and familiarity with, industrylike conditions for basic, applied, and translational research, development, and production. Based on recent studies, there is a clear and strong demand for applied bioscience training, but that demand is currently not being met by the region s universities and colleges.

(5) Companies nationally have overwhelmingly endorsed an industry-focused approach of providing internship training programs directly with the companies, combined with company-like training activities.

(6) Many firms have identified the difficulty in finding entry level biotechnology workers at both the graduate and undergraduate levels as being directly related to the students lack of applied industry training or exposure. Many firms have had to extensively train new employees to teach them how to function in a biotechnology business environment. Additionally, nearly three-fourths of firms surveyed in San Diego and nationally have indicated that they would benefit from being able to hire workers that have been prepared to enter the workforce through advanced biotechnology internships and training of a specific nature.

(7) San Diego and the surrounding area is served by many well-recognized academic institutions, from community colleges to universities offering doctorate programs, that supply educated workers to the biotechnology industry. At each academic level (AA, BS/BA, MS/MA, Ph.D.) curricula are in place, but most of the curricula are only marginally related to biotechnology workforce preparation in the applied sector. Applied education in the form of internships or instruction in practical science skills that would smooth the transition from academic institutions to the commercial biotechnology environment is even less prevalent than the biotechnology curricula offered at many schools, and is only now just emerging.

(8) Many of California s firms have found that many students graduate from four-year university programs with adequate conceptual understanding of biotechnology, but with relatively little practical laboratory experience, especially in the skills and protocols that are specific to commercial ventures as opposed to academic research.

(9) In 2001, the Legislature created the Pasadena Bioscience Center to address biotechnology workforce needs in the Los Angeles region. The Pasadena Bioscience Center provides applied workforce training and includes components for research and innovation, new business incubation, and bioinformatics. In cooperation with California State University, the City of Pasadena, Pasadena City College, the California Institute of Technology, Huntington Medical Research Institutes, and local biotechnology companies and organizations, the Pasadena Bioscience Center serves as a successful model of focused education and training, tailored to specific industry needs, and that may be utilized in other areas of the state.

(b) The Legislature further finds and declares that to address workforce needs in biotechnology, a multiuse biotechnology training center is being created in San Diego to serve as an anchor and catalyst for the growth of biotechnology enterprises in San Diego. The center will operate as a nonprofit organization under Section 501(c)(3) of the Internal Revenue Code, and will serve as a catalyst for accelerating the growth and formation of new bioscience enterprises that will create value-added jobs and high economic multipliers in the San Diego region. For this purpose:

(1) The center will provide state-of-the-art, industry-oriented bioscience training and act as a strong contributor to the growth and retention of bioscience companies in the region. As such, the center, as proposed, will help encourage biotechnology companies to remain in the region, thereby offsetting the pull of other, less expensive business environments that have been recruiting both startup and existing local area bioscience companies.

(2) The center will utilize the organization, programs, and work of the Pasadena Bioscience Center as successful models in the development of the San Diego Multiuse Biotechnology Training Center and its programs.

(3) The new center will serve as a world class biotechnology workforce training facility offering practical, hands-on learning experiences, including short-term workshops and courses, and more extended training that will involve putting together multidisciplinary, multilevel teams of researchers, technicians, production specialists, apprentices, and students to work in a businesslike environment.

(4) The center will coordinate an extensive applied biotechnology internship program that will place students in local biotechnology companies for practical training and experience.

(5) The center will have the most relevant and advanced training possible, including an emphasis in bioinformatics, that will ensure that the center attains a position at the forefront of this rapidly expanding, cross-application specialization within biotechnology.

(6) The center will have facilities and a collection of instruments not generally available to the region s secondary schools, colleges, or universities.

(7) The center can serve as a capstone training site for regional institutions.

(8) The center will address the needs of existing as well as future industry employees.

(9) The center may appoint directors to a board of directors, and existing participants in the center may serve as the original board of directors. The center may appoint new directors, as necessary, in its discretion.

(10) The center will work with private universities, companies, associations, and various public agencies through memoranda of understanding under Section 9702, for the purpose of coordinating services and receiving assistance and support.

(Added by Stats. 2003, Ch. 628, Sec. 1. Effective January 1, 2004.)



9702

The San Diego Community College District, California State University, University of California, Employment Development Department, Employment Training Panel, California Health and Human Services Agency, Labor and Workforce Development Agency, California Workforce Investment Board, and the San Diego Workforce Partnership may enter into memoranda of understanding with the center to utilize existing staff and resources to provide any of the following:

(a) Funding, if moneys are appropriated.

(b) Staff.

(c) Program development.

(d) Outreach.

(e) Coordination.

(f) Implementation.

(g) Strategy.

(h) Physical office, administration, and training space.

(Added by Stats. 2003, Ch. 628, Sec. 1. Effective January 1, 2004.)






ARTICLE 4. California YouthBuild Program

9800

The purposes of the California YouthBuild Program shall be all of the following:

(a) To enable economically disadvantaged youth, especially youth who have not finished high school, to obtain the education, job skills training, personal counseling, leadership development skills training, job placement assistance, and long-term followup services necessary for them to achieve permanent economic self-sufficiency, while at the same time providing valuable community service that addresses urgent community needs, including the demand for affordable housing and the need for young role models and mentors for younger teenagers and children.

(b) To provide communities with the opportunity to establish or rebuild neighborhood stability in economically depressed and low-income areas, as well as historic areas requiring restoration or preservation, while providing economically disadvantaged youth, and youth who have not finished high school, an opportunity for a meaningful participation in society.

(c) To allow communities to expand the supply of affordable housing for homeless and other low-income individuals by utilizing the energies and talents of economically disadvantaged youth and young people who have not graduated from school.

(d) To foster the development of leadership skills and a commitment to community development among youth.

(Added by Stats. 1999, Ch. 829, Sec. 2. Effective January 1, 2000.)



9801

(a) The director, from funds appropriated for this purpose to the YouthBuild Program, may make grants to applicants for the purpose of carrying out programs as authorized by this article. For the purpose of administering and managing the grant-making process, the director may contract with a qualified nonprofit corporation designated by the United States Department of Labor to provide technical assistance to YouthBuild programs. All programs shall have strong youth and community involvement.

(b) For purposes of this article, the following terms have the following meaning:

(1) YouthBuild Program means the overall California YouthBuild Program, as coordinated by the director.

(2) Program means an individual program funded by a grant made by the director to an applicant as part of the overall YouthBuild Program.

(c) Applicant means an entity that applies for a program grant pursuant to Section 9807.

(d) Participant means a person eligible to participate in a program pursuant to Section 9805.

(Amended by Stats. 2009, Ch. 95, Sec. 1. Effective January 1, 2010.)



9802

Programs shall provide, at a minimum, all of the following services:

(a) (1) Acquisition, rehabilitation, acquisition and rehabilitation, or construction of housing and related facilities to be used for the purpose of providing home ownership for disadvantaged persons, residential housing for homeless individuals and very low income families, or transitional housing for persons who are homeless, ill, deinstitutionalized, or who have disabilities or special needs.

(2) Rehabilitation or construction of community facilities owned by public agencies or nonprofit entities.

(b) (1) Integrated education and job training services and activities or an equally divided basis, with 50 percent of participants time spent in classroom-based instruction, counseling, and leadership development instruction, and 50 percent of participants time spent in experiential training on the construction site.

(2) The education component described in paragraph (1) shall include basic skills instruction, secondary education services, and other activities designed to lead to the attainment of a high school diploma or its equivalent. The curriculum for this component shall include math, language arts, vocational education, life skills training, social studies related to the cultural and community history of the participants, leadership skills, and other topics at the discretion of the program. Bilingual services shall be available for individuals with limited-English proficiency. A program shall have a goal of a minimum teacher-to-participant ratio of one teacher for every 18 participants.

(3) The job training component described in paragraph (1) shall involve work experience and skills training apprenticeships related to construction and rehabilitation activities described in subdivision (a). The process of construction shall be coupled with skills training and with close onsite supervision by experienced trainers. The curriculum for this component shall contain a set of locally agreed upon skills and competencies that are systematically taught, with participants mastery assessed individually on a regular, ongoing basis. Safety skills shall be taught at the outset. A program shall have a goal of a minimum trainer-to-participant ratio of one trainer for every seven participants. This component shall be coordinated to the maximum extent feasible with preapprenticeship and apprenticeship opportunities.

(4) Assistance in attaining postsecondary education and in obtaining financial aid shall be made available to participants prior to graduation from the program.

(c) Counseling services designed to assist participants in positively participating in society, including all of the following, as necessary: outreach, assessment, and orientation; individual and peer counseling; life skills training, drug and alcohol abuse education and prevention; and referral to appropriate drug rehabilitation, medical, mental health, legal, housing, and other community services and resources. A program shall have a goal of a minimum counselor-to-participant ratio of one counselor for every 28 participants.

(d) (1) Leadership development training that provides participants with meaningful opportunities to develop leadership skills, including decisionmaking, problem solving, and negotiating. A program shall encourage participants to develop strong peer group ties that support their mutual pursuit of skills and values.

(2) Each program shall establish a youth council in which participants are afforded opportunities to develop public speaking and negotiating skills, and management and policymaking participation in specific aspects of the program.

(e) Each participant shall be provided with a training subsidy, living allowance, or stipend of not less than eight dollars ($8) per hour for the time spent at the worksite in construction training. For those participants who receive public assistance, this training subsidy, living allowance, or stipend shall not affect housing benefits, medical benefits, child care benefits, or CalFresh benefits, to the extent consistent with federal law. The training subsidy, living allowance, or stipend may be distributed in a manner that offers incentives for good performance.

(f) Full-time participation in a program shall be offered for a period of not less than 6 months and not more than 24 months.

(g) A concentrated effort shall be made to find construction, construction-related, or nonconstruction jobs for all graduates of the program who have performed well. The job training curriculum shall provide participants with basic preparation for seeking and maintaining a job. Followup counseling and assistance in job seeking shall also be provided to participants for a period of 12 months following graduation from the program.

(h) A program serving 20 or more participants is required to have a full-time director responsible for the coordination of the requirements of this article.

(Amended by Stats. 2011, Ch. 227, Sec. 24. Effective January 1, 2012.)



9802.5

The department may accept proposals for funding from applicants who establish their eligibility for funding under this article by submitting proof that they have been funded or designated as a federal YouthBuild program by the United States Department of Labor.

(Amended by Stats. 2009, Ch. 95, Sec. 2. Effective January 1, 2010.)



9803

Program grants may be used for the activities in Section 9802 and for any of the following activities:

(a) Legal fees for housing acquisition.

(b) Administrative and technical assistance costs of the program applicant that may not exceed 15 percent of the program grant, or another amount as is determined by the director to be necessary to support capacity development of a private nonprofit community-based organization. The applicant may contract with a technical assistance provider approved by the director.

(c) Defraying costs for the ongoing training and technical assistance needs of the program applicant that are related to developing and carrying out the program.

(Added by Stats. 1999, Ch. 829, Sec. 2. Effective January 1, 2000.)



9805

(a) Except as provided in subdivision (b), eligible participants in a program shall be youth between the ages of 17 and 24, inclusive, who are economically disadvantaged, as defined in Section 1503 of Title 29 of the United States Code, and who are in one of the following groups:

(1) Persons who are not attending any school and who have not received a secondary school diploma or its equivalent.

(2) Persons currently enrolled in a traditional or alternative school setting or a GED program and who are in danger of dropping out of school.

(3) Very low income persons whose incomes are at or less than 50 percent of the area median income area, adjusted for family size, as estimated by the United States Department of Housing and Urban Development.

(b) Not more than 25 percent of program participants may be individuals who do not meet the requirements of subdivision (a). These participants shall be persons who have educational needs despite the attainment of a high school diploma.

(Added by Stats. 1999, Ch. 829, Sec. 2. Effective January 1, 2000.)



9806

(a) The director shall use the existing infrastructure of federally funded YouthBuild programs to the maximum extent possible. In the 1999 2000 fiscal year, the director shall give first priority in awarding grants under this article to applicants seeking to continue YouthBuild programs established with federal or other funding.

(b) Entities eligible for grants under this article shall be nonprofit private entities and public agencies with experience in operating youth construction skills training, education, job placement, personal development, leadership development, and housing rehabilitation or construction programs.

(Added by Stats. 1999, Ch. 829, Sec. 2. Effective January 1, 2000.)



9807

An application for a grant under this article shall, at a minimum, contain all of the following:

(a) The amount of the grant requested and the proposed use of the grant.

(b) A description of the applicant and a statement of the applicant s qualifications, including a description of the applicant s past experience in running a YouthBuild program, if applicable, a description of the applicant s past experience with housing rehabilitation or construction, youth and youth education, youth leadership development, and youth employment training programs, and a description of the applicant s relationship with apprenticeship programs and with community-based organizations.

(c) A description of the proposed construction site and evidence of site control, and a description of the proposed construction or rehabilitation activities to be undertaken and the anticipated schedule for carrying out those activities.

(d) A description of the educational and job training activities, work opportunities, and other services that will be provided to participants.

(e) A description of the manner in which eligible youths will be recruited and selected, including a description of the arrangements that will be made with community-based organizations, local education agencies and education agencies of Native American nations, public assistance agencies, courts of jurisdiction for status and youth offenders, shelters for homeless individuals and other agencies serving homeless youth, foster care agencies, and other appropriate public agencies and private entities.

(f) A description of the special efforts that will be undertaken to recruit eligible young women as participants, including women with dependent children, including a description of how those women can receive appropriate support, including child care.

(g) A description of how the proposed program will be coordinated with other federal, state, Native American nation, and local agency activities, including public school programs, the Americorps program, crime prevention programs, vocational, adult, and bilingual education programs, and other job training programs.

(h) Substantive assurances that there will be a sufficient number of adequately trained supervisory personnel in the program who have attained the journey level or its equivalent.

(i) A description of the applicant s relationship with any local building trades union, including a description of the union s involvement in training and the proposed relationship of the activities to be undertaken pursuant to the grant with established apprenticeship programs.

(j) A description of activities that will be undertaken to develop the leadership skills of participants, including their role in decisionmaking.

(k) A detailed budget and description of a system of fiscal controls and auditing and accountability procedures that will be used to ensure fiscal soundness.

(l) A description of any contracts and arrangements entered into between the applicant and other entities, including all in-kind donations and grants from both public and private sources that will augment grant funds made available pursuant to this article.

(m) Identification and description of the financing proposed for any acquisition of property, or the rehabilitation or construction of housing.

(n) Identification and description of the entity that will operate and manage the property.

(o) A certification that the applicant will comply with the requirements of applicable federal laws, including the Fair Housing Act, Title VI of the Civil Rights Act of 1964, Section 504 of the Rehabilitation Act of 1973, and the Age Discrimination Act of 1975, and that the applicant will work to further fair housing policies.

(p) A description of the qualifications and past experience of the person who will be the full-time director for the applicant s project to be funded pursuant to this article.

(q) A description of the applicant pool profile, including, but not limited to, the number of participants currently on parole or probation, the number of participants with children requiring paid supervision, and the number of participants with Department of Motor Vehicles or court-sanctioned holds on their drivers licenses.

(Added by Stats. 1999, Ch. 829, Sec. 2. Effective January 1, 2000.)



9808

The term YouthBuild shall only be used in connection with a program funded pursuant to this article or by the United States Department of Labor, or if the program is an affiliate of YouthBuild U.S.A.

(Amended by Stats. 2009, Ch. 95, Sec. 3. Effective January 1, 2010.)



9809

Each grant recipient, at the beginning of the grant cycle, shall report to the director, at a minimum, regarding the number of participants who have done any of the following:

(a) Obtained a general education degree (GED).

(b) Obtained full-time, unsubsidized employment in the building trades industry.

(c) Obtained full-time, unsubsidized employment in other industries.

(d) Obtained part-time, unsubsidized employment in the building trades industry or in other industries.

(e) Gained acceptance into a trade apprenticeship program.

(f) Successfully enrolled in a vocational or two-year community college.

(g) Successfully enrolled in a state university, the University of California, or any other four-year college.

(Added by Stats. 1999, Ch. 829, Sec. 2. Effective January 1, 2000.)



9809.5

Each grant recipient shall report to the director on other participant outcomes as required by the Governor under Section 122(h) of the federal Workforce Investment Act of 1998.

(Added by Stats. 1999, Ch. 829, Sec. 2. Effective January 1, 2000.)






ARTICLE 5. Jobs for California Graduates Program

9900

(a) It is the intent of the Legislature in enacting this article to support the expansion of the Jobs for California Graduates pilot project in Merced into a regional system of local programs based on the Jobs for America s Graduates model. The Jobs for California Graduates nonprofit, public-private partnership will create a network of local programs to help California s at-risk youth complete their secondary education and acquire the basic skills necessary to successfully transition into the workforce or enroll in postsecondary education.

(b) The director of the Employment Development Department, from funds appropriated for this purpose to the Jobs for California Graduates Program, may make grants to applicants for the purpose of carrying out programs as authorized by this article. The grants shall be used to support new and existing Jobs for California Graduates Programs in the central valley region in one or more of the following counties: Sacramento, San Joaquin, Stanislaus, Merced, Fresno, Madera, and Kern. The director shall develop criteria for ranking grant applications, and performance standards and auditing procedures for evaluating the effectiveness of the grants. The director may contract with a qualified nonprofit corporation designated by the national organization, Jobs for America s Graduates, to provide technical assistance to Jobs for California Graduates local programs.

(c) The regional system of Jobs for California Graduates local programs shall be designed to accomplish all of the following goals:

(1) To decrease absenteeism rates for at-risk youth.

(2) To improve the performance of at-risk youth in school and in the workplace.

(3) To improve secondary education completion rates.

(4) To improve employability skills of at-risk youth.

(5) To improve employment placement rates for at-risk youth.

(6) To improve enrollment rates of at-risk youth in postsecondary education and training.

(Added by Stats. 2000, Ch. 313, Sec. 2. Effective January 1, 2001.)



9901

(a) In order to encourage a regional system of long-lasting, self-sustaining model local programs, communities served pursuant to this article shall contribute in-kind and financial resources in direct support of the model local program, according to the following schedule:

(1) During its initial year of implementation, a Jobs for California Graduates local program may receive state funds in an amount equal to 100 percent of the costs of implementing each Jobs for California Graduates Program site, but not to exceed sixty thousand dollars ($60,000).

(2) During any year subsequent to the initial year of implementation, a model local program may receive state funds in the amount equal to 75 percent of the costs of implementing the model local program, but not to exceed forty-five thousand dollars ($45,000).

(b) Community partners providing matching resources to the model local programs may include private nonprofit corporations, community-based organizations, workforce investment agencies, school districts, and other public and private sources.

(Added by Stats. 2000, Ch. 313, Sec. 2. Effective January 1, 2001.)



9902

Local affiliates of the Jobs for California Graduates Program shall include all of the following elements:

(a) (1) A trained youth specialist employed year-round providing individual and group instruction to 25 to 45 eligible youth recruited and selected by a school-based advisory committee comprised of faculty, administrators, and counselors.

(2) The youth specialist shall provide individual attention to students to help them overcome barriers preventing them from receiving a high school diploma or securing employment, or both, or pursuing a postsecondary education that will lead to a career.

(3) The youth specialist shall provide informal guidance to students on academic, career, and life decisions and, based on the individual needs of students, connect them to professional counseling services to address more serious barriers, such as mental health problems or drug abuse.

(4) The youth specialist shall be actively involved in intensive, one-on-one employer marketing and job development activities to identify entry-level job opportunities for students upon graduation. Likewise, the youth specialist shall assist graduates in the exploration of postsecondary education opportunities and help them navigate the financial aid process to pursue these opportunities.

(b) Youth shall be taught a minimum of 37 employment competencies designed to prepare them to secure a quality entry-level job or pursue a postsecondary education, or both, upon completion of their secondary education.

(c) Placement services shall be provided to students during the summer months or partnerships developed with summer youth employment programs to support yearlong learning. Youth specialists shall maintain contact with youth during the summer months.

(d) A student-led organization, associated with a state and national association, shall build on the competency-based curriculum and provide the opportunity for students to develop, practice, and refine their leadership and team membership skills.

(e) It shall serve as a school-based one-stop center for participating at-risk youth to ensure that they receive appropriate academic and social services from available resources in the school and community.

(f) It shall provide no less than 12 months of followup and support on the job and in postsecondary education after leaving the school.

(g) It shall provide computerized tracking of youth served, services delivered and performance outcomes, such as graduation rate, positive outcome rates, aggregate employment rate, full-time jobs rate, full-time placement rate, further education rate, wages, and return to school rate, at local and state levels.

(h) It shall provide continuous improvement of results through the ongoing professional development of managers, supervisors, and specialists.

(Added by Stats. 2000, Ch. 313, Sec. 2. Effective January 1, 2001.)



9903

(a) Entities eligible to conduct a Jobs for California Graduates local program shall include, but need not be limited to, local education agencies, community colleges, and nonprofit organizations with an interest in serving at-risk youth.

(b) To maintain eligibility after the initial year of implementation, participating entities shall conduct the Jobs for California Graduates Program in accordance with Jobs for America s Graduates performance standards, receiving no less than a Meets Standards rating on an accreditation review.

(Added by Stats. 2000, Ch. 313, Sec. 2. Effective January 1, 2001.)



9904

To be eligible to receive services through a Jobs for California Graduates local program under this article, a youth shall meet at least two of the following criteria:

(a) One or more years behind modal grade for one s age group, with particular emphasis on those two or more years behind modal grade.

(b) Below average academic grade point average relative to students in his or her class.

(c) Above average number of absences during the past school year in comparison to other students in the school.

(d) Placed on probation, suspended, or expelled from school one or more times during the past two years.

(e) Pregnant or parenting teen.

(f) Physically or mentally challenged.

(g) Involved with substance abuse or criminal activities.

(h) Member of an economically disadvantaged family.

(i) Lives with only one or neither of his or her natural parents.

(j) Receives little or no academic or social support from home or family.

(k) Mother has not graduated from high school.

(l) Closest friends have limited educational expectations. For example, they do not expect to graduate from high school or have already dropped out of high school.

(Added by Stats. 2000, Ch. 313, Sec. 2. Effective January 1, 2001.)



9905

(a) For purposes of establishing and expanding these programs, the department shall, to the extent feasible, make local grants available throughout the region.

(b) Notwithstanding subdivision (a), it is the intent of the Legislature that Jobs for California Graduates local programs be conducted in a broad range of settings, including urban, suburban, and rural districts, which are representative of all California youth during the initial year of the regional program, in order to test the effectiveness of the model local programs throughout the state.

(Added by Stats. 2000, Ch. 313, Sec. 2. Effective January 1, 2001.)



9908

State funds made available pursuant to this article shall be used to carry out both of the following:

(a) The Jobs for California Graduates local program elements specified in Section 9902.

(b) Regional management and technical assistance activities, including, but not limited to, all of the following:

(1) Operation of an office, including the hiring of staff, that shall be responsible for managing and monitoring model local program compliance.

(2) Conducting research and evaluation of all Jobs for California Graduates local programs, retaining a third-party provider as appropriate.

(3) Making available regional training and development opportunities for consistent, effective implementation of the model local programs.

(4) Conducting educational and outreach activities to engage private and public sector employers, secondary and postsecondary educational institutions, the military, state and local elected officials, community and social service organizations, and other interested parties.

(5) Conducting regional activities for students, including, at a minimum, a leadership development conference and a career development conference.

(6) Providing for the continuous improvement of model local program performance outcomes.

(7) Developing and maintaining state and local partnerships with private and public employers, secondary and postsecondary educational institutions, and community and social services organizations.

(8) Providing other support and oversight to promote the continuous improvement of Jobs for California Graduates local programs.

(9) Directly operating local programs as appropriate.

(Added by Stats. 2000, Ch. 313, Sec. 2. Effective January 1, 2001.)






ARTICLE 6. Employer Elder Care Benefits

9910

(a) The Legislature finds and declares all of the following:

(1) The percentage of California employers offering pension and retirement plans to employees is substantially lower than the national average.

(2) Many employers lack an understanding of the implications of our coming age wave, and how to best assist employees in preparing for the long-term care needs of themselves and their families.

(b) It is the intent of the Legislature, in future years, to develop and to enact legislation to institute elder care and caregiving programs as an employee benefit, holding employers to the same standard in providing benefits and leave time for employees caring for elders as those provided employees caring for children.

(Added by Stats. 2002, Ch. 541, Sec. 12. Effective January 1, 2003.)



9912

(a) The Legislature requests that the Senior Worker Advocate Office of the Employment Development Department work with the California Commission on Aging and other interested organizations including, but not limited to, AARP, in order to conduct outreach to the business community. The Legislature encourages other state entities, including, but not limited to, the California Department of Aging, to join in this effort.

(b) The Legislature requests that this outreach effort be directed at educating employers about the implications of the impending age wave, and at providing employers with information on matters relevant to the aging population and on related employment implications.

(c) State funds may not be appropriated for purposes of this article. The Employment Development Department is not required to undertake any new task pursuant to this article unless the department receives federal or private funds for the purposes of this article.

(Added by Stats. 2002, Ch. 541, Sec. 12. Effective January 1, 2003.)









CHAPTER 3.5. Employment Training Panel

10200

The Legislature finds and declares the following:

(a) California s economy is being challenged by competition from other states and overseas. In order to meet this challenge, California s employers, workers, labor organizations, and government need to invest in a skilled and productive workforce, and in developing the skills of frontline workers. For purposes of this section, frontline worker means a worker who directly produces or delivers goods or services.

The purpose of this chapter is to establish a strategically designed employment training program to promote a healthy labor market in a growing, competitive economy that shall fund only projects that meet the following criteria:

(1) Foster creation of high-wage, high-skilled jobs, or foster retention of high-wage, high-skilled jobs in manufacturing and other industries that are threatened by out-of-state and global competition, including, but not limited to, those industries in which targeted training resources for California s small and medium-sized business suppliers will increase the state s competitiveness to secure federal, private sector, and other nonstate funds. In addition, provide for retraining contracts in companies that make a monetary or in-kind contribution to the funded training enhancements.

(2) Encourage industry-based investment in human resources development that promotes the competitiveness of California industry through productivity and product quality enhancements.

(3) Result in secure jobs for those who successfully complete training. All training shall be customized to the specific requirements of one or more employers or a discrete industry and shall include general skills that trainees can use in the future.

(4) Supplement, rather than displace, funds available through existing programs conducted by employers and government-funded training programs, such as the Workforce Investment Act of 1998 (29 U.S.C. Sec. 2801 et seq.), the Carl D. Perkins Vocational Education Act (Public Law 98-524), CalWORKs (Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code), the Enterprise Zone Act (Chapter 12.8 (commencing with Section 7070) of Division 7 of Title 1 of the Government Code), and the McKinney-Vento Homeless Assistance Act (42 U.S.C. Sec. 11301 et seq.), the California Community Colleges Economic Development Program, or apportionment funds allocated to the community colleges, regional occupational centers and programs, or other local educational agencies. In addition, it is further the intention of the Legislature that programs developed pursuant to this chapter shall not replace, parallel, supplant, compete with, or duplicate in any way already existing approved apprenticeship programs.

(b) The Employment Training Panel, in funding projects that meet the requirements of subdivision (a), shall give funding priority to those projects that best meet the following goals:

(1) Result in the growth of the California economy by stimulating exports from the state and the production of goods and services that would otherwise be imported from outside the state.

(2) Train new employees of firms locating or expanding in the state that provide high-skilled, high-wage jobs and are committed to an ongoing investment in the training of frontline workers.

(3) Develop workers with skills that prepare them for the challenges of a high performance workplace of the future.

(4) Train workers who have been displaced, have received notification of impending layoff, or are subject to displacement, because of a plant closure, workforce reduction, changes in technology, or significantly increasing levels of international and out-of-state competition.

(5) Are jointly developed by business management and worker representatives.

(6) Develop career ladders for workers.

(7) Promote the retention and expansion of the state s manufacturing workforce.

(c) The program established through this chapter is to be coordinated with all existing employment training programs and economic development programs, including, but not limited to, programs such as the Workforce Investment Act of 1998 (29 U.S.C. Sec. 2801 et seq.), the California Community Colleges, the regional occupational programs, vocational education programs, joint labor-management training programs, and related programs under the Employment Development Department and the Governor s Office of Business and Economic Development, and the Business, Consumer Services, and Housing Agency.

(Amended by Stats. 2013, Ch. 353, Sec. 126. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



10201

As used in this chapter:

(a) Department means the Employment Development Department.

(b) Employer or eligible employer means any employer subject to Part 1 (commencing with Section 100) of Division 1, except any public entity, or any nonprofit organization which has elected an alternate method of financing its liability for unemployment insurance compensation benefits pursuant to Article 5 (commencing with Section 801), or Article 6 (commencing with Section 821) of Chapter 3.

Any public entity or nonprofit organization that has elected an alternate method of financing its liability for unemployment insurance compensation benefits pursuant to Article 5 (commencing with Section 801), or Article 6 (commencing with Section 821) of Chapter 3, shall be deemed to be an employer only for purposes of placement of new hire trainees who received training as an incidental part of a training project designed to meet the needs of one or more private sector employers.

(c) Eligible participant means any person who, prior to beginning training or employment pursuant to this chapter, is any of the following:

(1) Unemployed and has established an unemployment insurance claim in this state, or has exhausted eligibility for unemployment insurance benefits from this state within the previous 24 months.

(2) Employed for a minimum of 90 days by his or her employer, or if employed for less than 90 days, met the conditions of paragraph (1) at the time of hire, had received a notice of layoff from the prior employer, or was employed by an employer for a period of not less than 90 days during the 180-day period prior to the employee s current employment at the start of training with an eligible employer, as provided in subdivision (b). The panel may waive this requirement for trainees employed by a business locating or expanding operations in the state, provided it is part of a state and local economic development effort endeavoring to create or retain California jobs. The panel may also waive the requirement for up to 10 percent of the trainee population, if it determines a business meets standard funding requirements set out under subdivision (a) of Section 10200.

(d) Executive director means the executive director appointed pursuant to Section 10202.

(e) Fund means the Employment Training Fund created by Section 1610.

(f) Job means employment on a basis customarily considered full time for the occupation and industry. The employment shall have definite career potential and a substantial likelihood of providing long-term job security, with reportable California earnings during the employment retention period. Furthermore, the employment shall provide earnings, upon completion of the employment requirement specified in subdivision (f) of Section 10209, equal to 50 percent, in the case of new hire training, or 60 percent, in the case of retraining, of the state or regional average hourly wage. However, in no case shall the employment result in earnings of less than 45 percent of the state average hourly wage for new hire training and 55 percent of the state average hourly wage for retraining. The panel may consider the dollar value of health benefits that are voluntarily paid for by an employer when computing earnings to meet the minimum wage requirements.

(g) New hire training means employment training, including job-related literacy training, for persons who, at the start of training, are unemployed.

(h) Panel means the Employment Training Panel created by Section 10202.

(i) Retraining means employment-related skill and literacy training for persons who are employed and who meet the definition of paragraph (2) of subdivision (c) prior to commencement of training and will continue to be employed by the same employer for at least 90 days following completion of training.

(j) State average hourly wage means the average weekly wage paid by employers to employees covered by unemployment insurance, as reported to the Employment Development Department for the four calendar quarters ending June 30 of the preceding calendar year, divided by 40 hours.

(k) Trainee means an eligible participant.

(l) Training agency means any private training entity or local educational agency.

(Amended by Stats. 2008, Ch. 497, Sec. 1. Effective January 1, 2009.)



10201.5

With respect to funding appropriated in the annual Budget Act to the Employment Development Department for allocation by the Employment Training Panel and identified for training of workers in regions suffering from high unemployment and low job creation or regions identified in a proclamation of a state of emergency issued by the Governor under the California Emergency Services Act (Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code), the panel, notwithstanding subdivision (f) of Section 10201, may waive the minimum wage requirements included in that subdivision provided that the post-retention wage of each trainee who has completed training and the required training period exceeds his or her wage before and during training. This determination shall be made on a case-by-case basis to ensure that post-training improvements in earnings are sufficient to warrant the investment of public funds.

(Amended by Stats. 2014, Ch. 3, Sec. 6. Effective March 1, 2014.)



10202

(a) The Employment Training Panel is established in the Employment Development Department.

(b) The executive director shall be appointed by the Governor, and shall be well qualified for the position with experience in government. The executive director may perform all duties, exercise all powers, discharge all responsibilities, and administer and enforce all laws, rules, and regulations under the jurisdiction of the panel, with the approval of the panel. The executive director shall administer this chapter, with the approval of the panel, in the manner he or she deems necessary to conduct the work of the panel properly. With the approval of the panel, the executive director may create divisions and subdivisions as necessary, and change and abolish these divisions and subdivisions from time to time.

(c) The panel may employ personnel necessary to carry out the purposes of this chapter. All personnel shall be appointed pursuant to the State Civil Service Act (Part 1 (commencing with Section 18000) of Division 5 of Title 2 of the Government Code), except for an executive director, and two assistant directors, who shall be exempt from state civil service.

(d) All personnel of the panel shall be appointed, directed, and controlled only by the panel or its authorized deputies or agents to whom it may delegate its powers.

(e) The Governor shall appoint two assistant directors, to serve at the pleasure of the Governor. The assistant directors shall have the duties as assigned by the executive director, and shall be responsible to the executive director for the performance of their duties.

(Amended by Stats. 2008, Ch. 497, Sec. 2. Effective January 1, 2009.)



10202.5

(a) The panel shall consist of eight persons, seven of whom shall be appointed as provided in subdivision (b), and shall have experience and a demonstrated interest in business management and employment relations. The Director of the Governor s Office of Business and Economic Development, or his or her designee, shall also serve on the panel as an ex officio, voting member.

(b) (1) Two members of the panel shall be appointed by the Speaker of the Assembly. One of those members shall be a private sector labor representative and the other member shall be a business representative.

(2) Two members of the panel shall be appointed by the President pro Tempore of the Senate. One of those members shall be a private sector labor representative and the other member shall be a business representative.

(3) Three members of the panel shall be appointed by the Governor. One of those members shall be a private sector labor representative, one member shall be a business representative, and one member shall be a public member.

(4) Labor appointments shall be made from nominations from state labor federations. Business appointments shall be made from nominations from state business organizations and business trade associations.

(5) The Governor shall designate a member to chair the panel, and the person so designated shall serve as the chair of the panel at the pleasure of the Governor.

(c) The appointive members of the panel shall serve for two-year terms.

(d) Appointive members of the panel shall receive the necessary traveling and other expenses incurred by them in the performance of their official duties out of appropriations made for the support of the panel. In addition, each appointive member of the panel shall receive one hundred dollars ($100) for each day attending meetings of the panel, and may receive one hundred dollars ($100) for each day spent conducting other official business of the panel, but not exceeding a maximum of three hundred dollars ($300) per month.

(Amended by Stats. 2013, Ch. 353, Sec. 127. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



10203

The panel may meet as necessary at locations throughout the state. The panel shall maintain a minimum of three regional offices. The central office shall be located in Sacramento. Two regional offices shall be located in the southern part of the state, and one regional office shall be located in the northern part of the state.

The executive director will assign one person, with experience in meeting the needs of small businesses, to each of the regional offices for the purpose of developing training projects for small businesses and expediting the processing of training proposals from small businesses.

(Amended by Stats. 2000, Ch. 491, Sec. 9. Effective January 1, 2001.)



10204

The panel shall coordinate its programs with local and state workforce investment boards and other partners of the federal Workforce Investment Act of 1998. This coordination shall include, but not be limited to, the adoption of a plan, including regular sharing of data, for the coordination of training authorized pursuant to this chapter with programs administered under Division 8 (commencing with Section 15000).

(Amended by Stats. 2008, Ch. 497, Sec. 4. Effective January 1, 2009.)



10205

The panel shall do all of the following:

(a) Establish a three-year plan that shall be updated annually, based on the demand of employers for trained workers, changes in the state s economy and labor markets, and continuous reviews of the effectiveness of panel training contracts. The updated plan shall be submitted to the Governor and the Legislature not later than January 1 of each year. In carrying out this section, the panel shall review information in the following areas:

(1) Labor market information, including the state-local labor market information program in the Employment Development Department and other relevant regional or statewide initiatives and collaboratives.

(2) Evaluations of the effectiveness of training as measured by increased security of employment for workers and benefits to the California economy.

(3) The demand for training by industry, type of training, and size of employer.

(4) Changes in skills necessary to perform jobs, including changes in basic literacy skills.

(5) Changes in the demographics of the labor force and the population entering the labor market.

(6) Proposed expenditures by other agencies of federal Workforce Investment Act funds and other state and federal training and vocational education funds on eligible participants.

(b) Maintain a system to continuously monitor economic and other data required under this plan. If this data changes significantly during the life of the plan, the plan shall be amended by the panel. Each plan shall include all of the following:

(1) The panel s objectives with respect to the criteria and priorities specified in Section 10200 and the distribution of funds between new-hire training and retraining.

(2) The identification of specific industries, production and quality control techniques, and regions of the state where employment training funds would most benefit the state s economy and plans to encourage training in these areas, including specific standards and a system for expedited review of proposals that meet the standards.

(3) A system for expedited review of proposals that are substantially similar with respect to employer needs, training curriculum, duration of training, and costs of training, in order to encourage the development of proposals that meet the needs identified in paragraph (2).

(4) The panel s goals, operational objectives, and strategies to meet the needs of small businesses, including, but not limited to, those small businesses with 100 or fewer employees. These strategies proposed by the panel may include, but not be limited to, pilot demonstration projects designed to identify potential barriers that small businesses may experience in accessing panel programs and workforce training resources, including barriers that may exist within small businesses.

(5) The research objectives of the panel that contribute to the effectiveness of this chapter in benefiting the economy of the state as a whole.

(6) A priority list of skills or occupations that are in such short supply that employers are choosing to not locate or expand their businesses in the state or are importing labor in response to these skills shortages.

(7) A review of the panel s efforts to coordinate with the California Workforce Investment Board and local boards to achieve an effective and coordinated approach in the delivery of the state s workforce resources.

(A) The panel will consider specific strategies to achieve this goal that include the development of initiatives to engage local workforce investment boards in enhancing the utilization of panel training resources by companies in priority sectors, special populations, and in geographically underserved areas of the state.

(B) Various approaches to foster greater program integration between workforce investment boards and the panel will also be considered, which may include marketing agreements, expanded technical assistance, modification of program regulations and policy, and expanded use of multiple employer contracts.

(c) Solicit proposals and write contracts on the basis of proposals made directly to it. Contracts for the purpose of providing employment training may be written with any of the following:

(1) An employer or group of employers.

(2) A training agency.

(3) A local workforce investment board with the approval of the appropriate local elected officials in the local workforce investment area.

(4) A grant recipient or administrative entity selected pursuant to the federal Workforce Investment Act of 1998, with the approval of the local workforce investment board and the appropriate local elected officials.

These contracts shall be in the form of fixed-fee performance contracts. Notwithstanding any provision of law to the contrary, contracts entered into pursuant to this chapter shall not be subject to competitive bidding procedures. Contracts for training may be written for a period not to exceed 24 months for the purpose of administration by the panel and the contracting employer or any group of employers acting jointly or any training agency for the purpose of providing employment training.

(d) Fund training projects that best meet the priorities identified annually. In doing so, the panel shall seek to facilitate the employment of the maximum number of eligible participants.

(e) Establish minimum standards for the consideration of proposals, which shall include, but not be limited to, evidence of labor market demand, the number of jobs available, the skill requirements for the identified jobs, the projected cost per person trained, hired, and retained in employment, the wages paid successful trainees upon placement, and the curriculum for the training. No proposal shall be considered or approved that proposes training for employment covered by a collective bargaining agreement unless the signatory labor organization agrees in writing.

(f) Ensure the provision of adequate fiscal and accounting controls for, monitoring and auditing of, and other appropriate technical and administrative assistance to, projects funded by this chapter.

(g) Provide for evaluation of projects funded by this chapter. The evaluations shall assess the effectiveness of training previously funded by the panel to improve job security and stability for workers, and benefit participating employers and the state s economy, and shall compare the wages of trainees in the 12-month period prior to training as well as the 12-month period subsequent to completion of training, as reflected in the department s unemployment insurance tax records. Individual project evaluations shall contain a summary description of the project, the number of persons entering training, the number of persons completing training, the number of persons employed at the end of the project, the number of persons still employed three months after the end of the project, the wages paid, the total costs of the project, and the total reimbursement received from the Employment Training Fund.

(h) Report annually to the Legislature, by November 30, on projects operating during the previous state fiscal year. These annual reports shall provide separate summaries of all of the following:

(1) Projects completed during the year, including their individual and aggregate performance and cost.

(2) Projects not completed during the year, briefly describing each project and identifying approved contract amounts by contract and for this category as a whole, and identifying any projects in which funds are expected to be disencumbered.

(3) Projects terminated prior to completion and the reasons for the termination.

(4) A description of the amount, type, and effectiveness of literacy training funded by the panel.

(5) Results of complete project evaluations.

(6) A description of pilot projects, and the strategies that were identified through these projects, to increase access by small businesses to panel training contracts.

(7) A listing of training projects that were funded in high unemployment areas and a detailed description of the policies and procedures that were used to designate geographic regions and municipalities as high unemployment areas.

In addition, based upon its experience in administering job training projects, the panel shall include in these reports policy recommendations concerning the impact of job training and the panel s program on economic development, labor-management relations, employment security, and other related issues.

(i) Conduct ongoing reviews of panel policies with the goal of developing an improved process for developing, funding, and implementing panel contracts as described in this chapter.

(j) Expedite the processing of contracts for firms considering locating or expanding businesses in the state, in accordance with the priorities for employment training programs set forth in subdivision (b) of Section 10200.

(k) Coordinate and consult regularly with business groups and labor organizations, the California Workforce Investment Board, the State Department of Education, the office of the Chancellor of the California Community Colleges, and the Employment Development Department.

(l) Adopt by regulation procedures for the conduct of panel business, including the scheduling and conduct of meetings, the review of proposals, the disclosure of contacts between panel members and parties at interest concerning particular proposals, contracts or cases before the panel or its staff, the awarding of contracts, the administration of contracts, and the payment of amounts due to contractors. All decisions by the panel shall be made by resolution of the panel and any adverse decision shall include a statement of the reason for the decision.

(m) Adopt regulations and procedures providing reasonable confidentiality for the proprietary information of employers seeking training funds from the panel if the public disclosure of that information would result in an unfair competitive disadvantage to the employer supplying the information. The panel may not withhold information from the public regarding its operations, procedures, and decisions that would otherwise be subject to disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(n) Review and comment on the budget and performance of any program, project, or activity funded by the panel utilizing funds collected pursuant to Section 976.6.

(Amended by Stats. 2011, Ch. 31, Sec. 16. Effective June 29, 2011. Operative January 1, 2012, by Sec. 20 of Ch. 31.)



10206

(a) The panel may allocate money in the fund for any of the following purposes:

(1) Reimbursement of reasonable training costs, and administrative costs incurred by contractors. In making a determination of costs to be reimbursed under this paragraph, the panel may allocate funds in accordance with any of the following methods:

(A) For purposes of providing simplified fixed-fee performance contracts, a flat rate per hour for categories of training that are substantially similar with respect to content, methodology, and duration, as determined by the panel, not to exceed the reasonable and normal costs for the training. The panel shall periodically adjust the standardized rates established pursuant to this paragraph to reflect changes in training costs.

(B) A complete review of the proposal and its costs, including a budget listing the planned costs of training, including personnel, fringe benefits, equipment, supplies, fees for consulting or administrative services, and other costs attributable to training; the services provided by subcontractors; the length and complexity of the training; the method of training; the wages and occupations following training; whether the trainees are new hires or retrainees; and the cost of similar training that the panel has funded previously. The cost of administration shall not exceed 15 percent of the training costs under this paragraph, except that for new hire training the panel may fund administrative costs of up to 25 percent of the training cost.

(C) The panel may modify the specific requirements of this paragraph as they apply to employers or contractors proposing projects that involve training for a significant number of small employers in the same project.

(D) A contractor is prohibited from utilizing any funds earned or paid as advances or progress payments for the purpose of making payments to any other individual or entity, either directly or indirectly, for costs incurred as a finder s fee or for other compensation related to the predevelopment or development phase of a training program, which is based on a percentage of the preliminary or final panel award to the contractor for the training project.

(2) (A) Costs of program administration incurred under this chapter. These costs shall be reviewed annually by the Department of Finance and the Legislature and determined through the normal budgetary process.

(B) The panel s administrative costs, exclusive of the cost of administering Section 976.6, shall not exceed 15 percent of the total amount annually appropriated for expenditure by the panel. Expenditures for marketing, research, and evaluations provided under the contract to the panel that otherwise would have been provided directly by the panel shall not be included in this limitation.

(3) Service related to the purposes of this chapter provided by the Small Business Development Centers.

(b) For all training contracts, the panel shall establish requirements for in-kind contributions by either the contractor or the employer that reflect a substantial commitment on the part of the contractor or the employer to the value of the training. In developing these requirements, the panel shall take into account the ability of the contractor or the employer, because of size or financial condition, to make any contribution, and the ability of the Employment Training Fund to meet the demand for training authorized by this chapter. In developing policies regarding in-kind contributions, the panel shall hold public hearings.

(Amended by Stats. 2004, Ch. 225, Sec. 72. Effective August 16, 2004.)



10207

(a) The panel shall accept or reject a completed application within 60 days of the receipt by the executive director.

(b) The panel shall develop expedited procedures for reviewing proposals submitted by the state agencies which are participants in a special interagency agreement with the panel for purposes of this chapter.

(Amended by Stats. 2000, Ch. 491, Sec. 14. Effective January 1, 2001.)



10208

Nothing in this chapter shall be construed to preclude any employer from contracting with any public or private training entity for services, subject to the approval of the panel.

(Added by Stats. 1982, Ch. 1074, Sec. 1.)



10209

(a) Contracts shall only be made for training in job-related vocational skills that are necessary for participants to attain a new job or retain an existing job with definite career potential and long-term job security. The contracts for vocational skills training may include ancillary training for job-related basic and literacy skills training if the panel finds that the training is necessary to achieve the objectives of the vocational training.

(b) The panel shall not approve any training proposal which facilitates the change in ownership of a business leading to the likelihood that an existing collective bargaining agreement would be declared void.

(c) To encourage a broad and equitable distribution of funds, the panel may require an employer who has previously received funds pursuant to this chapter for retraining of workers at a facility to contribute proportionately more to the cost of training in subsequent panel contracts for training of workers at the same facility.

(d) The panel may delegate to the executive director the authority to approve training contracts of up to one hundred thousand dollars ($100,000), provided the contracts meet the requirements of this chapter and the policies established by the panel, and provided that the panel regularly reviews the actions taken by the executive director pursuant to this subdivision.

(e) Payments shall be made in accordance with a performance contract under which partial payments may be made during training, a partial payment may be made on placement or retention of each trainee, and not less than 25 percent of the negotiated fee is withheld until the trainee has been retained in employment for 90 days after the end of training with a single employer, except for those occupations in which it is not customary for a worker to be employed 90 consecutive days with a single employer. In these latter cases, the panel may substitute a period similar to the probationary period customary to the occupation. The probationary period shall not be less than 500 work hours and shall be completed within 272 days of the completion of the training. In no case shall any payment be considered to have been earned until the trainee has been retained in employment for 90 days or the equivalent probationary period for an occupation in which it is not customary for a worker to be employed 90 consecutive days with a single employer.

(f) Contracts for new hire training shall require the contractor to provide the placement services necessary to ensure the trainees are placed in jobs for which they have been trained.

(Amended by Stats. 2008, Ch. 497, Sec. 6. Effective January 1, 2009.)



10210

Contracts shall be made with training agencies only if the training agency can demonstrate all of the following:

(a) The training agency has a satisfactory record of past performance in the placement and retention of former trainees and employer satisfaction with former trainees.

(b) The training agency can demonstrate labor market demand for the proposed training. Proof shall include, but not be limited to, the documented need of specific employers for the workers proposed to be trained in the skills proposed by the training agency.

(c) The training agency can demonstrate that the training prepares trainees in a manner satisfactory to employers.

(d) The training agency can demonstrate that its accounting systems include controls adequate to check the accuracy and reliability of accounting data, promote operating efficiency, and assure compliance with government requirements and generally accepted accounting principles. The panel shall have full access at any time to these accounting systems to assure compliance with these standards.

(Added by Stats. 1982, Ch. 1074, Sec. 1.)



10211

A trainee or employee participating in a training program pursuant to this chapter shall be considered to be in a training program having the approval of the director under Article 1.5 (commencing with Section 1266) of Chapter 5 of Part 1 of Division 1.

(Amended by Stats. 1984, Ch. 1211, Sec. 15.)



10212.2

The panel shall prepare a budget covering necessary administrative costs of the panel. The budget shall not be subject to change by the director except as agreed to by the panel. In the event that agreement cannot be reached, the Secretary of the Labor and Workforce Development Agency shall attempt to reach a mutual agreement. In the event a mutual agreement cannot be reached, the final decision shall rest with the Governor.

(Amended by Stats. 2008, Ch. 497, Sec. 7. Effective January 1, 2009.)



10213

The Employment Development Department shall cooperate with the panel by offering necessary technical assistance, which may include, but is not limited to, labor market information, projections of occupational demand, and information and advice on alternative training strategies.

(Added by Stats. 1982, Ch. 1074, Sec. 1.)



10214

To assist the panel and the Legislature in assessing the impact of this chapter over an extended period of time, the Employment Development Department shall develop and maintain a continuous employment, wage, and benefit history of unemployment insurance participants.

(Amended by Stats. 2008, Ch. 497, Sec. 8. Effective January 1, 2009.)



10214.5

(a) The panel may allocate up to 15 percent of the annually available training funds for the purpose of funding special employment training projects that improve the skills and employment security of frontline workers, as defined in subdivision (a) of Section 10200. Notwithstanding any other provision of this chapter, participants in these projects are not required to meet the eligibility criteria set forth in paragraph (1) of subdivision (a) of Section 10200 or subdivision (c) of Section 10201.

(b) The panel shall, on an annual basis or as needed in response to a proclamation of a state of emergency issued by the Governor under the California Emergency Services Act (Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code), identify industries and occupations that shall be priorities for funding under this section. Training shall be targeted, but not limited, to frontline workers who earn at least the state average hourly wage.

(c) The panel may waive the minimum wage provisions pursuant to subdivision (f) of Section 10201 for projects in regions of the state where the unemployment rate is significantly higher than the state average or regions identified in a proclamation of a state of emergency issued by the Governor under the California Emergency Services Act (Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code), and also may waive the employment retentions provisions specified in subdivision (f) of Section 10209 and instead require that the trainee has been retained in employment for a minimum of 90 days out of 120 consecutive days after the end of training with no more than three employers.

(d) (1) The panel may allocate funds pursuant to subdivision (a) to increase the productivity and extended employment retention of workers in the state s major seasonal industries.

(2) In funding special employment training projects for this purpose, the panel may do all of the following:

(A) When the amount of the postretention wages of each trainee who has completed training exceeds the amount of wages that the trainee earned before and during training, waive the minimum wage requirements set forth in subdivision (f) of Section 10201.

(B) Waive the employment retention requirements set forth in subdivision (f) of Section 10209 and instead require that the trainee be retained in employment for not less than 500 hours within the 12-month period following the completion of the training.

(C) When the panel finds that the training is necessary to achieve the objectives of vocational training, waive the limitation on job-related basic and literacy skills training set forth in subdivision (a) of Section 10209.

(3) For purposes of this section, major seasonal industries means eligible employers who satisfy all of the following requirements:

(A) Have a workforce comprised of at least 50 percent of workers whose employment period is necessarily cyclical, including, but not limited to, businesses directly involved in the harvesting, packing, or processing of goods or products.

(B) Have retained at least 50 percent of the same seasonal employees for at least one season of not less than 500 hours for the preceding 12-month period.

(C) Pay wages and provide benefits that exceed industry averages.

(e) The panel shall adopt minimum standards for consideration of proposals to be funded pursuant to this section.

(f) The panel may select contracts funded under this section based on competitive bidding.

(g) It is the intent of the Legislature in providing the authority for these projects that the panel allocate these funds in a manner consistent with the objectives of this chapter as provided in Section 10200.

(Amended by Stats. 2014, Ch. 3, Sec. 7. Effective March 1, 2014.)



10214.6

(a) The panel shall develop and publish guidelines for the purpose of supporting and implementing one or more alternative fund programs to reimburse the cost of training consistent with the purposes of this part, using funds from a source other than the employment training tax. The alternative funds may be from any federal, state, or local governmental entity, as appropriated in statute or other means. The guidelines shall include adequate fiscal and accounting controls, as prescribed in subdivision (f) of Section 10205.

(b) The panel may adopt any regulations necessary to implement this section, but any regulations so adopted are exempt from the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) The panel may solicit proposals and enter into contracts or other agreements to secure funding for the purposes of this section, but those proposals, contracts, and agreements shall be exempt from any competitive bidding requirements otherwise prescribed in statute.

(Amended by Stats. 2014, Ch. 3, Sec. 8. Effective March 1, 2014.)



10214.7

The panel shall allocate funds available in the annual Budget Act for training programs designed for individuals who are eligible to receive benefits under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code or who have received CalWORKs benefits within one year of the commencement of the training program.

(a) It is the intent of the Legislature in providing authority for these training programs that the panel allocate these funds in a manner consistent with the objectives of this chapter as provided in Section 10200.

(b) Notwithstanding any other provisions of this chapter, the eligibility criteria for individuals trained under this section shall be employment with an eligible employer as defined in subdivision (a) of Section 10201 and:

(1) Receipt of CalWORKs benefits at the time training begins, or

(2) Receipt of CalWORKs benefits within one year of the time training commenced.

(c) For purposes of this section, the panel may waive, if necessary, any of the following:

(1) The employer eligibility criteria outlined in paragraph (1) of subdivision (a) of Section 10200.

(2) The minimum training wage requirements pursuant to subdivision (g) of Section 10201.

(3) The employment retention provisions specified in subdivision (f) of Section 10209 and instead require that the trainee has been retained in employment for a minimum of 90 days out of 120 consecutive days after the end of training with no more than three employers.

(d) Notwithstanding any other provisions of this chapter, the panel shall consider proposals that use innovative strategies and training options to enable current and prior CalWORKs recipients and eligibles to retain employment, including, but not limited to, projects that provide basic skills training.

(e) The panel shall adopt administrative procedures for approving and administering contracts under this section to expedite contracts, minimize barriers to completion of training, and facilitate the training of single trainees and small groups of trainees from one worksite.

(Amended by Stats. 2008, Ch. 497, Sec. 10. Effective January 1, 2009.)



10214.9

(a) (1) The panel may fund licensed nurse training programs to train individuals who are currently working as nurse assistants or caregivers in a health facility, as defined in Section 1250 of the Health and Safety Code.

(2) It is the intent of the Legislature that the panel allocate these funds in a manner consistent with the objectives of this chapter as provided in Section 10200.

(b) Notwithstanding any other provisions of this chapter, the panel shall waive the minimum wage provisions, pursuant to subdivision (f) of Section 10201, if all of the following conditions are met:

(1) The employee is enrolled in an approved licensed nurse training program that consists of not less than 1,000 hours of training.

(2) The employer pays the employee not less than 120 percent of the state minimum wage for not less than the first 20 hours of work per week during each week the employee is enrolled in the training program.

(3) Each program results in full-time employment customary for the occupation for which the individuals are being trained.

(c) Notwithstanding any other provisions of this chapter, the panel shall waive any limitation on the hourly length of training programs to allow approval and funding for up to 750 hours of a licensed nurse training program; provided, however, that those funds be used to pay for up to 750 training hours that remain in the licensed nurse training program after the employee has completed the first 800 hours of that program.

(d) Notwithstanding any other provision of this chapter, employers that participate in the nurse training programs funded pursuant to this section, are not required to meet the eligibility criteria set forth in paragraph (1) of subdivision (a) of Section 10200.

(Amended by Stats. 2008, Ch. 497, Sec. 11. Effective January 1, 2009.)



10215

The funding of individual project grants by the panel may take the form of either direct grants to the employer or training agency, or credits to the employer s liability for unemployment insurance contributions or reimbursements. Credits to the employer s liability for unemployment insurance contributions or reimbursements shall be drawn from the Employment Training Fund.

(Added by Stats. 1982, Ch. 1074, Sec. 1.)



10217

Funds in the Employment Training Fund created by Section 1610 shall be appropriated annually in the Budget Act by the Legislature for allocation by the panel for the purposes of this chapter, except those funds determined by the Legislature to be necessary to administer Section 976.6 and Article 6 (commencing with Section 1610) of Chapter 6 of Part 1 of Division 1 shall be appropriated to the department.

(Amended by Stats. 1984, Ch. 41, Sec. 6. Effective March 19, 1984.)






CHAPTER 4. Programs

ARTICLE 1. Eligibility

10501

Any public assistance recipient who successfully completes a job training program approved under this part shall be exempted from the payment of those fees normally associated with any examination or certification required by state law if the employment opportunity is for the job for which the recipient was trained.

(Added by Stats. 1972, Ch. 1281.)









CHAPTER 4.5. California Employment and Training Planning

ARTICLE 1. Policies and Purposes

10510

It is the intent of the Legislature, in enacting this chapter, to establish and implement a program of comprehensive and coordinated employment and training planning in California in accordance with the federal Job Training Partnership Act, as amended. The Legislature recognizes the need for a new employment and training planning structure which will provide for comprehensive analysis of alternative expenditure possibilities for the fiscal resources available in this field. The basic principles of the system are as follows:

(a) That the employment and training needs at the local, regional, and state levels, be addressed.

(b) That the expenditure of available funds meets the needs at the local level.

(c) That employment and training programs be integrated into a uniform employment and training services planning system within substate regions.

(d) That a uniform planning system shall coordinate employment and training programs and eliminate duplication of programs among state and local agencies.

(e) That decisionmaking be decentralized, insofar as is practicable, to the governmental level closest to the people.

(Amended by Stats. 1990, Ch. 1667, Sec. 14.)






ARTICLE 2.5. California Workforce and Economic Information Program

10529

(a) The services provided by the existing labor market information system within the department shall include workforce and economic information that does all of the following:

(1) Provides data and information to the state Workforce Investment Board created pursuant to Section 2821 of Title 29 of the United States Code, to enable the board to plan, operate, and evaluate investments in the state s workforce preparation system that will make the California economy more productive and competitive.

(2) Provides data and information for continuous strategic planning and the development of policies for the growth and competitiveness of the California economy.

(3) Identifies and combines information from various state data bases to produce useful, geographically based analysis and products, to the extent possible using existing resources.

(4) Provides technical assistance related to accessing workforce and economic information to local governments, public-sector entities, research institutes, nonprofit organizations, and community groups that have various levels of expertise, to the extent possible using existing resources.

(b) The department shall coordinate with the State Department of Education, the Chancellor of the California Community Colleges, the State Department of Social Services, the California Postsecondary Education Commission, the Department of Finance, and the Franchise Tax Board in developing economic and workforce information. The department shall also solicit input in the operation of the program from public and private agencies and individuals that make use of the labor market information provided by the department.

(Amended by Stats. 2011, Ch. 31, Sec. 17. Effective June 29, 2011. Operative January 1, 2012, by Sec. 20 of Ch. 31.)






ARTICLE 3. Coordination of Labor Market Information

10530

It is the intent of the Legislature to establish a statewide comprehensive labor market and occupational supply and demand information system to coordinate the labor market information needs, including those specified in the statutes cited below, for the following entities:

(1) The Board of Governors of the California Community Colleges pursuant to its responsibilities under Sections 70901, 70901.5, 71050, 78015, and 78016 of the Education Code.

(2) The State Department of Education, pursuant to its responsibilities under Sections 321, 323, 332, 341, 343, 421, 422, and 423 of the federal Carl D. Perkins Vocational Education Act (20 U.S.C. Sec. 2301 et seq.), and Sections 8031, 8081, 8500, 51228, 52300, 52301.5, 52302, 52302.3, 52302.5, 52304, 52309, 52381, 52519, 52520, 52910, 52911, and 52912 of the Education Code.

(3) The Employment Development Department, pursuant to its responsibilities under Article 1 (commencing with Section 1251) and Article 1.5 (commencing with Section 1266) of Chapter 5 of Part 1 of Division 1, Chapter 9 (commencing with Section 2051) of Part 1 of Division 1, Article 2 (commencing with Section 10521) of Chapter 4.5 of Part 1 of Division 3, and Chapter 6 (commencing with Section 15050) and Chapter 7.5 (commencing with Section 15075) of Division 8.

(4) The Employment Training Panel, pursuant to its responsibilities under Chapter 3.5 (commencing with Section 10200) of Part 1 of Division 3.

(5) The Department of Rehabilitation, pursuant to its responsibilities under Section 19152 of the Welfare and Institutions Code.

(6) The State Department of Social Services, pursuant to its responsibilities under Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3 of Division 9 of the Welfare and Institutions Code.

(7) The State Job Training Coordinating Council, pursuant to its responsibilities under Chapter 4.5 (commencing with Section 10510) of Part 1 of Division 3, and Chapter 3 (commencing with Section 15020.1), Chapter 4 (commencing with Section 15030), Chapter 4.5 (commencing with Section 15035), and Chapter 7.5 (commencing with Section 15075) of Division 8.

(Added by Stats. 1990, Ch. 1667, Sec. 18.)



10533

(a) The Employment Development Department shall operate the State-Local Cooperative Labor Market Information Program as the primary component of the comprehensive labor market and occupational supply and demand information system described by Section 10530. The department shall consult with agencies listed in Section 10530 in the development and operation of this program.

(b) The objectives of this program shall be to produce, through extensive local participation and for distribution in effective formats to all local users, reliable occupational information, and to achieve cost-efficient production by avoiding duplication of efforts. The program shall be a primary source for local and statewide occupational information and shall be available in all labor market areas in the state.

(c) In producing this information, state and local agencies shall use state occupational forecasts and other indicators of occupational growth, combined with local employer surveys of recruitment practices, job qualifications, earnings and hours, advancement and outlook, to provide statistically valid occupational analyses for local job training and education programs.

(d) Local labor market information studies shall be conducted by the department or by a local entity and shall include the participation of local users of the information.

(Amended by Stats. 2005, Ch. 208, Sec. 5. Effective January 1, 2006.)









CHAPTER 5. Employment Services for the Deaf and Hearing Impaired

11000

The Legislature finds that over 1.5 million persons in California are deaf or suffer from significant hearing impairment. Private and public employment agencies are not routinely adapted to meet the communication needs of persons who are deaf and hard of hearing and, therefore, the services they receive may be less than those provided to other persons. The Legislature also finds that employment opportunities for persons who are deaf and hard of hearing are increased when specialized counseling, interpretive, job placement, and followup services supplement conventional employment services. In addition, the limited programs which provide these specialized employment services to persons who are deaf and hard of hearing have recently been subject to significant local funding reductions. Therefore, the Legislature finds that a more stable funding source, as provided by this chapter, is necessary to ensure the continuance of these programs.

(Amended by Stats. 2005, Ch. 152, Sec. 43. Effective January 1, 2006.)



11000.5

As used in this chapter contractor means a public agency or a private nonprofit corporation.

(Added by Stats. 1984, Ch. 1157, Sec. 1. Effective September 17, 1984.)



11001

(a) The department shall contract with public agencies or private nonprofit corporations for a period not to exceed one year to provide employment services for persons who are deaf and hard of hearing. These employment services shall be provided onsite at the department s offices which are selected pursuant to Section 11004.

(b) At the end of each contract year, the department may renegotiate the terms of each contract in accordance with allowable increases or decreases in the contractor s costs and the contractor s demonstrated ability to provide the specified services.

(c) If a contractor is a private nonprofit corporation, it shall submit a complete financial statement audited by a certified public accountant prior to a renewal of the contract.

(Amended by Stats. 2005, Ch. 152, Sec. 44. Effective January 1, 2006.)



11002

Employment services for persons who are deaf and hard of hearing shall include, but not be limited to, the following:

(a) Complete communication services for all preparatory, job placement, and followup activities. The communication services shall include interpreter services by a professional interpreter for persons who are deaf and hard of hearing possessing the comprehensive skills certification of the National Registry of Interpreters for the Deaf or the equivalent, telecommunications, and, when necessary, training in communication skills.

(b) Advocacy to assure that persons who are deaf and hard of hearing receive equal access to public and private employment services.

(c) Job development and job placement.

(d) Employment counseling, including peer counseling by persons who are deaf and hard of hearing.

(e) Followup counseling and problemsolving after placement.

(Amended by Stats. 2005, Ch. 152, Sec. 45. Effective January 1, 2006.)



11003

(a) The department, with the advice of persons knowledgeable about providing employment services to persons who are deaf and hard of hearing, shall establish the criteria for choosing contractors.

(b) The criteria shall include, but not be limited to, all of the following:

(1) The ability to provide services to a person who is deaf or hard of hearing in the person s preferred mode of communication.

(2) The ability to secure community support, including written endorsements of local officials, employers, the workforce investment board of the local workforce investment area and organizations of and for persons who are deaf and hearing impaired.

(3) The existence of funding from one or more public or private sources.

(c) Preference shall be given in the selection of a contractor to those proposals which demonstrate all of the following:

(1) Participation of persons who are deaf and hard of hearing on the potential contractor s employment services staff, and in the case of a private nonprofit corporation, on the board of directors.

(2) A commitment to the development and maintenance of self-determination for persons who are deaf and hard of hearing.

(Amended by Stats. 2005, Ch. 152, Sec. 46. Effective January 1, 2006.)



11004

The department shall do all of the following:

(a) Determine the number and location of its offices within the state providing employment services to individuals who are deaf and hard of hearing and shall decide which offices shall be served by contractors given the resources available under this chapter. The department shall give priority to offices where contracts are necessary in order to prevent or minimize the disruption or the discontinuance of employment services to individuals who are deaf and hard of hearing which have been provided in conjunction with the department prior to July 1, 1984.

(b) Coordinate the provision of employment services for individuals who are deaf and hard of hearing with the State Department of Social Services and the Department of Rehabilitation so that employment services provided by this chapter supplement or provide alternatives to services provided or funded by the departments.

(c) Establish uniform accounting procedures and contracts for use with regard to this chapter.

(d) Promulgate requests for proposals and conduct bidders conferences, and evaluate proposals according to the criteria established pursuant to Section 11003.

(e) Utilize the definitions of deafness and significant hearing impairment which have been used or established by regulation by the State Department of Social Services.

(f) Conduct a management or fiscal audit of any contract whenever it is necessary for proper supervision of that contract.

(g) Annually consider incorporation of the services described in this chapter in the job service plan required by Section 8 of the federal Wagner-Peyser Act (29 U.S.C. Sec. 49g).

(h) Assist contractors in maintaining all of the following information:

(1) The number of persons receiving services.

(2) A description of the services provided.

(3) The cost of the services provided.

(4) The number of persons placed in jobs.

(5) The number of persons assisted by followup activities.

(6) The number and qualifications of staff providing the services.

(Amended by Stats. 2005, Ch. 152, Sec. 47. Effective January 1, 2006.)



11006

The Employment Development Department shall not expend over 5 percent of the sum appropriated for this chapter for its administrative costs.

(Added by Stats. 1984, Ch. 1157, Sec. 1. Effective September 17, 1984.)






CHAPTER 7. Caregiver Training Initiative

11020

(a) There is hereby established a project known as the Caregiver Training Initiative.

(b) It is the intent of the Legislature that the Caregiver Training Initiative develop and implement proposals to recruit, train, and retain health care providers such as certified nurse assistants, certified nurses, registered nurses, licensed vocational nurses, and other types of nursing and direct-care staff.

(c) (1) An advisory council is hereby established for purposes of the Caregiver Training Initiative.

(2) The advisory council shall develop goals, policies, and a general work plan for the Caregiver Training Initiative. For purposes of this paragraph, the advisory council shall consider the program model set forth in Section 11024.

(3) The duties of the advisory council shall include all of the following:

(A) Making recommendations regarding the identification of regions of the state for purposes of the initiative.

(B) Making recommendations to the Employment Development Department and the State Department of Social Services regarding the number of regional collaborative programs that should be funded under the initiative.

(C) Based on the number and size of the regions and programs to be funded, making recommendations to the Employment Development Department and the State Department of Social Services regarding the number of staff that should be assigned to the regions to assist in developing collaborative programs consisting of partnerships and funding proposals.

(D) Making suggestions and recommendations to the Employment Development Department and the State Department of Social Services with regard to the selection of the collaborative programs to be funded in each region under the initiative and of the contracts entered into between the state and the local agencies representing regional partners.

(E) Providing oversight of the progress of the initiative and identifying any needed corrective actions.

(F) Designating a member of the advisory council to participate in the work group established by the Employment Development Department, in conjunction with the State Department of Social Services, pursuant to paragraph (2) of subdivision (a) of Section 11022.

(d) The advisory council shall consist of the following:

(1) Each director, or a designee of the director, of the following departments in the California Health and Human Services Agency:

(A) Employment Development Department.

(B) Office of Statewide Health Planning and Development.

(C) State Department of Social Services.

(D) State Department of Health Services.

(E) California Department of Aging.

(2) A representative from each of the following:

(A) County Welfare Directors Association.

(B) State Department of Education.

(C) Chancellor s Office of the California Community Colleges.

(D) California Association of Health Facilities.

(E) California Association of Homes and Services for the Aging.

(F) American Red Cross.

(G) California Nurses Association.

(H) Service Employees International Union.

(Added by Stats. 2000, Ch. 108, Sec. 18.4. Effective July 10, 2000.)



11022

(a) (1) The Employment Development Department, in consultation with the State Department of Social Services, shall administer regional collaborative program selection and funding under the Caregiver Training Initiative.

(2) The Employment Development Department, in conjunction with the State Department of Social Services, shall establish and lead a work group that shall be responsible for staff support to the advisory committee established pursuant to subdivision (c) of Section 11020.

(3) The Employment Development Department, in conjunction with the State Department of Social Services, shall be responsible for all of the following:

(A) Under the direction of the California Health and Human Services Agency, developing the criteria for regional collaborative programs, the number of staff to be assigned to regions, and the process for selecting regional collaborative programs to be funded.

(B) Assigning staff to each region to assist in developing collaborative programs consisting of partnerships and proposals for funding.

(C) Determining the date by which collaborative programs from each region shall submit their proposals for consideration.

(D) Selecting the collaborative program proposal from each region that best meets the criteria established by the department.

(E) Working with representatives from the health care provider and caregiver industries and labor, negotiating contract terms that best serve the initiative s goals.

(F) Approving all contracts for participation under the initiative.

(G) Distributing funds to the appropriate local agencies to commence the regional collaborative programs.

(H) Providing staff support to the advisory council established under subdivision (c) of Section 11020.

(I) Carrying out state-level activities identified by the department that are necessary for the initiative s success.

(b) The Employment Development Department, in conjunction with the State Department of Social Services, shall evaluate or contract for the evaluation of the regional collaborative programs funded under the initiative. The evaluation of each program site funded under the initiative shall include the following elements:

(1) A thorough assessment of implementation issues faced by grantees.

(2) An analysis, using appropriate statistical techniques, of identified outcomes of interest, including employment retention, advancement, earnings, and worker well-being measures.

(3) Annual population-based surveys of current and former CalWORKs recipients as they enter training programs and make choices about employment or subsequent job change.

(4) Identification and collection of well-being data regarding health care providers and caregivers and the recipients of their care.

(5) Construction and analysis of longitudinal administrative data.

(6) In-depth interviews with workers, staff, health care providers, and caregivers.

(c) The Employment Development Department shall develop a strategy to improve understanding of the demand and supply of labor, and the labor market dynamics for low-skilled workers who choose occupations such as certified nurse assistants. To develop the strategy, the department shall develop information about and analyze all of the following:

(1) Alternative occupations competing for available labor.

(2) The effect of conditions in other occupations using similar skill sets on the supply of labor in occupations related to health care providers and caregivers.

(3) Occupational ladders for health care providers and caregivers.

(4) The efforts by county welfare departments to increase interest in the health care provider and caregiver industry.

(5) Factors that draw individuals into or push them away from entering the health care provider or caregiver industry.

(6) Ways that nursing homes, long-term care facilities, and in-home care provider communities can improve the quality of employment of health care providers and caregivers.

(7) The treatment of staff in nursing homes and long-term care facilities.

(8) Worker compensation claims and claims of workplace violence due to patients with Alzheimer s disease or dementia.

(9) Benefit packages.

(10) On-the-job training for career advancement as a health care provider or caregiver in nursing homes or long-term care facilities or advancement in fields related to an occupation as a health care provider or caregiver.

(Added by Stats. 2000, Ch. 108, Sec. 18.4. Effective July 10, 2000.)



11024

(a) The program model for implementation of the Caregiver Training Initiative shall consist of a solicitation and competitive selection process to identify proposals from regional collaborative programs that offer the best solutions to removing barriers for attracting and retaining qualified health care providers, such as certified nurse assistants, certified nurses, registered nurses, licensed vocational nurses, and other types of nursing and direct care staff.

(b) Proposals for funding under the initiative submitted by regional collaborative programs shall address all of the following topics:

(1) Marketing and outreach strategies that will attract eligible participants to begin careers in the health care provider industry and promote public awareness, especially among employers, to the opportunity to hire trained health care providers.

(2) Collaboration and agreements with state and local agency partners to help identify, refer, and provide services to eligible participants.

(3) Development and use of innovative training strategies, coupled with industry cooperation, to provide matching career paths that will enable participants to advance in the health care industry, including in nursing occupations such as certified nurse assistants, certified nurses, registered nurses, and licensed vocational nurses.

(4) Strategies for providing incentives to health care employers to hire program participants, such as taking advantage of existing tax credits, and incentives for participants to remain in and graduate from the program, such as postemployment training and support components.

(5) Leveraging additional resources to support activities that are not allowable with local welfare-to-work (Article 3.2 (commencing with Section 11320) of Chapter 1 of Part 3 of Division 9 of the Welfare and Institutions Code) funds and Workforce Investment Act of 1998 (29 U.S.C. Sec. 2801, et seq.) funds and that will provide flexibility in serving participants.

(c) The regional collaborative programs that compete for contracts under the initiative may include partnerships of any combination of local governmental entities, private nonprofit entities, and employer or employee groups. In order to ensure oversight for funds used in these contracts, fiscal agents representing these collaborative programs shall demonstrate all of the following:

(1) The capacity to retain fiduciary responsibility for funds.

(2) That the fiscal agent was chosen by agreement of collaborating partners.

(3) Previous experience using public funds for similar projects.

(4) The ability to properly account for and administer funds.

(Added by Stats. 2000, Ch. 108, Sec. 18.4. Effective July 10, 2000.)












DIVISION 6. WITHHOLDING TAX ON WAGES

CHAPTER 1. General Provisions

13000

The department shall have the powers and duties necessary to administer the reporting, collection, refunding to the employer, and enforcement of taxes required to be withheld by employers pursuant to Section 13020, except as otherwise provided by this division.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13001

The definitions set forth in Sections 126, 127, 129, 133, 134, and 144 shall apply to this division.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13002

The following provisions of this code shall apply to any amount required to be deducted, reported, and paid to the department under this division:

(a) Sections 301, 305, 306, 310, 311, 312, 317, and 318, relating to general administrative powers of the department.

(b) Sections 403 to 413, inclusive, Section 1336, and Chapter 8 (commencing with Section 1951) of Part 1 of Division 1, relating to appeals and hearing procedures.

(c) Sections 1110.6, 1111, 1111.5, 1112, 1113, 1113.1, 1114, 1115, 1116, and 1117, relating to the making of returns or the payment of reported contributions.

(d) Article 8 (commencing with Section 1126) of Chapter 4 of Part 1 of Division 1, relating to assessments.

(e) Article 9 (commencing with Section 1176), except Section 1176, of Chapter 4 of Part 1 of Division 1, relating to refunds and overpayments.

(f) Article 10 (commencing with Section 1206) of Chapter 4 of Part 1 of Division 1, relating to notice.

(g) Article 11 (commencing with Section 1221) of Chapter 4 of Part 1 of Division 1, relating to administrative appellate review.

(h) Article 12 (commencing with Section 1241) of Chapter 4 of Part 1 of Division 1, relating to judicial review.

(i) Chapter 7 (commencing with Section 1701) of Part 1 of Division 1, relating to collections.

(j) Chapter 10 (commencing with Section 2101) of Part 1 of Division 1, relating to violations.

(Amended by Stats. 2006, Ch. 538, Sec. 651. Effective January 1, 2007.)



13003

(a) Except where the context otherwise requires, the definitions set forth in this chapter, and in addition the definitions and provisions of the Personal Income Tax Law referred to and hereby incorporated by reference as set forth in the following provisions of the Revenue and Taxation Code, shall apply to and govern the construction of this division:

(1) Corporation as defined by Section 17009.

(2) Fiduciary as defined by Section 17006.

(3) Fiscal year as defined by Section 17011.

(4) Foreign country as defined by Section 17019.

(5) Franchise Tax Board as defined by Section 17003.

(6) Husband and wife as defined by Section 17021.

(7) Individual as defined by Section 17005.

(8) Military or naval forces as defined by Section 17022.

(9) Nonresident as defined by Section 17015.

(10) Partnership as defined by Section 17008.

(11) Person as defined by Section 17007.

(12) Resident as defined by Sections 17014 and 17016.

(13) State as defined by Section 17018.

(14) Taxable year as defined by Section 17010.

(15) Taxpayer as defined by Section 17004.

(16) Trade or business as defined by Section 17020.

(17) United States as defined by Section 17017.

(b) The provisions of Part 10 (commencing with Section 17001) and Part 10.2 (commencing with Section 18401) of Division 2 of the Revenue and Taxation Code, relating to the following items, are hereby incorporated by reference and shall apply to and govern construction of this division:

(1) Trade or business expense (Article 6 (commencing with Section 17201) of Chapter 3 of Part 10).

(2) Deductions for retirement savings (Article 6 (commencing with Section 17201) of Chapter 3 of Part 10).

(3) Distributions of property by a corporation to a shareholder (Chapter 4 (commencing with Section 17321) of Part 10).

(4) Deferred compensation (Chapter 5 (commencing with Section 17501) of Part 10).

(5) Partners and partnerships (Chapter 10 (commencing with Section 17851) of Part 10).

(6) Gross income of nonresident taxpayers Chapter 11 (commencing with Section 17951) of Part 10).

(7) Postponement of the time for certain acts by individuals in or in support of the armed forces (Article 3 (commencing with Section 18621) of Chapter 2 of Part 10.2).

(8) Disclosure of information (Article 2 (commencing with Section 19542) of Chapter 7 of Part 10.2). For this purpose Franchise Tax Board as used therein shall mean the Employment Development Department in respect to information obtained in the administration of this division.

(Amended by Stats. 2002, Ch. 29, Sec. 15. Effective January 1, 2003.)



13004

Employee means a resident individual who receives remuneration for services performed within or without this state or a nonresident individual who receives remuneration for services performed within this state and includes an officer, employee, or elected official of the United States, a state, territory, or any political subdivision thereof, or any agency or instrumentality of any one or more of the foregoing. Employee also includes an officer of a corporation.

Whether an individual provides equipment in the performance of services for remuneration shall not be considered in a determination of whether that individual is an employee.

(Amended by Stats. 1986, Ch. 847, Sec. 15.)



13004.1

Employee does not include any individual if all of the following conditions exist:

(a) The individual is licensed pursuant to the provisions of Part 1 (commencing with Section 10000) of Division 4 of the Business and Professions Code and is performing services in the capacity of a licensee, or the individual is engaged in the trade or business of primarily in-person demonstration and sales presentation of consumer products, including services or other intangibles, in the home or sales to any buyer on a buy-sell basis, a deposit-commission basis, or any similar basis, for resale by the buyer or any other person in the home or otherwise than in a retail or wholesale establishment.

(b) Substantially all of the remuneration (whether or not paid in cash) for the services performed by that individual is directly related to sales or other output (including the performance of services) rather than to the number of hours worked by that individual.

(c) The services performed by the individual are performed pursuant to a written contract between that individual and the person for whom the services are performed and the contract provides that the individual will not be treated as an employee with respect to those services for state tax purposes.

(Amended by Stats. 1995, Ch. 541, Sec. 8. Effective January 1, 1996.)



13004.5

(a) Employee also means any individual who is an employee pursuant to Section 2750.5 of the Labor Code, of a person who holds a valid state contractor s license pursuant to Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code.

(b) When subdivision (a) does not apply, employee shall also mean any individual who is an employee, pursuant to Section 2750.5 of the Labor Code, of a person who is required to obtain a valid state contractor s license pursuant to Chapter 9 (commencing with Section 7000) of Division 3 of the Business and Professions Code.

(Added by Stats. 1990, Ch. 719, Sec. 5.)



13005

(a) Employer means any individual, person, corporation, association, partnership, or limited liability company, or any agent thereof, doing business in this state, deriving income from sources within this state, or in any manner whatsoever subject to the laws of this state, the State of California or any political subdivision or agency thereof, including the Regents of the University of California, any city organized under a freeholders charter, or any political body not a subdivision or agency of the state, and any person, officer, employee, department, or agency thereof, making payment of wages to employees for services performed within this state, except as provided in subdivision (b).

(b) If the employer, as defined in subdivision (a), for whom the employee performs or performed the service does not have control of the payment of wages for such services, employer (except for purposes of Section 13009) means the person having control of the payment of such wages, whether or not the person having control of the payment of such wages is subject to the jurisdiction of the laws of this state.

(Amended by Stats. 1994, Ch. 1200, Sec. 91. Effective September 30, 1994.)



13005.7

An employment agency, as defined in paragraph (3) of subdivision (a) or (h) of Section 1812.501 of the Civil Code shall not be deemed the employer of the domestic worker for whom it procures, offers, refers, provides, or attempts to provide work if all of the factors set forth in Section 687.2 exist.

(Added by Stats. 1993, Ch. 1275, Sec. 4. Effective January 1, 1994.)



13006

Gross income means all compensation for services including fees, commissions, and similar items, except as otherwise provided by this division. Gross income shall specifically include those items relating to compensation specified by Article 2 (commencing with Section 17081) of, and shall specifically exclude those items relating to compensation specified by Article 3 (commencing with Section 17131) of, Chapter 3 of Part 10 of Division 2 of the Revenue and Taxation Code.

(Amended by Stats. 1986, Ch. 847, Sec. 16.)



13007

Miscellaneous payroll period means a payroll period other than a daily, weekly, biweekly, semimonthly, monthly, quarterly, semiannual, or annual payroll period.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13008

Payroll period means a period for which a payment of wages is ordinarily made to the employee by his or her employer.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13009

Wages means all remuneration, other than fees paid to a public official, for services performed by an employee for his or her employer, including all remuneration paid to a nonresident employee for services performed in this state, and the cash value of all remuneration paid in any medium other than cash, except as provided by this section. Wages includes tips received by an employee in the course of his or her employment. The wages shall be deemed to be paid at the time a written statement including tips is furnished to the employer pursuant to Section 13055 or, if no statement including those tips is so furnished, at the time received. Wages includes compensation, that is deductible under Section 162 of the Internal Revenue Code, paid to a member of a limited liability company filing a federal corporate income tax return.

Wages shall not include remuneration paid under any of the following conditions:

(a) For agricultural labor, as defined in subdivision (g) of Section 3121 of the Internal Revenue Code.

(b) For domestic service in a private home, local college club, or local chapter of a college fraternity or sorority.

(c) For service not in the course of the employer s trade or business performed in any calendar quarter by an employee, unless the cash remuneration paid for that service is fifty dollars ($50) or more and the service is performed by an individual who is regularly employed by the employer to perform the service. For purposes of this subdivision, an individual shall be deemed to be regularly employed by an employer during a calendar quarter only if either of the following conditions is met:

(1) On each of some 24 days during the quarter, the individual performs for the employer for some portion of the day service not in the course of the employer s trade or business.

(2) The individual was regularly employed, as determined under paragraph (1), by the employer in the performance of the service during the preceding calendar quarter.

(d) For services by a citizen or resident of the United States for a foreign government or an international organization.

(e) For services performed by a nonresident alien individual as designated by regulations prescribed by the department.

(f) For services performed by a duly ordained, commissioned, or licensed minister of a church in the exercise of his or her ministry or by a member of a religious order in the exercise of duties required by the order.

(g) (1) For services performed by an individual under the age of 18 years in delivery or distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution.

(2) For services performed by an individual in, and at the time of, the sale of newspapers or magazines to ultimate consumers, under an arrangement under which the newspapers or magazines are to be sold by him or her at a fixed price, his or her compensation being based on the retention of the excess of the price over the amount at which the newspapers or magazines are charged to him or her whether or not he or she is guaranteed a minimum amount of compensation for the services, or is entitled to be credited with the unsold newspapers or magazines turned back.

(h) For services not in the course of the employer s trade or business, to the extent paid in any medium other than cash.

(i) To, or on behalf of, an employee or his or her beneficiary under any of the following situations:

(1) From or to a trust which is exempt from tax under Section 17631 of the Revenue and Taxation Code at the time of payment, unless the payment is made to an employee of the trust as remuneration for services rendered as an employee and not as a beneficiary of the trust.

(2) Under or to an annuity plan which, at the time of payment, is a plan qualified pursuant to Chapter 5 (commencing with Section 17501) of Part 10 of Division 2 of the Revenue and Taxation Code.

(3) Under or to a bond purchase plan which, at the time of payment, is a bond purchase plan qualified pursuant to Chapter 5 (commencing with Section 17501) of Part 10 of Division 2 of the Revenue and Taxation Code.

(4) For a payment which qualifies for deduction by an employee pursuant to Section 219 of the Internal Revenue Code if, at the time of payment, it is reasonable to believe that the employee will be entitled to a deduction under that section for payment.

(5) Under a cafeteria plan (within the meaning of Section 125 of the Internal Revenue Code).

(j) To a master, officer, or any other seaman who is a member of a crew on a vessel engaged in foreign, coastwise, intercoastal, interstate, or noncontiguous trade.

(k) Pursuant to any provision of law other than Section 5(c) or 6(l) of the Peace Corps Act, for service performed as a volunteer or volunteer leader within the meaning of that act.

(l) In the form of group-term life insurance on the life of an employee.

(m) To or on behalf of an employee, and to the extent that, at the time of the payment of remuneration it is reasonable to believe that a corresponding deduction is allowable for moving expenses pursuant to Article 6 (commencing with Section 17201) of Chapter 3 of Part 10 of Division 2 of the Revenue and Taxation Code.

(n) (1) As tips in any medium other than cash.

(2) As cash tips to an employee in any calendar month in the course of his or her employment by an employer, unless the amount of the cash tips is twenty dollars ($20) or more.

(o) For service performed by an individual on a boat engaged in catching fish or other forms of aquatic animal life under an arrangement with the owner or operator of the boat pursuant to which all of the following apply:

(1) The individual does not receive any cash remuneration, other than as provided in paragraph (2).

(2) The individual receives a share of the boat s (or the boats in the case of a fishing operation involving more than one boat) catch of fish or other forms of aquatic animal life or a share of the proceeds from the sale of the catch.

(3) The amount of the individual s share depends on the amount of the boat s (or the boats in the case of a fishing operation involving more than one boat) catch of fish or other forms of aquatic animal life.

This subdivision shall apply only where the operating crew of the boat (or each boat from which the individual receives a share in the case of a fishing operation involving more than one boat) is normally made up of fewer than 10 individuals.

(p) For any medical care reimbursement made to, or for the benefit of, an employee under a self-insured medical reimbursement plan pursuant to Section 105(h)(6) of the Internal Revenue Code.

(q) To, or on behalf of, an employee to the extent not includable in gross income pursuant to Section 13006.

(r) For services to which Section 633 applies.

(Amended by Stats. 2010, Ch. 522, Sec. 4. Effective January 1, 2011.)



13009.5

(a) For purposes of the report required by subdivision (a) of Section 1088 and the statement required by Section 13050, wages subject to personal income tax means all of the following:

(1) Remuneration defined as wages by Section 13009, except that in the case of tips received by an employee in the course of his or her employment, the amounts shall include only those tips included in statements furnished to the employer, pursuant to Section 13055.

(2) Remuneration described in subdivisions (a), (b), (f), and (l) of Section 13009, to the extent included in gross income.

(3) Payments made by a third party for sick pay as specified in Section 931.5.

(A) Any employer who receives a report of wages from a third-party payer as provided for in subdivisions (a) and (b) of Section 931.5 shall report those wages to the department as required under paragraph (2) of subdivision (a) of Section 1088.

(B) Any third-party payer described in Section 931.5 who fails to report wages to an employer as provided for in that section shall report those wages to the department as required under paragraph (2) of subdivision (a) of Section 1088.

(b) (1) A person or entity shall not be required to register with the Employment Development Department solely for the purpose of reporting wages subject to personal income tax pursuant to Section 1088 unless that registration is otherwise required by this code.

(2) A person or entity shall not be required to withhold any tax under Section 13020 for wages, as defined by this section, unless that person or entity is required to withhold tax for those wages as defined by Section 13009.

(Added by Stats. 1999, Ch. 144, Sec. 2. Effective January 1, 2000.)



13010

Withholding agent means any person required to deduct and withhold any tax under the provisions of Section 13020.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13011

The department shall retain the possession and control of all records, papers, offices, equipment, supplies, moneys, funds, appropriations, land, and other property real or personal held for the benefit or use of the Franchise Tax Board in the performance of the duties, powers, purposes, responsibilities, and jurisdiction of the Franchise Tax Board that were previously delegated by Section 15702.1 of the Government Code and that are vested in the department by Section 13000.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13013

All regulations heretofore adopted by the Franchise Tax Board pursuant to powers transferred to the department by this division and in effect immediately preceding the operative date of this division, shall remain in effect and shall be fully enforceable unless and until readopted, amended, or repealed by the director.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13014

This division does not apply to the payment of interest obligations not taxable under this division.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13015

The department is authorized to require such information with respect to persons subject to the taxes imposed by this division as is necessary or helpful in securing proper identification of such persons.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13016

When necessary to make effective the provisions of this division, the name and address of the recipient of income shall be furnished upon demand of the person paying the income.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13017

Unless otherwise specifically provided, the provisions of any law effecting changes in withholding under this division shall begin in the manner set forth by Section 18665 of the Revenue and Taxation Code.

(Amended by Stats. 1993, Ch. 877, Sec. 96. Effective October 6, 1993. Operative January 1, 1994, by Sec. 102 of Ch. 877.)



13018

(a) Except as otherwise provided by this division or other express provision of law, the information furnished or secured pursuant to this division shall be used solely for the purpose of administering the tax laws or other laws administered by the person or agency obtaining it. Any willful unauthorized inspection or unwarranted disclosure or use of the information by the person or agency, or the employees and officers thereof, is a misdemeanor. For purposes of this section, inspection means any examination of confidential information furnished or secured pursuant to this division.

(b) The department shall notify a taxpayer of any known incidents of willful unauthorized inspection or unwarranted disclosure or use of the taxpayer s confidential tax records, but only if criminal charges have been filed for the willful unauthorized inspection or unwarranted disclosure.

(Added by Stats. 1998, Ch. 623, Sec. 4. Effective January 1, 1999.)



13019

(a) (1) With respect to tax advice, the protections of confidentiality that apply to a communication between a client and an attorney, as set forth in Article 3 (commencing with Section 950) of Chapter 4 of Division 8 of the Evidence Code, also shall apply to a communication between a taxpayer and any federally authorized tax practitioner to the extent the communication would be considered a privileged communication if it were between a client and an attorney.

(2) Paragraph (1) may only be asserted in any noncriminal tax matter before the Employment Development Department.

(3) For purposes of this section:

(A) Federally authorized tax practitioner means any individual who is authorized under federal law to practice before the Internal Revenue Service if the practice is subject to federal regulation under Section 330 of Title 31 of the United States Code, as provided by federal law as of January 1, 2000.

(B) Tax advice means advice given by an individual with respect to a state tax matter, which may include federal tax advice if it relates to the state tax matter. For purposes of this subparagraph, federal tax advice means advice given by an individual within the scope of his or her authority to practice before the federal Internal Revenue Service on noncriminal tax matters.

(C) Tax shelter means a partnership or other entity, any investment plan or arrangement, or any other plan or arrangement if a significant purpose of that partnership, entity, plan, or arrangement is the avoidance or evasion of federal income tax.

(b) The privilege under subdivision (a) shall not apply to any written communication between a federally authorized tax practitioner and a director, shareholder, officer, or employee, agent, or representative of a corporation in connection with the promotion of the direct or indirect participation of the corporation in any tax shelter, or in any proceeding to revoke or otherwise discipline any license or right to practice by any governmental agency.

(c) This section shall be operative for communications made on or after the effective date of the act adding this section.

(Added by Stats. 2009, Ch. 411, Sec. 3. Effective October 11, 2009.)






CHAPTER 2. Withholding and Payment of Tax

13020

(a) (1) Every employer who pays wages to a resident employee for services performed either within or without this state, or to a nonresident employee for services performed in this state, shall deduct and withhold from those wages, except as provided in subdivision (c) and Sections 13025 and 13026, for each payroll period, a tax computed in that manner as to produce, so far as practicable, with due regard to the credits for personal exemptions allowable under Section 17054 of the Revenue and Taxation Code, a sum which is substantially equivalent to the amount of tax reasonably estimated to be due under Part 10 (commencing with Section 17001) of Division 2 of the Revenue and Taxation Code resulting from the inclusion in the gross income of the employee of the wages which were subject to withholding. The method of determining the amount to be withheld shall be prescribed by the Franchise Tax Board pursuant to Section 18663 of the Revenue and Taxation Code.

(2) For each payroll period ending on or after November 1, 2009, the sum shall comport with the changes made to Section 18663 of the Revenue and Taxation Code, by the act adding this paragraph.

(b) The department upon request may permit the use of accounting machines to calculate the proper amount to be deducted and withheld from wages, if the calculation produces an amount substantially equivalent to the amount of tax required to be withheld under subdivision (a).

(c) Withholding shall not be required by this section with respect to wages, salaries, fees, or other compensation paid by a corporation for services performed in California for that corporation to a nonresident corporate director for director services, including attendance at a board of directors meeting.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 15, Sec. 5. Effective October 23, 2009.)



13021

(a) Every employer required to withhold any tax under Section 13020 shall for each calendar quarter, whether or not wages or payments are paid in the quarter, file a withholding report, a quarterly return, as prescribed in subdivision (a) of Section 1088, and a report of wages in a form prescribed by the department, and pay over the taxes so required to be withheld. The report of wages shall include individual amounts required to be withheld under Section 13020 or withheld under Section 13028. Except as provided in subdivisions (c) and (d), the employer shall file a withholding report, a quarterly return, as prescribed in subdivision (a) of Section 1088, and a report of wages, and remit the total amount of income taxes withheld during the calendar quarter on or before the last day of the month following the close of the calendar quarter.

(b) Every employer electing to file a single annual return under subdivision (d) of Section 1110 shall report and pay any taxes withheld under Section 13020 on an annual basis within the time specified in subdivision (d) of Section 1110.

(c) (1) Effective January 1, 1995, whenever an employer is required, for federal income tax purposes, to remit the total amount of withheld federal income tax in accordance with Section 6302 of the Internal Revenue Code and regulations thereunder, and the accumulated amount of state income tax withheld is more than five hundred dollars ($500), the employer shall remit the total amount of income tax withheld for state income tax purposes within the number of business days as specified for withheld federal income taxes by Section 6302 of the Internal Revenue Code, and regulations thereunder.

(2) Effective January 1, 1996, the five hundred dollar ($500) amount referred to in paragraph (1) shall be adjusted annually as follows, based on the annual average rate of interest earned on the Pooled Money Investment Account as of June 30 in the prior fiscal year:

Average Rate of Interest

Greater than or equal to 9 percent:

$ 75

Less than 9 percent, but greater than or equal to
7 percent:

250

Less than 7 percent, but greater than or equal to
4 percent:

400

Less than 4 percent:

500

(d) (1) Notwithstanding subdivisions (a) and (c), for calendar years beginning prior to January 1, 1995, if in the 12-month period ending June 30 of the prior year the cumulative average payment made pursuant to this division or Section 1110, for eight-month periods, as defined under Section 6302 of the Internal Revenue Code and regulations thereunder, was fifty thousand dollars ($50,000) or more, the employer shall remit the total amount of income tax withheld within three banking days following the close of each eight-month period, as described by Section 6302 of the Internal Revenue Code and regulations thereunder. For purposes of this subdivision, payment shall be made by electronic funds transfer in accordance with Section 13021.5, for one calendar year beginning on January 1. Payment is deemed complete on the date the electronic funds transfer is initiated if settlement to the state s demand account occurs on or before the banking day following the date the transfer is initiated. If settlement to the state s demand account does not occur on or before the banking day following the date the transfer is initiated, payment is deemed complete on the date settlement occurs. The department shall, on or before October 31 of the prior year, notify all employers required to make payment by electronic funds transfer of these requirements.

(2) Notwithstanding subdivisions (a) and (c), for calendar years beginning on or after January 1, 1995, if in the 12-month period ending June 30 of the prior year, the cumulative average payment made pursuant to this division or Section 1110 for any deposit periods, as described under Section 6302 of the Internal Revenue Code and regulations thereunder, was twenty thousand dollars ($20,000) or more, the employer shall remit the total amount of income tax withheld within the number of business days as specified for federal income taxes by Section 6302 of the Internal Revenue Code and regulations thereunder. For purposes of this subdivision, payment shall be made by electronic funds transfer in accordance with Section 13021.5, for one calendar year beginning on January 1. Payment is deemed complete on the date the electronic funds transfer is initiated if settlement to the state s demand account occurs on or before the business day following the date the transfer is initiated. If settlement to the state s demand account does not occur on or before the business day following the date the transfer is initiated, payment is deemed complete on the date settlement occurs. The department shall, on or before October 31 of the prior year, notify all employers required by this paragraph to make payments by electronic funds transfer of these requirements.

(3) Notwithstanding paragraph (2), effective January 1, 1995, electronic funds transfer payments that are subject to the one-day deposit rule, as described by Section 6302 of the Internal Revenue Code and regulations thereunder, shall be deemed timely if the payment settles to the state s demand account within three business days after the date the employer meets the threshold for the one-day deposit rule.

(4) Any taxpayer required to remit payments pursuant to paragraphs (1) and (2) may request from the department a waiver of those requirements. The department may grant a waiver only if it determines that the particular amounts paid in excess of fifty thousand dollars ($50,000) or twenty thousand dollars ($20,000), as stated in paragraphs (1) and (2), respectively, were the result of an unprecedented occurrence for that employer, and were not representative of the employer s cumulative average payment in prior years.

(5) A state agency required to remit payments pursuant to paragraphs (1) and (2) may request a waiver of those requirements from the department. The department may grant a waiver if it determines that there will not be a negative impact on the interest earnings of the General Fund. If there is a negative impact to the General Fund, the department may grant a waiver if the requesting state agency follows procedures designated by the department to mitigate the impact to the General Fund.

(e) An employer not required to make payment pursuant to subdivision (d) may elect to make payment by electronic funds transfer in accordance with Section 13021.5 under the following conditions:

(1) The election shall be made in a form, and shall contain information, as prescribed by the director, and shall be subject to approval by the department.

(2) If approved, the election shall be effective on the date specified in the notification to the employer of approval.

(3) The election shall be operative from the date specified in the notification of approval, and shall continue in effect until terminated by the employer or the department.

(4) Funds remitted by electronic funds transfer pursuant to this subdivision shall be deemed complete in accordance with subdivision (d) or as deemed appropriate by the director to encourage use of this payment method.

(f) Notwithstanding Section 1112, interest and penalties shall not be assessed against an employer that remits at least 95 percent of the amount required by subdivision (c) or (d) if the failure to remit the full amount is not willful and any remaining amount due is paid with the next payment. The director may allow any employer to submit the amounts due from multiple locations upon a showing that those submissions are necessary to comply with subdivision (c) or (d).

(g) The department may, if it believes that action is necessary, require any employer to make the report or return required by this section and pay to it the tax deducted and withheld at any time, or from time to time but no less frequently than provided for in subdivision (a).

(h) An employer required to withhold any tax and that is not required to make payment under subdivision (c) shall remit the total amount of income tax withheld during each month of each calendar quarter, on or before the 15th day of the subsequent month if the income tax withheld for any of the three months or, cumulatively for two or more months, is three hundred fifty dollars ($350) or more.

(i) For purposes of subdivisions (a), (c), and (h), payment is deemed complete when it is placed in a properly addressed envelope, bearing the correct postage, and it is deposited in the United States mail.

(j) (1) In addition to the withholding report, quarterly return, and report of wages described in subdivision (a), each employer shall file with the director an annual reconciliation return showing the amount required to be withheld under Section 13020, and any other information the director shall prescribe. This annual reconciliation return shall be due on the first day of January following the close of the prior calendar year and shall become delinquent if not filed on or before the last day of that month.

(2) The requirement to file the annual reconciliation return for the prior calendar year under this subdivision shall not apply to the 2012 calendar year and thereafter.

(k) The requirement in subdivision (a) to file a quarterly return shall begin with the first calendar quarter of the 2011 calendar year.

(l) The changes made to this section by the act adding this subdivision shall apply on and after January 1, 2013.

(Amended by Stats. 2012, Ch. 783, Sec. 18. Effective January 1, 2013.)



13021.5

(a) Electronic funds transfer means a transfer of funds, other than a transaction originated by check, draft, or similar paper instrument, that is initiated through an electronic terminal, telephonic instrument, or computer or magnetic tape, so as to order, instruct, or authorize a financial institution to debit or credit an account. Electronic funds transfers shall be accomplished by an automated clearinghouse debit, an automated clearinghouse credit, Fedwire, or by other specific electronic funds transfer methods approved in advance by the department.

(b) Automated clearinghouse means a federal reserve bank, or an organization established in agreement with the National Automated Clearing House Association, that operates as a clearinghouse for transmitting or receiving entries between banks and/or bank accounts and which authorizes an electronic transfer of funds between those banks or bank accounts.

(c) Automated clearinghouse debit means a transaction in which the state, through its designated depository bank, originates an automated clearinghouse transaction debiting the employer s bank account and crediting the state s bank account for the amount of tax. Banking costs incurred for the automated clearinghouse debit transaction shall be paid by the state.

(d) Automated clearinghouse credit means an automated clearinghouse transaction in which the employer, through its own bank, originates an entry crediting the state s bank account and debiting its own bank account. Banking costs incurred for the automated clearinghouse credit transaction charged to the employer and to the state shall be paid by the employer.

(e) Fedwire means a transaction originated by the employer and utilizing the national electronic payment system to transfer funds through the federal reserve banks, pursuant to which the employer debits its own bank account and credits the state s bank account. Electronic funds transfer payments may be made by Fedwire only if prior approval is obtained from the department and payment cannot, for good cause, be made pursuant to subdivision (a). Banking costs incurred for the Fedwire transaction charged to the employer and to the state shall be paid by the employer.

(f) Business day means any day other than a Saturday, Sunday, legal holiday as recognized by the Internal Revenue Service, statewide legal holiday as recognized by the State of California pursuant to Section 6700 of the Government Code, or a day in which the department is closed pursuant to Section 12b of the Code of Civil Procedure.

(g) Settlement date means the date on which an exchange of funds with respect to an entry is reflected on the books of the Federal Reserve Bank.

(h) For the purposes of Section 13021, the cumulative average payment means the cumulative dollar amount of deposits divided by the number of payments submitted during a given period. For the purposes of this section, the cumulative average payment may also be defined as a single annual deposit, when only one payment is made during the 12-month period ending June 30.

(Amended by Stats. 2012, Ch. 783, Sec. 19. Effective January 1, 2013.)



13022

In determining the amount to be deducted and withheld under Section 13020, the wages may, at the election of the employer, be computed to the nearest dollar.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13023

The department may, by regulation, permit employers to estimate the wages which will be paid to any employee in any quarter of the calendar year, to determine the amount to be deducted and withheld upon each payment of wages to such employee during such quarter as if the appropriate average of the wages so estimated constituted the actual wages paid, and to deduct and withhold upon any payment of wages to such employee, during such quarter such amount as may be necessary to adjust the amount actually deducted and withheld upon the wages of such employee during such quarter to the amount that would be required to be deducted and withheld during such quarter if the payroll period of the employee were quarterly.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13024

The department may provide by authorized regulation, under such conditions and to such extent as it deems proper, for withholding in addition to that otherwise required under Section 13020 in cases in which the employer and employee agree to such additional withholding. Such additional withholding shall for all purposes be considered a tax required to be deducted and withheld under this division.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13025

In the case of remuneration paid in any medium other than cash for services performed by an individual as a retail salesperson for a person where the service performed by such individual for such person is ordinarily performed for remuneration solely by way of cash commission an employer shall not be required to deduct or withhold any tax under this division with respect to such remuneration, if such employer files with the department such information with respect to such remuneration as the department may prescribe by regulation.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13026

An employer shall not be required to deduct and withhold any tax under this division upon a payment of wages (except wages exempt from federal income tax but not exempt under this division) to an employee if there is in effect with respect to such payment a withholding exemption certificate, in such form and containing such other information as the department may prescribe, furnished to the employer by the employee certifying that the employee

(a) Incurred no liability for federal income tax imposed under subtitle A of the Internal Revenue Code of 1954 for his or her preceding taxable year, and

(b) Anticipates that he or she will incur no liability for federal income tax imposed under subtitle A of the Internal Revenue Code of 1954 for his or her current taxable year.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13027

In the case of tips which constitute wages, subdivision (a) of Section 13020 shall be applicable only to such tips as are included in a written statement furnished to the employer pursuant to Section 13055, and only to the extent that the tax can be deducted and withheld by the employer, at or after the time such statement is so furnished and before the close of the calendar year in which such statement is furnished, from such wages of the employee (excluding tips, but including funds turned over by the employee to the employer for the purpose of such deduction and withholding) as are under the control of the employer. An employer who is furnished by an employee a written statement of tips (received in a calendar month) pursuant to Section 13055 to which paragraph (2) of subdivision (n) of Section 13009 is applicable may deduct and withhold the tax with respect to such tips from any wages of the employee (excluding tips) under his or her control, even though at the time such statement is furnished the total amount of the tips included in statements furnished to the employer as having been received by the employee in such calendar month in the course of his or her employment by the employer is less than twenty dollars ($20). Such tax shall not at any time be deducted and withheld in any amount which exceeds the aggregate of such wages and funds.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13028

(a) For purposes of this division (and so much of Part 10 (commencing with Section 17001) and Part 10.2 (commencing with Section 18401) of Division 2 of the Revenue and Taxation Code as relates to this division) pensions, annuities, and other deferred income, as described in Section 3405 of the Internal Revenue Code, are wages and subject to withholding under this division. Amounts withheld shall be treated as if the amounts are withheld by an employer for a payroll period and only amounts withheld shall be reported to the department pursuant to Section 1088 and Section 13021.

(b) If an individual makes an election under Section 3405(a)(2) or Section 3405(b)(2) of the Internal Revenue Code not to have tax withheld, that election shall apply to withholding under this division, unless the individual elects, with the consent of the payer, to have those payments subject to withholding under this division. If an individual has not made an election under Section 3405(a)(2) or Section 3405(b)(2) of the Internal Revenue Code, that individual may elect to exclude those payments from withholding under this division. Elections provided in this subdivision shall be made pursuant to regulations of the director.

(c) Where Section 3405 of the Internal Revenue Code provides that tables or other computational procedures shall be prescribed by the Secretary of the Treasury, for the purposes of this division, any of the following amounts may be withheld, upon election of the payer:

(1) An amount determined by the method prescribed under Section 13020.

(2) A designated dollar amount as requested by the payee.

(3) Ten percent of the amount of federal withholding computed pursuant to Section 3405 of the Internal Revenue Code.

(d) Where the amount of withholding computed pursuant to subdivision (c) is less than ten dollars ($10) per month, the payer shall not be required to withhold that amount.

(e) This section shall not apply to pensions, annuities, and other deferred income of payees with addresses outside this state, as shown on the most current records of the payer.

(f) The department shall, in consultation with the affected payers and payees, issue regulations to implement this section.

Those regulations shall provide for delay (but not beyond July 1, 1987) of the application of this section with respect to any payer or class of payers until that time as the payers are able to comply without undue hardship with the requirements of this section. In that case, no retroactive compliance shall be required.

(Amended by Stats. 2002, Ch. 29, Sec. 17. Effective January 1, 2003.)



13028.1

If the director determines that nonpayment of tax by a nonresident under the income tax laws of this state may occur, the director shall notify the payer of payments described in subdivision (a) of Section 13028 that withholding shall be made from those payments. Upon notice from the director, the payer shall withhold from those payments as if they were subject to Section 13020. The director shall also notify the payee that withholding has been ordered pursuant to this section, and the reason for his or her determination that nonpayment of tax may occur.

(Added by Stats. 1985, Ch. 159, Sec. 23. Effective July 8, 1985. Operative July 1, 1986, by Sec. 27 of Ch. 159.)



13028.5

(a) For purposes of this division (and so much of Part 10 (commencing with Section 17001) and Part 10.2 (commencing with Section 18401) of Division 2 of the Revenue and Taxation Code as relates to this division) any supplemental unemployment compensation benefit paid to an individual shall be treated as if it were a payment of wages by an employer to an employee for a payroll period.

(b) For purposes of subdivision (a), supplemental unemployment compensation benefits means amounts which are paid to an employee, pursuant to a plan to which the employer is a party, because of an employee s involuntary separation from employment (whether or not that separation is temporary), resulting directly from a reduction in force, the discontinuance of a plant or operation, or other similar conditions, but only to the extent those benefits are includable in the employee s gross income.

(Amended by Stats. 1993, Ch. 31, Sec. 72. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



13028.6

(a) For purposes of this division (and so much of Part 10 (commencing with Section 17001) and Part 10.2 (commencing with Section 18401) of Division 2 of the Revenue and Taxation Code as relates to this division), any payment to an individual of sick pay which does not constitute wages (determined without regard to this subdivision), if at the time the payment is made a request that such sick pay be subject to withholding under this division is in effect, shall be treated as if it were a payment of wages by an employer to an employee for a payroll period.

(b) For purposes of this subdivision, sick pay means any amount which satisfies both of the following:

(1) Is paid to an employee pursuant to a plan to which the employer is a party.

(2) Constitutes remuneration or a payment in lieu of remuneration for any period during which the employee is temporarily absent from work on account of sickness or personal injuries.

(c) If a payee makes a request that any sick pay be subject to withholding under this chapter, the amount to be deducted and withheld under this chapter from any payment to which that request applies shall be an amount (not less than a minimum amount determined by the Franchise Tax Board) specified by the payee in that request. The amount deducted and withheld with respect to a payment which is greater or less than a full payment shall bear the same relation to the specified amount as that payment bears to a full payment.

(1) A request that any sick pay be subject to withholding under this chapter shall satisfy all of the following:

(A) Shall be made by the payee in writing to the person making the payments and shall contain the social security number of the payee.

(B) Shall specify the amount to be deducted and withheld from each full payment.

(C) Shall take effect with respect to payments made more than seven days after the date on which that request is furnished to the payer, or as the department shall by regulations prescribe. That request may be changed or terminated by furnishing to the person making the payments a written statement of change or termination which shall take effect in the same manner as provided in the preceding sentence. At the election of the payer, any such request (or statement of change or revocation) may take effect earlier than as provided in this subparagraph.

(2) Any sick pay paid pursuant to a collective bargaining agreement between employee representatives and one or more employers which contains a provision specifying that this paragraph is to apply to sick pay paid pursuant to that agreement and contains a provision for determining the amount to be deducted and withheld from each payment of that sick pay as follows:

(A) The requirement of paragraph (3) of subdivision (a) that a request for withholding be in effect shall not apply.

(B) Except as provided in Section 13026, the amounts to be deducted and withheld under this chapter shall be determined in accordance with that agreement.

The preceding sentence shall not apply with respect to sick pay paid pursuant to any agreement to any individual, unless the social security number of that individual is furnished to the payer and the payer is furnished with that information as is necessary to determine whether the payment is pursuant to the agreement and to determine the amount to be deducted and withheld.

(Amended by Stats. 1993, Ch. 31, Sec. 73. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



13029

The department may by authorized regulations provide for withholding

(a) From remuneration for services performed by an employee for his or her employer which (without regard to this section) does not constitute wages, and

(b) From any other type of payment with respect to which the department finds that withholding would be appropriate under the provisions of this division,

if the employer and the employee, or in the case of any other type of payment the person making and the person receiving the payment, agree to the withholding. The agreement shall be made in the form and manner as the department may by authorized regulations provide. For purposes of this division (and so much of Part 10 (commencing with Section 17001) and Part 10.2 (commencing with Section 18401) of Division 2 of the Revenue and Taxation Code as relates to this division) remuneration or other payments with respect to which the agreement is made shall be treated as if they were wages paid by an employer to an employee to the extent that the remuneration is paid or other payments are made during the period for which the agreement is in effect.

(Amended by Stats. 1993, Ch. 31, Sec. 74. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)



13030

If wages are paid with respect to a period which is not a payroll period, the amount to be deducted and withheld shall be that applicable in the case of a miscellaneous payroll period containing a number of days, including Sundays and holidays, equal to the number of days in the period with respect to which such wages are paid. In any case in which wages are paid by an employer without regard to any payroll period or other period, the amount to be deducted and withheld shall be that applicable in the case of a miscellaneous payroll period containing a number of days equal to the number of days, including Sundays and holidays, which have elapsed since the date of the last payment of such wages by such employer during the calendar year, or the date of commencement of employment with such employer during such year, or January 1st of such year, whichever is the later. In any case in which the period of time described, or the time prescribed in the preceding sentence in respect of any wages, is less than one week, the department may by authorized regulation permit an employer, in computing the tax required to be deducted and withheld, to use the excess of the aggregate of the wages paid to the employee during the calendar week over the withholding exemption allowed by Section 13020 for a weekly payroll period.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13031

If the remuneration paid by an employer to an employee for services performed during one-half or more of any payroll period of not more than 31 consecutive days constitutes wages, all the remuneration paid by such employer to such employee for such period shall be deemed to be wages, but if the remuneration paid by an employer to an employee for services performed during more than one-half of any such payroll period does not constitute wages, then none of the remuneration paid by such employer to such employee for such period shall be deemed to be wages.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)






CHAPTER 3. Withholding Exemptions

13040

(a) An employer shall use the exemption certificate filed by the employee with the employer in such form and containing such information as the department may prescribe, for determining the number of withholding exemptions to be allowed in computing the tax required to be deducted and withheld under Section 13020. However, if the employer cannot determine the employee s marital status from the exemption certificate the employee shall be considered unmarried.

(b) No withholding exemptions shall be allowed until the employee files a new withholding exemption certificate if the department finds that the withholding exemption certificate filed under this division does not properly reflect the number of exemptions allowable and so advises the employer in writing.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13041

The number and amount of withholding exemptions allowed shall be based upon the persons claimed in a withholding exemption certificate in effect under Section 13040, except that if no such certificate is in effect, the number of withholding exemptions claimed shall be considered to be zero.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13042

A new withholding exemption certificate filed under this division in cases in which a previous certificate was in effect shall take effect with respect to the first payment of wages made on or after the first status determination date which occurs at least 30 days from the date on which such certificate is so furnished, except that at the election of the employer such certificate may be made effective with respect to any payment of wages made on or after the date on which such certificate is so furnished.

For purposes of this section, status determination date, means January 1, May 1, July 1, and October 1, of each year.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13043

(a) The amount to be deducted and withheld under this division shall be prescribed pursuant to Section 18663 of the Revenue and Taxation Code when a payment of wages is made to an employee by an employer in any of the following cases:

(1) With respect to a payroll period or other period, any part of which is included in a payroll period or other period with respect to which wages are also paid to the employee by the employer.

(2) Without regard to any payroll period or other period, but on or prior to the expiration of a payroll period or other period with respect to which wages are also paid to the employee by the employer.

(3) With respect to a period beginning in one and ending in another calendar year.

(4) Through an agent, fiduciary, or other person who also has the control, receipt, custody, or disposal of, or pays, the wages payable by another employer to the employee.

(b) For purposes of this section, an employee s remuneration may consist of wages paid for a payroll period and supplemental wages.

Supplemental wages include, but are not limited to, bonus payments, overtime payments, commissions, sales awards, back pay including retroactive wage increases, and reimbursements for nondeductible moving expenses that are paid for the same or different period, or without regard to a particular period.

(c) When any supplemental wages are paid subsequent to the payment of regular wages, the employer may determine the personal income tax to be withheld from supplemental wages paid by (1) using a flat percentage rate pursuant to subdivision (b) of Section 18663 of the Revenue and Taxation Code without allowance for exemptions and credits and without reference to any regular payment of wages, or (2) adding the supplemental wages to the regular wages paid the employee and computing the personal income tax to be withheld on the whole amount (the computed tax minus the tax withheld from the regular wages shall be withheld from the supplemental wages). Where supplemental wages are paid at the same time as regular wages, the personal income tax to be withheld shall be computed on the total of the supplemental and regular wages and shall be determined as if the total of the supplemental wages and the regular wages constituted a single wage payment for the regular payroll period.

(d) For stock options and bonus payments that constitute wages paid on or after January 1, 2002, the employer may determine the personal income tax to be withheld from the stock options and bonus payments paid by either (1) using a flat percentage rate pursuant to subdivision (c) of Section 18663 of the Revenue and Taxation Code, without allowance for exemptions and credits and without reference to any regular payment of wages, or (2) adding the stock options and bonus payments to the regular wages paid the employee and computing the personal income tax to be withheld on the whole amount (the computed tax minus the tax withheld from the regular wages shall be withheld from the stock options and bonus payments). Where the stock options and bonus payments are paid at the same time as regular wages, the personal income tax to be withheld shall be computed on the total of the stock options and bonus payments and regular wages, and shall be determined as if the total of the stock options and bonus payments and the regular wages constituted a single wage payment for the regular payroll period.

(Amended by Stats. 2002, Ch. 488, Sec. 13. Effective September 12, 2002.)






CHAPTER 4. Reports, Returns, and Statements

13050

(a) Every employer or person required to deduct and withhold from an employee a tax under Section 986, 3260, or 13020, or who would have been required to deduct and withhold a tax under Section 13020 (determined without regard to Section 13025) if the employee had claimed no more than one withholding exemption, shall furnish to each employee in respect of the remuneration paid by the person to the employee during the calendar year, on or before January 31 of the succeeding year, or, if his or her employment is terminated before the close of the calendar year, on the day on which the last payment of remuneration is made, a written statement showing all of the following:

(1) The name of the person.

(2) The name of the employee, and his or her social security or identifying number if wages have been paid.

(3) The total amount of wages subject to personal income tax, as defined by Section 13009.5.

(4) The total amount deducted and withheld as tax under Section 13020.

(5) The total amount of worker contributions paid by the employee pursuant to Section 986.

(6) The total amount of worker contributions paid by the employee pursuant to Section 3260.

(7) The total amount of elective deferrals (within the meaning of Section 402(g)(3) of the Internal Revenue Code) and compensation deferred pursuant to Section 457 of the Internal Revenue Code.

(b) The statement required to be furnished pursuant to this section in respect of any remuneration shall be furnished at other times, shall contain other information, and shall be in a form, as the department may by authorized regulations prescribe.

(c) If, during any calendar year, any person makes a payment of third-party sick pay to an employee, that person shall, on or before January 15 of the succeeding year, furnish a written statement to the employer in respect of whom the payment was made showing all of the following:

(1) The name and, if there is withholding under this division, the social security number of that employee.

(2) The total amount of the third-party sick pay paid to that employee during the calendar year.

(3) The total amount, if any, deducted and withheld from that sick pay under this division. For purposes of the preceding sentence, the term third-party sick pay means any sick pay, as defined in subdivision (b) of Section 13028.6, which does not constitute wages for purposes of this division, determined without regard to subdivision (a) of Section 13028.6.

(A) For purposes of Chapter 10 (commencing with Section 2101) of Part 1 of Division 1, the statements required to be furnished by this subdivision shall be treated as statements required under this section to be furnished to employees.

(B) Every employer who receives a statement under this subdivision with respect to sick pay paid to any employee during any calendar year shall, on or before January 31 of the succeeding year, furnish a written statement to that employee showing all of the information shown on the statement furnished under this subdivision.

(d) The Franchise Tax Board shall be allowed access to the information filed with the department pursuant to this section.

(Amended by Stats. 2010, Ch. 719, Sec. 63. Effective October 19, 2010.)



13052

Any person or employer required under Section 13050 to furnish a statement to an employee who furnishes a false or fraudulent statement, or who fails to furnish a statement in the manner, at the time, and showing the information required under Section 13050, or regulations prescribed thereunder, shall for each such failure, unless due to reasonable cause, pay a penalty of fifty dollars ($50). The penalty shall be assessed and collected in the same manner as the tax.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13052.5

(a) In addition to the penalty imposed by Section 19183 of the Revenue and Taxation Code (relating to failure to file information returns), if any person, or entity fails to report amounts paid as remuneration for personal services as required under Section 13050 of this code or Section 6041A of the Internal Revenue Code on the date prescribed thereof (determined with regard to any extension of time for filing), that person or entity may be liable for a penalty determined under subdivision (b).

(b) For purposes of subdivision (a), the amount determined under this subdivision is the maximum rate under Section 17041 of the Revenue and Taxation Code multiplied by the unreported amounts paid as remuneration for personal services.

(c) The penalty imposed by subdivision (a) shall be assessed against that person or entity required to file a return under Section 13050 of this code or Section 6041A of the Internal Revenue Code.

(d) Sections 1221 and 1222 of the Unemployment Insurance Code shall not apply to assessments imposed by this section.

(e) The penalty imposed under this section shall be in lieu of the penalty imposed under Section 19175 of the Revenue and Taxation Code. In the event that a penalty is imposed under both this section and Section 19175 of the Revenue and Taxation Code, only the penalty imposed under this section shall apply.

(f) The penalty imposed by this section may be assessed in lieu of, or in addition to, the penalty imposed by Section 13052 with respect to the failure to furnish a withholding statement to an employee.

(Amended by Stats. 2002, Ch. 29, Sec. 19. Effective January 1, 2003.)



13055

Every employee who, in the course of his or her employment by an employer, receives in any calendar month tips which are wages shall report all such tips in one or more written statements furnished to his or her employer on or before the 10th day following such month. Such statements shall be furnished by the employee under such authorized regulations, at such other times before such 10th day, and in such form and manner as may be prescribed by the department.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13056

(a) When required by authorized regulations prescribed by the department:

(1) Any person or employer required under the authority of this division to make a return, report, statement, or other document shall include in the return, report, statement, or other document the identifying number as may be prescribed for securing proper identification of the person.

(2) Any person with respect to whom a return, report, statement, or other document is required under the authority of this division to be made by another person shall furnish to the other person the identifying number as may be prescribed for securing his or her proper identification.

(3) Any person or employer required under the authority of this division to make a return, report, statement, or other document with respect to another person shall request from the other person, and shall include in the return, report, statement, or other document, the identifying number as may be prescribed for securing proper identification of the other person.

(b) (1) Except as provided in paragraph (2), a return or report of any person with respect to his or her liability for tax, or any statement or other document in support thereof, shall not be considered for purposes of paragraphs (2) and (3) of subdivision (a) as a return, report, statement, or other document with respect to another person.

(2) For purposes of paragraphs (2) and (3) of subdivision (a), a return or report of an estate or trust with respect to its liability for tax, and any statement or other document in support thereof, shall be considered as a return, report, statement, or other document with respect to each beneficiary of the estate or trust.

(c) For purposes of this section, the department is authorized to require the information that may be necessary to assign an identifying number to any person.

(Amended by Stats. 1994, Ch. 1049, Sec. 31. Effective January 1, 1995.)



13057

(a) If any person who is required by regulations prescribed under Section 13056 to provide a required identifying number fails without good cause to comply with that requirement at the time prescribed by the regulations, the person shall pay a penalty of five dollars ($5) for each failure:

(1) To include his or her identifying number in any return, report, statement, or other document.

(2) To furnish his or her identifying number to another person.

(3) To include in any return, report, statement, or other document made with respect to another person the identifying number of the other person.

(4) To furnish any other agency s taxpayer identification number.

(b) The penalty under this section shall be assessed and collected in the same manner as the tax.

(Amended by Stats. 1994, Ch. 1049, Sec. 32. Effective January 1, 1995.)



13058

Except as otherwise provided by the department, any return, report, statement, or other document required to be made under any provision of this division or authorized regulations shall contain, or be verified by, a written declaration that it is made under the penalty of perjury. The returns, reports, and all other returns, reports, statements, or other documents or copies thereof required by this division, shall be in the form as the department may from time to time prescribe, and shall be filed with the department. The department shall prepare blank forms for the returns, reports, declarations, statements, or other documents and shall distribute them throughout the state and furnish them upon application. Failure to receive or secure the form does not relieve any employer or person from making any return, report, statement, or other document required.

(Amended by Stats. 1994, Ch. 1049, Sec. 33. Effective January 1, 1995.)



13059

If the Governor declares a state of emergency, the director may extend the time requirements for filing returns, reports, and statements required by this chapter. The extension granted by the director pursuant to this section shall only apply to employers prevented by the conditions giving rise to the state of emergency from timely filing their returns, reports, and statements of wages or timely payment of the taxes due.

(Added by Stats. 1993, Ch. 402, Sec. 7. Effective January 1, 1994.)






CHAPTER 5. Collections

13070

(a) The employer shall be liable for the payment of the tax required to be deducted and withheld under Section 13020, and shall not be liable to any person for the amount of such payment.

(b) Whenever any employer or person has withheld any amount pursuant to this division, the amount so withheld shall be held to be a special fund in trust for the State of California.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13071

If the employer, in violation of the provisions of this division, fails to deduct and withhold the tax under this division, and thereafter the tax against which the tax may be credited is paid or the taxpayer reports to the Franchise Tax Board the wages or gross income against which the tax would have been imposed, the tax so required to be deducted and withheld shall not be collected from the employer, but this section shall in no case relieve the employer from liability for any penalties or additions to the tax otherwise applicable with respect to the failure to deduct and withhold.

(Amended by Stats. 1993, Ch. 402, Sec. 8. Effective January 1, 1994.)



13072

The department may by notice, served personally or by first-class mail, require any employer, person, officer or department of the state, political subdivision or agency of the state, including the Regents of the University of California, a city organized under a freeholders charter, or a political body not a subdivision or agency of the state, having in their possession, or under their control, any credits or other personal property or other things of value, belonging to a taxpayer or to an employer or person who has failed to withhold and transmit amounts due pursuant to Section 13070 or 13073 to withhold, from such credits or other personal property or other things of value, the amount of any tax, interest, or penalties due from the taxpayer or the amount of any liability incurred by such employer or person for failure to withhold and transmit amounts due from a taxpayer and to transmit the amount withheld to the department at such times as it may designate.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13073

Any employer or person failing to withhold the amount due from any taxpayer and to transmit the same to the department after service of a notice pursuant to Section 13072 is liable for such amounts.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13074

Any employer or person required to withhold and transmit any amount pursuant to this division shall comply with the requirement without resort to any legal or equitable action in a court of law or equity. Any employer or person paying to the department any amount required by it to be withheld is not liable therefor to the person from whom withheld unless the amount withheld is refunded to the withholding agent.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13075

Whenever, under any provision of this division, service is authorized upon the state of any notice to withhold, unless expressly exempted from the provisions of this section, such service to be effective must, in addition to any other requirements, be made on the state agency owing the obligation prior to the time such agency presents the claim for payment thereof to the State Controller.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13076

If the employer is the United States, or this state, or any political subdivision thereof, including the Regents of the University of California, a city organized under a freeholders charter, or any agency or instrumentality of any one or more of the foregoing, the return of the amount deducted and withheld upon any wages may be made by any officer or employee of the United States, or of such state, city organized under a freeholders charter, or political subdivision, or of such agency or instrumentality, as the case may be, having control of the payment of such wages, or appropriately designated for that purpose.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)



13077

(a) For purposes of Sections 13020 and 13070, if a lender, surety, or other person, who is not an employer under such sections with respect to an employee or group of employees, pays wages directly to such an employee or group of employees, employed by one or more employers, or to an agent on behalf of such employee or employees, such lender, surety, or other person shall be liable in his or her own person and estate to the State of California in a sum equal to the taxes (together with interest) required to be deducted and withheld from such wages by such employer.

(b) If a lender, surety, or other person supplies funds to or for the account of an employer for the specific purpose of paying wages of the employees of such employer, with actual notice or knowledge that such employer does not intend to or will not be able to make timely payment or deposit of the amounts of tax required by this part to be deducted and withheld by such employer from such wages, such lender, surety, or other person shall be liable in his or her own person and estate to the State of California in a sum equal to the taxes (together with interest) which are not paid over to the State of California by such employer with respect to such wages. However, the liability of such lender, surety, or other person shall be limited to an amount equal to 25 percent of the amount so supplied to or for the account of such employer for such purpose.

(c) Any amounts paid to the State of California pursuant to this section shall be credited against the liability of the employer.

(Added by Stats. 1980, Ch. 1007, Sec. 64. Operative July 1, 1981, by Sec. 67 of Ch. 1007.)






CHAPTER 6. Violations

13101

(a) In addition to any criminal penalty provided by law, if any individual makes a statement under Section 13040, 13041, or 13042 which results in a decrease in the amounts deducted and withheld under this division, and as of the time the statement was made, there was no reasonable basis for the statement, the individual shall pay a penalty of five hundred dollars ($500) for the statement.

(b) The department may waive, in whole or in part, the penalty imposed under subdivision (a) if the taxes imposed with respect to the individual under Part 10 (commencing with Section 17001) of Division 2 of the Revenue and Taxation Code for the taxable year are equal to or less than the sum of both of the following:

(1) The credits against those taxes allowed by Sections 17052.1 through 17053.7 and Section 19002.

(2) The payments of estimated tax which are considered payments on account of those taxes.

(c) Article 11 (commencing with Section 1221) of Chapter 4 of Part 1, relating to administrative appellate review, shall not apply to the assessment or collection of any penalty imposed by subdivision (a).

(d) This section shall apply to acts and failures to act after December 31, 1981.

(Amended by Stats. 1993, Ch. 31, Sec. 77. Effective June 16, 1993. Operative January 1, 1994, by Sec. 83 of Ch. 31.)









DIVISION 7. CALIFORNIA WORKFORCE INVESTMENT ACT

CHAPTER 1. General Provisions

14000

(a) The Legislature finds and declares that, in order for California to remain prosperous and globally competitive, it needs to have a well-educated and highly skilled workforce.

(b) The Legislature finds and declares that the following principles shall guide the state s workforce investment system:

(1) Workforce investment programs and services shall be responsive to the needs of employers, workers, and students by accomplishing the following:

(A) Preparing California s students and workers with the skills necessary to successfully compete in the global economy.

(B) Producing greater numbers of individuals who obtain industry-recognized certificates and degrees in competitive and emerging industry sectors and filling critical labor market skills gaps.

(C) Adapting to rapidly changing local and regional labor markets as specific workforce skill requirements change over time.

(D) Preparing workers for good-paying jobs that foster economic security and upward mobility.

(2) State and local workforce investment boards are encouraged to collaborate with other public and private institutions, including businesses, unions, nonprofit organizations, kindergarten and grades 1 to 12, inclusive, career technical education programs, adult career technical education and basic skills programs, community college career technical education and basic skills programs, entrepreneurship training programs, where appropriate, the California Community Colleges Economic and Workforce Development Program, and the Employment Training Panel, to better align resources across workforce education and training service delivery systems and build a well-articulated workforce investment system by accomplishing the following:

(A) Adopting local and regional training and education strategies that build on the strengths and fill the gaps in the education and workforce development pipeline in order to address the needs of job seekers, workers, and employers within regional labor markets by supporting sector strategies.

(B) Leveraging resources across education and workforce training delivery systems to build career pathways and fill critical skills gaps.

(3) Workforce investment programs and services shall be data driven and evidence based when setting priorities, investing resources, and adopting practices.

(4) Workforce investment programs and services shall develop strong partnerships with the private sector, ensuring industry involvement in needs assessment, planning, and program evaluation.

(A) Workforce investment programs and services shall encourage industry involvement by developing strong partnerships with an industry s employers and the unions that represent the industry s workers.

(B) Workforce investment programs and services may consider the needs of employers and businesses of all sizes, including large, medium, small, and microenterprises, when setting priorities, investing resources, and adopting practices.

(5) Workforce investment programs and services shall be outcome oriented and accountable, measuring results for program participants, including, but not limited to, outcomes related to program completion, employment, and earnings.

(6) Programs and services shall be accessible to employers, the self-employed, workers, and students who may benefit from their operation, including individuals with employment barriers, such as persons with economic, physical, or other barriers to employment.

(Amended by Stats. 2013, Ch. 562, Sec. 1. Effective January 1, 2014. See conditional termination clause in Section 14007.)



14002

(a) The Legislature finds and declares that screening designed to detect unidentified disabilities, including learning disabilities, improves workforce preparation and enhances the use of employment and training resources.

(b) Section 134(d)(2) of the federal Workforce Investment Act (29 U.S.C. Sec. 2864(d)(2)) allows for the use of funds for initial assessment of skill levels, aptitudes, abilities and support services, and Section 134(d)(3) of that act (29 U.S.C. Sec. 2864(d)(3)) allows for comprehensive and specialized assessments of skill levels and service needs, including, but not limited to, diagnostic testing and the use of other assessment tools and in-depth interviewing and evaluation to identify employment barriers and appropriate employment goals.

(c) The Legislature encourages one-stop career centers to maximize the use of Workforce Investment Act resources and other federal and state workforce development resources for screening designed to detect unidentified disabilities, and if indicated, appropriate diagnostic assessment.

(Added by Stats. 2001, Ch. 111, Sec. 24. Effective July 30, 2001. See conditional termination clause in Section 14007.)



14003

(a) Grants or contracts awarded under the federal Workforce Investment Act, codified in Chapter 30 (commencing with Section 2801) of Title 29 of the United States Code, or any other state or federally funded workforce development program, may not be awarded to organizations that are owned or operated as pervasively sectarian organizations.

(b) Grants or contracts awarded under the federal Workforce Investment Act, codified in Chapter 30 (commencing with Section 2801) of Title 29 of the United States Code, or any other state or federally funded workforce development program, shall comply with Section 4 of Article I and Section 5 of Article XVI of the California Constitution, state and federal civil rights laws, and the First Amendment to the United States Constitution in regard to pervasively sectarian organizations. These legal constraints include prohibitions on the discrimination against beneficiaries and staff based on protected categories and on the promoting of religious doctrine to advance sectarian beliefs.

(Added by Stats. 2003, Ch. 225, Sec. 23. Effective August 11, 2003. See conditional termination clause in Section 14007.)



14004

To be eligible for state or federal workforce development funds awarded by the state under the California Community and Faith Based Initiative, an organization must be a separate nonprofit entity or affiliate that is a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code.

(Added by Stats. 2003, Ch. 225, Sec. 23.1. Effective August 11, 2003. See conditional termination clause in Section 14007.)



14004.5

The Consolidated Work Program Fund is hereby created in the State Treasury, for the receipt of all moneys deposited pursuant to the federal Workforce Investment Act. The Employment Development Department shall be the entity responsible for administering this section. Moneys in the fund shall be made available, upon appropriation by the Legislature, to the department, for expenditure consistent with the purposes of the federal Workforce Investment Act.

(Added by Stats. 2011, Ch. 11, Sec. 18. Effective March 24, 2011. See conditional termination clause in Section 14007.)






CHAPTER 2. Definitions and Severability

14005

For purposes of this division:

(a) Board means the California Workforce Investment Board.

(b) Agency means the Labor and Workforce Development Agency.

(c) Career pathways, career ladders, or career lattices mean an identified series of positions, work experiences, or educational benchmarks or credentials with multiple access points that offer occupational and financial advancement within a specified career field or related fields over time.

(d) Cluster-based sector strategies means methods of focusing workforce and economic development on those sectors that have demonstrated a capacity for economic growth and job creation in a particular geographic area.

(e) Data driven means a process of making decisions about investments and policies based on systematic analysis of data, which may include data pertaining to labor markets.

(f) Economic security means, with respect to a worker, earning a wage sufficient to support a family adequately, and, over time, to save for emergency expenses and adequate retirement income, based on factors such as household size, the cost of living in the worker s community, and other factors that may vary by region.

(g) Evidence-based means making use of policy research as a basis for determining best policy practices. Evidence-based policymakers adopt policies that research has shown to produce positive outcomes, in a variety of settings, for a variety of populations over time. Successful, evidence-based programs deliver quantifiable and sustainable results. Evidence-based practices differ from approaches that are based on tradition, belief, convention, or anecdotal evidence.

(h) High-priority occupations mean occupations that have a significant presence in a targeted industry sector or industry cluster, are in demand by employers, and pay or lead to payment of a wage that provides economic security.

(i) Individual with employment barriers means an individual with any characteristic that substantially limits an individual s ability to obtain employment, including indicators of poor work history, lack of work experience, or access to employment in nontraditional occupations, long-term unemployment, lack of educational or occupational skills attainment, dislocation from high-wage and high-benefit employment, low levels of literacy or English proficiency, disability status, or welfare dependency.

(j) Industry cluster means a geographic concentration or emerging concentration of interdependent industries with direct service, supplier, and research relationships, or independent industries that share common resources in a given regional economy or labor market. An industry cluster is a group of employers closely linked by common product or services, workforce needs, similar technologies, and supply chains in a given regional economy or labor market.

(k) (1) Industry or sector partnership means a workforce collaborative that organizes key stakeholders in a targeted industry cluster into a working group that focuses on the workforce needs of the targeted industry cluster. An industry or sector partnership organizes the stakeholders connected with a specific local or regional industry multiple firms, labor groups, education and training providers, and workforce and education systems to develop workforce development strategies within the industry. Successful sector partnerships leverage partner resources to address both short-term and long-term human capital needs of a particular sector, including by analyzing current labor markets and identifying barriers to employment within the industry, developing cross-firm skill standards, curricula, and training programs, and developing occupational career ladders to ensure workers of all skill levels can advance within the industry.

(2) Industry or sector partnerships include, at the appropriate stage of development of the partnership, all of the following:

(A) Representatives of multiple firms or employers in the targeted industry cluster, including small-sized and medium-sized employers when practicable.

(B) One or more representatives of state labor organizations, central labor coalitions, or other labor organizations, except in instances where no labor representations exists.

(C) One or more representatives of local workforce investment boards.

(D) One or more representatives of kindergarten and grades 1 to 12, inclusive, and postsecondary educational institutions or other training providers, including, but not limited to, career technical educators.

(E) One or more representatives of state workforce agencies or other entities providing employment services.

(3) An industry or sector partnership may also include representatives from the following:

(A) State or local government.

(B) State or local economic development agencies.

(C) Other state or local agencies.

(D) Chambers of commerce.

(E) Nonprofit organizations.

(F) Philanthropic organizations.

(G) Economic development organizations.

(H) Industry associations.

(I) Other organizations, as determined necessary by the members comprising the industry or sector partnership.

(l) Industry sector means those firms that produce similar products or provide similar services using somewhat similar business processes, and are closely linked by workforce needs, within a regional labor market.

(m) Local labor federation means a central labor council that is an organization of local unions affiliated with the California Labor Federation or a local building and construction trades council affiliated with the State Building and Construction Trades Council.

(n) Sector strategies means methods of prioritizing investments in competitive and emerging industry sectors and industry clusters on the basis of labor market and other economic data indicating strategic growth potential, especially with regard to jobs and income, and exhibit the following characteristics:

(1) Focus workforce investment in education and workforce training programs that are likely to lead to jobs providing economic security or to an entry-level job with a well-articulated career pathway into a job providing economic security.

(2) Effectively boost labor productivity or reduce business barriers to growth and expansion stemming from workforce supply problems, including skills gaps and occupational shortages by directing resources and making investments to plug skills gaps and provide education and training programs for high-priority occupations.

(3) May be implemented using articulated career pathways or lattices and a system of stackable credentials.

(4) May target underserved communities, disconnected youths, incumbent workers, and recently separated military veterans.

(5) Frequently are implemented using industry or sector partnerships.

(6) Typically are implemented at the regional level where sector firms, those employers described in subdivisions (j) and (l), often share a common labor market and supply chains. However, sector strategies may also be implemented at the state or local level depending on sector needs and labor market conditions.

(o) Workforce Investment Act of 1998 means the federal act enacted as Public Law 105-220.

(Amended by Stats. 2013, Ch. 562, Sec. 2. Effective January 1, 2014. See conditional termination clause in Section 14007.)



14006

The provisions of this division are severable. If any provision of this division or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2006, Ch. 630, Sec. 3. Effective January 1, 2007. See conditional termination clause in Section 14007.)



14007

Each provision of this division shall remain in effect unless the United States Secretary of Labor determines that any provision of this division or its application is not in conformity with the requirements of federal law, at which time only those provisions of this division that are not in conformity with federal law shall be repealed.

(Added by Stats. 2006, Ch. 630, Sec. 3. Effective January 1, 2007.)






CHAPTER 3. State Responsibilities

ARTICLE 1. California Workforce Investment Board

14010

The California Workforce Investment Board is the body responsible for assisting the Governor in the development, oversight, and continuous improvement of California s workforce investment system and the alignment of the education and workforce investment systems to the needs of the 21st century economy and workforce.

(Amended by Stats. 2013, Ch. 562, Sec. 3. Effective January 1, 2014. See conditional termination clause in Section 14007.)



14011

The board shall report, through its executive director, to the Secretary of the Labor and Workforce Development Agency.

(Added by Stats. 2006, Ch. 630, Sec. 4. Effective January 1, 2007. See conditional termination clause in Section 14007.)



14012

The board shall be appointed by the Governor to assist in the development of the State Workforce Investment Plan and to carry out other functions, as described in Section 14103. The board shall be comprised of the Governor and representatives from the following categories:

(a) Two members of each house of the Legislature, appointed by the appropriate presiding officer of each house.

(b) A majority of board members shall be representatives of business who:

(1) Are owners of small and large businesses, chief executives or operating officers of small and large businesses, and other small and large business executives or employers with optimum policymaking or hiring authority, including members of local workforce investment boards.

(2) Represent businesses with employment opportunities that reflect the employment opportunities of the state.

(3) Are appointed from a group of individuals nominated by state business organizations and business trade associations.

(c) Chief elected officials representing both cities and counties, where appropriate.

(d) Representatives of labor organizations that are appointed to the board by the Governor shall have been nominated by state labor federations. At least 15 percent of board members shall be representatives of labor organizations.

(e) Representatives of individuals and organizations that have experience with regard to youth activities.

(f) Representatives of individuals and organizations that have experience and expertise in the delivery of workforce investment activities, including the Chancellor of the California Community Colleges, representatives of school districts, and representatives of community-based organizations within the state.

(g) The lead state agency officials with responsibility for the programs, services, or activities that are mandatory participants in the one-stop system, or, where there are no lead state agency officials responsible for those programs, services, or activities, a representative with expertise relating to those programs, services, or activities.

(h) Any other representatives and state agency officials as the Governor may designate, such as the state agency officials responsible for economic development and juvenile justice programs in the state.

(i) Members of the board that represent organizations, agencies, or other entities shall be individuals with optimum policymaking authority within those organizations, agencies, or entities.

(j) In making appointments to the board, the Governor shall consider the ethnic, race, gender, and geographic distribution of the state s population, and members of the board shall represent diverse regions of the state, including urban, rural, and suburban areas.

(k) The Governor may appoint a single member to the board to represent multiple constituencies on the board.

(l) The Governor shall select a chairperson for the board from the business representatives.

(Amended by Stats. 2011, Ch. 31, Sec. 18. Effective June 29, 2011. Operative January 1, 2012, by Sec. 20 of Ch. 31. See conditional termination clause in Section 14007.)



14013

The board shall assist the Governor in the following:

(a) Promoting the development of a well-educated and highly skilled 21st century workforce.

(b) Developing the State Workforce Investment Plan.

(c) Developing guidelines for the continuous improvement and operation of the workforce investment system, including:

(1) Developing policies to guide the one-stop system.

(2) Providing technical assistance for the continuous improvement of the one-stop system.

(3) Recommending state investments in the one-stop system.

(4) Targeting resources to competitive and emerging industry sectors and industry clusters that provide economic security and are either high-growth sectors or critical to California s economy, or both. These industry sectors and clusters shall have significant economic impacts on the state and its regional and workforce development needs and have documented career opportunities.

(5) To the extent permissible under state and federal laws, recommending youth policies and strategies that support linkages between kindergarten and grades 1 to 12, inclusive, and community college educational systems and youth training opportunities in order to help youth secure educational and career advancement. These policies and strategies may be implemented using a sector strategies framework and should ultimately lead to placement in a job providing economic security or job placement in an entry-level job that has a well-articulated career pathway or career ladder to a job providing economic security.

(6) To the extent permissible under state and federal law, recommending adult and dislocated worker training policies and investments that offer a variety of career opportunities while upgrading the skills of California s workforce. These may include training policies and investments pertaining to any of the following:

(A) Occupational skills training, including training for nontraditional employment.

(B) On-the-job training.

(C) Programs that combine workplace training with related instruction, which may include cooperative education programs.

(D) Training programs operated by the private sector.

(E) Skill upgrading and retraining.

(F) Entrepreneurial training.

(G) Job readiness training.

(H) Adult education and literacy activities provided in combination with any of the services described in this paragraph.

(I) Customized training conducted with a commitment by an employer or group of employers to employ an individual upon successful completion of the training.

(d) Developing and continuously improving the statewide workforce investment system as delivered via the one-stop delivery system and via other programs and services supported by funding from the federal Workforce Investment Act of 1998, including:

(1) Developing linkages in order to ensure coordination and nonduplication among workforce programs and activities.

(2) Reviewing local workforce investment plans.

(3) Leveraging state and federal funds to ensure that resources are invested in activities that meet the needs of the state s competitive and emerging industry sectors and advance the education and employment needs of students and workers so they can keep pace with the education and skill needs of the state, its regional economies, and leading industry sectors.

(e) Commenting, at least once annually, on the measures taken pursuant to the Carl D. Perkins Vocational and Applied Technology Education Act Amendments of 1990 (Public Law 101-392; 20 U.S.C. Sec. 2301 et seq.).

(f) Designating local workforce investment areas within the state based on information derived from all of the following:

(1) Consultations with the Governor.

(2) Consultations with the chief local elected officials.

(3) Consideration of comments received through the public comment process, as described in Section 112(b)(9) of the federal Workforce Investment Act of 1998.

(g) Developing and modifying allocation formulas, as necessary, for the distribution of funds for adult employment and training activities, for youth activities to local workforce investment areas, and dislocated worker employment and training activities, as permitted by federal law.

(h) Coordinating the development and continuous improvement of comprehensive state performance measures, including state adjusted levels of performance, to assess the effectiveness of the workforce investment activities in the state.

(i) Preparing the annual report to the United States Secretary of Labor.

(j) Recommending policy for the development of the statewide employment statistics system, including workforce and economic data, as described in Section 15 of Title 29 of the United States Code, and using, to the fullest extent possible, the Employment Development Department s existing labor market information systems.

(k) Recommending strategies to the Governor for strategic training investments of the Governor s 15-percent discretionary funds.

(l) Developing and recommending waivers, in conjunction with local workforce investment boards, to the Governor as provided for in the federal Workforce Investment Act of 1998.

(m) Recommending policy to the Governor for the use of the 25-percent rapid response funds, as authorized under the federal Workforce Investment Act of 1998.

(n) Developing an application to the United States Department of Labor for an incentive grant under Section 9273 of Title 20 of the United States Code.

(Amended by Stats. 2013, Ch. 562, Sec. 4. Effective January 1, 2014. See conditional termination clause in Section 14007.)



14015

Members of the board may receive up to one hundred dollars ($100) for each day s actual attendance at meetings and other official business of the board, not to exceed three hundred dollars ($300) per month, and shall receive their necessary and actual expenses incurred in the performance of their official duties.

(Added by Stats. 2006, Ch. 630, Sec. 4. Effective January 1, 2007. See conditional termination clause in Section 14007.)






ARTICLE 2. State Planning

14020

(a) The California Workforce Investment Board, in collaboration with state and local partners, including the Chancellor of the California Community Colleges, the State Department of Education, other appropriate state agencies, and local workforce investment boards, shall develop a strategic workforce plan to serve as a framework for the development of public policy, fiscal investment, and operation of all state labor exchange, workforce education, and training programs to address the state s economic, demographic, and workforce needs. The strategic workforce plan shall also serve as the framework for the single state plan required by the federal Workforce Investment Act of 1998. The plan shall be updated at least every five years.

(b) The state shall develop a California Industry Sector Initiative that will serve as the cornerstone of the state plan and provide a framework for state workforce investments and support for sector strategies.

(c) The California Workforce Investment Board shall work collaboratively with state and local partners to identify ways to eliminate systemwide barriers and better align and leverage federal, state, and local Workforce Investment Act funding streams and policies to develop, support, and sustain regional alliances of employers and workforce and education professionals who are working to improve the educational pipeline, establish well-articulated career pathways, provide industry-recognized credentials and certificates, and address the career advancement needs of current and future workers in competitive and emergent industry sectors and clusters. The California Workforce Investment Board and its partners shall work collaboratively to maximize state and local investments and pursue other resources to address the skills-gap needs identified pursuant to paragraph (3) of subdivision (d).

(d) In order to support the requirement of the plans in subdivision (a), the California Workforce Investment Board shall do the following:

(1) Annually identify industry sectors and industry clusters that have a competitive economic advantage and demonstrated economic importance to the state and its regional economies. In developing this analysis, the California Workforce Investment Board shall consider the expertise of local workforce investment boards in the state s respective regional economies and shall encourage the local workforce investment boards to identify industry sectors and industry clusters that have a competitive economic advantage and demonstrated economic importance in their respective local workforce investment areas.

(2) Annually identify new dynamic emergent industry sectors and industry clusters with substantial potential to generate new jobs and income growth for the state and its regional economies. In developing this analysis, the California Workforce Investment Board shall consider the expertise of local workforce investment boards in the state s respective regional economies and shall encourage the local workforce investment boards to identify new dynamic emergent industry sectors and industry clusters with substantial potential to generate new jobs and income growth in their respective local workforce investment areas.

(3) Provide an annual skills-gap analysis enumerating occupational and skills shortages in the industry sectors and industry clusters identified as having strategic importance to the state s economy and its regional economies. In developing this analysis, the California Workforce Investment Board shall consider the expertise of local workforce investment boards in the state s respective regional economies and shall encourage the local workforce investment boards to conduct skills-gap analysis for their respective local workforce investment areas. Skills-gap analysis for the state and its regional economies shall use labor market data to specify a list of high-priority, in-demand occupations for the state and its regional economies. This list shall be used to inform investment decisions and eligible training provider policies.

(4) Establish, with input from local workforce investment boards and other stakeholders, initial and subsequent eligibility criteria for the federal Workforce Investment Act of 1998 eligible training provider list that effectively directs training resources into training programs leading to employment in high-demand, high-priority, and occupations that provide economic security, particularly those facing a shortage of skilled workers. The subsequent eligibility criteria, to the extent feasible, shall use performance and outcome measures to determine whether a provider is qualified to remain on the list. At a minimum, initial and subsequent eligibility criteria shall consider the following:

(A) The relevance of the training program to the workforce needs of the state s strategic industry sectors and industry clusters.

(B) The need to plug skills gaps and skills shortages in the economy, including skills gaps and skills shortages at the state and regional level.

(C) The need to plug skills gaps and skills shortages in local workforce investment areas.

(D) The likelihood that the training program will lead to job placement in a job providing economic security or job placement in an entry-level job that has a well-articulated career pathway or career ladder to a job providing economic security.

(E) The need for basic skills and bridge training programs that provide access to occupational skills training for individuals with barriers to employment and those who would otherwise be unable to enter occupational skills training.

(F) To the extent feasible, utilize criteria that measure training and education provider performance, including, but not limited to, the following:

(i) Measures of skills or competency attainment.

(ii) Measures relevant to program completion, including measures of course, certificate, degree, licensure, and program of study rate of completion.

(iii) For those entering the labor market, measures of employment placement and retention.

(iv) For those continuing in training or education, measures of educational or training progression.

(v) For those who have entered the labor market, measures of income, including wage measures.

(G) The division of labor for making initial and subsequent eligibility determinations under this division shall be modeled on the division of labor envisioned in the federal Workforce Investment Act of 1998 in that the state board shall establish, with input from local workforce investment boards and other stakeholders, the initial and subsequent eligibility procedures and criteria utilized by local workforce investment boards to assess training provider performance. The local boards shall have the authority to place and retain training providers on the list, and shall provide relevant performance data pertaining to the training provider criteria established pursuant to this division to a state agency designated by the Governor. The relevant state agency shall also have the authority to remove training providers for nonperformance, provided they do not meet the performance criteria established pursuant to this division.

(H) If the state receives a waiver from the federal subsequent eligibility provisions specified in the federal Workforce Investment Act of 1998, the state workforce investment board shall establish its own subsequent eligibility criteria that take into account all of the criteria specified in subparagraphs (A) to (G), inclusive.

(Amended by Stats. 2013, Ch. 562, Sec. 5. Effective January 1, 2014. See conditional termination clause in Section 14007.)



14022

(a) The California Workforce Investment Board, in coordination with the department, shall participate in the development of Request for Proposal (RFP) language and the evaluation of proposals for determining grant allocations of the funds, as identified in Item 7100-001-0869, Schedule (4) 61.60 - WIA Removing Barriers for Special Needs Populations for Green Technology/Green Collar Jobs, and Schedule (2) 61.40 - WIA Growth Industries for Green Technology/Green Collar Jobs, of Section 2.00 of the Budget Act of 2009 (Chapter 1 of the Statutes of the 2009 Third Extraordinary Session), and future budget acts, to ensure consistency with the green collar strategic initiative required to be developed by the Green Collar Jobs Council pursuant to Section 15002.

(b) The board shall also annually prepare and submit to the Legislature a report containing all of the following information:

(1) A list of any funds allocated, or not allocated for the purposes of subdivision (a), including a statement of the reasons for any such action.

(2) The name of each grant recipient, and the amount allocated to the recipient.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 12, Sec. 33. Effective July 28, 2009. See conditional termination clause in Section 14007.)









CHAPTER 4. Local Service Delivery

ARTICLE 1. Local Workforce Investment Board

14200

(a) The local chief elected officials in a local workforce development area shall form, pursuant to guidelines established by the Governor and the board, a local workforce investment board to plan and oversee the workforce investment system.

(b) The Governor shall certify one local board for each local area in the state once every two years, following the requirements of the federal Workforce Investment Act of 1998.

(c) The Governor shall establish, through the California Workforce Investment Board, standards for certification of high-performance local workforce investment boards. The California Workforce Investment Board shall, in consultation with representatives from local workforce investment boards, initiate a stakeholder process to determine the appropriate measurable metrics and standards for high-performance certification. These standards shall be implemented on or before January 1, 2013, and the first certification of high-performance boards shall occur on or before July 1, 2013. Certification and recertification of each high-performance local workforce investment board shall occur thereafter at least once every two years. In order to meet the standards for certification, a high-performance local workforce investment board shall do all of the following:

(1) Consistently meet or exceed negotiated performance goals for all of the measures in each of the three federal Workforce Investment Act of 1998 customer groups, which consist of adults, dislocated workers, and youth.

(2) Consistently meet the statutory requirements of this division.

(3) Develop and implement local policies and a local strategic plan that meets all of the following requirements:

(A) Is separate and apart from the local plan required under the federal Workforce Investment Act of 1998.

(B) Is consistent with the California Workforce Investment Board strategic plan.

(C) Describes the actions that the board shall take to implement local policies in furtherance of its goals.

(D) Serves as a written account of intended future courses of action aimed at achieving the specific goals of the local and state board within a specific timeframe.

(E) Explains what needs to be done, by whom, and when each action is required to occur in order to meet those goals.

(4) Demonstrate that the local planning process involves key stakeholders, including the major employers and industry groups in the relevant regional economy and organized labor.

(5) Demonstrate that the local planning process takes into account the entire workforce training pipeline for the relevant regional economy, including partners in K-12 education, career technical education, the community college system, other postsecondary institutions, and other local workforce investment areas operating in relevant regional economy.

(6) Demonstrate that the local planning process and plan are data driven, and that policy decisions at the local level are evidence based. Each high-performance local workforce investment board shall use labor market data to develop and implement the local plan, taking care to steer resources into programs and services that are relevant to the needs of each workforce investment area s relevant regional labor market and high-wage industry sectors. Local workforce investment areas shall demonstrate an evidence-based approach to policymaking by establishing performance benchmarks and targets to measure progress toward local goals and objectives.

(7) Demonstrate investment in workforce initiatives, and, specifically, training programs that promote skills development and career ladders relevant to the needs of each workforce investment area s regional labor market and high-wage industry sectors.

(8) Establish a youth strategy aligned with the needs of each workforce investment area s regional labor market and high-wage industry sectors.

(9) Establish a business service plan that integrates local business involvement with workforce initiatives. This plan at a minimum shall include all of the following:

(A) Efforts to partner with businesses to identify the workforce training and educational barriers to attract jobs in the relevant regional economy, existing skill gaps reducing the competitiveness of local businesses in the relevant regional economies, and potential emerging industries that would likely contribute to job growth in the relevant regional economy if investments were made for training and educational programs.

(B) An electronic system for both businesses and job seekers to communicate about job opportunities.

(C) A subcommittee of the local workforce investment board that further develops and makes recommendations for the business service plan for each local workforce investment board in an effort to increase employer involvement in the activities of the local workforce investment board. The subcommittee members should be comprised of business representatives on the local workforce investment board who represent both the leading industries and employers in the relevant regional economy and potential emerging sectors that have significant potential to contribute to job growth in the relevant regional economy if investments were made for training and educational programs.

(d) Beginning in the 2013 14 fiscal year, the Governor and the Legislature, as part of the annual budget process, in consultation with the California Workforce Investment Board, shall annually reserve a portion of the 15-percent discretionary fund made available pursuant to the federal Workforce Investment Act of 1998 for the purpose of providing performance incentives to high-performance local workforce investment boards. The remaining discretionary funds shall continue to be available for other discretionary purposes as provided for in the federal Workforce Investment Act of 1998.

(e) Only a workforce investment board that is certified as a high-performance local workforce investment board by the California Workforce Investment Board shall be eligible to receive any incentive money reserved for high-performance local workforce investment boards, as described in subdivision (d). A board that is not certified as a high-performance local workforce investment board shall not receive any portion of the money reserved for high-performance local workforce investment boards, as described in subdivision (d) or any portion of the state s 15-percent discretionary fund.

(f) The California Workforce Investment Board shall establish a policy for the allocation of incentive moneys to high-performance local workforce investment boards.

(g) The California Workforce Investment Board may consider the utilization of incentive grants pursuant to the federal Workforce Investment Act of 1998 (29 U.S.C. Sec. 2864(a)(2)(B)(iii)), for the purposes of this section.

(h) There shall not be a requirement to set aside federal Workforce Investment Act of 1998 funds for the purposes of subdivisions (d), (e), (f), or (g) in years when the federal government significantly reduces the share of federal Workforce Investment Act of 1998 funds appropriated to the state for statewide discretionary purposes below the federal statutory amount of 15 percent.

(Amended by Stats. 2011, Ch. 497, Sec. 1. Effective January 1, 2012. See conditional termination clause in Section 14007.)



14201

Local workforce investment boards shall be established in each local workforce investment area of the state to assist the local chief elected official in planning, oversight, and evaluation of local workforce investment. The local board shall promote effective outcomes consistent with statewide goals, objectives, and negotiated local performance standards.

(Added by Stats. 2006, Ch. 630, Sec. 5. Effective January 1, 2007. See conditional termination clause in Section 14007.)



14202

Membership of the local board shall be appointed by the local chief elected official using criteria established by the Governor and the board, and shall include:

(a) Representatives of business in the local area appointed from among individuals nominated by local business organizations and business trade associations and that reflect employment opportunities of the local area. Business representatives shall be owners of businesses, chief executives, or operating officers of businesses or other business executives, including human resources executives, or employers with optimum policymaking or hiring authority.

(b) Representatives of local educational entities, including representatives of local educational agencies, local school boards, entities providing adult education and literacy activities, public and private postsecondary educational institutions, including representatives of community colleges, selected from among individuals nominated by regional or local educational agencies, institutions, or organizations representing local educational entities.

(c) Representatives of labor organizations nominated by local labor federations, including a representative of an apprenticeship program. At least 15 percent of local board members shall be representatives of labor organizations unless the local labor federation fails to nominate enough members. If this occurs, then at least 10 percent of the local board members shall be representatives of labor organizations.

(d) Representatives of local community-based organizations, including organizations representing individuals with disabilities and veterans, and organizations that serve populations with barriers to employment, such as the economically disadvantaged, youth, farmworkers, homeless, and immigrants.

(e) Representatives of economic development agencies, including private sector economic development entities.

(f) Representatives of each of the one-stop partners.

(g) Members of the local board that represent organizations, agencies, or other entities shall be individuals with optimum policymaking authority within those organizations, agencies, or entities.

(Added by Stats. 2006, Ch. 630, Sec. 5. Effective January 1, 2007. See conditional termination clause in Section 14007.)



14203

Membership of local boards may include other individuals or representatives of entities as the local elected official in the local area may determine to be appropriate. A single member of the local board may be appointed to represent multiple constituencies on the local board.

(Added by Stats. 2006, Ch. 630, Sec. 5. Effective January 1, 2007. See conditional termination clause in Section 14007.)



14204

A majority of the members of the local board shall be representatives of businesses in the local area.

(Added by Stats. 2006, Ch. 630, Sec. 5. Effective January 1, 2007. See conditional termination clause in Section 14007.)



14205

The local board shall elect a chairperson for the local board from among the business representatives.

(Added by Stats. 2006, Ch. 630, Sec. 5. Effective January 1, 2007. See conditional termination clause in Section 14007.)



14206

It shall be the duty of the local board to do all of the following:

(a) Coordinate workforce investment activities in the local area with economic development strategies.

(b) Promote participation of private sector employers in the local workforce investment system.

(c) Develop and submit a local workforce investment plan to the Governor.

(d) Select one-stop operators, with the agreement of the local chief elected official, annually review their operations, and terminate for cause the eligibility of such operators.

(e) Award grants or contracts to eligible providers of youth activities in the local area on a competitive basis, consistent with the Workforce Investment Act of 1998, based upon the recommendations of the youth council.

(f) Identify, consistent with the Workforce Investment Act of 1998, eligible providers of training services.

(g) Identify eligible providers of intensive services and, when the one-stop operator does not provide intensive services to the local area, award contracts to those providers.

(h) Develop local policy on the amount and duration of individual training accounts based upon the market rate for local training programs.

(i) Conduct program oversight over workforce investment activities in the local area.

(j) Negotiate with the local chief elected official in the local area and the Governor on local performance measures for the local area.

(k) Assist in the development of a statewide employment statistics system, which shall be developed in conjunction with and shall utilize to the fullest extent possible, the Employment Development Department s labor market information system.

(Added by Stats. 2006, Ch. 630, Sec. 5. Effective January 1, 2007. See conditional termination clause in Section 14007.)



14206.1

For purposes of disbursing economic recovery funds made available as part of the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5) to workforce development programs, local workforce investment boards may work directly with institutions of higher education and other training providers approved by state or federal government agencies, including private postsecondary institutions that participate in the federal student financial aid programs under Title IV of the Higher Education Act of 1965 and comply with applicable regulations pursuant to the federal act, to quickly design education and training to fit the needs of the job seekers and employers they are serving.

(Added by Stats. 2009, Ch. 642, Sec. 3. Effective November 2, 2009. See conditional termination clause in Section 14007.)



14207

The local board, in order to carry out its functions:

(a) Shall prepare a budget for the purpose of carrying out the duties of the local board as specified under this section, subject to the approval of the local chief elected official.

(b) Shall direct the activities of the local board s executive director.

(c) May employ additional staff to carry out the activities as described in the local board s strategic plan.

(d) May solicit and accept contributions and grant funds from other sources.

(e) Shall not provide training services unless the Governor grants a written waiver of this provision.

(f) Shall not provide other workforce investment services or be designated as a one-stop operator without the agreement of the local chief elected official and the Governor.

(Added by Stats. 2006, Ch. 630, Sec. 5. Effective January 1, 2007. See conditional termination clause in Section 14007.)



14208

A youth council shall be established as a subgroup within each local board, appointed by the local board in cooperation with the local chief elected official. Youth council membership shall conform with the requirements of the Workforce Investment Act of 1998.

(Added by Stats. 2006, Ch. 630, Sec. 5. Effective January 1, 2007. See conditional termination clause in Section 14007.)



14209

It is the intent of the Legislature that when appointing members to the youth council, the local workforce investment board and the local chief elected official appoint:

(a) Representatives of youth who are enrolled in school, and out of school youth.

(b) Representatives from the private sector.

(c) Representatives of local educational agencies serving youth.

(d) Representatives of private nonprofit agencies serving youth.

(e) Representatives of apprenticeship training programs serving youth.

(Added by Stats. 2006, Ch. 630, Sec. 5. Effective January 1, 2007. See conditional termination clause in Section 14007.)



14210

The youth council shall do all of the following:

(a) Develop the portions of the local plan relating to youth.

(b) Make recommendations of eligible providers of youth activities for the award of grants or contracts on a competitive basis by the local board to carry out youth activities.

(c) Leverage other youth program funds in the local area for the purpose of improving the effectiveness of local youth programs through collaborative planning, funding, and service delivery.

(d) Conduct oversight of eligible youth activities in the local area.

(e) Make recommendations to the local board for connecting youth program activities, including those provided by local educational entities to the one-stop delivery system.

(f) Make recommendations to the local board for including training in nontraditional occupations for women and girls and preapprenticeship training in youth program activities.

(Added by Stats. 2006, Ch. 630, Sec. 5. Effective January 1, 2007. See conditional termination clause in Section 14007.)



14211

(a) (1) Beginning program year 2012, an amount equal to at least 25 percent of funds available under Title I of the federal Workforce Investment Act of 1998 (Public Law 105-220) provided to local workforce investment boards for adults and dislocated workers shall be spent on workforce training programs. This minimum may be met either by spending 25 percent of those base formula funds on training or by combining a portion of those base formula funds with leveraged funds as specified in subdivision (b).

(2) Beginning program year 2016, an amount equal to at least 30 percent of funds available under Title I of the federal Workforce Investment Act of 1998 (Public Law 105-220) provided to local workforce investment boards for adults and dislocated workers shall be spent on workforce training programs. This minimum may be met either by spending 30 percent of those base formula funds on training or by combining a portion of those base formula funds with leveraged funds as specified in subdivision (b).

(3) Expenditures that shall count toward the minimum percentage of funds shall include only training services as defined in Section 2864(d)(4)(D) of Title 29 of the United States Code and Sections 663.300 and 663.508 of Title 20 of the Code of Federal Regulations, including all of the following:

(A) Occupational skills training, including training for nontraditional employment.

(B) On-the-job training.

(C) Programs that combine workplace training with related instruction, which may include cooperative education programs.

(D) Training programs operated by the private sector.

(E) Skill upgrading and retraining.

(F) Entrepreneurial training.

(G) Job readiness training.

(H) Adult education and literacy activities provided in combination with services described in any of subparagraphs (A) to (G), inclusive.

(I) Customized training conducted with a commitment by an employer or group of employers to employ an individual upon successful completion of the training.

(b) (1) Local workforce investment boards may receive a credit of up to 10 percent of their adult and dislocated worker formula fund base allocations for public education and training funds and private resources from industry and from joint labor-management trusts that are leveraged by a local workforce investment board for training services described in paragraph (3) of subdivision (a). This credit may be applied toward the minimum training requirements in paragraphs (1) and (2) of subdivision (a).

(A) Leveraged funds that may be applied toward the credit allowed by this subdivision shall only include the following:

(i) Federal Pell Grants established under Title IV of the federal Higher Education Act of 1965 (20 U.S.C. Sec. 1070 et seq.).

(ii) Programs authorized by the federal Workforce Investment Act of 1998 (Public Law 105-220).

(iii) Trade adjustment assistance.

(iv) Department of Labor National Emergency Grants.

(v) Match funds from employers, industry, and industry associations.

(vi) Match funds from joint labor-management trusts.

(vii) Employment training panel grants.

(B) Credit for leveraged funds shall only be given if the local workforce investment board keeps records of all training expenditures it chooses to apply to the credit. Training expenditures may only be applied to the credit if the relevant training costs can be independently verified by the Employment Development Department and training participants must be coenrolled in the federal Workforce Investment Act of 1998 performance monitoring system.

(2) The use of leveraged funds to partially meet the training requirements specified in paragraphs (1) and (2) of subdivision (a) is the prerogative of a local workforce investment board. Costs arising from the recordkeeping required to demonstrate compliance with the leveraging requirements of this subdivision are the responsibility of the board.

(c) Beginning program year 2012, the Employment Development Department shall calculate for each local workforce investment board, within six months after the end of the second program year of the two-year period of availability for expenditure of federal Workforce Investment Act of 1998 funds, whether the local workforce investment board met the requirements of subdivision (a). The Employment Development Department shall provide to each local workforce investment board its individual calculations with respect to the expenditure requirements of subdivision (a).

(d) A local workforce investment area that does not meet the requirements of subdivision (a) shall submit a corrective action plan to the Employment Development Department that provides reasons for not meeting the requirements and describes actions taken to address the identified expenditure deficiencies. A local workforce investment area shall provide a corrective action plan to the Employment Development Department pursuant to this section within 90 days of receiving the calculations described in subdivision (c).

(e) For the purpose of this section, program year has the same meaning as provided in Section 667.100 of Title 20 of the Code of Federal Regulations.

(Amended by Stats. 2013, Ch. 76, Sec. 192. Effective January 1, 2014. See conditional termination clause in Section 14007.)






ARTICLE 2. Local Workforce Investment Plan

14220

Each local board shall develop and submit to the Governor a comprehensive five-year local plan in partnership with the appropriate chief local elected official. The plan shall be consistent with the state workforce investment plan.

(Added by Stats. 2006, Ch. 630, Sec. 5. Effective January 1, 2007. See conditional termination clause in Section 14007.)



14221

The local plan shall include all of the following:

(a) A local labor market assessment which contains an identification of local and regional workforce investment needs of key industry sectors, businesses, jobseekers, and incumbent workers in the local area, the current and projected employment opportunities and the job skills necessary to obtain that employment.

(b) A description of the local one-stop delivery system, including all of the following:

(1) A description of how the local board will achieve system integration that will improve services to employers, incumbent workers, and jobseekers, and a description of local funding sources.

(2) A copy of each memorandum of understanding between the local board and each of the one-stop partners concerning the operation of the one-stop delivery system in the local area.

(c) A description of the local levels of performance negotiated with the Governor and chief local elected official to be used to measure the performance of the local area and the performance of the local fiscal agent, eligible providers, and the one-stop delivery system in the local area. Performance standards shall not create disincentives for serving clients for whom it is more difficult to provide service.

(d) A description and assessment of the type and availability of adult and dislocated worker employment and training activities in the local area.

(e) A description of how the local board will provide services to the business community, including, but not limited to, recruitment and staffing services, training, and development, information and resources, and outplacement and business retention services.

(f) A description of how the local board will coordinate workforce investment activities carried out in the local area with statewide rapid response activities, as appropriate.

(g) A description and assessment of the type and availability of youth activities in the local area, including an identification of successful providers of those activities.

(h) A description of the process used by the local board, consistent with Section 14223, to provide an opportunity for public comment, including comment by representatives of businesses, labor organizations, and community-based organizations, and input into the development of the local plan, prior to submission of the plan.

(i) An identification of the entity, as prescribed in the Workforce Investment Act of 1998, responsible for the disbursal of funds under the Workforce Investment Act of 1998.

(j) A description of the competitive process to be used to award the grants and contracts in the local area for activities carried out under the Workforce Investment Act of 1998.

(Amended by Stats. 2008, Ch. 376, Sec. 6. Effective January 1, 2009. See conditional termination clause in Section 14007.)



14222

The local board may submit a local unified plan that includes or integrates the local workforce investment and other local workforce plans such as:

(a) An instructional and job training plan required by Section 10200 of the Education Code.

(b) A plan for community college curriculum development or redesign required pursuant to Section 79202 of the Education Code.

(c) A county plan for CalWORKs required by Section 10531 of the Welfare and Institutions Code.

(d) A local welfare-to-work plan required by Section 5063, to the extent permitted under federal law.

(Added by Stats. 2006, Ch. 630, Sec. 5. Effective January 1, 2007. See conditional termination clause in Section 14007.)



14223

The local board shall make available copies of a proposed local plan, allow members of the local board and members of the public to submit comments on the proposed local plan to the local board not later than the end of the 30-day period beginning on the date on which the proposed local plan is made available and submit the plan to the Governor along with any comments that were in disagreement with the plan.

(Added by Stats. 2006, Ch. 630, Sec. 5. Effective January 1, 2007. See conditional termination clause in Section 14007.)






ARTICLE 3. One-Stop Career Center System

14230

(a) It is the intent of the Legislature that:

(1) California deliver comprehensive workforce services to jobseekers, students, and employers through a system of one-stop career centers.

(2) Services and resources target high-wage industry sectors with career advancement opportunities.

(3) Universal access to core services shall be available to adult residents regardless of income, education, employment barriers, or other eligibility requirements. Core services shall include, but not be limited to:

(A) Outreach, intake, and orientation to services available through the one-stop delivery system.

(B) Initial assessment of skill levels, aptitudes, abilities, and supportive service needs.

(C) Job search and placement assistance.

(D) Career counseling, where appropriate.

(E) Provision of labor market information.

(F) Provision of program performance and cost information on eligible providers of training services and local area performance measures.

(G) Provision of information on supportive services in the local area.

(H) Provision of information on the filing of claims for unemployment compensation benefits and unemployment compensation disability benefits.

(I) Assistance in establishing eligibility for welfare-to-work activities pursuant to Section 11325.8 of the Welfare and Institutions Code, and financial aid assistance.

(4) State and federally funded workforce education, training, and employment programs shall be integrated in the one-stop delivery system to achieve universal access to the core services described in paragraph (3).

(5) Intensive services shall be available to individuals who have completed at least one core service, have been unable to obtain employment, and who have been determined, by the one-stop operator, as being in need of more intensive services, or who are employed but in need of intensive services to obtain or retain employment to achieve self-sufficiency. Intensive services may include comprehensive and specialized assessments of skill levels and service needs, including learning disability screening, the development of individual employment plans, counseling, career planning, and short-term prevocational services to prepare an individual for training and employment.

(6) Training services shall be made available to individuals who have met the requirements for intensive services, have been unable to obtain or retain employment through these services, and who, after an interview, evaluation, or assessment, are determined to be in need of training, and have selected a program of services directly linked to occupations in demand in the local or regional area. Training services may include:

(A) Occupational skill training including training for nontraditional employment.

(B) On-the-job training.

(C) Programs that combine workplace training with related instruction.

(D) Training programs operated by the private sector.

(E) Skill upgrading and retraining.

(F) Entrepreneurial training.

(G) Job readiness training.

(H) Adult education and literacy activities, including vocational English as a second language, provided in combination with subparagraphs (A) through (G), inclusive.

(I) Customized training conducted by an employer or a group of employers or a labor-management training partnership with a commitment to employ an individual upon completion of the training.

(7) As prescribed in the Workforce Investment Act of 1998, when funds are limited, priority for intensive services and training services shall be given to adult recipients of public assistance and other low-income adults, such as CalWORKs participants.

(b) Each local workforce investment board shall establish at least one full service one-stop career center in the local workforce investment area. Each full service one-stop career center shall have all entities specified in Section 14231 as partners and shall provide jobseekers with integrated employment, education, training, and job search services. Additionally, employers will be provided with access to comprehensive career and labor market information, job placement, economic development information, performance and program information on service providers, and other such services as the businesses in the community may require.

(c) Local boards may also establish affiliated and specialized centers, as defined in the Workforce Investment Act of 1998, which shall act as portals into the larger local one-stop system, but are not required to have all of the partners specified for full service one-stop centers.

(d) Each local board shall develop a policy for identifying individuals who, because of their skills or experience, should be referred immediately to training services. This policy, along with the methods for referral of individuals between the one-stop operators and the one-stop partners for appropriate services and activities, shall be contained in the memorandum of understanding between the local board and the one-stop partners.

(e) The California Workforce Investment Board and each local board shall ensure that programs and services funded by the Workforce Investment Act of 1998 and directed to apprenticeable occupations, including preapprenticeship training, are conducted, to the maximum extent feasible, in coordination with one or more apprenticeship programs approved by the Division of Apprenticeship Standards for the occupation and geographic area. The California Workforce Investment Board and each local board shall also develop a policy of fostering collaboration between community colleges and approved apprenticeship programs in the geographic area to provide preapprenticeship training, apprenticeship training, and continuing education in apprenticeable occupations through the approved apprenticeship programs.

(f) In light of California s diverse population, each one-stop career center should have the capacity to provide the appropriate services to the full range of languages and cultures represented in the community served by the one-stop career center.

(Amended by Stats. 2011, Ch. 499, Sec. 1. Effective January 1, 2012. See conditional termination clause in Section 14007.)



14230.5

For purposes of this division and any laws governing workforce development programs provided for under the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5), entrance into a registered apprenticeship program shall be considered placement into a job.

(Added by Stats. 2009, Ch. 642, Sec. 4. Effective November 2, 2009. See conditional termination clause in Section 14007.)



14231

(a) The local providers of the following programs or activities shall be required partners in the local one-stop system:

(1) Programs authorized under Title I of the Workforce Investment Act of 1998.

(2) Programs authorized under the Wagner-Peyser Act (29 U.S.C. Sec. 49 et seq.).

(3) Adult education and literacy activities authorized under Title II of the Workforce Investment Act of 1998.

(4) Programs authorized under Title I of the Rehabilitation Act of 1973 (29 U.S.C. Sec. 720 et seq.).

(5) Programs authorized under Section 403(a)(5) of the Social Security Act (42 U.S.C. Sec. 603(a)(5) as added by Section 5001 of the Balanced Budget Act of 1997).

(6) Activities authorized under Title V of the Older Americans Act of 1965 (42 U.S.C. Sec. 3056 et seq.).

(7) Postsecondary vocational education activities authorized under the Carl D. Perkins Vocational and Applied Technology Education Act (20 U.S.C. Sec. 2301 et seq.), including community colleges and regional occupational centers and programs.

(8) Activities authorized under Chapter 2 of Title II of the Trade Act of 1974 (19 U.S.C. Sec. 2271 et seq.).

(9) Activities authorized under Chapter 41 (commencing with Section 4100) of Title 38 of the United States Code.

(10) Employment and training activities carried out under the Community Services Block Grant Act (42 U.S.C. Sec. 9901 et seq.).

(11) Employment and training activities carried out by the Department of Housing and Urban Development.

(12) Programs authorized by this code, in accordance with applicable federal law.

(13) Small business development centers, as defined in Section 15382 of the Government Code, where they exist.

(b) Community-based organizations that provide intensive services as described in paragraph (4) of subdivision (a) of Section 14230, shall be encouraged to be one-stop partners.

(Added by Stats. 2006, Ch. 630, Sec. 5. Effective January 1, 2007. See conditional termination clause in Section 14007.)



14232

The local board, with the agreement of the chief local elected official for the local area, shall develop and enter into a memorandum of understanding with the local one-stop partners, designate or certify one-stop operators, and conduct oversight over the local one-stop delivery system.

(Added by Stats. 2006, Ch. 630, Sec. 5. Effective January 1, 2007. See conditional termination clause in Section 14007.)



14233

One-stop career center operators shall recognize and comply with applicable labor agreements affecting employees of one-stop career centers, including the right to access by labor representatives pursuant to the Ralph C. Dills Act (Chapter 10.3 (commencing with Section 3512) of Division 4 of Title 1 of the Government Code).

(Added by Stats. 2006, Ch. 630, Sec. 5. Effective January 1, 2007. See conditional termination clause in Section 14007.)



14234

In order to avoid a conflict of interest, operators of one-stop career centers that issue vouchers shall not be the recipient of vouchers issued by their center without the approval of the chief local elected official and the state board in instances when there are no other potential one-stop partners in the local area.

(Added by Stats. 2006, Ch. 630, Sec. 5. Effective January 1, 2007. See conditional termination clause in Section 14007.)



14235

To the full extent permitted by federal law, the Employment Development Department shall utilize its Wagner-Peyser funded activities and programs to support local one-stop career centers.

(Added by Stats. 2006, Ch. 630, Sec. 5. Effective January 1, 2007. See conditional termination clause in Section 14007.)









CHAPTER 5. Educational Services

14500

Notwithstanding any other provision of law, when a person using his or her Workforce Investment Act individual training account enrolls in an adult education program, a noncredit curricula program at a community college, or a regional occupational center or program, for which state funds are allocated, all of the following shall apply:

(a) The entities administering the program may use Workforce Investment Act individual training account funds only to increase the number of hours of services provided above their adult block entitlement pursuant to Section 52616 of the Education Code and funding limit for regional occupational center programs for the purpose of enhancing services already supported with state funds. Any state funds provided to these entities above their adult block entitlements and funding limit for regional occupational center programs shall be subject to an appropriation in the annual Budget Act.

(b) Any state funds allocated to the entity administering the program shall not be offset with the Workforce Investment Act individual training account funds.

(c) The entity administering the program shall use the Workforce Investment Act individual training account funds received for the program.

(Added by Stats. 2006, Ch. 630, Sec. 6. Effective January 1, 2007. See conditional termination clause in Section 14007.)



14510

To the extent permitted by federal law, school districts and county offices of education are eligible to apply to local youth councils to provide basic skills training and skills necessary for attaining a secondary school diploma.

(Added by Stats. 2006, Ch. 630, Sec. 6. Effective January 1, 2007. See conditional termination clause in Section 14007.)



14530

To the extent permissible under federal law, the Governor may set aside a portion of the youth funding specifically for programs to improve the academic skills of low-achieving youth, including those at risk of not passing the high school exit examination required by Section 60850 of the Education Code, and for dropout prevention activities.

(Added by Stats. 2006, Ch. 630, Sec. 6. Effective January 1, 2007. See conditional termination clause in Section 14007.)









DIVISION 8. California Green Collar Jobs Act of 2008

15000

This division shall be known, and may be cited, as the California Green Collar Jobs Act of 2008.

(Added by Stats. 2008, Ch. 312, Sec. 1. Effective January 1, 2009.)



15001

(a) The Legislature finds and declares all of the following:

(1) The State of California has long been a national and international leader on environmental, natural resource, pollution prevention, and energy issues, as well as recent landmark laws in the areas of climate change, renewable energy, energy efficiency, and alternative transportation fuels.

(2) The passage of these laws has resulted in billions of dollars of investment capital flowing into the State of California for research, development, and commercialization of new green and clean technologies. This investment of capital is indicative of the rapidly growing clean and green technology sector of the California economy.

(3) California s green economy is about the potential of new technologies combined with innovative public policy and strategic investments to stimulate the growth of new markets for green products and services.

(4) As the green economy grows, it will be accompanied by an increased demand for a highly skilled and well-trained green collar workforce.

(5) California state government must act promptly to build the partnerships, expand the programs, and secure the resources necessary to meet our green workforce needs. This effort must involve both our K 12 and higher education systems, labor unions, the environmental community, workforce development programs, nongovernmental organizations, philanthropy, and private sector industries.

(6) In acknowledgment of the tremendous size of California s economy and related infrastructure, the application of sector strategies in a wide variety of industry sectors is essential to providing labor for industry and career paths for current and potential employees. The California Workforce Investment Board shall adopt a sector strategy approach in responding to industry sector workforce and economic development needs. This strategy will ensure industry has a qualified workforce and can offer opportunities for employment, training, and career advancement for all Californians. The initial drive of this sector strategy approach will be the California Green Collar Jobs Act of 2008.

(Amended by Stats. 2011, Ch. 31, Sec. 19. Effective June 29, 2011. Operative January 1, 2012, by Sec. 20 of Ch. 31.)



15002

(a) The California Workforce Investment Board (CWIB) shall establish a special committee known as the Green Collar Jobs Council (GCJC), comprised of the appropriate representatives from the CWIB existing membership, including the K 12 representative, the California Community Colleges representative, the Governor s Office of Business and Economic Development representative, the Employment Development Department representative, and other appropriate members. The GCJC may consult with other state agencies, other higher education representatives, local workforce investment boards, and industry representatives as well as philanthropic, nongovernmental, and environmental groups, as appropriate, in the development of a strategic initiative. To the extent private funds are available, is the intent of the Legislature that the GCJC will develop an annual award for outstanding achievement for workforce training programs operated by local or state agencies, businesses, or nongovernment organizations to be named after Parrish R. Collins.

(b) As part of the strategic initiative, the GCJC shall focus on developing the framework, funding, strategies, programs, policies, partnerships, and opportunities necessary to address the growing need for a highly skilled and well-trained workforce to meet the needs of California s emerging green economy. The GCJC shall do all of the following:

(1) Assist in identifying and linking green collar job opportunities with workforce development training opportunities in local workforce investment areas (LWIAs), encouraging regional collaboration among LWIAs to meet regional economic demands.

(2) Align workforce development activities with regional economic recovery and growth strategies.

(3) Develop public, private, philanthropic, and nongovernmental partnerships to build and expand the state s workforce development programs, network, and infrastructure.

(4) Provide policy guidance for job training programs for the clean and green technology sectors to help them prepare specific populations, such as at-risk youth, displaced workers, veterans, formerly incarcerated individuals, and others facing barriers to employment.

(5) Develop, collect, analyze, and distribute statewide and regional labor market data on California s new and emerging green industries workforce needs, trends, and job growth.

(6) Collaborate with community colleges and other educational institutions, registered apprenticeship programs, business and labor organizations, and community-based and philanthropic organizations to align workforce development services with strategies for regional economic growth.

(7) Identify funding resources and make recommendations on how to expand and leverage these funds.

(8) Foster regional collaboratives in the green economic sector.

(c) The CWIB may accept any revenues, moneys, grants, goods, or services from federal and state entities, philanthropic organizations, and other sources, to be used for purposes relating to the administration and implementation of the strategic initiative, as described in subdivision (b). The CWIB shall also ensure the highest level of transparency and accountability and make information available on the CWIB Internet Web site.

(d) Upon appropriation by the Legislature, the department may expend the moneys and revenues received pursuant to subdivision (c) for purposes related to the administration and implementation of the strategic initiative, and for the award of workforce training grants implementing the strategic initiative.

(Amended by Stats. 2013, Ch. 353, Sec. 128. Effective September 26, 2013. Operative July 1, 2013, by Sec. 129 of Ch. 353.)



15003

(a) On or before April 1, 2011, and annually each April 1 thereafter, the CWIB shall report to the Legislature on the status of GCJC activities, grants awarded, and its development and implementation of a green workforce strategic initiative.

(b) The GCJC shall also consult with the appropriate state and local agencies to identify opportunities to coordinate the award of grant and green workforce training funds received by the state under the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5) or any other funding sources.

(Amended by Stats. 2010, Ch. 396, Sec. 2. Effective January 1, 2011.)






DIVISION 9. CALWORKS PROGRAM: JOB CREATION

17000

As used in this division department means the Employment Development Department.

(Added by Stats. 1997, Ch. 270, Sec. 29. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



17001

Consistent with the ongoing relationships that the department maintains with private sector employers, the department shall encourage and organize the involvement of private sector employers and other community leaders in creating the necessary jobs for recipients of aid under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9 of the Welfare and Institutions Code to move from welfare into unsubsidized employment.

(Added by Stats. 1997, Ch. 270, Sec. 29. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



17002

In carrying out the provisions of this division, the department shall conduct activities including, but not limited to, the following:

(a) Establish a council of corporate executives consisting of 13 members drawn from the business community including, but not limited to, retired or former chief executive officers of major California corporations. Seven members shall be appointed by the Governor, three shall be appointed by the Senate Committee on Rules, and three shall be appointed by the Speaker of the Assembly. Appointments shall be made no later than January 31, 1998. This council shall provide ongoing advice and assistance to the department in recruiting private employers to hire recipients of aid.

(b) In consultation with the council described in subdivision (a), establish a clearinghouse for information on the Internet or other forms of toll-free communication for private sector employers to obtain information about assistance and resources for hiring CalWORKs recipients and to register their pledges to assist the state in finding the jobs necessary to meet the local welfare-to-work goals throughout the state.

(c) In consultation with the council described in subdivision (a), provide a forum for leaders in the faith-based communities, as well as other civic leaders, to assist the state in promoting welfare-to-work goals as part of the civic duty of their constituents.

(Amended by Stats. 2001, Ch. 745, Sec. 223. Effective October 12, 2001.)






DIVISION 10. EMPLOYMENT ASSISTANCE FOR WORKERS WITH DISABILITIES

18000

(a) It is the purpose of this division to ensure that workforce preparation services provided through California s one-stop centers, including information and services provided electronically, are accessible to employers and jobseekers with disabilities.

(b) It is further the intent of the Legislature that one-stop centers provide appropriate services to individuals with disabilities to enhance their employability.

(c) It is further the intent of the Legislature that, in order to achieve the goals specified in subdivisions (a) and (b), local workforce investment boards plan for and report on services to jobseekers and employers with disabilities, including the implementation of the federal Ticket to Work program for those local workforce investment boards and one-stop centers that choose to implement the Ticket to Work program in their local workforce investment areas.

(Added by Stats. 2002, Ch. 1088, Sec. 5. Effective January 1, 2003.)



18002

Each local workforce investment board shall establish at least one comprehensive one-stop career center in each local workforce investment area. These one-stop centers shall ensure access to services pursuant to Section 134(d) of the federal Workforce Investment Act of 1998 (29 U.S.C. Sec. 2864(d)), including services for persons with disabilities, including, but not limited to, all of the following:

(a) Outreach, intake, and orientation.

(b) Initial assessments of skills, aptitudes, abilities, and need for support services.

(c) Program eligibility determinations.

(d) Information on the local, regional, and national labor market.

(e) Information on filing for unemployment insurance.

(f) Access to intensive services as needed, including, but not limited to, comprehensive and specialized assessments of skill levels and service needs, development of individual employment plans, group counseling, individual counseling and career planning, case management for participants seeking training services under subdivision (g), and short-term prevocational services, such as learning, communication, interview, and other jobseeking and work related skills to help prepare individuals for unsubsidized employment and training.

(g) Training services, including, but not limited to, occupational skills training, on-the-job training, workplace training and cooperative education programs, private sector training programs, skills upgrade and retraining, entrepreneurial training, job readiness training, adult education, and literacy activities combined with training, and customized training.

(Added by Stats. 2002, Ch. 1088, Sec. 5. Effective January 1, 2003.)



18004

The local workforce investment boards shall schedule and conduct regular performance reviews of their one-stop centers to determine whether the centers and providers are providing effective and meaningful opportunities for persons with disabilities to participate in the programs and activities of the centers and providers.

(Added by Stats. 2002, Ch. 1088, Sec. 5. Effective January 1, 2003.)



18006

One-stop center counselor staff shall provide accurate information to beneficiaries of Supplemental Security Income and the State Supplemental Program and Social Security Disability Insurance on the implications of work for these individuals. The information shall include, but not be limited to, referrals to appropriate benefits planners. One-stop center counselor staff shall also provide accurate information to individuals with disabilities on how they may gain access to Medi-Cal benefits pursuant to Section 14007.9 of the Welfare and Institutions Code.

(Added by Stats. 2002, Ch. 1088, Sec. 5. Effective January 1, 2003.)



18008

In order to ensure that one-stop career centers operated by local workforce investment boards meet the needs of workers and employers with disabilities, the Governor shall ensure that evaluations conducted pursuant to Sections 134 (a)(2)(B)(ii) and (v) of the federal Workforce Investment Act of 1998 (29 U.S.C. Sec. 2864(a)(2)(B)(ii) and (v)), address how local one-stop centers provide all of the following:

(a) Full access to workforce development services for their disabled community.

(b) Assistive technology to ensure access to services.

(c) Staff training on assessment and service strategies for jobseekers and employers with disabilities.

(d) Representation of the disability community in program planning and service delivery.

(e) The development of regional employment networks to participate in the federal Ticket to Work program and the role of the local board and one-stop centers in the Ticket to Work program.

(Added by Stats. 2002, Ch. 1088, Sec. 5. Effective January 1, 2003.)



18010

The California Workforce Investment Board shall report to the Governor and the Legislature by September 30, 2004, on the status of one-stop services to individuals with disabilities and implementation of the federal Ticket to Work program in California.

(Added by Stats. 2002, Ch. 1088, Sec. 5. Effective January 1, 2003.)



18012

If permitted by federal law, the California Workforce Investment Board and local workforce investment boards shall include persons with disabilities or their representatives, with a particular effort to include such persons who are not employees of state or local government.

(Added by Stats. 2002, Ch. 1088, Sec. 5. Effective January 1, 2003.)









Vehicle Code - VEH

General Provisions

1

This act shall be known as the Vehicle Code.

(Enacted by Stats. 1959, Ch. 3.)



2

The provisions of this code, insofar as they are substantially the same as existing provisions relating to the same subject matter, shall be construed as restatements and continuations thereof and not as new enactments.

(Enacted by Stats. 1959, Ch. 3.)



3

All persons who, at the time this code goes into effect, hold office under the code repealed by this code, which offices are continued by this code, continue to hold them according to their former tenure.

(Enacted by Stats. 1959, Ch. 3.)



4

No action or proceeding commenced before this code takes effect, and no right accrued, is affected by the provisions of this code, but all procedure thereafter taken therein shall conform to the provisions of this code so far as possible.

(Enacted by Stats. 1959, Ch. 3.)



5

If any portion of this code is held unconstitutional, such decision shall not affect the validity of any other portion of this code.

(Enacted by Stats. 1959, Ch. 3.)



6

Unless the provision or the context otherwise requires, these general provisions and rules of construction shall govern the construction of this code.

(Enacted by Stats. 1959, Ch. 3.)



7

Division, chapter, and article headings do not in any manner affect the scope, meaning, or intent of the provisions of this code.

(Amended by Stats. 1959, Ch. 1996.)



8

Whenever, by the provisions of this code, a power is granted to a public officer or a duty imposed upon such an officer, the power may be exercised or the duty performed by a deputy of the officer or by a person authorized pursuant to law by the officer.

(Enacted by Stats. 1959, Ch. 3.)



9

Whenever any notice, report, statement, or record is required by this code, it shall be made in writing in the English language.

(Enacted by Stats. 1959, Ch. 3.)



10

Whenever any reference is made to any portion of this code or of any other law, such reference shall apply to all amendments and additions heretofore or hereafter made.

(Enacted by Stats. 1959, Ch. 3.)



11

Section means a section of this code unless some other statute is specifically mentioned and subdivision means a subdivision of the section in which that term occurs unless some other section is expressly mentioned.

(Enacted by Stats. 1959, Ch. 3.)



12

The present tense includes the past and future tenses; and the future, the present.

(Enacted by Stats. 1959, Ch. 3.)



13

The masculine gender includes the feminine and neuter.

(Enacted by Stats. 1959, Ch. 3.)



14

The singular number includes the plural, and the plural the singular.

(Enacted by Stats. 1959, Ch. 3.)



15

Shall is mandatory and may is permissive.

(Enacted by Stats. 1959, Ch. 3.)



16

Oath includes affirmation.

(Enacted by Stats. 1959, Ch. 3.)



17

Signature or subscription includes mark when the signer or subscriber cannot write, such signer s or subscriber s name being written near the mark by a witness who writes his own name near the signer s or subscriber s name; but a signature or subscription by mark can be acknowledged or can serve as a signature or subscription to a sworn statement only when two witnesses so sign their own names thereto.

(Enacted by Stats. 1959, Ch. 3.)



18

Officers and employees of the Department of Motor Vehicles and the Department of the California Highway Patrol are, for the purposes of this code, authorized to administer oaths and acknowledge signatures, for which no fee shall be charged.

(Enacted by Stats. 1959, Ch. 3.)



19

Whenever the acknowledgement of any document is required by this code or any regulation of either department, the signature of the applicant attested to in his presence by the signature of a subscribing witness is sufficient.

(Enacted by Stats. 1959, Ch. 3.)



20

It is unlawful to use a false or fictitious name, or to knowingly make any false statement or knowingly conceal any material fact in any document filed with the Department of Motor Vehicles or the Department of the California Highway Patrol.

(Enacted by Stats. 1959, Ch. 3.)



21

(a) Except as otherwise expressly provided, the provisions of this code are applicable and uniform throughout the state and in all counties and municipalities therein, and a local authority shall not enact or enforce any ordinance or resolution on the matters covered by this code, including ordinances or resolutions that establish regulations or procedures for, or assess a fine, penalty, assessment, or fee for a violation of, matters covered by this code, unless expressly authorized by this code.

(b) To the extent permitted by current state law, this section does not impair the current lawful authority of the Mountains Recreation and Conservation Authority, a joint powers authority, or any member agency constituted therein as of July 1, 2010, to enforce an ordinance or resolution relating to the management of public lands within its jurisdiction.

(Amended by Stats. 2010, Ch. 616, Sec. 1. Effective January 1, 2011. Operative July 1, 2011, by Sec. 6 of Ch. 616.)



22

Whenever notice is required to be given under this code by a department or any division, officer, employee, or agent, the notice shall be given either by personal delivery to the person to be notified, by certified mail, return receipt requested, or by mailing the notice, postage prepaid, addressed to the person at his or her address as shown by the records of the department.

(Amended by Stats. 1996, Ch. 1154, Sec. 54. Effective September 30, 1996.)



23

The giving of notice by personal delivery is complete upon delivery of a copy of the notice to the person to be notified. The giving of notice by mail is complete upon the expiration of four days after deposit of the notice in the mail, except that in the case of a notice informing any person of an offense against him under Section 40001, the notice is complete 10 days after mailing.

(Enacted by Stats. 1959, Ch. 3.)



24

Proof of the giving of notice may be made by the certificate of any officer, employee, or agent of the Department of Motor Vehicles and the Department of the California Highway Patrol or of any peace officer, or by an affidavit of any person over 18 years of age, naming the person to whom the notice was given and specifying the time, place, and manner of the giving of the notice.

(Amended by Stats. 1996, Ch. 1154, Sec. 55. Effective September 30, 1996.)



24.5

All civil process in actions brought against the director and the Department of Motor Vehicles and all subpoenas for the production of department records shall be served upon the director or his appointed representatives at the department s headquarters.

(Added by Stats. 1971, Ch. 699.)



25

(a) It is unlawful for any person to display or cause or permit to be displayed any sign, mark, or advertisement indicating an official connection with either the Department of Motor Vehicles or the Department of the California Highway Patrol unless such person has lawful authority, permission, or right to make such display.

(b) It is unlawful for the holder of any occupational license issued pursuant to Division 5 (commencing with Section 11100) to use the initials DMV, the Department of Motor Vehicles logogram, or the words Department of Motor Vehicles in any business name or telephone number. No occupational licensee may use the initials, logogram, or words in any advertisement in a way that indicates, or could be construed to indicate, any official connection with the Department of Motor Vehicles other than as a licensee.

(Amended by Stats. 1992, Ch. 1243, Sec. 53. Effective September 30, 1992.)



25.5

It is unlawful for any person to falsely represent himself or herself in any manner as an employee of the Department of Motor Vehicles for the purpose of obtaining records or information to which he or she is not entitled.

(Amended by Stats. 1982, Ch. 466, Sec. 105.)



27

Any person who without authority impersonates, or wears the badge of, a member of the California Highway Patrol with intention to deceive anyone is guilty of a misdemeanor.

(Enacted by Stats. 1959, Ch. 3.)



28

(a) Whenever possession is taken of any vehicle by or on behalf of its legal owner under the terms of a security agreement or lease agreement, the person taking possession shall contact, for the purpose of providing the information required pursuant to subdivision (d) within one hour, after taking possession of the vehicle, by the most expeditious means available, the city police department where the taking of possession occurred, if within an incorporated city, or the sheriff s department of the county where the taking of possession occurred, if outside an incorporated city, or the police department of a campus of the University of California or the California State University, if the taking of possession occurred on that campus, and shall within one business day forward a written notice to the city police or sheriff s department. If, after an attempt to notify, law enforcement is unable to receive and record the notification required pursuant to subdivision (d), the person taking possession of the vehicle shall continue to attempt notification until the information required pursuant to subdivision (d) is provided.

(b) If possession is taken of more than one vehicle, the possession of each vehicle shall be considered and reported as a separate event.

(c) Any person failing to notify the city police department, sheriff s department, or campus police department as required by this section is guilty of an infraction, and shall be fined a minimum of three hundred dollars ($300), and up to five hundred dollars ($500). The district attorney, city attorney, or city prosecutor shall promptly notify the Bureau of Security and Investigative Services of any conviction resulting from a violation of this section.

(d) For the notification required by this section, the person shall report only the following information and in the following order:

(1) The approximate location of the repossession.

(2) The date and approximate time of the repossession.

(3) The vehicle year, make, and model.

(4) The last six digits of the vehicle identification number.

(5) The registered owner as provided on the repossession assignment.

(6) The legal owner requesting the repossession as provided on the repossession assignment.

(7) The name of the repossession agency.

(8) The telephone number of the repossession agency.

(Amended by Stats. 2014, Ch. 390, Sec. 9. Effective September 17, 2014.)



29

Wherever any notice or other communication is required by this code to be mailed by registered mail by or to any person or corporation, the mailing of such notice or other communication by certified mail shall be deemed to be a sufficient compliance with the requirements of law.

(Added by Stats. 1959, Ch. 426.)



30

It is declared as a matter of legislative policy that red lights and sirens on vehicles should be restricted to authorized emergency vehicles engaged in police, fire and lifesaving services; and that other types of vehicles which are engaged in activities which create special hazards upon the highways should be equipped with flashing amber warning lamps.

(Added by Stats. 1961, Ch. 653.)



31

No person shall give, either orally or in writing, information to a peace officer while in the performance of his duties under the provisions of this code when such person knows that the information is false.

(Added by Stats. 1965, Ch. 1264.)



32

Whenever local authorities are given the power to take action by ordinance pursuant to Division 11 (commencing with Section 21000) and Division 15 (commencing with Section 35000), they shall also have the power to take such action by resolution.

(Added by Stats. 1972, Ch. 1095.)






DIVISION 1. WORDS AND PHRASES DEFINED

100

Unless the provision or context otherwise requires, these definitions shall govern the construction of this code.

(Enacted by Stats. 1959, Ch. 3.)



102

Ability to respond in damages means financial responsibility.

(Added by renumbering Section 95 by Stats. 1992, Ch. 974, Sec. 2. Effective September 28, 1992.)



105

An agricultural water-well boring rig is a motor vehicle which is used exclusively in the boring of water-wells on agricultural property.

(Enacted by Stats. 1959, Ch. 3.)



108

Airbrakes means a brake system using compressed air either for actuating the service brakes at the wheels of the vehicle or as a source of power for controlling or applying service brakes which are actuated through hydraulic or other intermediate means.

(Added by Stats. 1963, Ch. 207.)



109

Alcoholic beverage includes any liquid or solid material intended to be ingested by a person which contains ethanol, also known as ethyl alcohol, drinking alcohol, or alcohol, including, but not limited to, alcoholic beverages as defined in Section 23004 of the Business and Professions Code, intoxicating liquor, malt beverage, beer, wine, spirits, liqueur, whiskey, rum, vodka, cordials, gin, and brandy, and any mixture containing one or more alcoholic beverages. Alcoholic beverage includes a mixture of one or more alcoholic beverages whether found or ingested separately or as a mixture.

For purposes of the Driver License Compact, intoxicating liquor as used in Section 15023 has the same meaning as alcoholic beverage as used in this code.

(Added by renumbering Section 23151 by Stats. 1982, Ch. 53, Sec. 25. Effective February 18, 1982.)



110

Alley is any highway having a roadway not exceeding 25 feet in width which is primarily used for access to the rear or side entrances of abutting property; provided, that the City and County of San Francisco may designate by ordinance or resolution as an alley any highway having a roadway not exceeding 25 feet in width.

(Amended by Stats. 1965, Ch. 833.)



111

All-terrain vehicle means a motor vehicle subject to subdivision (a) of Section 38010 which is all of the following:

(a) Designed for operation off of the highway by an operator with no more than one passenger.

(b) Fifty inches or less in width.

(c) Nine hundred pounds or less unladen weight.

(d) Suspended on three or more low-pressure tires.

(e) Has a single seat designed to be straddled by the operator, or a single seat designed to be straddled by the operator and a seat for no more than one passenger.

(f) Has handlebars for steering control.

(Amended by Stats. 2003, Ch. 252, Sec. 1. Effective January 1, 2004.)



111.3

An all-terrain vehicle safety instructor is a person who is sponsored by an all-terrain vehicle safety training organization, who has completed a course in all-terrain vehicle safety instruction administered by an approved all-terrain vehicle safety training organization, and who has been licensed by the department pursuant to Section 11105.1.

(Added by Stats. 1987, Ch. 881, Sec. 2.)



111.5

An all-terrain vehicle safety training organization is any organization which is approved to offer a program of instruction in all-terrain vehicle safety, including all-terrain vehicle safety instruction training, by the Off-Highway Vehicle Safety Education Committee and which has been issued a license by the department pursuant to Section 11105.6.

(Added by Stats. 1987, Ch. 881, Sec. 3.)



112

Amber has the same meaning as yellow, and is within the chromaticity coordinate boundaries for yellow specified in regulations adopted by the Department of the California Highway Patrol.

(Added by Stats. 1977, Ch. 287.)



115

An armored car is a vehicle that is equipped with materials on either the front, sides, or rear for the protection of persons therein from missiles discharged from firearms.

(Enacted by Stats. 1959, Ch. 3.)



165

An authorized emergency vehicle is:

(a) Any publicly owned and operated ambulance, lifeguard, or lifesaving equipment or any privately owned or operated ambulance licensed by the Commissioner of the California Highway Patrol to operate in response to emergency calls.

(b) Any publicly owned vehicle operated by the following persons, agencies, or organizations:

(1) Any federal, state, or local agency, department, or district employing peace officers as that term is defined in Chapter 4.5 (commencing with Section 830) of Part 2 of Title 3 of the Penal Code, for use by those officers in the performance of their duties.

(2) Any forestry or fire department of any public agency or fire department organized as provided in the Health and Safety Code.

(c) Any vehicle owned by the state, or any bridge and highway district, and equipped and used either for fighting fires, or towing or servicing other vehicles, caring for injured persons, or repairing damaged lighting or electrical equipment.

(d) Any state-owned vehicle used in responding to emergency fire, rescue, or communications calls and operated either by the Office of Emergency Services or by any public agency or industrial fire department to which the Office of Emergency Services has assigned the vehicle.

(e) Any vehicle owned or operated by any department or agency of the United States government when the vehicle is used in responding to emergency fire, ambulance, or lifesaving calls or is actively engaged in law enforcement work.

(f) Any vehicle for which an authorized emergency vehicle permit has been issued by the Commissioner of the California Highway Patrol.

(Amended by Stats. 2013, Ch. 352, Sec. 516. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



165.5

No act or omission of any rescue team operating in conjunction with an authorized emergency vehicle as defined in Section 165, while attempting to resuscitate any person who is in immediate danger of loss of life, shall impose any liability upon the rescue team or the owners or operators of any authorized emergency vehicle, if good faith is exercised.

For the purposes of this section, rescue team means a special group of physicians and surgeons, nurses, volunteers, or employees of the owners or operators of the authorized emergency vehicle who have been trained in cardiopulmonary resuscitation and have been designated by the owners or operators of the emergency vehicle to attempt to resuscitate persons who are in immediate danger of loss of life in cases of emergency.

This section shall not relieve the owners or operators of any other duty imposed upon them by law for the designation and training of members of a rescue team or for any provisions regarding maintenance of equipment to be used by the rescue team.

Members of a rescue team shall receive the training in a program approved by, or conforming to, standards prescribed by an emergency medical care committee established pursuant to Article 3 (commencing with Section 1797.270) of Chapter 4 of Division 2.5 of the Health and Safety Code, or a voluntary area health planning agency established pursuant to Section 127155 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 421. Effective September 29, 1996.)



166

An autobroker or auto buying service is a dealer, as defined in Section 285, who engages in the business of brokering, as defined in Section 232.5.

(Added by Stats. 1994, Ch. 1253, Sec. 3. Effective January 1, 1995.)



175

An autoette is a motor vehicle, located on a natural island with an area in excess of 20,000 acres and that is within a county having a population in excess of 4,000,000, that meets all of the following requirements:

(a) Has three or more wheels in contact with the ground.

(b) Has an unladed weight of no greater than 1,800 pounds.

(c) Has an overall length of no more than 120 inches, including the front and rear bumpers.

(d) Has a width of no more than 55 inches, as measured from its widest part.

(Added by Stats. 2006, Ch. 322, Sec. 1. Effective January 1, 2007.)



210

An automated enforcement system is any system operated by a governmental agency, in cooperation with a law enforcement agency, that photographically records a driver s responses to a rail or rail transit signal or crossing gate, or both, or to an official traffic control signal described in Section 21450, and is designed to obtain a clear photograph of a vehicle s license plate and the driver of the vehicle.

(Amended (as amended by Stats. 1995, Ch. 922, Sec. 1) by Stats. 1998, Ch. 54, Sec. 1. Effective January 1, 1999.)



220

An automobile dismantler is any person not otherwise expressly excluded by Section 221 who:

(a) Is engaged in the business of buying, selling, or dealing in vehicles of a type required to be registered under this code, including nonrepairable vehicles, for the purpose of dismantling the vehicles, who buys or sells the integral parts and component materials thereof, in whole or in part, or deals in used motor vehicle parts. This section does not apply to the occasional and incidental dismantling of vehicles by dealers who have secured dealers plates from the department for the current year whose principal business is buying and selling new and used vehicles, or by owners who desire to dismantle not more than three personal vehicles within any 12-month period.

(b) Notwithstanding the provisions of subdivision (a), keeps or maintains on real property owned by him, or under his possession or control, two or more unregistered motor vehicles no longer intended for, or in condition for, legal use on the highways, whether for the purpose of resale of used parts, for the purpose of reclaiming for use some or all of the materials, whether metal, glass, fabric, or otherwise, or to dispose of them, or for any other purpose.

(Amended by Stats. 1994, Ch. 1008, Sec. 5. Effective January 1, 1995. Operative July 1, 1995, by Sec. 19 of Ch. 1008.)



221

(a) The term automobile dismantler does not include any of the following:

(1) The owner or operator of any premises on which two or more unregistered and inoperable vehicles are held or stored, if the vehicles are used for restoration or replacement parts or otherwise, in conjunction with any of the following:

(A) Any business of a licensed dealer, manufacturer, or transporter.

(B) The operation and maintenance of any fleet of motor vehicles used for the transportation of persons or property.

(C) Any agricultural, farming, mining, or ranching business that does not sell parts of the vehicles, except for either of the following purposes:

(i) For use in repairs performed by that business.

(ii) For use by a licensed dismantler or an entity described in paragraph (3).

(D) Any motor vehicle repair business registered with the Bureau of Automotive Repair, or those exempt from registration under the Business and Professions Code or applicable regulations, that does not sell parts of the vehicles, except for either of the following purposes:

(i) For use in repairs performed by that business.

(ii) For use by a licensed dismantler or an entity described in paragraph (3).

(2) Any person engaged in the restoration of vehicles of the type described in Section 5004 or in the restoration of other vehicles having historic or classic significance.

(3) The owner of a steel mill, scrap metal processing facility, or similar establishment purchasing vehicles of a type subject to registration, not for the purpose of selling the vehicles, in whole or in part, but exclusively for the purpose of reducing the vehicles to their component materials, if either the facility obtains, on a form approved or provided by the department, a certification by the person from whom the vehicles are obtained that each of the vehicles has been cleared for dismantling pursuant to Section 5500 or 11520, or the facility complies with Section 9564.

(4) Any person who acquires used parts or components for resale from vehicles which have been previously cleared for dismantling pursuant to Section 5500 or 11520.

Nothing in this paragraph permits a dismantler to acquire or sell used parts or components during the time the dismantler license is under suspension.

(b) Any vehicle acquired for the purpose specified in paragraph (3) of subdivision (a) from other than a licensed dismantler, or from other than an independent hauler who obtained the vehicle, or parts thereof from a licensed dismantler, shall be accompanied by either a receipt issued by the department evidencing proof of clearance for dismantling under Section 5500, or a copy of the ordinance or order issued by a local authority for the abatement of the vehicle pursuant to Section 22660. The steel mill, scrap metal processing facility, or similar establishment acquiring the vehicle shall attach the form evidencing clearance or abatement to the certification required pursuant to this section.

All forms specified in paragraph (3) of subdivision (a) and in this subdivision shall be available for inspection by a peace officer during business hours.

(Amended by Stats. 1999, Ch. 316, Sec. 1. Effective January 1, 2000.)



223

Any reference in this code to automobile driver training shall be deemed to refer to the laboratory phase of driver education described by Section 51852 of the Education Code.

(Amended by Stats. 1980, Ch. 676, Sec. 305.)



225

An auxiliary dolly is a vehicle, not designed for carrying persons or property on its own structure, which is so constructed and used in conjunction with a semitrailer as to support a portion of the weight of the semitrailer and any load thereon, but not permanently attached to the semitrailer, although a part of the weight of such dolly may rest on another vehicle.

(Enacted by Stats. 1959, Ch. 3.)



230

An axle is a structure or portion of a structure consisting of one or more shafts, spindles, or bearings in the same vertical transverse plane by means of which, in conjunction with wheels mounted on said shafts, spindles, or bearings, a portion of the weight of a vehicle and its load, if any, is continuously transmitted to the roadway when the vehicle is in motion.

(Enacted by Stats. 1959, Ch. 3.)



230.5

A B-train assembly is a rigid frame extension attached to the rear frame of a semitrailer which allows for a fifth wheel connection point for a second semitrailer.

(Added by Stats. 1991, Ch. 13, Sec. 13. Effective February 13, 1991.)



231

A bicycle is a device upon which any person may ride, propelled exclusively by human power through a belt, chain, or gears, and having one or more wheels. Persons riding bicycles are subject to the provisions of this code specified in Sections 21200 and 21200.5.

(Amended by Stats. 1985, Ch. 1013, Sec. 1.)



231.5

A bicycle path or bike path is a Class I bikeway, as defined in subdivision (a) of Section 890.4 of the Streets and Highways Code.

(Added by Stats. 2009, Ch. 200, Sec. 5. Effective January 1, 2010.)



231.6

(a) A bicycle path crossing is either of the following:

(1) That portion of a roadway included within the prolongation or connection of the boundary lines of a bike path at intersections where the intersecting roadways meet at approximately right angles.

(2) Any portion of a roadway distinctly indicated for bicycle crossing by lines or other markings on the surface.

(b) Notwithstanding subdivision (a), there shall not be a bicycle path crossing where local authorities have placed signs indicating no crossing.

(Added by Stats. 2009, Ch. 200, Sec. 6. Effective January 1, 2010.)



232

The board is the New Motor Vehicle Board.

(Added by Stats. 1973, Ch. 996.)



232.5

Brokering is an arrangement under which a dealer, for a fee or other consideration, regardless of the form or time of payment, provides or offers to provide the service of arranging, negotiating, assisting, or effectuating the purchase of a new or used motor vehicle, not owned by the dealer, for another or others.

(Added by Stats. 1994, Ch. 1253, Sec. 4. Effective January 1, 1995.)



233

(a) Except as provided in subdivision (b), a bus is any vehicle, including a trailer bus, designed, used, or maintained for carrying more than 15 persons including the driver.

(b) A vehicle designed, used, or maintained for carrying more than 10 persons, including the driver, which is used to transport persons for compensation or profit, or is used by any nonprofit organization or group, is also a bus.

(c) This section does not alter the definition of a schoolbus, school pupil activity bus, general public paratransit vehicle, farm labor vehicle, or youth bus.

(d) A vanpool vehicle is not a bus.

(Amended by Stats. 1994, Ch. 675, Sec. 1. Effective January 1, 1995.)



234

A business includes a proprietorship, partnership, corporation, and any other form of commercial enterprise.

(Added by Stats. 1990, Ch. 1563, Sec. 1.)



235

A business district is that portion of a highway and the property contiguous thereto (a) upon one side of which highway, for a distance of 600 feet, 50 percent or more of the contiguous property fronting thereon is occupied by buildings in use for business, or (b) upon both sides of which highway, collectively, for a distance of 300 feet, 50 percent or more of the contiguous property fronting thereon is so occupied. A business district may be longer than the distances specified in this section if the above ratio of buildings in use for business to the length of the highway exists.

(Enacted by Stats. 1959, Ch. 3.)



236

A business representative means a proprietor, a limited or general partner, a managerial employee, a stockholder, a director, or an officer who is active in the management, direction, and control of that part of a business which is a licensed activity.

(Added by Stats. 1990, Ch. 1563, Sec. 2.)



240

In determining whether a highway is within a business or residence district, the following limitations shall apply and shall qualify the definitions in Sections 235 and 515:

(a) No building shall be regarded unless its entrance faces the highway and the front of the building is within 75 feet of the roadway.

(b) Where a highway is physically divided into two or more roadways only those buildings facing each roadway separately shall be regarded for the purpose of determining whether the roadway is within a district.

(c) All churches, apartments, hotels, multiple dwelling houses, clubs, and public buildings, other than schools, shall be deemed to be business structures.

(d) A highway or portion of a highway shall not be deemed to be within a district regardless of the number of buildings upon the contiguous property if there is no right of access to the highway by vehicles from the contiguous property.

(Enacted by Stats. 1959, Ch. 3.)



241

A buy-here-pay-here dealer is a dealer, as defined in Section 285, who is not otherwise expressly excluded by Section 241.1, and who does all of the following:

(a) Enters into conditional sale contracts, within the meaning of subdivision (a) of Section 2981 of the Civil Code, and subject to the provisions of Chapter 2b (commencing with Section 2981) of Title 14 of Part 4 of Division 3 of the Civil Code, or lease contracts, within the meaning of Section 2985.7 of the Civil Code, and subject to the provisions of Chapter 2d (commencing with Section 2985.7) of Title 14 of Part 4 of Division 3 of the Civil Code.

(b) Assigns less than 90 percent of all unrescinded conditional sale contracts and lease contracts to unaffiliated third-party finance or leasing sources within 45 days of the consummation of those contracts.

(c) For purposes of this section, a conditional sale contract does not include a contract for the sale of a motor vehicle if all amounts owed under the contract are paid in full within 30 days.

(d) The department may promulgate regulations as necessary to implement this section.

(Added by Stats. 2012, Ch. 740, Sec. 4. Effective January 1, 2013. See identical section added by Stats. 2012, Ch. 741.)



241

A buy-here-pay-here dealer is a dealer, as defined in Section 285, who is not otherwise expressly excluded by Section 241.1, and who does all of the following:

(a) Enters into conditional sale contracts, within the meaning of subdivision (a) of Section 2981 of the Civil Code, and subject to the provisions of Chapter 2b (commencing with Section 2981) of Title 14 of Part 4 of Division 3 of the Civil Code, or lease contracts, within the meaning of Section 2985.7 of the Civil Code, and subject to the provisions of Chapter 2d (commencing with Section 2985.7) of Title 14 of Part 4 of Division 3 of the Civil Code.

(b) Assigns less than 90 percent of all unrescinded conditional sale contracts and lease contracts to unaffiliated third-party finance or leasing sources within 45 days of the consummation of those contracts.

(c) For purposes of this section, a conditional sale contract does not include a contract for the sale of a motor vehicle if all amounts owed under the contract are paid in full within 30 days.

(d) The department may promulgate regulations as necessary to implement this section.

(Added by Stats. 2012, Ch. 741, Sec. 2. Effective January 1, 2013.)



241.1

The term buy-here-pay-here dealer does not include any of the following:

(a) A lessor who primarily leases vehicles that are two model years old or newer.

(b) A dealer that does both of the following:

(1) Certifies 100 percent of used vehicle inventory offered for sale at retail price pursuant to Section 11713.18.

(2) Maintains an onsite service and repair facility that is licensed by the Bureau of Automotive Repair and employs a minimum of five master automobile technicians that are certified by the National Institute for Automotive Service Excellence.

(Added by Stats. 2012, Ch. 740, Sec. 5. Effective January 1, 2013. See identical section added by Stats. 2012, Ch. 741.)



241.1

The term buy-here-pay-here dealer does not include any of the following:

(a) A lessor who primarily leases vehicles that are two model years old or newer.

(b) A dealer that does both of the following:

(1) Certifies 100 percent of used vehicle inventory offered for sale at retail price pursuant to Section 11713.18.

(2) Maintains an onsite service and repair facility that is licensed by the Bureau of Automotive Repair and employs a minimum of five master automobile technicians that are certified by the National Institute for Automotive Service Excellence.

(Added by Stats. 2012, Ch. 741, Sec. 3. Effective January 1, 2013.)



242

A camp trailer is a vehicle designed to be used on a highway, capable of human habitation for camping or recreational purposes, that does not exceed 16 feet in overall length from the foremost point of the trailer hitch to the rear extremity of the trailer body and does not exceed 96 inches in width and includes any tent trailer. Where a trailer telescopes for travel, the size shall apply to the trailer as fully extended. Notwithstanding any other provision of law, a camp trailer shall not be deemed to be a trailer coach.

(Added by Stats. 1971, Ch. 1536.)



243

A camper is a structure designed to be mounted upon a motor vehicle and to provide facilities for human habitation or camping purposes. A camper having one axle shall not be considered a vehicle.

(Amended by Stats. 1968, Ch. 228.)



245

A carry-all is that type of earth-moving equipment which is not self-propelled but which is designed for use behind tractors or other motive power and which is self-loading by means of a cutting blade which is lowered at an angle to dig into the ground. The term includes, but is not limited to, such types of vehicles as carry the trade names of LaPlant-Choate, LeTourneau, and Be Ge.

(Enacted by Stats. 1959, Ch. 3.)



246

A certificate of compliance for the purposes of this code is an electronic or printed document issued by a state agency, board, or commission, or authorized person, setting forth that the requirements of a particular law, rule or regulation, within its jurisdiction to regulate or administer has been satisfied.

(Amended by Stats. 1999, Ch. 1007, Sec. 15. Effective January 1, 2000.)



250

A chop shop is any building, lot, or other premises where any person has been engaged in altering, destroying, disassembling, dismantling, reassembling, or storing any motor vehicle or motor vehicle part known to be illegally obtained by theft, fraud, or conspiracy to defraud, in order to do either of the following:

(a) Alter, counterfeit, deface, destroy, disguise, falsify, forge, obliterate, or remove the identity, including the vehicle identification number, of a motor vehicle or motor vehicle part, in order to misrepresent the identity of the motor vehicle or motor vehicle part, or to prevent the identification of the motor vehicle or motor vehicle part.

(b) Sell or dispose of the motor vehicle or motor vehicle part.

(Added by Stats. 1993, Ch. 386, Sec. 1. Effective September 8, 1993.)



255

City includes every city and city and county within this State.

(Enacted by Stats. 1959, Ch. 3.)



257

A clean fuel vehicle means any passenger or commercial vehicle or pickup truck that is fueled by alternative fuels, as defined in Section 301 of the Energy Policy Act of 1992 (P.L. 102-486), and produces emissions which do not exceed whichever of the following standards, as defined by regulations of the State Air Resources Board in effect on January 1, 1994, is applicable to the model year of the vehicle:

(a) For a vehicle of the 1994 to 1996, inclusive, model year, the emission standard applicable to a transitional low-emission vehicle.

(b) For a vehicle of the 1997 model year, the emission standard applicable to a low-emission vehicle.

(c) For a vehicle of the 1998 to 2000, inclusive, model year, the emission standard applicable to an ultra low-emission vehicle.

(Added by Stats. 1993, Ch. 1159, Sec. 4. Effective January 1, 1994.)



259

Collector motor vehicle means a motor vehicle owned by a collector, as defined in subdivision (a) of Section 5051, and the motor vehicle is used primarily in shows, parades, charitable functions, and historical exhibitions for display, maintenance, and preservation, and is not used primarily for transportation.

(Added by Stats. 2004, Ch. 107, Sec. 1. Effective January 1, 2005.)



260

(a) A commercial vehicle is a motor vehicle of a type required to be registered under this code used or maintained for the transportation of persons for hire, compensation, or profit or designed, used, or maintained primarily for the transportation of property.

(b) Passenger vehicles and house cars that are not used for the transportation of persons for hire, compensation, or profit are not commercial vehicles. This subdivision shall not apply to Chapter 4 (commencing with Section 6700) of Division 3.

(c) Any vanpool vehicle is not a commercial vehicle.

(d) The definition of a commercial vehicle in this section does not apply to Chapter 7 (commencing with Section 15200) of Division 6.

(Amended by Stats. 2003, Ch. 222, Sec. 1. Effective January 1, 2004.)



265

The commissioner is the Commissioner of the California Highway Patrol.

(Enacted by Stats. 1959, Ch. 3.)



266

A consignment is an arrangement under which a dealer agrees to accept possession of a vehicle of a type required to be registered under this code from an owner for the purpose of selling the vehicle and to pay the owner or the owner s designee from the proceeds of the sale.

(Amended by Stats. 1991, Ch. 815, Sec. 1.)



267

A converter is a person, other than a vehicle manufacturer, who, prior to the retail sale of a new vehicle, does any of the following to the vehicle:

(a) Assembles, installs, or affixes a body, cab, or special equipment to the vehicle chassis.

(b) Substantially adds to, subtracts from, or modifies the vehicle, if it is a previously assembled or manufactured new vehicle.

(Added by Stats. 1995, Ch. 211, Sec. 1. Effective January 1, 1996.)



270

County includes every county and city and county within this State.

(Enacted by Stats. 1959, Ch. 3.)



273

A crib sheet or cribbing device is any paper or device designed for cheating by supplying examination answers without questions to an applicant for the purpose of fraudulently qualifying the applicant for any class of driver s license, permit, or certificate.

(Added by Stats. 1986, Ch. 960, Sec. 1.)



275

Crosswalk is either:

(a) That portion of a roadway included within the prolongation or connection of the boundary lines of sidewalks at intersections where the intersecting roadways meet at approximately right angles, except the prolongation of such lines from an alley across a street.

(b) Any portion of a roadway distinctly indicated for pedestrian crossing by lines or other markings on the surface.

Notwithstanding the foregoing provisions of this section, there shall not be a crosswalk where local authorities have placed signs indicating no crossing.

(Enacted by Stats. 1959, Ch. 3.)



280

Darkness is any time from one-half hour after sunset to one-half hour before sunrise and any other time when visibility is not sufficient to render clearly discernible any person or vehicle on the highway at a distance of 1,000 feet.

(Amended by Stats. 1974, Ch. 635.)



285

Dealer is a person not otherwise expressly excluded by Section 286 who:

(a) For commission, money, or other thing of value, sells, exchanges, buys, or offers for sale, negotiates or attempts to negotiate, a sale or exchange of an interest in, a vehicle subject to registration, a motorcycle, snowmobile, or all-terrain vehicle subject to identification under this code, or a trailer subject to identification pursuant to Section 5014.1, or induces or attempts to induce any person to buy or exchange an interest in a vehicle and, who receives or expects to receive a commission, money, brokerage fees, profit, or any other thing of value, from either the seller or purchaser of the vehicle.

(b) Is engaged wholly or in part in the business of selling vehicles or buying or taking in trade, vehicles for the purpose of resale, selling, or offering for sale, or consigned to be sold, or otherwise dealing in vehicles, whether or not the vehicles are owned by the person.

(Amended by Stats. 2005, Ch. 270, Sec. 8. Effective January 1, 2006.)



286

The term dealer does not include any of the following:

(a) Insurance companies, banks, finance companies, public officials, or any other person coming into possession of vehicles in the regular course of business, who sells vehicles under a contractual right or obligation, in performance of an official duty, or in authority of any court of law, if the sale is for the purpose of saving the seller from loss or pursuant to the authority of a court.

(b) Persons who sell or distribute vehicles of a type subject to registration or trailers subject to identification pursuant to Section 5014.1 for a manufacturer to vehicle dealers licensed under this code, or who are employed by manufacturers or distributors to promote the sale of vehicles dealt in by those manufacturers or distributors. However, any of those persons who also sell vehicles at retail are vehicle dealers and are subject to this code.

(c) Persons regularly employed as salespersons by vehicle dealers licensed under this code while acting within the scope of that employment.

(d) Persons engaged exclusively in the bona fide business of exporting vehicles or of soliciting orders for the sale and delivery of vehicles outside the territorial limits of the United States, if no federal excise tax is legally payable or refundable on any of the transactions. Persons not engaged exclusively in the bona fide business of exporting vehicles, but who are engaged in the business of soliciting orders for the sale and delivery of vehicles, outside the territorial limits of the United States are exempt from licensure as dealers only if their sales of vehicles produce less than 10 percent of their total gross revenue from all business transacted.

(e) Persons not engaged in the purchase or sale of vehicles as a business, who dispose of any vehicle acquired and used in good faith, for their own personal use, or for use in their business, and not for the purpose of avoiding the provisions of this code.

(f) Persons who are engaged in the purchase, sale, or exchange of vehicles, other than motorcycles, all-terrain vehicles, or trailers subject to identification under this code, that are not intended for use on the highways.

(g) Persons temporarily retained as auctioneers solely for the purpose of disposing of vehicle stock inventories by means of public auction on behalf of the owners at the owners place of business, or as otherwise approved by the department, if intermediate physical possession or control of, or an ownership interest in, the inventory is not conveyed to the persons so retained.

(h) Persons who are engaged exclusively in the business of purchasing, selling, servicing, or exchanging racing vehicles, parts for racing vehicles, and trailers designed and intended by the manufacturer to be used exclusively for carrying racing vehicles. For purposes of this subdivision, racing vehicle means a motor vehicle of a type used exclusively in a contest of speed or in a competitive trial of speed which is not intended for use on the highways.

(i) A person who is a lessor.

(j) A person who is a renter.

(k) A salvage pool.

(l) A yacht broker who is subject to the Yacht and Ship Brokers Act (Article 2 (commencing with Section 700) of Chapter 5 of Division 3 of the Harbors and Navigation Code) and who sells used boat trailers in conjunction with the sale of a vessel.

(m) A licensed automobile dismantler who sells vehicles that have been reported for dismantling as provided in Section 11520.

(n) The Director of Corrections when selling vehicles pursuant to Section 2813.5 of the Penal Code.

(o) (1) Any public or private nonprofit charitable, religious, or educational institution or organization that sells vehicles if all of the following conditions are met:

(A) The institution or organization qualifies for state tax-exempt status under Section 23701d of the Revenue and Taxation Code, and tax-exempt status under Section 501(c)(3) of the federal Internal Revenue Code.

(B) The vehicles sold were donated to the nonprofit charitable, religious, or educational institution or organization.

(C) The vehicles subject to retail sale meet all of the applicable equipment requirements of Division 12 (commencing with Section 24000) and are in compliance with emission control requirements as evidenced by the issuance of a certificate pursuant to subdivision (b) of Section 44015 of the Health and Safety Code. Under no circumstances may any institution or organization transfer the responsibility of obtaining a smog inspection certificate to the buyer of the vehicle.

(D) The proceeds of the sale of the vehicles are retained by that institution or organization for its charitable, religious, or educational purposes.

(2) An institution or organization described in paragraph (1) may sell vehicles on behalf of another institution or organization under the following conditions:

(A) The nonselling institution or organization meets the requirements of paragraph (1).

(B) The selling and nonselling institutions or organizations enter into a signed, written agreement pursuant to subparagraph (A) of paragraph (3) of subdivision (a) of Section 1660.

(C) The selling institution or organization transfers the proceeds from the sale of each vehicle to the nonselling institution or organization within 45 days of the sale. All net proceeds transferred to the nonselling institution or organization shall clearly be identifiable to the sale of a specific vehicle. The selling institution or organization may retain a percentage of the proceeds from the sale of a particular vehicle. However, any retained proceeds shall be used by the selling institution or organization for its charitable, religious, or educational purposes.

(D) At the time of transferring the proceeds, the selling institution or organization shall provide to the nonselling institution or organization, an itemized listing of the vehicles sold and the amount for which each vehicle was sold.

(E) In the event the selling institution or organization cannot complete a retail sale of a particular vehicle, or if the vehicle cannot be transferred as a wholesale transaction to a dealer licensed under this code, the vehicle shall be returned to the nonselling institution or organization and the written agreement revised to reflect that return. Under no circumstances may a selling institution or organization transfer or donate the vehicle to a third party that is excluded from the definition of a dealer under this section.

(3) An institution or organization described in this subdivision shall retain all records required to be retained pursuant to Section 1660.

(p) A motor club, as defined in Section 12142 of the Insurance Code, that does not arrange or negotiate individual motor vehicle purchase transactions on behalf of its members but refers members to a new motor vehicle dealer for the purchase of a new motor vehicle and does not receive a fee from the dealer contingent upon the sale of the vehicle.

(Amended by Stats. 2004, Ch. 836, Sec. 2. Effective January 1, 2005.)



288

Declared combined gross weight equals the total unladen weight of the combination of vehicles plus the heaviest load that will be transported by that combination of vehicles.

(Added by Stats. 2000, Ch. 861, Sec. 12. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)



289

Declared gross vehicle weight means weight that equals the total unladen weight of the vehicle plus the heaviest load that will be transported on the vehicle.

(Added by Stats. 2000, Ch. 861, Sec. 13. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)



290

Department means the Department of Motor Vehicles except, when used in Chapter 2 (commencing with Section 2100) of Division 2 and in Divisions 11 (commencing with Section 21000), 12 (commencing with Section 24000), 13 (commencing with Section 29000), 14 (commencing with Section 31600), 14.1 (commencing with Section 32000), 14.3 (commencing with Section 32100), 14.5 (commencing with Section 33000), 14.7 (commencing with Section 34000), and 14.8 (commencing with Section 34500), it shall mean the Department of the California Highway Patrol.

(Amended by Stats. 1988, Ch. 1384, Sec. 1.)



291

Any reference in this code to the Department of Public Works shall be deemed to refer to the Department of Transportation, which is part of the Business, Transportation and Housing Agency as provided by Section 13975 of the Government Code.

(Amended by Stats. 1982, Ch. 454, Sec. 178.)



295

The director is the Director of Motor Vehicles.

(Enacted by Stats. 1959, Ch. 3.)



295.5

A disabled person is any of the following:

(a) Any person who has lost, or has lost the use of, one or more lower extremities or both hands, or who has significant limitation in the use of lower extremities, or who has a diagnosed disease or disorder which substantially impairs or interferes with mobility, or who is so severely disabled as to be unable to move without the aid of an assistant device.

(b) Any person who is blind to the extent that the person s central visual acuity does not exceed 20/200 in the better eye, with corrective lenses, as measured by the Snellen test, or visual acuity that is greater than 20/200, but with a limitation in the field of vision such that the widest diameter of the visual field subtends an angle not greater than 20 degrees.

(c) Any person who suffers from lung disease to the extent of any of the following:

(1) The person s forced (respiratory) expiratory volume for one second when measured by spirometry is less than one liter.

(2) The person s arterial oxygen tension (pO2) is less than 60 mm/Hg on room air while the person is at rest.

(d) Any person who is impaired by cardiovascular disease to the extent that the person s functional limitations are classified in severity as class III or class IV based upon standards accepted by the American Heart Association.

(Added by Stats. 1989, Ch. 554, Sec. 1.)



295.7

A disabled veteran is any person who, as a result of injury or disease suffered while on active service with the armed forces of the United States, suffers any of the following:

(a) Has a disability which has been rated at 100 percent by the Department of Veterans Affairs or the military service from which the veteran was discharged, due to a diagnosed disease or disorder which substantially impairs or interferes with mobility.

(b) Is so severely disabled as to be unable to move without the aid of an assistant device.

(c) Has lost, or has lost use of, one or more limbs.

(d) Has suffered permanent blindness, as defined in Section 19153 of the Welfare and Institutions Code.

(Added by Stats. 1989, Ch. 554, Sec. 2.)



296

A distributor is any person other than a manufacturer who sells or distributes new vehicles subject to registration under this code, new trailers subject to identification pursuant to Section 5014.1, or new off-highway motorcycles or all-terrain vehicles subject to identification under this code, to dealers in this state and maintains representatives for the purpose of contacting dealers or prospective dealers in this state.

(Amended by Stats. 2004, Ch. 836, Sec. 3. Effective January 1, 2005.)



297

A distributor branch is an office maintained by a distributor for the sale of new vehicles or new trailers subject to identification pursuant to Section 5014.1 to dealers or for directing or supervising, in whole or in part, the distributor s representatives.

(Amended by Stats. 2001, Ch. 539, Sec. 4. Effective January 1, 2002.)



300

A drawbar is a rigid structure forming a connection between a trailer and a towing vehicle, securely attached to both vehicles by nonrigid means and carrying no part of the load of either vehicle.

(Enacted by Stats. 1959, Ch. 3.)



303

A driveaway-towaway operation is any operation in which any motor vehicle or combination of motor vehicles coupled together constitutes the commodity being transported, when one or more sets of wheels of any such motor vehicle or motor vehicles are on the roadway, and when one or more of such vehicles are being operated under a manufacturer's, dealer's, or transporter s special plates.

(Added by Stats. 1961, Ch. 1989.)



305

A driver is a person who drives or is in actual physical control of a vehicle. The term driver does not include the tillerman or other person who, in an auxiliary capacity, assists the driver in the steering or operation of any articulated firefighting apparatus.

(Amended by Stats. 1971, Ch. 213.)



310

A driver s license is a valid license to drive the type of motor vehicle or combination of vehicles for which a person is licensed under this code or by a foreign jurisdiction.

(Amended by Stats. 1971, Ch. 213.)



310.4

A driving instructor is, except as provided in Section 11105.5, an employee of a driving school licensed by the department to instruct others in the operation of motor vehicles.

(Added by Stats. 1975, Ch. 703.)



310.6

A driving school is a business which, for compensation, conducts or offers to conduct instruction in the operation of motor vehicles. As used in this section, instruction includes classroom driver education, in-vehicle driver training, and correspondence study.

(Added by Stats. 1975, Ch. 703.)



310.8

A driving school operator is either a driving school owner who operates his own driving school or an employee of a driving school who is designated by the driving school owner of such school to personally direct and manage the school for the owner.

(Added by renumbering Section 311.5 by Stats. 1975, Ch. 703.)



311

A driving school owner is any person licensed by the department to engage in the business of giving instruction for compensation in the driving of motor vehicles or in the preparation of an applicant for examination for a driver s license issued by the department.

(Amended by Stats. 1975, Ch. 703.)



312

The term drug means any substance or combination of substances, other than alcohol, which could so affect the nervous system, brain, or muscles of a person as to impair, to an appreciable degree, his ability to drive a vehicle in the manner that an ordinarily prudent and cautious man, in full possession of his faculties, using reasonable care, would drive a similar vehicle under like conditions.

(Added by Stats. 1971, Ch. 1530.)



313

The term electric personal assistive mobility device or EPAMD means a self-balancing, nontandem two-wheeled device, that is not greater than 20 inches deep and 25 inches wide and can turn in place, designed to transport only one person, with an electric propulsion system averaging less than 750 watts (1 horsepower), the maximum speed of which, when powered solely by a propulsion system on a paved level surface, is no more than 12.5 miles per hour.

(Amended by Stats. 2007, Ch. 106, Sec. 1. Effective January 1, 2008.)



314

An expressway is a portion of highway that is part of either of the following:

(a) An expressway system established by a county under Section 941.4 of the Streets and Highways Code.

(b) An expressway system established by a county before January 1, 1989, as described in subdivision (g) of Section 941.4 of the Streets and Highways Code.

(Added by Stats. 2004, Ch. 615, Sec. 17. Effective January 1, 2005.)



315

Essential parts are all integral and body parts of a vehicle of a type required to be registered under this code, the removal, alteration, or substitution of which would tend to conceal the identity of the vehicle or substantially alter its appearance.

(Enacted by Stats. 1959, Ch. 3.)



320

Established place of business is a place actually occupied either continuously or at regular periods by any of the following:

(a) A dealer, remanufacturer, remanufacturer branch, manufacturer, manufacturer branch, distributor, distributor branch, automobile driving school, or traffic violator school where the books and records pertinent to the type of business being conducted are kept.

(b) An automobile dismantler where the books and records pertinent to the type of business being conducted are kept. A place of business of an automobile dismantler which qualified as an established place of business before September 17, 1970, is an established place of business as defined in this section.

(c) A registration service where the books and records pertinent to the type of business being conducted are kept.

(Amended by Stats. 1992, Ch. 1243, Sec. 54. Effective September 30, 1992.)



320.5

An extralegal load is a single unit or an assembled item which, due to its design, cannot be reasonably reduced or dismantled in size or weight so that it can be legally transported as a load without a permit as required by Section 35780. This section does not apply to loads on passenger cars.

(Added by Stats. 1983, Ch. 145, Sec. 1. Effective June 28, 1983.)



321

Factory-built housing is a structure as defined in Section 19971 of the Health and Safety Code. As used in this code, factory-built housing is a trailer coach which is in excess of eight feet in width or in excess of 40 feet in length.

(Added by Stats. 1980, Ch. 1150, Sec. 7.)



322

(a) A farm labor vehicle is any motor vehicle designed, used, or maintained for the transportation of nine or more farmworkers, in addition to the driver, to or from a place of employment or employment-related activities.

(b) For the purpose of this section, a farmworker is any person engaged in rendering personal services for hire and compensation in connection with the production or harvesting of any farm products.

(c) Farm labor vehicle does not include:

(1) Any vehicle carrying only members of the immediate family of the owner or driver thereof.

(2) Any vehicle while being operated under specific authority granted by the Public Utilities Commission or under specific authority granted to a transit system by an authorized city or county agency.

(Amended by Stats. 2000, Ch. 308, Sec. 1. Effective January 1, 2001.)



324

A fifth-wheel travel trailer is a vehicle designed for recreational purposes to carry persons or property on its own structure and so constructed as to be drawn by a motor vehicle by means of a kingpin connecting device.

(Added by Stats. 1990, Ch. 1358, Sec. 1.)



324.5

A former prisoner of war is any person who, while serving as a member of the United States Armed Forces, as a member of the Philippine Commonwealth Armed Forces, as a part of a United States Expeditionary Force, or as a United States civilian, was held as a prisoner of war by forces hostile to the United States during any armed conflict and is currently a resident of California.

(Added by Stats. 1991, Ch. 893, Sec. 1.)



325

A foreign jurisdiction is any other state, the District of Columbia, territories or possessions of the United States, and foreign states, provinces, or countries.

(Enacted by Stats. 1959, Ch. 3.)



330

A foreign vehicle is a vehicle of a type required to be registered under this code brought into this State from a foreign jurisdiction other than in the ordinary course of business, by or through a manufacturer or dealer and not registered in this State.

(Enacted by Stats. 1959, Ch. 3.)



331

(a) A franchise is a written agreement between two or more persons having all of the following conditions:

(1) A commercial relationship of definite duration or continuing indefinite duration.

(2) The franchisee is granted the right to offer for sale or lease, or to sell or lease at retail new motor vehicles or new trailers subject to identification pursuant to Section 5014.1 manufactured or distributed by the franchisor or the right to perform authorized warranty repairs and service, or the right to perform any combination of these activities.

(3) The franchisee constitutes a component of the franchisor s distribution system.

(4) The operation of the franchisee s business is substantially associated with the franchisor s trademark, trade name, advertising, or other commercial symbol designating the franchisor.

(5) The operation of a portion of the franchisee s business is substantially reliant on the franchisor for a continued supply of new vehicles, parts, or accessories.

(b) The term franchise does not include an agreement entered into by a manufacturer or distributor and a person where all the following apply:

(1) The person is authorized to perform warranty repairs and service on vehicles manufactured or distributed by the manufacturer or distributor.

(2) The person is not a new motor vehicle dealer franchisee of the manufacturer or distributor.

(3) The person s repair and service facility is not located within the relevant market area of a new motor vehicle dealer franchisee of the manufacturer or distributor.

(Amended by Stats. 2001, Ch. 539, Sec. 5. Effective January 1, 2002.)



331.1

A franchisee is any person who, pursuant to a franchise, receives new motor vehicles subject to registration under this code, new off-highway motorcycles, as defined in Section 436, new all-terrain vehicles, as defined in Section 111, or new trailers subject to identification pursuant to Section 5014.1 from the franchisor and who offers for sale or lease, or sells or leases the vehicles at retail or is granted the right to perform authorized warranty repairs and service, or the right to perform any combination of these activities.

(Amended by Stats. 2004, Ch. 836, Sec. 4. Effective January 1, 2005.)



331.2

A franchisor is any person who manufactures, assembles, or distributes new motor vehicles subject to registration under this code, new off-highway motorcycles, as defined in Section 436, new all-terrain vehicles, as defined in Section 111, or new trailers subject to identification pursuant to Section 5014.1 and who grants a franchise.

(Amended by Stats. 2004, Ch. 836, Sec. 5. Effective January 1, 2005.)



331.3

A recreational vehicle franchise is a written agreement between two or more persons having both of the following conditions:

(a) A commercial relationship of definite duration or continuing indefinite duration.

(b) The franchisee is granted the right to offer for sale or lease, or to sell or lease at retail, new recreational vehicles, as defined in subdivision (a) of Section 18010 of the Health and Safety Code, that are manufactured or distributed by the franchisor, or the right to perform authorized warranty repairs and service, or the right to perform any combination of these activities.

(Added by Stats. 2008, Ch. 743, Sec. 1. Effective January 1, 2009.)



332

Freeway is a highway in respect to which the owners of abutting lands have no right or easement of access to or from their abutting lands or in respect to which such owners have only limited or restricted right or easement of access.

(Enacted by Stats. 1959, Ch. 3.)



335

A gantry truck is a motor vehicle so designed and constructed that it straddles the load to be transported and by means of appropriate mechanism picks up the load and supports it during transportation.

(Enacted by Stats. 1959, Ch. 3.)



336

General public paratransit vehicle means any motor vehicle designed for carrying no more than 24 persons and the driver, that provides local transportation to the general public, including transportation of pupils at or below the 12th-grade level to or from a public or private school or school activity, under the exclusive jurisdiction of a publicly owned and operated transit system through one of the following modes: dial-a-ride, subscription service, or route-deviated bus service. Vehicles used in the exclusive transportation of disabled persons as defined in Section 99206.5 of the Public Utilities Code, or of persons 55 years of age or older, including any persons necessary to provide assistance to these passengers, are not general public paratransit vehicles.

However, transportation of attendants, companions, or both traveling together with those individuals with disabilities who are determined to be eligible for complementary paratransit services in accordance with Title II of the Americans with Disabilities Act of 1990 (Public Law 101-336) and federal regulations adopted pursuant thereto, shall not be sufficient to qualify a vehicle as a general public paratransit vehicle.

A vehicle that provides local transportation for the general public through one of the following modes: dial-a-ride, subscription service, or route-deviated bus service, but does not provide transportation of pupils at or below the 12th-grade level to or from a public or private school or school activity, is a transit bus, as defined by Section 642, and is not a general public paratransit vehicle.

(Amended by Stats. 1993, Ch. 844, Sec. 1. Effective January 1, 1994.)



340

A garage is a building or other place wherein the business of storing or safekeeping vehicles of a type required to be registered under this code and which belong to members of the general public is conducted for compensation.

(Enacted by Stats. 1959, Ch. 3.)



345

A golf cart is a motor vehicle having not less than three wheels in contact with the ground, having an unladen weight less than 1,300 pounds, which is designed to be and is operated at not more than 15 miles per hour and designed to carry golf equipment and not more than two persons, including the driver.

(Added by Stats. 1968, Ch. 1303.)



350

(a) Gross vehicle weight rating (GVWR) means the weight specified by the manufacturer as the loaded weight of a single vehicle.

(b) Gross combination weight rating (GCWR) means the weight specified by the manufacturer as the loaded weight of a combination or articulated vehicle. In the absence of a weight specified by the manufacturer, GCWR shall be determined by adding the GVWR of the power unit and the total unladen weight of the towed units and any load thereon.

(Added by renumbering Section 390 by Stats. 2000, Ch. 861, Sec. 14. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)



353

Hazardous material is any substance, material, or device posing an unreasonable risk to health, safety, or property during transportation, as defined by regulations adopted pursuant to Section 2402.7. Hazardous material includes explosives and hazardous wastes or substances as defined by regulations adopted pursuant to Section 25141 of the Health and Safety Code and medical wastes, as defined in Section 117690 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 422. Effective September 29, 1996.)



360

Highway is a way or place of whatever nature, publicly maintained and open to the use of the public for purposes of vehicular travel. Highway includes street.

(Enacted by Stats. 1959, Ch. 3.)



362

A house car is a motor vehicle originally designed, or permanently altered, and equipped for human habitation, or to which a camper has been permanently attached. A motor vehicle to which a camper has been temporarily attached is not a house car except that, for the purposes of Division 11 (commencing with Section 21000) and Division 12 (commencing with Section 24000), a motor vehicle equipped with a camper having an axle that is designed to support a portion of the weight of the camper unit shall be considered a three-axle house car regardless of the method of attachment or manner of registration. A house car shall not be deemed to be a motortruck.

(Amended by Stats. 1968, Ch. 875.)



365

An intersection is the area embraced within the prolongation of the lateral curb lines, or, if none, then the lateral boundary lines of the roadways, of two highways which join one another at approximately right angles or the area within which vehicles traveling upon different highways joining at any other angle may come in conflict.

(Enacted by Stats. 1959, Ch. 3.)



370

A legal owner is a person holding a security interest in a vehicle which is subject to the provisions of the Uniform Commercial Code, or the lessor of a vehicle to the State or to any county, city, district, or political subdivision of the State, or to the United States, under a lease, lease-sale, or rental-purchase agreement which grants possession of the vehicle to the lessee for a period of 30 consecutive days or more.

(Amended by Stats. 1963, Ch. 1867.)



371

Lessee includes bailee and is a person who leases, offers to lease, or is offered the lease of a motor vehicle for a term exceeding four months.

(Added by Stats. 1976, Ch. 1284.)



372

A lessor is a person who, for a term exceeding four months, leases or offers for lease, negotiates or attempts to negotiate a lease, or induce any person to lease a motor vehicle; and who receives or expects to receive a commission, money, brokerage fees, profit or any other thing of value from the lessee of said vehicle. Lessor includes bailor and lease includes bailment.

(Added by Stats. 1976, Ch. 1284.)



373

A lessor-retailer is a lessor or renter who, except under the circumstances described in subdivision (a) of Section 286, makes a retail sale or sales of a previously leased or rented vehicle or vehicles to other than any of the following:

(a) The lessee of the vehicle, or the person who, for a period of at least one year, has been designated by the lessee as the driver of the vehicle covered by a written lease agreement.

(b) A buyer for agricultural, business, or commercial purposes.

(c) A government or governmental agency or instrumentality.

(Amended by Stats. 1979, Ch. 561.)



375

Lighting equipment is any of the following lamps or devices:

(a) A headlamp, auxiliary driving, passing, or fog lamp, fog taillamp, taillamp, stoplamp, supplemental stoplamp, license plate lamp, clearance lamp, side marker lamp, signal lamp or device, supplemental signal lamp, deceleration signal device, cornering lamp, running lamp, red, blue, amber, or white warning lamp, flashing red schoolbus lamp, side-mounted turn signal lamp, and schoolbus side lamp.

(b) An operating unit or canceling mechanism for turn signal lamps or for the simultaneous flashing of turn signal lamps as vehicular hazard signals, and an advance stoplamp switch.

(c) A flasher mechanism for turn signals, red schoolbus lamps, warning lamps, the simultaneous flashing of turn signal lamps as vehicular hazard signals, and the headlamp flashing systems for emergency vehicles.

(d) Any equipment regulating the light emitted from a lamp or device or the light sources therein.

(e) A reflector, including reflectors for use on bicycles, and reflectors used for required warning devices.

(f) An illuminating device that emits radiation predominantly in the infrared or ultraviolet regions of the spectrum, whether or not these emissions are visible to the unaided eye.

(g) An illuminated sign installed on a bus that utilizes an electronic display to convey the route designation, route number, run number, public service announcement, or any combination of this information, or an illuminated sign utilized pursuant to Section 25353.1.

(Amended by Stats. 2011, Ch. 529, Sec. 2. Effective January 1, 2012.)



377

A limit line is a solid white line not less than 12 nor more than 24 inches wide, extending across a roadway or any portion thereof to indicate the point at which traffic is required to stop in compliance with legal requirements.

(Enacted by Stats. 1959, Ch. 3.)



378

(a) Limousine means any sedan or sport utility vehicle, of either standard or extended length, with a seating capacity of not more than 10 passengers including the driver, used in the transportation of passengers for hire on a prearranged basis within this state.

(b) Modified limousine means any vehicle that has been modified, altered, or extended in a manner that increases the overall wheelbase of the vehicle, exceeding the original equipment manufacturer s published wheelbase dimension for the base model and year of the vehicle, in any amount sufficient to accommodate additional passengers with a seating capacity of not more than 10 passengers including the driver, and is used in the transportation of passengers for hire. For purposes of this subdivision, wheelbase means the longitudinal distance between the vertical centerlines of the front and rear wheels.

(Added by Stats. 2014, Ch. 860, Sec. 10. Effective September 30, 2014.)



380

Liquefied petroleum gas means normal butane, isobutane, propane, or butylene (including isomers) or mixtures composed predominantly thereof in liquid or gaseous state having a vapor pressure in excess of 40 pounds per square inch absolute at a temperature of 100 degrees Fahrenheit.

(Amended by Stats. 1977, Ch. 825.)



385

Local authorities means the legislative body of every county or municipality having authority to adopt local police regulations.

(Enacted by Stats. 1959, Ch. 3.)



385.2

A logging dolly is a vehicle designed for carrying logs, having one or more axles that, if there are more than one, are not more than 54 inches apart, and used in connection with a motor truck solely for the purpose of transporting logs and securely connected with the towing vehicle both by a reach and by the load.

(Added by Stats. 2013, Ch. 523, Sec. 20. Effective January 1, 2014.)



385.3

A logging vehicle is a vehicle used exclusively in the conduct of logging operations and not designed for the transportation of persons or property on a highway.

(Added by Stats. 2013, Ch. 523, Sec. 21. Effective January 1, 2014.)



385.5

(a) A low-speed vehicle is a motor vehicle that meets all of the following requirements:

(1) Has four wheels.

(2) Can attain a speed, in one mile, of more than 20 miles per hour and not more than 25 miles per hour, on a paved level surface.

(3) Has a gross vehicle weight rating of less than 3,000 pounds.

(b) (1) For the purposes of this section, a low-speed vehicle is not a golf cart, except when operated pursuant to Section 21115 or 21115.1.

(2) A low-speed vehicle is also known as a neighborhood electric vehicle.

(Amended by Stats. 2006, Ch. 66, Sec. 1. Effective July 12, 2006.)



386

A managerial employee is a person who exercises control over a business licensed under this code, whether compensated by salary or commission, including, but not limited to, any person who is employed as a general manager, business manager, assistant general manager, finance and insurance manager, advertising manager, or sales manager.

(Added by Stats. 1982, Ch. 791, Sec. 1.)



387

Manufactured home is a manufactured home, as defined in Section 18007 of the Health and Safety Code, a commercial coach, as defined in Section 18001. 8 of the Health and Safety Code, a mobilehome, as defined in Section 18008 of the Health and Safety Code, factory-built housing, as defined in Section 18971 of the Health and Safety Code, and a trailer coach which is in excess of 102 inches in width, or in excess of 40 feet in overall length measured from the foremost point of the trailer hitch to the rear extremity of the trailer. Manufactured home does not include a recreational vehicle, as defined in Section 18010 of the Health and Safety Code.

(Amended by Stats. 1986, Ch. 1185, Sec. 1.)



389

A manufacturer branch is an office maintained by a manufacturer for the sale of new vehicles to dealers or for directing or supervising in whole or in part the manufacturer s representatives.

(Amended by Stats. 1978, Ch. 797.)



395

A metal tire is a tire the surface of which in contact with the highway is wholly or partly of metal or other hard nonresilient material.

(Enacted by Stats. 1959, Ch. 3.)



395.5

A mobile billboard advertising display means an advertising display that is attached to a mobile, nonmotorized vehicle, device, or bicycle, that carries, pulls, or transports a sign or billboard, and is for the primary purpose of advertising.

(Amended by Stats. 2011, Ch. 538, Sec. 1. Effective January 1, 2012.)



396

Mobilehome is a structure as defined in Section 18008 of the Health and Safety Code. For the purposes of enforcement of highway safety laws and regulations, a mobilehome is a trailer coach which is in excess of 102 inches in width, or in excess of 40 feet in overall length measured from the foremost point of the trailer hitch to the rear extremity of the trailer.

(Amended by Stats. 1986, Ch. 1185, Sec. 2.)



400

(a) A motorcycle is a motor vehicle having a seat or saddle for the use of the rider, designed to travel on not more than three wheels in contact with the ground.

(b) A motor vehicle that has four wheels in contact with the ground, two of which are a functional part of a sidecar, is a motorcycle if the vehicle otherwise comes within the definition of subdivision (a).

(c) A farm tractor is not a motorcycle.

(d) A three-wheeled motor vehicle that otherwise meets the requirements of subdivision (a), has a partially or completely enclosed seating area for the driver and passenger, is used by local public agencies for the enforcement of parking control provisions, and is operated at slow speeds on public streets, is not a motorcycle. However, a motor vehicle described in this subdivision shall comply with the applicable sections of this code imposing equipment installation requirements on motorcycles.

(Amended by Stats. 2008, Ch. 672, Sec. 1. Effective January 1, 2009.)



405

A motor-driven cycle is any motorcycle with a motor that displaces less than 150 cubic centimeters. A motor-driven cycle does not include a motorized bicycle, as defined in Section 406.

(Amended by Stats. 1995, Ch. 342, Sec. 1. Effective January 1, 1996.)



406

(a) A motorized bicycle or moped is any two-wheeled or three-wheeled device having fully operative pedals for propulsion by human power, or having no pedals if powered solely by electrical energy, and an automatic transmission and a motor which produces less than 2 gross brake horsepower and is capable of propelling the device at a maximum speed of not more than 30 miles per hour on level ground.

(b) A motorized bicycle is also a device that has fully operative pedals for propulsion by human power and has an electric motor that meets all of the following requirements:

(1) Has a power output of not more than 1,000 watts.

(2) Is incapable of propelling the device at a speed of more than 20 miles per hour on ground level.

(3) Is incapable of further increasing the speed of the device when human power is used to propel the motorized bicycle faster than 20 miles per hour.

(4) Every manufacturer of motorized bicycles, as defined in this subdivision, shall provide a disclosure to buyers that advises buyers that their existing insurance policies may not provide coverage for these bicycles and that they should contact their insurance company or insurance agent to determine if coverage is provided.

(c) The disclosure required under paragraph (4) of subdivision (b) shall meet both of the following requirements:

(1) The disclosure shall be printed in not less than 14-point boldface type on a single sheet of paper that contains no information other than the disclosure.

(2) The disclosure shall include the following language in capital letters:

YOUR INSURANCE POLICIES MAY NOT PROVIDE COVERAGE FOR ACCIDENTS INVOLVING THE USE OF THIS BICYCLE. TO DETERMINE IF COVERAGE IS PROVIDED YOU SHOULD CONTACT YOUR INSURANCE COMPANY OR AGENT.

(Amended by Stats. 1995, Ch. 804, Sec. 1. Effective January 1, 1996.)



407

A motorized quadricycle is a four-wheeled device, and a motorized tricycle is a three-wheeled device, designed to carry not more than two persons, including the driver, and having either an electric motor or a motor with an automatic transmission developing less than two gross brake horsepower and capable of propelling the device at a maximum speed of not more than 30 miles per hour on level ground. The device shall be utilized only by a person who by reason of physical disability is otherwise unable to move about as a pedestrian or by a senior citizen as defined in Section 13000.

(Amended by Stats. 1993, Ch. 1292, Sec. 3. Effective January 1, 1994.)



407.5

(a) A motorized scooter is any two-wheeled device that has handlebars, has a floorboard that is designed to be stood upon when riding, and is powered by an electric motor. This device may also have a driver seat that does not interfere with the ability of the rider to stand and ride and may also be designed to be powered by human propulsion. For purposes of this section, a motorcycle, as defined in Section 400, a motor-driven cycle, as defined in Section 405, or a motorized bicycle or moped, as defined in Section 406, is not a motorized scooter.

(b) A device meeting the definition in subdivision (a) that is powered by a source other than electrical power is also a motorized scooter.

(c) (1) A manufacturer of motorized scooters shall provide a disclosure to buyers that advises buyers that the buyers existing insurance policies may not provide coverage for these scooters and that the buyers should contact their insurance company or insurance agent to determine if coverage is provided.

(2) The disclosure required under paragraph (1) shall meet both of the following requirements:

(A) The disclosure shall be printed in not less than 14-point boldface type on a single sheet of paper that contains no information other than the disclosure.

(B) The disclosure shall include the following language in capital letters:

YOUR INSURANCE POLICIES MAY NOT PROVIDE COVERAGE FOR ACCIDENTS INVOLVING THE USE OF THIS SCOOTER. TO DETERMINE IF COVERAGE IS PROVIDED, YOU SHOULD CONTACT YOUR INSURANCE COMPANY OR AGENT.

(d) (1) A manufacturer of motorized scooters shall provide a disclosure to a buyer that advises the buyer that the buyer may not modify or alter the exhaust system to cause that system to amplify or create an excessive noise, or to fail to meet applicable emission requirements.

(2) The disclosure required under paragraph (1) shall meet both of the following requirements:

(A) The disclosure shall be printed in not less than 14-point boldface type on a single sheet of paper that contains no information other than the disclosure.

(B) The disclosure shall include the following language in capital letters:

(e) This section shall become operative on January 1, 2008.

(Amended (as added by Stats. 2002, Ch. 979, Sec. 3) by Stats. 2004, Ch. 755, Sec. 2. Effective January 1, 2005. Section operative January 1, 2008, by its own provisions.)



408

Motor carrier is the registered owner, lessee, licensee, or bailee of any vehicle set forth in Section 34500, who operates or directs the operation of any such vehicle on either a for-hire or not-for-hire basis.

(Added by Stats. 1981, Ch. 860, Sec. 1.5.)



410

A motor truck or motortruck is a motor vehicle designed, used, or maintained primarily for the transportation of property.

(Amended by Stats. 1993, Ch. 272, Sec. 11. Effective August 2, 1993.)



415

(a) A motor vehicle is a vehicle that is self-propelled.

(b) Motor vehicle does not include a self-propelled wheelchair, motorized tricycle, or motorized quadricycle, if operated by a person who, by reason of physical disability, is otherwise unable to move about as a pedestrian.

(c) For purposes of Chapter 6 (commencing with Section 3000) of Division 2, motor vehicle includes a recreational vehicle as that term is defined in subdivision (a) of Section 18010 of the Health and Safety Code, but does not include a truck camper.

(Amended by Stats. 2004, Ch. 404, Sec. 1. Effective January 1, 2005.)



425

A muffler is a device consisting of a series of chambers or baffle plates, or other mechanical design, for the purpose of receiving exhaust gas from an internal combustion engine, and effective in reducing noise.

(Enacted by Stats. 1959, Ch. 3.)



426

New motor vehicle dealer is a dealer, as defined in Section 285, who, in addition to the requirements of that section, either acquires for resale new and unregistered motor vehicles from manufacturers or distributors of those motor vehicles or acquires for resale new off-highway motorcycles, or all-terrain vehicles from manufacturers or distributors of the vehicles. A distinction shall not be made, nor any different construction be given to the definition of new motor vehicle dealer and dealer except for the application of the provisions of Chapter 6 (commencing with Section 3000) of Division 2 and Section 11704.5. Sections 3001 and 3003 do not, however, apply to a dealer who deals exclusively in motorcycles, all-terrain vehicles, or recreational vehicles, as defined in subdivision (a) of Section 18010 of the Health and Safety Code.

(Amended by Stats. 2004, Ch. 836, Sec. 6. Effective January 1, 2005.)



430

A new vehicle is a vehicle constructed entirely from new parts that has never been the subject of a retail sale, or registered with the department, or registered with the appropriate agency or authority of any other state, District of Columbia, territory or possession of the United States, or foreign state, province, or country.

(Amended by Stats. 1994, Ch. 1253, Sec. 6. Effective January 1, 1995.)



431

A nonrepairable vehicle is a vehicle of a type otherwise subject to registration that meets the criteria specified in subdivision (a), (b), or (c). The vehicle shall be issued a nonrepairable vehicle certificate and the vehicle, the vehicle frame, or unitized frame and body, as applicable, and as defined in Section 670.5, shall not be titled or registered.

(a) A nonrepairable vehicle is a vehicle that has no resale value except as a source of parts or scrap metal, and which the owner irreversibly designates solely as a source of parts or scrap metal.

(b) A nonrepairable vehicle is a completely stripped vehicle (a surgical strip) recovered from theft, missing all of the bolt on sheet metal body panels, all of the doors and hatches, substantially all of the interior components, and substantially all of the grill and light assemblies, or that the owner designates has little or no resale value other than its worth as a source of scrap metal, or as a source of a vehicle identification number that could be used illegally.

(c) A nonrepairable vehicle is a completely burned vehicle (burned hulk) that has been burned to the extent that there are no more usable or repairable body or interior components, tires and wheels, or drive train components, and which the owner irreversibly designates as having little or no resale value other than its worth as scrap metal or as a source of a vehicle identification number that could be used illegally.

(Amended by Stats. 2002, Ch. 670, Sec. 1. Effective January 1, 2003.)



432

A nonrepairable vehicle certificate is a vehicle ownership document issued to the owner of a nonrepairable vehicle. Ownership of the vehicle may only be transferred two times on a nonrepairable vehicle certificate. A vehicle for which a nonrepairable vehicle certificate has been issued may not be titled or registered for use on the roads or highways of California. A nonrepairable vehicle certificate shall be conspicuously labeled with the word nonrepairable across the front.

(Added by Stats. 1994, Ch. 1008, Sec. 6.5. Effective January 1, 1995. Operative July 1, 1995, by Sec. 19 of Ch. 1008.)



435

Nonresident is a person who is not a resident of this State.

(Enacted by Stats. 1959, Ch. 3.)



435.5

Nonresident daily commuter means a person who is not a resident of this state, but who enters and leaves this state on a daily basis for the purpose of employment and whose vehicle is principally garaged out of this state.

(Added by Stats. 1985, Ch. 1090, Sec. 1. Effective September 27, 1985.)



436

An off-highway motorcycle means a motorcycle or motor-driven cycle which is subject to identification under this code.

(Added by Stats. 1982, Ch. 1584, Sec. 5.)



440

An official traffic control device is any sign, signal, marking, or device, consistent with Section 21400, placed or erected by authority of a public body or official having jurisdiction, for the purpose of regulating, warning, or guiding traffic, but does not include islands, curbs, traffic barriers, speed humps, speed bumps, or other roadway design features.

(Amended by Stats. 1994, Ch. 1220, Sec. 51. Effective September 30, 1994.)



445

An official traffic control signal is any device, whether manually, electrically or mechanically operated, by which traffic is alternately directed to stop and proceed and which is erected by authority of a public body or official having jurisdiction.

(Enacted by Stats. 1959, Ch. 3.)



450

An oil well production service unit is any vehicle specifically designed for and used exclusively in servicing oil wells which is only incidentally operated or moved on a highway.

(Added by Stats. 1969, Ch. 133.)



455

Original driver s license means the first driver s license issued a person under this code.

(Enacted by Stats. 1959, Ch. 3.)



460

An owner is a person having all the incidents of ownership, including the legal title of a vehicle whether or not such person lends, rents, or creates a security interest in the vehicle; the person entitled to the possession of a vehicle as the purchaser under a security agreement; or the State, or any county, city, district, or political subdivision of the State, or the United States, when entitled to the possession and use of a vehicle under a lease, lease-sale, or rental-purchase agreement for a period of 30 consecutive days or more.

(Amended by Stats. 1963, Ch. 1867.)



461

The Senate, Assembly, or any committees thereof, or the Governor s office in possession and using vehicles under a lease, lease-sale, or rental-purchase agreement for a period of 30 consecutive days or more, unless otherwise provided in the lease or rental agreement, shall be exempt from the provisions of Section 460, upon the giving of written notice to the department of the desire to be so exempt.

(Added by Stats. 1967, Ch. 162.)



462

A paratransit vehicle is a passenger vehicle, other than a bus, schoolbus, school pupil activity bus, youth bus, general public paratransit vehicle, or taxicab that is both of the following:

(a) (1) Operated for hire by a business, nonprofit organization, or the state, or a political subdivision of the state utilizing drivers who receive compensation for their services and who spend a majority of their workweek operating a passenger vehicle.

(2) For the purposes of this subdivision, compensation does not include reimbursement to volunteer drivers of the cost of providing transportation services at a rate not greater than that approved by the United States Internal Revenue Service for volunteers.

(3) For the purposes of this subdivision, for hire means that the entity providing transportation services is compensated for the transportation under contract or agreement.

(b) Regularly used to provide transportation services to any of the following:

(1) Disabled persons who meet the definition of handicapped persons, as defined in Section 99206.5 of the Public Utilities Code.

(2) Persons with a developmental disability, as defined in subdivision (a) of Section 4512 of the Welfare and Institutions Code.

(3) Individuals with disabilities who are determined to be eligible for complementary paratransit services under Title II of the Americans with Disabilities Act of 1990 (P.L.101-336).

(4) Persons who are 55 years of age or older.

(Amended by Stats. 2004, Ch. 404, Sec. 2. Effective January 1, 2005.)



463

Park or parking shall mean the standing of a vehicle, whether occupied or not, otherwise than temporarily for the purpose of and while actually engaged in loading or unloading merchandise or passengers.

(Added by Stats. 1961, Ch. 1608.)



464

A passenger transportation vehicle is any vehicle, including a trailer bus, designed, used, or maintained for carrying more than 10 persons including the driver, which requires the person to have in his or her immediate possession a valid driver s license for the appropriate class of vehicle to be driven endorsed for passenger transportation.

(Added by Stats. 1990, Ch. 1360, Sec. 1.5.)



465

A passenger vehicle is any motor vehicle, other than a motortruck, truck tractor, or a bus, as defined in Section 233, and used or maintained for the transportation of persons. The term passenger vehicle shall include a housecar.

(Amended by Stats. 1999, Ch. 1008, Sec. 1. Effective January 1, 2000.)



467

(a) A pedestrian is a person who is afoot or who is using any of the following:

(1) A means of conveyance propelled by human power other than a bicycle.

(2) An electric personal assistive mobility device.

(b) Pedestrian includes a person who is operating a self-propelled wheelchair, motorized tricycle, or motorized quadricycle and, by reason of physical disability, is otherwise unable to move about as a pedestrian, as specified in subdivision (a).

(Amended (as amended by Stats. 2004, Ch. 404, Sec. 3) by Stats. 2007, Ch. 106, Sec. 2. Effective January 1, 2008.)



467.5

Pedicab means either of the following:

(a) A bicycle that has three or more wheels, that transports, or is capable of transporting, passengers on seats attached to the bicycle, that is operated by a person, and that is being used for transporting passengers for hire.

(b) A bicycle that pulls a trailer, sidecar, or similar device, that transports, or is capable of transporting, passengers on seats attached to the trailer, sidecar, or similar device, that is operated by a person, and that is being used for transporting passengers for hire.

(Added by Stats. 2010, Ch. 614, Sec. 1. Effective January 1, 2011.)



468

The department shall commence the permanent trailer identification plate program, on or after December 31, 2001, and may designate the method, consistent with this code, to be used by trailers, as defined in Section 5014.1, to receive an assigned permanent trailer identification plate for all trailers, except for trailer coaches and park trailers as described in subdivision (b) of Section 18010 of the Health and Safety Code, for identification purposes. An auxiliary dolly or tow dolly may be assigned a permanent trailer identification plate. The plate shall be in a size and design as determined by the department.

(Added by Stats. 2000, Ch. 861, Sec. 15. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)



470

Person includes a natural person, firm, copartnership, association, limited liability company, or corporation.

(Amended by Stats. 1994, Ch. 1010, Sec. 225. Effective January 1, 1995.)



471

A pickup truck is a motor truck with a manufacturer s gross vehicle weight rating of less than 11,500 pounds, an unladen weight of less than 8,001 pounds, and which is equipped with an open box-type bed not exceeding 9 feet in length. Pickup truck does not include a motor vehicle otherwise meeting the above definition, that is equipped with a bed-mounted storage compartment unit commonly called a utility body.

(Amended by Stats. 1997, Ch. 652, Sec. 8. Effective January 1, 1998.)



472

A pilot car is a motor vehicle, except a motorcycle, motorized bicycle, or motorized quadricycle, which is used to escort one or more other vehicles, when required, due to the vehicles size or character of load, in accordance with conditions set forth in a permit issued by the appropriate state agency or by a local authority.

(Added by Stats. 1982, Ch. 568, Sec. 1.)



473

(a) A pocket bike is a two-wheeled motorized device that has a seat or saddle for the use of the rider, and that is not designed or manufactured for highway use. Pocket bike does not include an off-highway motorcycle, as defined in Section 436.

(b) For purposes of this section, a vehicle is designed for highway use if it meets the applicable Federal Motor Vehicle Safety Standards, as contained in Title 49 of the Code of Federal Regulations, and is equipped in accordance with the requirements of this code.

(Added by Stats. 2005, Ch. 323, Sec. 1. Effective January 1, 2006.)



475

A pole or pipe dolly is a vehicle, other than a motor vehicle, having one or more axles which axles, if there be more than one, are not more than 54 inches apart, and two or more wheels, used in connection with a motor vehicle solely for the purpose of transporting poles, timbers, pipes, or integral structural materials and connected with the towing vehicle both by chain, rope, cable, or drawbar, and by the load, without any part of the weight of the dolly resting upon the towing vehicle.

(Enacted by Stats. 1959, Ch. 3.)



480

A power brake is any breaking gear or mechanism that aids in applying the brakes of a vehicle and which utilizes vacuum, compressed air, electricity, or hydraulic pressure developed by the motive power of that vehicle for that purpose.

(Amended by Stats. 1977, Ch. 102.)



485

A pneumatic tire is a tire inflated or capable of inflation with compressed air.

(Enacted by Stats. 1959, Ch. 3.)



490

Private road or driveway is a way or place in private ownership and used for vehicular travel by the owner and those having express or implied permission from the owner but not by other members of the public.

(Enacted by Stats. 1959, Ch. 3.)



492

A private school is any school, whether conducted for profit or not, giving a course of training similar to that given in a public school at or below the twelfth grade, including but not limited to schools owned or operated by any church.

(Amended by Stats. 1977, Ch. 406.)



500

Recreational off-highway vehicle means a motor vehicle meeting all of the following criteria:

(a) Designed by the manufacturer for operation primarily off of the highway.

(b) Has a steering wheel for steering control.

(c) Has nonstraddle seating provided by the manufacturer for the operator and all passengers.

(d) (1) Has a maximum speed capability of greater than 30 miles per hour.

(2) A vehicle designed by the manufacturer with a maximum speed capability of 30 miles per hour or less but is modified so that it has a maximum speed capability of greater than 30 miles per hour satisfies the criteria set forth in this subdivision.

(e) Has an engine displacement equal to or less than 1,000cc (61 ci).

(Added by Stats. 2012, Ch. 165, Sec. 1. Effective January 1, 2013.)



505

A registered owner is a person registered by the department as the owner of a vehicle.

(Enacted by Stats. 1959, Ch. 3.)



505.2

(a) A registration service is a person engaged in the business of soliciting or receiving an application for the registration, renewal of registration, or transfer of registration or ownership, of a vehicle of a type subject to registration under this code, or of soliciting or receiving an application for a motor carrier permit under Division 14.85 (commencing with Section 34600), or of transmitting or presenting those documents to the department, when any compensation is solicited or received for the service. Registration service includes, but is not limited to, a person who, for compensation, processes registration documents, conducts lien sales, or processes vehicle dismantling documents.

(b) Registration service does not include the following:

(1) A person performing registration services on a vehicle acquired by that person for his or her own personal use or for use in the regular course of that person s business.

(2) A person who solicits applications for or sells, for compensation, nonresident permits for the operation of vehicles within this state.

(3) An employee of one or more dealers or dismantlers, or a combination thereof, who performs either of the following:

(A) Registration services for vehicles acquired by, consigned to, or sold by one or more of the employing dealers or dismantlers.

(B) Vehicle transactions on behalf of one or more of the employing dealers or dismantlers, if the transaction is for an employing dealer or dismantler who is a qualified business partner in compliance with the Business Partner Automation Program established by the department pursuant to Section 1685.

(4) A motor club, as defined in Section 12142 of the Insurance Code.

(5) A common carrier acting in the regular course of its business in transmitting applications.

(Amended by Stats. 2006, Ch. 419, Sec. 2. Effective January 1, 2007.)



506

Registration year is the period of time beginning with the date the vehicle is first required to be registered in this state and ending on the date designated by the director for expiration of the registration or the period of time designated for subsequent renewal thereof.

(Added by Stats. 1973, Ch. 889.)



507

The relevant market area is any area within a radius of 10 miles from the site of a potential new dealership.

(Added by Stats. 1973, Ch. 996.)



507.5

A remanufactured vehicle is a vehicle that has been constructed by a licensed remanufacturer and consists of any used or reconditioned integral parts, including, but not limited to, frame, engine, transmission, axles, brakes, or suspension. Remanufactured vehicles may be sold under a distinctive trade name. An existing vehicle which is incidently repaired, restored, or modified by replacing or adding parts or accessories is not a remanufactured vehicle.

(Added by Stats. 1983, Ch. 1286, Sec. 11.)



507.8

A remanufacturer is any person who for commission, money, or other thing of value, produces a vehicle that consists of any used or reconditioned integral parts, including, but not limited to, frame, engine, transmission, axles, brakes, or suspension which is subject to registration under this code. A remanufacturer is not a person who incidently repairs, restores, or modifies an existing vehicle by replacing or adding parts or accessories.

(Added by Stats. 1983, Ch. 1286, Sec. 12.)



508

A renter is a person who is engaged in the business of renting, leasing or bailing vehicles for a term not exceeding four months and for a fixed rate or price.

(Added by Stats. 1976, Ch. 1284.)



510

A repair shop is a place where vehicles subject to registration under this code are repaired, rebuilt, reconditioned, repainted, or in any way maintained for the public at a charge.

(Enacted by Stats. 1959, Ch. 3.)



512

A representative is any person regularly employed by a manufacturer or distributor for the purpose of negotiating or promoting the sale of the manufacturer s or distributer s vehicles to their franchisees or for regularly supervising or contacting franchisees or prospective franchisees in this state for any purpose.

(Added by Stats. 1973, Ch. 996.)



515

A residence district is that portion of a highway and the property contiguous thereto, other than a business district, (a) upon one side of which highway, within a distance of a quarter of a mile, the contiguous property fronting thereon is occupied by 13 or more separate dwelling houses or business structures, or (b) upon both sides of which highway, collectively, within a distance of a quarter of a mile, the contiguous property fronting thereon is occupied by 16 or more separate dwelling houses or business structures. A residence district may be longer than one-quarter of a mile if the above ratio of separate dwelling houses or business structures to the length of the highway exists.

(Enacted by Stats. 1959, Ch. 3.)



516

Resident means any person who manifests an intent to live or be located in this state on more than a temporary or transient basis. Presence in the state for six months or more in any 12-month period gives rise to a rebuttable presumption of residency.

The following are evidence of residency for purposes of vehicle registration:

(a) Address where registered to vote.

(b) Location of employment or place of business.

(c) Payment of resident tuition at a public institution of higher education.

(d) Attendance of dependents at a primary or secondary school.

(e) Filing a homeowner s property tax exemption.

(f) Renting or leasing a home for use as a residence.

(g) Declaration of residency to obtain a license or any other privilege or benefit not ordinarily extended to a nonresident.

(h) Possession of a California driver s license.

(i) Other acts, occurrences, or events that indicate presence in the state is more than temporary or transient.

(Amended by Stats. 1991, Ch. 13, Sec. 17. Effective February 13, 1991.)



520

A retail sale is a sale of goods to a person for the purpose of consumption and use, and not for resale to others, including, but not limited to, an arrangement where a motor vehicle is consigned to a dealer for sale.

(Added by Stats. 1976, Ch. 1284.)



521

A retarder is a device, other than a brake, which, when activated by the driver, applies a retarding force to the wheels of a vehicle without the use of friction. A retarder may be installed in or on the engine, exhaust system, drive train, or wheels of a motor vehicle, or an axle or wheels of a towed vehicle. A retarder may operate by altering the valve timing of the engine, by controlling the flow of a circulating fluid, by applying an electromagnetic force, by controlling the release of gases from the exhaust system, or by other means. A retarder may or may not be capable of stopping the vehicle upon which it is installed.

(Added by Stats. 1991, Ch. 648, Sec. 1.)



521.5

Revived salvage vehicle means a total loss salvage vehicle as defined in Section 544, or a vehicle reported for dismantling pursuant to Section 5500 or 11520, that has been rebuilt or restored to legal operating condition with new or used component parts.

(Added by Stats. 2002, Ch. 670, Sec. 2. Effective January 1, 2003.)



522

Ridesharing means two or more persons traveling by any mode, including, but not limited to, carpooling, vanpooling, buspooling, taxipooling, jitney, and public transit.

(Added by Stats. 1982, Ch. 185, Sec. 5.)



525

Right-of-way is the privilege of the immediate use of the highway.

(Enacted by Stats. 1959, Ch. 3.)



527

(a) Road means any existing vehicle route established before January 1, 1979, with significant evidence of prior regular travel by vehicles subject to registration pursuant to Article 1 (commencing with Section 4000) of Chapter 1 of Division 3; provided, that road does not mean any route traversed exclusively by bicycles as defined in Section 39001, motorcycles as defined in Section 400, motor-driven cycles as defined in Section 405, or off-highway motor vehicles as defined in Section 38012.

(b) Even though nature may alter or eliminate portions of an existing vehicle route, the route shall still be considered a road where there is evidence of periodic use.

(c) A vehicle route need not necessarily be a publicly or privately maintained surface to be a road, as defined, for purposes of this section. Nothing contained herein shall pertain to any property in an incorporated area or properties held in private ownership.

(d) This section is definitional only and nothing contained herein shall be deemed to affect, alter, create, or destroy any right, title, or interest in real property, including, but not limited to, any permit, license, or easement; nor shall this chapter be deemed to affect the liability, or lack thereof, of any owner of an interest of real property based upon the use, possession, or ownership of such interest in real property or the entry upon such property by any person.

(e) This section shall only apply in a county where the board of supervisors has adopted a resolution or enacted an ordinance providing for such application.

(Added by Stats. 1980, Ch. 361, Sec. 1.)



530

A roadway is that portion of a highway improved, designed, or ordinarily used for vehicular travel.

(Enacted by Stats. 1959, Ch. 3.)



531

Utility-terrain vehicle means a motor vehicle subject to subdivision (a) of Section 38010 that is all of the following:

(a) Designed for operation off of the highway.

(b) Suspended on four tires.

(c) Has a steering wheel for steering control.

(d) Has one seat to accommodate a driver and one passenger sitting side by side.

(Added by Stats. 2012, Ch. 168, Sec. 1. Effective January 1, 2013.)



535

Safety glazing material is any glazing material so constructed, treated, or combined with other materials as to reduce, in comparison with ordinary sheet, plate, or floatglass, the likelihood of injury to persons by glazing material whether it may be broken or unbroken.

(Amended by Stats. 1979, Ch. 723.)



540

A safety zone is the area or space lawfully set apart within a roadway for the exclusive use of pedestrians and which is protected, or which is marked or indicated by vertical signs, raised markers or raised buttons, in order to make such area or space plainly visible at all times while the same is set apart as a safety zone.

(Enacted by Stats. 1959, Ch. 3.)



543

Salvage pool means a person engaged exclusively in the business of disposing of total loss salvage vehicles, nonrepairable vehicles, or recovered stolen vehicles sent to it by, or on behalf of, insurance companies, authorized adjusters, leasing companies, self-insured persons, or financial institutions.

(Amended by Stats. 1994, Ch. 1008, Sec. 7. Effective January 1, 1995. Operative July 1, 1995, by Sec. 19 of Ch. 1008.)



543.5

Salvage vehicle rebuilder means any person who rebuilds a total loss salvage vehicle, as defined in Section 544, or a vehicle reported for dismantling pursuant to Section 11520, for subsequent resale. A person who, for personal use, rebuilds a total loss salvage vehicle, or a vehicle reported for dismantling, and registers that vehicle in his or her name, is not a salvage vehicle rebuilder. Nothing in this section exempts a salvage vehicle rebuilder from any applicable licensing requirements under this code.

(Added by Stats. 2002, Ch. 670, Sec. 3. Effective January 1, 2003.)



544

Total loss salvage vehicle means either of the following:

(a) A vehicle, other than a nonrepairable vehicle, of a type subject to registration that has been wrecked, destroyed, or damaged, to the extent that the owner, leasing company, financial institution, or the insurance company that insured or is responsible for repair of the vehicle, considers it uneconomical to repair the vehicle and because of this, the vehicle is not repaired by or for the person who owned the vehicle at the time of the event resulting in damage.

(b) A vehicle that was determined to be uneconomical to repair, for which a total loss payment has been made by an insurer, whether or not the vehicle is subsequently repaired, if prior to or upon making the payment to the claimant, the insurer obtains the agreement of the claimant to the amount of the total loss settlement, and informs the client that, pursuant to subdivision (a) or (b) of Section 11515, the total loss settlement must be reported to the Department of Motor Vehicles, which will issue a salvage certificate for the vehicle.

(Amended by Stats. 2003, Ch. 451, Sec. 4. Effective January 1, 2004.)



545

A schoolbus is a motor vehicle designed, used, or maintained for the transportation of any school pupil at or below the 12th-grade level to or from a public or private school or to or from public or private school activities, except the following:

(a) A motor vehicle of any type carrying only members of the household of the owner of the vehicle.

(b) A motortruck transporting pupils who are seated only in the passenger compartment, or a passenger vehicle designed for and carrying not more than 10 persons, including the driver, unless the vehicle or truck is transporting two or more disabled pupils confined to wheelchairs.

(c) A motor vehicle operated by a common carrier, or by and under the exclusive jurisdiction of a publicly owned or operated transit system, only during the time it is on a scheduled run and is available to the general public, or on a run scheduled in response to a request from a disabled pupil confined to a wheelchair, or from a parent of the disabled pupil, for transportation to or from nonschool activities, and the motor vehicle is designed for and actually carries not more than 16 persons including the driver, is available to eligible persons of the general public, and the school does not provide the requested transportation service.

(d) A school pupil activity bus.

(e) A motor vehicle operated by a carrier licensed by the Interstate Commerce Commission which is transporting pupils on a school activity entering or returning to the state from another state or country.

(f) A youth bus.

(g) Notwithstanding any other provisions of this section, the governing board of a district maintaining a community college may, by resolution, designate any motor vehicle operated by or for the district, a schoolbus within the meaning of this section, if it is primarily used for the transportation of community college students to or from a public community college or to or from public community college activities. The designation shall not be effective until written notification thereof has been filed with the Department of the California Highway Patrol.

(h) A state-owned motor vehicle being operated by a state employee upon the driveways, paths, parking facilities, or grounds specified in Section 21113 that are under the control of a state hospital under the jurisdiction of the State Department of Developmental Services where the posted speed limit is not more than 20 miles per hour. The motor vehicle may also be operated for a distance of not more than one-quarter mile upon a public street or highway that runs through the grounds of a state hospital under the jurisdiction of the State Department of Developmental Services, if the posted speed limit on the public street or highway is not more than 25 miles per hour and if all traffic is regulated by posted stop signs or official traffic control signals at the points of entry and exit by the motor vehicle.

(i) A general public paratransit vehicle, if the general public paratransit vehicle does not duplicate existing schoolbus service, does not transport a public school pupil at or below the 12th grade level to a destination outside of that pupil s school district, and is not used to transport public school pupils in areas where schoolbus services were available during the 1986 87 school year. In areas where expanded school services require expanded transportation of public school pupils, as determined by the governing board of a school district, general public paratransit vehicles shall not be used to transport those pupils for a period of three years from the date that a need for expansion is identified. For purposes of this section, a pupil is defined as a student at or below the 12th grade level who is being transported to a mandated school activity.

(j) A schoolbus with the flashing red light signal system, the amber warning system, and the schoolbus signs covered, while being used for transportation of persons other than pupils, to or from school or school related activities.

(k) A motor vehicle, other than a motor vehicle described in subdivision (b), that is designed to carry not more than 25 persons including the driver, while being used for the transportation of pupils to or from school-related activities if the vehicle is operated by a passenger charter-party carrier certified and licensed by the Public Utilities Commission pursuant to Chapter 8 (commencing with Section 5351) of Division 2 of the Public Utilities Code that is not under a contractual agreement with a school or school district, and the transportation does not duplicate schoolbus service or any other transportation services for pupils contracted, arranged, or otherwise provided by the school or school district.

(Amended by Stats. 2008, Ch. 649, Sec. 3. Effective January 1, 2009.)



545.1

(a) Notwithstanding Section 545, a motor vehicle is not a schoolbus if it is operated for the purpose of transporting any pupil to or from a community college or to or from activities at that college, irrespective of the age of the pupil or the grade level of the pupil, if the pupil is a current enrollee in classes of the college providing the transportation.

(b) A driver of a motor vehicle that meets the criteria established by subdivision (a) shall escort pupils as required by subdivision (d) of Section 22112 and shall meet the requirements of Section 12517.

(c) This section shall apply to a community college district that includes within its boundaries one or more counties, each of which has a population of 250,000 or less.

(Amended by Stats. 2001, Ch. 739, Sec. 2. Effective January 1, 2002.)



545.5

(a) Notwithstanding Section 545, a bus of the type commonly known as a coach bus is not a schoolbus when it is operated by the Trona Unified School District to transport pupils to route-deviated school activities.

(b) A coach bus operated pursuant to subdivision (a) shall be inspected annually by the Department of the California Highway Patrol, shall meet the equipment safety standards established by the federal government for schoolbuses, and shall be used to transport pupils only if the driver has obtained a certificate to operate a schoolbus pursuant to Section 12517.

(Added by Stats. 1995, Ch. 400, Sec. 1. Effective January 1, 1996.)



546

A school pupil activity bus is any motor vehicle, other than a schoolbus, operated by a common carrier, or by and under the exclusive jurisdiction of a publicly owned or operated transit system, or by a passenger charter-party carrier, used under a contractual agreement between a school and carrier to transport school pupils at or below the 12th-grade level to or from a public or private school activity, or used to transport pupils to or from residential schools, when the pupils are received and discharged at off-highway locations where a parent or adult designated by the parent is present to accept the pupil or place the pupil on the bus. As used in this section, common carrier, publicly owned or operated transit system, and passenger charter-party carrier refer to carriers in business for the principal purpose of transporting members of the public on a commercial basis. This section shall not apply to a motor vehicle operated by a carrier licensed by the Interstate Commerce Commission that is transporting pupils on a school activity trip entering or returning to the state from another state or country.

The driver of a school pupil activity bus shall be subject to the regulations adopted by the California Highway Patrol governing schoolbus drivers, except that the regulations shall not require drivers to duplicate training or schooling that they have otherwise received which is equivalent to that required pursuant to the regulations, and the regulations shall not require drivers to take training in first aid. However, a valid certificate to drive a school pupil activity bus shall not entitle the bearer to drive a schoolbus.

(Added by Stats. 1981, Ch. 813, Sec. 6.)



550

A semitrailer is a vehicle designed for carrying persons or property, used in conjunction with a motor vehicle, and so constructed that some part of its weight and that of its load rests upon, or is carried by, another vehicle.

(Enacted by Stats. 1959, Ch. 3.)



553

Shade trailer means a device designed and utilized to provide shade pursuant to Section 3395 of Title 8 of the California Code of Regulations.

(Added by Stats. 2012, Ch. 168, Sec. 2. Effective January 1, 2013.)



555

Sidewalk is that portion of a highway, other than the roadway, set apart by curbs, barriers, markings or other delineation for pedestrian travel.

(Amended by Stats. 1959, Ch. 979.)



557

A snowmobile is a motor vehicle designed to travel over ice or snow in whole or in part on skis, belts, or cleats, which is commonly referred to as an Over Snow Vehicle (OSV).

(Amended by Stats. 1989, Ch. 533, Sec. 2.)



558

A snow-tread tire is a tire which has a relatively deep and aggressive tread pattern compared with conventional passenger tread pattern.

(Added by Stats. 1961, Ch. 26.)



560

A solid tire is a tire of rubber or other resilient material which does not depend upon compressed air for the support of the load.

(Enacted by Stats. 1959, Ch. 3.)



565

Special construction equipment is:

(a) Any vehicle used primarily off the highways for construction purposes and which moves only occasionally over the highways and which because of the length, height, width, or unladen weight may not move over the public highways unladen without the permit specified in Section 35780.

(b) Any vehicle which is designed and used primarily either for grading of highways, paving of highways, earth moving, and other construction work on highways, or for construction or maintenance work on railroad rights-of-way, and which is not designed or used primarily for the transportation of persons or property and which is only incidentally operated or moved over the highway. It includes, but is not limited to, road and railroad construction and maintenance machinery so designed and used such as portable air compressors, air drills, asphalt spreaders, bituminous mixers, bucket loaders, tracktype tractors, crawler tractors, ditchers, leveling graders, finishing machines, motor graders, paving mixers, road rollers, scarifiers, earth moving scrapers and carryalls, lighting plants, welders, pumps, water wagons, power shovels and draglines, speed swings, skip loaders, weed mowers, self-propelled and tractor-drawn earth moving equipment and machinery, including dump trucks and tractor-dump trailer combinations which either (1) are in excess of 96 inches in width or (2) which, because of their length, height or unladen weight, may not be moved on a public highway without the permit specified in Section 35780 of this code and which are not operated laden except within the boundaries of the job construction site, and other similar types of construction equipment.

(Amended by Stats. 1969, Ch. 90.)



570

Special construction equipment does not include any of the following:

(a) A vehicle originally designed for the transportation of persons or property to which machinery has been attached unless specifically designated as such in Section 565.

(b) Dump trucks originally designed to comply with the size and weight provisions of this code notwithstanding any subsequent modification which would require a permit, as specified in Section 35780 of this code, to operate such vehicles on a highway, truck-mounted transit mixers, cranes and shovels.

(Amended by Stats. 1961, Ch. 1659.)



575

Special mobile equipment is a vehicle, not self-propelled, not designed or used primarily for the transportation of persons or property, and only incidentally operated or moved over a highway, excepting implements of husbandry.

(Enacted by Stats. 1959, Ch. 3.)



580

A specially constructed vehicle is a vehicle which is built for private use, not for resale, and is not constructed by a licensed manufacturer or remanufacturer. A specially constructed vehicle may be built from (1) a kit; (2) new or used, or a combination of new and used, parts; or (3) a vehicle reported for dismantling, as required by Section 5500 or 11520, which, when reconstructed, does not resemble the original make of the vehicle dismantled. A specially constructed vehicle is not a vehicle which has been repaired or restored to its original design by replacing parts.

(Amended by Stats. 1983, Ch. 1286, Sec. 13.)



585

A station wagon is a dual purpose vehicle designed for the transportation of persons and also designed in such a manner that the seats may be removed or folded out of the way for the purpose of increasing the property carrying space within the vehicle. The term includes, but is not limited to, types of vehicles which carry the trade names of station wagon, estate wagon, town and country wagon, and country sedan. A vehicle used primarily for the transportation of cadavers to or from a funeral home, mortuary, or burial site is not a station wagon.

(Amended by Stats. 2013, Ch. 523, Sec. 22. Effective January 1, 2014.)



587

Stop or stopping when prohibited shall mean any cessation of movement of a vehicle, whether occupied or not, except when necessary to avoid conflict with other traffic or in compliance with the direction of a police officer or official traffic control device or signal.

(Added by Stats. 1961, Ch. 1917.)



590

Street is a way or place of whatever nature, publicly maintained and open to the use of the public for purposes of vehicular travel. Street includes highway.

(Enacted by Stats. 1959, Ch. 3.)



591

A street or highway shall not include those portions of a way or place in or upon which construction, alteration, or repair work is being performed insofar as the equipment performing such work and its operation are concerned. Where the work consists of a street or highway project, the limits of the project as shown or described in the plans or specifications of the awarding body shall be so excluded with reference to the equipment actually engaged in performing the work. The authority having jurisdiction over such way or place may include any or all of the requirements set forth in Divisions 11, 12, 13, 14 and 15 in any permit issued for work on such way or place and the awarding body on any such street or highway project may include such requirements in the specifications for such project. It is the intention of the Legislature, in enacting this section, that this section shall not be construed to relieve any person from the duty of exercising due care.

(Added by Stats. 1959, Ch. 659.)



592

Highway , for the purposes of Division 3 (commencing with Section 4000), Division 12 (commencing with Section 24000), Division 13 (commencing with Section 29000), Division 14.8 (commencing with Section 34500), and Division 15 (commencing with Section 35000), does not include a way or place under the jurisdiction of a federal governmental agency, which lies on national forest or private lands, is open to public use, and for which the cost of maintenance of such way or place is borne or contributed to directly by any users thereof.

(Amended by Stats. 1969, Ch. 1213.)



593

Supplemental restraint system means an automatic passive restraint system consisting of a bag that is designed to inflate upon collision, commonly referred to as an airbag.

(Added by Stats. 2002, Ch. 670, Sec. 4. Effective January 1, 2003.)



595

Terminal is a place where a vehicle of a type listed in Section 34500 is regularly garaged or maintained, or from which the vehicle is operated or dispatched.

(Added by Stats. 1994, Ch. 832, Sec. 1. Effective January 1, 1995.)



600

A through highway is a highway or portion thereof at the entrance to which vehicular traffic from intersecting highways is regulated by stop signs or traffic control signals or is controlled when entering on a separated right-turn roadway by a yield-right-of-way sign.

(Amended by Stats. 1969, Ch. 168.)



605

Tire traction devices are devices or mechanisms having a composition and design capable of improving vehicle traction, braking, and cornering ability upon snow or ice-covered surfaces. Tire traction devices shall be constructed and assembled to provide sufficient structural integrity and to prevent accidental detachment from vehicles. Tire traction devices shall, at the time of manufacture or final assembly, bear a permanent impression indicating the name, initials, or trademark of the assembling company or primary manufacturer, and the country in which the devices were manufactured or assembled in final form.

(Added by Stats. 1990, Ch. 71, Sec. 1. Effective May 1, 1990.)



610

Tire tread is that portion of the tire, consisting of the ribs and grooves, which comes in contact with the roadway.

(Added by Stats. 1970, Ch. 216.)



611

A toll highway or toll road is a publicly owned way or place open to the use of the public for purposes of vehicular travel which use requires the payment of a fee.

(Added by Stats. 1992, Ch. 1241, Sec. 6. Effective January 1, 1993.)



612

Tour bus means a bus designed for carrying more than 16 passengers and the driver which is operated by or for a charter-party carrier of passengers, as defined in Section 5360 of the Public Utilities Code.

(Added by Stats. 1986, Ch. 1305. See prevailing Section 612 (added by Stats. 1986, Ch. 1306) as amended by Stats. 1989, Ch. 1216.)



612

Tour bus means a bus, which is operated by or for a charter-party carrier of passengers, as defined in Section 5360 of the Public Utilities Code, or a passenger stage corporation, as defined in Section 226 of the Public Utilities Code, or any highway carrier of passengers required to register with the California Public Utilities Commission pursuant to Section 3910 of the Public Utilities Code.

(Amended (as amended by Stats. 1988, Ch. 1586) by Stats. 1989, Ch. 1216, Sec. 8. Effective October 1, 1989.)



615

(a) A tow truck is a motor vehicle which has been altered or designed and equipped for, and primarily used in the business of, transporting vehicles by means of a crane, hoist, tow bar, tow line, or dolly or is otherwise primarily used to render assistance to other vehicles. A roll-back carrier designed to carry up to two vehicles is also a tow truck. A trailer for hire that is being used to transport a vehicle is a tow truck. Tow truck does not include an automobile dismantlers tow vehicle or a repossessor s tow vehicle.

(b) Repossessor s tow vehicle means a tow vehicle which is registered to a repossessor licensed or registered pursuant to Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code that is used exclusively in the course of the repossession business.

(c) Automobile dismantlers tow vehicle means a tow vehicle which is registered by an automobile dismantler licensed pursuant to Chapter 3 (commencing with Section 11500) of Division 5 and which is used exclusively to tow vehicles owned by that automobile dismantler in the course of the automobile dismantling business.

(Amended by Stats. 1999, Ch. 456, Sec. 14. Effective January 1, 2000.)



617

A tow dolly is a vehicle towed by a motor vehicle and designed and used exclusively to transport another motor vehicle and upon which the front or rear wheels of the towed motor vehicle are mounted, while the other wheels of the towed motor vehicle remain in contact with the ground. Tow dolly does not include a portable or collapsible dolly used as specified in Section 4014.

(Added by Stats. 1983, Ch. 708, Sec. 1.)



620

The term traffic includes pedestrians, ridden animals, vehicles, street cars, and other conveyances, either singly or together, while using any highway for purposes of travel.

(Enacted by Stats. 1959, Ch. 3.)



625

A traffic officer is any member of the California Highway Patrol, or any peace officer who is on duty for the exclusive or main purpose of enforcing Division 10 (commencing with Section 20000) or 11 (commencing with Section 21000).

(Amended by Stats. 1983, Ch. 142, Sec. 159.)



626

A traffic violator school is a business that, for compensation, provides, or offers to provide, instruction in traffic safety, including, but not limited to, classroom traffic violator curricula, for persons referred by a court pursuant to Section 42005 or to other persons who elect to attend.

(Amended by Stats. 2001, Ch. 457, Sec. 1. Effective January 1, 2002.)



626.2

A traffic violator school branch or classroom location is any place where a traffic violator school conducts instruction or maintains records.

(Added by Stats. 1985, Ch. 396, Sec. 2. Effective July 30, 1985.)



626.4

A traffic violator school instructor is any person who provides instruction to traffic violators on behalf of a traffic violator school.

(Added by Stats. 1985, Ch. 396, Sec. 3. Effective July 30, 1985.)



626.6

A traffic violator school operator is the person who directs and manages the operations of a traffic violator school.

A traffic violator school operator may be either the traffic violator school owner or another person designated by the traffic violator school owner to personally direct and manage the traffic violator school for the traffic violator school owner.

(Added by Stats. 1985, Ch. 396, Sec. 4. Effective July 30, 1985.)



626.8

A traffic violator school owner is any natural person, association, or corporation that owns a traffic violator school.

(Added by Stats. 1985, Ch. 396, Sec. 5. Effective July 30, 1985.)



627

(a) Engineering and traffic survey, as used in this code, means a survey of highway and traffic conditions in accordance with methods determined by the Department of Transportation for use by state and local authorities.

(b) An engineering and traffic survey shall include, among other requirements deemed necessary by the department, consideration of all of the following:

(1) Prevailing speeds as determined by traffic engineering measurements.

(2) Accident records.

(3) Highway, traffic, and roadside conditions not readily apparent to the driver.

(c) When conducting an engineering and traffic survey, local authorities, in addition to the factors set forth in paragraphs (1) to (3), inclusive, of subdivision (b) may consider all of the following:

(1) Residential density, if any of the following conditions exist on the particular portion of highway and the property contiguous thereto, other than a business district:

(A) Upon one side of the highway, within a distance of a quarter of a mile, the contiguous property fronting thereon is occupied by 13 or more separate dwelling houses or business structures.

(B) Upon both sides of the highway, collectively, within a distance of a quarter of a mile, the contiguous property fronting thereon is occupied by 16 or more separate dwelling houses or business structures.

(C) The portion of highway is longer than one-quarter of a mile but has the ratio of separate dwelling houses or business structures to the length of the highway described in either subparagraph (A) or (B).

(2) Pedestrian and bicyclist safety.

(Amended by Stats. 2000, Ch. 45, Sec. 1. Effective January 1, 2001.)



630

A trailer is a vehicle designed for carrying persons or property on its own structure and for being drawn by a motor vehicle and so constructed that no part of its weight rests upon any other vehicle. As used in Division 15 (commencing with Section 35000), trailer includes a semitrailer when used in conjunction with an auxiliary dolly, if the auxiliary dolly is of a type constructed to replace the function of the drawbar and the front axle or axles of a trailer.

(Amended by Stats. 1984, Ch. 542, Sec. 1.)



635

A trailer coach is a vehicle, other than a motor vehicle, designed for human habitation or human occupancy for industrial, professional, or commercial purposes, for carrying property on its own structure, and for being drawn by a motor vehicle. A park trailer, as described in Section 18009.3 of the Health and Safety Code, is a trailer coach.

(Amended by Stats. 2000, Ch. 566, Sec. 3. Effective January 1, 2001.)



636

A trailer bus is a trailer or semitrailer designed, used, or maintained for the transportation of more than 15 persons, including the driver, and includes a connected towing motor vehicle that is a motor truck, truck tractor, or bus.

(Amended by Stats. 1994, Ch. 58, Sec. 1. Effective April 26, 1994.)



640

A transferee is a person who has acquired the sole ownership of or an equity in a vehicle of a type required to be registered under this code.

(Enacted by Stats. 1959, Ch. 3.)



642

A transit bus is any bus owned or operated by a publicly owned or operated transit system, or operated under contract with a publicly owned or operated transit system, and used to provide to the general public, regularly scheduled transportation for which a fare is charged. A general public paratransit vehicle is not a transit bus.

(Added by Stats. 1989, Ch. 1136, Sec. 2. Operative July 1, 1990, by Sec. 9 of Ch. 1136.)



645

(a) A transporter is a person engaged in the business of moving any owned or lawfully possessed vehicle by lawful methods over the highways for the purpose of delivery of such vehicles to dealers, sales agents of a manufacturer, purchasers, or to a new location as requested by the owner.

(b) The term transporter does not include a person engaged in the business of operating a tow car.

(Amended by Stats. 1963, Ch. 444.)



650

A trolley coach is a vehicle which is propelled by electric power obtained from overhead trolley wires, but not operated upon rails.

(Enacted by Stats. 1959, Ch. 3.)



655

(a) A truck tractor is a motor vehicle designed and used primarily for drawing other vehicles and not so constructed as to carry a load, other than a part of the weight of the vehicle and the load so drawn. As used in this section, load does not include items carried on the truck tractor in conjunction with the operation of the vehicle if the load carrying space for these items does not exceed 34 square feet.

(b) Notwithstanding subdivision (a), a truck tractor, operated by a motor carrier whose owner is licensed by the Department of the California Highway Patrol to transport explosives pursuant to Division 14 (commencing with Section 31600), may be equipped with a cargo container used exclusively for the transportation of explosives or munitions-related security material, as specified by the United States Department of Defense.

(Amended by Stats. 1994, Ch. 88, Sec. 1. Effective January 1, 1995.)



657

A truss is an assemblage of beams, bars, or rods typically arranged in a triangle or combination of triangles to form a rigid framework and used as a structural support in buildings.

(Added by Stats. 1979, Ch. 299.)



660

The unladen weight of a vehicle is the weight equipped and ready for operation on the road including the body, fenders, oil in motor, radiator full of water, with five gallons of gasoline or equivalent weight of other motor fuel; also equipment required by law, and unless exempted under Section 66l, any special cabinets, boxes or body parts permanently attached to the vehicle, and any machinery, equipment or attachment which is attendant to the efficient operation of the body or vehicle. Unladen weight shall not include any load or any machinery or mechanical apparatus, such as, but not limited to, wood saws, well-drilling machines, spray apparatus, tow truck cranes, and grinding equipment. The unladen weight of a vehicle shall have no application in determining any fee under this code or the Revenue and Taxation Code other than Section 9400.

(Amended by Stats. 1988, Ch. 924, Sec. 2.)



661

Unladen weight shall not include the following machinery, equipment or attachment which is attendant to the efficient operation of the body or vehicle:

(a) Equipment used for loading, compacting, or unloading of refuse.

(b) Transitmix cement equipment.

(c) Temporary equipment used to contain or support the load which does not change the body classification.

(d) Any camper unit that is temporarily attached to a vehicle.

(e) Refrigeration equipment.

(Added by Stats. 1963, Ch. 2108.)



665

A used vehicle is a vehicle that has been sold, or has been registered with the department, or has been sold and operated upon the highways, or has been registered with the appropriate agency of authority, of any other state, District of Columbia, territory or possession of the United States or foreign state, province or country, or unregistered vehicles regularly used or operated as demonstrators in the sales work of a dealer or unregistered vehicles regularly used or operated by a manufacturer in the sales or distribution work of such manufacturer. The word sold does not include or extend to: (1) any sale made by a manufacturer or a distributor to a dealer, (2) any sale by a new motor vehicle dealer franchised to sell a particular line-make to another new motor vehicle dealer franchised to sell the same line-make, or (3) any sale by a dealer to another dealer licensed under this code involving a mobilehome, as defined in Section 396, a recreational vehicle, as defined in Section 18010.5 of the Health and Safety Code, a commercial coach, as defined in Section 18012 of the Health and Safety Code, an off-highway motor vehicle subject to identification, as defined in Section 38012, or a commercial vehicle, as defined in Section 260.

(Amended by Stats. 1988, Ch. 1583, Sec. 2.)



665.5

A U-turn is the turning of a vehicle upon a highway so as to proceed in the opposite direction whether accomplished by one continuous movement or not.

(Added by Stats. 1970, Ch. 620.)



667

(a) A utility trailer is a trailer or semitrailer used solely for the transportation of the user s personal property, not in commerce, which does not exceed a gross weight of 10,000 pounds or a manufacturer s gross vehicle weight rating of 10,000 pounds.

(b) Notwithstanding subdivision (a), a utility trailer includes a trailer or semitrailer designed and used for the transportation of livestock, not in commerce, which does not exceed a gross weight of 10,000 pounds or a manufacturer s gross vehicle weight rating of 10,000 pounds.

(Added by Stats. 2010, Ch. 491, Sec. 35. Effective January 1, 2011.)



668

A vanpool vehicle is any motor vehicle, other than a motortruck or truck tractor, designed for carrying more than 10 but not more than 15 persons including the driver, which is maintained and used primarily for the nonprofit work-related transportation of adults for the purposes of ridesharing.

(Added by Stats. 1982, Ch. 46, Sec. 8.)



670

A vehicle is a device by which any person or property may be propelled, moved, or drawn upon a highway, excepting a device moved exclusively by human power or used exclusively upon stationary rails or tracks.

(Amended by Stats. 1975, Ch. 987.)



670.5

A vehicle frame is defined as the main longitudinal structural members of the chassis of the vehicle, or for vehicles with unitized body construction, the lowest main longitudinal structural members of the body of the vehicle, used as the major support in the construction of the motor vehicle.

(Added by Stats. 2002, Ch. 670, Sec. 5. Effective January 1, 2003.)



671

(a) A vehicle identification number is the motor number, serial number, or other distinguishing number, letter, mark, character, or datum, or any combination thereof, required or employed by the manufacturer or the department for the purpose of uniquely identifying a motor vehicle or motor vehicle part or for the purpose of registration.

(b) Whenever a vehicle is constructed of component parts identified with one or more different vehicle identification numbers, the vehicle identification number stamped or affixed by the manufacturer or authorized governmental entity on the frame or unitized frame and body, as applicable, and as defined in Section 670.5, shall determine the identity of the vehicle for registration purposes.

(Amended by Stats. 2002, Ch. 670, Sec. 6. Effective January 1, 2003.)



672

(a) Vehicle manufacturer is any person who produces from raw materials or new basic components a vehicle of a type subject to registration under this code, off-highway motorcycles or all-terrain vehicles subject to identification under this code, or trailers subject to identification pursuant to Section 5014.1, or who permanently alters, for purposes of retail sales, new commercial vehicles by converting the vehicles into house cars that display the insignia of approval required by Section 18056 of the Health and Safety Code and any regulations issued pursuant thereto by the Department of Housing and Community Development. As used in this section, permanently alters does not include the permanent attachment of a camper to a vehicle.

(b) A vehicle manufacturer that produces a vehicle of a type subject to registration that consists of used or reconditioned parts, for the purposes of the code, is a remanufacturer, as defined in Section 507.8.

(c) Unless a vehicle manufacturer either grants franchises to franchisees in this state, or issues vehicle warranties directly to franchisees in this state or consumers in this state, the manufacturer shall have an established place of business or a representative in this state.

(d) The scope and application of this section are limited to Division 2 (commencing with Section 1500) and Division 5 (commencing with Section 11100).

(Amended by Stats. 2004, Ch. 836, Sec. 7. Effective January 1, 2005.)



675

(a) Vehicle salesperson is a person not otherwise expressly excluded by this section, who does one or a combination of the following:

(1) Is employed as a salesperson by a dealer, as defined in Section 285, or who, under any form of contract, agreement, or arrangement with a dealer, for commission, money, profit, or other thing of value, sells, exchanges, buys, or offers for sale, negotiates, or attempts to negotiate, a sale, or exchange of an interest in a vehicle required to be registered under this code.

(2) Induces or attempts to induce any person to buy or exchange an interest in a vehicle required to be registered, and who receives or expects to receive a commission, money, brokerage fees, profit, or any other thing of value, from either the seller or purchaser of the vehicle.

(3) Exercises managerial control over the business of a licensed vehicle dealer or who supervises vehicle salespersons employed by a licensed dealer, whether compensated by salary or commission, including, but not limited to, any person who is employed by the dealer as a general manager, assistant general manager, or sales manager, or any employee of a licensed vehicle dealer who negotiates with or induces a customer to enter into a security agreement or purchase agreement or purchase order for the sale of a vehicle on behalf of the licensed vehicle dealer.

(b) The term vehicle salesperson does not include any of the following:

(1) Representatives of insurance companies, finance companies, or public officials, who in the regular course of business, are required to dispose of or sell vehicles under a contractual right or obligation of the employer, or in the performance of an official duty, or under the authority of any court of law, if the sale is for the purpose of saving the seller from any loss or pursuant to the authority of a court of competent jurisdiction.

(2) Persons who are licensed as a manufacturer, remanufacturer, transporter, distributor, or representative.

(3) Persons exclusively employed in a bona fide business of exporting vehicles, or of soliciting orders for the sale and delivery of vehicles outside the territorial limits of the United States.

(4) Persons not engaged in the purchase or sale of vehicles as a business, disposing of vehicles acquired for their own use, or for use in their business when the vehicles have been so acquired and used in good faith, and not for the purpose of avoiding the provisions of this code.

(5) Persons regularly employed as salespersons by persons who are engaged in a business involving the purchase, sale, or exchange of boat trailers.

(6) Persons regularly employed as salespersons by persons who are engaged in a business activity which does not involve the purchase, sale, or exchange of vehicles, except incidentally in connection with the purchase, sale, or exchange of vehicles of a type not subject to registration under this code, boat trailers, or midget autos or racers advertised as being built exclusively for use by children.

(7) Persons licensed as a vehicle dealer under this code doing business as a sole ownership or member of a partnership or a stockholder and director of a corporation or a member and manager of a limited liability company licensed as a vehicle dealer under this code. However, those persons shall engage in the activities of a salesperson, as defined in this section, exclusively on behalf of the sole ownership or partnership or corporation or limited liability company in which they own an interest or stock, and those persons owning stock shall be directors of the corporation; otherwise, they are vehicle salespersons and subject to Article 2 (commencing with Section 11800) of Chapter 4 of Division 5.

(8) Persons regularly employed as salespersons by a vehicle dealer authorized to do business in California under Section 11700.1 of the Vehicle Code.

(Amended by Stats. 1994, Ch. 1200, Sec. 92. Effective September 30, 1994.)



675.5

A vehicle verifier is a person not expressly excluded by Section 675.6 who inspects, records, documents, and submits to the department, or its authorized representative, such proof of vehicle identification as may be required by the department for the purpose of registering or transferring the ownership of vehicles.

(Added by Stats. 1975, Ch. 700.)



675.6

(a) Vehicle verifier does not include any of the following:

(1) A peace officer.

(2) An authorized employee of the department.

(3) A special agent of the National Auto Theft Bureau.

(4) An employee of an organization certified under the provisions of Part 5 (commencing with Section 12140) of Division 2 of the Insurance Code whose duties require or authorize the verification of vehicles.

(b) Any person specified in subdivision (a) may perform the duties of a vehicle verifier without obtaining the special permit required in Section 11300.

(Added by Stats. 1975, Ch. 700.)



676

Year-round registration is a system whereby the director designates a date for the expiration of registration of a vehicle and renewal thereof in order to equalize the volume of such renewals throughout the year.

(Added by Stats. 1973, Ch. 889.)



676.5

A water tender vehicle is a vehicle designed to carry not less than 1,500 gallons of water and used primarily for transporting and delivering water to be applied by other vehicles or pumping equipment at fire emergency scenes.

(Amended by Stats. 1995, Ch. 91, Sec. 169. Effective January 1, 1996.)



680

(a) A youth bus is any bus, other than a schoolbus, designed for and when actually carrying not more than 16 persons and the driver, used to transport children at or below the 12th-grade level directly from a public or private school to an organized nonschool-related youth activity within 25 miles of the school or directly from a location which provides the organized nonschool-related youth activity to a public or private school within 25 miles of that location.

(b) In addition to the destinations specified in subdivision (a), a youth bus may also be used to transport children at or below the 12th-grade level to or from their place of residence if the driver has met the requirements of Section 12523 and received additional instruction and training approved by the Department of the California Highway Patrol.

(Amended by Stats. 1996, Ch. 774, Sec. 1. Effective January 1, 1997.)






DIVISION 2. ADMINISTRATION

CHAPTER 1. The Department of Motor Vehicles

ARTICLE 1. Organization of Department

1500

(a) There is in the Transportation Agency the Department of Motor Vehicles.

(b) Whenever the term Business, Transportation and Housing Agency appears within the Vehicle Code, it shall refer to the Transportation Agency, and whenever the term Secretary of Business, Transportation and Housing appears within the Vehicle Code, it shall refer to the Secretary of Transportation.

(Amended by Stats. 2013, Ch. 352, Sec. 517. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



1501

The department is the successor to and is hereby vested with all of the powers, duties, purposes, responsibilities, and jurisdiction now or hereafter vested by law in the Department of Motor Vehicles, the Motor Vehicle Department, the Motor Vehicle Department of California, the Division of Motor Vehicles of the Department of Finance, the Division of Motor Vehicles of the Department of Public Works, and all other state agencies of similar designation, or in the several heads, members, officers, and employees of each thereof.

(Enacted by Stats. 1959, Ch. 3.)



1502

The department has possession and control of all records, books, papers, offices, equipment, moneys, funds, appropriations, and all other property, real or personal, now or hereafter held for the benefit or use of any state agency mentioned in Section 1501.

(Enacted by Stats. 1959, Ch. 3.)



1503

Except as in this division otherwise provided, the provisions of Chapter 2 (commencing at Section 11150) of Part 1 of Division 3 of Title 2 of the Government Code shall govern and apply to the conduct of the department in every respect the same as if the provisions were set forth in this code, and wherever in that chapter the term head of the department or similar designation occurs, for the purposes of this division, it shall mean the director.

(Amended by Stats. 1959, Ch. 1996.)



1504

The department is under the control of a civil executive officer known as the Director of Motor Vehicles. The director shall be appointed by, and hold office at the pleasure of, the Governor.

(Amended by Stats. 1984, Ch. 268, Sec. 32.2. Effective June 29, 1984.)



1505

The director, with the approval of the Governor and the Secretary of Transportation, shall organize the department in a manner that he or she may deem necessary to conduct the work of the department.

(Amended by Stats. 2013, Ch. 352, Sec. 518. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



1507

The director may appoint and, in accordance with law fix the salaries of:

(a) A deputy director.

(b) Such other officers, deputies, technical experts, and employees as may be necessary for the proper discharge of the duties of the department.

(Enacted by Stats. 1959, Ch. 3.)






ARTICLE 2. Powers and Duties

1650

The director shall administer and enforce the provisions of this code relating to the department.

(Enacted by Stats. 1959, Ch. 3.)



1651

(a) The director may adopt and enforce rules and regulations as may be necessary to carry out the provisions of this code relating to the department.

(b) Rules and regulations shall be adopted, amended, or repealed in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 2003, Ch. 594, Sec. 13. Effective January 1, 2004.)



1651.2

Whenever in the judgment of the department, any person has engaged, or is about to engage, in any acts or practices that constitute, or will constitute, an offense against Division 5 (commencing with Section 11100) by engaging in any act subject to license requirements without having obtained a license, the department may apply to the appropriate court for an order enjoining the acts or practices, and, upon showing by the department that the person has engaged, or is about to engage, in any of those acts or practices, an injunction, restraining order, or other order that may be appropriate shall be granted by the court, including the costs incurred by the department in obtaining the order.

(Added by Stats. 1994, Ch. 584, Sec. 1. Effective January 1, 1995.)



1651.3

It is the policy of this state to recognize the training and experience that individuals gain while serving in the armed forces of the United States. In furtherance of this policy, the department, in conjunction with the military services of the United States, shall develop policies to assist persons who are leaving active duty to obtain commercial driver s licenses. These policies shall not waive any requisites, fees, or examinations required by law for a commercial driver s license. These policies shall specify how this training and experience may be used to obtain these licenses. The department shall consult with the Department of Veterans Affairs before adopting these policies. The department shall perform the duties required by this section within existing budgetary resources of the agency within which the department operates.

(Added by Stats. 1994, Ch. 987, Sec. 3. Effective September 29, 1994.)



1651.5

(a) The director may assign or reassign dates for the expiration of registration for a vehicle registered pursuant to this code. The director may establish a registration year for any vehicle consisting of any period from seven months to 18 months, inclusive, with subsequent renewals being required at yearly intervals thereafter. The director shall assign an expiration date of the last day of the calendar month to all trailers and to all motor vehicles subject to additional fees under the provisions of Section 9400. Any vehicle being registered on a quarterly basis shall be assigned or reassigned an expiration date of December 31 for the registration year. The director shall have the authority to exclude from year-round registration any type of vehicle that the director deems appropriate for exclusion.

(b) In order to implement a year-round registration for vehicles registered pursuant to the International Registration Plan as described in Article 4 (commencing with Section 8050) of Chapter 4 of Division 3, the director, on or before January 1, 2009, shall assign or reassign a date for the expiration of registration of those vehicles described in this subdivision and may utilize the applicable practices and procedures set forth under subdivision (a) in order to implement this subdivision.

(Amended by Stats. 2006, Ch. 169, Sec. 1. Effective January 1, 2007.)



1652

(a) The department shall prescribe and provide suitable forms of applications, certificates of ownership, registration cards, drivers licenses, and all other forms requisite or deemed necessary for the purposes of this code and shall prepay all transportation charges thereon.

(b) The department may require that any application or document filed with the department be signed and submitted under penalty of perjury.

(Amended by Stats. 1982, Ch. 830, Sec. 1.)



1653

The department shall examine and determine the genuineness and regularity of every application or document filed with it under this code and may require additional information or reject any such application or document if not satisfied of the genuineness and regularity thereof or the truth of any statement contained therein.

(Amended by Stats. 1961, Ch. 58.)



1653.5

(a) Every form prescribed by the department for use by an applicant for the issuance or renewal by the department of a driver s license or identification card pursuant to Division 6 (commencing with Section 12500) shall contain a section for the applicant s social security account number.

(b) Every form prescribed by the department for use by an applicant for the issuance, renewal, or transfer of the registration or certificate of title to a vehicle shall contain a section for the applicant s driver s license or identification card number.

(c) A person who submits to the department a form that, pursuant to subdivision (a), contains a section for the applicant s social security account number, or pursuant to subdivision (b), the applicant s driver s license or identification card number, if any, shall furnish the appropriate number in the space provided.

(d) The department shall not complete an application that does not include the applicant s social security account number or driver s license or identification card number as required under subdivision (c).

(e) An applicant s social security account number shall not be included by the department on a driver s license, identification card, registration, certificate of title, or any other document issued by the department.

(f) Notwithstanding any other law, information regarding an applicant s social security account number, obtained by the department pursuant to this section, is not a public record and may not be disclosed by the department except for any of the following purposes:

(1) Responding to a request for information from an agency operating pursuant to, and carrying out the provisions of, Part A (Aid to Families with Dependent Children), or Part D (Child Support and Establishment of Paternity), of Subchapter IV of Chapter 7 of Title 42 of the United States Code.

(2) Implementation of Section 12419.10 of the Government Code.

(3) Responding to information requests from the Franchise Tax Board for the purpose of tax administration.

(g) This section shall become inoperative on January 1, 2015, or on the date that the director executes a declaration pursuant to Section 12801.11, whichever is sooner, and as of January 1, 2015, is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2013, Ch. 524, Sec. 3. Effective January 1, 2014. Inoperative on or before January 1, 2015. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 4 of Ch. 524.)



1653.5

(a) Each form prescribed by the department for use by an applicant for the issuance or renewal by the department of a driver s license or identification card pursuant to Division 6 (commencing with Section 12500) shall contain a section for the applicant s social security account number.

(b) Each form prescribed by the department for use by an applicant for the issuance, renewal, or transfer of the registration or certificate of title to a vehicle shall contain a section for the applicant s driver s license or identification card number.

(c) Except as provided in Section 12801, a person who submits to the department a form that, pursuant to subdivision (a), contains a section for the applicant s social security account number, or pursuant to subdivision (b), the applicant s driver s license or identification card number, if any, shall furnish the appropriate number in the space provided.

(d) Except as provided in Section 12801, the department shall not complete an application that does not include the applicant s social security account number or driver s license or identification card number as required under subdivision (c).

(e) An applicant s social security account number shall not be included by the department on a driver s license, identification card, registration, certificate of title, or any other document issued by the department.

(f) Notwithstanding any other law, information regarding an applicant s social security account number, obtained by the department pursuant to this section, is not a public record and shall not be disclosed by the department except for any of the following purposes:

(1) Responding to a request for information from an agency operating pursuant to, and carrying out the provisions of, Part A (Aid to Families with Dependent Children), or Part D (Child Support and Establishment of Paternity), of Subchapter IV of Chapter 7 of Title 42 of the United States Code.

(2) Implementation of Section 12419.10 of the Government Code.

(3) Responding to information requests from the Franchise Tax Board for the purpose of tax administration.

(g) This section shall become operative on January 1, 2015, or on the date that the director executes a declaration pursuant to Section 12801.11, whichever is sooner.

(h) This section shall become inoperative on the effective date of a final judicial determination made by any court of appellate jurisdiction that any provision of the act that added this section, or its application, either in whole or in part, is enjoined, found unconstitutional, or held invalid for any reason. The department shall post this information on its Internet Web site.

(Repealed (in Sec. 3) and added by Stats. 2013, Ch. 524, Sec. 4. Effective January 1, 2014. Section operative January 1, 2015, or sooner, as provided in subd. (g). Conditionally inoperative as provided in subd. (h). See later operative version added by Sec. 5 of Ch. 524.)



1653.5

(a) Each form prescribed by the department for use by an applicant for the issuance or renewal by the department of a driver s license or identification card pursuant to Division 6 (commencing with Section 12500) shall contain a section for the applicant s social security account number.

(b) Each form prescribed by the department for use by an applicant for the issuance, renewal, or transfer of the registration or certificate of title to a vehicle shall contain a section for the applicant s driver s license or identification card number.

(c) A person who submits to the department a form that, pursuant to subdivision (a), contains a section for the applicant s social security account number, or pursuant to subdivision (b), the applicant s driver s license or identification card number, if any, shall furnish the appropriate number in the space provided.

(d) The department shall not complete an application that does not include the applicant s social security account number or driver s license or identification card number as required under subdivision (c).

(e) An applicant s social security account number shall not be included by the department on a driver s license, identification card, registration, certificate of title, or any other document issued by the department.

(f) Notwithstanding any other law, information regarding an applicant s social security account number, obtained by the department pursuant to this section, is not a public record and may not be disclosed by the department except for any of the following purposes:

(1) Responding to a request for information from an agency operating pursuant to, and carrying out the provisions of, Part A (Aid to Families with Dependent Children), or Part D (Child Support and Establishment of Paternity), of Subchapter IV of Chapter 7 of Title 42 of the United States Code.

(2) Implementation of Section 12419.10 of the Government Code.

(3) Responding to information requests from the Franchise Tax Board for the purpose of tax administration.

(g) This section shall become operative on the effective date of a final judicial determination made by any court of appellate jurisdiction that any provision of the act that added this section, or its application, either in whole or in part, is enjoined, found unconstitutional, or held invalid for any reason. The department shall post this information on its Internet Web site.

(Added by Stats. 2013, Ch. 524, Sec. 5. Effective January 1, 2014. Section conditionally operative as prescribed by its own provisions.)



1654

The director may purchase or lease such real estate and erect such buildings as the department or any of its divisions require, subject to the approval of the Department of General Services.

(Amended by Stats. 1965, Ch. 371.)



1655

(a) The director and deputy director of the department, the Deputy Director, Investigations Division, the Chief, Field Investigations Branch, and the investigators of the department, including rank-and-file, supervisory, and management personnel, shall have the powers of peace officers for the purpose of enforcing those provisions of law committed to the administration of the department or enforcing the law on premises occupied by the department.

(b) Any person designated in subdivision (a) may inspect any vehicle of a type required to be registered under this code, or any component part thereof, in any garage, repair shop, parking lot, used car lot, automobile dismantler s lot, steel mill, scrap metal processing facility, or other establishment engaged in the business of selling, repairing, or dismantling vehicles, or reducing vehicles or the integral parts thereof to their component materials for the purpose of investigating the title and registration of the vehicle, inspecting wrecked or dismantled vehicles, or locating stolen vehicles.

(Amended by Stats. 2004, Ch. 615, Sec. 18. Effective January 1, 2005.)



1656

(a) The department shall publish the complete text of the California Vehicle Code together with other laws relating to the use of highways or the operation of motor vehicles once every two years. The department, upon written request of any state or local governmental officer or agency, any federal agency, any public secondary school in this state, or any other person, shall distribute the California Vehicle Code at a charge sufficient to pay the entire cost of publishing and distributing the code. With regard to public secondary schools, the quantities shall be sufficient to provide one copy for each driver training and education instructor and one copy for each public secondary school library. In determining the amount of the charge, a fraction of a dollar shall be disregarded, unless it exceeds fifty cents ($0.50), in which case it shall be treated as one full dollar ($1). The receipts from the sale of such publications shall be deposited in the Motor Vehicle Account, with the intent to reimburse the department for the entire cost to print and distribute the Vehicle Code.

(b) The department shall publish a synopsis or summary of the laws regulating the operation of vehicles and the use of the highways and may deliver a copy thereof without charge with each original vehicle registration and with each original driver s license. The department shall publish such number of copies of the synopsis or summary in the Spanish language as the director determines are needed to meet the demand for such copies. The department shall furnish both English and Spanish copies to its field offices and to law enforcement agencies for general distribution and, when it does so, shall furnish the copies without charge.

(Amended by Stats. 2002, Ch. 805, Sec. 8. Effective September 23, 2002.)



1656.2

The department shall prepare and publish a printed summary describing the penalties for noncompliance with Sections 16000 and 16028, which shall be included with each motor vehicle registration, registration renewal, and transfer of registration and with each driver s license and license renewal. The printed summary may contain, but is not limited to, the following wording:

California law requires every driver to carry written evidence of valid automobile liability insurance, a thirty-five thousand dollar ($35,000) bond, a thirty-five thousand dollar ($35,000) cash deposit, or a certificate of self-insurance that has been issued by the Department of Motor Vehicles.

You must provide evidence of financial responsibility when you renew the registration of a motor vehicle, and after you are cited by a peace officer for a traffic violation or are involved in any traffic accident. The law requires that you provide the officer with the name and address of your insurer and the policy identification number. Your insurer will provide written evidence of this number. Failure to provide evidence of your financial responsibility can result in fines of up to five hundred dollars ($500) and loss of your driver s license. Falsification of evidence can result in fines of up to seven hundred fifty dollars ($750) or 30 days in jail, or both, in addition to a one-year suspension of driving privileges.

Under existing California law, if you are involved in an accident that results in damages of over seven hundred fifty dollars ($750) to the property of any person or in any injury or fatality, you must file a report of the accident with the Department of Motor Vehicles within 10 days of the accident. If you fail to file a report or fail to provide evidence of financial responsibility on the report, your driving privilege will be suspended for up to four years. Your suspension notice will notify you of the department s action and of your right to a hearing. Your suspension notice will also inform you that if you request a hearing, it must be conducted within 30 days of your written request, and that a decision is to be rendered within 15 days of the conclusion of the hearing.

(Amended by Stats. 2002, Ch. 766, Sec. 1. Effective January 1, 2003.)



1656.3

(a) The department shall include within the California Driver s Handbook, as specified in subdivision (b) of Section 1656, language regarding each of the following:

(1) Rail transit safety.

(2) Abandonment or dumping of any animal on a highway.

(3) The importance of respecting the right-of-way of others, particularly pedestrians, bicycle riders, and motorcycle riders.

(b) In order to minimize costs, the language referred to in paragraphs (2) and (3) of subdivision (a) shall be initially included at the earliest opportunity when the handbook is otherwise revised or reprinted.

(Amended by Stats. 2006, Ch. 898, Sec. 1. Effective January 1, 2007.)



1656.4

(a) The department, in consultation with the Department of Consumer Affairs, shall make available on its Internet web site, on or before July 1, 1997, information to assist consumers who plan to purchase a vehicle or who have purchased a vehicle. The information shall, at a minimum, contain the names, addresses, electronic addresses, and telephone numbers of all of the following:

(1) State and federal government agencies that deal with consumer affairs and vehicles.

(2) Vehicle arbitration services.

(3) Consumer organizations that provide information and direct assistance to consumers with vehicle concerns.

(b) Money deposited in the Consumer Fraud Protection Program Fund shall be available, upon appropriation by the Legislature, for the consumer protection activities of the department, including, but not limited to, expenditures by the department to comply with the requirements specified in subdivision (a).

(Added by Stats. 1996, Ch. 722, Sec. 1. Effective January 1, 1997.)



1656.5

(a) The Legislature finds that the department, by virtue of its interaction with millions of California drivers and vehicle owners each year, represents a valuable resource for the disbursement of important public safety and consumer information.

(b) The department may enter into a contract with a private vendor for the purpose of acquiring and utilizing message display systems. These systems may be used on the department s mailings or other property owned, leased, or controlled by the department. The information displayed shall be of appropriate benefit to the motoring public and the state s consumers, as determined by the department.

(c) A vendor under contract with the department may utilize a portion of the available time and space on the display systems that it provides for the purpose of advertising products or services. The advertising on a message display system shall not exceed 15 minutes in a 60-minute period. The extent of the access shall be established under the terms of the contract.

(d) The department shall determine whether a vendor s advertised product or service is consistent with and appropriate to the best interests of the motoring public. The department shall not enter into a contract with a vendor whose advertised product or service the department determines is not consistent with or appropriate to the best interests of the motoring public.

(Added by Stats. 2007, Ch. 407, Sec. 1. Effective January 1, 2008.)



1657

The director may assign qualified employees of the department to advise with the State Board of Education and with the governing boards of districts maintaining secondary schools in the preparation, establishment, and conduct of courses in automobile driver education and automobile driver training in secondary schools under the provisions of the Education Code.

(Amended by Stats. 1971, Ch. 438.)



1658

The department may pay membership fees, join, and participate in affairs of associations having for their purpose the interchange of information relating to the registration of vehicles and the issuance of operators licenses, financial responsibility, and subjects relating to highway safety and to the powers and duties of the department.

(Enacted by Stats. 1959, Ch. 3.)



1659

The department may develop criteria, establish standards for, and coordinate a program of motor vehicle driver education and motor vehicle driver training for drivers whose licenses have been suspended or revoked.

The purpose of the program shall be to promote safe driving. To carry out this purpose the department may seek the advice or cooperation of the schools, courts, and other interested persons.

(Added by Stats. 1965, Ch. 447.)



1660

(a) Any institution or organization described in subdivision (o) of Section 286 shall keep the following records for not less than three years:

(1) The name and address of each vehicle donor and the year, make, vehicle identification number, and, if available, the license plate number of the donated vehicle.

(2) An itemized listing by vehicle identification number of the date each vehicle was donated, the date sold, and the amount for which it was sold.

(3) If the donated vehicle is being sold by an institution or organization on behalf of another institution or organization pursuant to paragraph (2) of subdivision (o) of Section 286, the following documentation shall be retained in the following manner:

(A) A signed, written agreement shall remain on the premises that identifies the percentage of the proceeds that may be retained by the selling institution or organization, a statement that each vehicle meets, or, unless sold at wholesale, by the time of sale will meet, the equipment requirements of Division 12 (commencing with Section 24000), and a statement that each vehicle is in compliance, or, unless sold at wholesale, at the time of sale will be in compliance, with emission control certification requirements pursuant to subdivision (b) of Section 44015 of the Health and Safety Code.

(B) A separate listing that identifies each vehicle by year, make, and vehicle identification number.

(C) All itemized listings pursuant to subparagraph (D) of paragraph (2) of subdivision (o) of Section 286.

(D) The selling institution or organization shall retain all documentation pertaining to the sale of vehicles on behalf of another institution or organization in the same manner as is required for the sale of vehicles donated to the selling institution or organization.

(b) The department may inspect the records of any nonprofit institution or organization that obtains donated vehicles in order to ascertain whether it meets the conditions specified in subdivision (o) of Section 286.

(Amended by Stats. 2001, Ch. 460, Sec. 2. Effective January 1, 2002.)



1661

(a) Except for vehicles registered pursuant to Article 5 (commencing with Section 9700) of Chapter 6 of Division 3, the department shall notify the registered owner of each vehicle of the date that the registration renewal fees for the vehicle are due, at least 60 days prior to that due date. The department shall indicate the fact that the required notice was mailed by a notation in the department s records.

(b) The department shall include in any final notice of delinquent registration provided to the registered owner of a vehicle whose registration has not been properly renewed as required under this code, information relating to the potential removal and impoundment of that vehicle under subdivision (o) of Section 22651.

(c) Commencing on May 1, 2011, subdivision (a) shall not apply to vehicles with registration expiring on or after July 1, 2011. This subdivision shall become inoperative on January 1, 2012.

(Amended by Stats. 2011, Ch. 21, Sec. 2. Effective May 4, 2011.)



1662

Notwithstanding any other provision of law, the department shall have no duty to investigate alleged violations of the provisions of Chapter 3 (commencing with Section 11500) of Division 5 by any person defined as an automobile dismantler by subdivision (b) of Section 220 and Section 221, unless notice of such alleged violations has been given the department by the district attorney, county counsel, city attorney, or other duly constituted law enforcement agency.

(Amended by Stats. 1979, Ch. 373.)



1663

(a) The department shall, in the synopsis or summary of laws regulating the operation of vehicles and the use of the highways published under subdivision (b) of Section 1656, provide a warning which states that, in certain accidents, the lack of a shoulder harness may cause, or aggravate, serious and fatal injuries, especially to the head, spinal column, and abdominal organs.

(b) Nothing in this section limits or impairs the rights or remedies that are otherwise available to any person under existing law.

(Amended by Stats. 1998, Ch. 877, Sec. 34. Effective January 1, 1999.)



1664

The department shall publicize the Safe Streets Act of 1994 when mailing vehicle registrations, driver s licenses, and driver s license suspension and revocation notices, and in other educational materials made available by the department.

(Added by Stats. 1994, Ch. 1133, Sec. 2. Effective January 1, 1995.)



1665

Notwithstanding any other provision of law, the department by rule or regulation may provide for the issuance and renewal on a two-year basis of licenses or other indicia of authority issued pursuant to this code by the department or any agency in the department.

The department may, by rule or regulation, set the fee for such two-year license, certificate of registration, or other indicia, not to exceed twice the annual fee for issuance or renewal set by statute.

This section shall not apply to any driver s license or vehicle or vessel license or certificate of registration issued pursuant to this code.

(Added by Stats. 1975, Ch. 57.)



1666

The department shall do all of the following:

(a) Include at least one question in each test of an applicant s knowledge and understanding of the provisions of this code, as administered pursuant to Section 12804 or 12814, to verify that the applicant has read and understands the table of blood alcohol concentration published in the Driver s Handbook made available pursuant to subdivision (b) of Section 1656. In order to minimize costs, the question or questions shall be initially included at the earliest opportunity when the test is otherwise revised or reprinted.

(b) Include with each driver s license or certificate of renewal and each vehicle registration renewal mailed by the department, information that shows with reasonable certainty the amount of alcohol consumption necessary for a person to reach a 0.08 percent blood alcohol concentration by weight.

(c) Include at least one question in each test of an applicant s knowledge and understanding of the provisions of this code as administered pursuant to Section 12804 or 12814, to verify that the applicant has read and understands the rights of pedestrians. In order to minimize costs, the question or questions shall be initially included at the earliest opportunity when the test is otherwise revised or reprinted.

(Amended by Stats. 2000, Ch. 833, Sec. 4. Effective January 1, 2001.)



1666.1

Upon updating the California Driver s Handbook, the department shall include at least one question in any of the noncommercial driver s license examinations, as administered under Section 12804.9, of an applicant s knowledge and understanding of this code, to verify that the applicant has an understanding of the risks and punishments associated with eluding a pursuing officer s motor vehicle.

(Added by Stats. 2005, Ch. 485, Sec. 5. Effective January 1, 2006.)



1666.5

The department shall include, on a rotating basis, at least one question in at least 20 percent of the tests of an applicant s knowledge and understanding of the provisions of this code, as administered pursuant to Section 12803 or 12814, to verify that the applicant has read and understands that the abandonment or dumping of any animal is a criminal offense that can create a severe traffic safety hazard.

(Added by Stats. 2001, Ch. 300, Sec. 2. Effective January 1, 2002.)



1667

(a) As part of its motor vehicle registration and registration renewal process, other than upon the initial registration of a new motor vehicle, the department shall inform motor vehicle owners of the vehicle smog indexing program. That notice shall be in the form developed by the State Air Resources Board in consultation with the department pursuant to subdivision (c) of Section 44254 of the Health and Safety Code.

(b) This section shall become inoperative five years from the date determined pursuant to Section 32 of the act adding this section, and on the January 1 following that date is repealed.

(Added by Stats. 1994, Ch. 1192, Sec. 31.1. Effective January 1, 1995. Operative on date prescribed by Sec. 32 of Ch. 1192. Inoperative five years after operative date. Repealed on January 1 after inoperative date, by its own provisions.)



1668

(a) The department may provide fingerprint service to the general public. When that service is provided, the department shall charge a fee of not less than five dollars ($5) for each person fingerprinted.

(b) Whenever the department submits the fingerprints of an applicant for a license or certificate to the Department of Justice, and is required to pay a fee pursuant to subdivision (e) of Section 11105 of the Penal Code, the department, without the necessity of adopting regulations, shall charge the applicant a fee sufficient to reimburse the department for that fee.

(Amended by Stats. 1990, Ch. 1360, Sec. 1.5.)



1669

It is the intent of the Legislature that the department implement procedures to ensure, to the fullest extent permitted by the resources made available to it, that any person who is requesting services relating to registration of vessels or vehicles, or who is applying for an original or renewal of a driver s license or identification card, will not be required under normal circumstances to wait in any one line for service longer than one-half hour during the department s published or posted hours of operation. Every office of the department shall have posted, at or near the entrance thereto, its hours of operation.

(Added by Stats. 1983, Ch. 786, Sec. 1.)



1670

A licensee issued an occupational license by the department and conducting more than one type of business from an established place of business shall provide a clear physical division between the types of business involving vehicles or their component parts. The established place of business shall be open to inspection of the premises, pertinent records, and vehicles by any peace officer during business hours.

(Added by Stats. 1985, Ch. 106, Sec. 164.)



1671

(a) The established place of business of a dealer, remanufacturer, remanufacturer branch, manufacturer, manufacturer branch, distributor, distributor branch, automobile driving school, or traffic violator school shall have an office and a dealer, manufacturer, or remanufacturer shall also have a display or manufacturing area situated on the same property where the business peculiar to the type of license issued by the department is or may be transacted. When a room or rooms in a hotel, roominghouse, apartment house building, or a part of any single- or multiple-unit dwelling house is used as an office or offices of an established place of business, the room or rooms shall be devoted exclusively to and occupied for the office or offices of the dealer, manufacturer, manufacturer branch, remanufacturer, remanufacturer branch, distributor, distributor branch, automobile driving school, or traffic violator school, shall be located on the ground floor, and shall be so constructed as to provide a direct entrance into the room or rooms from the exterior of the building. A dealer who does not offer new or used vehicles for sale at retail, a dealer who has been issued an autobroker s endorsement to his or her dealer s license and who does not also sell motor vehicles at retail, or a dealer who is a wholesaler involved for profit only in the sale of vehicles between licensed dealers, shall have an office, but a display area is not required.

(b) The established place of business of an automobile dismantler shall have an office and a dismantling area located in a zone properly zoned for that purpose by the city or county.

(Amended by Stats. 2006, Ch. 538, Sec. 653. Effective January 1, 2007.)



1672

(a) The department shall make available, in the public area of each office of the department where applications for driver s licenses or identification cards are received, space for a sign or notice briefly describing the Uniform Anatomical Gift Act (Chapter 3.5 (commencing with Section 7150) of Part 1 of Division 7 of the Health and Safety Code) and information about the California Organ and Tissue Donor Registry and about how private donations may be made.

(b) The department shall make available to the public in its offices a pamphlet or brochure providing more detailed information on the California Organ and Tissue Donor Registry and information about how private donations may be made.

(c) The signs, notices, pamphlets, and brochures specified in subdivisions (a) and (b) shall be provided without cost to the department by responsible private parties associated with the anatomical gift program.

(Amended by Stats. 2003, Ch. 405, Sec. 5. Effective January 1, 2004.)



1672.3

(a) The director shall determine the date when the department s inventory of driver s license and identification card forms, as that inventory exists in accordance with the law in effect on December 31, 1998, has been depleted.

(b) The director shall make written notification of the date determined under subdivision (a) to the following persons:

(1) The Secretary of State.

(2) The Chair of the Senate Committee on Transportation.

(3) The Chair of the Assembly Committee on Transportation.

(c) The written notice required under subdivision (b) shall state that it is being submitted in accordance with this section.

(Added by Stats. 1998, Ch. 887, Sec. 4. Effective January 1, 1999.)



1672.5

For purposes of providing a means of identifying persons who have elected to make an anatomical gift under the Uniform Anatomical Gift Act (Chapter 3.5 (commencing with Section 7150) of Part 1 of Division 7 of the Health and Safety Code), the department shall design the driver s licenses and identification cards in order that a sticker may be affixed to the licenses and cards. The sticker shall indicate a person s willingness to make an anatomical gift, and shall be affixed with a substance that is resistant to any unintentional removal.

(Added by Stats. 1998, Ch. 887, Sec. 5. Effective January 1, 1999.)



1673

For the purposes of refunding the smog impact fee, as prescribed in Sections 1673.2 and 1673.4, registered owner or lessee means the person or persons to whom the registration or title was issued when the transaction that included the imposition of the smog impact fee under Chapter 3.3 (commencing with Section 6261) of Part 1 of Division 2 of the Revenue and Taxation Code was completed.

(Added by Stats. 2000, Ch. 31, Sec. 3. Effective June 8, 2000.)



1673.2

(a) The department, in coordination with the Department of Finance, shall do all of the following:

(1) Search its records to identify the registered owner or lessee. Except as required under Section 1673.4, the department shall mail to the registered owner or lessee a refund notification form notifying the registered owner or lessee that he or she is eligible for a refund of the smog impact fee. This form shall identify the vehicle make and year, and include a refund claim that shall be signed, under penalty of perjury, and returned to the department.

(2) Shall acknowledge by mail claims for refund from registered owners or lessees received prior to the effective date of this section.

(3) Except as provided in Section 1673.4, shall verify whether the information provided in any claim is true and correct and shall refund the three hundred dollar ($300) smog impact fee, plus the amount of any penalty collected for late payment of the smog impact fee, and any interest earned on those charges, to the person shown to be the registered owner or lessee.

(b) Notwithstanding any other provision of law, interest shall be paid on all claims at a single annual rate, calculated by the Department of Finance, that averages the annualized interest rates earned by the Pooled Money Investment Account for the period beginning October 1990 and ending on the effective date of this section. Interest on each refund shall be calculated from the date the smog impact fee and vehicle registration transaction was completed to the date the refund is issued. Accrual of interest shall terminate one year after the effective date of this section.

(c) (1) Notwithstanding any other provision of law, those who paid the smog impact fee between October 15, 1990, and October 19, 1999, may file a claim for refund.

(2) Claims for refund by a registered owner or lessee shall be filed with the Department of Motor Vehicles within three years of the effective date of this section.

(Amended by Stats. 2010, Ch. 719, Sec. 64. Effective October 19, 2010.)



1673.4

(a) Any claim submitted by a person other than a registered owner or lessee shall be filed within 30 days from the effective date of this section.

(b) If a claimant other than the registered owner or lessee files a claim, or has filed a claim prior to the effective date of this section, for refund in a manner and form verified by the department, the department shall mail a notification to the registered owner or lessee informing that person that he or she is eligible for a refund of the smog impact fee and that a competing claim for that fee has been filed. The registered owner or lessee shall have three years from the effective date of this section to inform the department that the registered owner or lessee opposes payment of the smog impact fee refund to the competing claimant. In that case, the refund shall be made to the registered owner or lessee and notice of that action shall be sent to the competing claimant. If the registered owner or lessee does not notify the department within the three-year period that he or she opposes the payment, the department shall pay the refund to the competing claimant.

(c) If any refund paid by the department under this section is disputed, any party that filed a claim may commence an action in small claims court. The small claims court action may not be filed if three years or more have elapsed from the date the department mailed the refund to either party.

(d) The State of California, its departments and agencies, and their officers or employees shall not be a party to a lawsuit between competing claimants relating to smog impact fee refunds.

(Added by Stats. 2000, Ch. 31, Sec. 5. Effective June 8, 2000.)



1673.5

The department shall attempt to recover any refund of the smog impact fee, or part thereof, that is erroneously made. Collection shall be initiated if the recipient fails to respond to the Department of Motor Vehicles notice to pay the erroneous refund within 90 days in accordance with existing collection procedures utilized by the department.

(Added by Stats. 2000, Ch. 31, Sec. 6. Effective June 8, 2000.)



1673.6

It is unlawful to use a false or fictitious name, to knowingly make any false statement, or conceal any material fact on a refund claim for the smog impact fee that is filed with the department. A violation of this provision is punishable under Section 72 of the Penal Code. Any signed claim form submitted to the department for a refund of the smog impact fee shall be signed under penalty of perjury.

(Added by Stats. 2000, Ch. 31, Sec. 7. Effective June 8, 2000.)



1673.7

(a) The department shall include the following notice with each check issued as a refund of the smog impact fee:

The enclosed check is a refund of the $300 Smog Impact Fee you paid to the Department of Motor Vehicles when you initially registered an out-of-state vehicle in California. In the case of Jordan v. Department of Motor Vehicles (1999) 75 Cal.App.4th 449, the court ruled the smog impact fee unconstitutional. The enclosed check includes an interest payment which has been calculated from the date the fee was paid to the date the refund is issued.

If you have any questions about the enclosed refund, please contact your local office of the Department of Motor Vehicles.

(b) No notice other than the one required under subdivision (a) may be included with a smog impact fee refund check.

(Added by Stats. 2000, Ch. 31, Sec. 8. Effective June 8, 2000.)



1674

The department shall develop a program to foster a positive atmosphere that is conducive to encouraging drivers to succeed in passing any visual tests or written or behind-the-wheel driving tests administered by the department.

(Added by Stats. 2000, Ch. 985, Sec. 3. Effective January 1, 2001.)



1674.4

In order to address any conscious or unconscious bias against a driver by persons administering the department s visual tests or written or behind-the-wheel driving tests, the department shall implement a component in its training and development program for test administrators that encourages sensitivity to the issues of youth and aging.

(Added by Stats. 2000, Ch. 985, Sec. 5. Effective January 1, 2001.)



1674.6

(a) The Legislature finds and declares that persons should be provided with transportation alternatives when their privilege to drive is lost because of failure to pass visual tests or written or behind-the-wheel driving tests. While a partial obligation for addressing this issue rests with families, communities, social service agencies, and local governments, the Legislature recognizes an obligation to promote, facilitate, and share in the funding of alternative modes of transportation for persons who have lost their driving privilege.

(b) Accordingly, it is the intent of the Legislature, not later than January 1, 2003, to provide an affordable and equitable mode of transportation to fulfill the reasonable transportation needs of persons who have lost their driver s licenses due to a failure to pass a visual test or a written or behind-the-wheel driving test.

(c) In furtherance of the intent set forth in subdivision (b), the Business, Transportation and Housing Agency shall establish a task force to analyze potential sources of funding and modes of transportation for persons who have lost their driver s licenses due to a failure to pass a visual test or a written or behind-the-wheel driving test. The Business, Transportation and Housing Agency shall prepare and submit a report on the findings of the task force to the Legislature not later than July 1, 2001.

(Added by Stats. 2000, Ch. 985, Sec. 6. Effective January 1, 2001.)



1675

(a) The director shall establish standards and develop criteria for the approval of initial and renewal driver improvement courses specifically designed for the safe driving needs of drivers who are 55 years of age or older, which shall be known as mature driver improvement courses.

(b) The curricula for the courses provided for in subdivision (a) shall include, but is not limited to, all of the following components:

(1) How impairment of visual and audio perception affects driving performance and how to compensate for that impairment.

(2) The effects of fatigue, medications, and alcohol on driving performance, when experienced alone or in combination, and precautionary measures to prevent or offset ill effects.

(3) Updates on rules of the road and equipment, including, but not limited to, safety belts and safe and efficient driving techniques under present day road and traffic conditions.

(4) How to plan travel time and select routes for safety and efficiency.

(5) How to make crucial decisions in dangerous, hazardous, and unforeseen situations.

(c) The initial mature driver improvement course shall include not less than 400 minutes of instruction, and shall not exceed 25 students per single day of instruction or 30 students per two days of instruction.

(d) Upon satisfactory completion of an initial mature driver improvement course, participants shall receive and retain a certificate provided by the department, awarded and distributed by the course provider, which shall be suitable evidence of satisfactory course completion, and eligibility for three years, from the date of completion, for the mature driver vehicle liability insurance premium reduction pursuant to Section 11628.3 of the Insurance Code.

(e) (1) The certificate may be renewed by successfully completing a subsequent renewal mature driver improvement course within one year of the expiration of the certificate, or if more than one year has elapsed since the expiration, a mature driver improvement course in accordance with the standards established in subdivision (c).

(2) The renewal mature driver improvement course shall include not less than 240 minutes of instruction.

(f) For the purposes of this section, and Sections 1676 and 1677, course provider means any person offering a mature driver improvement course approved by the department pursuant to subdivision (a).

(Amended by Stats. 2006, Ch. 129, Sec. 1. Effective January 1, 2007.)



1676

(a) A course provider conducting a mature driver improvement course pursuant to Section 1675 may charge a tuition not to exceed thirty dollars ($30).

(b) A course provider shall issue a receipt for the tuition it collects from an individual who registers for or attends a mature driver improvement course.

(c) The department shall charge a fee not to exceed three dollars ($3) for each completion certificate issued to a mature driver improvement course provider, pursuant to subdivision (d) of Section 1675. The amount of the fee shall be determined by the department and shall be sufficient to defray the actual costs incurred by the department for administering the mature driver improvement program, for evaluating the program, and for any other activities deemed necessary by the department to assure high quality education for participants of the program. A course provider shall not charge a fee in excess of the fee charged by the department pursuant to this subdivision for furnishing a certificate of completion or duplicate thereof. The department shall transmit all fees it receives for deposit in the Motor Vehicle Account in the State Transportation Fund pursuant to Section 42270.

(Amended by Stats. 2006, Ch. 129, Sec. 2. Effective January 1, 2007.)



1677

(a) The department may collect a fee, to be determined by the department, from each course provider who shall be responsible for the development and operation of a mature driver improvement course, for the approval of the course, but not to exceed the actual cost of approval of the course. The department shall transmit all fees it receives for deposit in the Motor Vehicle Account in the State Transportation Fund pursuant to Section 42270.

(b) Each course provider, who has received course approval from the department, is responsible for the delivery, instruction, and content of his or her mature driver improvement course.

(c) The department shall investigate claims of impropriety on the part of a course provider. The department may withdraw the approval of courses in violation of Section 1675 or 1676, as determined by the department, for just cause, including, but not limited to any of the following:

(1) Furnishing course completion certificates to course enrollees prior to, or in the absence of, completion of the curriculum specified in subdivisions (b) and (c) of Section 1675.

(2) Charging fees in excess of the amounts specified in subdivisions (a) and (c) of Section 1676.

(d) Mature driver improvement courses approved by the department shall continue to be approved until either of the following occurs:

(1) The course provider does not meet the conditions of approval.

(2) The department finds just cause to terminate the approval pursuant to subdivision (c).

(Amended by Stats. 2001, Ch. 739, Sec. 4. Effective January 1, 2002.)



1678

(a) Between January 1, 2004, and December 31, 2004, inclusive, the fee amounts set forth in Section 488.385 of the Code of Civil Procedure, Section 10902 of the Revenue and Taxation Code, and Sections 4604, 5014, 5036, 6700.25, 9102.5, 9250.8, 9250.13, 9252, 9254, 9258, 9261, 9265, 9702, 11515, 11515.2, 14900, 14900.1, 14901, 14902, 15250.6, 15250.7, 15255.1, 15255.2, 38121, 38225.4, 38225.5, 38232, 38255, 38260, and 38265 shall be the base fee amounts charged by the department.

(b) On January 1, 2005, and every January 1 thereafter, the department shall adjust the fees imposed under the sections listed in subdivision (a) by increasing each fee in an amount equal to the increase in the California Consumer Price Index for the prior year, as calculated by the Department of Finance, with amounts equal to or greater than fifty cents ($0.50) rounded to the next highest whole dollar.

(c) Any increases to the fees imposed under the sections listed in subdivision (a) that are enacted by legislation subsequent to January 1, 2005, shall be deemed to be changes to the base fee for purposes of the calculation performed pursuant to subdivision (b).

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 10, Sec. 8. Effective July 28, 2009.)



1679

On and after July 1, 2006, in any document mailed by the department that offers a person the opportunity to register to vote pursuant to the National Voter Registration Act of 1993 (42 U.S.C. Sec. 1973gg), the department shall include a notice informing prospective voters that if they have not received voter registration information within 30 days of requesting it, they should contact their local elections office or the office of the Secretary of State.

(Added by Stats. 2005, Ch. 660, Sec. 2. Effective January 1, 2006.)



1685

(a) In order to continue improving the quality of products and services it provides to its customers, the department, in conformance with Article 4 (commencing with Section 19130) of Chapter 5 of Part 2 of Division 5 of Title 2 of the Government Code, may establish contracts for electronic programs that allow qualified private industry partners to join the department in providing services that include processing and payment programs for vehicle registration and titling transactions.

(b) (1) The department may enter into contractual agreements with qualified private industry partners. There are the following three types of private industry partnerships authorized under this section:

(A) First-line business partner is an industry partner that receives data directly from the department and uses it to complete registration and titling activities for that partner s own business purposes.

(B) First-line service provider is an industry partner that receives information from the department and then transmits it to another authorized industry partner.

(C) Second-line business partner is a partner that receives information from a first-line service provider.

(2) The private industry partner contractual agreements shall include the following minimum requirements:

(A) Filing of an application and payment of an application fee, as established by the department.

(B) Submission of information, including, but not limited to, fingerprints and personal history statements, focusing on and concerning the applicant s character, honesty, integrity, and reputation as the department may consider necessary.

(C) Posting a bond in an amount consistent with Section 1815.

(3) The department shall, through regulations, establish any additional requirements for the purpose of safeguarding privacy and protecting the information authorized for release under this section.

(c) The director may establish, through the adoption of regulations, the maximum amount that a qualified private industry partner may charge its customers in providing the services authorized under subdivision (a).

(d) The department shall charge a three-dollar ($3) transaction fee for the information and services provided under subdivision (a). The private industry partner may pass the transaction fee to the customer, but the total charge to a customer may not exceed the amount established by the director under subdivision (c).

(e) All fees collected by the department pursuant to subdivision (d) shall be deposited in the Motor Vehicle Account. On January 1 of each year, the department shall adjust the fee in accordance with the California Consumer Price Index. The amount of the fee shall be rounded to the nearest whole dollar, with amounts equal to, or greater than, fifty cents ($0.50) rounded to the next highest whole dollar.

(f) The department shall adopt regulations and procedures that ensure adequate oversight and monitoring of qualified private industry partners to protect vehicle owners from the improper use of vehicle records. These regulations and procedures shall include provisions for qualified private industry partners to periodically submit records to the department, and the department shall review those records as necessary. The regulations shall also include provisions for the dedication of department resources to program monitoring and oversight; the protection of confidential records in the department s files and databases; and the duration and nature of the contracts with qualified private industry partners.

(g) The department shall, annually, by October 1, provide a report to the Legislature that shall include all of the following information gathered during the fiscal year immediately preceding the report date:

(1) Listing of all qualified private industry partners, including names and business addresses.

(2) Volume of transactions, by type, completed by business partners.

(3) Total amount of funds, by transaction type, collected by business partners.

(4) Total amount of funds received by the department.

(5) Description of any fraudulent activities identified by the department.

(6) Evaluation of the benefits of the program.

(7) Recommendations for any administrative or statutory changes that may be needed to improve the program.

(h) Nothing in this section impairs or limits the authority provided in Section 4610 or Section 12155 of the Insurance Code.

(Amended by Stats. 2004, Ch. 615, Sec. 19. Effective January 1, 2005.)






ARTICLE 3. Records of Department

1800

(a) The department shall file each application received for the registration of a vehicle and shall keep a record of each as follows:

(1) Under a distinctive registration number assigned to the vehicle.

(2) Alphabetically, under the name of the owner.

(3) Under the motor or a permanent identifying number of the vehicle as may be determined by the department.

(4) In the discretion of the department, in any other manner it may deem desirable.

(b) The department shall file every application for a license to operate a motor vehicle received by it and maintain all of the following:

(1) A suitable index containing, in alphabetical order, all applications denied. On the applications shall be noted the reasons for the denial.

(2) A suitable index containing, in alphabetical order, all applications granted.

(3) A suitable index containing, in alphabetical order, the name of every licensee whose license has been suspended or revoked by the department or by a court and after each name notes the reasons for the action and the period of revocation or suspension.

(Amended by Stats. 2003, Ch. 594, Sec. 14. Effective January 1, 2004.)



1801

(a) Whenever any notice, report, statement, court abstract, or record is required to be submitted to the department by this code, the document may be submitted to the department by electronic transmission or other means approved by the department.

(b) All records maintained by the department may be stored in any feasible manner, including, but not limited to, any electronic media or any other form of data compilation.

(c) Notwithstanding any other provision of law, the records shall be deemed original documents and shall be admissible in evidence in all administrative, quasi-judicial, and judicial proceedings.

(Amended by Stats. 1996, Ch. 10, Sec. 9. Effective February 9, 1996.)



1801.1

(a) Notwithstanding any other provision of law, the department may allow a person to submit any document required to be submitted to the department by using electronic media deemed feasible by the department instead of requiring the actual submittal of the original document.

(b) If a signature on a document is required by law in order to complete a transaction, and the document is submitted electronically, that signature requirement may be met by an electronically submitted signature, if the department retains information verifying the identity of the person submitting the electronic signature.

(c) The department may establish minimum transaction volume levels, audit and security standards, and technological requirements, or terms and conditions, including methods of authentication for electronically submitted signatures, it deems necessary for the approval of this process.

(d) An electronically submitted document, once accepted by the department, shall be deemed the same as an original document, and shall be admissible in all administrative, quasi-judicial, and judicial proceedings.

(Amended by Stats. 2005, Ch. 61, Sec. 1. Effective January 1, 2006.)



1802

Every judge of a court not of record shall keep a full record of every case in which a person is charged with any violation of this code.

(Enacted by Stats. 1959, Ch. 3.)



1803

(a) (1) The clerk of a court in which a person was convicted of a violation of this code, was convicted of a violation of subdivision (a), (b), (c), (d), (e), or (f) of Section 655 of the Harbors and Navigation Code pertaining to a mechanically propelled vessel but not to manipulating any water skis, an aquaplane, or similar device, was convicted of a violation of Section 655.2, 655.6, 658, or 658.5 of the Harbors and Navigation Code, a violation of subdivision (a) of Section 192.5 of the Penal Code, or a violation of subdivision (b) of Section 5387 of the Public Utilities Code, was convicted of an offense involving use or possession of controlled substances under Division 10 (commencing with Section 11000) of the Health and Safety Code, was convicted of a felony offense when a commercial motor vehicle, as defined in subdivision (b) of Section 15210, was involved in or incidental to the commission of the offense, or was convicted of a violation of any other statute relating to the safe operation of vehicles, shall prepare within five days after conviction and immediately forward to the department at its office at Sacramento an abstract of the record of the court covering the case in which the person was so convicted. If sentencing is not pronounced in conjunction with the conviction, the abstract shall be forwarded to the department within five days after sentencing and the abstract shall be certified by the person so required to prepare it to be true and correct.

(2) For the purposes of this section, a forfeiture of bail shall be equivalent to a conviction.

(b) The following violations are not required to be reported under subdivision (a):

(1) Division 3.5 (commencing with Section 9840).

(2) Section 21113, with respect to parking violations.

(3) Chapter 9 (commencing with Section 22500) of Division 11, except Section 22526.

(4) Division 12 (commencing with Section 24000), except Sections 24002, 24004, 24250, 24409, 24604, 24800, 25103, 26707, 27151, 27315, 27360, 27800, and 27801 and Chapter 3 (commencing with Section 26301).

(5) Division 15 (commencing with Section 35000), except Chapter 5 (commencing with Section 35550).

(6) Violations for which a person was cited as a pedestrian or while operating a bicycle or a motorized scooter.

(7) Division 16.5 (commencing with Section 38000), except Sections 38301, 38301.3, 38301.5, 38304.1, and 38504.1.

(8) Subdivision (b) of Section 23221, subdivision (b) of Section 23223, subdivision (b) of Section 23225, and subdivision (b) of Section 23226.

(c) If the court impounds a license or orders a person to limit his or her driving pursuant to subdivision (d) of Section 40508, the court shall notify the department concerning the impoundment or limitation on an abstract prepared pursuant to subdivision (a) of this section or on a separate abstract, that shall be prepared within five days after the impoundment or limitation was ordered and immediately forwarded to the department at its office in Sacramento.

(d) If the court determines that a prior judgment of conviction of a violation of Section 23152 or 23153 is valid or is invalid on constitutional grounds pursuant to Section 41403, the clerk of the court in which the determination is made shall prepare an abstract of that determination and forward it to the department in the same manner as an abstract of record pursuant to subdivision (a).

(e) Within five days of an order terminating or revoking probation under Section 23602, the clerk of the court in which the order terminating or revoking probation was entered shall prepare and immediately forward to the department at its office in Sacramento an abstract of the record of the court order terminating or revoking probation and any other order of the court to the department required by law.

(Amended by Stats. 2010, Ch. 213, Sec. 24. Effective January 1, 2011.)



1803.3

(a) The clerk of any court that reverses a conviction for an offense described in subdivision (a) of Section 1803, which is not exempted under subdivision (b) of that section, shall prepare and forward to the department at its office in Sacramento an abstract of the record of the court covering the case in which the conviction was reversed. In addition, if a court dismisses a charge of a violation of Section 40508 for which a notice was given to the department pursuant to Section 40509 or 40509.5, the court shall notify the department of the dismissal.

(b) The abstract shall be forwarded within 30 days of the date the judgment of reversal becomes final. The notice of dismissal shall be given to the department not later than 30 days after the dismissal. Within 30 days of receiving the abstract or notice, the department shall remove any record of that conviction, or notice received pursuant to Section 40509 or 40509.5, from the driver s record.

(c) As used in this section, reverse includes any action by which a conviction is nullified or set aside.

(Amended by Stats. 2007, Ch. 263, Sec. 31. Effective January 1, 2008.)



1803.4

Any record regarding the providing of information pursuant to Section 13106, or record of persons personally given notice by the department or a court, by a peace officer pursuant to Section 13382 or 13388, or otherwise pursuant to this code regarding the suspension or revocation of a person s privilege to operate a motor vehicle shall, upon request, be provided as follows:

(a) Immediately to any peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, acting within the scope of his or her duties.

(b) Clearly stated on the record provided to any court of this state.

(Amended by Stats. 1999, Ch. 22, Sec. 6. Effective May 26, 1999.)



1803.5

(a) In accordance with Section 41501 or 42005, the clerk of a court or hearing officer, when a person who receives a notice to appear at a court or board proceeding for a violation of any statute relating to the safe operation of vehicles is granted a continuance of the proceeding in consideration for completion of a program at a school for traffic violators, that results in a designation of the conviction as confidential in consideration for that completion, shall prepare an abstract of the record of the court or board proceeding that indicates that the person was convicted of the violation and ordered to complete a traffic violator program, certify the abstract to be true and correct, and cause the abstract to be forwarded to the department at its office at Sacramento within five days after receiving proof that the program was completed or the due date to which the proceeding was continued, whichever comes first.

(b) This section shall become operative on July 1, 2011.

(Added by Stats. 2010, Ch. 216, Sec. 1.5. Effective January 1, 2011. Section operative July 1, 2011, by its own provisions. See identical section added by Stats. 2010, Ch. 599.)



1803.5

(a) In accordance with Section 41501 or 42005, the clerk of a court or hearing officer, when a person who receives a notice to appear at a court or board proceeding for a violation of any statute relating to the safe operation of vehicles is granted a continuance of the proceeding in consideration for completion of a program at a school for traffic violators, that results in a designation of the conviction as confidential in consideration for that completion, shall prepare an abstract of the record of the court or board proceeding that indicates that the person was convicted of the violation and ordered to complete a traffic violator program, certify the abstract to be true and correct, and cause the abstract to be forwarded to the department at its office at Sacramento within five days after receiving proof that the program was completed or the due date to which the proceeding was continued, whichever comes first.

(b) This section shall become operative on July 1, 2011.

(Repealed (in Sec. 1.5) and added by Stats. 2010, Ch. 599, Sec. 1.7. Effective January 1, 2011. Section operative July 1, 2011, by its own provisions.)



1804

(a) The abstract shall be made upon a form furnished or approved by the department and shall contain all necessary information to identify the defendant, including, but not limited to, the person s driver s license number, name, and date of birth, the date and nature of the offense, the vessel number, if any, of the vessel involved in the offense, the license plate number of the vehicle involved in the offense, the date of hearing, and the judgment, except that in the case of infractions where the court has not directed the department to suspend or restrict the defendant s driver s license, only the conviction and not the judgment need be set forth in the abstract. The abstract shall also indicate whether the vehicle involved in the offense is a commercial motor vehicle, as defined in subdivision (b) of Section 15210, whether the vehicle was of a type requiring the driver to have a certificate issued pursuant to Section 2512, 12517, 12519, 12523, or 12523.5 or any endorsement issued pursuant to paragraph (2) or (5) of subdivision (a) of Section 15278, and whether the vehicle was transporting hazardous material at the time of the offense, or whether the vessel involved in the offense was a recreational vessel, as defined in subdivision (bb) of Section 651 of the Harbors and Navigation Code.

(b) As to any abstract for which the original arrest and final conviction was for a violation of subdivision (b), (c), (d), (e), or (f) of Section 655 of the Harbors and Navigation Code or Section 23152 or 23153 of this code, the abstract shall contain a statement indicating the percentage of alcohol, by weight, in the person s blood whenever that percentage was determined by a chemical test. The information regarding the chemical test shall be compiled if it is available to the clerk of the court. All information required to be compiled pursuant to this subdivision shall be kept confidential in the records of the department pursuant to Section 1808.5. The department may use the information for research and statistical purposes and for determining the eligibility of any person to operate a motor vehicle on the highways of this state. The information shall not be released to any other public or private agency, except for research and statistical summary purposes and, for those purposes, the name and address of the person and any other identifying information shall not be disclosed.

(c) The Legislature finds and declares that blood-alcohol percentages have valuable research potential in providing statistical summary information on impaired drivers but that a specific blood-alcohol percentage is only an item of evidence for purposes of criminal and licensing sanctions imposed by law. The Legislature recognizes that the accuracy of the determination of a specific blood-alcohol percentage is not the critical determination in a conviction for driving under the influence of an alcoholic beverage if the blood-alcohol percentage exceeds the statutory amount.

(Amended by Stats. 2007, Ch. 630, Sec. 1. Effective January 1, 2008.)



1805

The failure, refusal, or neglect of any such judicial officer to comply with any of the requirements of Sections 1802, 1803, 1804 and 1816 is misconduct in office and is ground for removal therefrom.

(Amended by Stats. 1959, Ch. 1622.)



1806

(a) The department shall file all accident reports and abstracts of court records of convictions received under this code, and in connection therewith, shall maintain convenient records or make suitable notations in order that an individual record of each license showing the convictions of the licensee and all traffic accidents in which the individual was involved, except those where, in the opinion of a reporting officer, another individual was at fault, are readily ascertainable. At its discretion the department may file and maintain these accident reports and abstracts by electronic recording and storage media and after transcribing electronically all available data from the accident reports and abstracts of conviction may destroy the original documents. Notwithstanding any other provisions of law, the recorded facts from any electronic recording and storage device maintained by the department shall constitute evidence of the facts in any administrative actions instituted by the department.

(b)When the department receives notification pursuant to subdivision (c) of Section 1872.45 of the Insurance Code, the department shall remove from the license record of each victim any record of his or her involvement in the accident which is the subject of the criminal complaint.

(Amended by Stats. 1999, Ch. 885, Sec. 9. Effective January 1, 2000.)



1806.1

If a person has entered into a stipulated vehicle release agreement pursuant to paragraph (2) of subdivision (d) of Section 14607.6, the department shall maintain a record of that fact for seven years from the date the person signed the agreement.

(Added by Stats. 1994, Ch. 1133, Sec. 3. Effective January 1, 1995.)



1806.5

Notwithstanding Section 1808, the department shall not furnish information filed pursuant to Section 1806 to any person if the furnishing of that information would violate the federal Fair Credit Reporting Act (15 U.S.C. Sec. 1681 et seq.).

(Added by Stats. 1986, Ch. 1117, Sec. 1.)



1807

(a) The department is not required to maintain records relating to drivers of motor vehicles after the records are, in the opinion of the director, no longer necessary, except as follows:

(1) Records of convictions shall be maintained so long as they may form the basis of license suspensions or revocations as prior convictions or with other records of conviction constitute a person a negligent driver.

(2) Records of convictions of violating Section 38301.3 shall be maintained for seven years.

(b) Records that are not required to be maintained may be destroyed with the approval of the Department of General Services.

(Amended by Stats. 2005, Ch. 571, Sec. 2. Effective January 1, 2006.)



1807.5

(a) Notwithstanding Section 1808, any record of the department of a conviction of Section 23103 as specified in Section 23103.5, or of a conviction of Section 23152 or 23153 which occurred before January 1, 1987, is not a public record on and after a date which is five years after the date of conviction of that offense, and the department shall, thereafter, make any information relating to that conviction available only to persons authorized by law to receive the information.

(b) For the purposes of this section, persons authorized by law to receive the information means any of the following:

(1) The courts of the state.

(2) Peace officers, as defined in Section 830.1 of the Penal Code; subdivision (a) of Section 830.2 of the Penal Code; subdivisions (a), (b), and (j) of Section 830.3 of the Penal Code; and subdivisions (a), (b), and (c) of Section 830.5 of the Penal Code.

(3) The Attorney General.

(4) District attorneys of any county within the state.

(5) Prosecuting city attorneys of any city within the state.

(6) Probation officers of any city or county of the state.

(7) Parole officers of any city or county of the state.

(Amended by Stats. 1998, Ch. 828, Sec. 10. Effective January 1, 1999.)



1808

(a) Except where a specific provision of law prohibits the disclosure of records or information or provides for confidentiality, all records of the department relating to the registration of vehicles, other information contained on an application for a driver s license, abstracts of convictions, and abstracts of accident reports required to be sent to the department in Sacramento, except for abstracts of accidents where, in the opinion of a reporting officer, another individual was at fault, shall be open to public inspection during office hours. All abstracts of accident reports shall be available to law enforcement agencies and courts of competent jurisdiction.

(b) The department shall make available or disclose abstracts of convictions and abstracts of accident reports required to be sent to the department in Sacramento, as described in subdivision (a), if the date of the occurrence is not later than the following:

(1) Ten years for a violation pursuant to Section 23140, 23152, or 23153.

(2) Seven years for a violation designated as two points pursuant to Section 12810, except as provided in paragraph (1) of this subdivision.

(3) Three years for accidents and all other violations.

(c) The department shall make available or disclose suspensions and revocations of the driving privilege while the suspension or revocation is in effect and for three years following termination of the action or reinstatement of the privilege, except that driver s license suspension actions taken pursuant to Sections 13202.6 and 13202.7, or Section 256 or 11350.6 of the Welfare and Institutions Code shall be disclosed only during the actual time period in which the suspension is in effect.

(d) The department shall not make available or disclose a suspension or revocation that has been judicially set aside or stayed.

(e) The department shall not make available or disclose personal information about a person unless the disclosure is in compliance with the Driver s Privacy Protection Act of 1994 (18 U.S.C. Sec. 2721 et seq.). However, a disclosure is subject to the prohibition in paragraph (2) of subdivision (a) of Section 12800.5.

(f) The department shall make available or disclose to the courts and law enforcement agencies a conviction of Section 23103, as specified in Section 23103.5, or a conviction of Section 23140, 23152, or 23153, or Section 655 of the Harbors and Navigation Code, or paragraph (1) of subdivision (c) of Section 192 of the Penal Code for a period of 10 years from the date of the offense for the purpose of imposing penalties mandated by this code, or by other applicable provisions of California law.

(g) The department shall make available or disclose to the courts and law enforcement agencies a conviction of Section 191.5, or subdivision (a) of Section 192.5 of the Penal Code, punished as a felony, for the purpose of imposing penalties mandated by Section 23550.5, or by other applicable provisions of California law.

(Amended by Stats. 2007, Ch. 747, Sec. 13. Effective January 1, 2008.)



1808.1

(a) The prospective employer of a driver who drives a vehicle specified in subdivision (k) shall obtain a report showing the driver s current public record as recorded by the department. For purposes of this subdivision, a report is current if it was issued less than 30 days prior to the date the employer employs the driver. The report shall be reviewed, signed, and dated by the employer and maintained at the employer s place of business until receipt of the pull-notice system report pursuant to subdivisions (b) and (c). These reports shall be presented upon request to an authorized representative of the Department of the California Highway Patrol during regular business hours.

(b) The employer of a driver who drives a vehicle specified in subdivision (k) shall participate in a pull-notice system, which is a process for the purpose of providing the employer with a report showing the driver s current public record as recorded by the department, and any subsequent convictions, failures to appear, accidents, driver s license suspensions, driver s license revocations, or any other actions taken against the driving privilege or certificate, added to the driver s record while the employer s notification request remains valid and uncanceled. As used in this section, participation in the pull-notice system means obtaining a requester code and enrolling all employed drivers who drive a vehicle specified in subdivision (k) under that requester code.

(c) The employer of a driver of a vehicle specified in subdivision (k) shall, additionally, obtain a periodic report from the department at least every 12 months. The employer shall verify that each employee s driver s license has not been suspended or revoked, the employee s traffic violation point count, and whether the employee has been convicted of a violation of Section 23152 or 23153. The report shall be signed and dated by the employer and maintained at the employer s principal place of business. The report shall be presented upon demand to an authorized representative of the Department of the California Highway Patrol during regular business hours.

(d) Upon the termination of a driver s employment, the employer shall notify the department to discontinue the driver s enrollment in the pull-notice system.

(e) For the purposes of the pull-notice system and periodic report process required by subdivisions (b) and (c), an owner, other than an owner-operator as defined in Section 34624, and an employer who drives a vehicle described in subdivision (k) shall be enrolled as if he or she were an employee. A family member and a volunteer driver who drives a vehicle described in subdivision (k) shall also be enrolled as if he or she were an employee.

(f) An employer who, after receiving a driving record pursuant to this section, employs or continues to employ as a driver a person against whom a disqualifying action has been taken regarding his or her driving privilege or required driver s certificate, is guilty of a public offense, and upon conviction thereof, shall be punished by confinement in a county jail for not more than six months, by a fine of not more than one thousand dollars ($1,000), or by both that confinement and fine.

(g) As part of its inspection of bus maintenance facilities and terminals required at least once every 13 months pursuant to subdivision (c) of Section 34501, the Department of the California Highway Patrol shall determine whether each transit operator, as defined in Section 99210 of the Public Utilities Code, is then in compliance with this section and Section 12804.6, and shall certify each operator found to be in compliance. Funds shall not be allocated pursuant to Chapter 4 (commencing with Section 99200) of Part 11 of Division 10 of the Public Utilities Code to a transit operator that the Department of the California Highway Patrol has not certified pursuant to this section.

(h) (1) A request to participate in the pull-notice system established by this section shall be accompanied by a fee determined by the department to be sufficient to defray the entire actual cost to the department for the notification service. For the receipt of subsequent reports, the employer shall also be charged a fee established by the department pursuant to Section 1811. An employer who qualifies pursuant to Section 1812 shall be exempt from any fee required pursuant to this section. Failure to pay the fee shall result in automatic cancellation of the employer s participation in the notification services.

(2) A regularly organized fire department, having official recognition of the city, county, city and county, or district in which the department is located, shall participate in the pull-notice program and shall not be subject to the fee established pursuant to this subdivision.

(3) The Board of Pilot Commissioners for Monterey Bay and the Bays of San Francisco, San Pablo, and Suisun, and its port agent shall participate in the pull-notice system established by this section, subject to Section 1178.5 of the Harbors and Navigation Code, and shall not be subject to the fees established pursuant to this subdivision.

(i) The department, as soon as feasible, may establish an automatic procedure to provide the periodic reports to an employer by mail or via an electronic delivery method, as required by subdivision (c), on a regular basis without the need for individual requests.

(j) (1) The employer of a driver who is employed as a casual driver is not required to enter that driver s name in the pull-notice system, as otherwise required by subdivision (a). However, the employer of a casual driver shall be in possession of a report of the driver s current public record as recorded by the department, prior to allowing a casual driver to drive a vehicle specified in subdivision (k). A report is current if it was issued less than six months prior to the date the employer employs the driver.

(2) For the purposes of this subdivision, a driver is employed as a casual driver when the employer has employed the driver less than 30 days during the preceding six months. Casual driver does not include a driver who operates a vehicle that requires a passenger transportation endorsement.

(k) This section applies to a vehicle for the operation of which the driver is required to have a class A or class B driver s license, a class C license with a hazardous materials endorsement, a class C license issued pursuant to Section 12814.7, or a certificate issued pursuant to Section 12517, 12519, 12520, 12523, 12523.5, or 12527, or a passenger vehicle having a seating capacity of not more than 10 persons, including the driver, operated for compensation by a charter-party carrier of passengers or passenger stage corporation pursuant to a certificate of public convenience and necessity or a permit issued by the Public Utilities Commission.

(l) This section shall not be construed to change the definition of employer, employee, or independent contractor for any purpose.

(m) A motor carrier who contracts with a person to drive a vehicle described in subdivision (k) that is owned by, or leased to, that motor carrier, shall be subject to subdivisions (a), (b), (c), (d), (f), (j), (k), and (l) and the employer obligations in those subdivisions.

(n) Reports issued pursuant to this section, but only those for a driver of a taxicab engaged in transportation services as described in subdivision (a) of Section 53075.5 of the Government Code, shall be presented upon request, during regular business hours, to an authorized representative of the administrative agency responsible for issuing permits to taxicab transportation services pursuant to Section 53075.5 of the Government Code.

(Amended by Stats. 2012, Ch. 794, Sec. 10. Effective January 1, 2013.)



1808.2

In addition to those specified in Section 1808.4, the home address of any inspector or investigator regularly employed and paid as such in the office of a district attorney or any peace officer employee of the Board of Prison Terms appearing in any record of the department is confidential.

(Added by Stats. 1980, Ch. 616, Sec. 2. Operative July 1, 1981, by Sec. 4 of Ch. 616.)



1808.21

(a) Any residence address in any record of the department is confidential and shall not be disclosed to any person, except a court, law enforcement agency, or other government agency, or as authorized in Section 1808.22 or 1808.23.

(b) Release of any mailing address or part thereof in any record of the department may be restricted to a release for purposes related to the reasons for which the information was collected, including, but not limited to, the assessment of driver risk, or ownership of vehicles or vessels. This restriction does not apply to a release to a court, a law enforcement agency, or other governmental agency, or a person who has been issued a requester code pursuant to Section 1810.2.

(c) Any person providing the department with a mailing address shall declare, under penalty of perjury, that the mailing address is a valid, existing, and accurate mailing address and shall consent to receive service of process pursuant to subdivision (b) of Section 415.20, subdivision (a) of Section 415.30, and Section 416.90 of the Code of Civil Procedure at the mailing address.

(d) (1) Any registration or driver s license record of a person may be suppressed from any other person, except those persons specified in subdivision (a), if the person requesting the suppression submits either of the following:

(A) A certificate or identification card issued to the person as a program participant by the Secretary of State pursuant to Chapter 3.1 (commencing with Section 6205) of Division 7 of Title 1 of the Government Code.

(B) Verification acceptable to the department that he or she has reasonable cause to believe either of the following:

(i) That he or she is the subject of stalking, as specified in Section 1708.7 of the Civil Code or Section 646.9 of the Penal Code.

(ii) That there exists a threat of death or great bodily injury to his or her person, as defined in Section 12022.7 of the Penal Code.

(2) Upon suppression of a record, each request for information about that record shall be authorized by the subject of the record or verified as legitimate by other investigative means by the department before the information is released.

(e) (1) The suppression of a record pursuant to a verification under subparagraph (B) of paragraph (1) of subdivision (d) shall occur for one year after approval by the department. Not less than 60 days prior to the date the suppression of the record would otherwise expire, the department shall notify the subject of the record of its impending expiration. The suppression may be continued for two additional periods of one year each if a letter is submitted to the department stating that the person continues to have a reasonable cause to believe that he or she is the subject of stalking or that there exists a threat of death or great bodily injury as described in subparagraph (B) of paragraph (1) of subdivision (d). The suppression may be additionally continued at the end of the second one-year period by submitting verification acceptable to the department. The notification described in this subdivision shall instruct the person of the method to reapply for record suppression.

(2) The suppression of a record made in accordance with the submission of a certificate or identification card under subparagraph (A) of paragraph (1) of subdivision (d) shall occur for four years following the submission of the certificate or identification card described in this paragraph. The suppression may be continued for an additional four-year period, and for subsequent four-year periods, upon the submission of a current certificate or identification card described in this paragraph.

(f) For the purposes of subdivisions (d) and (e), verification acceptable to the department means recent police reports, court documentation, or other documentation from a law enforcement agency.

(Amended by Stats. 2003, Ch. 720, Sec. 1. Effective January 1, 2004.)



1808.22

(a) Section 1808.21 does not apply to a financial institution licensed by the state or federal government to do business in the State of California, if the financial institution states under penalty of perjury that it has obtained a written waiver of Section 1808.21 signed by the individual whose address is requested, or to providing the address of a person who has entered into an agreement held by that institution prior to July 1, 1990, so long as that agreement remains in effect.

(b) (1) Section 1808.21 does not apply to an insurance company licensed to do business in California, or to an authorized contractor acting on behalf of that insurance company, pursuant to a contractual agreement, if the company or contractor, under penalty of perjury, requests the information for the purpose of obtaining the address of another motorist or vehicle owner involved in an accident with the company s insured.

(2) Section 1808.21 does not apply to an insurance company licensed to do business in California if the company, under penalty of perjury, requests the information on an individual who has signed a written waiver of Section 1808.21 or on the individuals insured under a policy if a named insured of that policy has signed a written waiver.

(c) (1) Notwithstanding any other provisions of the Vehicle Code and regulations adopted by the department, all information obtained from the department pursuant to the exemptions in subdivision (b) shall be subject to the existing use or disclosure limitations and data security requirements for the principal under applicable state and federal law.

(2) Use or disclosure limitations and data security requirements imposed on an authorized contractor by this subdivision shall be enforced by the department in compliance with its existing regulations governing the use or disclosure of information obtained from the department pursuant to subdivision (b).

(3) The use or disclosure of information obtained from the department by an authorized contractor of the insurance company pursuant to paragraph (1) of subdivision (b) shall be permitted only for the purpose of obtaining the address of another motorist or vehicle owner involved in an accident with the company s insured. The information shall not be used or disclosed for any other purpose, other than the reason for which the information was requested, or to any other person.

(4) An insurance company shall be responsible for any misuse of the information by the authorized contractor.

(5) An authorized contractor is subject to all of the following requirements:

(A) All information obtained by the contractor from the department pursuant to paragraph (1) of subdivision (b), and any copies made of that information, shall be destroyed by the contractor pursuant to Section 1798.81 of the Civil Code, once the contractor has used the information for the purpose of obtaining the address of a motorist or vehicle owner involved in an accident with individuals insured with the insurer.

(B) The contractor shall not sell the information obtained from the department or store, combine, or link that information with a database for resale or for any purpose other than obtaining the address of a motorist or vehicle owner involved in an accident with individuals insured with the insurer.

(C) The contractor shall maintain a log to track the receipt, use, and dissemination of the information. The log shall be immediately available to the department upon request and maintained for four years from the date of the request.

(D) The contractor shall maintain a surety bond in the amount of fifty thousand dollars ($50,000), consistent with subdivision (c) of Section 1810.2 and Section 350.24 of Title 13 of the California Code of Regulations.

(E) A contractor that violates this section shall be liable to the department for civil penalties up to the amount of one hundred thousand dollars ($100,000), and, if the contractor is a commercial requester pursuant to Section 1810.2, the contractor shall also have his or her requester code suspended for a period of five years, or revoked, pursuant to Section 1808.46.

(d) Section 1808.21 does not apply to an attorney if the attorney states, under penalty of perjury, that the motor vehicle or vessel registered owner or driver residential address information is necessary in order to represent his or her client in a criminal or civil action that directly involves the use of the motor vehicle or vessel that is pending, is to be filed, or is being investigated. Information requested pursuant to this subdivision is subject to all of the following:

(1) The attorney shall state that the criminal or civil action that is pending, is to be filed, or is being investigated relates directly to the use of that motor vehicle or vessel.

(2) The case number, if any, or the names of expected parties to the extent they are known to the attorney requesting the information, shall be listed on the request.

(3) A residence address obtained from the department shall not be used for any purpose other than in furtherance of the case cited or action to be filed or that is being investigated.

(4) If an action is not filed within a reasonable time, the residence address information shall be destroyed.

(5) An attorney shall not request residential address information pursuant to this subdivision in order to sell the information to a person.

(6) Within 10 days of receipt of a request, the department shall notify every individual whose residence address has been requested pursuant to this subdivision.

(e) A knowing violation of paragraph (1), (2), (3), (4), or (5) of subdivision (d) is a misdemeanor. A knowing violation of paragraph (1), (2), (3), (4), or (5) of subdivision (d) in furtherance of another crime is subject to the same penalties as that other crime.

(Amended by Stats. 2010, Ch. 353, Sec. 1. Effective January 1, 2011.)



1808.23

(a) Section 1808.21 does not apply to any of the following:

(1) A vehicle manufacturer licensed to do business in this state if the manufacturer, or its agent, under penalty of perjury, requests and uses the information only for the purpose of safety, warranty, including a warranty issued in compliance with Section 1795.92 of the Civil Code, emission, or product recall if the manufacturer offers to make and makes any changes at no cost to the vehicle owner.

(2) A dealer licensed to do business in this state if the dealer, or its agent, under penalty of perjury, requests and uses the information only for the purpose of completing registration transactions and documents.

(3) A person who, under penalty of perjury, requests and uses the information as permitted under subdivision (h) of Section 1798.24 of the Civil Code, if the request specifies that no persons will be contacted by mail or otherwise at the address included with the information released. The information released by the department under this subdivision shall not be in a form that identifies any person.

(4) An electrical corporation as defined in Section 218 of the Public Utilities Code or a local publicly owned electric utility as defined in Section 224.3 of the Public Utilities Code, if the corporation or utility, or its agent, under penalty of perjury, requests and uses the information only for the purposes of identifying where an electric vehicle is registered. All of the following shall apply to this paragraph:

(A) The department may disclose to the electrical corporation or local publicly owned utility only the type of vehicle and address of the electric vehicle owner. The department shall not disclose the name of the electric vehicle owner.

(B) Within 15 days of receiving residence address information from the department pursuant to this section, an electrical corporation or local publicly owned utility shall provide a clear, express disclosure to the electric vehicle owner that his or her residence address information is permitted by law to be shared with the corporation or utility. The disclosure shall not contain marketing information or a solicitation for the purchase of goods or services.

(C) Confidential home address and type of vehicle information of electric vehicle owners disclosed pursuant to this paragraph shall only be used for the purpose of identifying where an electric vehicle is registered and shall not be used or disclosed for any other purpose, including for purposes of identifying the individual or individuals residing at the address, or to any other person.

(D) The electrical corporation or local publicly owned utility and its agents shall not sell, share, or further disclose, including to any subsidiaries, the residence address or type of vehicle information of electric vehicle owners obtained pursuant to this paragraph, or name information determined by matching residence information against the corporation or utility s customer records.

(b) Residential addresses released shall not be used for direct marketing or solicitation for the purchase of any consumer product or service.

(Amended by Stats. 2011, Ch. 346, Sec. 1. Effective January 1, 2012.)



1808.24

Information regarding any motor vehicle liability insurance policy or surety bond provided to the department pursuant to Section 4000.37 or provided electronically is confidential and shall not be disclosed to any person, except to the following:

(a) A court of competent jurisdiction.

(b) A law enforcement or other governmental agency.

(c) An insurance company or its assigns to verify a record the company or its assigns previously submitted to the department.

(d) A person whose vehicle or property has been involved in an accident reported to the department, or who suffered bodily injury or death in an accident reported to the department, pursuant to Chapter 1 (commencing with Section 16000) of Division 7, or the person s authorized representative, employer, parent, or legal guardian.

(Added by Stats. 1999, Ch. 880, Sec. 2. Effective January 1, 2000.)



1808.25

(a) The department shall implement a program to provide residence address information to an accredited degree-granting nonprofit independent institution of higher education incorporated in the state, that has concluded a memorandum of understanding pursuant to subdivision (b) of Section 830.7 of the Penal Code if, under penalty of perjury, the institution requests and uses the information solely for the purpose of enforcing parking restrictions.

(b) The memorandum of understanding executed by the sheriff or chief of police within whose jurisdiction the independent institution is located shall expressly permit the institution to enforce parking restrictions pursuant to subdivision (b) of Section 830.7 of the Penal Code. For the purposes of this subdivision, a participating institution shall enter into a contractual agreement with the department that, at a minimum, requires the institution to do all of the following:

(1) Establish and maintain procedures, to the satisfaction of the department, for persons to contest parking violation notices issued by the institution.

(2) Remit a fee, as determined by the department, to cover the department s costs of providing each address to the institution.

(3) Agree that access to confidential residence address information from the department s vehicle registration database will be provided only through an approved commercial requester account.

(4) Establish and maintain a system that ensures that confidential address information obtained from the department is used solely for the purpose specified in subdivision (a).

(c) The director may terminate a contract authorized by subdivision (b) at any time the department determines that the independent institution of higher education fails to maintain adequate safeguards to ensure that the operation of the program does not adversely affect those individuals whose records are maintained in the department s files, or that the information is used for any purpose other than that specified in subdivision (a).

(d) Sections 1808.45, 1808.46, and 1808.47 are applicable to persons who obtain department records pursuant to this section and the department may pursue any appropriate civil or criminal action against any individual at an independent institution who violates the provisions of this section.

(e) For purposes of this article only, any confidential information obtained from the department for administration or enforcement of this article shall be held confidential, except to the extent necessary for the enforcement of parking restrictions, and may not be used for any purpose other than the administration or enforcement of parking restrictions.

(Amended by Stats. 2003, Ch. 410, Sec. 1. Effective January 1, 2004.)



1808.4

(a) For all of the following persons, his or her home address that appears in a record of the department is confidential if the person requests the confidentiality of that information:

(1) Attorney General.

(2) State Public Defender.

(3) A Member of the Legislature.

(4) A judge or court commissioner.

(5) A district attorney.

(6) A public defender.

(7) An attorney employed by the Department of Justice, the office of the State Public Defender, or a county office of the district attorney or public defender.

(8) A city attorney and an attorney who submits verification from his or her public employer that the attorney represents the city in matters that routinely place the attorney in personal contact with persons under investigation for, charged with, or convicted of, committing criminal acts, if that attorney is employed by a city attorney.

(9) A nonsworn police dispatcher.

(10) A child abuse investigator or social worker, working in child protective services within a social services department.

(11) An active or retired peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code.

(12) An employee of the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, or the Prison Industry Authority specified in Sections 20403 and 20405 of the Government Code.

(13) A nonsworn employee of a city police department, a county sheriff s office, the Department of the California Highway Patrol, a federal, state, or local detention facility, or a local juvenile hall, camp, ranch, or home, who submits agency verification that, in the normal course of his or her employment, he or she controls or supervises inmates or is required to have a prisoner in his or her care or custody.

(14) A county counsel assigned to child abuse cases.

(15) An investigator employed by the Department of Justice, a county district attorney, or a county public defender.

(16) A member of a city council.

(17) A member of a board of supervisors.

(18) A federal prosecutor, criminal investigator, or National Park Service Ranger working in this state.

(19) An active or retired city enforcement officer engaged in the enforcement of the Vehicle Code or municipal parking ordinances.

(20) An employee of a trial court.

(21) A psychiatric social worker employed by a county.

(22) A police or sheriff department employee designated by the Chief of Police of the department or the sheriff of the county as being in a sensitive position. A designation pursuant to this paragraph shall, for purposes of this section, remain in effect for three years subject to additional designations that, for purposes of this section, shall remain in effect for additional three-year periods.

(23) A state employee in one of the following classifications:

(A) Licensing Registration Examiner, Department of Motor Vehicles.

(B) Motor Carrier Specialist 1, Department of the California Highway Patrol.

(C) Museum Security Officer and Supervising Museum Security Officer.

(24) (A) The spouse or child of a person listed in paragraphs (1) to (23), inclusive, regardless of the spouse s or child s place of residence.

(B) The surviving spouse or child of a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, if the peace officer died in the line of duty.

(C) (i) Subparagraphs (A) and (B) shall not apply if the person listed in those subparagraphs was convicted of a crime and is on active parole or probation.

(ii) For requests made on or after January 1, 2011, the person requesting confidentiality for their spouse or child listed in subparagraph (A) or (B) shall declare, at the time of the request for confidentiality, whether the spouse or child has been convicted of a crime and is on active parole or probation.

(iii) Neither the listed person s employer nor the department shall be required to verify, or be responsible for verifying, that a person listed in subparagraph (A) or (B) was convicted of a crime and is on active parole or probation.

(b) The confidential home address of a person listed in subdivision (a) shall not be disclosed, except to any of the following:

(1) A court.

(2) A law enforcement agency.

(3) The State Board of Equalization.

(4) An attorney in a civil or criminal action that demonstrates to a court the need for the home address, if the disclosure is made pursuant to a subpoena.

(5) A governmental agency to which, under any provision of law, information is required to be furnished from records maintained by the department.

(c) (1) A record of the department containing a confidential home address shall be open to public inspection, as provided in Section 1808, if the address is completely obliterated or otherwise removed from the record.

(2) Following termination of office or employment, a confidential home address shall be withheld from public inspection for three years, unless the termination is the result of conviction of a criminal offense. If the termination or separation is the result of the filing of a criminal complaint, a confidential home address shall be withheld from public inspection during the time in which the terminated individual may file an appeal from termination, while an appeal from termination is ongoing, and until the appeal process is exhausted, after which confidentiality shall be at the discretion of the employing agency if the termination or separation is upheld. Upon reinstatement to an office or employment, the protections of this section are available.

(3) With respect to a retired peace officer, his or her home address shall be withheld from public inspection permanently upon request of confidentiality at the time the information would otherwise be opened. The home address of the surviving spouse or child listed in subparagraph (B) of paragraph (24) of subdivision (a) shall be withheld from public inspection for three years following the death of the peace officer.

(4) The department shall inform a person who requests a confidential home address what agency the individual whose address was requested is employed by or the court at which the judge or court commissioner presides.

(d) A violation of subdivision (a) by the disclosure of the confidential home address of a peace officer, as specified in paragraph (11) of subdivision (a), a nonsworn employee of the city police department or county sheriff s office, or the spouses or children of these persons, including, but not limited to, the surviving spouse or child listed in subparagraph (B) of paragraph (24) of subdivision (a), that results in bodily injury to the peace officer, employee of the city police department or county sheriff s office, or the spouses or children of these persons is a felony.

(Amended by Stats. 2010, Ch. 280, Sec. 1. Effective January 1, 2011.)



1808.45

The willful, unauthorized disclosure of information from any department record to any person, or the use of any false representation to obtain information from a department record or any use of information obtained from any department record for a purpose other than the one stated in the request or the sale or other distribution of the information to a person or organization for purposes not disclosed in the request is a misdemeanor, punishable by a fine not exceeding five thousand dollars ($5,000) or by imprisonment in the county jail not exceeding one year, or both fine and imprisonment.

(Added by Stats. 1989, Ch. 1213, Sec. 7.)



1808.46

No person or agent shall directly or indirectly obtain information from the department files using false representations or distribute restricted or confidential information to any person or use the information for a reason not authorized or specified in a requester code application. Any person who violates this section, in addition to any other penalty provided in this code, is liable to the department for civil penalties up to one hundred thousand dollars ($100,000) and shall have its requester code privileges suspended for a period of up to five years, or revoked. The regulatory agencies having jurisdiction over any licensed person receiving information pursuant to this chapter shall implement procedures to review the procedures of any licensee which receives information to ensure compliance with the limitations on the use of information as part of the agency s regular oversight of the licensees. The agency shall report noncompliance to the department.

(Amended by Stats. 1990, Ch. 1635, Sec. 2. Effective September 30, 1990.)



1808.47

Any person who has access to confidential or restricted information from the department shall establish procedures to protect the confidentiality of those records. If any confidential or restricted information is released to any agent of a person authorized to obtain information, the person shall require the agent to take all steps necessary to ensure confidentiality and prevent the release of any information to a third party. No agent shall obtain or use any confidential or restricted records for any purpose other than the reason the information was requested.

(Amended by Stats. 1999, Ch. 880, Sec. 3. Effective January 1, 2000.)



1808.5

Except as provided in Section 22511.58, all records of the department relating to the physical or mental condition of any person, and convictions of any offense involving the use or possession of controlled substances under Division 10 (commencing with Section 11000) of the Health and Safety Code not arising from circumstances involving a motor vehicle, are confidential and not open to public inspection.

(Amended by Stats. 1998, Ch. 828, Sec. 11. Effective January 1, 1999.)



1808.51

Notwithstanding Sections 1808.5 and 12800.5, both of the following may obtain copies of fullface engraved pictures or photographs of individuals directly from the department:

(a) The Bureau of Real Estate, as a department, individually, or through its staff, for purposes of enforcing the Real Estate Law (Part 1 (commencing with Section 10000) of Division 4 of the Business and Professions Code) or the Subdivided Lands Law (Chapter 1 (commencing with Section 11000) of Part 2 of Division 4 of the Business and Professions Code).

(b) The city attorney of a city and county and his or her investigators for purposes of performing functions related to city and county operations.

(Amended by Stats. 2013, Ch. 352, Sec. 519. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



1808.6

(a) In addition to those specified in Section 1808.4, the home address of any of the following persons, that appears in any record of the department, is confidential, if the person requests the confidentiality of that information:

(1) The chairperson, executive officer, commissioners, and deputy commissioners of the Board of Prison Terms.

(2) The chairperson, members, executive director, and hearing representatives of the Youthful Offender Parole Board.

(3) The spouse or children of persons listed in this section, regardless of the spouse s or child s place of residence.

(b) The confidential home address of any of the persons listed in subdivision (a) shall not be disclosed to any person, except a court, a law enforcement agency, the State Board of Equalization, or any governmental agency to which, under any provision of law, information is required to be furnished from records maintained by the department.

(c) Any record of the department containing a confidential home address shall be open to public inspection, as provided in Section 1808, if the address is completely obliterated or otherwise removed from the record. The home address shall be withheld from public inspection for three years following termination of office or employment, except with respect to retired peace officers, whose home addresses shall be withheld from public inspection permanently upon request of confidentiality at the time the information would otherwise be opened. The department shall inform any person who requests a confidential home address of the name of the agency that employs the individual whose address was requested.

(Amended by Stats. 1996, Ch. 880, Sec. 1. Effective January 1, 1997.)



1808.7

(a) The record of the department relating to the first proceeding and conviction under Section 1803.5 in any 18-month period for completion of a traffic violator school program is confidential, shall not be disclosed to any person, except a court and as provided for in subdivision (b), and shall be used only for statistical purposes by the department. No violation point count shall be assessed pursuant to Section 12810 if the conviction is confidential.

(b) The record of a conviction described in subdivision (a) shall not be confidential if any of the following circumstances applies:

(1) The person convicted holds a commercial driver s license as defined by Section 15210.

(2) The person convicted holds a commercial driver s license in another state, in accordance with Part 383 of Title 49 of the Code of Federal Regulations.

(3) The violation occurred in a commercial motor vehicle, as defined in subdivision (b) of Section 15210.

(4) The conviction would result in a violation point count of more than one point pursuant to Section 12810.

(c) This section shall become operative on July 1, 2011.

(Added by Stats. 2010, Ch. 216, Sec. 2.5. Effective January 1, 2011. Section operative July 1, 2011, by its own provisions. See identical section added by Stats. 2010, Ch. 599.)



1808.7

(a) The record of the department relating to the first proceeding and conviction under Section 1803.5 in any 18-month period for completion of a traffic violator school program is confidential, shall not be disclosed to any person, except a court and as provided for in subdivision (b), and shall be used only for statistical purposes by the department. No violation point count shall be assessed pursuant to Section 12810 if the conviction is confidential.

(b) The record of a conviction described in subdivision (a) shall not be confidential if any of the following circumstances applies:

(1) The person convicted holds a commercial driver s license as defined by Section 15210.

(2) The person convicted holds a commercial driver s license in another state, in accordance with Part 383 of Title 49 of the Code of Federal Regulations.

(3) The violation occurred in a commercial motor vehicle, as defined in subdivision (b) of Section 15210.

(4) The conviction would result in a violation point count of more than one point pursuant to Section 12810.

(c) This section shall become operative on July 1, 2011.

(Repealed (in Sec. 2) and added by Stats. 2010, Ch. 599, Sec. 2.5. Effective January 1, 2011. Section operative July 1, 2011, by its own provisions.)



1808.8

(a) Dismissal of any driver certified pursuant to Section 12517, 12523, or 12523.5, for a cause relating to pupil transportation safety, shall be reported by the carrier to the department within five days of the dismissal date.

(b) Reinstatement of any driver whose dismissal has been reported under subdivision (a) shall be reported by the carrier to the department within five days of the reinstatement date.

(Added by Stats. 1989, Ch. 359, Sec. 2.)



1808.9

(a) Except for retired peace officers whose home address is permanently withheld from public inspection under subdivision (c) of Section 1808.4 or subdivision (c) of Section 1808.6, a person whose home address is confidential in any record of the department under Section 1808.2, 1808.4, or 1808.6 may be required by the department to demonstrate his or her continued eligibility for that confidentiality upon renewal of a driver s license or identification card issued by the department. Not later than 90 days prior to the expiration of a driver s license or identification card, the department shall notify the person whose record is confidential of any requirement to demonstrate the continued eligibility.

(b) A person whose driver s license or identification card is renewed within one year of the first request for address confidentiality under this section shall not be required to demonstrate his or her eligibility for that confidentially again until the subsequent renewal.

(Added by Stats. 1996, Ch. 880, Sec. 2. Effective January 1, 1997.)



1808.10

The record of the department relating to the first proceeding and conviction for a driver licensed with a class A license, class B license, or commercial class C driver s license in any 18-month period who is allowed, for a traffic offense while operating a vehicle requiring only a class C or a class M license, to complete a course of instruction at a traffic violator school, is not confidential and shall be disclosed for purposes of Title 49 of the Code of Federal Regulations and to insurers by the department for insurance underwriting and rating purposes.

(Added by Stats. 2012, Ch. 302, Sec. 1. Effective January 1, 2013.)



1809

The department may prepare and disseminate information relating to prevention of traffic accidents.

(Enacted by Stats. 1959, Ch. 3.)



1810

(a) Except as provided in Sections 1806.5, 1808.2, 1808.4, 1808.5, 1808.6, 1808.7, 1808.8, and paragraph (2) of subdivision (a) of Section 12800.5, the department may permit inspection of, or sell, or both, information from its records concerning the registration of any vehicle or information from the files of drivers licenses at a charge sufficient to pay at least the actual cost to the department for providing the inspection or sale of the information, including, but not limited to, costs incurred by the department in carrying out subdivision (b), with the charge for the information to be determined by the director. This section does not apply to statistical information of the type previously compiled and distributed by the department.

(b) (1) With respect to the inspection or sale of information concerning the registration of any vehicle or of information from the files of drivers licenses, the department shall establish, by regulation, administrative procedures under which any person making a request for that information shall be required to identify himself or herself and state the reason for making the request. The procedures shall provide for the verification of the name and address of the person making a request for the information, and the department may require the person to produce that information as it determines is necessary to ensure that the name and address of the person is the true name and address. The procedures may provide for a 10-day delay in the release of the requested information. The procedures shall also provide for notification to the person to whom the information primarily relates, as to what information was provided and to whom it was provided. The department shall establish, by regulation, a reasonable period of time for which a record of all the foregoing shall be maintained.

(2) The procedures required by this subdivision do not apply to any governmental entity, any person who has applied for and has been issued a requester code by the department, or any court of competent jurisdiction.

(c) With respect to the inspection or sale of information from the files of drivers licenses, the department may require both the full name of the driver and either the driver s license number or date of birth as identifying points of the record, except that the department may disclose a record without two identifying points if the department determines that the public interest in disclosure outweighs the public interest in personal privacy.

(d) With respect to the inspection or sale of information from the files of drivers licenses, certificates of ownership, and registration cards, the department may not allow, for a fee or otherwise, copying by the public.

(Amended by Stats. 2003, Ch. 594, Sec. 15. Effective January 1, 2004.)



1810.2

(a) The department may establish commercial requester accounts for individuals or organizations and issue requester codes for the purpose of obtaining information from the department s files, except as prohibited by Section 1808.21.

(b) Commercial requester account applications shall include the requester s name, address, type of business, a specific reason for requesting information, and the name of the person responsible for the business or firm.

(c) The department shall establish a commercial requester account when it determines that the applicant has a legitimate business need for the information requested and when the applicant files a bond in the amount of fifty thousand dollars ($50,000) and pays a two hundred fifty dollar ($250) filing fee. If the applicant does not request and is not issued a requester code permitting the applicant access to residence address information, only a filing fee of fifty dollars ($50) shall be required with the original application and each biennial renewal application.

(d) An individual requester code shall be issued for a period not to exceed five years and may be renewed upon application for additional periods not to exceed five years each.

(e) A requester code may be denied to any person unless the proposed use of the information from department records is related to legitimate business or commercial purposes of that person. A requester code may be canceled immediately if the requested information is used for a purpose other than the purpose for which the requester code was issued.

(Amended by Stats. 1991, Ch. 579, Sec. 3.)



1810.3

(a) Using the information made available in the accident reports provided to the department by law enforcement agencies under Section 20012, the department may provide information consisting of the following, for each vehicle that is included in those reports:

(1) The license plate number.

(2) The accident report number.

(b) Notwithstanding Section 16005, 20012, or 20014, or any other provision of law, the department may make the information available to a person who has done both of the following:

(1) Established a commercial requester account under Section 1810.2.

(2) Entered into an agreement described under subdivision (c).

(c) The department shall not provide information under this section unless the person requesting the information has entered into an agreement with the department that includes the following stipulations:

(1) The information provided may not be used for the purpose of identifying or contacting any person or for any other purpose, except as specified in paragraph (2).

(2) The information may be used only to identify a vehicle that has been reported to be in a traffic accident.

(3) The law enforcement agency accident report number and license plate number provided under this section shall be used only for the internal verification purposes of the business that receives the information and may not be disclosed to any party other than the department or the Department of the California Highway Patrol.

(4) The requester agrees to investigate and promptly correct any error that is brought to its attention.

(d) Use of the information provided under this section in violation of paragraph (1), (2), or (3) of subdivision (c) is a violation of Sections 1808.45 and 1808.46.

(Added by Stats. 2004, Ch. 336, Sec. 1. Effective August 30, 2004.)



1810.5

The Attorney General, district attorneys, law enforcement agencies, city attorneys prosecuting misdemeanor actions under Section 41803.5 of the Government Code, public defenders, and public defender investigators shall have access, including, but not limited to, telephone access, to the records of the department. For purposes of obtaining a governmental entity requester code from the department, the office of a city attorney engaged in the prosecution of criminal actions shall be deemed a law enforcement entity.

(Amended by Stats. 2003, Ch. 127, Sec. 1. Effective January 1, 2004.)



1810.7

(a) Except as provided in Sections 1806.5, 1808.2, 1808.4, 1808.5, 1808.6, 1808.7, and 1808.21, the department may authorize, by special permit, any person to access the department s electronic database, as provided for in this section, for the purpose of obtaining information for commercial use.

(b) The department may limit the number of permits issued under this section, and may restrict, or establish priority for, access to its files as the department deems necessary to avoid disruption of its normal operations, or as the department deems is in the best interest of the public.

(c) The department may establish minimum volume levels, audit and security standards, and technological requirements, or any terms and conditions it deems necessary for the permits.

(d) As a condition of issuing a permit under this section, the department shall require each direct-access permittee to file a performance bond or other financial security acceptable to the department, in an amount the department deems appropriate.

(e) The department shall charge fees for direct-access service permits, and shall charge fees pursuant to Section 1810 for any information copied from the files.

(f) The department shall ensure that information provided under this section includes only the public portions of records.

(g) On and after January 1, 1992, the director shall report every three years to the Legislature on the implementation of this section. The report shall include the number and location of direct-access permittees, the volume and nature of direct-access inquiries, procedures the department has taken to ensure the security of its files, and the costs and revenues associated with the project.

(h) The department shall establish procedures to ensure confidentiality of any records of residence addresses and mailing addresses as required by Sections 1808.21, 1808.22, 1808.45, 1808.46, and 1810.2.

(Amended by Stats. 2003, Ch. 594, Sec. 16. Effective January 1, 2004.)



1811

The department may sell copies of all or any part of its records at a charge sufficient to pay at least the entire actual cost to the department of the copies, the charge for the records and the conditions under which they may be sold to be determined by the director.

(Amended by Stats. 1961, Ch. 216.)



1812

The department shall not charge for copies of records or for information from its records given to any county, city, any transit operator as defined in Section 99210 of the Public Utilities Code, state department, or the United States government.

(Amended by Stats. 1987, Ch. 726, Sec. 4. Operative July 1, 1988, by Sec. 11 of Ch. 726.)



1813

The director and such officers of the department as he may designate may, upon request, prepare under the seal of the department and deliver without charge a certified copy of any record of the department received or maintained under this code.

(Enacted by Stats. 1959, Ch. 3.)



1814

Any person engaged in the business of examining the records of the department and supplying information relative thereto to the public for compensation shall first obtain a permit from the director. The director shall grant such a permit when he determines that the applicant is qualified and intends in good faith to carry on such business, and when the applicant files with the director a bond in the amount of five thousand dollars ($5,000).

(Enacted by Stats. 1959, Ch. 3.)



1815

The bond shall be to the satisfaction of the director and shall obligate the principal and sureties to compensate the officers of the department and any other person who may suffer loss or damage by reason of any failure or neglect of the principal, the principal s agents, or employees to preserve carefully and surrender any records examined in the department and by reason of any act of the principal, the principal s agents, or employees in respect to the loss, alteration, substitution, or mutilation of any records of the department.

(Amended by Stats. 1982, Ch. 517, Sec. 386.)



1816

Every judge of the juvenile court, juvenile hearing officer, duly constituted referee of a juvenile court, or other person responsible for the disposition of cases involving traffic offenses required to be reported under Section 1803 committed by persons under 18 years of age shall keep a full record of every case in which a person is charged with such a violation, and shall report the offense to the department at its office in Sacramento not more than 30 days after the date on which it was committed, and in no case less than 10 days after adjudication. The report required by this section shall be required for any determination that a minor committed the violation, including any determination that because of the act the minor is a person described in Section 601 or 602 of the Welfare and Institutions Code or that a program of supervision should be instituted for the minor. No report shall be made if it is found that the alleged offense was not committed.

The report required by this section shall be made upon a form furnished by the department and shall contain all necessary information as to the identity of the offender, the arresting agency, the date and nature of the offense, and the date the finding was made.

(Amended by Stats. 2003, Ch. 149, Sec. 80. Effective January 1, 2004.)



1817

Written allegations received by the department from members of the public identifying motor vehicles or other vehicles by license number from which any flaming or glowing substance has been thrown, or discharged, shall be forwarded to the Department of Forestry and Fire Protection together with any information as to the identity of the registered owner of the vehicle as shown by the records of the department.

(Amended by Stats. 1992, Ch. 427, Sec. 165. Effective January 1, 1993.)



1818

Any record of, or information from any record concerning, an abstract of conviction kept by the department shall contain an appropriate notation indicating the commercial or noncommercial nature or the license plate number of the vehicle involved in the offense.

(Added by Stats. 1967, Ch. 683.)



1819

All records of the department containing information as to the actual mileage of motor vehicles submitted as required by subdivision (b) of Section 4456 and Sections 5900 and 5901 shall be open to inspection by the public during the office hours of the department.

(Amended by Stats. 1994, Ch. 180, Sec. 4. Effective July 11, 1994.)



1821

(a) The department shall establish and maintain a data and monitoring system to evaluate the efficacy of intervention programs for persons convicted of violations of Section 23152 or 23153.

(b) The system may include a recidivism tracking system. The recidivism tracking system may include, but not be limited to, jail sentencing, license restriction, license suspension, level I (first offender) and II (multiple offender) alcohol and drug education and treatment program assignment, alcohol and drug education treatment program readmission and dropout rates, adjudicating court, length of jail term, actual jail or alternative sentence served, type of treatment program assigned, actual program compliance status, subsequent accidents related to driving under the influence of alcohol or drugs, and subsequent convictions of violations of Section 23152 or 23153.

(c) The systems described in subdivisions (a) and (b) shall include an evaluation of the efficacy of the increased level of intervention resulting from the act that added this subdivision.

(d) The department shall submit an annual report of its evaluations to the Legislature. The evaluations shall include a ranking of the relative efficacy of criminal penalties, other sanctions, and intervention programs and the various combinations thereof, including, but not limited to, those described in subdivision (c).

(Amended by Stats. 1998, Ch. 656, Sec. 2. Effective January 1, 1999.)



1822

The Legislature finds that driving under the influence of alcohol or drugs continues to be a primary safety issue on the state s highways, and the major cause of traffic deaths. It is imperative that violators who drive while under the influence of alcohol or drugs be fully prosecuted under the law. The Legislature also finds that too often violators have not had their driving records at the Department of Motor Vehicles appropriately updated. Therefore, it is the intent of the Legislature that the department, working with the courts, establish and maintain a data and monitoring system to track violations of driving under the influence of alcohol or drugs, including, but not limited to, violations of Article 1.3 (commencing with Section 23136), Article 1.5 (commencing with Section 23140), and Article 2 (commencing with Section 23152), of Chapter 12 of Division 11. The system shall match arrests for driving under the influence of alcohol or drug violations with convictions reported to the department.

(Added by Stats. 1996, Ch. 224, Sec. 1. Effective January 1, 1997.)



1825

(a) The department may conduct an annual, random audit of applications submitted and processed pursuant to Section 22511.55 or subdivision (b) or (c) of Section 22511.59 to verify the authenticity of the certificates and information submitted in support of those applications.

(b) The audit provisions of subdivision (a) only apply to those applications that were initially submitted to the department after January 1, 2001.

(Added by Stats. 2000, Ch. 524, Sec. 1.5. Effective January 1, 2001.)









CHAPTER 2. Department of the California Highway Patrol

ARTICLE 1. Administration

2100

There is in the Transportation Agency the Department of the California Highway Patrol.

(Amended by Stats. 2013, Ch. 352, Sec. 520. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



2101

As used in this chapter, department means the Department of the California Highway Patrol.

(Amended by Stats. 1959, Ch. 1996.)



2102

Wherever in any statute California Highway Patrol is used, it means the Department of the California Highway Patrol.

(Enacted by Stats. 1959, Ch. 3.)



2103

The department is the successor to and is vested with the duties, powers, purposes, responsibilities, and jurisdiction of the former Division of Enforcement of the Department of Motor Vehicles, known as the California Highway Patrol, and of the officers and employees thereof.

(Enacted by Stats. 1959, Ch. 3.)



2104

The department has possession and control of all records, books, papers, offices, or equipment, and all other property, real or personal, now or hereafter held for the benefit or use of the former Division of Enforcement of the Department of Motor Vehicles, known as the California Highway Patrol.

(Enacted by Stats. 1959, Ch. 3.)



2105

Except as in this chapter otherwise provided, the provisions of Chapter 2 (commencing at Section 11150) of Part 1 of Division 3 of Title 2 of the Government Code shall govern and apply to the conduct of the department in every respect the same as if the provisions were set forth in this code, and wherever in that chapter the term head of the department or similar designation occurs, for the purposes of this division, it shall mean the commissioner.

(Amended by Stats. 1959, Ch. 1996.)



2106

The department shall maintain its main office within 20 miles of Sacramento.

(Amended by Stats. 2007, Ch. 9, Sec. 1. Effective January 1, 2008.)



2107

The department is under the control of a civil executive officer, known as the Commissioner of the California Highway Patrol. The commissioner shall be appointed by the Governor with the advice and consent of the Senate to serve at the pleasure of the Governor, and shall have resided within the State continuously for at least five years immediately preceding his appointment.

(Amended by Stats. 1984, Ch. 268, Sec. 32.3. Effective June 30, 1984.)



2108

The commissioner shall perform all duties, exercise all powers and jurisdiction, assume and discharge all responsibilities, and carry out and effect all purposes vested by law in the department.

Notwithstanding any other provision of law, the commissioner may administratively determine the geographic area of residence of any member of the department in order to assure the availability of such member for emergency service and the discharge of departmental responsibilities.

(Amended by Stats. 1963, Ch. 1231.)



2109

The commissioner shall organize the department with the approval of the Governor and the Secretary of Transportation and may arrange and classify the work of the department and may, with the approval of the Governor and the Secretary of Transportation, create or abolish divisions thereof.

(Amended by Stats. 2013, Ch. 352, Sec. 521. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



2110

The Assistant Commissioner of the California Highway Patrol shall be appointed by the commissioner, subject to the approval of the Governor, pursuant to the provisions of Article XXIV of the State Constitution.

(Amended by Stats. 1984, Ch. 268, Sec. 32.4. Effective June 30, 1984.)



2111

The assistant commissioner shall carry out and execute such duties, with respect to traffic law enforcement, as may be specified by the commissioner.

(Enacted by Stats. 1959, Ch. 3.)



2112

The chief administrative officer of the department shall be appointed by the commissioner subject to the approval of the Governor, pursuant to the provisions of Article XXIV of the State Constitution.

(Amended by Stats. 1984, Ch. 268, Sec. 32.5. Effective June 30, 1984.)



2113

The chief administrative officer shall carry out and execute such duties with respect to the administrative affairs of the department as may be specified by the commissioner.

(Enacted by Stats. 1959, Ch. 3.)



2114

The department may pay membership fees, join, and participate in the affairs of associations having for their purpose the interchange of information relating to law enforcement, accident prevention, and subjects related to the powers and duties of the department.

(Enacted by Stats. 1959, Ch. 3.)






ARTICLE 2. The California Highway Patrol

2250

The California Highway Patrol in the Department of the California Highway Patrol consists of the following members: the commissioner, the deputy commissioner, assistant commissioners, chiefs, assistant chiefs, captains, lieutenants, sergeants, and officers.

(Amended by Stats. 2005, Ch. 270, Sec. 9. Effective January 1, 2006.)



2250.1

(a) The commissioner shall establish special designations of peace officers within the Department of the California Highway Patrol to assist in the transfer of responsibilities from the California State Police Division to the Department of the California Highway Patrol. The peace officers so designated include all peace officers of the former California State Police Division on July 11, 1995. These specially designated peace officers are peace officers as defined in subdivision (a) of Section 830.2 of the Penal Code.

(b) Peace officers designated in subdivision (a) shall become members of the Department of the California Highway Patrol, as described in Section 2250, by meeting the training requirements and qualifications for those positions as established pursuant to Section 19818.6 of the Government Code or with the approval of the State Personnel Board Executive Officer.

(c) Individuals granted reemployment or reinstatement on or after July 12, 1995, to peace officer positions formerly within the California State Police Division shall be reinstated to the peace officer designations established by the commissioner pursuant to this section.

(Added by Stats. 1996, Ch. 305, Sec. 65. Effective January 1, 1997.)



2251

All promotions to the classes of deputy chief, assistant chief, captain, lieutenant, and sergeant shall be made from promotional eligible lists resulting from promotional examination of persons in the next lower class.

(Amended by Stats. 1977, Ch. 615.)



2252

Such specialized positions as shall be designated by the commissioner with the approval of the Personnel Board shall be filled pursuant to open competitive examinations held pursuant to law.

(Enacted by Stats. 1959, Ch. 3.)



2253

For the purpose of determining the scope of employment of any member of the California Highway Patrol under the workers compensation laws, any such member shall be deemed to be on duty and acting within the scope of the person s employment when actually exercising any of the powers or performing any of the duties imposed or authorized by law at any time during the 24 hours of the day.

(Amended by Stats. 1974, Ch. 1454.)



2254

In the event any dispute arises between the department and any of its members in an industrial disability case, such member or his attorney, upon demand, shall be entitled to examine any record of the department or of the State Compensation Insurance Fund which has any bearing on said case.

(Enacted by Stats. 1959, Ch. 3.)



2255

No member of the California Highway Patrol, appointed to serve in any county, shall be assigned by the commissioner for service outside the county for a longer period than one week, except:

(a) Pursuant to a request by the employee for a transfer.

(b) As may be necessitated by temporary traffic emergencies requiring an increase in the number of patrol members in one locality or seasonal changes making expedient a decrease in the number of patrol members in one locality, but in such latter events no assignment shall be made for disciplinary purposes.

An assignment under this section shall be made by the commissioner.

(Enacted by Stats. 1959, Ch. 3.)



2256

Notwithstanding Section 18932 of the Government Code, the minimum age limit for appointment to the position of entry level peace officer of the Department of the California Highway Patrol, shall be 21 years, and the maximum age limit for examination shall be 35 years.

(Amended by Stats. 2001, Ch. 162, Sec. 1. Effective January 1, 2002.)



2257

The commissioner shall issue to each member of the California Highway Patrol a badge of authority with the seal of the State of California in the center thereof, the words California Highway Patrol encircling the seal and below the designation of the position held by each member to whom issued.

(Enacted by Stats. 1959, Ch. 3.)



2258

Neither the commissioner nor any other person shall issue a badge to any person who is not a duly appointed member of the California Highway Patrol.

(Enacted by Stats. 1959, Ch. 3.)



2259

The Department of the California Highway Patrol shall pay to the member, or his estate, the cost of repairing the uniforms and equipment of the member of the California Highway Patrol which are damaged in the line of duty. If the uniforms or equipment are damaged beyond repair, the department shall pay an amount equal to the actual value thereof at the time the damage occurred, which shall be determined by the commissioner.

The term equipment, as used in this section, shall include equipment required by the department or personal accoutrements necessary for the patrol member to perform his duty.

(Amended by Stats. 1961, Ch. 1473.)



2259.5

The commissioner shall make certified bulletproof vests available to members of the California Highway Patrol while engaged in enforcement activities. The commissioner may, at his option, make such equipment available to the remainder of the personnel of the California Highway Patrol. Such equipment shall remain the property of the Department of the California Highway Patrol and shall be returned upon request of the commissioner. No provision of this section shall be construed to require that the commissioner provide one certified bulletproof vest for each member of the California Highway Patrol. It is the intent of this section that a sufficient number of such vests be available for the use of members of the California Highway Patrol while engaged in enforcement activities. Such vests may be passed from one shift to another in the interests of economy.

(Added by Stats. 1976, Ch. 951.)



2260

The commissioner may advance the cost of, or obtain and furnish, one complete uniform, including such items of clothing and equipment as may be required by the commissioner, to each new member of the California Highway Patrol hereafter employed. The cost to the commissioner shall be deducted from the salary of such member in installments within the first year after he has completed the training school.

(Enacted by Stats. 1959, Ch. 3.)



2261

A uniform substantially similar to the official uniform of members of the California Highway Patrol shall not be worn by any other law enforcement officer or by any other person except duly appointed members of the California Highway Patrol and persons authorized by the commissioner to wear such uniform in connection with a program of entertainment. A uniform shall be deemed substantially similar to the uniform of the California Highway Patrol if it so resembles such official uniform as to cause an ordinary reasonable person to believe that the person wearing the uniform is a member of the California Highway Patrol.

(Amended by Stats. 1968, Ch. 1192.)



2262

The commissioner shall establish a school for the training and education of the members of the California Highway Patrol, and for such other employees of the department deemed necessary, in traffic regulation, in the performance of the duties of such persons, and in the proper enforcement of this code and laws respecting use of the highways. He may contract with any county, city, district, or other subdivision of the State for the use of school facilities in the training of enforcement officers.

(Enacted by Stats. 1959, Ch. 3.)



2263

Shooting practice and instruction in the use of firearms shall constitute part of the training to be given to members of the California Highway Patrol. Firearm training may be given in connection with the school or otherwise and may include participation by patrol members in shooting competition.

(Enacted by Stats. 1959, Ch. 3.)



2264

The commissioner may procure and issue appropriate badges to patrol members for excellence in marksmanship.

(Enacted by Stats. 1959, Ch. 3.)



2265

The Department of the California Highway Patrol shall not assess against any member of the department the cost of replacing any article of uniform clothing or accessories which employees are required to wear when the replacement is necessary as a result of a change in uniform regulations by the department after the effective date of this section.

(Added by Stats. 1959, Ch. 1704.)



2266

(a) The Legislature finds and declares all of the following:

(1) The communications operators of the Department of the California Highway Patrol are among the lowest paid when compared to operators employed by other law enforcement agencies in the state. The department s communication centers suffer from significant staff shortages and high turnover rates. Increasing the wages paid to these communications operators will increase their professionalism while reducing their rate of turnover.

(2) The recruitment and retention problem is especially evident in the classifications of Communications Operator I and II.

(3) In order for the state to recruit and retain the highest qualified and capable communications operators, those employees should be compensated in an amount equal to the estimated average total compensation for the classifications corresponding to Communications Operator I and II within the police departments in the Cities of Los Angeles, Oakland, San Diego, and San Jose and the City and County of San Francisco.

(4) According to the Department of the California Highway Patrol, it costs the department thirty-six thousand one hundred ninety-eight dollars ($36,198) to train a Communications Operator I and sixty-five thousand two hundred two dollars ($65,202) to train a Communications Operator II to their respective classifications. After the department has trained an operator, all too often the new, fully trained operator will move to a local agency to a higher wage.

(5) This section is not in violation of the Ralph C. Dills Act (Chapter 10.3 (commencing with Section 3512) of Division 4 of Title 1 of the Government Code), which requires that changes for salaries and benefits be collectively bargained between representatives of the state and the employee s union. This section does not circumvent that process. This section simply authorizes the Department of Human Resources, when determining compensation for communications operators in the Department of the California Highway Patrol, to consider the total compensation for communications operators in other jurisdictions.

(b) When determining compensation for communications operators in the Department of the California Highway Patrol, the Department of Human Resources may consider the total compensation for communications operators in comparable positions in the police departments specified in paragraph (3) of subdivision (a).

(Amended by Stats. 2012, Ch. 665, Sec. 190. Effective January 1, 2013.)



2267

(a) No person shall be appointed as a member of the California Highway Patrol who is not a citizen of the United States.

(b) A member of the patrol appointed prior to the effective date of this act who is not a United States citizen shall become a United States citizen at the earliest possible time. Inability or failure to comply with this subdivision shall result in termination of employment.

(Added by Stats. 1982, Ch. 382, Sec. 1.)



2268

(a) Any member of the Department of the California Highway Patrol, as specified in Sections 2250 and 2250.1, shall be capable of fulfilling the complete range of official duties administered by the commissioner pursuant to Section 2400 and other critical duties that may be necessary for the preservation of life and property. Members of the California Highway Patrol shall not be assigned to permanent limited duty positions which do not require the ability to perform these duties.

(b) Subdivision (a) does not apply to any member of the California Highway Patrol who, after sustaining serious job-related physical injuries, returned to duty with the California Highway Patrol and who received a written commitment from the appointing power allowing his or her continued employment as a member of the California Highway Patrol. This subdivision applies only to commitments made prior to January 1, 1984.

(c) Nothing in subdivision (a) entitles a member of the California Highway Patrol to, or precludes a member from receiving, an industrial disability retirement.

(Amended by Stats. 1996, Ch. 305, Sec. 66. Effective January 1, 1997.)



2269

(a) The commissioner shall provide, as safety equipment, boots to each member of the California Highway Patrol who is assigned to ride motorcycles. This safety equipment shall remain the property of the state. Items lost or damaged because of the negligence of the officer shall be replaced by the officer at his or her expense.

(b) The commissioner shall pay the cost of aviation boots to each member of the California Highway Patrol who is assigned to aircraft operations and shall make aviation boots directly available for purchase by those members.

(Added by renumbering Section 2267 (as added by Stats. 1982, Ch. 23) by Stats. 1987, Ch. 56, Sec. 168.)






ARTICLE 3. Powers and Duties

2400

(a) The commissioner shall administer Chapter 4 (commencing with Section 10850) of Division 4, Article 3 (commencing with Section 17300) of Chapter 1 of Division 9, Division 10 (commencing with Section 20000), Division 11 (commencing with Section 21000) except Chapter 11 (commencing with Section 22950), Division 12 (commencing with Section 24000), Division 13 (commencing with Section 29000), Division 14 (commencing with Section 31600), Division 14.1 (commencing with Section 32000), Division 14.5 (commencing with Section 33000), Division 14.7 (commencing with Section 34000), Division 14.8 (commencing with Section 34500), Division 15 (commencing with Section 35000), Division 16 (commencing with Section 36000) except Chapter 2 (commencing with Section 36100) and Chapter 3 (commencing with Section 36300), and Division 16.5 (commencing with Section 38000) except Chapter 2 (commencing with Section 38010).

(b) The commissioner shall enforce all laws regulating the operation of vehicles and the use of the highways except that, on ways or places to which Section 592 makes reference, the commissioner shall not be required to provide patrol or enforce any provisions of this code other than those provisions applicable to private property.

(c) The commissioner shall not be required to provide patrol for or enforce Division 16.5 (commencing with Section 38000).

(d) The commissioner shall have full responsibility and primary jurisdiction for the administration and enforcement of the laws, and for the investigation of traffic accidents, on all toll highways and state highways constructed as freeways, including transit-related facilities located on or along the rights-of-way of those toll highways or freeways, except facilities of the San Francisco Bay Area Rapid Transit District. However, city police officers while engaged primarily in general law enforcement duties may incidentally enforce state and local traffic laws and ordinances on toll highways and state freeways within incorporated areas of the state. In any city having either a population in excess of 2,000,000 or an area of more than 300 square miles, city police officers shall have full responsibility and primary jurisdiction for the administration and enforcement of those laws and ordinances, unless the city council of the city by resolution requests administration and enforcement of those laws by the commissioner.

(e) The commissioner shall have full responsibility and primary jurisdiction for the administration and enforcement of the laws, and for the investigation of traffic accidents, on all highways within a city and county with a population of less than 25,000, if, at the time the city and county government is established, the county contains no municipal corporations.

(f) The commissioner may enter into any interagency agreement with the State Board of Equalization for the purpose of enforcement of statutes requiring commercial vehicles from foreign jurisdictions to have a diesel fuel tax permit and to make payments to the board as required.

(g) The commissioner shall assume those duties and responsibilities of providing protection to state property and employees actually being performed by the California State Police Division on and before July 11, 1995.

(h) The commissioner may provide for the physical security of any current or former constitutional officer of the state and current or former legislator of the state.

(i) Upon request of the Chief Justice of the California Supreme Court, the commissioner may provide appropriate protective services to any current or former member of the State Court of Appeal or the California Supreme Court.

(Amended by Stats. 1996, Ch. 305, Sec. 67. Effective January 1, 1997.)



2400.6

The commissioner shall enforce all laws regulating the operation of vehicles on, and the use of any portion of, State Highway Route 1 in the City of Malibu, if requested by the city, and if a contract is entered into between the state and the city. The contract shall require that an amount be paid to the commissioner that is equal to the costs incurred by the department for services provided under the contract.

(Added by Stats. 1992, Ch. 394, Sec. 1. Effective January 1, 1993.)



2400.7

(a) The commissioner may enforce all laws regulating the operation of vehicles and on, and the use of, any portion of any expressway in the County of Santa Clara, if requested by a city or the county with respect to the portion of the highway within that city or county and if a contract is entered into between the state and that city or the county or any combination thereof.

(b) The contract shall require affected cities or the County of Santa Clara, or both, as the case may be, to pay to the commissioner, for deposit in the Motor Vehicle Account in the State Transportation Fund, an amount that is equal to the costs incurred by the department for services provided under the contract.

(Added by Stats. 1997, Ch. 467, Sec. 2. Effective September 25, 1997.)



2401

The commissioner shall make adequate provision for patrol of the highways at all times of the day and night.

(Enacted by Stats. 1959, Ch. 3.)



2401.1

The commissioner may enforce those provisions relating to the transportation of hazardous waste found in Article 6 (commencing with Section 25160), Article 6.5 (commencing with Section 25167.1), and Article 8 (commencing with Section 25180), of Chapter 6.5 of Division 20 of the Health and Safety Code, pursuant to subdivision (d) of Section 25180 of the Health and Safety Code and the provisions relating to the transportation of medical waste found in Chapter 6 (commencing with Section 118000) of, and Chapter 10 (commencing with Section 118325) of, Part 14 of Division 104 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 423. Effective September 29, 1996.)



2402

The commissioner may make and enforce such rules and regulations as may be necessary to carry out the duties of the department. Rules and regulations shall be adopted, amended, or repealed in accordance with the Administrative Procedure Act, commencing with Section 11370 of the Government Code.

(Amended by Stats. 1965, Ch. 1500.)



2402.6

(a) The commissioner may adopt and enforce regulations and standards with respect to fuel containers and fuel systems on vehicles using compressed or liquefied natural gas and liquefied petroleum gas used in conjunction with a propulsion system certified by the State Air Resources Board as producing as few or fewer emissions as a State Air Resources Board approved system using compressed or liquefied natural gas or liquefied petroleum gas and with respect to the operation of vehicles using any of those fuels to ensure the safety of the equipment and vehicles and of persons and property using the highways.

(b) The commissioner may also adopt and enforce regulations and standards with respect to fuel containers and fuel systems on vehicles using compressed or liquefied hydrogen gas or liquid fuels that generate hydrogen gas.

(c) All motor vehicles with compressed natural gas fuel systems used for propulsion shall comply either with the regulations adopted pursuant to subdivision (a) or with National Fire Protection Administration Standard NFPA 52, Compressed Natural Gas (CNG) Vehicular Fuel Systems in effect at the time of manufacture, until standards for those fuel systems have been incorporated into the Federal Motor Vehicle Safety Standards by the United States Department of Transportation. Whenever those Federal Motor Vehicle Safety Standards include requirements for gaseous fuel systems, all motor vehicles with gaseous fuel systems which are manufactured after the effective date of those requirements shall comply with those requirements.

(d) It is an infraction for any person to operate any motor vehicle in violation of any provision of a regulation adopted pursuant to this section.

(e) The operator of every facility for filling portable liquefied natural gas or liquefied petroleum gas containers having a capacity of four pounds or more but not more than 200 pounds of gas shall post in a conspicuous place the regulations applicable to that filling procedure.

(Amended by Stats. 2002, Ch. 610, Sec. 2. Effective January 1, 2003.)



2402.7

The commissioner shall adopt the definitions designated by the United States Department of Transportation under Title 49 (commencing with Section 1801) of the United States Code and Title 49 (commencing with Section 107) of the Code of Federal Regulations relating to hazardous materials, substances, or wastes, including, but not limited to, definitions relating to any radioactive material, poison, flammable gas, nonflammable gas, flammable liquid, oxidizer, flammable solid, corrosive material (liquid or solid), irritating materials, combustible liquids, explosives, blasting agents, etiologic agents, organic peroxides, hazardous wastes, and other regulated materials of classes A, B, C, D and E.

(Amended by Stats. 1981, Ch. 860, Sec. 3.)



2403

The commissioner may create highway patrol districts for the efficient administration and enforcement of this code and the laws respecting the use of highways. He may establish branch offices wherever he may deem necessary.

(Enacted by Stats. 1959, Ch. 3.)



2403.5

The commissioner, or a designated representative, may enter into reciprocal operational agreements with authorized representatives of the Oregon State Police, the Nevada Department of Motor Vehicles and Public Safety, and the Arizona Department of Public Safety to promote expeditious and effective law enforcement sevice to the public, and assistance between the members of the California Highway Patrol and those agencies, in areas adjacent to the borders of this state and each of the adjoining states pursuant to Section 830.32 of the Penal Code. The reciprocal operational agreement shall be in writing and may cover the reciprocal exhange of law enforcement services, resources, facilities and any other necessary and proper matters between the Department of the California Highway Patrol and the respective agency. Any agreement shall specify the involved departments, divisions, or units of the agencies, the duration and purpose of the agreement, the responsibility for damages, the method of financing any joint or cooperative undertaking, and the methods to be employed to terminate an agreement. The commissioner may establish operational procedures in implementation of any reciprocal operational agreement that are necessary to achieve the purposes of the agreement.

(Added by Stats. 1989, Ch. 594, Sec. 8.)



2404

The commissioner shall establish, in counties having charters, except in counties of the first or second class, headquarters or substations for the efficient performance of the duties of the department, and he may establish, in such other localities as he deems most suitable, such headquarters or substations.

(Enacted by Stats. 1959, Ch. 3.)



2404.5

The department shall obtain a vehicle suitable for registration and commerical safety inspections at border crossings into Mexico.

(Added by Stats. 1983, Ch. 1001, Sec. 1.)



2405

The commissioner may purchase or lease such real estate and erect such buildings as the department or any of its divisions require, subject to the approval of the Department of General Services.

(Amended by Stats. 1965, Ch. 371.)



2406

The commissioner may provide that any highway patrol vehicle shall be equipped with a stretcher and emergency first aid equipment for use in transporting injured persons.

(Enacted by Stats. 1959, Ch. 3.)



2407

The department shall prepare and on request supply to police departments, coroners, sheriffs, and other suitable agencies or individuals, forms for accident reports required under this code, which reports shall call for sufficiently detailed information to disclose with reference to a traffic accident the cause, conditions then existing, and the persons and vehicles involved.

(Enacted by Stats. 1959, Ch. 3.)



2408

The department shall tabulate and may analyze all accident reports and publish annually or at more frequent intervals statistical information based thereon as to the number and location of traffic accidents, as well as other information relating to traffic accident prevention. Based upon its findings after such analysis, the department may conduct further necessary detailed research to more fully determine the cause and control of highway accidents. It may further conduct experimental field tests within areas of the State to prove the practicability of various ideas advanced in traffic control and accident prevention.

(Enacted by Stats. 1959, Ch. 3.)



2409

All members of the California Highway Patrol have the powers of a peace officer as provided in Section 830.2 of the Penal Code.

(Amended by Stats. 1971, Ch. 938.)



2410

Members of the California Highway Patrol are authorized to direct traffic according to law, and, in the event of a fire or other emergency, or to expedite traffic or insure safety, may direct traffic as conditions may require notwithstanding the provisions of this code.

(Enacted by Stats. 1959, Ch. 3.)



2410.5

(a) The department may contract with a person or governmental entity that is conducting a special event which will impose extraordinary traffic control requirements at and near the site of the special event to provide supplemental patrol services to coordinate and direct traffic at and near the special event site. A contract entered into pursuant to this section shall include provisions for reimbursement to the department, and may include a requirement for the posting of a bond, for the cost of providing the supplemental patrol services, as determined by the commissioner.

(b) The patrol services, if any, provided under this section shall be rendered by officers of the department.

(c) Contract patrol services authorized under this section shall not reduce the normal and regular services of the department.

(d) Any contract fees received by the department pursuant to a contract under this section shall be deposited in the Motor Vehicle Account in the State Transportation Fund.

(Added by Stats. 1983, Ch. 54, Sec. 1. Effective May 27, 1983.)



2411

Members of the California Highway Patrol are authorized to serve all warrants relating to the enforcement of this code.

(Enacted by Stats. 1959, Ch. 3.)



2412

All members of the California Highway Patrol may investigate accidents resulting in personal injuries or death and gather evidence for the purpose of prosecuting the person or persons guilty of any violation of the law contributing to the happening of such accident.

(Enacted by Stats. 1959, Ch. 3.)



2413

(a) The Commissioner of the California Highway Patrol is designated as the Statewide Vehicle Theft Investigation and Apprehension Coordinator. The commissioner may establish vehicle theft prevention, investigation, and apprehension programs. The commissioner may assist local, state, and federal law enforcement agencies by coordinating multijurisdictional vehicle theft investigations and may establish programs to improve the ability of law enforcement to combat vehicle theft.

(b) The Department of the California Highway Patrol may retain license plate data captured by a license plate reader (LPR) for no more than 60 days, except in circumstances when the data is being used as evidence or for all felonies being investigated, including, but not limited to, auto theft, homicides, kidnaping, burglaries, elder and juvenile abductions, Amber Alerts, and Blue Alerts.

(c) The Department of the California Highway Patrol shall not sell LPR data for any purpose and shall not make the data available to an agency that is not a law enforcement agency or an individual who is not a law enforcement officer. The data may be used by a law enforcement agency only for purposes of locating vehicles or persons when either are reasonably suspected of being involved in the commission of a public offense.

(d) The Department of the California Highway Patrol shall monitor internal use of the LPR data to prevent unauthorized use.

(e) The Department of the California Highway Patrol shall, as a part of the annual automobile theft report submitted to the Legislature pursuant to subdivision (b) of Section 10901, report the LPR practices and usage, including the number of LPR data disclosures, a record of the agencies to which data was disclosed and for what purpose, and any changes in policy that affect privacy concerns.

(Amended by Stats. 2011, Ch. 38, Sec. 6. Effective June 30, 2011.)



2414

When lost, stolen, abandoned or otherwise unclaimed property, except vehicles subject to registration under this code, comes into possession of the department, the department may hold or store the same with some responsible person until it is claimed and all just and reasonable charges for saving and storage thereof have been paid.

(Enacted by Stats. 1959, Ch. 3.)



2415

(a) If the owner or other person entitled to the possession thereof fails to claim the property within six months and pay the charges, the department may sell it to the highest bidder at public auction at the place where the same may be held or stored, having first caused notice of sale to be given at least five days before the time fixed therefor, by publication once in a newspaper of general circulation published in the county where the sale is to be held.

(b) Any excess in the proceeds of the sale after paying such charges and expenses of sale including but not limited to the costs of advertising and a fee of not exceeding ten dollars ($10) to be charged by the department for making the sale shall be deposited in the State Treasury in the special deposit fund as money remaining unclaimed in the hands of the department.

(c) On payment of the price bid for the property sold, the delivery of the property with the commissioner s bill of sale vests title in the purchaser.

(d) In any case where there is no bid offered for the property, or if the highest bid offered does not exceed the charges for saving, holding, and storage and the expenses of sale, the same shall become the property of the department as compensation for expenses incurred.

(Enacted by Stats. 1959, Ch. 3.)



2416

(a) The Commissioner of the California Highway Patrol may issue authorized emergency vehicle permits only for the following vehicles, and then only upon a finding in each case that the vehicle is used in responding to emergency calls for fire or law enforcement or for the immediate preservation of life or property or for the apprehension of law violators:

(1) Any vehicle maintained in whole or in part by the state, a county or a city and privately owned and operated by a marshal, deputy marshal, or person who is a member of, and who receives salary from, and is regularly employed by, a police department or sheriff s department, provided the state, county or city does not furnish to that person a publicly owned authorized emergency vehicle.

(2) Any vehicle owned and operated by a public utility, used primarily to accomplish emergency repairs to utility facilities or used primarily by railroad police officers, who are commissioned by the Governor, in the performance of their duties.

(3) Firefighting or rescue equipment designed and operated exclusively as such.

(4) Any vehicle operated by the chief, assistant chief, or one other uniformed person designated by the chief of a fire department organized as provided in the Health and Safety Code or the Government Code or pursuant to special act of the Legislature.

(5) Any vehicle of an air pollution control district used to enforce provisions of law relating to air pollution from motor vehicles.

(6) Any vehicle operated by the chief of any fire department established on any base of the armed forces of the United States.

(7) Any vehicle owned and operated by any fire company organized pursuant to Part 4 (commencing with Section 14825) of the Health and Safety Code.

(8) Privately owned ambulances licensed pursuant to Chapter 2.5 (commencing with Section 2500).

(9) Vehicles other than privately owned ambulances used by privately owned ambulance operators exclusively to transport medical supplies, lifesaving equipment, or personnel to the scene of an emergency when a request for medical supplies, lifesaving equipment, or personnel has been made by any person or public agency responsible for providing emergency medical transportation. These vehicles shall display a sign or lettering not less than two and one-half inches in height, in a color providing a sharp contrast to its background, on each side showing the name of the ambulance operator.

(10) Any vehicle owned and operated by an office or department of a city, county, or district which is designated by an ordinance adopted by the governing body of that local agency as a hazardous materials response team vehicle for response to hazardous materials emergencies.

(b) The commissioner may adopt and enforce regulations to implement this section.

(c) Violation of any regulation adopted by the commissioner pursuant to this section is a misdemeanor.

(Amended by Stats. 1996, Ch. 872, Sec. 177. Effective January 1, 1997.)



2417

(a) The commissioner may suspend or revoke any permit issued for an authorized emergency vehicle under the following conditions:

(1) The vehicle is operated in violation of any of the provisions of this code.

(2) The vehicle is operated in violation of the rules and regulations relating to authorized emergency vehicles as promulgated by the commissioner.

(3) The vehicle is not equipped as required by this code.

(b) The permittee of any authorized emergency vehicle whose permit has been suspended or revoked shall be entitled, upon request, to a hearing in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) When any authorized emergency vehicle permit has been suspended or revoked under provisions of this section, any additional authorized emergency vehicle permit issued in the name of the permittee may be likewise suspended or revoked.

(Amended by Stats. 1978, Ch. 272.)



2418

The department shall adopt reasonable rules and regulations to ensure that all foreign commercial vehicles entering into, and operating within, this state meet those standards already in effect for other commercial vehicles and shall address, but not be limited to, the following concerns:

(a) Vehicle maintenance.

(b) Maximum hours of service for drivers.

(c) Insurance.

(d) Enforcement of criminal, civil, and administrative actions, including, but not limited to, impoundment of vehicles for second or subsequent violations of rules and regulations adopted under this section.

(Added by Stats. 1998, Ch. 727, Sec. 3. Effective January 1, 1999. Pursuant to Sec. 5 of Ch. 727, this addition became operative only if funding was provided in the 1998 Budget Act.)



2418.1

For purposes of enforcing the provisions of Section 2418, the department and the State Air Resources Board shall, to the maximum extent possible, conduct vehicle safety and emissions inspections at the California-Mexican border crossings. Inspections shall be conducted at the Otay Mesa and Calexico commercial vehicle inspection facilities operated by the department and at other random roadside locations as determined by the department, in consultation with the board. Inspections for safety and emissions shall be consistent with the inspection procedures specified in Title 13 (commencing with Section 2175) of the California Code of Regulations as they pertain to vehicle inspections.

(Added by Stats. 1998, Ch. 727, Sec. 4. Effective January 1, 1999. Pursuant to Sec. 5 of Ch. 727, this addition became operative only if funding was provided in the 1998 Budget Act.)



2418.5

(a) Notwithstanding any other provision of law, every emergency ambulance that is operated within this state by any public or private agency, including, but not limited to, any emergency ambulance that is operated by the State of California, any charter or general law city or county, or any district, shall be equipped at all times with a resuscitator.

(b) For purposes of this section emergency ambulance means a vehicle that is designed or intended to be used in providing emergency transportation of wounded, injured, sick, disabled, or incapacitated human beings.

(c) For the purposes of this section, a resuscitator means a device that adequately, effectively and safely restores breathing, including, but not limited to, a portable hand-operated, self-refilling bag-valve mask unit for inflation of the lungs with either air or oxygen. The resuscitator shall not have any straps that could be used to attach the resuscitator to the human head.

(Amended by Stats. 2004, Ch. 404, Sec. 6. Effective January 1, 2005.)



2419

(a) Any member of the California Highway Patrol may give flares to any person as replacement for flares used by such person to warn traffic of an accident or other hazardous condition on a highway, provided such person was not required by law to give such warning, or was not involved in the accident or the creation of the hazardous condition. The officer shall not replace such flares unless he is reasonably satisfied that such person in fact placed the flares for which replacement is requested.

(b) Notwithstanding any other provision of law, the person requesting replacement of flares shall not be required to file any claim for such flares.

(Amended by Stats. 1969, Ch. 167.)



2420

Upon request of the California Highway Patrol, manufacturers of motorcycles shall furnish a certification of gross brake horsepower to the department. If any manufacturer of motorcycles fails to comply with such request within 30 days from the date such request has been deposited in the mail, then and in that event no dealer shall sell or offer for sale the particular make and model of motocycle for which the certification was requested.

(Added by Stats. 1963, Ch. 422.)



2420.5

(a) The department may enter into a contract to conduct an inspection of vehicles that are subject to Section 500.100 of Title 29 of the Code of Federal Regulations and issue the vehicle inspection sticker authorized under subdivision (b) of that section to qualified vehicles.

(b) Any contract entered into under subdivision (a) shall provide that the amount to be paid to the department shall be equal to the costs incurred by the department for services provided under the contract.

(Added by Stats. 1998, Ch. 877, Sec. 36. Effective January 1, 1999.)



2421

Notwithstanding Section 11032 of the Government Code, the commissioner may approve the out-of-state travel within the United States of members of the California Highway Patrol, in numbers the commissioner deems appropriate, to attend out-of-state funerals of law enforcement officers or to attend out-of-state events related to the funerals of law enforcement officers, including the National Peace Officers Memorial. Reimbursement for actual and necessary traveling expenses shall be allowed for members of the California Highway Patrol approved to travel out of state pursuant to this section up to a maximum aggregate amount of forty thousand dollars ($40,000) in any fiscal year.

(Added by Stats. 1998, Ch. 220, Sec. 1. Effective January 1, 1999.)



2421.5

(a) When any Service Authority for Freeway Emergencies has imposed additional fees on vehicles pursuant to Section 2555 of the Streets and Highways Code, the authority may contract with the department or a private or public entity to handle calls originating from the authority s motorist aid call box system.

(b) (1) If the contract is with the department, its terms shall comply with the requirements specified in paragraph (2) for the system on the portions of the California Freeway and Expressway System and on county roads in rural, unincorporated areas of the county and on state highway routes that connect segments of these systems, if they are located within the county in which the authority is established and the Department of the California Highway Patrol has law enforcement responsibility over them.

(2) The contract shall contain guidelines, as jointly agreed to between the authority and the department, following consultation with the authority, for services to be provided, including, but not limited to, reporting requirements, immediate transfer of emergency calls and traffic management information to the department, computer interface capability with the department, performance standards, and coordination with the eligible tow service providers.

(c) If the contract is with a private or public entity, the authority shall ensure that the specifications in the CHP/Cal Trans Call Box and Motorist Aid Guidelines are met and coordinate with the department to determine which calls will be transferred to it for response. The authority shall reimburse the department for all costs incurred under this subdivision in accordance with the CHP/Cal Trans Call Box and Motorist Aid Guidelines. If an authority has a contract with a private or public entity having a commencement date of July 1, 2003, or prior, the performance standards of those contracts shall remain in effect until modifications are made to the applicable sections of the statewide guidelines.

(d) The authority may contract with the Department of the California Highway Patrol to perform duties as mutually agreed by the parties.

(Amended by Stats. 2003, Ch. 374, Sec. 4. Effective January 1, 2004.)



2422

The department shall determine and implement the basic level of emergency medical dispatcher training for dispatchers employed by the department based on guidelines developed by the California Emergency Medical Services Authority with the concurrence of the department. Implementation shall commence not later than January 1, 1987. Notwithstanding the foregoing, the commissioner may adopt a higher level of training for department dispatchers where appropriate.

The department shall report to the Legislature on progress in the implementation of an emergency medical dispatch training program not later than January 1, 1988.

(Added by Stats. 1985, Ch. 1303, Sec. 1.)



2423

In approving the additional instruction and training required under subdivision (b) of Section 680, the department shall consider the requirements of Chapter 3 (commencing with Section 40080) of Part 23.5 of the Education Code, as those provisions relate to instruction and training requirements for schoolbus drivers and school pupil activity bus drivers.

(Amended by Stats. 2006, Ch. 538, Sec. 654. Effective January 1, 2007.)



2424

(a) The Commissioner of the California Highway Patrol may enter into agreements with providers of towing, emergency road, and storage services for the purpose of determining which providers shall be summoned by the department when those services are necessary for public assistance or to carry out the duties and responsibilities of the department. Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to the agreements. The department shall confer with the towing industry, as necessary, to reach agreements mutually beneficial to the public, the towing industry, and the department.

(b) This section does not prohibit a member of the public from selecting any vehicle towing, emergency road service, or storage provider, except when towing or storage is ordered by a member of the department under the provisions of law.

(c) These agreements shall be implemented in cooperation with representatives of the towing industry, and shall include, but not be limited to, the following subjects: liability insurance requirements, towing, emergency road service, and storage fees, inspection of business and storage facilities and equipment, recordkeeping, minimum equipment requirements, and the establishment of tow districts.

(d) Failure of a towing, emergency road service, or storage provider to comply with the provisions of the agreement may result in the suspension or termination of the agreement. In the event of suspension or termination of the agreement, and at the request of the towing, emergency road service, or storage provider, the department shall provide a hearing and appeal process to the provider.

(e) Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to the hearing and appeal process specified in subdivision (d).

(Amended by Stats. 1991, Ch. 488, Sec. 2.)



2426

The department shall prepare a one-page information sheet describing its Designated Driver Program. The sheet shall include information concerning the person or entity an alcoholic beverage licensee may contact for assistance in establishing a Designated Driver Program.

(Added by Stats. 1990, Ch. 1337, Sec. 3.)



2427

Whenever the department submits the fingerprints of an applicant for a license or certificate to the Department of Justice, and is required to pay a fee pursuant to subdivision (e) of Section 11105 of the Penal Code, the department, without the necessity of adopting regulations, shall charge the applicant a fee sufficient to reimburse the department for that fee.

(Added by Stats. 1990, Ch. 1360, Sec. 4.)



2428

(a) The Department of the California Highway Patrol may fix the cost or pro rata share, or, in its discretion, an amount it considers equivalent to the cost or pro rata share, and collect from each state agency in advance or upon any other basis that it may determine the cost of providing protective services for state employees and property.

(b) Payments for services provided shall be made by direct transfer as described in Section 11255 of the Government Code. All money received by the department pursuant to this section shall be deposited in the Protective Services Fund, which is hereby created. When appropriated by the Legislature, funds in the Protective Services Fund shall be used by the department to fulfill those responsibilities set forth in subdivisions (g), (h), and (i) of Section 2400.

(c) If a state agency refuses to pay the charges fixed by the Department of the California Highway Patrol for security services rendered, the department may file a claim for those charges against any appropriations made for the support or maintenance of all or any part of the work and affairs of the state agency. The Controller shall draw his or her warrant in accordance with law upon the claim in favor of the Department of the California Highway Patrol.

(Added by Stats. 1996, Ch. 305, Sec. 68. Effective January 1, 1997.)



2429

The department shall develop an 800 telephone number system to facilitate public reporting of violations of Article 2 (commencing with Section 31400) of Chapter 5 of Division 13. The department shall include in the department s El Protector Program public outreach activities that publicize the 800 telephone number system.

(Added by Stats. 1999, Ch. 557, Sec. 1. Effective September 29, 1999.)



2429.3

(a) The commissioner shall appoint a committee of 12 members to develop a public awareness and outreach campaign to educate manufacturers, sellers, and owners of house cars, as described in subdivision (b) of Section 12804.10, regarding locations where those vehicles may be legally operated within the state. The committee shall consist of the commissioner, two members representing owners or operators of house cars, and one representative from each of the following:

(1) The Department of Transportation.

(2) The Department of Motor Vehicles.

(3) The Recreational Vehicle Industry Association.

(4) The California Recreational Vehicle Dealers Association.

(5) The National Recreational Vehicle Dealers Association.

(6) The Family Motor Coach Association.

(7) The Good Sam Club.

(8) The recreational vehicle manufacturing industry.

(9) The California Travel Parks Association.

(b) The committee shall develop a driver education safety video for operators of house cars. The video, as well as a map of the approved highways on which those vehicles may operate, shall be made available to dealers of house cars. The committee shall encourage dealers to make copies of the video and map available to purchasers of those vehicles. The video shall be produced at no cost to the state.

(c) Committee members shall serve at the pleasure of the commissioner and without compensation.

(Added by Stats. 2001, Ch. 658, Sec. 1. Effective October 10, 2001.)



2429.5

The department, in cooperation with county and local farm bureaus, shall provide a program to educate growers and farmers and farm labor vehicle owners and drivers regarding farm labor vehicle certification requirements, including, but not limited to, certification requirements for farm labor vehicle drivers.

(Added by Stats. 1999, Ch. 556, Sec. 2. Effective September 29, 1999.)






ARTICLE 3.3. Tow Truck Drivers

2430

(a) The Legislature hereby creates a pilot project to develop recommendations for requiring emergency road service organizations and their specified employees, within the state, to be certified and receive specified training in the interest of public safety. The project shall be limited to freeway service patrol operations for major urban areas. The project includes, but is not limited to, the issuance of tow truck driver certificates to employees and employers involved in freeway service patrol operations, criminal history checks for convictions of specified crimes, and training for enhancement of public safety. The purpose of the project shall be to develop recommendations for requiring all emergency road service organizations and specified employees, within the state, to be certified and receive specified training in the interest of public safety.

(b) This project shall be for a period of two years commencing on July 1, 1992. The department shall submit a report to the Legislature not later than September 1, 1994. The report shall include, but not be limited to, all of the following:

(1) The number of criminal history checks processed by the department.

(2) The number of specified tow truck driver certificates issued.

(3) The number of persons rejected for freeway service patrol operations as a result of the criminal history checks.

(4) The names of participating emergency road service organizations.

(5) An accounting of the number of certified persons who were subsequently disqualified for convictions of specified crimes, including the number of certified persons subsequently disqualified for convictions of specified crimes against those receiving service.

(6) The training received by specified personnel.

(7) Recommendations developed by the Emergency Roadside Assistance Advisory Committee regarding training, as specified in Section 2438, and guidelines for motorist safety, as specified in Section 2439.

(8) Information compiled from reports submitted by highway service organizations pursuant to subdivision (a) of Section 2440.

(9) Recommendations for extending the requirements of this article and Article 3.5 (commencing with Section 2435) to all highway service organizations and their specified employees within the state.

(c) The Legislature declares that it is important to the public safety that tow truck drivers, who perform freeway service patrol operations under agreement with any specified public transportation planning entity, do not have criminal records which include violent crimes against persons.

(Added by Stats. 1991, Ch. 488, Sec. 3.)



2430.1

As used in this article, each of the following terms has the following meaning:

(a) Tow truck driver means a person who operates a tow truck, who renders towing service or emergency road service to motorists while involved in freeway service patrol operations, pursuant to an agreement with a regional or local entity, and who has or will have direct and personal contact with the individuals being transported or assisted. As used in this subdivision, towing service has the same meaning as defined in Section 2436.

(b) Employer means a person or organization that employs those persons defined in subdivision (a), or who is an owner-operator who performs the activity specified in subdivision (a), and who is involved in freeway service patrol operations pursuant to an agreement or contract with a regional or local entity.

(c) Regional or local entity means a public organization established as a public transportation planning entity pursuant to Title 7.1 (commencing with Section 66500) of the Government Code or authorized to impose a transaction and use tax for transportation purposes by the Public Utilities Code or the service authority for freeway emergencies described in Section 2551 of the Streets and Highways Code.

(d) Emergency road service has the same meaning as defined in Section 2436.

(e) Freeway service patrol has the same meaning as defined in Section 2561 of the Streets and Highways Code.

(Amended by Stats. 2008, Ch. 179, Sec. 214. Effective January 1, 2009.)



2430.2

Regional or local entity, as defined by subdivision (c) of Section 2430.1, also includes the transportation planning entity established pursuant to Section 130050.1 of the Public Utilities Code or the service authority for freeway emergencies described in Section 2551 of the Streets and Highways Code.

(Amended by Stats. 2003, Ch. 374, Sec. 6. Effective January 1, 2004.)



2430.3

(a) Every freeway service patrol tow truck driver and any California Highway Patrol rotation tow truck operator shall notify each of his or her employers and prospective employers and the Department of the California Highway Patrol of an arrest or conviction of any crime specified in paragraph (1), (2), (3), or (4) of subdivision (a) of Section 13377 prior to beginning the next workshift for that employer.

(b) For the purpose of conducting criminal history and driver history checks of any California Highway Patrol rotation tow truck operator, the commissioner may utilize the California Law Enforcement Telecommunications System (CLETS).

(Amended by Stats. 2001, Ch. 127, Sec. 5. Effective July 30, 2001.)



2430.5

(a) Every employer intending to hire a tow truck driver on or after July 1, 1992, shall require the applicant for employment to submit a temporary tow truck driver certificate issued by the department or a permanent tow truck driver certificate issued by the Department of Motor Vehicles. The employer shall review the certificate and obtain a copy to be maintained as required by subdivision (c). The employer shall not hire any tow truck driver in any freeway service patrol operations who does not provide a temporary tow truck driver certificate issued by the department or a permanent tow truck driver certificate issued by the Department of Motor Vehicles. The employer shall not allow a tow truck driver who is not certified to participate in any freeway service patrol operations. If the issuance date on the certificate is more than 90 days from the proposed date of hire, the employer shall contact the department to reverify eligibility.

(b) On or after July 1, 1992, every employer, whose currently employed tow truck drivers are required to obtain a tow truck driver certificate pursuant to Section 12520, shall require the employees to submit to the employer a temporary tow truck driver certificate issued by the department or a permanent tow truck driver certificate issued by the Department of Motor Vehicles. The employer shall review the certificate and obtain a copy to be maintained as required by subdivision (c).

(c) Every employer shall maintain a tow truck driver certificate file for all tow truck drivers hired on or after July 1, 1992, or all currently employed tow truck drivers who are required to obtain a tow truck driver certificate pursuant to Section 12520. The employer shall retain employee rosters and copies of tow truck driver certificates for all tow truck drivers. The roster shall be comprised of the following two lists:

(1) Drivers who have valid tow truck driver certificates.

(2) Drivers who would be prohibited, pursuant to subdivision (a) of Section 13377, from involvement in any freeway service patrol operation.

Every employer shall make available for inspection by the department at the employer s primary place of business in this state. In addition, the employer shall maintain a personnel roster, also available for inspection, of all current tow truck drivers and their date of hire by the employer.

(d) Upon notification that a tow truck driver has been arrested for, or convicted of, any crime specified in paragraph (1), (2), (3), or (4) of subdivision (a) of Section 13377, the employer shall remove that tow truck driver from any position involving freeway service patrol operations.

(e) A violation of this section by an employer is a misdemeanor.

(Amended by Stats. 1992, Ch. 1241, Sec. 8. Effective January 1, 1993.)



2431

(a) For the purposes of conducting criminal history and driver history screening of tow truck drivers and employers, the commissioner shall do all of the following:

(1) Obtain fingerprints from tow truck drivers and employers. The fingerprint cards will be submitted to the Department of Justice for criminal history checks.

(2) Obtain a second set of fingerprints from applicants who have not continuously resided in the state for the previous seven years, and submit that card to the Federal Bureau of Investigation for out-of-state criminal history checks. The department may charge a fee sufficient to cover the additional expense of processing the fingerprint cards through the Federal Bureau of Investigation.

(3) Verify that the tow truck driver or employer, or both, have a valid California driver s license, through the use of the automated records system.

(b) On and after July 1, 1992, all tow truck drivers shall submit an application for the issuance of a tow truck driver certificate with the department and pay an application fee equal to the actual costs of a criminal history check and issuance of the tow truck driver s certificate, but not more than fifty dollars ($50). Applicants for the renewal of an expired tow truck driver certificate or applicants for a duplicate tow truck driver certificate shall submit an application for issuance of a new tow truck driver certificate to the Department of Motor Vehicles and pay an application fee of twelve dollars ($12).

All fees collected pursuant to this section shall be deposited in the Motor Vehicle Account in the State Transportation Fund. An amount equal to the fees paid shall be made available, upon appropriation, to the Department of Motor Vehicles for its administrative costs, for the cost of criminal history checks to be conducted by the Department of Justice, and to the department for its administrative costs. In no case shall the fees collected exceed the costs of administering this section.

(c) Applicants for an original tow truck driver certificate shall be fingerprinted by the department, on a form issued by the department, for submission to the Department of Justice for the purpose of determining whether the applicant has been convicted for a violation of a crime specified in paragraph (1), (2), (3), or (4) of subdivision (a) of Section 13377.

(d) Information released to the department or the Department of Motor Vehicles shall be related to their inquiry and shall remain confidential.

(e) The department shall issue a temporary tow truck driver certificate, provided by the Department of Motor Vehicles, to applicants who have cleared the specified criminal history check pursuant to paragraph (1) of subdivision (a) and the driver history check through the automated records system, and who meet all other applicable provisions of this code. The term of the temporary tow truck driver s certificate shall be for a period of 90 days from the date of issuance.

(Amended by Stats. 2010, Ch. 280, Sec. 2. Effective January 1, 2011.)



2432

(a) It is unlawful for a freeway service patrol tow truck driver to knowingly provide false information on the application prepared and submitted to the department pursuant to subdivision (b) of Section 2431.

(b) It is unlawful for a California Highway Patrol rotation tow truck operator, including, but not limited to, a freeway service patrol tow truck driver, to fail to comply with the notification requirements in Section 2430.3.

(c) A violation of this section is punishable as a misdemeanor.

(Amended by Stats. 2001, Ch. 127, Sec. 6. Effective July 30, 2001.)



2432.1

(a) If the commissioner determines that an employer has failed to comply with the requirements of this article or Article 3.5 (commencing with Section 2435), the commissioner may, after a hearing, suspend the highway safety carrier s identification number issued pursuant to Section 2436.3 for a period not to exceed two years.

(b) If the commissioner determines that an employer has failed to comply with the requirements of this article or Article 3.5 (commencing with Section 2435) twice within a period of 24 consecutive months, the commissioner may, after a hearing, prohibit the employer from participating in any freeway service patrol operation for two years.

(c) Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to the hearing specified in subdivision (a) or (b).

(Added by Stats. 1991, Ch. 488, Sec. 3.)



2432.3

(a) This article does not preempt the authority of any city, city and county, or county to regulate, pursuant to subdivision (g) of Section 21100, any of the matters covered by this article.

(b) (1) For the purposes of verifying the criminal history of individuals involved in the operation of tow truck services, law enforcement agencies of any city, city and county, or county may conduct criminal history checks for all of the following:

(A) Applicants for employment to drive tow trucks.

(B) Those who drive tow trucks.

(C) Tow truck owners-operators.

(2) The law enforcement agency may obtain the fingerprints of the individuals on a form approved by the Department of Justice and provided by the agency. The fingerprint samples shall be submitted to the Department of Justice for the purpose of determining whether the individual has been convicted of any violation, including, but not limited to, Section 220, subdivision (1), (2), (3), or (4) of Section 261, or Section 264.1, 267, 288, or 289 of the Penal Code, or any felony or three misdemeanors as set forth in subparagraph (B) of paragraph (2) of subdivision (a) of Section 5164 of the Public Resources Code.

(3) For purposes of conducting criminal history screening of tow truck driver applicants, employees, and employers who have not resided continuously in the state for the previous seven years, the law enforcement agency of any city, city and county, or county, may obtain a second set of fingerprints, when necessary, and may submit that card to the Federal Bureau of Investigation for out-of-state criminal history checks.

(c) The law enforcement agency of any city, city and county, or county may charge a fee sufficient to cover the cost of obtaining and processing the fingerprint cards through the Department of Justice.

(d) For the purposes of conducting driver history screening of applicants to drive tow trucks, employees, and owners-operators, the law enforcement agency of any city, city and county, or county may verify that the applicant or owner-operator, as the case may be, has a valid California driver s license of the proper class, through the use of the automated records system.

(e) The Department of Justice shall develop a procedure whereby it will notify the requesting law enforcement agency if the person fingerprinted has been convicted of any of the specified crimes or is convicted of a specified crime subsequent to employment or beginning operation of a tow service. The Department of Justice shall release the requested information to the requesting agency.

(f) Information released to the requesting agency may be utilized for licensing and regulating procedures established pursuant to subdivision (g) of Section 21100.

(g) Information released to the requesting agency shall be related to its inquiry, shall remain confidential, and shall not be made public.

(Amended by Stats. 2004, Ch. 184, Sec. 5. Effective July 23, 2004.)






ARTICLE 3.5. Emergency Roadside Assistance

2435

(a) The Legislature finds and declares that the emergency roadside assistance provided by highway service organizations is a valuable service that benefits millions of California motorists. The Legislature further finds and declares that emergency roadside assistance is provided statewide, in cooperation with, and shares resources with, public safety agencies. The Legislature also finds that the Department of the California Highway Patrol, in cooperation with the Department of Transportation, is responsible for the rapid removal of impediments to traffic on highways within the state and that the Department of the California Highway Patrol may enter into agreements with employers for freeway service patrol operations under an agreement or contract with a regional or local entity. The Legislature declares that it is important to the public safety that drivers who provide emergency roadside service not have criminal records that include violent crimes against persons.

(b) The Legislature also declares that the Department of the California Highway Patrol, in cooperation with the Department of Transportation, shall be responsible for establishing the minimum training standards for highway service organization employees and employers who participate in freeway service patrol operations pursuant to an agreement or contract with a regional or local entity.

(Amended by Stats. 2003, Ch. 374, Sec. 7. Effective January 1, 2004.)



2436

For the purposes of this article, each of the following terms has the meaning given in this section:

(a) Emergency road service is the adjustment, repair, or replacement by a highway service organization of the equipment, tires, or mechanical parts of a motor vehicle so as to permit it to be operated under its own power. Towing service is the drafting or moving by a highway service organization of a motor vehicle from one place to another under power other than its own.

(b) Emergency roadside assistance means towing service or emergency road service.

(c) Employer has the same meaning as defined in Section 2430.1.

(d) Freeway service patrol has the same meaning as defined in Section 2561 of the Streets and Highways Code.

(e) Highway service organization means a motor club, as defined by Section 12142 of the Insurance Code and, in addition, includes any person or organization that operates or directs the operation of highway service vehicles to provide emergency roadside assistance to motorists, or any person or organization that is reimbursed or reimburses others for the cost of providing emergency roadside assistance, and any employer and includes any person or organization that directly or indirectly, with or without compensation, provides emergency roadside assistance.

(f) Regional or local entity has the same meaning as defined in Section 2430.1.

(g) Tow truck driver has the same meaning as defined in Section 2430.1.

(Amended by Stats. 2003, Ch. 374, Sec. 8. Effective January 1, 2004.)



2436.3

(a) On and after July 1, 1992, every employer shall obtain from the department a carrier identification number. Application for a carrier identification number shall be on forms furnished by the department. The number shall be displayed on both sides of each tow truck utilized in any freeway service patrol operation, in accordance with Section 27907.

(b) No employer shall operate a tow truck in any freeway service patrol operation if the carrier identification number issued pursuant to subdivision (a) has been suspended by the commissioner pursuant to Section 2432.1.

(c) The carrier identification number shall be removed before sale, transfer, or other disposal of the vehicle, or upon termination of an agreement or contract for freeway service patrol operations.

(d) A violation of this section is a misdemeanor.

(Added by Stats. 1991, Ch. 488, Sec. 4.)



2436.5

(a) The department, in cooperation with the Department of Transportation, shall provide training, pursuant to a reimbursable agreement or contract with a regional or local entity, for all employers and tow truck drivers who are involved in freeway service patrol operations pursuant to an agreement or contract with the regional or local entity. Dispatchers for freeway service patrol operations shall be employees of the department or the Department of Transportation.

(b) The training shall include, but not be limited to, all of the following:

(1) Tow truck driver and motorist safety.

(2) Patrol responsibility.

(3) Vehicle operation.

(4) Traffic control and scene management.

(5) Communication procedures.

(6) Demeanor and courtesy.

(Added by Stats. 1991, Ch. 488, Sec. 4.)



2436.7

(a) Every tow truck driver and employer, involved in a freeway service patrol operation under an agreement or contract with a regional or local entity, shall attend the training specified in subdivision (b) of Section 2436.5.

(b) Upon successful completion of the training, each trainee shall be issued a certificate of completion. The certificate shall state the name of the training organization, the name and signature of the trainer, the name of the trainee, and the date of completion of the training.

(c) The trainee shall provide a copy of the certificate of training to the employer. The employer shall maintain this information in the tow truck driver files established pursuant to subdivision (c) of Section 2430.5.

(d) Every employer shall make the file available for inspection by the department at the employer s primary place of business in this state.

(Added by Stats. 1991, Ch. 488, Sec. 4.)






ARTICLE 4. Highway Spill Containment and Abatement of Hazardous Substances

2450

This article shall be known and may be cited as the Hazardous Substances Highway Spill Containment and Abatement Act.

(Added by Stats. 1980, Ch. 922, Sec. 1.)



2451

The Legislature finds and declares that a statewide program for the management of hazardous substances highway spills, under the jurisdiction of the California Highway Patrol, is necessary to protect the public health and environment.

(Added by Stats. 1980, Ch. 922, Sec. 1.)



2452

Hazardous substance means any hazardous material defined in Section 353 and any toxic substance defined pursuant to Section 108145 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 424. Effective September 29, 1996.)



2453

The California Highway Patrol shall serve as statewide information, assistance, and notification coordinator for all hazardous substances spill incidents occurring on highways within the State of California. The California Highway Patrol shall establish a single notification mechanism to serve as a central focus point for a hazardous substances spill response system. To assure timely notification of emergency personnel, the notification mechanism established pursuant to this section shall complement and not conflict with the system established pursuant to subdivision (b) of Section 8574.17 of the Government Code.

(Amended by Stats. 1994, Ch. 1214, Sec. 7. Effective January 1, 1995.)



2454

(a) The authority for incident command at the scene of an on-highway hazardous substance incident is vested in the appropriate law enforcement agency having primary traffic investigative authority on the highway where the incident occurs. Responsibility for incident command at the scene of an on-highway hazardous substance incident shall continue until all emergency operations at the scene have been completed and order has been restored.

(b) Notwithstanding subdivision (a), the local governing body of a city, whether general law or chartered, which has jurisdiction over the location where an on-highway hazardous substance incident occurs may assign the authority for incident command at the scene of an on-highway hazardous substance incident on local streets and roads, other than freeways, to either the local law enforcement agency or the local fire protection agency. However, the department is responsible for incident command at the scene of an on-highway hazardous substance incident on all highways where the department has primary traffic investigative authority. Any law enforcement agency having primary traffic investigative authority may enter into written agreements with other public agencies to facilitate incident command at the scene of an on-highway hazardous substance incident on local streets and roads other than freeways.

(c) For purposes of this section, incident command at the scene of an on-highway hazardous substance incident means coordination of operations which occur at the location of a hazardous substance incident. This coordinating function does not include how the specialized functions provided by the various other responding agencies are to be performed. The incident commander at the scene of an on-highway hazardous substance incident shall consult with other response agencies at the scene to ensure that all appropriate resources are properly utilized, and shall perform his or her coordinating function in a manner designed to minimize the risk of death or injury to other persons.

(Amended by Stats. 1992, Ch. 1241, Sec. 10. Effective January 1, 1993.)






ARTICLE 5. Renderers and Transporters of Inedible Kitchen Grease

2460

(a) The definitions set forth in Article 1 (commencing with Section 19200) of Chapter 5 of Part 3 of Division 9 of the Food and Agricultural Code apply for purposes of this article.

(b) A licensed renderer is a renderer licensed under Article 6 (commencing with Section 19300) of Chapter 5 of Part 3 of Division 9 of the Food and Agricultural Code.

(c) A registered transporter is a transporter of inedible kitchen grease registered under Article 6.5 (commencing with Section 19310) of Chapter 5 of Part 3 of Division 9 of the Food and Agricultural Code.

(d) A peace officer is any peace officer defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code.

(Added by Stats. 1998, Ch. 394, Sec. 3. Effective January 1, 1999.)



2462

(a) In addition to any other records required to be kept pursuant to Chapter 5 (commencing with Section 19200) of Part 3 of Division 9 of the Food and Agricultural Code, every licensed renderer shall record and keep for two years, in connection with the receipt of kitchen grease that is not intended for human food, all of the following information:

(1) The name, address, and registration number of every transporter of inedible kitchen grease who has delivered that material to the renderer.

(2) The total amount of inedible kitchen grease purchased in each transaction.

(3) The date of each transaction.

(b) Every registered transporter of inedible kitchen grease shall record and maintain for two years all of the following:

(1) The name and address of each location from which the transporter obtained the inedible kitchen grease.

(2) The quantity of material received from each location.

(3) The date on which the inedible kitchen grease was obtained from each location.

(Amended by Stats. 2012, Ch. 303, Sec. 4. Effective January 1, 2013.)



2464

All records required to be retained pursuant to this article shall be maintained at the regular place of business of every licensed renderer and every registered transporter. Those records shall be exhibited on demand to any peace officer.

(Added by Stats. 1998, Ch. 394, Sec. 3. Effective January 1, 1999.)



2466

Any peace officer may, during normal business hours, inspect any premises maintained by a licensed renderer or registered transporter, and any inedible kitchen grease located on the premises, for the purpose of determining whether that renderer or transporter is complying with the record maintenance requirements of this article.

(Added by Stats. 1998, Ch. 394, Sec. 3. Effective January 1, 1999.)



2468

(a) Any licensed renderer who fails in any respect to keep the written records required by this article, or to set out in that written record any matter required by this article to be set out in the record, is guilty of a misdemeanor.

(b) Every licensed renderer or registered transporter who refuses, upon demand of any peace officer, to exhibit any written record required by this article, or who destroys that record within two years after making the final entry of any information required by this article, is guilty of a misdemeanor.

(c) Any violation of subdivision (a) or (b) is punishable as follows:

(1) For a first offense, by a fine of not less than five hundred dollars ($500), or by imprisonment in the county jail for not more than 30 days, or by both that fine and imprisonment.

(2) For a second offense within a period of one year, by a fine of not less than one thousand dollars ($1,000), or by imprisonment in the county jail for not more than 30 days, or by both that fine and imprisonment. In addition to any other punishment imposed pursuant to this paragraph, the court may order the defendant to stop engaging in the business as a transporter or renderer for a period not to exceed 30 days.

(3) For a third or any subsequent offense within a period of two years, by a fine of not less than two thousand dollars ($2,000), or by imprisonment in the county jail for not more than six months, or by both that fine and imprisonment. In addition to any other sentence imposed pursuant to this paragraph, the court shall order the defendant to stop engaging in the business as a transporter or renderer for a period of 30 days.

(Amended by Stats. 2012, Ch. 303, Sec. 5. Effective January 1, 2013.)



2470

It is unlawful for any person to engage in the transportation of inedible kitchen grease without being registered with the Department of Food and Agriculture and without being in possession of a valid registration certificate issued by that department.

(Added by Stats. 1998, Ch. 394, Sec. 3. Effective January 1, 1999.)



2472

It is unlawful for any person who is not a registered transporter or licensed renderer of inedible kitchen grease to transport that product from any place within this state to any place outside the borders of this state.

(Added by Stats. 1998, Ch. 394, Sec. 3. Effective January 1, 1999.)



2474

It is unlawful for any person to steal, misappropriate, contaminate, or damage inedible kitchen grease, or containers thereof.

(Added by Stats. 1998, Ch. 394, Sec. 3. Effective January 1, 1999.)



2476

No licensed renderer, registered transporter, or any other person may take possession of inedible kitchen grease from an unregistered transporter or knowingly take possession of stolen inedible kitchen grease.

(Added by Stats. 1998, Ch. 394, Sec. 3. Effective January 1, 1999.)



2478

(a) Any person who is found guilty of violating Section 2470, 2472, 2474, or 2476, or the rules and regulations promulgated under those provisions, is subject to imprisonment in a county jail for not more than one year, or a fine of not more than five thousand dollars ($5,000), or both that imprisonment and fine.

(b) If the conviction is a second or subsequent conviction of a violation described in subdivision (a), or the violation is committed with intent to defraud or mislead, the person is subject to imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or a fine of not more than fifteen thousand dollars ($15,000), or both that imprisonment and fine.

(Amended by Stats. 2012, Ch. 303, Sec. 6. Effective January 1, 2013.)









CHAPTER 2.5. Licenses Issued by California Highway Patrol

ARTICLE 1. General Provisions

2500

The provisions of this chapter shall apply to all licenses issued by the Department of the California Highway Patrol unless the particular provisions applicable to each license otherwise provide.

(Added by Stats. 1968, Ch. 1309.)



2501

The Commissioner of the California Highway Patrol may issue licenses for the operation of privately owned or operated ambulances used to respond to emergency calls, armored cars, fleet owner inspection and maintenance stations, and for the transportation of hazardous material, including the transportation of explosives. Such licenses shall be issued in accordance with the provisions of this chapter and regulations adopted by the commissioner pursuant thereto. All licenses issued by the commissioner shall expire one year from the date of issue. Licenses may be renewed upon application and payment of the renewal fees if the application for renewal is made within the 30-day period prior to the date of expiration. Persons whose licenses have expired shall immediately cease the activity requiring a license, but the commissioner shall accept applications for renewal during the 30-day period following the date of expiration if they are accompanied by the new license fee. In no case shall a license be renewed where the application is received more than 30 days after the date of expiration.

(Amended (as amended by Stats. 1982, Ch. 16) by Stats. 1982, Ch. 294, Sec. 2. Effective June 22, 1982.)



2501

The Commissioner of the California Highway Patrol may issue licenses for the operation of privately owned and operated ambulances used to respond to emergency calls, armored cars, fleet owner inspection and maintenance stations, and for the transportation of explosives. The licenses shall be issued in accordance with the provisions of this chapter and regulations adopted by the commissioner pursuant thereto. All licenses issued by the commissioner shall expire one year from the date of issue. Licenses may be renewed upon application and payment of the renewal fees if the application for renewal is made within the 30-day period prior to the date of expiration. Persons whose licenses have expired shall immediately cease the activity requiring a license, but the commissioner shall accept applications for renewal during the 30-day period following the date of expiration if they are accompanied by the new license fee. In no case shall a license be renewed where the application is received more than 30 days after the date of expiration.

This section shall become operative January 1, 1988.

(Added by Stats. 1981, Ch. 860, Sec. 6. Section operative January 1, 1988, by its own provisions. But see the prevailing version, as amended by Stats. 1982, Ch. 294.)



2502

(a) Except as otherwise provided in this section, each application for a new or renewal license shall be accompanied by a fee of ten dollars ($10) for a new license or five dollars ($5) for a renewal license. This subdivision does not apply to licenses for transportation of hazardous material or operation of ambulances.

(b) Each application for a new or renewal license for the operation of ambulances shall be accompanied by a fee not to exceed two hundred dollars ($200) for a new license or one hundred fifty dollars ($150) for a renewal license.

(c) Each application for a new or renewal license to transport hazardous material shall be accompanied by a fee of not to exceed one hundred dollars ($100) for a new license and not to exceed seventy-five dollars ($75) for a renewal license.

(d) Each application shall be made upon a form furnished by the commissioner. It shall contain information concerning the applicant s background and experience which the commissioner may prescribe, in addition to other information required by law.

(Amended by Stats. 1996, Ch. 539, Sec. 26. Effective January 1, 1997.)



2503

(a) Licenses issued by the commissioner shall not be transferable. A change in ownership or control of the licensed activity shall render the existing license null and void and a new license shall be required. A change in ownership or control includes, but is not limited to, a change in corporate status, or a stock transfer of shares possessing more than 50 percent of the voting power of the corporation. A change in ownership or control does not include the addition or deletion of partners, officers, directors, or board members comprising 50 percent or less ownership or control of the licensed activity if both of the following are complied with:

(1) The new partners, officers, directors, or board members have not committed any acts described in Section 2541.

(2) An amended license application form indicating the changes and any other information required pursuant to subdivision (d) of Section 2502 is submitted to the commissioner within 10 days of the change.

(b) In the event of a change of name, not involving a change of ownership or control, the license shall be returned to the commissioner for cancellation, and a new license application form shall be submitted. The commissioner shall cancel the returned license and issue a new license for the unexpired term without a fee.

(c) In the event of loss, destruction, or mutilation of a license issued by the commissioner, the person to whom it was issued may obtain a duplicate upon paying a fee of five dollars ($5). Any person who loses a license issued by the commissioner and who, after obtaining a duplicate, finds the original license, shall immediately surrender the original license to the commissioner.

(d) Any change of address or relocation of a licensed service shall be reported to the commissioner within 10 days.

(Amended by Stats. 1999, Ch. 1008, Sec. 3. Effective January 1, 2000.)



2504

It is unlawful to violate any regulation adopted by the commissioner pursuant to this chapter.

(Amended by Stats. 1970, Ch. 1067.)



2505

Notwithstanding Sections 2501 and 2502, for the purpose of staggering license renewals subject to this chapter, the commissioner may, during any 12-month period, issue licenses that expire 6 to 18 months from the date of issue. Subsequent renewal of these licenses shall be for a period of 12 months. Fees with respect to these licenses for more or less than one year shall be prorated accordingly.

This section applies only to licenses for the transportation of hazardous materials established on or after January 1, 1982.

(Added by Stats. 1984, Ch. 1230, Sec. 8.)






ARTICLE 2. Privately Owned and Operated Ambulances and Armored Cars

2510

(a) A person applying for a license to operate ambulances or armored cars shall provide separate identification data and reports of inspection for each vehicle as prescribed by the commissioner.

(b) No person shall operate a privately owned emergency ambulance or armored car until the California Highway Patrol has determined that the vehicle is in compliance with this code and regulations adopted by the commissioner. Ambulances licensed by the department shall be inspected by the department not less often than once annually.

(Amended by Stats. 1984, Ch. 955, Sec. 3.)



2511

Licenses for the operation of ambulances may be issued only to those persons or entities which operate ambulances designed and operated exclusively as such and which are used to respond to emergency calls.

(Added by Stats. 1968, Ch. 1309.)



2512

(a) The commissioner, after consultation with, and pursuant to the recommendations of, the Emergency Medical Service Authority and the department, shall adopt and enforce reasonable regulations as the commissioner determines are necessary for the public health and safety regarding the operation, equipment, and certification of drivers of all ambulances used for emergency services. The regulations shall not conflict with standards established by the Emergency Medical Service Authority pursuant to Section 1797.170 of the Health and Safety Code. The commissioner shall exempt, upon request of the county board of supervisors that an exemption is necessary for public health and safety, noncommercial ambulances operated within the county from the regulations adopted under this section as are specified in the board of supervisors request. The Emergency Medical Service Authority shall be notified by the county boards of supervisors of any exemptions.

(b) The department, in cooperation with the Department of the California Highway Patrol and the Emergency Medical Service Authority, may adopt and administer regulations relating to the issuance, suspension, or revocation of ambulance driver s certificates. In addition to the fee authorized in Section 2427, the department shall charge a fee of twenty-five dollars ($25) for the issuance of an original certificate and twelve dollars ($12) for the renewal of that certificate, and, in the administration thereof, to exercise the powers granted to the commissioner by this section.

(c) This section shall not preclude the adoption of more restrictive regulations by local authorities, except that inspection of ambulances pursuant to subdivision (b) of Section 2510 shall not be duplicated by local authorities. It is the intent of the Legislature that regulations adopted by the commissioner pursuant to this section shall be the minimum necessary to protect public health and safety, and shall not be so restrictive as to preclude compliance by ambulances operated in sparsely populated areas. This subdivision does not relieve the owner or driver of any ambulance from compliance with Section 21055.

(d) The Department of the California Highway Patrol after consultation with the department and the Emergency Medical Service Authority shall prepare, and make available for purchase, an ambulance driver s handbook.

(Amended by Stats. 1996, Ch. 440, Sec. 5. Effective January 1, 1997.)






ARTICLE 3.5. Inspection and Maintenance Stations

2525

For purposes of this article:

(a) Fleet owner means an owner of a fleet of three or more vehicles that are any one or more of the types specified in Section 34500 who is engaged in the transportation of persons or property and whose vehicles are registered in California.

(b) Inspection and maintenance station means a facility operated by a fleet owner to inspect and maintain his own vehicles and licensed by the commissioner pursuant to this chapter.

(Amended by Stats. 1975, Ch. 502.)



2525.2

The commissioner may adopt such regulations as are necessary to administer the provisions of this article. A fleet owner licensed by the commissioner as an inspection and maintenance station pursuant to this chapter shall comply with such regulations.

(Amended by Stats. 1975, Ch. 502.)



2525.4

(a) Fleet owners licensed as inspection and maintenance stations shall do all of the following:

(1) Conduct all installations, adjustments, inspections, and maintenance under the supervision of, and subject to the regulations of, the department, and subject to Division 12 (commencing with Section 24000).

(2) If engaged in interstate transportation, also conduct inspections and maintenance in accordance with the requirements of the United States Department of Transportation.

(3) If operating or maintaining vehicles described in subdivisions (a), (b), (d), (e), (f), or (g), of Section 34500, enroll each licensed inspection and maintenance station for inspection by the Department of the California Highway Patrol pursuant to subdivision (d) of Section 34501.12 and pay the fees required by subdivision (e) of that section.

(b) Fleet owners may not certify the adjustment of lamps or brakes or the installation, inspection, repair, or servicing of motor vehicle pollution control devices or systems, except for vehicles in the owner s fleet.

(Amended by Stats. 1992, Ch. 1243, Sec. 62. Effective September 30, 1992.)



2525.6

Each fleet owner licensed as an inspection and maintenance station may place upon a vehicle which it has inspected and maintained, or upon which it has installed or adjusted required equipment, a sticker, in a form approved by the commissioner, certifying the compliance of such vehicle with all pertinent requirements imposed upon such vehicle by this code or regulations adopted thereunder and, if applicable, by the United States Department of Transportation. Such stickers shall remain valid for a period of one year and shall not be placed on any vehicle which is not part of the fleet.

(Amended by Stats. 1975, Ch. 502.)



2525.8

The commissioner shall make and enforce regulations with respect to the issuance of stickers to be displayed upon vehicles owned or operated by a fleet owner which has complied with Section 2525.6.

(Added by Stats. 1970, Ch. 1067.)



2525.10

It is unlawful and constitutes a separate offense for any person to knowingly place or knowingly permit to be placed any sticker authorized by this article on any vehicle which does not comply with all the equipment requirements of this code or regulations adopted thereunder.

(Added by Stats. 1970, Ch. 1067.)



2525.12

The commissioner may charge a fee for the stickers furnished to fleet owner inspection and maintenance stations. The fee charged shall be established by regulation and shall not produce a total estimated revenue which, together with license fees charged pursuant to Sections 2502 and 2503, is in excess of the estimated total cost to the department of the administration of the statutes relating to fleet owner inspection and maintenance stations.

(Amended by Stats. 1975, Ch. 502.)






ARTICLE 4. Transportation of Hazardous Material

2531

In addition to taking action pursuant to Article 5 (commencing with Section 2540), the commissioner may deny, suspend, or revoke a license to transport hazardous material when it is evident that the applicant or licensee or his or her employees have repeatedly violated any provision of law to such an extent as to demonstrate that it would be unsafe and not in the public interest to permit the applicant or licensee to operate or permit the operation of any vehicle owned or controlled by him or her for the transportation of hazardous material upon the public highways.

(Amended by Stats. 1989, Ch. 161, Sec. 2.)



2532

The commissioner may adopt such regulations as are necessary to administer the provisions of this article.

(Repealed and added by Stats. 1981, Ch. 860, Sec. 11.)






ARTICLE 5. Denial, Suspension and Revocation

2540

Any license issued may be suspended or revoked by the commissioner. The commissioner may refuse to issue a license to any applicant for the reasons set forth in Section 2531 or 2541. The proceedings under this article shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the commissioner shall have all the powers granted therein.

(Amended by Stats. 1981, Ch. 860, Sec. 12.)



2541

(a) The commissioner may deny a license if the applicant or any partner, officer, or director thereof:

(1) Fails to meet the qualifications established by the department pursuant to this chapter for the issuance of the license applied for.

(2) Was previously the holder of a license issued under this chapter which license has been revoked and never reissued or which license was suspended and the terms of the suspension have not been fulfilled.

(3) Has committed any act which, if committed by any licensee, would be grounds for the suspension or revocation of a license issued pursuant to this chapter.

(4) Has committed any act involving dishonesty, fraud, or deceit whereby another is injured or whereby the applicant has benefited.

(5) Has acted in the capacity of a licensed person or firm under this chapter without having a license therefor.

(6) Has entered a plea of guilty or nolo contendere to, or been found guilty of, or been convicted of, a felony, or a crime involving moral turpitude, and the time for appeal has elapsed or the judgment of conviction has been affirmed on appeal, irrespective of an order granting probation following such conviction, suspending the imposition of sentence, or of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such person to withdraw his plea of guilty and to enter a plea of not guilty, or setting aside the plea or verdict of guilty, or dismissing the accusation or information.

(b) The commissioner may also deny a license if a corporation is the applicant and the policy or activities of the corporation are or will be directed, controlled, or managed by individuals or shareholders who are ineligible for a license, and the licensing of that corporation would likely defeat the purpose of this section.

(Amended by Stats. 1982, Ch. 16, Sec. 5.)



2542

The commissioner may suspend, revoke, or take other disciplinary action against a license as provided in this article if the licensee or any partner, officer, director, controlling shareholder, or manager thereof:

(a) Violates any section of this code which relates to his or her licensed activities.

(b) Is convicted of any felony.

(c) Is convicted of any misdemeanor involving moral turpitude.

(d) Violates any of the regulations promulgated by the commissioner pursuant to this chapter.

(e) Commits any act involving dishonesty, fraud, or deceit whereby another is injured or any act involving moral turpitude.

(f) Has misrepresented a material fact in obtaining a license.

(g) Aids or abets an unlicensed person to evade this chapter.

(h) Fails to make and keep records showing his or her transactions as a licensee, or fails to have these records available for inspection by the commissioner or his or her duly authorized representative for a period of not less than three years after completion of any transaction to which the records refer, or refuses to comply with a written request of the commissioner to make such record available for inspection.

(i) Violates or attempts to violate this chapter relating to the particular activity for which he or she is licensed.

(j) Fails to equip or maintain his or her vehicles, as required by this code or by the regulations adopted pursuant to this code.

(Amended by Stats. 1989, Ch. 161, Sec. 3.)



2543

A plea or verdict of guilty or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this article. The commissioner may order the license suspended or revoked, or may decline to issue a license, when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal, or when an order granting probation is made suspending the imposition of sentence, irrespective of a subsequent order under the provisions of Section 1203.4 of the Penal Code allowing such person to withdraw his plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information or indictment.

(Added by Stats. 1968, Ch. 1309.)



2544

The commissioner may take disciplinary action against any licensee after a hearing as provided in this chapter by any of the following:

(a) Imposing probation upon terms and conditions to be set forth by the commissioner.

(b) Suspending the license.

(c) Revoking the license.

(Added by Stats. 1968, Ch. 1309.)



2545

Upon the effective date of any order of suspension or revocation of any license governed by this chapter, the licensee shall surrender the license to the commissioner.

(Added by Stats. 1968, Ch. 1309.)



2546

The expiration or suspension of a license by operation of law or by order or decision of the commissioner or a court of law, or the voluntary surrender of a license by a licensee shall not deprive the commissioner of jurisdiction to proceed with any investigation of or action or disciplinary proceedings against such licensee, or to render a decision suspending or revoking such license.

(Added by Stats. 1968, Ch. 1309.)



2547

All accusations against licensees shall be filed within three years after the act or omission alleged as the ground for disciplinary action, except that with respect to an accusation alleging a violation of subdivision (f) of Section 2542, the accusation may be filed within two years after the discovery by the California Highway Patrol of the alleged facts constituting the fraud or misrepresentation prohibited by said section.

(Added by Stats. 1968, Ch. 1309.)



2548

When any license has been revoked or suspended following a hearing under the provisions of this chapter, any additional license issued under this chapter in the name of the licensee may be likewise revoked or suspended by the commissioner.

(Added by Stats. 1968, Ch. 1309.)



2549

After suspension of the license upon any of the grounds set forth in this article, the commissioner may reinstate the license upon proof of compliance by the applicant with all provisions of the decision as to reinstatement. After revocation of a license upon any of the grounds set forth in this article, the license shall not be reinstated or reissued within a period of one year after the effective date of revocation.

(Added by Stats. 1968, Ch. 1309.)






ARTICLE 7. Transportation of School Pupils

2570

It is the intent of the Legislature, in enacting this chapter, that the public be provided additional protection through the licensing of private schoolbus contractors transporting school pupils under contracts with school districts, and that the Department of the California Highway Patrol be authorized to inspect and license the contractors described in subdivision (a), giving special attention directed to negligent operators or repeat violators.

(Added by Stats. 1990, Ch. 1563, Sec. 3.6.)



2571

Every private schoolbus contractor who contracts with a school district for the transportation of school pupils shall be licensed in accordance with regulations adopted by the commissioner. The license fee shall be one hundred dollars ($100) for an initial license and seventy-five dollars ($75) for each annual renewal.

(Added by Stats. 1990, Ch. 1563, Sec. 3.6.)



2572

(a) The commissioner may adopt whatever regulations are necessary to administer this chapter. The regulations shall be consistent with regulations regarding schoolbuses and schoolbus drivers adopted by the commissioner pursuant to other provisions of law.

(b) In addition to any other requirements, it is unlawful for the private schoolbus contractor or the person who directs the driver to operate a vehicle transporting school pupils, when that transportation requires a license, to knowingly cause the operation of the vehicle unless the private schoolbus contractor holds a valid license for the transportation of school pupils. A violation of this subdivision shall be punished by a fine of not more than two thousand dollars ($2,000).

(Added by Stats. 1990, Ch. 1563, Sec. 3.6.)



2573

(a) The commissioner may temporarily suspend a license to transport school pupils under contract with a school district, subject to a hearing conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, when, in the commissioner s opinion, the action is necessary to prevent an imminent and substantial danger to the public health.

(b) The commissioner may, following a hearing, suspend a license to transport school pupils under contract with a school district, for a period of at least 30 days but not more than 90 days, if the holder of the license knowingly permits the transportation of school pupils by a person who does not possess the appropriate driver s license and driver s certificate.

(c) The suspensions authorized pursuant to subdivisions (a) and (b) may, at the discretion of the commissioner, be enforced for all operations of a schoolbus contractor, or for the operations of the contractor in the school district in which the alleged violations occurred, or for the operations of the contractor in the contractor s terminal in which the alleged violations occurred.

(d) The commissioner shall provide notification of a suspension hearing to those school districts whose terminals would be affected by the suspension.

(Added by Stats. 1990, Ch. 1563, Sec. 3.6.)



2574

(a) All fees collected by the Department of the California Highway Patrol pursuant to the issuance or renewal of a license for the transportation of school pupils under contract with a school district shall be deposited in the Motor Vehicle Account of the State Transportation Fund.

(b) All moneys collected from these fees shall be used for the support of the licensing program of the department upon appropriation therefor by the Legislature.

(Added by Stats. 1990, Ch. 1563, Sec. 3.6.)









CHAPTER 4. Administration and Enforcement

ARTICLE 1. Lawful Orders and Inspections

2800

(a) It is unlawful to willfully fail or refuse to comply with a lawful order, signal, or direction of a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, when that peace officer is in uniform and is performing duties pursuant to any of the provisions of this code, or to refuse to submit to a lawful inspection pursuant to this code.

(b) (1) Except as authorized pursuant to Section 24004, it is unlawful to fail or refuse to comply with a lawful out-of-service order issued by an authorized employee of the Department of the California Highway Patrol or by an authorized enforcement officer as described in subdivision (d).

(2) It is unlawful for a driver transporting hazardous materials in a commercial motor vehicle that is required to display a placard pursuant to Section 27903 to violate paragraph (1).

(3) It is unlawful for a driver of a vehicle designed to transport 16 or more passengers, including the driver, to violate paragraph (1).

(c) It is unlawful to fail or refuse to comply with a lawful out-of-service order issued by the United States Secretary of the Department of Transportation.

(d) Out-of-Service order means a declaration by an authorized enforcement officer of a federal, state, Canadian, Mexican, or local jurisdiction that a driver, a commercial motor vehicle, or a motor carrier operation is out-of-service pursuant to Section 386.72, 392.5, 392.9a, 395.13, or 396.9 of Title 49 of the Code of Federal Regulations, state law, or the North American Standard Out-of-Service Criteria.

(Amended by Stats. 2012, Ch. 670, Sec. 1. Effective January 1, 2013.)



2800.1

(a) Any person who, while operating a motor vehicle and with the intent to evade, willfully flees or otherwise attempts to elude a pursuing peace officer s motor vehicle, is guilty of a misdemeanor punishable by imprisonment in a county jail for not more than one year if all of the following conditions exist:

(1) The peace officer s motor vehicle is exhibiting at least one lighted red lamp visible from the front and the person either sees or reasonably should have seen the lamp.

(2) The peace officer s motor vehicle is sounding a siren as may be reasonably necessary.

(3) The peace officer s motor vehicle is distinctively marked.

(4) The peace officer s motor vehicle is operated by a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, and that peace officer is wearing a distinctive uniform.

(b) Any person who, while operating a motor vehicle and with the intent to evade, willfully flees or otherwise attempts to elude a pursuing peace officer s bicycle, is guilty of a misdemeanor punishable by imprisonment in a county jail for not more than one year if the following conditions exist:

(1) The peace officer s bicycle is distinctively marked.

(2) The peace officer s bicycle is operated by a peace officer, as defined in paragraph (4) of subdivision (a), and that peace officer is wearing a distinctive uniform.

(3) The peace officer gives a verbal command to stop.

(4) The peace officer sounds a horn that produces a sound of at least 115 decibels.

(5) The peace officer gives a hand signal commanding the person to stop.

(6) The person is aware or reasonably should have been aware of the verbal command, horn, and hand signal, but refuses to comply with the command to stop.

(Amended by Stats. 2005, Ch. 485, Sec. 6. Effective January 1, 2006.)



2800.2

(a) If a person flees or attempts to elude a pursuing peace officer in violation of Section 2800.1 and the pursued vehicle is driven in a willful or wanton disregard for the safety of persons or property, the person driving the vehicle, upon conviction, shall be punished by imprisonment in the state prison, or by confinement in the county jail for not less than six months nor more than one year. The court may also impose a fine of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000), or may impose both that imprisonment or confinement and fine.

(b) For purposes of this section, a willful or wanton disregard for the safety of persons or property includes, but is not limited to, driving while fleeing or attempting to elude a pursuing peace officer during which time either three or more violations that are assigned a traffic violation point count under Section 12810 occur, or damage to property occurs.

(Amended by Stats. 1998, Ch. 472, Sec. 1. Effective January 1, 1999.)



2800.3

(a) Whenever willful flight or attempt to elude a pursuing peace officer in violation of Section 2800.1 proximately causes serious bodily injury to any person, the person driving the pursued vehicle, upon conviction, shall be punished by imprisonment in the state prison for three, five, or seven years, by imprisonment in a county jail for not more than one year, or by a fine of not less than two thousand dollars ($2,000) nor more than ten thousand dollars ($10,000), or by both that fine and imprisonment.

(b) Whenever willful flight or attempt to elude a pursuing peace officer in violation of Section 2800.1 proximately causes death to a person, the person driving the pursued vehicle, upon conviction, shall be punished by imprisonment in the state prison for a term of 4, 6, or 10 years.

(c) Nothing in this section shall preclude the imposition of a greater sentence pursuant to Section 190 of the Penal Code or any other provisions of law applicable to punishment for an unlawful death.

(d) For the purposes of this section, serious bodily injury has the same meaning as defined in paragraph (4) of subdivision (f) of Section 243 of the Penal Code.

(Amended by Stats. 2005, Ch. 485, Sec. 7. Effective January 1, 2006.)



2800.4

Whenever a person willfully flees or attempts to elude a pursuing peace officer in violation of Section 2800.1, and the person operating the pursued vehicle willfully drives that vehicle on a highway in a direction opposite to that in which the traffic lawfully moves upon that highway, the person upon conviction is punishable by imprisonment for not less than six months nor more than one year in a county jail or by imprisonment in the state prison, or by a fine of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000), or by both that fine and imprisonment.

(Amended by Stats. 2012, Ch. 43, Sec. 111. Effective June 27, 2012.)



2801

It is unlawful to wilfully fail or refuse to comply with any lawful order, signal, or direction of any member of any fire department, paid, volunteer, or company operated, when wearing the badge or insignia of a fireman and when in the course of his duties he is protecting the personnel and fire department equipment.

(Enacted by Stats. 1959, Ch. 3.)



2802

(a) Any traffic officer having reason to believe that a vehicle is not safely loaded or that the height, width, length, or weight of a vehicle and load is unlawful may require the driver to stop and submit to an inspection, measurement, or weighing of the vehicle. The weighing may be done either by means of portable or stationary scales and the officer may require that the vehicle be driven to the nearest scale facility, in the event the scales are within five road miles.

(b) Selected inspection facilities and platform scales operated by the Department of the California Highway Patrol may, at the discretion of the commissioner, be open for extended hours, up to and including 24 hours every day. The primary purpose of the extended hours is to assist in the detection of overweight vehicles. These inspection facilities and platform scales shall be located near primary border route points of entry into the state and key routes within the state.

(c) An amount not to exceed one million dollars ($1,000,000) shall be available annually from the Motor Vehicle Account in the State Transportation Fund, upon appropriation by the Legislature, for the expanded operation of the scale facilities, as specified in subdivision (b). It is the intent of the Legislature that the funds made available pursuant to this subdivision shall be the only funds available for purposes of this section.

(Amended by Stats. 1993, Ch. 19, Sec. 1. Effective January 1, 1994.)



2803

(a) If the traffic officer determines that the vehicle is not safely loaded or that the height, width, length, or weight is unlawful, he may require the driver to stop in a suitable place and reload or remove such portion of the load as may be necessary to render the load safe or to reduce it to the limits permitted under this code. A suitable place is an area which allows the least obstruction to the highway and which requires the least travel on the highway by the vehicle. Determination of the suitability of an area shall be made by the traffic officer who requires the adjustment. All material so unloaded shall be cared for by the owner or operator of the vehicle at the risk of the owner or operator.

(b) If a certified weight certificate or bill of lading accompanies a vehicle which has been determined to be overweight due to the load on the vehicle, the driver shall submit the certified weight certificate or bill of lading, whichever is appropriate, to the traffic officer when the overweight load is removed in the presence of the officer. The officer may note on the certified weight certificate or bill of lading submitted by the driver the fact that a portion of the load has been removed to bring the vehicle and load within the allowable weight limit specified in this code, and the officer shall return the certificate or bill of lading to the driver.

(c) If the height, width, or length of the vehicle is unlawful, irrespective of any load thereon, or if an unladen vehicle is overweight, the traffic officer may prohibit further movement of the vehicle until a permit is obtained as provided in Section 35780.

(Amended by Stats. 1977, Ch. 506.)



2804

A member of the California Highway Patrol upon reasonable belief that any vehicle is being operated in violation of any provisions of this code or is in such unsafe condition as to endanger any person, may require the driver of the vehicle to stop and submit to an inspection of the vehicle, and its equipment, license plates, and registration card.

(Enacted by Stats. 1959, Ch. 3.)



2805

(a) For the purpose of locating stolen vehicles, (1) any member of the California Highway Patrol, or (2) a member of a city police department, a member of a county sheriff s office, or a district attorney investigator, whose primary responsibility is to conduct vehicle theft investigations, may inspect any vehicle of a type required to be registered under this code, or any identifiable vehicle component thereof, on a highway or in any public garage, repair shop, terminal, parking lot, new or used car lot, automobile dismantler s lot, vehicle shredding facility, vehicle leasing or rental lot, vehicle equipment rental yard, vehicle salvage pool, or other similar establishment, or any agricultural or construction work location where work is being actively performed, and may inspect the title or registration of vehicles, in order to establish the rightful ownership or possession of the vehicle or identifiable vehicle component.

As used in this subdivision, identifiable vehicle component means any component which can be distinguished from other similar components by a serial number or other unique distinguishing number, sign, or symbol.

(b) A member of the California Highway Patrol, a member of a city police department or county sheriff s office, or a district attorney investigator whose primary responsibility is to conduct vehicle theft investigations, may also inspect, for the purposes specified in subdivision (a), implements of husbandry, special construction equipment, forklifts, and special mobile equipment in the places described in subdivision (a) or when that vehicle is incidentally operated or transported upon a highway.

(c) Whenever possible, inspections conducted pursuant to subdivision (a) or (b) shall be conducted at a time and in a manner so as to minimize any interference with, or delay of, business operations.

(Amended by Stats. 2000, Ch. 688, Sec. 21. Effective January 1, 2001.)



2806

Any regularly employed and salaried police officer or deputy sheriff, or any reserve police officer or reserve deputy sheriff listed in Section 830.6 of the Penal Code, having reasonable cause to believe that any vehicle or combination of vehicles is not equipped as required by this code or is in any unsafe condition as to endanger any person, may require the driver to stop and submit the vehicle or combination of vehicles to an inspection and those tests as may be appropriate to determine the safety to persons and compliance with the code.

(Amended by Stats. 2003, Ch. 292, Sec. 5. Effective January 1, 2004.)



2807

(a) The California Highway Patrol shall inspect every schoolbus at least once each school year to ascertain whether its construction, design, equipment, and color comply with all provisions of law.

(b) No person shall drive any schoolbus unless there is displayed therein a certificate issued by the California Highway Patrol stating that on a certain date, which shall be within 13 months of the date of operation, an authorized employee of the California Highway Patrol inspected the bus and found that on the date of inspection the bus complied with the applicable provisions of state law relating to construction, design, equipment, and color. The Commissioner of the California Highway Patrol shall provide by rule or regulation for the issuance and display of distinctive inspection certificates.

(Amended by Stats. 1969, Ch. 580.)



2807.1

(a) The Department of the California Highway Patrol shall inspect and certify every school pupil activity bus specified in Section 546 at least once each year to ascertain whether its condition complies with all provisions of the law.

(b) No person shall drive any motor vehicle specified in subdivision (a) unless there is displayed therein a certificate issued by the Department of the California Highway Patrol stating that on a certain date, which shall be within 13 months of the date of operation, an authorized employee of the Department of the California Highway Patrol inspected such motor vehicle and found that on the date of inspection such motor vehicle complied with the applicable provisions of the state law. The Commissioner of the California Highway Patrol shall provide by rule or regulation for the issuance and display of distinctive inspection certificates.

(Amended by Stats. 1981, Ch. 813, Sec. 7.)



2807.2

The Department of the California Highway Patrol shall, by regulation, provide for a preventive maintenance inspection guide for use by operators of tour buses, motor vehicles specified in Sections 2807 and 2807.1, and vehicles described in subdivisions (a), (b), (d), (e), (f), and (g) of Section 34500. The regulations shall provide that the record of inspection shall be signed by the person making the inspection, and the record of the inspections shall be retained on file by the operator for review and inspection by the Department of the California Highway Patrol.

(Amended by Stats. 1988, Ch. 1586, Sec. 4. Operative July 1, 1989, by Sec. 14 of Ch. 1586.)



2807.3

(a) The Department of the California Highway Patrol shall inspect and certify every youth bus at least once each school year to ascertain whether its condition complies with all provisions of law.

(b) No person shall drive any youth bus unless there is displayed therein a certificate issued by the Department of the California Highway Patrol stating that on a certain date, which shall be within 13 months of the date of operation, an authorized employee of the Department of the California Highway Patrol inspected the youth bus and found that on the date of inspection the youth bus complied with the applicable provisions of state law. The Commissioner of the California Highway Patrol shall provide, by rule or regulation, for the issuance and display of distinctive inspection certificates.

(c) The Commissioner of the California Highway Patrol may determine the fee and method of collection for the annual inspection of youth buses. The fee, established by regulation, shall be sufficient to cover the cost to the department for youth bus inspections and testing of drivers pursuant to Section 12523. All fees received shall be deposited in the Motor Vehicle Account in the State Transportation Fund.

(Amended by Stats. 1982, Ch. 1273, Sec. 4.)



2808

(a) Except as provided in subdivision (b), all schoolbuses transporting pupils to or from any private school or private school activity shall be subject to the same statutes, rules, and regulations relating to construction, design, operation, equipment, and color as are now or hereafter applicable to schoolbuses transporting pupils to or from any public school or public school activity.

(b) Schoolbuses shall be exempt from such statutes, rules, and regulations relating to construction, design, safe operation, and equipment as the Commissioner of the California Highway Patrol shall determine necessary to permit such schoolbuses to continue in operation or when it appears that the results intended to be attained by such rules and regulations are being accomplished by the use of other methods. Such exemption shall be specified by rule or regulation of the commissioner. No such exemption shall be made which in the opinion of the commissioner would jeopardize the safety of the pupils so transported.

(Amended by Stats. 1977, Ch. 406.)



2809

All scales and weighing instruments used by any member of the California Highway Patrol to enforce the provisions of this code with respect to weight limitations shall be inspected and certified as to accuracy at least once in each calendar year by the Bureau of Weights and Measures of the Department of Food and Agriculture or by a county sealer of weights and measures.

(Amended by Stats. 1974, Ch. 545.)



2810

(a) A member of the California Highway Patrol may stop any vehicle transporting any timber products, livestock, poultry, farm produce, crude oil, petroleum products, or inedible kitchen grease, and inspect the bills of lading, shipping or delivery papers, or other evidence to determine whether the driver is in legal possession of the load, and, upon reasonable belief that the driver of the vehicle is not in legal possession, shall take custody of the vehicle and load and turn them over to the custody of the sheriff of the county in which the timber products, livestock, poultry, farm produce, crude oil, petroleum products, or inedible kitchen grease, or any part thereof, is apprehended.

(b) The sheriff shall receive and provide for the care and safekeeping of the apprehended timber products, livestock, poultry, farm produce, crude oil, petroleum products, or inedible kitchen grease, or any part thereof, and immediately, in cooperation with the department, proceed with an investigation and its legal disposition.

(c) Any expense incurred by the sheriff in the performance of his or her duties under this section shall be a legal charge against the county.

(Amended by Stats. 1999, Ch. 83, Sec. 187. Effective January 1, 2000.)



2810.1

(a) Any traffic officer may stop any commercial vehicle, as defined in Section 260, that is a rental vehicle and inspect the bills of lading, shipping, delivery papers, or other evidence to determine whether the driver is transporting household goods in violation of the Household Goods Carriers Act (Chapter 7 (commencing with Sec. 5101) of Division 2 of the Public Utilities Code). The officer may only stop and inspect where the officer has probable cause to believe that the vehicle is being operated in violation of that act.

(b) It is a public offense, for which an officer may issue a citation, for a driver to unlawfully transport household goods in violation of the Household Goods Carriers Act. That public offense is punishable as prescribed in Article 8 (commencing with Section 5311) of Chapter 7 of Division 2 of the Public Utilities Code. It is an infraction to refuse to submit to an inspection as authorized by subdivision (a).

(c) A copy of the citation for any offense described in subdivision (b) shall be sent by the the department that employs the traffic officer to the Director of the Consumer Services Division of the California Public Utilities Commission. A copy of a citation shall be removed from any record of the commission upon a showing that the person was not convicted of the offense or that bail was not forfeited for that offense. A person for whom a copy of a citation has been sent to the commission and is on file with the commission may request the commission for an administrative hearing on that matter.

(Added by Stats. 1997, Ch. 250, Sec. 1. Effective January 1, 1998.)



2810.2

(a) (1) A peace officer, as described in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, may stop any vehicle transporting agricultural irrigation supplies that are in plain view to inspect the bills of lading, shipping, or delivery papers, or other evidence to determine whether the driver is in legal possession of the load, if the vehicle is on a rock road or unpaved road that is located in a county that has elected to implement this section and the road is located as follows:

(A) Located under the management of the Department of Parks and Recreation, the Department of Fish and Wildlife, the Department of Forestry and Fire Protection, the State Lands Commission, a regional park district, the United States Forest Service, or the Bureau of Land Management.

(B) Located within the respective ownership of a timberland production zone, as defined in Chapter 6.7 (commencing with Section 51100) of Division 1 of Title 5 of the Government Code, either that is larger than 50,000 acres or for which the owner of more than 2,500 acres has given express written permission for a vehicle to be stopped within that zone pursuant to this section.

(2) Upon reasonable belief that the driver of the vehicle is not in legal possession, the law enforcement officer specified in paragraph (1) shall take custody of the vehicle and load and turn them over to the custody of the sheriff of the county that has elected to implement this section where the agricultural irrigation supplies are apprehended.

(b) The sheriff shall receive and provide for the care and safekeeping of the apprehended agricultural irrigation supplies that were in plain view within the boundaries of public lands under the management of the entities listed in subparagraph (A) of paragraph (1) of subdivision (a) or on a timberland production zone as specified in subparagraph (B) of paragraph (1) of subdivision (a), and immediately, in cooperation with the department, proceed with an investigation and its legal disposition.

(c) Any expense incurred by the sheriff in the performance of his or her duties under this section shall be a legal charge against the county.

(d) Except as provided in subdivision (e), a peace officer shall not cause the impoundment of a vehicle at a traffic stop made pursuant to subdivision (a) if the driver s only offense is a violation of Section 12500.

(e) During the conduct of pulling a driver over in accordance with subdivision (a), if the peace officer encounters a driver who is in violation of Section 12500, the peace officer shall make a reasonable attempt to identify the registered owner of the vehicle. If the registered owner is present, or the peace officer is able to identify the registered owner and obtain the registered owner s authorization to release the motor vehicle to a licensed driver during the vehicle stop, the vehicle shall be released to either the registered owner of the vehicle if he or she is a licensed driver or to the licensed driver authorized by the registered owner of the vehicle. If a notice to appear is issued, the name and the driver s license number of the licensed driver to whom the vehicle was released pursuant to this subdivision shall be listed on the officer s copy of the notice to appear issued to the unlicensed driver. When a vehicle cannot be released, the vehicle shall be removed pursuant to subdivision (p) of Section 22651, whether a notice to appear has been issued or not.

(f) For purposes of this section, agricultural irrigation supplies include agricultural irrigation water bladder and one-half inch diameter or greater irrigation line.

(g) This section shall be implemented only in a county where the board of supervisors adopts a resolution authorizing the enforcement of this section.

(Amended by Stats. 2013, Ch. 472, Sec. 9. Effective January 1, 2014.)



2811

Any traffic officer who observes a fence along any highway, which has been damaged as a result of a traffic accident, shall promptly report same to the owner, lessee, occupant, or person in charge of the property enclosed by the fence, or to the local headquarters of the department.

(Enacted by Stats. 1959, Ch. 3.)



2812

Whenever poisonous gas, explosives, dust, smoke, or other similar substances, or fire exist upon or so near a public highway as to create a menace to public health or safety, members of the California Highway Patrol, police departments, or sheriff s office may close any highway to traffic when necessary to protect the public from such dangers. Whenever a highway is closed, the governmental agency having control over the highway shall be immediately notified of the reason of the closing and the location.

(Enacted by Stats. 1959, Ch. 3.)



2812.5

Whenever visibility limitations pose a significant safety hazard, as determined by a member of the California Highway Patrol, that member may restrict or prohibit the use of any highway by any vehicle subject to regulation by the Department of the California Highway Patrol pursuant to Section 34500.

(Added by Stats. 1992, Ch. 119, Sec. 1. Effective January 1, 1993.)



2813

Every driver of a commercial vehicle shall stop and submit the vehicle to an inspection of the size, weight, equipment, and smoke emissions of the vehicle at any location where members of the California Highway Patrol are conducting tests and inspections of commercial vehicles and when signs are displayed requiring the stop. Every driver who fails or refuses to stop and submit the vehicle to an inspection when signs are displayed requiring that stop is guilty of a misdemeanor.

(Amended by Stats. 1981, Ch. 675, Sec. 1.)



2813.5

(a) The commissioner shall have exclusive authority in the issuance of stickers as evidence that commercial vehicles have been inspected pursuant to Section 2813 and have been found to be in compliance with minimum safety standards established by the department. The commissioner may make and enforce regulations with respect to the issuance and display of the stickers upon commercial vehicles.

(b) It is unlawful for any unauthorized person, company, corporation, or public or private entity to possess, issue, or display upon a vehicle an unauthorized commercial vehicle safety inspection sticker or a sticker that is either a facsimile of, or is substantially similar to, that issued by the commissioner.

(c) Any violation of subdivision (b) is a misdemeanor.

(Amended by Stats. 2004, Ch. 183, Sec. 345. Effective January 1, 2005.)



2814

Every driver of a passenger vehicle shall stop and submit the vehicle to an inspection of the mechanical condition and equipment of the vehicle at any location where members of the California Highway Patrol are conducting tests and inspections of passenger vehicles and when signs are displayed requiring such stop.

The Commissioner of the California Highway Patrol may make and enforce regulations with respect to the issuance of stickers or other devices to be displayed upon passenger vehicles as evidence that the vehicles have been inspected and have been found to be in safe mechanical condition and equipped as required by this code and equipped with certified motor vehicle pollution control devices as required by Part 5 (commencing with Section 43000) of Division 26 of the Health and Safety Code which are correctly installed and in operating condition. Any sticker so issued shall be placed on the windshield within a seven-inch square as provided in Section 26708.

If, upon such inspection of a passenger vehicle, it is found to be in unsafe mechanical condition or not equipped as required by this code and the provisions of Part 5 (commencing with Section 43000) of Division 26 of the Health and Safety Code, the provisions of Article 2 (commencing with Section 40150) of Chapter 1 of Division 17 of this code shall apply.

The provisions of this section relating to motor vehicle pollution control devices apply to vehicles of the United States or its agencies, to the extent authorized by federal law.

(Amended by Stats. 1975, Ch. 957.)



2814.1

(a) A board of supervisors of a county may, by ordinance, establish, on highways under its jurisdiction, a vehicle inspection checkpoint program to check for violations of Sections 27153 and 27153.5. The program shall be conducted by the local agency or department with the primary responsibility for traffic law enforcement.

(b) A driver of a motor vehicle shall stop and submit to an inspection conducted under subdivision (a) when signs and displays are posted requiring that stop.

(c) A county that elects to conduct the program described under subdivision (a) may fund that program through fine proceeds deposited with the county under Section 1463.15 of the Penal Code.

(d) State and local law enforcement agencies shall not conduct motorcycle only checkpoints.

(Amended by Stats. 2012, Ch. 89, Sec. 2. Effective January 1, 2013.)



2814.2

(a) A driver of a motor vehicle shall stop and submit to a sobriety checkpoint inspection conducted by a law enforcement agency when signs and displays are posted requiring that stop.

(b) Notwithstanding Section 14602.6 or 14607.6, a peace officer or any other authorized person shall not cause the impoundment of a vehicle at a sobriety checkpoint if the driver s only offense is a violation of Section 12500.

(c) During the conduct of a sobriety checkpoint, if the law enforcement officer encounters a driver who is in violation of Section 12500, the law enforcement officer shall make a reasonable attempt to identify the registered owner of the vehicle. If the registered owner is present, or the officer is able to identify the registered owner and obtain the registered owner s authorization to release the motor vehicle to a licensed driver by the end of the checkpoint, the vehicle shall be released to either the registered owner of the vehicle if he or she is a licensed driver or to the licensed driver authorized by the registered owner of the vehicle. If a notice to appear is issued, the name and driver s license number of the licensed driver to whom the vehicle was released pursuant to this subdivision shall be listed on the officer s copy of the notice to appear issued to the unlicensed driver. When a vehicle cannot be released, the vehicle shall be removed pursuant to subdivision (p) of Section 22651, whether a notice to appear has been issued or not.

(Added by Stats. 2011, Ch. 653, Sec. 2. Effective January 1, 2012.)



2815

Any person who shall disregard any traffic signal or direction given by a nonstudent school crossing guard, appointed pursuant to Section 21100, or authorized by any city police department, any board of supervisors of a county, or the Department of the California Highway Patrol, when the guard is wearing the official insignia of such a school crossing guard, and when in the course of the guard s duties the guard is protecting any person in crossing a street or highway in the vicinity of a school or while returning thereafter to a place of safety, shall be guilty of an infraction and subject to the penalties provided in Section 42001.1.

(Amended by Stats. 1984, Ch. 69, Sec. 1. Effective April 5, 1984.)



2816

It is unlawful to load or discharge children onto or from a youth bus upon a highway at any location where the children must cross the highway upon which the youth bus is stopped, unless traffic is controlled by a traffic officer or an official traffic control signal.

(Added by Stats. 1982, Ch. 383, Sec. 4. Effective July 4, 1982. Operative on date (not sooner than October 1, 1982, or later than January 1, 1983) prescribed by Sec. 13 of Ch. 383.)



2817

Any person who disregards any traffic signal or direction given by a peace officer authorized pursuant to subdivision (d) of Section 70 of the Penal Code to escort funeral processions, if the peace officer is in a peace officer s uniform, and is in the process of escorting a funeral procession, shall be guilty of an infraction and subject to the penalties provided in subdivision (a) of Section 42001.

(Added by Stats. 1984, Ch. 1108, Sec. 1.)



2818

It is unlawful to traverse an electronic beacon pattern, a flare pattern, cone pattern, or combination of electronic beacon, flare, or cone patterns, provided for the regulation of traffic, or provided in a situation where public safety personnel are engaged in traffic control or emergency scene management.

(Amended by Stats. 2008, Ch. 120, Sec. 1. Effective January 1, 2009.)









CHAPTER 5. California Traffic Safety Program

ARTICLE 1. Traffic Safety

2900

There is in this state, the California Traffic Safety Program, which consists of a comprehensive plan in conformity with the laws of this state to reduce traffic accidents and deaths, injuries, and property damage resulting from accidents. The program shall include, but not be limited to, provisions to improve driver performance, including, but not limited to, driver education, driver testing to determine proficiency to operate motor vehicles, and driver examinations and driver licensing, and provisions to improve bicyclist and pedestrian education and performance. In addition, the program shall include, but not be limited to, provisions for an effective record system of accidents, including injuries and deaths resulting from accidents; accident investigations to determine the probable causes of accidents, injuries, and deaths; vehicle registration, operation, and inspection; highway design and maintenance including lighting, markings, and surface treatment; traffic control; vehicle codes and laws; surveillance of traffic for detection and correction of high or potentially high accident locations; and emergency services.

(Amended by Stats. 2000, Ch. 181, Sec. 1. Effective January 1, 2001.)



2901

The Governor may appoint a highway safety representative who shall serve in the Transportation Agency and who shall, in consultation with the Governor and Secretary of Transportation, prepare the California Traffic Safety Program. The Governor is responsible for the administration of the program, and has final approval of all phases of the program, and may take all action necessary to secure the full benefits available to the program under the Federal Highway Safety Act of 1966, and any amendments thereto. The highway safety representative serves at the pleasure of the secretary.

(Amended by Stats. 2013, Ch. 352, Sec. 522. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



2902

To the maximum extent permitted by federal law and regulations and the laws of this state, the Governor may delegate to the Secretary of Transportation and the highway safety representative the authority necessary to administer the program, and the secretary and the representative may exercise this authority once delegated.

(Amended by Stats. 2013, Ch. 352, Sec. 523. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



2903

The Governor may establish an Advisory Committee on the California Traffic Safety Program which shall consist of various officials of state and local government and other persons who are interested in the establishment of a comprehensive program of traffic safety in this state including, but not limited to, representatives of agriculture, railroads, the Institute of Transportation and Traffic Engineering of the University of California, the motor vehicle manufacturing industry, the automobile aftermarket equipment servicing and manufacturing industry, automobile dealers, the trucking industry, labor, motor vehicle user organizations, and traffic safety organizations.

(Added by Stats. 1967, Ch. 1492.)



2904

The California Traffic Safety Program shall include a local traffic safety program designed to encourage the political subdivisions of this state to establish traffic safety programs consistent with the objectives of the California Traffic Safety Program.

(Added by Stats. 1967, Ch. 1492.)



2905

On or before the fifth legislative day of the 1968 legislative session and each year thereafter, the Governor shall submit a report to the Legislature through such interim committee or committees as may be designated by legislative resolution. Such report shall include a detailed presentation of the California Traffic Safety Program, a statement concerning the progress made in implementing the program and recommendations concerning possible legislative action deemed necessary or desirable to implement the program.

(Added by Stats. 1967, Ch. 1492.)



2906

The California Traffic Safety Program Fund is hereby created in the State Treasury to consist of the funds referred to in Section 2907.

(Added by Stats. 1967, Ch. 1492.)



2907

Any funds which are appropriated by Congress for the purposes of carrying out Section 402 of Title 23, United States Code (P.L. 89-564; 80 Stats. 731) and which are apportioned to this state by the Secretary of Commerce pursuant to Section 402 of Title 23, United States Code (P.L. 89-564; 80 Stats. 731) are continuously appropriated for the purposes and uses of the California Traffic Safety Program.

(Added by Stats. 1967, Ch. 1492.)



2908

The Governor shall apportion any funds contained in the California Traffic Safety Program Fund among the various state agencies and local political subdivisions as shall effectuate the purposes of the program, and, in accordance with any federal formula for apportionment or other federal requirements as contained in federal enactments, regulations, or standards promulgated by the Secretary of Commerce.

(Added by Stats. 1967, Ch. 1492.)



2909

Any local political subdivision of this state, including, but not limited to, a city, a county, a city and county, a district, or a special district, is authorized to participate in a local traffic safety program within its jurisdiction if such local program is approved by the Governor; provided, however, that any local political subdivision may participate in a traffic safety program other than that promulgated pursuant to the federal Highway Safety Act of 1966.

(Added by Stats. 1967, Ch. 1492.)



2910

Such local political subdivision may use, in implementing its local traffic safety program, any funds which are apportioned to it from the California Traffic Safety Program Fund by the Governor pursuant to Section 2908.

(Added by Stats. 1967, Ch. 1492.)



2911

All traffic safety programs that receive state funds and that include public awareness campaigns involving emergency vehicle operations shall include in the public awareness campaign, information on the risks to public safety of peace officer motor vehicle pursuits, and the penalties that may result from evading a peace officer.

(Added by Stats. 2005, Ch. 485, Sec. 8. Effective January 1, 2006.)






ARTICLE 2. Motorcycle Safety

2930

(a) Commissioner means the Commissioner of the California Highway Patrol.

(b) Fund means the California Motorcyclist Safety Fund.

(c) Program means the motorcyclist safety program established in this article.

(Added by Stats. 1985, Ch. 547, Sec. 2.)



2931

A motorcyclist safety program is hereby established in the Department of the California Highway Patrol, to be administered by the commissioner.

(Added by Stats. 1985, Ch. 547, Sec. 2.)



2932

The commissioner may, through contracts with other public agencies or with private entities, do all of the following:

(a) Provide financial or other support to projects aimed at enhancing motorcycle operation and safety, including, but not limited to, motorcyclist safety training programs. The motorcyclist safety training programs shall comply with criteria which the commissioner, in consultation with other state agencies and national motorcycle safety organizations, may adopt to provide validated motorcyclist safety training programs in the state.

(b) Sponsor and coordinate efforts aimed at increasing motorists awareness of motorcyclists.

(c) Sponsor research into effective communication techniques to reach all highway users on matters of motorcyclist safety.

(d) Establish an advisory committee of persons from other state and local agencies with an interest in motorcycle safety; persons from the motorcycle industry; motorcycle safety organizations; motorcycle enthusiast organizations; and others with an interest in motorcycle safety, to assist in the establishment of a comprehensive program of motorcycle safety.

(e) Adopt standards for course content, contact hours, curriculum, instructor training and testing, and instructional quality control, and setting forth a maximum amount for course fees for the novice rider training course specified in subdivisions (g) and (i) of Section 12804.9.

(f) (1) Adopt standards for course content, contact hours, curriculum, instructor training and testing, and instructional quality control, for a premier motorcyclist safety training program. Motorcycle safety training courses offered under a premier motorcyclist safety training program shall meet all of the following requirements:

(A) Provide a core curriculum approved for the novice rider training course specified in subdivision (e).

(B) Additional course requirements established by the commissioner.

(2) On and after January 1, 2008, the commissioner shall not impose a maximum amount for course fees for courses provided under the premier motorcyclist safety training program.

(3) All administrative costs of a premier motorcyclist safety training program shall be paid for by the provider, and none of the costs shall be paid for by the state.

(Amended by Stats. 2006, Ch. 711, Sec. 2. Effective January 1, 2007.)



2933

The commissioner shall not directly manage or provide program services. Any program service financed under this article shall be provided under contractual arrangements or grant funding. All public agencies assisting or providing program services under this article shall be fully reimbursed for their costs by the commissioner. The commissioner shall monitor and evaluate any contracts or grants executed pursuant to this article to ensure that the provisions of the contracts or grants are adhered to by the recipients.

(Added by Stats. 1985, Ch. 547, Sec. 2.)



2934

(a) The California Motorcyclist Safety Fund is hereby created in the State Treasury. The money in the fund is available, when appropriated by the Legislature, to fund programs established pursuant to this article and to defray related costs incurred. Moneys in the fund are and shall be held as trust funds for the exclusive trust purposes specified in this article.

(b) The commissioner shall not in any way encumber moneys in the fund beyond that amount which is actually available in the fund at the time of encumbrance, and shall not in any manner pledge or encumber future revenues to accrue to the fund from any source.

(Added by Stats. 1985, Ch. 547, Sec. 2.)



2935

The Department of Motor Vehicles shall, in addition to other fees, collect a fee of two dollars ($2) upon initial registration and renewal of registration of every motorcycle subject to registration fees. These additional fees shall be deposited in the fund.

(Added by Stats. 1985, Ch. 547, Sec. 2.)









CHAPTER 6. New Motor Vehicle Board

ARTICLE 1. Organization of Board

3000

There is in the Department of Motor Vehicles a New Motor Vehicle Board, which consists of nine members.

(Amended by Stats. 1973, Ch. 996.)



3001

(a) Four of the appointive members of the board shall be new motor vehicle dealers as defined in Section 426 who have engaged for a period of not less than five years preceding their appointment in activities regulated by Article 1 (commencing with Section 11700) of Chapter 4 of Division 5. These members shall be appointed by the Governor.

(b) Each of the five remaining appointive members shall be a public member who is not a licentiate under Article 1 (commencing with Section 11700) or 2 (commencing with Section 11800) of Chapter 4 of Division 5 or an employee of such licentiate at the time of appointment and one of these five appointive members shall have been admitted to practice law in the state for at least 10 years immediately preceding his or her appointment. One public member shall be appointed by the Senate Committee on Rules, one by the Speaker of the Assembly, and three by the Governor.

(c) Each member shall be of good moral character.

(d) This section does not apply to a dealer who deals exclusively in motorcycles or recreational vehicles, as defined in subdivision (a) of Section 18010 of the Health and Safety Code.

(Amended by Stats. 2003, Ch. 703, Sec. 3. Effective January 1, 2004.)



3002

The appointments of the appointive members shall be made effective as of the effective date of this article.

(Added by Stats. 1967, Ch. 1397.)



3003

(a) Each appointive member of the board shall be appointed for a term of four years and shall hold office until the appointment and qualification of his or her successor or until one year has elapsed since the expiration of the time for which he or she was appointed, whichever occurs first.

(b) The terms of the members of the board first appointed shall expire as follows: one public member and one new motor vehicle dealer member, January 15, 1969; two public members and one new motor vehicle dealer member, January 15, 1970; two public members and two new motor vehicle dealer members, January 15, 1971. The terms shall thereupon expire in the same relative order.

(c) Vacancies occurring shall be filled by appointment for the unexpired term.

This section does not apply to a dealer who deals exclusively in motorcycles or recreational vehicles, as defined in subdivision (a) of Section 18010 of the Health and Safety Code.

(Amended by Stats. 2003, Ch. 703, Sec. 4. Effective January 1, 2004.)



3004

Members of the board shall take an oath of office as provided in the Constitution and the Government Code.

(Added by Stats. 1967, Ch. 1397.)



3005

The appointing authority has the power to remove from office at any time, any member of the board appointed by such appointing authority for continued neglect of duties required by law, or for incompetence, or unprofessional or dishonorable conduct. Nothing in this section shall be construed as a limitation or restriction on the power of the appointing authority, conferred by any other provision of law, to remove any member of the board.

(Added by Stats. 1967, Ch. 1397.)



3006

The board shall organize and elect a president from among its members for a term of one year at the first meeting of each year. The newly elected president shall assume his or her duties at the conclusion of the meeting at which he or she was elected. Reelection to office during membership is unrestricted.

(Amended by Stats. 2013, Ch. 512, Sec. 2. Effective January 1, 2014.)



3007

The board shall meet at least twice during each calendar year.

Special meetings may be called at any time by the president or by any five members of the board upon notice for such time and in such manner as the board may provide.

(Added by Stats. 1967, Ch. 1397.)



3008

(a) All meetings of the board shall be open and public, and all persons shall be permitted to attend any meeting of the board, except that the board may hold executive sessions to deliberate on the decision to be reached upon the evidence introduced in a proceeding conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) At all meetings of the board, open or executive, involving an appeal from a decision of the Director of Motor Vehicles, the director or his or her authorized representative may attend, present the position of the department, and then shall absent himself or herself from any executive session at the request of any member of the board.

(c) Within the limitations of its powers and authority, and in the event of disagreement between the board and the director regarding the decision to be reached, the decision of the board shall be final.

(Amended by Stats. 2013, Ch. 512, Sec. 3. Effective January 1, 2014.)



3010

Five members of the board shall constitute a quorum for the transaction of business, for the performance of any duty or the exercise of any power or authority of the board, except that three members of the board, who are not new motor vehicle dealers, shall constitute a quorum for the purposes of Article 4 (commencing with Section 3060) and the consideration of a petition pursuant to subdivision (c) of Section 3050 that involves a dispute between a franchisee and franchisor.

(Amended by Stats. 2000, Ch. 637, Sec. 1. Effective January 1, 2001.)



3011

A vacancy on the board shall not impair the power of the remaining members to perform all duties and exercise all powers of the board, providing the members remaining constitute a quorum.

(Added by Stats. 1967, Ch. 1397.)



3012

Each member of the board shall receive a per diem of one hundred dollars ($100) for each day actually spent in the discharge of official duties, and he or she shall be reimbursed for traveling and other expenses necessarily incurred in the performance of his or her duties. The per diem and reimbursement shall be wholly defrayed from funds that shall be provided in the annual budget of the department.

(Amended by Stats. 2013, Ch. 512, Sec. 4. Effective January 1, 2014.)



3013

The board shall adopt a seal and such other device as the members may desire thereon, by which they shall authenticate all papers and documents under their control.

Copies of all records and papers in the board s office shall be received in evidence in all cases when certified under the hand and seal of the board, equally and with like effect as the originals.

(Added by Stats. 1967, Ch. 1397.)



3014

The board may appoint an executive director, who shall be exempt from civil service requirements, and who shall devote as much time as may be necessary to discharge the functions of the board as herein provided. The department shall provide the board with the necessary personnel, office space, equipment, supplies, and services that, in the opinion of the board, may be necessary to administer this chapter. However, the board may contract with the department or another state agency for office space, equipment, supplies, and services, as determined by the board to be appropriate, for the administration of this chapter.

(Amended by Stats. 2003, Ch. 451, Sec. 5. Effective January 1, 2004.)



3015

In addition to the office of the executive director in Sacramento, the department shall, as the need therefor occurs, secure adequate rooms for the meetings of the board in Los Angeles, San Francisco, Sacramento, or other locations in the state as may be required in the discretion of the board, to administer this chapter.

(Amended by Stats. 2003, Ch. 451, Sec. 6. Effective January 1, 2004.)



3016

(a) New motor vehicle dealers and other licensees under the jurisdiction of the board shall be charged fees sufficient to fully fund the activities of the board other than those conducted pursuant to Section 472.5 of the Business and Professions Code. The board may recover the direct cost of the activities required by Section 472.5 of the Business and Professions Code by charging the Department of Consumer Affairs a fee which shall be paid by the Department of Consumer Affairs with funds appropriated from the Certification Account in the Consumer Affairs Fund. All fees shall be deposited, and held separate from other moneys, in the Motor Vehicle Account in the State Transportation Fund, and shall not be transferred to the State Highway Account pursuant to Section 42273.

(b) The fees shall be available, when appropriated, exclusively to fund the activities of the board. If, at the conclusion of any fiscal year, the amount of fees collected exceeds the amount of expenditures for this purpose during the fiscal year, the surplus shall be carried over into the succeeding fiscal year.

(Amended by Stats. 1997, Ch. 17, Sec. 143. Effective January 1, 1998.)






ARTICLE 2. Powers and Duties of Board

3050

The board shall do all of the following:

(a) Adopt rules and regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code governing those matters that are specifically committed to its jurisdiction.

(b) Hear and determine, within the limitations and in accordance with the procedure provided, an appeal presented by an applicant for, or holder of, a license as a new motor vehicle dealer, manufacturer, manufacturer branch, distributor, distributor branch, or representative when the applicant or licensee submits an appeal provided for in this chapter from a decision arising out of the department.

(c) Consider any matter concerning the activities or practices of any person applying for or holding a license as a new motor vehicle dealer, manufacturer, manufacturer branch, distributor, distributor branch, or representative pursuant to Chapter 4 (commencing with Section 11700) of Division 5 submitted by any person. A member of the board who is a new motor vehicle dealer may not participate in, hear, comment, advise other members upon, or decide any matter considered by the board pursuant to this subdivision that involves a dispute between a franchisee and franchisor. After that consideration, the board may do any one or any combination of the following:

(1) Direct the department to conduct investigation of matters that the board deems reasonable, and make a written report on the results of the investigation to the board within the time specified by the board.

(2) Undertake to mediate, arbitrate, or otherwise resolve any honest difference of opinion or viewpoint existing between any member of the public and any new motor vehicle dealer, manufacturer, manufacturer branch, distributor, distributor branch, or representative.

(3) Order the department to exercise any and all authority or power that the department may have with respect to the issuance, renewal, refusal to renew, suspension, or revocation of the license of any new motor vehicle dealer, manufacturer, manufacturer branch, distributor, distributor branch, or representative as that license is required under Chapter 4 (commencing with Section 11700) of Division 5.

(d) Hear and decide, within the limitations and in accordance with the procedure provided, a protest presented by a franchisee pursuant to Section 3060, 3062, 3064, 3065, 3065.1, 3070, 3072, 3074, 3075, or 3076. A member of the board who is a new motor vehicle dealer may not participate in, hear, comment, advise other members upon, or decide, any matter involving a protest filed pursuant to Article 4 (commencing with Section 3060), unless all parties to the protest stipulate otherwise.

(e) Notwithstanding subdivisions (c) and (d), the courts have jurisdiction over all common law and statutory claims originally cognizable in the courts. For those claims, a party may initiate an action directly in any court of competent jurisdiction.

(Amended by Stats. 2013, Ch. 512, Sec. 5. Effective January 1, 2014.)



3050.1

(a) In a proceeding, hearing, or in the discharge of duties imposed under this chapter, the board, its executive director, or an administrative law judge designated by the board may administer oaths, take depositions, certify to official acts, and issue subpoenas to compel attendance of witnesses and the production of books, records, papers, and other documents in any part of the state.

(b) For purposes of discovery, the board or its executive director may, if deemed appropriate and proper under the circumstances, authorize the parties to engage in the civil action discovery procedures in Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure, excepting the provisions of Chapter 13 (commencing with Section 2030.010) of that title. Discovery shall be completed no later than 15 days prior to the commencement of the proceeding or hearing before the board. This subdivision shall apply only to those proceedings or hearings involving a petition or protest filed pursuant to subdivision (c) or (d) of Section 3050. The board, its executive director, or an administrative law judge designated by the board may issue subpoenas to compel attendance at depositions of persons having knowledge of the acts, omissions, or events that are the basis for the proceedings, as well as the production of books, records, papers, and other documents.

(Amended by Stats. 2004, Ch. 182, Sec. 59. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)



3050.2

(a) Obedience to subpoenas issued to compel attendance of witnesses, or the production of books, records, papers, and other documents at the proceeding or hearing, may be enforced by application to the superior court as set forth in Article 2 (commencing with Section 11180) of Chapter 2 of Part 1 of Division 3 of Title 2 of the Government Code.

(b) Compliance with discovery procedures authorized pursuant to subdivision (b) of Section 3050.1 may be enforced by application to the executive director of the board. The executive director may, at the direction of the board, upon a showing of failure to comply with authorized discovery without substantial justification for that failure, dismiss the protest or petition or suspend the proceedings pending compliance. The executive director may, at the direction of the board, upon a failure to comply with authorized discovery without substantial justification for that failure, require payment of costs incurred by the board, as well as attorney s fees and costs of the party who successfully makes or opposes a motion to compel enforcement of discovery. Nothing in this section precludes the executive director from making application to the superior court to enforce obedience to subpoenas or compliance with other discovery procedures authorized pursuant to subdivision (b) of Section 3050.1.

(Amended by Stats. 2003, Ch. 451, Sec. 8. Effective January 1, 2004.)



3050.3

A witness, other than an officer or employee of the state or of a political subdivision of the state, who appears by order of the board or its executive director, shall receive for his or her attendance the same fees and the same mileage allowed by law to witnesses in civil cases. The amount shall be paid by the party at whose request the witness is subpoenaed. The mileage and fees, if any, of a witness subpoenaed by the board or its executive director, but not at the request of a party, shall be paid from the funds provided for the use of the board in the same manner that other expenses of the board are paid.

(Amended by Stats. 2003, Ch. 451, Sec. 9. Effective January 1, 2004.)



3050.4

In a protest or petition before the board, the board, its executive director, or an administrative law judge designated by the board or its executive director, may order a mandatory settlement conference. The failure of a party to appear, to be prepared, or to have authority to settle the matter may result in one or more of the following:

(a) The board, its executive director, or an administrative law judge designated by the board or its executive director, may suspend all proceedings before the board in the matter until compliance.

(b) The board, its executive director, or an administrative law judge designated by the board or its executive director, may dismiss the proceedings or any part thereof before the board with or without prejudice.

(c) The board, its executive director, or an administrative law judge designated by the board or its executive director, may require all the board s costs to be paid by the party at fault.

(d) The board, its executive director, or an administrative law judge designated by the board or its executive director, may deem that the party at fault has abandoned the matter.

(Amended by Stats. 2003, Ch. 451, Sec. 10. Effective January 1, 2004.)



3050.5

Pursuant to Section 3016, the board shall establish a fee for the initial filing by any party in regard to any appeal, protest, or petition filed pursuant to this chapter.

(Amended by Stats. 1985, Ch. 1201, Sec. 3. Effective September 29, 1985.)



3050.6

The board or its executive director may, in the event of a granting of a continuance of a scheduled matter, assess costs of the board upon the party receiving the continuance.

(Amended by Stats. 2003, Ch. 451, Sec. 11. Effective January 1, 2004.)



3050.7

(a) The board may adopt stipulated decisions and orders, without a hearing pursuant to Section 3066, to resolve one or more issues raised by a protest or petition filed with the board. Whenever the parties to a protest or petition submit a proposed stipulated decision and order of the board, a copy of the proposed stipulated decision and order shall be transmitted by the executive director of the board to each member of the board. The proposed stipulated decision and order shall be deemed to be adopted by the board unless a member of the board notifies the executive director of the board of an objection thereto within 10 days after that board member has received a copy of the proposed stipulated decision and order.

(b) If the board adopts a stipulated decision and order to resolve a protest filed pursuant to Section 3060 or 3070 in which the parties stipulate that good cause exists for the termination of the franchise of the protestant, and the order provides for a conditional or unconditional termination of the franchise of the protestant, paragraph (2) of subdivision (a) of Section 3060 and paragraph (2) of subdivision (a) of Section 3070, which require a hearing to determine whether good cause exists for termination of the franchise, is inapplicable to the proceedings. If the stipulated decision and order provides for an unconditional termination of the franchise, the franchise may be terminated without further proceedings by the board. If the stipulated decision and order provides for the termination of the franchise, conditioned upon the failure of a party to comply with specified conditions, the franchise may be terminated upon a determination, according to the terms of the stipulated decision and order, that the conditions have not been met. If the stipulated decision and order provides for the termination of the franchise conditioned upon the occurrence of specified conditions, the franchise may be terminated upon a determination, according to the terms of the stipulated decision and order, that the stipulated conditions have occurred.

(Amended by Stats. 2013, Ch. 512, Sec. 6. Effective January 1, 2014.)



3051

This chapter does not apply to any person licensed as a transporter under Article 1 (commencing with Section 11700) or as a salesperson under Article 2 (commencing with Section 11800) of Chapter 4 of Division 5, or to any licensee who is not a new motor vehicle dealer, motor vehicle manufacturer, manufacturer branch, new motor vehicle distributor, distributor branch, or representative. This chapter does not apply to transactions involving mobilehomes, as defined in Section 18008 of the Health and Safety Code, recreational vehicles, as defined in subdivision (b) of Section 18010 of the Health and Safety Code, truck campers, commercial coaches, as defined in Section 18001.8 of the Health and Safety Code, or off-highway motor vehicles subject to identification, as defined in Section 38012, except off-highway motorcycles, as defined in Section 436, and all-terrain vehicles, as defined in Section 111. Except as otherwise provided in this chapter, this chapter applies to a new motor vehicle dealer, a dealer of new recreational vehicles, as defined in subdivision (a) of Section 18010 of the Health and Safety Code, except a dealer who deals exclusively in truck campers, a vehicle manufacturer as defined in Section 672, a manufacturer branch as defined in Section 389, a distributor as defined in Section 296, a distributor branch as defined in Section 297, a representative as defined in Section 512, or an applicant therefor.

(Amended by Stats. 2003, Ch. 703, Sec. 5. Effective January 1, 2004.)






ARTICLE 3. Appeals From Decisions of the Department

3052

(a) On or before the 10th day after the last day on which reconsideration of a final decision of the department can be ordered, the applicant or licensee may file an appeal with the executive director of the board. The appeal shall be in writing and shall state the grounds therefor. A copy of the appeal shall be mailed by the appellant to the department, and the department shall thereafter be considered as a party to the appeal. The right to appeal is not affected by failure to seek reconsideration before the department.

(b) An appeal is considered to be filed on the date it is received in the office of the executive director of the board, except that an appeal mailed to the executive director by means of registered mail is considered to be filed with the executive director on the postmark date.

(c) The appeal shall be accompanied by evidence that the appellant has requested the administrative record of the department and advanced the cost of preparation of that record. The complete administrative record includes the pleadings, all notices and orders issued by the department, any proposed decision by an administrative law judge, the exhibits admitted or rejected, the written evidence, and any other papers in the case. All parts of the administrative record requested by the appellant may be filed with the appeal together with the appellant s points and authorities. If the board orders the filing of additional parts of the administrative record, the board may order prior payment by the appellant of the cost of providing those additional parts.

(d) Except as provided in subdivisions (e) and (f), a decision of the department may not become effective during the period in which an appeal may be filed, and the filing of an appeal shall stay the decision of the department until a final order is made by the board.

(e) When a decision has ordered revocation of a dealer s license, the department may, on or before the last day upon which an appeal may be filed with the board, petition the board to order the decision of the department into effect.

(f) With respect to the department s petition filed pursuant to subdivision (e), the department shall have the burden of proof. The board shall act upon the petition within 14 days or prior to the effective date of the department s decision, whichever is later. The board may order oral argument on the petition before the board.

(Amended by Stats. 2013, Ch. 512, Sec. 7. Effective January 1, 2014.)



3053

The board shall determine the appeal upon the administrative record of the department, any evidence adduced at any hearing of the board, and upon any briefs filed by the parties. If any party to the appeal requests the right to appear before the board, the board shall set a time and place for such hearing, the production of any relevant evidence and argument.

(Added by Stats. 1967, Ch. 1397.)



3054

The board shall have the power to reverse or amend the decision of the department if it determines that any of the following exist:

(a) The department has proceeded without or in excess of its jurisdiction.

(b) The department has proceeded in a manner contrary to the law.

(c) The decision is not supported by the findings.

(d) The findings are not supported by the weight of the evidence in the light of the whole record reviewed in its entirety, including any and all relevant evidence adduced at any hearing of the board.

(e) There is relevant evidence, which in the exercise of reasonable diligence, could not have been produced or which was improperly excluded at the hearing.

(f) The determination or penalty, as provided in the decision of the department is not commensurate with the findings.

(Amended by Stats. 1970, Ch. 819.)



3055

The board shall also have the power to amend, modify, or reverse the penalty imposed by the department.

(Added by Stats. 1967, Ch. 1397.)



3056

When the order reverses the decision of the department, the board may direct the department to reconsider the matter in the light of its order and may direct the department to take any further action as is specially enjoined upon it by law. In all cases the board shall enter its order within 60 days after the filing of the appeal, except in the case of unavoidable delay in supplying the administrative record, in which event the board shall make its final order within 60 days after receipt of the record.

(Amended by Stats. 2013, Ch. 512, Sec. 8. Effective January 1, 2014.)



3057

The board shall fix an effective date for its orders not more than 30 days from the day the order is served upon the parties or remand the case to the department for fixing an effective date. A final order of the board shall be in writing and copies of the order shall be delivered to the parties personally or sent to them by registered mail. The order shall be final upon its delivery or mailing and no reconsideration or rehearing by the board shall be permitted.

(Amended by Stats. 2013, Ch. 512, Sec. 9. Effective January 1, 2014.)



3058

Either party may seek judicial review of final orders of the board. Time for filing an action for such review shall not be more than 30 days from the date on which the final order of the board is delivered to the parties personally or is sent them by registered mail.

(Added by Stats. 1967, Ch. 1397.)






ARTICLE 4. Hearings on Franchise Modification, Replacement, Termination, Refusal to Continue, Delivery and Preparation Obligations, and Warranty Reimbursement

3060

(a) Notwithstanding Section 20999.1 of the Business and Professions Code or the terms of any franchise, no franchisor shall terminate or refuse to continue any existing franchise unless all of the following conditions are met:

(1) The franchisee and the board have received written notice from the franchisor as follows:

(A) Sixty days before the effective date thereof setting forth the specific grounds for termination or refusal to continue.

(B) Fifteen days before the effective date thereof setting forth the specific grounds with respect to any of the following:

(i) Transfer of any ownership or interest in the franchise without the consent of the franchisor, which consent shall not be unreasonably withheld.

(ii) Misrepresentation by the franchisee in applying for the franchise.

(iii) Insolvency of the franchisee, or filing of any petition by or against the franchisee under any bankruptcy or receivership law.

(iv) Any unfair business practice after written warning thereof.

(v) Failure of the motor vehicle dealer to conduct its customary sales and service operations during its customary hours of business for seven consecutive business days, giving rise to a good faith belief on the part of the franchisor that the motor vehicle dealer is in fact going out of business, except for circumstances beyond the direct control of the motor vehicle dealer or by order of the department.

(C) The written notice shall contain, on the first page thereof in at least 12-point bold type and circumscribed by a line to segregate it from the rest of the text, one of the following statements, whichever is applicable:

[To be inserted when a 60-day notice of termination is given.]

NOTICE TO DEALER: You have the right to file a protest with the NEW MOTOR VEHICLE BOARD in Sacramento and have a hearing in which you may protest the termination of your franchise under provisions of the California Vehicle Code. You must file your protest with the board within 30 calendar days after receiving this notice or within 30 days after the end of any appeal procedure provided by the franchisor or your protest right will be waived.

[To be inserted when a 15-day notice of termination is given.]

NOTICE TO DEALER: You have the right to file a protest with the NEW MOTOR VEHICLE BOARD in Sacramento and have a hearing in which you may protest the termination of your franchise under provisions of the California Vehicle Code. You must file your protest with the board within 10 calendar days after receiving this notice or within 10 days after the end of any appeal procedure provided by the franchisor or your protest right will be waived.

(2) Except as provided in Section 3050.7, the board finds that there is good cause for termination or refusal to continue, following a hearing called pursuant to Section 3066. The franchisee may file a protest with the board within 30 days after receiving a 60-day notice, satisfying the requirements of this section, or within 30 days after the end of any appeal procedure provided by the franchisor, or within 10 days after receiving a 15-day notice, satisfying the requirements of this section, or within 10 days after the end of any appeal procedure provided by the franchisor. When a protest is filed, the board shall advise the franchisor that a timely protest has been filed, that a hearing is required pursuant to Section 3066, and that the franchisor may not terminate or refuse to continue until the board makes its findings.

(3) The franchisor has received the written consent of the franchisee, or the appropriate period for filing a protest has elapsed.

(b) (1) Notwithstanding Section 20999.1 of the Business and Professions Code or the terms of any franchise, no franchisor shall modify or replace a franchise with a succeeding franchise if the modification or replacement would substantially affect the franchisee s sales or service obligations or investment, unless the franchisor has first given the board and each affected franchisee written notice thereof at least 60 days in advance of the modification or replacement. Within 30 days of receipt of the notice, satisfying the requirement of this section, or within 30 days after the end of any appeal procedure provided by the franchisor, a franchisee may file a protest with the board and the modification or replacement does not become effective until there is a finding by the board that there is good cause for the modification or replacement. If, however, a replacement franchise is the successor franchise to an expiring or expired term franchise, the prior franchise shall continue in effect until resolution of the protest by the board. In the event of multiple protests, hearings shall be consolidated to expedite the disposition of the issue.

(2) The written notice shall contain, on the first page thereof in at least 12-point bold type and circumscribed by a line to segregate it from the rest of the text, the following statement:

NOTICE TO DEALER: Your franchise agreement is being modified or replaced. If the modification or replacement will substantially affect your sales or service obligations or investment, you have the right to file a protest with the NEW MOTOR VEHICLE BOARD in Sacramento and have a hearing in which you may protest the proposed modification or replacement of your franchise under provisions of the California Vehicle Code. You must file your protest with the board within 30 calendar days of your receipt of this notice or within 30 days after the end of any appeal procedure provided by the franchisor or your protest rights will be waived.

(Amended by Stats. 1998, Ch. 662, Sec. 3. Effective January 1, 1999.)



3061

In determining whether good cause has been established for modifying, replacing, terminating, or refusing to continue a franchise, the board shall take into consideration the existing circumstances, including, but not limited to, all of the following:

(a) Amount of business transacted by the franchisee, as compared to the business available to the franchisee.

(b) Investment necessarily made and obligations incurred by the franchisee to perform its part of the franchise.

(c) Permanency of the investment.

(d) Whether it is injurious or beneficial to the public welfare for the franchise to be modified or replaced or the business of the franchisee disrupted.

(e) Whether the franchisee has adequate motor vehicle sales and service facilities, equipment, vehicle parts, and qualified service personnel to reasonably provide for the needs of the consumers for the motor vehicles handled by the franchisee and has been and is rendering adequate services to the public.

(f) Whether the franchisee fails to fulfill the warranty obligations of the franchisor to be performed by the franchisee.

(g) Extent of franchisee s failure to comply with the terms of the franchise.

(Amended by Stats. 1983, Ch. 142, Sec. 160.)



3062

(a) (1) Except as otherwise provided in subdivision (b), if a franchisor seeks to enter into a franchise establishing an additional motor vehicle dealership, or seeks to relocate an existing motor vehicle dealership, that has a relevant market area within which the same line-make is represented, the franchisor shall, in writing, first notify the board and each franchisee in that line-make in the relevant market area of the franchisor s intention to establish an additional dealership or to relocate an existing dealership. Within 20 days of receiving the notice, satisfying the requirements of this section, or within 20 days after the end of an appeal procedure provided by the franchisor, a franchisee required to be given the notice may file with the board a protest to the proposed dealership establishment or relocation described in the franchisor s notice. If, within this time, a franchisee files with the board a request for additional time to file a protest, the board or its executive director, upon a showing of good cause, may grant an additional 10 days to file the protest. When a protest is filed, the board shall inform the franchisor that a timely protest has been filed, that a hearing is required pursuant to Section 3066, and that the franchisor may not establish the proposed dealership or relocate the existing dealership until the board has held a hearing as provided in Section 3066, nor thereafter, if the board has determined that there is good cause for not permitting the establishment of the proposed dealership or relocation of the existing dealership. In the event of multiple protests, hearings may be consolidated to expedite the disposition of the issue.

(2) If a franchisor seeks to enter into a franchise that authorizes a satellite warranty facility to be established at, or relocated to, a proposed location that is within two miles of a dealership of the same line-make, the franchisor shall first give notice in writing of the franchisor s intention to establish or relocate a satellite warranty facility at the proposed location to the board and each franchisee operating a dealership of the same line-make within two miles of the proposed location. Within 20 days of receiving the notice satisfying the requirements of this section, or within 20 days after the end of an appeal procedure provided by the franchisor, a franchisee required to be given the notice may file with the board a protest to the establishing or relocating of the satellite warranty facility. If, within this time, a franchisee files with the board a request for additional time to file a protest, the board or its executive director, upon a showing of good cause, may grant an additional 10 days to file the protest. When a protest is filed, the board shall inform the franchisor that a timely protest has been filed, that a hearing is required pursuant to Section 3066, and that the franchisor may not establish or relocate the proposed satellite warranty facility until the board has held a hearing as provided in Section 3066, nor thereafter, if the board has determined that there is good cause for not permitting the satellite warranty facility. In the event of multiple protests, hearings may be consolidated to expedite the disposition of the issue.

(3) The written notice shall contain, on the first page thereof in at least 12-point bold type and circumscribed by a line to segregate it from the rest of the text, the following statement:

NOTICE TO DEALER: You have the right to file a protest with the NEW MOTOR VEHICLE BOARD in Sacramento and have a hearing on your protest under the terms of the California Vehicle Code if you oppose this action. You must file your protest with the board within 20 days of your receipt of this notice, or within 20 days after the end of any appeal procedure that is provided by us to you. If within this time you file with the board a request for additional time to file a protest, the board or its executive director, upon a showing of good cause, may grant you an additional 10 days to file the protest.

(b) Subdivision (a) does not apply to either of the following:

(1) The relocation of an existing dealership to a location that is both within the same city as, and within one mile from, the existing dealership location.

(2) The establishment at a location that is both within the same city as, and within one-quarter mile from, the location of a dealership of the same line-make that has been out of operation for less than 90 days.

(c) Subdivision (a) does not apply to a display of vehicles at a fair, exposition, or similar exhibit if actual sales are not made at the event and the display does not exceed 30 days. This subdivision may not be construed to prohibit a new vehicle dealer from establishing a branch office for the purpose of selling vehicles at the fair, exposition, or similar exhibit, even though the event is sponsored by a financial institution, as defined in Section 31041 of the Financial Code or by a financial institution and a licensed dealer. The establishment of these branch offices, however, shall be in accordance with subdivision (a) where applicable.

(d) For the purposes of this section, the reopening of a dealership that has not been in operation for one year or more shall be deemed the establishment of an additional motor vehicle dealership.

(e) As used in this section, the following definitions apply:

(1) Motor vehicle dealership or dealership means an authorized facility at which a franchisee offers for sale or lease, displays for sale or lease, or sells or leases new motor vehicles.

(2) Satellite warranty facility means a facility operated by a franchisee where authorized warranty repairs and service are performed and the offer for sale or lease, the display for sale or lease, or the sale or lease of new motor vehicles is not authorized to take place.

(Amended by Stats. 2013, Ch. 512, Sec. 10. Effective January 1, 2014.)



3063

In determining whether good cause has been established for not entering into a franchise or relocating an existing dealership of the same line-make, the board shall take into consideration the existing circumstances, including, but not limited to, all of the following:

(a) Permanency of the investment.

(b) Effect on the retail motor vehicle business and the consuming public in the relevant market area.

(c) Whether it is injurious to the public welfare for an additional franchise to be established or an existing dealership to be relocated.

(d) Whether the franchisees of the same line-make in the relevant market area are providing adequate competition and convenient consumer care for the motor vehicles of the line-make in the market area, which shall include the adequacy of motor vehicle sales and service facilities, equipment, supply of vehicle parts, and qualified service personnel.

(e) Whether the establishment of an additional franchise would increase competition and therefore be in the public interest.

(f) For purposes of this section, the terms motor vehicle dealership and dealership shall have the same meaning as defined in Section 3062.

(Amended by Stats. 2013, Ch. 512, Sec. 11. Effective January 1, 2014.)



3064

(a) Every franchisor shall specify to its franchisees the delivery and preparation obligations of the franchisees prior to delivery of new motor vehicles to retail buyers. A copy of the delivery and preparation obligations, which shall constitute the franchisee s only responsibility for product liability between the franchisee and the franchisor but shall not in any way affect the franchisee s responsibility for product liability between the purchaser and either the franchisee or the franchisor, and a schedule of compensation to be paid to franchisees for the work and services they shall be required to perform in connection with those delivery and preparation obligations shall be filed with the board by franchisors, and shall constitute the compensation as set forth on the schedule. The schedule of compensation shall be reasonable, with the reasonableness thereof being subject to the approval of the board, if a franchisee files a notice of protest with the board. In determining the reasonableness of the schedules, the board shall consider all relevant circumstances, including, but not limited to, the time required to perform each function that the dealer is obligated to perform and the appropriate labor rate.

(b) Upon delivery of the vehicle, the franchisee shall give a copy of the delivery and preparation obligations to the purchaser and a written certification that the franchisee has fulfilled these obligations.

(Amended by Stats. 2013, Ch. 512, Sec. 12. Effective January 1, 2014.)



3065

(a) Every franchisor shall properly fulfill every warranty agreement made by it and adequately and fairly compensate each of its franchisees for labor and parts used to fulfill that warranty when the franchisee has fulfilled warranty obligations of diagnostics, repair, and servicing and shall file a copy of its warranty reimbursement schedule or formula with the board. The warranty reimbursement schedule or formula shall be reasonable with respect to the time and compensation allowed to the franchisee for the warranty diagnostics, repair, and servicing, and all other conditions of the obligation. The reasonableness of the warranty reimbursement schedule or formula shall be determined by the board if a franchisee files a protest with the board. A franchisor shall not replace, modify, or supplement the warranty reimbursement schedule to impose a fixed percentage or other reduction in the time and compensation allowed to the franchisee for warranty repairs not attributable to a specific repair. A franchisor may reduce the allowed time and compensation applicable to a specific warranty repair only upon 15 days prior written notice to the franchisee. Any protest challenging a reduction in time and compensation applicable to specific parts or labor operations shall be filed within six months following the franchisee s receipt of notice of the reduction, and the franchisor shall have the burden of establishing the reasonableness of the reduction and adequacy and fairness of the resulting compensation.

(b) In determining the adequacy and fairness of the compensation, the franchisee s effective labor rate charged to its various retail customers may be considered together with other relevant criteria. If in a protest permitted by this section filed by any franchisee the board determines that the warranty reimbursement schedule or formula fails to provide adequate and fair compensation or fails to conform with the other requirements of this section, within 30 days after receipt of the board s order, the franchisor shall correct the failure by amending or replacing the warranty reimbursement schedule or formula and implementing the correction as to all franchisees of the franchisor that are located in this state.

(c) If any franchisor disallows a franchisee s claim for a defective part, alleging that the part, in fact, is not defective, the franchisor shall return the part alleged not to be defective to the franchisee at the expense of the franchisor, or the franchisee shall be reimbursed for the franchisee s cost of the part, at the franchisor s option.

(d) (1) All claims made by franchisees pursuant to this section shall be either approved or disapproved within 30 days after their receipt by the franchisor. Any claim not specifically disapproved in writing within 30 days from receipt by the franchisor shall be deemed approved on the 30th day. All claims made by franchisees under this section and Section 3064 for labor and parts shall be paid within 30 days after approval.

(2) A franchisor shall not disapprove a claim unless the claim is false or fraudulent, repairs were not properly made, repairs were inappropriate to correct a nonconformity with the written warranty due to an improper act or omission of the franchisee, or for material noncompliance with reasonable and nondiscriminatory documentation and administrative claims submission requirements.

(3) When any claim is disapproved, the franchisee who submits it shall be notified in writing of its disapproval within the required period, and each notice shall state the specific grounds upon which the disapproval is based. The franchisor shall provide for a reasonable appeal process allowing the franchisee at least 30 days after receipt of the written disapproval notice to provide additional supporting documentation or information rebutting the disapproval. If disapproval is based upon noncompliance with documentation or administrative claims submission requirements, the franchisor shall allow the franchisee at least 30 days from the date of receipt of the notice to cure any material noncompliance. If the disapproval is rebutted, and material noncompliance is cured before the applicable deadline, the franchisor shall approve the claim.

(4) If the franchisee provides additional supporting documentation or information purporting to rebut the disapproval, attempts to cure noncompliance relating to the claim, or otherwise appeals denial of the claim and the franchisor continues to deny the claim, the franchisor shall provide the franchisee with a written notification of the final denial within 30 days of completion of the appeal process, which shall conspicuously state Final Denial on the first page.

(5) Failure to approve or pay within the above specified time limits, in individual instances for reasons beyond the reasonable control of the franchisor, shall not constitute a violation of this article.

(6) Within six months after either receipt of the written notice described in paragraph (3) or (4), whichever is later, a franchisee may file a protest with the board for determination of whether the franchisor complied with the requirements of this subdivision. In any protest pursuant to this subdivision, the franchisor shall have the burden of proof.

(e) (1) Audits of franchisee warranty records may be conducted by the franchisor on a reasonable basis for a period of nine months after a claim is paid or credit issued. A franchisor shall not select a franchisee for an audit, or perform an audit, in a punitive, retaliatory, or unfairly discriminatory manner. A franchisor may conduct no more than one random audit of a franchisee in a nine-month period. The franchisor s notification to the franchisee of any additional audit within a nine-month period shall be accompanied by written disclosure of the basis for that additional audit.

(2) Previously approved claims shall not be disapproved or charged back to the franchisee unless the claim is false or fraudulent, repairs were not properly made, repairs were inappropriate to correct a nonconformity with the written warranty due to an improper act or omission of the franchisee, or for material noncompliance with reasonable and nondiscriminatory documentation and administrative claims submission requirements. A franchisor shall not disapprove or chargeback a claim based upon an extrapolation from a sample of claims, unless the sample of claims is selected randomly and the extrapolation is performed in a reasonable and statistically valid manner.

(3) If the franchisor disapproves of a previously approved claim following an audit, the franchisor shall provide to the franchisee, within 30 days after the audit, a written disapproval notice stating the specific grounds upon which the claim is disapproved. The franchisor shall provide a reasonable appeal process allowing the franchisee a reasonable period of not less than 30 days after receipt of the written disapproval notice to respond to any disapproval with additional supporting documentation or information rebutting the disapproval and to cure noncompliance, with the period to be commensurate with the volume of claims under consideration. If the franchisee rebuts any disapproval and cures any material noncompliance relating to a claim before the applicable deadline, the franchisor shall not chargeback the franchisee for that claim.

(4) If the franchisee provides additional supporting documentation or information purporting to rebut the disapproval, attempts to cure noncompliance relating to the claim, or otherwise appeals denial of the claim and the franchisor continues to deny the claim, the franchisor shall provide the franchisee with a written notification of the final denial within 30 days of completion of the appeal process, which shall conspicuously state Final Denial on the first page.

(5) The franchisor shall not chargeback the franchisee until 45 days after receipt of the written notice described in paragraph (3) or paragraph (4), whichever is later. Any chargeback to a franchisee for warranty parts or service compensation shall be made within 90 days of receipt of that written notice. If the franchisee files a protest pursuant to this subdivision prior to the franchisor s chargeback for denied claims, the franchisor shall not offset or otherwise undertake to collect the chargeback until the board issues a final order on the protest. If the board sustains the chargeback or the protest is dismissed, the franchisor shall have 90 days following issuance of the final order or the dismissal to make the chargeback, unless otherwise provided in a settlement agreement.

(6) Within six months after either receipt of the written disapproval notice or completion of the franchisor s appeal process, whichever is later, a franchisee may file a protest with the board for determination of whether the franchisor complied with this subdivision. In any protest pursuant to this subdivision, the franchisor shall have the burden of proof.

(f) If a false claim was submitted by a franchisee with the intent to defraud the franchisor, a longer period for audit and any resulting chargeback may be permitted if the franchisor obtains an order from the board.

(Amended by Stats. 2013, Ch. 512, Sec. 13. Effective January 1, 2014.)



3065.1

(a) All claims made by a franchisee for payment under the terms of a franchisor incentive program shall be either approved or disapproved within 30 days after receipt by the franchisor. When any claim is disapproved, the franchisee who submits it shall be notified in writing of its disapproval within the required period, and each notice shall state the specific grounds upon which the disapproval is based. Any claim not specifically disapproved in writing within 30 days from receipt shall be deemed approved on the 30th day.

(b) Franchisee claims for incentive program compensation shall not be disapproved unless the claim is false or fraudulent, the claim is ineligible under the terms of the incentive program as previously communicated to the franchisee, or for material noncompliance with reasonable and nondiscriminatory documentation and administrative claims submission requirements.

(c) The franchisor shall provide for a reasonable appeal process allowing the franchisee at least 30 days after receipt of the written disapproval notice to respond to any disapproval with additional supporting documentation or information rebutting the disapproval. If disapproval is based upon noncompliance with documentation or administrative claims submission requirements, the franchisor shall allow the franchisee at least 30 days from the date of receipt of the written disapproval notice to cure any material noncompliance. If the disapproval is rebutted, and material noncompliance is cured before the applicable deadline, the franchisor shall approve the claim.

(d) If the franchisee provides additional supporting documentation or information purporting to rebut the disapproval, attempts to cure noncompliance relating to the claim, or otherwise appeals denial of the claim, and the franchisor continues to deny the claim, the franchisor shall provide the franchisee with a written notification of the final denial within 30 days of completion of the appeal process, which shall conspicuously state Final Denial on the first page.

(e) Following the disapproval of a claim, a franchisee shall have six months from receipt of the written notice described in either subdivision (a) or (d), whichever is later, to file a protest with the board for determination of whether the franchisor complied with subdivisions (a), (b), (c), and (d). In any hearing pursuant to this subdivision or subdivision (a), (b), (c), or (d), the franchisor shall have the burden of proof.

(f) All claims made by franchisees under this section shall be paid within 30 days following approval. Failure to approve or pay within the above specified time limits, in individual instances for reasons beyond the reasonable control of the franchisor, do not constitute a violation of this article.

(g) (1) Audits of franchisee incentive records may be conducted by the franchisor on a reasonable basis, and for a period of nine months after a claim is paid or credit issued. A franchisor shall not select a franchisee for an audit, or perform an audit, in a punitive, retaliatory, or unfairly discriminatory manner. A franchisor may conduct no more than one random audit of a franchisee in a nine-month period. The franchisor s notification to the franchisee of any additional audit within a nine-month period shall be accompanied by written disclosure of the basis for that additional audit.

(2) Previously approved claims shall not be disapproved and charged back unless the claim is false or fraudulent, the claim is ineligible under the terms of the incentive program as previously communicated to the franchisee, or for material noncompliance with reasonable and nondiscriminatory documentation and administrative claims submission requirements. A franchisor shall not disapprove a claim or chargeback a claim based upon an extrapolation from a sample of claims, unless the sample of claims is selected randomly and the extrapolation is performed in a reasonable and statistically valid manner.

(3) If the franchisor disapproves of a previously approved claim following an audit, the franchisor shall provide to the franchisee, within 30 days after the audit, a written disapproval notice stating the specific grounds upon which the claim is disapproved. The franchisor shall provide a reasonable appeal process allowing the franchisee a reasonable period of not less than 30 days after receipt of the written disapproval notice to respond to any disapproval with additional supporting documentation or information rebutting the disapproval and to cure any material noncompliance, with the period to be commensurate with the volume of claims under consideration. If the franchisee rebuts any disapproval and cures any material noncompliance relating to a claim before the applicable deadline, the franchisor shall not chargeback the franchisee for that claim.

(4) If the franchisee provides additional supporting documentation or information purporting to rebut the disapproval, attempts to cure noncompliance relating to the claim, or otherwise appeals denial of the claim, and the franchisor continues to deny the claim, the franchisor shall provide the franchisee with a written notification of the final denial within 30 days of completion of the appeal process, which shall conspicuously state Final Denial on the first page.

(5) The franchisor shall not chargeback the franchisee until 45 days after the franchisee receives the written notice described in paragraph (3) or (4), whichever is later. If the franchisee cures any material noncompliance relating to a claim, the franchisor shall not chargeback the dealer for that claim. Any chargeback to a franchisee for incentive program compensation shall be made within 90 days after the franchisee receives that written notice. If the board sustains the chargeback or the protest is dismissed, the franchisor shall have 90 days following issuance of the final order or the dismissal to make the chargeback, unless otherwise provided in a settlement agreement.

(6) Within six months after either receipt of the written notice described in paragraph (3) or (4), a franchisee may file a protest with the board for determination of whether the franchisor complied with this subdivision. If the franchisee files a protest pursuant to this subdivision prior to the franchisor s chargeback for denied claims, the franchisor shall not offset or otherwise undertake to collect the chargeback until the board issues a final order on the protest. In any protest pursuant to this subdivision, the franchisor shall have the burden of proof.

(h) If a false claim was submitted by a franchisee with the intent to defraud the franchisor, a longer period for audit and any resulting chargeback may be permitted if the franchisor obtains an order from the board.

(Amended by Stats. 2013, Ch. 512, Sec. 14. Effective January 1, 2014.)



3066

(a) Upon receiving a protest pursuant to Section 3060, 3062, 3064, 3065, 3065.1, 3070, 3072, 3074, 3075, or 3076, the board shall fix a time within 60 days of the order, and place of hearing, and shall send by registered mail a copy of the order to the franchisor, the protesting franchisee, and all individuals and groups that have requested notification by the board of protests and decisions of the board. Except in a case involving a franchisee who deals exclusively in motorcycles, the board or its executive director may, upon a showing of good cause, accelerate or postpone the date initially established for a hearing, but the hearing may not be rescheduled more than 90 days after the board s initial order. For the purpose of accelerating or postponing a hearing date, good cause includes, but is not limited to, the effects upon, and any irreparable harm to, the parties or interested persons or groups if the request for a change in hearing date is not granted. The board or an administrative law judge designated by the board shall hear and consider the oral and documented evidence introduced by the parties and other interested individuals and groups, and the board shall make its decision solely on the record so made. Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code and Sections 11507.3, 11507.6, 11507.7, 11511, 11511.5, 11513, 11514, 11515, and 11517 of the Government Code apply to these proceedings.

(b) In a hearing on a protest filed pursuant to Section 3060, 3062, 3070, or 3072, the franchisor shall have the burden of proof to establish that there is good cause to modify, replace, terminate, or refuse to continue a franchise. The franchisee shall have the burden of proof to establish that there is good cause not to enter into a franchise establishing or relocating an additional motor vehicle dealership.

(c) Except as otherwise provided in this chapter, in a hearing on a protest alleging a violation of, or filed pursuant to, Section 3064, 3065, 3065.1, 3074, 3075, or 3076, the franchisee shall have the burden of proof, but the franchisor has the burden of proof to establish that a franchisee acted with intent to defraud the franchisor where that issue is material to a protest filed pursuant to Section 3065, 3065.1, 3075, or 3076.

(d) A member of the board who is a new motor vehicle dealer may not participate in, hear, comment, or advise other members upon, or decide, a matter involving a protest filed pursuant to this article unless all parties to the protest stipulate otherwise.

(Amended by Stats. 2013, Ch. 512, Sec. 15. Effective January 1, 2014.)



3067

(a) The decision of the board shall be in writing and shall contain findings of fact and a determination of the issues presented. The decision shall sustain, conditionally sustain, overrule, or conditionally overrule the protest. Conditions imposed by the board shall be for the purpose of assuring performance of binding contractual agreements between franchisees and franchisors or otherwise serving the purposes of this article or Article 5 (commencing with Section 3070). If the board fails to act within 30 days after the hearing, within 30 days after the board receives a proposed decision where the case is heard before an administrative law judge alone, or within a period necessitated by Section 11517 of the Government Code, or as may be mutually agreed upon by the parties, then the proposed action shall be deemed to be approved. Copies of the board s decision shall be delivered to the parties personally or sent to them by registered mail, as well as to all individuals and groups that have requested notification by the board of protests and decisions by the board. The board s decision shall be final upon its delivery or mailing and a reconsideration or rehearing is not permitted.

(b) Notwithstanding subdivision (c) of Section 11517 of the Government Code, if a protest is heard by an administrative law judge alone, 10 days after receipt by the board of the administrative law judge s proposed decision, a copy of the proposed decision shall be filed by the board as a public record and a copy shall be served by the board on each party and his or her attorney.

(Amended by Stats. 2013, Ch. 512, Sec. 16. Effective January 1, 2014.)



3068

Either party may seek judicial review of final decisions of the board. Time for filing for such review shall not be more than 45 days from the date on which the final order of the board is made public and is delivered to the parties personally or is sent them by registered mail.

(Amended by Stats. 1974, Ch. 384.)



3069

The provisions of this article shall be applicable to all franchises existing between dealers and manufacturers, manufacturer branches, distributors and distributor branches at the time of its enactment and to all such future franchises.

(Added by Stats. 1973, Ch. 996.)



3069.1

Sections 3060 to 3065.1, inclusive, do not apply to a franchise authorizing a dealership, as defined in subdivision (d) of Section 3072.

(Amended by Stats. 2013, Ch. 512, Sec. 17. Effective January 1, 2014.)






ARTICLE 5. Hearings on Recreational Vehicle Franchise Modification, Replacement, Termination, Refusal to Continue, Establishment, and Relocation, and Consumer Complaints

3070

(a) Notwithstanding Section 20999.1 of the Business and Professions Code or the terms of any franchise, a franchisor of a dealer of new recreational vehicles, as defined in subdivision (a) of Section 18010 of the Health and Safety Code, except a dealer who deals exclusively in truck campers, may not terminate or refuse to continue a franchise unless all of the following conditions are met:

(1) The franchisee and the board have received written notice from the franchisor as follows:

(A) Sixty days before the effective date thereof setting forth the specific grounds for termination or refusal to continue.

(B) Fifteen days before the effective date thereof setting forth the specific grounds with respect to any of the following:

(i) Transfer of any ownership or interest in the franchise without the consent of the franchisor, which consent may not be unreasonably withheld.

(ii) Misrepresentation by the franchisee in applying for the franchise.

(iii) Insolvency of the franchisee, or filing of any petition by or against the franchisee under any bankruptcy or receivership law.

(iv) Any unfair business practice after written warning thereof.

(v) Failure of the dealer to conduct its customary sales and service operations during its customary hours of business for seven consecutive business days, giving rise to a good faith belief on the part of the franchisor that the recreational vehicle dealer is in fact going out of business, except for circumstances beyond the direct control of the recreational vehicle dealer or by order of the department.

(C) The written notice shall contain, on the first page thereof in at least 12-point bold type and circumscribed by a line to segregate it from the rest of the text, one of the following statements, whichever is applicable:

(i) To be inserted when a 60-day notice of termination is given:

NOTICE TO DEALER: You have the right to file a protest with the NEW MOTOR VEHICLE BOARD in Sacramento and have a hearing in which you may protest the termination of your franchise under provisions of the California Vehicle Code. You must file your protest with the board within 30 calendar days after receiving this notice or within 30 days after the end of any appeal procedure provided by the franchisor or your protest right will be waived.

(ii) To be inserted when a 15-day notice of termination is given:

NOTICE TO DEALER: You have the right to file a protest with the NEW MOTOR VEHICLE BOARD in Sacramento and have a hearing in which you may protest the termination of your franchise under provisions of the California Vehicle Code. You must file your protest with the board within 10 calendar days after receiving this notice or within 10 days after the end of any appeal procedure provided by the franchisor or your protest right will be waived.

(2) Except as provided in Section 3050.7, the board finds that there is good cause for termination or refusal to continue, following a hearing called pursuant to Section 3066. The franchisee may file a protest with the board within 30 days after receiving a 60-day notice, satisfying the requirements of this section, or within 30 days after the end of any appeal procedure provided by the franchisor, or within 10 days after receiving a 15-day notice, satisfying the requirements of this section, or within 10 days after the end of any appeal procedure provided by the franchisor. When a protest is filed, the board shall advise the franchisor that a timely protest has been filed, that a hearing is required pursuant to Section 3066, and that the franchisor may not terminate or refuse to continue until the board makes its findings.

(3) The franchisor has received the written consent of the franchisee, or the appropriate period for filing a protest has elapsed.

(b) (1) Notwithstanding Section 20999.1 of the Business and Professions Code or the terms of any franchise, a franchisor of a dealer of recreational vehicles may not modify or replace a franchise with a succeeding franchise if the modification or replacement would substantially affect the franchisee s sales or service obligations or investment, unless the franchisor has first given the board and each affected franchisee written notice thereof at least 60 days in advance of the modification or replacement. Within 30 days of receipt of a notice satisfying the requirements of this section, or within 30 days after the end of any appeal procedure provided by the franchisor, a franchisee may file a protest with the board and the modification or replacement does not become effective until there is a finding by the board that there is good cause for the modification or replacement. If, however, a replacement franchise is the successor franchise to an expiring or expired term franchise, the prior franchise shall continue in effect until resolution of the protest by the board. In the event of multiple protests, hearings shall be consolidated to expedite the disposition of the issue.

(2) The written notice shall contain, on the first page thereof in at least 12-point bold type and circumscribed by a line to segregate it from the rest of the text, the following statement:

NOTICE TO DEALER: Your franchise agreement is being modified or replaced. If the modification or replacement will substantially affect your sales or service obligations or investment, you have the right to file a protest with the NEW MOTOR VEHICLE BOARD in Sacramento and have a hearing in which you may protest the proposed modification or replacement of your franchise under provisions of the California Vehicle Code. You must file your protest with the board within 30 calendar days of your receipt of this notice or within 30 days after the end of any appeal procedure provided by the franchiser or your protest rights will be waived.

(Added by Stats. 2003, Ch. 703, Sec. 11. Effective January 1, 2004.)



3071

In determining whether good cause has been established for modifying, replacing, terminating, or refusing to continue a franchise of a dealer of new recreational vehicles, the board shall take into consideration the existing circumstances, including, but not limited to, all of the following:

(a) The amount of business transacted by the franchisee, as compared to the business available to the franchisee.

(b) The investment necessarily made and obligations incurred by the franchisee to perform its part of the franchise.

(c) The permanency of the investment.

(d) Whether it is injurious or beneficial to the public welfare for the franchise to be modified or replaced or the business of the franchisee disrupted.

(e) Whether the franchisee has adequate new recreational vehicle sales and, if required by the franchise, service facilities, equipment, vehicle parts, and qualified service personnel, to reasonably provide for the needs of the consumers of the recreational vehicles handled by the franchisee and has been and is rendering adequate services to the public.

(f) Whether the franchisee fails to fulfill the warranty obligations agreed to be performed by the franchisee in the franchise.

(g) The extent of franchisee s failure to comply with the terms of the franchise.

(Added by Stats. 2003, Ch. 703, Sec. 11. Effective January 1, 2004.)



3072

(a) (1) Except as otherwise provided in subdivision (b), if a franchisor seeks to enter into a franchise establishing an additional motor vehicle dealership within a relevant market area where the same recreational vehicle line-make is then represented, or seeks to relocate an existing motor vehicle dealership, the franchisor shall, in writing, first notify the board and each franchisee in that recreational vehicle line-make in the relevant market area of the franchisor s intention to establish an additional dealership or to relocate an existing dealership within or into that market area. Within 20 days of receiving the notice, satisfying the requirements of this section, or within 20 days after the end of any appeal procedure provided by the franchisor, any franchisee required to be given the notice may file with the board a protest to establishing or relocating the dealership. If, within this time, a franchisee files with the board a request for additional time to file a protest, the board or its secretary, upon a showing of good cause, may grant an additional 10 days to file the protest. When a protest is filed, the board shall inform the franchisor that a timely protest has been filed, that a hearing is required pursuant to Section 3066, and that the franchisor shall not establish or relocate the proposed dealership until the board has held a hearing as provided in Section 3066, nor thereafter, if the board has determined that there is good cause for not permitting the dealership. In the event of multiple protests, hearings may be consolidated to expedite the disposition of the issue.

(2) The written notice shall contain, on the first page thereof in at least 12-point bold type and circumscribed by a line to segregate it from the rest of the text, the following statement:

NOTICE TO DEALER: You have the right to file a protest with the NEW MOTOR VEHICLE BOARD in Sacramento and have a hearing on your protest under the terms of the California Vehicle Code if you oppose this action. You must file your protest with the board within 20 days of your receipt of this notice, or within 20 days after the end of any appeal procedure that is provided by us to you. If, within this time, you file with the board a request for additional time to file a protest, the board or its secretary, upon a showing of good cause, may grant you an additional 10 days to file the protest.

(b) Subdivision (a) does not apply to any of the following:

(1) The relocation of an existing dealership to any location that is both within the same city as, and within one mile of, the existing dealership location.

(2) The establishment at any location that is both within the same city as, and within one-quarter mile of, the location of a dealership of the same recreational vehicle line-make that has been out of operation for less than 90 days.

(3) A display of vehicles at a fair, exposition, or similar exhibit if no actual sales are made at the event and the display does not exceed 30 days. This paragraph may not be construed to prohibit a new vehicle dealer from establishing a branch office for the purpose of selling vehicles at the fair, exposition, or similar exhibit, even though that event is sponsored by a financial institution, as defined in Section 31041 of the Financial Code, or by a financial institution and a licensed dealer. The establishment of these branch offices, however, shall be in accordance with subdivision (a) where applicable.

(4) An annual show sponsored by a national trade association of recreational vehicle manufacturers that complies with all of the requirements of subdivision (d) of Section 11713.15.

(5) A motor vehicle dealership protesting the location of another dealership with the same recreational vehicle line-make within its relevant market area, if the dealership location subject to the protest was established on or before January 1, 2004.

(c) For the purposes of this section, the reopening of a dealership that has not been in operation for one year or more shall be deemed the establishment of an additional motor vehicle dealership.

(d) For the purposes of this section and Section 3073, a motor vehicle dealership or dealership is any authorized facility at which a franchisee offers for sale or lease, displays for sale or lease, or sells or leases new recreational vehicles, as defined in subdivision (a) of Section 18010 of the Health and Safety Code. A motor vehicle dealership or dealership does not include a dealer who deals exclusively in truck campers.

(Amended by Stats. 2004, Ch. 183, Sec. 346. Effective January 1, 2005.)



3072.5

For the purposes of this article, a recreational vehicle line-make is a group or groups of recreational vehicles defined by the terms of a written agreement that complies with Section 331.

(Added by Stats. 2003, Ch. 703, Sec. 11. Effective January 1, 2004.)



3073

In determining whether good cause has been established for not entering into or relocating an additional franchise for the same recreational vehicle line-make, the board shall take into consideration the existing circumstances, including, but not limited to, all of the following:

(a) The permanency of the investment.

(b) The effect on the retail recreational vehicle business and the consuming public in the relevant market area.

(c) Whether it is injurious to the public welfare for an additional franchise to be established.

(d) Whether the franchisees of the same recreational vehicle line-make in that relevant market area are providing adequate competition and convenient consumer care for the motor vehicles of the recreational vehicle line-make in the market area. In making this determination, the board shall consider the adequacy of recreational vehicle sales and, if required by the franchise, service facilities, equipment, supply of vehicle parts, and qualified service personnel.

(e) Whether the establishment of an additional franchise would increase competition and therefore be in the public interest.

(Added by Stats. 2003, Ch. 703, Sec. 11. Effective January 1, 2004.)



3074

(a) A franchisor shall specify to its franchisees the delivery and preparation obligations of the franchisees prior to delivery of new recreational vehicles to retail buyers. A copy of the delivery and preparation obligations, which shall constitute the franchisee s only responsibility for product liability between the franchisee and the franchisor but which shall not in any way affect the franchisee s responsibility for product liability between the purchaser and either the franchisee or the franchisor, and a schedule of compensation to be paid franchisees for the work and services they shall be required to perform in connection with the delivery and preparation obligations shall be filed with the board by franchisors, and shall constitute the compensation as set forth on the schedule. The schedule of compensation shall be reasonable, with the reasonableness thereof being subject to the approval of the board, providing a franchisee files a notice of protest with the board. In determining the reasonableness of the schedules, the board shall consider all relevant circumstances, including, but not limited to, the time required to perform each function that the dealer is obligated to perform and the appropriate labor rate.

(b) Upon delivery of the vehicle, the franchisee shall give a copy of the delivery and preparation obligations to the purchaser and a written certification that he or she has fulfilled these obligations.

(Added by Stats. 2003, Ch. 703, Sec. 11. Effective January 1, 2004.)



3075

(a) A franchisor shall properly fulfill every warranty agreement made by it and adequately and fairly compensate each of its franchisees for labor and parts used to fulfill that warranty when the franchisee has fulfilled warranty obligations of repair and servicing and shall file a copy of its warranty reimbursement schedule or formula with the board. The warranty reimbursement schedule or formula shall be reasonable with respect to the time and compensation allowed the franchisee for the warranty work and all other conditions of the obligation. The reasonableness of the warranty reimbursement schedule or formula shall be determined by the board if a franchisee files a notice of protest with the board.

(b) In determining the adequacy and fairness of the compensation, the franchisee s effective labor rate charged to its various retail customers may be considered together with other relevant criteria.

(c) If a franchisor disallows a franchisee s claim for a defective part, alleging that the part, in fact, is not defective, the franchisor shall return the part alleged not to be defective to the franchisee at the expense of the franchisor, or the franchisee shall be reimbursed for the franchisee s cost of the part, at the franchisor s option.

(d) All claims made by franchisees pursuant to this section shall be either approved or disapproved within 30 days after their receipt by the franchisor. A claim not specifically disapproved in writing within 30 days from receipt by the franchisor shall be deemed approved on the 30th day. When a claim is disapproved, the franchisee who submits it shall be notified in writing of its disapproval within the required period, and the notice shall state the specific grounds upon which the disapproval is based. All claims made by franchisees under this section and Section 3074 for labor and parts shall be paid within 30 days following approval. Failure to approve or pay within the above specified time limits, in individual instances for reasons beyond the reasonable control of the franchisor, do not constitute a violation of this article.

(e) Audits of franchisee warranty records may be conducted by the franchisor on a reasonable basis, and for a period of 12 months after a claim is paid or credit issued. Franchisee claims for warranty compensation shall not be disapproved except for good cause, including, but not limited to, performance of nonwarranty repairs, lack of material documentation, or fraud. Any chargeback to a franchisee for warranty parts or service compensation shall be made within 90 days of the completion of the audit. If a false claim was submitted by a franchisee with intent to defraud the franchisor, a longer period for audit and any resulting chargeback may be permitted if the franchisor obtains an order from the board.

(Added by Stats. 2003, Ch. 703, Sec. 11. Effective January 1, 2004.)



3076

(a) All claims made by a franchisee for payment under the terms of a franchisor incentive program shall be either approved or disapproved within 30 days after receipt by the franchisor. When a claim is disapproved, the franchisee who submits it shall be notified in writing of its disapproval within the required period, and each notice shall state the specific grounds upon which the disapproval is based. A claim not specifically disapproved in writing within 30 days from receipt shall be deemed approved on the 30th day. Following the disapproval of a claim, a franchisee shall have one year from receipt of the notice of disapproval in which to appeal the disapproval to the franchisor and file a protest with the board. All claims made by franchisees under this section shall be paid within 30 days following approval. Failure to approve or pay within the above specified time limits, in individual instances for reasons beyond the reasonable control of the franchisor, do not constitute a violation of this article.

(b) Audits of franchisee incentive records may be conducted by the franchisor on a reasonable basis, and for a period of 18 months after a claim is paid or credit issued. Franchisee claims for incentive program compensation shall not be disapproved except for good cause, such as ineligibility under the terms of the incentive program, lack of material documentation, or fraud. Any chargeback to a franchisee for incentive program compensation shall be made within 90 days of the completion of the audit. If a false claim was submitted by a franchisee with the intent to defraud the franchisor, a longer period for audit and any resulting chargeback may be permitted if the franchisor obtains an order from the board.

(Added by Stats. 2003, Ch. 703, Sec. 11. Effective January 1, 2004.)



3077

(a) In addition to fees imposed under Sections 3016 and 11723, the department shall impose a one-time additional fee on those dealers subject to this article for the issuance or renewal of a license, in an amount determined by the department to be sufficient to cover the costs incurred by the department and the board in the implementation of this article for the first year, or in an amount sufficient to cover costs of not more than three hundred fifty thousand dollars ($350,000), whichever amount is less.

(b) The fee authorized under subdivision (a) may not be imposed on and after January 1, 2005.

(c) All funds derived from the imposition of the fee required under subdivision (a) shall be deposited in the Motor Vehicle Account in the State Transportation Fund and shall be available, upon appropriation, for expenditure to cover the costs incurred by the department and the board in the initial implementation of this article.

(Added by Stats. 2003, Ch. 703, Sec. 11. Effective January 1, 2004.)



3078

(a) If the board receives a complaint from a member of the public seeking a refund involving the sale or lease of, or a replacement of, a recreational vehicle, as defined in subdivision (a) of Section 18010 of the Health and Safety Code, from a motor vehicle dealership, as defined in paragraph (1) of subdivision (e) of Section 3072, the board shall recommend that the complainant consult with the Department of Consumer Affairs.

(b) Nothing in this chapter affects a person s rights regarding a transaction involving a recreational vehicle as defined in subdivision (a), to maintain an action under any other statute, including, but not limited to, applicable provisions of Title 1.7 (commencing with Section 1790) of Part 4 of Division 3 of the Civil Code.

(Added by Stats. 2003, Ch. 703, Sec. 11. Effective January 1, 2004.)



3079

This article applies only to a franchise entered into or renewed on or after January 1, 2004.

(Added by Stats. 2003, Ch. 703, Sec. 11. Effective January 1, 2004.)












DIVISION 3. REGISTRATION OF VEHICLES AND CERTIFICATES OF TITLE

CHAPTER 1. Original and Renewal of Registration; Issuance of Certificates of Title

ARTICLE 1. Vehicles Subject to Registration

4000

(a) (1) A person shall not drive, move, or leave standing upon a highway, or in an offstreet public parking facility, any motor vehicle, trailer, semitrailer, pole or pipe dolly, or logging dolly, unless it is registered and the appropriate fees have been paid under this code or registered under the permanent trailer identification program, except that an off-highway motor vehicle which displays an identification plate or device issued by the department pursuant to Section 38010 may be driven, moved, or left standing in an offstreet public parking facility without being registered or paying registration fees.

(2) For purposes of this subdivision, offstreet public parking facility means either of the following:

(A) Any publicly owned parking facility.

(B) Any privately owned parking facility for which no fee for the privilege to park is charged and which is held open for the common public use of retail customers.

(3) This subdivision does not apply to any motor vehicle stored in a privately owned offstreet parking facility by, or with the express permission of, the owner of the privately owned offstreet parking facility.

(4) Beginning July 1, 2011, the enforcement of paragraph (1) shall commence on the first day of the second month following the month of expiration of the vehicle s registration. This paragraph shall become inoperative on January 1, 2012.

(b) No person shall drive, move, or leave standing upon a highway any motor vehicle, as defined in Chapter 2 (commencing with Section 39010) of Part 1 of Division 26 of the Health and Safety Code, that has been registered in violation of Part 5 (commencing with Section 43000) of Division 26 of the Health and Safety Code.

(c) Subdivisions (a) and (b) do not apply to off-highway motor vehicles operated pursuant to Sections 38025 and 38026.5.

(d) This section does not apply, following payment of fees due for registration, during the time that registration and transfer is being withheld by the department pending the investigation of any use tax due under the Revenue and Taxation Code.

(e) Subdivision (a) does not apply to a vehicle that is towed by a tow truck on the order of a sheriff, marshal, or other official acting pursuant to a court order or on the order of a peace officer acting pursuant to this code.

(f) Subdivision (a) applies to a vehicle that is towed from a highway or offstreet parking facility under the direction of a highway service organization when that organization is providing emergency roadside assistance to that vehicle. However, the operator of a tow truck providing that assistance to that vehicle is not responsible for the violation of subdivision (a) with respect to that vehicle. The owner of an unregistered vehicle that is disabled and located on private property, shall obtain a permit from the department pursuant to Section 4003 prior to having the vehicle towed on the highway.

(g) (1) Pursuant to Section 4022 and to subparagraph (B) of paragraph (3) of subdivision (o) of Section 22651, a vehicle obtained by a licensed repossessor as a release of collateral is exempt from registration pursuant to this section for purposes of the repossessor removing the vehicle to his or her storage facility or the facility of the legal owner. A law enforcement agency, impounding authority, tow yard, storage facility, or any other person in possession of the collateral shall release the vehicle without requiring current registration and pursuant to subdivision (f) of Section 14602.6.

(2) The legal owner of collateral shall, by operation of law and without requiring further action, indemnify and hold harmless a law enforcement agency, city, county, city and county, the state, a tow yard, storage facility, or an impounding yard from a claim arising out of the release of the collateral to a licensee, and from any damage to the collateral after its release, including reasonable attorney s fees and costs associated with defending a claim, if the collateral was released in compliance with this subdivision.

(h) For purposes of this section, possession of a California driver s license by the registered owner of a vehicle shall give rise to a rebuttable presumption that the owner is a resident of California.

(Amended by Stats. 2014, Ch. 390, Sec. 10. Effective September 17, 2014.)



4000.1

(a) Except as otherwise provided in subdivision (b), (c), or (d) of this section, or subdivision (b) of Section 43654 of the Health and Safety Code, the department shall require upon initial registration, and upon transfer of ownership and registration, of any motor vehicle subject to Part 5 (commencing with Section 43000) of Division 26 of the Health and Safety Code, a valid certificate of compliance or a certificate of noncompliance, as appropriate, issued in accordance with Section 44015 of the Health and Safety Code.

(b) With respect to new motor vehicles certified pursuant to Chapter 2 (commencing with Section 43100) of Part 5 of Division 26 of the Health and Safety Code, the department shall accept a statement completed pursuant to subdivision (b) of Section 24007 in lieu of the certificate of compliance.

(c) For purposes of determining the validity of a certificate of compliance or noncompliance submitted in compliance with the requirements of this section, the definitions of new and used motor vehicle contained in Chapter 2 (commencing with Section 39010) of Part 1 of Division 26 of the Health and Safety Code shall control.

(d) Subdivision (a) does not apply to a transfer of ownership and registration under any of the following circumstances:

(1) The initial application for transfer is submitted within the 90-day validity period of a smog certificate as specified in Section 44015 of the Health and Safety Code.

(2) The transferor is the parent, grandparent, sibling, child, grandchild, or spouse of the transferee.

(3) A motor vehicle registered to a sole proprietorship is transferred to the proprietor as owner.

(4) The transfer is between companies the principal business of which is leasing motor vehicles, if there is no change in the lessee or operator of the motor vehicle or between the lessor and the person who has been, for at least one year, the lessee s operator of the motor vehicle.

(5) The transfer is between the lessor and lessee of the motor vehicle, if there is no change in the lessee or operator of the motor vehicle.

(6) The motor vehicle was manufactured prior to the 1976 model-year.

(7) Except for diesel-powered vehicles, the transfer is for a motor vehicle that is four or less model-years old. The department shall impose a fee of eight dollars ($8) on the transferee of a motor vehicle that is four or less model-years old. Revenues generated from the imposition of that fee shall be deposited into the Vehicle Inspection and Repair Fund.

(e) The State Air Resources Board, under Part 5 (commencing with Section 43000) of Division 26 of the Health and Safety Code, may exempt designated classifications of motor vehicles from subdivision (a) as it deems necessary, and shall notify the department of that action.

(f) Subdivision (a) does not apply to a motor vehicle when an additional individual is added as a registered owner of the motor vehicle.

(g) For purposes of subdivision (a), any collector motor vehicle, as defined in Section 259, is exempt from those portions of the test required by subdivision (f) of Section 44012 of the Health and Safety Code, if the collector motor vehicle meets all of the following criteria:

(1) Submission of proof that the motor vehicle is insured as a collector motor vehicle, as shall be required by regulation of the bureau.

(2) The motor vehicle is at least 35 model-years old.

(3) The motor vehicle complies with the exhaust emissions standards for that motor vehicle s class and model year as prescribed by the department, and the motor vehicle passes a functional inspection of the fuel cap and a visual inspection for liquid fuel leaks.

(Amended by Stats. 2009, Ch. 200, Sec. 7. Effective January 1, 2010.)



4000.2

(a) Except as otherwise provided in subdivision (b) of Section 43654 of the Health and Safety Code, and, commencing on April 1, 2005, except for model-years exempted from biennial inspection pursuant to Section 44011 of the Health and Safety Code, the department shall require upon registration of a motor vehicle subject to Part 5 (commencing with Section 43000) of Division 26 of the Health and Safety Code, previously registered outside this state, a valid certificate of compliance or a certificate of noncompliance, as appropriate, issued in accordance with Section 44015 of the Health and Safety Code.

(b) For the purposes of determining the validity of a certificate of compliance or noncompliance submitted in compliance with the requirements of this section, the definitions of new and used motor vehicle contained in Chapter 2 (commencing with Section 39010) of Part 1 of Division 26 of the Health and Safety Code shall control.

(Amended by Stats. 2004, Ch. 704, Sec. 4. Effective January 1, 2005. Operative April 1, 2005, by Sec. 7 of Ch. 704.)



4000.3

(a) Except as otherwise provided in Section 44011 of the Health and Safety Code, the department shall require biennially, upon renewal of registration of any motor vehicle subject to Part 5 (commencing with Section 43000) of Division 26 of the Health and Safety Code, a valid certificate of compliance issued in accordance with Section 44015 of the Health and Safety Code. The department, in consultation with the Department of Consumer Affairs, shall develop a schedule under which vehicles shall be required biennially to obtain certificates of compliance.

(b) The Department of Consumer Affairs shall provide the department with information on vehicle classes that are subject to the motor vehicle inspection and maintenance program.

(c) The department shall include any information pamphlet provided by the Department of Consumer Affairs with notification of the inspection requirement and with its renewal notices. The information pamphlet in the renewal notice shall also notify the owner of the motor vehicle of the right to have the vehicle pretested pursuant to Section 44011.3 of the Health and Safety Code.

(Amended by Stats. 1998, Ch. 938, Sec. 2. Effective January 1, 1999.)



4000.37

(a) Upon application for renewal of registration of a motor vehicle, the department shall require that the applicant submit either a form approved by the department, but issued by the insurer, as specified in paragraph (1), (2), or (3), or any of the items specified in paragraph (4), as evidence that the applicant is in compliance with the financial responsibility laws of this state.

(1) For vehicles covered by private passenger automobile liability policies and having coverage as described in subdivisions (a) and (b) of Section 660 of the Insurance Code, or policies and coverages for private passenger automobile policies as described in subdivisions (a) and (b) of that section and issued by an automobile assigned risk plan, the form shall include all of the following:

(A) The primary name of the insured covered by the policy or the vehicle owner, or both.

(B) The year, make, and vehicle identification number of the vehicle.

(C) The name, the National Association of Insurance Commissioners (NAIC) number, and the address of the insurance company or surety company providing a policy or bond for the vehicle.

(D) The policy or bond number, and the effective date and expiration date of that policy or bond.

(E) A statement from the insurance company or surety company that the policy or bond meets the requirements of Section 16056 or 16500.5. For the purposes of this section, policies described in Section 11629.71 of the Insurance Code are deemed to meet the requirements of Section 16056.

(2) For vehicles covered by commercial or fleet policies, and not private passenger automobile liability policies, as described in paragraph (1), the form shall include all of the following:

(A) The name and address of the vehicle owner or fleet operator.

(B) The name, the NAIC number, and the address of the insurance company or surety company providing a policy or bond for the vehicle.

(C) The policy or bond number, and the effective date and expiration date of the policy or bond.

(D) A statement from the insurance company or surety company that the policy or bond meets the requirements of Section 16056 or 16500.5 and is a commercial or fleet policy. For vehicles registered pursuant to Article 9.5 (commencing with Section 5301) or Article 4 (commencing with Section 8050) of Chapter 4, one form may be submitted per fleet as specified by the department.

(3) (A) The director may authorize an insurer to issue a form that does not conform to paragraph (1) or (2) if the director does all of the following:

(i) Determines that the entity issuing the alternate form is or will begin reporting the insurance information required under paragraph (1) or (2) to the department through electronic transmission.

(ii) Determines that use of the alternate form furthers the interests of the state by enhancing the enforcement of the state s financial responsibility laws.

(iii) Approves the contents of the alternate form as providing an adequate means for persons to prove compliance with the financial responsibility laws.

(B) The director may authorize the use of the alternate form in lieu of the forms otherwise required under paragraph (1) or (2) for a period of four years or less and may renew that authority for additional periods of four years or less.

(4) In lieu of evidence of insurance as described in paragraphs (1), (2), and (3), one of the following documents as evidence of coverage under an alternative form of financial responsibility may be provided by the applicant:

(A) An evidence form, as specified by the department, that indicates either a certificate of self-insurance or an assignment of deposit letter has been issued by the department pursuant to Sections 16053 or 16054.2.

(B) An insurance covering note or binder pursuant to Section 382 or 382.5 of the Insurance Code.

(C) An evidence form that indicates coverage is provided by a charitable risk pool operating under Section 5005.1 of the Corporations Code, if the registered owner of the vehicle is a nonprofit organization that is exempt from taxation under paragraph (3) of subsection (c) of Section 501 of the United States Internal Revenue Code. The evidence form shall include:

(i) The name and address of the vehicle owner or fleet operator.

(ii) The name and address of the charitable risk pool providing the policy for the vehicle.

(iii) The policy number, and the effective date and expiration date of the policy.

(iv) A statement from the charitable risk pool that the policy meets the requirements of subdivision (b) of Section 16054.2.

(b) This section does not apply to any of the following:

(1) A vehicle for which a certification has been filed pursuant to Section 4604, until the vehicle is registered for operation upon the highway.

(2) A vehicle that is owned or leased by, or under the direction of, the United States or any public entity that is included in Section 811.2 of the Government Code.

(3) A vehicle registration renewal application where there is a change of registered owner.

(4) A vehicle for which evidence of liability insurance information has been electronically filed with the department.

(Amended by Stats. 2005, Ch. 435, Sec. 18. Effective January 1, 2006.)



4000.38

(a) The department shall suspend, cancel, or revoke the registration of a vehicle when it determines that any of the following circumstances has occurred:

(1) The registration was obtained by providing false evidence of financial responsibility to the department.

(2) Upon notification by an insurance company that the required coverage has been canceled and a sufficient period of time has elapsed since the cancellation notification, as determined by the department, for replacement coverage to be processed and received by the department.

(3) Evidence of financial responsibility has not been submitted to the department within 30 days of the issuance of a registration certificate for the original registration or transfer of registration of a vehicle.

(b) (1) Prior to suspending, canceling, or revoking the registration of a vehicle, the department shall notify the vehicle owner of its intent to suspend, cancel, or revoke the registration, and shall provide the vehicle owner a reasonable time, not less than 45 days in cases under paragraph (2) of subdivision (a), to provide evidence of financial responsibility or to establish that the vehicle is not being operated.

(2) For the low-cost automobile insurance program established under Section 11629.7 of the Insurance Code, the department shall provide residents with information on the notification document, in plain, boldface type not less than 12 point in size, and in both English and Spanish, stating the following:

California Low-Cost Auto Insurance: A program offering affordable automobile insurance is available. Visit (insert Internet Web site address provided by the Department of Insurance) or call toll free (insert toll-free telephone number for the California Automobile Assigned Risk Plan or its successor as provided by the Department of Insurance). Qualified applicants must be 19 years of age or older, have a driver s license for the past three years, and meet income eligibility requirements (insert income example provided by Department of Insurance).

(c) (1) Notwithstanding any other provision of this code, before a registration is reinstated after suspension, cancellation, or revocation, there shall be paid to the department, in addition to any other fees required by this code, a fee sufficient to pay the cost of the reissuance as determined by the department.

(2) Commencing on January 1, 2011, the reissuance fee imposed by paragraph (1) shall not apply to a member of the California National Guard or the United States Armed Forces who was on active duty, serving outside of this state in a military conflict during a time of war, as defined in Section 18 of the Military and Veterans Code, at the time of the suspension, cancellation, or revocation of his or her vehicle registration. The person shall submit a copy of his or her official military orders upon requesting the registration reinstatement.

(Amended by Stats. 2011, Ch. 401, Sec. 4. Effective January 1, 2012.)



4000.4

(a) Except as provided in Sections 6700, 6702, and 6703, any vehicle which is registered to a nonresident owner, and which is based in California or primarily used on California highways, shall be registered in California.

(b) For purposes of this section, a vehicle is deemed to be primarily or regularly used on the highways of this state if the vehicle is located or operated in this state for a greater amount of time than it is located or operated in any other individual state during the registration period in question.

(Amended by Stats. 1988, Ch. 1008, Sec. 2.)



4000.5

(a) The department shall register an autoette, as defined in Section 175, as a motor vehicle.

(b) The owner of an autoette shall remove the license plates from the vehicle and return them to the department when the autoette is removed from a natural island, as described in Section 175.

(Added by Stats. 2006, Ch. 322, Sec. 2. Effective January 1, 2007.)



4000.6

A commercial motor vehicle, singly or in combination, that operates with a declared gross or combined gross vehicle weight that exceeds 10,000 pounds shall be registered pursuant to Section 9400.1.

(a) A person submitting an application for registration of a commercial motor vehicle operated in combination with a semitrailer, trailer, or any combination thereof, shall include the declared combined gross weight of all units when applying for registration with the department, except as exempted under subdivision (a) of Section 9400.1.

(b) This section does not apply to pickups nor to any commercial motor vehicle or combination that does not exceed 10,000 pounds gross vehicle weight.

(c) A peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, having reason to believe that a commercial motor vehicle is being operated, either singly or in combination, in excess of its registered declared gross or combined gross vehicle weight, may require the driver to stop and submit to an inspection or weighing of the vehicle or vehicles and an inspection of registration documents.

(d) A person shall not operate a commercial motor vehicle, either singly or in combination, in excess of its registered declared gross or combined gross vehicle weight.

(e) A violation of this section is an infraction punishable by a fine in an amount equal to the amount specified in Section 42030.1.

(Amended by Stats. 2004, Ch. 615, Sec. 21. Effective January 1, 2005.)



4001

All vehicles exempt from the payment of registration fees shall be registered as otherwise required by this code by the person having custody thereof, and he shall display upon the vehicle a license plate bearing distinguishing marks or symbols, which shall be furnished by the department free of charge.

(Enacted by Stats. 1959, Ch. 3.)



4002

When moved or operated under a permit issued by the department, registration is not required of:

(a) A vehicle not previously registered while being moved or operated from a dealer s, distributor s, or manufacturer s place of business to a place where essential parts of the vehicle are to be altered or supplied.

(b) A vehicle while being moved from a place of storage to another place of storage.

(c) A vehicle while being moved to or from a garage or repair shop for the purpose of repairs or alteration.

(d) A vehicle while being moved or operated for the purpose of dismantling or wrecking the same and permanently removing it from the highways.

(e) A vehicle, while being moved from one place to another for the purpose of inspection by the department, assignment of a vehicle identification number, inspection of pollution control devices, or weighing the vehicle.

(f) A vehicle, the construction of which has not been completed, until such time as the construction thereof is completed and final weights and costs can be determined for registration purposes.

(Amended by Stats. 1977, Ch. 326.)



4003

A permit, as described in Section 9258, may be issued by the department for operating any of the following vehicles, except a crane:

(a) A vehicle while being moved or operated unladen for one continuous trip from a place within this state to another place either within or without this state or from a place without this state to a place within this state.

(b) A vehicle while being moved or operated for one round trip to be completed within 60 days from one place to another for the purpose of participating as a vehicular float or display in a lawful parade or exhibition, provided that the total round trip does not exceed 100 miles.

The department may issue a quantity of permits under this subsection in booklet form upon payment of the proper fee for each permit contained in such booklet. Each permit shall be valid for only one vehicle and for only one continuous trip. Such permit shall be posted upon the windshield or other prominent place upon a vehicle and shall identify the vehicle to which it is affixed. When so affixed, such permit shall serve in lieu of California registration.

(Amended by Stats. 1977, Ch. 326.)



4003.5

(a) Upon payment of the fee specified in Section 9258.5, the department shall issue to a manufacturer or dealer a one-trip permit authorizing a new trailer, semitrailer, or auxiliary dolly which has never been registered in any state, or a used trailer, semitrailer, or auxiliary dolly which is not currently registered to be moved or operated laden within, entering, or leaving this state for not more than five days as part of one continuous trip from the place of manufacture for a new vehicle, or from the place of dispatch or entry into this state for a used vehicle, to a place where the vehicle will be offered for sale.

(b) Any permit issued pursuant to this section authorizes the operation of a single trailer, semitrailer, or auxiliary dolly, and the permit shall identify the trailer, semitrailer, or auxiliary dolly authorized by make, model, and vehicle identification number. The permit shall include the name and license number of the manufacturer from whom the new vehicle is sent, or the name and license number of the dealer from whom the used vehicle is sent, the name and address of the person or business receiving the load, a description of the load being carried, and the name and license number of the dealer who will be offering the trailer, semitrailer, or auxiliary dolly for sale. Each permit shall be completed prior to operation of the trailer or semitrailer or auxiliary dolly on a highway. The permit shall be carried on the trailer, semitrailer, or auxiliary dolly to which it applies in an appropriate receptacle inaccessible from the inside of the cab and shall be readily available for inspection by a peace officer. Each permit is valid at the time of inspection by a peace officer only if it has been completed as required by the department and has been placed in the appropriate receptacle as required by this section. The manufacturer or dealer issued the permit may allow a third party to move or operate the vehicle.

(c) The privilege of securing and displaying a permit authorized pursuant to this section shall not be extended to a manufacturer, carrier, or dealer located in a jurisdiction with which the state does not have vehicle licensing reciprocity.

(d) The privilege of securing and displaying a permit authorized pursuant to this section shall not be granted more than once without the sale and registration of the trailer, semitrailer, or auxiliary dolly.

(Amended by Stats. 1987, Ch. 290, Sec. 1.)



4004

(a) (1) Commercial motor vehicles meeting the registration requirements of a foreign jurisdiction, and subject to registration but not entitled to exemption from registration or licensing under any of the provisions of this code or any agreements, arrangements, or declarations made under Article 3 (commencing with Section 8000) of Chapter 4, may, as an alternate to registration, secure a temporary registration to operate in this state for a period of not to exceed 90 days, or a trip permit to operate in this state for a period of four consecutive days.

(2) Each trip permit shall authorize the operation of a single commercial motor vehicle for a period of not more than four consecutive days, commencing with the day of first use and three consecutive days thereafter. Every permit shall identify, as the department may require, the commercial motor vehicle for which it is issued. Each trip permit shall be completed prior to operation of the commercial motor vehicle on any highway in this state and shall be carried in the commercial motor vehicle to which it applies and shall be readily available for inspection by a peace officer. Each permit shall be valid at the time of inspection by a peace officer only if it has been completed as required by the department and has been placed in the appropriate receptacle as required by this section. It is unlawful for any person to fail to comply with the provisions of this section.

(b) The privilege of securing and using a trip permit or a temporary registration not to exceed 90 days shall not extend to a vehicle that is based within this state and is operated by a person having an established place of business within this state. For purposes of this paragraph, a commercial motor vehicle shall be considered to be based in this state if it is primarily operated or dispatched from or principally garaged or serviced or maintained at a site with an address within this state.

(c) Any trailer or semitrailer identified in paragraph (1) of subdivision (a) of Section 5014.1 that enters the state without a currently valid license plate issued by California or another jurisdiction shall be immediately subject to full identification fees as specified in subdivision (e) of Section 5014.1.

(Amended by Stats. 2011, Ch. 315, Sec. 8. Effective January 1, 2012.)



4004.5

The owner of any motor vehicle subject to the registration provisions of this chapter, or exempted therefrom, may file with the department, at the time he registers or renews the registration of such motor vehicle, a signed statement that he resides in more than one county for a period of more than 30 days, or uses such vehicle in a county other than the county of his legal residence for business purposes. Such statement shall specify the address at which the owner resides in any county for more than 30 days, if any, or the length of time during which such owner uses the motor vehicle for business purposes in any county.

The department shall provide forms for the filing of such statements and shall take into consideration the length of time during which owners reside or use motor vehicles in counties, in accordance with the statements filed with the department, to determine the total number of vehicles registered or exempted from registration in any particular county.

(Added by Stats. 1967, Ch. 1485.)



4004.7

(a) If the apportioned registration issued under Article 4 (commencing with Section 8050) of Chapter 4 for a commercial vehicle or vehicle combination that was last registered by a California resident has expired or has been terminated, the department, upon receipt of a completed application, a fee of thirty dollars ($30), and proof of financial responsibility for the vehicle, may issue an unladen operation permit to authorize the unladen operation of that vehicle or vehicle combination for a period of not more than 15 continuous days.

(b) This section does not apply to any vehicle or vehicle combination for which any vehicle registration fees, other than those for the current year, vehicle license fees, or penalties, or any combination of those are due.

(c) Operation of a laden vehicle or vehicle combination under an unladen operation permit issued pursuant to this section is an infraction.

(Added by Stats. 2001, Ch. 539, Sec. 9. Effective January 1, 2002.)



4005

Any vehicle subject to registration may be operated within a disaster area or region for the purpose of assisting in disaster relief work, under a special permit to be issued by the department for such purpose, without the registration of such vehicle.

Said permit shall be issued only if the Department of Transportation or the responsible local authority has determined that the vehicle is necessary for such purpose, and shall be valid only during a period of a state of emergency as proclaimed by the Governor under the provisions of the California Emergency Services Act.

(Amended by Stats. 1974, Ch. 545.)



4006

A vehicle which is driven or moved upon a highway only for the purpose of crossing the highway from one property to another in accordance with a permit issued by the Department of Transportation is exempt from registration.

(Amended by Stats. 1974, Ch. 545.)



4007

The department, the Public Utilities Commission, and the State Board of Equalization shall enter into an interagency agreement to establish a coordinated system for the issuance of temporary operating authority to carriers of passengers for compensation by motor vehicles which are operating under the laws of another state or country. The agreement shall designate a lead agency from among the parties to the agreement to which the carrier may make a single application for the temporary operating authority required under the laws of this state. The lead agency shall coordinate and expedite all matters relating to issuance of the temporary operating authority and the collection and distribution of fees therefor with every other state agency having jurisdiction, so as to promptly prepare and issue the required operating authority.

(Added by Stats. 1986, Ch. 510, Sec. 3.)



4009

A vehicle transported upon a highway, no part of which is in contact with the highway, is exempt from registration.

(Enacted by Stats. 1959, Ch. 3.)



4010

Special construction equipment and special mobile equipment are exempt from registration.

(Amended by Stats. 1961, Ch. 1659.)



4012

Any vehicle, implement, or equipment specifically designed or altered for and used exclusively in the maintenance or operation of cemetery grounds, which is only incidentally operated or moved on a highway is exempt from registration.

(Amended by Stats. 1968, Ch. 999.)



4013

Any forklift truck which is designed primarily for loading and unloading and for stacking materials and is operated upon a highway only for the purpose of transporting products or material across a highway in the loading, unloading or stacking process, and is in no event operated along a highway for a greater distance than one-quarter mile is exempt from registration.

(Enacted by Stats. 1959, Ch. 3.)



4014

Any portable or collapsible dolly carried in a tow truck or in a truck used by an automobile dismantler and used upon a highway exclusively for towing disabled vehicles is exempt from registration.

(Amended by Stats. 1988, Ch. 924, Sec. 3.)



4015

Any privately owned vehicle designed or capable of being used for firefighting purposes when operated upon a highway only in responding to, and returning from, emergency fire calls is exempt from registration.

(Amended by Stats. 1965, Ch. 1643.)



4016

Notwithstanding the provisions of Section 4000, unregistered vehicles may be left standing upon a highway adjacent to a vehicle dealer s place of business when done so in connection with the loading and unloading of vehicles to be used in the dealer s business, unless otherwise prohibited by law.

(Added by Stats. 1959, Ch. 1233.)



4017

The provisions of Section 4000 shall not apply to the moving or operating of a vehicle during the period of time in which application may be made for registration of the vehicle without penalty as provided in Section 4152.5.

(Amended by Stats. 1974, Ch. 1330.)



4018

Any logging vehicle is exempt from registration.

(Added by Stats. 1975, Ch. 517.)



4019

A golf cart operated pursuant to Section 21115 is exempt from registration.

(Added by Stats. 1968, Ch. 1303.)



4020

A motorized bicycle operated upon a highway is exempt from registration.

(Added by Stats. 1975, Ch. 987.)



4021

Any vehicle that is designed or altered for, and used exclusively for, the refueling of aircraft at a public airport is exempt from registration, if the vehicle is operated upon a highway under the control of a local authority for a continuous distance not exceeding one-half mile each way to and from a bulk fuel storage facility.

(Amended by Stats. 1996, Ch. 1154, Sec. 57. Effective September 30, 1996.)



4022

A vehicle repossessed pursuant to the terms of a security agreement is exempt from registration solely for the purpose of transporting the vehicle from the point of repossession to the storage facilities of the repossessor, and from the storage facilities to the legal owner or a licensed motor vehicle auction, provided that the repossessor transports with the vehicle the appropriate documents authorizing the repossession and makes them available to a law enforcement officer on request.

(Added by Stats. 1995, Ch. 505, Sec. 38. Effective January 1, 1996.)



4023

A low-speed vehicle operated pursuant to Section 21115 or 21115.1 is exempt from registration.

(Added by Stats. 1999, Ch. 140, Sec. 2. Effective January 1, 2000.)






ARTICLE 2. Original Registration

4150

Application for the original or renewal registration of a vehicle of a type required to be registered under this code shall be made by the owner to the department upon the appropriate form furnished by it and shall contain all of the following:

(a) The true, full name, business or residence and mailing address, and driver s license or identification card number, if any, of the owner, and the true, full name and business or residence or mailing address of the legal owner, if any.

(b) The name of the county in which the owner resides.

(c) A description of the vehicle, including the following data insofar as they may exist:

(1) The make, model, and type of body.

(2) The vehicle identification number or any other identifying number as may be required by the department.

(3) The date first sold by a manufacturer, remanufacturer, or dealer to a consumer.

(d) Any other information that is reasonably required by the department to enable it to determine whether the vehicle is lawfully entitled to registration.

(Amended by Stats. 1994, Ch. 1221, Sec. 2. Effective January 1, 1995.)



4150.1

(a) On a form provided by the department, the registered owner of record, lessee, or the owner s designee shall certify and report the declared gross or combined gross vehicle weight of any commercial motor vehicle, singly or in combination, in excess of 10,000 pounds.

(b) A single form may be used or referenced for multiple vehicles.

(Amended by Stats. 2001, Ch. 826, Sec. 10. Effective January 1, 2002.)



4150.2

Application for the original registration or renewal of the registration of a motorcycle shall be made by the owner to the department upon the appropriate form furnished by it, and shall contain all of the following:

(a) The true, full name, business or residence and mailing address, and driver s license or identification card number, if any, of the owner, and the true, full name and business or residence or mailing address of the legal owner, if any.

(b) The name of the county in which the owner resides.

(c) A description of the motorcycle, including the following data insofar as they may exist:

(1) The make and type of body.

(2) The motor and vehicle identification numbers recorded exactly as they appear on the engine and frame, respectively, by the manufacturer, and any other identifying number of the motorcycle as may be required by the department.

(3) The date first sold by a manufacturer, remanufacturer, or dealer to a consumer.

(d) Any other information that is reasonably required by the department to enable it to determine whether the vehicle is lawfully entitled to registration.

(e) The department shall maintain a cross-index file of motor and vehicle identification numbers registered with it.

(Amended by Stats. 1994, Ch. 1221, Sec. 3. Effective January 1, 1995.)



4150.5

Ownership of title to a vehicle subject to registration may be held by two (or more) coowners as provided in Section 682 of the Civil Code, except that:

(a) A vehicle may be registered in the names of two (or more) persons as coowners in the alternative by the use of the word or. A vehicle so registered in the alternative shall be deemed to be held in joint tenancy. Each coowner shall be deemed to have granted to the other coowners the absolute right to dispose of the title and interest in the vehicle. Upon the death of a coowner the interest of the decedent shall pass to the survivor as though title or interest in the vehicle was held in joint tenancy unless a contrary intention is set forth in writing upon the application for registration.

(b) A vehicle may be registered in the names of two (or more) persons as coowners in the alternative by the use of the word or and if declared in writing upon the application for registration by the applicants to be community property, or tenancy in common, shall grant to each coowner the absolute power to transfer the title or interest of the other coowners only during the lifetime of such coowners.

(c) A vehicle may be registered in the names of two (or more) persons as coowners in the conjunctive by the use of the word and and shall thereafter require the signature of each coowner or his personal representative to transfer title to the vehicle, except where title to the vehicle is set forth in joint tenancy, the signature of each coowner or his personal representative shall be required only during the lifetime of the coowners, and upon death of a coowner title shall pass to the surviving coowner.

(d) The department may adopt suitable abbreviations to appear upon the certificate of registration and certificate of ownership to designate the manner in which title to the vehicle is held if set forth by the coowners upon the application for registration.

(Added by Stats. 1965, Ch. 891.)



4150.7

(a) Ownership of title to a vehicle subject to registration may be held in beneficiary form that includes a direction to transfer ownership of the vehicle to a designated beneficiary on the death of the owner if both of the following requirements are satisfied:

(1) Only one owner is designated.

(2) Only one TOD beneficiary is designated.

(b) A certificate of ownership issued in beneficiary form shall include, after the name of the owner, the words transfer on death to or the abbreviation TOD followed by the name of the beneficiary.

(c) During the lifetime of the owner, the signature or consent of the beneficiary is not required for any transaction relating to the vehicle for which a certificate of ownership in beneficiary form has been issued.

(d) The fee for registering ownership of a vehicle in a beneficiary form is ten dollars ($10).

(Added by Stats. 1991, Ch. 1055, Sec. 58. Operative January 1, 1993, by Sec. 64 of Ch. 1055.)



4151

The department shall not accept an application for the original registration of a vehicle in this State unless the vehicle at the time of application is within this State unless the provisions of Section 4152 are complied with.

(Enacted by Stats. 1959, Ch. 3.)



4152

(a) The department may accept an application for registration of a vehicle which is not within this state, but which is to be registered to a resident of this state, at the time all documents and fees, as determined by the department in accordance with the provisions of this division, are submitted to the department.

(b) Any fees submitted pursuant to subdivision (a) shall not be subject to refund based upon the fact that the vehicle has not been and is not within this state.

(Amended by Stats. 1975, Ch. 1220.)



4152.5

Except as provided for in subdivision (c) of Section 9553, when California registration is required of a vehicle last registered in a foreign jurisdiction, an application for registration shall be made to the department within 20 days following the date registration became due. The application shall be deemed an original application.

(Amended by Stats. 2000, Ch. 1035, Sec. 7. Effective January 1, 2001.)



4153

If the vehicle to be registered is a specially constructed or remanufactured vehicle, the application shall also state that fact and contain additional information as may reasonably be required by the department to enable it properly to register the vehicle.

(Amended by Stats. 1983, Ch. 1286, Sec. 18.)



4154

The department may not issue or renew the registration of a farm labor vehicle unless the owner of the vehicle provides verification to the department that the inspection required by Section 31401 has been performed. For these purposes, the department shall determine what constitutes appropriate verification.

(Added by Stats. 1999, Ch. 557, Sec. 1.5. Effective September 29, 1999.)



4155

Registration under this code shall apply to any vehicle owned by the United States government, the state, or any city, county, or political subdivision of the state, except in the following particulars:

(a) A license plate issued for a vehicle while publicly owned need not display the year number for which it is issued, but shall display a distinguishing symbol or letter.

(b) The registration of the vehicle and the registration card issued therefor shall not be renewed annually but shall remain valid until the certificate of ownership is suspended, revoked, or canceled by the department or upon a transfer of any interest shown in the certificate of ownership. If ownership of the vehicle is transferred to any person, the vehicle shall be reregistered as a privately owned vehicle and the special license plates shall be surrendered to the department.

(c) An identification plate used for special construction, cemetery, or special mobile equipment need not display a distinguishing symbol or letter.

(Amended by Stats. 1969, Ch. 1242.)



4156

(a) Notwithstanding any other provision of this code, and except as provided in subdivision (b), the department in its discretion may issue a temporary permit to operate a vehicle when a payment of fees has been accepted in an amount to be determined by, and paid to the department, by the owner or other person in lawful possession of the vehicle. The permit shall be subject to the terms and conditions, and shall be valid for the period of time, that the department shall deem appropriate under the circumstances.

(b) (1) The department shall not issue a temporary permit pursuant to subdivision (a) to operate a vehicle for which a certificate of compliance is required pursuant to Section 4000.3, and for which that certificate of compliance has not been issued, unless the department is presented with sufficient evidence, as determined by the department, that the vehicle has failed its most recent smog check inspection.

(2) Not more than one temporary permit may be issued pursuant to this subdivision to a vehicle owner in a two-year period.

(3) A temporary permit issued pursuant to paragraph (1) is valid for either 60 days after the expiration of the registration of the vehicle or 60 days after the date that vehicle is removed from nonoperation, whichever is applicable at the time that the temporary permit is issued.

(4) A temporary permit issued pursuant to paragraph (1) is subject to Section 9257.5.

(Amended by Stats. 2009, Ch. 140, Sec. 179. Effective January 1, 2010.)



4157

In the absence of the regularly required supporting evidence of ownership upon application for registration or transfer of a vehicle, the department may accept an undertaking or bond which shall be conditioned to protect the department and all officers and employees thereof and any subsequent purchaser of the vehicle, any person acquiring a lien or security interest thereon, or the successor in interest of such purchaser or person against any loss or damage on account of any defect in or undisclosed claim upon the right, title, and interest of the applicant or other person in and to the vehicle.

(Amended by Stats. 1963, Ch. 819.)



4158

In the event the vehicle is no longer registered in this state and the currently valid certificate of ownership is surrendered to the department, the bond or undertaking shall be returned and surrendered at the end of three years or prior thereto.

(Amended by Stats. 1982, Ch. 517, Sec. 387.)



4159

Whenever any person after making application for the registration of a vehicle required to be registered under this code, or after obtaining registration either as owner or legal owner, moves or acquires a new address different from the address shown in the application or upon the certificate of ownership or registration card, such person shall, within 10 days thereafter, notify the department of his old and new address.

(Amended by Stats. 1976, Ch. 552.)



4160

Any registered owner of a vehicle who moves or acquires a new address different from the address shown upon the registration card issued for the vehicle shall within 10 days mark out the former address shown on the face of the card and with pen and ink write or type the new address on the face of the card immediately below the former address with the initials of the registered owner.

(Amended by Stats. 1959, Ch. 964.)



4161

(a) Whenever a motor vehicle engine or motor is installed, except temporarily, in a motor vehicle which is identified on the ownership and registration certificates by motor or engine number or by both the motor and frame numbers and subject to registration under this code, the owner of the motor vehicle shall, within 10 days thereafter, give notice to the department upon a form furnished by it containing a description of the motor vehicle engine or motor installed, including any identifying number thereon and the date of the installation. The owner of the motor vehicle shall also submit to the department with the notice the certificate of ownership and registration card covering the motor vehicle in which the motor vehicle engine or motor is installed and evidence of ownership covering the new or used motor vehicle engine or motor installed and such other documents as may be required by the department.

(b) Upon receipt of motor vehicle engine or motor change notification and other required documents, the department shall assign a distinguishing vehicle identification number to motor vehicles, other than motorcycles or motor-driven cycles registered under a motor number or motor and frame numbers. When the distinguishing vehicle identification number is placed on the vehicle as authorized, the vehicle shall thereafter be identified by the distinguishing identification number assigned.

(c) Notwithstanding any other provision of this section or any other provision of law, whenever an application is made to the department to register a replacement engine case for any motorcycle, the department shall request the Department of the California Highway Patrol to inspect the motorcycle to determine its proper identity. If the replacement engine case bears the same identifying numbers as the engine case being replaced, the original engine case shall be destroyed. A determination verifying proof of destruction shall be made by the Department of the California Highway Patrol.

(Amended by Stats. 2001, Ch. 94, Sec. 1. Effective January 1, 2002.)



4163

The owner of three or more motor vehicles is not required to notify the department or to pay the fee required under Section 9257 when motor vehicle engines or motors owned by him are installed in or transferred between the motor vehicles owned by him until the motor vehicle is sold, transferred, or otherwise disposed of by him.

(Amended by Stats. 1961, Ch. 58.)



4166

The department may assign a distinguishing vehicle identification number to a motor vehicle whenever the motor or other identifying number thereon is removed, destroyed or obliterated, and any motor vehicle to which a distinguishing vehicle identification number is assigned as authorized herein shall be registered under the number so assigned when registration of the motor vehicle is required under this code.

(Amended by Stats. 1970, Ch. 824.)






ARTICLE 3. Registration of Foreign Vehicles

4300

Upon application for registration of a vehicle previously registered outside this State, the application shall be certified by the applicant and shall state that the vehicle previously has been registered outside this State, the time and place of the last registration of such vehicle outside this State, the name and address of the governmental officer, agency, or authority making the registration, and such further information relative to its previous registration as may reasonably be required by the department, including the time and place of original registration, if known, and if different from the last foreign registration.

(Enacted by Stats. 1959, Ch. 3.)



4300.5

An application for registration under this chapter of a vehicle previously registered outside of this state shall be accompanied by payment of the amount required to be paid under Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code with respect to the use of the vehicle by the applicant.

(Amended by Stats. 1984, Ch. 144, Sec. 205.)



4301

The applicant shall surrender to the department all unexpired license plates, seals, certificates, or other evidence of foreign registration as may be in his possession or under his control. The department may require a certification from the jurisdiction of last registry when the applicant fails to surrender the last issued unexpired license plates.

(Enacted by Stats. 1959, Ch. 3.)



4302

Upon application made at the time of their surrender to the department and upon payment of a fee of one dollar ($1), the department shall return the unexpired license plates to the official in charge of the registration of motor vehicles in the state of issue of the license plates.

(Enacted by Stats. 1959, Ch. 3.)



4303

If in the course of interstate operation of a vehicle registered in another state it is desirable to retain registration in such state, the applicant need not surrender the evidence of foreign registration, but shall deliver it to the department for purposes of inspection, and the department upon a proper showing shall register the vehicle in this State, but shall not issue a certificate of ownership for the vehicle.

(Enacted by Stats. 1959, Ch. 3.)



4304

Upon application for registration of a vehicle previously registered outside this State, the department shall grant full faith and credit to the currently valid certificate of title describing the vehicle, the ownership thereof, and any liens thereon, issued by the state in which the vehicle was last registered, except that the laws of the state shall provide for the notation upon the certificate of title of any and all liens and encumbrances other than those dependent upon possession.

(Enacted by Stats. 1959, Ch. 3.)



4305

In the absence of knowledge by the department that any certificate of title issued by another state is forged, fraudulent, or void, the acceptance thereof by the department shall be a sufficient determination of the genuineness and regularity of the certificate and of the truth of the recitals therein, and no liability shall be incurred by any officer or employee of the department by reason of so accepting a certificate of title.

(Enacted by Stats. 1959, Ch. 3.)



4306

In the event a certificate of title issued by another state shows any lien or encumbrance upon the vehicle therein described, then the department upon registering the vehicle in this State and upon issuing a certificate of ownership shall include therein the name of the lienholder as legal owner unless documents submitted with the foreign certificate of title establish that the lien or encumbrance has been fully satisfied.

(Enacted by Stats. 1959, Ch. 3.)



4307

In the event application is made in this state for registration of a vehicle and the department is not satisfied as to the ownership of the vehicle or the existence of foreign liens thereon, then the department may register the vehicle and issue a distinctive registration card and appropriate license plates but shall withhold issuance of a California certificate of ownership unless the applicant shall present documents sufficient to reasonably satisfy the department of the applicant s ownership of the vehicle and sufficient to identify any liens thereon or the applicant shall post a bond pursuant to Section 4157.

(Amended by Stats. 1981, Ch. 636, Sec. 2.)



4308

In the event the department refuses to grant an application for registration in this State of a vehicle previously registered in another state, the department shall immediately return to the applicant all documents submitted by the applicant with the application.

(Enacted by Stats. 1959, Ch. 3.)



4309

The department shall forthwith mail a notice of the filing of any application for registration of a vehicle previously registered outside this state upon written request of the governmental officer, agency, or authority which made the last registration of the vehicle outside this state. The notice shall contain like data as required on the application filed with the department. This section shall not apply to applications to register commercial vehicles operating in interstate transportation nor to vehicles last registered in a foreign province or country.

(Amended by Stats. 1967, Ch. 1141.)






ARTICLE 4. Evidences of Registration

4450

The department upon registering a vehicle shall issue a certificate of ownership to the legal owner and a registration card to the owner, or both to the owner if there is no legal owner of the vehicle.

(Enacted by Stats. 1959, Ch. 3.)



4450.5

(a) On or before January 1, 2012, the director shall develop an Electronic Lien and Title (ELT) Program, in consultation with lienholders, licensed dealers, and other stakeholders, to require that all lienholders title information be held in an electronic format, if the department determines that the program is cost effective compared to the current paper title and registration system.

(b) The director may establish an auto loan business volume threshold below which a lienholder is not required to participate in the program developed pursuant to subdivision (a).

(Added by Stats. 2009, Ch. 540, Sec. 1. Effective January 1, 2010.)



4451

The certificate of ownership shall contain all of the following:

(a) Not less than the information required upon the face of the registration card.

(b) Provision for notice to the department of a transfer of the title or interest of the owner or legal owner.

(c) Provision for application for transfer of registration by the transferee.

(d) Provision for an odometer disclosure statement pursuant to subsection (a) of Section 32705 of Title 49 of the United States Code.

(Amended by Stats. 2000, Ch. 1035, Sec. 8. Effective January 1, 2001.)



4452

The department may issue a certificate of ownership to the legal owner of a vehicle without requiring registration, and may issue a facsimile copy of the certificate to the owner if there is no legal owner, the application is submitted in proper form, and one of the following conditions exist:

(a) The vehicle is registered pursuant to Section 5014.1.

(b) A certification has been filed with the department, pursuant to subdivision (a) of Section 4604, that the vehicle has not been driven, moved, or left standing upon any highway so as to require payment of fees and that the owner will not thereafter permit that operation or movement of the vehicle or leave the vehicle standing on any highway without surrendering, or arranging to surrender, the certificate of ownership to the department and without first making an application for the regular registration of the vehicle and full payment of all fees required to be paid under this code and Part 5 (commencing with Section 10701) of Division 2 of the Revenue and Taxation Code.

(Amended by Stats. 2001, Ch. 826, Sec. 11. Effective January 1, 2002.)



4453

(a) The registration card shall contain upon its face, the date issued, the name and residence or business address or mailing address of the owner and of the legal owner, if any, the registration number assigned to the vehicle, and a description of the vehicle as complete as that required in the application for registration of the vehicle.

(b) The following motor vehicles shall be identified as such on the face of the registration card whenever the department is able to ascertain that fact at the time application is made for initial registration or transfer of ownership of the vehicle:

(1) A motor vehicle rebuilt and restored to operation that was previously declared to be a total loss salvage vehicle because the cost of repairs exceeds the retail value of the vehicle.

(2) A motor vehicle rebuilt and restored to operation that was previously reported to be dismantled pursuant to Section 11520.

(3) A motor vehicle previously registered to a law enforcement agency and operated in law enforcement work.

(4) A motor vehicle formerly operated as a taxicab.

(5) A motor vehicle manufactured outside of the United States and not intended by the manufacturer for sale in the United States.

(6) A park trailer, as described in Section 18009.3 of the Health and Safety Code, that when moved upon the highway is required to be moved under a permit pursuant to Section 35780.

(7) A motor vehicle that has been reacquired under circumstances described in subdivision (c) of Section 1793.23 of the Civil Code, a vehicle with out-of-state titling documents reflecting a warranty return, or a vehicle that has been identified by an agency of another state as requiring a warranty return title notation, pursuant to the laws of that state. The notation made on the face of the registration and pursuant to this subdivision shall state Lemon Law Buyback.

(c) The director may modify the form, arrangement, and information appearing on the face of the registration card and may provide for standardization and abbreviation of fictitious or firm names on the registration card whenever the director finds that the efficiency of the department will be promoted by so doing.

(Amended by Stats. 2003, Ch. 451, Sec. 17. Effective January 1, 2004.)



4453.2

In addition to the information required under Section 4453, the registration card of every farm labor vehicle shall contain the words, Farm Labor Vehicle, in conjunction with the vehicle identification information.

(Added by Stats. 1999, Ch. 557, Sec. 2. Effective September 29, 1999.)



4453.5

(a) In the case of leased vehicles, the lessor and the lessee shall be shown on the registration card as the owner and the lessee of a vehicle, and the department shall designate their relationships upon the card and the ownership certificate by the words lessor and lessee and, at the election of the lessor, the department may designate thereon either the address of the lessor or the lessee.

(b) Transfers of ownership involving vehicles registered as provided in subdivision (a) shall only be effected upon the signature release of the lessor.

(c) The lessor shall provide the address, or the name and address, of the lessee on a form prescribed by the department in all cases where the information is not on the registration card and ownership certificate. Information received under this subdivision shall be used only for law enforcement and shall be available only to law enforcement officials at their request.

(d) A lessor, upon written request of the lessee or, if designated in writing, the lessee s designee, shall disclose any pertinent information regarding the amount of payment and the documents necessary to exercise any option held by the lessee to purchase the leased vehicle.

(Amended by Stats. 2003, Ch. 151, Sec. 1. Effective January 1, 2004.)



4453.6

On request of any member of the California Highway Patrol, any regularly employed and salaried police officer or deputy sheriff, or any reserve police officer or reserve deputy sheriff listed in Section 830.6 of the Penal Code, or any employee or officer of the department specified in Section 1655, who is conducting an investigation of a public offense, the lessor of a vehicle shall furnish the name and address of the lessee of a vehicle if that information does not appear on the registration card.

(Amended by Stats. 2003, Ch. 292, Sec. 6. Effective January 1, 2004.)



4454

(a) Every owner, upon receipt of a registration card, shall maintain the same or a facsimile copy thereof with the vehicle for which issued.

(b) This section does not apply when a registration card is necessarily removed from the vehicle for the purpose of application for renewal or transfer of registration, or when the vehicle is left unattended.

(c) Any violation of this section shall be cited in accordance with the provisions of Section 40610.

(Amended by Stats. 1999, Ch. 106, Sec. 1. Effective January 1, 2000.)



4455

Any permit issued under Section 4004 shall be carried in the vehicle for which issued at all times while it is being operated in this State.

(Enacted by Stats. 1959, Ch. 3.)



4456

(a) When selling a vehicle, dealers and lessor-retailers shall use numbered report-of-sale forms issued by the department. The forms shall be used in accordance with the following terms and conditions:

(1) The dealer or lessor-retailer shall attach for display a copy of the report of sale on the vehicle before the vehicle is delivered to the purchaser.

(2) The dealer or lessor-retailer shall submit to the department an application accompanied by all fees and penalties due for registration or transfer of registration of the vehicle within 30 days from the date of sale, as provided in subdivision (c) of Section 9553, if the vehicle is a used vehicle, and 20 days if the vehicle is a new vehicle. Penalties due for noncompliance with this paragraph shall be paid by the dealer or lessor-retailer. The dealer or lessor-retailer shall not charge the purchaser for the penalties.

(3) As part of an application to transfer registration of a used vehicle, the dealer or lessor-retailer shall include all of the following information on the certificate of title, application for a duplicate certificate of title, or form prescribed by the department:

(A) Date of sale and report of sale number.

(B) Purchaser s name and address.

(C) Dealer s name, address, number, and signature or signature of authorized agent.

(D) Salesperson number.

(4) If the department returns an application and the application was first received by the department within 30 days of the date of sale of the vehicle if the vehicle is a used vehicle, and 20 days if the vehicle is a new vehicle, the dealer or lessor-retailer shall submit a corrected application to the department within 50 days from the date of sale of the vehicle if the vehicle is a used vehicle, and 40 days if the vehicle is a new vehicle, or within 30 days from the date that the application is first returned by the department if the vehicle is a used vehicle, and 20 days if the vehicle is a new vehicle, whichever is later.

(5) If the department returns an application and the application was first received by the department more than 30 days from the date of sale of the vehicle if the vehicle is a used vehicle, and 20 days if the vehicle is a new vehicle, the dealer or lessor-retailer shall submit a corrected application to the department within 50 days from the date of sale of the vehicle if the vehicle is a used vehicle, and 40 days if the vehicle is a new vehicle.

(6) An application first received by the department more than 50 days from the date of sale of the vehicle if the vehicle is a used vehicle, and 40 days if the vehicle is a new vehicle, is subject to the penalties specified in subdivisions (a) and (b) of Section 4456.1.

(7) The dealer or lessor-retailer shall report the sale pursuant to Section 5901.

(b) (1) A transfer that takes place through a dealer conducting a wholesale vehicle auction shall be reported to the department by that dealer on a single form approved by the department. The completed form shall contain, at a minimum, all of the following information:

(A) The name and address of the seller.

(B) The seller s dealer number, if applicable.

(C) The date of delivery to the dealer conducting the auction.

(D) The actual mileage of the vehicle as indicated by the vehicle s odometer at the time of delivery to the dealer conducting the auction.

(E) The name, address, and occupational license number of the dealer conducting the auction.

(F) The name, address, and occupational license number of the buyer.

(G) The signature of the dealer conducting the auction.

(2) Submission of the completed form specified in paragraph (1) to the department shall fully satisfy the requirements of subdivision (a) and subdivision (a) of Section 5901 with respect to the dealer selling at auction and the dealer conducting the auction.

(3) The single form required by this subdivision does not relieve a dealer of any obligation or responsibility that is required by any other provision of law.

(c) A vehicle displaying a copy of the report of sale may be operated without license plates or registration card until either of the following, whichever occurs first:

(1) The license plates and registration card are received by the purchaser.

(2) A 90-day period, commencing with the date of sale of the vehicle, has expired.

(d) This section shall become operative on July 1, 2012.

(Repealed (in Sec. 7) and added by Stats. 2011, Ch. 329, Sec. 8. Effective January 1, 2012. Section operative July 1, 2012, by its own provisions.)



4456.1

(a) A dealer or lessor-retailer who violates paragraph (1), (2), or (7) of subdivision (a) of Section 4456 shall pay to the department an administrative service fee of five dollars ($5) for each violation.

(b) A dealer or lessor-retailer who violates paragraph (4), (5), or (6) of subdivision (a) of Section 4456 shall pay to the department an administrative service fee of twenty-five dollars ($25) for each violation.

(c) Subject to subdivision (d), each violation of Section 4456 is, in addition to the obligation to pay an administrative service fee, a separate cause for discipline pursuant to Section 11613 or 11705.

(d) A violation of subdivision (a) of Section 4456 because of a dealer or lessor-retailer s failure to submit to the department an application for registration or transfer of registration is a cause for disciplinary action pursuant to Section 11613 or 11705 only if the initial application is submitted 50 days or more following the date of sale of the vehicle if the vehicle is a used vehicle, and 40 days if the vehicle is a new vehicle.

(Amended by Stats. 1996, Ch. 1155, Sec. 3.1. Effective January 1, 1997.)



4456.3

(a) The department shall charge a dealer or lessor-retailer a fee, as established by the director pursuant to subdivision (b), for each vehicle sold by a dealer or lessor-retailer and reported on a report-of-sale form issued by the department to a dealer or lessor-retailer, or for every vehicle sold by a dealer or lessor-retailer if that licensee does not use a report-of-sale form issued by the department because the report of the sale is given electronically or otherwise. The department shall collect the fee and the fees shall be paid to the Consumer Motor Vehicle Recovery Corporation as described in Chapter 11 (commencing with Section 12200) of Division 5. The department shall not charge more than a total of two thousand five hundred dollars ($2,500) in fees under this section to a dealer licensee within a calendar year.

(b) The director shall establish the fee at one dollar ($1) and shall collect the fee. The director shall deposit the fees received in the Motor Vehicle Account. Notwithstanding Section 13340 of the Government Code, the revenues from the fees deposited in the Motor Vehicle Account, less an amount that the director determines is equal to the department s costs related to collecting and processing the fees, is hereby continuously appropriated to the department for quarterly payment to the Consumer Motor Vehicle Recovery Corporation until the Consumer Motor Vehicle Recovery Corporation notifies the department that the balance in the recovery fund maintained by the corporation has reached five million dollars ($5,000,000). Within 90 days after being notified by the Consumer Motor Vehicle Recovery Corporation, the director shall cease collecting the fee. Thereafter, if the amount in the recovery fund maintained by the corporation is less than two million dollars ($2,000,000), the Consumer Motor Vehicle Recovery Corporation shall notify the department of the amount necessary to return the recovery fund balance to five million dollars ($5,000,000). Within 90 days of being notified, the director shall collect the fee and pay the fee revenue required by this subdivision until the Consumer Motor Vehicle Recovery Corporation notifies the director that the recovery fund has reached five million dollars ($5,000,000). Within 90 days of being notified, the director shall cease collecting the fee.

(c) (1) The Consumer Motor Vehicle Recovery Corporation shall reimburse the department for all reasonable expenses incurred in implementing this section.

(2) The Consumer Motor Vehicle Recovery Corporation shall reimburse the department for all reasonable startup expenses incurred by the department to comply with this section within 90 days after the department begins collecting the fees and transmitting them to the Corporation as provided in this section.

(d) This section shall become operative on July 1, 2008.

(Added by Stats. 2007, Ch. 437, Sec. 2. Effective January 1, 2008. Section operative July 1, 2008, by its own provisions.)



4456.4

(a) A motor vehicle sold or leased by a new motor vehicle dealer shall be registered by the dealer using electronic programs provided by a qualified private industry partner pursuant to Section 1685 if the department permits the transaction to be processed electronically.

(b) This section does not apply to the sale or lease of a motorcycle or off-highway motor vehicle subject to identification under Section 38010 or a recreational vehicle as defined in Section 18010 of the Health and Safety Code.

(c) This section shall become operative on July 1, 2012.

(Added by Stats. 2011, Ch. 329, Sec. 9. Effective January 1, 2012. Section operative July 1, 2012, by its own provisions.)



4456.5

(a) A dealer may charge the purchaser or lessee of a vehicle the following charges:

(1) A document processing charge for the preparation and processing of documents, disclosures, and titling, registration, and information security obligations imposed by state and federal law. The dealer document processing charge shall not be represented as a governmental fee.

(A) If a dealer has a contractual agreement with the department to be a private industry partner pursuant to Section 1685, the document processing charge shall not exceed eighty dollars ($80).

(B) If a dealer does not have a contractual agreement with the department to be a private industry partner pursuant to Section 1685, the document processing charge shall not exceed sixty-five dollars ($65).

(2) An electronic filing charge, not to exceed the actual amount the dealer is charged by a first-line service provider for providing license plate processing, postage, and the fees and services authorized pursuant to subdivisions (a) and (d) of Section 1685. The director may establish, through the adoption of regulations, the maximum amount that a first-line service provider may charge a dealer. The electronic filing charge shall not be represented as a governmental fee.

(b) As used in this section, the term first-line service provider shall have the same meaning as defined in subdivision (b) of Section 1685.

(c) This section shall become operative on July 1, 2012.

(Added by Stats. 2011, Ch. 329, Sec. 10. Effective January 1, 2012. Section operative July 1, 2012, by its own provisions.)



4457

If any registration card or license plate is stolen, lost, mutilated, or illegible, the owner of the vehicle for which the same was issued, as shown by the records of the department, shall immediately make application for and may, upon the applicant furnishing information satisfactory to the department, obtain a duplicate or a substitute or a new registration under a new registration number, as determined to be most advisable by the department. An application for a duplicate registration card is not required in conjunction with any other application.

(Amended by Stats. 1988, Ch. 1268, Sec. 1.)



4458

If both license plates or a permanent trailer identification plate are lost or stolen, the registered owner shall immediately notify a law enforcement agency, and shall immediately apply to the department for new plates in lieu of the plates stolen or lost. The department shall in every proper case, except in the case of plates which are exempt from fees, cause to be issued applicable license plates of a different number and assign the registration number to the vehicle for which the plates are issued.

(Amended by Stats. 2001, Ch. 826, Sec. 12. Effective January 1, 2002.)



4459

If any certificate of ownership is stolen, lost, mutilated or illegible, the legal owner or, if none, then the owner of the vehicle for which the same was issued as shown by the records of the department shall immediately make application for and may, upon the applicant furnishing information satisfactory to the department, obtain a duplicate.

(Enacted by Stats. 1959, Ch. 3.)



4460

(a) The Department of Motor Vehicles, the Traffic Adjudication Board, and the Department of the California Highway Patrol, any regularly employed and salaried police officer or deputy sheriff or any reserve police officer or reserve deputy sheriff listed in Section 830.6 of the Penal Code may take possession of any certificate, card, placard, permit, license, or license plate issued under this code, upon expiration, revocation, cancellation, or suspension thereof or which is fictitious or which has been unlawfully or erroneously issued. Any license plate which is not attached to the vehicle for which issued, when and in the manner required under this code, may be seized, and attachment to the proper vehicle may be made or required.

(b) Any document, placard, or license plate seized shall be delivered to the Department of Motor Vehicles.

(Amended by Stats. 2003, Ch. 292, Sec. 7. Effective January 1, 2004.)



4461

(a) A person shall not lend a certificate of ownership, registration card, license plate, special plate, validation tab, or permit issued to him or her if the person desiring to borrow it would not be entitled to its use, and a person shall not knowingly permit its use by one not entitled to it.

(b) A person to whom a disabled person placard has been issued shall not lend the placard to another person, and a disabled person shall not knowingly permit the use for parking purposes of the placard or identification license plate issued pursuant to Section 5007 by one not entitled to it. A person to whom a disabled person placard has been issued may permit another person to use the placard only while in the presence or reasonable proximity of the disabled person for the purpose of transporting the disabled person. A violation of this subdivision is subject to the issuance of a notice of parking violation imposing a civil penalty of not less than two hundred fifty dollars ($250) and not more than one thousand dollars ($1,000), for which enforcement shall be governed by the procedures set forth in Article 3 (commencing with Section 40200) of Chapter 1 of Division 17 or is a misdemeanor punishable by a fine of not less than two hundred fifty dollars ($250) and not more than one thousand dollars ($1,000), imprisonment in the county jail for not more than six months, or both that fine and imprisonment.

(c) Except for the purpose of transporting a disabled person as specified in subdivision (b), a person shall not display a disabled person placard that was not issued to him or her or that has been canceled or revoked pursuant to Section 22511.6. A violation of this subdivision is subject to the issuance of a notice of parking violation imposing a civil penalty of not less than two hundred fifty dollars ($250) and not more than one thousand dollars ($1,000), for which enforcement shall be governed by the procedures set forth in Article 3 (commencing with Section 40200) of Chapter 1 of Division 17 or is a misdemeanor punishable by a fine of not less than two hundred fifty dollars ($250) and not more than one thousand dollars ($1,000), imprisonment in the county jail for not more than six months, or both that fine and imprisonment.

(d) Notwithstanding subdivisions (a), (b), and (c), a person using a vehicle displaying a special identification license plate issued to another pursuant to Section 5007 shall not park in those parking stalls or spaces designated for disabled persons pursuant to Section 22511.7 or 22511.8, unless transporting a disabled person. A violation of this subdivision is subject to the issuance of a notice of parking violation imposing a civil penalty of not less than two hundred fifty dollars ($250) and not more than one thousand dollars ($1,000), for which enforcement shall be governed by the procedures set forth in Article 3 (commencing with Section 40200) of Chapter 1 of Division 17 or is a misdemeanor punishable by a fine of not less than two hundred fifty dollars ($250) and not more than one thousand dollars ($1,000), imprisonment in the county jail for not more than six months, or both that fine and imprisonment.

(e)For the purposes of subdivisions (b) and (c), disabled person placard means a placard issued pursuant to Section 22511.55 or 22511.59.

(Amended by Stats. 2009, Ch. 415, Sec. 2. Effective January 1, 2010.)



4461.3

In addition to any fine imposed for conviction of a violation of Section 4461 or 22507.8, a city or county may adopt an ordinance or resolution to assess an additional penalty of one hundred dollars ($100). All revenue generated from imposition of the penalty shall be used specifically for the purpose of improving enforcement of the provisions of this code relating to disabled parking spaces and placards within the city or county. Revenue generated from imposition of the penalty may not be used to supplant funds used for other general parking enforcement purposes, but may be used to offset the cost of establishing a new disabled parking enforcement program.

(Added by Stats. 2003, Ch. 555, Sec. 4. Effective January 1, 2004.)



4461.5

In addition to, or instead of, any fine imposed for conviction of a violation of subdivision (c) or (d) of Section 4461, the court may impose a civil penalty of not more than one thousand five hundred dollars ($1,500) for each conviction.

(Added by Stats. 2000, Ch. 215, Sec. 1. Effective January 1, 2001.)



4462

(a) The driver of a motor vehicle shall present the registration or identification card or other evidence of registration of any or all vehicles under his or her immediate control for examination upon demand of any peace officer.

(b) No person shall display upon a vehicle, nor present to any peace officer, any registration card, identification card, temporary receipt, license plate, device issued pursuant to Section 4853, or permit not issued for that vehicle or not otherwise lawfully used thereon under this code.

(c) This section shall become operative on January 1, 2001.

(Repealed (in Sec. 1) and added by Stats. 1996, Ch. 697, Sec. 2. Effective January 1, 1997. Section operative January 1, 2001, by its own provisions.)



4462.5

Every person who commits a violation of subdivision (b) of Section 4462, with intent to avoid compliance with vehicle registration requirements of Article 1 (commencing with Section 4000) of Chapter 1 or Article 1 (commencing with Section 5600) of Chapter 2, is guilty of a misdemeanor.

(Added by Stats. 1988, Ch. 640, Sec. 2.)



4463

(a) A person who, with intent to prejudice, damage, or defraud, commits any of the following acts is guilty of a felony and upon conviction thereof shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months or two or three years, or by imprisonment in a county jail for not more than one year:

(1) Alters, forges, counterfeits, or falsifies a certificate of ownership, registration card, certificate, license, license plate, device issued pursuant to Section 4853, special plate, or permit provided for by this code or a comparable certificate of ownership, registration card, certificate, license, license plate, device comparable to that issued pursuant to Section 4853, special plate, or permit provided for by a foreign jurisdiction, or alters, forges, counterfeits, or falsifies the document, device, or plate with intent to represent it as issued by the department, or alters, forges, counterfeits, or falsifies with fraudulent intent an endorsement of transfer on a certificate of ownership or other document evidencing ownership, or with fraudulent intent displays or causes or permits to be displayed or have in his or her possession a blank, incomplete, canceled, suspended, revoked, altered, forged, counterfeit, or false certificate of ownership, registration card, certificate, license, license plate, device issued pursuant to Section 4853, special plate, or permit.

(2) Utters, publishes, passes, or attempts to pass, as true and genuine, a false, altered, forged, or counterfeited matter listed in paragraph (1) knowing it to be false, altered, forged, or counterfeited.

(b) A person who, with intent to prejudice, damage, or defraud, commits any of the following acts is guilty of a misdemeanor, and upon conviction thereof shall be punished by imprisonment in a county jail for six months, a fine of not less than five hundred dollars ($500) and not more than one thousand dollars ($1,000), or both that fine and imprisonment, which penalty shall not be suspended:

(1) Forges, counterfeits, or falsifies a disabled person placard or a comparable placard relating to parking privileges for disabled persons provided for by a foreign jurisdiction, or forges, counterfeits, or falsifies a disabled person placard with intent to represent it as issued by the department.

(2) Passes, or attempts to pass, as true and genuine, a false, forged, or counterfeit disabled person placard knowing it to be false, forged, or counterfeited.

(3) Acquires, possesses, sells, or offers for sale a genuine or counterfeit disabled person placard.

(c) A person who, with fraudulent intent, displays or causes or permits to be displayed a forged, counterfeit, or false disabled person placard, is subject to the issuance of a notice of parking violation imposing a civil penalty of not less than two hundred fifty dollars ($250) and not more than one thousand dollars ($1,000), for which enforcement shall be governed by the procedures set forth in Article 3 (commencing with Section 40200) of Chapter 1 of Division 17 or is guilty of a misdemeanor punishable by imprisonment in a county jail for six months, a fine of not less than two hundred fifty dollars ($250) and not more than one thousand dollars ($1,000), or both that fine and imprisonment, which penalty shall not be suspended.

(d) For purposes of subdivision (b) or (c), disabled person placard means a placard issued pursuant to Section 22511.55 or 22511.59.

(e) A person who, with intent to prejudice, damage, or defraud, commits any of the following acts is guilty of an infraction, and upon conviction thereof shall be punished by a fine of not less than one hundred dollars ($100) and not more than two hundred fifty dollars ($250) for a first offense, not less than two hundred fifty dollars ($250) and not more than five hundred dollars ($500) for a second offense, and not less than five hundred dollars ($500) and not more than one thousand dollars ($1,000) for a third or subsequent offense, which penalty shall not be suspended:

(1) Forges, counterfeits, or falsifies a Clean Air Sticker or a comparable clean air sticker relating to high occupancy vehicle lane privileges provided for by a foreign jurisdiction, or forges, counterfeits, or falsifies a Clean Air Sticker with intent to represent it as issued by the department.

(2) Passes, or attempts to pass, as true and genuine, a false, forged, or counterfeit Clean Air Sticker knowing it to be false, forged, or counterfeited.

(3) Acquires, possesses, sells, or offers for sale a counterfeit Clean Air Sticker.

(4) Acquires, possesses, sells, or offers for sale a genuine Clean Air Sticker separate from the vehicle for which the department issued that sticker.

(f) As used in this section, Clean Air Sticker means a label or decal issued pursuant to Sections 5205.5 and 21655.9.

(Amended by Stats. 2011, Ch. 15, Sec. 600. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



4463.3

In addition to, or instead of, any fine imposed for conviction of a violation of subdivision (b) or (c) of Section 4463, the court may impose a civil penalty of not more than two thousand five hundred dollars ($2,500) for each conviction.

(Added by Stats. 2000, Ch. 215, Sec. 2. Effective January 1, 2001.)



4463.5

(a) No person shall manufacture or sell a decorative or facsimile license plate of a size substantially similar to the license plate issued by the department.

(b) Notwithstanding subdivision (a), the director may authorize the manufacture and sale of decorative or facsimile license plates for special events or media productions.

(c) A violation of this section is a misdemeanor punishable by a fine of not less than five hundred dollars ($500).

(Added by Stats. 1986, Ch. 859, Sec. 1.)



4464

A person shall not display upon a vehicle a license plate that is altered from its original markings.

(Amended by Stats. 2012, Ch. 702, Sec. 2. Effective January 1, 2013.)



4465

(a) A legal owner of record of a vehicle may request, and the department shall furnish, information regarding the current registration status of the vehicle, including the license plate number and address of the registered owner of the vehicle. The department may charge a fee to pay for the cost of furnishing this information.

(b) (1) By January 1, 2010, the department shall be in full compliance with the federal Anti Car Theft Act of 1992 (P.L. 102-519) and the United States Department of Justice (DOJ) rules governing the federal National Motor Vehicle Title Information System (NMVTIS) (49 U.S.C. Sec. 30501 et seq.), to the extent practicable.

(2) Notwithstanding paragraph (1), by January 1, 2010, the department shall eliminate any restrictions to consumer access to titling, branding, and theft information provided by the department to NMVTIS, to ensure that prospective purchasers have instant and reliable access to California s data.

(Amended by Stats. 2010, Ch. 328, Sec. 226. Effective January 1, 2011.)



4466

(a) The department shall not issue a duplicate or substitute certificate of title or license plate if, after a search of the records of the department, the registered owner s address, as submitted on the application, is different from that which appears in the records of the department, unless the registered owner applies in person and presents all of the following:

(1) Proof of ownership of the vehicle that is acceptable to the department. Proof of ownership may be the certificate of title, registration certificate, or registration renewal notice, or a facsimile or photocopy of any of those documents, if the facsimile or photocopy matches the vehicle record of the department.

(2) A driver s license or identification card containing a picture of the licensee or cardholder issued to the registered owner by the department pursuant to Chapter 1 (commencing with Section 12500) of Division 6. The department shall conduct a search of its records to verify the authenticity of any document submitted under this paragraph.

(A) If the registered owner is a resident of another state or country, the registered owner shall present a driver s license or identification card issued by that state or country. In addition, the registered owner shall provide photo documentation in the form of a valid passport, military identification card, identification card issued by a state or United States government agency, student identification card issued by a college or university, or identification card issued by a California-based employer. If a resident of another state is unable to present the required photo identification, the department shall verify the authenticity of the driver s license or identification card by contacting the state that issued the driver s license or identification card.

(B) If the registered owner is not an individual, the person submitting the application shall submit the photo identification required pursuant to this paragraph, as well as documentation acceptable to the department that demonstrates that the person is employed by an officer of the registered owner.

(3) If the application is for the purpose of replacing a license plate that was stolen, a copy of a police report identifying the plate as stolen.

(4) If the application is for the purpose of replacing a certificate of title or license plate that was mutilated or destroyed, the remnants of the mutilated or destroyed document or plate.

(5) If the department has a record of a prior issuance of a duplicate or substitute certificate of title or license plate for the vehicle within the past 90 days, a copy of a report from the Department of the California Highway Patrol verifying the vehicle identification number of the vehicle.

(b) Subdivision (a) does not apply if any of the following applies:

(1) The registered owner s name, address, and driver s license or identification card number submitted on the application match the name, address, and driver s license or identification card number contained in the department s records.

(2) An application for a duplicate or substitute certificate of title or license plate is submitted by or through one of the following:

(A) A legal owner, if the legal owner is not the same person as the registered owner or as the lessee under Section 4453.5.

(B) A dealer or an agent of the dealer.

(C) A dismantler.

(D) An insurer or an agent of the insurer.

(E) A salvage pool.

(c) At the discretion of the department, subdivision (a) does not apply in any of the following circumstances:

(1) An application for a duplicate or substitute certificate of title or license plate is submitted by a licensed registration service representing any of the following:

(A) A person or entity listed in subparagraphs (A) to (E), inclusive, of paragraph (2) of subdivision (b).

(B) A business entity recognized under the laws of this state or the laws of any foreign or domestic jurisdiction whose laws are in parity with the laws of this state.

(C) A court-appointed bankruptcy referee.

(D) A person who is an individual, is not included in subparagraphs (A) to (C), inclusive, and submits to the licensed registration service an application with a signature that is validated by a notary public. The licensed registration service shall maintain full and complete records of its transactions conducted pursuant to this subparagraph and shall make those records available for inspection by an investigator of the Department of Motor Vehicles, investigator of the Department of the California Highway Patrol, a city police department, a county sheriff s office, or a district attorney s office, if the investigator requests access to the record and the request is for the purpose of a criminal investigation.

(2) The vehicle is registered under the International Registration Plan pursuant to Section 8052 or under the Permanent Fleet Registration program pursuant to Article 9.5 (commencing with Section 5301).

(3) The vehicle is an implement of husbandry, as defined in Section 36000, or a tow dolly, or has been issued an identification plate under Section 5014 or 5014.1.

(d) The department shall issue one or more license plates only to the registered owner or lessee. The department shall issue the certificate of title only to the legal owner, or if none, then to the registered owner, as shown on the department s records.

(Amended by Stats. 2010, Ch. 328, Sec. 227. Effective January 1, 2011.)



4467

(a) Notwithstanding any other provision of law, the department shall issue new and different license plates immediately upon request to the registered owner of a vehicle who appears in person and submits a completed application, if all of the following are provided:

(1) Proof of ownership of the vehicle that is acceptable to the department.

(2) A driver s license or identification card containing a picture of the licensee or cardholder issued to the registered owner by the department pursuant to Chapter 1 (commencing with Section 12500) of Division 6. The department shall conduct a search of its records to verify the authenticity of any document submitted under this paragraph.

(3) The previously issued license plates from the vehicle.

(4) The payment of required fees under subdivision (c) of Section 4850 and subdivision (b) of Section 9265 for the issuance of duplicate license plates.

(5) One of the following:

(A) A copy of a police report, court documentation, or other law enforcement documentation identifying the registered owner of the vehicle as the victim of an incident of domestic violence, as specified in Section 1708.6 of the Civil Code, the subject of stalking, as specified in Section 1708.7 of the Civil Code or Section 646.9 of the Penal Code, the victim of a rape, as defined in Section 261 or 262 of the Penal Code, or the victim of a sexual battery, as defined in Section 1708.5 of the Civil Code.

(B) A written acknowledgment, dated within 30 days of submission, on the letterhead of a domestic violence agency or a rape crisis center, that the registered owner is actively seeking assistance or has sought assistance from that agency within the past year.

(C) An active protective order as defined in Section 6218 of the Family Code, or issued pursuant to Section 527.6 or 527.8 of the Code of Civil Procedure, which names the registered owner as a protected party.

(b) Subdivision (a) does not apply to special license plates issued under Article 8 (commencing with Section 5000) of Chapter 1 of Division 3, special interest license plates issued under Article 8.4 (commencing with Section 5060) of Chapter 1 of Division 3, or environmental license plates issued under Article 8.5 (commencing with Section 5100) of Chapter 1 of Division 3.

(Amended by Stats. 2005, Ch. 60, Sec. 1. Effective January 1, 2006.)






ARTICLE 5. Renewal of Registration

4600

Certificates of ownership shall not be renewed annually but shall remain valid until suspended, revoked, or canceled by the department for cause or upon a transfer of any interest shown therein.

(Enacted by Stats. 1959, Ch. 3.)



4601

(a) Except as otherwise provided in this code, every vehicle registration and registration card expires at midnight on the expiration date designated by the director pursuant to Section 1651.5, and shall be renewed prior to the expiration of the registration year. The department may, upon payment of the proper fees, renew the registration of vehicles.

(b) Notwithstanding any other provision of law, renewal of registration for any vehicle that is either currently registered or for which a certification pursuant to Section 4604 has been filed may be obtained not more than 75 days prior to the expiration of the current registration or certification.

(c) Notwithstanding subdivision (b) or any other law, commencing upon the effective date of the act that added this subdivision, the renewal of registration for a vehicle that expires on or before June 30, 2011, may be obtained not more than 75 days prior to the expiration of the current registration or certification and the renewal of registration for a vehicle that expires on or after July 1, 2011, or for which a certification, pursuant to Section 4604, has been filed, may not be obtained until the expiration of the current registration or certification or until the department has issued a notice of renewal, whichever occurs first. This subdivision shall become inoperative on January 1, 2012.

(Amended by Stats. 2011, Ch. 21, Sec. 4. Effective May 4, 2011.)



4601.5

Notwithstanding Section 4601, the registration for vehicles registered pursuant to the Partial Year Registration Program as described in Article 5 (commencing with Section 9700) of Chapter 6 of Division 3, expires at midnight of December 31 of the registration year. However, for the purposes of applying any future reductions or increases in the vehicle license fee, the vehicle registrations subject to this section shall be deemed to have a final expiration date in the succeeding calendar year.

(Amended by Stats. 2006, Ch. 169, Sec. 2. Effective January 1, 2007.)



4602

Application for renewal of a vehicle registration shall be made by the owner not later than midnight of the expiration date, and shall be made by presentation of the registration card last issued for the vehicle or by presentation of a potential registration card issued by the department for use at the time of renewal and by payment of the full registration year fee for the vehicle as provided in this code. If the registration card and potential registration card are unavailable, a fee as specified in Section 9265 shall not be paid.

(Amended by Stats. 1988, Ch. 1268, Sec. 2.)



4603

Whenever in his opinion the interests of the State will be promoted thereby, the director with the approval of the Governor may extend for a period not to exceed 10 days the closing of the period during which applications for renewal of registration may be presented without the payment of penalties.

(Enacted by Stats. 1959, Ch. 3.)



4604

(a) Except as otherwise provided in subdivision (d), prior to the expiration of the registration of a vehicle, if that registration is not to be renewed prior to its expiration, the owner of the vehicle shall file, under penalty of perjury, a certification that the vehicle will not be operated, moved, or left standing upon a highway without first making an application for registration of the vehicle, including full payment of all fees. The certification is valid until the vehicle s registration is renewed pursuant to subdivision (c).

(b) Each certification filed pursuant to subdivision (a) shall be accompanied by a filing fee of fifteen dollars ($15).

(c) (1) An application for renewal of registration, except when accompanied by an application for transfer of title to, or an interest in, the vehicle, shall be submitted to the department with payment of the required fees for the current registration year and without penalty for delinquent payment of fees imposed under this code or under Part 5 (commencing with Section 10701) of Division 2 of the Revenue and Taxation Code if the department receives the application prior to or on the date the vehicle is first operated, moved, or left standing upon a highway during the current registration year and the certification required pursuant to subdivision (a) was timely filed with the department.

(2) If an application for renewal of registration is accompanied by an application for transfer of title, that application may be made without incurring a penalty for delinquent payment of fees not later than 20 days after the date the vehicle is first operated, moved, or left standing on a highway if a certification pursuant to subdivision (a) was timely filed with the department.

(d) A certification is not required to be filed pursuant to subdivision (a) for one or more of the following:

(1) A vehicle on which the registration expires while being held as inventory by a dealer or lessor-retailer or while being held pending a lien sale by the keeper of a garage or operator of a towing service.

(2) A vehicle registered pursuant to Article 4 (commencing with Section 8050) of Chapter 4 of Division 3.

(3) A vehicle described in Section 5004, 5004.5, or 5051, as provided in Section 4604.2. However, the registered owner may file a certificate of nonoperation in lieu of the certification specified in subdivision (a).

(4) A vehicle registered pursuant to Article 5 (commencing with Section 9700) of Chapter 6 if the registered owner has complied with subdivision (c) of Section 9706.

(e) Notwithstanding Section 670, for purposes of this section, a vehicle is a device by which a person or property may be propelled, moved, or driven upon a highway having intact and assembled its major component parts including, but not limited to, the frame or chassis, cowl, and floor pan or, in the case of a trailer, the frame and wheels or, in the case of a motorcycle, the frame, front fork, and engine. For purposes of this section, vehicle does not include a device moved exclusively by human power, a device used exclusively upon stationary rails or tracks, or a motorized wheelchair.

(Amended by Stats. 2006, Ch. 574, Sec. 4. Effective January 1, 2007.)



4604.2

(a) When the registration of a vehicle registered on a partial year basis has expired and the vehicle is not thereafter operated, moved, or left standing upon a highway, and the vehicle is in compliance with subdivision (b) of Section 9706 applying to vehicles registered on a partial year basis, an application for renewal made subsequent to that expiration shall be accompanied by a certificate of nonoperation.

(b) An application for registration or renewal of registration of a vehicle described in Section 5004 or 5004.5 that has not been operated, moved, or left standing upon a highway shall be accompanied by a certificate of nonoperation for the period during which the vehicle was not registered.

(c) A certificate of nonoperation may be accepted for a vehicle registered pursuant to Article 4 (commencing with Section 8050) of Chapter 4 solely for the purpose of waiver of penalties.

(d) The application for registration or renewal of registration of vehicles specified in subdivisions (a) and (b), whether or not accompanied by an application for transfer of title, shall be accepted by the department upon payment of the proper fees for the current registration year without the payment of delinquent fees imposed under this code or Part 5 (commencing with Section 10701) of Division 2 of the Revenue and Taxation Code if the department receives the application and certificate of nonoperation prior to the date the vehicle is first operated, moved, or left standing upon a highway during the current registration year.

(Amended by Stats. 2006, Ch. 574, Sec. 5. Effective January 1, 2007.)



4604.5

(a) (1) If the vehicle has not been operated, moved, or left standing upon any highway subsequent to the expiration of the vehicle s registration, the certification specified in Section 4604 or 4604.2 may be filed after the expiration of the registration of a vehicle, but not later than 90 days after the expiration date, subject to the payment of the filing fee specified in Section 4604 and the penalty specified in paragraph (2).

(2) A penalty shall be collected on any certification specified in Section 4604 or 4604.2 filed later than midnight of the date of expiration of registration. The penalty shall be computed as provided in Sections 9406 and 9559 and after the registration and weight fees have been combined with the license fee specified in Section 10751 of the Revenue and Taxation Code, as follows:

(A) For a delinquency period of 10 days or less, the penalty is 10 percent of the fee.

(B) For a delinquency period of more than 10 days, to and including 30 days, the penalty is 20 percent of the fee.

(C) For a delinquency period of more than 30 days, to and including 90 days, the penalty is 60 percent of the fee.

(3) This subdivision applies to the renewal of registration for vehicles with expiration dates on or before December 31, 2002.

(b) The certification specified in Sections 4604 and 4604.2 may be filed no more than 90 days after the expiration of the registration of a vehicle if the vehicle has not been operated, moved, or left standing upon any highway subsequent to the expiration of the vehicle s registration. A penalty shall be collected on any certification specified in Section 4604 or 4604.2 filed later than midnight of the date of expiration of registration. After 90 days, the vehicle must be registered pursuant to Section 4601. A certification filed pursuant to this subdivision is subject to the payment of the filing fee specified in Section 4604 and the payment of the penalties specified in paragraphs (1), (2), and (3) of this subdivision.

(1) The penalty for late payment of the registration fee provided in Section 9250 is as follows:

(A) For a delinquency period of 10 days or less, the penalty is ten dollars ($10).

(B) For a delinquency period of more than 10 days, to and including 30 days, the penalty is fifteen dollars ($15).

(C) For a delinquency period of more than 30 days, to and including 90 days, the penalty is thirty dollars ($30).

(2) The penalty on the weight fee and the vehicle license fee shall be computed after the weight fee as provided in Section 9400 or 9400.1 plus the vehicle license fee specified in Section 10751 of the Revenue and Taxation Code have been added together as follows:

(A) For a delinquency period of 10 days or less, the penalty is 10 percent of the fee.

(B) For a delinquency period exceeding 10 days, to and including 30 days, the penalty is 20 percent of the fee.

(C) For a delinquency period of more than 30 days, to and including 90 days, the penalty is 60 percent of the fee.

(3) Weight fees not reported and not paid within 20 days, as required by Section 9406, shall be assessed a penalty on the difference in the weight fee, as follows:

(A) For a delinquency period of 10 days or less, the penalty is 10 percent of the fee.

(B) For a delinquency period exceeding 10 days, to and including 30 days, the penalty is 20 percent of the fee.

(C) For a delinquency period of more than 30 days, to and including 90 days, the penalty is 60 percent of the fee.

(c) This section shall apply to registration renewals that expire on or after January 1, 2003.

(Amended by Stats. 2002, Ch. 805, Sec. 12. Effective September 23, 2002.)



4605

Notwithstanding Section 4000 of this code, and notwithstanding Section 38020 of this code, no fees or penalties imposed under this code or under Part 5 (commencing with Section 10701) of Division 2 of the Revenue and Taxation Code shall accrue due to operation of a vehicle in conjunction with the theft or embezzlement of the vehicle if the owner or legal owner submits a certificate in writing setting forth the circumstances of the theft or embezzlement and certifies that the theft or embezzlement of the vehicle has been reported pursuant to the provisions of this code.

(Repealed and added by Stats. 1976, Ch. 935.)



4606

Notwithstanding any provision of subdivision (a) of Section 5204 to the contrary, when an application for the registration of a vehicle has been made as required in Sections 4152.5 and 4602, the vehicle may be operated on the highways until the new indicia of current registration have been received from the department, upon condition that there be displayed on the vehicle the license plates and validating devices, if any, issued to the vehicle for the previous registration year.

(Amended by Stats. 1992, Ch. 258, Sec. 1. Effective January 1, 1993.)



4607

The department, upon renewing a registration, shall issue a new registration card to the owner as upon an original registration.

(Enacted by Stats. 1959, Ch. 3.)



4609

The department may extend the life of the current series of license plates, outstanding during 1957, and may hereafter issue a new series of license plates for an indefinite period of time, but in no event for a period less than five (5) years. During each intervening year of the period for which the plates are issued, the department shall issue a tab, sticker, or other suitable device as herein provided.

Any such series of plates may be canceled by the director with the approval of the Governor at any time after five years from the year of issuance of such series.

(Enacted by Stats. 1959, Ch. 3.)



4610

The department may authorize an endorsement of a receipt or the validation of a registration card or potential registration card as provided in this code by a person or organization holding a certificate of authority issued under the provisions of Part 5 (commencing with Section 12140) of Division 2 of the Insurance Code.

(Amended by Stats. 1982, Ch. 454, Sec. 181.)






ARTICLE 6. Refusal of Registration

4750

The department shall refuse registration, or renewal or transfer of registration, upon any of the following grounds:

(a) The application contains any false or fraudulent statement.

(b) The required fee has not been paid.

(c) The registration, or renewal or transfer of registration, is prohibited by the requirements of Part 5 (commencing with Section 43000) of Division 26 of the Health and Safety Code.

(d) The owner of a heavy vehicle, which is subject to the heavy vehicle use tax imposed pursuant to Section 4481 of Title 26 of the United States Code, has not presented sufficient evidence, as determined by the department, that the tax for the vehicle has been paid pursuant to that section.

(e) Evidence of financial responsibility, that is required for a vehicle registration renewal where there is no change in registered owner, has not been provided to the department pursuant to Section 4000.37 or electronically. This subdivision does not apply to any of the following:

(1) A vehicle for which a certification has been filed pursuant to Section 4604, until the vehicle is registered for operation upon the highway.

(2) A vehicle owned or leased by, or under the direction of, the United States or any public entity that is included in Section 811.2 of the Government Code.

(3) A vehicle registration renewal application where there is a change of registered owner.

(Amended by Stats. 1999, Ch. 880, Sec. 7. Effective January 1, 2000.)



4750.1

(a) If the department receives an application for registration of a specially constructed passenger vehicle or pickup truck after it has registered 500 specially constructed vehicles during that calendar year pursuant to Section 44017.4 of the Health and Safety Code, and the vehicle has not been previously registered, the vehicle shall be assigned the same model-year as the calendar year in which the application is submitted, for purposes of determining emissions inspection requirements for the vehicle.

(b) (1) If the department receives an application for registration of a specially constructed passenger vehicle or pickup truck that has been previously registered after it has registered 500 specially constructed vehicles during that calendar year pursuant to Section 44017.4 of the Health and Safety Code, and the application requests a model-year determination different from the model-year assigned in the previous registration, the application for registration shall be denied and the vehicle owner is subject to the emission control and inspection requirements applicable to the model-year assigned in the previous registration.

(2) For a vehicle participating in the amnesty program in effect from July 1, 2011, to June 30, 2012, pursuant to Section 9565, the model-year of the previous registration shall be the calendar year of the year in which the vehicle owner applied for amnesty. However, a denial of an application for registration issued pursuant to this paragraph does not preclude the vehicle owner from applying for a different model-year determination and application for registration under Section 44017.4 of the Health and Safety Code in a subsequent calendar year.

(c) (1) The Bureau of Automotive Repair may charge the vehicle owner who applies to participate in the amnesty program a fee for each referee station inspection conducted pursuant to Section 9565. The fee shall be one hundred sixty dollars ($160) and shall be collected by the referee station performing the inspection.

(2) A contract to perform referee services may authorize direct compensation to the referee contractor from the inspection fees collected pursuant to paragraph (1). The referee contractor shall deposit the inspection fees collected from the vehicle owner into a separate trust account that the referee contractor shall account for and manage in accordance with generally accepted accounting standards and principles. Where the department conducts the inspections pursuant to Section 9565, the inspection fees collected by the department shall be deposited into the Vehicle Inspection and Repair Fund.

(Amended by Stats. 2010, Ch. 388, Sec. 1. Effective January 1, 2011.)



4750.4

Information provided by an insurer to the department pursuant to Section 11580.10 of the Insurance Code and former Section 4750.2, as added by Chapter 946 of the Statutes of 1991, shall be made available only to law enforcement agencies for law enforcement purposes.

(Amended by Stats. 2004, Ch. 193, Sec. 194. Effective January 1, 2005.)



4750.5

(a) The department shall withhold the registration or the transfer of registration of any vehicle sold at retail to any applicant by any person other than a vehicle manufacturer or dealer holding a license and certificate issued pursuant to Chapter 4 (commencing with Section 11700) of Division 5, or an automobile dismantler holding a license and certificate issued pursuant to Chapter 3 (commencing with Section 11500) of Division 5, or a lessor-retailer holding a license issued pursuant to Chapter 3.5 (commencing with Section 11600) of Division 5, and subject to the provisions of Section 11615.5, until the applicant pays to the department the use tax measured by the sales price of the vehicle as required by the Sales and Use Tax Law (Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code), together with penalty, if any, unless the State Board of Equalization finds that no use tax is due. If the applicant so desires, he may pay the use tax and penalty, if any, to the department so as to secure immediate action upon his application for registration or transfer of registration, and thereafter he may apply through the Department of Motor Vehicles to the State Board of Equalization under the provisions of the Sales and Use Tax Law for a refund of the amount so paid.

(b) The department shall transmit to the State Board of Equalization all collections of use tax and penalty made under this section. This transmittal shall be made at least monthly, accompanied by a schedule in such form as the department and board may prescribe.

(c) The State Board of Equalization shall reimburse the department for its costs incurred in carrying out the provisions of this section. Such reimbursement shall be effected under agreement between the agencies, approved by the Department of Finance.

(d) In computing any use tax or penalty thereon under the provisions of this section, dollar fractions shall be disregarded in the manner specified in Section 9559 of this code. Payment of tax and penalty on this basis shall be deemed full compliance with the requirements of the Sales and Use Tax Law insofar as they are applicable to the use of vehicles to which this section relates.

(Amended by Stats. 1976, Ch. 1284.)



4751

The department may refuse registration or the renewal or transfer of registration of a vehicle in any of the following events:

(a) If the department is not satisfied that the applicant is entitled thereto under this code.

(b) If the applicant has failed to furnish the department with information required in the application or reasonable additional information required by the department.

(c) If the department determines that the applicant has made or permitted unlawful use of any registration certificate, certificate of ownership, or license plates.

(d) If the vehicle is mechanically unfit or unsafe to be operated or moved on the highways.

(e) If the department determines that a manufacturer or dealer has failed during the current or previous year to comply with the provisions of this code relating to the giving of notice to the department of the transfer of a vehicle during the current or previous year.

(f) If the department determines that a lien exists, pursuant to Section 9800, against one or more other vehicles in which the applicant has an ownership interest.

(g) If the applicant has failed to furnish the department with an odometer disclosure statement pursuant to subsection (a) of Section 32705 of Title 49 of the United States Code.

(Amended by Stats. 2000, Ch. 1035, Sec. 9. Effective January 1, 2001.)



4755

The department shall refuse registration, or renewal or transfer of registration for any commercial motor vehicle subject to Section 4000.6, if the owner or operator of the motor vehicle at the time of the application has been cited for a violation, pertaining to that vehicle, of Division 26 (commencing with Section 39000) of the Health and Safety Code or regulations of the State Air Resources Board adopted pursuant to that division, until the violation has been cleared, as determined by the State Air Resources Board.

(Added by Stats. 2007, Ch. 592, Sec. 5. Effective January 1, 2008.)



4760

(a) (1) Except as provided in subdivision (b) or (d), the department shall refuse to renew the registration of a vehicle if the registered owner or lessee has been mailed a notice of delinquent parking violation relating to standing or parking, the processing agency has filed or electronically transmitted to the department an itemization of unpaid parking penalties, including administrative fees pursuant to Section 40220, and the owner or lessee has not paid the parking penalty and administrative fee pursuant to Section 40211, unless he or she pays to the department, at the time of application for renewal, the full amount of all outstanding parking penalties and administrative fees, as shown by records of the department.

(2) When the department receives the full amount of all outstanding parking penalties and administrative fees pursuant to paragraph (1), it shall issue a receipt showing each parking penalty and administrative fee that has been paid, the processing agency for that penalty and fee, and a description of the vehicle involved in the parking violations. The receipt shall also state that, to reduce the possibility of impoundment under Section 22651 or immobilization under Section 22651.7 of the vehicle involved in the parking violation, the registered owner or lessee may transmit to that processing agency a copy or other evidence of the receipt.

(b) The department shall not refuse to renew the registration of a vehicle owned by a renter or lessor if the applicant provides the department with the abstract or notice of disposition of parking violation issued pursuant to subdivision (c) for clearing all outstanding parking penalties and administrative fees as shown by the records of the department.

(c) The court or designated processing agency shall issue an abstract or notice of disposition of parking violation to the renter or lessor of a vehicle issued a notice of delinquent parking violation relating to standing or parking if the renter or lessor provides the court or processing agency with the name, address, and driver s license number of the rentee or lessee at the time of occurrence of the parking violation.

(d) The department shall not refuse to renew the registration of a vehicle if the citation was issued prior to the registered owner taking possession of the vehicle.

(Amended by Stats. 2008, Ch. 741, Sec. 1. Effective January 1, 2009.)



4760.1

(a) The department shall, before renewing the registration of any vehicle, check the driver s license record of all registered owners for conviction of traffic violations and traffic accidents.

(b) The department shall, before renewing the registration of any vehicle, check the driver s license record of all registered owners for notices filed with the department pursuant to subdivision (a) of Section 40509 and notices that the licensee has failed to pay a lawfully imposed fine, penalty, assessment, or bail within the time authorized by the court for any violation which is required to be reported pursuant to Section 1803 and shall refuse to renew the registration of the vehicle if the driver s license record of any registered owner has any such outstanding notices to appear or failures to pay a court ordered fine, unless the department has received a certificate issued by the magistrate or clerk of the court hearing the case in which the promise was given showing that the case has been adjudicated or unless the registered owner s record is cleared as provided in Chapter 6 (commencing with Section 41500) of Division 17. In lieu of the certificate of adjudication, a notice from the court stating that the original records have been lost or destroyed shall permit the department to renew the registration.

(c) Any notice received by the department pursuant to Section 40509 which has been on file five years may be removed from the department records and destroyed, in the discretion of the department.

(d)In lieu of the certificate of adjudication or a notice from the court, the department shall with the consent of all registered owners collect the amounts which it has been notified are due pursuant to Sections 40509 and 40509.5, and authorized to be collected pursuant to Article 2 (commencing with Section 14910) of Chapter 5 of Division 6.

(Amended by Stats. 1992, Ch. 635, Sec. 5. Effective September 14, 1992.)



4761

The department shall include on each potential registration card issued for use at the time of renewal, or on an accompanying document, an itemization of unpaid parking penalties, including administrative fees, showing the amount thereof and the jurisdiction which issued the notice of parking violation relating thereto, which the registered owner or lessee is required to pay pursuant to Section 4760.

(Amended by Stats. 1986, Ch. 939, Sec. 9.)



4762

The department shall remit all parking penalties and administrative fees collected, after deducting the administrative fee authorized by Section 4763, for each notice of delinquent parking violation for which parking penalties and administrative fees have been collected pursuant to Section 4760, to each jurisdiction in the amounts due to each jurisdiction according to its unadjudicated notices of delinquent parking violation. Within 45 days from the time penalties are recorded by the department, the department shall inform each jurisdiction which of its notices of delinquent parking violation have been discharged.

(Amended by Stats. 1986, Ch. 939, Sec. 10.)



4763

The department shall assess a fee for the recording of the notice of delinquent parking violation, which is given to the department pursuant to Section 40220, in an amount, as determined by the department, that is sufficient to provide a total amount equal to its actual costs of administering Sections 4760, 4761, 4762, 4764, and 4765.

(Amended by Stats. 1986, Ch. 939, Sec. 11.)



4764

(a) If a vehicle is transferred or the registration is not renewed for two renewal periods and the former registered owner or lessee of the vehicle owes a parking penalty for a notice of delinquent parking violation filed with the department pursuant to Section 40220, the department shall notify each jurisdiction of that fact and is not required thereafter to attempt collection of the undeposited parking penalty and administrative fees.

(b) This section does not apply if the transfer of a vehicle is one described in Section 6285 of the Revenue and Taxation Code.

(Amended by Stats. 2013, Ch. 101, Sec. 1. Effective January 1, 2014.)



4765

No exemption from the payment of any fee imposed by this code is an exemption from the obligation of a registered owner or lessee to pay the full amount of parking penalties and administrative fees pursuant to Section 4760.

(Amended by Stats. 1986, Ch. 939, Sec. 13.)



4766

(a) Except as provided in subdivisions (b) and (c), the department shall refuse to renew the registration of a vehicle for which a notice of noncompliance has been transmitted to the department pursuant to subdivision (a) of Section 40002.1 if no certificate of adjudication has been received by the department pursuant to subdivision (b) of that section. The department shall include on each potential registration card issued for use at the time of renewal, or on an accompanying document, an itemization of citations for which notices of noncompliance have been received by the department pursuant to subdivision (a) of Section 40002.1. The itemization shall include the citation number, citation date, and the jurisdiction that issued the underlying notice pursuant to Section 40002 and the administrative service fee for clearing the offense pursuant to subdivision (b) of this section.

(b) Upon application for renewal of vehicle registration for a vehicle subject to subdivision (a), the department shall not refuse registration renewal pursuant to subdivision (a) if the applicant, with respect to each outstanding certificate of noncompliance, has performed both of the following:

(1) Provides the department with a certificate of adjudication for the offense issued pursuant to subdivision (b) of Section 40002.1.

(2) Pays an administrative service fee, which shall be established by the department to, in the aggregate, defray its costs in administering this section.

(c) Whenever registration of a vehicle subject to subdivision (a) is transferred or not renewed for two renewal periods, the department shall notify each court that transmitted a notice of noncompliance affecting the vehicle of the transfer of, or lack of renewal of, the registration and the department shall not thereafter refuse registration renewal pursuant to subdivision (a).

(Amended by Stats. 2008, Ch. 179, Sec. 215. Effective January 1, 2009.)



4767

(a) If delinquent parking or toll violations have been reported to the department for a vehicle for which a transfer of ownership and registration has been requested, the department shall not transfer ownership and registration unless the transferee requesting the transfer pays all of the fines and penalties for those violations to the department, or provides an original abstract or notice of disposition from the court or designated processing agency that the fines and penalties for those violations have been cleared with the parking agency or the court.

(b) This section only applies if the transfer requested is one described in Section 6285 of the Revenue and Taxation Code.

(Added by Stats. 2013, Ch. 101, Sec. 2. Effective January 1, 2014.)






ARTICLE 6.5. Refusal of Registration for Nonpayment of Toll Evasion Penalties

4770

(a) Except as provided in subdivision (c) or (d), the department shall refuse to renew the registration of a vehicle if the registered owner or lessee has been mailed a notice of toll evasion violation, the processing agency has transmitted to the department an itemization of unpaid toll evasion penalties, including administrative fees, pursuant to Section 40267, and the toll evasion penalty and administrative fee have not been paid pursuant to Section 40266, unless the full amount of all outstanding toll evasion penalties and administrative fees, as shown by records of the department are paid to the department at the time of application for renewal.

(b) The designated processing agency shall issue a notice of the disposition of the toll evasion violation or violations to a lessor, if the lessor provides the processing agency with the name, address, and driver s license number of the lessee at the time of the occurrence of the toll evasion violation.

(c) The department shall renew the registration of a vehicle if the applicant provides the department with the notice of the disposition of the toll evasion violation or violations issued pursuant to subdivision (b) for clearing all outstanding toll evasion penalties and administrative fees, as shown by the records of the department, and the applicant has met all other requirements for registration.

(d) The department shall not refuse to renew the registration of a vehicle if the toll evasion violation occurred prior to the date that the registered owner or lessee took possession of the vehicle.

(Amended by Stats. 2008, Ch. 741, Sec. 2. Effective January 1, 2009.)



4771

The department shall include on each vehicle registration renewal notice issued for use at the time of renewal, or on an accompanying document, an itemization of unpaid toll evasion penalties, including administrative fees, showing the amount thereof, the jurisdiction that issued the notice of toll evasion violation, and the date of toll evasion relating thereto, which the registered owner or lessee is required to pay pursuant to Section 4770.

(Added by Stats. 1995, Ch. 739, Sec. 5. Effective January 1, 1996.)



4772

(a) Except as provided in subdivision (b), the department shall remit all toll evasion penalties and administrative fees collected, after deducting the administrative fee authorized by Section 4773, for each notice of delinquent toll evasion violation for which toll evasion penalties and administrative fees have been collected pursuant to Section 4770, to each jurisdiction in the amounts due to each jurisdiction according to its unadjudicated notices of delinquent toll violation. Within 45 days from the time penalties are paid to the department, the department shall inform each jurisdiction which of its notices of delinquent toll evasion violation have been collected.

(b) This subdivision applies to facilities developed pursuant to Section 143 of the Streets and Highways Code. For each notice of delinquent toll evasion violation for which toll evasion penalties and administrative fees have been collected by the department pursuant to Section 4770, each issuing agency is due an amount equal to the sum of the unpaid toll, administrative fees, other costs incurred by the issuing agency that are related to toll evasion, process service fees, and fees and collection costs related to civil debt collection. After deducting the department s administrative fee authorized by Section 4773 and the amounts due each issuing agency for unpaid tolls, administrative fees, other costs incurred by the issuing agency that are related to toll evasion, process service fees, and fees and collection costs related to civil debt collection, the department shall deposit the balance of the toll evasion penalties collected pursuant to Section 4770, if any, in the State Highway Account in the State Transportation Fund.

(Added by Stats. 1995, Ch. 739, Sec. 5. Effective January 1, 1996.)



4773

The department shall assess a fee for the recording of the notice of delinquent toll evasion violation, which is given to the department pursuant to Section 40267, in an amount, as determined by the department, that is sufficient to provide a total amount equal to at least its actual costs of administering Sections 4770, 4771, 4774, and 4775.

(Added by Stats. 1995, Ch. 739, Sec. 5. Effective January 1, 1996.)



4773.5

(a) The department shall require the entire cost of initially implementing this article to be reimbursed by the issuing agencies that are private entities and by the local authorities described in Section 40250, on whose behalf toll processing procedures are carried out pursuant to Article 4 (commencing with Section 40250) of Chapter 1 of Division 17. For purposes of this section, the cost to the department of initially implementing this article includes all of the one-time costs that are incurred by the department in order to implement this article, but does not include ongoing administrative costs associated with this article. The issuing agencies and the local authorities shall each be required to reimburse the department for 50 percent of the reimbursable costs.

(b) (1) The amount collected pursuant to subdivision (a) shall be the actual cost.

(2) The amount of the reimbursement required by subdivision (a) for each issuing agency and local authority shall be determined by the department in as equitable a manner as possible. In the event of a dispute of the reimbursement required by subdivision (a), an issuing agency may request an audit of applicable costs by a certified public accountant or public accountant. The cost of the audit shall be borne by the issuing agency requesting the audit. The result of the audit shall determine the actual costs.

(c) The processing agency shall access the department s data base via on-line techniques or other methods as the department and the processing agency may agree.

(Added by Stats. 1995, Ch. 739, Sec. 5. Effective January 1, 1996.)



4774

(a) If a vehicle is transferred or the registration is not renewed for two renewal periods and the former registered owner or lessee of the vehicle owes a toll evasion penalty for a notice of delinquent toll evasion violation filed with the department pursuant to Section 40267, the department shall notify each jurisdiction of that fact and is not required thereafter to attempt collection of the undeposited toll evasion penalty and administrative fees.

(b) This section does not apply if the transfer of a vehicle is one described in Section 6285 of the Revenue and Taxation Code.

(Amended by Stats. 2013, Ch. 101, Sec. 3. Effective January 1, 2014.)



4775

No exemption from the payment of any fee imposed by this code is an exemption from the obligation of a registered owner or lessee to pay the full amount of toll evasion penalties and administrative fees pursuant to Section 4770.

(Added by Stats. 1995, Ch. 739, Sec. 5. Effective January 1, 1996.)






ARTICLE 7. License Plates

4850

(a) The department, upon registering a vehicle, shall issue to the owner two partially or fully reflectorized license plates or devices for a motor vehicle, other than a motorcycle, and one partially or fully reflectorized license plate or device for all other vehicles required to be registered under this code. The plates or devices shall identify the vehicles for which they are issued for the period of their validity.

(b) Notwithstanding any other provision of law, no contract shall be let to any nongovernmental entity for the purchase or securing of reflectorized material for the plates, unless the department has made every reasonable effort to secure qualified bids from as many independent, responsible bidders as possible. No contract shall be let to any nongovernmental entity for the manufacturing of reflectorized safety license plates.

(c) In addition to any other fees specified in this code, a fee of one dollar ($1) for reflectorization shall be paid only by those vehicle owners receiving license plates or devices under this section.

(d) This section does not require vehicle owners with nonreflectorized license plates or devices to replace them with reflectorized plates or devices.

(e) This section shall be known as the Schrade-Belotti Act.

(Amended by Stats. 1985, Ch. 679, Sec. 1. Operative January 1, 1987, by Sec. 4 of Ch. 679.)



4850.5

(a) Notwithstanding subdivision (a) of Section 4850 and Section 5200, the department, upon registering a truck tractor, shall issue to the owner one suitable license plate or other device which identifies the vehicle for which it is issued and for the period of its validity. The license plate or other device shall be attached to the front of the vehicle.

(b) This section shall become operative only when and if the Department of the California Highway Patrol implements a program which requires identifying numbers on the right and left sides of truck tractors.

(Added by Stats. 1985, Ch. 183, Sec. 1. Conditionally operative by its own provisions.)



4851

Every license plate shall have displayed upon it the registration number assigned to the vehicle for which it is issued, together with the word California or the abbreviation Cal. and the year number for which it is issued or a suitable device issued by the department for validation purposes, which device shall contain the year number for which issued.

(Enacted by Stats. 1959, Ch. 3.)



4852

(a) License plates issued for motor vehicles, other than motorcycles, shall be rectangular in shape, 12 inches in length and six inches in width. The number and letter characters on the plates shall have a minimum height of two and three-quarter inches, a minimum width of one and one-quarter inches, and a minimum spacing between characters of five-sixteenths of an inch.

(b) Motorcycle license plates shall measure seven inches in length and four inches in width, and the characters on the plates shall have a minimum height of one and one-half inches and a minimum width of nine-sixteenths inches, and shall have a minimum spacing between characters of three-sixteenths of an inch.

(Amended by Stats. 2000, Ch. 859, Sec. 1. Effective January 1, 2001.)



4853

(a) The department may issue one or more stickers, tabs, or other suitable devices in lieu of the license plates provided for under this code. Except where the physical differences between the stickers, tabs, or devices and license plates by their nature render the provisions of this code inapplicable, all provisions of this code relating to license plates may apply to stickers, tabs, or devices.

(b) The department may establish a pilot program to evaluate the use of alternatives to the stickers, tabs, license plates, and registration cards authorized by this code, subject to all of the following requirements:

(1) The alternative products shall be approved by the Department of the California Highway Patrol.

(2) The pilot program shall be limited to no more than 0.5 percent of registered vehicles for the purpose of road testing and evaluation.

(3) The alternative products to be evaluated shall be provided at no cost to the state.

(4) Any pilot program established by the department pursuant to this subdivision shall be completed no later than January 1, 2017.

(5) Any pilot program established by the department pursuant to this subdivision shall be limited to vehicle owners who have voluntarily chosen to participate in the pilot program.

(c) In the conduct of any pilot program pursuant to this section, any data exchanged between the department and any electronic device or the provider of any electronic device shall be limited to that data necessary to display evidence of registration compliance. The department shall not receive or retain any information generated during the pilot program regarding the movement, location, or use of a vehicle participating in the pilot program.

(d) If the department conducts a pilot program authorized in subdivision (b), the department shall, no later than July 1, 2018, submit a report of the results of the pilot program to the Legislature, in compliance with Section 9795 of the Government Code, to include, but not be limited to, the following:

(1) An evaluation of the cost effectiveness of the alternatives used in the pilot program when compared to the department s current use of stickers, tabs, license plates, and registration cards.

(2) A review of all products evaluated in the pilot program and of the features of those products. The report shall note if the devices evaluated in the pilot program are available with the ability to transmit and retain information relating to the movement, location, or use of a vehicle, and if a product contains that feature, the report shall also note if the product includes any security features to protect against unauthorized access to information.

(3) Recommendations for subsequent actions, if any, that should be taken with regard to alternatives evaluated in the pilot program.

(Amended by Stats. 2013, Ch. 569, Sec. 1. Effective January 1, 2014.)






ARTICLE 8. Special Plates

5000

(a) Identification plates issued for trailers, semitrailers, motor-driven cycles, and pole and pipe dollies, and such vehicles as are exempt from the payment of registration fees under this code shall display suitable distinguishing marks or symbols, and the registration numbers assigned to each class of vehicles shall run in a separate numerical series, except that registration numbers assigned to vehicles exempt from the payment of registration fees may run in several separate numerical series.

(b) Vehicles subject to Sections 9400 and 9400.1 shall be issued license plates with suitable distinguishing marks or symbols distinguishing them from other license plates issued.

(c) Vehicles subject to Section 5014.1 shall be issued permanent identification plates with suitable distinguishing marks or symbols that distinguish them from other license plates.

(Amended by Stats. 2000, Ch. 861, Sec. 21. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)



5001

The department may issue license plates for vehicles exempt from registration fees in the same series as plates issued for nonexempt vehicles. The plates may be issued for a one-year period and only upon the certification of the department that the issuance of the plates has been requested by the head of a criminal justice or a law enforcement agency of a city, county, or state or federal department, that the vehicle is assigned to persons responsible for investigating actual or suspected violations of the law or the supervision of persons liberated from a state prison or other institution under the jurisdiction of the Department of Corrections by parole or the supervision of persons liberated from an institution under the jurisdiction of the Department of the Youth Authority by parole, and is intended for use in the line of duty.

(Amended by Stats. 1982, Ch. 576, Sec. 1.)



5001.5

The director may enter into agreements or arrangements with motor vehicle departments in other states to provide for a reciprocal exchange of regular series license plates for the purposes of and under the conditions provided in Sections 5001 and 5003.

(Amended by Stats. 1982, Ch. 576, Sec. 2.)



5002

The department may issue regular series plates to the Department of General Services for use on motor vehicles maintained within motor vehicle pools of state-owned vehicles when the vehicles are used for the purposes set forth in Section 5001, except that the Department of General Services shall not assign, dispatch, or otherwise make any of those vehicles available for use by any agency of the state except upon the certification of the department.

(Amended by Stats. 1982, Ch. 576, Sec. 3.)



5002.5

The department shall issue regular series license plates for any motor vehicle owned by, or in the possession and use of, the Senate or Assembly, upon the request of the Rules Committee thereof.

(Added by Stats. 1967, Ch. 162.)



5002.6

(a) The Chancellor or a president of a campus of the California State University, or the president or a chancellor of a campus of the University of California, who is regularly issued a state-owned vehicle may apply to the department for regular series license plates for that vehicle, if a request for that issuance is also made by the Trustees of the California State University or the Regents of the University of California, as applicable. The request by the president or chancellor and by the trustees or regents shall be in the manner specified by the department.

(b) Regular series license plates issued pursuant to subdivision (a) shall be surrendered to the department by the trustees or regents, as applicable, upon the reassignment of a vehicle, for which those plates have been issued, to a person other than the person who requested those plates.

(Amended by Stats. 1994, Ch. 146, Sec. 219. Effective January 1, 1995.)



5002.7

(a) For a county of over 20,000 square miles in area, a member of the county board of supervisors, or a county assessor, auditor, controller, treasurer, or tax collector, who is regularly issued a county-owned vehicle may apply to the department for regular series license plates for that vehicle, if a request for that issuance is also made by the county board of supervisors. The application and the request shall be in the manner specified by the department.

(b) Regular series license plates issued pursuant to subdivision (a) shall be surrendered to the department by the board member or administrative officer, as applicable, upon the reassignment of a vehicle, for which those plates have been issued, to a person other than the person who requested those plates.

(Amended by Stats. 2007, Ch. 630, Sec. 2. Effective January 1, 2008.)



5002.8

(a) (1) Distinctive license plates issued for a motor vehicle owned by a current or retired Member of the California Legislature, which plates denote that the person is, or was, a Member of the Legislature, and distinctive license plates issued for a vehicle owned by a Member of the Congress of the United States, which plates denote that the person is a Member of Congress, shall be subject to the regular fees for an original registration or renewal of registration.

(2) In addition to the regular fees for an original registration or renewal of registration, the applicant shall be charged the following additional fees:

(b) For an original registration, the applicant shall be charged the fee specified in subdivision (a) of Section 5106.

(c) For a renewal of registration, the applicant shall be charged the fee specified in subdivision (b) of Section 5106.

(d) When a Member or former Member of the California Legislature or a Member of the Congress of the United States who has been issued personalized license plates pursuant to this section applies to the department for transfer of the plates to another passenger vehicle, commercial motor vehicle, trailer, or semitrailer, a transfer fee in the amount specified pursuant to Section 5108 shall be charged in addition to all other appropriate fees.

(e) After deducting the costs incurred by the department to administer this section, the department shall deposit in the California Environmental License Plate Fund, all fees received by the department in payment for the issuance, renewal, or transfer of the special license plates authorized under this section.

(f) This section shall become operative on January 1, 2014.

(Amended by Stats. 2012, Ch. 748, Sec. 2. Effective January 1, 2013. Amended version operative January 1, 2014, by its own provisions.)



5003

The department shall maintain a record of the registration of exempt vehicles with regular series plates, which record shall not be open to public inspection. The record shall be disclosed in the event of any accident involving a vehicle so registered on demand of the Attorney General or upon an order of court. In the event of an inquiry by a county sheriff, city chief of police, or judge of any court relating to such exempt vehicle in connection with an alleged violation of state or local traffic laws, the department shall notify the supervisor of the person to whom the vehicle was assigned of the inquiry and the alleged violation and shall notify the inquiring official that this has been done without disclosing the name of the person involved.

(Amended by Stats. 1959, Ch. 536.)



5004

(a) Notwithstanding any other provision of this code, any owner of a vehicle described in paragraph (1), (2), or (3) which is operated or moved over the highway primarily for the purpose of historical exhibition or other similar purpose shall, upon application in the manner and at the time prescribed by the department, be issued special identification plates for the vehicle:

(1) A motor vehicle with an engine of 16 or more cylinders manufactured prior to 1965.

(2) A motor vehicle manufactured in the year 1922 or prior thereto.

(3) A vehicle which was manufactured after 1922, is at least 25 years old, and is of historic interest.

(b) The special identification plates assigned to motor vehicles with an engine of 16 or more cylinders manufactured prior to 1965 and to any motor vehicle manufactured in the year 1922 and prior thereto shall run in a separate numerical series, commencing with Horseless Carriage No. 1 .

The special identification plates assigned to vehicles specified in paragraph (3) of subdivision (a) shall run in a separate numerical series, commencing with Historical Vehicle No. 1 .

Each series of plates shall have different and distinguishing colors.

(c) A fee of twenty-five dollars ($25) shall be charged for the initial issuance of the special identification plates. Such plates shall be permanent and shall not be required to be replaced. If such special identification plates become damaged or unserviceable in any manner, replacement for the plates may be obtained from the department upon proper application and upon payment of such fee as is provided for in Section 9265.

(d) All funds received by the department in payment for such identification plates or the replacement thereof shall be deposited in the California Environmental License Plate Fund.

(e) These vehicles shall not be exempt from the equipment provisions of Sections 26709, 27150, and 27600.

(f) As used in this section, a vehicle is of historic interest if it is collected, restored, maintained, and operated by a collector or hobbyist principally for purposes of exhibition and historic vehicle club activities.

(Amended by Stats. 1984, Ch. 918, Sec. 1.)



5004.1

(a) (1) An owner of a vehicle that is a 1969 or older model-year vehicle or the owner of a commercial vehicle or a pickup truck that is a 1972 or older model-year may, after the requirements for the registration of the vehicle are complied with and with the approval of the department, utilize license plates of this state with the date of year corresponding to the model-year date when the vehicle was manufactured, if the model-year date license plate is legible and serviceable, as determined by the department, in lieu of the license plates otherwise required by this code.

(2) The department may consult with an organization of old car hobbyists in determining whether the date of year of the license plate corresponds to the model-year date when the vehicle was manufactured.

(b) A fee of forty-five dollars ($45) shall be charged for the application for the use of the special plates.

(c) In addition to the regular renewal fee for the vehicle for which the plates are authorized, the applicant for a renewal of the plates shall be charged an additional fee of ten dollars ($10). If payment of a regular vehicle renewal fee is not required by this code, the holder of license plates with a date corresponding to the model-year may retain the plates upon payment of an annual fee of twenty dollars ($20) that shall be due at the expiration of the registration year of the vehicle to which the plates were last assigned under this section.

(d) If a person who is authorized to utilize the special license plates applies to the department for transfer of the plates to another vehicle, a transfer fee of twelve dollars ($12) shall be charged in addition to all other appropriate fees.

(Amended (as amended by Stats. 2007, Ch. 497) by Stats. 2008, Ch. 179, Sec. 216. Effective January 1, 2009. Amendments operative July 1, 2009, pursuant to Stats. 2007, Ch. 497, Sec. 2.)



5004.3

(a) Subject to subdivision (c), the department shall establish the California Legacy License Plate Program and create and issue a series of specialized license plates known as California Legacy License Plates that replicate the look of California license plates from the state s past. The design of the plates shall be identical, to the extent the department determines it to be reasonably feasible under current manufacturing processes, to a regular license plate, except as provided in subdivision (b).

(b) The California Legacy License Plates shall consist of one or more of the following designs:

(1) Yellow background with black lettering per the appearance of California license plates issued by the department from 1956 to 1962, inclusive.

(2) Black background with yellow lettering per the appearance of California license plates issued by the department from 1965 to 1968, inclusive.

(3) Blue background with yellow lettering per the appearance of California license plates issued by the department from 1969 to 1986, inclusive.

(c) In addition to the regular fees for an original registration or renewal of registration, the following additional fees shall be paid for the issuance, renewal, or transfer of the specialized license plates:

(1) Fifty dollars ($50) for the original issuance of the plates.

(2) Forty dollars ($40) for a renewal of registration with the plates.

(3) Fifteen dollars ($15) for transfer of the plates to another vehicle.

(4) Thirty-five dollars ($35) for each substitute replacement plate.

(d) The department shall not issue California Legacy License Plates for a vehicle that is exempt from the payment of registration fees pursuant to Section 9101 or 9103.

(e) (1) The department shall not establish the California Legacy License Plate Program until the department has received not less than 7,500 paid applications for plates. The department shall collect and hold applications for the plates. The department shall not issue a specialized license plate until it has received not less than 7,500 paid applications for any one of the particular plates within the time period prescribed in this section.

(2) The department shall have until January 1, 2015, to receive the required number of applications. If, after that date, 7,500 paid applications have not been received for any one of the three plates described in subdivision (b), the department shall immediately refund to all applicants all fees or deposits that have been collected.

(f) (1) Upon a determination by the department that there are sufficient funds for the program, moneys shall be available, upon appropriation by the Legislature, to the department for the necessary administrative costs of establishing the California Legacy License Plate Program.

(2) After deducting its administrative costs under this subdivision, the department shall deposit any additional revenue derived from the issuance, renewal, transfer, and substitution of the specialized license plates into the California Environmental License Plate Fund, for appropriation by the Legislature pursuant to existing law.

(Added by Stats. 2012, Ch. 720, Sec. 1. Effective January 1, 2013.)



5004.5

Notwithstanding any other provision of this code, any owner of a motorcycle manufactured in the year 1942 or prior thereto shall, upon application in the manner and at the time prescribed by the department, be issued special license plates for the motorcycle. The special license plates assigned to such motorcycles shall run in a separate numerical series. An additional fee of fifteen dollars ($15) shall be charged for the initial issuance of the special license plates. Such plates shall be permanent and shall not be required to be replaced. If such special license plates become damaged or unserviceable in any manner, replacement for the plates may be obtained from the department upon proper application and upon payment of such fee as is provided for in Section 9265. Except as otherwise provided in this section, such motorcycles shall be subject to the same annual registration fees and provisions of law as are other motorcycles.

All revenues derived from the fees provided for in this section above actual costs of the production and issuance of the special plates for motorcycles, or the replacement thereof, shall be deposited in the California Environmental License Plate Fund by the department.

(Amended by Stats. 1981, Ch. 415, Sec. 3.)



5005

(a) Any person holding an unexpired amateur radio station license issued by the Federal Communications Commission may, after the requirements for the registration of the motor vehicle have been complied with, also apply directly to the department for special license plates, and the department may issue special plates in lieu of the regular license plates. The special license plates shall be affixed to the motor vehicle for which registration is sought and, in lieu of the numbers otherwise prescribed by law, shall display the official amateur radio station call letters of the applicant as assigned by the Federal Communications Commission.

The applicant shall, by satisfactory proof, show that he or she is the holder of an unexpired license.

(b) The department shall not issue more than one set of special plates for any licensed amateur radio station.

(c) In addition to the regular fees for an original registration or renewal of registration, the following special fees shall be paid:

(1) Twenty dollars ($20) for the initial issuance of the special plate.

(2) Twelve dollars ($12) for the transfer of the special plate to another motor vehicle.

(Amended by Stats. 1982, Ch. 1273, Sec. 5.)



5006

(a) The department may issue distinctive license plates for motor vehicles owned or leased by an honorary consular officer or a similar official when the department is otherwise satisfied that the issuance of the license plates is in order. An honorary consular officer or similar official is a citizen of the United States, or a permanent resident of this country, who is appointed by a foreign country for the purpose of facilitating and promoting the interest of that country.

(b) The motor vehicles for which the license plates are issued shall be subject to all regular license and registration fees. In addition to the regular fees for an original registration or renewal of registration, the additional fees specified in Sections 5106 and 5108, as applicable, shall be paid, and shall be deposited in the Motor Vehicle Account in the State Transportation Fund.

(Added by Stats. 1985, Ch. 752, Sec. 1.)



5006.5

(a) The department may issue, for a fee determined by the department to be sufficient to reimburse the department for actual costs incurred pursuant to this section, distinctive license plates for motor vehicles owned or leased by an officer or a designated employee of a foreign organization recognized by the United States pursuant to the Taiwan Relations Act (22 U.S.C. Sec. 3301 et seq.) when the department is otherwise satisfied that the issuance of the license plates is in order.

(b) The distinctive license plates shall be designed by the department and shall contain the words Foreign Organization.

(c) The department shall establish procedures for both of the following:

(1) To verify the eligibility of an applicant for plates issued pursuant to this section.

(2) To authorize a recognized foreign organization to apply on behalf of its officers for plates issued pursuant to this section.

(Added by Stats. 1994, Ch. 397, Sec. 1. Effective January 1, 1995.)



5007

(a) The department shall, upon application and without additional fees, issue a special license plate or plates pursuant to procedures adopted by the department to all of the following:

(1) A disabled person.

(2) A disabled veteran.

(3) An organization or agency involved in the transportation of disabled persons or disabled veterans if the motor vehicle that will have the special license plate is used solely for the purpose of transporting those persons.

(b) The special license plates issued under subdivision (a) shall run in a regular numerical series that shall include one or more unique two-letter codes reserved for disabled person license plates or disabled veteran license plates. The International Symbol of Access adopted pursuant to Section 3 of Public Law 100-641, commonly known as the wheelchair symbol shall be depicted on each plate.

(c) (1) Except as provided in paragraph (3), prior to issuing a special license plate to a disabled person or disabled veteran, the department shall require the submission of a certificate, in accordance with paragraph (2), signed by the physician and surgeon, or to the extent that it does not cause a reduction in the receipt of federal aid highway funds, by a nurse practitioner, certified nurse midwife, or physician assistant, substantiating the disability, unless the applicant s disability is readily observable and uncontested. The disability of a person who has lost, or has lost the use of, one or more lower extremities or one hand, for a disabled veteran, or both hands for a disabled person, or who has significant limitation in the use of lower extremities, may also be certified by a licensed chiropractor. The blindness of an applicant shall be certified by a licensed physician and surgeon who specializes in diseases of the eye or a licensed optometrist. The physician and surgeon, nurse practitioner, certified nurse midwife, physician assistant, chiropractor, or optometrist certifying the qualifying disability shall provide a full description of the illness or disability on the form submitted to the department.

(2) The physician and surgeon, nurse practitioner, certified nurse midwife, physician assistant, chiropractor, or optometrist who signs a certificate submitted under this subdivision shall retain information sufficient to substantiate that certificate and, upon request of the department, shall make that information available for inspection by the Medical Board of California or the appropriate regulatory board.

(3) For a disabled veteran, the department shall accept, in lieu of the certificate described in paragraph (1), a certificate from the United States Department of Veterans Affairs that certifies that the applicant is a disabled veteran as described in Section 295.7.

(d) A disabled person or disabled veteran who is issued a license plate or plates under this section shall, upon request, present to a peace officer, or person authorized to enforce parking laws, ordinances, or regulations, a certification form that substantiates the eligibility of the disabled person or veteran to possess the plate or plates. The certification shall be on a form prescribed by the department and contain the name of the disabled person or disabled veteran to whom the plate or plates were issued, and the name, address, and telephone number of the medical professional described in subdivision (c) who certified the eligibility of the person or veteran for the plate or plates.

(e) The certification requirements of subdivisions (c) and (d) do not apply to an organization or agency that is issued a special license plate or plates under paragraph (3) of subdivision (a).

(f) The special license plate shall, upon the death of the disabled person or disabled veteran, be returned to the department within 60 days or upon the expiration of the vehicle registration, whichever occurs first.

(g) When a motor vehicle subject to paragraph (3) of subdivision (a) is sold or transferred, the special license plate or plates issued to an organization or agency under paragraph (3) of subdivision (a) for that motor vehicle shall be immediately returned to the department.

(Amended by Stats. 2011, Ch. 296, Sec. 301. Effective January 1, 2012.)



5007.5

(a) Upon a receipt of request for information by a local law enforcement agency or local or state agency responsible for the administration or enforcement of parking regulations, the department shall make available to the requesting agency any information contained in a physician s certificate submitted to the department to substantiate the disability of a person applying for or who has been issued special license plates pursuant to Section 5007. The department shall not provide the information specified in this subdivision to any private entity or third-party parking citation processing agency.

(b) A local authority may establish a review board or panel, for the purposes of reviewing information contained in applications for special license plates and the certification of qualifying disabilities for persons residing within the jurisdiction of the local authority. The review board shall include a physician or other medical authority. Any findings or determinations by a review board or panel under this section indicating that an application or certification is fraudulent or lacks proper certification shall be transmitted to the department or other appropriate authorities for further review and investigation.

(Added by Stats. 2004, Ch. 404, Sec. 9. Effective January 1, 2005.)



5008

(a) Any person who is regularly employed or engaged as a bona fide newspaper, newsreel, or television photographer or cameraman, may, after the requirements for the registration of the motor vehicle have been complied with, also apply for special license plates, and the department shall issue special license plates in lieu of the regular license plates. The special license plates shall be affixed to the vehicle for which registration is sought and shall display the letters PP enclosed by a shield.

The applicant shall, by satisfactory proof, show that he or she is a bona fide newspaper, newsreel, or television photographer or cameraman.

(b) The department shall not issue more than one set of the special plates to any person.

(c) In addition to the regular fees for an original registration or renewal of registration, the following special fees shall be paid:

(1) Twenty dollars ($20) for the initial issuance of the special plate.

(2) Twelve dollars ($12) for the transfer of the special plate to another motor vehicle.

(Amended by Stats. 1982, Ch. 1273, Sec. 5.5.)



5010

Notwithstanding any other provision of this code, when a motor vehicle which is leased to a school district for use as a schoolbus, as defined in Section 545, temporarily reverts to the possession and control of the lessor, and if the motor vehicle thereafter becomes subject to registration, the lessor may, as an alternative to such registration, secure a temporary permit to operate the vehicle in this state for any one or more calendar months. Such permit shall be posted upon the windshield or other prominent place upon the vehicle, and shall identify the vehicle for which it is affixed. When so affixed, such permit shall serve in lieu of registration. If such a lessor operates the motor vehicle under a temporary permit issued pursuant to this section, he shall notwithstanding the provisions of Section 5000 continue to display on the vehicle the exempt license plates issued to the vehicle as a schoolbus. Upon payment of the fees specified in Section 9266, the department may issue a temporary permit under this section.

(Added by Stats. 1968, Ch. 871.)



5011

Every piece of special construction equipment, special mobile equipment, cemetery equipment, trailer, semitrailer, and every logging vehicle shall display an identification plate issued pursuant to Section 5014 or 5014.1.

(Amended by Stats. 2001, Ch. 826, Sec. 13. Effective January 1, 2002.)



5014

An application by a person other than a manufacturer or dealer for an identification plate for special construction equipment, cemetery equipment, special mobile equipment, logging vehicle, cotton trailer, or farm trailer as specified in Section 36109, a vehicle that is farmer-owned and used as provided in subdivision (b) of Section 36101, a motor vehicle that is farmer-owned and operated and used as provided in subdivision (a) of Section 36101, an automatic bale wagon operated as specified in subdivision (a) or (b) of Section 36102, or a farm trailer that is owned, rented, or leased by a farmer and is operated and used as provided in subdivision (b) of Section 36010, shall include the following:

(a) The true, full name and the driver s license or identification card number, if any, of the owner.

(b) A statement by the owner of the use or uses which he or she intends to make of the equipment.

(c) A description of the vehicle, including any distinctive marks or features.

(d) A photograph of the vehicle. Only one photograph of one piece of equipment shall be required to be attached to the application when identification plates are to be obtained for more than one piece of equipment, each of which is of the same identical type.

(e) Other information as may reasonably be required by the department to determine whether the applicant is entitled to be issued an identification plate.

(f) A service fee of fifteen dollars ($15) for each vehicle. The plates shall be renewed between January 1 and February 4 every five calendar years, commencing in 1986. Any part of the year of the first application constitutes a calendar year. An application for renewal of an identification plate shall contain a space for the applicant s driver s license or identification card number, and the applicant shall furnish that number, if any, in the space provided.

(Amended by Stats. 2003, Ch. 719, Sec. 6. Effective January 1, 2004.)



5014.1

(a) Upon the implementation of the permanent trailer identification plate program, the following applies:

(1) All trailers, except in cases where the registrant has elected to apply for trailer identification plates pursuant to Section 5014 or the trailer is exempt from registration pursuant to Section 36100 or 36109, shall receive an identification certificate upon conversion to the permanent trailer identification program. The following trailers, except as provided in Section 5101, may be assigned a trailer identification plate by the department in accordance with this section or an election may be made to keep the current plate on the expiration date of registration:

(A) Logging dolly.

(B) Pole or pipe dolly.

(C) Semitrailer.

(D) Trailer.

(E) Trailer bus.

(2) An auxiliary dolly or tow dolly may be assigned a permanent trailer identification plate.

(3) Trailer coaches and park trailers, as described in subdivision (b) of Section 18010 of the Health and Safety Code, are exempted from the permanent trailer identification plate program.

(b) The permanent trailer identification plate shall be in a size and design as determined by the department.

(c) The permanent trailer identification plate and the permanent trailer identification certificate shall not expire as long as the appropriate fees have been paid.

(d) Upon sale or transfer of the trailer or semitrailer, the assigned permanent trailer identification plate shall remain with the trailer or semitrailer for the life of the vehicle except as provided in Section 5101. Upon transfer of ownership, a new identification certificate shall be issued and the transferee shall pay a fee of seven dollars ($7).

(e) A service fee, sufficient to pay at least the entire actual costs to the department, not to exceed twenty dollars ($20) shall be assessed by the department upon converting to the permanent trailer identification program.

(f) A fee of seven dollars ($7) for substitute permanent trailer identification plates or certificates shall be charged.

(g) All valid trailer and semitrailer license plates and registration indicia that were issued under this code prior to December 31, 2001, upon which is affixed a permanent trailer identification sticker issued by the department, may be displayed in lieu of a permanent trailer identification plate as described in Sections 5011 and 5014.

(h) Every trailer that is submitted for original registration in this state shall be issued a permanent trailer identification plate and identification certificate.

(i) A service fee of ten dollars ($10) shall be charged for each vehicle renewing identification plates pursuant to this section. These plates shall be renewed on the anniversary date of either the trailer plate expiration date or the date of issuance of the original permanent trailer identification plate, every five calendar years commencing December 31, 2006.

(Amended by Stats. 2001, Ch. 826, Sec. 14.5. Effective January 1, 2002.)



5015

(a) The application for an identification plate for special construction equipment, special mobile equipment, cemetery equipment, and any logging vehicle shall be made before that piece of equipment is moved over a highway.

(b) The application for an identification plate for a cotton trailer or a farm trailer as specified in Section 36109, a vehicle that is farmer-owned and used as provided in subdivision (b) of Section 36101, a motor vehicle that is farmer-owned and operated and used as provided in subdivision (a) of Section 36101, or an automatic bale wagon operated as specified in subdivision (a) or (b) of Section 36102 shall be made before any such piece of equipment is moved over a highway.

(c) The application for a permanent trailer identification plate, as described in Section 5014.1, shall be made prior to the equipment or vehicle described in subdivision (a) being moved, towed, or left standing on any highway or in any offstreet public parking facility.

(Amended by Stats. 2000, Ch. 861, Sec. 25. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)



5016

Upon proper application and payment of the fees specified in Section 5014.1 or 9261, the department shall issue an identification plate and an identification certificate for the piece of equipment, vehicle, trailer, semitrailer, or implement of husbandry for which application is made.

(Amended by Stats. 2000, Ch. 861, Sec. 26. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)



5016.5

(a) The department may issue a special identification plate or other suitable device to a manufacturer or dealer of special construction equipment, special mobile equipment, cemetery equipment, tow dolly, logging vehicle, or implement of husbandry upon payment of the fee specified in subdivision (b) of Section 9261. The identification plate or other suitable device shall be of a size, color, and configuration determined by the department. The form of the application shall also be determined by the department.

(b) A manufacturer or dealer of special construction equipment, special mobile equipment, cemetery equipment, any tow dolly, any logging vehicle, or any implement of husbandry may operate or move such equipment or vehicle upon the highways during the delivery of or during the demonstration for the sale of such piece of equipment or vehicle upon condition that any such equipment or vehicle display thereon an identification plate or other suitable device issued to such manufacturer or dealer; provided, that special permits have been obtained in accordance with the provisions of Article 6 (commencing with Section 35780) of Chapter 5 of Division 15 for the operation or movement of any such equipment or vehicle of a size, weight, or load exceeding the maximum specified in this code.

(Amended by Stats. 1984, Ch. 1077, Sec. 5. Operative July 1, 1985, by Sec. 21 of Ch. 1077.)



5017

(a) Each identification plate issued under Section 5016 shall bear a distinctive number to identify the equipment, logging vehicle, trailer, semitrailer, or implement of husbandry for which it is issued. The owner, upon being issued a plate, shall attach it to the equipment, logging vehicle, trailer, semitrailer, or implement of husbandry for which it is issued and shall carry the identification certificate issued by the department as provided by Section 4454. It shall be unlawful for any person to attach or use the plate upon any other equipment, logging vehicle, trailer, semitrailer, or implement of husbandry. If the equipment, logging vehicle, trailer, semitrailer, or implement of husbandry is destroyed or the ownership thereof transferred to another person, the person to whom the plate was issued shall, within 10 days, notify the department, on a form approved by the department, that the equipment, logging vehicle, trailer, semitrailer, or implement of husbandry has been destroyed or the ownership thereof transferred to another person.

(b) Upon the implementation of the permanent trailer identification plate program, all trailers except those exempted in paragraphs (1) and (3) of subdivision (a) of Section 5014.1 may be assigned a single permanent plate for identification purposes. Upon issuance of the plate, it shall be attached to the vehicle pursuant to Sections 5200 and 5201.

(c) An identification certificate shall be issued for each trailer or semitrailer assigned an identification plate. The identification certificate shall contain upon its face, the date issued, the name and residence or business address of the registered owner or lessee and of the legal owner, if any, the vehicle identification number assigned to the trailer or semitrailer, and a description of the trailer or semitrailer as complete as that required in the application for registration of the trailer or semitrailer. For those trailers registered under Article 4 (commencing with Section 8050) of Chapter 4 on the effective date of the act adding this sentence that are being converted to the permanent trailer identification program, the identification card may contain only the name of the registrant, and the legal owner s name is not required to be shown. Upon transfer of those trailers, the identification card shall contain the name of the owner and legal owner, if any. When an identification certificate has been issued to a trailer or semitrailer, the owner or operator shall make that certificate available for inspection by a peace officer upon request.

(d) The application for transfer of ownership of a vehicle with a trailer plate or permanent trailer identification plate shall be made within 10 days of sale of the vehicle. The permanent trailer identification certificate is not a certificate of ownership as described in Section 38076.

(Amended by Stats. 2002, Ch. 664, Sec. 214. Effective January 1, 2003.)



5018

Whenever the ownership of equipment, a logging vehicle, or an implement of husbandry is transferred, the transferee shall within 10 days thereafter make application to the department for a transfer of ownership and pay the fee specified in subdivision (c) of Section 9261.

(Added by Stats. 1984, Ch. 1077, Sec. 7. Operative July 1, 1985, by Sec. 21 of Ch. 1077.)



5019

The authorizations for the issuance of special license plates referred to in Sections 5005 and 5008 do not apply to trailers.

(Amended by Stats. 1984, Ch. 918, Sec. 3.)



5020

Any person holding an unexpired license for a class D radio station in the Citizens Radio Service issued by the Federal Communications Commission may, at the time he or she makes application for an original or a renewal registration for a motor vehicle, also apply directly to the department for special license plates, to be affixed to the motor vehicle for which registration is sought, on which, in lieu of the numbers otherwise prescribed by law, shall be inscribed the official class D radio station call sign of the applicant as assigned by the Federal Communications Commission.

The applicant shall, by satisfactory proof, show that he or she is the holder of an unexpired license and, in addition to the regular registration fee, may be charged a fee of twenty dollars ($20) for each set of special plates when issued and fifteen dollars ($15) each succeeding year the vehicle is registered. Whenever the vehicle or the ownership of the vehicle for which plates are issued is changed, a fee of twenty dollars ($20) may be charged. When the applicant also pays weight fees, the department shall so indicate on the special license plates.

(Amended by Stats. 1982, Ch. 1273, Sec. 6.)



5021

After the requirements for the registration of the vehicle have been complied with, the department shall issue such plates in lieu of the regular license plates. The department shall not issue more than one set of special plates for any licensed class D radio station in the Citizens Radio Service.

(Added by Stats. 1969, Ch. 1442.)



5022

(a) Until December 31, 1984, a person described in Section 5101 may also apply for a set of commemorative 1984 Olympic reflectorized license plates and the department shall issue those special license plates in lieu of the regular license plates. No commemorative 1984 Olympic reflectorized license plates shall be issued pursuant to an application therefor which is submitted on or after January 1, 1985, but the holder of those plates may thereafter renew or retain them, or transfer them to another vehicle, subject to this section.

(b) The commemorative 1984 Olympic reflectorized license plates shall be of a distinctive design and shall be available in a special series of letters or numbers, or both, as determined by the department after consultation with the Los Angeles Olympic Organizing Committee.

(c) In addition to the regular fees for an original registration or renewal of registration, a special fee of twelve dollars ($12) shall be paid for the transfer of the special plates to another vehicle.

(d) When payment of renewal fees is not required as specified in Section 4000, or when the person determines to retain the plates upon sale, trade, or other release of the vehicle upon which the special plates have been displayed, the person shall notify the department and the person may retain the special plates.

(e) Until December 31, 1989, duplicate, replacement plates shall be identical commemorative 1984 Olympic reflectorized license plates of the same letter, number, and design as originally issued. However, duplicate, replacement plates of the commemorative 1984 Olympic reflectorized license plate series shall not be available on or after January 1, 1990. Thereafter, unless otherwise provided by this code, regular series plates shall be issued for the fee provided in Section 9265 whenever substitute or duplicate plates are requested.

(f) All revenue derived from the additional special fees provided in this section shall be deposited in the California Environmental License Plate Fund pursuant to Section 21191 of the Public Resources Code.

(Amended by Stats. 2013, Ch. 523, Sec. 23. Effective January 1, 2014.)



5023

(a) (1) Until December 31, 2013, a person described in Section 5101 may also apply for a set of commemorative Olympic reflectorized license plates and the department shall issue those special license plates in lieu of regular license plates. The commemorative Olympic reflectorized license plates shall be of a distinctive design and shall be available in a special series of letters or numbers, or both, as determined by the department after consultation with the United States Olympic Committee. The department may issue the commemorative Olympic reflectorized license plates as environmental license plates, as defined in Section 5103, in a combination of numbers or letters, or both, as requested by the owner or lessee of the vehicle.

(2) On or after January 1, 2014, original, substitute, or duplicate Olympic license plates, including those issued as environmental license plates, shall not be available. However, the holder of Olympic license plates may thereafter renew or retain those plates, or transfer them to another vehicle, subject to this section. Unless otherwise provided by this code, regular series plates shall be issued for the fee provided in Section 9265 whenever substitute or duplicate plates are requested.

(3) On or after January 1, 2014, the holder of Olympic license plates issued as environmental license plates, as defined in Section 5103, may apply for other special license plates using the exact combination of numbers or letters, or both, if authorized by this code, whenever the holder requests substitute or duplicate plates.

(b) In addition to the regular fees for an original registration or renewal of registration, the following special fees shall be paid:

(1) Fifteen dollars ($15) for the transfer of the special plates to another vehicle.

(2) Thirty dollars ($30) for the annual renewal of the special plates.

(c) When payment of renewal fees is not required as specified in Section 4000, or when the person determines to retain the plates upon sale, trade, or other release of the vehicle upon which the special plates have been displayed, the person shall notify the department and the person may retain the special plates.

(d) All revenue derived from the additional special fees provided in this section, less costs incurred by the department pursuant to this section, shall be deposited in the General Fund.

(Amended by Stats. 2013, Ch. 523, Sec. 24. Effective January 1, 2014.)



5024

(a) A person described in Section 5101 may also apply for a set of commemorative collegiate reflectorized license plates, and the department shall issue those special license plates in lieu of the regular license plates. The collegiate reflectorized plates shall be of a distinctive design, and shall be available in a special series of letters or numbers, or both, as determined by the department. The collegiate reflectorized plates shall also contain the name of the participating institution as well as the reflectorized logotype, motto, symbol, or other distinctive design, as approved by the department, representing the participating university or college selected by the applicant. The department may issue the commemorative collegiate reflectorized license plates as environmental license plates, as defined in Section 5103, in a combination of numbers or letters, or both, as requested by the owner or lessee of the vehicle.

(b) Any public or private postsecondary educational institution in the state, which is accredited or has been accepted as a recognized candidate for accreditation by the Western Association of Schools and Colleges, may indicate to the department its decision to be included in the commemorative collegiate license plate program and submit its distinctive design for the logotype, motto, symbol, or other design. However, no public or private postsecondary educational institution may be included in the program until not less than 5,000 applications are received for license plates containing that institution s logotype, motto, symbol, or other design. Each participating institution shall collect and hold applications for collegiate license plates until it has received at least 5,000 applications. Once the institution has received at least 5,000 applications, it shall submit the applications, along with the necessary fees, to the department. Upon receiving the first application, the institution shall have one calendar year to receive the remaining required applications. If, after that one calendar year, 5,000 applications have not been received, the institution shall refund to all applicants any fees or deposits which have been collected.

(c) In addition to the regular fees for an original registration, a renewal of registration, or a transfer of registration, the following commemorative collegiate license plate fees shall be paid:

(1) Fifty dollars ($50) for the initial issuance of the plates. These plates shall be permanent and shall not be required to be replaced.

(2) Forty dollars ($40) for each renewal of registration which includes the continued display of the plates.

(3) Fifteen dollars ($15) for transfer of the plates to another vehicle.

(4) Thirty-five dollars ($35) for replacement plates, if the plates become damaged or unserviceable.

(d) When payment of renewal fees is not required as specified in Section 4000, or when the person determines to retain the commemorative collegiate license plates upon sale, trade, or other release of the vehicle upon which the plates have been displayed, the person shall notify the department and the person may retain the plates.

(e) Of the revenue derived from the additional special fees provided in this section, less costs incurred by the department pursuant to this section, one-half shall be deposited in the California Collegiate License Plate Fund, which is hereby created, and one-half shall be deposited in the California Environmental License Plate Fund.

(f) The money in the California Collegiate License Plate Fund is, notwithstanding Section 13340 of the Government Code, continuously appropriated to the Controller for allocation as follows:

(1) To the governing body of participating public institutions in the proportion that funds are collected on behalf of each, to be used for need-based scholarships, distributed according to federal student aid guidelines.

(2) With respect to funds collected on behalf of accredited nonprofit, private, and independent colleges and universities in the state, to the California Student Aid Commission for grants to students at those institutions, in the proportion that funds are collected on behalf of each institution, who demonstrate eligibility and need in accordance with the Cal Grant Program pursuant to Chapter 1.7 (commencing with Section 69430) of Part 42 of the Education Code, but who did not receive an award based on a listing prepared by the California Student Aid Commission.

(g) The scholarships and grants shall be awarded without regard to race, religion, creed, sex, or age.

(h) The Resources License Plate Fund is hereby abolished and all remaining funds shall be transferred to the California Environmental License Plate Fund effective July 1, 2014.

(Amended by Stats. 2014, Ch. 35, Sec. 180. Effective June 20, 2014.)






ARTICLE 8.1. Motorized Bicycles

5030

A motorized bicycle, as defined in Section 406, is required to display a special license plate issued by the department.

(Added by Stats. 1980, Ch. 1070, Sec. 1.)



5031

An application by a person other than a manufacturer or dealer for a license plate for a motorized bicycle shall include all the following:

(a) The true, full name and the driver s license or identification card number, if any, of the owner.

(b) A description of the motorized bicycle, including any distinctive marks or features.

(c) Other information as may reasonably be required by the department to determine whether a license plate shall be issued for the motorized bicycle.

(Amended by Stats. 1994, Ch. 1221, Sec. 6. Effective January 1, 1995.)



5032

(a) The application for a special license plate for a motorized bicycle shall be made before the motorized bicycle is operated or moved upon a highway, except that, upon the retail sale of a motorized bicycle when there is no license plate, the operator may operate the motorized bicycle for a period of five days from and including the date of sale, at which time application shall be made to the department for a special license plate. If the fifth day should fall on Saturday, Sunday, or a holiday, the application shall be made on the first business day thereafter.

(b) The five-day operating provision set forth in subdivision (a) shall apply only if the operator has in his immediate possession evidence that the motorized bicycle was purchased within the last five days including the date of sale.

(Added by Stats. 1980, Ch. 1070, Sec. 1.)



5033

Upon proper application and payment of the fees specified in Section 5036, the department shall issue a special license plate and an identification card for the motorized bicycle for which application was made. Applications may be submitted by mail unless the department determines that it is not feasible to complete the identification process by such method.

(Added by Stats. 1980, Ch. 1070, Sec. 1.)



5034

(a) The department may issue a special license plate or other suitable device to a manufacturer or dealer of motorized bicycles upon payment of the fee specified in Section 5036. The license plate shall be of a size, color and configuration determined by the department. The form of the application shall also be determined by the department.

(b) A manufacturer or dealer of motorized bicycles may operate or move a motorized bicycle upon the highways during the delivery of, or during the demonstration for the sale of, the motorized bicycle if the motorized bicycle displays thereon a license plate or other suitable device issued to the manufacturer or dealer.

(Added by Stats. 1980, Ch. 1070, Sec. 1.)



5035

Each license plate issued under Section 5033 shall bear a distinctive number to identify the motorized bicycle for which it is issued and shall bear a symbol, letter, or word to distinguish license plates issued under this article from license plates issued for motorcycles and motor-driven cycles. The owner, upon being issued a license plate, shall attach it to the motorized bicycle for which it is issued and shall carry the identification card issued by the department as provided in Section 4454. It shall be unlawful for any person to attach or use the license plate upon any other motorized bicycle or vehicle. If the motorized bicycle is destroyed, the owner shall destroy the license plate and shall within 10 days notify the department on a form approved by the department that the motorized bicycle and license plate have been destroyed.

If the ownership of the motorized bicycle is transferred to another person, that person shall submit, within 10 days, proper application as provided in Section 5031. The license plate shall remain with the motorized bicycle.

(Added by Stats. 1980, Ch. 1070, Sec. 1.)



5036

A service fee of fifteen dollars ($15) shall be paid for the issuance or transfer of a special license plate for motorized bicycles, as defined in Section 406. Publicly-owned motorized bicycles are exempt from the fee.

(Amended by Stats. 2003, Ch. 719, Sec. 7. Effective January 1, 2004.)



5037

(a) No motorized bicycle first sold on or after July 1, 1981, shall be moved or operated upon a highway unless the owner first makes application for a license plate and, when received, attaches it to the motorized bicycle as provided in this article.

(b) Motorized bicycles first sold prior to July 1, 1981, shall not be moved or operated upon a highway after January 1, 1982, unless the owner makes application for a license plate and, when received, attaches it to the motorized bicycle as provided in this article.

(c) Any motorized bicycle currently licensed pursuant to Division 16.7 (commencing with Section 39000) on July 1, 1981, may be operated upon a highway until July 1, 1982.

(Added by Stats. 1980, Ch. 1070, Sec. 1.)



5038

The department shall establish a record system that provides for identification of stolen motorized bicycles.

(Added by Stats. 1980, Ch. 1070, Sec. 1.)



5039

Notwithstanding any other provision of law, no dealer, manufacturer, salesman, or representative of motorized bicycles exclusively is required to be licensed or permitted pursuant to Chapter 4 (commencing with Section 11700) of Division 5.

(Added by Stats. 1980, Ch. 1070, Sec. 1.)






ARTICLE 8.3. Historic and Special Interest Vehicles

5050

The Legislature finds and declares that constructive leisure pursuits by California citizens is most important. This article is intended to encourage responsible participation in the hobby of collecting, preserving, restoring, and maintaining motor vehicles of historic and special interest, which hobby contributes to the enjoyment of the citizen and the preservation of California s automotive memorabilia.

(Added by Stats. 1975, Ch. 753.)



5051

As used in this article, unless the context otherwise requires:

(a) Collector is the owner of one or more vehicles described in Section 5004 or of one or more special interest vehicles, as defined in this article, who collects, purchases, acquires, trades, or disposes of the vehicle, or parts thereof, for his or her own use, in order to preserve, restore, and maintain the vehicle for hobby or historical purposes.

(b) Special interest vehicle is a vehicle of an age that is unaltered from the manufacturer s original specifications and, because of its significance, including, but not limited to, an out-of-production vehicle or a model of less than 2,000 sold in California in a model-year, is collected, preserved, restored, or maintained by a hobbyist as a leisure pursuit.

(c) Parts car is a motor vehicle that is owned by a collector to furnish parts for restoration or maintenance of a special interest vehicle or a vehicle described in Section 5004, thus enabling a collector to preserve, restore, and maintain a special interest vehicle or a vehicle described in Section 5004.

(d) Street rod vehicle is a motor vehicle, other than a motorcycle, manufactured in, or prior to, 1948 that is individually modified in its body style or design, including through the use of nonoriginal or reproduction components, and may include additional modifications to other components, including, but not limited to, the engine, drivetrain, suspension, and brakes in a manner that does not adversely affect its safe performance as a motor vehicle or render it unlawful for highway use.

(Amended by Stats. 2006, Ch. 574, Sec. 6. Effective January 1, 2007.)



5052

Except as otherwise provided by local ordinance, a collector may maintain one or more vehicles described in Section 5051, whether currently licensed or unlicensed, or whether operable or inoperable, in outdoor storage on private property, if every such vehicle and outdoor storage area is maintained in such manner as not to constitute a health hazard and is located away from public view, or screened from ordinary public view, by means of a suitable fence, trees, shrubbery, opaque covering, or other appropriate means.

(Added by Stats. 1975, Ch. 753.)






ARTICLE 8.4. Special Interest License Plates

5060

(a) An organization may apply to the department for participation in a special interest license plate program and the department shall issue special license plates for that program if the issuance of those plates is required by this article, the sponsoring organization complies with the requirements of this section, and the organization meets all of the following criteria:

(1) Qualifies for tax-exempt status under Section 501(c)(3) of the Internal Revenue Code and Section 23701d of the Revenue and Taxation Code.

(2) Submits a financial plan describing the purposes for which the revenues described in paragraph (2) of subdivision (e) will be used.

(3) Submits a design of the organization s proposed special interest license plate that, among other things, provides for the placement of the number and letter characters in a manner that allows for law enforcement to readily identify those characters.

(b) Any person described in Section 5101 may apply for special interest license plates, in lieu of the regular license plates.

(c) The design criteria for a special interest license plate are as follows:

(1) The license plate for a passenger vehicle, commercial vehicle, or trailer shall provide a space not larger than 2 inches by 3 inches to the left of the numerical series and a space not larger than five-eighths of an inch in height below the numerical series for a distinctive design, decal, or descriptive message as authorized by this article. The plates shall be issued in sequential numerical order or, pursuant to Section 5103, in a combination of numbers or letters.

(2) Special interest license plates authorized under this article may be issued for use on a motorcycle. That license plate shall contain a five digit configuration issued in sequential numerical order or, pursuant to Section 5103, in a combination of numbers or letters. There shall be a space to the left of the numerical series for a distinctive design or decal and the characters shall contrast sharply with the uniform background color. No motorcycle plate containing a full plate graphic design is authorized. Those particular special interest license plates that were issued prior to the discontinuation provided by this paragraph may continue to be used and attached to the vehicle for which they were issued and may be renewed, retained, or transferred pursuant to this code.

(d) (1) No organization may be included in the program until not less than 7,500 applications for the particular special interest license plates are received. Each organization shall collect and hold applications for the plates. Once the organization has received at least 7,500 applications, it shall submit the applications, along with the necessary fees, to the department. The department shall not issue any special interest license plate until an organization has received and submitted to the department not less than 7,500 applications for that particular special interest license plate within the time period prescribed in this section. Advanced payment to the department by an organization representing the department s estimated or actual administrative costs associated with the issuance of a particular special interest license plate shall not constitute compliance with this requirement. The organization shall have 12 months, following the effective date of the enactment of the specific legislation enabling the organization to participate in this program, to receive the required number of applications. If, after that 12 months, 7,500 applications have not been received, the organization shall immediately do either of the following:

(A) Refund to all applicants any fees or deposits that have been collected.

(B) Contact the department to indicate the organization s intent to undertake collection of additional applications and fees or deposits for an additional period, not to exceed 12 months, in order to obtain the minimum 7,500 applications. If an organization elects to exercise the option under this paragraph, it shall contact each applicant who has submitted an application with the appropriate fees or deposits to determine if the applicant wishes a refund of fees or deposits or requests the continuance of the holding of the application and fees or deposits until that time that the organization has received 7,500 applications. The organization shall refund the fees or deposits to any applicant so requesting. In no event shall an organization collect and hold applications for a period exceeding 24 months following the date of authorization as described in paragraph (2) of subdivision (a).

(C) Sequential plate fees shall be paid for the original issuance, renewal, retention, replacement, or transfer of the special interest license plate as determined by the organization and authorized by department s regulations. Those plates containing a personalized message are subject to the fees required pursuant to Sections 5106 and 5108 in addition to any fees required by the special interest license plate program.

(2) (A) If the number of currently outstanding and valid special interest license plates in any particular program provided for in this article is less than 7,500, the department shall notify the sponsoring organization of that fact and shall inform the organization that if that number is less than 7,500 one year from the date of that notification, the department will no longer issue or replace those special interest license plates.

(B) Those particular special interest license plates that were issued prior to the discontinuation provided by subparagraph (A) may continue to be used and attached to the vehicle for which they were issued and may be renewed, retained, or transferred pursuant to this code.

(e) (1) The department shall deduct its costs to develop and administer the special interest license plate program from the revenues collected for the plates.

(2) The department shall deposit the remaining revenues from the original issuance, renewal, retention, replacement, or transfer of the special interest license plate in a fund which shall be established by the Controller.

(f) When payment of renewal fees is not required as specified in Section 4000, or when a person determines to retain the special interest license plate upon a sale, trade, or other release of the vehicle upon which the plate has been displayed, the person shall notify the department and the person may retain and use the plate as authorized by department regulations.

(g) An organization that is eligible to participate in a special interest license plate program pursuant to this article and receives funds from the additional fees collected from the sale of special license plates shall not expend annually more than 25 percent of those funds on administrative costs, marketing, or other promotional activities associated with encouraging application for, or renewal of, the special license plates.

(h) (1) Every organization authorized under this article to offer special interest license plates shall prepare and submit an annual accounting report to the department by June 30. The report shall include an accounting of all revenues and expenditures associated with the special interest license plate program.

(2) If an organization submits a report pursuant to paragraph (1) indicating that the organization violated the expenditure restriction set forth in subdivision (g), the department shall immediately cease depositing fees in the fund created by the Controller for that organization under paragraph (2) of subdivision (e) and, instead, shall deposit those fees that would have otherwise been deposited in that fund in a separate fund created by the Controller, which fund is subject to appropriation by the Legislature. The department shall immediately notify the organization of this course of action. The depositing of funds in the account established pursuant to this paragraph shall continue until the organization demonstrates to the satisfaction of the department that the organization is in compliance or will comply with the requirements of subdivision (g). If one year from the date that the organization receives the notice described in this paragraph, the organization is still unable to satisfactorily demonstrate to the department that it is in compliance or will comply with the requirements of subdivision (g), the department shall no longer issue or replace those special interest license plates associated with that organization. Those particular special interest license plates that were issued prior to the discontinuation provided by this paragraph may continue to be used and attached to the vehicle for which they were issued and may be renewed, retained, or transferred pursuant to this code.

(3) Upon receiving the reports required under paragraph (1), the department shall prepare and transmit an annual consolidated report to the Legislature containing the revenue and expenditure data.

(Amended by Stats. 2003, Ch. 185, Sec. 41. Effective January 1, 2004.)



5060.1

Notwithstanding Section 5060 or any other provision of law to the contrary, the department shall not accept an application for participation in a special interest license plate program under Section 5060 and shall not issue, under Section 5060, special interest license plates for a new program.

(Added by Stats. 2006, Ch. 454, Sec. 2. Effective January 1, 2007.)



5061

(a) Notwithstanding any other provision of law, if the department permits the issuance of a special interest license plate for display on a motorcycle, the department shall not approve any design for that plate that incorporates either or both of the following:

(1) Full or partial graphic designs appearing behind the license plate number configuration.

(2) Symbols within the license plate number configuration.

(b) Any special interest license plate issued for display on a motorcycle is subject to the same fees that are collected for the issuance and retention of special interest license plates on other vehicles.

(Added by Stats. 2000, Ch. 859, Sec. 2. Effective January 1, 2001.)



5062

(a) This section shall be known, and may be cited, as the Rosenthal Blue Sky License Plate Program.

(b) The Legislature hereby finds and declares that CALSTART is a California nonprofit consortium dedicated to the development and commercialization of advanced transportation technologies, including clean fuel vehicles, and that CALSTART should be authorized to undertake a special environmental Blue Sky license plate program to facilitate the purchase and use of clean fuel vehicles in the state.

(c) CALSTART may, with the approval of the department, participate in this special interest license plate program.

(d) CALSTART may, with the approval of the department, develop a distinctive design, in conformance with Section 5060, for inclusion on a special interest license plate. The license plate shall be known as the Blue Sky license plate and shall signify that the vehicle to which it is assigned is a clean fuel vehicle.

(e) Any person who owns or leases a clean fuel vehicle, as defined in Section 257, and who applies for an original or renewal registration of that vehicle, may apply, through CALSTART, for a set of Blue Sky license plates in lieu of regular license plates.

(f) The Blue Sky license plate is subject to Sections 5106 and 5108. The revenues derived from the sale of the license plates shall be deposited in the California Environmental License Plate Fund, after the department has deducted its costs for developing and administering the program.

(g) Notwithstanding Section 5060, a Blue Sky license plate may, upon application of the holder, be transferred to another clean fuel vehicle. If the vehicle to which transfer is sought is not a clean fuel vehicle, the plates shall be surrendered to the department.

(h) CALSTART, in coordination with the State Air Resources Board, the State Energy Resources Conservation and Development Commission, and the Public Utilities Commission, shall undertake efforts to publicize the availability of Blue Sky license plates.

(i) Notwithstanding Section 5060, CALSTART shall have 12 months, commencing November 1, 1995, to receive the required applications and to notify the department that the requisite number of applications have been received. If, after that 12-month period, 5,000 applications have not been received, CALSTART shall immediately notify the department and refund to all applicants any fees or deposits which have been collected.

(j) If, on November 1, 1996, the department has not received a notice from CALSTART pursuant to subdivision (i) or if, on or before that date CALSTART notifies the department that the requisite number of applications have not been received, the department shall provide that information to the Secretary of State, and this section shall become inoperative upon receipt of that information by the Secretary of State, and shall remain in effect only until January 1, 1997, and as of that date is repealed, unless a later enacted statute, which is enacted before January 1, 1997, deletes or extends that date.

(Added by Stats. 1993, Ch. 1159, Sec. 5. Effective January 1, 1994. Conditionally inoperative as prescribed in subd. (j). If it became inoperative, this section was repealed on January 1, 1997, by its own provisions.)



5064

(a) The department, in consultation with the Yosemite Foundation, shall design and make available for issuance pursuant to this article special environmental design license plates bearing, notwithstanding Section 5060, a full-plate graphic design depicting a significant feature or quality of Yosemite National Park. Any person described in Section 5101, upon payment of the additional fees set forth in subdivision (b), may apply for and be issued a set of special environmental design license plates. Notwithstanding subdivision (a) of Section 5060, the plates may be issued in a combination of numbers or letters, or both, requested by the owner or lessee of the vehicle.

(b) In addition to the regular fees for an original registration or renewal of registration, the following additional fees shall be paid for the issuance, renewal, or transfer of the special environmental design license plates authorized pursuant to this section:

(1) For the original issuance of the plates, fifty dollars ($50).

(2) For a renewal of registration with the plates, forty dollars ($40).

(3) For transfer of the plates to another vehicle, fifteen dollars ($15).

(4) For each substitute replacement plate, thirty-five dollars ($35).

(5) For the conversion of an existing environmental license plate to the special environmental design license plate authorized pursuant to this section, sixty-five dollars ($65).

(c) After deducting its administrative costs under this section, the department shall deposit the additional revenue derived from the issuance, renewal, transfer, and substitution of special environmental design license plates as follows:

(1) One-half in the Yosemite Foundation Account, which is hereby created in the California Environmental License Plate Fund. Upon appropriation by the Legislature, the money in the account shall be allocated by the Controller to the Yosemite Foundation or its successor for expenditure for the exclusive trust purposes of preservation and restoration projects in Yosemite National Park.

(2) One-half in the California Environmental License Plate Fund.

(d) The Yosemite Foundation shall report to the Legislature on or before June 30 of each year on its use and expenditure of the money in the Yosemite Foundation Account, beginning one year after the initial issuance of the special interest license plates authorized by this section.

(Amended by Stats. 1996, Ch. 1154, Sec. 58. Effective September 30, 1996.)



5066

(a) The department, in conjunction with the California Highway Patrol, shall design and make available for issuance pursuant to this article the California memorial license plate. Notwithstanding Section 5060, the California memorial license plate may be issued in a combination of numbers or letters, or both, as requested by the applicant for the plates. A person described in Section 5101, upon payment of the additional fees set forth in subdivision (b), may apply for and be issued a set of California memorial license plates.

(b) In addition to the regular fees for an original registration or renewal of registration, the following additional fees shall be paid for the issuance, renewal, retention, or transfer of the California memorial license plates authorized pursuant to this section:

(1) For the original issuance of the plates, fifty dollars ($50).

(2) For a renewal of registration of the plates or retention of the plates, if renewal is not required, forty dollars ($40).

(3) For transfer of the plates to another vehicle, fifteen dollars ($15).

(4) For each substitute replacement plate, thirty-five dollars ($35).

(5) In addition, for the issuance of an environmental license plate, as defined in Section 5103, the additional fees required pursuant to Sections 5106 and 5108 shall be deposited proportionately in the funds described in subdivision (c).

(c) The department shall deposit the additional revenue derived from the issuance, renewal, transfer, and substitution of California memorial license plates as follows:

(1) Eighty-five percent in the Antiterrorism Fund, which is hereby created in the General Fund.

(A) Upon appropriation by the Legislature, one-half of the money in the fund shall be allocated by the Controller to the Office of Emergency Services to be used solely for antiterrorism activities. The office shall not use more than 5 percent of the money appropriated for local antiterrorism efforts for administrative purposes.

(B) Upon appropriation by the Legislature in the annual Budget Act or in another statute, one-half of the money in the fund shall be used solely for antiterrorism activities.

(2) Fifteen percent in the California Memorial Scholarship Fund, which is hereby established in the General Fund. Money deposited in this fund shall be administered by the Scholarshare Investment Board, and shall be available, upon appropriation in the annual Budget Act or in another statute, for distribution or encumbrance by the board pursuant to Article 21.5 (commencing with Section 70010) of Chapter 2 of Part 42 of the Education Code.

(d) The department shall deduct its costs to administer, but not to develop, the California memorial license plate program. The department may utilize an amount of money, not to exceed fifty thousand dollars ($50,000) annually, derived from the issuance, renewal, transfer, and substitution of California memorial license plates for the continued promotion of the California memorial license plate program of this section.

(e) For the purposes of this section, antiterrorism activities means activities related to the prevention, detection, and emergency response to terrorism that are undertaken by state and local law enforcement, fire protection, and public health agencies. The funds provided for these activities, to the extent that funds are available, shall be used exclusively for purposes directly related to fighting terrorism. Eligible activities include, but are not limited to, hiring support staff to perform administrative tasks, hiring and training additional law enforcement, fire protection, and public health personnel, response training for existing and additional law enforcement, fire protection, and public health personnel, and hazardous materials and other equipment expenditures.

(f) Beginning January 1, 2007, and each January 1 thereafter, the department shall determine the number of currently outstanding and valid California memorial license plates. If that number is less than 7,500 in any year, then the department shall no longer issue or replace those plates.

(Amended by Stats. 2013, Ch. 28, Sec. 90. Effective June 27, 2013.)



5067

(a) The department, in consultation with the California Coastal Commission, shall design and make available for issuance pursuant to this article special environmental design license plates. Notwithstanding subdivision (a) of Section 5060, the special environmental design license plates shall bear a graphic design depicting a California coastal motif and may be issued in a combination of numbers or letters, or both, as requested by the applicant for the plates. Any person described in Section 5101 may, upon payment of the additional fees set forth in subdivision (b), apply for and be issued a set of special environmental design license plates.

(b) In addition to the regular fees for an original registration or renewal of registration, the following additional fees shall be paid for the issuance, renewal, retention, or transfer of the special environmental design license plates authorized pursuant to this section:

(1) For the original issuance of the plates, fifty dollars ($50).

(2) For a renewal of registration of the plates or retention of the plates, if renewal is not required, forty dollars ($40).

(3) For transfer of the plates to another vehicle, fifteen dollars ($15).

(4) For each substitute replacement plate, thirty-five dollars ($35).

(5) In addition, for the issuance of an environmental license plate, as defined in Section 5103, the additional fees prescribed in Section 5106 and 5108. The additional fees prescribed in Sections 5106 and 5108 shall be deposited in the California Environmental License Plate Fund.

(c) After deducting its administrative costs under this section, the department, except as provided in paragraph (5) of subdivision (b), shall deposit the additional revenue derived from the issuance, renewal, transfer, and substitution of special environmental design license plates as follows:

(1) One-half in the California Beach and Coastal Enhancement Account, which is hereby established in the California Environmental License Plate Fund. Upon appropriation by the Legislature, the money in the account shall be allocated by the Controller as follows:

(A) First to the California Coastal Commission for expenditure for the Adopt-A-Beach program, the Beach Cleanup Day program, coastal public education programs, and grants to local governments and nonprofit organizations for the costs of operating and maintaining public beaches related to these programs.

(B) Second, from funds remaining after the allocation required under subparagraph (A), to the State Coastal Conservancy for coastal natural resource restoration and enhancement projects and for other projects consistent with the provisions of Division 21 (commencing with Section 31000) of the Public Resources Code.

(2) One-half in the California Environmental License Plate Fund.

(Amended by Stats. 2004, Ch. 230, Sec. 19. Effective August 16, 2004.)



5068

(a) (1) (A) A veterans organization may apply either individually or with other veterans organizations to meet the application threshold set forth in Section 5060 for special interest plates. An organization that meets the minimum application requirement by applying with other organizations under this subdivision shall be issued a regular license plate bearing a distinctive design or decal approved under subdivision (a) of Section 5060.

(B) The Department of Veterans Affairs may modify the distinctive design or decal described in subparagraph (A), consistent with the design criteria imposed by Section 5060, to honor all veterans, or veterans who served in a particular war or armed conflict as described in subdivision (a) of Section 5068.1. Special interest plates issued under this section and bearing the modified design or decal shall be issued only after all existing plates have been issued.

(2) Any person who is the registered owner or lessee of a passenger vehicle, commercial motor vehicle, motorcycle, trailer, or semitrailer registered or certificated with the department, or any person who applies for an original registration or renewal of registration of that vehicle may apply under this section for a special interest license plate with a decal that honors all veterans or veterans who served in a particular war or armed conflict.

(3) Special interest license plates issued under this section may be issued in a combination of numbers or letters, or both, requested by the owner or lessee of the vehicle, to be displayed in addition to the design or decal authorized under paragraph (1), subject to Section 5105.

(b) In addition to the regular fees for an original registration, a renewal of registration, or a transfer of registration, the following fees shall be paid by individuals applying for a special interest license plate or a decal issued under this section:

(1) Fifty dollars ($50) for the initial issuance of the plates and decals. The plates shall be permanent and shall not be required to be replaced.

(2) Forty dollars ($40) for each renewal of registration that includes the continued display of the plates or decals.

(3) Fifteen dollars ($15) for transfer of the plates to another vehicle.

(4) Thirty-five dollars ($35) for replacement plates, if they become damaged or unserviceable.

(5) Ten dollars ($10) for replacement decals, if they become damaged or unserviceable.

(6) Notwithstanding Section 5106, seventy-eight dollars ($78) for the personalization of the plates, as authorized under paragraph (3) of subdivision (a).

(c) The department shall maintain on its Internet Web site, a link to order online the special interest license plates issued pursuant to this section.

(Amended by Stats. 2013, Ch. 523, Sec. 25. Effective January 1, 2014.)



5068.1

By July 1, 2013, the department shall do all of the following:

(a) Issue a distinctive decal pursuant to subparagraph (B) of paragraph (1) of subdivision (a) of Section 5068 to an applicant for an original or renewal of vehicle registration for veteran plates or plates honoring veterans to allow that applicant the option of recognizing his or her veteran status in, or honoring veterans of, a particular war or armed conflict, including, but not limited to, those who served in the active military, naval, or air service and performed any portion of their service during any of the periods described in Section 980 of the Military and Veterans Code, including active duty in a campaign or expedition for service in which a medal was authorized by the government of the United States.

(b) Make available to an applicant, upon request, a yellow ribbon/support our troops decal in lieu of the distinctive decal described in subdivision (a).

(c) Eliminate from inventory any decals for which the department determines that demand is insufficient to maintain that inventory in a cost-effective manner.

(Added by Stats. 2012, Ch. 398, Sec. 2. Effective January 1, 2013.)



5069

Revenue derived from the additional special fees provided in Section 5068, less costs incurred by the department pursuant to this article, shall be deposited in the Veterans Service Office Fund, created by Section 972.2 of the Military and Veterans Code.

(Amended by Stats. 2010, Ch. 166, Sec. 2. Effective January 1, 2011.)



5072

(a) Any person described in Section 5101 may also apply for a set of Have a Heart, Be a Star, Help Our Kids license plates, and the department shall issue those special license plates in lieu of the regular license plates. The Have a Heart, Be a Star, Help Our Kids plates shall be distinct from other existing license plates by the inclusion of a well within the portion of the license plate that has the alpha-numeric sequence. The well may be placed in any position within that portion of the license plate. A heart shape, a five-pointed star, a hand shape, a plus-sign shape, shall be imprinted within the well itself. However, for purposes of processing the alpha-numeric sequence, the symbol within the well shall be read as a blank within the alpha-numeric sequence. The Department of Motor Vehicles shall cooperate with representatives of the California Highway Patrol and the Prison Industries Authority to design the final shape and dimension of the symbols for these license plates.

(b) An applicant for a license plate described in subdivision (a) may choose to either accept a license plate character sequence assigned by the department that includes one of the four symbols or request a specialized license plate character sequence determined by the applicant that includes one of the four symbols, in accordance with instructions which shall be provided by the department.

(c) In addition to the regular fees for an original registration, a renewal of registration, or a transfer of registration, the following Have a Heart, Be a Star, Help Our Kids license plate fees shall be paid:

(1) Notwithstanding Section 5106, for those specialized license plates whose character sequence is determined by the license owner or applicant:

(A) Fifty dollars ($50) for the initial issuance of the plates. These plates shall be permanent and shall not be required to be replaced.

(B) Forty dollars ($40) for each renewal of registration which includes the continued display of the plates.

(C) Fifteen dollars ($15) for transfer of the plates to another vehicle.

(D) Thirty-five dollars ($35) for replacement plates, if the plates become damaged or unserviceable.

(2) For those specialized license plates whose character sequence is assigned by the department:

(A) Twenty dollars ($20) for the initial issuance of the plates. These plates shall be permanent and shall not be required to be replaced.

(B) The legally allowed fee for renewal plus fifteen dollars ($15) for each renewal of registration, which includes the continued display of the plates.

(C) Fifteen dollars ($15) for transfer of the plates to another vehicle.

(D) Twenty dollars ($20) for replacement plates, if the plates become damaged or unserviceable.

(d) When payment of renewal fees is not required as specified in Section 4000, or when the person determines to retain the Have a Heart, Be a Star, Help Our Kids license plates upon sale, trade, or other release of the vehicle upon which the plates have been displayed, the person shall notify the department and the person may retain the plates.

(e) The revenue derived from the additional special fees provided in this section, less costs incurred by the department, the Department of the California Highway Patrol, and local law enforcement for developing and administering this license plate program pursuant to this section, shall be deposited in the Child Health and Safety Fund, created pursuant to Chapter 4.6 (commencing with Section 18285) of Part 6 of Division 9 of the Welfare and Institutions Code, and, when appropriated by the Legislature shall be available for the purposes specified in that chapter.

(f) It is the intent of the Legislature that the additional special fees specified in subdivision (e) are not used to replace existing appropriation levels in the 1991 92 Budget Act.

(Amended by Stats. 2013, Ch. 523, Sec. 26. Effective January 1, 2014.)



5074

(a) This section shall be known and may be cited as the Polanco-Bates License Plates for the Arts Act of 1993. The California Arts Council shall participate in the special interest license plate program.

(b) In addition to the regular fees for an original registration or renewal of registration, the following additional fees shall be paid for the issuance, transfer, or renewal of license plates bearing, notwithstanding Section 5060, a full-plate graphic design that depicts a significant feature or quality of the State of California, approved by the department in consultation with the California Arts Council:

(1) For the original issuance of the plates, fifty dollars ($50).

(2) For a renewal of registration of the plates, forty dollars ($40).

(3) For the transfer of the special plates to another vehicle, fifteen dollars ($15).

(4) In addition, for the issuance of an environmental license plate, as defined in Section 5103, with a full-plate graphic design, the additional fees prescribed in Sections 5106 and 5108. The additional fees prescribed in Sections 5106 and 5108 shall be deposited in the California Environmental License Plate Fund.

(c) Except as provided in paragraph (4) of subdivision (b), all fees collected under this section, after deduction of the department s costs in administering this section, shall be deposited in the Graphic Design License Plate Account, which is hereby established in the General Fund. The funds in the account shall be used by the California Arts Council, upon appropriation by the Legislature, for arts education and local arts programming.

(d) The California Arts Council shall use the revenue derived from the fee increases authorized by amendment of this section during the 2003 04 Regular Session exclusively for arts education and local arts programming.

(Amended by Stats. 2013, Ch. 221, Sec. 1. Effective January 1, 2014.)



5075

(a) The department, in consultation with the California Tahoe Conservancy, shall design and make available for issuance pursuant to this article special environmental design license plates as described in this section. Notwithstanding subdivision (a) of Section 5060, the special environmental design license plates shall bear a full-plate graphic design depicting a significant feature of Lake Tahoe. Any person described in Section 5101 may, upon payment of the additional fees set forth in subdivision (b), apply for and be issued a set of special environmental design license plates. Notwithstanding subdivision (a) of Section 5060, the special environmental design license plates may be issued as environmental license plates, as defined in Section 5103.

(b) In addition to the regular fees for an original registration or renewal of registration, the following additional fees shall be paid for the issuance, renewal, or transfer of the special environmental design license plates authorized pursuant to this section:

(1) For the original issuance of the plates, fifty dollars ($50).

(2) For a renewal of registration with the plates, forty dollars ($40).

(3) For transfer of the plates to another vehicle, fifteen dollars ($15).

(4) For each substitute replacement plate, thirty-five dollars ($35).

(5) In addition, for the issuance of environmental license plates, as defined in Section 5103, with a full-plate graphic design described in subdivision (a), the additional fees prescribed in Sections 5106 and 5108. The additional fees prescribed in Sections 5106 and 5108 shall be deposited in the Environmental License Plate Fund.

(c) Except as provided in paragraph (5) of subdivision (b), and after deducting its administrative costs under this section, the department shall deposit the additional revenue derived from the issuance, renewal, transfer, and substitution of special environmental design license plates in the Lake Tahoe Conservancy Account, which is hereby created in the California Environmental License Plate Fund. Upon appropriation by the Legislature, the money in the account shall be allocated by the Controller to the California Tahoe Conservancy or its successor for expenditure for the exclusive trust purposes of preservation and restoration projects in the Lake Tahoe area and for the purpose of establishing and improving trails, pathways, and public access for nonmotorized traffic in that area.

(Added by Stats. 1993, Ch. 1303, Sec. 3. Effective October 11, 1993.)






ARTICLE 8.5. Environmental License Plates

5100

The purpose of this article is to provide revenue for the California Environmental License Plate Fund.

(Amended by Stats. 1979, Ch. 1105.)



5101

Any person who is the registered owner or lessee of a passenger vehicle, commercial motor vehicle, motorcycle, trailer, or semitrailer registered or certificated with the department, or who makes application for an original registration or renewal registration of that vehicle, may, upon payment of the fee prescribed in Section 5106 and those fees required by Sections 5022 to 5024, inclusive, apply to the department for environmental license plates, in the manner prescribed in Section 5105, which plates shall be affixed to the passenger vehicle, commercial motor vehicle, motorcycle, trailer, or semitrailer for which registration is sought in lieu of the regular license plates.

(Amended (as amended by Stats. 2000, Ch. 861, Sec. 28.5) by Stats. 2001, Ch. 826, Sec. 16. Effective January 1, 2002.)



5101.2

(a) A person otherwise eligible under this article who is a firefighter or a retired firefighter may apply for special license plates for a vehicle under this article. License plates issued pursuant to this section shall be issued in accordance with Section 5060.

(b) The applicant, by satisfactory proof, shall show all of the following:

(1) The applicant is, or has retired, in good standing as an officer, an employee, or a member of a fire department or a fire service of the state, a county, a city, a district, or any other political subdivision of the state, whether in a volunteer, partly paid, or fully paid status.

(2) The applicant is, or was until retirement, regularly employed as a firefighter or regularly enrolled as a volunteer firefighter.

(3) The applicant s principal duties fall, or fell until retirement, within the scope of active firefighting and any of the following activities:

(A) Fire prevention service.

(B) Fire training.

(C) Hazardous materials abatement.

(D) Arson investigation.

(E) Emergency medical services.

(c) The special license plates issued under this section shall contain the words California Firefighter and shall run in a regular numerical series.

(d) In addition to the regular fees for an original registration, a renewal of registration, or a transfer of registration, the following special license plate fees shall be paid:

(1) A fee of fifty dollars ($50) for the initial issuance of the special license plates. These special license plates shall be permanent and shall not be required to be replaced.

(2) A fee of thirty-five dollars ($35) for each renewal of registration that includes the continued display of the special license plates.

(3) If the special license plates become damaged or unserviceable, a fee of thirty-five dollars ($35) for the replacement of the special license plates, obtained from the department upon proper application therefor.

(4) A fee of fifteen dollars ($15) for the transfer of the special license plates to another vehicle qualifying as a vehicle owned by a firefighter who has met the requirements set forth in subdivision (b).

(5) In addition, for the issuance of environmental license plates, as defined in Section 5103, with the special firefighter personal vehicle license plates and distinctive design or decal, the additional fees prescribed in Sections 5106 and 5108. The additional fees collected pursuant to this paragraph shall be deposited in the California Environmental License Plate Fund.

(e) (1) Upon the death of a person issued special license plates pursuant to this section, his or her surviving spouse may retain the special license plates. Except as provided in paragraph (2), upon the death of the surviving spouse, the plates shall be returned to the department or destroyed within 60 days after the death of the surviving spouse or upon the expiration of the vehicle registration, whichever occurs first.

(2) In the absence of a surviving spouse or where the surviving spouse dies while in possession of the special license plates, a member of the deceased firefighter s family may retain one of the special license plates as a family heirloom, subject to the conditions set forth in subdivision (f).

(f) The special license plates issued under this section are not valid for use for vehicle registration purposes by a person other than the person issued the special license plates under subdivision (a) and the surviving spouse of that person.

(g) For purposes of this section, family means grandparents, stepgrandparents, parents, stepparents, siblings, stepsiblings, stepchildren, natural-born children, or adopted children of the person issued the special license plates under subdivision (a).

(h) Except as provided in paragraph (5) of subdivision (d), the revenues derived from the additional special fees provided in this section, less costs incurred by the department pursuant to this section, shall be deposited in the California Firefighters Memorial Fund established by Section 18802 of the Revenue and Taxation Code.

(Amended by Stats. 2010, Ch. 304, Sec. 2. Effective January 1, 2011.)



5101.3

(a) Any person otherwise eligible under this article who qualifies under subdivision (b) may apply for special license plates that shall run in a separate numerical series and shall contain the words Pearl Harbor Survivor. The plates may be issued for any vehicle, except a vehicle used for transportation for hire, compensation, or profit, or a motorcycle, which is owned or coowned by the person.

(b) To qualify for issuance of the special plates, the applicant by satisfactory proof shall show all of the following:

(1) The applicant was a member of the United States Armed Forces on December 7, 1941, and received an honorable discharge from military service.

(2) The applicant was on station at Pearl Harbor, the Island of Oahu, or offshore within a distance of three miles, on December 7, 1941, during the hours of 7:55 a.m. to 9:45 a.m., Hawaii time, as certified by a California chapter of the Pearl Harbor Survivors Association.

(c) Upon the death of a person issued special license plates pursuant to this section, his or her surviving spouse may retain the special license plates subject to the conditions set forth in this section. Upon the death of the spouse, the retained special license plates shall be returned to the department either (1) within 60 days following that death or (2) upon the expiration of the vehicle registration, whichever occurs first.

(d) Sections 5106 and 5108 do not apply to this section.

(Amended by Stats. 1999, Ch. 612, Sec. 1. Effective January 1, 2000.)



5101.4

(a) Any person otherwise eligible under this article who is a recipient of the Army Medal of Honor, Navy Medal of Honor, Air Force Medal of Honor, Army Distinguished Service Cross, Navy Cross, or Air Force Cross may apply for special license plates for the vehicle under this article.

(b) The applicant, by conclusive evidence, shall show that the applicant is a recipient of one of the nation s highest decorations for valor, as specified in subdivision (a).

(c) The special license plates issued under this section shall contain the words Legion of Valor and shall run in a regular numerical series. An adhesive sticker denoting which of the nation s highest decorations for valor, as specified in subdivision (a), is held by the applicant shall be affixed in a recess provided for it on the license plates.

(d) Upon the death of a person issued special license plates pursuant to this section, his or her surviving spouse may retain the special license plates subject to the conditions set forth in this section. If there is no surviving spouse, the special license plates shall be returned to the department either (1) within 60 days following that death or (2) upon the expiration of the vehicle registration, whichever occurs first. However, in the absence of a surviving spouse, another surviving member of the deceased medal recipient s family may retain one of the special license plates as a family heirloom, subject to the conditions set forth in subdivision (g).

(e) If a surviving spouse who has elected to retain the special license plates as authorized under subdivision (d) dies while in possession of the special license plates, the special license plates shall be returned to the department either within 60 days following that death, or upon the expiration date of the vehicle registration, whichever date occurs first. However, another surviving member of the deceased medal recipient s family may retain one of the special license plates as a family heirloom, subject to the conditions set forth in subdivision (g).

(f) Sections 5106 and 5108 do not apply to this section.

(g) The special license plates issued under this section are not valid for use for vehicle registration purposes or for the purposes of Section 9105, or Section 10783 or 10783.2 of the Revenue and Taxation Code, by a person other than the person issued the special license plates under subdivision (a) and the surviving spouse of that person.

(h) For purposes of this section, family means grandparents, stepgrandparents, parents, stepparents, siblings, stepsiblings, children, and stepchildren of the person issued the special license plates under subdivision (a).

(Amended by Stats. 2010, Ch. 181, Sec. 1. Effective January 1, 2011.)



5101.5

(a) A person otherwise eligible under this article who is a former American prisoner of war may apply for special license plates for the vehicle under this article. The special license plates assigned to the vehicle shall run in a separate numerical series and contain a replica design of the American Prisoner of War Medal followed by the letters POW and four numbers. The special license plates issued under this subdivision also shall contain the following words: Ex-Prisoner of War. The department shall, pursuant to this article, reserve and issue the special license plates provided for by this section only to persons who show by satisfactory proof former prisoner-of-war status. A person otherwise issued license plates within this series pursuant to this article prior to January 1, 1982, may retain them.

(b) Notwithstanding subdivision (a), the department, in consultation with the Department of Veterans Affairs and veterans service organizations, shall design and make available for issuance pursuant to this article a special environmental design license plate for former American prisoners of war who prefer not to have their former status as a POW or Ex-Prisoner of War identified by words or other markings or symbols. This section is not intended to prohibit individuals eligible for the special license plate from selecting the existing license plate design specified in subdivision (a). The design criteria for a special interest license plate pursuant to this subdivision are as follows:

(1) The license plate for a passenger vehicle, commercial vehicle, or trailer shall provide a space not larger than two inches by three inches to the left of the numerical series and a space not larger than five-eighths of an inch in height below the numerical series for a distinctive design, decal, or descriptive message as authorized by this subdivision. The license plates shall be issued in sequential numerical order or, pursuant to Section 5103, in a combination of numbers or letters.

(2) The license plate shall not identify POW or Ex-Prisoner of War by words or other markings or symbols.

(c) Special license plates may be issued pursuant to subdivision (a) only for a vehicle owned or coowned by a former American prisoner of war.

(d) Upon the death of a person issued the special license plates pursuant to this section, his or her surviving spouse may retain the special license plates subject to the conditions set forth in this section. If there is no surviving spouse, the special license plates shall be returned to the department either within 60 days following that death, or upon the expiration date of the vehicle registration, whichever date occurs first. However, in the absence of a surviving spouse, a member of the former prisoner of war s family may retain one of the special license plates as a family heirloom, subject to the conditions set forth in subdivision (i), upon submitting an affidavit to the department agreeing not to attempt to use the special license plates for vehicle registration purposes.

(e) If a surviving spouse who has elected to retain the special license plates as authorized under subdivision (d) dies while in possession of the special license plates, the special license plates shall be returned to the department either within 60 days following that death, or upon the expiration date of the vehicle registration, whichever date occurs first. However, a member of the former prisoner of war s family may retain one of the special license plates as a family heirloom, subject to the conditions set forth in subdivision (i), upon submitting an affidavit to the department agreeing not to attempt to use the special license plates for vehicle registration purposes.

(f) A vehicle exempted from fees by Section 9105 and by Section 10783 of the Revenue and Taxation Code shall lose the exemption upon the death of the former American prisoner of war, except that if a surviving spouse elects to retain the special license plates as authorized under subdivision (d), the exemption pursuant to Section 9105, and Section 10783.2 of the Revenue and Taxation Code, shall extend until the death of that spouse.

(g) Sections 5106 and 5108 do not apply to this section.

(h) The department shall recall all former prisoner-of-war special license plates issued pursuant to this section prior to January 1, 1999, and shall issue to the holder of those special license plates, without charge, the revised special license plates authorized by this section.

(i) The special license plates issued under this section are not valid for use for vehicle registration purposes or for the purposes of Section 9105 or Section 10783 or 10783.2 of the Revenue and Taxation Code by a person other than the person issued the special license plates under subdivision (a) and the surviving spouse of that person.

(j) For purposes of this section, family means grandparents, stepgrandparents, parents, stepparents, siblings, stepsiblings, children, and stepchildren of the person issued the special license plates under subdivision (a).

(Amended by Stats. 2010, Ch. 345, Sec. 2. Effective January 1, 2011.)



5101.6

(a) A person otherwise eligible under this article who is a Congressional Medal of Honor recipient may apply for special license plates for the vehicle under this article. The special license plates assigned to the vehicle shall run in a separate numerical series and shall have inscribed on the license plate the words Congressional Medal of Honor or Medal of Honor. The department shall reserve and issue the special license plates to all applicants providing the proof required by subdivision (b).

(b) The applicant shall, by satisfactory proof, show that the applicant is a Congressional Medal of Honor recipient.

(c) Special license plates may be issued pursuant to subdivision (a) only for a vehicle owned or coowned by a Congressional Medal of Honor recipient.

(d) Upon the death of a person issued special license plates pursuant to this section, his or her surviving spouse may retain the special license plates subject to the conditions set forth in this section. If there is no surviving spouse, the special license plates shall be returned to the department either within 60 days following that death, or upon the expiration date of the vehicle registration, whichever date occurs first. However, in the absence of a surviving spouse, a member of the Congressional Medal of Honor recipient s family may retain one of the special license plates as a family heirloom, subject to the conditions set forth in subdivision (h), upon submitting an affidavit to the department agreeing not to attempt to use the special license plates for vehicle registration purposes.

(e) If a surviving spouse who has elected to retain the special license plates as authorized under subdivision (d) dies while in possession of the special license plates, the special license plates shall be returned to the department either within 60 days following that death, or upon the expiration date of the vehicle registration, whichever date occurs first. However, a member of the Congressional Medal of Honor recipient s family may retain one of the special license plates as a family heirloom, subject to the conditions set forth in subdivision (h), upon submitting an affidavit to the department agreeing not to attempt to use the special license plates for vehicle registration purposes.

(f) A vehicle exempted from fees by Section 9105 and by Section 10783 of the Revenue and Taxation Code shall lose the exemption upon the death of the Congressional Medal of Honor recipient, except that if a surviving spouse elects to retain the special license plates as authorized under subdivision (d), the exemption pursuant to Section 9105, and Section 10783.2 of the Revenue and Taxation Code, shall extend until the death of that spouse.

(g) Sections 5106 and 5108 do not apply to this section.

(h) The special license plates issued under this section are not valid for use for vehicle registration purposes or for the purposes of Section 9105 or Section 10783 or 10783.2 of the Revenue and Taxation Code by a person other than the person issued the special license plates under subdivision (a) and the surviving spouse of that person.

(i) For the purposes of this section, family means grandparents, stepgrandparents, parents, stepparents, siblings, stepsiblings, children, and stepchildren of the person issued the special license plates under subdivision (a).

(Amended by Stats. 2007, Ch. 357, Sec. 3. Effective January 1, 2008.)



5101.7

(a) Until December 31, 1984, any person described in Section 5101 may also apply for a set of commemorative 1984 Olympic reflectorized license plates and the department shall issue those special license plates in lieu of the regular license plates. No commemorative 1984 Olympic reflectorized license plates shall be issued pursuant to an application therefor which is submitted on or after January 1, 1985, but the holder of those plates may thereafter renew or retain them, or transfer them to another vehicle, subject to this article.

(b) Except as provided in this section, the issue, renewal, cancellation, retention, and transfer of the commemorative 1984 Olympic reflectorized license plates shall be subject to the provisions of this article as if they were environmental license plates. Until December 31, 1989, duplicate, replacement plates shall be identical commemorative 1984 Olympic reflectorized license plates of the same letter, number, and design as originally issued. On and after January 1, 1990, duplicate or replacement plates shall be provided pursuant to this article.

(c) Notwithstanding the color, design, and number of digit requirements of Section 5102, the department shall design the commemorative 1984 Olympic reflectorized license plates, which shall be reflectorized license plates issued pursuant to Section 4850. The commemorative 1984 Olympic reflectorized license plates shall be of a distinctive design, as determined by the department after consultation with the Los Angeles Olympic Organizing Committee.

(Amended by Stats. 2013, Ch. 523, Sec. 27. Effective January 1, 2014.)



5101.8

(a) Any person otherwise eligible under this article who is a Purple Heart recipient may apply for special license plates for vehicles that are not used for transportation for hire, compensation, or profit, under this article. The special plates assigned to the vehicle shall run in a separate numerical series, shall have inscribed on the plate the Purple Heart insignia, and shall contain the words Combat Wounded and Purple Heart or at least the letters PH as part of the numerical series. The department shall reserve and issue the special plates to all applicants providing the proof required by subdivision (b).

(b) The applicant, by satisfactory proof, shall show that the applicant is a Purple Heart recipient.

(c) Special plates may be issued pursuant to subdivision (a) only for a vehicle owned or coowned by a Purple Heart recipient.

(d) Upon the death of a person issued special license plates pursuant to this section, his or her surviving spouse may retain the special license plates subject to the conditions set forth in this section. If there is no surviving spouse, the special license plates shall be returned to the department either (1) within 60 days following that death or (2) upon the expiration of the vehicle registration, whichever occurs first. However, in the absence of a surviving spouse, another surviving member of the deceased Purple Heart recipient s family may retain one of the special license plates as a family heirloom, subject to the conditions set forth in subdivision (h).

(e) If a surviving spouse who has elected to retain the special license plates as authorized under subdivision (d) dies while in possession of the special license plates, the special license plates shall be returned to the department either within 60 days following that death, or upon the expiration date of the vehicle registration, whichever date occurs first. However, another surviving member of the deceased Purple Heart recipient s family may retain one of the special license plates as a family heirloom, subject to the conditions set forth in subdivision (h).

(f) When an applicant for the Purple Heart license plate qualifies as a disabled veteran, as specified in subdivision (b) of Section 22511.55, the applicant may also apply for a distinguishing placard described in subdivision (a) of Section 22511.55 to be used in conjunction with the Purple Heart license plate for the purpose of allowing special parking privileges pursuant to subdivision (a) of Section 22511.5.

(g) Sections 5106 and 5108 do not apply to this section.

(h) The special license plates issued under this section are not valid for use for vehicle registration purposes or for the purposes of Section 9105, or Section 10783 or 10783.2 of the Revenue and Taxation Code, by a person other than the person issued the special license plates under subdivision (a) and the surviving spouse of that person.

(i) For purposes of this section, family means grandparents, stepgrandparents, parents, stepparents, siblings, stepsiblings, children, and stepchildren of the person issued the special license plates under subdivision (a).

(Amended by Stats. 2010, Ch. 181, Sec. 2. Effective January 1, 2011.)



5101.9

(a) Until December 31, 1991, any person described in Section 5101 may apply for a set of commemorative Bicentennial of the Bill of Rights reflectorized license plates and the department shall issue those special license plates in lieu of regular license plates. No commemorative Bicentennial of the Bill of Rights reflectorized license plates shall be issued pursuant to an application submitted on or after January 1, 1992, but the holder of those plates may thereafter renew or retain them, obtain substitute replacements for them, or transfer them to another vehicle, subject to this section. However, substitute replacement plates shall not be available on or after January 1, 1997. Thereafter, unless otherwise provided by law, regular series plates shall be issued for the fee provided in Section 9265 whenever substitute plates are required.

(b) The commemorative Bicentennial of the Bill of Rights reflectorized license plates shall be of a distinctive design and shall be available in a special series of letters or numbers, or both, as determined by the department.

(c) In addition to the regular fees for an original or renewal registration, the applicant shall be charged a fee of thirty-five dollars ($35).

(d) Notwithstanding Section 9265, the applicant for substitute commemorative Bicentennial of the Bill of Rights reflectorized license plates shall be charged a fee of thirty-five dollars ($35).

(e) Whenever any person who has been issued commemorative Bicentennial of the Bill of Rights reflectorized license plates applies to the department for transfer of the plates to another vehicle, a transfer fee of fifteen dollars ($15) shall be charged in addition to all other appropriate fees.

(f) Sections 5106 and 5108 do not apply.

(Added by Stats. 1989, Ch. 312, Sec. 1. Operative July 1, 1990, by Sec. 2 of Ch. 312.)



5102

The environmental license plates shall be the same color and design as regular passenger vehicle, commercial vehicle, motorcycle, or trailer license plates, and shall consist of any combination of numbers or letters, not exceeding seven positions and not less than two positions, if there are no conflicts with existing passenger, commercial, trailer, motorcycle, or special license plates series or with Section 4851.

(Amended by Stats. 1985, Ch. 752, Sec. 2.)



5103

Environmental license plates, as used in this article, means license plates or permanent trailer identification plates that have displayed upon them the registration number assigned to the passenger vehicle, commercial motor vehicle, motorcycle, trailer, or semitrailer for which a registration number was issued in a combination of letters or numbers, or both, requested by the owner or lessee of the vehicle.

(Amended by Stats. 2000, Ch. 861, Sec. 29.5. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)



5104

Environmental license plates shall be issued only to the registered owner or lessee of the vehicle on which they are to be displayed.

(Amended by Stats. 1973, Ch. 265.)



5105

(a) An applicant for issuance of environmental license plates or renewal of such plates in the subsequent year pursuant to this article shall file an application therefor in such form and by such date as the department may require, indicating thereon the combination of letters or numbers, or both, requested as a registration number. There shall be no duplication of registration numbers, and the department may refuse to issue any combination of letters or numbers, or both, that may carry connotations offensive to good taste and decency or which would be misleading or a duplication of license plates provided for in Article 8 (commencing with Section 5000) of Chapter 1 of Division 3.

(b) The department may cancel and order the return of any environmental license plate heretofore or hereafter issued, containing any combination of letters, or numbers, or both, which the department determines carries connotations offensive to good taste and decency or which would be misleading. Whenever the department orders any person to return any such environmental license plate containing any combination of letters or numbers, or both, which the department determines carries connotations offensive to good taste and decency or which would be misleading, the person so ordered may, in writing and within 10 days after receiving the order, demand a hearing, which shall be granted. The provisions of Chapter 5 (commencing with Section 11500), Part 1, Division 3, Title 2 of the Government Code, shall apply to hearings provided for in this subdivision. Any person ordered to return such plates shall either be reimbursed for any additional fees he paid for the plates pursuant to Section 5106 or 5108 for the registration year in which they are recalled, or be given, at no additional cost therefor, replacement environmental license plates, the issuance of which is in compliance with this code.

(c) The department may cancel and order the return of any environmental license plate, without opportunity to be heard, as specified in subdivision (b) of this section, if the license plate issued is a duplication of license plates provided for in Article 8 (commencing with Section 5000) of Chapter 1 of Division 3 or if the fee specified under subdivision (c) of Section 5106 has not been paid.

(Amended by Stats. 1974, Ch. 692.)



5106

(a) In addition to the regular registration fee or a permanent trailer identification fee, the applicant shall be charged a fee of forty-eight dollars ($48) for issuance of environmental license plates.

(b) In addition to the regular renewal fee or a permanent trailer identification fee for the vehicle to which the plates are assigned, the applicant for a renewal of environmental license plates shall be charged an additional fee of thirty-eight dollars ($38). An applicant with a permanent trailer identification plate shall be charged an annual fee of thirty-eight dollars ($38) for renewal of environmental license plates. However, applicants for renewal of prisoner-of-war special license plates issued under Section 5101.5 shall not be charged the additional renewal fee under this subdivision.

(c) When payment of renewal fees is not required as specified in Section 4000, the holder of any environmental license plate may retain the plate upon payment of an annual fee of thirty-eight dollars ($38). The fee shall be due at the expiration of the registration year of the vehicle to which the environmental license plate was last assigned. However, applicants for retention of prisoner-of-war special license plates issued under Section 5101.5 shall not be charged the additional retention fee under this subdivision.

(d) Notwithstanding Section 9265, the applicant for a duplicate environmental license plate shall be charged a fee of thirty-eight dollars ($38).

(Amended by Stats. 2013, Ch. 523, Sec. 28. Effective January 1, 2014.)



5107

(a) All revenue derived from the fees provided for in this article shall be deposited in the California Environmental License Plate Fund.

(b) Not more than fifty cents ($0.50) of the amount collected from each applicant pursuant to Section 5106 on and after January 1, 1999, shall be set aside for use, upon appropriation by the Legislature, by the appropriate agency for the purpose of increasing public awareness of the environmental license plate program.

(Amended by Stats. 1998, Ch. 326, Sec. 6. Effective August 21, 1998.)



5108

Whenever any person who has been issued environmental license plates applies to the department for transfer of the plates to another passenger vehicle, commercial motor vehicle, trailer, or semitrailer, a transfer fee of thirty-eight dollars ($38) shall be charged in addition to all other appropriate fees.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 11, Sec. 26. Effective July 28, 2009.)



5109

When any person who has been issued environmental license plates sells, trades, or otherwise releases ownership of the vehicle upon which the environmental license plates have been displayed, such person shall immediately report the transfer of such plates to an acquired passenger vehicle, commercial vehicle, or trailer pursuant to Section 5108, unless such person determines to retain the plates pursuant to subdivision (c) of Section 5106.

(Amended by Stats. 1976, Ch. 935.)



5110

(a) The director may adopt rules and regulations as necessary to carry out the purposes of this article.

(b) Whenever two or more separate series of special plates are authorized under this article in a period of one year, the director shall coordinate the administrative and technical procedures for preparation and issuance of the plates in order to control costs to the maximum extent.

(Amended by Stats. 1991, Ch. 358, Sec. 2.)



5112

(a) The department shall revise its Internet Web site to provide a direct link on the homepage to information on ordering environmental license plates.

(b) The department may provide links on its Internet Web site to other Internet Web sites that have information regarding the protection and management of ocean and coastal resources and other programs that are supported with funds from the Environmental License Plate Fund.

(c) When existing supplies of forms, publications, and signs have been depleted, or if those forms, publications, and signs are required to be revised in the normal course of operations, the department shall include in the replenishing supplies or the revised forms, publications, and signs, information regarding environmental license plates and the procedures for applying for those plates. This subdivision applies only to forms, publications, and signs, that advertise, facilitate the application for, or are an application for environmental license plates.

(Added by Stats. 2004, Ch. 540, Sec. 6. Effective January 1, 2005.)






ARTICLE 8.6. Specialized License Plates

5151

(a) As used in this article, state agency means a state office, officer, department, division, bureau, board, or commission, or any other state body or agency.

(b) It is the intent of the Legislature that this article contain the authority for specialized license plates for state agencies.

(Added by Stats. 2006, Ch. 454, Sec. 3. Effective January 1, 2007.)



5152

A person described in Section 5101 may apply for a specialized license plate under this article, in lieu of regular license plates.

(Added by Stats. 2006, Ch. 454, Sec. 3. Effective January 1, 2007.)



5154

Specialized license plates issued under this article shall have a design or contain a message that publicizes or promotes a state agency, or the official policy, mission, or work of a state agency.

(Added by Stats. 2006, Ch. 454, Sec. 3. Effective January 1, 2007.)



5155

The design criteria for a specialized license plate are as follows:

(a) Except as provided in Section 5161, the license plate for a passenger vehicle, commercial vehicle, or trailer shall provide a space not larger than two inches by three inches to the left of the numerical series and a space not larger than five-eighths of an inch in height below the numerical series for a distinctive design, decal, or descriptive message as authorized by this article. The license plates shall be issued in sequential numerical order or, pursuant to Section 5103, in a combination of numbers or letters.

(b) Specialized license plates authorized under this article may be issued for use on a motorcycle. That license plate shall contain a five-digit configuration issued in sequential numerical order or, pursuant to Section 5103, in a combination of numbers or letters. There shall be a space to the left of the numerical series for a distinctive design or decal and the characters shall contrast sharply with the uniform background color. A motorcycle plate containing a full plate graphic design is not authorized.

(c) Specialized license plates may be issued as environmental license plates, as defined in Section 5103.

(Amended by Stats. 2012, Ch. 39, Sec. 112. Effective June 27, 2012.)



5156

(a) (1) A state agency may apply to the department to sponsor a specialized license plate program, and the department shall issue specialized license plates for that program, if the agency complies with all of the requirements of this article.

(2) The department shall not issue specialized license plates to a state agency for a vehicle that is exempt from the payment of registration fees pursuant to Section 9101 or 9103.

(b) Except as provided in subdivision (d), the department shall not establish a specialized license plate program for an agency until the department has received not less than 7,500 applications for that agency s specialized license plates. The agency shall collect and hold applications for the plates. Once the agency has received at least 7,500 applications, it shall submit the applications, along with the necessary fees, to the department. The department shall not issue a specialized license plate until the agency has received and submitted to the department not less than 7,500 applications for that particular specialized license plate within the time period prescribed in this section. Advance payment to the department by the agency representing the department s estimated or actual administrative costs associated with the issuance of a particular specialized license plate shall not constitute compliance with this requirement. The agency shall have 12 months, following the date of approval of the agency s initial application to sponsor a specialized license plate program, to receive the required number of applications. If, after that 12 months, 7,500 applications have not been received, the agency shall immediately do either of the following:

(1) Refund to all applicants all fees or deposits that have been collected.

(2) Contact the department to indicate the agency s intent to undertake collection of additional applications and fees or deposits for an additional period, not to exceed 12 months, in order to obtain the minimum 7,500 applications. If the agency elects to exercise the option under this subparagraph, it shall contact each applicant who has submitted an application with the appropriate fees or deposits to determine if the applicant wishes a refund of fees or deposits or requests the continuance of the holding of the application and fees or deposits until that time that the agency has received 7,500 applications. The agency shall refund the fees or deposits to an applicant so requesting. The agency shall not collect and hold applications for a period exceeding 24 months following the date of approval of the agency s initial application to sponsor a specialized license plate program.

(c) (1) If the number of outstanding and valid specialized license plates in a particular program, except as provided in subdivision (d), provided for in this article is less than 7,500, the department shall notify the sponsoring agency of that fact and shall inform the agency that if that number is less than 7,500 one year from the date of that notification, the department will no longer issue or replace those specialized license plates.

(2) Those particular specialized license plates that were issued prior to the discontinuation provided by paragraph (1) may continue to be used and attached to the vehicle for which they were issued and may be renewed, retained, or transferred pursuant to this code.

(d) (1) The Department of Veterans Affairs may sponsor a Gold Star Family specialized license plate program and the department may establish this specialized license plate program in the absence of 7,500 paid applications as provided in subdivision (d) of Section 5157.

(2) The Department of Veterans Affairs shall, upon receiving proof of eligibility from an applicant, authorize the department to issue Gold Star Family specialized license plates for a vehicle owned by an eligible family member of a member of the Armed Forces of the United States who was killed in the line of duty while on active duty during wartime service, or during an international terrorist attack that has been recognized by the United States Secretary of Defense as an attack against the United States or a foreign nation friendly to the United States, or during military operations while serving outside the United States, including commonwealths, territories, and possessions of the United States, or as part of a peacekeeping force, which includes personnel assigned to a force engaged in a peacekeeping operation authorized by the United Nations Security Council. An eligible family member is defined as all of the following:

(A) A person who is otherwise eligible under this article to register a motor vehicle.

(B) A person who shows proof from the United States Department of Veterans Affairs or the Department of Defense that the member who was in the Armed Forces of the United States was killed in the line of duty while on active duty in the military.

(C) A person who bears, and shows proof satisfactory to the Department of Veterans Affairs of, one of the following relationships to the member of the Armed Forces killed in the line of duty while serving on active duty:

(i) Widow.

(ii) Widower.

(iii) Biological parent.

(iv) Adoptive parent.

(v) Stepparent.

(vi) Foster parent in loco parentis.

(vii) Biological child.

(viii) Adoptive child.

(ix) Stepchild.

(x) Sibling.

(xi) Half-sibling.

(xii) Grandparent.

(xiii) Grandchild.

(3) Upon the death of a person issued a Gold Star Family specialized license plate, the license plate shall be transferred to the surviving spouse, if he or she requests, or shall be returned to the department within 60 days after the death of the plateholder or upon the expiration of the vehicle registration, whichever occurs first.

(e) (1) The Department of Veterans Affairs shall apply to the department to sponsor a veterans specialized license plate program, and the department shall issue license plates for that program if the Department of Veterans Affairs meets the requirements prescribed by this section.

(2) The design of the veterans specialized license plate shall be identical to the design of the veterans special interest license plate issued pursuant to Section 5068 on or before January 1, 2010, and the decals for the plate shall be identical to those offered pursuant to Section 5068.

(3) Notwithstanding Section 5157, in addition to the regular fees for an original registration, a renewal of registration, or a transfer of registration, the following fees shall be paid by individuals applying for a special interest license plate or a decal issued under this subdivision:

(A) Fifty dollars ($50) for the initial issuance of the plates and decals. The plates shall be permanent and shall not be required to be replaced.

(B) Forty dollars ($40) for each renewal of registration that includes the continued display of the plates or decals.

(C) Fifteen dollars ($15) for transfer of the plates to another vehicle.

(D) Thirty-five dollars ($35) for replacement plates, if they become damaged or unserviceable.

(E) Ten dollars ($10) for replacement decals, if they become damaged or unserviceable.

(F) Seventy-eight dollars ($78) for the personalization of the plates.

(4) After deducting its administrative costs under this subdivision, the department shall deposit the revenue derived from the additional fees provided in paragraph (3) in the Veterans Service Office Fund created by Section 972.2 of the Military and Veterans Code.

(Amended by Stats. 2013, Ch. 690, Sec. 1. Effective January 1, 2014.)



5156.7

(a) The State Department of Health Care Services shall apply to the department, pursuant to Section 5156, to sponsor a breast cancer awareness license plate program. The department shall issue specialized license plates for that program if the State Department of Health Care Services complies with the requirements of Section 5156.

(b) The State Department of Health Care Services may accept and use donated artwork from California artists for the license plate.

(c) Notwithstanding subdivision (c) of Section 5157, the additional fees prescribed by Section 5157 for the issuance, renewal, or transfer of the specialized license plates shall be deposited, after the department deducts its administrative costs, in the Breast Cancer Control Account in the Breast Cancer Fund established pursuant to Section 30461.6 of the Revenue and Taxation Code.

(d) It is the intent of the Legislature that the department, in consultation with the State Department of Health Care Services, will design and make available for issuance pursuant to this article special breast cancer awareness license plates. Specifically, it is the intent of the Legislature that the license plates issued pursuant to this section shall consist of a pink breast cancer awareness ribbon to the left of the numerical series and a breast cancer awareness message, such as, Early Detection Saves Lives, below the numerical series.

(Added by Stats. 2014, Ch. 351, Sec. 1. Effective September 16, 2014.)



5157

(a) In addition to the regular fees for an original registration or renewal of registration, the following additional fees shall be paid for the issuance, renewal, or transfer of the specialized license plates:

(1) For the original issuance of the plates, fifty dollars ($50).

(2) For a renewal of registration with the plates, forty dollars ($40).

(3) For transfer of the plates to another vehicle, fifteen dollars ($15).

(4) For each substitute replacement plate, thirty-five dollars ($35).

(5) In addition, for the issuance of environmental license plates, as defined in Section 5103, with a specialized license plate design, the additional fees prescribed in Sections 5106 and 5108. The additional fees prescribed in Sections 5106 and 5108 shall be deposited in the California Environmental License Plate Fund.

(b) The Gold Star Family specialized license plate program as provided in subdivision (d) of Section 5156 shall not be subject to the fees specified in paragraphs (1), (2), and (5) of subdivision (a) and shall only be issued in a sequential series.

(c) Except as provided in paragraph (5) of subdivision (a), and after deducting its administrative costs under this section, the department shall deposit the additional revenue derived from the issuance, renewal, transfer, and substitution of the specialized license plates in the Specialized License Plate Fund, which is hereby established in the State Treasury. Upon appropriation by the Legislature, the moneys in that fund shall be allocated to each sponsoring agency, in proportion to the amount in the fund that is attributable to the agency s specialized license plate program. Except as authorized under Section 5159, the sponsoring agency shall expend all funds received under this section exclusively for projects and programs that promote the state agency s official policy, mission, or work.

(d) (1) The Department of Veterans Affairs may actively request and receive donations for the Gold Star Family License Plate Account which is hereby created in the Specialized License Plate Fund and which may consist of donations from public and private entities. Earnings generated by the Gold Star Family License Plate Account shall be retained by the account.

(2) Upon the determination of the department that there are sufficient funds in the Gold Star Family License Plate Account for this purpose, moneys in the Gold Star Family License Plate Account shall be available, upon appropriation by the Legislature, to the department for the necessary administrative costs of establishing the Gold Star Family specialized license plate program.

(Amended by Stats. 2008, Ch. 309, Sec. 3. Effective January 1, 2009.)



5158

When payment of renewal fees is not required as specified in Section 4000, or when a person determines to retain the specialized license plate upon a sale, trade, or other release of the vehicle upon which the plate has been displayed, the person shall notify the department and the person may retain and use the plate as authorized by departmental regulations.

(Added by Stats. 2006, Ch. 454, Sec. 3. Effective January 1, 2007.)



5159

A state agency that is eligible to participate in a specialized license plate program pursuant to this article and receives funds from the additional fees collected from the sale of specialized plates shall not expend annually more than 25 percent of those funds on administrative costs, marketing, or other promotional activities associated with encouraging application for, or renewal of, the specialized plates.

(Added by Stats. 2006, Ch. 454, Sec. 3. Effective January 1, 2007.)



5160

(a) A state agency authorized under this article to offer specialized license plates shall prepare and submit an annual accounting report to the department by June 30. The report shall include an accounting of all revenues and expenditures associated with the specialized license plate program.

(b) If a state agency submits a report pursuant to subdivision (a) indicating that the agency violated the expenditure restriction set forth in Section 5159, the department shall immediately cease depositing fees for that agency s specialized license plate program in the Specialized License Plate Fund established under Section 5157 and, instead, shall deposit those fees that would have otherwise been deposited in that fund in a separate fund created by the Controller, which fund is subject to appropriation by the Legislature. The department shall immediately notify the agency of this course of action. The depositing of funds in the account established pursuant to this subdivision shall continue until the agency demonstrates to the satisfaction of the department that the agency is in compliance or will comply with the requirements of Section 5159. If one year from the date that the agency receives the notice described in this subdivision, the agency is still unable to satisfactorily demonstrate to the department that it is in compliance or will comply with Section 5159, the department shall no longer issue or replace those specialized license plates associated with that agency. Those particular specialized license plates that were issued prior to the discontinuation provided by this subdivision may continue to be used and attached to the vehicle for which they were issued and may be renewed, retained, or transferred pursuant to this code.

(c) Upon receiving the reports required under subdivision (a), notwithstanding Section 7550.5 of the Government Code, the department shall prepare and transmit an annual consolidated report to the Legislature containing the revenue and expenditure data.

(Amended by Stats. 2007, Ch. 130, Sec. 233. Effective January 1, 2008.)



5161

(a) The department, in consultation with the Department of Parks and Recreation, shall design and make available for issuance pursuant to this article special state parks environmental design license plates as described in this section. Notwithstanding Section 5155, the special state parks environmental design license plates shall bear a full-plate graphic design that the department determines, in consultation with the Department of the California Highway Patrol, does not obscure the readability of the license plate depicting a California redwood tree design as an iconic feature of California s state park system, as approved by the Department of Parks and Recreation. The Department of Parks and Recreation may accept and use donated artwork from California artists for purposes of this requirement. Any person described in Section 5101 may, upon payment of the additional fees set forth in subdivision (b), apply for and be issued a set of special state parks environmental design license plates. The special state parks environmental design license plates may be issued as environmental license plates, as defined in Section 5103.

(b) In addition to the regular fees for an original registration or renewal of registration, the following additional fees shall be paid for the issuance, renewal, or transfer of the special state parks environmental design license plates authorized pursuant to this section:

(1) For the original issuance of the plates, fifty dollars ($50).

(2) For a renewal of registration with the plates, forty dollars ($40).

(3) For transfer of the plates to another vehicle, fifteen dollars ($15).

(4) For each substitute replacement plate, thirty-five dollars ($35).

(5) In addition, for the issuance of environmental license plates, as defined in Section 5103, with a full-plate graphic design described in subdivision (a), the additional fees prescribed in Sections 5106 and 5108. The additional fees prescribed in Sections 5106 and 5108 shall be deposited in the Environmental License Plate Fund.

(c) Except as provided in paragraph (5) of subdivision (b), and after deducting its administrative costs under this section, the department shall deposit the additional revenue derived from the issuance, renewal, transfer, and substitution of special environmental design license plates in the California State Parks Account, which is hereby created in the Specialized License Plate Fund. Upon appropriation by the Legislature, the money in the account shall be allocated by the Controller to the Department of Parks and Recreation for expenditure for the exclusive trust purposes of preservation and restoration of California state parks.

(d) The Department of Parks and Recreation shall collect and hold applications for the special state parks environmental license plates described in this section. The department shall not be required to make the special state parks environmental license plates available for issuance pursuant to this section until the Department of Parks and Recreation has submitted not less than 7,500 applications for the plates to the department.

(Added by Stats. 2012, Ch. 39, Sec. 113. Effective June 27, 2012.)






ARTICLE 9. Display of Plates, Tabs, and Stickers

5200

(a) When two license plates are issued by the department for use upon a vehicle, they shall be attached to the vehicle for which they were issued, one in the front and the other in the rear.

(b) When only one license plate is issued for use upon a vehicle, it shall be attached to the rear thereof, unless the license plate is issued for use upon a truck tractor, in which case the license plate shall be displayed in accordance with Section 4850.5.

(Amended by Stats. 2003, Ch. 594, Sec. 27. Effective January 1, 2004.)



5201

(a) License plates shall at all times be securely fastened to the vehicle for which they are issued so as to prevent the plates from swinging, shall be mounted in a position so as to be clearly visible, and so that the characters are upright and display from left to right, and shall be maintained in a condition so as to be clearly legible. The rear license plate shall be mounted not less than 12 inches nor more than 60 inches from the ground, and the front license plate shall be mounted not more than 60 inches from the ground, except as follows:

(1) The rear license plate on a tow truck or repossessor s tow vehicle may be mounted on the left-hand side of the mast assembly at the rear of the cab of the vehicle, not less than 12 inches nor more than 90 inches from the ground.

(2) The rear license plate on a tank vehicle hauling hazardous waste, as defined in Section 25117 of the Health and Safety Code, or asphalt material may be mounted not less than 12 inches nor more than 90 inches from the ground.

(3) The rear license plate on a truck tractor may be mounted at the rear of the cab of the vehicle, but not less than 12 inches nor more than 90 inches from the ground.

(4) The rear license plate of a vehicle designed by the manufacturer for the collection and transportation of garbage, rubbish, or refuse that is used regularly for the collection and transportation of that material by a person or governmental entity employed to collect, transport, and dispose of garbage, rubbish, or refuse may be mounted not less than 12 inches nor more than 90 inches from the ground.

(5) The rear license plate on a two-axle livestock trailer may be mounted 12 inches or more, but not more than 90 inches, from the ground.

(6) (A) The rear license plate on a dump bed motortruck equipped with a trailing, load bearing swing axle shall be mounted more than 12 inches, but not more than 107 inches, from the ground.

(B) As used in this section, a trailing, load bearing swing axle is an axle which can be moved from a raised position to a position behind the vehicle that allows for the transfer of a portion of the weight of the vehicle and load to the trailing axle.

(b) A covering shall not be used on license plates except as follows:

(1) The installation of a cover over a lawfully parked vehicle to protect it from the weather and the elements does not constitute a violation of this subdivision. A peace officer or other regularly salaried employee of a public agency designated to enforce laws, including local ordinances, relating to the parking of vehicles may temporarily remove so much of the cover as is necessary to inspect any license plate, tab, or indicia of registration on a vehicle.

(2) The installation of a license plate security cover is not a violation of this subdivision if the device does not obstruct or impair the recognition of the license plate information, including, but not limited to, the issuing state, license plate number, and registration tabs, and the cover is limited to the area directly over the top of the registration tabs. No portion of a license plate security cover shall rest over the license plate number.

(c) A casing, shield, frame, border, product, or other device that obstructs or impairs the reading or recognition of a license plate by an electronic device operated by state or local law enforcement, an electronic device operated in connection with a toll road, high-occupancy toll lane, toll bridge, or other toll facility, or a remote emission sensing device, as specified in Sections 44081 and 44081.6 of the Health and Safety Code, shall not be installed on, or affixed to, a vehicle.

(d) (1) It is the intent of the Legislature that an accommodation be made to persons with disabilities and to those persons who regularly transport persons with disabilities, to allow the removal and relocation of wheelchair lifts and wheelchair carriers without the necessity of removing and reattaching the vehicle s rear license plate. Therefore, it is not a violation of this section if the reading or recognition of a rear license plate is obstructed or impaired by a wheelchair lift or wheelchair carrier and all of the following requirements are met:

(A) The owner of the vehicle has been issued a special identification license plate pursuant to Section 5007, or the person using the wheelchair that is carried on the vehicle has been issued a distinguishing placard under Section 22511.55.

(B) (i) The operator of the vehicle displays a decal, designed and issued by the department, that contains the license plate number assigned to the vehicle transporting the wheelchair.

(ii) The decal is displayed on the rear window of the vehicle, in a location determined by the department, in consultation with the Department of the California Highway Patrol, so as to be clearly visible to law enforcement.

(2) Notwithstanding any other law, if a decal is displayed pursuant to this subdivision, the requirements of this code that require the illumination of the license plate and the license plate number do not apply.

(3) The department shall adopt regulations governing the procedures for accepting and approving applications for decals, and issuing decals, authorized by this subdivision.

(4) This subdivision does not apply to a front license plate.

(Amended by Stats. 2012, Ch. 769, Sec. 34.5. Effective January 1, 2013.)



5201.1

(a) A person shall not sell a product or device that obscures, or is intended to obscure, the reading or recognition of a license plate by visual means, or by an electronic device as prohibited by subdivision (c) of Section 5201.

(b) A person shall not operate a vehicle with a product or device that violates subdivision (a).

(c) A person shall not erase the reflective coating of, paint over the reflective coating of, or alter a license plate to avoid visual or electronic capture of the license plate or its characters by state or local law enforcement.

(d) A conviction for a violation of this section is punishable by a fine of two hundred fifty dollars ($250) per item sold or per violation.

(Amended by Stats. 2012, Ch. 702, Sec. 4. Effective January 1, 2013.)



5202

(a) A license plate issued by this state or any other jurisdiction within or without the United States shall be attached upon receipt and remain attached during the period of its validity to the vehicle for which it is issued while being operated within this state or during the time the vehicle is being held for sale in this state, or until the time that a vehicle with special or identification plates is no longer entitled to those plates; and a person shall not operate, and an owner shall not knowingly permit to be operated, upon any highway, a vehicle unless the license plate is so attached. A special permit issued in lieu of plates shall be attached and displayed on the vehicle for which the permit was issued during the period of the permit s validity.

(b) This section shall become operative on July 1, 2012.

(Repealed (in Sec. 11) and added by Stats. 2011, Ch. 329, Sec. 12. Effective January 1, 2012. Section operative July 1, 2012, by its own provisions.)



5203

This chapter does not apply to plates which the department pursuant to law has ordered to be surrendered, transferred to another vehicle, or removed.

(Enacted by Stats. 1959, Ch. 3.)



5204

(a) Except as provided by subdivisions (b) and (c), a tab shall indicate the year of expiration and a tab shall indicate the month of expiration. Current month and year tabs shall be attached to the rear license plate assigned to the vehicle for the last preceding registration year in which license plates were issued, and, when so attached, the license plate with the tabs shall, for the purposes of this code, be deemed to be the license plate, except that truck tractors, and commercial motor vehicles having a declared gross vehicle weight of 10,001 pounds or more, shall display the current month and year tabs upon the front license plate assigned to the truck tractor or commercial motor vehicle. Vehicles that fail to display current month and year tabs or display expired tabs are in violation of this section.

(b) The requirement of subdivision (a) that the tabs indicate the year and the month of expiration does not apply to fleet vehicles subject to Article 9.5 (commencing with Section 5300) or vehicles defined in Section 468.

(c) Subdivision (a) does not apply when proper application for registration has been made pursuant to Section 4602 and the new indicia of current registration have not been received from the department.

(d) This section is enforceable against any motor vehicle that is driven, moved, or left standing upon a highway, or in an offstreet public parking facility, in the same manner as provided in subdivision (a) of Section 4000.

(Amended by Stats. 2000, Ch. 861, Sec. 32. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)



5205

The department may make appropriate rules and regulations for the use and display of stickers or devices issued in lieu of license plates, and shall publish a summary thereof.

(Enacted by Stats. 1959, Ch. 3.)



5205.5

(a) For purposes of implementing Section 21655.9, the department shall make available for issuance, for a fee determined by the department to be sufficient to reimburse the department for the actual costs incurred pursuant to this section, distinctive decals, labels, and other identifiers that clearly distinguish the following vehicles from other vehicles:

(1) A vehicle that meets California s super ultra-low emission vehicle (SULEV) standard for exhaust emissions and the federal inherently low-emission vehicle (ILEV) evaporative emission standard, as defined in Part 88 (commencing with Section 88.101-94) of Title 40 of the Code of Federal Regulations.

(2) A vehicle that was produced during the 2004 model-year or earlier and meets California ultra-low emission vehicle (ULEV) standard for exhaust emissions and the federal ILEV standard.

(3) A vehicle that meets California s enhanced advanced technology partial zero-emission vehicle (enhanced AT PZEV) standard or transitional zero-emission vehicle (TZEV) standard.

(b) The department shall include a summary of the provisions of this section on each motor vehicle registration renewal notice, or on a separate insert, if space is available and the summary can be included without incurring additional printing or postage costs.

(c) The Department of Transportation shall remove individual HOV lanes, or portions of those lanes, during periods of peak congestion from the access provisions provided in subdivision (a), following a finding by the Department of Transportation as follows:

(1) The lane, or portion thereof, exceeds a level of service C, as discussed in subdivision (b) of Section 65089 of the Government Code.

(2) The operation or projected operation of the vehicles described in subdivision (a) in these lanes, or portions thereof, will significantly increase congestion.

(3) The finding shall also demonstrate the infeasibility of alleviating the congestion by other means, including, but not limited to, reducing the use of the lane by noneligible vehicles or further increasing vehicle occupancy.

(d) The State Air Resources Board shall publish and maintain a listing of all vehicles eligible for participation in the programs described in this section. The board shall provide that listing to the department.

(e) (1) For purposes of subdivision (a), the Department of the California Highway Patrol and the department, in consultation with the Department of Transportation, shall design and specify the placement of the decal, label, or other identifier on the vehicle. Each decal, label, or other identifier issued for a vehicle shall display a unique number, which number shall be printed on, or affixed to, the vehicle registration.

(2) Decals, labels, or other identifiers designed pursuant to this subdivision for a vehicle described in paragraph (3) of subdivision (a) shall be distinguishable from the decals, labels, or other identifiers that are designed for vehicles described in paragraphs (1) and (2) of subdivision (a).

(f) (1) Except as provided in paragraph (2), for purposes of paragraph (3) of subdivision (a), the department shall issue no more than 55,000 distinctive decals, labels, or other identifiers that clearly distinguish a vehicle specified in paragraph (3) of subdivision (a).

(2) The department may issue a decal, label, or other identifier for a vehicle that satisfies all of the following conditions:

(A) The vehicle is of a type identified in paragraph (3) of subdivision (a).

(B) The owner of the vehicle is the owner of a vehicle for which a decal, label, or other identifier described in paragraph (1) was previously issued and that vehicle for which the decal, label, or other identifier was previously issued is determined by the department, on the basis of satisfactory proof submitted by the owner to the department, to be a nonrepairable vehicle or a total loss salvage vehicle.

(C) The owner of the vehicle applied for a decal, label, or other identifier pursuant to this paragraph within six months of the date on which the vehicle for which a decal, label, or other identifier was previously issued is declared to be a nonrepairable vehicle or a total loss salvage vehicle.

(g) If the Metropolitan Transportation Commission, serving as the Bay Area Toll Authority, grants toll-free and reduced-rate passage on toll bridges under its jurisdiction to a vehicle pursuant to Section 30102.5 of the Streets and Highways Code, it shall also grant the same toll-free and reduced-rate passage to a vehicle displaying an identifier issued by the department pursuant to paragraph (1) or (2) of subdivision (a).

(h) (1) Notwithstanding Section 21655.9, and except as provided in paragraph (2), a vehicle described in subdivision (a) that displays a decal, label, or identifier issued pursuant to this section shall be exempt from toll charges imposed on single-occupant vehicles in high-occupancy toll lanes as described in Section 149.7 of the Streets and Highways Code unless prohibited by federal law.

(2) (A) Paragraph (1) does not apply to the imposition of a toll imposed for passage on a toll road or toll highway, that is not a high-occupancy toll lane as described in Section 149.7 of the Streets and Highways Code.

(B) On or before March 1, 2014, paragraph (1) does not apply to the imposition of a toll imposed for passage in lanes designated for tolls pursuant to the federally supported value pricing and transit development demonstration program operated pursuant to Section 149.9 of the Streets and Highways Code for State Highway Route 10 or 110.

(C) Paragraph (1) does not apply to the imposition of a toll charged for crossing a state-owned bridge.

(i) If the Director of Transportation determines that federal law does not authorize the state to allow vehicles that are identified by distinctive decals, labels, or other identifiers on vehicles described in subdivision (a) to use highway lanes or highway access ramps for high-occupancy vehicles regardless of vehicle occupancy, the Director of Transportation shall submit a notice of that determination to the Secretary of State.

(j) This section shall become inoperative on January 1, 2019, or the date the federal authorization pursuant to Section 166 of Title 23 of the United States Code expires, or the date the Secretary of State receives the notice described in subdivision (i), whichever occurs first, and, as of January 1, 2019, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2019, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 27, Sec. 5. Effective June 20, 2014. Inoperative on or before January 1, 2019. Repealed as of January 1, 2019, by its own provisions.)



5206

Vehicles for which weight fees are paid on a partial year basis shall display a certificate or insignia issued by the department, which shall state the end of the period for which the vehicle is licensed.

(Amended by Stats. 1981, Ch. 636, Sec. 4.)






ARTICLE 9.5. Registration of Fleet Vehicles

5301

(a) Notwithstanding any other provision of this code and Part 5 (commencing with Section 10701) of Division 2 of the Revenue and Taxation Code, the registered owner or lessee of a fleet of vehicles consisting of commercial motor vehicles base plated in the state, or passenger automobiles may, upon payment of appropriate fees, apply to the department for license plates, permanent decals, and registration cards.

(b) (1) Fleets shall consist of at least 50 motor vehicles to qualify for this program. However, the department may provide for permanent fleet registration through an association providing a combination of fleets of motor vehicles of 250 or more vehicles with no individual fleet of fewer than 25 motor vehicles.

(2) An association submitting an application of participation in the program shall provide within the overall application a listing identifying the registered owner of each fleet and the motor vehicles within each fleet. Identification of the motor vehicles as provided in this article applies to the ownership of the motor vehicles and not the association submitting the application.

(c) With the concurrence of both the department and the participant, the changes made in this section by the enactment of the Commercial Vehicle Registration Act of 2001 shall not affect those participants who were lawfully participating in the permanent fleet registration program on December 31, 2001. Any fleet that qualifies for permanent fleet registration as of December 31, 2001, will continue to count trailers to qualify as a fleet until January 1, 2007. However, five years following the implementation of the permanent trailer identification program, all participants in the permanent fleet registration program shall meet the requirements of this section in order to continue enrollment in the program described in this section.

(Amended by Stats. 2004, Ch. 615, Sec. 22. Effective January 1, 2005.)



5302

(a) Motor vehicles registered in any state other than California shall not be permitted to participate in this program.

(b) Section 4604 does not apply to vehicles registered under this article.

(c) The department may conduct an audit of the records of each fleet owner or lessee of the vehicle fleets electing to participate in the program. The department shall be fully reimbursed by the fleet owner or lessee for the costs of conducting the audits.

(d) Vehicles registered under this article shall display in a conspicuous place on both the right and the left side of each motor vehicle the name, trademark, or logo of the company. The display of the name, trademark, or logo shall be in letters in sharp contrast to the background and shall be of a size, shape, and color that is readily legible during daylight hours from a distance of 50 feet.

(e) A motor vehicle under 6,000 pounds unladen weight that is owned or leased by a public utility may be registered under this article by displaying the permanent fleet registration number on both the right and left side or on the front and rear of the motor vehicle. The display shall be in sharp contrast to the background and shall be of a size, shape, and color that is readily legible during daylight hours from a distance of 50 feet.

(Amended by Stats. 2000, Ch. 861, Sec. 34. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)



5303

(a) The applicant for initial issuance of permanent registration or renewal of registration shall file an application in such form as the department shall require.

(b) Upon initial application, the department shall issue a distinguishing license plate or decal which indicates that the vehicle has been registered under this article.

(c) Display of the distinguishing license plate or decal and registration card shall constitute prima facie evidence that the vehicle is currently registered.

(Repealed and added by Stats. 1982, Ch. 695, Sec. 2.)



5304

Renewal fees shall be paid pursuant to a schedule established by the department. Submission of renewal fees by an association pursuant to subdivision (b) of Section 5301 shall be specific as to each fleet and vehicle thereof covered by the renewal application.

(Amended by Stats. 1983, Ch. 986, Sec. 2.)



5305

In addition to any other fees due for motor vehicles registered pursuant to this article, the department may charge and collect a service fee of one dollar ($1) for each fleet motor vehicle at the time the initial application is submitted to the department and at the time of registration renewal of each fleet vehicle.

(Amended by Stats. 2000, Ch. 861, Sec. 35. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)



5306

Upon payment of appropriate fees, the license plate or decal and registration card issued pursuant to this article for the vehicle shall remain valid until the provisions of Section 5307 have been met.

(Repealed and added by Stats. 1982, Ch. 695, Sec. 2.)



5307

(a) A fleet vehicle registered under this article may be deleted from the identified fleet when the fleet operator notifies the department of the proposed deletion on a form approved by the department and the distinguishing license plate or decal and registration card issued for the vehicle are surrendered to the department.

(b) Failure to comply with subdivision (a) will require that the payment of fees due for the registration of the vehicle shall be the responsibility of the fleet owner as though the vehicle remained part of the fleet.

(c) The fees determined to be due and owing under this article shall be a lien upon all vehicles of the applicant of a type subject to registration under this code, and the provisions of Article 6 (commencing with Section 9800) of Chapter 6 shall apply.

(Repealed and added by Stats. 1982, Ch. 695, Sec. 2.)



5308

The director shall adopt procedures for initial application, payment of fees, fleet additions or deletions, and for the cancellation of the distinguishing plates or decals and registration card issued to a vehicle of a fleet owner or lessee who does not comply with this article.

(Repealed and added by Stats. 1982, Ch. 695, Sec. 2.)



5309

The registration of any identified fleet vehicle is required annually.

(Repealed and added by Stats. 1982, Ch. 695, Sec. 2.)






ARTICLE 10. Registration of Trailer Coaches

5350

The provisions of this division shall apply to trailer coaches except as otherwise provided in this article.

(Amended by Stats. 1981, Ch. 975, Sec. 35.)



5351

Sections 4452, 4604, 5904, 6052, and 9254, and subdivision (a) of Section 9552 do not apply to the registration or renewal of registration of any trailer coach.

(Enacted by Stats. 1959, Ch. 3.)



5352

Subject to the exemptions stated in Section 5353, registration of any trailer coach in this state is required annually.

(Amended by Stats. 1981, Ch. 975, Sec. 38.)



5353

The registration provisions of this article shall not apply to any of the following:

(a) Any trailer coach which is driven or moved upon a highway in any of the following circumstances:

(1) In conformance with the provisions of this code relating to dealers, manufacturers, transporters, or nonresidents.

(2) Under a temporary permit issued by the department as authorized by Section 4156.

(3) Under a one-trip permit issued by the department as authorized by Section 4003 when such permit is issued to a nonresident.

(b) Any unoccupied trailer coach which is part of an inventory of trailer coaches held for sale by a manufacturer or dealer in the course of his business.

(Amended by Stats. 1981, Ch. 975, Sec. 39.)



5354

The registration of a foreign trailer coach owned by a nonresident shall be subject to and governed by Section 6700.

(Amended by Stats. 1959, Ch. 1021.)






ARTICLE 12. Surrender of Registration Documents and License Plates

5500

(a) Any person, other than a licensed dismantler, desiring to disassemble a vehicle of a type required to be registered under this code, either partially or totally, with the intent to use as parts only, to reduce to scrap, or to construct another vehicle shall deliver to the department the certificate of ownership, the registration card, and the license plates last issued to the vehicle before dismantling may begin.

(b) Any person who is convicted of violating subdivision (a) shall be punished upon a first conviction by imprisonment in the county jail for not less than five days or more than six months, or by a fine of not less than fifty dollars ($50) or more than five hundred dollars ($500), or by both that fine and imprisonment; and, upon a second or any subsequent conviction, by imprisonment in the county jail for not less than 30 days or more than one year, or by a fine of not less than two hundred fifty dollars ($250) or more than one thousand dollars ($1,000), or by both that fine and imprisonment.

(Amended by Stats. 1985, Ch. 1022, Sec. 4.)



5501

The provisions of Sections 4457, 4458, and 4459 shall not apply when a vehicle is reported for dismantling. However, any person desiring to dismantle a vehicle shall, in accordance with Section 5500 or 11520, surrender to the department the certificate of ownership, registration card, and license plate or plates last issued for the vehicle. In the event the person so reporting is unable to furnish the certificate of ownership, registration card, and license plate or plates last issued to the vehicle, or any of them, the department may receive the report and application, examine into the circumstances of the case, and may require the filing of suitable affidavits, or other information or documents. No duplicate certificate of ownership, registration card, license plate or plates will be issued when a vehicle is reported for dismantling. No fees shall be required for acceptance of any affidavit provided pursuant to this section or on account of any stolen, lost or damaged certificate, card, plate or plates or duplicates thereof, unless the vehicle is subsequently registered in accordance with Section 11519.

(Added by Stats. 1983, Ch. 1286, Sec. 21.)



5505

(a) This section applies to any vehicle reported to be a total loss salvage vehicle pursuant to Section 11515 and to any vehicle reported for dismantling pursuant to Section 5500 or 11520.

(b) Whenever an application is made to the Department of Motor Vehicles to register a vehicle described in subdivision (a), that department shall inspect the vehicle to determine its proper identity or request that the inspection be performed by the Department of the California Highway Patrol. An inspection by the Department of Motor Vehicles shall not preclude that department from referring the vehicle to the Department of the California Highway Patrol for an additional inspection if deemed necessary.

(c) The Department of the California Highway Patrol shall inspect, on a random basis, those vehicles described in subdivision (a) that have been presented to the Department of Motor Vehicles for registration after completion of the reconstruction process to determine the proper identity of those vehicles. The vehicle being presented for inspection shall be a complete vehicle, in legal operating condition. If the vehicle was originally manufactured with a supplemental restraint system as defined in Section 593, the reconstructed vehicle shall also be equipped with a supplemental restraint system in good working order that meets applicable federal motor vehicle safety standards and conforms to the manufacturer s specifications for that vehicle. The inspection conducted pursuant to this subdivision shall be a comprehensive, vehicle identification number inspection.

(d) A salvage vehicle rebuilder, as defined in Section 543.5, or other individual in possession of a vehicle described in subdivision (a), who is submitting the vehicle for registration as described in subdivision (b), shall have available, and shall present upon demand of the Department of the California Highway Patrol, bills of sale, invoices, or other acceptable proof of ownership of component parts, and invoices for minor component parts. Additionally, bills of sale and invoices shall include the year, make, model, and the vehicle identification number of the vehicle from which the parts were removed or sold, the name and signature of the person from whom the parts were acquired, and his or her address, and telephone number. To assist in the identification of the seller of new or used parts, the number of the seller s driver s license, identification card, social security card, or Federal Employer Identification Number shall be provided by the seller to the buyer on the bills of sale and invoice. The seller of a salvage vehicle, or the agent of the seller, shall inform the purchaser of the vehicle that ownership documentation for certain replacement parts used in the repair of the vehicle will be required in the inspection required under this section.

(e) As used in this section, the term component parts for passenger motor vehicles includes supplemental restraint systems, the cowl or firewall, front-end assembly, rear clip, including the roof panel, the roof panel when installed separately, and the frame or any portion thereof, or in the case of a unitized body, the supporting structure that serves as the frame, each door, the hood, each fender or quarter panel, deck lid or hatchback, each bumper, both T-tops, replacement transmissions or transaxles, and a replacement motor.

(1) As used in this subdivision, front-end assembly includes all of the following: hood, fenders, bumper, and radiator supporting members for these items. For vehicles with a unitized body, the front-end assembly also includes the frame support members.

(2) As used in this subdivision, rear clip includes the roof, quarter panels, trunk lid, floor pan, and the support members for each item.

(f) As used in this section, major component parts for trucks, truck-type or bus-type vehicles includes the cab, the frame or any portion thereof, and, in the case of a unitized body, the supporting structure which serves as a frame, the cargo compartment floor panel or passenger compartment floor pan, roof panel, and replacement transmissions or transaxles, and replacement motors, each door, hood, each fender or quarter panel, each bumper, and the tailgate. All component parts identified in subdivision (e), common to a truck, truck-type or bus-type vehicle, not listed in this section, shall be considered as included in this section if the part is replaced.

(1) Major component parts for motorcycles includes the engine or motor, transmission or transaxle, frame, front fork, and crankcase.

(2) Minor component parts for motorcycles includes the fairing and any other body molding.

(g) If the vehicle identification number, year, make, or model required under subdivision (d) cannot be determined, the Department of the California Highway Patrol may accept, in lieu of that information, a certification on a form provided by that department, signed by the person submitting the vehicle for inspection, that the part was not obtained by means of theft or fraud.

(Amended by Stats. 2002, Ch. 670, Sec. 7. Effective January 1, 2003.)



5506

No salvage vehicle rebuilder may resell or transfer ownership of any vehicle that is subject to inspection as provided in Section 5505, unless either a certificate of inspection issued by the Department of the California Highway Patrol, or vehicle verification form completed by an authorized employee of the Department of Motor Vehicles is provided to the buyer upon sale or transfer. Responsibility for compliance with this section shall rest with the salvage vehicle rebuilder selling or transferring the vehicle. This section shall not apply to a salvage vehicle rebuilder who has applied for and received a title in accordance with Section 5505.

(Added by Stats. 2002, Ch. 670, Sec. 8. Effective January 1, 2003.)









CHAPTER 2. Transfers of Title or Interest

ARTICLE 1. Procedure to Transfer

5600

(a) No transfer of the title or any interest in or to a vehicle registered under this code shall pass, and any attempted transfer shall not be effective, until the parties thereto have fulfilled either of the following requirements:

(1) The transferor has made proper endorsement and delivery of the certificate of ownership to the transferee as provided in this code and the transferee has delivered to the department or has placed the certificate in the United States mail addressed to the department when and as required under this code with the proper transfer fee, together with the amount required to be paid under Part 1 (commencing with Section 6001), Division 2 of the Revenue and Taxation Code with respect to the use by the transferee of the vehicle, and thereby makes application for a transfer of registration except as otherwise provided in Sections 5905, 5906, 5907, and 5908.

(2) The transferor has delivered to the department or has placed in the United States mail addressed to the department the appropriate documents for the registration or transfer of registration of the vehicle pursuant to the sale or transfer except as provided in Section 5602.

(b) Whenever a person transfers ownership of a vehicle and is required to disclose the mileage of the vehicle, the department may prescribe a secured form to be used for purposes of the odometer mileage disclosure requirements pursuant to subsection (a) of Section 32705 of Title 49 of the United States Code.

(Amended by Stats. 2000, Ch. 1035, Sec. 10. Effective January 1, 2001.)



5600.5

Ownership of title to a vehicle subject to registration may be transferred to two (or more) coowners as transferee to be held provided in Section 682 of the Civil Code, except that:

(a) A vehicle may be registered in the names of two (or more) persons as coowners in the alternative by the use of the word or. A vehicle so registered in the alternative shall be deemed to be held in joint tenancy. Each coowner shall be deemed to have granted to the other coowners the absolute right to dispose of the title and interest in the vehicle. Upon the death of a coowner the interest of the decedent shall pass to the survivor as though title or interest in the vehicle was held in joint tenancy unless a contrary intention is set forth in writing upon the request for transfer of registration.

(b) A vehicle may be registered in the names of two (or more) persons as coowners in the alternative by the use of the word or and if declared in writing upon the application for a transfer of registration by the applicants to be community property, or tenancy in common, shall grant to each coowner the absolute power to transfer the title or interest of the other coowners only during the lifetime of such coowners.

(c) A vehicle may be registered in the names of two (or more) persons as coowners in the conjunctive by the use of the word and and shall thereafter require the signature of each coowner or his personal representative to transfer title to the vehicle, except where title to the vehicle is set forth in joint tenancy, the signature of each coowner or his personal representative shall be required only during the lifetime of the coowners, and upon death of a coowner title shall pass to the surviving coowner.

(d) The department may adopt suitable abbreviations to appear upon the certificate of registration and certificate of ownership to designate the manner in which the interest in or title to the vehicle is held if set forth by the coowners upon the application for transfer of registration.

(Added by Stats. 1965, Ch. 891.)



5601

Section 5600 does not apply to involuntary transfers, as upon the taking of possession by a secured party under a security agreement, or to transfers involving the creation of security interests subject to Chapter 3, commencing at Section 6300.

(Amended by Stats. 1963, Ch. 819.)



5602

An owner who has made a bona fide sale or transfer of a vehicle and has delivered possession of the vehicle to a purchaser is not, by reason of any of the provisions of this code, the owner of the vehicle so as to be subject to civil liability or criminal liability for the parking, abandoning, or operation of the vehicle thereafter by another when the selling or transferring owner, in addition to that delivery and that bona fide sale or transfer, has fulfilled either of the following requirements:

(a) He or she has made proper endorsement and delivery of the certificate of ownership as provided in this code.

(b) He or she has delivered to the department or has placed in the United States mail, addressed to the department, either of the following documents:

(1) The notice as provided in subdivision (b) of Section 4456 or Section 5900 or 5901.

(2) The appropriate documents and fees for registration of the vehicle to the new owner pursuant to the sale or transfer.

(Amended by Stats. 1994, Ch. 180, Sec. 6. Effective July 11, 1994.)



5603

A legal owner may assign his title or interest in or to a vehicle registered under this code to a person other than the owner without the consent of and without affecting the interest of the owner.

(Enacted by Stats. 1959, Ch. 3.)



5604

Every dealer who, upon transferring by sale, lease, or otherwise, any new or used vehicle of a type subject to registration, requires the transferee to insure the vehicle, and every lending agency which, as the holder of any security interest in the vehicle, requires its obligor to insure the vehicle, shall, if the required insurance policy is obtained by the dealer or lending agency and the policy does not insure the transferee or obligor against damages resulting from ownership or operation of the vehicle arising by reason of personal injury or death of any person, or from injury to property, notify the transferee or obligor of that fact in writing on a document other than the insurance policy. The document shall be in duplicate and signed by the transferee or obligor.

If the required insurance policy is obtained by the dealer or lending agency because of the failure or refusal of the transferee or obligor to furnish or renew insurance in accordance with the terms of the contract of sale or the security agreement, and the policy does not insure the transferee or obligor against damages resulting from ownership or operation of the vehicle arising by reason of personal injury or death of any person, or from injury to property, the dealer or lending agency shall notify the transferee or obligor that the policy obtained does not insure the transferee or obligor for liability from any claims. The notice shall be made in writing on a document other than the insurance policy, or the declaration page attached to the policy, and shall be mailed, with postage paid and properly addressed, to the transferee or obligor within 30 days of obtaining the policy.

(Amended by Stats. 1988, Ch. 1407, Sec. 1.)



5604.5

(a) Every dealer who, upon transferring by sale, lease, or otherwise, any new or used vehicle of a type subject to registration, requires the transferee to insure the motor vehicle shall, if the required insurance policy is sold by that dealer at the time of the transfer and the policy does not insure the transferee against damages resulting from ownership or operation of the vehicle arising by reason of personal injury or death of any person, or from damage to property, notify the transferee of that fact in writing on a document other than the insurance policy. The document shall be signed by the transferee and an exact copy shall be furnished to the transferee by the dealer at the time of signature.

(b) The document required under subdivision (a) shall contain a notice in English and Spanish in at least 10-point type that reads as follows:

The motor vehicle physical damage insurance policy you are buying does not allow you to legally drive on the streets of California. Generally, in order to legally drive on the streets of California, you must either purchase a type of insurance called liability insurance or deposit a bond with the Department of Motor Vehicles. If you drive this or any other motor vehicle without liability insurance or a bond, a police officer may request evidence of liability insurance or a bond at the time of a traffic stop. If you do not have evidence of liability insurance or a bond during a traffic stop, the fines can be from several hundreds of dollars to an amount that exceeds $1,000. If you get into an accident and do not have liability insurance or a bond, you will lose your driver s license for one year. If you cause the accident and do not have liability insurance or a bond, you may have to pay the injured person yourself and these costs may be substantial.

Liability insurance as well as the insurance needed to obtain a loan for your motor vehicle may be purchased through a licensed insurance agent or broker. The price for both types of insurance may be more or less than the price for the insurance you are being offered by the dealer. The State of California advises you to shop for insurance because prices may vary substantially.

I have read this notice and understand that I am about to buy a type of insurance that is available elsewhere and that does not allow me to drive the motor vehicle legally on the streets of California.

I also understand that if I drive on the streets of California without liability insurance or a bond, then I may be subject to severe financial penalties, including fines and personal payment for any damage to others that I may cause while driving.

(Spanish translation of the above text to be
developed by the Department of Motor
Vehicles and to be inserted below the above
English version text)

Dated:

Signed:

(c) The department shall also make available a translation of the Insurance Warning notice set forth in subdivision (b) in any of the languages used in the most recent statewide voter pamphlet.

(Added by Stats. 2000, Ch. 455, Sec. 2. Effective January 1, 2001.)






ARTICLE 2. Endorsement and Delivery of Documents

5750

Upon transfer of the title or any interest of the legal owner or owners in a vehicle registered under this code, the transferor shall write his signature, and the transferee shall write his signature and address, in the appropriate spaces provided on the certificate of ownership issued for the vehicle.

(Amended by Stats. 1967, Ch. 723.)



5751

Upon transfer of the title or interest of the registered owner only in a vehicle registered under this code, the registered owner shall write his signature and address and the transferee shall write his signature and address in the appropriate spaces provided on the certificate of ownership for the vehicle, and the legal owner shall write his signature in the space provided for the new legal owner indicating that he is to retain his legal title and interest.

(Amended by Stats. 1967, Ch. 723.)



5751.5

(a) Upon transfer of the title or interest of the registered owner of a motor vehicle that is subject to Part 5 (commencing with Section 43000) of Division 26 of the Health and Safety Code, if no certificate of compliance or certificate of noncompliance is submitted to the department pursuant to the exemptions described in paragraph (1) of subdivision (d) of Section 4000.1, the transferor of that vehicle shall sign and deliver to the transferee, upon completion of the transaction, the original copy of a statement, under penalty of perjury, that he or she has not modified the emissions system of the vehicle and does not have any personal knowledge of anyone else modifying the system in a manner that causes the emission system to fail to qualify for the issuance of a certificate of compliance pursuant to Section 44015 of the Health and Safety Code. The transferor shall keep a duplicate copy of the statement delivered to the transferee pursuant to this section. The department shall prescribe and make available to transferors the necessary forms to comply with this subdivision.

(b) Any form prescribed by the department pursuant to subdivision (a) shall contain the following statement and a space for the signatures of the transferor and transferee at the end of the statement:

A valid certificate of compliance was submitted to the Department of Motor Vehicles with an application for the renewal of registration of this vehicle. If an application for transfer is submitted to the department within the 90-day validity period of the smog certification, no new smog certification will be required. However, at present, you may be purchasing a vehicle that may not be in compliance with specified emission standards.

By signing this statement, you acknowledge that the seller is not required to provide you with an additional certificate of compliance prior to the completion of this transaction.

You may have this vehicle tested at a licensed smog check station prior to completion of this transaction to verify compliance. If the vehicle passes the test, you shall be responsible for the costs of the test. If the vehicle fails the test, the seller is obligated to reimburse you the cost of having the vehicle tested and, without expense to you, must have the vehicle repaired to comply with specified emission standards prior to completion of this transaction.

(Transferor)

(Date)

(Transferee)

(Date)

(Amended by Stats. 2004, Ch. 650, Sec. 7. Effective January 1, 2005.)



5752

(a) When the required certificate of ownership is lost, stolen, damaged, or mutilated, the application for transfer may be made upon a form provided by the department for a duplicate certificate of ownership. The transferor shall write his or her signature and address in the appropriate spaces provided upon the application and file the same together with the proper fees for duplicate certificate of ownership and transfer. The application shall also include, if applicable, the notorized signature of the lienholder.

(b) An insurance company or its agent is exempt from the notarized signature requirement of subdivision (a) and may apply, upon a form provided by the department, for a duplicate certificate of ownership and transfer of ownership to the insurance company, if all of the following occur:

(1) The insurance company or its agent obtains from the lienholder a document to verify satisfaction of the lien.

(2) The insurance company has paid a total loss claim for the vehicle.

(3) A lienholder is indicated on the department s records.

(4) The certificate of ownership is lost, stolen, damaged, or mutilated.

(Amended by Stats. 1996, Ch. 451, Sec. 1. Effective January 1, 1997.)



5753

(a) It is unlawful for any person to fail or neglect properly to endorse, date, and deliver the certificate of ownership and, when having possession, to deliver the registration card to a transferee who is lawfully entitled to a transfer of registration.

(b) Except when the certificate of ownership is demanded in writing by a purchaser, a vehicle dealer licensed under this code shall satisfy the delivery requirement of this section by submitting appropriate documents and fees to the department for transfer of registration in accordance with Sections 5906 and 4456 of this code and rules and regulations promulgated thereunder.

(c) (1) Within 15 business days after receiving payment in full for the satisfaction of a security interest and a written instrument signed by the grantor of the security interest designating the transferee and authorizing release of the legal owner s interest, the legal owner shall release its security interest and mail, transmit, or deliver the vehicle s certificate of ownership to the transferee who, due to satisfaction of the security interest, is lawfully entitled to the transfer of legal ownership.

(2) If a lease provides a lessee with the option to purchase the leased vehicle, within 15 business days after receiving payment in full for the purchase, and all documents necessary to effect the transfer, the lessor shall mail, transmit, or deliver the vehicle s certificate of ownership to the transferee, who, due to purchase of the vehicle, is lawfully entitled to the transfer of legal ownership.

(d) The certificate of ownership delivered pursuant to subdivision (c) shall be signed by the legal owner or lessor to reflect release of the legal owner s interest or transfer of the lessor s interest in the vehicle or accompanied by a form provided by the department to accomplish the same result and signed by the legal owner or lessor. If the legal owner or lessor is not in possession or control of the certificate of ownership, the legal owner or lessor shall, within the time provided in subdivision (c) for the mailing, transmittal, or delivery of the certificate of ownership, take any action required by the department to release the legal owner s security interest or transfer the lessor s interest in the vehicle and within that time shall mail, transmit, or deliver written notice of its taking that action to the transferee.

(e) A legal owner or lessor that fails to satisfy the requirements of subdivisions (c) and (d), shall, without offset or reduction, pay the transferee twenty-five dollars ($25) per day for each day that the requirements of subdivisions (c) and (d) remain unsatisfied, not to exceed a maximum payment of two thousand five hundred dollars ($2,500). If the legal owner or lessor fails to pay this amount within 60 days following written demand by the transferee, the amount shall be trebled, not to exceed a maximum payment of seven thousand five hundred dollars ($7,500), and the transferee shall be entitled to costs and reasonable attorneys fees incurred in any court action brought to collect the payment. The right to recover these payments is cumulative with and is not in substitution or derogation of any remedy otherwise available at law or equity.

(f) A legal owner, upon written request of the transferee, shall disclose any pertinent information regarding the amount of payment and the documents necessary to release the obligation secured by the legal owner s interest.

(Amended by Stats. 2003, Ch. 151, Sec. 2. Effective January 1, 2004.)






ARTICLE 3. Notice and Application

5900

(a) Whenever the owner of a vehicle registered under this code sells or transfers his or her title or interest in, and delivers the possession of, the vehicle to another, the owner shall, within five calendar days, notify the department of the sale or transfer giving the date thereof, the name and address of the owner and of the transferee, and the description of the vehicle that is required in the appropriate form provided for that purpose by the department.

(b) Except as otherwise provided in subdivision (c), pursuant to subsection (a) of Section 32705 of Title 49 of the United States Code, the owner shall also notify the department of the actual mileage of the vehicle as indicated by the vehicle s odometer at the time of sale or transfer. However, if the vehicle owner has knowledge that the mileage displayed on the odometer is incorrect, the owner shall indicate on the appropriate form the true mileage, if known, of the vehicle at the time of sale or transfer.

Providing false or inaccurate mileage is not a violation of this subdivision unless it is done with the intent to defraud.

(c) If the registered owner is not in possession of the vehicle that is sold or transferred, the person in physical possession of that vehicle shall give the notice required by subdivisions (a) and (b). If the registered owner sells or transfers the vehicle through a dealer conducting a wholesale motor vehicle auction, the owner shall furnish the information required by subdivisions (a) and (b) to that dealer.

(Amended by Stats. 2000, Ch. 1035, Sec. 11. Effective January 1, 2001.)



5901

(a) Every dealer or lessor-retailer, upon transferring by sale, lease, or otherwise any vehicle, whether new or used, of a type subject to registration under this code, shall, not later than the end of the fifth calendar day thereafter not counting the day of sale, give written notice of the transfer to the department at its headquarters upon an appropriate form provided by it.

(b) Except as otherwise provided in this subdivision or in subdivision (c), the dealer or lessor-retailer shall enter on the form and pursuant to Section 32705(a) of Title 49 of the United States Code, on the ownership certificate, the actual mileage of the vehicle as indicated by the vehicle s odometer at the time of the transfer. However, if the vehicle dealer or lessor-retailer has knowledge that the mileage displayed on the odometer is incorrect, the licensee shall indicate on the form on which the mileage is entered that the mileage registered by the odometer is incorrect. A vehicle dealer or lessor-retailer need not give the notice when selling or transferring a new unregistered vehicle to a dealer or lessor-retailer.

(c) When the dealer or lessor-retailer is not in possession of the vehicle that is sold or transferred, the person in physical possession of the vehicle shall give the information required by subdivision (b).

(d) A sale is deemed completed and consummated when the purchaser of the vehicle has paid the purchase price, or, in lieu thereof, has signed a purchase contract or security agreement, and has taken physical possession or delivery of the vehicle.

(Amended by Stats. 1998, Ch. 828, Sec. 13. Effective January 1, 1999.)



5902

Whenever any person has received as transferee a properly endorsed certificate of ownership, that person shall, within 10 days thereafter, forward the certificate with the proper transfer fee to the department and thereby make application for a transfer of registration. The certificate of ownership shall contain a space for the applicant s driver s license or identification card number, and the applicant shall furnish that number, if any, in the space provided.

(Amended by Stats. 2001, Ch. 826, Sec. 18. Effective January 1, 2002.)



5902.5

(a) If an application for a registration transaction is filed with the department during the 30 days immediately preceding the date of expiration of registration of the vehicle, the application shall be accompanied by the full renewal fees for the ensuing registration year in addition to any other fees that are due and payable.

(b) The requirements of subdivision (a) shall not apply if the expiration of registration occurs on or after July 1, 2011. This subdivision shall become inoperative on January 1, 2012.

(Amended by Stats. 2011, Ch. 21, Sec. 5. Effective May 4, 2011.)



5903

When the department receives a copy of the judgment of abandonment and evidence of sale as specified in Section 798.61 of the Civil Code, the department shall transfer the registration of the trailer coach or recreational vehicle which has been deemed abandoned pursuant to that section, or reregister the trailer coach or vehicle under a new registration number, and issue a new certificate of ownership and registration card to the person or persons presenting the copy of the judgment of abandonment and evidence of sale to the department.

(Added by Stats. 1991, Ch. 564, Sec. 2.)



5904

Whenever the ownership of any vehicle for which a certificate of ownership has been issued without registration under Section 4452 is transferred, an application for transfer shall be made as provided in this chapter.

(Amended by Stats. 1961, Ch. 58.)



5905

When a security interest upon a registered vehicle is satisfied, canceled, or released by the parties thereto duly registered as owner and legal owner respectively and thereafter within a period of 10 days a new security agreement covering the vehicle is executed between the same parties, no application for transfer of registration by reason thereof shall be made and no new certificate of ownership or registration card shall be issued, and all provisions of this code relating to transfers of any title or interest in a vehicle and the registration of the transfers shall be deemed to have been fully complied with, and the new security agreement shall be deemed perfected at the time the new security agreement is executed.

(Amended by Stats. 1963, Ch. 819.)



5906

When the transferee of a vehicle is a dealer who holds the same for resale and operates or moves the same upon the highways under special plates, the dealer is not required to make application for transfer, but upon transferring his title or interest to another person he shall comply with this division.

(Enacted by Stats. 1959, Ch. 3.)



5906.5

(a) Except as otherwise provided in subdivision (b), in the case of any transfer, including, but not limited to, a transfer resulting from a sale, lease, gift, or auction, of a vehicle under 6,001 pounds, manufacturer s maximum gross weight rating, where no application for transfer is required, the person making such transfer, or his authorized representative, shall sign and shall record on the document evidencing the transfer of the vehicle the actual mileage of the vehicle as indicated by the vehicle s odometer at the time of the transfer. However, if the person making the transfer, or his authorized representative, has knowledge that the mileage displayed on the odometer is incorrect, such person shall record on the document the true mileage, if known, of the vehicle at the time of transfer.

(b) Whenever the person making such transfer is not in possession of the vehicle that is transferred, the person in physical possession of such vehicle shall provide the information required by subdivision (a).

(Amended by Stats. 1978, Ch. 797.)



5907

A secured party who holds a security interest in a registered vehicle that constitutes inventory as defined in the Uniform Commercial Code, who has possession of the certificate of ownership issued for that vehicle, if the certificate of ownership has been issued, need not make application for a transfer of registration and the Uniform Commercial Code shall exclusively control the validity and perfection of that security interest. This section does not apply to the extent that subdivisions (a) to (c), inclusive, of Section 9311 of the Uniform Commercial Code apply to a security interest, because the transaction is not described in subdivision (d) of Section 9311 of that code.

(Amended by Stats. 2003, Ch. 235, Sec. 9. Effective January 1, 2004.)



5908

The transferee of a security interest in a registered vehicle need not make application for a transfer of registration when the interest of such transferee arises from a transfer of a security agreement or a lease agreement by the legal owner to the transferee to secure payment or performance of an obligation, and the Uniform Commercial Code shall exclusively control the validity and perfection of such a security interest.

(Amended by Stats. 1963, Ch. 819.)



5909

(a) Whenever the title or interest of any owner or legal owner in or to a vehicle registered under this code passes to another otherwise than by voluntary transfer the new owner or legal owner may obtain a transfer of registration upon application therefor and upon presentation of the last certificate of ownership and registration card issued for the vehicle, if available, and any instruments or documents of authority or certified copies thereof as may be required by the department, or required by law, to evidence or effect a transfer of title or interest in or to chattels in such case.

(b) The department when satisfied of the genuineness and regularity of the transfer shall give notice by mail to the owner and legal owner of the vehicle as shown by the records of the department and five days after the giving of the notice, if still satisfied of the genuineness and regularity of such transfer, shall transfer the registration of the vehicle accordingly. Such notice shall not be required for a transfer described in Section 5601.

(Amended by Stats. 1969, Ch. 384.)



5910

(a) Upon the death of an owner or legal owner of a vehicle registered under this code, without the decedent leaving other property necessitating probate, and irrespective of the value of the vehicle, the following person or persons may secure transfer of registration of the title or interest of the decedent:

(1) The sole person or all of the persons who succeeded to the property of the decedent under Sections 6401 and 6402 of the Probate Code unless the vehicle is, by will, otherwise bequeathed.

(2) The sole beneficiary or all of the beneficiaries who succeeded to the vehicle under the will of the decedent where the vehicle is, by will, so bequeathed.

(b) The person authorized by subdivision (a) may secure a transfer of registration of the title or interest of the decedent upon presenting to the department all of the following:

(1) The appropriate certificate of ownership and registration card, if available.

(2) A certificate of the heir or beneficiary under penalty of perjury containing the following statements:

(A) The date and place of the decedent s death.

(B) The decedent left no other property necessitating probate and no probate proceeding is now being or has been conducted in this state for the decedent s estate.

(C) The declarant is entitled to the vehicle either (i) as the sole person or all of the persons who succeeded to the property of the decedent under Sections 6401 and 6402 of the Probate Code if the decedent left no will or (ii) as the beneficiary or beneficiaries under the decedent s last will if the decedent left a will, and no one has a right to the decedent s vehicle that is superior to that of the declarant.

(D) There are no unsecured creditors of the decedent or, if there are, the unsecured creditors of the decedent have been paid in full or their claims have been otherwise discharged.

(3) If required by the department, a certificate of the death of the decedent.

(4) If required by the department, the names and addresses of any other heirs or beneficiaries.

(c) If the department is presented with the documents specified in paragraphs (1) and (2) of subdivision (b), no liability shall be incurred by the department or any officer or employee of the department by reason of the transfer of registration of the vehicle pursuant to this section. The department or officer or employee of the department may rely in good faith on the statements in the certificate specified in paragraph (2) of subdivision (b) and has no duty to inquire into the truth of any statement in the certificate. The person who secures the transfer of the vehicle pursuant to this section is subject to the provisions of Sections 13109 to 13113, inclusive, of the Probate Code to the same extent as a person to whom transfer of property is made under Chapter 3 (commencing with Section 13100) of Part 1 of Division 8 of the Probate Code.

(d) The department may prescribe a combined form for use under this section and Section 9916.

(Amended by Stats. 1986, Ch. 783, Sec. 26. Operative July 1, 1987, by Sec. 30 of Ch. 783.)



5910.5

(a) On death of the owner of a vehicle owned in beneficiary form, the vehicle belongs to the surviving beneficiary, if any. If there is no surviving beneficiary, the vehicle belongs to the estate of the deceased owner or of the last coowner to die.

(b) A certificate of ownership in beneficiary form may be revoked or the beneficiary changed at any time before the death of the owner by either of the following methods:

(1) By sale of the vehicle with proper assignment and delivery of the certificate of ownership to another person.

(2) By application for a new certificate of ownership without designation of a beneficiary or with the designation of a different beneficiary.

(c) Except as provided in subdivision (b), designation of a beneficiary in a certificate of ownership issued in beneficiary form may not be changed or revoked by will, by any other instrument, by a change of circumstances, or otherwise.

(d) The beneficiary s interest in the vehicle at death of the owner is subject to any contract of sale, assignment, or security interest to which the owner was subject during his or her lifetime.

(e) The surviving beneficiary may secure a transfer of ownership for the vehicle upon presenting to the department all of the following:

(1) The appropriate certificate of ownership.

(2) A certificate under penalty of perjury stating the date and place of the owner s death and that the declarant is entitled to the vehicle as the designated beneficiary.

(3) If required by the department, a certificate of the death of the owner.

(f) After the death of the owner, the surviving beneficiary may transfer his or her interest in the vehicle to another person without securing transfer of ownership into his or her own name by appropriately signing the certificate of ownership for the vehicle and delivering the document to the transferee for forwarding to the department with appropriate fees. The transferee may secure a transfer of ownership upon presenting to the department (1) the certificate of ownership signed by the beneficiary, (2) the certificate described in paragraph (2) of subdivision (e) executed by the beneficiary under penalty of perjury; and (3) if required by the department, a certificate of death of the owner.

(g) A transfer at death pursuant to this section is effective by reason of this section, and shall not be deemed to be a testamentary disposition of property. The right of the designated beneficiary to the vehicle shall not be denied, abridged, or affected on the grounds that the right has not been created by a writing executed in accordance with the laws of this state prescribing the requirements to effect a valid testamentary disposition of property.

(h) A transfer at death pursuant to this section is subject to Section 9653 of the Probate Code.

(i) If there is no surviving beneficiary, the person or persons described in Section 5910 may secure transfer of the vehicle as provided in that section.

(j) The department may prescribe forms for use pursuant to this section.

(Added by Stats. 1991, Ch. 1055, Sec. 59. Operative January 1, 1993, by Sec. 64 of Ch. 1055.)



5910.7

(a) If the department makes a transfer pursuant to Section 5910.5, the department is discharged from all liability, whether or not the transfer is consistent with the beneficial ownership of the vehicle transferred.

(b) The protection provided by subdivision (a) does not extend to a transfer made after the department has been served with a court order restraining the transfer. No other notice or information shown to have been available to the department shall affect its right to the protection afforded by subdivision (a).

(c) The protection provided by this section has no bearing on the rights of parties in disputes between themselves or their successors concerning the beneficial ownership of the vehicle.

(d) The protection provided by this section is in addition to, and not exclusive of, any other protection provided to the department by any other provision of law.

(Added by Stats. 1991, Ch. 1055, Sec. 60. Operative January 1, 1993, by Sec. 64 of Ch. 1055.)



5911

Whenever application is made to the department for a transfer of registration of a vehicle to a new owner or legal owner and the applicant is unable to present the certificate of ownership issued for the vehicle by reason of the same being lost or otherwise not available, the department may receive the application and examine into the circumstances of the case and may require the filing of certifications or other information, and when the department is satisfied that the applicant is entitled to a transfer of registration the department may transfer the registration of the vehicle, or reregister the vehicle under a new registration number, and issue a new certificate of ownership and registration card to the person or persons found to be entitled thereto. The department, however, shall not issue a new certificate of ownership and registration card to the applicant if the department has received notice by registered or certified mail in which it is indicated that the existing ownership certificate is being held for nonpayment of the vehicle. The notice may be forwarded by the registered owner, recorded lienholder, or by a person exempted from recording ownership by Section 5906.

(Amended by Stats. 1988, Ch. 1268, Sec. 6.)



5912

Whenever application is made to the department for a transfer of registration of a vehicle to a new owner or legal owner and the applicant is unable to present the registration card issued for the vehicle by reason of the same being in the possession of the department upon an application for renewal of registration, the department may transfer the registration of such vehicle upon production of the properly endorsed certificate of ownership to the vehicle and a temporary receipt upon a form prescribed by the department and containing such information as the department shall deem necessary, including, but not limited to, the license number assigned to the vehicle for the ensuing registration year, the amount of the fees payable upon renewal of registration, and the vehicle identification number of the vehicle.

(Amended by Stats. 1973, Ch. 889.)






ARTICLE 4. Transfer by Department

6050

(a) The department upon receipt of a properly endorsed certificate of ownership and the required fee shall reregister the vehicle under its registration number in the name of the new owner and new legal owner, if any, and shall issue a new registration card and certificate of ownership as provided upon an original registration.

(b) The department shall not issue a new registration card and certificate of ownership pursuant to subdivision (a) on a vehicle that has been issued a nonrepairable vehicle certificate pursuant to Section 11515.2.

(Amended by Stats. 1994, Ch. 1008, Sec. 10. Effective January 1, 1995. Operative July 1, 1995, by Sec. 19 of Ch. 1008.)



6051

If the application for a transfer is made in the manner provided in this code the department shall not be required to withhold the transfer of any right, title, or interest in or to a vehicle if the application on its face appears to be genuine and regular and the department has received neither a request from any law enforcement agency that action on the application be deferred nor an order of a court of the United States or of the State of California restraining the transfer within two years prior thereto.

(Enacted by Stats. 1959, Ch. 3.)



6052

When application is made for transfer of the ownership of a vehicle for which a certificate of ownership has been issued without registration, upon payment of registration, transfer, and other fees required by law, the department shall issue the usual certificate of ownership and registration card unless the vehicle is not to be operated on the highways and the new owner submits an affidavit satisfactory to the department as to those facts required by subdivision (b) of Section 4452, in which case the new certificate of title and facsimile thereof may be issued as provided for in that section.

(Enacted by Stats. 1959, Ch. 3.)






ARTICLE 5. Transfers Through Wholesale Auctions

6100

A dealer who conducts a wholesale motor vehicle auction and who uses the form prescribed in subdivision (b) of Section 4456 shall include the phrase SOLD THROUGH [name of dealer conducting the auction] and the date of the auction on the certificate of title of every vehicle sold, in a manner prescribed by the department.

(Amended by Stats. 1994, Ch. 180, Sec. 8. Effective July 11, 1994.)



6102

For each vehicle sold pursuant to this article, the dealer who conducts the auction shall maintain a copy of the following documents for a period of not less than five years:

(a) The form required by subdivision (b) of Section 4456.

(b) A copy of the auction sales agreement.

(c) A copy of the odometer statement required by Section 5900.

(Amended by Stats. 1994, Ch. 180, Sec. 9. Effective July 11, 1994.)



6104

Notwithstanding any other provision of law, a dealer who purchases a vehicle pursuant to this article has the same rights and remedies against the dealer who conducts the auction sale as if that dealer were an owner and seller of the auctioned vehicle. The purchaser dealer s rights and remedies are in addition to any right or remedy he or she may have against the seller of a vehicle sold at a wholesale motor vehicle auction. The provisions of this section may not be waived or modified by agreement, or by recharacterization of the transaction.

(Added by Stats. 1992, Ch. 745, Sec. 6. Effective January 1, 1993. Section operative July 1, 1993, pursuant to Section 6105.)



6105

This article shall become operative on July 1, 1993.

(Added by Stats. 1992, Ch. 745, Sec. 6. Effective January 1, 1993. Note: This section prescribes a delayed operative date (July 1, 1993) for Article 5, commencing with Section 6100.)









CHAPTER 2.5. Miscellaneous Title Provisions

ARTICLE 1. Certificate of Title as Evidence

6150

In any criminal proceeding in which ownership, possession, or use of a motor vehicle is an issue, a copy certified by the department as its record of title on file, or with the official custodian of those documents of another state, shall be admissible as evidence of ownership of the motor vehicle. Upon the introduction of evidence that the legal owner of a motor vehicle is not named in the certificate of title or that use or possession was with the consent or authority of the owner, a reasonable continuance shall be granted any party to enable the owner of the vehicle to be brought into court to testify.

(Added by Stats. 1994, Ch. 1247, Sec. 6. Effective January 1, 1995.)



6151

A party to a proceeding described in Section 6150 may provide notice to the opposing party that a showing of need will be made at the arraignment or at any other pretrial hearing, and upon the proof of that notice and the showing of need, the court shall take testimony from the owner or person in control of the motor vehicle which shall be admissible at trial.

(Added by Stats. 1994, Ch. 1247, Sec. 6. Effective January 1, 1995.)



6152

At any hearing, including, but not limited to, a scheduled trial date, involving a proceeding described in Section 6150, upon a showing of need, the court shall order as a condition of granting a continuance that the testimony of a witness then present in court be taken and preserved for subsequent use at a trial or any other stage of the proceeding.

(Added by Stats. 1994, Ch. 1247, Sec. 6. Effective January 1, 1995.)



6153

Where testimony is taken and preserved for use at trial or other stage of the proceeding pursuant to Sections 6151 and 6152, the witness shall be examined in open court by the party on whose behalf he or she is present, and the adverse party shall have the right of cross-examination.

(Added by Stats. 1994, Ch. 1247, Sec. 6. Effective January 1, 1995.)



6154

If any provision of this act or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of the act which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable.

(Added by Stats. 1994, Ch. 1247, Sec. 6. Effective January 1, 1995.)






ARTICLE 2. Inspection and Cancellation of Titles for Exported Vehicles

6160

The Legislature finds and declares that when vehicles are exported and their title records are not amended to reflect exportation, it is conducive to vehicle theft and insurance fraud. The certificates of title issued by this state are used in insurance frauds in which a claimant falsely states that a vehicle has been stolen or uses that certificate to fraudulently procure insurance when in fact the vehicle has previously been exported from the United States. In the interest of the general welfare of the people of this state, and in order to combat vehicle theft and insurance fraud, it is necessary that the department s record of title reflect the fact that a vehicle is being exported either temporarily or permanently, based upon the true owner s declaration prior to exportation.

(Added by Stats. 1994, Ch. 1247, Sec. 6. Effective January 1, 1995.)



6161

For the purposes of this chapter, the following provisions and definitions apply to the following terms:

(a) Certified record of permanent exportation shall include all of the following:

(1) The titled owner s name and address.

(2) A description of the vehicle, including year, make, body type, vehicle identification number, license registration number, and state registration.

(3) The destination of vehicle.

(4) The purpose of export, whether sale, lease, or personal use.

(b) Declaration that the vehicle will not be permanently located outside the United States shall include the items specified in paragraphs (1) to (3), inclusive, of subdivision (a), and shall also state the period of time for which it is anticipated that the vehicle will be outside the United States.

(c) Export means the shipping or transporting of a vehicle out of the United States by means other than its own power or that of a vehicle drawing or towing it.

(d) Owner means the owner of record indicated in a certificate of title issued by this state and includes an agent of that owner acting under a valid power of attorney executed by an owner.

(e) Title means the certificate of ownership issued by the department pursuant to Section 4450, but excludes a salvage certificate, as described in Section 11515, a nonrepairable vehicle certificate, as defined in Section 432, and an acquisition bill of sale, as described in Section 11519.

(f) Vehicle means every device designed for transportation of persons or property upon land, for which a certificate of title is required.

(Added by Stats. 1994, Ch. 1008, Sec. 11. Effective January 1, 1995. See similar section (except for subd. (e)) added by Stats. 1994, Ch. 1247.)



6161

For the purposes of this act, the term:

(a) Certified record of permanent exportation shall include the following:

(1) Titled owner s name and address.

(2) Description of the vehicle, including year, make, body type, vehicle identification number, license registration number, and state registration.

(3) Destination of vehicle.

(4) Purpose of export, whether sale, lease, or personal use.

(b) Declaration that the vehicle will not be permanently located outside the United States shall include the items specified in paragraphs (1) to (3), inclusive, of subdivision (a), and shall also state the period of time for which it is anticipated that the vehicle will be outside the United States.

(c) Export means the shipping or transporting of a vehicle out of the United States by means other than its own power or that of a vehicle drawing or towing it.

(d) Owner means the owner of record indicated in a certificate of title issued by this state and includes an agent of that owner acting under a valid power of attorney executed by an owner.

(e) Title means the certificate of ownership issued by the department pursuant to Section 4450, but excludes a salvage certificate as described in Section 11515 and an acquisition bill of sale as described in Section 11519.

(f) Vehicle means every device designed for transportation of persons or property upon land, for which a certificate of title is required.

(Added by Stats. 1994, Ch. 1247, Sec. 6. Effective January 1, 1995. See similar section (except for subd. (e)) added by Stats. 1994, Ch. 1008.)



6162

An owner of a vehicle who seeks to export a vehicle titled in this state shall appear at the department with the certificate of title to ascertain whether there are any liens of record outstanding and whether the person exporting the vehicle is the lawful owner. If the certificate of title is found to be in proper order and no unsatisfied lien appears, the department shall enter into its record of title that the vehicle is intended for permanent exportation from the United States. If the owner certifies by filing a declaration with the department that the vehicle will not be permanently located outside the United States, and that he or she intends to return the vehicle to the United States, the department shall enter into its record of title a declaration that the vehicle will not be permanently located outside the United States until notification by the owner that the vehicle has been returned.

(Amended by Stats. 1995, Ch. 91, Sec. 173. Effective January 1, 1996.)






ARTICLE 3. Return of Stolen Motor Vehicle Retained as Evidence

6171

When criminal charges have been filed involving a motor vehicle alleged to have been stolen and the vehicle is in the custody of a peace officer for evidentiary purposes, it shall be held in custody or, if a request for its release from custody is made, until the prosecutor has notified the defendant or his or her attorney of that request and both the prosecution and defense have been afforded a reasonable opportunity for an examination of the motor vehicle to determine its true value and to produce or reproduce, by photographs or other identifying techniques, legally sufficient evidence for introduction at trial or other criminal proceedings.

(Added by Stats. 1994, Ch. 1247, Sec. 6. Effective January 1, 1995.)



6172

Upon expiration of a reasonable time for the completion of the examination, which in no event shall exceed 30 days from the date of service of the notice of request or return of the motor vehicle as provided in Section 6171, the property shall be released to the person making that request after satisfactory proof of the person s entitlement to the possession. Notwithstanding the foregoing, upon ex parte application by either party with notice to the other, the court may grant additional time for the examination or order retention of the motor vehicle if it determines that either is necessary to further the interests of justice; however, this provision shall not be construed to require a noticed hearing.

(Added by Stats. 1994, Ch. 1247, Sec. 6. Effective January 1, 1995.)









CHAPTER 3. Filing Instruments Evidencing Liens or Encumbrances

6300

Except as provided in Sections 5905, 5907, and 5908, no security interest in any vehicle registered under this code, irrespective of whether the registration was effected prior or subsequent to the creation of the security interest, is perfected until the secured party or his or her successor or assignee has deposited, either physically or by electronic transmission pursuant to Section 1801.1, with the department, at its office in Sacramento, or at any other office as may be designated by the director, a properly endorsed certificate of ownership to the vehicle subject to the security interest showing the secured party as legal owner if the vehicle is then registered under this code, or, if the vehicle is not so registered, an application in usual form for an original registration, together with an application for registration of the secured party as legal owner, and upon payment of the fees as provided in this code.

(Amended by Stats. 1996, Ch. 440, Sec. 6. Effective January 1, 1997.)



6301

When the secured party, his or her successor, or his or her assignee, has deposited, either physically or by electronic transmission pursuant to Section 1801.1, with the department a properly endorsed certificate of ownership showing the secured party as legal owner or an application in usual form for an original registration, together with an application for registration of the secured party as legal owner, the deposit constitutes perfection of the security interest and the rights of all persons in the vehicle shall be subject to the provisions of the Uniform Commercial Code, but the vehicle subject to the security interest shall be subject to a lien for services and materials as provided in Chapter 6.5 (commencing with Section 3068) of Title 14 of Part 4 of Division 3 of the Civil Code.

(Amended by Stats. 1996, Ch. 440, Sec. 7. Effective January 1, 1997.)



6302

Upon the deposit of an application for registration of a secured party as legal owner and upon the payment of the fees as provided in this code, the department shall register the secured party, his successor or assignee as legal owner in the manner provided for the registration of motor vehicles under the provisions of this chapter.

(Added by Stats. 1963, Ch. 819.)



6303

Except as provided in Sections 5905, 5907 and 5908, the method provided in this chapter for perfecting a security interest on a vehicle registered under this code is exclusive, but the effect of such perfection, and the creation, attachment, priority and validity of such security interest shall be governed by the Uniform Commercial Code.

(Amended by Stats. 1963, Ch. 819.)






CHAPTER 4. Permits to Nonresident Owners

ARTICLE 1. Exemption of Nonresidents

6700

(a) Except as provided in Section 6700.2, the owner of any vehicle of a type otherwise subject to registration under this code, other than a commercial vehicle registered in a foreign jurisdiction, may operate the vehicle in this state until gainful employment is accepted in this state or until residency is established in this state, whichever occurs first, if the vehicle displays valid license plates and has a valid registration issued to the owner, and the owner was a resident of that state at the time of issuance. Application to register the vehicle shall be made within 20 days after gainful employment is accepted in this state or residency is established in this state.

(b) A nonresident owner of a vehicle, otherwise exempt from registration pursuant to this section or Section 6700.2, may operate or permit operation of the vehicle in this state without registering the vehicle in this state if the vehicle is registered in the place of residence of the owner and displays upon it valid license plates issued by that place. This exemption does not apply if the nonresident owner rents, leases, lends, or otherwise furnishes the vehicle to a California resident for regular use on the highways of this state, as defined in subdivision (b) of Section 4000.4.

(c) Any resident who operates upon a highway of this state a vehicle owned by a nonresident who furnished the vehicle to the resident operator for his or her regular use within this state, as defined in subdivision (b) of Section 4000.4, shall cause the vehicle to be registered in California within 20 days after its first operation within this state by the resident.

(Amended by Stats. 2003, Ch. 594, Sec. 30. Effective January 1, 2004.)



6700.1

(a) Notwithstanding any other provision of law, the department may issue an in-transit permit to a resident of a foreign country not more than 30 days before or after the foreign resident purchases a new motor vehicle in California which was manufactured in the United States. The permit authorizes the operation of the vehicle for which it is purchased for up to 30 consecutive days after the first date of operation, and is in lieu of any other registration requirements, including, but not limited to, fees or taxes required by this code or the Revenue and Taxation Code. The seller shall ship or drive the vehicle out of this country before or at the end of 30 consecutive days from the first date of operation, or thereafter shall be subject to, and shall be required to pay, all charges and registration requirements for vehicles subject to registration in this state. In addition, if the vehicle is not so removed from this country, the department shall assess, and the seller shall be required to pay, a penalty of 20 percent of the vehicle registration and license fees and sales tax due upon the vehicle becoming subject to registration.

(b) Subdivision (a) does not apply to commercial vehicles.

(c) Proof of residency in a foreign country for purposes of this section shall be established through the presentation of a valid visa, passport, or other suitable documentation, as determined by the department.

(d) A fee of sixty dollars ($60) shall be paid to the department for each in-transit permit issued.

(e) A permit issued under this section shall be displayed in the manner permitted by paragraph (3) of subdivision (b) of Section 26708.

(f) The permit issued by the department shall clearly and prominently indicate the date of expiration of the authorized in-transit driving privilege.

(g) No California certificate of ownership shall be issued.

(h) A manufacturer s certificate of origin shall prominently indicate that the certificate is valid for transfer of ownership to the purchaser only outside of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(i) Notwithstanding Part 1 (commencing with Section 6001) of Division 2 of the Revenue and Taxation Code, the manufacturer of a new motor vehicle sold to a foreign purchaser under the conditions specified in Section 6366.2 of the Revenue and Taxation Code shall reimburse the retailer for an amount equal to the sales tax and all registration charges and fees, and a penalty of 20 percent of those taxes, charges, and fees if the conditions of the in-transit permit are not met, as specified in this section.

(Added by Stats. 1989, Ch. 762, Sec. 3. Effective September 25, 1989. Operative January 1, 1990, by Sec. 6 of Ch. 762.)



6700.2

(a) Notwithstanding Section 4000.4, subdivision (a) of Section 6700, or Section 6702, a nonresident daily commuter may operate a motor vehicle on the highways of this state only if all of the following conditions are met:

(1) The motor vehicle is a passenger vehicle or a commercial vehicle of less than 8,001 pounds unladen weight with not more than two axles of the type commonly referred to as a pickup truck.

(2) The motor vehicle is used regularly to transport passengers on the highways of this state principally between, and to and from, the place of residence in a contiguous state and the place of employment in this state by the owner of the motor vehicle and for no other business purpose.

(3) The motor vehicle is not used in the course of a business within this state, including the transportation of property other than incidental personal property between, and to or from, the place of residence in a contiguous state and the place of employment of the motor vehicle owner in this state.

(4) Nothing in paragraphs (2) and (3) prohibits a nonresident daily commuter operating a motor vehicle that displays currently valid external vehicle identification indicia and who possess a corresponding identification card issued pursuant to Section 6700.25 from using that vehicle for other lawful purposes.

(b) The exception to registration of a motor vehicle under the conditions specified in this section does not supersede any other exception to registration under other conditions provided by law.

(c) This section does not apply to a resident of a foreign country.

(Amended by Stats. 2001, Ch. 825, Sec. 9. Effective January 1, 2002.)



6700.25

(a) The department shall provide a nonresident daily commuter with external vehicle identification indicia and a corresponding identification card, upon application therefor and completion of the form required by Section 6700.3, which indicia and card shall be valid for a period of two years. A vehicle shall be exempt from Sections 4000.4 and 6700 when operated with the requisite indicia and otherwise in accordance with this chapter.

(b) Subdivision (a) applies only to residents and vehicles of residents of a contiguous state which has enacted laws that provide reciprocal privileges to California residents who are employed in the contiguous state. Subdivision (a) does not apply to residents of foreign countries.

(c) Subdivision (a) applies only to the vehicles specified in paragraph (1) of subdivision (a) of Section 6700.2.

(d) Subdivision (a) applies only to vehicles which are licensed in a foreign jurisdiction that are used to commute into California to a destination within a corridor in this state that parallels the border between California and the contiguous state and extends not more than 35 air miles into California from the border at any point. The privilege accorded by subdivision (a) shall be revoked by operation of the vehicle for commuter purposes beyond that 35-mile corridor.

(e) The department shall charge a service fee of fifteen dollars ($15) for each vehicle.

(Amended by Stats. 2003, Ch. 719, Sec. 8. Effective January 1, 2004.)



6700.3

(a) An application by a nonresident daily commuter for indicia and an identification card pursuant to Section 6700.25 shall be filed with the department.

(b) The department shall prescribe a form to be completed by the applicant which shall include all of the following information:

(1) The vehicle license number and the vehicle identification number (VIN) of the vehicle that will display the nonresident daily commuter indicia.

(2) The name of the registered owner of the vehicle that will display the indicia.

(3) A statement that the applicant is a nonresident daily commuter as defined in Section 435.5.

(4) A statement that the indicia will be displayed upon a qualified vehicle as specified in Section 6700.4.

(5) A statement that the place of employment of the nonresident daily commuter is within the 35-mile corridor specified in subdivision (d) of Section 6700.25.

(Added by Stats. 1985, Ch. 1090, Sec. 5. Effective September 27, 1985.)



6700.4

A nonresident daily commuter indicia shall be displayed in a location on the vehicle which is clearly visible and adjacent to the rear license plate. The corresponding nonresident daily commuter identification card shall be carried at all times in the assigned vehicle and shall be presented to any California peace officer upon demand.

(Added by Stats. 1985, Ch. 1090, Sec. 6. Effective September 27, 1985.)



6701

(a) Any nonresident owner of a vehicle registered in a foreign state who is a member or spouse of a member of the armed forces of the United States on active duty within this state, and any resident owner of a vehicle registered in a foreign state who is a member or spouse of a member of the armed forces of the United States returning from active duty in a foreign state, may operate the vehicle in this state without securing California registration after satisfying all of the following requirements:

(1) The license plates displayed on the vehicle are valid plates issued by a foreign jurisdiction.

(2) The vehicle registration and license plates are issued to the military person or spouse of the military person.

(3) The vehicle registration and license plates were issued by the foreign jurisdiction where the military person was last regularly assigned and stationed for duty by military orders or a jurisdiction claimed by the nonresident military person as the permanent state of residence.

(4) If the vehicle is a motor vehicle, the owner or driver has in force one of the forms of financial responsibility specified in Section 16021.

(b) For purposes of paragraph (3) of subdivision (a), military orders do not include military orders for leave, for temporary duty, or for any other assignment of any nature requiring the military person s presence outside the foreign jurisdiction where the owner was regularly assigned and stationed for duty.

(c) This section applies to all vehicles owned by the military person or spouse except any commercial vehicle used in any business manner wherein the military person or spouse receives compensation.

(Amended by Stats. 1999, Ch. 100, Sec. 1. Effective January 1, 2000.)



6702

Every nonresident, including any foreign corporation, having an established place of business within this state, and regularly using a vehicle of a type subject to registration under this code, shall immediately register the vehicle upon entry into this state.

(Repealed and added by Stats. 1984, Ch. 1322, Sec. 7. Operative July 1, 1985, by Sec. 18 of Ch. 1322.)



6703

Any person entering California following discharge from the armed forces of the United States is exempted from registration of passenger vehicles, trailer coaches, and utility trailers only, as provided for and under the conditions prescribed in Section 6700.

(Repealed and added by Stats. 1984, Ch. 1322, Sec. 7. Operative July 1, 1985, by Sec. 18 of Ch. 1322.)






ARTICLE 2. Foreign Commercial Vehicles

6850

A nonresident owner of any foreign commercial vehicle shall register the vehicle in this state and pay the fees applicable thereto under this code, except as provided in this article and Article 3 (commencing with Section 8000), and except in the event the vehicle is lawfully registered as a private passenger vehicle in the foreign jurisdiction in which the owner has residence, in which case Section 6700 shall apply.

(Amended by Stats. 1984, Ch. 1322, Sec. 8. Operative July 1, 1985, by Sec. 18 of Ch. 1322.)



6852

The nonresident owner of a foreign vehicle shall be granted such privileges and freedom from registration and payment of fees imposed by this code, or Part 5 of Division 2 of the Revenue and Taxation Code, commencing at Section 10701, as the foreign jurisdiction in which the foreign commercial vehicle is registered or licensed grants to like vehicles registered under this code or as provided in agreements, arrangements, or declarations made under Article 3, commencing at Section 8000.

(Enacted by Stats. 1959, Ch. 3.)



6853

Any vehicle owned by a nonresident owner not registered under this code, which vehicle is leased or rented to a user having an established place of business or residence in this State, for use on the highways of this State shall be subject to registration either by the owner or lessee of the vehicle, unless the vehicle is exempted from registration by the provisions of this division or under any agreement, arrangement, or declaration made pursuant to Article 3, commencing at Section 8000.

(Enacted by Stats. 1959, Ch. 3.)



6854

(a) Any owner or lessor of a commercial vehicle with primary registration and plates issued in a foreign jurisdiction which does not grant reciprocal privileges to California owners of commercial vehicles shall submit to the department proof of financial responsibility issued by an insurance company authorized to do business in California. This section shall apply only to commercial vehicles having an unladen weight of over 7,000 pounds that are used in the transportation of property in the conduct of a business.

(b) As an alternative to the requirements of subdivision (a), proof of financial responsibility may be met by submitting to the department either of the following:

(1) A certificate of registration as a foreign motor carrier or foreign motor private carrier issued by the Interstate Commerce Commission under Part 1171 of Title 49 of the Code of Federal Regulations.

(2) Contractual documents showing to the satisfaction of the department that a trailer or semitrailer subject to registration under Part 1171 of Title 49 of the Code of Federal Regulations will be towed by a truck or truck tractor operated by a motor carrier having highway carrier operating authority issued by the Public Utilities Commission.

(Amended by Stats. 1992, Ch. 974, Sec. 3. Effective September 28, 1992.)






ARTICLE 3. Reciprocity Agreements

8000

The director, or his or her designee, may enter into agreements with foreign jurisdictions that provide for the exemption of fees for commercial vehicles if the foreign jurisdictions provide equivalent exemptions to vehicles registered in this state. The agreements shall be applicable to vehicles that are properly licensed and registered in the foreign jurisdictions. The director, or his or her designee, may also enter into agreements that provide for the exemption of regulatory fees which are, or may be, imposed, by the Public Utilities Code or the department.

(Amended by Stats. 2011, Ch. 315, Sec. 9. Effective January 1, 2012.)



8001

The director, or his or her designee, is authorized to examine the legal requirements of commercial vehicle registration fee statutes of foreign jurisdictions which grant reciprocal privileges to out-of-state vehicles, but which do not authorize negotiations or execution of agreements. After examination of the statutes, the director, or his or her designee, may declare the exemptions, benefits, and privileges that commercial vehicles registered in foreign jurisdictions shall be entitled to in this state.

(Amended by Stats. 2011, Ch. 315, Sec. 10. Effective January 1, 2012.)






ARTICLE 4. Apportioned Registration

8050

The Legislature declares that in enacting this article, it adheres to the principle that each state should have the freedom to develop the kind of highway user tax structure that it determines to be most appropriate to itself, that the method of taxation of interstate vehicles should not be a determining factor in developing its user tax structure and that annual taxes or other taxes of the fixed fee type which are not imposed on a basis that reflects the amount of highway use should be apportioned among the states on the basis of vehicle miles traveled within each of the states. If the department determines that apportionment of the taxes on the basis of vehicle miles for a particular fleet of vehicles is impractical, the department may require the taxes on the fleet to be apportioned on an equivalent basis other than miles, as determined by the department.

(Repealed and added by Stats. 1989, Ch. 533, Sec. 8.)



8052

(a) The director, or his or her designee, may, on behalf of the state, enter into, and become, a member of the International Registration Plan Agreement developed by the American Association of Motor Vehicle Administrators. The director, or his or her designee, may adopt rules and regulations necessary to carry out the provisions of the International Registration Plan or other apportioned registration agreements entered into under the authority of this article.

(b) In administering the International Registration Plan, the state may collect all appropriate registration and license fees due other jurisdictions. Foreign jurisdictions that are members of the agreement shall be authorized to collect all appropriate registration and license fees due to the State of California, and remit the fees to this state pursuant to the terms of the agreement.

(Amended by Stats. 2011, Ch. 315, Sec. 13. Effective January 1, 2012.)



8053

Provisions of this code which specify and govern application filing, fee assignment, penalty assessment, and issuance of license plates and registration certificates, shall be applicable to vehicles registered pursuant to this article.

(Added by Stats. 1989, Ch. 533, Sec. 8.)



8054

(a) Upon the application for transfer of ownership of a fleet of vehicles apportionately registered pursuant to this article, the department shall permit registration in the new owners name without reassessing the registration and vehicle license fees, if the application of the new ownership is for the same fleet interstate operation as the previous owner.

(b) The new owner, lessee, or their designee, shall certify the declared gross vehicle weight of the vehicle or vehicles on a single form for all commercial motor vehicles registered in the fleet owner s or lessee s name. The department shall reassess the weight fees if the declared gross vehicle weight is increased. The weight fees will be assessed at a prorated rate.

(Amended by Stats. 2000, Ch. 861, Sec. 40. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)



8055

This article does not apply to any owner or lessee of a commercial vehicle with primary registration and license plates issued in a foreign jurisdiction which does not grant reciprocity or apportioned registration to residents of this state owning commercial vehicles while operating within that foreign jurisdiction.

(Added by Stats. 1989, Ch. 533, Sec. 8.)



8056

Any application filed pursuant to this article which contains vehicles powered by diesel fuel shall include information concerning any diesel fuel tax permit issued by the Board of Equalization.

(Added by Stats. 1989, Ch. 533, Sec. 8.)



8057

Any person issued fleet registration pursuant to Article 9.5 (commencing with Section 5301) of Chapter 1 or this article shall:

(a) Maintain fleet records that support the reported mileage, cost, and declared gross or combined gross vehicle weight of all vehicles. Any registrant whose application for apportioned registration has been accepted shall preserve the mileage records on which the application is based, including copies of all permits, for a period of three years after the close of the registration year. Vehicle cost and declared gross or combined gross weight records shall be retained for four years after the close of the registration year in which the vehicle was deleted.

(b) Make fleet records available to the department at its request for audit to verify the accuracy of the records. In the event the records are not made available within 30 days of the request, the department may assess full California fees and penalties and may suspend or cancel apportioned registration privileges. The registrant may be required to reimburse the department auditor per diem and travel expenses under certain conditions as determined by the director.

(Amended by Stats. 2002, Ch. 758, Sec. 4. Effective January 1, 2003.)



8058

(a) The department shall charge interest on any underpaid fees due under this article, at the rate of 1 percent per month of the underpaid portion of the fees, commencing on the date the underpaid portion of the fees were originally due and accruing monthly until paid.

(b) Interest charged under subdivision (a) shall continue to accumulate during any disputation of the underpaid fees or any hearing regarding the underpaid fees. During any disputation or hearing, the registrant may pay the underpaid fees and other charges to avoid additional interest charges and may request a refund of any overpaid fees after final review.

(c) For any underpaid fees, the department may impose a penalty of fifty dollars ($50) or 10 percent of the underpaid fees, whichever is greater, commencing on the date the underpaid fees were determined to be due.

(d) For the purposes of this section, underpaid fees include additional vehicle registration, weight, and license fees found to be due to this state.

(e) The director shall have discretion to apply subdivision (b) of Section 9562 instead of subdivision (c) of this section.

(f) The penalty structure set forth in Sections 9554 and 9554.5 shall apply in place of the provisions of this section in those cases where there is a violation of Section 4000, 4000.4, 4002, 4003, 4004, 4004.5, or 4156 for commercial registration that is not apportioned pursuant to Section 8050.

(Amended by Stats. 2002, Ch. 758, Sec. 5. Effective January 1, 2003.)






ARTICLE 5. Federal Motor Vehicle Safety Program

8100

An application for apportioned registration received on and after January 1, 2008, and filed pursuant to Article 4 (commencing with Section 8050) shall contain the following information:

(a) The United States Department of Transportation Number issued to the person responsible for the safe operation of each vehicle being registered.

(b) The taxpayer identification number corresponding to the United States Department of Transportation number provided in the apportioned registration application. The taxpayer identification number may consist of the federal employer identification number or the social security number, as applicable.

(c) Notwithstanding any other provision of law, the taxpayer identification number provided pursuant to this section is confidential and shall not be disclosed by the department except to law enforcement or a federal agency, or as required by law.

(Added by Stats. 2006, Ch. 169, Sec. 3. Effective January 1, 2007.)



8101

In addition to the reasons specified in Section 4750 or 4751, the department shall refuse an application for apportioned registration for the following grounds:

(a) The applicant has failed to furnish the department with information required in the application under Section 8100.

(b) The person responsible for the safety of the vehicle or fleet is prohibited from operating in interstate commerce by a federal agency.

(Added by Stats. 2006, Ch. 169, Sec. 3. Effective January 1, 2007.)



8102

(a) In addition to the reasons specified in Section 8800, the department may suspend the apportioned registration of a vehicle or a fleet, when the person responsible for the safety of the vehicle or a fleet of vehicles is prohibited from operating in interstate commerce by a federal agency.

(b) Whenever the department suspends the apportioned registration of a vehicle or a fleet pursuant to subdivision (a), the department may refuse the issuance of vehicle registration as authorized pursuant to Section 4751.

(c) Whenever the department suspends the apportioned registration under subdivision (a), the department shall furnish the person responsible for the vehicle or fleet with written notice of the suspension.

(d) When an apportioned registration is suspended pursuant to this section, and that suspension is based wholly or in part on the failure of the person to maintain a vehicle or a fleet in safe operating condition, the person to whom the registration was issued shall not lease, or otherwise allow, another person to operate a vehicle that is subject to the suspension during the period of the suspension.

(e) A person shall not knowingly lease, operate, dispatch, or otherwise utilize a vehicle from another person whose apportioned registration is suspended, when that suspension is based wholly or in part on the failure of the person to maintain a vehicle or a fleet in safe operating condition.

(f) The apportioned registration of a vehicle or a fleet, that was suspended because the vehicle or fleet is prohibited from operating in interstate commerce by a federal agency may be reinstated upon notification from the federal agency that the prohibition has been lifted.

(g) Notwithstanding any other provision of this code, before an apportioned registration may be reissued after a suspension is terminated, there shall, in addition to other fees required by this code, be paid to the department a fee of one hundred fifty dollars ($150). This fee shall be deposited in the Motor Vehicle Account to cover the department s cost of administering this program.

(Added by Stats. 2006, Ch. 169, Sec. 3. Effective January 1, 2007.)



8103

Notwithstanding any other provision of this code, a hearing shall not be provided when the suspension is based solely on notification by a federal agency that interstate operation is prohibited.

(Added by Stats. 2006, Ch. 169, Sec. 3. Effective January 1, 2007.)



8104

Except as provided in subdivision (e), a vehicle or a fleet for which the apportioned registration has been suspended pursuant to this article shall not be operated in interstate or intrastate commerce unless evidence is provided to the department that the vehicle or the fleet is to be operated by a person whose apportioned registration is not subject to a suspension pursuant to this article and who has a valid apportioned registration pursuant to Article 4 (commencing with Section 8050) or Division 14.85.

(Added by Stats. 2006, Ch. 169, Sec. 3. Effective January 1, 2007.)






ARTICLE 6. Enforcement of Liens on Apportioned Fleet Vehicles

8200

Registrant, for purposes of this article, means any person issued apportioned fleet registration pursuant to Article 4 (commencing with Section 8050).

(Amended by Stats. 1996, Ch. 124, Sec. 120. Effective January 1, 1997.)



8201

(a) Fees determined to be due, including penalties and service fees, for the operation of a fleet apportionately registered vehicle shall be a lien upon all vehicles operated as part of the fleet and on any other fleet vehicles operated by the registrant. The department may collect the amount of the lien, plus costs, not to exceed two hundred fifty dollars ($250), in an appropriate civil action and by seizure and sale of the vehicle.

(b) Liens arising as the result of an audit expire four years from the date the registration fees first become due unless the lien is perfected pursuant to subdivision (d).

(c) Any lien arising under this section that is not subject to subdivision (b) expires three years from the date the fee or penalty first became due unless the lien is perfected pursuant to subdivision (d).

(d) A lien shall be perfected when a notice is mailed to the registrant at the address shown on the department s records and the lien is recorded on the electronic vehicle registration records of the department. A perfected lien shall expire five years from the date of perfection.

(e) Prior to the expiration of the statute of limitations, the registrant may consent to a waiver which would allow the assessment of fees and penalties past the statute of limitations.

(Amended by Stats. 2002, Ch. 758, Sec. 6. Effective January 1, 2003.)



8202

(a) Within 30 days of the date the notice is mailed pursuant to Section 8201, the registrant may submit documentation not previously available or may request a hearing to contest the existence or the amount of the lien. If no additional documentation is submitted, or if no hearing is requested, the operating privileges of the fleet may be suspended or canceled and a sufficient number of vehicles may be seized and sold to satisfy the lien.

(b) If additional documentation is submitted, the department shall review the documentation and issue its findings to the registrant. Within 30 days of the date the findings are mailed, the registrant may request a hearing.

(c) If a hearing is requested, 10 days notice shall be given of the time and place of the hearing, which shall be held within the county of residence of the person requesting the hearing or within the county of the established place of business of the registrant. The hearing shall be conducted by a referee who shall submit findings and recommendations to the director or his or her authorized representative, who shall decide the matter. The decision shall be effective on notice thereof to the interested parties. However, the director, or his or her authorized representative, may rescind the decision and reconsider the matter for good cause shown at any time within three years after the date the disputed fee or penalty first became due, or one year from the hearing whichever is later.

(d) Upon final completion of all administrative appeals, the department shall give written notice to the registrant of the right to a review of the decision by a court of competent jurisdiction. Any action brought in court shall be commenced within 90 days from the date notice of the decision is mailed.

(Amended by Stats. 2010, Ch. 478, Sec. 10. Effective January 1, 2011.)



8203

(a) When a lien is perfected pursuant to Section 8200 and the opportunity to submit additional documentation or to request a hearing has passed, the department may suspend or cancel the operating privileges of the fleet. When the suspension takes effect, the department may seize a sufficient number of vehicles to satisfy the lien without further notice, upon obtaining authorization for the seizure and sale from the director or his or her authorized representative.

(b) Members of the California Highway Patrol, and peace officers employed by local authorities, are agents of the department for the purposes of this section.

(c) In all cases, prior to the sale, a notice of the lien and intent to sell the vehicle shall be given by the department to the registrant, the known legal and registered owners, and to any other person known to be claiming an interest in the vehicle. The department shall also give public notice of the lien by placing an advertisement in a newspaper of general circulation published in the county in which the registrant s place of business is located.

(d) At any time before seizure and sale, any person claiming an interest in the vehicle may pay the department the amount of the lien, plus costs. In that event, the seizure and sale shall not be held, and the vehicle, shall be returned by the department to the person entitled to its possession.

(e) Any property found by the department in any vehicle seized under the provisions of this article shall be handled by the department in the manner provided in Sections 2414 and 2415.

(f) The sale shall be conducted and proceeds distributed pursuant to Section 9802.

(Added by Stats. 1989, Ch. 187, Sec. 2.)



8204

(a) When a transferee or purchaser of an apportionately registered fleet vehicle applies to the department for transfer of ownership and it is determined by the department that there is an outstanding lien against the fleet in which the vehicle was operated, that fees became due prior to the transfer or purchase of the vehicle, and that the transferee or the purchaser was not cognizant of the fact that a lien existed, the department may waive apportioned registration fees and any penalties that are due.

(b) When fees and penalties are waived pursuant to subdivision (a), the apportioned registration fees and penalties shall become the liability of the registrant who failed to pay the fees and penalties when they became due. The fees and penalties may be collected by the department in an appropriate civil action.

(Added by Stats. 1989, Ch. 187, Sec. 2.)









CHAPTER 5. Offenses Against Registration Laws and Suspension, Revocation, and Cancellation of Registration

8800

(a) The department may suspend, cancel, or revoke the registration of a vehicle or a certificate of ownership, registration card, license plate, or permit under any of the following circumstances:

(1) When the department is satisfied that the registration or the certificate, card, plate, or permit was fraudulently obtained or erroneously issued.

(2) When the department determines that a registered vehicle is mechanically unfit or unsafe to be operated or moved upon the highways.

(3) When a registered vehicle has been dismantled or wrecked.

(4) When the department determines that the required fee has not been paid and the same is not paid upon reasonable notice and demand.

(5) When a registration card, license plate, or permit is knowingly displayed upon a vehicle other than the one for which issued.

(6) When the registration could have been refused when last issued or renewed.

(7) When the department determines that the owner or legal owner has committed an offense under Sections 20 (with respect to an application for the registration of a vehicle), 4000, 4159 to 4163, inclusive, 4454, 4456, 4461, 4463, 5202, 10750, and 10751, involving the registration or the certificate, card, plate, or permit to be suspended, canceled, or revoked.

(8) When the department is so authorized pursuant to any other provision of law.

(b) The department may suspend the registration of all vehicles registered in the name of a person, under any of the following circumstances:

(1) When the United States Secretary of the Department of Transportation or his or her designee issues a lawful out-of-service order pursuant to Title 49 of the Code of Federal Regulations.

(2) When the department suspends or revokes a motor carrier of property permit.

(3) When the Public Utilities Commission suspends or revokes operating authority or private registration.

(c) A suspension imposed pursuant to subdivision (b) shall remain in effect and a vehicle for which registration has been suspended shall not be registered in the name of the person until the department verifies that person s federal registration, federal operating authority, California operating authority, California private registration, or motor carrier of property permit is reissued.

(Amended by Stats. 2006, Ch. 288, Sec. 3. Effective January 1, 2007.)



8801

The department may suspend, cancel, revoke, or renew any permanent registration made under Section 4155 when the department determines that it is advisable to reissue the registration.

(Enacted by Stats. 1959, Ch. 3.)



8802

Whenever the department cancels, suspends, or revokes the registration of a vehicle or a certificate of ownership, registration card, or license plates, or any nonresident or other permit, the owner or person in possession shall immediately return the documents, plates, certificates, or other evidence of registration to the department.

(Amended by Stats. 1967, Ch. 482.)



8803

Whenever the department cancels, suspends, or revokes any license issued pursuant to Division 5 (commencing with Section 11100), the licensee or person in possession shall immediately return the license, documents, plates, certificates, and other evidence of the license to the department.

(Amended by Stats. 1990, Ch. 1563, Sec. 5.)



8804

Every person who, while a resident, as defined in Section 516, of this state, with respect to any vehicle owned by him and operated in this state, registers or renews the registration for the vehicle in a foreign jurisdiction, without the payment of appropriate fees and taxes to this state, is guilty of a misdemeanor.

(Added by Stats. 1983, Ch. 409, Sec. 4.)






CHAPTER 6. Registration and Weight Fees

ARTICLE 1. Exemptions

9101

No fees specified in this code, except fees not exempted under Section 9103, need be paid for any vehicle operated by the state, or by any county, city, district, or political subdivision of the state, or the United States, as lessee under a lease, lease-sale, or rental-purchase agreement that grants possession of the vehicle to the lessee for a period of 30 consecutive days or more.

(Amended by Stats. 2003, Ch. 594, Sec. 31. Effective January 1, 2004.)



9102

The fees specified in this code except fees for duplicate plates, certificates, or cards need not be paid for any vehicle owned by an educational institution of collegiate grade not conducted for profit and having an enrollment of 5,000 students or more and having an acreage of 5,000 acres or more, if such vehicle is used for fire-fighting purposes within the limits of the acreage of such institution and is operated principally on roads owned by such institution.

(Enacted by Stats. 1959, Ch. 3.)



9102.5

(a) In lieu of all other fees which are specified in this code, except fees for duplicate plates, certificates, or cards, a fee of fifteen dollars ($15) shall be paid for the registration and licensing of any privately owned schoolbus, as defined in Section 545, which is either of the following:

(1) Owned by a private nonprofit educational organization and operated in accordance with the rules and regulations of the Department of Education and the Department of the California Highway Patrol exclusively in transporting school pupils, or school pupils and employees, of the private nonprofit educational organization.

(2) Operated in accordance with the rules and regulations of the Department of Education and the Department of the California Highway Patrol exclusively in transporting school pupils, or school pupils and employees, of any public school or private nonprofit educational organization pursuant to a contract between a public school district or nonprofit educational organization and the owner or operator of the schoolbus.

This section does not apply to any schoolbus which is operated pursuant to any contract which requires the public school district or nonprofit educational organization to pay any amount representing the costs of registration and weight fees unless and until the contract is amended to require only the payment of an amount representing the fee required by this section.

(b) When a schoolbus under contract and registered pursuant to subdivision (a) is to be temporarily operated in such a manner that it becomes subject to full registration fees specified in this code, the owner may, prior to that operation, as an alternative to the full registration, secure a temporary permit to operate the vehicle in this state for any one or more calendar months. The permit shall be posted upon the windshield or other prominent place upon the vehicle, and shall identify the vehicle to which it is affixed. When so affixed, the permit shall serve as indicia of full registration for the period designated on the permit. Upon payment of the fees specified in Section 9266.5, the department may issue a temporary permit under this section.

(c) Notwithstanding any other provision, any schoolbus used exclusively to transport students at or below the 12th-grade level to or from any school, for an education-related purpose, or for an activity sponsored by a nonprofit organization shall be deemed to be a schoolbus for the purposes of this section and shall pay a fee of fifteen dollars ($15) in lieu of all other fees which are specified in this code, except fees for duplicate plates, certificates, or cards.

(d) This section does not apply to a schoolbus, operated to transport persons who are developmentally disabled, as defined by the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code), to or from vocational, prevocational, or work training centers sponsored by the State Department of Developmental Services.

(Amended by Stats. 2003, Ch. 719, Sec. 9. Effective January 1, 2004.)



9103

(a) Fees specified in this code, except fees for duplicate plates, certificates, or cards, are not required to be paid for any vehicle of a type subject to registration under this code owned by the United States or by any state or political subdivision of a state or by any municipality duly organized under the California Constitution or laws of this state.

(b) The registration fees specified in this code, except fees for duplicate plates, certificates, or cards, are not required to be paid for any vehicle owned by a public entity described in subdivision (f) of Section 15975 of the Government Code.

(Amended by Stats. 2009, Ch. 200, Sec. 8. Effective January 1, 2010.)



9104

The fees specified in this code except fees for duplicate plates, certificates, or cards need not be paid for any vehicle of a type subject to registration under this code owned by a public fire department organized as a nonprofit corporation and used exclusively for firefighting or rescue purposes or exclusively as an ambulance, nor for any vehicle owned by a voluntary fire department organized under the laws of this state and used exclusively for firefighting or rescue purposes or exclusively as an ambulance.

(Amended by Stats. 1979, Ch. 517.)



9104.2

The fees specified in this code, except fees for duplicate plates, certificates, or cards need not be paid for a vehicle of a type subject to registration under this code owned by a federally recognized Indian tribe that has entered into a mutual aid agreement with a state, county, city, or other governmental municipality for fire protection and emergency response, and the equipment is used exclusively for firefighting or rescue purposes or exclusively as an ambulance.

(Added by Stats. 2008, Ch. 92, Sec. 1. Effective January 1, 2009.)



9104.5

The fees specified in this code, except fees for registration under Section 9250, need not be paid for any vehicle of a type subject to registration under this code if the vehicle is owned by a federally recognized Indian tribe and the vehicle is used exclusively within the boundaries of lands under the jurisdiction of that Indian tribe, including the incidental use of that vehicle on highways within those boundaries.

(Added by Stats. 1999, Ch. 911, Sec. 2. Effective January 1, 2000.)



9105

(a) Except for fees for duplicate license plates, duplicate certificates, or duplicate cards, the fees specified in this code need not be paid for a vehicle that is of a type subject to registration under this code, and that is not used for transportation for hire, compensation, or profit, when owned by any of the following:

(1) A disabled veteran.

(2) A former American prisoner of war.

(3) The surviving spouse of a former American prisoner of war who has elected to retain the special license plates issued under Section 5101.5.

(4) A Congressional Medal of Honor recipient.

(5) The surviving spouse of a Congressional Medal of Honor recipient who has elected to retain the special license plates issued under Section 5101.6.

(b) The exemption granted by subdivision (a) shall not extend to more than one vehicle owned by a former American prisoner of war, a disabled veteran, or a Congressional Medal of Honor recipient, or a surviving spouse, and is applicable to the same vehicle as described in subdivision (b) of Section 10783, or subdivision (b) of Section 10783.2, of the Revenue and Taxation Code.

(c) (1) The department may require a disabled veteran applying for an exemption under this section to submit a certificate signed by a physician and surgeon, or to the extent that it does not cause a reduction in the receipt of federal aid highway funds, by a nurse practitioner, certified nurse midwife, physician assistant, chiropractor, or optometrist, substantiating the disability.

(2) The department may require a person applying for an exemption under this section for either of the following reasons to do any of the following:

(A) By reason of the person s status as a former prisoner of war, to show, by satisfactory proof, his or her former prisoner-of-war status.

(B) By reason of the person s status of receiving the Congressional Medal of Honor, to show, by satisfactory proof, that he or she is a Congressional Medal of Honor recipient.

(d) For the purposes of this section, the term vehicle means any of the following:

(1) A passenger motor vehicle.

(2) A motorcycle.

(3) A commercial motor vehicle of less than 8,001 pounds unladen weight.

(Amended by Stats. 2007, Ch. 357, Sec. 4. Effective January 1, 2008.)



9106

The fees specified in this code, except fees for duplicate plates, certificates or cards, need not be paid for any vehicle of a type subject to registration under this code which is operated by the Civil Air Patrol, when the vehicle has been transferred to the Civil Air Patrol by the United States Government, or any agency thereof, if by federal regulation or directive the use of such vehicle is restricted to defined activities of the Civil Air Patrol, and if by federal regulation or directive the vehicle must be returned to the United States Government when no longer required or suited for use by the Civil Air Patrol. Such vehicles shall be registered as otherwise required under this code by the Civil Air Patrol and the Civil Air Patrol shall display a license plate or plates bearing distinguishing marks or symbols as specified in this code, which plate or plates shall be furnished by the department free of charge.

(Enacted by Stats. 1959, Ch. 3.)



9107

The weight fees for commercial vehicles specified in Sections 9400 and 9400.1 do not apply to any of the following:

(a) A vehicle operated by a passenger stage corporation, as defined in Section 226 of the Public Utilities Code, that is subject to the jurisdiction of the Public Utilities Commission, if all of the following conditions are met:

(1) The vehicle is operated exclusively on any line or lines having a one-way route mileage not exceeding 15 miles, and each of those lines is operated in either of the following areas:

(A) In urban or suburban areas or between cities in close proximity.

(B) Between nonadjacent urban or suburban areas or cities, the area between which is substantially residential, commercial, or industrial as distinguished from rural.

(2) The principal business of the passenger stage corporation is the operation of vehicles on a route or routes as defined in paragraph (1).

(b) A vehicle operated exclusively on any line or lines within the limits of a single city by a person engaged as a common carrier of passengers between fixed termini or over a regular route, 98 percent of whose operations, as measured by total route mileage operated, are exclusively within the limits of a single city, and who by reason thereof is not a passenger stage corporation subject to the jurisdiction of the Public Utilities Commission.

(c) Vanpool vehicles.

(d) A vehicle purchased with federal funds under the authority of paragraph (2) of subsection (a) of Section 5310 of Title 49 of the United States Code or Chapter 35 (commencing with Section 3001) of Title 42 of the United States Code for the purpose of providing specialized transportation services to senior citizens and handicapped persons by public and private nonprofit operators of specialized transportation service agencies.

(e) A vehicle operated solely for the purpose of providing specialized transportation services to senior citizens and persons with disabilities, by a nonprofit, public benefit consolidated transportation service agency designated under Section 15975 of the Government Code.

(Amended by Stats. 2003, Ch. 594, Sec. 32. Effective January 1, 2004.)






ARTICLE 2. Registration Fees

9250

(a) A registration fee of thirty-one dollars ($31) shall be paid to the department for the registration of every vehicle or trailer coach of a type subject to registration under this code, except those vehicles that are expressly exempted under this code from the payment of registration fees. This subdivision applies to all of the following:

(1) The initial or original registration, on or after January 1, 2004, but before July 1, 2011, of any vehicle not previously registered in this state.

(2) The renewal of registration of any vehicle for which the registration period expires on or after January 1, 2004, but before July 1, 2011, regardless of whether a renewal application was mailed to the registered owner prior to January 1, 2004.

(b) A registration fee of forty-three dollars ($43) shall be paid to the department for the registration of each vehicle or trailer coach of a type subject to registration under this code, except those vehicles that are expressly exempted under this code from the payment of registration fees. This subdivision applies to all of the following:

(1) The initial or original registration, on or after July 1, 2011, of any vehicle not previously registered in this state.

(2) The renewal of registration of any vehicle for which the registration period expires on or after July 1, 2011, regardless of whether a renewal application was mailed to the registered owner prior to July 1, 2011.

(c) The registration fee imposed under this section applies to all vehicles described in Section 5004, whether or not special identification plates are issued to that vehicle.

(d) Trailer coaches are subject to the registration fee provided in subdivision (a) or (b) for each unit of the trailer coach.

(e) The amounts collected pursuant to the increase in the registration fee as specified in subdivision (b) shall be used only for costs incurred in connection with the regulation of vehicles, including administrative costs for vehicle registration.

(Amended by Stats. 2011, Ch. 35, Sec. 10. Effective June 30, 2011.)



9250.1

(a) Beginning July 1, 2008, the fee described in Section 9250 shall be increased by three dollars ($3).

(b) Two dollars ($2) of the increase shall be deposited into the Alternative and Renewable Fuel and Vehicle Technology Fund created by Section 44273 of the Health and Safety Code, and one dollar ($1) shall be deposited into the Enhanced Fleet Modernization Subaccount created by Section 44126 of the Health and Safety Code.

(c) This section shall remain in effect only until January 1, 2024, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2024, deletes or extends that date.

(Amended by Stats. 2013, Ch. 401, Sec. 35. Effective September 28, 2013. Section operative January 1, 2024, by its own provisions. Repealed as of January 1, 2024, by its own provisions.)



9250.2

(a) The department, if requested by the Sacramento Metropolitan Air Quality Management District pursuant to Section 41081 of the Health and Safety Code, shall impose and collect a surcharge on the registration fees for every motor vehicle registered in that district, not to exceed the amount of six dollars ($6), as specified by the governing body of that district.

(b) This section shall remain in effect only until January 1, 2024, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2024, deletes or extends that date.

(Amended (as amended by Stats. 2004, Ch. 707, Sec. 15) by Stats. 2013, Ch. 401, Sec. 36. Effective September 28, 2013. Repealed as of January 1, 2024, by its own provisions. See later operative version, as amended by Sec. 37 of Ch. 401.)



9250.2

(a) The department, if requested by the Sacramento Metropolitan Air Quality Management District pursuant to Section 41081 of the Health and Safety Code, shall impose and collect a surcharge on the registration fees for every motor vehicle registered in that district, not to exceed four dollars ($4).

(b) This section shall become operative on January 1, 2024.

(Amended (as added by Stats. 2004, Ch. 707, Sec. 15.5) by Stats. 2013, Ch. 401, Sec. 37. Effective September 28, 2013. Section operative January 1, 2024, by its own provisions.)



9250.4

(a) The department shall, if requested by a countywide transportation planning agency, collect the fee imposed pursuant to Section 65089.20 of the Government Code upon the registration or renewal of registration of a motor vehicle registered in the county, except those vehicles that are expressly exempted under this code from the payment of registration fees.

(b) The countywide transportation planning agency shall pay for the initial setup and programming costs identified by the department through a direct contract with the department. Any direct contract payment by the board shall be repaid, with no restriction on the funds, to the countywide transportation planning agency as part of the initial revenues available for distribution.

(c) (1) After deducting all costs incurred pursuant to this section, the department shall distribute the net revenues pursuant to subdivision (a) of Section 65089.20 of the Government Code.

(2) The costs deducted under paragraph (1) shall not be counted against the 5-percent administrative cost limit specified in subdivision (d) of Section 65089.20 of the Government Code.

(Added by Stats. 2009, Ch. 554, Sec. 3. Effective January 1, 2010.)



9250.5

(a) The department shall, if requested by the City/County Association of Governments of San Mateo County, collect the fee imposed pursuant to Section 65089.11 of the Government Code upon the registration or renewal of registration of any motor vehicle registered in the county, except those vehicles that are expressly exempted under this code from the payment of registration fees.

(b) The City/County Association of Governments of San Mateo County shall pay for the initial setup and programming costs identified by the Department of Motor Vehicles through a direct contract with the department. Any direct contract payment by the City/County Association of Governments of San Mateo County shall be repaid, with no restriction on the funds, to the City/County Association of Governments of San Mateo County as part of the initial revenues distributed. Regular Department of Motor Vehicles collection costs shall be in accordance with subdivision (c). These costs shall not be counted against the 5-percent administration cost limit specified in subdivision (e) of Section 65089.12.

(c) After deducting all costs incurred pursuant to this section, the department shall distribute the revenues to the City/County Association of Governments of San Mateo County.

(Added by Stats. 2004, Ch. 931, Sec. 2. Effective January 1, 2005.)



9250.7

(a) (1) A service authority established under Section 22710 may impose a service fee of one dollar ($1) on all vehicles, except vehicles described in subdivision (a) of Section 5014.1, registered to an owner with an address in the county that established the service authority. The fee shall be paid to the department at the time of registration, or renewal of registration, or when renewal becomes delinquent, except on vehicles that are expressly exempted under this code from the payment of registration fees.

(2) In addition to the one-dollar ($1) service fee, and upon the implementation of the permanent trailer identification plate program, and as part of the Commercial Vehicle Registration Act of 2001, all commercial motor vehicles subject to Section 9400.1 registered to an owner with an address in the county that established a service authority under this section shall pay an additional service fee of two dollars ($2).

(b) The department, after deducting its administrative costs, shall transmit, at least quarterly, the net amount collected pursuant to subdivision (a) to the Treasurer for deposit in the Abandoned Vehicle Trust Fund, which is hereby created. All money in the fund is continuously appropriated to the Controller for allocation to a service authority that has an approved abandoned vehicle abatement program pursuant to Section 22710, and for payment of the administrative costs of the Controller. After deduction of its administrative costs, the Controller shall allocate the money in the Abandoned Vehicle Trust Fund to each service authority in proportion to the revenues received from the fee imposed by that authority pursuant to subdivision (a). If any funds received by a service authority pursuant to this section are not expended to abate abandoned vehicles pursuant to an approved abandoned vehicle abatement program that has been in existence for at least two full fiscal years within 90 days of the close of the fiscal year in which the funds were received and the amount of those funds exceeds the amount expended by the service authority for the abatement of abandoned vehicles in the previous fiscal year, the fee imposed pursuant to subdivision (a) shall be suspended for one year, commencing on July 1 following the Controller s determination pursuant to subdivision (e).

(c) Every service authority that imposes a fee authorized by subdivision (a) shall issue a fiscal yearend report to the Controller on or before October 31 of each year summarizing all of the following:

(1) The total revenues received by the service authority during the previous fiscal year.

(2) The total expenditures by the service authority during the previous fiscal year.

(3) The total number of vehicles abated during the previous fiscal year.

(4) The average cost per abatement during the previous fiscal year.

(5) Any additional, unexpended fee revenues for the service authority during the previous fiscal year.

(6) The number of notices to abate issued to vehicles during the previous fiscal year.

(7) The number of vehicles disposed of pursuant to an ordinance adopted pursuant to Section 22710 during the previous fiscal year.

(8) The total expenditures by the service authority for towing and storage of abandoned vehicles during the previous fiscal year.

(d) Each service authority that fails to submit the report required pursuant to subdivision (c) by October 31 of each year shall have its fee pursuant to subdivision (a) suspended for one year commencing on July 1 following the Controller s determination pursuant to subdivision (e).

(e) On or before January 1 annually, the Controller shall review the fiscal yearend reports, submitted by each service authority pursuant to subdivision (c) and due no later than October 31, to determine if fee revenues are being utilized in a manner consistent with the service authority s approved program. If the Controller determines that the use of the fee revenues is not consistent with the service authority s program as approved by the Department of the California Highway Patrol, or that an excess of fee revenues exists, as specified in subdivision (b), the authority to collect the fee shall be suspended for one year pursuant to subdivision (b). If the Controller determines that a service authority has not submitted a fiscal yearend report as required in subdivision (c), the authorization to collect the service fee shall be suspended for one year pursuant to subdivisions (b) and (d). The Controller shall inform the Department of Motor Vehicles on or before January 1 annually, that the authority to collect the fee is suspended. A suspension shall only occur if the service authority has been in existence for at least two full fiscal years and the revenue fee surpluses are in excess of those allowed under this section, the use of the fee revenue is not consistent with the service authority s approved program, or the required fiscal yearend report has not been submitted by October 31.

(f) On or before January 1, 2010, and biennially thereafter, the service authority shall have a financial audit of the service authority conducted by a qualified independent third party.

(g) The fee imposed by a service authority shall remain in effect only for a period of 10 years from the date that the actual collection of the fee commenced unless the fee is extended pursuant to this subdivision. The fee may be extended in increments of up to 10 years each if the board of supervisors of the county, by a two-thirds vote, and a majority of the cities having a majority of the incorporated population within the county adopt resolutions providing for the extension of the fee.

(Amended by Stats. 2012, Ch. 728, Sec. 176. Effective January 1, 2013.)



9250.8

(a) In addition to any other fees specified in this code and the Revenue and Taxation Code, a fee of three dollars ($3) shall be paid at the time of registration or renewal of registration of every vehicle, except vehicles described in subdivision (a) of Section 5014.1, subject to registration under this code, except those vehicles that are expressly exempted under this code from the payment of registration fees.

(b) In addition to the fee required under subdivision (a), upon the implementation of the permanent trailer identification plate program, and as part of the Commercial Vehicle Registration Act of 2001, all commercial motor vehicles subject to Section 9400.1 shall pay a fee of six dollars ($6).

(Amended by Stats. 2003, Ch. 719, Sec. 11. Effective January 1, 2004.)



9250.9

All fees received by the department pursuant to Section 9250.8 shall be deposited in the Motor Vehicle Account in the State Transportation Fund. The money deposited in the account pursuant to this section shall be available, upon appropriation by the Legislature, for expenditure to accomplish the following:

(a) To ensure sufficient support for those peace officer members employed on December 31, 1994, and to support an additional 130 peace officer members of the California Highway Patrol.

(b) To offset the costs of maintaining the uniformed field strength of the Department of the California Highway Patrol.

(Amended by Stats. 1994, Ch. 1197, Sec. 2. Effective January 1, 1995.)



9250.10

(a) (1) In addition to any other fees specified in this code and the Revenue and Taxation Code, any additional fees imposed by a service authority for freeway emergencies pursuant to Section 2555 of the Streets and Highways Code shall be paid to the department at the time of registration or renewal of registration of every vehicle, except vehicles described in subdivision (a) of Section 5014.1, subject to registration under this code in the subject counties, except those vehicles that are expressly exempted under this code from the payment of registration fees.

(2) In addition to the additional fees imposed for freeway emergencies, and upon the implementation of the permanent trailer identification plate program, and as part of the Commercial Vehicle Registration Act of 2001, all commercial motor vehicles subject to Section 9400.1 registered to an owner with an address in the county that established a service authority under this section, shall pay an additional service fee of two dollars ($2).

(b) After deducting its administrative costs, the department shall distribute the additional fees collected pursuant to subdivision (a) to the authority in the county in which they were collected.

(Amended by Stats. 2001, Ch. 826, Sec. 21. Effective January 1, 2002.)



9250.11

(a) In addition to any other fees specified in this code and the Revenue and Taxation Code, a fee of one dollar ($1) may be imposed by the South Coast Air Quality Management District and shall be paid to the department, upon renewal of registration of any motor vehicle subject to Part 5 (commencing with Section 43000) of Division 26 of the Health and Safety Code and registered in the south coast district, except any vehicle that is expressly exempted under this code from the payment of registration fees.

(b) Prior to imposing fees pursuant to this section, the south coast district board shall approve the imposition of the fees through the adoption of a resolution by both a majority of the district board and a majority of the district board who are elected officials. After deducting all costs incurred pursuant to this section, the department shall distribute the additional fees collected pursuant to subdivision (a) to the south coast district, which shall use the fees to reduce air pollution from motor vehicles through implementation of Sections 40448.5 and 40448.5.1 of the Health and Safety Code.

(c) Any memorandum of understanding reached between the district and a county prior to the imposition of a one dollar ($1) fee by a county shall remain in effect and govern the allocation of the funds generated in that county by that fee.

(d) The South Coast Air Quality Management District shall adopt accounting procedures to ensure that revenues from motor vehicle registration fees are not commingled with other program revenues.

(Amended by Stats. 2008, Ch. 724, Sec. 2. Effective January 1, 2009.)



9250.12

(a) For purposes of this section, county means the City and County of San Francisco.

(b) In addition to any other fees specified in this code and the Revenue and Taxation Code, a fee of four dollars ($4) shall be paid at the time of registration or renewal of registration of every vehicle registered to an address within a county, except those vehicles expressly exempted from payment of registration fees and commercial vehicles weighing more than 4,000 pounds, unladen, if all of the following occur:

(1) The county board of supervisors finds both of the following:

(A) That there is traffic congestion within the county that can be alleviated by the operation of public transit and that the cost of funding public transit exceeds the revenues to be collected from a service fee imposed on vehicles.

(B) That the imposition of the additional registration fee will reduce the need for any public transit fare increases during the period that the fee is in effect.

(2) The county board of supervisors adopts an ordinance or resolution imposing the additional registration fee.

(3) The ordinance or resolution adopted pursuant to paragraph (2) is approved by two-thirds of the voters in the county who voted on the measure.

(c) The fee imposed pursuant to this section shall apply to any original registration occurring on or after the January 1 following the adoption of the ordinance pursuant to paragraph (3) of subdivision (b) and to any renewal of registration with an expiration date on or after that January 1.

(d) After deducting all costs incurred pursuant to this section, the department shall distribute the revenues to the county. The amount of revenues distributed by the department to the county shall be equal to the net amount of revenues received from that county that were derived from the imposition of the additional fees.

(e) Money allocated to the county pursuant to this section shall be expended only to fund programs for the provision of public transit, including capital outlay, security, and maintenance costs, and including, but not limited to, removal of graffiti from public transit vehicles and facilities, and to pay the costs of compliance with paragraph (3) of subdivision (b).

(f) If public transit fees are increased at any time the additional registration fee authorized by the section is in effect, the fee may not continue to be imposed. This section shall become inoperative on the date those fares are increased and shall be repealed on January 1 next following that date. The board of supervisors shall notify the department of any increase in public transit fares occurring while the additional registration fee is in effect.

(Added by Stats. 1993, Ch. 966, Sec. 2. Effective January 1, 1994. Inoperative on date prescribed in subd. (f). Repealed on January 1 after inoperative date, by its own provisions.)



9250.13

(a) (1) In addition to any other fees specified in this code and the Revenue and Taxation Code, a fee of eighteen dollars ($18) shall be paid at the time of registration or renewal of registration of every vehicle, except vehicles described in subdivision (a) of Section 5014.1, subject to registration under this code, except those vehicles that are expressly exempted under this code from the payment of registration fees.

(2) In addition to the fee required under paragraph (1), upon the implementation of the permanent trailer identification plate program, and as part of the Commercial Vehicle Registration Act of 2001 (Chapter 861 of the Statutes of 2000), all commercial motor vehicles subject to Section 9400.1 shall pay a fee of six dollars ($6).

(b) The money realized pursuant to this section shall be available, upon appropriation by the Legislature, for expenditure to offset the costs of increasing the uniformed field strength of the Department of the California Highway Patrol beyond its 1994 staffing level and those costs associated with maintaining this new level of uniformed field strength and carrying out those duties specified in subdivision (a) of Section 830.2 of the Penal Code.

(Amended by Stats. 2008, Ch. 756, Sec. 19. Effective September 30, 2008.)



9250.14

(a) (1) In addition to any other fees specified in this code and the Revenue and Taxation Code, upon the adoption of a resolution by any county board of supervisors, a fee of one dollar ($1) shall be paid at the time of registration or renewal of registration of every vehicle, except vehicles described in subdivision (a) of Section 5014.1, registered to an address within that county except those expressly exempted from payment of registration fees. The fees, after deduction of the administrative costs incurred by the department in carrying out this section, shall be paid quarterly to the Controller.

(2) (A) If a county has adopted a resolution to impose a one-dollar ($1) fee pursuant to paragraph (1), the county may increase the fee specified in paragraph (1) to two dollars ($2) in the same manner as the imposition of the initial fee pursuant to paragraph (1). The two dollars ($2) shall be paid at the time of registration or renewal of registration of a vehicle, and quarterly to the Controller, as provided in paragraph (1).

(B) If a county has not adopted a resolution to impose a one-dollar ($1) fee pursuant to paragraph (1), the county may instead adopt a fee of two dollars ($2) in the manner prescribed in paragraph (1).

(C) A resolution to impose a fee of two dollars ($2) pursuant to subparagraph (A) or (B) shall be submitted to the department at least six months prior to the operative date of the fee increase.

(3) In addition to the service fee imposed pursuant to paragraph (1), and upon the implementation of the permanent trailer identification plate program, and as part of the Commercial Vehicle Registration Act of 2001 (Chapter 861 of the Statutes of 2000), all commercial motor vehicles subject to Section 9400.1 registered to an owner with an address in the county that established a service authority under this section, shall pay an additional service fee of two dollars ($2).

(4) (A) If a county imposes a service fee of two dollars ($2) by adopting a resolution pursuant to subparagraph (A) or (B) of paragraph (2), the fee specified in paragraph (3) shall be increased to four dollars ($4). The four dollars ($4) shall be paid at the time of registration or renewal of registration of a vehicle, and quarterly to the Controller as provided in paragraph (1).

(B) A resolution to increase the additional service fee from two dollars ($2) to four dollars ($4) pursuant to subparagraph (A) or (B) of paragraph (2) shall be submitted to the department at least six months prior to the operative date of the fee increase.

(b) Notwithstanding Section 13340 of the Government Code, the moneys paid to the Controller are continuously appropriated, without regard to fiscal years, for the administrative costs of the Controller, and for disbursement by the Controller to each county that has adopted a resolution pursuant to subdivision (a), based upon the number of vehicles registered, or whose registration is renewed, to an address within that county.

(c) Except as otherwise provided in this subdivision, moneys allocated to a county pursuant to subdivision (b) shall be expended exclusively to fund programs that enhance the capacity of local police and prosecutors to deter, investigate, and prosecute vehicle theft crimes. In any county with a population of 250,000 or less, the moneys shall be expended exclusively for those vehicle theft crime programs and for the prosecution of crimes involving driving while under the influence of alcohol or drugs, or both, in violation of Section 23152 or 23153, or vehicular manslaughter in violation of Section 191.5 of the Penal Code or subdivision (c) of Section 192 of the Penal Code, or any combination of those crimes.

(d) The moneys collected pursuant to this section shall not be expended to offset a reduction in any other source of funds, nor for any purpose not authorized under this section.

(e) Any funds received by a county prior to January 1, 2000, pursuant to this section, that are not expended to deter, investigate, or prosecute crimes pursuant to subdivision (c) shall be returned to the Controller, for deposit in the Motor Vehicle Account in the State Transportation Fund. Those funds received by a county shall be expended in accordance with this section.

(f) Each county that adopts a resolution under subdivision (a) shall submit, on or before the 13th day following the end of each quarter, a quarterly expenditure and activity report to the designated statewide Vehicle Theft Investigation and Apprehension Coordinator in the Department of the California Highway Patrol.

(g) A county that imposes a fee under subdivision (a) shall issue a fiscal yearend report to the Controller on or before August 31 of each year. The report shall include a detailed accounting of the funds received and expended in the immediately preceding fiscal year, including, at a minimum, all of the following:

(1) The amount of funds received and expended by the county under subdivision (b) for the immediately preceding fiscal year.

(2) The total expenditures by the county under subdivision (c) for the immediately preceding fiscal year.

(3) Details of expenditures made by the county under subdivision (c), including salaries and expenses, purchase of equipment and supplies, and any other expenditures made listed by type with an explanatory comment.

(4) A summary of vehicle theft abatement activities and other vehicle theft programs funded by the fees collected pursuant to this section.

(5) The total number of stolen vehicles recovered and the value of those vehicles during the immediately preceding fiscal year.

(6) The total number of vehicles stolen during the immediately preceding fiscal year as compared to the fiscal year prior to the immediately preceding fiscal year.

(7) Any additional, unexpended fee revenues received under subdivision (b) for the county for the immediately preceding fiscal year.

(h) Each county that fails to submit the report required pursuant to subdivision (g) by November 30 of each year shall have the fee suspended by the Controller for one year, commencing on July 1 following the Controller s determination that a county has failed to submit the report.

(i) (1) On or before January 1, 2013, and on or before January 1 of each year, the Controller shall provide to the Department of the California Highway Patrol copies of the yearend reports submitted by the counties under subdivision (g) and, in consultation with the Department of the California Highway Patrol, shall review the fiscal yearend reports submitted by each county pursuant to subdivision (g) to determine if fee revenues are being utilized in a manner consistent with this section. If the Controller determines that the use of the fee revenues is not consistent with this section, the Controller shall consult with the participating counties designated regional coordinators. If the Controller determines that use of the fee revenues is still not consistent with this section, the authority to collect the fee by that county shall be suspended for one year.

(2) If the Controller determines that a county has not submitted a fiscal yearend report as required in subdivision (g), the authorization to collect the service fee shall be suspended for one year pursuant to subdivision (h).

(3) When the Controller determines that a fee shall be suspended for a county, the Controller shall inform the Department of Motor Vehicles on or before January 1 of each year that the authority to collect a fee for that county is suspended.

(j) On or before January 1 of each year, the Controller shall prepare and submit to the Legislature a revenue and expenditure summary for each participating county that includes all of the following:

(1) The total revenues received by each county.

(2) The total expenditures by each county.

(3) The unexpended revenues for each county.

(k) For the purposes of this section, a county-designated regional coordinator is that agency designated by the participating county s board of supervisors as the agency in control of its countywide vehicle theft apprehension program.

(Amended by Stats. 2013, Ch. 241, Sec. 1. Effective January 1, 2014.)



9250.15

(a) In addition to any other fees specified in this code, the department shall collect an administrative service fee in the amount authorized under subdivision (b) for each application for registration, renewal of registration, or supplement apportioned registration pursuant to Article 4 (commencing with Section 8050) of Chapter 4.

(b) The administrative service fee required to be collected under subdivision (a) shall be at least the amount determined by the department to be sufficient to pay membership dues to the association acting as the repository for the International Registration Plan under Article 3 (commencing with Section 8000) of Chapter 4, but may not be more than two dollars ($2) for each application.

(c) The money collected by the department under this section, less the department s administrative costs in collecting and transmitting the money, shall be available, upon appropriation, to the department for payment to the association described in subdivision (b).

(d) Funds provided to the association under this section shall be used exclusively for the administration and support of reciprocity activities under the International Registration Plan.

(Amended by Stats. 2001, Ch. 539, Sec. 11. Effective January 1, 2002.)



9250.16

(a) In addition to any other fees specified in this code, the Health and Safety Code, and the Revenue and Taxation Code, a surcharge of one dollar ($1) may be imposed by the San Joaquin Valley Unified Air Pollution Control District and shall be paid to the department as follows:

(1) Upon initial registration of any motor vehicle not previously registered in this state that is registered on or after the date the department begins collecting the fee.

(2) Upon renewal of registration of any motor vehicle for which the registration period expires after the date the department begins collecting the fee.

(3) This subdivision applies to any motor vehicle subject to Part 5 (commencing with Section 43000) of Division 26 of the Health and Safety Code, except any vehicle that is expressly exempted under this code from the payment of registration fees. The department shall begin collecting the fee on January 1 of the fiscal year immediately following the date the department receives the request to do so from the San Joaquin Valley Unified Air Pollution Control District Board.

(b) Prior to the adoption of any surcharge pursuant to this subdivision, the San Joaquin Valley Unified Air Pollution Control District board shall approve the imposition of the surcharge through the adoption of a resolution, as specified in Section 44225 of the Health and Safety Code.

(c) The San Joaquin Valley Unified Air Pollution Control District shall pay for the costs identified by the department to establish the fee collection procedure. After deducting the on-going costs incurred by the department in collecting the fees, the department shall deposit the revenue collected pursuant to this section into the Motor Vehicle Account in the State Transportation Fund for allocation to the district. Subdivision (c) of Section 40605 of the Health and Safety Code does not apply to the costs described in this subdivision.

(Added by Stats. 2003, Ch. 483, Sec. 3. Effective January 1, 2004.)



9250.17

(a) The department shall, if requested by a county air pollution control district, air quality management district, or unified or regional air pollution control district, collect fees established pursuant to Sections 44223 and 44225 of the Health and Safety Code upon the registration or renewal of registration of any motor vehicle registered in the district, except those vehicles which are expressly exempted under this code from the payment of registration fees.

(b) After deducting all costs incurred pursuant to this section, the department shall distribute the revenues to the districts based upon the amount of fees collected from motor vehicles registered within each district.

(c) The department may annually expend for its costs not more than the following percentages of the fees collected pursuant to subdivision (a):

(1) Five percent during the first year after the operative date the fee is imposed or increased.

(2) Three percent during the second year after the operative date the fee is imposed or increased.

(3) One percent during any subsequent year.

(Added by Stats. 1990, Ch. 1705, Sec. 2.)



9250.18

(a) The department shall collect the administrative fee established pursuant to Sections 44081 and 44081.6 of the Health and Safety Code upon the renewal of registration or transfer of ownership of any motor vehicle registered in the state.

(b) On a monthly basis, after deducting its reasonable costs, the department shall transmit all revenues, including accrued interest, received pursuant to this section, for deposit in the Vehicle Inspection and Repair Fund, for use by the Department of Consumer Affairs pursuant to Chapter 5 (commencing with Section 44000) of Part 5 of Division 26 of the Health and Safety Code. Alternatively, the department and the Department of Consumer Affairs may, by interagency agreement, establish a procedure for the Department of Consumer Affairs to reimburse the department for its reasonable costs incurred in collecting the administrative fees.

(Amended by Stats. 1994, Ch. 1220, Sec. 54.2. Effective September 30, 1994.)



9250.19

(a) (1) In addition to any other fees specified in this code and the Revenue and Taxation Code, upon the adoption of a resolution pursuant to this subdivision by any county board of supervisors, a fee of one dollar ($1) shall be paid at the time of registration, renewal, or supplemental application for apportioned registration pursuant to Article 4 (commencing with Section 8050) of Chapter 4 of every vehicle, except vehicles described in subdivision (a) of Section 5014.1, registered to an address within that county except those expressly exempted from payment of registration fees. The fees, after deduction of the administrative costs incurred by the department in carrying out this section, shall be paid quarterly to the Controller.

(2) In addition to the one-dollar ($1) service fee, and upon the implementation of the permanent trailer identification plate program, and as part of the Commercial Vehicle Registration Act of 2001, all commercial motor vehicles subject to Section 9400.1 registered to an owner with an address in the county that established a service authority under this section, shall pay an additional service fee of two dollars ($2).

(3) A resolution adopted pursuant to paragraph (1) shall include findings as to the purpose of, and the need for, imposing the additional registration fee.

(b) Notwithstanding Section 13340 of the Government Code, the money paid to the Controller pursuant to subdivision (a) is continuously appropriated, without regard to fiscal years, for disbursement by the Controller to each county that has adopted a resolution pursuant to subdivision (a), based upon the number of vehicles registered, or whose registration is renewed, to an address within that county, or supplemental application for apportioned registration, and for the administrative costs of the Controller incurred under this section.

(c) Money allocated to a county pursuant to subdivision (b) shall be expended exclusively to fund programs that enhance the capacity of local law enforcement to provide automated mobile and fixed location fingerprint identification of individuals who may be involved in driving under the influence of alcohol or drugs in violation of Section 23152 or 23153, or vehicular manslaughter in violation of Section 191.5 of the Penal Code or subdivision (c) of Section 192 of the Penal Code, or any combination of those and other vehicle-related crimes, and other crimes committed while operating a motor vehicle.

(d) The data from a program funded pursuant to subdivision (c) shall be made available by the local law enforcement agency to a local public agency that is required by law to obtain a criminal history background of persons as a condition of employment with that local public agency. A local law enforcement agency that provides the data may charge a fee to cover its actual costs in providing that data.

(e) (1) Money collected pursuant to this section shall not be used to offset a reduction in any other source of funds for the purposes authorized under this section.

(2) Funds collected pursuant to this section, upon recommendation of local or regional Remote Access Network Boards to the board of supervisors, shall be used exclusively for the purchase, by competitive bidding procedures, and the operation of equipment that is compatible with the Department of Justice s Cal-ID master plan, as described in Section 11112.2 of the Penal Code, and the equipment shall interface in a manner that is in compliance with the requirement described in the Criminal Justice Information Services, Electronic Fingerprint Transmission Specification, prepared by the Federal Bureau of Investigation and dated August 24, 1995.

(f) Every county that has authorized the collection of the fee pursuant to subdivision (a) shall issue a fiscal yearend report to the Controller on or before November 1 of each year, summarizing all of the following with respect to those fees:

(1) The total revenues received by the county for the fiscal year.

(2) The total expenditures and encumbered funds by the county for the fiscal year. For purposes of this subdivision, encumbered funds means funding that is scheduled to be spent pursuant to a determined schedule and for an identified purchase consistent with this section.

(3) Any unexpended or unencumbered fee revenues for the county for the fiscal year.

(4) The estimated annual cost of the purchase, operation, and maintenance of automated mobile and fixed location fingerprint equipment, related infrastructure, law enforcement enhancement programs, and personnel created or utilized in accordance with this section for the fiscal year. The listing shall detail the make and model number of the equipment, and include a succinct description of the related infrastructure items, law enforcement enhancement programs, and the classification or title of any personnel.

(5) How the use of the funds benefits the motoring public.

(g) For each county that fails to submit the report required pursuant to subdivision (f) by November 1 of each year, the Controller shall notify the Department of Motor Vehicles to suspend the fee for that county imposed pursuant to subdivision (a) for one year.

(h) If any funds received by a county pursuant to subdivision (a) are not expended or encumbered in accordance with this section by the close of the fiscal year in which the funds were received, the Controller shall notify the Department of Motor Vehicles to suspend the fee for that county imposed pursuant to subdivision (a) for one year. For purposes of this subdivision, encumbered funds means funding that is scheduled to be spent pursuant to a determined schedule and for an identified purchase consistent with this section.

(Amended by Stats. 2012, Ch. 728, Sec. 178. Effective January 1, 2013.)



9252

(a) In addition to the registration fee specified in Section 9250 and any weight fee, there shall be paid a service fee of fifteen dollars ($15) for the registration within this state of every vehicle purchased new outside this state or previously registered outside this state. If the vehicle has been registered and operated in this state during the same registration year in which application for registration is made, a fee of fifteen dollars ($15) shall be paid.

(b) This section does not apply to vehicles registered as fleet vehicles under Article 4 (commencing with Section 8050) of Chapter 4, except upon application for a certificate of ownership.

(Amended by Stats. 2003, Ch. 719, Sec. 13. Effective January 1, 2004.)



9254

A service fee of fifteen dollars ($15) shall be paid to the department for a certificate of ownership issued without registration of the vehicle.

(Amended by Stats. 2003, Ch. 719, Sec. 14. Effective January 1, 2004.)



9255

Upon application for the transfer of the title or any interest of an owner or legal owner in or to a vehicle registered under this code, or for which a certificate of ownership has been issued without registration under Section 4452, other than upon a transfer to a chattel mortgagee and other than upon a transfer to a transferee not required under this code to obtain the issuance to the owner of a new certificate of ownership and registration card, there shall be paid the following fees:

(1) For a transfer by the owner of an automobile or

motorcycle ........................

$15

(2) For a transfer by the owner of a trailer coach

or commercial vehicle ........................

$15

(3) For a transfer by the legal owner ........................

$15

(4) When an application is presented showing a transfer by both

the owner and legal owner of an automobile or

motorcycle ........................

$15

(5) When an application is presented showing a transfer by both

the owner and legal owner of a trailer coach or commercial

vehicle ........................

$15

(Amended by Stats. 2002, Ch. 758, Sec. 7. Effective January 1, 2003.)



9255.1

A service fee of two dollars ($2), in addition to other required fees, shall be paid to the department upon the initial issuance of a registration card identifying a motor vehicle of a type included in subdivision (b) of Section 4453. Subsequent transfers of title are exempted from the two-dollar ($2) service fee.

(Added by Stats. 1980, Ch. 856, Sec. 2. Operative October 1, 1981, by Sec. 3 of Ch. 856.)



9255.2

(a) In addition to any other fees specified in this code and the Revenue and Taxation Code, a fee of not more than fifty dollars ($50), as determined by the Department of the California Highway Patrol to cover the costs of implementing and conducting the inspection program required under Section 5505, shall be paid to the Department of Motor Vehicles at the time inspection is made for initial registration or transfer of ownership of a vehicle included in paragraphs (1) and (2) of subdivision (b) of Section 4453.

(b) The fees collected pursuant to subdivision (a) shall be deposited in the Motor Vehicle Account in the State Transportation Fund. The money deposited in the account shall be available, upon appropriation by the Legislature, for distribution as follows:

(1) Not more than three dollars ($3) of each fee collected under subdivision (a) to the Department of Motor Vehicles.

(2) The remainder to the Department of the California Highway Patrol.

(Amended by Stats. 2002, Ch. 670, Sec. 9. Effective January 1, 2003.)



9255.3

Notwithstanding Section 9255, any vehicle transferred pursuant to Section 14607.6 shall be subject to a title transfer fee equal to the department s actual cost of processing that transfer.

(Added by Stats. 1994, Ch. 1133, Sec. 4. Effective January 1, 1995.)



9255.5

Upon application for transfer of registration pursuant to Section 5911, a fee as specified in Section 9265 shall be paid to the department in addition to the regular transfer fee.

(Added by Stats. 1978, Ch. 497.)



9256

Upon filing with the department an application for transfer of registration to the chattel mortgagee as provided herein there shall be paid to the department a fee of three dollars ($3) for each vehicle registered under this code described in and subject to the chattel mortgage.

(Amended by Stats. 1967, Ch. 1717.)



9257

Every notice of the installation in a vehicle of a motor vehicle engine or motor required to be filed under Section 4161 shall be accompanied by a filing fee of two dollars ($2).

(Enacted by Stats. 1959, Ch. 3.)



9257.5

(a) Except as provided in subdivision (c), a fee of fifty dollars ($50) shall be paid for each temporary permit issued pursuant to Section 4156 when a certificate of compliance is required pursuant to Section 4000.3.

(b) After deducting its administrative costs, the department shall deposit fees collected pursuant to subdivision (a) in the High Polluter Repair or Removal Account in the Vehicle Inspection and Repair Fund.

(c) The department shall not charge a fee pursuant to subdivision (a) if the department is presented at the time the temporary permit is issued with sufficient evidence, as determined by the department, that the owner of the vehicle is an income eligible applicant who had his or her vehicle accepted into the Bureau of Automotive Repair Consumer Assistance Program as established pursuant to Chapter 5 (commencing with Section 44000) of Part 5 of Division 26 of the Health and Safety Code.

(Added by Stats. 2008, Ch. 451, Sec. 2. Effective January 1, 2009.)



9258

A fee of fifteen dollars ($15) shall be paid to the department for each one-trip permit issued pursuant to Section 4003.

(Amended by Stats. 2003, Ch. 719, Sec. 15. Effective January 1, 2004.)



9258.5

A fee of thirty-five dollars ($35) shall be paid to the department for each one-trip permit issued pursuant to Section 4003.5.

(Amended by Stats. 1985, Ch. 625, Sec. 2.)



9259

A fee of two dollars ($2) shall be paid for each sticker or device issued under Article 4 (commencing with Section 8050) of Chapter 4 of Division 3 or for each vehicle in a fleet upon transfer of ownership as provided in Section 8054.

(Amended by Stats. 1992, Ch. 1241, Sec. 12. Effective January 1, 1993.)



9259.3

For each application to include an additional operating area or a registration issued under Article 4 (commencing with Section 8050) of Chapter 4 of Division 3, the department shall require a deposit in an amount determined by the department to be sufficient to ensure compliance with that article.

(Added by Stats. 2001, Ch. 539, Sec. 12. Effective January 1, 2002.)



9259.5

For each application for immediate telephone service for a registration issued under Article 4 (commencing with Section 8050) of Chapter 4 of Division 3, the department shall impose a fee in an amount determined by the department to be sufficient to cover its administrative costs under this section.

(Added by Stats. 2001, Ch. 539, Sec. 13. Effective January 1, 2002.)



9260

(a) The fee for a temporary registration issued under Section 4004 is one-quarter of the annual fees in Division 3 (commencing with Section 4000) of this code and Part 5 (commencing with Section 10701) of Division 2 of the Revenue and Taxation Code, for the period that the vehicle is to be operated in this state.

(b) The fee for a trip permit issued under Section 4004 is forty-five dollars ($45) for each commercial motor vehicle.

(Amended by Stats. 2000, Ch. 861, Sec. 47. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)



9261

(a) A service fee of fifteen dollars ($15) shall be paid for an identification plate issued pursuant to Section 5014. Publicly owned special construction equipment, cemetery equipment, special mobile equipment, logging vehicles, and implements of husbandry are exempt from the service charge.

(b) A service fee of fifteen dollars ($15) shall be paid for an identification plate issued pursuant to Section 5016.5.

(c) Upon application for the transfer of interest of an owner in a piece of equipment, vehicle, or implement of husbandry identified pursuant to Section 5014, the transferee shall pay a fee of fifteen dollars ($15).

(d) A fee of fifteen dollars ($15) shall be paid upon the renewal of an identification plate issued pursuant to Section 5014 or 5016.5.

(Amended by Stats. 2003, Ch. 719, Sec. 16. Effective January 1, 2004.)



9261.1

(a) Beginning July 1, 2008, the fee described in Section 9261, as adjusted pursuant to Section 1678, shall be increased by five dollars ($5).

(b) Two dollars and fifty cents ($2.50) of the increase shall be deposited into the Alternative and Renewable Fuel and Vehicle Technology Fund created by Section 44273 of the Health and Safety Code, and two dollars and fifty cents ($2.50) shall be deposited into the Air Quality Improvement Fund created by Section 44274.5 of the Health and Safety Code.

(c) This section shall remain in effect only until January 1, 2024, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2024, deletes or extends that date.

(Amended by Stats. 2013, Ch. 401, Sec. 38. Effective September 28, 2013. Repealed as of January 1, 2024, by its own provisions.)



9262

(a) The fee for a license issued to dealers and lessor-retailers is as follows:

(1) For the original license, or an ownership change which requires a new application, except as provided by Section 42231, a nonrefundable fee of one hundred seventy-five dollars ($175).

(2) For the annual renewal of a license, a fee of one hundred twenty-five dollars ($125).

(3) If an alteration of an existing license is caused by a firm name change, address change, change in the corporate officer structure, or the addition of a branch location, a fee of seventy dollars ($70).

(b) The fee for a license issued to dismantlers, manufacturers, manufacturer branches, remanufacturers, remanufacturer branches, transporters, distributors, and distributor branches is as follows:

(1) For the original license, or an ownership change which requires a new application, except as provided by Section 42231, a nonrefundable fee of one hundred dollars ($100).

(2) For the annual renewal of a license, a fee of eighty-five dollars ($85).

(3) If an alteration of an existing license is caused by a firm name change, address change, or the addition of a branch location, a fee of fifty dollars ($50).

(4) If an alteration of an existing license is caused by a change in the corporate officer structure, a fee of seventy dollars ($70).

(c) The fee for a license issued to representatives is as follows:

(1) For the original license, or an ownership change which requires a new application, except as provided by Section 42231, a nonrefundable fee of fifty dollars ($50).

(2) For the annual renewal of a license, a fee of eighty-five dollars ($85).

(d) The fee for an autobroker s endorsement to a dealer s license is as follows:

(1) For the original endorsement, a nonrefundable fee of one hundred dollars ($100).

(2) For the annual renewal of the endorsement, a fee of seventy-five dollars ($75).

(e) When the holder of a license for which a fee is provided in this section applies for special plates as provided in subdivision (b) of Section 11505 or subdivision (b) of Section 11714, the fee for the plates and the annual renewal of the plates is the prevailing vehicle registration fee as set forth in Section 9250 for the period for which the special plates are issued or renewed.

(Amended by Stats. 2009, Ch. 556, Sec. 3. Effective January 1, 2010.)



9262.5

It is the intent of the Legislature, in amending Section 9262 in 2009 to increase the fee for the annual renewal of the license of a dealer and of a lessor-retailer to one hundred twenty-five dollars ($125), that forty dollars ($40) of that fee shall, when appropriated, be utilized by the department for the investigation of those dealers and lessor-retailers who demonstrate the greatest potential for causing losses to consumers as shown by repeated consumer complaints, habitual violations of the requirements of their licenses, the issuance of a probationary license by the department, or a violation of other standards and criteria established by the department for these purposes.

(Amended by Stats. 2009, Ch. 556, Sec. 4. Effective January 1, 2010.)



9263

Any automobile dismantler who fails to comply with Section 11520, or any other person who fails to comply with Section 5500 or 11520, shall pay an investigation service fee of fifteen dollars ($15).

(Amended by Stats. 1985, Ch. 1022, Sec. 6.)



9265

Upon application for duplicates or substitutes as permitted under this code, the following fees shall be paid:

(a)For a duplicate certificate of ownership or registration card

or equipment identification card ........................

$15

(b)For any duplicate license plates, except environmental

license plates, or substitute plates, or equipment

identification plate for the same vehicle ........................

$15

(Amended by Stats. 2003, Ch. 719, Sec. 17. Effective January 1, 2004.)



9266

The fee for a temporary permit issued under Section 5010 is one-tenth of the annual fees in Division 3 (commencing with Section 4000) of this code and Part 5 (commencing with Section 10701) of Division 2 of the Revenue and Taxation Code, for each calendar month that the vehicle is to be operated in this state. There shall be no proration of fees for any fraction of a calendar month.

(Added by Stats. 1968, Ch. 871.)



9266.5

The fee for a temporary permit issued under subdivision (b) of Section 9102.5 is one-tenth of the annual fees in Division 3 (commencing with Section 4000) of this code and Part 5 (commencing with Section 10701) of Division 2 of the Revenue and Taxation Code, for each calendar month that the vehicle is to be operated in this state. There shall be no proration of fees for any fraction of a calendar month.

(Amended by Stats. 1980, Ch. 147, Sec. 3.)



9268

In addition to any other registration fee and notwithstanding Section 9559, an additional fee of one dollar ($1) shall be collected upon the original registration of a motorcycle pursuant to Section 4150.2.

(Added by Stats. 1970, Ch. 887.)



9269

A licensed automobile dismantler who acquires, for the purpose of dismantling, a vehicle of a type subject to registration under this code, and who complies with Section 11520, is not required to pay fees or penalties that would otherwise be required if that vehicle were to be currently registered.

(Amended by Stats. 1990, Ch. 1352, Sec. 7. Effective September 27, 1990. Applicable from July 1, 1990, pursuant to Sec. 21 of Ch. 1352.)



9270

(a) The department may charge a service fee of not more than fifteen dollars ($15), in addition to other fees payable under this code, for the expedited completion of any of the following services within 72 hours after receipt of a complete and proper application for the service:

(1) Initial registration of a vehicle.

(2) Transfer of registration of a vehicle.

(3) Issuance of a duplicate certificate of ownership.

(b) The services in subdivision (a) shall be available only at the department s headquarters office in Sacramento.

(Amended by Stats. 2004, Ch. 430, Sec. 2. Effective January 1, 2005.)



9271

In addition to any other fees specified in this code, a fee sufficient to cover the department s costs for the inspections performed pursuant to Section 5505 shall be charged to register a vehicle which has been declared a total loss salvage vehicle pursuant to Section 11515 or which has been reported to have been dismantled pursuant to Section 5500 or 11520.

(Amended by Stats. 1989, Ch. 1360, Sec. 155.)






ARTICLE 3. Weight Fees

9400

Except as provided in Section 9400.1, and in addition to any other registration fee, there shall be paid the fees set forth in this section for the registration of any commercial motor vehicle that operates with unladen weight. Weight fees for pickup trucks are calculated under this section. Whenever a camper is temporarily attached to a motor vehicle designed to transport property, the motor vehicle shall be subject to the fees imposed by this section. The camper shall be deemed to be a load, and fees imposed by this section upon the motor vehicle shall be based upon the unladen weight of the motor vehicle, exclusive of the camper.

(a) For any electric vehicle designed, used, or maintained as described in this section, fees shall be paid according to the following schedule:

Unladen Weight

Fee

Less than 6,000 lbs. ........................

$ 87

6,000 lbs. or more but less than 10,000 lbs. ........................

266

10,000 lbs. or more ........................

358

(b) For any motor vehicle having not more than two axles and designed, used, or maintained as described in this section, other than an electric vehicle, fees shall be paid according to the following schedule:

Unladen Weight

Fee

Less than 3,000 lbs. ........................

$ 8

3,000 lbs. to and including 4,000 lbs. ........................

24

4,001 lbs. to and including 5,000 lbs. ........................

80

5,001 lbs. to and including 6,000 lbs. ........................

154

6,001 lbs. to and including 7,000 lbs. ........................

204

7,001 lbs. to and including 8,000 lbs. ........................

257

8,001 lbs. to and including 9,000 lbs. ........................

308

9,001 lbs. to and including 10,000 lbs. ........................

360

(c) For any motor vehicle having three or more axles designed, used, or maintained as described in this section, other than an electric vehicle, fees shall be paid according to the following schedule:

Unladen Weight

Fee

2,000 lbs. to and including 3,000 lbs. ........................

$ 43

3,001 lbs. to and including 4,000 lbs. ........................

77

4,001 lbs. to and including 5,000 lbs. ........................

154

5,001 lbs. to and including 6,000 lbs. ........................

231

6,001 lbs. to and including 7,000 lbs. ........................

308

7,001 lbs. to and including 8,000 lbs. ........................

385

8,001 lbs. to and including 9,000 lbs. ........................

462

9,001 lbs. to and including 10,000 lbs. ........................

539

(d) This section is not applicable to any vehicle that is operated or moved over the highway exclusively for the purpose of historical exhibition or other similar noncommercial purpose.

(e) The fee changes effected by this section apply to (1) initial or original registration on or after January 1, 1995, and prior to December 31, 2001, of any commercial vehicle never before registered in this state and (2) to renewal of registration of any commercial vehicle whose registration expires on or after January 1, 1995, and prior to December 31, 2001.

(f) Commercial vehicles, other than those specified in Section 9400.1, with an initial registration or renewal of registration that is due on or after December 31, 2001, are subject to the payment of fees specified in this section.

(Amended (as amended by Stats. 2000, Ch. 973, Sec. 3.5) by Stats. 2001, Ch. 826, Sec. 25. Effective January 1, 2002.)



9400.1

(a) (1) In addition to any other required fee, there shall be paid the fees set forth in this section for the registration of commercial motor vehicles operated either singly or in combination with a declared gross vehicle weight of 10,001 pounds or more. Pickup truck and electric vehicle weight fees are not calculated under this section.

(2) The weight of a vehicle issued an identification plate pursuant to an application under Section 5014, and the weight of an implement of husbandry as defined in Section 36000, shall not be considered when calculating, pursuant to this section, the declared gross vehicle weight of a towing commercial motor vehicle that is owned and operated exclusively by a farmer or an employee of a farmer in the conduct of agricultural operations.

(3) Tow trucks that are utilized to render assistance to the motoring public or to tow or carry impounded vehicles shall pay fees in accordance with this section, except that the fee calculation shall be based only on the gross vehicle weight rating of the towing or carrying vehicle. Upon each initial or transfer application for registration of a tow truck described in this paragraph, the registered owner or lessee or that owner s or lessee s designee, shall certify to the department the gross vehicle weight rating of the tow truck:

Gross Vehicle Weight Range

Fee

10,001 15,000 ........................

$ 257

15,001 20,000 ........................

353

20,001 26,000 ........................

435

26,001 30,000 ........................

552

30,001 35,000 ........................

648

35,001 40,000 ........................

761

40,001 45,000 ........................

837

45,001 50,000 ........................

948

50,001 54,999 ........................

1,039

55,000 60,000 ........................

1,173

60,001 65,000 ........................

1,282

65,001 70,000 ........................

1,398

70,001 75,000 ........................

1,650

75,001 80,000 ........................

1,700

(b) The fees specified in subdivision (a) apply to both of the following:

(1) An initial or original registration occurring on or after December 31, 2001, to December 30, 2003, inclusive, of a commercial motor vehicle operated either singly or in combination with a declared gross vehicle weight of 10,001 pounds or more.

(2) The renewal of registration of a commercial motor vehicle operated either singly or in combination, with a declared gross vehicle weight of 10,001 pounds or more for which registration expires on or after December 31, 2001, to December 30, 2003, inclusive.

(c) (1) For both an initial or original registration occurring on or after December 31, 2003, of a commercial motor vehicle operated either singly or in combination with a declared gross vehicle weight of 10,001 pounds or more, and the renewal of registration of a commercial motor vehicle operated either singly or in combination, with a declared gross vehicle weight of 10,001 pounds or more for which registration expires on or after December 31, 2003, there shall be paid fees as follows:

Gross Vehicle Weight Range

Weight Code

Fee

10,001 15,000

A

$ 332

15,001 20,000

B

447

20,001 26,000

C

546

26,001 30,000

D

586

30,001 35,000

E

801

35,001 40,000

F

937

40,001 45,000

G

1,028

45,001 50,000

H

1,161

50,001 54,999

I

1,270

55,000 60,000

J

1,431

60,001 65,000

K

1,562

65,001 70,000

L

1,701

70,001 75,000

M

2,004

75,001 80,000

N

2,064

(2) For the purpose of obtaining revenue neutrality as described in Sections 1 and 59 of Senate Bill 2084 of the 1999 2000 Regular Session (Chapter 861 of the Statutes of 2000), the Director of Finance shall review the final 2003 04 Statement of Transactions of the State Highway Account. If that review indicates that the actual truck weight fee revenues deposited in the State Highway Account do not total at least seven hundred eighty-nine million dollars ($789,000,000), the Director of Finance shall instruct the department to adjust the schedule set forth in paragraph (1), but not to exceed the following fee amounts:

Gross Vehicle Weight Range

Weight Code

Fee

10,001 15,000

A

$ 354

15,001 20,000

B

482

20,001 26,000

C

591

26,001 30,000

D

746

30,001 35,000

E

874

35,001 40,000

F

1,024

40,001 45,000

G

1,125

45,001 50,000

H

1,272

50,001 54,999

I

1,393

55,000 60,000

J

1,571

60,001 65,000

K

1,716

65,001 70,000

L

1,870

70,001 75,000

M

2,204

75,001 80,000

N

2,271

(d) (1) In addition to the fees set forth in subdivision (a), a Cargo Theft Interdiction Program fee of three dollars ($3) shall be paid at the time of initial or original registration or renewal of registration of each motor vehicle subject to weight fees under this section.

(2) This subdivision does not apply to vehicles used or maintained for the transportation of persons for hire, compensation or profit, and tow trucks.

(3) For vehicles registered under Article 4 (commencing with Section 8050) of Chapter 4, the fee imposed under this subdivision shall be apportioned as required for registration fees under that article.

(4) Funds collected pursuant to the Cargo Theft Interdiction Program shall not be proportionately reduced for each month and shall be transferred to the Motor Carriers Safety Improvement Fund.

(e) Notwithstanding Section 42270 or any other provision of law, of the moneys collected by the department under this section, one hundred twenty-two dollars ($122) for each initial, original, and renewal registration shall be reported monthly to the Controller, and at the same time, deposited in the State Treasury to the credit of the Motor Vehicle Account in the State Transportation Fund. All other moneys collected by the department under this section shall be deposited to the credit of the State Highway Account in the State Transportation Fund, or directly to the credit of the Transportation Debt Service Fund as provided in paragraph (2) of subdivision (c) of Section 9400.4, as applicable. One hundred twenty-two dollars ($122) of the fee imposed under this section shall not be proportionately reduced for each month. For vehicles registered under Article 4 (commencing with Section 8050) of Chapter 4, the fee shall be apportioned as required for registration under that article.

(f) (1) The department, in consultation with the Department of the California Highway Patrol, shall design and make available a set of distinctive weight decals that reflect the declared gross combined weight or gross operating weight reported to the department at the time of initial registration, registration renewal, or when a weight change is reported to the department pursuant to Section 9406.1. A new decal shall be issued on each renewal or when the weight is changed pursuant to Section 9406.1. The decal for a tow truck that is subject to this section shall reflect the gross vehicle weight rating or weight code.

(2) The department may charge a fee, not to exceed ten dollars ($10), for the department s actual cost of producing and issuing each set of decals issued under paragraph (1).

(3) The weight decal shall be in sharp contrast to the background and shall be of a size, shape, and color that is readily legible during daylight hours from a distance of 50 feet.

(4) Each vehicle subject to this section shall display the weight decal on both the right and left sides of the vehicle.

(5) A person may not display upon a vehicle a decal issued pursuant to this subdivision that does not reflect the declared weight reported to the department.

(6) Notwithstanding subdivision (e) or any other provision of law, the moneys collected by the department under this subdivision shall be deposited in the State Treasury to the credit of the Motor Vehicle Account in the State Transportation Fund.

(7) This subdivision shall apply to vehicles subject to this section at the time of an initial registration, registration renewal, or reported weight change that occurs on or after July 1, 2004.

(8) The following shall apply to vehicles registered under the permanent fleet registration program pursuant to Article 9.5 (commencing with Section 5301) of Chapter 1:

(A) The department, in consultation with the Department of the California Highway Patrol, shall distinguish the weight decals issued to permanent fleet registration vehicles from those issued to other vehicles.

(B) The department shall issue the distinguishable weight decals only to the following:

(i) A permanent fleet registration vehicle that is registered with the department on January 1, 2005.

(ii) On and after January 1, 2005, a vehicle for which the department has an application for initial registration as a permanent fleet registration vehicle.

(iii) On and after January 1, 2005, a permanent fleet registration vehicle that has a weight change pursuant to Section 9406.1.

(C) The weight decal issued under this paragraph shall comply with the applicable provisions of paragraphs (1) to (6), inclusive.

(Amended by Stats. 2013, Ch. 35, Sec. 13. Effective June 27, 2013.)



9400.3

(a) In order to ensure that Chapter 973 of the Statutes of 2000 is implemented as originally intended by the Legislature, the department may not assess the Cargo Theft Interdiction Program fee upon any commercial motor vehicle that has a declared gross vehicle weight of less than 10,001 pounds.

(b) The department shall issue refunds of, or credits for, any Cargo Theft Interdiction Program fee that is assessed upon a vehicle that does not meet the minimum weights described in Section 9400.1 or is a pickup truck or an electric vehicle.

(Amended by Stats. 2004, Ch. 183, Sec. 349. Effective January 1, 2005.)



9400.4

Weight fee revenue deposited into the State Highway Account pursuant to subdivision (e) of Section 9400.1 and subdivision (a) of Section 42205 net of amounts appropriated for other purposes pursuant to subdivision (b) of Section 42205, and weight fee revenues deposited directly into the Transportation Debt Service Fund pursuant to subdivision (e) of Section 9400.1 and subdivision (a) of Section 42205, as applicable, shall be used as follows:

(a) For the 2010 11 fiscal year, seven hundred fifty-six million three hundred ninety-six thousand dollars ($756,396,000) is hereby appropriated from weight fee revenues in the State Highway Account for transfer to the General Fund as transportation bond debt service reimbursement and loans as follows:

(1) The Controller shall transfer all weight fee revenues deposited into the State Highway Account in any month to the Transportation Debt Service Fund for transfer to the General Fund as reimbursement for debt service costs until all of the debt service paid on transportation bonds for projects that the Director of Finance indicates qualify for reimbursement as provided for in Section 16965 of the Government Code have been reimbursed.

(2) After the Director of Finance has notified the Controller that all debt service costs for the 2010 11 fiscal year have been reimbursed, the Controller shall transfer any remaining monthly weight fee revenues in the State Highway Account to the General Fund as a loan until the full amount appropriated in this subdivision has been transferred to the General Fund. The Director of Finance may repay any remaining portion of the outstanding balance of this loan in any year in which the Director of Finance determines the funds are needed to reimburse the General Fund for current year transportation bond debt service or to redeem or retire those bonds, pursuant to Section 16774 of the Government Code, maturing in a subsequent fiscal year, provided that the loans shall be repaid no later than June 30, 2021. All funds loaned pursuant to this section, upon repayment to the State Highway Account, shall be immediately transferred by the Controller to the Transportation Debt Service Fund for use pursuant to Section 16965 of the Government Code.

(3) By June 15, 2011, the Director of Finance in consultation with the Treasurer shall notify the Controller regarding the final amount of debt service paid from the General Fund during the 2010 11 fiscal year pursuant to Section 16965 of the Government Code and shall direct the Controller to reverse and adjust any transfers made as debt service reimbursements or loans so that a maximum amount of transfers are made for debt service reimbursements and with any loan amounts limited to the difference between this amount and the total amount appropriated in this subdivision. The total amount of weight fee revenues transferred from the State Highway Account for the 2010 11 fiscal year shall not be greater than the total amount of weight fee revenues deposited into the State Highway Account for that year.

(4) With respect to transfers or portions of transfers that cannot be made in any given month if weight fee revenues are insufficient, the first weight fee revenues available in the following month or months shall be used to complete the transfers for the previous month or months prior to making additional transfers for later months.

(b) For the 2011 12 fiscal year, all revenue generated from weight fees in the State Highway Account, as determined by Sections 9400.1 and 42205, excluding an amount equal to the loan of forty-three million seven hundred thousand dollars ($43,700,000) authorized pursuant to Item 2660-013-0042 of Section 2.00 of the Budget Act of 2011, is hereby appropriated for transfer to the General Fund as debt service reimbursement and loans as follows:

(1) The Controller shall transfer all weight fee revenues deposited into the State Highway Account in any month to the Transportation Debt Service Fund for transfer to the General Fund as reimbursement for debt service costs until all of the debt service paid on transportation bonds for projects that the Director of Finance indicates qualify for reimbursement as provided for in Section 16965 of the Government Code have been reimbursed.

(2) After the Director of Finance has notified the Controller that all debt service costs for the 2011 12 fiscal year have been reimbursed, the Controller shall transfer any remaining weight fee revenues for that fiscal year in the State Highway Account to the General Fund as a loan until all weight fee revenues for that fiscal year appropriated in this subdivision have been transferred to the General Fund, excluding forty-two million dollars ($42,000,000), which shall be transferred to the General Fund as a loan on July 1, 2012. The Director of Finance may repay any portion of the balance of this loan in any year in which the Director of Finance determines the funds are needed to reimburse the General Fund for current year transportation bond debt service or to redeem or retire those bonds, pursuant to Section 16774 of the Government Code, maturing in a subsequent year, provided that the loans shall be repaid no later than June 30, 2021. All funds loaned pursuant to this section, upon repayment to the State Highway Account, shall be immediately transferred by the Controller to the Transportation Debt Service Fund for use pursuant to Section 16965 of the Government Code.

(3) By June 15, 2012, the Director of Finance in consultation with the Treasurer shall notify the Controller regarding the final amount of debt service paid from the General Fund during the 2011 12 fiscal year pursuant to Section 16965 of the Government Code and shall direct the Controller to reverse and adjust any transfers made as debt service reimbursements or loans so that a maximum amount of transfers are made for debt service reimbursements and with any loan amounts limited to the difference between this amount and the total amount appropriated in this subdivision. The total amount of weight fee revenues transferred from the State Highway Account for the 2011 12 fiscal year shall not be greater than the total amount of weight fee revenues deposited into the State Highway Account in that year.

(4) With respect to transfers or portions of transfers that cannot be made in any given month if weight fee revenues are insufficient, the first weight fee revenues available in the following month or months shall be used to complete the transfers for the previous month or months prior to making additional transfers for later months.

(c) (1) (A) Until the month of first issuance of designated bonds as defined in subdivision (c) of Section 16773 of the Government Code, and at any time thereafter that a Treasurer s certification pursuant to subparagraph (B) of paragraph (3) of subdivision (a) of Section 16965 of the Government Code applies, all weight fee revenues subject to this section in any month shall be transferred from the State Highway Account to the Transportation Debt Service Fund.

(B) Except as provided in paragraph (3), or when subparagraph (A) applies pursuant to a Treasurer s certification, upon the first issuance of designated bonds, as defined in subdivision (c) of Section 16773 of the Government Code, starting in the month following that first issuance, all weight fee revenues received by the Controller from the first day through the 14th day of every month shall be transferred from the State Highway Account to the Transportation Debt Service Fund.

(C) All funds transferred pursuant to subparagraphs (A) and (B) are hereby appropriated for transfer to the General Fund by the Controller as reimbursement for debt service costs paid with respect to eligible bonds described in subparagraph (A) of paragraph (2) of subdivision (a) of Section 16965 of the Government Code, until all debt service that the Director of Finance indicates qualifies for reimbursement as provided for in subdivision (d), (e), or (f) of Section 16965 of the Government Code has been reimbursed, or to redeem or retire bonds, pursuant to Section 16774 of the Government Code, as referenced in subdivision (d), (e), or (f) of Section 16965 of the Government Code, that are maturing in a subsequent year. After the Director of Finance has notified the Controller that all debt service costs for the fiscal year have been reimbursed, the Controller shall transfer any remaining revenue generated from weight fees subject to this section for that fiscal year in the State Highway Account to the General Fund as a loan. The Director of Finance may repay any portion of the balance of this loan in any year in which the Director of Finance determines that the funds are needed to reimburse the General Fund for current year transportation bond debt service or to redeem or retire those bonds pursuant to Section 16774 of the Government Code, maturing in a future fiscal year, provided that the loans shall be repaid no later than June 30, 2021. All funds loaned pursuant to this section, upon repayment to the State Highway Account, shall be immediately transferred by the Controller to the Transportation Debt Service Fund for use pursuant to Section 16965 of the Government Code. By June 15 of each year, the Director of Finance, in consultation with the Treasurer, shall notify the Controller regarding the final amount of debt service paid from the General Fund during that fiscal year pursuant to subdivision (d), (e), or (f) of Section 16965 of the Government Code and shall direct the Controller to reverse or adjust any transfers made as debt service reimbursements or loans so that a maximum amount of transfers are made for debt service reimbursements and with any loan amounts limited to the difference between this amount and the total amount of revenue for that fiscal year generated from weight fees, as determined by Sections 9400.1 and 42205. The total amount of weight fee revenues transferred from the State Highway Account in any fiscal year shall not be greater than the total amount of weight fee revenues deposited into the State Highway Account in that year.

(2) Starting in the month following the first issuance of any designated bonds, unless a Treasurer s certification pursuant to subparagraph (B) of paragraph (3) of subdivision (a) of Section 16965 of the Government Code applies, all weight fee revenues subject to this section that are received by the Controller from the 15th day of every month, or the first business day thereafter if not a business day, through the last day of the month shall be deposited directly in the Transportation Debt Service Fund and are hereby appropriated for transfer as follows:

(A) First, to the Transportation Bond Direct Payment Account as set forth in subdivision (b) of Section 16965 of the Government Code, to provide for payment of debt service with respect to designated bonds.

(B) Thereafter, as provided in subparagraph (C) of paragraph (1).

(3) Notwithstanding paragraphs (1) and (2), if by the last day of a month the transfer for that month relating to designated bonds required by the Treasurer s certificate described in subdivision (b) of Section 16965 of the Government Code has not been made due to insufficient weight fee revenue, weight fee revenue shall continue to be transferred pursuant to paragraph (2) beginning with the first day of the subsequent month and continuing every day until such time as sufficient revenue for full compliance with the certificate has been transferred.

(4) Except as otherwise provided in paragraph (1), (2), or (3), with respect to any transfers or portions of transfers that cannot be made in any given month if weight fee revenues are insufficient, the first weight fee revenues available in the following month or months shall be used to complete the transfers for the previous month or months prior to making additional transfers for later months.

(Amended by Stats. 2013, Ch. 35, Sec. 14. Effective June 27, 2013.)



9400.7

(a) Notwithstanding any other provision of law, except for restrictions in existence on June 1, 1989, and except as provided in subdivision (d), so long as any increases in the weight fees required by Section 9400, as enacted by Assembly Bill 471 of the 1989 90 Regular Session, remain in effect, no local agency located within an urbanized area within a county which is required to prepare a congestion management plan pursuant to Section 65089 of the Government Code may restrict the hours of operation on any street or highway which is otherwise open to truck use unless the local agency determines that the restriction is consistent with the adopted congestion management plan and is coordinated with adjacent local agencies so as to not unreasonably interfere with truck operations.

(b) If an inconsistency in access occurs between cities and counties, the inconsistent access provisions of the congestion management plan may be appealed to the California Transportation Commission. The commission shall review the inconsistent access plan and make a finding within 90 days of the appeal being filed. If the commission fails to make a finding within 90 days, the Director of Transportation shall review the issue and make a finding within 30 days.

(c) The access provisions of the congestion management plan shall not go into effect while an appeal is being made. If the commission makes a finding of inconsistency, the access provisions of the congestion management plan shall not become operative.

(d) (1) This section does not apply to Los Angeles County if the City of Los Angeles establishes restrictions on the hours of operation on any street or highway which is otherwise open to truck use.

(2) If the City of Los Angeles establishes restrictions under paragraph (1) and any other city in the County of Los Angeles establishes restrictions on the hours of operation on any street or highway which is otherwise open to truck use, the restrictions in that other city shall conform to the restrictions imposed by the City of Los Angeles, except that the other city may appeal noncomforming restrictions to the commission pursuant to subdivision (b) for a determination as to whether a variance from this paragraph should be granted.

(3) The Legislature finds and declares that, because of unique and special traffic congestion problems in the County of Los Angeles and in the City of Los Angeles, the general provisions of this section cannot be made applicable to that county.

(Added by Stats. 1989, Ch. 1337, Sec. 1.)



9400.8

Notwithstanding any other provision of law, if the voters approve Senate Constitutional Amendment 1 of the 1989 90 Regular Session, no local agency may impose a tax, permit fee, or other charge for the privilege of using its streets or highways, other than a permit fee for extra legal loads, after December 31, 1990, unless the local agency had imposed the fee prior to June 1, 1989.

(Added by Stats. 1989, Ch. 1337, Sec. 2.)



9401

(a) Motor vehicles manufactured in or prior to 1936, are exempted from the payment of the weight fees provided for in Section 9400.

(b) Notwithstanding subdivision (a), any person who owns and operates a commercial vehicle manufactured in or prior to 1936 which is registered to such person, may pay the appropriate weight fees, and the department shall issue license plates of the same type as are issued to vehicles which are required to pay weight fees for such vehicles.

(Added by Stats. 1980, Ch. 622, Sec. 3.)



9404

(a) Station wagons, except those used in the transportation of passengers for hire, are exempted from the payment of weight fees provided for in Section 9400.

Any provision of this code notwithstanding, any person (1) who is bona fide engaged in a business and who owns and operates a station wagon which is registered in the name of such business, or (2) who is bona fide engaged in a business as an employee and who is required by such employment to own and operate a station wagon, which is registered to such person, may pay the appropriate weight fees, and the department shall issue license plates of the same type as are issued to vehicles which are required to pay weight fees.

(b) For purposes of this section, engaged in a business means engaged in a bona fide trade, business,, commerce, or in a profession in which the measurement of land, construction quantities, or the dimension of structures, is a function authorized to be performed by the license issued for such profession, but does not include being engaged in any other type of profession.

(Amended by Stats. 1975, Ch. 531.)



9405

Agricultural water-well boring rigs are exempt from the fees provided in Section 9400.

(Enacted by Stats. 1959, Ch. 3.)



9406

Alterations or additions to registered vehicles for which fees have been paid under Section 9400 or 9400.1 placing the vehicles in weight fee classifications under Section 9400 or 9400.1 greater than the weight fees previously paid shall be reported to the department and at the same time the difference between the weight fee previously paid, reduced as provided in Section 9407, and the greater weight fee, reduced as provided in Section 9407, shall be paid to the department upon the operation of the vehicles in the greater weight fee classification under Section 9400 or 9400.1.

(Amended by Stats. 2000, Ch. 861, Sec. 51. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)



9406.1

Prior to operation of a vehicle at a declared gross vehicle weight greater than reported to, and registered by, the department, the owner shall make application to the department and pay all appropriate fees.

(Added by Stats. 2000, Ch. 861, Sec. 52. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)



9407

The fee required under Section 9400 and 9400.1 shall be reduced proportionately for each month which has elapsed since the expiration of the last issued registration certificate if either of the following applies:

(a) Application for registration is made after the first month of any registration year and a certification was filed pursuant to subdivision (a) of Section 4604.

(b) Application for registration of a vehicle registered on a partial year basis is made after the first month following expiration and a certification was filed pursuant to subdivision (b) of Section 9706.

(Amended by Stats. 2001, Ch. 826, Sec. 28. Effective January 1, 2002.)



9408

(a) Whenever any registered commercial vehicle, including, but not limited to, any commercial vehicle operating in California with apportioned registration, for which fees have been paid under Section 9400 or 9400.1 is withdrawn from service in this state before the expiration of the registration, the owner may surrender the registration card and license plates previously issued for the vehicle to the department and, within 90 days of the time of withdrawal, make application for the registration of another commercial vehicle which is subject to the fees specified in Section 9400 or 9400.1. If the vehicle that is withdrawn from service is operating in this state under Article 4 (commencing with Section 8050 of Chapter 4, credit for any unused fees paid under Section 9400 or 9400.1 may be applied only to a commercial vehicle concurrently added to the same apportioned fleet.

(b) Under the circumstances described in subdivision (a), and upon a proper showing of the facts, the department upon determining the fees payable under this division shall allow as credit thereon the unexpired portion, as of the month of the application, of the fee paid under Section 9400 or 9400.1 for the previous registration, but, in addition to fees otherwise payable under this division less any credit, shall charge and collect an additional fee of two dollars ($2) for issuance of the new registration.

(Amended by Stats. 2001, Ch. 826, Sec. 29. Effective January 1, 2002.)



9409

Any forklift truck which is designed primarily for loading and unloading and for stacking materials and is operated or drawn along a highway unladen is exempt from the provisions of Section 9400.

(Added by Stats. 1963, Ch. 1395.)



9410

(a) One commercial vehicle weighing less than 8,001 pounds unladen, which displays the distinguishing license plate designated in, and is registered to a person who qualifies for the exemption provided by, Section 22511.5, is exempt from the weight fees provided for in Section 9400.

(b) A commercial vehicle displaying a distinguishing placard pursuant to Section 22511.5 is not exempt from weight fees.

(Amended by Stats. 2004, Ch. 404, Sec. 10. Effective January 1, 2005.)






ARTICLE 4. Payment of Fees

9550

All fees required to be paid by a vehicle dealer, manufacturer, manufacturer branch, remanufacturer, remanufacturer branch, distributor, distributor branch, representative, or transporter, in accordance with this code, for any license or special plates shall be paid at the time application is made to the department.

(Amended by Stats. 1983, Ch. 1286, Sec. 23.)



9551

All fees required to be paid by an automobile dismantler, in accordance with this code, for any license, or special plates, shall be paid at the time application is made to the department.

(Amended by Stats. 1971, Ch. 1214.)



9551.2

(a) When an application is made for a renewal or initial registration of a vehicle, the department shall apply the amount of any operative offset established by subdivision (a) of Section 10754 of the Revenue and Taxation Code. The department shall alter its billing notice for vehicle license fees to indicate the amount of the vehicle license fee for each vehicle as calculated under Section 10752 or 10752.1 of the Revenue and Taxation Code, or under Section 18115 of the Health and Safety Code, and the amount of the applicable offset as required by subdivision (a) of Section 10754 of the Revenue and Taxation Code. The amount of the offset shall be identified on the billing notice as the VLF Offset. The Department of Motor Vehicles shall, as required by Section 11000 of the Revenue and Taxation Code, provide information to the Controller with respect to the amount of offsets subject to this subdivision.

(b) This section shall become operative on July 1, 1999, or on that earlier date that is determined by both the director of the department, and the Director of the Department of Housing and Community Development, to be feasible for the implementation of this section.

(Added by Stats. 1998, Ch. 322, Sec. 104. Effective August 20, 1998. Section operative July 1, 1999, or sooner, by its own provisions.)



9552

(a) Whenever any vehicle is operated upon any highway of this state without the fees first having been paid as required by this code, and those fees have not been paid within 20 days of its first operation, those fees are delinquent, except as provided in subdivision (b).

(b) Fees are delinquent whenever application for renewal of registration, or any application for renewal of special license plates, is made after midnight of the expiration date of the registration or special plates, or 60 days after the date the registered owner is notified by the department pursuant to Section 1661, whichever is later.

(c) Whenever any person has received as transferee a properly endorsed certificate of ownership and the transfer fee has not been paid as required by this code within 10 days, the fee is delinquent.

(d) Whenever any person becomes an automobile dismantler, dealer, manufacturer, manufacturer branch, distributor, distributor branch, or transporter without first having paid the license and special plate fees as required by this code, the fees are delinquent.

(Amended by Stats. 2002, Ch. 805, Sec. 13. Effective September 23, 2002.)



9553

(a) A penalty shall be added upon any delinquent application as provided in Section 9552, except as provided in Section 4604 or 9706, or in subdivision (b).

(b) When renewal fee penalties have not accrued with respect to a vehicle and the vehicle is transferred, the transferee has 20 days from the date of the transfer to pay the registration fees which become due without payment of penalties or to file a certification pursuant to subdivision (a) of Section 4604 if the vehicle will not be operated, moved, or left standing upon any highway during the subsequent registration year, except as provided in subdivision (c).

(c) (1) A dealer or lessor-retailer submitting an application for registration or transfer of a used vehicle shall have 30 days from the date of sale to submit the fees, without the penalty that otherwise would be required under subdivision (a).

(2) This subdivision does not apply to penalties due or accrued prior to the date of sale by the dealer or lessor-retailer.

(d) A penalty shall be added if the fees specified in Section 9255 are not paid within 20 days after they become delinquent.

(e) In addition to the imposition of monetary fines or fees as specified in this section, delinquent registration may result in impoundment of the vehicle pursuant to Section 22651.

(Amended by Stats. 2002, Ch. 805, Sec. 14. Effective September 23, 2002.)



9553.5

(a) Whenever fees have not been paid in full for an application for registration of vehicles registered pursuant to Article 4 (commencing with Section 8050) of Chapter 4, the registrant shall have 20 days from the date of notice by the department to pay the balance of the fees due.

(b) Failure to pay the balance of the fees due within 20 days shall subject the application to penalties, as defined in Sections 9554 and 9554.5, on the unpaid portion of the California fees due.

(Amended by Stats. 2008, Ch. 756, Sec. 20. Effective September 30, 2008.)



9553.7

The penalty for delinquency with respect to any transfer is fifteen dollars ($15) and applies only to the last transfer.

(Added by Stats. 2008, Ch. 756, Sec. 21. Effective September 30, 2008.)



9554

(a) (1) A penalty shall be added on any application for renewal of registration made later than midnight of the date of expiration or on or after the date penalties become due. Penalties shall be computed as provided in Section 9559 and shall be collected with the fee.

(2) Notwithstanding paragraph (1), commencing on July 1, 2011, a penalty shall not be added if an application for renewal of registration, or an application for renewal of special license plates, is made within 30 days after midnight of the expiration date of the registration or special plates. This paragraph shall become inoperative on January 1, 2012.

(b) The penalty assessment for the delinquent payment of the registration fee specified in Section 9250 shall be as follows:

(1) Ten dollars ($10) for a delinquency period of 10 days or less.

(2) Fifteen dollars ($15) for a delinquency period of more than 10 days, to and including 30 days.

(3) Thirty dollars ($30) for a delinquency period of more than 30 days, to and including one year.

(4) Fifty dollars ($50) for a delinquency period of more than one year, to and including two years.

(5) One hundred dollars ($100) for a delinquency period of more than two years.

(c) The penalty assessment for the delinquent payment of the weight fee specified in Section 9400 or 9400.1 and the vehicle license fee as specified in Section 10751 of the Revenue and Taxation Code shall be as follows:

(1) Ten percent of the vehicle license fee, or the combined amount of the vehicle license fee and the weight fee if the vehicle is subject to both fees, for a delinquency period of 10 days or less.

(2) Twenty percent of the vehicle license fee, or the combined amount of the vehicle license fee and the weight fee if the vehicle is subject to both fees, for a delinquency period of more than 10 days, to and including 30 days.

(3) Sixty percent of the vehicle license fee, or the combined amount of the vehicle license fee and the weight fee if the vehicle is subject to both fees, for a delinquency period of more than 30 days, to and including one year.

(4) Eighty percent of the vehicle license fee, or the combined amount of the vehicle license fee and the weight fee if the vehicle is subject to both fees, for a delinquency period of more than one year, to and including two years.

(5) One hundred sixty percent of the vehicle license fee, or the combined amount of the vehicle license fee and the weight fee if the vehicle is subject to both fees, for a delinquency period of more than two years.

(d) On or after January 1, 2003, a penalty assessment for weight fees not reported and not paid within 20 days as required by Section 9406 shall be applied to the difference in the weight fee as follows:

(1) Ten percent of the fee for a delinquency period of 10 days or less.

(2) Twenty percent of the fee for a delinquency period more than 10 days, to and including 30 days.

(3) Sixty percent of the fee for a delinquency period more than 30 days, to and including one year.

(4) Eighty percent of the fee for a delinquency period more than one year, to and including two years.

(5) One hundred sixty percent for a delinquency period more than two years.

(e) A single penalty assessment for the delinquent payment of the fees specified in Sections 9250.8 and 9250.13 shall be as follows:

(1) Ten dollars ($10) for a delinquency period of 10 days or less.

(2) Fifteen dollars ($15) for a delinquency period of more than 10 days, to and including 30 days.

(3) Thirty dollars ($30) for a delinquency period of more than 30 days, to and including one year.

(4) Fifty dollars ($50) for a delinquency period of more than one year, to and including two years.

(5) One hundred dollars ($100) for a delinquency period of more than two years.

(6) This subdivision applies to the renewal of registration for vehicles with expiration dates on or after December 1, 2008.

(Amended by Stats. 2011, Ch. 21, Sec. 6. Effective May 4, 2011.)



9554.1

The amount of any penalty calculated pursuant to Section 9554 or subdivision (b) of Section 18116 of the Health and Safety Code shall be reduced by the amount of any offset implemented pursuant to Section 10754 of the Revenue and Taxation Code, or any portion of the amount of that offset.

(Added by Stats. 1998, Ch. 322, Sec. 105. Effective August 20, 1998.)



9554.2

Upon the operation of a commercial motor vehicle at a greater gross vehicle weight than had been reported to and registered by the department, a new registration application shall be made to the department. The greater declared gross vehicle weight fee as required in Section 9400.1 and any penalties defined in this code shall be paid to the department.

(Added by Stats. 2000, Ch. 861, Sec. 54. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)



9554.5

(a) On and after January 1, 2003, a penalty shall be added on any application for original registration made later than midnight of the date of expiration or on or after the date penalties become due. Penalties shall be computed as provided in Section 9559 and shall be collected with the fee.

(b) The penalty assessment for the delinquent payment of the registration fee specified in Section 9250 shall be as follows:

(1) Thirty dollars ($30) for a delinquency period of one year or less.

(2) Fifty dollars ($50) for a delinquency period of more than one year, to and including two years.

(3) One hundred dollars ($100) for a delinquency period of more than two years.

(c) The penalty assessment for the delinquent payment of the weight fee specified in Section 9400 or 9400.1 and the vehicle license fee as specified in Section 10751 of the Revenue and Taxation Code shall be as follows:

(1) Forty percent of the vehicle license fee, or the combined amount of the vehicle license fee and the weight fee if the vehicle is subject to both fees, for a delinquency period of one year or less.

(2) Eighty percent of the vehicle license fee, or the combined amount of the vehicle license fee and the weight fee if the vehicle is subject to both fees, for a delinquency period of more than one year, to and including two years.

(3) One hundred sixty percent of the vehicle license fee, or the combined amount of the vehicle license fee and the weight fee if the vehicle is subject to both fees, for a delinquency period of more than two years.

(d) A single penalty assessment for the delinquent payment of the fees specified in Sections 9250.8 and 9250.13 shall be as follows:

(1) Thirty dollars ($30) for a delinquency period of one year or less.

(2) Fifty dollars ($50) for a delinquency period of more than one year, to and including two years.

(3) One hundred dollars ($100) for a delinquency period of more than two years.

(4) This subdivision shall apply to applications for an original registration where the date the fee is due is on or after December 1, 2008.

(e) This section shall become operative January 1, 2009.

(Repealed (in Sec. 24) and added by Stats. 2008, Ch. 756, Sec. 25. Effective September 30, 2008. Section operative January 1, 2009, by its own provisions.)



9555

Whenever any trailer coach is in this State without the registration fee having first been paid as required by this code, the fee is delinquent.

(Enacted by Stats. 1959, Ch. 3.)



9556

Whenever any person or organization authorized by the department under Section 4610 receives an application for renewal of registration accompanied by the proper fee and endorses a receipt or validates a registration card or potential registration card in respect to the application for renewal of registration prior to midnight on the date registration expires in any year, the application and payment of fees shall not be deemed delinquent or subject to penalty, except that the person or organization so receiving the application and fees shall transmit the application and fees to the department as promptly as practicable in the immediate course of business.

This section shall become operative on March 8, 1976, unless a later enacted statute, which is chaptered before March 8, 1976, deletes or extends such date.

(Repealed and added by Stats. 1974, Ch. 1330, Sec. 26.)



9557

(a) No penalty shall be imposed for delinquent payment of any fee required to be paid under this code in the event any instrument for effective payment of such fee is placed in the United States mail or in any postal box maintained by the United States Postal Service with sufficient identification in an envelope with postage thereon prepaid and addressed to the Department of Motor Vehicles at Sacramento, or to one of the regularly established branch offices of the department or to any person or organization authorized by the department under Section 4610, prior to the date or time the fee becomes delinquent.

(b) Any person so mailing an instrument for payment of any fee may file with the department a certificate in writing showing compliance with the provisions of this section. The certificate shall be accepted by the department as prima facie evidence of such mailing.

(Amended by Stats. 1975, Ch. 389.)



9558

If a check in payment of a fee or penalty is not paid by the bank on which it is drawn on its first presentation, the person tendering the check remains liable for the payment of the fee, or fee and penalty, as if he had not tendered the check. The department in its discretion may redeposit a check in payment of the fee, or the fee and penalty, not more than once without assessing additional penalties.

(Amended by Stats. 1969, Ch. 214.)



9559

In computing any registration or weight fee or penalty imposed by this code, whether on a proration or otherwise, a fraction of a dollar is disregarded, unless it equals or exceeds fifty cents ($0.50), in which case it is treated as one full dollar ($1). Computation of any penalty shall be made from the fee after the same has been computed as provided in this section.

Any fee or penalty in an amount of forty-nine cents ($0.49) or less shall be deemed to be one dollar ($1).

(Amended by Stats. 1992, Ch. 1241, Sec. 14. Effective January 1, 1993.)



9559.5

When, by reason of the assignment or reassignment of a renewal registration date by the director, the registration year is less than, or more than, 12 months, the fee due for that renewal shall be decreased or increased by one-twelfth of the annual fee for each month of the period less than, or in excess of, 12 months.

(Added by Stats. 2006, Ch. 169, Sec. 4. Effective January 1, 2007.)



9560

(a) The department shall waive all penalties that may be due for late payment of registration renewal fees on a vehicle for any period during which the registered owner is deployed to a location outside of the state.

(b) (1) For the purposes of this section, deployed means being ordered to temporary military duty during a period when a Presidential Executive order specifies that the United States is engaged in combat or homeland defense and the registered owner is one of the following:

(A) A member of the armed forces.

(B) A member of the armed forces reserve or the National Guard who has been called to active duty or active service.

(2) Deployed does not include either of the following:

(A) Temporary duty for the sole purpose of training or processing.

(B) A permanent change of station.

(c) This section does not apply to a registered owner who applies for registration renewal more than 60 days after termination of his or her deployment.

(Added by Stats. 2004, Ch. 188, Sec. 1. Effective January 1, 2005.)



9561

(a) When a legal owner or his or her agent repossesses a vehicle on which renewal fees are due, the department shall waive any renewal penalties that are due for late payment if the fees are paid within 60 days of taking possession.

(b) Notwithstanding any other provisions of this code, when a repossessed vehicle is sold through a dealer conducting a wholesale motor vehicle auction as provided in subdivision (b) of Section 4456 and Article 5 (commencing with Section 6100) of Chapter 2 of Division 3, any penalties that may be due are waived, if all renewal fees that are due are paid not later than 60 days after the date of sale at the auction.

(Amended by Stats. 1994, Ch. 180, Sec. 10. Effective July 11, 1994.)



9561.5

The department shall waive any penalties that may be due for late payment of registration renewal fees on a vehicle if all of the following criteria are met:

(a) The vehicle is sold through a dealer conducting a wholesale motor vehicle auction as provided in subdivision (b) of Section 4456 and Article 5 (commencing with Section 6100) of Chapter 2 of Division 3.

(b) Immediately prior to the sale the vehicle was registered as a leased vehicle.

(c) Delivery of the vehicle to the dealer conducting the wholesale motor vehicle auction was not later than 25 days after the termination of the lease.

(d) The date of termination of the lease and the date of delivery to the auction is reported on the application for registration, or application for transfer and registration, in a format that is acceptable to the department.

(Added by Stats. 1997, Ch. 311, Sec. 1. Effective January 1, 1998.)



9562

(a) When a transferee or purchaser of a vehicle applies for transfer of registration, as provided in Section 5902, and it is determined by the department that registration penalties accrued prior to the purchase of the vehicle, and that the transferee or purchaser was not cognizant of the nonpayment of the fees for registration for the current or prior registration years, the department may waive the registration penalties upon payment of the fees for registration due.

(b) Other provisions of this code notwithstanding, the director may, at his or her discretion, investigate into the circumstances of any application for registration to ascertain if penalties had accrued through no fault or intent of the owner. If the director determines that the circumstances justify it, he or she may waive any penalties upon payment of the fees for registration then due.

(c) When a transferee or purchaser of a vehicle applies for transfer of registration of a vehicle, and it is determined by the department that fees for registration of the vehicle for any year are unpaid and due, that the fees became due prior to the transfer or purchase of the vehicle by the transferee or purchaser and that the transferee or purchaser was not cognizant of the fact that the fees were unpaid and due, the department may waive the fees and any penalty thereon if the license plate assigned to the vehicle displays a validating device issued by the department and the validating device contains the year number of the registration year for which the transferee or purchaser is requesting a waiver of fees and penalties.

(d) Upon the transfer of a vehicle for which fees for registration and any penalties thereon are unpaid and due, the fees and penalties are, notwithstanding the provisions of Article 6 (commencing with Section 9800) of this chapter, the personal debt of the transferor of the vehicle who did not pay the fees and penalties when they became due or accrued. The fees and penalties may be collected by the department in an appropriate civil action if the department has waived the fees and penalties pursuant to subdivision (c).

(Amended by Stats. 1993, Ch. 223, Sec. 1. Effective January 1, 1994.)



9563

Notwithstanding any other provisions of this code, when a vehicle is rebuilt and restored to operation after it has been reported to be dismantled pursuant to Section 11520, the application shall be deemed to be an application for original registration of a new vehicle for determination of fees.

(Amended by Stats. 1973, Ch. 889.)



9564

(a) A scrap metal processor, as described in paragraph (3) of subdivision (a) of Section 221, who acquires a vehicle of a type subject to registration under this code, and who complies with all the provisions of this section, is not required to submit a certificate of nonoperation in lieu of fees or to pay fees that would otherwise be required if the vehicle were to be currently registered.

(b) A scrap metal processor who acquires a vehicle as provided in subdivision (a) shall submit either of the following to the department before reducing the vehicle to its component materials:

(1) Documentation that the vehicle was acquired pursuant to Section 22669 and disposed of in compliance with Article 2 (commencing with Section 22850) of Chapter 10 of Division 11.

(2) The properly endorsed certificate of title transferring title to the scrap iron processor and any available license plates or registration documents.

(c) A vehicle delivered to a scrap metal processor under subdivision (a) shall not be reconstructed or made operable, unless it is a vehicle which qualifies for either horseless carriage license plates or historical vehicle license plates pursuant to Section 5004, in which case the vehicle may be reconstructed or made operable.

(Amended by Stats. 1999, Ch. 316, Sec. 2. Effective January 1, 2000.)






ARTICLE 5. Partial Year Payment of Weight Fees

9700

With respect to vehicles subject to additional registration fees under Section 9400 or 9400.1, a proportionate share of the additional fees may be paid for any partial period of one month or more, but less than 12 months, in an amount determined to be one-twelfth of the annual registration times the consecutive months, or fraction thereof, of the period of registration.

(Amended by Stats. 2001, Ch. 826, Sec. 30. Effective January 1, 2002.)



9702

An additional fee of fifteen dollars ($15) shall be charged for each application for partial year registration, or renewal thereof, whenever a person pays the fee under Section 9400 or 9400.1, as provided in Section 9700.

(Amended by Stats. 2003, Ch. 719, Sec. 19. Effective January 1, 2004.)



9704

Every partial year vehicle registration and every certificate or insignia issued under this article shall expire at midnight on the last day of the period for which issued. The department may, upon payment of the proper fees, renew the registration of the vehicle for a period of months less than the remainder of the registration year or for the remainder of the registration year.

(Added by Stats. 1981, Ch. 636, Sec. 8.)



9706

(a) Application for partial year registration in conjunction with an application for original California registration shall be made by the owner within 20 days of the date the vehicle first becomes subject to California registration. Any application for partial year registration submitted after that 20-day period shall be denied registration for a partial year, and the vehicle shall be subject to payment of the fees for the entire registration year. In addition to the fee for the registration year, a penalty, as specified in Section 9554, shall be added to the fee for registration.

(b) Any application to renew registration for a part of the remainder of the registration year or for the entire remainder of the registration year shall be made prior to midnight of the expiration date of the last issued registration certificate. Application shall be made upon presentation of the last issued registration card or of a potential registration issued by the department for use at the time of renewal and by payment of the required partial year fees, or, if renewal is for the remainder of the registration year, by payment of the annual fee required by Section 9400 or 9400.1, as reduced pursuant to Section 9407.

(c) Notwithstanding any other provision of law, an owner who registers a vehicle pursuant to this article during a calendar year shall, if the vehicle was not operated, moved, or left standing upon a highway, file a certificate of nonoperation prior to the date of the first operation of the vehicle on the highways in a manner which requires that registration and shall, by December 31 of each calendar year thereafter, file a certification pursuant to subdivisions (a) and (b) of Section 4604 when the vehicle is not registered for operation on the highways for the succeeding calendar year.

(d) Notwithstanding subdivision (c), the owner of any vehicle being moved or operated for the purpose of providing support to firefighting operations while the vehicle or owner is under contract to the United States Forestry Service, the United States Department of the Interior, the Bureau of Land Management, the Department of Forestry and Fire Protection, or the Office of Emergency Services may obtain partial year registration if application is made within 20 days of the date the vehicle is first operated, moved, or left standing on the highway and the owner has obtained a letter of authorization from the department prior to the date that the vehicle is first operated, moved, or left standing on the highway.

(Amended by Stats. 2013, Ch. 352, Sec. 524. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



9706.1

If the registration card or potential registration card is unavailable, payment of the fee prescribed by Section 9265 for the issuance of a duplicate registration shall not be required in addition to the other fees prescribed by subdivision (b) of Section 9706.

(Added by Stats. 1991, Ch. 13, Sec. 22. Effective February 13, 1991.)



9710

When an application for renewal of registration of a vehicle has been made as required by Section 9706, the vehicle may be operated on the highways until the new certificate or insignia of current registration has been received from the department if there is displayed on the vehicle, in addition to the license plates or validating devices issued to the vehicle for the previous year, the certificate or insignia issued to the vehicle for the previous partial year.

(Amended by Stats. 1990, Ch. 1352, Sec. 13. Effective September 27, 1990. Applicable from July 1, 1990, pursuant to Sec. 21 of Ch. 1352.)



9711

This article does not apply to any owner or lessor of a commercial vehicle based in a foreign jurisdiction which does not grant reciprocity or proportionate registration to residents of this state while operating within that jurisdiction.

(Added by Stats. 1988, Ch. 907, Sec. 2.)






ARTICLE 6. Enforcement of Liens

9800

(a) Payments for any of the following, and any interest, penalties, or service fees added thereto, required to register or transfer the registration of a vehicle, constitute a lien on the vehicle on which they are due or which was involved in the offense, and on any other vehicle owned by the owner of that vehicle:

(1) Registration fees.

(2) Transfer fees.

(3) License fees.

(4) Use taxes.

(5) Penalties for offenses relating to the standing or parking of a vehicle for which a notice of parking violation has been served on the owner, and any administrative service fee added to the penalty.

(6) Any court-imposed fine or penalty assessment, and any administrative service fee added thereto, which is subject to collection by the department.

(b) Notwithstanding subdivision (a), if a person is cited for a foreign registered auxiliary dolly, semitrailer, or trailer having been operated without current year registration or valid California permits or registration, an amount equal to the minimum registration fees or transfer fees, and any penalty added thereto, from the date they became due, shall, by election of the power unit operator, constitute a lien upon the California registered power unit which was pulling the dolly, semitrailer, or trailer. However, this subdivision is not applicable if the citation is issued at a scale operated by the Department of the California Highway Patrol and registration for the vehicle can be issued there immediately upon payment of the fees due.

(c) Every lien arising under this section expires three years from the date the fee, tax, or parking penalty first became due unless the lien is perfected pursuant to subdivision (d).

(d) A lien is perfected when a notice is mailed to the registered and legal owners at the addresses shown in the department s records and the lien is recorded on the electronic vehicle registration records of the department. A perfected lien shall expire five years from the date of perfection.

(e) Employees and members of the Department of the California Highway Patrol assigned to commercial vehicle scale facilities may possess and sell trip permits approved by the Department of Motor Vehicles.

(Amended by Stats. 1992, Ch. 1199, Sec. 10. Effective September 30, 1992.)



9801

(a) (1) When the payment required for the registration or transfer of a vehicle is delinquent pursuant to subdivision (a) of Section 9800, the department may collect the amount of the lien on the vehicle plus costs, not to exceed two hundred fifty dollars ($250), by the filing of a certificate requesting judgment pursuant to Section 9805, or by appropriate civil action and by the seizure and sale of the vehicle or any other vehicle owned by the owner of the unregistered vehicle.

(2) In the case of a leased vehicle, the authority provided in paragraph (1) to seize and sell the vehicle or any other vehicle owned by the owner of that vehicle shall not apply to a lien for any delinquency for which only the lessee is liable pursuant to paragraph (1) of subdivision (a) of Section 10879 of the Revenue and Taxation Code.

(b) At least 10 days before the seizure, notice of the lien and of the intent to seize and sell the vehicle shall be given by the department to the registered and legal owners, and to any other person known to be claiming an interest in the vehicle, by registered mail addressed to those persons at the last known addresses appearing on the records of the department.

(c) Any person receiving the notice of the lien and the intent to seize and sell the vehicle may request a hearing to contest the existence or amount of the lien. If no hearing is requested, the vehicle shall be seized and sold.

(d) If a hearing is requested, 10 days notice shall be given of the time and place of the hearing, which shall be held within the county of residence of the person requesting the hearing or of the registered owner. The hearing shall be conducted by a referee who shall submit findings and recommendations to the director or his or her authorized representative, who shall decide the matter. The decision shall be effective on notice thereof to the interested parties. However, the director or his or her authorized representative may rescind the decision and reconsider the matter for good cause shown at any time within three years after the date the disputed fee or tax first became due, or within one year from the hearing, whichever is later.

(e) At any time before seizure or sale, any registered owner, legal owner, or person claiming an interest in the vehicle may pay the department the amount of the lien, plus costs. In that event, the seizure or sale shall not be held and the vehicle, if seized, shall be returned by the department to the person entitled to its possession. This payment shall not constitute a waiver of the right to a hearing.

(f) When the department or an authorized agent has reasonable cause to believe that the lien may be jeopardized within the 10-day notice-of-intent period, the vehicle may be seized without prior notice to the registered or legal owner, upon obtaining authorization for the seizure from the Registrar of Vehicles or authorized representative. In all those cases, a notice of the lien and the intent to sell the vehicle shall be given by the department to the legal and registered owner, and to any other person known to be claiming an interest in the vehicle, within 48 hours after seizure excluding Saturdays, Sundays, and holidays specified in Section 6700 of the Government Code. Any hearing to contest the lien and the seizure shall be requested within 10 days following transmittal of that notice.

(g) When a lien exists against one or more vehicles owned by the same person or persons, the department may seize and sell a sufficient number of the vehicles to pay the lien, plus costs, on one or more of the vehicles in accordance with subdivision (a).

(h) The Department of the California Highway Patrol shall assist with the seizure and impounding of the vehicle. Any municipality or county law enforcement agency may assist with the seizure and impounding of the vehicle.

(i) Any property found by the department in any vehicle seized under the provisions of this article shall be handled by the department in the same manner as is provided in Sections 2414 and 2415.

(Amended by Stats. 1994, Ch. 1211, Sec. 3. Effective September 30, 1994.)



9802

(a) The Registrar of Vehicles or authorized representative shall conduct the sale in the same manner as provided by law for the seizure and sale of personal property by the assessor for the collection of taxes due on personal property.

(b) The department may bid for the vehicle an amount equal to the lien held by the department for registration, transfer, and license fees, use taxes, parking penalties, and any interest, penalties, and costs added thereto. In all cases where the vehicle becomes the property of the department, it shall be reduced to junk and sold.

(c) The proceeds of any sale shall be allocated by the department for the following purposes and in the following order:

(1) Costs incurred by the department.

(2) Registration and transfer fees and any penalty added thereto.

(3) License fees and any penalty added thereto.

(4) Use taxes and any interest or penalty added thereto.

(5) Perfected mechanics liens.

(6) Perfected security interests.

(7) Penalties for offenses relating to the standing or parking of a vehicle and any administrative service fee added thereto. Any other court-induced liability, and any administrative service fee added thereto, which is subject to collection by the department.

(8) All other fees due the department.

(9) Any remainder to the person whose claim of interest in the vehicle is approved by the department.

(d) Notwithstanding Section 42270, the proceeds of a sale allocated pursuant to paragraphs (4) to (9), inclusive, of subdivision (c) shall not be transmitted to the Treasurer for deposit in the Motor Vehicle Account in the State Transportation Fund.

(e) The department shall transmit to the State Board of Equalization all use taxes, interest, and penalties collected under this article within 60 days after receipt thereof in the form which may be prescribed and approved jointly by the department and the board.

(Amended by Stats. 1992, Ch. 1199, Sec. 11.5. Effective September 30, 1992.)



9803

Nothing in this code prevents a review or other action as may be permitted by the Constitution and laws of this state by a court of competent jurisdiction of any order of the department to seize and sell a vehicle.

(Added by Stats. 1986, Ch. 1212, Sec. 2.)



9804

(a) Any action brought in a court of competent jurisdiction to review any order of the department to seize and sell a vehicle shall be commenced within 90 days from the date notice is given of the order.

(b) Upon final completion of all administrative appeals, the department shall give written notice to the owner of a vehicle ordered for seizure and sale of his or her right to a review of the order by a court pursuant to subdivision (a).

(Added by Stats. 1986, Ch. 1212, Sec. 3.)



9805

(a) The department may file in the office of the Clerk of the Superior Court of Sacramento County, or any other county, a certificate specifying the amount of any fee, tax, penalty, and collection cost due, the name and last known address of the individual, company, or corporation liable for the amount due, and the fact that the department has complied with all the provisions of this division in the computation of the amount due, and a request that judgment be entered against the individual, company, or corporation in the amount of the fee, tax, penalty, and collection cost set forth in the certificate if the fee, tax, penalty, or collection cost constitutes either of the following:

(1) A lien under this division on the vehicle on which it is due is not paid when due, and there is evidence that the vehicle has been operated in violation of this code or any regulations adopted pursuant to this code.

(2) A lessee liability as provided in Section 10879 of the Revenue and Taxation Code.

(b) Prior to the filing of the certificate, the department shall, by mail, notify the individual, company, or corporation of the amount which is due and of the opportunity for a hearing as provided in this subdivision. At the request of the individual, company, or corporation, the department shall conduct a hearing pursuant to Section 9801, at which it shall be determined whether the claimed fee, tax, penalty, or collection cost in the amount claimed by the department is due and constitutes a lien on the vehicle, and whether the individual, company, or corporation is liable therefor.

(c) If no hearing is requested within 15 days after mailing the notice required by subdivision (b), the certificate required by subdivision (b) may be filed.

(Amended by Stats. 2002, Ch. 784, Sec. 593. Effective January 1, 2003.)



9806

The clerk of the court, immediately upon the filing of the certificate specified in Section 9805, shall enter a judgment for the people of the State of California against the individual, company, or corporation in the amount of any fee, tax, penalty, and collection cost set forth in the certificate. The clerk may file the judgment in a looseleaf book entitled Department of Motor Vehicles Registration Judgments.

(Amended by Stats. 2002, Ch. 784, Sec. 594. Effective January 1, 2003.)



9808

Execution shall issue upon the judgment specified in Section 9806 upon request of the department in the same manner as execution may issue upon other judgments, and sales shall be held under the execution as prescribed in the Code of Civil Procedure, except that attachment may not issue against any real property.

(Added by Stats. 1990, Ch. 676, Sec. 4.)












DIVISION 3.5. REGISTRATION AND TRANSFER OF VESSELS

CHAPTER 1. General Provisions and Definitions

9840

As used in this division, unless the context clearly requires a different meaning:

(a) Vessel includes every description of watercraft used or capable of being used as a means of transportation on water, except the following:

(1) A seaplane on the water.

(2) A watercraft specifically designed to operate on a permanently fixed course, the movement of which is restricted to or guided on such permanently fixed course by means of a mechanical device on a fixed track or arm to which the watercraft is attached or by which the watercraft is controlled, or by means of a mechanical device attached to the watercraft itself.

(3) A floating structure which is designed and built to be used as a stationary waterborne residential dwelling, which (A) does not have and is not designed to have a mode of power of its own, (B) is dependent for utilities upon a continuous utility linkage to a source originating on shore, and (C) has a permanent, continuous hookup to a shoreside sewage system.

(b) Owner is a person having all the incidents of ownership, including the legal title, of a vessel whether or not such person lends, rents, or pledges such vessel; the person entitled to the possession of a vessel as the purchaser under a conditional sale contract; or the mortgagor of a vessel. Owner does not include a person holding legal title to a vessel under a conditional sales contract, the mortgagee of a vessel, or the renter or lessor of a vessel to the state or to any county, city, district, or political subdivision of the state under a lease, lease-sale, or rental-purchase agreement which grants possession of the vessel to the lessee for a period of 30 consecutive days or more.

(c) Legal owner is a person holding the legal title to a vessel under a conditional sale contract, the mortgagee of a vessel, or the renter or lessor of a vessel to the state, or to any county, city, district or political subdivision of the state, under a lease, lease-sale, or rental-purchase agreement which grants possession of the vessel to the lessee for a period of 30 consecutive days or more.

(d) Registered owner is the person registered by the department as the owner of the vessel.

(e) Waters of this state means any waters within the territorial limits of this state.

(f) State of principal use means the state on which waters a vessel is used or intended to be used most during a calendar year.

(g) Undocumented vessel means any vessel which is not required to have and does not have a valid marine document issued by the Bureau of Customs of the United States or any federal agency successor thereto.

(h) Use means operate, navigate, or employ.

(Amended by Stats. 1984, Ch. 411, Sec. 1.)



9845

The director, deputy director, registrar, deputy registrar, investigators of the department, and peace officers, as defined in Chapter 4.5 (commencing with Section 830) of the Penal Code, may inspect the hull identification number, certificate of number, and certificate of ownership of any vessel, as defined in Section 9840, when transported on a highway, or in any public garage, repair shop, public or private marina, dry storage facility, new or used vessel sales lot or boat yard, or other similar establishment for the purpose of investigating the ownership and registration of vessels, locating stolen vessels, and for inspection of wrecked, dismantled, or abandoned vessels. The authority to inspect pursuant to this section does not extend to any enclosed living area aboard a vessel.

(Added by Stats. 1987, Ch. 298, Sec. 1.)






CHAPTER 2. Registration

9850

Every undocumented vessel using the waters or on the waters of this state shall be currently numbered. No person shall operate nor shall any county, city, or political subdivision give permission for the operation of any undocumented vessel on those waters unless the undocumented vessel is numbered in accordance with this chapter, or in accordance with applicable federal law, or in accordance with a federally approved numbering system of another state, and unless (1) the certificate of number issued to such undocumented vessel is in full force and effect, and (2) the identifying number set forth in the certificate of number is displayed on each side of the bow of the undocumented vessel for which the identifying number was issued.

(Amended by Stats. 1987, Ch. 298, Sec. 2.)



9851

The department may adopt rules and regulations for the registration of undocumented vessels belonging to the state, local public agencies, or to the United States without payment of fees specified in this code, except fees for duplicate certificates of ownership, duplicate certificates of number, or substitute current year registration stickers. Any vessel owned by the Department of Boating and Waterways is exempt from any fees specified in this division.

(Amended by Stats. 1990, Ch. 951, Sec. 1. Operative July 1, 1991, by Sec. 5 of Ch. 951.)



9852

The department shall promulgate rules and regulations setting forth requirements relative to establishing proof of ownership to be submitted by the owner at the time of filing initial application for a certificate of number and a certificate of ownership. The issuance of a certificate of ownership or certificate of number under this chapter shall not in any way be construed that the department is warranting or guaranteeing the title of the vessel as it appears on such certificates.

(Amended by Stats. 1973, Ch. 759.)



9852.5

Ownership of an undocumented vessel subject to registration may be held by two or more coowners as follows:

(a) A vessel may be registered in the names of two or more persons as coowners in the alternative by the use of the word or. A vessel so registered in the alternative shall be deemed to be held in joint tenancy. Each coowner shall be deemed to have granted to the other coowners the absolute right to dispose of the title and interest in the vessel. Upon the death of a coowner the interest of the decedent shall pass to the survivor as though title or interest in the vessel was held in joint tenancy unless a contrary intention is set forth in writing upon the application for registration.

(b) A vessel may be registered in the names of two or more persons as coowners in the alternative by the use of the word or and if declared in writing upon the application for registration by the applicants to be community property, or tenancy in common, shall grant to each coowner the absolute power to transfer the title or interest of the other coowners only during the lifetime of such coowners.

(c) A vessel may be registered in the names of two or more persons as coowners in the conjunctive by the use of the word and and shall thereafter require the signature of each coowner or his personal representative to transfer title to the vessel, except where title to the vessel is set forth in joint tenancy, the signature of each coowner or his or her personal representative shall be required only during the lifetime of the coowners, and upon death of a coowner title shall pass to the surviving coowner.

(d) The department may adopt suitable abbreviations to appear upon the certificate of ownership and certificate of number to designate the manner in which title to the vessel is held if set forth by the coowners upon the application for registration.

(Added by Stats. 1985, Ch. 982, Sec. 25.)



9852.7

(a) Ownership of an undocumented vessel subject to registration may be held in beneficiary form that includes a direction to transfer ownership of the vessel to a designated beneficiary on death of the owner if both of the following requirements are satisfied:

(1) Only one owner is designated.

(2) Only one TOD beneficiary is designated.

(b) Ownership registration and title issued in beneficiary form shall include, after the name of the owner, the words transfer on death to or the abbreviation TOD followed by the name of the beneficiary.

(c) During the lifetime of the owner, the signature or consent of the beneficiary is not required for any transaction relating to the vessel for which a certificate of ownership in beneficiary form has been issued.

(d) The fee for registering ownership of a vessel in a beneficiary form is ten dollars ($10).

(Added by Stats. 1991, Ch. 1055, Sec. 61. Operative January 1, 1993, by Sec. 64 of Ch. 1055.)



9852.9

(a) On and after July 1, 2008, the form for an initial application for a number prepared by the department pursuant to Section 9853 shall include both of the following:

(1) Checkoff boxes or line alternatives for the retail seller of an undocumented vessel to certify that a sterndrive or inboard vessel that contains a spark-ignition marine engine below 373 kW (500 hp) rated power output that was manufactured on or after January 1, 2008, and a sterndrive or inboard vessel that contains a spark-ignition marine engine with any rated power output that was manufactured on or after January 1, 2009, has a permanently affixed label indicating that the engine meets or exceeds the 2008 California emissions standards required by Section 2442 of Title 13 of the California Code of Regulations.

(2) A line requiring that an initial application for a vessel described in paragraph (1) be accompanied by the hang tag required by Section 2443.3 of Title 13 of the California Code of Regulations for the engine described in paragraph (1).

(b) As used in this section, spark-ignition marine engine has the same meaning as that term is defined in Section 9853.7.

(Added by Stats. 2007, Ch. 609, Sec. 1. Effective January 1, 2008. Operative July 1, 2008, by Sec. 4 of Ch. 609.)



9853

(a) The owner of each vessel requiring numbering by this state shall file an initial application for a number with the department or with an agent authorized by the department on forms approved by the department. The forms shall be prepared in cooperation with the Department of Boating and Waterways. The application shall contain the true name and address of the owner and of the legal owner, if any, and the hull identification number of the vessel as may be required by the department. The application shall be signed by the owner of the vessel and shall be accompanied by a fee of nine dollars ($9), in addition to the fees required under subdivision (b), except that an owner of a vessel registered outside this state who is submitting an application for registration in this state shall pay a fee of thirty-seven dollars ($37), in addition to the fees required under subdivision (b).

(b) (1) Whenever the fee for original registration of a vessel becomes due between January 1 and December 31 of any even-numbered year, the application shall be accompanied by a fee of ten dollars ($10), in addition to any other fees that are then due and payable.

(2) Whenever the fee for original registration of a vessel becomes due, or is filed with the department, between January 1 and December 31 of any odd-numbered year, the application shall be accompanied by a fee of twenty dollars ($20) in addition to any other fees that are then due and payable.

(c) The department shall additionally collect a quagga and zebra mussel infestation prevention fee in an amount established by the Department of Boating and Waterways pursuant to Section 675 of the Harbors and Navigation Code.

(d) The department shall provide documentation of its administrative costs pursuant to this section to the Department of Boating and Waterways.

(Amended by Stats. 2012, Ch. 485, Sec. 3. Effective January 1, 2013.)



9853.1

Upon receipt of the application in approved form, the department shall issue a certificate of ownership to the legal owner and a certificate of number to the owner, or both to the owner if there is no legal owner, stating the number issued to the vessel and the name and address of the owner.

(Added by Stats. 1973, Ch. 759.)



9853.2

The owner shall paint on or attach to each side of the forward half of the vessel the identification number in such manner as may be prescribed by rules and regulations of the department in order that it may be clearly visible. Any such rules and regulations shall be developed in cooperation with the Department of Boating and Waterways. The number shall be maintained in a legible condition. The certificate of number shall be pocket size and shall be available at all times for inspection on the vessel for which issued, whenever the vessel is in use, except as to those vessels subject to Section 9853.3.

(Amended by Stats. 1984, Ch. 144, Sec. 206.)



9853.3

The certificate of number for vessels less than 26 feet in length and leased or rented to another for the latter s noncommercial use of less than 24 hours may be retained on shore by the vessel s owner or his representative at the place from which the vessel departs or returns to the possession of the owner or his representative. A copy of the lease or rental agreement signed by the owner or his authorized representative and by the person leasing or renting the vessel shall be carried aboard the vessel at all times during use.

(Added by Stats. 1973, Ch. 759.)



9853.4

(a) The department may issue one or more stickers, tabs, or other suitable devices to identify vessels as being currently registered. The size, shape, and color of the sticker, tab, or other device and the positioning of the sticker, tab, or other device on the vessel shall be as determined by the department after consultation with the Department of Boating and Waterways, such consultation to consider the responsibilities and duties of the Department of Boating and Waterways as prescribed in the Harbors and Navigation Code.

(b) Whenever the department issues a sticker, tab, or other device pursuant to subdivision (a), the sticker, tab, or device shall only be displayed on the vessel for which it was issued.

(Amended by Stats. 1987, Ch. 298, Sec. 3.)



9853.5

Upon request, the department shall issue for any power-driven pleasure craft which is constructed of wood and which was constructed prior to December 31, 1942, a special plaque which identifies the craft as a vessel of historical interest. The provisions of this section shall apply to documented as well as undocumented vessels. The size, shape, and content of such plaque and its positioning on the vessel shall be determined by the department after consultation with the Department of Boating and Waterways; provided, that such plaque shall be of a durable material and shall be no smaller than six inches in height and six inches in width. A reasonable fee, as determined by the department, sufficient to support the administration of such program, shall be charged for issuance of the plaque. The plaque shall be valid for the life of the vessel.

(Added by Stats. 1980, Ch. 577, Sec. 1.)



9853.6

(a) (1) Beginning July 1, 2008, the fee described in paragraph (1) of subdivision (b) of Section 9853 shall be increased by ten dollars ($10).

(2) Five dollars ($5) of the increase shall be deposited into the Alternative and Renewable Fuel and Vehicle Technology Fund created by Section 44273 of the Health and Safety Code and five dollars ($5) shall be deposited into the Air Quality Improvement Fund created by Section 44274.5 of the Health and Safety Code.

(b) (1) Beginning July 1, 2008, the fee described in paragraph (2) of subdivision (b) of Section 9853 shall be increased by twenty dollars ($20).

(2) Ten dollars ($10) of the increase shall be deposited into the Alternative and Renewable Fuel and Vehicle Technology Fund created by Section 44273 of the Health and Safety Code and ten dollars ($10) shall be deposited into the Air Quality Improvement Fund created by Section 44274.5 of the Health and Safety Code.

(c) This section shall remain in effect only until January 1, 2024, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2024, deletes or extends that date.

(Amended by Stats. 2013, Ch. 401, Sec. 39. Effective September 28, 2013. Repealed as of January 1, 2024, by its own provisions.)



9853.7

(a) (1) When the retail seller of an undocumented sterndrive or inboard vessel, that contains a spark-ignition marine engine below 373 kW (500 hp) rated power output that was manufactured on or after January 1, 2008, or contains a spark-ignition marine engine with any rated power output that was manufactured on or after January 1, 2009, files for the purchaser of the vessel the initial application for a number for the vessel, the retail seller shall do both of the following:

(A) Certify on that application, by marking in indelible ink the affirmative checkoff boxes or line alternatives described in subdivision (a) of Section 9852.9, that the spark-ignition marine engine has a permanently affixed label indicating that the engine meets or exceeds the 2008 California emissions standards required by Section 2442 of Title 13 of the California Code of Regulations. The retail seller shall make that certification only after examining the permanently affixed label for the engine and only if the label indicates compliance with Section 2442 of Title 13 of the California Code of Regulations.

(B) Submit with the application, the hang tag required by Section 2443.3 of Title 13 of the California Code of Regulations for the engine, after including on the reserved white space of the hang tag, the engine family name, from the permanently affixed engine label, and the serial number of the engine.

(2) If the retail seller does not file for the purchaser of a vessel described in paragraph (1) the initial application for a number for the vessel, the applicant, upon filing an initial application for a number, shall submit the hang tag required by Section 2443.3 of Title 13 of the California Code of Regulations for the engine. The hang tag shall contain the engine family name, from the permanently affixed engine label, and the serial number of the engine, as inserted by the retail seller of the vessel.

(b) Subdivision (a) does not apply to a vessel originally purchased in another state by a resident of that state who subsequently establishes residence in this state and who provides satisfactory evidence to the department, or the department s agent authorized pursuant to Section 9858, of the previous residence.

(c) The department, and the department s agent authorized pursuant to Section 9858, shall not number a vessel subject to subdivision (a), unless the retail seller certifies on the initial application for a number filed for the purchaser of the vessel that the spark-ignition marine engine has the label described in paragraph (1) of subdivision (a) permanently affixed to the engine, or the applicant submits an application that is accompanied by the hang tag required by subdivision (a).

(d) For the purposes of this section, spark-ignition marine engine has the same meaning as that term is defined in paragraph (48) of subdivision (a) of Section 2441 of Title 13 of the California Code of Regulations.

(Added by Stats. 2007, Ch. 609, Sec. 2. Effective January 1, 2008. Operative July 1, 2008, by Sec. 4 of Ch. 609.)



9853.8

(a) This section applies only to a sterndrive or inboard vessel that contains a spark-ignition marine engine below 373 kW (500 hp) rated power output that was manufactured on or after January 1, 2008, or contains a spark-ignition marine engine with any rated power output that was manufactured on or after January 1, 2009.

(b) It is an infraction, punishable by a fine of two hundred fifty dollars ($250), for a person to operate an undocumented vessel, requiring numbering by the state, that is not currently numbered by the state, and that does not comply with the emissions standards required by Section 2442 of Title 13 of the California Code of Regulations.

(c) As used in this section, spark-ignition marine engine has the same meaning as that term is defined in Section 9853.7.

(Added by Stats. 2007, Ch. 609, Sec. 3. Effective January 1, 2008. Operative July 1, 2008, by Sec. 4 of Ch. 609.)



9854

The owner of any vessel already covered by a number in full force and effect which has been issued to it pursuant to then operative federal law or a federally approved numbering system of another state shall make application within 30 days after the 90-day reciprocity period provided for in Section 9873. Such application shall be in a manner and pursuant to the procedure required for the issuance of a number under Section 9853.

(Amended by Stats. 1972, Ch. 618.)



9855

If the ownership of an undocumented vessel changes, the existing certificate of ownership and a new application form accompanied by a fee of fifteen dollars ($15) shall be filed with the department and a new certificate of ownership and a new certificate of number shall be issued in the same manner as provided for in the initial issuance of number and the number shall be reassigned to the new owner.

(Amended by Stats. 1990, Ch. 951, Sec. 3. Operative July 1, 1991, by Sec. 5 of Ch. 951.)



9856

(a) It is not required that the department issue, or that an application be made for a new certificate of ownership or a new certificate of number, or that the fee prescribed in Section 9855 be paid on transfer of an undocumented vessel to a dealer in the course of his business as is otherwise provided in this division, if both of the following conditions are satisfied:

(1) The vessel is held and operated by the dealer only for the purpose of resale in the course of his business.

(2) The dealer has been issued a sales permit by the Board of Equalization covering sale of such property.

(b) The certificate of ownership bearing the endorsement of the transferor to the dealer of a vessel registered pursuant to this section and the certificate of number thereof shall be retained by the dealer until a transfer of the vessel by him. During that time the certificates shall be subject to inspection by the department or other authorized agency. Upon transfer of the vessel by the dealer the certificate of ownership shall be endorsed by the dealer and transfer further accomplished as otherwise provided in this division.

(Amended by Stats. 1984, Ch. 411, Sec. 3.)



9857

If an agency of the United States government shall have in force an overall system of identification numbering for undocumented vessels within the United States, the numbering system employed pursuant to this chapter shall be in conformity therewith.

(Added by Stats. 1970, Ch. 1428.)



9858

The department may issue any certificate of ownership and certificate of number or temporary certificate of number directly or the department may authorize any person to act as agent for the issuance of a certificate of number or temporary certificate of number. If a person accepts such authorization, he may be assigned a block of numbers which upon issuance, in conformity with this chapter and with any rules and regulations of the department, shall be valid as if issued directly by the department. Registration of vessels pursuant to the provisions of this code shall be conducted by the department or by any agent authorized by the department to conduct such registration.

(Added by Stats. 1970, Ch. 1428.)



9858.1

Any documentary preparation charge by an authorized agent of the department shall not exceed twenty dollars ($20).

(Added by Stats. 1984, Ch. 1407, Sec. 2.)



9858.5

Any licensed yacht and ship broker acting as an authorized agent of the department may collect use tax on a vessel transfer when applicable, and transmit the use tax and the registration application and applicable fees to the department, or may submit the registration application and applicable fees to the department for collection of any use tax due.

(Added by Stats. 1982, Ch. 665, Sec. 2.)



9859

All money received by an agent from the sale of certificates of number or temporary certificates of number and use tax shall be kept separate and apart from any other funds of the agent, and shall at all times belong to the state.

In case of an assignment for the benefit of creditors, receivership, or bankruptcy, the state shall have a preferred claim against the assignee, receiver, or trustee for all moneys owing the state for the sale of certificates as provided in this code and any use tax, and shall not be estopped from asserting such claim by reason of the commingling of funds or otherwise.

(Amended by Stats. 2009, Ch. 500, Sec. 61. Effective January 1, 2010.)



9860

(a) Certificates of number shall be renewed before midnight of the expiration date by presentation of the certificate of number last issued for the vessel or by presentation of a potential registration card issued by the department.

(b) The fee for renewal shall be twenty dollars ($20) for each two-year period, and shall accompany the request for renewal.

(c) If the certificate of number and potential registration card are unavailable, the fee specified in Section 9867 shall not be paid.

(d) The department shall additionally collect a quagga and zebra mussel infestation prevention fee in an amount established by the Department of Boating and Waterways pursuant to Section 675 of the Harbors and Navigation Code.

(e) The department shall provide documentation of its administrative costs pursuant to this section to the Department of Boating and Waterways.

(Amended by Stats. 2012, Ch. 485, Sec. 4. Effective January 1, 2013.)



9861

All certificates of number expire on December 31 of every odd-numbered year.

(Amended by Stats. 2005, Ch. 473, Sec. 3. Effective January 1, 2006.)



9862

(a) If the initial application for a number is not received by the department on or before the date set by the department, a penalty of one-half of the fee shall be assessed. If a certificate of number is not renewed on or before midnight of the expiration date, a penalty of one-half of the fee shall be assessed.

(b) If any person has received as the transferee of a vessel a properly endorsed certificate of ownership and certificate of number describing that vessel and the transfer fee has not been paid as required by this code within 30 days, a penalty of one-half of the transfer fee specified in Section 9855 shall be assessed.

(Amended by Stats. 1990, Ch. 1352, Sec. 14. Effective September 27, 1990. Applicable from July 1, 1990, pursuant to Sec. 21 of Ch. 1352.)



9862.5

In computing any penalty imposed under this chapter, a fraction of a dollar shall be disregarded unless it equals or exceeds fifty cents ($0.50), in which case it shall be treated as one dollar ($1).

(Amended by Stats. 2001, Ch. 825, Sec. 12. Effective January 1, 2002.)



9863

(a) Except as required under subdivisions (b) and (c), and except moneys collected under Section 9875, fees received pursuant to this chapter shall be deposited in the Harbors and Watercraft Revolving Fund and, notwithstanding Section 13340 of the Government Code, are continuously appropriated, without regard to fiscal years, for the administration of this chapter by the department. Funds in the Harbors and Watercraft Revolving Fund derived pursuant to this chapter in excess of the amount determined by the Director of Finance, from time to time, to be necessary for expenditure for the administration of this chapter, notwithstanding Section 13340 of the Government Code, are continuously appropriated to the Department of Boating and Waterways, without regard to fiscal years, for expenditure in accordance with Section 663.7 of the Harbors and Navigation Code.

(b) Funds derived from imposition of the biennial registration fee under paragraph (2) of subdivision (b) of Section 9853, or under subdivision (b) of Section 9860, shall be distributed as follows:

(1) One-half shall be continuously appropriated pursuant to subdivision (a).

(2) One-half shall be allocated, upon appropriation, to the Department of Boating and Waterways for expenditure in support of programs under the department s jurisdiction.

(c) Funds derived from the imposition of the quagga and zebra mussel prevention fee under subdivision (c) of Section 9853, or under subdivision (d) of Section 9860, shall be distributed as specified in Section 676 of the Harbors and Navigation Code.

(Amended by Stats. 2012, Ch. 485, Sec. 5. Effective January 1, 2013.)



9864

The owner shall furnish the department notice of the wrecking or dismantling, or the destruction or abandonment of an undocumented vessel within 15 days thereof. The wrecking, dismantling, destruction or abandonment shall terminate the certificate of ownership and certificate of number of such undocumented vessel which if in existence shall be surrendered to the department.

The department, upon receiving notice of the abandonment of an undocumented vessel, or upon an official determination that an undocumented vessel has been abandoned, may order the destruction of such vessel at the expiration of 30 days if an investigation by the department has disclosed that no owner, legal owner, or lienholder claims an interest in the vessel, or if those persons have waived their interest. Nothing in this section shall be construed to deny the legal rights, otherwise provided for by law, of any person claiming an interest in an abandoned vessel if that person notifies the department within the time specified therefor.

(Amended by Stats. 1987, Ch. 298, Sec. 4.)



9865

Any holder of a certificate of number shall notify the department within 15 days, if his address no longer conforms to the address appearing on the certificate and shall, as part of such notification, furnish the department with his new address. The department may provide for the surrender of the certificate bearing the former address and its replacement with a certificate bearing the new address or for the alteration of an outstanding certificate to show the new address of the holder.

(Amended by Stats. 1973, Ch. 759.)



9866

No number other than the number issued to an undocumented vessel or granted reciprocity pursuant to this chapter shall be painted, attached, or otherwise displayed on either side of the bow of such undocumented vessel.

(Added by Stats. 1970, Ch. 1428.)



9867

A fee of fifteen dollars ($15) shall be charged for a duplicate of certificate of number, certificate of ownership, or current year registration stickers.

(Amended by Stats. 1990, Ch. 951, Sec. 4. Operative July 1, 1991, by Sec. 5 of Ch. 951.)



9867.5

Upon application for transfer of registration pursuant to Section 9917, a fee as specified in Section 9867 shall be paid to the department in addition to the regular transfer fee.

(Added by Stats. 1978, Ch. 497.)



9868

Fees received pursuant to this chapter are appropriated for payment of refunds of money received or collected in the payment of fees, permits, or services whenever the fee, permit or service cannot lawfully be issued or rendered to the applicant, and in cases where the payment in whole or in part represents overpayment or payment in duplicate.

(Added by Stats. 1970, Ch. 1428.)



9869

The department shall transmit information from each initial application and each transfer application or renewal application to the county assessor in the county of residence of the owner of the vessel and to the county assessor in the county in which the vessel is principally kept if other than the county of residence of the owner, if such other county is known to the department. If an application shows that the owner of the vessel has changed his residence from one county to another county or shows that there has been a change in the county in which the vessel is principally kept, the department shall transmit information of the change to the assessor of the county in which the owner of the vessel formerly resided or to the assessor of the county in which the vessel formerly was principally kept. After the department receives a notice pursuant to Section 9864, the department shall transmit information of the destruction or abandonment to the assessor of the county in which the owner of the vessel resides and to the assessor of the county in which the vessel is or was principally kept, if other than the county of residence of the owner, if such other county was known to the department.

(Added by Stats. 1970, Ch. 1428.)



9870

A nonprofit public benefit corporation governed by the Nonprofit Public Benefit Corporation Law (Part 2 (commencing with Section 5110) of Division 2 of Title 1 of the Corporations Code), which purposes relate to promoting the ability of boys and girls to do things for themselves, to train them in scoutcraft and camping, and to teach them patriotism, courage, self-reliance and kindred virtues, shall not be required to pay the fees provided for in Sections 9853, 9855, and 9860.

(Amended by Stats. 1984, Ch. 411, Sec. 6.)



9871

Upon application for original registration or transfer of registration of an undocumented vessel, the department may assign an appropriate hull identification number to such vessel whenever there is no hull identification number thereon, or when a hull identification number thereon has been destroyed or obliterated; and such hull identification number shall be permanently marked in an integral part of the hull which is accessible for inspection.

(Amended by Stats. 1980, Ch. 617, Sec. 2.)



9871.5

Upon application for renewal of registration of an undocumented vessel, the applicant is required to furnish the hull identification number if the records of the department do not contain such number. If the vessel does not have a hull number, the department may assign an appropriate hull identification number.

(Added by Stats. 1980, Ch. 617, Sec. 3.)



9872

No person shall intentionally deface, destroy, or alter the hull identification number of a vessel required to be numbered under this chapter without written authorization from the department; nor shall any person place or stamp any serial or other number or mark upon an undocumented vessel which might interfere with identification of the hull identification number. This does not prohibit the restoration by an owner of an original number or mark when the restoration is authorized by the department, nor prevent any manufacturer from placing, in the ordinary course of business, numbers or marks upon new vessels or new parts thereof.

(Amended by Stats. 1980, Ch. 617, Sec. 4.)



9872.1

(a) No person shall knowingly buy, sell, offer for sale, receive, or have in his or her possession any vessel, or component part thereof, from which the hull identification number has been removed, defaced, altered, or destroyed, unless the vessel or component part has attached thereto a hull identification number assigned or approved by the department in lieu of the manufacturer s number.

(b) Whenever a vessel, or component part thereof, from which the hull identification number has been removed, defaced, altered, or destroyed, and which does not have attached thereto an assigned or approved number as described in subdivision (a), comes into the custody of a peace officer, the seized vessel or component part is subject, in accordance with the procedures specified in this section, to impoundment and to such disposition as may be provided by order of a court having jurisdiction. This subdivision does not apply with respect to a seized vessel or component part used as evidence in any criminal action or proceeding.

(c) Whenever a vessel or component part described in subdivision (a) comes into the custody of a peace officer, any person from whom the property was seized, and all claimants to the property whose interest or title is on registration records in the department, shall be notified within five days, excluding Saturdays, Sundays, and holidays, after the seizure, of the date, time, and place of the hearing required in subdivision (e). The notice shall contain the information specified in subdivision (d).

(d) Whenever a peace officer seizes a vessel or component part as provided in subdivision (b), any person from whom the property was seized shall be provided a notice of impoundment of the vessel or component part which shall serve as a receipt and contain the following information:

(1) Name and address of person from whom the property was seized.

(2) A statement that the vessel or component part seized has been impounded for investigation of a violation of this section and that the property will be released upon a determination that the hull identification number has not been removed, defaced, altered, or destroyed, or upon the presentation of satisfactory evidence of ownership of the vessel or component part, provided that no other person claims an interest in the property; otherwise, a hearing regarding the disposition of the vessel or component part shall take place in the proper court.

(3) A statement that any person from whom the property was seized, and all claimants to the property whose interest or title is on registration records in the department, will receive written notification of the date, time, and place of the hearing within five days, excluding Saturdays, Sundays, and holidays, after the seizure.

(4) Name and address of the law enforcement agency where evidence of ownership of the vessel or component part may be presented.

(5) A statement of the contents of this section.

(e) A hearing on the disposition of the property shall be held by the superior court within 60 days after the seizure. The hearing shall be before the court without a jury. A proceeding under this section is a limited civil case.

(1) If the evidence reveals either that the hull identification number has not been removed, altered, or destroyed or that the hull identification number has been removed, altered, or destroyed but satisfactory evidence of ownership has been presented to the seizing agency or court, the property shall be released to the person entitled thereto.

(2) If the evidence reveals that the hull identification number has been removed, altered, or destroyed, and satisfactory evidence of ownership has not been presented, the property shall be destroyed, sold, or otherwise disposed of as provided by court order.

(3) At the hearing, the seizing agency shall have the burden of establishing that the hull identification number has been removed, defaced, altered, or destroyed and that no satisfactory evidence of ownership has been presented.

(f) Nothing in this section precludes the return of a seized vessel or component part to the owner by the seizing agency following presentation of satisfactory evidence of ownership and, if determined necessary, upon the assignment of an identification number to the vessel or component part by the department.

(Amended by Stats. 2002, Ch. 784, Sec. 595. Effective January 1, 2003.)



9872.5

No certificate of ownership shall be issued under this chapter for any amphibious vehicle for which a certificate of ownership may be issued by the department under other provisions of this code.

For the purposes of this section, an amphibious vehicle is a device by which any person or property may be propelled, moved, or drawn, both upon water and upon a highway on land.

(Added by Stats. 1970, Ch. 1439.)



9873

An undocumented vessel shall not be required to be numbered under this chapter if it is:

(a) Already covered by a number in full force and effect which has been issued to it pursuant to federal law or a federally approved numbering system of another state; provided, that such undocumented vessel shall be subject to the numbering requirements of this chapter if it has changed its state of principal use and has been within this state for a period in excess of 90 consecutive days.

(b) A vessel from a country other than the United States temporarily using the waters of this state.

(c) A public vessel of the United States, another state or subdivision thereof or municipality of such other state.

(d) A ship s lifeboat.

(e) Any vessel belonging to a class of boats which has been exempted from numbering by the department after the department has found that the numbering of vessels of such class will not materially aid in their identification; and, if any agency of the federal government has a numbering system applicable to the class of vessels to which the vessel in question belongs, after the department has further found that the vessel would also be exempt from numbering if it were subject to the federal law. An undocumented vessel propelled solely by oars or paddles and an undocumented vessel eight feet or less propelled solely by sail are exempt from the provisions of this chapter.

(Amended by Stats. 1973, Ch. 759.)



9874

The department may suspend, cancel, or revoke the registration of a vessel, a certificate of number, sticker, certificate of ownership, or temporary certificate of number in any of the following cases:

(a) When the department is satisfied that the registration or the certificate of number, sticker, certificate of ownership, or temporary certificate of number was fraudulently obtained or erroneously issued.

(b) When the department determines that the required fee has not been paid and the same is not paid upon reasonable notice and demand.

(Added by Stats. 1970, Ch. 1428.)



9875

Except as provided in Section 40000.8, any person who violates any provision of this chapter or any rule or regulation of the department adopted pursuant to this chapter is guilty of an infraction, punishable under Section 42001.

(Amended by Stats. 1991, Ch. 922, Sec. 6.)



9880

(a) The department shall not renew the certificate of number of, or allow a transfer of any title to or interest in, a vessel if the county tax collector has notified the department pursuant to Section 3205 of the Revenue and Taxation Code, that taxes are delinquent upon the vessel, and the department shall not subsequently issue a certificate of number for, or a new certificate of ownership reflecting a transfer of title to or interest in, that vessel until the department receives a certificate of clearance from the county tax collector that the delinquent taxes have been paid on that vessel or until the county tax collector has provided notice to the department that the delinquency has been satisfied.

(b) The department shall record the notice of delinquent taxes on the vessel. If the department is notified by the county tax collector that the delinquency has been satisfied, the department shall, if all other requirements are satisfied, issue a certificate of number for, or a new certificate of ownership reflecting a transfer of title to or interest in, the vessel. The department shall assess a fee upon each county tax collector in an amount that is sufficient to reimburse the department for its actual costs of administering this section.

(c) Whenever a vessel subject to this section is transferred, or not renewed for 26 months, the department shall notify the county tax collector of that fact.

(Amended by Stats. 1997, Ch. 546, Sec. 13. Effective January 1, 1998.)






CHAPTER 3. Transfer of Title or Interest in Undocumented Vessel

9900

No transfer of the title or any interest in or to an undocumented vessel numbered under this code shall pass, and any attempted transfer shall not be effective, until the parties thereto have paid any delinquent property taxes with respect to that vessel and fulfilled either of the following requirements:

(a) The transferor has made proper endorsement and delivery of the certificate of ownership to the transferee as provided in this code and the transferee has delivered to the department or has placed the certificates in the United States mail addressed to the department when and as required under this code with the proper transfer fee and thereby makes application for a new certificate of ownership and a new certificate of number.

(b) The transferor has delivered to the department or has placed in the United States mail addressed to the department the appropriate documents for the transfer of ownership of the vessel pursuant to the sale or transfer except as otherwise provided.

(Amended by Stats. 1994, Ch. 940, Sec. 5. Effective January 1, 1995. Operative July 1, 1995, by Sec. 6 of Ch. 940.)



9901

Whenever any person has received as transferee a properly endorsed certificate of ownership, he or she shall, within 10 days thereafter, forward the certificates with the transfer fee specified in Section 9855 to the department, and thereby make application for a certificate of ownership and certificate of number.

(Amended by Stats. 1995, Ch. 766, Sec. 7. Effective January 1, 1996.)



9902

The department, upon receipt of a properly endorsed certificate of ownership and a new application form and the required fee, shall issue a new certificate of ownership and a new certificate of number in the same manner as provided for in the initial issuance of number and the number may be reassigned to the new owner, provided, however, in the case of a transfer of a part interest which does not affect the owner s right to operate such undocumented vessel the transfer shall not terminate the certificate of number.

(Amended by Stats. 1988, Ch. 1268, Sec. 16.)



9903

(a) Prior to the issuance of any certificate of ownership the department shall obtain a statement in writing, signed by the transferee or transferor, showing:

(1) The date of the sale or other transfer of ownership of the vessel.

(2) The name and address of the seller or transferor.

(3) The name and address of the buyer or transferee.

(4) The total consideration (valued in money) given for the sale or other transfer of the vessel, including any motor or other component part of the vessel included in the sale or other transfer.

(b) Upon the transfer of ownership of a vessel the department shall forward to the State Board of Equalization information from its records identifying the vessel together with the data required by subdivision (a). The information shall be transmitted as promptly as feasible and in such form and manner as shall be agreed between the department and the board.

(Added by Stats. 1970, Ch. 1428.)



9905

An owner who has made a bona fide sale or transfer of an undocumented vessel and has delivered possession of the vessel to a purchaser shall not by reason of any of the provisions of this code or the Harbors and Navigation Code be deemed the owner of the vessel so as to be subject to civil liability for the operation of the vessel thereafter by another when the owner, in addition to the foregoing, has fulfilled either of the following requirements:

(a) Made proper endorsement and delivery of the certificate of ownership as provided in this code.

(b) Delivered to the department or placed in the United States mail, addressed to the department, either the notice as provided in Sections 9911 and 9912 or appropriate documents for transfer of the vessel pursuant to the sale or transfer.

(Amended by Stats. 1991, Ch. 13, Sec. 23. Effective February 13, 1991.)



9906

A legal owner may assign his title or interest in or to an undocumented vessel numbered under this code to a person other than the owner without the consent of and without affecting the interest of the owner.

(Added by Stats. 1970, Ch. 1428.)



9907

Upon transfer of the title or any interest of the legal owner or legal owners in an undocumented vessel numbered under this code, the transferor shall write his signature, and the transferee shall write his signature and address, in the appropriate spaces provided upon the reverse side of the certificate of ownership issued for the vessel.

(Added by Stats. 1970, Ch. 1428.)



9908

Upon transfer of the title or interest or any part thereof of the registered owner only in an undocumented vessel numbered under this code, the registered owner shall write his signature and address and the transferee shall write his signature and address in the appropriate spaces provided on the reverse side of the certificate of ownership for the vessel, and the legal owner shall write his signature in the space provided for the new legal owner indicating that he is to retain his legal title and interest.

(Added by Stats. 1970, Ch. 1428.)



9909

When the required certificate of ownership is lost, stolen, damaged, or mutilated, application for transfer may be made upon a form provided by the department for a duplicate certificate of ownership. The transferor shall write his signature and address in the appropriate spaces provided upon the application and file the same together with the proper fees for duplicate certificate of ownership and transfer.

(Added by Stats. 1970, Ch. 1428.)



9910

It is unlawful for any person to fail or neglect to deliver the certificate of number and, when having possession, to properly endorse, date, and deliver the certificate of ownership to a transferee who is lawfully entitled to a transfer of ownership.

(Added by Stats. 1970, Ch. 1428.)



9911

Whenever the owner of an undocumented vessel numbered under this code sells or transfers his or her title or interest in, or any part thereof, and delivers the possession of, the vessel to another, the owner shall, within five calendar days, notify the department of the sale or transfer by giving the date thereof, the name and address of the owner and of the transferee and a description of the vessel as may be required in the appropriate form provided for the purpose by the department.

(Amended by Stats. 1992, Ch. 427, Sec. 166. Effective January 1, 1993.)



9912

Every dealer upon transferring by sale, lease or otherwise any undocumented vessel, whether new or used, required to be numbered under this code, shall, not later than the end of the next business day of the dealer, give written notice of the transfer to the department upon an appropriate form provided by it, but a dealer need not give the notice when selling or transferring a new unnumbered vessel to another dealer.

(Added by Stats. 1970, Ch. 1428.)



9913

When a security interest upon a numbered vessel is satisfied, canceled, or released by the parties thereto who are the registered owner and legal owner respectively of said vessel and thereafter within a period of 10 days a new security interest covering the vessel is executed between the same parties, no application for transfer of ownership by reason thereof shall be made, no new certificate of ownership or certificate of number shall be issued, and all provisions of this code relating to transfers of any title or interest in a vessel shall be deemed to have been fully complied with.

(Added by Stats. 1970, Ch. 1428.)



9914

The transferee of a security interest in the interest of a legal owner of a numbered vessel need not make application for a transfer of ownership when the security interest arises from a pledge of security agreement by the legal owner to the pledgee.

(Added by Stats. 1970, Ch. 1428.)



9915

(a) Whenever the title or interest of any owner or legal owner in or to a vessel numbered under this code passes to another otherwise than by a voluntary transfer, the new owner or legal owner may obtain a transfer of ownership upon application therefor and upon presentation of the last certificate of ownership and certificate of number issued for the vessel, if available, and any instruments or documents of authority or certified copies thereof as may be required by the department, or required by law, to evidence or effect a transfer of title or interest in or to chattels in such case.

(b) The department when satisfied of the genuineness and regularity of the transfer shall give notice by mail to the owner and legal owner of the vessel as shown by the records of the department and five days after the giving of the notice, if still satisfied of the genuineness and regularity of such transfer, shall transfer the ownership of the vessel accordingly and issue a new certificate of ownership and cerificate of number to the person or persons entitled thereto. Such notice shall not be required for an involuntary transfer when repossession involves a secured party.

(Amended by Stats. 1975, Ch. 918.)



9916

(a) If 40 days have elapsed since the death of an owner or legal owner of any vessel numbered under this division without the decedent leaving other property necessitating probate, and irrespective of the value of the vessel, the following person may secure a transfer of ownership of the title or interest of the decedent:

(1) The sole person or all of the persons who succeeded to the property of the decedent under Sections 6401 and 6402 of the Probate Code unless the vessel is, by will, otherwise bequeathed.

(2) The sole beneficiary or all of the beneficiaries who succeeded to the vessel under the will of the decedent where the vessel is, by will, so bequeathed.

(b) The person authorized by subdivision (a) may secure a transfer of ownership of the title or interest of the decedent upon presenting to the department all of the following:

(1) The appropriate certificate of ownership and certificate of number, if available.

(2) A certificate of the heir or beneficiary under penalty of perjury containing the following statements:

(A) The date and place of the decedent s death.

(B) The decedent left no other property necessitating probate and no probate proceeding is now being or has been conducted in this state for the decedent s estate.

(C) The declarant is entitled to the vessel either (i) as the sole person or all of the persons who succeeded to the property of the decedent under Sections 6401 and 6402 of the Probate Code if the decedent left no will or (ii) as the beneficiary or beneficiaries under the decedent s last will if the decedent left a will, and no one has a right to the decedent s vessel that is superior to that of the declarant.

(D) There are no unsecured creditors of the decedent or, if there are, the unsecured creditors of the decedent have been paid in full or their claims have been otherwise discharged.

(3) If required by the department, a certificate of the death of the decedent.

(4) If required by the department, the names and addresses of any other heirs or beneficiaries.

(c) If the department is presented with the documents specified in paragraphs (1) and (2) of subdivision (b), no liability shall be incurred by the department or any officer or employee of the department by reason of the transfer of registration of the vessel pursuant to this section. The department or officer or employee of the department may rely in good faith on the statements in the certificate specified in paragraph (2) of subdivision (b) and has no duty to inquire into the truth of any statement in the certificate. The person who secures the transfer of the vessel pursuant to this section is subject to the provisions of Section 13109 to 13113, inclusive, of the Probate Code to the same extent as a person to whom transfer of property is made under Chapter 3 (commencing with Section 13100) of Part 1 of Division 8 of the Probate Code.

(Amended by Stats. 1986, Ch. 783, Sec. 27. Operative July 1, 1987, by Sec. 30 of Ch. 783.)



9916.5

(a) On death of the owner of a vessel numbered under this division and owned in beneficiary form, the vessel belongs to the surviving beneficiary, if any. If there is no surviving beneficiary, the vessel belongs to the estate of the deceased owner.

(b) A certificate of ownership in beneficiary form may be revoked or the beneficiary changed at any time before the death of the owner by either of the following methods:

(1) By sale of the vessel with property assignment and delivery of the certificate of ownership to another person.

(2) By application for a new certificate of ownership without designation of a beneficiary or with the designation of a different beneficiary.

(c) Except as provided in subdivision (b), designation of a beneficiary in a certificate of ownership issued in beneficiary form may not be changed or revoked by will, by any other instrument, by a change of circumstances, or otherwise.

(d) The beneficiary s interest in the vessel at death of the owner is subject to any contract of sale, assignment, or security interest to which the owner was subject during his or her lifetime.

(e) The surviving beneficiary may secure a transfer of ownership for the vessel upon presenting to the department all of the following:

(1) The appropriate certificate of ownership.

(2) A certificate under penalty of perjury stating the date and place of the owner s death and that the declarant is entitled to the vessel as the designated beneficiary.

(3) If required by the department, a certificate of the death of the owner.

(f) After the death of the owner, the surviving beneficiary may transfer his or her interest in the vessel to another person without securing transfer of ownership into his or her own name by appropriately signing the certificate of ownership for the vessel and delivering the document to the transferee for forwarding to the department with appropriate fees. The transferee may secure a transfer of ownership upon presenting to the department (1) the certificate of title signed by the beneficiary, (2) the certificate described in paragraph (2) of subdivision (e) executed by the beneficiary under penalty of perjury, and (3) if required by the department, a certificate of death of the owner.

(g) A transfer at death pursuant to this section is effective by reason of this section, and shall not be deemed to be a testamentary disposition of property. The right of the designated beneficiary to the vessel shall not be denied, abridged, or affected on the grounds that the right has not been created by a writing executed in accordance with the laws of this state prescribing the requirements to effect a valid testamentary disposition of property.

(h) A transfer at death pursuant to this section is subject to Section 9653 of the Probate Code.

(i) If there is no surviving beneficiary, the person or persons described in Section 9916 may secure transfer of the vessel as provided in that section.

(j) The department may prescribe forms for use pursuant to this section.

(Added by Stats. 1991, Ch. 1055, Sec. 62. Operative January 1, 1993, by Sec. 64 of Ch. 1055.)



9916.7

(a) If the department makes a transfer pursuant to Section 9916.5, the department is discharged from all liability, whether or not the transfer is consistent with the beneficial ownership of the vessel transferred.

(b) The protection provided by subdivision (a) does not extend to a transfer made after the department has been served with a court order restraining the transfer. No other notice or information shown to have been available to the department shall affect its right to the protection afforded by subdivision (a).

(c) The protection provided by this section has no bearing on the rights of parties in disputes between themselves or their successors concerning the beneficial ownership of the vessel.

(d) The protection provided by this section is in addition to, and not exclusive of, any other protection provided to the department by any other provision of law.

(Added by Stats. 1991, Ch. 1055, Sec. 63. Operative January 1, 1993, by Sec. 64 of Ch. 1055.)



9917

Whenever application is made to the department for a transfer of ownership of a vessel to a new owner or legal owner and the applicant is unable to present the certificate of ownership issued for the vessel by reason of the same being lost or otherwise not available, the department may receive the application and examine into the circumstances of the case and may require the filing of affidavits or other information, and when the department is satisfied that the applicant is entitled to a transfer of ownership, the department may transfer the ownership of the vessel, and issue a new certificate of ownership, and certificate of number to the person or persons found to be entitled thereto.

(Amended by Stats. 1988, Ch. 1268, Sec. 18.)



9918

If the application for a transfer is made in the manner provided in this code, the department shall not be required to withhold the transfer of any right, title or interest in or to a vessel if the application on its face appears to be genuine and regular and the department has received neither a request from any law enforcement agency that action on the application be deferred nor an order of a court of the United States or of the State of California restraining the transfer within two years prior thereto.

(Added by Stats. 1970, Ch. 1428.)



9919

No security interest in any vessel numbered under this code, irrespective of whether such number was effected prior or subsequent to the creation of such security interest, is perfected, until the secured party, or his successor or assignee, has deposited with the department a properly endorsed certificate of ownership to the vessel, subject to the security interest, showing the secured party as legal owner if the vessel is then numbered under this code; or if the vessel is not so numbered, the owner shall file an initial application for number as provided for in this code, and the certificate of ownership issued under said application shall contain the name and address of the legal owner.

(Added by Stats. 1970, Ch. 1428.)



9920

When the secured party, his successor or assignee, has deposited with the department a properly endorsed certificate of ownership showing the secured party as legal owner, or if the vessel is not numbered when the owner shall file an initial application for number as provided for in this code, and the certificate of ownership issued under said application shows said secured party as the legal owner, and said certificate of ownership is deposited with the department, the deposit constitutes perfection of the security interest.

(Added by Stats. 1970, Ch. 1428.)



9921

Upon the deposit with the department of the certificate of ownership showing the secured party as legal owner as provided in Section 9919 hereof, the department shall on its records show the secured party, his successor or assignee, as legal owner with respect to such vessel.

(Added by Stats. 1970, Ch. 1428.)



9922

The method provided in this chapter for perfecting a security interest in a vessel numbered under this code is exclusive.

(Added by Stats. 1970, Ch. 1428.)



9923

In the absence of the regularly required supporting evidence of ownership upon application for registration or transfer of a vessel, the department may accept an undertaking or bond in the amount of the fair market value of the vessel at the time of the application, as determined by the department, which shall be conditioned to protect the department and all officers and employees thereof and any subsequent purchaser of the vessel, any person acquiring a lien or security interest thereon, or the successor in interest of such purchaser or person, against any loss or damage on account of any defect in or undisclosed claim upon the right, title, and interest of the applicant or other person in and to the vessel.

(Added by Stats. 1970, Ch. 1428.)



9924

In the event the vessel is no longer registered in this state and the currently valid certificate of ownership is surrendered to the department or the vessel has been destroyed or lost, the bond or undertaking shall be returned and surrendered after three years.

(Amended by Stats. 1982, Ch. 517, Sec. 389.)



9928

The department shall withhold the certificate of number or the transfer of registration of any vessel sold at retail to any applicant by any person other than a person holding a seller s permit pursuant to Section 6066 of the Revenue and Taxation Code, and regularly engaged in the business of selling vessels, until the applicant pays to the department the use tax measured by the sales price of the vessel as required by the Sales and Use Tax Law, together with penalty, if any, unless the State Board of Equalization finds that no use tax is due. If the applicant so desires, he may pay the use tax and penalty, if any, to the department so as to secure immediate action upon his application for registration or transfer of registration and thereafter he may apply through the Department of Motor Vehicles to the State Board of Equalization under the provisions of the Sales and Use Tax Law for a refund of the amount so paid.

(b) The department shall transmit to the State Board of Equalization all collections of the use tax and penalty made under this section. This transmittal shall be made at least monthly, accompanied by a schedule in such form as the department and board may prescribe.

(c) The State Board of Equalization shall reimburse the department for its costs incurred in carrying out the provisions of this section.

(d) In computing any use tax or penalty thereon under the provisions of the section, dollar fractions shall be disregarded in the manner specified in Section 9559. Payment of tax and penalty on this basis shall be deemed full compliance with the requirements of the Sales and Use Tax Law insofar as they are applicable to the use of vessels to which this section relates.

(e) The department and the State Board of Equalization shall enter into an agreement for the collection of the use tax pursuant to this section and Section 6294 of the Revenue and Taxation Code. The agreement shall specify the procedures agreed upon by the department and the board for collection of the tax and the reimbursement provided for in subdivision (c). The agreement shall be approved by the Department of Finance.

(Added by Stats. 1982, Ch. 665, Sec. 5.)









DIVISION 3.6. VEHICLE SALES

CHAPTER 1. Advertising, Brochures, and Manuals

9950

Any advertisement, brochure, owner s manual, or sales manual relating to any gasoline-powered motor vehicle of a type subject to registration with a manufacturer s gross vehicle weight rating of under 6,000 pounds of 1972 or later year model which contains any reference to the horsepower of the engine of the vehicle shall state only the Society of Automotive Engineers horsepower rating of such engine, as installed (net), as determined by S.A.E. Standard J1349.

(Amended by Stats. 1986, Ch. 1212, Sec. 5.)



9951

(a) A manufacturer of a new motor vehicle sold or leased in this state that is equipped with one or more recording devices commonly referred to as event data recorders (EDR) or sensing and diagnostic modules (SDM), shall disclose that fact in the owner s manual for the vehicle.

(b) As used in this section, recording device means a device that is installed by the manufacturer of the vehicle and does one or more of the following, for the purpose of retrieving data after an accident:

(1) Records how fast and in which direction the motor vehicle is traveling.

(2) Records a history of where the motor vehicle travels.

(3) Records steering performance.

(4) Records brake performance, including, but not limited to, whether brakes were applied before an accident.

(5) Records the driver s seatbelt status.

(6) Has the ability to transmit information concerning an accident in which the motor vehicle has been involved to a central communications system when an accident occurs.

(c) Data described in subdivision (b) that is recorded on a recording device may not be downloaded or otherwise retrieved by a person other than the registered owner of the motor vehicle, except under one of the following circumstances:

(1) The registered owner of the motor vehicle consents to the retrieval of the information.

(2) In response to an order of a court having jurisdiction to issue the order.

(3) For the purpose of improving motor vehicle safety, including for medical research of the human body s reaction to motor vehicle accidents, and the identity of the registered owner or driver is not disclosed in connection with that retrieved data. The disclosure of the vehicle identification number (VIN) for the purpose of improving vehicle safety, including for medical research of the human body s reaction to motor vehicle accidents, does not constitute the disclosure of the identity of the registered owner or driver.

(4) The data is retrieved by a licensed new motor vehicle dealer, or by an automotive technician as defined in Section 9880.1 of the Business and Professions Code, for the purpose of diagnosing, servicing, or repairing the motor vehicle.

(d) A person authorized to download or otherwise retrieve data from a recording device pursuant to paragraph (3) of subdivision (c), may not release that data, except to share the data among the motor vehicle safety and medical research communities to advance motor vehicle safety, and only if the identity of the registered owner or driver is not disclosed.

(e) (1) If a motor vehicle is equipped with a recording device that is capable of recording or transmitting information as described in paragraph (2) or (6) of subdivision (b) and that capability is part of a subscription service, the fact that the information may be recorded or transmitted shall be disclosed in the subscription service agreement.

(2) Subdivision (c) does not apply to subscription services meeting the requirements of paragraph (1).

(f) This section applies to all motor vehicles manufactured on or after July 1, 2004.

(Amended by Stats. 2004, Ch. 183, Sec. 350. Effective January 1, 2005.)



9952

Any person who publishes, or causes to be published, or offers for sale or sells, or gives to another person, any advertisement, brochure, owner s manual, or sales manual which violates Section 9950 is guilty of an infraction.

(Amended by Stats. 1973, Ch. 73.)



9953

Every manufacturer of a new motor vehicle sold in this state which, as equipped, may not be operated with tire chains shall do both of the following:

(a) Indicate that fact in the owner s manual for the vehicle or other written material provided by the manufacturer regarding the vehicle.

(b) Provide each of its franchised new motor vehicle dealers in this state with a list of the affected vehicle models on an annual basis and prior to the manufacturer s introduction of its new model year vehicles. The list shall include sufficient information, including information regarding tire sizes where necessary, to allow the selling dealer to determine when disclosure is required pursuant to Section 11713.6.

(Amended by Stats. 1995, Ch. 452, Sec. 1. Effective January 1, 1996.)



9954

(a) This section applies only to new vehicles sold or leased in this state on or after January 1, 2008, except as provided in subdivision (d) or (e).

(b) A motor vehicle manufacturer of a motor vehicle sold or leased in this state shall provide the means whereby the registered owner of that motor vehicle, through a registered locksmith, can access the information, and only that information, that is necessary to permit the production of a replacement key or other functionally similar device by the registered locksmith that will allow the registered vehicle s owner to enter, start, and operate his or her vehicle. The means to access this information shall be available by telephone or electronically 24 hours a day and seven days a week, as follows:

(1) When a registered locksmith is requested by the motor vehicle s registered owner or the registered owner s family member, to produce a replacement key or other functionally similar device that will allow the vehicle to be entered, started, and operated, and the information is needed from the vehicle manufacturer in order to produce the requested key or other functionally similar device, in addition to the requirement in Section 466.6 of the Penal Code, the registered locksmith shall visually verify the identity of the requesting party through that party s driver s license; shall visually verify that the registration of the vehicle matches the requesting party s identity and address (or last name and address if the requesting party is a family member of the registered owner); and shall visually verify that the vehicle identification number of the vehicle matches with the vehicle identification number on the registration. Upon satisfactory verification of all three requirements, the registered locksmith shall sign an affidavit that he or she has visually verified the information and file the affidavit along with, and for the same time period as, the work order required by Section 466.6 of the Penal Code, and proceed to access the needed information from the vehicle manufacturer.

(2) Upon completing the services, the registered locksmith shall give any key code information obtained from the vehicle manufacturer to the registered owner, or if applicable, the owner s family member, and shall destroy all information accessed from the vehicle manufacturer in his or her possession.

(3) Except in cases of fraud or misappropriation, a registered locksmith who follows these procedures shall incur no liability for theft of the vehicle related to the locksmith s production of a replacement key or functionally similar device that will allow the vehicle to be entered, started, and operated.

(4) When a vehicle manufacturer receives a request from a registered locksmith for information to enable the locksmith to produce a replacement key or other functionally similar device that will allow the vehicle to be entered, started, and operated, and that request is made at the behest of the vehicle s registered owner or the registered owner s family member, the vehicle manufacturer shall require the registered locksmith to confirm the locksmith s registration with the manufacturer s registry; provide the security password issued by the manufacturer; and comply with any other reasonable authentication procedure. The manufacturer shall also require the registered locksmith to confirm the locksmith s visual identity and vehicle verifications, pursuant to paragraph (1). Upon satisfactory verification of these requirements, and upon presentation of the vehicle identification number and model number, the vehicle manufacturer shall provide to the registered locksmith, for the vehicle identified by the vehicle identification number and model number, the information necessary to enable production of a replacement key or other functionally similar device that allows the vehicle to be entered, started, and operated.

(5) A motor vehicle manufacturer subject to this section shall retain and make the information available in accordance with this section for at least 25 years from the date of manufacture.

(6) A vehicle manufacturer that follows these procedures shall incur no liability for theft of the vehicle related to furnishing the information to a registered locksmith for the production of a replacement key or functionally similar device that will allow the vehicle to be entered, started, and operated.

(c) For purposes of this section the following definitions apply:

(1) Information includes, but is not limited to, the vehicle s key code and, if applicable, immobilizer or access code, and its successor technology and terminology.

(2) Motor vehicle is a passenger vehicle as defined in Section 465 and pickup truck as defined in Section 471, and does not include a housecar, a motorcycle, or other two-wheeled motor vehicle.

(3) A registered locksmith means a locksmith licensed and bonded in California that has registered with a motor vehicle manufacturer, and has been issued a registry number and security password by the manufacturer.

(4) A registered owner, as defined in Section 505, also includes a lessee of the vehicle when the lessee s name appears on the vehicle registration.

(d) (1) This section does not apply to a vehicle line of a motor vehicle manufacturer that on January 1, 2006, does not provide for the production of a replacement key or other functionally similar device that allows the vehicle to be entered, started, and operated, by anyone other than the vehicle manufacturer itself and only itself, provided that the vehicle manufacturer operates a telephone or electronic request line 24 hours a day and seven days a week, and upon a request of the registered owner or family member of the registered owner of the vehicle, a replacement key or other functionally similar device that will allow the vehicle to be entered, started, and operated, is furnished to the registered owner at a reasonable cost within one day of the request or via the next overnight delivery.

(2) If subsequent to January 1, 2008, a vehicle line of the manufacturer exempted by this subdivision provides for the production of a replacement by anyone, other than the vehicle manufacturer itself, of a key or other functionally similar device that will allow the vehicle to be entered, started, and operated, this section shall apply to that vehicle line.

(3) This subdivision shall remain operative until January 1, 2013, and as of that date shall become inoperative, unless a later enacted statute, that is enacted before January 1, 2013, deletes or extends that date.

(e) (1) This section does not apply to a vehicle line of a motor vehicle manufacturer that sold between 2,500 and 5,000 vehicles of that line in the prior calendar year in the state.

(2) This subdivision shall remain operative until January 1, 2013, and as of that date shall become inoperative, unless a later enacted statute, that is enacted before January 1, 2013, deletes or extends that date.

(f) This section shall not apply to a make that sold fewer than 2,500 vehicles in the prior calendar year in the state.

(g) The duties imposed on a manufacturer pursuant to this section may be performed either by the manufacturer or by an agent through a contract.

(h) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Added by Stats. 2006, Ch. 433, Sec. 2. Effective January 1, 2007.)



9955

(a) A manufacturer of a pocket bike shall affix on the pocket bike a sticker with a disclosure stating that the device is prohibited from being operated on a sidewalk, roadway, or any part of a highway, or on a bikeway, bicycle path or trail, equestrian trail, hiking or recreational trail, or on public lands open to off-highway motor vehicle use.

(b) The disclosure required under subdivision (a) shall meet both of the following requirements:

(1) Be printed in not less than 14-point boldface type on a sticker that contains only the disclosure.

(2) Include the following statement:

(Added by Stats. 2005, Ch. 323, Sec. 2. Effective January 1, 2006.)






CHAPTER 2. Manufacturer’s Responsibility for Safety Defects

9975

Every manufacturer of a motor vehicle who furnishes notification to the registered owner of the motor vehicle of any defect in the motor vehicle or motor vehicle equipment which relates to motor vehicle safety, shall, notwithstanding any limitation in any warranty relating to the motor vehicle, correct such defect without charge to the registered owner of the vehicle or, at the manufacturer s election, reimburse the registered owner for the cost of making such correction.

The manufacturer of such motor vehicle shall not be liable for the cost of such correction if the registered owner of the motor vehicle does not seek to have the correction made within 45 days after receipt of the notification or within the warranty period of the motor vehicle, whichever is longer.

(Added by Stats. 1972, Ch. 954.)






CHAPTER 3. Engine Manufacturers

9980

If the manufacturer of the engine of a new motor vehicle is different from the manufacturer of the vehicle, the vehicle shall be labeled as required by Section 9981.

For purposes of this chapter, the manufacturer of a motor vehicle engine is different from the vehicle manufacturer if a majority of parts, or most of the work of assembly, of the engine is provided by a person other than the vehicle manufacturer or a subsidiary or affiliate of the vehicle manufacturer. For purposes of this chapter, an affiliate is an entity that directly, or indirectly through one or more intermediaries, controls or is controlled by, or is under common control with, the manufacturer of the vehicle.

(Amended by Stats. 2000, Ch. 135, Sec. 156. Effective January 1, 2001.)



9981

The manufacturer of any vehicle subject to Section 9980 shall affix a prominent label to the vehicle stating that the engine in the vehicle may have been manufactured by another manufacturer. The label shall be located on or adjacent to the window sticker identifying the manufacturer s suggested retail price for the vehicle or, if none, it shall be located on or adjacent to the window sticker identifying the equipment provided with the vehicle. This label, however, is not required if the manufacturer of the engine contained in the vehicle is disclosed in sales literature or is noted in the sales contract.

(Added by Stats. 1984, Ch. 1264, Sec. 1.)



9982

This chapter applies only to new passenger vehicles and to new motortrucks with an unladen weight under 6,000 pounds, except housecars.

(Added by Stats. 1984, Ch. 1264, Sec. 1.)






CHAPTER 4. Disclosure of Damage

9990

For purposes of this chapter, damage sustained by a motor vehicle is material under any of the following circumstances:

(a) The damage required repairs having a value, including parts and labor calculated at the repairer s cost, exceeding 3 percent of the manufacturer s suggested retail price of the vehicle or five hundred dollars ($500), whichever is greater. The replacement of damaged or stolen components, excluding the cost of repainting or refinishing those components, if replaced by the installation of new original manufacturer s equipment, parts, or accessories that are bolted or otherwise attached as a unit to the vehicle, including, but not limited to, the hood, bumpers, fenders, mechanical parts, instrument panels, moldings, glass, tires, wheels, and electronic instruments, shall be excluded from the damage calculation, except that any damage having a cumulative repair or replacement value which exceeds 10 percent of the manufacturer s suggested retail price of the vehicle shall be deemed material.

(b) The damage was to the frame or drive train of the motor vehicle.

(c) The damage occurred in connection with a theft of the entire vehicle.

(d) The damage was to the suspension of the vehicle requiring repairs other than wheel balancing or alignment.

(Added by Stats. 1990, Ch. 1373, Sec. 1.)



9991

Every dealer shall disclose in writing to the purchaser of a new or previously unregistered motor vehicle, prior to entering into a contract for the vehicle or, if unknown at that time, prior to delivery of the vehicle, any material damage known by the dealer to have been sustained by the vehicle and subsequently repaired.

(Added by Stats. 1990, Ch. 1373, Sec. 1.)



9992

Every dealer shall disclose in writing to the purchaser of a new or previously unregistered motor vehicle, prior to entering into a contract for the vehicle or, if unknown at that time, prior to delivery of the vehicle, any damage, including, but not limited to, material damage, known by the dealer to have been sustained by the vehicle and not repaired.

(Added by Stats. 1990, Ch. 1373, Sec. 1.)



9993

Nothing in this chapter permits any dealer to respond to the inquiry of a purchaser in any untrue or misleading manner.

(Added by Stats. 1990, Ch. 1373, Sec. 1.)









DIVISION 4. SPECIAL ANTITHEFT LAWS

CHAPTER 1. Reports of Stolen Vehicles

10500

(a) Every peace officer, upon receiving a report based on reliable information that any vehicle registered under this code has been stolen, taken, or driven in violation of Section 10851, or that a leased or rented vehicle has not been returned within five days after its owner has made written demand for its return, by certified or registered mail, following the expiration of the lease or rental agreement, or that license plates for any vehicle have been lost or stolen, shall, immediately after receiving that information, report the information to the Department of Justice Stolen Vehicle System. An officer, upon receiving information of the recovery of any vehicle described in this subdivision, or of the recovery of plates which have been previously reported as lost or stolen, shall immediately report the fact of the recovery to the Department of Justice Stolen Vehicle System. At the same time, the recovering officer shall advise the Department of Justice Stolen Vehicle System and the original reporting police agency of the location and condition of the vehicle or license plates recovered. The original reporting police agency, upon receipt of the information from the recovering officer, shall, immediately attempt to notify the reporting party by telephone, if the telephone number of the reporting party is available or readily accessible, of the location and condition of the recovered vehicle. If the reporting party s telephone number is unknown, or notification attempts were unsuccessful, the original reporting police agency shall notify the reporting party by placing, in the mail, a notice providing the location and condition of the recovered vehicle. This written notice shall be mailed within 24 hours of the original reporting police agency s receipt of the information of the recovery of the vehicle, excluding holidays and weekends.

(b) If the recovered vehicle is subject to parking or storage charges, Section 10652.5 applies.

(Amended by Stats. 1994, Ch. 675, Sec. 3. Effective January 1, 1995.)



10501

(a) It is unlawful for any person to make or file a false or fraudulent report of theft of a vehicle required to be registered under this code with any law enforcement agency with intent to deceive.

(b) If a person has been previously convicted of a violation of subdivision (a), he or she is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, or two or three years, or in a county jail for not to exceed one year.

(Amended by Stats. 2011, Ch. 15, Sec. 601. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



10502

(a) The owner or legal owner of a vehicle registered under this code which has been stolen or embezzled may notify the Department of the California Highway Patrol of the theft or embezzlement, but in the event of an embezzlement other than an embezzlement as specified in Section 10855, may make the report only after having procured the issuance of a warrant for the arrest of the person charged with the embezzlement.

(b) Every owner or legal owner who has given any notice under subdivision (a) shall notify the Department of the California Highway Patrol of a recovery of the vehicle.

(Amended by Stats. 1992, Ch. 290, Sec. 2. Effective January 1, 1993.)



10503

The Department of Justice upon receiving notice under this chapter that a vehicle has been stolen, or taken or driven in violation of Section 10851, or that a vehicle reported stolen, or taken or driven in violation of Section 10851 has been recovered, shall notify the Department of Motor Vehicles of the reported theft, taking or driving, or recovery.

(Amended by Stats. 1972, Ch. 98.)



10504

The department upon receiving a report of a stolen vehicle, or of a vehicle taken or driven in violation of Section 10851, shall place an appropriate notice in the electronic file system which will identify such vehicles during the processing of new certificates of registration, ownership, or registration and ownership. When such vehicles are thus identified, processing shall be discontinued and the Department of Justice shall be notified. New certificates shall not be issued until cleared by the Department of Justice. Notices shall remain in the Department of Motor Vehicles system until a Department of Justice deletion is received.

A report of a stolen vehicle, or of a vehicle taken or driven in violation of Section 10851, is effective for a period of not less than one year from the date first reported or longer as the department may determine.

(Amended by Stats. 1972, Ch. 98.)



10505

Upon the transfer of registration of a vehicle reported as stolen or embezzled, the department shall immediately notify the reporting agency of such fact.

(Enacted by Stats. 1959, Ch. 3.)






CHAPTER 1.5. Reports of Stolen Vessels

10550

In this chapter, unless the context clearly requires a different meaning, the terms and definitions set forth in Section 9840 shall apply.

(Amended by Stats. 1973, Ch. 759.)



10551

Every peace officer upon receiving a report based on reliable information that any undocumented vessel numbered under this code has been stolen shall immediately after receiving such information report the theft to the Department of Justice, Automated Boat System, and such peace officer upon receiving information of the recovery of any such vessel which he has previously reported as stolen, shall immediately report the fact of the recovery to the Department of Justice, Automated Boat System.

(Amended by Stats. 1980, Ch. 617, Sec. 5.)



10551.5

The Department of Justice upon receiving notice under this chapter that a vessel has been stolen or that a vessel reported stolen has been recovered shall notify the Department of Motor Vehicles of the reported theft or recovery.

(Added by Stats. 1980, Ch. 617, Sec. 6.)



10552

It is unlawful for any person to make or file a false or fraudulent report of the theft of an undocumented vessel required to be numbered under this code with any law enforcement agents with intent to deceive.

(Added by Stats. 1970, Ch. 1428.)



10553

The owner or legal owner of a vessel numbered under this code which has been stolen or embezzled may notify a law enforcement agency of the theft or embezzlement, but in the event of an embezzlement may make the report only after having procured the issuance of a warrant for the arrest of the person charged with such embezzlement. Every owner or legal owner who has given any such notice shall notify the law enforcement agency of a recovery of the vessel.

(Amended by Stats. 1980, Ch. 617, Sec. 7.)



10554

The department upon receiving a report of a stolen or embezzled vessel shall place an appropriate notice in the electronic file system which will identify such vessel during the processing of new certificates of number, ownership, or number and ownership. When such vessels are thus identified, processing shall be discontinued and the agency holding the theft report and the Department of Justice shall be notified. New certificates shall not be issued until cleared by the Department of Justice. Notices shall remain in the Department of Motor Vehicles system until a Department of Justice deletion is received.

A report of a stolen or embezzled vessel is effective for a period of not less than one year from the date first reported, or for such longer period as the department may determine.

(Amended by Stats. 1980, Ch. 617, Sec. 8.)






CHAPTER 2. Reports of Stored Vehicles

10650

(a) Every operator of a towing service and every keeper of a garage or trailer park shall keep a written record of every vehicle of a type subject to registration under this code stored for a period longer than 12 hours.

(b) The record shall contain the name and address of the person storing the vehicle or requesting the towing, the names of the owner and driver of the vehicle, if ascertainable, and a brief description of the vehicle including the name or make, the motor or other number of the vehicle, the nature of any damage to the vehicle, and the license number and registration number shown by the license plates or registration card, if either of the latter is attached to the vehicle in a clearly discernible place.

(c) All records shall be kept for one year from the commencement of storage and shall be open to inspection by any peace officer.

(d) Upon termination of the storage, a statement shall be added to the record as to the disposition of the vehicle, including the name and address of the person to whom the vehicle was released and the date of such release.

(Amended by Stats. 1974, Ch. 271.)



10652

Whenever any vehicle of a type subject to registration under this code has been stored in a garage, repair shop, parking lot, or trailer park for 30 days, the keeper shall report such fact to the Department of Justice by receipted mail, which shall at once notify the legal owner as of record. This section shall not apply to any vehicle stored by a peace officer or employee designated in Section 22651 pursuant to Article 3 (commencing with Section 22850) of Chapter 10 of Division 11.

(Amended by Stats. 2008, Ch. 699, Sec. 24. Effective January 1, 2009.)



10652.5

(a) Whenever the name and address of the legal owner of a motor vehicle is known, or may be ascertained from the registration records in the vehicle or from the records of the Department of Motor Vehicles, no fee or service charge may be imposed upon the legal owner for the parking and storage of the motor vehicle except as follows: (1) The first 15 days of possession and (2) following that 15-day period, the period commencing three days after written notice is sent by the person in possession to the legal owner by certified mail, return receipt requested, and continuing for a period not to exceed any applicable time limit set forth in Section 3068 or 3068.1 of the Civil Code.

(b) The costs of notifying the legal owner may be charged as part of the storage fee when the motor vehicle has been stored for an indefinite period of time and notice is given no sooner than the third day of possession. This subdivision also applies if the legal owner refuses to claim possession of the motor vehicle.

(c) In any action brought by, or on behalf of, a legal owner of a motor vehicle to which subdivision (a) applies, to recover a motor vehicle alleged to be withheld by the person in possession of the motor vehicle by demanding storage fees or charges for any number of days in excess of that permitted pursuant to subdivision (a), the prevailing party shall be entitled to reasonable attorney s fees, not to exceed one thousand seven hundred fifty dollars ($1,750). The recovery of those fees is in addition to any other right, remedy, or cause of action of that party.

(d) This section is not applicable to any motor vehicle stored by a levying officer acting under the authority of judicial process.

(Amended by Stats. 1995, Ch. 289, Sec. 1. Effective January 1, 1996.)



10653

Whenever any vehicle of a type subject to registration under this code which shows evidence of having been struck by a bullet is stored in a garage or repair shop, the keeper thereof shall within 24 hours after receiving the vehicle report such fact to the sheriff s office of the county or police department of the city wherein the garage or repair shop is located, giving the motor or other number of the vehicle, the license number if ascertainable, and the name and address of the person storing the same or the name and address of the owner shown by the registration card, if the same is attached to the vehicle in a clearly discernible place.

(Enacted by Stats. 1959, Ch. 3.)



10654

Every person other than the keeper of a garage renting any private building used as a private garage or space therein for the storage of a vehicle of a type subject to registration under this code, when the agreement to rent includes only the building or space therein, shall within 24 hours after the vehicle is stored therein report such fact together with the name of the tenant, and a description of the vehicle, including the name or make, the motor or other number of the vehicle, and the license number to the sheriff s office of the county or the police department of the city wherein the building is located. Private garage as used in this section does not include a public warehouse or public garage.

(Enacted by Stats. 1959, Ch. 3.)



10655

No person required to keep a record or make a report under this chapter shall wilfully fail, refuse, or neglect to comply with this chapter.

(Enacted by Stats. 1959, Ch. 3.)



10656

The director, deputy director, registrar, deputy registrar, investigators of the department, and members of a city police department or county sheriff s office whose primary responsibility is to conduct vehicle theft investigations, may inspect any vehicle of a type required to be registered under this code in any garage, repair shop, parking lot, used car lot, automobile dismantlers lot, or other similar establishment for the purpose of investigating the title and registration of vehicles and inspection of vehicles wrecked or dismantled.

(Amended by Stats. 1979, Ch. 252.)



10658

(a) The provisions of this chapter shall not apply to the storage of any recreational vehicle owned by a mobilehome park resident and stored in a mobilehome park.

(b) As used in this section, recreational vehicle shall have the same meaning as defined in Section 18215.5 of the Health and Safety Code, and mobilehome park shall have the same meaning as defined in Section 18214 of the Health and Safety Code.

(Added by Stats. 1974, Ch. 646.)






CHAPTER 3. Alteration or Removal of Numbers

10750

(a) No person shall intentionally deface, destroy, or alter the motor number, other distinguishing number, or identification mark of a vehicle required or employed for registration purposes without written authorization from the department, nor shall any person place or stamp any serial, motor, or other number or mark upon a vehicle, except one assigned thereto by the department.

(b) This section does not prohibit the restoration by an owner of the original vehicle identification number when the restoration is authorized by the department, nor prevent any manufacturer from placing in the ordinary course of business numbers or marks upon new motor vehicles or new parts thereof.

(Amended by Stats. 1970. Ch. 824.)



10751

(a) No person shall knowingly buy, sell, offer for sale, receive, or have in his or her possession, any vehicle, or component part thereof, from which any serial or identification number, including, but not limited to, any number used for registration purposes, that is affixed by the manufacturer to the vehicle or component part, in whatever manner deemed proper by the manufacturer, has been removed, defaced, altered, or destroyed, unless the vehicle or component part has attached thereto an identification number assigned or approved by the department in lieu of the manufacturer s number.

(b) Whenever a vehicle described in subdivision (a), including a vehicle assembled with any component part which is in violation of subdivision (a), comes into the custody of a peace officer, it shall be destroyed, sold, or otherwise disposed of under the conditions as provided in an order by the court having jurisdiction. No court order providing for disposition shall be issued unless the person from whom the property was seized, and all claimants to the property whose interest or title is on registration records in the Department of Motor Vehicles, are provided a postseizure hearing by the court having jurisdiction within 90 days after the seizure. This subdivision shall not apply with respect to a seized vehicle or component part used as evidence in any criminal action or proceeding. Nothing in this section shall, however, preclude the return of a seized vehicle or a component part to the owner by the seizing agency following presentation of satisfactory evidence of ownership and, if determined necessary, upon the assignment of an identification number to the vehicle or component part by the department.

(c) Whenever a vehicle described in subdivision (a) comes into the custody of a peace officer, the person from whom the property was seized, and all claimants to the property whose interest or title is on registration records in the Department of Motor Vehicles, shall be notified within five days, excluding Saturdays, Sundays, and holidays, after the seizure, of the date, time, and place of the hearing required in subdivision (b). The notice shall contain the information specified in subdivision (d).

(d) Whenever a peace officer seizes a vehicle described in subdivision (a), the person from whom the property was seized shall be provided a notice of impoundment of the vehicle which shall serve as a receipt and contain the following information:

(1) Name and address of person from whom the property was seized.

(2) A statement that the vehicle seized has been impounded for investigation of a violation of Section 10751 of the California Vehicle Code and that the property will be released upon a determination that the serial or identification number has not been removed, defaced, altered, or destroyed, or upon the presentation of satisfactory evidence of ownership of the vehicle or a component part, if no other person claims an interest in the property; otherwise, a hearing regarding the disposition of the vehicle shall take place in the proper court.

(3) A statement that the person from whom the property was seized, and all claimants to the property whose interest or title is on registration records in the Department of Motor Vehicles, will receive written notification of the date, time, and place of the hearing within five days, excluding Saturdays, Sundays, and holidays, after the seizure.

(4) Name and address of the law enforcement agency where evidence of ownership of the vehicle or component part may be presented.

(5) A statement of the contents of Section 10751 of the Vehicle Code.

(e) A hearing on the disposition of the property shall be held by the superior court within 90 days after the seizure. The hearing shall be before the court without a jury. A proceeding under this section is a limited civil case.

(1) If the evidence reveals either that the serial or identification number has not been removed, defaced, altered, or destroyed or that the number has been removed, defaced, altered, or destroyed but satisfactory evidence of ownership has been presented to the seizing agency or court, the property shall be released to the person entitled thereto. Nothing in this section precludes the return of the vehicle or a component part to a good faith purchaser following presentation of satisfactory evidence of ownership thereof upon the assignment of an identification number to the vehicle or component part by the department.

(2) If the evidence reveals that the identification number has been removed, defaced, altered, or destroyed, and satisfactory evidence of ownership has not been presented, the vehicle shall be destroyed, sold, or otherwise disposed of as provided by court order.

(3) At the hearing, the seizing agency has the burden of establishing that the serial or identification number has been removed, defaced, altered, or destroyed and that no satisfactory evidence of ownership has been presented.

(f) This section does not apply to a scrap metal processor engaged primarily in the acquisition, processing, and shipment of ferrous and nonferrous scrap, and who receives dismantled vehicles from licensed dismantlers, licensed junk collectors, or licensed junk dealers as scrap metal for the purpose of recycling the dismantled vehicles for their metallic content, the end product of which is the production of material for recycling and remelting purposes for steel mills, foundries, smelters, and refiners.

(Amended by Stats. 2002, Ch. 784, Sec. 596. Effective January 1, 2003.)



10752

(a) No person shall, with intent to prejudice, damage, injure, or defraud, acquire, possess, sell, or offer for sale any genuine or counterfeit manufacturer s serial or identification number from or for, or purporting to be from or for, a vehicle or component part thereof.

(b) No person shall, with intent to prejudice, damage, injure, or defraud, acquire, possess, sell, or offer for sale any genuine or counterfeit serial or identification number issued by the department, the Department of the California Highway Patrol, or the vehicle registration and titling agency of any foreign jurisdiction which is from or for, or purports to be from or for, a vehicle or component part thereof.

(c) Every person convicted of a violation of subdivision (a) or (b) shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in the county jail for not less than 90 days nor more than one year, and by a fine of not less than two hundred fifty dollars ($250) nor more than five thousand dollars ($5,000).

(Amended by Stats. 2011, Ch. 15, Sec. 602. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






CHAPTER 3.5. Motor Vehicle Chop Shops

10801

Any person who knowingly and intentionally owns or operates a chop shop is guilty of a public offense and, upon conviction, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years, or by a fine of not more than fifty thousand dollars ($50,000), or by both the fine and imprisonment, or by up to one year in the county jail, or by a fine of not more than one thousand dollars ($1,000), or by both the fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 603. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



10802

Any person who knowingly alters, counterfeits, defaces, destroys, disguises, falsifies, forges, obliterates, or removes vehicle identification numbers, with the intent to misrepresent the identity or prevent the identification of motor vehicles or motor vehicle parts, for the purpose of sale, transfer, import, or export, is guilty of a public offense and, upon conviction, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, or two or three years, or by a fine of not more than twenty-five thousand dollars ($25,000), or by both the fine and imprisonment, or by up to one year in the county jail, or by a fine of not more than one thousand dollars ($1,000), or by both the fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 604. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



10803

(a) Any person who buys with the intent to resell, disposes of, sells, or transfers, more than one motor vehicle or parts from more than one motor vehicle, with the knowledge that the vehicle identification numbers of the motor vehicles or motor vehicle parts have been altered, counterfeited, defaced, destroyed, disguised, falsified, forged, obliterated, or removed for the purpose of misrepresenting the identity or preventing the identification of the motor vehicles or motor vehicle parts, is guilty of a public offense and, upon conviction, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, four, or six years, or by a fine of not more than sixty thousand dollars ($60,000), or by both the fine and imprisonment, or by up to one year in the county jail, or by a fine of not more than one thousand dollars ($1,000), or by both the fine and imprisonment.

(b) Any person who possesses, for the purpose of sale, transfer, import, or export, more than one motor vehicle or parts from more than one motor vehicle, with the knowledge that the vehicle identification numbers of the motor vehicles or motor vehicle parts have been altered, counterfeited, defaced, destroyed, disguised, falsified, forged, obliterated, or removed for the purpose of misrepresenting the identity or preventing the identification of the motor vehicles or motor vehicle parts, is guilty of a public offense and, upon conviction, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16 months, or two or three years, or by a fine of not more than thirty thousand dollars ($30,000), or by both the fine and imprisonment, or by imprisonment in the county jail not exceeding one year or by a fine of not more than one thousand dollars ($1,000) or by both the fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 605. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



10804

(a) Section 10803 does not apply to a motor vehicle scrap processor who, in the normal legal course of business and in good faith, processes a motor vehicle or motor vehicle part by crushing, compacting, or other similar methods, if any vehicle identification number is not removed from the motor vehicle or motor vehicle part prior to or during the processing.

(b) Section 10803 does not apply to any owner or authorized possessor of a motor vehicle or motor vehicle part which has been recovered by law enforcement authorities after having been stolen or if the condition of the vehicle identification number of the motor vehicle or motor vehicle part is known to, or has been reported to, law enforcement authorities. Law enforcement authorities are presumed to have knowledge of all vehicle identification numbers on a motor vehicle or motor vehicle part which are altered, counterfeited, defaced, disguised, falsified, forged, obliterated, or removed, when law enforcement authorities deliver or return the motor vehicle or motor vehicle part to its owner or an authorized possessor after it has been recovered by law enforcement authorities after having been reported stolen.

(Added by Stats. 1993, Ch. 386, Sec. 3. Effective September 8, 1993.)






CHAPTER 4. Theft and Injury of Vehicles

10850

The provisions of this chapter apply to vehicles upon the highways and elsewhere throughout the State.

(Enacted by Stats. 1959, Ch. 3.)



10851

(a) Any person who drives or takes a vehicle not his or her own, without the consent of the owner thereof, and with intent either to permanently or temporarily deprive the owner thereof of his or her title to or possession of the vehicle, whether with or without intent to steal the vehicle, or any person who is a party or an accessory to or an accomplice in the driving or unauthorized taking or stealing, is guilty of a public offense and, upon conviction thereof, shall be punished by imprisonment in a county jail for not more than one year or pursuant to subdivision (h) of Section 1170 of the Penal Code or by a fine of not more than five thousand dollars ($5,000), or by both the fine and imprisonment.

(b) If the vehicle is (1) an ambulance, as defined in subdivision (a) of Section 165, (2) a distinctively marked vehicle of a law enforcement agency or fire department, taken while the ambulance or vehicle is on an emergency call and this fact is known to the person driving or taking, or any person who is party or an accessory to or an accomplice in the driving or unauthorized taking or stealing, or (3) a vehicle which has been modified for the use of a disabled veteran or any other disabled person and which displays a distinguishing license plate or placard issued pursuant to Section 22511.5 or 22511.9 and this fact is known or should reasonably have been known to the person driving or taking, or any person who is party or an accessory in the driving or unauthorized taking or stealing, the offense is a felony punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years or by a fine of not more than ten thousand dollars ($10,000), or by both the fine and imprisonment.

(c) In any prosecution for a violation of subdivision (a) or (b), the consent of the owner of a vehicle to its taking or driving shall not in any case be presumed or implied because of the owner s consent on a previous occasion to the taking or driving of the vehicle by the same or a different person.

(d) The existence of any fact which makes subdivision (b) applicable shall be alleged in the accusatory pleading, and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by plea of guilty or nolo contendere or by trial by the court sitting without a jury.

(e) Any person who has been convicted of one or more previous felony violations of this section, or felony grand theft of a vehicle in violation of subdivision (d) of Section 487 of the Penal Code, former subdivision (3) of Section 487 of the Penal Code, as that section read prior to being amended by Section 4 of Chapter 1125 of the Statutes of 1993, or Section 487h of the Penal Code, is punishable as set forth in Section 666.5 of the Penal Code. The existence of any fact that would bring a person under Section 666.5 of the Penal Code shall be alleged in the information or indictment and either admitted by the defendant in open court, or found to be true by the jury trying the issue of guilt or by the court where guilt is established by plea of guilty or nolo contendere, or by trial by the court sitting without a jury.

(f) This section shall become operative on January 1, 1997.

(Amended by Stats. 2011, Ch. 15, Sec. 606. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Note: The operative date in subd. (f) originated in, and relates to, a prior version.)



10851.5

Any person who takes binder chains, required under regulations adopted pursuant to Section 31510, having a value of nine hundred fifty dollars ($950) or less which chains are not his own, without the consent of the owner thereof, and with intent either permanently or temporarily to deprive the owner thereof of his title to or possession of the binder chains whether with or without intent to steal the same, or any person who is a party or accessory to or an accomplice in the unauthorized taking or stealing is guilty of a misdemeanor, and upon conviction thereof shall be punished by imprisonment in the county jail for not less than six months or by a fine of not less than one thousand dollars ($1,000) or by both such fine and imprisonment. The consent of the owner of the binder chain to its taking shall not in any case be presumed or implied because of such owner s consent on a previous occasion to the taking of the binder chain by the same or a different person.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 54. Effective January 25, 2010.)



10852

No person shall either individually or in association with one or more other persons, wilfully injure or tamper with any vehicle or the contents thereof or break or remove any part of a vehicle without the consent of the owner.

(Enacted by Stats. 1959, Ch. 3.)



10853

No person shall with intent to commit any malicious mischief, injury, or other crime, climb into or upon a vehicle whether it is in motion or at rest, nor shall any person attempt to manipulate any of the levers, starting mechanism, brakes, or other mechanism or device of a vehicle while the same is at rest and unattended, nor shall any person set in motion any vehicle while the same is at rest and unattended.

(Enacted by Stats. 1959, Ch. 3.)



10854

Every person having the storage, care, safe-keeping, custody, or possession of any vehicle of a type subject to registration under this code who, without the consent of the owner, takes, hires, runs, drives, or uses the vehicle or who takes or removes any part thereof is guilty of a misdemeanor and upon conviction shall be punished by a fine of not exceeding one thousand dollars ($1,000) or by imprisonment in the county jail for not exceeding one year or by both.

(Enacted by Stats. 1959, Ch. 3.)



10855

Whenever any person who has leased or rented a vehicle wilfully and intentionally fails to return the vehicle to its owner within five days after the lease or rental agreement has expired, that person shall be presumed to have embezzled the vehicle.

(Enacted by Stats. 1959, Ch. 3.)



10856

(a) A person shall not interfere with the transport of a vehicle to a storage facility, auction, or dealer by an individual who is employed by a repossession agency or who is licensed pursuant to Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code once repossession is complete as provided in Section 7507.12 of the Business and Professions Code. This subdivision shall not apply to a peace officer while acting in an official capacity.

(b) Any tow yard, impounding agency, or governmental agency, or any person acting on behalf of those entities, shall not refuse to release a vehicle or other collateral to anyone that is legally entitled to that vehicle or other collateral. This subdivision shall not apply to a vehicle being held for evidence by law enforcement or a prosecuting attorney.

(Added by Stats. 2014, Ch. 390, Sec. 11. Effective September 17, 2014.)






CHAPTER 5. Motor Vehicle Theft Prevention

10900

This chapter shall be known and may be cited as the Motor Vehicle Theft Prevention Act.

(Added by Stats. 1994, Ch. 1248, Sec. 5. Effective January 1, 1995.)



10901

(a) Pursuant to Section 1872.8 of the Insurance Code, proceeds from the assessment imposed thereunder shall be used to fund prevention and increased investigation of economic automobile theft. Funds received pursuant to Section 1872.8 shall be deposited in the Motor Vehicle Account and appropriated to the Department of the California Highway Patrol for prevention and enhanced investigative efforts to deter economic automobile theft.

(b) Moneys received by the commissioner pursuant to this section shall be used to fund (1) enhanced programs to prevent and investigate economic automobile theft; (2) a program directed at investigating and interdicting the export of stolen motor vehicles and stolen motor vehicle components across an international border; and (3) to operate the CAL H.E.A.T (Californians Help Eliminate Auto Theft) program. Moneys received by a local law enforcement agency pursuant to this section shall be used to fund enhanced programs to prevent and investigate economic automobile theft and shall not be used to supplant or replace funding of existing personnel or equipment.

The commissioner shall submit an annual report to the Legislature, no later than 90 days following the completion of the fiscal year, accounting for all funds received and disbursed pursuant to this section. The report shall detail (A) the uses to which those funds were put, including payment of salaries and expenses, purchase of equipment and supplies, and other expenditures by type; and (B) results achieved as a consequence of expenditures made, including the number of investigations, arrests, complaints filed, convictions, and the number of vehicles recovered and amounts of property losses saved.

(c) As used in this section, economic automobile theft means automobile theft perpetrated for financial gain, including, but not limited to, the following:

(1) Theft of a motor vehicle for financial gain.

(2) Reporting that a motor vehicle has been stolen for the purpose of filing a false insurance claim.

(3) Engaging in any act prohibited by Chapter 3.5 (commencing with Section 10801) of Division 4 this code.

(4) Switching of vehicle identification numbers to obtain title to a stolen motor vehicle.

(Added by Stats. 1994, Ch. 1248, Sec. 5. Effective January 1, 1995.)



10902

The Department of the California Highway Patrol shall establish a program entitled CAL H.E.A.T. (Help Eliminate Auto Theft) for the purpose of reducing the incidence of economic auto theft in California. The program shall be an anti-auto theft program with a toll-free telephone hotline operator funded by the department using funds distributed to it pursuant to Section 10901. The hotline operator shall channel reports from the public regarding auto thefts to state and local law enforcement agencies. In the annual report, the commissioner shall report on the results of this program, including the number of calls from the public reporting a suspected motor vehicle theft, the number of arrests, complaints filed, convictions, and vehicles recovered, and the amount of property losses saved as a result of the program.

If funded by admitted insurers in this state, the program may offer rewards for reports that lead to the arrest and conviction of a person engaged in economic automobile theft. If so funded, the Department of the California Highway Patrol shall establish a claims board, which shall include appointments from state and local law enforcement agencies and the insurance industry, to determine the amount of individual awards.

(Added by Stats. 1994, Ch. 1248, Sec. 5. Effective January 1, 1995.)



10904

The commissioner may develop a public education campaign to deter participation in auto insurance fraud and to encourage reporting of fraudulent claims.

(Added by Stats. 2000, Ch. 867, Sec. 22. Effective January 1, 2001.)






CHAPTER 5. Motor Vehicle Theft Prevention

10900

This chapter shall be known and may be cited as the Motor Vehicle Theft Prevention Act.

(Added by Stats. 1994, Ch. 1248, Sec. 5. Effective January 1, 1995.)



10901

(a) Pursuant to Section 1872.8 of the Insurance Code, proceeds from the assessment imposed thereunder shall be used to fund prevention and increased investigation of economic automobile theft. Funds received pursuant to Section 1872.8 shall be deposited in the Motor Vehicle Account and appropriated to the Department of the California Highway Patrol for prevention and enhanced investigative efforts to deter economic automobile theft.

(b) Moneys received by the commissioner pursuant to this section shall be used to fund (1) enhanced programs to prevent and investigate economic automobile theft; (2) a program directed at investigating and interdicting the export of stolen motor vehicles and stolen motor vehicle components across an international border; and (3) to operate the CAL H.E.A.T (Californians Help Eliminate Auto Theft) program. Moneys received by a local law enforcement agency pursuant to this section shall be used to fund enhanced programs to prevent and investigate economic automobile theft and shall not be used to supplant or replace funding of existing personnel or equipment.

The commissioner shall submit an annual report to the Legislature, no later than 90 days following the completion of the fiscal year, accounting for all funds received and disbursed pursuant to this section. The report shall detail (A) the uses to which those funds were put, including payment of salaries and expenses, purchase of equipment and supplies, and other expenditures by type; and (B) results achieved as a consequence of expenditures made, including the number of investigations, arrests, complaints filed, convictions, and the number of vehicles recovered and amounts of property losses saved.

(c) As used in this section, economic automobile theft means automobile theft perpetrated for financial gain, including, but not limited to, the following:

(1) Theft of a motor vehicle for financial gain.

(2) Reporting that a motor vehicle has been stolen for the purpose of filing a false insurance claim.

(3) Engaging in any act prohibited by Chapter 3.5 (commencing with Section 10801) of Division 4 this code.

(4) Switching of vehicle identification numbers to obtain title to a stolen motor vehicle.

(Added by Stats. 1994, Ch. 1248, Sec. 5. Effective January 1, 1995.)



10902

The Department of the California Highway Patrol shall establish a program entitled CAL H.E.A.T. (Help Eliminate Auto Theft) for the purpose of reducing the incidence of economic auto theft in California. The program shall be an anti-auto theft program with a toll-free telephone hotline operator funded by the department using funds distributed to it pursuant to Section 10901. The hotline operator shall channel reports from the public regarding auto thefts to state and local law enforcement agencies. In the annual report, the commissioner shall report on the results of this program, including the number of calls from the public reporting a suspected motor vehicle theft, the number of arrests, complaints filed, convictions, and vehicles recovered, and the amount of property losses saved as a result of the program.

If funded by admitted insurers in this state, the program may offer rewards for reports that lead to the arrest and conviction of a person engaged in economic automobile theft. If so funded, the Department of the California Highway Patrol shall establish a claims board, which shall include appointments from state and local law enforcement agencies and the insurance industry, to determine the amount of individual awards.

(Added by Stats. 1994, Ch. 1248, Sec. 5. Effective January 1, 1995.)



10904

The commissioner may develop a public education campaign to deter participation in auto insurance fraud and to encourage reporting of fraudulent claims.

(Added by Stats. 2000, Ch. 867, Sec. 22. Effective January 1, 2001.)









DIVISION 5. OCCUPATIONAL LICENSING AND BUSINESS REGULATIONS

CHAPTER 1. Driving Schools and Driving Instructors

11100

(a) No person shall own or operate a driving school or give driving instruction for compensation, unless a license therefor has been secured from the department.

(b) This section does not apply to the ownership or operation of any school, or the giving of instruction, for the driving of motortrucks of three or more axles which are more than 6,000 pounds unladen weight.

(Amended by Stats. 1988, Ch. 1399, Sec. 2.)



11100.1

No person who instructs others in the operation of all-terrain vehicles shall represent that the instruction given satisfies the requirements of Sections 38503 and 38504, and no certificate shall be issued or awarded for participation in all-terrain vehicle safety instruction unless the instruction is conducted by a licensed all-terrain vehicle safety instructor who is sponsored by an all-terrain vehicle safety training organization.

This section shall become operative on July 1, 1988.

(Added by Stats. 1987, Ch. 881, Sec. 4. Section operative July 1, 1988, by its own provisions.)



11100.5

Whenever it is necessary for a driving school or independent driving instructor to be certified by the Department of Education, or any agency thereof, in order to participate in any state or federal program directed at training or retraining persons in occupational skills, licensing or certification by the Department of Motor Vehicles pursuant to this chapter may operate to fully qualify such school or instructor to participate in the program.

Costs incurred by the department in exercising its functions pursuant to this section shall be borne by the applicant for licensing or certification, and the department may charge the applicant a reasonable fee therefor.

(Added by Stats. 1965, Ch. 1957.)



11101

(a) This chapter does not apply to any of the following:

(1) Public schools or educational institutions in which driving instruction is part of the curriculum.

(2) Nonprofit public service organizations offering instruction without a tuition fee.

(3) Nonprofit organizations engaged exclusively in giving off-the-highway instruction in the operation of motorcycles, if the course of instruction is approved by the National Highway Traffic Safety Administration and is not designed to prepare students for examination by the department for an M1 or M2 drivers license or endorsement.

(4) Commercial schools giving only off-the-highway instruction in the operation of special construction equipment, as defined in this code.

(5) Vehicle dealers or their salesmen giving instruction without charge to purchasers of motor vehicles.

(6) Employers giving instruction to their employees.

(7) Commercial schools engaged exclusively in giving off-the-highway instruction in the operation of racing vehicles or in advanced driving skills to persons holding valid drivers licenses, except whenever that instruction is given to persons who are being prepared for examination by the department for any class of driver s license.

(b) For purposes of this section, racing vehicle means a motor vehicle of a type that is used exclusively in a contest of speed and that is not intended for use on the highways.

(c) (1) Nothing in this chapter shall be construed to direct or restrict courses of instruction in driver education offered by private secondary schools or to require the use of credentialed or certified instructors in driver education courses offered by private secondary schools.

(2) For the purposes of this section, private secondary schools are those subject to Sections 33190 and 48222 of the Education Code.

(Amended by Stats. 2006, Ch. 311, Sec. 6. Effective January 1, 2007.)



11102

(a) A driving school owner, or the principal in an all-terrain vehicle safety training organization, shall meet all of the following requirements:

(1) Maintain an established place of business open to the public. No office or place of business shall be situated within 500 feet of any building used by the department as an office, unless the owner was established at that location on or before January 1, 1976.

(2) Have the proper equipment necessary to give instruction in the operation of the class of vehicles for which the course is designed, which shall include, but not be limited to, training vehicles equipped with all of the following:

(A) An additional functional foot brake affixed to the right side of the front floor.

(B) A rearview mirror placed on the inside of the windshield on the right side, which is additional to the factory-installed mirror in the center of the windshield.

(3) Procure and file with the department a bond of ten thousand dollars ($10,000) executed by an admitted surety insurer and conditioned that the applicant shall not practice any fraud or make any fraudulent representation that will cause a monetary loss to a person taking instruction from the applicant.

(4) Meet the requirements of Section 11105.2 and, if the person is the owner of a driving school, meet the requirements of Section 11102.5. If the owner is not the operator of the driving school, the owner shall designate an operator who shall meet the requirements of Section 11102.5.

(5) (A) File with the department an instrument, in writing, appointing the director as the agent of the applicant upon whom a process may be served in any action commenced against the applicant arising out of any claim for damages suffered by any person by the applicant s violation of any provision of this code or any condition of the bond.

(B) The applicant shall stipulate in the instrument that any process directed to the applicant, when personal service cannot be made in this state after due diligence, may be served upon the director or, if the director is absent from the office, upon any employee in charge of the office of the director, in which case the service is of the same effect as if served upon the applicant personally. The applicant shall further stipulate, in writing, that the agency created by the instrument shall continue during the period covered by the license and so long thereafter as the applicant may be made to answer in damages for a violation of this code or any condition of the bond.

(C) The instrument appointing the director as agent for the applicant for service of process shall be acknowledged by the applicant before a notary public.

(D) If the licensee is served with process by service upon the director, one copy of the summons and complaint shall be left with the director or in the director s office in Sacramento or mailed to the office of the director in Sacramento. A fee of five dollars ($5) shall also be paid to the director at the time of service of the copy of the summons and complaint.

(E) The service on the director is a sufficient service on the licensee if the plaintiff or the plaintiff s attorney also, on the same day, sends notice of the service and a copy of the summons and complaint by registered mail to the licensee. A copy of the summons and complaint shall also be mailed by the plaintiff or his or her attorney to the surety of the applicant s bond at the address of the surety given in the bond, postpaid and registered with request for return receipt.

(F) The director shall keep a record of all process served upon the director under this paragraph showing the day and hour of service, and the director shall retain the summons and complaint served on file.

(G) If the licensee is served with process by service thereof upon the director, the licensee has 30 days after that service within which to answer any complaint or other pleading filed in the cause. For purposes of venue, if the licensee is served with process by service upon the director, the service is deemed to have been made upon the licensee in the county in which the licensee has or last had the licensee s established place of business.

(b) The qualifying requirements referred to in this section shall be met within one year from the date of application for a license, or a new application, examination, and a fee shall be required.

(Amended by Stats. 2000, Ch. 243, Sec. 1. Effective January 1, 2001.)



11102.1

If a deposit is given instead of the bond required by Section 11102:

(a) The director may order the deposit returned at the expiration of three years from the date a driving school licensee has ceased to do business, or three years from the date a licensee has ceased to be licensed, if the director is satisfied that there are no outstanding claims against the deposit. A judge of a superior court may order the return of the deposit prior to the expiration of three years upon evidence satisfactory to the judge that there are no outstanding claims against the deposit.

(b) If either the director, department, or state is a defendant in any action instituted to recover all or any part of the deposit, or any action is instituted by the director, department, or state to determine those entitled to any part of the deposit, the director, department, or state shall be paid reasonable attorney fees and costs from the deposit. Costs shall include those administrative costs incurred in processing claims against the deposit.

(Amended by Stats. 2002, Ch. 784, Sec. 597. Effective January 1, 2003.)



11102.5

(a) A driving school operator shall meet all of the following requirements:

(1) Within three attempts, pass an examination that the department requires on traffic laws, safe driving practices, operation of motor vehicles, teaching methods and techniques, driving school statutes and regulations, and office procedures and recordkeeping.

(2) Pay the department a fee of one hundred dollars ($100), which shall entitle the applicant to three examinations.

(3) Be 21 years of age or older.

(4) Have worked for an established licensed California driving school as a driving instructor for a period of not less than 2,000 hours of actual behind-the-wheel teaching and, on and after July 1, 1973, have satisfactorily completed a course in the teaching of driver education and driver training acceptable to the department, except that the operator, including an owner who is also the operator, of a driving school that exclusively teaches motorcycle driving may, in lieu of the behind-the-wheel teaching requirement, have worked for an established licensed California driving school as a motorcycle driving instructor for not less than 300 hours of actual motorcycle range and street teaching, have taught 300 hours of actual motorcycle range and street instruction under the guidance of the Motorcycle Safety Foundation, or have given comparable training instruction that is acceptable to the department. This paragraph does not apply to any person who is certified by the State Department of Education as fully qualified to teach driver education and driver training and has taught those subjects in the public school system for not less than 1,000 hours.

(b) The qualifying requirements referred to in this section shall be met within one year from the date of application for a license, or a new application, examination, and a fee shall be required.

(Amended by Stats. 2000, Ch. 243, Sec. 2. Effective January 1, 2001.)



11103

A driving school owner and an independent instructor licensed under Section 11105.5 shall maintain bodily injury and property damage liability insurance on motor vehicles while being used in driving instruction, insuring the liability of the driving school, the driving instructor, and any person taking instruction in at least the following amounts: one hundred fifty thousand dollars ($150,000) for bodily injury to or death of one person in any one accident and, subject to the limit for one person, three hundred thousand dollars ($300,000) for bodily injury to or death of two or more persons in any one accident, and the amount of fifty thousand dollars ($50,000) for damage to property of others in any one accident.

The owner or instructor shall file evidence of that insurance coverage in the form of a certificate from the insurance carrier with the department, and the certificate shall stipulate that the insurance shall not be canceled except upon 30 days prior written notice to the department.

(Amended by Stats. 1986, Ch. 403, Sec. 1.)



11103.1

An all-terrain vehicle safety training organization shall maintain bodily injury and property damage liability insurance on motor vehicles while being used in all-terrain vehicle safety instruction, insuring the liability of the organization, the instructors, and any person taking instruction in at least the following amounts:

(a) One hundred fifty thousand dollars ($150,000) for bodily injury to or death of one person in any one accident.

(b) Subject to the limit specified in paragraph (1) for one person, three hundred thousand dollars ($300,000) for bodily injury to or death of two or more persons in any one accident.

(c) Fifty thousand dollars ($50,000) for damage to property of others in any one accident.

This section shall become operative on July 1, 1988.

(Added by Stats. 1987, Ch. 881, Sec. 7. Section operative July 1, 1988, by its own provisions.)



11103.2

A driving school owner who employs one or more driving instructors or other employees shall sign, under penalty of perjury, a statement in a form determined and retained by the department stating that the owner is in compliance with worker s compensation requirements set forth in Section 3700 of the Labor Code.

(Added by Stats. 1996, Ch. 47, Sec. 1. Effective January 1, 1997.)



11104

(a) Every person, in order to qualify as a driving instructor, as defined in Section 310.4, shall meet all of the following requirements:

(1) On and after July 1, 1973, have a high school education or its equivalent and have satisfactorily completed a course in the teaching of driver education and driver training acceptable to the department.

(2) Within three attempts, pass an examination that the department requires on traffic laws, safe driving practices, operation of motor vehicles, and teaching methods and techniques.

(3) Be physically able to safely operate a motor vehicle and to train others in the operation of motor vehicles.

(4) Hold a valid California driver s license in a class appropriate for the type of vehicle in which instruction will be given.

(5) Not be on probation to the department as a negligent operator.

(6) Have a driving record that does not have an outstanding notice for violating a written promise to appear in court or for willfully failing to pay a lawfully imposed fine, as provided in Section 40509.

(7) Be 21 years of age or older.

(b) If an applicant cannot meet the requirements of paragraphs (3) and (4) of subdivision (a) because of a physical disability, the department may, at its discretion, issue the applicant a driving school instructor s license restricted to classroom driver education instruction only.

(c) The qualifying requirements referred to in this section shall be met within one year from the date of application for a license, or a new application, examination, and a fee shall be required.

(Amended by Stats. 2003, Ch. 768, Sec. 1. Effective January 1, 2004.)



11104.3

(a) An all-terrain vehicle safety instructor shall meet all of the following requirements:

(1) Be a person who has not been convicted of a crime involving an act of dishonesty, fraud, or deceit with the intent to benefit himself or herself or another substantially, or to injure another substantially; or has not committed any act which, if done as an all-terrain vehicle safety instructor, would be grounds for the suspension or revocation of the all-terrain vehicle safety instructor s license. A conviction after a plea of nolo contendere shall be deemed to be a conviction within the meaning of this section.

(2) Have a high school education or its equivalent and have satisfactorily completed a course of instruction training in all-terrain vehicle safety as approved by the Off-Highway Vehicle Safety Education Committee.

(3) Within three attempts, pass the examination that the department requires on off-highway vehicle laws, safe driving practices, operation of all-terrain vehicles, and teaching methods and techniques.

(4) Be physically able to safely operate a motor vehicle and to train others in the operation of all-terrain vehicles.

(5) Hold a valid driver s license issued by this state or any contiguous state.

(6) Not be on probation to the department as a negligent operator or the equivalent of that in the state that issued the driver s license.

(7) Have a driver record which does not have an outstanding notice for violating a written promise to appear in court or for willfully failing to pay a lawfully imposed fine, as provided in Section 40509 or 40509.5 or as provided in equivalent statutes in the state that issued the driver s license.

(8) Be 18 years of age or older.

(9) Be sponsored by an all-terrain vehicle safety training organization.

(b) The qualifying requirements in this section shall be met within one year from the date of application for a license, or a new application, examination, and a fee shall be required.

(Amended by Stats. 1990, Ch. 1563, Sec. 9.)



11104.5

Each applicant for a license as a driving school owner, driving school operator, or driving instructor shall submit an application to the department on the forms prescribed by the department. The applicant shall provide the department with any information concerning the applicant s character, honesty, integrity, and reputation which the department may consider necessary.

(Added by Stats. 1987, Ch. 75, Sec. 1.)



11104.6

Each applicant for a license or for renewal of a license under this chapter shall submit an application to the department on the forms prescribed by the department. The applicant shall provide the department any information concerning the applicant s character, honesty, integrity, and reputation which the department considers to be necessary.

This section shall become operative on July 1, 1988.

(Added by Stats. 1987, Ch. 881, Sec. 9. Section operative July 1, 1988, by its own provisions.)



11105

(a) The department shall issue a license certificate to each driving school owner and to each driving school operator when it is satisfied that the owner has met the qualifications required under this chapter. The license shall be for a period of one year from midnight of the last day of the month of issuance unless canceled, suspended, or revoked by the department.

(b) The license shall be renewed annually. The department shall require all of the following for the renewal of the license:

(1) Compliance with the provisions of Sections 11102 and 11105.2 for renewal of a driving school owner s license or Section 11102.5, except paragraph (2) of subdivision (a) of Section 11102.5, for renewal of a driving school operator s license.

(2) Satisfactory completion of an examination as provided in Section 11102.5 at least once during each succeeding three-year period after the initial issuance of a license certificate.

In lieu of any examination for renewal of the license, the department may accept submission by the licensee of evidence of continuing professional education. Professional education, as used in this subdivision, means satisfactory completion of courses related to traffic safety, teaching techniques, or the teaching of driver instruction acceptable to the department or participation in professional seminars approved by the department.

(c) The department may issue a probationary license and certificate subject to conditions to be observed by the licensee in the exercise of the privilege granted. The conditions to be attached to the exercise of the privilege shall not appear on the face of the license or certificate but shall be such as may, in the judgment of the department, be in the public interest and suitable to the qualifications of the applicant as disclosed by the application and investigation by the department of the information contained therein.

(d) Upon notification of death of a driving school licensee the department may issue a certificate of convenience to the executor, executrix, administrator or administratrix of the estate of a deceased holder of a validly outstanding certificate to conduct a driving school, or if no executor, executrix, administrator or administratrix has been appointed, and until a certified copy of an order making such appointment is filed with the department, to the surviving spouse or other heir otherwise entitled to conduct the business of the deceased, permitting such person to conduct the driving school for a period of one year from and after the date of death, and necessary one-year renewals thereafter pending, but not later than, disposal of the business and qualification of the vendee of the business or such surviving spouse or heir for a license certificate to conduct a driving school under the provisions of this division. The department may restrict or condition the certificate and attach to the exercise of the privilege thereunder such terms and conditions as in its judgment the protection of the public requires.

(e) The department shall not issue or renew a license certificate unless it determines that the driving school owner has complied with Section 11103.2.

(Amended by Stats. 1996, Ch. 47, Sec. 2. Effective January 1, 1997.)



11105.1

(a) The department shall issue a license certificate to each driving school instructor and to each all-terrain vehicle safety instructor when it is satisfied that the person has met the qualifications required under this chapter. The original instructor s license and any instructor s license renewed pursuant to subdivisions (b) and (c) is valid for three years from the date issued unless canceled, suspended, or revoked by the department.

(b) A licensee may apply for the renewal of an instructor s license prior to the expiration date of the license. In no event shall an instructor renew the license after the date of expiration.

(c) The department shall require all of the following for the renewal of the instructor s license:

(1) Compliance with Section 11104, except subdivision (c) thereof, for a driving school instructor, or compliance with Section 11104.3, except paragraph (3) of subdivision (a) thereof, for an all-terrain vehicle safety instructor, and, for either, compliance with Section 11105.2.

(2) Satisfactory completion of an examination as provided in Section 11104 or 11104.3, as applicable, at least once during each succeeding three-year period after the initial issuance of an instructor license certificate.

In lieu of any examination for renewal of the license, the department may accept submission by the licensee of evidence of continuing professional education as defined in paragraph (2) of subdivision (b) of Section 11105.

(d) The department may issue a probationary instructor s license and certificate subject to conditions to be observed by the licensee in the exercise of the privilege granted. The conditions to be attached to the exercise of the privilege shall not appear on the face of the license or certificate, but shall be such as may, in the judgment of the department, be in the public interest and suitable to the qualifications of the applicant as disclosed by the application and investigation by the department of the information contained therein.

(e) This section shall become operative on July 1, 1988.

(Repealed (in Sec. 10) and added by Stats. 1987, Ch. 881, Sec. 11. Section operative July 1, 1988, by its own provisions.)



11105.2

(a) The fee for a license issued to a driving school owner or to an all-terrain vehicle safety training organization shall be as follows:

(1) For the original license, or an ownership change which requires a new application, except as provided by Section 42231, a nonrefundable fee of one hundred fifty dollars ($150).

(2) For the annual renewal of a license, a fee of fifty dollars ($50).

(3) If an alteration of an existing license is caused by a firm name change, a change in corporate officer structure, address change, or the addition of a branch location, a fee of seventy dollars ($70).

(4) For replacement of the license when the original license is lost, stolen, or mutilated, a fee of fifteen dollars ($15).

(b) The fee for a license issued to a driving school operator shall be as follows:

(1) For the original license a nonrefundable fee of one hundred dollars ($100).

(2) For the annual renewal of a license, a fee of one hundred dollars ($100).

(3) If an alteration of an existing license is caused by a change in school name or location, or the addition of a branch location, a fee of fifteen dollars ($15).

(4) For replacement of the license when the original license is lost, stolen, or mutilated, a fee of fifteen dollars ($15).

(c) The fee for a license issued to a driving school instructor or to an all-terrain vehicle safety instructor shall be as follows:

(1) For the original license, except as provided by Section 42231, a nonrefundable fee of thirty dollars ($30).

(2) For the triennial renewal of a license, a fee of thirty dollars ($30).

(3) If an alteration of an existing license is caused by a change in the instructor s employing school s name or location, or transfer of the instructor s license to another employing school, a fee of fifteen dollars ($15).

(4) For the replacement of the instructor s license when the original license is lost, stolen, or mutilated, a fee of fifteen dollars ($15).

(d) This section shall become operative on July 1, 1988.

(Repealed (in Sec. 12) and added by Stats. 1987, Ch. 881, Sec. 13. Section operative July 1, 1988, by its own provisions.)



11105.3

Any school owner, operator, or instructor required to be licensed under this chapter who fails to renew the license prior to the expiration of the license in accordance with Sections 11105 and 11105.1 and whose license was not canceled, suspended, or revoked by the department at the time of expiration, may reapply for an original license pursuant to Section 11102, 11102.5, 11104, or 11104.3.

This section shall become operative on July 1, 1988.

(Repealed (in Sec. 14) and added by Stats. 1987, Ch. 881, Sec. 15. Section operative July 1, 1988, by its own provisions.)



11105.5

The department shall issue an independent driving instructor s license to permit instruction in any city with a population of less than 50,000, which does not have within it an established licensed driving school, to any person who meets the requirements of this chapter relating to instructor s and independent instructor s licenses, even though such person is not an employee of, or otherwise associated with or instructing through, a driving school, except that no independent driving instructor s license shall be issued to a person to instruct in counties with a population in excess of 400,000. In addition, an independent instructor must at all times be employed as an accredited teacher of automobile driver education or automobile driver training under the provisions of the Education Code.

(Amended by Stats. 1971, Ch. 438.)



11105.6

(a) The department shall issue a license to an all-terrain vehicle safety training organization when the department is satisfied that the organization has met the qualifications required under this chapter and has been approved and certified by the Off-Highway Vehicle Safety Education Committee. The license shall be valid for a period of one year from midnight of the last day of the month of issuance unless canceled, suspended, or revoked by the department.

(b) The license shall be renewed annually. The department shall require compliance with Sections 11102 and 11105.2 for the renewal of the license.

(c) This section shall become operative on July 1, 1988.

(Added by Stats. 1987, Ch. 881, Sec. 16. Section operative July 1, 1988, by its own provisions.)



11106

(a) Until the department is satisfied that the applicant has met the requirements under this chapter, it may issue a temporary permit to any person applying for a license issued pursuant to this chapter. The temporary permit authorizes the operation of a school or the giving of instruction for a period not to exceed 120 days while the department is completing its investigation and determination of all facts relative to the qualifications of the applicant for the license.

(b) A temporary permit valid for 30 days may be issued to any applicant for an original instructor s license pending satisfactory completion of the course required by subdivision (b) of Section 11104 or paragraph 2 of subdivision (a) of Section 11104.3, as applicable. This subdivision does not extend the period of validity of any temporary permit issued pursuant to subdivision (a).

(c) The department may cancel a temporary permit when it has determined, or has reasonable cause to believe, that the application is incorrect or incomplete or the temporary permit was issued in error. A temporary permit is invalid when canceled or when the applicant s license has been issued or refused.

(d) This section shall become operative on July 1, 1988.

(Repealed (in Sec. 17) and added by Stats. 1987, Ch. 881, Sec. 18. Section operative July 1, 1988, by its own provisions.)



11107

(a) The department may refuse to issue a license certificate under this chapter to any applicant to own or operate a school or to any instructor when it finds and determines any of the following to exist:

(1) The applicant has not met the qualifications required under this chapter.

(2) The applicant was previously the holder of a license under this chapter which was revoked or suspended, which was never reissued by the department after revocation, or which was never reinstated after suspension.

(3) The applicant was previously the holder of an occupational license issued by another state, authorizing the same or similar activities of a license issued under this division; and that license was revoked or suspended for cause and was never reissued, or was suspended for cause, and the terms of suspension have not been fulfilled.

(4) The applicant has done any act or series of acts which would be a cause for suspension or revocation under Section 11110.

(5) If the applicant is a business, a business representative was the holder of a revoked or suspended license previously issued under this chapter which was never reissued after revocation or which was never reinstated after suspension, or a business representative, though not previously the holder of a license, has done any act or series of acts which would be a cause for revocation or suspension under Section 11110.

(6) By reason of the facts and circumstances relating to the organization, control, and management of the business, it is likely that the policy or operation of the business will be directed, controlled, or managed by a business representative who, by reason of any act, series of acts, or conduct described in paragraph (4) or (5), would be ineligible for a license and that, by licensing the business, the purposes of this division would be defeated.

(7) The applicant has knowingly made a false statement or knowingly concealed a material fact in applying for a license.

(8) The applicant, or one of the business representatives if the applicant is a business, has been convicted of a crime, or has committed any act or engaged in conduct involving moral turpitude, which is substantially related to the qualifications, functions, or duties of the licensed activity. A conviction after a plea of nolo contendere is a conviction within the meaning of this section.

(b) Upon refusal of the department to issue a license, the applicant may demand, in writing, a hearing before the director or the director s representative within 60 days after notice of refusal.

The hearing shall be conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) A person whose license has been revoked, or whose application for a license has been refused, may reapply for the license after a period of not less than one year has elapsed from the effective date of the decision revoking the license or refusing the application.

(Amended by Stats. 1998, Ch. 877, Sec. 42. Effective January 1, 1999.)



11108

(a) Every person licensed under this chapter shall keep a record showing all of the following:

(1) The name and address and license number of the school.

(2) The name and address of each person given instruction.

(3) Excepting all-terrain vehicle safety training organizations, the instruction permit number or driver s license number of every person given instruction in the driving of a motor vehicle.

(4) Excepting all-terrain vehicle safety training organizations, the date any instruction permit was issued.

(5) The name and instructor s license number of each instructor.

(6) The particular type of instruction given and the date of the instruction.

(7) The amount of time devoted to each type of instruction.

(8) The total number of hours of instruction.

(9) The total cost to the student of the instruction.

(b) The records shall be retained for at least three years and shall be open to the inspection of the department at all reasonable times, but shall be only for the confidential use of the department.

(c) Whenever the licensee suspends or terminates the licensed activity, the licensee shall surrender the records to the department for examination not later than the end of the third day, excluding Saturdays, Sundays, and legal holidays, after the date of suspension or termination. The department may duplicate or make a record of any information contained in the licensee s records. All of the licensee s records shall be returned to the licensee not later than 30 days after the date of surrender.

(d) Every all-terrain vehicle safety training organization shall maintain records for all-terrain vehicle safety instructors who are authorized to offer that organization s courses of instruction.

(e) Each all-terrain vehicle safety instructor shall report the information required under this section to the all-terrain vehicle safety training organization no later than the 15th day of the month following the date instruction was provided. Instructors shall notify the organization, which shall, in turn, notify the department at least 30 days in advance of providing a course of instruction, of the time, date, location, and type of instruction to be given.

(f) This section shall become operative on July 1, 1988.

(Repealed (in Sec. 21) and added by Stats. 1987, Ch. 881, Sec. 22. Section operative July 1, 1988, by its own provisions.)



11108.5

(a) Every school owner licensed pursuant to this chapter shall notify the department within 10 days of any change in the ownership or corporate structure of the licensee.

(b) Every school owner licensed pursuant to this chapter shall immediately notify the department upon changing the site or location of the school s established place of business.

(c) Every school operator and every instructor licensed pursuant to this chapter shall report to the department every change of residence address within five days of the change.

(d) This section shall become operative on July 1, 1988.

(Repealed (in Sec. 23) and added by Stats. 1987, Ch. 881, Sec. 24. Section operative July 1, 1988, by its own provisions.)



11109

Every licensee under this chapter shall maintain all vehicles used in driver training in safe mechanical condition at all times.

(Enacted by Stats. 1959, Ch. 3.)



11110

(a) The department, after notice and hearing, may suspend or revoke a license issued under this chapter if any of the following occurs:

(1) The department finds and determines that the licensee fails to meet the requirements to receive or hold a license under this chapter.

(2) The licensee fails to keep the records required by this chapter.

(3) The licensee (A) permits fraud or engages in fraudulent practices either with reference to an applicant for a driver s license or an all-terrain vehicle safety certificate from the department, or (B) induces or countenances fraud or fraudulent practices on the part of an applicant.

(4) The licensee fails to comply with this chapter or regulation or requirement of the department adopted pursuant thereto.

(5) The licensee represents himself or herself as an agent or employee of the department or uses advertising designed to create the impression, or that would reasonably have the effect of leading persons to believe, that the licensee is in fact an employee or representative of the department; or the licensee makes an advertisement, in any manner or by any means, that is untrue or misleading and that is known, or that by the exercise of reasonable care should be known, to be untrue or misleading.

(6) The licensee, or an employee or agent of the licensee, solicits driver training or instruction or all-terrain vehicle safety instruction in, or within 200 feet of, an office of the department.

(7) The licensee is convicted of violating Section 14606, 20001, 20002, 20003, 20004, 20006, 20008, 23103, 23104, 23105, 23152, or 23153 of this code or subdivision (b) of Section 191.5 or subdivision (c) of Section 192 of the Penal Code. A conviction, after a plea of nolo contendere, is a conviction within the meaning of this paragraph.

(8) The licensee teaches, or permits a student to be taught, the specific tests administered by the department through use of the department s forms or testing facilities.

(9) The licensee conducts training, or permits training by an employee, in an unsafe manner or contrary to safe driving practices.

(10) The licensed school owner or licensed driving school operator teaches, or permits an employee to teach, driving instruction or all-terrain vehicle safety instruction without a valid instructor s license.

(11) The licensed school owner does not have in effect a bond as required by Section 11102.

(12) The licensee permits the use of the license by any other person for the purpose of permitting that person to engage in the ownership or operation of a school or in the giving of driving instruction or all-terrain vehicle safety instruction for compensation.

(13) The licensee holds a secondary teaching credential and explicitly or implicitly recruits or attempts to recruit a pupil who is enrolled in a junior or senior high school to be a customer for a business licensed pursuant to this article that is owned by the licensee or for which the licensee is an employee.

(b) In the interest of the public s safety, as determined by the department, the department may immediately suspend the license of a licensee for an alleged violation under this chapter and shall conduct a hearing of the alleged violation within 30 days of the suspension.

(Amended by Stats. 2007, Ch. 747, Sec. 14.5. Effective January 1, 2008.)



11110.1

Any of the causes specified in this chapter as a cause for refusal to issue a license under this chapter is cause to suspend or revoke a license under this chapter.

(Added by Stats. 1990, Ch. 1563, Sec. 12.)



11110.2

The license issued to a school owner shall be automatically canceled upon the happening of any of the following:

(a) The abandonment of the established place of business or the change thereof without notice to the department pursuant to Section 11108.5.

(b) The failure to maintain an adequate bond or to procure and file another bond, as required by Section 11102, prior to the effective date of the termination by the surety of any existing bond.

(c) The voluntary or involuntary surrender of the license, except that a surrender or cessation of business by the licensee, or the suspension or revocation of the corporate status of the licensee, does not preclude the department from filing an accusation for revocation or suspension of the surrendered license, as provided in Section 11110, or affect the department s decision to suspend or revoke the license.

(d) Notification to the department that the person designated as licensee has changed.

(e) Suspension or revocation of the corporate status of the licensee.

(Amended by Stats. 1990, Ch. 1563, Sec. 13.)



11110.5

The department may cancel any license issued under this chapter when that license has been issued in error or voluntarily surrendered to the department for cancellation. Whenever a driving school operator s license or an instructor s license is canceled, it shall be without prejudice and shall be surrendered to the department. Any person whose license has been canceled may immediately apply for a license, and the application may be accepted without additional fee or examination under rules and regulations adopted by the department.

This section shall become operative on July 1, 1988.

(Repealed (in Sec. 29) and added by Stats. 1987, Ch. 881, Sec. 30. Section operative July 1, 1988, by its own provisions.)



11110.7

(a) The department, after notice and hearing, on an interim basis, may refuse to issue or may suspend a license issued under this chapter when the applicant or licensee, or a business representative if the applicant or licensee is a business, has been convicted of a crime involving moral turpitude which is substantially related to the qualifications, functions, or duties of the licensed activity, if an appeal of the conviction is pending or the conviction has otherwise not become final. A conviction after a plea of nolo contendere is a conviction within the meaning of this section.

(b) If a conviction, upon which an interim refusal to issue or suspension under subdivision (a) is based, is affirmed on appeal or otherwise becomes final, the refusal to issue or the suspension shall automatically become effective as a denial or revocation, as the case may be, of the license. If the interim refusal to issue or the suspension was stayed under probationary terms and conditions, the subsequent automatic denial or revocation shall also be stayed under the same terms and conditions for a term not to exceed the original term of probation for the interim refusal to issue or suspension.

(c) If a conviction, upon which an interim refusal to issue or suspension under subdivision (a) is based, is reversed on appeal, the department shall set aside immediately that refusal or suspension.

(Added by Stats. 1990, Ch. 1563, Sec. 14.)



11111

(a) Every licensee under this chapter is entitled to notice and hearing prior to cancellation, suspension, or revocation of the license by the department, except that the department shall immediately cancel the license without a hearing for failure of the licensee to meet and maintain the requirements of paragraph (1), (3), or (4) of subdivision (a) of Section 11102, or Section 11103 or 11103.1, or paragraph (4), (5), or (6) of subdivision (a) of Section 11104, or paragraph (4), (5), or (6) of subdivision (a) of Section 11104.3, or Section 11110.2.

(b) The notice and hearings provided for in this chapter shall be pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) Any action of the department in suspending, canceling, or revoking, or failing to renew a license may be reviewed by any court of competent jurisdiction.

(d) The department may, pending a hearing, temporarily suspend the license or permit of any person licensed under this chapter for not more than 30 days if the director finds that the action is required in the public interest. In that case, a hearing shall be held and a decision issued within 30 days after notice of the temporary suspension.

(e) The suspension, expiration, or cancellation of a license issued under this chapter does not preclude the filing of an accusation for the revocation or suspension of the suspended, expired, or canceled license as provided in Section 11110, and does not invalidate or otherwise preclude a decision by the department to suspend or revoke the license. That determination may be considered in granting or refusing to grant any subsequent license authorized by this chapter to the same licensee, or to any partner, officer, director, or stockholder of the same licensee.

(Amended by Stats. 1990, Ch. 1563, Sec. 15.)



11111.2

Any owner licensed under this chapter who has closed his or her established place of business or any operator or instructor currently or previously licensed under this chapter who no longer resides at the address last filed with the department, may be served with process issued pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code by registered mail at that place of business, in the case of an owner, or at that residence, in the case of an operator or instructor, unless the person has notified the department in writing of another address where service may be made.

(Added by Stats. 1988, Ch. 751, Sec. 1.)



11111.5

(a) After the filing of an accusation under this chapter, the director may enter into a stipulated compromise settlement agreement with the consent of the licensee on terms and conditions mutually agreeable to the director, the respondent licensee, and the accuser without further hearing or appeal. The agreement may include, but is not limited to, a period of probation or monetary penalties, or both. The monetary penalty shall not exceed one thousand dollars ($1,000) for driving school owners or for a principal in an all-terrain vehicle safety training organization or five hundred dollars ($500) for driving school operators or for driving instructors or all-terrain vehicle safety instructors for each violation, and the monetary penalty shall be based on the nature of the violation and the effect of the violation on the purposes of this chapter.

(b) A compromise settlement agreement may be entered before, during, or after the hearing, but is valid only if executed and filed pursuant to subdivision (d) before the proposed decision of the hearing officer, if any, is adopted or the case is decided.

(c) The department shall adopt, by regulation, a schedule of maximum and minimum amounts of monetary penalties, the payment of which may be included as a term or condition of a compromise settlement agreement entered under subdivision (a). Any monetary penalty included in a compromise settlement agreement shall be within the range of monetary penalties in that schedule.

(d) Any compromise settlement agreement entered under this section shall be signed by the director, the respondent licensee, and the accuser, or by their authorized representatives. The director shall file, or cause to be filed, the agreement with the Office of Administrative Hearings, together with the department s notice of withdrawal of the accusation or statement of issues upon which the action was initiated.

(e) If the respondent licensee fails to perform all of the terms and conditions of the compromise settlement agreement, the agreement is void and the department may take any action authorized by law notwithstanding the agreement, including, but not limited to, refiling the accusation or imposing license sanctions.

(f) This section shall become operative on July 1, 1988.

(Repealed (in Sec. 33) and added by Stats. 1987, Ch. 881, Sec. 34. Section operative July 1, 1988, by its own provisions.)



11112

Upon refusal of the department to issue a license, the applicant shall be entitled to demand in writing a hearing before the director or his representative within 60 days after notice of refusal.

The hearing shall be conducted pursuant to Chapter 5 (commencing at Section 11500), Part 1, Division 3, Title 2 of the Government Code.

(Added by Stats. 1959, Ch. 1996.)



11113

(a) The director may prescribe rules and regulations for driving schools regarding the conduct of courses of driver education and driver training, including curriculum, facilities, and equipment. The rules and regulations regarding curriculum shall require both of the following:

(1) A component relating to the dangers involved in consuming alcohol or drugs in connection with the operation of a motor vehicle.

(2) A component examining driver attitude and motivation that focuses on the reduction of future driving violations, with particular emphasis on aggressive driving behavior and behavior commonly known as road rage.

(b) The director may also prescribe rules and regulations for the conduct of driving instructor training courses required by Sections 11102.5 and 11104, including curriculum, facilities, and equipment. The department shall monitor instruction given by driving schools.

(Amended by Stats. 2000, Ch. 642, Sec. 2. Effective January 1, 2001.)



11113.3

The rules and regulations adopted pursuant to Section 11113 regarding the curriculum shall include, but are not limited to, the rights and duties of a motorist as they relate to traffic laws and traffic safety.

(Added by Stats. 2000, Ch. 833, Sec. 5. Effective January 1, 2001.)



11113.5

The department shall establish rules and regulations prescribing standards for the licensing and control, as provided in this chapter, of owners, operators, and instructors and the courses of driver education and driver training for driving schools providing training courses for class 1 and class 2 licensed drivers. The standards shall provide for requirements of licensing, training, and control to assure that the owners, operators, and instructors are qualified to provide the type of training needed by drivers for safe operation of large commercial vehicles on the highway.

(Added by Stats. 1985, Ch. 387, Sec. 1.)



11114

The department may require any person licensed under this chapter to submit to a reexamination of his qualifications when there is reasonable cause to believe that the licensee does not have the ability to give driving instruction. If the licensee refuses or fails to submit to such reexamination, the department may peremptorily suspend his license until such time as the licensee shall have submitted to reexamination. The suspension shall be effective upon notice.

(Repealed and added by Stats. 1975, Ch. 703.)






CHAPTER 1.5. Traffic Violator Schools

11200

(a) The department shall license schools for traffic violators for purposes of Section 41501 or 42005 and to provide traffic safety instruction to other persons who elect to attend. A person may not own or operate a traffic violator school or, except as provided in Section 11206, give instruction for compensation in a traffic violator school without a currently valid license issued by the department.

(b) (1) Any person who elects to attend a traffic violator school shall receive from the traffic violator school and shall sign a copy of the following consumer disclosure statement prior to the payment of the school fee and attending the school:

Course content is limited to traffic violator curricula approved by the Department of Motor Vehicles. Students in the classroom include traffic offenders, repeat traffic offenders, adults, and teenagers, and those who have and those who have not been referred by a court. Instructor training, business regulatory standards, and Vehicle Code requirements of traffic violator schools are not equal to the training, standards, and Vehicle Code requirements of licensed driving schools (California Vehicle Code Section 11200(b)(1)).

(2) In the case of a minor who elects to attend a traffic violator school, the minor s parent or guardian shall sign the consumer disclosure statement.

(3) A copy of each signed disclosure statement shall be retained by the traffic violator school for a minimum of 36 months.

(c) New and modified departmental regulations necessitated by this section shall be adopted and effective no later than September 1, 2011.

(d) A licensed traffic violator school shall notify the court by posting on the department s Web-based database established pursuant to subdivision (b) of Section 11205 information regarding successful course completions.

(e) A licensed traffic violator school shall give every person who attends the school for purposes of Sections 41501 or 42005, upon successful completion of the lesson plan and passage of the postlesson knowledge test, a receipt indicating successful completion. The receipt shall include contact information, including the name of the traffic violator school, address of the school s business location, name of the course instructor if classroom-based, telephone number, e-mail address if appropriate, hours of operation, and any other information that may be used to confirm course completion.

(f) This section shall become operative on September 1, 2011.

(Repealed (in Sec. 3) and added by Stats. 2010, Ch. 599, Sec. 3.5. Effective January 1, 2011. Section operative September 1, 2011, by its own provisions.)



11202

(a) Except as provided in subdivision (c), a traffic violator school owner shall meet all of the following criteria before a license may be issued for the traffic violator school:

(1) Maintain an established place of business in this state that is open to the public. An office or place of business of a traffic violator school, including any traffic violator school branch or classroom location, shall not be situated within 500 feet of any court of law.

(2) Conform to standards established by regulation of the department. In adopting the standards, the department shall consider those practices and instructional programs that may reasonably foster the knowledge, skills, and judgment necessary for compliance with traffic laws. The department shall establish standards for each instructional modality, which may include requirements specific to each modality. The standards may include, but are not limited to, classroom facilities, school personnel, equipment, curriculum, procedures for the testing and evaluation of students, recordkeeping, and business practices.

(3) Procure and file with the department a bond of fifteen thousand dollars ($15,000) for home study schools and two thousand dollars ($2,000) for classroom-based schools executed by an admitted surety and conditioned upon the applicant not practicing fraud or making a fraudulent representation that will cause a monetary loss to a person taking instruction from the applicant or to the state or any local authority.

(4) Have the proper equipment necessary for giving instruction to traffic violators.

(5) Have a lesson plan approved by the department, except as provided for in paragraph (2) of subdivision (c), and provide not less than the minimum instructional time specified in the approved plan. The approved plan shall include a postlesson knowledge test. The lesson plan for each instructional modality shall require separate approval by the department.

(6) (A) Execute and file with the department an instrument designating the director as agent of the applicant for service of process, as provided in this paragraph, in any action commenced against the applicant arising out of a claim for damages suffered by a person by the applicant s violation of a provision of this code committed in relation to the specifications of the applicant s traffic violator school or a condition of the bond required by paragraph (3).

(B) The applicant shall stipulate in the instrument that a process directed to the applicant, when personal service cannot be made in this state after due diligence, may be served instead upon the director or, in the director s absence from the department s principal offices, upon an employee in charge of the office of the director, and this substituted service is of the same effect as personal service on the applicant. The instrument shall further stipulate that the agency created by the designation shall continue during the period covered by the license issued pursuant to this section and so long thereafter as the applicant may be made to answer in damages for a violation of this code for which the surety may be made liable or a condition of the bond.

(C) The instrument designating the director as agent for service of process shall be acknowledged by the applicant before a notary public.

(D) If the director or an employee of the department, in lieu of the director, is served with a summons and complaint on behalf of the licensee, one copy of the summons and complaint shall be left with the director or in the director s office in Sacramento or mailed to the office of the director in Sacramento. A fee of five dollars ($5) shall also be paid to the director or employee at the time of service of the copy of the summons and complaint, or shall be included with a summons and complaint served by mail.

(E) The service on the director or department employee pursuant to this paragraph is sufficient service on the licensee if a notice of the service and a copy of the summons and complaint are, on the same day as the service or mailing of the summons and complaint, sent by registered mail by the plaintiff or his or her attorney to the licensee. A copy of the summons and complaint shall also be mailed by the plaintiff or plaintiff s attorney to the surety on the licensee s bond at the address of the surety given in the bond, postpaid and registered with request for return receipt.

(F) The director shall keep a record of all processes served pursuant to this paragraph showing the day and hour of service, and shall retain the documents served in the department s files.

(G) If the licensee is served with process by service upon the director or a department employee in lieu of the director, the licensee has 30 days after that service within which to answer any complaint or other pleading filed in the cause. For purposes of venue, if the licensee is served with process by service upon the director or a department employee in lieu of the director, the service is considered to have been made upon the licensee in the county in which the licensee has or last had his or her established place of business.

(7) (A) Meet the requirements of Section 11202.5, relating to traffic violator school operators, if the owner is also the operator of the traffic violator school. If the owner is not the operator of the traffic violator school, the owner shall designate an employee as operator who shall meet the requirements of Section 11202.5.

(B) A person may be an operator for more than one traffic school if (i) the schools have a common owner or owners and (ii) the schools share a single established business address.

(C) A traffic violator school with multiple branch locations may designate a separate operator for each location, but shall designate one of the operators as the primary contact for the department.

(8) Have an instructor who meets the requirements of Section 11206. An owner who is designated as the operator for the school is authorized to act as an instructor without meeting the requirements of Section 11206. The owner license may also include authorization to act as an instructor if the owner is not designated as the operator but meets the requirements of Section 11206. The owner license shall specify if the owner is authorized to offer instruction. If the owner is not approved to act as an instructor, the school must employ an instructor licensed pursuant to Section 11206.

(9) Provide the department with a written assurance that the school will comply with the applicable provisions of Subchapter II or III of the Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.), and any other federal and state laws prohibiting discrimination against individuals with disabilities. Compliance may include providing sign language interpreters or other accommodations for students with disabilities.

(b) The qualifying requirements specified in subdivision (a) shall be met within one year from the date of application for a license, or a new application and fee are required.

(c) A court-approved program that was in operation prior to July 1, 2011, shall file an application for licensure as a traffic violator school by March 1, 2012. A court shall not approve a traffic violator school program after July 1, 2011.

(1) A court-approved program may continue to operate as approved by a court until the department makes a licensing decision.

(2) The department shall approve or deny all completed applications filed pursuant to this subdivision no later than December 31, 2012.

(3) A court-approved program shall be exempt from paragraph (5) of subdivision (a). The licensed program may continue to use the curriculum approved by the court until the department establishes curriculum standards in regulation. The court-approved program must comply with the new curriculum standards by the effective date established in regulation.

(d) Paragraphs (3) and (6) of subdivision (a) do not apply to public schools or other public agencies, which shall also not be required to post a cash deposit pursuant to Section 11203.

(e) Paragraph (7) of subdivision (a) does not apply to public schools or other public educational institutions.

(f) A notice approved by the department shall be posted in every traffic violator school, branch, and classroom location, and prominently displayed on a home study or Internet program, stating that any person involved in the offering of, or soliciting for, a completion certificate for attendance at a traffic violator school program in which the person does not attend or does not complete the minimum amount of instruction time may be guilty of violating Section 134 of the Penal Code.

(g) This section shall become operative on September 1, 2011.

(Repealed (in Sec. 4) and added by Stats. 2010, Ch. 599, Sec. 4.5. Effective January 1, 2011. Section operative September 1, 2011, by its own provisions.)



11202.5

(a) The department shall license traffic violator school operators. A person shall not act as a traffic violator school operator without a currently valid license issued by the department, unless the person is an owner/operator and is so designated on the owner s license. Every person, in order to qualify as a traffic violator school operator, shall meet all of the following criteria in order to be issued a traffic violator school operator s license:

(1) Have not committed any act which, if the applicant were licensed as a traffic violator school operator, would be grounds for suspension or revocation of the license.

(2) Within three attempts, pass an examination that the department requires on traffic laws, safe driving practices, operation of motor vehicles, teaching methods and techniques, traffic violator school statutes and regulations, and office procedures and recordkeeping.

(3) Be 21 years of age or older.

(4) Have successfully completed an educational program of not less than four hours. The program shall include, but is not limited to, operator responsibilities, current laws, and the regulations in Article 4 of Title 13 of the California Code of Regulations. The instruction may be provided by generally accredited educational institutions, private vocational schools, and education programs and seminars offered by professional societies, organizations, trade associations, and other educational and technical programs that meet the requirements of this section.

(5) Provide a certification from the owner that the applicant has the knowledge necessary to perform the duties of the operator.

(b) All the qualifying requirements specified in this section shall be met within one year from the date of application for the license or the application shall lapse. However, the applicant may thereafter submit a new application upon payment of the required fee.

(Amended by Stats. 2010, Ch. 599, Sec. 7. Effective January 1, 2011.)



11203

In lieu of the bond otherwise required by paragraph (3) of subdivision (a) of Section 11202, the applicant may make a deposit pursuant to Article 7 (commencing with Section 995.710) of Chapter 2 of Title 14 of Part 2 of the Code of Civil Procedure. The director may order the deposit returned at the expiration of three years from the date a traffic violator school licensee has ceased to do business, or three years from the date a licensee has ceased to be licensed, if the director is satisfied that there are no outstanding claims against the deposit. A superior court may, upon petition, order the return of the deposit prior to the expiration of three years upon evidence satisfactory to the court that there are no outstanding claims against the deposit. If either the director, department, or state is a defendant in any civil action instituted to recover all or any part of the deposit, or any civil action is instituted by the director, department, or state to determine those entitled to any part of the deposit, the director, department, or state shall be paid reasonable attorney fees and costs from the deposit. Costs shall include those administrative costs incurred in processing claims against the licensee recoverable from the deposit.

(Amended by Stats. 2002, Ch. 784, Sec. 598. Effective January 1, 2003.)



11203.5

If the state or any of its political subdivisions suffers any loss or damage by reason of any fraudulent practice or representation or by reason of any violation of this division by a traffic violator school owner, the department may bring a cause of action against the traffic violator school owner and the surety upon the owner s bond.

(Added by Stats. 1988, Ch. 1221, Sec. 3.)



11204

(a) The department shall issue a license certificate to each traffic violator school owner and each traffic violator school operator licensed pursuant to this chapter. The term of the license shall be for a period of one year from the date of issue unless canceled, suspended, or revoked by the department. The license shall be renewed annually. The department shall require compliance with Section 11202 for renewal of the license of a traffic violator school owner. The department shall require compliance with Section 11202.5 for renewal of the license of a traffic violator school operator.

(b) (1) In lieu of the examination required by Section 11202.5 for renewal of the license of a traffic violator school operator, the department may accept submission of evidence by the licensee of continuing professional education.

(2) Professional education, as used in paragraph (1), means the satisfactory completion of courses acceptable to the department related to traffic safety, teaching techniques, or the teaching of driver instruction, or the participation in professional seminars approved by the department.

(c) Whenever in its judgment the public interest so requires, the department may issue a probationary license subject to special conditions to be observed by the licensee in the conduct of the traffic violator school. The conditions to be attached to the license shall be any that may, in the judgment of the department, be in the public interest and suitable to the qualifications of the applicant as disclosed by the application and investigation by the department of the information contained therein. The conditions may not appear on the license certificate.

(d) Upon notification of the death of a traffic violator school licensee, the department may issue a temporary license to the executor or administrator of the estate of a deceased holder of a validly outstanding license to conduct a traffic violator school, or if no executor or administrator has been appointed and until a certified copy of an order making an appointment is filed with the department, a temporary license may be issued to the surviving spouse or other heir entitled to conduct the business of the deceased. The temporary license shall permit the holder to conduct the traffic violator school for a period of one year from and after the date of the original licensee s death, and necessary one-year extensions may be granted to permit disposal of the business and qualification for a license of a purchaser of the business or the surviving spouse or heir. The department may restrict or condition a temporary license and attach to the exercise of the privilege thereunder any terms and conditions that in the department s judgment are required for the protection of the public.

(Amended by Stats. 2003, Ch. 594, Sec. 33. Effective January 1, 2004.)



11205

(a) The department shall provide a list of licensed traffic violator schools on its Internet Web site. For each licensed school, the list shall indicate the modalities of instruction offered and specify the cities where classroom instruction is offered. The sequential listing of licensed schools shall be randomized daily.

(b) When a court or traffic assistance program (TAP) provides a hard copy list of licensed traffic violator schools to a traffic violator, the court or TAP shall provide only a current date-stamped list downloaded from the department s Internet Web site. The hard copy list shall be as current as practicable, but in no event shall a list be distributed with a date stamp that is more than 60 days old.

(c) The department shall, by April 1, 2012, develop a Web-based database that will enable the department, the courts, and traffic violator schools to monitor, report, and track participation and course completion. Traffic violator schools shall update course information within three business days of class completion and provide to the courts class completion information on a daily basis.

(d) This section shall become operative on September 1, 2011.

(Repealed (in Sec. 5) and added by Stats. 2010, Ch. 599, Sec. 5.5. Effective January 1, 2011. Section operative September 1, 2011, by its own provisions. See same-numbered section, as amended by Stats. 2013, Ch. 76.)



11205

(a) The department shall publish semiannually, or more often as necessary to serve the purposes of this act, a list of all traffic violator schools which are licensed pursuant to this section. The list shall identify classroom facilities within a judicial district that are at a different location from a licensed school s principal facility. The department shall transmit the list to each municipal court and to each superior court in a county in which there is no municipal court, with a sufficient number of copies to allow the courts to provide one copy to each person referred to a licensed traffic violator school. The department shall, at least semiannually, revise the list to ensure that each court has a current list of all licensed traffic violator schools.

(b) Each licensed traffic violator school owner shall be permitted one school name per judicial district.

(c) The referral list shall be organized alphabetically, in sections for each county, and contain subsections for each judicial district within the county. The order of the names within each judicial district shall be random pursuant to a drawing or lottery conducted by the department.

(d) Except as otherwise provided in subdivision (d) of Section 42005, the court shall use either the current referral list of traffic violator schools published by the department when it orders a person to complete a traffic violator school pursuant to subdivision (a) or (b) of Section 42005 or, when a court utilizing a nonprofit agency for traffic violator school administration and monitoring services in which all traffic violator schools licensed by the department are allowed the opportunity to participate, a statewide referral list may be published by the nonprofit agency and distributed by the court. The agency shall monitor each classroom location situated within the judicial districts in which that agency provides services to the courts and is represented on its referral list. The monitoring shall occur at least once every 90 days with reports forwarded to the department and the respective courts on a monthly basis.

(e) The court may charge a traffic violator a fee to defray the costs incurred by the agency for the monitoring reports and services provided to the court. The court may delegate collection of the fee to the agency. Fees shall be approved and regulated by the court. Until December 31, 1996, the fee shall not exceed the actual cost incurred by the agency or five dollars ($5), whichever is less.

(Amended (as amended by Stats. 1998, Ch. 931, Sec. 456) by Stats. 2013, Ch. 76, Sec. 193. Effective January 1, 2014. See same-numbered section added by Stats. 2010, Ch. 599.)



11205.1

Until January 1, 2013, the fee authorized in subdivision (d) of Section 11205.2, and after January 1, 2013, the fee authorized in subdivision (c) of Section 11205.2, shall be applicable only in those instances where a traffic violator has agreed to attend or has been ordered to attend a traffic violator school pursuant to Section 41501 or 42005.

(Amended by Stats. 2010, Ch. 599, Sec. 6. Effective January 1, 2011.)



11205.2

(a) As used in this chapter, a traffic assistance program (TAP) is a public or private nonprofit agency that provides services, under contract with a court to process traffic violators or under contract with the department to assist in oversight activities.

(b) A court may use a TAP to assist the court in performing services related to the processing of traffic violators. As used in this section, services means those services relating to the processing of traffic infraction cases at, and for, the court, including printing and providing to the court and traffic violators hard copy county-specific lists printed from the department s Internet Web site, administratively assisting traffic violators, and any other lawful activity relating to the administration of the court s traffic infraction caseload.

(c) The court may charge a traffic violator a fee to defray the costs incurred by a TAP for traffic case administration services provided to the court pursuant to subdivision (b). The court may delegate collection of the fee to the TAP. Fees shall be approved and regulated by the court. The fee shall not exceed the actual costs incurred by the TAP for the activities authorized under subdivision (b).

(d) This section shall become operative on January 1, 2013.

(Repealed (in Sec. 7) and added by Stats. 2010, Ch. 599, Sec. 7.5. Effective January 1, 2011. Section operative January 1, 2013, by its own provisions.)



11205.4

(a) The department may use a traffic assistance program (TAP), or until January 1, 2013, a CAP established pursuant to Section 11205.2, for monitoring of licensed traffic violator schools, including, but not limited to, audits, inspections, review and examination of business records, class records, business practices, the content of the program of instruction set forth in the lesson plan, or curriculum of a licensee. Inspection includes, but is not limited to, the review of the business office, branch office, and applicable classroom facilities of a licensee. Monitoring includes onsite review of actual presentation of the traffic safety instruction provided in a classroom and any other activity deemed necessary to ensure high-quality education of traffic violators.

(b) This section shall become operative on September 1, 2011.

(Amended (as added by Stats. 2010, Ch. 599) by Stats. 2011, Ch. 296, Sec. 302. Effective January 1, 2012.)



11206

(a) The department shall license traffic violator school instructors. Except as exempted by this section, no person shall act as a traffic violator school instructor without a currently valid instructor s license issued by the department. Every person, in order to qualify as a traffic violator school instructor, shall meet all of the following requirements before an instructor s license may be issued:

(1) Have a high school education.

(2) Within three attempts, pass an examination, as required by the department, on traffic laws, safe driving practices, operation of motor vehicles, and teaching methods and techniques.

(3) Hold a currently valid California driver s license, which is not subject to probation pursuant to Section 14250 due to the applicant being a negligent operator within the meaning of Section 12810 or 12810.5. The applicant s driving record shall not have any outstanding notice for violating a written promise to appear in court or for willfully failing to pay a lawfully imposed fine, as provided in Section 40509.

(4) Be 18 years of age or older.

(b) All the qualifying requirements specified by this section shall be met within one year from the date of application for a license or the application shall lapse. However, the applicant may thereafter submit a new application upon payment of the requisite fee.

(c) A license issued pursuant to this section is not required to provide instruction to traffic violators in a public school or other public educational institution by a person holding a valid teaching credential with satisfactory training or experience in the subject area, as determined by the department. Persons exempt from licensure under this section are not required to obtain a license certificate pursuant to Section 11207.

(Amended by Stats. 1990, Ch. 1563, Sec. 19.)



11206.5

Each applicant for a license as a traffic violator school owner, traffic violator school operator, or traffic violator school instructor shall submit an application to the department on the forms prescribed by the department. The applicant shall provide the department with any information concerning the applicant s character, honesty, integrity, and reputation which the department may consider necessary.

(Added by Stats. 1987, Ch. 75, Sec. 2.)



11207

(a) The department shall issue a license certificate to each traffic violator school instructor when it is satisfied that he or she has met the qualifications required under this chapter. The original instructor license and any license renewed pursuant to subdivisions (b) and (c) shall be valid for a period of three years from the date of issuance unless canceled, suspended, or revoked by the department.

(b) Every application for the renewal of a traffic violator school instructor license may be made by the licensee prior to the expiration date of the license by presenting to the department a completed application on a form provided by the department. In no event shall a traffic violator school instructor renew the license after the date of expiration.

(c) The department shall require all of the following for the renewal of an instructor s license:

(1) Compliance with Section 11206, except subdivision (c) thereof.

(2) Satisfactory completion of an examination as provided in Section 11206 at least once during each succeeding three-year period after the initial issuance of the license. However, in lieu of examination for renewal of the license, the department may accept submission by the licensee of evidence of continuing professional education.

(d) When, in its judgment, the public interest so requires, the department may issue a probationary license subject to special conditions to be observed by the licensee in the exercise of the privilege granted. The conditions to be attached to the license shall be such as may, in the judgment of the department, be in the public interest and suitable to the qualifications of the applicant, as disclosed by the application and investigation by the department of the information contained therein.

(Amended by Stats. 1987, Ch. 111, Sec. 2.)



11208

(a) The department shall charge a fee, to be determined by the department, for the following traffic violator school program activities:

(1) Original issuance of a traffic violator school owner, operator, instructor, and branch or classroom location license.

(2) Renewal of a traffic violator school owner, operator, instructor, and branch or classroom location license.

(3) Issuance of a duplicate or corrected traffic violator school owner, operator, instructor, and branch or classroom location license.

(4) Transfer of an operator or instructor license from one traffic violator school to another.

(5) Approval of curriculum, based on the instructional modality of the curriculum.

(6) Fees for administering the examinations pursuant to Sections 11206 and 11207.

(b) The fees authorized under subdivision (a) shall be sufficient to defray the actual cost to the department to administer the traffic violator school program, except for routine monitoring of instruction.

(c) A single administrative fee shall be assessed against, and collected by the court pursuant to Section 42007.1 from, each driver who is allowed or ordered to attend traffic violator school. Included in this fee shall be an amount determined by the department to be sufficient to defray the cost of routine monitoring of traffic violator school instruction.

(d) This section shall become operative on September 1, 2011.

(Repealed (in Sec. 9) and added by Stats. 2010, Ch. 599, Sec. 10. Effective January 1, 2011. Section operative September 1, 2011, by its own provisions.)



11208.5

(a) By December 31, 2011, and by December 31 of each year thereafter, the department shall report to the Legislature on the status and progress of its efforts to implement the act that adds this section. This annual report shall include information on all of the following:

(1) The number and type of programs licensed.

(2) The average number of days required to process each application for licensure.

(3) The performance measures established for its monitoring activities, including those contracted out to third parties.

(4) Details with respect to costs to show how fees authorized by the act that adds this section were expended.

(5) A breakdown of all complaints received and their disposition or resolution.

(b) A report to be submitted pursuant to subdivision (a) shall be submitted in compliance with Section 9795 of the Government Code.

(c) Pursuant to Section 10231.5 of the Government Code, this section is repealed on January 1, 2016.

(Added by Stats. 2010, Ch. 599, Sec. 10.5. Effective January 1, 2011. Repealed as of January 1, 2016, by its own provisions.)



11209

Any traffic violator school owner, traffic violator school operator, or traffic violator school instructor required to be licensed under this chapter who fails to renew the license before the expiration of the license may not renew that license, but may reapply for an original license pursuant to this chapter. For purposes of this section, a license that has been canceled may not be renewed and a license that is suspended or revoked may not be renewed, until reinstatement or reissuance by the department. If the period of suspension or revocation extends beyond the expiration of a license, it may not be renewed, but the person may apply for a new license thereafter.

(Amended by Stats. 1987, Ch. 111, Sec. 3.)



11210

Pending determination by the department that an applicant for a license fully satisfies the requirements of this chapter, the department may issue a temporary permit to the applicant. A temporary permit may authorize the operation of a traffic violator school or acting as a traffic violator school operator or traffic violator school instructor for a period not to exceed 120 days while the department is completing its investigation and determination of all facts relative to the qualifications of the applicant for the license.

The department may cancel a temporary permit when it has determined or has reasonable cause to believe that the application is incorrect or incomplete or the temporary permit was issued in error. A temporary permit is invalid upon cancellation or once the applicant has been issued or denied the license applied for.

(Amended by Stats. 1985, Ch. 396, Sec. 14. Effective July 30, 1985.)



11211

(a) The department may refuse to issue a license to any applicant under this chapter when it finds and determines that any of the following exist:

(1) The applicant was previously the holder of a license under this chapter which was revoked or suspended.

(2) The applicant was previously the holder of an occupational license issued by another state, authorizing the same or similar activities of a license issued under this division; and that license was revoked or suspended for cause and was never reissued, or was suspended for cause, and the terms of suspension have not been fulfilled.

(3) The applicant has done any act or series of acts which would be a cause for suspension or revocation of licensure under Section 11215, regardless of whether the applicant was licensed under this chapter at the time of the act or acts.

(4) If the applicant is a business, a business representative was the holder of a previously issued license under this chapter that was suspended or revoked or has done any act or series of acts which would be a cause for suspension or revocation of a license under Section 11215, regardless of whether the business representative was licensed under this chapter at the time of the act or acts.

(5) By reason of the facts and circumstances relating to the organization, control, and management of the business, it is likely that both of the following will occur:

(A) The policy or operation of the business will be directed, controlled, or managed by an individual who, by reason of an act, series of acts, or conduct described in paragraph (3) or (4), would be ineligible for a license.

(B) By licensing the business, the purposes of this division would be defeated.

(6) The applicant has knowingly made a false statement or knowingly concealed a material fact in applying for a license under this chapter.

(7) The applicant, or a business representative if the applicant is a business, has been convicted of a crime, or committed any act or engaged in conduct involving moral turpitude which is substantially related to the qualifications, functions, or duties of the licensed activity. A conviction after a plea of nolo contendere is a conviction within the meaning of this section.

(b) Upon refusal of the department to issue a license under this chapter, the applicant is entitled to a hearing upon demand in writing submitted to the department within 60 days after notice of refusal. The hearing shall be conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) A person whose license has been revoked or application for a license has been refused may reapply for the license after a period of not less than one year has elapsed from the effective date of the decision revoking the license or refusing the application.

(Amended by Stats. 1998, Ch. 877, Sec. 43. Effective January 1, 1999.)



11212

(a) Every owner licensed under this chapter shall keep a record at the traffic violator school s primary business location showing all of the following for each student:

(1) The name and address and license number of the traffic violator school providing instruction.

(2) The name and address of each person given instruction.

(3) The instruction permit number or driver s license number of every person given instruction.

(4) The name and number of the license issued pursuant to Section 11207 of the traffic violator school instructor.

(5) The particular type of instruction given and the date or dates of the instruction.

(6) A statement as to whether the approved lesson plan was followed.

(7) The total number of hours of instruction.

(8) The total cost to the student of the instruction, which shall not exceed the amount of the fee represented or advertised by the traffic violator school at the time of the student s enrollment.

(9) The court docket number under which the student was referred to a traffic violator school.

(10) The number of the completion certificate issued to the student pursuant to subdivision (e) of Section 11208 and, if different, the number of any copy thereof issued to the student.

(b) The records shall be retained for a minimum of three years and shall be open to the inspection during business hours and at all other reasonable times by the department, the court, a private entity providing monitoring pursuant to Section 11222, the Legislative Analyst, and the State Auditor or authorized employees thereof, but shall be only for confidential use.

(c) Whenever a licensee suspends or terminates the licensed activity, the licensee shall surrender the records specified in subdivision (a) to the department for examination not later than the end of the third day, excluding Saturdays, Sundays, and legal holidays, after the date of suspension or termination. The department may duplicate or make a record of any information contained therein. All these records shall be returned to the licensee not later than 30 days after the date of surrender.

(d) The address of any person kept pursuant to paragraph (2) of subdivision (a) shall only be used by the school for school administrative purposes.

(Amended by Stats. 2001, Ch. 739, Sec. 5. Effective January 1, 2002.)



11213

(a) Every traffic violator school owner licensed pursuant to this chapter shall notify the department within 10 days of any change in the ownership or corporate structure of the licensee.

(b) Every traffic violator school owner shall immediately notify the department of the following activities:

(1) Change of the site or location of the school s established principal place of business.

(2) Addition or deletion of a traffic violator school branch or classroom location.

(c) Every traffic violator school operator and traffic violator school instructor licensed pursuant to this chapter shall report to the department every change of residence address within five days of the change.

(d) The department may require persons licensed pursuant to this chapter to submit additional reports as determined necessary by the department to serve the purposes of this chapter.

(Amended by Stats. 1985, Ch. 396, Sec. 17. Effective July 30, 1985.)



11214

(a) Except as provided in this chapter, the department may audit, inspect, and monitor, all licensed traffic violator schools.

(b) The department may annually audit the records of a licensee. Auditing includes, but is not limited to, the review and examination of business records, class records when applicable, business practices, and the content of the program of instruction set forth in the lesson plan or curriculum of a licensee.

(c) Inspecting includes, but is not limited to, the review of the business office, branch office, and applicable classroom facilities of a licensee.

(d) Monitoring includes the onsite review of the actual presentation of the program of traffic safety instruction provided in a classroom mode of instruction.

(Repealed and added by Stats. 2003, Ch. 518, Sec. 4. Effective January 1, 2004.)



11215

The department, after notice and hearing, may suspend or revoke a license issued under this chapter if any of the following circumstances exist:

(a) The department finds and determines that the licensee ceases to meet any requirement to obtain a license under this chapter.

(b) The holder fails to comply with, or otherwise violates, a provision of this chapter or a regulation or requirement of the department adopted pursuant to this chapter.

(c) The licensee engages in fraudulent practices with respect to its activities licensed under this chapter or induces or fails to promptly report to the department any known fraud or fraudulent practices on the part of an employee of the traffic violator school.

(d) The licensee represents himself or herself as an agent or employee of the department or uses advertising designed to create the impression, or that would reasonably have the effect of leading persons to believe that the licensee was in fact an employee or representative of the department, or whenever the licensee advertises, in any manner or means, a statement that is untrue or misleading and that is known, or that by the exercise of reasonable care should be known, to be untrue or misleading.

(e) The licensee or an employee or agent of the licensee collects fees for or preregisters a person in traffic violator school or solicits traffic violator school instruction in an office of the department or in a court or within 500 feet of a court.

(f) The licensee is convicted of violating Section 20001, 20002, 20003, 20004, 20006, 20008, 23103, 23104, 23105, 23152, or 23153 of this code or subdivision (b) of Section 191.5 or Section 192 of the Penal Code. A conviction after a plea of nolo contendere is a conviction within the meaning of this section.

(g) The traffic violator school owner teaches, or permits an employee to teach, traffic safety instruction without a valid instructor s license.

(h) The traffic violator school owner does not have in effect a bond as provided in paragraph (3) of subdivision (a) of Section 11202 or a deposit in lieu of the bond, as specified in Section 11203.

(Amended by Stats. 2007, Ch. 747, Sec. 15.5. Effective January 1, 2008.)



11215.5

The department, after notice and hearing, may also suspend or revoke any license issued under this chapter when any of the following circumstances exist:

(a) If the main business office of the traffic violator school is located in any county with a population of 400,000 or more in which the traffic violator school conducts its instructional program, and the main business office does not maintain office hours during the time that the day courts in that county are open for business. This subdivision shall not apply to public schools.

(b) If the licensee is found by the department to be selling, or knowingly permitting the sale of, completion certificates.

(c) If the licensee is found by the department to be intentionally cutting instructional time short.

(d) If the licensee is found by the department to be intentionally diverting any student to a traffic school other than the school initially contacted by that student, without disclosure to that student, through the use of the department s list of licensed traffic violator schools.

(Amended by Stats. 1988, Ch. 1196, Sec. 3.)



11215.7

Any of the causes specified in this chapter as a cause for refusal to issue a license under this chapter is cause to suspend or revoke a license under this chapter.

(Added by Stats. 1990, Ch. 1563, Sec. 22.)



11216

Any license issued to a traffic violator school owner under this chapter shall be automatically canceled upon the happening of any of the following:

(a) The abandonment of the established place of business or the change thereof without notice to the department pursuant to Section 11213.

(b) The failure to maintain an adequate bond or to procure and file another bond, as required by Section 11202, prior to the effective date of the termination by the surety of any existing bond.

(c) The voluntary or involuntary surrender of the license, except that a surrender or cessation of business by the licensee, or the suspension or revocation of the corporate status of the licensee, does not preclude the department from filing an accusation for revocation or suspension of the surrendered license, as provided in Section 11215 or 11215.5, or affect the department s decision to suspend or revoke the license.

(d) Notification to the department that the person designated as the licensee has changed.

(e) Suspension or cancellation of the corporate status of the licensee.

(Amended by Stats. 1990, Ch. 1563, Sec. 23.)



11216.2

(a) Any license issued to the owner or operator of a traffic violator school under this chapter shall be automatically suspended for 30 days by the department if the department has been notified that more than one final determination has been made that the traffic violator school has violated a student s rights under the federal Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101, et seq.) or any other federal or state law prohibiting discrimination against individuals with disabilities. The final determination shall be made by a federal or state court of competent jurisdiction or an appropriate federal or state administrative agency, including, but not limited to, the Department of Fair Employment and Housing, or any combination thereof.

For the purpose of this subdivision, final determination means that no further appeal of a determination can be taken to any court because the time period for the appeal has expired.

(b) If a traffic violator school subject to suspension under this section is operated by a traffic school operator licensed pursuant to Section 11202.5 who is operating other traffic schools, the licenses of the owners of those traffic schools operated by that traffic school operator also shall be suspended for the 30-day period.

(Amended by Stats. 1996, Ch. 124, Sec. 122. Effective January 1, 1997.)



11216.5

(a) The department, after notice and hearing, on an interim basis, may refuse to issue or may suspend a license issued under this chapter when the applicant or licensee, or a business representative if the applicant or licensee is a business, has been convicted of a crime involving moral turpitude which is substantially related to the qualifications, functions, or duties of the licensed activity, if an appeal of the conviction is pending or the conviction has otherwise not become final. A conviction after a plea of nolo contendere is a conviction within the meaning of this section.

(b) If a conviction, on which an interim refusal to issue or suspension under subdivision (a) is based, is affirmed on appeal or otherwise becomes final, the refusal to issue or the suspension shall automatically take effect as a denial or revocation, as the case may be, of the license. If the interim refusal to issue or suspension was stayed under probationary terms and conditions, the subsequent automatic denial or revocation shall also be stayed under the same terms and conditions for a term not to exceed the original term of probation for the interim refusal to issue or suspension.

(c) If a conviction, upon which an interim refusal to issue or suspension under subdivision (a) is based, is reversed on appeal, the refusal or suspension shall be set aside immediately by the department.

(Added by Stats. 1990, Ch. 1563, Sec. 24.)



11217

(a) Every licensee under this chapter is entitled to notice and hearing prior to suspension or revocation of the license by the department, except that the department shall immediately suspend the license pursuant to subdivision (e) for any act of fraud specified in subdivision (c) or (d) of Section 11215.

(b) Before reinstatement of any license suspended pursuant to subdivision (a) of Section 11215, the licensee shall pay the department a reinstatement fee of five dollars ($5).

(c) The notice and hearings provided for in this division shall be pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(d) Any action of the department, in suspending, canceling, revoking, or failing to renew a license issued pursuant to this chapter, may be reviewed by any court of competent jurisdiction.

(e) The department may, pending a hearing, temporarily suspend the license or permit of any traffic violator school owner, operator, or instructor for a period of not more than 30 days if the director finds that the public interest so requires. In that case, a hearing shall be held and a decision issued within 30 days after issuance of the notice of temporary suspension.

(f) The suspension, expiration, or cancellation of a license issued pursuant to this chapter does not preclude the filing of an accusation for the revocation or suspension of the suspended, expired, or canceled license, and does not invalidate or otherwise preclude a decision by the department to suspend or revoke the license, and this determination may be considered by the department in granting or refusing to grant any subsequent license under this chapter to the same licensee or to any business representative of the same licensee.

(Amended by Stats. 1990, Ch. 1563, Sec. 25.)



11217.5

Any owner licensed under this chapter who has closed his or her established place of business or any operator or instructor currently or previously licensed under this chapter who no longer resides at the address last filed with the department, may be served with process issued pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code by registered mail at that place of business, in the case of an owner, or at that residence, in the case of an operator or instructor, unless the person has notified the department in writing of another address where service may be made.

(Added by Stats. 1988, Ch. 751, Sec. 2.)



11218

(a) After the filing of an accusation under this chapter, the director may enter into a stipulated compromise settlement agreement with the consent of the licensee on terms and conditions mutually agreeable to the director, the respondent licensee, and the accuser without further hearing or appeal. The agreement may include, but is not limited to, a period of probation or monetary penalties, or both. The monetary penalty shall not exceed one thousand dollars ($1,000) per violation for a traffic violator school owner or five hundred dollars ($500) per violation for traffic violator school operators or instructors, and shall be based on the nature of the violation and the effect of the violation on the purposes of this chapter.

(b) A compromise settlement agreement may be entered before, during, or after the hearing, but is valid only if executed and filed pursuant to subdivision (d) before the proposed decision of the hearing officer, if any, is adopted or the case is decided.

(c) The department shall adopt, by regulation, a schedule of maximum and minimum amounts of monetary penalties, the payment of which may be included as a term or condition of a compromise settlement agreement entered under subdivision (a). Any monetary penalty included in a compromise settlement agreement shall be within the range of monetary penalties in that schedule.

(d) Any compromise settlement agreement entered under this section shall be signed by the director, the respondent licensee, and the accuser, or by their authorized representatives. The director shall file, or cause to be filed, the agreement with the Office of Administrative Hearings, together with the department s notice of withdrawal of the accusation or statement of issues upon which the action was initiated, unless that accusation or statement has not yet been forwarded to the Office of Administrative Hearings.

(e) If the respondent licensee fails to perform all of the terms and conditions of the compromise settlement agreement, the agreement is void and the department may take any action authorized by law notwithstanding the agreement, including, but not limited to, refiling the accusation or imposing license sanctions.

(Amended by Stats. 1992, Ch. 1243, Sec. 73. Effective September 30, 1992.)



11219

The director may prescribe rules and regulations for traffic violator schools regarding the conduct of courses of education including curriculum, facilities, and equipment. The curriculum shall include, but is not limited to, the rights and duties of a motorist as they pertain to pedestrians and the rights and duties of a pedestrian as they relate to traffic laws and traffic safety. The director may also prescribe rules and regulations for the conduct of instructor training courses.

(Amended by Stats. 2000, Ch. 833, second Sec. 5.5. Effective January 1, 2001.)



11219.3

The curriculum prescribed pursuant to Section 11219 shall include, but is not limited to, the following:

(a) The rights and duties of a motorist as they pertain to pedestrians.

(b) The rights and duties of a pedestrian as they relate to traffic laws and traffic safety.

(c) Information that emphasizes respecting the right-of-way of others, particularly with respect to pedestrians, bicycle riders, and motorcycle riders.

(Amended by Stats. 2006, Ch. 898, Sec. 2. Effective January 1, 2007.)



11219.5

(a) A traffic violator school shall issue a receipt for a fee collected by the traffic violator school from a person who registers for, attends, or completes a program of instruction in traffic safety at the licensed traffic violator school.

(b) In the event of a cancellation of a scheduled class, a licensee under this chapter shall not be required by the department to provide a program of instruction in traffic safety to a person for a fee that is less than the standard fee normally charged by the licensee for its program, if a notice of cancellation of a class is given to a student at least 72 hours prior to the start of the class, or if the class was canceled based upon exigent circumstances beyond the control of the licensee.

(Amended by Stats. 2007, Ch. 396, Sec. 3. Effective January 1, 2008.)



11220

The department may require any person licensed under this chapter to submit to a reexamination of his or her qualifications when there is reasonable cause to believe that the licensee does not have the ability to give instruction. If the licensee refuses or fails to submit to the reexamination, the department may, without a hearing, temporarily suspend his or her license until such time as the licensee submits to the reexamination. The suspension shall be effective upon receipt of notice by the licensee.

(Added by Stats. 1984, Ch. 1037, Sec. 4.)



11222

The department may contract with a nongovernmental entity to administer any part of this chapter, subject to limitations in other laws regarding contracting out for services. No contract shall exceed three years duration. The contracting entity, and any affiliate or subsidiary thereof monitoring traffic violator schools, shall conform to all of the following requirements:

(a) Engage in no other business activity with traffic violator schools or any of the principals of the traffic violator schools, including the provision of services or supplies.

(b) Provide reports in statistical form to the department and to the Legislature as instructed by the department. These reports shall be issued not less frequently than annually.

(c) Make its records available for inspection by authorized representatives of the department, the Legislative Analyst, and the State Auditor.

(Amended by Stats. 2001, Ch. 739, Sec. 6. Effective January 1, 2002.)






CHAPTER 2. Vehicle Verifiers

11300

It shall be unlawful for any person to act as a vehicle verifier without first having procured a vehicle verifier s permit issued by the department, or when such permit has been canceled, suspended, revoked or invalidated.

(Added by Stats. 1975, Ch. 700.)



11301

Every vehicle verifier shall make application to the department upon the appropriate form, accompanied by a good and sufficient bond, approved as to form by the Attorney General, in the amount of five thousand dollars ($5,000) with corporate surety thereon, duly licensed to do business within the State of California.

(a) The department shall prescribe and provide forms to be used for application for permits to be issued under the terms and provisions of this chapter and require of applicants information including, but not limited to, residence address, fingerprints, and personal history statements touching on and concerning the applicant s character, honesty, integrity, and reputation as it may consider necessary.

(b) Upon receipt of an application in proper form accompanied by the appropriate fee, the department shall within 120 days, make a thorough investigation of the information contained in the application.

(Amended by Stats. 1988, Ch. 751, Sec. 3.)



11301.5

If a deposit is given instead of the bond required by Section 11301:

(a) The Director of Motor Vehicles may order the refund of the deposit three years from the date a vehicle verifier has ceased to be licensed, if the director is satisfied that there are no outstanding claims against the deposit. A judge of a superior court may order the return of the deposit prior to the expiration of three years from the date a vehicle verifier has ceased to be licensed if there is evidence satisfactory to the court that there are no outstanding claims against the deposit.

(b) If the director, department, or state is a defendant in any action instituted to recover all or any part of the deposit, or any action is instituted by the director, department, or state to determine those entitled to any part of the deposit, the director, department, or state shall be paid reasonable attorney fees and costs from the deposit. Costs shall include those administrative costs incurred in processing claims against the deposit.

(Amended by Stats. 2002, Ch. 784, Sec. 599. Effective January 1, 2003.)



11302

(a) The department may issue, or for reasonable cause shown, refuse to issue, a vehicle verifier s permit to any applicant, or may, after notice and hearing, suspend or revoke the permit when satisfied that the applicant or permittee:

(1) Has violated any of the provisions of this division or has committed any acts which are grounds for the refusal to issue, or the suspension or revocation of a permit or license issued under this division.

(2) Was previously the holder of an occupational license issued by another state, authorizing the same or similar activities of a license issued under this division; and that license was revoked or suspended for cause and was never reissued, or was suspended for cause, and the terms of suspension have not been fulfilled.

(3) Has purchased, sold, or otherwise acquired or disposed of, a vehicle which was stolen or embezzled or has performed or submitted to the department, or its authorized representative, documents purporting verification of a vehicle which was stolen or embezzled.

(4) Has, in the course of performing a vehicle verification, acted with negligence or incompetence in the reporting of erroneous information to the department, or its authorized representative, and has thereby caused the department to issue inaccurate certificates of ownership or registration, or any other documents or indices which it would not otherwise have issued.

(b) Every hearing as provided for in this chapter shall be pursuant to the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1998, Ch. 877, Sec. 44. Effective January 1, 1999.)



11302.2

(a) Every person licensed under this chapter shall report to the department every change of residence address within 10 days of the change.

(b) Any person currently or previously licensed under this chapter who no longer resides at the address last filed with the department may be served with process issued pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code by registered mail at that residence, unless the person has notified the department in writing of another address where service may be made.

(Added by Stats. 1988, Ch. 751, Sec. 4.)



11302.5

(a) After the filing of an accusation under this chapter, the director may enter into a stipulated compromise settlement agreement with the consent of the licensee on terms and conditions mutually agreeable to the director, the respondent licensee, and the accuser without further hearing or appeal. The agreement may include, but is not limited to, a period of probation or monetary penalties, or both. The monetary penalty shall not exceed five hundred dollars ($500) for each violation, and it shall be based on the nature of the violation and the effect of the violation on the purposes of this chapter.

(b) A compromise settlement agreement may be entered before, during, or after the hearing, but is valid only if executed and filed pursuant to subdivision (d) before the proposed decision of the hearing officer, if any, is adopted or the case is decided.

(c) The department shall adopt, by regulation, a schedule of maximum and minimum amounts of monetary penalties, the payment of which may be included as a term or condition of a compromise settlement agreement entered under subdivision (a). Any monetary penalty included in a compromise settlement agreement shall be within the range of monetary penalties in that schedule.

(d) Any compromise settlement agreement entered under this section shall be signed by the director, the respondent licensee, and the accuser, or by their authorized representatives. The director shall file, or cause to be filed, the agreement with the Office of Administrative Hearings, together with the department s notice of withdrawal of the accusation or statement of issues upon which the action was initiated.

(e) If the respondent licensee fails to perform all of the terms and conditions of the compromise settlement agreement, the agreement is void and the department may take any action authorized by law notwithstanding the agreement, including, but not limited to, refiling the accusation or imposing license sanctions.

(Added by Stats. 1985, Ch. 1022, Sec. 14.)



11305

It shall be unlawful and cause of disciplinary action for the holder of a vehicle verifier s permit:

(a) To submit to the department, or its authorized representative, any document which purports to evidence the verification of any vehicle, without having actually physically inspected such vehicle to determine the existence of proper vehicle identification.

(b) To fail to report to the department, in a manner prescribed by the department, the absence, alteration, or obvious attempt to alter or obliterate any identifying number or number plate, or remove or attempt to remove such plate on any vehicle for which verification is performed.

(c) To fail to physically compare identifying numbers on a vehicle inspected to the information contained in any document of title, registration, or any other form describing such vehicle.

(d) To cause any person to suffer any loss or damage by reason of any fraud or deceit practiced upon such person in the course of the conducting of business under the vehicle verifier s permit.

(e) To violate one or more terms and provisions of Section 20, or of Division 3 (commencing with Section 4000), or of this division of this code, or any rules or regulations adopted pursuant thereto, or of Part 5 (commencing with Section 10701) of Division 2 of the Revenue and Taxation Code.

(Added by Stats. 1975, Ch. 700.)



11306

(a) If the department issues or renews a vehicle verifier s permit requiring conditions of probation, or if the department refuses to issue a vehicle verifier s permit, the applicant shall be entitled to demand, in writing, a hearing as provided in this chapter, before the director, or his representative, within 60 days after notice of refusal or issuance of the probationary permit.

(b) Except where the provisions of this code require the refusal to issue a permit, the department may issue a probationary permit subject to conditions to be observed by the permittee in the exercise of the privilege granted. The conditions to be attached to the exercise of the privilege shall be such as may, in the judgment of the department, be in the public interest and suitable to the qualifications of the applicant as disclosed by the application and investigation by the department of the information contained therein.

(c) The department may, pending a hearing, temporarily suspend the permit issued to a vehicle verifier for a period not to exceed 30 days if the director finds that such action is required in the public interest. In any such case, a hearing shall be held and a decision thereon issued within 30 days after notice of the temporary suspension.

(d) A person whose application for a permit has been denied may reapply for such permit after a period of not less than one year has elapsed from the date of filing of such denial.

(Added by Stats. 1975, Ch. 700.)



11307

(a) A vehicle verifier shall maintain a record of each verification made. The record shall contain all of the following:

(1) The name and address of the person requesting the verification and the fee charged for such verification.

(2) The year model, vehicle identification number, license plate number of the vehicle verified and the state in which the vehicle was last registered.

(b) All records maintained by a vehicle verifier shall be open to inspection by any peace officer.

(Added by Stats. 1975, Ch. 700.)



11308

The department may adopt rules and regulations concerning the issuance, use, and renewal of a vehicle verifier s permit, and for determining the competence of an applicant therefor.

(Added by Stats. 1975, Ch. 700.)



11309

(a) The following fees for a vehicle verifier s permit shall be paid to the department:

(1) For the application and original permit, except as provided by Section 42231, a nonrefundable fee of fifty dollars ($50).

(2) For an application for renewal, fifteen dollars ($15).

(b) All permits shall be renewed on a biennial basis. All original permits shall be issued for a period of not less than two years, except in the case of a probationary license which, in the discretion of the department, may be issued for a shorter term.

(Amended by Stats. 1982, Ch. 1273, Sec. 13.)



11310

Any person who holds a vehicle verifier s permit issued before the operative date of this chapter shall comply with the provisions of this chapter within three months after its operative date.

(Added by Stats. 1975, Ch. 700.)



11312

The suspension, expiration, or cancellation of a vehicle verifier s permit provided for in this chapter shall not prevent the filing of an accusation for the revocation or suspension of the suspended, expired, or canceled permit as provided in Section 11302 or 11305 or any rules or regulations adopted pursuant to Section 11308, and the department s decision that the permit should be suspended or revoked. That determination may be considered in granting or refusing to grant any subsequent license or permit authorized by this division to that vehicle verifier or to a business representative of that prior vehicle verifier s permit.

(Added by Stats. 1998, Ch. 877, Sec. 45. Effective January 1, 1999.)






CHAPTER 2.5. Registration Services

11400

No person shall act as a registration service, engage in the business of soliciting or receiving any application for the registration, renewal of registration, or transfer of registration or ownership of any vehicle of a type subject to registration under this code, or of soliciting or receiving an application for a motor carrier permit under Division 14.85 (commencing with Section 34600), or transmit or present any of those documents to the department, if any compensation is solicited or received for the service, without a license or temporary permit issued by the department pursuant to this chapter, or if that license or temporary permit has expired or been canceled, suspended, or revoked, or the terms and conditions of an agreement entered into pursuant to Section 11408 have not been fulfilled.

(Amended by Stats. 2005, Ch. 148, Sec. 2. Effective January 1, 2006.)



11401

An applicant for a license to be a registration service shall submit an application to the department upon the appropriate form for a license and a distinguishing number. The applicant shall also include with the application any information as to the applicant s character, honesty, integrity, and reputation which the department requires. The application shall include, but not be limited to, all of the following:

(a) The type of ownership, whether an individual, a partnership, or a corporation. If the applicant is a partnership, the names and titles of all partners, except limited partners, shall be furnished. If the applicant is a corporation, the names and titles of all controlling stockholders, directors, and officers who, by reason of the facts and circumstances, could direct, control, or manage the business of the registration service shall be furnished.

(b) The name and address of the business, including street, city, and postal zip code of the principal place of business and any branch location.

(c) A personal history statement and fingerprints from any person required to be identified in subdivision (a), containing the information the department requires.

(d) The name, address, driver s license number, and a brief physical description of all persons employed or otherwise engaged by the registration service to perform registration work.

(e) A bond executed by an admitted surety insurer, approved as to form by the Attorney General, to cover any loss to the public or the State of California arising out of the operation of the registration service.

(f) A nonrefundable application fee, as specified in Section 11409.

(Added by Stats. 1990, Ch. 1196, Sec. 3. Operative July 1, 1991, by Sec. 4 of Ch. 1196.)



11402

(a) The amount of the bond required by subdivision (e) of Section 11401 for the issuance of a registration service license, or for the renewal of such a license is twenty-five thousand dollars ($25,000). Liability under the bond shall remain at that amount.

(b) If the amount of the liability under the bond is decreased, or there is outstanding a final court judgment arising out of a violation of any provision of this code for which the registration service is liable, the license of the registration service shall be automatically suspended. In order to reinstate the license, the registration service shall either file an additional bond or restore the bond on file to the original amount, or shall satisfy the outstanding judgment for which the registration service and surety are liable.

(c) The bond shall remain in effect for three years after cessation of business of the registration service.

(Amended by Stats. 2004, Ch. 430, Sec. 3. Effective January 1, 2005.)



11403

(a) A license to conduct a registration service, or a renewal of that license, shall not be issued to any applicant unless the applicant files with the department an instrument, in writing, in which the applicant appoints the director as the agent of the applicant upon whom all process may be served in any action which may be commenced against the applicant arising out of any claim for damages by any person by reason of the violation by the applicant of any provision of this code in connection with the registration service or any condition of the registration service s bond.

(b) The applicant shall agree in the instrument that any process directed to the applicant, when personal service of process upon the applicant cannot be made in this state after due diligence and, in that case, is served upon the director or, in the event of the director s absence from the office, upon any employee in charge of the office of the director, is of the same force and effect as if served upon the applicant personally.

(c) The applicant shall further agree, in writing, that the agency created by the instrument shall continue during the period covered by any license that may be issued and so long thereafter as the applicant may be required to answer in damages for a violation of this code in connection with the registration service or any condition of the bond.

(d) The instrument appointing the director as the agent for the applicant for service of process shall be acknowledged by the applicant before a notary public.

(e) If the registration service is served with process by service upon the director, one copy of the summons and complaint shall be left with the director or in the director s office in Sacramento or mailed to the office of the director in Sacramento. A fee of five dollars ($5) shall also be paid to the director at the time of service of the copy of the summons and complaint.

(f) Service on the director is a sufficient service on the registration service if a notice of service and a copy of the summons and complaint are immediately sent by registered mail by the plaintiff or the plaintiff s attorney to the registration service. A copy of the summons and complaint shall also be mailed by the plaintiff or the plaintiff s attorney to the surety on the registration service s bond at the address of the surety given in the bond, postpaid and registered with request for return receipt.

(g) The director shall keep a record of all process served on the director pursuant to this section, which shall show the day and hour of service, and shall retain the summons and complaint so served on file.

(h) If the registration service is served with process by service upon the director, the registration service has 30 days from the date of that service within which to answer any complaint or other pleading which may be filed in the cause.

(i) For purposes of venue, if the registration service is served with process by service upon the director, the service is deemed to have been made upon the registration service in the county in which the registration service has, or last had, its principal place of business.

(Added by Stats. 1990, Ch. 1196, Sec. 3. Operative July 1, 1991, by Sec. 4 of Ch. 1196.)



11404

(a) Until the department determines that the applicant meets all of the requirements of this chapter, it may issue a temporary permit to the person applying for a license as a registration service.

(b) The temporary permit shall permit the operation by the registration service or registration agent for not more than 120 days while the department is completing its investigation and determination of all facts relative to the qualifications of the applicant for the license. The department may cancel the temporary permit when it has determined that the application is incorrect or incomplete or that the temporary permit was issued in error.

(c) The temporary permit is invalid when canceled or when the license has been issued or refused.

(Added by Stats. 1990, Ch. 1196, Sec. 3. Operative July 1, 1991, by Sec. 4 of Ch. 1196.)



11405

The department may refuse to issue a license to, or may suspend, revoke, or cancel the license of, a person to act as a registration service for any of the following reasons:

(a) The person has been convicted of a felony or a crime involving moral turpitude which is substantially related to the qualifications, functions, or duties of the licensed activity.

(b) The person is, or has been, the holder, or a managerial employee of the holder, of any occupational license issued by the department which has been suspended or revoked.

(c) The applicant was previously the holder of an occupational license issued by another state, authorizing the same or similar activities of a license issued under this division; and that license was revoked or suspended for cause and was never reissued, or was suspended for cause, and the terms of suspension have not been fulfilled.

(d) The person has used a false or fictitious name, knowingly made any false statement, or knowingly concealed any material fact, in the application for the license.

(e) The person has knowingly made, or acted with negligence or incompetence, or knowingly or negligently accepted or failed to inquire about any false, erroneous, or incorrect statement or information submitted to the registration service or the department in the course of the licensed activity.

(f) The person has knowingly or negligently permitted fraud, or willfully engaged in fraudulent practices, with reference to clients, vehicle registrants, applicants for motor carrier permits under Division 14.85 (commencing with Section 34600), or members of the public, or the department in the course of the licensed activity.

(g) The person has knowingly or negligently committed or was responsible for any violation, cause for license refusal, or cause for discipline under Section 20 or Division 3 (commencing with Section 4000), Division 3.5 (commencing with Section 9840), Division 4 (commencing with Section 10500), or Division 5 (commencing with Section 11100), or Division 14.85 (commencing with Section 34600), or any rules or regulations adopted under those provisions.

(h) The person has failed to obtain and maintain an established place of business in California.

(i) The person has failed to keep the business records required by Section 11406.

(j) The person has violated any term or condition of a restricted license to act as a registration service.

(k) The person has committed or was responsible for any other act, occurrence, or event in California or any foreign jurisdiction which would be cause to refuse to issue a license to, or to suspend, revoke, or cancel the license of, a person to act as a registration service.

(Amended by Stats. 2005, Ch. 148, Sec. 3. Effective January 1, 2006.)



11406

(a) Every registration service shall keep accurate business records containing all of the following information:

(1) The name, address, and license number of the registration service and the name and address of every employee who performs registration work.

(2) The name and address of each client for whom registration work was performed.

(3) The identity of every vehicle by year, make, type, license number, and vehicle identification number on which registration work was performed.

(4) The amount of registration fees or payments collected for each vehicle on which registration work was performed, including the method of payment to the registration service.

(5) The amount of registration fees or payments submitted to the department for each vehicle on which registration work was performed, including the date and method of payment to the department.

(6) The amount of any refunds or additional charges on registration fees or payments collected for each vehicle on which registration work was performed, including the date and method of payment of the refund or additional charge by or to the client, the registration service, or the department.

(7) The name, signature, or initials of each employee performing work on each transaction and the date the work was done.

(8) The cost to each client for the registration work performed on each of the client s vehicles or to obtain a motor carrier permit.

(9) For each motor carrier for which motor carrier permit work was performed, the carrier identification number, business type, business address, carrier type, activities, and number of vehicles.

(10) For each motor carrier for which motor carrier permit work was performed, the amount of fees or payment collected and the method of payment.

(11) For each motor carrier for which motor carrier permit work was performed, the amount of fees or payment submitted to the department, including the date submitted and the method of payment to the department.

(b) As an alternative to maintaining the records required by paragraphs (1) to (11), inclusive, of subdivision (a), a registration service may retain a copy of the listing sheet approved by the department for transmitting registration or motor carrier permit documents to the department.

(c) Every registration service shall provide each customer with a document containing all of the information required by subdivision (a) relative to that customer s transaction, excluding paragraph (7) and excluding the addresses of employees and other customers names and addresses. This requirement does not apply to transactions for customers of a dealer or dismantler.

(d) Every registration service shall display prominently at its place of business a sign indicating that the service is not a branch of the department and shall inform each customer of that fact.

(Amended by Stats. 2005, Ch. 148, Sec. 4. Effective January 1, 2006.)



11406.5

Whenever a customer fails to submit to a registration service any documents, compensation, or fees requested in writing by the registration service, the registration service shall return all documents pertaining to the incomplete transaction, including the department receipt evidencing any fees paid, within 60 days after the request was sent to the customer, to the last known address of the customer, by registered mail.

(Added by Stats. 1992, Ch. 1243, Sec. 76. Effective September 30, 1992.)



11407

The business records required by Section 11406 shall be maintained for at least four years and shall be open to inspection by the department during normal business hours.

The department may duplicate or make a record of any information contained in any of those records, which shall be for the official use of the department.

All records shall be returned to the licensee not later than 30 days after receipt of the records by the department.

(Added by Stats. 1990, Ch. 1196, Sec. 3. Operative July 1, 1991, by Sec. 4 of Ch. 1196.)



11408

(a) The director may issue an order to grant an unrestricted or a restricted license to act as a registration service, or an order to deny, suspend, revoke, or cancel a license to act as a registration service.

(b) The order shall become final 30 days from issuance, unless the denied or restricted applicant or licensee files with the department a request for a hearing. Hearings shall be held pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) Any registration service may be served with an accusation issued pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code by registered mail to the address of the principal place of business on file with the department, whether or not the business has been closed or terminated, unless the registration service has notified the department in writing of another address where service shall be made.

(d) The department may, pending a hearing, temporarily suspend the license issued to a registration service for not more than 30 days if the director finds that action is required in the public interest. In that case, a hearing shall be held and a decision issued within 30 days after notice of the temporary suspension or cancellation.

(e) The director may, following the filing of a statement of issues or an accusation against an applicant or a registration service, with the consent of the applicant or licensee, enter into a compromise settlement agreement with a stipulated restriction or penalty whereby the applicant or licensee accepts the terms and conditions of the agreement without hearing or appeal by any party thereto.

(1) The compromise settlement agreement may provide for a restricted license, special operating terms and conditions, a higher bond, a monetary penalty, or any other term or condition agreeable to the parties.

(2) The compromise settlement agreement shall be signed by the respondent applicant or licensee, the director, and the accuser, or their authorized representatives, and filed with the Office of Administrative Hearings, together with the department s notice of withdrawal of the statement of issues or the accusation upon which the action was initiated.

(3) A failure of the respondent applicant or licensee to carry out a compromise settlement agreement entered into under this section is a separate cause to refuse to issue, or to suspend, revoke, or cancel, any license authorizing the respondent to act as a registration service.

(f) Any person whose license to act as a registration service was suspended for cause and the terms of the suspension are unfulfilled, or whose license was revoked for cause, may reapply for a license to act as a registration service after not less than one year from the effective date of the suspension or revocation action.

(g) The issuance of a new license to that person is within the sole discretion of the department, and a hearing regarding that issuance shall be held only upon the consent of the director.

(Added by Stats. 1990, Ch. 1196, Sec. 3. Operative July 1, 1991, by Sec. 4 of Ch. 1196.)



11409

The fee for a license issued to a registration service is as follows:

(a) For the original license, or an ownership change which requires a new application, one hundred fifty dollars ($150), which is nonrefundable.

(b) For the annual renewal of a license, fifteen dollars ($15).

(c) For the alteration of an existing license required by a name change, address change, change in corporate officer structure, or the addition of a branch location, seventy dollars ($70).

(Added by Stats. 1990, Ch. 1196, Sec. 3. Operative July 1, 1991, by Sec. 4 of Ch. 1196.)



11410

(a) Every license issued under this chapter is valid for a period of one year from the last day of the month of issuance. Except as provided in subdivision (c), renewal of the license for the ensuing year may be obtained by the person to whom the license was issued upon application to the department and payment of the fee required by Section 11409.

(b) An application for the renewal of a license shall be made by the licensee not more than 90 days prior to the expiration date and shall be made by presenting the completed application form provided by the department and by payment of the renewal fee.

(c) If the application for renewal of the license is not made by midnight of the expiration date, the application may be made within 30 days following expiration of the license by paying the annual renewal fee and a penalty fee equal to the amount of the original application fee for each license held.

(d) A licensee shall not renew the license after the expiration of the 30-day period specified in subdivision (c).

(Amended by Stats. 2008, Ch. 179, Sec. 218. Effective January 1, 2009.)



11411

If a registration service ceases operation for any reason, the owner of the service immediately shall notify the department and, upon demand by the department, shall deliver to the department the registration service license, all records kept pursuant to Section 11406, and all customer transactions then in his or her possession, including any fees or receipts for fees due to the department or to the customer.

(Added by Stats. 1992, Ch. 1243, Sec. 77. Effective September 30, 1992.)



11413

The suspension, expiration, or cancellation of a registration service license provided for in this chapter shall not prevent the filing of an accusation for the revocation or suspension of the suspended, expired, or canceled license as provided in Section 11405 or 11408 or any related rules or regulations, and the department s decision that the license should be suspended or revoked. That determination may be considered in granting or refusing to grant any subsequent license authorized by this division to that licensee or to a business representative of that prior licensee.

(Added by Stats. 1998, Ch. 877, Sec. 47. Effective January 1, 1999.)






CHAPTER 3. Automobile Dismantlers

11500

It shall be unlawful for any person to act as an automobile dismantler without first having an established place of business which meets the requirements set forth in Section 11514 and without first having procured a license or temporary permit issued by the department, or when such license or temporary permit has been canceled, suspended, revoked, invalidated, expired, or the terms and conditions of an agreement effected pursuant to Section 11509.1 have not been fulfilled.

(Amended by Stats. 1976, Ch. 619.)



11501

Every automobile dismantler shall make application to the department upon the appropriate form for a license containing a general distinguishing number. The applicant shall submit proof of his status as a bona fide automobile dismantler as may reasonably be required by the department.

(Amended by Stats. 1975, Ch. 182.)



11502

The department shall have the power and duty to issue and for reasonable cause shown to refuse to issue a license. The department may refuse to any applicant therefor a license provided for herein, if such applicant does not meet the requirements of the terms and provisions of this code relating to the conduct of an automobile dismantling business.

(Amended by Stats. 1975, Ch. 182.)



11503

The department may refuse to issue a license to an applicant when it determines any of the following:

(a) The applicant was previously the holder, or a managerial employee of the holder, of a license issued under this chapter which was revoked for cause and never reissued by the department, or which was suspended for cause and the terms of suspension have not been fulfilled.

(b) The applicant was previously a business representative whose license issued under this chapter was revoked for cause and never reissued or was suspended for cause and the terms of suspension have not been fulfilled.

(c) If the applicant is a business, a business representative was previously the holder of a license, or was a business representative of a business whose license, issued under this chapter was revoked for cause and never reissued or was suspended for cause and the terms of suspension have not been fulfilled; or, by reason of the facts and circumstances related to the organization, control, and management of the business, the operation of that business will be directed, controlled, or managed by individuals who, by reason of their conviction of violations of this code, would be ineligible for a license and, by licensing that business, the purposes of this chapter would be defeated.

(d) The applicant, or a business representative if the applicant is a business, has been convicted of a crime or has committed any act or engaged in conduct involving moral turpitude which is substantially related to the qualifications, functions, or duties of the licensed activity. A conviction after a plea of nolo contendere is a conviction within the meaning of this section.

(e) The applicant was previously the holder of an occupational license issued by another state, authorizing the same or similar activities of a license issued under this division; and that license was revoked or suspended for cause and was never reissued, or was suspended for cause, and the terms of suspension have not been fulfilled.

(f) The information contained in an application is incorrect.

(g) A decision of the department to cancel, suspend, or revoke a license has been made, and the applicant was a business representative of the business regulated under that license.

(Amended by Stats. 1998, Ch. 877, Sec. 48. Effective January 1, 1999.)



11503.1

Any of the causes specified in this chapter as a cause to suspend or revoke the license issued to an automobile dismantler is cause to refuse to issue a license to an automobile dismantler.

(Amended by Stats. 1990, Ch. 1563, Sec. 28.)



11503.5

(a) The department, after notice and hearing, on an interim basis, may refuse to issue or may suspend a license issued under this chapter when the applicant or licensee, or a business representative if the applicant or licensee is a business, has been convicted of a crime involving moral turpitude which is substantially related to the qualifications, functions, or duties of the licensed activity, if an appeal of the conviction is pending or the conviction has otherwise not become final. A conviction after a plea of nolo contendere is a conviction within the meaning of this section.

(b) When a conviction, upon which an interim refusal to issue or suspension under subdivision (a) is based, is affirmed on appeal or otherwise becomes final, the refusal to issue or suspension shall automatically take effect as a denial or revocation, as the case may be, of the license. If the interim refusal to issue or suspension was stayed under probationary terms and conditions, the subsequent automatic denial or revocation shall also be stayed under the same terms and conditions for a term not to exceed the original term of probation for the interim refusal or suspension.

(c) If a conviction, upon which an interim refusal to issue or suspension under subdivision (a) is based, is reversed on appeal, the refusal or suspension shall be set aside immediately by the department.

(Added by Stats. 1990, Ch. 1563, Sec. 29.)



11504

(a) An applicant who applies for a license pursuant to Section 11501 shall submit an application to the department on the forms prescribed by the department. The applicant shall provide the department with information as to the applicant s character, honesty, integrity, and reputation, as the department may consider necessary. The department, by regulation, shall prescribe what information is required of the applicant for the purposes of this subdivision, and the applicant shall provide that information under penalty of perjury. In addition to any other information required by the department, the department shall require the applicant to furnish all of the following information on any application for a new license or the renewal of a license, if the applicant is required by other provisions of law to have the following permits, numbers, or plan:

(1) Board of Equalization resale permit number.

(2) Identification number issued by the California Environmental Protection Agency.

(3) A statement indicating that the applicant has either filed an application for a stormwater permit or is not required to obtain a stormwater permit.

(4) A statement indicating that the applicant has either filed a hazardous materials business plan or is not required to file that plan.

(5) The tax identification number assigned by the Franchise Tax Board.

(b) Upon receipt of an application for a new license that is accompanied by the appropriate fee, the department shall, not later than 120 days from the receipt of that application, make a thorough investigation of all of the information contained in the application.

(c) (1) Upon receipt of an application for renewal of a license that is accompanied by the appropriate fee, the department shall, not later than 120 days from the receipt of that application, make a thorough investigation of the information contained in the application, except the information specified in paragraphs (1) to (5), inclusive, of subdivision (a).

(2) As of January 1, 2011, upon receipt of an application for the renewal of a license that is accompanied by the appropriate fee, the department shall, not later than 120 days from the receipt of that application, make a thorough investigation of all of the information contained in the application.

(d) A person holding a license issued pursuant to Section 11501 shall notify the department, within 10 days, of any change in the ownership or corporate structure of the licensee.

(Amended by Stats. 2009, Ch. 475, Sec. 1. Effective January 1, 2010.)



11505

(a) The department, upon granting a license shall issue to the applicant a license containing the applicant s name and address and the general distinguishing number assigned to the applicant.

(b) When the department has issued a license pursuant to subdivision (a), the licensee may apply for and the department shall issue special plates which shall have displayed thereon the general distinguishing number assigned to the applicant. Each plate so issued shall also contain a number or symbol identifying the plate from every other plate bearing a like general distinguishing number.

(c) The department shall also furnish books and forms as it may determine necessary, which books and forms are and shall remain the property of the department and may be taken up at any time for inspection.

(Amended by Stats. 1975, Ch. 182.)



11506

Except where the provisions of this code require the refusal to issue a license, the department may issue a license restricted by conditions to be observed in the exercise of the privilege granted. The terms and conditions to be attached to the exercise of the privilege under such restricted license shall be such as may, in the judgment of the department, be in the public interest and suitable to the qualifications of the applicant as disclosed by the application and investigation by the department.

(Amended by Stats. 1975, Ch. 182.)



11507

Pending the satisfaction of the department that the applicant has met the requirements under this code, it may issue a temporary permit to any person applying for an automobile dismantler license. The temporary permit shall permit the operation by the automobile dismantler for a period not to exceed 120 days while the department is completing its investigation and determination of all facts relative to the qualification of the applicant to such license. The department may cancel such temporary permit when it has determined or has reasonable cause to believe that the application is incorrect or incomplete or the temporary permit was issued in error. Such temporary permit shall be invalid when canceled or when the applicant s license has been issued or refused.

(Amended by Stats. 1975, Ch. 182.)



11508

(a) Every occupational license and special plate issued under this chapter shall be valid for a period of one year from midnight of the last day of the month of issuance. Renewal of the occupational license and special plates for the ensuing year may be obtained by the person to whom any plates and license were issued upon application to the department and payment of the fee provided in this code.

(b) Except as provided in subdivision (c), every application for the renewal of an occupational license and special plates which expire pursuant to this section shall be made by the person to whom issued not more than 90 days prior to the expiration date, and shall be made by presenting the completed application form provided by the department and by payment of the full annual renewal fee for the occupational license and special plates.

(c) If the application for renewal of the occupational license and special plates is not made by midnight of the expiration date, the application may be made within 30 days following expiration of the license by paying the annual renewal fee and a penalty fee equal to the amount of the original application fee for each occupational license held. A penalty as specified in Sections 9553 and 9554 shall also be added to each special plate renewed during the 30-day period following expiration of the special plates.

(d) In no event may the licensee renew the occupational license or special plates after the expiration of the 30-day period authorized in subdivision (c).

(Amended by Stats. 1984, Ch. 499, Sec. 10.)



11509

(a) The department, after notice and hearing, may suspend or revoke the license issued to an automobile dismantler upon the determination that the person to whom the license was issued is not lawfully entitled thereto or has done any of the following:

(1) Made or knowingly or negligently permitted any illegal use of the special plates issued to him or her.

(2) Used a false or fictitious name or knowingly made any false statement or concealed any material fact in any application or other document filed with the department.

(3) Failed to provide and maintain a clear physical division between the type of business licensed pursuant to this chapter and any other type of business conducted at the established place of business.

(4) Violated any provision of Division 3 (commencing with Section 4000) or any rule or regulation adopted pursuant thereto.

(5) Violated any provision of Division 4 (commencing with Section 10500) or any rule or regulation adopted pursuant thereto.

(6) Violated any provision of this chapter, except Section 11520, or any rule or regulation adopted pursuant thereto.

(7) Knowingly, repeatedly, or flagrantly violated Section 11520.

(8) Violated any provision of Part 5 (commencing with Section 10701) of Division 2 of the Revenue and Taxation Code or any rule or regulation adopted pursuant thereto.

(9) Purchased, concealed, possessed, or otherwise acquired or disposed of a vehicle, or a part thereof, knowing it to be stolen.

(10) Failed to meet and maintain the requirements for the issuance of an automobile dismantler s license as provided in this code.

(11) Failed to pay, within 30 days after written demand from the department, any fees or penalties due on vehicles acquired for dismantling which are not the subject of dispute. If the dismantler disputes the validity of the fees or penalties, the 30-day period shall not commence until the department, after review, has determined the fee or penalty to be due.

(12) Submitted a check, draft, or money order to the department for any obligation or fees due the state, and it is thereafter dishonored or refused payment upon presentation.

(13) Failed to meet the terms and conditions of a previous agreement entered into pursuant to Section 11509.1.

(b) Any of the causes specified in this chapter as a cause for refusal to issue a license to an automobile dismantler applicant is cause, after notice and hearing, to suspend or revoke a license and special plates issued to an automobile dismantler.

(c) Except as provided in Section 11509.1, every hearing provided for in this chapter shall be held pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1990, Ch. 1563, Sec. 30.)



11509.1

(a) After the filing of an accusation under this chapter, the director may enter into a stipulated compromise settlement agreement with the consent of the licensee on terms and conditions mutually agreeable to the director, the respondent licensee, and the accuser without further hearing or appeal. The agreement may include, but is not limited to, a period of probation or monetary penalties, or both. The monetary penalty shall not exceed one thousand dollars ($1,000) for each violation, and it shall be based on the nature of the violation and the effect of the violation on the purposes of this chapter.

(b) A compromise settlement agreement may be entered before, during, or after the hearing, but is valid only if executed and filed pursuant to subdivision (d) before the proposed decision of the hearing officer, if any, is adopted or the case is decided.

(c) The department shall adopt, by regulation, a schedule of maximum and minimum amounts of monetary penalties, the payment of which may be included as a term or condition of a compromise settlement agreement entered under subdivision (a). Any monetary penalty included in a compromise settlement agreement shall be within the range of monetary penalties in that schedule.

(d) Any compromise settlement agreement entered under this section shall be signed by the director, the respondent licensee, and the accuser, or by their authorized representatives. The director shall file, or cause to be filed, the agreement with the Office of Administrative Hearings, together with the department s notice of withdrawal of the accusation or statement of issues upon which the action was initiated.

(e) If the respondent licensee fails to perform all of the terms and conditions of the compromise settlement agreement, the agreement is void and the department may take any action authorized by law notwithstanding the agreement, including, but not limited to, refiling the accusation or imposing license sanctions.

(Repealed and added by Stats. 1985, Ch. 1022, Sec. 16.)



11509.5

A person whose automobile dismantler s license has been revoked or whose application for a license has been denied may reapply for such license after a period of not less than one year has elapsed from the effective date of the decision revoking the license or denying the application; provided, however, that if such decision was based upon paragraph (3), (9), or (10) of subdivision (a) of Section 11509, or Section 11513, an earlier reapplication may be made accompanied by evidence satisfactory to the department that such grounds no longer exist.

(Amended by Stats. 1979, Ch. 373.)



11510

The department may, pending a hearing, temporarily suspend the license and special plates issued to an automobile dismantler for a period not to exceed 30 days if the director finds that such action is required in the public interest. In any such case a hearing shall be held and a decision thereon issued within 30 days after notice of temporary suspension.

Every hearing as provided for in this section shall be pursuant to the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1971, Ch. 1214.)



11511

In any administrative action to revoke or suspend an automobile dismantler s license:

(a) Proof that a stolen vehicle of a type subject to registration under this code, or a part thereof, was found in the possession of, or upon the premises of, the dismantler shall constitute in evidence a prima facie presumption that the dismantler had knowledge that the vehicle was stolen. This presumption may be rebutted by satisfactory evidence that the dismantler has complied with paragraphs (1), (2), (3), and (5) of subdivision (a) of Section 11520.

(b) Proof that a vehicle of a type subject to registration under this code is found in a partially dismantled condition in the possession of, or upon the premises of, the dismantler shall constitute in evidence a prima facie presumption that the vehicle was partially dismantled by the dismantler. The presumption may be rebutted by a business record of the dismantler reflecting the partially dismantled condition of the vehicle on the date of acquisition.

(Amended by Stats. 1982, Ch. 466, Sec. 109.)



11512

(a) Upon refusal of the department to issue a license to an automobile dismantler the applicant shall be entitled to demand in writing a hearing before the director or his representative within 60 days after notice of refusal.

(b) The hearing shall be conducted pursuant to the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1975, Ch. 182.)



11513

(a) The department shall not issue an automobile dismantler s license to any applicant for that license who has not an established place of business as defined in this code. If the automobile dismantler changes the site or location of his or her established place of business, he or she shall immediately upon making the change notify the department. If the automobile dismantler, for any reason ceases to be in possession of an established place of business from and on which he or she conducts the business for which he or she is licensed, he or she shall immediately notify the department and, upon demand by the department, shall deliver to the department the automobile dismantler s license, and all books and forms provided by the department in his or her possession.

(b) Any person licensed under this chapter who has closed his or her established place of business may be served with process issued pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code by registered mail at that place of business, unless the person has notified the department in writing of another address where service may be made.

(Amended by Stats. 1988, Ch. 751, Sec. 5.)



11514

(a) An automobile dismantler s established place of business and such other sites or locations as may be operated and maintained by such automobile dismantler in conjunction with his principal established place of business shall have posted, in a place conspicuous to the public in each and every site or location, the license issued by the department and shall have erected or posted thereon such signs or devices providing information relating to the automobile dismantler s name and the location and address of his established place of business so as to enable any person doing business with such automobile dismantler to identify him properly. Every such sign erected or posted on an established place of business shall have an area of not less than 32 square feet per side displayed and shall contain lettering not less than six inches in height. The sign shall indicate the nature of the dismantler s business by inclusion of Automobile Dismantler , Automobile Wrecker , Motorcycle Dismantler , Trailer Dismantler , Vehicle Dismantler , or a combination of such designations on such sign.

(b) Any local authority may provide for a sign and lettering smaller than that specified in subdivision (a); however, no local authority shall require a sign to have an area of less than four square feet per side displayed.

(Amended by Stats. 1977, Ch. 579.)



11515

(a) (1) Whenever an insurance company makes a total loss settlement on a total loss salvage vehicle, the insurance company, an occupational licensee of the department authorized by the insurance company, or a salvage pool authorized by the insurance company, within 10 days from the settlement of the loss, shall forward the properly endorsed certificate of ownership or other evidence of ownership acceptable to the department, the license plates, and a fee in the amount of fifteen dollars ($15), to the department. An occupational licensee of the department may submit a certificate of license plate destruction in lieu of the actual license plate.

(2) If an insurance company, an occupational licensee of the department authorized by the insurance company, or a salvage pool authorized by the insurance company is unable to obtain the properly endorsed certificate of ownership or other evidence of ownership acceptable to the department within 30 days following oral or written acceptance by the owner of an offer of an amount in settlement of a total loss, that insurance company, licensee, or salvage pool, on a form provided by the department and signed under penalty of perjury, may request the department to issue a salvage certificate for the vehicle. The request shall include and document that the requester has made at least two written attempts to obtain the certificate of ownership or other acceptable evidence of title, and shall include the license plates and fee described in paragraph (1).

(3) The department, upon receipt of the certificate of ownership, other evidence of title, or properly executed request described in paragraph (2), the license plates, and the fee, shall issue a salvage certificate for the vehicle.

(b) Whenever the owner of a total loss salvage vehicle retains possession of the vehicle, the insurance company shall notify the department of the retention on a form prescribed by the department. The insurance company shall also notify the insured or owner of the insured s or owner s responsibility to comply with this subdivision. The owner shall, within 10 days from the settlement of the loss, forward the properly endorsed certificate of ownership or other evidence of ownership acceptable to the department, the license plates, and a fee in the amount of fifteen dollars ($15) to the department. The department, upon receipt of the certificate of ownership or other evidence of title, the license plates, and the fee, shall issue a salvage certificate for the vehicle.

(c) Whenever a total loss salvage vehicle is not the subject of an insurance settlement, the owner shall, within 10 days from the loss, forward the properly endorsed certificate of ownership or other evidence of ownership acceptable to the department, the license plates, and a fee in the amount of fifteen dollars ($15) to the department.

(d) Whenever a total loss salvage vehicle is not the subject of an insurance settlement, a self-insurer, as defined in Section 16052, shall, within 10 days from the loss, forward the properly endorsed certificate of ownership or other evidence of ownership acceptable to the department, the license plates, and a fee in the amount of fifteen dollars ($15) to the department.

(e) Prior to the sale or disposal of a total loss salvage vehicle, the owner, owner s agent, or salvage pool, shall obtain a properly endorsed salvage certificate and deliver it to the purchaser within 10 days after payment in full for the salvage vehicle and shall also comply with Section 5900. The department shall accept the endorsed salvage certificate in lieu of the certificate of ownership or other evidence of ownership when accompanied by an application and other documents and fees, including, but not limited to, the fees required by Section 9265, as may be required by the department.

(f) This section does not apply to a vehicle that has been driven or taken without the consent of the owner thereof, until the vehicle has been recovered by the owner and only if the vehicle is a total loss salvage vehicle.

(g) A violation of subdivision (a), (b), (d), or (e) is a misdemeanor, pursuant to Section 40000.11. Notwithstanding Section 40000.11, a violation of subdivision (c) is an infraction, except that, if committed with the intent to defraud, a violation of subdivision (c) is a misdemeanor.

(h) (1) A salvage certificate issued pursuant to this section shall include a statement that the seller and subsequent sellers that transfer ownership of a total loss vehicle pursuant to a properly endorsed salvage certificate are required to disclose to the purchaser at, or prior to, the time of sale that the vehicle has been declared a total loss salvage vehicle.

(2) Effective on and after the department includes in the salvage certificate form the statement described in paragraph (1), a seller who fails to make the disclosure described in paragraph (1) shall be subject to a civil penalty of not more than five hundred dollars ($500).

(3) Nothing in this subdivision affects any other civil remedy provided by law, including, but not limited to, punitive damages.

(Amended by Stats. 2006, Ch. 412, Sec. 1. Effective January 1, 2007.)



11515.1

A salvage pool shall sell a vehicle only with either of the following:

(a) A salvage certificate, except those vehicles described in subdivision (f) of Section 11515, which may be sold with a certificate of title.

(b) A nonrepairable vehicle certificate, except those vehicles described in subdivision (f) of Section 11515.2, which may be sold with a certificate of title.

(Amended by Stats. 1994, Ch. 1008, Sec. 13. Effective January 1, 1995. Operative July 1, 1995, by Sec. 19 of Ch. 1008.)



11515.2

(a) (1) If an insurance company makes a total loss settlement on a nonrepairable vehicle and takes possession of that vehicle, either itself or through an agent, the insurance company, an occupational licensee of the department authorized by the insurance company, or a salvage pool authorized by the insurance company, shall, within 10 days after receipt of title by the insurer, free and clear of all liens, forward the properly endorsed certificate of ownership or other evidence of ownership acceptable to the department, the license plates, and a fee in the amount of fifteen dollars ($15) to the department. An occupational licensee of the department may submit a certificate of license plate destruction in lieu of the actual license plate. The department, upon receipt of the certificate of ownership or other evidence of title, the license plates, and the fee, shall issue a nonrepairable vehicle certificate for the vehicle.

(2) If an insurance company, an occupational licensee of the department authorized by the insurance company, or a salvage pool authorized by the insurance company is unable to obtain the properly endorsed certificate of ownership or other evidence of ownership acceptable to the department within 30 days following oral or written acceptance by the owner of an offer of an amount in settlement of a total loss, that insurance company, licensee, or salvage pool, on a form provided by the department and signed under penalty of perjury, may request the department to issue a nonrepairable vehicle certificate for the vehicle. The request shall include and document that the requester has made at least two written attempts to obtain the certificate of ownership or other acceptable evidence of title, and shall include the license plates and fee described in paragraph (1).

(3) The department, upon receipt of the certificate of ownership, other evidence of title, or properly executed request described in paragraph (2), the license plates, and the fee, shall issue a nonrepairable vehicle certificate for the vehicle.

(b) If the owner of a nonrepairable vehicle retains possession of the vehicle, the insurance company shall notify the department of the retention on a form prescribed by the department. The insurance company shall also notify the insured or owner of the insured s or owner s responsibility to comply with this subdivision. The owner shall, within 10 days from the settlement of the loss, forward the properly endorsed certificate of ownership or other evidence of ownership acceptable to the department, the license plates, and a fee in the amount of fifteen dollars ($15) to the department. The department, upon receipt of the certificate of ownership or other evidence of title, the license plates, and the fee, shall issue a nonrepairable vehicle certificate for the vehicle.

(c) If a nonrepairable vehicle is not the subject of an insurance settlement, the owner shall, within 10 days from the loss, forward the properly endorsed certificate of ownership or other evidence of ownership acceptable to the department, the license plates, and a fee in the amount of fifteen dollars ($15) to the department.

(d) If a nonrepairable vehicle is not the subject of an insurance settlement, a self-insurer, as defined in Section 16052, shall, within 10 days of the loss, forward the properly endorsed certificate of ownership or other evidence of ownership acceptable to the department, the license plates, and a fee in the amount of fifteen dollars ($15) to the department.

(e) Prior to sale or disposal of a nonrepairable vehicle, the owner, owner s agent, or salvage pool shall obtain a properly endorsed nonrepairable vehicle certificate and deliver it to the purchaser within 10 days after payment in full for the nonrepairable vehicle and shall also comply with Section 5900. The department shall accept the endorsed nonrepairable vehicle certificate in lieu of the certificate of ownership or other evidence of ownership when accompanied by an application and other documents and fees, including, but not limited to, the fees required by Section 9265, as may be required by the department.

(f) This section does not apply to a vehicle that has been driven or taken without the consent of the owner thereof, until the vehicle has been recovered by the owner and only if the vehicle is a nonrepairable vehicle.

(g) A nonrepairable vehicle certificate shall be conspicuously labeled with the words NONREPAIRABLE VEHICLE across the front of the certificate.

(h) A violation of subdivision (a), (b), (d), or (e) is a misdemeanor, pursuant to Section 40000.11. Notwithstanding Section 40000.11, a violation of subdivision (c) is an infraction, except that, if committed with intent to defraud, a violation of subdivision (c) is a misdemeanor.

(Amended by Stats. 2008, Ch. 97, Sec. 1. Effective January 1, 2009.)



11516

(a) Any automobile dismantler owning or controlling any vehicle of a type otherwise required to be registered under this code, may operate or move the vehicle upon the highways without subjecting the vehicle to registration or transfer, or both, solely for the purpose of moving the vehicle from its location to the established place of business of the automobile dismantler or to a scrap processor, if there are displayed on the vehicle special plates issued to the automobile dismantler as provided in this chapter, in addition to other license plates or permits already assigned and attached to the vehicle in the manner prescribed in Article 9 (commencing with Section 5200) of Chapter 1 of Division 3.

(b) The provisions of this section do not apply to work or service vehicles owned by an automobile dismantler.

(c) Every owner, upon receipt of a registration card issued for special plates, shall maintain the registration card or a facsimile copy of it with the vehicle bearing the special plates.

(Amended by Stats. 1994, Ch. 1220, Sec. 55. Effective September 30, 1994.)



11517

The department may issue a certificate of convenience to the executor, executrix, administrator or administratrix of the estate of a deceased holder of validly outstanding special plates and license issued under this chapter, or if no executor, executrix, administrator or administratrix had been appointed, and until a certified copy of an order making such appointment is filed with the department, to the widow or other heir otherwise entitled to conduct the business of the deceased, permitting such person to exercise the privileges granted by such special plates and license for a period of one year from and after the date of death, pending, but not later than, disposal of the business and qualifications of the vendor of the business or such surviving widow or heir for such special plates and license under the provisions of this chapter. The department may restrict or condition the license and special plates and attach to the exercise of the privileges thereunder such terms and conditions as in its judgment the protection of the public requires.

(Amended by Stats. 1971, Ch. 1214.)



11518

The special plates and license provided for in this chapter shall be automatically canceled if any of the following occurs:

(a) The abandonment of the established place of business of the automobile dismantler or the change thereof without notice to the department pursuant to Section 11513.

(b) The voluntary or involuntary surrender for any cause by the licensee of the special plates and license, except that a surrender of the special plates and license, the cessation of business by the licensee, or the suspension or revocation of the corporate status of the licensee, does not preclude the filing of an accusation for revocation or suspension of the surrendered license as provided in Section 11509, and does not affect the department s decision to suspend or revoke the license. The department s decision to suspend or revoke the license may be considered in issuing or refusing to issue any subsequent license authorized by this division to that licensee or any business representative of that licensee.

(c) When the person designated as the licensee has changed, except that the special plates issued to the original licensee may be transferred upon application as provided in Section 11501 and the newly designated licensee, as transferee, shall succeed to the privileges evidenced by the plates until their expiration.

(d) The suspension or revocation of the corporate status of the licensee.

(e) The suspension or revocation of the seller s permit of the licensee by the State Board of Equalization.

(Amended by Stats. 1990, Ch. 1563, Sec. 31.)



11519

(a) A vehicle that has been reported as a total loss salvage vehicle or dismantled vehicle may not be subsequently registered until there is submitted to the department all of the following:

(1) The prescribed bill of sale.

(2) An appropriate application.

(3) Official lamp and brake adjustment certificates issued by an official lamp and brake adjusting station licensed by the Director of Consumer Affairs, except that a fleet owner of motor trucks of three or more axles that are more than 6,000 pounds unladen weight, and a fleet owner of truck tractors, may instead submit an official lamp and brake certification for his or her rebuilt vehicle if the fleet owner operates an inspection and maintenance station licensed by the commissioner under subdivision (b) of Section 2525.

(4) With respect to a motor vehicle subject to Part 5 (commencing with Section 43000) of Division 26 of the Health and Safety Code, a valid certificate of compliance from a licensed motor vehicle pollution control device installation and inspection station indicating that the vehicle is properly equipped with a motor vehicle pollution control device that is in proper operating condition and is in compliance with Part 5 (commencing with Section 43000) of Division 26 of the Health and Safety Code.

(5) Any other documents or fees required under law.

(b) The department may not register a vehicle that has been referred to the Department of the California Highway Patrol under subdivision (b) of Section 5505 or that has been selected for inspection by that department under subdivision (c) of that section, until the applicant for registration submits to the department a certification of inspection issued by the Department of the California Highway Patrol and all of the documents required under subdivision (a).

(Added by Stats. 2003, Ch. 594, Sec. 34. Effective January 1, 2004.)



11520

(a) A licensed automobile dismantler who acquired, for the purpose of dismantling, actual possession, as a transferee, of a vehicle of a type subject to registration under this code shall do all of the following:

(1) Within five calendar days, not including the day of acquisition, mail a notice of acquisition to the department at its headquarters.

(2) Within five calendar days, not including the day of acquisition, mail a copy of the notice of acquisition to the Department of Justice at its headquarters.

(3) Not begin dismantling until 10 calendar days have elapsed after mailing the notice of acquisition. In the alternative, dismantling may begin any time after the dismantler complies with paragraph (4).

(4) Deliver to the department, within 90 calendar days of the date of acquisition, the documents evidencing ownership and the license plates last issued for the vehicle. Proof that a registered or certified letter of demand for the documents was sent within 90 days of the date of acquisition to the person from whom the vehicle was acquired may be substituted for documents that cannot otherwise be obtained. A certificate of license plate destruction, when authorized by the director, may be delivered in lieu of the license plates.

(5) Maintain a business record of all vehicles acquired for dismantling. The record shall contain the name and address of the person from whom the vehicle was acquired; the date the vehicle was acquired; the license plate number last assigned to the vehicle; and a brief description of the vehicle, including its make, type, and the vehicle identification number used for registration purposes. The record required by this paragraph shall be a business record of the dismantler separate and distinct from the records maintained in those books and forms furnished by the department.

(b) Paragraphs (1) and (2) of subdivision (a) do not apply to vehicles acquired pursuant to Section 11515, 11515.2, 22851.2, or 22851.3 of this code or Section 3071, 3072, or 3073 of the Civil Code.

(c) Paragraphs (1), (2), (3), and (4) of subdivision (a) do not apply to a vehicle acquired from another person if the other person has already notified and cleared the vehicle for dismantling with the department pursuant to this code and a bill of sale has been executed to the dismantler that properly identifies the vehicle and contains evidence of clearance by the department, including, but not limited to, a dismantling report number, temporary receipt number, or other proof of compliance with this section.

(Amended by Stats. 1997, Ch. 945, Sec. 15. Effective January 1, 1998.)



11521

No person required to be licensed as an automobile dismantler under this code shall advertise the services of an automobile dismantler without indicating in the advertisement the occupational license or permit number of the automobile dismantler as issued by the department.

(Added by Stats. 1996, Ch. 265, Sec. 1. Effective January 1, 1997.)



11522

The provisions of this chapter shall not prevent the local authorities of any city, city and county or county by ordinance, within the exercise of the police power of such city, city and county or county, from imposing local regulations with respect to traffic in loose vehicle parts and vehicle accessories.

(Added by Stats. 1961, Ch. 1640.)



11540

(a) A salvage pool shall maintain an accurate record of every vehicle it acquires and every vehicle it disposes of, and shall notify the department of the disposition of any vehicle pursuant to Section 5900.

(b) Whenever a salvage pool acquires a total loss salvage vehicle, a nonrepairable vehicle, or a recovered stolen vehicle and the license plates on the vehicle have not been removed pursuant to subdivision (a) of Section 11515, subdivision (a) of Section 11515.2, or any other provision of law, the salvage pool shall, prior to disposing of that vehicle, remove and submit the license plates to the department. The salvage pool shall maintain an accurate record of every license plate it acquires and disposes of, which records shall be maintained for two years and be open for inspection by any peace officer during the regular business hours of that salvage pool.

(Amended by Stats. 1994, Ch. 1008, Sec. 17. Effective January 1, 1995. Operative July 1, 1995, by Sec. 19 of Ch. 1008.)



11541

The department shall administer and enforce all provisions of this code pertaining to salvage pools.

This section shall become operative on July 1, 1987.

(Added by Stats. 1986, Ch. 952, Sec. 5. Section operative July 1, 1987, by its own provisions.)






CHAPTER 3.5. Lessor-Retailers

11600

It shall be unlawful for any lessor-retailer to make a retail sale of a vehicle of a type subject to registration without having first procured either a vehicle dealer license or a lessor-retailer license or temporary permit issued by the department or when such license or temporary permit issued by the department has been canceled, suspended, revoked, or invalidated or has expired.

(Added by Stats. 1976, Ch. 1284.)



11601

(a) Every lessor-retailer who sells at retail a vehicle of a type subject to registration shall make application to the department for a license. The applicant shall submit proof of his status as a bona fide lessor-retailer as may reasonably be required by the department.

(b) An application shall be made for the principal place of business, and a separate branch office application shall be made for each branch office location of the licensee as shall be operated and maintained by the applicant in conjunction with the retail sale or sales of vehicles.

(c) Principal place of business, for the purposes of this chapter, means the place designated by the lessor-retailer as the main business or office location in California whether or not retail sales are made from such location.

(Added by Stats. 1976, Ch. 1284.)



11602

(a) The department shall prescribe and provide forms to be used for application for licenses to be issued under the terms and provisions of this chapter and require of such applicants, where appropriate as a condition precedent to issuance of such license, such information, including but not limited to, fingerprints and personal history statements, touching on and concerning the applicant s character, honesty, integrity and reputation as it may consider necessary; provided, however, that every application for a lessor-retailer license shall contain, in addition to such information that the department may require, a statement of the following facts:

(1) The name and residence address of the applicant and the trade name, if any, under which he intends to conduct his business; and if the applicant be a partnership, the name and residence address of each member thereof, whether a limited or general partner, and the name under which the partnership business is to be conducted; and if the applicant be a corporation, the name of the corporation and the name and address of each of its principal officers and directors.

(2) A complete description, including the city, town or village with the street and number, if any, of its principal place of business in California and such other and additional branch location or locations.

(b) Upon receipt of an application accompanied with the appropriate fee, the department shall make a thorough investigation of the information contained in the application.

(Added by Stats. 1976, Ch. 1284.)



11603

(a) The department may issue, or for reasonable cause shown, refuse to issue, a license to any applicant applying for a lessor-retailer license or branch office location.

(b) The license shall contain the applicant s name, location address and the general distinguishing number assigned to the applicant.

(Added by Stats. 1976, Ch. 1284.)



11604

The department may refuse to issue a lessor-retailer license when it makes any of the following determinations:

(a) The applicant has outstanding an unsatisfied final court judgment rendered in connection with an activity licensed under the authority of this division.

(b) The applicant was previously the holder, or a managerial employee of the holder, of a license issued under this division which was revoked for cause and never reissued by the department, or which was suspended for cause and the terms of suspension have not been fulfilled.

(c) The applicant was previously a business representative whose license issued under this division was revoked for cause and never reissued or was suspended for cause and the terms of suspension have not been fulfilled.

(d) If the applicant is a business, a business representative was previously the holder of a license, or was a business representative of a business whose license, issued under this division, was revoked for cause and never reissued or was suspended for cause and the terms of suspension have not been fulfilled; or, by reason of the facts and circumstances related to the organization, control, and management of the business, the operation of that business will be directed, controlled, or managed by individuals who, by reason of their conviction of violations of this code, would be ineligible for a license and, by licensing that business, the purposes of this chapter would be defeated.

(e) The applicant, or a business representative if the applicant is a business, has been convicted of a crime or committed any act or engaged in conduct involving moral turpitude which is substantially related to the qualifications, functions, or duties of the licensed activity. A conviction after a plea of nolo contendere is a conviction within the meaning of this section.

(f) The applicant was previously the holder of an occupational license issued by another state, authorizing the same or similar activities of a license issued under this division; and that license was revoked or suspended for cause and was never reissued, or was suspended for cause, and the terms of suspension have not been fulfilled.

(g) The information contained in the application is incorrect.

(h) A decision of the department to cancel, suspend, or revoke a license has been made, and the applicant was a business representative of the business regulated under that license.

(i) The applicant does not have a principal place of business in California.

(j) The applicant has failed to pay the full amount of a claim paid by the Consumer Motor Vehicle Recovery Corporation, plus interest at the rate of 10 percent per annum, as described in subdivision (i) of Section 11703.

(Amended by Stats. 2007, Ch. 437, Sec. 3. Effective January 1, 2008.)



11604.1

Any cause specified in this chapter as a cause to suspend or revoke the license issued to a lessor-retailer is a cause to refuse to issue a license to a lessor-retailer.

(Added by Stats. 1990, Ch. 1563, Sec. 33.)



11604.5

(a) The department, after notice and hearing, on an interim basis, may refuse to issue or may suspend a license issued under this chapter when the applicant or licensee, or a business representative if the applicant or licensee is a business, has been convicted of a crime involving moral turpitude which is substantially related to the qualifications, functions, or duties of the licensed activity, if an appeal of the conviction is pending or the conviction has otherwise not become final. A conviction after a plea of nolo contendere is a conviction within the meaning of this section.

(b) When a conviction, upon which an interim refusal to issue or suspension under subdivision (a) is based, is affirmed on appeal or otherwise becomes final, the refusal to issue or suspension shall automatically take effect as a denial or revocation, as the case may be, of the license. If the interim refusal to issue or suspension was stayed under probationary terms and conditions, the subsequent automatic denial or revocation shall also be stayed under the same terms and conditions for a term not to exceed the original term of probation for the interim refusal to issue or suspension.

(c) If a conviction, upon which an interim refusal to issue or suspension under subdivision (a) is based, is reversed on appeal, the refusal or suspension shall be set aside immediately by the department.

(Added by Stats. 1990, Ch. 1563, Sec. 34.)



11605

(a) Upon refusal of the department to issue a license to a lessor-retailer, the applicant shall be entitled to demand in writing a hearing before the director or his representative within 60 days after notice of refusal.

(b) The hearing shall be conducted pursuant to the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1976, Ch. 1284.)



11606

Except where the provisions of this code require the refusal to issue a license, the department may issue a probationary license subject to conditions to be observed by the licensee in the exercise of the privilege granted. The conditions to be attached to the exercise of the privilege shall not appear on the face of the license but shall be such as may, in the judgment of the department, be in the public interest and suitable to the qualifications of the applicant as disclosed by the application and investigation by the department of the information contained therein.

(Added by Stats. 1976, Ch. 1284.)



11607

Pending the satisfaction of the department that the applicant has met the requirements under this chapter, it may issue a temporary permit to any person applying for a lessor-retailer license or branch office location. The temporary permit shall permit the operation by the lessor-retailer while the department is completing its investigation and determination of all facts relative to the qualifications of the applicant to such license. The department amy cancel such temporary permit when it has determined or has reasonable cause to believe that the application is incorrect or incomplete or the temporary permit was issued in error. Such temporary permit shall be invalid when canceled or when the applicant s license has been issued or refused.

(Added by Stats. 1976, Ch. 1284.)



11608

The department may issue a certificate of convenience to the executor, executrix, administrator or administratrix of the estate of a deceased holder of a valid license issued under this chapter, or if no executor, executrix, administrator or administratrix has been appointed, and until a certified copy of an order making such appointment is filed with the department, to the widow or other heir otherwise entitled to conduct the business of the deceased, permitting such person to exercise the privileges granted by such license for a period of one year from and after the date of death and necessary one-year renewals thereafter, pending, but not later than, disposal of the business and qualification of the vendee of the business or such surviving widow, heir or other persons for such license under the provisions of this chapter. The department may restrict or condition the license and attach to the exercise of the privileges thereunder such terms and conditions as in its judgment the protection of the public requires.

(Added by Stats. 1976, Ch. 1284.)



11609

Each office location operated and maintained by a lessor-retailer in conjunction with its retail sale of a vehicle or vehicles shall have posted in a place conspicuous to the public the license issued by the department to the lessor, and shall have erected or posted thereon such signs or devices providing information relating to the lessor-retailer s name, the office location and the office address, to enable any person doing business with such lessor to identify him properly.

(Added by Stats. 1976, Ch. 1284.)



11609.5

Every lessor-retailer who displays or offers one or more used vehicles for sale at retail shall post a notice not less than 8 inches high and 10 inches wide, in a place conspicuous to the public, which states the following:

The prospective purchaser of a vehicle may, at his or her own expense and with the approval of the lessor-retailer, have the vehicle inspected by an independent third party either on or off these premises.

(Added by Stats. 1990, Ch. 1563, Sec. 35.)



11610

(a) If the lessor-retailer changes the location of its principal place of business or any branch office location in California, the lessor-retailer shall immediately upon making the change notify the department.

(b) If a lessor-retailer, for any reason, ceases to be in possession of its principal place of business or any branch office location, the lessor-retailer shall immediately notify the department, and shall deliver to the department the lessor-retailer license issued for the location, and, upon demand, all report of sale books in his or her possession.

(c) Any person licensed under this chapter who has closed his or her principal place of business may be served with process issued pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code by registered mail at that place of business, unless the person has notified the department in writing of another address where service may be made.

(Amended by Stats. 1990, Ch. 216, Sec. 114.)



11612

(a) Before any lessor-retailer license shall be issued or renewed by the department to any applicant therefor, the applicant shall procure and file with the department a bond meeting the same requirements as specified for a vehicle dealer s license in Sections 11710 and 11710.2.

(b) Any cause of action or claim specified in Section 11711 against a vehicle dealer s bond shall also be a cause of action or claim against a lessor-retailer s bond.

(Amended by Stats. 1982, Ch. 517, Sec. 395.)



11613

(a) The department, after notice and hearing, may suspend or revoke the license issued to a lessor-retailer upon determining that the person to whom the license was issued is not lawfully entitled thereto, or has done any of the following:

(1) Filed an application for the license using a false or fictitious name not registered with the proper authorities, or knowingly made any false statement or knowingly concealed any material fact, in the application for the license.

(2) Used a false or fictitious name, knowingly made any false statement or knowingly concealed any material fact in any application for the registration of a vehicle, or otherwise committed a fraud in the application.

(3) Knowingly purchased, sold, or otherwise acquired or disposed of a stolen motor vehicle.

(4) Violated any provision of Division 3 (commencing with Section 4000) or rule or regulation adopted pursuant thereto.

(5) Violated any provision of Division 4 (commencing with Section 10500) or rule or regulation adopted pursuant thereto.

(6) Violated any provision of this chapter or rule or regulation adopted pursuant thereto.

(7) Violated any provision of Chapter 2b (commencing with Section 2981) of Title 14 of Part 4 of Division 3 of the Civil Code or rule or regulation adopted pursuant thereto under the authority of Section 1651.

(8) Submitted a check, draft, or money order to the department for any obligation or fee due the state which was thereafter dishonored or refused payment upon presentation.

(9) Caused any person to suffer any loss or damage by reason of any fraud or deceit practiced on, or fraudulent representations made to, that person in the sale of a vehicle or parts or accessories thereof.

For purposes of this subdivision, fraud includes any act or omission which is included within the definition of either actual fraud or constructive fraud as defined in Sections 1572 and 1573 of the Civil Code, and deceit has the same meaning as defined in Section 1710 of the Civil Code. In addition, fraud and deceit include, but are not limited to, a misrepresentation in any manner, whether intentionally false or due to gross negligence, of a material fact; a promise or representation not made honestly and in good faith; an intentional failure to disclose a material fact; and any act within Section 484 of the Penal Code.

For purposes of this subdivision, person also includes a governmental entity.

(b) Any of the causes specified in this chapter as a cause for refusal to issue a license to a lessor-retailer applicant is cause to suspend or revoke a license issued to a lessor-retailer.

(c) Every hearing provided for in this section shall be conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1990, Ch. 1563, Sec. 36.)



11613.5

(a) After the filing of an accusation under this chapter, the director may enter into a stipulated compromise settlement agreement with the consent of the licensee on terms and conditions mutually agreeable to the director, the respondent licensee, and the accuser without further hearing or appeal. The agreement may include, but is not limited to, a period of probation or monetary penalties, or both. The monetary penalty shall not exceed one thousand dollars ($1,000) for each violation, and it shall be based on the nature of the violation and the effect of the violation on the purposes of this chapter.

(b) A compromise settlement agreement may be entered before, during, or after the hearing, but is valid only if executed and filed pursuant to subdivision (d) before the proposed decision of the hearing officer, if any, is adopted or the case is decided.

(c) The department shall adopt, by regulation, a schedule of maximum and minimum amounts of monetary penalties, the payment of which may be included as a term or condition of a compromise settlement agreement entered under subdivision (a). Any monetary penalty included in a compromise settlement agreement shall be within the range of monetary penalties in that schedule.

(d) Any compromise settlement agreement entered under this section shall be signed by the director, the respondent licensee, and the accuser, or by their authorized representatives. The director shall file, or cause to be filed, the agreement with the Office of Administrative Hearings, together with the department s notice of withdrawal of the accusation or statement of issues upon which the action was initiated.

(e) If the respondent licensee fails to perform all of the terms and conditions of the compromise settlement agreement, the agreement is void and the department may take any action authorized by law notwithstanding the agreement, including, but not limited to, refiling the accusation or imposing license sanctions.

(Added by Stats. 1985, Ch. 1022, Sec. 18.)



11614

No lessor-retailer licensed under this chapter may do any of the following in connection with any activity for which this license is required:

(a) Make or disseminate, or cause to be made or disseminated, before the public in this state, in any newspaper or other publication, or any advertising device, or by oral representation, or in any other manner or means whatever, any statement that is untrue or misleading and that is known, or which by the exercise of reasonable care should be known, to be untrue or misleading; or make or disseminate, or cause to be made or disseminated, any statement as part of a plan or scheme with the intent not to sell any vehicle, or service so advertised, at the price stated therein, or as so advertised.

(b) Advertise, or offer for sale in any manner, any vehicle not actually for sale at the premises of the lessor-retailer or available within a reasonable time to the lessor-retailer at the time of the advertisement or offer.

(c) Fail within 48 hours to give, in writing, notification to withdraw any advertisement of a vehicle that has been sold or withdrawn from sale.

(d) Advertise any specific vehicle for sale without identifying the vehicle by its model, model year, and either its license number or that portion of the vehicle identification number that distinguishes the vehicle from all other vehicles of the same make, model, and model-year. Model-year is not required to be advertised for current model-year vehicles. Year models are no longer current when ensuing year models are available for purchase at retail in California.

(e) Advertise the total price of a vehicle without including all costs to the purchaser at the time of delivery at the lessor-retailer s premises, except sales tax, vehicle registration fees, finance charges, certificate of compliance or noncompliance fees not exceeding thirty-five dollars ($35) pursuant to any statute, and any dealer documentary preparation charge. The dealer documentary charge shall not exceed thirty-five dollars ($35).

(f) (1) Fail to disclose, in an advertisement of a vehicle for sale, that there will be added to the advertised total price, at the time of sale, charges for sales tax, vehicle registration fees, the fee charged by the state for the issuance of any certificate of compliance or noncompliance pursuant to any statute, finance charges, or any dealer documentary preparation charge.

(2) For purposes of paragraph (1), advertisement means any advertisement in a newspaper, magazine, direct mail publication, or handbill that is two or more columns in width or one column in width and more than seven inches in length, or on any Web page of a lessor-retailer s Web site that displays the price of a vehicle offered for sale on the Internet, as that term is defined in paragraph (6) of subdivision (e) of Section 17538 of the Business and Professions Code.

(g) Advertise or otherwise represent, or knowingly allow to be advertised or represented on the lessor-retailer s behalf or at the lessor-retailer s place of business, that no downpayment is required in connection with the sale of a vehicle when a downpayment is in fact required and the buyer is advised or induced to finance the downpayment by a loan in addition to any other loan financing the remainder of the purchase price of the vehicle. The terms no downpayment, zero down delivers, or similar terms shall not be advertised unless the vehicle will be sold to any qualified purchaser without a prior payment of any kind or trade-in.

(h) Refuse to sell a vehicle to any person at the advertised total price, exclusive of sales tax, vehicle registration fees, finance charges, certificate of compliance or noncompliance pursuant to any statute, and any dealer documentary preparation charge, which charges shall not exceed thirty-five dollars ($35) for the documentary preparation charge and thirty-five dollars ($35) for the certificate of compliance or noncompliance pursuant to any statute, while the vehicle remains unsold or unleased, unless the advertisement states the advertised total price is good only for a specified time and the time has elapsed.

(i) Engage in the business for which the licensee is licensed without having in force and effect a bond required by Section 11612.

(j) Engage in the business for which the lessor-retailer is licensed without at all times maintaining a principal place of business and any branch office location required by this chapter.

(k) Permit the use of the lessor-retailer license, supplies, or books by any other person for the purpose of permitting that person to engage in the sale of vehicles required to be registered under this code, or to permit the use of the lessor-retailer license, supplies, or books to operate a branch office location to be used by any other person, if, in either situation, the licensee has no financial or equitable interest or investment in the vehicles sold by, or the business of, or branch office location used by, the person, or has no interest or investment other than commissions, compensations, fees, or any other thing of value received for the use of the lessor-retailer license, supplies, or books to engage in the sale of vehicles.

(l) Violate any provision of Article 10 (commencing with Section 28050) of Chapter 5 of Division 12.

(m) Represent the dealer documentary preparation charge, or certificate of compliance or noncompliance fee, as a governmental fee.

(n) Advertise free merchandise, gifts, or services provided by a lessor-retailer contingent on the purchase of a vehicle. Free includes merchandise or services offered for sale at a price less than the lessor-retailer s cost of the merchandise or services.

(o) Advertise vehicles and related goods or services with the intent not to supply reasonably expectable demand, unless the advertisement discloses a limitation of quantity.

(p) Use the term rebate or similar words such as cash back in advertising the sale of a vehicle.

(q) Require a person to pay a higher price for a vehicle and related goods or services for receiving advertised credit terms than the cash price the same person would have to pay to purchase the same vehicle and related goods or services. For the purpose of this subdivision, cash price has the meaning as defined in subdivision (e) of Section 2981 of the Civil Code.

(r) Misrepresent the authority of a representative or agent to negotiate the final terms of a transaction.

(s) Violate any law prohibiting bait and switch advertising, including, but not limited to, the guides against bait advertising set forth in Part 238 of Title 16 of the Code of Federal Regulations, as those regulations read on January 1, 1988.

(t) Make any untrue or misleading statement indicating that a vehicle is equipped with all the factory installed optional equipment the manufacturer offers, including, but not limited to, a false statement that a vehicle is fully factory equipped.

(u) Advertise any underselling claim, such as we have the lowest prices or we will beat any dealer s price, unless the lessor-retailer has conducted a recent survey showing that the lessor-retailer sells its vehicles at lower prices than any other licensee in its trade area and maintains records to adequately substantiate the claim. The substantiating records shall be made available to the department upon request.

(v) To display or offer for sale any used vehicle unless there is affixed to the vehicle the Federal Trade Commission s Buyer s Guide as required by Part 455 of Title 16 of the Code of Federal Regulations.

(w) This section shall become operative on July 1, 2001.

(Amended by Stats. 2002, Ch. 947, Sec. 1. Effective January 1, 2003.)



11614.1

No lessor-retailer licensed under this chapter may do any of the following in connection with any activity for which this license is required:

(a) Use a picture in connection with any advertisement of the price of a specific vehicle or class of vehicles, unless the picture is of the year, make, and model being offered for sale. The picture may not depict a vehicle with optional equipment or a design not actually offered at the advertised price.

(b) Advertise a vehicle for sale that was used by the selling lessor-retailer in its business as a demonstrator, executive vehicle, service vehicle, rental, loaner, or lease vehicle, unless the advertisement clearly and conspicuously discloses the previous use made by that licensee of the vehicle. An advertisement may not describe any of those vehicles as new.

(c) Advertise any used vehicle of the current or prior model-year without expressly disclosing the vehicle as used, previously owned, or a similar term that indicates that the vehicle is used, as defined in this code.

(d) Use the terms on approved credit or on credit approval in an advertisement for the sale of a vehicle unless those terms are clearly and conspicuously disclosed and unabbreviated.

(e) Advertise an amount described by terms such as unpaid balance or balance can be financed unless the total sale price is clearly and conspicuously disclosed and is in close proximity to the advertised balance.

(f) Advertise credit terms that fail to comply with the disclosure requirements of Section 226.24 of Title 12 of the Code of Federal Regulations. Advertisements of terms that include escalated payments, balloon payments, or deferred downpayments shall clearly and conspicuously identify those payments as to amounts and time due.

(g) Advertise claims such as everyone financed, no credit rejected, or similar claims unless the dealer is willing to extend credit to any person under any and all circumstances.

(h) Advertise the amount of any downpayment unless it represents the total payment required of a purchaser prior to delivery of the vehicle, including any payment for sales tax or license. A statement such as $____ delivers, is an example of an advertised downpayment.

(i) Fail to clearly and conspicuously disclose in an advertisement for the sale of a vehicle any disclosure required by this code or any qualifying term used in conjunction with advertised credit terms. Unless otherwise provided by statute, the specific size of disclosures or qualifying terms is not prescribed.

(Amended by Stats. 2003, Ch. 62, Sec. 302. Effective January 1, 2004.)



11615

It shall be unlawful and a violation of this code for a lessor-retailer licensed under this chapter when selling at retail a vehicle in a transaction for which this license is required:

(a) To deliver, following sale, a vehicle for operation on California highways, if such vehicle does not meet all of the equipment requirements of Division 12 (commencing with Section 24000) of this code.

(b) To fail to deliver to a transferee lawfully entitled thereto a properly endorsed certificate of ownership.

(c) To violate any of the terms or provisions of Part 5 (commencing with Section 10701) of Division 2 of the Revenue and Taxation Code or rules and regulations adopted pursuant thereto or adopted pursuant to Section 1651 of this code.

(d) To take a vehicle in trade in part or total payment for a vehicle sold by the lessor-retailer.

(e) To sell a vehicle which has not been previously leased, bailed or rented or acquired or contracted for lease or rental by the lessor-retailer.

(f) To display a vehicle for sale at a location other than the principal place of business or branch office authorized by the department for that lessor-retailer.

(Amended by Stats. 1990, Ch. 1563, Sec. 36.7.)



11615.5

It is unlawful and a violation of this code for a person holding a license under this chapter to make a retail sale of a motor vehicle, except to the lessee of such vehicle, required to be registered pursuant to Division 3 (commencing with Section 4000) or subject to identification pursuant to Division 16.5 (commencing with Section 38000) if such person files with the department a report of sale as provided in Section 4456 with respect to such retail sale, without making the return and payment of any sales tax due and required by Section 6451 of the Revenue and Taxation Code.

(Amended by Stats. 1979, Ch. 373.)



11616

If a purchaser of a vehicle pays to the lessor-retailer an amount for the licensing or transfer of title of the vehicle, which amount is in excess of the actual fees due for such licensing or transfer, or which amount is in excess of the amount which has been paid, prior to the sale, by the lessor-retailer to the state in order to avoid penalties that would have accrued because of late payment of such fees, the lessor-retailer shall return such excess amount to the purchaser, whether or not such purchaser requests the return of the excess amount.

(Added by Stats. 1976, Ch. 1284.)



11617

(a) The license provided for in this chapter shall be automatically canceled upon the happening of any of the following:

(1) The abandonment of the principal place of business of the lessor-retailer or the change thereof without notice to the department as provided in Section 11610.

(2) The failure of the licensee to maintain an adequate bond or to procure and file another bond as required by Section 11612 prior to the effective date of the termination by the surety of any existing bond.

(3) The voluntary or involuntary surrender for any cause by the licensee of the license, except that a surrender of the license, or cessation of business by the licensee, or the suspension or revocation of the corporate status of the licensee, does not preclude the filing of an accusation for revocation or suspension of the surrendered license as provided in Section 11613, and does not affect the department s decision to suspend or revoke the license. The department s determination to suspend or revoke the license may be considered in issuing or refusing to issue any subsequent license authorized by this division to that licensee or any business representative of that licensee.

(4) Notification to the department that the person designated as licensee has changed.

(5) The suspension or cancellation of the corporate status of the licensee.

(6) The suspension or revocation of the seller s permit of the licensee by the State Board of Equalization.

(b) The branch office location license provided for in this chapter shall be automatically canceled upon the abandonment of the branch office location of the lessor-retailer or the change of that branch office without notice to the department as provided in Section 11610.

(Amended by Stats. 1990, Ch. 1563, Sec. 37.)



11618

The department may, pending a hearing, temporarily suspend the license issued to a lessor-retailer for a period not to exceed 30 days, if the director finds that such action is required in the public interest. In any such case a hearing shall be held and a decision thereon issued within 30 days after notice of the temporary suspension.

Every hearing as provided for in this section shall be pursuant to the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1976, Ch. 1284.)



11620

(a) Every occupational license issued under this chapter shall be valid for a period of one year from midnight of the last day of the month of issuance. Except as provided in subdivision (c), renewal of an occupational license for the ensuing year may be obtained by the person to whom the occupational license was issued upon application to the department and payment of the fee provided in this code.

(b) Every application for the renewal of an occupational license which expires pursuant to this section shall be made by the person to whom issued not more than 90 days prior to the expiration date, and shall be made by presenting the completed application form provided by the department and by payment of the full annual renewal fee for the occupational license.

(c) If the application for renewal of the occupational license is not made by midnight of the expiration date, the application may be made within 30 days following expiration of the license by paying the annual renewal fee and a penalty fee equal to the amount of the original application fee for each occupational license held.

(d) In no event may the licensee renew the occupational license after the expiration of the 30-day period authorized in subdivision (c).

(Amended by Stats. 1984, Ch. 499, Sec. 11.)






CHAPTER 4. Manufacturers, Transporters, Dealers,and Salesmen

ARTICLE 1. Issuance of Licenses and Certificates to Manufacturers, Transporters, and Dealers

11700

No person shall act as a dealer, remanufacturer, manufacturer, or transporter, or as a manufacturer branch, remanufacturer branch, distributor, or distributor branch, without having first been issued a license as required in Section 11701 or temporary permit issued by the department, except that, when the license or temporary permit has been canceled, suspended, or revoked or has expired, any vehicle in the dealer s inventory and owned by the dealer when the dealer ceased to be licensed may be sold at wholesale to a licensed dealer. The former licensee shall give the purchasing dealer a statement of facts stating that the seller is not a licensed dealer. Any vehicle on consignment with the dealer when the dealer ceased to be licensed shall be returned to the consignor. Any vehicle in the dealer s possession, but not owned by the dealer and not on consignment when the dealer ceased to be licensed, shall be returned to the owner of the vehicle.

(Amended by Stats. 1990, Ch. 1563, Sec. 38.)



11700.1

A dealer who does not have an established place of business in this state but who is currently authorized to do business as, and who has an established place of business as, a vehicle dealer in another state is not subject to licensure under this article if the business transacted in California is limited to the importation of vehicles for sale to, or the export of vehicles purchased from, persons licensed in California under this chapter.

(Added by Stats. 1979, Ch. 1088.)



11700.2

A dealer who obtains an autobroker s endorsement to his or her dealer s license is subject to all of the licensing, advertising, and other statutory and regulatory requirements and prohibitions applicable to a dealer, regardless of whether that dealer acts as the buyer of a vehicle, the seller of a vehicle, or provides brokering services on behalf of another or others for the purpose of arranging, negotiating, assisting, or effectuating the sale of a vehicle not owned by that dealer.

(Added by Stats. 1995, Ch. 211, Sec. 4. Effective January 1, 1996.)



11700.3

No person may aid and abet a person in the performance of any act in violation of this chapter.

(Added by Stats. 2002, Ch. 407, Sec. 1. Effective January 1, 2003.)



11701

Every manufacturer, manufacturer branch, remanufacturer, remanufacturer branch, distributor, distributor branch, transporter, or dealer of vehicles of a type subject to registration, or snowmobiles, motorcycles, all-terrain vehicles, or trailers of a type subject to identification, shall make application to the department for a license containing a general distinguishing number. The applicant shall submit proof of his or her status as a bona fide manufacturer, manufacturer branch, remanufacturer, remanufacturer branch, distributor, distributor branch, transporter, or dealer as may reasonably be required by the department.

(Amended by Stats. 2004, Ch. 836, Sec. 8. Effective January 1, 2005.)



11702

The department may issue, or for reasonable cause shown, refuse to issue a license to any applicant applying for a manufacturer's, manufacturer s branch, remanufacturer's, remanufacturer s branch, distributor's, distributor s branch, transporter's, or dealer s license.

(Amended by Stats. 1983, Ch. 1286, Sec. 26.)



11703

The department may refuse to issue a license to a manufacturer, manufacturer branch, remanufacturer, remanufacturer branch, distributor, distributor branch, transporter, or dealer, if it determines any of the following:

(a) The applicant was previously the holder, or a managerial employee of the holder, of a license issued under this chapter which was revoked for cause and never reissued by the department, or which was suspended for cause and the terms of suspension have not been fulfilled.

(b) The applicant was previously a business representative of a business whose license issued under this chapter was revoked for cause and never reissued or was suspended for cause and the terms of suspension have not been fulfilled.

(c) If the applicant is a business, a business representative of the business was previously the holder of a license, or was a business representative of a business whose license, issued under this chapter was revoked for cause and never reissued or was suspended for cause and the terms of suspension have not been fulfilled; or, by reason of the facts and circumstances related to the organization, control, and management of the business, the operation of that business will be directed, controlled, or managed by individuals who, by reason of their conviction of violations of the provisions of this code, would be ineligible for a license and, by licensing the business, the purposes of this chapter would be defeated.

(d) The applicant, or a business representative if the applicant is a business, has been convicted of a crime or committed an act or engaged in conduct involving moral turpitude which is substantially related to the qualifications, functions, or duties of the licensed activity. A conviction after a plea of nolo contendere is a conviction within the meaning of this section.

(e) The applicant was previously the holder of an occupational license issued by another state, authorizing the same or similar activities of a license issued under this division; and that license was revoked or suspended for cause and was never reissued, or was suspended for cause, and the terms of suspension have not been fulfilled.

(f) The information contained in the application is incorrect.

(g) Upon investigation, the business history required by Section 11704 contains incomplete or incorrect information, or reflects substantial business irregularities.

(h) A decision of the department to cancel, suspend, or revoke a license has been made and the applicant was a business representative of the business regulated under that license.

(i) The applicant has failed to repay the full amount of a claim paid by the Consumer Motor Vehicle Recovery Corporation, plus interest at the rate of 10 percent per annum. The dealer or lessor-retailer s discharge in bankruptcy shall not relieve the dealer or lessor-retailer from the provisions of this subdivision, except to the extent, if any, mandated by bankruptcy law.

(Amended by Stats. 2007, Ch. 437, Sec. 4. Effective January 1, 2008.)



11703.1

Any of the causes specified in this chapter as a cause to suspend or revoke the license issued to a dealer, manufacturer, manufacturer branch, remanufacturer, remanufacturer branch, distributor, distributor branch, or transporter, is cause to refuse to issue a license to a dealer, manufacturer, manufacturer branch, remanufacturer, remanufacturer branch, distributor, distributor branch, or transporter.

(Amended by Stats. 1990, Ch. 1563, Sec. 40.)



11703.2

The department may refuse to issue a license to a manufacturer, manufacturer branch, remanufacturer, remanufacturer branch, distributor, distributor branch, transporter, or dealer, when the department determines that either of the following apply to the applicant:

(a) An outstanding and unsatisfied final judgment rendered against the applicant exists in connection with the purchase, sale, or lease of any vehicle.

(b) An outstanding and unsatisfied restitution order issued against the applicant under subdivision (a) of Section 11519.1 of the Government Code exists.

(Amended by Stats. 2007, Ch. 93, Sec. 2. Effective January 1, 2008.)



11703.3

A person whose license has been revoked or whose application for a license has been denied may reapply for a license after a period of not less than one year has elapsed from the effective date of the decision revoking the license or denying the application; except that if the decision was entered under the authority of subdivision (a), (b), (c), or (g) of Section 11703, or 11703.2, or paragraph (6) of subdivision (a) of Section 11705, a reapplication accompanied by evidence satisfactory to the department that such grounds no longer exist may be made earlier than such one-year period.

(Amended by Stats. 1976, Ch. 934.)



11703.4

The department may refuse to issue a license to a dealer when it determines that an applicant for a dealer s license has failed to effectively endorse an authorization for disclosure of an account or accounts relating to the operation of the dealership as provided for in Section 7473 of the Government Code.

(Added by Stats. 1976, Ch. 1320.)



11704

(a) Every applicant who applies for a license pursuant to Section 11701 shall submit an application to the department on the forms prescribed by the department. Such applicant shall provide the department with information as to the applicant s character, honesty, integrity, and reputation, as the department may consider necessary. The department, by regulation, shall prescribe what information is required of such an applicant for the purposes of this subdivision.

(b) Upon receipt of an application for a license which is accompanied by the appropriate fee, the department shall, within 120 days, make a thorough investigation of the information contained in the application.

(c) Every person holding a license issued pursuant to Section 11701 shall notify the department, within 10 days, of any change in the ownership or corporate structure of the licensee.

(Repealed and added by Stats. 1977, Ch. 452.)



11704.5

(a) Except as provided in subdivision (e), every person who applies for a dealer s license pursuant to Section 11701 for the purpose of transacting sales of used vehicles on a retail or wholesale basis only shall be required to take and successfully complete a written examination prepared and administered by the department before a license may be issued. The examination shall include, but need not be limited to, all of the following laws and subjects:

(1) Division 12 (commencing with Section 24000), relating to equipment of vehicles.

(2) Advertising.

(3) Odometers.

(4) Vehicle licensing and registration.

(5) Branch locations.

(6) Offsite sales.

(7) Unlawful dealer activities.

(8) Handling, completion, and disposition of departmental forms.

(b) Prior to the first taking of an examination under subdivision (a), every applicant shall successfully complete a preliminary educational program of not less than four hours. The program shall address, but not be limited to, all of the following topics:

(1) Chapter 2B (commencing with Section 2981) of Title 14 of Part 4 of Division 3 of the Civil Code, relating to motor vehicle sales finance.

(2) Motor vehicle financing.

(3) Truth in lending.

(4) Sales and use taxes.

(5) Division 12 (commencing with Section 24000), relating to equipment of vehicles.

(6) Advertising.

(7) Odometers.

(8) Vehicle licensing and registration.

(9) Branch locations.

(10) Offsite sales.

(11) Unlawful dealer activities.

(12) Air pollution control requirements.

(13) Regulations of the Bureau of Automotive Repair.

(14) Handling, completion, and disposition of departmental forms.

(c) (1) Except as provided in paragraph (2) or (3), every dealer who is required to complete a written examination and an educational program pursuant to subdivisions (a) and (b) and who is thereafter issued a dealer s license shall successfully complete, every two years after issuance of that license, an educational program of not less than four hours that offers instruction in the subjects listed under subdivision (a) and the topics listed under subdivision (b), in order to maintain or renew that license.

(2) A dealer is not required to complete the educational program set forth in paragraph (1) if the educational program is completed by a managerial employee employed by the dealer.

(3) Paragraph (1) does not apply to dealers who sell vehicles on a wholesale basis only and who, in a one-year period, deal with less than 50 vehicles that are subject to registration.

(d) Instruction described in subdivisions (b) and (c) may be provided by generally accredited educational institutions, private vocational schools, and educational programs and seminars offered by professional societies, organizations, trade associations, and other educational and technical programs that meet the requirements of this section or by the department.

(e) This section does not apply to any of the following:

(1) An applicant for a new vehicle dealer s license or any employee of that dealer.

(2) A person who holds a valid license as an automobile dismantler, an employee of that dismantler, or an applicant for an automobile dismantler s license.

(3) An applicant for a motorcycle only dealer s license or any employee of that dealer.

(4) An applicant for a trailer only dealer s license or any employee of that dealer.

(5) An applicant for an all-terrain only dealer s license or any employee of that dealer.

(Amended by Stats. 2004, Ch. 836, Sec. 9. Effective January 1, 2005.)



11704.7

Every person who applies to the department to take or retake the examination required under Section 11704.5 shall pay to the department a fee of sixteen dollars ($16).

(Added by Stats. 1996, Ch. 1008, Sec. 4. Effective January 1, 1997.)



11705

(a) The department, after notice and hearing, may suspend or revoke the license issued to a dealer, transporter, manufacturer, manufacturer branch, remanufacturer, remanufacturer branch, distributor, or distributor branch upon determining that the person to whom the license was issued is not lawfully entitled thereto, or has done any of the following:

(1) Filed an application for the license using a false or fictitious name not registered with the proper authorities, or knowingly made a false statement or knowingly concealed a material fact, in the application for the license.

(2) Made, or knowingly or negligently permitted, an illegal use of the special plates issued to the licensee.

(3) Used a false or fictitious name, knowingly made a false statement, or knowingly concealed a material fact, in an application for the registration of a vehicle, or otherwise committed a fraud in the application.

(4) Failed to deliver to a transferee lawfully entitled thereto a properly endorsed certificate of ownership.

(5) Knowingly purchased, sold, or otherwise acquired or disposed of a stolen motor vehicle.

(6) Failed to provide and maintain a clear physical division between the type of business licensed pursuant to this chapter and any other type of business conducted at the established place of business.

(7) Willfully violated Section 3064 or 3065 or any rule or regulation adopted pursuant thereto.

(8) Violated any provision of Division 3 (commencing with Section 4000) or any rule or regulation adopted pursuant thereto, or subdivision (a) of Section 38200.

(9) Violated any provision of Division 4 (commencing with Section 10500) or any rule or regulation adopted pursuant thereto.

(10) Violated any provision of Article 1 (commencing with Section 11700) of Chapter 4 of Division 5 or any rule or regulation adopted pursuant thereto.

(11) Violated any provision of Part 5 (commencing with Section 10701) of Division 2 of the Revenue and Taxation Code or any rule or regulation adopted pursuant thereto.

(12) Violated any provision of Chapter 3332b (commencing with Section 2981) of Title 14 of Part 4 of Division 3 of the Civil Code or any rule or regulation adopted pursuant thereto.

(13) Submitted a check, draft, or money order to the department for any obligation or fee due the state which was dishonored or refused payment upon presentation.

(14) Has caused any person to suffer any loss or damage by reason of any fraud or deceit practiced on that person or fraudulent representations made to that person in the course of the licensed activity.

For purposes of this paragraph, fraud includes any act or omission which is included within the definition of either actual fraud or constructive fraud as defined in Sections 1572 and 1573 of the Civil Code, and deceit has the same meaning as defined in Section 1710 of the Civil Code. In addition, fraud and deceit include, but are not limited to, a misrepresentation in any manner, whether intentionally false or due to gross negligence, of a material fact; a promise or representation not made honestly and in good faith; an intentional failure to disclose a material fact; and any act within Section 484 of the Penal Code.

For purposes of this paragraph, person also includes a governmental entity.

(15) Failed to meet the terms and conditions of an agreement entered into pursuant to Section 11707.

(16) Violated Section 43151, 43152, or 43153 of, or subdivision (b) of Section 44072.10 of, the Health and Safety Code.

(17) Failed to repay a claim paid by the Consumer Motor Vehicle Recovery Corporation as provided in subdivision (i) of Section 11703.

(18) As a buy-here-pay-here dealer, violated any provision of Chapter 11 (commencing with Section 7500) of Divisions 3 of the Business and Professions Code or any rule or regulation adopted pursuant to those provisions.

(b) Any of the causes specified in this chapter as a cause for refusal to issue a license to a transporter, manufacturer, manufacturer branch, remanufacturer, remanufacturer branch, distributor, distributor branch, or dealer applicant is cause to suspend or revoke a license issued to a transporter, manufacturer, manufacturer branch, remanufacturer, remanufacturer branch, distributor, distributor branch, or dealer.

(c) Except as provided in Section 11707, every hearing provided for in this section shall be conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2014, Ch. 390, Sec. 12. Effective September 17, 2014.)



11705.4

(a) The department, after notice and hearing, may suspend or revoke the license issued to a dealer, transporter, manufacturer, manufacturer branch, distributor, or distributor branch upon determining that the person to whom the license was issued is not lawfully entitled thereto or has willfully violated the terms and conditions of any warranty responsibilities as set forth in Title 1.7 (commencing with Section 1790) of Part 4 of Division 3 of the Civil Code.

(b) Every hearing as provided for in this section shall be pursuant to the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1977, Ch. 873.)



11706

The department may, pending a hearing, temporarily suspend the license and special plates issued to a manufacturer, manufacturer branch, remanufacturer, remanufacturer branch, distributor, distributor branch, transporter, or dealer, for a period not to exceed 30 days, if the director finds that such action is required in the public interest. In any such case, a hearing shall be held and a decision thereon issued within 30 days after notice of the temporary suspension.

Every hearing, as provided for in this section, shall be conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1983, Ch. 1286, Sec. 32.)



11707

(a) After the filing of an accusation under this article, the director may enter into a stipulated compromise settlement agreement with the consent of the licensee on terms and conditions mutually agreeable to the director, the respondent licensee, and the accuser without further hearing or appeal. The agreement may include, but is not limited to, a period of probation or monetary penalties, or both. Except as provided in Section 11728, the monetary penalty shall not exceed one thousand dollars ($1,000) for each violation, and it shall be based on the nature of the violation and the effect of the violation on the purposes of this article.

(b) A compromise settlement agreement may be entered before, during, or after the hearing, but is valid only if executed and filed pursuant to subdivision (d) before the proposed decision of the hearing officer, if any, is adopted or the case is decided.

(c) The department shall adopt, by regulation, a schedule of maximum and minimum amounts of monetary penalties, the payment of which may be included as a term or condition of a compromise settlement agreement entered under subdivision (a). Any monetary penalty included in a compromise settlement agreement shall be within the range of monetary penalties in that schedule.

(d) Any compromise settlement agreement entered under this section shall be signed by the director, the respondent licensee, and the accuser, or by their authorized representatives. The director shall file, or cause to be filed, the agreement with the Office of Administrative Hearings, together with the department s notice of withdrawal of the accusation or statement of issues upon which the action was initiated.

(e) If the respondent licensee fails to perform all of the terms and conditions of the compromise settlement agreement, the agreement is void and the department may take any action authorized by law, notwithstanding the agreement, including, but not limited to, refiling the accusation or imposing license sanctions.

(Amended by Stats. 1990, Ch. 90, Sec. 3. Effective May 9, 1990.)



11708

(a) Upon refusal of the department to issue a license and special plates to a manufacturer, manufacturer branch, remanufacturer, remanufacturer branch, distributor, distributor branch, transporter, or dealer, the applicant shall be entitled to demand, in writing, a hearing before the director or his or her representative within 60 days after notice of refusal.

(b) The hearing shall be conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1983, Ch. 1286, Sec. 33.)



11709

(a) A dealer s established place of business, and other sites or locations as may be operated and maintained by the dealer in conjunction with his or her established place of business, shall have posted, in a place conspicuous to the public in each and every location, the license, or a true and exact copy of the license, issued by the department to the dealer and to each salesperson employed by the dealer and shall have erected or posted thereon signs or devices providing information relating to the dealer s name and the location and address of the dealer s established place of business to enable any person doing business with the dealer to identify him or her properly. A sign erected or posted pursuant to this subdivision, on an established place of business, shall have an area of not less than two square feet per side displayed and shall contain lettering of sufficient size to enable the sign to be read from a distance of at least 50 feet. This section shall not apply to a dealer who is a wholesaler involved for profit only in the sale of vehicles between licensed dealers.

(b) Notwithstanding Section 11704 and this section, a dealer may display vehicles at a fair, exposition, or similar exhibit without securing a branch license, if no actual sales are made at those events and the display does not exceed 30 days.

(c) A vehicle displayed pursuant to subdivision (b) or (e) shall be identified by a sign or device providing information relating to the dealer s name and the location and address of the dealer s established place of business.

(d) This section shall not be applicable to a dealer who deals only in off-highway vehicles subject to identification, as defined in Section 38012.

(e) Notwithstanding Section 11704 and this section, a vessel dealer may display a trailer and may sell a trailer in conjunction with the sale of a vessel at a fair, exposition, or similar exhibit without securing a branch license if the display does not exceed 30 days.

(Amended by Stats. 2010, Ch. 483, Sec. 1. Effective January 1, 2011.)



11709.1

Every dealer who displays or offers one or more used vehicles for sale at retail shall post a notice not less than 8 inches high and 10 inches wide, in a place conspicuous to the public, which states the following:

The prospective purchaser of a vehicle may, at his or her own expense and with the approval of the dealer, have the vehicle inspected by an independent third party either on or off these premises.

(Added by Stats. 1990, Ch. 1563, Sec. 42.)



11709.2

Every dealer shall conspicuously display a notice, not less than eight inches high and 10 inches wide, in each sales office and sales cubicle of a dealer s established place of business where written terms of specific sale or lease transactions are discussed with prospective purchasers or lessees, and in each room of a dealer s established place of business where sale and lease contracts are regularly executed, which states the following:

California law does not provide for a cooling-off or other cancellation period for vehicle lease or purchase contracts. Therefore, you cannot later cancel such a contract simply because you change your mind, decide the vehicle costs too much, or wish you had acquired a different vehicle. After you sign a motor vehicle purchase or lease contract, it may only be canceled with the agreement of the seller or lessor or for legal cause, such as fraud.

However, California law does require a seller to offer a 2-day contract cancellation option on used vehicles with a purchase price of less than $40,000, subject to certain statutory conditions. This contract cancellation option requirement does not apply to the sale of a recreational vehicle, a motorcycle, or an off-highway motor vehicle subject to identification under California law. See the vehicle contract cancellation option agreement for details.

(Amended by Stats. 2006, Ch. 567, Sec. 24. Effective January 1, 2007.)



11709.3

(a) Every dealer shall clearly and conspicuously display in its showroom at its established place of business, in a place that is easily accessible to prospective purchasers, a clear and conspicuous listing of each vehicle that the dealer has advertised for sale if the vehicle meets all of the following requirements:

(1) The vehicle is advertised for sale in a newspaper or other publication of general circulation, or in any other advertising medium that is disseminated to the public generally, including, but not limited to, radio, television, or the Internet.

(2) The vehicle is advertised at a specific price and is required pursuant to subdivision (a) of Section 11713.1 to be identified in the advertisement by its vehicle identification number or license number.

(3) The vehicle has not been sold or leased during the time that the advertised price is valid.

(4) The vehicle does not clearly and conspicuously have displayed on or in it the advertised price.

(b) The listing required by subdivision (a) may be satisfied by clearly and conspicuously posting in the showroom a complete copy of any print advertisement that includes vehicles currently advertised for sale or by clearly and conspicuously displaying in the showroom a list of currently advertised vehicles described by make, model, model-year, vehicle identification number, or license number, and the advertised price.

(Added by Stats. 2001, Ch. 441, Sec. 1. Effective January 1, 2002.)



11709.4

(a) When a dealer purchases or obtains a vehicle in trade in a retail sale or lease transaction and the vehicle is subject to a prior credit or lease balance, all of the following apply:

(1) If the dealer agreed to pay a specified amount on the prior credit or lease balance owing on the vehicle purchased or obtained in trade, and the agreement to pay the specified amount is contained in a written agreement documenting the transaction, the dealer shall tender the agreed upon amount as provided in the written agreement to the lessor registered in accordance with Section 4453.5, or to the legal owner reflected on the ownership certificate, or to the designee of that lessor or legal owner of the vehicle purchased or obtained in trade within 21 calendar days of purchasing or obtaining the vehicle in trade.

(2) If the dealer did not set forth an agreement regarding payment of a prior credit or lease balance owed on the vehicle purchased or obtained in trade, in a written agreement documenting the transaction, the dealer shall tender to the lessor registered in accordance with Section 4453.5, or to the legal owner reflected on the ownership certificate, or to the designee of that lessor or legal owner of the vehicle purchased or obtained in trade, an amount necessary to discharge the prior credit or lease balance owing on the vehicle purchased or obtained in trade within 21 calendar days of purchasing or obtaining the vehicle in trade.

(3) The time period specified in paragraph (1) or (2) may be shortened if the dealer and consumer agree, in writing, to a shorter time period.

(4) A dealer shall not sell, consign for sale, or transfer any ownership interest in the vehicle purchased or obtained in trade until an amount necessary to discharge the prior credit or lease balance owing on the vehicle has been tendered to the lessor registered in accordance with Section 4453.5, or to the legal owner reflected on the ownership certificate, or to the designee of that lessor or legal owner of the vehicle purchased or obtained in trade.

(b) A dealer does not violate this section if the dealer reasonably and in good faith gives notice of rescission of the contract promptly, but no later than 21 days after the date on which the vehicle was purchased or obtained in trade, and the contract is thereafter rescinded on any of the grounds in Section 1689 of the Civil Code.

(Amended by Stats. 2010, Ch. 328, Sec. 228. Effective January 1, 2011.)



11710

(a) Before any dealer s or remanufacturer s license is issued or renewed by the department to any applicant therefor, the applicant shall procure and file with the department a bond executed by an admitted surety insurer, approved as to form by the Attorney General, and conditioned that the applicant shall not practice any fraud or make any fraudulent representation which will cause a monetary loss to a purchaser, seller, financing agency, or governmental agency.

(b) A dealer s bond shall be in the amount of fifty thousand dollars ($50,000), except the bond of a dealer who deals exclusively in motorcycles or all-terrain vehicles shall be in the amount of ten thousand dollars ($10,000). Before the license is renewed by the department, the dealer, other than a dealer who deals exclusively in motorcycles or all-terrain vehicles, shall procure and file a bond in the amount of fifty thousand dollars ($50,000). A remanufacturer bond shall be in the amount of fifty thousand dollars ($50,000).

(c) Liability under the bond is to remain at full value. If the amount of liability under the bond is decreased or there is outstanding a final court judgment for which the dealer or remanufacturer and sureties are liable, the dealer s or remanufacturer s license shall be automatically suspended. In order to reinstate the license and special plates, the licensee shall either file an additional bond or restore the bond on file to the original amount, or shall terminate the outstanding judgment for which the dealer or remanufacturer and sureties are liable.

(d) A dealer s or remanufacturer s license, or renewal of the license, shall not be issued to any applicant therefor, unless and until the applicant files with the department a good and sufficient instrument, in writing, in which the applicant appoints the director as the true and lawful agent of the applicant upon whom all process may be served in any action, or actions, which may thereafter be commenced against the applicant, arising out of any claim for damages suffered by any firm, person, association, or corporation, by reason of the violation of the applicant of any of the terms and provisions of this code or any condition of the dealer s or remanufacturer s bond. The applicant shall stipulate and agree in the appointment that any process directed to the applicant, when personal service of process upon the applicant cannot be made in this state after due diligence and, in that case, is served upon the director or, in the event of the director s absence from the office, upon any employee in charge of the office of the director, shall be of the same legal force and effect as if served upon the applicant personally. The applicant shall further stipulate and agree, in writing, that the agency created by the appointment shall continue for and during the period covered by any license that may be issued and so long thereafter as the applicant may be made to answer in damages for a violation of this code or any condition of the bond. The instrument appointing the director as the agent for the applicant for service of process shall be acknowledged by the applicant before a notary public. In any case where the licensee is served with process by service upon the director, one copy of the summons and complaint shall be left with the director or in the director s office in Sacramento or mailed to the office of the director in Sacramento. A fee of five dollars ($5) shall also be paid to the director at the time of service of the copy of the summons and complaint. Service on the director shall be a sufficient service on the licensee if a notice of service and a copy of the summons and complaint are immediately sent by registered mail by the plaintiff or the plaintiff s attorney to the licensee. A copy of the summons and complaint shall also be mailed by the plaintiff or the plaintiff s attorney to the surety on the applicant s bond at the address of the surety given in the bond, postpaid and registered with request for return receipt. The director shall keep a record of all process so served upon the director, which record shall show the day and hour of service and shall retain the summons and complaint so served on file. Where the licensee is served with process by service upon the director, the licensee shall have and be allowed 30 days from and after the service within which to answer any complaint or other pleading which may be filed in the cause. However, for purposes of venue, where the licensee is served with process by service upon the director, the service is deemed to have been made upon the licensee in the county in which the licensee has or last had an established place of business.

(Amended by Stats. 2004, Ch. 836, Sec. 10. Effective January 1, 2005.)



11710.1

Notwithstanding subdivision (b) of Section 11710, the bond amount of a dealer who sells vehicles on a wholesale basis only, and who sells fewer than 25 vehicles per year, shall be ten thousand dollars ($10,000).

(Added by Stats. 2002, Ch. 1110, Sec. 1. Effective January 1, 2003.)



11710.2

If a deposit is given instead of the bond required by Section 11710 both of the following apply:

(a) (1) The director may order the deposit returned at the expiration of any of the following dates:

(A) Three years from the date an applicant for a dealer s license who has operated a business of selling vehicles under a temporary permit has ceased to do business.

(B) Three years from the date a licensee has ceased to be licensed, if the director is satisfied that there are no outstanding claims against the deposit.

(C) Five years from the date a licensee secured and maintained a dealer bond, pursuant to Section 11710, after posting a deposit, if the director is satisfied that there are no outstanding claims against the deposit.

(2) A judge of a superior court may order the return of the deposit prior to the expiration of the dates provided in paragraph (1) upon evidence satisfactory to the judge that there are no outstanding claims against the deposit.

(b) If either the director, department, or state is a defendant in any action instituted to recover all or any part of the deposit, or any action is instituted by the director, department, or state to determine those entitled to any part of the deposit, the director, department, or state shall be paid reasonable attorney fees and costs from the deposit. Costs shall include those administrative costs incurred in processing claims against the deposit.

(Amended by Stats. 2010, Ch. 483, Sec. 2. Effective January 1, 2011.)



11711

(a) If any person (1) shall suffer any loss or damage by reason of any fraud practiced on him or fraudulent representation made to him by a licensed dealer or one of such dealer s salesmen acting for the dealer, in his behalf, or within the scope of the employment of such salesman and such person has possession of a written instrument furnished by the licensee, containing stipulated provisions and guarantees which the person believes have been violated by the licensee, or (2) if any person shall suffer any loss or damage by reason of the violation by such dealer or salesman of any of the provisions of Division 3 (commencing with Section 4000) of this code, or (3) if any person is not paid for a vehicle sold to and purchased by a licensee, then any such person shall have a right of action against such dealer, his salesman, and the surety upon the dealer s bond, in an amount not to exceed the value of the vehicle purchased from or sold to the dealer.

(b) If the state or any political subdivision thereof shall suffer any loss or damage by reason of any fraud practiced on the state or fraudulent representation made to the state by a licensed dealer, or one of such dealer s representatives acting for the dealer, in his behalf, or within the scope of employment of such representatives, or shall suffer any loss or damage by reason of the violation of such dealer or representative of any of the provisions of Division 3 (commencing with Section 4000) of this code, or Part 5 (commencing with Section 10701), Division 2 of the Revenue and Taxation Code, the state or any political subdivision thereof, through the department, shall have a right of action against such dealer, his representative, and the surety upon the dealer s bond in an amount not to exceed the value of the vehicles involved.

(c) The failure of a dealer upon demand to pay the fees and penalties determined to be due as provided in Section 4456 hereof is declared to be a violation of Division 3 (commencing with Section 4000) of this code, and Part 5 (commencing with Section 10701), Division 2 of the Revenue and Taxation Code and to constitute loss or damage to the state in the amounts of such fees and penalties determined to be due and not paid.

(d) The claims of the state under subdivision (b) shall be satisfied first and entitled to preference over all claims under subdivision (a).

(e) The claims of any person under subdivision (a) who is not a licensee shall be satisfied first and entitled to preference over all other claims under subdivision (a).

(Amended by Stats. 1972, Ch. 1106.)



11711.3

A person acting as a dealer, who was not licensed as a dealer as required by this article, or a person acting as a lessor-retailer, who was not licensed as a lessor-retailer as required by Chapter 3.5 (commencing with Section 11600), may not enforce any security interest or bring or maintain any action in law or equity to recover any money or property or obtain other relief from the purchaser or lessee of a vehicle in connection with a transaction in which the person was, at the time of the transaction, required to be licensed as a dealer or a lessor-retailer.

(Amended by Stats. 2003, Ch. 62, Sec. 304. Effective January 1, 2004.)



11712

(a) The department shall not issue a dealer s license to any applicant therefor who has not an established place of business as defined in this code. Should the dealer change the site or location of his established place of business, he or she shall, immediately upon making that change, so notify the department. Should a dealer for any reason whatsoever, cease to be in possession of an established place of business from and on which he or she conducts the business for which he or she is licensed, he or she shall immediately notify the department and, upon demand by the department, shall deliver to the department the dealer s license, dealer s special plate or plates, and all report of sale books in his or her possession.

(b) Should the dealer change to, or add another franchise for the sale of new vehicles, or cancel or, for any cause whatever, otherwise lose a franchise for the sale of new vehicles, he or she shall immediately so notify the department.

(c) Any person licensed under this article who has closed his or her established place of business may be served with process issued pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code by registered mail at that place of business or at the mailing address of record if different from the established place of business, unless the person has notified the department in writing of another address where service may be made.

(Amended by Stats. 1988, Ch. 751, Sec. 7.)



11712.5

It is unlawful and a violation of this code for a dealer issued a license pursuant to this article to sell, offer for sale, or display any new vehicle, as follows:

(a) A new motorcycle unless there is securely attached thereto a statement as required by Section 24014.

(b) A new light duty truck with a manufacturer s gross vehicle weight rating of 8,500 pounds or less unless there is affixed to the light duty truck the label required by Section 24013.5.

(Amended by Stats. 1987, Ch. 418, Sec. 1.)



11713

No holder of any license issued under this article shall do any of the following:

(a) Make or disseminate, or cause to be made or disseminated, before the public in this state, in any newspaper or other publication, or any advertising device, or by public outcry or proclamation, or in any other manner or means whatever, any statement which is untrue or misleading and which is known, or which by the exercise of reasonable care should be known, to be untrue or misleading; or to so make or disseminate, or cause to be so disseminated, any statement as part of a plan or scheme with the intent not to sell any vehicle or service so advertised at the price stated therein, or as so advertised.

(b) (1) (A) Advertise or offer for sale or exchange in any manner, any vehicle not actually for sale at the premises of the dealer or available to the dealer directly from the manufacturer or distributor of the vehicle at the time of the advertisement or offer. However, a dealer who has been issued an autobroker s endorsement to his or her dealer s license may advertise his or her service of arranging or negotiating the purchase of a new motor vehicle from a franchised new motor vehicle dealer and may specify the line-makes and models of those new vehicles. Autobrokering service advertisements may not advertise the price or payment terms of any vehicle and shall disclose that the advertiser is an autobroker or auto buying service, and shall clearly and conspicuously state the following: All new cars arranged for sale are subject to price and availability from the selling franchised new car dealer.

(B) As to printed advertisements, the disclosure statement required by subparagraph (A) shall be printed in not less than 10-point bold type size and shall be textually segregated from the other portions of the printed advertisement.

(2) Notwithstanding subparagraph (A), classified advertisements for autobrokering services that measure two column inches or less are exempt from the disclosure statement in subparagraph (A) pertaining to price and availability.

(3) Radio advertisements of a duration of less than 11 seconds that do not reference specific line-makes or models of motor vehicles are exempt from the disclosure statement required in subparagraph (A).

(c) Fail, within 48 hours, in writing to withdraw any advertisement of a vehicle that has been sold or withdrawn from sale.

(d) Advertise or represent a vehicle as a new vehicle if the vehicle is a used vehicle.

(e) Engage in the business for which the licensee is licensed without having in force and effect a bond as required by this article.

(f) Engage in the business for which the dealer is licensed without at all times maintaining an established place of business as required by this code.

(g) Include, as an added cost to the selling price of a vehicle, an amount for licensing or transfer of title of the vehicle, which is not due to the state unless, prior to the sale, that amount has been paid by a dealer to the state in order to avoid penalties that would have accrued because of late payment of the fees. However, a dealer may collect from the second purchaser of a vehicle a prorated fee based upon the number of months remaining in the registration year for that vehicle, if the vehicle had been previously sold by the dealer and the sale was subsequently rescinded and all the fees that were paid, as required by this code and Chapter 2 (commencing with Section 10751) of Division 2 of the Revenue and Taxation Code, were returned to the first purchaser of the vehicle.

(h) Employ any person as a salesperson who has not been licensed pursuant to Article 2 (commencing with Section 11800), and whose license is not displayed on the premises of the dealer as required by Section 11812, or willfully fail to notify the department by mail within 10 days of the employment or termination of employment of a salesperson.

(i) Deliver, following the sale, a vehicle for operation on California highways, if the vehicle does not meet all of the equipment requirements of Division 12 (commencing with Section 24000). This subdivision does not apply to the sale of a leased vehicle to the lessee if the lessee is in possession of the vehicle immediately prior to the time of the sale and the vehicle is registered in this state.

(j) Use, or permit the use of, the special plates assigned to him or her for any purpose other than as permitted by Section 11715.

(k) Advertise or otherwise represent, or knowingly allow to be advertised or represented on behalf of, or at the place of business of, the licenseholder that no downpayment is required in connection with the sale of a vehicle when a downpayment is in fact required and the buyer is advised or induced to finance the downpayment by a loan in addition to any other loan financing the remainder of the purchase price of the vehicle. The terms no downpayment, zero down delivers, or similar terms shall not be advertised unless the vehicle will be sold to any qualified purchaser without a prior payment of any kind or trade-in.

(l) Participate in the sale of a vehicle required to be reported to the Department of Motor Vehicles under Section 5900 or 5901 without making the return and payment of the full sales tax due and required by Section 6451 of the Revenue and Taxation Code.

(m) Permit the use of the dealer s license, supplies, or books by any other person for the purpose of permitting that person to engage in the purchase or sale of vehicles required to be registered under this code, or permit the use of the dealer s license, supplies, or books to operate a branch location to be used by any other person, whether or not the licensee has any financial or equitable interest or investment in the vehicles purchased or sold by, or the business of, or branch location used by, the other person.

(n) Violate any provision of Article 10 (commencing with Section 28050) of Chapter 5 of Division 12.

(o) Sell a previously unregistered vehicle without disclosing in writing to the purchaser the date on which any manufacturer s or distributor s warranty commenced.

(p) Accept a purchase deposit relative to the sale of a vehicle, unless the vehicle is present at the premises of the dealer or available to the dealer directly from the manufacturer or distributor of the vehicle at the time the dealer accepts the deposit. Purchase deposits accepted by an autobroker when brokering a retail sale shall be governed by Sections 11736 and 11737.

(q) Consign for sale to another dealer a new vehicle.

(r) Display a vehicle for sale at a location other than an established place of business authorized by the department for that dealer or display a new motor vehicle at the business premises of another dealer registered as an autobroker. This subdivision does not apply to the display of a vehicle pursuant to subdivision (b) of Section 11709 or the demonstration of the qualities of a motor vehicle by way of a test drive.

(s) Use a picture in connection with any advertisement of the price of a specific vehicle or class of vehicles, unless the picture is of the year, make and model being offered for sale. The picture shall not depict a vehicle with optional equipment or a design not actually offered at the advertised price.

(t) Advertise a vehicle for sale that was used by the selling licensee in its business as a demonstrator, executive vehicle, service vehicle, rental, loaner, or lease vehicle, unless the advertisement clearly and conspicuously discloses the previous use made by that licensee of the vehicle. An advertisement shall not describe any of those vehicles as new.

(Amended by Stats. 2002, Ch. 947, Sec. 3. Effective January 1, 2003.)



11713.1

It is a violation of this code for the holder of a dealer s license issued under this article to do any of the following:

(a) Advertise a specific vehicle for sale without identifying the vehicle by its model, model-year, and either its license number or that portion of the vehicle identification number that distinguishes the vehicle from all other vehicles of the same make, model, and model-year. Model-year is not required to be advertised for current model-year vehicles. Year models are no longer current when ensuing year models are available for purchase at retail in California. An advertisement that offers for sale a class of new vehicles in a dealer s inventory, consisting of five or more vehicles, that are all of the same make, model, and model-year is not required to include in the advertisement the vehicle identification numbers or license numbers of those vehicles.

(b) Advertise the total price of a vehicle without including all costs to the purchaser at time of sale, except taxes, vehicle registration fees, the California tire fee, as defined in Section 42885 of the Public Resources Code, emission testing charges not exceeding fifty dollars ($50), actual fees charged for certificates pursuant to Section 44060 of the Health and Safety Code, finance charges, and any dealer document processing charge or charge to electronically register or transfer the vehicle.

(c) (1) Exclude from an advertisement of a vehicle for sale that there will be added to the advertised total price at the time of sale, charges for sales tax, vehicle registration fees, the California tire fee, the fee charged by the state for the issuance of a certificate of compliance or noncompliance pursuant to a statute, finance charges, a charge to electronically register or transfer the vehicle, and a dealer document processing charge.

(2) The obligations imposed by paragraph (1) are satisfied by adding to the advertisement a statement containing no abbreviations and that is worded in substantially the following form: Plus government fees and taxes, any finance charges, any dealer document processing charge, any electronic filing charge, and any emission testing charge.

(3) For purposes of paragraph (1), advertisement means an advertisement in a newspaper, magazine, or direct mail publication that is two or more columns in width or one column in width and more than seven inches in length, or on a Web page of a dealer s Internet Web site that displays the price of a vehicle offered for sale on the Internet, as that term is defined in paragraph (6) of subdivision (f) of Section 17538 of the Business and Professions Code.

(d) Represent the dealer document processing charge, electronic registration or transfer charge, or emission testing charge, as a governmental fee.

(e) Fail to sell a vehicle to a person at the advertised total price, exclusive of taxes, vehicle registration fees, the California tire fee, the fee charged by the state for the issuance of a certificate of compliance or noncompliance pursuant to a statute, finance charges, mobilehome escrow fees, the amount of a city, county, or city and county imposed fee or tax for a mobilehome, a dealer document processing charge, an electronic registration or transfer charge, and a charge for emission testing not to exceed fifty dollars ($50) plus the actual fees charged for certificates pursuant to Section 44060 of the Health and Safety Code, while the vehicle remains unsold, unless the advertisement states the advertised total price is good only for a specified time and the time has elapsed. Advertised vehicles shall be sold at or below the advertised total price, with statutorily permitted exclusions, regardless of whether the purchaser has knowledge of the advertised total price.

(f) (1) Advertise for sale, sell, or purchase for resale a new vehicle of a line-make for which the dealer does not hold a franchise.

(2) This subdivision does not apply to a transaction involving the following:

(A) A mobilehome.

(B) A recreational vehicle as defined in Section 18010 of the Health and Safety Code.

(C) A commercial coach, as defined in Section 18001.8 of the Health and Safety Code.

(D) An off-highway motor vehicle subject to identification as defined in Section 38012.

(E) A manufactured home.

(F) A new vehicle that will be substantially altered or modified by a converter prior to resale.

(G) A commercial vehicle with a gross vehicle weight rating of more than 10,000 pounds.

(H) A vehicle purchased for export and exported outside the territorial limits of the United States without being registered with the department.

(I) A vehicle acquired in the ordinary course of business as a new vehicle by a dealer franchised to sell that vehicle, if all of the following apply:

(i) The manufacturer or distributor of the vehicle files a bankruptcy petition.

(ii) The franchise agreement of the dealer is terminated, canceled, or rejected by the manufacturer or distributor as part of the bankruptcy proceedings and the termination, cancellation, or rejection is not a result of the revocation by the department of the dealer s license or the dealer s conviction of a crime.

(iii) The vehicle is held in the inventory of the dealer on the date the bankruptcy petition is filed.

(iv) The vehicle is sold by the dealer within six months of the date the bankruptcy petition is filed.

(3) Subparagraph (I) of paragraph (2) does not entitle a dealer whose franchise agreement has been terminated, canceled, or rejected to continue to perform warranty service repairs or continue to be eligible to offer or receive consumer or dealer incentives offered by the manufacturer or distributor.

(g) Sell a park trailer, as specified in Section 18009.3 of the Health and Safety Code, without disclosing in writing to the purchaser that a park trailer is required to be moved by a transporter or a licensed manufacturer or dealer under a permit issued by the Department of Transportation or a local authority with respect to highways under their respective jurisdictions.

(h) Advertise free merchandise, gifts, or services provided by a dealer contingent on the purchase of a vehicle. Free includes merchandise or services offered for sale at a price less than the seller s cost of the merchandise or services.

(i) (1) Advertise vehicles, and related goods or services, at a specified dealer price, with the intent not to supply reasonably expectable demand, unless the advertisement discloses the number of vehicles in stock at the advertised price. In addition, whether or not there are sufficient vehicles in stock to supply a reasonably expectable demand, when phrases such as starting at, from, beginning as low as, or words of similar import are used in reference to an advertised price, the advertisement shall disclose the number of vehicles available at that advertised price.

(2) For purposes of this subdivision, in a newspaper advertisement for a vehicle that is two model-years old or newer, the actual phrase that states the number of vehicles in stock at the advertised price shall be printed in a type size that is at least equal to one-quarter of the type size, and in the same style and color of type, used for the advertised price. However, in no case shall the phrase be printed in less than 8-point type size, and the phrase shall be disclosed immediately above, below, or beside the advertised price without intervening words, pictures, marks, or symbols.

(3) The disclosure required by this subdivision is in addition to any other disclosure required by this code or any regulation regarding identifying vehicles advertised for sale.

(j) Use rebate or similar words, including, but not limited to, cash back, in advertising the sale of a vehicle unless the rebate is expressed in a specific dollar amount and is in fact a rebate offered by the vehicle manufacturer or distributor directly to the retail purchaser of the vehicle or to the assignee of the retail purchaser.

(k) Require a person to pay a higher price for a vehicle and related goods or services for receiving advertised credit terms than the cash price the same person would have to pay to purchase the same vehicle and related goods or services. For the purpose of this subdivision, cash price has the meaning as defined in subdivision (e) of Section 2981 of the Civil Code.

(l) Advertise a guaranteed trade-in allowance.

(m) Misrepresent the authority of a salesperson, representative, or agent to negotiate the final terms of a transaction.

(n) (1) Use invoice, dealer s invoice, wholesale price, or similar terms that refer to a dealer s cost for a vehicle in an advertisement for the sale of a vehicle or advertise that the selling price of a vehicle is above, below, or at either of the following:

(A) The manufacturer s or distributor s invoice price to a dealer.

(B) A dealer s cost.

(2) This subdivision does not apply to either of the following:

(A) A communication occurring during face-to-face negotiations for the purchase of a specific vehicle if the prospective purchaser initiates a discussion of the vehicle s invoice price or the dealer s cost for that vehicle.

(B) A communication between a dealer and a prospective commercial purchaser that is not disseminated to the general public. For purposes of this subparagraph, a commercial purchaser means a dealer, lessor, lessor-retailer, manufacturer, remanufacturer, distributor, financial institution, governmental entity, or person who purchases 10 or more vehicles during a year.

(o) Violate a law prohibiting bait and switch advertising, including, but not limited to, the guides against bait advertising set forth in Part 238 (commencing with Section 238) of Title 16 of the Code of Federal Regulations, as those regulations read on January 1, 1988.

(p) Make an untrue or misleading statement indicating that a vehicle is equipped with all the factory-installed optional equipment the manufacturer offers, including, but not limited to, a false statement that a vehicle is fully factory equipped.

(q) Affix on a new vehicle a supplemental price sticker containing a price that represents the dealer s asking price that exceeds the manufacturer s suggested retail price unless all of the following occur:

(1) The supplemental sticker clearly and conspicuously discloses in the largest print appearing on the sticker, other than the print size used for the dealer s name, that the supplemental sticker price is the dealer s asking price, or words of similar import, and that it is not the manufacturer s suggested retail price.

(2) The supplemental sticker clearly and conspicuously discloses the manufacturer s suggested retail price.

(3) The supplemental sticker lists each item that is not included in the manufacturer s suggested retail price, and discloses the additional price of each item. If the supplemental sticker price is greater than the sum of the manufacturer s suggested retail price and the price of the items added by the dealer, the supplemental sticker price shall set forth that difference and describe it as added mark-up.

(r) Advertise an underselling claim, including, but not limited to, we have the lowest prices or we will beat any dealer s price, unless the dealer has conducted a recent survey showing that the dealer sells its vehicles at lower prices than another licensee in its trade area and maintains records to adequately substantiate the claims. The substantiating records shall be made available to the department upon request.

(s) (1) Advertise an incentive offered by the manufacturer or distributor if the dealer is required to contribute to the cost of the incentive as a condition of participating in the incentive program, unless the dealer discloses in a clear and conspicuous manner that dealer participation may affect consumer cost.

(2) For purposes of this subdivision, incentive means anything of value offered to induce people to purchase a vehicle, including, but not limited to, discounts, savings claims, rebates, below-market finance rates, and free merchandise or services.

(t) Display or offer for sale a used vehicle unless there is affixed to the vehicle the Federal Trade Commission s Buyer s Guide as required by Part 455 of Title 16 of the Code of Federal Regulations.

(u) Fail to disclose in writing to the franchisor of a new motor vehicle dealer the name of the purchaser, date of sale, and the vehicle identification number of each new motor vehicle sold of the line-make of that franchisor, or intentionally submit to that franchisor a false name for the purchaser or false date for the date of sale.

(v) Enter into a contract for the retail sale of a motor vehicle unless the contract clearly and conspicuously discloses whether the vehicle is being sold as a new vehicle or a used vehicle, as defined in this code.

(w) Use a simulated check, as defined in subdivision (a) of Section 22433 of the Business and Professions Code, in an advertisement for the sale or lease of a vehicle.

(x) Fail to disclose, in a clear and conspicuous manner in at least 10-point boldface type on the face of a contract for the retail sale of a new motor vehicle that this transaction is, or is not, subject to a fee received by an autobroker from the selling new motor vehicle dealer, and the name of the autobroker, if applicable.

(y) Sell or lease a new motor vehicle after October 1, 2012, unless the dealer has a contractual agreement with the department to be a private industry partner pursuant to Section 1685. This subdivision does not apply to the sale or lease of a motorcycle or off-highway motor vehicle subject to identification under Section 38010 or a recreational vehicle as defined in Section 18010 of the Health and Safety Code.

(z) As used in this section, make and model have the same meaning as is provided in Section 565.3 of Title 49 of the Code of Federal Regulations.

(aa) This section shall become operative on July 1, 2012.

(Repealed (in Sec. 13) and added by Stats. 2011, Ch. 329, Sec. 14. Effective January 1, 2012. Section operative July 1, 2012, by its own provisions.)



11713.2

It shall be unlawful and a violation of this code for any manufacturer, manufacturer branch, distributor, or distributor branch licensed under this code to coerce or attempt to coerce any dealer in this state:

(a) To order or accept delivery of any motor vehicle, part or accessory thereof, appliance, equipment or any other commodity not required by law which shall not have been voluntarily ordered by the dealer.

(b) To order or accept delivery of any motor vehicle with special features, appliances, accessories or equipment not included in the list price of such motor vehicles as publicly advertised by the manufacturer or distributor.

(c) To order for any person any parts, accessories, equipment, machinery, tools, appliances, or any commodity whatsoever.

(d) To participate in an advertising campaign or contest, any promotional campaign, promotional materials, training materials, showroom or other display decorations or materials at the expense of the dealer.

(e) To enter into any agreement with the manufacturer, manufacturer branch, distributor, or distributor branch, or to do any other act prejudicial to the dealer by threatening to cancel a franchise or any contractual agreement existing between the dealer and manufacturer, manufacturer branch, distributor, or distributor branch. Notice in good faith to any dealer of the dealer s violation of any terms or provisions of such franchise or contractual agreement shall not constitute a violation of this article.

(Added by renumbering Section 11713.1 (as added by Stats. 1973, Ch. 996) by Stats. 1979, Ch. 943.)



11713.3

It is unlawful and a violation of this code for a manufacturer, manufacturer branch, distributor, or distributor branch licensed pursuant to this code to do, directly or indirectly through an affiliate, any of the following:

(a) To refuse or fail to deliver in reasonable quantities and within a reasonable time after receipt of an order from a dealer having a franchise for the retail sale of a new vehicle sold or distributed by the manufacturer or distributor, a new vehicle or parts or accessories to new vehicles as are covered by the franchise, if the vehicle, parts, or accessories are publicly advertised as being available for delivery or actually being delivered. This subdivision is not violated, however, if the failure is caused by acts or causes beyond the control of the manufacturer, manufacturer branch, distributor, or distributor branch.

(b) To prevent or require, or attempt to prevent or require, by contract or otherwise, a change in the capital structure of a dealership or the means by or through which the dealer finances the operation of the dealership, if the dealer at all times meets reasonable capital standards agreed to by the dealer and the manufacturer or distributor, and if a change in capital structure does not cause a change in the principal management or have the effect of a sale of the franchise without the consent of the manufacturer or distributor.

(c) To prevent or require, or attempt to prevent or require, a dealer to change the executive management of a dealership, other than the principal dealership operator or operators, if the franchise was granted to the dealer in reliance upon the personal qualifications of that person.

(d) (1) Except as provided in subdivision (t), to prevent or require, or attempt to prevent or require, by contract or otherwise, a dealer, or an officer, partner, or stockholder of a dealership, the sale or transfer of a part of the interest of any of them to another person. A dealer, officer, partner, or stockholder shall not, however, have the right to sell, transfer, or assign the franchise, or a right thereunder, without the consent of the manufacturer or distributor except that the consent shall not be unreasonably withheld.

(2) (A) For the transferring franchisee to fail, prior to the sale, transfer, or assignment of a franchisee or the sale, assignment, or transfer of all, or substantially all, of the assets of the franchised business or a controlling interest in the franchised business to another person, to notify the manufacturer or distributor of the franchisee s decision to sell, transfer, or assign the franchise. The notice shall be in writing and shall include all of the following:

(i) The proposed transferee s name and address.

(ii) A copy of all of the agreements relating to the sale, assignment, or transfer of the franchised business or its assets.

(iii) The proposed transferee s application for approval to become the successor franchisee. The application shall include forms and related information generally utilized by the manufacturer or distributor in reviewing prospective franchisees, if those forms are readily made available to existing franchisees. As soon as practicable after receipt of the proposed transferee s application, the manufacturer or distributor shall notify the franchisee and the proposed transferee of information needed to make the application complete.

(B) For the manufacturer or distributor, to fail, on or before 60 days after the receipt of all of the information required pursuant to subparagraph (A), or as extended by a written agreement between the manufacturer or distributor and the franchisee, to notify the franchisee of the approval or the disapproval of the sale, transfer, or assignment of the franchise. The notice shall be in writing and shall be personally served or sent by certified mail, return receipt requested, or by guaranteed overnight delivery service that provides verification of delivery and shall be directed to the franchisee. A proposed sale, assignment, or transfer shall be deemed approved, unless disapproved by the franchisor in the manner provided by this subdivision. If the proposed sale, assignment, or transfer is disapproved, the franchisor shall include in the notice of disapproval a statement setting forth the reasons for the disapproval.

(3) In an action in which the manufacturer s or distributor s withholding of consent under this subdivision or subdivision (e) is an issue, whether the withholding of consent was unreasonable is a question of fact requiring consideration of all the existing circumstances.

(e) To prevent, or attempt to prevent, a dealer from receiving fair and reasonable compensation for the value of the franchised business. There shall not be a transfer or assignment of the dealer s franchise without the consent of the manufacturer or distributor, which consent shall not be unreasonably withheld or conditioned upon the release, assignment, novation, waiver, estoppel, or modification of a claim or defense by the dealer.

(f) To obtain money, goods, services, or another benefit from a person with whom the dealer does business, on account of, or in relation to, the transaction between the dealer and that other person, other than for compensation for services rendered, unless the benefit is promptly accounted for, and transmitted to, the dealer.

(g) (1) Except as provided in paragraph (3), to obtain from a dealer or enforce against a dealer an agreement, provision, release, assignment, novation, waiver, or estoppel that does any of the following:

(A) Modifies or disclaims a duty or obligation of a manufacturer, manufacturer branch, distributor, distributor branch, or representative, or a right or privilege of a dealer, pursuant to Chapter 4 (commencing with Section 11700) of Division 5 or Chapter 6 (commencing with Section 3000) of Division 2.

(B) Limits or constrains the right of a dealer to file, pursue, or submit evidence in connection with a protest before the board.

(C) Requires a dealer to terminate a franchise.

(D) Requires a controversy between a manufacturer, manufacturer branch, distributor, distributor branch, or representative and a dealer to be referred to a person for a binding determination. However, this subparagraph does not prohibit arbitration before an independent arbitrator, provided that whenever a motor vehicle franchise contract provides for the use of arbitration to resolve a controversy arising out of, or relating to, that contract, arbitration may be used to settle the controversy only if, after the controversy arises, all parties to the controversy consent in writing to use arbitration to settle the controversy. For the purpose of this subparagraph, the terms motor vehicle and motor vehicle franchise contract shall have the same meaning as defined in Section 1226 of Title 15 of the United States Code. If arbitration is elected to settle a dispute under a motor vehicle franchise contract, the arbitrator shall provide the parties to the arbitration with a written explanation of the factual and legal basis for the award.

(2) An agreement, provision, release, assignment, novation, waiver, or estoppel prohibited by this subdivision shall be unenforceable and void.

(3) This subdivision does not do any of the following:

(A) Limit or restrict the terms upon which parties to a protest before the board, civil action, or other proceeding can settle or resolve, or stipulate to evidentiary or procedural matters during the course of, a protest, civil action, or other proceeding.

(B) Affect the enforceability of any stipulated order or other order entered by the board.

(C) Affect the enforceability of any provision in a contract if the provision is not prohibited under this subdivision or any other law.

(D) Affect the enforceability of a provision in any contract entered into on or before December 31, 2011.

(E) Prohibit a dealer from waiving its right to file a protest pursuant to Section 3065.1 if the waiver agreement is entered into after a franchisor incentive program claim has been disapproved by the franchisor and the waiver is voluntarily given as part of an agreement to settle that claim.

(F) Prohibit a voluntary agreement supported by valuable consideration, other than granting or renewing a franchise, that does both of the following:

(i) Provides that a dealer establish or maintain exclusive facilities, personnel, or display space or provides that a dealer make a material alteration, expansion, or addition to a dealership facility.

(ii) Contains no waiver or other provision prohibited by subparagraph (A), (B), (C), or (D) of paragraph (1).

(G) Prohibit an agreement separate from the franchise agreement that implements a dealer s election to terminate the franchise if the agreement is conditioned only on a specified time for termination or payment of consideration to the dealer.

(H) (i) Prohibit a voluntary waiver agreement, supported by valuable consideration, other than the consideration of renewing a franchise, to waive the right of a dealer to file a protest under Section 3062 for the proposed establishment or relocation of a specific proposed dealership, if the waiver agreement provides all of the following:

(I) The approximate address at which the proposed dealership will be located.

(II) The planning potential used to establish the proposed dealership s facility, personnel, and capital requirements.

(III) An approximation of projected vehicle and parts sales, and number of vehicles to be serviced at the proposed dealership.

(IV) Whether the franchisor or affiliate will hold an ownership interest in the proposed dealership or real property of the proposed dealership, and the approximate percentage of any franchisor or affiliate ownership interest in the proposed dealership.

(V) The line-makes to be operated at the proposed dealership.

(VI) If known at the time the waiver agreement is executed, the identity of the dealer who will operate the proposed dealership.

(VII) The date the waiver agreement is to expire, which may not be more than 30 months after the date of execution of the waiver agreement.

(ii) Notwithstanding the provisions of a waiver agreement entered into pursuant to the provisions of this subparagraph, a dealer may file a protest under Section 3062 if any of the information provided pursuant to clause (i) has become materially inaccurate since the waiver agreement was executed. Any determination of the enforceability of a waiver agreement shall be determined by the board and the franchisor shall have the burden of proof.

(h) To increase prices of motor vehicles that the dealer had ordered for private retail consumers prior to the dealer s receipt of the written official price increase notification. A sales contract signed by a private retail consumer is evidence of the order. In the event of manufacturer price reductions, the amount of the reduction received by a dealer shall be passed on to the private retail consumer by the dealer if the retail price was negotiated on the basis of the previous higher price to the dealer. Price reductions apply to all vehicles in the dealer s inventory that were subject to the price reduction. Price differences applicable to new model or series motor vehicles at the time of the introduction of new models or series shall not be considered a price increase or price decrease. This subdivision does not apply to price changes caused by either of the following:

(1) The addition to a motor vehicle of required or optional equipment pursuant to state or federal law.

(2) Revaluation of the United States dollar in the case of a foreign-make vehicle.

(i) To fail to pay to a dealer, within a reasonable time following receipt of a valid claim by a dealer thereof, a payment agreed to be made by the manufacturer or distributor to the dealer by reason of the fact that a new vehicle of a prior year model is in the dealer s inventory at the time of introduction of new model vehicles.

(j) To deny the widow, widower, or heirs designated by a deceased owner of a dealership the opportunity to participate in the ownership of the dealership or successor dealership under a valid franchise for a reasonable time after the death of the owner.

(k) To offer refunds or other types of inducements to a person for the purchase of new motor vehicles of a certain line-make to be sold to the state or a political subdivision of the state without making the same offer to all other dealers in the same line-make within the relevant market area.

(l) To modify, replace, enter into, relocate, terminate, or refuse to renew a franchise in violation of Article 4 (commencing with Section 3060) of Chapter 6 of Division 2.

(m) To employ a person as a representative who has not been licensed pursuant to Article 3 (commencing with Section 11900) of Chapter 4 of Division 5.

(n) To deny a dealer the right of free association with another dealer for a lawful purpose.

(o) (1) To compete with a dealer in the same line-make operating under an agreement or franchise from a manufacturer or distributor in the relevant market area.

(2) A manufacturer, branch, or distributor or an entity that controls or is controlled by, a manufacturer, branch, or distributor, shall not, however, be deemed to be competing in the following limited circumstances:

(A) Owning or operating a dealership for a temporary period, not to exceed one year at the location of a former dealership of the same line-make that has been out of operation for less than six months. However, after a showing of good cause by a manufacturer, branch, or distributor that it needs additional time to operate a dealership in preparation for sale to a successor independent franchisee, the board may extend the time period.

(B) Owning an interest in a dealer as part of a bona fide dealer development program that satisfies all of the following requirements:

(i) The sole purpose of the program is to make franchises available to persons lacking capital, training, business experience, or other qualities ordinarily required of prospective franchisees and the dealer development candidate is an individual who is unable to acquire the franchise without assistance of the program.

(ii) The dealer development candidate has made a significant investment subject to loss in the franchised business of the dealer.

(iii) The program requires the dealer development candidate to manage the day-to-day operations and business affairs of the dealer and to acquire, within a reasonable time and on reasonable terms and conditions, beneficial ownership and control of a majority interest in the dealer and disassociation of any direct or indirect ownership or control by the manufacturer, branch, or distributor.

(C) Owning a wholly owned subsidiary corporation of a distributor that sells motor vehicles at retail, if, for at least three years prior to January 1, 1973, the subsidiary corporation has been a wholly owned subsidiary of the distributor and engaged in the sale of vehicles at retail.

(3) (A) A manufacturer, branch, and distributor that owns or operates a dealership in the manner described in subparagraph (A) of paragraph (2) shall give written notice to the board, within 10 days, each time it commences or terminates operation of a dealership and each time it acquires, changes, or divests itself of an ownership interest.

(B) A manufacturer, branch, and distributor that owns an interest in a dealer in the manner described in subparagraph (B) of paragraph (2) shall give written notice to the board, annually, of the name and location of each dealer in which it has an ownership interest, the name of the bona fide dealer development owner or owners, and the ownership interests of each owner expressed as a percentage.

(p) To unfairly discriminate among its franchisees with respect to warranty reimbursement or authority granted to its franchisees to make warranty adjustments with retail customers.

(q) To sell vehicles to a person not licensed pursuant to this chapter for resale.

(r) To fail to affix an identification number to a park trailer, as described in Section 18009.3 of the Health and Safety Code, that is manufactured on or after January 1, 1987, and that does not clearly identify the unit as a park trailer to the department. The configuration of the identification number shall be approved by the department.

(s) To dishonor a warranty, rebate, or other incentive offered to the public or a dealer in connection with the retail sale of a new motor vehicle, based solely upon the fact that an autobroker arranged or negotiated the sale. This subdivision shall not prohibit the disallowance of that rebate or incentive if the purchaser or dealer is ineligible to receive the rebate or incentive pursuant to any other term or condition of a rebate or incentive program.

(t) To exercise a right of first refusal or other right requiring a franchisee or an owner of the franchise to sell, transfer, or assign to the franchisor, or to a nominee of the franchisor, all or a material part of the franchised business or of the assets of the franchised business unless all of the following requirements are met:

(1) The franchise authorizes the franchisor to exercise a right of first refusal to acquire the franchised business or assets of the franchised business in the event of a proposed sale, transfer, or assignment.

(2) The franchisor gives written notice of its exercise of the right of first refusal no later than 45 days after the franchisor receives all of the information required pursuant to subparagraph (A) of paragraph (2) of subdivision (d).

(3) The sale, transfer, or assignment being proposed relates to not less than all or substantially all of the assets of the franchised business or to a controlling interest in the franchised business.

(4) The proposed transferee is neither a family member of an owner of the franchised business, nor a managerial employee of the franchisee owning 15 percent or more of the franchised business, nor a corporation, partnership, or other legal entity owned by the existing owners of the franchised business. For purposes of this paragraph, a family member means the spouse of an owner of the franchised business, the child, grandchild, brother, sister, or parent of an owner, or a spouse of one of those family members. This paragraph does not limit the rights of the franchisor to disapprove a proposed transferee as provided in subdivision (d).

(5) Upon the franchisor s exercise of the right of first refusal, the consideration paid by the franchisor to the franchisee and owners of the franchised business shall equal or exceed all consideration that each of them were to have received under the terms of, or in connection with, the proposed sale, assignment, or transfer, and the franchisor shall comply with all the terms and conditions of the agreement or agreements to sell, transfer, or assign the franchised business.

(6) The franchisor shall reimburse the proposed transferee for expenses paid or incurred by the proposed transferee in evaluating, investigating, and negotiating the proposed transfer to the extent those expenses do not exceed the usual, customary, and reasonable fees charged for similar work done in the area in which the franchised business is located. These expenses include, but are not limited to, legal and accounting expenses, and expenses incurred for title reports and environmental or other investigations of real property on which the franchisee s operations are conducted. The proposed transferee shall provide the franchisor a written itemization of those expenses, and a copy of all nonprivileged reports and studies for which expenses were incurred, if any, within 30 days of the proposed transferee s receipt of a written request from the franchisor for that accounting. The franchisor shall make payment within 30 days of exercising the right of first refusal.

(u) (1) To unfairly discriminate in favor of a dealership owned or controlled, in whole or in part, by a manufacturer or distributor or an entity that controls or is controlled by the manufacturer or distributor. Unfair discrimination includes, but is not limited to, the following:

(A) The furnishing to a franchisee or dealer that is owned or controlled, in whole or in part, by a manufacturer, branch, or distributor of any of the following:

(i) A vehicle that is not made available to each franchisee pursuant to a reasonable allocation formula that is applied uniformly, and a part or accessory that is not made available to all franchisees on an equal basis when there is no reasonable allocation formula that is applied uniformly.

(ii) A vehicle, part, or accessory that is not made available to each franchisee on comparable delivery terms, including the time of delivery after the placement of an order. Differences in delivery terms due to geographic distances or other factors beyond the control of the manufacturer, branch, or distributor shall not constitute unfair competition.

(iii) Information obtained from a franchisee by the manufacturer, branch, or distributor concerning the business affairs or operations of a franchisee in which the manufacturer, branch, or distributor does not have an ownership interest. The information includes, but is not limited to, information contained in financial statements and operating reports, the name, address, or other personal information or buying, leasing, or service behavior of a dealer customer, and other information that, if provided to a franchisee or dealer owned or controlled by a manufacturer or distributor, would give that franchisee or dealer a competitive advantage. This clause does not apply if the information is provided pursuant to a subpoena or court order, or to aggregated information made available to all franchisees.

(iv) Sales or service incentives, discounts, or promotional programs that are not made available to all California franchises of the same line-make on an equal basis.

(B) Referring a prospective purchaser or lessee to a dealer in which a manufacturer, branch, or distributor has an ownership interest, unless the prospective purchaser or lessee resides in the area of responsibility assigned to that dealer or the prospective purchaser or lessee requests to be referred to that dealer.

(2) This subdivision does not prohibit a franchisor from granting a franchise to prospective franchisees or assisting those franchisees during the course of the franchise relationship as part of a program or programs to make franchises available to persons lacking capital, training, business experience, or other qualifications ordinarily required of prospective franchisees.

(v) (1) To access, modify, or extract information from a confidential dealer computer record, as defined in Section 11713.25, without obtaining the prior written consent of the dealer and without maintaining administrative, technical, and physical safeguards to protect the security, confidentiality, and integrity of the information.

(2) Paragraph (1) does not limit a duty that a dealer may have to safeguard the security and privacy of records maintained by the dealer.

(w) (1) To use electronic, contractual, or other means to prevent or interfere with any of the following:

(A) The lawful efforts of a dealer to comply with federal and state data security and privacy laws.

(B) The ability of a dealer to do either of the following:

(i) Ensure that specific data accessed from the dealer s computer system is within the scope of consent specified in subdivision (v).

(ii) Monitor specific data accessed from or written to the dealer s computer system.

(2) Paragraph (1) does not limit a duty that a dealer may have to safeguard the security and privacy of records maintained by the dealer.

(x) (1) To unfairly discriminate against a franchisee selling a service contract, debt cancellation agreement, maintenance agreement, or similar product not approved, endorsed, sponsored, or offered by the manufacturer, manufacturer branch, distributor, or distributor branch or affiliate. For purposes of this subdivision, unfair discrimination includes, but is not limited to, any of the following:

(A) Express or implied statements that the dealer is under an obligation to exclusively sell or offer to sell service contracts, debt cancellation agreements, or similar products approved, endorsed, sponsored, or offered by the manufacturer, manufacturer branch, distributor, or distributor branch or affiliate.

(B) Express or implied statements that selling or offering to sell service contracts, debt cancellation agreements, maintenance agreements, or similar products not approved, endorsed, sponsored, or offered by the manufacturer, manufacturer branch, distributor, or distributor branch or affiliate, or the failure to sell or offer to sell service contracts, debt cancellation agreements, maintenance agreements, or similar products approved, endorsed, sponsored, or offered by the manufacturer, manufacturer branch, distributor, or distributor branch or affiliate will have any negative consequences for the dealer.

(C) Measuring a dealer s performance under a franchise agreement based upon the sale of service contracts, debt cancellation agreements, or similar products approved, endorsed, sponsored, or offered by the manufacturer, manufacturer branch, distributor, or distributor branch or affiliate.

(D) Requiring a dealer to actively promote the sale of service contracts, debt cancellation agreements, or similar products approved, endorsed, sponsored, or offered by the manufacturer, manufacturer branch, distributor, or distributor branch or affiliate.

(E) Conditioning access to vehicles or parts, or vehicle sales or service incentives upon the sale of service contracts, debt cancellation agreements, or similar products approved, endorsed, sponsored, or offered by the manufacturer, manufacturer branch, distributor, or distributor branch or affiliate.

(2) Unfair discrimination does not include, and nothing shall prohibit a manufacturer from, offering an incentive program to vehicle dealers who voluntarily sell or offer to sell service contracts, debt cancellation agreements, or similar products approved, endorsed, sponsored, or offered by the manufacturer, manufacturer branch, distributor, or distributor branch or affiliate, if the program does not provide vehicle sales or service incentives.

(3) This subdivision does not prohibit a manufacturer, manufacturer branch, distributor, or distributor branch from requiring a franchisee that sells a used vehicle as certified under a certified used vehicle program established by the manufacturer, manufacturer branch, distributor, or distributor branch to provide a service contract approved, endorsed, sponsored, or offered by the manufacturer, manufacturer branch, distributor, or distributor branch.

(4) Unfair discrimination does not include, and nothing shall prohibit a franchisor from requiring a franchisee to provide, the following notice prior to the sale of the service contract if the service contract is not provided or backed by the franchisor and the vehicle is of the franchised line-make:

Service Contract Disclosure
The service contract you are purchasing is not provided or backed by the manufacturer of the vehicle you are purchasing. The manufacturer of the vehicle is not responsible for claims or repairs under this service contract.
_____________________
Signature of Purchaser

(y) To take or threaten to take any adverse action against a dealer pursuant to an export or sale-for-resale prohibition because the dealer sold or leased a vehicle to a customer who either exported the vehicle to a foreign country or resold the vehicle in violation of the prohibition, unless the export or sale-for-resale prohibition policy was provided to the dealer in writing prior to the sale or lease, and the dealer knew or reasonably should have known of the customer s intent to export or resell the vehicle in violation of the prohibition at the time of sale or lease. If the dealer causes the vehicle to be registered in this or any other state, and collects or causes to be collected any applicable sales or use tax due to this state, a rebuttable presumption is established that the dealer did not have reason to know of the customer s intent to export or resell the vehicle.

(z) As used in this section, area of responsibility is a geographic area specified in a franchise that is used by the franchisor for the purpose of evaluating the franchisee s performance of its sales and service obligations.

(Amended by Stats. 2013, Ch. 512, Sec. 18. Effective January 1, 2014.)



11713.4

If a purchaser of a vehicle pays to the dealer an amount for the licensing or transfer of title of the vehicle, which amount is in excess of the actual fees due for such licensing or transfer, or which amount is in excess of the amount which has been paid, prior to the sale, by the dealer to the state in order to avoid penalties that would have accrued because of late payment of such fees, the dealer shall return such excess amount to the purchaser, whether or not such purchaser requests the return of the excess amount.

(Added by renumbering Section 11713.3 by Stats. 1979, Ch. 943.)



11713.5

(a) It is unlawful and a violation of this code for the holder of any license issued under this article to display for sale, offer for sale, or sell, a motor vehicle, representing the motor vehicle to be of a year model different from the year model designated at the time of manufacture or first assembly as a completed vehicle.

(b) It is unlawful and a violation of this code for the holder of any license issued under this article to directly or indirectly authorize or advise another holder of a license issued under this article to change the year model of a motor vehicle in the inventory of the other holder.

(c) It is unlawful and a violation of this code for the holder of any license issued under this article to display for sale, offer for sale, or sell, a housecar which has been manufactured in two or more stages, unless the licensee informs the buyer that the housecar has been so manufactured and the licensee provides the buyer with a form, approved by the department, which sets forth the date of chassis and engine manufacture and the date and model year of the other stages of the vehicle. The licensee shall retain a copy of the form, which shall be signed by the purchaser prior to entering into any sales contract, indicating that the purchaser has received a copy of the form.

(d) This section does not apply to the displaying or offering for sale, or selling, of any new motortruck or truck tractor weighing over 10,000 pounds.

(e) This section does not apply to a vehicle which has been remanufactured by a licensed remanufacturer. The year model of a remanufactured vehicle will be the year the vehicle was remanufactured.

(Amended by Stats. 1983, Ch. 1286, Sec. 36.)



11713.6

(a) It is unlawful and a violation of this code for the holder of any dealer s license issued under this article to fail to disclose in writing to the buyer or lessee of a new motor vehicle, that the vehicle, as equipped, may not be operated on a highway signed for the requirement of tire chains if the owner s manual or other material provided by the manufacturer states that the vehicle, as equipped, may not be operated with tire chains.

(b) The disclosure required under subdivision (a) shall meet both of the following requirements:

(1) The disclosure shall be printed in not less than 14-point boldface type on a single sheet of paper that contains no information other than the disclosure.

(2) The disclosure shall include the following language in capital letters: AS EQUIPPED, THIS VEHICLE MAY NOT BE OPERATED WITH TIRE CHAINS BUT MAY ACCOMMODATE SOME OTHER TYPE OF TIRE TRACTION DEVICE. SEE THE OWNER S MANUAL FOR DETAILS.

(c) Prior to the sale or lease, the dealer shall present the disclosure statement for the buyer s or lessee s signature and then shall provide the buyer or lessee with a copy of the signed disclosure.

(Amended by Stats. 1995, Ch. 452, Sec. 2. Effective January 1, 1996.)



11713.7

Disclosure to a buyer that a vehicle has been remanufactured is required. Disclosure shall be accomplished by all of the following:

(a) Oral notification to the buyer.

(b) The statement THIS VEHICLE HAS BEEN REMANUFACTURED AND CONTAINS USED OR RECONDITIONED PARTS shall appear in a type size at least the same as the bulk of the text on the purchase order or conditional sales contract signed by the buyer.

(c) The statement that the vehicle is remanufactured and contains used or reconditioned parts shall appear in any advertisement pertaining to remanufactured vehicles.

(d) Remanufactured vehicles displayed for retail purposes shall be clearly designated as remanufactured. The disclosure statement required in subdivision (b) shall appear on the vehicle or at the location where the vehicles are displayed.

(Added by Stats. 1983, Ch. 1286, Sec. 37.)



11713.8

It is unlawful and a violation of this code for a remanufacturer licensed under this code to fail to do any of the following:

(a) Report to the department an existing vehicle identification number when a used frame is utilized.

(b) Die stamp the vehicle identification number to the frame of the vehicle when a new vehicle identification number is assigned.

(c) Disclose that a vehicle is remanufactured and contains used or reconditioned parts as required by Section 11713.7.

(d) Remove the trade name of the original manufacturer from the vehicle, unless the remanufacturer and the original manufacturer are same.

(e) Maintain for three years bills of sale or invoices for used parts utilized in a remanufactured vehicle.

(f) Maintain for three years proof that the vehicle was reported dismantled, as required by Section 5500 or 11520, when a used frame is utilized in a remanufactured vehicle.

(g) Disclose, on the vehicle identification number plate or label, that the vehicle is remanufactured and includes used parts.

(h) Disclose to the dealer on a document signed by the dealer that the vehicle is remanufactured and contains used parts.

(Added by Stats. 1983, Ch. 1286, Sec. 38.)



11713.9

(a) It is unlawful and a violation of this code for the holder of a dealer s license to knowingly display for sale or offer for sale any new motor vehicle specified in subdivision (b) with an engine manufactured by a manufacturer that is not the same as the vehicle manufacturer, as defined in Section 9980, unless the vehicle is prominently labeled as specified in Section 9981.

(b) This section applies only to new passenger vehicles and to new motortrucks with an unladen weight under 6,000 pounds, except housecars.

(Added by Stats. 1984, Ch. 1264, Sec. 2.)



11713.10

It is unlawful and a violation of this code to sell a low-speed vehicle, as defined in Section 385.5, without disclosing to the buyer the vehicle s maximum speed and the potential risks of driving a low-speed vehicle.

(Added by Stats. 1999, Ch. 140, Sec. 3. Effective January 1, 2000.)



11713.11

No holder of a dealer s license shall do any of the following when conducting an auction of vehicles to the public:

(a) Advertise that a vehicle will be auctioned to the public unless all of the following information is clearly and conspicuously disclosed in the advertisement:

(1) The date or the day of the week of the public auction, or if subdivision (b) applies to the auction, the date of the public auction.

(2) The location of the public auction.

(3) Whether a fee will be charged to attend the auction and the amount of that fee.

(4) The name and dealer number of the auctioning dealer.

(5) Whether a buyer s fee will be charged to a purchaser, in addition to the accepted auction bid price, and, if the fee is a set amount, the dollar amount of that fee. If the buyer s fee is not a set amount, the advertisement shall state the formula or percentage used to calculate the fee.

(b) If vehicles seized by a federal, state, or local public agency or authority are being advertised, advertise that a vehicle will be auctioned to the public unless, in addition to the information required by subdivision (a), the following information is clearly and conspicuously disclosed in the advertisement:

(1) A good faith estimate of the number of vehicles to be auctioned at that date.

(2) A good faith estimate of the number of vehicles seized by a federal, state, or local public agency or authority to be auctioned at that date.

(c) Fail, on the day of auction, to identify each vehicle seized by a federal, state, or local public agency or authority, either in a printed catalog or orally, before bidding begins on the vehicle.

(d) Include in the total price of an auctioned vehicle any costs to the purchaser at the completion of the sale, except the accepted auction bid price, taxes, vehicle registration fees, any charge for emission testing, not to exceed fifty dollars ($50), plus the actual fees charged to a consumer for a certificate pursuant to Section 44060 of the Health and Safety Code, any dealer document preparation charge not exceeding forty-five dollars ($45), and any buyer s fee.

(e) Charge a buyer s fee, unless the dealer conducting the auction delivers to any person permitted to submit bids, and at a time prior to accepting any bids from that person, a disclosure statement required by this subdivision and signed by that person. The disclosure statement, if the buyer s fee is a set amount, shall disclose the amount of the fee, or if the buyer s fee is not a set amount, disclose the formula or percentage used to calculate the fee. The disclosure statement shall be on a separate 8
1/2
x 11 inch sheet of paper. Except for the information set forth in this subdivision, the disclosure statement shall not contain any other text, except as necessary to identify the dealer conducting the auction sale and to disclose the amount, percentage, or formula used to calculate the buyer s fee, and to provide for the date and the person s acknowledgment of receipt. The heading shall be printed in no smaller than 24-point bold type and the text of the statement shall be printed in no smaller than 12-point type and shall read substantially as follows:

BUYER S FEE REQUIRED

A buyer s fee is an amount charged by the auctioning dealer for conducting the auction sale. If your bid price is accepted as the winning bid on any vehicle, you will be charged a buyer s fee in addition to the accepted bid price.

The buyer s fee that will be added to your accepted bid price is
$ ________________________________.

OR

The buyer s fee that will be added to your accepted bid price will be calculated as follows (insert percentage or other formula for calculating the buyer s fee):

The buyer s fee is part of the purchase price and is subject to sales tax.

Date: ______________ Signature of Bidder ________________________

(f) Fail to comply with or violate this chapter, Title 2.95 (commencing with Section 1812.600) of Part 4 of Division 3 of the Civil Code, Section 2328 of the Commercial Code, or Section 535 of the Penal Code, or any law administered by the State Board of Equalization, relating to the auctioneering business, including, but not limited to, sales and the transfer of title of goods.

(g) For purposes of this section, a buyer s fee is any amount that is in addition to the accepted auction bid price, taxes, vehicle registration fees, certificate of compliance or noncompliance fee, or any dealer document preparation charge, which is charged to a purchaser by an auctioning dealer.

(Amended by Stats. 1999, Ch. 672, Sec. 2. Effective January 1, 2000.)



11713.12

(a) The decal required by subdivision (c) of Section 1793.23 of the Civil Code to be affixed by a manufacturer to a motor vehicle, shall be affixed to the left front doorframe of the vehicle, or, if the vehicle does not have a left front doorframe, it shall be affixed in a location designated by the department. The decal shall specify that title to the motor vehicle has been inscribed with the notation Lemon Law Buyback and shall be affixed to the vehicle in a manner prescribed by the department.

(b) No person shall knowingly remove or alter any decal affixed to a vehicle pursuant to subdivision (a), whether or not licensed under this code.

(Added by Stats. 1995, Ch. 503, Sec. 6. Effective January 1, 1996.)



11713.13

It is unlawful and a violation of this code for any manufacturer, manufacturer branch, distributor, or distributor branch licensed under this code to do, directly or indirectly through an affiliate, any of the following:

(a) Prevent, or attempt to prevent, by contract or otherwise, a dealer from acquiring, adding, or maintaining a sales or service operation for another line-make of motor vehicles at the same or expanded facility at which the dealer currently operates a dealership if the dealer complies with any reasonable facilities and capital requirements of the manufacturer or distributor.

(b) Require a dealer to establish or maintain exclusive facilities, personnel, or display space if the imposition of the requirement would be unreasonable in light of all existing circumstances, including economic conditions. In any proceeding in which the reasonableness of a facility or capital requirement is an issue, the manufacturer or distributor shall have the burden of proof.

(c) Require, by contract or otherwise, a dealer to make a material alteration, expansion, or addition to any dealership facility, unless the required alteration, expansion, or addition is reasonable in light of all existing circumstances, including economic conditions and advancements in vehicular technology. This subdivision does not limit the obligation of a dealer to comply with any applicable health or safety laws.

(1) A required facility alteration, expansion, or addition shall not be deemed reasonable if it requires that the dealer purchase goods or services from a specific vendor when goods or services of substantially similar kind, quality, and general design concept are available from another vendor. Notwithstanding the prohibitions in this paragraph, a manufacturer, manufacturer branch, distributor, or distributor branch may require the dealer to request approval for the use of alternative goods or services in writing. Approval for these requests shall not be unreasonably withheld, and the request shall be deemed approved if not specifically denied in writing within 20 business days of receipt of the dealer s written request. This paragraph does not authorize a dealer to impair or eliminate the intellectual property or trademark rights of the manufacturer, manufacturer branch, distributor, or distributor branch, or to permit a dealer to erect or maintain signs that do not conform to the intellectual property usage guidelines of the manufacturer, manufacturer branch, distributor, or distributor branch. This paragraph shall not apply to a specific good or service if the manufacturer, manufacturer branch, distributor, or distributor branch provides the dealer with a lump-sum payment or series of payments of a substantial portion of the cost of that good or service, if the payment is intended solely to reimburse the dealer for the purchase of the specified good or service.

(2) In any proceeding in which a required facility alteration, expansion, or addition is an issue, the manufacturer, manufacturer branch, distributor, distributor branch, or affiliate shall have the burden of proof.

(d) (1) Fail to pay to a dealer, within 90 days of termination, cancellation, or nonrenewal of a franchise, all of the following:

(A) The dealer cost, plus any charges made by the manufacturer or distributor for vehicle distribution or delivery and the cost of any dealer-installed original equipment accessories, less any amount invoiced to the vehicle and paid by the manufacturer or distributor to the dealer, for all new and undamaged vehicles with less than 500 miles in the dealer s inventory that were acquired by the dealer from the manufacturer, distributor, or another new motor vehicle dealer franchised to sell vehicles of the same line-make, in the ordinary course of business, within 18 months of termination, cancellation, or nonrenewal of the franchise.

(B) The dealer cost for all unused and undamaged supplies, parts, and accessories listed in the manufacturer s current parts catalog and in their original packaging, except that sheet metal may be packaged in a comparable substitute for the original package.

(C) The fair market value of each undamaged sign owned by the motor vehicle dealer and bearing a common name, trade name, or trademark of the manufacturer or distributor if acquisition of the sign was required or made a condition of participation in an incentive program by the manufacturer or distributor.

(D) The fair market value of all special tools, computer systems, and equipment that were required or made a condition of participation in an incentive program by the manufacturer or distributor that are in usable condition, excluding normal wear and tear.

(E) The dealer costs of handling, packing, loading, and transporting any items or inventory for repurchase by the manufacturer or distributor.

(2) This subdivision does not apply to a franchisor of a dealer of new recreational vehicles, as defined in subdivision (a) of Section 18010 of the Health and Safety Code.

(3) This subdivision does not apply to a termination that is implemented as a result of the sale of substantially all of the inventory and fixed assets or stock of a franchised dealership if the dealership continues to operate as a franchisee of the same line-make.

(e) (1) (A) Fail to pay to a dealer of new recreational vehicles, as defined in subdivision (a) of Section 18010 of the Health and Safety Code, within 90 days of termination, cancellation, or nonrenewal of a franchise for a recreational vehicle line-make, as defined in Section 3072.5, the dealer cost, plus any charges made by the manufacturer or distributor for vehicle distribution or delivery and the cost of any dealer-installed original equipment accessories, less any amount invoiced to the vehicle and paid by the manufacturer or distributor to the dealer, for a new recreational vehicle when the termination, cancellation, or nonrenewal is initiated by a recreational vehicle manufacturer. This paragraph only applies to new and unused recreational vehicles that do not currently have or have had in the past, material damage, as defined in Section 9990, and that the dealer acquired from the manufacturer, distributor, or another new motor vehicle dealer franchised to sell recreational vehicles of the same line-make in the ordinary course of business within 12 months of the termination, cancellation, or nonrenewal of the franchise.

(B) For those recreational vehicles with odometers, paragraph (1) shall apply to only those vehicles that have no more than 1,500 miles on the odometer, in addition to the number of miles incurred while delivering the vehicle from the manufacturer s facility that produced the vehicle for delivery to the dealer s retail location.

(C) Damaged recreational vehicles shall be repurchased by the manufacturer provided there is an offset in value for damages, except recreational vehicles that have or had material damage, as defined in Section 9990, may be repurchased at the manufacturer s option provided there is an offset in value for damages.

(2) Fail to pay to a dealer of new recreational vehicles, as defined in subdivision (a) of Section 18010 of the Health and Safety Code, within 90 days of termination, cancellation, or nonrenewal of a franchise, all of the following:

(A) The dealer cost for all unused and undamaged supplies, parts, and accessories listed in the manufacturer s current parts catalog and in their original packaging, except that sheet metal may be packaged in a comparable substitute for the original package.

(B) The fair market value of each undamaged sign owned by the motor vehicle dealer and bearing a common name, trade name, or trademark of the manufacturer or distributor if acquisition of the sign was required or made a condition of participation in an incentive program by the manufacturer or distributor.

(C) The fair market value of all special tools, computer systems, and equipment that were required or made a condition of participation in an incentive program by the manufacturer or distributor that are in usable condition, excluding normal wear and tear.

(D) The dealer costs of handling, packing, loading, and transporting any items or inventory for repurchase by the manufacturer or distributor.

(f) (1) Fail, upon demand, to indemnify any existing or former franchisee and the franchisee s successors and assigns from any and all damages sustained and attorney s fees and other expenses reasonably incurred by the franchisee that result from or relate to any claim made or asserted by a third party against the franchisee to the extent the claim results from any of the following:

(A) The condition, characteristics, manufacture, assembly, or design of any vehicle, parts, accessories, tools, or equipment, or the selection or combination of parts or components manufactured or distributed by the manufacturer or distributor.

(B) Service systems, procedures, or methods the franchisor required or recommended the franchisee to use if the franchisee properly uses the system, procedure, or method.

(C) Improper use or disclosure by a manufacturer or distributor of nonpublic personal information obtained from a franchisee concerning any consumer, customer, or employee of the franchisee.

(D) Any act or omission of the manufacturer or distributor for which the franchisee would have a claim for contribution or indemnity under applicable law or under the franchise, irrespective of and without regard to any prior termination or expiration of the franchise.

(2) This subdivision does not limit, in any way, the existing rights, remedies, or recourses available to any person who purchases or leases vehicles at retail.

(g) (1) Establish or maintain a performance standard, sales objective, or program for measuring a dealer s sales, service, or customer service performance that may materially affect the dealer, including, but not limited to, the dealer s right to payment under any incentive or reimbursement program or establishment of working capital requirements, unless both of the following requirements are satisfied:

(A) The performance standard, sales objective, or program for measuring dealership sales, service, or customer service performance is reasonable in light of all existing circumstances, including, but not limited to, the following:

(i) Demographics in the dealer s area of responsibility.

(ii) Geographical and market characteristics in the dealer s area of responsibility.

(iii) The availability and allocation of vehicles and parts inventory.

(iv) Local and statewide economic circumstances.

(v) Historical sales, service, and customer service performance of the line-make within the dealer s area of responsibility, including vehicle brand preferences of consumers in the dealer s area of responsibility.

(B) Within 30 days after a request by the dealer, the manufacturer, manufacturer branch, distributor, distributor branch, or affiliate provides a written summary of the methodology and data used in establishing the performance standard, sales objective, or program for measuring dealership sales or service performance. The summary shall be in detail sufficient to permit the dealer to determine how the standard was established and applied to the dealer.

(2) In any proceeding in which the reasonableness of a performance standard, sales objective, or program for measuring dealership sales, service, or customer service performance is an issue, the manufacturer, manufacturer branch, distributor, distributor branch, or affiliate shall have the burden of proof.

(3) As used in this subdivision, area of responsibility shall have the same meaning as defined in subdivision (z) of Section 11713.3.

(Amended by Stats. 2013, Ch. 512, Sec. 19. Effective January 1, 2014.)



11713.14

(a) Notwithstanding any other provision of law, a person who purchases a vehicle that is sold through a dealer at an auction of vehicles open to the general public shall have the same rights and remedies against the dealer who conducts the auction sale as if that dealer were the owner and seller of the auctioned vehicle. The purchaser s rights and remedies are in addition to any right or remedy he or she may have against an owner of a vehicle sold at a public auto auction.

(b) If any claim or action is filed against a dealer pursuant to subdivision (a) and the vehicle that is the subject of the claim or action was owned by a person other than the dealer at the time of sale by auction, the owner of the vehicle that consigned it to the dealer shall indemnify the dealer for any liability resulting from misrepresentations or other misconduct by the consignor.

(c) A purchaser s rights and remedies under this section may not be waived or modified by an agreement or by a recharacterization of the sales transaction.

(Added by Stats. 1999, Ch. 672, Sec. 3. Effective January 1, 2000.)



11713.15

(a) (1) Prior to being issued a temporary branch license for selling new recreational vehicles, as defined in Section 18010 of the Health and Safety Code, at a show, a dealer shall submit to the department a manufacturer s written authorization for the sale specifying the dates of the show, the location of the show, and the makes of those new recreational vehicles being offered for sale.

(2) If nine or fewer dealers are participating in the show, a temporary branch license may only be issued to a dealer under this subdivision if the location of the show is 50 miles or less from that dealer s established place of business or permanent branch location.

Each dealer described in this paragraph shall certify in his or her application for a temporary branch license that the show location is 50 miles or less from his or her established place of business or permanent branch location.

(3) A temporary branch license may be issued to a dealer for purposes of participating in a show if all of the following conditions exist:

(A) The location of the show is 50 miles or more from the dealer s place of business or that dealer s branch locations, or both.

(B) Ten or more dealers apply for temporary branch licenses for purposes of participating in that show.

(C) Not less than 10 days prior to the conduct of the show, the department receives at least 10 applications for temporary branch licenses together at one of the department s field offices.

(b) (1) Any advertising and promotional materials designed to attract the public to attend a show of recreational vehicles where there are nine or fewer dealers participating shall include the business name of each participating dealer and that dealer s established place of business in a type size that is equivalent to the second largest type used in the advertisement or promotional materials. This information shall be placed at the top of any advertisement or promotional materials.

(2) If the recreational vehicles being offered for sale are used, the word used shall immediately precede the identification of the make of the vehicle or be immediately adjacent to the depiction of any used vehicles.

(3) In addition, the promoters of the show shall cause a sign to be conspicuously displayed at the major, public entrance leading directly to the show, printed in 50-point type, containing the information required in paragraph (1).

(c) A recreational vehicle dealer participating in a show for which a temporary branch license is required shall provide each buyer, prior to the sale of any vehicle at the show, a written statement disclosing the identity and the established business location of the dealer that has agreed to render service or warranty work with respect to the vehicle being purchased by the buyer, and if there is no agreement with any dealer to render the service or warranty, to state that fact.

(d) Paragraphs (2) and (3) of subdivision (a) and subdivision (b) do not apply to a dealer participating in an annual show sponsored by a national trade association of recreational vehicle manufacturers, the show is located in a county with a population of 6,000,000 or more persons, and at least 25 manufacturers are participating in the show, and, if the dealer is otherwise eligible to participate in the show, the department shall issue a temporary branch license if all the following occur:

(1) A national trade association of recreational vehicle manufacturers submits a letter to the department that certifies its status as a national trade association of recreational vehicle manufacturers and specifies the dates and location of the show.

(2) Upon receipt of the letter from a national trade association described in paragraph (1) notifying the department of the dates and location of the show, the department provides written acknowledgement to the national trade association submitting the letter.

(3) Each dealer participating in the show attaches a copy of the department letter described in paragraph (2) to the application for a temporary branch license submitted to the department.

(Amended by Stats. 1997, Ch. 339, Sec. 1. Effective August 21, 1997.)



11713.16

It is a violation of this code for the holder of any dealer s license issued under this article to do any of the following:

(a) Advertise any used vehicle of the current or prior model-year without expressly disclosing the vehicle as used, previously owned, or a similar term that indicates that the vehicle is used, as defined in this code.

(b) Use the terms on approved credit or on credit approval in an advertisement for the sale of a vehicle unless those terms are clearly and conspicuously disclosed and unabbreviated.

(c) Advertise an amount described by terms such as unpaid balance or balance can be financed unless the total sale price is clearly and conspicuously disclosed and in close proximity to the advertised balance.

(d) Advertise credit terms that fail to comply with the disclosure requirements of Section 226.24 of Title 12 of the Code of Federal Regulations. Advertisements of terms that include escalated payments, balloon payments, or deferred downpayments shall clearly and conspicuously identify those payments as to amounts and time due.

(e) Advertise as the total sales price of a vehicle an amount that includes a deduction for a rebate. However, a dealer may advertise a separate amount that includes a deduction for a rebate provided that the advertisement clearly and conspicuously discloses, in close proximity to the amount advertised, the price of the vehicle before the rebate deduction and the amount of the rebate, each so identified.

(f) Advertise claims such as everyone financed, no credit rejected, or similar claims unless the dealer is willing to extend credit to any person under any and all circumstances.

(g) Advertise the amount of any downpayment unless it represents the total payment required of a purchaser prior to delivery of the vehicle, including any payment for sales tax or license. Statements such as $_____ delivers, $____ puts you in a new car are examples of advertised downpayments.

(h) Advertise the price of a new vehicle or class of new vehicles unless the vehicle or vehicles have all of the equipment listed as standard by the manufacturer or distributor or the dealer has replaced the standard equipment with equipment of higher value.

(i) Fail to clearly and conspicuously disclose in an advertisement for the sale of a vehicle any disclosure required by this code or any qualifying term used in conjunction with advertised credit terms. Unless otherwise provided by statute, the specific size of disclosures or qualifying terms is not prescribed.

(Added by Stats. 2002, Ch. 947, Sec. 5. Effective January 1, 2003.)



11713.17

(a) Following the retail sale or lease of a motor vehicle for which the department issues two license plates, a dealer may not deliver the motor vehicle unless either of the following occurs:

(1) The motor vehicle is equipped with a bracket or other means of securing a front license plate.

(2) The dealer obtains a signed written acknowledgment from the person taking delivery of the motor vehicle acknowledging both of the following:

(A) The person expressly refused installation of a bracket or other means of securing the front license plate.

(B) The person understands that California law requires a license plate to be displayed from and securely fastened to the front of the motor vehicle and that the hardware necessary to securely fasten the front plate is available from the dealer.

(b) A manufacturer or distributor may not sell or distribute in this state a new motor vehicle for which the department issues two license plates, unless that motor vehicle is equipped or provided with a bracket or other means of securing the license plates.

(Added by Stats. 2004, Ch. 365, Sec. 1. Effective January 1, 2005.)



11713.18

(a) It is a violation of this code for the holder of any dealer s license issued under this article to advertise for sale or sell a used vehicle as certified or use any similar descriptive term in the advertisement or the sale of a used vehicle that implies the vehicle has been certified to meet the terms of a used vehicle certification program if any of the following apply:

(1) The dealer knows or should have known that the odometer on the vehicle does not indicate actual mileage, has been rolled back or otherwise altered to show fewer miles, or replaced with an odometer showing fewer miles than actually driven.

(2) The dealer knows or should have known that the vehicle was reacquired by the vehicle s manufacturer or a dealer pursuant to state or federal warranty laws.

(3) The title to the vehicle has been inscribed with the notation Lemon Law Buyback, manufacturer repurchase, salvage, junk, nonrepairable, flood, or similar title designation required by this state or another state.

(4) The vehicle has sustained damage in an impact, fire, or flood, that after repair prior to sale substantially impairs the use or safety of the vehicle.

(5) The dealer knows or should have known that the vehicle has sustained frame damage.

(6) Prior to sale, the dealer fails to provide the buyer with a completed inspection report indicating all the components inspected.

(7) The dealer disclaims any warranties of merchantability on the vehicle.

(8) The vehicle is sold AS IS.

(9) The term certified or any similar descriptive term is used in any manner that is untrue or misleading or that would cause any advertisement to be in violation of subdivision (a) of Section 11713 of this code or Section 17200 or 17500 of the Business and Professions Code.

(b) A violation of this section is actionable under the Consumers Legal Remedies Act (Title 1.5 (commencing with Section 1750) of Part 4 of Division 3 of the Civil Code), the Unfair Competition Law (Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code), Section 17500 of the Business and Professions Code, or any other applicable state or federal law. The rights and remedies provided by this section are cumulative and shall not be construed as restricting any right or remedy that is otherwise available.

(c) This section does not abrogate or limit any disclosure obligation imposed by any other law.

(d) This section does not apply to the advertisement or sale of a used motorcycle or a used off-highway motor vehicle subject to identification under Section 38010.

(Added by Stats. 2005, Ch. 128, Sec. 8. Effective January 1, 2006. Operative July 1, 2006, by Sec. 12 of Ch. 128.)



11713.19

(a) It is unlawful and a violation of this code for the holder of any dealer s license issued under this article to do any of the following:

(1) Negotiate the terms of a vehicle sale or lease contract and then add charges to the contract for any goods or services without previously disclosing to the consumer the goods and services to be added and obtaining the consumer s consent.

(2) (A) Inflate the amount of an installment payment or down payment or extend the maturity of a sale or lease contract for the purpose of disguising the actual charges for goods or services to be added by the dealer to the contract.

(B) For purposes of subparagraph (A), goods or services means any type of good or service, including, but not limited to, insurance and service contracts.

(b) Subdivision (a) does not apply to the sale or lease of a motorcycle or an off-highway motor vehicle subject to identification under Section 38010.

(Added by Stats. 2005, Ch. 128, Sec. 9. Effective January 1, 2006. Operative July 1, 2006, by Sec. 12 of Ch. 128.)



11713.20

(a) A dealer that obtains a consumer credit score, as defined in subdivision (b) of Section 1785.15.1 of the Civil Code, from a consumer credit reporting agency, as defined in subdivision (d) of Section 1785.3 of the Civil Code, for use in connection with an application for credit initiated by a consumer for the purchase or lease of a motor vehicle for personal, family, or household use, shall provide, prior to the sale or lease of the vehicle, the following information to the consumer in at least 10-point type on a document separate from the sale or lease contract:

(1) Each credit score obtained and used by the dealer.

(2) A statement that a consumer report, or a credit report, is a record of the consumer s credit history and includes information about whether the consumer pays his or her obligations on time and how much the consumer owes to creditors.

(3) A statement that a credit score is a number that takes into account information in a consumer report and that a credit score can change over time to reflect changes in the consumer s credit history.

(4) A statement that the consumer s credit score can affect whether the consumer can obtain credit and what the cost of that credit will be.

(5) The range of possible credit scores under the model used to generate that credit score.

(6) The distribution of credit scores among consumers who are scored under the same scoring model that is used to generate the consumer s credit score using the same scale as that of the credit score that is provided to the consumer, presented in the form of a bar graph containing a minimum of six bars that illustrates the percentage of consumers with credit scores within the range of scores reflected in each bar, or by other clear and readily understandable graphical means, or a clear and readily understandable statement informing the consumer how his or her credit score compares to the scores of other consumers. Use of a graph or statement obtained from the person providing the credit score that meets the requirements of this paragraph is deemed to comply with this requirement.

(7) The date the credit score was created.

(8) The name of the consumer reporting agency or other person that provided each credit score obtained and used by the dealer.

(9) A statement that the consumer is encouraged to verify the accuracy of the information contained in the consumer report and has the right to dispute any inaccurate information in the report.

(10) A statement that federal law gives the consumer the right to obtain copies of his or her consumer reports directly from the consumer reporting agencies, including a free report from each of the nationwide consumer reporting agencies once during any 12-month period.

(11) Contact information for the centralized source from which consumers may obtain their free annual consumer reports.

(12) A statement directing consumers to the Internet Web sites of the Federal Reserve Board and Federal Trade Commission to obtain more information about consumer reports.

(b) Appropriate use by a dealer of the model form described in Section 640.5(e)(5) of Title 16 of the Code of Federal Regulations and contained in Title 16 of the Code of Federal Regulations Part B, Appendix B, Model Form B-4, as promulgated on January 15, 2010, is deemed to comply with the requirements of this section. Use of the model form is optional.

(c) This section does not apply to the purchase or lease of a motorcycle or an off-highway motor vehicle subject to identification under Section 38010.

(d) This section does not limit or restrict any rights or remedies otherwise available under existing law.

(Amended by Stats. 2010, Ch. 483, Sec. 3. Effective January 1, 2011.)



11713.21

(a) (1) A dealer shall not sell a used vehicle, as defined in Section 665 and subject to registration under this code, at retail to an individual for personal, family, or household use without offering the buyer a contract cancellation option agreement that allows the buyer to return the vehicle without cause. This section does not apply to a used vehicle having a purchase price of forty thousand dollars ($40,000) or more, a motorcycle, as defined in Section 400, or a recreational vehicle, as defined in Section 18010 of the Health and Safety Code.

(2) The purchase price for the contract cancellation option shall not exceed the following:

(A) Seventy-five dollars ($75) for a vehicle with a cash price of five thousand dollars ($5,000) or less.

(B) One hundred fifty dollars ($150) for a vehicle with a cash price of more than five thousand dollars ($5,000), but not more than ten thousand dollars ($10,000).

(C) Two hundred fifty dollars ($250) for a vehicle with a cash price of more than ten thousand dollars ($10,000), but not more than thirty thousand dollars ($30,000).

(D) One percent of the purchase price for a vehicle with a cash price of more than thirty thousand dollars ($30,000), but less than forty thousand dollars ($40,000).

The term cash price as used in this paragraph has the same meaning as described in subparagraph (A) of paragraph (1) of subdivision (a) of Section 2982 of the Civil Code. Cash price also excludes registration, transfer, titling, and license fees, the California tire fee, and any charge to electronically register or transfer the vehicle.

(b) To comply with subdivision (a), and notwithstanding Section 2981.9 of the Civil Code, a contract cancellation option agreement shall be contained in a document separate from the conditional sales contract or other vehicle purchase agreement and shall contain, at a minimum, the following:

(1) The name of the seller and the buyer.

(2) A description and the Vehicle Identification Number of the vehicle purchased.

(3) A statement specifying the time within which the buyer must exercise the right to cancel the purchase under the contract cancellation option and return the vehicle to the dealer. The dealer shall not specify a time that is earlier than the dealer s close of business on the second day following the day on which the vehicle was originally delivered to the buyer by the dealer.

(4) A statement that clearly and conspicuously specifies the dollar amount of any restocking fee the buyer must pay to the dealer to exercise the right to cancel the purchase under the contract cancellation option. The restocking fee shall not exceed one hundred seventy-five dollars ($175) if the vehicle s cash price is five thousand dollars ($5,000) or less, three hundred fifty dollars ($350) if the vehicle s cash price is less than ten thousand dollars ($10,000), and five hundred dollars ($500) if the vehicle cash price is ten thousand dollars ($10,000) or more. The dealer shall apply toward the restocking fee the price paid by the buyer for the contract cancellation option. The price for the purchase of the contract cancellation option is not otherwise subject to setoff or refund.

(5) Notwithstanding paragraph (4), when a buyer, who leased the purchased vehicle immediately preceding the dealer s sale of the vehicle to the buyer, exercises the contract cancellation option, the limit on the amount of a restocking fee required to be paid by the buyer shall be increased. That increased amount shall be the amount the buyer would have been obligated to pay the lessor, at the time of the termination of the lease, for the following charges, as specified in the lease, and as if the buyer had not purchased the contract cancellation option:

(A) Excess mileage.

(B) Unrepaired damage.

(C) Excess wear and tear.

(6) A statement specifying the maximum number of miles that the vehicle may be driven after its original delivery by the dealer to the buyer to remain eligible for cancellation under the contract cancellation option. A dealer shall not specify fewer than 250 miles in the contract cancellation option agreement.

(7) A statement that the contract cancellation option gives the buyer the right to cancel the purchase and obtain a full refund, minus the purchase price for the contract cancellation option agreement; and that the right to cancel will apply only if, within the time specified in the contract cancellation option agreement, the following are personally delivered to the selling dealer by the buyer: a written notice exercising the right to cancel the purchase signed by the buyer; any restocking fee specified in the contract cancellation option agreement minus the purchase price for the contract cancellation option agreement; the original contract cancellation option agreement and vehicle purchase contract and related documents, if the seller gave those original documents to the buyer; all original vehicle titling and registration documents, if the seller gave those original documents to the buyer; and the vehicle, free of all liens and encumbrances, other than any lien or encumbrance created by or incidental to the conditional sales contract, any loan arranged by the dealer, or any purchase money loan obtained by the buyer from a third party, and in the same condition as when it was delivered by the dealer to the buyer, reasonable wear and tear and any defect or mechanical problem that manifests or becomes evident after delivery that was not caused by the buyer excepted, and which must not have been driven beyond the mileage limit specified in the contract cancellation option agreement. The agreement may also provide that the buyer will execute documents reasonably necessary to effectuate the cancellation and refund and as reasonably required to comply with applicable law.

(8) At the bottom of the contract cancellation option agreement, a statement that may be signed by the buyer to indicate the buyer s election to exercise the right to cancel the purchase under the terms of the contract cancellation option agreement, and the last date and time by which the option to cancel may be exercised, followed by a line for the buyer s signature. A particular form of statement is not required, but the following statement is sufficient: By signing below, I elect to exercise my right to cancel the purchase of the vehicle described in this agreement. The buyer s delivery of the purchase cancellation agreement to the dealer with the buyer s signature following this statement shall constitute sufficient written notice exercising the right to cancel the purchase pursuant to paragraph (6). The dealer shall provide the buyer with the statement required by this paragraph in duplicate to enable the buyer to return the signed cancellation notice and retain a copy of the cancellation agreement.

(9) If, pursuant to paragraph (5), the limit on the restocking fee is increased by the amount the buyer, who exercises a contract cancellation option would have been obligated to pay the lessor, upon termination of the lease, for charges for excess mileage, unrepaired damage, or excess wear and tear, as specified in the lease, the dealer shall provide the buyer with a notice of the contents of paragraph (5), including a statement regarding the increased restocking fee.

(c) (1) No later than the second day following the day on which the buyer exercises the right to cancel the purchase in compliance with the contract cancellation option agreement, the dealer shall cancel the contract and provide the buyer with a full refund, including that portion of the sales tax attributable to amounts excluded pursuant to Section 6012.3 of the Revenue and Taxation Code.

(2) If the buyer was not charged for the contract cancellation option agreement, the dealer shall return to the buyer, no later than the day following the day on which the buyer exercises the right to cancel the purchase, any motor vehicle the buyer left with the seller as a downpayment or trade-in. If the dealer has sold or otherwise transferred title to the motor vehicle that was left as a downpayment or trade-in, the full refund described in paragraph (1) shall include the fair market value of the motor vehicle left as a downpayment or trade-in, or its value as stated in the contract or purchase order, whichever is greater.

(3) If the buyer was charged for the contract cancellation option agreement, the dealer shall retain any motor vehicle the buyer left with the dealer as a downpayment or trade-in until the buyer exercises the right to cancel or the right to cancel expires. If the buyer exercises the right to cancel the purchase, the dealer shall return to the buyer, no later than the day following the day on which the buyer exercises the right to cancel the purchase, any motor vehicle the buyer left with the seller as a downpayment or trade-in. If the dealer has inadvertently sold or otherwise transferred title to the motor vehicle as the result of a bona fide error, notwithstanding reasonable procedures designed to avoid that error, the inadvertent sale or transfer of title shall not be deemed a violation of this paragraph, and the full refund described in paragraph (1) shall include the retail market value of the motor vehicle left as a downpayment or trade-in, or its value as stated in the contract or purchase order, whichever is greater.

(d) If the dealer received a portion of the purchase price by credit card, or other third-party payer on the buyer s account, the dealer may refund that portion of the purchase price to the credit card issuer or third-party payer for credit to the buyer s account.

(e) Notwithstanding subdivision (a), a dealer is not required to offer a contract cancellation option agreement to an individual who exercised his or her right to cancel the purchase of a vehicle from the dealer pursuant to a contract cancellation option agreement during the immediately preceding 30 days. A dealer is not required to give notice to a subsequent buyer of the return of a vehicle pursuant to this section. This subdivision does not abrogate or limit any disclosure obligation imposed by any other law.

(f) This section does not affect or alter the legal rights, duties, obligations, or liabilities of the buyer, the dealer, or the dealer s agents or assigns, that would exist in the absence of a contract cancellation option agreement. The buyer is the owner of a vehicle when he or she takes delivery of a vehicle until the vehicle is returned to the dealer pursuant to a contract cancellation option agreement, and the existence of a contract cancellation option agreement shall not impose permissive user liability on the dealer, or the dealer s agents or assigns, under Section 460 or 17150 or otherwise.

(g) This section does not affect the ability of a buyer to rescind the contract or revoke acceptance under any other law.

(h) This section shall become operative on July 1, 2012.

(Repealed (in Sec. 15) and added by Stats. 2011, Ch. 329, Sec. 16. Effective January 1, 2012. Section operative July 1, 2012, by its own provisions.)



11713.22

(a) Upon mutual agreement of the parties to enter into a recreational vehicle franchise, it is unlawful and a violation of this code for a manufacturer, manufacturer branch, distributor, or distributor branch licensed under this code to fail or refuse to provide a recreational vehicle dealer with a written recreational vehicle franchise that complies with the requirements of Section 331.3.

(b) Notwithstanding Section 331.3, a recreational vehicle franchise described in this section shall include, but not be limited to, provisions regarding dealership transfer, dealership termination, sales territory, and reimbursement for costs incurred by the dealer for work related to the manufacturer s warranty for each line-make of recreational vehicle covered by the agreement.

(c) This section applies only to a dealer and manufacturer agreement involving recreational vehicles, as defined in subdivision (a) of Section 18010 of the Health and Safety Code, but does not include an agreement with a dealer who deals exclusively in truck campers.

(Amended by Stats. 2008, Ch. 743, Sec. 2. Effective January 1, 2009.)



11713.23

(a) A recreational vehicle manufacturer, manufacturer branch, distributor, or distributor branch licensed under this code shall not sell a new recreational vehicle in this state to or through a recreational vehicle dealer without having first entered into a written recreational vehicle franchise with that recreational vehicle dealer, that complies with the requirements of Section 331.3 and that has been signed by both parties.

(b) A recreational vehicle dealer shall not sell a new recreational vehicle in this state without having first entered into a written recreational vehicle franchise, that complies with the requirements of Section 331.3, with a recreational vehicle manufacturer, manufacturer branch, distributor, or distributor branch licensed under this code, that has been signed by both parties.

(c) (1) A recreational vehicle manufacturer, manufacturer branch, distributor, or distributor branch shall not ship a new recreational vehicle to a recreational dealer on or after January 1, 2009, without a recreational vehicle franchise that has been signed by both parties.

(2) A recreational vehicle dealer shall not receive a new recreational vehicle from a recreational vehicle manufacturer, manufacturer branch, distributor, or distributor branch on or after January 1, 2009, without a recreational vehicle franchise that has been signed by both parties.

(d) Any new recreational vehicle inventory that has been purchased by a recreational vehicle dealer, or shipped by a manufacturer, manufacturer branch, distributor, or distributor branch, before January 1, 2009, may be sold at any time without a recreational vehicle franchise.

(e) This section applies only to a dealer and manufacturer agreement involving recreational vehicles, as defined in subdivision (a) of Section 18010 of the Health and Safety Code, but does not include an agreement with a dealer who deals exclusively in truck campers.

(Added by Stats. 2008, Ch. 743, Sec. 3. Effective January 1, 2009.)



11713.25

(a) A computer vendor shall not do any of the following:

(1) Access, modify, or extract information from a confidential dealer computer record or personally identifiable consumer data from a dealer without first obtaining express written consent from the dealer and without maintaining administrative, technical, and physical safeguards to protect the security, confidentiality, and integrity of the information.

(2) (A) Except as provided in subparagraph (B), require a dealer as a condition of doing or continuing to do business, to give express consent to perform the activities specified in paragraph (1).

(B) Express consent may be required as a condition of doing or continuing to do business if the consent is limited to permitting access to personally identifiable consumer data to the extent necessary to do any of the following:

(i) To protect against, or prevent actual or potential fraud, unauthorized transactions, claims, or other liability, or to protect against breaches of confidentiality or security of consumer records.

(ii) To comply with institutional risk control or to resolve consumer disputes or inquiries.

(iii) To comply with federal, state, or local laws, rules, and other applicable legal requirements, including lawful requirements of a law enforcement or governmental agency.

(iv) To comply with lawful requirements of a self-regulatory organization or as necessary to perform an investigation on a matter related to public safety.

(v) To comply with a properly authorized civil, criminal, or regulatory investigation, or subpoena or summons by federal, state, or local authorities.

(vi) To make other use of personally identifiable consumer data with the express written consent of the consumer that has not been revoked by the consumer.

(3) Use electronic, contractual, or other means to prevent or interfere with the lawful efforts of a dealer to comply with federal and state data security and privacy laws and to maintain the security, integrity, and confidentiality of confidential dealer computer records, including, but not limited to, the ability of a dealer to monitor specific data accessed from or written to the dealer computer system. Waiver of this subdivision or purported consents authorizing the activities proscribed by the subdivision is void.

(b) A dealer shall have the right to prospectively revoke an express consent by providing a 10-day written notice to the computer vendor to whom the consent was provided or on any shorter period of notice agreed to by the computer vendor and the dealer. An agreement that requires a dealer to waive its right to prospectively revoke an express consent is void.

(c) For the purposes of this section, the following terms mean as follows:

(1) Confidential dealer computer record means a computer record residing on the dealer s computer system that contains, in whole or in part, any personally identifiable consumer data, or the dealer s financial or other proprietary data.

(2) Computer vendor means a person, other than a manufacturer, manufacturer branch, distributor, or distributor branch, who in the ordinary course of that person s business configured, sold, leased, licensed, maintained, or otherwise made available to a dealer, a dealer computer system.

(3) Dealer computer system means a computer system or computerized application primarily designed for use by and sold to a motor vehicle dealer that, by ownership, lease, license, or otherwise, is used by and in the ordinary course of business of a dealer.

(4) Express consent means the unrevoked written consent signed by a dealer that specifically describes the data that may be accessed, the means by which it may be accessed, the purpose for which it may be used, and the person or class of persons to whom it may be disclosed.

(5) Personally identifiable consumer data means information that is any of the following:

(A) Information of the type specified in subparagraph (A) of paragraph (6) of subdivision (e) of Section 1798.83 of the Civil Code.

(B) Information that is nonpublic personal information as defined in Section 313.3(n)(1) of Title 16 of the Code of Federal Regulations.

(C) Information that is nonpublic personal information as defined in subdivision (a) of Section 4052 of the Financial Code.

(d) This section does not limit a duty that a dealer may have to safeguard the security and privacy of records maintained by the dealer.

(Added by Stats. 2006, Ch. 353, Sec. 2. Effective January 1, 2007.)



11713.26

(a) A dealer shall not display or offer for sale at retail a used vehicle, as defined in Section 665 and subject to registration under this code, unless the dealer first obtains a NMVTIS vehicle history report from a NMVTIS data provider for the vehicle identification number of the vehicle.

(b) If a NMVTIS vehicle history report for a used vehicle indicates that the vehicle is or has been a junk automobile or a salvage automobile or the vehicle has been reported as a junk automobile or a salvage automobile by a junk yard, salvage yard, or insurance carrier pursuant to Section 30504 of Title 49 of the United States Code, or the certificate of title contains a brand, a dealer shall do both of the following:

(1) Post the following disclosure on the vehicle while it is displayed for sale at retail in at least 14-point bold black type, except for the title Warning which shall be in at least 18-point bold black type, on at least a 4 x 5.5 inch red background in close proximity to the Federal Trade Commission s Buyer s Guide:

WARNING

According to a vehicle history report issued by the National Motor Vehicle Title Information System (NMVTIS), this vehicle has been reported as a total-loss vehicle by an insurance company, has been reported into NMVTIS by a junk or salvage reporting entity, or has a title brand which may materially affect the value, safety, and/or condition of the vehicle. Because of its history as a junk, salvage, or title-branded vehicle, the manufacturer s warranty or service contract on this vehicle may be affected. Ask the dealer to see a copy of the NMVTIS vehicle history report. You may independently obtain the report by checking NMVTIS online at www.vehiclehistory.gov.

(2) Provide the retail purchaser with a copy of the NMVTIS vehicle history report upon request prior to sale.

(c) Subdivisions (a) and (b) do not apply to a used vehicle for which NMVTIS does not have a record if the dealer attempts to obtain a NMVTIS vehicle history report for the vehicle.

(d) As used in this section the following terms have the following meanings:

(1) NMVTIS means the National Motor Vehicle Title Information System established pursuant to Section 30501 et seq. of Title 49 of the United States Code.

(2) NMVTIS vehicle history report means a report obtained by an NMVTIS data provider that contains:

(A) The date of the report.

(B) Any disclaimer required by the operator of NMVTIS.

(C) If available from NMVTIS, information establishing the following:

(i) Whether the vehicle is titled in a particular state.

(ii) Whether the title to the vehicle was branded by a state.

(iii) The validity and status of a document purporting to be a certificate of title for the vehicle.

(iv) Whether the vehicle is or has been a junk automobile or a salvage automobile.

(v) The odometer mileage disclosure required pursuant to Section 32705 of Title 49 of the United States Code for that vehicle on the date the certificate of title for that vehicle was issued and any later mileage information.

(vi) Whether the vehicle has been reported as a junk automobile or a salvage automobile pursuant to Section 30504 of Title 49 of the United States Code.

(3) Junk automobile, operator, and salvage automobile shall have the same meanings as defined in Section 25.52 of Title 28 of the Code of Federal Regulations.

(4) NMVTIS data provider means a person authorized by the NMVTIS operator as an access portal provider for NMVTIS.

(5) NMVTIS operator means the individual or entity authorized or designated as the operator of NMVTIS pursuant to subdivision (b) of Section 30502 of Title 49 of the United States Code, or the office designated by the United States Attorney General, if there is no authorized or designated individual or entity.

(e) Nothing in this section shall prohibit a NMVTIS data provider from including, in a NMVTIS vehicle history report containing the information required by paragraph (2) of subdivision (d), additional vehicle history information obtained from resources other than NMVTIS.

(f) This section shall not create any legal duty upon the dealer related to the accuracy, errors, or omissions contained in a NMVTIS vehicle history report that is obtained from a NMVTIS data provider or any legal duty to provide information added to NMVTIS after the dealer obtained the NMVTIS vehicle history report pursuant to subdivision (a).

(g) (1) In the event that all NMVTIS data providers cease to make NMVTIS vehicle history reports available to the public, this section shall become inoperative.

(2) In the event that all NMVTIS data providers cease to make NMVTIS vehicle history reports available to the public, it is the intent of the Legislature that the United States Department of Justice notify the Legislature and the department.

(h) This section does not apply to the sale of a recreational vehicle, a motorcycle, or an off-highway motor vehicle subject to identification under Section 38010.

(i) This section shall become operative on July 1, 2012.

(Added by Stats. 2011, Ch. 329, Sec. 17. Effective January 1, 2012. Section operative July 1, 2012, by its own provisions.)



11714

(a) The department, upon granting a license, shall issue to the applicant a license containing the applicant s name and address and the general distinguishing number assigned to the applicant.

(b) A dealer shall not sell any vehicle at retail at a location that is not posted pursuant to Section 11709.

(c) A dealer who is authorized by the department to sell motor vehicles only at wholesale shall not sell any vehicle at retail and shall report every sale to the department on the wholesale report of sale form prescribed by the department.

(d) When the department has issued a license pursuant to subdivision (a), the licensee may apply for and the department shall issue special plates which shall have displayed thereon the general distinguishing number assigned to the applicant. Each plate so issued shall also contain a number or symbol identifying the plate from every other plate bearing a like general distinguishing number.

(e) The department shall also furnish books and forms as it may determine necessary. Such books and forms are and shall remain the property of the department and may be taken up at any time for inspection.

(Amended by Stats. 1987, Ch. 444, Sec. 1.)



11715

(a) A manufacturer, remanufacturer, distributor, or dealer owning or lawfully possessing any vehicle of a type otherwise required to be registered under this code may operate or move the vehicle upon the highways without registering the vehicle upon condition that the vehicle displays special plates issued to the owner as provided in this chapter, in addition to other license plates or permits already assigned and attached to the vehicle in the manner prescribed in Sections 5200 to 5203, inclusive. A vehicle for sale or lease by a dealer may also be operated or moved upon the highways without registration for a period not to exceed seven days by a prospective buyer or lessee who is test-driving the vehicle for possible purchase or lease, if the vehicle is in compliance with this condition. The vehicle may also be moved or operated for the purpose of towing or transporting by any lawful method other vehicles.

(b) A transporter may operate or move any owned or lawfully possessed vehicle of like type by any lawful method upon the highways solely for the purpose of delivery, upon condition that there be displayed upon each vehicle in contact with the highway special license plates issued to the transporter as provided in this chapter, in addition to any license plates or permits already assigned and attached to the vehicle in the manner prescribed in Sections 5200 to 5203, inclusive. The vehicles may be used for the purpose of towing or transporting by any lawful method other vehicles when the towing or transporting vehicle is being delivered for sale or to the owner thereof.

(c) This section does not apply to any manufacturer, remanufacturer, transporter, distributor, or dealer operating or moving a vehicle as provided in Section 11716.

(d) This section does not apply to work or service vehicles owned by a manufacturer, remanufacturer, transporter, distributor, or dealer. This section does not apply to vehicles owned and leased by dealers, except those vehicles rented or leased to vehicle salespersons in the course of their employment for purposes of display or demonstration, nor to any unregistered vehicles used to transport more than one load of other vehicles for the purpose of sale.

(e) This section does not apply to vehicles currently registered in this state that are owned and operated by a licensed dealer when the notice of transfer has been forwarded to the department by the former owner of record pursuant to Section 5900 and when a copy of the notice is displayed as follows:

(1) For a motorcycle or motor-driven cycle, the notice is displayed in a conspicuous manner upon the vehicle.

(2) For a vehicle other than a motorcycle or motor-driven cycle, the notice is displayed in the lower right-hand corner of the windshield of the vehicle, as specified in paragraph (3) of subdivision (b) of Section 26708.

(f) Every owner, upon receipt of a registration card issued for special plates, shall maintain the same or a facsimile copy thereof with the vehicle bearing the special plates.

(Amended by Stats. 2001, Ch. 739, Sec. 6.5. Effective January 1, 2002.)



11716

A manufacturer, remanufacturer, transporter, distributor, or dealer, in the course of business, may operate or move any vehicle of a type otherwise required to be registered under this code without registering the vehicle, and without license or special plates attached thereto, from a vessel, railroad depot, or warehouse over the highways to a warehouse or salesroom upon first having obtained a written permit from the department authorizing that operation.

(Amended by Stats. 1990, Ch. 1563, Sec. 45.)



11717

(a) Every occupational license and special plate issued under this article shall be valid for a period of one year from midnight of the last day of the month of issuance. Except as provided in subdivision (c), renewal of the occupational license and special plates for the ensuing year may be obtained by the person to whom the occupational license and special plates were issued upon application to the department and payment of the fee provided in this code.

(b) Every application for the renewal of an occupational license and special plates which expire pursuant to this section shall be made by the person to whom issued not more than 90 days prior to the expiration date, and shall be made by presenting the completed application form provided by the department and by payment of the full annual renewal fee for the occupational license and special plates.

(c) If the application for renewal of the occupational license and special plates is not made by midnight of the expiration date, the application may be made within 30 days following expiration of the license by paying the annual renewal fee and a penalty fee equal to the amount of the original application fee for each occupational license held. A penalty as specified in Sections 9553 and 9554 shall also be added to each special plate renewed during the 30-day period following expiration of the special plates.

(d) In no event may the licensee renew the occupational license or special plates after the expiration of the 30-day period authorized in subdivision (c).

(Amended by Stats. 1984, Ch. 499, Sec. 12.)



11718

Except where the provisions of this code require the refusal to issue a license, the department may issue a probationary license subject to conditions to be observed by the licensee in the exercise of the privilege granted. The conditions to be attached to the exercise of the privilege shall not appear on the face of the license but shall be such as may, in the judgment of the department, be in the public interest and suitable to the qualifications of the applicant as disclosed by the application and investigation by the department of the information contained therein.

(Amended by Stats. 1971, Ch. 1214.)



11719

Pending the satisfaction of the department that the applicant has met the requirements under this article, it may issue a temporary permit to any person applying for a manufacturer's, manufacturer s branch, remanufacturer's, remanufacturer s branch, distributor's, distributor s branch, transporter's, or dealer s license and special plates. The temporary permit shall permit the operation by the manufacturer, manufacturer branch, remanufacturer, remanufacturer branch, distributor, distributor branch, transporter, or dealer for a period not to exceed 120 days while the department is completing its investigation and determination of all facts relative to the qualifications of the applicant to the license and special plates. The department may cancel the temporary permit when it has determined, or has reasonable cause to believe, that the application is incorrect or incomplete or the temporary permit was issued in error. The temporary permit is invalid when canceled or when the applicant s license has been issued or refused.

(Amended by Stats. 1983, Ch. 1286, Sec. 41.)



11720

The department may issue a certificate of convenience to the executor, executrix, administrator or administratrix of the estate of a deceased holder of validly outstanding special plates and license issued under this article, or if no executor, executrix, administrator or administratrix has been appointed, and until a certified copy of an order making such appointment is filed with the department, to the surviving spouse or other heir otherwise entitled to conduct the business of the deceased, permitting such person to exercise the privileges granted by such special plates and license for a period of one year from and after the date of death and necessary one-year renewals thereafter, pending, but not later than, disposal of the business and qualification of the vendee of the business or such surviving spouse, heir or other persons for such special plates and license under the provisions of this article. The department may restrict or condition the license and attach to the exercise of the privileges thereunder such terms and conditions as in its judgment the protection of the public requires.

(Amended by Stats. 1976, Ch. 1171.)



11721

The special plates and licenses provided for in this article shall be automatically canceled upon the happening of any of the following:

(a) The abandonment of the established place of business of the dealer or the change thereof without notice to the department as provided in Section 11712.

(b) The failure of the licensee to maintain an adequate bond or to procure and file another bond as provided in Section 11710 prior to the effective date of the termination by the surety of any existing bond.

(c) The voluntary or involuntary surrender for any cause by the licensee of the special plates and license, except that the surrender of the special plates and license, the cessation of business by the licensee, or the suspension or revocation of the corporate status of the licensee, does not preclude the filing of an accusation for revocation or suspension of the surrendered license as provided in Section 11705, does not affect the department s decision to suspend or revoke the license. The department s determination to suspend or revoke the license may be considered in issuing or refusing to issue any subsequent license authorized by this division to that licensee or to a business representative of that prior licensee.

(d) Notification to the department that the person designated as licensee has changed, except that the special plates issued to the original licensee may be transferred and the newly designated licensee as transferee shall succeed to the privileges evidenced by the plates until their expiration.

(e) The suspension or revocation of the corporate status of the licensee.

(f) The suspension or revocation of the seller s permit of the licensee by the State Board of Equalization.

(Amended by Stats. 1990, Ch. 1563, Sec. 46.)



11722

Claims, against the surety upon a dealer s bond, of a financing agency that has loaned money to a licensee or assignee thereof shall be allowed only to the extent that the claims of any other person or entity with respect to the bond under Section 11711 shall be satisfied first and entitled to preference over the claims of the financing agency with respect to the bond ; provided, however, that as to any conditional sales contract as defined in Section 2981 of the Civil Code, acquired by way of purchase or pledge, a financing agency shall be entitled to protection under the bond with the same preference set forth under Section 11711 if the financing agency is defrauded by a licensee.

(Amended by Stats. 2002, Ch. 303, Sec. 2. Effective January 1, 2003.)



11723

The board may require that fees shall be paid to the department for the issuance or renewal of a license to do business as a new motor vehicle dealer, dealer branch, manufacturer, manufacturer branch, distributor, distributor branch, or representative. The fees shall be to reimburse the department for costs incurred in licensing those dealers, manufacturers, distributors, branches, and representatives and for related administrative costs incurred on behalf of the board. The board may also require that an additional fee be paid to the department when the licensee has failed to pay the fee authorized by Section 3016 prior to the expiration of its occupational license and special plates and the licensee utilizes the 30-day late renewal period authorized by subdivision (c) of Section 11717.

This section shall not apply to dealers, manufacturers, distributors, or representatives of vehicles not subject to registration under this code, except dealers, manufacturers, manufacturer branches, distributors, distributor branches, or representatives of, off-highway motorcycles, as defined in Section 436, all-terrain vehicles, as defined in Section 111, and trailers subject to identification pursuant to Section 5014.1.

(Amended by Stats. 2004, Ch. 836, Sec. 11. Effective January 1, 2005.)



11724

A dealer, or the agent of a dealer, who has received a notice pursuant to Section 7507.6 of the Business and Professions Code, shall not make a subsequent assignment to skip trace, locate, or repossess a vehicle without simultaneously, and in the same manner by which the assignment is given, advising the assignee of the assignment of the information contained in the notice. As used in this section, assignment has the same meaning set forth in Section 7500.1 of the Business and Professions Code.

(Added by Stats. 2007, Ch. 192, Sec. 9. Effective September 7, 2007.)



11725

(a) No person shall transport or drive any motor vehicle from this state outside of the United States with the intent to register or sell such vehicle in a foreign jurisdiction, without first removing the license plates and delivering them to the department. Such person may obtain a permit from the department authorizing the operation of the unlicensed motor vehicle on the public highways of this state in order to reach such foreign jurisdiction. Failure to deliver the license plates as required by this subdivision shall be a misdemeanor.

(b) No holder of any license, or any temporary permit for such license issued under this division, shall deliver any vehicle following sale without first removing all license plates from such vehicle when it is known by the licensee that the vehicle is to be exported to a foreign jurisdiction outside of the United States.

(Amended by Stats. 1976, Ch. 934.)



11726

Any licensee suffering pecuniary loss because of any willful failure by any other licensee to comply with any provision of Article 1 (commencing with Section 11700) or 3 (commencing with Section 11900) of Chapter 4 of Division 5 or Article 3 (commencing with Section 3052) of Chapter 6 of Division 2 or with any regulation adopted by the department or any rule adopted or decision rendered by the board under authority vested in them may recover damages and reasonable attorney fees therefor in any court of competent jurisdiction. Any such licensee may also have appropriate injunctive relief in any such court.

(Added by Stats. 1973, Ch. 996.)



11727

The revocation or suspension of a license of a manufacturer, manufacturer branch, distributor, distributor branch, or representative may be limited to one or more municipalities or counties or any other defined area, or may be revoked or suspended in a defined area only as to certain aspects of its business, or as to a specified dealer or dealers.

(Added by Stats. 1973, Ch. 996.)



11728

As part of a compromise settlement agreement entered into pursuant to Section 11707 or 11808.5, the department may assess a monetary penalty of not more than two thousand five hundred dollars ($2,500) per violation and impose a license suspension of not more than 30 days for any dealer who violates subdivision (r) of Section 11713. The extent of the penalties shall be based on the nature of the violation and effect of the violation on the purposes of this article. Except for the penalty limits provided for in Sections 11707 and 11808.5, all the provisions governing compromise settlement agreements for dealers, salespersons, and wholesalers apply to this section, and Section 11415.60 of the Government Code does not apply.

(Amended by Stats. 1995, Ch. 938, Sec. 90. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



11729

(a) Except as provided in subdivision (b), any dealer engaging in a consignment with an owner not licensed as a dealer, manufacturer, manufacturer branch, distributor, or a distributor branch licensed under this code, and the consignment is not otherwise prohibited by this code, shall execute a consignment agreement as prescribed by Section 11730. The failure of a dealer, when required under this section, to complete and comply with the terms of the prescribed consignment agreement for any vehicle which the dealer agrees to accept on consignment, or to pay the agreed amount to the consignor or his or her designee within 20 days after the date of sale of the vehicle, is cause for suspending or revoking the license of the dealer under paragraph (10) of subdivision (a) of Section 11705.

(b) (1) A dealer conducting retail auction sales on behalf of a fleet owner shall execute a consignment agreement applicable to all vehicles consigned for sale during the term of the agreement which contains, at a minimum, substantially all of the terms, phrases, conditions, and disclosures required by Section 11730, except the following are not required:

(A) The description of a specific vehicle by year, make, identification number, license, state, or mileage.

(B) The information contained in paragraph (4) of subdivision (b) of Section 11730.

(2) If mutually agreeable, in lieu of the requirements of paragraph (7) of subdivision (b) of Section 11730, the consignor may provide the documents necessary to transfer the ownership of the vehicle to the consignee prior to the auction being held.

(3) For purposes of this subdivision, fleet owner is either of the following:

(A) A person who is the registered or legal owner of 25 or more vehicles registered in this state and is the owner, as recorded in the department s records, of the vehicles consigned for sale to the dealer.

(B) A bankruptcy trustee who owns or has legal control of the vehicles consigned for sale to the dealer, government agency, or financial institution.

(Amended by Stats. 1999, Ch. 672, Sec. 4. Effective January 1, 2000.)



11730

The consignment agreement required by Section 11729 shall contain all the following terms, phrases, conditions, and disclosures:

(a) The date the agreement is executed.

(b) All of the following statements:

(1) I (We), the undersigned consigner(s), hereby consign and deliver possession of my(our) vehicle, which is a (Year) ____ (Make) ____ (ID#) ____ (License) ____ (State) ____ (Mileage) ____, to (Consignee) _____ (Dealer #) ____ for the sole purpose of selling the vehicle and paying, to the consignor or his or her designee from the proceeds of the sale of the vehicle, the amount agreed upon under terms of this agreement. This agreement is effective and valid only for a period of ____ days from this date.

(2) At the termination of this agreement, the consignee shall return the vehicle to the consignor, or, at the option of both the consignor and consignee, enter into a new agreement.

(3) If the vehicle is sold by the consignee during the term of this agreement, the money due the consignor shall be disbursed within 20 days after the date of sale in accordance with the terms of this agreement. As used in this agreement, a sale occurs when the consignee either (A) receives the purchase price or its equivalent or executes a conditional sales contract for the vehicle, or (B) when the purchaser takes delivery of the vehicle, whichever occurs first.

(4) The following information shall be completed prior to the signing of this agreement:

Current market value: $____ Source: ____.

Outstanding liens: $____ Lienholder: ____.

(Any difference between the outstanding amount shown and the actual payoff to the lienholder will be credited to the consignor.)

Repairs to be made: $____ Work Order #____.

Moneys to the consignor: ____ percent of sale price, flat fee of $____ or the following specific formula: ____.

(5) Within 20 days after sale, the consignee shall make an accounting to the consignor of all of the following: date of sale, repairs authorized by consignor (supported by work records), exact amount of any liens payable to lienholders, evidence of payment of any liens, and the total sales price.

(6) The consigned vehicle is delivered to the consignee in trust for the exact terms set forth in this agreement. The consignee agrees to receive this vehicle in trust and not to permit its use for any other purpose other than contained in this agreement without the express written consent of the consignor.

(7) Upon payment of the moneys due the consignor, the consignor agrees to furnish the consignee those documents necessary to transfer the ownership of the vehicle to the purchaser.

Signatures:

_____ Consignor _____ _____ _____ Date _____

_____ Address _____

_____ Consignor _____ _____ _____ Date _____

_____ Address _____

(8) NOTICE TO CONSIGNOR: Failure of the consignee to comply with the terms of this agreement may be a violation of statute which could result in criminal or administrative sanctions, or both. If you feel the consignee has not complied with the terms of this agreement, please contact an investigator of the Department of Motor Vehicles.

(Amended by Stats. 2000, Ch. 1035, Sec. 12. Effective January 1, 2001.)



11735

(a) No dealer shall engage in brokering a retail sales transaction without first paying the fee required by subdivision (d) of Section 9262 and obtaining from the department an autobroker s endorsement to the dealer s license. An autobroker s endorsement shall be automatically cancelled upon the cancellation, suspension, revocation, surrender, or expiration of a dealer s license.

(b) Upon the issuance of an autobroker s endorsement to a dealer s license, the department shall furnish the dealer with an autobroker s log. The autobroker s log shall remain the property of the department and may be taken up at any time for inspection.

(c) The autobroker s log shall contain spaces sufficient for the dealer to record the following information with respect to each retail sale brokered by that dealer:

(1) Vehicle identification number of brokered vehicle.

(2) Date of brokering agreement.

(3) Selling dealer s name, address, and dealer number.

(4) Name of consumer.

(5) Brokering dealer s name and dealer number.

(d) Nothing in this code prohibits a dealer who has been issued an autobroker s endorsement to his or her dealer s license from delivering, with the selling dealer s written approval, motor vehicles that have been sold pursuant to a duly executed motor vehicle purchase agreement or obtaining a consumer s signature on a selling dealer s motor vehicle purchase agreement that has already been executed by the selling dealer.

(e) When brokering a retail sale as an agent of the consumer, selling dealer, or both, the brokering dealer owes a fiduciary duty of utmost care, integrity, honesty, and loyalty in dealings with its principal or principals.

(f) For purposes of this section and Sections 11736, 11737, and 11738, consumer means any person who retains a dealer to perform brokering services in connection with a retail sale.

(Amended by Stats. 1995, Ch. 211, Sec. 7. Effective January 1, 1996.)



11736

It is unlawful for any dealer licensed under this article to do any of the following when brokering a retail sale:

(a) Fail to execute a written brokering agreement, as described in Section 11738, and provide a completed copy to both of the following:

(1) Any consumer entering into the brokering agreement. The completed copy shall be provided prior to the consumer s signing of an agreement for the purchase of the vehicle described in the brokering agreement or, prior to accepting one hundred dollars ($100) or more from that consumer, whichever occurs first.

(2) The selling dealer. The completed copy shall be provided prior to the selling dealer s entering into a purchase agreement with the consumer.

(b) Accept a purchase deposit from any consumer that exceeds 2.5 percent of the selling price of the vehicle described in the brokering agreement.

(c) Fail to refund any purchase money, including purchase deposits, upon demand by a consumer at any time prior to the consumer s signing of a vehicle purchase agreement with a selling dealer and taking delivery of the vehicle described in the brokering agreement.

(d) Fail to cancel a brokering agreement and refund, upon demand, any money paid by a consumer, including any brokerage fee, under any of the following circumstances:

(1) When the final price of the brokered vehicle exceeds the purchase price listed in the brokering agreement.

(2) When the vehicle delivered is not as described in the brokering agreement.

(3) When the brokering agreement expires prior to the customer being presented with a purchase agreement from a selling dealer arranged through the brokering dealer that contains a purchase price at or below the price listed in the brokering agreement.

(e) Act as a seller and provide brokering services, both in the same transaction.

(f) Fail to disclose to the consumer and selling dealer, as soon as practicable, whether the autobroker receives or does not receive a fee or other compensation, regardless of the form or time of payment, from the selling dealer and the dollar amount of any fee that the consumer is obligated to pay to the autobroker. This arrangement shall be confirmed in a brokering agreement.

(g) Fail to record in the dealer s autobroker log, for each brokered sale, all of the information specified in subdivision (c) of Section 11735.

(h) Fail to maintain for a minimum of three years a copy of the executed brokering agreement and other notices and documents related to each brokered transaction.

(i) Fail to advise the consumer, prior to accepting any money, that a full refund will be given if the motor vehicle ordered through the autobroker is not obtained for the consumer or if the service orally contracted for is not provided.

(Amended by Stats. 1995, Ch. 211, Sec. 8. Effective January 1, 1996.)



11737

(a) A dealer who brokers a motor vehicle sale shall deposit directly into a trust account any purchase money, including purchase deposits, it receives from a consumer or a consumer s lender. This subdivision does not require a separate trust account for each brokered transaction.

(b) The brokering dealer shall not in any manner encumber the corpus of the trust account except as follows:

(1) In partial or full payment to a selling dealer for a vehicle purchased by the brokering dealer s consumer.

(2) To make refunds.

(c) Subdivision (b) shall not prevent payment of the interest earned on the trust account to the brokering dealer.

(d) The brokering dealer shall serve as trustee of the trust account required by this section. If the brokering dealer is a partnership or a corporation, the managing partner of the partnership or the chief executive officer of the corporation shall be the trustee. The trustee may designate in writing that an officer or employee may manage the trust account if that officer or employee is under the trustee s supervision and control, and the original of that writing is on file with the department.

(e) All trust accounts required by this section shall be maintained at a branch of a bank, savings and loan association, or credit union regulated by the state or the government of the United States.

(f) The brokering dealer has a fiduciary responsibility with respect to all purchase money received from a consumer or consumer s lender relative to a brokered sale transaction.

(g) The following are deemed to be held in trust for consumers who have paid purchase money to a brokering dealer:

(1) All sums received by the brokering dealer whether or not required to be deposited in an actual trust account and regardless of whether any of these sums were required to be deposited or actually were deposited in a trust account.

(2) All property with which any of the sums described in paragraph (1) has been commingled if any of these sums cannot be identified because of the commingling.

(h) Upon any judicially ordered distribution of any money or property required to be held in trust and after all expenses of distribution approved by the court have been paid, every consumer of a brokering dealer has a claim on the trust for purchase money payments made to the brokering dealer. Unless a consumer can identify his or her funds in the trust within the time established by the court, each consumer shall receive a proportional share based on the amount paid.

(Added by Stats. 1994, Ch. 1253, Sec. 14. Effective January 1, 1995.)



11738

The brokering agreement required by Section 11736 shall be printed in no smaller than 10-point type and shall contain not less than the following terms, conditions, requirements, and disclosures:

(a) The name, address, license number, and telephone number of the autobroker.

(b) A complete description, including line-make, model, year model, and color, of the vehicle and the desired options.

(c) The following statement:

The following information shall be completed prior to the signing of this brokering agreement:
Dollar Purchase Price of Vehicle: ______.
Date this agreement will expire if a purchase agreement from a selling dealer is not presented for your signature:__________.
Fee that you will be obligated to pay us, if any:__________.

(d) One of the following notices, as appropriate, printed in at least 10-point bold type and placed immediately below the statement required by subdivision (c):

(1) We do not receive a fee from the selling dealer.

(2) We receive a fee from the selling dealer.

(e) The following notice on the face of the brokering agreement with a heading in at least 14-point bold type and the text in at least 10-point bold type, circumscribed by a line, that reads as follows:

NOTICE

This is an agreement to provide services; it is not an agreement for the purchase of a vehicle. California law gives you the following rights and protection.

Once you have signed this agreement, you have the right to cancel it and receive a full refund of any money paid, including any brokerage fee you may have paid, under any of the following circumstances:

(1) The final price of the vehicle exceeds the purchase price listed above.

(2) The vehicle is not as described above upon delivery.

(3) This agreement expires prior to your being presented with a selling dealer s purchase agreement.

If you have paid a purchase deposit, you have the right to receive a refund of that deposit at any time prior to your signing a vehicle purchase agreement with a selling dealer. Purchase deposits are limited by law to no more than 2.5 percent of the purchase price of a vehicle and must be deposited by an autobroker or auto buying service in a federally insured trust account. If you are unable to resolve a dispute with your auto broker or auto buying service, please contact an investigator of the Department of Motor Vehicles.

(f) The date the agreement is executed.

(g) The signature of the autobroker and consumer.

(Amended by Stats. 2000, Ch. 1035, Sec. 13. Effective January 1, 2001.)



11739

For purposes of title registration, warranties, rebates, and incentives, in a brokered retail new motor vehicle sale, the selling, franchised new car dealer, and not the autobroker, is responsible to apply for title in the name of the purchaser, to secure vehicle registration and the license plates for the purchaser, to secure the manufacturer s warranty in the name of the purchaser, and to make all applications for any manufacturer s rebates and incentives due the purchaser. If there is a manufacturer s recall, the consumer shall be notified directly by the manufacturer.

(Added by Stats. 1994, Ch. 1253, Sec. 16. Effective January 1, 1995.)



11740

The remedies and penalties provided in this code for a violation of this article are cumulative to the remedies and penalties provided by other laws.

(Added by Stats. 2002, Ch. 407, Sec. 3. Effective January 1, 2003.)






ARTICLE 2. Vehicle Salespersons

11800

It shall be unlawful for any person to act as a vehicle salesperson without having first procured a license or temporary permit issued by the department or when that license or temporary permit issued by the department has been canceled, suspended, revoked, or invalidated or has expired.

(Amended by Stats. 1990, Ch. 1563, Sec. 48.)



11802

(a) The department shall prescribe and provide forms to be used for application for licenses to be issued under this article and require of applicants, as a condition of the issuance of a license, that information concerning the applicant s character, honesty, integrity, and reputation as it considers necessary. Every application for a vehicle salesperson s license shall contain, in addition to that information which the department requires, a statement of all of the following facts:

(1) The name and address of the applicant.

(2) Whether the applicant has ever had a court judgment rendered for which he or she has been liable as a result of his or her activities in conjunction with an occupational license issued under this division, and whether that judgment remains unpaid or unsatisfied.

(3) Whether the applicant ever had a license, issued under this division, revoked, suspended, or subjected to other disciplinary action and whether the applicant was ever a partner in a partnership or an officer, director, or stockholder in a corporation licensed under this division, the license of which was revoked, suspended, or subjected to other disciplinary action.

(b) The department shall issue a license bearing a fullface photograph of the licensee and the following information:

(1) Name and address.

(2) Physical description.

(3) The licensee s usual signature.

(4) Distinguishing vehicle salesperson s license number.

(Amended by Stats. 1990, Ch. 1563, Sec. 49.)



11803

Pending the satisfaction of the department that the applicant has met the requirements of this chapter, it may issue a temporary permit to any person applying for a vehicle salesperson s license. The temporary permit shall permit the operation by the salesperson for a period of not more than 120 days while the department is completing its investigation of the applicant for the license. If the department determines to its satisfaction that the temporary permit was issued upon a fraudulent application or determines or has reasonable cause to believe that the application is incorrect or incomplete or the temporary permit was issued in error, the department may cancel the temporary permit, effective immediately. The temporary permit shall become invalid when canceled or when the applicant s license has been issued or refused.

(Amended by Stats. 2002, Ch. 758, Sec. 10. Effective January 1, 2003.)



11804

The department may issue or, for reasonable cause shown, refuse to issue, a license to any applicant applying for a vehicle salesperson s license.

(Amended by Stats. 1990, Ch. 1563, Sec. 51.)



11806

The department, after notice and hearing, may refuse to issue, or may suspend or revoke, a vehicle salesperson s license when it makes any of the following findings and determinations:

(a) The applicant or licensee has outstanding an unsatisfied final court judgment rendered in connection with an activity licensed under this division.

(b) The applicant or licensee has failed to pay funds or property received in the course of employment to a dealer entitled thereto.

(c) The applicant or licensee has failed to surrender possession of, or failed to return, a vehicle to a dealer lawfully entitled thereto upon termination of employment.

(d) A cause for refusal, suspension, or revocation exists under any provision of Sections 11302 to 11909, inclusive.

(e) The applicant was previously the holder of an occupational license issued by another state authorizing the same or similar activities of a license issued under this division and that license was revoked or suspended for cause and was never reissued, or was suspended for cause, and the terms of suspension have not been fulfilled.

(f) The applicant or licensee has acted as a dealer by purchasing or selling vehicles while employed by a licensed dealer without reporting that fact to the dealer or without utilizing the report of sale documents issued to the dealer.

(g) The applicant or licensee has concurrently acted as a vehicle salesperson and engaged in that activity for, or on behalf of, more than one licensed dealer unless all of the licensed dealers for whom that salesperson works have common controlling ownership. Nothing in this section restricts the number of dealerships of which a person may be an owner, officer, or director, or precludes a vehicle salesperson from working for more than one dealer, provided that all of the licensed dealers for whom that salesperson works have common controlling ownership. For purposes of this subdivision, dealers have common controlling ownership when more than 50 percent of the ownership interests in each dealer are held by the same person or persons, either directly or through one or more wholly owned subsidiary entities.

(h) The applicant or licensee has acted as a vehicle salesperson without having first complied with Section 11812.

(i) The applicant or licensee was a managerial employee of a dealer during the time a person under the direction or control of the managerial employee committed wrongful acts which resulted in the suspension or revocation of the dealer s license.

(j) The applicant or licensee has acted as a dealer by purchasing or selling any vehicle and using the license, report of sale books, purchase drafts, financial institution accounts, or other supplies of a dealer to facilitate that purchase or sale, when the applicant or licensee is not acting on behalf of that dealer.

(Amended by Stats. 2010, Ch. 483, Sec. 4. Effective January 1, 2011.)



11808

Every hearing provided for in this article shall be conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1990, Ch. 1563, Sec. 53.)



11808.5

(a) After the filing of an accusation under this article, the director may enter into a stipulated compromise settlement agreement with the consent of the licensee on terms and conditions mutually agreeable to the director, the respondent licensee, and the accuser without further hearing or appeal. The agreement may include, but is not limited to, a period of probation or monetary penalties, or both. Except as provided in Section 11728, the monetary penalty shall not exceed five hundred dollars ($500) for each violation, and it shall be based on the nature of the violation and the effect of the violation on the purposes of this article.

(b) A compromise settlement agreement may be entered before, during, or after the hearing, but is valid only if executed and filed pursuant to subdivision (d) before the proposed decision of the hearing officer, if any, is adopted or the case is decided.

(c) The department shall adopt, by regulation, a schedule of maximum and minimum amounts of monetary penalties, the payment of which may be included as a term or condition of a compromise settlement agreement entered under subdivision (a). Any monetary penalty included in a compromise settlement agreement shall be within the range of monetary penalties in that schedule.

(d) Any compromise settlement agreement entered under this section shall be signed by the director, the respondent licensee, and the accuser, or by their authorized representatives. The director shall file, or cause to be filed, the agreement with the Office of Administrative Hearings, together with the department s notice of withdrawal of the accusation or statement of issues upon which the action was initiated.

(e) If the respondent licensee fails to perform all of the terms and conditions of the compromise settlement agreement, the agreement is void and the department may take any action authorized by law, notwithstanding the agreement, including, but not limited to, refiling the accusation or imposing license sanctions.

(Amended by Stats. 1990, Ch. 90, Sec. 5. Effective May 9, 1990.)



11810

(a) The department may, pending a hearing, temporarily suspend the license issued to a vehicle salesperson for a period of not more than 30 days if the director finds that action to be required in the public interest. In that case, a hearing shall be held and a decision thereon issued within 30 days after notice of the temporary suspension.

(b) Except where the provisions of this code require the refusal to issue a license, the department may issue a probationary license subject to conditions to be observed by the licensee in the exercise of the privilege granted. The conditions to be attached to the exercise of the privilege shall be those which may, in the judgment of the department, be in the public interest and suitable to the qualifications of the applicant, as disclosed by the application and investigation by the department of the information contained in the application.

(c) If the department issues or renews a vehicle salesperson s license requiring conditions of probation or if the department refuses to issue a vehicle salesperson s license, the applicant may demand in writing a hearing before the director or the director s representative within 60 days after notice of refusal to issue or issuance of the probationary license.

(d) A person whose license has been revoked or whose application for a license has been denied may reapply for a license after not less than one year has elapsed from the effective date of the decision revoking the license or denying the application, except that if the decision was based upon subdivision (a) of Section 11806, an earlier reapplication may be made accompanied by evidence satisfactory to the department that those grounds for revocation or denial of the license no longer exist.

(Amended by Stats. 1990, Ch. 1563, Sec. 54.)



11812

(a) A vehicle salesperson licensed under this article shall, at the time of employment, deliver his or her salesperson s license to his or her employing dealer for the posting of the salesperson s license or a true and exact copy of the salesperson s license in a place conspicuous to the public at each location where he or she is actually engaged in the selling of vehicles for the employing dealer.

(b) The license, or a true and exact copy of the license, shall be displayed continuously at each location where he or she is actually engaged in the selling of vehicles during the employment. If a vehicle salesperson s employment is terminated, the license shall be returned to the salesperson and all copies of the license used by the dealer for posting or display shall be destroyed by the dealer.

(c) A vehicle salesperson licensed pursuant to this article shall report in writing to the department every change of residence address within five days of the change.

(d) A person currently or previously licensed under this article who no longer resides at the address last filed with the department may be served with process issued pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code by registered mail at that residence, unless the person has notified the department in writing of another address where service may be made.

(Amended by Stats. 2010, Ch. 483, Sec. 5. Effective January 1, 2011.)



11814

(a) Every original vehicle salesperson s license issued, and every vehicle salesperson s license renewed pursuant to subdivision (b), shall be valid for a period of three years from the date of issuance unless canceled, suspended, or revoked by the department.

(b) Renewal of a vehicle salesperson s license may be made prior to the expiration date. In no event may a vehicle salesperson renew his or her license after the date of expiration.

(c) A salesperson s license may be renewed by mail if that license was not renewed by mail for the immediately preceding period.

(d) A salesperson shall obtain a duplicate license when the original is either lost or mutilated.

(Amended by Stats. 1992, Ch. 1243, Sec. 78. Effective September 30, 1992.)



11819

It is unlawful for a person:

(a) To lend a salesperson s license to any other person or knowingly permit its use by another.

(b) To display or represent a salesperson s license not issued to the person as being his or her license.

(c) To fail or refuse to surrender to the department, upon its lawful demand, a salesperson s license that has been suspended, revoked, or canceled.

(d) To permit any unlawful use of a salesperson s license issued to him or her.

(e) To photograph, photostat, duplicate, or in any way reproduce a salesperson s license or facsimile thereof in a manner that it could be mistaken for a valid license, or to display or have in possession a photograph, photostat, duplicate, reproduction, or facsimile unless for display by a dealer, or as authorized by this code.

(Amended by Stats. 2010, Ch. 483, Sec. 6. Effective January 1, 2011.)



11820

The following fees shall be paid to the department:

(a) Except as provided by Section 42231, a nonrefundable fee for the original issuance of a license, fifty dollars ($50).

(b) Fee for license renewal, fifty dollars ($50).

(c) Fee for a duplicate license, fifteen dollars ($15).

(Amended by Stats. 1990, Ch. 90, Sec. 6. Effective May 9, 1990. Operative July 1, 1990, by Sec. 7 of Ch. 90.)



11822

The vehicle salesperson s license or any permit provided in this article shall be automatically canceled upon the failure of a licensee to pay the required fees or to file an application for renewal of the license or permit before the date of expiration of the current license or permit.

(Amended by Stats. 1984, Ch. 499, Sec. 13.)



11824

The suspension, expiration, or cancellation of a vehicle salesperson s license issued under this article does not prevent the filing of an accusation for the revocation or suspension of the suspended, expired, or canceled license as provided in Section 11806, and the department s decision that the license should be suspended or revoked. That determination may be considered in granting or refusing to grant any subsequent license authorized by this division to that licensee.

(Amended by Stats. 1990, Ch. 1563, Sec. 57.)






ARTICLE 3. Representatives

11900

It shall be unlawful for any person to act as a representative on or after July 1, 1974, without having first procured a license or temporary permit issued by the department or when such license or temporary permit has been canceled, suspended, revoked, or invalidated or has expired.

(Amended by Stats. 1974, Ch. 384.)



11901

The department shall prescribe and provide forms to be used for application for licenses to be issued under the terms and provisions of this chapter and require of such applicants, as a condition precedent to issuance of such license, such information touching on and concerning the applicant s character, honesty, integrity and reputation as it may consider necessary. Every application for a representative s license shall contain, in addition to such information as the department may require, a statement of the following facts:

(a) Name and address of the applicant.

(b) Whether the applicant has ever had a court judgment rendered for which he has been liable as a result of his activity in connection with an occupation licensed under this chapter and whether such judgment remains unpaid or unsatisfied.

(c) Whether the applicant ever had a license, issued under the authority of this chapter, revoked, suspended, or subjected to other disciplinary action and whether the applicant was ever a partner in a partnership or an officer, director, or stockholder in a corporation licensed under the authority of this chapter, the license of which was revoked, suspended, or subjected to other disciplinary action.

(d) Name, address, and license number of the manufacturer, manufacturer branch, distributor, or distributor branch employing the applicant.

(Added by Stats. 1973, Ch. 996.)



11902

(a) The department shall issue a representative s license when it finds and determines that the applicant has furnished the required information, and that the applicant intends in good faith to act as a representative and has paid the fees required by Sections 9262 and 11723.

(b) The department may refuse to issue, or may suspend or revoke, a license for any of the following reasons:

(1) The information in the application is incorrect.

(2) The applicant or licensee has been convicted of a crime or committed any act or engaged in any conduct involving moral turpitude which is substantially related to the qualifications, functions, or duties of the licensed activity. A conviction after a plea of nolo contendere is a conviction within the meaning of this section.

(3) The applicant or licensee has outstanding an unpaid final court judgment rendered in connection with an activity licensed under this chapter.

(4) The applicant or licensee was previously the holder of, or was a business representative of a business which was the holder of, a license and certificate issued under this chapter which were revoked for cause and not reissued by the department or which were suspended for cause and the terms of suspension have not been fulfilled.

(5) The applicant was previously the holder of an occupational license issued by another state, authorizing the same or similar activities of a license issued under this division; and that license was revoked or suspended for cause and was never reissued, or was suspended for cause, and the terms of suspension have not been fulfilled.

(6) The applicant or licensee has committed any act prohibited by Section 11713.2 or 11713.3.

(c) Pending the determination of the department that the applicant has met the requirements of this chapter, it may issue a temporary permit to any person applying for a representative s license. The temporary permit shall permit the operation by the representative for a period not to exceed 120 days while the department is completing its investigation and determination of all facts relative to the qualifications of the applicant for a license. The temporary permit is invalid after the applicant s license has been issued or refused.

(d) The department may issue a probationary representative s license based upon the existence of any circumstance set forth in subdivision (b), subject to conditions to be observed in the exercise of the privilege granted, either upon application for the issuance of a license or upon application for the renewal of a license. The conditions to be attached to the exercise of the privilege shall not appear on the face of the license but shall be those which, in the judgment of the department, are in the public interest and suitable to the qualifications of the applicant as disclosed by the application and investigation by the department of the information contained therein.

(Amended by Stats. 1998, Ch. 877, Sec. 52. Effective January 1, 1999.)



11902.5

(a) The department, after notice and hearing, on an interim basis, may refuse to issue or may suspend a license issued under this chapter when the applicant or licensee has been convicted of a crime involving moral turpitude which is substantially related to the qualifications, functions, or duties of the licensed activity, if an appeal of the conviction is pending or the conviction has otherwise not become final. A conviction after a plea of nolo contendere is a conviction within the meaning of this section.

(b) If a conviction, upon which an interim refusal to issue or suspension under subdivision (a) is based, is affirmed on appeal or otherwise becomes final, the refusal to issue or suspension shall automatically take effect as a denial or revocation, as the case may be, of the license. If the interim refusal to issue or suspension was stayed under probationary terms and conditions, the subsequent automatic denial or revocation shall also be stayed under the same terms and conditions for a term not to exceed the original term of probation for the interim refusal or suspension.

(c) If a conviction, upon which an interim refusal to issue or suspension under subdivision (a) is based, is reversed on appeal, the refusal or suspension shall be set aside immediately by the department.

(Added by Stats. 1990, Ch. 1563, Sec. 59.)



11903

(a) If the department suspends or revokes a representative s license, the licensee shall be entitled to an appropriate hearing. Such hearing shall be conducted pursuant to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) If the department issues or renews a representative s license requiring conditions of probation or if the department refuses to issue such license, the applicant shall be entitled to demand in writing a hearing as hereinabove provided before the director or his representative within 60 days after notice of refusal or issuance of the probationary license.

(c) A person whose representative s license has been revoked or whose application for a license has been denied may reapply for such license after a period of not less than one year has elapsed from the effective date of the decision revoking the license or denying the application; provided, however, that if such decision was based upon paragraph (3) or (4) of subdivision (b) of Section 11902, an earlier reapplication may be made accompanied by evidence satisfactory to the department that such grounds no longer exist.

(Amended by Stats. 1976, Ch. 934.)



11903.5

(a) After the filing of an accusation under this article, the director may enter into a stipulated compromise settlement agreement with the consent of the licensee on terms and conditions mutually agreeable to the director, the respondent licensee, and the accuser without further hearing or appeal. The agreement may include, but is not limited to, a period of probation or monetary penalties, or both. The monetary penalty shall not exceed five hundred dollars ($500) for each violation, and it shall be based on the nature of the violation and the effect of the violation on the purposes of this article.

(b) A compromise settlement agreement may be entered before, during, or after the hearing, but is valid only if executed and filed pursuant to subdivision (d) before the proposed decision of the hearing officer, if any, is adopted or the case is decided.

(c) The department shall adopt, by regulation, a schedule of maximum and minimum amounts of monetary penalties, the payment of which may be included as a term or condition of a compromise settlement agreement entered under subdivision (a). Any monetary penalty included in a compromise settlement agreement shall be within the range of monetary penalties in that schedule.

(d) Any compromise settlement agreement entered under this section shall be signed by the director, the respondent licensee, and the accuser, or by their authorized representatives. The director shall file, or cause to be filed, the agreement with the Office of Administrative Hearings, together with the department s notice of withdrawal of the accusation or statement of issues upon which the action was initiated.

(e) If the respondent licensee fails to perform all of the terms and conditions of the compromise settlement agreement, the agreement is void and the department may take any action authorized by law notwithstanding the agreement, including, but not limited to, refiling the accusation or imposing license sanctions.

(Added by Stats. 1985, Ch. 1022, Sec. 22.)



11904

Every representative s license issued hereunder shall expire at midnight on the 30th day of June of each year.

(Added by Stats. 1973, Ch. 996.)



11905

Every application for the renewal of a representative s license which expires on the 30th day of June shall be made by the person to whom issued between June 1st and midnight of June 30th preceding such expiration date and shall be made by presenting the application form provided by the department and by payment of the full annual renewal fee for such license.

(Added by Stats. 1973, Ch. 996.)



11907

The representative s license, or any permit provided for in this chapter, shall be automatically canceled upon the failure of the licensee to file an application for renewal of the license or permit before July 1st following the expiration date of the current license or permit.

(Added by Stats. 1973, Ch. 996.)



11908

The suspension, expiration, or cancellation of the representative s license provided for in this chapter shall not prevent the filing of an accusation for revocation or suspension of the suspended, expired, or canceled license as provided in Section 11903, and the department s decision that such license should be suspended or revoked. Such determination may be considered in granting or refusing to grant any subsequent license authorized by Division 5 (commencing with Section 11100) to such licensee.

(Added by Stats. 1973, Ch. 996.)



11909

Upon issuance by the department to the licensee, the license provided in this article shall be immediately delivered to and posted in a place conspicuous to the public at the place of business of the manufacturer, manufacturer s branch, distributor, distributor s branch from which the representative is directly supervised and shall be continuously exhibited in such place while the representative is employed by such employer.

In the event a representative s employment is terminated, the license shall be forwarded to the department by the manufacturer, manufacturer s branch, distributor, distributor s branch not later than the end of the third business day after termination.

(Added by Stats. 1974, Ch. 384.)









CHAPTER 5. Sale of Housecars

11930

As used in this chapter:

(a) First-stage manufacturer with reference to a housecar means the manufacturer of the engine, chassis, and drive train of the vehicle.

(b) Second-stage manufacturer means the installer of the structure and equipment permanently upon the engine, chassis, and drive train of the vehicle rendering the vehicle complete and suitable for human habitation and ready for delivery to the dealer or the buyer.

(Added by Stats. 1980, Ch. 853, Sec. 1.)



11931

(a) The dealer shall give the purchaser of a new housecar a list of every express warranty, of which he has notice, that has been issued on the housecar, or a part thereof, by the first-stage manufacturer, the second-stage manufacturer, the dealer, or any other party. The dealer shall also give the purchaser a copy of each warranty.

(b) The purchaser shall sign the list as an acknowledgment that he has received each warranty listed. The dealer shall sign to signify that all express warranties applicable to the housecar appear on the list. Both the purchaser and the dealer shall retain a copy of the list.

(c) Violation of this section is an infraction.

(Added by Stats. 1980, Ch. 853, Sec. 1.)






CHAPTER 6. Sale of Used Vehicles

11950

(a) A buy-here-pay-here dealer shall affix a label on any used vehicle being offered for retail sale that states the reasonable market value of that vehicle. The label shall meet all of the following conditions:

(1) Be in writing.

(2) Be printed with a heading that reads REASONABLE MARKET VALUE OF THIS VEHICLE in at least 16-point bold type and text in at least 12-point type.

(3) Be located adjacent to the window sticker identifying the equipment provided with the vehicle or, if none, it shall be located prominently and conspicuously on the vehicle so that it is readily readable.

(4) Contain the information used to determine the reasonable market value of the vehicle, including, but not limited to, the use of a nationally recognized pricing guide for used vehicles.

(5) Contain the date the reasonable market value was determined.

(6) Indicate that the reasonable market value is being provided only for comparison shopping and is not the retail sale price or the advertised price of the vehicle.

(b) A buy-here-pay-here dealer shall provide to a prospective buyer of the used vehicle a copy of any information obtained from a nationally recognized pricing guide that the buy-here-pay-here dealer used to determine the reasonable market value of the vehicle.

(c) As used in this section:

(1) Reasonable market value means the average retail value of a used vehicle based on the condition, mileage, year, make, and model of the vehicle, as determined within the last 60 days by a nationally recognized pricing guide that provides used vehicle retail values or pricing reports to vehicle dealers or the public.

(2) Nationally recognized pricing guide includes, but is not limited to, the Kelley Blue Book (KBB), Edmunds, the Black Book, or the National Automobile Dealers Association (NADA) Guide.

(Added by Stats. 2012, Ch. 741, Sec. 1. Effective January 1, 2013.)






CHAPTER 7. Sale of Automobile Parts

12000

The Bureau of Automotive Repair in the Department of Consumer Affairs shall enforce the provisions of this chapter. The Bureau of Automotive Repair shall investigate and inspect retail outlets to insure compliance with this chapter.

(Repealed and added by Stats. 1975, Ch. 678.)



12001

(a) Any person who sells and installs new parts in passenger cars, in the ordinary course of his business, shall provide the customer with an invoice which identifies by brand name, or other comparable designation, the part or parts installed.

(b) Any person who sells and installs used or factory rebuilt parts in passenger cars, in the ordinary course of his business, shall provide the customer with an invoice which specifically designates the used part or parts installed.

(c) This section shall not apply to any fitting or other device necessary to the installation of any new, used or factory rebuilt part subject to the provisions of this section.

(Added by Stats. 1975, Ch. 678.)



12002

No person shall knowingly manufacture, sell, or install in any vehicle, any vehicle part which, under the provisions of the National Traffic and Motor Vehicle Safety Act of 1966 (15 U.S.C., Sec. 1381 et seq.), is, or has been, determined to be defective and subject to customer notification or recall.

(Added by Stats. 1975, Ch. 678.)



12003

Any violation of this chapter shall be a misdemeanor.

(Added by Stats. 1975, Ch. 678.)






CHAPTER 8. Private Party Vehicle Markets

12101

Any transaction which is regulated by this chapter shall not be subject to the provisions of Article 4 (commencing with Section 21625) of Chapter 9 of Division 8 of the Business and Professions Code, regulating transactions in identifiable secondhand tangible personal property. No person shall be considered a secondhand dealer within the meaning of Section 21661 of the Business and Professions Code because of activities regulated by this chapter.

(Added by Stats. 1978, Ch. 525.)



12102

The following definitions apply with respect to this chapter:

(a) Private party vehicle market means any event conducted under any of the following circumstances:

(1) An event at which two or more vehicles are offered or displayed for sale or exchange and a fee is charged for the privilege of offering or displaying the vehicles for sale or exchange.

(2) An event at which a fee is charged to prospective buyers for admission to the area where vehicles are offered or displayed for sale or exchange.

(3) An event, other than one conducted by a person listed in subdivision (a) of Section 286, at which used vehicles are offered or displayed for sale or exchange if such event is held at the same place more than six times in any 12-month period, regardless of the number of persons offering or displaying vehicles or the absence of fees.

(b) Private party vehicle market operator means any person who controls, manages, conducts, or otherwise administers a private party vehicle market.

(c) Vendor means any person who exchanges, sells, or offers for sale or exchange any vehicle at a private party vehicle market.

(d) Any event arranged or sponsored, or both, by a dealer licensed pursuant to Division 5 (commencing with Section 11100) shall not be considered a private party vehicle market.

(Added by Stats. 1978, Ch. 525.)



12103

(a) Every private party vehicle market operator shall maintain a record, for not less than one year, of all of the following information:

(1) The name of each vendor selling, exchanging, or offering for sale or exchange, any vehicle at a private party vehicle market.

(2) The vendor s driver s license number.

(3) The registration number assigned to the vehicle and the vehicle identification number.

(4) The number of the vehicle s current and valid certificate of compliance.

(5) The make, model, and color of the vehicle.

(b) That information shall be made available, upon request, to any peace officer and to any employee of the department designated by the director.

(Amended by Stats. 1991, Ch. 1054, Sec. 4.)



12104

(a) Every private party vehicle market operator shall supply, to vendors, sufficient forms which are necessary to comply with Section 5900.

(b) Every private party vehicle market operator shall supply, to vendors, all information made available by the department to the general public regarding all existing provisions of law pertaining to requirements for the transfer of vehicle ownership and registration between parties who are not dealers.

(Added by Stats. 1978, Ch. 525.)






CHAPTER 9. Towing

12110

(a) Except as provided in subdivision (b), no towing service shall provide and no person or public entity shall accept any direct or indirect commission, gift, or any compensation whatever from a towing service in consideration of arranging or requesting the services of a tow truck. As used in this section, arranging does not include the activities of employees or principals of a provider of towing services in responding to a request for towing services.

(b) Subdivision (a) does not preclude a public entity otherwise authorized by law from requiring a fee in connection with the award of a franchise for towing vehicles on behalf of that public entity. However, the fee in those cases may not exceed the amount necessary to reimburse the public entity for its actual and reasonable costs incurred in connection with the towing program.

(c) Any towing service or any employee of a towing service that accepts or agrees to accept any money or anything of value from a repair shop and any repair shop or any employee of a repair shop that pays or agrees to pay any money or anything of value as a commission, referral fee, inducement, or in any manner a consideration, for the delivery or the arranging of a delivery of a vehicle, not owned by the repair shop or towing service, for the purpose of storage or repair, is guilty of a misdemeanor, punishable as set forth in subdivision (d). Nothing in this subdivision prevents a towing service from towing a vehicle to a repair shop owned by the same company that owns the towing service.

(d) Any person convicted of a violation of subdivision (a) or (c) shall be punished as follows:

(1) Upon first conviction, by a fine of not more than five thousand dollars ($5,000) or imprisonment in the county jail for not more than six months, or by both that fine and imprisonment. If the violation of subdivision (a) or (c) is committed by a tow truck driver, the person s privilege to operate a motor vehicle shall be suspended by the department under Section 13351.85. The clerk of the court shall send a certified abstract of the conviction to the department. If the violation of either subdivision (a) or (c) is committed by a tow truck driver, the court may order the impoundment of the tow truck involved for not more than 15 days.

(2) Upon a conviction of a violation of subdivision (a) or (c) that occurred within seven years of one or more separate convictions of violations of subdivision (a) or (c), by a fine of not more than ten thousand dollars ($10,000) or imprisonment in the county jail for not more than one year, or by both that fine and imprisonment. If the violation of subdivision (a) or (c) is committed by a tow truck driver, the person s privilege to operate a motor vehicle shall be suspended by the department under Section 13351.85. The clerk of the court shall send a certified abstract of the conviction to the department. If the violation of either subdivision (a) or (c) is committed by a tow truck owner, the court may order the impoundment of the tow truck involved for not less than 15 days but not more than 30 days.

(Amended by Stats. 2000, Ch. 641, Sec. 1. Effective January 1, 2001.)



12111

(a) Except as provided in subdivision (b), no city or city and county may impose a business license tax for revenue-raising purposes on the operation of a tow truck in its jurisdiction if the vehicle tower maintains no fixed place of business within the boundaries of the city or city and county.

(b) A city or city and county may impose a business license tax upon a vehicle tower doing business within its jurisdiction who has no fixed place of business therein, if the license tax is graduated according to gross receipts attributable to work done within the city or city and county.

(Amended by Stats. 1988, Ch. 924, Sec. 6.)






CHAPTER 10. Sales of Vehicles by Private Owners

12120

Only a dealer, a person described in Section 286, or the registered owner of record shall sell or offer for sale a vehicle of a type required to be registered pursuant to Division 3 (commencing with Section 4000) or identified pursuant to Division 16.5 (commencing with Section 38000), except as provided in Section 12121.

(Added by Stats. 1986, Ch. 668, Sec. 1.)



12121

(a) Section 12120 does not apply to a dealer licensed pursuant to Chapter 4 (commencing with Section 11700) when acting under authority of the license, or to his or her authorized agent.

(b) Section 12120 does not prohibit the sale of a vehicle by any of the following persons not engaged in the business of selling vehicles:

(1) Anyone related by blood, adoption, or marriage to the registered owner.

(2) The receiver, administrator, executor, guardian, or other person appointed by, or acting under, a judgment or order of any court.

(3) The trustee of a trust in which the vehicle is registered as an asset.

(4) Any public officer in the performance of his or her official duties.

(5) An attorney on behalf of a client who is the registered owner.

(6) The owner, officer, or designated representative of a business in whose name the vehicle is registered.

(7) The legal owner as shown on the certificate of ownership.

(8) A person who has prior written authorization from the registered owner of the vehicle, and that person does not receive or expect to receive a commission, money, brokerage fees, profit, or any other thing of value from either the seller or purchaser of the vehicle.

(9) An insurer selling the salvage of one of its insured s vehicle or the stolen vehicle of one of its insured which has been recovered.

(Added by Stats. 1986, Ch. 668, Sec. 1.)






CHAPTER 11. Consumer Recovery Fund

12200

The following definitions apply to this chapter:

(a) Application means an application to the recovery corporation for the payment of an eligible claim from the recovery fund that is filed with the recovery corporation after January 1, 2009.

(b) Consumer means a person who either (1) purchased or leased, or became obligated to purchase or lease, a motor vehicle to be used primarily for personal, family, or household purposes from a dealer or lessor-retailer licensed under this code, or (2) consigned for sale a motor vehicle that was used primarily for personal, family, or household purposes to a dealer licensed under this code.

(c) Eligible claim means an unsatisfied claim for economic loss, not barred by the statutes of limitation, that accrues after July 1, 2008, as a result of the failure of a dealer licensed under this code, or, if applicable, a lessor-retailer licensed under this code, to do any of the following:

(1) Remit license or registration fees received or contractually obligated to be paid from a consumer to the department.

(2) Pay to the legal owner of a vehicle transferred as a trade-in by a consumer to the dealer or lessor-retailer the amount necessary to discharge the prior credit balance owed to the legal owner.

(3) Pay to the lessor registered in accordance with Section 4453.5 of a vehicle transferred as a trade-in by a consumer to the dealer or lessor-retailer the amount the dealer or lessor-retailer agreed to pay to the lessor.

(4) Pay the amount specified in a consignment agreement to a consumer after the sale of a consigned vehicle.

(5) Provide a consumer who purchased a vehicle from the dealer or lessor-retailer with good title to the vehicle, free from any security interest or other lien, encumbrance, or claim, unless otherwise clearly and conspicuously provided for by the written sale agreement.

(6) Pay to a third party any amount received from, or contractually obligated to be paid by, a consumer for insurance, service contracts, or goods or services purchased through the dealer or lessor-retailer and to be provided by the third party.

(d) Participant means a dealer licensed under this code or a lessor-retailer licensed under this code.

(e) Recovery corporation means the Consumer Motor Vehicle Recovery Corporation.

(f) Recovery fund means the consumer recovery fund established by the recovery corporation pursuant to Section 12203 for the payment of eligible claims.

(Amended by Stats. 2013, Ch. 392, Sec. 3. Effective January 1, 2014.)



12201

(a) Participants shall maintain a corporation under the Nonprofit Mutual Benefit Corporation Law (Part 3 (commencing with Section 7110) of Division 2 of Title 1 of the Corporations Code) that shall operate under the name Consumer Motor Vehicle Recovery Corporation.

(b) The purpose of the Consumer Motor Vehicle Recovery Corporation is to provide payments to consumers on eligible claims subject to the requirements and limitations set forth in this chapter.

(c) A participant may not charge or collect from a consumer a separate fee or charge to recoup the fee paid by the participant pursuant to Section 4456.3.

(d) The State of California and its officers, agents, or employees shall not be liable for any act or omission of the recovery corporation or its directors, officers, agents, or employees.

(Added by Stats. 2007, Ch. 437, Sec. 6. Effective January 1, 2008.)



12202

(a) The recovery corporation shall have a board of directors composed of six directors, as follows:

(1) One public consumer representative member appointed by the Director of Consumer Affairs who shall serve until the appointment is revoked, another appointment is made, or until the appointed director resigns. The consumer representative shall be either of the following:

(A) A current or former prosecutor with at least two years of direct experience in the civil or criminal enforcement of consumer protection laws, including laws prohibiting deceptive advertising and unlawful and fraudulent practices.

(B) A current or former employee of a government agency who has at least two years of direct experience in one of the following:

(i) The investigation, mediation, and resolution of consumer complaints.

(ii) Providing counseling, information, education, or referral services to consumers.

(iii) Administering a consumer protection program that provides any of the services described in clause (i) or (ii).

(2) A representative of the Attorney General, who shall serve as an ex officio, nonvoting member.

(3) One member of the general public appointed by the Senate Committee on Rules to a two-year term.

(4) One member of the general public appointed by the Speaker of the Assembly to a two-year term, except that the initial appointment to the board of directors shall be for a one-year term.

(5) Two participants, who shall be appointed by the Governor for two-year terms, except that the initial term of the position of one of the participant directors shall be for a one-year term.

(b) A person is eligible to be nominated and to serve as a participant director if the person satisfies all of the following conditions:

(1) The person s primary occupation, at the time of nomination and continuously during the previous three years, has been as an owner or general manager of a licensed dealer or lessor-retailer.

(2) The person has not been convicted of a crime, including a plea or verdict of guilty or a conviction following a plea of nolo contendere.

(3) The person is not subject to a judgment or administrative order, whether entered after adjudication or stipulation, predicated on that person s commission of an act of dishonesty, fraud, deceit, or violation of this chapter or Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code.

(4) The person is not a defendant in a pending criminal or civil law enforcement action brought by a public prosecutor.

(5) The person has not served as a participant director of the recovery corporation at any time during the previous 18 months.

(c) A director who does not qualify to be a participant director, whose term has lapsed, or who otherwise becomes unable to serve shall not continue to serve as a director.

(Added by Stats. 2007, Ch. 437, Sec. 6. Effective January 1, 2008.)



12203

(a) The recovery corporation shall establish a consumer recovery fund for the payment of claims as provided in this chapter. The recovery corporation shall receive funds from the department as provided in Section 4456.3 and shall promptly notify the department when the recovery fund balance reaches the amounts specified in subdivision (b) of Section 4456.3.

(b) The recovery corporation shall establish and maintain an operations account within the recovery fund for the payment of costs of operations and administration. The recovery corporation shall prepare, prior to its fiscal year end, an estimated annual operational budget projecting the costs of operations and administration for the succeeding fiscal year, excluding the amount paid for claims. The recovery corporation shall not expend more than two hundred fifty thousand dollars ($250,000) each fiscal year from the operations account for the administration of this chapter.

(c) The recovery corporation shall invest all funds received from the department pursuant to Section 4456.3, and interest earned on those funds, deposited in the recovery fund, in a federally insured account or in federally insured certificates of deposit at a California state or federally chartered bank or savings bank.

(d) The recovery corporation holds all money in the recovery fund in trust for the purposes provided in this chapter and shall disburse funds only as provided in this chapter.

(e) The recovery corporation shall separately account for disbursements and collections. The accounting shall include a record of each claim paid that indicates the name, address, and phone number of each claimant receiving payment, the amount of the payment, and the name of the participant for which a claim was paid. Quarterly reports shall be provided to the office of the Attorney General, Consumer Law Section, commencing on or before October 31, 2008, and within 30 days after the end of each quarter thereafter.

(f) The recovery corporation may adopt reasonable written bylaws, rules, and procedures to carry out the purposes of this chapter. The representative of the Attorney General may vote on the adoption of bylaws, rules, and procedures notwithstanding paragraph (2) of subdivision (a) of Section 12202.

(Added by Stats. 2007, Ch. 437, Sec. 6. Effective January 1, 2008.)



12204

(a) A consumer may file an application with the recovery corporation for the payment of the consumer s eligible claim if a dealer or lessor-retailer against whom the claim is asserted has ceased selling and leasing motor vehicles to the general public or has become subject to a petition in bankruptcy.

(b) (1) The application shall be verified and shall set forth all of the following information:

(A) The consumer s name, address, and telephone number.

(B) The amount of the eligible claim.

(C) A description of the circumstances demonstrating an eligible claim.

(D) A statement indicating the consumer s belief that the dealer or lessor-retailer has ceased selling and leasing motor vehicles to the general public or has become subject to a petition in bankruptcy and the reasons for this belief.

(E) A statement indicating what action, if any, the applicant has taken to recover the amount of the eligible claim.

(F) A statement indicating that the consumer s application for payment does not include any amount for which the consumer has obtained recovery under the dealer s bond required by Section 11710.

(2) Nothing in this chapter shall be construed to require a consumer to bring a civil action to obtain recovery, file a bankruptcy claim, or file a crime report with a law enforcement agency in order to obtain payment of an eligible claim submitted to the recovery corporation.

(c) The application shall be accompanied by a copy of the agreement between the consumer and the dealer or lessor-retailer, unless the agreement is unnecessary to the recovery corporation s determination of the validity of the claim.

(d) If the eligible claim is based on the failure to remit license or registration fees, the application shall be accompanied by evidence demonstrating that the consumer paid money or other consideration for the fees, or became obligated to pay the fees, and that the fees had not been remitted. The eligible claim shall be limited to the dollar amount of the license or registration fees not remitted and a late charge or penalty.

(e) If the eligible claim is based on the failure to pay the proceeds of a consignment sale, the application shall be accompanied by the consignment agreement, evidence that the consigned vehicle was sold, and by the consumer s verified statement that the consumer did not receive the portion of the proceeds of the sale to which the consumer was entitled. The eligible claim is limited to the dollar amount specified in a written consignment agreement to be paid to the consignor.

(f) If the eligible claim is based on the failure to pay the legal owner of the consumer s trade-in vehicle, the application shall be accompanied by a statement from the legal owner of the amount, if any, that he or she received from the dealer or lessor-retailer. The eligible claim is limited to the dollar amount necessary to discharge the credit balance owing on the trade-in vehicle.

(g) If the eligible claim is based on the failure to pay the lessor of the consumer s trade-in vehicle, the application shall be accompanied by a statement from the lessor of the amount, if any, that the lessor received from the dealer or lessor-retailer. The eligible claim is limited to the dollar amount necessary to pay the lessor the total amount that the dealer or lessor-retailer agreed with the consumer to pay the lessor.

(h) If the eligible claim is based on the failure to provide good title, the application shall be accompanied by a statement from the legal owner or other claimant of the amount, if any, that he or she received from the dealer or lessor-retailer. The eligible claim is limited to the remaining dollar amount necessary to discharge the valid security interest, lien, encumbrance, or other claim clouding title to the vehicle.

(i) If the eligible claim is based on the failure to pay third parties for insurance, service contracts, or goods or services, the application shall be accompanied by a statement from the third party of the amount, if any, that he or she received from the dealer or lessor-retailer. The eligible claim is limited to the difference between the dollar amount the consumer paid or was contractually obligated to pay to the dealer or lessor-retailer for the insurance, service contracts, or goods or services purchased through the dealer or lessor-retailer and to be provided by the third party and the dollar amount actually received by the third party from the dealer or lessor-retailer for the insurance, service contracts, or goods or services.

(j) The recovery corporation may require reasonable additional information designed to facilitate payment of eligible claims.

(k) (1) For claims that have accrued on or after July 1, 2008, and before January 1, 2009, the application shall be filed within 18 months of the date upon which the dealer or lessor-retailer ceased selling or leasing motor vehicles to the general public or became subject to a petition in bankruptcy.

(2) For claims that have accrued on or after January 1, 2009, the application shall be filed within one year of the date upon which the dealer or lessor-retailer ceased selling or leasing motor vehicles to the general public or became subject to a petition in bankruptcy.

(Amended by Stats. 2013, Ch. 392, Sec. 4. Effective January 1, 2014.)



12205

The recovery corporation shall develop a notice fully explaining a consumer s right to make a claim from the fund, an application form, and an explanation of how to complete the application. The notice, application, and explanation shall be in English and Spanish and shall be provided to a person upon request.

(Added by Stats. 2007, Ch. 437, Sec. 6. Effective January 1, 2008.)



12206

(a) Within 30 days of receiving an application, the recovery corporation shall notify the applicant, in writing, that the application is complete or, if the application is incomplete, what additional information is required.

(b) (1) Within 60 days of the recovery corporation providing notice to the applicant of a complete application, the recovery corporation shall either pay the eligible claim from the fund as prescribed in this chapter or deny the claim. A claim shall be deemed granted unless the directors affirmatively vote to deny the claim.

(2) The recovery corporation, for good cause, may extend the 60-day period not more than an additional 90 days to investigate the accuracy of the application or evidence submitted by a dealer or lessor-retailer.

(c) A director shall not be involved in the decision of a claim if the director has a financial interest in the outcome of the decision; has a financial interest in or is employed by the participant that is the subject of the claim; or has a familial or close personal relationship with the claimant or an owner, officer, director, or manager of the participant.

(Added by Stats. 2007, Ch. 437, Sec. 6. Effective January 1, 2008.)



12207

(a) Within 15 days of receiving a complete application, the recovery corporation shall serve a copy of the complete application and the following notice on the dealer or lessor-retailer that is the subject of the claim:

The attached application has been made to the Consumer Motor Vehicle Recovery Corporation for payment of a claim allegedly arising out of your conduct or omission. If you wish to contest payment, you must file a written response to the application that describes any evidence that you have showing that the application is inaccurate or that payment from the fund is not authorized under Section 12200 and following of the Vehicle Code, a copy of which is provided.

The allegations stated in the attached application may constitute grounds on which disciplinary action may be taken to suspend or revoke your license. In addition, the Department of Motor Vehicles may suspend your license until you have repaid in full the amount paid by the Consumer Motor Vehicle Recovery Corporation on the attached application, plus interest at the rate of 10 percent per annum.

(b) The notice prescribed by subdivision (a), a copy of the application for payment, and a copy of this chapter shall be served on the dealer or lessor-retailer by personal service or certified mail, return receipt requested, at the department s mailing address of record for that licensee.

(Added by Stats. 2007, Ch. 437, Sec. 6. Effective January 1, 2008.)



12208

If the recovery corporation pays the claim, the amount of the payment shall be the total of the amount of the eligible claim, but in no event may the payment exceed thirty-five thousand dollars ($35,000) for a transaction.

(Added by Stats. 2007, Ch. 437, Sec. 6. Effective January 1, 2008.)



12209

If the recovery corporation denies the claim, the recovery corporation shall notify the applicant in writing of the denial, the legal and factual bases for the denial, and the applicant s right to contest the denial in writing within 60 days or any longer period permitted by the recovery corporation. If the applicant does not contest the denial within 60 days or an additional period reasonably requested by the consumer, the decision shall be final. The recovery corporation shall act on the applicant s objection within 30 days. If the claim is denied in whole or in part, the applicant may seek review in the superior court of any of the following counties in which the office of the Attorney General maintains an office: Sacramento, San Francisco, Los Angeles, or San Diego. Review shall be limited to the written record before the recovery corporation and any relevant evidence that could not have been previously presented to the recovery corporation despite the applicant s reasonable diligence. The superior court shall affirm the decision of the recovery corporation if it is supported by substantial evidence.

(Added by Stats. 2007, Ch. 437, Sec. 6. Effective January 1, 2008.)



12210

After the recovery corporation pays or rejects a claim, all of the following apply:

(a) Immediately upon payment, the recovery corporation shall be subrogated to all of the consumer s rights against the dealer or lessor-retailer to the extent of the amount of the payment.

(b) The recovery corporation may bring an action to recover the amount of the payment plus interest at the rate of 10 percent per annum and shall be entitled to recover costs and reasonable attorney s fees.

(c) Within 10 days of paying the claim, the recovery corporation shall inform the department of the payment of the claim, the amount of the payment, and the name and address of the dealer or lessor-retailer that is the subject of the claim. Upon the department s request, the recovery corporation shall provide the department with a copy of the claim application and other documents received by the recovery corporation in connection with the claim.

(d) Within 15 days of paying or rejecting the claim, the recovery corporation shall serve the dealer or lessor-retailer that is the subject of the claim with notice of the recovery corporation s disposition of the claim in the manner provided for service in subdivision (b) of Section 12207.

(e) After the consumer receives payment of the eligible claim from the recovery corporation, the consumer shall not seek to recover the amount received from the recovery corporation for the eligible claim from the dealer s bond required by Section 11710. Nothing in this subdivision affects any other rights the consumer may have as provided in Section 12217.

(Added by Stats. 2007, Ch. 437, Sec. 6. Effective January 1, 2008.)



12211

If the recovery corporation has insufficient funds to pay all eligible claims, the recovery corporation shall pay eligible claims in the order that the claim applications were received and shall hold the remaining claims until funds are available to pay those claims.

(Added by Stats. 2007, Ch. 437, Sec. 6. Effective January 1, 2008.)



12212

(a) Within 30 days after the close of the fiscal year or other reasonable period established by the board of directors, the recovery corporation shall make publicly available a statement of the following information concerning the most recently concluded fiscal year:

(1) The number of claims and approximate dollar amount of the claims received.

(2) The total number of claims and total dollar amount of claims paid.

(3) The approximate number and dollar amount of claims denied or abandoned.

(4) The dollar balance in the recovery fund.

(5) The dollar amount of fees received pursuant to Section 4456.3.

(6) The administrative costs and expenses of the recovery corporation.

(b) The recovery corporation shall make publicly available within 15 days of approval by the board of directors or other reasonable period established by the board of directors, the following information:

(1) The approved minutes of meetings of the board of directors.

(2) The approved estimated annual operational budget projecting the costs of operations and administration for the succeeding fiscal year, excluding the amount to be paid for claims.

(3) The approved bylaws, as amended, of the recovery corporation.

(c) Information may be made publicly available as required by this section by disseminating the information on an Internet Web site or providing the information by electronic mail to a person who has requested the information and provided a valid electronic mail address.

(Added by Stats. 2007, Ch. 437, Sec. 6. Effective January 1, 2008.)



12213

The operation of the recovery corporation shall at all times be subject to the examination and review of the Attorney General and the Attorney General s representatives. The Attorney General and his or her representatives may at any time investigate the affairs and examine the books, accounts, records, and files used by the recovery corporation. The Attorney General and his or her representatives shall have free access to the offices, books, accounts, papers, records, files, safes, and vaults of the recovery corporation and may copy any documents of, or in the possession of, the recovery corporation.

(Added by Stats. 2007, Ch. 437, Sec. 6. Effective January 1, 2008.)



12214

The Attorney General or his or her representative may determine that the recovery corporation has failed or ceased to operate upon a finding that any one of the following has occurred with respect to the recovery corporation:

(a) The recovery corporation was not created.

(b) The recovery corporation is dissolved.

(c) The recovery corporation ceased to operate.

(d) The recovery corporation is insolvent or bankrupt.

(e) The recovery corporation failed to pay its operating costs.

(f) The recovery corporation failed to pay any claim or judgment in a timely manner.

(g) The recovery corporation violated its articles of incorporation or any law of this state.

(h) The recovery corporation invested its funds in violation of this chapter.

(i) The recovery corporation has not diligently made a decision upon a claim made by a person aggrieved.

(j) The recovery corporation violated any section of this chapter.

(k) The recovery corporation neglected or refused to submit its books, papers, and affairs to the inspection of the Attorney General or his or her representatives.

(Added by Stats. 2007, Ch. 437, Sec. 6. Effective January 1, 2008.)



12215

If the recovery corporation is dissolved or ceases to exist, or if the Attorney General or his or her representative makes a determination, pursuant to Section 12214, that the recovery corporation has failed or ceased to operate, all outstanding debts, obligations of the recovery corporation, and amounts due for services rendered shall first be paid from the remaining assets, including the recovery fund. The assets remaining, after settling those liabilities, shall be distributed to the participants, less the costs of that distribution.

(Added by Stats. 2007, Ch. 437, Sec. 6. Effective January 1, 2008.)



12216

All costs and expenses incurred by the Department of Justice in the administration of this chapter shall be paid to the Department of Justice by the recovery corporation. The Department of Justice may institute an action for the recovery of costs and expenses incurred in the administration of this article in any court of competent jurisdiction.

(Added by Stats. 2007, Ch. 437, Sec. 6. Effective January 1, 2008.)



12217

Nothing in this chapter is intended to limit or restrict actions, remedies, penalties, or procedures otherwise available pursuant to any other provision of law.

(Added by Stats. 2007, Ch. 437, Sec. 6. Effective January 1, 2008.)









DIVISION 6. DRIVERS' LICENSES

CHAPTER 1. Issuance of Licenses, Expiration,and Renewal

ARTICLE 1. Persons Required to Be Licensed, Exemptions, and Age Limits

12500

(a) A person may not drive a motor vehicle upon a highway, unless the person then holds a valid driver s license issued under this code, except those persons who are expressly exempted under this code.

(b) A person may not drive a motorcycle, motor-driven cycle, or motorized bicycle upon a highway, unless the person then holds a valid driver s license or endorsement issued under this code for that class, except those persons who are expressly exempted under this code, or those persons specifically authorized to operate motorized bicycles or motorized scooters with a valid driver s license of any class, as specified in subdivision (h) of Section 12804.9.

(c) A person may not drive a motor vehicle in or upon any offstreet parking facility, unless the person then holds a valid driver s license of the appropriate class or certification to operate the vehicle. As used in this subdivision, offstreet parking facility means any offstreet facility held open for use by the public for parking vehicles and includes any publicly owned facilities for offstreet parking, and privately owned facilities for offstreet parking where no fee is charged for the privilege to park and which are held open for the common public use of retail customers.

(d) A person may not drive a motor vehicle or combination of vehicles that is not of a type for which the person is licensed.

(e) A motorized scooter operated on public streets shall at all times be equipped with an engine that complies with the applicable State Air Resources Board emission requirements.

(Amended by Stats. 2007, Ch. 630, Sec. 3. Effective January 1, 2008.)



12501

The following persons are not required to obtain a driver s license:

(a) An officer or employee of the United States, while operating a motor vehicle owned or controlled by the United States on the business of the United States, except when the motor vehicle being operated is a commercial motor vehicle, as defined in Section 15210.

(b) Any person while driving or operating implements of husbandry incidentally operated or moved over a highway, except as provided in Section 36300 or 36305.

(c) Any person driving or operating an off-highway motor vehicle subject to identification, as defined in Section 38012, while driving or operating such motor vehicle as provided in Section 38025. Nothing in this subdivision authorizes operation of a motor vehicle by a person without a valid driver s license upon any offstreet parking facility, as defined in subdivision (c) of Section 12500.

(Amended by Stats. 1990, Ch. 1360, Sec. 10.)



12502

(a) The following persons may operate a motor vehicle in this state without obtaining a driver s license under this code:

(1) A nonresident over the age of 18 years having in his or her immediate possession a valid driver s license issued by a foreign jurisdiction of which he or she is a resident, except as provided in Section 12505.

(2)A nonresident, 21 years of age or older, if transporting hazardous material, as defined in Section 353, in a commercial vehicle, having in his or her immediate possession, a valid license with the appropriate endorsement issued by another state or other jurisdiction that is recognized by the department, or a Canadian driver s license and a copy of his or her current training certificate to transport hazardous material that complies with all federal laws and regulations with respect to hazardous materials, both of which shall be in his or her immediate possession.

(3) A nonresident having in his or her immediate possession a valid driver s license, issued by the Diplomatic Motor Vehicle Office of the Office of Foreign Missions of the United States Department of State, for the type of motor vehicle or combination of vehicles that the person is operating.

(b) (1) A driver required to have a commercial driver s license under Part 383 of Title 49 of the Code of Federal Regulations who submits a current medical examiner s certificate to the licensing state in accordance with Section 383.71(h) of Subpart E of Part 383 of Title 49 of the Code of Federal Regulations, documenting that he or she meets the physical qualification requirements of Section 391.41 of Subpart E of Part 391 of Title 49 of the Code of Federal Regulations, is not required to carry on his or her person the medical examiner s certificate or a copy of that certificate.

(2) A driver may use the date-stamped receipt, given to the driver by the licensing state agency, for up to 15 days after the date stamped on the receipt, as proof of medical certification.

(c) A nonresident possessing a medical certificate in accordance with subdivision (b) shall comply with any restriction of the medical certificate issued to that nonresident.

(d) This section shall become operative on January 31, 2014.

(Repealed (in Sec. 2) and added by Stats. 2012, Ch. 670, Sec. 2.5. Effective January 1, 2013. Section operative January 31, 2014, by its own provisions.)



12503

A nonresident over the age of 18 years whose home state or country does not require the licensing of drivers may operate a foreign vehicle owned by him for not to exceed 30 days without obtaining a license under this code.

(Amended by Stats. 1971, Ch. 1748.)



12504

(a) Sections 12502 and 12503 apply to any nonresident over the age of 16 years but under the age of 18 years. The maximum period during which that nonresident may operate a motor vehicle in this state without obtaining a driver s license is limited to a period of 10 days immediately following the entry of the nonresident into this state except as provided in subdivision (b) of this section.

(b) Any nonresident over the age of 16 years but under the age of 18 years who is a resident of a foreign jurisdiction which requires the licensing of drivers may continue to operate a motor vehicle in this state after 10 days from his or her date of entry into this state if he or she meets both the following:

(1) He or she has a valid driver s license, issued by the foreign jurisdiction, in his or her immediate possession.

(2) He or she has been issued and has in his or her immediate possession a nonresident minor s certificate, which the department issues to a nonresident minor who holds a valid driver s license issued to him or her by his or her home state or country, and who files proof of financial responsibility.

(c) Whenever any of the conditions for the issuance of a nonresident minor s certificate cease to exist, the department shall cancel the certificate and require the minor to surrender it to the department.

(Amended by Stats. 1992, Ch. 974, Sec. 4. Effective September 28, 1992.)



12505

(a) (1) For purposes of this division only and notwithstanding Section 516, residency shall be determined as a person s state of domicile. State of domicile means the state where a person has his or her true, fixed, and permanent home and principal residence and to which he or she has manifested the intention of returning whenever he or she is absent.

Prima facie evidence of residency for driver s licensing purposes includes, but is not limited to, the following:

(A) Address where registered to vote.

(B) Payment of resident tuition at a public institution of higher education.

(C) Filing a homeowner s property tax exemption.

(D) Other acts, occurrences, or events that indicate presence in the state is more than temporary or transient.

(2) California residency is required of a person in order to be issued a commercial driver s license under this code.

(b) The presumption of residency in this state may be rebutted by satisfactory evidence that the licensee s primary residence is in another state.

(c) Any person entitled to an exemption under Section 12502, 12503, or 12504 may operate a motor vehicle in this state for not to exceed 10 days from the date he or she establishes residence in this state, except that a person shall not operate a motor vehicle for employment in this state after establishing residency without first obtaining a license from the department.

(d) If the State of California is decertified by the federal government and prohibited from issuing an initial, renewal, or upgraded commercial driver s license pursuant to Section 384.405 of Title 49 of the Code of Federal Regulations, the following applies:

(1) An existing commercial driver s license issued pursuant to this code prior to the date that the state is notified of its decertification shall remain valid until its expiration date.

(2) A person who is a resident of this state may obtain a nondomiciled commercial learner s permit or commercial driver s license from any state that elects to issue a nondomiciled commercial learner s permit or commercial driver s license and that complies with the testing and licensing standards contained in subparts F, G, and H of Part 383 of Title 49 of the Code of Federal Regulations.

(3) For the purposes of this subdivision, a nondomiciled commercial learner s permit or commercial driver s license is a commercial learner s permit or commercial driver s license issued by a state to an individual domiciled in a foreign country or in another state.

(e) The department may issue a nondomiciled commercial learner s permit or nondomiciled commercial driver s license to a person who is domiciled in a state or jurisdiction that has been decertified by the federal government or not determined to be in compliance with the testing and licensing standards contained in subparts F, G, and H of Part 383 of Title 49 of the Code of Federal Regulations.

(f) Subject to Section 12504, a person over the age of 16 years who is a resident of a foreign jurisdiction other than a state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or Canada, having a valid driver s license issued to him or her by any other foreign jurisdiction may operate a motor vehicle in this state without obtaining a license from the department, unless the department determines that the foreign jurisdiction does not meet the licensing standards imposed by this code.

(g) A person who is 18 years of age or older and in possession of a valid commercial learner s permit or commercial driver s license issued by any state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a foreign jurisdiction that meets the licensing standards contained in subparts F, G, and H of Part 383 of Title 49 of the Code of Federal Regulations shall be granted reciprocity to operate vehicles of the appropriate class on the highways of this state.

(h) Any person from a foreign jurisdiction that does not meet the licensing standards contained in subparts F, G, and H of Part 383 of Title 49 of the Code of Federal Regulations shall obtain a commercial learner s permit or commercial driver s license from the department before operating on the highways a motor vehicle for which a commercial driver s license is required, as described in Section 12804.9. The medical examination form required for issuance of a commercial driver s license shall be completed by a health care professional, as defined in paragraph (2) of subdivision (a) of Section 12804.9, who is licensed, certified, or registered to perform physical examinations in the United States of America. This subdivision does not apply to (1) drivers of schoolbuses operated in California on a trip for educational purposes or (2) drivers of vehicles used to provide the services of a local public agency.

(i) This section does not authorize the employment of a person in violation of Section 12515.

(Amended by Stats. 2013, Ch. 649, Sec. 1. Effective January 1, 2014.)



12506

The department may issue a temporary driver s license to any person applying for a driver s license, to any person applying for renewal of a driver s license, or to any licensee whose license is required to be changed, added to, or modified. Notwithstanding subdivision (b) of Section 12805, the department may issue a temporary driver s license to an applicant who has previously been licensed in this state or in any other state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or the Dominion of Canada, notwithstanding that the applicant has failed the written examination on the person s first attempt.

A temporary license permits the operation of a motor vehicle upon the highways for a period of 60 days, if the licensee has the temporary license in his or her immediate possession, and while the department is completing its investigation and determination of all facts relative to the applicant s right to receive a license. The temporary license is invalid when the applicant s license has been issued or refused.

(Amended by Stats. 1987, Ch. 321, Sec. 2.)



12508

When in the opinion of the department it would be in the interest of safety, the department may issue, in individual cases, to any applicant for a driver s license, a license limited in duration to less than the regular term. Upon the expiration of a limited term license the department may extend its duration for an additional period without fee but the duration of the license and extensions shall not exceed the term of a regular license.

(Enacted by Stats. 1959, Ch. 3.)



12509

(a) Except as otherwise provided in subdivision (f) of Section 12514, the department, for good cause, may issue an instruction permit to a physically and mentally qualified person who meets one of the following requirements and who applies to the department for an instruction permit:

(1) Is 15 years and 6 months of age or older, and has successfully completed approved courses in automobile driver education and driver training as provided in paragraph (3) of subdivision (a) of Section 12814.6.

(2) Is 15 years and 6 months of age or older, and has successfully completed an approved course in automobile driver education and is taking driver training as provided in paragraph (3) of subdivision (a) of Section 12814.6.

(3) Is 15 years and 6 months of age and enrolled and participating in an integrated automobile driver education and training program as provided in subparagraph (B) of paragraph (3) of subdivision (a) of Section 12814.6.

(4) Is over 16 years of age and is applying for a restricted driver s license pursuant to Section 12814.7.

(5) Is over 17 years and 6 months of age.

(b) The applicant shall qualify for, and be issued, an instruction permit within 12 months from the date of the application.

(c) An instruction permit issued pursuant to subdivision (a) shall entitle the applicant to operate a vehicle, subject to the limitations imposed by this section and any other provisions of law, upon the highways for a period not exceeding 24 months from the date of the application.

(d) Except as provided in Section 12814.6, a person, while having in his or her immediate possession a valid permit issued pursuant to paragraphs (1) to (3), inclusive, of subdivision (a), may operate a motor vehicle, other than a motorcycle, motorized scooter, or a motorized bicycle, when accompanied by, and under the immediate supervision of, a California-licensed driver with a valid license of the appropriate class who is 18 years of age or over and whose driving privilege is not subject to probation. An accompanying licensed driver at all times shall occupy a position within the driver s compartment that would enable the accompanying licensed driver to assist the person in controlling the vehicle as may be necessary to avoid a collision and to provide immediate guidance in the safe operation of the vehicle.

(e) A person, while having in his or her immediate possession a valid permit issued pursuant to paragraph (4) of subdivision (a), may only operate a government-owned motor vehicle, other than a motorcycle, motorized scooter, or a motorized bicycle, when taking driver training instruction administered by the California National Guard.

(f) The department may also issue an instruction permit to a person who has been issued a valid driver s license to authorize the person to obtain driver training instruction and to practice that instruction in order to obtain another class of driver s license or an endorsement.

(g) The department may further restrict permits issued under subdivision (a) as it may determine to be appropriate to ensure the safe operation of a motor vehicle by the permittee.

(Amended by Stats. 2011, Ch. 296, Sec. 303. Effective January 1, 2012.)



12509.5

(a) A person shall obtain an instruction permit issued pursuant to this section prior to operating, or being issued a class M1 or M2 driver s license to operate, a two-wheel motorcycle, motor-driven cycle, motorized scooter, motorized bicycle, moped, or bicycle with an attached motor. The person shall meet the following requirements to obtain an instruction permit for purposes of this section:

(1) If age 15 years and 6 months or older, but under the age of 18 years, the applicant shall meet all of the following requirements:

(A) Have a valid class C license or complete driver education and training pursuant to paragraph (3) of subdivision (a) of Section 12814.6.

(B) Successfully complete a motorcyclist safety program that is operated pursuant to Article 2 (commencing with Section 2930) of Chapter 5 of Division 2.

(C) Pass the motorcycle driver s written exam.

(2) If 18 years of age or older, but under 21 years of age, the applicant shall meet both of the following requirements:

(A) Successfully complete a motorcyclist safety program that is operated pursuant to Article 2 (commencing with Section 2930) of Chapter 5 of Division 2.

(B) Pass the motorcycle driver s written exam.

(3) If 21 years of age or older, pass the motorcycle driver s written exam.

(b) A person described in paragraph (1) or (2) of subdivision (a) shall hold an instruction permit issued pursuant to this section for a minimum of six months prior to being issued a class M1 or M2 license.

(c) A person issued an instruction permit pursuant to this section shall not operate a two-wheel motorcycle, motor-driven cycle, motorized scooter, motorized bicycle, moped, or bicycle with an attached motor during the hours of darkness, shall stay off any freeways that have full control of access and have no crossings at grade, and shall not carry any passenger except an instructor licensed under Chapter 1 (commencing with Section 11100) of Division 5 or a qualified instructor as defined in Section 41907 of the Education Code.

(d) An instruction permit issued pursuant to this section shall be valid for a period not exceeding 24 months from the date of application.

(e) The department may perform, during regularly scheduled computer system maintenance and upgrades, any necessary software updates related to the changes made by the addition, during the 2009 2010 Regular Session, of this section.

(Added by Stats. 2010, Ch. 586, Sec. 3. Effective January 1, 2011.)



12511

No person shall have in his or her possession or otherwise under his or her control more than one driver s license.

(Amended by Stats. 1988, Ch. 1509, Sec. 4.)



12512

Except as provided in Sections 12513, 12514, and 12814.6, no license to drive shall be issued to a person under the age of 18 years.

(Added by Stats. 2000, Ch. 596, Sec. 6. Effective January 1, 2001.)



12513

(a) Upon application, successful completion of tests and compliance with Sections 17700 to 17705, inclusive, the department may issue a junior permit to any person 14 years of age, but less than 18, who establishes eligibility as required by this section. A person is eligible when, in the opinion of the department, any one or more of the following circumstances exist:

School or other transportation facilities are inadequate for regular attendance at school and at activities authorized by the school. The application for a junior permit shall be accompanied by a signed statement from the school principal verifying such facts. A junior permit issued under this subsection shall be restricted to operating a vehicle from residence to the school and return.

Reasonable transportation facilities are inadequate and operation of a vehicle by a minor is necessary due to illness of a family member. The application shall be accompanied by a signed statement from a physician familiar with the condition, containing a diagnosis and probable date when sufficient recovery will have been made to terminate the emergency.

Transportation facilities are inadequate, and use of a motor vehicle is necessary in the transportation to and from the employment of the applicant and the applicant s income from such employment is essential in the support of the family, or where the applicant s operation of a motor vehicle is essential to an enterprise from which an appreciable portion of the income of the family will be derived. The application shall be accompanied by a signed statement from the parents or the guardian, setting forth the reasons a permit is necessary under this subsection.

(b) The existence of public transportation at reasonable intervals within one mile of the residence of the applicant may be considered adequate grounds for refusal of a junior permit.

(c) The department shall impose restrictions upon junior permits appropriate to the conditions and area under which they are intended to be used.

(Amended by Stats. 1969, Ch. 947, Sec. 1.)



12514

(a) Junior permits issued pursuant to Section 12513 shall not be valid for a period exceeding that established on the original request as the approximate date the minor s operation of a vehicle will no longer be necessary. In any event, no permit shall be valid on or after the 18th birthday of the applicant.

(b) The department may revoke any permit when to do so is necessary for the welfare of the minor or in the interests of safety.

(c) If conditions or location of residence, which required the minor s operation of a vehicle, change prior to expiration of the permit, the department may cancel the permit.

(d) Upon a determination that the permittee has operated a vehicle in violation of restrictions, the department shall revoke the permit.

(e) A junior permit is a form of driver s license that shall include all information required by subdivision (a) of Section 12811 except for an engraved picture or photograph of the permittee, and is subject to all provisions of this code applying to driver s licenses, except as otherwise provided in this section and Section 12513.

(f) An instruction permit valid for a period of not more than six months may be issued after eligibility has been established under Section 12513.

(g) The department shall cancel any permit six months from the date of issuance unless the permittee has complied with one of the conditions prescribed by paragraph (3) of subdivision (a) of Section 12814.6.

(Amended by Stats. 2000, Ch. 1035, Sec. 15. Effective January 1, 2001.)



12515

(a) No person under the age of 18 years shall be employed for compensation by another for the purpose of driving a motor vehicle on the highways.

(b) No person under the age of 21 years shall be employed for compensation by another to drive, and no person under the age of 21 years may drive a motor vehicle, as defined in Section 34500 or subdivision (b) of Section 15210, that is engaged in interstate commerce, or any motor vehicle that is engaged in the interstate or intrastate transportation of hazardous material, as defined in Section 353.

(Amended by Stats. 1988, Ch. 1509, Sec. 5.)



12516

It is unlawful for any person under the age of 18 years to drive a school bus transporting pupils to or from school.

(Enacted by Stats. 1959, Ch. 3.)



12517

(a) (1) A person may not operate a schoolbus while transporting pupils unless that person has in his or her immediate possession a valid driver s license for the appropriate class of vehicle to be driven endorsed for schoolbus and passenger transportation.

(2) When transporting one or more pupils at or below the 12th-grade level to or from a public or private school or to or from public or private school activities, the person described in paragraph (1) shall have in his or her immediate possession a certificate issued by the department to permit the operation of a schoolbus.

(b) A person may not operate a school pupil activity bus unless that person has in his or her immediate possession a valid driver s license for the appropriate class of vehicle to be driven endorsed for passenger transportation. When transporting one or more pupils at or below the 12th-grade level to or from public or private school activities, the person shall also have in his or her immediate possession a certificate issued by the department to permit the operation of school pupil activity buses.

(c) The applicant for a certificate to operate a schoolbus or school pupil activity bus shall meet the eligibility and training requirements specified for schoolbus and school pupil activity busdrivers in this code, the Education Code, and regulations adopted by the Department of the California Highway Patrol, and, in addition to the fee authorized in Section 2427, shall pay a fee of twenty-five dollars ($25) with the application for issuance of an original certificate, and a fee of twelve dollars ($12) for the renewal of that certificate.

(Amended by Stats. 2006, Ch. 574, Sec. 7. Effective January 1, 2007.)



12517.1

(a) A schoolbus accident means any of the following:

(1) A motor vehicle accident resulting in property damage in excess of seven hundred fifty dollars ($750) or personal injury, on public or private property, and involving a schoolbus, youth bus, school pupil activity bus, or general public paratransit vehicle transporting a pupil.

(2) A collision between a vehicle and a pupil or a schoolbus driver while the pupil or driver is crossing the highway when the schoolbus flashing red signal lamps are required to be operated pursuant to Section 22112 or when the schoolbus is stopped for the purpose of loading or unloading pupils.

(3) Injury of a pupil inside a vehicle described in paragraph (1) as a result of acceleration, deceleration, or other movement of the vehicle.

(b) The Department of the California Highway Patrol shall investigate all schoolbus accidents, except that accidents involving only property damage and occurring entirely on private property shall be investigated only if they involve a violation of this code.

(Amended by Stats. 2013, Ch. 523, Sec. 29. Effective January 1, 2014.)



12517.2

(a) Applicants for an original or renewal certificate to drive a schoolbus, school pupil activity bus, youth bus, general public paratransit vehicle, or farm labor vehicle shall submit a report of a medical examination of the applicant given not more than two years prior to the date of the application by a physician licensed to practice medicine, a licensed advanced practice registered nurse qualified to perform a medical examination, a licensed physician assistant, or a licensed doctor of chiropractic listed on the most current National Registry of Certified Medical Examiners, as adopted by the United States Department of Transportation, as published by the notice in the Federal Register, Volume 77, Number 77, Friday, April 20, 2012, on pages 24104 to 24135, inclusive, and pursuant to Section 391.42 of Title 49 of the Code of Federal Regulations. The report shall be on a form approved by the department.

(b) Schoolbus drivers, within the same month of reaching 65 years of age and each 12th month thereafter, shall undergo a medical examination, pursuant to Section 12804.9, and shall submit a report of that medical examination on a form as specified in subdivision (a).

(Amended by Stats. 2013, Ch. 160, Sec. 1. Effective January 1, 2014.)



12517.3

(a) (1) An applicant for an original certificate to drive a schoolbus, school pupil activity bus, youth bus, or general public paratransit vehicle shall be fingerprinted by the Department of the California Highway Patrol, on a form provided or approved by the Department of the California Highway Patrol for submission to the Department of Justice, utilizing the Applicant Expedite Service or an electronic fingerprinting system.

(2) An applicant fingerprint form shall be processed and returned to the office of the Department of the California Highway Patrol from which it originated not later than 15 working days from the date on which the fingerprint form was received by the Department of Justice, unless circumstances, other than the administrative duties of the Department of Justice, warrant further investigation.

(3) Applicant fingerprints that are submitted by utilizing an electronic fingerprinting system shall be processed and returned to the appropriate office of the Department of the California Highway Patrol within three working days.

(4) The commissioner may utilize the California Law Enforcement Telecommunications System to conduct a preliminary criminal and driver history check to determine an applicant s eligibility to hold an original or renewal certificate to drive a schoolbus, school pupil activity bus, youth bus, or general public paratransit vehicle.

(b) (1) Notwithstanding subdivision (a), an applicant for an original certificate to drive a schoolbus, school pupil activity bus, youth bus, or general public paratransit vehicle may be fingerprinted by a public law enforcement agency, a school district, or a county office of education utilizing an electronic fingerprinting system with terminals managed by the Department of Justice.

(2) The Department of Justice shall provide the fingerprint information processed pursuant to this subdivision to the appropriate office of the Department of the California Highway Patrol within three working days of receipt of the information.

(3) An applicant for an original certificate to drive an ambulance shall submit a completed fingerprint card to the department.

(Amended by Stats. 2006, Ch. 311, Sec. 7. Effective January 1, 2007.)



12517.4

This section governs the issuance of a certificate to drive a schoolbus, school pupil activity bus, youth bus, general public paratransit vehicle, or farm labor vehicle.

(a) The driver certificate shall be issued only to applicants meeting all applicable provisions of this code and passing the examinations prescribed by the department and the Department of the California Highway Patrol. The examinations shall be conducted by the Department of the California Highway Patrol, pursuant to Sections 12517, 12519, 12522, 12523, and 12523.5.

(b) A temporary driver certificate shall be issued by the Department of the California Highway Patrol after an applicant has cleared a criminal history background check by the Department of Justice and, if applicable, the Federal Bureau of Investigation, and has passed the examinations and meets all other applicable provisions of this code.

(c) A permanent driver s certificate shall be issued by the department after an applicant has passed all tests and met all applicable provisions of this code. Certificates are valid for a maximum of five years and shall expire on the fifth birthday following the issuance of an original certificate or the expiration of the certificate renewed.

(d) A holder of a certificate may not violate any restriction placed on the certificate. Depending upon the type of vehicle used in the driving test and the abilities and physical condition of the applicant, the Department of the California Highway Patrol and the department may place restrictions on a certificate to assure the safe operation of a motor vehicle and safe transportation of passengers. These restrictions may include, but are not limited to, all of the following:

(1) Automatic transmission only.

(2) Hydraulic brakes only.

(3) Type 2 bus only.

(4) Conventional or type 2 bus only.

(5) Two-axle motor truck or passenger vehicle only.

(e) A holder of a certificate may not drive a motor vehicle equipped with a two-speed rear axle unless the certificate is endorsed: May drive vehicle with two-speed rear axle.

(f) This section shall become operative on September 20, 2005.

(Amended by Stats. 2004, Ch. 952, Sec. 5. Effective January 1, 2005. Amended version operative September 20, 2005, pursuant to earlier operation of new subdivision (f).)



12517.45

(a) A person shall not operate a motor vehicle described in subdivision (k) of Section 545 while transporting school pupils at or below the 12th-grade level to or from a public or private school or to or from public or private school activities, unless all of the following requirements are met:

(1) The person has in his or her immediate possession all of the following:

(A) A valid driver s license of a class appropriate to the vehicle driven and that is endorsed for passenger transportation.

(B) Either a certificate to drive a schoolbus as described in Section 40082 of the Education Code, or a certificate to drive a school pupil activity bus as described in Section 40083 of the Education Code, issued by the department in accordance with eligibility and training requirements specified by the department, the State Department of Education, and the Department of the California Highway Patrol.

(C) A parental authorization form for each pupil signed by a parent or a legal guardian of the pupil that gives permission for that pupil to be transported to or from the school or school-related activity.

(2) (A) The motor vehicle has passed an annual inspection conducted by the Department of the California Highway Patrol and is in compliance with the charter-party carrier s responsibilities under Section 5374 of the Public Utilities Code.

(B) The Department of the California Highway Patrol may charge a charter-party carrier a reasonable fee sufficient to cover the costs incurred by the Department of the California Highway Patrol in conducting the annual inspection of a motor vehicle.

(b) A driver of a motor vehicle described in subdivision (k) of Section 545 shall comply with the duties specified in subdivision (a) of Section 5384.1 of the Public Utilities Code.

(Added by Stats. 2008, Ch. 649, Sec. 4. Effective January 1, 2009.)



12517.5

A person who is employed as a driver of a paratransit vehicle shall not operate that vehicle unless the person meets both of the following requirements:

(a) Has in his or her immediate possession a valid driver s license of a class appropriate to the vehicle driven.

(b) Successfully completes, during each calendar year, four hours of training administered by, or at the direction of, his or her employer or the employer s agent on the safe operation of paratransit vehicles and four hours of training on the special transportation needs of the persons he or she is employed to transport.

This subdivision may be satisfied if the driver receives transportation training or a certificate, or both, pursuant to Section 40082, 40083, 40085, 40085.5, or 40088 of the Education Code.

The employer shall maintain a record of the current training received by each driver in his or her employ and shall present that record on demand to any authorized representative of the Department of the California Highway Patrol.

(Amended by Stats. 2002, Ch. 664, Sec. 217. Effective January 1, 2003.)



12518

The provisions of Section 12504 shall apply to any nonresident who is under the age of 18 years and who is a member of the armed forces of the United States on active duty within this state, except that the maximum period during which such nonresident may operate a motor vehicle in this state without obtaining a driver s license or a nonresident minor s certificate shall be limited to a period of 60 days immediately following the entry of such nonresident into this state.

(Amended by Stats. 1971, Ch. 1748.)



12519

(a) No person shall operate a farm labor vehicle unless the person has in his or her possession a driver s license for the appropriate class of vehicle to be driven, endorsed for passenger transportation, and, when transporting one or more farmworker passengers, a certificate issued by the department to permit the operation of farm labor vehicles.

(b) The applicants shall present evidence that they have successfully completed the driver training course developed by the Department of Education pursuant to Section 40081 of the Education Code, and approved by the Department of Motor Vehicles and the Department of the California Highway Patrol before a permanent certificate will be issued.

(c) The certificate shall be issued only to applicants qualified by examinations prescribed by the Department of Motor Vehicles and the Department of the California Highway Patrol and upon payment of a fee of twelve dollars ($12) to the Department of the California Highway Patrol.The examinations shall be conducted by the Department of the California Highway Patrol.

(d) A person holding a valid certificate to permit the operation of a farm labor vehicle, issued prior to January 1, 1991, shall not be required to reapply for a certificate to satisfy any additional requirements imposed by the act adding this subdivision until the certificate he or she holds expires or is canceled or revoked.

(Amended by Stats. 1990, Ch. 1360, Sec. 17.)



12520

(a) No person employed as a tow truck driver, as defined in Section 2430.1, shall operate a tow truck unless that person has, in his or her immediate possession, a valid California driver s license of an appropriate class for the vehicle to be driven, and a tow truck driver certificate issued by the department or a temporary tow truck driver certificate issued by the Department of the California Highway Patrol, to permit the operation of the tow truck.

(b) When notified that the applicant has been cleared through the Department of Justice or the Federal Bureau of Investigation, or both, and if the applicant meets all other applicable provisions of this code, the department shall issue a permanent tow truck driver certificate. The permanent tow truck driver certificate shall be valid for a maximum of five years and shall expire on the same date as that of the applicant s driver s license.

(Amended by Stats. 1996, Ch. 1043, Sec. 2. Effective January 1, 1997.)



12521

An operator of a tour bus shall, at all times when operating the tour bus, do all the following:

(a) Use a safety belt.

(b) Report any accidents involving the tour bus to the Department of the California Highway Patrol.

(Repealed and added by Stats. 1990, Ch. 1360, Sec. 22.5.)



12522

(a) Every person who operates a schoolbus or youth bus in the transportation of school pupils shall, in addition to any other requirement for a schoolbus or youth bus driver s certificate, qualify by an examination on first aid practices deemed necessary for schoolbus operators or youth bus operators. Standards for examination shall be determined by the Emergency Medical Services Authority after consultation with the State Department of Education, the Department of Motor Vehicles, and the Department of the California Highway Patrol. The local school authority employing the applicant shall provide a course of instruction concerning necessary first aid practices.

(b) The Department of the California Highway Patrol shall conduct the first aid examination as part of the examination of applicants for a schoolbus or youth bus driver s certificate and shall certify to the Department of Motor Vehicles that the applicant has satisfactorily demonstrated his or her qualifications in first aid practices, knowledge of schoolbus or youth bus laws and regulations, and ability to operate a schoolbus or youth bus. The first aid certifications shall be valid for the term of the schoolbus or youth bus driver s certificate.

(c) The first aid examination may be waived if the applicant possesses either of the following minimum qualifications:

(1) A current first aid certificate issued by the American Red Cross or by an organization whose first aid training program is at least equivalent to the American Red Cross first aid training program, as determined by the Emergency Medical Services Authority. The Emergency Medical Services Authority may charge a fee, sufficient to cover its administrative costs of approval, to an organization that applies to have its first aid training program approved for purposes of this paragraph.

(2) A current license as a physician and surgeon, osteopathic physician and surgeon, or registered nurse, or a current certificate as a physician s assistant or emergency medical technician. The first aid certificate or license shall be maintained throughout the term of the schoolbus or youth bus driver s certificate and shall be presented upon demand of any traffic officer. The schoolbus or youth bus driver s certificate shall not be valid during any time that the driver fails to maintain and possess that license or certificate after the first aid examination has been waived.

(Amended by Stats. 1993, Ch. 226, Sec. 15. Effective January 1, 1994.)



12523

(a) No person shall operate a youth bus without having in possession a valid driver s license of the appropriate class, endorsed for passenger transportation and a certificate issued by the department to permit the operation of a youth bus.

(b) Applicants for a certificate to drive a youth bus shall present evidence that they have successfully completed a driver training course administered by or at the direction of their employer consisting of a minimum of 10 hours of classroom instruction covering applicable laws and regulations and defensive driving practices and a minimum of 10 hours of behind-the-wheel training in a vehicle to be used as a youth bus. Applicants seeking to renew a certificate to drive a youth bus shall present evidence that they have received two hours of refresher training during each 12 months of driver certificate validity.

(c) The driver certificate shall be issued only to applicants qualified by examinations prescribed by the Department of Motor Vehicles and the Department of the California Highway Patrol, and upon payment of a fee of twenty-five dollars ($25) for an original certificate and twelve dollars ($12) for the renewal of that certificate to the Department of the California Highway Patrol. The examinations shall be conducted by the Department of the California Highway Patrol. The Department of Motor Vehicles may deny, suspend, or revoke a certificate valid for driving a youth bus for the causes specified in this code or in regulations adopted pursuant to this code.

(d) An operator of a youth bus shall, at all times when operating a youth bus, do all of the following:

(1) Use seat belts.

(2) Refrain from smoking.

(3) Report any accidents reportable under Section 16000 to the Department of the California Highway Patrol.

(e) A person holding a valid certificate to permit the operation of a youth bus, issued prior to January 1, 1991, shall not be required to reapply for a certificate to satisfy any additional requirements imposed by the act adding this subdivision until the certificate he or she holds expires or is canceled or revoked.

(Amended by Stats. 1990, Ch. 1360, Sec. 23.)



12523.5

(a) No person shall operate a general public paratransit vehicle unless he or she has in his or her possession a valid driver s license of the appropriate class endorsed for passenger transportation when operating a vehicle designed, used, or maintained for carrying more than 10 persons including the driver and either (1) a certificate issued by the department to permit the operation of a general public paratransit vehicle, or (2) a certificate issued by the department to drive a schoolbus or school pupil activity bus pursuant to Section 12517.

(b) Applicants for a certificate to drive a general public paratransit vehicle shall pay a fee to the Department of the California Highway Patrol of twenty-five dollars ($25) for an original certificate and twelve dollars ($12) for a renewal certificate. Applicants for an original certificate shall present evidence that they have successfully completed a driver training course consisting of a minimum of 40 hours of instruction within the previous two years. The instruction shall have covered applicable laws and regulations and defensive driving practices, a minimum of eight hours of certified defensive driving, and a minimum of 20 hours of behind-the-wheel training in a vehicle to be used as a general public paratransit vehicle. Applicants seeking to renew a certificate valid for driving a general public paratransit vehicle shall present evidence that they have received two hours of refresher training during each 12 months of driver certificate validity.

(c) The driver certificate shall be issued only to applicants qualified by examinations prescribed by the Department of Motor Vehicles and the Department of the California Highway Patrol. The examinations shall be conducted by the Department of the California Highway Patrol. The Department of Motor Vehicles may deny, suspend, or revoke a certificate valid for driving a general public paratransit vehicle for the causes specified in this code or the Education Code or in regulations adopted pursuant to this code or the Education Code.

(d) An operator of a general public paratransit vehicle shall do all of the following:

(1) Use seatbelts.

(2) Refrain from smoking.

(3) Report any accident reportable under Section 16000 to the Department of the California Highway Patrol.

(e) A person holding a valid certificate to permit the operation of a general public paratransit vehicle, issued prior to January 1, 1991, shall not be required to reapply for a certificate to satisfy any additional requirements imposed by the act adding this subdivision until the certificate he or she holds expires or is canceled or revoked.

(Amended by Stats. 1990, Ch. 1360, Sec. 24.)



12523.6

(a) (1) On and after March 1, 1998, no person who is employed primarily as a driver of a motor vehicle that is used for the transportation of persons with developmental disabilities, as defined in subdivision (a) of Section 4512 of the Welfare and Institutions Code, shall operate that motor vehicle unless that person has in his or her possession a valid driver s license of the appropriate class and a valid special driver certificate issued by the department.

(2) This subdivision only applies to a person who is employed by a business, a nonprofit organization, or a state or local public agency.

(b) The special driver certificate shall be issued only to an applicant who has cleared a criminal history background check by the Department of Justice and, if applicable, by the Federal Bureau of Investigation.

(1) In order to determine the applicant s suitability as the driver of a vehicle used for the transportation of persons with developmental disabilities, the Department of the California Highway Patrol shall require the applicant to furnish to that department, on a form provided or approved by that department for submission to the Department of Justice, a full set of fingerprints sufficient to enable a criminal background investigation.

(2) Except as provided in paragraph (3), an applicant shall furnish to the Department of the California Highway Patrol evidence of having resided in this state for seven consecutive years immediately prior to the date of application for the certificate.

(3) If an applicant is unable to furnish the evidence required under paragraph (2), the Department of the California Highway Patrol shall require the applicant to furnish an additional full set of fingerprints. That department shall submit those fingerprint cards to the Department of Justice. The Department of Justice shall, in turn, submit the additional full set of fingerprints required under this paragraph to the Federal Bureau of Investigation for a national criminal history record check.

(4) Applicant fingerprint forms shall be processed and returned to the area office of the Department of the California Highway Patrol from which they originated not later than 15 working days from the date on which the fingerprint forms were received by the Department of Justice, unless circumstances, other than the administrative duties of the Department of Justice, warrant further investigation. Upon implementation of an electronic fingerprinting system with terminals located statewide and managed by the Department of Justice, the Department of Justice shall ascertain the information required pursuant to this subdivision within three working days.

(5) The applicant shall pay, in addition to the fees authorized in Section 2427, a fee of twenty-five dollars ($25) for an original certificate and twelve dollars ($12) for the renewal of that certificate to the Department of the California Highway Patrol.

(c) A certificate issued under this section shall not be deemed a certification to operate a particular vehicle that otherwise requires a driver s license or endorsement for a particular class under this code.

(d) On or after March 1, 1998, no person who operates a business or a nonprofit organization or agency shall employ a person who is employed primarily as a driver of a motor vehicle for hire that is used for the transportation of persons with developmental disabilities unless the employed person operates the motor vehicle in compliance with subdivision (a).

(e) Nothing in this section precludes an employer of persons who are occasionally used as drivers of motor vehicles for the transportation of persons with developmental disabilities from requiring those persons, as a condition of employment, to obtain a special driver certificate pursuant to this section or precludes any volunteer driver from applying for a special driver certificate.

(f) As used in this section, a person is employed primarily as driver if that person performs at least 50 percent of his or her time worked including, but not limited to, time spent assisting persons onto and out of the vehicle, or at least 20 hours a week, whichever is less, as a compensated driver of a motor vehicle for hire for the transportation of persons with developmental disabilities.

(g) This section does not apply to any person who has successfully completed a background investigation prescribed by law, including, but not limited to, health care transport vehicle operators, or to the operator of a taxicab regulated pursuant to Section 21100. This section does not apply to a person who holds a valid certificate, other than a farm labor vehicle driver certificate, issued under Section 12517.4 or 12527. This section does not apply to a driver who provides transportation on a noncommercial basis to persons with developmental disabilities.

(Amended by Stats. 1998, Ch. 877, Sec. 53. Effective January 1, 1999.)



12524

(a) No class A, class B, or class C driver s licenseholder shall operate a vehicle hauling fissile class III shipments or large quantity radioactive materials, as defined in Section 173.403 of Title 49 of the Code of Federal Regulations, unless the driver possesses a valid license of the appropriate class and a radioactive materials driver s certificate, issued by the Department of Motor Vehicles, which permits the driver to operate those vehicles.

(b) Applicants for the certificates shall present evidence to the Department of Motor Vehicles that they have successfully completed the radioactive materials hauler driving training course developed by the Department of Motor Vehicles and the Department of the California Highway Patrol before a certificate may be issued. Either the employer of the driver or a driving school licensed pursuant to Chapter 1 (commencing with Section 11100) of Division 5 may administer the training course.

(c) The certificate shall be issued only to applicants qualified by examinations prescribed by the Department of Motor Vehicles and the Department of the California Highway Patrol. These examinations shall be conducted by the Department of Motor Vehicles, and an examination fee of twelve dollars ($12) shall be paid by the applicant to the Department of Motor Vehicles.

(d) Any application for an original radioactive materials driver s certificate or renewal of the certificate and any radioactive materials driver s certificate issued pursuant to this section shall be subject to the provisions of Section 13369.

(Amended by Stats. 1993, Ch. 272, Sec. 21. Effective August 2, 1993.)



12525

Mechanics or other maintenance personnel may operate vehicles requiring a schoolbus endorsement or certificates issued pursuant to Section 2512, 12517, 12519, 12523, or 12523.5 without obtaining a schoolbus endorsement or those certificates if that operation is within the course of their employment and they do not transport pupils or members of the public.

(Amended by Stats. 2006, Ch. 574, Sec. 8. Effective January 1, 2007.)



12527

In addition to satisfying all requirements specified in this code and regulations adopted pursuant to this code, an applicant for an ambulance driver certificate shall satisfy all of the following requirements:

(a) Except as otherwise provided, every ambulance driver responding to an emergency call or transporting patients shall be at least 18 years of age, hold a driver s license valid in California, possess a valid ambulance driver certificate, and be trained and competent in ambulance operation and the use of safety and emergency care equipment required by the California Code of Regulations governing ambulances.

(b) Except as provided in subdivision (f), no person shall operate an ambulance unless the person has in his or her immediate possession a driver s license for the appropriate class of vehicle to be driven, and a certificate issued by the department to permit the operation of an ambulance.

(c) An ambulance driver certificate may be issued by the department only upon the successful completion of an examination conducted by the department and subject to all of the following conditions:

(1) An applicant for an original or renewal driver certificate shall submit a report of medical examination on a form approved by the department, the Federal Highway Administration, or the Federal Aviation Administration. The report shall be dated within the two years preceding the application date.

(2) An applicant for an original driver certificate shall submit an acceptable fingerprint card.

(3) The certificate to drive an ambulance shall be valid for a period not exceeding five years and six months and shall expire on the same date as the driver s license. The ambulance driver certificate shall be valid only when both of the following conditions exist:

(A) The certificate is accompanied by a medical examination certificate that was issued within the preceding two years and approved by the department, Federal Highway Administration, or Federal Aviation Administration.

(B) A copy of the medical examination report from which the certificate was issued is on file with the department.

(4) The ambulance driver certificate is renewable under conditions prescribed by the department. Except as permitted under paragraphs (2) and (3) of subdivision (d), applicants renewing an ambulance driver certificate shall possess certificates or licenses evidencing compliance with the emergency medical training and educational standards for ambulance attendants established by the Emergency Medical Service Authority.

(d) (1) Every ambulance driver shall have been trained to assist the ambulance attendant in the care and handling of the ill and injured.

Except as provided in paragraph (2), the driver of a California-based ambulance shall, within one year of initial issuance of the driver s ambulance driver certificate, possess a certificate or license evidencing compliance with the emergency medical training and educational standards established for ambulance attendants by the Emergency Medical Service Authority. In those emergencies requiring both the regularly assigned driver and attendant to be utilized in providing patient care, the specialized emergency medical training requirement shall not apply to persons temporarily detailed to drive the ambulance.

(2) Paragraph (1) does not apply to an ambulance driver who is a volunteer driver for a volunteer ambulance service under the circumstances specified in this paragraph, if the service is provided in the unincorporated areas of a county with a population of less than 125,000 persons, as determined by the most recent federal decennial census. The operation of an ambulance under this paragraph shall only apply if the name of the driver and the volunteer ambulance service and facts substantiating the public health necessity for an exemption are submitted to the department by the county board of supervisors and by at least one of the following entities in the county where the driver operates the ambulance:

(A) The county health officer.

(B) The county medical care committee.

(C) The local emergency medical services agency coordinator.

(3) The information required by paragraph (2) shall be submitted to the department at the time of application for an ambulance driver certificate. Upon receipt of that information, the department shall restrict the certificate holder to driving an ambulance for the volunteer ambulance service.

(4) The director may terminate any certificate issued pursuant to paragraph (2) at any time the department determines that the qualifying conditions specified therein no longer exist.

(5) The exemption granted pursuant to paragraph (2) shall expire on the expiration date of the ambulance driver certificate.

(e) A person holding a valid certificate to permit the operation of an ambulance, issued prior to January 1, 1991, shall not be required to reapply for a certificate to satisfy the requirements of this section until the certificate he or she holds expires or is canceled or revoked.

(f) An ambulance certificate is not required for persons operating ambulances in the line of duty as salaried, regular, full-time police officers, deputy sheriffs, or members of a fire department of a public agency. This exemption does not include volunteers and part-time employees or members of a department whose duties are primarily clerical or administrative.

(Amended by Stats. 1996, Ch. 1043, Sec. 3. Effective January 1, 1997.)






ARTICLE 2. Student Licenses

12650

(a) Any student over 15 years of age taking a course in automobile driver training, maintained pursuant to Article 12 (commencing with Section 41900) of Chapter 5 of Part 24 of Division 3 of Title 2 of the Education Code, in a secondary school or enrolled in a driver training course offered by a private or parochial school of secondary level may apply to the principal of the school for a student license.

(b) The application shall be signed by the applicant before the principal of the school, or a staff member assigned to such duty. The application shall be accompanied by a statement signed by the parents or guardian or person having custody of the minor, consenting to the issuance of a student license to the student and accepting liability for civil damages arising out of the student driving a motor vehicle upon a highway as provided for in Division 9 (commencing with Section 17000) of this code.

(c) Notwithstanding any other provision of this code, if the person or persons required to sign a statement consenting to the issuance of a student license and accepting liability as provided in subdivision (b) are not residents of this state and the student resides at the school, or the student is a foster child with no parents or guardian available to sign this statement, the application may be accepted if the principal of the school or staff member assigned such duties certifies that the school has filed with the department a certificate of insurance carrier or surety company that there is in effect a policy or bond meeting the requirements of Section 16056, and that such policy or bond will cover the liability for civil damages arising out of the student driving a motor vehicle upon a highway.

(Amended by Stats. 1977, Ch. 579.)



12651

The principal or staff member assigned such duty may issue or reissue a student license without cost whenever in his opinion the applicant is qualified to take the course of instruction and has filed a proper application therefor.

(Amended by Stats. 1978, Ch. 162.)



12652

A student license shall limit the operation of a motor vehicle to such times as the licensee is taking driver training in connection with the driver education program and then only at the direction and under the supervision of the instructor and shall be valid only for the period covered by the course and for not more than one year from the date of issuance.

(Enacted by Stats. 1959, Ch. 3.)



12653

A student license may be canceled by the principal of the school or by the department whenever, in the opinion of either, the safety of the licensee or other persons requires the action and shall be canceled upon the written request of the parent or other person who signed the consent to issue the license.

(Amended by Stats. 1978, Ch. 162.)



12660

(a) The department may establish a program authorizing a driving school licensed under Chapter 1 (commencing with Section 11100) of Division 5 to issue a student license to operate a class 3 vehicle to any applicant 15 years of age or older, subject to the conditions specified in subdivision (d).

(b) The department may charge any driving school participating in the program a fee not to exceed two dollars ($2) per applicant to recover the department s cost in establishing and monitoring the program. The fee that a participating school may charge an applicant for a student license may not exceed the fee that the department charges the school for the license.

(c) The department may remove a driving school from the program if the department determines that the school has issued a student license fraudulently, or has otherwise not followed the requirements of the program. This fraudulent conduct may result in cause for suspension or revocation of the driving school license.

(d) (1) Applicants shall meet the qualification standards specified in regulations adopted by the department pursuant to Section 12661. The student license application shall be accompanied by a statement signed by the parents or guardian, or person having custody of the minor, consenting to the issuance of a student license to the applicant.

(2) No licensed driving school may issue a student license to any applicant under the age of 17 years and 6 months unless that applicant shows proof of satisfactory completion of an approved course in driver education, pursuant to standards specified in paragraph (4) of subdivision (a) of Section 12814.6.

(e) A driving school owner or an independent instructor licensed under Section 11105.5 shall maintain liability insurance for bodily injury or property damage caused by the use of a motor vehicle in driving instruction, and for the liability of the driving school, the instructor, and the student, in accordance with Section 11103.

(f) The department shall submit a report to the Legislature on the progress of the program established under subdivision (a) within two years after the program is implemented. The report shall include, but not be limited to, an analysis of the costs and benefits of the program and shall include recommendations by the department.

(g) The director may terminate the program at any time the department determines that continued operation of the program would have an adverse effect on traffic safety. The finding upon which the termination is based shall be reported to the Legislature within 30 days following termination of the program.

(Amended by Stats. 2003, Ch. 768, Sec. 3. Effective January 1, 2004.)



12661

The department, in consultation with the State Department of Education, shall adopt regulations for the issuance of student licenses pursuant to Section 12660. The department and the State Department of Education shall seek advice and input on those regulations from the public, law enforcement, and the driving school industry. The regulations shall include all of the following:

(a) Standards and procedures for the issuance of student licenses pursuant to Section 12660, including the determination of an applicant s qualifications under Section 12805.

(b) Standards and procedures to ensure that all records of a driving school relating to the physical or mental condition of any student are confidential, except to the department.

(c) Standards and procedures for monitoring the issuance of student licenses.

(d) A requirement that each student license issued pursuant to Section 12660 be accompanied by a verbal and written description of the limitations of that license in terms of duration and use.

(e) Any other requirements necessary to carry out Section 12660.

(Added by Stats. 1987, Ch. 1029, Sec. 2.)






ARTICLE 3. Issuance and Renewal of Licenses

12800

Every application for an original or a renewal of a driver s license shall contain all of the following information:

(a) The applicant s true full name, age, sex, mailing address, residence address, and social security account number.

(b) A brief description of the applicant for the purpose of identification.

(c) A legible print of the thumb or finger of the applicant.

(d) The type of motor vehicle or combination of vehicles the applicant desires to operate.

(e) Whether the applicant has ever previously been licensed as a driver and, if so, when and in what state or country and whether or not the license has been suspended or revoked and, if so, the date of and reason for the suspension or revocation.

(f) Whether the applicant has ever previously been refused a driver s license in this state and, if so, the date of and the reason for the refusal.

(g) Whether the applicant, within the last three years, has experienced, on one or more occasions, either a lapse of consciousness or an episode of marked confusion caused by a condition that may bring about recurrent lapses, or whether the applicant has a disease, disorder, or disability that affects his or her ability to exercise reasonable and ordinary control in operating a motor vehicle upon a highway.

(h) Whether the applicant understands traffic signs and signals.

(i) Whether the applicant has ever previously been issued an identification card by the department.

(j) Any other information that is necessary to enable the department to determine whether the applicant is entitled to a license under this code.

(k) This section shall become inoperative on January 1, 2015, or on the date that the director executes a declaration pursuant to Section 12801.11, whichever is sooner, and as of January 1, 2015, is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2013, Ch. 524, Sec. 6. Effective January 1, 2014. Inoperative on or before January 1, 2015. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 7 of Ch. 524.)



12800

Each application for an original or a renewal of a driver s license shall contain all of the following information:

(a) The applicant s true full name, age, sex, mailing address, residence address, and, except as provided in Section 12801, social security account number.

(b) A brief description of the applicant for the purpose of identification.

(c) A legible print of the thumb or finger of the applicant.

(d) The type of motor vehicle or combination of vehicles the applicant desires to operate.

(e) Whether the applicant has ever previously been licensed as a driver and, if so, when and in what state or country and whether or not the license has been suspended or revoked and, if so, the date of and reason for the suspension or revocation.

(f) Whether the applicant has ever previously been refused a driver s license in this state and, if so, the date of and the reason for the refusal.

(g) Whether the applicant, within the last three years, has experienced, on one or more occasions, either a lapse of consciousness or an episode of marked confusion caused by a condition that may bring about recurrent lapses, or whether the applicant has a disease, disorder, or disability that affects his or her ability to exercise reasonable and ordinary control in operating a motor vehicle upon a highway.

(h) Whether the applicant understands traffic signs and signals.

(i) Whether the applicant has ever previously been issued an identification card by the department.

(j) Any other information that is necessary to enable the department to determine whether the applicant is entitled to a license under this code.

(k) This section shall become operative on January 1, 2015, or on the date that the director executes a declaration pursuant to Section 12801.11, whichever is sooner.

(l) This section shall become inoperative on the effective date of a final judicial determination made by any court of appellate jurisdiction that any provision of the act that added this section, or its application, either in whole or in part, is enjoined, found unconstitutional, or held invalid for any reason. The department shall post this information on its Internet Web site.

(Repealed (in Sec. 6) and added by Stats. 2013, Ch. 524, Sec. 7. Effective January 1, 2014. Section operative January 1, 2015, or sooner, as provided in subd. (k). Conditionally inoperative as prescribed by its own provisions. See later operative version added by Sec. 8 of Ch. 524.)



12800

Each application for an original or a renewal of a driver s license shall contain all of the following information:

(a) The applicant s true full name, age, sex, mailing address, residence address, and social security account number.

(b) A brief description of the applicant for the purpose of identification.

(c) A legible print of the thumb or finger of the applicant.

(d) The type of motor vehicle or combination of vehicles the applicant desires to operate.

(e) Whether the applicant has ever previously been licensed as a driver and, if so, when and in what state or country and whether or not the license has been suspended or revoked and, if so, the date of and reason for the suspension or revocation.

(f) Whether the applicant has ever previously been refused a driver s license in this state and, if so, the date of and the reason for the refusal.

(g) Whether the applicant, within the last three years, has experienced, on one or more occasions, either a lapse of consciousness or an episode of marked confusion caused by a condition that may bring about recurrent lapses, or whether the applicant has a disease, disorder, or disability that affects his or her ability to exercise reasonable and ordinary control in operating a motor vehicle upon a highway.

(h) Whether the applicant understands traffic signs and signals.

(i) Whether the applicant has ever previously been issued an identification card by the department.

(j) Any other information that is necessary to enable the department to determine whether the applicant is entitled to a license under this code.

(k) This section shall become operative on the effective date of a final judicial determination made by any court of appellate jurisdiction that any provision of the act that added this section, or its application, either in whole or in part, is enjoined, found unconstitutional, or held invalid for any reason. The department shall post this information on its Internet Web site.

(Added by Stats. 2013, Ch. 524, Sec. 8. Effective January 1, 2014. Section conditionally operative as prescribed by its own provisions.)



12800.5

(a) (1) A license shall bear a fullface engraved picture or photograph of the licensee.

(2) Notwithstanding any other provision of law, the department shall not, unless requested by the licensee, distribute or sell the licensee s picture or photograph or any information pertaining to the licensee s physical characteristics to any private individual, other than the licensee, or to any firm, copartnership, association, or corporation. This paragraph does not apply to any private business entity that contracts with the department for the production of driver s licenses and identification cards, if the contract prohibits the unauthorized use and disclosure of the information.

(b) A license, including a temporary license issued pursuant to Section 12506, shall bear the following notice: This license is issued as a license to drive a motor vehicle; it does not establish eligibility for employment, voter registration, or public benefits.

(c) The department may demand proof of age prior to the issuance of a license.

(Amended by Stats. 1999, Ch. 489, Sec. 3. Effective January 1, 2000.)



12800.7

Upon application for an original or duplicate license the department may require the applicant to produce any identification that it determines is necessary in order to ensure that the name of the applicant stated in the application is his or her true, full name and that his or her residence address as set forth in the application is his or her true residence address.

(Amended by Stats. 1999, Ch. 1008, Sec. 4. Effective January 1, 2000.)



12801

(a) Notwithstanding any other law, the department shall require an application for a driver s license to contain the applicant s social security account number and any other number or identifier determined to be appropriate by the department.

(b) Notwithstanding subdivision (a), an applicant who provides satisfactory proof that his or her presence in the United States is authorized under federal law, but who is not eligible for a social security account number, is eligible to receive an original driver s license if he or she meets all other qualifications for licensure.

(c) Notwithstanding any other law, the social security account number collected on a driver s license application shall not be displayed on the driver s license including, but not limited to, inclusion on a magnetic tape or strip used to store data on the license.

(d) This section shall become inoperative on January 1, 2015, or on the date that the director executes a declaration pursuant to Section 12801.11, whichever is sooner, and as of January 1, 2015, is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2013, Ch. 524, Sec. 9. Effective January 1, 2014. Inoperative on or before January 1, 2015. Repealed as of January 1, 2015, by its own provisions. See later operative version, as amended by Stats. 2014, Ch. 27.)



12801

(a) Except as provided in subdivisions (b) and (c) and Section 12801.9, the department shall require an application for a driver s license to contain the applicant s social security account number and any other number or identifier determined to be appropriate by the department.

(b) An applicant who provides satisfactory proof that his or her presence in the United States is authorized under federal law, but who is not eligible for a social security account number, is eligible to receive an original driver s license if he or she meets all other qualifications for licensure.

(c) (1) An applicant applying for a driver s license under Section 12801.9, who has never been issued a social security account number and is not presently eligible for a social security account number, shall satisfy the requirements of this section if he or she indicates in the application described in Section 12800, in the manner prescribed by the department, that he or she has never been issued a social security account number and is not presently eligible for a social security account number.

(2) This subdivision shall not apply to applications for a commercial driver s license. The department shall require all applications for a commercial driver s license to include the applicant s social security account number.

(3) Nothing in this section shall be used to consider an individual s citizenship or immigration status as a basis for a criminal investigation, arrest, or detention.

(d) The department shall not complete an application for a driver s license unless the applicant is in compliance with the requirements of subdivision (a), (b) or (c).

(e) Notwithstanding any other law, the social security account number collected on a driver s license application shall not be displayed on the driver s license including, but not limited to, inclusion on a magnetic tape or strip used to store data on the license.

(f) This section shall become operative on January 1, 2015, or on the date that the director executes a declaration pursuant to Section 12801.11, whichever is sooner.

(g) This section shall become inoperative on the effective date of a final judicial determination made by any court of appellate jurisdiction that any provision of the act that added this section, or its application, either in whole or in part, is enjoined, found unconstitutional, or held invalid for any reason. The department shall post this information on its Internet Web site.

(Amended (as added by Stats. 2013, Ch. 524, Sec. 10) by Stats. 2014, Ch. 27, Sec. 6. Effective June 20, 2014. Section operative January 1, 2015, or sooner, as provided in subd. (f). Conditionally inoperative as provided in subd. (g). See later operative version added by Sec. 11 of Stats. 2013, Ch. 524.)



12801

(a) Notwithstanding any other law, the department shall require an application for a driver s license to contain the applicant s social security account number and any other number or identifier determined to be appropriate by the department.

(b) Notwithstanding subdivision (a), an applicant who provides satisfactory proof that his or her presence in the United States is authorized under federal law, but who is not eligible for a social security account number, is eligible to receive an original driver s license if he or she meets all other qualifications for licensure.

(c) Notwithstanding any other law, the social security account number collected on a driver s license application shall not be displayed on the driver s license including, but not limited to, inclusion on a magnetic tape or strip used to store data on the license.

(d) This section shall become operative on the effective date of a final judicial determination made by any court of appellate jurisdiction that any provision of the act that added this section, or its application, either in whole or in part, is enjoined, found unconstitutional, or held invalid for any reason. The department shall post this information on its Internet Web site.

(Added by Stats. 2013, Ch. 524, Sec. 11. Effective January 1, 2014. Section conditionally operative as prescribed by its own provisions.)



12801.5

(a) Notwithstanding any other law, the department shall require an applicant for an original driver s license or identification card to submit satisfactory proof that the applicant s presence in the United States is authorized under federal law.

(b) The department shall not issue an original driver s license or identification card to a person who does not submit satisfactory proof that the applicant s presence in the United States is authorized under federal law.

(c) The department shall adopt regulations to carry out the purposes of this section, including procedures for, but not limited to, (1) verifying that the applicant s presence in the United States is authorized under federal law, (2) issuance of a temporary license pending verification of the applicant s status, and (3) appeal hearings from a denial of a license, temporary license, or identification card.

(d) On January 10 of each year, the department shall submit a supplemental budget report to the Governor and the Legislature detailing the costs of verifying the citizenship or legal residency of applicants for driver s licenses and identification cards, in order for the state to request reimbursement from the federal government.

(e) Notwithstanding Section 40300 or any other law, a peace officer may not detain or arrest a person solely on the belief that the person is an unlicensed driver, unless the officer has reasonable cause to believe the person driving is under 16 years of age.

(f) The inability to obtain a driver s license pursuant to this section does not abrogate or diminish in any respect the legal requirement of every driver in this state to obey the motor vehicle laws of this state, including laws with respect to licensing, motor vehicle registration, and financial responsibility.

(g) This section shall become inoperative on January 1, 2015, or on the date that the director executes a declaration pursuant to Section 12801.11, whichever is sooner, and as of January 1, 2015, is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2013, Ch. 524, Sec. 12. Effective January 1, 2014. Inoperative on or before January 1, 2015. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 13 of Ch. 524.)



12801.5

(a) Except as provided in Section 12801.9, the department shall require an applicant for an original driver s license or identification card to submit satisfactory proof that the applicant s presence in the United States is authorized under federal law.

(b) Except as provided in Section 12801.9, the department shall not issue an original driver s license or identification card to a person who does not submit satisfactory proof that the applicant s presence in the United States is authorized under federal law.

(c) The department shall adopt regulations to carry out the purposes of this section, including, but not limited to, procedures for (1) verifying that the applicant s presence in the United States is authorized under federal law, (2) issuance of a temporary license pending verification of the applicant s status, and (3) hearings to appeal a denial of a license, temporary license, or identification card.

(d) On January 10 of each year, the department shall submit a supplemental budget report to the Governor and the Legislature detailing the costs of verifying the citizenship or legal residency of applicants for driver s licenses and identification cards, in order for the state to request reimbursement from the federal government.

(e) Notwithstanding Section 40300 or any other law, a peace officer shall not detain or arrest a person solely on the belief that the person is an unlicensed driver, unless the officer has reasonable cause to believe the person driving is under 16 years of age.

(f) The inability of an individual to obtain a driver s license pursuant to this section does not abrogate or diminish in any respect the legal requirement of every driver in this state to obey the motor vehicle laws of this state, including laws with respect to licensing, motor vehicle registration, and financial responsibility.

(g) This section shall become operative on January 1, 2015, or on the date that the director executes a declaration pursuant to Section 12801.11, whichever is sooner.

(h) This section shall become inoperative on the effective date of a final judicial determination made by any court of appellate jurisdiction that any provision of the act that added this section, or its application, either in whole or in part, is enjoined, found unconstitutional, or held invalid for any reason. The department shall post this information on its Internet Web site.

(Repealed (in Sec. 12) and added by Stats. 2013, Ch. 524, Sec. 13. Effective January 1, 2014. Section operative January 1, 2015, or sooner, as provided in subd. (g). Conditionally inoperative as provided in subd. (h). See later operative version added by Sec. 14 of Ch. 524.)



12801.5

(a) Notwithstanding any other law, the department shall require an applicant for an original driver s license or identification card to submit satisfactory proof that the applicant s presence in the United States is authorized under federal law.

(b) The department shall not issue an original driver s license or identification card to a person who does not submit satisfactory proof that the applicant s presence in the United States is authorized under federal law.

(c) The department shall adopt regulations to carry out the purposes of this section, including, but not limited to, procedures for (1) verifying that the applicant s presence in the United States is authorized under federal law, (2) issuance of a temporary license pending verification of the applicant s status, and (3) hearings to appeal a denial of a license, temporary license, or identification card.

(d) On January 10 of each year, the department shall submit a supplemental budget report to the Governor and the Legislature detailing the costs of verifying the citizenship or legal residency of applicants for driver s licenses and identification cards, in order for the state to request reimbursement from the federal government.

(e) Notwithstanding Section 40300 or any other law, a peace officer shall not detain or arrest a person solely on the belief that the person is an unlicensed driver, unless the officer has reasonable cause to believe the person driving is under 16 years of age.

(f) The inability of an individual to obtain a driver s license pursuant to this section does not abrogate or diminish in any respect the legal requirement of every driver in this state to obey the motor vehicle laws of this state, including laws with respect to licensing, motor vehicle registration, and financial responsibility.

(g) This section shall become operative on the effective date of a final judicial determination made by any court of appellate jurisdiction that any provision of the act that added this section, or its application, either in whole or in part, is enjoined, found unconstitutional, or held invalid for any reason. The department shall post this information on its Internet Web site.

(Added by Stats. 2013, Ch. 524, Sec. 14. Effective January 1, 2014. Section conditionally operative as prescribed by its own provisions.)



12801.6

(a) Any federal document demonstrating favorable action by the federal government for acceptance of a person into the deferred action for childhood arrivals program shall satisfy the requirements of Section 12801.5.

(b) The department may issue an original driver s license to the person who submits proof of presence in the United States as authorized under federal law pursuant to subdivision (a) and either a social security account number or ineligibility for a social security account number.

(Added by Stats. 2012, Ch. 862, Sec. 3. Effective January 1, 2013.)



12801.7

(a) The department shall not issue an original driver s license or identification card, or a renewal, duplicate, or replacement driver s license or identification card to any person for whom the department has received notice from the United States Immigration and Naturalization Service that the person has been determined and found by the United States Immigration and Naturalization Service to be a deported alien under Section 1252 of Title 8 of the United States Code.

(b) (1) The department shall cancel any driver s license or identification card issued to any person identified as specified in subdivision (a).

(2) The cancellation shall become effective on the 30th day after the date the cancellation notice is mailed to the person, except as authorized under paragraph (3).

(3) The person may request a review of the intended cancellation during the 30-day period specified in paragraph (2) and, if proof is provided to show the person is legally present in the United States as authorized under federal law, the department shall rescind the cancellation.

(4) The cancellation notice shall be mailed to the person s last known address.

(c) The department shall require an applicant for a driver s license whose license was canceled under this section to submit satisfactory proof that the applicant s presence in the United States is authorized under federal law.

(d) This section shall become operative on, and apply only to persons determined and found to be a deported alien after, July 1, 1997.

(Added by Stats. 1996, Ch. 1168, Sec. 1. Effective January 1, 1997. Section operative July 1, 1997, by its own provisions.)



12801.8

(a) In the case of a legal, nonimmigrant driver s license applicant, the department shall issue a temporary driver s license, valid for 90 days, if the applicant has successfully completed the application and the related requirements for the issuance of a driver s license under this code, including subdivision (a) of Section 12805. If the United States Immigration and Naturalization Service is unable to verify the applicant s presence before the temporary driver s license expires, the department shall, at least 15 days before the temporary driver s license expires, extend the temporary driver s license for an additional 120 days and notify the applicant by mail that the temporary driver s license is being extended.

(b) If the department adjusts the expiration date of any driver s license issued pursuant to this code so that the date does not exceed the expiration date of a federal document submitted pursuant to subdivision (a) of Section 12801.5, the applicant may, upon receipt of a notice of renewal of the driver s license by the department sent prior to the expiration of the license, request an extension of the term of the driver s license by submitting to the department satisfactory proof that the applicant s presence in the United States has been reauthorized or extended under federal law. After verifying that the applicant s presence in the United States has been reauthorized or extended by federal law, the department shall adjust the expiration date of the driver s license so that it does not exceed the expiration date of the revised federal document submitted pursuant to subdivision (a) of Section 12801.5 and complies with the related requirements of this code.

(c) On or before July 1, 1997, the department shall establish a procedure for receiving mailed requests for the extension of driver s licenses as described in this section.

(Added by Stats. 1996, Ch. 531, Sec. 1. Effective January 1, 1997.)



12801.9

(a) Notwithstanding Section 12801.5, the department shall issue an original driver s license to a person who is unable to submit satisfactory proof that the applicant s presence in the United States is authorized under federal law if he or she meets all other qualifications for licensure and provides satisfactory proof to the department of his or her identity and California residency.

(b) The department shall adopt emergency regulations to carry out the purposes of this section, including, but not limited to, procedures for (1) identifying documents acceptable for the purposes of proving identity and California residency, (2) procedures for verifying the authenticity of the documents, (3) issuance of a temporary license pending verification of any document s authenticity, and (4) hearings to appeal a denial of a license or temporary license.

(c) Emergency regulations adopted for purposes of establishing the documents acceptable to prove identity and residency pursuant to subdivision (b) shall be promulgated by the department in consultation with appropriate interested parties, in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), including law enforcement representatives, immigrant rights representatives, labor representatives, and other stakeholders, which may include, but are not limited to, the California Highway Patrol, the California State Sheriffs Association, and the California Police Chiefs Association. The department shall accept various types of documentation for this purpose, including, but not limited to, the following documents:

(1) A valid, unexpired consular identification document issued by a consulate from the applicant s country of citizenship, or a valid, unexpired passport from the applicant s country of citizenship.

(2) An original birth certificate, or other proof of age, as designated by the department.

(3) A home utility bill, lease or rental agreement, or other proof of California residence, as designated by the department.

(4) The following documents, which, if in a language other than English, shall be accompanied by a certified translation or an affidavit of translation into English:

(A) A marriage license or divorce certificate.

(B) A foreign federal electoral photo card issued on or after January 1, 1991.

(C) A foreign driver s license.

(5) A United States Department of Homeland Security Form I-589, Application for Asylum and for Withholding of Removal.

(6) An official school or college transcript that includes the applicant s date of birth, or a foreign school record that is sealed and includes a photograph of the applicant at the age the record was issued.

(7) A United States Department of Homeland Security Form I-20 or Form DS-2019.

(8) A deed or title to real property.

(9) A property tax bill or statement issued within the previous 12 months.

(10) An income tax return.

(d) (1) A license issued pursuant to this section, including a temporary license issued pursuant to Section 12506, shall include a recognizable feature on the front of the card, such as the letters DP instead of, and in the same font size as, the letters DL, with no other distinguishable feature.

(2) The license shall bear the following notice: This card is not acceptable for official federal purposes. This license is issued only as a license to drive a motor vehicle. It does not establish eligibility for employment, voter registration, or public benefits.

(3) The notice described in paragraph (2) shall be in lieu of the notice provided in Section 12800.5.

(e) If the United States Department of Homeland Security determines a license issued pursuant to this section does not satisfy the requirements of Section 37.71 of Title 6 of the Code of Federal Regulations, adopted pursuant to paragraph (11) of subdivision (d) of Section 202 of the Real ID Act of 2005 (Public Law 109-13), the department shall modify the license only to the extent necessary to satisfy the requirements of that section.

(f) Notwithstanding Section 40300 or any other law, a peace officer shall not detain or arrest a person solely on the belief that the person is an unlicensed driver, unless the officer has reasonable cause to believe the person driving is under 16 years of age.

(g) The inability to obtain a driver s license pursuant to this section does not abrogate or diminish in any respect the legal requirement of every driver in this state to obey the motor vehicle laws of this state, including laws with respect to licensing, motor vehicle registration, and financial responsibility.

(h) It shall be a violation of law, including, but not limited to, a violation of the Unruh Civil Rights Act (Section 51 of the Civil Code), to discriminate against an individual because he or she holds or presents a license issued under this section.

(i) Information collected pursuant to this section is not a public record and shall not be disclosed by the department, except as required by law.

(j) A license issued pursuant to this section shall not be used to consider an individual s citizenship or immigration status as a basis for a criminal investigation, arrest, or detention.

(k) On or before January 1, 2018, the California Research Bureau shall compile and submit to the Legislature and the Governor a report of any violations of subdivisions (h) and (j). Information pertaining to any specific individual shall not be provided in the report.

(l) In addition to the fees required by Section 14900, a person applying for an original license pursuant to this section may be required to pay an additional fee determined by the department that is sufficient to offset the reasonable administrative costs of implementing the provisions of the act that added this section. If this additional fee is assessed, it shall only apply until June 30, 2017.

(m) This section shall become operative on January 1, 2015, or on the date that the director executes a declaration pursuant to Section 12801.11, whichever is sooner.

(n) This section shall become inoperative on the effective date of a final judicial determination made by any court of appellate jurisdiction that any provision of the act that added this section, or its application, either in whole or in part, is enjoined, found unconstitutional, or held invalid for any reason. The department shall post this information on its Internet Web site.

(Added by Stats. 2013, Ch. 524, Sec. 15. Effective January 1, 2014. Section operative January 1, 2015, or sooner, as provided in subd. (m). Conditionally inoperative as provided in subd. (n).)



12801.10

(a) Nothing in Section 1653.5, 12800, 12801, 12801.5, or 12801.9 authorizes an individual to apply for, or be issued, a commercial driver s license without the submission of his or her social security account number upon application.

(b) This section shall become operative on January 1, 2015, or on the date that the director executes a declaration pursuant to Section 12801.11, whichever is sooner.

(c) This section shall become inoperative on the effective date of a final judicial determination made by any court of appellate jurisdiction that any provision of the act that added this section, or its application, either in whole or in part, is enjoined, found unconstitutional, or held invalid for any reason. The department shall post this information on its Internet Web site.

(Added by Stats. 2013, Ch. 524, Sec. 16. Effective January 1, 2014. Section operative January 1, 2015, or sooner, as provided in subd. (m). Conditionally inoperative as provided in subd. (n).)



12801.11

(a) If the director determines that the department is prepared to begin issuing driver s licenses pursuant to Section 12801.9 on a date sooner than January 1, 2015, the director shall execute a declaration stating that determination and date and, within five business days, provide a copy of that declaration to the appropriate fiscal and policy committees of the Legislature and to the Governor, and shall post this information on its Internet Web site.

(b) This section shall become inoperative on the effective date of a final judicial determination made by any court of appellate jurisdiction that any provision of the act that added this section, or its application, either in whole or in part, is enjoined, found unconstitutional, or held invalid for any reason. The department shall post this information on its Internet Web site.

(Added by Stats. 2013, Ch. 524, Sec. 17. Effective January 1, 2014. Conditionally inoperative as prescribed by its own provisions.)



12802

Every original application shall be signed and verified by the applicant before a person authorized to administer oaths and the applicant shall submit such evidence of age as the department may require, and, if the applicant is a minor, the application shall also be signed and verified as provided in Chapter 2 (commencing with Section 17700) of Division 9.

(Amended by Stats. 1993, Ch. 272, Sec. 22. Effective August 2, 1993.)



12802.5

Before issuing a driver s license or permit to any person under 21 years of age, both of the following shall occur:

(a) The department shall inform the applicant of the following:

(1) It is unlawful to drive with a blood-alcohol concentration of 0.01 percent or greater, as measured by a preliminary alcohol screening test or other chemical test.

(2) The penalty for so driving is a one-year suspension of the driving privilege.

(3) A refusal to take, or a failure to complete, a preliminary alcohol screening test or other chemical test for the purpose of determining the level of alcohol pursuant to Section 13388 shall result in a one-year suspension of the driving privilege.

(4) The fee for reissuance of a driver s license after suspension for a violation of Section 23136 is one hundred dollars ($100). This fee is in addition to any other fees that may be imposed by the department in connection with reissuance of a driver s license.

(b) The applicant shall sign a statement that acknowledges that he or she has been notified of the information specified in subdivision (a).

(Amended (as amended by Stats. 1998, Ch. 118) by Stats. 1999, Ch. 22, Sec. 7. Effective May 26, 1999. Operative July 1, 1999, by Sec. 46 of Ch. 22.)



12803

Upon application for an original license, except student licenses, the department shall require an examination of the applicant and shall make provision therefor before an officer or employee or authorized representative of the department in the county wherein the applicant resides.

(Enacted by Stats. 1959, Ch. 3.)



12804.2

(a) Notwithstanding Section 15275, a person with at least a class C driver s license is exempt from the endorsement requirements of Section 15275 if all of the following conditions are met:

(1) The person is employed in an agricultural operation and is driving a vehicle, other than a vehicle used in common or contract motor carriage, controlled by a farmer and transporting agricultural products or farm machinery or supplies to or from a farm.

(2) (A) The person has completed an agricultural hazardous materials transportation program offered or approved by the Department of the California Highway Patrol. The Department of the California Highway Patrol shall make the program available at no cost, and the program shall contain information specifically applicable to the safe transportation of agricultural chemicals and shall not be less than two hours in length. If the commissioner determines that the program cannot be offered in a particular area of the state because of personnel constraints, a person in that area may instead comply with this requirement by receiving agricultural hazardous materials training, in a program and manner approved by the Department of the California Highway Patrol, from an organization or a person in a supervisory position that has been certified by the Department of the California Highway Patrol.

(B) Upon successful completion of the program specified in subparagraph (A), a verification of training, valid for four years, shall be issued by the instructor and shall be carried by the person when operating an implement of husbandry or a motor vehicle required to display placards or markings pursuant to Section 27903 or which is hauling hazardous waste, as defined in Sections 25115 and 25117 of the Health and Safety Code. Within 10 days of issuance by the instructor, a copy of the verification shall be forwarded by the person completing the training to the department for inclusion on the permanent driving record of the person, together with a fee of twelve dollars ($12).

(C) The department, in consultation with the Department of the California Highway Patrol, shall develop a suitable form for verification of training.

(3) The person has, within the vehicle, informational material approved by the Department of the California Highway Patrol, in both English and Spanish, outlining basic safety procedures to be followed in the event of an accident. The Department of the California Highway Patrol shall provide the information required by this subdivision and make it available at no cost to the person.

(4) The person is operating a vehicle which is an implement of husbandry or a motor vehicle requiring a class C driver s license and the distance which the vehicle is being operated between the final point of distribution and the ultimate point of application or from part of a farm to another part thereof, or from one farm to another, is not more than 50 miles.

(5) In lieu of a report of a medical examination required by Section 12804.9, an applicant for a certificate pursuant to paragraph (3) shall, upon application and every two years thereafter, submit medical information on a form approved by the department. A person who obtains a verification of training pursuant to this section, but does not meet the medical requirements for a hazardous materials endorsement established by the department under Section 12804.9, is not qualified to transport hazardous materials.

(6) For purposes of the penalties and sanctions prescribed by Article 7 (commencing with Section 15300) of Chapter 7, the operation of a vehicle pursuant to this subdivision is deemed to be the operation of a commercial motor vehicle.

(b) Implementation dates for this section may be established by the Department of Motor Vehicles by regulation in order to accomplish an orderly certification program.

(Amended by Stats. 1993, Ch. 272, Sec. 24. Effective August 2, 1993.)



12804.5

The class of vehicles permitted to be operated as shown on a driver s license held by a minor shall not be changed, unless the parents, guardians, or person having custody of such minor gives written consent to the department for such a change.

(Added by Stats. 1972, Ch. 97.)



12804.6

(a) A person shall not operate a transit bus transporting passengers unless that person has received from the department a certificate to operate a transit bus or is certified to drive a schoolbus or school pupil activity bus pursuant to Section 12517.

(b) All transit busdrivers shall comply with standards established in Section 40083 of the Education Code. The Department of Motor Vehicles shall establish an implementation program for transit busdrivers to meet these requirements. A transit busdriver who was employed as a busdriver on or before July 1, 1990, shall comply with Section 40085.5 of the Education Code instead of Section 40083 of that code in order to receive his or her original certificate.

(c) Implementation procedures for the issuance of transit busdrivers certificates may be established by the Department of Motor Vehicles as necessary to implement an orderly transit busdriver training program.

(d) The department shall issue a transit busdriver certificate to a person who provides either of the following:

(1) Proof that he or she has complied with Section 40083 of the Education Code.

(2) Proof that he or she has complied with Section 40085.5 of the Education Code.

(e) The department may charge a fee of ten dollars ($10) to an applicant for an original or a duplicate or renewal certificate under this section.

(f) The department shall issue a certificate to the applicant. The status of the certificate shall also become part of the pull notice and periodic reports issued pursuant to Section 1808.1. The certificate or the pull notice or periodic reports shall become part of, the person s employee records for the purpose of inspection pursuant to Sections 1808.1 and 34501. It shall be unlawful for the employer to permit a person to drive a transit bus who does not have a valid certificate.

(g) The term of a certificate shall be a period not to exceed five years, and shall expire with the driver s license.

(Amended by Stats. 2006, Ch. 574, Sec. 9. Effective January 1, 2007.)



12804.7

Notwithstanding subdivision (b) of Section 12804.9, class C also includes any two-axle motortruck or implement of husbandry weighing 4,000 pounds or more unladen when towing an implement of husbandry as specified in subdivision (n) of Section 36005, except that those vehicles shall not be operated in excess of 25 miles per hour on the highways and for not more than 25 miles on the highway from their point of origin.

(Amended by Stats. 1993, Ch. 272, Sec. 25. Effective August 2, 1993.)



12804.8

(a) Notwithstanding any other provision of law, the department may conduct studies to develop and identify examinations and tests, to more accurately identify persons who, due to physical or mental factors, or both, are not competent or qualified to safely operate a motor vehicle.

(b) In addition to any other tests or examinations required under this code, the department may require any person applying for an original driver s license or renewal of a driver s license, or any person subject to reexamination under Section 13801, to submit to one or more tests or examinations which are part of a study.

(c) The results and information obtained during the study, through the tests and examinations specified in subdivision (a), shall be used only to assess and evaluate the effectiveness of the tests and examinations and to select tests and examinations for use by the department, and for no other purpose. The results of the tests are confidential and shall not be disclosed to any person.

(d) No public entity or employee shall be liable for any loss, detriment, or injury resulting directly or indirectly from the department s acts or failure to act on information received through the studies.

(Added by Stats. 1993, Ch. 546, Sec. 2. Effective January 1, 1994.)



12804.9

(a) (1) The examination shall include all of the following:

(A) A test of the applicant s knowledge and understanding of the provisions of this code governing the operation of vehicles upon the highways.

(B) A test of the applicant s ability to read and understand simple English used in highway traffic and directional signs.

(C) A test of the applicant s understanding of traffic signs and signals, including the bikeway signs, markers, and traffic control devices established by the Department of Transportation.

(D) An actual demonstration of the applicant s ability to exercise ordinary and reasonable control in operating a motor vehicle by driving it under the supervision of an examining officer. The applicant shall submit to an examination appropriate to the type of motor vehicle or combination of vehicles he or she desires a license to drive, except that the department may waive the driving test part of the examination for any applicant who submits a license issued by another state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico if the department verifies through any acknowledged national driver record data source that there are no stops, holds, or other impediments to its issuance. The examining officer may request to see evidence of financial responsibility for the vehicle prior to supervising the demonstration of the applicant s ability to operate the vehicle. The examining officer may refuse to examine an applicant who is unable to provide proof of financial responsibility for the vehicle, unless proof of financial responsibility is not required by this code.

(E) A test of the hearing and eyesight of the applicant, and of other matters that may be necessary to determine the applicant s mental and physical fitness to operate a motor vehicle upon the highways, and whether any grounds exist for refusal of a license under this code.

(2) (A) Before a class A or class B driver s license, or class C driver s license with a commercial endorsement, may be issued or renewed, the applicant shall have in his or her driver record a valid report of a medical examination of the applicant given not more than two years prior to the date of the application by a health care professional. As used in this paragraph, health care professional means a person who is licensed, certified, or registered in accordance with applicable state laws and regulations to practice medicine and perform physical examinations in the United States. Health care professionals are doctors of medicine, doctors of osteopathy, physician assistants, and registered advanced practice nurses, or doctors of chiropractic who are clinically competent to perform the medical examination presently required of motor carrier drivers by the United States Department of Transportation. The report shall be on a form approved by the department. In establishing the requirements, consideration may be given to the standards presently required of motor carrier drivers by the Federal Motor Carrier Safety Administration.

(B) The department may accept a federal waiver of one or more physical qualification standards if the waiver is accompanied by a report of a nonqualifying medical examination for a class A or class B driver s license, or class C driver s license with a commercial endorsement, pursuant to Section 391.41(a)(3)(ii) of Subpart E of Part 391 of Title 49 of the Code of Federal Regulations.

(3) A physical defect of the applicant that, in the opinion of the department, is compensated for to ensure safe driving ability, shall not prevent the issuance of a license to the applicant.

(b) In accordance with the following classifications, an applicant for a driver s license shall be required to submit to an examination appropriate to the type of motor vehicle or combination of vehicles the applicant desires a license to drive:

(1) Class A includes the following:

(A) Except as provided in subparagraph (H) of paragraph (3), a combination of vehicles, if a vehicle being towed has a gross vehicle weight rating or gross vehicle weight of more than 10,000 pounds.

(B) A vehicle towing more than one vehicle.

(C) A trailer bus.

(D) The operation of all vehicles under class B and class C.

(2) Class B includes the following:

(A) Except as provided in subparagraph (H) of paragraph (3), a single vehicle with a gross vehicle weight rating or gross vehicle weight of more than 26,000 pounds.

(B) A single vehicle with three or more axles, except any three-axle vehicle weighing less than 6,000 pounds.

(C) A bus with a gross vehicle weight rating or gross vehicle weight of more than 26,000 pounds, except a trailer bus.

(D) A farm labor vehicle.

(E) A single vehicle with three or more axles or a gross vehicle weight rating or gross vehicle weight of more than 26,000 pounds towing another vehicle with a gross vehicle weight rating or gross vehicle weight of 10,000 pounds or less.

(F) A house car over 40 feet in length, excluding safety devices and safety bumpers.

(G) The operation of all vehicles covered under class C.

(3) Class C includes the following:

(A) A two-axle vehicle with a gross vehicle weight rating or gross vehicle weight of 26,000 pounds or less, including when the vehicle is towing a trailer or semitrailer with a gross vehicle weight rating or gross vehicle weight of 10,000 pounds or less.

(B) Notwithstanding subparagraph (A), a two-axle vehicle weighing 4,000 pounds or more unladen when towing a trailer coach not exceeding 9,000 pounds gross.

(C) A house car of 40 feet in length or less.

(D) A three-axle vehicle weighing 6,000 pounds gross or less.

(E) A house car of 40 feet in length or less or a vehicle towing another vehicle with a gross vehicle weight rating of 10,000 pounds or less, including when a tow dolly is used. A person driving a vehicle may not tow another vehicle in violation of Section 21715.

(F) (i) A two-axle vehicle weighing 4,000 pounds or more unladen when towing either a trailer coach or a fifth-wheel travel trailer not exceeding 10,000 pounds gross vehicle weight rating, when the towing of the trailer is not for compensation.

(ii) A two-axle vehicle weighing 4,000 pounds or more unladen when towing a fifth-wheel travel trailer exceeding 10,000 pounds, but not exceeding 15,000 pounds, gross vehicle weight rating, when the towing of the trailer is not for compensation, and if the person has passed a specialized written examination provided by the department relating to the knowledge of this code and other safety aspects governing the towing of recreational vehicles upon the highway.

The authority to operate combinations of vehicles under this subparagraph may be granted by endorsement on a class C license upon completion of that written examination.

(G) A vehicle or combination of vehicles with a gross combination weight rating or a gross vehicle weight rating, as those terms are defined in subdivisions (j) and (k), respectively, of Section 15210, of 26,000 pounds or less, if all of the following conditions are met:

(i) Is operated by a farmer, an employee of a farmer, or an instructor credentialed in agriculture as part of an instructional program in agriculture at the high school, community college, or university level.

(ii) Is used exclusively in the conduct of agricultural operations.

(iii) Is not used in the capacity of a for-hire carrier or for compensation.

(H) Firefighting equipment, provided that the equipment is operated by a person who holds a firefighter endorsement pursuant to Section 12804.11.

(I) A motorized scooter.

(J) A bus with a gross vehicle weight rating or gross vehicle weight of 26,000 pounds or less, except a trailer bus.

(K) Class C does not include a two-wheel motorcycle or a two-wheel motor-driven cycle.

(4) Class M1. A two-wheel motorcycle or a motor-driven cycle. Authority to operate a vehicle included in a class M1 license may be granted by endorsement on a class A, B, or C license upon completion of an appropriate examination.

(5) (A) Class M2 includes the following:

(i) A motorized bicycle or moped, or a bicycle with an attached motor, except a motorized bicycle described in subdivision (b) of Section 406.

(ii) A motorized scooter.

(B) Authority to operate vehicles included in class M2 may be granted by endorsement on a class A, B, or C license upon completion of an appropriate examination, except that no endorsement is required for a motorized scooter. Persons holding a class M1 license or endorsement may operate vehicles included in class M2 without further examination.

(c) A driver s license or driver certificate is not valid for operating a commercial motor vehicle, as defined in subdivision (b) of Section 15210, any other motor vehicle defined in paragraph (1) or (2) of subdivision (b), or any other vehicle requiring a driver to hold any driver certificate or any driver s license endorsement under Section 15275, unless a medical certificate approved by the department that has been issued within two years of the date of the operation of that vehicle and a copy of the medical examination report from which the certificate was issued is on file with the department. Otherwise, the license is valid only for operating class C vehicles that are not commercial vehicles, as defined in subdivision (b) of Section 15210, and for operating class M1 or M2 vehicles, if so endorsed, that are not commercial vehicles, as defined in subdivision (b) of Section 15210.

(d) A license or driver certificate issued prior to the enactment of Chapter 7 (commencing with Section 15200) is valid to operate the class or type of vehicles specified under the law in existence prior to that enactment until the license or certificate expires or is otherwise suspended, revoked, or canceled. Upon application for renewal or replacement of a driver s license, endorsement, or certificate required to operate a commercial motor vehicle, a valid medical certificate on a form approved by the department shall be submitted to the department.

(e) The department may accept a certificate of driving skill that is issued by an employer, authorized by the department to issue a certificate under Section 15250, of the applicant, in lieu of a driving test, on class A or B applications, if the applicant has first qualified for a class C license and has met the other examination requirements for the license for which he or she is applying. The certificate may be submitted as evidence of the applicant s skill in the operation of the types of equipment covered by the license for which he or she is applying.

(f) The department may accept a certificate of competence in lieu of a driving test on class M1 or M2 applications, when the certificate is issued by a law enforcement agency for its officers who operate class M1 or M2 vehicles in their duties, if the applicant has met the other examination requirements for the license for which he or she is applying.

(g) The department may accept a certificate of satisfactory completion of a novice motorcyclist training program approved by the commissioner pursuant to Section 2932 in lieu of a driving test on class M1 or M2 applications, if the applicant has met the other examination requirements for the license for which he or she is applying. The department shall review and approve the written and driving test used by a program to determine whether the program may issue a certificate of completion.

(h) Notwithstanding subdivision (b), a person holding a valid California driver s license of any class may operate a short-term rental motorized bicycle without taking any special examination for the operation of a motorized bicycle, and without having a class M2 endorsement on that license. As used in this subdivision, short-term means 48 hours or less.

(i) A person under the age of 21 years shall not be issued a class M1 or M2 license or endorsement unless he or she provides evidence satisfactory to the department of completion of a motorcycle safety training program that is operated pursuant to Article 2 (commencing with Section 2930) of Chapter 5 of Division 2.

(j) A driver of a vanpool vehicle may operate with a class C license but shall possess evidence of a medical examination required for a class B license when operating vanpool vehicles. In order to be eligible to drive the vanpool vehicle, the driver shall keep in the vanpool vehicle a statement, signed under penalty of perjury, that he or she has not been convicted of reckless driving, drunk driving, or a hit-and-run offense in the last five years.

(Amended by Stats. 2013, Ch. 649, Sec. 2. Effective January 1, 2014.)



12804.10

(a) Notwithstanding any other provision of law, a person issued a class C license under paragraph (3) of subdivision (b) of Section 12804.9 may drive any house car of 40 feet in length or less without obtaining a noncommercial class B driver s license with house car endorsement as described in subdivision (b).

(b) Any person seeking to drive any house car over 40 feet in length, excluding safety devices and safety bumpers, shall obtain a noncommercial class B driver s license with house car endorsement as described in this subdivision. The applicant for that endorsement shall pass a specialized written examination and demonstrate the ability to exercise ordinary and reasonable control in operating that vehicle by driving it under the supervision of an examining officer. Upon satisfactory completion of the examination and demonstration, the applicant shall be issued a noncommercial class B driver s license with house car endorsement by the department. Upon application for an endorsement to operate this vehicle, and every two years thereafter, the applicant shall submit medical information on a form approved by the department.

(Added by Stats. 2001, Ch. 658, Sec. 3. Effective October 10, 2001.)



12804.11

(a) To operate firefighting equipment, a driver, including a tiller operator, is required to do either of the following:

(1) Obtain and maintain a firefighter endorsement issued by the department and obtain and maintain a class C license as described in Section 12804.9, a restricted class A license as described in Section 12804.12, or a noncommercial class B license as described in Section 12804.10.

(2) Obtain and maintain a class A or B license as described in Section 12804.9 and, as appropriate, for the size and configuration of the firefighting equipment operated.

(b) To qualify for a firefighter endorsement the driver shall do all of the following:

(1) (A) Provide to the department proof of current employment as a firefighter or registration as a volunteer firefighter with a fire department and evidence of fire equipment operation training by providing a letter or other indication from the chief of the fire department or his or her designee.

(B) For purposes of this section, evidence of fire equipment operation training means the applicant has successfully completed Fire Apparatus Driver/Operator 1A taught by an instructor registered with the Office of the State Fire Marshal or fire department driver training that meets all of the following requirements:

(i) Meets or exceeds the standards outlined in NFPA 1002, Chapter 4 (2008 version) or the Fire Apparatus Driver/Operator 1A course adopted by the Office of the State Fire Marshal.

(ii) Prepares the applicant to safely operate the department s fire equipment that the applicant will be authorized to operate.

(iii) Includes a classroom (cognitive) portion of at least 16 hours.

(iv) Includes a manipulative portion of at least 14 hours, which includes directly supervised behind-the-wheel driver training.

(C) Driver training shall be conducted by a person who is registered with the Office of the State Fire Marshal to instruct a Fire Apparatus Driver/Operator 1A course or a person who meets all of the following criteria:

(i) Possesses a minimum of five years of fire service experience as an emergency vehicle operator, three of which must be at the rank of engineer or higher.

(ii) Possesses a valid California class A or B license or a class A or B license restricted to the operation of firefighting equipment.

(iii) Is certified as a qualified training instructor or training officer by the State of California, the federal government, or a county training officers association.

(2) Pass the written firefighter examination developed by the department with the cooperation of the Office of the State Fire Marshal.

(3) Upon application and every two years thereafter, submit medical information on a form approved by the department.

(c) There shall be no additional charge for adding a firefighter endorsement to an original license or when renewing a license. To add a firefighter endorsement to an existing license when not renewing the license, the applicant shall pay the fee for a duplicate license pursuant to Section 14901.

(d) (1) A driver of firefighting equipment is subject to the requirements of subdivision (a) if both of the following conditions exist:

(A) The equipment is operated by a person employed as a firefighter by a federal or state agency, by a regularly organized fire department of a city, county, city and county, or district, or by a tribal fire department or registered as a volunteer member of a regularly organized fire department having official recognition of the city, county, city and county, or district in which the department is located, or of a tribal fire department.

(B) The motor vehicle is used to travel to and from the scene of an emergency situation, or to transport equipment used in the control of an emergency situation, and which is owned, leased, or rented by, or under the exclusive control of, a federal or state agency, a regularly organized fire department of a city, county, city and county, or district, a volunteer fire department having official recognition of the city, county, city and county, or district in which the department is located, or a tribal fire department.

(2) A driver of firefighting equipment is not required to obtain and maintain a firefighter endorsement pursuant to paragraph (1) of subdivision (a) if the driver is operating the firefighting equipment for training purposes, during a nonemergency, while under the direct supervision of a fire department employee who is properly licensed to operate the equipment and is authorized by the fire department to provide training.

(e) For purposes of this section, a tiller operator is the driver of the rear free-axle portion of a ladder truck.

(f) For purposes of this section, firefighting equipment means a motor vehicle, that meets the definition of a class A or class B vehicle described in subdivision (b) of Section 12804.9, that is used to travel to and from the scene of an emergency situation, or to transport equipment used in the control of an emergency situation, and that is owned, leased, or rented by, or under the exclusive control of, a federal or state agency, a regularly organized fire department of a city, county, city and county, or district, or a volunteer fire department having official recognition of the city, county, city and county, or district in which the department is located.

(g) Notwithstanding paragraph (1) of subdivision (a), a regularly organized fire department, having official recognition of the city, county, city and county, or district in which the department is located, may require an employee or a volunteer of the fire department who is a driver or operator of firefighting equipment to hold a class A or B license.

(h) This section applies to a person hired by a fire department, or to a person renewing a driver s license, on or after January 1, 2011.

(Amended by Stats. 2013, Ch. 76, Sec. 194. Effective January 1, 2014.)



12804.12

(a) The department may issue a restricted class A driver s license for the operation of any two-axle vehicle weighing 4,000 pounds or more unladen when towing a trailer coach exceeding 10,000 pounds gross vehicle weight rating, or a fifth-wheel travel trailer exceeding 15,000 pounds gross vehicle weight rating, when the towing of the trailer is not for compensation.

(b) In lieu of a report of a medical examination required by Section 12804.9, an applicant for a restricted license issued pursuant to subdivision (a) shall, upon application and every two years thereafter, submit medical information on a form approved by the department.

(Amended (as added by Stats. 1990, Ch. 1358, Sec. 5) by Stats. 1993, Ch. 272, Sec. 28. Effective August 2, 1993.)



12804.14

(a) The department may issue a restricted class A driver s license for the operation of any two-axle vehicle weighing 4,000 pounds or more unladen when towing a livestock trailer exceeding 10,000 pounds, but not exceeding 15,000 pounds gross vehicle weight rating or gross vehicle weight, if all of the following conditions are met:

(1) The vehicle is controlled and operated by a farmer.

(2) The vehicle is used to transport livestock to or from a farm.

(3) The vehicle is not used in the operations of a common or contract carrier.

(4) The vehicle is used within 150 miles of the person s farm.

(b) The requirements of subdivision (a) incorporate the guidelines published by the Federal Highway Administration in the Federal Register on September 26, 1988 (53 FR 37313). The department shall follow those guidelines in acting pursuant to this section as those guidelines now exist and as they are hereafter amended.

(c) In lieu of a report of a medical examination required by Sections 12804 and 12804.9, a licensed California driver applying for a restricted license issued pursuant to subdivision (a) shall, upon application and every two years thereafter, submit medical information on a form approved by the department.

(Amended by Stats. 1996, Ch. 10, Sec. 14. Effective February 9, 1996.)



12804.15

(a) Notwithstanding Section 362, for purposes of this section house car means a vehicle described in subdivision (b) of Section 12804.10.

(b) (1) Except as provided under paragraph (2), no person may operate a house car unless that person has in his or her possession a valid driver s license of the appropriate class and an endorsement thereto issued by the department to permit operation of the house car.

(2) A nonresident may not operate a house car in this state unless that person is in possession of an out-of-state driver s license authorizing the operation of that vehicle.

(c) An endorsement to drive a house car may be issued only if the applicant meets all of the following conditions:

(1) The applicant successfully completes an examination prescribed by the department to determine qualification for the endorsement.

(2) Upon initial application and every two years thereafter, the applicant submits medical information on a form approved by the department to verify that the person meets the minimum medical requirements established by the department for operation of a house car.

(3) Upon application for issuance of an original driver s license or renewal driver s license pursuant to subdivision (b) of Section 12804.10, there shall be paid to the department a fee of thirty-four dollars ($34) for a license that will expire on the applicant s fifth birthday following the date of the application.

(d) The department may deny, suspend, or revoke an endorsement to drive a house car when the applicant does not meet any requirement for the issuance or retention of the endorsement.

(Added by Stats. 2001, Ch. 658, Sec. 4. Effective October 10, 2001.)



12805

The department shall not issue a driver s license to, or renew a driver s license of, any person:

(a) Who is not of legal age to receive a driver s license.

(b) Whose best corrected visual acuity is 20/200 or worse in that person s better eye, as verified by an optometrist or ophthalmologist. No person may use a bioptic telescopic or similar lens to meet the 20/200 visual acuity standards.

(c) Who is unable, as shown by examination, to understand traffic signs or signals or who does not have a reasonable knowledge of the provisions of this code governing the operations of vehicles upon the highways.

(d) When it is determined, by examination or other evidence, that the person is unable to safely operate a motor vehicle upon a highway.

(e) Who is unable to read and understand simple English used in highway traffic and directional signs. This subdivision does not apply to any person holding an operator s or chauffeur s license issued by this state and valid on September 11, 1957.

(f) Who holds a valid driver s license issued by a foreign jurisdiction unless the license has been surrendered to the department, or is lost or destroyed.

(g) Who has ever held, or is the holder of, a license to drive issued by another state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico, and that license has been suspended by reason, in whole or in part, of a conviction of a traffic violation until the suspension period has terminated, except that the department may issue a license to the applicant if, in the opinion of the department, it will be safe to issue a license to a person whose license to drive was suspended by a state that is not a party to the Driver License Compact provided for in Chapter 6 (commencing with Section 15000) of Division 6.

(h) Who has ever held, or is the holder of, a license to drive issued by another state, territory, or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico, and that license has been revoked by reason, in whole or in part, of a conviction of a traffic violation, until the revocation has been terminated or after the expiration of one year from the date the license was revoked, whichever occurs first, except that the department may issue a license to the applicant if, in the opinion of the department, it will be safe to issue a license to a person whose license to drive was revoked by a state that is not a party to the Driver License Compact provided for in Chapter 6 (commencing with Section 15000) of Division 6.

(Amended by Stats. 2000, Ch. 985, Sec. 7. Effective January 1, 2001.)



12806

The department may refuse to issue to, or renew a driver s license of, any person:

(a) Who is rendered incapable of safely operating a motor vehicle because of alcoholism, excessive and chronic use of alcoholic beverages, or addiction to, or habitual use of, any drug.

(b) Who is addicted to the use of narcotic drugs unless the person is participating in a narcotic treatment program approved pursuant to Article 3 (commencing with Section 11875) of Chapter 1 of Part 3 of Division 10.5 of the Health and Safety Code, in which case the person may be issued a probationary license, subject to reasonable terms and conditions, if that drug usage does not affect the person s ability to exercise reasonable and ordinary control in operating a motor vehicle on the highway.

(c) Who has a disorder characterized by lapses of consciousness or who has experienced, within the last three years, either a lapse of consciousness or an episode of marked confusion caused by any condition which may bring about recurrent lapses, or who has any physical or mental disability, disease, or disorder which could affect the safe operation of a motor vehicle unless the department has medical information which indicates the person may safely operate a motor vehicle. In making its determination, the department may rely on any relevant information available to the department.

(Amended by Stats. 1995, Ch. 455, Sec. 30. Effective September 5, 1995.)



12806.5

The department may adopt regulations specifying, in addition to any cause provided by statute, the circumstances which are grounds for the suspension or revocation of a schoolbus, school pupil activity, youth busdriver, farm labor vehicle, or general public paratransit vehicle certificate.

(Amended by Stats. 1990, Ch. 1360, Sec. 32.)



12807

The department shall not issue or renew a driver s license to any person:

(a) When a license previously issued to the person under this code has been suspended until the expiration of the period of the suspension, unless cause for suspension has been removed.

(b) When a license previously issued to the person under this code has been revoked until the expiration of one year after the date of the revocation, except where a different period of revocation is prescribed by this code, or unless the cause for revocation has been removed.

(c) When the department has received a notice pursuant to Section 40509 or 40509.5, unless the department has received a certificate as provided in those sections.

(Amended by Stats. 1996, Ch. 224, Sec. 2. Effective January 1, 1997.)



12808

(a) The department shall, before issuing or renewing any license, check the record of the applicant for conviction of traffic violations and traffic accidents.

(b) The department shall, before issuing or renewing any license, check the record of the applicant for notices of failure to appear in court filed with it and shall withhold or shall not issue a license to any applicant who has violated his or her written promise to appear in court unless the department has received a certificate issued by the magistrate or clerk of the court hearing the case in which the promise was given showing that the case has been adjudicated or unless the applicant s record is cleared as provided in Chapter 6 (commencing with Section 41500) of Division 17. In lieu of the certificate of adjudication, a notice from the court stating that the original records have been lost or destroyed shall permit the department to issue a license.

(c) (1) Any notice received by the department pursuant to Section 40509, 40509.1, or 40509.5, except subdivision (c) of Section 40509.5, that has been on file five years may be removed from the department records and destroyed at the discretion of the department.

(2) Any notice received by the department under subdivision (c) of Section 40509.5 that has been on file 10 years may be removed from the department records and destroyed at the discretion of the department.

(d) This section shall become operative on January 1, 2011.

(Repealed (in Sec. 8) and added by Stats. 2000, Ch. 985, Sec. 9. Effective January 1, 2001. Section operative January 1, 2011, by its own provisions.)



12808.1

The department shall refuse to issue or renew any license if the applicant has been mailed a notice of delinquent parking violation relating to standing or parking, the processing agency has filed or electronically transmitted to the department an itemization of unpaid parking penalties, including administrative fees pursuant to Section 40220, and the applicant has not paid the parking penalty and administrative fee pursuant to Section 40211, unless he or she pays to the department, at the time of application, the full amount of all outstanding parking penalties and administrative fees, as shown by records of the department.

(Added by Stats. 1991, Ch. 90, Sec. 67. Effective June 30, 1991.)



12809

The department may refuse to issue or renew a driver s license to any person:

(a) If the department is satisfied that the applicant is not entitled to the license under this code.

(b) If the applicant has failed to furnish the department the information required in the application or reasonable additional information requested by the department.

(c) If the department determines that the applicant has made or permitted unlawful use of any driver s license.

(d) If the department determines that the person has knowingly used a false or fictitious name in any application for a license or has impersonated another in making application or in taking any test, or has knowingly made a false statement or knowingly concealed a material fact, or otherwise committed any fraud in any application.

(e) If the department determines that the applicant is a negligent or incompetent operator of a motor vehicle.

(f) If the applicant is convicted of any offense involving the transportation for purpose of sale, or the transportation for compensation, of a controlled substance under Division 10 (commencing with Section 11000) of the Health and Safety Code, and the commission of the offense involved the use or operation of a motor vehicle.

If, however, the driving privilege of the applicant is on probation for a cause related to the use or possession of a narcotic controlled substance, the department may refuse to issue or renew a driver s license to the applicant if the applicant is subsequently convicted of any offense involving the use or possession of a narcotic controlled substance, whether or not the commission of the offense involved the use or operation of a motor vehicle.

The maximum period of time for which the department may refuse to issue or renew a driver s license to any person pursuant to this subdivision shall be three years from the date of conviction.

(g) If the applicant fails or refuses to surrender to the department, upon its lawful demand, a nonresident minor s certificate which has been canceled.

(h) If the applicant has failed to appear regarding a citation issued for vehicle abandonment as specified in Section 22523.

(i) This section shall become operative on July 1, 1989.

(Repealed (in Sec. 2) and added by Stats. 1988, Ch. 1267, Sec. 3. Effective September 26, 1988. Section operative July 1, 1989, by its own provisions.)



12810

In determining the violation point count, the following shall apply:

(a) A conviction of failure to stop in the event of an accident in violation of Section 20001 or 20002 shall be given a value of two points.

(b) A conviction of a violation of Section 23152 or 23153 shall be given a value of two points.

(c) A conviction of reckless driving shall be given a value of two points.

(d) (1) A conviction of a violation of subdivision (b) of Section 191.5 or subdivision (c) of Section 192 of the Penal Code, or of Section 2800.2 or 2800.3, subdivision (b) of Section 21651, subdivision (b) of Section 22348, subdivision (a) or (c) of Section 23109, Section 23109.1, or Section 31602 of this code, shall be given a value of two points.

(2) A conviction of a violation of subdivision (a) or (b) of Section 23140 shall be given a value of two points.

(e) A conviction of a violation of Section 14601, 14601.1, 14601.2, 14601.3, or 14601.5 shall be given a value of two points.

(f) Except as provided in subdivision (i), any other traffic conviction involving the safe operation of a motor vehicle upon the highway shall be given a value of one point.

(g) A traffic accident in which the operator is deemed by the department to be responsible shall be given a value of one point.

(h) A conviction of a violation of Section 27360 or 27360.5 shall be given a value of one point.

(i) (1) A violation of paragraph (1), (2), (3), or (5) of subdivision (b) of Section 40001 shall not result in a violation point count being given to the driver if the driver is not the owner of the vehicle.

(2) A conviction of a violation of paragraph (1) or (2) of subdivision (b) of Section 12814.6, subdivision (a) of Section 21116, Section 21207.5, 21708, 21710, 21716, 23120, 24800, or 26707 shall not be given a violation point count.

(3) A violation of subdivision (d) of Section 21712 shall not result in a violation point count.

(4) A violation of Section 23136 shall not result in a violation point count.

(5) A violation of Section 38301, 38301.3, 38301.5, 38304.1, or 38504.1 shall not result in a violation point count.

(j) A conviction for only one violation arising from one occasion of arrest or citation shall be counted in determining the violation point count for the purposes of this section.

(Amended by Stats. 2009, Ch. 414, Sec. 2. Effective January 1, 2010.)



12810.2

Notwithstanding subdivision (e) of Section 12810, no violation point count shall be given for a conviction of a violation of Section 27315.

(Amended by Stats. 1992, Ch. 1243, Sec. 82. Effective September 30, 1992.)



12810.3

Notwithstanding subdivision (f) of Section 12810, a violation point shall not be given for a conviction of a violation of subdivision (a) of Section 23123, subdivision (a) of Section 23123.5, or subdivision (b) of Section 23124.

(Amended by Stats. 2009, Ch. 200, Sec. 9. Effective January 1, 2010.)



12810.4

Notwithstanding any other provision of law, no violation point shall be given for a conviction of a violation of Section 22526.

(Added by Stats. 1993, Ch. 647, Sec. 1. Effective January 1, 1994.)



12810.5

(a) Except as otherwise provided in subdivision (b), a person whose driving record shows a violation point count of four or more points in 12 months, six or more points in 24 months, or eight or more points in 36 months shall be prima facie presumed to be a negligent operator of a motor vehicle. In applying this subdivision to a driver, if the person requests and appears at a hearing conducted by the department, the department shall give due consideration to the amount of use or mileage traveled in the operation of a motor vehicle.

(b) (1) A class A or class B licensed driver, except persons holding certificates pursuant to Section 12517, 12519, 12523, 12523.5, or 12527, or an endorsement issued pursuant to paragraph (2) or (5) of subdivision (a) of Section 15278, who is presumed to be a negligent operator pursuant to subdivision (a), and who requests and appears at a hearing and is found to have a driving record violation point count of six or more points in 12 months, eight or more points in 24 months, or 10 or more points in 36 months is presumed to be a prima facie negligent operator. However, the higher point count does not apply if the department reasonably determines that four or more points in 12 months, six or more points in 24 months, or eight or more points in 36 months are attributable to the driver s operation of a vehicle requiring only a class C license, and not requiring a certificate or endorsement, or a class M license.

(2) For purposes of this subdivision, each point assigned pursuant to Section 12810 shall be valued at one and one-half times the value otherwise required by that section for each violation reasonably determined by the department to be attributable to the driver s operation of a vehicle requiring a class A or class B license, or requiring a certificate or endorsement described in this section.

(c) The department may require a negligent operator whose driving privilege is suspended or revoked pursuant to this section to submit proof of financial responsibility, as defined in Section 16430, on or before the date of reinstatement following the suspension or revocation. The proof of financial responsibility shall be maintained with the department for three years following that date of reinstatement.

(Amended by Stats. 2007, Ch. 630, Sec. 4. Effective January 1, 2008.)



12811

(a) (1) (A) When the department determines that the applicant is lawfully entitled to a license, it shall issue to the person a driver s license as applied for. The license shall state the class of license for which the licensee has qualified and shall contain the distinguishing number assigned to the applicant, the date of expiration, the true full name, age, and mailing address of the licensee, a brief description and engraved picture or photograph of the licensee for the purpose of identification, and space for the signature of the licensee.

(B) Each license shall also contain a space for the endorsement of a record of each suspension or revocation thereof.

(C) The department shall use whatever process or processes, in the issuance of engraved or colored licenses, that prohibit, as near as possible, the ability to alter or reproduce the license, or prohibit the ability to superimpose a picture or photograph on the license without ready detection.

(2) In addition to the requirements of paragraph (1), a license issued to a person under 18 years of age shall display the words provisional until age 18.

(b) (1) On and after July 1, 2011, an application for an original or renewal driver s license or identification card shall contain a space for the applicant to enroll in the Donate Life California Organ and Tissue Donor Registry. The application shall include check boxes for an applicant to mark either (A) Yes, add my name to the donor registry or (B) I do not wish to register at this time.

(2) The department shall inquire verbally of an applicant applying in person for an original or renewal driver s license or identification card at a department office as to whether the applicant wishes to enroll in the Donate Life California Organ and Tissue Donor Registry. Failure or refusal to answer this question or check a box on the application form shall not be a basis for the department to deny an applicant a driver s license or identification card.

(3) The following language shall be included with the question required by paragraph (1):

Marking Yes adds your name to the Donate Life California Organ and Tissue Donor Registry and a pink donor dot will appear on your license. If you wish to remove your name from the registry you must contact Donate Life California (see back); DMV can remove the pink dot from your licenses but cannot remove you from the registry.

(4) The back of the application shall contain the following statement:

If, on the front of this form, you marked Yes to register as an organ and tissue donor you are legally authorizing the recovery of organs and tissues in the event of your death. Registering as a donor will not affect your medical treatment in any way. As outlined in the California Anatomical Gift Act, your authorization is legally binding and, unless the donor is under 18 years of age, your decision does not require the consent of any other person. For registered donors under 18 years of age, the legal guardian shall make the final donation decision. You may limit your donation to specific organs or tissues, place usage restrictions, for example transplantation or research, obtain more information about donation, or remove your name from the registry on the Internet Web site of Donate Life California: www.donateLIFEcalifornia.org.

(5) Notwithstanding any other provision of law, a person under 18 years of age may register as a donor. However, the legal guardian of that person shall make the final decision regarding the donation.

(6) The department shall collect donor designation information on all applications for an original or renewal driver s license or identification card.

(7) The department shall print the word DONOR or another appropriate designation on the face of a driver s license or identification card to a person who has indicated on the application his or her intent to enroll in the organ donation program pursuant to this section.

(8) On a weekly basis, the department shall electronically transmit to Donate Life California, a nonprofit organization established and designated as the California Organ and Tissue Donor Registrar pursuant to Section 7150.90 of the Health and Safety Code, all of the following information from every application that indicates the applicant s decision to enroll in the organ donation program:

(A) His or her true full name.

(B) His or her residence or mailing address.

(C) His or her year of birth.

(D) His or her California driver s license number or identification card number.

(9) (A) A person who applies for an original or renewal driver s license or identification card may designate a voluntary contribution of two dollars ($2) for the purpose of promoting and supporting organ and tissue donation. This contribution shall be collected by the department, and treated as a voluntary contribution to Donate Life California and not as a fee for the issuance of a driver s license or identification card.

(B) The department may use the donations collected pursuant to this paragraph to cover its actual administrative costs incurred pursuant to paragraphs (6) to (8), inclusive. The department shall deposit all revenue derived pursuant to this paragraph and remaining after the department s deduction for administrative costs in the Donate Life California Trust Subaccount, that is hereby created in the Motor Vehicle Account in the State Transportation Fund. Notwithstanding Section 13340 of the Government Code, all revenue in this subaccount is continuously appropriated, without regard to fiscal years, to the Controller for allocation to Donate Life California and shall be expended for the purpose of increasing participation in organ donation programs.

(C) The department shall transmit to the Donate Life California Organ and Tissue Donor Registry and the appropriate policy and fiscal committees of the Legislature an annual report, and shall make available quarterly updates, detailing funds collected through voluntary contributions as well as a summary of applicants, including all of the following nonidentifiable information:

(i) Date of application.

(ii) Method of application (field office, online, or mail).

(iii) Donor registration status.

(iv) ZIP code.

(v) Gender.

(vi) Year of birth.

(D) (i) The annual report to be submitted to the appropriate policy and fiscal committees of the Legislature pursuant to subparagraph (C) shall be submitted in compliance with Section 9795 of the Government Code.

(ii) Pursuant to Section 10231.5 of the Government Code, the requirement for submitting the annual report to the appropriate policy and fiscal committees of the Legislature imposed under subparagraph (C) is inoperative four years after the date the first annual report is due.

(10) The enrollment form shall be posted on the Internet Web sites for the department and the California Health and Human Services Agency.

(11) The enrollment shall constitute a legal document pursuant to the Uniform Anatomical Gift Act (Chapter 3.5 (commencing with Section 7150) of Part 1 of Division 7 of the Health and Safety Code) and shall remain binding after the donor s death despite any express desires of next of kin opposed to the donation. Except as provided in paragraph (5) of subdivision (b), the donation does not require the consent of any other person.

(12) Donate Life California shall ensure that all additions and deletions to the California Organ and Tissue Donor Registry, established pursuant to Section 7150.90 of the Health and Safety Code, shall occur within 30 days of receipt.

(13) Information obtained by Donate Life California for the purposes of this subdivision shall be used for these purposes only and shall not be disseminated further by Donate Life California.

(c) (1) All applications for a driver s license or identification card shall contain a space for an applicant to indicate whether he or she has served in the Armed Forces of the United States and to give his or her consent to be contacted regarding eligibility to receive state or federal veterans benefits. The application shall contain the following statement:

By marking the veteran box on this application, I certify that I am a veteran of the United States Armed Forces and that I want to receive veterans benefits information from the California Department of Veterans Affairs. By marking the veteran box on this application, I also consent to DMV transmitting my name and mailing address to the California Department of Veterans Affairs for this purpose only, and I certify that I have been notified that this transmittal will occur.

(2) The department shall collect the information obtained pursuant to paragraph (1).

(3) As mutually agreed between the department and the Department of Veterans Affairs, the department shall electronically transmit to the Department of Veterans Affairs the following information on each applicant who has identified that he or she has served in the Armed Forces of the United States since the last data transfer and has consented to be contacted about veterans benefits:

(A) His or her true full name.

(B) His or her mailing address.

(4) Information obtained by the Department of Veterans Affairs for the purposes of this subdivision shall be used for the purpose of assisting individuals to access veterans benefits and shall not be disseminated except as needed for this purpose.

(d) A public entity or employee shall not be liable for loss, detriment, or injury resulting directly or indirectly from false or inaccurate information contained in the form provided pursuant to subdivision (b).

(e) A contract shall not be awarded to a nongovernmental entity for the processing of driver s licenses, unless the contract conforms to all applicable state contracting laws and all applicable procedures set forth in the State Contracting Manual.

(Amended by Stats. 2011, Ch. 6, Sec. 36. Effective March 24, 2011.)



12811.1

(a) Upon the applicant s request, the department shall issue an adhesive backed medical information card which contains a format permitting the licensee to specify blood type, allergies, past or present medical problems, any medication being taken, the name of the licensee s doctor, the person to notify in case of an emergency, and whether the licensee is under a doctor s care.

(b) The medical information card, which shall be a different color than the anatomical gift card authorized by Section 12811, shall be the same size as a driver s license.

(Amended by Stats. 1991, Ch. 928, Sec. 23. Effective October 14, 1991.)



12812

If a driver with a class C or M license, who is not required to have a certificate under any provision of this code, is presumed to be a negligent operator pursuant to Section 12810.5, the department may, as a condition of probation, issue a restricted driver s license to permit driving of a vehicle while in the course of the driver s employment during specified hours of employment or any other restrictions as determined by the department. The restrictions shall be noted on the driver s license.

(Amended by Stats. 1993, Ch. 272, Sec. 31. Effective August 2, 1993.)



12813

(a) The department may, upon issuing a driver s license or after issuance whenever good cause appears, impose restrictions suitable to the licensee s driving ability with respect to the type of, or special mechanical control devices required on, a motor vehicle which the licensee may operate or impose other restrictions applicable to the licensee that the department may determine to be appropriate to assure the safe operation of a motor vehicle by the licensee.

(b) The department may issue either a special restricted license or may set forth the restrictions upon the usual license form.

(c) The authority of the department to issue restricted licenses under this section is subject to Sections 12812, 13352, 13353.3, and 13352.5.

(Amended by Stats. 2011, Ch. 657, Sec. 1. Effective January 1, 2012.)



12814

(a) Application for renewal of a license shall be made at an office of the department by the person to whom the license was issued. The department may in its discretion require an examination of the applicant as upon an original application, or an examination deemed by the department to be appropriate considering the licensee s record of convictions and accidents, or an examination deemed by the department to be appropriate in relation to evidence of a condition which may affect the ability of the applicant to safely operate a motor vehicle. The age of a licensee, by itself, may not constitute evidence of a condition requiring an examination of the driving ability. If the department finds any evidence, the department shall disclose the evidence to the applicant or licensee. If the person is absent from the state at the time the license expires, the director may extend the license for a period of one year from the expiration date of the license.

(b) Renewal of a driver s license shall be under terms and conditions prescribed by the department.

(c) The department may adopt and administer those regulations as shall be deemed necessary for the public safety in the implementation of a program of selective testing of applicants, and, with reference to this section, the department may waive tests for purposes of evaluation of selective testing procedures.

(d) This section shall become operative on January 1, 2011.

(Amended (as added by Stats. 2000, Ch. 985, Sec. 11) by Stats. 2003, Ch. 594, Sec. 36. Effective January 1, 2004. Section operative January 1, 2011, by its own provisions.)



12814.5

(a) The director may establish a program to evaluate the traffic safety and other effects of renewing driver s licenses by mail. Pursuant to that program, the department may renew by mail driver s licenses for licensees not holding a probationary license, and whose records, for the two years immediately preceding the determination of eligibility for the renewal, show no notification of a violation of subdivision (a) of Section 40509, a total violation point count not greater than one as determined in accordance with Section 12810, no suspension of the driving privilege pursuant to Section 13353.2, and no refusal to submit to or complete chemical testing pursuant to Section 13353 or 13353.1.

(b) The director may terminate the renewal by mail program authorized by this section at any time the department determines that the program has an adverse impact on traffic safety.

(c) No renewal by mail shall be granted to any person who is 70 years of age or older.

(d) The department shall notify each licensee granted a renewal by mail pursuant to this section of major changes to the Vehicle Code affecting traffic laws occurring during the prior five-year period.

(e) The department shall not renew a driver s license by mail if the license has been previously renewed by mail two consecutive times for five-year periods.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 10, Sec. 9. Effective July 28, 2009.)



12814.6

(a) Except as provided in Section 12814.7, a driver s license issued to a person at least 16 years of age but under 18 years of age shall be issued pursuant to the provisional licensing program contained in this section. The program shall consist of all of the following components:

(1) Upon application for an original license, the applicant shall be issued an instruction permit pursuant to Section 12509. A person who has in his or her immediate possession a valid permit issued pursuant to Section 12509 may operate a motor vehicle, other than a motorcycle or motorized bicycle, only when the person is either taking the driver training instruction referred to in paragraph (3) or practicing that instruction, provided the person is accompanied by, and is under the immediate supervision of, a California licensed driver 25 years of age or older whose driving privilege is not on probation. The age requirement of this paragraph does not apply if the licensed driver is the parent, spouse, or guardian of the permitholder or is a licensed or certified driving instructor.

(2) The person shall hold an instruction permit for not less than six months prior to applying for a provisional driver s license.

(3) The person shall have complied with one of the following:

(A) Satisfactory completion of approved courses in automobile driver education and driver training maintained pursuant to provisions of the Education Code in any secondary school of California, or equivalent instruction in a secondary school of another state.

(B) Satisfactory completion of an integrated driver education and training program that is approved by the department and conducted by a driving instructor licensed under Chapter 1 (commencing with Section 11100) of Division 5. The program shall utilize segmented modules, whereby a portion of the educational instruction is provided by, and then reinforced through, specific behind-the-wheel training before moving to the next phase of driver education and training. The program shall contain a minimum of 30 hours of classroom instruction and six hours of behind-the-wheel training.

(C) Satisfactory completion of six hours or more of behind-the-wheel instruction by a driving school or an independent driving instructor licensed under Chapter 1 (commencing with Section 11100) of Division 5 and either an accredited course in automobile driver education in any secondary school of California pursuant to provisions of the Education Code or satisfactory completion of equivalent professional instruction acceptable to the department. To be acceptable to the department, the professional instruction shall meet minimum standards to be prescribed by the department, and the standards shall be at least equal to the requirements for driver education and driver training contained in the rules and regulations adopted by the State Board of Education pursuant to the Education Code. A person who has complied with this subdivision shall not be required by the governing board of a school district to comply with subparagraph (A) in order to graduate from high school.

(D) Except as provided under subparagraph (B), a student may not take driver training instruction, unless he or she has successfully completed driver education.

(4) The person shall complete 50 hours of supervised driving practice prior to the issuance of a provisional license, which is in addition to any other driver training instruction required by law. Not less than 10 of the required practice hours shall include driving during darkness, as defined in Section 280. Upon application for a provisional license, the person shall submit to the department the certification of a parent, spouse, guardian, or licensed or certified driving instructor that the applicant has completed the required amount of driving practice and is prepared to take the department s driving test. A person without a parent, spouse, guardian, or who is an emancipated minor, may have a licensed driver 25 years of age or older or a licensed or certified driving instructor complete the certification. This requirement does not apply to motorcycle practice.

(5) The person shall successfully complete an examination required by the department. Before retaking a test, the person shall wait for not less than one week after failure of the written test and for not less than two weeks after failure of the driving test.

(b) Except as provided in Section 12814.7, the provisional driver s license shall be subject to all of the following restrictions:

(1) Except as specified in paragraph (2), during the first 12 months after issuance of a provisional license the licensee may not do any of the following unless accompanied and supervised by a licensed driver who is the licensee s parent or guardian, a licensed driver who is 25 years of age or older, or a licensed or certified driving instructor:

(A) Drive between the hours of 11 p.m. and 5 a.m.

(B) Transport passengers who are under 20 years of age.

(2) A licensee may drive between the hours of 11 p.m. and 5 a.m. or transport an immediate family member without being accompanied and supervised by a licensed driver who is the licensee s parent or guardian, a licensed driver who is 25 years of age or older, or a licensed or certified driving instructor, in the following circumstances:

(A) Medical necessity of the licensee when reasonable transportation facilities are inadequate and operation of a vehicle by a minor is necessary. The licensee shall keep in his or her possession a signed statement from a physician familiar with the condition, containing a diagnosis and probable date when sufficient recovery will have been made to terminate the necessity.

(B) Schooling or school-authorized activities of the licensee when reasonable transportation facilities are inadequate and operation of a vehicle by a minor is necessary. The licensee shall keep in his or her possession a signed statement from the school principal, dean, or school staff member designated by the principal or dean, containing a probable date that the schooling or school-authorized activity will have been completed.

(C) Employment necessity of the licensee when reasonable transportation facilities are inadequate and operation of a vehicle by a minor is necessary. The licensee shall keep in his or her possession a signed statement from the employer, verifying employment and containing a probable date that the employment will have been completed.

(D) Necessity of the licensee or the licensee s immediate family member when reasonable transportation facilities are inadequate and operation of a vehicle by a minor is necessary to transport the licensee or the licensee s immediate family member. The licensee shall keep in his or her possession a signed statement from a parent or legal guardian verifying the reason and containing a probable date that the necessity will have ceased.

(E) The licensee is an emancipated minor.

(c) A law enforcement officer shall not stop a vehicle for the sole purpose of determining whether the driver is in violation of the restrictions imposed under subdivision (b).

(d) A law enforcement officer shall not stop a vehicle for the sole purpose of determining whether a driver who is subject to the license restrictions in subdivision (b) is in violation of Article 2.5 (commencing with Section 118947) of Chapter 4 of Part 15 of Division 104 of the Health and Safety Code.

(e) (1) Upon a finding that any licensee has violated paragraph (1) of subdivision (b), the court shall impose one of the following:

(A) Not less than eight hours nor more than 16 hours of community service for a first offense and not less than 16 hours nor more than 24 hours of community service for a second or subsequent offense.

(B) A fine of not more than thirty-five dollars ($35) for a first offense and a fine of not more than fifty dollars ($50) for a second or subsequent offense.

(2) If the court orders community service, the court shall retain jurisdiction until the hours of community service have been completed.

(3) If the hours of community service have not been completed within 90 days, the court shall impose a fine of not more than thirty-five dollars ($35) for a first offense and not more than fifty dollars ($50) for a second or subsequent offense.

(f) A conviction of paragraph (1) of subdivision (b), when reported to the department, may not be disclosed as otherwise specified in Section 1808 or constitute a violation point count value pursuant to Section 12810.

(g) Any term of restriction or suspension of the driving privilege imposed on a person pursuant to this subdivision shall remain in effect until the end of the term even though the person becomes 18 years of age before the term ends.

(1) The driving privilege shall be suspended when the record of the person shows one or more notifications issued pursuant to Section 40509 or 40509.5. The suspension shall continue until any notification issued pursuant to Section 40509 or 40509.5 has been cleared.

(2) A 30-day restriction shall be imposed when a driver s record shows a violation point count of two or more points in 12 months, as determined in accordance with Section 12810. The restriction shall require the licensee to be accompanied by a licensed parent, spouse, guardian, or other licensed driver 25 years of age or older, except when operating a class M vehicle, or so licensed, with no passengers aboard.

(3) A six-month suspension of the driving privilege and a one-year term of probation shall be imposed whenever a licensee s record shows a violation point count of three or more points in 12 months, as determined in accordance with Section 12810. The terms and conditions of probation shall include, but not be limited to, both of the following:

(A) The person shall violate no law which, if resulting in conviction, is reportable to the department under Section 1803.

(B) The person shall remain free from accident responsibility.

(h) Whenever action by the department under subdivision (g) arises as a result of a motor vehicle accident, the person may, in writing and within 10 days, demand a hearing to present evidence that he or she was not responsible for the accident upon which the action is based. Whenever action by the department is based upon a conviction reportable to the department under Section 1803, the person has no right to a hearing pursuant to Article 3 (commencing with Section 14100) of Chapter 3.

(i) The department shall require a person whose driving privilege is suspended or revoked pursuant to subdivision (g) to submit proof of financial responsibility as defined in Section 16430. The proof of financial responsibility shall be filed on or before the date of reinstatement following the suspension or revocation. The proof of financial responsibility shall be maintained with the department for three years following the date of reinstatement.

(j) (1) Notwithstanding any other provision of this code, the department may issue a distinctive driver s license, that displays a distinctive color or a distinctively colored stripe or other distinguishing characteristic, to persons at least 16 years of age and older but under 18 years of age, and to persons 18 years of age and older but under 21 years of age, so that the distinctive license feature is immediately recognizable. The features shall clearly differentiate between driver s licenses issued to persons at least 16 years of age or older but under 18 years of age and to persons 18 years of age or older but under 21 years of age.

(2) If changes in the format or appearance of driver s licenses are adopted pursuant to this subdivision, those changes may be implemented under any new contract for the production of driver s licenses entered into after the adoption of those changes.

(k) The department shall include, on the face of the provisional driver s license, the original issuance date of the provisional driver s license in addition to any other issuance date.

(l) This section shall be known and may be cited as the Brady-Jared Teen Driver Safety Act of 1997.

(Amended by Stats. 2007, Ch. 425, Sec. 2. Effective January 1, 2008.)



12814.7

(a) Notwithstanding the provisional licensing requirements of subdivisions (a) to (e), inclusive, of Section 12814.6, the department shall issue to a person who is at least 16 years of age, but under 18 years of age, a restricted class C driver s license valid for the operation of United States Army and California National Guard vehicles during the course and scope of their duties with the California National Guard if the following conditions are met:

(1) Upon application, the person provides the department with the executed enlistment contract for the applicant.

(2) The person qualifies for and is issued an instruction permit pursuant to Section 12509.

(3) Prior to the issuance of the class C license, the applicant provides proof satisfactory to the department of successful completion of a driver education and training course administered by the California National Guard.

(b) A driver s license issued pursuant to this section shall be subject to both of the following:

(1) Subdivisions (f) to (k), inclusive, of Section 12814.6.

(2) Pull-notice and periodic reports issued pursuant to Section 1808.1.

(c) The licensee shall comply with all other licensing requirements of this code, including, but not limited to, the requirements of Section 12804.9.

(Added by Stats. 2002, Ch. 418, Sec. 3. Effective January 1, 2003.)



12815

(a) If a driver s license issued under this code is lost, destroyed or mutilated, or a new true, full name is acquired, the person to whom it was issued shall obtain a duplicate upon furnishing to the department (1) satisfactory proof of that loss, destruction, or mutilation and (2) if the licensee is a minor, evidence of permission to obtain a duplicate secured from the parents, guardian, or person having custody of the minor. Any person who loses a driver s license and who, after obtaining a duplicate, finds the original license shall immediately destroy the original license.

(b) A person in possession of a valid driver s license who has been informed either by the department or by a law enforcement agency that the document is mutilated shall surrender the license to the department not later than 10 days after that notification.

(c) For purposes of this section, a mutilated license is one that has been damaged sufficiently to render any or all of the elements of identity set forth in Sections 12800.5 and 12811 unreadable or unidentifiable through visual, mechanical, or electronic means.

(Amended by Stats. 2000, Ch. 135, Sec. 158. Effective January 1, 2001.)



12816

(a) Every original driver s license expires on the fifth birthday of the applicant following the date of the application for the license.

(b) Renewal of a driver s license shall be made for a term which expires on the fifth birthday of the applicant following the expiration of the license renewed, if application for renewal is made within six months prior to the expiration of the license to be renewed, or within 90 days after expiration of the license. If renewal is not applied for within 90 days after expiration of the license, the application and fee is considered the same as an application for an original license.

(c) The department may accept application for a renewal of a driver s license made more than six months prior to the date of expiration. The renewal shall be made for a term which expires on the fifth birthday of the applicant following the date of the application for the renewal license.

(d) The department may accept an application for a license of a different class made more than six months before the expiration of the license previously issued, if the previously issued license is surrendered for cancellation in accordance with Section 13100. The driver s license issued from that application expires on the fifth birthday of the applicant following the date of the application.

(e) Notwithstanding subdivisions (a), (b), (c), and (d), the department may adjust the expiration date for any driver s license issued pursuant to this code.

(Amended by Stats. 1996, Ch. 1043, Sec. 6. Effective January 1, 1997.)



12817

(a) A California driver s license held by a person who enters or is in the United States Armed Forces shall continue in full force and effect, so long as the service continues and the person remains absent from this state, and for a period not to exceed 30 days following the date the holder of the license is honorably separated from that service or returns to this state, whichever is earlier, unless the license was suspended, canceled, or revoked for cause as provided by law. The license is valid only if it is in the immediate possession of the licensee and the licensee has in his or her immediate possession discharge or separation papers if the licensee has been discharged or separated from the service.

(b) A California driver s license held by a spouse of a person described in subdivision (a) shall continue in full force and effect, so long as the person described in subdivision (a) continues in the service and remains absent from this state and the spouse remains absent from this state, and for a period not to exceed 30 days following the date the person described in subdivision (a) is honorably separated from that service or the date that the person or the spouse returns to this state, whichever is earlier, unless the spouse s license was suspended, canceled, or revoked for cause as provided by law. The license is valid only if it is in the immediate possession of the licensee and the licensee has in his or her immediate possession discharge or separation papers of the person described in subdivision (a).

(Amended by Stats. 2011, Ch. 154, Sec. 1. Effective January 1, 2012.)



12818

(a) Upon receipt of a request for reexamination and presentation of a legible copy of a notice of reexamination by a person issued the notice pursuant to Section 21061, the department shall reexamine the person s qualifications to operate a motor vehicle pursuant to Section 13801, notwithstanding the notice requirement of Section 13801.

(b) Based on the department s reexamination of the person s qualifications pursuant to subdivision (a), the department shall determine if either of the following actions should be taken:

(1) Suspend or revoke the driving privilege of that person if the department finds that any of the grounds exist which authorize the refusal to issue a license.

(2) Restrict, make subject to terms and conditions of probation, suspend, or revoke the driving privilege of that person based upon the records of the department as provided in Chapter 3 (commencing with Section 13800).

(c) As an alternative to subdivision (a), the department may suspend or revoke the person s driving privilege as provided under Article 2 (commencing with Section 13950) of Chapter 3.

(d) Upon request, the department shall notify the law enforcement agency which employs the traffic officer who issued the notice of reexamination of the results of the reexamination.

(e) This section shall become operative on January 1, 2011.

(Repealed (in Sec. 13) and added by Stats. 2000, Ch. 985, Sec. 14. Effective January 1, 2001. Section operative January 1, 2011, by its own provisions.)



12819

Unless the person issued the notice of reexamination requests the reexamination pursuant to Section 12818 within five working days after the department receives the notice of reexamination transmitted pursuant to Section 21062, the department shall peremptorily suspend the driving privilege of the person until the person has completed the reexamination and the department has taken the action prescribed in subdivision (b) of Section 12818.

(Added by Stats. 1986, Ch. 304, Sec. 2. Operative July 1, 1987, by Sec. 6 of Ch. 304.)






ARTICLE 4. Signature and Display of Licenses

12950

(a) Every person licensed under this code shall write his or her usual signature with pen and ink in the space provided for that purpose on the license issued to him or her, immediately on receipt thereof, and the license is not valid until so signed, except that if the department issues a form of license which bears the facsimile signature of the applicant as shown upon the application, the license is valid even though not so signed.

(b) For purposes of subdivision (a), signature includes a digitized signature.

(Amended by Stats. 2003, Ch. 819, Sec. 3. Effective January 1, 2004.)



12950.5

(a) The department shall require digitized signatures on each driver s license. A digitized signature is an electronic representation of a handwritten signature.

(b) The department shall provide to the Secretary of State the digitized signature of every person who registers to vote on the voter registration card provided by the department.

(c) The department shall provide the Secretary of State with change-of-address information for every voter who indicates that he or she desires to have his or her address changed for voter registration purposes.

(Added by Stats. 2003, Ch. 819, Sec. 4. Effective January 1, 2004.)



12951

(a) The licensee shall have the valid driver s license issued to him or her in his or her immediate possession at all times when driving a motor vehicle upon a highway.

Any charge under this subdivision shall be dismissed when the person charged produces in court a driver s license duly issued to that person and valid at the time of his or her arrest, except that upon a third or subsequent charge the court in its discretion may dismiss the charge. When a temporary, interim, or duplicate driver s license is produced in court, the charge shall not be dismissed unless the court has been furnished proof by the Department of Motor Vehicles that the temporary, interim, or duplicate license was issued prior to the arrest, that the driving privilege and license had not been suspended or revoked, and that the person was eligible for the temporary, interim, or duplicate license.

(b) The driver of a motor vehicle shall present his or her license for examination upon demand of a peace officer enforcing the provisions of this code.

(Amended by Stats. 1993, Ch. 1292, Sec. 8. Effective January 1, 1994.)



12952

A licensee shall display his driver s license upon request of a magistrate or judge before whom he may be brought for violation of any traffic law.

(Enacted by Stats. 1959, Ch. 3.)



12953

In any circumstances involving accidents or violations in which the engineer or any other crewmember of any train is detained by state or local police, the engineer or any other crew member shall not be required to furnish a motor vehicle operator s license, nor shall any citation involving the operation of a train be issued against the motor vehicle operator s license of the engineer or any other crew member of the train.

(Added by Stats. 1980, Ch. 1134, Sec. 11.)






ARTICLE 5. Identification Cards

13000

(a) The department may issue an identification card to any person attesting to the true full name, correct age, and other identifying data as certified by the applicant for the identification card.

(b) Any person 62 years of age or older may apply for, and the department upon receipt of a proper application therefor shall issue, an identification card bearing the notation Senior Citizen .

(c) Every application for an identification card shall be signed and verified by the applicant before a person authorized to administer oaths and shall be supported by bona fide documentary evidence of the age and identity of the applicant as the department may require, and shall include a legible print of the thumb or finger of the applicant.

(d) Any person 62 years of age or older, and any other qualified person, may apply for, or possess, an identification card under the provisions of either subdivision (a) or (b), but not under both of those provisions.

(Amended by Stats. 2003, Ch. 326, Sec. 8. Effective January 1, 2004.)



13000.1

(a) The department may refuse to issue or renew an identification card to any person for any of the following reasons:

(1) The department determines that the person has knowingly used a false or fictitious name in any application.

(2) The department determines that the person has impersonated another in making an application.

(3) The department determines that the person has knowingly made a false statement, knowingly concealed a material fact, or otherwise committed any fraud on any application.

(b) The department may declare an identification card invalid upon any of the grounds specified in subdivision (a) as reason to refuse to reissue or renew an identification card. The holder of an identification card that has been declared invalid shall surrender the identification card to the department.

(Added by Stats. 2000, Ch. 787, Sec. 19. Effective January 1, 2001.)



13001

(a) Any federal document demonstrating favorable action by the federal government for acceptance of a person into the federal Deferred Action for Childhood Arrivals program shall satisfy the requirement that the applicant submit satisfactory proof that the applicant s presence in the United States is authorized under federal law.

(b) The department may issue an original identification card to the person who submits proof of presence in the United States as authorized under federal law pursuant to subdivision (a) and either a social security account number or ineligibility for a social security account number.

(Added by Stats. 2013, Ch. 571, Sec. 3. Effective January 1, 2014.)



13002

(a) Except as otherwise provided in subdivision (b), every identification card shall expire, unless canceled earlier, on the sixth birthday of the applicant following the date of application for the identification card. Renewal of any identification card, other than a senior citizen identification card, shall be made for a term which shall expire on the sixth birthday of the applicant following expiration of the identification card renewed, unless surrendered earlier. Any application for renewal received after 90 days after expiration of the identification card, including a senior citizen identification card, shall be considered the same as an application for an original identification card. The department shall, at the end of six years and six months after the issuance or renewal of an identification card, other than a senior citizen identification card, destroy any record of the card if it has expired and has not been renewed.

(b) Every senior citizen identification card issued pursuant to subdivision (b) of Section 13000 shall expire, unless canceled earlier, on the 10th birthday of the applicant following the date of application for the identification card. Renewal of any senior citizen identification card shall be made for a term which shall expire on the 10th birthday of the applicant following expiration of the senior citizen identification card renewed, unless surrendered earlier. The department shall, at the end of 10 years and six months after the issuance or renewal of a senior citizen identification card, destroy any record of the card if it has expired and has not been renewed.

(c) An identification card may be issued to a person in exchange for the person s driver s license which is surrendered to the department for either of the following reasons:

(1) The person has a physical or mental condition and requests cancellation of the driver s license.

(2) The department has revoked the person s driving privilege based on the person s physical or mental condition.

That card shall be issued without the payment of any additional fee.

(d) Notwithstanding subdivisions (a) and (b), the department may adjust the expiration date of any identification card issued pursuant to this code so that the date does not exceed the expiration date of a document submitted pursuant to subdivision (a) of Section 12801.5.

(Amended by Stats. 1994, Ch. 675, Sec. 7. Effective January 1, 1995.)



13002.1

(a) The director shall establish by January 1, 2011, a program that permits the renewal of identification cards by mail or through the department s Internet Web site.

(b) The initial application for the identification card shall be pursuant to Section 13000. The first renewal for a person 62 years of age or older shall be for a 10-year period with a maximum of one renewal by mail or through the department s Internet Web site. All other renewals shall be for a six-year period with a maximum of two renewals by mail or through the department s Internet Web site.

(Added by Stats. 2008, Ch. 674, Sec. 1. Effective January 1, 2009.)



13003

(a) If an identification card issued under this code is lost, destroyed, mutilated, or a new true full name is acquired, the person to whom it was issued shall make application for an original identification card as specified in Section 13000. The fee provided in Section 14902 shall be paid to the department upon application for the card. Every identification card issued pursuant to this section shall expire as provided in Section 13002 and shall be deemed an original identification card for that purpose.

(b) A person in possession of a valid identification card who has been informed either by the department or by a law enforcement agency that the document is mutilated shall surrender the identification card to the department not later than 10 days after that notification.

(c) For purposes of this section a mutilated identification card is one that has been damaged sufficiently to render any or all of the elements of identity set forth in Sections 13005 and 13005.5 unreadable or unidentifiable through visual, mechanical, or electronic means.

(Amended by Stats. 1999, Ch. 1008, Sec. 8. Effective January 1, 2000.)



13004

It is unlawful for any person:

(a) To display or cause or permit to be displayed or have in his possession any canceled, fictitious, fraudulently altered, or fraudulently obtained identification card.

(b) To lend his identification card to any other person or knowingly permit the use thereof by another.

(c) To display or represent any identification card not issued to him as being his card.

(d) To permit any unlawful use of an identification card issued to him.

(e) To do any act forbidden or fail to perform any act required by this article.

(f) To photograph, photostat, duplicate, or in any way reproduce any identification card or facsimile thereof in such a manner that it could be mistaken for a valid identification card, or to display or have in his possession any such photograph, photostat, duplicate, reproduction, or facsimile unless authorized by the provisions of this code.

(g) To alter any identification card in any manner not authorized by this code.

(Amended by Stats. 1971, Ch. 1174.)



13004.1

(a) A person shall not manufacture or sell an identification document of a size and form substantially similar to, or that purports to confer the same privileges as, the identification cards issued by the department.

(b) A violation of this section is a misdemeanor punishable as follows:

(1) The court shall impose a fine of not less than two hundred fifty dollars ($250) and not more than one thousand dollars ($1,000), and 24 hours of community service, to be served when the person is not employed or is not attending school. No part of the fine or community service shall be suspended or waived.

(2) In lieu of the penalties imposed under paragraph (1), the court, in its discretion, may impose a jail term of up to one year and a fine of up to one thousand dollars ($1,000). In exercising its discretion the court shall consider the extent of the defendant s commercial motivation for the offense.

(c) Prosecution under this section shall not preclude prosecution under any other applicable provision of law.

(Amended by Stats. 2010, Ch. 684, Sec. 1. Effective January 1, 2011.)



13005

(a) The identification card shall resemble in appearance, so far as is practicable, a driver s license issued pursuant to this code. It shall adequately describe the applicant, bear his or her picture, and be produced in color or engraved by a process or processes that prohibit, as near as possible, the ability to alter or reproduce the identification card, or prohibit the ability to superimpose a picture or photograph on the identification card without ready detection.

(b) (1) Upon issuance of a new identification card, or renewal of an identification card, the department shall provide information on organ and tissue donation, including a standardized form to be filled out by an individual who desires to enroll in the California Organ and Tissue Donor Registry with instructions for mailing the completed form to the California Organ and Tissue Donor Registrar established pursuant to subdivision (a) of Section 7150.90 of the Health and Safety Code.

(2) The enrollment form shall be simple in design and shall be produced by the department, in cooperation with the California Organ and Tissue Donor Registrar, and shall require all of the following information to be supplied by the enrollee:

(A) Date of birth, sex, full name, address, and home telephone number.

(B) Consent for organs or tissues to be donated for transplant after death.

(C) Any limitation of the donation to specific organs, tissues, or research.

(3) The form shall also include a description of the process for having a name removed from the registry, and the process for donating money for the benefit of the registry.

(4) The registry enrollment form shall be posted on the Internet Web sites for the department and the California Health and Human Services Agency.

(5) The form shall constitute a legal document under the Uniform Anatomical Gift Act (Chapter 3.5 (commencing with Section 7150) of Part 1 of Division 7 of the Health and Safety Code).

(6) The registrar shall ensure that all additions and deletions to the registry shall occur within 30 days of receipt.

(7) Information obtained by the registrar for the purposes of this subdivision shall be used for these purposes only and shall not further be disseminated by the registrar.

(c) A contract shall not be awarded to a nongovernmental entity for the processing of identification cards unless the contract conforms to all applicable state contracting laws and all applicable procedures set forth in the State Contracting Manual.

(Amended by Stats. 2009, Ch. 229, Sec. 4. Effective January 1, 2010.)



13005.3

In addition to the requirements of Section 13005, any identification card issued pursuant to subdivision (b) of Section 13000 shall contain the words Senior Citizen .

(Amended by Stats. 1982, Ch. 1042, Sec. 4.)



13005.5

(a) An identification card issued to any person shall bear a fullface engraved picture or photograph of the person.

(b) Notwithstanding any other provision of law, the department shall not, unless requested by the applicant, distribute or sell the applicant s picture or photograph or any information pertaining to the applicant s physical characteristics to any private individual, other than the applicant, or to any firm, copartnership, association, or corporation. This subdivision does not apply to any private business entity that contracts with the department for the production of driver s licenses and identification cards, if the contract prohibits the unauthorized use and disclosure of the information.

(Amended by Stats. 1999, Ch. 489, Sec. 4. Effective January 1, 2000.)



13006

No public entity or employee shall be liable for any loss or injury resulting directly or indirectly from false or inaccurate information contained in identification cards provided for in this article.

No public entity or employee shall be liable for any loss, detriment, or injury resulting directly or indirectly from false or inaccurate information contained in the sticker provided pursuant to subdivision (b) of Section 13005.

(Amended by Stats. 1975, Ch. 325.)



13007

Whenever any person after applying for or receiving an identification card acquires an address different from the address shown on the identification card issued to him, he shall within 10 days thereafter notify the department of his old and new address. The department may thereupon take such action as necessary to insure that the identification card reflects the proper address of the identification card holder.

(Amended by Stats. 1976, Ch. 552.)



13007.5

Notwithstanding anything to the contrary in this code or in the regulations adopted thereunder, including specifically the Driver s License Manual of Procedure, the department may verify the identity of any person born prior to 1916 who applies for an identification card, through United States Census records even though the date and month of birth are not included.

It is unlawful for an applicant to knowingly declare to the department, in writing, that no birth certificate exists for the applicant when, in fact, a birth certificate does exist.

(Amended by Stats. 1992, Ch. 1243, Sec. 86. Effective September 30, 1992.)



13008

When used in reference to an identification card, cancellation means that an identification card is terminated without prejudice and must be surrendered. Cancellation of card may be made when a card has been issued through error or when voluntarily surrendered to the department.

(Added by Stats. 1969, Ch. 1340.)









CHAPTER 2. Suspension or Revocation of Licenses

ARTICLE 1. General Provisions

13100

When used in reference to a driver s license, cancellation means that a driver s license certificate is terminated without prejudice and must be surrendered. Any person whose license has been canceled may immediately apply for a license. Cancellation of license may be made only when specifically authorized in this code, when application is made for a license to operate vehicles of a higher class, or when a license has been issued through error or voluntarily surrendered to the department.

(Amended by Stats. 1974, Ch. 428.)



13101

When used in reference to a driver s license, revocation means that the person s privilege to drive a motor vehicle is terminated and a new driver s license may be obtained after the period of revocation.

(Enacted by Stats. 1959, Ch. 3.)



13102

When used in reference to a driver s license, suspension means that the person s privilege to drive a motor vehicle is temporarily withdrawn. The department may, before terminating any suspension based upon a physical or mental condition of the licensee, require such examination of the licensee as deemed appropriate in relation to evidence of any condition which may affect the ability of the licensee to safely operate a motor vehicle.

(Amended by Stats. 1999, Ch. 724, Sec. 31. Effective January 1, 2000.)



13103

For purposes of this division, a plea of nolo contendere or a plea of guilty or judgment of guilty, whether probation is granted or not, a forfeiture of bail, or a finding reported under Section 1816, constitutes a conviction of any offense prescribed by this code, other than offenses relating to the unlawful parking of vehicles.

(Amended by Stats. 1972, Ch. 1207.)



13105

For the purposes of this chapter, convicted or conviction includes a finding by a judge of a juvenile court, a juvenile hearing officer, or referee of a juvenile court that a person has committed an offense, and court includes a juvenile court except as otherwise specifically provided.

(Amended by Stats. 2003, Ch. 149, Sec. 81. Effective January 1, 2004.)



13106

(a) When the privilege of a person to operate a motor vehicle is suspended or revoked, the department shall notify the person by first-class mail, of the action taken and of the effective date thereof, except for those persons personally given notice by the department or a court, by a peace officer pursuant to Section 13388 or 13382, or otherwise pursuant to this code. It shall be a rebuttable presumption, affecting the burden of proof, that a person has knowledge of the suspension or revocation if notice has been sent by first-class mail by the department pursuant to this section to the most recent address reported to the department pursuant to Section 12800 or 14600, or any more recent address on file if reported by the person, a court, or a law enforcement agency, and the notice has not been returned to the department as undeliverable or unclaimed. It is the responsibility of every holder of a driver s license to report changes of address to the department pursuant to Section 14600.

(b) The department may utilize alternative methods for determining the whereabouts of a driver, whose driving privilege has been suspended or revoked under this code, for the purpose of providing the driver with notice of suspension or revocation. Alternative methods may include, but are not limited to, cooperating with other state agencies that maintain more current address information than the department s driver s license files.

(Amended by Stats. 2002, Ch. 805, Sec. 17. Effective September 23, 2002.)






ARTICLE 2. Suspension or Revocation by Court

13200

Whenever any person licensed under this code is convicted of a violation of any provision of this code relating to the speed of vehicles or a violation of Section 23103 the court may, unless this code makes mandatory a revocation by the department, suspend the privilege of the person to operate a motor vehicle for a period of not to exceed 30 days upon a first conviction, for a period of not to exceed 60 days upon a second conviction, and for a period of not to exceed six months upon a third or any subsequent conviction.

(Enacted by Stats. 1959, Ch. 3.)



13200.5

Whenever any person licensed under this code is convicted of a violation of subdivision (b) of Section 22348, the court may, unless this code makes mandatory a revocation by the department, suspend the privilege of the person to operate a motor vehicle for a period of not to exceed 30 days.

(Amended by Stats. 1984, Ch. 276, Sec. 2.)



13201

A court may suspend, for not more than six months, the privilege of a person to operate a motor vehicle upon conviction of any of the following offenses:

(a) Failure of the driver of a vehicle involved in an accident to stop or otherwise comply with Section 20002.

(b) Reckless driving proximately causing bodily injury to a person under Section 23104 or 23105.

(c) Failure of the driver of a vehicle to stop at a railway grade crossing as required by Section 22452.

(d) Evading a peace officer in violation of Section 2800.1 or 2800.2, or in violation of Section 2800.3 if the person s license is not revoked for that violation pursuant to paragraph (3) of subdivision (a) of Section 13351.

(e) (1) Knowingly causing or participating in a vehicular collision, or any other vehicular accident, for the purpose of presenting or causing to be presented any false or fraudulent insurance claim.

(2) In lieu of suspending a person s driving privilege pursuant to paragraph (1), the court may order the privilege to operate a motor vehicle restricted to necessary travel to and from that person s place of employment for not more than six months. If driving a motor vehicle is necessary to perform the duties of the person s employment, the court may restrict the driving privilege to allow driving in that person s scope of employment. Whenever a person s driving privilege is restricted pursuant to this paragraph, the person shall be required to maintain proof of financial responsibility.

(Amended by Stats. 2007, Ch. 682, Sec. 11. Effective January 1, 2008.)



13201.5

(a) A court may suspend, for not more than 30 days, the privilege of any person to operate a motor vehicle upon conviction of subdivision (b) of Section 647 of the Penal Code where the violation was committed within 1,000 feet of a private residence and with the use of a vehicle.

(b) A court may suspend, for not more than 30 days, the privilege of any person to operate a motor vehicle upon conviction of subdivision (a) of Section 647 of the Penal Code, where a peace officer witnesses the violator pick up a person who is engaging in loitering with the intent to commit prostitution, as described in Section 653.22 of the Penal Code, and the violator subsequently engages with that person in a lewd act within 1,000 feet of a private residence and with the use of a vehicle.

(c) Instead of ordering the suspension under subdivision (a) or (b), a court may order a person s privilege to operate a motor vehicle restricted for not more than six months to necessary travel to and from the person s place of employment or education. If driving a motor vehicle is necessary to perform the duties of the person s employment, the court may also allow the person to drive in that person s scope of employment.

(Amended by Stats. 1998, Ch. 758, Sec. 2. Effective January 1, 1999.)



13202

(a) A court may suspend or order that the department revoke in which case the department shall revoke the privilege of any person to operate a motor vehicle upon conviction of any offense related to controlled substances as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code when the use of a motor vehicle was involved in, or incidental to, the commission of the offense.

(b) A court shall order that the department revoke and the department shall revoke the privilege of any person to operate a motor vehicle upon conviction of a violation of Section 11350, 11351, 11352, 11353, 11357, 11359, 11360, or 11361 of the Health and Safety Code when a motor vehicle was involved in, or incidental to, the commission of such offense.

(c) The period of time for suspension or the period after revocation during which the person may not apply for a license shall be determined by the court, but in no event shall such period exceed three years from the date of conviction.

(Amended by Stats. 1984, Ch. 1635, Sec. 93.)



13202.4

(a) (1) For each conviction of a minor who commits a public offense involving a pistol, revolver, or other firearm capable of being concealed upon the person, the court may suspend the minor s driving privilege for five years. If the minor convicted does not yet have the privilege to drive, the court may order the department to delay issuing the privilege to drive for five years subsequent to the time the person becomes legally eligible to drive. For each successive offense, the court may suspend the minor s driving privilege for those possessing a license or delay the eligibility for those not in possession of a license at the time of their conviction for one additional year.

(2) (A) Any minor whose driving privilege is suspended pursuant to this section may elect to reduce the period of suspension or delay imposed by the court by performing community service under the supervision of the probation department if both of the following conditions are met:

(i) At least 50 percent of the suspension or delay period has expired.

(ii) The person has not been the subject of any other criminal conviction during the suspension or delay period.

(B) If the conditions specified in subparagraph (A) are met, the period of suspension or delay ordered under paragraph (1) shall be reduced at the rate of one day for each hour of community service performed.

(3) As used in this section, the term conviction includes the findings in juvenile proceedings specified in Section 13105.

(b) (1) Whenever the court suspends driving privileges pursuant to subdivision (a), the court in which the conviction is had shall require all driver s licenses held by the person to be surrendered to the court. The court shall, within 10 days following the conviction, transmit a certified abstract of the conviction, together with any driver s licenses surrendered, to the department.

(2) Violations of restrictions imposed pursuant to this section are subject to Section 14603.

(c) When the court is considering suspending or delaying driving privileges pursuant to subdivision (a), the court shall consider if a personal or family hardship exists that requires the person to have a driver s license for his or her own, or a member of his or her family s, employment or medically related purposes.

(d) The suspension, restriction, or delay of driving privileges pursuant to this section shall be in addition to any penalty imposed upon conviction for the offense.

(Amended by Stats. 2001, Ch. 854, Sec. 67. Effective January 1, 2002.)



13202.5

(a) For each conviction of a person for an offense specified in subdivision (d), committed while the person was under the age of 21 years, but 13 years of age or older, the court shall suspend the person s driving privilege for one year. If the person convicted does not yet have the privilege to drive, the court shall order the department to delay issuing the privilege to drive for one year subsequent to the time the person becomes legally eligible to drive. However, if there is no further conviction for an offense specified in subdivision (d) in a 12-month period after the conviction, the court, upon petition of the person affected, may modify the order imposing the delay of the privilege. For each successive offense, the court shall suspend the person s driving privilege for those possessing a license or delay the eligibility for those not in possession of a license at the time of their conviction for one additional year.

As used in this section, the term conviction includes the findings in juvenile proceedings specified in Section 13105.

(b) Whenever the court suspends driving privileges pursuant to subdivision (a), the court in which the conviction is had shall require all driver s licenses held by the person to be surrendered to the court. The court shall within 10 days following the conviction transmit a certified abstract of the conviction, together with any driver s licenses surrendered, to the department.

(c) (1) After a court has issued an order suspending or delaying driving privileges pursuant to subdivision (a), the court, upon petition of the person affected, may review the order and may impose restrictions on the person s privilege to drive based upon a showing of a critical need to drive.

(2) As used in this section, critical need to drive means the circumstances that are required to be shown for the issuance of a junior permit pursuant to Section 12513.

(3) The restriction shall remain in effect for the balance of the period of suspension or restriction in this section. The court shall notify the department of any modification within 10 days of the order of modification.

(d) This section applies to violations involving controlled substances or alcohol contained in the following provisions:

(1) Article 7 (commencing with Section 4110) of Chapter 9 of Division 2 of, and Sections 25658, 25658.5, 25661, and 25662 of, the Business and Professions Code.

(2) Division 10 (commencing with Section 11000) of the Health and Safety Code.

(3) Section 191.5, subdivision (a) or (b) of Section 192.5, and subdivision (f) of Section 647 of the Penal Code.

(4) Section 23103 when subject to Section 23103.5, Section 23140, and Article 2 (commencing with Section 23152) of Chapter 12 of Division 11 of this code.

(e) Suspension, restriction, or delay of driving privileges pursuant to this section shall be in addition to any penalty imposed upon conviction of a violation specified in subdivision (d).

(Amended by Stats. 2007, Ch. 747, Sec. 17. Effective January 1, 2008.)



13202.6

(a) (1) For every conviction of a person for a violation of Section 594, 594.3, or 594.4 of the Penal Code, committed while the person was 13 years of age or older, the court shall suspend the person s driving privilege for not more than two years, except when the court finds that a personal or family hardship exists that requires the person to have a driver s license for his or her own, or a member of his or her family s, employment, school, or medically related purposes. If the person convicted does not yet have the privilege to drive, the court shall order the department to delay issuing the privilege to drive for not less than one year nor more than three years subsequent to the time the person becomes legally eligible to drive. However, if there is no further conviction for violating Section 594, 594.3, or 594.4 of the Penal Code in a 12-month period after the conviction, the court, upon petition of the person affected, may modify the order imposing the delay of the privilege. For each successive offense, the court shall suspend the person s driving privilege for those possessing a license or delay the eligibility for those not in possession of a license at the time of their conviction for one additional year.

(2) A person whose driving privilege is suspended or delayed for an act involving vandalism in violation of Section 594, 594.3, or 594.4 of the Penal Code, may elect to reduce the period of suspension or delay imposed by the court by performing community service under the supervision of the probation department. The period of suspension or delay ordered under paragraph (1) shall be reduced at the rate of one day for each hour of community service performed. If the jurisdiction has adopted a graffiti abatement program as defined in subdivision (f) of Section 594 of the Penal Code, the period of suspension or delay ordered under paragraph (1) shall be reduced at the rate of one day for each day of community service performed in the graffiti abatement program when the defendant and his or her parents or legal guardians are responsible for keeping a specified property in the community free of graffiti for a specified period of time. The suspension shall be reduced only when the specified period of participation has been completed. Participation of a parent or legal guardian is not required under this paragraph if the court deems this participation to be detrimental to the defendant, or if the parent or legal guardian is a single parent who must care for young children. For purposes of this paragraph, community service means cleaning up graffiti from any public property, including public transit vehicles.

(3) As used in this section, the term conviction includes the findings in juvenile proceedings specified in Section 13105.

(b) (1) Whenever the court suspends driving privileges pursuant to subdivision (a), the court in which the conviction is had shall require all drivers licenses held by the person to be surrendered to the court. The court shall, within 10 days following the conviction, transmit a certified abstract of the conviction, together with any drivers licenses surrendered, to the department.

(2) Violations of restrictions imposed pursuant to this section are subject to Section 14603.

(c) The suspension, restriction, or delay of driving privileges pursuant to this section shall be in addition to any penalty imposed upon conviction of a violation of Section 594, 594.3, or 594.4 of the Penal Code.

(Amended by Stats. 2006, Ch. 434, Sec. 1. Effective January 1, 2007.)



13202.7

(a) Any minor under the age of 18 years, but 13 years of age or older, who is an habitual truant within the meaning of Section 48262 of the Education Code, or who is adjudged by the juvenile court to be a ward of the court under subdivision (b) of Section 601 of the Welfare and Institutions Code, may have his or her driving privilege suspended for one year by the court. If the minor does not yet have the privilege to drive, the court may order the department to delay issuing the privilege to drive for one year subsequent to the time the person becomes legally eligible to drive. However, if there is no further truancy in the 12-month period, the court, upon petition of the person affected, may modify the order imposing the delay of the driving privilege. For each successive time the minor is found to be an habitual truant, the court may suspend the minor s driving privilege for a minor possessing a driver s license, or delay the eligibility for the driving privilege for those not in possession of a driver s license, for one additional year.

(b) Whenever the juvenile court suspends a minor s driving privilege pursuant to subdivision (a), the court may require all driver s licenses held by the minor to be surrendered to the court. The court shall, within 10 days following the surrender of the license, transmit a certified abstract of the findings, together with any driver s licenses surrendered, to the department.

(c) When the juvenile court is considering suspending or delaying a minor s driving privilege pursuant to subdivision (a), the court shall consider whether a personal or family hardship exists that requires the minor to have a driver s license for his or her own, or a member of his or her family s, employment or for medically related purposes.

(d) The suspension, restriction, or delay of a minor s driving privilege pursuant to this section shall be in addition to any other penalty imposed by law on the minor.

(Amended by Stats. 1994, Ch. 1023, Sec. 5. Effective January 1, 1995.)



13202.8

The restrictions specified in Section 13202.5 for the violations specified in that section may include, but are not limited to, the installation and maintenance of a certified ignition interlock device pursuant to Section 13386. Any restriction is subject to the provisions of Section 13202.5 relating to restrictions.

(Amended by Stats. 1998, Ch. 118, Sec. 1.33. Effective January 1, 1999. Operative July 1, 1999, by Sec. 85 of Ch. 118.)



13203

In no event shall a court suspend the privilege of any person to operate a motor vehicle or as a condition of probation prohibit the operation of a motor vehicle for a period of time longer than that specified in this code. Any such prohibited order of a court, whether imposed as a condition of probation or otherwise, shall be null and void, and the department shall restore or reissue a license to any person entitled thereto irrespective of any such invalid order of a court.

(Amended by Stats. 1974, Ch. 1283.)



13205

The privileges of a nonresident to operate vehicles in this State may be suspended or revoked under the provisions of this chapter in the same manner and to the same extent as the privileges of a resident driver.

(Enacted by Stats. 1959, Ch. 3.)



13206

Whenever a court suspends the privilege of a person to operate a motor vehicle, the court shall require the person s license to be surrendered to it. Unless required by the provisions of Section 13550 to send the license to the department, the court shall retain the license during the period of suspension and return it to the licensee at the end of the period after indorsing thereon a record of the suspension.

(Enacted by Stats. 1959, Ch. 3.)



13207

Whenever a court suspends the privilege of any person to operate a motor vehicle, the suspension shall apply to all driver s licenses held by him, and all licenses shall be surrendered to the court.

(Enacted by Stats. 1959, Ch. 3.)



13208

In any criminal proceeding, without regard to its disposition, wherein the defendant is charged with a violation of Division 11 (commencing with Section 21000), the court may, if it has reason to believe that any of the conditions specified in Section 12805 or 12806 exist, recommend to the department that an investigation be conducted to determine whether the driving privilege of that person should be suspended or revoked. In making the recommendation, the court shall state the basis for the belief that the condition exists and whether the defendant relied upon the condition as a part of his or her defense. The department may provide a form for the court s convenience.

(Amended by Stats. 1987, Ch. 321, Sec. 7.)



13209

Before sentencing a person upon a conviction of a violation of Section 23152 or 23153, the court shall obtain from the department a record of any prior convictions of that person for traffic violations. The department shall furnish that record upon the written request of the court.

Notwithstanding the provisions of Section 1449 of the Penal Code, in any such criminal action the time for pronouncement of judgment shall not commence to run until the time that the court receives the record of prior convictions from the department.

(Amended by Stats. 1981, Ch. 939, Sec. 4.5.)



13210

In addition to the penalties set forth in subdivision (a) of Section 245 of the Penal Code, the court may order the suspension of the driving privilege of any operator of a motor vehicle who commits an assault as described in subdivision (a) of Section 245 of the Penal Code on an operator or passenger of another motor vehicle, an operator of a bicycle, or a pedestrian and the offense occurs on a highway. The suspension period authorized under this section for an assault commonly known as road rage, shall be six months for a first offense and one year for a second or subsequent offense to commence, at the discretion of the court, either on the date of the person s conviction, or upon the person s release from confinement or imprisonment. The court may, in lieu of or in addition to the suspension of the driving privilege, order a person convicted under this section to complete a court-approved anger management or road rage course, subsequent to the date of the current violation.

(Added by Stats. 2000, Ch. 642, Sec. 4. Effective January 1, 2001.)






ARTICLE 3. Suspension and Revocation by Department

13350

(a) The department immediately shall revoke the privilege of a person to drive a motor vehicle upon receipt of a duly certified abstract of the record of a court showing that the person has been convicted of any of the following crimes or offenses:

(1) Failure of the driver of a vehicle involved in an accident resulting in injury or death to a person to stop or otherwise comply with Section 20001.

(2) A felony in the commission of which a motor vehicle is used, except as provided in Section 13351, 13352, or 13357.

(3) Reckless driving causing bodily injury.

(b) If a person is convicted of a violation of Section 23152 punishable under Section 23546, 23550, or 23550.5, or a violation of Section 23153 punishable under Section 23550.5 or 23566, including a violation of subdivision (b) of Section 191.5 of the Penal Code as provided in Section 193.7 of that code, the court shall, at the time of surrender of the driver s license or temporary permit, require the defendant to sign an affidavit in a form provided by the department acknowledging his or her understanding of the revocation required by paragraph (5), (6), or (7) of subdivision (a) of Section 13352, and an acknowledgment of his or her designation as a habitual traffic offender. A copy of this affidavit shall be transmitted, with the license or temporary permit, to the department within the prescribed 10 days.

(c) The department shall not reinstate the privilege revoked under subdivision (a) until the expiration of one year after the date of revocation and until the person whose privilege was revoked gives proof of financial responsibility as defined in Section 16430.

(Amended by Stats. 2007, Ch. 747, Sec. 18. Effective January 1, 2008.)



13350.5

Notwithstanding Section 13350, for the purposes of this article, conviction of a violation of subdivision (b) of Section 191.5 of the Penal Code is a conviction of a violation of Section 23153.

(Amended by Stats. 2007, Ch. 747, Sec. 19. Effective January 1, 2008.)



13351

(a) The department immediately shall revoke the privilege of a person to drive a motor vehicle upon receipt of a duly certified abstract of the record of a court showing that the person has been convicted of any of the following crimes or offenses:

(1) Manslaughter resulting from the operation of a motor vehicle, except when convicted under paragraph (2) of subdivision (c) of Section 192 of the Penal Code.

(2) Conviction of three or more violations of Section 20001, 20002, 23103, 23104, or 23105 within a period of 12 months from the time of the first offense to the third or subsequent offense, or a combination of three or more convictions of violations within the same period.

(3) Violation of subdivision (a) of Section 191.5 or subdivision (a) of Section 192.5 of the Penal Code or of Section 2800.3 causing serious bodily injury resulting in a serious impairment of physical condition, including, but not limited to, loss of consciousness, concussion, serious bone fracture, protracted loss or impairment of function of any bodily member or organ, and serious disfigurement.

(b) The department shall not reinstate the privilege revoked under subdivision (a) until the expiration of three years after the date of revocation and until the person whose privilege was revoked gives proof of financial responsibility, as defined in Section 16430.

(Amended by Stats. 2007, Ch. 747, Sec. 20.5. Effective January 1, 2008.)



13351.5

(a) Upon receipt of a duly certified abstract of the record of any court showing that a person has been convicted of a felony for a violation of Section 245 of the Penal Code and that a vehicle was found by the court to constitute the deadly weapon or instrument used to commit that offense, the department immediately shall revoke the privilege of that person to drive a motor vehicle.

(b) The department shall not reinstate a privilege revoked under subdivision (a) under any circumstances.

(c) Notwithstanding subdivision (b), the department shall terminate any revocation order issued under this section on or after January 1, 1995, for a misdemeanor conviction of violating Section 245 of the Penal Code.

(Amended by Stats. 1998, Ch. 606, Sec. 15. Effective January 1, 1999.)



13351.8

Upon receipt of a duly certified abstract of the record of any court showing that the court has ordered the suspension of a driver s license pursuant to Section 13210, on or after January 1, 2001, the department shall suspend the person s driving privilege in accordance with that suspension order commencing either on the date of the person s conviction or upon the person s release from confinement or imprisonment.

(Added by Stats. 2000, Ch. 642, Sec. 5. Effective January 1, 2001.)



13351.85

Upon receipt of a duly certified abstract of any court showing that a person has been convicted of a violation of Section 12110, the department shall suspend that person s driving privilege for four months if the conviction was a first conviction, and for one year, if the conviction was a second or subsequent conviction of a violation of that section that occurred within seven years of the current conviction.

(Added by Stats. 2000, Ch. 641, Sec. 2. Effective January 1, 2001.)



13352

(a) The department shall immediately suspend or revoke the privilege of a person to operate a motor vehicle upon the receipt of an abstract of the record of a court showing that the person has been convicted of a violation of Section 23152 or 23153, subdivision (a) of Section 23109, or Section 23109.1, or upon the receipt of a report of a judge of the juvenile court, a juvenile traffic hearing officer, or a referee of a juvenile court showing that the person has been found to have committed a violation of Section 23152 or 23153 or subdivision (a) of Section 23109 or Section 23109.1. If an offense specified in this section occurs in a vehicle defined in Section 15210, the suspension or revocation specified below shall apply to the noncommercial driving privilege. The commercial driving privilege shall be disqualified as specified in Sections 15300 to 15302, inclusive. For the purposes of this section, suspension or revocation shall be as follows:

(1) Except as required under Section 13352.1 or 13352.4, upon a conviction or finding of a violation of Section 23152 punishable under Section 23536, the privilege shall be suspended for a period of six months. The privilege shall not be reinstated until the person gives proof of financial responsibility and gives proof satisfactory to the department of successful completion of a driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code described in subdivision (b) of Section 23538. If the court, as authorized under paragraph (3) of subdivision (b) of Section 23646, elects to order a person to enroll in, participate in, and complete either program described in subdivision (b) of Section 23542, the department shall require that program in lieu of the program described in subdivision (b) of Section 23538. For the purposes of this paragraph, enrollment in, participation in, and completion of an approved program shall be subsequent to the date of the current violation. Credit shall not be given to any program activities completed prior to the date of the current violation.

(2) Upon a conviction or finding of a violation of Section 23153 punishable under Section 23554, the privilege shall be suspended for a period of one year. The privilege shall not be reinstated until the person gives proof of financial responsibility and gives proof satisfactory to the department of successful completion of a driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code as described in subdivision (b) of Section 23556. If the court, as authorized under paragraph (3) of subdivision (b) of Section 23646, elects to order a person to enroll in, participate in, and complete either program described in subdivision (b) of Section 23542, the department shall require that program in lieu of the program described in Section 23556. For the purposes of this paragraph, enrollment, participation, and completion of an approved program shall be subsequent to the date of the current violation. Credit shall not be given to any program activities completed prior to the date of the current violation.

(3) Except as provided in Section 13352.5, upon a conviction or finding of a violation of Section 23152 punishable under Section 23540, the privilege shall be suspended for two years. The privilege shall not be reinstated until the person gives proof of financial responsibility and gives proof satisfactory to the department of successful completion of a driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code as described in subdivision (b) of Section 23542. For the purposes of this paragraph, enrollment in, participation in, and completion of an approved program shall be subsequent to the date of the current violation. Credit shall not be given to any program activities completed prior to the date of the current violation. The department shall advise the person that he or she may apply to the department for a restriction of the driving privilege, which may include credit for a suspension period served under subdivision (c) of Section 13353.3, subject to the following conditions:

(A) Completion of 12 months of the suspension period, or completion of 90 days of the suspension period if the underlying conviction did not include the use of drugs as defined in Section 312 and the person was found to be only under the influence of an alcoholic beverage at the time of the violation.

(B) The person satisfactorily provides, subsequent to the violation date of the current underlying conviction, either of the following:

(i) Proof of enrollment in an 18-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code.

(ii) Proof of enrollment in a 30-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, if available in the county of the person s residence or employment.

(C) The person agrees, as a condition of the restriction, to continue satisfactory participation in the program described in subparagraph (B).

(D) The person submits the Verification of Installation form described in paragraph (2) of subdivision (g) of Section 13386.

(E) The person agrees to maintain the ignition interlock device as required under subdivision (g) of Section 23575.

(F) The person provides proof of financial responsibility, as defined in Section 16430.

(G) The person pays all reissue fees and any restriction fee required by the department.

(H) The person pays to the department a fee sufficient to cover the costs of administration of this paragraph, as determined by the department.

(I) The restriction shall remain in effect for the period required in subdivision (f) of Section 23575.

(4) Except as provided in this paragraph, upon a conviction or finding of a violation of Section 23153 punishable under Section 23560, the privilege shall be revoked for a period of three years. The privilege may not be reinstated until the person gives proof of financial responsibility, and the person gives proof satisfactory to the department of successful completion of a driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, as described in paragraph (4) of subdivision (b) of Section 23562 of this code. For the purposes of this paragraph, enrollment in, participation in, and completion of an approved program shall be subsequent to the date of the current violation. Credit shall not be given to any program activities completed prior to the date of the current violation. The department shall advise the person that after the completion of 12 months of the revocation period, which may include credit for a suspension period served under subdivision (c) of Section 13353.3, the person may apply to the department for a restricted driver s license, subject to the following conditions:

(A) The person has satisfactorily completed, subsequent to the violation date of the current underlying conviction, either of the following:

(i) The initial 12 months of an 18-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code.

(ii) The initial 12 months of a 30-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, if available in the county of the person s residence or employment, and the person agrees, as a condition of the restriction, to continue satisfactory participation in that 30-month program.

(B) The person submits the Verification of Installation form described in paragraph (2) of subdivision (g) of Section 13386.

(C) The person agrees to maintain the ignition interlock device as required under subdivision (g) of Section 23575.

(D) The person provides proof of financial responsibility, as defined in Section 16430.

(E) The person pays all applicable reinstatement or reissue fees and any restriction fee required by the department.

(F) The restriction shall remain in effect for the period required in subdivision (f) of Section 23575.

(5) Except as provided in this paragraph, upon a conviction or finding of a violation of Section 23152 punishable under Section 23546, the privilege shall be revoked for a period of three years. The privilege shall not be reinstated until the person files proof of financial responsibility and gives proof satisfactory to the department of successful completion of one of the following programs: an 18-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, as described in subdivision (b) or (c) of Section 23548 of this code, or, if available in the county of the person s residence or employment, a 30-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, or a program specified in Section 8001 of the Penal Code. For the purposes of this paragraph, enrollment in, participation in, and completion of an approved program shall be subsequent to the date of the current violation. Credit shall not be given to any program activities completed prior to the date of the current violation. The department shall advise the person that he or she may apply to the department for a restriction of the driving privilege, which may include credit for a suspension period served under subdivision (c) of Section 13353.3, subject to the following conditions:

(A) Completion of 12 months of the suspension period, or completion of six months of the suspension period if the underlying conviction did not include the use of drugs as defined in Section 312 and the person was found to be only under the influence of an alcoholic beverage at the time of the violation.

(B) The person satisfactorily provides, subsequent to the violation date of the current underlying conviction, either of the following:

(i) Proof of enrollment in an 18-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code.

(ii) Proof of enrollment in a 30-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, if available in the county of the person s residence or employment, and the person agrees, as a condition of the restriction, to continue satisfactory participation in the 30-month driving-under-the-influence program.

(C) The person submits the Verification of Installation form described in paragraph (2) of subdivision (g) of Section 13386.

(D) The person agrees to maintain the ignition interlock device as required under subdivision (g) of Section 23575.

(E) The person provides proof of financial responsibility, as defined in Section 16430.

(F) An individual convicted of a violation of Section 23152 punishable under Section 23546 may also, at any time after sentencing, petition the court for referral to an 18-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, or, if available in the county of the person s residence or employment, a 30-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code. Unless good cause is shown, the court shall order the referral.

(G) The person pays all applicable reinstatement or reissue fees and any restriction fee required by the department.

(H) The person pays to the department a fee sufficient to cover the costs of administration of this paragraph, as determined by the department.

(I) The restriction shall remain in effect for the period required in subdivision (f) of Section 23575.

(6) Except as provided in this paragraph, upon a conviction or finding of a violation of Section 23153 punishable under Section 23550.5 or 23566, the privilege shall be revoked for a period of five years. The privilege may not be reinstated until the person gives proof of financial responsibility and gives proof satisfactory to the department of successful completion of a driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code as described in subdivision (b) of Section 23568, or if available in the county of the person s residence or employment, a 30-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, or a program specified in Section 8001 of the Penal Code. For the purposes of this paragraph, enrollment in, participation in, and completion of an approved program shall be subsequent to the date of the current violation. Credit shall not be given to any program activities completed prior to the date of the current violation. The department shall advise the person that after completion of 12 months of the revocation period, which may include credit for a suspension period served under subdivision (c) of Section 13353.3, the person may apply to the department for a restricted driver s license, subject to the following conditions:

(A) The person has satisfactorily provided, subsequent to the violation date of the current underlying conviction, either of the following:

(i) Completion of the initial 12 months of a 30-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, if available in the county of the person s residence or employment, and the person agrees, as a condition of the restriction, to continue satisfactory participation in the 30-month driving-under-the-influence program.

(ii) Completion of the initial 12 months of an 18-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, if a 30-month program is unavailable in the person s county of residence or employment.

(B) The person submits the Verification of Installation form described in paragraph (2) of subdivision (g) of Section 13386.

(C) The person agrees to maintain the ignition interlock device as required under subdivision (g) of Section 23575.

(D) The person provides proof of financial responsibility, as defined in Section 16430.

(E) An individual convicted of a violation of Section 23153 punishable under Section 23566 may also, at any time after sentencing, petition the court for referral to an 18-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, or, if available in the county of the person s residence or employment, a 30-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code. Unless good cause is shown, the court shall order the referral.

(F) The person pays all applicable reinstatement or reissue fees and any restriction fee required by the department.

(G) The restriction shall remain in effect for the period required in subdivision (f) of Section 23575.

(7) Except as provided in this paragraph, upon a conviction or finding of a violation of Section 23152 punishable under Section 23550 or 23550.5, or of a violation of Section 23153 punishable under Section 23550.5, the privilege shall be revoked for a period of four years. The privilege shall not be reinstated until the person files proof of financial responsibility and gives proof satisfactory to the department of successful completion of an 18-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, or, if available in the county of the person s residence or employment, a 30-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, or a program specified in Section 8001 of the Penal Code. For the purposes of this paragraph, enrollment in, participation in, and completion of an approved program shall be subsequent to the date of the current violation. Credit shall not be given to any program activities completed prior to the date of the current violation. The department shall advise the person that after completion of 12 months of the revocation period, which may include credit for a suspension period served under subdivision (c) of Section 13353.3, the person may apply to the department for a restricted driver s license, subject to the following conditions:

(A) The person has satisfactorily completed, subsequent to the violation date of the current underlying conviction, either of the following:

(i) The initial 12 months of an 18-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code.

(ii) The initial 12 months of a 30-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, if available in the county of the person s residence or employment, and the person agrees, as a condition of the restriction, to continue satisfactory participation in the 30-month driving-under-the-influence program.

(B) The person submits the Verification of Installation form described in paragraph (2) of subdivision (g) of Section 13386.

(C) The person agrees to maintain the ignition interlock device as required under subdivision (g) of Section 23575.

(D) The person provides proof of financial responsibility, as defined in Section 16430.

(E) An individual convicted of a violation of Section 23152 punishable under Section 23550 may also, at any time after sentencing, petition the court for referral to an 18-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, or, if available in the county of the person s residence or employment, a 30-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code. Unless good cause is shown, the court shall order the referral.

(F) The person pays all applicable reinstatement or reissue fees and any restriction fee required by the department.

(G) The restriction shall remain in effect for the period required in subdivision (f) of Section 23575.

(8) Upon a conviction or finding of a violation of subdivision (a) of Section 23109 that is punishable under subdivision (e) of that section or Section 23109.1, the privilege shall be suspended for a period of 90 days to six months, if ordered by the court. The privilege shall not be reinstated until the person gives proof of financial responsibility, as defined in Section 16430.

(9) Upon a conviction or finding of a violation of subdivision (a) of Section 23109 that is punishable under subdivision (f) of that section, the privilege shall be suspended for a period of six months, if ordered by the court. The privilege shall not be reinstated until the person gives proof of financial responsibility, as defined in Section 16430.

(b) For the purpose of paragraphs (2) to (9), inclusive, of subdivision (a), the finding of the juvenile court judge, the juvenile hearing officer, or the referee of a juvenile court of a commission of a violation of Section 23152 or 23153 or subdivision (a) of Section 23109 or Section 23109.1, as specified in subdivision (a) of this section, is a conviction.

(c) A judge of a juvenile court, juvenile hearing officer, or referee of a juvenile court shall immediately report the findings specified in subdivision (a) to the department.

(d) A conviction of an offense in a state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or Canada that, if committed in this state, would be a violation of Section 23152, is a conviction of Section 23152 for the purposes of this section, and a conviction of an offense that, if committed in this state, would be a violation of Section 23153, is a conviction of Section 23153 for the purposes of this section. The department shall suspend or revoke the privilege to operate a motor vehicle pursuant to this section upon receiving notice of that conviction.

(e) For the purposes of the restriction conditions specified in paragraphs (3) to (7), inclusive, of subdivision (a), the department shall terminate the restriction imposed pursuant to this section and shall suspend or revoke the person s driving privilege upon receipt of notification from the driving-under-the-influence program that the person has failed to comply with the program requirements. The person s driving privilege shall remain suspended or revoked for the remaining period of the original suspension or revocation imposed under this section and until all reinstatement requirements described in this section are met.

(f) For the purposes of this section, completion of a program is the following:

(1) Satisfactory completion of all program requirements approved pursuant to program licensure, as evidenced by a certificate of completion issued, under penalty of perjury, by the licensed program.

(2) Certification, under penalty of perjury, by the director of a program specified in Section 8001 of the Penal Code, that the person has completed a program specified in Section 8001 of the Penal Code.

(g) The holder of a commercial driver s license who was operating a commercial motor vehicle, as defined in Section 15210, at the time of a violation that resulted in a suspension or revocation of the person s noncommercial driving privilege under this section is not eligible for the restricted driver s license authorized under paragraphs (3) to (7), inclusive, of subdivision (a).

(Amended by Stats. 2011, Ch. 296, Sec. 306. Effective January 1, 2012.)



13352.1

(a) Pursuant to subdivision (a) of Section 13352 and except as required under Section 13352.4, upon a conviction or finding of a violation of Section 23152 punishable under Section 23536, if the court refers the person to a program pursuant to paragraph (2) of subdivision (b) of Section 23538, the privilege shall be suspended for 10 months.

(b) The privilege may not be reinstated until the person gives proof of financial responsibility and gives proof satisfactory to the department of successful completion of a driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code described in subdivision (b) of Section 23538 of this code. For the purposes of this subdivision, enrollment, participation, and completion of an approved program shall be subsequent to the date of the current violation. Credit may not be given to any program activities completed prior to the date of the current violation.

(Amended by Stats. 2007, Ch. 130, Sec. 237. Effective January 1, 2008.)



13352.2

(a) If a person is required under Section 13352 to provide the department with proof of enrollment in a driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, or a program specified in Section 8001 of the Penal Code, the department shall deem that requirement satisfied upon receiving at its headquarters proof of enrollment that is satisfactory to the department and has been forwarded to the department by the program provider.

(b) If a person is required under Section 13352 to provide the department with proof of completion of a driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, or a program specified in Section 8001 of the Penal Code, the department shall deem that requirement satisfied upon receiving at its headquarters proof of completion that is satisfactory to the department and has been forwarded to the department by the program provider.

(Added by Stats. 2004, Ch. 403, Sec. 1. Effective January 1, 2005.)



13352.3

(a) Notwithstanding any other provision of law, except subdivisions (b), (c), and (d) of Section 13352 and Sections 13367 and 23521, the department immediately shall revoke the privilege of any person to operate a motor vehicle upon receipt of a duly certified abstract of the record of any court showing that the person was convicted of a violation of Section 23152 or 23153 while under 18 years of age, or upon receipt of a report of a judge of the juvenile court, a juvenile hearing officer, or a referee of a juvenile court showing that the person has been found to have committed a violation of Section 23152 or 23153.

(b) The term of the revocation shall be until the person reaches 18 years of age, for one year, or for the period prescribed for restriction, suspension, or revocation specified in subdivision (a) of Section 13352, whichever is longer. The privilege may not be reinstated until the person gives proof of financial responsibility as defined in Section 16430.

(Amended by Stats. 2003, Ch. 149, Sec. 83. Effective January 1, 2004.)



13352.4

(a) Except as provided in subdivision (h), the department shall issue a restricted driver s license to a person whose driver s license was suspended under paragraph (1) of subdivision (a) of Section 13352 or Section 13352.1, if the person meets all of the following requirements:

(1) Submits proof satisfactory to the department of enrollment in, or completion of, a driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, as described in subdivision (b) of Section 23538.

(2) Submits proof of financial responsibility, as defined in Section 16430.

(3) Pays all applicable reinstatement or reissue fees and any restriction fee required by the department.

(b) The restriction of the driving privilege shall become effective when the department receives all of the documents and fees required under subdivision (a) and shall remain in effect until the final day of the original suspension imposed under paragraph (1) of subdivision (a) of Section 13352 or Section 13352.1, or until the date all reinstatement requirements described in Section 13352 or Section 13352.1 have been met, whichever date is later, and may include credit for any suspension period served under subdivision (c) of Section 13353.3.

(c) The restriction of the driving privilege shall be limited to the hours necessary for driving to and from the person s place of employment, driving during the course of employment, and driving to and from activities required in the driving-under-the-influence program.

(d) Whenever the driving privilege is restricted under this section, proof of financial responsibility, as defined in Section 16430, shall be maintained for three years. If the person does not maintain that proof of financial responsibility at any time during the restriction, the driving privilege shall be suspended until the proof required under Section 16484 is received by the department.

(e) For the purposes of this section, enrollment, participation, and completion of an approved program shall be subsequent to the date of the current violation. Credit may not be given to a program activity completed prior to the date of the current violation.

(f) The department shall terminate the restriction issued under this section and shall suspend the privilege to operate a motor vehicle pursuant to paragraph (1) of subdivision (a) of Section 13352 or Section 13352.1 immediately upon receipt of notification from the driving-under-the-influence program that the person has failed to comply with the program requirements. The privilege shall remain suspended until the final day of the original suspension imposed under paragraph (1) of subdivision (a) of Section 13352 or Section 13352.1, or until the date all reinstatement requirements described in Section 13352 or Section 13352.1 have been met, whichever date is later.

(g) The holder of a commercial driver s license who was operating a commercial motor vehicle, as defined in Section 15210, at the time of a violation that resulted in a suspension or revocation of the person s noncommercial driving privilege under paragraph (1) of subdivision (a) of Section 13352 or Section 13352.1 is not eligible for the restricted driver s license authorized under this section.

(h) If, upon conviction, the court has made the determination, as authorized under subdivision (d) of Section 23536 or paragraph (3) of subdivision (a) of Section 23538, to disallow the issuance of a restricted driver s license, the department may not issue a restricted driver s license under this section.

(Amended by Stats. 2006, Ch. 692, Sec. 4. Effective January 1, 2007.)



13352.5

(a) The department shall issue a restricted driver s license to a person whose driver s license was suspended under paragraph (3) of subdivision (a) of Section 13352, if all of the following requirements have been met:

(1) Proof satisfactory to the department of enrollment in, or completion of, a driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, as described in subdivision (b) of Section 23542 has been received in the department s headquarters.

(2) The person submits proof of financial responsibility, as described in Section 16430.

(3) The person completes not less than 12 months of the suspension period imposed under paragraph (3) of subdivision (a) of Section 13352. The 12 months may include credit for any suspension period served under subdivision (c) of Section 13353.3.

(4) The person pays all applicable reinstatement or reissue fees and any restriction fee required by the department.

(b) The restriction of the driving privilege shall become effective when the department receives all of the documents and fees required under subdivision (a) and shall remain in effect until the final day of the original suspension imposed under paragraph (3) of subdivision (a) of Section 13352, or until the date all reinstatement requirements described in Section 13352 have been met, whichever date is later.

(c) The restriction of the driving privilege shall be limited to the hours necessary for driving to and from the person s place of employment, driving during the course of employment, and driving to and from activities required in the driving-under-the-influence program.

(d) Whenever the driving privilege is restricted under this section, proof of financial responsibility, as defined in Section 16430, shall be maintained for three years. If the person does not maintain that proof of financial responsibility at any time during the restriction, the driving privilege shall be suspended until the proof required under Section 16484 is received by the department.

(e) For the purposes of this section, enrollment in, participation in, and completion of an approved program shall be subsequent to the date of the current violation. Credit shall not be given to any program activities completed prior to the date of the current violation.

(f) The department shall terminate the restriction imposed pursuant to this section and shall suspend the privilege to drive under paragraph (3) of subdivision (a) of Section 13352 upon receipt of notification from the driving-under-the-influence program that the person has failed to comply with the program requirements.

(g) If, upon conviction, the court has made the determination, as authorized under subdivision (b) of Section 23540 or subdivision (d) of Section 23542, to disallow the issuance of a restricted driver s license, the department shall not issue a restricted driver s license under this section.

(h) A person restricted pursuant to this section may apply to the department for a restricted driver s license, subject to the conditions specified in paragraph (3) of subdivision (a) of Section 13352. Whenever proof of financial responsibility has already been provided and a restriction fee has been paid in compliance with restrictions described in this section, and the offender subsequently receives an ignition interlock device restriction described in paragraph (3) of subdivision (a) of Section 13352, the proof of financial responsibility period shall not be extended beyond the previously established term and no additional restriction fee shall be required.

(i) This section applies to a person who meets all of the following conditions:

(1) Has been convicted of a violation of Section 23152 that occurred on or before July 1, 1999, and is punishable under Section 23540, or former Section 23165.

(2) Was granted probation for the conviction subject to conditions imposed under subdivision (b) of Section 23542, or under subdivision (b) of former Section 23166.

(3) Is no longer subject to the probation described in paragraph (2).

(4) Has not completed the licensed driving-under-the-influence program under paragraph (3) of subdivision (a) of Section 13352 for reinstatement of the driving privilege.

(5) Has no violations in his or her driving record that would preclude issuance of a restricted driver s license.

(Amended (as amended by Stats. 2009, Ch. 193) by Stats. 2010, Ch. 30, Sec. 1. Effective June 22, 2010. Amendments operative July 1, 2010, pursuant to Stats. 2009, Ch. 193, Sec. 9.)



13352.6

(a) The department shall immediately suspend the driving privilege of a person who is 18 years of age or older and is convicted of a violation of Section 23140, upon the receipt of a duly certified abstract of the record of a court showing that conviction. The privilege may not be reinstated until the person provides the department with proof of financial responsibility and until proof satisfactory to the department, of successful completion of a driving-under-the-influence program licensed under Section 11836 of the Health and Safety Code has been received in the department s headquarters. That attendance shall be as follows:

(1) If, within 10 years of the current violation of Section 23140, the person has not been convicted of a separate violation of Section 23140, 23152, or 23153, or of Section 23103, with a plea of guilty under Section 23103.5, or of Section 655 of the Harbors and Navigation Code, or of Section 191.5 of, or subdivision (a) of Section 192.5 of, the Penal Code, the person shall complete, at a minimum, the education component of that licensed driving-under-the-influence program.

(2) If the person does not meet the requirements of paragraph (1), the person shall complete, at a minimum, the program described in paragraph (1) of subdivision (c) of Section 11837 of the Health and Safety Code.

(b) For the purposes of this section, enrollment, participation, and completion of the program shall be subsequent to the date of the current violation. Credit for enrollment, participation, or completion may not be given for any program activities completed prior to the date of the current violation.

(Amended by Stats. 2007, Ch. 747, Sec. 21. Effective January 1, 2008.)



13353

(a) If a person refuses the officer s request to submit to, or fails to complete, a chemical test or tests pursuant to Section 23612, upon receipt of the officer s sworn statement that the officer had reasonable cause to believe the person had been driving a motor vehicle in violation of Section 23140, 23152, or 23153, and that the person had refused to submit to, or did not complete, the test or tests after being requested by the officer, the department shall do one of the following:

(1) Suspend the person s privilege to operate a motor vehicle for a period of one year.

(2) Revoke the person s privilege to operate a motor vehicle for a period of two years if the refusal occurred within 10 years of either (A) a separate violation of Section 23103 as specified in Section 23103.5, or of Section 23140, 23152, or 23153, or of Section 191.5 or subdivision (a) of Section 192.5 of the Penal Code, that resulted in a conviction, or (B) a suspension or revocation of the person s privilege to operate a motor vehicle pursuant to this section or Section 13353.2 for an offense that occurred on a separate occasion.

(3) Revoke the person s privilege to operate a motor vehicle for a period of three years if the refusal occurred within 10 years of any of the following:

(A) Two or more separate violations of Section 23103 as specified in Section 23103.5, or of Section 23140, 23152, or 23153, or of Section 191.5 or subdivision (a) of Section 192.5 of the Penal Code, or any combination thereof, that resulted in convictions.

(B) Two or more suspensions or revocations of the person s privilege to operate a motor vehicle pursuant to this section or Section 13353.2 for offenses that occurred on separate occasions.

(C) Any combination of two or more of those convictions or administrative suspensions or revocations.

The officer s sworn statement shall be submitted pursuant to Section 13380 on a form furnished or approved by the department. The suspension or revocation shall not become effective until 30 days after the giving of written notice thereof, or until the end of a stay of the suspension or revocation, as provided for in Section 13558.

(D) For the purposes of this section, a conviction of an offense in any state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or the Dominion of Canada that, if committed in this state, would be a violation of Section 23103, as specified in Section 23103.5, or Section 23140, 23152, or 23153, or Section 191.5 or subdivision (a) of Section 192.5 of the Penal Code, is a conviction of that particular section of the Vehicle Code or Penal Code.

(b) If a person on more than one occasion in separate incidents refuses the officer s request to submit to, or fails to complete, a chemical test or tests pursuant to Section 23612 while driving a motor vehicle, upon the receipt of the officer s sworn statement that the officer had reasonable cause to believe the person had been driving a motor vehicle in violation of Section 23140, 23152, or 23153, the department shall disqualify the person from operating a commercial motor vehicle for the rest of his or her lifetime.

(c) The notice of the order of suspension or revocation under this section shall be served on the person by a peace officer pursuant to Section 23612. The notice of the order of suspension or revocation shall be on a form provided by the department. If the notice of the order of suspension or revocation has not been served by the peace officer pursuant to Section 23612, the department immediately shall notify the person in writing of the action taken. The peace officer who serves the notice, or the department, if applicable, also shall provide, if the officer or department, as the case may be, determines that it is necessary to do so, the person with the appropriate non-English notice developed pursuant to subdivision (d) of Section 14100.

(d) Upon the receipt of the officer s sworn statement, the department shall review the record. For purposes of this section, the scope of the administrative review shall cover all of the following issues:

(1) Whether the peace officer had reasonable cause to believe the person had been driving a motor vehicle in violation of Section 23140, 23152, or 23153.

(2) Whether the person was placed under arrest.

(3) Whether the person refused to submit to, or did not complete, the test or tests after being requested by a peace officer.

(4) Whether, except for a person described in subdivision (a) of Section 23612 who is incapable of refusing, the person had been told that his or her driving privilege would be suspended or revoked if he or she refused to submit to, or did not complete, the test or tests.

(e) The person may request an administrative hearing pursuant to Section 13558. Except as provided in subdivision (e) of Section 13558, the request for an administrative hearing does not stay the order of suspension or revocation.

(f) The suspension or revocation imposed under this section shall run concurrently with any restriction, suspension, or revocation imposed under Section 13352, 13352.4, or 13352.5 that resulted from the same arrest.

(Amended by Stats. 2007, Ch. 747, Sec. 22. Effective January 1, 2008.)



13353.1

(a) If a person refuses an officer s request to submit to, or fails to complete, a preliminary alcohol screening test pursuant to Section 13388 or 13389, upon the receipt of the officer s sworn statement, submitted pursuant to Section 13380, that the officer had reasonable cause to believe the person had been driving a motor vehicle in violation of Section 23136 or 23154, and that the person had refused to submit to, or did not complete, the test after being requested by the officer, the department shall do one of the following:

(1) Suspend the person s privilege to operate a motor vehicle for a period of one year.

(2) Revoke the person s privilege to operate a motor vehicle for a period of two years if the refusal occurred within 10 years of either of the following:

(A) A separate violation of subdivision (a) of Section 23136, that resulted in a finding of a violation, or a separate violation, that resulted in a conviction, of Section 23103, as specified in Section 23103.5, of Section 23140, 23152, or 23153, or of Section 191.5 or subdivision (a) of Section 192.5 of the Penal Code.

(B) A suspension or revocation of the person s privilege to operate a motor vehicle if that action was taken pursuant to this section or Section 13353 or 13353.2 for an offense that occurred on a separate occasion.

(3) Revoke the person s privilege to operate a motor vehicle for a period of three years if the refusal occurred within 10 years of any of the following:

(A) Two or more separate violations of subdivision (a) of Section 23136, that resulted in findings of violations, or two or more separate violations, that resulted in convictions, of Section 23103, as specified in Section 23103.5, of Section 23140, 23152, or 23153, or of Section 191.5 or subdivision (a) of Section 192.5 of the Penal Code, or any combination thereof.

(B) Two or more suspensions or revocations of the person s privilege to operate a motor vehicle if those actions were taken pursuant to this section, or Section 13353 or 13353.2, for offenses that occurred on separate occasions.

(C) Any combination of two or more of the convictions or administrative suspensions or revocations described in subparagraph (A) or (B).

(b) For the purposes of this section, a conviction of an offense in any state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or Canada that, if committed in this state, would be a violation of Section 23103, as specified in Section 23103.5, or Section 23140, 23152, or 23153, or Section 191.5 or subdivision (a) of Section 192.5 of the Penal Code, is a conviction of that particular section of the Vehicle or Penal Code.

(c) The notice of the order of suspension or revocation under this section shall be served on the person by the peace officer pursuant to Section 13388 and shall not become effective until 30 days after the person is served with that notice. The notice of the order of suspension or revocation shall be on a form provided by the department. If the notice of the order of suspension or revocation has not been served by the peace officer pursuant to Section 13388, the department immediately shall notify the person in writing of the action taken. The peace officer who serves the notice, or the department, if applicable, also shall provide, if the officer or department, as the case may be, determines that it is necessary to do so, the person with the appropriate non-English notice developed pursuant to subdivision (d) of Section 14100.

(d) Upon the receipt of the officer s sworn statement, the department shall review the record. For the purposes of this section, the scope of the administrative review shall cover all of the following issues:

(1) Whether the peace officer had reasonable cause to believe the person had been driving a motor vehicle in violation of Section 23136.

(2) Whether the person was lawfully detained.

(3) Whether the person refused to submit to, or did not complete, the test after being requested to do so by a peace officer.

(e) The person may request an administrative hearing pursuant to Section 13558. Except as provided in subdivision (e) of Section 13558, the request for an administrative hearing does not stay the order of suspension or revocation.

(Amended by Stats. 2007, Ch. 749, Sec. 1.5. Effective January 1, 2008. Operative January 1, 2009, by Sec. 9 of Ch. 749.)



13353.2

(a) The department shall immediately suspend the privilege of a person to operate a motor vehicle for any one of the following reasons:

(1) The person was driving a motor vehicle when the person had 0.08 percent or more, by weight, of alcohol in his or her blood.

(2) The person was under 21 years of age and had a blood-alcohol concentration of 0.01 percent or greater, as measured by a preliminary alcohol screening test, or other chemical test.

(3) The person was driving a vehicle that requires a commercial driver s license when the person had 0.04 percent or more, by weight, of alcohol in his or her blood.

(4) The person was driving a motor vehicle when both of the following applied:

(A) The person was on probation for a violation of Section 23152 or 23153.

(B) The person had 0.01 percent or more, by weight, of alcohol in his or her blood, as measured by a preliminary alcohol screening test or other chemical test.

(b) The notice of the order of suspension under this section shall be served on the person by a peace officer pursuant to Section 13382 or 13388. The notice of the order of suspension shall be on a form provided by the department. If the notice of the order of suspension has not been served upon the person by the peace officer pursuant to Section 13382 or 13388, upon the receipt of the report of a peace officer submitted pursuant to Section 13380, the department shall mail written notice of the order of the suspension to the person at the last known address shown on the department s records and, if the address of the person provided by the peace officer s report differs from the address of record, to that address.

(c) The notice of the order of suspension shall specify clearly the reason and statutory grounds for the suspension, the effective date of the suspension, the right of the person to request an administrative hearing, the procedure for requesting an administrative hearing, and the date by which a request for an administrative hearing shall be made in order to receive a determination prior to the effective date of the suspension.

(d) The department shall make a determination of the facts in subdivision (a) on the basis of the report of a peace officer submitted pursuant to Section 13380. The determination of the facts, after administrative review pursuant to Section 13557, by the department is final, unless an administrative hearing is held pursuant to Section 13558 and any judicial review of the administrative determination after the hearing pursuant to Section 13559 is final.

(e) The determination of the facts in subdivision (a) is a civil matter that is independent of the determination of the person s guilt or innocence, shall have no collateral estoppel effect on a subsequent criminal prosecution, and shall not preclude the litigation of the same or similar facts in the criminal proceeding. If a person is acquitted of criminal charges relating to a determination of facts under subdivision (a), or if the person s driver s license was suspended pursuant to Section 13388 and the department finds no basis for a suspension pursuant to that section, the department shall immediately reinstate the person s privilege to operate a motor vehicle if the department has suspended it administratively pursuant to subdivision (a), and the department shall return or reissue for the remaining term any driver s license that has been taken from the person pursuant to Section 13382 or otherwise. Notwithstanding subdivision (b) of Section 13558, if criminal charges under Section 23140, 23152, or 23153 are not filed by the district attorney because of a lack of evidence, or if those charges are filed but are subsequently dismissed by the court because of an insufficiency of evidence, the person has a renewed right to request an administrative hearing before the department. The request for a hearing shall be made within one year from the date of arrest.

(f) The department shall furnish a form that requires a detailed explanation specifying which evidence was defective or lacking and detailing why that evidence was defective or lacking. The form shall be made available to the person to provide to the district attorney. The department shall hold an administrative hearing, and the hearing officer shall consider the reasons for the failure to prosecute given by the district attorney on the form provided by the department. If applicable, the hearing officer shall consider the reasons stated on the record by a judge who dismisses the charges. A fee shall not be imposed pursuant to Section 14905 for the return or reissuing of a driver s license pursuant to this subdivision. The disposition of a suspension action under this section does not affect an action to suspend or revoke the person s privilege to operate a motor vehicle under another provision of this code, including, but not limited to, Section 13352 or 13353, or Chapter 3 (commencing with Section 13800).

(Amended (as amended by Stats. 2007, Ch. 749, Sec. 2) by Stats. 2008, Ch. 179, Sec. 219. Effective January 1, 2009.)



13353.3

(a) An order of suspension of a person s privilege to operate a motor vehicle pursuant to Section 13353.2 shall become effective 30 days after the person is served with the notice pursuant to Section 13382 or 13388, or subdivision (b) of Section 13353.2.

(b) The period of suspension of a person s privilege to operate a motor vehicle under Section 13353.2 is as follows:

(1) If the person has not been convicted of a separate violation of Section 23103, as specified in Section 23103.5, or Section 23140, 23152, or 23153, or Section 191.5 or subdivision (a) of Section 192.5 of the Penal Code, the person has not been administratively determined to have refused chemical testing pursuant to Section 13353 or 13353.1, or the person has not been administratively determined to have been driving with an excessive concentration of alcohol pursuant to Section 13353.2 on a separate occasion, which offense or occurrence occurred within 10 years of the occasion in question, the person s privilege to operate a motor vehicle shall be suspended for four months.

(2) (A) If the person has been convicted of one or more separate violations of Section 23103, as specified in Section 23103.5, or Section 23140, 23152, or 23153, or Section 191.5 or subdivision (a) of Section 192.5 of the Penal Code, the person has been administratively determined to have refused chemical testing pursuant to Section 13353 or 13353.1, or the person has been administratively determined to have been driving with an excessive concentration of alcohol pursuant to Section 13353.2 on a separate occasion, which offense or occasion occurred within 10 years of the occasion in question, the person s privilege to operate a motor vehicle shall be suspended for one year, except as provided in subparagraphs (B) and (C).

(B) The one-year suspension pursuant to subparagraph (A) shall terminate if the person has been convicted of a violation arising out of the same occurrence and all of the following conditions are met:

(i) The person is eligible for a restricted driver s license pursuant to Section 13352.

(ii) The person installs an ignition interlock device as required in Section 13352 for that restricted driver s license.

(iii) The person complies with all other applicable conditions of Section 13352 for a restricted driver s license.

(C) The one-year suspension pursuant to subparagraph (A) shall terminate after completion of a 90-day suspension period, and the person shall be eligible for a restricted license if the person has been convicted of a violation of Section 23103, as specified in Section 23103.5, arising out of the same occurrence, has no more than two prior alcohol-related convictions within 10 years, as specified pursuant to subparagraph (A), and all of the following conditions are met:

(i) The person satisfactorily provides, subsequent to the underlying violation date, proof satisfactory to the department of enrollment in a nine-month driving-under-the-influence program licensed pursuant to Chapter 9 (commencing with Section 11836) of Part 2 of Division 10.5 of the Health and Safety Code that consists of at least 60 hours of program activities, including education, group counseling, and individual interview sessions.

(ii) The person agrees, as a condition of the restriction, to continue satisfactory participation in the program described in clause (i).

(iii) The person installs an ignition interlock device and submits the Verification of Installation form described in paragraph (2) of subdivision (h) of Section 13386.

(iv) The person agrees to maintain the ignition interlock device as required pursuant to subdivision (g) of Section 23575.

(v) The person provides proof of financial responsibility, as defined in Section 16430.

(vi) The person pays all license fees and any restriction fee required by the department.

(vii) The person pays to the department a fee sufficient to cover the costs of administration of this paragraph, as determined by the department.

(D) The department shall advise those persons that are eligible under subparagraph (C) that after completion of 90 days of the suspension period, the person may apply to the department for a restricted driver s license, subject to the conditions set forth in subparagraph (C).

(E) The restricted driving privilege shall become effective when the department receives all of the documents and fees required under subparagraph (C) and remain in effect for at least the remaining period of the original suspension and until the person provides satisfactory proof to the department of successful completion of a driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code. The restricted driving privilege shall be subject to the following conditions:

(i) If the driving privilege is restricted under this section, proof of financial responsibility, as described in Section 16430, shall be maintained for three years. If the person does not maintain that proof of financial responsibility at any time during the restriction, the driving privilege shall be suspended until the proof required pursuant to Section 16484 is received by the department.

(ii) For the purposes of this section, enrollment, participation, and completion of an approved program shall be subsequent to the date of the current violation. Credit may not be given to a program activity completed prior to the date of the current violation.

(iii) The department shall terminate the restriction issued pursuant to this section and shall suspend the privilege to operate a motor vehicle pursuant to subparagraph (A) immediately upon receipt of notification from the driving-under-the-influence program that the person has failed to comply with the program requirements. The privilege shall remain suspended until the final day of the original suspension imposed pursuant to subparagraph (A).

(iv) The department shall terminate the restriction issued pursuant to this section and shall immediately suspend the privilege to operate a motor vehicle pursuant to subparagraph (A) immediately upon receipt of notification from the installer that a person has attempted to remove, bypass, or tamper with the ignition interlock device, has removed the device prior to the termination date of the restriction, or fails three or more times to comply with any requirement for the maintenance or calibration of the ignition interlock device ordered pursuant to this section. The privilege shall remain suspended for the remaining period of the original suspension imposed pursuant to subparagraph (A).

(3) Notwithstanding any other law, if a person has been administratively determined to have been driving in violation of Section 23136 or to have refused chemical testing pursuant to Section 13353.1, the period of suspension shall not be for less than one year.

(c) If a person s privilege to operate a motor vehicle is suspended pursuant to Section 13353.2 and the person is convicted of a violation of Section 23152 or 23153, including, but not limited to, a violation described in Section 23620, arising out of the same occurrence, both the suspension under Section 13353.2 and the suspension or revocation under Section 13352 shall be imposed, except that the periods of suspension or revocation shall run concurrently, and the total period of suspension or revocation shall not exceed the longer of the two suspension or revocation periods.

(d) For the purposes of this section, a conviction of an offense in any state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or the Dominion of Canada that, if committed in this state, would be a violation of Section 23103, as specified in Section 23103.5, or Section 23140, 23152, or 23153, or Section 191.5 or subdivision (a) of Section 192.5 of the Penal Code, is a conviction of that particular section of the Vehicle Code or Penal Code.

(e) The holder of a commercial driver s license who was operating a commercial motor vehicle, as defined in Section 15210, at the time of a violation that resulted in a suspension or revocation of the person s noncommercial driving privilege is not eligible for the restricted driver s license authorized pursuant to this section.

(Amended by Stats. 2011, Ch. 657, Sec. 2. Effective January 1, 2012.)



13353.4

(a) Except as provided in Section 13353.3, 13353.7, or 13353.8, the driving privilege shall not be restored, and a restricted or hardship permit to operate a motor vehicle shall not be issued, to a person during the suspension or revocation period specified in Section 13353, 13353.1, or 13353.3.

(b) The privilege to operate a motor vehicle shall not be restored after a suspension or revocation pursuant to Section 13352, 13353, 13353.1, or 13353.2 until all applicable fees, including the fees prescribed in Section 14905, have been paid and the person gives proof of financial responsibility, as defined in Section 16430, to the department.

(Amended by Stats. 2011, Ch. 657, Sec. 3. Effective January 1, 2012.)



13353.45

The department shall, in consultation with the State Department of Health Care Services, with representatives of the county alcohol program administrators, and with representatives of licensed drinking driver program providers, develop a certificate of completion for the purposes of Sections 13352, 13352.4, and 13352.5 and shall develop, implement, and maintain a system for safeguarding the certificates against misuse. The department may charge a reasonable fee for each blank completion certificate distributed to a drinking driver program. The fee shall be sufficient to cover, but shall not exceed, the costs incurred in administering this section, Sections 13352, 13352.4, and 13352.5 or twelve dollars ($12) per person, whichever is less.

(Amended by Stats. 2013, Ch. 22, Sec. 86. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



13353.5

(a) If a person whose driving privilege is suspended or revoked under Section 13352, former Section 13352.4, Section 13352.4, 13352.6, paragraph (1) of subdivision (g) of Section 23247, or paragraph (2) of subdivision (f) of Section 23575 is a resident of another state at the time the mandatory period of suspension or revocation expires, the department may terminate the suspension or revocation, upon written application of the person, for the purpose of allowing the person to apply for a license in his or her state of residence. The application shall include, but need not be limited to, evidence satisfactory to the department that the applicant now resides in another state.

(b) If the person submits an application for a California driver s license within three years after the date of the action to terminate suspension or revocation pursuant to subdivision (a), a license shall not be issued until evidence satisfactory to the department establishes that the person is qualified for reinstatement and no grounds exist including, but not limited to, one or more subsequent convictions for driving under the influence of alcohol or other drugs that would support a refusal to issue a license. The department may waive the three-year requirement if the person provides the department with proof of financial responsibility, as defined in Section 16430, and proof satisfactory to the department of successful completion of a driving-under-the-influence program described in Section 13352, and the driving-under-the-influence program is of the length required under paragraphs (1) to (7), inclusive, of subdivision (a) of Section 13352.

(c) For the purposes of this section, state includes a foreign province or country.

(d) This section shall become operative on September 20, 2005.

(Amended by Stats. 2004, Ch. 551, Sec. 9. Effective January 1, 2005. Amended version operative September 20, 2005, pursuant to earlier operation of new subdivision (d).)



13353.7

(a) Subject to subdivision (c), if the person whose driving privilege has been suspended under Section 13353.2 has not been convicted of, or found to have committed, a separate violation of Section 23103, as specified in Section 23103.5, or Section 23140, 23152, or 23153 of this code, or Section 191.5 or subdivision (a) of Section 192.5 of the Penal Code, and if the person s privilege to operate a motor vehicle has not been suspended or revoked pursuant to Section 13353 or 13353.2 for an offense that occurred on a separate occasion within 10 years of the occasion in question and, if the person subsequently enrolls in a driving-under-the-influence program licensed under Section 11836 of the Health and Safety Code, as described in subdivision (b) of Section 23538, that person, if 21 years of age or older at the time the offense occurred, may apply to the department for a restricted driver s license limited to travel to and from the activities required by the program and to and from and in the course of the person s employment. After receiving proof of enrollment in the program, and if the person has not been arrested subsequent to the offense for which the person s driving privilege has been suspended under Section 13353.2 for a violation of Section 23103, as specified in Section 23103.5, or Section 23140, 23152, or 23153 of this code, or Section 191.5 or subdivision (a) of Section 192.5 of the Penal Code, and if the person s privilege to operate a motor vehicle has not been suspended or revoked pursuant to Section 13353 or 13353.2 for an offense that occurred on a separate occasion, notwithstanding Section 13551, the department shall, after review pursuant to Section 13557, suspend the person s privilege to operate a motor vehicle for 30 days and then issue the person a restricted driver s license under the following conditions:

(1) The program shall report any failure to participate in the program to the department and shall certify successful completion of the program to the department.

(2) The person was 21 years of age or older at the time the offense occurred and gives proof of financial responsibility as defined in Section 16430.

(3) The restriction shall be imposed for a period of five months.

(4) If a person who has been issued a restricted license under this section fails at any time to participate in the program, the department shall suspend the restricted license immediately. The department shall give notice of the suspension under this paragraph in the same manner as prescribed in subdivision (b) of Section 13353.2 for the period specified in Section 13353.3, that is effective upon receipt by the person.

(b) Notwithstanding subdivision (a), and upon a conviction of Section 23152 or 23153, the department shall suspend or revoke the person s privilege to operate a motor vehicle under Section 13352.

(c) If the driver was operating a commercial vehicle, as defined in Section 15210, at the time of the violation that resulted in the suspension of that person s driving privilege under Section 13353.2, the department shall, pursuant to this section, if the person is otherwise eligible, issue the person a class C or class M driver s license restricted in the same manner and subject to the same conditions as specified in subdivision (a), except that the license may not allow travel to and from or in the course of the person s employment.

(d) If the holder of a commercial driver s license was operating a motor vehicle, other than a commercial vehicle as defined in Section 15210, at the time of the violation that resulted in the suspension of that person s driving privilege pursuant to Section 13353.2, the department shall, pursuant to this section, if the person is otherwise eligible, issue the person a class C or class M driver s license restricted in the same manner and subject to the same conditions as specified in subdivision (a).

(e) This section does not apply to a person whose driving privilege has been suspended or revoked pursuant to Section 13353 or 13353.2 for an offense that occurred on a separate occasion, or as a result of a conviction of a separate violation of Section 23103, as specified in Section 23103.5, or Section 23140, 23152, or 23153, when that violation occurred within 10 years of the offense in question. This subdivision shall be operative only so long as a one-year suspension of the driving privilege for a second or subsequent occurrence or offense, with no restricted or hardship licenses permitted, is required by Section 408 or 410 of Title 23 of the United States Code.

(Amended by Stats. 2012, Ch. 670, Sec. 5. Effective January 1, 2013.)



13353.8

(a) After the department has issued an order suspending or delaying driving privileges as a result of a violation of subdivision (a) of Section 23136, the department, upon the petition of the person affected, may review the order and may impose restrictions on the person s privilege to drive based upon a showing of a critical need to drive, if the department determines that, within 10 years of the current violation of Section 23136, the person has not violated Section 23136 or been convicted of a separate violation of Section 23140, 23152, or 23153, or of Section 23103, with a plea of guilty under Section 23103.5, or of Section 191.5 or subdivision (a) of Section 192.5 of, the Penal Code, and that the person s driving privilege has not been suspended or revoked under Section 13353, 13353.1, or 13353.2 within that 10-year period.

(b) For purposes of this section, a conviction of an offense in a state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or the Dominion of Canada that, if committed in this state, would be a violation of Section 23103, as specified in Section 23103.5, or Section 23140, 23152, 23153, or Section 191.5 or subdivision (a) of Section 192.5 of the Penal Code, is a conviction of that particular section of the Vehicle Code or Penal Code.

(c) As used in this section, critical need to drive means the circumstances that are required to be shown for the issuance of a junior permit pursuant to Section 12513.

(d) The restriction shall be imposed not earlier than the 31st day after the date the order of suspension became effective and shall remain in effect for the balance of the period of suspension or restriction in this section.

(Amended by Stats. 2007, Ch. 747, Sec. 26. Effective January 1, 2008.)



13355

The department shall immediately suspend the privilege of any person to operate a motor vehicle upon receipt of a duly certified abstract of the record of any court showing that the person has been convicted of a violation of subdivision (b) of Section 22348, or upon a receipt of a report of a judge of a juvenile court, a juvenile hearing officer, or a referee of a juvenile court showing that the person has been found to have committed a violation of subdivision (b) of Section 22348 under the following conditions and for the periods, as follows:

(a) Upon a conviction or finding of an offense under subdivision (b) of Section 22348 that occurred within three years of a prior offense resulting in a conviction of an offense under subdivision (b) of Section 22348, the privilege shall be suspended for a period of six months, or the privilege shall be restricted for six months to necessary travel to and from the person s place of employment and, if driving a motor vehicle is necessary to perform the duties of the person s employment, restricted to driving within the person s scope of employment.

(b) Upon a conviction or finding of an offense under subdivision (b) of Section 22348 that occurred within five years of two or more prior offenses resulting in convictions of offenses under subdivision (b) of Section 22348, the privilege shall be suspended for a period of one year, or the privilege shall be restricted for one year to necessary travel to and from the person s place of employment and, if driving a motor vehicle is necessary to perform the duties of the person s employment, restricted to driving within the person s scope of employment.

(Amended by Stats. 2003, Ch. 149, Sec. 84. Effective January 1, 2004.)



13357

Upon the recommendation of the court the department shall suspend or revoke the privilege to operate a motor vehicle of any person who has been found guilty of a violation of Section 10851.

(Added by Stats. 1967, Ch. 1110.)



13359

The department may suspend or revoke the privilege of any person to operate a motor vehicle upon any of the grounds which authorize the refusal to issue a license.

(Amended by Stats. 1976, Ch. 498.)



13360

Upon receiving satisfactory evidence of any violation of the restrictions of a driver s license, the department may suspend or revoke the same.

(Enacted by Stats. 1959, Ch. 3.)



13361

The department may suspend the privilege of any person to operate a motor vehicle upon receipt of a duly certified abstract of the record of any court showing that the person has been convicted of any of the following crimes or offenses:

(a) Failure to stop in the event of an accident resulting in damage to property only, or otherwise failing to comply with the requirements of Section 20002.

(b) A second or subsequent conviction of reckless driving.

(c) Manslaughter resulting from the operation of a motor vehicle as provided in paragraph (2) of subdivision (c) of Section 192 of the Penal Code.

In any case under this section the department is authorized to require proof of ability to respond in damages as defined in Section 16430.

(Amended by Stats. 1985, Ch. 6, Sec. 3. Effective February 21, 1985.)



13362

The department may require the surrender to it of any driver s license which has been issued erroneously or which contains any erroneous or false statement, or which does not contain any notation required by law or by the department. In the event a licensee does not surrender the license upon proper demand, the department may suspend the licensee s privilege to operate a motor vehicle. The suspension shall continue until the correction of the license by the department or until issuance of another license or temporary license in lieu thereof.

(Enacted by Stats. 1959, Ch. 3.)



13363

(a) The department may, in its discretion, except as provided in Chapter 6 (commencing with Section 15000) of Division 6, of this code, suspend or revoke the privilege of any resident or nonresident to drive a motor vehicle in this State upon receiving notice of the conviction of the person in a state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or the Dominion of Canada of an offense therein which, if committed in this State, would be grounds for the suspension or revocation of the privilege to operate a motor vehicle.

(b) Whenever any state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or the Dominion of Canada reports the conviction of a violation in such place by a person licensed in this State, the department shall not give effect to such report pursuant to subdivision (a) of this section or Section 15023 unless the department is satisfied that the law of such other place pertaining to the conviction is substantially the same as the law of this State pertaining to such conviction and that the description of the violation from which the conviction arose, is sufficient and that the interpretation and enforcement of such law are substantially the same in such other place as they are in this State.

(Amended by Stats. 1963, Ch. 237.)



13364

(a) Notwithstanding any other provision of this code, a person s privilege to operate a motor vehicle shall be suspended upon notification by a bank or financial institution that a check has been dishonored when that check was presented to the department for either of the following reasons:

(1) In payment of a fine that resulted from an outstanding violation pursuant to Section 40508 or a suspension pursuant to Section 13365.

(2) In payment of a fee or penalty owed by the person, if the fee or penalty is required by this code for the issuance, reissuance, or return of the person s driver s license after suspension, revocation, or restriction of the driving privilege.

(b) The suspension shall remain in effect until payment of all fines, fees, and penalties is made to the department or to the court, as appropriate, and the person s driving record does not contain any notification of a court order issued pursuant to subdivision (a) of Section 42003 or of a violation of subdivision (a) or (b) of Section 40508.

(c) No suspension imposed pursuant to this section shall become effective until 30 days after the mailing of a written notice of the intent to suspend.

(d) The written notice of a suspension imposed pursuant to this section shall be delivered by certified mail.

(e) If any personal check is offered in payment of fines described in paragraph (1) of subdivision (a) and is returned for any reason, the related notice issued pursuant to Section 40509 or 40509.5 shall be restored to the person s record.

(f) Notwithstanding any other provision of law, any license that has been suspended pursuant to this section shall immediately be reinstated, and the fees and penalties waived, upon the submission of proof acceptable to the department that the check has been erroneously dishonored by the bank or financial institution.

(Amended by Stats. 1998, Ch. 877, Sec. 56. Effective January 1, 1999.)



13365

(a) Upon receipt of notification of a violation of subdivision (a) or (b) of Section 40508, the department shall take the following action:

(1) If the notice is given pursuant to subdivision (a) or (b) of Section 40509, if the driving record of the person who is the subject of the notice contains one or more prior notifications of a violation issued pursuant to Section 40509 or 40509.5, and if the person s driving privilege is not currently suspended under this section, the department shall suspend the driving privilege of the person.

(2) If the notice is given pursuant to subdivision (a) or (b) of Section 40509.5, and if the driving privilege of the person who is the subject of the notice is not currently suspended under this section, the department shall suspend the driving privilege of the person.

(b) A suspension under this section shall not be effective before a date 60 days after the date of receipt, by the department, of the notice given specified in subdivision (a), and the notice of suspension shall not be mailed by the department before a date 30 days after receipt of the notice given specified in subdivision (a).

The suspension shall continue until the suspended person s driving record does not contain any notification of a violation of subdivision (a) or (b) of Section 40508.

(Amended by Stats. 1998, Ch. 877, Sec. 57. Effective January 1, 1999.)



13365.2

(a) Upon receipt of the notice required under subdivision (c) of Section 40509.5, the department shall suspend the driving privilege of the person upon whom notice was received and shall continue that suspension until receipt of the certificate required under that subdivision.

(b) The suspension required under subdivision (a) shall become effective on the 45th day after the mailing of written notice by the department.

(Added by Stats. 1996, Ch. 224, Sec. 4. Effective January 1, 1997.)



13365.5

(a) Upon receipt of a notification issued pursuant to Section 40509.1, the department shall suspend the person s privilege to operate a motor vehicle until compliance with the court order is shown or as prescribed in subdivision (c) of Section 12808. The suspension under this section shall not be effective until 45 days after the giving of written notice by the department.

(b) This section does not apply to a notification of failure to comply with a court order issued for a violation enumerated in paragraph (1), (2), (3), (6), or (7) of subdivision (b) of Section 1803.

(Added by Stats. 1993, Ch. 158, Sec. 21.7. Effective July 21, 1993.)



13366

Whenever in this code the department is required to suspend or revoke the privilege of a person to operate a motor vehicle upon the conviction of such person of violating this code, such suspension or revocation shall begin upon a plea, finding or verdict of guilty.

(Enacted by Stats. 1959, Ch. 3.)



13366.5

(a) Notwithstanding Section 13366, whenever in this code the department is required to disqualify the commercial driving privilege of a person to operate a commercial motor vehicle upon the conviction of that person of a violation of this code, the suspension or revocation shall begin upon receipt by the department of a duly certified abstract of any court record showing that the person has been so convicted.

(b) This section shall become operative on September 20, 2005.

(Added by Stats. 2004, Ch. 952, Sec. 11. Effective January 1, 2005. Section operative September 20, 2005, by its own provisions.)



13367

For purposes of the suspension or revocation of any driver s license issued to a minor, the department shall not provide any lighter penalty than would be given to an adult under similar circumstances.

(Added by Stats. 1959, Ch. 562.)



13368

The department, as a condition to the reinstatement of a suspended license or the issuance of a new license to an individual whose prior license has been revoked, may require the individual to attend the program authorized by the provisions of Section 1659.

(Added by Stats. 1965, Ch. 447.)



13369

(a) This section applies to the following endorsements and certificates:

(1) Passenger transportation vehicle.

(2) Hazardous materials.

(3) Schoolbus.

(4) School pupil activity bus.

(5) Youth bus.

(6) General public paratransit vehicle.

(7) Farm labor vehicle.

(8) Vehicle used for the transportation of developmentally disabled persons.

(b) The department shall refuse to issue or renew, or shall revoke, the certificate or endorsement of any person who meets the following conditions:

(1) Within three years, has committed any violation that results in a conviction assigned a violation point count of two or more, as defined in Sections 12810 and 12810.5. The department may not refuse to issue or renew, nor may it revoke, a person s hazardous materials or passenger transportation vehicle endorsement if the violation leading to the conviction occurred in the person s private vehicle and not in a commercial motor vehicle, as defined in Section 15210.

(2) Within three years, has had his or her driving privilege suspended, revoked, or on probation for any reason involving unsafe operation of a motor vehicle. The department may not refuse to issue or renew, nor may it revoke, a person s passenger transportation vehicle endorsement if the person s driving privilege has, within three years, been placed on probation only for any reason involving unsafe operation of a motor vehicle.

(3) Notwithstanding paragraphs (1) and (2), does not meet the qualifications for issuance of a hazardous materials endorsement set forth in Parts 383, 384, and 1572 of Title 49 of the Code of Federal Regulations.

(c) The department may refuse to issue or renew, or may suspend or revoke, the certificate or endorsement of any person who meets any of the following conditions:

(1) Within 12 months, has been involved as a driver in three accidents in which the driver caused or contributed to the causes of the accidents.

(2) Within 24 months, as a driver, caused or contributed to the cause of an accident resulting in a fatality or serious injury or serious property damage in excess of seven hundred fifty dollars ($750).

(3) Has violated any provision of this code, or any rule or regulation pertaining to the safe operation of a vehicle for which the certificate or endorsement was issued.

(4) Has violated any restriction of the certificate, endorsement, or commercial driver s license.

(5) Has knowingly made a false statement or failed to disclose a material fact on an application for a certificate or endorsement.

(6) Has been determined by the department to be a negligent or incompetent operator.

(7) Has demonstrated irrational behavior to the extent that a reasonable and prudent person would have reasonable cause to believe that the applicant s ability to perform the duties of a driver may be impaired.

(8) Excessively or habitually uses, or is addicted to, alcoholic beverages, narcotics, or dangerous drugs.

(9) Does not meet the minimum medical standards established or approved by the department.

(d) The department may cancel the certificate or endorsement of any driver who meets any of the following conditions:

(1) Does not have a valid driver s license of the appropriate class.

(2) Has requested cancellation of the certificate or endorsement.

(3) Has failed to meet any of the requirements for issuance or retention of the certificate or endorsement, including, but not limited to, payment of the proper fee, submission of an acceptable medical report and fingerprint cards, and compliance with prescribed training requirements.

(4) Has had his or her driving privilege suspended or revoked for a cause involving other than the safe operation of a motor vehicle.

(e) (1) The department shall refuse to issue or renew, or shall suspend or revoke, the passenger vehicle endorsement of a person who violates subdivision (b) of Section 5387 of the Public Utilities Code.

(2) A person found to be in violation of subdivision (b) of Section 5387 of the Public Utilities Code shall be ineligible for a passenger vehicle endorsement that would permit him or her to drive a bus of any kind, including, but not limited to, a bus, schoolbus, youth bus, school pupil activity bus, trailer bus, or a transit bus, with passengers, for a period of five years.

(f) (1) Reapplication following refusal or revocation under subdivision (b) or (c) may be made after a period of not less than one year from the effective date of denial or revocation, except in cases where a longer period of suspension or revocation is required by law.

(2) Reapplication following cancellation under subdivision (d) may be made at any time without prejudice.

(Amended by Stats. 2009, Ch. 248, Sec. 4. Effective January 1, 2010.)



13370

(a) The department shall refuse to issue or shall revoke a schoolbus, school pupil activity bus, general public paratransit vehicle, or youth bus driver certificate, or a certificate for a vehicle used for the transportation of developmentally disabled persons, if any of the following causes apply to the applicant or certificate holder:

(1) Has been convicted of a sex offense as defined in Section 44010 of the Education Code.

(2) Has been convicted, within two years, of an offense specified in Section 11361.5 of the Health and Safety Code.

(3) Has failed to meet prescribed training requirements for certificate issuance.

(4) Has failed to meet prescribed testing requirements for certificate issuance.

(5) Has been convicted of a violent felony listed in subdivision (c) of Section 667.5 of the Penal Code, or a serious felony listed in subdivision (c) of Section 1192.7 of the Penal Code. This paragraph shall not be applied to revoke a license that was valid on January 1, 2005, unless the certificate holder is convicted for an offense that is committed on or after that date.

(b) The department may refuse to issue or renew, or may suspend or revoke a schoolbus, school pupil activity bus, general public paratransit vehicle, or youth bus driver certificate, or a certificate for a vehicle used for the transportation of developmentally disabled persons if any of the following causes apply to the applicant or certificate holder:

(1) Has been convicted of a crime specified in Section 44424 of the Education Code within seven years. This paragraph does not apply if denial is mandatory.

(2) Has committed an act involving moral turpitude.

(3) Has been convicted of an offense, not specified in this section and other than a sex offense, that is punishable as a felony, within seven years.

(4) Has been dismissed as a driver for a cause relating to pupil transportation safety.

(5) Has been convicted, within seven years, of an offense relating to the use, sale, possession, or transportation of narcotics, habit-forming drugs, or dangerous drugs, except as provided in paragraph (3) of subdivision (a).

(c) (1) Reapplication following refusal or revocation under paragraph (1), (2), or (3) of subdivision (a) or (b) may be made after a period of not less than one year after the effective date of refusal or revocation.

(2) Reapplication following refusal or revocation under paragraph (4) of subdivision (a) may be made after a period of not less than 45 days after the date of the applicant s third testing failure.

(3) An applicant or holder of a certificate may reapply for a certificate whenever a felony or misdemeanor conviction is reversed or dismissed. A termination of probation and dismissal of charges pursuant to Section 1203.4 of the Penal Code or a dismissal of charges pursuant to Section 1203.4a of the Penal Code is not a dismissal for purposes of this section.

(Amended by Stats. 2005, Ch. 66, Sec. 2. Effective January 1, 2006.)



13371

This section applies to schoolbus, school pupil activity bus, youth bus, general public paratransit vehicle certificates, and a certificate for a vehicle used for the transportation of developmentally disabled persons.

(a) Any driver or applicant who has received a notice of refusal, suspension, or revocation, may, within 15 days after the mailing date, submit to the department a written request for a hearing. Failure to demand a hearing within 15 days is a waiver of the right to a hearing.

(1) Upon receipt by the department of the hearing request, the department may stay the action until a hearing is conducted and the final decision has been rendered by the Certificate Action Review Board pursuant to paragraph (2) of subdivision (d). The department shall not stay an action when there is reasonable cause to believe the stay would pose a significant risk to the safety of pupils being transported in a schoolbus, school pupil activity bus, youth bus, or persons being transported in a general public paratransit vehicle.

(2) An applicant or driver is not entitled to a hearing whenever the action by the department is made mandatory by this article or any other applicable law or regulation except where the cause for refusal is based on failure to meet medical standards or excessive and habitual use of or addiction to alcoholic beverages, narcotics, or dangerous drugs.

(b) The department shall appoint a hearing officer to conduct the hearing in accordance with Section 14112. After the hearing, the hearing officer shall prepare and submit findings and recommendations to the department.

(c) The department shall mail, as specified in Section 22, a copy of the hearing officer s findings and recommendations to the driver or applicant and to the driver or applicant s hearing representative, either of whom may file a statement of exception to the findings and recommendations within 24 days after the mailing date.

(d) (1) The Certificate Action Review Board consists of the following three members: a chairperson appointed by the director of the department, a member appointed by the Commissioner of the California Highway Patrol, and a member appointed by the Superintendent of Public Instruction.

(2) After a hearing, the board shall review the findings and recommendations of the hearing officer, and any statement of exception, and make a decision concerning disposition of the action taken by the department, which decision shall be final. At this stage, no evidence shall be heard that was not presented at the hearing, unless the person wishing to present the new evidence establishes, to the satisfaction of the board, that it could not have been obtained with due diligence prior to the hearing.

(Amended by Stats. 2005, Ch. 66, Sec. 3. Effective January 1, 2006.)



13372

(a) The department shall refuse to issue or renew, or shall suspend or revoke an ambulance driver certificate if any of the following apply to the applicant or certificate holder:

(1) Is required to register as a sex offender under Section 290 of the Penal Code for any offense involving force, violence, threat, or intimidation.

(2) Habitually or excessively uses or is addicted to narcotics or dangerous drugs.

(3) Is on parole or probation for any felony, theft, or any crime involving force, violence, threat, or intimidation.

(b) The department may refuse to issue or renew, or may suspend or revoke an ambulance driver certificate if any of the following apply to the applicant or certificate holder:

(1) Has been convicted within seven years of any offense punishable as a felony or has been convicted during that period of any theft.

(2) Has committed any act involving moral turpitude, including fraud or intentional dishonesty for personal gain, within seven years.

(3) Habitually and excessively uses intoxicating beverages.

(4) Has been convicted within seven years of any offense relating to the use, sale, possession, or transportation of narcotics or addictive or dangerous drugs, or of any misdemeanor involving force, violence, threat, or intimidation.

(5) Is on probation to the department for a cause involving the unsafe operation of a motor vehicle.

(6) Within three years has had his or her driver s license suspended or revoked by the department for a cause involving the unsafe operation of a motor vehicle, or, within the same period, has been convicted of any of the following:

(A) Failing to stop and render aid in an accident involving injury or death.

(B) Driving-under-the-influence of intoxicating liquor, any drug, or under the combined influence of intoxicating liquor and any drug.

(C) Reckless driving, or reckless driving involving bodily injury.

(7) Has knowingly made a false statement or failed to disclose a material fact in his or her application.

(8) Has been involved as a driver in any motor vehicle accident causing death or bodily injury or in three or more motor vehicle accidents within one year.

(9) Does not meet minimum medical standards specified in this code or in regulations adopted pursuant to this code.

(10) Has demonstrated irrational behavior or incurred a physical disability to the extent that a reasonable and prudent person would have reasonable cause to believe that the ability to perform the duties normally expected of an ambulance driver may be impaired.

(11) Has violated any provision of this code or any rule or regulation adopted by the Commissioner of the California Highway Patrol relating to the operation of emergency ambulances within one year.

(12) Has committed any act that warrants dismissal, as provided in Section 13373.

(c) (1) Reapplication following refusal or revocation under subdivision (a) or (b) may be made after a period of not less than one year after the effective date of the refusal or revocation, except in cases where a longer period of refusal, suspension, or revocation is required by law.

(2) Reapplication following refusal or revocation under subdivision (a) or (b) may be made if a felony or misdemeanor conviction supporting the refusal or revocation is reversed or dismissed. A termination of probation and dismissal of charges under Section 1203.4 of the Penal Code or a dismissal of charges under Section 1203.4a of the Penal Code is not a dismissal for purposes of this section.

(Amended by Stats. 2005, Ch. 66, Sec. 4. Effective January 1, 2006.)



13373

The receipt of satisfactory evidence of any violation of Article 1 (commencing with Section 1100) of Subchapter 5 of Chapter 2 of Title 13 of the California Code of Regulations, the Vehicle Code, or any other applicable law that would provide grounds for refusal, suspension, or revocation of an ambulance driver s certificate or evidence of an act committed involving intentional dishonesty for personal gain or conduct contrary to justice, honesty, modesty, or good morals, may be sufficient cause for the dismissal of any ambulance driver or attendant. Dismissal of a driver or attendant under this section shall be reported by the employer to the Department of Motor Vehicles at Sacramento within 10 days.

(Amended by Stats. 2005, Ch. 66, Sec. 5. Effective January 1, 2006.)



13374

(a) An applicant for, or the holder of, an ambulance driver certificate who has received a notice of refusal, suspension, or revocation may submit, within 15 days after the notice has been mailed by the department, a written request for a hearing. Upon receipt of the request, the department shall appoint a referee who shall conduct an informal hearing in accordance with Section 14104. Failure to request a hearing within 15 days after the notice has been mailed by the department is a waiver of the right to a hearing. A request for a hearing shall not operate to stay the action for which notice is given.

(b) Upon conclusion of an informal hearing, the referee shall prepare and submit findings and recommendations through the department to a committee of three members one each appointed by the Director of the Emergency Medical Service Authority, the director, and the Commissioner of the California Highway Patrol with the appointee of the Commissioner of the California Highway Patrol serving as chairperson. After a review of the findings and recommendations, the committee shall render a final decision on the action taken, and the department shall notify the person involved of the decision.

(Amended by Stats. 2005, Ch. 66, Sec. 6. Effective January 1, 2006.)



13375

For the purposes of this article, any plea or verdict of guilty, plea of nolo contendere, or court finding of guilt in a trial without a jury, or forfeiture of bail, is deemed a conviction, notwithstanding subsequent action under Section 1203.4 or 1203.4a of the Penal Code allowing withdrawal of the plea of guilty and entering a plea of not guilty, setting aside the verdict of guilty, or dismissing the accusation or information.

(Added by Stats. 1990, Ch. 1360, Sec. 41.)



13376

(a) This section applies to the following certificates:

(1) Schoolbus.

(2) School pupil activity bus.

(3) Youth bus.

(4) General public paratransit vehicle.

(5) Vehicle used for the transportation of developmentally disabled persons.

(b) (1) The department shall revoke a certificate listed in subdivision (a) for three years if the certificate holder refuses to submit to a test for, fails to comply with the testing requirements for, or receives a positive test for a controlled substance, as specified in Part 382 (commencing with Section 382.101) of Title 49 of the Code of Federal Regulations and Section 34520. However, the department shall not revoke a certificate under this paragraph if the certificate holder is in compliance with any rehabilitation or return to duty program that is imposed by the employer that meets the controlled substances and alcohol use and testing requirements set forth in Part 382 (commencing with Section 382.101) of Title 49 of the Code of Federal Regulations. The driver shall be allowed to participate in a rehabilitation or return to duty program only once within a three-year period. The employer or program shall report any subsequent positive test result or drop from the program to the department on a form approved by the department.

(2) If an applicant refuses to submit to a test for, fails to comply with the testing requirements for, or receives a positive test for a controlled substance, the department shall refuse the application for a certificate listed in subdivision (a) for three years from the date of the confirmed positive test result.

(3) The carrier that requested the test shall report the refusal, failure to comply, or positive test result to the department not later than five days after receiving notification of the test result on a form approved by the department.

(4) The department shall maintain a record of any action taken for a refusal, failure to comply, or positive test result in the driving record of the applicant or certificate holder for three years from the date of the refusal, failure to comply, or positive test result.

(c) (1) The department may temporarily suspend a schoolbus, school pupil activity bus, youth bus, or general public paratransit driver certificate, or temporarily withhold issuance of a certificate to an applicant, if the holder or applicant is arrested for or charged with any sex offense, as defined in Section 44010 of the Education Code.

(2) Upon receipt of a notice of temporary suspension, or of the department s intent to withhold issuance, of a certificate, the certificate holder or applicant may request a hearing within 10 days of the effective date of the department s action.

(3) The department shall, upon request of the holder of, or applicant for, a certificate, within 10 working days of the receipt of the request, conduct a hearing on whether the public interest requires suspension or withholding of the certificate pursuant to paragraph (1).

(4) If the charge is dismissed or results in a finding of not guilty, the department shall immediately terminate the suspension or resume the application process, and shall expunge the suspension action taken pursuant to this subdivision from the record of the applicant or certificate holder.

(d) An applicant or holder of a certificate may reapply for a certificate whenever a felony or misdemeanor conviction is reversed or dismissed. A termination of probation and dismissal of charges pursuant to Section 1203.4 of the Penal Code or a dismissal of charges pursuant to Section 1203.4a of the Penal Code is not a dismissal for purposes of this section.

(e) The determination of the facts pursuant to this section is a civil matter which is independent of the determination of the person s guilt or innocence, has no collateral estoppel effect on a subsequent criminal prosecution, and does not preclude the litigation of the same or similar facts in a criminal proceeding.

(Amended by Stats. 2005, Ch. 66, Sec. 7. Effective January 1, 2006.)



13377

(a) The department shall not issue or renew, or shall revoke, the tow truck driver certificate of an applicant or holder for any of the following causes:

(1) The tow truck driver certificate applicant or holder has been convicted of a violation of Section 220 of the Penal Code.

(2) The tow truck driver certificate applicant or holder has been convicted of a violation of paragraph (1), (2), (3), or (4) of subdivision (a) of Section 261 of the Penal Code.

(3) The tow truck driver certificate applicant or holder has been convicted of a violation of Section 264.1, 267, 288, or 289 of the Penal Code.

(4) The tow truck driver certificate applicant or holder has been convicted of any felony or three misdemeanors as set forth in subparagraph (B) of paragraph (2) of subdivision (a) of Section 5164 of the Public Resources Code.

(5) The tow truck driver certificate applicant s or holder s driving privilege has been suspended or revoked in accordance with any provisions of this code.

(b) For purposes of this section, a conviction means a plea or verdict of guilty or a conviction following a plea of nolo contendere. For purposes of this section, the record of a conviction, or a copy thereof certified by the clerk of the court or by a judge of the court in which the conviction occurred, is conclusive evidence of the conviction.

(c) Whenever the department receives information from the Department of Justice, or the Federal Bureau of Investigation, that a tow truck driver has been convicted of an offense specified in paragraph (1), (2), (3), or (4) of subdivision (a), the department shall immediately notify the employer and the Department of the California Highway Patrol.

(d) An applicant or holder of a tow truck driver certificate, whose certificate was denied or revoked, may reapply for a certificate whenever the applicable felony or misdemeanor conviction is reversed or dismissed. If the cause for the denial or revocation was based on the suspension or revocation of the applicant s or holder s driving privilege, he or she may reapply for a certificate upon restoration of his or her driving privilege. A termination of probation and dismissal of charges pursuant to Section 1203.4 of the Penal Code or a dismissal of charges pursuant to Section 1203.4a of the Penal Code is not a dismissal for purposes of this section.

(Amended by Stats. 2004, Ch. 184, Sec. 6. Effective July 23, 2004.)



13378

(a) Any applicant for, or holder of, a tow truck driver certificate who has received a notice of refusal or revocation, may submit to the department, within 15 days after the mailing of the notice, a written request for a hearing. Failure to request a hearing, in writing, within 15 days is a waiver of the right to a hearing.

(b) Upon receipt by the department of the hearing request, the department may stay the action until a hearing is conducted and the final decision is made by the hearing officer. The department shall not stay the action when there is reasonable cause to believe that the stay would pose a threat to a member of the motoring public who may require the services of the tow truck driver in question.

(c) An applicant for, or a holder of, a tow truck driver certificate, whose certificate has been refused or revoked, is not entitled to a hearing whenever the action by the department is made mandatory by this article or any other applicable law or regulation.

(d) Upon receipt of a request for a hearing, and when the requesting party is entitled to a hearing under this article, the department shall appoint a hearing officer to conduct a hearing in accordance with Section 14112.

(Amended by Stats. 2005, Ch. 66, Sec. 8. Effective January 1, 2006.)



13380

(a) If a peace officer serves a notice of an order of suspension pursuant to Section 13388, or arrests any person for a violation of Section 23140, 23152, or 23153, the peace officer shall immediately forward to the department a sworn report of all information relevant to the enforcement action, including information that adequately identifies the person, a statement of the officer s grounds for belief that the person violated Section 23136, 23140, 23152, or 23153, a report of the results of any chemical tests that were conducted on the person or the circumstances constituting a refusal to submit to or complete the chemical testing pursuant to Section 13388 or 23612, a copy of any notice to appear under which the person was released from custody, and, if immediately available, a copy of the complaint filed with the court. For the purposes of this section and subdivision (g) of Section 23612, immediately means on or before the end of the fifth ordinary business day following the arrest, except that with respect to Section 13388 only, immediately has the same meaning as that term is defined in paragraph (3) of subdivision (b) of Section 13388.

(b) The peace officer s sworn report shall be made on forms furnished or approved by the department.

(c) For the purposes of this section, a report prepared pursuant to subdivision (a) and received pursuant to subdivision (a) of Section 1801, is a sworn report when it bears an entry identifying the maker of the document or a signature that has been affixed by means of an electronic device approved by the department.

(Added by Stats. 1998, Ch. 118, Sec. 3.24. Effective January 1, 1999. Operative July 1, 1999, by Sec. 85 of Ch. 118.)



13382

(a) If the chemical test results for a person who has been arrested for a violation of Section 23152 or 23153 show that the person has 0.08 percent or more, by weight, of alcohol in the person s blood, or if the chemical test results for a person who has been arrested for a violation of Section 23140 show that the person has 0.05 percent or more, by weight, of alcohol in the person s blood, the peace officer, acting on behalf of the department, shall serve a notice of order of suspension or revocation of the person s privilege to operate a motor vehicle personally on the arrested person.

(b) If the peace officer serves the notice of order of suspension or revocation, the peace officer shall take possession of any driver s license issued by this state which is held by the person. When the officer takes possession of a valid driver s license, the officer shall issue, on behalf of the department, a temporary driver s license. The temporary driver s license shall be an endorsement on the notice of the order of suspension or revocation and shall be valid for 30 days from the date of arrest.

(c) The peace officer shall immediately forward a copy of the completed notice of order of suspension form, and any driver s license taken into possession under subdivision (b), with the report required by Section 13380, to the department. For the purposes of this section, immediately means on or before the end of the fifth ordinary business day following the arrest.

(Added by Stats. 1998, Ch. 118, Sec. 4. Effective January 1, 1999. Operative July 1, 1999, by Sec. 85 of Ch. 118.)



13384

(a) The department shall not issue or renew a driver s license to any person unless the person consents in writing to submit to a chemical test or tests of that person s blood, breath, or urine pursuant to Section 23612, or a preliminary alcohol screening test pursuant to Section 23136, when requested to do so by a peace officer.

(b) All application forms for driver s licenses or driver s license renewal notices shall include a requirement that the applicant sign the following declaration as a condition of licensure:

I agree to submit to a chemical test of my blood, breath, or urine for the purpose of determining the alcohol or drug content of my blood when testing is requested by a peace officer acting in accordance with Section 13388 or 23612 of the Vehicle Code.

(c) The department is not, incident to this section, required to maintain, copy, or store any information other than that to be incorporated into the standard application form.

(Added by Stats. 1998, Ch. 118, Sec. 5. Effective January 1, 1999. Operative July 1, 1999, by Sec. 85 of Ch. 118.)



13385

(a) On or after July 1, 2008, all application forms for driver s licenses or driver s license renewal notices shall include a requirement that the applicant sign the following declaration as a condition of licensure:

I am hereby advised that being under the influence of alcohol or drugs, or both, impairs the ability to safely operate a motor vehicle. Therefore, it is extremely dangerous to human life to drive while under the influence of alcohol or drugs, or both. If I drive while under the influence of alcohol or drugs, or both, and as a result, a person is killed, I can be charged with murder.

(b) On all application forms for driver s licenses or driver s license renewal notices printed by the department, in English or a language other than English, the department shall include the declaration in the same language as the application or renewal notice.

(c) The department is not, incident to this section, required to maintain, copy, or store any information other than that to be incorporated into the standard application form.

(Added by Stats. 2007, Ch. 748, Sec. 2. Effective January 1, 2008.)



13386

(a) (1) The Department of Motor Vehicles shall certify or cause to be certified ignition interlock devices required by Article 5 (commencing with Section 23575) of Chapter 2 of Division 11.5 and publish a list of approved devices.

(2) (A) The Department of Motor Vehicles shall ensure that ignition interlock devices that have been certified according to the requirements of this section continue to meet certification requirements. The department may periodically require manufacturers to indicate in writing whether the devices continue to meet certification requirements.

(B) The department may use denial of certification, suspension or revocation of certification, or decertification of an ignition interlock device in another state as an indication that the certification requirements are not met, if either of the following apply:

(i) The denial of certification, suspension or revocation of certification, or decertification in another state constitutes a violation by the manufacturer of Article 2.55 (commencing with Section 125.00) of Chapter 1 of Division 1 of Title 13 of the California Code of Regulations.

(ii) The denial of certification for an ignition interlock device in another state was due to a failure of an ignition interlock device to meet the standards adopted by the regulation set forth in clause (i), specifically Sections 1 and 2 of the model specification for breath alcohol ignition interlock devices, as published by notice in the Federal Register, Vol. 57, No. 67, Tuesday, April 7, 1992, on pages 11774 to 11787, inclusive.

(C) Failure to continue to meet certification requirements shall result in suspension or revocation of certification of ignition interlock devices.

(b) (1) A manufacturer shall not furnish an installer, service center, technician, or consumer with technology or information that allows a device to be used in a manner that is contrary to the purpose for which it is certified.

(2) Upon a violation of paragraph (1), the department shall suspend or revoke the certification of the ignition interlock device that is the subject of that violation.

(c) An installer, service center, or technician shall not tamper with, change, or alter the functionality of the device from its certified criteria.

(d) The department shall utilize information from an independent laboratory to certify ignition interlock devices on or off the premises of the manufacturer or manufacturer s agent, in accordance with the guidelines. The cost of certification shall be borne by the manufacturers of ignition interlock devices. If the certification of a device is suspended or revoked, the manufacturer of the device shall be responsible for, and shall bear the cost of, the removal of the device and the replacement of a certified device of the manufacturer or another manufacturer.

(e) No model of ignition interlock device shall be certified unless it meets the accuracy requirements and specifications provided in the guidelines adopted by the National Highway Traffic Safety Administration.

(f) All manufacturers of ignition interlock devices that meet the requirements of subdivision (e) and are certified in a manner approved by the Department of Motor Vehicles, who intend to market the devices in this state, first shall apply to the Department of Motor Vehicles on forms provided by that department. The application shall be accompanied by a fee in an amount not to exceed the amount necessary to cover the costs incurred by the department in carrying out this section.

(g) A manufacturer and a manufacturer s agent certified by the department to provide ignition interlock devices shall provide each year to the department information on the number of false positives and the time to reset the device. The department shall use this information in evaluating the continued certification of an ignition interlock device.

(h) The department shall ensure that standard forms and procedures are developed for documenting decisions and compliance and communicating results to relevant agencies. These forms shall include all of the following:

(1) An Option to Install, to be sent by the Department of Motor Vehicles to repeat offenders along with the mandatory order of suspension or revocation. This shall include the alternatives available for early license reinstatement with the installation of an ignition interlock device and shall be accompanied by a toll-free telephone number for each manufacturer of a certified ignition interlock device. Information regarding approved installation locations shall be provided to drivers by manufacturers with ignition interlock devices that have been certified in accordance with this section.

(2) A Verification of Installation to be returned to the department by the reinstating offender upon application for reinstatement. Copies shall be provided for the manufacturer or the manufacturer s agent.

(3) A Notice of Noncompliance and procedures to ensure continued use of the ignition interlock device during the restriction period and to ensure compliance with maintenance requirements. The maintenance period shall be standardized at 60 days to maximize monitoring checks for equipment tampering.

(i) Every manufacturer and manufacturer s agent certified by the department to provide ignition interlock devices shall adopt fee schedules that provide for the payment of the costs of the device by applicants in amounts commensurate with the applicant s ability to pay.

(Amended by Stats. 2010, Ch. 328, Sec. 229. Effective January 1, 2011.)



13388

(a) If a peace officer lawfully detains a person under 21 years of age who is driving a motor vehicle, and the officer has reasonable cause to believe that the person is in violation of Section 23136, the officer shall request that the person take a preliminary alcohol screening test to determine the presence of alcohol in the person, if a preliminary alcohol screening test device is immediately available. If a preliminary alcohol screening test device is not immediately available, the officer may request the person to submit to chemical testing of his or her blood, breath, or urine, conducted pursuant to Section 23612.

(b) If the person refuses to take, or fails to complete, the preliminary alcohol screening test or refuses to take or fails to complete a chemical test if a preliminary alcohol device is not immediately available, or if the person takes the preliminary alcohol screening test and that test reveals a blood-alcohol concentration of 0.01 percent or greater, or if the results of a chemical test reveal a blood-alcohol concentration of 0.01 percent or greater, the officer shall proceed as follows:

(1) The officer, acting on behalf of the department, shall serve the person with a notice of an order of suspension of the person s driving privilege.

(2) The officer shall take possession of any driver s license issued by this state which is held by the person. When the officer takes possession of a valid driver s license, the officer shall issue, on behalf of the department, a temporary driver s license. The temporary driver s license shall be an endorsement on the notice of the order of suspension and shall be valid for 30 days from the date of issuance, or until receipt of the order of suspension from the department, whichever occurs first.

(3) The officer immediately shall forward a copy of the completed notice of order of suspension form, and any driver s license taken into possession under paragraph (2), with the report required by Section 13380, to the department. For the purposes of this paragraph, immediately means on or before the end of the fifth ordinary business day after the notice of order of suspension was served.

(c) For the purposes of this section, a preliminary alcohol screening test device is an instrument designed and used to measure the presence of alcohol in a person based on a breath sample.

(Added by Stats. 1998, Ch. 118, Sec. 7. Effective January 1, 1999. Operative July 1, 1999, by Sec. 85 of Ch. 118.)



13389

(a) If a peace officer lawfully detains a person previously convicted of Section 23152 or 23153 who is driving a motor vehicle, while the person is on probation for a violation of Section 23152 or 23153, and the officer has reasonable cause to believe that the person is in violation of Section 23154, the officer shall request that the person take a preliminary alcohol screening test to determine the presence of alcohol in the person, if a preliminary alcohol screening test device is immediately available. If a preliminary alcohol screening test device is not immediately available, the officer may request the person to submit to chemical testing of his or her blood, breath, or urine, conducted pursuant to Section 23612.

(b) If the person refuses to take, or fails to complete, the preliminary alcohol screening test or refuses to take or fails to complete a chemical test if a preliminary alcohol device is not immediately available, or if the person takes the preliminary alcohol screening test and that test reveals a blood-alcohol concentration of 0.01 percent or greater, the officer shall proceed as follows:

(1) The officer, acting on behalf of the department, shall serve the person with a notice of an order of suspension of the person s driving privilege.

(2) (A) The officer shall take possession of any driver s license issued by this state that is held by the person. When the officer takes possession of a valid driver s license, the officer shall issue, on behalf of the department, a temporary driver s license.

(B) The temporary driver s license shall be an endorsement on the notice of the order of suspension and shall be valid for 30 days from the date of issuance, or until receipt of the order of suspension from the department, whichever occurs first.

(3) (A) The officer shall immediately forward a copy of the completed notice of order of suspension form, and any driver s license taken into possession under paragraph (2), with the report required by Section 13380, to the department.

(B) For the purposes of subparagraph (A), immediately means on or before the end of the fifth ordinary business day after the notice of order of suspension was served.

(c) For the purposes of this section, a preliminary alcohol screening test device is an instrument designed and used to measure the presence of alcohol in a person based on a breath sample.

(Added by Stats. 2007, Ch. 749, Sec. 3. Effective January 1, 2008. Operative January 1, 2009, by Sec. 9 of Ch. 749.)



13392

Any person whose license is suspended or delayed issuance pursuant to Section 13388 shall pay to the department, in addition to any other fees required for the reissuance, return, or issuance of a driver s license, one hundred dollars ($100) for the reissuance, return, or issuance of his or her driver s license.

(Added by Stats. 1998, Ch. 118, Sec. 9. Effective January 1, 1999. Operative July 1, 1999, by Sec. 85 of Ch. 118.)






ARTICLE 4. Procedure

13550

Whenever any person is convicted of any offense for which this code makes mandatory the revocation or suspension by the department of the privilege of the person to operate a motor vehicle, the privilege of the person to operate a motor vehicle is suspended or revoked until the department takes the action required by this code, and the court in which the conviction is had shall require the surrender to it of the driver s license or temporary permit issued to the person convicted and the court shall within 10 days after the conviction forward the same with the required report of the conviction to the department.

(Amended by Stats. 1990, Ch. 44, Sec. 3.)



13551

(a) Whenever the department revokes or suspends the privilege of any person to operate a motor vehicle, the revocation or suspension shall apply to all driver s licenses held by that person, and, unless previously surrendered to the court, all of those licenses shall be surrendered to the department, or, pursuant to Section 13388, 23612, or 13382, to a peace officer on behalf of the department. Whenever the department cancels a driver s license, the license shall be surrendered to the department. All suspended licenses shall be retained by the department. The department shall return the license to the licensee, or may issue the person a new license upon the expiration of the period of suspension or revocation, if the person is otherwise eligible for a driver s license.

(b) The department shall return the license to the licensee, or may issue the person a new license, whenever the department determines that the grounds for suspension, revocation, or cancellation did not exist at the time the action was taken, if the person is otherwise eligible for a driver s license.

(Amended by Stats. 1998, Ch. 118, Sec. 3.18. Effective January 1, 1999. Operative July 1, 1999, by Sec. 85 of Ch. 118.)



13552

(a) The privileges of a nonresident to operate vehicles in this state may be suspended or revoked under the provisions of this chapter in the same manner and to the same extent as the privileges of a resident driver.

(b) Any nonresident, whether or not licensed to drive in a foreign jurisdiction, who operates a motor vehicle upon a highway after his privilege of operating a motor vehicle in this state has been suspended or revoked is in violation of Section 14601 or 14601.1.

(c) Whenever the department revokes or suspends the privileges of a nonresident to operate vehicles in this state, it shall send a certified copy of the order to the proper authorities in the state wherein the person is a resident.

(Amended by Stats. 1971, Ch. 438.)



13553

Whenever a court or the department suspends or revokes the privilege of any person to operate a motor vehicle and the person does not hold a valid driver s license, or has never applied for or received a driver s license in this State, the person shall be subject to any and all penalties and disabilities provided in this code for a violation of the terms and conditions of a suspension or revocation of the privilege to operate a motor vehicle.

(Enacted by Stats. 1959, Ch. 3.)



13555

A termination of probation and dismissal of charges pursuant to Section 1203.4 or a dismissal of charges pursuant to Section 1203.4a of the Penal Code does not affect any revocation or suspension of the privilege of the person convicted to drive a motor vehicle under this chapter. Such person s prior conviction shall be considered a conviction for the purpose of revoking or suspending or otherwise limiting such privilege on the ground of two or more convictions.

(Amended by Stats. 1963, Ch. 1994.)



13556

(a) Unless otherwise specifically provided in this chapter, no suspension of a license by the department shall be for a longer period than six months, except that the department may suspend a license for a maximum period of 12 months in those cases when a discretionary revocation would otherwise be authorized pursuant to this chapter.

(b) Any discretionary suspension, the ending of which is dependent upon an action by the person suspended and which has been in effect for eight years, may be ended at the election of the department.

(c) Notwithstanding any other provisions of this code, a suspension based upon a physical or mental condition shall continue until evidence satisfactory to the department establishes that the cause for which the action was taken has been removed or no longer renders the person incapable of operating a motor vehicle safely.

(Amended by Stats. 1982, Ch. 612, Sec. 1.)



13557

(a) The department shall review the determination made pursuant to Section 13353, 13353.1, or 13353.2 relating to a person who has received a notice of an order of suspension or revocation of the person s privilege to operate a motor vehicle pursuant to Section 13353, 13353.1, 13353.2, 13382, or 23612,. The department shall consider the sworn report submitted by the peace officer pursuant to Section 23612 or 13380 and any other evidence accompanying the report.

(b) (1) If the department determines in the review of a determination made under Section 13353 or 13353.1, by a preponderance of the evidence, all of the following facts, the department shall sustain the order of suspension or revocation:

(A) The peace officer had reasonable cause to believe that the person had been driving a motor vehicle in violation of Section 23136, 23140, 23152, 23153, or 23154.

(B) The person was placed under arrest or, if the alleged violation was of Section 23136, that the person was lawfully detained.

(C) The person refused or failed to complete the chemical test or tests after being requested by a peace officer.

(D) Except for the persons described in Section 23612 who are incapable of refusing, the person had been told that his or her privilege to operate a motor vehicle would be suspended or revoked if he or she refused to submit to, and complete, the required testing.

(2) If the department determines, by a preponderance of the evidence, that any of the facts required under paragraph (1) were not proven, the department shall rescind the order of suspension or revocation and, if the person is otherwise eligible, return or reissue the person s driver s license pursuant to Section 13551. The determination of the department upon administrative review is final unless a hearing is requested pursuant to Section 13558.

(3) If the department determines in the review of a determination made under Section 13353.2, by the preponderance of the evidence, all of the following facts, the department shall sustain the order of suspension or revocation, or if the person is under 21 years of age and does not yet have a driver s license, the department shall delay issuance of that license for one year:

(A) The peace officer had reasonable cause to believe that the person had been driving a motor vehicle in violation of Section 23136, 23140, 23152, 23153, or 23154.

(B) The person was placed under arrest or, if the alleged violation was of Section 23136, the person was lawfully detained.

(C) The person was driving a motor vehicle under any of the following circumstances:

(i) When the person had 0.08 percent or more, by weight, of alcohol in his or her blood.

(ii) When the person was under 21 years of age and had 0.05 percent or more, by weight, of alcohol in his or her blood.

(iii) When the person was under 21 years of age and had a blood-alcohol concentration of 0.01 percent or greater, as measured by a preliminary alcohol screening test, or other chemical test.

(iv) When the person was driving a vehicle that requires a commercial driver s license and the person had 0.04 percent or more, by weight, of alcohol in his or her blood.

(v) When the person was on probation for a violation of Section 23152 or 23153 and had a blood-alcohol concentration of 0.01 percent or greater, as measured by a preliminary alcohol screening test or other chemical test.

(4) If the department determines that any of those facts required under paragraph (3) were not proven by the preponderance of the evidence, the department shall rescind the order of suspension or revocation and, if the person is otherwise eligible, return or reissue the person s driver s license pursuant to Section 13551. For persons under 21 years of age, the determination of the department pursuant to paragraph (3) is final unless a hearing is requested within 10 days of the determination, which hearing shall be conducted according to Section 13558. For persons over 21 years of age, the determination of the department upon administrative review is final unless a hearing is requested pursuant to Section 13558.

(c) The department shall make the determination upon administrative review before the effective date of the order of suspension or revocation.

(d) The administrative review does not stay the suspension or revocation of a person s privilege to operate a motor vehicle. If the department is unable to make a determination on administrative review within the time limit in subdivision (c), the department shall stay the effective date of the order of suspension or revocation pending the determination and, if the person s driver s license has been taken by the peace officer pursuant to Section 13382, 13388, 13389, or 23612, the department shall notify the person before the expiration date of the temporary permit issued pursuant to Section 13382, 13388, 13389, or 23612, or the expiration date of any previous extension issued pursuant to this subdivision, in a form that permits the person to establish to any peace officer that his or her privilege to operate a motor vehicle is not suspended or revoked.

(e) A person may request and be granted a hearing pursuant to Section 13558 without first receiving the results of an administrative review pursuant to this section. After receiving a request for a hearing, the department is not required to conduct an administrative review of the same matter pursuant to this section.

(f) A determination of facts by the department under this section has no collateral estoppel effect on a subsequent criminal prosecution and does not preclude litigation of those same facts in the criminal proceeding.

(Amended by Stats. 2011, Ch. 296, Sec. 307. Effective January 1, 2012.)



13558

(a) Any person, who has received a notice of an order of suspension or revocation of the person s privilege to operate a motor vehicle pursuant to Section 13353, 13353.1, 13353.2, 13388, 23612, or 13382 or a notice pursuant to Section 13557, may request a hearing on the matter pursuant to Article 3 (commencing with Section 14100) of Chapter 3, except as otherwise provided in this section.

(b) If the person wishes to have a hearing before the effective date of the order of suspension or revocation, the request for a hearing shall be made within 10 days of the receipt of the notice of the order of suspension or revocation. The hearing shall be held at a place designated by the department as close as practicable to the place where the arrest occurred, unless the parties agree to a different location. Any evidence at the hearing shall not be limited to the evidence presented at an administrative review pursuant to Section 13557.

(c) (1) The only issues at the hearing on an order of suspension or revocation pursuant to Section 13353 or 13353.1 shall be those facts listed in paragraph (1) of subdivision (b) of Section 13557. Notwithstanding Section 14106, the period of suspension or revocation specified in Section 13353 or 13353.1 shall not be reduced and, notwithstanding Section 14105.5, the effective date of the order of suspension or revocation shall not be stayed pending review at a hearing pursuant to this section.

(2) The only issues at the hearing on an order of suspension pursuant to Section 13353.2 shall be those facts listed in paragraph (2) of subdivision (b) of Section 13557. Notwithstanding Section 14106, the period of suspension specified in Section 13353.3 shall not be reduced.

(d) The department shall hold the administrative hearing before the effective date of the order of suspension or revocation if the request for the hearing is postmarked or received by the department on or before 10 days after the person s receipt of the service of the notice of the order of suspension or revocation pursuant to Section 13353.2, 13388, 23612, or 13382.

(e) A request for an administrative hearing does not stay the suspension or revocation of a person s privilege to operate a motor vehicle. If the department does not conduct an administrative hearing and make a determination after an administrative hearing within the time limit in subdivision (d), the department shall stay the effective date of the order of suspension or revocation pending the determination and, if the person s driver s license has been taken by the peace officer pursuant to Section 13388, 23612, or 13382, the department shall notify the person before the expiration date of the temporary permit issued pursuant to Section 13388, 23612, or 13382, or the expiration date of any previous extension issued pursuant to this subdivision, provided the person is otherwise eligible, in a form that permits the person to establish to any peace officer that his or her privilege to operate a motor vehicle is not suspended or revoked.

(f) The department shall give written notice of its determination pursuant to Section 14105. If the department determines, upon a hearing of the matter, to suspend or revoke the person s privilege to operate a motor vehicle, notwithstanding the term of any temporary permit issued pursuant to Section 13388, 23612, or 13382, the temporary permit shall be revoked and the suspension or revocation of the person s privilege to operate a motor vehicle shall become effective five days after notice is given. If the department sustains the order of suspension or revocation, the department shall include notice that the person has a right to review by the court pursuant to Section 13559.

(g) A determination of facts by the department upon a hearing pursuant to this section has no collateral estoppel effect on a subsequent criminal prosecution and does not preclude litigation of those same facts in the criminal proceeding.

(Amended by Stats. 1998, Ch. 118, Sec. 3.22. Effective January 1, 1999. Operative July 1, 1999, by Sec. 85 of Ch. 118.)



13559

(a) Notwithstanding Section 14400 or 14401, within 30 days of the issuance of the notice of determination of the department sustaining an order of suspension or revocation of the person s privilege to operate a motor vehicle after the hearing pursuant to Section 13558, the person may file a petition for review of the order in the court of competent jurisdiction in the person s county of residence. The filing of a petition for judicial review shall not stay the order of suspension or revocation. The review shall be on the record of the hearing and the court shall not consider other evidence. If the court finds that the department exceeded its constitutional or statutory authority, made an erroneous interpretation of the law, acted in an arbitrary and capricious manner, or made a determination which is not supported by the evidence in the record, the court may order the department to rescind the order of suspension or revocation and return, or reissue a new license to, the person.

(b) A finding by the court after a review pursuant to this section shall have no collateral estoppel effect on a subsequent criminal prosecution and does not preclude litigation of those same facts in the criminal proceeding.

(Amended by Stats. 1990, Ch. 431, Sec. 12. Effective July 26, 1990.)









CHAPTER 3. Investigation and Hearing

ARTICLE 1. Investigation and Re-examination

13800

The department may conduct an investigation to determine whether the privilege of any person to operate a motor vehicle should be suspended or revoked or whether terms or conditions of probation should be imposed upon receiving information or upon a showing by its records:

(a) That the licensee has been involved as a driver in any accident causing death or personal injury or serious damage to property.

(b) That the licensee has been involved in three or more accidents within a period of 12 consecutive months.

(c) That the person in three consecutive years has committed three or more offenses which have resulted in convictions involving the consumption of an alcoholic beverage or drug, or both, while operating a motor vehicle, including, but not limited to, offenses under Section 23103.5, 23152, 23153, 23222, or 23224; has been involved in three or more accidents in which the accident reports show that the person was driving and had consumed alcoholic beverages or drugs, or both; or had any combination of three or more of those offenses and accidents.

(d) That the licensee is a reckless, negligent, or incompetent driver of a motor vehicle.

(e) That the licensee has permitted an unlawful or fraudulent use of his driver s license.

(f) That any ground exists for which a license might be refused. The receipt by the department of an abstract of the record of conviction of any offense involving the use or possession of narcotic controlled substances under Division 10 (commencing with Section 11000) of the Health and Safety Code shall be a sufficient basis for an investigation by the department to determine whether grounds exist for which a license might be refused.

(Amended by Stats. 1982, Ch. 1339, Sec. 11. Effective September 24, 1982.)



13801

In addition to the investigation, the department may require the re-examination of the licensee, and shall give 10 days written notice of the time and place thereof. If the licensee refuses or fails to submit to the re-examination, the department may peremptorily suspend the driving privilege of the person until such time as the licensee shall have submitted to re-examination. The suspension shall be effective upon notice.

(Enacted by Stats. 1959, Ch. 3.)



13802

In applying the provisions of Section 13800 the department shall give due consideration to the amount of use or mileage traveled in the operation of a motor vehicle.

(Amended by Stats. 1961, Ch. 1615.)






ARTICLE 2. Notice

13950

Whenever the department determines upon investigation or re-examination that any of the grounds for re-examination are true, or that the safety of the person investigated or re-examined or other persons upon the highways requires such action, and it proposes to revoke or suspend the driving privilege of the person or proposes to impose terms of probation on his driving privilege, notice and an opportunity to be heard shall be given before taking the action.

(Enacted by Stats. 1959, Ch. 3.)



13951

Whenever the department proposes to refuse to issue or renew a driver s license, it shall notify the applicant of such fact and give him an opportunity to be heard.

(Enacted by Stats. 1959, Ch. 3.)



13952

The notice shall contain a statement setting forth the proposed action and the grounds therefor, and notify the person of his right to a hearing as provided in this chapter, or the department, at the time it gives notice of its intention to act may set the date of hearing, giving 10 days notice thereof.

(Amended by Stats. 1961, Ch. 58.)



13953

In the alternative to the procedure under Sections 13950, 13951, and 13952 and in the event the department determines upon investigation or reexamination that the safety of the person subject to investigation or reexamination or other persons upon the highways require such action, the department shall forthwith and without hearing suspend or revoke the privilege of the person to operate a motor vehicle or impose reasonable terms and conditions of probation which shall be relative to the safe operation of a motor vehicle. No order of suspension or revocation or the imposition of terms or conditions of probation shall become effective until 30 days after the giving of written notice thereof to the person affected, except that the department shall have authority to make any such order effective immediately upon the giving of notice when in its opinion because of the mental or physical condition of the person such immediate action is required for the safety of the driver or other persons upon the highways.

(Amended by Stats. 1969, Ch. 1045.)



13954

(a) Notwithstanding any other provision of this code, the department immediately shall suspend or revoke the driving privilege of a person who the department has reasonable cause to believe was in some manner involved in an accident while operating a motor vehicle under the following circumstances at the time of the accident:

(1) The person had 0.08 percent or more, by weight, of alcohol in his or her blood.

(2) He or she proximately caused the accident as a result of an act prohibited, or the neglect of any duty imposed, by law.

(3) The accident occurred within five years of the date of a violation of subdivision (b) of Section 191.5 of the Penal Code that resulted in a conviction.

(b) If an accident described in subdivision (a) does not result in a conviction or finding of a violation of Section 23152 or 23153, the department shall suspend the driving privilege under this section for one year from the date of commencement of the original suspension. After the one-year suspension period, the driving privilege may be reinstated if evidence establishes to the satisfaction of the department that no grounds exist that would authorize the refusal to issue a license and that reinstatement of the driving privilege would not jeopardize the safety of the person or other persons upon the highways, and if the person gives proof of financial responsibility, as defined in Section 16430.

(c) If an accident described in subdivision (a) does result in a conviction or finding of a violation of Section 23152 or 23153, the department shall revoke the driving privilege under this section for three years from the date of commencement of the original revocation. After the three-year revocation period, the driving privilege may be reinstated if evidence establishes to the satisfaction of the department that no grounds exist that would authorize the refusal to issue a license and that reinstatement of the driving privilege would not jeopardize the safety of the person or other persons upon the highways, and if the person gives proof of financial responsibility.

(d) Any revocation action under subdivision (c) shall be imposed as follows:

(1) If the accident results in a first conviction of a violation of Section 23152 or 23153, or if the person was convicted of a separate violation of Section 23152 or 23153 that occurred within five years of the accident, the period of revocation under subdivision (c) shall be concurrent with any period of restriction, suspension, or revocation imposed under Section 13352, 13352.4, or 13352.5.

(2) If the person was convicted of two or more separate violations of Section 23152 or 23153, or both, that occurred within five years of the accident, the period of revocation under subdivision (c) shall be cumulative and shall be imposed consecutively with any period of restriction, suspension, or revocation imposed under Section 13352 or 13352.5.

(e) The department immediately shall notify the person in writing of the action taken and, upon the person s request in writing and within 15 days from the date of receipt of that request, shall grant the person an opportunity for a hearing in the same manner and under the same conditions as provided in Article 3 (commencing with Section 14100) of Chapter 3, except as otherwise provided in this section. For purposes of this section, the scope of the hearing shall cover the following issues:

(1) Whether the peace officer had reasonable cause to believe the person had been driving a motor vehicle in violation of Section 23152 or 23153.

(2) Whether the person had been placed under lawful arrest.

(3) Whether a chemical test of the person s blood, breath, or urine indicated that the blood-alcohol level was 0.08 percent or more, by weight, at the time of testing.

If the department determines, upon a hearing of the matter, that the person had not been placed under lawful arrest, or that a chemical test of the person s blood, breath, or urine did not indicate a blood-alcohol level of 0.08 percent or more, by weight, at the time of testing, the suspension or revocation shall be terminated immediately.

(f) This section applies if the accident occurred on or after January 1, 1990, without regard for the dates of the violations referred to in subdivisions (a) and (d).

(g) Notwithstanding subdivision (f), if a person s privilege to operate a motor vehicle is required to be suspended or revoked pursuant to this section as it read before January 1, 1990, as a result of an accident that occurred before January 1, 1990, the privilege shall be suspended or revoked pursuant to this section as it read before January 1, 1990.

(Amended by Stats. 2007, Ch. 747, Sec. 27. Effective January 1, 2008.)






ARTICLE 3. Hearing

14100

(a) Whenever the department has given notice, or has taken or proposes to take action under Section 12804.15, 13353, 13353.2, 13950, 13951, 13952, or 13953, the person receiving the notice or subject to the action may, within 10 days, demand a hearing which shall be granted, except as provided in Section 14101.

(b) An application for a hearing does not stay the action by the department for which the notice is given.

(c) The fact that a person has the right to request an administrative hearing within 10 days after receipt of the notice of the order of suspension under this section and Section 16070, and that the request is required to be made within 10 days in order to receive a determination prior to the effective date of the suspension shall be made prominent on the notice.

(d) The department shall make available notices, to accompany the notice provided pursuant to this section, that provide the information required pursuant to subdivision (c) in all non-English languages spoken by a substantial number of the public served by the department, and shall distribute the notices as it determines is appropriate.

(e) The department shall implement the provisions of subdivisions (c) and (d) as soon as practicable, but not later than January 1, 1994.

(Amended by Stats. 2001, Ch. 658, Sec. 5. Effective October 10, 2001.)



14100.1

Hearings granted on refusal, suspension, or revocation of a passenger transportation vehicle or hazardous materials endorsement, or farm labor vehicle certificate shall be conducted according to Chapter 3 (commencing with Section 13800) of Division 6.

(Added by Stats. 1990, Ch. 1360, Sec. 42.)



14101

A person is not entitled to a hearing in either of the following cases:

(a) If the action by the department is made mandatory by this code.

(b) If the person has previously been given an opportunity with appropriate notice for a hearing and failed to request a hearing within the time specified by law.

(Amended by Stats. 1991, Ch. 13, Sec. 32. Effective February 13, 1991.)



14103

Failure to respond to a notice given under this chapter within 10 days is a waiver of the right to a hearing, and the department may take action without a hearing or may, upon request of the person whose privilege of driving is in question, or at its own option, reopen the question, take evidence, change, or set aside any order previously made, or grant a hearing.

(Amended by Stats. 1991, Ch. 13, Sec. 34. Effective February 13, 1991.)



14104

If the department grants a hearing as provided in this chapter, it shall fix a time and place for the hearing and shall give 10 days notice of the hearing to the applicant or licensee. The notice of hearing shall also include a statement of the discovery rights of the applicant or licensee to review the department s records prior to the hearing.

(Amended by Stats. 1991, Ch. 13, Sec. 35. Effective February 13, 1991.)



14104.2

(a) Any hearing shall be conducted by the director or by a hearing officer or hearing board appointed by him or her from officers or employees of the department.

(b) The entire proceedings at any hearing may be recorded by a phonographic recorder or by mechanical, electronic, or other means capable of reproduction or transcription.

(Added by Stats. 1991, Ch. 13, Sec. 36. Effective February 13, 1991.)



14104.5

(a) Before a hearing has commenced, the department, or the hearing officer or hearing board, shall issue subpoenas or subpoenas duces tecum, or both, at the request of any party, for attendance or production of documents at the hearing. After the hearing has commenced, the department, if it is hearing the case, or the hearing officer sitting alone, or the hearing board, may issue subpoenas or subpoenas duces tecum, or both.

(b) Notwithstanding Section 11450.20 of the Government Code, subpoenas and subpoenas duces tecum issued in conjunction with the hearings may be served by first-class mail.

(Amended by Stats. 1999, Ch. 724, Sec. 32. Effective January 1, 2000.)



14104.7

At any hearing, the department shall consider its official records and may receive sworn testimony. At the hearing, or subsequent to the hearing with the consent of the applicant or licensee, any or all of the following may be submitted as evidence concerning any fact relating to the ability of the applicant or licensee to safely operate a motor vehicle:

(a) Reports of attending or examining physicians and surgeons.

(b) Reports of special investigators appointed by the department to investigate and report upon any facts relating to the ability of the person to operate a vehicle safely.

(c) Properly authenticated reports of hospital records, excerpts from expert testimony received by the department or a hearing board upon similar issues of scientific fact in other cases, and the prior decision of the director upon those issues.

(Added by Stats. 1991, Ch. 13, Sec. 38. Effective February 13, 1991.)



14105

(a) Upon the conclusion of a hearing, the hearing officer or hearing board shall make findings and render a decision on behalf of the department and shall notify the person involved. Notice of the decision shall include a statement of the person s right to a review. The decision shall take effect as stated in the notice, but not less than four nor more than 15 days after the notice is mailed.

(b) The decision may be modified at any time after issuance to correct mistakes or clerical errors.

(Amended by Stats. 1999, Ch. 724, Sec. 33. Effective January 1, 2000.)



14105.5

(a) The person subject to a hearing may request a review of the decision taken under Section 14105 within 15 days of the effective date of the decision.

(b) On receipt of a request for review, the department shall stay the action pending a decision on review, unless the hearing followed an action pursuant to Section 13353, 13353.2, or 13953. The review shall include an examination of the hearing report, documentary evidence, and findings. The hearing officer or hearing board conducting the original hearing may not participate in the review process.

(c) Following the review, a written notice of the department s decision shall be mailed to the person involved. If the action has been stayed pending review, the department s decision shall take effect as stated in the notice, but not less than four nor more than 15 days after the notice is mailed.

(d) The decision may be modified at any time after issuance to correct mistakes or clerical errors.

(Amended by Stats. 1999, Ch. 724, Sec. 34. Effective January 1, 2000.)



14106

Following the mailing of the notice of the department s decision pursuant to Section 14105.5, the department, at its own option or upon the request of the person whose privilege of driving is in question, may reopen the question, take further evidence, or change or set aside any order previously made.

(Amended by Stats. 1991, Ch. 13, Sec. 41. Effective February 13, 1991.)



14112

(a) All matters in a hearing not covered by this chapter shall be governed, as far as applicable, by Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) Subdivision (a) of Section 11425.30 of the Government Code does not apply to a proceeding for issuance, denial, revocation, or suspension of a driver s license pursuant to this division.

(Amended by Stats. 2004, Ch. 193, Sec. 196. Effective January 1, 2005.)






ARTICLE 4. Probation

14250

Whenever by any provision of this code the department has discretionary authority to suspend or revoke the privilege of a person to operate a motor vehicle, the department may in lieu of suspension or revocation place the person on probation, the terms of which may include a suspension as a condition of probation, issuing a probationary license with such reasonable terms and conditions as shall be deemed by the department to be appropriate.

(Amended by Stats. 1963, Ch. 154.)



14250.5

The department, as a condition of probation, may require a person whose privilege to operate a motor vehicle is subject to suspension or revocation to attend, for not to exceed 24 hours, the program authorized by the provisions of Section 1659.

(Added by Stats. 1965, Ch. 447.)



14251

The department shall have authority to terminate or to modify the terms or conditions of any order of probation whenever good cause appears therefor.

(Enacted by Stats. 1959, Ch. 3.)



14252

The department upon receiving satisfactory evidence of a violation of any of the terms or conditions of probation imposed under this code, may withdraw the probationary license and order the suspension or revocation of the privilege to operate a motor vehicle.

(Enacted by Stats. 1959, Ch. 3.)



14253

Unless probation was imposed for a cause which is continuing, the probationer, after not less than one year, may request in writing the termination of the probation and the return of his regular license. Upon a showing that there has been no violation of the terms or conditions of the probation for a period of one year immediately preceding the request, the department shall terminate the probation and either restore to the person his driver s license or require an application for a new license.

(Enacted by Stats. 1959, Ch. 3.)






ARTICLE 5. Review of Orders

14400

Nothing in this code shall be deemed to prevent a review or other action as may be permitted by the Constitution and laws of this State by a court of competent jurisdiction of any order of the department refusing, canceling, suspending, or revoking the privilege of a person to operate a motor vehicle.

(Enacted by Stats. 1959, Ch. 3.)



14401

(a) Any action brought in a court of competent jurisdiction to review any order of the department refusing, canceling, placing on probation, suspending, or revoking the privilege of a person to operate a motor vehicle shall be commenced within 90 days from the date the order is noticed.

(b) Upon final completion of all administrative appeals, the person whose driving privilege was refused, canceled, placed on probation, suspended, or revoked shall be given written notice by the department of his or her right to a review by a court pursuant to subdivision (a).

(Amended by Stats. 1985, Ch. 1008, Sec. 3.)









CHAPTER 4. Violation of License Provisions

14600

(a) Whenever any person after applying for or receiving a driver s license moves to a new residence, or acquires a new mailing address different from the address shown in the application or in the license as issued, he or she shall within 10 days thereafter notify the department of both the old and new address. The department may issue a document to accompany the driver s license reflecting the new address of the holder of the license.

(b) When, pursuant to subdivision (b) of Section 12951, a driver presents his or her driver s license to a peace officer, he or she shall, if applicable, also present the document issued pursuant to subdivision (a) if the driver s license does not reflect the driver s current residence or mailing address.

(Amended by Stats. 1992, Ch. 1243, Sec. 86.4. Effective September 30, 1992.)



14601

(a) No person shall drive a motor vehicle at any time when that person s driving privilege is suspended or revoked for reckless driving in violation of Section 23103, 23104, or 23105, any reason listed in subdivision (a) or (c) of Section 12806 authorizing the department to refuse to issue a license, negligent or incompetent operation of a motor vehicle as prescribed in subdivision (e) of Section 12809, or negligent operation as prescribed in Section 12810.5, if the person so driving has knowledge of the suspension or revocation. Knowledge shall be conclusively presumed if mailed notice has been given by the department to the person pursuant to Section 13106. The presumption established by this subdivision is a presumption affecting the burden of proof.

(b) A person convicted under this section shall be punished as follows:

(1) Upon a first conviction, by imprisonment in a county jail for not less than five days or more than six months and by a fine of not less than three hundred dollars ($300) or more than one thousand dollars ($1,000).

(2) If the offense occurred within five years of a prior offense that resulted in a conviction of a violation of this section or Section 14601.1, 14601.2, or 14601.5, by imprisonment in a county jail for not less than 10 days or more than one year and by a fine of not less than five hundred dollars ($500) or more than two thousand dollars ($2,000).

(c) If the offense occurred within five years of a prior offense that resulted in a conviction of a violation of this section or Section 14601.1, 14601.2, or 14601.5, and is granted probation, the court shall impose as a condition of probation that the person be confined in a county jail for at least 10 days.

(d) Nothing in this section prohibits a person from driving a motor vehicle, that is owned or utilized by the person s employer, during the course of employment on private property that is owned or utilized by the employer, except an offstreet parking facility as defined in subdivision (c) of Section 12500.

(e) When the prosecution agrees to a plea of guilty or nolo contendere to a charge of a violation of this section in satisfaction of, or as a substitute for, an original charge of a violation of Section 14601.2, and the court accepts that plea, except, in the interest of justice, when the court finds it would be inappropriate, the court shall, pursuant to Section 23575, require the person convicted, in addition to any other requirements, to install a certified ignition interlock device on any vehicle that the person owns or operates for a period not to exceed three years.

(f) This section also applies to the operation of an off-highway motor vehicle on those lands to which the Chappie-Z berg Off-Highway Motor Vehicle Law of 1971 (Division 16.5 (commencing with Section 38000)) applies as to off-highway motor vehicles, as described in Section 38001.

(Amended by Stats. 2007, Ch. 682, Sec. 14. Effective January 1, 2008.)



14601.1

(a) No person shall drive a motor vehicle when his or her driving privilege is suspended or revoked for any reason other than those listed in Section 14601, 14601.2, or 14601.5, if the person so driving has knowledge of the suspension or revocation. Knowledge shall be conclusively presumed if mailed notice has been given by the department to the person pursuant to Section 13106. The presumption established by this subdivision is a presumption affecting the burden of proof.

(b) Any person convicted under this section shall be punished as follows:

(1) Upon a first conviction, by imprisonment in the county jail for not more than six months or by a fine of not less than three hundred dollars ($300) or more than one thousand dollars ($1,000), or by both that fine and imprisonment.

(2) If the offense occurred within five years of a prior offense which resulted in a conviction of a violation of this section or Section 14601, 14601.2, or 14601.5, by imprisonment in the county jail for not less than five days or more than one year and by a fine of not less than five hundred dollars ($500) or more than two thousand dollars ($2,000).

(c) Nothing in this section prohibits a person from driving a motor vehicle, which is owned or utilized by the person s employer, during the course of employment on private property which is owned or utilized by the employer, except an offstreet parking facility as defined in subdivision (d) of Section 12500.

(d) When the prosecution agrees to a plea of guilty or nolo contendere to a charge of a violation of this section in satisfaction of, or as a substitute for, an original charge of a violation of Section 14601.2, and the court accepts that plea, except, in the interest of justice, when the court finds it would be inappropriate, the court shall, pursuant to Section 23575, require the person convicted, in addition to any other requirements, to install a certified ignition interlock device on any vehicle that the person owns or operates for a period not to exceed three years.

(e) This section also applies to the operation of an off-highway motor vehicle on those lands to which the Chappie-Z berg Off-Highway Motor Vehicle Law of 1971 (Division 16.5 (commencing with Section 38000)) applies as to off-highway motor vehicles, as described in Section 38001.

(Amended by Stats. 2004, Ch. 908, Sec. 15. Effective January 1, 2005.)



14601.2

(a) A person shall not drive a motor vehicle at any time when that person s driving privilege is suspended or revoked for a conviction of a violation of Section 23152 or 23153 if the person so driving has knowledge of the suspension or revocation.

(b) Except in full compliance with the restriction, a person shall not drive a motor vehicle at any time when that person s driving privilege is restricted if the person so driving has knowledge of the restriction.

(c) Knowledge of the suspension or revocation of the driving privilege shall be conclusively presumed if mailed notice has been given by the department to the person pursuant to Section 13106. Knowledge of the restriction of the driving privilege shall be presumed if notice has been given by the court to the person. The presumption established by this subdivision is a presumption affecting the burden of proof.

(d) A person convicted of a violation of this section shall be punished as follows:

(1) Upon a first conviction, by imprisonment in the county jail for not less than 10 days or more than six months and by a fine of not less than three hundred dollars ($300) or more than one thousand dollars ($1,000), unless the person has been designated a habitual traffic offender under subdivision (b) of Section 23546, subdivision (b) of Section 23550, or subdivision (d) of Section 23550.5, in which case the person, in addition, shall be sentenced as provided in paragraph (3) of subdivision (e) of Section 14601.3.

(2) If the offense occurred within five years of a prior offense that resulted in a conviction of a violation of this section or Section 14601, 14601.1, or 14601.5, by imprisonment in the county jail for not less than 30 days or more than one year and by a fine of not less than five hundred dollars ($500) or more than two thousand dollars ($2,000), unless the person has been designated a habitual traffic offender under subdivision (b) of Section 23546, subdivision (b) of Section 23550, or subdivision (d) of Section 23550.5, in which case the person, in addition, shall be sentenced as provided in paragraph (3) of subdivision (e) of Section 14601.3.

(e) If a person is convicted of a first offense under this section and is granted probation, the court shall impose as a condition of probation that the person be confined in the county jail for at least 10 days.

(f) If the offense occurred within five years of a prior offense that resulted in a conviction of a violation of this section or Section 14601, 14601.1, or 14601.5 and is granted probation, the court shall impose as a condition of probation that the person be confined in the county jail for at least 30 days.

(g) If a person is convicted of a second or subsequent offense that results in a conviction of this section within seven years, but over five years, of a prior offense that resulted in a conviction of a violation of this section or Section 14601, 14601.1, or 14601.5 and is granted probation, the court shall impose as a condition of probation that the person be confined in the county jail for at least 10 days.

(h) Pursuant to Section 23575, the court shall require a person convicted of a violation of this section to install a certified ignition interlock device on a vehicle the person owns or operates. Upon receipt of the abstract of a conviction under this section, the department shall not reinstate the privilege to operate a motor vehicle until the department receives proof of either the Verification of Installation form as described in paragraph (2) of subdivision (g) of Section 13386 or the Judicial Council Form I.D. 100.

(i) This section does not prohibit a person who is participating in, or has completed, an alcohol or drug rehabilitation program from driving a motor vehicle that is owned or utilized by the person s employer, during the course of employment on private property that is owned or utilized by the employer, except an offstreet parking facility as defined in subdivision (c) of Section 12500.

(j) This section also applies to the operation of an off-highway motor vehicle on those lands that the Chappie-Z berg Off-Highway Motor Vehicle Law of 1971 (Division 16.5 (commencing with Section 38000)) applies as to off-highway motor vehicles, as described in Section 38001.

(k) If Section 23573 is applicable, then subdivision (h) is not applicable.

(Amended by Stats. 2008, Ch. 404, Sec. 1. Effective January 1, 2009.)



14601.3

(a) It is unlawful for a person whose driving privilege has been suspended or revoked to accumulate a driving record history which results from driving during the period of suspension or revocation. A person who violates this subdivision is designated an habitual traffic offender.

For purposes of this section, a driving record history means any of the following, if the driving occurred during any period of suspension or revocation:

(1) Two or more convictions within a 12-month period of an offense given a violation point count of two pursuant to Section 12810.

(2) Three or more convictions within a 12-month period of an offense given a violation point count of one pursuant to Section 12810.

(3) Three or more accidents within a 12-month period that are subject to the reporting requirements of Section 16000.

(4) Any combination of convictions or accidents, as specified in paragraphs (1) to (3), inclusive, which results during any 12-month period in a violation point count of three or more pursuant to Section 12810.

(b) Knowledge of suspension or revocation of the driving privilege shall be conclusively presumed if mailed notice has been given by the department to the person pursuant to Section 13106. The presumption established by this subdivision is a presumption affecting the burden of proof.

(c) The department, within 30 days of receipt of a duly certified abstract of the record of any court or accident report which results in a person being designated an habitual traffic offender, may execute and transmit by mail a notice of that designation to the office of the district attorney having jurisdiction over the location of the person s last known address as contained in the department s records.

(d) (1) The district attorney, within 30 days of receiving the notice required in subdivision (c), shall inform the department of whether or not the person will be prosecuted for being an habitual traffic offender.

(2) Notwithstanding any other provision of this section, any habitual traffic offender designated under subdivision (b) of Section 23546, subdivision (b) of Section 23550, or subdivision (b) of Section 23550.5, who is convicted of violating Section 14601.2 shall be sentenced as provided in paragraph (3) of subdivision (e).

(e) Any person convicted under this section of being an habitual traffic offender shall be punished as follows:

(1) Upon a first conviction, by imprisonment in the county jail for 30 days and by a fine of one thousand dollars ($1,000).

(2) Upon a second or any subsequent offense within seven years of a prior conviction under this section, by imprisonment in the county jail for 180 days and by a fine of two thousand dollars ($2,000).

(3) Any habitual traffic offender designated under Section 193.7 of the Penal Code or under subdivision (b) of Section 23546, subdivision (b) of Section 23550, subdivision (b) of Section 23550.5, or subdivision (d) of Section 23566 who is convicted of a violation of Section 14601.2 shall be punished by imprisonment in the county jail for 180 days and by a fine of two thousand dollars ($2,000). The penalty in this paragraph shall be consecutive to that imposed for the violation of any other law.

(f) This section also applies to the operation of an off-highway motor vehicle on those lands to which the Chappie-Z berg Off-Highway Motor Vehicle Law of 1971 (Division 16.5 (commencing with Section 38000)) applies as to off-highway motor vehicles, as described in Section 38001.

(Amended by Stats. 2004, Ch. 908, Sec. 17. Effective January 1, 2005.)



14601.4

(a) It is unlawful for a person, while driving a vehicle with a license suspended or revoked pursuant to Section 14601.2 to do an act forbidden by law or neglect a duty imposed by law in the driving of the vehicle, which act or neglect proximately causes bodily injury to a person other than the driver. In proving the person neglected a duty imposed by law in the driving of the vehicle, it is not necessary to prove that a specific section of this code was violated.

(b) A person convicted under this section shall be imprisoned in the county jail and shall not be released upon work release, community service, or other release program before the minimum period of imprisonment, prescribed in Section 14601.2, is served. If a person is convicted of that offense and is granted probation, the court shall require that the person convicted serve at least the minimum time of imprisonment, as specified in those sections, as a term or condition of probation.

(c) When the prosecution agrees to a plea of guilty or nolo contendere to a charge of a violation of this section in satisfaction of, or as a substitute for, an original charge of a violation of Section 14601.2, and the court accepts that plea, except, in the interest of justice, when the court finds it should be inappropriate, the court shall, pursuant to Section 23575, require the person convicted, in addition to other requirements, to install a certified ignition interlock device on a vehicle that the person owns or operates for a period not to exceed three years.

(d) This section also applies to the operation of an off-highway motor vehicle on those lands that the Chappie-Z berg Off-Highway Motor Vehicle Law of 1971 (Division 16.5 (commencing with Section 38000)) applies as to off-highway motor vehicles, as described in Section 38001.

(e) Upon receipt of the abstract of a conviction under this section, the department shall not reinstate the privilege to operate a motor vehicle until the department receives proof of either the Verification of Installation form as described in paragraph (2) of subdivision (g) of Section 13386 or the Judicial Council Form I.D. 100.

(f) If Section 23573 is applicable, then subdivisions (c) and (e) are not applicable.

(Amended by Stats. 2008, Ch. 404, Sec. 2. Effective January 1, 2009.)



14601.5

(a) A person shall not drive a motor vehicle at any time when that person s driving privilege is suspended or revoked pursuant to Section 13353, 13353.1, or 13353.2 and that person has knowledge of the suspension or revocation.

(b) Except in full compliance with the restriction, a person shall not drive a motor vehicle at any time when that person s driving privilege is restricted pursuant to Section 13353.7 or 13353.8 and that person has knowledge of the restriction.

(c) Knowledge of suspension, revocation, or restriction of the driving privilege shall be conclusively presumed if notice has been given by the department to the person pursuant to Section 13106. The presumption established by this subdivision is a presumption affecting the burden of proof.

(d) A person convicted of a violation of this section is punishable, as follows:

(1) Upon a first conviction, by imprisonment in the county jail for not more than six months or by a fine of not less than three hundred dollars ($300) or more than one thousand dollars ($1,000), or by both that fine and imprisonment.

(2) If the offense occurred within five years of a prior offense that resulted in a conviction for a violation of this section or Section 14601, 14601.1, 14601.2, or 14601.3, by imprisonment in the county jail for not less than 10 days or more than one year, and by a fine of not less than five hundred dollars ($500) or more than two thousand dollars ($2,000).

(e) In imposing the minimum fine required by subdivision (d), the court shall take into consideration the defendant s ability to pay the fine and may, in the interest of justice, and for reasons stated in the record, reduce the amount of that minimum fine to less than the amount otherwise imposed.

(f) This section does not prohibit a person who is participating in, or has completed, an alcohol or drug rehabilitation program from driving a motor vehicle, that is owned or utilized by the person s employer, during the course of employment on private property that is owned or utilized by the employer, except an offstreet parking facility as defined in subdivision (c) of Section 12500.

(g) When the prosecution agrees to a plea of guilty or nolo contendere to a charge of a violation of this section in satisfaction of, or as a substitute for, an original charge of a violation of Section 14601.2, and the court accepts that plea, except, in the interest of justice, when the court finds it would be inappropriate, the court shall, pursuant to Section 23575, require the person convicted, in addition to other requirements, to install a certified ignition interlock device on a vehicle that the person owns or operates for a period not to exceed three years.

(h) This section also applies to the operation of an off-highway motor vehicle on those lands that the Chappie-Z berg Off-Highway Motor Vehicle Law of 1971 (Division 16.5 (commencing with Section 38000)) applies as to off-highway motor vehicles, as described in Section 38001.

(i) Upon receipt of the abstract of a conviction under this section, the department shall not reinstate the privilege to operate a motor vehicle until the department receives proof of either the Verification of Installation form as described in paragraph (2) of subdivision (g) of Section 13386 or the Judicial Council Form I.D. 100.

(j) If Section 23573 is applicable, then subdivisions (g) and (i) are not applicable.

(Amended by Stats. 2008, Ch. 404, Sec. 3. Effective January 1, 2009.)



14601.8

The judge may, in his or her discretion, allow any person convicted of a violation of Section 14601 or 14601.1 to serve his or her sentence on a sufficient number of consecutive weekend days to complete the sentence.

(Added by renumbering Section 14601.5 by Stats. 1992, Ch. 982, Sec. 1. Effective January 1, 1993.)



14602

In accordance with subdivision (p) of Section 22651, a vehicle removed pursuant to subdivision (c) of Section 2814.2 shall be released to the registered owner or his or her agent at any time the facility to which the vehicle has been removed is open upon presentation of the registered owner s or his or her agent s currently valid driver s license to operate the vehicle and proof of current vehicle registration.

(Added by Stats. 2011, Ch. 653, Sec. 3. Effective January 1, 2012.)



14602.1

(a) Every state and local law enforcement agency, including, but not limited to, city police departments and county sheriffs offices, shall report to the Department of the California Highway Patrol, on a paper or electronic form developed and approved by the Department of the California Highway Patrol, all motor vehicle pursuit data.

(b) Effective January 1, 2006, the form shall require the reporting of all motor vehicle pursuit data, which shall include, but not be limited to, all of the following:

(1) Whether any person involved in a pursuit or a subsequent arrest was injured, specifying the nature of that injury. For all purposes of this section, the form shall differentiate between the suspect driver, a suspect passenger, and the peace officers involved.

(2) The violations that caused the pursuit to be initiated.

(3) The identity of the peace officers involved in the pursuit.

(4) The means or methods used to stop the suspect being pursued.

(5) All charges filed with the court by the district attorney.

(6) The conditions of the pursuit, including, but not limited to, all of the following:

(A) Duration.

(B) Mileage.

(C) Number of peace officers involved.

(D) Maximum number of law enforcement vehicles involved.

(E) Time of day.

(F) Weather conditions.

(G) Maximum speeds.

(7) Whether a pursuit resulted in a collision, and a resulting injury or fatality to an uninvolved third party, and the corresponding number of persons involved.

(8) Whether the pursuit involved multiple law enforcement agencies.

(9) How the pursuit was terminated.

(c) In order to minimize costs, the department, upon updating the form, shall update the corresponding database to include all of the reporting requirements specified in subdivision (b).

(d) All motor vehicle pursuit data obtained pursuant to subdivision (b) shall be submitted to the Department of the California Highway Patrol no later than 30 days following a motor vehicle pursuit.

(e) The Department of the California Highway Patrol shall submit annually to the Legislature a report that includes, but is not limited to, the following information:

(1) The number of motor vehicle pursuits reported to the Department of the California Highway Patrol during that year.

(2) The number of those motor vehicle pursuits that reportedly resulted in a collision in which an injury or fatality to an uninvolved third party occurred.

(3) The total number of uninvolved third parties who were injured or killed as a result of those collisions during that year.

(Amended by Stats. 2005, Ch. 485, Sec. 9. Effective January 1, 2006.)



14602.5

(a) Whenever a person is convicted for driving any class M1 or M2 motor vehicle, while his or her driving privilege has been suspended or revoked, of which vehicle he or she is the owner, or of which the owner permitted the operation, knowing the person s driving privilege was suspended or revoked, the court may, at the time sentence is imposed on the person, order the motor vehicle impounded in any manner as the court may determine, for a period not to exceed six months for a first conviction, and not to exceed 12 months for a second or subsequent conviction. For the purposes of this section, a second or subsequent conviction includes a conviction for any offense described in this section. The cost of keeping the vehicle shall be a lien on the vehicle, pursuant to Chapter 6.5 (commencing with Section 3067) of Title 14 of Part 4 of Division 3 of the Civil Code.

(b) Notwithstanding subdivision (a), any motor vehicle impounded pursuant to this section which is subject to a chattel mortgage, conditional sale contract, or lease contract shall, upon the filing of an affidavit by the legal owner that the chattel mortgage, conditional sale contract, or lease contract is in default, be released by the court to the legal owner, and shall be delivered to him or her upon payment of the accrued cost of keeping the motor vehicle.

(Added by Stats. 1990, Ch. 1359, Sec. 5.)



14602.6

(a) (1) Whenever a peace officer determines that a person was driving a vehicle while his or her driving privilege was suspended or revoked, driving a vehicle while his or her driving privilege is restricted pursuant to Section 13352 or 23575 and the vehicle is not equipped with a functioning, certified interlock device, or driving a vehicle without ever having been issued a driver s license, the peace officer may either immediately arrest that person and cause the removal and seizure of that vehicle or, if the vehicle is involved in a traffic collision, cause the removal and seizure of the vehicle without the necessity of arresting the person in accordance with Chapter 10 (commencing with Section 22650) of Division 11. A vehicle so impounded shall be impounded for 30 days.

(2) The impounding agency, within two working days of impoundment, shall send a notice by certified mail, return receipt requested, to the legal owner of the vehicle, at the address obtained from the department, informing the owner that the vehicle has been impounded. Failure to notify the legal owner within two working days shall prohibit the impounding agency from charging for more than 15 days impoundment when the legal owner redeems the impounded vehicle. The impounding agency shall maintain a published telephone number that provides information 24 hours a day regarding the impoundment of vehicles and the rights of a registered owner to request a hearing. The law enforcement agency shall be open to issue a release to the registered owner or legal owner, or the agent of either, whenever the agency is open to serve the public for regular, nonemergency business.

(b) The registered and legal owner of a vehicle that is removed and seized under subdivision (a) or their agents shall be provided the opportunity for a storage hearing to determine the validity of, or consider any mitigating circumstances attendant to, the storage, in accordance with Section 22852.

(c) Any period in which a vehicle is subjected to storage under this section shall be included as part of the period of impoundment ordered by the court under subdivision (a) of Section 14602.5.

(d) (1) An impounding agency shall release a vehicle to the registered owner or his or her agent prior to the end of 30 days impoundment under any of the following circumstances:

(A) When the vehicle is a stolen vehicle.

(B) When the vehicle is subject to bailment and is driven by an unlicensed employee of a business establishment, including a parking service or repair garage.

(C) When the license of the driver was suspended or revoked for an offense other than those included in Article 2 (commencing with Section 13200) of Chapter 2 of Division 6 or Article 3 (commencing with Section 13350) of Chapter 2 of Division 6.

(D) When the vehicle was seized under this section for an offense that does not authorize the seizure of the vehicle.

(E) When the driver reinstates his or her driver s license or acquires a driver s license and proper insurance.

(2) No vehicle shall be released pursuant to this subdivision without presentation of the registered owner s or agent s currently valid driver s license to operate the vehicle and proof of current vehicle registration, or upon order of a court.

(e) The registered owner or his or her agent is responsible for all towing and storage charges related to the impoundment, and any administrative charges authorized under Section 22850.5.

(f) A vehicle removed and seized under subdivision (a) shall be released to the legal owner of the vehicle or the legal owner s agent prior to the end of 30 days impoundment if all of the following conditions are met:

(1) The legal owner is a motor vehicle dealer, bank, credit union, acceptance corporation, or other licensed financial institution legally operating in this state or is another person, not the registered owner, holding a security interest in the vehicle.

(2) (A) The legal owner or the legal owner s agent pays all towing and storage fees related to the seizure of the vehicle. No lien sale processing fees shall be charged to the legal owner who redeems the vehicle prior to the 15th day of impoundment. Neither the impounding authority nor any person having possession of the vehicle shall collect from the legal owner of the type specified in paragraph (1), or the legal owner s agent any administrative charges imposed pursuant to Section 22850.5 unless the legal owner voluntarily requested a poststorage hearing.

(B) A person operating or in charge of a storage facility where vehicles are stored pursuant to this section shall accept a valid bank credit card or cash for payment of towing, storage, and related fees by a legal or registered owner or the owner s agent claiming the vehicle. A credit card shall be in the name of the person presenting the card. Credit card means credit card as defined in subdivision (a) of Section 1747.02 of the Civil Code, except, for the purposes of this section, credit card does not include a credit card issued by a retail seller.

(C) A person operating or in charge of a storage facility described in subparagraph (B) who violates subparagraph (B) shall be civilly liable to the owner of the vehicle or to the person who tendered the fees for four times the amount of the towing, storage, and related fees, but not to exceed five hundred dollars ($500).

(D) A person operating or in charge of a storage facility described in subparagraph (B) shall have sufficient funds on the premises of the primary storage facility during normal business hours to accommodate, and make change in, a reasonable monetary transaction.

(E) Credit charges for towing and storage services shall comply with Section 1748.1 of the Civil Code. Law enforcement agencies may include the costs of providing for payment by credit when making agreements with towing companies on rates.

(3) The legal owner or the legal owner s agent presents a copy of the assignment, as defined in subdivision (b) of Section 7500.1 of the Business and Professions Code; a release from the one responsible governmental agency, only if required by the agency; a government-issued photographic identification card; and any one of the following, as determined by the legal owner or the legal owner s agent: a certificate of repossession for the vehicle, a security agreement for the vehicle, or title, whether paper or electronic, showing proof of legal ownership for the vehicle. Any documents presented may be originals, photocopies, or facsimile copies, or may be transmitted electronically. The law enforcement agency, impounding agency, or any other governmental agency, or any person acting on behalf of those agencies, shall not require any documents to be notarized. The law enforcement agency, impounding agency, or any person acting on behalf of those agencies may require the agent of the legal owner to produce a photocopy or facsimile copy of its repossession agency license or registration issued pursuant to Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code, or to demonstrate, to the satisfaction of the law enforcement agency, impounding agency, or any person acting on behalf of those agencies, that the agent is exempt from licensure pursuant to Section 7500.2 or 7500.3 of the Business and Professions Code.

No administrative costs authorized under subdivision (a) of Section 22850.5 shall be charged to the legal owner of the type specified in paragraph (1), who redeems the vehicle unless the legal owner voluntarily requests a poststorage hearing. No city, county, city and county, or state agency shall require a legal owner or a legal owner s agent to request a poststorage hearing as a requirement for release of the vehicle to the legal owner or the legal owner s agent. The law enforcement agency, impounding agency, or other governmental agency, or any person acting on behalf of those agencies, shall not require any documents other than those specified in this paragraph. The law enforcement agency, impounding agency, or other governmental agency, or any person acting on behalf of those agencies, shall not require any documents to be notarized. The legal owner or the legal owner s agent shall be given a copy of any documents he or she is required to sign, except for a vehicle evidentiary hold logbook. The law enforcement agency, impounding agency, or any person acting on behalf of those agencies, or any person in possession of the vehicle, may photocopy and retain the copies of any documents presented by the legal owner or legal owner s agent.

(4) A failure by a storage facility to comply with any applicable conditions set forth in this subdivision shall not affect the right of the legal owner or the legal owner s agent to retrieve the vehicle, provided all conditions required of the legal owner or legal owner s agent under this subdivision are satisfied.

(g) (1) A legal owner or the legal owner s agent that obtains release of the vehicle pursuant to subdivision (f) shall not release the vehicle to the registered owner of the vehicle, or the person who was listed as the registered owner when the vehicle was impounded, or any agents of the registered owner, unless the registered owner is a rental car agency, until after the termination of the 30-day impoundment period.

(2) The legal owner or the legal owner s agent shall not relinquish the vehicle to the registered owner or the person who was listed as the registered owner when the vehicle was impounded until the registered owner or that owner s agent presents his or her valid driver s license or valid temporary driver s license to the legal owner or the legal owner s agent. The legal owner or the legal owner s agent or the person in possession of the vehicle shall make every reasonable effort to ensure that the license presented is valid and possession of the vehicle will not be given to the driver who was involved in the original impoundment proceeding until the expiration of the impoundment period.

(3) Prior to relinquishing the vehicle, the legal owner may require the registered owner to pay all towing and storage charges related to the impoundment and any administrative charges authorized under Section 22850.5 that were incurred by the legal owner in connection with obtaining custody of the vehicle.

(4) Any legal owner who knowingly releases or causes the release of a vehicle to a registered owner or the person in possession of the vehicle at the time of the impoundment or any agent of the registered owner in violation of this subdivision shall be guilty of a misdemeanor and subject to a fine in the amount of two thousand dollars ($2,000) in addition to any other penalties established by law.

(5) The legal owner, registered owner, or person in possession of the vehicle shall not change or attempt to change the name of the legal owner or the registered owner on the records of the department until the vehicle is released from the impoundment.

(h) (1) A vehicle removed and seized under subdivision (a) shall be released to a rental car agency prior to the end of 30 days impoundment if the agency is either the legal owner or registered owner of the vehicle and the agency pays all towing and storage fees related to the seizure of the vehicle.

(2) The owner of a rental vehicle that was seized under this section may continue to rent the vehicle upon recovery of the vehicle. However, the rental car agency may not rent another vehicle to the driver of the vehicle that was seized until 30 days after the date that the vehicle was seized.

(3) The rental car agency may require the person to whom the vehicle was rented to pay all towing and storage charges related to the impoundment and any administrative charges authorized under Section 22850.5 that were incurred by the rental car agency in connection with obtaining custody of the vehicle.

(i) Notwithstanding any other provision of this section, the registered owner and not the legal owner shall remain responsible for any towing and storage charges related to the impoundment, any administrative charges authorized under Section 22850.5, and any parking fines, penalties, and administrative fees incurred by the registered owner.

(j) The law enforcement agency and the impounding agency, including any storage facility acting on behalf of the law enforcement agency or impounding agency, shall comply with this section and shall not be liable to the registered owner for the improper release of the vehicle to the legal owner or the legal owner s agent provided the release complies with the provisions of this section. The legal owner shall indemnify and hold harmless a storage facility from any claims arising out of the release of the vehicle to the legal owner or the legal owner s agent and from any damage to the vehicle after its release, including the reasonable costs associated with defending any such claims. A law enforcement agency shall not refuse to issue a release to a legal owner or the agent of a legal owner on the grounds that it previously issued a release.

(Amended by Stats. 2009, Ch. 322, Sec. 5. Effective January 1, 2010.)



14602.7

(a) A magistrate presented with the affidavit of a peace officer establishing reasonable cause to believe that a vehicle, described by vehicle type and license number, was an instrumentality used in the peace officer s presence in violation of Section 2800.1, 2800.2, 2800.3, or 23103, shall issue a warrant or order authorizing any peace officer to immediately seize and cause the removal of the vehicle. The warrant or court order may be entered into a computerized database. A vehicle so impounded may be impounded for a period not to exceed 30 days.

The impounding agency, within two working days of impoundment, shall send a notice by certified mail, return receipt requested, to the legal owner of the vehicle, at the address obtained from the department, informing the owner that the vehicle has been impounded and providing the owner with a copy of the warrant or court order. Failure to notify the legal owner within two working days shall prohibit the impounding agency from charging for more than 15 days impoundment when a legal owner redeems the impounded vehicle. The law enforcement agency shall be open to issue a release to the registered owner or legal owner, or the agent of either, whenever the agency is open to serve the public for regular, nonemergency business.

(b) (1) An impounding agency shall release a vehicle to the registered owner or his or her agent prior to the end of the impoundment period and without the permission of the magistrate authorizing the vehicle s seizure under any of the following circumstances:

(A) When the vehicle is a stolen vehicle.

(B) When the vehicle is subject to bailment and is driven by an unlicensed employee of the business establishment, including a parking service or repair garage.

(C) When the registered owner of the vehicle causes a peace officer to reasonably believe, based on the totality of the circumstances, that the registered owner was not the driver who violated Section 2800.1, 2800.2, or 2800.3, the agency shall immediately release the vehicle to the registered owner or his or her agent.

(2) No vehicle shall be released pursuant to this subdivision, except upon presentation of the registered owner s or agent s currently valid driver s license to operate the vehicle and proof of current vehicle registration, or upon order of the court.

(c) (1) Whenever a vehicle is impounded under this section, the magistrate ordering the storage shall provide the vehicle s registered and legal owners of record, or their agents, with the opportunity for a poststorage hearing to determine the validity of the storage.

(2) A notice of the storage shall be mailed or personally delivered to the registered and legal owners within 48 hours after issuance of the warrant or court order, excluding weekends and holidays, by the person or agency executing the warrant or court order, and shall include all of the following information:

(A) The name, address, and telephone number of the agency providing the notice.

(B) The location of the place of storage and a description of the vehicle, which shall include, if available, the name or make, the manufacturer, the license plate number, and the mileage of the vehicle.

(C) A copy of the warrant or court order and the peace officer s affidavit, as described in subdivision (a).

(D) A statement that, in order to receive their poststorage hearing, the owners, or their agents, are required to request the hearing from the magistrate issuing the warrant or court order in person, in writing, or by telephone, within 10 days of the date of the notice.

(3) The poststorage hearing shall be conducted within two court days after receipt of the request for the hearing.

(4) At the hearing, the magistrate may order the vehicle released if he or she finds any of the circumstances described in subdivision (b) or (e) that allow release of a vehicle by the impounding agency. The magistrate may also consider releasing the vehicle when the continued impoundment will cause undue hardship to persons dependent upon the vehicle for employment or to a person with a community property interest in the vehicle.

(5) Failure of either the registered or legal owner, or his or her agent, to request, or to attend, a scheduled hearing satisfies the poststorage hearing requirement.

(6) The agency employing the peace officer who caused the magistrate to issue the warrant or court order shall be responsible for the costs incurred for towing and storage if it is determined in the poststorage hearing that reasonable grounds for the storage are not established.

(d) The registered owner or his or her agent is responsible for all towing and storage charges related to the impoundment, and any administrative charges authorized under Section 22850.5.

(e) A vehicle removed and seized under subdivision (a) shall be released to the legal owner of the vehicle or the legal owner s agent prior to the end of the impoundment period and without the permission of the magistrate authorizing the seizure of the vehicle if all of the following conditions are met:

(1) The legal owner is a motor vehicle dealer, bank, credit union, acceptance corporation, or other licensed financial institution legally operating in this state or is another person, not the registered owner, holding a financial interest in the vehicle.

(2) (A) The legal owner or the legal owner s agent pays all towing and storage fees related to the seizure of the vehicle. No lien sale processing fees shall be charged to the legal owner who redeems the vehicle prior to the 15th day of impoundment. Neither the impounding authority nor any person having possession of the vehicle shall collect from the legal owner of the type specified in paragraph (1), or the legal owner s agent any administrative charges imposed pursuant to Section 22850.5 unless the legal owner voluntarily requested a poststorage hearing.

(B) A person operating or in charge of a storage facility where vehicles are stored pursuant to this section shall accept a valid bank credit card or cash for payment of towing, storage, and related fees by a legal or registered owner or the owner s agent claiming the vehicle. A credit card shall be in the name of the person presenting the card. Credit card means credit card as defined in subdivision (a) of Section 1747.02 of the Civil Code, except, for the purposes of this section, credit card does not include a credit card issued by a retail seller.

(C) A person operating or in charge of a storage facility described in subparagraph (B) who violates subparagraph (B) shall be civilly liable to the owner of the vehicle or to the person who tendered the fees for four times the amount of the towing, storage and related fees, but not to exceed five hundred dollars ($500).

(D) A person operating or in charge of a storage facility described in subparagraph (B) shall have sufficient funds on the premises of the primary storage facility during normal business hours to accommodate, and make change in, a reasonable monetary transaction.

(E) Credit charges for towing and storage services shall comply with Section 1748.1 of the Civil Code. Law enforcement agencies may include the costs of providing for payment by credit when making agreements with towing companies on rates.

(3) The legal owner or the legal owner s agent presents, to the law enforcement agency, impounding agency, person in possession of the vehicle, or any person acting on behalf of those agencies, a copy of the assignment, as defined in subdivision (b) of Section 7500.1 of the Business and Professions Code; a release from the one responsible governmental agency, only if required by the agency; a government-issued photographic identification card; and any one of the following, as determined by the legal owner or the legal owner s agent: a certificate of repossession for the vehicle, a security agreement for the vehicle, or title, whether paper or electronic, showing proof of legal ownership for the vehicle. Any documents presented may be originals, photocopies, or facsimile copies, or may be transmitted electronically. The law enforcement agency, impounding agency, or any other governmental agency, or any person acting on behalf of those agencies, shall not require any documents to be notarized. The law enforcement agency, impounding agency, or any person acting on behalf of those agencies, may require the agent of the legal owner to produce a photocopy or facsimile copy of its repossession agency license or registration issued pursuant to Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code, or to demonstrate, to the satisfaction of the law enforcement agency, impounding agency, or any person acting on behalf of those agencies that the agent is exempt from licensure pursuant to Section 7500.2 or 7500.3 of the Business and Professions Code.

No administrative costs authorized under subdivision (a) of Section 22850.5 shall be charged to the legal owner of the type specified in paragraph (1), who redeems the vehicle unless the legal owner voluntarily requests a poststorage hearing. No city, county, city and county, or state agency shall require a legal owner or a legal owner s agent to request a poststorage hearing as a requirement for release of the vehicle to the legal owner or the legal owner s agent. The law enforcement agency, impounding agency, or other governmental agency, or any person acting on behalf of those agencies, shall not require any documents other than those specified in this paragraph. The law enforcement agency, impounding agency, or other governmental agency, or any person acting on behalf of those agencies, shall not require any documents to be notarized. The legal owner or the legal owner s agent shall be given a copy of any documents he or she is required to sign, except for a vehicle evidentiary hold logbook. The law enforcement agency, impounding agency, or any person acting on behalf of those agencies, or any person in possession of the vehicle, may photocopy and retain the copies of any documents presented by the legal owner or legal owner s agent.

(4) A failure by a storage facility to comply with any applicable conditions set forth in this subdivision shall not affect the right of the legal owner or the legal owner s agent to retrieve the vehicle, provided all conditions required of the legal owner or legal owner s agent under this subdivision are satisfied.

(f) (1) A legal owner or the legal owner s agent that obtains release of the vehicle pursuant to subdivision (e) shall not release the vehicle to the registered owner or the person who was listed as the registered owner when the vehicle was impounded of the vehicle or any agents of the registered owner, unless a registered owner is a rental car agency, until the termination of the impoundment period.

(2) The legal owner or the legal owner s agent shall not relinquish the vehicle to the registered owner or the person who was listed as the registered owner when the vehicle was impounded until the registered owner or that owner s agent presents his or her valid driver s license or valid temporary driver s license to the legal owner or the legal owner s agent. The legal owner or the legal owner s agent shall make every reasonable effort to ensure that the license presented is valid and possession of the vehicle will not be given to the driver who was involved in the original impoundment proceeding until the expiration of the impoundment period.

(3) Prior to relinquishing the vehicle, the legal owner may require the registered owner to pay all towing and storage charges related to the impoundment and the administrative charges authorized under Section 22850.5 that were incurred by the legal owner in connection with obtaining the custody of the vehicle.

(4) Any legal owner who knowingly releases or causes the release of a vehicle to a registered owner or the person in possession of the vehicle at the time of the impoundment or any agent of the registered owner in violation of this subdivision shall be guilty of a misdemeanor and subject to a fine in the amount of two thousand dollars ($2,000) in addition to any other penalties established by law.

(5) The legal owner, registered owner, or person in possession of the vehicle shall not change or attempt to change the name of the legal owner or the registered owner on the records of the department until the vehicle is released from the impoundment.

(g) (1) A vehicle impounded and seized under subdivision (a) shall be released to a rental car agency prior to the end of the impoundment period if the agency is either the legal owner or registered owner of the vehicle and the agency pays all towing and storage fees related to the seizure of the vehicle.

(2) The owner of a rental vehicle that was seized under this section may continue to rent the vehicle upon recovery of the vehicle. However, the rental car agency shall not rent another vehicle to the driver who used the vehicle that was seized to evade a police officer until 30 days after the date that the vehicle was seized.

(3) The rental car agency may require the person to whom the vehicle was rented and who evaded the peace officer to pay all towing and storage charges related to the impoundment and any administrative charges authorized under Section 22850.5 that were incurred by the rental car agency in connection with obtaining custody of the vehicle.

(h) Notwithstanding any other provision of this section, the registered owner and not the legal owner shall remain responsible for any towing and storage charges related to the impoundment and the administrative charges authorized under Section 22850.5 and any parking fines, penalties, and administrative fees incurred by the registered owner.

(i) (1) This section does not apply to vehicles abated under the Abandoned Vehicle Abatement Program pursuant to Sections 22660 to 22668, inclusive, and Section 22710, or to vehicles impounded for investigation pursuant to Section 22655, or to vehicles removed from private property pursuant to Section 22658.

(2) This section does not apply to abandoned vehicles removed pursuant to Section 22669 that are determined by the public agency to have an estimated value of three hundred dollars ($300) or less.

(j) The law enforcement agency and the impounding agency, including any storage facility acting on behalf of the law enforcement agency or impounding agency, shall comply with this section and shall not be liable to the registered owner for the improper release of the vehicle to the legal owner or the legal owner s agent provided the release complies with the provisions of this section. The legal owner shall indemnify and hold harmless a storage facility from any claims arising out of the release of the vehicle to the legal owner or the legal owner s agent and from any damage to the vehicle after its release, including the reasonable costs associated with defending any such claims. A law enforcement agency shall not refuse to issue a release to a legal owner or the agent of a legal owner on the grounds that it previously issued a release.

(Amended by Stats. 2009, Ch. 322, Sec. 6. Effective January 1, 2010.)



14602.8

(a) (1) If a peace officer determines that a person has been convicted of a violation of Section 23140, 23152, or 23153, that the violation occurred within the preceding 10 years, and that one or more of the following circumstances applies to that person, the officer may immediately cause the removal and seizure of the vehicle that the person was driving, under either of the following circumstances:

(A) The person was driving a vehicle when the person had 0.10 percent or more, by weight, of alcohol in his or her blood.

(B) The person driving the vehicle refused to submit to or complete a chemical test requested by the peace officer.

(2) A vehicle impounded pursuant to paragraph (1) shall be impounded for the following period of time:

(A) Five days, if the person has been convicted once of violating Section 23140, 23152, or 23153, and the violation occurred within the preceding 10 years.

(B) Fifteen days, if the person has been convicted two or more times of violating Section 23140, 23152, or 23153, or any combination thereof, and the violations occurred within the preceding 10 years.

(3) Within two working days after impoundment, the impounding agency shall send a notice by certified mail, return receipt requested, to the legal owner of the vehicle, at the address obtained from the department, informing the owner that the vehicle has been impounded. Failure to notify the legal owner within two working days shall prohibit the impounding agency from charging for more than five days impoundment when the legal owner redeems the impounded vehicle. The impounding agency shall maintain a published telephone number that provides information 24 hours a day regarding the impoundment of vehicles and the rights of a registered owner to request a hearing. The law enforcement agency shall be open to issue a release to the registered owner or legal owner, or the agent of either, whenever the agency is open to serve the public for regular, nonemergency business.

(b) The registered and legal owner of a vehicle that is removed and seized under subdivision (a) or his or her agent shall be provided the opportunity for a storage hearing to determine the validity of, or consider any mitigating circumstances attendant to, the storage, in accordance with Section 22852.

(c) Any period during which a vehicle is subjected to storage under this section shall be included as part of the period of impoundment ordered by the court under Section 23594.

(d) (1) The impounding agency shall release the vehicle to the registered owner or his or her agent prior to the end of the impoundment period under any of the following circumstances:

(A) When the vehicle is a stolen vehicle.

(B) When the vehicle is subject to bailment and is driven by an unlicensed employee of a business establishment, including a parking service or repair garage.

(C) When the driver of the vehicle is not the sole registered owner of the vehicle and the vehicle is being released to another registered owner of the vehicle who agrees not to allow the driver to use the vehicle until after the end of the impoundment period.

(2) A vehicle shall not be released pursuant to this subdivision without presentation of the registered owner s or agent s currently valid driver s license to operate the vehicle and proof of current vehicle registration, or upon order of a court.

(e) The registered owner or his or her agent is responsible for all towing and storage charges related to the impoundment, and any administrative charges authorized under Section 22850.5.

(f) A vehicle removed and seized under subdivision (a) shall be released to the legal owner of the vehicle or the legal owner s agent prior to the end of the impoundment period if all of the following conditions are met:

(1) The legal owner is a motor vehicle dealer, bank, credit union, acceptance corporation, or other licensed financial institution legally operating in this state, or is another person who is not the registered owner and holds a security interest in the vehicle.

(2) (A) The legal owner or the legal owner s agent pays all towing and storage fees related to the seizure of the vehicle. A lien sale processing fee shall not be charged to the legal owner who redeems the vehicle prior to the 10th day of impoundment. The impounding authority or any person having possession of the vehicle shall not collect from the legal owner of the type specified in paragraph (1) or the legal owner s agent any administrative charges imposed pursuant to Section 22850.5 unless the legal owner voluntarily requested a poststorage hearing.

(B) A person operating or in charge of a storage facility where vehicles are stored pursuant to this section shall accept a valid bank credit card or cash for payment of towing, storage, and related fees by a legal or registered owner or the owner s agent claiming the vehicle. A credit card shall be in the name of the person presenting the card. Credit card means credit card as defined in subdivision (a) of Section 1747.02 of the Civil Code, except, for the purposes of this section, credit card does not include a credit card issued by a retail seller.

(C) A person operating or in charge of a storage facility described in subparagraph (B) who violates subparagraph (B) shall be civilly liable to the owner of the vehicle or to the person who tendered the fees for four times the amount of the towing, storage, and other related fees, but not to exceed five hundred dollars ($500).

(D) A person operating or in charge of a storage facility described in subparagraph (B) shall have sufficient funds on the premises of the primary storage facility during normal business hours to accommodate, and make change in, a reasonable monetary transaction.

(E) Credit charges for towing and storage services shall comply with Section 1748.1 of the Civil Code. Law enforcement agencies may include the costs of providing for payment by credit when making agreements with towing companies on rates.

(3) (A) The legal owner or the legal owner s agent presents to the law enforcement agency or impounding agency, or any person acting on behalf of those agencies, a copy of the assignment, as defined in subdivision (b) of Section 7500.1 of the Business and Professions Code; a release from the one responsible governmental agency, only if required by the agency; a government-issued photographic identification card; and any one of the following as determined by the legal owner or the legal owner s agent: a certificate of repossession for the vehicle, a security agreement for the vehicle, or title, whether paper or electronic, showing proof of legal ownership for the vehicle. The law enforcement agency, impounding agency, or any other governmental agency, or any person acting on behalf of those agencies, shall not require the presentation of any other documents.

(B) The legal owner or the legal owner s agent presents to the person in possession of the vehicle, or any person acting on behalf of the person in possession, a copy of the assignment, as defined in subdivision (b) of Section 7500.1 of the Business and Professions Code; a release from the one responsible governmental agency, only if required by the agency; a government-issued photographic identification card; and any one of the following as determined by the legal owner or the legal owner s agent: a certificate of repossession for the vehicle, a security agreement for the vehicle, or title, whether paper or electronic, showing proof of legal ownership for the vehicle. The person in possession of the vehicle, or any person acting on behalf of the person in possession, shall not require the presentation of any other documents.

(C) All presented documents may be originals, photocopies, or facsimile copies, or may be transmitted electronically. The law enforcement agency, impounding agency, or any person acting on behalf of them, shall not require a document to be notarized. The law enforcement agency, impounding agency, or any person in possession of the vehicle, or anyone acting on behalf of those agencies may require the agent of the legal owner to produce a photocopy or facsimile copy of its repossession agency license or registration issued pursuant to Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code, or to demonstrate, to the satisfaction of the law enforcement agency, the impounding agency, any other governmental agency, or any person in possession of the vehicle, or anyone acting on behalf of them, that the agent is exempt from licensure pursuant to Section 7500.2 or 7500.3 of the Business and Professions Code.

(D) Administrative costs authorized under subdivision (a) of Section 22850.5 shall not be charged to the legal owner of the type specified in paragraph (1) who redeems the vehicle unless the legal owner voluntarily requests a poststorage hearing. A city, county, city and county, or state agency shall not require a legal owner or a legal owner s agent to request a poststorage hearing as a requirement for release of the vehicle to the legal owner or the legal owner s agent. The law enforcement agency, the impounding agency, any governmental agency, or any person acting on behalf of those agencies shall not require any documents other than those specified in this paragraph. The law enforcement agency, impounding agency, or other governmental agency, or any person acting on behalf of those agencies, shall not require any documents to be notarized. The legal owner or the legal owner s agent shall be given a copy of any documents he or she is required to sign, except for a vehicle evidentiary hold logbook. The law enforcement agency, impounding agency, or any person acting on behalf of those agencies, or any person in possession of the vehicle, may photocopy and retain the copies of any documents presented by the legal owner or legal owner s agent.

(4) A failure by a storage facility to comply with any applicable conditions set forth in this subdivision shall not affect the right of the legal owner or the legal owner s agent to retrieve the vehicle, provided all conditions required of the legal owner or legal owner s agent under this subdivision are satisfied.

(g) (1) A legal owner or the legal owner s agent who obtains release of the vehicle pursuant to subdivision (f) shall not release the vehicle to the registered owner of the vehicle or the person who was listed as the registered owner when the vehicle was impounded or any agents of the registered owner unless the registered owner is a rental car agency, until after the termination of the impoundment period.

(2) The legal owner or the legal owner s agent shall not relinquish the vehicle to the registered owner or the person who was listed as the registered owner when the vehicle was impounded until the registered owner or that owner s agent presents his or her valid driver s license or valid temporary driver s license to the legal owner or the legal owner s agent. The legal owner or the legal owner s agent or the person in possession of the vehicle shall make every reasonable effort to ensure that the license presented is valid and possession of the vehicle will not be given to the driver who was involved in the original impoundment proceeding until the expiration of the impoundment period.

(3) Prior to relinquishing the vehicle, the legal owner may require the registered owner to pay all towing and storage charges related to the impoundment and any administrative charges authorized under Section 22850.5 that were incurred by the legal owner in connection with obtaining custody of the vehicle.

(4) A legal owner who knowingly releases or causes the release of a vehicle to a registered owner or the person in possession of the vehicle at the time of the impoundment or an agent of the registered owner in violation of this subdivision is guilty of a misdemeanor and subject to a fine in the amount of two thousand dollars ($2,000) in addition to any other penalties established by law.

(5) The legal owner, registered owner, or person in possession of the vehicle shall not change or attempt to change the name of the legal owner or the registered owner on the records of the department until the vehicle is released from the impoundment.

(h) (1) A vehicle removed and seized under subdivision (a) shall be released to a rental car agency prior to the end of the impoundment period if the agency is either the legal owner or registered owner of the vehicle and the agency pays all towing and storage fees related to the seizure of the vehicle.

(2) The owner of a rental vehicle that was seized under this section may continue to rent the vehicle upon recovery of the vehicle. However, the rental car agency shall not rent another vehicle to the driver of the vehicle that was seized until the impoundment period has expired.

(3) The rental car agency may require the person to whom the vehicle was rented to pay all towing and storage charges related to the impoundment and any administrative charges authorized under Section 22850.5 that were incurred by the rental car agency in connection with obtaining custody of the vehicle.

(i) Notwithstanding any other provision of this section, the registered owner, and not the legal owner, shall remain responsible for any towing and storage charges related to the impoundment, any administrative charges authorized under Section 22850.5, and any parking fines, penalties, and administrative fees incurred by the registered owner.

(j) The law enforcement agency and the impounding agency, including any storage facility acting on behalf of the law enforcement agency or impounding agency, shall comply with this section and shall not be liable to the registered owner for the improper release of the vehicle to the legal owner or the legal owner s agent provided the release complies with the provisions of this section. The legal owner shall indemnify and hold harmless a storage facility from any claims arising out of the release of the vehicle to the legal owner or the legal owner s agent and from any damage to the vehicle after its release, including the reasonable costs associated with defending any such claims. A law enforcement agency shall not refuse to issue a release to a legal owner or the agent of a legal owner on the grounds that it previously issued a release.

(Amended by Stats. 2011, Ch. 341, Sec. 2. Effective January 1, 2012.)



14602.9

(a) An officer of the Department of the California Highway Patrol may impound a bus of a charter-party carrier for 30 days if the officer determines that any of the following violations occurred while the bus driver was operating the bus of a charter-party carrier:

(1) The driver was operating the bus of a charter-party carrier when the charter-party carrier did not have a permit or certificate issued by the Public Utilities Commission, pursuant to Section 5375 of the Public Utilities Code.

(2) The driver was operating the bus of a charter-party carrier when the charter-party carrier was operating the bus with a suspended permit or certificate from the Public Utilities Commission.

(3) The driver was operating the bus of a charter-party carrier without having a current and valid driver s license of the proper class, a passenger vehicle endorsement, or the required certificate.

(b) Within two working days after impoundment, the impounding agency shall send a notice by certified mail, return receipt requested, to the legal owner of the vehicle, at the address obtained from the department, informing the owner that the vehicle has been impounded. Failure to notify the legal owner within two working days shall prohibit the impounding agency from charging for more than 15 day s impoundment when the legal owner redeems the impounded vehicle. The impounding agency shall maintain a published telephone number that provides information 24 hours a day regarding the impoundment of vehicles and the rights of a registered owner to request a hearing.

(c) The registered and legal owner of a vehicle that is removed and seized under subdivision (a) or his or her agent shall be provided the opportunity for a storage hearing to determine the validity of, or consider any mitigating circumstances attendant to, the storage, in accordance with Section 22852.

(d) (1) The impounding agency shall release the vehicle to the registered owner or his or her agent prior to the end of the impoundment period under any of the following circumstances:

(A) When the vehicle is a stolen vehicle.

(B) When the vehicle is subject to bailment and is driven by an unlicensed employee of a business establishment, including a parking service or repair garage.

(C) When the driver of the vehicle is not the sole registered owner of the vehicle and the vehicle is being released to another registered owner of the vehicle who agrees not to allow the driver to use the vehicle until after the end of the impoundment period and the charter-party carrier has been issued a valid permit from the Public Utilities Commission, pursuant to Section 5375 of the Public Utilities Code.

(2) A vehicle shall not be released pursuant to this subdivision without presentation of the registered owner s or agent s currently valid driver s license to operate the vehicle and proof of current vehicle registration, or upon order of a court.

(e) The registered owner or his or her agent is responsible for all towing and storage charges related to the impoundment, and any administrative charges authorized under Section 22850.5.

(f) A vehicle removed and seized under subdivision (a) shall be released to the legal owner of the vehicle or the legal owner s agent prior to the end of the impoundment period if all of the following conditions are met:

(1) The legal owner is a motor vehicle dealer, bank, credit union, acceptance corporation, or other licensed financial institution legally operating in this state, or is another person who is not the registered owner and holds a security interest in the vehicle.

(2) The legal owner or the legal owner s agent pays all towing and storage fees related to the seizure of the vehicle. A lien sale processing fee shall not be charged to the legal owner who redeems the vehicle prior to the 10th day of impoundment. The impounding authority or any person having possession of the vehicle shall not collect from the legal owner of the type specified in paragraph (1), or the legal owner s agent, any administrative charges imposed pursuant to Section 22850.5 unless the legal owner voluntarily requested a poststorage hearing.

(3) (A) The legal owner or the legal owner s agent presents either lawful foreclosure documents or an affidavit of repossession for the vehicle, and a security agreement or title showing proof of legal ownership for the vehicle. All presented documents may be originals, photocopies, or facsimile copies, or may be transmitted electronically. The impounding agency shall not require a document to be notarized. The impounding agency may require the agent of the legal owner to produce a photocopy or facsimile copy of its repossession agency license or registration issued pursuant to Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code, or to demonstrate, to the satisfaction of the impounding agency, that the agent is exempt from licensure pursuant to Section 7500.2 or 7500.3 of the Business and Professions Code.

(B) Administrative costs authorized under subdivision (a) of Section 22850.5 shall not be charged to the legal owner of the type specified in paragraph (1), who redeems the vehicle unless the legal owner voluntarily requests a poststorage hearing. A city, county, or state agency shall not require a legal owner or a legal owner s agent to request a poststorage hearing as a requirement for release of the vehicle to the legal owner or the legal owner s agent. The impounding agency shall not require any documents other than those specified in this paragraph. The impounding agency shall not require any documents to be notarized.

(C) As used in this paragraph, foreclosure documents means an assignment as that term is defined in subdivision (o) of Section 7500.1 of the Business and Professions Code.

(g) (1) A legal owner or the legal owner s agent who obtains release of the vehicle pursuant to subdivision (f) may not release the vehicle to the registered owner of the vehicle or any agents of the registered owner, unless the registered owner is a rental car agency, until after the termination of the impoundment period.

(2) The legal owner or the legal owner s agent shall not relinquish the vehicle to the registered owner until the registered owner or that owner s agent presents his or her valid driver s license or valid temporary driver s license to the legal owner or the legal owner s agent. The legal owner or the legal owner s agent shall make every reasonable effort to ensure that the license presented is valid.

(3) Prior to relinquishing the vehicle, the legal owner may require the registered owner to pay all towing and storage charges related to the impoundment and any administrative charges authorized under Section 22850.5 that were incurred by the legal owner in connection with obtaining custody of the vehicle.

(h) (1) A vehicle removed and seized under subdivision (a) shall be released to a rental agency prior to the end of the impoundment period if the agency is either the legal owner or registered owner of the vehicle and the agency pays all towing and storage fees related to the seizure of the vehicle.

(2) The owner of a rental vehicle that was seized under this section may continue to rent the vehicle upon recovery of the vehicle. However, the rental agency shall not rent another vehicle to the driver of the vehicle that was seized until the impoundment period has expired.

(3) The rental agency may require the person to whom the vehicle was rented to pay all towing and storage charges related to the impoundment and any administrative charges authorized under Section 22850.5 that were incurred by the rental agency in connection with obtaining custody of the vehicle.

(i) Notwithstanding any other provision of this section, the registered owner, and not the legal owner, shall remain responsible for any towing and storage charges related to the impoundment, any administrative charges authorized under Section 22850.5, and any parking fines, penalties, and administrative fees incurred by the registered owner.

(j) The impounding agency is not liable to the registered owner for the improper release of the vehicle to the legal owner or the legal owner s agent provided the release complies with this section.

(k) For the purposes of this section, a bus means a bus as defined by Section 233 or a tour bus as defined by Section 612.

(l) For the purposes of this section, a charter-party carrier means a charter-party carrier as defined by Section 5360 of the Public Utilities Code.

(Added by Stats. 2009, Ch. 248, Sec. 5. Effective January 1, 2010.)



14603

No person shall operate a vehicle in violation of the provisions of a restricted license issued to him.

(Enacted by Stats. 1959, Ch. 3.)



14604

(a) No owner of a motor vehicle may knowingly allow another person to drive the vehicle upon a highway unless the owner determines that the person possesses a valid driver s license that authorizes the person to operate the vehicle. For the purposes of this section, an owner is required only to make a reasonable effort or inquiry to determine whether the prospective driver possesses a valid driver s license before allowing him or her to operate the owner s vehicle. An owner is not required to inquire of the department whether the prospective driver possesses a valid driver s license.

(b) A rental company is deemed to be in compliance with subdivision (a) if the company rents the vehicle in accordance with Sections 14608 and 14609.

(Amended by Stats. 1995, Ch. 922, Sec. 3.5. Effective January 1, 1996.)



14605

(a) No person who owns or is in control of a motor vehicle shall cause or permit another person to operate the vehicle within or upon an offstreet parking facility if the person has knowledge that the driver does not have a driver s license of the appropriate class or certification to operate the vehicle.

(b) No operator of an offstreet parking facility shall hire or retain in his employment an attendant whose duties involve the operating of motor vehicles unless such attendant, at all times during such employment, is licensed as a driver under the provisions of this code.

(c) As used in this section, offstreet parking facility means any offstreet facility held open for use by the public for parking vehicles and includes all publicly owned facilities for offstreet parking, and privately owned facilities for offstreet parking where no fee is charged for the privilege to park and which are held open for the common public use of retail customers.

(Amended by Stats. 1984, Ch. 621, Sec. 4.)



14606

(a) A person shall not employ, hire, knowingly permit, or authorize any person to drive a motor vehicle owned by him or her or under his or her control upon the highways unless that person is licensed for the appropriate class of vehicle to be driven.

(b) Whenever a person fails to qualify, on reexamination, to operate a commercial motor vehicle, an employer shall report that failure to the department within 10 days.

(c) An employer shall obtain from a driver required to have a commercial driver s license or commercial endorsement a copy of the driver s medical certification before allowing the driver to operate a commercial motor vehicle. The employer shall retain the certification as part of a driver qualification file.

(d) This section shall become operative on January 30, 2014.

(Amended (as added by Stats. 2012, Ch. 670, Sec. 7) by Stats. 2013, Ch. 523, Sec. 30. Effective January 1, 2014. Section operative January 30, 2014, by its own provisions.)



14607

No person shall cause or knowingly permit his child, ward, or employee under the age of 18 years to drive a motor vehicle upon the highways unless such child, ward, or employee is then licensed under this code.

(Amended by Stats. 1971, Ch. 1748.)



14607.4

The Legislature finds and declares all of the following:

(a) Driving a motor vehicle on the public streets and highways is a privilege, not a right.

(b) Of all drivers involved in fatal accidents, more than 20 percent are not licensed to drive. A driver with a suspended license is four times as likely to be involved in a fatal accident as a properly licensed driver.

(c) At any given time, it is estimated by the Department of Motor Vehicles that of some 20 million driver s licenses issued to Californians, 720,000 are suspended or revoked. Furthermore, 1,000,000 persons are estimated to be driving without ever having been licensed at all.

(d) Over 4,000 persons are killed in traffic accidents in California annually, and another 330,000 persons suffer injuries.

(e) Californians who comply with the law are frequently victims of traffic accidents caused by unlicensed drivers. These innocent victims suffer considerable pain and property loss at the hands of people who flaunt the law. The Department of Motor Vehicles estimates that 75 percent of all drivers whose driving privilege has been withdrawn continue to drive regardless of the law.

(f) It is necessary and appropriate to take additional steps to prevent unlicensed drivers from driving, including the civil forfeiture of vehicles used by unlicensed drivers. The state has a critical interest in enforcing its traffic laws and in keeping unlicensed drivers from illegally driving. Seizing the vehicles used by unlicensed drivers serves a significant governmental and public interest, namely the protection of the health, safety, and welfare of Californians from the harm of unlicensed drivers, who are involved in a disproportionate number of traffic incidents, and the avoidance of the associated destruction and damage to lives and property.

(g) The Safe Streets Act of 1994 is consistent with the due process requirements of the United States Constitution and the holding of the Supreme Court of the United States in Calero-Toledo v. Pearson Yacht Leasing Co., 40 L. Ed. 2d 452.

(Added by Stats. 1994, Ch. 1133, Sec. 11. Effective January 1, 1995.)



14607.6

(a) Notwithstanding any other provision of law, and except as provided in this section, a motor vehicle is subject to forfeiture as a nuisance if it is driven on a highway in this state by a driver with a suspended or revoked license, or by an unlicensed driver, who is a registered owner of the vehicle at the time of impoundment and has a previous misdemeanor conviction for a violation of subdivision (a) of Section 12500 or Section 14601, 14601.1, 14601.2, 14601.3, 14601.4, or 14601.5.

(b) A peace officer shall not stop a vehicle for the sole reason of determining whether the driver is properly licensed.

(c) (1) If a driver is unable to produce a valid driver s license on the demand of a peace officer enforcing the provisions of this code, as required by subdivision (b) of Section 12951, the vehicle shall be impounded regardless of ownership, unless the peace officer is reasonably able, by other means, to verify that the driver is properly licensed. Prior to impounding a vehicle, a peace officer shall attempt to verify the license status of a driver who claims to be properly licensed but is unable to produce the license on demand of the peace officer.

(2) A peace officer shall not impound a vehicle pursuant to this subdivision if the license of the driver expired within the preceding 30 days and the driver would otherwise have been properly licensed.

(3) A peace officer may exercise discretion in a situation where the driver without a valid license is an employee driving a vehicle registered to the employer in the course of employment. A peace officer may also exercise discretion in a situation where the driver without a valid license is the employee of a bona fide business establishment or is a person otherwise controlled by such an establishment and it reasonably appears that an owner of the vehicle, or an agent of the owner, relinquished possession of the vehicle to the business establishment solely for servicing or parking of the vehicle or other reasonably similar situations, and where the vehicle was not to be driven except as directly necessary to accomplish that business purpose. In this event, if the vehicle can be returned to or be retrieved by the business establishment or registered owner, the peace officer may release and not impound the vehicle.

(4) A registered or legal owner of record at the time of impoundment may request a hearing to determine the validity of the impoundment pursuant to subdivision (n).

(5) If the driver of a vehicle impounded pursuant to this subdivision was not a registered owner of the vehicle at the time of impoundment, or if the driver of the vehicle was a registered owner of the vehicle at the time of impoundment but the driver does not have a previous conviction for a violation of subdivision (a) of Section 12500 or Section 14601, 14601.1, 14601.2, 14601.3, 14601.4, or 14601.5, the vehicle shall be released pursuant to this code and is not subject to forfeiture.

(d) (1) This subdivision applies only if the driver of the vehicle is a registered owner of the vehicle at the time of impoundment. Except as provided in paragraph (5) of subdivision (c), if the driver of a vehicle impounded pursuant to subdivision (c) was a registered owner of the vehicle at the time of impoundment, the impounding agency shall authorize release of the vehicle if, within three days of impoundment, the driver of the vehicle at the time of impoundment presents his or her valid driver s license, including a valid temporary California driver s license or permit, to the impounding agency. The vehicle shall then be released to a registered owner of record at the time of impoundment, or an agent of that owner authorized in writing, upon payment of towing and storage charges related to the impoundment, and any administrative charges authorized by Section 22850.5, providing that the person claiming the vehicle is properly licensed and the vehicle is properly registered. A vehicle impounded pursuant to the circumstances described in paragraph (3) of subdivision (c) shall be released to a registered owner whether or not the driver of the vehicle at the time of impoundment presents a valid driver s license.

(2) If there is a community property interest in the vehicle impounded pursuant to subdivision (c), owned at the time of impoundment by a person other than the driver, and the vehicle is the only vehicle available to the driver s immediate family that may be operated with a class C driver s license, the vehicle shall be released to a registered owner or to the community property interest owner upon compliance with all of the following requirements:

(A) The registered owner or the community property interest owner requests release of the vehicle and the owner of the community property interest submits proof of that interest.

(B) The registered owner or the community property interest owner submits proof that he or she, or an authorized driver, is properly licensed and that the impounded vehicle is properly registered pursuant to this code.

(C) All towing and storage charges related to the impoundment and any administrative charges authorized pursuant to Section 22850.5 are paid.

(D) The registered owner or the community property interest owner signs a stipulated vehicle release agreement, as described in paragraph (3), in consideration for the nonforfeiture of the vehicle. This requirement applies only if the driver requests release of the vehicle.

(3) A stipulated vehicle release agreement shall provide for the consent of the signator to the automatic future forfeiture and transfer of title to the state of any vehicle registered to that person, if the vehicle is driven by a driver with a suspended or revoked license, or by an unlicensed driver. The agreement shall be in effect for only as long as it is noted on a driving record maintained by the department pursuant to Section 1806.1.

(4) The stipulated vehicle release agreement described in paragraph (3) shall be reported by the impounding agency to the department not later than 10 days after the day the agreement is signed.

(5) No vehicle shall be released pursuant to paragraph (2) if the driving record of a registered owner indicates that a prior stipulated vehicle release agreement was signed by that person.

(e) (1) The impounding agency, in the case of a vehicle that has not been redeemed pursuant to subdivision (d), or that has not been otherwise released, shall promptly ascertain from the department the names and addresses of all legal and registered owners of the vehicle.

(2) The impounding agency, within two days of impoundment, shall send a notice by certified mail, return receipt requested, to all legal and registered owners of the vehicle, at the addresses obtained from the department, informing them that the vehicle is subject to forfeiture and will be sold or otherwise disposed of pursuant to this section. The notice shall also include instructions for filing a claim with the district attorney, and the time limits for filing a claim. The notice shall also inform any legal owner of its right to conduct the sale pursuant to subdivision (g). If a registered owner was personally served at the time of impoundment with a notice containing all the information required to be provided by this paragraph, no further notice is required to be sent to a registered owner. However, a notice shall still be sent to the legal owners of the vehicle, if any. If notice was not sent to the legal owner within two working days, the impounding agency shall not charge the legal owner for more than 15-days impoundment when the legal owner redeems the impounded vehicle.

(3) No processing charges shall be imposed on a legal owner who redeems an impounded vehicle within 15 days of the impoundment of that vehicle. If no claims are filed and served within 15 days after the mailing of the notice in paragraph (2), or if no claims are filed and served within five days of personal service of the notice specified in paragraph (2), when no other mailed notice is required pursuant to paragraph (2), the district attorney shall prepare a written declaration of forfeiture of the vehicle to the state. A written declaration of forfeiture signed by the district attorney under this subdivision shall be deemed to provide good and sufficient title to the forfeited vehicle. A copy of the declaration shall be provided on request to any person informed of the pending forfeiture pursuant to paragraph (2). A claim that is filed and is later withdrawn by the claimant shall be deemed not to have been filed.

(4) If a claim is timely filed and served, then the district attorney shall file a petition of forfeiture with the appropriate juvenile or superior court within 10 days of the receipt of the claim. The district attorney shall establish an expedited hearing date in accordance with instructions from the court, and the court shall hear the matter without delay. The court filing fee of one hundred dollars ($100) shall be paid by the claimant, but shall be reimbursed by the impounding agency if the claimant prevails. To the extent practicable, the civil and criminal cases shall be heard at the same time in an expedited, consolidated proceeding. A proceeding in the civil case is a limited civil case.

(5) The burden of proof in the civil case shall be on the prosecuting agency, by a preponderance of the evidence. All questions that may arise shall be decided and all other proceedings shall be conducted as in an ordinary civil action. A judgment of forfeiture does not require as a condition precedent the conviction of a defendant of an offense which made the vehicle subject to forfeiture. The filing of a claim within the time limits specified in paragraph (3) is considered a jurisdictional prerequisite for the availing of the action authorized by that paragraph.

(6) All right, title, and interest in the vehicle shall vest in the state upon commission of the act giving rise to the forfeiture.

(7) The filing fee in paragraph (4) shall be distributed as follows:

(A) To the county law library fund as provided in Section 6320 of the Business and Professions Code, the amount specified in Sections 6321 and 6322.1 of the Business and Professions Code.

(B) To the Trial Court Trust Fund, the remainder of the fee.

(f) Any vehicle impounded that is not redeemed pursuant to subdivision (d) and is subsequently forfeited pursuant to this section shall be sold once an order of forfeiture is issued by the district attorney of the county of the impounding agency or a court, as the case may be, pursuant to subdivision (e).

(g) Any legal owner who is a motor vehicle dealer, bank, credit union, acceptance corporation, or other licensed financial institution legally operating in this state, or the agent of that legal owner, may take possession and conduct the sale of the forfeited vehicle if the legal owner or agent notifies the agency impounding the vehicle of its intent to conduct the sale within 15 days of the mailing of the notice pursuant to subdivision (e). Sale of the vehicle after forfeiture pursuant to this subdivision may be conducted at the time, in the manner, and on the notice usually given for the sale of repossessed or surrendered vehicles. The proceeds of any sale conducted by or on behalf of the legal owner shall be disposed of as provided in subdivision (i). A notice pursuant to this subdivision may be presented in person, by certified mail, by facsimile transmission, or by electronic mail.

(h) If the legal owner or agent of the owner does not notify the agency impounding the vehicle of its intent to conduct the sale as provided in subdivision (g), the agency shall offer the forfeited vehicle for sale at public auction within 60 days of receiving title to the vehicle. Low value vehicles shall be disposed of pursuant to subdivision (k).

(i) The proceeds of a sale of a forfeited vehicle shall be disposed of in the following priority:

(1) To satisfy the towing and storage costs following impoundment, the costs of providing notice pursuant to subdivision (e), the costs of sale, and the unfunded costs of judicial proceedings, if any.

(2) To the legal owner in an amount to satisfy the indebtedness owed to the legal owner remaining as of the date of sale, including accrued interest or finance charges and delinquency charges, providing that the principal indebtedness was incurred prior to the date of impoundment.

(3) To the holder of any subordinate lien or encumbrance on the vehicle, other than a registered or legal owner, to satisfy any indebtedness so secured if written notification of demand is received before distribution of the proceeds is completed. The holder of a subordinate lien or encumbrance, if requested, shall furnish reasonable proof of its interest and, unless it does so upon request, is not entitled to distribution pursuant to this paragraph.

(4) To any other person, other than a registered or legal owner, who can reasonably establish an interest in the vehicle, including a community property interest, to the extent of his or her provable interest, if written notification is received before distribution of the proceeds is completed.

(5) Of the remaining proceeds, funds shall be made available to pay any local agency and court costs, that are reasonably related to the implementation of this section, that remain unsatisfied.

(6) Of the remaining proceeds, half shall be transferred to the Controller for deposit in the Vehicle Inspection and Repair Fund for the high-polluter repair assistance and removal program created by Article 9 (commencing with Section 44090) of Chapter 5 of Part 5 of Division 26 of the Health and Safety Code, and half shall be transferred to the general fund of the city or county of the impounding agency, or the city or county where the impoundment occurred. A portion of the local funds may be used to establish a reward fund for persons coming forward with information leading to the arrest and conviction of hit-and-run drivers and to publicize the availability of the reward fund.

(j) The person conducting the sale shall disburse the proceeds of the sale as provided in subdivision (i) and shall provide a written accounting regarding the disposition to the impounding agency and, on request, to any person entitled to or claiming a share of the proceeds, within 15 days after the sale is conducted.

(k) If the vehicle to be sold pursuant to this section is not of the type that can readily be sold to the public generally, the vehicle shall be conveyed to a licensed dismantler or donated to an eleemosynary institution. License plates shall be removed from any vehicle conveyed to a dismantler pursuant to this subdivision.

(l) No vehicle shall be sold pursuant to this section if the impounding agency determines the vehicle to have been stolen. In this event, the vehicle may be claimed by the registered owner at any time after impoundment, providing the vehicle registration is current and the registered owner has no outstanding traffic violations or parking penalties on his or her driving record or on the registration record of any vehicle registered to the person. If the identity of the legal and registered owners of the vehicle cannot be reasonably ascertained, the vehicle may be sold.

(m) Any owner of a vehicle who suffers any loss due to the impoundment or forfeiture of any vehicle pursuant to this section may recover the amount of the loss from the unlicensed, suspended, or revoked driver. If possession of a vehicle has been tendered to a business establishment in good faith, and an unlicensed driver employed or otherwise directed by the business establishment is the cause of the impoundment of the vehicle, a registered owner of the impounded vehicle may recover damages for the loss of use of the vehicle from the business establishment.

(n) (1) The impounding agency, if requested to do so not later than 10 days after the date the vehicle was impounded, shall provide the opportunity for a poststorage hearing to determine the validity of the storage to the persons who were the registered and legal owners of the vehicle at the time of impoundment, except that the hearing shall be requested within three days after the date the vehicle was impounded if personal service was provided to a registered owner pursuant to paragraph (2) of subdivision (e) and no mailed notice is required.

(2) The poststorage hearing shall be conducted not later than two days after the date it was requested. The impounding agency may authorize its own officer or employee to conduct the hearing if the hearing officer is not the same person who directed the storage of the vehicle. Failure of either the registered or legal owner to request a hearing as provided in paragraph (1) or to attend a scheduled hearing shall satisfy the poststorage hearing requirement.

(3) The agency employing the person who directed the storage is responsible for the costs incurred for towing and storage if it is determined that the driver at the time of impoundment had a valid driver s license.

(o) As used in this section, days means workdays not including weekends and holidays.

(p) Charges for towing and storage for any vehicle impounded pursuant to this section shall not exceed the normal towing and storage rates for other vehicle towing and storage conducted by the impounding agency in the normal course of business.

(q) The Judicial Council and the Department of Justice may prescribe standard forms and procedures for implementation of this section to be used by all jurisdictions throughout the state.

(r) The impounding agency may act as the agent of the state in carrying out this section.

(s) No vehicle shall be impounded pursuant to this section if the driver has a valid license but the license is for a class of vehicle other than the vehicle operated by the driver.

(t) This section does not apply to vehicles subject to Sections 14608 and 14609, if there has been compliance with the procedures in those sections.

(u) As used in this section, district attorney includes a city attorney charged with the duty of prosecuting misdemeanor offenses.

(v) The agent of a legal owner acting pursuant to subdivision (g) shall be licensed, or exempt from licensure, pursuant to Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code.

(Amended by Stats. 2005, Ch. 75, Sec. 151. Effective July 19, 2005. Operative January 1, 2006, by Sec. 156 of Ch. 75.)



14607.8

Upon a first misdemeanor conviction of a violation of subdivision (a) of Section 12500 or Section 14601, 14601.1, 14601.2, 14601.3, 14601.4, or 14601.5, the court shall inform the defendant that, pursuant to Section 14607.6, a motor vehicle is subject to forfeiture as a nuisance if it is driven on a highway in this state by a driver with a suspended or revoked license, or by an unlicensed driver, who is a registered owner of the vehicle and has a previous misdemeanor conviction for a violation of subdivision (a) of Section 12500 or Section 14601, 14601.1, 14601.2, 14601.3, 14601.4, or 14601.5.

(Added by Stats. 1994, Ch. 1133, Sec. 13. Effective January 1, 1995.)



14608

(a) A person shall not rent a motor vehicle to another person unless both of the following requirements have been met:

(1) The person to whom the vehicle is rented is licensed under this code or is a nonresident who is licensed under the laws of the state or country of his or her residence.

(2) The person renting to another person has inspected the driver s license of the person to whom the vehicle is to be rented and compared either the signature thereon with that of the person to whom the vehicle is to be rented or the photograph thereon with the person to whom the vehicle is to be rented.

(b) This section does not prohibit a blind or disabled person who is a nondriver from renting a motor vehicle if both of the following conditions exist at the time of rental:

(1) The blind or disabled person either holds an identification card issued pursuant to this code or is not a resident of this state.

(2) The blind or disabled person has a driver present who is either licensed to drive a vehicle pursuant to this code or is a nonresident licensed to drive a vehicle pursuant to the laws of the state or country of the driver s residence.

(Amended by Stats. 2012, Ch. 862, Sec. 4. Effective January 1, 2013.)



14609

(a) Every person renting a motor vehicle to another person shall keep a record of the registration number of the motor vehicle rented, the name and address of the person to whom the vehicle is rented, his or her driver s license number, the jurisdiction that issued the driver s license, and the expiration date of the driver s license.

(b) If the person renting the vehicle is a nondriver pursuant to subdivision (c) of Section 14608, the record maintained pursuant to this section shall include the name and address of the person renting the vehicle and, if applicable, his or her identification card number, the jurisdiction that issued the identification card, and the expiration date of the identification card. The record shall also include the name and address of the licensed driver, his or her driver s license number, and the expiration date of his or her driver s license.

(Amended by Stats. 1993, Ch. 1292, Sec. 12. Effective January 1, 1994.)



14610

(a) It is unlawful for any person:

(1) To display or cause or permit to be displayed or have in his possession any canceled, revoked, suspended, fictitious, fraudulently altered, or fraudulently obtained driver s license.

(2) To lend his driver s license to any other person or knowingly permit the use thereof by another.

(3) To display or represent any driver s license not issued to him as being his license.

(4) To fail or refuse to surrender to the department upon its lawful demand any driver s license which has been suspended, revoked or canceled.

(5) To permit any unlawful use of a driver s license issued to him.

(6) To do any act forbidden or fail to perform any act required by this division.

(7) To photograph, photostat, duplicate, or in any way reproduce any driver s license or facsimile thereof in such a manner that it could be mistaken for a valid license, or to display or have in his possession any such photograph, photostat, duplicate, reproduction, or facsimile unless authorized by the provisions of this code.

(8) To alter any driver s license in any manner not authorized by this code.

(b) For purposes of this section, driver s license includes a temporary permit to operate a motor vehicle.

(Amended by Stats. 1990, Ch. 44, Sec. 5.)



14610.1

(a) A person shall not manufacture or sell an identification document of a size and form substantially similar to, or that purports to confer the same privileges as, the drivers licenses issued by the department.

(b) A violation of this section is a misdemeanor punishable as follows:

(1) The court shall impose a fine of not less than two hundred fifty dollars ($250) and not more than one thousand dollars ($1,000), and 24 hours of community service, to be served when the person is not employed or is not attending school. No part of the fine or community service shall be suspended or waived.

(2) In lieu of the penalties imposed under paragraph (1), the court, in its discretion, may impose a jail term of up to one year and a fine of up to one thousand dollars ($1,000). In exercising its discretion the court shall consider the extent of the defendant s commercial motivation for the offense.

(c) Prosecution under this section shall not preclude prosecution under any other applicable provision of law.

(Amended by Stats. 2010, Ch. 684, Sec. 2. Effective January 1, 2011.)



14610.5

(a) It is unlawful for any person to do any of the following:

(1) Sell, offer for sale, distribute, or use any crib sheet or cribbing device that contains the answers to any examination administered by the department for any class of driver s license, permit, or certificate.

(2) Impersonate or allow the impersonation of an applicant for any class of driver s license, permit, or certificate for the purpose of fraudulently qualifying the applicant for any class of driver s license, permit, or certificate.

(b) A first conviction under this section is punishable as either an infraction or a misdemeanor ; a second or subsequent conviction is punishable as a misdemeanor.

(Amended by Stats. 1995, Ch. 243, Sec. 1. Effective January 1, 1996.)



14610.7

It is a misdemeanor for any person to knowingly assist in obtaining a driver s license or identification card for any person whose presence in the United States is not authorized under federal law.

(Added by Stats. 1993, Ch. 820, Sec. 3. Effective January 1, 1994.)



14611

(a) A person shall not knowingly direct the operation of a vehicle transporting a highway route controlled quantity of Class 7 radioactive materials, as defined in Section 173.403 of Title 49 of the Code of Federal Regulations, by a person who does not possess a training certificate pursuant to subdivision (b) of Section 12524 and a valid driver s license of the appropriate class.

(b) A person convicted under this section shall be punished by a fine of not less than five thousand dollars ($5,000) nor more than ten thousand dollars ($10,000).

(Amended by Stats. 2010, Ch. 491, Sec. 38. Effective January 1, 2011.)






CHAPTER 5. License Fees

ARTICLE 1. Imposition of Fees

14900

(a) Upon application for an original class C or M driver s license, a fee of twenty-four dollars ($24), and on and after January 1, 2010, a fee of thirty dollars ($30), shall be paid to the department for a license that will expire on the fifth birthday of the applicant following the date of the application. The payment of the fee entitles the person paying the fee to apply for a driver s license and to take three examinations within a period of 12 months from the date of the application or during the period that an instruction permit is valid, as provided in Section 12509.

(b) In addition to the application fee specified in subdivision (a), a person who fails to successfully complete the driving skill test on the first attempt shall be required to pay an additional fee of five dollars ($5) for each additional driving skill test administered under that application.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 10, Sec. 10. Effective July 28, 2009.)



14900.1

(a) Except as provided in Sections 15250.6 and 15255.1, upon application for the renewal of a driver s license or for a license to operate a different class of vehicle, a fee of twenty-four dollars ($24), and on and after January 1, 2010, a fee of thirty dollars ($30), shall be paid to the department for a license that will expire on the fifth birthday of the applicant following the date of the application. The payment of the fee entitles the person paying the fee to apply for a driver s license and to take three examinations within a period of 12 months from the date of the application or during the period that an instruction permit is valid, as provided in Section 12509.

(b) In addition to the application fee specified in subdivision (a), a person who fails to successfully complete the driving skill test on the first attempt shall be required to pay an additional fee of five dollars ($5) for each additional driving skill test administered under that application.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 10, Sec. 11. Effective July 28, 2009.)



14900.5

Upon application and payment of the fees for a driver s license pursuant to Section 14900, an identification card may be issued to the applicant if it is determined that a driver s license cannot be issued due to the applicant s physical or mental condition. The identification card, unless canceled earlier, shall expire on the applicant s sixth birthday following the date of application.

(Added by Stats. 1990, Ch. 607, Sec. 2.)



14901

Upon an application for a duplicate driver s license or for a change of name on a driver s license, a fee of nineteen dollars ($19), and on and after January 1, 2010, a fee of twenty-four dollars ($24), shall be paid to the department.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 10, Sec. 12. Effective July 28, 2009.)



14902

(a) Except as otherwise provided in subdivisions (b) and (c) of this section, subdivision (c) of Section 13002, and subdivision (c) of Section 14900, upon an application for an identification card a fee of twenty dollars ($20), and on and after January 1, 2010, a fee of twenty-six dollars ($26), shall be paid to the department.

(b) An original or replacement senior citizen identification card issued pursuant to subdivision (b) of Section 13000 shall be issued free of charge.

(c) The fee for an original or replacement identification card issued to a person who has been determined to have a current income level that meets the eligibility requirements for assistance programs under Chapter 2 (commencing with Section 11200) or Chapter 3 (commencing with Section 12000) of Part 3 of, or Part 5 (commencing with Section 17000) of, or Article 9 (commencing with Section 18900) of Chapter 10 of Part 6 of, or Chapter 10.1 (commencing with Section 18930) or Chapter 10.3 (commencing with Section 18937) of Part 6 of, Division 9 of the Welfare and Institutions Code shall be six dollars ($6). The determination of eligibility under this subdivision shall be made by a governmental or nonprofit entity, which shall be subject to regulations adopted by the department.

(d) All fees received pursuant to this section shall be deposited in the Motor Vehicle Account.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 10, Sec. 13. Effective July 28, 2009.)



14904

(a) Notwithstanding any other provision of this code, before a driver s license may be issued, reissued, or returned to the licensee after a suspension or a revocation of a person s driving privilege ordered by the department has been terminated, there shall, in addition to any other fees required by this code, be paid to the department a fee sufficient to pay the actual costs of the issuance, reissuance, or return as determined by the department.

(b) This section shall not apply to any suspension or revocation that is set aside by the department or a court.

(c) This section shall not apply to any suspension or revocation based upon a physical or mental condition.

(Amended by Stats. 1991, Ch. 1177, Sec. 2. Effective October 14, 1991.)



14905

(a) Notwithstanding any other provision of this code, in lieu of the fees in Section 14904, before a driver s license may be issued, reissued, or returned to a person after suspension or revocation of the person s privilege to operate a motor vehicle pursuant to Section 13353 or 13353.2, there shall be paid to the department a fee in an amount of one hundred twenty-five dollars ($125) to pay the costs of the administration of the administrative suspension and revocation programs for persons who refuse or fail to complete chemical testing, as provided in Section 13353, or who drive with an excessive amount of alcohol in their blood, as provided in Section 13353.2, any costs of the Department of the California Highway Patrol related to the payment of compensation for overtime for attending any administrative hearings pursuant to Article 3 (commencing with Section 14100) of Chapter 3 and Section 13382, and any reimbursement for costs mandated by the state pursuant to subdivisions (f) and (g) of Section 23612.

(b) This section does not apply to a suspension or revocation that is set aside by the department or a court.

(Amended by Stats. 2002, Ch. 805, Sec. 20. Effective September 23, 2002.)



14906

(a) In addition to the fees required by Section 14904, the department may require payment of a fee sufficient to pay the actual costs, as determined by the department, for giving any notices in connection with suspensions or revocations in accordance with Sections 22, 29, and 13106.

(b) This section does not apply to any suspension or revocation that is set aside by the department or a court.

(Amended by Stats. 1994, Ch. 1221, Sec. 15. Effective January 1, 1995.)



14907

In addition to the fees required pursuant to Section 14904, there shall be paid to the department a fee of one hundred twenty dollars ($120) to pay the costs of a departmental review when requested pursuant to Section 14105.5, following a hearing conducted pursuant to Section 13353 or 13353.2. The fee authorized under this section shall be collected in conjunction with any request for a departmental review received on or after January 1, 2003.

(Added by Stats. 2002, Ch. 805, Sec. 21. Effective September 23, 2002.)






ARTICLE 2. Collection of Fees

14910

(a) The department shall, with the consent of the applicant, collect the amounts which it has been notified are due pursuant to Sections 40509 and 40509.5, and any service fees added to those amounts, at the time it collects from the applicant any fees and penalties required to issue or renew a driver s license or identification card.

(b) Except as provided in subdivision (c), the department shall remit all amounts collected pursuant to subdivision (a), after deducting the administrative fee authorized in subdivision (c), to each jurisdiction in the amounts due to each jurisdiction according to its notices filed with the department. Within 45 days from the time payment is received by the department, the department shall inform each jurisdiction which of its notices of failure to appear or failure to pay have been discharged.

(c) The department shall assess a fee for posting the bail on each notice of failure to appear or failure to pay which is given to the department pursuant to Section 40509 or 40509.5, in an amount, as determined by the department, that is sufficient to provide a sum equal to its actual costs of administering this section, not to exceed one dollar ($1) per notice. The fees shall be assessed to each jurisdiction on a regular basis by deducting the amount due to the department pursuant to this subdivision from the bails and fines collected pursuant to subdivision (a), prior to remitting the balance to each jurisdiction pursuant to subdivision (b).

(d) Except as provided in subdivision (e) of Section 13364, if bail is collected under this section for the violation of any provisions of this code, the person shall be deemed to be convicted of those sections violated.

(e) Any amounts collected by the department under this section are nonrefundable by the department.

(f) Notwithstanding Section 42003, payment of bail to the department in accordance with this section shall be paid in full and not in installments.

(Amended by Stats. 1998, Ch. 877, Sec. 61. Effective January 1, 1999.)



14911

(a) When a notice of failure to appear or failure to pay a fine is recorded on the department records pursuant to Sections 40509 and 40509.5, the fine and any penalty assessments shall be a lien upon all vehicles of the defendant of a type subject to registration under this code.

(b) For every lien arising pursuant to subdivision (a) which is due and not paid, the department may collect the amount of the lien plus costs, and Article 6 (commencing with Section 9800) of Chapter 6 of Division 3.5 shall apply.

(Added by Stats. 1992, Ch. 1199, Sec. 12. Effective September 30, 1992.)









CHAPTER 6. Driver License Compact

ARTICLE 1. Generally

15000

The Driver License Compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially contained in Article 2 (commencing with Section 15020), of Chapter 6, Division 6 of this code.

(Added by Stats. 1963, Ch. 237.)



15001

As used in the compact, the term licensing authority with reference to this State shall mean the Department of Motor Vehicles. That department shall furnish to the appropriate authorities of any other party state any information or documents reasonably necessary to facilitate the administration of Sections 15022, 15023, and 15024 of the compact.

(Added by Stats. 1963, Ch. 237.)



15002

The compact administrator provided for in Section 15026 of this compact shall not be entitled to any additional compensation on account of his service as such administrator, but shall be entitled to expenses incurred in connection with his duties and responsibilities as such administrator, in the same manner as for expenses incurred in connection with any other duties or responsibilities of his office or employment.

(Amended by Stats. 1972, Ch. 618.)



15003

As used in the compact, with reference to this State, the term executive head shall mean the Governor.

(Added by Stats. 1963, Ch. 237.)






ARTICLE 2. Compact Terms

15020

(a) The party states find that:

(1) The safety of their streets and highways is materially affected by the degree of compliance with state laws and local ordinances relating to the operation of motor vehicles.

(2) Violation of such a law or ordinance is evidence that the violator engages in conduct which is likely to endanger the safety of persons and property.

(3) The continuance in force of a license to drive is predicated upon compliance with laws and ordinances relating to the operation of motor vehicles, in whichever jurisdiction the vehicle is operated.

(b) It is the policy of the party states to:

(1) Promote compliance with the laws, ordinances and administrative rules and regulations relating to the operation of motor vehicles by their drivers in each of the jurisdictions where such drivers operate motor vehicles.

(2) Make the reciprocal recognition of licenses to drive and eligibility therefor more just and equitable by considering the overall compliance with motor vehicle laws, ordinances and administrative rules and regulations as a condition precedent to the continuance or issuance of any license by reason of which the licensee is authorized or permitted to operate a motor vehicle in any of the party states.

(Added by Stats. 1963, Ch. 237.)



15021

As used in the compact:

(a) State means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(b) Home state means the state which has issued and has the power to suspend or revoke the use of the license or permit to operate a motor vehicle.

(c) Conviction means a conviction of any offense related to the use or operation of a motor vehicle which is prohibited by state law, municipal ordinance or administrative rule or regulation, or a forfeiture of bail, bond or other security deposited to secure appearance by a person charged with having committed any such offense, and which conviction or forfeiture is required to be reported to the licensing authority.

(Added by Stats. 1963, Ch. 237.)



15022

The licensing authority of a party state shall report each conviction of a person from another party state occurring within its jurisdiction to the licensing authority of the home state of the licensee. Such report shall clearly identify the person convicted; describe the violation specifying the section of the statute, code, or ordinance violated; identify the court in which action was taken; indicate whether a plea of guilty or not guilty was entered, or the conviction was a result of the forfeiture of bail, bond or other security; and shall include any special findings made in connection therewith.

(Added by Stats. 1963, Ch. 237.)



15023

(a) The licensing authority in the home state, for the purposes of suspending, revoking, or limiting the license to operate a motor vehicle, shall give the same effect to the conduct reported, pursuant to Section 15022 of this compact, as it would if such conduct had occurred in the home state, in the case of a conviction for:

(1) Manslaughter or negligent homicide resulting from the operation of a motor vehicle;

(2) Driving a motor vehicle while under the influence of intoxicating liquor or a narcotic drug, or under the influence of any other drug to a degree which renders the driver incapable of safely driving a motor vehicle;

(3) Any felony in the commission of which a motor vehicle is used;

(4) Failure to stop and render aid in the event of a motor vehicle accident resulting in the death or personal injury of another.

(b) As to any other conviction, reported pursuant to Section 15022, the licensing authority in the home state shall give such effect to the conduct as is provided by the laws of the home state.

(c) If the laws of a party state do not provide for offenses or violations denominated or described in precisely the words employed in subdivision (a) of this section, such party state shall construe the denominations and descriptions appearing in subdivision (a) hereof as being applicable to and identifying those offenses or violations of a substantially similar nature, and the laws of such party state shall contain such provisions as may be necessary to ensure that full force and effect is given to this section.

(Added by Stats. 1963, Ch. 237.)



15024

Upon application for a license to drive, the licensing authority in a party state shall ascertain whether the applicant has ever held, or is the holder of a license to drive issued by any other party state. The licensing authority in the state where application is made shall not issue a license to drive to the applicant if:

(1) The applicant has held such a license, but the license has been suspended by reason, in whole or in part, of a violation, and if such suspension period has not terminated.

(2) The applicant has held such a license, but the license has been revoked by reason, in whole or in part, of a violation, and if such revocation has not terminated; except that after the expiration of one year from the date the license was revoked, such person may make application for a new license if permitted by law. The licensing authority may refuse to issue a license to any such applicant if, after investigation, the licensing authority determines that it will not be safe to grant to such person the privilege of driving a motor vehicle on the public highways.

(3) The applicant is the holder of a license to drive issued by another party state and currently in force, unless the applicant surrenders such license.

(Added by Stats. 1963, Ch. 237.)



15025

Except as expressly required by provisions of this compact, nothing contained herein shall be construed to affect the right of any party state to apply any of its other laws relating to licenses to drive to any person or circumstance, nor to invalidate or prevent any driver license agreement or other co-operative arrangement between a party state and a nonparty state.

(Added by Stats. 1963 Ch. 237.)



15026

(a) The head of the licensing authority of each party state shall be the administrator of this compact for his state. The administrators of all party states, acting jointly, shall have the power to formulate all necessary and proper procedures for the exchange of information under this compact.

(b) The administrator of each party state shall furnish to the administrator of each other party state any information or documents reasonably necessary to facilitate the administration of this compact.

(Added by Stats. 1963, Ch. 237.)



15027

(a) This compact shall become effective as to any state in which this compact becomes effective as the law of that state.

(b) Any party state may withdraw from this compact by enacting a statute repealing this compact as the law of that state, but no such withdrawal shall take effect until six months after the executive head of the withdrawing state has given notice of the withdrawal to the executive heads of all other party states. No withdrawal shall affect the validity or applicability by the licensing authorities of states remaining party to the compact of any report of conviction occurring prior to the withdrawal.

(Added by Stats. 1963, Ch. 237.)



15028

The compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of the compact shall be severable and if any phrase, clause, sentence, or provisions of the compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of the compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If the compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

(Added by Stats. 1963, Ch. 237.)









CHAPTER 7. Commercial Motor Vehicle Safety Program

ARTICLE 1. Intent

15200

It is the intent of the Legislature, in enacting this chapter, to adopt those standards required of drivers by the Federal Motor Carrier Safety Administration of the United States Department of Transportation, as set forth in the federal Motor Carrier Safety Improvement Act of 1999 (Public Law 106-159) and to reduce or prevent commercial motor vehicle accidents, fatalities, and injuries by permitting drivers to hold only one license, disqualifying drivers for certain criminal offenses and serious traffic violations, and strengthening licensing and testing standards. This act is a remedial law and shall be liberally construed to promote the public health, safety and welfare. To the extent that this chapter conflicts with general driver licensing provisions, this chapter shall prevail. Where this chapter is silent, the general driver licensing provisions shall apply. It is the further intent of the Legislature that this program be fee supported, and that the department fully recoup its costs within four years of the program s enactment.

(Amended by Stats. 2010, Ch. 216, Sec. 3. Effective January 1, 2011.)






ARTICLE 2. Definitions

15210

Notwithstanding any other provision of this code, as used in this chapter, the following terms have the following meanings:

(a) Commercial driver s license means a driver s license issued by a state or other jurisdiction, in accordance with the standards contained in Part 383 of Title 49 of the Code of Federal Regulations, which authorizes the licenseholder to operate a class or type of commercial motor vehicle.

(b) (1) Commercial motor vehicle means any vehicle or combination of vehicles that requires a class A or class B license, or a class C license with an endorsement issued pursuant to paragraph (2), (3), (4), or (5) of subdivision (a) of Section 15278.

(2) Commercial motor vehicle does not include any of the following:

(A) A recreational vehicle, as defined in Section 18010 of the Health and Safety Code.

(B) An implement of husbandry operated by a person who is not required to obtain a driver s license under this code.

(C) Vehicles operated by persons exempted pursuant to Section 25163 of the Health and Safety Code or a vehicle operated in an emergency situation at the direction of a peace officer pursuant to Section 2800.

(c) Controlled substance has the same meaning as defined by the federal Controlled Substances Act (21 U.S.C. Sec. 802).

(d) Conviction means an unvacated adjudication of guilt, or a determination that a person has violated or failed to comply with the law in a court of original jurisdiction or by an authorized administrative tribunal, an unvacated forfeiture of bail or collateral deposited to secure the person s appearance in court, a plea of guilty or nolo contendere accepted by the court, the payment of a fine or court costs, or violation of a condition of release without bail, regardless of whether or not the penalty is rebated, suspended, or probated.

(e) Disqualification means a prohibition against driving a commercial motor vehicle.

(f) Driving a commercial vehicle under the influence means committing any one or more of the following unlawful acts in a commercial motor vehicle:

(1) Driving a commercial motor vehicle while the operator s blood-alcohol concentration level is 0.04 percent or more, by weight in violation of subdivision (d) of Section 23152.

(2) Driving under the influence of alcohol, as prescribed in subdivision (a) or (b) of Section 23152.

(3) Refusal to undergo testing as required under this code in the enforcement of Subpart D of Part 383 or Subpart A of Part 392 of Title 49 of the Code of Federal Regulations.

(g) Employer means any person, including the United States, a state, or political subdivision of a state, who owns or leases a commercial motor vehicle or assigns drivers to operate that vehicle. A person who employs himself or herself as a commercial vehicle driver is considered to be both an employer and a driver for purposes of this chapter.

(h) Fatality means the death of a person as a result of a motor vehicle accident.

(i) Felony means an offense under state or federal law that is punishable by death or imprisonment for a term exceeding one year.

(j) Gross combination weight rating means the value specified by the manufacturer as the maximum loaded weight of a combination or articulated vehicle. In the absence of a value specified by the manufacturer, gross vehicle weight rating will be determined by adding the gross vehicle weight rating of the power unit and the total weight of the towed units and any load thereon.

(k) Gross vehicle weight rating means the value specified by the manufacturer as the maximum loaded weight of a single vehicle, as defined in Section 390.

(l) Imminent hazard means the existence of a condition that presents a substantial likelihood that death, serious illness, severe personal injury, or substantial endangerment to health, property, or the environment may occur before the reasonable foreseeable completion date of a formal proceeding begun to lessen the risk of death, illness, injury, or endangerment.

(m) Noncommercial motor vehicle means a motor vehicle or combination of motor vehicles that is not included within the definition in subdivision (b).

(n) Nonresident commercial driver s license means a commercial driver s license issued to an individual by a state under one of the following provisions:

(1) The individual is domiciled in a foreign country.

(2) The individual is domiciled in another state.

(o) Schoolbus is a commercial motor vehicle, as defined in Section 545.

(p) Serious traffic violation includes any of the following:

(1) Excessive speeding, as defined pursuant to the federal Commercial Motor Vehicle Safety Act (P.L. 99-570) involving any single offense for any speed of 15 miles an hour or more above the posted speed limit.

(2) Reckless driving, as defined pursuant to the federal Commercial Motor Vehicle Safety Act (P.L. 99-570), and driving in the manner described under Section 2800.1, 2800.2, or 2800.3, including, but not limited to, the offense of driving a commercial motor vehicle in willful or wanton disregard for the safety of persons or property.

(3) A violation of a state or local law involving the safe operation of a motor vehicle, arising in connection with a fatal traffic accident.

(4) A similar violation of a state or local law involving the safe operation of a motor vehicle, as defined pursuant to the Commercial Motor Vehicle Safety Act (Title XII of P.L. 99-570).

(5) Driving a commercial motor vehicle without a commercial driver s license.

(6) Driving a commercial motor vehicle without the driver having in his or her possession a commercial driver s license, unless the driver provides proof at the subsequent court appearance that he or she held a valid commercial driver s license on the date of the violation.

(7) Driving a commercial motor vehicle when the driver has not met the minimum testing standards for that vehicle as to the class or type of cargo the vehicle is carrying.

(8) Driving a commercial motor vehicle while using an electronic wireless communication device to write, send, or read a text-based communication, as defined in Section 23123.5.

In the absence of a federal definition, existing definitions under this code shall apply.

(q) State means a state of the United States or the District of Columbia.

(r) Tank vehicle means a commercial motor vehicle that is designed to transport any liquid or gaseous material within a tank or tanks having an individual rated capacity of more than 119 gallons and an aggregate rated capacity of at least 1,000 gallons that is permanently or temporarily attached to the vehicle or the chassis, including, but not limited to, cargo tanks and portable tanks, as defined in Part 171 of Title 49 of the Code of Federal Regulations. A commercial motor vehicle transporting an empty storage container tank not designed for transportation, with a rated capacity of at least 1,000 gallons that is temporarily attached to a flatbed trailer, is not a tank vehicle.

(Amended by Stats. 2013, Ch. 649, Sec. 3. Effective January 1, 2014.)






ARTICLE 3. Driver Notification Requirements

15215

(a) The department shall report each conviction of a person who holds a commercial driver s licence from another state occurring within this state to the licensing authority of the home state of the licencee. This report shall clearly identify the person convicted; violation date; describe the violation specifying the section of the statute, code, or ordinance violated; identify the court in which action was taken; indicate whether a plea of guilty or not guilty was entered, or the conviction was a result of the forfeiture of bail, bond, or other security; and include special findings made in connection with the conviction.

(b) For the purposes of subdivision (a), conviction has the same meaning as defined in subdivision (d) of Section 15210.

(Added by Stats. 2006, Ch. 574, Sec. 13. Effective January 1, 2007.)



15220

Any driver of a commercial motor vehicle who has a driver s license issued by the department, and who is convicted of any offense involving the safe operation of a motor vehicle in any other state, shall notify the department, in the manner provided by the department, of the conviction within 30 days of the date of conviction.

(Added by Stats. 1988, Ch. 1509, Sec. 9.)



15222

Any driver of a commercial motor vehicle, who has a driver s license issued by the department, and who is convicted of any offense involving the safe operation of a motor vehicle, shall notify his or her employer of the conviction, within 30 days of the date of conviction.

(Added by Stats. 1988, Ch. 1509, Sec. 9.)



15224

Any driver who has a driver s license or privilege suspended, revoked, or canceled by any state for any period, or who is disqualified from driving a commercial motor vehicle for any period, shall notify his or her employer of the suspension, revocation, cancellation, or disqualification, before the end of the business day following the action.

(Added by Stats. 1988, Ch. 1509, Sec. 9.)



15226

Any driver who is issued an out-of-service order under the federal Motor Carrier Safety Regulations of the United States Department of Transportation (49 C.F.R. 392.5) shall report the issuance to his or her employer within 24 hours.

(Added by Stats. 1988, Ch. 1509, Sec. 9.)



15228

The driver shall also report the issuance of an out-of-service order described in Section 15226 to the department in the manner provided by the department within 30 days unless the driver requests a review of the order by the United States Department of Transportation. If so, the driver shall report the order to the department within 30 days of an affirmation of the order.

(Added by Stats. 1988, Ch. 1509, Sec. 9.)



15230

Each person who applies for employment as a driver of a commercial motor vehicle shall provide the employer, at the time of the application, with the following information for the 10 years preceding the date of application:

(a) A list of the names and addresses of the applicant s previous employers for which the applicant was a driver of a commercial motor vehicle.

(b) The dates the applicant was employed by each employer.

(c) The reason for leaving that employment.

The applicant shall certify that all information furnished is true and complete. An employer may require an applicant to provide additional information.

(Added by Stats. 1988, Ch. 1509, Sec. 9.)






ARTICLE 4. Employer Responsibilities

15240

No employer shall knowingly allow, permit, require, or authorize a driver to drive a commercial motor vehicle under any of the following conditions:

(a) The driver has a driver s license or privilege suspended, revoked, or canceled by any state or has been disqualified from operating a commercial motor vehicle.

(b) The driver has more than one driver s license.

(c) The driver or the commercial motor vehicle or motor carrier operation is subject to an out-of-service order as described in subdivision (b) of Section 2800.

(d) In violation of any law or regulation pertaining to a railroad-highway grade crossing.

(Amended by Stats. 2001, Ch. 504, Sec. 2. Effective January 1, 2002.)



15242

(a) A person who is self-employed as a commercial motor vehicle driver shall comply with both the requirements of this chapter pertaining to employers and those pertaining to employees.

(b) Notwithstanding subdivision (a), a motor carrier that engages a person who owns, leases, or otherwise operates not more than one motor vehicle listed in Section 34500 to provide transportation services under the direction and control of that motor carrier is responsible for the compliance of that person with this chapter and for purposes of the regulations adopted by the department pursuant to Section 34501 during the period of that direction and control.

(c) For the purposes of subdivision (b), direction and control means either of the following:

(1) The person is operating under the motor carrier s interstate operating authority issued by the United States Department of Transportation.

(2) The person is operating under a subcontract with the motor carrier that requires the person to operate in intrastate commerce and the person has performed transportation services for a minimum of 60 calendar days within the past 90 calendar days for the motor carrier and has been on duty for that carrier for no less than 36 hours within any week in which transportation services were provided.

(d) Subdivision (b) shall not be construed to change the definition of employer, employee, or independent contractor for any purpose.

(Amended by Stats. 2006, Ch. 538, Sec. 659. Effective January 1, 2007.)






ARTICLE 5. Commercial Driver’s License

15250

(a) (1) A person shall not operate a commercial motor vehicle unless that person has in his or her immediate possession a valid commercial driver s license of the appropriate class.

(2) A person shall not operate a commercial motor vehicle while transporting hazardous materials unless that person has in his or her possession a valid commercial driver s license with a hazardous materials endorsement. An instruction permit does not authorize the operation of a vehicle transporting hazardous materials.

(b) (1) Before an application for an original or renewal of a commercial driver s license with a hazardous materials endorsement is submitted to the United States Transportation Security Administration for the processing of a security threat assessment, as required under Part 1572 of Title 49 of the Code of Federal Regulations, the department shall complete a check of the applicant s driving record to ensure that the person is not subject to a disqualification under Part 383.51 of Title 49 of the Code of Federal Regulations.

(2) (A) A person shall not be issued a commercial driver s license until he or she has passed a written and driving test for the operation of a commercial motor vehicle that complies with the minimum federal standards established by the federal Commercial Motor Vehicle Safety Act of 1986 (Public Law 99-570) and Part 383 of Title 49 of the Code of Federal Regulations, and has satisfied all other requirements of that act as well as any other requirements imposed by this code.

(B) The driving skills test as specified in Section 383.113 of Title 49 of the Code of Federal Regulations may be waived for a commercial motor vehicle driver with military commercial motor vehicle experience who is currently licensed with the United States Armed Forces at the time of his or her application for a commercial driver s license, and whose driving record in combination with his or her driving experience meets, at a minimum, the conditions required by Section 383.77(a) and (b) of Title 49 of the Code of Federal Regulations.

(c) The tests shall be prescribed and conducted by or under the direction of the department. The department may allow a third-party tester to administer the driving test part of the examination required under this section and Section 15275 if all of the following conditions are met:

(1) The tests given by the third party are the same as those that would otherwise be given by the department.

(2) The third party has an agreement with the department that includes, but is not limited to, the following provisions:

(A) Authorization for the United States Secretary of Transportation, or his or her representative, and the department, or its representative, to conduct random examinations, inspections, and audits without prior notice.

(B) Permission for the department, or its representative, to conduct onsite inspections at least annually.

(C) A requirement that all third-party testers meet the same qualification and training standards as the department s examiners, to the extent necessary to conduct the driving skill tests in compliance with the requirements of Part 383 of Title 49 of the Code of Federal Regulations.

(D) The department may cancel, suspend, or revoke the agreement with a third-party tester if the third-party tester fails to comply with the standards for the commercial driver s license testing program, or with any other term of the third-party agreement, upon 15 days prior written notice of the action to cancel, suspend, or revoke the agreement by the department to the third party. Any action to appeal or review any order of the department canceling, suspending, or revoking a third-party testing agreement shall be brought in a court of competent jurisdiction under Section 1085 of the Code of Civil Procedure, or as otherwise permitted by the laws of this state. The action shall be commenced within 90 days from the effective date of the order.

(E) Any third-party tester whose agreement has been canceled pursuant to subparagraph (D) may immediately apply for a third-party testing agreement.

(F) A suspension of a third-party testing agreement pursuant to subparagraph (D) shall be for a term of less than 12 months as determined by the department. After the period of suspension, the agreement shall be reinstated upon request of the third-party tester.

(G) A revocation of a third-party testing agreement pursuant to subparagraph (D) shall be for a term of not less than one year. A third-party tester may apply for a new third-party testing agreement after the period of revocation and upon submission of proof of correction of the circumstances causing the revocation.

(H) Authorization for the department to charge the third-party tester a fee, as determined by the department, that is sufficient to defray the actual costs incurred by the department for administering and evaluating the third-party testing program, and for carrying out any other activities deemed necessary by the department to ensure sufficient training for the drivers participating in the program.

(3) Except as provided in Section 15250.3, the tests given by the third party shall not be accepted in lieu of tests prescribed and conducted by the department for applicants for a passenger vehicle endorsement specified in paragraph (2) of subdivision (a) of Section 15278, if the applicant operates or will operate a tour bus.

(d) Commercial driver s license applicants who take and pass driving tests administered by a third party shall provide the department with certificates of driving skill satisfactory to the department that the applicant has successfully passed the driving tests administered by the third party.

(e) If a driving test is administered to a commercial driver s license applicant who is to be licensed in another state pursuant to Section 383.79 of Subpart E of Part 383 of Title 49 of the Code of Federal Regulations, the department may impose a fee on the applicant that does not exceed the reasonable cost of conducting the tests and reporting the results to the driver s state of record.

(f) Implementation dates for the issuance of a commercial driver s license pursuant to this chapter may be established by the department as it determines is necessary to accomplish an orderly commercial driver s license program.

(g) Active duty members of the United States Armed Forces, members of the military reserves, members of the National Guard who are on active duty, including personnel on full-time National Guard duty, personnel on part-time National Guard training, and National Guard military technicians (civilians who are required to wear military uniforms), and active duty personnel of the United States Coast Guard are exempt from all commercial driver s license requirements and sanctions, as provided in Section 383.3(c) of Subpart A of Part 383 of Title 49 of the Code of Federal Regulations when operating motor vehicles for military purposes. This exception shall not apply to United States Armed Forces reserve technicians.

(Amended by Stats. 2013, Ch. 649, Sec. 4. Effective January 1, 2014.)



15250.3

The department may allow any employee of an organized camp, as defined in Section 18897 of the Health and Safety Code, regulated by the Public Utilities Commission pursuant to Chapter 8 (commencing with Section 5351) of Division 2 of the Public Utilities Code to operate a tour bus pursuant to employment by the operator of that organized camp, if that employee satisfies the requirements for a class B license and a passenger vehicle endorsement by passing a test administered by a third party in accordance with subdivisions (c), (d), and (e) of Section 15250.

(Added by Stats. 1992, Ch. 208, Sec. 2. Effective January 1, 1993.)



15255.1

(a) Except as otherwise specified in subdivisions (b) and (c), upon an application for an original commercial driver s license, a fee of sixty-four dollars ($64), and on and after January 1, 2010, a fee of sixty-six dollars ($66), shall be paid to the department for a license that will expire on the fifth birthday of the applicant following the date of the application. A fee of sixty-four dollars ($64), and on and after January 1, 2010, a fee of sixty-six dollars ($66), shall also be paid to the department upon an application to change a license classification or to remove a restriction if the change or removal requires a driving-skill test and the license will expire on the fifth birthday of the applicant following the date of the application.

(b) Upon application for an original commercial driver s license or for the renewal of commercial driver s license by a currently licensed class A or class B, or class A or class B, driver who meets the driver record requirements and all other requirements established by Section 383.77 of Title 49 of the Code of Federal Regulations, a fee of thirty-four dollars ($34), and on and after January 1, 2010, a fee of thirty-nine dollars ($39), shall be paid to the department for a license that will expire on the fifth birthday of the applicant following the date of the application.

(c) Upon application for an original class C commercial driver s license or for the renewal of a class C commercial driver s license which requires an endorsement as provided in Section 15278, a fee of thirty-four dollars ($34), and on and after January 1, 2010, a fee of thirty-nine dollars ($39), shall be paid to the department for a license that will expire on the fifth birthday of the applicant following the date of the application.

(d) Following failure in taking a driving-skill test, a fee of thirty dollars ($30) shall be paid to the department for each subsequent administration of the driving-skill test required by the application.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 10, Sec. 16. Effective July 28, 2009.)



15255.2

Upon application for a duplicate commercial driver s license by a currently licensed class A or class B driver, or a class C commercial driver s license which requires an endorsement as provided in Section 15278, from an applicant who meets the driver record requirements and all other requirements established by Section 383.77 of Title 49 of the Code of Federal Regulations, a fee of twenty-seven dollars ($27), on and after January 1, 2010, a fee of twenty-nine dollars ($29), shall be paid to the department.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 10, Sec. 17. Effective July 28, 2009.)



15260

(a) Any applicant for a commercial driver s license who does not successfully complete the air-brake component of the knowledge test, or who does not successfully complete the driving-skill test in a vehicle or combination of vehicles equipped with air brakes, shall, if otherwise qualified, receive a commercial driver s license that restricts the licenseholder from operating a commercial motor vehicle equipped with air brakes.

(b) To remove the restriction described in subdivision (a) from a commercial driver s license, the driver is required to make a new application for a commercial driver s license, and, in addition to any other requirements specified in this code, to successfully complete the air-brake component of the knowledge test prescribed by the department, and to pass the driver-skill test in a vehicle or combination of vehicles equipped with air brakes.

(c) For the purposes of the driving-skill test and the restriction described in this section, air brakes shall include any braking system operating fully or partially on the air-brake principle.

(Added by Stats. 1988, Ch. 1509, Sec. 9.)



15263

(a) Any applicant for a commercial driver s license who successfully completes the driving-skill test in a vehicle or combination of vehicles equipped with an automatic transmission, shall, if otherwise qualified, receive a commercial driver s license that restricts the licenseholder from operating a commercial motor vehicle or combination of vehicles equipped with a manual transmission.

(b) To remove the restriction described in subdivision (a) from a commercial driver s license, the driver is required to make a new application for a commercial driver s license, and, in addition to any other requirements specified in this code, successfully complete the driving-skill test in a vehicle or combination of vehicles equipped with a manual transmission.

(Added by Stats. 1988, Ch. 1509, Sec. 9.)






ARTICLE 6. Endorsements

15275

(a) A person may not operate a commercial motor vehicle described in this chapter unless that person has in his or her possession a valid commercial driver s license for the appropriate class, and an endorsement issued by the department to permit the operation of the vehicle unless exempt from the requirement to obtain an endorsement pursuant to subdivision (b) of Section 15278.

(b) (1) An endorsement to drive vehicles specified in this article shall be issued only to applicants who are qualified by examinations prescribed by the department and who meet the minimum standards established in Part 383 of Title 49 of the Code of Federal Regulations.

(2) A hazardous materials endorsement shall be issued only to applicants who comply with paragraph (1) and the requirements set forth in Part 1572 of Title 49 of the Code of Federal Regulations.

(c) The department may deny, suspend, revoke, or cancel an endorsement to drive vehicles specified in this article when the applicant does not meet the qualifications for the issuance or retention of the endorsement.

(d) If the department denies, suspends, revokes, or cancels a hazardous materials endorsement because the department received notification that the applicant poses a security threat pursuant to Part 1572 of Title 49 of the Code of Federal Regulations, and, upon appeal by the United States Transportation Security Administration, that endorsement is ordered reinstated, the department shall issue or restore the hazardous materials endorsement to the applicant within the period specified under those federal regulations.

(Amended by Stats. 2005, Ch. 22, Sec. 201. Effective January 1, 2006.)



15275.1

(a) Except as provided in subdivision (b), a schoolbus endorsement is valid only when the operator possesses or qualifies for a valid commercial driver s license with a passenger endorsement and possesses a schoolbus driver s certificate issued pursuant to Section 12517.

(b) A schoolbus endorsement is valid without a schoolbus driver s certificate for an operator who is employed as a mechanic or a schoolbus driver-trainee if the schoolbus endorsement is restricted to operating a schoolbus when there is no pupil being transported.

(Amended by Stats. 2005, Ch. 199, Sec. 4. Effective January 1, 2006.)



15278

(a) A driver is required to obtain an endorsement issued by the department to operate any commercial motor vehicle that is any of the following:

(1) A double trailer.

(2) A passenger transportation vehicle, which includes, but is not limited to, a bus, farm labor vehicle, or general public paratransit vehicle when designed, used, or maintained to carry more than 10 persons including the driver.

(3) A schoolbus.

(4) A tank vehicle.

(5) A vehicle carrying hazardous materials, as defined in Section 353, that is required to display placards pursuant to Section 27903, unless the driver is exempt from the endorsement requirement as provided in subdivision (b). This paragraph does not apply to any person operating an implement of husbandry who is not required to obtain a driver s license under this code.

(b) This section does not apply to any person operating a vehicle in an emergency situation at the direction of a peace officer pursuant to Section 2800.

(Amended by Stats. 2010, Ch. 360, Sec. 7. Effective January 1, 2011.)






ARTICLE 7. Sanctions

15300

(a) A driver shall not operate a commercial motor vehicle for a period of one year if the driver is convicted of a first violation of any of the following:

(1) Subdivision (a), (b), or (c) of Section 23152 while operating a motor vehicle.

(2) Subdivision (d) of Section 23152.

(3) Subdivision (a) or (b) of Section 23153 while operating a motor vehicle.

(4) Subdivision (d) of Section 23153.

(5) Leaving the scene of an accident involving a motor vehicle operated by the driver.

(6) Using a motor vehicle to commit a felony, other than a felony described in Section 15304.

(7) Driving a commercial motor vehicle when the driver s commercial driver s license is revoked, suspended, or canceled based on the driver s operation of a commercial motor vehicle or when the driver is disqualified from operating a commercial motor vehicle based on the driver s operation of a commercial motor vehicle.

(8) Causing a fatality involving conduct defined pursuant to Section 191.5 of the Penal Code or subdivision (c) of Section 192 of the Penal Code.

(9) While operating a motor vehicle, refuses to submit to, or fails to complete, a chemical test or tests in violation of Section 23612.

(10) A violation of Section 2800.1, 2800.2, or 2800.3 that involves a commercial motor vehicle.

(b) If a violation listed in subdivision (a), or a violation listed in paragraph (2) of subdivision (a) of Section 13350 or Section 13352 or 13357, occurred while transporting a hazardous material, the period specified in subdivision (a) shall be three years.

(Amended by Stats. 2010, Ch. 216, Sec. 4. Effective January 1, 2011.)



15301

The Department of Motor Vehicles, in conjunction with the State Fire Marshal, shall develop regulations and procedures to temporarily suspend the commercial motor vehicle license of a person who is operating a commercial motor vehicle while transporting dangerous fireworks having a gross weight of 10,000 pounds or more. A driver of a commercial motor vehicle shall not operate a commercial motor vehicle for three years if the driver is convicted of transporting dangerous fireworks having a gross weight of 10,000 pounds or more.

(Added by Stats. 2007, Ch. 563, Sec. 13. Effective January 1, 2008.)



15302

A driver shall not operate a commercial motor vehicle for the rest of his or her life if convicted of more than one violation of any of the following:

(a) Subdivision (a), (b), or (c) of Section 23152 while operating a motor vehicle.

(b) Subdivision (d) of Section 23152.

(c) Subdivision (a) or (b) of Section 23153 while operating a motor vehicle.

(d) Subdivision (d) of Section 23153.

(e) Leaving the scene of an accident involving a motor vehicle operated by the driver.

(f) Using a motor vehicle to commit a felony, other than a felony described in Section 15304.

(g) Driving a commercial motor vehicle when the driver s commercial driver s license is revoked, suspended, or canceled based on the driver s operation of a commercial motor vehicle or when the driver is disqualified from operating a commercial motor vehicle based on the driver s operation of a commercial motor vehicle.

(h) Causing a fatality involving conduct defined pursuant to Section 191.5 of the Penal Code or in subdivision (c) of Section 192 of the Penal Code.

(i) While operating a motor vehicle, refuses to submit to, or fails to complete, a chemical test or tests in violation of Section 23612.

(j) A violation of Section 2800.1, 2800.2, or 2800.3 that involves a commercial motor vehicle.

(k) Any combination of the above violations or a violation listed in paragraph (2) of subdivision (a) of Section 13350 or Section 13352 or 13357 that occurred while transporting a hazardous material.

(Amended by Stats. 2010, Ch. 216, Sec. 5. Effective January 1, 2011.)



15304

(a) A driver may not operate a commercial motor vehicle for the rest of his or her life who uses a motor vehicle in the commission of a felony involving manufacturing, distributing, or dispensing a controlled substance, or possession with intent to manufacture, distribute, or dispense a controlled substance.

(b) This section shall become operative on September 20, 2005.

(Amended by Stats. 2004, Ch. 952, Sec. 19. Effective January 1, 2005. Amended version operative September 20, 2005, pursuant to earlier operation of new subdivision (b).)



15306

A driver shall not operate a commercial motor vehicle for a period of 60 days if the person is convicted of a serious traffic violation involving a commercial or a noncommercial motor vehicle and the offense occurred within three years of a separate offense of a serious traffic violation that resulted in a conviction.

(Amended by Stats. 2010, Ch. 216, Sec. 6. Effective January 1, 2011.)



15308

(a) A driver shall not operate a commercial motor vehicle for a period of 120 days if the person is convicted of a serious traffic violation involving a commercial or noncommercial motor vehicle and the offense occurred within three years of two or more separate offenses of serious traffic violations that resulted in convictions.

(b) Notwithstanding Section 13366.5, the time period under subdivision (a) shall not commence until all existing suspensions or revocations of the commercial driving privilege have ended.

(Amended by Stats. 2010, Ch. 216, Sec. 7. Effective January 1, 2011.)



15309

In addition to any other action taken under this code, no driver may operate a commercial motor vehicle for a period of 60 days if the department determines, after a hearing, that the person falsified information on his or her application for a driver s license in violation of the standards set forth in subpart J of part 383 or Section 383.71(a) of Title 49 of the Code of Federal Regulations.

(Added by Stats. 1999, Ch. 724, Sec. 35.4. Effective January 1, 2000.)



15309.5

(a) It is unlawful for any person to do any of the following:

(1) Sell, offer for sale, distribute, or use a crib sheet or cribbing device, as defined in Section 273, that contains answers to any examination administered by the department for a commercial driver s license or permit.

(2) Impersonate or allow the impersonation of an applicant for a commercial driver s license or permit for the purpose of fraudulently qualifying the applicant for a commercial driver s license or permit.

(3) Provide, or use, any unauthorized assistance during any examination administered by the department for a commercial driver s license or permit.

(b) A first conviction under this section is punishable as either an infraction or a misdemeanor, and the driver shall not operate a commercial motor vehicle for a period of one year. A second or subsequent conviction is punishable as a misdemeanor, and the driver shall not operate a commercial motor vehicle for a period of one year.

(Added by Stats. 2013, Ch. 649, Sec. 5. Effective January 1, 2014.)



15311

(a) A driver shall not operate a commercial motor vehicle for a period of 180 days if the person is convicted of a first violation of an out-of-service order under subdivision (b), (c), or (d) of Section 2800.

(b) A driver shall not operate a commercial motor vehicle for a period of two years if the person is convicted of violating an out-of-service order under subdivision (b), (c), or (d) of Section 2800 while transporting hazardous materials required to be placarded or while operating a vehicle designed to transport 16 or more passengers, including the driver.

(c) A driver shall not operate a commercial motor vehicle for a period of two years if the person is convicted of a second violation of an out-of-service order under subdivision (b), (c), or (d) of Section 2800 during any 10-year period, arising from separate incidents.

(d) A driver shall not operate a commercial motor vehicle for a period of three years if the person is convicted of a second violation of an out-of-service order under subdivision (b), (c), or (d) of Section 2800 while transporting hazardous materials that are required to be placarded or while operating a vehicle designed to transport 16 or more passengers, including the driver.

(e) In addition to the disqualification period required in subdivision (a), (b), (c), or (d), a driver who is convicted of violating an out-of-service order under subdivision (b) of Section 2800 is subject to a civil penalty of not less than two thousand five hundred dollars ($2,500) for a first conviction, and a civil penalty of five thousand dollars ($5,000) for a second or subsequent conviction.

(f) A driver shall not operate a commercial motor vehicle for a period of three years if the person is convicted of a third or subsequent violation of an out-of-service order under subdivision (b), (c), or (d) of Section 2800 during any 10-year period, arising from separate incidents.

(Amended by Stats. 2010, Ch. 216, Sec. 8. Effective January 1, 2011.)



15311.1

An employer that knowingly allows or requires an employee to operate a commercial motor vehicle in violation of an out-of-service order is, upon conviction, subject to a civil penalty of not less than two thousand seven hundred fifty dollars ($2,750) nor more than twenty-five thousand dollars ($25,000).

(Amended by Stats. 2010, Ch. 216, Sec. 9. Effective January 1, 2011.)



15312

A driver may not operate a commercial motor vehicle for the following periods:

(a) Not less than 60 days if that person is convicted of a violation of subdivision (a) of Section 2800, or Section 21462, 22451, or 22452, or subdivision (c) or (d) of Section 22526, involving a commercial motor vehicle and the violation occurred at a railroad-highway crossing.

(b) Not less than 120 days if that person is convicted of a violation of subdivision (a) of Section 2800, or Section 21462, 22451, or 22452, or subdivision (c) or (d) of Section 22526, involving a commercial motor vehicle, and that violation occurred at a railroad-highway crossing, during any three-year period of a separate, prior offense of a railroad-highway grade crossing violation, that resulted in a conviction.

(c) Not less than one year if that person is convicted of a violation of subdivision (a) of Section 2800, or Section 21462, 22451, or 22452, or subdivision (c) or (d) of Section 22526, involving a commercial motor vehicle, and that violation occurred at a railroad-highway crossing, at a railroad-highway grade crossing, during any three-year period of two or more prior offenses of a railroad-highway grade crossing violation, that resulted in convictions.

(Amended by Stats. 2010, Ch. 216, Sec. 10. Effective January 1, 2011.)



15312.1

(a) An employer that knowingly allows or requires an employee to operate a commercial motor vehicle in violation of a federal, state, or local law or regulation pertaining to railroad crossings is, upon conviction, subject to a civil penalty of not more than ten thousand dollars ($10,000).

(b) This section shall become operative on September 20, 2005.

(Added by Stats. 2004, Ch. 952, Sec. 25. Effective January 1, 2005. Section operative September 20, 2005, by its own provisions.)



15315

(a) The department shall not issue a commercial driver s license to a person during a period in which the person is prohibited from operating a commercial motor vehicle, or the person s driving privilege is suspended, revoked, or canceled.

(b) No commercial driver s license may be issued to a person who has a commercial driver s license issued by any other state unless the person first surrenders the commercial driver s license issued by the other state, which license shall be returned to the issuing state.

(Added by Stats. 1988, Ch. 1509, Sec. 9.)



15319

The department may execute or make agreements, arrangements, or declarations to carry out this chapter.

(Added by Stats. 1988, Ch. 1509, Sec. 9.)



15320

The department shall suspend, revoke, or cancel, the privilege of any person to operate a commercial motor vehicle for the periods specified in this article upon receipt of a duly certified abstract of the record of any court that the person has been convicted of any of the offenses set forth in this article.

(Added by Stats. 1999, Ch. 724, Sec. 37. Effective January 1, 2000.)



15325

(a) Pursuant to subpart D of Part 383 of Title 49 of the Code of Federal Regulations, a driver whose driving is determined to constitute an imminent hazard is disqualified from operating a commercial motor vehicle for the period specified by the Federal Motor Carrier Safety Administration.

(b) The disqualification action shall be made part of the driver s record.

(c) A driver who is simultaneously disqualified under this section and any other state law or regulation, shall serve those disqualification periods concurrently.

(d) This section shall become operative on September 20, 2005.

(Added by Stats. 2004, Ch. 952, Sec. 26. Effective January 1, 2005. Section operative September 20, 2005, by its own provisions.)



15326

Upon receiving notification of an administrative action or conviction of a commercial licenseholder in a state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or the Dominion of Canada, the department shall impose a suspension, revocation, or disqualification action on that person s commercial driving privilege based upon violations that would result in an administrative action or a conviction pursuant to Section 383.51 of Subpart D of Part 383 and Sections 384.206(b)(3), 384.213, and 384.231 of Subpart B of Part 384 of Title 49 of the Federal Code of Regulations. Those violations include, but are not limited to, all of the following:

(a) Violations of Sections 15300, 15302, and 15304.

(b) Serious traffic violations, as defined in subdivision (p) of Section 15210 and subject to the penalties under Section 15306 or 15308.

(c) Providing false information under Section 15309.

(d) Out-of-service order violations under Section 15311.

(e) Railroad-highway crossing violations under Section 15312.

(Added by Stats. 2012, Ch. 670, Sec. 10. Effective January 1, 2013.)












DIVISION 6.5. MOTOR VEHICLE TRANSACTIONS WITH MINORS

CHAPTER 1. Driver’s License Requirements

15500

It is unlawful for any minor who does not possess a valid driver s license issued under this code to order, purchase or lease, attempt to purchase or lease, contract to purchase or lease, accept, or otherwise obtain, any vehicle of a type subject to registration.

(Added by Stats. 1968, Ch. 1020.)



15501

It is unlawful for any minor to present or offer to any person offering for sale or lease or to give or otherwise furnish thereto any motor vehicle of a type subject to registration, a driver s license which is false, fraudulent, or not actually his own for the purpose of ordering, purchasing or leasing, attempting to purchase or lease, contracting to purchase or lease, accepting, or otherwise obtaining such a vehicle.

(Added by Stats. 1968, Ch. 1020.)









DIVISION 6.7. UNATTENDED CHILD IN MOTOR VEHICLE SAFETY ACT

CHAPTER 1. General Provisions

15600

This division shall be known and may be cited as Kaitlyn s Law.

(Added by Stats. 2001, Ch. 855, Sec. 2. Effective January 1, 2002.)



15602

This division applies to motor vehicles upon the highways and elsewhere throughout the state unless expressly provided otherwise.

(Added by Stats. 2001, Ch. 855, Sec. 2. Effective January 1, 2002.)



15603

The purpose of this division is to help prevent injuries to, and the death of, young children from the effects of being left alone in a motor vehicle, to help educate parents and caretakers about the dangers of leaving children alone in a motor vehicle, and to authorize a monetary fine to be imposed on a person for leaving a young child alone in a motor vehicle in circumstances that pose a life safety risk.

(Added by Stats. 2001, Ch. 855, Sec. 2. Effective January 1, 2002.)






CHAPTER 2. Offenses

15620

(a) A parent, legal guardian, or other person responsible for a child who is 6 years of age or younger may not leave that child inside a motor vehicle without being subject to the supervision of a person who is 12 years of age or older, under either of the following circumstances:

(1) Where there are conditions that present a significant risk to the child s health or safety.

(2) When the vehicle s engine is running or the vehicle s keys are in the ignition, or both.

(b) A violation of subdivision (a) is an infraction punishable by a fine of one hundred dollars ($100), except that the court may reduce or waive the fine if the defendant establishes to the satisfaction of the court that he or she is economically disadvantaged and the court, instead, refers the defendant to a community education program that includes education on the dangers of leaving young children unattended in motor vehicles, and provides certification of completion of that program. Upon completion of that program, the defendant shall provide that certification to the court. The court may, at its discretion, require any defendant described in this section to attend an education program on the dangers of leaving young children unattended in motor vehicles.

(c) Nothing in this section shall preclude prosecution under both this section and Section 192 of the Penal Code, or Section 273a of that code, or any other provision of law.

(d) (1) Subdivision (b) and Section 40000.1 do not apply if an unattended child is injured or medical services are rendered on that child because of a violation described in subdivision (a).

(2) Nothing in this subdivision precludes prosecution under any other provision of law.

(Amended by Stats. 2002, Ch. 664, Sec. 222. Effective January 1, 2003.)






CHAPTER 3. Educational Provisions

15630

Notwithstanding any other provision of law, the fines collected for a violation of this division shall be allocated by the county treasurer, as follows:

(a) (1) Seventy percent to the county or city health department where the violation occurred, to be used for the development and implementation of community education programs on the dangers of leaving young children unattended in motor vehicles.

(2) A county or city health department may develop and implement the community education program described in paragraph (1) or may contract for the development and implementation of that program.

(3) As the proceeds from fines collected under this division become available, each county or city health department shall prepare and annually update a listing of community education programs that provide information on the dangers of leaving young children unattended in motor vehicles and ways to avoid that danger. The county or city health department shall forward the listing to the courts and shall make the listing available to the public, and may distribute it to other agencies or organizations.

(b) Fifteen percent to the county or city for the administration of the program, from which will be paid the cost of the county to account for and disburse fine revenues.

(c) Fifteen percent to the city, to be deposited in its general fund except that, if the violation occurred in an unincorporated area, this amount shall be deposited in the county s general fund.

(Added by Stats. 2001, Ch. 855, Sec. 2. Effective January 1, 2002.)



15632

(a) The department shall include information concerning the dangers of leaving children unattended in motor vehicles, including, but not limited to, the effect of solar heat on the temperature of vehicle interiors and the penalties for noncompliance with Chapter 2 (commencing with Section 15620), in the following materials distributed by the department:

(1) The California Driver s Handbook published under subdivision (b) of Section 1656.

(2) The driver s license examination administered under Section 12804.9, by including, on a rotating basis, at least one question in one version of the driver s license examination that is periodically administered to applicants.

(3) Any driver s education materials certified by the department.

(4) Courses and examinations for traffic violator schools.

(5) Materials provided to secondary and post-secondary schools and educational institutions.

(6) Any materials provided to community education campaigns undertaken by the department and other state agencies, including, but not limited to, the Department of the California Highway Patrol and the Department of Transportation.

(b) The department shall not republish materials before existing supplies are exhausted, but shall arrange for compliance with this section in the next edition or publication of those materials in the normal course of business.

(Added by Stats. 2001, Ch. 855, Sec. 2. Effective January 1, 2002.)









DIVISION 7. FINANCIAL RESPONSIBILITY LAWS

CHAPTER 1. Compulsory Financial Responsibility

ARTICLE 1. Accident Reports

16000

(a) The driver of a motor vehicle who is in any manner involved in an accident originating from the operation of the motor vehicle on a street or highway, or is involved in a reportable off-highway accident, as defined in Section 16000.1, that has resulted in damage to the property of any one person in excess of seven hundred fifty dollars ($750), or in bodily injury, or in the death of any person shall report the accident, within 10 days after the accident, either personally or through an insurance agent, broker, or legal representative, on a form approved by the department, to the office of the department at Sacramento, subject to this chapter. The driver shall identify on the form, by name and current residence address, if available, any person involved in the accident complaining of bodily injury.

(b) A report is not required under subdivision (a) if the motor vehicle involved in the accident was owned or leased by, or under the direction of, the United States, this state, another state, or a local agency.

(c) If none of the parties involved in an accident has reported the accident to the department under this section within one year following the date of the accident, the department is not required to file a report on the accident and the driver s license suspension requirements of Section 16004 or 16070 do not apply.

(Amended by Stats. 2003, Ch. 594, Sec. 40. Effective January 1, 2004.)



16000.1

(a) For purposes of this division, a reportable off-highway accident means an accident which includes all of the following:

(1) Occurs off the street or highway.

(2) Involves a vehicle that is subject to registration under this code.

(3) Results in damages to the property of any one person in excess of seven hundred fifty dollars ($750) or in bodily injury or in the death of any person.

(b) A reportable off-highway accident does not include any accident which occurs off-highway in which damage occurs only to the property of the driver or owner of the motor vehicle and no bodily injury or death of a person occurs.

(Amended by Stats. 2002, Ch. 766, Sec. 5. Effective January 1, 2003.)



16000.7

As used in this division an uninsured motor vehicle is a motor vehicle for which financial responsibility as provided in Section 16021 was not in effect at the time of the accident.

(Added by Stats. 1979, Ch. 549.)



16000.8

(a) Notwithstanding any other provision of this chapter, if the failure of the driver of a motor vehicle involved in an accident to prove the existence of financial responsibility, as required by Section 16020, was due to the fraudulent acts of an insurance agent or broker, the department shall terminate any suspension action taken pursuant to Section 16070, when both of the following conditions are met:

(1) The driver provides documentation from the Department of Insurance that the insurance agent or broker has been found to have committed fraud in the transaction of automobile liability insurance, or provides documentation that criminal charges have been filed against the agent or broker due to fraud or theft related to the sale of automobile liability insurances.

(2) The driver furnishes proof to the department that financial responsibility meeting the requirements of Section 16021 is currently in effect.

(b) It is the intent of the Legislature in enacting this section that individuals who are the victims of insurance fraud not be penalized for violating the financial responsibility laws when that violation was due to the fraudulent acts of others. Persons with documented evidence of fraud involving their insurance coverage, such as where an insurance agent accepted the premium payment for coverage but willfully failed to obtain the coverage and led the customer to believe insurance was in effect, should retain their driving privileges provided they give evidence that valid liability insurance is currently in effect.

(Added by Stats. 1996, Ch. 1155, Sec. 6. Effective January 1, 1997.)



16001

If the vehicle involved was a driverless runaway vehicle and was parked with the express or implied permission of the registered owner, the registered owner of the vehicle shall be construed to have been the driver of the vehicle for the purposes of this chapter.

(Repealed and added by Stats. 1974, Ch. 1409.)



16002

(a) If the driver at the time of the accident was driving a motor vehicle owned, operated, or leased by the employer of the driver and with the permission of the employer, then the driver shall within five days after the accident report the accident to his employer on a form approved by the employer. Within 10 days after receipt of the report the employer shall transmit a report on a form approved by the department to the office of the department at Sacramento, except that an employer need not transmit such report when the vehicle involved in the accident is owned or operated as described in Section 16051 or 16052, or is owned or operated by any person or corporation who has filed with the department a certificate of an insurance carrier or surety company that there is in effect a policy or bond meeting the requirements of Section 16056 and when such policy or bond is in force with respect to the vehicle at the time of the accident.

(b) The driver of a vehicle that is owned or operated by a publicly owned or operated transit system, or that is operated under contract with a publicly owned or operated transit system, and that is used to provide regularly scheduled transportation to the general public or for other official business of the system shall, within 10 days of the occurrence of the accident, report to the transit system any accident of a type otherwise required to be reported pursuant to subdivision (a) of Section 16000. The transit system shall maintain records of any report filed pursuant to this paragraph. Within 10 days after receipt of the report, the transit system shall transmit a report on a form approved by the department to the office of the department in Sacramento, except that a transit system is not required to submit a report when the vehicle involved in the accident is owned or operated as described in subdivision (b) of Section 16000.

(Amended by Stats. 2001, Ch. 84, first Sec. 2. Effective July 19, 2001.)



16003

If any driver is physically incapable of making the report, and is not the owner of the motor vehicle involved in the accident, the owner shall, as soon as he learns of the accident, report the matter in writing to the department.

(Repealed and added by Stats. 1974, Ch. 1409.)



16004

(a) The department shall suspend the driving privilege of any person who fails, refuses, or neglects to make a report of an accident as required in this chapter.

(b) A suspension taken under this section shall remain in effect until terminated by receipt of the report of the accident or upon receipt of evidence that financial responsibility as provided in Section 16021 is in effect.

(c) The driving privilege shall not be suspended under this section, and, if a suspension has been imposed and is in effect under this section, that suspension shall be terminated, if the driving privilege is suspended under Section 16370 or 16381 as the result of a judgment arising out of the same accident for which the report of the accident is required by this section. The department may suspend or reimpose the suspension of the driving privilege of a person under this section if the suspension under Section 16370 or 16381 is later set aside for a reason other than that the person has satisfied the judgment in full or to the extent provided in Chapter 2 (commencing with Section 16250) and has given proof of financial responsibility, as provided in Chapter 3 (commencing with Section 16430).

(Amended by Stats. 1990, Ch. 314, Sec. 3. Effective July 17, 1990.)



16005

(a) All reports and supplemental reports required by this chapter including insurance information forms shall be without prejudice to the individual so reporting and shall be for the confidential use of the department and any other state department requiring such information, except that the department shall upon request disclose from the reports:

(1) The names and addresses of persons involved in the accident.

(2) The registration numbers and descriptions of vehicles involved in the accident.

(3) The date, time, and location of the accident.

(4) Any suspension action taken by the department.

(5) The names and addresses of insurers.

(b) The information specified in subdivision (a) may be given to any person having a proper interest therein, including:

(1) The driver or drivers involved, or the employer, parent, or legal guardian thereof.

(2) The authorized representative of any person involved in the accident.

(3) Any person injured in the accident.

(4) The owners of vehicles or property damaged in the accident.

(5) Any law enforcement agency.

(6) Any court of competent jurisdiction.

(Repealed and added by Stats. 1974, Ch. 1409.)






ARTICLE 2. Financial Responsibility

16020

(a) All drivers and all owners of a motor vehicle shall at all times be able to establish financial responsibility pursuant to Section 16021, and shall at all times carry in the vehicle evidence of the form of financial responsibility in effect for the vehicle.

(b) Evidence of financial responsibility means any of the following:

(1) A form issued by an insurance company or charitable risk pool, as specified by the department pursuant to Section 4000.37.

(2) If the owner is a self-insurer, as provided in Section 16052 or a depositor, as provided in Section 16054.2, the certificate of self-insurance or the assignment of deposit letter issued by the department.

(3) An insurance covering note or binder pursuant to Section 382 or 382.5 of the Insurance Code.

(4) A showing that the vehicle is owned or leased by, or under the direction of, the United States or a public entity, as defined in Section 811.2 of the Government Code.

(c) For purposes of this section, evidence of financial responsibility also may be obtained by a law enforcement officer and court personnel from an electronic reporting system when that system becomes available for use by law enforcement officers.

(d) For purposes of this section, evidence of financial responsibility also includes any of the following:

(1) The name of the insurance company and the number of an insurance policy or surety bond that was in effect at the time of the accident or at the time that evidence of financial responsibility is required to be provided pursuant to Section 16028, if that information is contained in the vehicle registration records of the department.

(2) The identifying motor carrier of property permit number issued by the Department of the California Highway Patrol to the motor carrier of property as defined in Section 34601, and displayed on the motor vehicle in the manner specified by the Department of the California Highway Patrol.

(3) The identifying number issued to the household goods carrier, passenger stage carrier, or transportation charter party carrier by the Public Utilities Commission and displayed on the motor vehicle in the manner specified by the commission.

(e) Evidence of financial responsibility does not include an identification number in paragraph (1), (2), or (3) of subdivision (d) if the carrier is currently suspended by the issuing agency for lack or lapse of insurance or other form of financial responsibility.

(Amended by Stats. 2006, Ch. 288, Sec. 4. Effective January 1, 2007.)



16020.1

(a) On and after January 1, 2016, Section 4000.37 does not apply to vehicle owners with a residence address in the County of Los Angeles at the time of registration renewal.

(b) On and after January 1, 2016, subdivisions (a) and (b) of Section 16028 do not apply to a person who drives a motor vehicle upon a highway in the County of Los Angeles.

(Amended by Stats. 2010, Ch. 234, Sec. 6. Effective January 1, 2011.)



16020.2

(a) On and after January 1, 2016, Section 4000.37 does not apply to vehicle owners with a residence address in the City and County of San Francisco at the time of registration renewal.

(b) On and after January 1, 2016, subdivisions (a) and (b) of Section 16028 do not apply to a person who drives a motor vehicle upon a highway in the City and County of San Francisco.

(Amended by Stats. 2010, Ch. 234, Sec. 7. Effective January 1, 2011.)



16020.3

Notwithstanding any other provision of law, any employer that owns a vanpool vehicle, as described in paragraph (1) of subdivision (c) of Section 17149 of the Revenue and Taxation Code, shall maintain evidence of financial responsibility with respect to that vehicle in the same form and amount as described in Section 5391.2 of the Public Utilities Code.

(Added by Stats. 1994, Ch. 622, Sec. 4. Effective January 1, 1995.)



16021

Financial responsibility of the driver or owner is established if the driver or owner of the vehicle involved in an accident described in Section 16000 is:

(a) A self-insurer under the provisions of this division.

(b) An insured or obligee under a form of insurance or bond that complies with the requirements of this division and that covers the driver for the vehicle involved in the accident.

(c) The United States of America, this state, any municipality or subdivision thereof, or the lawful agent thereof.

(d) A depositor in compliance with subdivision (a) of Section 16054.2.

(e) An obligee under a policy issued by a charitable risk pool that complies with subdivision (b) of Section 16054.2.

(f) In compliance with the requirements authorized by the department by any other manner which effectuates the purposes of this chapter.

(Amended by Stats. 2003, Ch. 594, Sec. 41. Effective January 1, 2004.)



16025

(a) Every driver involved in the accident shall, unless rendered incapable, exchange with any other driver or property owner involved in the accident and present at the scene, all of the following information:

(1) Driver s name and current residence address, driver s license number, vehicle identification number, and current residence address of registered owner.

(2) Evidence of financial responsibility, as specified in Section 16020. If the financial responsibility of a person is a form of insurance, then that person shall supply the name and address of the insurance company and the number of the insurance policy.

(b) Any person failing to comply with all of the requirements of this section is guilty of an infraction punishable by a fine not to exceed two hundred fifty dollars ($250).

(Amended by Stats. 1999, Ch. 880, Sec. 10. Effective January 1, 2000.)



16027

(a) Whenever proof of financial responsibility has been established under subdivision (a) of Section 16054.2 and a period of four years has elapsed following the effective date of the suspension, the cash deposit, or any balance thereof remaining, shall be refunded to the person entitled thereto, if the director is satisfied that there are no outstanding or pending claims against the deposit.

(b) If the deposit, or any balance thereof, is refundable under this section but remains unclaimed by the depositor or any other person entitled thereto for a period of six years from the effective date of the suspension, the unclaimed deposit shall be transferred to the Motor Vehicle Account in the State Transportation Fund.

(Amended by Stats. 1985, Ch. 619, Sec. 1.)



16028

(a) Upon the demand of a peace officer pursuant to subdivision (b) or upon the demand of a peace officer or traffic collision investigator pursuant to subdivision (c), every person who drives a motor vehicle upon a highway shall provide evidence of financial responsibility for the vehicle that is in effect at the time the demand is made. The evidence of financial responsibility may be provided using a mobile electronic device. However, a peace officer shall not stop a vehicle for the sole purpose of determining whether the vehicle is being driven in violation of this subdivision.

(b) If a notice to appear is issued for any alleged violation of this code, except a violation specified in Chapter 9 (commencing with Section 22500) of Division 11 or any local ordinance adopted pursuant to that chapter, the cited driver shall furnish written evidence of financial responsibility or may provide electronic verification of evidence of financial responsibility using a mobile electronic device upon request of the peace officer issuing the citation. The peace officer shall request and write the driver s evidence of financial responsibility on the notice to appear, except when the peace officer is unable to write the driver s evidence of financial responsibility on the notice to appear due to an emergency that requires his or her presence elsewhere. If the cited driver fails to provide evidence of financial responsibility at the time the notice to appear is issued, the peace officer may issue the driver a notice to appear for violation of subdivision (a). The notice to appear for violation of subdivision (a) shall be written on the same citation form as the original violation.

(c) If a peace officer, or a regularly employed and salaried employee of a city or county who has been trained as a traffic collision investigator, is summoned to the scene of an accident described in Section 16000, the driver of a motor vehicle that is in any manner involved in the accident shall furnish written evidence of financial responsibility or may provide electronic verification of evidence of financial responsibility using a mobile electronic device upon the request of the peace officer or traffic collision investigator. If the driver fails to provide evidence of financial responsibility when requested, the peace officer may issue the driver a notice to appear for violation of this subdivision. A traffic collision investigator may cause a notice to appear to be issued for a violation of this subdivision, upon review of that citation by a peace officer.

(d) (1) If, at the time a notice to appear for a violation of subdivision (a) is issued, the person is driving a motor vehicle owned or leased by the driver s employer, and the vehicle is being driven with the permission of the employer, this section shall apply to the employer rather than the driver. In that case, a notice to appear shall be issued to the employer rather than the driver, and the driver may sign the notice on behalf of the employer.

(2) The driver shall notify the employer of the receipt of the notice issued pursuant to paragraph (1) not later than five days after receipt.

(e) A person issued a notice to appear for a violation of subdivision (a) may personally appear before the clerk of the court, as designated in the notice to appear, and provide written evidence of financial responsibility in a form consistent with Section 16020, showing that the driver was in compliance with that section at the time the notice to appear for violating subdivision (a) was issued. In lieu of the personal appearance, the person may submit by mail to the court written evidence of having had financial responsibility at the time the notice to appear was issued. Upon receipt by the clerk of that written evidence of financial responsibility in a form consistent with Section 16020, further proceedings on the notice to appear for the violation of subdivision (a) shall be dismissed.

(f) For the purposes of this section, mobile electronic device means a portable computing and communication device that has a display screen with touch input or a miniature keyboard.

(g) For the purposes of this section, when a person provides evidence of financial responsibility using a mobile electronic device to a peace officer, the peace officer shall only view the evidence of financial responsibility and is prohibited from viewing any other content on the mobile electronic device.

(h) If a person presents a mobile electronic device pursuant to this section, that person assumes all liability for any damage to the mobile electronic device.

(Amended by Stats. 2013, Ch. 76, Sec. 195. Effective January 1, 2014.)



16029

Notwithstanding any other provision of law, a violation of subdivision (a) of Section 16028 is an infraction and shall be punished as follows:

(a) Upon a first conviction, by a fine of not less than one hundred dollars ($100) and not more than two hundred dollars ($200), plus penalty assessments.

(b) Upon a subsequent conviction, occurring within three years of a prior conviction, by a fine of not less than two hundred dollars ($200) and not more than five hundred dollars ($500), plus penalty assessments.

(c) (1) At the discretion of the court, for good cause, and in addition to the penalties specified in subdivisions (a) and (b), the court may order the impoundment of the vehicle for which the owner could not produce evidence of financial responsibility in violation of subdivision (a) of Section 16028.

(2) A vehicle impounded pursuant to paragraph (1) shall be released to the legal owner of the vehicle or the legal owner s agent if all of the following conditions are met:

(A) The legal owner is a motor vehicle dealer, bank, credit union, acceptance corporation, or other licensed financial institution legally operating in this state.

(B) The legal owner or the legal owner s agent pays all towing and storage fees related to the seizure of the vehicle.

(C) The legal owner or the legal owner s agent presents foreclosure documents or an affidavit of repossession for the vehicle.

(3) (A) A legal owner or the legal owner s agent that obtains release of the vehicle pursuant to paragraph (2) shall not release the vehicle to the registered owner of the vehicle or any agents of the registered owner, unless the registered owner is a rental car agency, except upon presentation of evidence of financial responsibility, as defined in Section 16020, for the vehicle. The legal owner or the legal owner s agent shall make every reasonable effort to ensure that the evidence of financial responsibility that is presented is valid.

(B) Prior to relinquishing the vehicle, the legal owner may require the registered owner to pay all towing and storage charges related to impoundment and any administrative charges authorized under Section 22850.5 that were incurred by the legal owner in connection with obtaining custody of the vehicle.

(4) A vehicle impounded under paragraph (1) shall be released to a rental car agency if the agency is either the legal owner or the registered owner of the vehicle and the agency pays all towing and storage fees related to the seizure of the vehicle.

(5) A vehicle impounded under paragraph (1) shall be released to the registered owner of the vehicle only upon presentation of evidence of financial responsibility, as defined in Section 16020, for that vehicle, and evidence that all towing and storage fees related to the seizure of the vehicle are paid.

This paragraph does not apply to a person, entity, or agency who is entitled to release of a vehicle under paragraph (2) or (4) and is either:

(A) The registered and the legal owner and is described in subparagraph (A) of paragraph (2).

(B) The registered owner or legal owner and is described in paragraph (4).

(d) It is the intent of the Legislature that fines collected pursuant to this section be used to reduce the number of uninsured drivers and not be used to generate revenue for general purposes.

(e) (1) Except as provided in this subdivision, the court shall impose a fine that is greater than the minimum fine specified in subdivision (a) or (b), and may not reduce that fine to the minimum specified fine authorized under those provisions, unless the defendant has presented the court with evidence of financial responsibility, as defined in Section 16020, for the vehicle. In no event may the court impose a fine that is less than the minimum specified in subdivision (a) or (b), or impose a fine that exceeds the maximum specified fine authorized under those subdivisions. In addition to the fine authorized under subdivision (a) or (b), the court may issue an order directing the defendant to maintain insurance coverage satisfying the financial responsibility laws for at least one year from the date of the order.

(2) Notwithstanding any other provision of law, the imposition of the fine required under subdivision (a) or (b) is mandatory upon conviction of a violation of subdivision (a) of Section 16028 and may not be waived, suspended, or reduced below the minimum fines, unless the court in its discretion reduces or waives the fine based on the defendant s ability to pay. The court may direct that the fine and penalty assessments be paid within a limited time or in installments on specified dates. The Legislature hereby declares that it is in the interest of justice that the minimum fines set forth in subdivisions (a) and (b) for these offenses be enforced by the court, as provided in this subdivision.

(Amended by Stats. 1999, Ch. 880, Sec. 12. Effective January 1, 2000.)



16030

(a) Except as provided in subdivision (c), any person who knowingly provides false evidence of financial responsibility (1) when requested by a peace officer pursuant to Section 16028 or (2) to the clerk of the court as permitted by subdivision (e) of Section 16028, including an expired or canceled insurance policy, bond, certificate of self-insurance, or assignment of deposit letter, is guilty of a misdemeanor punishable by a fine not exceeding seven hundred fifty dollars ($750) or imprisonment in the county jail not exceeding 30 days, or by both that fine and imprisonment. Upon receipt of the court s abstract of conviction, the department shall suspend the driving privilege, effective upon the date of conviction, for a period of one year. The court shall impose an interim suspension of the person s driving privileges pursuant to Section 13550, and shall notify the driver of the suspension pursuant to Section 13106, and all driver s licenses in the possession of the driver shall be surrendered to the court pursuant to Section 13550. Any driver s license surrendered to the court pursuant to this section shall be transmitted by the court, together with the required report of the conviction, to the department within 10 days of the conviction. The suspension may not be terminated until one year has elapsed from the date of the suspension and until the person files proof of financial responsibility, as provided in Chapter 3 (commencing with Section 16430) except that the suspension shall be reinstated if the person fails to maintain proof of financial responsibility for three years.

(b) However, in lieu of suspending a person s driving privileges pursuant to subdivision (a), the court shall restrict the person s driving privileges to driving that is required in the person s course of employment, if driving of a motor vehicle is necessary in order to perform the duties of the person s primary employment. The restriction shall remain in effect for the period of suspension otherwise required by subdivision (a). The court shall provide for endorsement of the restriction on the person s driver s license, and violation of the restriction constitutes a violation of Section 14603 and grounds for suspension or revocation of the license under Section 13360.

(c) This section does not apply to a driver who is driving a motor vehicle owned or leased by the employer of the driver and driven in the course of the driver s employment with the permission of the employer.

(Amended by Stats. 1999, Ch. 880, Sec. 13. Effective January 1, 2000.)



16033

No public entity or employee, agent, or any person or organization authorized under Section 4610 to endorse receipts or validate registration cards or potential registration cards, is liable for any loss, detriment, or injury resulting, directly or indirectly, from any of the following:

(a) Failure to request evidence of financial responsibility.

(b) Failure to notify a vehicle owner that an insurance policy has been terminated.

(c) The discretionary failure to cancel, suspend, or revoke a vehicle registration when an insurance policy has been terminated.

(d) Inaccurately recording that evidence under Section 16028 or as a result of the driver producing false or inaccurate financial responsibility information.

(Amended by Stats. 1999, Ch. 880, Sec. 14. Effective January 1, 2000.)






ARTICLE 3. Evidence of Financial Responsibility

16050

In order to establish evidence of financial responsibility, every driver or employer involved in an accident and required to report the accident under Section 16000 shall establish to the satisfaction of the department that the provisions of this article are applicable to his or her responsibilities arising out of the accident.

(Amended by Stats. 2001, Ch. 739, Sec. 12. Effective January 1, 2002.)



16050.5

The owner of a vehicle, who has a liability insurance policy with respect to the vehicle, shall, upon request, furnish insurance information to a person who, while operating the vehicle with the owner s permission, is involved in a reportable accident with the insured vehicle, or to the department whenever the department is required to establish whether the permitted driver meets the financial responsibility requirements of Section 16020.

(Amended by Stats. 1991, Ch. 1177, Sec. 4. Effective October 14, 1991.)



16051

(a) Evidence may be established by filing a report indicating that the motor vehicle involved in the accident was owned, rented, or leased by or under the direction of the United States, this state, or any political subdivision of this state or municipality thereof.

(b) Evidence may be established by filing a report indicating that the motor vehicle involved in the accident was owned and operated by a peace officer, member of the Department of the California Highway Patrol, or firefighter in the performance of his or her duty, and at the request of or under the direction of the United States, this state, or any political subdivision or municipality of this state.

(Amended by Stats. 2012, Ch. 823, Sec. 4. Effective January 1, 2013.)



16052

Evidence may be established if the owner of the motor vehicle involved in the accident was a self-insurer. Any person in whose name more than 25 motor vehicles are registered may qualify as a self-insurer by obtaining a certificate of self-insurance issued by the department as provided in this article.

(Amended by Stats. 2001, Ch. 739, Sec. 14. Effective January 1, 2002.)



16053

(a) The department may in its discretion, upon application, issue a certificate of self-insurance when it is satisfied that the applicant in whose name more than 25 motor vehicles are registered is possessed and will continue to be possessed of ability to pay judgments obtained against him or her in amounts at least equal to the amounts provided in Section 16056. The certificate may be issued authorizing the applicant to act as a self-insurer for either property damage or bodily injury or both. Any person duly qualified under the laws or ordinances of any city or county to act as self-insurer and then acting as such, may upon filing with the department satisfactory evidence thereof, along with the application as may be required by the department, be entitled to receive a certificate of self-insurance.

(b) Upon not less than five days notice and a hearing pursuant to the notice, the department may upon reasonable grounds cancel a certificate of self-insurance. Failure to pay any judgment within 30 days after the judgment has become final and has not been stayed or satisfied shall constitute a reasonable ground for the cancellation of a certificate of self-insurance.

(Amended by Stats. 1991, Ch. 1177, Sec. 5. Effective October 14, 1991.)



16054

(a) Evidence may be established by filing with the department satisfactory documentation:

(1) That the owner had an automobile liability policy, a motor vehicle liability policy, or bond in effect at the time of the accident with respect to the driver or the motor vehicle involved in the accident, unless it is established that at the time of the accident the motor vehicle was being operated without the owner s permission, express or implied, or was parked by a driver who had been operating the vehicle without permission.

(2) That the driver of the motor vehicle involved in the accident, if he or she was not the owner of the motor vehicle, had in effect at the time of the accident an automobile liability policy or bond with respect to his or her operation of the motor vehicle not owned by him or her.

(3) That the liability as may arise from the driver s operation of the motor vehicle involved in the accident is, in the judgment of the department, covered by some form of liability insurance or bond.

(4) That the owner or driver, if he or she is involved in an accident while operating a vehicle of less than four wheels, had in effect at the time of the accident with respect to the driver or vehicle a liability policy or bond that meets the requirements of Section 16056.

(b) Any automobile liability policy or bond referred to in this section shall comply with the requirements of Section 16056 and Sections 11580, 11580.011, 11580.1, and 11580.2 of the Insurance Code, but need not contain provisions other than those required by those sections, and shall not be governed by Chapter 3 (commencing with Section 16430).

(Amended by Stats. 2001, Ch. 739, Sec. 15. Effective January 1, 2002.)



16054.2

Evidence may also be established by any of the following:

(a) By depositing with the department cash in the amount specified in Section 16056.

(b) By providing documentation of a liability policy covering the operation of the vehicle that (A) is issued by a charitable risk pool operating under Section 5005.1 of the Corporations Code, if the registered owner of the vehicle is a nonprofit organization that is exempt from taxation under paragraph (3) of subsection (c) of Section 501 of the United States Internal Revenue Code and (B) the policy is subject, if the accident has resulted in bodily injury or death, to a limit, exclusive of interest and costs, of not less than fifteen thousand dollars ($15,000) because of bodily injury to or death of one person in any one accident and, subject to that limit for one person, to a limit of not less than thirty thousand dollars ($30,000) because of bodily injury to or death of two or more persons in any one accident, and, if the accident has resulted in injury to, or destruction of property, to a limit of not less than five thousand dollars ($5,000) because of injury to or destruction of property of others in any one accident.

(c) By any other manner authorized by the department which effectuates the purposes of this chapter.

(Amended by Stats. 2001, Ch. 739, Sec. 16. Effective January 1, 2002.)



16055

Evidence of insurance or bond shall be submitted by the insurer or surety in conformance with the requirements of Section 16057. In the event of notice to the department by the company that issued one of the above stated policies or bonds that coverage was not in effect, then the policy or bond shall not operate to establish evidence as provided for by Section 16054.

(Amended by Stats. 2001, Ch. 739, Sec. 17. Effective January 1, 2002.)



16056

(a) No policy or bond shall be effective under Section 16054 unless issued by an insurance company or surety company admitted to do business in this state by the Insurance Commissioner, except as provided in subdivision (b) of this section, nor unless the policy or bond is subject, if the accident has resulted in bodily injury or death, to a limit, exclusive of interest and costs, of not less than fifteen thousand dollars ($15,000) because of bodily injury to or death of one person in any one accident and, subject to that limit for one person, to a limit of not less than thirty thousand dollars ($30,000) because of bodily injury to or death of two or more persons in any one accident, and, if the accident has resulted in injury to, or destruction of property, to a limit of not less than five thousand dollars ($5,000) because of injury to or destruction of property of others in any one accident.

(b) No policy or bond shall be effective under Section 16054 with respect to any vehicle which was not registered in this state or was a vehicle which was registered elsewhere than in this state at the effective date of the policy or bond or the most recent renewal thereof, unless the insurance company or surety company issuing the policy or bond is admitted to do business in this state, or if the company is not admitted to do business in this state, unless it executes a power of attorney authorizing the department to accept service on its behalf of notice or process in any action upon the policy or bond arising out of an accident mentioned in subdivision (a).

(c) Any nonresident driver whose driving privilege has been suspended or revoked based upon an action that requires proof of financial responsibility may, in lieu of providing a certificate of insurance from a company admitted to do business in California, provide a written certificate of proof of financial responsibility that is satisfactory to the department, covers the operation of a vehicle in this state, meets the liability requirements of this section, and is from a company that is admitted to do business in that person s state of residence.

(Amended by Stats. 2000, Ch. 1035, Sec. 25. Effective January 1, 2001.)



16056.1

Notwithstanding the coverage limits specified in Section 16056, an automobile insurance policy described in Section 11629.71 of the Insurance Code shall be effective under Section 16054 when issued by an insurance company admitted to do business in this state by the Insurance Commissioner and the policy is subject, if the accident has resulted in bodily injury or death, to a limit, exclusive of interest and costs, of not less than ten thousand dollars ($10,000) because of bodily injury to or death of one person in any one accident and, subject to that limit for one person, to a limit of not less than twenty thousand dollars ($20,000) because of bodily injury to or death of two or more persons in any one accident, and if the accident has resulted in injury to, or destruction of property, to a limit of not less than three thousand dollars ($3,000) because of injury to or destruction of property of others in any one accident.

(Amended by Stats. 2005, Ch. 435, Sec. 22. Effective January 1, 2006.)



16057

Upon receipt of notice of an accident from the department, the insurance company or surety company named in the notice shall notify the department within such time and in such manner as the department may require whenever the policy or bond was not in effect at the time of the accident.

(Repealed and added by Stats. 1974, Ch. 1409.)



16058

(a) On or before July 1, 2005, each insurer that issues private passenger automobile liability insurance policies and coverages, or private passenger automobile policies and coverages issued by an automobile assigned risk plan, as those policies, coverages, and plans are described in paragraph (1) of subdivision (a) of Section 4000.37 shall advise the department of the electronic method to be used for reporting liability insurance information under subdivisions (b), (c), and (d). The department shall establish an electronic conversion schedule.

(b) On or before January 1, 2006, each insurer shall report all existing motor vehicle liability insurance policies or coverages described in subdivision (a) issued for vehicles registered in this state or to policyholders with a California address, to the department in a manner that preserves existing reporting relationships and that allows for smaller insurers and those with unusual circumstances to be accommodated, consistent with the intent of this section. Consistent with the intent of this section, a small insurer or those with unusual circumstances may be accommodated by, among other methods, an extension of the mandatory electronic reporting deadline set forth in this section to no later than July 1, 2006.

(c) On and after January 1, 2006, each insurer shall electronically report to the department all issued motor vehicle liability policies or coverages, as described in subdivision (a), within 30 days of the effective date of the coverage.

(d) On and after January 1, 2006, an insurer shall electronically report to the department the termination of a reported policy or any change of information previously reported under subdivision (b) or (c), as specified by the department, within 45 days of the date of termination or change. This report shall include the effective date of the termination, amendment, or cancellation and any other information that does not exceed that required under subdivision (c).

(e) (1) Those persons with alternative forms of financial responsibility pursuant to subdivision (a), (c), (d), or (e) of Section 16021 shall provide satisfactory evidence of that responsibility as determined by the department.

(2) In addition, the department shall establish an alternative procedure for establishment of satisfactory evidence of financial responsibility to permit the timely renewal of vehicle registration when the electronic data has not been updated due to circumstances beyond the vehicle owner s immediate control. Those circumstances may include, but are not limited to, a vehicle identification error in either the department s or the insurer s records or insurance purchased too recently to have been electronically transmitted to the department. Whenever this alternative procedure is used, the department shall, subsequent to the issuance of the registration certificate and indicia, contact the insurer to obtain electronic data pursuant to subdivision (c).

(f) The department shall adopt regulations for reporting insurance information, including, but not limited to, establishing acceptable timeframes and approved methods for reporting information.

(Added by Stats. 2004, Ch. 920, Sec. 4. Effective January 1, 2005.)



16058.1

The department shall develop a method by which law enforcement officers and court personnel, on and after July 1, 2006, may electronically verify that an insurance policy or bond for a motor vehicle has been issued.

(Amended by Stats. 2005, Ch. 706, Sec. 38. Effective January 1, 2006.)






ARTICLE 4. Suspensions

16070

(a) Whenever a driver involved in an accident described in Section 16000 fails to provide evidence of financial responsibility, as required by Section 16020, at the time of the accident, the department shall, pursuant to subdivision (b), suspend the privilege of the driver or owner to drive a motor vehicle, including the driving privilege of a nonresident in this state.

(b) Whenever the department receives an accident report pursuant to this article that alleges that any of the drivers involved in the accident was not in compliance with Section 16020 at the time of the accident, the department shall immediately mail to that driver a notice of intent to suspend the driving privilege of that driver. The department shall suspend the driving privilege 30 days after mailing the notice, unless the driver has, prior to that date, established evidence of financial responsibility at the time of the accident, as specified in Section 16021, with the department. The suspension notice shall notify the driver of the action taken and the right to a hearing under Section 16075.

(Amended by Stats. 2001, Ch. 739, Sec. 18. Effective January 1, 2002.)



16071

The department shall suspend the driving privilege of any person upon receiving notice from another state that the person s driving privilege in that state has been suspended for failure to meet the financial responsibility provisions of the law in that state, if the suspension in that state was taken on grounds that would have resulted in a suspension in this state.

(Amended (as amended by Stats. 1996, Ch. 1126, Sec. 12) by Stats. 1999, Ch. 880, Sec. 17. Effective January 1, 2000.)



16072

(a) The suspension of the driving privilege of a person as provided in Section 16070 shall not be terminated until one year has elapsed from the date of actual commencement of the suspension and until the person files proof of financial responsibility as provided in Chapter 3 (commencing with Section 16430), except that the suspension shall be reinstated if the person fails to maintain proof of financial responsibility for three years. However, in lieu of suspending a person s driving privilege pursuant to this section, the department, upon application, if the person files and thereafter maintains proof of financial responsibility as provided in this section and pays a penalty fee to the department of two hundred fifty dollars ($250), may restrict the person s driving privilege to any of the following situations:

(1) Necessary travel to and from that person s place of employment.

(2) Driving that is required in the person s course of employment, when driving a motor vehicle is necessary in order to perform the duties of the person s primary employment.

(3) Necessary travel to transport a minor dependent in that person s immediate family to and from an institute of primary or secondary instruction, if the chief administrative officer or principal of the educational institution certifies in writing to the department that the minor dependent is enrolled in the educational institution and no form of public transportation or schoolbus is available between the applicant s place of residence and the educational institution.

The restriction shall remain in effect for the period of suspension required by this section, so long as proof of financial responsibility is maintained.

(b) If a suspension has been imposed under Section 16070 and one year has elapsed from the date the suspension actually commenced, that suspension shall be terminated if the driving privilege is suspended under Section 16370 or 16381 as the result of a judgment arising out of the accident for which proof of financial responsibility was required to be established. The department may reimpose the suspension of the driving privilege of a person under Section 16070 if the suspension under Section 16370 or 16381 is later set aside for a reason other than that the person has satisfied the judgment in full or to the extent provided in Chapter 2 (commencing with Section 16250) and has given proof of ability to respond in damages as provided in Chapter 3 (commencing with Section 16430).

(c) Notwithstanding Chapter 2 (commencing with Section 42200) of Division 18, all revenues derived from the penalty fees provided in subdivision (a) shall, after deduction by the department of the costs incurred by the department in administering this section, be deposited in the Financial Responsibility Penalty Account in the General Fund. The balance in this fund on each July 1, which is not subject to appropriation as provided in Section 12980 of the Insurance Code, shall revert to the General Fund.

(d) (1) Subdivision (a) does not apply to a commercial driver s license holder.

(2) A commercial driver s license holder whose driving privilege is otherwise suspended under this chapter is not entitled to a restricted license, unless that person surrenders his or her commercial driver s license and is issued a noncommercial class C or M driver s license.

(Amended by Stats. 2006, Ch. 574, Sec. 16. Effective January 1, 2007.)



16073

(a) The privilege of a person employed for the purpose of driving a motor vehicle for compensation whose occupation requires the use of a motor vehicle in the course of his or her employment to drive a motor vehicle not registered in his or her name and in the course of that person s employment may not be suspended under this chapter even though his or her privilege to drive is otherwise suspended under this chapter.

(b) Subdivision (a) does not apply to a commercial driver s licenseholder. A commercial driver s licenseholder whose driving privilege is otherwise suspended under this chapter may not operate a commercial motor vehicle.

(c) This section shall become operative on September 20, 2005.

(Amended by Stats. 2004, Ch. 952, Sec. 27. Effective January 1, 2005. Amended version operative September 20, 2005, pursuant to earlier operation of new subdivision (c).)



16074

Whenever the department has taken any action or has failed to take any action under this chapter by reason of having received erroneous information, or by reason of having received no information, it shall take appropriate action to carry out the purposes and effect of this chapter upon receiving correct information.

(Added by Stats. 1974, Ch. 1409.)



16075

(a) The suspension provisions of this article shall not apply to a driver or owner until 30 days after the department sends to the driver or owner notice of its intent to suspend his or her driving privilege, pursuant to subdivision (b) of Section 16070, and advises the driver or owner of his or her right to a hearing as hereinafter provided.

(b) If the driver or owner receiving the notice of intent to suspend wishes to have a hearing, the request for a hearing shall be made in writing to the department within 10 days of the receipt of the notice. Failure to respond to a notice of intent within 10 days of receipt of the notice is a waiver of the person s right to a hearing.

(c) If the driver or owner makes a timely request for a hearing, the department shall hold the hearing before the effective date of the suspension to determine the applicability of this chapter to the driver or owner, including a determination of whether:

(1) The accident has resulted in property damage in excess of seven hundred fifty dollars ($750), or bodily injury, or death.

(2) The driver or owner has established financial responsibility, as provided in Article 3 (commencing with Section 16050), was in effect at the time of the accident.

(d) A request for a hearing does not stay the suspension of a person s driving privilege. However, if the department does not conduct a hearing and make a determination pursuant thereto within the time limit provided in subdivision (b) of Section 16070, the department shall stay the effective date of the order of suspension pending a determination.

(e) The hearing provided for by this section shall be held in the county of residence of the person requesting the hearing. The hearing shall be conducted pursuant to Article 3 (commencing with Section 14100) of Chapter 3 of Division 6.

(f) The department shall render its decision within 15 days after conclusion of the hearing.

(Amended by Stats. 2002, Ch. 766, Sec. 6. Effective January 1, 2003.)



16076

(a) The department shall notify every person whose driving privilege is suspended, pursuant to Section 16070, of that person s right to apply for a restricted driving privilege authorized under Section 16072.

(b) For purposes of subdivision (a), the department shall prepare and publish a printed summary. The printed summary may contain, but is not limited to, the following wording:

If your driving privilege is suspended due to involvement in an accident while you were uninsured, you may apply for a restricted license at any office of the Department of Motor Vehicles, accompanied with proof of financial responsibility, payment of a penalty fee of two hundred fifty dollars ($250), and, unless already paid, payment of a reissuance fee.

The Mello-McAlister Restricted Employment Driving Privilege Act allows you to apply for a driver s license limiting you to driving to and from work, and during the course of your primary employment, during the one-year mandatory term of suspension. The restricted license will not be issued if any other suspension or revocation action has been taken against your driving privilege.

(c) This section shall be known and may be cited as the Mello-McAlister Restricted Employment Driving Privilege Act.

(Amended by Stats. 2003, Ch. 451, Sec. 19. Effective January 1, 2004.)



16077

(a) The department, upon application and payment of a fifty dollar ($50) fee and a penalty fee of two hundred dollars ($200), may issue a restricted license to an applicant with serious health problems, or to an applicant with an immediate family member with serious health problems, when the applicant s privilege to drive is otherwise suspended under this chapter. The restricted license may be issued to enable the applicant to drive a motor vehicle for the purpose of receiving medical or mental health treatments of a prolonged and repetitive nature for the applicant or the member of the applicant s immediate family with serious health problems, if the applicant files and maintains proof of financial responsibility on file with the department pursuant to Section 16021 and there is no other suitable means of transportation available.

(b) The application shall set forth the nature of the health problem, the nature of the treatments, the duration and location of the treatments, and the schedule for visits. The applicant shall submit documentation signed by the treating physician and surgeon or licensed psychotherapist, as defined in subdivisions (a), (b), (c), and (e) of Section 1010 of the Evidence Code, as necessary to assist the department in its decision to grant or deny the restricted license. Upon reviewing the application, the department may determine that an investigation as to the person s fitness to operate a motor vehicle is warranted. If the department makes this determination, the department may conduct an investigation in a manner provided for in Chapter 3 (commencing with Section 13800) of Division 6.

(c) In reviewing the application, the department shall give due consideration to the circumstances set forth in the application and shall be guided by principles of fairness and humanity.

(d) Notwithstanding Chapter 2 (commencing with Section 42200) of Division 18, all revenues derived from the penalty fees provided in subdivision (a) shall, after deduction by the department of the costs incurred by the department in administering this section, be deposited in the Financial Responsibility Penalty Account in the General Fund.

(e) (1) Subdivision (a) does not apply to a commercial driver s license holder.

(2) A commercial driver s license holder whose driving privilege is otherwise suspended under this chapter is not entitled to a restricted license unless that person surrenders his or her commercial driver s license and is issued a noncommercial class C or M driver s license.

(Amended by Stats. 2006, Ch. 574, Sec. 17. Effective January 1, 2007.)



16078

Any person who has paid the penalty fee prescribed in subdivision (a) of Section 16072, whether or not the person has received the license restriction authorized by that section, may also apply for and receive a restricted license under Section 16077 without paying the fees prescribed in Section 16077. Any person who has paid the fees prescribed in subdivision (a) of Section 16077, whether or not the person has received the restricted license authorized by that section, may also apply for and receive the license restriction prescribed in Section 16072.

(Added by Stats. 1990, Ch. 1407, Sec. 4.)









CHAPTER 2. Suspensions Following Unsatisfied Judgments

ARTICLE 1. Definitions

16250

As used in this chapter and Chapter 3 (commencing with Section 16430), judgment means a final judgment of any court of competent jurisdiction in this or any other state or of the United States against a person as defendant upon a cause of action.

(Amended by Stats. 1984, Ch. 144, Sec. 207.)



16251

As used in this chapter and Chapter 3 (commencing with Section 16430), cause of action means any cause of action for damage to property in excess of seven hundred fifty dollars ($750) or for damage in any amount on account of bodily injury to or death of any person resulting from the operation by the defendant or any other person of any motor vehicle upon a highway in this state, except a cause of action based upon statutory liability by reason of signing the application of a minor for a driver s license.

(Amended by Stats. 2002, Ch. 766, Sec. 7. Effective January 1, 2003.)






ARTICLE 2. Suspension of Driving Privilege

16370

The department shall suspend the privilege of any person to operate a motor vehicle upon receiving a certified copy of a judgment, or a certified copy of the register of actions (or a comparable court record of another jurisdiction) in an action resulting in a judgment for damages, and a certificate of facts relative to the judgment, on a form provided by the department, indicating that the person has failed for a period of 30 days to satisfy a judgment rendered against him or her.

(Amended by Stats. 2001, Ch. 44, Sec. 10. Effective January 1, 2002.)



16370.5

The department shall suspend the privilege of any person to operate a motor vehicle as specified in Section 116.880 of the Code of Civil Procedure. Except as provided in this section, an action brought under Section 116.880 of the Code of Civil Procedure is not governed by Chapter 2 (commencing with Section 16250) of Division 7.

(Amended by Stats. 2003, Ch. 594, Sec. 42. Effective January 1, 2004.)



16370.7

Documents filed with the department pursuant to Section 16370 shall be accompanied by a fee of not to exceed twenty dollars ($20) to pay for processing the documents and issuing the suspension order.

(Added by Stats. 1988, Ch. 395, Sec. 4. Effective August 11, 1988.)



16371

The suspension shall remain in effect, and no license shall be issued to the judgment debtor until the judgment debtor gives proof of financial responsibility as provided in Chapter 3 (commencing with Section 16430), and until either the judgment is satisfied in full or to the extent provided in this chapter, subject to the exemption provided in Section 16375.

(Amended by Stats. 1989, Ch. 1157, Sec. 6.)



16373

(a) The clerk of a court shall, subject to subdivision (b), issue upon the request of a judgment creditor a certified copy of any judgment or a certified copy of the register of actions in an action resulting in a judgment for damages, and a certificate of facts relative to the judgment on a form provided by the department.

(b) The judgment creditor may pay the required fees and request the documents specified in subdivision (a) upon the expiration of 30 days after the judgment has become final, if the judgment has not been stayed or satisfied within the amounts specified in this chapter as shown by the records of the court. The court shall determine the required fees, which shall be commensurate with the cost incurred by the court in carrying out this section.

(Amended by Stats. 2001, Ch. 44, Sec. 11. Effective January 1, 2002.)



16374

Whenever after a judgment is satisfied and proof of financial responsibility is given, another judgment is rendered against the same person for any accident occurring prior to the date of the giving of the proof and the person fails to satisfy the latter judgment within the amounts specified in this chapter within 15 days after the latter judgment became final, then the department shall again suspend the driver s license of the judgment debtor and shall not issue to him or her any driver s license while the latter judgment remains unsatisfied and subsisting within the amounts specified in this chapter.

(Amended by Stats. 1989, Ch. 1157, Sec. 7.)



16375

Any person whose driver s license has been suspended, or is about to be suspended or shall become subject to suspension under this chapter, may relieve himself from the effect of the judgment by filing with the department an affidavit stating that at the time of the accident upon which the judgment has been rendered he was insured, that the insurer is liable to pay such judgment, and the reason, if known, why the insurance company has not paid the judgment. He shall also file the original policy of insurance or a certified copy thereof, if available, and such other documents as the department may require to show that the loss, injury, or damage for which the judgment was rendered, was covered by the policy of insurance.

If the department is satisfied from such papers that the insurer was authorized to issue the policy of insurance in this state at the time of issuing the policy and that such insurer is liable to pay such judgment, at least to the extent and for the amounts provided in this chapter, the department shall not suspend the license, or if already suspended, shall reinstate it.

(Amended by Stats. 1974, Ch. 714.)



16376

(a) If the person against whom judgment is rendered is a nonresident and the person fails within the prescribed time to satisfy the judgment in full or to the extent specified in this chapter, all privileges of operating a motor vehicle in this state given to the person under this code shall be suspended while the judgment remains in effect and unsatisfied and until the nonresident gives proof of his or her financial responsibility in the manner and to the extent provided in Chapter 3 (commencing with Section 16430) for accidents occurring after the date of the giving of proof.

(b) The department shall forward a certified copy of the judgment of a court of record to the appropriate officer in charge of the licensing of drivers in the state of which the person is a resident.

(Amended by Stats. 2001, Ch. 44, Sec. 12. Effective January 1, 2002.)



16377

Every judgment shall for the purposes of this chapter be deemed satisfied:

(a) When fifteen thousand dollars ($15,000) has been credited, upon any judgment in excess of that amount, or upon all judgments, collectively, which together total in excess of that amount, for personal injury to or death of one person as a result of any one accident.

(b) When, subject to the limit of fifteen thousand dollars ($15,000) as to one person, the sum of thirty thousand dollars ($30,000) has been credited, upon any judgment in excess of that amount, or upon all judgments, collectively, which together total in excess of that amount, for personal injury to or death of more than one person as a result of any one accident.

(c) When five thousand dollars ($5,000) has been credited, upon any judgment in excess of that amount, or upon all judgments, collectively, each of which is in excess of seven hundred fifty dollars ($750), and which together total in excess of five thousand dollars ($5,000), for damage to property of others as a result of any one accident.

(d) When the judgment debtor or a person designated by him or her has deposited with the department a sum equal to the amount of the unsatisfied judgment for which the suspension action was taken and presents proof, satisfactory to the department, of inability to locate the judgment creditor.

(Amended by Stats. 2002, Ch. 766, Sec. 8. Effective January 1, 2003.)



16378

Money deposited pursuant to subdivision (d) of Section 16377 shall be:

(a) Deposited by the department in the special deposit fund with the State Treasurer.

(b) Payable to the judgment creditor upon presentation of a valid claim establishing that he is the judgment creditor for which the deposit was made and that the judgment remains unsatisfied.

(c) Refunded to the person making the deposit or to a person designated by him if the deposit remains unclaimed by the judgment creditor for a period of two years following the date of the deposit.

(d) The State Controller shall draw his warrant on the State Treasurer for any payment ordered pursuant to this section as ordered by the department.

(Added by Stats. 1965, Ch. 1525.)



16379

(a) The department shall not suspend a license and shall restore any suspended license following nonpayment of a final judgment when the judgment debtor gives proof of financial responsibility for future damages and when the trial court in which the judgment was rendered orders the payment of the judgment in installments and while the payment of any installment payment is not in default.

(b) Whenever the trial court orders the payment of a judgment in installments as provided in this section, upon payment of the required fees by the judgment creditor, it shall forward a certified copy of the order to the department, together with a certified copy of the judgment or a certified copy of the register of actions in an action resulting in a judgment for damages and a certificate of facts relative to the judgment on a form provided by the department.

(c) The court shall determine the required fees, which shall be commensurate with the cost incurred by the court in carrying out the provisions of this section.

(Amended by Stats. 2001, Ch. 44, Sec. 13. Effective January 1, 2002.)



16380

The trial court may order the payment of a judgment in installments only when the defendant is not insured or the insurance policy covering the automobile involved in the accident, for the ownership or operation of which the defendant is held liable, is not sufficient to pay the amount of the judgment, and then only as to such portion of the judgment not covered by the insurance policy. The order shall fix the amounts and times of payment of the installments and shall be without prejudice to any other legal remedies available to the judgment creditor.

(Added by renumbering Section 16486 by Stats. 1967, Ch. 211.)



16381

In the event that it is made to appear to the court that the judgment debtor has failed to pay any installment as permitted by the order of the court, upon the payment of required fees by the judgment creditor, the court shall give notice of the default to the department and the department shall forthwith suspend the driving privilege of the judgment debtor until the judgment is satisfied as provided in this chapter. The court shall determine the required fees, which shall be commensurate with the cost incurred by the court in carrying out the provisions of this section.

(Amended by Stats. 1981, Ch. 362, Sec. 3.)









CHAPTER 3. Proof of Financial Responsibility

ARTICLE 1. Proof Requirements

16430

Proof of financial responsibility when required by this code means proof of financial responsibility resulting from the ownership or operation of a motor vehicle and arising by reason of personal injury to, or death of, any one person, of at least fifteen thousand dollars ($15,000), and, subject to the limit of fifteen thousand dollars ($15,000) for each person injured or killed, of at least thirty thousand dollars ($30,000) for the injury to, or the death of, two or more persons in any one accident, and for damages to property (in excess of seven hundred fifty dollars ($750)), of at least five thousand dollars ($5,000) resulting from any one accident. Proof of financial responsibility may be given in any manner authorized in this chapter.

(Amended by Stats. 2002, Ch. 766, Sec. 9. Effective January 1, 2003.)



16431

(a) Proof of financial responsibility may be given by the written certificate or certificates of any insurance carrier duly authorized to do business within the state, that it has issued to or for the benefit of the person named therein a motor vehicle liability policy as defined in Section 16450, an automobile liability policy as defined in Section 16054, or any other liability policy issued for vehicles with less than four wheels that meets the requirements of Section 16056, which, at the date of the certificate or certificates, is in full force and effect. Except as provided in subdivision (b), the certificate or certificates issued under any liability policy set forth in this section shall be accepted by the department and satisfy the requirements of proof of financial responsibility of this chapter. Nothing in this chapter requires that an insurance carrier certify that there is coverage broader than that provided by the actual policy issued by the carrier.

(b) The department shall require that a person whose driver s license has been revoked, suspended, or restricted under Section 13350, 13351, 13352, 13353, 13353.2, 13353.3, 13353.7, or 16370, provide, as proof of financial responsibility, a certificate or certificates that covers all motor vehicles registered to the person before reinstatement of his or her driver s license.

(c) Subdivision (b) does not apply to vehicles in storage if the current license plates and registration cards are surrendered to the department in Sacramento.

(d) (1) A resident of another state may provide proof of financial responsibility when required to do so under this code from a company authorized to do business in that person s state of residence, if that proof is satisfactory to the department, covers the operation of a vehicle in this state, and meets the minimum coverage limit requirements specified in Section 16056.

(2) If the person specified in paragraph (1) becomes a resident of this state during the period that the person is required to maintain proof of financial responsibility with the department, the department may not issue or return a driver s license to that person until the person files a written certificate or certificates, as authorized under subdivision (a), that meets the minimum coverage limit requirements specified in Section 16056 and covers the period during which the person is required to maintain proof of financial responsibility.

(e) This section shall become operative on September 20, 2005.

(Amended by Stats. 2004, Ch. 952, Sec. 28. Effective January 1, 2005. Amended version operative September 20, 2005, pursuant to earlier operation of new subdivision (e).)



16433

A certificate or certificates shall certify, if the liability policy therein cited has been canceled, that the department shall be notified in writing within 10 days after the cancellation of insurance becomes final.

Nothing in this section extends coverage beyond the date stated in the notice of cancellation.

(Amended by Stats. 1990, Ch. 314, Sec. 8. Effective July 17, 1990.)



16434

Proof of financial responsibility may be given by a bond. The bond shall be conditioned for the payment of the amount specified in Section 16430, and shall provide for the entry of judgment on motion of the state in favor of any holder of any final judgment on account of damages to property over seven hundred fifty dollars ($750) in amount, or injury to any person caused by the operation of the person s motor vehicle.

(Amended by Stats. 2002, Ch. 766, Sec. 10. Effective January 1, 2003.)



16435

Proof of financial responsibility may be given by the deposit of thirty-five thousand dollars ($35,000), as provided in Section 16054.2. The department shall not accept a deposit where any judgment theretofore obtained against that person as a result of damages arising from the operation of any motor vehicle shall not have been paid in full.

(Amended by Stats. 1989, Ch. 1157, Sec. 13.)



16436

Proof of financial responsibility may be given by the written certificate of a self-insurer holding a certificate of self-insurance for bodily injury and property damage issued by the department.

The certification shall name the employee in whose behalf it is filed and shall bind the self-insurer in a like manner and to the same amounts as provided for in Section 16430 for damages arising from the operation of a motor vehicle by the employee within the scope of his or her employment by the self-insurer. In that case, the department shall restrict any driver s license issued to the employee to the operation of motor vehicles owned by the self-insurer within the scope of his or her employment by the self-insurer.

The certificate shall be canceled upon 10 days prior written notice to the department by the self-insurer.

(Amended by Stats. 1989, Ch. 1157, Sec. 14.)






ARTICLE 2. Insurance Policy

16450

A motor vehicle liability policy, as used in Chapters 1 (commencing with Section 16000), 2 (commencing with Section 16250), and 4 (commencing with Section 16500), and this chapter, means an owner s policy or an operator s policy, or both, of liability insurance, certified as provided in Section 16431 as proof of financial responsibility, issued by an insurance carrier authorized to transact that business in this state to or for the benefit of the person named therein as assured. Any requirements set forth in Chapters 1 (commencing with Section 16000), 2 (commencing with Section 16250), and 4 (commencing with Section 16500), and this chapter relating to a motor vehicle liability policy shall apply only to those policies which have been certified as proof of financial responsibility as provided in Section 16431.

(Amended by Stats. 1989, Ch. 1157, Sec. 15.)



16451

An owner s policy of motor vehicle liability insurance shall insure the named insured and any other person using any motor vehicle registered to the named insured with the express or implied permission of the named insured, against loss from the liability imposed by law for damages arising out of ownership, maintenance, or use of the motor vehicle within the continental limits of the United States to the extent and aggregate amount, exclusive of interest and costs, with respect to each motor vehicle, of fifteen thousand dollars ($15,000) for bodily injury to or death of each person as a result of any one accident and, subject to the limit as to one person, the amount of thirty thousand dollars ($30,000) for bodily injury to or death of all persons as a result of any one accident and the amount of five thousand dollars ($5,000) for damage to property of others as a result of any one accident.

(Amended by Stats. 1989, Ch. 1157, Sec. 16.)



16452

An operator s policy of motor vehicle liability insurance shall insure the person named as insured therein against loss from the liability imposed on that person by law for damages arising out of use by that person of any motor vehicle not owned by that person, and for any subsequently acquired motor vehicle for a period not to exceed 10 days from date of purchase, within the same territorial limits and subject to the same limits of liability as are provided for in an owner s policy of liability insurance.

(Amended by Stats. 1989, Ch. 1157, Sec. 17.)



16453

Any motor vehicle liability policy may grant any lawful coverage in excess of or in addition to the coverage herein specified or contain any agreements, provisions or stipulations not in conflict with the provisions of this code and not otherwise contrary to law.

(Enacted by Stats. 1959, Ch. 3.)



16454

Any motor vehicle liability policy need not cover any liability for injury to the assured or any liability of the assured assumed by or imposed upon the assured under any workers compensation law nor any liability for damage to property in charge of the assured or the assured s employees or agents.

(Amended by Stats. 1974, Ch. 1454.)



16455

The provisions of Section 16451 shall not apply to vehicles in storage if the current license plates and registration cards are surrendered to the department in Sacramento.

(Enacted by Stats. 1959, Ch. 3.)



16457

Whenever proof of financial responsibility is required to be filed pursuant to this chapter, no person of whom that proof is required shall drive any motor vehicle not covered by the certificate of proof of financial responsibility filed by him or her with the department, nor shall any applicant for that proof knowingly fail to disclose ownership of a motor vehicle in the application for proof of financial responsibility or to disclose any subsequently acquired motor vehicle.

(Amended (as amended by Stats. 1996, Ch. 1126, Sec. 14) by Stats. 1999, Ch. 880, Sec. 19. Effective January 1, 2000.)






ARTICLE 3. Release of Proof

16480

(a) The department shall upon request, or may at its own discretion, cancel any bond or any certificate of insurance, or the department shall direct the return to the person entitled thereto of any money or securities deposited pursuant to this code as proof of financial responsibility, or the department shall waive the requirement of filing proof of financial responsibility in any of the following events:

(1) When the person is no longer required to maintain the proof under the provisions of this code.

(2) At any time after three years from the date the proof was required.

(3) Upon the death of the person on whose behalf the proof was filed.

(4) The permanent incapacity of the person to operate a motor vehicle if the person surrenders for cancellation his or her driver s license to the department.

(b) The department shall not release proof filed by the bond of individual sureties as set forth in Section 16434, or if given in the manner prescribed by Section 16435, if any action for damages upon a liability referred to in this code is then pending or if any judgment upon any the liability is outstanding and unsatisfied. An affidavit of the applicant of the nonexistence of those facts shall be prima facie evidence thereof.

(Amended by Stats. 1989, Ch. 1157, Sec. 19.)



16482

(a) Any person whose privilege to operate a motor vehicle has been suspended because of failure to satisfy a judgment and the judgment has been outstanding for a period of three years or more, may be relieved of the penalties therein provided and the privilege of the person to operate a motor vehicle may be restored in the event the person files with the department and thereafter maintains proof of financial responsibility notwithstanding that the judgment which gave rise to the order of suspension has not been paid or fully satisfied.

(b) Any person who has filed proof of financial responsibility as required for three years, or who has been eligible to file that proof for three years, may be relieved of the requirement of filing proof as provided in paragraph (2) of subdivision (a) of Section 16480.

(Amended by Stats. 1989, Ch. 1157, Sec. 20.)



16483

The department shall cancel any bond or any certificate of insurance or direct the return of any money or securities to the person entitled thereto, upon the substitution and acceptance of other adequate proof of financial responsibility pursuant to this code.

(Amended by Stats. 1989, Ch. 1157, Sec. 21.)



16484

Except when a nonresident minor s certificate or minor s license is canceled as required by Sections 12504 and 17704, respectively, whenever any evidence of proof of financial responsibility filed by any person under the provisions of this code no longer fulfills the purpose for which required, the department shall require other evidence of financial responsibility as required by Article 1 (commencing with Section 16430) and shall suspend the privilege of the person to operate a motor vehicle upon a highway. The suspension shall remain in effect until adequate proof of financial responsibility is filed with the department by the person.

(Amended by Stats. 1989, Ch. 1157, Sec. 22.)









CHAPTER 4. Commercial Vehicles

16500

Every owner of a vehicle used in the transportation of passengers for hire, including taxicabs, when the operation of the vehicle is not subject to regulation by the Public Utilities Commission, shall maintain, whenever he or she may be engaged in conducting those operations, proof of financial responsibility resulting from the ownership or operation of the vehicle and arising by reason of personal injury to, or death of, any one person, of at least fifteen thousand dollars ($15,000), and, subject to the limit of fifteen thousand dollars ($15,000) for each person injured or killed, of at least thirty thousand dollars ($30,000) for the injury to, or the death of, two or more persons in any one accident, and for damages to property of at least five thousand dollars ($5,000) resulting from any one accident. Proof of financial responsibility may be maintained by either:

(a) Being insured under a motor vehicle liability policy against that liability.

(b) Obtaining a bond of the same kind, and containing the same provisions, as those bonds specified in Section 16434.

(c) By depositing with the department thirty-five thousand dollars ($35,000), which amount shall be deposited in a special deposit account with the Controller for the purpose of this section.

(d) Qualifying as a self-insurer under Section 16053.

The department shall return the deposit to the person entitled thereto when he or she is no longer required to maintain proof of financial responsibility as required by this section or upon his or her death.

(Amended by Stats. 1989, Ch. 1157, Sec. 23.)



16500.5

(a) Except as specified in subdivision (b), the owner of the following commercial vehicles shall maintain proof of financial responsibility in the amount required by the director:

(1) A vehicle used to carry passengers for hire, except taxicabs as defined in subdivision (c) of Section 27908.

(2) A vehicle having an unladen weight of over 7,000 pounds which is used in the transportation of property in the conduct of a business.

(b) Subdivision (a) does not apply to the following vehicles:

(1) A schoolbus.

(2) A motor vehicle used by a farmer exclusively in the transportation of his or her livestock, implements of husbandry, and agricultural commodities or in the transportation of supplies to his or her farm.

(3) A motor vehicle used by a resident farmer of this state to occasionally transport from the place of production to a warehouse, regular market, place of storage, or place of shipment the farm products of neighboring farmers in exchange for like services, farm products, or other compensation.

(4) A vehicle used in for-hire transportation which is subject to regulation by the Public Utilities Commission.

(5) A rented vehicle used for noncommercial transportation of property.

(c) The director shall establish the amounts which are determined adequate to cover damages resulting from the ownership or operation of a commercial vehicle or vehicles subject to this section arising by reason of personal injury to, or death of, any person or damage to property, or both. The director shall establish the amounts at levels equal to those prescribed by the Public Utilities Commission for owners and operators of for-hire vehicles subject to its jurisdiction and control.

(d) Proof of financial responsibility may be maintained by any of the following:

(1) Being insured under one or more motor vehicle liability policies against that liability.

(2) Obtaining a bond of the same kind, and containing the same provisions, as those bonds specified in Section 16434.

(3) By depositing with the department five hundred thousand dollars ($500,000), which amount shall be deposited in a special deposit account with the Controller for the purpose of this section.

(4) Qualifying as a self-insurer under Section 16053.

(e) The department shall return the deposit made pursuant to paragraph (3) of subdivision (d) to the person entitled thereto when the owner is no longer required to maintain proof of financial responsibility as required by this section or upon the owner s death.

(f) An insurer, agent, or broker who has been incorrectly informed by an owner of a vehicle or his or her representative that the vehicle is 7,000 pounds or less unladen weight, or is incorrectly informed by the owner or his or her representative that the vehicle is exempt from the requirements of subdivisions (a) and (c) pursuant to the exemptions set forth in subdivision (b), may issue a policy of motor vehicle liability insurance in any amount less than that required by the director but not less than the amounts required under Section 16451. The policy of motor vehicle liability insurance when issued shall not be deemed to provide liability coverage amounts greater than that specifically set forth in the policy notwithstanding that the vehicle weighs in excess of 7,000 pounds unladen weight or is subsequently used in a manner which would have required the vehicle to be insured in the amounts established by the director pursuant to subdivision (c).

(Amended by Stats. 1989, Ch. 1157, Sec. 24.)



16501

The provisions of this chapter shall not prevent local authorities, within the reasonable exercise of the police power, from adopting rules and regulations, by ordinance or resolution, licensing and regulating the operation of any vehicle for hire and the drivers of passenger vehicles for hire.

(Amended by Stats. 1965, Ch. 1554.)



16502

(a) An owner shall not use, or with his or her consent permit the use of, a vehicle used in the transportation of persons or property in the conduct of a business, without maintaining proof of financial responsibility as required by this chapter.

(b) A motor vehicle from another country in which there is no evidence of financial responsibility required pursuant to this chapter or Part 387 (commencing with Section 387.1) of Title 49 of the Code of Federal Regulations shall be denied entry into the state.

(Amended by Stats. 2006, Ch. 288, Sec. 5. Effective January 1, 2007.)



16503

The department shall suspend the registration of all vehicles used in the transportation of persons or property in the conduct of a business, except vehicles subject to regulation by the Public Utilities Commission, which are registered in the name of any person convicted of violating Section 16502 immediately upon receipt of a duly certified abstract of the record of the court in which the person was convicted.

The suspension shall remain in effect and no such vehicle shall be registered in the name of the person until he or she gives the department proof of his or her financial responsibility as required by Section 16500.

(Amended by Stats. 1989, Ch. 1157, Sec. 26.)






CHAPTER 6. Interstate Highway Carriers

16560

(a) Any person or corporation who operates or causes to be operated on the highways of this state any motor vehicle in the interstate or foreign transportation of property, other than household goods, for compensation without having first complied with the requirements of paragraph (1) of subdivision (g) of Section 7232 of the Revenue and Taxation Code is guilty of a misdemeanor, and is punishable by a fine of not more than one thousand dollars ($1,000), or by imprisonment in the county jail for not more than three months, or by both that fine and imprisonment.

(b) Any person or corporation who operates or causes to be operated on the highways of this state any motor vehicle in the interstate or foreign transportation of household goods or passengers for compensation without having first complied with the requirements of Chapter 1 (commencing with Section 3901) of Division 2 of the Public Utilities Code is guilty of a misdemeanor, and is punishable by a fine of not more than one thousand dollars ($1,000), or by imprisonment in the county jail for not more than three months, or both that fine and imprisonment.

(Amended by Stats. 1999, Ch. 1007, Sec. 19. Effective January 1, 2000.)









DIVISION 9. CIVIL LIABILITY

CHAPTER 1. Civil Liability of Owners and Operators of Vehicles

ARTICLE 1. Public Agencies

17000

As used in this chapter:

(a) Employee includes an officer, employee, or servant, whether or not compensated, but does not include an independent contractor.

(b) Employment includes office or employment.

(c) Public entity includes the state, the Regents of the University of California, a county, city, district, public authority, public agency, and any other political subdivision or public corporation in the state.

(Amended by Stats. 1965, Ch. 1527.)



17001

A public entity is liable for death or injury to person or property proximately caused by a negligent or wrongful act or omission in the operation of any motor vehicle by an employee of the public entity acting within the scope of his employment.

(Amended by Stats. 1965, Ch. 1527.)



17002

Subject to Article 4 (commencing with Section 825) of Chapter 1 of Part 2 of Division 3.6 of Title 1 of the Government Code, a public entity is liable for death or injury to person or property to the same extent as a private person under the provisions of Article 2 (commencing with Section 17150) of this chapter.

(Repealed and added by Stats. 1965, Ch. 1527.)



17004

A public employee is not liable for civil damages on account of personal injury to or death of any person or damage to property resulting from the operation, in the line of duty, of an authorized emergency vehicle while responding to an emergency call or when in the immediate pursuit of an actual or suspected violator of the law, or when responding to but not upon returning from a fire alarm or other emergency call.

(Amended by Stats. 1965, Ch. 1527.)



17004.5

Any private firm or corporation, or employee thereof, which maintains a fire department and has entered into a mutual aid agreement pursuant to Section 13855, 14095, or 14455.5 of the Health and Safety Code shall have the same immunity from liability for civil damages on account of personal injury to or death of any person or damage to property resulting from the operation of an authorized emergency vehicle while responding to, but not upon returning from, a fire alarm or other emergency call as is provided by law for the district and its employees with which the firm or corporation has entered into a mutual aid agreement, except when the act or omission causing the personal injury to or death of any person or damage to property occurs on property under the control of such firm or corporation.

(Added by Stats. 1961, Ch. 1880, Sec. 5.)



17004.7

(a) The immunity provided by this section is in addition to any other immunity provided by law. The adoption of a vehicle pursuit policy by a public agency pursuant to this section is discretionary.

(b) (1) A public agency employing peace officers that adopts and promulgates a written policy on, and provides regular and periodic training on an annual basis for, vehicular pursuits complying with subdivisions (c) and (d) is immune from liability for civil damages for personal injury to or death of any person or damage to property resulting from the collision of a vehicle being operated by an actual or suspected violator of the law who is being, has been, or believes he or she is being or has been, pursued in a motor vehicle by a peace officer employed by the public entity.

(2) Promulgation of the written policy under paragraph (1) shall include, but is not limited to, a requirement that all peace officers of the public agency certify in writing that they have received, read, and understand the policy. The failure of an individual officer to sign a certification shall not be used to impose liability on an individual officer or a public entity.

(c) A policy for the safe conduct of motor vehicle pursuits by peace officers shall meet all of the following minimum standards:

(1) Determine under what circumstances to initiate a pursuit. The policy shall define a pursuit, articulate the reasons for which a pursuit is authorized, and identify the issues that should be considered in reaching the decision to pursue. It should also address the importance of protecting the public and balancing the known or reasonably suspected offense, and the apparent need for immediate capture against the risks to peace officers, innocent motorists, and others to protect the public.

(2) Determine the total number of law enforcement vehicles authorized to participate in a pursuit. Establish the authorized number of law enforcement units and supervisors who may be involved in a pursuit, describe the responsibility of each authorized unit and the role of each peace officer and supervisor, and specify if and when additional units are authorized.

(3) Determine the communication procedures to be followed during a pursuit. Specify pursuit coordination and control procedures and determine assignment of communications responsibility by unit and organizational entity.

(4) Determine the role of the supervisor in managing and controlling a pursuit. Supervisory responsibility shall include management and control of a pursuit, assessment of risk factors associated with a pursuit, and when to terminate a pursuit.

(5) Determine driving tactics and the circumstances under which the tactics may be appropriate.

(6) Determine authorized pursuit intervention tactics. Pursuit intervention tactics include, but are not limited to, blocking, ramming, boxing, and roadblock procedures. The policy shall specify under what circumstances and conditions each approved tactic is authorized to be used.

(7) Determine the factors to be considered by a peace officer and supervisor in determining speeds throughout a pursuit. Evaluation shall take into consideration public safety, peace officer safety, and safety of the occupants in a fleeing vehicle.

(8) Determine the role of air support, where available. Air support shall include coordinating the activities of resources on the ground, reporting on the progress of a pursuit, and providing peace officers and supervisors with information to evaluate whether or not to continue the pursuit.

(9) Determine when to terminate or discontinue a pursuit. Factors to be considered include, but are not limited to, all of the following:

(A) Ongoing evaluation of risk to the public or pursuing peace officer.

(B) The protection of the public, given the known or reasonably suspected offense and apparent need for immediate capture against the risks to the public and peace officers.

(C) Vehicular or pedestrian traffic safety and volume.

(D) Weather conditions.

(E) Traffic conditions.

(F) Speeds.

(G) Availability of air support.

(H) Procedures when an offender is identified and may be apprehended at a later time or when the location of the pursuit vehicle is no longer known.

(10) Determine procedures for apprehending an offender following a pursuit. Safety of the public and peace officers during the law enforcement effort to capture an offender shall be an important factor.

(11) Determine effective coordination, management, and control of interjurisdictional pursuits. The policy shall include, but shall not be limited to, all of the following:

(A) Supervisory control and management of a pursuit that enters another jurisdiction.

(B) Communications and notifications among the agencies involved.

(C) Involvement in another jurisdiction s pursuit.

(D) Roles and responsibilities of units and coordination, management, and control at the termination of an interjurisdictional pursuit.

(12) Reporting and postpursuit analysis as required by Section 14602.1. Establish the level and procedures of postpursuit analysis, review, and feedback. Establish procedures for written postpursuit review and followup.

(d) Regular and periodic training under this section means annual training that shall include, at a minimum, coverage of each of the subjects and elements set forth in subdivision (c) and that shall comply, at a minimum, with the training guidelines established pursuant to Section 13519.8 of the Penal Code.

(e) The requirements of subdivision (c) represent minimum policy standards and do not limit an agency from adopting additional policy requirements. The requirements in subdivision (c) are consistent with the 1995 California Law Enforcement Vehicle Pursuit Guidelines developed by the Commission on Peace Officer Standards and Training pursuant to Section 13519.8 of the Penal Code that will assist agencies in the development of their pursuit policies. Nothing in this section precludes the adoption of a policy that limits or restricts pursuits.

(f) A determination of whether a public agency has complied with subdivisions (c) and (d) is a question of law for the court.

(g) This section shall become operative on July 1, 2007.

(Repealed (in Sec. 10) and added by Stats. 2005, Ch. 485, Sec. 11. Effective January 1, 2006. Section operative July 1, 2007, by its own provisions.)






ARTICLE 2. Private Owners

17150

Every owner of a motor vehicle is liable and responsible for death or injury to person or property resulting from a negligent or wrongful act or omission in the operation of the motor vehicle, in the business of the owner or otherwise, by any person using or operating the same with the permission, express or implied, of the owner.

(Amended by Stats. 1967, Ch. 702.)



17150.5

The presumptions created by Section 803 of the Family Code as to the acquisition of property by a married woman by an instrument in writing shall not apply in an action based on Section 17150 with respect to the acquisition of a motor vehicle by a married woman and her husband.

(Amended by Stats. 1992, Ch. 163, Sec. 134. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



17151

(a) The liability of an owner, bailee of an owner, or personal representative of a decedent imposed by this chapter and not arising through the relationship of principal and agent or master and servant is limited to the amount of fifteen thousand dollars ($15,000) for the death of or injury to one person in any one accident and, subject to the limit as to one person, is limited to the amount of thirty thousand dollars ($30,000) for the death of or injury to more than one person in any one accident and is limited to the amount of five thousand dollars ($5,000) for damage to property of others in any one accident.

(b) An owner, bailee of an owner, or personal representative of a decedent is not liable under this chapter for damages imposed for the sake of example and by way of punishing the operator of the vehicle. Nothing in this subdivision makes an owner, bailee, or personal representative immune from liability for damages imposed for the sake of example and by way of punishing him for his own wrongful conduct.

(Amended by Stats. 1967, Ch. 862, Sec. 8.5.)



17152

In any action against an owner, bailee of an owner, or personal representative of a decedent on account of liability imposed by Sections 17150, 17154, or 17159 for the negligent or wrongful act or omission of the operator of a vehicle, the operator shall be made a party defendant if service of process can be made in a manner sufficient to secure personal jurisdiction over the operator. Upon recovery of judgment, recourse shall first be had against the property of the operator so served.

(Amended by Stats. 1967, Ch. 702.)



17153

If there is recovery under this chapter against an owner, bailee of an owner, or personal representative of a decedent, the owner, bailee of an owner, or personal representative of a decedent is subrogated to all the rights of the person injured or whose property has been injured and may recover from the operator the total amount of any judgment and costs recovered against the owner, bailee of an owner, or personal representative of a decedent.

(Amended by Stats. 1967, Ch. 702.)



17154

If the bailee of an owner with the permission, express or implied, of the owner permits another to operate the motor vehicle of the owner, then the bailee and the driver shall both be deemed operators of the vehicle of the owner within the meaning of Sections 17152 and 17153.

Every bailee of a motor vehicle is liable and responsible for death or injury to person or property resulting from a negligent or wrongful act or omission in the operation of the motor vehicle, in the business of the bailee or otherwise, by any person using or operating the same with the permission, express or implied, of the bailee.

(Amended by Stats. 1967, Ch. 702.)



17155

If two or more persons are injured or killed in one accident, the owner, bailee of an owner, or personal representative of a decedent may settle and pay any bona fide claims for damages arising out of personal injuries or death, whether reduced by judgment or not, and the payments shall diminish, to the extent of those payments, the person s total liability on account of the accident. Payments aggregating the full sum of thirty thousand dollars ($30,000) shall extinguish all liability of the owner, bailee of an owner, or personal representative of a decedent for death or personal injury arising out of the accident that exists pursuant to this chapter, and did not arise through the negligent or wrongful act or omission of the owner, bailee of an owner, or personal representative of a decedent nor through the relationship of principal and agent or master and servant.

(Amended by Stats. 2006, Ch. 538, Sec. 660. Effective January 1, 2007.)



17156

If a motor vehicle is sold under a contract of conditional sale whereby the title to such motor vehicle remains in the vendor, such vendor or his assignee shall not be deemed an owner within the provisions of this chapter, but the vendee or his assignee shall be deemed the owner notwithstanding the terms of such contract, until the vendor or his assignee retake possession of the motor vehicle. A chattel mortgagee of a motor vehicle out of possession is not an owner within the provisions of this chapter.

(Amended by Stats. 1967, Ch. 702.)



17157

If a motor vehicle is gratuitously loaned to a school district, the bailee and not the bailor shall be deemed to be the owner within the provisions of this chapter notwithstanding the terms of any contract, until the bailor retakes possession of the motor vehicle.

(Added by Stats. 1969, Ch. 289.)



17158

No person riding in or occupying a vehicle owned by him and driven by another person with his permission has any right of action for civil damages against the driver of the vehicle or against any other person legally liable for the conduct of the driver on account of personal injury to or the death of the owner during the ride, unless the plaintiff in any such action establishes that the injury or death proximately resulted from the intoxication or willful misconduct of the driver.

(Amended by Stats. 1973, Ch. 803.)



17159

Every person who is a personal representative of a decedent who has control or possession of a motor vehicle subject to administration for the purpose of administration of an estate is, during the period of such administration, or until the vehicle has been distributed under order of the court or he has complied with the requirements of subdivision (a) or (b) of Section 5602, liable and responsible for death or injury to person or property resulting from a negligent or wrongful act or omission in the operation of the motor vehicle by any person using or operating the same with the permission, express or implied, of the personal representative.

(Amended by Stats. 1967, Ch. 702.)






ARTICLE 2.5. Uninsured Owners

17200

Where an uninsured owner or operator has obtained a judgment against or agreed to a settlement with the owner or operator of an insured motor vehicle based on the negligence of the insured owner or operator, the amount of the judgment or settlement payable by the insured or his or her insurer shall be reduced by the amount paid or payable to the insured owner or operator or occupants of the insured motor vehicles or their heirs or legal representatives from coverage provided by an uninsured motorist endorsement where the claim of the insured, the owner, or occupants of the insured motor vehicle and the uninsured motorist arise out of the same accident. If the insured or his or her insurer becomes entitled to a reduction, the reduction shall not exceed the amount of the settlement or judgment awarded the uninsured owner or operator.

(Added by Stats. 1983, Ch. 1252, Sec. 10.)



17201

The payment of any settlement with an uninsured owner or operator or the payment of any final judgment for damages obtained by an uninsured owner or operator in a civil action against an insured owner or operator shall not be made until the claims of the owner, the operator, or the occupants of the insured motor vehicle, if any, or their heirs or legal representatives for benefits under the uninsured motorist endorsement are settled by the insurer and the claimants under the uninsured motorist endorsement or are determined by the arbitrator in arbitration proceedings conducted pursuant to Section 11580.2 of the Insurance Code.

(Added by Stats. 1983, Ch. 1252, Sec. 10.)



17202

This article is not intended to affect the rights granted pursuant to subdivision (g) of Section 11580.2 of the Insurance Code.

(Added by Stats. 1983, Ch. 1252, Sec. 10.)






ARTICLE 3. Liability for Damage to Highway

17300

(a) A person who willfully or negligently damages a street or highway, or its appurtenances, including, but not limited to, guardrails, signs, traffic signals, snow poles, and similar facilities, is liable for the reasonable cost of repair or replacement thereof.

(b) A person who willfully damages or destroys a memorial sign placed by the Department of Transportation, including, but not limited to, a sign memorializing a victim under Section 101.10 of the Streets and Highways Code, is liable for that damage or destruction for the highest of the following amounts:

(1) One thousand five hundred dollars ($1,500).

(2) The actual repair cost or replacement cost, whichever is applicable.

(c) A person who willfully or negligently causes or permits the contents of a vehicle to be deposited upon a street or highway, or its appurtenances, is liable for the reasonable costs of removing those contents from the street or highway or its appurtenances.

(d) The liability stated in this section also applies to an owner of a vehicle operated with the owner s permission, as provided in Article 2 (commencing with Section 17150), and includes liability for the reasonable cost of necessary safety precautions, including, but not limited to, warning traffic, the removal of debris resulting from accidents, the removal of any materials, or providing detours.

(e) The Department of Transportation and local authorities, with respect to highways under their respective jurisdictions, may present claims for liability under this section, bring actions for recovery thereon, and settle and compromise, in their discretion, claims arising under this section.

(f) If the Department of Transportation or a local authority provides services on a highway outside its jurisdiction, at the request of the department or the local authority that has jurisdiction over that highway, the department or the local authority may present a claim for liability for rendering this service under this section, bring actions for recovery thereon, and, in its discretion, settle and compromise the claim.

(Amended by Stats. 2006, Ch. 419, Sec. 3. Effective January 1, 2007.)



17301

(a) Any person driving any vehicle, object, or contrivance over a highway or bridge is liable for all damages which the highway or bridge may sustain as a result of any illegal operation, driving or moving of the vehicle, object, or contrivance, or as a result of operating, driving, or moving any vehicle, object, or contrivance weighing in excess of the maximum weight specified in this code which is operated under a special permit issued by the Department of Transportation.

(b) Whenever the driver is not the owner of the vehicle, object, or contrivance but is operating, driving, or moving the same with the express or implied permission of the owner, the owner and driver are jointly and severally liable for the damage.

(Amended by Stats. 1974, Ch. 545.)



17302

The driver, or the owner and driver, jointly, as the case may be, are also liable for all damages that any highway or bridge sustains as the result of any operation, driving, or moving of any vehicle that exceeds any of the limitations imposed by Division 15 (commencing with Section 35000), Chapter 1 (commencing with Section 29000) of Division 13, Section 21461 with respect to a sign erected under Section 35655, and Sections 21712 and 23114 even though the vehicle is exempted from the limitations by Section 35001, 35104, 35105, 35106, 35108, 35250, 35400, 35414, or 36615.

(Amended by Stats. 1996, Ch. 124, Sec. 124. Effective January 1, 1997.)



17303

Damages under Sections 17301 and 17302 may be recovered in a civil action brought by the authorities in control of the highway or bridge.

(Enacted by Stats. 1959, Ch. 3.)






ARTICLE 4. Service of Process

17450

As used in this chapter, nonresident means a person who is not a resident of this State at the time the accident or collision occurs.

(Enacted by Stats. 1959, Ch. 3.)



17451

The acceptance by a nonresident of the rights and privileges conferred upon him by this code or any operation by himself or agent of a motor vehicle anywhere within this state, or in the event the nonresident is the owner of a motor vehicle then by the operation of the vehicle anywhere within this state by any person with his express or implied permission, is equivalent to an appointment by the nonresident of the director or his successor in office to be his true and lawful attorney upon whom may be served all lawful processes in any action or proceeding against the nonresident operator or nonresident owner growing out of any accident or collision resulting from the operation of any motor vehicle anywhere within this state by himself or agent, which appointment shall also be irrevocable and binding upon his executor or administrator.

(Amended by Stats. 1967, Ch. 720.)



17452

Where the nonresident has died prior to the commencement of an action brought pursuant to this article, service of process shall be made on the executor or administrator of the nonresident in the same manner and on the same notice as is provided in the case of the nonresident. Where an action has been duly commenced under the provisions of this article by service upon a defendant who dies thereafter, the court shall allow the action to be continued against his executor or administrator upon motion with such notice as the court deems proper.

(Enacted by Stats. 1959, Ch. 3.)



17453

The acceptance of rights and privileges under this code or any operation of a motor vehicle anywhere within this state as specified in Section 17451 shall be a signification of the irrevocable agreement of the nonresident, binding as well upon his executor or administrator, that process against him which is served in the manner provided in this article shall be of the same legal force and validity as if served on him personally in this state.

(Amended by Stats. 1967, Ch. 720.)



17454

Service of process shall be made by leaving one copy of the summons and complaint in the hands of the director or in his office at Sacramento or by mailing either by certified or registered mail, addressee only, return receipt requested, the copy of the summons and complaint to the office of the director in Sacramento. Service shall be effective as of the day the return receipt is received from the director s office. A fee of two dollars ($2) for each nonresident to be served shall be paid to the director at the time of service of the copy of the summons and complaint and such service shall be a sufficient service on the nonresident subject to compliance with Section 17455.

(Amended by Stats. 1959, Ch. 1313.)



17455

A notice of service and a copy of the summons and complaint shall be forthwith sent by registered mail by the plaintiff or his attorney to the defendant. Personal service of the notice and a copy of the summons and complaint upon the defendant wherever found outside this State shall be the equivalent of service by mail.

(Enacted by Stats. 1959, Ch. 3.)



17456

Proof of compliance with Section 17455 shall be made in the event of service by mail by affidavit of the plaintiff or his attorney showing said mailing, together with the return receipt of the United States post office bearing the signature of the defendant. The affidavit and receipt shall be appended to the original summons which shall be filed with the court from out of which the summons issued within such time as the court may allow for the return of the summons.

In the event of personal service outside this State, compliance with Section 17455 may be proved by the return of any duly constituted public officer, qualified to serve like process of and in the state or jurisdiction where the defendant is found, showing such service to have been made. The return shall be appended to the original summons which shall be filed as aforesaid.

(Enacted by Stats. 1959, Ch. 3.)



17457

The court in which the action is pending may order such continuances as may be necessary to afford the defendant reasonable opportunity to defend the action.

(Enacted by Stats. 1959, Ch. 3.)



17458

The director shall keep a record of all process served upon him under this article which record shall show the day and hour of service.

(Enacted by Stats. 1959, Ch. 3.)



17459

The acceptance by a resident of this state of a certificate of ownership or a certificate of registration of any motor vehicle or any renewal thereof, issued under the provisions of this code, shall constitute the consent by the person that service of summons may be made upon him within or without this state, whether or not he is then a resident of this state, in any action brought in the courts of this state upon a cause of action arising in this state out of the ownership or operation of the vehicle.

(Amended by Stats. 1971, Ch. 622.)



17460

The acceptance or retention by a resident of this state of a driver s license issued pursuant to the provisions of this code, shall constitute the consent of the person that service of summons may be made upon him within or without this state, whether or not he is then a resident of this state, in any action brought in the courts of this state upon a cause of action arising in this state out of his operation of a motor vehicle anywhere within this state.

(Amended by Stats. 1972, Ch. 618.)



17461

In the event summons is served outside of this state, pursuant to Sections 17459 and 17460, it may be served and proof of service shall be made, in the manner provided by Sections 17454, 17455, and 17456 for service of summons upon a nonresident, or it may be served pursuant to Chapter 4 (commencing with Section 413.10) of Title 5 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1971, Ch. 622.)



17462

In the event of service outside the State, the person so served shall have 60 days in which to appear in the action in which the summons is issued.

(Enacted by Stats. 1959, Ch. 3.)



17463

Notwithstanding any provisions of Section 351 of the Code of Civil Procedure to the contrary, when summons may be personally served upon a person as provided in Sections 17459 and 17460, the time of his absence from this State is part of the time limited for the commencement of the action described in those sections, except when he is out of this State and cannot be located through the exercise of reasonable diligence, except this section in no event shall be applicable in any action or proceeding commenced on or before September 7, 1956.

(Enacted by Stats. 1959, Ch. 3.)









CHAPTER 2. Civil Liability of Persons Signing License Applications of Minors

17700

For the purposes of this chapter, all persons under 18 years of age are minors.

(Amended by Stats. 1971, Ch. 1748.)



17701

No application for a driver s license shall be granted by the department to any minor unless it is signed and verified by the father and mother of such minor, if both father and mother are living and have custody of the minor.

If only one parent is living or has custody, the application shall be signed and verified by that parent.

If neither parent is living or has custody, the application shall be signed and verified by the guardian, or if there is no guardian, by a person having custody of the minor.

If the minor is a dependent or ward of the court, the application may be signed by a grandparent, sibling over the age of 18 years, aunt, uncle, or foster parent with whom the minor resides. The probation officer or child protective services worker acting as an officer of the court, on behalf of a child, may also sign and verify the application of a minor who is a dependent or ward of the court, if the minor files proof of financial responsibility as provided in Article 1 (commencing with Section 16430) of Chapter 3 of Division 7 at the time of application. Prior to signing the application, the probation officer or child protective services worker shall notify the foster parents or other responsible party of his or her intent to sign and verify the application.

(Amended by Stats. 1992, Ch. 865, Sec. 2. Effective January 1, 1993.)



17702

If a minor under the age of 18 years is married, the application may be signed and verified by the adult spouse of the minor or by the parents of either spouse or in lieu of the signature, the minor may file proof of financial responsibility, as defined in Section 16430.

(Amended by Stats. 1992, Ch. 974, Sec. 12. Effective September 28, 1992.)



17703

If the person or persons required to sign and verify the application of a minor are not residents of this state, the application shall be signed and verified by a person residing within this state who has custody of the minor, or the department may accept an application signed and verified by the minor and accompanied by proof of financial responsibility, as defined in Section 16430.

(Amended by Stats. 1992, Ch. 974, Sec. 13. Effective September 28, 1992.)



17704

If, at any time during the minority of the person who has given proof of financial responsibility, as defined in Section 16430, the proof fails, the department shall immediately cancel the license until proof of the licensee s continued financial responsibility has been given or until the minor has otherwise complied with the requirements of this code relative to the issuance of a driver s license.

(Amended by Stats. 1992, Ch. 974, Sec. 14. Effective September 28, 1992.)



17705

If the person who is required to sign and verify the application of a minor gives his or her written consent, or the minor is emancipated other than by marriage, the department may accept an application signed and verified only by the minor and accompanied by proof of financial responsibility, as defined in Section 16430. The person giving the consent to but not signing or verifying the application shall not be subject to the civil liability specified in Sections 17707 and 17708 merely by reason of having given consent.

(Amended by Stats. 1992, Ch. 974, Sec. 15. Effective September 28, 1992.)



17706

(a) If the person who is required by the provisions of this code to sign and verify the application of a minor gives his written consent, the department may accept an application signed and verified by the minor and his employer, but in such case the department shall issue to the minor only a driver s license restricted to the operation of vehicles by the minor within the scope of his employment by the employer, unless the employer in writing authorizes the issuance of an unrestricted driver s license.

(b) The person giving his consent to, but not signing or verifying, the application as provided in this section shall not be subject to the civil liability specified in Sections 17707 and 17708 merely by reason of having given such consent.

(Enacted by Stats. 1959, Ch. 3.)



17707

Any civil liability of a minor arising out of his driving a motor vehicle upon a highway during his minority is hereby imposed upon the person who signed and verified the application of the minor for a license and the person shall be jointly and severally liable with the minor for any damages proximately resulting from the negligent or wrongful act or omission of the minor in driving a motor vehicle, except that an employer signing the application shall be subject to the provisions of this section only if an unrestricted driver s license has been issued to the minor pursuant to the employer s written authorization.

No liability may be imposed under this section or under Section 17708 on the state or county, or on a probation officer or child protective services worker acting as an officer of the court for damages caused solely by the negligence or willful misconduct of a minor driver whose application for a driver s license was signed by the child protective services worker or probation officer while the minor was a dependent or ward of the court.

(Amended by Stats. 1992, Ch. 865, Sec. 3. Effective January 1, 1993.)



17708

Any civil liability of a minor, whether licensed or not under this code, arising out of his driving a motor vehicle upon a highway with the express or implied permission of the parents or the person or guardian having custody of the minor is hereby imposed upon the parents, person, or guardian and the parents, person, or guardian shall be jointly and severally liable with the minor for any damages proximately resulting from the negligent or wrongful act or omission of the minor in driving a motor vehicle.

(Amended by Stats. 1967, Ch. 702.)



17709

(a) No person, or group of persons collectively, shall incur liability for a minor s negligent or wrongful act or omission under Sections 17707 and 17708 in any amount exceeding fifteen thousand dollars ($15,000) for injury to or death of one person as a result of any one accident or, subject to the limit as to one person, exceeding thirty thousand dollars ($30,000) for injury to or death of all persons as a result of any one accident or exceeding five thousand dollars ($5,000) for damage to property of others as a result of any one accident.

(b) No person is liable under Section 17707 or 17708 for damages imposed for the sake of example and by way of punishing the minor. Nothing in this subdivision makes any person immune from liability for damages imposed for the sake of example and by way of punishing him for his own wrongful conduct.

(Amended by Stats. 1967, Ch. 862.)



17710

The person signing a minor s application for a license is not liable under this chapter for a negligent or wrongful act or omission of the minor committed when the minor is acting as the agent or servant of any person.

(Amended by Stats. 1967, Ch. 702.)



17711

Any person who has signed and verified the application of a minor for a driver s license or any employer who has authorized the issuance of a license to a minor and who desires to be relieved from the joint and several liability imposed by reason of having signed and verified such application, may file a verified application with the department requesting that the license of the minor be canceled. The department shall cancel the license, except as provided in subdivision (e) of Section 17712. Thereafter, the person shall be relieved from the liability imposed under this chapter by reason of having signed and verified the original application on account of any subsequent willful misconduct or negligent operation of a motor vehicle by the minor.

(Amended by Stats. 1976, Ch. 645.)



17712

(a) The department, upon receipt of satisfactory evidence of the death of the father and mother or the person or guardian who signed and verified the application of any minor under Section 17701 or any employer who signed and verified the application of any minor under subdivision (a) of Section 17706, shall cancel the license, except as provided in subdivision (e).

(b) The department, upon receipt of the verified application of a person who has given written consent to the issuance of a license to a minor as prescribed in Sections 17705 and 17706, for the cancellation of such minor s license, shall cancel the license, except as provided in subdivision (e).

(c) The department, upon receipt of satisfactory evidence that there has been a change of custody of a minor licensed under Chapter 1 (commencing with Section 12500) of Division 6, and upon written request by the person to whom custody has been transferred, shall cancel the license.

(d) The department, upon receipt of satisfactory evidence showing that any minor to whom was issued a license pursuant to Section 17706, has left the employ of the employer who signed and verified the application for the license, shall cancel the license, except as provided in subdivision (e).

(e) The department, upon written request by the person to whom custody of a minor has been transferred, shall transfer the liability imposed under this chapter to such person upon receipt of such person s written verified application for acceptance of liability. Upon receipt, by the department, of such application for acceptance of liability, the person who had signed and verified the application of the minor for the driver s license presently held by the minor shall be relieved from the liability imposed under this chapter. If such application for acceptance of liability is on file with the department prior to the receipt of a request for cancellation by the person who had signed the application of the minor for a driver s license, the license issued under such application shall not be canceled so long as the license is otherwise valid. If, however, such application for acceptance of liability is not on file with the department prior to the receipt of a request for cancellation by the person who had signed the application of the minor for a driver s license, the license issued under such application shall be canceled.

(Amended by Stats. 1976, Ch. 645.)



17714

In the event, in one or more actions, judgment is rendered against a defendant under this chapter based upon the negligent or wrongful act or omission of a minor in the operation of a vehicle, and also by reason of such act or omission rendered against such defendant under Article 2 (commencing with Section 17150) of Chapter 1 of Division 9, then such judgment or judgments shall not be cumulative but recovery shall be limited to the amount specified in Section 17709.

(Amended by Stats. 1967, Ch. 702.)









DIVISION 10. ACCIDENTS AND ACCIDENT REPORTS

CHAPTER 1. Accidents and Accident Reports

20000

The provisions of this division apply upon highways and elsewhere throughout the State, unless expressly provided otherwise.

(Enacted by Stats. 1959, Ch. 3.)



20001

(a) The driver of a vehicle involved in an accident resulting in injury to a person, other than himself or herself, or in the death of a person shall immediately stop the vehicle at the scene of the accident and shall fulfill the requirements of Sections 20003 and 20004.

(b) (1) Except as provided in paragraph (2), a person who violates subdivision (a) shall be punished by imprisonment in the state prison, or in a county jail for not more than one year, or by a fine of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000), or by both that imprisonment and fine.

(2) If the accident described in subdivision (a) results in death or permanent, serious injury, a person who violates subdivision (a) shall be punished by imprisonment in the state prison for two, three, or four years, or in a county jail for not less than 90 days nor more than one year, or by a fine of not less than one thousand dollars ($1,000) nor more than ten thousand dollars ($10,000), or by both that imprisonment and fine. However, the court, in the interests of justice and for reasons stated in the record, may reduce or eliminate the minimum imprisonment required by this paragraph.

(3) In imposing the minimum fine required by this subdivision, the court shall take into consideration the defendant s ability to pay the fine and, in the interests of justice and for reasons stated in the record, may reduce the amount of that minimum fine to less than the amount otherwise required by this subdivision.

(c) A person who flees the scene of the crime after committing a violation of Section 191.5 of, or paragraph (1) of subdivision (c) of Section 192 of the Penal Code, upon conviction of any of those sections, in addition and consecutive to the punishment prescribed, shall be punished by an additional term of imprisonment of five years in the state prison. This additional term shall not be imposed unless the allegation is charged in the accusatory pleading and admitted by the defendant or found to be true by the trier of fact. The court shall not strike a finding that brings a person within the provisions of this subdivision or an allegation made pursuant to this subdivision.

(d) As used in this section, permanent, serious injury means the loss or permanent impairment of function of a bodily member or organ.

(Amended by Stats. 2007, Ch. 747, Sec. 30. Effective January 1, 2008.)



20002

(a) The driver of any vehicle involved in an accident resulting only in damage to any property, including vehicles, shall immediately stop the vehicle at the nearest location that will not impede traffic or otherwise jeopardize the safety of other motorists. Moving the vehicle in accordance with this subdivision does not affect the question of fault. The driver shall also immediately do either of the following:

(1) Locate and notify the owner or person in charge of that property of the name and address of the driver and owner of the vehicle involved and, upon locating the driver of any other vehicle involved or the owner or person in charge of any damaged property, upon being requested, present his or her driver s license, and vehicle registration, to the other driver, property owner, or person in charge of that property. The information presented shall include the current residence address of the driver and of the registered owner. If the registered owner of an involved vehicle is present at the scene, he or she shall also, upon request, present his or her driver s license information, if available, or other valid identification to the other involved parties.

(2) Leave in a conspicuous place on the vehicle or other property damaged a written notice giving the name and address of the driver and of the owner of the vehicle involved and a statement of the circumstances thereof and shall without unnecessary delay notify the police department of the city wherein the collision occurred or, if the collision occurred in unincorporated territory, the local headquarters of the Department of the California Highway Patrol.

(b) Any person who parks a vehicle which, prior to the vehicle again being driven, becomes a runaway vehicle and is involved in an accident resulting in damage to any property, attended or unattended, shall comply with the requirements of this section relating to notification and reporting and shall, upon conviction thereof, be liable to the penalties of this section for failure to comply with the requirements.

(c) Any person failing to comply with all the requirements of this section is guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment in the county jail not exceeding six months, or by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(Amended by Stats. 2001, Ch. 825, Sec. 16. Effective January 1, 2002.)



20003

(a) The driver of any vehicle involved in an accident resulting in injury to or death of any person shall also give his or her name, current residence address, the names and current residence addresses of any occupant of the driver s vehicle injured in the accident, the registration number of the vehicle he or she is driving, and the name and current residence address of the owner to the person struck or the driver or occupants of any vehicle collided with, and shall give the information to any traffic or police officer at the scene of the accident. The driver also shall render to any person injured in the accident reasonable assistance, including transporting, or making arrangements for transporting, any injured person to a physician, surgeon, or hospital for medical or surgical treatment if it is apparent that treatment is necessary or if that transportation is requested by any injured person.

(b) Any driver or injured occupant of a driver s vehicle subject to the provisions of subdivision (a) shall also, upon being requested, exhibit his or her driver s license, if available, or, in the case of an injured occupant, any other available identification, to the person struck or to the driver or occupants of any vehicle collided with, and to any traffic or police officer at the scene of the accident.

(Amended by Stats. 1994, Ch. 1247, Sec. 9. Effective January 1, 1995.)



20004

In the event of death of any person resulting from an accident, the driver of any vehicle involved after fulfilling the requirements of this division, and if there be no traffic or police officer at the scene of the accident to whom to give the information required by Section 20003, shall, without delay, report the accident to the nearest office of the Department of the California Highway Patrol or office of a duly authorized police authority and submit with the report the information required by Section 20003.

(Enacted by Stats. 1959, Ch. 3.)



20006

If the driver does not have his driver s license in his possession, he shall exhibit other valid evidences of identification to the occupants of a vehicle with which he collided.

(Enacted by Stats. 1959, Ch. 3.)



20008

(a) The driver of a vehicle, other than a common carrier vehicle, involved in any accident resulting in injuries to or death of any person shall within 24 hours after the accident make or cause to be made a written report of the accident to the Department of the California Highway Patrol or, if the accident occurred within a city, to either the Department of the California Highway Patrol or the police department of the city in which the accident occurred. If the agency which receives the report is not responsible for investigating the accident, it shall immediately forward the report to the law enforcement agency which is responsible for investigating the accident.

On or before the fifth day of each month, every police department which received a report during the previous calendar month of an accident which it is responsible for investigating shall forward the report or a copy thereof to the main office of the Department of the California Highway Patrol at Sacramento.

(b) The owner or driver of a common carrier vehicle involved in any such accident shall make a like report to the Department of California Highway Patrol on or before the 10th day of the month following the accident.

(Amended by Stats. 1970, Ch. 224.)



20009

The Department of the California Highway Patrol may require any driver, or the owner of a common carrier vehicle, involved in any accident of which a report must be made as provided in Section 20008 to file supplemental reports and may require witnesses of accidents to render reports to it whenever the original report is insufficient in the opinion of such department.

(Enacted by Stats. 1959, Ch. 3.)



20010

Whenever the driver of a vehicle is physically incapable of making a required accident report, any occupant in the vehicle at the time of the accident shall make the report or cause it to be made.

(Enacted by Stats. 1959, Ch. 3.)



20011

Every coroner shall on or before the tenth day of each month report in writing to the Department of the California Highway Patrol the death of any person during the preceding calendar month as the result of an accident involving a motor vehicle and the circumstances of the accident.

(Enacted by Stats. 1959, Ch. 3.)



20012

All required accident reports, and supplemental reports, shall be without prejudice to the individual so reporting and shall be for the confidential use of the Department of Motor Vehicles and the Department of the California Highway Patrol, except that the Department of the California Highway Patrol or the law enforcement agency to whom the accident was reported shall disclose the entire contents of the reports, including, but not limited to, the names and addresses of persons involved or injured in, or witnesses to, an accident, the registration numbers and descriptions of vehicles involved, the date, time and location of an accident, all diagrams, statements of the drivers involved or occupants injured in the accident and the statements of all witnesses, to any person who may have a proper interest therein, including, but not limited to, the driver or drivers involved, or the guardian or conservator thereof, the parent of a minor driver, the authorized representative of a driver, or to any named person injured therein, the owners of vehicles or property damaged thereby, persons who may incur civil liability, including liability based upon a breach of warranty arising out of the accident, and any attorney who declares under penalty of perjury that he or she represents any of the above persons.

A request for a copy of an accident report shall be accompanied by payment of a fee, provided such fee shall not exceed the actual cost of providing the copy.

(Amended by Stats. 1994, Ch. 1247, Sec. 10. Effective January 1, 1995.)



20013

No such accident report shall be used as evidence in any trial, civil or criminal, arising out of an accident, except that the department shall furnish upon demand of any person who has, or claims to have, made such a report or upon demand of any court, a certificate showing that a specified accident report has or has not been made to the department solely to prove a compliance or failure to comply with the requirement that such a report be made to the department.

(Amended by Stats. 1959, Ch. 1996.)



20014

All required accident reports and supplemental reports and all reports made to the Department of the California Highway Patrol by any peace officer, member of the Department of the California Highway Patrol, or other employee of the Department of Motor Vehicles and the Department of the California Highway Patrol, shall be immediately available for the confidential use of any division in the department needing the same, for confidential use of the Department of Transportation, and, with respect to accidents occurring on highways other than state highways, for the confidential use of the local authority having jurisdiction over the highway.

(Amended by Stats. 1974, Ch. 545.)



20015

(a) No traffic or police officer shall include in any counter report of a property-damage accident, as defined in this section, any determination by the peace officer of fault of the reporting person, including, but not limited to, inattentiveness. This section does not apply to a determination which is the result of an examination of the physical evidence of the accident at the site of the accident by the traffic or police officer or the result of an express, knowing admission of the reporting person if the basis for the determination is also included in the report.

(b) As used in this section, counter report of a property-damage accident means any report of an accident involving one or more vehicles which meets the following criteria:

(1) The accident reported caused damage to property, but did not cause personal injury to or the death of any person.

(2) The report is prepared at an office of the California Highway Patrol or local law enforcement agency.

(3) The report is written or recorded by, or with the assistance of, a peace officer.

(Added by Stats. 1984, Ch. 861, Sec. 1.)



20016

Any peace officer, any member of an organized fire department or fire protection district, any employee of the Department of Transportation assigned to maintenance operations, or any member of the California Highway Patrol may transport or arrange for the transportation of any person injured in an accident upon any highway to a physician and surgeon or hospital, if the injured person does not object to such transportation. Any officer, member, or employee exercising ordinary care and precaution shall not be liable for any damages due to any further injury or for any medical, ambulance, or hospital bills incurred in behalf of the injured party.

(Amended by Stats. 1974, Ch. 545.)



20017

Any peace officer who knows, or has reasonable cause to believe, that a pesticide has been spilled or otherwise accidentally released, shall report the spill as required in Section 105215 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 425. Effective September 29, 1996.)



20018

Every law enforcement agency having traffic law enforcement responsibility as specified in subdivision (a) of Section 830.1 and in subdivision (a) of Section 830.2 of the Penal Code may develop, adopt, and implement a written policy for its officers to provide assistance to disabled motorists on highways within its primary jurisdiction. A copy of the policy, if adopted, shall be available to the public upon request.

(Amended by Stats. 1993, Ch. 59, Sec. 18. Effective June 30, 1993.)









DIVISION 11. RULES OF THE ROAD

CHAPTER 1. Obedience to and Effect of Traffic Laws

ARTICLE 1. Definitions

21000

Wherever in this division department occurs, it means the Department of the California Highway Patrol.

(Enacted by Stats. 1959, Ch. 3.)



21001

The provisions of this division refer exclusively to the operation of vehicles upon the highways, unless a different place is specifically referred to.

(Enacted by Stats. 1959, Ch. 3.)






ARTICLE 2. Effect of Traffic Laws

21050

Every person riding or driving an animal upon a highway has all of the rights and is subject to all of the duties applicable to the driver of a vehicle by this division and Division 10 (commencing with Section 20000), except those provisions which by their very nature can have no application.

(Amended by Stats. 1967, Ch. 586.)



21051

The following sections apply to trolley coaches:

(a) Sections 1800, 4000, 4001, 4002, 4003, 4006, 4009, 4150, 4151, 4152, 4153, 4155, 4156, 4158, 4166, 4300 to 4309, inclusive, 4450 to 4454, inclusive, 4457, 4458, 4459, 4460, 4600 to 4610, inclusive, 4750, 4751, 4850, 4851, 4852, 4853, 5000, 5200 to 5205, inclusive, 5904, 6052, 8801, 9254, and 40001 with respect to 4000, relating to original and renewal of registration.

(b) Sections 9250, 9265, 9400, 9406, 9407, 9408, 9550, 9552, 9553, 9554, 9800 to 9808, inclusive, 14901, 42230 to 42233, inclusive, relating to registration and other fees.

(c) Sections 2800, 10851, 10852, 10853, 20001 to 20009, inclusive, 21052, 21053, 21054, 21450 to 21457, inclusive, 21461, 21650, 21651, 21658, 21659, 21700, 21701, 21702, 21703, 21709, 21712, 21750, 21753, 21754, 21755, 21800, 21801, 21802, 21806, 21950, 21951, 22106, 22107, 22108, 22109, 22350, 22351, 22352, 22400, 22450 to 22453, inclusive, 23103, 23104, 23105, 23110, 23152, 23153, 40831, 42002 with respect to 10852 and 10853, and 42004, relating to traffic laws.

(d) Sections 26706, 26707, and 26708, relating to equipment.

(e) Sections 17301, 17302, 17303, 21461, 35000, 35100, 35101, 35105, 35106, 35111, 35550, 35551, 35750, 35751, 35753, 40000.1 to 40000.25, inclusive, 40001, 40003, and 42031, relating to the size, weight, and loading of vehicles.

(Amended by Stats. 2007, Ch. 682, Sec. 15. Effective January 1, 2008.)



21052

The provisions of this code applicable to the drivers of vehicles upon the highways apply to the drivers of all vehicles while engaged in the course of employment by this State, any political subdivision thereof, any municipal corporation, or any district, including authorized emergency vehicles subject to those exemptions granted such authorized emergency vehicles in this code.

(Enacted by Stats. 1959, Ch. 3.)



21053

This code, except Chapter 1 (commencing with Section 20000) of Division 10, Article 2 (commencing with Section 23152) of Chapter 12 of Division 11, and Sections 25268 and 25269, does not apply to public employees and publicly owned teams, motor vehicles, and other equipment while actually engaged in work upon the surface of a highway, or work of installation, removal, repairing, or maintaining official traffic control devices. This code does apply to those persons and vehicles when traveling to or from their work.

(Amended by Stats. 1998, Ch. 877, Sec. 62. Effective January 1, 1999.)



21054

The provisions of this division do not apply to the duly authorized representatives of any public agency while actually engaged in performing any of the work described in Section 21053 but apply to such persons when traveling to and from such work.

(Enacted by Stats. 1959, Ch. 3.)



21055

The driver of an authorized emergency vehicle is exempt from Chapter 2 (commencing with Section 21350), Chapter 3 (commencing with Section 21650), Chapter 4 (commencing with Section 21800), Chapter 5 (commencing with Section 21950), Chapter 6 (commencing with 22100), Chapter 7 (commencing with Section 22348), Chapter 8 (commencing with Section 22450), Chapter 9 (commencing with Section 22500), and Chapter 10 (commencing with Section 22650) of this division, and Article 3 (commencing with Section 38305) and Article 4 (commencing with Section 38312) of Chapter 5 of Division 16.5, under all of the following conditions:

(a) If the vehicle is being driven in response to an emergency call or while engaged in rescue operations or is being used in the immediate pursuit of an actual or suspected violator of the law or is responding to, but not returning from, a fire alarm, except that fire department vehicles are exempt whether directly responding to an emergency call or operated from one place to another as rendered desirable or necessary by reason of an emergency call and operated to the scene of the emergency or operated from one fire station to another or to some other location by reason of the emergency call.

(b) If the driver of the vehicle sounds a siren as may be reasonably necessary and the vehicle displays a lighted red lamp visible from the front as a warning to other drivers and pedestrians.

A siren shall not be sounded by an authorized emergency vehicle except when required under this section.

(Amended by Stats. 1977, Ch. 1017.)



21056

Section 21055 does not relieve the driver of a vehicle from the duty to drive with due regard for the safety of all persons using the highway, nor protect him from the consequences of an arbitrary exercise of the privileges granted in that section.

(Enacted by Stats. 1959, Ch. 3.)



21057

Every police and traffic officer is hereby expressly prohibited from using a siren or driving at an illegal speed when serving as an escort of any vehicle, except when the escort or conveyance is furnished for the preservation of life or when expediting movements of supplies and personnel for any federal, state, or local governmental agency during a national emergency, or state of war emergency, or state of emergency, or local emergency as defined in Section 8558 of the Government Code.

(Amended by Stats. 1971, Ch. 131.)



21058

A physician traveling in response to an emergency call shall be exempt from the provisions of Sections 22351 and 22352 if the vehicle so used by him displays an insigne approved by the department indicating that the vehicle is owned by a licensed physician. The provisions of this section do not relieve the driver of the vehicle from the duty to drive with due regard for the safety of all persons using the highway, nor protect the driver from the consequences of an arbitrary exercise of the privileges of this section.

(Amended by Stats. 1959, Ch. 1996.)



21059

Sections 21211, 21650, 21660, 22502, 22504, and subdivision (h) of Section 22500 do not apply to the operation of a rubbish or garbage truck while actually engaged in the collection of rubbish or garbage within a business or residence district, if the front turn signal lamps at each side of the vehicle are being flashed simultaneously and the rear turn signal lamps at each side of the vehicle are being flashed simultaneously.

This provision does not apply when the vehicle is being driven to and from work, and it does not relieve the driver of the vehicle from the duty to drive with due regard for the safety of all persons using the highway or protect him or her from the consequences of an arbitrary exercise of the privilege granted.

(Amended by Stats. 1999, Ch. 1007, Sec. 20. Effective January 1, 2000.)



21060

Between the hours of 1 a.m. and 5 a.m., Sections 21650, 21660, 22502, 22504, and subdivision (h) of Section 22500 do not apply to the operation of a streetsweeper vehicle or watering vehicle, operated by a local authority, while the vehicle is actually sweeping streets or watering landscaping or vegetation within a business or residence district. The exemption is not applicable unless the turn signal lamps at each side of the front and rear of the streetsweeper vehicle or watering vehicle are being flashed simultaneously.

This provision shall not apply when the vehicle is being driven to and from such work, nor does it relieve the driver of such a vehicle from the duty to drive with due regard for the safety of all persons using the highway or protect the driver from the consequences of an arbitrary exercise of the privilege granted.

(Added by Stats. 1979, Ch. 469.)



21061

(a) In addition to any action prescribed in Division 17 (commencing with Section 40000.1), a traffic officer may issue a notice of reexamination to any person who violates any provision of this division and who, at the time of the violation, exhibits evidence of incapacity to the traffic officer which leads the traffic officer to reasonably believe that the person is incapable of operating a motor vehicle in a manner so as not to present a clear or potential danger of risk of injury to that person or others if that person is permitted to resume operation of a motor vehicle.

(b) For purposes of this section, evidence of incapacity means evidence, other than violations of this division, of serious physical injury or illness or mental impairment or disorientation which is apparent to the traffic officer and which presents a clear or potential danger or risk of injury to the person or others if that person is permitted to resume operation of a motor vehicle.

(Added by Stats. 1986, Ch. 304, Sec. 3. Operative July 1, 1987, by Sec. 6 of Ch. 304.)



21062

The arresting officer shall, before the end of the next working day, transmit, or cause to be transmitted, a legible copy of the notice of reexamination to the Department of Motor Vehicles, and the department shall enter the record of the notice in the driver s license record maintained by electronic recording and storage media by the department within five working days of its receipt.

(Added by Stats. 1986, Ch. 304, Sec. 4. Operative July 1, 1987, by Sec. 6 of Ch. 304.)



21070

Notwithstanding any other provision of law, a driver who violates any provision of this division, that is punishable as an infraction, and as a result of that violation proximately causes bodily injury or great bodily injury, as defined in Section 12022.7 of the Penal Code, to another person is guilty of the public offense of unsafe operation of a motor vehicle with bodily injury or great bodily injury. That violation is punishable as an infraction pursuant to Section 42001.19.

(Added by Stats. 2006, Ch. 898, Sec. 3. Effective January 1, 2007.)






ARTICLE 3. Local Regulation

21100

Local authorities may adopt rules and regulations by ordinance or resolution regarding all of the following matters:

(a) Regulating or prohibiting processions or assemblages on the highways.

(b) Licensing and regulating the operation of vehicles for hire and drivers of passenger vehicles for hire.

(c) Regulating traffic by means of traffic officers.

(d) Regulating traffic by means of official traffic control devices meeting the requirements of Section 21400.

(e) (1) Regulating traffic by means of a person given temporary or permanent appointment for that duty by the local authority when official traffic control devices are disabled or otherwise inoperable, at the scenes of accidents or disasters, or at locations as may require traffic direction for orderly traffic flow.

(2) A person shall not be appointed pursuant to this subdivision unless and until the local authority has submitted to the commissioner or to the chief law enforcement officer exercising jurisdiction in the enforcement of traffic laws within the area in which the person is to perform the duty, for review, a proposed program of instruction for the training of a person for that duty, and unless and until the commissioner or other chief law enforcement officer approves the proposed program. The commissioner or other chief law enforcement officer shall approve a proposed program if he or she reasonably determines that the program will provide sufficient training for persons assigned to perform the duty described in this subdivision.

(f) Regulating traffic at the site of road or street construction or maintenance by persons authorized for that duty by the local authority.

(g) (1) Licensing and regulating the operation of tow truck service or tow truck drivers whose principal place of business or employment is within the jurisdiction of the local authority, excepting the operation and operators of any auto dismantlers tow vehicle licensed under Section 11505 or any tow truck operated by a repossessing agency licensed under Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code and its registered employees.

(2) The Legislature finds that the safety and welfare of the general public is promoted by permitting local authorities to regulate tow truck service companies and operators by requiring licensure, insurance, and proper training in the safe operation of towing equipment, thereby ensuring against towing mistakes that may lead to violent confrontation, stranding motorists in dangerous situations, impeding the expedited vehicle recovery, and wasting state and local law enforcement s limited resources.

(3) This subdivision does not limit the authority of a city or city and county pursuant to Section 12111.

(h) Operation of bicycles, and, as specified in Section 21114.5, electric carts by physically disabled persons, or persons 50 years of age or older, on public sidewalks.

(i) Providing for the appointment of nonstudent school crossing guards for the protection of persons who are crossing a street or highway in the vicinity of a school or while returning thereafter to a place of safety.

(j) Regulating the methods of deposit of garbage and refuse in streets and highways for collection by the local authority or by any person authorized by the local authority.

(k) (1) Regulating cruising.

(2) The ordinance or resolution adopted pursuant to this subdivision shall regulate cruising, which is the repetitive driving of a motor vehicle past a traffic control point in traffic that is congested at or near the traffic control point, as determined by the ranking peace officer on duty within the affected area, within a specified time period and after the vehicle operator has been given an adequate written notice that further driving past the control point will be a violation of the ordinance or resolution.

(3) A person is not in violation of an ordinance or resolution adopted pursuant to this subdivision unless both of the following apply:

(A) That person has been given the written notice on a previous driving trip past the control point and then again passes the control point in that same time interval.

(B) The beginning and end of the portion of the street subject to cruising controls are clearly identified by signs that briefly and clearly state the appropriate provisions of this subdivision and the local ordinance or resolution on cruising.

(l) Regulating or authorizing the removal by peace officers of vehicles unlawfully parked in a fire lane, as described in Section 22500.1, on private property. A removal pursuant to this subdivision shall be consistent, to the extent possible, with the procedures for removal and storage set forth in Chapter 10 (commencing with Section 22650).

(m) Regulating mobile billboard advertising displays, as defined in Section 395.5, including the establishment of penalties, which may include, but are not limited to, removal of the mobile billboard advertising display, civil penalties, and misdemeanor criminal penalties, for a violation of the ordinance or resolution. The ordinance or resolution may establish a minimum distance that a mobile billboard advertising display shall be moved after a specified time period.

(n) Licensing and regulating the operation of pedicabs for hire, as defined in Section 467.5, and operators of pedicabs for hire, including requiring one or more of the following documents:

(1) A valid California driver s license.

(2) Proof of successful completion of a bicycle safety training course certified by the League of American Bicyclists or an equivalent organization as determined by the local authority.

(3) A valid California identification card and proof of successful completion of the written portion of the California driver s license examination administered by the department. The department shall administer, without charging a fee, the original driver s license written examination on traffic laws and signs to a person who states that he or she is, or intends to become, a pedicab operator, and who holds a valid California identification card or has successfully completed an application for a California identification card. If the person achieves a passing score on the examination, the department shall issue a certificate of successful completion of the examination, bearing the person s name and identification card number. The certificate shall not serve in lieu of successful completion of the required examination administered as part of any subsequent application for a driver s license. The department is not required to enter the results of the examination into the computerized record of the person s identification card or otherwise retain a record of the examination or results.

(o) (1) This section does not authorize a local authority to enact or enforce an ordinance or resolution that establishes a violation if a violation for the same or similar conduct is provided in this code, nor does it authorize a local authority to enact or enforce an ordinance or resolution that assesses a fine, penalty, assessment, or fee for a violation if a fine, penalty, assessment, or fee for a violation involving the same or similar conduct is provided in this code.

(2) This section does not preclude a local authority from enacting parking ordinances pursuant to existing authority in Chapter 9 (commencing with Section 22500) of Division 11.

(p) (1) Regulating advertising signs on motor vehicles parked or left standing upon a public street. The ordinance or resolution may establish a minimum distance that the advertising sign shall be moved after a specified time period.

(2) Paragraph (1) does not apply to any of the following:

(A) Advertising signs that are permanently affixed to the body of, an integral part of, or a fixture of a motor vehicle for permanent decoration, identification, or display and that do not extend beyond the overall length, width, or height of the vehicle.

(B) If the license plate frame is installed in compliance with Section 5201, paper advertisements issued by a dealer contained within that license plate frame or any advertisements on that license plate frame.

(3) As used in paragraph (2), permanently affixed means any of the following:

(A) Painted directly on the body of a motor vehicle.

(B) Applied as a decal on the body of a motor vehicle.

(C) Placed in a location on the body of a motor vehicle that was specifically designed by a vehicle manufacturer as defined in Section 672 and licensed pursuant to Section 11701, in compliance with both state and federal law or guidelines, for the express purpose of containing an advertising sign.

(Amended by Stats. 2013, Ch. 652, Sec. 1. Effective January 1, 2014.)



21100.1

Whenever any city or county, by ordinance or resolution, permits, restricts, or prohibits the use of public or private highways pursuant to this article, any traffic control device erected by it on or after January 1, 1981, shall conform to the uniform standards and specifications adopted by the Department of Transportation pursuant to Section 21400.

(Added by Stats. 1980, Ch. 671, Sec. 3.)



21100.3

It is unlawful for any person to disobey the traffic directions of a person appointed or authorized by a local authority to regulate traffic pursuant to subdivision (e) of Section 21100 when such appointee is wearing an official insignia issued by the local authority and is acting in the course of his appointed duties.

(Amended by Stats. 1976, Ch. 15.)



21100.4

(a) (1) A magistrate presented with the affidavit of a peace officer or a designated local transportation officer establishing reasonable cause to believe that a vehicle, described by vehicle type and license number, is being operated as a taxicab or other passenger vehicle for hire in violation of licensing requirements adopted by a local authority under subdivision (b) of Section 21100 shall issue a warrant or order authorizing the peace officer or designated local transportation officer to immediately seize and cause the removal of the vehicle. As used in this section, designated local transportation officer means any local public officer employed by a local authority to investigate and enforce local taxicab and vehicle for hire laws and regulations.

(2) The warrant or court order may be entered into a computerized database.

(3) A vehicle so impounded may be impounded for a period not to exceed 30 days.

(4) The impounding agency, within two working days of impoundment, shall send a notice by certified mail, return receipt requested, to the legal owner of the vehicle, at an address obtained from the department, informing the owner that the vehicle has been impounded and providing the owner with a copy of the warrant or court order. Failure to notify the legal owner within two working days shall prohibit the impounding agency from charging for more than 15 days impoundment when a legal owner redeems the impounded vehicle. The law enforcement agency shall be open to issue a release to the registered owner or legal owner, or the agent of either, whenever the agency is open to serve the public for regular, nonemergency business.

(b) (1) An impounding agency shall release a vehicle to the registered owner or his or her agent prior to the end of the impoundment period and without the permission of the magistrate authorizing the vehicle s seizure under any of the following circumstances:

(A) When the vehicle is a stolen vehicle.

(B) When the vehicle was seized under this section for an offense that does not authorize the seizure of the vehicle.

(C) When the vehicle is a rental car.

(2) A vehicle may not be released under this subdivision, except upon presentation of the registered owner s or agent s currently valid license to operate the vehicle under the licensing requirements adopted by the local authority under subdivision (b) of Section 21100, and proof of current vehicle registration, or upon order of the court.

(c) (1) Whenever a vehicle is impounded under this section, the magistrate ordering the storage shall provide the vehicle s registered and legal owners of record, or their agents, with the opportunity for a poststorage hearing to determine the validity of the storage.

(2) A notice of the storage shall be mailed or personally delivered to the registered and legal owners within 48 hours after issuance of the warrant or court order, excluding weekends and holidays, by the person or agency executing the warrant or court order, and shall include all of the following information:

(A) The name, address, and telephone number of the agency providing the notice.

(B) The location of the place of storage and a description of the vehicle, which shall include, if available, the name or make, the manufacturer, the license plate number, and the mileage of the vehicle.

(C) A copy of the warrant or court order and the peace officer s affidavit, as described in subdivision (a).

(D) A statement that, in order to receive their poststorage hearing, the owners, or their agents, are required to request the hearing from the magistrate issuing the warrant or court order in person, in writing, or by telephone, within 10 days of the date of the notice.

(3) The poststorage hearing shall be conducted within two court days after receipt of the request for the hearing.

(4) At the hearing, the magistrate may order the vehicle released if he or she finds any of the circumstances described in subdivision (b) or (e) that allow release of a vehicle by the impounding agency.

(5) Failure of either the registered or legal owner, or his or her agent, to request, or to attend, a scheduled hearing satisfies the poststorage hearing requirement.

(6) The agency employing the peace officer or designated local transportation officer who caused the magistrate to issue the warrant or court order shall be responsible for the costs incurred for towing and storage if it is determined in the poststorage hearing that reasonable grounds for the storage are not established.

(d) The registered owner or his or her agent is responsible for all towing and storage charges related to the impoundment, and any administrative charges authorized under Section 22850.5.

(e) A vehicle removed and seized under subdivision (a) shall be released to the legal owner of the vehicle or the legal owner s agent prior to the end of the impoundment period and without the permission of the magistrate authorizing the seizure of the vehicle if all of the following conditions are met:

(1) The legal owner is a motor vehicle dealer, bank, credit union, acceptance corporation, or other licensed financial institution legally operating in this state or is another person, not the registered owner, holding a security interest in the vehicle.

(2) (A) The legal owner or the legal owner s agent pays all towing and storage fees related to the seizure of the vehicle. A lien sale processing fee shall not be charged to the legal owner who redeems the vehicle prior to the 15th day of impoundment. Neither the impounding authority nor any person having possession of the vehicle shall collect from the legal owner of the type specified in paragraph (1), or the legal owner s agent, any administrative charges imposed pursuant to Section 22850.5 unless the legal owner voluntarily requested a poststorage hearing.

(B) A person operating or in charge of a storage facility where vehicles are stored pursuant to this section shall accept a valid bank credit card or cash for payment of towing, storage, and related fees by a legal or registered owner or the owner s agent claiming the vehicle. A credit card shall be in the name of the person presenting the card. Credit card means credit card as defined in subdivision (a) of Section 1747.02 of the Civil Code, except, for the purposes of this section, credit card does not include a credit card issued by a retail seller.

(C) A person operating or in charge of a storage facility described in subparagraph (B) who violates subparagraph (B) shall be civilly liable to the owner of the vehicle or to the person who tendered the fees for four times the amount of the towing, storage, and related fees, but not to exceed five hundred dollars ($500).

(D) A person operating or in charge of a storage facility described in subparagraph (B) shall have sufficient funds on the premises of the primary storage facility during normal business hours to accommodate, and make change in, a reasonable monetary transaction.

(E) Credit charges for towing and storage services shall comply with Section 1748.1 of the Civil Code. Law enforcement agencies may include the costs of providing for payment by credit when making agreements with towing companies on rates.

(3) (A) The legal owner or the legal owner s agent presents to the law enforcement agency or impounding agency, or any person acting on behalf of those agencies, a copy of the assignment, as defined in subdivision (b) of Section 7500.1 of the Business and Professions Code; a release from the one responsible governmental agency, only if required by the agency; a government-issued photographic identification card; and any one of the following as determined by the legal owner or the legal owner s agent: a certificate of repossession for the vehicle, a security agreement for the vehicle, or title, whether paper or electronic, showing proof of legal ownership for the vehicle. The law enforcement agency, impounding agency, or any other governmental agency, or any person acting on behalf of those agencies, shall not require the presentation of any other documents.

(B) The legal owner or the legal owner s agent presents to the person in possession of the vehicle, or any person acting on behalf of the person in possession, a copy of the assignment, as defined in subdivision (b) of Section 7500.1 of the Business and Professions Code; a release from the one responsible governmental agency, only if required by the agency; a government-issued photographic identification card; and any one of the following as determined by the legal owner or the legal owner s agent: a certificate of repossession for the vehicle, a security agreement for the vehicle, or title, whether paper or electronic, showing proof of legal ownership for the vehicle. The person in possession of the vehicle, or any person acting on behalf of the person in possession, shall not require the presentation of any other documents.

(C) All presented documents may be originals, photocopies, or facsimile copies, or may be transmitted electronically. The law enforcement agency, impounding agency, or any person in possession of the vehicle, or anyone acting on behalf of them, shall not require any documents to be notarized. The law enforcement agency, impounding agency, or any person acting on behalf of those agencies, may require the agent of the legal owner to produce a photocopy or facsimile copy of its repossession agency license or registration issued pursuant to Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code, or to demonstrate, to the satisfaction of the law enforcement agency, impounding agency, or any person in possession of the vehicle, or anyone acting on behalf of them, that the agent is exempt from licensure pursuant to Section 7500.2 or 7500.3 of the Business and Professions Code.

(D) An administrative cost authorized under subdivision (a) of Section 22850.5 shall not be charged to the legal owner of the type specified in paragraph (1) who redeems the vehicle unless the legal owner voluntarily requests a poststorage hearing. A city, county, city and county, or state agency shall not require a legal owner or a legal owner s agent to request a poststorage hearing as a requirement for release of the vehicle to the legal owner or the legal owner s agent. The law enforcement agency, impounding agency, or any other governmental agency, or any person acting on behalf of those agencies, shall not require any documents other than those specified in this paragraph. The law enforcement agency, impounding agency, or other governmental agency, or any person acting on behalf of those agencies, may not require any documents to be notarized. The legal owner or the legal owner s agent shall be given a copy of any documents he or she is required to sign, except for a vehicle evidentiary hold logbook. The law enforcement agency, impounding agency, or any person acting on behalf of those agencies, or any person in possession of the vehicle, may photocopy and retain the copies of any documents presented by the legal owner or legal owner s agent.

(4) A failure by a storage facility to comply with any applicable conditions set forth in this subdivision shall not affect the right of the legal owner or the legal owner s agent to retrieve the vehicle, provided all conditions required of the legal owner or legal owner s agent under this subdivision are satisfied.

(f) (1) A legal owner or the legal owner s agent that obtains release of the vehicle pursuant to subdivision (e) shall not release the vehicle to the registered owner of the vehicle or the person who was listed as the registered owner when the vehicle was impounded or any agents of the registered owner until the termination of the impoundment period.

(2) The legal owner or the legal owner s agent shall not relinquish the vehicle to the registered owner or the person who was listed as the registered owner when the vehicle was impounded until the registered owner or that owner s agent presents his or her valid driver s license or valid temporary driver s license, and an operator s license that is in compliance with the licensing requirements adopted by the local authority under subdivision (b) of Section 21100, to the legal owner or the legal owner s agent. The legal owner or the legal owner s agent or the person in possession of the vehicle shall make every reasonable effort to ensure that the licenses presented are valid and possession of the vehicle will not be given to the driver who was involved in the original impoundment proceeding until the expiration of the impoundment period.

(3) Prior to relinquishing the vehicle, the legal owner may require the registered owner to pay all towing and storage charges related to the impoundment and the administrative charges authorized under Section 22850.5 that were incurred by the legal owner in connection with obtaining the custody of the vehicle.

(4) Any legal owner who knowingly releases or causes the release of a vehicle to a registered owner or the person in possession of the vehicle at the time of the impoundment or any agent of the registered owner in violation of this subdivision shall be guilty of a misdemeanor and subject to a civil penalty in the amount of two thousand dollars ($2,000).

(5) The legal owner, registered owner, or person in possession of the vehicle shall not change or attempt to change the name of the legal owner or the registered owner on the records of the department until the vehicle is released from the impoundment.

(g) Notwithstanding any other provision of this section, the registered owner and not the legal owner shall remain responsible for any towing and storage charges related to the impoundment and the administrative charges authorized under Section 22850.5 and any parking fines, penalties, and administrative fees incurred by the registered owner.

(h) The law enforcement agency and the impounding agency, including any storage facility acting on behalf of the law enforcement agency or impounding agency, shall comply with this section and shall not be liable to the registered owner for the improper release of the vehicle to the legal owner or the legal owner s agent if the release complies with this section. The legal owner shall indemnify and hold harmless a storage facility from any claims arising out of the release of the vehicle to the legal owner or the legal owner s agent and from any damage to the vehicle after its release, including the reasonable costs associated with defending any such claims. A law enforcement agency shall not refuse to issue a release to a legal owner or the agent of a legal owner on the grounds that it previously issued a release.

(Amended by Stats. 2011, Ch. 536, Sec. 14. Effective January 1, 2012.)



21100.5

Notwithstanding any other provisions of law, local authorities of any city which is on a natural island with an area in excess of 20,000 acres and which is within a county having a population in excess of 4,000,000, may, if they determine such rules and regulations to be necessary in view of the special problem existing thereon with respect to the size and nature of the streets of the city and with respect to the characteristics and nature of the city itself, adopt rules and regulations by ordinance or resolution on the following matters:

(a) Regulating the size of vehicles used on streets under their jurisdiction.

(b) Regulating the number of vehicles permitted on streets under their jurisdiction.

(c) Prohibiting the operation, on streets under their jurisdiction, of designated classes of vehicles.

(d) Establishing noise limits, which are different from those prescribed by this code, for vehicles operated on streets under their jurisdiction and prohibiting the operation of vehicles which exceed such limits.

(e) Establishing a maximum speed limit lower than that which the local authority otherwise permitted by this code to establish.

This section shall not apply to vehicles of utilities which are under the jurisdiction of the Public Utilities Commission while engaged in maintenance and construction type service work.

(Amended by Stats. 1974, Ch. 286.)



21101

Local authorities, for those highways under their jurisdiction, may adopt rules and regulations by ordinance or resolution on the following matters:

(a) Closing any highway to vehicular traffic when, in the opinion of the legislative body having jurisdiction, the highway is either of the following:

(1) No longer needed for vehicular traffic.

(2) The closure is in the interests of public safety and all of the following conditions and requirements are met:

(A) The street proposed for closure is located in a county with a population of 6,000,000 or more.

(B) The street has an unsafe volume of traffic and a significant incidence of crime.

(C) The affected local authority conducts a public hearing on the proposed street closure.

(D) Notice of the hearing is provided to residents and owners of property adjacent to the street proposed for closure.

(E) The local authority makes a finding that closure of the street likely would result in a reduced rate of crime.

(b) Designating any highway as a through highway and requiring that all vehicles observe official traffic control devices before entering or crossing the highway or designating any intersection as a stop intersection and requiring all vehicles to stop at one or more entrances to the intersection.

(c) Prohibiting the use of particular highways by certain vehicles, except as otherwise provided by the Public Utilities Commission pursuant to Article 2 (commencing with Section 1031) of Chapter 5 of Part 1 of Division 1 of the Public Utilities Code.

(d) Closing particular streets during regular school hours for the purpose of conducting automobile driver training programs in the secondary schools and colleges of this state.

(e) Temporarily closing a portion of any street for celebrations, parades, local special events, and other purposes when, in the opinion of local authorities having jurisdiction or a public officer or employee that the local authority designates by resolution, the closing is necessary for the safety and protection of persons who are to use that portion of the street during the temporary closing.

(f) Prohibiting entry to, or exit from, or both, from any street by means of islands, curbs, traffic barriers, or other roadway design features to implement the circulation element of a general plan adopted pursuant to Article 6 (commencing with Section 65350) of Chapter 3 of Division 1 of Title 7 of the Government Code. The rules and regulations authorized by this subdivision shall be consistent with the responsibility of local government to provide for the health and safety of its citizens.

(Amended by Stats. 1998, Ch. 877, Sec. 63.5. Effective January 1, 1999.)



21101.2

Local authorities may adopt rules and regulations by ordinance or resolution to provide that if a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, determines that the traffic load on a particular street or highway, or a portion thereof, is such that little or no vehicular flow is occurring and, additionally, if the peace officer finds that a significant number of vehicles are not promptly moving when an opportunity arises to do so, then the peace officer may divert vehicles, excepting public safety or emergency vehicles, from that street or highway, or portion thereof, subject to traffic congestion until such time as reasonably flowing traffic is restored.

(Added by Stats. 1982, Ch. 710, Sec. 3. Effective September 8, 1982.)



21101.4

(a) A local authority may, by ordinance or resolution, adopt rules and regulations for temporarily closing to through traffic a highway under its jurisdiction when all of the following conditions are, after a public hearing, found to exist:

(1) The local authority finds and determines that there is serious and continual criminal activity in the portion of the highway recommended for temporary closure. This finding and determination shall be based upon the recommendation of the police department or, in the case of a highway in an unincorporated area, on the joint recommendation of the sheriff s department and the Department of the California Highway Patrol.

(2) The highway is not designated as a through highway or arterial street.

(3) Vehicular or pedestrian traffic on the highway contributes to the criminal activity.

(4) The closure will not substantially adversely affect traffic flow, safety on the adjacent streets or in the surrounding neighborhoods, the operation of emergency vehicles, the performance of municipal or public utility services, or the delivery of freight by commercial vehicles in the area of the highway proposed to be temporarily closed.

(b) A highway may be temporarily closed pursuant to subdivision (a) for not more than 18 months, except that this period may be extended for not more than eight additional consecutive periods of not more than 18 months each if, prior to each of those extensions, the local authority holds a public hearing and finds, by ordinance or resolution, that all of the following conditions exist:

(1) Continuation of the temporary closure will assist in preventing the occurrence or reoccurrence of the serious and continual criminal activity found to exist when the immediately preceding temporary closure was authorized. This finding and determination shall be based upon the recommendation of the police department or, in the case of a highway in an unincorporated area, on the joint recommendation of the sheriff s department and the Department of the California Highway Patrol.

(2) The highway is not designated as a through highway or arterial street.

(3) Vehicular or pedestrian traffic on the highway contributes to the criminal activity.

(4) The immediately preceding closure has not substantially adversely affected traffic flow, safety on the adjacent streets or in the surrounding neighborhoods, the operation of emergency vehicles, the performance of municipal or public utility services, or the delivery of freight by commercial vehicles in the area of the highway that was temporarily closed.

(c) The local authority shall mail written notice of the public hearing required under subdivision (a) or (b) to all residents and owners, as shown on the last equalized assessment roll, of property adjacent to the portion of highway where a temporary closure or extension of temporary closure is proposed.

(Amended by Stats. 2007, Ch. 173, Sec. 9. Effective August 24, 2007.)



21101.6

Notwithstanding Section 21101, local authorities may not place gates or other selective devices on any street which deny or restrict the access of certain members of the public to the street, while permitting others unrestricted access to the street.

This section is not intended to make a change in the existing law, but is intended to codify the decision of the Court of Appeal in City of Lafayette v. County of Contra Costa (91 Cal. App. 3d 749).

This section shall become operative on January 1, 1990.

(Repealed (in Sec. 2) and added by Stats. 1987, Ch. 689, Sec. 3. Section operative January 1, 1990, by its own provisions.)



21102

Local authorities may adopt rules and regulations by ordinance or resolution closing to vehicular traffic that portion of any street or highway crossing or dividing any school ground or grounds when in the opinion of the legislative body having jurisdiction such closing is necessary for the protection of persons attending such school or school grounds. The closing to vehicular traffic may be limited to such hours and days as the legislative body may specify. No such ordinance or resolution shall be effective until appropriate signs giving notice thereof are posted along the street or highway affected, nor in the case of state highways, until such ordinance or resolution is approved by the Department of Transportation.

(Amended by Stats. 1974, Ch. 545.)



21102.1

Notwithstanding any other provision of law, local authorities may, by ordinance or resolution, adopt rules and regulations restricting vehicular or pedestrian traffic through any alley by means of gates, barriers, or other control devices, when, in the opinion of the local authority having jurisdiction over the alley, the restriction is necessary for the protection or preservation of the public peace, safety, health, or welfare, subject to the following conditions:

(a) No ordinance or resolution adopted pursuant to this section shall be enforceable until appropriate signs giving notice of the restriction are posted at every entrance to the alley.

(b) In the coastal zone, as defined in subdivision (a) of Section 30103 of the Public Resources Code, where the alley provides direct access to any public beach or state waters, the local authority shall comply with Division 20 (commencing with Section 30000) of the Public Resources Code.

(c) In the area administered by the San Francisco Bay Conservation and Development Commission, where the alley provides direct access to any public beach, state waters, or wetlands, the local authority shall first obtain the concurrence by, or on behalf of, the San Francisco Bay Conservation and Development Commission. The concurrence or objection shall be based on the permits issued by the San Francisco Bay Conservation and Development Commission and in conformance with the policies contained in Title 7.2 (commencing with Section 66600) of the Government Code and Division 19 (commencing with Section 29000) of the Public Resources Code.

(d) The local authority shall provide access to utility vehicular or pedestrian traffic in order that the utility may maintain, operate, replace, remove, or renew existing and functioning utility facilities.

(e) No ordinance or resolution adopted pursuant to this section shall prohibit the delivery of freight by commercial vehicles.

(f) No ordinance or resolution adopted pursuant to this section shall be implemented in a manner that adversely affects the operation of emergency vehicles or the performance of municipal services.

(g) No ordinance or resolution adopted pursuant to this section shall restrict the access of certain members of the public to the alley, while permitting others unrestricted access to the alley.

(Added by Stats. 1995, Ch. 215, Sec. 1. Effective January 1, 1996.)



21103

No ordinance or resolution enacted under Section 21101 shall be effective until signs giving notice of the local traffic laws are posted at all entrances to the highway or part thereof affected.

(Amended by Stats. 1980, Ch. 671, Sec. 4.)



21104

No ordinance or resolution proposed to be enacted under Section 21101 or subdivision (d) of Section 21100 is effective as to any highway not under the exclusive jurisdiction of the local authority enacting the same, except that an ordinance or resolution which is submitted to the Department of Transportation by a local legislative body in complete draft form for approval prior to the enactment thereof is effective as to any state highway or part thereof specified in the written approval of the department.

This section does not preclude the application of an ordinance or resolution adopted under Section 21101 or subdivision (d) of Section 21100 to streets maintained by a community services district organized pursuant to Division 3 (commencing with Section 61000) of Title 6 of the Government Code. An ordinance or resolution enacted by a local authority pursuant to subdivision (c) of Section 21101 may impose a fine or penalty of up to one hundred dollars ($100) for a violation of this code.

(Amended by Stats. 2002, Ch. 177, Sec. 1. Effective January 1, 2003.)



21105

No rule or regulation adopted under Sections 21100 or 21101 shall be effective as to boundary line streets where portions thereof are within different jurisdictions unless all authorities having jurisdiction of such portions of the street concerned have approved the same.

(Enacted by Stats. 1959, Ch. 3.)



21106

(a) Local authorities, by ordinance or resolution, may establish crosswalks between intersections.

(b) Local authorities may install signs at or adjacent to an intersection directing that pedestrians shall not cross in a crosswalk indicated at the intersection. It is unlawful for any pedestrian to cross at the crosswalk prohibited by a sign.

(Amended by Stats. 1959, Ch. 417.)



21107

The provisions of this code shall not prevent any city from adopting rules and regulations by ordinance or resolution, regulating vehicular traffic on privately owned and maintained roads located within the boundary of such city, except that no such ordinance or resolution shall be effective until signs giving notice thereof are posted on the roads affected. The provisions of this section shall not apply to any city in which there are publicly maintained city streets.

(Enacted by Stats. 1959, Ch. 3.)



21107.5

(a) Any city or county may, by ordinance or resolution, find and declare that there are privately owned and maintained roads as described in the ordinance or resolution within the city or county that are generally held open for use by the public for vehicular travel and which so connect with highways that the public cannot determine that the roads are not highways. Upon enactment by a city or county of the ordinance or resolution, this code shall apply to the privately owned and maintained road, except as provided in subdivision (b).

(b) No ordinance or resolution enacted under subdivision (a) shall apply to any road on which the owner has erected a notice of a size, shape, and color as to be readily legible during daylight hours from a distance of 100 feet to the effect that the road is privately owned and maintained and that it is not subject to public traffic regulations or control.

(c) No ordinance or resolution shall be enacted under subdivision (a) without a public hearing after 10 days written notice to the owner of the privately owned and maintained road involved.

(d) The department is not required to provide patrol or enforce any provision of this code on any privately owned and maintained road, except those provisions applicable to private property, other than pursuant to this section.

(Amended by Stats. 1989, Ch. 160, Sec. 1.)



21107.6

(a) Any city or county may, by ordinance, find and declare that there are privately owned and maintained roads as described in such ordinance within the city or county which are generally held open to the public for purposes of vehicular travel to serve commercial establishments. Upon enactment by a city or county of such an ordinance, the provisions of this code shall apply to any such privately owned and maintained road. No ordinance shall be enacted under this section without a public hearing thereon and 10 days prior notice to the owner of the privately owned and maintained road involved.

(b) Notwithstanding the provisions of subdivision (a) no ordinance enacted thereunder shall apply to any road described therein on which the owner has caused to be erected a notice of such size, shape and color as to be readily legible during daylight hours from a distance of 100 feet, to the effect that the road is privately owned and maintained and that it is not subject to public traffic regulations or control.

(c) The department shall not be required to provide patrol or enforce any provisions of this code on any privately owned and maintained road subjected to the provisions of this code under this section, except those provisions applicable to private property other than by action under this section.

(Added by Stats. 1968, Ch. 514.)



21107.7

(a) Any city or county may, by ordinance or resolution, find and declare that there are privately owned and maintained roads as described in the ordinance or resolution within the city or county that are not generally held open for use of the public for purposes of vehicular travel but, by reason of their proximity to or connection with highways, the interests of any residents residing along the roads and the motoring public will best be served by application of the provisions of this code to those roads. No ordinance or resolution shall be enacted unless there is first filed with the city or county a petition requesting it by a majority of the owners of any privately owned and maintained road, or by at least a majority of the board of directors of a common interest development, as defined by Section 4100 or 6534 of the Civil Code, that is responsible for maintaining the road, and without a public hearing thereon and 10 days prior written notice to all owners of the road or all of the owners in the development. Upon enactment of the ordinance or resolution, the provisions of this code shall apply to the privately owned and maintained road if appropriate signs are erected at the entrance to the road of the size, shape, and color as to be readily legible during daylight hours from a distance of 100 feet, to the effect that the road is subject to the provisions of this code. The city or county may impose reasonable conditions and may authorize the owners, or board of directors of the common interest development, to erect traffic signs, signals, markings, and devices which conform to the uniform standards and specifications adopted by the Department of Transportation.

(b) The department shall not be required to provide patrol or enforce any provisions of this code on any privately owned and maintained road subjected to the provisions of this code under this section, except those provisions applicable to private property other than by action under this section.

(c) As used in this section, privately owned and maintained roads includes roads owned and maintained by a city, county, or district that are not dedicated to use by the public or are not generally held open for use of the public for purposes of vehicular travel.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 80) by Stats. 2013, Ch. 605, Sec. 49. Effective January 1, 2014.)



21107.8

(a) Any city or county may, by ordinance or resolution, find and declare that there are privately owned and maintained offstreet parking facilities as described in the ordinance or resolution within the city or county that are generally held open for use of the public for purposes of vehicular parking. Upon enactment by a city or county of the ordinance or resolution, Sections 22350, 23103, and 23109 and the provisions of Division 16.5 (commencing with Section 38000) shall apply to privately owned and maintained offstreet parking facilities, except as provided in subdivision (b).

(b) Notwithstanding the provisions of subdivision (a), no ordinance or resolution enacted thereunder shall apply to any offstreet parking facility described therein unless the owner or operator has caused to be posted in a conspicuous place at each entrance to that offstreet parking facility a notice not less than 17 by 22 inches in size with lettering not less than one inch in height, to the effect that the offstreet parking facility is subject to public traffic regulations and control.

(c) No ordinance or resolution shall be enacted under subdivision (a) without a public hearing thereon and 10 days prior written notice to the owner and operator of the privately owned and maintained offstreet parking facility involved.

(d) Section 22507.8 may be enforced without enactment of an ordinance or resolution as required under subdivision (a) or the posting of a notice at each entrance to the offstreet parking facility as required under subdivision (b).

(e) The department shall not be required to provide patrol or enforce any provisions of this code on any privately owned and maintained offstreet parking facility subject to the provisions of this code under this section except those provisions applicable to private property other than by action under this section.

(Amended by Stats. 1982, Ch. 975, Sec. 5.)



21107.9

(a) Any city or county, or city and county, may, by ordinance or resolution, find and declare that there are privately owned and maintained roads within a mobilehome park, as defined in Section 18214 of the Health and Safety Code, or within a manufactured housing community, as defined in Section 18801 of the Health and Safety Code, within the city or county, or city and county, that are generally not held open for use by the public for vehicular travel. Upon enactment of the ordinance or resolution, the provisions of this code shall apply to the privately owned and maintained roads within a mobilehome park or manufactured housing community if appropriate signs are erected at the entrance or entrances to the mobilehome park or manufactured housing community of the size, shape, and color as to be readily legible during daylight hours from a distance of 100 feet, to the effect that the roads within the park or community are subject to the provisions of this code. The city or county, or city and county, may impose reasonable conditions and may authorize the owners of the mobilehome park or manufactured housing community to erect traffic signs, markings, or devices which conform to the uniform standards and specifications adopted by the Department of Transportation.

(b) No ordinance or resolution shall be enacted unless there is first filed with the city or county a petition requested by the owner or owners of any privately owned and maintained roads within a mobilehome park or manufactured housing community, who are responsible for maintaining the roads.

(c) No ordinance or resolution shall be enacted without a public hearing thereon and 10 days prior written notice to all owners of the roads within a mobilehome park or manufactured housing community proposed to be subject to the ordinance or resolution. At least seven days prior to the public hearing, the owner or manager of the mobilehome park or manufactured housing community shall post a written notice about the hearing in a conspicuous area in the park or community clubhouse, or if no clubhouse exists, in a conspicuous public place in the park or community.

(d) For purposes of this section, the prima facie speed limit on any road within a mobilehome park or manufactured housing community shall be 15 miles per hour. This section does not preclude a mobilehome park or manufactured housing community from requesting a higher or lower speed limit if an engineering and traffic survey has been conducted within the community supporting that request.

(e) The department is not required to provide patrol or enforce any provision of this code on any privately owned and maintained road within a mobilehome park or manufactured housing community, except those provisions applicable to private property other than by action under this section.

(Added by Stats. 2002, Ch. 284, Sec. 1. Effective January 1, 2003.)



21108

Local authorities may adopt rules and regulations by ordinance or resolution regulating vehicular traffic on privately owned and maintained roads or ways within the boundaries of a privately owned airport, when the roads or ways are expressly open to the general public for purposes of vehicular traffic.

The rules or regulations shall not be effective until appropriate signs giving notice thereof are posted along the roads or ways affected.

(Enacted by Stats. 1959, Ch. 3.)



21109

(a) Local authorities may adopt rules and regulations by ordinance or resolution regulating vehicular and pedestrian traffic in subways, tubes, and tunnels or upon bridges or viaducts.

(b) The proposed ordinance or resolution shall not be effective as to any state highway until approved in writing by the Department of Transportation. The Department of Transportation, in considering any proposed ordinance or resolution to prohibit or restrict the use by cargo tank vehicles displaying flammable liquids placards in tunnels of a length of 300 feet or greater, shall consult with the Department of the California Highway Patrol and hold a public hearing as provided in Section 21109.5 of the Vehicle Code. In evaluating the feasibility of prohibiting or restricting the use of the structure by cargo tank vehicles displaying flammable liquids placards, the Department of Transportation shall conduct a traffic and engineering survey which includes an analysis of the relative risks to public safety in determining the feasibility of reasonable alternative routes.

(c) The rules or regulations shall not be effective until appropriate signs have been posted giving notice thereof to drivers and pedestrians approaching the highway structures.

(Amended by Stats. 1982, Ch. 1255, Sec. 4.)



21109.5

(a) No restriction or prohibition shall be effective pursuant to subdivision (b) of Section 21109 or Section 34020.5 except upon notice and hearing in the manner prescribed in this section.

(b) Notice of hearing shall be published pursuant to Section 6064 of the Government Code. The notice shall advise all interested parties that they may submit written or oral objections to the proposed action and shall designate a time and place for presentation of the objections. The time for submission of objections shall not expire, and the hearings shall not be held, less than 60 days after the first publication of notice. The hearing shall be conducted by the Department of Transportation and interested parties shall be accorded an adequate opportunity to be heard with respect to their objections.

(Added by Stats. 1982, Ch. 1255, Sec. 5.)



21110

Local authorities may adopt rules and regulations by ordinance or resolution to require that all vehicles stop before entering or crossing the tracks at any highway railroad grade crossing when signs are in place giving notice thereof, but no such ordinance shall be effective unless approved by an order of the Public Utilities Commission.

(Enacted by Stats. 1959, Ch. 3.)



21111

Local authorities may adopt rules and regulations by ordinance or resolution regulating vehicular traffic on privately owned and maintained roads or ways within the boundaries of any housing project or within the site of any housing owned or operated by a housing authority created under and by virtue of the Housing Authorities Law, commencing at Section 34200 of the Health and Safety Code, on privately owned and maintained roads or ways within areas which would be a residence district if the road or way were a public highway, or, with the consent of the owner, on publicly owned and maintained roads and ways within areas which are not owned by such local authorities. The rules or regulations shall not be effective until appropriate signs giving notice thereof are posted along the roads or ways affected.

(Enacted by Stats. 1959, Ch. 3.)



21112

Local authorities may by ordinance license and regulate the location of stands on streets and highways for use by taxicabs and other public carriers for hire in their respective jurisdictions. No such ordinance shall be effective as to any state highway until approved in writing by the Department of Transportation. Where maintenance of any state highway is delegated by such department to a city, such approval is not required.

(Amended by Stats. 1974, Ch. 545.)



21113

(a) A person shall not drive any vehicle or animal, or stop, park, or leave standing any vehicle or animal, whether attended or unattended, upon the driveways, paths, parking facilities, or the grounds of any public school, state university, state college, unit of the state park system, county park, municipal airport, rapid transit district, transit development board, transit district, joint powers agency operating or managing a commuter rail system, or any property under the direct control of the legislative body of a municipality, or any state, county, or hospital district institution or building, or any educational institution exempted, in whole or in part, from taxation, or any harbor improvement district or harbor district formed pursuant to Part 2 (commencing with Section 5800) or Part 3 (commencing with Section 6000) of Division 8 of the Harbors and Navigation Code, a district organized pursuant to Part 3 (commencing with Section 27000) of Division 16 of the Streets and Highways Code, or state grounds served by the Department of the California Highway Patrol, or any property under the possession or control of a housing authority formed pursuant to Article 2 (commencing with Section 34240) of Part 2 of Division 24 of the Health and Safety Code, except with the permission of, and upon and subject to any condition or regulation that may be imposed by the legislative body of the municipality, or the governing board or officer of the public school, state university, state college, county park, municipal airport, rapid transit district, transit development board, transit district, joint powers agency operating or managing a commuter rail system, or state, county, or hospital district institution or building, or educational institution, or harbor district, or a district organized pursuant to Part 3 (commencing with Section 27000) of Division 16 of the Streets and Highways Code, or housing authority, or the Director of Parks and Recreation regarding units of the state park system or the state agency with jurisdiction over the grounds served by the Department of the California Highway Patrol.

(b) A governing board, legislative body, or officer shall erect or place appropriate signs giving notice of any special conditions or regulations that are imposed under this section and the governing board, legislative body, or officer shall also prepare and keep available at the principal administrative office of the governing board, legislative body, or officer, for examination by all interested persons, a written statement of all those special conditions and regulations adopted pursuant to this section.

(c) When a governing board, legislative body, or officer permits public traffic upon the driveways, paths, parking facilities, or grounds under their control then, except for those conditions imposed or regulations enacted by the governing board, legislative body, or officer applicable to the traffic, all the provisions of this code relating to traffic upon the highways shall be applicable to the traffic upon the driveways, paths, parking facilities, or grounds.

(d) A public transportation agency that imposes any condition or regulation upon a person who parks or leaves standing any vehicle, pursuant to subdivision (a), is authorized to do either of the following:

(1) Enforce that condition or regulation in the manner provided in Article 3 (commencing with Section 40200) of Chapter 1 of Division 17 of this code. The public transportation agency shall be considered the issuing agency for that purpose.

(2) Designate regularly employed and salaried employees, who are engaged in directing traffic or enforcing parking laws and regulations, for the purpose of removing any vehicle in the same manner as a city, county, or jurisdiction of a state agency pursuant to Chapter 10 (commencing with Section 22650) of Division 11 of this code.

(e) With respect to the permitted use of vehicles or animals on property under the direct control of the legislative body of a municipality, no change in the use of vehicles or animals on the property, that had been permitted on January 1, 1976, shall be effective unless and until the legislative body, at a meeting open to the general public, determines that the use of vehicles or animals on the property should be prohibited or regulated.

(f) A transit development board may adopt ordinances, rules, or regulations to restrict, or specify the conditions for, the use of bicycles, motorized bicycles, skateboards, and roller skates on property under the control of, or any portion of property used by, the board.

(g) A public agency, including, but not limited to, the Regents of the University of California and the Trustees of the California State University, may adopt rules or regulations to restrict, or specify the conditions for, the use of bicycles, motorized bicycles, skateboards, and roller skates on public property under the jurisdiction of that agency.

(h) Housing authority, for the purposes of this section, means a housing authority located within a county with a population of over six million people, and any other housing authority that complies with the requirements of this section.

(i) Public transportation agency, for purposes of this section, means a public agency that provides public transportation as defined in paragraph (1) of subdivision (f) of Section 1 of Article XIX?A of the California Constitution.

(Amended by Stats. 2012, Ch. 724, Sec. 1. Effective January 1, 2013.)



21114

If a local authority finds that a city street or county road under its jurisdiction adjacent to an airport has been specifically designed and constructed, with the prior approval of the local authority, so as to safely permit the use thereof by regular vehicular traffic and also the taxiing of aircraft thereon between the airport and the place where such aircraft are hangared or tied down, the local authority may by resolution or ordinance designate such street or road or portion thereof for such combined use and prescribe rules and regulations therefor which shall have the force of law. No such street or road shall be so designated for a distance of more than one-half mile from the airport, provided, the finding of the local authority in this respect shall be conclusive. Upon such designation becoming effective, it shall be the sole responsibility of the local authority to enforce the provisions of the Vehicle Code and all rules and regulations adopted by it upon such street or road. Upon such designation becoming effective it shall be lawful to taxi aircraft upon such street or road in accordance with the rules and regulations prescribed as aforesaid and said aircraft need not be licensed under this code or comply with other provisions thereof.

(Added by Stats. 1963, Ch. 537.)



21114.5

Notwithstanding Section 21663 or any other provision of this code, local authorities may, by ordinance, authorize the operation of electric carts by physically disabled persons, by persons 50 years of age or older, or, while in the course of their employment, by employees of the United States Postal Service, state and local governmental agencies, or utility companies, on public sidewalks. Any ordinance shall, however, contain provisions requiring any disabled person or person 50 years of age or older who owns or leases an electric cart to apply to the local authority for a permit and an identification sticker to so operate the cart, and requiring the person to affix the sticker to the cart in order to operate it on the sidewalk. The permit and sticker shall become invalid if the person ceases to operate, own, or lease the cart.

This section does not apply to devices described in subdivision (b) of Section 415.

(Amended by Stats. 1996, Ch. 124, Sec. 125. Effective January 1, 1997.)



21115

(a) If a local authority finds that a highway under its jurisdiction is located adjacent to, or provides access to, a golf course and between the golf course and the place where golf carts are parked or stored or is within or bounded by a real estate development offering golf facilities and is designed and constructed, so as to safely permit the use of regular vehicular traffic and also the driving of golf carts on the highway, the local authority may, by resolution or ordinance, designate the highway or portion of the highway for combined use and prescribe rules and regulations that shall have the force of law. No highway shall be so designated for a distance of more than one mile from the golf course if the highway is not located within a development or beyond the area of a development, provided, the finding of the local authority in this respect shall be conclusive. Upon the designation becoming effective it shall be lawful to drive golf carts upon the highway in accordance with the prescribed rules and regulations. The rules and regulations may establish crossing zones and speed limits and other operating standards but shall not require that the golf carts conform to any requirements of this code with respect to registration, licensing, or equipment, except that if operated during darkness the golf cart shall be subject to the provisions of Section 24001.5 regarding equipment.

The rules and regulations shall not be effective until appropriate signs giving notice thereof are posted along the highway affected.

A real estate development offering golf facilities, for purposes of this section, means an area of single-family or multiple-family residences, the owners or occupants of which are eligible for membership in, or the use of, one or more golf courses within the development by virtue of their ownership or occupancy of a residential dwelling unit in the development.

(b) For purposes of this section, a golf cart includes a low-speed vehicle.

(Amended by Stats. 1999, Ch. 140, Sec. 4. Effective January 1, 2000.)



21115.1

(a) Notwithstanding Section 21115, a local authority may, by ordinance or resolution, establish crossing zones, for use by golf carts at any time other than during darkness, on any street, other than a state highway, that has a posted speed limit of 45 miles per hour or less and that is immediately adjacent to a golf course. The crossing zones shall be at an angle of approximately 90 degrees to the direction of the roadway. The ordinance or resolution shall not become effective until submitted to the law enforcement agency having primary jurisdiction over the street, the law enforcement agency finds and determines that the conditions pertaining to that street, with the addition of proper signs, markers, or lighting, or any combination of those, will permit the establishment of a golf cart crossing with reasonable safety, and the signs, markers, or lighting specified by the law enforcement agency are in place.

(b) Subdivision (a) does not constitute precedent for the operation of golf carts on any street or highway other than in a crossing zone established pursuant to subdivision (a).

(c) For purposes of this section, a golf cart includes a low-speed vehicle.

(Amended by Stats. 1999, Ch. 140, Sec. 5. Effective January 1, 2000.)



21116

(a) No person shall drive any motor vehicle upon a roadway located on a levee, canal bank, natural watercourse bank, or pipeline right-of-way if the responsibility for maintenance of the levee, canal bank, natural watercourse bank, or pipeline right-of-way is vested in the state or in a reclamation, levee, drainage, water or irrigation district, or other local agency, unless such person has received permission to drive upon such roadway from the agency responsible for such maintenance, or unless such roadway has been dedicated as a public right-of-way.

(b) For this section to be applicable to a particular levee, canal bank, natural watercourse bank, or pipeline right-of-way, the state or other agency having responsibility for maintenance of the levee, canal bank, natural watercourse bank, or pipeline right-of-way shall erect or place appropriate signs giving notice that permission is required to be obtained to drive a motor vehicle thereon and giving notice of any special conditions or regulations that are imposed pursuant to this section and shall prepare and keep available at the principal office of the state agency or other agency affected or of the board of such agency, for examination by all interested persons, a written statement, in conformity with the existing rights of such agency to control access to the roadway, describing the nature of the vehicles, if any, to which such permission might be granted and the conditions, regulations, and procedure for the acquisition of such permission adopted pursuant to this section.

(c) Nothing in this section prohibits the establishment of bicycle paths or routes (as prescribed by Article 6.5 (commencing with Section 5078) of Chapter 1 of Division 5 of the Public Resources Code) on levees, canal banks, natural watercourse banks, or pipeline rights-of-way.

(Amended by Stats. 1971, Ch. 1361.)



21117

(a) Local authorities may, notwithstanding Section 21101 or 21101.6, by written agreement approved by their legislative bodies, transfer among themselves the responsibility for maintaining, operating, or controlling public access to any highway under their respective jurisdictions located in or adjacent to an ecological reserve or an environmentally sensitive area within their respective jurisdictions.

(b) An agreement entered into pursuant to subdivision (a) may authorize the local authority having responsibility for the highway under the agreement to do all of the following:

(1) Limit access by motor vehicles to the highway during certain hours of the day or certain days of the week.

(2) Prohibit access by motor vehicles during certain hours of the day or certain days of the week.

(3) Provide for the construction or erection of barricades or other devices designed or intended to separate pedestrians from vehicles or motor vehicles.

(4) Establish and operate a program by which vehicular access is permitted only in conjunction with specified educational programs or for disabled persons, or both.

(5) Issue temporary permits for special events valid for less than one day.

(c) As used in this section, the term ecological reserve has the same meaning as defined in Section 1584 of the Fish and Game Code, and environmentally sensitive area has the same meaning as defined in Section 30107.5 of the Public Resources Code.

(Added by Stats. 1991, Ch. 541, Sec. 1.)






ARTICLE 4. Operation of Bicycles

21200

(a) A person riding a bicycle or operating a pedicab upon a highway has all the rights and is subject to all the provisions applicable to the driver of a vehicle by this division, including, but not limited to, provisions concerning driving under the influence of alcoholic beverages or drugs, and by Division 10 (commencing with Section 20000), Section 27400, Division 16.7 (commencing with Section 39000), Division 17 (commencing with Section 40000.1), and Division 18 (commencing with Section 42000), except those provisions which by their very nature can have no application.

(b) (1) A peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, operating a bicycle during the course of his or her duties is exempt from the requirements of subdivision (a), except as those requirements relate to driving under the influence of alcoholic beverages or drugs, if the bicycle is being operated under any of the following circumstances:

(A) In response to an emergency call.

(B) While engaged in rescue operations.

(C) In the immediate pursuit of an actual or suspected violator of the law.

(2) This subdivision does not relieve a peace officer from the duty to operate a bicycle with due regard for the safety of all persons using the highway.

(Amended by Stats. 2010, Ch. 614, Sec. 3. Effective January 1, 2011.)



21200.5

Notwithstanding Section 21200, it is unlawful for any person to ride a bicycle upon a highway while under the influence of an alcoholic beverage or any drug, or under the combined influence of an alcoholic beverage and any drug. Any person arrested for a violation of this section may request to have a chemical test made of the person s blood, breath, or urine for the purpose of determining the alcoholic or drug content of that person s blood pursuant to Section 23612, and, if so requested, the arresting officer shall have the test performed. A conviction of a violation of this section shall be punished by a fine of not more than two hundred fifty dollars ($250). Violations of this section are subject to Section 13202.5.

(Amended by Stats. 1999, Ch. 22, Sec. 17. Effective May 26, 1999.)



21201

(a) No person shall operate a bicycle on a roadway unless it is equipped with a brake which will enable the operator to make one braked wheel skid on dry, level, clean pavement.

(b) No person shall operate on the highway a bicycle equipped with handlebars so raised that the operator must elevate his hands above the level of his shoulders in order to grasp the normal steering grip area.

(c) No person shall operate upon a highway a bicycle that is of a size that prevents the operator from safely stopping the bicycle, supporting it in an upright position with at least one foot on the ground, and restarting it in a safe manner.

(d) A bicycle operated during darkness upon a highway, a sidewalk where bicycle operation is not prohibited by the local jurisdiction, or a bikeway, as defined in Section 890.4 of the Streets and Highways Code, shall be equipped with all of the following:

(1) A lamp emitting a white light that, while the bicycle is in motion, illuminates the highway, sidewalk, or bikeway in front of the bicyclist and is visible from a distance of 300 feet in front and from the sides of the bicycle.

(2) A red reflector on the rear that shall be visible from a distance of 500 feet to the rear when directly in front of lawful upper beams of headlamps on a motor vehicle.

(3) A white or yellow reflector on each pedal, shoe, or ankle visible from the front and rear of the bicycle from a distance of 200 feet.

(4) A white or yellow reflector on each side forward of the center of the bicycle, and a white or red reflector on each side to the rear of the center of the bicycle, except that bicycles that are equipped with reflectorized tires on the front and the rear need not be equipped with these side reflectors.

The reflectors and reflectorized tires shall be of a type meeting requirements established by the department.

(e) A lamp or lamp combination, emitting a white light, attached to the operator and visible from a distance of 300 feet in front and from the sides of the bicycle, may be used in lieu of the lamp required by paragraph (1) of subdivision (d).

(Amended by Stats. 2007, Ch. 232, Sec. 1. Effective January 1, 2008.)



21201.3

(a) A bicycle or motorized bicycle used by a peace officer, as defined in Section 830.1 of, subdivision (a), (b), (c), (d), (e), (f), (g), or (i) of Section 830.2 of, subdivision (b) or (d) of Section 830.31 of, subdivision (a) or (b) of Section 830.32 of, Section 830.33 of, subdivision (a) of Section 830.36 of, subdivision (a) of Section 830.4 of, or Section 830.6 of, the Penal Code, in the performance of the peace officer s duties, may display a steady or flashing blue warning light that is visible from the front, sides, or rear of the bicycle or motorized bicycle.

(b) No person shall display a steady or flashing blue warning light on a bicycle or motorized bicycle except as authorized under subdivision (a).

(Added by Stats. 1998, Ch. 877, Sec. 65. Effective January 1, 1999.)



21201.5

(a) No person shall sell, or offer for sale, a reflex reflector or reflectorized tire of a type required on a bicycle unless it meets requirements established by the department. If there exists a federal Consumer Product Safety Commission regulation applicable to bicycle reflectors, the provisions of that regulation shall prevail over provisions of this code or requirements established by the department pursuant to this code relative to bicycle reflectors.

(b) No person shall sell, or offer for sale, a new bicycle that is not equipped with a red reflector on the rear, a white or yellow reflector on each pedal visible from the front and rear of the bicycle, a white or yellow reflector on each side forward of the center of the bicycle, and a white or red reflector on each side to the rear of the center of the bicycle, except that bicycles which are equipped with reflectorized tires on the front and rear need not be equipped with these side reflectors.

(c) Area reflectorizing material meeting the requirements of Section 25500 may be used on a bicycle.

(Amended by Stats. 1980, Ch. 399, Sec. 2. Effective July 11, 1980.)



21202

(a) Any person operating a bicycle upon a roadway at a speed less than the normal speed of traffic moving in the same direction at that time shall ride as close as practicable to the right-hand curb or edge of the roadway except under any of the following situations:

(1) When overtaking and passing another bicycle or vehicle proceeding in the same direction.

(2) When preparing for a left turn at an intersection or into a private road or driveway.

(3) When reasonably necessary to avoid conditions (including, but not limited to, fixed or moving objects, vehicles, bicycles, pedestrians, animals, surface hazards, or substandard width lanes) that make it unsafe to continue along the right-hand curb or edge, subject to the provisions of Section 21656. For purposes of this section, a substandard width lane is a lane that is too narrow for a bicycle and a vehicle to travel safely side by side within the lane.

(4) When approaching a place where a right turn is authorized.

(b) Any person operating a bicycle upon a roadway of a highway, which highway carries traffic in one direction only and has two or more marked traffic lanes, may ride as near the left-hand curb or edge of that roadway as practicable.

(Amended by Stats. 1996, Ch. 674, Sec. 4. Effective January 1, 1997.)



21203

No person riding upon any motorcycle, motorized bicycle, bicycle, coaster, roller skates, sled, or toy vehicle shall attach the same or himself to any streetcar or vehicle on the roadway.

(Amended by Stats. 1981, Ch. 813, Sec. 11.)



21204

(a) A person operating a bicycle upon a highway shall not ride other than upon or astride a permanent and regular seat attached thereto, unless the bicycle was designed by the manufacturer to be ridden without a seat.

(b) An operator shall not allow a person riding as a passenger, and a person shall not ride as a passenger, on a bicycle upon a highway other than upon or astride a separate seat attached thereto. If the passenger is four years of age or younger, or weighs 40 pounds or less, the seat shall have adequate provision for retaining the passenger in place and for protecting the passenger from the moving parts of the bicycle.

(Amended by Stats. 2009, Ch. 594, Sec. 1. Effective January 1, 2010.)



21205

No person operating a bicycle shall carry any package, bundle or article which prevents the operator from keeping at least one hand upon the handlebars.

(Added by Stats. 1963, Ch. 479.)



21206

This chapter does not prevent local authorities, by ordinance, from regulating the registration of bicycles and the parking and operation of bicycles on pedestrian or bicycle facilities, provided such regulation is not in conflict with the provisions of this code.

(Amended by Stats. 1976, Ch. 751.)



21207

(a) This chapter does not prohibit local authorities from establishing, by ordinance or resolution, bicycle lanes separated from any vehicular lanes upon highways, other than state highways as defined in Section 24 of the Streets and Highways Code and county highways established pursuant to Article 5 (commencing with Section 1720) of Chapter 9 of Division 2 of the Streets and Highways Code.

(b) Bicycle lanes established pursuant to this section shall be constructed in compliance with Section 891 of the Streets and Highways Code.

(Amended by Stats. 1993, Ch. 517, Sec. 4. Effective January 1, 1994.)



21207.5

Notwithstanding Sections 21207 and 23127 of this code, or any other provision of law, no motorized bicycle may be operated on a bicycle path or trail, bikeway, bicycle lane established pursuant to Section 21207, equestrian trail, or hiking or recreational trail, unless it is within or adjacent to a roadway or unless the local authority or the governing body of a public agency having jurisdiction over such path or trail permits, by ordinance, such operation.

(Amended by Stats. 1979, Ch. 373.)



21208

(a) Whenever a bicycle lane has been established on a roadway pursuant to Section 21207, any person operating a bicycle upon the roadway at a speed less than the normal speed of traffic moving in the same direction at that time shall ride within the bicycle lane, except that the person may move out of the lane under any of the following situations:

(1) When overtaking and passing another bicycle, vehicle, or pedestrian within the lane or about to enter the lane if the overtaking and passing cannot be done safely within the lane.

(2) When preparing for a left turn at an intersection or into a private road or driveway.

(3) When reasonably necessary to leave the bicycle lane to avoid debris or other hazardous conditions.

(4) When approaching a place where a right turn is authorized.

(b) No person operating a bicycle shall leave a bicycle lane until the movement can be made with reasonable safety and then only after giving an appropriate signal in the manner provided in Chapter 6 (commencing with Section 22100) in the event that any vehicle may be affected by the movement.

(Amended by Stats. 1996, Ch. 674, Sec. 5. Effective January 1, 1997.)



21209

(a) No person shall drive a motor vehicle in a bicycle lane established on a roadway pursuant to Section 21207 except as follows:

(1) To park where parking is permitted.

(2) To enter or leave the roadway.

(3) To prepare for a turn within a distance of 200 feet from the intersection.

(b) This section does not prohibit the use of a motorized bicycle in a bicycle lane, pursuant to Section 21207.5, at a speed no greater than is reasonable or prudent, having due regard for visibility, traffic conditions, and the condition of the roadway surface of the bicycle lane, and in a manner which does not endanger the safety of bicyclists.

(Amended by Stats. 1988, Ch. 262, Sec. 1.)



21210

No person shall leave a bicycle lying on its side on any sidewalk, or shall park a bicycle on a sidewalk in any other position, so that there is not an adequate path for pedestrian traffic. Local authorities may, by ordinance or resolution, prohibit bicycle parking in designated areas of the public highway, provided that appropriate signs are erected.

(Added by Stats. 1976, Ch. 751.)



21211

(a) No person may stop, stand, sit, or loiter upon any class I bikeway, as defined in subdivision (a) of Section 890.4 of the Streets and Highways Code, or any other public or private bicycle path or trail, if the stopping, standing, sitting, or loitering impedes or blocks the normal and reasonable movement of any bicyclist.

(b) No person may place or park any bicycle, vehicle, or any other object upon any bikeway or bicycle path or trail, as specified in subdivision (a), which impedes or blocks the normal and reasonable movement of any bicyclist unless the placement or parking is necessary for safe operation or is otherwise in compliance with the law.

(c) This section does not apply to drivers or owners of utility or public utility vehicles, as provided in Section 22512.

(d) This section does not apply to owners or drivers of vehicles who make brief stops while engaged in the delivery of newspapers to customers along the person s route.

(e) This section does not apply to the driver or owner of a rubbish or garbage truck while actually engaged in the collection of rubbish or garbage within a business or residence district if the front turn signal lamps at each side of the vehicle are being flashed simultaneously and the rear turn signal lamps at each side of the vehicle are being flashed simultaneously.

(f) This section does not apply to the driver or owner of a tow vehicle while actually engaged in the towing of a vehicle if the front turn signal lamps at each side of the vehicle are being flashed simultaneously and the rear turn signal lamps at each side of the vehicle are being flashed simultaneously.

(Amended by Stats. 2001, Ch. 127, Sec. 7. Effective July 30, 2001.)



21212

(a) A person under 18 years of age shall not operate a bicycle, a nonmotorized scooter, or a skateboard, nor shall they wear in-line or roller skates, nor ride upon a bicycle, a nonmotorized scooter, or a skateboard as a passenger, upon a street, bikeway, as defined in Section 890.4 of the Streets and Highways Code, or any other public bicycle path or trail unless that person is wearing a properly fitted and fastened bicycle helmet that meets the standards of either the American Society for Testing and Materials (ASTM) or the United States Consumer Product Safety Commission (CPSC), or standards subsequently established by those entities. This requirement also applies to a person who rides upon a bicycle while in a restraining seat that is attached to the bicycle or in a trailer towed by the bicycle.

(b) Any helmet sold or offered for sale for use by operators and passengers of bicycles, nonmotorized scooters, skateboards, or in-line or roller skates shall be conspicuously labeled in accordance with the standard described in subdivision (a) which shall constitute the manufacturer s certification that the helmet conforms to the applicable safety standards.

(c) No person shall sell, or offer for sale, for use by an operator or passenger of a bicycle, nonmotorized scooter, skateboard, or in-line or roller skates any safety helmet which is not of a type meeting requirements established by this section.

(d) Any charge under this subdivision shall be dismissed when the person charged alleges in court, under oath, that the charge against the person is the first charge against that person under this subdivision, unless it is otherwise established in court that the charge is not the first charge against the person.

(e) Except as provided in subdivision (d), a violation of this section is an infraction punishable by a fine of not more than twenty-five dollars ($25).

The parent or legal guardian having control or custody of an unemancipated minor whose conduct violates this section shall be jointly and severally liable with the minor for the amount of the fine imposed pursuant to this subdivision.

(f) Notwithstanding Section 1463 of the Penal Code or any other provision of law, the fines collected for a violation of this section shall be allocated as follows:

(1) Seventy-two and one-half percent of the amount collected shall be deposited in a special account of the county health department, to be used for bicycle, nonmotorized scooter, skateboard, and in-line and roller skate safety education and for assisting low-income families in obtaining approved bicycle helmets for children under the age of 18 years, either on a loan or purchase basis. The county may contract for the implementation of this program, which, to the extent practicable, shall be operated in conjunction with the child passenger restraint program pursuant to Section 27360.

(2) Two and one-half percent of the amount collected shall be deposited in the county treasury to be used by the county to administer the program described in paragraph (1).

(3) If the violation occurred within a city, 25 percent of the amount collected shall be transferred to and deposited in the treasury of that city. If the violation occurred in an unincorporated area, this 25 percent shall be deposited and used pursuant to paragraph (1).

(Amended by Stats. 2002, Ch. 475, Sec. 1. Effective January 1, 2003.)






ARTICLE 5. Operation of Motorized Scooters

21220

(a) The Legislature finds and declares both of the following:

(1) This state has severe traffic congestion and air pollution problems, particularly in its cities, and finding ways to reduce these problems is of paramount importance.

(2) Motorized scooters that meet the definition of Section 407.5 produce no emissions and, therefore, do not contribute to increased air pollution or increase traffic congestion.

(b) It is the intent of the Legislature in adding this article to promote the use of alternative low-emission or no-emission transportation.

(Added by Stats. 1999, Ch. 722, Sec. 5. Effective January 1, 2000.)



21220.5

For the purposes of this article, a motorized scooter is defined in Section 407.5.

(Added by Stats. 1999, Ch. 722, Sec. 5. Effective January 1, 2000.)



21221

Every person operating a motorized scooter upon a highway has all the rights and is subject to all the provisions applicable to the driver of a vehicle by this division, including, but not limited to, provisions concerning driving under the influence of alcoholic beverages or drugs, and by Division 10 (commencing with Section 20000), Division 17 (commencing with Section 40000.1), and Division 18 (commencing with Section 42000), except those provisions which, by their very nature, can have no application.

(Added by Stats. 1999, Ch. 722, Sec. 5. Effective January 1, 2000.)



21221.5

Notwithstanding Section 21221, it is unlawful for any person to operate a motorized scooter upon a highway while under the influence of an alcoholic beverage or any drug, or under the combined influence of an alcoholic beverage and any drug. Any person arrested for a violation of this section may request to have a chemical test made of the person s blood or breath for the purpose of determining the alcoholic or drug content of that person s blood pursuant to subdivision (d) of Section 23612, and, if so requested, the arresting officer shall have the test performed. A conviction of a violation of this section shall be punished by a fine of not more than two hundred fifty dollars ($250).

(Amended by Stats. 2000, Ch. 287, Sec. 25. Effective January 1, 2001.)



21223

(a) Every motorized scooter operated upon any highway during darkness shall be equipped with the following:

(1) Except as provided in subdivision (b), a lamp emitting a white light which, while the motorized scooter is in motion, illuminates the highway in front of the operator and is visible from a distance of 300 feet in front and from the sides of the motorized scooter.

(2) Except as provided in subdivision (c), a red reflector on the rear that is visible from a distance of 500 feet to the rear when directly in front of lawful upper beams of headlamps on a motor vehicle.

(3) A white or yellow reflector on each side visible from the front and rear of the motorized scooter from a distance of 200 feet.

(b) A lamp or lamp combination, emitting a white light, attached to the operator and visible from a distance of 300 feet in front and from the sides of the motorized scooter, may be used in lieu of the lamp required by paragraph (1) of subdivision (a).

(c) A red reflector, or reflectorized material meeting the requirements of Section 25500, attached to the operator and visible from a distance of 500 feet to the rear when directly in front of lawful upper beams of headlamps on a motor vehicle, may be used in lieu of the reflector required by paragraph (2) of subdivision (a).

(Added by Stats. 1999, Ch. 722, Sec. 5. Effective January 1, 2000.)



21224

(a) A person operating a motorized scooter is not subject to the provisions of this code relating to financial responsibility, registration, and license plate requirements, and, for those purposes, a motorized scooter is not a motor vehicle.

(b) A motorized scooter is exempt from the equipment requirements in Division 12 (commencing with Section 24000), except for Sections 24003 and 27400, Article 4 (commencing with Section 27450) of Chapter 5 of Division 12, and Section 27602.

(c) Notwithstanding subdivision (b), any motorized scooter may be equipped with equipment authorized by Division 12 (commencing with Section 24000).

(d) Any motorized scooter equipped with lighting equipment that is authorized by Division 12 (commencing with Section 24000) shall meet the lighting requirements in Article 1 (commencing with Section 24250) of Chapter 2 of Division 12 for that equipment.

(Added by Stats. 1999, Ch. 722, Sec. 5. Effective January 1, 2000.)



21225

This article does not prevent a local authority, by ordinance, from regulating the registration of motorized scooters and the parking and operation of motorized scooters on pedestrian or bicycle facilities and local streets and highways, if that regulation is not in conflict with this code.

(Amended by Stats. 2004, Ch. 755, Sec. 6. Effective January 1, 2005.)



21226

(a) A person shall not sell or offer for sale a motorized scooter that produces a maximum noise level exceeding 80 dbA at a distance of 50 feet from the centerline of travel when tested in accordance with Society of Automotive Engineers (SAE) Recommended Practice J331 JAN00.

(b) A motorized scooter, as defined in subdivision (b) of Section 407.5, shall at all times be equipped with a muffler meeting the requirements of this section, in constant operation and properly maintained to prevent any excessive or unusual noise, and a muffler or exhaust system shall not be equipped with a cutout, bypass, or similar device.

(c) A motorized scooter, as defined in subdivision (b) of Section 407.5, operated off the highways shall at all times be equipped with a muffler meeting the requirements of this section, in constant operation and properly maintained to prevent any excessive or unusual noise, and a muffler or exhaust system shall not be equipped with a cutout, bypass, or similar device.

(d) A person shall not modify the exhaust system of a motorized scooter in a manner that will amplify or increase the noise level emitted by the motor of the scooter so that it is not in compliance with this section or exceeds the noise level limit established by subdivision (a). A person shall not operate a motorized scooter with an exhaust system so modified.

(Added by Stats. 2004, Ch. 755, Sec. 7. Effective January 1, 2005.)



21227

(a) A motorized scooter shall comply with one of the following:

(1) Operate in a manner so that the electric motor is disengaged or ceases to function when the brakes are applied.

(2) Operate in a manner so that the motor is engaged through a switch or mechanism that, when released, will cause the electric motor to disengage or cease to function.

(b) It is unlawful for a person to operate a motorized scooter that does not meet one of the requirements of subdivision (a).

(Added by Stats. 1999, Ch. 722, Sec. 5. Effective January 1, 2000.)



21228

Any person operating a motorized scooter upon a highway at a speed less than the normal speed of traffic moving in the same direction at that time shall ride as close as practicable to the right-hand curb or right edge of the roadway, except under the following situations:

(a) When overtaking and passing another vehicle proceeding in the same direction.

(b) When preparing for a left turn, the operator shall stop and dismount as close as practicable to the right-hand curb or right edge of the roadway and complete the turn by crossing the roadway on foot, subject to the restrictions placed on pedestrians in Chapter 5 (commencing with Section 21950).

(c) (1) When reasonably necessary to avoid conditions, including, but not limited to, fixed or moving objects, vehicles, bicycles, pedestrians, animals, surface hazards, or substandard width lanes, which make it unsafe to continue along the right-hand curb or right edge of the roadway, subject to Section 21656.

(2) For the purposes of paragraph (1), a substandard width lane is a lane that is too narrow for a motorized scooter and another vehicle to travel safely side by side within the lane.

(d) Any person operating a motorized scooter upon a highway that carries traffic in one direction only and has two or more marked traffic lanes may operate the motorized scooter as near the left-hand curb or left edge of that roadway as practicable.

However, when preparing for a right turn, the operator shall stop and dismount as close as practicable to the left-hand curb or left edge of the highway and complete the turn by crossing the roadway on foot, subject to the restrictions placed on pedestrians in Chapter 5 (commencing with Section 21950).

(Amended by Stats. 2003, Ch. 62, Sec. 306. Effective January 1, 2004.)



21229

(a) Whenever a class II bicycle lane has been established on a roadway, any person operating a motorized scooter upon the roadway shall ride within the bicycle lane, except that the person may move out of the lane under any of the following situations:

(1) When overtaking and passing another vehicle or pedestrian within the lane or when about to enter the lane if the overtaking and passing cannot be done safely within the lane.

(2) When preparing for a left turn, the operator shall stop and dismount as close as practicable to the right-hand curb or right edge of the roadway and complete the turn by crossing the roadway on foot, subject to the restrictions placed on pedestrians in Chapter 5 (commencing with Section 21950).

(3) When reasonably necessary to leave the bicycle lane to avoid debris or other hazardous conditions.

(4) When approaching a place where a right turn is authorized.

(b) No person operating a motorized scooter shall leave a bicycle lane until the movement can be made with reasonable safety and then only after giving an appropriate signal in the manner provided in Chapter 6 (commencing with Section 22100) in the event that any vehicle may be affected by the movement.

(Added by Stats. 1999, Ch. 722, Sec. 5. Effective January 1, 2000.)



21230

Notwithstanding any other provision of law, a motorized scooter may be operated on a bicycle path or trail or bikeway, unless the local authority or the governing body of a local agency having jurisdiction over that path, trail, or bikeway prohibits that operation by ordinance.

(Added by Stats. 1999, Ch. 722, Sec. 5. Effective January 1, 2000.)



21235

The operator of a motorized scooter shall not do any of the following:

(a) Operate a motorized scooter unless it is equipped with a brake that will enable the operator to make a braked wheel skid on dry, level, clean pavement.

(b) Operate a motorized scooter on a highway with a speed limit in excess of 25 miles per hour unless the motorized scooter is operated within a class II bicycle lane.

(c) Operate a motorized scooter without wearing a properly fitted and fastened bicycle helmet that meets the standards described in Section 21212.

(d) Operate a motorized scooter without a valid driver s license or instruction permit.

(e) Operate a motorized scooter with any passengers in addition to the operator.

(f) Operate a motorized scooter carrying any package, bundle, or article that prevents the operator from keeping at least one hand upon the handlebars.

(g) Operate a motorized scooter upon a sidewalk, except as may be necessary to enter or leave adjacent property.

(h) Operate a motorized scooter on the highway with the handlebars raised so that the operator must elevate his or her hands above the level of his or her shoulders in order to grasp the normal steering grip area.

(i) Leave a motorized scooter lying on its side on any sidewalk, or park a motorized scooter on a sidewalk in any other position, so that there is not an adequate path for pedestrian traffic.

(j) Attach the motorized scooter or himself or herself while on the roadway, by any means, to any other vehicle on the roadway.

(Amended by Stats. 2004, Ch. 755, Sec. 8. Effective January 1, 2005.)






ARTICLE 5. Operation of Low-Speed Vehicles

21220

(a) The Legislature finds and declares both of the following:

(1) This state has severe traffic congestion and air pollution problems, particularly in its cities, and finding ways to reduce these problems is of paramount importance.

(2) Motorized scooters that meet the definition of Section 407.5 produce no emissions and, therefore, do not contribute to increased air pollution or increase traffic congestion.

(b) It is the intent of the Legislature in adding this article to promote the use of alternative low-emission or no-emission transportation.

(Added by Stats. 1999, Ch. 722, Sec. 5. Effective January 1, 2000.)



21220.5

For the purposes of this article, a motorized scooter is defined in Section 407.5.

(Added by Stats. 1999, Ch. 722, Sec. 5. Effective January 1, 2000.)



21221

Every person operating a motorized scooter upon a highway has all the rights and is subject to all the provisions applicable to the driver of a vehicle by this division, including, but not limited to, provisions concerning driving under the influence of alcoholic beverages or drugs, and by Division 10 (commencing with Section 20000), Division 17 (commencing with Section 40000.1), and Division 18 (commencing with Section 42000), except those provisions which, by their very nature, can have no application.

(Added by Stats. 1999, Ch. 722, Sec. 5. Effective January 1, 2000.)



21221.5

Notwithstanding Section 21221, it is unlawful for any person to operate a motorized scooter upon a highway while under the influence of an alcoholic beverage or any drug, or under the combined influence of an alcoholic beverage and any drug. Any person arrested for a violation of this section may request to have a chemical test made of the person s blood or breath for the purpose of determining the alcoholic or drug content of that person s blood pursuant to subdivision (d) of Section 23612, and, if so requested, the arresting officer shall have the test performed. A conviction of a violation of this section shall be punished by a fine of not more than two hundred fifty dollars ($250).

(Amended by Stats. 2000, Ch. 287, Sec. 25. Effective January 1, 2001.)



21223

(a) Every motorized scooter operated upon any highway during darkness shall be equipped with the following:

(1) Except as provided in subdivision (b), a lamp emitting a white light which, while the motorized scooter is in motion, illuminates the highway in front of the operator and is visible from a distance of 300 feet in front and from the sides of the motorized scooter.

(2) Except as provided in subdivision (c), a red reflector on the rear that is visible from a distance of 500 feet to the rear when directly in front of lawful upper beams of headlamps on a motor vehicle.

(3) A white or yellow reflector on each side visible from the front and rear of the motorized scooter from a distance of 200 feet.

(b) A lamp or lamp combination, emitting a white light, attached to the operator and visible from a distance of 300 feet in front and from the sides of the motorized scooter, may be used in lieu of the lamp required by paragraph (1) of subdivision (a).

(c) A red reflector, or reflectorized material meeting the requirements of Section 25500, attached to the operator and visible from a distance of 500 feet to the rear when directly in front of lawful upper beams of headlamps on a motor vehicle, may be used in lieu of the reflector required by paragraph (2) of subdivision (a).

(Added by Stats. 1999, Ch. 722, Sec. 5. Effective January 1, 2000.)



21224

(a) A person operating a motorized scooter is not subject to the provisions of this code relating to financial responsibility, registration, and license plate requirements, and, for those purposes, a motorized scooter is not a motor vehicle.

(b) A motorized scooter is exempt from the equipment requirements in Division 12 (commencing with Section 24000), except for Sections 24003 and 27400, Article 4 (commencing with Section 27450) of Chapter 5 of Division 12, and Section 27602.

(c) Notwithstanding subdivision (b), any motorized scooter may be equipped with equipment authorized by Division 12 (commencing with Section 24000).

(d) Any motorized scooter equipped with lighting equipment that is authorized by Division 12 (commencing with Section 24000) shall meet the lighting requirements in Article 1 (commencing with Section 24250) of Chapter 2 of Division 12 for that equipment.

(Added by Stats. 1999, Ch. 722, Sec. 5. Effective January 1, 2000.)



21225

This article does not prevent a local authority, by ordinance, from regulating the registration of motorized scooters and the parking and operation of motorized scooters on pedestrian or bicycle facilities and local streets and highways, if that regulation is not in conflict with this code.

(Amended by Stats. 2004, Ch. 755, Sec. 6. Effective January 1, 2005.)



21226

(a) A person shall not sell or offer for sale a motorized scooter that produces a maximum noise level exceeding 80 dbA at a distance of 50 feet from the centerline of travel when tested in accordance with Society of Automotive Engineers (SAE) Recommended Practice J331 JAN00.

(b) A motorized scooter, as defined in subdivision (b) of Section 407.5, shall at all times be equipped with a muffler meeting the requirements of this section, in constant operation and properly maintained to prevent any excessive or unusual noise, and a muffler or exhaust system shall not be equipped with a cutout, bypass, or similar device.

(c) A motorized scooter, as defined in subdivision (b) of Section 407.5, operated off the highways shall at all times be equipped with a muffler meeting the requirements of this section, in constant operation and properly maintained to prevent any excessive or unusual noise, and a muffler or exhaust system shall not be equipped with a cutout, bypass, or similar device.

(d) A person shall not modify the exhaust system of a motorized scooter in a manner that will amplify or increase the noise level emitted by the motor of the scooter so that it is not in compliance with this section or exceeds the noise level limit established by subdivision (a). A person shall not operate a motorized scooter with an exhaust system so modified.

(Added by Stats. 2004, Ch. 755, Sec. 7. Effective January 1, 2005.)



21227

(a) A motorized scooter shall comply with one of the following:

(1) Operate in a manner so that the electric motor is disengaged or ceases to function when the brakes are applied.

(2) Operate in a manner so that the motor is engaged through a switch or mechanism that, when released, will cause the electric motor to disengage or cease to function.

(b) It is unlawful for a person to operate a motorized scooter that does not meet one of the requirements of subdivision (a).

(Added by Stats. 1999, Ch. 722, Sec. 5. Effective January 1, 2000.)



21228

Any person operating a motorized scooter upon a highway at a speed less than the normal speed of traffic moving in the same direction at that time shall ride as close as practicable to the right-hand curb or right edge of the roadway, except under the following situations:

(a) When overtaking and passing another vehicle proceeding in the same direction.

(b) When preparing for a left turn, the operator shall stop and dismount as close as practicable to the right-hand curb or right edge of the roadway and complete the turn by crossing the roadway on foot, subject to the restrictions placed on pedestrians in Chapter 5 (commencing with Section 21950).

(c) (1) When reasonably necessary to avoid conditions, including, but not limited to, fixed or moving objects, vehicles, bicycles, pedestrians, animals, surface hazards, or substandard width lanes, which make it unsafe to continue along the right-hand curb or right edge of the roadway, subject to Section 21656.

(2) For the purposes of paragraph (1), a substandard width lane is a lane that is too narrow for a motorized scooter and another vehicle to travel safely side by side within the lane.

(d) Any person operating a motorized scooter upon a highway that carries traffic in one direction only and has two or more marked traffic lanes may operate the motorized scooter as near the left-hand curb or left edge of that roadway as practicable.

However, when preparing for a right turn, the operator shall stop and dismount as close as practicable to the left-hand curb or left edge of the highway and complete the turn by crossing the roadway on foot, subject to the restrictions placed on pedestrians in Chapter 5 (commencing with Section 21950).

(Amended by Stats. 2003, Ch. 62, Sec. 306. Effective January 1, 2004.)



21229

(a) Whenever a class II bicycle lane has been established on a roadway, any person operating a motorized scooter upon the roadway shall ride within the bicycle lane, except that the person may move out of the lane under any of the following situations:

(1) When overtaking and passing another vehicle or pedestrian within the lane or when about to enter the lane if the overtaking and passing cannot be done safely within the lane.

(2) When preparing for a left turn, the operator shall stop and dismount as close as practicable to the right-hand curb or right edge of the roadway and complete the turn by crossing the roadway on foot, subject to the restrictions placed on pedestrians in Chapter 5 (commencing with Section 21950).

(3) When reasonably necessary to leave the bicycle lane to avoid debris or other hazardous conditions.

(4) When approaching a place where a right turn is authorized.

(b) No person operating a motorized scooter shall leave a bicycle lane until the movement can be made with reasonable safety and then only after giving an appropriate signal in the manner provided in Chapter 6 (commencing with Section 22100) in the event that any vehicle may be affected by the movement.

(Added by Stats. 1999, Ch. 722, Sec. 5. Effective January 1, 2000.)



21230

Notwithstanding any other provision of law, a motorized scooter may be operated on a bicycle path or trail or bikeway, unless the local authority or the governing body of a local agency having jurisdiction over that path, trail, or bikeway prohibits that operation by ordinance.

(Added by Stats. 1999, Ch. 722, Sec. 5. Effective January 1, 2000.)



21235

The operator of a motorized scooter shall not do any of the following:

(a) Operate a motorized scooter unless it is equipped with a brake that will enable the operator to make a braked wheel skid on dry, level, clean pavement.

(b) Operate a motorized scooter on a highway with a speed limit in excess of 25 miles per hour unless the motorized scooter is operated within a class II bicycle lane.

(c) Operate a motorized scooter without wearing a properly fitted and fastened bicycle helmet that meets the standards described in Section 21212.

(d) Operate a motorized scooter without a valid driver s license or instruction permit.

(e) Operate a motorized scooter with any passengers in addition to the operator.

(f) Operate a motorized scooter carrying any package, bundle, or article that prevents the operator from keeping at least one hand upon the handlebars.

(g) Operate a motorized scooter upon a sidewalk, except as may be necessary to enter or leave adjacent property.

(h) Operate a motorized scooter on the highway with the handlebars raised so that the operator must elevate his or her hands above the level of his or her shoulders in order to grasp the normal steering grip area.

(i) Leave a motorized scooter lying on its side on any sidewalk, or park a motorized scooter on a sidewalk in any other position, so that there is not an adequate path for pedestrian traffic.

(j) Attach the motorized scooter or himself or herself while on the roadway, by any means, to any other vehicle on the roadway.

(Amended by Stats. 2004, Ch. 755, Sec. 8. Effective January 1, 2005.)






ARTICLE 6. Electric Personal Assistive Mobility Devices

21280

(a) The Legislature finds and declares all of the following:

(1) This state has severe traffic congestion and air pollution problems, particularly in its cities, and finding ways to reduce these problems is of paramount importance.

(2) Reducing the millions of single passenger automobile trips of five miles or less that Californians take each year will significantly reduce the pollution caused by fuel emissions and aggravated by automobile congestion.

(3) Electric personal assistive mobility devices that meet the definition in Section 313 operate solely on electricity and employ advances in technology to safely integrate the user in pedestrian transportation.

(4) Electric personal assistive mobility devices enable California businesses, public officials, and individuals to travel farther and carry more without the use of traditional vehicles, thereby promoting gains in productivity, minimizing environmental impacts, and facilitating better use of public ways.

(b) The Legislature is adding this article as part of its program to promote the use of no-emission transportation.

(Amended by Stats. 2007, Ch. 106, Sec. 4. Effective January 1, 2008.)



21280.5

For purposes of this article, an electric personal assistive mobility device is defined in Section 313.

(Added by Stats. 2002, Ch. 979, Sec. 6. Effective January 1, 2003. Section operative March 1, 2003, pursuant to Section 21283 (later repealed).)



21281

Every electric personal assistive mobility device, or EPAMD, shall be equipped with the following safety mechanisms:

(a) Front, rear, and side reflectors.

(b) A system that enables the operator to bring the device to a controlled stop.

(c) If the EPAMD is operated between one-half hour after sunset and one-half hour before sunrise, a lamp emitting a white light that, while the EPAMD is in motion, illuminates the area in front of the operator and is visible from a distance of 300 feet in front of the EPAMD.

(d) A sound emitting device that can be activated from time to time by the operator, as appropriate, to alert nearby persons.

(Added by Stats. 2002, Ch. 979, Sec. 6. Effective January 1, 2003. Section operative March 1, 2003, pursuant to Section 21283 (later repealed).)



21281.5

(a) A person shall not operate an EPAMD on a sidewalk, bike path, pathway, trail, bike lane, street, road, or highway at a speed greater than is reasonable and prudent having due regard for weather, visibility, pedestrians, and other conveyance traffic on, and the surface, width, and condition of, the sidewalk, bike path, pathway, trail, bike lane, street, road, or highway.

(b) A person shall not operate an EPAMD at a speed that endangers the safety of persons or property.

(c) A person shall not operate an EPAMD on a sidewalk, bike path, pathway, trail, bike lane, street, road, or highway with willful or wanton disregard for the safety of persons or property.

(d) A person operating an EPAMD on a sidewalk, bike path, pathway, trail, bike lane, street, road, or highway shall yield the right-of-way to all pedestrians on foot, including persons with disabilities using assistive devices and service animals that are close enough to constitute a hazard.

(Added by Stats. 2007, Ch. 106, Sec. 5. Effective January 1, 2008.)



21282

Notwithstanding Section 21966, for the purpose of assuring the safety of pedestrians, including seniors, persons with disabilities, and others using sidewalks, bike paths, pathways, trails, bike lanes, streets, roads, and highways, a city, county, or city and county may, by ordinance, regulate the time, place, and manner of the operation of electric personal assistive mobility devices as defined in Section 313, and their use as a pedestrian pursuant to paragraph (2) of subdivision (a) of Section 467, including limiting, prohibiting entirely in the local jurisdiction, or prohibiting use in specified areas as determined to be appropriate by local entities. State agencies may limit or prohibit the time, place, and manner of use on state property.

(Added by Stats. 2002, Ch. 979, Sec. 6. Effective January 1, 2003. Section operative March 1, 2003, pursuant to Section 21283 (later repealed).)









CHAPTER 2. Traffic Signs, Signals, and Markings

ARTICLE 1. Erection and Maintenance

21350

The Department of Transportation shall place and maintain, or cause to be placed and maintained, with respect to highways under its jurisdiction, appropriate signs, signals, and other traffic control devices as required hereunder, and may place and maintain, or cause to be placed and maintained, such appropriate signs, signals, or other traffic control devices as may be authorized hereunder, or as may be necessary properly to indicate and to carry out the provisions of this code, or to warn or guide traffic upon the highways. The Department of Transportation may, with the consent of the local authorities, also place and maintain, or cause to be placed and maintained, in or along city streets and county roads, appropriate signs, signals, and other traffic control devices, or may perform, or cause to be performed, such other work on city streets and county roads, as may be necessary or desirable to control, or direct traffic, or to facilitate traffic flow, to or from or on state highways.

(Amended by Stats. 1974, Ch. 648.)



21351

Local authorities in their respective jurisdictions shall place and maintain or cause to be placed and maintained such traffic signs, signals and other traffic control devices upon streets and highways as required hereunder, and may place and maintain or cause to be placed and maintained, such appropriate signs, signals or other traffic control devices as may be authorized hereunder or as may be necessary properly to indicate and to carry out the provisions of this code or local traffic ordinances or to warn or guide traffic.

(Enacted by Stats. 1959, Ch. 3.)



21351.3

Local authorities in their respective jurisdictions may place and maintain, or cause to be placed and maintained, speed limit, speed advisory, and mileage signs, or suitable plates affixed to or near existing signs, which indicate speeds and distances both in common standards of measures, as specified in Section 12302 of the Business and Professions Code, and in measures of the metric system authorized by Congress.

(Added by Stats. 1974, Ch. 462.)



21351.5

The Department of Transportation or local authorities, with respect to highways under their respective jurisdictions, may erect stop signs to require the traffic on a highway to stop before crossing any railroad grade crossing designated by the agency having jurisdiction of the highway as a major crossing with a demonstrated need for stop signs, except a railroad grade crossing which is controlled by automatic signals, gates, or other train-actuated control devices.

(Added by Stats. 1974, Ch. 58.)



21351.7

Local authorities in their respective jurisdictions may place and maintain, or cause to be placed and maintained, appropriate signs along city streets or county roads which indicate that a deaf child is near.

(Added by Stats. 1983, Ch. 719, Sec. 1.)



21352

The Department of Transportation may erect stop signs at any entrance to any state highway and whenever the department determines that it is necessary for the public safety and the orderly and efficient use of the highways by the public, the department may erect and maintain, or cause to be erected and maintained, on any state highway any traffic control signal or any official traffic control device regulating or prohibiting the turning of vehicles upon the highway, allocating or restricting the use of specified lanes or portions of the highway by moving vehicular traffic, establishing crosswalks at or between intersections, or restricting use of the right-of-way by the public for other than highway purposes.

(Amended by Stats. 1981, Ch. 413, Sec. 1.)



21353

No local authority, except by permission of the Department of Transportation, shall erect or maintain any stop sign or traffic control signal in such manner as to require the traffic on any state highway to stop before entering or crossing any intersecting highway or any railroad grade crossing.

(Amended by Stats. 1981, Ch. 413, Sec. 2.)



21354

Subject to the provisions of Section 21353, a local authority may designate any highway under its jurisdiction as a through highway and may erect stop signs at entrances thereto or may designate any intersection under its exclusive jurisdiction as a stop intersection and erect stop signs at one or more entrances thereto.

(Enacted by Stats. 1959, Ch. 3.)



21355

(a) Stop signs erected under Section 21350, 21351, 21352, or 21354 may be erected either at or near the entrance to an intersection.

The Department of Transportation and local authorities in their respective jurisdictions may erect stop signs at any location so as to control traffic within an intersection.

When a required stop is to apply at the entrance to an intersection from a one-way street with a roadway of 30 feet or more in width, stop signs shall be erected both on the left and the right sides of the one-way street at or near the entrance to the intersection.

Notwithstanding any other provision of this code, stop signs shall not be erected at any entrance to an intersection controlled by official traffic control signals, nor at any railroad grade crossing which is controlled by automatic signals, gates, or other train-actuated control devices except where a stop sign may be necessary to control traffic on intersecting highways adjacent to the grade crossing or when a local authority determines, with the approval of the Public Utilities Commission pursuant to Section 21110, that a railroad grade crossing under its jurisdiction presents a danger warranting a stop sign in addition to a train-activated control device.

(b) Notwithstanding subdivision (a), local authorities, with respect to streets under their jurisdiction, are not required to conform lawfully established intersection configurations existing on January 1, 1985, to meet the requirements of subdivision (a) until January 1, 1990.

(Amended by Stats. 1984, Ch. 700, Sec. 1.)



21356

The Department of Transportation or local authorities, with respect to highways under their respective jurisdictions, may erect yield right-of-way signs at the entrances to intersections or highways. Such yield right-of-way signs shall not be erected upon the approaches to more than one of the intersecting streets.

Yield right-of-way signs shall be located at or near the entrance to the intersection or highway where motorists are required to yield the right-of-way.

(Amended by Stats. 1978, Ch. 287.)



21356.5

Local authorities may place signs, mirrors, or other visual or audible devices at exits from alleys that are under their jurisdiction to warn drivers to watch for pedestrians and bicyclists on the sidewalk prior to exiting the alley.

(Added by Stats. 1997, Ch. 150, Sec. 2. Effective January 1, 1998.)



21357

Speed restriction signs may, but need not, be erected upon any highway other than a state highway at the entrance thereof into a business or residence district unless required in this chapter.

(Amended by Stats. 1959, Ch. 11.)



21358

Where one or more business and residence districts are contiguous, or where, as authorized by this code, speed is to be restricted between two districts, either business or residence, or at the end of either thereof, speed restriction signs affecting traffic on other than state highways as required by Sections 21357 and 21359 need be erected and maintained only at the boundaries of the outside limits of the area in which speed is to be restricted.

(Amended by Stats. 1959, Ch. 11.)



21359

Whenever the Department of Transportation or a local authority as authorized by this code determines and declares a speed limit different from the limit otherwise applicable under Sections 22349 and 22352, appropriate speed restriction signs shall be erected and maintained at the outside entrance of the highway or portion thereof upon which the special speed limit is applicable. The special speed limit is not effective until appropriate signs have been erected.

(Amended by Stats. 1974, Ch. 545.)



21360

Local authorities in their respective jurisdictions may, within the reasonable exercise of their police power and subject to Section 21353, place and maintain official traffic control devices to regulate traffic at the intersection of a highway and a private road or driveway. Official traffic control devices may be erected at or near such intersection, except no such device shall be erected upon a private road or driveway without consent of the owner thereof. When official traffic control devices are installed and in operation, the private road or driveway shall be deemed a highway only for the purpose of determining the existence and location of an intersection.

(Enacted by Stats. 1959, Ch. 3.)



21361

(a) When the outermost boundaries of two or more intersections are confined within a distance of 200 feet, the Department of Transportation in respect to state highways, and a local authority with respect to highways under its jurisdiction, shall have the power to designate a single intersection by the installation and operation of traffic signals which may be supplemented by signs or markings. When so designated, the single intersection shall be the legal intersection for the purposes of traffic movement and regulation.

(b) Whenever a single intersection has been designated by the Department of Transportation or by local authorities as set forth in subdivision (a), the department or such authorities may designate marked crosswalks at certain locations within the intersection or contiguous thereto, and when the marked crosswalks are established, they shall constitute the only crosswalks at the intersection. The department or the local authorities shall erect signs prohibiting pedestrian crossing at locations which, except for the provisions of this section, would constitute unmarked crosswalks.

(Amended by Stats. 1974, Ch. 545.)



21362

Railroad warning approach signs shall be erected by local authorities upon the right-hand side of each approach of every highway under their jurisdiction to a grade crossing of a railroad or electric interurban railway at a reasonable distance from the crossing.

(Amended by Stats. 1959, Ch. 450.)



21362.5

(a) Railroad and rail transit grade crossings may be equipped with an automated rail crossing enforcement system if the system is identified by signs clearly indicating the system s presence and visible to traffic approaching from each direction.

Only a governmental agency, in cooperation with a law enforcement agency, may operate an automated rail crossing enforcement system.

(b) Notwithstanding Section 6253 of the Government Code, or any other provision of law, photographic records made by an automated rail crossing enforcement system shall be confidential, and shall be made available only to governmental agencies and law enforcement agencies for the purposes of this section.

(Added by Stats. 1994, Ch. 1216, Sec. 4. Effective January 1, 1995.)



21363

Detour signs shall be erected at the nearest points of detour from that portion of a highway, or from any bridge, which is closed to traffic while under construction or repair.

(Enacted by Stats. 1959, Ch. 3.)



21364

The Department of Transportation may authorize an owner of land adjacent to a state highway to erect and maintain signs to indicate the existence of those places where livestock regularly and frequently cross a state highway, and any sign so erected and maintained shall be an official sign. The department shall prescribe the size, shape and character of the signs, which shall be uniform.

(Amended by Stats. 1974, Ch. 545.)



21365

The Department of Transportation, with respect to state highways in open range country, and the board of supervisors of each county, with respect to county highways under its jurisdiction, may place and maintain appropriate signs indicating that the territory traversed is open livestock range and warning against the danger of livestock on the highway.

(Amended by Stats. 1974, Ch. 545.)



21366

At each signal-controlled intersection on streets and highways, there shall be a street name sign clearly visible to traffic approaching from all directions. The cost of erecting and maintaining the street name signs may be paid out of funds derived from the Highway Users Tax Fund or the Motor Vehicle License Fee Fund.

(Amended by Stats. 1963, Ch. 1574.)



21367

(a) As provided in Section 125 of the Streets and Highways Code and in Section 21100 of this code, respectively, the duly authorized representative of the Department of Transportation or local authorities, with respect to highways under their respective jurisdictions, including, but not limited to, persons contracting to perform construction, maintenance, or repair of a highway, may, with the approval of the department or local authority, as the case may be, and while engaged in the performance of that work, restrict the use of, and regulate the movement of traffic through or around, the affected area whenever the traffic would endanger the safety of workers or the work would interfere with or endanger the movement of traffic through the area. Traffic may be regulated by warning signs, lights, appropriate control devices, or by a person or persons controlling and directing the flow of traffic.

(b) It is unlawful to disobey the instructions of a person controlling and directing traffic pursuant to subdivision (a).

(c) It is unlawful to fail to comply with the directions of warning signs, lights, or other control devices provided for the regulation of traffic pursuant to subdivision (a).

(Added by Stats. 1986, Ch. 748, Sec. 2.)



21368

Whenever a marked pedestrian crosswalk has been established in a roadway contiguous to a school building or the grounds thereof, it shall be painted or marked in yellow as shall be all the marked pedestrian crosswalks at an intersection in case any one of the crosswalks is required to be marked in yellow. Other established marked pedestrian crosswalks may be painted or marked in yellow if either (a) the nearest point of the crosswalk is not more than 600 feet from a school building or the grounds thereof, or (b) the nearest point of the crosswalk is not more than 2,800 feet from a school building or the grounds thereof, there are no intervening crosswalks other than those contiguous to the school grounds, and it appears that the facts and circumstances require special painting or marking of the crosswalks for the protection and safety of persons attending the school. There shall be painted or marked in yellow on each side of the street in the lane or lanes leading to all yellow marked crosswalks the following words, SLOW SCHOOL XING, except that such words shall not be painted or marked in any lane leading to a crosswalk at an intersection controlled by stop signs, traffic signals, or yield right-of-way signs. A crosswalk shall not be painted or marked yellow at any location other than as required or permitted in this section.

(Amended by Stats. 1976, Ch. 232.)



21369

All speed restriction signs in place on January 1, 1960, are hereby ratified and confirmed and shall establish the applicable prima facie speed limit unless and until changed pursuant to engineering and traffic surveys provided for by this code.

(Added by Stats. 1959, Ch. 1317.)



21370

The Department of Transportation, or its duly authorized representatives with the approval of the department, while engaged in the construction of a state highway upon new alignment may restrict the use of and regulate the movement of traffic upon any highway intersecting the project at or near the place of intersection whenever such work interferes with or endangers the safe movement of traffic through the work.

(Amended by Stats. 1974, Ch. 545.)



21372

The Department of Transportation and local authorities shall, with respect to highways under their respective jurisdictions, establish and promulgate warrants to be used as guidelines for the placement of traffic control devices near schools for the purpose of protecting students going to and from school. Such devices may include flashing signals. Such warrants shall be based upon, but need not be limited to, the following items: pedestrian volumes, vehicle volumes, width of the roadway, physical terrain, speed of vehicle traffic, horizontal and vertical alignment of the roadway, the distance to existing traffic control devices, proximity to the school, and the degree of urban or rural environment of the area.

(Amended by Stats. 1974, Ch. 545.)



21373

The governing board of any school district may request the appropriate city, county, city and county or state agency to install traffic control devices in accordance with the warrants established pursuant to Section 21372. Within 90 days thereafter, the city, county, city and county or state agency involved shall undertake an engineering and traffic survey to determine whether the requested crossing protection meets the warrants established pursuant to Section 21372. The city, county, city and county, or state agency involved may require the requesting school district to pay an amount not to exceed 50 percent of the cost of the survey. If it is determined that such requested protection is warranted, it shall be installed by the city, county, city and county or state agency involved.

(Amended by Stats. 1969, Ch. 1061.)



21374

A local authority may mark or paint the surface of any street or highway under its jurisdiction, or of any state highway, with the approval of the Department of Transportation, with lines, arrows, or other suitable symbols for the purpose of directing visitors and tourists to local points of interest. No such marking shall be of a color or configuration which, as determined by the Department of Transportation, would cause it to be confused with an official traffic control device.

(Added by Stats. 1976, Ch. 472.)



21375

(a) The Department of Transportation shall place and maintain, or cause to be placed and maintained, directional signs on freeways indicating the location of the freeway off ramp which may be used to reach a public or private postsecondary education institution having an enrollment of either 1,000 or more full-time students or the equivalent in part-time students, at the request of the institution. No signs shall be erected pursuant to this subdivision until the department has received donations from private sources covering the costs of erecting the signs.

(b) The Department of Transportation shall place and maintain, or cause to be placed and maintained, freeway directional signs for any institution described in subdivision (a) for which freeway directional signs had previously been erected and which has, on or after January 1, 1980, moved to another location, if that move was done to contribute to the improvement of the institution, as determined by the department. Freeway directional signs erected pursuant to this subdivision shall be at no cost to the institution.

(c) Subdivision (a) applies to a public or private postsecondary institution which is located within two miles of the freeway in a major metropolitan area, within four miles of the freeway in an urban area, or within five miles of the freeway in a rural area. Subdivision (b) applies to a public or private postsecondary education institution which has moved to a location which is within the distances specified in this subdivision.

(Added by Stats. 1990, Ch. 635, Sec. 1.)



21376

The Department of Transportation shall place and maintain on each major state highway entering the state within 500 feet after the state line, a sign that states that the abandonment or dumping of any animal is a crime punishable by a fine of up to one thousand dollars ($1,000) or confinement in a county jail of up to six months, or both.

(Added by Stats. 2001, Ch. 300, Sec. 3. Effective January 1, 2002.)






ARTICLE 2. Official Traffic Control Devices

21400

(a) (1) The Department of Transportation shall, after consultation with local agencies and public hearings, adopt rules and regulations prescribing uniform standards and specifications for all official traffic control devices placed pursuant to this code, including, but not limited to, stop signs, yield right-of-way signs, speed restriction signs, railroad warning approach signs, street name signs, lines and markings on the roadway, and stock crossing signs placed pursuant to Section 21364.

(2) The Department of Transportation shall, after notice and public hearing, determine and publicize the specifications for uniform types of warning signs, lights, and devices to be placed upon a highway by a person engaged in performing work that interferes with or endangers the safe movement of traffic upon that highway.

(3) Only those signs, lights, and devices as are provided for in this section shall be placed upon a highway to warn traffic of work that is being performed on the highway.

(4) Control devices or markings installed upon traffic barriers on or after January 1, 1984, shall conform to the uniform standards and specifications required by this section.

(b) The Department of Transportation shall revise the California Manual on Uniform Traffic Control Devices, as it read on January 1, 2012, to require the Department of Transportation or a local authority to round speed limits to the nearest five miles per hour of the 85th percentile of the free-flowing traffic. However, in cases in which the speed limit needs to be rounded up to the nearest five miles per hour increment of the 85th-percentile speed, the Department of Transportation or a local authority may decide to instead round down the speed limit to the lower five miles per hour increment, but then the Department of Transportation or a local authority shall not reduce the speed limit any further for any reason.

(Amended by Stats. 2011, Ch. 528, Sec. 2. Effective January 1, 2012.)



21401

(a) Except as provided in Section 21374, only those official traffic control devices that conform to the uniform standards and specifications promulgated by the Department of Transportation shall be placed upon a street or highway.

(b) Any traffic signal controller that is newly installed or upgraded by the Department of Transportation shall be of a standard traffic signal communication protocol capable of two-way communications. A local authority may follow this requirement.

(c) In recognition of the state and local interests served by the action made optional for a local authority in subdivision (b), the Legislature encourages local agencies to continue taking the action formerly mandated by this section. However nothing in this subdivision may be construed to impose any liability on a local agency that does not continue to take the formerly mandated action.

(Amended by Stats. 2004, Ch. 889, Sec. 6. Effective September 29, 2004.)






ARTICLE 3. Offenses Relating to Traffic Devices

21450

Whenever traffic is controlled by official traffic control signals showing different colored lights, color-lighted arrows, or color-lighted bicycle symbols, successively, one at a time, or in combination, only the colors green, yellow, and red shall be used, except for pedestrian control signals, and those lights shall indicate and apply to drivers of vehicles, operators of bicycles, and pedestrians as provided in this chapter.

(Amended (as amended by Stats. 1999, Ch. 277, Sec. 1) by Stats. 2005, Ch. 126, Sec. 1. Effective July 25, 2005. Note: Sec. 1 of Ch. 126 may have added this section because the version purportedly amended had been repealed on January 1, 2005, by its own provisions.)



21450.5

(a) A traffic-actuated signal is an official traffic control signal, as specified in Section 445, that displays one or more of its indications in response to the presence of traffic detected by mechanical, visual, electrical, or other means.

(b) Upon the first placement of a traffic-actuated signal or replacement of the loop detector of a traffic-actuated signal, the traffic-actuated signal shall, to the extent feasible and in conformance with professional traffic engineering practice, be installed and maintained so as to detect lawful bicycle or motorcycle traffic on the roadway.

(c) Cities, counties, and cities and counties shall not be required to comply with the provisions contained in subdivision (b) until the Department of Transportation, in consultation with these entities, has established uniform standards, specifications, and guidelines for the detection of bicycles and motorcycles by traffic-actuated signals and related signal timing.

(d) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date.

(Added by Stats. 2007, Ch. 337, Sec. 2. Effective January 1, 2008. Repealed as of January 1, 2018, by its own provisions.)



21451

(a) A driver facing a circular green signal shall proceed straight through or turn right or left or make a U-turn unless a sign prohibits a U-turn. Any driver, including one turning, shall yield the right-of-way to other traffic and to pedestrians lawfully within the intersection or an adjacent crosswalk.

(b) A driver facing a green arrow signal, shown alone or in combination with another indication, shall enter the intersection only to make the movement indicated by that green arrow or any other movement that is permitted by other indications shown at the same time. A driver facing a left green arrow may also make a U-turn unless prohibited by a sign. A driver shall yield the right-of-way to other traffic and to pedestrians lawfully within the intersection or an adjacent crosswalk.

(c) A pedestrian facing a circular green signal, unless prohibited by sign or otherwise directed by a pedestrian control signal as provided in Section 21456, may proceed across the roadway within any marked or unmarked crosswalk, but shall yield the right-of-way to vehicles lawfully within the intersection at the time that signal is first shown.

(d) A pedestrian facing a green arrow turn signal, unless otherwise directed by a pedestrian control signal as provided in Section 21456, shall not enter the roadway.

(Amended by Stats. 1981, Ch. 413, Sec. 4.)



21452

(a) A driver facing a steady circular yellow or yellow arrow signal is, by that signal, warned that the related green movement is ending or that a red indication will be shown immediately thereafter.

(b) A pedestrian facing a steady circular yellow or a yellow arrow signal, unless otherwise directed by a pedestrian control signal as provided in Section 21456, is, by that signal, warned that there is insufficient time to cross the roadway and shall not enter the roadway.

(Amended by Stats. 1986, Ch. 256, Sec. 1.)



21453

(a) A driver facing a steady circular red signal alone shall stop at a marked limit line, but if none, before entering the crosswalk on the near side of the intersection or, if none, then before entering the intersection, and shall remain stopped until an indication to proceed is shown, except as provided in subdivision (b).

(b) Except when a sign is in place prohibiting a turn, a driver, after stopping as required by subdivision (a), facing a steady circular red signal, may turn right, or turn left from a one-way street onto a one-way street. A driver making that turn shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to any vehicle that has approached or is approaching so closely as to constitute an immediate hazard to the driver, and shall continue to yield the right-of-way to that vehicle until the driver can proceed with reasonable safety.

(c) A driver facing a steady red arrow signal shall not enter the intersection to make the movement indicated by the arrow and, unless entering the intersection to make a movement permitted by another signal, shall stop at a clearly marked limit line, but if none, before entering the crosswalk on the near side of the intersection, or if none, then before entering the intersection, and shall remain stopped until an indication permitting movement is shown.

(d) Unless otherwise directed by a pedestrian control signal as provided in Section 21456, a pedestrian facing a steady circular red or red arrow signal shall not enter the roadway.

(Amended by Stats. 2001, Ch. 14, Sec. 1. Effective January 1, 2002.)



21454

When lane use control signals are placed over individual lanes, those signals shall indicate and apply to drivers of vehicles as follows:

(a) Green indication: A driver may travel in any lane over which a green signal is shown.

(b) Steady yellow indication: A driver is thereby warned that a lane control change is being made.

(c) Steady red indication: A driver shall not enter or travel in any lane over which a red signal is shown.

(d) Flashing yellow indication: A driver may use the lane only for the purpose of making a left turn to or from the highway.

(Amended by Stats. 1981, Ch. 413, Sec. 7.)



21455

When an official traffic control signal is erected and maintained at a place other than an intersection, the provisions of this article shall be applicable except those provisions which by their nature can have no application. Any stop required shall be made at a sign or crosswalk or limit line indicating where the stop shall be made, but in the absence of any such sign or marking the stop shall be made at the signal.

(Amended by Stats. 1981, Ch. 413, Sec. 8.)



21455.5

(a) The limit line, the intersection, or a place designated in Section 21455, where a driver is required to stop, may be equipped with an automated traffic enforcement system if the governmental agency utilizing the system meets all of the following requirements:

(1) Identifies the system by signs posted within 200 feet of an intersection where a system is operating that clearly indicate the system s presence and are visible to traffic approaching from all directions in which the automated traffic enforcement system is being utilized to issue citations. A governmental agency utilizing such a system does not need to post signs visible to traffic approaching the intersection from directions not subject to the automated traffic enforcement system. Automated traffic enforcement systems installed as of January 1, 2013, shall be identified no later than January 1, 2014.

(2) Locates the system at an intersection and ensures that the system meets the criteria specified in Section 21455.7.

(b) Prior to issuing citations under this section, a local jurisdiction utilizing an automated traffic enforcement system shall commence a program to issue only warning notices for 30 days. The local jurisdiction shall also make a public announcement of the automated traffic enforcement system at least 30 days prior to the commencement of the enforcement program.

(c) Only a governmental agency, in cooperation with a law enforcement agency, may operate an automated traffic enforcement system. A governmental agency that operates an automated traffic enforcement system shall do all of the following:

(1) Develop uniform guidelines for screening and issuing violations and for the processing and storage of confidential information, and establish procedures to ensure compliance with those guidelines. For systems installed as of January 1, 2013, a governmental agency that operates an automated traffic enforcement system shall establish those guidelines by January 1, 2014.

(2) Perform administrative functions and day-to-day functions, including, but not limited to, all of the following:

(A) Establishing guidelines for the selection of a location. Prior to installing an automated traffic enforcement system after January 1, 2013, the governmental agency shall make and adopt a finding of fact establishing that the system is needed at a specific location for reasons related to safety.

(B) Ensuring that the equipment is regularly inspected.

(C) Certifying that the equipment is properly installed and calibrated, and is operating properly.

(D) Regularly inspecting and maintaining warning signs placed under paragraph (1) of subdivision (a).

(E) Overseeing the establishment or change of signal phases and the timing thereof.

(F) Maintaining controls necessary to ensure that only those citations that have been reviewed and approved by law enforcement are delivered to violators.

(d) The activities listed in subdivision (c) that relate to the operation of the system may be contracted out by the governmental agency, if it maintains overall control and supervision of the system. However, the activities listed in paragraph (1) of, and subparagraphs (A), (D), (E), and (F) of paragraph (2) of, subdivision (c) shall not be contracted out to the manufacturer or supplier of the automated traffic enforcement system.

(e) The printed representation of computer-generated information, video, or photographic images stored by an automated traffic enforcement system does not constitute an out-of-court hearsay statement by a declarant under Division 10 (commencing with Section 1200) of the Evidence Code.

(f) (1) Notwithstanding Section 6253 of the Government Code, or any other law, photographic records made by an automated traffic enforcement system shall be confidential, and shall be made available only to governmental agencies and law enforcement agencies and only for the purposes of this article.

(2) Confidential information obtained from the Department of Motor Vehicles for the administration or enforcement of this article shall be held confidential, and shall not be used for any other purpose.

(3) Except for court records described in Section 68152 of the Government Code, the confidential records and information described in paragraphs (1) and (2) may be retained for up to six months from the date the information was first obtained, or until final disposition of the citation, whichever date is later, after which time the information shall be destroyed in a manner that will preserve the confidentiality of any person included in the record or information.

(g) Notwithstanding subdivision (f), the registered owner or any individual identified by the registered owner as the driver of the vehicle at the time of the alleged violation shall be permitted to review the photographic evidence of the alleged violation.

(h) (1) A contract between a governmental agency and a manufacturer or supplier of automated traffic enforcement equipment shall not include provision for the payment or compensation to the manufacturer or supplier based on the number of citations generated, or as a percentage of the revenue generated, as a result of the use of the equipment authorized under this section.

(2) Paragraph (1) does not apply to a contract that was entered into by a governmental agency and a manufacturer or supplier of automated traffic enforcement equipment before January 1, 2004, unless that contract is renewed, extended, or amended on or after January 1, 2004.

(3) A governmental agency that proposes to install or operate an automated traffic enforcement system shall not consider revenue generation, beyond recovering its actual costs of operating the system, as a factor when considering whether or not to install or operate a system within its local jurisdiction.

(i) A manufacturer or supplier that operates an automated traffic enforcement system pursuant to this section shall, in cooperation with the governmental agency, submit an annual report to the Judicial Council that includes, but is not limited to, all of the following information if this information is in the possession of, or readily available to, the manufacturer or supplier:

(1) The number of alleged violations captured by the systems they operate.

(2) The number of citations issued by a law enforcement agency based on information collected from the automated traffic enforcement system.

(3) For citations identified in paragraph (2), the number of violations that involved traveling straight through the intersection, turning right, and turning left.

(4) The number and percentage of citations that are dismissed by the court.

(5) The number of traffic collisions at each intersection that occurred prior to, and after the installation of, the automated traffic enforcement system.

(j) If a governmental agency utilizing an automated traffic enforcement system has posted signs on or before January 1, 2013, that met the requirements of paragraph (1) of subdivision (a) of this section, as it read on January 1, 2012, the governmental agency shall not remove those signs until signs are posted that meet the requirements specified in this section, as it reads on January 1, 2013.

(Amended by Stats. 2012, Ch. 735, Sec. 3. Effective January 1, 2013.)



21455.6

(a) A city council or county board of supervisors shall conduct a public hearing on the proposed use of an automated enforcement system authorized under Section 21455.5 prior to authorizing the city or county to enter into a contract for the use of the system.

(b) (1) The activities listed in subdivision (c) of Section 21455.5 that relate to the operation of an automated enforcement system may be contracted out by the city or county, except that the activities listed in paragraph (1) of, and subparagraphs (A), (D), (E), or (F) of paragraph (2) of, subdivision (c) of Section 21455.5 may not be contracted out to the manufacturer or supplier of the automated enforcement system.

(2) Paragraph (1) does not apply to a contract that was entered into by a city or county and a manufacturer or supplier of automated enforcement equipment before January 1, 2004, unless that contract is renewed, extended, or amended on or after January 1, 2004.

(c) The authorization in Section 21455.5 to use automated enforcement systems does not authorize the use of photo radar for speed enforcement purposes by any jurisdiction.

(Amended by Stats. 2003, Ch. 511, Sec. 2. Effective January 1, 2004.)



21455.7

(a) At an intersection at which there is an automated enforcement system in operation, the minimum yellow light change interval shall be established in accordance with the Traffic Manual of the Department of Transportation.

(b) For purposes of subdivision (a), the minimum yellow light change intervals relating to designated approach speeds provided in the Traffic Manual of the Department of Transportation are mandatory minimum yellow light intervals.

(c) A yellow light change interval may exceed the minimum interval established pursuant to subdivision (a).

(Amended by Stats. 2003, Ch. 511, Sec. 3. Effective January 1, 2004.)



21456

Whenever a pedestrian control signal showing the words WALK or WAIT or DONT WALK or other approved symbol is in place, the signal shall indicate as follows:

(a) WALK or approved Walking Person symbol. A pedestrian facing the signal may proceed across the roadway in the direction of the signal, but shall yield the right-of-way to vehicles lawfully within the intersection at the time that signal is first shown.

(b) Flashing or steady DONT WALK or WAIT or approved Upraised Hand symbol. No pedestrian shall start to cross the roadway in the direction of the signal, but any pedestrian who has partially completed crossing shall proceed to a sidewalk or safety zone or otherwise leave the roadway while the WAIT or DONT WALK or approved Upraised Hand symbol is showing.

(Amended by Stats. 1981, Ch. 413, Sec. 9.)



21456.1

Whenever an official traffic control signal exhibiting an approved Walking Person symbol, an approved Upraised Hand symbol, or the words WALK or WAIT or DON'T WALK is shown concurrently with official traffic control signals exhibiting the words GO or CAUTION or STOP or exhibiting different colored lights successively, one at a time or with arrows, a pedestrian facing those traffic control signals shall obey the Walking Person, Upraised Hand, WALK or WAIT or DON'T WALK control signal as provided in Section 21456.

(Amended by Stats. 1993, Ch. 272, Sec. 39. Effective August 2, 1993.)



21456.2

(a) Unless otherwise directed by a bicycle signal as provided in Section 21456.3, an operator of a bicycle shall obey the provisions of this article applicable to the driver of a vehicle.

(b) Whenever an official traffic control signal exhibiting different colored bicycle symbols is shown concurrently with official traffic control signals exhibiting different colored lights or arrows, an operator of a bicycle facing those traffic control signals shall obey the bicycle signals as provided in Section 21456.3.

(Amended (as added by Stats. 1999, Ch. 277) by Stats. 2005, Ch. 126, Sec. 3. Effective July 25, 2005. Note: Stats. 2005, Ch. 126, may have added this section because the version purportedly amended had been repealed on January 1, 2005, by its own provisions.)



21456.3

(a) An operator of a bicycle facing a green bicycle signal shall proceed straight through or turn right or left or make a U-turn unless a sign prohibits a U-turn. An operator of a bicycle, including one turning, shall yield the right-of-way to other traffic and to pedestrians lawfully within the intersection or an adjacent crosswalk.

(b) An operator of a bicycle facing a steady yellow bicycle signal is, by that signal, warned that the related green movement is ending or that a red indication will be shown immediately thereafter.

(c) Except as provided in subdivision (d), an operator of a bicycle facing a steady red bicycle signal shall stop at a marked limit line, but if none, before entering the crosswalk on the near side of the intersection, or, if none, then before entering the intersection, and shall remain stopped until an indication to proceed is shown.

(d) Except when a sign is in place prohibiting a turn, an operator of a bicycle, after stopping as required by subdivision (c), facing a steady red bicycle signal, may turn right, or turn left from a one-way street onto a one-way street. An operator of a bicycle making a turn shall yield the right-of-way to pedestrians lawfully within an adjacent crosswalk and to traffic lawfully using the intersection.

(e) A bicycle signal may be used only at those locations that meet geometric standards or traffic volume standards, or both, as adopted by the Department of Transportation.

(Amended (as added by Stats. 1999, Ch. 277) by Stats. 2005, Ch. 126, Sec. 4. Effective July 25, 2005. Note: Stats. 2005, Ch. 126, may have added this section because the version purportedly amended had been repealed on January 1, 2005, by its own provisions.)



21457

Whenever an illuminated flashing red or yellow light is used in a traffic signal or with a traffic sign, it shall require obedience by drivers as follows:

(a) Flashing red (stop signal): When a red lens is illuminated with rapid intermittent flashes, a driver shall stop at a clearly marked limit line, but if none, before entering the crosswalk on the near side of the intersection, or if none, then at the point nearest the intersecting roadway where the driver has a view of approaching traffic on the intersecting roadway before entering it, and the driver may proceed subject to the rules applicable after making a stop at a stop sign.

(b) Flashing yellow (caution signal): When a yellow lens is illuminated with rapid intermittent flashes, a driver may proceed through the intersection or past the signal only with caution.

(Amended by Stats. 1981, Ch. 413, Sec. 10.)



21458

(a) Whenever local authorities enact local parking regulations and indicate them by the use of paint upon curbs, the following colors only shall be used, and the colors indicate as follows:

(1) Red indicates no stopping, standing, or parking, whether the vehicle is attended or unattended, except that a bus may stop in a red zone marked or signposted as a bus loading zone.

(2) Yellow indicates stopping only for the purpose of loading or unloading passengers or freight for the time as may be specified by local ordinance.

(3) White indicates stopping for either of the following purposes:

(A) Loading or unloading of passengers for the time as may be specified by local ordinance.

(B) Depositing mail in an adjacent mailbox.

(4) Green indicates time limit parking specified by local ordinance.

(5) Blue indicates parking limited exclusively to the vehicles of disabled persons and disabled veterans.

(b) Regulations adopted pursuant to subdivision (a) shall be effective on days and during hours or times as prescribed by local ordinances.

(Amended by Stats. 1992, Ch. 1243, Sec. 88. Effective September 30, 1992.)



21459

(a) The Department of Transportation in respect to state highways and a local authority with respect to highways under its jurisdiction, is authorized to place and maintain upon highways distinctive roadway markings as described and with the effect set forth in Section 21460.

(b) The distinctive roadway markings shall be employed to designate any portion of a highway where the volume of traffic or the vertical or other curvature of the roadway renders it hazardous to drive on the left side of the marking or to indicate no driving to the left as provided in Section 21460, and shall not be employed for any other purpose.

(c) Any pavement marking other than as described in this section placed by the Department of Transportation or any local authority shall not be effective to indicate no driving over or to the left of the marking.

(Amended by Stats. 1974, Ch. 545.)



21460

(a) If double parallel solid yellow lines are in place, a person driving a vehicle shall not drive to the left of the lines, except as permitted in this section.

(b) If double parallel solid white lines are in place, a person driving a vehicle shall not cross any part of those double solid white lines, except as permitted in this section or Section 21655.8.

(c) If the double parallel lines, one of which is broken, are in place, a person driving a vehicle shall not drive to the left of the lines, except as follows:

(1) If the driver is on the side of the roadway in which the broken line is in place, the driver may cross over the double lines or drive to the left of the double lines when overtaking or passing other vehicles.

(2) As provided in Section 21460.5.

(d) The markings as specified in subdivision (a), (b), or (c) do not prohibit a driver from crossing the marking if (1) turning to the left at an intersection or into or out of a driveway or private road, or (2) making a U-turn under the rules governing that turn, and the markings shall be disregarded when authorized signs have been erected designating offcenter traffic lanes as permitted pursuant to Section 21657.

(e) Raised pavement markers may be used to simulate painted lines described in this section if the markers are placed in accordance with standards established by the Department of Transportation.

(Amended by Stats. 2011, Ch. 114, Sec. 2. Effective January 1, 2012.)



21460.5

(a) The Department of Transportation and local authorities in their respective jurisdictions may designate a two-way left-turn lane on a highway. A two-way left-turn lane is a lane near the center of the highway set aside for use by vehicles making left turns in both directions from or into the highway.

(b) Two-way left-turn lanes shall be designated by distinctive roadway markings consisting of parallel double yellow lines, interior line dashed and exterior line solid, on each side of the lane. The Department of Transportation may determine and prescribe standards and specifications governing length, width, and positioning of the distinctive pavement markings. All pavement markings designating a two-way left-turn lane shall conform to the Department of Transportation s standards and specifications.

(c) A vehicle shall not be driven in a designated two-way left-turn lane except when preparing for or making a left turn from or into a highway or when preparing for or making a U-turn when otherwise permitted by law, and shall not be driven in that lane for more than 200 feet while preparing for and making the turn or while preparing to merge into the adjacent lanes of travel. A left turn or U-turn shall not be made from any other lane where a two-way left-turn lane has been designated.

(d) This section does not prohibit driving across a two-way left-turn lane.

(e) Raised pavement markers may be used to simulate the painted lines described in this section when those markers are placed in accordance with standards established by the Department of Transportation.

(Amended by Stats. 1990, Ch. 232, Sec. 1.)



21461

(a) It is unlawful for a driver of a vehicle to fail to obey a sign or signal defined as regulatory in the federal Manual on Uniform Traffic Control Devices, or a Department of Transportation approved supplement to that manual of a regulatory nature erected or maintained to enhance traffic safety and operations or to indicate and carry out the provisions of this code or a local traffic ordinance or resolution adopted pursuant to a local traffic ordinance, or to fail to obey a device erected or maintained by lawful authority of a public body or official.

(b) Subdivision (a) does not apply to acts constituting violations under Chapter 9 (commencing with Section 22500) of this division or to acts constituting violations of a local traffic ordinance adopted pursuant to Chapter 9 (commencing with Section 22500).

(Amended by Stats. 2004, Ch. 203, Sec. 1. Effective January 1, 2005.)



21461.5

It shall be unlawful for any pedestrian to fail to obey any sign or signal erected or maintained to indicate or carry out the provisions of this code or any local traffic ordinance or resolution adopted pursuant to a local traffic ordinance, or to fail to obey any device erected or maintained pursuant to Section 21352.

(Added by Stats. 1970, Ch. 827.)



21462

The driver of any vehicle, the person in charge of any animal, any pedestrian, and the motorman of any streetcar shall obey the instructions of any official traffic signal applicable to him and placed as provided by law, unless otherwise directed by a police or traffic officer or when it is necessary for the purpose of avoiding a collision or in case of other emergency, subject to the exemptions granted by Section 21055.

(Enacted by Stats. 1959, Ch. 3.)



21463

No person shall operate a manually or traffic actuated signal other than for the purpose of permitting a pedestrian or vehicle to cross a roadway.

(Enacted by Stats. 1959, Ch. 3.)



21464

(a) A person, without lawful authority, may not deface, injure, attach any material or substance to, knock down, or remove, nor may a person shoot at, any official traffic control device, traffic guidepost, traffic signpost, motorist callbox, or historical marker placed or erected as authorized or required by law, nor may a person without lawful authority deface, injure, attach any material or substance to, or remove, nor may a person shoot at, any inscription, shield, or insignia on any device, guide, or marker.

(b) A person may not use, and a vehicle, other than an authorized emergency vehicle or a public transit passenger vehicle, may not be equipped with, any device, including, but not limited to, a mobile infrared transmitter, that is capable of sending a signal that interrupts or changes the sequence patterns of an official traffic control signal unless that device or use is authorized by the Department of Transportation pursuant to Section 21350 or by local authorities pursuant to Section 21351.

(c) A person may not buy, possess, manufacture, install, sell, offer for sale, or otherwise distribute a device described in subdivision (b), including, but not limited to, a mobile infrared transmitter (MIRT), unless the purchase, possession, manufacture, installation, sale, offer for sale, or distribution is for the use of the device by a peace officer or other person authorized to operate an authorized emergency vehicle or a public transit passenger vehicle, in the scope of his or her duties.

(d) Any willful violation of subdivision (a), (b), or (c) that results in injury to, or the death of, a person is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by imprisonment in a county jail for a period of not more than six months, and by a fine of not less than five thousand dollars ($5,000) nor more than ten thousand dollars ($10,000).

(e) Any willful violation of subdivision (a), (b), or (c) that does not result in injury to, or the death of, a person is punishable by a fine of not more than five thousand dollars ($5,000).

(f) The court shall allow the offender to perform community service designated by the court in lieu of all or part of any fine imposed under this section.

(Amended by Stats. 2011, Ch. 15, Sec. 607. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



21465

No person shall place, maintain, or display upon, or in view of, any highway any unofficial sign, signal, device, or marking, or any sign, signal, device, or marking which purports to be or is an imitation of, or resembles, an official traffic control device or which attempts to direct the movement of traffic or which hides from view any official traffic control device.

(Amended by Stats. 1967, Ch. 486.)



21466

No person shall place or maintain or display upon or in view of any highway any light in such position as to prevent the driver of a vehicle from readily recognizing any official traffic control device.

(Amended by Stats. 1970, Ch. 968.)



21466.5

No person shall place or maintain or display, upon or in view of any highway, any light of any color of such brilliance as to impair the vision of drivers upon the highway. A light source shall be considered vision impairing when its brilliance exceeds the values listed below.

The brightness reading of an objectionable light source shall be measured with a 1
1/2
-degree photoelectric brightness meter placed at the driver s point of view. The maximum measured brightness of the light source within 10 degrees from the driver s normal line of sight shall not be more than 1,000 times the minimum measured brightness in the driver s field of view, except that when the minimum measured brightness in the field of view is 10 foot-lamberts or less, the measured brightness of the light source in foot-lambert shall not exceed 500 plus 100 times the angle, in degrees, between the driver s line of sight and the light source.

The provisions of this section shall not apply to railroads as defined in Section 229 of the Public Utilities Code.

(Added by Stats. 1970, Ch. 968.)



21467

Every prohibited sign, signal, device, or light is a public nuisance, and the Department of Transportation, members of the California Highway Patrol, and local authorities are hereby authorized and empowered without notice to remove the same, or cause the same to be removed, or the Director of Transportation, the commissioner, or local authorities may bring an action as provided by law to abate such nuisance.

(Amended by Stats. 1974, Ch. 545.)



21468

This division does not modify or limit the authority of the Public Utilities Commission to erect or maintain, or cause to be erected and maintained, signs, signals or other traffic control devices as authorized by law.

(Enacted by Stats. 1959, Ch. 3.)









CHAPTER 3. Driving, Overtaking, and Passing

ARTICLE 1. Driving on Right Side

21650

Upon all highways, a vehicle shall be driven upon the right half of the roadway, except as follows:

(a) When overtaking and passing another vehicle proceeding in the same direction under the rules governing that movement.

(b) When placing a vehicle in a lawful position for, and when the vehicle is lawfully making, a left turn.

(c) When the right half of a roadway is closed to traffic under construction or repair.

(d) Upon a roadway restricted to one-way traffic.

(e) When the roadway is not of sufficient width.

(f) When the vehicle is necessarily traveling so slowly as to impede the normal movement of traffic, that portion of the highway adjacent to the right edge of the roadway may be utilized temporarily when in a condition permitting safe operation.

(g) This section does not prohibit the operation of bicycles on any shoulder of a highway, on any sidewalk, on any bicycle path within a highway, or along any crosswalk or bicycle path crossing, where the operation is not otherwise prohibited by this code or local ordinance.

(h) This section does not prohibit the operation of a transit bus on the shoulder of a state highway in conjunction with the implementation of a program authorized pursuant to Section 148.1 of the Streets and Highways Code on state highways within the areas served by the transit services of the Monterey-Salinas Transit District or the Santa Cruz Metropolitan Transit District.

(Amended by Stats. 2013, Ch. 426, Sec. 2. Effective January 1, 2014.)



21650.1

A bicycle operated on a roadway, or the shoulder of a highway, shall be operated in the same direction as vehicles are required to be driven upon the roadway.

(Added by Stats. 1988, Ch. 58, Sec. 2.)



21651

(a) Whenever a highway has been divided into two or more roadways by means of intermittent barriers or by means of a dividing section of not less than two feet in width, either unpaved or delineated by curbs, double-parallel lines, or other markings on the roadway, it is unlawful to do either of the following:

(1) To drive any vehicle over, upon, or across the dividing section.

(2) To make any left, semicircular, or U-turn with the vehicle on the divided highway, except through an opening in the barrier designated and intended by public authorities for the use of vehicles or through a plainly marked opening in the dividing section.

(b) It is unlawful to drive any vehicle upon a highway, except to the right of an intermittent barrier or a dividing section which separates two or more opposing lanes of traffic. Except as otherwise provided in subdivision (c), a violation of this subdivision is a misdemeanor.

(c) Any willful violation of subdivision (b) which results in injury to, or death of, a person shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or imprisonment in a county jail for a period of not more than six months.

(Amended by Stats. 2011, Ch. 15, Sec. 608. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



21652

When any service road has been constructed on or along any public highway and the main thoroughfare of the highway has been separated from the service road, it is unlawful for any person to drive any vehicle into the main thoroughfare from the service road or from the main thoroughfare into the service road except through an opening in the dividing curb, section, separation, or line.

(Amended by Stats. 1963, Ch. 335.)



21654

(a) Notwithstanding the prima facie speed limits, any vehicle proceeding upon a highway at a speed less than the normal speed of traffic moving in the same direction at such time shall be driven in the right-hand lane for traffic or as close as practicable to the right-hand edge or curb, except when overtaking and passing another vehicle proceeding in the same direction or when preparing for a left turn at an intersection or into a private road or driveway.

(b) If a vehicle is being driven at a speed less than the normal speed of traffic moving in the same direction at such time, and is not being driven in the right-hand lane for traffic or as close as practicable to the right-hand edge or curb, it shall constitute prima facie evidence that the driver is operating the vehicle in violation of subdivision (a) of this section.

(c) The Department of Transportation, with respect to state highways, and local authorities, with respect to highways under their jurisdiction, may place and maintain upon highways official signs directing slow-moving traffic to use the right-hand traffic lane except when overtaking and passing another vehicle or preparing for a left turn.

(Amended by Stats. 1974, Ch. 545.)



21655

(a) Whenever the Department of Transportation or local authorities with respect to highways under their respective jurisdictions determines upon the basis of an engineering and traffic investigation that the designation of a specific lane or lanes for the travel of vehicles required to travel at reduced speeds would facilitate the safe and orderly movement of traffic, the department or local authority may designate a specific lane or lanes for the travel of vehicles which are subject to the provisions of Section 22406 and shall erect signs at reasonable intervals giving notice thereof.

(b) Any trailer bus, except as provided in Section 21655.5, and any vehicle subject to the provisions of Section 22406 shall be driven in the lane or lanes designated pursuant to subdivision (a) whenever signs have been erected giving notice of that designation. Except as otherwise provided in this subdivision, when a specific lane or lanes have not been so designated, any of those vehicles shall be driven in the right-hand lane for traffic or as close as practicable to the right edge or curb. If, however, a specific lane or lanes have not been designated on a divided highway having four or more clearly marked lanes for traffic in one direction, any of those vehicles may also be driven in the lane to the immediate left of that right-hand lane, unless otherwise prohibited under this code. When overtaking and passing another vehicle proceeding in the same direction, the driver shall use either the designated lane, the lane to the immediate left of the right-hand lane, or the right-hand lane for traffic as permitted under this code.

This subdivision does not apply to a driver who is preparing for a left- or right-hand turn or who is entering into or exiting from a highway or to a driver who must necessarily drive in a lane other than the right-hand lane to continue on his or her intended route.

(Amended by Stats. 1988, Ch. 843, Sec. 4.)



21655.5

(a) The Department of Transportation and local authorities, with respect to highways under their respective jurisdictions, may authorize or permit exclusive or preferential use of highway lanes for high-occupancy vehicles. Prior to establishing the lanes, competent engineering estimates shall be made of the effect of the lanes on safety, congestion, and highway capacity.

(b) The Department of Transportation and local authorities, with respect to highways under their respective jurisdictions, shall place and maintain, or cause to be placed and maintained, signs and other official traffic control devices to designate the exclusive or preferential lanes, to advise motorists of the applicable vehicle occupancy levels, and, except where ramp metering and bypass lanes are regulated with the activation of traffic signals, to advise motorists of the hours of high-occupancy vehicle usage. No person shall drive a vehicle upon those lanes except in conformity with the instructions imparted by the official traffic control devices. A motorcycle, a mass transit vehicle, or a paratransit vehicle that is clearly and identifiably marked on all sides of the vehicle with the name of the paratransit provider may be operated upon those exclusive or preferential use lanes unless specifically prohibited by a traffic control device.

(c) When responding to an existing emergency or breakdown in which a mass transit vehicle is blocking an exclusive or preferential use lane, a clearly marked mass transit vehicle, mass transit supervisor s vehicle, or mass transit maintenance vehicle that is responding to the emergency or breakdown may be operated in the segment of the exclusive or preferential use lane being blocked by the mass transit vehicle, regardless of the number of persons in the vehicle responding to the emergency or breakdown, if both vehicles are owned or operated by the same agency, and that agency provides public mass transit services.

(d) For purposes of this section, a paratransit vehicle is defined in Section 462.

(e) For purposes of this section, a mass transit vehicle means a transit bus regularly used to transport paying passengers in mass transit service.

(f) It is the intent of the Legislature, in amending this section, to stimulate and encourage the development of ways and means of relieving traffic congestion on California highways and, at the same time, to encourage individual citizens to pool their vehicular resources and thereby conserve fuel and lessen emission of air pollutants.

(g) The provisions of this section regarding mass transit vehicles and paratransit vehicles shall only apply if the Director of Transportation determines that the application will not subject the state to a reduction in the amount of federal aid for highways.

(Amended by Stats. 2002, Ch. 277, Sec. 1. Effective January 1, 2003.)



21655.6

(a) Whenever the Department of Transportation authorizes or permits exclusive or preferential use of highway lanes for high-occupancy vehicles on any highway located within the territory of a transportation planning agency, as defined in Section 99214 of the Public Utilities Code, or a county transportation commission, the department shall obtain the approval of the transportation planning agency or county transportation commission prior to establishing the exclusive or preferential use of the highway lanes.

(b) If the department authorizes or permits additional exclusive or preferential use of highway lanes for high-occupancy vehicles on that portion of State Highway Route 101 located within the boundaries of the City of Los Angeles, the department shall obtain the approval of the Los Angeles County Transportation Commission by at least a two-thirds majority vote of the entire membership eligible to vote prior to establishing the additional exclusion or preferential use of the highway lanes.

(c) If the department restricts or requires the restriction of the use of any lane on any federal-aid highway in the unincorporated areas of Alameda County to high-occupancy vehicles, the Metropolitan Transportation Commission shall review the use patterns of those lanes and shall determine if congestion relief is being efficiently achieved by the creation of the high-occupancy vehicle lanes. The commission shall report its findings and recommendations in its HOV Master Plan Update for the San Francisco Bay area no later than two years after those high-occupancy vehicle lanes become operational.

(Amended by Stats. 1998, Ch. 653, Sec. 1. Effective January 1, 1999.)



21655.7

A local authority, with respect to any highway under its jurisdiction, may authorize or permit a portion of the highway to be used exclusively for a public mass transit guideway.

(Added by Stats. 1981, Ch. 1055, Sec. 12.)



21655.8

(a) Except as required under subdivision (b), when exclusive or preferential use lanes for high-occupancy vehicles are established pursuant to Section 21655.5 and double parallel solid lines are in place to the right thereof, no person driving a vehicle may cross over these double lines to enter into or exit from the exclusive or preferential use lanes, and entrance or exit may be made only in areas designated for these purposes or where a single broken line is in place to the right of the exclusive or preferential use lanes.

(b) Upon the approach of an authorized emergency vehicle displaying a red light or siren, as specified in Section 21806, a person driving a vehicle in an exclusive or preferential use lane shall exit that lane immediately upon determining that the exit can be accomplished with reasonable safety.

(c) Raised pavement markers may be used to simulate painted lines described in this section.

(Amended by Stats. 1996, Ch. 1154, Sec. 67. Effective September 30, 1996.)



21655.9

(a) (1) Whenever the Department of Transportation or a local authority authorizes or permits exclusive or preferential use of highway lanes or highway access ramps for high-occupancy vehicles pursuant to Section 21655.5, the use of those lanes or ramps shall also be extended to vehicles that are issued distinctive decals, labels, or other identifiers pursuant to Section 5205.5 regardless of vehicle occupancy or ownership.

(2) A local authority during periods of peak congestion shall suspend for a lane the access privileges extended pursuant to paragraph (1) for those vehicles issued distinctive decals, labels, or other identifiers pursuant to Section 5205.5, if a periodic review of lane performance by that local authority discloses both of the following factors regarding the lane:

(A) The lane, or a portion of the lane, exceeds a level of service C, as described in subdivision (b) of Section 65089 of the Government Code.

(B) The operation or projected operation of vehicles in the lane, or a portion of the lane, will significantly increase congestion.

(b) A person shall not drive a vehicle described in subdivision (a) of Section 5205.5 with a single occupant upon a high-occupancy vehicle lane pursuant to this section unless the decal, label, or other identifier issued pursuant to Section 5205.5 is properly displayed on the vehicle, and the vehicle registration described in Section 5205.5 is with the vehicle.

(c) A person shall not operate or own a vehicle displaying a decal, label, or other identifier, as described in Section 5205.5, if that decal, label, or identifier was not issued for that vehicle pursuant to Section 5205.5. A violation of this subdivision is a misdemeanor.

(d) If the provisions in Section 5205.5 authorizing the department to issue decals, labels, or other identifiers to hybrid and alternative fuel vehicles are repealed, vehicles displaying those decals, labels, or other identifiers shall not access high-occupancy vehicle lanes without meeting the occupancy requirements otherwise applicable to those lanes.

(e) This section shall become inoperative on January 1, 2019, or the date the federal authorization pursuant to Section 166 of Title 23 of the United States Code expires, or the date the Secretary of State receives the notice described in subdivision (i) of Section 5205.5, whichever occurs first, and, as of January 1, 2019, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2019, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 414, Sec. 3.5. Effective January 1, 2014. Inoperative on or before January 1, 2019. Repealed as of January 1, 2019, by its own provisions.)



21656

On a two-lane highway where passing is unsafe because of traffic in the opposite direction or other conditions, a slow-moving vehicle, including a passenger vehicle, behind which five or more vehicles are formed in line, shall turn off the roadway at the nearest place designated as a turnout by signs erected by the authority having jurisdiction over the highway, or wherever sufficient area for a safe turnout exists, in order to permit the vehicles following it to proceed. As used in this section a slow-moving vehicle is one which is proceeding at a rate of speed less than the normal flow of traffic at the particular time and place.

(Amended by Stats. 1965, Ch. 448.)



21657

The authorities in charge of any highway may designate any highway, roadway, part of a roadway, or specific lanes upon which vehicular traffic shall proceed in one direction at all or such times as shall be indicated by official traffic control devices. When a roadway has been so designated, a vehicle shall be driven only in the direction designated at all or such times as shall be indicated by traffic control devices.

(Amended by Stats. 1969, Ch. 136.)



21658

Whenever any roadway has been divided into two or more clearly marked lanes for traffic in one direction, the following rules apply:

(a) A vehicle shall be driven as nearly as practical entirely within a single lane and shall not be moved from the lane until such movement can be made with reasonable safety.

(b) Official signs may be erected directing slow-moving traffic to use a designated lane or allocating specified lanes to traffic moving in the same direction, and drivers of vehicles shall obey the directions of the traffic device.

(Amended by Stats. 1975, Ch. 450.)



21659

Upon a roadway which is divided into three lanes a vehicle shall not be driven in the extreme left lane at any time, nor in the center lane except when overtaking and passing another vehicle where the roadway ahead is clearly visible and the center lane is clear of traffic within a safe distance, or in preparation for a left turn, or where the center lane is at the time allocated exclusively to traffic moving in the direction the vehicle is proceeding and is signposted to give notice of such allocation. This section does not apply upon a one-way roadway.

(Enacted by Stats. 1959, Ch. 3.)



21660

Drivers of vehicles proceeding in opposite directions shall pass each other to the right, and, except when a roadway has been divided into traffic lanes, each driver shall give to the other at least one-half of the main traveled portion of the roadway whenever possible.

(Enacted by Stats. 1959, Ch. 3.)



21661

Whenever upon any grade the width of the roadway is insufficient to permit the passing of vehicles approaching from opposite directions at the point of meeting, the driver of the vehicle descending the grade shall yield the right-of-way to the vehicle ascending the grade and shall, if necessary, back his vehicle to a place in the highway where it is possible for the vehicles to pass.

(Enacted by Stats. 1959, Ch. 3.)



21662

The driver of a motor vehicle traveling through defiles or canyons or upon mountain highways shall hold the motor vehicle under control at all times and shall do the following when applicable:

(a) If the roadway has no marked centerline, the driver shall drive as near the right-hand edge of the roadway as is reasonably possible.

(b) If the roadway has insufficient width to permit a motor vehicle to be driven entirely to the right of the center of the roadway, the driver shall give audible warning with the horn of the motor vehicle upon approaching any curve where the view is obstructed within a distance of 200 feet along the highway.

(Amended by Stats. 1984, Ch. 462, Sec. 2.)



21663

Except as expressly permitted pursuant to this code, including Sections 21100.4 and 21114.5, no person shall operate or move a motor vehicle upon a sidewalk except as may be necessary to enter or leave adjacent property.

(Amended by Stats. 1996, Ch. 124, Sec. 126. Effective January 1, 1997.)



21664

It is unlawful for the driver of any vehicle to enter or exit any freeway which has full control of access and no crossings at grade, except upon a designated on ramp with respect to entering the freeway or a designated off ramp with respect to exiting the freeway.

(Amended by Stats. 1988, Ch. 765, Sec. 2.)






ARTICLE 2. Additional Driving Rules

21700

No person shall drive a vehicle when it is so loaded, or when there are in the front seat such number of persons as to obstruct the view of the driver to the front or sides of the vehicle or as to interfere with the driver s control over the driving mechanism of the vehicle.

(Amended by Stats. 1965, Ch. 1500.)



21700.5

No person shall knowingly drive a bus within the City of San Diego which is transporting any public or private school pupil who is enrolled in kindergarten or any of grades 1 to 12, inclusive, to or from a public or private school, unless every such pupil is seated in a seat.

(Added by Stats. 1972, Ch. 1124.)



21701

No person shall wilfully interfere with the driver of a vehicle or with the mechanism thereof in such manner as to affect the driver s control of the vehicle. The provisions of this section shall not apply to a drivers license examiner or other employee of the Department of Motor Vehicles when conducting the road or driving test of an applicant for a driver s license nor to a person giving instruction as a part of a course in driver training conducted by a public school, educational institution or a driver training school licensed by the Department of Motor Vehicles.

(Enacted by Stats. 1959, Ch. 3.)



21702

(a) No person shall drive upon any highway any vehicle designed or used for transporting persons for compensation for more than 10 consecutive hours nor for more than 10 hours spread over a total of 15 consecutive hours. Thereafter, such person shall not drive any such vehicle until eight consecutive hours have elapsed.

Regardless of aggregate driving time, no driver shall drive for more than 10 hours in any 24-hour period unless eight consecutive hours off duty have elapsed.

(b) No person shall drive upon any highway any vehicle designed or used for transporting merchandise, freight, materials or other property for more than 12 consecutive hours nor for more than 12 hours spread over a total of 15 consecutive hours. Thereafter, such person shall not drive any such vehicle until eight consecutive hours have elapsed.

Regardless of aggregate driving time, no driver shall drive for more than 12 hours in any 24-hour period unless eight consecutive hours off duty have elapsed.

(c) This section does not apply in any case of casualty or unavoidable accident or an act of God.

(d) In computing the number of hours under this section, any time spent by a person in driving such a vehicle outside this state shall, upon the vehicle entering this state, be included.

(e) Any person who violates any provision of this section is guilty of a misdemeanor and is punishable by a fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) for each offense.

(f) This section shall not apply to the driver of a vehicle which is subject to the provisions of Section 34500.

(Amended by Stats. 1983, Ch. 1092, Sec. 391. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



21703

The driver of a motor vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of such vehicle and the traffic upon, and the condition of, the roadway.

(Enacted by Stats. 1959, Ch. 3.)



21704

(a) The driver of any motor vehicle subject to the speed restriction of Section 22406 that is operated outside of a business or residence district, shall keep the vehicle he is driving at a distance of not less than 300 feet to the rear of any other motor vehicle subject to such speed restriction which is preceding it.

(b) The provisions of this section shall not prevent overtaking and passing nor shall they apply upon a highway with two or more lanes for traffic in the direction of travel.

(Amended by Stats. 1969, Ch. 226.)



21705

Motor vehicles being driven outside of a business or residence district in a caravan or motorcade, whether or not towing other vehicles, shall be so operated as to allow sufficient space and in no event less than 100 feet between each vehicle or combination of vehicles so as to enable any other vehicle to overtake or pass.

(Enacted by Stats. 1959, Ch. 3.)



21706

No motor vehicle, except an authorized emergency vehicle, shall follow within 300 feet of any authorized emergency vehicle being operated under the provisions of Section 21055.

This section shall not apply to a police or traffic officer when serving as an escort within the purview of Section 21057.

(Amended by Stats. 1972, Ch. 46.)



21706.5

(a) For purposes of this section, the following terms have the following meanings:

(1) Emergency incident zone means an area on a freeway that is within 500 feet of, and in the direction of travel of, a stationary authorized emergency vehicle that has its emergency lights activated. Traffic in the opposite lanes of the freeway is not in an emergency incident zone.

(2) Operate a vehicle in an unsafe manner means operating a motor vehicle in violation of an act made unlawful under this division, except a violation of Section 21809.

(b) A person shall not operate a vehicle in an unsafe manner within an emergency incident zone.

(Added by Stats. 2006, Ch. 375, Sec. 1. Effective January 1, 2007.)



21707

No motor vehicle, except an authorized emergency vehicle or a vehicle of a duly authorized member of a fire or police department, shall be operated within the block wherein an emergency situation responded to by any fire department vehicle exists, except that in the event the nearest intersection to the emergency is more than 300 feet therefrom, this section shall prohibit operation of vehicles only within 300 feet of the emergency, unless directed to do so by a member of the fire department or police department, sheriff, deputy sheriff, or member of the California Highway Patrol. The emergency shall be deemed to have ceased to exist when the official of the fire department in charge at the scene of the emergency shall so indicate. Officials of the fire department or police department or the Department of the California Highway Patrol who are present shall make every effort to prevent the closing off entirely of congested highway traffic passing the scene of any such emergency.

(Enacted by Stats. 1959, Ch. 3.)



21708

No person shall drive or propel any vehicle or conveyance upon, over, or across, or in any manner damage any fire hose or chemical hose used by or under the supervision and control of any organized fire department. However, any vehicle may cross a hose provided suitable jumpers or other appliances are installed to protect the hose.

(Enacted by Stats. 1959, Ch. 3.)



21709

No vehicle shall at any time be driven through or within a safety zone.

(Enacted by Stats. 1959, Ch. 3.)



21710

The driver of a motor vehicle when traveling on down grade upon any highway shall not coast with the gears of such vehicle in neutral.

(Enacted by Stats. 1959, Ch. 3.)



21711

No person shall operate a train of vehicles when any vehicle being towed whips or swerves from side to side or fails to follow substantially in the path of the towing vehicle.

(Amended by Stats. 1959, Ch. 44.)



21712

(a) A person driving a motor vehicle shall not knowingly permit a person to ride on a vehicle or upon a portion of a vehicle that is not designed or intended for the use of passengers.

(b) A person shall not ride on a vehicle or upon a portion of a vehicle that is not designed or intended for the use of passengers.

(c) A person driving a motor vehicle shall not knowingly permit a person to ride in the trunk of that motor vehicle.

(d) A person shall not ride in the trunk of a motor vehicle.

(e) A person violating subdivision (c) or (d) shall be punished as follows:

(1) By a fine of one hundred dollars ($100).

(2) For a second violation occurring within one year of a prior violation that resulted in a conviction, a fine of two hundred dollars ($200).

(3) For a third or a subsequent violation occurring within one year of two or more prior violations that resulted in convictions, a fine of two hundred fifty dollars ($250).

(f) Subdivisions (a) and (b) do not apply to an employee engaged in the necessary discharge of his or her duty or in the case of persons riding completely within or upon vehicle bodies in the space intended for a load on the vehicle.

(g) A person shall not drive a motor vehicle that is towing a trailer coach, camp trailer, or trailer carrying a vessel, containing a passenger, except when a trailer carrying or designed to carry a vessel is engaged in the launching or recovery of the vessel.

(h) A person shall not knowingly drive a motor vehicle that is towing a person riding upon a motorcycle, motorized bicycle, bicycle, coaster, roller skates, sled, skis, or toy vehicle.

(i) Subdivision (g) does not apply to a trailer coach that is towed with a fifth-wheel device if the trailer coach is equipped with safety glazing materials wherever glazing materials are used in windows or doors, with an audible or visual signaling device that a passenger inside the trailer coach can use to gain the attention of the motor vehicle driver, and with at least one unobstructed exit capable of being opened from both the interior and exterior of the trailer coach.

(Amended by Stats. 2006, Ch. 900, Sec. 2. Effective January 1, 2007.)



21713

No person shall operate on any highway any privately owned armored car unless a license to operate such car has first been obtained from the commissioner in accordance with Chapter 2.5 (commencing with Section 2500) of Division 2.

Violation of this section is a misdemeanor and upon conviction is punishable by a fine not exceeding one thousand dollars ($1,000) or by imprisonment in the county jail for not to exceed six months or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 392. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



21714

The driver of a vehicle described in subdivision (f) of Section 27803 shall not operate the vehicle in either of the following areas:

(a) On, or immediately adjacent to, the striping or other markers designating adjacent traffic lanes.

(b) Between two or more vehicles that are traveling in adjacent traffic lanes.

(Amended by Stats. 2008, Ch. 672, Sec. 2. Effective January 1, 2009.)



21715

(a) No passenger vehicle regardless of weight, or any other motor vehicle under 4,000 pounds unladen, shall draw or tow more than one vehicle in combination, except that an auxiliary dolly or tow dolly may be used with the towed vehicle.

(b) No motor vehicle under 4,000 pounds unladen shall tow any vehicle weighing 6,000 pounds or more gross.

(Amended by Stats. 1983, Ch. 708, Sec. 8.)



21716

Except as provided in Section 21115.1 and Chapter 6 (commencing with Section 1950) of Division 2.5 of the Streets and Highways Code, no person shall operate a golf cart on any highway except in a speed zone of 25 miles per hour or less.

(Amended (as amended by Stats. 1997, Ch. 536, Sec. 3) by Stats. 2000, Ch. 155, Sec. 2. Effective January 1, 2001.)



21717

Whenever it is necessary for the driver of a motor vehicle to cross a bicycle lane that is adjacent to his lane of travel to make a turn, the driver shall drive the motor vehicle into the bicycle lane prior to making the turn and shall make the turn pursuant to Section 22100.

(Added by Stats. 1976, Ch. 751.)



21718

(a) No person shall stop, park, or leave standing any vehicle upon a freeway which has full control of access and no crossings at grade except:

(1) When necessary to avoid injury or damage to persons or property.

(2) When required by law or in obedience to a peace officer or official traffic control device.

(3) When any person is actually engaged in maintenance or construction on freeway property or any employee of a public agency is actually engaged in the performance of official duties.

(4) When any vehicle is so disabled that it is impossible to avoid temporarily stopping and another vehicle has been summoned to render assistance to the disabled vehicle or driver of the disabled vehicle. This paragraph applies when the vehicle summoned to render assistance is a vehicle owned by the donor of free emergency assistance that has been summoned by display upon or within a disabled vehicle of a placard or sign given to the driver of the disabled vehicle by the donor for the specific purpose of summoning assistance, other than towing service, from the donor.

(5) Where stopping, standing, or parking is specifically permitted. However, buses may not stop on freeways unless sidewalks are provided with shoulders of sufficient width to permit stopping without interfering with the normal movement of traffic and without the possibility of crossing over fast lanes to reach the bus stop.

(6) Where necessary for any person to report a traffic accident or other situation or incident to a peace officer or any person specified in paragraph (3), either directly or by means of an emergency telephone or similar device.

(7) When necessary for the purpose of rapid removal of impediments to traffic by the owner or operator of a tow truck operating under an agreement with the Department of the California Highway Patrol.

(b) A conviction of a violation of this section is a conviction involving the safe operation of a motor vehicle upon the highway if a notice to appear for the violation was issued by a peace officer described in Section 830.1 or 830.2 of the Penal Code.

(Added by Stats. 1997, Ch. 945, Sec. 17. Effective January 1, 1998.)



21720

A pocket bike shall not be operated on a sidewalk, roadway, or any other part of a highway, or on a bikeway, bicycle path or trail, equestrian trail, hiking or recreational trail, or on public lands open to off-highway motor vehicle use.

(Added by Stats. 2005, Ch. 323, Sec. 3. Effective January 1, 2006.)



21721

(a) A peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, may cause the removal and seizure of a pocket bike, upon the notice to appear for a violation of Section 21720. A pocket bike so seized shall be held for a minimum of 48 hours.

(b) A violator of this section shall be responsible for all costs associated with the removal, seizure, and storage of the pocket bike.

(c) A city, county, or city and county may adopt a regulation, ordinance, or resolution imposing charges equal to its administrative costs relating to the removal, seizure, and storage costs of a pocket bike. The charges shall not exceed the actual costs incurred for the expenses directly related to removing, seizing, and storing a pocket bike.

(d) An agency shall release a seized pocket bike to the owner, violator, or the violator s agent after 48 hours, if all of the following conditions are met:

(1) The violator or authorized agent s request is made during normal business hours.

(2) The applicable removal, seizure, and storage costs have been paid by the owner, or any other responsible party.

(Added by Stats. 2005, Ch. 323, Sec. 4. Effective January 1, 2006.)






ARTICLE 3. Overtaking and Passing

21750

(a) The driver of a vehicle overtaking another vehicle or a bicycle proceeding in the same direction shall pass to the left at a safe distance without interfering with the safe operation of the overtaken vehicle or bicycle, subject to the limitations and exceptions set forth in this article.

(b) This section shall become inoperative on September 16, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2013, Ch. 331, Sec. 1. Effective January 1, 2014. Inoperative on September 16, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 2 of Ch. 331.)



21750

(a) The driver of a vehicle overtaking another vehicle proceeding in the same direction shall pass to the left at a safe distance without interfering with the safe operation of the overtaken vehicle, subject to the limitations and exceptions set forth in this article.

(b) This section shall become operative on September 16, 2014.

(Repealed (in Sec. 1) and added by Stats. 2013, Ch. 331, Sec. 2. Effective January 1, 2014. Section operative September 16, 2014, by its own provisions.)



21751

On a two-lane highway, no vehicle shall be driven to the left side of the center of the roadway in overtaking and passing another vehicle proceeding in the same direction unless the left side is clearly visible and free of oncoming traffic for a sufficient distance ahead to permit such overtaking and passing to be completely made without interfering with the safe operation of any vehicle approaching from the opposite direction.

(Amended by Stats. 1973, Ch. 50.)



21752

No vehicle shall be driven to the left side of the roadway under the following conditions:

(a) When approaching or upon the crest of a grade or a curve in the highway where the driver s view is obstructed within such distance as to create a hazard in the event another vehicle might approach from the opposite direction.

(b) When the view is obstructed upon approaching within 100 feet of any bridge, viaduct, or tunnel.

(c) When approaching within 100 feet of or when traversing any railroad grade crossing.

(d) When approaching within 100 feet of or when traversing any intersection.

This section shall not apply upon a one-way roadway.

(Amended by Stats. 2000, Ch. 596, Sec. 7. Effective January 1, 2001.)



21753

Except when passing on the right is permitted, the driver of an overtaken vehicle shall safely move to the right-hand side of the highway in favor of the overtaking vehicle after an audible signal or a momentary flash of headlights by the overtaking vehicle, and shall not increase the speed of his or her vehicle until completely passed by the overtaking vehicle. This section does not require the driver of an overtaken vehicle to drive on the shoulder of the highway in order to allow the overtaking vehicle to pass.

(Amended by Stats. 1999, Ch. 724, Sec. 40. Effective January 1, 2000.)



21754

The driver of a vehicle may overtake and pass to the right of another vehicle only under the following conditions:

(a) When the vehicle overtaken is making or about to make a left turn.

(b) Upon a highway within a business or residence district with unobstructed pavement of sufficient width for two or more lines of moving vehicles in the direction of travel.

(c) Upon any highway outside of a business or residence district with unobstructed pavement of sufficient width and clearly marked for two or more lines of moving traffic in the direction of travel.

(d) Upon a one-way street.

(e) Upon a highway divided into two roadways where traffic is restricted to one direction upon each of such roadways.

The provisions of this section shall not relieve the driver of a slow moving vehicle from the duty to drive as closely as practicable to the right hand edge of the roadway.

(Amended by Stats. 2010, Ch. 491, Sec. 39. Effective January 1, 2011.)



21755

(a) The driver of a vehicle may overtake and pass another vehicle upon the right only under conditions permitting that movement in safety. In no event shall that movement be made by driving off the paved or main-traveled portion of the roadway.

(b) This section does not prohibit the use of a bicycle in a bicycle lane or on a shoulder.

(Amended by Stats. 2010, Ch. 491, Sec. 40. Effective January 1, 2011.)



21756

(a) The driver of a vehicle overtaking any interurban electric or streetcar stopped or about to stop for the purpose of receiving or discharging any passenger shall stop the vehicle to the rear of the nearest running board or door of such car and thereupon remain standing until all passengers have boarded the car or upon alighting have reached a place of safety, except as provided in subdivision (b) hereof.

(b) Where a safety zone has been established or at an intersection where traffic is controlled by an officer or a traffic control signal device, a vehicle need not be brought to a stop before passing any interurban electric or streetcar but may proceed past such car at a speed not greater than 10 miles per hour and with due caution for the safety of pedestrians.

(c) Whenever any trolley coach or bus has stopped at a safety zone to receive or discharge passengers, a vehicle may proceed past such trolley coach or bus at a speed not greater than 10 miles per hour.

(Amended by Stats. 1959, Ch. 969.)



21757

The driver of a vehicle shall not overtake and pass upon the left, nor shall any driver of a vehicle drive upon the left side of, any interurban electric or street car proceeding in the same direction whether the street car is actually in motion or temporarily at rest, except:

(a) When so directed by a police or traffic officer.

(b) When upon a one-way street.

(c) When upon a street where the tracks are so located as to prevent compliance with this section.

(Enacted by Stats. 1959, Ch. 3.)



21758

In the event any vehicle is being operated on any grade outside of a business or residence district at a speed of less than 20 miles per hour, no person operating any other motor vehicle shall attempt to overtake and pass such slow moving vehicle unless the overtaking vehicle is operated at a speed of at least 10 miles per hour in excess of the speed of the overtaken vehicle, nor unless the passing movement is completed within a total distance not greater than one-quarter of a mile.

(Enacted by Stats. 1959, Ch. 3.)



21759

The driver of any vehicle approaching any horse drawn vehicle, any ridden animal, or any livestock shall exercise proper control of his vehicle and shall reduce speed or stop as may appear necessary or as may be signalled or otherwise requested by any person driving, riding or in charge of the animal or livestock in order to avoid frightening and to safeguard the animal or livestock and to insure the safety of any person driving or riding the animal or in charge of the livestock.

(Enacted by Stats. 1959, Ch. 3.)



21760

(a) This section shall be known and may be cited as the Three Feet for Safety Act.

(b) The driver of a motor vehicle overtaking and passing a bicycle that is proceeding in the same direction on a highway shall pass in compliance with the requirements of this article applicable to overtaking and passing a vehicle, and shall do so at a safe distance that does not interfere with the safe operation of the overtaken bicycle, having due regard for the size and speed of the motor vehicle and the bicycle, traffic conditions, weather, visibility, and the surface and width of the highway.

(c) A driver of a motor vehicle shall not overtake or pass a bicycle proceeding in the same direction on a highway at a distance of less than three feet between any part of the motor vehicle and any part of the bicycle or its operator.

(d) If the driver of a motor vehicle is unable to comply with subdivision (c), due to traffic or roadway conditions, the driver shall slow to a speed that is reasonable and prudent, and may pass only when doing so would not endanger the safety of the operator of the bicycle, taking into account the size and speed of the motor vehicle and bicycle, traffic conditions, weather, visibility, and surface and width of the highway.

(e) (1) A violation of subdivision (b), (c), or (d) is an infraction punishable by a fine of thirty-five dollars ($35).

(2) If a collision occurs between a motor vehicle and a bicycle causing bodily injury to the operator of the bicycle, and the driver of the motor vehicle is found to be in violation of subdivision (b), (c), or (d), a two-hundred-twenty-dollar ($220) fine shall be imposed on that driver.

(f) This section shall become operative on September 16, 2014.

(Added by Stats. 2013, Ch. 331, Sec. 3. Effective January 1, 2014. Section operative September 16, 2014, by its own provisions.)









CHAPTER 4. Right-of-Way

21800

(a) The driver of a vehicle approaching an intersection shall yield the right-of-way to any vehicle which has entered the intersection from a different highway.

(b) (1) When two vehicles enter an intersection from different highways at the same time, the driver of the vehicle on the left shall yield the right-of-way to the vehicle on his or her immediate right, except that the driver of any vehicle on a terminating highway shall yield the right-of-way to any vehicle on the intersecting continuing highway.

(2) For the purposes of this section, terminating highway means a highway which intersects, but does not continue beyond the intersection, with another highway which does continue beyond the intersection.

(c) When two vehicles enter an intersection from different highways at the same time and the intersection is controlled from all directions by stop signs, the driver of the vehicle on the left shall yield the right-of-way to the vehicle on his or her immediate right.

(d) (1) The driver of any vehicle approaching an intersection which has official traffic control signals that are inoperative shall stop at the intersection, and may proceed with caution when it is safe to do so.

(2) When two vehicles enter an intersection from different highways at the same time, and the official traffic control signals for the intersection are inoperative, the driver of the vehicle on the left shall yield the right-of-way to the vehicle on his or her immediate right, except that the driver of any vehicle on a terminating highway shall yield the right-of-way to any vehicle on the intersecting continuing highway.

(e) This section does not apply to any of the following:

(1) Any intersection controlled by an official traffic control signal or yield right-of-way sign.

(2) Any intersection controlled by stop signs from less than all directions.

(3) When vehicles are approaching each other from opposite directions and the driver of one of the vehicles intends to make, or is making, a left turn.

(Amended by Stats. 2009, Ch. 200, Sec. 11. Effective January 1, 2010.)



21801

(a) The driver of a vehicle intending to turn to the left or to complete a U-turn upon a highway, or to turn left into public or private property, or an alley, shall yield the right-of-way to all vehicles approaching from the opposite direction which are close enough to constitute a hazard at any time during the turning movement, and shall continue to yield the right-of-way to the approaching vehicles until the left turn or U-turn can be made with reasonable safety.

(b) A driver having yielded as prescribed in subdivision (a), and having given a signal when and as required by this code, may turn left or complete a U-turn, and the drivers of vehicles approaching the intersection or the entrance to the property or alley from the opposite direction shall yield the right-of-way to the turning vehicle.

(Amended by Stats. 1993, Ch. 272, Sec. 40. Effective August 2, 1993.)



21802

(a) The driver of any vehicle approaching a stop sign at the entrance to, or within, an intersection shall stop as required by Section 22450. The driver shall then yield the right-of-way to any vehicles which have approached from another highway, or which are approaching so closely as to constitute an immediate hazard, and shall continue to yield the right-of-way to those vehicles until he or she can proceed with reasonable safety.

(b) A driver having yielded as prescribed in subdivision (a) may proceed to enter the intersection, and the drivers of all other approaching vehicles shall yield the right-of-way to the vehicle entering or crossing the intersection.

(c) This section does not apply where stop signs are erected upon all approaches to an intersection.

(Amended by Stats. 1988, Ch. 623, Sec. 3.)



21803

(a) The driver of any vehicle approaching any intersection which is controlled by a yield right-of-way sign shall, upon arriving at the sign, yield the right-of-way to any vehicles which have entered the intersection, or which are approaching on the intersecting highway close enough to constitute an immediate hazard, and shall continue to yield the right-of-way to those vehicles until he or she can proceed with reasonable safety.

(b) A driver having yielded as prescribed in subdivision (a) may proceed to enter the intersection, and the drivers of all other approaching vehicles shall yield the right-of-way to the vehicle entering or crossing the intersection.

(Amended by Stats. 1988, Ch. 623, Sec. 4.)



21804

(a) The driver of any vehicle about to enter or cross a highway from any public or private property, or from an alley, shall yield the right-of-way to all traffic, as defined in Section 620, approaching on the highway close enough to constitute an immediate hazard, and shall continue to yield the right-of-way to that traffic until he or she can proceed with reasonable safety.

(b) A driver having yielded as prescribed in subdivision (a) may proceed to enter or cross the highway, and the drivers of all other vehicles approaching on the highway shall yield the right-of-way to the vehicle entering or crossing the intersection.

(Amended by Stats. 1988, Ch. 623, Sec. 5.)



21805

(a) The Department of Transportation, and local authorities with respect to highways under their jurisdiction, may designate any intersection of a highway as a bridle path or equestrian crossing by erecting appropriate signs. The signs shall be erected on the highway at or near the approach to the intersection, and shall be of a type approved by the Department of Transportation. The signs shall indicate the crossing and any crossmarks, safety devices, or signals the authorities deem necessary to safeguard vehicular and equestrian traffic at the intersection.

(b) The driver of any vehicle shall yield the right-of-way to any horseback rider who is crossing the highway at any designated equestrian crossing which is marked by signs as prescribed in subdivision (a).

(c) Subdivision (b) does not relieve any horseback rider from the duty of using due care for his or her own safety. No horseback rider shall leave a curb or other place of safety and proceed suddenly into the path of a vehicle which is close enough to constitute an immediate hazard.

(Amended by Stats. 1988, Ch. 623, Sec. 6.)



21806

Upon the immediate approach of an authorized emergency vehicle which is sounding a siren and which has at least one lighted lamp exhibiting red light that is visible, under normal atmospheric conditions, from a distance of 1,000 feet to the front of the vehicle, the surrounding traffic shall, except as otherwise directed by a traffic officer, do the following:

(a) (1) Except as required under paragraph (2), the driver of every other vehicle shall yield the right-of-way and shall immediately drive to the right-hand edge or curb of the highway, clear of any intersection, and thereupon shall stop and remain stopped until the authorized emergency vehicle has passed.

(2) A person driving a vehicle in an exclusive or preferential use lane shall exit that lane immediately upon determining that the exit can be accomplished with reasonable safety.

(b) The operator of every street car shall immediately stop the street car, clear of any intersection, and remain stopped until the authorized emergency vehicle has passed.

(c) All pedestrians upon the highway shall proceed to the nearest curb or place of safety and remain there until the authorized emergency vehicle has passed.

(Amended by Stats. 1996, Ch. 1154, Sec. 68. Effective September 30, 1996.)



21807

The provisions of Section 21806 shall not operate to relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons and property.

(Added by Stats. 1961, Ch. 653.)



21809

(a) A person driving a vehicle on a freeway approaching a stationary authorized emergency vehicle that is displaying emergency lights, a stationary tow truck that is displaying flashing amber warning lights, or a stationary marked Department of Transportation vehicle that is displaying flashing amber warning lights, shall approach with due caution and, before passing in a lane immediately adjacent to the authorized emergency vehicle, tow truck, or Department of Transportation vehicle, absent other direction by a peace officer, proceed to do one of the following:

(1) Make a lane change into an available lane not immediately adjacent to the authorized emergency vehicle, tow truck, or Department of Transportation vehicle, with due regard for safety and traffic conditions, if practicable and not prohibited by law.

(2) If the maneuver described in paragraph (1) would be unsafe or impracticable, slow to a reasonable and prudent speed that is safe for existing weather, road, and vehicular or pedestrian traffic conditions.

(b) A violation of subdivision (a) is an infraction, punishable by a fine of not more than fifty dollars ($50).

(c) The requirements of subdivision (a) do not apply if the stationary authorized emergency vehicle that is displaying emergency lights, the stationary tow truck that is displaying flashing amber warning lights, or the stationary marked Department of Transportation vehicle that is displaying flashing amber warning lights is not adjacent to the freeway or is separated from the freeway by a protective physical barrier.

(Amended by Stats. 2009, Ch. 175, Sec. 1. Effective January 1, 2010.)






CHAPTER 5. Pedestrians’ Rights and Duties

21949

(a) The Legislature hereby finds and declares that it is the policy of the State of California that safe and convenient pedestrian travel and access, whether by foot, wheelchair, walker, or stroller, be provided to the residents of the state.

(b) In accordance with the policy declared under subdivision (a), it is the intent of the Legislature that all levels of government in the state, particularly the Department of Transportation, work to provide convenient and safe passage for pedestrians on and across all streets and highways, increase levels of walking and pedestrian travel, and reduce pedestrian fatalities and injuries.

(Added by Stats. 2000, Ch. 833, Sec. 6. Effective January 1, 2001.)



21950

(a) The driver of a vehicle shall yield the right-of-way to a pedestrian crossing the roadway within any marked crosswalk or within any unmarked crosswalk at an intersection, except as otherwise provided in this chapter.

(b) This section does not relieve a pedestrian from the duty of using due care for his or her safety. No pedestrian may suddenly leave a curb or other place of safety and walk or run into the path of a vehicle that is so close as to constitute an immediate hazard. No pedestrian may unnecessarily stop or delay traffic while in a marked or unmarked crosswalk.

(c) The driver of a vehicle approaching a pedestrian within any marked or unmarked crosswalk shall exercise all due care and shall reduce the speed of the vehicle or take any other action relating to the operation of the vehicle as necessary to safeguard the safety of the pedestrian.

(d) Subdivision (b) does not relieve a driver of a vehicle from the duty of exercising due care for the safety of any pedestrian within any marked crosswalk or within any unmarked crosswalk at an intersection.

(Amended by Stats. 2000, Ch. 833, Sec. 8. Effective January 1, 2001.)



21950.5

(a) An existing marked crosswalk may not be removed unless notice and opportunity to be heard is provided to the public not less than 30 days prior to the scheduled date of removal. In addition to any other public notice requirements, the notice of proposed removal shall be posted at the crosswalk identified for removal.

(b) The notice required by subdivision (a) shall include, but is not limited to, notification to the public of both of the following:

(1) That the public may provide input relating to the scheduled removal.

(2) The form and method of providing the input authorized by paragraph (1).

(Added by Stats. 2000, Ch. 833, Sec. 9. Effective January 1, 2001.)



21951

Whenever any vehicle has stopped at a marked crosswalk or at any unmarked crosswalk at an intersection to permit a pedestrian to cross the roadway the driver of any other vehicle approaching from the rear shall not overtake and pass the stopped vehicle.

(Enacted by Stats. 1959, Ch. 3.)



21952

The driver of any motor vehicle, prior to driving over or upon any sidewalk, shall yield the right-of-way to any pedestrian approaching thereon.

(Enacted by Stats. 1959, Ch. 3.)



21953

Whenever any pedestrian crosses a roadway other than by means of a pedestrian tunnel or overhead pedestrian crossing, if a pedestrian tunnel or overhead crossing serves the place where the pedestrian is crossing the roadway, such pedestrian shall yield the right-of-way to all vehicles on the highway so near as to constitute an immediate hazard.

This section shall not be construed to mean that a marked crosswalk, with or without a signal device, cannot be installed where a pedestrian tunnel or overhead crossing exists.

(Amended by Stats. 1972, Ch. 680.)



21954

(a) Every pedestrian upon a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right-of-way to all vehicles upon the roadway so near as to constitute an immediate hazard.

(b) The provisions of this section shall not relieve the driver of a vehicle from the duty to exercise due care for the safety of any pedestrian upon a roadway.

(Amended by Stats. 1971, Ch. 1015.)



21955

Between adjacent intersections controlled by traffic control signal devices or by police officers, pedestrians shall not cross the roadway at any place except in a crosswalk.

(Enacted by Stats. 1959, Ch. 3.)



21956

(a) No pedestrian may walk upon any roadway outside of a business or residence district otherwise than close to his or her left-hand edge of the roadway.

(b) A pedestrian may walk close to his or her right-hand edge of the roadway if a crosswalk or other means of safely crossing the roadway is not available or if existing traffic or other conditions would compromise the safety of a pedestrian attempting to cross the road.

(Amended by Stats. 2000, Ch. 833, Sec. 10. Effective January 1, 2001.)



21957

No person shall stand in a roadway for the purpose of soliciting a ride from the driver of any vehicle.

(Enacted by Stats. 1959, Ch. 3.)



21959

It is unlawful for any person to ski or toboggan on or across any roadway in such a manner as to interfere with the movement of vehicles thereon. A person on skis proceeding on or across a highway at a pace no greater than a walk is not within the prohibition of this section and shall be considered to be a pedestrian with all the rights and duties thereof as prescribed in this code.

(Amended by Stats. 1972, Ch. 46.)



21960

(a) The Department of Transportation and local authorities, by order, ordinance, or resolution, with respect to freeways, expressways, or designated portions thereof under their respective jurisdictions, to which vehicle access is completely or partially controlled, may prohibit or restrict the use of the freeways, expressways, or any portion thereof by pedestrians, bicycles or other nonmotorized traffic or by any person operating a motor-driven cycle, motorized bicycle, or motorized scooter. A prohibition or restriction pertaining to bicycles, motor-driven cycles, or motorized scooters shall be deemed to include motorized bicycles; and no person may operate a motorized bicycle wherever that prohibition or restriction is in force. Notwithstanding any provisions of any order, ordinance, or resolution to the contrary, the driver or passengers of a disabled vehicle stopped on a freeway or expressway may walk to the nearest exit, in either direction, on that side of the freeway or expressway upon which the vehicle is disabled, from which telephone or motor vehicle repair services are available.

(b) The prohibitory regulation authorized by subdivision (a) shall be effective when appropriate signs giving notice thereof are erected upon any freeway or expressway and the approaches thereto. If any portion of a county freeway or expressway is contained within the limits of a city within the county, the county may erect signs on that portion as required under this subdivision if the ordinance has been approved by the city pursuant to subdivision (b) of Section 1730 of the Streets and Highways Code.

(c) No ordinance or resolution of local authorities shall apply to any state highway until the proposed ordinance or resolution has been presented to, and approved in writing by, the Department of Transportation.

(d) An ordinance or resolution adopted under this section on or after January 1, 2005, to prohibit pedestrian access to a county freeway or expressway shall not be effective unless it is supported by a finding by the local authority that the freeway or expressway does not have pedestrian facilities and pedestrian use would pose a safety risk to the pedestrian.

(Amended by Stats. 2004, Ch. 615, Sec. 28. Effective January 1, 2005.)



21961

This chapter does not prevent local authorities from adopting ordinances prohibiting pedestrians from crossing roadways at other than crosswalks.

(Enacted by Stats. 1959, Ch. 3.)



21962

Any peace officer having reasonable cause to believe that any pedestrian is stopped or standing on any bridge or overpass for the purpose of violating Section 23110, may lawfully order such person from the bridge or overpass.

(Added by Stats. 1965, Ch. 1673.)



21963

A totally or partially blind pedestrian who is carrying a predominantly white cane (with or without a red tip), or using a guide dog, shall have the right-of-way, and the driver of any vehicle approaching this pedestrian, who fails to yield the right-of-way, or to take all reasonably necessary precautions to avoid injury to this blind pedestrian, is guilty of a misdemeanor, punishable by imprisonment in the county jail not exceeding six months, or by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), or both. This section shall not preclude prosecution under any other applicable provision of law.

(Amended by Stats. 1993, Ch. 1149, Sec. 7. Effective January 1, 1994.)



21964

No person, other than those totally or partially blind, shall carry or use on any highway or in any public building, public facility, or other public place, a predominantly white cane (with or without a red tip).

(Added by Stats. 1968, Ch. 461.)



21965

As used in Sections 21963 and 21964, blind, totally blind, and partially blind, mean having central visual acuity not to exceed 20/200 in the better eye, with corrected lenses, as measured by the Snellen test, or visual acuity greater than 20/200, but with a limitation in the field of vision such that the widest diameter of the visual field subtends an angle not greater than 20 degrees.

(Added by Stats. 1968, Ch. 461.)



21966

No pedestrian shall proceed along a bicycle path or lane where there is an adjacent adequate pedestrian facility.

(Added by Stats. 1976, Ch. 751.)



21967

Except as provided in Section 21968, a local authority may adopt rules and regulations by ordinance or resolution prohibiting or restricting persons from riding or propelling skateboards on highways, sidewalks, or roadways.

(Amended by Stats. 1987, Ch. 1184, Sec. 35.)



21968

No motorized skateboard may be propelled on any sidewalk, roadway, or any other part of a highway or on any bikeway, bicycle path or trail, equestrian trail, or hiking or recreational trail.

(Added by Stats. 1977, Ch. 275.)



21969

A local authority may adopt rules and regulations by ordinance regulating persons engaged in roller skating on a highway, sidewalk, or roadway.

(Added by Stats. 1981, Ch. 145, Sec. 1.)



21970

(a) No person may stop a vehicle unnecessarily in a manner that causes the vehicle to block a marked or unmarked crosswalk or sidewalk.

(b) Subdivision (a) does not preclude the driver of a vehicle facing a steady circular red light from turning right or turning left from a one-way street onto a one-way street pursuant to subdivision (b) of Section 21453.

(Added by Stats. 2000, Ch. 833, Sec. 11. Effective January 1, 2001.)



21971

Notwithstanding any other provision of law, any person who violates subdivision (a) or (b) of Section 21451, subdivision (b) of Section 21453, subdivision (a) of Section 21950, or Section 21952, and causes the bodily injury of anyone other than the driver is guilty of an infraction punishable under Section 42001.18.

(Added by Stats. 2000, Ch. 833, Sec. 12. Effective January 1, 2001.)






CHAPTER 6. Turning and Stopping and TurningSignals

22100

Except as provided in Section 22100.5 or 22101, the driver of any vehicle intending to turn upon a highway shall do so as follows:

(a) Right Turns. Both the approach for a right-hand turn and a right-hand turn shall be made as close as practicable to the right-hand curb or edge of the roadway except:

(1) Upon a highway having three marked lanes for traffic moving in one direction that terminates at an intersecting highway accommodating traffic in both directions, the driver of a vehicle in the middle lane may turn right into any lane lawfully available to traffic moving in that direction upon the roadway being entered.

(2) If a right-hand turn is made from a one-way highway at an intersection, a driver shall approach the turn as provided in this subdivision and shall complete the turn in any lane lawfully available to traffic moving in that direction upon the roadway being entered.

(3) Upon a highway having an additional lane or lanes marked for a right turn by appropriate signs or markings, the driver of a vehicle may turn right from any lane designated and marked for that turning movement.

(b) Left Turns. The approach for a left turn shall be made as close as practicable to the left-hand edge of the extreme left-hand lane or portion of the roadway lawfully available to traffic moving in the direction of travel of the vehicle and, when turning at an intersection, the left turn shall not be made before entering the intersection. After entering the intersection, the left turn shall be made so as to leave the intersection in a lane lawfully available to traffic moving in that direction upon the roadway being entered, except that upon a highway having three marked lanes for traffic moving in one direction that terminates at an intersecting highway accommodating traffic in both directions, the driver of a vehicle in the middle lane may turn left into any lane lawfully available to traffic moving in that direction upon the roadway being entered.

(Amended by Stats. 2004, Ch. 183, Sec. 353. Effective January 1, 2005.)



22100.5

No driver shall make a U-turn at an intersection controlled by official traffic signals except as provided in Section 21451, and then only from the far lefthand lane that is lawfully available to traffic moving in the direction of travel from which the turn is commenced. No driver shall make a U-turn at an intersection controlled by official traffic control devices except from the far lefthand lane that is lawfully available to traffic moving in the direction of travel from which the turn is commenced.

(Amended by Stats. 1984, Ch. 700, Sec. 2.)



22101

(a) The Department of Transportation or local authorities in respect to highways under their respective jurisdictions, may cause official traffic control devices to be placed or erected within or adjacent to intersections to regulate or prohibit turning movements at such intersections.

(b) When turning movements are required at an intersection notice of such requirement shall be given by erection of a sign, unless an additional clearly marked traffic lane is provided for the approach to the turning movement, in which event notice as applicable to such additional traffic lane shall be given by any official traffic control device.

(c) When right- or left-hand turns are prohibited at an intersection notice of such prohibition shall be given by erection of a sign.

(d) When official traffic control devices are placed as required in subdivisions (b) or (c), it shall be unlawful for any driver of a vehicle to disobey the directions of such official traffic control devices.

(Amended by Stats. 1974, Ch. 545.)



22102

No person in a business district shall make a U-turn, except at an intersection, or on a divided highway where an opening has been provided in accordance with Section 21651. This turning movement shall be made as close as practicable to the extreme left-hand edge of the lanes moving in the driver s direction of travel immediately prior to the initiation of the turning movement, when more than one lane in the direction of travel is present.

(Amended by Stats. 1985, Ch. 47, Sec. 1.)



22103

No person in a residence district shall make a U-turn when any other vehicle is approaching from either direction within 200 feet, except at an intersection when the approaching vehicle is controlled by an official traffic control device.

(Amended by Stats. 1970, Ch. 620.)



22104

No person shall make a U-turn in front of the driveway entrance or approaches to a fire station. No person shall use the driveway entrance or approaches to a fire station for the purpose of turning a vehicle so as to proceed in the opposite direction.

(Amended by Stats. 1970, Ch. 620.)



22105

No person shall make a U-turn upon any highway where the driver of such vehicle does not have an unobstructed view for 200 feet in both directions along the highway and of any traffic thereon.

(Amended by Stats. 1972, Ch. 64.)



22106

No person shall start a vehicle stopped, standing, or parked on a highway, nor shall any person back a vehicle on a highway until such movement can be made with reasonable safety.

(Enacted by Stats. 1959, Ch. 3.)



22107

No person shall turn a vehicle from a direct course or move right or left upon a roadway until such movement can be made with reasonable safety and then only after the giving of an appropriate signal in the manner provided in this chapter in the event any other vehicle may be affected by the movement.

(Amended by Stats. 1959, Ch. 1996.)



22108

Any signal of intention to turn right or left shall be given continuously during the last 100 feet traveled by the vehicle before turning.

(Enacted by Stats. 1959, Ch. 3.)



22109

No person shall stop or suddenly decrease the speed of a vehicle on a highway without first giving an appropriate signal in the manner provided in this chapter to the driver of any vehicle immediately to the rear when there is opportunity to give the signal.

(Enacted by Stats. 1959, Ch. 3.)



22110

(a) The signals required by this chapter shall be given by signal lamp, unless a vehicle is not required to be and is not equipped with turn signals. Drivers of vehicles not required to be and not equipped with turn signals shall give a hand and arm signal when required by this chapter.

(b) In the event the signal lamps become inoperable while driving, hand and arm signals shall be used in the manner required in this chapter.

(Amended by Stats. 1999, Ch. 1008, Sec. 12. Effective January 1, 2000.)



22111

All required signals given by hand and arm shall be given from the left side of a vehicle in the following manner:

(a) Left turn hand and arm extended horizontally beyond the side of the vehicle.

(b) Right turn hand and arm extended upward beyond the side of the vehicle, except that a bicyclist may extend the right hand and arm horizontally to the right side of the bicycle.

(c) Stop or sudden decrease of speed signal hand and arm extended downward beyond the side of the vehicle.

(Amended by Stats. 1976, Ch. 751.)



22112

(a) On approach to a schoolbus stop where pupils are loading or unloading from a schoolbus, the schoolbus driver shall activate an approved amber warning light system, if the schoolbus is so equipped, beginning 200 feet before the schoolbus stop. The schoolbus driver shall deactivate the amber warning light system after reaching the schoolbus stop. The schoolbus driver shall operate the flashing red light signal system and stop signal arm, as required on the schoolbus, at all times when the schoolbus is stopped for the purpose of loading or unloading pupils. The flashing red light signal system, amber warning lights system, and stop signal arm shall not be operated at any place where traffic is controlled by a traffic officer or at any location identified in subdivision (e) of this section. The schoolbus flashing red light signal system, amber warning lights system, and stop signal arm shall not be operated at any other time.

(b) The schoolbus driver shall stop to load or unload pupils only at a schoolbus stop designated for pupils by the school district superintendent or the head or principal of a private school, or authorized by any of those individuals for school activity trips.

(c) When a schoolbus is stopped on a highway or private road for the purpose of loading or unloading pupils, at a location where traffic is not controlled by a traffic officer, the driver shall, before opening the door, ensure that the flashing red light signal system and stop signal arm are activated, and that it is safe to enter or exit the schoolbus.

(d) When a schoolbus is stopped on a highway or private road for the purpose of loading or unloading pupils, at a location where traffic is not controlled by a traffic officer or official traffic control signal, the schoolbus driver shall do all of the following:

(1) Escort all pupils in prekindergarten, kindergarten, or any of grades 1 to 8, inclusive, who need to cross the highway or private road upon which the schoolbus is stopped. The driver shall use an approved hand-held STOP sign while escorting all pupils.

(2) Require all pupils who need to cross the highway or private road upon which the schoolbus is stopped to walk in front of the bus as they cross.

(3) Ensure that all pupils who need to cross the highway or private road upon which the schoolbus is stopped have crossed safely, and that all other pupils and pedestrians are a safe distance from the schoolbus before setting the schoolbus in motion.

(e) Except at a location where pupils are loading or unloading from a schoolbus and must cross a highway or private road upon which the schoolbus is stopped, the schoolbus driver may not activate the amber warning light system, the flashing red light signal system and stop signal arm at any of the following locations:

(1) Schoolbus loading zones on or adjacent to school grounds or during an activity trip, if the schoolbus is lawfully stopped or parked.

(2) Where the schoolbus is disabled due to mechanical breakdown. The driver of a relief bus that arrives at the scene to transport pupils from the disabled schoolbus shall not activate the amber warning light system, the flashing red light system, and stop signal arm.

(3) Where a pupil requires physical assistance from the driver or authorized attendant to board or leave the schoolbus and providing the assistance extends the length of time the schoolbus is stopped beyond the time required to load or unload a pupil that does not require physical assistance.

(4) Where the roadway surface on which the bus is stopped is partially or completely covered by snow or ice and requiring traffic to stop would pose a safety hazard as determined by the schoolbus motor carrier.

(5) On a state highway with a posted speed limit of 55 miles per hour or higher where the schoolbus is completely off the main traveled portion of the highway.

(6) Any location determined by a school district or a private school, with the approval of the Department of the California Highway Patrol, to present a traffic or safety hazard.

(f) Notwithstanding subdivisions (a) to (d), inclusive, the Department of the California Highway Patrol may require the activation of an approved flashing amber warning light system, if the schoolbus is so equipped, or the flashing red light signal system and stop signal arm, as required on the schoolbus, at any location where the department determines that the activation is necessary for the safety of school pupils loading or unloading from a schoolbus.

(Amended by Stats. 2012, Ch. 769, Sec. 35. Effective January 1, 2013.)



22113

This chapter does not prevent local authorities, by ordinance, from prohibiting the making of any turning movement by any vehicle at any intersection or between any designated intersections.

(Enacted by Stats. 1959, Ch. 3.)






CHAPTER 7. Speed Laws

ARTICLE 1. Generally

22348

(a) Notwithstanding subdivision (b) of Section 22351, a person shall not drive a vehicle upon a highway with a speed limit established pursuant to Section 22349 or 22356 at a speed greater than that speed limit.

(b) A person who drives a vehicle upon a highway at a speed greater than 100 miles per hour is guilty of an infraction punishable, as follows:

(1) Upon a first conviction of a violation of this subdivision, by a fine of not to exceed five hundred dollars ($500). The court may also suspend the privilege of the person to operate a motor vehicle for a period not to exceed 30 days pursuant to Section 13200.5.

(2) Upon a conviction under this subdivision of an offense that occurred within three years of a prior offense resulting in a conviction of an offense under this subdivision, by a fine of not to exceed seven hundred fifty dollars ($750). The person s privilege to operate a motor vehicle shall be suspended by the Department of Motor Vehicles pursuant to subdivision (a) of Section 13355.

(3) Upon a conviction under this subdivision of an offense that occurred within five years of two or more prior offenses resulting in convictions of offenses under this subdivision, by a fine of not to exceed one thousand dollars ($1,000). The person s privilege to operate a motor vehicle shall be suspended by the Department of Motor Vehicles pursuant to subdivision (b) of Section 13355.

(c) A vehicle subject to Section 22406 shall be driven in a lane designated pursuant to Section 21655, or if a lane has not been so designated, in the right-hand lane for traffic or as close as practicable to the right-hand edge or curb. When overtaking and passing another vehicle proceeding in the same direction, the driver shall use either the designated lane, the lane to the immediate left of the right-hand lane, or the right-hand lane for traffic as permitted under this code. If, however, specific lane or lanes have not been designated on a divided highway having four or more clearly marked lanes for traffic in one direction, a vehicle may also be driven in the lane to the immediate left of the right-hand lane, unless otherwise prohibited under this code. This subdivision does not apply to a driver who is preparing for a left- or right-hand turn or who is in the process of entering into or exiting from a highway or to a driver who is required necessarily to drive in a lane other than the right-hand lane to continue on his or her intended route.

(Amended by Stats. 2004, Ch. 300, Sec. 1. Effective January 1, 2005.)



22349

(a) Except as provided in Section 22356, no person may drive a vehicle upon a highway at a speed greater than 65 miles per hour.

(b) Notwithstanding any other provision of law, no person may drive a vehicle upon a two-lane, undivided highway at a speed greater than 55 miles per hour unless that highway, or portion thereof, has been posted for a higher speed by the Department of Transportation or appropriate local agency upon the basis of an engineering and traffic survey. For purposes of this subdivision, the following apply:

(1) A two-lane, undivided highway is a highway with not more than one through lane of travel in each direction.

(2) Passing lanes may not be considered when determining the number of through lanes.

(c) It is the intent of the Legislature that there be reasonable signing on affected two-lane, undivided highways described in subdivision (b) in continuing the 55 miles-per-hour speed limit, including placing signs at county boundaries to the extent possible, and at other appropriate locations.

(Amended by Stats. 1999, Ch. 724, Sec. 41. Effective January 1, 2000.)



22350

No person shall drive a vehicle upon a highway at a speed greater than is reasonable or prudent having due regard for weather, visibility, the traffic on, and the surface and width of, the highway, and in no event at a speed which endangers the safety of persons or property.

(Amended by Stats. 1963, Ch. 252.)



22351

(a) The speed of any vehicle upon a highway not in excess of the limits specified in Section 22352 or established as authorized in this code is lawful unless clearly proved to be in violation of the basic speed law.

(b) The speed of any vehicle upon a highway in excess of the prima facie speed limits in Section 22352 or established as authorized in this code is prima facie unlawful unless the defendant establishes by competent evidence that the speed in excess of said limits did not constitute a violation of the basic speed law at the time, place and under the conditions then existing.

(Enacted by Stats. 1959, Ch. 3.)



22352

The prima facie limits are as follows and shall be applicable unless changed as authorized in this code and, if so changed, only when signs have been erected giving notice thereof:

(a) Fifteen miles per hour:

(1) When traversing a railway grade crossing, if during the last 100 feet of the approach to the crossing the driver does not have a clear and unobstructed view of the crossing and of any traffic on the railway for a distance of 400 feet in both directions along the railway. This subdivision does not apply in the case of any railway grade crossing where a human flagman is on duty or a clearly visible electrical or mechanical railway crossing signal device is installed but does not then indicate the immediate approach of a railway train or car.

(2) When traversing any intersection of highways if during the last 100 feet of the driver s approach to the intersection the driver does not have a clear and unobstructed view of the intersection and of any traffic upon all of the highways entering the intersection for a distance of 100 feet along all those highways, except at an intersection protected by stop signs or yield right-of-way signs or controlled by official traffic control signals.

(3) On any alley.

(b) Twenty-five miles per hour:

(1) On any highway other than a state highway, in any business or residence district unless a different speed is determined by local authority under procedures set forth in this code.

(2) When approaching or passing a school building or the grounds thereof, contiguous to a highway and posted with a standard SCHOOL warning sign, while children are going to or leaving the school either during school hours or during the noon recess period. The prima facie limit shall also apply when approaching or passing any school grounds which are not separated from the highway by a fence, gate, or other physical barrier while the grounds are in use by children and the highway is posted with a standard SCHOOL warning sign. For purposes of this subparagraph, standard SCHOOL warning signs may be placed at any distance up to 500 feet away from school grounds.

(3) When passing a senior center or other facility primarily used by senior citizens, contiguous to a street other than a state highway and posted with a standard SENIOR warning sign. A local authority may erect a sign pursuant to this paragraph when the local agency makes a determination that the proposed signing should be implemented. A local authority may request grant funding from the Pedestrian Safety Account pursuant to Section 894.7 of the Streets and Highways Code, or any other grant funding available to it, and use that grant funding to pay for the erection of those signs, or may utilize any other funds available to it to pay for the erection of those signs, including, but not limited to, donations from private sources.

(Amended by Stats. 2013, Ch. 240, Sec. 1. Effective January 1, 2014.)



22353

When conducting an engineering and traffic survey, the City of Norco, in addition to the factors set forth in Section 627, may also consider equestrian safety.

(Added by Stats. 2002, Ch. 186, Sec. 1. Effective January 1, 2003.)



22354

(a) Whenever the Department of Transportation determines upon the basis of an engineering and traffic survey that the limit of 65 miles per hour is more than is reasonable or safe upon any portion of a state highway where the limit of 65 miles is applicable, the department may determine and declare a prima facie speed limit of 60, 55, 50, 45, 40, 35, 30 or 25 miles per hour, whichever is found most appropriate to facilitate the orderly movement of traffic and is reasonable and safe, which declared prima facie speed limit shall be effective when appropriate signs giving notice thereof are erected upon the highway.

(b) This section shall become operative on the date specified in subdivision (c) of Section 22366.

(Repealed (in Sec. 24) and added by Stats. 1995, Ch. 766, Sec. 25. Effective January 1, 1996. This section became operative, by its own provisions, on the date described in Section 22366.)



22354.5

(a) Whenever the Department of Transportation determines, upon the basis of an engineering and traffic survey, to increase or decrease the existing speed limit on a particular portion of a state highway pursuant to Section 22354, it shall, prior to increasing or decreasing that speed limit, consult with, and take into consideration the recommendations of, the Department of the California Highway Patrol.

(b) The city council or board of supervisors of a city or county through which any portion of a state highway subject to subdivision (a) extends may conduct a public hearing on the proposed increase or decrease at a convenient location as near as possible to that portion of state highway. The Department of Transportation shall take into consideration the results of the public hearing in determining whether to increase or decrease the speed limit.

(Added by Stats. 1991, Ch. 219, Sec. 1.)



22355

Whenever the Department of Transportation determines upon the basis of an engineering and traffic survey that the safe and orderly movement of traffic upon any state highway which is a freeway will be facilitated by the establishment of variable speed limits, the department may erect, regulate, and control signs upon the state highway which is a freeway, or any portion thereof, which signs shall be so designed as to permit display of different speed limits at various times of the day or night. Such signs need not conform to the standards and specifications established by regulations of the Department of Transportation pursuant to Section 21400, but shall be of sufficient size and clarity to give adequate notice of the applicable speed limit. The speed limit upon the freeway at a particular time and place shall be that which is then and there displayed upon such sign.

(Amended by Stats. 1973, Ch. 78.)



22356

(a) Whenever the Department of Transportation, after consultation with the Department of the California Highway Patrol, determines upon the basis of an engineering and traffic survey on existing highway segments, or upon the basis of appropriate design standards and projected traffic volumes in the case of newly constructed highway segments, that a speed greater than 65 miles per hour would facilitate the orderly movement of vehicular traffic and would be reasonable and safe upon any state highway, or portion thereof, that is otherwise subject to a maximum speed limit of 65 miles per hour, the Department of Transportation, with the approval of the Department of the California Highway Patrol, may declare a higher maximum speed of 70 miles per hour for vehicles not subject to Section 22406, and shall cause appropriate signs to be erected giving notice thereof. The Department of Transportation shall only make a determination under this section that is fully consistent with, and in full compliance with, federal law.

(b) No person shall drive a vehicle upon that highway at a speed greater than 70 miles per hour, as posted.

(c) This section shall become operative on the date specified in subdivision (c) of Section 22366.

(Repealed (in Sec. 26) and added by Stats. 1995, Ch. 766, Sec. 27. Effective January 1, 1996. This section became operative, by its own provisions, on the date described in Section 22366.)



22357

(a) Whenever a local authority determines upon the basis of an engineering and traffic survey that a speed greater than 25 miles per hour would facilitate the orderly movement of vehicular traffic and would be reasonable and safe upon any street other than a state highway otherwise subject to a prima facie limit of 25 miles per hour, the local authority may by ordinance determine and declare a prima facie speed limit of 30, 35, 40, 45, 50, 55, or 60 miles per hour or a maximum speed limit of 65 miles per hour, whichever is found most appropriate to facilitate the orderly movement of traffic and is reasonable and safe. The declared prima facie or maximum speed limit shall be effective when appropriate signs giving notice thereof are erected upon the street and shall not thereafter be revised except upon the basis of an engineering and traffic survey. This section does not apply to any 25-mile-per-hour prima facie limit which is applicable when passing a school building or the grounds thereof or when passing a senior center or other facility primarily used by senior citizens.

(b) This section shall become operative on the date specified in subdivision (c) of Section 22366.

(Repealed (in Sec. 28) and added by Stats. 1995, Ch. 766, Sec. 29. Effective January 1, 1996. This section became operative, by its own provisions, on the date described in Section 22366.)



22357.1

Notwithstanding Section 22357, a local authority may, by ordinance or resolution, set a prima facie speed limit of 25 miles per hour on any street, other than a state highway, adjacent to any children s playground in a public park but only during particular hours or days when children are expected to use the facilities. The 25 mile per hour speed limit shall be effective when signs giving notice of the speed limit are posted.

(Added by Stats. 1989, Ch. 508, Sec. 1.)



22358

(a) Whenever a local authority determines upon the basis of an engineering and traffic survey that the limit of 65 miles per hour is more than is reasonable or safe upon any portion of any street other than a state highway where the limit of 65 miles per hour is applicable, the local authority may by ordinance determine and declare a prima facie speed limit of 60, 55, 50, 45, 40, 35, 30, or 25 miles per hour, whichever is found most appropriate to facilitate the orderly movement of traffic and is reasonable and safe, which declared prima facie limit shall be effective when appropriate signs giving notice thereof are erected upon the street.

(b) This section shall become operative on the date specified in subdivision (c) of Section 22366.

(Repealed (in Sec. 30) and added by Stats. 1995, Ch. 766, Sec. 31. Effective January 1, 1996. This section became operative, by its own provisions, on the date described in Section 22366.)



22358.3

Whenever a local authority determines upon the basis of an engineering and traffic survey that the prima facie speed limit of 25 miles per hour in a business or residence district or in a public park on any street having a roadway not exceeding 25 feet in width, other than a state highway, is more than is reasonable or safe, the local authority may, by ordinance or resolution, determine and declare a prima facie speed limit of 20 or 15 miles per hour, whichever is found most appropriate and is reasonable and safe. The declared prima facie limit shall be effective when appropriate signs giving notice thereof are erected upon the street.

(Amended by Stats. 1972, Ch. 1095.)



22358.4

(a) (1) Whenever a local authority determines upon the basis of an engineering and traffic survey that the prima facie speed limit of 25 miles per hour established by paragraph (2) of subdivision (a) of Section 22352 is more than is reasonable or safe, the local authority may, by ordinance or resolution, determine and declare a prima facie speed limit of 20 or 15 miles per hour, whichever is justified as the appropriate speed limit by that survey.

(2) An ordinance or resolution adopted under paragraph (1) shall not be effective until appropriate signs giving notice of the speed limit are erected upon the highway and, in the case of a state highway, until the ordinance is approved by the Department of Transportation and the appropriate signs are erected upon the highway.

(b) (1) Notwithstanding subdivision (a) or any other provision of law, a local authority may, by ordinance or resolution, determine and declare prima facie speed limits as follows:

(A) A 15 miles per hour prima facie limit in a residence district, on a highway with a posted speed limit of 30 miles per hour or slower, when approaching, at a distance of less than 500 feet from, or passing, a school building or the grounds of a school building, contiguous to a highway and posted with a school warning sign that indicates a speed limit of 15 miles per hour, while children are going to or leaving the school, either during school hours or during the noon recess period. The prima facie limit shall also apply when approaching, at a distance of less than 500 feet from, or passing, school grounds that are not separated from the highway by a fence, gate, or other physical barrier while the grounds are in use by children and the highway is posted with a school warning sign that indicates a speed limit of 15 miles per hour.

(B) A 25 miles per hour prima facie limit in a residence district, on a highway with a posted speed limit of 30 miles per hour or slower, when approaching, at a distance of 500 to 1,000 feet from, a school building or the grounds thereof, contiguous to a highway and posted with a school warning sign that indicates a speed limit of 25 miles per hour, while children are going to or leaving the school, either during school hours or during the noon recess period. The prima facie limit shall also apply when approaching, at a distance of 500 to 1,000 feet from, school grounds that are not separated from the highway by a fence, gate, or other physical barrier while the grounds are in use by children and the highway is posted with a school warning sign that indicates a speed limit of 25 miles per hour.

(2) The prima facie limits established under paragraph (1) apply only to highways that meet all of the following conditions:

(A) A maximum of two traffic lanes.

(B) A maximum posted 30 miles per hour prima facie speed limit immediately prior to and after the school zone.

(3) The prima facie limits established under paragraph (1) apply to all lanes of an affected highway, in both directions of travel.

(4) When determining the need to lower the prima facie speed limit, the local authority shall take the provisions of Section 627 into consideration.

(5) (A) An ordinance or resolution adopted under paragraph (1) shall not be effective until appropriate signs giving notice of the speed limit are erected upon the highway and, in the case of a state highway, until the ordinance is approved by the Department of Transportation and the appropriate signs are erected upon the highway.

(B) For purposes of subparagraph (A) of paragraph (1), school warning signs indicating a speed limit of 15 miles per hour may be placed at a distance up to 500 feet away from school grounds.

(C) For purposes of subparagraph (B) of paragraph (1), school warning signs indicating a speed limit of 25 miles per hour may be placed at any distance between 500 and 1,000 feet away from the school grounds.

(D) A local authority shall reimburse the Department of Transportation for all costs incurred by the department under this subdivision.

(Amended by Stats. 2007, Ch. 384, Sec. 1. Effective January 1, 2008.)



22358.5

It is the intent of the Legislature that physical conditions such as width, curvature, grade and surface conditions, or any other condition readily apparent to a driver, in the absence of other factors, would not require special downward speed zoning, as the basic rule of section 22350 is sufficient regulation as to such conditions.

(Added by Stats. 1959, Ch. 11.)



22359

With respect to boundary line streets and highways where portions thereof are within different jurisdictions, no ordinance adopted under Sections 22357 and 22358 shall be effective as to any such portion until all authorities having jurisdiction of the portions of the street concerned have approved the same. This section shall not apply in the case of boundary line streets consisting of separate roadways within different jurisdictions.

(Amended by Stats. 1963, Ch. 209.)



22360

(a) Whenever a local authority determines upon the basis of an engineering and traffic survey that the limit of 65 miles per hour is more than is reasonable or safe upon any portion of a highway other than a state highway for a distance of not exceeding 2,000 feet in length between districts, either business or residence, the local authority may determine and declare a reasonable and safe prima facie limit thereon lower than 65 miles per hour, but not less than 25 miles per hour, which declared prima facie speed limit shall be effective when appropriate signs giving notice thereof are erected upon the street or highway.

(b) This section shall become operative on the date specified in subdivision (c) of Section 22366.

(Repealed (in Sec. 32) and added by Stats. 1995, Ch. 766, Sec. 33. Effective January 1, 1996. This section became operative, by its own provisions, on the date described in Section 22366.)



22361

On multiple-lane highways with two or more separate roadways different prima facie speed limits may be established for different roadways under any of the procedures specified in Sections 22354 to 22359, inclusive.

(Amended by Stats. 1963, Ch. 209.)



22362

It is prima facie a violation of the basic speed law for any person to operate a vehicle in excess of the posted speed limit upon any portion of a highway where officers or employees of the agency having jurisdiction of the same, or any contractor of the agency or his employees, are at work on the roadway or within the right-of-way so close thereto as to be endangered by passing traffic. This section applies only when appropriate signs, indicating the limits of the restricted zone, and the speed limit applicable therein, are placed by such agency within 400 feet of each end of such zone. The signs shall display the figures indicating the applicable limit, which shall not be less than 25 miles per hour, and shall indicate the purpose of the speed restriction. Nothing in this section shall be deemed to relieve any operator of a vehicle from complying with the basic speed law.

(Amended by Stats. 1970, Ch. 515.)



22363

Notwithstanding any speed limit that may be in effect upon the highway, the Department of Transportation in respect to state highways, or a local authority with respect to highways under its jurisdiction, may determine and declare a prima facie speed limit of 40, 35, 30, or 25 miles per hour, whichever is found most appropriate and is reasonable and safe based on the prevailing snow or ice conditions upon such highway or any portion thereof. Signs may be placed and removed as snow or ice conditions vary.

(Amended by Stats. 1974, Ch. 545.)



22364

Whenever the Department of Transportation determines, upon the basis of an engineering and traffic survey, that the safe and orderly movement of traffic upon any state highway will be facilitated by the establishment of different speed limits for the various lanes of traffic, the department may place signs upon the state highway, or any portion thereof. The signs shall designate the speed limits for each of the lanes of traffic.

(Amended by Stats. 1982, Ch. 681, Sec. 84.)



22365

Notwithstanding any other provision of law, any county or city, which is contained, in whole or in part, within the South Coast Air Quality Management District, may, if the county or city determines that it is necessary to achieve or maintain state or federal ambient air quality standards for particulate matter, determine and declare by ordinance a prima facie speed limit that is lower than that which the county or city is otherwise permitted by this code to establish, for any unpaved road under the jurisdiction of the county or city and within the district. That declared prima facie speed limit shall be effective when appropriate signs giving notice thereof are erected along the road.

(Added by Stats. 1997, Ch. 16, Sec. 1. Effective May 30, 1997.)



22366

(a) Whenever the Director of Transportation determines the date upon which the state may establish a maximum speed limit of 65 miles per hour on highways without subjecting the state to a reduction in the amount of federal aid for highways, the director shall notify the Secretary of State of that determination.

(b) The notice required under subdivision (a) shall state that it is being made pursuant to this section.

(c) The notice shall specify a date which is either the date determined pursuant to subdivision (a), or a later date designated by the director.

(Added by Stats. 1995, Ch. 766, Sec. 34. Effective January 1, 1996.)






ARTICLE 2. Other Speed Laws

22400

(a) No person shall drive upon a highway at such a slow speed as to impede or block the normal and reasonable movement of traffic unless the reduced speed is necessary for safe operation, because of a grade, or in compliance with law.

No person shall bring a vehicle to a complete stop upon a highway so as to impede or block the normal and reasonable movement of traffic unless the stop is necessary for safe operation or in compliance with law.

(b) Whenever the Department of Transportation determines on the basis of an engineering and traffic survey that slow speeds on any part of a state highway consistently impede the normal and reasonable movement of traffic, the department may determine and declare a minimum speed limit below which no person shall drive a vehicle, except when necessary for safe operation or in compliance with law, when appropriate signs giving notice thereof are erected along the part of the highway for which a minimum speed limit is established.

Subdivision (b) of this section shall apply only to vehicles subject to registration.

(Amended by Stats. 1979, Ch. 364.)



22401

Local authorities in timing traffic signals may so regulate the timing thereof as to permit the movement of traffic in an orderly and safe manner at speeds slightly at variance from the speed otherwise applicable under this code.

(Enacted by Stats. 1959, Ch. 3.)



22402

The Department of Transportation may, in the manner provided in Section 22404 determine the maximum speed, not less than five miles per hour, which can be maintained with safety to any bridge, elevated structure, tube, or tunnel on a state highway. Said department may also make a determination with reference to any other highway upon receiving a request therefor from the board of supervisors or road commissioner of the county, the governing body of the local authority having jurisdiction over the bridge, elevated structure, tube, or tunnel.

(Amended by Stats. 1974, Ch. 545.)



22403

Any local authority may, in the manner provided in Section 22404, determine the maximum speed, not less than five miles per hour, which can be maintained with safety to any bridge, elevated structure, tube, or tunnel under its jurisdiction, or may request the Department of Transportation to make such determination.

(Amended by Stats. 1974, Ch. 545.)



22404

The Department of Transportation or local authority making a determination of the maximum safe speed upon a bridge, elevated structure, tube, or tunnel shall first make an engineering investigation and shall hold a public hearing.

Notice of the time and place of the public hearing shall be posted upon the bridge, elevated structure, tube, or tunnel at least five days before the date fixed for the hearing. Upon the basis of the investigation and all evidence presented at the hearing, the department or local authority shall determine by order in writing the maximum speed which can be maintained with safety to the bridge, elevated structure, tube or tunnel. Thereupon, the authority having jurisdiction over the bridge, elevated structure, tube, or tunnel shall erect and maintain suitable signs specifying the maximum speed so determined at a distance of not more than 500 feet from each end of the bridge, elevated structure, tube, tunnel, or any approach thereto.

(Amended by Stats. 1974, Ch. 545.)



22405

(a) No person shall drive a vehicle on any bridge, elevated structure, tube, or tunnel constituting a part of a highway, at a speed which is greater than the maximum speed which can be maintained with safety to such structure.

(b) Upon the trial of any person charged with a violation of this section with respect to a sign erected under Section 22404, proof of the determination of the maximum speed by the Department of Transportation or local authority and the erection and maintenance of the speed signs shall constitute prima facie evidence of the maximum speed which can be maintained with safety to the bridge, elevated structure, tube, or tunnel.

(Amended by Stats. 1974, Ch. 545.)



22406

No person may drive any of the following vehicles on a highway at a speed in excess of 55 miles per hour:

(a) A motortruck or truck tractor having three or more axles or any motortruck or truck tractor drawing any other vehicle.

(b) A passenger vehicle or bus drawing any other vehicle.

(c) A schoolbus transporting any school pupil.

(d) A farm labor vehicle when transporting passengers.

(e) A vehicle transporting explosives.

(f) A trailer bus, as defined in Section 636.

(Amended by Stats. 2000, Ch. 787, Sec. 22. Effective January 1, 2001.)



22406.1

(a) A person who operates a commercial motor vehicle, as defined in subdivision (b) of Section 15210, upon a highway at a speed exceeding a posted speed limit established under this code by 15 miles per hour or more, is guilty of a misdemeanor.

(b) A person who holds a commercial driver s license, as defined in subdivision (a) of Section 15210, and operates a noncommerical motor vehicle upon a highway at a speed exceeding a posted speed limit established under this code by 15 miles per hour or more, is guilty of an infraction.

(c) A violation of either subdivision (a) or (b) is a serious traffic violation, as defined in subdivision (p) of Section 15210, and is subject to the sanctions provided under Section 15306 or 15308, in addition to any other penalty provided by law.

(d) This section shall become operative on September 20, 2005.

(Amended by Stats. 2004, Ch. 952, Sec. 29. Effective January 1, 2005. Amended version operative September 20, 2005, pursuant to earlier operation of new subdivision (d).)



22406.5

Any person who drives a tank vehicle subject to Division 14.7 (commencing with Section 34000) while transporting more than 500 gallons of flammable liquid at a speed greater than the applicable speed limit or in willful or wanton disregard for the safety of persons or property is, in addition to any other applicable penalty, subject to a fine of not less than five hundred dollars ($500) for a first offense and, for a second or subsequent offense within two years of a prior offense, to a fine of not less than two thousand dollars ($2,000) and a suspension of up to six months of a hazardous materials or cargo tank endorsement, or both.

(Added by Stats. 1991, Ch. 1043, Sec. 1.)



22407

Whenever the Department of Transportation or local authority determines upon the basis of engineering studies and a traffic survey that the speed of 55 miles per hour is more than is reasonable or safe for vehicles mentioned in subdivision (a) of Section 22406, which have a manufacturer s gross vehicle weight rating of 10,000 pounds or more, in descending a grade upon any portion of a highway, the department or local authority, with respect to highways under their respective jurisdiction, may determine and declare a speed limit of 50, 45, 40, 35, 30, 25, or 20 miles per hour, whichever is found most appropriate to facilitate the orderly movement of traffic and is reasonable and safe, which declared speed limit shall be effective for such vehicles when appropriate signs giving notice thereof are erected upon the highway.

(Amended by Stats. 1973, Ch. 82, Sec. 1.)



22409

No person shall operate any vehicle equipped with any solid tire when such vehicle has a gross weight as set forth in the following table at any speed in excess of the speed set forth opposite such gross weight:

When gross weight

Maximum speed

of vehicle and

in miles

load is:

per hour:

10,000 lbs. or more but less than 16,000 lbs. ........................

25

16,000 lbs. or more but less than 22,000 lbs. ........................

15

22,000 lbs. or more ........................

12

(Enacted by Stats. 1959, Ch. 3.)



22410

No person shall operate any vehicle equipped with any metal tire in contact with the surface of the highway at a speed in excess of six miles per hour.

(Enacted by Stats. 1959, Ch. 3.)



22411

No person shall operate a motorized scooter at a speed in excess of 15 miles per hour.

(Added by Stats. 1999, Ch. 722, Sec. 7. Effective January 1, 2000.)



22413

Whenever a local authority determines upon the basis of an engineering and traffic survey that the prima facie limit of 25 miles per hour is more than is reasonable and safe on any portion of a street having a grade in excess of 10 percent, the local authority may by ordinance determine and declare a maximum limit of 20 or 15 miles per hour, whichever is found most appropriate and is reasonable and safe. The declared maximum speed shall be effective when appropriate signs giving notice thereof are erected upon the street.

(Added by Stats. 1959, Ch. 318.)









CHAPTER 8. Special Stops Required

22450

(a) The driver of any vehicle approaching a stop sign at the entrance to, or within, an intersection shall stop at a limit line, if marked, otherwise before entering the crosswalk on the near side of the intersection.

If there is no limit line or crosswalk, the driver shall stop at the entrance to the intersecting roadway.

(b) The driver of a vehicle approaching a stop sign at a railroad grade crossing shall stop at a limit line, if marked, otherwise before crossing the first track or entrance to the railroad grade crossing.

(c) Notwithstanding any other provision of law, a local authority may adopt rules and regulations by ordinance or resolution providing for the placement of a stop sign at any location on a highway under its jurisdiction where the stop sign would enhance traffic safety.

(Amended by Stats. 2007, Ch. 630, Sec. 8. Effective January 1, 2008.)



22451

(a) The driver of any vehicle or pedestrian approaching a railroad or rail transit grade crossing shall stop not less than 15 feet from the nearest rail and shall not proceed until he or she can do so safely, whenever the following conditions exist:

(1) A clearly visible electric or mechanical signal device or a flagman gives warning of the approach or passage of a train or car.

(2) An approaching train or car is plainly visible or is emitting an audible signal and, by reason of its speed or nearness, is an immediate hazard.

(b) No driver or pedestrian shall proceed through, around, or under any railroad or rail transit crossing gate while the gate is closed.

(c) Whenever a railroad or rail transit crossing is equipped with an automated enforcement system, a notice of a violation of this section is subject to the procedures provided in Section 40518.

(Amended by Stats. 2000, Ch. 1035, Sec. 27. Effective January 1, 2001.)



22452

(a) Subdivisions (b) and (d) apply to the operation of the following vehicles:

(1) A bus or farm labor vehicle carrying passengers.

(2) A motortruck transporting employees in addition to those riding in the cab.

(3) A schoolbus and a school pupil activity bus transporting school pupils, except as otherwise provided in paragraph (4) of subdivision (d).

(4) A commercial motor vehicle transporting any quantity of a Division 2.3 chlorine, as classified by Title 49 of the Code of Federal Regulations.

(5) A commercial motor vehicle that is required to be marked or placarded in accordance with the regulations of Title 49 of the Code of Federal Regulations with one of the following federal classifications:

(A) Division 1.1.

(B) Division 1.2, or Division 1.3.

(C) Division 2.3 Poison gas.

(D) Division 4.3.

(E) Class 7.

(F) Class 3 Flammable.

(G) Division 5.1.

(H) Division 2.2.

(I) Division 2.3 Chlorine.

(J) Division 6.1 Poison.

(K) Division 2.2 Oxygen.

(L) Division 2.1.

(M) Class 3 Combustible liquid.

(N) Division 4.1.

(O) Division 5.1.

(P) Division 5.2.

(Q) Class 8.

(R) Class Division 1.4.

(S) A cargo tank motor vehicle, whether loaded or empty, used for the transportation of a hazardous material, as defined in Parts 107 to 180, inclusive, of Title 49 of the Code of Federal Regulations.

(6) A cargo tank motor vehicle transporting a commodity that at the time of loading has a temperature above its flashpoint, as determined under Section 173.120 of Title 49 of the Code of Federal Regulations.

(7) A cargo tank motor vehicle, whether loaded or empty, transporting a commodity under exemption in accordance with Subpart B of Part 107 of Title 49 of the Code of Federal Regulations.

(b) Before traversing a railroad grade crossing, the driver of a vehicle described in subdivision (a) shall stop that vehicle not less than 15 nor more than 50 feet from the nearest rail of the track and while so stopped shall listen, and look in both directions along the track, for an approaching train and for signals indicating the approach of a train, and shall not proceed until he or she can do so safely. Upon proceeding, the gears shall not be shifted manually while crossing the tracks.

(c) The driver of a commercial motor vehicle, other than those listed in subdivision (a), upon approaching a railroad grade crossing, shall be driven at a rate of speed that allows the commercial vehicle to stop before reaching the nearest rail of that crossing, and shall not be driven upon, or over, the crossing until due caution is taken to ascertain that the course is clear.

(d) A stop need not be made at a crossing in the following circumstances:

(1) Of railroad tracks running along and upon the roadway within a business or residence district.

(2) Where a traffic officer or an official traffic control signal directs traffic to proceed.

(3) Where an exempt sign was authorized by the Public Utilities Commission prior to January 1, 1978.

(4) Where an official railroad crossing stop exempt sign in compliance with Section 21400 has been placed by the Department of Transportation or a local authority pursuant to Section 22452.5. This paragraph does not apply with respect to a schoolbus or to a school pupil activity bus transporting school pupils.

(Amended by Stats. 2010, Ch. 491, Sec. 41. Effective January 1, 2011.)



22452.5

The Department of Transportation and local authorities, with respect to highways under their respective jurisdictions, may place signs at railroad grade crossings permitting any vehicle described in subdivision (a) of Section 22452 to traverse such crossings without stopping. Such signs shall be placed in accordance with criteria adopted by the Public Utilities Commission. Prior to placing such signs, the Department of Transportation or local authority shall consult with the Department of the California Highway Patrol, railroad corporations involved, and the operators involved and shall secure the permission of the Public Utilities Commission if a railroad corporation under the jurisdiction of the Public Utilities Commission is affected. Prior to permitting the placement of such signs, the Public Utilities Commission shall seek the concurrence of the Department of the California Highway Patrol.

(Amended by Stats. 1979, Ch. 373.)



22453

Failure of the driver of a motor vehicle carrying any passenger for hire to stop as required in Section 22452 shall not be imputed to any bona fide passenger for hire in such vehicle.

(Enacted by Stats. 1959, Ch. 3.)



22454

(a) The driver of any vehicle, upon meeting or overtaking, from either direction, any schoolbus equipped with signs as required in this code, that is stopped for the purpose of loading or unloading any schoolchildren and displays a flashing red light signal and stop signal arm, as defined in paragraph (4) of subdivision (b) of Section 25257, if equipped with a stop signal arm, visible from front or rear, shall bring the vehicle to a stop immediately before passing the schoolbus and shall not proceed past the schoolbus until the flashing red light signal and stop signal arm, if equipped with a stop signal arm, cease operation.

(b) (1) The driver of a vehicle upon a divided highway or multiple-lane highway need not stop upon meeting or passing a schoolbus that is upon the other roadway.

(2) For the purposes of this subdivision, a multiple-lane highway is any highway that has two or more lanes of travel in each direction.

(c) (1) If a vehicle was observed overtaking a schoolbus in violation of subdivision (a), and the driver of the schoolbus witnessed the violation, the driver may, within 24 hours, report the violation and furnish the vehicle license plate number and description and the time and place of the violation to the local law enforcement agency having jurisdiction of the offense. That law enforcement agency shall issue a letter of warning prepared in accordance with paragraph (2) with respect to the alleged violation to the registered owner of the vehicle. The issuance of a warning letter under this paragraph shall not be entered on the driving record of the person to whom it is issued, but does not preclude the imposition of any other applicable penalty.

(2) The Attorney General shall prepare and furnish to every law enforcement agency in the state a form letter for purposes of paragraph (1), and the law enforcement agency may issue those letters in the exact form prepared by the Attorney General. The Attorney General may charge a fee to any law enforcement agency that requests a copy of the form letter to recover the costs of preparing and providing that copy.

(d) This section also applies to a roadway upon private property.

(Amended by Stats. 1999, Ch. 647, Sec. 3. Effective October 10, 1999.)



22454.5

Notwithstanding Section 42001, a person convicted of a first violation of Section 22454 shall be punished by a fine of not less than one hundred fifty dollars ($150) or more than two hundred fifty dollars ($250). A person convicted of a second separate violation of Section 22454 shall be punished by a fine of not less than five hundred dollars ($500) or more than one thousand dollars ($1,000). If a person is convicted of a third or subsequent violation of Section 22454 and the offense occurred within three years of two or more separate violations of Section 22454, the Department of Motor Vehicles shall suspend the person s privilege to operate a motor vehicle for one year.

(Amended by Stats. 1990, Ch. 1296, Sec. 2.)



22455

(a) The driver of any commercial vehicle engaged in vending upon a street may vend products on a street in a residence district only after bringing the vehicle to a complete stop and lawfully parking adjacent to the curb, consistent with the requirements of Chapter 9 (commencing with Section 22500) and local ordinances adopted pursuant thereto.

(b) Notwithstanding subdivision (a) of Section 114315 of the Health and Safety Code or any other provision of law, a local authority may, by ordinance or resolution, adopt additional requirements for the public safety regulating the type of vending and the time, place, and manner of vending from vehicles upon any street.

(Amended by Stats. 2008, Ch. 139, Sec. 3. Effective January 1, 2009.)



22456

(a) This section shall be known and may be cited as the Destiny Nicole Stout Memorial Act.

(b) The Legislature finds and declares that motor vehicles engaged in vending ice cream and similar food items in residential neighborhoods can increase the danger to children, and it is necessary that these vehicles are clearly seen and noticed by motorists and pedestrians to protect public safety.

(c) As used in this section, the term ice cream truck means a motor vehicle engaged in the curbside vending or sale of frozen or refrigerated desserts, confections, or novelties commonly known as ice cream, or prepackaged candies, prepackaged snack foods, or soft drinks, primarily intended for the sale to children under 12 years of age.

(d) Any ice cream truck shall be equipped at all times, while engaged in vending in a residential area, with signs mounted on both the front and the rear and clearly legible from a distance of 100 feet under daylight conditions, incorporating the words WARNING and CHILDREN CROSSING. Each sign shall be at least 12 inches high by 48 inches wide, with letters of a dark color and at least four inches in height, a one-inch wide solid border, and a sharply contrasting background.

(e) A person may not vend from an ice cream truck that is stopped, parked, or standing on any public street, alley, or highway under any of the following conditions:

(1) On a street, alley, or highway with a posted speed limit greater than 25 miles per hour.

(2) If the street, alley, or highway is within 100 feet of an intersection with an opposing highway that has a posted speed limit greater than 25 miles per hour.

(3) If the vendor does not have an unobstructed view for 200 feet in both directions along the highway and of any traffic on the highway.

(Added by Stats. 2000, Ch. 344, Sec. 1. Effective January 1, 2001.)






CHAPTER 9. Stopping, Standing, and Parking

22500

No person shall stop, park, or leave standing any vehicle whether attended or unattended, except when necessary to avoid conflict with other traffic or in compliance with the directions of a peace officer or official traffic control device, in any of the following places:

(a) Within an intersection, except adjacent to curbs as may be permitted by local ordinance.

(b) On a crosswalk, except that a bus engaged as a common carrier or a taxicab may stop in an unmarked crosswalk to load or unload passengers when authorized by the legislative body of any city pursuant to an ordinance.

(c) Between a safety zone and the adjacent right-hand curb or within the area between the zone and the curb as may be indicated by a sign or red paint on the curb, which sign or paint was erected or placed by local authorities pursuant to an ordinance.

(d) Within 15 feet of the driveway entrance to any fire station. This subdivision does not apply to any vehicle owned or operated by a fire department and clearly marked as a fire department vehicle.

(e) In front of a public or private driveway, except that a bus engaged as a common carrier, schoolbus, or a taxicab may stop to load or unload passengers when authorized by local authorities pursuant to an ordinance.

In unincorporated territory, where the entrance of a private road or driveway is not delineated by an opening in a curb or by other curb construction, so much of the surface of the ground as is paved, surfaced, or otherwise plainly marked by vehicle use as a private road or driveway entrance, shall constitute a driveway.

(f) On any portion of a sidewalk, or with the body of the vehicle extending over any portion of a sidewalk, except electric carts when authorized by local ordinance, as specified in Section 21114.5. Lights, mirrors, or devices that are required to be mounted upon a vehicle under this code may extend from the body of the vehicle over the sidewalk to a distance of not more than 10 inches.

(g) Alongside or opposite any street or highway excavation or obstruction when stopping, standing, or parking would obstruct traffic.

(h) On the roadway side of any vehicle stopped, parked, or standing at the curb or edge of a highway, except for a schoolbus when stopped to load or unload pupils in a business or residence district where the speed limit is 25 miles per hour or less.

(i) Except as provided under Section 22500.5, alongside curb space authorized for the loading and unloading of passengers of a bus engaged as a common carrier in local transportation when indicated by a sign or red paint on the curb erected or painted by local authorities pursuant to an ordinance.

(j) In a tube or tunnel, except vehicles of the authorities in charge, being used in the repair, maintenance, or inspection of the facility.

(k) Upon a bridge, except vehicles of the authorities in charge, being used in the repair, maintenance, or inspection of the facility, and except that buses engaged as a common carrier in local transportation may stop to load or unload passengers upon a bridge where sidewalks are provided, when authorized by local authorities pursuant to an ordinance, and except that local authorities pursuant to an ordinance or the Department of Transportation pursuant to an order, within their respective jurisdictions, may permit parking on bridges having sidewalks and shoulders of sufficient width to permit parking without interfering with the normal movement of traffic on the roadway. Local authorities, by ordinance or resolution, may permit parking on these bridges on state highways in their respective jurisdictions if the ordinance or resolution is first approved in writing by the Department of Transportation. Parking shall not be permitted unless there are signs in place, as may be necessary, to indicate the provisions of local ordinances or the order of the Department of Transportation.

(l) In front of or upon that portion of a curb that has been cut down, lowered, or constructed to provide wheelchair accessibility to the sidewalk.

(Amended by Stats. 2002, Ch. 640, Sec. 1. Effective January 1, 2003.)



22500.1

In addition to Section 22500, no person shall stop, park, or leave standing any vehicle, whether attended or unattended, except when necessary to avoid conflict with other traffic or in compliance with the directions of a peace officer or official traffic control device along the edge of any highway, at any curb, or in any location in a publicly or privately owned or operated off-street parking facility, designated as a fire lane by the fire department or fire district with jurisdiction over the area in which the place is located.

The designation shall be indicated (1) by a sign posted immediately adjacent to, and visible from, the designated place clearly stating in letters not less than one inch in height that the place is a fire lane, (2) by outlining or painting the place in red and, in contrasting color, marking the place with the words FIRE LANE , which are clearly visible from a vehicle, or (3) by a red curb or red paint on the edge of the roadway upon which is clearly marked the words FIRE LANE .

(Amended by Stats. 1984, Ch. 129, Sec. 1. Effective May 21, 1984.)



22500.5

Upon agreement between a transit system operating buses engaged as common carriers in local transportation and a public school district or private school, local authorities may, by ordinance, permit schoolbuses owned by, or operated under contract for, that public school district or private school to stop for the loading or unloading of passengers alongside any or all curb spaces designated for the loading or unloading of passengers of the transit system buses.

(Amended by Stats. 2012, Ch. 769, Sec. 36. Effective January 1, 2013.)



22501

No ordinance enacted by local authorities pursuant to subdivisions (e) and (k) of Section 22500 or Section 22507.2 shall become effective as to any state highway without prior submission to and approval by the Department of Transportation in the same manner as required by Section 21104. Nothing contained in this section and Section 22500 shall be construed as authorizing local authorities to enact legislation which is contrary to the provisions of Sections 22512 and 25301.

(Amended by Stats. 1980, Ch. 158, Sec. 1. Effective June 11, 1980.)



22502

(a) Except as otherwise provided in this chapter, a vehicle stopped or parked upon a roadway where there are adjacent curbs shall be stopped or parked with the right-hand wheels of the vehicle parallel with and within 18 inches of the right-hand curb, except that a motorcycle shall be parked with at least one wheel or fender touching the right-hand curb. Where no curbs or barriers bound a two-way roadway, right-hand parallel parking is required unless otherwise indicated.

(b) (1) The provisions of subdivision (a) or (e) do not apply to a commercial vehicle if a variation from the requirements of subdivision (a) or (e) is reasonably necessary to accomplish the loading or unloading of merchandise or passengers on, or from, a vehicle and while anything connected with the loading, or unloading, is being executed.

(2) This subdivision does not permit a vehicle to stop or park upon a roadway in a direction opposite to that in which traffic normally moves upon that half of the roadway on which the vehicle is stopped or parked.

(c) Notwithstanding subdivision (b), a local authority may, by ordinance, prohibit a commercial vehicle from stopping, parking, or standing on one side of a roadway in a business district with the wheels of the vehicle more than 18 inches from the curb. The ordinance shall be effective only if signs are placed in the areas to which it is applicable clearly indicating the prohibition.

(d) This section does not apply to vehicles of a public utility when the vehicles are being used in connection with the operation, maintenance, or repair of facilities of the public utility or are being used in connection with providing public utility service.

(e) (1) Upon a one-way roadway, a vehicle may be stopped or parked as provided in subdivision (a) or with the left-hand wheels parallel to and within 18 inches of the left-hand curb, except that a motorcycle, if parked on the left-hand side, shall have either one wheel or one fender touching the curb. Where no curb or barriers bound a one-way roadway, parallel parking on either side is required unless otherwise indicated.

(2) This subdivision does not apply upon a roadway of a divided highway.

(f) (1) The City of Long Beach may, by ordinance or resolution, implement a pilot program to authorize vehicles to park on the left-hand side of the roadway parallel to and within 18 inches of the left-hand curb on two-way local residential streets that dead-end with no cul-de-sac or other designated area in which to turn around, if the City of Long Beach has first made a finding, supported by a professional engineering study, that the ordinance or resolution is justified by the need to facilitate the safe and orderly movement of vehicles on the roadways affected by the resolution or ordinance. The area covered by the ordinance or resolution shall be limited to the streets perpendicular to Ocean Boulevard beginning at Balboa Place and ending at 72nd Place, but shall not cover 62nd Place. The ordinance or resolution permitting that parking shall not apply until signs or markings giving adequate notice have been placed near the designated roadways. The city shall submit to the Legislature, two years from the date of the enactment of the ordinance or resolution that establishes the pilot program, a report that outlines the advantages and disadvantages of the pilot program. The report submitted pursuant to this subdivision shall be submitted in compliance with Section 9795 of the Government Code.

(2) The pilot program authorized under this subdivision shall terminate, and this subdivision shall become inoperative, three years from the date of enactment of the ordinance or resolution that establishes the pilot program.

(Amended by Stats. 2010, Ch. 135, Sec. 1. Effective January 1, 2011.)



22503

Local authorities may by ordinance permit angle parking on any roadway, or left-hand parking upon one-way roadways of divided highways, except that no ordinance is effective with respect to any state highway until the proposed ordinance has been submitted to and approved in writing by the Department of Transportation.

(Amended by Stats. 1974, Ch. 545.)



22503.5

Notwithstanding any other provision of this code, any local authority may, by ordinance or resolution, establish special parking regulations for two-wheeled or three-wheeled motor vehicles.

(Amended by Stats. 1972, Ch. 1095.)



22504

(a) Upon any highway in unincorporated areas, a person shall not stop, park, or leave standing any vehicle, whether attended or unattended, upon the roadway when it is practicable to stop, park, or leave the vehicle off such portion of the highway, but in every event an unobstructed width of the highway opposite a standing vehicle shall be left for the free passage of other vehicles and a clear view of the stopped vehicle shall be available from a distance of 200 feet in each direction upon the highway. This section shall not apply upon a highway where the roadway is bounded by adjacent curbs.

(b) This section does not apply to the driver of any vehicle which is disabled in such a manner and to such extent that it is impossible to avoid stopping and temporarily leaving the disabled vehicle on the roadway.

(c) (1) A schoolbus stop shall not be designated where there is not a clear view of a proposed or existing schoolbus stop from a distance of 200 feet in each direction along a highway, or upon the main traveled portion of a highway where there is not a clear view of the stop from 500 feet in each direction along the highway and the speed limit is more than 25 miles per hour, unless approved by the Department of the California Highway Patrol upon the request of the school district superintendent or the head or principal of a private school. If the schoolbus stop is approved by the Department of the California Highway Patrol, the Department of Transportation, in respect to state highways, and local authorities, in respect to highways under their jurisdiction, shall place sufficient signs along the highway to give adequate notice to motorists that they are approaching such bus stops.

(2) A school bus stop shall not be designated on any divided or multiple-lane highway where pupils must cross the highway to board or after exiting the bus, unless traffic is controlled by a traffic officer or official traffic control signal. For purposes of this section, a multiple-lane highway is defined as any highway having two or more lanes of travel in each direction.

(Amended by Stats. 2012, Ch. 769, Sec. 37. Effective January 1, 2013.)



22505

(a) The Department of Transportation with respect to highways under its jurisdiction may place signs or markings prohibiting or restricting the stopping, standing, or parking of vehicles, including, but not limited to, vehicles which are six feet or more in height (including any load thereon), in any of the following areas and under the following conditions:

(1) In areas where, in its opinion, stopping, standing, or parking is dangerous to those using the highway or where the stopping, standing, or parking of vehicles would unduly interfere with the free movement of traffic thereon.

(2) In areas within one-half mile of the boundary of any unit of the state park system which the Director of Conservation has determined are unusually high fire hazard areas, upon notification of the Department of Transportation of such determination by the Director of Conservation.

(3) In areas within one-half mile of the boundary of any unit of the state park system which the county health officer has determined are areas where a substantial public health hazard would result if camping were allowed, upon notification of the Department of Transportation of such determination by the county health officer.

(b) No person shall stop, park, or leave standing any vehicle in violation of the restrictions stated on the signs or markings.

(c) This section does not apply to any of the following:

(1) Public utility vehicles while performing a work operation.

(2) The driver of any vehicle which is disabled in such a manner and to such an extent that it is impossible to avoid stopping, parking, or leaving the disabled vehicle standing on the roadway.

(Amended by Stats. 1987, Ch. 455, Sec. 2.)



22506

Local authorities may by ordinance or resolution prohibit or restrict the stopping, standing, or parking of vehicles on a state highway, in their respective jurisdictions, if the ordinance or resolution is first submitted to and approved in writing by the Department of Transportation, except that where maintenance of any state highway is delegated by the Department of Transportation to a city, the department may also delegate to the city the powers conferred on the department.

(Amended by Stats. 1987, Ch. 455, Sec. 3.)



22507

(a) Local authorities may, by ordinance or resolution, prohibit or restrict the stopping, parking, or standing of vehicles, including, but not limited to, vehicles that are six feet or more in height (including any load thereon) within 100 feet of any intersection, on certain streets or highways, or portions thereof, during all or certain hours of the day. The ordinance or resolution may include a designation of certain streets upon which preferential parking privileges are given to residents and merchants adjacent to the streets for their use and the use of their guests, under which the residents and merchants may be issued a permit or permits that exempt them from the prohibition or restriction of the ordinance or resolution. With the exception of alleys, the ordinance or resolution shall not apply until signs or markings giving adequate notice thereof have been placed. A local ordinance or resolution adopted pursuant to this section may contain provisions that are reasonable and necessary to ensure the effectiveness of a preferential parking program.

(b) An ordinance or resolution adopted under this section may also authorize preferential parking permits for members of organizations, professions, or other designated groups, including, but not limited to, school personnel, to park on specified streets if the local authority determines that the use of the permits will not adversely affect parking conditions for residents and merchants in the area.

(Amended by Stats. 2001, Ch. 223, Sec. 1. Effective January 1, 2002.)



22507.1

(a) A local authority may, by ordinance or resolution, designate certain streets or portions of streets for the exclusive parking privilege of motor vehicles participating in a car share vehicle program or ridesharing program. The ordinance or resolution shall establish the criteria for a public or private company or organization to participate in the program, and may limit the types of motor vehicles that may be included in the program. Under the car share vehicle program a car share vehicle or ridesharing vehicle shall be assigned a permit by the local authority that allows that vehicle to park in the exclusive designated parking areas.

(b) The ordinance or resolution described in subdivision (a) does not apply until signs or markings giving adequate notice thereof have been placed.

(c) A local ordinance or resolution adopted pursuant to subdivision (a) may contain provisions that are reasonable and necessary to ensure the effectiveness of a car share vehicle program or ridesharing program.

(d) For purposes of this section, a car share vehicle is a motor vehicle that is operated as part of a regional fleet by a public or private car sharing company or organization and provides hourly or daily service.

(Added by Stats. 2006, Ch. 189, Sec. 1. Effective January 1, 2007.)



22507.2

Notwithstanding subdivision (e) of Section 22500, a local authority may, by ordinance, authorize the owner or lessee of property to park a vehicle in front of the owner s or lessee s private driveway when the vehicle displays a permit issued pursuant to the ordinance authorizing such parking.

The local authority may charge a nonrefundable fee to defray the costs of issuing and administering the permits.

A local ordinance adopted pursuant to this section may not authorize parking on a sidewalk in violation of subdivision (f) of Section 22500.

(Amended by Stats. 1985, Ch. 45, Sec. 1.)



22507.5

(a) Notwithstanding Section 22507, local authorities may, by ordinance or resolution, prohibit or restrict the parking or standing of vehicles on certain streets or highways, or portions thereof, between the hours of 2 a.m. and 6 a.m., and may, by ordinance or resolution, prohibit or restrict the parking or standing, on any street, or portion thereof, in a residential district, of commercial vehicles having a manufacturer s gross vehicle weight rating of 10,000 pounds or more. The ordinance or resolution relating to parking between the hours of 2 a.m. and 6 a.m. may provide for a system of permits for the purpose of exempting from the prohibition or restriction of the ordinance or resolution, disabled persons, residents, and guests of residents of residential areas, including, but not limited to, high-density and multiple-family dwelling areas, lacking adequate offstreet parking facilities. The ordinance or resolution relating to the parking or standing of commercial vehicles in a residential district, however, shall not be effective with respect to any commercial vehicle, or trailer component thereof, making pickups or deliveries of goods, wares, and merchandise from or to any building or structure located on the restricted streets or highways or for the purpose of delivering materials to be used in the actual and bona fide repair, alteration, remodeling, or construction of any building or structure upon the restricted streets or highways for which a building permit has previously been obtained.

(b) Subdivision (a) of this section is applicable to vehicles specified in subdivision (a) of Section 31303, except that an ordinance or resolution adopted pursuant to subdivision (a) of this section shall not permit the parking of those vehicles which is otherwise prohibited under this code.

(c) For the purpose of implementing this section, each local authority may, by ordinance, define the term residential district in accordance with its zoning ordinance. The ordinance is not effective unless the legislative body of the local authority holds a public hearing on the proposed ordinance prior to its adoption, with notice of the public hearing given in accordance with Section 65090 of the Government Code.

(Amended by Stats. 2004, Ch. 518, Sec. 3. Effective January 1, 2005.)



22507.6

Local authorities may, by ordinance or resolution, prohibit or restrict the parking or standing of vehicles on designated streets or highways, or portions thereof, for the purpose of street sweeping. No ordinance or resolution relating to the parking or standing of commercial vehicles in a residential district shall be effective with respect to any commercial vehicle making pickups or deliveries of goods, wares, or merchandise from or to any building or structure located on the restricted street or highway, or for the purpose of delivering materials to be used in the repair, alteration, remodeling, or reconstruction of any building or structure for which a building permit has previously been obtained. No such ordinance or resolution shall be effective until the street or highway, or portion thereof, has been sign-posted in accordance with the uniform standards and specifications of the Department of Transportation, or local authorities have caused to be posted in a conspicuous place at each entrance to the street a notice not less than 17 inches by 22 inches in size, with lettering not less than one inch in height, setting forth the day or days and hours parking is prohibited. As used in this section, entrance means the intersection of any street or streets comprising an area of restricted parking for street-sweeping purposes on the same day or days and hours with another street or highway not subject to such a parking restriction, or subject to parking restrictions on different days and hours.

(Amended by Stats. 1982, Ch. 466, Sec. 115.)



22507.8

(a) It is unlawful for any person to park or leave standing any vehicle in a stall or space designated for disabled persons and disabled veterans pursuant to Section 22511.7 or 22511.8 of this code or Section 14679 of the Government Code, unless the vehicle displays either a special identification license plate issued pursuant to Section 5007 or a distinguishing placard issued pursuant to Section 22511.55 or 22511.59.

(b) It is unlawful for any person to obstruct, block, or otherwise bar access to those parking stalls or spaces except as provided in subdivision (a).

(c) It is unlawful for any person to park or leave standing any vehicle, including a vehicle displaying a special identification license plate issued pursuant to Section 5007 or a distinguishing placard issued pursuant to Section 22511.55 or 22511.59, in either of the following places:

(1) On the lines marking the boundaries of a parking stall or space designated for disabled persons or disabled veterans.

(2) In any area of the pavement adjacent to a parking stall or space designated for disabled persons or disabled veterans that is marked by crosshatched lines and is thereby designated, pursuant to any local ordinance, for the loading and unloading of vehicles parked in the stall or space.

(d) Subdivisions (a), (b), and (c) apply to all offstreet parking facilities owned or operated by the state, and to all offstreet parking facilities owned or operated by a local authority. Subdivisions (a), (b), and (c) also apply to any privately owned and maintained offstreet parking facility.

(Amended by Stats. 2009, Ch. 200, Sec. 12. Effective January 1, 2010.)



22507.9

Local authorities may establish a special enforcement unit for the sole purpose of providing adequate enforcement of Section 22507.8 and local ordinances and resolutions adopted pursuant to Section 22511.7.

Local authorities may establish recruitment and employment guidelines that encourage and enable employment of qualified disabled persons in these special enforcement units.

Members of the special enforcement unit may issue notices of parking violation for violations of Section 22507.8 and local ordinances adopted pursuant to Section 22511.7. Members of the special enforcement unit shall not be peace officers and shall not make arrests in the course of their official duties, but shall wear distinctive uniforms and badges while on duty. A two-way radio unit, which may utilize police frequencies or citizens band, may be issued by the local authority to each member of the special enforcement unit for use while on duty.

The local authority may pay the cost of uniforms and badges for the special enforcement unit, and may provide daily cleaning of the uniforms. Additionally, the local authority may provide motorized wheelchairs for use by members of the special unit while on duty, including batteries and necessary recharging thereof. Any motorized wheelchair used by a member of the special enforcement unit while on duty shall be equipped with a single headlamp in the front and a single stoplamp in the rear.

Members of the special enforcement unit may be paid an hourly wage without the compensatory benefits provided other permanent and temporary employees, but shall be entitled to applicable workers compensation benefits as provided by law. Insurance provided by the local authority for disability or liability of a member of the special enforcement unit shall be the same as for other employees performing similar duties.

Nothing in this section precludes a local authority from using regular full-time employees to enforce this chapter and ordinances adopted pursuant thereto.

This section applies to all counties and cities, including every charter city and city and county.

(Amended by Stats. 1996, Ch. 124, Sec. 127. Effective January 1, 1997.)



22508

(a) A local authority shall not establish parking meter zones or fix the rate of fees for those zones except by ordinance. The rate of fees may be variable, based upon criteria identified by the local authority in the ordinance. An ordinance establishing a parking meter zone shall describe the area that would be included within the zone.

(b) A local authority may by ordinance cause streets and highways to be marked with white lines designating parking spaces and require vehicles to park within the parking spaces.

(c) An ordinance adopted by a local authority pursuant to this section with respect to any state highway shall not become effective until the proposed ordinance has been submitted to and approved in writing by the Department of Transportation. The proposed ordinance shall be submitted to the department only by action of the local legislative body and the proposed ordinance shall be submitted in complete draft form.

(d) An ordinance adopted pursuant to this section establishing a parking meter zone or fixing rates of fees for that zone shall be subject to local referendum processes in the same manner as if the ordinance dealt with a matter of purely local concern.

(e) A local authority may accept but shall not require payment of parking meter fees by a mobile device.

(Amended by Stats. 2012, Ch. 70, Sec. 1. Effective January 1, 2013.)



22508.5

(a) A vehicle may park, for up to the posted time limit, in any parking space that is regulated by an inoperable parking meter or an inoperable parking payment center.

(b) A local authority shall not, by ordinance or resolution, prohibit or restrict the parking of vehicles in a space that is regulated by an inoperable parking meter or inoperable parking payment center.

(c) For purposes of this section:

(1) Inoperable parking meter means a meter located next to and designated for an individual parking space, which has become inoperable and cannot accept payment in any form or cannot register that a payment in any form has been made.

(2) Inoperable parking payment center means an electronic parking meter or pay station serving one or more parking spaces that is closest to the space where a person has parked and that cannot accept payment in any form, cannot register that a payment in any form has been made, or cannot issue a receipt that is required to be displayed in a conspicuous location on or in the vehicle.

(d) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2013, Ch. 71, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2017, by its own provisions. See later operative version, as amended by Sec. 1 of Ch. 71.)



22508.5

(a) Except as provided in subdivision (b), a vehicle may park, for up to the posted time limit, in any parking space that is regulated by an inoperable parking meter or an inoperable parking payment center.

(b) A local authority may, by ordinance or resolution, prohibit or restrict the parking of vehicles in a parking space regulated by an inoperable parking meter or inoperable parking payment center. An ordinance or resolution adopted by a local authority pursuant to this section shall not become effective until signs or markings giving adequate notice of the restriction or prohibition on parking have been placed at parking locations, parking meters, or parking payment centers.

(c) For purposes of this section:

(1) Inoperable parking meter means a meter located next to and designated for an individual parking space, which has become inoperable and cannot accept payment in any form or cannot register that a payment in any form has been made.

(2) Inoperable parking payment center means an electronic parking meter or pay station serving one or more parking spaces that is closest to the space where a person has parked and that cannot accept payment in any form, cannot register that a payment in any form has been made, or cannot issue a receipt that is required to be displayed in a conspicuous location on or in the vehicle.

(d) This section shall become inoperative on January 1, 2014, and shall remain inoperative until January 1, 2017.

(Amended (as added by Stats. 2012, Ch. 70) by Stats. 2013, Ch. 71, Sec. 1. Effective January 1, 2014. This section is inoperative, by its own provisions, from January 1, 2014, until January 1, 2017, during operation of Section 22508.5 as added by Sec. 2 of Ch. 71.)



22509

Local authorities within the reasonable exercise of their police powers may adopt rules and regulations by ordinance or resolution providing that no person driving, or in control of, or in charge of, a motor vehicle shall permit it to stand on any highway unattended when upon any grade exceeding 3 percent within any business or residence district without blocking the wheels of the vehicle by turning them against the curb or by other means.

(Enacted by Stats. 1959, Ch. 3.)



22510

(a) Local authorities may, by ordinance or resolution, prohibit or restrict the parking or standing of vehicles on designated streets or highways within their jurisdiction, or portions thereof, for the purpose of snow removal. The ordinance or resolution shall not be effective until the street or highway, or portion thereof, has been sign-posted in accordance with the uniform standards and specifications of the Department of Transportation, or until the local authorities have caused to be posted in a conspicuous place at each entrance to the street or highway, a notice not less than 17 inches by 22 inches in size, with lettering not less than one inch in height, setting forth the days parking is prohibited. The signs shall, at a minimum, be placed on each affected street or highway, at the boundary of the local authority, and at the beginning and end of each highway or highway segment included in that area. No person shall stop, park, or leave standing any vehicle, whether attended or unattended, within the area marked by signs, except when necessary to avoid conflict with other traffic or in compliance with the directions of a traffic or peace officer.

(b) No ordinance or resolution authorized by subdivision (a) which affects a state highway shall be effective until it is submitted to, and approved by, the Department of Transportation.

(c) The Department of Transportation, with respect to state highways, may restrict the parking or standing of vehicles for purposes of snow removal. The restrictions shall not be effective until the highway, or portion thereof, has been posted with signs in accordance with the uniform standards and specifications of the department. No person shall stop, park, or leave standing any vehicle, whether attended or unattended, within the area marked by parking restriction signs, except when necessary to avoid conflict with other traffic or in compliance with the directions of a traffic or peace officer.

(Repealed and added by Stats. 1990, Ch. 692, Sec. 3.)



22511

(a) A local authority, by ordinance or resolution, and a person in lawful possession of an offstreet parking facility may designate stalls or spaces in an offstreet parking facility owned or operated by that local authority or person for the exclusive purpose of charging and parking a vehicle that is connected for electric charging purposes.

(b) If posted in accordance with subdivision (d) or (e), the owner or person in lawful possession of a privately owned or operated offstreet parking facility, after notifying the police or sheriff s department, may cause the removal of a vehicle from a stall or space designated pursuant to subdivision (a) in the facility to the nearest public garage if the vehicle is not connected for electric charging purposes.

(c) If posted in accordance with subdivision (d), the local authority owning or operating an offstreet parking facility, after notifying the police or sheriff s department, may cause the removal of a vehicle from a stall or space designated pursuant to subdivision (a) in the facility to the nearest garage, as defined in Section 340, that is owned, leased, or approved for use by a public agency if the vehicle is not connected for electric charging purposes.

(d) The posting required for an offstreet parking facility owned or operated either privately or by a local authority shall consist of a sign not less than 17 by 22 inches in size with lettering not less than one inch in height that clearly and conspicuously states the following: Unauthorized vehicles not connected for electric charging purposes will be towed away at owner s expense. Towed vehicles may be reclaimed at

or by telephoning

(Address)

.

(Telephone number of local law enforcement agency)

The sign shall be posted in either of the following locations:

(1) Immediately adjacent to, and visible from, the stall or space.

(2) In a conspicuous place at each entrance to the offstreet parking facility.

(e) If the parking facility is privately owned and public parking is prohibited by the posting of a sign meeting the requirements of paragraph (1) of subdivision (a) of Section 22658, the requirements of subdivision (b) may be met by the posting of a sign immediately adjacent to, and visible from, each stall or space indicating that a vehicle not meeting the requirements of subdivision (a) will be removed at the owner s expense and containing the telephone number of the local traffic law enforcement agency.

(f) This section does not interfere with existing law governing the ability of local authorities to adopt ordinances related to parking programs within their jurisdiction, such as programs that provide free parking in metered areas or municipal garages for electric vehicles.

(Amended by Stats. 2011, Ch. 274, Sec. 1. Effective January 1, 2012.)



22511.1

(a) A person shall not park or leave standing a vehicle in a stall or space designated pursuant to Section 22511 unless the vehicle is connected for electric charging purposes.

(b) A person shall not obstruct, block, or otherwise bar access to parking stalls or spaces described in subdivision (a) except as provided in subdivision (a).

(Amended by Stats. 2011, Ch. 274, Sec. 2. Effective January 1, 2012.)



22511.3

(a) A veteran displaying special license plates issued under Section 5101.3, 5101.4, 5101.5, 5101.6, or 5101.8 may park his or her motor vehicle, weighing not more than 6,000 pounds gross weight, without charge, in a metered parking space.

(b) Nothing in this section restricts the rights of a person displaying either a special identification license plate issued pursuant to Section 5007 or a distinguishing placard issued pursuant to Section 22511.55 or 22511.59.

(c) (1) This section does not exempt a vehicle displaying special license plates issued under Section 5101.3, 5101.4, 5101.5, 5101.6, or 5101.8 from compliance with any other state law or ordinance, including, but not limited to, vehicle height restrictions, zones that prohibit stopping, parking, or standing of all vehicles, parking time limitations, street sweeping, restrictions of the parking space to a particular type of vehicle, or the parking of a vehicle that is involved in the operation of a street vending business.

(2) This section does not authorize a vehicle displaying special license plates issued under Section 5101.3, 5101.4, 5101.5, 5101.6, or 5101.8 to park in a state parking facility that is designated only for state employees.

(3) This section does not authorize a vehicle displaying special license plates issued under Section 5101.3, 5101.4, 5101.5, 5101.6, or 5101.8 to park during time periods other than the normal business hours of, or the maximum time allotted by, a state or local authority parking facility.

(4) This section does not require the state or a local authority to designate specific parking spaces for vehicles displaying special license plates issued under Section 5101.3, 5101.4, 5101.5, 5101.6, or 5101.8.

(d) A local authority s compliance with subdivision (a) is solely contingent upon the approval of its governing body.

(Added by Stats. 2008, Ch. 588, Sec. 1. Effective January 1, 2009.)



22511.5

(a) (1) A disabled person or disabled veteran displaying special license plates issued under Section 5007 or a distinguishing placard issued under Section 22511.55 or 22511.59 is allowed to park for unlimited periods in any of the following zones:

(A) In any restricted zone described in paragraph (5) of subdivision (a) of Section 21458 or on streets upon which preferential parking privileges and height limits have been given pursuant to Section 22507.

(B) In any parking zone that is restricted as to the length of time parking is permitted as indicated by a sign erected pursuant to a local ordinance.

(2) A disabled person or disabled veteran is allowed to park in any metered parking space without being required to pay parking meter fees.

(3) This subdivision does not apply to a zone for which state law or ordinance absolutely prohibits stopping, parking, or standing of all vehicles, or which the law or ordinance reserves for special types of vehicles, or to the parking of a vehicle that is involved in the operation of a street vending business.

(b) A disabled person or disabled veteran is allowed to park a motor vehicle displaying a special disabled person license plate or placard issued by a foreign jurisdiction with the same parking privileges authorized in this code for any motor vehicle displaying a special license plate or a distinguishing placard issued by the Department of Motor Vehicles.

(Amended by Stats. 2010, Ch. 478, Sec. 11. Effective January 1, 2011.)



22511.55

(a) (1) A disabled person or disabled veteran may apply to the department for the issuance of a distinguishing placard. The placard may be used in lieu of the special license plate or plates issued under Section 5007 for parking purposes described in Section 22511.5 when (A) suspended from the rearview mirror, (B) if there is no rearview mirror, when displayed on the dashboard of a vehicle, or (C) inserted in a clip designated for a distinguishing placard and installed by the manufacturer on the driver s side of the front window. It is the intent of the Legislature to encourage the use of distinguishing placards because they provide law enforcement officers with a more readily recognizable symbol for distinguishing vehicles qualified for the parking privilege. The placard shall be the size, shape, and color determined by the department and shall bear the International Symbol of Access adopted pursuant to Section 3 of Public Law 100-641, commonly known as the wheelchair symbol. The department shall incorporate instructions for the lawful use of a placard, and a summary of the penalties for the unlawful use of a placard, into the identification card issued to the placard owner.

(2) (A) The department may establish procedures for the issuance and renewal of the placards. The procedures shall include, but are not limited to, advising an applicant in writing on the application for a placard of the procedure to apply for a special license plate or plates, as described in Section 5007, and the fee exemptions established pursuant to Section 9105 and in subdivision (a) of Section 10783 of the Revenue and Taxation Code. The placards shall have a fixed expiration date of June 30 every two years. A portion of the placard shall be printed in a contrasting color that shall be changed every two years. The size and color of this contrasting portion of the placard shall be large and distinctive enough to be readily identifiable by a law enforcement officer in a passing vehicle.

(B) As used in this section, year means the period between the inclusive dates of July 1 through June 30.

(C) Prior to the end of each year, the department shall, for the most current three years available, compare its record of disability placards issued against the records of the Office of Vital Records of the State Department of Public Health, or its successor, and withhold any renewal notices that otherwise would have been sent for a placardholder identified as deceased.

(3) Except as provided in paragraph (4), a person shall not be eligible for more than one placard at a time.

(4) Organizations and agencies involved in the transportation of disabled persons or disabled veterans may apply for a placard for each vehicle used for the purpose of transporting disabled persons or disabled veterans.

(b) (1) Except as provided in paragraph (4), prior to issuing an original distinguishing placard to a disabled person or disabled veteran, the department shall require the submission of a certificate, in accordance with paragraph (2), signed by the physician and surgeon, or to the extent that it does not cause a reduction in the receipt of federal aid highway funds, by a nurse practitioner, certified nurse midwife, or physician assistant, substantiating the disability, unless the applicant s disability is readily observable and uncontested. The disability of a person who has lost, or has lost use of, one or more lower extremities or one hand, for a disabled veteran, or both hands, for a disabled person, or who has significant limitation in the use of lower extremities, may also be certified by a licensed chiropractor. The blindness of an applicant shall be certified by a licensed physician and surgeon who specializes in diseases of the eye or a licensed optometrist. The physician and surgeon, nurse practitioner, certified nurse midwife, physician assistant, chiropractor, or optometrist certifying the qualifying disability shall provide a full description of the illness or disability on the form submitted to the department.

(2) The physician and surgeon, nurse practitioner, certified nurse midwife, physician assistant, chiropractor, or optometrist who signs a certificate submitted under this subdivision shall retain information sufficient to substantiate that certificate and, upon request of the department, shall make that information available for inspection by the Medical Board of California or the appropriate regulatory board.

(3) The department shall maintain in its records all information on an applicant s certification of permanent disability and shall make that information available to eligible law enforcement or parking control agencies upon a request pursuant to Section 22511.58.

(4) For a disabled veteran, the department shall accept, in lieu of the certificate described in paragraph (1), a certificate from the United States Department of Veterans Affairs that certifies that the applicant is a disabled veteran as described in Section 295.7.

(c) A person who is issued a distinguishing placard pursuant to subdivision (a) may apply to the department for a substitute placard without recertification of eligibility, if that placard is lost or stolen.

(d) The distinguishing placard shall be returned to the department not later than 60 days after the death of the disabled person or disabled veteran to whom the placard was issued.

(e) The department shall print on any distinguishing placard issued on or after January 1, 2005, the maximum penalty that may be imposed for a violation of Section 4461. For purposes of this subdivision, the maximum penalty is the amount derived from adding all of the following:

(1) The maximum fine that may be imposed under Section 4461.

(2) The penalty required to be imposed under Section 70372 of the Government Code.

(3) The penalty required to be levied under Section 76000 of the Government Code.

(4) The penalty required to be levied under Section 1464 of the Penal Code.

(5) The surcharge required to be levied under Section 1465.7 of the Penal Code.

(6) The penalty authorized to be imposed under Section 4461.3.

(Amended by Stats. 2010, Ch. 491, Sec. 42.3. Effective January 1, 2011.)



22511.56

(a) A person using a distinguishing placard issued under Section 22511.55 or 22511.59, or a special license plate issued under Section 5007, for parking as permitted by Section 22511.5 shall, upon request of a peace officer or person authorized to enforce parking laws, ordinances, or regulations, present identification and evidence of the issuance of that placard or plate to that person, or that vehicle if the plate was issued pursuant to paragraph (3) of subdivision (a) of Section 5007.

(b) Failure to present the requested identification and evidence of the issuance of that placard or plate shall be a rebuttable presumption that the placard or plate is being misused and that the associated vehicle has been parked in violation of Section 22507.8, or has exercised a disabled person s parking privilege pursuant to Section 22511.5.

(c) In addition to any other applicable penalty for the misuse of a placard, the officer or parking enforcement person may confiscate a placard being used for parking purposes that benefit a person other than the person to whom the placard was issued by the Department of Motor Vehicles. A placard lawfully used by a person transporting a disabled person pursuant to subdivision (b) of Section 4461 may not be confiscated.

(d) In addition to any other applicable penalty for the misuse of a special license plate issued under Section 5007, a peace officer may confiscate the plate being used for parking purposes that benefit a person other than the person to whom the plate was issued by the Department of Motor Vehicles.

(e) After verification with the Department of Motor Vehicles that the user of the placard or plate is not the registered owner of the placard or plate, the appropriate agency that confiscated the placard or plate shall notify the department of the placard or plate number and the department shall cancel the placard or plate. A placard or plate canceled by the department pursuant to this subdivision may be destroyed by the agency that confiscated the placard or plate.

(Amended by Stats. 2006, Ch. 203, Sec. 2. Effective January 1, 2007.)



22511.57

A local authority may, by ordinance or resolution, prohibit or restrict the parking or standing of a vehicle on streets or highways or in a parking stall or space in a privately or publicly owned or operated offstreet parking facility within its jurisdiction when the vehicle displays, in order to obtain special parking privileges, a distinguishing placard or special license plate, issued pursuant to Section 5007, 22511.55, or 22511.59, and any of the following conditions are met:

(a) The records of the Department of Motor Vehicles for the identification number assigned to the placard or license plate indicate that the placard or license plate has been reported as lost, stolen, surrendered, canceled, revoked, or expired, or was issued to a person who has been reported as deceased for a period exceeding 60 days.

(b) The placard or license plate is displayed on a vehicle that is not being used to transport, and is not in the reasonable proximity of, the person to whom the license plate or placard was issued or a person who is authorized to be transported in the vehicle displaying that placard or license plate.

(c) The placard or license plate is counterfeit, forged, altered, or mutilated.

(Amended by Stats. 2011, Ch. 341, Sec. 3. Effective January 1, 2012.)



22511.58

(a) Upon a request to the department by a local public law enforcement agency or local agency responsible for the administration or enforcement of parking regulations, the department shall make available to the requesting agency any information contained in a physician s certificate submitted to the department as part of the application for a disabled person s parking privileges, substantiating the disability of a person applying for or who has been issued a parking placard pursuant to Section 22511.55. The department shall not provide the information specified in this subdivision to any private or other third-party parking citation processing agency.

(b) Local authorities may establish a review board or panel, which shall include a qualified physician or medical authority, for purposes of reviewing information contained in the applications for special parking privileges and the certification of qualifying disabilities for persons residing within the jurisdiction of the local authority. Any findings or determinations by a review board or panel under this section indicating that an application or certification is fraudulent or lacks proper certification may be transmitted to the department or other appropriate authorities for further review and investigation.

(Added by Stats. 1996, Ch. 1033, Sec. 2. Effective January 1, 1997.)



22511.59

(a) Upon the receipt of the applications and documents required by subdivision (b), (c), or (d), the department shall issue a temporary distinguishing placard bearing the International Symbol of Access adopted pursuant to Section 3 of Public Law 100-641 commonly known as the wheelchair symbol. During the period for which it is valid, the temporary distinguishing placard may be used for the parking purposes described in Section 22511.5 in the same manner as a distinguishing placard issued pursuant to Section 22511.55.

(b) (1) A person who is temporarily disabled for a period of not more than six months may apply to the department for the issuance of the temporary distinguishing placard described in subdivision (a).

(2) Prior to issuing a placard pursuant to this subdivision, the department shall require the submission of a certificate signed by a physician and surgeon, or to the extent that it does not cause a reduction in the receipt of federal aid highway funds, by a nurse practitioner, certified nurse midwife, physician assistant, chiropractor, or optometrist, as described in subdivision (b) of Section 22511.55, substantiating the temporary disability and stating the date upon which the disability is expected to terminate.

(3) The physician and surgeon, nurse practitioner, certified nurse midwife, physician assistant, chiropractor, or optometrist who signs a certificate submitted under this subdivision shall maintain information sufficient to substantiate that certificate and, upon request of the department, shall make that information available for inspection by the Medical Board of California or the appropriate regulatory board.

(4) A placard issued pursuant to this subdivision shall expire not later than 180 days from the date of issuance or upon the expected termination date of the disability, as stated on the certificate required by paragraph (2), whichever is less.

(5) The fee for a temporary placard issued pursuant to this subdivision shall be six dollars ($6).

(6) A placard issued pursuant to this subdivision shall be renewed a maximum of six times consecutively.

(c) (1) A permanently disabled person or disabled veteran who is not a resident of this state and plans to travel within the state may apply to the department for the issuance of the temporary distinguishing placard described in subdivision (a).

(2) Prior to issuing a placard pursuant to this subdivision, the department shall require certification of the disability, as described in subdivision (b) of Section 22511.55.

(3) The physician and surgeon, nurse practitioner, certified nurse midwife, physician assistant, chiropractor, or optometrist who signs a certificate submitted under this subdivision shall maintain information sufficient to substantiate that certificate and, upon request of the department, shall make that information available for inspection by the Medical Board of California or the appropriate regulatory board.

(4) A placard issued pursuant to this subdivision shall expire not later than 90 days from the date of issuance.

(5) The department shall not charge a fee for issuance of a placard under this subdivision.

(6) A placard issued pursuant to this subdivision shall be renewed a maximum of six times consecutively.

(d) (1) A permanently disabled person or disabled veteran who has been issued either a distinguishing placard pursuant to Section 22511.55 or special license plates pursuant to Section 5007, but not both, may apply to the department for the issuance of the temporary distinguishing placard described in subdivision (a) for the purpose of travel.

(2) Prior to issuing a placard pursuant to this subdivision, the department shall require the applicant to submit either the number identifying the distinguishing placard issued pursuant to Section 22511.55 or the number on the special license plates.

(3) A placard issued pursuant to this subdivision shall expire not later than 30 days from the date of issuance.

(4) The department shall not charge a fee for issuance of a placard under this subdivision.

(5) A placard issued pursuant to this subdivision shall be renewed a maximum of six times consecutively.

(e) The department shall print on a temporary distinguishing placard, the maximum penalty that may be imposed for a violation of Section 4461. For the purposes of this subdivision, the maximum penalty is the amount derived from adding all of the following:

(1) The maximum fine that may be imposed under Section 4461.

(2) The penalty required to be imposed under Section 70372 of the Government Code.

(3) The penalty required to be levied under Section 76000 of the Government Code.

(4) The penalty required to be levied under Section 1464 of the Penal Code.

(5) The surcharge required to be levied under Section 1465.7 of the Penal Code.

(6) The penalty authorized to be imposed under Section 4461.3.

(Amended by Stats. 2007, Ch. 413, Sec. 2. Effective January 1, 2008.)



22511.6

(a) The Department of Motor Vehicles may cancel or revoke a distinguishing placard issued pursuant to Section 22511.55 or 22511.59 in any of the following events:

(1) When the department is satisfied that the placard was fraudulently obtained or erroneously issued.

(2) When the department determines that the required fee has not been paid and the fee is not paid upon reasonable notice and demand.

(3) When the placard could have been refused when last issued or renewed.

(4) When the department determines that the owner of the placard has committed any offense described in Section 4461 or 4463, involving the placard to be canceled or revoked.

(5) When the department determines that the owner of the placard is deceased.

(b) Whenever the Department of Motor Vehicles cancels or revokes a distinguishing placard, the owner or person in possession of the placard shall immediately return the placard to the department.

(Amended by Stats. 1994, Ch. 1149, Sec. 9. Effective January 1, 1995.)



22511.7

(a) In addition to Section 22511.8 for offstreet parking, a local authority may, by ordinance or resolution, designate onstreet parking spaces for the exclusive use of a vehicle that displays either a special identification license plate issued pursuant to Section 5007 or a distinguishing placard issued pursuant to Section 22511.55 or 22511.59.

(b) (1) Whenever a local authority so designates a parking space, it shall be indicated by blue paint on the curb or edge of the paved portion of the street adjacent to the space. In addition, the local authority shall post immediately adjacent to and visible from the space a sign consisting of a profile view of a wheelchair with occupant in white on a blue background.

(2) The sign required pursuant to paragraph (1) shall clearly and conspicuously state the following: Minimum Fine $250. This paragraph applies only to signs for parking spaces constructed on or after July 1, 2008, and signs that are replaced on or after July 1, 2008.

(3) If the loading and unloading area of the pavement adjacent to a parking stall or space designated for disabled persons or disabled veterans is to be marked by a border and hatched lines, the border shall be painted blue and the hatched lines shall be painted a suitable contrasting color to the parking space. Blue or white paint is preferred. In addition, within the border the words No Parking shall be painted in white letters no less than 12 inches high. This paragraph applies only to parking spaces constructed on or after July 1, 2008, and painting that is done on or after July 1, 2008.

(c) This section does not restrict the privilege granted to disabled persons and disabled veterans by Section 22511.5.

(Amended by Stats. 2009, Ch. 200, Sec. 13. Effective January 1, 2010.)



22511.8

(a) A local authority, by ordinance or resolution, and a person in lawful possession of an offstreet parking facility may designate stalls or spaces in an offstreet parking facility owned or operated by the local authority or person for the exclusive use of a vehicle that displays either a special license plate issued pursuant to Section 5007 or a distinguishing placard issued pursuant to Section 22511.55 or 22511.59. The designation shall be made by posting a sign as described in paragraph (1), and by either of the markings described in paragraph (2) or (3):

(1) (A) By posting immediately adjacent to, and visible from, each stall or space, a sign consisting of a profile view of a wheelchair with occupant in white on a blue background.

(B) The sign shall also clearly and conspicuously state the following: Minimum Fine $250. This subparagraph applies only to signs for parking spaces constructed on or after July 1, 2008, and signs that are replaced on or after July 1, 2008, or as the State Architect deems necessary when renovations, structural repair, alterations, and additions occur to existing buildings and facilities on or after July 1, 2008.

(2) (A) By outlining or painting the stall or space in blue and outlining on the ground in the stall or space in white or suitable contrasting color a profile view depicting a wheelchair with occupant.

(B) The loading and unloading area of the pavement adjacent to a parking stall or space designated for disabled persons or disabled veterans shall be marked by a border and hatched lines. The border shall be painted blue and the hatched lines shall be painted a suitable contrasting color to the parking space. Blue or white paint is preferred. In addition, within the border the words No Parking shall be painted in white letters no less than 12 inches high. This subparagraph applies only to parking spaces constructed on or after July 1, 2008, and painting that is done on or after July 1, 2008, or as the State Architect deems necessary when renovations, structural repair, alterations, and additions occur to existing buildings and facilities on or after July 1, 2008.

(3) By outlining a profile view of a wheelchair with occupant in white on a blue background, of the same dimensions as in paragraph (2). The profile view shall be located so that it is visible to a traffic enforcement officer when a vehicle is properly parked in the space.

(b) The Department of General Services under the Division of the State Architect shall develop pursuant to Section 4450 of the Government Code, as appropriate, conforming regulations to ensure compliance with subparagraph (B) of paragraph (1) of subdivision (a) and subparagraph (B) of paragraph (2) of subdivision (a). Initial regulations to implement these provisions shall be adopted as emergency regulations. The adoption of these regulations shall be considered by the Department of General Services to be an emergency necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(c) If posted in accordance with subdivision (e) or (f), the owner or person in lawful possession of a privately owned or operated offstreet parking facility, after notifying the police or sheriff s department, may cause the removal of a vehicle from a stall or space designated pursuant to subdivision (a) in the facility to the nearest public garage unless a special license plate issued pursuant to Section 5007 or distinguishing placard issued pursuant to Section 22511.55 or 22511.59 is displayed on the vehicle.

(d) If posted in accordance with subdivision (e), the local authority owning or operating an offstreet parking facility, after notifying the police or sheriff s department, may cause the removal of a vehicle from a stall or space designated pursuant to subdivision (a) in the facility to the nearest public garage unless a special license plate issued pursuant to Section 5007 or a distinguishing placard issued pursuant to Section 22511.55 or 22511.59 is displayed on the vehicle.

(e) Except as provided in Section 22511.9, the posting required for an offstreet parking facility owned or operated either privately or by a local authority shall consist of a sign not less than 17 by 22 inches in size with lettering not less than one inch in height which clearly and conspicuously states the following: Unauthorized vehicles parked in designated accessible spaces not displaying distinguishing placards or special license plates issued for persons with disabilities will be towed away at the owner s expense. Towed vehicles may be reclaimed at:

or by telephoning

(Address)

.

(Telephone number of local law enforcement agency)

The sign shall be posted in either of the following locations:

(1) Immediately adjacent to, and visible from, the stall or space.

(2) In a conspicuous place at each entrance to the offstreet parking facility.

(f) If the parking facility is privately owned and public parking is prohibited by the posting of a sign meeting the requirements of paragraph (1) of subdivision (a) of Section 22658, the requirements of subdivision (c) may be met by the posting of a sign immediately adjacent to, and visible from, each stall or space indicating that a vehicle not meeting the requirements of subdivision (a) will be removed at the owner s expense and containing the telephone number of the local traffic law enforcement agency.

(g) This section does not restrict the privilege granted to disabled persons and disabled veterans by Section 22511.5.

(Amended by Stats. 2009, Ch. 200, Sec. 14. Effective January 1, 2010.)



22511.85

A vehicle, identified with a special license plate issued pursuant to Section 5007 or a distinguishing placard issued pursuant to Section 22511.55 or 22511.59, which is equipped with a lift, ramp, or assistive equipment that is used for the loading and unloading of a person with a disability may park in not more than two adjacent stalls or spaces on a street or highway or in a public or private off-street parking facility if the equipment has been or will be used for loading or unloading a person with a disability, and if there is no single parking space immediately available on the street or highway or within the facility that is suitable for that purpose, including, but not limited to, when there is not sufficient space to operate a vehicle lift, ramp, or assistive equipment, or there is not sufficient room for a person with a disability to exit the vehicle or maneuver once outside the vehicle.

(Amended by Stats. 2008, Ch. 179, Sec. 221. Effective January 1, 2009.)



22511.9

Every new or replacement sign installed on or after January 1, 1992, relating to parking privileges for disabled persons shall refer to disabled persons rather than physically handicapped persons or any other similar term, whenever such a reference is required on a sign.

(Added by Stats. 1991, Ch. 928, Sec. 28. Effective October 14, 1991.)



22511.95

All new or replacement signs installed on or after July 1, 2008, relating to parking privileges for disabled persons shall refer to persons with disabilities rather than disabled persons or any other similar term, whenever the reference is required on the sign.

(Added by Stats. 2007, Ch. 413, Sec. 5. Effective January 1, 2008.)



22511.10

The Legislature hereby finds and declares all of the following:

(a) Two and one-half million Californians suffer from some form of chronic obstructive pulmonary disease. Those persons who are not in wheelchairs have difficulty walking long distances.

(b) Encouraging those with physical disabilities to engage in activities outside of the home promotes better health and self-esteem, thereby lowering health costs.

(c) Placing disabled person parking spaces closest to the main entrances of buildings does not cost taxpayers, but provides accessibility to the physically disabled.

(d) It is the intent of the Legislature, in enacting Section 22511.11, to direct the Office of the State Architect to propose regulations that require disabled person parking spaces to be located on the shortest accessible route of travel to an accessible entrance or exit of a building or parking facility.

(Added by Stats. 1992, Ch. 1187, Sec. 1. Effective January 1, 1993.)



22511.11

(a) The Office of the State Architect shall propose regulations specifying the location of disabled person parking stalls or spaces designated pursuant to Section 22511.8, for parking facilities constructed or reconstructed pursuant to a building permit issued on or after October 1, 1993. In specifying the placement of those stalls or spaces near buildings or facilities and within parking structures, consideration shall be given to the special access needs of disabled persons.

(b) The Office of the State Architect shall submit the regulations proposed pursuant to subdivision (a) to the State Building Standards Commission on or before July 1, 1993, for approval, adoption, and publication in Title 24 of the California Code of Regulations.

(Added by Stats. 1992, Ch. 1187, Sec. 2. Effective January 1, 1993.)



22512

Except as otherwise indicated in subdivision (b), none of the following provisions shall apply to the driver or owner of any service vehicle owned or operated by or for or operated under contract with a utility or public utility, whether privately, municipally, or publicly owned, used in the construction, operation, removal, or repair of utility or public utility property or facilities, if warning devices are displayed and when the vehicle is stopped, standing, or parked at the site of work involving the construction, operation, removal, or repair of the utility or public utility property or facilities upon, in, over, under, or adjacent to a highway, bicycle lane, bikeway, or bicycle path or trail, or of a vehicle, whether privately, municipally, or publicly owned, if warning devices are displayed and when the vehicle is engaged in authorized work on the highway, bicycle lane, bikeway, or bicycle path or trail:

(a) Sections 21112, 21211, 21707, 21708, 22507.6, 24605, 25253, 25300, 27700, and 27907.

(b) This chapter, except Sections 22507, 22509, 22515, and 22517.

(c) Chapter 10 (commencing with Section 22650).

(Amended by Stats. 1996, Ch. 124, Sec. 128. Effective January 1, 1997.)



22513

(a) Except as provided in subdivision (b) or (c), the owner or operator of a tow truck who complies with the requirements of this code relating to tow trucks may stop or park the tow truck upon a highway for the purpose of rendering assistance to a disabled vehicle.

(b) It is a misdemeanor for the owner or operator of a tow truck to stop at the scene of an accident or near a disabled vehicle for the purpose of soliciting an engagement for towing services, either directly or indirectly, or to furnish any towing services, unless summoned to the scene, requested to stop, or flagged down by the owner or operator of a disabled vehicle or requested to perform the service by a law enforcement officer or public agency pursuant to that agency s procedures.

(c) It is a misdemeanor for the owner or operator of a tow truck to move any vehicle from a highway, street, or public property without the express authorization of the owner or operator of the vehicle or a law enforcement officer or public agency pursuant to that agency s procedures, when the vehicle has been left unattended or when there is an injury as the result of an accident.

(d) This section shall not apply to the following:

(1) A vehicle owned or operated by, or under contract to, a motor club, as defined by Section 12142 of the Insurance Code, which stops to provide services for which compensation is neither requested nor received, provided that those services may not include towing other than that which may be necessary to remove the vehicle to the nearest safe shoulder. The owner or operator of such a vehicle may contact a law enforcement agency or other public agency on behalf of a motorist, but may not refer a motorist to a tow truck owner or operator, unless the motorist is a member of the motor club, the motorist is referred to a tow truck owner or operator under contract to the motor club, and, if there is a dispatch facility which services the area and is owned or operated by the motor club, the referral is made through that dispatch facility.

(2) A tow truck operator employed by a law enforcement agency or other public agency.

(3) A tow truck owner or operator acting under contract with a law enforcement or other public agency to abate abandoned vehicles, or to provide towing service or emergency road service to motorists while involved in freeway service patrol operations, to the extent authorized by law.

(Amended by Stats. 1991, Ch. 1004, Sec. 3.)



22514

No person shall stop, park, or leave standing any vehicle within 15 feet of a fire hydrant except as follows:

(a) If the vehicle is attended by a licensed driver who is seated in the front seat and who can immediately move such vehicle in case of necessity.

(b) If the local authority adopts an ordinance or resolution reducing that distance. If the distance is less than 10 feet total length when measured along the curb or edge of the street, the distance shall be indicated by signs or markings.

(c) If the vehicle is owned or operated by a fire department and is clearly marked as a fire department vehicle.

(Amended by Stats. 1987, Ch. 488, Sec. 1.)



22515

(a) No person driving, or in control of, or in charge of, a motor vehicle shall permit it to stand on any highway unattended without first effectively setting the brakes thereon and stopping the motor thereof.

(b) No person in control of, or in charge of, any vehicle, other than a motor vehicle, shall permit it to stand on any highway without first effectively setting the brakes thereon, or blocking the wheels thereof, to effectively prevent the movement of the vehicle.

(Amended by Stats. 1986, Ch. 362, Sec. 3.)



22516

No person shall leave standing a locked vehicle in which there is any person who cannot readily escape therefrom.

(Enacted by Stats. 1959, Ch. 3.)



22517

No person shall open the door of a vehicle on the side available to moving traffic unless it is reasonably safe to do so and can be done without interfering with the movement of such traffic, nor shall any person leave a door open on the side of a vehicle available to moving traffic for a period of time longer than necessary to load or unload passengers.

(Amended by Stats. 1963, Ch. 162.)



22518

(a) Fringe and transportation corridor parking facilities constructed, maintained, or operated by the Department of Transportation pursuant to Section 146.5 of the Streets and Highways Code shall be used only by persons using a bicycle or public transit, or engaged in ridesharing, including, but not limited to, carpools or vanpools. A person shall not park a vehicle 30 feet or more in length, engage in loitering or camping, or engage in vending or any other commercial activity on any fringe or transportation corridor parking facility.

(b) This section does not apply to alternatively fueled infrastructure programs in park-and-ride lots owned and operated by the Department of Transportation.

(Amended by Stats. 2012, Ch. 676, Sec. 3. Effective January 1, 2013.)



22519

Local authorities may by ordinance or resolution prohibit, restrict or regulate the parking, stopping or standing of vehicles on any offstreet parking facility which it owns or operates. No such ordinance or resolution shall apply until signs giving notice thereof have been erected.

(Added by Stats. 1959, Ch. 1486.)



22520.5

(a) No person shall solicit, display, sell, offer for sale, or otherwise vend or attempt to vend any merchandise or service while being wholly or partly within any of the following:

(1) The right-of-way of any freeway, including any on ramp, off ramp, or roadway shoulder which lies within the right-of-way of the freeway.

(2) Any roadway or adjacent shoulder within 500 feet of a freeway off ramp or on ramp.

(3) Any sidewalk within 500 feet of a freeway off ramp or on ramp, when vending or attempting to vend to vehicular traffic.

(b) Subdivision (a) does not apply to a roadside rest area or vista point located within a freeway right-of-way which is subject to Section 22520.6, to a tow truck or service vehicle rendering assistance to a disabled vehicle, or to a person issued a permit to vend upon the freeway pursuant to Section 670 of the Streets and Highways Code.

(c) A violation of this section is an infraction. A second or subsequent conviction of a violation of this section is a misdemeanor.

(Amended by Stats. 1988, Ch. 924, Sec. 10.)



22520.6

(a) No person shall engage in any activity within a highway roadside rest area or vista point prohibited by rules and regulations adopted pursuant to Section 225 of the Streets and Highways Code.

(b) A violation of this section is an infraction. A second or subsequent conviction of a violation of this section is a misdemeanor.

(Added by Stats. 1983, Ch. 275, Sec. 3. Effective July 15, 1983.)



22521

No person shall park a vehicle upon any railroad track or within 7
1/2
feet of the nearest rail.

(Added by Stats. 1968, Ch. 625.)



22522

No person shall park a vehicle within three feet of any sidewalk access ramp constructed at, or adjacent to, a crosswalk or at any other location on a sidewalk so as to be accessible to and usable by the physically disabled, if the area adjoining the ramp is designated by either a sign or red paint.

(Amended by Stats. 1999, Ch. 1007, Sec. 22. Effective January 1, 2000.)



22523

(a) No person shall abandon a vehicle upon any highway.

(b) No person shall abandon a vehicle upon public or private property without the express or implied consent of the owner or person in lawful possession or control of the property.

(c) Any person convicted of a violation of this section shall be punished by a fine of not less than one hundred dollars ($100) and shall provide proof that the costs of removal and disposition of the vehicle have been paid. No part of any fine imposed shall be suspended. The fine may be paid in installments if the court determines that the defendant is unable to pay the entire amount in one payment.

(d) Proof that the costs of removal and disposition of the vehicle have been paid shall not be required if proof is provided to the court that the vehicle was stolen prior to abandonment. That proof may consist of a police report or other evidence acceptable to the court.

(e) The costs required to be paid for the removal and disposition of any vehicle determined to be abandoned pursuant to Section 22669 shall not exceed those for towing and seven days of storage. This subdivision does not apply if the registered owner or legal owner has completed and returned to the lienholder a Declaration of Opposition form within the time specified in Section 22851.8.

(f) (1) If a vehicle is abandoned in violation of subdivision (b) and is not redeemed after impound, the last registered owner is guilty of an infraction. In addition to any other penalty, the registered owner shall be liable for any deficiency remaining after disposal of the vehicle under Section 3071 or 3072 of the Civil Code or Section 22851.10 of this code.

(2) The filing of a report of sale or transfer of the vehicle pursuant to Section 5602, the filing of a vehicle theft report with a law enforcement agency, or the filing of a form or notice with the department pursuant to subdivision (b) of Section 4456 or Section 5900 or 5901 relieves the registered owner of liability under this subdivision.

(Amended by Stats. 1996, Ch. 676, Sec. 2. Effective January 1, 1997.)



22524

(a) The abandonment of any vehicle in a manner as provided in Section 22523 shall constitute a prima facie presumption that the last registered owner of record is responsible for the abandonment and is thereby liable for the cost of removal and disposition of the vehicle.

(b) An owner who has made a bona fide sale or transfer of a vehicle and has delivered possession of the vehicle to a purchaser may overcome the presumption prescribed in subdivision (a) by demonstrating that he or she has complied with Section 5900 or providing other proof satisfactory to the court.

(c) This section shall become operative on July 1, 1989.

(Repealed (in Sec. 6) and added by Stats. 1988, Ch. 1267, Sec. 7. Effective September 26, 1988. Section operative July 1, 1989, by its own provisions.)



22524.5

(a) Any insurer that is responsible for coverage for ordinary and reasonable towing and storage charges under an automobile insurance policy to an insured or on behalf of an insured to a valid claimant, is liable for those charges to the person performing those services when a vehicle is towed and stored as a result of an accident or stolen recovery. The insurer may discharge the obligation by making payment to the person performing the towing and storage services or to the insured or on behalf of the insured to the claimant.

(b) Any insured or claimant who has received payment, which includes towing and storage charges, from an insurer for a loss relating to a vehicle is liable for those charges to the person performing those services.

(Added by Stats. 1986, Ch. 1380, Sec. 1.)



22525

Local authorities may by ordinance or resolution authorize vanpool vehicles to utilize designated state highway bus stops.

The ordinance or resolution shall be submitted to the Department of Transportation for approval. No ordinance or resolution shall become effective until approved by the department. The department shall review the ordinance or resolution within 45 days after receipt.

(Added by Stats. 1987, Ch. 262, Sec. 1.)



22526

(a) Notwithstanding any official traffic control signal indication to proceed, a driver of a vehicle shall not enter an intersection or marked crosswalk unless there is sufficient space on the other side of the intersection or marked crosswalk to accommodate the vehicle driven without obstructing the through passage of vehicles from either side.

(b) A driver of a vehicle which is making a turn at an intersection who is facing a steady circular yellow or yellow arrow signal shall not enter the intersection or marked crosswalk unless there is sufficient space on the other side of the intersection or marked crosswalk to accommodate the vehicle driven without obstructing the through passage of vehicles from either side.

(c) A driver of a vehicle shall not enter a railroad or rail transit crossing, notwithstanding any official traffic control device or signal indication to proceed, unless there is sufficient undercarriage clearance to cross the intersection without obstructing the through passage of a railway vehicle, including, but not limited to, a train, trolley, or city transit vehicle.

(d) A driver of a vehicle shall not enter a railroad or rail transit crossing, notwithstanding any official traffic control device or signal indication to proceed, unless there is sufficient space on the other side of the railroad or rail transit crossing to accommodate the vehicle driven and any railway vehicle, including, but not limited to, a train, trolley, or city transit vehicle.

(e) A local authority may post appropriate signs at the entrance to intersections indicating the prohibition in subdivisions (a), (b), and (c).

(f) A violation of this section is not a violation of a law relating to the safe operation of vehicles and is the following:

(1) A stopping violation when a notice to appear has been issued by a peace officer described in Section 830.1, 830.2, or 830.33 of the Penal Code.

(2) A parking violation when a notice of parking violation is issued by a person, other than a peace officer described in paragraph (1), who is authorized to enforce parking statutes and regulations.

(g) This section shall be known and may be cited as the Anti-Gridlock Act of 1987.

(Amended by Stats. 2010, Ch. 216, Sec. 11. Effective January 1, 2011.)






CHAPTER 10. Removal of Parked and Abandoned Vehicles

ARTICLE 1. Authority to Remove Vehicles

22650

It is unlawful for any peace officer or any unauthorized person to remove any unattended vehicle from a highway to a garage or to any other place, except as provided in this code.

(a) Those law enforcement and other agencies identified in this chapter as having the authority to remove vehicles shall also have the authority to provide hearings in compliance with the provisions of Section 22852. During these hearings the storing agency shall have the burden of establishing the authority for, and the validity of, the removal.

(b) Nothing in this section shall be deemed to prevent a review or other action as may be permitted by the laws of this state by a court of competent jurisdiction.

(Amended by Stats. 1979, Ch. 1022.)



22651

A peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, or a regularly employed and salaried employee, who is engaged in directing traffic or enforcing parking laws and regulations, of a city, county, or jurisdiction of a state agency in which a vehicle is located, may remove a vehicle located within the territorial limits in which the officer or employee may act, under the following circumstances:

(a) When a vehicle is left unattended upon a bridge, viaduct, or causeway or in a tube or tunnel where the vehicle constitutes an obstruction to traffic.

(b) When a vehicle is parked or left standing upon a highway in a position so as to obstruct the normal movement of traffic or in a condition so as to create a hazard to other traffic upon the highway.

(c) When a vehicle is found upon a highway or public land and a report has previously been made that the vehicle is stolen or a complaint has been filed and a warrant thereon is issued charging that the vehicle was embezzled.

(d) When a vehicle is illegally parked so as to block the entrance to a private driveway and it is impractical to move the vehicle from in front of the driveway to another point on the highway.

(e) When a vehicle is illegally parked so as to prevent access by firefighting equipment to a fire hydrant and it is impracticable to move the vehicle from in front of the fire hydrant to another point on the highway.

(f) When a vehicle, except highway maintenance or construction equipment, is stopped, parked, or left standing for more than four hours upon the right-of-way of a freeway that has full control of access and no crossings at grade and the driver, if present, cannot move the vehicle under its own power.

(g) When the person in charge of a vehicle upon a highway or public land is, by reason of physical injuries or illness, incapacitated to an extent so as to be unable to provide for its custody or removal.

(h) (1) When an officer arrests a person driving or in control of a vehicle for an alleged offense and the officer is, by this code or other law, required or permitted to take, and does take, the person into custody.

(2) When an officer serves a notice of an order of suspension or revocation pursuant to Section 13388 or 13389.

(i) (1) When a vehicle, other than a rented vehicle, is found upon a highway or public land, or is removed pursuant to this code, and it is known that the vehicle has been issued five or more notices of parking violations to which the owner or person in control of the vehicle has not responded within 21 calendar days of notice of citation issuance or citation issuance or 14 calendar days of the mailing of a notice of delinquent parking violation to the agency responsible for processing notices of parking violations, or the registered owner of the vehicle is known to have been issued five or more notices for failure to pay or failure to appear in court for traffic violations for which a certificate has not been issued by the magistrate or clerk of the court hearing the case showing that the case has been adjudicated or concerning which the registered owner s record has not been cleared pursuant to Chapter 6 (commencing with Section 41500) of Division 17, the vehicle may be impounded until that person furnishes to the impounding law enforcement agency all of the following:

(A) Evidence of his or her identity.

(B) An address within this state at which he or she can be located.

(C) Satisfactory evidence that all parking penalties due for the vehicle and all other vehicles registered to the registered owner of the impounded vehicle, and all traffic violations of the registered owner, have been cleared.

(2) The requirements in subparagraph (C) of paragraph (1) shall be fully enforced by the impounding law enforcement agency on and after the time that the Department of Motor Vehicles is able to provide access to the necessary records.

(3) A notice of parking violation issued for an unlawfully parked vehicle shall be accompanied by a warning that repeated violations may result in the impounding of the vehicle. In lieu of furnishing satisfactory evidence that the full amount of parking penalties or bail has been deposited, that person may demand to be taken without unnecessary delay before a magistrate, for traffic offenses, or a hearing examiner, for parking offenses, within the county in which the offenses charged are alleged to have been committed and who has jurisdiction of the offenses and is nearest or most accessible with reference to the place where the vehicle is impounded. Evidence of current registration shall be produced after a vehicle has been impounded, or, at the discretion of the impounding law enforcement agency, a notice to appear for violation of subdivision (a) of Section 4000 shall be issued to that person.

(4) A vehicle shall be released to the legal owner, as defined in Section 370, if the legal owner does all of the following:

(A) Pays the cost of towing and storing the vehicle.

(B) Submits evidence of payment of fees as provided in Section 9561.

(C) Completes an affidavit in a form acceptable to the impounding law enforcement agency stating that the vehicle was not in possession of the legal owner at the time of occurrence of the offenses relating to standing or parking. A vehicle released to a legal owner under this subdivision is a repossessed vehicle for purposes of disposition or sale. The impounding agency shall have a lien on any surplus that remains upon sale of the vehicle to which the registered owner is or may be entitled, as security for the full amount of the parking penalties for all notices of parking violations issued for the vehicle and for all local administrative charges imposed pursuant to Section 22850.5. The legal owner shall promptly remit to, and deposit with, the agency responsible for processing notices of parking violations from that surplus, on receipt of that surplus, the full amount of the parking penalties for all notices of parking violations issued for the vehicle and for all local administrative charges imposed pursuant to Section 22850.5.

(5) The impounding agency that has a lien on the surplus that remains upon the sale of a vehicle to which a registered owner is entitled pursuant to paragraph (4) has a deficiency claim against the registered owner for the full amount of the parking penalties for all notices of parking violations issued for the vehicle and for all local administrative charges imposed pursuant to Section 22850.5, less the amount received from the sale of the vehicle.

(j) When a vehicle is found illegally parked and there are no license plates or other evidence of registration displayed, the vehicle may be impounded until the owner or person in control of the vehicle furnishes the impounding law enforcement agency evidence of his or her identity and an address within this state at which he or she can be located.

(k) When a vehicle is parked or left standing upon a highway for 72 or more consecutive hours in violation of a local ordinance authorizing removal.

(l) When a vehicle is illegally parked on a highway in violation of a local ordinance forbidding standing or parking and the use of a highway, or a portion thereof, is necessary for the cleaning, repair, or construction of the highway, or for the installation of underground utilities, and signs giving notice that the vehicle may be removed are erected or placed at least 24 hours prior to the removal by a local authority pursuant to the ordinance.

(m) When the use of the highway, or a portion of the highway, is authorized by a local authority for a purpose other than the normal flow of traffic or for the movement of equipment, articles, or structures of unusual size, and the parking of a vehicle would prohibit or interfere with that use or movement, and signs giving notice that the vehicle may be removed are erected or placed at least 24 hours prior to the removal by a local authority pursuant to the ordinance.

(n) Whenever a vehicle is parked or left standing where local authorities, by resolution or ordinance, have prohibited parking and have authorized the removal of vehicles. Except as provided in subdivisions (v) and (w), a vehicle shall not be removed unless signs are posted giving notice of the removal.

(o) (1) When a vehicle is found or operated upon a highway, public land, or an offstreet parking facility under the following circumstances:

(A) With a registration expiration date in excess of six months before the date it is found or operated on the highway, public lands, or the offstreet parking facility.

(B) Displaying in, or upon, the vehicle, a registration card, identification card, temporary receipt, license plate, special plate, registration sticker, device issued pursuant to Section 4853, or permit that was not issued for that vehicle, or is not otherwise lawfully used on that vehicle under this code.

(C) Displaying in, or upon, the vehicle, an altered, forged, counterfeit, or falsified registration card, identification card, temporary receipt, license plate, special plate, registration sticker, device issued pursuant to Section 4853, or permit.

(2) When a vehicle described in paragraph (1) is occupied, only a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, may remove the vehicle.

(3) For the purposes of this subdivision, the vehicle shall be released under either of the following circumstances:

(A) To the registered owner or person in control of the vehicle only after the owner or person furnishes the storing law enforcement agency with proof of current registration and a currently valid driver s license to operate the vehicle.

(B) To the legal owner or the legal owner s agency, without payment of any fees, fines, or penalties for parking tickets or registration and without proof of current registration, if the vehicle will only be transported pursuant to the exemption specified in Section 4022 and if the legal owner does all of the following:

(i) Pays the cost of towing and storing the vehicle.

(ii) Completes an affidavit in a form acceptable to the impounding law enforcement agency stating that the vehicle was not in possession of the legal owner at the time of occurrence of an offense relating to standing or parking. A vehicle released to a legal owner under this subdivision is a repossessed vehicle for purposes of disposition or sale. The impounding agency has a lien on any surplus that remains upon sale of the vehicle to which the registered owner is or may be entitled, as security for the full amount of parking penalties for any notices of parking violations issued for the vehicle and for all local administrative charges imposed pursuant to Section 22850.5. Upon receipt of any surplus, the legal owner shall promptly remit to, and deposit with, the agency responsible for processing notices of parking violations from that surplus, the full amount of the parking penalties for all notices of parking violations issued for the vehicle and for all local administrative charges imposed pursuant to Section 22850.5.

(4) The impounding agency that has a lien on the surplus that remains upon the sale of a vehicle to which a registered owner is entitled has a deficiency claim against the registered owner for the full amount of parking penalties for any notices of parking violations issued for the vehicle and for all local administrative charges imposed pursuant to Section 22850.5, less the amount received from the sale of the vehicle.

(5) As used in this subdivision, offstreet parking facility means an offstreet facility held open for use by the public for parking vehicles and includes a publicly owned facility for offstreet parking, and a privately owned facility for offstreet parking if a fee is not charged for the privilege to park and it is held open for the common public use of retail customers.

(p) When the peace officer issues the driver of a vehicle a notice to appear for a violation of Section 12500, 14601, 14601.1, 14601.2, 14601.3, 14601.4, 14601.5, or 14604 and the vehicle is not impounded pursuant to Section 22655.5. A vehicle so removed from the highway or public land, or from private property after having been on a highway or public land, shall not be released to the registered owner or his or her agent, except upon presentation of the registered owner s or his or her agent s currently valid driver s license to operate the vehicle and proof of current vehicle registration, to the impounding law enforcement agency, or upon order of a court.

(q) When a vehicle is parked for more than 24 hours on a portion of highway that is located within the boundaries of a common interest development, as defined in Section 4100 or 6534 of the Civil Code, and signs, as required by paragraph (1) of subdivision (a) of Section 22658 of this code, have been posted on that portion of highway providing notice to drivers that vehicles parked thereon for more than 24 hours will be removed at the owner s expense, pursuant to a resolution or ordinance adopted by the local authority.

(r) When a vehicle is illegally parked and blocks the movement of a legally parked vehicle.

(s) (1) When a vehicle, except highway maintenance or construction equipment, an authorized emergency vehicle, or a vehicle that is properly permitted or otherwise authorized by the Department of Transportation, is stopped, parked, or left standing for more than eight hours within a roadside rest area or viewpoint.

(2) Notwithstanding paragraph (1), when a commercial motor vehicle, as defined in paragraph (1) of subdivision (b) of Section 15210, is stopped, parked, or left standing for more than 10 hours within a roadside rest area or viewpoint.

(3) For purposes of this subdivision, a roadside rest area or viewpoint is a publicly maintained vehicle parking area, adjacent to a highway, utilized for the convenient, safe stopping of a vehicle to enable motorists to rest or to view the scenery. If two or more roadside rest areas are located on opposite sides of the highway, or upon the center divider, within seven miles of each other, then that combination of rest areas is considered to be the same rest area.

(t) When a peace officer issues a notice to appear for a violation of Section 25279.

(u) When a peace officer issues a citation for a violation of Section 11700 and the vehicle is being offered for sale.

(v) (1) When a vehicle is a mobile billboard advertising display, as defined in Section 395.5, and is parked or left standing in violation of a local resolution or ordinance adopted pursuant to subdivision (m) of Section 21100, if the registered owner of the vehicle was previously issued a warning citation for the same offense, pursuant to paragraph (2).

(2) Notwithstanding subdivision (a) of Section 22507, a city or county, in lieu of posting signs noticing a local ordinance prohibiting mobile billboard advertising displays adopted pursuant to subdivision (m) of Section 21100, may provide notice by issuing a warning citation advising the registered owner of the vehicle that he or she may be subject to penalties upon a subsequent violation of the ordinance, that may include the removal of the vehicle as provided in paragraph (1). A city or county is not required to provide further notice for a subsequent violation prior to the enforcement of penalties for a violation of the ordinance.

(w) (1) When a vehicle is parked or left standing in violation of a local ordinance or resolution adopted pursuant to subdivision (p) of Section 21100, if the registered owner of the vehicle was previously issued a warning citation for the same offense, pursuant to paragraph (2).

(2) Notwithstanding subdivision (a) of Section 22507, a city or county, in lieu of posting signs noticing a local ordinance regulating advertising signs adopted pursuant to subdivision (p) of Section 21100, may provide notice by issuing a warning citation advising the registered owner of the vehicle that he or she may be subject to penalties upon a subsequent violation of the ordinance that may include the removal of the vehicle as provided in paragraph (1). A city or county is not required to provide further notice for a subsequent violation prior to the enforcement of penalties for a violation of the ordinance.

(Amended by Stats. 2013, Ch. 605, Sec. 50. Effective January 1, 2014.)



22651.05

(a) A trained volunteer of a state or local law enforcement agency, who is engaged in directing traffic or enforcing parking laws and regulations, of a city, county, or jurisdiction of a state agency in which a vehicle is located, may remove or authorize the removal of a vehicle located within the territorial limits in which an officer or employee of that agency may act, under any of the following circumstances:

(1) When a vehicle is parked or left standing upon a highway for 72 or more consecutive hours in violation of a local ordinance authorizing the removal.

(2) When a vehicle is illegally parked or left standing on a highway in violation of a local ordinance forbidding standing or parking and the use of a highway, or a portion thereof, is necessary for the cleaning, repair, or construction of the highway, or for the installation of underground utilities, and signs giving notice that the vehicle may be removed are erected or placed at least 24 hours prior to the removal by local authorities pursuant to the ordinance.

(3) Wherever the use of the highway, or a portion thereof, is authorized by local authorities for a purpose other than the normal flow of traffic or for the movement of equipment, articles, or structures of unusual size, and the parking of a vehicle would prohibit or interfere with that use or movement, and signs giving notice that the vehicle may be removed are erected or placed at least 24 hours prior to the removal by local authorities pursuant to the ordinance.

(4) Whenever a vehicle is parked or left standing where local authorities, by resolution or ordinance, have prohibited parking and have authorized the removal of vehicles. A vehicle may not be removed unless signs are posted giving notice of the removal.

(5) Whenever a vehicle is parked for more than 24 hours on a portion of highway that is located within the boundaries of a common interest development, as defined in Section 4100 or 6534 of the Civil Code, and signs, as required by Section 22658.2, have been posted on that portion of highway providing notice to drivers that vehicles parked thereon for more than 24 hours will be removed at the owner s expense, pursuant to a resolution or ordinance adopted by the local authority.

(b) The provisions of this chapter that apply to a vehicle removed pursuant to Section 22651 apply to a vehicle removed pursuant to subdivision (a).

(c) For purposes of subdivision (a), a trained volunteer is a person who, of his or her own free will, provides services, without any financial gain, to a local or state law enforcement agency, and who is duly trained and certified to remove a vehicle by a local or state law enforcement agency.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 82) by Stats. 2013, Ch. 605, Sec. 51. Effective January 1, 2014.)



22651.07

(a) A person that charges for towing or storage, or both, except for storage unrelated to a tow, shall do all of the following:

(1) (A) Except as provided in subparagraph (B), post in the office area of the storage facility, in plain view of the public, the Towing Fees and Access Notice and have copies readily available to the public.

(B) An automotive repair dealer, registered pursuant to Article 3 (commencing with Section 9884) of Chapter 20.3 of Division 3 of the Business and Professions Code, that does not provide towing services is exempt from the requirement to post the Towing Fees and Access Notice in the office area.

(2) Provide, upon request, a copy of the Towing Fees and Access Notice to any owner or operator of a towed or stored vehicle.

(3) Provide a distinct notice on an itemized invoice for any towing or storage, or both, charges stating: Upon request, you are entitled to receive a copy of the Towing Fees and Access Notice. This notice shall be contained within a bordered text box, printed in no less than 10-point type.

(b) Prior to receiving payment for any towing, recovery, or storage-related fees, a person that charges for towing or storage, or both, shall provide an itemized invoice of actual charges to the vehicle owner or his or her agent. If an automotive repair dealer, registered pursuant to Article 3 (commencing with Section 9884) of Chapter 20.3 of Division 3 of the Business and Professions Code, did not provide the tow, and passes along, from the tower to the consumer, any of the information required on the itemized invoice, pursuant to subdivision (e), the automotive repair dealer shall not be responsible for the accuracy of those items of information that remain unaltered.

(c) Prior to paying any towing, recovery, or storage-related fees, a vehicle owner or his or her agent shall have the right to all of the following:

(1) Receive his or her personal property, at no charge, during normal business hours. Normal business hours are Monday through Friday from 8:00 a.m. to 5:00 p.m., inclusive, except state holidays.

(2) Retrieve his or her vehicle during the first 72 hours of storage and not pay a lien fee.

(3) Request a copy of the Towing Fees and Access Notice.

(4) Be permitted to pay by cash or a valid bank credit card. Credit charges for towing and storage services shall comply with Section 1748.1 of the Civil Code. Law enforcement agencies may include the costs of providing for payment by credit when agreeing with a towing or storage provider on rates.

(d) The Towing Fees and Access Notice shall be a standardized document plainly printed in no less that 10-point type. A person may distribute the form using its own letterhead, but the language of the Towing Fees and Access Notice shall read as follows:

Towing Fees and Access Notice

Note: The following information is intended to serve as a general summary of some of the laws that provide vehicle owners certain rights when their vehicle is towed. It is not intended to summarize all of the laws that may be applicable nor is it intended to fully and completely state the entire law in any area listed. Please review the applicable California code for a definitive statement of the law in your particular situation.

How much can a towing company charge?

Rates for public tows and storage are generally established by an agreement between the law enforcement agency requesting the tow and the towing company (to confirm the approved rates, you may contact the law enforcement agency that initiated the tow; additionally, these rates are required to be posted at the storage facility).

Rates for private property tows and storage cannot exceed the approved rates for the law enforcement agency that has primary jurisdiction for the property from which the vehicle was removed or the towing company s approved CHP rate.

Rates for owner s request tows and storage are generally established by mutual agreement between the requestor and the towing company, but may be dictated by agreements established between the requestor s motor club and motor club service provider.

Where can you complain about a towing company?

For public tows: Contact the law enforcement agency initiating the tow.

Your rights if your vehicle is towed:

Generally, prior to paying any towing and storage-related fees you have the right to:

? Receive an itemized invoice of actual charges.

? Receive your personal property, at no charge, during normal business hours.

? Retrieve your vehicle during the first 72 hours of storage and not pay a lien fee.

? Request a copy of the Towing Fees and Access Notice.

? Pay by cash or valid bank credit card.

? Inspect your vehicle or have your insurance carrier inspect your vehicle at the storage facility, at no charge, during normal business hours.

You have the right to have the vehicle released to you upon (1) payment of all towing and storage-related fees, (2) presentation of a valid photo identification, (3) presentation of reliable documentation showing that you are the owner of the vehicle or that the owner has authorized you to take possession of the vehicle, and (4), if applicable, presentation of any required police or law enforcement release documents.

Prior to your vehicle being repaired:

? You have the right to choose the repair facility and to have no repairs made to your vehicle unless you authorize them in writing.

? Any authorization you sign for towing and any authorization you sign for repair must be on separate forms.

What if I do not pay the towing and storage-related fees or abandon my vehicle at the towing company?

Pursuant to Sections 3068.1 to 3074, inclusive, of the Civil Code, a towing company may sell your vehicle and any moneys received will be applied to towing and storage-related fees that have accumulated against your vehicle.

You are responsible for paying the towing company any outstanding balance due on any of these fees once the sale is complete.

Who is liable if my vehicle was damaged during towing or storage?

Generally the owner of a vehicle may recover for any damage to the vehicle resulting from any intentional or negligent act of a person causing the removal of, or removing, the vehicle.

What happens if a towing company violates the law?

If a tow company does not satisfactorily meet certain requirements detailed in this notice, you may bring a lawsuit in court, generally in small claims court. The tower may be civilly liable for damages up to two times the amount charged, not to exceed $500, and possibly more for certain violations.

(e) Itemized invoice, as used in this section, means a written document that contains the following information. Any document that substantially complies with this subdivision shall be deemed an itemized invoice for purposes of this section:

(1) The name, address, telephone number, and carrier identification number as required by subdivision (a) of Section 34507.5 of the person that is charging for towing and storage.

(2) If ascertainable, the registered owner or operator s name, address, and telephone number.

(3) The date service was initiated.

(4) The location of the vehicle at the time service was initiated, including either the address or nearest intersecting roadways.

(5) A vehicle description that includes, if ascertainable, the vehicle year, make, model, odometer reading, license plate number, or if a license plate number is unavailable, the vehicle identification number (VIN).

(6) The service dispatch time, the service arrival time of the tow truck, and the service completion time.

(7) A clear, itemized, and detailed explanation of any additional services that caused the total towing-related service time to exceed one hour between service dispatch time and service completion time.

(8) The hourly rate or per item rate used to calculate the total towing and recovery-related fees. These fees shall be listed as separate line items.

(9) If subject to storage fees, the daily storage rate and the total number of days stored. The storage fees shall be listed as a separate line item.

(10) If subject to a gate fee, the date and time the vehicle was either accessed, for the purposes of returning personal property, or was released after normal business hours. Normal business hours are Monday through Friday from 8:00 a.m. to 5:00 p.m., inclusive, except state holidays. A gate fee shall be listed as a separate line item.

(11) A description of the method of towing.

(12) If the tow was not requested by the vehicle s owner or driver, the identity of the person or governmental agency that directed the tow. This paragraph shall not apply to information otherwise required to be redacted under Section 22658.

(13) A clear, itemized, and detailed explanation of any additional services or fees.

(f) Person, as used in this section, has the same meaning as described in Section 470.

(g) An insurer or insurer s agent shall be permitted to pay for towing and storage charges by bank draft.

(h) A person who violates this section is civilly liable to a registered or legal owner of the vehicle, or a registered owner s insurer, for up to two times the amount charged. For any action brought under this section, liability shall not exceed five hundred dollars ($500) per vehicle.

(i) This section shall not apply to the towing or storage of a repossessed vehicle by any person subject to, or exempt from, the Collateral Recovery Act (Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code).

(j) This section does not relieve a person from the obligation to comply with the provision of any other law.

(Added by Stats. 2010, Ch. 566, Sec. 2. Effective January 1, 2011.)



22651.1

Persons operating or in charge of any storage facility where vehicles are stored pursuant to Section 22651 shall accept a valid bank credit card or cash for payment of towing and storage by the registered owner, legal owner, or the owner s agent claiming the vehicle. A credit card shall be in the name of the person presenting the card. Credit card means credit card as defined in subdivision (a) of Section 1747.02 of the Civil Code, except, for the purposes of this section, credit card does not include a credit card issued by a retail seller. A person operating or in charge of any storage facility who refuses to accept a valid bank credit card shall be liable to the owner of the vehicle or to the person who tendered the fees for four times the amount of the towing and storage charges, but not to exceed five hundred dollars ($500). In addition, persons operating or in charge of the storage facility shall have sufficient funds on the premises to accommodate and make change in a reasonable monetary transaction.

Credit charges for towing and storage services shall comply with Section 1748.1 of the Civil Code. Law enforcement agencies may include the costs of providing for payment by credit when agreeing with a towing or storage provider on rates.

(Amended by Stats. 2009, Ch. 322, Sec. 9. Effective January 1, 2010.)



22651.2

(a) Any peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, or any regularly employed and salaried employee, who is engaged in directing traffic or enforcing parking laws and regulations of a city, county, or jurisdiction of a state agency in which a vehicle is located, may remove a vehicle located within the territorial limits in which the officer or employee may act when the vehicle is found upon a highway or any public lands, and if all of the following requirements are satisfied:

(1) Because of the size and placement of signs or placards on the vehicle, it appears that the primary purpose of parking the vehicle at that location is to advertise to the public an event or function on private property or on public property hired for a private event or function to which the public is invited.

(2) The vehicle is known to have been previously issued a notice of parking violation that was accompanied by a notice warning that an additional parking violation may result in the impoundment of the vehicle.

(3) The registered owner of the vehicle has been mailed a notice advising of the existence of the parking violation and that an additional violation may result in the impoundment of the vehicle.

(b) Subdivision (a) does not apply to a vehicle bearing any sign or placard advertising any business or enterprise carried on by or through the use of that vehicle.

(c) Section 22852 applies to the removal of any vehicle pursuant to this section.

(Amended by Stats. 1997, Ch. 17, Sec. 144. Effective January 1, 1998.)



22651.3

(a) Any peace officer, as that term is defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, or any regularly employed and salaried employee, who is engaged in directing traffic or enforcing parking laws and regulations, of a city, county, or jurisdiction of a state agency in which any vehicle, other than a rented vehicle, is located may remove the vehicle from an offstreet public parking facility located within the territorial limits in which the officer or employee may act when the vehicle is known to have been issued five or more notices of parking violation over a period of five or more days, to which the owner or person in control of the vehicle has not responded or when any vehicle is illegally parked so as to prevent the movement of a legally parked vehicle.

A notice of parking violation issued to a vehicle which is registered in a foreign jurisdiction or is without current California registration and is known to have been issued five or more notices of parking violation over a period of five or more days shall be accompanied by a warning that repeated violations may result in the impounding of the vehicle.

(b) The vehicle may be impounded until the owner or person in control of the vehicle furnishes to the impounding law enforcement agency evidence of his or her identity and an address within this state at which he or she can be located and furnishes satisfactory evidence that bail has been deposited for all notices of parking violation issued for the vehicle. In lieu of requiring satisfactory evidence that the bail has been deposited, the impounding law enforcement agency may, in its discretion, issue a notice to appear for the offenses charged, as provided in Article 2 (commencing with Section 40500) of Chapter 2 of Division 17. In lieu of either furnishing satisfactory evidence that the bail has been deposited or accepting the notice to appear, the owner or person in control of the vehicle may demand to be taken without unnecessary delay before a magistrate within the county in which the offenses charged are alleged to have been committed and who has jurisdiction of the offenses and is nearest or most accessible with reference to the place where the vehicle is impounded.

(c) Evidence of current registration shall be produced after a vehicle has been impounded. At the discretion of the impounding law enforcement agency, a notice to appear for violation of subdivision (a) of Section 4000 may be issued to the owner or person in control of the vehicle, if the two days immediately following the day of impoundment are weekend days or holidays.

(Amended by Stats. 1996, Ch. 1142, Sec. 10. Effective September 30, 1996.)



22651.4

(a) A peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, may impound a vehicle and its cargo pursuant to Section 34517.

(b) A member of the department may impound a vehicle and its cargo pursuant to Section 34518.

(c) A member of the department may store or impound a vehicle upon determination that the registrant of the vehicle or the driver of the vehicle has failed to pay registration, regulatory, fuel permit, or other fees, or has an outstanding warrant in a county in the state. The impoundment charges are the responsibility of the owner of the vehicle. The stored or impounded vehicle shall be released upon payment of those fees or fines or the posting of bail. The driver or owner of the vehicle may request a hearing to determine the validity of the seizure.

(Amended by Stats. 2006, Ch. 288, Sec. 6. Effective January 1, 2007.)



22651.5

(a) Any peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, or any regularly employed and salaried employee who is engaged in directing traffic or enforcing parking laws or regulations, may, upon the complaint of any person, remove a vehicle parked within 500 feet of any occupied building of a school, community college, or university during normal hours of operation, or a vehicle parked within a residence or business district, from a highway or from public or private property, if an alarm device or horn has been activated within the vehicle, whether continuously activated or intermittently and repeatedly activated, the peace officer or designated employee is unable to locate the owner of the vehicle within 20 minutes from the time of arrival at the vehicle s location, and the alarm device or horn has not been completely silenced prior to removal.

(b) Upon removal of a vehicle from a highway or from public or private property pursuant to this section, the peace officer or designated employee ordering the removal shall immediately report the removal and the location to which the vehicle is removed to the Stolen Vehicle System of the Department of Justice.

(Amended by Stats. 1997, Ch. 945, Sec. 20. Effective January 1, 1998.)



22651.6

A peace officer or employee specified in Section 22651 may remove a vehicle located within the territorial limits in which the officer or employee may act when the vehicle was used by a person who was engaged in a motor vehicle speed contest, as described in subdivision (a) of Section 23109, and the person was arrested and taken into custody for that offense by a peace officer.

(Added by Stats. 1996, Ch. 884, Sec. 1. Effective January 1, 1997.)



22651.7

(a) In addition to, or as an alternative to, removal, a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, or a regularly employed and salaried employee who is engaged in directing traffic or enforcing parking laws and regulations, of a jurisdiction in which a vehicle is located may immobilize the vehicle with a device designed and manufactured for the immobilization of vehicles, on a highway or any public lands located within the territorial limits in which the officer or employee may act if the vehicle is found upon a highway or public lands and it is known to have been issued five or more notices of parking violations that are delinquent because the owner or person in control of the vehicle has not responded to the agency responsible for processing notices of parking violation within 21 calendar days of notice of citation issuance or citation issuance or 14 calendar days of the mailing of a notice of delinquent parking violation, or the registered owner of the vehicle is known to have been issued five or more notices for failure to pay or failure to appear in court for traffic violations for which no certificate has been issued by the magistrate or clerk of the court hearing the case showing that the case has been adjudicated or concerning which the registered owner s record has not been cleared pursuant to Chapter 6 (commencing with Section 41500) of Division 17. The vehicle may be immobilized until that person furnishes to the immobilizing law enforcement agency all of the following:

(1) Evidence of his or her identity.

(2) An address within this state at which he or she can be located.

(3) Satisfactory evidence that the full amount of parking penalties has been deposited for all notices of parking violation issued for the vehicle and any other vehicle registered to the registered owner of the immobilized vehicle and that bail has been deposited for all traffic violations of the registered owner that have not been cleared. The requirements in this paragraph shall be fully enforced by the immobilizing law enforcement agency on and after the time that the Department of Motor Vehicles is able to provide access to the necessary records. A notice of parking violation issued to the vehicle shall be accompanied by a warning that repeated violations may result in the impounding or immobilization of the vehicle. In lieu of furnishing satisfactory evidence that the full amount of parking penalties or bail, or both, have been deposited that person may demand to be taken without unnecessary delay before a magistrate, for traffic offenses, or a hearing examiner, for parking offenses, within the county in which the offenses charged are alleged to have been committed and who has jurisdiction of the offenses and is nearest or most accessible with reference to the place where the vehicle is immobilized. Evidence of current registration shall be produced after a vehicle has been immobilized or, at the discretion of the immobilizing law enforcement agency, a notice to appear for violation of subdivision (a) of Section 4000 shall be issued to that person.

(b) A person, other than a person authorized under subdivision (a), shall not immobilize a vehicle.

(Amended by Stats. 2006, Ch. 609, Sec. 2. Effective January 1, 2007.)



22651.8

For purposes of paragraph (1) of subdivision (i) of Section 22651 and Section 22651.7, satisfactory evidence includes, but is not limited to, a copy of a receipt issued by the department pursuant to subdivision (a) of Section 4760 for the payment of notices of parking violations appearing on the department s records at the time of payment. The processing agency shall, within 72 hours of receiving that satisfactory evidence, update its records to reflect the payments made to the department. If the processing agency does not receive the amount of the parking penalties and administrative fees from the department within four months of the date of issuance of that satisfactory evidence, the processing agency may revise its records to reflect that no payments were received for the notices of parking violation.

(Added by Stats. 1991, Ch. 587, Sec. 2. Operative July 1, 1992, by Sec. 4 of Ch. 587.)



22651.9

(a) Any peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, or any regularly employed and salaried employee, who is engaged in directing traffic or enforcing parking laws and regulations, of a city, county, or city and county in which a vehicle is located, may remove a vehicle located within the territorial limits in which the officer or employee may act when the vehicle is found upon a street or any public lands, if all of the following requirements are satisfied:

(1) Because of a sign or placard on the vehicle, it appears that the primary purpose of parking the vehicle at that location is to advertise to the public the private sale of that vehicle.

(2) Within the past 30 days, the vehicle is known to have been previously issued a notice of parking violation, under local ordinance, which was accompanied by a notice containing all of the following:

(A) A warning that an additional parking violation may result in the impoundment of the vehicle.

(B) A warning that the vehicle may be impounded pursuant to this section, even if moved to another street, so long as the signs or placards offering the vehicle for sale remain on the vehicle.

(C) A listing of the streets or public lands subject to the resolution or ordinance adopted pursuant to paragraph (4), or if all streets are covered, a statement to that effect.

(3) The notice of parking violation was issued at least 24 hours prior to the removal of the vehicle.

(4) The local authority of the city, county, or city and county has, by resolution or ordinance, authorized the removal of vehicles pursuant to this section from the street or public lands on which the vehicle is located.

(b) Section 22852 applies to the removal of any vehicle pursuant to this section.

(Added by Stats. 1993, Ch. 481, Sec. 1. Effective September 27, 1993.)



22652

(a) A peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, or any regularly employed and salaried employee engaged in directing traffic or enforcing parking laws and regulations of a city, county, or jurisdiction of a state agency may remove any vehicle from a stall or space designated for physically disabled persons pursuant to Section 22511.7 or 22511.8, located within the jurisdictional limits in which the officer or employee is authorized to act, if the vehicle is parked in violation of Section 22507.8 and if the police or sheriff s department or the Department of the California Highway Patrol is notified.

(b) In a privately or publicly owned or operated offstreet parking facility, this section applies only to those stalls and spaces if the posting requirements under subdivisions (a) and (d) of Section 22511.8 have been complied with and if the stalls or spaces are clearly signed or marked.

(Amended by Stats. 2004, Ch. 404, Sec. 17. Effective January 1, 2005.)



22652.5

The owner or person in lawful possession of an offstreet parking facility, or any local authority owning or operating an offstreet parking facility, who causes a vehicle to be removed from the parking facility pursuant to Section 22511.8, or any state, city, or county employee, is not civilly liable for the removal if the police or sheriff s department in whose jurisdiction the offstreet parking facility or the stall or space is located or the Department of the California Highway Patrol has been notified prior to the removal.

(Added by Stats. 1983, Ch. 232, Sec. 1. Effective July 14, 1983.)



22652.6

Any peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, or any regularly employed and salaried employee engaged in directing traffic or enforcing parking laws and regulations of a city or county, may remove any vehicle parked or standing on the streets or highways or from a stall or space of a privately or publicly owned or operated offstreet parking facility within the jurisdiction of the city or county when the vehicle is in violation of a local ordinance or resolution adopted pursuant to Section 22511.57.

(Added by Stats. 1994, Ch. 221, Sec. 3. Effective January 1, 1995. Operative July 1, 1995, by Sec. 5 of Ch. 221.)



22653

(a) Any peace officer, as that term is defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, other than an employee directing traffic or enforcing parking laws and regulations, may remove a vehicle from private property located within the territorial limits in which the officer is empowered to act, when a report has previously been made that the vehicle has been stolen or a complaint has been filed and a warrant thereon issued charging that the vehicle has been embezzled.

(b) Any peace officer, as that term is defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, may, after a reasonable period of time, remove a vehicle from private property located within the territorial limits in which the officer is empowered to act, if the vehicle has been involved in, and left at the scene of, a traffic accident and no owner is available to grant permission to remove the vehicle. This subdivision does not authorize the removal of a vehicle where the owner has been contacted and has refused to grant permission to remove the vehicle.

(c) Any peace officer, as that term is defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, may, at the request of the property owner or person in lawful possession of any private property, remove a vehicle from private property located within the territorial limits in which the officer is empowered to act when an officer arrests any person driving or in control of a vehicle for an alleged offense and the officer is, by this code or other law, required or authorized to take, and does take the person arrested before a magistrate without unnecessary delay.

(Amended by Stats. 1985, Ch. 912, Sec. 3.)



22654

(a) Whenever any peace officer, as that term is defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, or other employee directing traffic or enforcing parking laws and regulations, finds a vehicle standing upon a highway, located within the territorial limits in which the officer or employee is empowered to act, in violation of Sections 22500 and 22504, the officer or employee may move the vehicle or require the driver or other person in charge of the vehicle to move it to the nearest available position off the roadway or to the nearest parking location, or may remove and store the vehicle if moving it off the roadway to a parking location is impracticable.

(b) Whenever the officer or employee finds a vehicle standing upon a street, located within the territorial limits in which the officer or employee is empowered to act, in violation of a traffic ordinance enacted by local authorities to prevent flooding of adjacent property, he or she may move the vehicle or require the driver or person in charge of the vehicle to move it to the nearest available location in the vicinity where parking is permitted.

(c) Any state, county, or city authority charged with the maintenance of any highway may move any vehicle which is disabled or abandoned or which constitutes an obstruction to traffic from the place where it is located on a highway to the nearest available position on the same highway as may be necessary to keep the highway open or safe for public travel. In addition, employees of the Department of Transportation may remove any disabled vehicle which constitutes an obstruction to traffic on a freeway from the place where it is located to the nearest available location where parking is permitted; and, if the vehicle is unoccupied, the department shall comply with the notice requirements of subdivision (d).

(d) Any state, county, or city authority charged with the maintenance or operation of any highway, highway facility, or public works facility, in cases necessitating the prompt performance of any work on or service to the highway, highway facility, or public works facility, may move to the nearest available location where parking is permitted, any unattended vehicle which obstructs or interferes with the performance of the work or service or may remove and store the vehicle if moving it off the roadway to a location where parking is permitted would be impracticable. If the vehicle is moved to another location where it is not readily visible from its former parked location or it is stored, the person causing the movement or storage of the vehicle shall immediately, by the most expeditious means, notify the owner of the vehicle of its location. If for any reason the vehicle owner cannot be so notified, the person causing the vehicle to be moved or stored shall immediately, by the most expeditious means, notify the police department of the city in which the vehicle was parked, or, if the vehicle had been parked in an unincorporated area of a county, notify the sheriff s department and nearest office of the California Highway Patrol in that county. No vehicle may be removed and stored pursuant to this subdivision unless signs indicating that no person shall stop, park, or leave standing any vehicle within the areas marked by the signs because the work or service would be done, were placed at least 24 hours prior to the movement or removal and storage.

(e) Whenever any peace officer finds a vehicle parked or standing upon a highway in a manner so as to obstruct necessary emergency services, or the routing of traffic at the scene of a disaster, the officer may move the vehicle or require the driver or other person in charge of the vehicle to move it to the nearest available parking location. If the vehicle is unoccupied, and moving the vehicle to a parking location is impractical, the officer may store the vehicle pursuant to Sections 22850 and 22852 and subdivision (a) or (b) of Section 22853. If the vehicle so moved or stored was otherwise lawfully parked, no moving or storage charges shall be assessed against or collected from the driver or owner.

(Amended by Stats. 1983, Ch. 913, Sec. 2.)



22655

(a) When any peace officer, as that term is defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code or any regularly employed and salaried employee who is engaged in directing traffic or enforcing parking statutes and regulations, has reasonable cause to believe that a motor vehicle on a highway or on private property open to the general public onto which the public is explicitly or implicitly invited, located within the territorial limits in which the officer is empowered to act, has been involved in a hit-and-run accident, and the operator of the vehicle has failed to stop and comply with Sections 20002 to 20006, inclusive, the officer may remove the vehicle from the highway or from public or private property for the purpose of inspection.

(b) Unless sooner released, the vehicle shall be released upon the expiration of 48 hours after the removal from the highway or private property upon demand of the owner. When determining the 48-hour period, weekends, and holidays shall not be included.

(c) Notwithstanding subdivision (b), when a motor vehicle to be inspected pursuant to subdivision (a) is a commercial vehicle, any cargo within the vehicle may be removed or transferred to another vehicle.

This section shall not be construed to authorize the removal of any vehicle from an enclosed structure on private property that is not open to the general public.

(Amended by Stats. 1997, Ch. 945, Sec. 21. Effective January 1, 1998.)



22655.3

Any peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, pursuing a fleeing or evading person in a motor vehicle may remove and store, or cause to be removed and stored, any vehicle used in violation of Section 2800.1 or 2800.2 from property other than that of the registered owner of the vehicle for the purposes of investigation, identification, or apprehension of the driver if the driver of the vehicle abandons the vehicle and leaves it unattended. All towing and storage fees for a vehicle removed under this section shall be paid by the owner, unless the vehicle was stolen or taken without permission.

No vehicle shall be impounded under this section if the driver is arrested before arrival of the towing equipment or if the registered owner is in the vehicle.

As used in this section, remove and store a vehicle means that the peace officer may cause the removal of a vehicle to, and storage of a vehicle in, a private lot where the vehicle may be secured by the owner of the facility or by the owner s representative.

This section is not intended to change current statute and case law governing searches and seizures.

(Added by renumbering Section 22651.7 (as added by Stats. 1987, Ch. 279) by Stats. 1988, Ch. 160, Sec. 181.)



22655.5

A peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, may remove a motor vehicle from the highway or from public or private property within the territorial limits in which the officer may act under the following circumstances:

(a) When any vehicle is found upon a highway or public or private property and a peace officer has probable cause to believe that the vehicle was used as the means of committing a public offense.

(b) When any vehicle is found upon a highway or public or private property and a peace officer has probable cause to believe that the vehicle is itself evidence which tends to show that a crime has been committed or that the vehicle contains evidence, which cannot readily be removed, which tends to show that a crime has been committed.

(c) Notwithstanding Section 3068 of the Civil Code or Section 22851 of this code, no lien shall attach to a vehicle removed under this section unless the vehicle was used by the alleged perpetrator of the crime with the express or implied permission of the owner of the vehicle.

(d) In any prosecution of the crime for which a vehicle was impounded pursuant to this section, the prosecutor may request, and the court may order, the perpetrator of the crime, if convicted, to pay the costs of towing and storage of the vehicle, and any administrative charges imposed pursuant to Section 22850.5.

(e) This section shall become operative on January 1, 1993.

(Amended by Stats. 1996, Ch. 1142, Sec. 12. Effective September 30, 1996.)



22656

Any peace officer, as that term is defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, may remove a vehicle from the right-of-way of a railroad, street railway, or light rail line located within the territorial limits in which the officer is empowered to act if the vehicle is parked or abandoned upon any track or within 7
1/2
feet of the nearest rail. The officer may also remove a vehicle that is parked beyond 7
1/2
feet of the nearest rail but within the right-of-way of a railroad, street railway, or light rail if signs are posted giving notice that vehicles may be removed.

(Amended by Stats. 2002, Ch. 438, Sec. 29. Effective January 1, 2003.)



22658

(a) The owner or person in lawful possession of private property, including an association of a common interest development as defined in Sections 4080 and 4100 or Sections 6528 and 6534 of the Civil Code, may cause the removal of a vehicle parked on the property to a storage facility that meets the requirements of subdivision (n) under any of the following circumstances:

(1) There is displayed, in plain view at all entrances to the property, a sign not less than 17 inches by 22 inches in size, with lettering not less than one inch in height, prohibiting public parking and indicating that vehicles will be removed at the owner s expense, and containing the telephone number of the local traffic law enforcement agency and the name and telephone number of each towing company that is a party to a written general towing authorization agreement with the owner or person in lawful possession of the property. The sign may also indicate that a citation may also be issued for the violation.

(2) The vehicle has been issued a notice of parking violation, and 96 hours have elapsed since the issuance of that notice.

(3) The vehicle is on private property and lacks an engine, transmission, wheels, tires, doors, windshield, or any other major part or equipment necessary to operate safely on the highways, the owner or person in lawful possession of the private property has notified the local traffic law enforcement agency, and 24 hours have elapsed since that notification.

(4) The lot or parcel upon which the vehicle is parked is improved with a single-family dwelling.

(b) The tow truck operator removing the vehicle, if the operator knows or is able to ascertain from the property owner, person in lawful possession of the property, or the registration records of the Department of Motor Vehicles the name and address of the registered and legal owner of the vehicle, shall immediately give, or cause to be given, notice in writing to the registered and legal owner of the fact of the removal, the grounds for the removal, and indicate the place to which the vehicle has been removed. If the vehicle is stored in a storage facility, a copy of the notice shall be given to the proprietor of the storage facility. The notice provided for in this section shall include the amount of mileage on the vehicle at the time of removal and the time of the removal from the property. If the tow truck operator does not know and is not able to ascertain the name of the owner or for any other reason is unable to give the notice to the owner as provided in this section, the tow truck operator shall comply with the requirements of subdivision (c) of Section 22853 relating to notice in the same manner as applicable to an officer removing a vehicle from private property.

(c) This section does not limit or affect any right or remedy that the owner or person in lawful possession of private property may have by virtue of other provisions of law authorizing the removal of a vehicle parked upon private property.

(d) The owner of a vehicle removed from private property pursuant to subdivision (a) may recover for any damage to the vehicle resulting from any intentional or negligent act of a person causing the removal of, or removing, the vehicle.

(e) (1) An owner or person in lawful possession of private property, or an association of a common interest development, causing the removal of a vehicle parked on that property is liable for double the storage or towing charges whenever there has been a failure to comply with paragraph (1), (2), or (3) of subdivision (a) or to state the grounds for the removal of the vehicle if requested by the legal or registered owner of the vehicle as required by subdivision (f).

(2) A property owner or owner s agent or lessee who causes the removal of a vehicle parked on that property pursuant to the exemption set forth in subparagraph (A) of paragraph (1) of subdivision (l) and fails to comply with that subdivision is guilty of an infraction, punishable by a fine of one thousand dollars ($1,000).

(f) An owner or person in lawful possession of private property, or an association of a common interest development, causing the removal of a vehicle parked on that property shall notify by telephone or, if impractical, by the most expeditious means available, the local traffic law enforcement agency within one hour after authorizing the tow. An owner or person in lawful possession of private property, an association of a common interest development, causing the removal of a vehicle parked on that property, or the tow truck operator who removes the vehicle, shall state the grounds for the removal of the vehicle if requested by the legal or registered owner of that vehicle. A towing company that removes a vehicle from private property in compliance with subdivision (l) is not responsible in a situation relating to the validity of the removal. A towing company that removes the vehicle under this section shall be responsible for the following:

(1) Damage to the vehicle in the transit and subsequent storage of the vehicle.

(2) The removal of a vehicle other than the vehicle specified by the owner or other person in lawful possession of the private property.

(g) (1) (A) Possession of a vehicle under this section shall be deemed to arise when a vehicle is removed from private property and is in transit.

(B) Upon the request of the owner of the vehicle or that owner s agent, the towing company or its driver shall immediately and unconditionally release a vehicle that is not yet removed from the private property and in transit.

(C) A person failing to comply with subparagraph (B) is guilty of a misdemeanor.

(2) If a vehicle is released to a person in compliance with subparagraph (B) of paragraph (1), the vehicle owner or authorized agent shall immediately move that vehicle to a lawful location.

(h) A towing company may impose a charge of not more than one-half of the regular towing charge for the towing of a vehicle at the request of the owner, the owner s agent, or the person in lawful possession of the private property pursuant to this section if the owner of the vehicle or the vehicle owner s agent returns to the vehicle after the vehicle is coupled to the tow truck by means of a regular hitch, coupling device, drawbar, portable dolly, or is lifted off the ground by means of a conventional trailer, and before it is removed from the private property. The regular towing charge may only be imposed after the vehicle has been removed from the property and is in transit.

(i) (1) (A) A charge for towing or storage, or both, of a vehicle under this section is excessive if the charge exceeds the greater of the following:

(i) That which would have been charged for that towing or storage, or both, made at the request of a law enforcement agency under an agreement between a towing company and the law enforcement agency that exercises primary jurisdiction in the city in which is located the private property from which the vehicle was, or was attempted to be, removed, or if the private property is not located within a city, then the law enforcement agency that exercises primary jurisdiction in the county in which the private property is located.

(ii) That which would have been charged for that towing or storage, or both, under the rate approved for that towing operator by the Department of the California Highway Patrol for the jurisdiction in which the private property is located and from which the vehicle was, or was attempted to be, removed.

(B) A towing operator shall make available for inspection and copying his or her rate approved by the Department of the California Highway Patrol, if any, within 24 hours of a request without a warrant to law enforcement, the Attorney General, district attorney, or city attorney.

(2) If a vehicle is released within 24 hours from the time the vehicle is brought into the storage facility, regardless of the calendar date, the storage charge shall be for only one day. Not more than one day s storage charge may be required for a vehicle released the same day that it is stored.

(3) If a request to release a vehicle is made and the appropriate fees are tendered and documentation establishing that the person requesting release is entitled to possession of the vehicle, or is the owner s insurance representative, is presented within the initial 24 hours of storage, and the storage facility fails to comply with the request to release the vehicle or is not open for business during normal business hours, then only one day s storage charge may be required to be paid until after the first business day. A business day is any day in which the lienholder is open for business to the public for at least eight hours. If a request is made more than 24 hours after the vehicle is placed in storage, charges may be imposed on a full calendar day basis for each day, or part thereof, that the vehicle is in storage.

(j) (1) A person who charges a vehicle owner a towing, service, or storage charge at an excessive rate, as described in subdivision (h) or (i), is civilly liable to the vehicle owner for four times the amount charged.

(2) A person who knowingly charges a vehicle owner a towing, service, or storage charge at an excessive rate, as described in subdivision (h) or (i), or who fails to make available his or her rate as required in subparagraph (B) of paragraph (1) of subdivision (i), is guilty of a misdemeanor, punishable by a fine of not more than two thousand five hundred dollars ($2,500), or by imprisonment in a county jail for not more than three months, or by both that fine and imprisonment.

(k) (1) A person operating or in charge of a storage facility where vehicles are stored pursuant to this section shall accept a valid bank credit card or cash for payment of towing and storage by a registered owner, the legal owner, or the owner s agent claiming the vehicle. A credit card shall be in the name of the person presenting the card. Credit card means credit card as defined in subdivision (a) of Section 1747.02 of the Civil Code, except, for the purposes of this section, credit card does not include a credit card issued by a retail seller.

(2) A person described in paragraph (1) shall conspicuously display, in that portion of the storage facility office where business is conducted with the public, a notice advising that all valid credit cards and cash are acceptable means of payment.

(3) A person operating or in charge of a storage facility who refuses to accept a valid credit card or who fails to post the required notice under paragraph (2) is guilty of a misdemeanor, punishable by a fine of not more than two thousand five hundred dollars ($2,500), or by imprisonment in a county jail for not more than three months, or by both that fine and imprisonment.

(4) A person described in paragraph (1) who violates paragraph (1) or (2) is civilly liable to the registered owner of the vehicle or the person who tendered the fees for four times the amount of the towing and storage charges.

(5) A person operating or in charge of the storage facility shall have sufficient moneys on the premises of the primary storage facility during normal business hours to accommodate, and make change in, a reasonable monetary transaction.

(6) Credit charges for towing and storage services shall comply with Section 1748.1 of the Civil Code. Law enforcement agencies may include the costs of providing for payment by credit when making agreements with towing companies as described in subdivision (i).

(l) (1) (A) A towing company shall not remove or commence the removal of a vehicle from private property without first obtaining the written authorization from the property owner or lessee, including an association of a common interest development, or an employee or agent thereof, who shall be present at the time of removal and verify the alleged violation, except that presence and verification is not required if the person authorizing the tow is the property owner, or the owner s agent who is not a tow operator, of a residential rental property of 15 or fewer units that does not have an onsite owner, owner s agent or employee, and the tenant has verified the violation, requested the tow from that tenant s assigned parking space, and provided a signed request or electronic mail, or has called and provides a signed request or electronic mail within 24 hours, to the property owner or owner s agent, which the owner or agent shall provide to the towing company within 48 hours of authorizing the tow. The signed request or electronic mail shall contain the name and address of the tenant, and the date and time the tenant requested the tow. A towing company shall obtain, within 48 hours of receiving the written authorization to tow, a copy of a tenant request required pursuant to this subparagraph. For the purpose of this subparagraph, a person providing the written authorization who is required to be present on the private property at the time of the tow does not have to be physically present at the specified location of where the vehicle to be removed is located on the private property.

(B) The written authorization under subparagraph (A) shall include all of the following:

(i) The make, model, vehicle identification number, and license plate number of the removed vehicle.

(ii) The name, signature, job title, residential or business address, and working telephone number of the person, described in subparagraph (A), authorizing the removal of the vehicle.

(iii) The grounds for the removal of the vehicle.

(iv) The time when the vehicle was first observed parked at the private property.

(v) The time that authorization to tow the vehicle was given.

(C) (i) When the vehicle owner or his or her agent claims the vehicle, the towing company prior to payment of a towing or storage charge shall provide a photocopy of the written authorization to the vehicle owner or the agent.

(ii) If the vehicle was towed from a residential property, the towing company shall redact the information specified in clause (ii) of subparagraph (B) in the photocopy of the written authorization provided to the vehicle owner or the agent pursuant to clause (i).

(iii) The towing company shall also provide to the vehicle owner or the agent a separate notice that provides the telephone number of the appropriate local law enforcement or prosecuting agency by stating If you believe that you have been wrongfully towed, please contact the local law enforcement or prosecuting agency at [insert appropriate telephone number]. The notice shall be in English and in the most populous language, other than English, that is spoken in the jurisdiction.

(D) A towing company shall not remove or commence the removal of a vehicle from private property described in subdivision (a) of Section 22953 unless the towing company has made a good faith inquiry to determine that the owner or the property owner s agent complied with Section 22953.

(E) (i) General authorization to remove or commence removal of a vehicle at the towing company s discretion shall not be delegated to a towing company or its affiliates except in the case of a vehicle unlawfully parked within 15 feet of a fire hydrant or in a fire lane, or in a manner which interferes with an entrance to, or exit from, the private property.

(ii) In those cases in which general authorization is granted to a towing company or its affiliate to undertake the removal or commence the removal of a vehicle that is unlawfully parked within 15 feet of a fire hydrant or in a fire lane, or that interferes with an entrance to, or exit from, private property, the towing company and the property owner, or owner s agent, or person in lawful possession of the private property shall have a written agreement granting that general authorization.

(2) If a towing company removes a vehicle under a general authorization described in subparagraph (E) of paragraph (1) and that vehicle is unlawfully parked within 15 feet of a fire hydrant or in a fire lane, or in a manner that interferes with an entrance to, or exit from, the private property, the towing company shall take, prior to the removal of that vehicle, a photograph of the vehicle that clearly indicates that parking violation. Prior to accepting payment, the towing company shall keep one copy of the photograph taken pursuant to this paragraph, and shall present that photograph and provide, without charge, a photocopy to the owner or an agent of the owner, when that person claims the vehicle.

(3) A towing company shall maintain the original written authorization, or the general authorization described in subparagraph (E) of paragraph (1) and the photograph of the violation, required pursuant to this section, and any written requests from a tenant to the property owner or owner s agent required by subparagraph (A) of paragraph (1), for a period of three years and shall make them available for inspection and copying within 24 hours of a request without a warrant to law enforcement, the Attorney General, district attorney, or city attorney.

(4) A person who violates this subdivision is guilty of a misdemeanor, punishable by a fine of not more than two thousand five hundred dollars ($2,500), or by imprisonment in a county jail for not more than three months, or by both that fine and imprisonment.

(5) A person who violates this subdivision is civilly liable to the owner of the vehicle or his or her agent for four times the amount of the towing and storage charges.

(m) (1) A towing company that removes a vehicle from private property under this section shall notify the local law enforcement agency of that tow after the vehicle is removed from the private property and is in transit.

(2) A towing company is guilty of a misdemeanor if the towing company fails to provide the notification required under paragraph (1) within 60 minutes after the vehicle is removed from the private property and is in transit or 15 minutes after arriving at the storage facility, whichever time is less.

(3) A towing company that does not provide the notification under paragraph (1) within 30 minutes after the vehicle is removed from the private property and is in transit is civilly liable to the registered owner of the vehicle, or the person who tenders the fees, for three times the amount of the towing and storage charges.

(4) If notification is impracticable, the times for notification, as required pursuant to paragraphs (2) and (3), shall be tolled for the time period that notification is impracticable. This paragraph is an affirmative defense.

(n) A vehicle removed from private property pursuant to this section shall be stored in a facility that meets all of the following requirements:

(1) (A) Is located within a 10-mile radius of the property from where the vehicle was removed.

(B) The 10-mile radius requirement of subparagraph (A) does not apply if a towing company has prior general written approval from the law enforcement agency that exercises primary jurisdiction in the city in which is located the private property from which the vehicle was removed, or if the private property is not located within a city, then the law enforcement agency that exercises primary jurisdiction in the county in which is located the private property.

(2) (A) Remains open during normal business hours and releases vehicles after normal business hours.

(B) A gate fee may be charged for releasing a vehicle after normal business hours, weekends, and state holidays. However, the maximum hourly charge for releasing a vehicle after normal business hours shall be one-half of the hourly tow rate charged for initially towing the vehicle, or less.

(C) Notwithstanding any other provision of law and for purposes of this paragraph, normal business hours are Monday to Friday, inclusive, from 8 a.m. to 5 p.m., inclusive, except state holidays.

(3) Has a public pay telephone in the office area that is open and accessible to the public.

(o) (1) It is the intent of the Legislature in the adoption of subdivision (k) to assist vehicle owners or their agents by, among other things, allowing payment by credit cards for towing and storage services, thereby expediting the recovery of towed vehicles and concurrently promoting the safety and welfare of the public.

(2) It is the intent of the Legislature in the adoption of subdivision (l) to further the safety of the general public by ensuring that a private property owner or lessee has provided his or her authorization for the removal of a vehicle from his or her property, thereby promoting the safety of those persons involved in ordering the removal of the vehicle as well as those persons removing, towing, and storing the vehicle.

(3) It is the intent of the Legislature in the adoption of subdivision (g) to promote the safety of the general public by requiring towing companies to unconditionally release a vehicle that is not lawfully in their possession, thereby avoiding the likelihood of dangerous and violent confrontation and physical injury to vehicle owners and towing operators, the stranding of vehicle owners and their passengers at a dangerous time and location, and impeding expedited vehicle recovery, without wasting law enforcement s limited resources.

(p) The remedies, sanctions, restrictions, and procedures provided in this section are not exclusive and are in addition to other remedies, sanctions, restrictions, or procedures that may be provided in other provisions of law, including, but not limited to, those that are provided in Sections 12110 and 34660.

(q) A vehicle removed and stored pursuant to this section shall be released by the law enforcement agency, impounding agency, or person in possession of the vehicle, or any person acting on behalf of them, to the legal owner or the legal owner s agent upon presentation of the assignment, as defined in subdivision (b) of Section 7500.1 of the Business and Professions Code; a release from the one responsible governmental agency, only if required by the agency; a government-issued photographic identification card; and any one of the following as determined by the legal owner or the legal owner s agent: a certificate of repossession for the vehicle, a security agreement for the vehicle, or title, whether paper or electronic, showing proof of legal ownership for the vehicle. Any documents presented may be originals, photocopies, or facsimile copies, or may be transmitted electronically. The storage facility shall not require any documents to be notarized. The storage facility may require the agent of the legal owner to produce a photocopy or facsimile copy of its repossession agency license or registration issued pursuant to Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code, or to demonstrate, to the satisfaction of the storage facility, that the agent is exempt from licensure pursuant to Section 7500.2 or 7500.3 of the Business and Professions Code.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 83) by Stats. 2013, Ch. 605, Sec. 52. Effective January 1, 2014.)



22658.1

(a) Any towing company that, in removing a vehicle, cuts, removes, otherwise damages, or leaves open a fence without the prior approval of the property owner or the person in charge of the property shall then and there do either of the following:

(1) Locate and notify the owner or person in charge of the property of the damage or open condition of the fence, the name and address of the towing company, and the license, registration, or identification number of the vehicle being removed.

(2) Leave in a conspicuous place on the property the name and address of the towing company, and the license, registration, or identification number of the vehicle being removed, and shall without unnecessary delay, notify the police department of the city in which the property is located, or if the property is located in unincorporated territory, either the sheriff or the local headquarters of the Department of the California Highway Patrol, of that information and the location of the damaged or opened fence.

(b) Any person failing to comply with all the requirements of this section is guilty of an infraction.

(Amended by Stats. 2001, Ch. 854, Sec. 68. Effective January 1, 2002.)



22659

Any peace officer of the Department of the California Highway Patrol or any person duly authorized by the state agency in possession of property owned by the state, or rented or leased from others by the state and any peace officer of the Department of the California Highway Patrol providing policing services to property of a district agricultural association may, subsequent to giving notice to the city police or county sheriff, whichever is appropriate, cause the removal of a vehicle from the property to the nearest public garage, under any of the following circumstances:

(a) When the vehicle is illegally parked in locations where signs are posted giving notice of violation and removal.

(b) When an officer arrests any person driving or in control of a vehicle for an alleged offense and the officer is by this code or other law required to take the person arrested before a magistrate without unnecessary delay.

(c) When any vehicle is found upon the property and report has previously been made that the vehicle has been stolen or complaint has been filed and a warrant thereon issued charging that the vehicle has been embezzled.

(d) When the person or persons in charge of a vehicle upon the property are by reason of physical injuries or illness incapacitated to that extent as to be unable to provide for its custody or removal.

The person causing removal of the vehicle shall comply with the requirements of Sections 22852 and 22853 relating to notice.

(Amended by Stats. 1996, Ch. 305, Sec. 70. Effective January 1, 1997.)



22659.5

Notwithstanding any other provision of law, a city or a county may adopt an ordinance declaring a motor vehicle to be a public nuisance subject to seizure and an impoundment period of up to 30 days when the motor vehicle is used in the commission or attempted commission of an act that violates Section 266h or 266i of, subdivision (h) of Section 374.3 of, or subdivision (b) of Section 647 of, the Penal Code, if the owner or operator of the vehicle has had a prior conviction for the same offense within the past three years. An ordinance adopted pursuant to this section may incorporate any combination or all of these offenses. The vehicle may only be impounded pursuant to a valid arrest of the driver for a violation of one of these provisions. An ordinance adopted pursuant to this section shall, at a minimum, contain all of the following provisions:

(a) Within two working days after impoundment, the impounding agency shall send a notice by certified mail, return receipt requested, to the legal owner of the vehicle, at the address obtained from the department, informing the owner that the vehicle has been impounded. The notice shall also include notice of the opportunity for a poststorage hearing to determine the validity of the storage or to determine mitigating circumstances establishing that the vehicle should be released. The impounding agency shall be prohibited from charging for more than five days storage if it fails to notify the legal owner within two working days after the impoundment when the legal owner redeems the impounded vehicle. The impounding agency shall maintain a published telephone number that provides information 24 hours a day regarding the impoundment of vehicles and the rights of a legal owner and a registered owner to request a hearing. The notice shall include all of the following information:

(1) The name, address, and telephone number of the agency providing the notice.

(2) The location of the place of storage and description of the vehicle, that shall include, if available, the model or make, the manufacturer, the license plate number, and the mileage.

(3) The authority and purpose for the removal of the vehicle.

(4) A statement that, in order to receive a poststorage hearing, the owners, or their agents, shall request the hearing in person, writing, or by telephone within 10 days of the date appearing on the notice.

(b) The poststorage hearing shall be conducted within 48 hours of the request, excluding weekends and holidays. The public agency may authorize one of its own officers or employees to conduct the hearing if that hearing officer is not the same person who directed the seizure of the vehicle.

(c) Failure of the legal and the registered owners, or their agents, to request or to attend a scheduled hearing shall satisfy the poststorage hearing requirement.

(d) The agency employing the person who directed the storage shall be responsible for the costs incurred for towing and storage if it is determined in the poststorage hearing that reasonable grounds for the storage are not established.

(e) Any period during which a vehicle is subjected to storage under an ordinance adopted pursuant to this section shall be included as part of the period of impoundment.

(f) The impounding agency shall release the vehicle to the registered owner or his or her agent prior to the end of the impoundment period under any of the following circumstances:

(1) The driver of the impounded vehicle was arrested without probable cause.

(2) The vehicle is a stolen vehicle.

(3) The vehicle is subject to bailment and was driven by an unlicensed employee of a business establishment, including a parking service or repair garage.

(4) The driver of the vehicle is not the sole registered owner of the vehicle and the vehicle is being released to another registered owner of the vehicle who agrees not to allow the driver to use the vehicle until after the end of the impoundment period.

(5) The registered owner of the vehicle was neither the driver nor a passenger of the vehicle at the time of the alleged violation, or was unaware that the driver was using the vehicle to engage in activities subject to Section 266h or 266i of, or subdivision (b) of Section 647 of, the Penal Code.

(6) A spouse, registered domestic partner, or other affected third party objects to the impoundment of the vehicle on the grounds that it would create a hardship if the subject vehicle is the sole vehicle in a household. The hearing officer shall release the vehicle where the hardship to a spouse, registered domestic partner, or other affected third party created by the impoundment of the subject vehicle, or the length of the impoundment, outweigh the seriousness and the severity of the act in which the vehicle was used.

(g) Notwithstanding any provision of law, if a motor vehicle is released prior to the conclusion of the impoundment period because the driver was arrested without probable cause, neither the arrested person nor the registered owner of the motor vehicle shall be responsible for the towing and storage charges.

(h) Except as provided in subdivision (g), the registered owner or his or her agent shall be responsible for all towing and storage charges related to the impoundment.

(i) A vehicle removed and seized under an ordinance adopted pursuant to this section shall be released to the legal owner of the vehicle or the legal owner s agent prior to the end of the impoundment period if both of the following conditions are met:

(1) The legal owner is a motor vehicle dealer, bank, credit union, acceptance corporation, or other licensed financial institution legally operating in this state, or is another person who is not the registered owner and holds a security interest in the vehicle.

(2) The legal owner or the legal owner s agent pays all towing and storage fees related to the seizure and impoundment of the vehicle.

(j) (1) No lien sale processing fees shall be charged to the legal owner who redeems the vehicle prior to the 15th day of the impoundment period. Neither the impounding authority nor any person having possession of the vehicle shall collect from the legal owner as described in paragraph (1) of subdivision (i), or the legal owner s agent, any administrative charges imposed pursuant to Section 22850.5, unless the legal owner voluntarily requested a poststorage hearing.

(2) A person operating or in charge of a storage facility where vehicles are stored pursuant to this section shall accept a valid bank credit card or cash for payment of towing, storage, and related fees by a legal or registered owner or the owner s agent claiming the vehicle. A credit card or debit card shall be in the name of the person presenting the card. For purposes of this section, credit card is as defined in subdivision (a) of Section 1747.02 of the Civil Code. Credit card does not include a credit card issued by a retail seller.

(3) A person operating or in charge of a storage facility described in paragraph (2) who violates paragraph (2) shall be civilly liable to the owner of the vehicle or the person who tendered the fees for four times the amount of the towing, storage, and related fees not to exceed five hundred dollars ($500).

(4) A person operating or in charge of the storage facility described in paragraph (2) shall have sufficient funds on the premises of the primary storage facility during normal business hours to accommodate, and make change for, a reasonable monetary transaction.

(5) Credit charges for towing and storage services shall comply with Section 1748.1 of the Civil Code. Law enforcement agencies may include the costs of providing for payment by credit when making agreements with towing companies on rates.

(6) A failure by a storage facility to comply with any applicable conditions set forth in this subdivision shall not affect the right of the legal owner or the legal owner s agent to retrieve the vehicle if all conditions required of the legal owner or legal owner s agent under this subdivision are satisfied.

(k) (1) The legal owner or the legal owner s agent shall present to the law enforcement agency, impounding agency, person in possession of the vehicle, or any person acting on behalf of those agencies, a copy of the assignment, as defined in subdivision (b) of Section 7500.1 of the Business and Professions Code, a release from the one responsible governmental agency, only if required by the agency, a government-issued photographic identification card, and any one of the following as determined by the legal owner or the legal owner s agent: a certificate of repossession for the vehicle, a security agreement for the vehicle, or title, whether or not paperless or electronic, showing proof of legal ownership for the vehicle. Any documents presented may be originals, photocopies, or facsimile copies, or may be transmitted electronically. The law enforcement agency, impounding agency, or other governmental agency, or any person acting on behalf of those agencies, shall not require any documents to be notarized. The law enforcement agency, impounding agency, or any person acting on behalf of those agencies may require the agent of the legal owner to produce a photocopy or facsimile copy of its repossession agency license or registration issued pursuant to Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code, or to demonstrate, to the satisfaction of the law enforcement agency, impounding agency, or any person acting on behalf of those agencies that the agent is exempt from licensure pursuant to Section 7500.2 or 7500.3 of the Business and Professions Code.

(2) Administrative costs authorized under subdivision (a) of Section 22850.5 shall not be charged to the legal owner of the type specified in paragraph (1) of subdivision (i) who redeems the vehicle unless the legal owner voluntarily requests a poststorage hearing. A city, county, city and county, or state agency shall not require a legal owner or a legal owner s agent to request a poststorage hearing as a requirement for release of the vehicle to the legal owner or the legal owner s agent. The law enforcement agency, impounding agency, or other governmental agency, or any person acting on behalf of those agencies, shall not require any documents other than those specified in this paragraph. The legal owner or the legal owner s agent shall be given a copy of any documents he or she is required to sign, except for a vehicle evidentiary hold log book. The law enforcement agency, impounding agency, or any person acting on behalf of those agencies, or any person in possession of the vehicle, may photocopy and retain the copies of any documents presented by the legal owner or legal owner s agent. The legal owner shall indemnify and hold harmless a storage facility from any claims arising out of the release of the vehicle to the legal owner or the legal owner s agent and from any damage to the vehicle after its release, including the reasonable costs associated with defending any such claims.

(l) A legal owner, who meets the requirements for release of a vehicle pursuant to subdivision (i), or the legal owner s agent, shall not be required to request a poststorage hearing as a requirement for release of the vehicle to the legal owner or the legal owner s agent.

(m) (1) A legal owner, who meets the requirements for release of a vehicle pursuant to subdivision (i), or the legal owner s agent, shall not release the vehicle to the registered owner of the vehicle or an agent of the registered owner, unless the registered owner is a rental car agency, until after the termination of the impoundment period.

(2) Prior to relinquishing the vehicle, the legal owner may require the registered owner to pay all towing and storage charges related to the seizure and impoundment.

(n) (1) A vehicle removed and seized pursuant to an ordinance adopted pursuant to this section shall be released to a rental car agency prior to the end of the impoundment period if the agency is either the legal owner or registered owner of the vehicle and the agency pays all towing and storage fees related to the seizure and impoundment of the vehicle.

(2) The owner of a rental vehicle that was seized under an ordinance adopted pursuant to this section may continue to rent the vehicle upon recovery of the vehicle. However, the rental car agency shall not rent another vehicle to the driver of the vehicle that was seized until the impoundment period has expired.

(3) The rental car agency may require the person to whom the vehicle was rented to pay all towing and storage charges related to the seizure and impoundment.

(Repealed and added by Stats. 2009, Ch. 210, Sec. 2. Effective January 1, 2010.)



22660

Notwithstanding any other provision of law, a city, county, or city and county may adopt an ordinance establishing procedures for the abatement and removal, as public nuisances, of abandoned, wrecked, dismantled, or inoperative vehicles or parts thereof from private or public property, and for the recovery, pursuant to Section 25845 or 38773.5 of the Government Code, or assumption by the local authority, of costs of administration and the removal.

(Amended by Stats. 1988, Ch. 126, Sec. 1.)



22661

Any ordinance establishing procedures for the removal of abandoned vehicles shall contain all of the following provisions:

(a) The requirement that notice be given to the Department of Motor Vehicles within five days after the date of removal, identifying the vehicle or part thereof and any evidence of registration available, including, but not limited to, the registration card, certificates of ownership, or license plates.

(b) Making the ordinance inapplicable to (1) a vehicle or part thereof that is completely enclosed within a building in a lawful manner where it is not visible from the street or other public or private property or (2) a vehicle or part thereof that is stored or parked in a lawful manner on private property in connection with the business of a licensed dismantler, licensed vehicle dealer, or a junkyard. This exception shall not, however, authorize the maintenance of a public or private nuisance as defined under provisions of law other than this chapter.

(c) The requirement that not less than a 10-day notice of intention to abate and remove the vehicle or part thereof as a public nuisance be issued, unless the property owner and the owner of the vehicle have signed releases authorizing removal and waiving further interest in the vehicle or part thereof. However, the notice of intention is not required for removal of a vehicle or part thereof that is inoperable due to the absence of a motor, transmission, or wheels and incapable of being towed, is valued at less than two hundred dollars ($200) by a person specified in Section 22855, and is determined by the local agency to be a public nuisance presenting an immediate threat to public health or safety, provided that the property owner has signed a release authorizing removal and waiving further interest in the vehicle or part thereof. Prior to final disposition under Section 22662 of such a low-valued vehicle or part for which evidence of registration was recovered pursuant to subdivision (a), the local agency shall provide notice to the registered and legal owners of intent to dispose of the vehicle or part, and if the vehicle or part is not claimed and removed within 12 days after the notice is mailed, from a location specified in Section 22662, final disposition may proceed. No local agency or contractor thereof shall be liable for damage caused to a vehicle or part thereof by removal pursuant to this section.

This subdivision applies only to inoperable vehicles located upon a parcel that is (1) zoned for agricultural use or (2) not improved with a residential structure containing one or more dwelling units.

(d) The 10-day notice of intention to abate and remove a vehicle or part thereof, when required by this section, shall contain a statement of the hearing rights of the owner of the property on which the vehicle is located and of the owner of the vehicle. The statement shall include notice to the property owner that he or she may appear in person at a hearing or may submit a sworn written statement denying responsibility for the presence of the vehicle on the land, with his or her reasons for such denial, in lieu of appearing. The notice of intention to abate shall be mailed, by registered or certified mail, to the owner of the land as shown on the last equalized assessment roll and to the last registered and legal owners of record unless the vehicle is in such condition that identification numbers are not available to determine ownership.

(e) The requirement that a public hearing be held before the governing body of the city, county, or city and county, or any other board, commissioner, or official of the city, county, or city and county as designated by the governing body, upon request for such a hearing by the owner of the vehicle or the owner of the land on which the vehicle is located. This request shall be made to the appropriate public body, agency, or officer within 10 days after the mailing of notice of intention to abate and remove the vehicle or at the time of signing a release pursuant to subdivision (c). If the owner of the land on which the vehicle is located submits a sworn written statement denying responsibility for the presence of the vehicle on his or her land within that time period, this statement shall be construed as a request for hearing that does not require the presence of the owner submitting the request. If the request is not received within that period, the appropriate public body, agency, or officer shall have the authority to remove the vehicle.

(f) The requirement that after a vehicle has been removed, it shall not be reconstructed or made operable, unless it is a vehicle that qualifies for either horseless carriage license plates or historical vehicle license plates, pursuant to Section 5004, in which case the vehicle may be reconstructed or made operable.

(g) A provision authorizing the owner of the land on which the vehicle is located to appear in person at the hearing or present a sworn written statement denying responsibility for the presence of the vehicle on the land, with his or her reasons for the denial. If it is determined at the hearing that the vehicle was placed on the land without the consent of the landowner and that he or she has not subsequently acquiesced to its presence, then the local authority shall not assess costs of administration or removal of the vehicle against the property upon which the vehicle is located or otherwise attempt to collect those costs from the owner.

(Amended by Stats. 1993, Ch. 589, Sec. 187. Effective January 1, 1994.)



22662

Vehicles or parts thereof may be disposed of by removal to a scrapyard, automobile dismantler s yard, or any suitable site operated by a local authority for processing as scrap, or other final disposition consistent with subdivision (e) of Section 22661. A local authority may operate such a disposal site when its governing body determines that commercial channels of disposition are not available or are inadequate, and it may make final disposition of such vehicles or parts, or the local agency may transfer such vehicle or parts to another, provided such disposal shall be only as scrap.

(Added by Stats. 1976, Ch. 29.)



22663

Any ordinance adopted pursuant to Section 22660 shall provide for administration of the ordinance by regularly salaried full-time employees of the city, county, or city and county, except that the removal of vehicles or parts thereof from property may be by any other duly authorized person. Any such authorized person may enter upon private property for the purposes specified in the ordinance to examine a vehicle or parts thereof, obtain information as to the identity of a vehicle, and remove or cause the removal of a vehicle or part thereof declared to be a nuisance pursuant to the ordinance.

(Added by Stats. 1976, Ch. 29.)



22664

Any licensed dismantler or commercial enterprise acquiring vehicles removed pursuant to such ordinance shall be excused from the reporting requirements of Section 11520; and any fees and penalties which would otherwise be due the Department of Motor Vehicles are hereby waived, provided that a copy of the resolution or order authorizing disposition of the vehicle is retained in the dismantler s or commercial enterprise s business records.

(Added by Stats. 1976, Ch. 29.)



22665

Notwithstanding Section 22710 or any other provision of law, the department may, at the request of a local authority, other than a service authority, administer on behalf of the authority its abandoned vehicle abatement and removal program established pursuant to Section 22660.

(Amended by Stats. 1990, Ch. 1684, Sec. 4.)



22666

Whenever the department is administering a program pursuant to Section 22665, it shall by regulation establish procedures for the abatement and removal of vehicles that are identical to the requirements specified in Section 22661, except that the department shall provide by agreement with the requesting local authority for the conduct of a public hearing pursuant to subdivision (d) of Section 22661 by the local authority and for the reimbursement of the department for its costs of administration and removal which the local authority is authorized to recover from the property owner pursuant to Section 22660. Such regulations shall also provide for the administration of the regulations by regularly salaried, full-time personnel of the department, except that the removal of vehicles or parts thereof from property may be done by any other duly authorized person. Any such person may enter upon private property for the purposes specified in the regulations to examine a vehicle or parts thereof, obtain information as to the identity of a vehicle, and remove or cause the removal of a vehicle or part thereof declared to be a nuisance pursuant to the regulations.

The provisions of Sections 22662 and 22664 shall also apply to any vehicle removed by the department.

(Added by Stats. 1976, Ch. 29.)



22667

In establishing procedures for the abatement and removal of abandoned vehicles, the department shall give priority to the removal of abandoned vehicles from corridors of the state highway system, from public lands and parks, and from river and wildlife areas.

(Added by Stats. 1976, Ch. 29.)



22668

No local authority whose abandoned vehicle abatement and removal program is administered pursuant to Section 22665 shall be eligible for any disbursement from the Abandoned Vehicle Trust Fund pursuant to Section 22710.

(Added by Stats. 1976, Ch. 29.)



22669

(a) Any peace officer, as that term is defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, or any other employee of the state, county, or city designated by an agency or department of the state or the board of supervisors or city council to perform this function, in the territorial limits in which the officer or employee is authorized to act, who has reasonable grounds to believe that the vehicle has been abandoned, as determined pursuant to Section 22523, may remove the vehicle from a highway or from public or private property.

(b) Any person performing a franchise or contract awarded pursuant to subdivision (a) of Section 22710, may remove a vehicle from a highway or place to which it has been removed pursuant to subdivision (c) of Section 22654 or from public or private property, after a determination by a peace officer, as that term is defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, or other designated employee of the state, county, or city in which the vehicle is located that the vehicle is abandoned, as determined pursuant to Section 22523.

(c) A state, county, or city employee, other than a peace officer or employee of a sheriff s department or a city police department, designated to remove vehicles pursuant to this section may do so only after he or she has mailed or personally delivered a written report identifying the vehicle and its location to the office of the Department of the California Highway Patrol located nearest to the vehicle.

(d) Motor vehicles which are parked, resting, or otherwise immobilized on any highway or public right-of-way and which lack an engine, transmission, wheels, tires, doors, windshield, or any other part or equipment necessary to operate safely on the highways of this state, are hereby declared a hazard to public health, safety, and welfare and may be removed immediately upon discovery by a peace officer or other designated employee of the state, county, or city.

(Amended by Stats. 1987, Ch. 1133, Sec. 4.)



22670

(a) For lien sale purposes, the public agency causing the removal of the vehicle shall determine if the estimated value of the vehicle that has been ordered removed, towed, or stored is five hundred dollars ($500) or less, over five hundred dollars ($500) but four thousand dollars ($4,000) or less, or over four thousand dollars ($4,000).

(b) If the public agency fails or refuses to put a value on, or to estimate the value of, the vehicle within three days after the date of removal of the vehicle, the garage keeper specified in Section 22851 or the garage keeper s agent shall determine, under penalty of perjury, if the estimated value of the vehicle that has been ordered removed, towed, or stored, is five hundred dollars ($500) or less, over five hundred dollars ($500) but four thousand dollars ($4,000) or less, or over four thousand dollars ($4,000).

(Amended by Stats. 2004, Ch. 650, Sec. 10. Effective January 1, 2005.)



22671

A local authority may either issue a franchise or execute a contract for the removal of abandoned vehicles in accordance with the provisions of this chapter.

(Added by renumbering Section 22706 by Stats. 1980, Ch. 1111, Sec. 26.)



22710

(a) A service authority for the abatement of abandoned vehicles may be established, and a one dollar ($1) vehicle registration fee imposed, in a county if the board of supervisors of the county, by a two-thirds vote, and a majority of the cities having a majority of the incorporated population within the county have adopted resolutions providing for the establishment of the authority and imposition of the fee. The membership of the authority shall be determined by concurrence of the board of supervisors and a majority vote of the majority of the cities within the county having a majority of the incorporated population.

(b) The authority may contract and may undertake any act convenient or necessary to carry out a law relating to the authority. The authority shall be staffed by existing personnel of the city, county, or county transportation commission.

(c) (1) Notwithstanding any other provision of law, a service authority may adopt an ordinance establishing procedures for the abatement, removal, and disposal, as a public nuisance, of an abandoned, wrecked, dismantled, or inoperative vehicle or part of the vehicle from private or public property; and for the recovery, pursuant to Section 25845 or 38773.5 of the Government Code, or assumption by the service authority, of costs associated with the enforcement of the ordinance. Cost recovery shall only be undertaken by an entity that may be a county or city or the department, pursuant to contract with the service authority as provided in this section.

(2) (A) The money received by an authority pursuant to Section 9250.7 and this section shall be used only for the abatement, removal, or the disposal as a public nuisance of any abandoned, wrecked, dismantled, or inoperative vehicle or part of the vehicle from private or public property. The money received shall not be used to offset the costs of vehicles towed under authorities other than an ordinance adopted pursuant to paragraph (1) or when costs are recovered under Section 22850.5.

(B) The money received by a service authority pursuant to Section 9250.7 and this section that are unexpended in a fiscal year may be carried forward by the service authority for the abandoned vehicle abatement program in the following fiscal year as agreed upon by the service authority and its member agencies.

(d) (1) An abandoned vehicle abatement program and plan of a service authority shall be implemented only with the approval of the county and a majority of the cities having a majority of the incorporated population.

(2) (A) The department shall provide guidelines for an abandoned vehicle abatement program. An authority s abandoned vehicle abatement plan and program shall be consistent with those guidelines, and shall provide for, but not be limited to, an estimate of the number of abandoned vehicles, a disposal and enforcement strategy including contractual agreements, and appropriate fiscal controls.

(B) The department s guidelines provided pursuant to this paragraph shall include, but not be limited to, requiring each service authority receiving funds from the Abandoned Vehicle Trust Fund to report to the Controller on an annual basis pursuant to subdivision (c) of Section 9250.7, in a manner prescribed by the department, and pursuant to an approved abandoned vehicle abatement program.

(C) A service authority may carry out an abandoned vehicle abatement from a public property after providing a notice as specified by the local ordinance adopted pursuant to Section 22660 of the jurisdiction in which the abandoned vehicle is located and that notice has expired.

(3) After a plan has been approved pursuant to paragraph (1), the service authority shall, not later than August 1 of the year in which the plan was approved, submit it to the department for review, and the department shall, not later than October 1 of that same year, either approve the plan as submitted or make recommendations for revision. After the plan has received the department s approval as being consistent with the department s guidelines, the service authority shall submit it to the Controller.

(4) Except as provided in subdivision (e), the Controller shall not make an allocation for a fiscal year, commencing on July 1 following the Controller s determination to suspend a service authority when a service authority has failed to comply with the provisions set forth in Section 9250.7.

(5) A governmental agency shall not receive funds from a service authority for the abatement of abandoned vehicles pursuant to an approved abandoned vehicle abatement program unless the governmental agency has submitted an annual report to the service authority stating the manner in which the funds were expended, and the number of vehicles abated. The governmental agency shall receive that percentage of the total funds collected by the service authority that is equal to its share of the formula calculated pursuant to paragraph (6).

(6) Each service authority shall calculate a formula for apportioning funds to each governmental agency that receives funds from the service authority and submit that formula to the Controller with the annual report required pursuant to paragraph (2). The formula shall apportion 50 percent of the funds received by the service authority to a governmental agency based on the percentage of vehicles abated by that governmental agency of the total number of abandoned vehicles abated by all member agencies, and 50 percent based on population and geographic area, as determined by the service authority. When the formula is first submitted to the Controller, and each time the formula is revised thereafter, the service authority shall include a detailed explanation of how the service authority determined the apportionment between per capita abatements and service area.

(7) Notwithstanding any other provision of this subdivision, the Controller may allocate to the service authority in the County of Humboldt the net amount of the abandoned vehicle abatement funds received from the fee imposed by that authority, as described in subdivision (b) of Section 9250.7, for calendar years 2000 and 2001.

(e) A plan that has been submitted to the Controller pursuant to subdivision (d) may be revised pursuant to the procedure prescribed in that subdivision, including compliance with any dates described therein for submission to the department and the Controller, respectively, in the year in which the revisions are proposed by the service authority. Compliance with that procedure shall only be required if the revisions are substantial.

(f) For purposes of this section, abandoned vehicle abatement means the removal of a vehicle from public or private property by towing or any other means after the vehicle has been marked as abandoned by an official of a governmental agency that is a member of the service authority.

(g) A service authority shall cease to exist on the date that all revenues received by the authority pursuant to this section and Section 9250.7 have been expended.

(h) In the event of a conflict with other provisions of law, this section shall govern the disbursement of money collected pursuant to this section and from the Abandoned Vehicle Trust Fund for the implementation of the abandoned vehicle abatement program.

(Amended by Stats. 2007, Ch. 389, Sec. 2. Effective January 1, 2008.)



22711

Notwithstanding any other provision of law, the California Highway Patrol, any city, county, or city and county which has an abandoned vehicle abatement program, and any service authority established under Section 22710, upon satisfying all applicable reporting requirements provided in this chapter, may, with the consent of the Director of Corrections, transport any abandoned vehicle to, and dispose of any abandoned vehicle at, any institution under the jurisdiction of the director which has a program established pursuant to Section 2813.5 of the Penal Code.

(Added by Stats. 1991, Ch. 1157, Sec. 2.)






ARTICLE 2. Vehicle Disposition

22850

Whenever an officer or employee removes a vehicle from a highway, or from public or private property, unless otherwise provided, he shall take the vehicle to the nearest garage or other place of safety or to a garage designated or maintained by the governmental agency of which the officer or employee is a member, where the vehicle shall be placed in storage.

At the time of such removal, the officer or employee shall determine the amount of mileage on the vehicle.

(Amended by Stats. 1975, Ch. 239.)



22850.3

(a) A vehicle placed in storage pursuant to Section 22850 shall be released to the owner or person in control of the vehicle only if the owner or person furnishes, to the law enforcement agency or employee who placed the vehicle in storage, satisfactory proof of current vehicle registration. The agency which caused the vehicle to be stored may, in its discretion, issue a notice to appear for the registration violation, if the two days immediately following the day of impoundment are weekend days or holidays.

(b) At every storage facility there shall be posted in a conspicuous place a notice to the effect that a vehicle placed in storage pursuant to Section 22850 may be released only on proof of current registration or, at the discretion of the impounding agency, upon the issuance of a notice to appear for the registration violation by the local agency which caused the vehicle to be stored, specifying the name and telephone number of that local agency.

(Amended by Stats. 1994, Ch. 1220, Sec. 64. Effective September 30, 1994.)



22850.5

(a) A city, county, or city and county, or a state agency may adopt a regulation, ordinance, or resolution establishing procedures for the release of properly impounded vehicles and for the imposition of a charge equal to its administrative costs relating to the removal, impound, storage, or release of the vehicles. Those administrative costs may be waived by the local or state authority upon verifiable proof that the vehicle was reported stolen at the time the vehicle was removed.

(b) The following apply to any charges imposed for administrative costs pursuant to subdivision (a):

(1) The charges shall only be imposed on the registered owner or the agents of that owner and shall not include any vehicle towed under an abatement program or sold at a lien sale pursuant to Sections 3068.1 to 3074, inclusive, of, and Section 22851 of, the Civil Code unless the sale is sufficient in amount to pay the lienholder s total charges and proper administrative costs.

(2) Any charges shall be collected by the local or state authority only from the registered owner or an agent of the registered owner.

(3) The charges shall be in addition to any other charges authorized or imposed pursuant to this code.

(4) No charge may be imposed for any hearing or appeal relating to the removal, impound, storage, or release of a vehicle unless that hearing or appeal was requested in writing by the registered or legal owner of the vehicle or an agent of that registered or legal owner. In addition, the charge may be imposed only upon the person requesting that hearing or appeal.

No administrative costs authorized under subdivision (a) shall be charged to the legal owner who redeems the vehicle unless the legal owner voluntarily requests a poststorage hearing. No city, county, city and county, or state agency shall require a legal owner or a legal owner s agent to request a poststorage hearing as a requirement for release of the vehicle to the legal owner or the legal owner s agent. The impounding agency, or any person acting on behalf of the agency, shall not require the legal owner or the legal owner s agent to produce any documents other than those specified in paragraph (3) of subdivision (f) of Section 14602.6 or paragraph (3) of subdivision (e) of Section 14602.7. The impounding agency, or any person acting on behalf of the agency, shall not require any documents to be notarized.

(Amended by Stats. 2007, Ch. 192, Sec. 12. Effective September 7, 2007.)



22851

(a) (1) Whenever a vehicle has been removed to a garage under this chapter and the keeper of the garage has received the notice or notices as provided herein, the keeper shall have a lien dependent upon possession for his or her compensation for towage and for caring for and keeping safe the vehicle for a period not exceeding 60 days or, if an application for an authorization to conduct a lien sale has been filed pursuant to Section 3068.1 of the Civil Code within 30 days after the removal of the vehicle to the garage, 120 days and, if the vehicle is not recovered by the owner within that period or the owner is unknown, the keeper of the garage may satisfy his or her lien in the manner prescribed in this article. The lien shall not be assigned. Possession of the vehicle is deemed to arise when a vehicle is removed and is in transit, or when vehicle recovery operations or load salvage operations that have been requested by a law enforcement agency have begun at the scene.

(2) Whenever a vehicle owner returns to a vehicle that is in possession of a towing company prior to the removal of the vehicle, the owner may regain possession of the vehicle from the towing company if the owner pays the towing company the towing charges.

(b) No lien shall attach to any personal property in or on the vehicle. The personal property in or on the vehicle shall be given to the current registered owner or the owner s authorized agent upon demand and without charge during normal business hours. Notwithstanding any other provision of law, normal business hours are Monday to Friday, inclusive, from 8 a.m. to 5 p.m., inclusive, except state holidays. A gate fee may be charged for returning property after normal business hours, weekends, and state holidays. The maximum hourly charge for nonbusiness hours releases shall be one-half the hourly tow rate charged for initially towing the vehicle, or less. The lienholder is not responsible for property after any vehicle has been disposed of pursuant to this chapter.

(Amended by Stats. 2001, Ch. 127, Sec. 8. Effective July 30, 2001.)



22851.1

(a) If the vehicle is impounded pursuant to subdivision (i) of Section 22651 and not released as provided in that subdivision, the vehicle may be sold pursuant to this chapter to satisfy the liens specified in Section 22851 and in subdivision (b) of this section.

(b) A local authority impounding a vehicle pursuant to subdivision (i) of Section 22651 shall have a lien dependent upon possession by the keeper of the garage for satisfaction of bail for all outstanding notices of parking violation issued by the local authority for the vehicle, when the conditions specified in subdivision (c) have been met. This lien shall be subordinate in priority to the lien established by Section 22851, and the proceeds of any sale shall be applied accordingly. Consistent with this order of priority, the term lien, as used in this article and in Chapter 6.5 (commencing with Section 3067) of Title 14 of Part 4 of Division 3 of the Civil Code, includes a lien imposed by this subdivision. In any action brought to perfect the lien, where required by subdivision (d) of Section 22851.8 of this code, or by subdivision (d) of Section 3071 or subdivision (d) of Section 3072 of the Civil Code, it shall be a defense to the recovery of bail that the owner of the vehicle at the time of impoundment was not the owner of the vehicle at the time of the parking offense.

(c) A lien shall exist for bail with respect to parking violations for which no person has answered the charge in the notice of parking violation given, or filed an affidavit of nonownership pursuant to and within the time specified in subdivision (b) of Section 41103.

(Amended by Stats. 1996, Ch. 124, Sec. 129. Effective January 1, 1997.)



22851.2

(a) Excepting a vehicle removed pursuant to Section 22669, if the vehicle is determined to have a value not exceeding five hundred dollars ($500) pursuant to Section 22670, the public agency that removed the vehicle shall do all of the following:

(1) Within 48 hours after removal of the vehicle, notify the Stolen Vehicle System of the Department of Justice in Sacramento of the removal.

(2) Prepare and give to the lienholder a report that includes all of the following:

(A) The value of the vehicle estimated pursuant to Section 22670.

(B) The identification of the estimator.

(C) The location of the vehicle.

(D) A description of the vehicle, including the make, year model, identification number, license number, state of registration, and, if a motorcycle, an engine number.

(E) The statutory authority for storage.

(b) If the vehicle is in a condition that there is no means of determining ownership, the public agency that removed the vehicle may give authorization to dispose of the vehicle. If authorization for disposal is not issued, a vehicle identification number shall be assigned prior to commencing the lien sale proceedings.

(Amended by Stats. 2004, Ch. 650, Sec. 12. Effective January 1, 2005.)



22851.3

Whenever a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, or any other employee of a public agency authorized pursuant to Section 22669, removes, or causes the removal of, a vehicle pursuant to Section 22669 and the public agency or, at the request of the public agency, the lienholder determines the estimated value of the vehicle is five hundred dollars ($500) or less, the public agency that removed, or caused the removal of, the vehicle shall cause the disposal of the vehicle under this section, subject to all of the following requirements:

(a) Not less than 72 hours before the vehicle is removed, the peace officer or the authorized public employee has securely attached to the vehicle a distinctive notice which states that the vehicle will be removed by the public agency. This subdivision does not apply to abandoned vehicles removed pursuant to subdivision (d) of Section 22669 which are determined by the public agency to have an estimated value of three hundred dollars ($300) or less.

(b) Immediately after removal of the vehicle, the public agency which removed, or caused the removal of, the vehicle shall notify the Stolen Vehicle System of the Department of Justice in Sacramento of the removal.

(c) The public agency that removed, or caused the removal of, the vehicle or, at the request of the public agency, the lienholder shall obtain a copy of the names and addresses of all persons having an interest in the vehicle, if any, from the Department of Motor Vehicles either directly or by use of the California Law Enforcement Telecommunications System. This subdivision does not require the public agency or lienholder to obtain a copy of the actual record on file at the Department of Motor Vehicles.

(d) Within 48 hours of the removal, excluding weekends and holidays, the public agency that removed, or caused the removal of, the vehicle or, at the request of the public agency, the lienholder shall send a notice to the registered and legal owners at their addresses of record with the Department of Motor Vehicles, and to any other person known to have an interest in the vehicle. A notice sent by the public agency shall be sent by certified or first-class mail, and a notice sent by the lienholder shall be sent by certified mail. The notice shall include all of the following information:

(1) The name, address, and telephone number of the public agency providing the notice.

(2) The location of the place of storage and description of the vehicle which shall include, if available, the vehicle make, license plate number, vehicle identification number, and mileage.

(3) The authority and purpose for the removal of the vehicle.

(4) A statement that the vehicle may be disposed of 15 days from the date of the notice.

(5) A statement that the owners and interested persons, or their agents, have the opportunity for a poststorage hearing before the public agency that removed, or caused the removal of, the vehicle to determine the validity of the storage if a request for a hearing is made in person, in writing, or by telephone within 10 days from the date of notice; that, if the owner or interested person, or his or her agent, disagrees with the decision of the public agency, the decision may be reviewed pursuant to Section 11523 of the Government Code; and that during the time of the initial hearing, or during the time the decision is being reviewed pursuant to Section 11523 of the Government Code, the vehicle in question may not be disposed of.

(e) (1) A requested hearing shall be conducted within 48 hours of the request, excluding weekends and holidays. The public agency that removed the vehicle may authorize its own officers to conduct the hearing if the hearing officer is not the same person who directed the storage of the vehicle.

(2) Failure of either the registered or legal owner or interested person, or his or her agent, to request or to attend a scheduled hearing shall satisfy the poststorage validity hearing requirement of this section.

(f) The public agency employing the person, or utilizing the services of a contractor or franchiser pursuant to subdivision (b) of Section 22669, that removed, or caused the removal of, the vehicle and that directed any towing or storage, is responsible for the costs incurred for towing and storage if it is determined in the hearing that reasonable grounds to believe that the vehicle was abandoned are not established.

(g) An authorization for disposal may not be issued by the public agency that removed, or caused the removal of, the vehicle to a lienholder who is storing the vehicle prior to the conclusion of a requested poststorage hearing or any judicial review of that hearing.

(h) If, after 15 days from the notification date, the vehicle remains unclaimed and the towing and storage fees have not been paid, and if no request for a poststorage hearing was requested or a poststorage hearing was not attended, the public agency that removed, or caused the removal of, the vehicle shall provide to the lienholder who is storing the vehicle, on a form approved by the Department of Motor Vehicles, authorization to dispose of the vehicle. The lienholder may request the public agency to provide the authorization to dispose of the vehicle.

(i) If the vehicle is claimed by the owner or his or her agent within 15 days of the notice date, the lienholder who is storing the vehicle may collect reasonable fees for services rendered, but may not collect lien sale fees as provided in Section 22851.12.

(j) Disposal of the vehicle by the lienholder who is storing the vehicle may only be to a licensed dismantler or scrap iron processor. A copy of the public agency s authorization for disposal shall be forwarded to the licensed dismantler within five days of disposal to a licensed dismantler. A copy of the public agency s authorization for disposal shall be retained by the lienholder who stored the vehicle for a period of 90 days if the vehicle is disposed of to a scrap iron processor.

(k) If the names and addresses of the registered and legal owners of the vehicle are not available from the records of the Department of Motor Vehicles, either directly or by use of the California Law Enforcement Telecommunications System, the public agency may issue to the lienholder who stored the vehicle an authorization for disposal at any time after the removal.

The lienholder may request the public agency to issue an authorization for disposal after the lienholder ascertains that the names and addresses of the registered and legal owners of the vehicle are not available from the records of the Department of Motor Vehicles either directly or by use of the California Law Enforcement Telecommunications System.

(l) A vehicle disposed of pursuant to this section may not be reconstructed or made operable, unless it is a vehicle that qualifies for either horseless carriage license plates or historical vehicle license plates, pursuant to Section 5004, in which case the vehicle may be reconstructed or made operable.

(Amended by Stats. 2003, Ch. 67, Sec. 1. Effective January 1, 2004.)



22851.4

If the vehicle is determined to have a value exceeding five hundred dollars ($500) pursuant to Section 22670, the lien shall be satisfied pursuant to Sections 3067 to 3074, inclusive, of the Civil Code.

(Amended by Stats. 2004, Ch. 650, Sec. 13. Effective January 1, 2005.)



22851.6

(a) Lienholders who acquire a vehicle subject to Section 22851.2 shall satisfy their lien pursuant to Sections 22851.8 and 22851.10 if the vehicle has a value not exceeding five hundred dollars ($500), as determined pursuant to Section 22670.

(b) All forms required by Sections 22851.8 and 22851.10 shall be prescribed by the Department of Motor Vehicles. The language used in the notices and declarations shall be simple and nontechnical.

(Amended by Stats. 2004, Ch. 650, Sec. 14. Effective January 1, 2005.)



22851.8

(a) The lienholder shall, within 15 working days following the date of possession of the vehicle, make a request to the Department of Motor Vehicles for the names and addresses of all persons having an interest in the vehicle. A storage charge may not accrue beyond the 15-day period unless the lienholder has made a request to the Department of Motor Vehicles as provided for in this section.

(b) By certified mail with return receipt requested or by United States Postal Service Certificate of Mailing, the lienholder shall immediately, upon receipt of this information, send the following prescribed forms and enclosures to the registered owner and legal owner at their addresses of record with the Department of Motor Vehicles, and to any other person known to have an interest in the vehicle:

(1) A completed form entitled Notice of Intent to Dispose of a Vehicle Valued at $500 or Less.

(2) A blank form entitled Declaration of Opposition.

(3) A return envelope preaddressed to the lienholder.

(c) All notices to persons having an interest in the vehicle shall be signed under penalty of perjury and shall include all of the following:

(1) A description of the vehicle, including make, year, model, identification number, license number, and state of registration. For motorcycles, the engine number shall also be included.

(2) The names and addresses of the registered and legal owners of the vehicle and any other person known to have an interest in the vehicle.

(3) The following statements and information:

(A) The amount of the lien.

(B) The facts concerning the claim that gives rise to the lien.

(C) The person has a right to a hearing in court.

(D) If a hearing in court is desired, a Declaration of Opposition form shall be signed under penalty of perjury and returned to the lienholder within 10 days of the date the notice form specified in paragraph (1) of subdivision (b) was mailed.

(E) If the Declaration of Opposition form is signed and mailed, the lienholder shall be allowed to dispose of the vehicle only if the lienholder obtains a court judgment or a subsequent release from the declarant or if the declarant cannot be served as described in subdivision (e).

(F) If a court action is filed, the declarant shall be notified of the lawsuit at the address shown on the Declaration of Opposition form, and the declarant may appear to contest the claim.

(G) The declarant may be liable for court costs if a judgment is entered in favor of the lienholder.

(4) A statement that the lienholder may dispose of the vehicle to a licensed dismantler or scrap iron processor if it is not redeemed or if a Declaration of Opposition form is not signed and mailed to the lienholder within 10 days of the date the notice form specified in paragraph (1) of subdivision (b) was mailed.

(d) If the lienholder receives a completed Declaration of Opposition form within the time prescribed, the vehicle shall not be disposed of unless the lienholder files an action in court within 20 days of the date the notice form specified in paragraph (1) of subdivision (b) was mailed and a judgment is subsequently entered in favor of the lienholder or unless the declarant subsequently releases his or her interest in the vehicle. If a money judgment is entered in favor of the lienholder and the judgment is not paid within five days after becoming final, then the lienholder may dispose of the vehicle through a dismantler or scrap iron processor.

(e) (1) Service on the declarant in person or by certified mail, return receipt requested, signed by the addressee at the address shown on the Declaration of Opposition form, shall be effective for the serving of process.

(2) If the lienholder has served the declarant by certified mail, return receipt requested, at the address shown on the Declaration of Opposition form and the mail has been returned unclaimed, or if the lienholder has attempted to effect service on the declarant in person with a marshal, sheriff, or licensed process server and the marshal, sheriff, or licensed process server has been unable to effect service on the declarant, the lienholder may proceed with the judicial proceeding or proceed with the lien sale without a judicial proceeding. The lienholder shall notify the Department of Motor Vehicles of the inability to effect service on the declarant and shall provide the Department of Motor Vehicles with a copy of the documents with which service on the declarant was attempted. Upon receipt of the notification of unsuccessful service, the Department of Motor Vehicles shall send authorization of the sale to the lienholder and send notification of the authorization to the declarant. If service is effected on the declarant, the proof of service shall be submitted to the Department of Motor Vehicles with the documents specified in Section 22851.10.

(Amended by Stats. 2004, Ch. 650, Sec. 15. Effective January 1, 2005.)



22851.10

(a) A vehicle determined to have a value not exceeding five hundred dollars ($500) pursuant to Section 22670 that was stored pursuant to this chapter, and that remains unclaimed, or for which reasonable towing and storage charges remain unpaid, shall be disposed of only to a licensed dismantler or scrap iron processor not earlier than 15 days after the date the Notice of Intent to Dispose of a Vehicle Valued at $500 or Less form required pursuant to subdivision (b) of Section 22851.8 was mailed, unless a Declaration of Opposition form has been signed and returned to the lienholder.

(b) If the vehicle has been disposed of to a licensed dismantler or scrap iron processor, the lienholder shall forward the following forms and information to the licensed dismantler or scrap iron processor within five days:

(1) A statement, signed under penalty of perjury, that a properly executed Declaration of Opposition form was not received.

(2) A copy of the notice sent to all interested parties.

(3) A certification from the public agency that made the determination of value pursuant to Section 22670.

(4) The proof of service pursuant to subdivision (e) of Section 22851.8 or a copy of the court judgment, if any in favor of the lienholder entered pursuant to subdivision (d) of Section 22851.8.

(5) The name, address, and telephone number of the licensed dismantler or scrap iron processor who received the vehicle.

(6) The amount the lienholder received for the vehicle.

(c) A vehicle disposed of pursuant to this section shall not be reconstructed or made operable, unless it is a vehicle that qualifies for either horseless carriage license plates or historical vehicle license plates, pursuant to Section 5004, in which case the vehicle may be reconstructed or made operable.

(Amended by Stats. 2004, Ch. 650, Sec. 16. Effective January 1, 2005.)



22851.12

The lienholder may charge a fee for lien-sale preparations not to exceed seventy dollars ($70) in the case of a vehicle having a value determined to be four thousand dollars ($4,000) or less and not to exceed one hundred dollars ($100) in the case of a vehicle having a value determined to be greater than four thousand dollars ($4,000), from any person who redeems the vehicle prior to disposal or is sold through a lien sale pursuant to this chapter. These charges may commence and become part of the possessory lien when the lienholder requests the names and addresses of all persons having an interest in the vehicle from the department. Not more than 50 percent of the allowable fee may be charged until the lien sale notifications are mailed to all interested parties and the lienholder or the registration service agent has possession of the required lien processing documents. This charge shall not be made in the case of any vehicle redeemed prior to 72 hours from the initial storage.

(Amended by Stats. 1998, Ch. 203, Sec. 7. Effective January 1, 1999.)



22852

(a) Whenever an authorized member of a public agency directs the storage of a vehicle, as permitted by this chapter, or upon the storage of a vehicle as permitted under this section (except as provided in subdivision (f) or (g)), the agency or person directing the storage shall provide the vehicle s registered and legal owners of record, or their agents, with the opportunity for a poststorage hearing to determine the validity of the storage.

(b) A notice of the storage shall be mailed or personally delivered to the registered and legal owners within 48 hours, excluding weekends and holidays, and shall include all of the following information:

(1) The name, address, and telephone number of the agency providing the notice.

(2) The location of the place of storage and description of the vehicle, which shall include, if available, the name or make, the manufacturer, the license plate number, and the mileage.

(3) The authority and purpose for the removal of the vehicle.

(4) A statement that, in order to receive their poststorage hearing, the owners, or their agents, shall request the hearing in person, writing, or by telephone within 10 days of the date appearing on the notice.

(c) The poststorage hearing shall be conducted within 48 hours of the request, excluding weekends and holidays. The public agency may authorize its own officer or employee to conduct the hearing if the hearing officer is not the same person who directed the storage of the vehicle.

(d) Failure of either the registered or legal owner, or his or her agent, to request or to attend a scheduled hearing shall satisfy the poststorage hearing requirement.

(e) The agency employing the person who directed the storage shall be responsible for the costs incurred for towing and storage if it is determined in the poststorage hearing that reasonable grounds for the storage are not established.

(f) This section does not apply to vehicles abated under the Abandoned Vehicle Abatement Program pursuant to Sections 22660 to 22668, inclusive, and Section 22710, or to vehicles impounded for investigation pursuant to Section 22655, or to vehicles removed from private property pursuant to Section 22658.

(g) This section does not apply to abandoned vehicles removed pursuant to Section 22669 that are determined by the public agency to have an estimated value of five hundred dollars ($500) or less.

(Amended by Stats. 2004, Ch. 650, Sec. 17. Effective January 1, 2005.)



22852.5

(a) Whenever the possessory lien upon any vehicle is lost through trick, fraud, or device, the repossession of the vehicle by the lienholder revives the possessory lien, but any lien so revived is subordinate to any right, title, or interest of any person under any sale, transfer, encumbrance, lien, or other interest acquired or secured in good faith and for value between the time of the loss of possession and the time of repossession.

(b) It is a misdemeanor for any person to obtain possession of any vehicle or any part thereof subject to a lien pursuant to the provisions of this chapter by trick, fraud, or device.

(c) It is a misdemeanor for any person claiming a lien on a vehicle to knowingly violate any provision of this chapter.

(Added by Stats. 1980, Ch. 1111, Sec. 36.)



22853

(a) Whenever an officer or an employee removing a California registered vehicle from a highway or from public property for storage under this chapter does not know and is not able to ascertain the name of the owner or for any other reason is unable to give notice to the owner as required by Section 22852, the officer or employee shall immediately notify, or cause to be notified, the Department of Justice, Stolen Vehicle System, of its removal. The officer or employee shall file a notice with the proprietor of any public garage in which the vehicle may be stored. The notice shall include a complete description of the vehicle, the date, time, and place from which removed, the amount of mileage on the vehicle at the time of removal, and the name of the garage or place where the vehicle is stored.

(b) Whenever an officer or an employee removing a vehicle not registered in California from a highway or from public property for storage under this chapter does not know and is not able to ascertain the owner or for any other reason is unable to give the notice to the owner as required by Section 22852, the officer or employee shall immediately notify, or cause to be notified, the Department of Justice, Stolen Vehicle System. If the vehicle is not returned to the owner within 120 hours, the officer or employee shall immediately send, or cause to be sent, a written report of the removal by mail to the Department of Justice at Sacramento and shall file a copy of the notice with the proprietor of any public garage in which the vehicle may be stored. The report shall be made on a form furnished by that department and shall include a complete description of the vehicle, the date, time, and place from which the vehicle was removed, the amount of mileage on the vehicle at the time of removal, the grounds for removal, and the name of the garage or place where the vehicle is stored.

(c) Whenever an officer or employee or private party removing a vehicle from private property for storage under this chapter does not know and is not able to ascertain the name of the owner or for any other reason is unable to give the notice to the owner as required by Section 22852 and if the vehicle is not returned to the owner within a period of 120 hours, the officer or employee or private party shall immediately send, or cause to be sent, a written report of the removal by mail to the Department of Justice at Sacramento and shall file a copy of the notice with the proprietor of any public garage in which the vehicle may be stored. The report shall be made on a form furnished by that department and shall include a complete description of the vehicle, the date, time, and place from which the vehicle was removed, the amount of mileage on the vehicle at the time of removal, the grounds for removal, and the name of the garage or place where the vehicle is stored.

(Repealed and added by Stats. 1983, Ch. 913, Sec. 6.)



22854

The Department of Justice upon receiving notice under Section 22853 of the removal of a vehicle from a highway, or from public or private property, shall notify the registered and legal owner in writing at the addresses of such persons as shown by the records of the Department of Motor Vehicles, if the vehicle is registered in this state, of the removal of such vehicle, and give the name of the officer reporting such removal, the grounds upon which the removal was authorized and the location of the vehicle. If the vehicle is not registered in this state, the department shall make reasonable effort to notify the legal or registered owner of the removal and location of the vehicle. The notice to the registered or legal owner shall list the amount of mileage on the vehicle at the time of removal.

(Amended by Stats. 1975, Ch. 239.)



22854.5

Whenever an officer or employee of a public agency directs the storage of a vehicle under this chapter, the officer, employee, or agency directing that storage may notify the National Law Enforcement Telecommunication System by transmitting by any means available, including, but not limited to, electronic means, the vehicle identification number, the information listed in paragraphs (1), (2), and (3) of subdivision (b) of Section 22852, and the information described under Section 22853.

(Added by Stats. 2003, Ch. 622, Sec. 1. Effective January 1, 2004.)



22855

The following persons shall have the authority to make appraisals of the value of vehicles for purposes of this chapter, subject to the conditions stated in this chapter:

(a) Any peace officer of the Department of the California Highway Patrol designated by the commissioner.

(b) Any regularly employed and salaried deputy sheriff, any reserve deputy sheriff listed under Section 830.6 of the Penal Code, or any other employee designated by the sheriff of any county.

(c) Any regularly employed and salaried police officer, any reserve police officer listed under Section 830.6 of the Penal Code, or any other employee designated by the chief of police of any city.

(d) Any officer or employee of the Department of Motor Vehicles designated by the director of that department.

(e) Any regularly employed and salaried police officer, or reserve police officer, or other employee of the University of California Police Department designated by the chief of the department.

(f) Any regularly salaried employee of a city, county, or city and county designated by a board of supervisors or a city council pursuant to subdivision (a) of Section 22669.

(g) Any regularly employed and salaried police officer, or reserve police officer, or other employee of the police department of a California State University designated by the chief thereof.

(h) Any regularly employed and salaried security officer or other employee of a transit district security force designated by the chief thereof.

(i) Any regularly employed and salaried peace officer, or reserve peace officer, or other employee of the Department of Parks and Recreation designated by the director of that department.

(Amended by Stats. 2003, Ch. 292, Sec. 8. Effective January 1, 2004.)



22856

Notwithstanding any other provision of law, no cause of action for despoliation of evidence shall arise against any towing company that sells any vehicle at, or disposes of any vehicle after, a lien sale, unless the company knew, or should have known, that the vehicle will be needed as evidence in a legal action.

(Added by Stats. 1989, Ch. 457, Sec. 3.)









CHAPTER 11. Parking Lots

22950

Any city having a population of over 2,000,000 inhabitants shall regulate offstreet parking facilities within its jurisdiction in a manner not inconsistent with any provisions of this chapter.

(Repealed and added by Stats. 1976, Ch. 802.)



22951

No operator of any offstreet parking facility shall park the vehicle of a patron of the facility in any street or alley.

(Added by renumbering Section 22518 by Stats. 1965, Ch. 1041.)



22952

Every person engaged in the operation of off-street parking facilities is guilty of a violation, who:

(a) Tows or removes or authorizes the towing and removal of any vehicle within 24 hours of the expiration of the period for which a particular fee is charged. This subdivision shall not affect or limit any parking lot operator from charging parking fees in accordance with his posted schedule for the additional time such vehicle is parked.

(b) Tows or removes or authorizes the towing and removal of any vehicle when such parking facilities are held open for public use and there was no attendant on duty or other facilities permitting the patron to pay or remit the parking charges at the time such vehicle was first parked. This subdivision shall not affect or limit any parking lot operator from charging parking fees in accordance with his posted schedule for the time such vehicle is parked.

(Amended by Stats. 1968, Ch. 1192.)



22953

(a) An owner or person in lawful possession of private property that is held open to the public, or a discernible portion thereof, for parking of vehicles at no fee, or an employee or agent thereof, shall not tow or remove, or cause the towing or removal, of a vehicle within one hour of the vehicle being parked.

(b) Notwithstanding subdivision (a), a vehicle may be removed immediately after being illegally parked within 15 feet of a fire hydrant, in a fire lane, in a manner that interferes with an entrance to, or an exit from, the private property, or in a parking space or stall legally designated for disabled persons.

(c) Subdivision (a) does not apply to property designated for parking at residential property, or to property designated for parking at a hotel or motel where the parking stalls or spaces are clearly marked for a specific room.

(d) It is the intent of the Legislature in the adoption of subdivision (a) to avoid causing the unnecessary stranding of motorists and placing them in dangerous situations, when traffic citations and other civil remedies are available, thereby promoting the safety of the general public.

(e) A person who violates subdivision (a) is civilly liable to the owner of the vehicle or his or her agent for two times the amount of the towing and storage charges.

(Amended by Stats. 2006, Ch. 609, Sec. 5. Effective January 1, 2007.)






CHAPTER 12. Public Offenses

ARTICLE 1. Driving Offenses

23100

The provisions of this chapter apply to vehicles upon the highways and elsewhere throughout the State unless expressly provided otherwise.

(Enacted by Stats. 1959, Ch. 3.)



23103

(a) A person who drives a vehicle upon a highway in willful or wanton disregard for the safety of persons or property is guilty of reckless driving.

(b) A person who drives a vehicle in an offstreet parking facility, as defined in subdivision (c) of Section 12500, in willful or wanton disregard for the safety of persons or property is guilty of reckless driving.

(c) Except as otherwise provided in Section 40008, persons convicted of the offense of reckless driving shall be punished by imprisonment in a county jail for not less than five days nor more than 90 days or by a fine of not less than one hundred forty-five dollars ($145) nor more than one thousand dollars ($1,000), or by both that fine and imprisonment, except as provided in Section 23104 or 23105.

(Amended by Stats. 2010, Ch. 685, Sec. 2. Effective January 1, 2011.)



23103.5

(a) If the prosecution agrees to a plea of guilty or nolo contendere to a charge of a violation of Section 23103 in satisfaction of, or as a substitute for, an original charge of a violation of Section 23152, the prosecution shall state for the record a factual basis for the satisfaction or substitution, including whether or not there had been consumption of an alcoholic beverage or ingestion or administration of a drug, or both, by the defendant in connection with the offense. The statement shall set forth the facts that show whether or not there was a consumption of an alcoholic beverage or the ingestion or administration of a drug by the defendant in connection with the offense.

(b) The court shall advise the defendant, prior to the acceptance of the plea offered pursuant to a factual statement pursuant to subdivision (a), of the consequences of a conviction of a violation of Section 23103 as set forth in subdivision (c).

(c) If the court accepts the defendant s plea of guilty or nolo contendere to a charge of a violation of Section 23103 and the prosecutor s statement under subdivision (a) states that there was consumption of an alcoholic beverage or the ingestion or administration of a drug by the defendant in connection with the offense, the resulting conviction shall be a prior offense for the purposes of Section 23540, 23546, 23550, 23560, 23566, or 23622, as specified in those sections.

(d) The court shall notify the Department of Motor Vehicles of each conviction of Section 23103 that is required under this section to be a prior offense for purposes of Section 23540, 23546, 23550, 23560, 23566, or 23622.

(e) Except as provided in paragraph (1) of subdivision (f), if the court places the defendant on probation for a conviction of Section 23103 that is required under this section to be a prior offense for purposes of Section 23540, 23546, 23550, 23560, 23566, or 23622, the court shall order the defendant to enroll in an alcohol and drug education program licensed under Chapter 9 (commencing with Section 11836) of Part 2 of Division 10.5 of the Health and Safety Code and complete, at a minimum, the educational component of that program, as a condition of probation. If compelling circumstances exist that mitigate against including the education component in the order, the court may make an affirmative finding to that effect. The court shall state the compelling circumstances and the affirmative finding on the record, and may, in these cases, exclude the educational component from the order.

(f) (1) If the court places on probation a defendant convicted of a violation of Section 23103 that is required under this section to be a prior offense for purposes of Section 23540, 23546, 23550, 23560, 23566, or 23622, and that offense occurred within 10 years of a separate conviction of a violation of Section 23103, as specified in this section, or within 10 years of a conviction of a violation of Section 23152 or 23153, the court shall order the defendant to participate for nine months or longer, as ordered by the court, in a program licensed under Chapter 9 (commencing with Section 11836) of Part 2 of Division 10.5 of the Health and Safety Code that consists of at least 60 hours of program activities, including education, group counseling, and individual interview sessions.

(2) The court shall revoke the person s probation, except for good cause shown, for the failure to enroll in, participate in, or complete a program specified in paragraph (1).

(g) The Department of Motor Vehicles shall include in its annual report to the Legislature under Section 1821 an evaluation of the effectiveness of the programs described in subdivisions (e) and (f) as to treating persons convicted of violating Section 23103.

(Amended by Stats. 2008, Ch. 103, Sec. 2. Effective January 1, 2009.)



23104

(a) Except as provided in subdivision (b), whenever reckless driving of a vehicle proximately causes bodily injury to a person other than the driver, the person driving the vehicle shall, upon conviction thereof, be punished by imprisonment in the county jail for not less than 30 days nor more than six months or by a fine of not less than two hundred twenty dollars ($220) nor more than one thousand dollars ($1,000), or by both the fine and imprisonment.

(b) A person convicted of reckless driving that proximately causes great bodily injury, as defined in Section 12022.7 of the Penal Code, to a person other than the driver, who previously has been convicted of a violation of Section 23103, 23104, 23105, 23109, 23109.1, 23152, or 23153, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, by imprisonment in the county jail for not less than 30 days nor more than six months or by a fine of not less than two hundred twenty dollars ($220) nor more than one thousand dollars ($1,000) or by both the fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 609. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



23105

(a) A person convicted of reckless driving in violation of Section 23103 that proximately causes one or more of the injuries specified in subdivision (b) to a person other than the driver, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by imprisonment in a county jail for not less than 30 days nor more than six months, or by a fine of not less than two hundred twenty dollars ($220) nor more than one thousand dollars ($1,000), or by both that fine and imprisonment.

(b) This section applies to all of the following injuries:

(1) A loss of consciousness.

(2) A concussion.

(3) A bone fracture.

(4) A protracted loss or impairment of function of a bodily member or organ.

(5) A wound requiring extensive suturing.

(6) A serious disfigurement.

(7) Brain injury.

(8) Paralysis.

(c) This section does not preclude or prohibit prosecution under any other provision of law.

(Amended by Stats. 2011, Ch. 15, Sec. 610. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



23109

(a) A person shall not engage in a motor vehicle speed contest on a highway. As used in this section, a motor vehicle speed contest includes a motor vehicle race against another vehicle, a clock, or other timing device. For purposes of this section, an event in which the time to cover a prescribed route of more than 20 miles is measured, but where the vehicle does not exceed the speed limits, is not a speed contest.

(b) A person shall not aid or abet in any motor vehicle speed contest on any highway.

(c) A person shall not engage in a motor vehicle exhibition of speed on a highway, and a person shall not aid or abet in a motor vehicle exhibition of speed on any highway.

(d) A person shall not, for the purpose of facilitating or aiding or as an incident to any motor vehicle speed contest or exhibition upon a highway, in any manner obstruct or place a barricade or obstruction or assist or participate in placing a barricade or obstruction upon any highway.

(e) (1) A person convicted of a violation of subdivision (a) shall be punished by imprisonment in a county jail for not less than 24 hours nor more than 90 days or by a fine of not less than three hundred fifty-five dollars ($355) nor more than one thousand dollars ($1,000), or by both that fine and imprisonment. That person shall also be required to perform 40 hours of community service. The court may order the privilege to operate a motor vehicle suspended for 90 days to six months, as provided in paragraph (8) of subdivision (a) of Section 13352. The person s privilege to operate a motor vehicle may be restricted for 90 days to six months to necessary travel to and from that person s place of employment and, if driving a motor vehicle is necessary to perform the duties of the person s employment, restricted to driving in that person s scope of employment. This subdivision does not interfere with the court s power to grant probation in a suitable case.

(2) If a person is convicted of a violation of subdivision (a) and that violation proximately causes bodily injury to a person other than the driver, the person convicted shall be punished by imprisonment in a county jail for not less than 30 days nor more than six months or by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), or by both that fine and imprisonment.

(f) (1) If a person is convicted of a violation of subdivision (a) for an offense that occurred within five years of the date of a prior offense that resulted in a conviction of a violation of subdivision (a), that person shall be punished by imprisonment in a county jail for not less than four days nor more than six months, and by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000).

(2) If the perpetration of the most recent offense within the five-year period described in paragraph (1) proximately causes bodily injury to a person other than the driver, a person convicted of that second violation shall be imprisoned in a county jail for not less than 30 days nor more than six months and by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000).

(3) If the perpetration of the most recent offense within the five-year period described in paragraph (1) proximately causes serious bodily injury, as defined in paragraph (4) of subdivision (f) of Section 243 of the Penal Code, to a person other than the driver, a person convicted of that second violation shall be imprisoned in the state prison, or in a county jail for not less than 30 days nor more than one year, and by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000).

(4) The court shall order the privilege to operate a motor vehicle of a person convicted under paragraph (1), (2), or (3) suspended for a period of six months, as provided in paragraph (9) of subdivision (a) of Section 13352. In lieu of the suspension, the person s privilege to operate a motor vehicle may be restricted for six months to necessary travel to and from that person s place of employment and, if driving a motor vehicle is necessary to perform the duties of the person s employment, restricted to driving in that person s scope of employment.

(5) This subdivision does not interfere with the court s power to grant probation in a suitable case.

(g) If the court grants probation to a person subject to punishment under subdivision (f), in addition to subdivision (f) and any other terms and conditions imposed by the court, which may include a fine, the court shall impose as a condition of probation that the person be confined in a county jail for not less than 48 hours nor more than six months. The court shall order the person s privilege to operate a motor vehicle to be suspended for a period of six months, as provided in paragraph (9) of subdivision (a) of Section 13352 or restricted pursuant to subdivision (f).

(h) If a person is convicted of a violation of subdivision (a) and the vehicle used in the violation is registered to that person, the vehicle may be impounded at the registered owner s expense for not less than one day nor more than 30 days.

(i) A person who violates subdivision (b), (c), or (d) shall upon conviction of that violation be punished by imprisonment in a county jail for not more than 90 days, by a fine of not more than five hundred dollars ($500), or by both that fine and imprisonment.

(j) If a person s privilege to operate a motor vehicle is restricted by a court pursuant to this section, the court shall clearly mark the restriction and the dates of the restriction on that person s driver s license and promptly notify the Department of Motor Vehicles of the terms of the restriction in a manner prescribed by the department. The Department of Motor Vehicles shall place that restriction in the person s records in the Department of Motor Vehicles and enter the restriction on a license subsequently issued by the Department of Motor Vehicles to that person during the period of the restriction.

(k) The court may order that a person convicted under this section, who is to be punished by imprisonment in a county jail, be imprisoned on days other than days of regular employment of the person, as determined by the court.

(l) This section shall be known and may be cited as the Louis Friend Memorial Act.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 611) by Stats. 2011, Ch. 39, Sec. 64. Effective June 30, 2011. Operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39.)



23109.1

(a) A person convicted of engaging in a motor vehicle speed contest in violation of subdivision (a) of Section 23109 that proximately causes one or more of the injuries specified in subdivision (b) to a person other than the driver, shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by imprisonment in a county jail for not less than 30 days nor more than six months, or by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000), or by both that fine and imprisonment.

(b) This section applies to all of the following injuries:

(1) A loss of consciousness.

(2) A concussion.

(3) A bone fracture.

(4) A protracted loss or impairment of function of a bodily member or organ.

(5) A wound requiring extensive suturing.

(6) A serious disfigurement.

(7) Brain injury.

(8) Paralysis.

(c) This section does not preclude or prohibit prosecution under any other provision of law.

(Amended by Stats. 2011, Ch. 15, Sec. 612. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



23109.2

(a) (1) Whenever a peace officer determines that a person was engaged in any of the activities set forth in paragraph (2), the peace officer may immediately arrest and take into custody that person and may cause the removal and seizure of the motor vehicle used in that offense in accordance with Chapter 10 (commencing with Section 22650). A motor vehicle so seized may be impounded for not more than 30 days.

(2) (A) A motor vehicle speed contest, as described in subdivision (a) of Section 23109.

(B) Reckless driving on a highway, as described in subdivision (a) of Section 23103.

(C) Reckless driving in an offstreet parking facility, as described in subdivision (b) of Section 23103.

(D) Exhibition of speed on a highway, as described in subdivision (c) of Section 23109.

(b) The registered and legal owner of a vehicle removed and seized under subdivision (a) or their agents shall be provided the opportunity for a storage hearing to determine the validity of the storage in accordance with Section 22852.

(c) (1) Notwithstanding Chapter 10 (commencing with Section 22650) or any other provision of law, an impounding agency shall release a motor vehicle to the registered owner or his or her agent prior to the conclusion of the impoundment period described in subdivision (a) under any of the following circumstances:

(A) If the vehicle is a stolen vehicle.

(B) If the person alleged to have been engaged in the motor vehicle speed contest, as described in subdivision (a), was not authorized by the registered owner of the motor vehicle to operate the motor vehicle at the time of the commission of the offense.

(C) If the registered owner of the vehicle was neither the driver nor a passenger of the vehicle at the time of the alleged violation pursuant to subdivision (a), or was unaware that the driver was using the vehicle to engage in any of the activities described in subdivision (a).

(D) If the legal owner or registered owner of the vehicle is a rental car agency.

(E) If, prior to the conclusion of the impoundment period, a citation or notice is dismissed under Section 40500, criminal charges are not filed by the district attorney because of a lack of evidence, or the charges are otherwise dismissed by the court.

(2) A vehicle shall be released pursuant to this subdivision only if the registered owner or his or her agent presents a currently valid driver s license to operate the vehicle and proof of current vehicle registration, or if ordered by a court.

(3) If, pursuant to subparagraph (E) of paragraph (1) a motor vehicle is released prior to the conclusion of the impoundment period, neither the person charged with a violation of subdivision (a) of Section 23109 nor the registered owner of the motor vehicle is responsible for towing and storage charges nor shall the motor vehicle be sold to satisfy those charges.

(d) A vehicle seized and removed under subdivision (a) shall be released to the legal owner of the vehicle, or the legal owner s agent, on or before the 30th day of impoundment if all of the following conditions are met:

(1) The legal owner is a motor vehicle dealer, bank, credit union, acceptance corporation, or other licensed financial institution legally operating in this state, or is another person, not the registered owner, holding a security interest in the vehicle.

(2) The legal owner or the legal owner s agent pays all towing and storage fees related to the impoundment of the vehicle. No lien sale processing fees shall be charged to a legal owner who redeems the vehicle on or before the 15th day of impoundment.

(3) The legal owner or the legal owner s agent presents foreclosure documents or an affidavit of repossession for the vehicle.

(e) (1) The registered owner or his or her agent is responsible for all towing and storage charges related to the impoundment, and any administrative charges authorized under Section 22850.5.

(2) Notwithstanding paragraph (1), if the person convicted of engaging in the activities set forth in paragraph (2) of subdivision (a) was not authorized by the registered owner of the motor vehicle to operate the motor vehicle at the time of the commission of the offense, the court shall order the convicted person to reimburse the registered owner for any towing and storage charges related to the impoundment, and any administrative charges authorized under Section 22850.5 incurred by the registered owner to obtain possession of the vehicle, unless the court finds that the person convicted does not have the ability to pay all or part of those charges.

(3) If the vehicle is a rental vehicle, the rental car agency may require the person to whom the vehicle was rented to pay all towing and storage charges related to the impoundment and any administrative charges authorized under Section 22850.5 incurred by the rental car agency in connection with obtaining possession of the vehicle.

(4) The owner is not liable for any towing and storage charges related to the impoundment if acquittal or dismissal occurs.

(5) The vehicle may not be sold prior to the defendant s conviction.

(6) The impounding agency is responsible for the actual costs incurred by the towing agency as a result of the impoundment should the registered owner be absolved of liability for those charges pursuant to paragraph (3) of subdivision (c). Notwithstanding this provision, nothing shall prohibit impounding agencies from making prior payment arrangements to satisfy this requirement.

(f) Any period when a vehicle is subjected to storage under this section shall be included as part of the period of impoundment ordered by the court under subdivision (h) of Section 23109.

(Repealed and added by Stats. 2007, Ch. 727, Sec. 3. Effective October 14, 2007.)



23109.5

(a) In any case charging a violation of subdivision (a) of Section 23109 and where the offense occurs within five years of one or more prior offenses which resulted in conviction of violation of subdivision (a) of Section 23109, the court shall not strike any prior conviction of those offenses for purposes of sentencing in order to avoid imposing, as part of the sentence or term of probation, the minimum time of imprisonment, as provided in subdivision (f) of Section 23109, or for purposes of avoiding revocation, suspension, or restriction of the privilege to operate a motor vehicle, as provided in Section 13352 or 23109.

(b) In any case charging a violation of subdivision (a) of Section 23109, the court shall obtain a copy of the driving record of the person charged from the Department of Motor Vehicles and may obtain any records from the Department of Justice or any other source to determine if one or more prior convictions of the person for violation of subdivision (a) of Section 23109 have occurred within five years of the charged offense.

(Added by Stats. 1983, Ch. 953, Sec. 3.)



23110

(a) Any person who throws any substance at a vehicle or any occupant thereof on a highway is guilty of a misdemeanor.

(b) Any person who with intent to do great bodily injury maliciously and willfully throws or projects any rock, brick, bottle, metal or other missile, or projects any other substance capable of doing serious bodily harm at such vehicle or occupant thereof is guilty of a felony and upon conviction shall be punished by imprisonment in the state prison.

(Amended (as amended by Stats. 2011, Ch. 15, Sec. 613) by Stats. 2011, Ch. 39, Sec. 65. Effective June 30, 2011. Operative October 1, 2011, pursuant to Secs. 68 and 69 of Ch. 39.)



23111

No person in any vehicle and no pedestrian shall throw or discharge from or upon any road or highway or adjoining area, public or private, any lighted or nonlighted cigarette, cigar, match, or any flaming or glowing substance. This section shall be known as the Paul Buzzo Act.

(Amended by Stats. 1970, Ch. 1548.)



23112

(a) No person shall throw or deposit, nor shall the registered owner or the driver, if such owner is not then present in the vehicle, aid or abet in the throwing or depositing upon any highway any bottle, can, garbage, glass, nail, offal, paper, wire, any substance likely to injure or damage traffic using the highway, or any noisome, nauseous, or offensive matter of any kind.

(b) No person shall place, deposit, or dump, or cause to be placed, deposited, or dumped, any rocks, refuse, garbage, or dirt in or upon any highway, including any portion of the right-of-way thereof, without the consent of the state or local agency having jurisdiction over the highway.

(Amended by Stats. 1980, Ch. 74, Sec. 4.)



23112.5

(a) Any person who dumps, spills, or causes the release of hazardous material, as defined by Section 353, or hazardous waste, as defined by Section 25117 of the Health and Safety Code, upon any highway shall notify the Department of the California Highway Patrol or the agency having traffic jurisdiction for that highway of the dump, spill, or release, as soon as the person has knowledge of the dump, spill, or release and notification is possible. Upon receiving notification pursuant to this section, the Department of the California Highway Patrol shall, as soon as possible, notify the Office of Emergency Services of the dump, spill, or release, except for petroleum spills of less than 42 gallons from vehicular fuel tanks.

(b) Any person who is convicted of a violation of this section shall be punished by a mandatory fine of not less than two thousand dollars ($2,000).

(Amended by Stats. 2013, Ch. 352, Sec. 525. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



23112.7

(a) (1) A motor vehicle used for illegal dumping of waste matter on public or private property is subject to impoundment pursuant to subdivision (c).

(2) A motor vehicle used for illegal dumping of harmful waste matter on public or private property is subject to impoundment and civil forfeiture pursuant to subdivision (d).

(b) For the purposes of this section, the following terms have the following meanings:

(1) Illegal dumping means the willful or intentional depositing, dropping, dumping, placing, or throwing of any waste matter onto public or private property that is not expressly designated for the purpose of disposal of waste matter. Illegal dumping does not include the discarding of small quantities of waste matter related to consumer goods and that are reasonably understood to be ordinarily carried on or about the body of a living person, including, but not limited to, beverage containers and closures, packaging, wrappers, wastepaper, newspaper, magazines, or other similar waste matter that escapes or is allowed to escape from a container, receptacle, or package.

(2) Waste matter means any form of tangible matter described by any of the following:

(A) All forms of garbage, refuse, rubbish, recyclable materials, and solid waste.

(B) Dirt, soil, rock, decomposed rock, gravel, sand, or other aggregate material dumped or deposited as refuse.

(C) Abandoned or discarded furniture; or commercial, industrial, or agricultural machinery, apparatus, structure, or other container; or a piece, portion, or part of these items.

(D) All forms of liquid waste not otherwise defined in or deemed to fall within the purview of Section 25117 of the Health and Safety Code, including, but not limited to, water-based or oil-based paints, chemical solutions, water contaminated with any substance rendering it unusable for irrigation or construction, oils, fuels, and other petroleum distillates or byproducts.

(E) Any form of biological waste not otherwise designated by law as hazardous waste, including, but not limited to, body parts, carcasses, and any associated container, enclosure, or wrapping material used to dispose these matters.

(F) A physical substance used as an ingredient in any process, now known or hereafter developed or devised, to manufacture a controlled substance specified in Section 11054, 11055, 11056, 11057, or 11058 of the Health and Safety Code, or that is a byproduct or result of the manufacturing process of the controlled substance.

(3) Harmful waste matter is a hazardous substance as defined in Section 374.8 of the Penal Code; a hazardous waste as defined in Section 25117 of the Health and Safety Code; waste that, pursuant to Division 30 (commencing with Section 40000) of the Public Resources Code, cannot be disposed in a municipal solid waste landfill without special handling, processing, or treatment; or waste matter in excess of one cubic yard.

(c) (1) Whenever a person, who has one or more prior convictions of Section 374.3 or 374.8 of the Penal Code that are not infractions, is convicted of a misdemeanor violation of Section 374.3 of the Penal Code, or of a violation of Section 374.8 of the Penal Code, for illegally dumping waste matter or harmful waste matter that is committed while driving a motor vehicle of which he or she is the registered owner of the vehicle, or is the registered owner s agent or employee, the court at the time of sentencing may order the motor vehicle impounded for a period of not more than six months.

(2) In determining the impoundment period imposed pursuant to paragraph (1), the court shall consider both of the following factors:

(A) The size and nature of the waste matter dumped.

(B) Whether the dumping occurred for a business purpose.

(3) The cost of keeping the vehicle is a lien on the vehicle pursuant to Chapter 6.5 (commencing with Section 3067) of Title 14 of Part 4 of Division 3 of the Civil Code.

(4) Notwithstanding paragraph (1), a vehicle impounded pursuant to this subdivision shall be released to the legal owner or his or her agent pursuant to subdivision (b) of Section 23592.

(5) The impounding agency shall not be liable to the registered owner for the release of the vehicle to the legal owner or his or her agent when made in compliance with paragraph (4).

(6) This subdivision does not apply if there is a community property interest in the vehicle that is owned by a person other than the defendant and the vehicle is the only vehicle available to the defendant s immediate family that may be operated on the highway with a class A, class B, or class C driver s license.

(d) (1) Notwithstanding Section 86 of the Code of Civil Procedure and any other provision of law otherwise prescribing the jurisdiction of the court based upon the value of the property involved, whenever a person, who has two or more prior convictions of Section 374.3 or 374.8 of the Penal Code that are not infractions, is charged with a misdemeanor violation of Section 374.3 of the Penal Code, or of a violation of Section 374.8 of the Penal Code, for illegally dumping harmful waste matter, the court with jurisdiction over the offense may, upon a motion of the prosecutor or the county counsel in a criminal action, declare a motor vehicle if used by the defendant in the commission of the violation, to be a nuisance, and upon conviction order the vehicle sold pursuant to Section 23596, if the person is the registered owner of the vehicle or the registered owner s employee or agent.

(2) The proceeds of the sale of the vehicle pursuant to this subdivision shall be distributed and used in decreasing order of priority, as follows:

(A) To satisfy all costs of the sale, including costs incurred with respect to the taking and keeping of the vehicle pending sale.

(B) To the legal owner in an amount to satisfy the indebtedness owed to the legal owner remaining as of the date of the sale, including accrued interest or finance charges and delinquency charges.

(C) To recover the costs made, incurred, or associated with the enforcement of this section, the abatement of waste matter, and the deterrence of illegal dumping.

(3) A vehicle shall not be sold pursuant to this subdivision in either of the following circumstances:

(A) The vehicle is owned by the employer or principal of the defendant and the use of the vehicle was made without the employer s or principal s knowledge and consent, and did not provide a direct benefit to the employer s or principal s business.

(B) There is a community property interest in the vehicle that is owned by a person other than the defendant and the vehicle is the only vehicle available to the defendant s immediate family that may be operated on the highway with a class A, class B, or class C driver s license.

(Added by Stats. 2006, Ch. 765, Sec. 1. Effective January 1, 2007.)



23113

(a) Any person who drops, dumps, deposits, places, or throws, or causes or permits to be dropped, dumped, deposited, placed, or thrown, upon any highway or street any material described in Section 23112 or in subdivision (d) of Section 23114 shall immediately remove the material or cause the material to be removed.

(b) If the person fails to comply with subdivision (a), the governmental agency responsible for the maintenance of the street or highway on which the material has been deposited may remove the material and collect, by civil action, if necessary, the actual cost of the removal operation in addition to any other damages authorized by law from the person made responsible under subdivision (a).

(c) A member of the Department of the California Highway Patrol may direct a responsible party to remove the aggregate material described in subdivision (d) of Section 23114 from a highway when that material has escaped or been released from a vehicle.

(d) Notwithstanding any other provision of law, a government agency described in subdivision (b), the Department of the California Highway Patrol, or the employees or officers of those agencies, may not be held liable for any damage to material, to cargo, or to personal property caused by a negligent act or omission of the employee or officer when the employee or officer is acting within the scope and purpose of subdivision (b) or (c). Nothing in this subdivision affects liability for purposes of establishing gross negligence or willful misconduct. This subdivision applies to the negligent performance of a ministerial act, and does not affect liability under any provision of law, including liability, if any, derived from the failure to preserve evidence in a civil or criminal action.

(Amended by Stats. 1999, Ch. 421, Sec. 2. Effective January 1, 2000.)



23114

(a) Except as provided in Subpart I (commencing with Section 393.100) of Title 49 of the Code of Federal Regulations related to hay and straw, a vehicle shall not be driven or moved on any highway unless the vehicle is so constructed, covered, or loaded as to prevent any of its contents or load other than clear water or feathers from live birds from dropping, sifting, leaking, blowing, spilling, or otherwise escaping from the vehicle.

(b) (1) Aggregate material shall only be carried in the cargo area of a vehicle. The cargo area shall not contain any holes, cracks, or openings through which that material may escape, regardless of the degree to which the vehicle is loaded, except as provided in paragraph (2).

(2) Every vehicle used to transport aggregate materials, regardless of the degree to which the vehicle is loaded, shall be equipped with all of the following:

(A) Properly functioning seals on any openings used to empty the load, including, but not limited to, bottom dump release gates and tailgates.

(B) Splash flaps behind every tire, or set of tires, regardless of the position on the truck, truck tractor, or trailer.

(C) Center flaps at a location to the rear of each bottom dump release gate as to trucks or trailers equipped with bottom dump release gates. The center flap may be positioned directly behind the bottom dump release gate and in front of the rear axle of the vehicle, or it may be positioned to the rear of the rear axle in line with the splash flaps required behind the tires. The width of the center flap may extend not more than one inch from one sidewall to the opposite sidewall of the inside tires and shall extend to within five inches of the pavement surface, and may be not less than 24 inches from the bottom edge to the top edge of that center flap.

(D) Fenders starting at the splash flap with the leading edge of the fenders extending forward at least six inches beyond the center of the axle that cover the tops of tires not already covered by the truck, truck tractor, or trailer body.

(E) Complete enclosures on all vertical sides of the cargo area, including, but not limited to, tailgates.

(F) Shed boards designed to prevent aggregate materials from being deposited on the vehicle body during top loading.

(c) Vehicles comprised of full rigid enclosures are exempt only from subparagraphs (C) and (F) of paragraph (2) of subdivision (b).

(d) For purposes of this section, aggregate material means rock fragments, pebbles, sand, dirt, gravel, cobbles, crushed base, asphalt, and other similar materials.

(e) (1) In addition to subdivisions (a) and (b), a vehicle may not transport any aggregate material upon a highway unless the material is covered.

(2) Vehicles transporting loads composed entirely of asphalt material are exempt only from the provisions of this section requiring that loads be covered.

(3) Vehicles transporting loads composed entirely of petroleum coke material are not required to cover their loads if they are loaded using safety procedures, specialized equipment, and a chemical surfactant designed to prevent materials from blowing, spilling, or otherwise escaping from the vehicle.

(4) Vehicles transporting loads of aggregate materials are not required to cover their loads if the load, where it contacts the sides, front, and back of the cargo container area, remains six inches from the upper edge of the container area, and if the load does not extend, at its peak, above any part of the upper edge of the cargo container area.

(f) A person who provides a location for vehicles to be loaded with an aggregate material or other material shall provide a location for vehicle operators to comply with this section before entering a highway.

(1) A person is exempt from the requirements of this subdivision if the location that he or she provides for vehicles to be loaded with the materials described in this subdivision has 100 yards or less between the scale houses where the trucks carrying aggregate material are weighed and the point of egress to a public road.

(2) A driver of a vehicle loaded with aggregate material leaving locations exempted from the requirements of this subdivision is authorized to operate on public roads only until that driver is able to safely cover the load at a site near the location s point of egress to the public road. Except as provided under paragraph (4) of subdivision (e), an uncovered vehicle described in this paragraph may not operate more than 200 yards from the point of egress to the public road.

(Amended by Stats. 2008, Ch. 250, Sec. 1. Effective January 1, 2009.)



23115

(a) No vehicle transporting garbage, swill, used cans or bottles, wastepapers, waste cardboard, ashes, refuse, trash, or rubbish, or any noisome, nauseous, or offensive matter, or anything being transported for disposal or recycling shall be driven or moved upon any highway unless the load is totally covered in a manner that will prevent the load or any part of the load from spilling or falling from the vehicle.

(b) Subdivision (a) does not prohibit a rubbish vehicle from being without cover while in the process of acquiring its load if no law, administrative regulation, or local ordinance requires that it be covered in those circumstances.

(c) Vehicles transporting wastepaper, waste cardboard, or used cans or bottles, are in compliance with subdivision (a) if appropriate binders including, but not limited to, bands, wires, straps, or netting are used to prevent the load, or any part of the load, from spilling or falling from the vehicle.

(d) This section does not apply to any vehicle engaged in transporting wet waste fruit or vegetable matter, or waste products to or from a food processing establishment.

(Amended by Stats. 2001, Ch. 279, Sec. 1. Effective January 1, 2002.)



23116

(a) No person driving a pickup truck or a flatbed motortruck on a highway shall transport any person in or on the back of the truck.

(b) No person shall ride in or on the back of a truck or flatbed motortruck being driven on a highway.

(c) Subdivisions (a) and (b) do not apply if the person in the back of the truck is secured with a restraint system. The restraint system shall meet or exceed the federal motor vehicle safety standards published in Sections 571.207, 571.209, and 571.210 of Title 49 of the Code of Federal Regulations.

(d) Subdivisions (a), (b), and (c) do not apply to any person transporting one or more persons in the back of a truck or flatbed motortruck owned by a farmer or rancher, if that vehicle is used exclusively within the boundaries of lands owned or managed by that farmer or rancher, including the incidental use of that vehicle on not more than one mile of highway between one part of the farm or ranch to another part of that farm or ranch.

(e) Subdivisions (a), (b), and (c) do not apply if the person in the back of the truck or the flatbed is being transported in an emergency response situation by a public agency or pursuant to the direction or authority of a public agency.

As used in this subdivision, emergency response situation means instances in which necessary measures are needed in order to prevent injury or death to persons or to prevent, confine, or mitigate damage or destruction to property.

(f) Subdivisions (a) and (b) do not apply if the person in the back of the truck or flatbed motortruck is being transported in a parade that is supervised by a law enforcement agency and the speed of the truck while in the parade does not exceed eight miles per hour.

(Amended by Stats. 2000, Ch. 308, Sec. 2. Effective January 1, 2001.)



23117

(a) No person driving a motor vehicle shall transport any animal in the back of the vehicle in a space intended for any load on the vehicle on a highway unless the space is enclosed or has side and tail racks to a height of at least 46 inches extending vertically from the floor, the vehicle has installed means of preventing the animal from being discharged, or the animal is cross tethered to the vehicle, or is protected by a secured container or cage, in a manner which will prevent the animal from being thrown, falling, or jumping from the vehicle.

(b) This section does not apply to any of the following:

(1) The transportation of livestock.

(2) The transportation of a dog whose owner either owns or is employed by a ranching or farming operation who is traveling on a road in a rural area or who is traveling to and from a livestock auction.

(3) The transportation of a dog for purposes associated with ranching or farming.

(Added by Stats. 1987, Ch. 224, Sec. 1.)



23118

(a) (1) A magistrate presented with the affidavit of a peace officer establishing reasonable cause to believe that a vehicle, described by vehicle type and license number, is being used or operated in violation of Section 7502.1 of the Business and Professions Code shall issue a warrant or order authorizing any peace officer to immediately seize and cause the removal of the vehicle.

(2) The warrant or court order may be entered into a computerized database.

(3) Any vehicle so impounded may be impounded until such time as the owner of the property, or the person in possession of the property at the time of the impoundment, produces proof of licensure pursuant to Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code, or proof of an exemption from licensure pursuant to Section 7500.2 or 7500.3 of the Business and Professions Code.

(4) The impounding agency, within two working days of impoundment, shall send a notice by certified mail, return receipt requested, to the legal owner of the vehicle, at an address obtained from the department, informing the owner that the vehicle has been impounded and providing the owner with a copy of the warrant or court order. Failure to notify the legal owner within two working days shall prohibit the impounding agency from charging for more than 15 days impoundment when a legal owner redeems the impounded vehicle. The law enforcement agency shall be open to issue a release to the registered owner or legal owner, or the agent of either, whenever the agency is open to serve the public for regular, nonemergency business.

(b) (1) An impounding agency shall release a vehicle to the registered owner or his or her agent prior to the end of the impoundment period and without the permission of the magistrate authorizing the vehicle s seizure under any of the following circumstances:

(A) When the vehicle is a stolen vehicle.

(B) When the vehicle was seized under this section for an offense that does not authorize the seizure of the vehicle.

(2) No vehicle may be released under this subdivision, except upon presentation of the registered owner s or agent s currently valid license to operate the vehicle, and proof of current vehicle registration, or upon order of the court.

(c) (1) Whenever a vehicle is impounded under this section, the magistrate ordering the storage shall provide the vehicle s registered and legal owners of record, or their agents, with the opportunity for a poststorage hearing to determine the validity of the storage.

(2) A notice of the storage shall be mailed or personally delivered to the registered and legal owners within 48 hours after issuance of the warrant or court order, excluding weekends and holidays, by the person or agency executing the warrant or court order, and shall include all of the following information:

(A) The name, address, and telephone number of the agency providing the notice.

(B) The location of the place of storage and a description of the vehicle, which shall include, if available, the name or make, the manufacturer, the license plate number, and the mileage of the vehicle.

(C) A copy of the warrant or court order and the peace officer s affidavit, as described in subdivision (a).

(D) A statement that, in order to receive their poststorage hearing, the owners, or their agents, are required to request the hearing from the magistrate issuing the warrant or court order in person, in writing, or by telephone, within 10 days of the date of the notice.

(3) The poststorage hearing shall be conducted within two court days after receipt of the request for the hearing.

(4) At the hearing, the magistrate may order the vehicle released if he or she finds any of the circumstances described in subdivision (b) or (e) that allow release of a vehicle by the impounding agency.

(5) Failure of either the registered or legal owner, or his or her agent, to request, or to attend, a scheduled hearing satisfies the poststorage hearing requirement.

(6) The agency employing the peace officer who caused the magistrate to issue the warrant or court order shall be responsible for the costs incurred for towing and storage if it is determined in the poststorage hearing that reasonable grounds for the storage are not established.

(d) The registered owner or his or her agent is responsible for all towing and storage charges related to the impoundment, and any administrative charges authorized under Section 22850.5.

(e) A vehicle removed and seized under subdivision (a) shall be released to the legal owner of the vehicle or the legal owner s agent prior to the end of the impoundment period and without the permission of the magistrate authorizing the seizure of the vehicle if all of the following conditions are met:

(1) The legal owner is a motor vehicle dealer, bank, credit union, acceptance corporation, or other licensed financial institution legally operating in this state or is another person, not the registered owner, holding a security interest in the vehicle.

(2) (A) The legal owner or the legal owner s agent pays all towing and storage fees related to the seizure of the vehicle. Except as specifically authorized by this subdivision, no other fees shall be charged to the legal owner or the agent of the legal owner. No lien sale processing fees shall be charged to the legal owner who redeems the vehicle prior to the 15th day of impoundment. Neither the impounding authority nor any person having possession of the vehicle shall collect from the legal owner of the type specified in paragraph (1), or the legal owner s agent any administrative charges imposed pursuant to Section 22850.5 unless the legal owner voluntarily requested a poststorage hearing.

(B) A person operating or in charge of a storage facility where vehicles are stored pursuant to this section shall accept a valid bank credit card or cash for payment of towing, storage, and related fees by a legal or registered owner or the owner s agent claiming the vehicle. A credit card shall be in the name of the person presenting the card. Credit card means credit card as defined in subdivision (a) of Section 1747.02 of the Civil Code, except, for the purposes of this section, credit card does not include a credit card issued by a retail seller.

(C) A person operating or in charge of a storage facility described in subparagraph (B) who violates subparagraph (B) shall be civilly liable to the owner of the vehicle or to the person who tendered the fees for four times the amount of the towing, storage, and related fees, but not to exceed five hundred dollars ($500).

(D) A person operating or in charge of the storage facility shall have sufficient funds on the premises of the primary storage facility during normal business hours to accommodate, and make change in, a reasonable monetary transaction.

(E) Credit charges for towing and storage services shall comply with Section 1748.1 of the Civil Code. Law enforcement agencies may include the costs of providing for payment by credit when making agreements with towing companies on rates.

(3) (A) The legal owner or the legal owner s agent presents to the law enforcement agency or impounding agency, or any person acting on behalf of those agencies, a copy of the assignment, as defined in subdivision (b) of Section 7500.1 of the Business and Professions Code; a release from the one responsible governmental agency, only if required by the agency; a government-issued photographic identification card; and any one of the following as determined by the legal owner or the legal owner s agent: a certificate of repossession for the vehicle, a security agreement for the vehicle, or title, whether paper or electronic, showing proof of legal ownership for the vehicle. The law enforcement agency, impounding agency, or any other governmental agency, or any person acting on behalf of those agencies, shall not require the presentation of any other documents.

(B) The legal owner or the legal owner s agent presents to the person in possession of the vehicle, or any person acting on behalf of the person in possession, a copy of the assignment, as defined in subdivision (b) of Section 7500.1 of the Business and Professions Code; a release from the one responsible governmental agency, only if required by the agency; a government-issued photographic identification card; and any one of the following as determined by the legal owner or the legal owner s agent: a certificate of repossession for the vehicle, a security agreement for the vehicle, or title, whether paper or electronic, showing proof of legal ownership for the vehicle. The person in possession of the vehicle, or any person acting on behalf of the person in possession, shall not require the presentation of any other documents.

(C) All presented documents may be originals, photocopies, or facsimile copies, or may be transmitted electronically. The law enforcement agency, impounding agency, or any person in possession of the vehicle, or anyone acting on behalf of them, shall not require a document to be notarized. The law enforcement agency, impounding agency, or any person acting on behalf of those agencies, may require the agent of the legal owner to produce a photocopy or facsimile copy of its repossession agency license or registration issued pursuant to Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code, or to demonstrate, to the satisfaction of the law enforcement agency, impounding agency, or any person in possession of the vehicle, or anyone acting on behalf of them, that the agent is exempt from licensure pursuant to Section 7500.2 or 7500.3 of the Business and Professions Code.

(D) No administrative costs authorized under subdivision (a) of Section 22850.5 shall be charged to the legal owner of the type specified in paragraph (1), who redeems the vehicle unless the legal owner voluntarily requests a poststorage hearing. No city, county, city and county, or state agency shall require a legal owner or a legal owner s agent to request a poststorage hearing as a requirement for release of the vehicle to the legal owner or the legal owner s agent. The law enforcement agency, impounding agency, or any other governmental agency, or any person acting on behalf of those agencies, shall not require any documents other than those specified in this paragraph. The law enforcement agency, impounding agency, or other governmental agency, or any person acting on behalf of those agencies, may not require any documents to be notarized. The legal owner or the legal owner s agent shall be given a copy of any documents he or she is required to sign, except for a vehicle evidentiary hold logbook. The law enforcement agency, impounding agency, or any person acting on behalf of those agencies, or any person in possession of the vehicle, may photocopy and retain the copies of any documents presented by the legal owner or legal owner s agent.

(4) A failure by a storage facility to comply with any applicable conditions set forth in this subdivision shall not affect the right of the legal owner or the legal owner s agent to retrieve the vehicle, provided all conditions required of the legal owner or legal owner s agent under this subdivision are satisfied.

(f) (1) A legal owner or the legal owner s agent that obtains release of the vehicle pursuant to subdivision (e) shall not release the vehicle to the registered owner of the vehicle or the person who was listed as the registered owner when the vehicle was impounded or the person in possession of the vehicle at the time of the impound or any agents of the registered owner until the termination of the impoundment period.

(2) The legal owner or the legal owner s agent shall not relinquish the vehicle to the registered owner or the person who was listed as the registered owner when the vehicle was impounded until the registered owner or that owner s agent presents his or her valid driver s license or valid temporary driver s license to the legal owner or the legal owner s agent. The legal owner or the legal owner s agent or the person in possession of the vehicle shall make every reasonable effort to ensure that the licenses presented are valid and possession of the vehicle will not be given to the driver who was involved in the original impound proceeding until the expiration of the impoundment period.

(3) Prior to relinquishing the vehicle, the legal owner may require the registered owner to pay all towing and storage charges related to the impoundment and the administrative charges authorized under Section 22850.5 that were incurred by the legal owner in connection with obtaining the custody of the vehicle.

(4) Any legal owner who knowingly releases or causes the release of a vehicle to a registered owner or the person in possession of the vehicle at the time of the impound or any agent of the registered owner in violation of this subdivision shall be guilty of a misdemeanor and subject to a fine in the amount of two thousand dollars ($2,000) in addition to any other penalties established by law.

(5) The legal owner, registered owner, or person in possession of the vehicle shall not change or attempt to change the name of the legal owner or the registered owner on the records of the department until the vehicle is released from the impound.

(g) Notwithstanding any other provision of this section, the registered owner and not the legal owner shall remain responsible for any towing and storage charges related to the impoundment and the administrative charges authorized under Section 22850.5 and any parking fines, penalties, and administrative fees incurred by the registered owner.

(h) The law enforcement agency and the impounding agency, including any storage facility acting on behalf of the law enforcement agency or impounding agency, shall comply with this section and shall not be liable to the registered owner for the improper release of the vehicle to the legal owner or the legal owner s agent provided the release complies with the provisions of this section. The legal owner shall indemnify and hold harmless a storage facility from any claims arising out of the release of the vehicle to the legal owner or the legal owner s agent and from any damage to the vehicle after its release, including the reasonable costs associated with defending any such claims. A law enforcement agency shall not refuse to issue a release to a legal owner or the agent of a legal owner on the grounds that it previously issued a release.

(Added by Stats. 2009, Ch. 322, Sec. 11. Effective January 1, 2010.)



23120

No person shall operate a motor vehicle while wearing glasses having a temple width of one-half inch or more if any part of such temple extends below the horizontal center of the lens so as to interfere with lateral vision.

(Added by Stats. 1959, Ch. 531.)



23123

(a) A person shall not drive a motor vehicle while using a wireless telephone unless that telephone is specifically designed and configured to allow hands-free listening and talking, and is used in that manner while driving.

(b) A violation of this section is an infraction punishable by a base fine of twenty dollars ($20) for a first offense and fifty dollars ($50) for each subsequent offense.

(c) This section does not apply to a person using a wireless telephone for emergency purposes, including, but not limited to, an emergency call to a law enforcement agency, health care provider, fire department, or other emergency services agency or entity.

(d) This section does not apply to an emergency services professional using a wireless telephone while operating an authorized emergency vehicle, as defined in Section 165, in the course and scope of his or her duties.

(e) This section does not apply to a person driving a schoolbus or transit vehicle that is subject to Section 23125.

(f) This section does not apply to a person while driving a motor vehicle on private property.

(g) This section shall become operative on July 1, 2011.

(Amended (as added by Stats. 2006, Ch. 290, Sec. 5) by Stats. 2007, Ch. 214, Sec. 3. Effective January 1, 2008. Section operative July 1, 2011, by its own provisions.)



23123.5

(a) A person shall not drive a motor vehicle while using an electronic wireless communications device to write, send, or read a text-based communication, unless the electronic wireless communications device is specifically designed and configured to allow voice-operated and hands-free operation to dictate, send, or listen to a text-based communication, and it is used in that manner while driving.

(b) As used in this section write, send, or read a text-based communication means using an electronic wireless communications device to manually communicate with any person using a text-based communication, including, but not limited to, communications referred to as a text message, instant message, or electronic mail.

(c) For purposes of this section, a person shall not be deemed to be writing, reading, or sending a text-based communication if the person reads, selects, or enters a telephone number or name in an electronic wireless communications device for the purpose of making or receiving a telephone call or if a person otherwise activates or deactivates a feature or function on an electronic wireless communications device.

(d) A violation of this section is an infraction punishable by a base fine of twenty dollars ($20) for a first offense and fifty dollars ($50) for each subsequent offense.

(e) This section does not apply to an emergency services professional using an electronic wireless communications device while operating an authorized emergency vehicle, as defined in Section 165, in the course and scope of his or her duties.

(Amended by Stats. 2012, Ch. 92, Sec. 1. Effective January 1, 2013.)



23124

(a) This section applies to a person under the age of 18 years.

(b) Notwithstanding Sections 23123 and 23123.5, a person described in subdivision (a) shall not drive a motor vehicle while using a wireless telephone or an electronic wireless communications device, even if equipped with a hands-free device.

(c) A violation of this section is an infraction punishable by a base fine of twenty dollars ($20) for a first offense and fifty dollars ($50) for each subsequent offense.

(d) A law enforcement officer shall not stop a vehicle for the sole purpose of determining whether the driver is violating subdivision (b).

(e) Subdivision (d) does not prohibit a law enforcement officer from stopping a vehicle for a violation of Section 23123 or 23123.5.

(f) This section does not apply to a person using a wireless telephone or a mobile service device for emergency purposes, including, but not limited to, an emergency call to a law enforcement agency, health care provider, fire department, or other emergency services agency or entity.

(g) For the purposes of this section, electronic wireless communications device includes, but is not limited to, a broadband personal communication device, specialized mobile radio device, handheld device or laptop computer with mobile data access, pager, and two-way messaging device.

(Amended by Stats. 2013, Ch. 754, Sec. 1. Effective January 1, 2014.)



23125

(a) A person may not drive a schoolbus or transit vehicle, as defined in subdivision (g) of Section 99247 of the Public Utilities Code, while using a wireless telephone.

(b) This section does not apply to a driver using a wireless telephone for work-related purposes, or for emergency purposes, including, but not limited to, an emergency call to a law enforcement agency, health care provider, fire department, or other emergency service agency or entity.

(c) Notwithstanding any other provision of law, a violation of subdivision (a) does not constitute a serious traffic violation within the meaning of subdivision (i) of Section 15210.

(Added by Stats. 2004, Ch. 505, Sec. 1. Effective January 1, 2005.)



23127

No person shall operate an unauthorized motor vehicle on any state, county, city, private, or district hiking or horseback riding trail or bicycle path that is clearly marked by an authorized agent or owner with signs at all entrances and exits and at intervals of not more than one mile indicating no unauthorized motor vehicles are permitted on the hiking or horseback riding trail or bicycle path, except bicycle paths which are contiguous or adjacent to a roadway dedicated solely to motor vehicle use.

For the purpose of this section unauthorized motor vehicle means any motor vehicle that is driven upon a hiking or horseback riding trail or bicycle path without the written permission of an agent or the owner of the trail or path.

This section does not apply to the operation of an authorized emergency or maintenance vehicle on a hiking or horseback riding trail or bicycle path whenever necessary in furtherance of the purpose for which the vehicle has been classed as an authorized emergency vehicle. Any person who violates this section is guilty of a misdemeanor.

(Amended by Stats. 1973, Ch. 951.)



23128

It is unlawful for any person to operate a snowmobile in the following manner:

(a) On a highway except as provided in Section 38025.

(b) In a careless or negligent manner so as to endanger a person or property.

(c) For the purpose of pursuing deer or other game mammal with intent to harass such animals.

(d) For the purpose of violating Section 602 of the Penal Code.

(Amended by Stats. 1972, Ch. 973.)



23129

No person shall drive a motor vehicle upon which is mounted a camper containing any passengers unless there is at least one unobstructed exit capable of being opened from both the interior and exterior of such camper.

(Added by Stats. 1972, Ch. 432.)



23135

It is unlawful for any person to operate upon a highway any vehicle which was originally manufactured as a motorized bicycle, as defined in Section 406, and which has been modified in such a manner that it no longer conforms to the definition of a motorized bicycle.

(Added by Stats. 1978, Ch. 421.)






ARTICLE 1.3. Offenses by Persons Under 21 Years of Age Involving Alcohol

23136

(a) Notwithstanding Sections 23152 and 23153, it is unlawful for a person under the age of 21 years who has a blood-alcohol concentration of 0.01 percent or greater, as measured by a preliminary alcohol screening test or other chemical test, to drive a vehicle. However, this section shall not be a bar to prosecution under Section 23152 or 23153 or any other provision of law.

(b) A person shall be found to be in violation of subdivision (a) if the person was, at the time of driving, under the age of 21 years, and the trier of fact finds that the person had consumed an alcoholic beverage and was driving a vehicle with a blood-alcohol concentration of 0.01 percent or greater, as measured by a preliminary alcohol screening test or other chemical test.

(c) (1) Any person under the age of 21 years who drives a motor vehicle is deemed to have given his or her consent to a preliminary alcohol screening test or other chemical test for the purpose of determining the presence of alcohol in the person, if lawfully detained for an alleged violation of subdivision (a).

(2) The testing shall be incidental to a lawful detention and administered at the direction of a peace officer having reasonable cause to believe the person was driving a motor vehicle in violation of subdivision (a).

(3) The person shall be told that his or her failure to submit to, or the failure to complete, a preliminary alcohol screening test or other chemical test as requested will result in the suspension or revocation of the person s privilege to operate a motor vehicle for a period of one year to three years, as provided in Section 13353.1.

(Amended by Stats. 1996, Ch. 10, Sec. 18. Effective February 9, 1996.)






ARTICLE 1.5. Juvenile Offenses Involving Alcohol

23140

(a) It is unlawful for a person under the age of 21 years who has 0.05 percent or more, by weight, of alcohol in his or her blood to drive a vehicle.

(b) A person may be found to be in violation of subdivision (a) if the person was, at the time of driving, under the age of 21 years and under the influence of, or affected by, an alcoholic beverage regardless of whether a chemical test was made to determine that person s blood-alcohol concentration and if the trier of fact finds that the person had consumed an alcoholic beverage and was driving a vehicle while having a concentration of 0.05 percent or more, by weight, of alcohol in his or her blood.

(c) Notwithstanding any provision of law to the contrary, upon a finding that a person has violated this section, the clerk of the court shall prepare within 10 days after the finding and immediately forward to the department an abstract of the record of the court in which the finding is made. That abstract shall be a public record and available for public inspection in the same manner as other records reported under Section 1803.

(Amended by Stats. 2007, Ch. 263, Sec. 32. Effective January 1, 2008.)






ARTICLE 2. Offenses Involving Alcohol and Drugs

23152

(a) It is unlawful for a person who is under the influence of any alcoholic beverage to drive a vehicle.

(b) It is unlawful for a person who has 0.08 percent or more, by weight, of alcohol in his or her blood to drive a vehicle.

For purposes of this article and Section 34501.16, percent, by weight, of alcohol in a person s blood is based upon grams of alcohol per 100 milliliters of blood or grams of alcohol per 210 liters of breath.

In any prosecution under this subdivision, it is a rebuttable presumption that the person had 0.08 percent or more, by weight, of alcohol in his or her blood at the time of driving the vehicle if the person had 0.08 percent or more, by weight, of alcohol in his or her blood at the time of the performance of a chemical test within three hours after the driving.

(c) It is unlawful for a person who is addicted to the use of any drug to drive a vehicle. This subdivision shall not apply to a person who is participating in a narcotic treatment program approved pursuant to Article 3 (commencing with Section 11875) of Chapter 1 of Part 3 of Division 10.5 of the Health and Safety Code.

(d) It is unlawful for a person who has 0.04 percent or more, by weight, of alcohol in his or her blood to drive a commercial motor vehicle, as defined in Section 15210.

In any prosecution under this subdivision, it is a rebuttable presumption that the person had 0.04 percent or more, by weight, of alcohol in his or her blood at the time of driving the vehicle if the person had 0.04 percent or more, by weight, of alcohol in his or her blood at the time of the performance of a chemical test within three hours after the driving.

(e) It is unlawful for a person who is under the influence of any drug to drive a vehicle.

(f) It is unlawful for a person who is under the combined influence of any alcoholic beverage and drug to drive a vehicle.

(g) This section shall become operative on January 1, 2014.

(Amended (as amended by Stats. 1995, Ch. 455, Sec. 31) by Stats. 2012, Ch. 753, Sec. 2. Effective January 1, 2013. This version is operative January 1, 2014, by its own provisions. Note: Previously operative was the version as amended by Stats. 2012, Ch. 753, Sec. 1 (replacing the version from Stats. 1995, Ch. 445, Sec. 31), which self-repealed on January 1, 2014.)



23153

(a) It is unlawful for a person, while under the influence of any alcoholic beverage to drive a vehicle and concurrently do any act forbidden by law, or neglect any duty imposed by law in driving the vehicle, which act or neglect proximately causes bodily injury to any person other than the driver.

(b) It is unlawful for a person, while having 0.08 percent or more, by weight, of alcohol in his or her blood to drive a vehicle and concurrently do any act forbidden by law, or neglect any duty imposed by law in driving the vehicle, which act or neglect proximately causes bodily injury to any person other than the driver.

In any prosecution under this subdivision, it is a rebuttable presumption that the person had 0.08 percent or more, by weight, of alcohol in his or her blood at the time of driving the vehicle if the person had 0.08 percent or more, by weight, of alcohol in his or her blood at the time of the performance of a chemical test within three hours after driving.

(c) In proving the person neglected any duty imposed by law in driving the vehicle, it is not necessary to prove that any specific section of this code was violated.

(d) It is unlawful for a person, while having 0.04 percent or more, by weight, of alcohol in his or her blood to drive a commercial motor vehicle, as defined in Section 15210, and concurrently to do any act forbidden by law or neglect any duty imposed by law in driving the vehicle, which act or neglect proximately causes bodily injury to any person other than the driver.

In any prosecution under this subdivision, it is a rebuttable presumption that the person had 0.04 percent or more, by weight, of alcohol in his or her blood at the time of driving the vehicle if the person had 0.04 percent or more, by weight, of alcohol in his or her blood at the time of performance of a chemical test within three hours after driving.

(e) It is unlawful for a person, while under the influence of any drug, to drive a vehicle and concurrently do any act forbidden by law, or neglect any duty imposed by law in driving the vehicle, which act or neglect proximately causes bodily injury to any person other than the driver.

(f) It is unlawful for a person, while under the combined influence of any alcoholic beverage and drug, to drive a vehicle and concurrently do any act forbidden by law, or neglect any duty imposed by law in driving the vehicle, which act or neglect proximately causes bodily injury to any person other than the driver.

(g) This section shall become operative on January 1, 2014.

(Amended (as amended by Stats. 1992, Ch. 974, Sec. 18) by Stats. 2012, Ch. 753, Sec. 5. Effective January 1, 2013. Section operative January 1, 2014, by its own provisions. Note: Previously operative was the version as amended by Stats. 2012, Ch. 753, Sec. 4 (replacing the version from Stats. 1995, Ch. 445, Sec. 31), which self-repealed on January 1, 2014.)



23154

(a) It is unlawful for a person who is on probation for a violation of Section 23152 or 23153 to operate a motor vehicle at any time with a blood-alcohol concentration of 0.01 percent or greater, as measured by a preliminary alcohol screening test or other chemical test.

(b) A person may be found to be in violation of subdivision (a) if the person was, at the time of driving, on probation for a violation of Section 23152 or 23153, and the trier of fact finds that the person had consumed an alcoholic beverage and was driving a vehicle with a blood-alcohol concentration of 0.01 percent or greater, as measured by a preliminary alcohol screening test or other chemical test.

(c) (1) A person who is on probation for a violation of Section 23152 or 23153 who drives a motor vehicle is deemed to have given his or her consent to a preliminary alcohol screening test or other chemical test for the purpose of determining the presence of alcohol in the person, if lawfully detained for an alleged violation of subdivision (a).

(2) The testing shall be incidental to a lawful detention and administered at the direction of a peace officer having reasonable cause to believe the person is driving a motor vehicle in violation of subdivision (a).

(3) The person shall be told that his or her failure to submit to, or the failure to complete, a preliminary alcohol screening test or other chemical test as requested will result in the suspension or revocation of the person s privilege to operate a motor vehicle for a period of one year to three years, as provided in Section 13353.1.

(Added by Stats. 2007, Ch. 749, Sec. 5. Effective January 1, 2008. Operative January 1, 2009, by Sec. 9 of Ch. 749.)



23158

(a) Notwithstanding any other provision of law, only a licensed physician and surgeon, registered nurse, licensed vocational nurse, duly licensed clinical laboratory scientist or clinical laboratory bioanalyst, a person who has been issued a certified phlebotomy technician certificate pursuant to Section 1246 of the Business and Professions Code, unlicensed laboratory personnel regulated pursuant to Sections 1242, 1242.5, and 1246 of the Business and Professions Code, or certified paramedic acting at the request of a peace officer may withdraw blood for the purpose of determining the alcoholic content therein. This limitation does not apply to the taking of breath specimens. An emergency call for paramedic services takes precedence over a peace officer s request for a paramedic to withdraw blood for determining its alcoholic content. A certified paramedic shall not withdraw blood for this purpose unless authorized by his or her employer to do so.

(b) The person tested may, at his or her own expense, have a licensed physician and surgeon, registered nurse, licensed vocational nurse, duly licensed clinical laboratory scientist or clinical laboratory bioanalyst, person who has been issued a certified phlebotomy technician certificate pursuant to Section 1246 of the Business and Professions Code, unlicensed laboratory personnel regulated pursuant to Sections 1242, 1242.5, and 1246 of the Business and Professions Code, or any other person of his or her own choosing administer a test in addition to any test administered at the direction of a peace officer for the purpose of determining the amount of alcohol in the person s blood at the time alleged as shown by chemical analysis of his or her blood, breath, or urine. The failure or inability to obtain an additional test by a person does not preclude the admissibility in evidence of the test taken at the direction of a peace officer.

(c) Upon the request of the person tested, full information concerning the test taken at the direction of the peace officer shall be made available to the person or the person s attorney.

(d) Notwithstanding any other provision of law, no licensed physician and surgeon, registered nurse, licensed vocational nurse, duly licensed clinical laboratory scientist or clinical laboratory bioanalyst, person who has been issued a certified phlebotomy technician certificate pursuant to Section 1246 of the Business and Professions Code, unlicensed laboratory personnel regulated pursuant to Sections 1242, 1242.5, and 1246 of the Business and Professions Code, or certified paramedic, or hospital, laboratory, or clinic employing or utilizing the services of the licensed physician and surgeon, registered nurse, licensed vocational nurse, duly licensed clinical laboratory scientist or clinical laboratory bioanalyst, person who has been issued a certified phlebotomy technician certificate pursuant to Section 1246 of the Business and Professions Code, unlicensed laboratory personnel regulated pursuant to Sections 1242, 1242.5, and 1246 of the Business and Professions Code, or certified paramedic, owning or leasing the premises on which tests are performed, shall incur any civil or criminal liability as a result of the administering of a blood test in a reasonable manner in a hospital, clinical laboratory, medical clinic environment, jail, or law enforcement facility, according to accepted venipuncture practices, without violence by the person administering the test, and when requested in writing by a peace officer to administer the test.

(e) Notwithstanding any other provision of law, a person who has been issued a certified phlebotomy technician certificate pursuant to Section 1246 of the Business and Professions Code and who is authorized by this section to draw blood at the request and in the presence of a peace officer for purposes of determining its alcoholic content, may do so in a jail, law enforcement facility, or medical facility, with general supervision. The certified phlebotomy technician shall draw blood following the policies and procedures approved by a physician and surgeon licensed under Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, appropriate to the location where the blood is being drawn and in accordance with state regulations.

(f) The Certified Phlebotomy Technician I or II shall carry a current, valid identification card issued by the State Department of Health Services, attesting to the technician s name, certificate type, and effective dates of certification, when performing blood withdrawals.

(g) As used in this section, general supervision means that the supervisor of the technician is licensed under the Business and Professions Code as a physician and surgeon, physician assistant, clinical laboratory bioanalyst, registered nurse, or clinical laboratory scientist, and reviews the competency of the technician before the technician may perform blood withdrawals without direct supervision, and on an annual basis thereafter. The supervisor is also required to review the work of the technician at least once a month to ensure compliance with venipuncture policies, procedures, and regulations. The supervisor, or another person licensed as a physician and surgeon, physician assistant, clinical laboratory bioanalyst, registered nurse, or clinical laboratory scientist, shall be accessible to the location where the technician is working to provide onsite, telephone, or electronic consultation, within 30 minutes when needed.

(h) Nothing in this section shall be construed as requiring the certified phlebotomy technician who is authorized to withdraw blood by this section at the request and in the presence of a peace officer for purposes of determining alcoholic content to be associated with a clinical laboratory or to be directly supervised after competency has been established.

(i) If the test given under Section 23612 is a chemical test of urine, the person tested shall be given such privacy in the taking of the urine specimen as will ensure the accuracy of the specimen and, at the same time, maintain the dignity of the individual involved.

(j) The department, in cooperation with the State Department of Health Services or any other appropriate agency, shall adopt uniform standards for the withdrawal, handling, and preservation of blood samples prior to analysis.

(k) As used in this section, certified paramedic does not include any employee of a fire department.

(l) Consent, waiver of liability, or the offering to, acceptance by, or refusal of consent or waiver of liability by the person on whom a test is administered, is not an issue or relevant to the immunity from liability for medical or law enforcement personnel or other facilities designated under subdivision (d).

(Amended by Stats. 2004, Ch. 14, Sec. 2. Effective February 11, 2004.)



23213

No patient or other person residing in a social rehabilitation facility licensed pursuant to Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code for the rehabilitation of persons who have abused alcohol or drugs, shall have a motor vehicle registered in the name of that patient or person on or near the premises of that facility unless the patient or person has an operator s license issued pursuant to this code which is not suspended or revoked.

(Added by Stats. 1982, Ch. 1339, Sec. 30. Effective September 24, 1982.)



23215

The department may, but shall not be required to, provide patrol or enforce the provisions of Section 23152 for offenses which occur other than upon a highway.

(Added by Stats. 1981, Ch. 940, Sec. 32.)



23216

(a) The provisions of Sections 2, 6, 7, and 10 expressly apply to the provisions of this article, and, further, for any recidivist or enhancement purpose, reference to an offense by section number is a reference to the provisions contained in that section, insofar as they were renumbered by Chapter 940 of the Statutes of 1981 without substantive change, and those provisions shall be construed as restatements and continuations thereof and not as new enactments.

(b) Any reference in the provisions of this code to a separate violation of Section 23152 shall include a separate offense under Section 23102 or 23105, as those sections read prior to January 1, 1982.

(c) Any reference in the provisions of the Vehicle Code to a separate violation of Section 23153 shall include a separate offense under Section 23101 or 23106 as those sections read prior to January 1, 1982.

(d) The provisions of this section are to be given retroactive effect.

(Added by Stats. 1984, Ch. 1205, Sec. 13.)



23217

The Legislature finds and declares that some repeat offenders of the prohibition against driving under the influence of alcohol or drugs, when they are addicted or when they have too much alcohol in their systems, may be escaping the intent of the Legislature to punish the offender with progressively greater severity if the offense is repeated one or more times within a 10-year period. This situation may occur when a conviction for a subsequent offense occurs before a conviction is obtained on an earlier offense.

The Legislature further finds and declares that the timing of court proceedings should not permit a person to avoid aggravated mandatory minimum penalties for multiple separate offenses occurring within a 10-year period. It is the intent of the Legislature to provide that a person be subject to enhanced mandatory minimum penalties for multiple offenses within a period of 10 years, regardless of whether the convictions are obtained in the same sequence as the offenses had been committed.

Nothing in this section requires consideration of judgment of conviction in a separate proceeding that is entered after the judgment in the present proceeding, except as it relates to violation of probation.

Nothing in this section or the amendments to Section 23540, 23546, 23550, 23560, 23566, 23622, or 23640 made by Chapter 1205 of the Statutes of 1984 affects the penalty for a violation of Section 23152 or 23153 occurring prior to January 1, 1985.

(Amended by Stats. 2004, Ch. 550, Sec. 11. Effective January 1, 2005.)



23220

(a) No person shall drink any alcoholic beverage while driving a motor vehicle upon any highway or on any lands described in subdivision (b).

(b) As used in subdivision (a), lands means those lands to which the Chappie-Z berg Off-Highway Motor Vehicle Law of 1971 (Division 16.5 (commencing with Section 38000)) applies as to off-highway motor vehicles, as described in Section 38001.

(Amended by Stats. 1998, Ch. 384, Sec. 1. Effective August 24, 1998.)



23221

(a) No driver shall drink any alcoholic beverage while in a motor vehicle upon a highway.

(b) No passenger shall drink any alcoholic beverage while in a motor vehicle upon a highway.

(Amended by Stats. 1999, Ch. 723, Sec. 2. Effective January 1, 2000.)



23222

(a) No person shall have in his or her possession on his or her person, while driving a motor vehicle upon a highway or on lands, as described in subdivision (b) of Section 23220, any bottle, can, or other receptacle, containing any alcoholic beverage which has been opened, or a seal broken, or the contents of which have been partially removed.

(b) Except as authorized by law, every person who possesses, while driving a motor vehicle upon a highway or on lands, as described in subdivision (b) of Section 23220, not more than one avoirdupois ounce of marijuana, other than concentrated cannabis as defined by Section 11006.5 of the Health and Safety Code, is guilty of an infraction punishable by a fine of not more than one hundred dollars ($100).

(Amended by Stats. 2010, Ch. 708, Sec. 2. Effective January 1, 2011.)



23223

(a) No driver shall have in his or her possession, while in a motor vehicle upon a highway or on lands, as described in subdivision (b) of Section 23220, any bottle, can, or other receptacle, containing any alcoholic beverage that has been opened, or a seal broken, or the contents of which have been partially removed.

(b) No passenger shall have in his or her possession, while in a motor vehicle upon a highway or on lands, as described in subdivision (b) of Section 23220, any bottle, can, or other receptacle containing any alcoholic beverage that has been opened or a seal broken, or the contents of which have been partially removed.

(Amended by Stats. 1999, Ch. 723, Sec. 3. Effective January 1, 2000.)



23224

(a) No person under the age of 21 years shall knowingly drive any motor vehicle carrying any alcoholic beverage, unless the person is accompanied by a parent, responsible adult relative, any other adult designated by the parent, or legal guardian for the purpose of transportation of an alcoholic beverage, or is employed by a licensee under the Alcoholic Beverage Control Act (Division 9 (commencing with Section 23000) of the Business and Professions Code), and is driving the motor vehicle during regular hours and in the course of the person s employment. If the driver was unaccompanied, he or she shall have a complete defense if he or she was following, in a timely manner, the reasonable instructions of his or her parent, legal guardian, responsible adult relative, or adult designee relating to disposition of the alcoholic beverage.

(b) No passenger in any motor vehicle who is under the age of 21 years shall knowingly possess or have under that person s control any alcoholic beverage, unless the passenger is accompanied by a parent, legal guardian, responsible adult relative, any other adult designated by the parent, or legal guardian for the purpose of transportation of an alcoholic beverage, or is employed by a licensee under the Alcoholic Beverage Control Act (Division 9 (commencing with Section 23000) of the Business and Professions Code), and possession or control is during regular hours and in the course of the passenger s employment. If the passenger was unaccompanied, he or she shall have a complete defense if he or she was following, in a timely manner, the reasonable instructions of his or her parent, legal guardian, responsible adult relative or adult designee relating to disposition of the alcoholic beverage.

(c) If the vehicle used in any violation of subdivision (a) or (b) is registered to an offender who is under the age of 21 years, the vehicle may be impounded at the owner s expense for not less than one day nor more than 30 days for each violation.

(d) Any person under 21 years of age convicted of a violation of this section is subject to Section 13202.5.

(e) Any person convicted for a violation of subdivision (a) or (b) is guilty of a misdemeanor and shall be punished upon conviction by a fine of not more than one thousand dollars ($1,000) or by imprisonment in the county jail for not more than six months, or by both that fine and imprisonment.

(Amended by Stats. 1996, Ch. 690, Sec. 1. Effective January 1, 1997.)



23225

(a) (1) It is unlawful for the registered owner of any motor vehicle to keep in a motor vehicle, when the vehicle is upon any highway or on lands, as described in subdivision (b) of Section 23220, any bottle, can, or other receptacle containing any alcoholic beverage that has been opened, or a seal broken, or the contents of which have been partially removed, unless the container is kept in the trunk of the vehicle.

(2) If the vehicle is not equipped with a trunk and is not an off-highway motor vehicle subject to identification, as defined in Section 38012, the bottle, can, or other receptacle described in paragraph (1) shall be kept in some other area of the vehicle that is not normally occupied by the driver or passengers. For the purposes of this paragraph, a utility compartment or glove compartment shall be deemed to be within the area occupied by the driver and passengers.

(3) If the vehicle is not equipped with a trunk and is an off-highway motor vehicle subject to identification, as defined in subdivision (a) of Section 38012, the bottle, can, or other receptacle described in paragraph (1) shall be kept in a locked container. As used in this paragraph, locked container means a secure container that is fully enclosed and locked by a padlock, key lock, combination lock, or similar locking device.

(b) Subdivision (a) is also applicable to a driver of a motor vehicle if the registered owner is not present in the vehicle.

(c) This section shall not apply to the living quarters of a housecar or camper.

(Amended by Stats. 1999, Ch. 723, Sec. 4. Effective January 1, 2000.)



23226

(a) It is unlawful for any driver to keep in the passenger compartment of a motor vehicle, when the vehicle is upon any highway or on lands, as described in subdivision (b) of Section 23220, any bottle, can, or other receptacle containing any alcoholic beverage that has been opened, or a seal broken, or the contents of which have been partially removed.

(b) It is unlawful for any passenger to keep in the passenger compartment of a motor vehicle, when the vehicle is upon any highway or on lands, as described in subdivision (b) of Section 23220, any bottle, can, or other receptacle containing any alcoholic beverage that has been opened or a seal broken, or the contents of which have been partially removed.

(c) This section shall not apply to the living quarters of a housecar or camper.

(Amended by Stats. 1999, Ch. 723, Sec. 5. Effective January 1, 2000.)



23229

(a) Except as provided in Section 23229.1, Sections 23221 and 23223 do not apply to passengers in any bus, taxicab, or limousine for hire licensed to transport passengers pursuant to the Public Utilities Code or proper local authority, or the living quarters of a housecar or camper.

(b) Except as provided in Section 23229.1, Section 23225 does not apply to the driver or owner of a bus, taxicab, or limousine for hire licensed to transport passengers pursuant to the Public Utilities Code or proper local authority.

(c) This section shall become operative on July 1, 1989.

(Repealed (in Sec. 6) and added by Stats. 1988, Ch. 1105, Sec. 7. Section operative July 1, 1989, by its own provisions.)



23229.1

(a) Subject to subdivision (b), Sections 23223 and 23225 apply to any driver providing transportation services on a prearranged basis as a charter-party carrier of passengers, as defined in Section 5360 of the Public Utilities Code, when the driver of the vehicle transports any passenger under 21 years of age and fails to comply with the requirements of Section 5384.1 of the Public Utilities Code.

(b) For purposes of subdivision (a), it is not a violation of Section 23225 for any driver providing transportation services on a prearranged basis as a charter-party carrier of passengers that is licensed pursuant to the Public Utilities Code to keep any bottle, can, or other receptacle containing any alcoholic beverage in a locked utility compartment within the area occupied by the driver and passengers.

(c) In addition to the requirements of Section 1803, every clerk of a court in which any driver in subdivision (a) was convicted of a violation of Section 23225 shall prepare within 10 days after conviction, and immediately forward to the Public Utilities Commission at its office in San Francisco, an abstract of the record of the court covering the case in which the person was convicted. If sentencing is not pronounced in conjunction with the conviction, the abstract shall be forwarded to the commission within 10 days after sentencing, and the abstract shall be certified, by the person required to prepare it, to be true and correct. For the purposes of this subdivision, a forfeiture of bail is equivalent to a conviction.

(Amended by Stats. 2012, Ch. 461, Sec. 6. Effective January 1, 2013.)






ARTICLE 4. Ignition Interlock Device

23247

(a) It is unlawful for a person to knowingly rent, lease, or lend a motor vehicle to another person known to have had his or her driving privilege restricted as provided in Section 13352, 23575, or 23700, unless the vehicle is equipped with a functioning, certified ignition interlock device. A person, whose driving privilege is restricted pursuant to Section 13352, 23575, or 23700 shall notify any other person who rents, leases, or loans a motor vehicle to him or her of the driving restriction imposed under that section.

(b) It is unlawful for any person whose driving privilege is restricted pursuant to Section 13352, 23575, or 23700 to request or solicit any other person to blow into an ignition interlock device or to start a motor vehicle equipped with the device for the purpose of providing the person so restricted with an operable motor vehicle.

(c) It is unlawful to blow into an ignition interlock device or to start a motor vehicle equipped with the device for the purpose of providing an operable motor vehicle to a person whose driving privilege is restricted pursuant to Section 13352, 23575, or 23700.

(d) It is unlawful to remove, bypass, or tamper with, an ignition interlock device.

(e) It is unlawful for any person whose driving privilege is restricted pursuant to Section 13352, 23575, or 23700 to operate any vehicle not equipped with a functioning ignition interlock device.

(f) Any person convicted of a violation of this section shall be punished by imprisonment in the county jail for not more than six months or by a fine of not more than five thousand dollars ($5,000), or by both that fine and imprisonment.

(g) (1) If any person whose driving privilege is restricted pursuant to Section 13352 is convicted of a violation of subdivision (e), the court shall notify the Department of Motor Vehicles, which shall immediately terminate the restriction and shall suspend or revoke the person s driving privilege for the remaining period of the originating suspension or revocation and until all reinstatement requirements in Section 13352 are met.

(2) If any person who is restricted pursuant to subdivision (a) or (l) of Section 23575 or Section 23700 is convicted of a violation of subdivision (e), the department shall suspend the person s driving privilege for one year from the date of the conviction.

(h) Notwithstanding any other provision of law, if a vehicle in which an ignition interlock device has been installed is impounded, the manufacturer or installer of the device shall have the right to remove the device from the vehicle during normal business hours. No charge shall be imposed for the removal of the device nor shall the manufacturer or installer be liable for any removal, towing, impoundment, storage, release, or administrative costs or penalties associated with the impoundment. Upon request, the person seeking to remove the device shall present documentation to justify removal of the device from the vehicle. Any damage to the vehicle resulting from the removal of the device is the responsibility of the person removing it.

(Amended by Stats. 2010, Ch. 30, Sec. 3. Effective June 22, 2010.)






ARTICLE 5. Alcohol and Drug Problem Assessment Program

23249.50

(a) The Legislature finds and declares all of the following:

(1) Driving under the influence of an alcoholic beverage or a drug is a serious problem, constituting the largest group of misdemeanor violations in many counties.

(2) Studies of first offenders have found that more than half of first offenders are alcoholics or problem drinkers. There are higher percentages of problem drinkers among second offenders than among first offenders.

(3) As the link between the health and legal aspects of the problem has become recognized, the courts have sought more information on a presentence basis in determining the appropriate sentence.

(4) Laws relating to driving under the influence of an alcoholic beverage or a drug allow the courts to order a presentence investigation to determine whether a person can benefit from an education, training, or treatment program. The Legislature thus finds that, to adequately assess whether an individual arrested for driving under the influence of an alcoholic beverage or a drug is chemically dependent, it is important to develop and implement screening programs in order to continue to address the problem of driving under the influence of alcoholic beverages or drugs in the state.

(b) It is therefore the intent of the Legislature to establish an additional procedure to assist the courts in the use of presentence investigations of individuals convicted of driving under the influence of an alcoholic beverage or a drug and to enable the courts to make appropriate dispositions in these cases. As part of this process, the courts should obtain and consider a presentence investigation report detailing the defendant s driving and criminal record, and, where possible, an alcohol or drug problem assessment report. In all cases, an alcohol or drug problem assessment report should be completed by qualified personnel prior to the determination of an education or treatment plan and subsequent sentencing by the courts.

(Added by Stats. 1988, Ch. 160, Sec. 183.)









CHAPTER 13. Vehicular Crossings and Toll Highways

ARTICLE 1. General Provisions

23250

All of the provisions of this code not inconsistent with the provisions of this chapter shall be applicable to vehicular crossings and toll highways. This chapter shall control over any provision of this code inconsistent with this chapter.

(Amended by Stats. 1996, Ch. 1154, Sec. 72. Effective September 30, 1996.)



23251

(a) The Department of the California Highway Patrol shall provide for proper and adequate policing of all toll highways and all vehicular crossings to ensure the enforcement thereon of this code and of any other law relating to the use and operation of vehicles upon toll highways, highways or vehicular crossings, and of the rules and regulations of the Department of Transportation in respect thereto, and to cooperate with the Department of Transportation to the end that vehicular crossings be operated at all times in a manner as to carry traffic efficiently. The authority of the Department of the California Highway Patrol is exclusive except as to the authority conferred by law upon the Department of Transportation in respect to vehicular crossings.

(b) Notwithstanding subdivision (a), a private operator of a toll highway may make temporary arrangements, not to exceed 30 days, for traffic law enforcement services with an agency that employs peace officers as described in Section 830.1 of the Penal Code, if the Department of the California Highway Patrol cannot fulfill its responsibilities as described in this section, as determined by the Secretary of the Business, Transportation and Housing Agency.

(c) The services provided by the Department of the California Highway Patrol for all toll highways that are operated by a private entity shall be reimbursed pursuant to Section 30809.1 of the Streets and Highways Code. If the private operator of a toll highway and the Department of the California Highway Patrol reach an impasse in negotiating an agreement for reimbursement, the Secretary of the Business, Transportation and Housing Agency shall assist in resolving the impasse.

(Amended by Stats. 1992, Ch. 1241, Sec. 23. Effective January 1, 1993.)



23252

The chief of toll services, captains, lieutenants, and sergeants employed by the Department of Transportation shall have the powers and authority of peace officers as listed in Section 830.4 of the Penal Code while so employed on any vehicular crossing or as may be necessary to the performance of their duties while not upon such vehicular crossing. Captains, lieutenants, and sergeants so employed shall wear, while on duty, a uniform which shall be distinctly different from that of the California Highway Patrol, to be specified by the Director of Transportation.

(Amended by Stats. 1974, Ch. 545.)



23253

All persons in, or upon, any toll highway or vehicular crossing shall at all times comply with any lawful order, signal, or direction by voice or hand of any member of the California Highway Patrol or an employee of the Department of Transportation who is a peace officer.

(Amended by Stats. 1992, Ch. 1241, Sec. 24. Effective January 1, 1993.)



23254

A vehicular crossing is any toll bridge or toll highway crossing and the approaches thereto, constructed or acquired by the Department of Transportation under the provisions of the California Toll Bridge Authority Act.

(Amended by Stats. 1974, Ch. 545.)



23255

An approach is that portion of a state highway leading to or from a toll bridge or toll highway crossing which lies between one end of the bridge or crossing and the nearest intersection of a highway with the state highway. A ramp or other structure designed exclusively for use in connection with a toll bridge or toll highway crossing shall not be deemed an intersecting highway but is a part of the approach.

(Enacted by Stats. 1959, Ch. 3.)






ARTICLE 2. Towing on Vehicular Crossings

23270

(a) No person shall commence to tow any vehicle or other object on any vehicular crossing unless authorized to do so by the Department of Transportation and unless the towing is done by means of a tow truck as defined in Section 615. No person, other than a member of the California Highway Patrol or an employee of the Department of Transportation, shall, by means of pushing with another vehicle, propel any vehicle or object on a vehicular crossing. No person, other than an employee of the Department of Transportation, shall, on any vehicular crossing, tow any vehicle or other object except a vehicle or object constructed and designed to be towed by a vehicle of a type similar to that being used for this purpose.

(b) The California Transportation Commission shall, by regulation, establish the maximum towing fee which may be charged by any person authorized to tow a vehicle pursuant to subdivision (a). No authorized person shall charge a fee for towing a vehicle which is in excess of the maximum fee established by the California Transportation Commission.

(c) The Director of Transportation may grant a special permit to any person to tow any vehicle or object over and completely across any vehicular crossing when in his or her judgment the towing vehicle is so constructed and equipped that the vehicle or object can be towed across the vehicular crossing without endangering persons or property and without interrupting the orderly traffic across the vehicular crossing.

(d) The prohibitions of this section shall apply only on those vehicular crossings upon which a towing service is maintained by the Department of Transportation.

(Amended by Stats. 1990, Ch. 216, Sec. 119.)



23271

A towing service may be maintained on each vehicular crossing by the Department of Transportation, and the department may furnish such service as is necessary to permit the orderly flow of traffic upon such crossing. The Department of Transportation may prescribe and collect reasonable rates for towing services furnished.

(Amended by Stats. 1974, Ch. 1053.)



23272

When any vehicle or object on any vehicular crossing, upon which towing service is maintained, is stopped for any reason and is obstructing or may obstruct traffic, the vehicle or object shall be towed by the towing service either to the nearest property of the Department of Transportation designated for the parking or storing of vehicles, or to a suitable parking location on a public street or highway and thereupon left in the custody of the owner or operator of the vehicle or object, or his agent, or, if no owner, operator, or agent is present, or if an owner, operator, or agent so requests, to a public garage or off-street parking facility. The department may prescribe the limits within which the towing service shall be operated.

Notwithstanding the foregoing provisions, the department may furnish and deliver fuel to vehicles, the supply of which is exhausted, or change tires, and may charge a reasonable sum for the services and materials furnished or, if the department deems it safe and advisable, and the owner or operator of the vehicle or object so requests, it may be towed from the vehicular crossing.

(Amended by Stats. 1982, Ch. 681, Sec. 85.)



23273

Sections 24605, 25253, 27700, and 27907 do not apply to vehicles operated by the Department of Transportation pursuant to this article.

(Amended by Stats. 1974, Ch. 545.)






ARTICLE 3. Tolls and Other Charges

23300

The Department of Transportation shall erect appropriate signs at each entrance to a vehicular crossing to notify traffic that it is entering upon a vehicular crossing.

(Amended by Stats. 1974, Ch. 545.)



23301

Except as provided in Section 23301.5, each vehicle that enters into or upon a vehicular crossing immediately becomes liable for those tolls and other charges as may from time to time be prescribed by the California Transportation Commission.

(Amended by Stats. 2009, Ch. 425, Sec. 1. Effective January 1, 2010.)



23301.5

(a) An authorized emergency vehicle is exempt from any requirement to pay a toll or other charge on a vehicular crossing, toll highway, or high-occupancy toll (HOT) lane, including the requirements of Section 23301, if all of the following conditions are satisfied:

(1) The authorized emergency vehicle is properly displaying an exempt California license plate, and is properly identified or marked as an authorized emergency vehicle, including, but not limited to, displaying an external surface-mounted red warning light, blue warning light, or both, and displaying public agency identification, including, but not limited to, Fire Department, Sheriff, or Police.

(2) (A) The vehicle is being driven while responding to or returning from an urgent or emergency call, engaged in an urgent or emergency response, or engaging in a fire station coverage assignment directly related to an emergency response.

(B) For purposes of this paragraph, an urgent response or call means an incident or circumstance that requires an immediate response to a public safety-related incident, but does not warrant the use of emergency warning lights. Urgent does not include any personal use, commuting, training, or administrative uses.

(C) Notwithstanding subparagraph (A), an authorized emergency vehicle, when returning from an urgent or emergency call, or from being engaged in an urgent or emergency response, or from engaging in a fire station coverage assignment directly related to an emergency response, shall not be exempt from any requirement to pay a toll or other charge imposed while traveling on a high-occupancy toll (HOT) lane.

(3) The driver of the vehicle determines that the use of the toll facility shall likely improve the availability or response and arrival time of the authorized emergency vehicle and its delivery of essential public safety services.

(b) If the operator of a toll facility elects to send a bill or invoice to the public agency for the use of the toll facility by an authorized emergency vehicle, exempt pursuant to subdivision (a), the fire chief, police chief, county sheriff, head of the public agency, or his or her designee, is authorized to certify in writing that the authorized emergency vehicle was responding to or returning from an emergency call or response and is exempt from the payment of the toll or other charge in accordance with this section. The letter shall be accepted by the toll operator in lieu of payment and is a public document.

(c) An authorized emergency vehicle that does not comply with this section is not exempt from the requirement to pay a toll or other charge on a toll highway, vehicular crossing, or high-occupancy toll (HOT) lane. Upon information and belief of the toll operator that an authorized emergency vehicle is not in compliance with this section, the fire chief, police chief, county sheriff, head of the public agency, or his or her designee, upon the written request of the owner or operator of the toll facility, shall provide or otherwise make accessible to the toll operator the dispatch records or log books relevant to the time period when the vehicle was in use on the toll highway, vehicular crossing, or high-occupancy toll (HOT) lane.

(d) Nothing in this section shall prohibit or amend an agreement entered into between the owner or operator of a toll facility and a local emergency service provider that establishes mutually agreed upon terms for the use of the toll facility by the emergency service provider. This section shall not prohibit the owner or operator of a toll facility from having a policy that meets or exceeds this section. If at any time an emergency service provider or the owner or operator of a toll facility opts to terminate an agreement regarding the payment and processing of tolls or other charges, this section shall apply to the emergency service provider and the toll facility. An agreement between an emergency service provider and the owner or operator of a toll facility does not exempt other emergency service providers not named in the original agreement and the toll facility from the requirements of this section when those other emergency service providers use a toll facility in the jurisdiction of the owner or operator of the toll facility.

(e) Sections 23302 and 23302.5 do not apply to authorized emergency vehicles exempt pursuant to this section.

(f) As used in this section, toll facility includes a toll road, high-occupancy toll (HOT) lane, toll bridge, toll highway, a vehicular crossing for which payment of a toll or charge is required, or any other toll facility.

(Added by Stats. 2009, Ch. 425, Sec. 2. Effective January 1, 2010.)



23301.8

Where an issuing agency permits pay-by-plate toll payment as described in subdivision (e) of Section 23302, it shall communicate, as practicable, the pay-by-plate toll amount in the same manner as it communicates other toll payment methods. The issuing agency shall provide publicly available information on how pay-by-plate toll payment works, including the toll amount, process for payment, and period of time a vehicle has to resolve the payment before an issuing agency may process the trip as a violation under Section 40255. Communication of this information may include the Department of Transportation s approved signage, posting of information on the issuing agency s Internet Web site, media advertising, public meeting or disclosure as required by the issuing agency s policies, or other methods of communication. Except where the issuing agency has an agreement with a vehicle owner that specifies in advance any administrative fees that will be imposed on the owner for pay-by-plate toll payment, administrative costs shall be incorporated into the pay-by-plate toll amount, and no additional administrative costs shall be added above the posted pay-by-plate toll amount.

(Added by Stats. 2009, Ch. 459, Sec. 1. Effective January 1, 2010.)



23302

(a) (1) It is unlawful for a driver to fail to pay tolls or other charges on any vehicular crossing or toll highway. Except as otherwise provided in subdivision (b), (c), or (d), it is prima facie evidence of a violation of this section for a person to drive a vehicle onto any vehicular crossing or toll highway without either lawful money of the United States in the driver s immediate possession in an amount sufficient to pay the prescribed tolls or other charges due from that driver or a transponder or other electronic toll payment device associated with a valid Automatic Vehicle Identification account with a balance sufficient to pay those tolls.

(2) Except as specified in paragraph (3), if a transponder or other electronic toll payment device is used to pay tolls or other charges due, the device shall be located in or on the vehicle in a location so as to be visible for the purpose of enforcement at all times when the vehicle is located on the vehicular crossing or toll highway. Where required by the operator of a vehicular crossing or toll highway, this requirement applies even if the operator offers free travel or nontoll accounts to certain classes of users.

(3) If a motorcyclist uses a transponder or other electronic toll payment device to lawfully enter a vehicle crossing or toll highway, the motorcyclist shall use any one of the following methods as long as the transponder or device is able to be read by the toll operator s detection equipment:

(A) Place the transponder or other electronic toll payment device in the motorcyclist s pocket.

(B) Place the transponder or other electronic toll payment device inside a cycle net that drapes over the gas tank of the motorcycle.

(C) Mount the transponder or other electronic toll payment device on license plate devices provided by the toll operator, if the toll operator provides those devices.

(D) Keep the transponder or other electronic toll payment device in the glove or storage compartment of the motorcycle.

(E) Mount the transponder or other electronic toll payment device on the windshield of the motorcycle.

(b) For vehicular crossings and toll highways that use electronic toll collection as the only method of paying tolls or other charges, it is prima facie evidence of a violation of this section for a driver to drive a vehicle onto the vehicular crossing or toll highway without a transponder or other electronic toll payment device associated with a valid Automatic Vehicle Identification account with a balance sufficient to pay those tolls.

(c) For vehicular crossings and toll highways where the issuing agency, as defined in Section 40250, permits pay-by-plate payment of tolls and other charges, in accordance with policies adopted by the issuing agency, it is prima facie evidence of a violation of this section for a driver to drive a vehicle onto the vehicular crossing or toll highway without at least one of the following:

(1) Lawful money of the United States in the driver s immediate possession in an amount sufficient to pay the prescribed tolls or other charges due from that person.

(2) A transponder or other electronic toll payment device associated with a valid Automatic Vehicle Identification account with a balance sufficient to pay those tolls.

(3) Valid vehicle license plates properly attached pursuant to Section 4850.5 or 5200 to the vehicle in which that driver enters onto the vehicular crossing or toll highway.

(d) For vehicular crossings and toll highways where the issuing agency, as defined in Section 40250, permits pay-by-plate payment of tolls and other charges in accordance with policies adopted by the issuing agency, and where electronic toll collection is the only other method of paying tolls or other charges, it is prima facie evidence of a violation of this section for a driver to drive a vehicle onto the vehicular crossing or toll highway without either a transponder or other electronic toll payment device associated with a valid Automatic Vehicle Identification account with a balance sufficient to pay those tolls or valid vehicle license plates properly attached to the vehicle pursuant to Section 4850.5 or 5200 in which that driver enters onto the vehicular crossing or toll highway.

(e) As used in this article, pay-by-plate toll payment means an issuing agency s use of on-road vehicle license plate identification recognition technology to accept payment of tolls in accordance with policies adopted by the issuing agency.

(f) This section does not require an issuing agency to offer pay-by-plate toll processing as a method for paying tolls.

(Amended by Stats. 2012, Ch. 81, Sec. 1. Effective January 1, 2013.)



23302.5

(a) No person shall evade or attempt to evade the payment of tolls or other charges on any vehicular crossing or toll highway.

(b) A violation of subdivision (a) is subject to civil penalties and is neither an infraction nor a public offense, as defined in Section 15 of the Penal Code. The enforcement of those civil penalties shall be governed by the civil administrative procedures set forth in Article 4 (commencing with Section 40250) of Chapter 1 of Division 17.

(Added by Stats. 1995, Ch. 739, Sec. 7. Effective January 1, 1996.)



23303

The Department of Transportation shall have a lien and may enforce such lien, as provided in Chapter 6.5 (commencing with Section 3067) of Title 14 of Part 4 of Division 3 of the Civil Code, for all tolls and charges provided by this chapter.

(Amended by Stats. 1974, Ch. 545.)






ARTICLE 4. Special Traffic Regulations

23330

Except where a special permit has been obtained from the Department of Transportation under the provisions of Article 6 (commencing with Section 35780) of Chapter 5 of Division 15, none of the following shall be permitted on any vehicular crossing:

(a) Animals while being led or driven, even though tethered or harnessed.

(b) Bicycles, motorized bicycles, or motorized scooters, unless the department by signs indicates that bicycles, motorized bicycles, or motorized scooters, or any combination thereof, are permitted upon all or any portion of the vehicular crossing.

(c) Vehicles having a total width of vehicle or load exceeding 102 inches.

(d) Vehicles carrying items prohibited by regulations promulgated by the Department of Transportation.

(Amended by Stats. 1999, Ch. 722, Sec. 8. Effective January 1, 2000.)



23331

Pedestrians shall not be permitted upon any vehicular crossing, unless unobstructed sidewalks of more than three feet in width are constructed and maintained and signs indicating that pedestrians are permitted are in place.

(Enacted by Stats. 1959, Ch. 3.)



23332

It is unlawful for any person to be upon any portion of a vehicular crossing which is not intended for public use without the permission of the Department of Transportation. This section does not apply to a person engaged in the operation, maintenance, or repair of a vehicular crossing or any facility thereon nor to any person attempting to effect a rescue.

(Amended by Stats. 1974, Ch. 545.)



23333

No vehicle shall stop, stand, or be parked in or upon any vehicular crossing except:

(a) When necessary to avoid injury or damage to persons or property.

(b) When necessary for the repair, maintenance or operation of a publicly owned toll bridge.

(c) In compliance with the direction of a member of the California Highway Patrol or an employee of the Department of Transportation who is a peace officer or with the direction of a sign or signal.

(d) In such places as may be designated by the Director of Transportation.

(Amended by Stats. 1974, Ch. 545.)



23334

The Department of Transportation may adopt rules and regulations not inconsistent with this chapter for the control of traffic on any vehicular crossing to aid and insure the safe and orderly flow of traffic, and shall, so far as practicable, notify the public of the rules and regulations by signs on the vehicular crossing.

(Amended by Stats. 1974, Ch. 545.)



23335

The Department of Transportation shall cause to be published and made available to the public at the tollgates of each vehicular crossing copies of those traffic laws and rules and regulations particularly applicable thereto.

(Amended by Stats. 1974, Ch. 545.)



23336

It is unlawful to violate any rules or regulations adopted under Section 23334, notice of which has been given either by a sign on a vehicular crossing or by publication as provided in Section 23335.

(Enacted by Stats. 1959, Ch. 3.)












DIVISION 11.5. SENTENCING FOR DRIVING WHILE UNDER THE INFLUENCE

CHAPTER 1. Court-Imposed Penalties: Persons Less Than 21 Years Of Age

ARTICLE 1. General Provisions

23500

This chapter applies to the imposition of penalties and sanctions by the courts on persons who were less than 21 years of age at the time of the commission of the driving while under the influence offenses described in Chapter 12 (commencing with Section 23100) of Division 11.

(Added by Stats. 1998, Ch. 118, Sec. 84. Effective January 1, 1999. Section operative July 1, 1999, pursuant to Section 23675.)






ARTICLE 2. Penalties for a Violation of Section 23140

23502

(a) Notwithstanding any other provision of law, if a person who is at least 18 years of age is convicted of a first violation of Section 23140, in addition to any penalties, the court shall order the person to attend a program licensed under Section 11836 of the Health and Safety Code, subject to a fee schedule developed under paragraph (2) of subdivision (b) of Section 11837.4 of the Health and Safety Code.

(b) The attendance in a licensed driving-under-the-influence program required under subdivision (a) shall be as follows:

(1) If, within 10 years of the current violation of Section 23140, the person has not been convicted of a separate violation of Section 23140, 23152, or 23153, or of Section 23103, with a plea of guilty under Section 23103.5, or of Section 655 of the Harbors and Navigation Code, or of Section 191.5 of, or subdivision (a) of Section 192.5 of, the Penal Code, the person shall complete, at a minimum, the education component of that licensed driving-under-the-influence program.

(2) If the person does not meet the requirements of paragraph (1), the person shall complete, at a minimum, the program described in paragraph (1) of subdivision (c) of Section 11837 of the Health and Safety Code.

(c) The person s privilege to operate a motor vehicle shall be suspended by the department as required under Section 13352.6, and the court shall require the person to surrender his or her driver s license to the court in accordance with Section 13550.

(d) The court shall advise the person at the time of sentencing that the driving privilege will not be restored until the person has provided the department with proof satisfactory to the department that the person has successfully completed the driving-under-the-influence program required under this section.

(Amended by Stats. 2007, Ch. 747, Sec. 32. Effective January 1, 2008.)






ARTICLE 3. Youthful Drunk Driver Visitation Program

23509

This article shall be known and may be cited as the Youthful Drunk Driver Visitation Program Act.

(Added by Stats. 1998, Ch. 118, Sec. 84. Effective January 1, 1999. Section operative July 1, 1999, pursuant to Section 23675.)



23510

The Legislature finds and declares all of the following:

(a) Young drivers often do not realize the consequences of drinking alcohol or ingesting any other drugs, whether legal or not, and driving a motor vehicle while their physical capabilities to drive safely are impaired by those substances.

(b) Young drivers who use alcohol or other drugs are likely to become dependent on those substances and prompt intervention is needed to protect other persons, as well as the young driver, from death or serious injury.

(c) The conviction of a young driver for driving under the influence of an alcoholic beverage, a drug, or both, identifies that person as a risk to the health and safety of others, as well as that young driver, because of the young driver s inability to control his or her conduct.

(d) It has been demonstrated that close observation of the effects on others of alcohol and other drugs, both chronic and acute, by a young driver convicted of driving under the influence has a marked effect on recidivism and should therefore be encouraged by the courts, prehospital emergency medical care personnel, and other officials charged with cleaning up the carnage and wreckage caused by drunk drivers.

(e) The program prescribed in this article provides guidelines for the operation of an intensive program to discourage recidivism by convicted young drunk drivers.

(Added by Stats. 1998, Ch. 118, Sec. 84. Effective January 1, 1999. Section operative July 1, 1999, pursuant to Section 23675.)



23512

For the purposes of this article, program means the Youthful Drunk Driver Visitation Program prescribed in this article.

(Added by Stats. 1998, Ch. 118, Sec. 84. Effective January 1, 1999. Section operative July 1, 1999, pursuant to Section 23675.)



23514

(a) If a person is found to be in violation of Section 23140, is convicted of, or is adjudged a ward of the juvenile court for, a violation of Section 21200.5, 23140, or 23152 punishable under Section 23536, or Section 23220, 23221, or 23222, subdivision (a) or (b) of Section 23224, or Section 23225 or 23226, and is granted probation, the court may order, with the consent of the defendant or ward, as a term and condition of probation in addition to any other term and condition required or authorized by law, that the defendant or ward participate in the program.

(b) The court shall give preference for participation in the program to defendants or wards who were less than 21 years of age at the time of the offense if the facilities of the program in the jurisdiction are limited to fewer than the number of defendants or wards eligible and consenting to participate.

(c) The court shall require that the defendant or ward not drink any alcoholic beverage at all before reaching the age of 21 years and not use illegal drugs.

(Added by Stats. 1998, Ch. 118, Sec. 84. Effective January 1, 1999. Section operative July 1, 1999, pursuant to Section 23675.)



23516

The court shall investigate and consult with the defendant or ward, defendant s or ward s counsel, if any, and any proposed supervisor of a visitation under the program, and the court may consult with any other person whom the court finds may be of value, including, but not limited to, the defendant s or ward s parents or other family members, in order to ascertain that the defendant or ward is suitable for the program, that the visitation will be educational and meaningful to the defendant or ward, and that there are no physical, emotional, or mental reasons to believe the program would not be appropriate or would cause any injury to the defendant or ward.

(Added by Stats. 1998, Ch. 118, Sec. 84. Effective January 1, 1999. Section operative July 1, 1999, pursuant to Section 23675.)



23517

(a) To the extent that personnel and facilities are made available to the court, the court may include a requirement for supervised visitation by the defendant or ward to all, or any, of the following:

(1) A trauma facility, as defined in Section 1798.160 of the Health and Safety Code, a base hospital designated pursuant to Section 1798.100 or 1798.101 of the Health and Safety Code, or a general acute care hospital having a basic emergency medical services special permit issued pursuant to subdivision (c) of Section 1277 of the Health and Safety Code that regularly receives victims of vehicle accidents, between the hours of 10 p.m. and 2 a.m. on a Friday or Saturday night to observe appropriate victims of vehicle accidents involving drinking drivers, under the supervision of any of the following:

(A) A registered nurse trained in providing emergency trauma care or prehospital advanced life support.

(B) An emergency room physician.

(C) An emergency medical technician-paramedic or an emergency medical technician II.

(2) A facility that cares for advanced alcoholics, such as a chemical dependency recovery hospital, as defined in Section 1250.3 of the Health and Safety Code, to observe persons in the terminal stages of alcoholism or drug abuse, under the supervision of appropriately licensed medical personnel.

(3) If approved by the county coroner, the county coroner s office or the county morgue to observe appropriate victims of vehicle accidents involving drinking drivers, under the supervision of the coroner or a deputy coroner.

(b) As used in this section, appropriate victims means victims whose condition is determined by the visitation supervisor to demonstrate the results of accidents involving drinking drivers without being excessively gruesome or traumatic to the probationer.

(c) If persons trained in counseling or substance abuse are made available to the court, the court may coordinate the visitation program or the visitations at any facility designated in subdivision (a) through those persons.

(d) Any visitation shall include, before any observation of victims or disabled persons by the probationer, a comprehensive counseling session with the visitation supervisor at which the supervisor shall explain and discuss the experiences which may be encountered during the visitation in order to ascertain whether the visitation is appropriate for the probationer.

(e) If at any time, whether before or during a visitation, the supervisor of the probationer determines that the visitation may be or is traumatic or otherwise inappropriate for the probationer, or is uncertain whether the visitation may be traumatic or inappropriate, the visitation shall be terminated without prejudice to the probationer.

(Added by Stats. 1998, Ch. 118, Sec. 84. Effective January 1, 1999. Section operative July 1, 1999, pursuant to Section 23675.)



23518

(a) The program may include a personal conference after the visitations described in Section 23517 between the sentencing judge or judicial officer or the person responsible for coordinating the program for the judicial district and the probationer, his or her counsel, and, if available, the probationer s parents to discuss the experiences of the visitation and how those experiences may impact the probationer s future conduct.

(b) If a personal conference described in subdivision (a) is not practicable, because of the probationer s absence from the jurisdiction, conflicting time schedules, or other reasons, the program should provide for a written report or letter by the probationer to the court discussing the experiences and their impact on the probationer.

(Added by Stats. 1998, Ch. 118, Sec. 84. Effective January 1, 1999. Section operative July 1, 1999, pursuant to Section 23675.)



23518.5

The county, a court, any facility visited pursuant to the program, the agents, employees, or independent contractors of the court, county, or facility visited pursuant to the program, and any person supervising a probationer during the visitation, is not liable for any civil damages resulting from injury to the probationer, or civil damages caused by the probationer, during, or from any activities relating to, the visitation, except for willful or grossly negligent acts intended to, or reasonably expected to result in, that injury or damage and except for workers compensation for the probationer as prescribed by law if the probationer performs community service at the facility as an additional term or condition of probation.

(Added by Stats. 1998, Ch. 118, Sec. 84. Effective January 1, 1999. Section operative July 1, 1999, pursuant to Section 23675.)






ARTICLE 4. Penalties for a Violation of Section 23152 or 23153

23520

(a) Whenever, in any county specified in subdivision (b), a judge of a juvenile court, a juvenile hearing officer, or referee of a juvenile court finds that a person has committed a first violation of Section 23152 or 23153, the person shall be required to participate in and successfully complete an alcohol or drug education program, or both of those programs, as designated by the court. The expense of the person s attendance in the program shall be paid by the person s parents or guardian so long as the person is under the age of 18 years, and shall be paid by the person thereafter. However, in approving the program, each county shall require the program to provide for the payment of the fee for the program in installments by any person who cannot afford to pay the full fee at the commencement of the program and shall require the program to provide for the waiver of the fee for any person who is indigent, as determined by criteria for indigency established by the board of supervisors. Whenever it can be done without substantial additional cost, each county shall require that the program be provided for juveniles at a separate location from, or at a different time of day than, alcohol and drug education programs for adults.

(b) This section applies only in those counties that have one or more alcohol or drug education programs certified by the county alcohol program administrator and approved by the board of supervisors.

(Amended by Stats. 2003, Ch. 149, Sec. 85. Effective January 1, 2004.)



23521

(a) Any finding of a juvenile court judge, juvenile hearing officer, or referee of a juvenile court of a commission of an offense in any state, territory, possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or the Dominion of Canada that, if committed in this state, would be a violation of Section 23152, is a conviction of a violation of Section 23152 for the purposes of Sections 13352, 13352.3, 13352.4, and 13352.5, and the finding of a juvenile court judge, juvenile hearing officer, or referee of a juvenile court of a commission of an offense that, if committed in this state, would be a violation of Section 23153 is a conviction of a violation of Section 23153 for the purposes of Sections 13352 and 13352.3.

(b) This section shall become operative on September 20, 2005.

(Amended by Stats. 2004, Ch. 551, Sec. 14. Effective January 1, 2005. Amended version operative September 20, 2005, pursuant to earlier operation of new subdivision (b).)









CHAPTER 2. Court Penalties

ARTICLE 1. General Provisions

23530

This chapter applies to the imposition of penalties, sanctions, and probation upon persons convicted of violating driving while under the influence offenses that are set forth in Chapter 12 (commencing with Section 23100) of Division 11.

(Added by Stats. 1998, Ch. 118, Sec. 84. Effective January 1, 1999. Section operative July 1, 1999, pursuant to Section 23675.)






ARTICLE 2. Penalties for a Violation of Section 23152

23536

(a) If a person is convicted of a first violation of Section 23152, that person shall be punished by imprisonment in the county jail for not less than 96 hours, at least 48 hours of which shall be continuous, nor more than six months, and by a fine of not less than three hundred ninety dollars ($390), nor more than one thousand dollars ($1,000).

(b) The court shall order that a person punished under subdivision (a), who is to be punished by imprisonment in the county jail, be imprisoned on days other than days of regular employment of the person, as determined by the court. If the court determines that 48 hours of continuous imprisonment would interfere with the person s work schedule, the court shall allow the person to serve the imprisonment whenever the person is normally scheduled for time off from work. The court may make this determination based upon a representation from the defendant s attorney or upon an affidavit or testimony from the defendant.

(c) The person s privilege to operate a motor vehicle shall be suspended by the department under paragraph (1) of subdivision (a) of Section 13352 or Section 13352.1. The court shall require the person to surrender the driver s license to the court in accordance with Section 13550.

(d) Whenever, when considering the circumstances taken as a whole, the court determines that the person punished under this section would present a traffic safety or public safety risk if authorized to operate a motor vehicle during the period of suspension imposed under paragraph (1) of subdivision (a) of Section 13352 or Section 13352.1, the court may disallow the issuance of a restricted driver s license required under Section 13352.4.

(Amended by Stats. 2006, Ch. 692, Sec. 5. Effective January 1, 2007.)



23538

(a) (1) If the court grants probation to person punished under Section 23536, in addition to the provisions of Section 23600 and any other terms and conditions imposed by the court, the court shall impose as a condition of probation that the person pay a fine of at least three hundred ninety dollars ($390), but not more than one thousand dollars ($1,000). The court may also impose, as a condition of probation, that the person be confined in a county jail for at least 48 hours, but not more than six months.

(2) The person s privilege to operate a motor vehicle shall be suspended by the department under paragraph (1) of subdivision (a) of Section 13352 or Section 13352.1. The court shall require the person to surrender the driver s license to the court in accordance with Section 13550.

(3) Whenever, when considering the circumstances taken as a whole, the court determines that the person punished under this section would present a traffic safety or public safety risk if authorized to operate a motor vehicle during the period of suspension imposed under paragraph (1) of subdivision (a) of Section 13352 or Section 13352.1, the court may disallow the issuance of a restricted driver s license required under Section 13352.4.

(b) In any county where the board of supervisors has approved, and the State Department of Health Care Services has licensed, a program or programs described in Section 11837.3 of the Health and Safety Code, the court shall also impose as a condition of probation that the driver shall enroll and participate in, and successfully complete a driving-under-the-influence program, licensed pursuant to Section 11836 of the Health and Safety Code, in the driver s county of residence or employment, as designated by the court. For the purposes of this subdivision, enrollment in, participation in, and completion of an approved program shall be subsequent to the date of the current violation. Credit may not be given for any program activities completed prior to the date of the current violation.

(1) The court shall refer a first offender whose blood-alcohol concentration was less than 0.20 percent, by weight, to participate for at least three months or longer, as ordered by the court, in a licensed program that consists of at least 30 hours of program activities, including those education, group counseling, and individual interview sessions described in Chapter 9 (commencing with Section 11836) of Part 2 of Division 10.5 of the Health and Safety Code.

(2) The court shall refer a first offender whose blood-alcohol concentration was 0.20 percent or more, by weight, or who refused to take a chemical test, to participate for at least nine months or longer, as ordered by the court, in a licensed program that consists of at least 60 hours of program activities, including those education, group counseling, and individual interview sessions described in Chapter 9 (commencing with Section 11836) of Part 2 of Division 10.5 of the Health and Safety Code.

(3) The court shall advise the person at the time of sentencing that the driving privilege shall not be restored until proof satisfactory to the department of successful completion of a driving-under-the-influence program of the length required under this code that is licensed pursuant to Section 11836 of the Health and Safety Code has been received in the department s headquarters.

(c) (1) The court shall revoke the person s probation pursuant to Section 23602, except for good cause shown, for the failure to enroll in, participate in, or complete a program specified in subdivision (b).

(2) The court, in establishing reporting requirements, shall consult with the county alcohol program administrator. The county alcohol program administrator shall coordinate the reporting requirements with the department and with the State Department of Health Care Services. That reporting shall ensure that all persons who, after being ordered to attend and complete a program, may be identified for either (A) failure to enroll in, or failure to successfully complete, the program, or (B) successful completion of the program as ordered.

(Amended by Stats. 2013, Ch. 22, Sec. 87. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



23540

(a) If a person is convicted of a violation of Section 23152 and the offense occurred within 10 years of a separate violation of Section 23103, as specified in Section 23103.5, 23152, or 23153, that resulted in a conviction, that person shall be punished by imprisonment in the county jail for not less than 90 days nor more than one year and by a fine of not less than three hundred ninety dollars ($390) nor more than one thousand dollars ($1,000). The person s privilege to operate a motor vehicle shall be suspended by the department pursuant to paragraph (3) of subdivision (a) of Section 13352. The court shall require the person to surrender the driver s license to the court in accordance with Section 13550.

(b) Whenever, when considering the circumstances taken as a whole, the court determines that the person punished under this section would present a traffic safety or public safety risk if authorized to operate a motor vehicle during the period of suspension imposed under paragraph (3) of subdivision (a) of Section 13352, the court may disallow the issuance of a restricted driver s license required under Section 13352.5.

(c) This section shall become operative on September 20, 2005.

(Repealed (in Sec. 17.3) and added by Stats. 2004, Ch. 551, Sec. 17.5. Effective January 1, 2005. Section operative September 20, 2005, by its own provisions.)



23542

(a) (1) If the court grants probation to a person punished under Section 23540, in addition to the provisions of Section 23600 and any other terms and conditions imposed by the court, the court shall impose as conditions of probation that the person be confined in county jail and fined under either of the following:

(A) For at least 10 days, but not more than one year, and pay a fine of at least three hundred ninety dollars ($390), but not more than one thousand dollars ($1,000).

(B) For at least 96 hours, but not more than one year, and pay a fine of at least three hundred ninety dollars ($390), but not more than one thousand dollars ($1,000). A sentence of 96 hours of confinement shall be served in two increments consisting of a continuous 48 hours each. The two 48-hour increments may be served nonconsecutively.

(2) The person s privilege to operate a motor vehicle shall be suspended by the department under paragraph (3) of subdivision (a) of Section 13352. The court shall require the person to surrender the driver s license to the court in accordance with Section 13550.

(b) In addition to the conditions specified in subdivision (a), the court shall require the person to do either of the following:

(1) Enroll and participate, for at least 18 months subsequent to the date of the underlying violation and in a manner satisfactory to the court, in a driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, as designated by the court. The person shall complete the entire program subsequent to, and shall not be given any credit for any program activities completed prior to, the date of the current violation. The program shall provide for persons who cannot afford the program fee pursuant to paragraph (2) of subdivision (b) of Section 11837.4 of the Health and Safety Code in order to enable those persons to participate.

(2) Enroll and participate, for at least 30 months subsequent to the date of the underlying violation and in a manner satisfactory to the court, in a driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code. The person shall complete the entire program subsequent to, and shall not be given any credit for any program activities completed prior to, the date of the current violation.

(c) The court shall advise the person at the time of sentencing that the driving privilege shall not be restored until proof satisfactory to the Department of Motor Vehicles of successful completion of a driving-under-the-influence program of the length required under this code licensed pursuant to Section 11836 of the Health and Safety Code has been received in the department s headquarters.

(d) Whenever, when considering the circumstances taken as a whole, the court determines that the person punished under this section would present a traffic safety or public safety risk if authorized to operate a motor vehicle during the period of suspension imposed under paragraph (3) of subdivision (a) of Section 13352, the court may disallow the issuance of a restricted driver s license required under Section 13352.5.

(e) This section shall become operative on September 20, 2005.

(Repealed (in Sec. 18.3) and added by Stats. 2004, Ch. 551, Sec. 18.5. Effective January 1, 2005. Section operative September 20, 2005, by its own provisions.)



23546

(a) If a person is convicted of a violation of Section 23152 and the offense occurred within 10 years of two separate violations of Section 23103, as specified in Section 23103.5, 23152, or 23153, or any combination thereof, that resulted in convictions, that person shall be punished by imprisonment in the county jail for not less than 120 days nor more than one year and by a fine of not less than three hundred ninety dollars ($390) nor more than one thousand dollars ($1,000). The person s privilege to operate a motor vehicle shall be revoked by the Department of Motor Vehicles as required in paragraph (5) of subdivision (a) of Section 13352. The court shall require the person to surrender his or her driver s license to the court in accordance with Section 13550.

(b) A person convicted of a violation of Section 23152 punishable under this section shall be designated as a habitual traffic offender for a period of three years, subsequent to the conviction. The person shall be advised of this designation pursuant to subdivision (b) of Section 13350.

(Amended by Stats. 2004, Ch. 550, Sec. 14. Effective January 1, 2005.)



23548

(a) (1) If the court grants probation to any person punished under Section 23546, in addition to the provisions of Section 23600 and any other terms and conditions imposed by the court, the court shall impose as conditions of probation that the person be confined in the county jail for at least 120 days but not more than one year and pay a fine of at least three hundred ninety dollars ($390) but not more than one thousand dollars ($1,000).

(2) The person s privilege to operate a motor vehicle shall be revoked by the department under paragraph (5) of subdivision (a) of Section 13352. The court shall require the person to surrender the driver s license to the court in accordance with Section 13550.

(b) In addition to subdivision (a), if the court grants probation to any person punished under Section 23546, the court may order as a condition of probation that the person participate, for at least 30 months subsequent to the underlying conviction and in a manner satisfactory to the court, in a driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code. In lieu of the minimum term of imprisonment specified in subdivision (a), the court shall impose as a condition of probation under this subdivision that the person be confined in the county jail for at least 30 days but not more than one year. The court shall not order the treatment prescribed by this subdivision unless the person makes a specific request and shows good cause for the order, whether or not the person has previously completed a treatment program pursuant to paragraph (4) of subdivision (b) of Section 23542 or paragraph (4) of subdivision (b) of Section 23562. In order to enable all required persons to participate, each person shall pay the program costs commensurate with the person s ability to pay as determined pursuant to Section 11837.4 of the Health and Safety Code. No condition of probation required pursuant to this subdivision is a basis for reducing any other probation requirement in this section or Section 23600 or for avoiding the mandatory license revocation provisions of paragraph (5) of subdivision (a) of Section 13352.

(c) In addition to the provisions of Section 23600 and subdivision (a), if the court grants probation to any person punished under Section 23546 who has not previously completed a treatment program pursuant to paragraph (4) of subdivision (b) of Section 23542 or paragraph (4) of subdivision (b) of Section 23562, and unless the person is ordered to participate in and complete a driving-under-the-influence program under subdivision (b), the court shall impose as a condition of probation that the person, subsequent to the date of the current violation, enroll and participate, for at least 18 months and in a manner satisfactory to the court, in a driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, as designated by the court. The person shall complete the entire program subsequent to, and shall not be given any credit for program activities completed prior to, the date of the current violation. Any person who has previously completed a 12-month or 18-month program licensed pursuant to Section 11836 of the Health and Safety Code shall not be eligible for referral pursuant to this subdivision unless a 30-month licensed driving-under-the-influence program is not available for referral in the county of the person s residence or employment. The program shall provide for persons who cannot afford the program fee pursuant to paragraph (2) of subdivision (b) of Section 11837.4 of the Health and Safety Code in order to enable those persons to participate. No condition of probation required pursuant to this subdivision is a basis for reducing any other probation requirement in this section or Section 23600 or for avoiding the mandatory license revocation provisions of paragraph (5) of subdivision (a) of Section 13352.

(d) The court shall advise the person at the time of sentencing that the driving privilege may not be restored until the person provides proof satisfactory to the department of successful completion of a driving-under-the-influence program of the length required under this code that is licensed pursuant to Section 11836 of the Health and Safety Code.

(e) This section shall become operative on September 20, 2005.

(Amended by Stats. 2004, Ch. 551, Sec. 19. Effective January 1, 2005. Amended version operative September 20, 2005, pursuant to earlier operation of new subdivision (e).)



23550

(a) If a person is convicted of a violation of Section 23152 and the offense occurred within 10 years of three or more separate violations of Section 23103, as specified in Section 23103.5, or Section 23152 or 23153, or any combination thereof, that resulted in convictions, that person shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail for not less than 180 days nor more than one year, and by a fine of not less than three hundred ninety dollars ($390) nor more than one thousand dollars ($1,000). The person s privilege to operate a motor vehicle shall be revoked by the Department of Motor Vehicles pursuant to paragraph (7) of subdivision (a) of Section 13352. The court shall require the person to surrender the driver s license to the court in accordance with Section 13550.

(b) A person convicted of a violation of Section 23152 punishable under this section shall be designated as a habitual traffic offender for a period of three years, subsequent to the conviction. The person shall be advised of this designation pursuant to subdivision (b) of Section 13350.

(Amended by Stats. 2011, Ch. 15, Sec. 614. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



23550.5

(a) A person is guilty of a public offense, punishable by imprisonment in the state prison or confinement in a county jail for not more than one year and by a fine of not less than three hundred ninety dollars ($390) nor more than one thousand dollars ($1,000) if that person is convicted of a violation of Section 23152 or 23153, and the offense occurred within 10 years of any of the following:

(1) A prior violation of Section 23152 that was punished as a felony under Section 23550 or this section, or both, or under former Section 23175 or former Section 23175.5, or both.

(2) A prior violation of Section 23153 that was punished as a felony.

(3) A prior violation of paragraph (1) of subdivision (c) of Section 192 of the Penal Code that was punished as a felony.

(b) Each person who, having previously been convicted of a violation of subdivision (a) of Section 191.5 of the Penal Code, a felony violation of subdivision (b) of Section 191.5, or a violation of subdivision (a) of Section 192.5 of the Penal Code, is subsequently convicted of a violation of Section 23152 or 23153 is guilty of a public offense punishable by imprisonment in the state prison or confinement in a county jail for not more than one year and by a fine of not less than three hundred ninety dollars ($390) nor more than one thousand dollars ($1,000).

(c) The privilege to operate a motor vehicle of a person convicted of a violation that is punishable under subdivision (a) or (b) shall be revoked by the department under paragraph (7) of subdivision (a) of Section 13352, unless paragraph (6) of subdivision (a) of Section 13352 is also applicable, in which case the privilege shall be revoked under that provision. The court shall require the person to surrender the driver s license to the court in accordance with Section 13550.

(d) A person convicted of a violation of Section 23152 or 23153 that is punishable under this section shall be designated as a habitual traffic offender for a period of three years, subsequent to the conviction. The person shall be advised of this designation under subdivision (b) of Section 13350.

(Amended (as amended by Stats. 2009, Ch. 193, Sec. 5) by Stats. 2010, Ch. 301, Sec. 4. Effective January 1, 2011.)



23552

(a) (1) If the court grants probation to a person punished under Section 23550, in addition to the provisions of Section 23600 and any other terms and conditions imposed by the court, the court shall impose as conditions of probation that the person be confined in a county jail for at least 180 days but not more than one year and pay a fine of at least three hundred ninety dollars ($390) but not more than one thousand dollars ($1,000).

(2) The person s privilege to operate a motor vehicle shall be revoked by the department under paragraph (7) of subdivision (a) of Section 13352. The court shall require the person to surrender the driver s license to the court in accordance with Section 13550.

(b) In addition to subdivision (a), if the court grants probation to any person punished under Section 23550, the court may order as a condition of probation that the person participate, for at least 30 months subsequent to the underlying conviction and in a manner satisfactory to the court, in a driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code. In lieu of the minimum term of imprisonment in subdivision (a), the court shall impose as a condition of probation under this subdivision that the person be confined in the county jail for at least 30 days but not more than one year. The court shall not order the treatment prescribed by this subdivision unless the person makes a specific request and shows good cause for the order, whether or not the person has previously completed a treatment program pursuant to subdivision (b) of Section 23542 or paragraph (4) of subdivision (b) of Section 23562. In order to enable all required persons to participate, each person shall pay the program costs commensurate with the person s ability to pay as determined pursuant to Section 11837.4 of the Health and Safety Code. No condition of probation required pursuant to this subdivision is a basis for reducing any other probation requirement in this section or Section 23600 or for avoiding the mandatory license revocation provisions of paragraph (7) of subdivision (a) of Section 13352.

(c) In addition to Section 23600 and subdivision (a), if the court grants probation to any person punished under Section 23550 who has not previously completed a treatment program pursuant to subdivision (b) of Section 23542 or paragraph (4) of subdivision (b) of Section 23562, and unless the person is ordered to participate in, and complete, a program under subdivision (b), the court shall impose as a condition of probation that the person, subsequent to the date of the current violation, enroll in and participate, for at least 18 months and in a manner satisfactory to the court, in a driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, as designated by the court. The person shall complete the entire program subsequent to, and shall not be given any credit for program activities completed prior to, the date of the current violation. A person who has previously completed a 12-month or 18-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code shall not be eligible for referral pursuant to this subdivision unless a 30-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code is not available for referral in the county of the person s residence or employment. A condition of probation required pursuant to this subdivision is not a basis for reducing any other probation requirement in this section or Section 23600 or for avoiding the mandatory license revocation provisions of paragraph (7) of subdivision (a) of Section 13352.

(d) The court shall advise the person at the time of sentencing that the driving privilege may not be restored until the person provides proof satisfactory to the department of successful completion of a driving-under-the-influence program of the length required under this code that is licensed pursuant to Section 11836 of the Health and Safety Code.

(Amended by Stats. 2010, Ch. 301, Sec. 5. Effective January 1, 2011.)






ARTICLE 3. Penalties for a Violation of Section 23153

23554

If any person is convicted of a first violation of Section 23153, that person shall be punished by imprisonment in the state prison, or in a county jail for not less than 90 days nor more than one year, and by a fine of not less than three hundred ninety dollars ($390) nor more than one thousand dollars ($1,000). The person s privilege to operate a motor vehicle shall be suspended by the Department of Motor Vehicles pursuant to paragraph (2) of subdivision (a) of Section 13352. The court shall require the person to surrender the driver s license to the court in accordance with Section 13550.

(Amended by Stats. 2002, Ch. 545, Sec. 28. Effective January 1, 2003.)



23556

(a) (1) If the court grants probation to any person punished under Section 23554, in addition to the provisions of Section 23600 and any other terms and conditions imposed by the court, the court shall impose as a condition of probation that the person be confined in the county jail for at least five days but not more than one year and pay a fine of at least three hundred ninety dollars ($390) but not more than one thousand dollars ($1,000).

(2) The person s privilege to operate a motor vehicle shall be suspended by the department under paragraph (2) of subdivision (a) of Section 13352. The court shall require the person to surrender the driver s license to the court in accordance with Section 13550.

(b) (1) In a county where the county alcohol program administrator has certified, and the board of supervisors has approved, a program or programs, the court shall also impose as a condition of probation that the driver shall participate in, and successfully complete, an alcohol and other drug education and counseling program, established pursuant to Section 11837.3 of the Health and Safety Code, as designated by the court.

(2) In any county where the board of supervisors has approved and the State Department of Health Care Services has licensed an alcohol and other drug education and counseling program, the court shall also impose as a condition of probation that the driver enroll in, participate in, and successfully complete, a driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, in the driver s county of residence or employment, as designated by the court. For the purposes of this paragraph, enrollment in, participation in, and completion of, an approved program shall be subsequent to the date of the current violation. Credit may not be given to any program activities completed prior to the date of the current violation.

(3) The court shall refer a first offender whose blood-alcohol concentration was less than 0.20 percent, by weight, to participate for three months or longer, as ordered by the court, in a licensed program that consists of at least 30 hours of program activities, including those education, group counseling, and individual interview sessions described in Chapter 9 (commencing with Section 11836) of Part 2 of Division 10.5 of the Health and Safety Code.

(4) The court shall refer a first offender whose blood-alcohol concentration was 0.20 percent or more, by weight, or who refused to take a chemical test, to participate for nine months or longer, as ordered by the court, in a licensed program that consists of at least 60 hours of program activities, including those education, group counseling, and individual interview sessions described in Chapter 9 (commencing with Section 11836) of Part 2 of Division 10.5 of the Health and Safety Code.

(c) (1) The court shall revoke the person s probation pursuant to Section 23602, except for good cause shown, for the failure to enroll in, participate in, or complete a program specified in subdivision (b).

(2) The court, in establishing reporting requirements, shall consult with the county alcohol program administrator. The county alcohol program administrator shall coordinate the reporting requirements with the department and with the State Department of Health Care Services. That reporting shall ensure that all persons who, after being ordered to attend and complete a program, may be identified for either (A) failure to enroll in, or failure to successfully complete, the program, or (B) successful completion of the program as ordered.

(d) The court shall advise the person at the time of sentencing that the driving privilege shall not be restored until the person has provided proof satisfactory to the department of successful completion of a driving-under-the-influence program of the length required under this code that is licensed pursuant to Section 11836 of the Health and Safety Code.

(e) This section shall become operative on September 20, 2005.

(Amended by Stats. 2013, Ch. 22, Sec. 88. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



23558

A person who proximately causes bodily injury or death to more than one victim in any one instance of driving in violation of Section 23153 of this code or in violation of Section 191.5 of, or subdivision (a) of Section 192.5 of, the Penal Code, shall, upon a felony conviction, and notwithstanding subdivision (g) of Section 1170.1 of the Penal Code, receive an enhancement of one year in the state prison for each additional injured victim. The enhanced sentence provided for in this section shall not be imposed unless the fact of the bodily injury to each additional victim is charged in the accusatory pleading and admitted or found to be true by the trier of fact. The maximum number of one year enhancements that may be imposed pursuant to this section is three.

Notwithstanding any other provision of law, the court may strike the enhancements provided in this section if it determines that there are circumstances in mitigation of the additional punishment and states on the record its reasons for striking the additional punishment.

(Amended by Stats. 2007, Ch. 747, Sec. 34. Effective January 1, 2008.)



23560

If a person is convicted of a violation of Section 23153 and the offense occurred within 10 years of a separate violation of Section 23103, as specified in Section 23103.5, 23152, or 23153 that resulted in a conviction, that person shall be punished by imprisonment in the state prison, or in a county jail for not less than 120 days nor more than one year, and by a fine of not less than three hundred ninety dollars ($390) nor more than five thousand dollars ($5,000). The person s privilege to operate a motor vehicle shall be revoked by the Department of Motor Vehicles pursuant to paragraph (4) of subdivision (a) of Section 13352. The court shall require the person to surrender the driver s license to the court in accordance with Section 13550.

(Amended by Stats. 2004, Ch. 550, Sec. 16. Effective January 1, 2005.)



23562

If the court grants probation to a person punished under Section 23560, in addition to the provisions of Section 23600 and any other terms and conditions imposed by the court, the court shall impose as conditions of probation that the person be subject to either subdivision (a) or (b), as follows:

(a) Be confined in the county jail for at least 120 days and pay a fine of at least three hundred ninety dollars ($390), but not more than five thousand dollars ($5,000). The person s privilege to operate a motor vehicle shall be revoked by the department under paragraph (4) of subdivision (a) of Section 13352. The court shall require the person to surrender the driver s license to the court in accordance with Section 13550.

(b) All of the following apply:

(1) Be confined in the county jail for at least 30 days, but not more than one year.

(2) Pay a fine of at least three hundred ninety dollars ($390), but not more than one thousand dollars ($1,000).

(3) The privilege to operate a motor vehicle shall be revoked by the department under paragraph (4) of subdivision (a) of Section 13352. The court shall require the person to surrender the driver s license to the court in accordance with Section 13550.

(4) Either of the following:

(A) Enroll and participate, for at least 18 months subsequent to the date of the underlying violation and in a manner satisfactory to the court, in a driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, if available in the county of the person s residence or employment, as designated by the court. The person shall complete the entire program subsequent to, and shall not be given any credit for program activities completed prior to, the date of the current violation. The program shall provide for persons who cannot afford the program fee pursuant to paragraph (2) of subdivision (b) of Section 11837.4 of the Health and Safety Code in order to enable those persons to participate.

(B) Enroll and participate, for at least 30 months subsequent to the date of the underlying violation and in a manner satisfactory to the court, in a driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, if available in the county of the person s residence or employment. The person shall complete the entire program subsequent to, and shall not be given any credit for program activities completed prior to, the date of the current violation.

(c) The court shall advise the person at the time of sentencing that the driving privilege shall not be restored until the person has provided proof satisfactory to the department of successful completion of a driving-under-the-influence program of the length required under this code that is licensed pursuant to Section 11836 of the Health and Safety Code.

(d) This section shall become operative on September 20, 2005.

(Amended by Stats. 2004, Ch. 551, Sec. 22. Effective January 1, 2005. Amended version operative September 20, 2005, pursuant to earlier operation of new subdivision (d).)



23566

(a) If a person is convicted of a violation of Section 23153 and the offense occurred within 10 years of two or more separate violations of Section 23103, as specified in Section 23103.5, or Section 23152 or 23153, or any combination of these violations, that resulted in convictions, that person shall be punished by imprisonment in the state prison for a term of two, three, or four years and by a fine of not less than one thousand fifteen dollars ($1,015) nor more than five thousand dollars ($5,000). The person s privilege to operate a motor vehicle shall be revoked by the Department of Motor Vehicles pursuant to paragraph (6) of subdivision (a) of Section 13352. The court shall require the person to surrender the driver s license to the court in accordance with Section 13550.

(b) If a person is convicted of a violation of Section 23153, and the act or neglect proximately causes great bodily injury, as defined in Section 12022.7 of the Penal Code, to any person other than the driver, and the offense occurred within 10 years of two or more separate violations of Section 23103, as specified in Section 23103.5, or Section 23152 or 23153, or any combination of these violations, that resulted in convictions, that person shall be punished by imprisonment in the state prison for a term of two, three, or four years and by a fine of not less than one thousand fifteen dollars ($1,015) nor more than five thousand dollars ($5,000). The person s privilege to operate a motor vehicle shall be revoked by the Department of Motor Vehicles pursuant to paragraph (6) of subdivision (a) of Section 13352. The court shall require the person to surrender the driver s license to the court in accordance with Section 13550.

(c) If a person is convicted under subdivision (b), and the offense for which the person is convicted occurred within 10 years of four or more separate violations of Section 23103, as specified in Section 23103.5, or Section 23152 or 23153, or any combination of these violations, that resulted in convictions, that person shall, in addition and consecutive to the sentences imposed under subdivision (b), be punished by an additional term of imprisonment in the state prison for three years.

The enhancement allegation provided in this subdivision shall be pleaded and proved as provided by law.

(d) A person convicted of Section 23153 punishable under this section shall be designated as a habitual traffic offender for a period of three years, subsequent to the conviction. The person shall be advised of this designation pursuant to subdivision (b) of Section 13350.

(e) A person confined in state prison under this section shall be ordered by the court to participate in an alcohol or drug program, or both, that is available at the prison during the person s confinement. Completion of an alcohol or drug program under this section does not meet the program completion requirement of paragraph (6) of subdivision (a) of Section 13352, unless the drug or alcohol program is licensed under Section 11836 of the Health and Safety Code, or is a program specified in Section 8001 of the Penal Code.

(Amended by Stats. 2010, Ch. 301, Sec. 6. Effective January 1, 2011.)



23568

(a) If the court grants probation to a person punished under Section 23566, in addition to the provisions of Section 23600 and any other terms and conditions imposed by the court, the court shall impose as conditions of probation that the person be confined in the county jail for at least one year, that the person pay a fine of at least three hundred ninety dollars ($390) but not more than five thousand dollars ($5,000), and that the person make restitution or reparation pursuant to Section 1203.1 of the Penal Code. The person s privilege to operate a motor vehicle shall be revoked by the department under paragraph (6) of subdivision (a) of Section 13352. The court shall require the person to surrender the driver s license to the court in accordance with Section 13550.

(b) In addition to Section 23600 and subdivision (a), if the court grants probation to a person punished under Section 23566, the court shall impose as a condition of probation that the person enroll in and complete, subsequent to the date of the underlying violation and in a manner satisfactory to the court, an 18-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code or, if available in the county of the person s residence or employment, a 30-month driving-under-the-influence program licensed pursuant to Section 11836 of the Health and Safety Code, as designated by the court. The person shall complete the entire program subsequent to, and shall not be given any credit for program activities completed prior to, the date of the current violation. In lieu of the minimum term of imprisonment in subdivision (a), the court shall impose as a minimum condition of probation under this subdivision that the person be confined in the county jail for at least 30 days but not more than one year. Except as provided in this subdivision, if the court grants probation under this section, the court shall order the treatment prescribed by this subdivision, whether or not the person has previously completed a treatment program pursuant to subdivision (b) of Section 23542 or paragraph (4) of subdivision (b) of Section 23562. In order to enable all required persons to participate, each person shall pay the program costs commensurate with the person s ability to pay as determined pursuant to Section 11837.4 of the Health and Safety Code. No condition of probation required pursuant to this subdivision is a basis for reducing any other probation requirement in this section or Section 23600 or for avoiding the mandatory license revocation provisions of paragraph (6) of subdivision (a) of Section 13352.

(c) The court shall advise the person at the time of sentencing that the driving privilege may not be restored until the person provides proof satisfactory to the department of successful completion of a driving-under-the-influence program of the length required under this code that is licensed pursuant to Section 11836 of the Health and Safety Code.

(Amended by Stats. 2010, Ch. 301, Sec. 7. Effective January 1, 2011.)






ARTICLE 4. Additional Punishments

23572

(a) If any person is convicted of a violation of Section 23152 and a minor under 14 years of age was a passenger in the vehicle at the time of the offense, the court shall impose the following penalties in addition to any other penalty prescribed:

(1) If the person is convicted of a violation of Section 23152 punishable under Section 23536, the punishment shall be enhanced by an imprisonment of 48 continuous hours in the county jail, whether or not probation is granted, no part of which shall be stayed.

(2) If a person is convicted of a violation of Section 23152 punishable under Section 23540, the punishment shall be enhanced by an imprisonment of 10 days in the county jail, whether or not probation is granted, no part of which may be stayed.

(3) If a person is convicted of a violation of Section 23152 punishable under Section 23546, the punishment shall be enhanced by an imprisonment of 30 days in the county jail, whether or not probation is granted, no part of which may be stayed.

(4) If a person is convicted of a violation of Section 23152 which is punished as a misdemeanor under Section 23550, the punishment shall be enhanced by an imprisonment of 90 days in the county jail, whether or not probation is granted, no part of which may be stayed.

(b) The driving of a vehicle in which a minor under 14 years of age was a passenger shall be pled and proven.

(c) No punishment enhancement shall be imposed pursuant to this section if the person is also convicted of a violation of Section 273a of the Penal Code arising out of the same facts and incident.

(Amended by Stats. 1999, Ch. 22, Sec. 38. Effective May 26, 1999. Operative July 1, 1999, by Sec. 46 of Ch. 22.)



23573

(a) The Department of Motor Vehicles, upon receipt of the court s abstract of conviction for a violation listed in subdivision (j), shall inform the convicted person of the requirements of this section and the term for which the person is required to have a certified ignition interlock device installed. The records of the department shall reflect the mandatory use of the device for the term required and the time when the device is required to be installed pursuant to this code.

(b) The department shall advise the person that installation of an ignition interlock device on a vehicle does not allow the person to drive without a valid driver s license.

(c) A person who is notified by the department pursuant to subdivision (a) shall, within 30 days of notification, complete all of the following:

(1) Arrange for each vehicle owned or operated by the person to be fitted with an ignition interlock device by a certified ignition interlock device provider under Section 13386.

(2) Notify the department and provide to the department proof of installation by submitting the Verification of Installation form described in paragraph (2) of subdivision (g) of Section 13386.

(3) Pay to the department a fee sufficient to cover the costs of administration of this section, including startup costs, as determined by the department.

(d) The department shall place a restriction on the driver s license record of the convicted person that states the driver is restricted to driving only vehicles equipped with a certified ignition interlock device.

(e) (1) A person who is notified by the department pursuant to subdivision (a) shall arrange for each vehicle with an ignition interlock device to be serviced by the installer at least once every 60 days in order for the installer to recalibrate and monitor the operation of the device.

(2) The installer shall notify the department if the device is removed or indicates that the person has attempted to remove, bypass, or tamper with the device, or if the person fails three or more times to comply with any requirement for the maintenance or calibration of the ignition interlock device.

(f) The department shall monitor the installation and maintenance of the ignition interlock device installed pursuant to subdivision (a).

(g) (1) A person who is notified by the department, pursuant to subdivision (a), is exempt from the requirements of subdivision (c) if all of the following circumstances occur:

(A) Within 30 days of the notification, the person certifies to the department all of the following:

(i) The person does not own a vehicle.

(ii) The person does not have access to a vehicle at his or her residence.

(iii) The person no longer has access to the vehicle being driven by the person when he or she was arrested for a violation that subsequently resulted in a conviction for a violation listed in subdivision (j).

(iv) The person acknowledges that he or she is only allowed to drive a vehicle that is fitted with an operating ignition interlock device and that he or she is required to have a valid driver s license before he or she can drive.

(v) The person is subject to the requirements of this section when he or she purchases or has access to a vehicle.

(B) The person s driver s license record has been restricted pursuant to subdivision (d).

(C) The person complies with this section immediately upon commencing ownership or operation of a vehicle subject to the required installation of an ignition interlock device.

(2) A person who has been granted an exemption pursuant to this subdivision and who subsequently drives a vehicle in violation of the exemption is subject to the penalties of subdivision (i) in addition to any other applicable penalties in law.

(h) This section does not permit a person to drive without a valid driver s license.

(i) A person who is required under subdivision (c) to install an ignition interlock device who willfully fails to install the ignition interlock device within the time period required under subdivision (c) is guilty of a misdemeanor and shall be punished by imprisonment in the county jail for not more than six months or by a fine of not more than five thousand dollars ($5,000), or by both that fine and imprisonment.

(j) In addition to all other requirements of this code, a person convicted of any of the following violations shall be punished as follows:

(1) Upon a conviction of a violation of Section 14601.2, 14601.4, or 14601.5 subsequent to one prior conviction of a violation of Section 23103.5, 23152, or 23153, within a 10-year period, the person shall immediately install a certified ignition interlock device, pursuant to this section, in all vehicles owned or operated by that person for a term of one year.

(2) Upon a conviction of a violation of Section 14601.2, 14601.4, or 14601.5 subsequent to two prior convictions of a violation of Section 23103.5, 23152, or 23153, within a 10-year period, or one prior conviction of Section 14601.2, 14601.4, or 14601.5, within a 10-year period, the person shall immediately install a certified ignition interlock device, pursuant to this section, in all vehicles owned or operated by that person for a term of two years.

(3) Upon a conviction of a violation of Section 14601.2, 14601.4, or 14601.5 subsequent to three or more prior convictions of a violation of Section 23103.5, 23152, or 23153, within a 10-year period, or two or more prior convictions of Section 14601.2, 14601.4, or 14601.5, within a 10-year period, the person shall immediately install a certified ignition interlock device, pursuant to this section, in all vehicles owned or operated by that person for a term of three years.

(k) The department shall notify the court if a person subject to this section has failed to show proof of installation within 30 days of the department informing the person he or she is required to install a certified ignition interlock device.

(l) Subdivisions (j), (k), (m), (n), and (o) of Section 23575 apply to this section.

(m) The requirements of this section are in addition to any other requirements of law.

(n) This section shall become operative on July 1, 2009.

(Added by Stats. 2008, Ch. 404, Sec. 4. Effective January 1, 2009. Section operative July 1, 2009, by its own provisions.)






ARTICLE 5. Additional Penalties and Sanctions

23575

(a) (1) In addition to any other law, the court may require that a person convicted of a first offense violation of Section 23152 or 23153 install a certified ignition interlock device on any vehicle that the person owns or operates and prohibit that person from operating a motor vehicle unless that vehicle is equipped with a functioning, certified ignition interlock device. The court shall give heightened consideration to applying this sanction to a first offense violator with 0.15 percent or more, by weight, of alcohol in his or her blood at arrest, or with two or more prior moving traffic violations, or to persons who refused the chemical tests at arrest. If the court orders the ignition interlock device restriction, the term shall be determined by the court for a period not to exceed three years from the date of conviction. The court shall notify the Department of Motor Vehicles, as specified in subdivision (a) of Section 1803, of the terms of the restrictions in accordance with subdivision (a) of Section 1804. The Department of Motor Vehicles shall place the restriction in the person s records in the Department of Motor Vehicles.

(2) The court shall require a person convicted of a violation of Section 14601.2 to install an ignition interlock device on any vehicle that the person owns or operates and prohibit the person from operating a motor vehicle unless the vehicle is equipped with a functioning, certified ignition interlock device. The term of the restriction shall be determined by the court for a period not to exceed three years from the date of conviction. The court shall notify the Department of Motor Vehicles, as specified in subdivision (a) of Section 1803, of the terms of the restrictions in accordance with subdivision (a) of Section 1804. The Department of Motor Vehicles shall place the restriction in the person s records in the Department of Motor Vehicles.

(b) The court shall include on the abstract of conviction or violation submitted to the Department of Motor Vehicles under Section 1803 or 1816 the requirement and term for the use of a certified ignition interlock device. The records of the department shall reflect mandatory use of the device for the term ordered by the court.

(c) The court shall advise the person that installation of an ignition interlock device on a vehicle does not allow the person to drive without a valid driver s license.

(d) A person whose driving privilege is restricted by the court pursuant to this section shall arrange for each vehicle with an ignition interlock device to be serviced by the installer at least once every 60 days in order for the installer to recalibrate and monitor the operation of the device. The installer shall notify the court if the device is removed or indicates that the person has attempted to remove, bypass, or tamper with the device, or if the person fails three or more times to comply with a requirement for the maintenance or calibration of the ignition interlock device. There is no obligation for the installer to notify the court if the person has complied with all of the requirements of this article.

(e) The court shall monitor the installation and maintenance of an ignition interlock device restriction ordered pursuant to subdivision (a) or (l). If a person fails to comply with the court order, the court shall give notice of the fact to the department pursuant to Section 40509.1.

(f) (1) If a person is convicted of a violation of Section 23152 or 23153 and the offense occurred within 10 years of one or more separate violations of Section 23152 or 23153 that resulted in a conviction, or if a person is convicted of a violation of Section 23103, as specified in Section 23103.5, and is suspended for one year under Section 13353.3, the person may apply to the Department of Motor Vehicles for a restricted driver s license pursuant to Section 13352 or 13353.3 that prohibits the person from operating a motor vehicle unless that vehicle is equipped with a functioning ignition interlock device, certified pursuant to Section 13386. The restriction shall remain in effect for at least the remaining period of the original suspension or revocation and until all reinstatement requirements in Section 13352 or 13353.4 are met.

(2) Pursuant to subdivision (g), the Department of Motor Vehicles shall immediately terminate the restriction issued pursuant to Section 13352 or 13353.3 and shall immediately suspend or revoke the privilege to operate a motor vehicle of a person who attempts to remove, bypass, or tamper with the device, who has the device removed prior to the termination date of the restriction, or who fails three or more times to comply with any requirement for the maintenance or calibration of the ignition interlock device ordered pursuant to Section 13352 or 13353.3. The privilege shall remain suspended or revoked for the remaining period of the originating suspension or revocation and until all reinstatement requirements in Section 13352 or 13353.4 are met.

(g) A person whose driving privilege is restricted by the Department of Motor Vehicles pursuant to Section 13352 or 13353.3 shall arrange for each vehicle with an ignition interlock device to be serviced by the installer at least once every 60 days in order for the installer to recalibrate the device and monitor the operation of the device. The installer shall notify the Department of Motor Vehicles if the device is removed or indicates that the person has attempted to remove, bypass, or tamper with the device, or if the person fails three or more times to comply with any requirement for the maintenance or calibration of the ignition interlock device. There is no obligation on the part of the installer to notify the department or the court if the person has complied with all of the requirements of this section.

(h) Nothing in this section permits a person to drive without a valid driver s license.

(i) The Department of Motor Vehicles shall include information along with the order of suspension or revocation for repeat offenders informing them that after a specified period of suspension or revocation has been completed, the person may either install an ignition interlock device on any vehicle that the person owns or operates or remain with a suspended or revoked driver s license.

(j) Pursuant to this section, an out-of-state resident who otherwise would qualify for an ignition interlock device restricted license in California shall be prohibited from operating a motor vehicle in California unless that vehicle is equipped with a functioning ignition interlock device. An ignition interlock device is not required to be installed on any vehicle owned by the defendant that is not driven in California.

(k) If a person has a medical problem that does not permit the person to breathe with sufficient strength to activate the device, then that person shall only have the suspension option.

(l) This section does not restrict a court from requiring installation of an ignition interlock device and prohibiting operation of a motor vehicle unless that vehicle is equipped with a functioning, certified ignition interlock device for a person to whom subdivision (a) or (b) does not apply. The term of the restriction shall be determined by the court for a period not to exceed three years from the date of conviction. The court shall notify the Department of Motor Vehicles, as specified in subdivision (a) of Section 1803, of the terms of the restrictions in accordance with subdivision (a) of Section 1804. The Department of Motor Vehicles shall place the restriction in the person s records in the Department of Motor Vehicles.

(m) For the purposes of this section, vehicle does not include a motorcycle until the state certifies an ignition interlock device that can be installed on a motorcycle. Any person subject to an ignition interlock device restriction shall not operate a motorcycle for the duration of the ignition interlock device restriction period.

(n) For the purposes of this section, owned means solely owned or owned in conjunction with another person or legal entity. For purposes of this section, operates includes operating a vehicle that is not owned by the person subject to this section.

(o) For the purposes of this section, bypass includes, but is not limited to, either of the following:

(1) A combination of failing or not taking the ignition interlock device rolling retest three consecutive times.

(2) An incidence of failing or not taking the ignition interlock device rolling retest, when not followed by an incidence of passing the ignition interlock rolling retest prior to turning off the vehicle s engine.

(Amended by Stats. 2012, Ch. 162, Sec. 182. Effective January 1, 2013.)



23575.1

The department may undertake a study and report its findings of that study to the Legislature on or before January 1, 2013, regarding the overall effectiveness of the use of ignition interlock devices (IID) to reduce the recidivism rate of first-time violators of Section 23152 or 23153. If the department exercises this authority, the study shall focus on those drivers who actually have an IID installed in their vehicles rather than on those who are subject to a judicial order to have an IID installed.

(Added by Stats. 2008, Ch. 392, Sec. 2. Effective January 1, 2009.)



23576

(a) Notwithstanding Sections 23575 and 23700, if a person is required to operate a motor vehicle in the course and scope of his or her employment and if the vehicle is owned by the employer, the person may operate that vehicle without installation of an approved ignition interlock device if the employer has been notified by the person that the person s driving privilege has been restricted pursuant to Sections 23575 and 23700 and if the person has proof of that notification in his or her possession, or if the notice, or a facsimile copy thereof, is with the vehicle.

(b) A motor vehicle owned by a business entity that is all or partly owned or controlled by a person otherwise subject to Sections 23575 and 23700, is not a motor vehicle owned by the employer subject to the exemption in subdivision (a).

(Amended by Stats. 2009, Ch. 217, Sec. 2. Effective January 1, 2010.)



23577

(a) If any person is convicted of a violation of Section 23152 or 23153, and at the time of the arrest leading to that conviction that person willfully refused a peace officer s request to submit to, or willfully failed to complete, the chemical test or tests pursuant to Section 23612, the court shall impose the following penalties:

(1) If the person is convicted of a first violation of Section 23152, notwithstanding any other provision of subdivision (a) of Section 23538, the terms and conditions of probation shall include the conditions in paragraph (1) of subdivision (a) of Section 23538.

(2) If the person is convicted of a first violation of Section 23153, the punishment shall be enhanced by an imprisonment of 48 continuous hours in the county jail, whether or not probation is granted and no part of which may be stayed, unless the person is sentenced to, and incarcerated in, the state prison and the execution of that sentence is not stayed.

(3) If the person is convicted of a second violation of Section 23152, punishable under Section 23540, or a second violation of Section 23153, punishable under Section 23560, the punishment shall be enhanced by an imprisonment of 96 hours in the county jail, whether or not probation is granted and no part of which may be stayed, unless the person is sentenced to, and incarcerated in, the state prison and execution of that sentence is not stayed.

(4) If the person is convicted of a third violation of Section 23152, punishable under Section 23546, the punishment shall be enhanced by an imprisonment of 10 days in the county jail, whether or not probation is granted and no part of which may be stayed.

(5) If the person is convicted of a fourth or subsequent violation of Section 23152, punishable under Section 23550 or 23550.5, the punishment shall be enhanced by imprisonment of 18 days in the county jail, whether or not probation is granted and no part of which may be stayed.

(b) The willful refusal or failure to complete the chemical test required pursuant to Section 23612 shall be pled and proven.

(Amended by Stats. 1999, Ch. 22, Sec. 39. Effective May 26, 1999. Operative July 1, 1999, by Sec. 46 of Ch. 22.)



23578

In addition to any other provision of this code, if a person is convicted of a violation of Section 23152 or 23153, the court shall consider a concentration of alcohol in the person s blood of 0.15 percent or more, by weight, or the refusal of the person to take a chemical test, as a special factor that may justify enhancing the penalties in sentencing, in determining whether to grant probation, and, if probation is granted, in determining additional or enhanced terms and conditions of probation.

(Amended by Stats. 2005, Ch. 89, Sec. 1. Effective January 1, 2006.)



23580

(a) If any person is convicted of a violation of Section 23152 or 23153 and the offense was a second or subsequent offense punishable under Section 23540, 23546, 23550, 23550.5, 23560, or 23566, the court shall require that any term of imprisonment that is imposed include at least one period of not less than 48 consecutive hours of imprisonment or, in the alternative and notwithstanding Section 4024.2 of the Penal Code, that the person serve not less than 10 days of community service.

(b) Notwithstanding any other provision of law, except Section 2900.5 of the Penal Code, unless the court expressly finds in the circumstances that the punishment inflicted would be cruel or unusual punishment prohibited by Section 17 of Article I of the California Constitution, no court or person to whom a person is remanded for execution of sentence shall release, or permit the release of, a person from the requirements of subdivision (a), including, but not limited to, any work-release program, weekend service of sentence program, diversion or treatment program, or otherwise.

(c) For the purposes of this section, imprisonment means confinement in a jail, in a minimum security facility, or in an inpatient rehabilitation facility, as provided in Part 1309 (commencing with Section 1309.1) of Title 23 of the Code of Federal Regulations.

(Amended by Stats. 2002, Ch. 664, Sec. 223. Effective January 1, 2003.)



23582

(a) Any person who drives a vehicle 30 or more miles per hour over the maximum, prima facie, or posted speed limit on a freeway, or 20 or more miles per hour over the maximum, prima facie, or posted speed limit on any other street or highway, and in a manner prohibited by Section 23103 during the commission of a violation of Section 23152 or 23153 shall, in addition to the punishment prescribed for that person upon conviction of a violation of Section 23152 or 23153, be punished by an additional and consecutive term of 60 days in the county jail.

(b) If the court grants probation or suspends the execution of sentence, it shall require as a condition of probation or suspension that the defendant serve 60 days in the county jail, in addition and consecutive to any other sentence prescribed by this chapter.

(c) On a first conviction under this section, the court shall order the driver to participate in, and successfully complete, an alcohol or drug education and counseling program, or both an alcohol and a drug education and counseling program. Except in unusual cases where the interests of justice would be served, a finding making this section applicable to a defendant shall not be stricken pursuant to Section 1385 of the Penal Code or any other provision of law. If the court decides not to impose the additional and consecutive term, it shall specify on the court record the reasons for that order.

(d) The additional term provided in this section shall not be imposed unless the facts of driving in a manner prohibited by Section 23103 and driving the vehicle 30 or more miles per hour over the maximum, prima facie, or posted speed limit on a freeway, or 20 or more miles per hour over the maximum, prima facie, or posted speed limit on any other street or highway, are charged in the accusatory pleading and admitted or found to be true by the trier of fact. A finding of driving in that manner shall be based on facts in addition to the fact that the defendant was driving while under the influence of alcohol, any drug, or both, or with a specified percentage of alcohol in the blood.

(Added by Stats. 1998, Ch. 118, Sec. 84. Effective January 1, 1999. Section operative July 1, 1999, pursuant to Section 23675.)






ARTICLE 6. Additional Court-Imposed Orders and Directions

23592

(a) (1) Whenever a person is convicted of any of the following offenses committed while driving a motor vehicle of which he or she is the owner, the court, at the time sentence is imposed on the person, may order the motor vehicle impounded for a period of not more than six months for a first conviction, and not more than 12 months for a second or subsequent conviction:

(A) Driving with a suspended or revoked driver s license.

(B) A violation of Section 2800.2 resulting in an accident or Section 2800.3, if either violation occurred within seven years of one or more separate convictions for a violation of any of the following:

(i) Section 23103, if the vehicle involved in the violation was driven at a speed of 100 or more miles per hour.

(ii) Section 23152.

(iii) Section 23153.

(iv) Subdivisions (a) and (b) of Section 191.5 of the Penal Code.

(v) Subdivision (c) of Section 192 of the Penal Code.

(vi) Subdivision (a) of Section 192.5 of the Penal Code.

(2) The cost of keeping the vehicle is a lien on the vehicle pursuant to Chapter 6.5 (commencing with Section 3067) of Title 14 of Part 4 of Division 3 of the Civil Code.

(b) Notwithstanding subdivision (a), a motor vehicle impounded pursuant to this section that is subject to a chattel mortgage, conditional sale contract, or lease contract shall be released by the court to the legal owner upon the filing of an affidavit by the legal owner that the chattel mortgage, conditional sale contract, or lease contract is in default and shall be delivered to the legal owner upon payment of the accrued cost of keeping the vehicle.

(Amended by Stats. 2007, Ch. 747, Sec. 35. Effective January 1, 2008.)



23593

(a) The court shall advise a person convicted of a violation of Section 23103, as specified in Section 23103.5, or a violation of Section 23152 or 23153, as follows:

You are hereby advised that being under the influence of alcohol or drugs, or both, impairs your ability to safely operate a motor vehicle. Therefore, it is extremely dangerous to human life to drive while under the influence of alcohol or drugs, or both. If you continue to drive while under the influence of alcohol or drugs, or both, and, as a result of that driving, someone is killed, you can be charged with murder.

(b) The advisory statement may be included in a plea form, if used, or the fact that the advice was given may be specified on the record.

(c) The court shall include on the abstract of the conviction or violation submitted to the department under Section 1803 or 1816, the fact that the person has been advised as required under subdivision (a).

(Amended by Stats. 2005, Ch. 279, Sec. 24. Effective January 1, 2006.)



23594

(a) Except as provided in subdivision (b), the interest of any registered owner of a motor vehicle that has been used in the commission of a violation of Section 23152 or 23153 for which the owner was convicted, is subject to impoundment as provided in this section. Upon conviction, the court may order the vehicle impounded at the registered owner s expense for not less than one nor more than 30 days.

If the offense occurred within five years of a prior offense which resulted in conviction of a violation of Section 23152 or 23153, the prior conviction shall also be charged in the accusatory pleading and if admitted or found to be true by the jury upon a jury trial or by the court upon a court trial, the court shall, except in an unusual case where the interests of justice would best be served by not ordering impoundment, order the vehicle impounded at the registered owner s expense for not less than one nor more than 30 days.

If the offense occurred within five years of two or more prior offenses which resulted in convictions of violations of Section 23152 or 23153, the prior convictions shall also be charged in the accusatory pleading and if admitted or found to be true by the jury upon a jury trial or by the court upon a court trial, the court shall, except in an unusual case where the interests of justice would best be served by not ordering impoundment, order the vehicle impounded at the registered owner s expense for not less than one nor more than 90 days.

For the purposes of this section, the court may consider in the interests of justice factors such as whether impoundment of the vehicle would result in a loss of employment of the offender or the offender s family, impair the ability of the offender or the offender s family to attend school or obtain medical care, result in the loss of the vehicle because of inability to pay impoundment fees, or unfairly infringe upon community property rights or any other facts the court finds relevant. When no impoundment is ordered in an unusual case pursuant to this section, the court shall specify on the record and shall enter in the minutes the circumstances indicating that the interests of justice would best be served by that disposition.

(b) No vehicle which may be lawfully driven on the highway with a class C or class M driver s license, as specified in Section 12804.9, is subject to impoundment under this section if there is a community property interest in the vehicle owned by a person other than the defendant and the vehicle is the sole vehicle available to the defendant s immediate family which may be operated on the highway with a class C or class M driver s license.

(Added by Stats. 1998, Ch. 118, Sec. 84. Effective January 1, 1999. Section operative July 1, 1999, pursuant to Section 23675.)



23596

(a) (1) Upon its own motion or upon motion of the prosecutor in a criminal action for a violation of any of the following offenses, the court with jurisdiction over the offense, notwithstanding Section 86 of the Code of Civil Procedure and any other provision of law otherwise prescribing the jurisdiction of the court based upon the value of the property involved, may declare the motor vehicle driven by the defendant to be a nuisance if the defendant is the registered owner of the vehicle:

(A) A violation of Section 191.5 of, or subdivision (a) of Section 192.5 of, the Penal Code.

(B) A violation of Section 23152 that occurred within seven years of two or more separate offenses of Section 191.5 of, or subdivision (a) of Section 192.5 of, the Penal Code, or Section 23152 or 23153, or any combination thereof, that resulted in convictions.

(C) A violation of Section 23153 that occurred within seven years of one or more separate offenses of Section 191.5 of, or subdivision (a) of Section 192.5 of, the Penal Code, or Section 23152 or 23153, that resulted in convictions.

(2) The court or the prosecutor shall give notice of the motion to the defendant, and the court shall hold a hearing before a motor vehicle may be declared a nuisance under this section.

(b) Except as provided in subdivision (g), upon the conviction of the defendant and at the time of pronouncement of sentence, the court with jurisdiction over the offense shall order a vehicle declared to be a nuisance pursuant to subdivision (a) to be sold. A vehicle ordered to be sold pursuant to this subdivision shall be surrendered to the sheriff of the county or the chief of police of the city in which the violation occurred. The officer to whom the vehicle is surrendered shall promptly ascertain from the department the names and addresses of all legal and registered owners of the vehicle and, within five days of receiving that information, shall send by certified mail a notice to all legal and registered owners of the vehicle other than the defendant, at the addresses obtained from the department, informing them that the vehicle has been declared a nuisance and will be sold or otherwise disposed of pursuant to this section and of the approximate date and location of the sale or other disposition. The notice shall also inform a legal owner of its right to conduct the sale pursuant to subdivision (c).

(c) The legal owner who is a motor vehicle dealer, bank, credit union, acceptance corporation, or other licensed finance institution legally operating in this state, or the agent of that legal owner, may take possession and conduct the sale of the vehicle declared to be a nuisance if it notifies the officer to whom the vehicle is surrendered of its intent to conduct the sale within 15 days of the mailing of the notice pursuant to subdivision (b). Sale of the vehicle pursuant to this subdivision may be conducted at the time, in the manner, and on the notice usually given for the sale of repossessed or surrendered vehicles. The proceeds of a sale conducted by the legal owner shall be disposed of as provided in subdivision (e). A notice pursuant to this subdivision may be presented in person, by certified mail, by facsimile transmission, or by electronic mail. The agent of a legal owner acting pursuant to this subdivision shall be licensed, or exempt from licensure, pursuant to Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code.

(d) If the legal owner or the agent of the legal owner does not notify the officer to whom the vehicle is surrendered of its intent to conduct the sale as provided in subdivision (c), the officer shall offer the vehicle for sale at public auction within 60 days of receiving the vehicle. At least 10 days but not more than 20 days prior to the sale, not counting the day of the sale, the officer shall give notice of the sale by advertising once in a newspaper of general circulation published in the city or county, as the case may be, in which the vehicle is located, that notice shall contain a description of the make, year, model, identification number, and license number of the vehicle and the date, time, and location of the sale. For motorcycles, the engine number shall also be included. If there is no newspaper of general circulation published in the county, notice shall be given by posting a notice of sale containing the information required by this subdivision in three of the most public places in the city or county in which the vehicle is located, and at the place where the vehicle is to be sold, for 10 consecutive days prior to and including the day of the sale.

(e) The proceeds of a sale conducted pursuant to this section shall be disposed of in the following priority:

(1) To satisfy the costs of the sale, including costs incurred with respect to the taking and keeping of the vehicle pending sale.

(2) To the legal owner in an amount to satisfy the indebtedness owed to the legal owner remaining as of the date of the sale, including accrued interest or finance charges and delinquency charges.

(3) To the holder of a subordinate lien or encumbrance on the vehicle to satisfy any indebtedness so secured if written notification of demand is received before distribution of the proceeds is completed. The holder of a subordinate lien or encumbrance, if requested, shall reasonably furnish reasonable proof of its interest and, unless it does so on request, is not entitled to distribution pursuant to this paragraph.

(4) To any other person who can establish an interest in the vehicle, including a community property interest, to the extent of his or her provable interest.

(5) If the vehicle was forfeited as a result of a felony violation of subdivision (a) of Section 191.5 of, or subdivision (a) of Section 192.5 of, the Penal Code, or of Section 23153 that resulted in serious bodily injury to a person other than the defendant, the balance, if any, to the city or county in which the violation occurred, to be deposited in its general fund.

(6) Except as provided in paragraph (5), the balance, if any, to the city or county in which the violation occurred, to be expended for community-based adolescent substance abuse treatment services.

The person conducting the sale shall disburse the proceeds of the sale as provided in this subdivision, and provide a written accounting regarding the disposition to all persons entitled to or claiming a share of the proceeds, within 15 days after the sale is conducted.

(f) If the vehicle to be sold under this section is not of the type that can readily be sold to the public generally, the vehicle shall be destroyed or donated to an eleemosynary institution.

(g) No vehicle shall be sold pursuant to this section in either of the following circumstances:

(1) The vehicle is stolen, unless the identity of the legal and registered owners of the vehicle cannot be reasonably ascertained.

(2) The vehicle is owned by another, or there is a community property interest in the vehicle owned by a person other than the defendant and the vehicle is the only vehicle available to the defendant s immediate family that may be operated on the highway with a class 3 or class 4 driver s license.

(h) The Legislature finds and declares it to be the public policy of this state that no policy of insurance shall afford benefits that would alleviate the financial detriment suffered by a person as a direct or indirect result of a confiscation of a vehicle pursuant to this section.

(Amended by Stats. 2007, Ch. 747, Sec. 36. Effective January 1, 2008.)



23597

(a) Notwithstanding Sections 13202.5, 13203, and 13352, a court may order a 10-year revocation of the driver s license of a person who has been convicted of three or more separate violations of Section 23152 or 23153, the last of which is punishable under Section 23546, 23550, 23550.5, or 23566. When making this order, the court shall consider all of the following:

(1) The person s level of remorse for the acts.

(2) The period of time that has elapsed since the person s previous convictions.

(3) The person s blood-alcohol level at the time of the violation.

(4) The person s participation in an alcohol treatment program.

(5) The person s risk to traffic or public safety.

(6) The person s ability to install a certified ignition interlock device in each motor vehicle that he or she owns or operates.

(b) Upon receipt of a duly certified abstract of the record of the court showing the court has ordered a 10-year revocation of a driver s license pursuant to this section, the department shall revoke the person s driver s license for 10 years, except as provided in subdivision (c).

(c) (1) Five years from the date of the last conviction of a violation of Section 23152 or 23153, a person whose license was revoked pursuant to subdivision (a) may apply to the department to have his or her privilege to operate a motor vehicle reinstated, subject to the condition that the person submits the Verification of Installation form described in paragraph (2) of subdivision (h) of Section 13386 and agrees to maintain the ignition interlock device as required under subdivision (g) of Section 23575. Notwithstanding Chapter 5 (commencing with Section 23700) or subdivision (f) of Section 23575, the ignition interlock device shall remain on the person s motor vehicle for two years following the reinstatement of the person s driving privilege pursuant to this section.

(2) The department shall reinstate the person s license pursuant to paragraph (1), if the person satisfies all of the following conditions:

(A) The person was not convicted of any drug- or alcohol-related offenses, under state law, during the driver s license revocation period.

(B) The person successfully completed a driving-under-the-influence program, licensed pursuant to Section 11836 of the Health and Safety Code, following the date of the last conviction of a violation of Section 23152 or 23153.

(C) The person was not convicted of violating Section 14601, 14601.1, 14601.2, 14601.4, or 14601.5 during the driver s license revocation period.

(3) The department shall immediately terminate the restriction issued pursuant to this section and shall immediately revoke the privilege to operate a motor vehicle of a person who attempts to remove, bypass, or tamper with the device, who has the device removed prior to the termination date of the restriction, or who fails three or more times to comply with any requirement for the maintenance or calibration of the ignition interlock device. The privilege shall remain revoked for the remaining period of the original revocation and until all reinstatement requirements are met.

(d) This section shall become operative on January 1, 2012.

(Added by Stats. 2010, Ch. 301, Sec. 8. Effective January 1, 2011. Section operative January 1, 2012, by its own provisions.)






ARTICLE 7. Alternative to Alcohol or Drug Education Program

23598

In lieu of the alcohol or drug education program prescribed by Section 23538, 23542, 23548, 23552, 23556, 23562, or 23568, a court may impose, as a condition of probation, that the person complete, subsequent to the underlying conviction, a program specified in Section 8001 of the Penal Code, if the person consents and has been accepted into that program. Acceptance into that program shall be verified by a certification, under penalty of perjury, by the director of the program.

(Added by Stats. 1998, Ch. 118, Sec. 84. Effective January 1, 1999. Section operative July 1, 1999, pursuant to Section 23675.)









CHAPTER 3. Probation

23600

(a) If any person is convicted of a violation of Section 23152 or 23153, the court shall not stay or suspend pronouncement of sentencing, and shall pronounce sentence in conjunction with the conviction in a reasonable time, including time for receipt of any presentence investigation report ordered pursuant to Section 23655.

(b) If any person is convicted of a violation of Section 23152 or 23153 and is granted probation, the terms and conditions of probation shall include, but not be limited to, the following:

(1) Notwithstanding Section 1203a of the Penal Code, a period of probation not less than three nor more than five years; provided, however, that if the maximum sentence provided for the offense may exceed five years in the state prison, the period during which the sentence may be suspended and terms of probation enforced may be for a longer period than three years but may not exceed the maximum time for which sentence of imprisonment may be pronounced.

(2) A requirement that the person shall not drive a vehicle with any measurable amount of alcohol in his or her blood.

(3) A requirement that the person, if arrested for a violation of Section 23152 or 23153, shall not refuse to submit to a chemical test of his or her blood, breath, or urine, pursuant to Section 23612, for the purpose of determining the alcoholic content of his or her blood.

(4) A requirement that the person shall not commit any criminal offense.

(c) The court shall not absolve a person who is convicted of a violation of Section 23152 or 23153 from the obligation of spending the minimum time in confinement, if any, or of paying the minimum fine imposed by law.

(d) In addition to any other provision of law, if any person violates paragraph (2) or (3) of subdivision (b) and the person had a blood alcohol concentration of over 0.04 percent as determined by a chemical test, the court shall revoke or terminate the person s probation as provided by Section 23602, regardless of any other proceeding, and shall only grant a new term of probation of not more than five years on the added condition that the person be confined in the county jail for not less than 48 hours for each of these violations of probation, except in unusual cases where the interests of justice would best be served if this additional condition were not imposed.

(Amended by Stats. 1999, Ch. 22, Sec. 40.6. Effective May 26, 1999. Operative July 1, 1999, by Sec. 46 of Ch. 22.)



23601

(a) Except as provided in subdivision (c), an order to pay any fine, restitution, or assessment, imposed as a condition of the grant of probation or as part of a judgment of conditional sentence for a violation of Section 23152 or 23153, may be enforced in the same manner provided for the enforcement of money judgments.

(b) A willful failure to pay any fine, restitution, or assessment during the term of probation is a violation of the terms and conditions of probation.

(c) If an order to pay a fine as a condition of probation is stayed, a writ of execution shall not be issued, and any failure to pay the fine is not willful, until the stay is removed.

(Added by Stats. 1998, Ch. 118, Sec. 84. Effective January 1, 1999. Section operative July 1, 1999, pursuant to Section 23675.)



23602

Except as otherwise expressly provided in this code, if a person has been convicted of a violation of Section 23152 or 23153 and the court has suspended execution of the sentence for that conviction and has granted probation, and during the time of that probation, the person is found by the court to have violated a required term or condition of that probation, the court shall revoke the suspension of sentence, revoke or terminate probation, and shall proceed in the manner provided in subdivision (c) of Section 1203.2 of the Penal Code.

(Amended by Stats. 1999, Ch. 22, Sec. 41. Effective May 26, 1999. Operative July 1, 1999, by Sec. 46 of Ch. 22.)






CHAPTER 4. Procedures

ARTICLE 1. General Provisions

23610

(a) Upon the trial of any criminal action, or preliminary proceeding in a criminal action, arising out of acts alleged to have been committed by any person while driving a vehicle while under the influence of an alcoholic beverage in violation of subdivision (a) of Section 23152 or subdivision (a) of Section 23153, the amount of alcohol in the person s blood at the time of the test as shown by chemical analysis of that person s blood, breath, or urine shall give rise to the following presumptions affecting the burden of proof:

(1) If there was at that time less than 0.05 percent, by weight, of alcohol in the person s blood, it shall be presumed that the person was not under the influence of an alcoholic beverage at the time of the alleged offense.

(2) If there was at that time 0.05 percent or more but less than 0.08 percent, by weight, of alcohol in the person s blood, that fact shall not give rise to any presumption that the person was or was not under the influence of an alcoholic beverage, but the fact may be considered with other competent evidence in determining whether the person was under the influence of an alcoholic beverage at the time of the alleged offense.

(3) If there was at that time 0.08 percent or more, by weight, of alcohol in the person s blood, it shall be presumed that the person was under the influence of an alcoholic beverage at the time of the alleged offense.

(b) Percent, by weight, of alcohol in the person s blood shall be based upon grams of alcohol per 100 milliliters of blood or grams of alcohol per 210 liters of breath.

(c) This section shall not be construed as limiting the introduction of any other competent evidence bearing upon the question of whether the person ingested any alcoholic beverage or was under the influence of an alcoholic beverage at the time of the alleged offense.

(Added by Stats. 1998, Ch. 118, Sec. 84. Effective January 1, 1999. Section operative July 1, 1999, pursuant to Section 23675.)



23612

(a) (1) (A) A person who drives a motor vehicle is deemed to have given his or her consent to chemical testing of his or her blood or breath for the purpose of determining the alcoholic content of his or her blood, if lawfully arrested for an offense allegedly committed in violation of Section 23140, 23152, or 23153. If a blood or breath test, or both, are unavailable, then paragraph (2) of subdivision (d) applies.

(B) A person who drives a motor vehicle is deemed to have given his or her consent to chemical testing of his or her blood for the purpose of determining the drug content of his or her blood, if lawfully arrested for an offense allegedly committed in violation of Section 23140, 23152, or 23153. If a blood test is unavailable, the person shall be deemed to have given his or her consent to chemical testing of his or her urine and shall submit to a urine test.

(C) The testing shall be incidental to a lawful arrest and administered at the direction of a peace officer having reasonable cause to believe the person was driving a motor vehicle in violation of Section 23140, 23152, or 23153.

(D) The person shall be told that his or her failure to submit to, or the failure to complete, the required chemical testing will result in a fine, mandatory imprisonment if the person is convicted of a violation of Section 23152 or 23153, and (i) the suspension of the person s privilege to operate a motor vehicle for a period of one year, (ii) the revocation of the person s privilege to operate a motor vehicle for a period of two years if the refusal occurs within 10 years of a separate violation of Section 23103 as specified in Section 23103.5, or of Section 23140, 23152, or 23153 of this code, or of Section 191.5 or subdivision (a) of Section 192.5 of the Penal Code that resulted in a conviction, or if the person s privilege to operate a motor vehicle has been suspended or revoked pursuant to Section 13353, 13353.1, or 13353.2 for an offense that occurred on a separate occasion, or (iii) the revocation of the person s privilege to operate a motor vehicle for a period of three years if the refusal occurs within 10 years of two or more separate violations of Section 23103 as specified in Section 23103.5, or of Section 23140, 23152, or 23153 of this code, or of Section 191.5 or subdivision (a) of Section 192.5 of the Penal Code, or any combination thereof, that resulted in convictions, or if the person s privilege to operate a motor vehicle has been suspended or revoked two or more times pursuant to Section 13353, 13353.1, or 13353.2 for offenses that occurred on separate occasions, or if there is any combination of those convictions, administrative suspensions, or revocations.

(2) (A) If the person is lawfully arrested for driving under the influence of an alcoholic beverage, the person has the choice of whether the test shall be of his or her blood or breath and the officer shall advise the person that he or she has that choice. If the person arrested either is incapable, or states that he or she is incapable, of completing the chosen test, the person shall submit to the remaining test. If a blood or breath test, or both, are unavailable, then paragraph (2) of subdivision (d) applies.

(B) If the person is lawfully arrested for driving under the influence of any drug or the combined influence of an alcoholic beverage and any drug, the person has the choice of whether the test shall be of his or her blood or breath, and the officer shall advise the person that he or she has that choice.

(C) A person who chooses to submit to a breath test may also be requested to submit to a blood test if the officer has reasonable cause to believe that the person was driving under the influence of a drug or the combined influence of an alcoholic beverage and a drug and if the officer has a clear indication that a blood test will reveal evidence of the person being under the influence. The officer shall state in his or her report the facts upon which that belief and that clear indication are based. The officer shall advise the person that he or she is required to submit to an additional test. The person shall submit to and complete a blood test. If the person arrested is incapable of completing the blood test, the person shall submit to and complete a urine test.

(3) If the person is lawfully arrested for an offense allegedly committed in violation of Section 23140, 23152, or 23153, and, because of the need for medical treatment, the person is first transported to a medical facility where it is not feasible to administer a particular test of, or to obtain a particular sample of, the person s blood or breath, the person has the choice of those tests, including a urine test, that are available at the facility to which that person has been transported. In that case, the officer shall advise the person of those tests that are available at the medical facility and that the person s choice is limited to those tests that are available.

(4) The officer shall also advise the person that he or she does not have the right to have an attorney present before stating whether he or she will submit to a test or tests, before deciding which test or tests to take, or during administration of the test or tests chosen, and that, in the event of refusal to submit to a test or tests, the refusal may be used against him or her in a court of law.

(5) A person who is unconscious or otherwise in a condition rendering him or her incapable of refusal is deemed not to have withdrawn his or her consent and a test or tests may be administered whether or not the person is told that his or her failure to submit to, or the noncompletion of, the test or tests will result in the suspension or revocation of his or her privilege to operate a motor vehicle. A person who is dead is deemed not to have withdrawn his or her consent and a test or tests may be administered at the direction of a peace officer.

(b) A person who is afflicted with hemophilia is exempt from the blood test required by this section, but shall submit to, and complete, a urine test.

(c) A person who is afflicted with a heart condition and is using an anticoagulant under the direction of a licensed physician and surgeon is exempt from the blood test required by this section, but shall submit to, and complete, a urine test.

(d) (1) A person lawfully arrested for an offense allegedly committed while the person was driving a motor vehicle in violation of Section 23140, 23152, or 23153 may request the arresting officer to have a chemical test made of the arrested person s blood or breath for the purpose of determining the alcoholic content of that person s blood, and, if so requested, the arresting officer shall have the test performed.

(2) If a blood or breath test is not available under subparagraph (A) of paragraph (1) of subdivision (a), or under subparagraph (A) of paragraph (2) of subdivision (a), or under paragraph (1) of this subdivision, the person shall submit to the remaining test in order to determine the percent, by weight, of alcohol in the person s blood. If both the blood and breath tests are unavailable, the person shall be deemed to have given his or her consent to chemical testing of his or her urine and shall submit to a urine test.

(e) If the person, who has been arrested for a violation of Section 23140, 23152, or 23153, refuses or fails to complete a chemical test or tests, or requests that a blood or urine test be taken, the peace officer, acting on behalf of the department, shall serve the notice of the order of suspension or revocation of the person s privilege to operate a motor vehicle personally on the arrested person. The notice shall be on a form provided by the department.

(f) If the peace officer serves the notice of the order of suspension or revocation of the person s privilege to operate a motor vehicle, the peace officer shall take possession of all driver s licenses issued by this state that are held by the person. The temporary driver s license shall be an endorsement on the notice of the order of suspension and shall be valid for 30 days from the date of arrest.

(g) (1) The peace officer shall immediately forward a copy of the completed notice of suspension or revocation form and any driver s license taken into possession under subdivision (f), with the report required by Section 13380, to the department. If the person submitted to a blood or urine test, the peace officer shall forward the results immediately to the appropriate forensic laboratory. The forensic laboratory shall forward the results of the chemical tests to the department within 15 calendar days of the date of the arrest.

(2) (A) Notwithstanding any other law, a document containing data prepared and maintained in the governmental forensic laboratory computerized database system that is electronically transmitted or retrieved through public or private computer networks to or by the department is the best available evidence of the chemical test results in all administrative proceedings conducted by the department. In addition, any other official record that is maintained in the governmental forensic laboratory, relates to a chemical test analysis prepared and maintained in the governmental forensic laboratory computerized database system, and is electronically transmitted and retrieved through a public or private computer network to or by the department is admissible as evidence in the department s administrative proceedings. In order to be admissible as evidence in administrative proceedings, a document described in this subparagraph shall bear a certification by the employee of the department who retrieved the document certifying that the information was received or retrieved directly from the computerized database system of a governmental forensic laboratory and that the document accurately reflects the data received or retrieved.

(B) Notwithstanding any other law, the failure of an employee of the department to certify under subparagraph (A) is not a public offense.

(h) A preliminary alcohol screening test that indicates the presence or concentration of alcohol based on a breath sample in order to establish reasonable cause to believe the person was driving a vehicle in violation of Section 23140, 23152, or 23153 is a field sobriety test and may be used by an officer as a further investigative tool.

(i) If the officer decides to use a preliminary alcohol screening test, the officer shall advise the person that he or she is requesting that person to take a preliminary alcohol screening test to assist the officer in determining if that person is under the influence of alcohol or drugs, or a combination of alcohol and drugs. The person s obligation to submit to a blood, breath, or urine test, as required by this section, for the purpose of determining the alcohol or drug content of that person s blood, is not satisfied by the person submitting to a preliminary alcohol screening test. The officer shall advise the person of that fact and of the person s right to refuse to take the preliminary alcohol screening test.

(Amended by Stats. 2013, Ch. 76, Sec. 196. Effective January 1, 2014.)



23614

(a) In addition to the requirements of Section 23612, a person who chooses to submit to a breath test shall be advised before or after the test that the breath-testing equipment does not retain any sample of the breath and that no breath sample will be available after the test which could be analyzed later by that person or any other person.

(b) The person shall also be advised that, because no breath sample is retained, the person will be given an opportunity to provide a blood or urine sample that will be retained at no cost to the person so that there will be something retained that may be subsequently analyzed for the alcoholic content of the person s blood. If the person completes a breath test and wishes to provide a blood or urine sample to be retained, the sample shall be collected and retained in the same manner as if the person had chosen a blood or urine test initially.

(c) The person shall also be advised that the blood or urine sample may be tested by either party in any criminal prosecution. The failure of either party to perform this test shall place neither a duty upon the opposing party to perform the test nor affect the admissibility of any other evidence of the alcoholic content of the blood of the person arrested.

(d) No failure or omission to advise pursuant to this section shall affect the admissibility of any evidence of the alcoholic content of the blood of the person arrested.

(Added by Stats. 1998, Ch. 118, Sec. 84. Effective January 1, 1999. Section operative July 1, 1999, pursuant to Section 23675.)






ARTICLE 2. Prior and Separate Offenses

23620

(a) For the purposes of this division, Section 13352, and Chapter 12 (commencing with Section 23100) of Division 11, a separate offense that resulted in a conviction of a violation of subdivision (f) of Section 655 of the Harbors and Navigation Code or of Section 191.5 of, or subdivision (a) of Section 192.5 of, the Penal Code is a separate offense of a violation of Section 23153.

(b) For the purposes of this division and Chapter 12 (commencing with Section 23100) of Division 11, and Section 13352, a separate offense that resulted in a conviction of a violation of subdivision (b), (c), (d), or (e) of Section 655 of the Harbors and Navigation Code is a separate violation of Section 23152.

(Amended by Stats. 2007, Ch. 747, Sec. 38. Effective January 1, 2008.)



23622

(a) In any case charging a violation of Section 23152 or 23153 and the offense occurred within 10 years of one or more separate violations of Section 23103, as specified in Section 23103.5, that occurred on or after January 1, 1982, 23152, or 23153, or any combination thereof, that resulted in convictions, the court shall not strike any separate conviction of those offenses for purposes of sentencing in order to avoid imposing, as part of the sentence or term of probation, the minimum time of imprisonment and the minimum fine, as provided in this chapter, or for purposes of avoiding revocation, suspension, or restriction of the privilege to operate a motor vehicle, as provided in this code.

(b) In any case charging a violation of Section 23152 or 23153, the court shall obtain a copy of the driving record of the person charged from the Department of Motor Vehicles and may obtain any records from the Department of Justice or any other source to determine if one or more separate violations of Section 23103, as specified in Section 23103.5, that occurred on or after January 1, 1982, 23152, or 23153, or any combination thereof, that resulted in convictions, have occurred within 10 years of the charged offense. The court may obtain, and accept as rebuttable evidence, a printout from the Department of Motor Vehicles of the driving record of the person charged, maintained by electronic and storage media pursuant to Section 1801 for the purpose of proving those separate violations.

(c) If any separate convictions of violations of Section 23152 or 23153 are reported to have occurred within 10 years of the charged offense, the court shall notify each court where any of the separate convictions occurred for the purpose of enforcing terms and conditions of probation pursuant to Section 23602.

(Amended by Stats. 2004, Ch. 550, Sec. 20. Effective January 1, 2005.)



23624

Only one challenge shall be permitted to the constitutionality of a separate conviction of a violation of Section 14601, 14601.2, 23152, or 23153, which was entered in a separate proceeding. When a proceeding to declare a separate judgment of conviction constitutionally invalid has been held, a determination by the court that the separate conviction is constitutional precludes any subsequent attack on constitutional grounds in a subsequent prosecution in which the same separate conviction is charged. In addition, any determination that a separate conviction is unconstitutional precludes any allegation or use of that separate conviction in any judicial or administrative proceeding, and the department shall strike that separate conviction from its records. Pursuant to Section 1803, the court shall report to the Department of Motor Vehicles any determination upholding a conviction on constitutional grounds and any determination that a conviction is unconstitutional.

This section shall not preclude a subsequent challenge to a conviction if, at a later time, a subsequent statute or appellate court decision having retroactive application affords any new basis to challenge the constitutionality of the conviction.

(Added by Stats. 1998, Ch. 118, Sec. 84. Effective January 1, 1999. Section operative July 1, 1999, pursuant to Section 23675.)



23626

A conviction of an offense in any state, territory, or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or the Dominion of Canada that, if committed in this state, would be a violation of Section 23152 or 23153 of this code, or Section 191.5 of, or subdivision (a) of Section 192.5 of, the Penal Code, is a conviction of Section 23152 or 23153 of this code, or Section 191.5 of, or subdivision (a) of Section 192.5 of, the Penal Code for the purposes of this code.

(Amended by Stats. 2007, Ch. 747, Sec. 39. Effective January 1, 2008.)






ARTICLE 3. Defenses

23630

The fact that any person charged with driving under the influence of any drug or the combined influence of alcoholic beverages and any drug in violation of Section 23152 or 23153 is, or has been entitled to use, the drug under the laws of this state shall not constitute a defense against any violation of the sections.

(Added by Stats. 1998, Ch. 118, Sec. 84. Effective January 1, 1999. Section operative July 1, 1999, pursuant to Section 23675.)






ARTICLE 4. Dismissal on the Record

23635

When an allegation of a violation of Section 23152 is dismissed by the court, an allegation of a different or lesser offense is substituted for an allegation of a violation of Section 23152, or an allegation of a separate conviction is dismissed or stricken, the court shall specify on the record its reason or reasons for the order. The court shall also specify on the record whether the dismissal, substitution, or striking was requested by the prosecution and whether the prosecution concurred in or opposed the dismissal, substitution, or striking.

When the prosecution makes a motion for a dismissal or substitution, or for the striking of a separate conviction, the prosecution shall submit a written statement which shall become part of the court record and which gives the reasons for the motion. The reasons shall include, but need not be limited to, problems of proof, the interests of justice, why another offense is more properly charged, if applicable, and any other pertinent reasons. If the reasons include the interests of justice, the written statement shall specify all of the factors which contributed to this conclusion.

(Added by Stats. 1998, Ch. 118, Sec. 84. Effective January 1, 1999. Section operative July 1, 1999, pursuant to Section 23675.)






ARTICLE 5. Court Restrictions

23640

(a) In any case in which a person is charged with a violation of Section 23152 or 23153, prior to acquittal or conviction, the court shall neither suspend nor stay the proceedings for the purpose of allowing the accused person to attend or participate, nor shall the court consider dismissal of or entertain a motion to dismiss the proceedings because the accused person attends or participates during that suspension, in any one or more education, training, or treatment programs, including, but not limited to, a driver improvement program, a treatment program for persons who are habitual users of alcohol or other alcoholism program, a program designed to offer alcohol services to problem drinkers, an alcohol or drug education program, or a treatment program for persons who are habitual users of drugs or other drug-related program.

(b) This section shall not apply to any attendance or participation in any education, training, or treatment programs after conviction and sentencing, including attendance or participation in any of those programs as a condition of probation granted after conviction when permitted.

(Amended by Stats. 1999, Ch. 22, Sec. 42. Effective May 26, 1999. Operative July 1, 1999, by Sec. 46 of Ch. 22.)






ARTICLE 6. Alcohol Assessment

23645

(a) Except as otherwise provided in subdivision (c), any person convicted of a violation of Section 23152 or 23153 shall, in addition to any other fine, assessment, or imprisonment imposed pursuant to law, pay an alcohol abuse education and prevention penalty assessment in an amount not to exceed fifty dollars ($50) for deposit and distribution pursuant to Section 1463.25 of the Penal Code.

(b) The payment of the penalty assessment under this section shall be ordered upon conviction of a person of a violation of Section 23152 or 23153 irrespective of any other proceeding and, if probation is granted, the payment of the penalty assessment shall also be ordered as a condition of probation, except in unusual cases that are subject to subdivision (d) of Section 1464 of the Penal Code.

(c) The court shall determine if the defendant has the ability to pay a penalty assessment. If the court determines that the defendant has the ability to pay a penalty assessment, the court may set the amount to be paid and order the defendant to pay that sum to the county in the manner in which the court believes reasonable and compatible with the defendant s financial ability. In making a determination of whether a defendant has the ability to pay, the court shall take into account the amount of any fine imposed upon the defendant and any amount the defendant has been ordered to pay in restitution. If the court determines that the defendant does not have the ability to pay a penalty assessment, the defendant shall not be required to pay a penalty assessment.

(d) Five percent of the funds allocated to primary prevention programs to the school and the communities pursuant to subdivision (a) of Section 11802 of the Health and Safety Code shall be used to conduct an annual evaluation. The annual evaluation shall be conducted by the office of the county superintendent of schools in counties where the program is operating in a single county or in the office of the county superintendent of schools in the county designated as the lead county in counties where the program is operating as a consortium of counties. The evaluation shall contain the following:

(1) A needs assessment evaluation that provides specific data regarding the problem to be resolved.

(2) A written report of the planning process outlining the deliberations, considerations, and conclusions following a review of the needs assessment.

(3) An end of fiscal year accountability evaluation that will indicate the program s continuing ability to reach appropriate program beneficiaries, deliver the appropriate benefits, and use funds appropriately.

(4) An impact evaluation charged with the task of assessing the effectiveness of the program. Guidelines for the evaluation report format and the timeliness for the submission of the report shall be developed by the State Department of Education. Each county shall submit an evaluation report annually to the State Department of Education and the State Department of Education shall write and submit a report to the Legislature and Governor.

(Added by Stats. 1998, Ch. 118, Sec. 84. Effective January 1, 1999. Section operative July 1, 1999, pursuant to Section 23675.)



23646

(a) Each county alcohol program administrator or the administrator s designee shall develop, implement, operate, and administer an alcohol and drug problem assessment program pursuant to this article for each person described in subdivision (b). The alcohol and drug problem assessment program may include a referral and client tracking component.

(b) (1) The court shall order a person to participate in an alcohol and drug problem assessment program pursuant to this section and Sections 23647 to 23649, inclusive, and the related regulations of the State Department of Health Care Services, if the person was convicted of a violation of Section 23152 or 23153 that occurred within 10 years of a separate violation of Section 23152 or 23153 that resulted in a conviction.

(2) A court may order a person convicted of a violation of Section 23152 or 23153 to attend an alcohol and drug problem assessment program pursuant to this article.

(3) (A) The court shall order a person convicted of a violation of Section 23152 or 23153 who has previously been convicted of a violation of Section 23152 or 23153 that occurred more than 10 years ago, or has been previously convicted of a violation of subdivision (f) of Section 647 of the Penal Code, to attend and complete an alcohol and drug problem assessment program under this article. In order to determine whether a previous conviction for a violation occurring more than 10 years ago exists, the court shall rely on state summary criminal history information, local summary history information, or records made available to the judge through the district attorney.

(B) If the program assessment recommends additional treatment, the court may order a person sentenced under either Section 23538 or 23556 to enroll, participate, and complete either of the programs described under paragraph (4) of subdivision (b) of Section 23542.

(c) The State Department of Health Care Services shall establish minimum specifications for alcohol and other drug problem assessments and reports.

(Amended by Stats. 2013, Ch. 22, Sec. 89. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



23647

(a) Any person convicted of a violation of Section 23152 or 23153 who is required to participate in a county alcohol and drug problem assessment program shall participate in that program.

(b) Any person convicted of a violation of Section 23103, as specified in Section 23103.5, in a judicial district that participates in a county alcohol and drug problem assessment program pursuant to this article, may be ordered to participate in the program.

(Added by renumbering Section 23249.53 by Stats. 1999, Ch. 22, Sec. 30. Effective May 26, 1999. Operative July 1, 1999, by Sec. 46 of Ch. 22.)



23648

(a) Each county shall prepare, or contract to be prepared, an alcohol and drug problem assessment report on each person described in subdivision (b) of Section 23646.

(b) The assessment report shall include, if applicable, a recommendation for any additional treatment and the duration of the treatment. The treatment shall be in addition to the education and counseling program required under Section 11837 of the Health and Safety Code. The assessment report shall be submitted to the court not more than 14 days after the date the assessment was conducted.

(c) Within 30 days of the receipt of the report, the court shall order the person to complete the recommendations set forth in the report in satisfaction of, and consistent with, the terms and conditions of probation. If the court elects not to order the completion of the recommended plan, the court shall specify on the record its reason for not adopting these recommendations.

(d) This section shall become operative on January 1, 2000.

(Added by renumbering Section 23249.54 (as added by Stats. 1998, Ch. 656, Sec. 7) by Stats. 1999, Ch. 22, Sec. 32. Effective May 26, 1999. Renumbering action operative July 1, 1999, by Sec. 46 of Ch. 22. Section operative January 1, 2000, by its own provisions.)



23649

(a) Notwithstanding any other provision of law, in addition to any other fine or penalty assessment, there shall be levied an assessment of not more than one hundred dollars ($100) upon every fine, penalty, or forfeiture imposed and collected by the courts for a violation of Section 23152 or 23153 in any judicial district that participates in a county alcohol and drug problem assessment program. An assessment of not more than one hundred dollars ($100) shall be imposed and collected by the courts from each person convicted of a violation of Section 23103, as specified in Section 23103.5, who is ordered to participate in a county alcohol and drug problem assessment program pursuant to Section 23647.

(b) The court shall determine if the defendant has the ability to pay the assessment. If the court determines that the defendant has the ability to pay the assessment then the court may set the amount to be reimbursed and order the defendant to pay that sum to the county in the manner that the court determines is reasonable and compatible with the defendant s financial ability. In making a determination of whether a defendant has the ability to pay, the court shall take into account the amount of any fine imposed upon the defendant and any amount the defendant has been ordered to pay in restitution.

(c) Notwithstanding Section 1463 or 1464 of the Penal Code or any other provision of law, all moneys collected pursuant to this section shall be deposited in a special account in the county treasury and shall be used exclusively by the county alcohol program administrator or the administrator s designee to pay for the costs of developing, implementing, operating, maintaining, and evaluating alcohol and drug problem assessment programs.

(d) On January 15 of each year, the treasurer of each county that administers an alcohol and drug problem assessment program shall determine those moneys in the special account that were not expended during the preceding fiscal year, and shall transfer those moneys to the general fund of the county.

(e) Any moneys remaining in the special account, if and when the alcohol and drug problem assessment program is terminated, shall be transferred to the general fund of the county.

(f) The county treasurer shall annually transfer an amount of money equal to the county s administrative cost incurred pursuant to this section, as he or she shall determine, from the special account to the general fund of the county.

(Amended by Stats. 2000, Ch. 1064, Sec. 13. Effective September 30, 2000.)



23650

The Office of Traffic Safety shall adopt rules and guidelines to implement Sections 23646 to 23649, inclusive.

(Amended by Stats. 1999, Ch. 22, Sec. 43. Effective May 26, 1999. Operative July 1, 1999, by Sec. 46 of Ch. 22.)






ARTICLE 7. Presentence Investigation

23655

(a) Upon any conviction of a violation of Section 23152 or 23153, any judge of the court may order a presentence investigation to determine whether a person convicted of the violation would benefit from one or more education, training, or treatment programs, and the court may order suitable education, training, or treatment for the person, in addition to imposing any penalties required by this code.

(b) In determining whether to require, as a condition of probation, the participation in a program pursuant to subdivision (b) of Section 23538, subdivision (b) of Section 23542, subdivision (b) of Section 23548, subdivision (b) of Section 23552, subdivision (b) of Section 23556, subdivision (b) of Section 23562, or subdivision (b) of Section 23568, the court may consider any relevant information about the person made available pursuant to a presentence investigation, which is permitted but not required by subdivision (a), or other screening procedure. That information shall not be furnished to the court by any person who also provides services in a privately operated, approved program or who has any direct interest in a privately operated, approved program. In addition, the court shall obtain from the Department of Motor Vehicles a copy of the person s driving record to determine whether the person is eligible to participate in an approved program.

(c) The Judicial Council shall adopt a standard form for use by all courts, defendants, and alcohol or drug education programs in certifying to the court that the person has achieved both of the following:

(1) Enrolled within the specified time period.

(2) Successfully completed any program required by Section 23538 or 23556.

(Amended by Stats. 1999, Ch. 22, Sec. 44. Effective May 26, 1999. Operative July 1, 1999, by Sec. 46 of Ch. 22.)






ARTICLE 8. Surrender and Notification of License Restriction

23660

(a) If a person s privilege to operate a motor vehicle is required to be suspended or revoked by the department under other provisions of this code upon the conviction of an offense described in Article 2 (commencing with Section 23152) of Chapter 12 of Division 11, that person shall surrender each and every operator s license of that person to the court upon conviction. The court shall transmit the license or licenses required to be suspended or revoked to the department under Section 13550, and the court shall notify the department.

(b) This section does not apply to an administrative proceeding by the department to suspend or revoke the driving privilege of any person pursuant to other provisions of law.

(c) This section shall become operative on September 20, 2005.

(Amended by Stats. 2004, Ch. 551, Sec. 24. Effective January 1, 2005. Amended version operative September 20, 2005, pursuant to earlier operation of new subdivision (c).)



23662

If a person is placed on probation, the court shall promptly notify the Department of Motor Vehicles of the probation and probationary term and conditions in a manner prescribed by the department. The department shall place the fact of probation and the probationary term and conditions on the person s records in the department.

(Added by renumbering Section 23203 (as amended by Stats. 1998, Ch. 756) by Stats. 1999, Ch. 22, Sec. 23. Effective May 26, 1999. Operative July 1, 1999, by Sec. 46 of Ch. 22.)






ARTICLE 9. Delayed Suspensions and Revocations

23665

(a) If a person is convicted of a violation of Section 20001, or of Section 23152 or 23153 and is sentenced to one year in a county jail or more than one year in the state prison under Section 23540, 23542, 23546, 23548, 23550, 23550.5, 23552, 23554, 23556, 23558, 23560, 23562, 23566, or 23568, the court may postpone the revocation or suspension of the person s driving privilege until the term of imprisonment is served.

(b) This section shall become operative on September 20, 2005.

(Amended by Stats. 2004, Ch. 551, Sec. 25. Effective January 1, 2005. Amended version operative September 20, 2005, pursuant to earlier operation of new subdivision (b).)






ARTICLE 10. Conflict of Interest

23670

A court shall not order or refer any person to any program, including an alcohol and other drug education program or a program licensed pursuant to Chapter 9 (commencing with Section 11836) of Part 2 of Division 10.5 of the Health and Safety Code, or to a provider of a program, in which any employee of the court has a direct or indirect economic interest.

(Added by Stats. 1998, Ch. 118, Sec. 84. Effective January 1, 1999. Section operative July 1, 1999, pursuant to Section 23675. Operative July 1, 1999, by Section 23675.)






ARTICLE 11. Operative Date

23675

This division shall become operative on July 1, 1999.

(Added by Stats. 1998, Ch. 118, Sec. 84. Effective January 1, 1999. Note: This section prescribes a delayed operative date (July 1, 1999) for Division 11.5, commencing with Section 23500.)









CHAPTER 5. Ignition Interlock Devices

23700

(a) Notwithstanding any other provision of law, the Department of Motor Vehicles shall establish a pilot program in the Counties of Alameda, Los Angeles, Sacramento, and Tulare to reduce the number of first-time violations and repeat offenses of Sections 23152 and 23153, as follows:

(1) The Department of Motor Vehicles, upon receipt of the court s abstract conviction for a violation listed in paragraph (7), shall inform the convicted person of the requirements of this section, including the term for which the person is required to have a certified ignition interlock device installed. The records of the department shall reflect the mandatory use of the device for the term required and the time when the device is required to be installed by this code.

(2) The department shall advise the person that installation of an ignition interlock device on a vehicle does not allow the person to drive without a valid driver s license.

(3) Before a driver s license may be issued, reissued, or returned to a person after a suspension or revocation of that person s driving privilege that requires the installation of an ignition interlock device, a person who is notified by the department pursuant to paragraph (1) shall complete all of the following:

(A) Arrange for each vehicle owned or operated by the person to be fitted with an ignition interlock device by a certified ignition interlock device provider under Section 13386.

(B) Notify the department and provide to the department proof of installation by submitting the Verification of Installation form described in paragraph (2) of subdivision (g) of Section 13386.

(C) Pay the fee, determined by the department, that is sufficient to cover the costs of administration of this section.

(4) The department shall place a restriction on the driver s license record of the convicted person that states the driver is restricted to driving only vehicles equipped with a certified ignition interlock device.

(5) (A) A person who is notified by the department pursuant to paragraph (1) shall arrange for each vehicle with an ignition interlock device to be serviced by the installer at least once every 60 days in order for the installer to recalibrate and monitor the operation of the device.

(B) The installer shall notify the department if the device is removed or indicates that the person has attempted to remove, bypass, or tamper with the device, or if the person fails three or more times to comply with any requirement for the maintenance or calibration of the ignition interlock device.

(6) The department shall monitor the installation and maintenance of the ignition interlock device installed pursuant to paragraph (1).

(7) A person is required to install an ignition interlock device for the applicable term as a condition of being issued a restricted driver s license, being reissued a driver s license, or having the privilege to operate a motor vehicle reinstated subsequent to a conviction for a violation or a suspension of a person s driver s license, as follows:

(A) A person convicted of a violation of Section 23152 shall be required to install an ignition interlock device, as follows:

(i) Upon a first offense, the person shall install an ignition interlock device in all vehicles owned or operated by that person for a mandatory term of five months.

(ii) Upon a second offense, the person shall install an ignition interlock device in all vehicles owned or operated by that person for a mandatory term of 12 months.

(iii) Upon a third offense, the person shall install an ignition interlock device in all vehicles owned or operated by that person for a mandatory term of 24 months.

(iv) Upon a fourth offense or any subsequent violation, the person shall install an ignition interlock device in all vehicles owned or operated by that person for a mandatory term of 36 months.

(B) A person convicted of a violation of Section 23153 shall install an ignition interlock device, as follows:

(i) Upon a first offense, the person shall install an ignition interlock device in all vehicles owned or operated by that person for a mandatory term of 12 months.

(ii) Upon a second offense, the person shall install an ignition interlock device in all vehicles owned or operated by that person for a mandatory term of 24 months.

(iii) Upon a third offense, the person shall install an ignition interlock device in all vehicles owned or operated by that person for a mandatory term of 36 months.

(iv) Upon a fourth offense or any subsequent violation, the person shall install an ignition interlock device in all vehicles owned or operated by that person for a mandatory term of 48 months.

(C) The terms prescribed in this paragraph shall begin once a person has provided to the department proof of installation pursuant to paragraph (2) of subdivision (h) of Section 13386 and upon restoration of the driving privilege pursuant to Section 13352.

(8) A person who is notified by the department, pursuant to this subdivision, is exempt from the requirements of this subdivision if within 30 days of the notification, the person certifies to the department all of the following:

(A) The person does not own a vehicle.

(B) The person does not have access to a vehicle at his or her residence.

(C) The person no longer has access to the vehicle being driven by the person at the time he or she was arrested for a violation that subsequently resulted in a conviction for a violation listed in this subdivision.

(D) The person acknowledges that he or she is only allowed to drive a vehicle that is fitted with a functioning ignition interlock device.

(E) The person acknowledges that he or she is required to have a valid driver s license before he or she can drive.

(F) The person is subject to the requirements of this section when he or she purchases or has access to a vehicle.

(9) Subdivisions (j), (k), (m), (n), and (o) of Section 23575 apply to this section.

(10) If a person fails to comply with any of the requirements regarding ignition interlock devices, the mandatory term for which the ignition interlock device is required to be installed shall be reset by the department.

(b) (1) Every manufacturer and manufacturer s agent certified by the department to provide ignition interlock devices, under Section 13386, shall adopt the following fee schedule that provides for the payment of the costs of the ignition interlock device by offenders subject to this chapter in amounts commensurate with that person s income relative to the federal poverty level, as defined in Section 127400 of the Health and Safety Code:

(A) A person with an income at 100 percent of the federal poverty level and below is responsible for 10 percent of the cost of the ignition interlock device. The ignition interlock device provider is responsible for absorbing the cost of the ignition interlock device that is not paid by the person.

(B) A person with an income at 101 to 200 percent of the federal poverty level is responsible for 25 percent of the cost of the ignition interlock device. The ignition interlock device provider is responsible for absorbing the cost of the ignition interlock device that is not paid by the person.

(C) A person with an income at 201 to 300 percent of the federal poverty level is responsible for 50 percent of the cost of the ignition interlock device. The ignition interlock device provider is responsible for absorbing the cost of the ignition interlock device that is not paid by the person.

(D) All other offenders are responsible for 100 percent of the cost of the ignition interlock device.

(2) The cost of the ignition interlock device may only be raised annually equal to the Consumer Price Index.

(3) The offender s income may be verified by presentation of that person s current federal income tax return or three months of monthly income statements.

(c) This section does not permit a person to drive without a valid driver s license.

(d) The requirements of this section are in addition to any other requirements of law.

(e) For the purposes of this section, vehicle does not include a motorcycle until the state certifies an ignition interlock device that can be installed on a motorcycle. A person subject to an ignition interlock device restriction shall not operate a motorcycle for the duration of the ignition interlock device restriction period.

(f) This section shall become operative on July 1, 2010.

(Added by Stats. 2009, Ch. 217, Sec. 3. Effective January 1, 2010. Section operative July 1, 2010, by its own provisions. Repealed as of January 1, 2016, pursuant to Section 23702.)



23700.5

The department shall not implement Section 23700 if, by January 31, 2010, the department fails to obtain nonstate funds for the programming costs of the pilot program specified in Section 23700.

(Added by Stats. 2009, Ch. 217, Sec. 3. Effective January 1, 2010. Repealed as of January 1, 2016, pursuant to Section 23702.)



23701

On or before January 1, 2015, the Department of Motor Vehicles shall report to the Legislature regarding the effectiveness of the pilot program authorized under this chapter in reducing the number of first-time violations and repeat offenses of Sections 23152 and 23153 in the Counties of Alameda, Los Angeles, Sacramento, and Tulare.

(Added by Stats. 2009, Ch. 217, Sec. 3. Effective January 1, 2010. Repealed as of January 1, 2016, pursuant to Section 23702.)



23702

This chapter shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Added by Stats. 2009, Ch. 217, Sec. 3. Effective January 1, 2010. Repealed as of January 1, 2016, by its own provisions. Note: Repeal affects Chapter 5, commencing with Section 23700.)









DIVISION 12. EQUIPMENT OF VEHICLES

CHAPTER 1. General Provisions

24000

Wherever in this division the word department occurs, it means the Department of the California Highway Patrol.

(Enacted by Stats. 1959, Ch. 3.)



24001

This division and Division 13 (commencing at Section 29000), unless otherwise provided, applies to all vehicles whether publicly or privately owned when upon the highways, including all authorized emergency vehicles.

(Amended by Stats. 1959, Ch. 1996.)



24001.5

A golf cart as defined in Section 345 shall only be subject to the provisions of this division which are applicable to a motorcycle.

(Amended by Stats. 1972, Ch. 973.)



24002

(a) It is unlawful to operate any vehicle or combination of vehicles which is in an unsafe condition, or which is not safely loaded, and which presents an immediate safety hazard.

(b) It is unlawful to operate any vehicle or combination of vehicles which is not equipped as provided in this code.

(Amended by Stats. 1992, Ch. 696, Sec. 92. Effective September 15, 1992.)



24002.5

(a) No person may operate a farm labor vehicle that is in a condition that presents an immediate safety hazard or in violation of Section 24004 or 31402.

(b) A violation of this section is a misdemeanor punishable by a fine of not less than one thousand dollars ($1,000) and not more than five thousand dollars ($5,000), or both that fine and a sentence of confinement for not more than six months in the county jail. No part of any fine imposed under this section may be suspended.

(c) As used in this section, an immediate safety hazard is any equipment violation described in subdivision (a) of Section 31401 or Section 31405, including any violation of a regulation adopted pursuant to those provisions.

(d) Any member of the Department of the California Highway Patrol may impound a farm labor vehicle operated in violation of this section pursuant to Section 34506.4.

(Added by Stats. 2000, Ch. 873, Sec. 2. Effective January 1, 2001.)



24003

No vehicle shall be equipped with any lamp or illuminating device not required or permitted in this code, nor shall any lamp or illuminating device be mounted inside a vehicle unless specifically permitted by this code. This section does not apply to:

(a) Interior lamps such as door, brake and instrument lamps, and map, dash, and dome lamps designed and used for the purpose of illuminating the interior of the vehicle.

(b) Lamps needed in the operation or utilization of those vehicles mentioned in Section 25801, or vehicles used by public utilities in the repair or maintenance of their service, or used only for the illumination of cargo space of a vehicle while loading or unloading.

(c) Warning lamps mounted inside an authorized emergency vehicle and meeting requirements established by the department.

(Amended by Stats. 1979, Ch. 723.)



24004

No person shall operate any vehicle or combination of vehicles after notice by a peace officer, as defined in Section 830.1 or subdivision (a) of Section 830.2 of the Penal Code, that the vehicle is in an unsafe condition or is not equipped as required by this code, except as may be necessary to return the vehicle or combination of vehicles to the residence or place of business of the owner or driver or to a garage, until the vehicle and its equipment have been made to conform with the requirements of this code.

The provisions of this section shall not apply to an employee who does not know that such notice has been issued, and in such event the provisions of Section 40001 shall be applicable.

(Amended by Stats. 1979, Ch. 171.)



24005

It is unlawful for any person to sell, offer for sale, lease, install, or replace, either for himself or as the agent or employee of another, or through such agent or employee, any glass, lighting equipment, signal devices, brakes, vacuum or pressure hose, muffler, exhaust, or any kind of equipment whatsoever for use, or with knowledge that any such equipment is intended for eventual use, in any vehicle, that is not in conformity with this code or regulations made thereunder.

(Amended by Stats. 1971, Ch. 734.)



24005.5

It is unlawful for any person to sell or offer for sale for use on loads regulated by the department any type of synthetic fiber rope or webbing strap material unless it meets requirements established by the department.

(Amended by Stats. 1979, Ch. 723.)



24006

No person shall sell or offer for sale either separately or as a part of the equipment of a new motor vehicle any equipment or device subject to requirements established by the department unless the equipment or device bears thereon the trademark or name and type or model designation under requirements established by the department and is accompanied by any printed instructions which may be required by the department as to the light source to be used with lamps, any particular methods of mounting or adjustment of lamps or other devices, and any other instructions as determined by the department necessary for compliance with this code.

(Amended by Stats. 1979, Ch. 723.)



24007

(a) (1) No dealer or person holding a retail seller s permit shall sell a new or used vehicle that is not in compliance with this code and departmental regulations adopted pursuant to this code, unless the vehicle is sold to another dealer, sold for the purpose of being legally wrecked or dismantled, or sold exclusively for off-highway use.

(2) Paragraph (1) does not apply to any vehicle sold by either (A) a dismantler after being reported for dismantling pursuant to Section 11520 or (B) a salvage pool after obtaining a salvage certificate pursuant to Section 11515 or a nonrepairable vehicle certificate issued pursuant to Section 11515.2.

(3) Notwithstanding paragraph (1), the equipment requirements of this division do not apply to the sale of a leased vehicle by a dealer to a lessee if the lessee is in possession of the vehicle immediately prior to the time of the sale and the vehicle is registered in this state.

(b) (1) Except as provided in Section 24007.5, no person shall sell, or offer or deliver for sale, to the ultimate purchaser, or to any subsequent purchaser a new or used motor vehicle, as those terms are defined in Chapter 2 (commencing with Section 39010) of Part 1 of Division 26 of the Health and Safety Code, subject to Part 5 (commencing with Section 43000) of that Division 26 which is not in compliance with that part and the rules and regulations of the State Air Resources Board, unless the vehicle is sold to a dealer or sold for the purpose of being legally wrecked or dismantled.

(2) Prior to or at the time of delivery for sale, the seller shall provide the purchaser a valid certificate of compliance or certificate of noncompliance, as appropriate, issued in accordance with Section 44015 of the Health and Safety Code.

(3) Paragraph (2) does not apply to any vehicle whose transfer of ownership and registration is described in subdivision (d) of Section 4000.1.

(4) Paragraphs (1) and (2) do not apply to any vehicle sold by either (A) a dismantler after being reported for dismantling pursuant to Section 11520 or (B) a salvage pool after obtaining a salvage certificate pursuant to Section 11515 or a nonrepairable vehicle certificate issued pursuant to Section 11515.2.

(c) (1) With each application for initial registration of a new motor vehicle or transfer of registration of a motor vehicle subject to Part 5 (commencing with Section 43000) of Division 26 of the Health and Safety Code, a dealer, the purchaser, or his or her authorized representative, shall transmit to the Department of Motor Vehicles a valid certificate of compliance or noncompliance, as appropriate, issued in accordance with Section 44015 of the Health and Safety Code.

(2) Notwithstanding paragraph (1) of this subdivision, with respect to new vehicles certified pursuant to Chapter 2 (commencing with Section 43100) of Part 5 of Division 26 of the Health and Safety Code, a dealer may transmit, in lieu of a certificate of compliance, a statement, in a form and containing information deemed necessary and appropriate by the Director of Motor Vehicles and the Executive Officer of the State Air Resources Board, to attest to the vehicle s compliance with that chapter. The statement shall be certified under penalty of perjury, and shall be signed by the dealer or the dealer s authorized representative.

(3) Paragraph (1) does not apply to a transfer of ownership and registration under any of the circumstances described in subdivision (d) of Section 4000.1.

(Amended by Stats. 2004, Ch. 230, Sec. 20. Effective August 16, 2004.)



24007.1

(a) The manufacturer of equipment used in the assembly of an authorized emergency vehicle, as defined in Section 165, used by a local public fire service agency shall, upon request of the fire department, reimburse the agency for the cost of repairs to the vehicle if (1) the repair was made to correct a manufacturer s defect, and (2) the vehicle is placed on a safety-related recall to correct that defect.

(b) A final stage equipment manufacturer is deemed to be an original equipment manufacturer in the event of a warranty dispute with a local public fire service agency regarding the failure of component parts used in the assembly of the agency s authorized emergency vehicle. As used in this section, final stage equipment manufacturer means the manufacturer who assembles the authorized emergency vehicle from one or more components supplied by other manufacturers.

(c) The Legislature finds and declares that local public fire service agencies of this state are entitled to safe and efficient use of their equipment, and that defects in emergency equipment, especially emergency vehicles, endanger the firefighters of California and the public they serve. It is the intent of the Legislature to ensure that these defects are repaired as expeditiously as possible and with no expense to the local public fire service agencies.

(Added by Stats. 1994, Ch. 1220, Sec. 65. Effective September 30, 1994.)



24007.2

If a dealer, or a person holding a retail seller s permit, sells to an elderly low-income person, as defined in Section 39026.5 of the Health and Safety Code, a 1966 through 1970 model year motor vehicle which is not equipped, as required pursuant to Sections 43654 and 43656 of that code, with a certified device to control its exhaust emission of oxides of nitrogen, the dealer or such person, as the case may be, shall install the required certified device on the motor vehicle without cost to the elderly low-income person.

(Added by Stats. 1976, Ch. 231.)



24007.5

(a) (1) No auctioneer or public agency shall sell, at public auction, any vehicle specified in subdivision (a) of Section 24007, which is not in compliance with this code.

(2) Paragraph (1) does not apply to a vehicle that is sold under the conditions specified in subdivision (c), (d), (e), or (g) or is sold to a dealer or for the purpose of being wrecked or dismantled or is sold exclusively for off-highway use.

(b) Except with respect to the sale of a vehicle specified in paragraph (2) of subdivision (a), the consignor of any vehicle, specified in subdivision (b) of Section 24007, sold at public auction, shall provide the purchaser a valid certificate of compliance or certificate of noncompliance, as appropriate, issued in accordance with Section 44015 of the Health and Safety Code.

(c) Notwithstanding any other provision of this code, if, in the opinion of a public utility or public agency, the cost of repairs to a vehicle exceeds the value of the vehicle to the public utility or public agency, the public utility or public agency shall, as transferee or owner, surrender the certificates of registration, documents satisfactory to the Department of Motor Vehicles showing proof of ownership, and the license plates issued for the vehicle to the Department of Motor Vehicles. As used in this section, public utility means a public utility as described in Sections 218, 222, and 234 of the Public Utilities Code.

(d) The public utility or public agency having complied with subdivision (c) shall, upon sale of the vehicle, give to the purchaser a bill of sale which includes, in addition to any other required information, the last issued license plate number.

(e) (1) Subdivisions (a) and (b) do not apply to any judicial sale, including, but not limited to, a bankruptcy sale, conducted pursuant to a writ of execution or order of court.

(2) Subdivision (b) does not apply to any lien sale if the lienholder does both of the following:

(A) Gives the notice required by subdivisions (a) and (b) of Section 5900.

(B) Notifies the buyer that California law requires that the buyer obtain a certificate of compliance or noncompliance and register the vehicle with the department, and that failure to comply will result in a lien against any vehicle owned by the buyer pursuant to Section 10876 of the Revenue and Taxation Code, enforceable pursuant to Section 10877 of the Revenue and Taxation Code and Article 6 (commencing with Section 9800) of Chapter 6 of Division 3. Receipt of the notice required by this subparagraph shall be evidenced by the signature of the buyer.

(f) The exceptions in this section do not apply to any requirements for registration of a vehicle pursuant to Section 4000.1, 4000.2, or 4000.3.

(g) Except as otherwise provided in subdivision (e), any public agency or auctioneer which sells, at public auction, any vehicle specified in subdivision (b) of Section 24007, which is registered to a public agency or a public utility, shall provide each bidder with a notice in writing that a certificate of compliance is required to be obtained, certifying that the vehicle complies with Part 5 (commencing with Section 43000) of Division 26 of the Health and Safety Code, before the vehicle may be registered in this state, unless the vehicle is sold to a dealer or for the purpose of being wrecked or dismantled or is sold exclusively for off-highway use. Prior to the sale of the vehicle, a public agency or public utility shall remove the license plates from the vehicle and surrender them to the department. The purchaser of the vehicle shall be given a bill of sale which includes, in addition to any other required information, the vehicle s last issued license plate number.

(Amended by Stats. 1992, Ch. 427, Sec. 167. Effective January 1, 1993.)



24007.6

Except for vehicles sold to a dealer or for the purpose of being wrecked or dismantled or sold exclusively for off-highway use, a salvage pool shall do both of the following:

(a) Give the notice required by subdivisions (a) and (b) of Section 5900.

(b) Notify the buyer that California law requires that the buyer obtain a certificate of compliance or noncompliance and to register the vehicle with the department, and that failure to comply will result in a lien against any vehicle owned by the buyer pursuant to Section 10876 of the Revenue and Taxation Code, enforceable pursuant to Section 10877 of the Revenue and Taxation Code and Article 6 (commencing with Section 9800) of Chapter 6 of Division 3. Receipt of the notice required by this paragraph shall be evidenced by the signature of the buyer.

(Added by Stats. 1991, Ch. 996, Sec. 4.)



24008

It is unlawful to operate any passenger vehicle, or commercial vehicle under 6,000 pounds, which has been modified from the original design so that any portion of the vehicle, other than the wheels, has less clearance from the surface of a level roadway than the clearance between the roadway and the lowermost portion of any rim of any wheel in contact with the roadway.

(Amended by Stats. 1984, Ch. 462, Sec. 3.)



24008.5

(a) No person shall operate any motor vehicle with a frame height or body floor height greater than specified in subdivisions (b) and (c).

(b) The maximum frame height is as follows:

Vehicle Type

Frame Height

(1) Passenger vehicles, except housecars ........................

23 inches

(2) All other motor vehicles, including housecars,

as follows:

Up to 4,500 pounds GVWR ........................

27 inches

4,501 to 7,500 pounds GVWR ........................

30 inches

7,501 to 10,000 pounds GVWR ........................

31 inches

(c) The lowest portion of the body floor shall not be more than five inches above the top of the frame.

(d) The following definitions govern the construction of this section:

(1) Frame means the main longitudinal structural members of the chassis of the vehicle or, for vehicles with unitized body construction, the lowest main longitudinal structural members of the body of the vehicle.

(2) Frame height means the vertical distance between the ground and the lowest point on the frame, measured when the vehicle is unladen on a level surface at the lowest point on the frame midway between the front axle and the second axle on the vehicle.

(3) GVWR means the manufacturer s gross vehicle weight rating, as defined in Section 390, whether or not the vehicle is modified by use of parts not originally installed by the manufacturer.

(Amended by Stats. 1987, Ch. 718, Sec. 1.)



24009

No person shall sell or offer for sale a new motor truck, truck tractor, or bus that is not equipped with an identification plate or marking bearing the manufacturer s name and the manufacturer s gross vehicle weight rating of such vehicle.

(Added by Stats. 1967, Ch. 1287.)



24010

(a) No person engaged in the rental of any vehicle, for periods of 30 days or less, shall rent, lease or otherwise allow the operation of such vehicle unless all of the following requirements are met:

(1) All necessary equipment required by this code and regulations adopted pursuant to this code for the operation of the vehicle upon a highway has been provided or offered to the lessee for his or her use.

(2) The vehicle conforms to all applicable federal motor vehicle safety standards established under the National Traffic and Motor Vehicle Safety Act of 1966 (15 U.S.C. Sec. 1381 et seq.) and the regulations adopted under that act.

(3) The vehicle is mechanically sound and safe to operate within the meaning of Section 24002.

(b) In order to ensure compliance with this section, the department may conduct periodic inspections, without prior notice, of the business premises of persons engaged in the rental of vehicles for periods of 30 days or less and of the vehicles themselves, for the purpose of ascertaining that the vehicles are in compliance with this section. Any vehicle which is found not in compliance shall not be rented or leased until proof of full compliance with this section is made to the satisfaction of the department.

(c) The contract or rental agreement shall include the name of the person from whom the vehicle is rented, leased or obtained, the address of that person s place of business in this state where the vehicle is rented, leased, or delivered, and a statement of any required equipment refused by the person to whom the vehicle is rented, leased, or delivered.

(Amended by Stats. 1990, Ch. 306, Sec. 1.)



24011

Whenever a federal motor vehicle safety standard is established under federal law (49 U.S.C. Sec. 30101 et seq.), no dealer shall sell or offer for sale a vehicle to which the standard is applicable, and no person shall sell or offer for sale for use upon a vehicle an item of equipment to which the standard is applicable, unless:

(a) The vehicle or equipment conforms to the applicable federal standard.

(b) The vehicle or equipment bears thereon a certification by the manufacturer or distributor that it complies with the applicable federal standards. The certification may be in the form of a symbol prescribed in the federal standards or, if there is no federal symbol, by a symbol acceptable to the department.

(Amended by Stats. 2004, Ch. 615, Sec. 29. Effective January 1, 2005.)



24011.3

(a) Every manufacturer or importer of new passenger vehicles for sale or lease in this state, shall affix to a window or the windshield of the vehicle a notice with either of the following statements, whichever is appropriate:

(1) This vehicle is equipped with bumpers that can withstand an impact of 2.5 miles per hour with no damage to the vehicle s body and safety systems, although the bumper and related components may sustain damage. The bumper system on this vehicle conforms to the current federal bumper standard of 2.5 miles per hour.

(2) This vehicle is equipped with a front bumper of a type that has been tested at an impact speed of (here specify the appropriate number) miles per hour, and a rear bumper of a type that has been tested at an impact speed of (here specify the appropriate number) miles per hour, resulting in no damage to the vehicle s body and safety systems and minimal damage to the bumper and attachment hardware. &#8219;Minimal damage to the bumper means minor cosmetic damage that can be repaired with the use of common repair materials and without replacing any parts. The stronger the bumper, the less likely the vehicle will require repair after a low-speed collision. This vehicle exceeds the current federal bumper standard of 2.5 miles per hour.

(b) The impact speed required to be specified in the notice pursuant to paragraph (2) of subdivision (a) is the maximum speed of impact upon the bumper of the vehicle at which the vehicle sustains no damage to the body and safety systems and only minimal damage to the bumper when subjected to the fixed barrier and pendulum impact tests, and when subjected to the corner impact test at not less than 60 percent of that maximum speed, conducted pursuant to Part 581 of Title 49 of the Code of Federal Regulations.

(c) (1) A manufacturer who willfully fails to affix the notice required by subdivision (a), or willfully misstates any information in the notice, is guilty of a misdemeanor, which shall be punishable by a fine of not more than five hundred dollars ($500). Each failure or misstatement is a separate offense.

(2) A person who willfully defaces, alters, or removes the notice required by subdivision (a) prior to the delivery of the vehicle, to which the notice is required to be affixed, to the registered owner or lessee is guilty of a misdemeanor, which shall be punishable by a fine of not more than five hundred dollars ($500). Each willful defacement, alteration, or removal is a separate offense.

(d) For purposes of this section, the following terms have the following meanings:

(1) Manufacturer is any person engaged in the manufacture or assembly of new passenger vehicles for distribution or sale, and includes an importer of new passenger vehicles for distribution or sale and any person who acts for, or is under the control of, a manufacturer in connection with the distribution or sale of new passenger vehicles.

(2) Passenger vehicle means, notwithstanding Section 465, a motor vehicle subject to impact testing conducted pursuant to Part 581 of Title 49 of the Code of Federal Regulations.

(3) No damage means that, when a passenger vehicle is subjected to impact testing, conducted pursuant to the conditions and test procedures of Sections 581.6 and 581.7 of Part 581 of Title 49 of the Code of Federal Regulations, the vehicle sustains no damage to the body and safety systems.

(4) For purposes of paragraph (2) of subdivision (a) and subdivision (b), minimal damage to the bumper and attachment hardware means damage that can be repaired with the use of common repair materials and without replacing any parts. In addition, not later than 30 minutes after completion of each pendulum or barrier impact test, the bumper face bar shall have no permanent deviation greater than three-quarters of one inch from its original contour and position relative to the vehicle frame and no permanent deviation greater than three-eighths of one inch from its original contour on areas of contact with the barrier face or impact ridge of the pendulum test device, measured from a straight line connecting the bumper contours adjoining the contact area.

(e) The notice required by this section may be included in any notice or label required by federal law to be affixed to a window or windshield of the vehicle.

(Amended by Stats. 2006, Ch. 538, Sec. 662. Effective January 1, 2007.)



24011.7

(a) Nothing in Chapter 20.4 (commencing with Section 9889.50) of Division 3 of the Business and Professions Code, shall be construed as having any effect on the existing inspection program conducted by the department. Rather, it is the intent of the Legislature that such program continue and that a cooperative relationship between the department and the Department of Consumer Affairs be established, under which the department can inform the Department of Consumer Affairs of the results and experiences of the department in order to provide data on exhaust and noise emission control device tampering and performance deterioration following mandatory inspections.

(Added by Stats. 1973, Ch. 1154.)



24012

All lighting equipment or devices subject to requirements established by the department shall comply with the engineering requirements and specifications, including mounting and aiming instructions, determined and publicized by the department.

(Amended by Stats. 1979, Ch. 723.)



24013

No new motor vehicle shall be sold unless the seller provides the buyer with a statement of the minimum octane number of the gasoline for such vehicle.

As used in this section octane number means the octane number of the gasoline adopted by the Federal Trade Commission, and if the Federal Trade Commission does not adopt an octane number, then the American Society for Testing Materials research octane number of the gasoline as defined by Section 20710 of the Business and Professions Code.

(Added by Stats. 1971, Ch. 711.)



24013.5

(a) No dealer shall sell, offer for sale, or display for sale any new light duty truck with a manufacturer s gross vehicle weight rating of 8,500 pounds or less unless there is securely affixed to the windshield or side window of the light duty truck a label on which the manufacturer has endorsed clearly, distinctly, and legibly, true and correct entries disclosing the following information concerning the light duty truck:

(1) The make, model, and serial or identification number or numbers.

(2) The retail price of the light duty truck as suggested by the manufacturer.

(3) The retail delivered price, as suggested by the manufacturer, for each accessory or item of optional equipment which is physically attached to the light duty truck at the time of its delivery to the dealer and which is not included within the price of the light duty truck as stated pursuant to paragraph (2).

(4) The amount charged, if any, to the dealer for the transportation of the light duty truck to the location at which it is delivered to the dealer.

(5) The total of the amounts specified pursuant to paragraphs (2), (3), and (4).

(b) Subdivision (a) applies to every light duty truck sold, offered for sale, or displayed in California which is manufactured on or after September 1, 1988.

(Added by Stats. 1987, Ch. 418, Sec. 2.)



24014

(a) No dealer shall sell, offer for sale, or display, any new, assembled motorcycle on its premises, unless there is securely attached to its handlebar a label, approved by the Department of Motor Vehicles, furnished by the manufacturer, on which the manufacturer shall clearly indicate the following:

(1) The recommended retail price of the motorcycle.

(2) The recommended price for each accessory or item of optional equipment physically attached to the motorcycle at the time of its delivery to the dealer.

(b) The dealer shall clearly indicate on the label, furnished by the manufacturer, the following:

(1) The amount charged, if any, over and above the suggested retail price for transportation to the dealership.

(2) The amount charged, if any, for the assembly, preparation, or both, of the motorcycle.

(3) The amount charged, if any, for each dealer added accessory or item of optional equipment.

(4) The total recommended retail price of the vehicle which shall be the aggregate value of paragraphs (1) and (2) of subdivision (a) and paragraphs (1), (2) and (3) of subdivision (b).

(Amended by Stats. 1978, Ch. 623.)



24015

(a) Motorized bicycles shall comply with those federal motor vehicle safety standards established under the National Traffic and Motor Vehicle Safety Act of 1966 (15 U.S.C., Sec. 1381, et seq.) which are applicable to a motor-driven cycle, as that term is defined in such federal standards. Such standards include, but are not limited to, provisions requiring a headlamp, taillamp, stoplamp, side and rear reflex reflectors, and adequate brakes.

(b) In addition to equipment required in subdivision (a), all motorized bicycles operated upon a highway shall be equipped with a mirror as required in subdivision (a) of Section 26709, a horn as required in Section 27000, and an adequate muffler as required in subdivision (a) of Section 27150.

(c) Except as provided in subdivisions (a) and (b), none of the provisions of this chapter relating to motorcycles and motor-driven cycles, as defined in this code, shall apply to a motorized bicycle.

(Amended by Stats. 1978, Ch. 421.)



24016

(a) A motorized bicycle described in subdivision (b) of Section 406 shall meet the following criteria:

(1) Comply with the equipment and manufacturing requirements for bicycles adopted by the Consumer Product Safety Commission (16 C.F.R. 1512.1, et seq.) or the requirements adopted by the National Highway Traffic Safety Administration (49 C.F.R. 571.1, et seq.) in accordance with the National Traffic and Motor Vehicle Safety Act of 1966 (15 U.S.C. Sec. 1381, et seq.) for motor driven cycles.

(2) Operate in a manner so that the electric motor is disengaged or ceases to function when the brakes are applied, or operate in a manner such that the motor is engaged through a switch or mechanism that, when released, will cause the electric motor to disengage or cease to function.

(b) All of the following apply to a motorized bicycle described in subdivision (b) of Section 406:

(1) No person shall operate a motorized bicycle unless the person is wearing a properly fitted and fastened bicycle helmet that meets the standards described in Section 21212.

(2) A person operating a motorized bicycle is subject to Sections 21200 and 21200.5.

(3) A person operating a motorized bicycle is not subject to the provisions of this code relating to financial responsibility, driver s licenses, registration, and license plate requirements, and a motorized bicycle is not a motor vehicle.

(4) A motorized bicycle shall only be operated by a person 16 years of age or older.

(5) Every manufacturer of a motorized bicycle shall certify that it complies with the equipment and manufacturing requirements for bicycles adopted by the Consumer Product Safety Commission (16 C.F.R. 1512.1, et seq.).

(c) No person shall tamper with or modify a motorized bicycle described in subdivision (b) of Section 406 so as to increase the speed capability of the bicycle.

(Added by Stats. 1995, Ch. 804, Sec. 3. Effective January 1, 1996.)



24017

A transit bus operated by a motor carrier, whether the motor carrier is a private company or a public agency, that provides public transportation services shall be equipped with a speedometer that shall be maintained in good working order.

(Added by Stats. 2011, Ch. 341, Sec. 5. Effective January 1, 2012.)



24018

(a) Every transit bus operated by a motor carrier, whether that motor carrier is a private company or a public agency, that provides public transportation services shall be equipped with a two-way communication device that enables the driver to contact the motor carrier in the event of an emergency. The two-way communication devices shall be maintained in good working order.

(b) For the purposes of this section, two-way communication device is a radio, cellular telephone, or other similar device permitting communication between the transit bus driver and personnel responsible for the safety of operations of the motor carrier, including, but not limited to, the motor carrier s dispatcher.

(c) This section does not apply to buses operated by a school district or on behalf of a school district.

(d) The commissioner shall upon request grant a nonrenewable one year extension to any motor carrier to comply with the requirements of this section.

(e) Nothing in this section shall require a motor carrier to replace an existing two-way communication device that currently meets the requirements of this section.

(Added by Stats. 2002, Ch. 937, Sec. 3. Effective January 1, 2003.)






CHAPTER 2. Lighting Equipment

ARTICLE 1. General Provisions

24250

During darkness, a vehicle shall be equipped with lighted lighting equipment as required for the vehicle by this chapter.

(Enacted by Stats. 1959, Ch. 3.)



24251

Any requirement in this chapter as to the distance from which any lighting equipment shall render a person or vehicle visible or within which any lighting equipment shall be visible shall apply during darkness, directly ahead upon a straight, level unlighted highway, and under normal atmospheric conditions, unless a different time, direction, or condition is expressly stated.

(Enacted by Stats. 1959, Ch. 3.)



24252

(a) All lighting equipment of a required type installed on a vehicle shall at all times be maintained in good working order. Lamps shall be equipped with bulbs of the correct voltage rating corresponding to the nominal voltage at the lamp socket.

(b) The voltage at any tail, stop, license plate, side marker or clearance lamp socket on a vehicle shall not be less than 85 percent of the design voltage of the bulb. Voltage tests shall be conducted with the engine operating.

(c) Two or more lamp or reflector functions may be combined, provided each function subject to requirements established by the department meets such requirements.

(1) No turn signal lamp may be combined optically with a stoplamp unless the stoplamp is extinguished when the turn signal is flashing.

(2) No clearance lamp may be combined optically with any taillamp or identification lamp.

(Amended by Stats. 1979, Ch. 723.)



24253

(a) All motor vehicles manufactured and first registered after January 1, 1970, shall be equipped so all taillamps are capable of remaining lighted for a period of at least one-quarter hour with the engine inoperative. This requirement shall be complied with by an energy storing system which is recharged by energy produced by the vehicle.

(b) All motorcycles manufactured and first registered after January 1, 1971, shall be equipped so all taillamps, when turned on, will remain lighted automatically for a period of at least one-quarter hour if the engine stops.

(Amended by Stats. 1970, Ch. 217.)



24254

Whenever a requirement is declared as to the mounted height of lamps or reflectors, the height shall be measured from the center of the lamp or reflector to the level surface upon which the vehicle stands when it is without a load.

(Added by renumbering Section 25952 by Stats. 1969, Ch. 341.)



24255

(a) A vehicle may be equipped with a system to supplement the driver s visibility of the roadway to the front or rear of the vehicle during darkness. This system may incorporate an illuminating device that emits radiation predominantly in the infrared region of the electromagnetic spectrum and a display monitor to provide an image visible to the driver of the vehicle. The system, or any portion of it, shall not obstruct the vision of the driver, and shall not emit any glaring light visible in any direction or to any person. The illuminating device may be mounted inside the vehicle, if it is constructed and mounted so as to prevent any direct or reflected light, other than a monitorial indicator emitted from the device, from being visible to the driver.

(b) The system shall be operated only with the headlamps lighted. An illuminating device for the system shall be interlocked with the headlamp switch so that it is operable only when the headlamps are lighted.

(c) (1) No part of the illuminating device may be physically or optically combined with any other required or permitted lighting device.

(2) The illuminating device may be installed within a housing containing other required or permitted lighting devices, if the function of the other devices is not impaired thereby.

(Added by Stats. 2004, Ch. 198, Sec. 2. Effective January 1, 2005.)






ARTICLE 2. Headlamps and Auxiliary Lamps

24400

(a) A motor vehicle, other than a motorcycle, shall

be equipped with at least two headlamps, with at least one on each side of the front of the vehicle, and, except as to vehicles registered prior to January 1, 1930, they shall be located directly above or in advance of the front axle of the vehicle. The headlamps and every light source in any headlamp unit shall be located at a height of not more than 54 inches nor less than 22 inches.

(b) A motor vehicle, other than a motorcycle, shall be operated during darkness, or inclement weather, or both, with at least two lighted headlamps that comply with subdivision (a).

(c) As used in subdivision (b), inclement weather is a weather condition that is either of the following:

(1) A condition that prevents a driver of a motor vehicle from clearly discerning a person or another motor vehicle on the highway from a distance of 1,000 feet.

(2) A condition requiring the windshield wipers to be in continuous use due to rain, mist, snow, fog, or other precipitation or atmospheric moisture.

(Amended by Stats. 2010, Ch. 491, Sec. 43. Effective January 1, 2011.)



24401

Whenever any motor vehicle is parked or standing upon a highway any headlamp that is lighted shall be dimmed or on the lower beam.

(Enacted by Stats. 1959, Ch. 3.)



24402

(a) Any motor vehicle may be equipped with not to exceed two auxiliary driving lamps mounted on the front at a height of not less than 16 inches nor more than 42 inches. Driving lamps are lamps designed for supplementing the upper beam from headlamps and may not be lighted with the lower beam.

(b) Any motor vehicle may be equipped with not to exceed two auxiliary passing lamps mounted on the front at a height of not less than 24 inches nor more than 42 inches. Passing lamps are lamps designed for supplementing the lower beam from headlamps and may also be lighted with the upper beam.

(Enacted by Stats. 1959, Ch. 3.)



24403

(a) A motor vehicle may be equipped with not more than two foglamps that may be used with, but may not be used in substitution of, headlamps.

(b) On a motor vehicle other than a motorcycle, the foglamps authorized under this section shall be mounted on the front at a height of not less than 12 inches nor more than 30 inches and aimed so that when the vehicle is not loaded none of the high-intensity portion of the light to the left of the center of the vehicle projects higher than a level of four inches below the level of the center of the lamp from which it comes, for a distance of 25 feet in front of the vehicle.

(c) On a motorcycle, the foglamps authorized under this section shall be mounted on the front at a height of not less than 12 inches nor more than 40 inches and aimed so that when the vehicle is not loaded none of the high-intensity portion of the light to the left of the center of the vehicle projects higher than a level of four inches below the level of the center of the lamp from which it comes, for a distance of 25 feet in front of the vehicle.

(Amended by Stats. 2003, Ch. 451, Sec. 20. Effective January 1, 2004.)



24404

(a) A motor vehicle may be equipped with not to exceed two white spotlamps, which shall not be used in substitution of headlamps.

(b) No spotlamp shall be equipped with any lamp source exceeding 32 standard candlepower or 30 watts nor project any glaring light into the eyes of an approaching driver.

(c) Every spotlamp shall be so directed when in use: That no portion of the main substantially parallel beam of light will strike the roadway to the left of the prolongation of the left side line of the vehicle.

That the top of the beam will not strike the roadway at a distance in excess of 300 feet from the vehicle.

(d) This section does not apply to spotlamps on authorized emergency vehicles.

(e) No spotlamp when in use shall be directed so as to illuminate any other moving vehicle.

(Amended by Stats. 1967, Ch. 544.)



24405

(a) Not more than four lamps of the following types showing to the front of a vehicle may be lighted at any one time:

(1) Headlamps.

(2) Auxiliary driving or passing lamps.

(3) Fog lamps.

(4) Warning lamps.

(5) Spot lamps.

(6) Gaseous discharge lamps specified in Section 25258.

(b) For the purpose of this section each pair of a dual headlamp system shall be considered as one lamp.

(c) Subdivision (a) does not apply to any authorized emergency vehicle.

(Amended by Stats. 1976, Ch. 234.)



24406

Except as otherwise provided, the headlamps, or other auxiliary driving lamps, or a combination thereof, on a motor vehicle during darkness shall be so arranged that the driver may select at will between distributions of light projected to different elevations, and the lamps may, in addition, be so arranged that the selection can be made automatically.

(Enacted by Stats. 1959, Ch. 3.)



24407

Multiple-beam road lighting equipment shall be designed and aimed as follows:

(a) There shall be an uppermost distribution of light, or composite beam, so aimed and of such intensity as to reveal persons and vehicles at a distance of at least 350 feet ahead for all conditions of loading.

(b) There shall be a lowermost distribution of light, or composite beam so aimed and of sufficient intensity to reveal a person or vehicle at a distance of at least 100 feet ahead. On a straight level road under any condition of loading none of the high intensity portion of the beam shall be directed to strike the eyes of an approaching driver.

(Amended by Stats. 1963, Ch. 547.)



24408

(a) Every new motor vehicle registered in this state after January 1, 1940, which has multiple-beam road lighting equipment shall be equipped with a beam indicator, which shall be lighted whenever the uppermost distribution of light from the headlamps is in use, and shall not otherwise be lighted.

(b) The indicator shall be so designed and located that when lighted it will be readily visible without glare to the driver of the vehicle so equipped. Any such lamp on the exterior of the vehicle shall have a light source not exceeding two candlepower, and the light shall not show to the front or sides of the vehicle.

(Amended by Stats. 1970, Ch. 422.)



24409

Whenever a motor vehicle is being operated during darkness, the driver shall use a distribution of light, or composite beam, directed high enough and of sufficient intensity to reveal persons and vehicles at a safe distance in advance of the vehicle, subject to the following requirements and limitations:

(a) Whenever the driver of a vehicle approaches an oncoming vehicle within 500 feet, he shall use a distribution of light or composite beam so aimed that the glaring rays are not projected into the eyes of the oncoming driver.

The lowermost distribution of light specified in this article shall be deemed to avoid glare at all times regardless of road contour.

(b) Whenever the driver of a vehicle follows another vehicle within 300 feet to the rear, he shall use the lowermost distribution of light specified in this article.

(Amended by Stats. 1965, Ch. 37.)



24410

Headlamps arranged to provide a single distribution of light not supplemented by auxiliary driving lamps are permitted on motor vehicles manufactured and sold prior to September 19, 1940, in lieu of multiple-beam road lighting equipment if the single distribution of light complies with the following requirements and limitations:

(a) The headlamps shall be so aimed that when the vehicle is not loaded none of the high-intensity portion of the light shall at a distance of 25 feet ahead project higher than a level of five inches below the level of the center of the lamp from which it comes, and in no case higher than 42 inches above the level on which the vehicle stands at a distance of 75 feet ahead.

(b) The intensity shall be sufficient to reveal persons and vehicles at a distance of at least 200 feet.

(Enacted by Stats. 1959, Ch. 3.)



24411

Notwithstanding any other provision of law, a vehicle may be equipped with not more than eight lamps for use as headlamps while the vehicle is operated or driven off the highway. The lamps shall be mounted at a height of not less than 16 inches from the ground, or more than 12 inches above the top of the passenger compartment, at any place between the front of the vehicle and a line lying on a point 40 inches to the rear of the seat occupied by the driver, shall be wired independently of all other lighting circuits, and, whenever the vehicle is operated or driven upon a highway, shall be covered or hooded with an opaque hood or cover, and turned off.

(Amended by Stats. 1986, Ch. 149, Sec. 1.)






ARTICLE 3. Rear Lighting Equipment

24600

During darkness every motor vehicle which is not in combination with any other vehicle and every vehicle at the end of a combination of vehicles shall be equipped with lighted taillamps mounted on the rear as follows:

(a) Every vehicle shall be equipped with one or more taillamps.

(b) Every vehicle, other than a motorcycle, manufactured and first registered on or after January 1, 1958, shall be equipped with not less than two taillamps, except that trailers and semitrailers manufactured after July 23, 1973, which are less than 30 inches wide, may be equipped with one taillamp which shall be mounted at or near the vertical centerline of the vehicles. If a vehicle is equipped with two taillamps, they shall be mounted as specified in subdivision (d).

(c) Every vehicle or vehicle at the end of a combination of vehicles, subject to subdivision (a) of Section 22406 shall be equipped with not less than two taillamps.

(d) When two taillamps are required, at least one shall be mounted at the left and one at the right side respectively at the same level.

(e) Taillamps shall be red in color and shall be plainly visible from all distances within 500 feet to the rear except that taillamps on vehicles manufactured after January 1, 1969, shall be plainly visible from all distances within 1,000 feet to the rear.

(f) Taillamps on vehicles manufactured on or after January 1, 1969, shall be mounted not lower than 15 inches nor higher than 72 inches, except that a tow truck, in addition to being equipped with the required taillamps, may also be equipped with two taillamps which may be mounted not lower than 15 inches nor higher than the maximum allowable vehicle height and as far forward as the rearmost portion of the driver s seat in the rearmost position. The additional taillamps on a tow truck shall be lighted whenever the headlamps are lighted.

(Amended by Stats. 1988, Ch. 924, Sec. 11.)



24601

Either the taillamp or a separate lamp shall be so constructed and placed as to illuminate with a white light the rear license plate during darkness and render it clearly legible from a distance of 50 feet to the rear. When the rear license plate is illuminated by a lamp other than a required taillamp, the two lamps shall be turned on or off only by the same control switch at all times.

(Amended by Stats. 1965, Ch. 1313.)



24602

(a) A vehicle may be equipped with not more than two red fog taillamps mounted on the rear which may be lighted, in addition to the required taillamps, only when atmospheric conditions, such as fog, rain, snow, smoke, or dust, reduce the daytime or nighttime visibility of other vehicles to less than 500 feet.

(b) The lamps authorized under subdivision (a) shall be installed as follows:

(1) When two lamps are installed, one shall be mounted at the left side and one at the right side at the same level and as close as practical to the sides. When one lamp is installed, it shall be mounted as close as practical to the left side or on the center of the vehicle.

(2) The lamps shall be mounted not lower than 12 inches nor higher than 60 inches.

(3) The edge of the lens of the lamp shall be no closer than four inches from the edge of the lens of any stoplamp.

(4) The lamps shall be wired so they can be turned on only when the headlamps are on and shall have a switch that allows them to be turned off when the headlamps are on.

(5) A nonflashing amber pilot light that is lighted when the lamps are turned on shall be mounted in a location readily visible to the driver.

(Amended by Stats. 2005, Ch. 270, Sec. 11. Effective January 1, 2006.)



24603

Every motor vehicle that is not in combination with any other vehicle and every vehicle at the end of a combination of vehicles shall at all times be equipped with stoplamps mounted on the rear as follows:

(a) Every such vehicle shall be equipped with one or more stoplamps.

(b) Every such vehicle, other than a motorcycle, manufactured and first registered on or after January 1, 1958, shall be equipped with two stoplamps, except that trailers and semitrailers manufactured after July 23, 1973, which are less than 30 inches wide, may be equipped with one stoplamp which shall be mounted at or near the vertical centerline of the trailer. If such vehicle is equipped with two stoplamps, they shall be mounted as specified in subdivision (d).

(c) Except as provided in subdivision (h), stoplamps on vehicles manufactured on or after January 1, 1969, shall be mounted not lower than 15 inches nor higher than 72 inches, except that a tow truck or a repossessor s tow vehicle, in addition to being equipped with the required stoplamps, may also be equipped with two stoplamps which may be mounted not lower than 15 inches nor higher than the maximum allowable vehicle height and as far forward as the rearmost portion of the driver s seat in the rearmost position.

(d) Where two stoplamps are required, at least one shall be mounted at the left and one at the right side, respectively, at the same level.

(e) Stoplamps on vehicles manufactured on or after January 1, 1979, shall emit a red light. Stoplamps on vehicles manufactured before January 1, 1979, shall emit a red or yellow light. All stoplamps shall be plainly visible and understandable from a distance of 300 feet to the rear both during normal sunlight and at nighttime, except that stoplamps on a vehicle of a size required to be equipped with clearance lamps shall be visible from a distance of 500 feet during those times.

(f) Stoplamps shall be activated upon application of the service (foot) brake and the hand control head for air, vacuum, or electric brakes. In addition, all stoplamps may be activated by a mechanical device designed to function only upon sudden release of the accelerator while the vehicle is in motion. Stoplamps on vehicles equipped with a manual transmission may be manually activated by a mechanical device when the vehicle is downshifted if the device is automatically rendered inoperative while the vehicle is accelerating.

(g) Any vehicle may be equipped with supplemental stoplamps mounted to the rear of the rearmost portion of the driver s seat in its rearmost position in addition to the lamps required to be mounted on the rear of the vehicle. Supplemental stoplamps installed after January 1, 1979, shall be red in color and mounted not lower than 15 inches above the roadway. The supplemental stoplamp on that side of a vehicle toward which a turn will be made may flash as part of the supplemental turn signal lamp.

A supplemental stoplamp may be mounted inside the rear window of a vehicle, if it is mounted at the centerline of the vehicle and is constructed and mounted so as to prevent any light, other than a monitorial indicator emitted from the device, either direct or reflected, from being visible to the driver.

(h) Any supplemental stoplamp installed after January 1, 1987, shall comply with Federal Motor Vehicle Safety Standard No. 108 (49 C.F.R. 571.108). Any vehicle equipped with a stoplamp that complies with the federal motor vehicle safety standards applicable to that make and model vehicle shall conform to that applicable safety standard unless modified to comply with the federal motor vehicle safety standard designated in this subdivision.

(Amended by Stats. 2009, Ch. 307, Sec. 108. Effective January 1, 2010.)



24604

Whenever the load upon any vehicle extends, or whenever any integral part of any vehicle projects, to the rear four feet or more beyond the rear of the vehicle, as measured from the taillamps, there shall be displayed at the extreme end of the load or projecting part of the vehicle during darkness, in addition to the required taillamp, two red lights with a bulb rated not in excess of six candlepower plainly visible from a distance of at least 500 feet to the sides and rear. At any other time there shall be displayed at the extreme end of the load or projecting part of the vehicle a solid red or fluorescent orange flag or cloth not less than 12 inches square.

(Amended by Stats. 2000, Ch. 1035, Sec. 28. Effective January 1, 2001.)



24605

(a) A tow truck or an automobile dismantler s tow vehicle used to tow a vehicle shall be equipped with and carry a taillamp, a stoplamp, and turn signal lamps for use on the rear of a towed vehicle.

(b) Whenever a tow truck or an automobile dismantler s tow vehicle is towing a vehicle and a stoplamp and turn signal lamps cannot be lighted and displayed on the rear of the towed vehicle, the operator of the tow truck or the automobile dismantler s tow vehicle shall display to the rear a stoplamp and turn signal lamps mounted on the towed vehicle, except as provided in subdivision (c). During darkness, if a taillamp on the towed vehicle cannot be lighted, the operator of the tow truck or the automobile dismantler s tow vehicle shall display to the rear a taillamp mounted on the towed vehicle. No other lighting equipment need be displayed on the towed vehicle.

(c) Whenever any motor vehicle is towing another motor vehicle, stoplamps and turn signal lamps are not required on the towed motor vehicle, but only if a stoplamp and a turn signal lamp on each side of the rear of the towing vehicle is plainly visible to the rear of the towed vehicle. This subdivision does not apply to driveaway-towaway operations.

(Amended by Stats. 2009, Ch. 322, Sec. 12. Effective January 1, 2010.)



24606

(a) Every motor vehicle, other than a motorcycle, of a type subject to registration and manufactured on and after January 1, 1969, shall be equipped with one or more backup lamps either separately or in combination with another lamp. Any vehicle may be equipped with backup lamps.

(b) Backup lamps shall be so directed as to project a white light illuminating the highway to the rear of the vehicle for a distance not to exceed 75 feet. A backup lamp may project incidental red, amber, or white light through reflectors or lenses that are adjacent or close to, or a part of, the lamp assembly.

(c) Backup lamps shall not be lighted except when the vehicle is about to be or is backing or except in conjunction with a lighting system which activates the lights for a temporary period after the ignition system is turned off.

(d) Any motor vehicle may be equipped with a lamp emitting white light on each side near or on the rear of the vehicle which is designed to provide supplemental illumination in an area to the side and rear not lighted by the backup lamps. These lamps shall be lighted only with the backup lamps.

(Amended by Stats. 1981, Ch. 813, Sec. 17.)



24607

Every vehicle subject to registration under this code shall at all times be equipped with red reflectors mounted on the rear as follows:

(a) Every vehicle shall be equipped with at least one reflector so maintained as to be plainly visible at night from all distances within 350 to 100 feet from the vehicle when directly in front of the lawful upper headlamp beams.

(b) Every vehicle, other than a motorcycle or a low-speed vehicle, manufactured and first registered on or after January 1, 1965, shall be equipped with at least two reflectors meeting the visibility requirements of subdivision (a), except that trailers and semitrailers manufactured after July 23, 1973, that are less than 30 inches wide, may be equipped with one reflector which shall be mounted at or near the vertical centerline of the trailer. If the vehicle is equipped with two reflectors, they shall be mounted as specified in subdivision (d).

(c) Every motortruck having an unladen weight of more than 5,000 pounds, every trailer coach, every camp trailer, every vehicle, or vehicle at the end of a combination of vehicles, subject to subdivision (a) of Section 22406, and every vehicle 80 or more inches in width manufactured on or after January 1, 1969, shall be equipped with at least two reflectors maintained so as to be plainly visible at night from all distances within 600 feet to 100 feet from the vehicle when directly in front of lawful upper headlamp beams.

(d) When more than one reflector is required, at least one shall be mounted at the left side and one at the right side, respectively, at the same level. Required reflectors shall be mounted not lower than 15 inches nor higher than 60 inches, except that a tow truck, in addition to being equipped with the required reflectors, may also be equipped with two reflectors which may be mounted not lower than 15 inches nor higher than the maximum allowable vehicle height and as far forward as the rearmost portion of the driver s seat in the rearmost position. Additional reflectors of a type meeting requirements established by the department may be mounted at any height.

(e) Reflectors on truck tractors may be mounted on the rear of the cab. Any reflector installed on a vehicle as part of its original equipment prior to January 1, 1941, need not meet the requirements of the department provided it meets the visibility requirements of subdivision (a).

(f) Area reflectorizing material may be used in lieu of the reflectors required or permitted in subdivisions (a), (b), (c), (d), and (e), provided each installation is of sufficient size to meet the photometric requirement for those reflectors.

(Amended by Stats. 1999, Ch. 140, Sec. 7. Effective January 1, 2000.)



24608

(a) Motortrucks, trailers, semitrailers, and buses 80 or more inches in width manufactured on or after January 1, 1968, shall be equipped with an amber reflector on each side at the front and a red reflector on each side at the rear. Any vehicle may be so equipped.

(b) Motortrucks, trailers, semitrailers, housecars, and buses 80 or more inches in width and 30 or more feet in length manufactured on or after January 1, 1968, shall be equipped with an amber reflector mounted on each side at the approximate midpoint of the vehicle. Any such vehicle manufactured prior to January 1, 1968, may be so equipped.

(c) Required reflectors on the sides of vehicles shall be mounted not lower than 15 inches nor higher than 60 inches. Additional reflectors of a type meeting requirements established by the department may be mounted at any height.

(d) Reflectors required or permitted in subdivisions (a) and (b) shall be so maintained as to be plainly visible at night from all distances within 600 feet to 100 feet from the vehicle when directly in front of lawful upper headlamp beams.

(e) Area reflectorizing material may be used in lieu of the reflectors required or permitted in subdivisions (a) and (b), provided each installation is of sufficient size to meet the photometric requirement for such reflectors.

(Amended by Stats. 1979, Ch. 723.)



24609

(a) A vehicle may be equipped with white or amber reflectors that are mounted on the front of the vehicle at a height of 15 inches or more, but not more than 60 inches from the ground.

(b) A schoolbus may be equipped with a set of two devices, with each device in the set consisting of an amber reflector integrated into the lens of an amber light that is otherwise permitted under this code, if the set is mounted with one device on the left side and one on the right side of the vehicle, and with each device at the same level.

(Amended by Stats. 2003, Ch. 594, Sec. 44. Effective January 1, 2004.)



24610

A reflector placed on vehicles under Section 24609 which is of the button or other multiple-unit type shall contain not less than seven units with a total of not less than three square inches of reflecting surface. The red reflectors required may be separate units or a part of the red taillamps, but in either event the reflector and taillamps shall comply with all of the requirements of Sections 24600, 24602, and 24609, and any reflector constituting an integral part of a taillamp shall comply with all photometric requirements applicable to a separate reflector.

(Amended by Stats. 1965, Ch. 1313.)



24611

Trailers that are equipped with red and white reflective sheeting or reflectors on both the sides and rear and displayed in accordance with federal Motor Vehicle Safety Standard regulations (49 C.F.R. 571.108) for trailers with a width of 80 inches or more and having a gross vehicle weight rating of over 10,000 pounds need not be equipped with the reflectors required by Section 24607 or 24608.

(Added by Stats. 1995, Ch. 766, Sec. 37. Effective January 1, 1996.)



24612

(a) All trailers and semitrailers having an overall width of 80 inches or more and a gross vehicle weight rating of more than 10,000 pounds, and manufactured on or after December 1, 1993, except those designed exclusively for living or office use, and all truck tractors manufactured on or after July 1, 1997, shall be equipped with the conspicuity system specified in federal Motor Vehicle Safety Standard No. 108 (49 C.F.R. 571.108). The conspicuity system shall consist of either retroreflective sheeting or reflex reflectors, or a combination of retroreflective sheeting and reflex reflectors, as specified in the federal standard applicable on the date of manufacture of the vehicle.

(b) Any trailer, semitrailer, or motor truck having an overall width of 80 inches or more and manufactured prior to December 1, 1993, and any truck tractor manufactured prior to July 1, 1997, may be equipped with the conspicuity system described in subdivision (a).

(Added by Stats. 2001, Ch. 825, Sec. 17. Effective January 1, 2002.)



24615

It is unlawful to operate upon a public highway any vehicle or combination of vehicles, which is designed to be and is operated at a speed of 25 miles per hour or less, unless the rearmost vehicle displays a slow-moving vehicle emblem, except upon vehicles used by a utility, whether publicly or privately owned, for the construction, maintenance, or repair of its own facilities or upon vehicles used by highway authorities or bridge or highway districts in highway maintenance, inspection, survey, or construction work, while such vehicle is engaged in work at the jobsite upon a highway. Any other vehicle or combination of vehicles, when operated at a speed of 25 miles per hour or less, may display such emblem. The emblem shall be mounted on the rear of the vehicle, base down, and at a height of not less than three nor more than five feet from ground to base. Such emblem shall consist of a truncated equilateral triangle having a minimum height of 14 inches with a red reflective border not less than 1
3/4
inches in width and a fluorescent orange center.

This emblem shall not be displayed except as permitted or required by this section.

(Amended by Stats. 1971, Ch. 287.)



24616

(a) A motor vehicle may be equipped with one or two rear-facing auxiliary lamps. For the purposes of this section, a rear-facing auxiliary lamp is a lamp that is mounted on the vehicle facing rearward. That lamp shall meet the photometric and performance requirements of the Society of Automotive Engineers Standard J1424 for cargo lamps.

(b) A rear-facing auxiliary lamp may project only a white light, with the main cone of light projecting both rearward and downward. The main cone of light shall illuminate the road surface or ground immediately rearward of a line parallel to the rear of the vehicle for a distance not greater than 50 feet. The main cone of light may not project to the front or sides of the vehicle.

(c) A rear-facing auxiliary lamp may be activated only when the vehicle is stopped. A vehicle equipped with a rear-facing auxiliary lamp shall also be equipped with a system that allows activation of the lamp only when the vehicle is in the park setting, if the vehicle is equipped with an automatic transmission, or in the neutral setting with the parking brake engaged, if the vehicle is equipped with a manual transmission.

(d) A vehicle equipped with a rear-facing auxiliary lamp may have an activation switch accessible to the operator from the rear of the vehicle.

(Added by Stats. 2001, Ch. 739, Sec. 20. Effective January 1, 2002.)



24617

(a) A transit bus may be authorized to be equipped with a yield right-of-way sign on the left rear of the bus. The yield right-of-way sign may flash simultaneously with the rear turn signal lamps, but is not required to do so. The sign shall be both of the following:

(1) Designed to warn a person operating a motor vehicle approaching the rear of the bus that the bus is entering traffic.

(2) Illuminated by a red flashing light when the bus is signaling in preparation for entering a traffic lane after having stopped to receive or discharge passengers.

(b) This section does not require a transit agency to install the yield right-of-way sign described in subdivision (a).

(c) This section does not relieve the driver of a transit bus from the duty to drive the bus with due regard for the safety of all persons and property. This section does not exempt the driver of a transit bus from Section 21804.

(d) This section applies only to the Santa Cruz Metropolitan Transit District and the Santa Clara Valley Transportation Authority, if the governing board of the applicable entity approves a resolution, after a public hearing on the issue, requesting that this section be made applicable to it.

(e) A participating transit agency shall undertake a public education program to encourage motorists to yield to a transit bus when the sign specified in subdivision (a) is activated.

(Amended by Stats. 2008, Ch. 179, Sec. 222. Effective January 1, 2009.)






ARTICLE 4. Parking Lamps

24800

No vehicle shall be driven at any time with the parking lamps lighted except when the lamps are being used as turn signal lamps or when the headlamps are also lighted.

(Amended by Stats. 1961, Ch. 58.)



24801

Parking lamps are those lamps permitted by Section 25106, or any lamps mounted on the front of a vehicle, designed to be displayed primarily when the vehicle is parked.

(Enacted by Stats. 1959, Ch. 3.)



24802

No lights need be displayed upon a vehicle which is:

(a) Parked off the roadway and not in a hazardous position on the highway; or

(b) Parked with a wheel within 18 inches of a curb; or

(c) Parked within a business or residence district with a wheel within 18 inches of a curb or edge of the roadway.

(Amended by Stats. 1977, Ch. 620.)






ARTICLE 5. Signal Lamps and Devices

24950

Whenever any motor vehicle is towing a trailer coach or a camp trailer the combination of vehicles shall be equipped with a lamp-type turn signal system.

(Amended by Stats. 1971, Ch. 1536.)



24951

(a) Any vehicle may be equipped with a lamp-type turn signal system capable of clearly indicating any intention to turn either to the right or to the left.

(b) The following vehicles shall be equipped with a lamp-type turn signal system meeting the requirements of this chapter.

(1) Motortrucks, truck tractors, buses and passenger vehicles, other than motorcycles, manufactured and first registered on or after January 1, 1958.

(2) Trailers and semitrailers manufactured and first registered between December 31, 1957, and January 1, 1969, having a gross weight of 6,000 pounds or more.

(3) Trailers and semitrailers 80 or more inches in width manufactured on or after January 1, 1969.

(4) Motorcycles manufactured and first registered on or after January 1, 1973, except motor-driven cycles whose speed attainable in one mile is 30 miles per hour or less.

The requirements of this subdivision shall not apply to special mobile equipment, or auxiliary dollies.

(c) Turn signal lamps on vehicles manufactured on or after January 1, 1969, shall be mounted not lower than 15 inches.

(Amended by Stats. 1975, Ch. 475.)



24952

A lamp-type turn signal shall be plainly visible and understandable in normal sunlight and at nighttime from a distance of at least 300 feet to the front and rear of the vehicle, except that turn signal lamps on vehicles of a size required to be equipped with clearance lamps shall be visible from a distance of 500 feet during such times.

(Amended by Stats. 1965, Ch. 1012.)



24953

(a) Any turn signal system used to give a signal of intention to turn right or left shall project a flashing white or amber light visible to the front and a flashing red or amber light visible to the rear.

(b) Side-mounted turn signal lamps projecting a flashing amber light to either side may be used to supplement the front and rear turn signals. Side-mounted turn signal lamps mounted to the rear of the center of the vehicle may project a flashing red light no part of which shall be visible from the front.

(c) In addition to any required turn signal lamps, any vehicle may be equipped with supplemental rear turn signal lamps mounted to the rear of the rearmost portion of the driver s seat in its rearmost position.

(d) In addition to any required or authorized turn signal lamps, any vehicle may be equipped with supplemental rear turn signal lamps that are mounted on, or are an integral portion of, the outside rearview mirrors, so long as the lamps flash simultaneously with the rear turn signal lamps, the light emitted from the lamps is projected only to the rear of the vehicle and is not visible to the driver under normal operating conditions, except for a visual indicator designed to allow monitoring of lamp operation, and the lamps do not project a glaring light.

(Amended by Stats. 1997, Ch. 945, Sec. 22. Effective January 1, 1998.)






ARTICLE 6. Side and Fender Lighting Equipment

25100

(a) Except as provided in subdivisions (b) and (d), every vehicle 80 inches or more in overall width shall be equipped during darkness as follows:

(1) At least one amber clearance lamp on each side mounted on a forward-facing portion of the vehicle and visible from the front and at least one red clearance lamp on each side mounted on a rearward-facing portion of the vehicle and visible from the rear.

(2) At least one amber side-marker lamp on each side near the front and at least one red side-marker lamp on each side near the rear.

(3) At least one amber side-marker lamp on each side at or near the center on trailers and semitrailers 30 feet or more in length and which are manufactured and first registered after January 1, 1962. Any such vehicle manufactured and first registered prior to January 1, 1962, may be so equipped.

(4) At least one amber side-marker lamp mounted at approximate midpoint of housecars, motortrucks, and buses 30 or more feet in length and manufactured on or after January 1, 1969. Any such vehicle manufactured prior to January 1, 1969, may be so equipped.

(5) Combination clearance and side-marker lamps mounted as side-marker lamps and meeting the visibility requirements for both types of lamps may be used in lieu of required individual clearance or side-marker lamps.

(b) The following vehicles when 80 inches or more in overall width and not equipped as provided in subdivision (a) shall be equipped during darkness as follows:

(1) Truck tractors shall be equipped with at least one amber clearance lamp on each side on the front of the cab or sleeper and may be equipped with amber side-marker lamps on each side.

(2) Truck tractors manufactured on or after January 1, 1969, shall be equipped with one amber side-marker lamp on each side near the front.

(3) Pole or pipe dollies, or logging dollies, shall be equipped with at least one combination clearance and side-marker lamp on each side showing red to the front, side, and rear.

(4) Vehicles, except truck tractors, which are 80 inches or more in width over a distance not exceeding three feet from front to rear shall be equipped with at least one amber combination clearance lamp and side-marker lamp on each side visible from the front, side, and rear if the projection is near the front of the vehicle and at least one red lamp if the projection is near the rear of the vehicle.

(5) Towing motor vehicles engaged in driveaway-towaway operations shall be equipped with at least one amber clearance lamp at each side on the front and at least one amber side-marker lamp on each side near the front.

(6) Towed motor vehicles engaged in driveaway-towaway operations shall be equipped with at least one amber side-marker lamp on each side of intermediate vehicles, and the rearmost vehicle shall be equipped with at least one red side-marker lamp on each side and at least one red clearance lamp on each side on the rear.

(7) Trailers and semitrailers designed for transporting single boats in a cradle-type mounting and for launching the boat from the rear of the trailer need not be equipped with front and rear clearance lamps provided amber clearance lamps showing to the front and red clearance lamps showing to the rear are located on each side at or near the midpoint between the front and rear of the trailer to indicate the extreme width of the trailer.

(c) Loads extending beyond the side of a vehicle where the overall width of the vehicle and load is 80 inches or more shall be equipped with an amber combination clearance and side-marker lamp on the side at the front and a red combination clearance and side-marker lamp on the side at the rear. In lieu of the foregoing requirement, projecting loads not exceeding three feet from front to rear at the extreme width shall be equipped with at least one amber combination clearance and side-marker lamp on the side visible from the front, side, and rear if the projection is near the front of the vehicle and at least one red lamp if the projection is near the rear of the vehicle.

(d) Clearance and side-marker lamps are not required on auxiliary dollies or on passenger vehicles other than a housecar.

(e) Clearance lamps shall be visible from all distances between 500 feet and 50 feet to the front or rear of the vehicle, and side-marker lamps shall be visible from all distances between 500 feet and 50 feet to the side of the vehicle.

(f) Clearance lamps shall, so far as is practicable, be mounted to indicate the extreme width of the vehicle. Side-marker lamps shall be mounted not lower than 15 inches on vehicles manufactured on and after January 1, 1968. Combination clearance and side-marker lamps required on loads shall be mounted so the lenses project to the outer extremity of the vehicle or load.

(Amended by Stats. 1981, Ch. 714, Sec. 446.)



25100.1

Notwithstanding any other provisions of this code, an ambulance may be equipped with clearance and side-marker lamps.

(Added by Stats. 1975, Ch. 616.)



25102

In addition to the lamps otherwise permitted by this chapter, any motor vehicle may be equipped with lamps on the sides thereof, visible from the side of the vehicle but not from the front or rear thereof, which lamps, together with mountings or receptacles, shall be set into depressions or recesses in the body of the vehicle and shall not protrude beyond or outside the body of the vehicle. The light source in each of the lamps shall not exceed two candlepower and shall emit diffused light of any color, except that the color red is permitted only on authorized emergency vehicles.

(Enacted by Stats. 1959, Ch. 3.)



25102.5

(a) A schoolbus may be equipped with lamps mounted so as to be visible from the sides of the bus which may be lighted, in addition to other required lights, when, and only when, atmospheric conditions such as fog, rain, snow, smoke, or dust, reduce the visibility of other vehicles to less than 500 feet.

(b) The type and mounting requirements of such lamps shall be established by regulations adopted by the department. The regulations shall be adopted by January 1, 1980.

(Amended by Stats. 1979, Ch. 723.)



25103

Whenever the load upon any vehicle extends from the left side of the vehicle one foot or more, there shall be displayed at the extreme left side of the load during darkness:

(a) An amber lamp plainly visible for 300 feet to the front and rear of the vehicle.

(b) An amber lamp at the front visible for 300 feet to the front and a red lamp at the rear plainly visible for 300 feet to the rear of the vehicle if the projecting load exceeds 120 inches in length.

The lamp shall not contain a bulb rated in excess of six candlepower.

(Amended by Stats. 1981, Ch. 774, Sec. 1.)



25104

Any vehicle or equipment that requires a permit issued pursuant to Article 6 (commencing with Section 35780) of Chapter 5 of Division 15 because it is wider than permitted under Chapter 2 (commencing with Section 35100) of Division 15 shall display a solid red or fluorescent orange flag or cloth not less than 12 inches square at the extreme left front and left rear of the vehicle or equipment, if the vehicle or equipment is being operated other than during darkness.

(Amended by Stats. 1998, Ch. 828, Sec. 19. Effective January 1, 1999.)



25105

(a) Any motor vehicle may be equipped with running board or door-mounted courtesy lamps. The bulbs in the lamps shall not exceed six standard candlepower and shall emit either a green or white light without glare. The beams of the lamps shall not be visible to the front or rear of the vehicle.

(b) Any motor vehicle may be equipped with inside door-mounted red lamps or red reflectorizing devices or material visible to the rear of the vehicle when the doors are open. The bulbs in the lamps shall not exceed six standard candlepower.

(c) Any motor vehicle may be equipped with exterior lamps for the purpose of lighting the entrances and exits of the vehicles, which lamps may be lighted only when the vehicles are not in motion. The lamp source of the exterior lamps shall not exceed 32 standard candlepower, or 30 watts, nor project any glaring light into the eyes of an approaching driver.

(Amended by Stats. 1995, Ch. 348, Sec. 1. Effective January 1, 1996.)



25106

(a) Any motor vehicle may be equipped with lighted white or amber cowl or fender lamps on the front. Any vehicle may be equipped with not more than one amber side lamp on each side near the front, nor more than one red side lamp on each side near the rear. The light source of each such lamp shall not exceed four standard candlepower.

(b) Lamps meeting requirements established by the department for side-marker or combination clearance and side-marker lamps may be installed on the sides of vehicles at any location, but any lamp installed within 24 inches of the rear of the vehicle shall be red, and any lamp installed at any other location shall be amber.

(Amended by Stats. 1979, Ch. 723.)



25107

Any motor vehicle may be equipped with not more than two cornering lamps designed and of sufficient intensity for the purpose of revealing objects only in the direction of turn while the vehicle is turning or while the turn signal lamps are operating to signal an intention to turn. The lamps shall be designed so that no glaring light is projected into the eyes of an approaching driver.

(Amended by Stats. 1965, Ch. 1313.)



25108

(a) Any motor vehicle may be equipped with not more than two amber turn-signal pilot indicators mounted on the exterior. The light output from any indicator shall not exceed five candlepower unless a provision is made for operating the indicator at reduced intensity during darkness in which event the light output shall not exceed five candlepower during darkness or 15 candlepower at any other time. The center of the beam shall be projected toward the driver.

(b) Any vehicle may be equipped with pilot indicators visible from the front to monitor the functioning or condition of parts essential to the operation of the vehicle or of equipment attached to the vehicle that is necessary for protection of the cargo or load. The pilot indicators shall be steady-burning, having a projected lighted lens area of not more than three-quarters of a square inch and have a light output of not more than five candlepower. The pilot indicator may be of any color except red.

(c) Other exterior pilot indicators of any color may be used for monitoring exterior lighting devices, provided that the area of each indicator is less than 0.20 square inches, the intensity of each indicator does not exceed 0.10 candlepower, and the color red is not visible to the front.

(d) Any towed vehicle may be equipped with an exterior-mounted indicator lamp used only to indicate the functional status of an antilock braking system providing that either of the following conditions are met:

(1) The indicator lamp complies with the applicable requirements of the federal motor vehicle safety standards.

(2) The indicator lamp is designed and located so that it will be readily visible, with the assistance of a rearview mirror if necessary, to the driver of the towing motor vehicle and the indicator lamp has a light source not exceeding five candlepower. The light shall not show to the sides or rear of the vehicle and the indicator lamp may emit any color except red.

(e) (1) Notwithstanding any other provision of law, any motor vehicle may be equipped with not more than two exterior-lighted data monitors that transmit information to the driver of the vehicle regarding the efficient or safe operation, or both the efficient and safe operation, of the vehicle.

(2) Data monitors shall comply with all of the following conditions:

(A) Be mounted to the vehicle in a manner so that they are readily visible to the driver of the vehicle when the driver is seated in the normal driving position. Data monitors shall not be designed to convey information to any person other than the driver of the vehicle.

(B) Be limited in size to not more than two square inches of lighted area each.

(C) Not emit a light brighter than reasonably necessary to convey the intended information.

(D) Not project a glaring light to the driver or, to other motorists, or to any other person.

(3) Data monitors may incorporate flashing or changing elements only as necessary to convey the intended information. Data monitors shall not resemble any official traffic-control device or required lighting device or be combined with any required lighting device.

(4) Data monitors may display any color, except that the color red shall not be visible to the front of the vehicle.

(Amended by Stats. 2001, Ch. 739, Sec. 21. Effective January 1, 2002.)



25109

Any motor vehicle may be equipped with two white or amber running lamps mounted on the front, one at each side, which shall not be lighted during darkness except while the motor vehicle is parked.

(Added by Stats. 1965, Ch. 858.)



25110

(a) The following vehicles may be equipped with utility flood or loading lamps mounted on the rear, and sides, that project a white light illuminating an area to the side or rear of the vehicle for a distance not to exceed 75 feet at the level of the roadway:

(1) Tow trucks that are used to tow disabled vehicles may display utility floodlights, but only during the period of preparation for towing at the location from which a disabled vehicle is to be towed.

(2) Ambulances used to respond to emergency calls may display utility flood and loading lights, but only at the scene of an emergency or while loading or unloading patients.

(3) Firefighting equipment designed and operated exclusively as such may display utility floodlamps only at the scene of an emergency.

(4) Vehicles used by law enforcement agencies or organizations engaged in the detoxification of alcoholics may display utility flood or loading lights when loading or unloading persons under the influence of intoxicants for transportation to detoxification centers or places of incarceration.

(5) Vehicles used by law enforcement agencies for mobile blood alcohol testing, drug evaluation, or field sobriety testing .

(6) Vehicles used by publicly or privately owned public utilities may display utility flood or loading lights when engaged in emergency roadside repair of electric, gas, telephone, telegraph, water, or sewer facilities.

(b) Lamps permitted under subdivision (a) shall not be lighted during darkness, except while the vehicle is parked, nor project any glaring light into the eyes of an approaching driver.

(Amended by Stats. 1996, Ch. 124, Sec. 132. Effective January 1, 1997.)






ARTICLE 7. Flashing and Colored Lights

25250

Flashing lights are prohibited on vehicles except as otherwise permitted.

(Amended by Stats. 1963, Ch. 223.)



25251

(a) Flashing lights are permitted on vehicles as follows:

(1) To indicate an intention to turn or move to the right or left upon a roadway, turn signal lamps and turn signal exterior pilot indicator lamps and side lamps permitted under Section 25106 may be flashed on the side of a vehicle toward which the turn or movement is to be made.

(2) When disabled or parked off the roadway but within 10 feet of the roadway, or when approaching, stopped at, or departing from, a railroad grade crossing, turn signal lamps may be flashed as warning lights if the front turn signal lamps at each side are being flashed simultaneously and the rear turn signal lamps at each side are being flashed simultaneously.

(3) To warn other motorists of accidents or hazards on a roadway, turn signal lamps may be flashed as warning lights while the vehicle is approaching, overtaking, or passing the accident or hazard on the roadway if the front turn signal lamps at each side are being flashed simultaneously and the rear turn signal lamps at each side are being flashed simultaneously.

(4) For use on authorized emergency vehicles.

(5) To warn other motorists of a funeral procession, turn signal lamps may be flashed as warning lights on all vehicles actually engaged in a funeral procession, if the front turn signal lamps at each side are being flashed simultaneously and the rear turn signal lamps at each side are being flashed simultaneously.

(b) Turn signal lamps shall be flashed as warning lights whenever a vehicle is disabled upon the roadway and the vehicle is equipped with a device to automatically activate the front turn signal lamps at each side to flash simultaneously and the rear turn signal lamps at each side to flash simultaneously, if the device and the turn signal lamps were not rendered inoperative by the event which caused the vehicle to be disabled.

(c) Side lamps permitted under Section 25106 and used in conjunction with turn signal lamps may be flashed with the turn signal lamps as part of the warning light system, as provided in paragraphs (2) and (3) of subdivision (a).

(d) Required or permitted lamps on a trailer or semitrailer may flash when the trailer or semitrailer has broken away from the towing vehicle and the connection between the vehicles is broken.

(e) Hazard warning lights, as permitted by paragraphs (2) and (3) of subdivision (a) may be flashed in a repeating series of short and long flashes when the driver is in need of help.

(Amended by Stats. 1997, Ch. 945, Sec. 23. Effective January 1, 1998.)



25251.1

Any implement of husbandry displaying a slow moving vehicle emblem, as defined in Section 24615, and being operated at a speed of 25 miles per hour or less, may be equipped with double-faced amber turn signals which may be flashed simultaneously as warning lights.

(Added by Stats. 1978, Ch. 252.)



25251.2

Any motorcycle may be equipped with a means of modulating the upper beam of the headlamp between a high and a lower brightness at a rate of 200 to 280 flashes per minute. Such headlamps shall not be so modulated during darkness.

(Added by Stats. 1980, Ch. 35, Sec. 1. Effective March 7, 1980.)



25251.3

No civil liability shall attach to any person for the use or nonuse of turn signal lamps in the manner permitted by paragraph (3) or (5) of subdivision (a) of Section 25251, except for such civil liability as would attach for the use or nonuse of any other device required by this article or Article 8 (commencing with Section 25300).

(Amended by Stats. 1983, Ch. 410, Sec. 2.)



25251.4

Any motor vehicle may also be equipped with a theft alarm system which flashes any of the lights required or permitted on the motor vehicle and which operates as specified in Article 13 (commencing with Section 28085) of Chapter 5 of this division.

(Added by Stats. 1977, Ch. 993.)



25251.5

(a) Any motor vehicle may also be equipped with a system in which an amber light is center mounted on the rear of a vehicle to communicate a component of deceleration of the vehicle, and which light pulses in a controlled fashion at a rate which varies exponentially with a component of deceleration.

(b) Any motor vehicle may be equipped with two amber lamps on the rear of the vehicle which operate simultaneously with not more than four flashes within four seconds after the accelerator pedal is in the deceleration position and which are not lighted at any other time. The lamps shall be mounted at the same height, with one lamp located on each side of the vertical centerline of the vehicle, not higher than the bottom of the rear window, or if the vehicle has no rear window, not higher than 60 inches. The light output from each of the lamps shall not exceed 200 candlepower at any angle horizontal or above. The amber lamps may be used either separately or in combination with another lamp.

(c) Any stoplamp or supplemental stoplamp required or permitted by Section 24603 may be equipped so as to flash not more than four times within the first four seconds after actuation by application of the brakes.

(Amended by Stats. 1983, Ch. 410, Sec. 3.)



25252

Every authorized emergency vehicle shall be equipped with at least one steady burning red warning lamp visible from at least 1,000 feet to the front of the vehicle to be used as provided in this code.

In addition, authorized emergency vehicles may display revolving, flashing, or steady red warning lights to the front, sides or rear of the vehicles.

(Amended by Stats. 1974, Ch. 635.)



25252.5

(a) Every authorized emergency vehicle may be equipped with a system which flashes the upper-beam headlamps of the vehicle with the flashes occurring alternately from the front headlamp on one side of the vehicle to the front headlamp on the other side of the vehicle. The flashing of the headlamps shall consist only of upper-beam flashing, and not the flashing of any other light beam.

(b) Upper-beam headlamp, as used in this section, means a headlamp or that part of a headlamp which projects a distribution of light, or composite beam, so aimed and of such intensity as to reveal persons and vehicles at a distance of at least 350 feet ahead for all conditions of loading.

(c) The system provided for in subdivision (a) shall only be used when an authorized emergency vehicle is being operated pursuant to Section 21055.

(Amended by Stats. 1983, Ch. 1017, Sec. 4.)



25253

(a) Tow trucks used to tow disabled vehicles shall be equipped with flashing amber warning lamps. This subdivision does not apply to a tractor-trailer combination.

(b) Tow trucks may display flashing amber warning lamps while providing service to a disabled vehicle. A flashing amber warning lamp upon a tow truck may be displayed to the rear when the tow truck is towing a vehicle and moving at a speed slower than the normal flow of traffic.

(c) A tow truck shall not display flashing amber warning lamps on a freeway except when an unusual traffic hazard or extreme hazard exists.

(Amended (as amended by Stats. 2006, Ch. 375, Sec. 3) by Stats. 2009, Ch. 33, Sec. 2. Effective January 1, 2010.)



25253.1

An automobile dismantler s tow vehicle used to tow a disabled vehicle may be equipped with flashing amber warning lamps.

A flashing amber warning lamp upon an automobile dismantler s tow vehicle may be displayed to the rear when the automobile dismantler s tow vehicle is towing a vehicle and moving at a speed slower than the normal flow of traffic.

(Added by Stats. 1985, Ch. 710, Sec. 4.)



25254

In any county with a population of 250,000 or more persons, publicly owned vehicles operated by peace officer personnel of a marshal s department, when actually being used in the enforcement of the orders of any court, including, but not limited to, the transportation of prisoners, may display flashing amber warning lights to the rear when such vehicles are necessarily parked upon a roadway and such parking constitutes a hazard to other motorists.

(Amended by Stats. 1974, Ch. 934.)



25256

Vehicles used by highway authorities or bridge and highway districts, and vehicles of duly authorized representatives thereof, used in highway maintenance, inspection, survey or construction work may display flashing amber warning lights to the front, sides or rear when such vehicles are parked or working on the highway.

(Amended by Stats. 1967, Ch. 544.)



25257

(a) Every schoolbus, when operated for the transportation of schoolchildren, shall be equipped with a flashing red light signal system.

(b) (1) Every schoolbus manufactured on or after September 1, 1992, shall also be equipped with a stop signal arm. Any schoolbus manufactured before September 1, 1992, may be equipped with a stop signal arm.

(2) Any schoolbus manufactured on or after July 1, 1993, shall also be equipped with an amber warning light system, in addition to the flashing red light signal system. Any schoolbus manufactured before July 1, 1993, may be equipped with an amber warning light system.

(3) On or before September 1, 1992, the department shall adopt regulations governing the specifications, installation, and use of stop signal arms, to comply with federal standards.

(4) A stop signal arm is a device that can be extended outward from the side of a schoolbus to provide a signal to other motorists not to pass the bus because it has stopped to load or unload passengers, that is manufactured pursuant to the specifications of Federal Motor Vehicle Safety Standard No. 131, issued on April 25, 1991.

(Amended by Stats. 1992, Ch. 624, Sec. 7. Effective September 14, 1992.)



25257.2

If a schoolbus is used for the transportation of persons of any age who are developmentally disabled, as defined by the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code), the amber light signal system, flashing red light signal system, and stop signal arm shall not be used other than as required by Sections 22112 and 22454.

(Amended by Stats. 1992, Ch. 624, Sec. 8. Effective September 14, 1992.)



25257.5

To warn other motorists or pedestrians on a roadway during a backing maneuver, the operator of a schoolbus may flash turn signal lamps if the front turn signal lamps at each side are flashed simultaneously and the rear signal lamps at each side are flashed simultaneously.

(Added by Stats. 1984, Ch. 127, Sec. 1.)



25257.7

(a) A schoolbus may be equipped with a white strobe light mounted so as to be visible from the front, sides, or rear of the bus. The strobe light may only be lighted when visibility is reduced to 500 feet or less due to atmospheric conditions including, but not limited to, fog, rain, snow, smoke, or dust. Reduced visibility due to atmospheric conditions does not include the time of darkness from one-half hour after sunset to one-half hour before sunrise.

(b) The type and mounting requirements of strobe lights authorized by subdivision (a) shall be established by regulations adopted by the department by April 1, 1991. No schoolbus shall be equipped with a strobe light until the regulations are adopted.

(Added by Stats. 1990, Ch. 169, Sec. 1. Effective June 22, 1990.)



25258

(a) An authorized emergency vehicle operating under the conditions specified in Section 21055 may display a flashing white light from a gaseous discharge lamp designed and used for the purpose of controlling official traffic control signals.

(b) An authorized emergency vehicle used by a peace officer, as defined in Section 830.1 of, subdivision (a), (b), (c), (d), (e), (f), (g), or (i) of Section 830.2 of, subdivision (n) of Section 830.3 of, subdivision (b) of Section 830.31 of, subdivision (a) or (b) of Section 830.32 of, Section 830.33 of, subdivision (a) of Section 830.36 of, subdivision (a) of Section 830.4 of, or Section 830.6 of, the Penal Code, in the performance of the peace officer s duties, may, in addition, display a steady or flashing blue warning light visible from the front, sides, or rear of the vehicle.

(c) Except as provided in subdivision (a), a vehicle shall not be equipped with a device that emits any illumination or radiation that is designed or used for the purpose of controlling official traffic control signals.

(Amended by Stats. 2010, Ch. 618, Sec. 295. Effective January 1, 2011.)



25259

(a) Any authorized emergency vehicle may display flashing amber warning lights to the front, sides, or rear.

(b) A vehicle operated by a police or traffic officer while in the actual performance of his or her duties may display steady burning or flashing white lights to either side mounted above the roofline of the vehicle.

(c) Any authorized emergency vehicle may display not more than two flashing white warning lights to the front mounted above the roofline of the vehicle and not more than two flashing white warning lights to the front mounted below the roofline of the vehicle. These lamps may be in addition to the flashing headlamps permitted under Section 25252.5.

(Amended by Stats. 1997, Ch. 945, Sec. 25. Effective January 1, 1998.)



25259.1

(a) Any vehicle operated by a disaster service worker who has received training in accordance with subdivision (b) and used by that worker in the performance of emergency or disaster services ordered by lawful authority during a state of war emergency, a state of emergency, or a local emergency, as those terms are defined in Section 8558 of the Government Code, may display flashing amber warning lights to the front, sides, or rear while at the scene of the emergency or disaster.

(b)Any disaster service worker operating a vehicle that displays flashing amber warning lights shall receive a training course from the public agency, disaster council, or emergency organization described in Section 3101 of the Government Code concerning the safe operation of the use of flashing amber warning lights prior to operating a vehicle that displays flashing amber warning lights.

(c) A person operating a vehicle that is authorized to display flashing amber warning lights under this section shall either completely cover or remove those lights when the lights are not in use.

(Added by Stats. 1997, Ch. 144, Sec. 1. Effective January 1, 1998.)



25259.5

An emergency response or disaster service vehicle owned or leased and operated by the American National Red Cross, or any chapter or branch thereof, and equipped and clearly marked as a Red Cross emergency service or disaster service vehicle, may display flashing amber warning lights to the front, sides, or rear of the vehicle while at the scene of an emergency or disaster operation. Vehicles not used on emergency response shall not be included.

(Amended by Stats. 1997, Ch. 144, Sec. 2. Effective January 1, 1998.)



25260

(a) Public utility vehicles, and vehicles of duly authorized representatives of a public utility, actually engaged in the construction, removal, maintenance, or inspection of public utility facilities, including the cutting or trimming of trees immediately adjacent thereto, may display flashing amber warning lights to the front, sides, or rear when necessarily parked on a highway or when moving at a speed slower than the normal flow of traffic.

(b) Vehicles owned by public transit operators which provide assistance to a disabled district bus may display flashing amber warning lights to the front, sides, or rear when necessarily parked on a highway.

(Amended by Stats. 1980, Ch. 399, Sec. 5. Effective July 11, 1980.)



25260.1

Vehicles actually engaged in the construction, removal, maintenance, or inspection of any oil or gas pipeline may display flashing amber warning lights to the front, sides, or rear when necessarily parked on a highway or when necessarily moving at a speed slower than the normal flow of traffic and only in accordance with Section 25268.

(Added by Stats. 1978, Ch. 120.)



25260.3

Any vehicle having personnel aerial lift equipment, actually engaged in the construction, removal, maintenance or inspection of any building, structure, or appurtenances thereto, including the cutting or trimming of trees immediately adjacent thereto, may display flashing amber warning lights to the front, sides, or rear when necessarily parked on a highway or when moving at a speed slower than the normal flow of the traffic.

(Added by Stats. 1976, Ch. 334.)



25260.4

Any hazardous substance spill response vehicle, under contract to the Department of Transportation for the cleanup of hazardous substance spills, may display flashing amber warning lights to the front, sides, or rear of the vehicle while it is engaged in the actual cleanup of the spill. The warning lights shall be removed or covered with opaque material whenever the vehicle is not actually engaged in the cleanup of a hazardous substance at the scene of the spill.

(Added by Stats. 1984, Ch. 887, Sec. 1. Effective September 5, 1984.)



25261

Vehicles used by a county or county department of agriculture and vehicles of duly authorized representatives thereof, actually engaged in weed control or pest detection, may display flashing amber warning lights to the front, sides, or rear when necessarily parked on a highway or when moving at a speed slower than the normal flow of traffic.

(Added by Stats. 1969, Ch. 218.)



25262

An armored car may be equipped with red lights which may be used while resisting armed robbery. At all other times the red lights shall not be lighted. The authority to use red lights granted by this section does not constitute an armored car an authorized emergency vehicle, and all other provisions of this code applicable to drivers of vehicles apply to drivers of armored cars.

(Amended by Stats. 1969, Ch. 9.)



25263

Trucks actually engaged in the towing of houses or buildings upon any highway may display flashing amber warning lights to the front, sides or rear on the vehicle or load.

(Amended by Stats. 1961, Ch. 653.)



25264

Any motor vehicle operated by a coroner, or by a deputy coroner, and which is at the scene of any violent highway death, may display flashing amber warning lights to the front or rear.

(Repealed and added by Stats. 1961, Ch. 653.)



25265

Repair vehicles of sanitary districts or county sanitation districts necessarily parked other than adjacent to the curb in a highway for purposes of repairing district facilities, may display flashing amber warning lights to the front, sides or rear, but these lights shall not be lighted when the vehicle is in motion.

(Amended by Stats. 1961, Ch. 653.)



25266

Vehicles owned by the state and operated by officers or employees of the state who are actually engaged in aqueduct or levee construction, maintenance, patrol, or inspection, or in stream measurement work, may display flashing amber warning lights to the front, sides and rear when parked on the traveled roadway so as to partially obstruct the free flow of traffic, or when moving at a speed slower than the normal flow of traffic.

(Amended by Stats. 1973, Ch. 763.)



25267

Vehicles used by mosquito abatement districts or pest abatement districts when dispersing insecticides may display flashing amber warning lights to the front or rear while the vehicles are parked or working on the highway.

(Added by Stats. 1961, Ch. 653.)



25268

No person shall display a flashing amber warning light on a vehicle as permitted by this code except when an unusual traffic hazard exists.

(Added by Stats. 1961, Ch. 653.)



25269

No person shall display a flashing or steady burning red warning light on a vehicle except as permitted by Section 21055 or when an extreme hazard exists.

(Added by Stats. 1961, Ch. 653.)



25270

Any pilot car required by the permit referred to in Section 35780 or 35790, or any vehicle or combination of vehicles subject to the permit if specified in the permit, shall be equipped with flashing amber warning lights to the front, sides or rear. The pilot car and any vehicles required by the permit to have flashing amber warning lights, shall display the flashing amber warning lights while actually engaged in the movement described in the permit. The warning lamps shall be removed or covered with opaque material whenever the pilot car is not escorting the movement described in the permit.

(Amended by Stats. 1988, Ch. 460, Sec. 1.)



25270.5

Any motor vehicle engaged in, or aiding in, the herding of livestock along or across a public roadway may display flashing amber warning lights to the front, sides, or rear of the vehicle while it is stopped in the roadway near the livestock or is proceeding with the livestock along the roadway.

(Amended by Stats. 1977, Ch. 287.)



25271

Any publicly owned vehicle or any vehicle operated by a corporation incorporated under Part 4 (commencing with Section 10400) of Division 2 of Title 1 of the Corporations Code for the purpose of the prevention of cruelty to animals, when used for removing dead animals, injured animals, or loose livestock, may, display flashing amber warning lights to the front or rear when necessarily parked on the roadway or when moving at a speed slower than the normal flow of traffic.

(Added by Stats. 1961, Ch. 653.)



25271.5

Any publicly owned vehicle used for the enforcement of animal control laws contained in a statute, local ordinance, or regulation may display flashing or revolving amber warning lights to the front, sides, or rear of the vehicle when actually engaged in the enforcement of those laws and when necessarily parked on a roadway or moving at a speed slower than the normal flow of traffic.

(Added by Stats. 1985, Ch. 131, Sec. 1.)



25272

A motor vehicle used by a rural mail carrier may display flashing amber warning lights to the front and rear of the vehicle while the vehicle is necessarily stopped or stopping upon a roadway for the delivery of United States mail.

(Added by Stats. 1961, Ch. 653.)



25273

Any motor vehicle owned and operated by a school district with an average daily attendance in excess of 400,000 while being used to measure the distance from school to a school pupil s residence may display a flashing amber warning light to the rear of the vehicle when moving at a speed substantially slower than the normal flow of traffic.

(Added by Stats. 1963, Ch. 404.)



25274

Any vehicle owned by a cable television company and operated by employees, or duly authorized representatives, of a cable television company, when actually engaged in the construction, removal, maintenance or inspection of cable television facilities, including but not limited to, the cutting or trimming of trees immediately adjacent thereto, may display flashing amber warning lights to the front, sides, or rear when necessarily parked on a highway or when moving at a speed slower than the normal flow of traffic.

For the purposes of this section, cable television company means any person engaged in the business of transmitting television programs by cable to subscribers for a fee.

(Added by Stats. 1972, Ch. 406.)



25275

Any truck or truck tractor which is primarily used in the transportation of loads specified in subdivision (a) of Section 35414, may be equipped with a flashing amber warning lamp. Such lamp may be displayed to the front, sides, or rear of the combination only when its length exceeds 75 feet and when an unusual traffic hazard exists.

(Added by Stats. 1973, Ch. 64.)



25275.5

Any bus operated either by a public agency or under the authority of a certificate of public convenience and necessity issued by the Public Utilities Commission may be equipped with a system of crime alarm lights. The system of crime alarm lights shall consist of the installation of additional lamp sources, not exceeding 32 standard candlepower or 30 watts, in the front and rear clearance lamps required or permitted by Section 25100. Such lamps shall be operated by a flasher unit or units that are not audible inside the bus. When actuated, both rear crime alarm lights shall flash simultaneously and both front crime alarm lights shall flash simultaneously. Crime alarm lights shall be actuated only when a crime is in progress on board the bus or has recently been committed on board the bus.

(Amended by Stats. 1979, Ch. 723.)



25276

(a) A motor vehicle designed for carrying more than eight persons, including the driver, owned by a private, nonprofit organization that provides training or other activities for persons who have intellectual or physical disabilities, or both, and that is certified by the Department of Rehabilitation or licensed by the State Department of Developmental Services, with respect to the providing of this training or other activities, may be equipped with a flashing amber light signal system.

(b) A motor vehicle, described in subdivision (a), may, while actually engaged in the transportation of persons described in subdivision (a) to or from a training or activity center operated by the organization, display the flashing amber lights of the system when necessarily parked upon a highway and in the process of loading or unloading persons.

(c) Subdivisions (a) and (b) apply to a motor vehicle that is rented, leased, or chartered by the organization.

(Amended by Stats. 2012, Ch. 457, Sec. 45. Effective January 1, 2013.)



25277

Any vehicle used by any police department, sheriff s office, or other governmental agency for the purpose of enforcing parking laws contained in the Vehicle Code or in a local ordinance or regulation may display flashing or revolving amber warning lights to the front, sides, or rear of the vehicle when actually engaged in the enforcement of such laws and when either necessarily stopped on a street, or when moving at a speed slower than the normal flow of traffic.

(Added by Stats. 1976, Ch. 234.)



25278

Any vehicle owned or operated by a land surveyor or civil engineer licensed to practice in this state may display flashing amber warning lights to the front, sides, or rear, if the vehicle is engaged in any phase of a project that requires surveying or surveying related activities to be performed on a highway, or in the vicinity of a highway, and the vehicle is parked on the highway or moving at a speed lower than the normal flow of traffic. The use of, or absence of, amber warning lights as authorized in this section shall not serve as the basis for any civil action, a defense to a civil action, or establish negligence as a matter of law or negligence per se for comparative fault purposes.

(Amended by Stats. 1995, Ch. 91, Sec. 181. Effective January 1, 1996.)



25279

(a) Vehicles owned and operated by private security agencies and utilized exclusively on privately owned and maintained roads to which this code is made applicable by local ordinance or resolution, may display flashing amber warning lights to the front, sides, or rear, while being operated in response to emergency calls for the immediate preservation of life or property.

(b) (1) Vehicles owned by a private security agency and operated by personnel who are registered with the Department of Consumer Affairs under Article 3 (commencing with Section 7582) of Chapter 11.5 of Division 3 of the Business and Professions Code may be equipped with a flashing amber warning light system while the vehicle is operated on a highway, if the vehicle is in compliance with Section 27605 and is distinctively marked with the words PRIVATE SECURITY or SECURITY PATROL on the rear and both sides of the vehicle in a size that is legible from a distance of not less than 50 feet.

(2) The flashing amber warning light system authorized under paragraph (1) shall not be activated while the vehicle is on the highway, unless otherwise directed by a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code.

(c) A peace officer may order that the flashing amber warning light system of a vehicle that is found to be in violation of this section be immediately removed at the place of business of the vehicle s owner or a garage.

(d) A flashing amber warning light system shall not be installed on a vehicle that has been found to be in violation of this section, unless written authorization is obtained from the Commissioner of the California Highway Patrol.

(Amended by Stats. 1996, Ch. 1154, Sec. 76. Effective September 30, 1996.)



25280

Vehicles operated by a local public entity, or pursuant to a permit, license, contract, or franchise with a local public entity, and used to collect and transport garbage, rubbish, or refuse may display flashing amber warning lights to the front, sides, or rear while stopped upon a street and actually engaged in the collection of garbage, rubbish, or refuse, or while moving between stops at a speed not greater than 10 miles per hour.

(Added by Stats. 1981, Ch. 280, Sec. 1.)



25281

A privately owned or operated water tender vehicle, when used exclusively for contract emergency services provided to any public agency, may display flashing amber warning lights to the front, sides, or rear of the vehicle when necessarily parked on a highway or other public road, blocking or partially blocking a highway or other public road, traveling at a speed slower than the normal flow of traffic, or crossing or entering a highway or other public road. The flashing amber lights shall not be displayed when the water tender vehicle is traveling to or from an emergency at the normal speed and flow of traffic, except when the vehicle is traveling in escort with a fire engine or other authorized emergency vehicle. The lights shall be covered with an opaque material when not being displayed.

(Added by Stats. 1994, Ch. 207, Sec. 4. Effective July 18, 1994.)



25282

Any vehicle owned or operated by a contractor or a construction company licensed to operate in this state pursuant to the Business and Professions Code may display flashing amber warning lights to the front, sides, or rear, if the vehicle is engaged in any phase of a construction project performed on a highway, or in the vicinity of a highway, and the vehicle is parked on the highway or moving at a speed lower than the normal flow of traffic. The use of, or absence of, amber warning lights as authorized in this section shall not serve as the basis for any civil action, a defense to civil action, or establish negligence as a matter of law or negligence per se for comparative fault purposes.

(Added by Stats. 1996, Ch. 10, Sec. 21. Effective February 9, 1996.)






ARTICLE 8. Warning Lights and Devices

25300

(a) Every vehicle which, if operated during darkness, would be subject to the provisions of Section 25100, and every truck tractor, irrespective of width, shall at all times be equipped with at least three red emergency reflectors. The reflectors need be carried by only one vehicle in a combination.

All reflectors shall be maintained in good working condition.

(b) When any such vehicle is disabled on the roadway during darkness, reflectors of the type specified in subdivision (a) shall be immediately placed as follows:

(1) One at the traffic side of the disabled vehicle, not more than 10 feet to the front or rear thereof;

(2) One at a distance of approximately 100 feet to the rear of the disabled vehicle in the center of the traffic lane occupied by such vehicle; and

(3) One at a distance of approximately 100 feet to the front of the disabled vehicle in the center of the traffic lane occupied by such vehicle.

(4) If disablement of any such vehicle occurs within 500 feet of a curve, crest of a hill, or other obstruction to view, the driver shall so place the reflectors in that direction as to afford ample warning to other users of the highway, but in no case less than 100 nor more than 500 feet from the disabled vehicle.

(5) If disablement of the vehicle occurs upon any roadway of a divided or one-way highway, the driver shall place one reflector at a distance of approximately 200 feet and one such reflector at a distance of approximately 100 feet to the rear of the vehicle in the center of the lane occupied by the stopped vehicle, and one such reflector at the traffic side of the vehicle not more than 10 feet to the rear of the vehicle.

(c) When any such vehicle is disabled or parked off the roadway but within 10 feet thereof during darkness, warning reflectors of the type specified in subdivision (a) shall be immediately placed by the driver as follows: one at a distance of approximately 200 feet and one at a distance of approximately 100 feet to the rear of the vehicle, and one at the traffic side of the vehicle not more than 10 feet to the rear of the vehicle. The reflectors shall, if possible, be placed between the edge of the roadway and the vehicle, but in no event less than two feet to the left of the widest portion of the vehicle or load thereon.

(d) Until the reflectors required by this section can be placed properly, the requirements of this section may be complied with temporarily by either placing lighted red fusees in the required locations or by use of turn signal lamps, but only if front turn signal lamps at each side are being flashed simultaneously and rear turn signal lamps at each side are being flashed simultaneously.

(e) The reflectors shall be displayed continuously during darkness while the vehicle remains disabled upon the roadway or parked or disabled within 10 feet thereof.

(f) Subdivisions (b), (c), (d), and (e) do not apply to a vehicle under either of the following circumstances:

(1) Parked in a legal position within the corporate limits of any city.

(2) Parked in a legal position upon a roadway bounded by adjacent curbs.

(g) In addition to the reflectors specified in subdivision (a), an emergency warning sign or banner may be attached to a vehicle which is disabled upon the roadway or which is parked or disabled within 10 feet of a roadway.

(Amended by Stats. 1981, Ch. 774, Sec. 5.)



25301

When utility or public utility vehicles are parked, stopped or standing at the site of work as described in Section 22512, warning devices shall be displayed as follows:

(a) During daylight warning devices shall consist of either:

A warning flag or barricade striping on the front and rear of the vehicle.

A warning flag, sign, or barrier on the highway not more than 50 feet in advance of the vehicle and not more than 50 feet to the rear thereof, except that in zones where the speed limit is in excess of 25 miles per hour the 50-foot distance may be increased up to 500 feet from the vehicle as circumstances may warrant.

(b) During darkness the warning devices shall consist of either:

One or more flashing amber warning lights on the vehicle giving warning to approaching traffic from each direction.

A warning light, flare, fusee, or reflector on the highway not more than 50 feet in advance of the vehicle and not more than 50 feet to the rear thereof, except that in zones where the speed limit is in excess of 25 miles per hour the 50-foot distance may be increased up to 500 feet from the vehicle where circumstances may warrant.

(c) The provisions of subdivision (a) or (b) do not prevent the display of both types of the warning devices during daylight or darkness.

(d) During either daylight or darkness, no warning device is necessary if the vehicle is equipped with the flashing warning lights visible to approaching traffic from each direction as provided in subdivision (b).

(Amended by Stats. 1961, Ch. 653.)



25305

(a) No person shall place, deposit, or display upon or adjacent to any highway any lighted fusee, except as a warning to approaching vehicular traffic or railroad trains, or both, of an existing hazard upon or adjacent to the highway or highway-railroad crossing.

(b) It is unlawful to use any fusee which produces other than a red light. The provisions of this subdivision shall not apply to any railroad, as defined in Section 229 of the Public Utilities Code.

(Repealed and added by Stats. 1971, Ch. 84.)






ARTICLE 9. Commercial and Common Carrier Vehicles

25350

Any passenger common carrier motor vehicle manufactured prior to January 1, 1968, may be equipped with green identification lamps. Any bus may be equipped with an illuminated termini sign, an illuminated identification sign, or any combination thereof, which shall not project any glaring light. Internally illuminated termini signs, identification signs, or any combination thereof, meeting the requirements of Section 25400 may be mounted inside a bus. Any commercial vehicle, other than a passenger common carrier motor vehicle, may be equipped with an illuminated identification sign upon the front thereof which shall not exceed 24 inches in length or 8 inches in width and which emits diffused white light without glare.

(Amended by Stats. 1981, Ch. 813, Sec. 18.)



25351

(a) A commercial vehicle and, except as provided in subdivision (d), any other vehicle 80 or more inches in width may be equipped with identification lamps mounted on the front or rear. No part of any such lamps or their mountings on the front of a motor vehicle shall extend below the top of the windshield.

(b) Identification lamps on such vehicles manufactured prior to January 1, 1968, may exhibit either amber, green, or white light to the front and red light to the rear.

(c) Identification lamps on such vehicles manufactured on or after January 1, 1968, may exhibit only amber light to the front and red light to the rear.

(d) Identification lamps are not permitted on passenger vehicles, except housecars and ambulances, regardless of width.

(Amended by Stats. 1975, Ch. 854, Sec. 6.)



25352

Any bus operated by a publicly owned transit system on regularly scheduled service may be equipped with a device capable of sending a signal that interrupts or changes the sequence patterns of an official traffic control signal, under the following conditions:

(a) If such a device is a flashing gaseous discharge lamp, such lamp shall not emit a visible light exceeding an average of 0.0003 candela per flash of any color measured at a distance of 10 feet.

(b) Such device shall not be installed or used unless and until authorized on specific routes by either the Department of Transportation pursuant to Section 21350 or local authorities pursuant to Section 21351.

(c) Any bus or system operating under the conditions specified herein shall allow emergency vehicles operating pursuant to Section 25258 or 21055 to have priority in changing the sequence patterns of an official traffic control signal.

(Amended by Stats. 1980, Ch. 399, Sec. 6. Effective July 11, 1980.)



25353

(a) Notwithstanding Sections 25400 and 25950, a bus operated by a publicly owned transit system on regularly scheduled service may be equipped with illuminated signs that include destination signs, route-number signs, run-number signs, public service announcement signs, or a combination thereof, visible from any direction of the vehicle, that emit any light color, other than the color red emitted from forward-facing signs, pursuant to the following conditions:

(1) Each illuminated sign shall emit diffused nonglaring light.

(2) Each illuminated sign shall be limited in size to a display area of not greater than 720 square inches.

(3) Each illuminated sign shall not resemble nor be installed in a position that interferes with the visibility or effectiveness of a required lamp, reflector, or other device upon the vehicle.

(4) Each illuminated sign shall display information directly related to public transit service, including, but not limited to, route number, destination description, run number, and public service announcements.

(5) The mixing of individually colored light emitting diode elements, including red, is allowed as long as the emitted color formed by the combination of light emitting diode elements is not red.

(b) (1) An illuminated sign may be operated as a dynamic message sign in a paging or streaming mode.

(2) The following definitions shall govern the construction of paragraph (1):

(A) Paging, meaning character elements or other information presented for a period of time and then disappearing all at once before the same or new elements are presented, is permitted if the display time of each message is between 2.7 and 10 seconds. Blanking times between each message shall be between 0.5 and 25 seconds.

(B) Streaming, meaning character elements or other information moving smoothly and continuously across the display, is permitted if the character movement time, from one end of the display to the other, is at least 2.7 seconds, and the movement time of the entire message does not exceed 10 seconds.

(c) A regulation adopted pursuant to this section shall comply with applicable federal law, including, but not limited to, the federal Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.).

(Added by Stats. 2006, Ch. 881, Sec. 2. Effective January 1, 2007.)



25353.1

(a) Notwithstanding Sections 25400 and 25950, a bus operated by the City of Santa Monica s publicly owned transit system, on regularly scheduled service, in addition to the illuminated signs described in section 25353, may also be equipped with illuminated signs that display advertising and that emit any light color, if all of the following conditions are met:

(1) Each illuminated sign displaying advertising shall emit diffused nonglaring light.

(2) Each illuminated sign displaying advertising shall be limited in size to a display area of not greater than 4,464 square inches.

(3) Each illuminated sign displaying advertising shall not resemble nor be installed in a position that interferes with the visibility or effectiveness of a required lamp, reflector, or other device upon the vehicle.

(4) Each illuminated sign displaying advertising shall only be placed on one or both sides of the vehicle, and shall not be placed in a forward-facing or rear-facing position, and no more than one such sign shall be placed on either side of any single vehicle.

(5) The mixing of individually colored light emitting diode elements, including red, is allowed in each illuminated sign displaying advertising as long as the emitted color formed by the combination of light emitting diode elements is not red.

(b) (1) An illuminated sign displaying advertising may be operated as a dynamic message sign in a paging or streaming mode. However, the electronic message sign display shall remain static while a bus is operating on a freeway as defined in Section 257 of the Streets and Highways Code.

(2) The following definitions shall govern the construction of paragraph (1):

(A) Paging, meaning character elements or other information presented for a period of time and then disappearing all at once before the same or new elements are presented, is permitted if the display time of each message is between 2.7 and 10 seconds. Blanking times between each message shall be between 0.5 and 25 seconds.

(B) Streaming, meaning character elements or other information moving smoothly and continuously across the display, is permitted if the character movement time, from one end of the display to the other, is at least 2.7 seconds, and the movement time of the entire message does not exceed 10 seconds.

(c) By July 1, 2016, the City of Santa Monica shall submit to the Legislature and to the department a report on the incidence of adverse impacts on roadway and pedestrian safety due to the utilization of illuminated signs on transit buses displaying advertising pursuant to this section, if any. The report shall be the product of a collaborative effort by Santa Monica law enforcement and transit officials, other local law enforcement officials in whose jurisdictions Santa Monica transit vehicles operate, and the department.

(d) The City of Santa Monica s publicly owned transit system may, pursuant to subdivision (a), operate up to 25 buses with illuminated signs displaying advertising for two years, after which time the city may increase the number of buses with the signs to up to 30.

(e) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2011, Ch. 529, Sec. 3. Effective January 1, 2012. Repealed as of January 1, 2017, by its own provisions.)



25354

(a) Notwithstanding Sections 25400 and 25950, and except as provided in subdivision (c), a bus operated by the University of California, Irvine s public transport system on regularly scheduled service, in addition to the illuminated signs described in Section 25353, may also be equipped with illuminated signs that display advertising and that emit any light color, if all of the following conditions are met:

(1) Each illuminated sign displaying advertising emits diffused nonglaring light.

(2) Each illuminated sign displaying advertising is limited in size to a display area of not greater than 4,464 square inches.

(3) Each illuminated sign displaying advertising does not resemble, and is not installed in a position that interferes with the visibility or effectiveness of, a required lamp, reflector, or other device upon the vehicle.

(4) Each illuminated sign displaying advertising is only placed on one or both sides of the vehicle, and is not placed in a forward-facing or rear-facing position, and no more than one such sign is placed on either side of any single vehicle.

(5) The mixing of individually colored light emitting diode elements, including red, is allowed in each illuminated sign displaying advertising as long as the emitted color formed by the combination of light emitting diode elements is not red.

(b) (1) An illuminated sign displaying advertising may be operated as a dynamic message sign in a paging or streaming mode. However, the electronic message sign display shall remain static while a bus is operating on a freeway, as that term is defined in Section 257 of the Streets and Highways Code.

(2) The following definitions shall govern the construction of paragraph (1):

(A) Paging, meaning character elements or other information that is presented for a period of time and then disappears all at once before the same or new elements are presented, is permitted if the display time of each message is between 2.7 and 10 seconds. Blanking times between each message shall be between 0.5 and 25 seconds.

(B) Streaming, meaning character elements or other information moving smoothly and continuously across the display, is permitted if the character movement time, from one end of the display to the other, is at least 2.7 seconds, and the movement time of the entire message does not exceed 10 seconds.

(c) On or before March 1, 2014, the University of California, Irvine, if it elects to implement a pilot program pursuant to this section, shall determine whether the City of Santa Monica has at least 12 transit buses equipped with illuminated signs that are operational pursuant to Section 25353.1. The University of California, Irvine, may implement the pilot program authorized by this section only if it determines that the City of Santa Monica has less than 12 transit buses equipped with illuminated signs that are operational pursuant to Section 25353.1.

(d) If the University of California, Irvine implements the pilot program pursuant to this section, it shall submit a report to the Legislature and the department on the incidence of adverse impacts on roadway and pedestrian safety due to the utilization of illuminated signs on transit buses displaying advertising pursuant to this section, if any, by July 1, 2018. The report shall be the product of a collaborative effort between university law enforcement and transit officials, other law enforcement officials in whose jurisdictions the university s transit vehicles operate, and the department. The report shall be submitted in compliance with Section 9795 of the Government Code.

(e) The University of California, Irvine s public transport system may, pursuant to subdivision (a), operate up to 25 buses with illuminated signs displaying advertising for two years, after which time the city may increase the number of buses with the signs to up to 30.

(f) This section shall remain in effect only until January 1, 2019, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2019, deletes or extends that date.

(Added by Stats. 2013, Ch. 133, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2019, by its own provisions.)






ARTICLE 10. Diffused Lights

25400

(a) Any vehicle may be equipped with a lamp or device on the exterior of the vehicle that emits a diffused nonglaring light of not more than 0.05 candela per square inch of area.

(b) Any diffused nonglaring light shall not display red to the front, but may display other colors. A diffused nonglaring light shall not resemble nor be installed within 12 inches or in such position as to interfere with the visibility or effectiveness of any required lamp, reflector, or other device upon the vehicle.

(c) A diffused nonglaring lamp or device, other than a display sign authorized by subdivision (d), shall be limited in size to an area of 720 square inches and where any lease, rental, or donation is involved the installation of the lamp or device shall be limited to those vehicles operated either primarily within business or residential districts or municipalities, or between business districts, residential districts, and municipalities in close proximity.

(d) An internally illuminated sign emitting not more than 0.25 candela per square inch and possessing copy which does not contain a white background may be displayed on each side, but not on the front or rear, of a trolley coach or of a bus being operated in urban or suburban service as described in Section 35107 of this code.

(Amended by Stats. 1968, Ch. 582.)



25401

No diffused nonglaring light on a vehicle shall resemble any official traffic control device.

(Enacted by Stats. 1959, Ch. 3.)






ARTICLE 11. Acetylene Lamps

25450

Any motor vehicle, other than a motorcycle, equipped with lighted acetylene headlamps complies with the provisions of this code concerning lighted headlamps when it has two lighted acetylene headlamps of approximately equal candlepower mounted upon the front of the motor vehicle and fitted with clear plane glass fronts and bright six-inch spherical mirrors and standard acetylene five-eighths or three-quarters foot burners, not more and not less, projecting sufficient light ahead to reveal any vehicle, person or substantial object upon the roadway within 200 feet.

(Enacted by Stats. 1959, Ch. 3.)



25451

Any motorcycle equipped with one lighted acetylene headlamp complies with the provisions of this code concerning lighted headlamps on motorcycles when the acetylene headlamp is fitted with a clear plane glass front and a bright six-inch spherical mirror and a standard acetylene one-half or five-eighths foot burner, projecting sufficient light ahead to reveal any vehicle, person, or substantial object upon the roadway within a distance of 115 feet.

(Enacted by Stats. 1959, Ch. 3.)



25452

No acetylene lamp shall emit any glaring light.

(Enacted by Stats. 1959, Ch. 3.)






ARTICLE 12. Reflectorizing Material

25500

(a) Area reflectorizing material may be displayed on any vehicle, provided: the color red is not displayed on the front; designs do not tend to distort the length or width of the vehicle; and designs do not resemble official traffic control devices, except that alternate striping resembling a barricade pattern may be used.

No vehicle shall be equipped with area reflectorizing material contrary to these provisions.

(b) The provisions of this section shall not apply to license plate stickers or tabs affixed to license plates as authorized by the Department of Motor Vehicles.

(Amended by Stats. 1971, Ch. 1536.)






ARTICLE 13. Headlamps on Motorcycles and Motor-Driven Cycles

25650

Every motorcycle during darkness shall be equipped with at least one and not more than two lighted headlamps which shall conform to the requirements and limitations of this division.

(Enacted by Stats. 1959, Ch. 3.)



25650.5

Every motorcycle manufactured and first registered on and after January 1, 1978, shall be equipped with at least one and not more than two headlamps which automatically turn on when the engine of the motorcycle is started and which remain lighted as long as the engine is running. This section does not preclude equipping motorcycles used as authorized emergency vehicles with a switch to be used to turn off the headlamp during emergency situations or when the light would interfere with law enforcement, if the switch is removed prior to resale of the motorcycle.

(Amended by Stats. 1984, Ch. 247, Sec. 3.)



25651

The headlamp upon a motor-driven cycle may be of the single-beam or multiple-beam type, but in either event, when the vehicle is operated during darkness, the headlamp shall comply with the requirements and limitations as follows:

(a) The headlamp shall be of sufficient intensity to reveal a person or a vehicle at a distance of not less than 100 feet when the motor-driven cycle is operated at any speed less than 25 miles per hour and at a distance of not less than 200 feet when operated at a speed of 25 to not exceeding 35 miles per hour, and at a distance of 300 feet when operated at a speed greater than 35 miles per hour.

(b) In the event the motor-driven cycle is equipped with a multiple-beam headlamp, the upper beam shall meet the minimum requirements set forth above and the lowermost beam shall meet the requirements applicable to a lowermost distribution of light as set forth in subdivision (b) of Section 24407.

(c) In the event the motor-driven cycle is equipped with a single-beam lamp, it shall be so aimed that when the vehicle is loaded none of the high intensity portion of light, at a distance of 25 feet ahead, shall project higher than the level of the center of the lamp from which it comes.

(Amended by Stats. 1959, Ch. 1996.)






ARTICLE 14. Vehicles Exempted

25800

The provisions of Sections 24012, 24250, 24251, 24400 to 24404, inclusive, and Articles 3 (commencing with Section 24600), 4 (commencing with Section 24800), 5 (commencing with Section 24950), 6 (commencing with Section 25100), 9 (commencing with Section 25350), 11 (commencing with Section 25450), and 13 (commencing with Section 25650), shall not apply to special mobile equipment. Such equipment shall be subject to the provisions of Sections 24254, 25803, and 25950, and Article 12 (commencing with Section 25500) .

(Amended by Stats. 1972, Ch. 618.)



25801

The provisions of Sections 24012, 24250, 24251, 24254, 24400 to 24404, inclusive, 24600 to 24604, inclusive, 24606 to 24610, inclusive, Section 25950, and Articles 4 (commencing with Section 24800), 5 (commencing with Section 24950), 6 (commencing with Section 25100), 9 (commencing with Section 25350), 11 (commencing with Section 25450), 12 (commencing with Section 25500), and 13 (commencing with Section 25650) and shall not apply to special construction or maintenance equipment, nor to motortrucks equipped with snow removal or sanding devices, but shall apply to motortrucks and automobiles used independently of such equipment.

The provisions of Section 25803 shall be applicable to such equipment.

(Amended by Stats. 1972, Ch. 618.)



25802

Sections 24002, 24005, 24012, 24250, 24251, 24400 to 24404, inclusive, 24600 to 24604, inclusive, 24606 to 24610, inclusive, Article 4 (commencing with Section 24800), Article 5 (commencing with Section 24950), Article 6 (commencing with Section 25100), Article 9 (commencing with Section 25350), Article 11 (commencing with Section 25450), and Article 13 (commencing with Section 25650) of Chapter 2 of this division, Chapter 3 (commencing with Section 26301), Chapter 4 (commencing with Section 26700), and Chapter 5 (commencing with Section 27000) of this division, and Chapter 2 (commencing with Section 29200), Chapter 3 (commencing with Section 29800), Chapter 4 (commencing with Section 30800), and Chapter 5 (commencing with Section 31301) of Division 13 do not apply to logging vehicles or any vehicle of a type subject to registration under this code that is not designed, used, or maintained for the transportation of persons or property and that is operated or moved over a highway only incidentally ; but any such vehicle shall be subject to Sections 2800, 2806, 24004, 25260, 25803, 25950, 25952, 26457, 27454, 27602, 31500, and 40150, and to Article 12 (commencing with Section 25500) of Chapter 2 of this division.

(Amended by Stats. 1996, Ch. 124, Sec. 133. Effective January 1, 1997.)



25803

(a) All vehicles not otherwise required to be equipped with headlamps, rear lights, or reflectors by this chapter shall, if operated on a highway during darkness, be equipped with a lamp exhibiting a red light visible from a distance of 500 feet to the rear of the vehicle. In addition, all of these vehicles operated alone or as the first vehicle in a combination of vehicles, shall be equipped with at least one lighted lamp exhibiting a white light visible from a distance of 500 feet to the front of the vehicle.

(b) A vehicle shall also be equipped with an amber reflector on the front near the left side and a red reflector on the rear near the left side. The reflectors shall be mounted on the vehicle not lower than 16 inches nor higher than 60 inches above the ground and so designed and maintained as to be visible during darkness from all distances within 500 feet from the vehicle when directly in front of a motor vehicle displaying lawful lighted headlamps undimmed.

(c) In addition, if a vehicle described in subdivision (a) or the load thereon has a total outside width in excess of 100 inches there shall be displayed during darkness at the left outer extremity at least one amber light visible under normal atmospheric conditions from a distance of 500 feet to the front, sides, and rear. At all other times there shall be displayed at the left outer extremity a solid red or fluorescent orange flag or cloth not less than 12 inches square.

(Amended by Stats. 2004, Ch. 183, Sec. 354. Effective January 1, 2005.)



25804

Notwithstanding any other provision of this code, original lighting equipment installed on a vehicle manufactured prior to January 1, 1946, need not meet the requirements established by the department when the vehicle is used primarily for the purpose of historical exhibition.

(Amended by Stats. 1979, Ch. 723.)



25805

Notwithstanding any other provision of this article, a forklift truck which is towed upon the highway at the end of a combination of vehicles shall at all times be equipped with at least one stop lamp mounted upon the rear of the vehicle and shall be equipped with lamp-type turn signals. Such vehicle shall, during the hours of darkness, be equipped with at least one taillamp and one red reflector mounted upon the rear of the vehicle and shall be equipped with clearance lamps if the vehicle is 80 or more inches in width.

(Added by Stats. 1969, Ch. 132.)



25806

Sections 24003 and 27002 shall not apply to the installation of warning lamps and sirens on ambulances or firetrucks which are used solely for demonstration purposes in the sales work of a licensed dealer, distributor, or vehicle manufacturer and shall not apply to ambulances or firetrucks being operated on a highway solely for the purpose of delivery from the licensee to a purchaser. Warning lamps shall be removed or covered with opaque material and the siren controls disabled whenever the vehicle is upon a highway.

(Added by Stats. 1982, Ch. 217, Sec. 1.)






ARTICLE 15. Light Restrictions and Mounting

25950

This section applies to the color of lamps and to any reflector exhibiting or reflecting perceptible light of 0.05 candela or more per foot-candle of incident illumination. Unless provided otherwise, the color of lamps and reflectors upon a vehicle shall be as follows:

(a) The emitted light from all lamps and the reflected light from all reflectors, visible from in front of a vehicle, shall be white or yellow, except as follows:

(1) Rear side marker lamps required by Section 25100 may show red to the front.

(2) The color of foglamps described in Section 24403 may be in the color spectrum from white to yellow.

(3) An illuminating device, as permitted under Section 24255, shall emit radiation predominantly in the infrared region of the electromagnetic spectrum. Any incidental visible light projecting to the front of the vehicle shall be predominantly yellow to white. Any incidental visible light projecting to the rear of the vehicle shall be predominantly red. Any incidental visible light from an illuminating device, as permitted under Section 24255, shall not resemble any other required or permitted lighting device or official traffic control device.

(b) The emitted light from all lamps and the reflected light from all reflectors, visible from the rear of a vehicle, shall be red except as follows:

(1) Stoplamps on vehicles manufactured before January 1, 1979, may show yellow to the rear.

(2) Turn signal lamps may show yellow to the rear.

(3) Front side marker lamps required by Section 25100 may show yellow to the rear.

(4) Backup lamps shall show white to the rear.

(5) The rearward facing portion of a front-mounted double-faced turn signal lamp may show amber to the rear while the headlamps or parking lamps are lighted, if the intensity of the light emitted is not greater than the parking lamps and the turn signal function is not impaired.

(6) A reflector meeting the requirements of, and installed in accordance with, Section 24611 shall be red or white, or both.

(c) All lamps and reflectors visible from the front, sides, or rear of a vehicle, except headlamps, may have any unlighted color, provided the emitted light from all lamps or reflected light from all reflectors complies with the required color. Except for backup lamps, the entire effective projected luminous area of lamps visible from the rear or mounted on the sides near the rear of a vehicle shall be covered by an inner lens of the required color when the unlighted color differs from the required emitted light color. Taillamps, stoplamps, and turn signal lamps that are visible to the rear may be white when unlighted on vehicles manufactured before January 1, 1974.

(Amended by Stats. 2004, Ch. 198, Sec. 4. Effective January 1, 2005.)



25951

Any lighted lamp or device upon a motor vehicle other than headlamps, spotlamps, signal lamps, or auxiliary driving lamps, warning lamps which projects a beam of light of an intensity greater than 300 candlepower shall be so directed that no part of the beam will strike the level of the roadway at a distance of more than 75 feet from the vehicle.

(Amended by Stats. 1965, Ch. 1313.)



25952

(a) Lamps, reflectors, and area reflectorizing material of a type required or permitted on a vehicle may be mounted on a load carried by the vehicle in lieu of, or in addition to, such equipment on the vehicle. Such equipment shall be mounted on the load in a manner that would comply with the requirements of this code and regulations adopted pursuant to this code if the load were an integral part of the vehicle.

(b) Lamps on vehicles carried as a load shall not be lighted unless such lamps are mounted in accordance with subdivision (a).

(Added by Stats. 1969, Ch. 341.)






ARTICLE 16. Equipment Testing

26100

(a) A person shall not sell or offer for sale for use upon or as part of the equipment of a vehicle any lighting equipment, safety glazing material, or other device that does not meet the provisions of Section 26104.

(b) A person shall not use upon a vehicle, and a person shall not drive a vehicle upon a highway that is equipped with, any lighting equipment, safety glazing material, or other device that is not in compliance with Section 26104.

(c) This section does not apply to a taillamp or stop lamp in use on or prior to December 1, 1935.

(Amended by Stats. 2010, Ch. 491, Sec. 44. Effective January 1, 2011.)



26101

(a) A person shall not sell or offer for sale for use upon or as part of the equipment of a vehicle any device that is intended to modify the original design or performance of any lighting equipment, safety glazing material, or other device, unless the modifying device meets the provisions of Section 26104.

(b) A person shall not use upon a vehicle, and a person shall not drive a vehicle upon a highway that has installed a device that is intended to modify the original design or performance of a lighting, safety glazing material, or other device, unless the modifying device complies with Section 26104.

(c) This section does not apply to a taillamp or stop lamp in use on or prior to December 1, 1935, or to lamps installed on authorized emergency vehicles.

(Amended by Stats. 2010, Ch. 491, Sec. 45. Effective January 1, 2011.)



26102

In the event any equipment in actual use meets the requirements of this code or a department regulation adopted pursuant to this code, a subsequent regulation shall not require the replacement of the equipment and shall be applicable only to equipment installed after the effective date of the regulation.

(Repealed and added by Stats. 1979, Ch. 723.)



26103

(a) The department may adopt and enforce regulations establishing standards and specifications for lighting equipment listed in Section 375 and for safety belts, safety glazing material, safety helmets, sirens, tire traction devices, bunk stakes, and synthetic binders. The standards and specifications may include installation and aiming requirements.

(b) If there exists a Federal Motor Vehicle Safety Standard adopted pursuant to the National Traffic and Motor Vehicle Safety Act of 1966 (15 U.S.C. 1381 et seq.) covering the same aspect of performance of a device, the provisions of that standard shall prevail over provisions of this code or regulations adopted pursuant to this code. Lamps, devices, and equipment certified by the manufacturer to meet applicable federal motor vehicle safety standards as original equipment on new vehicles and the identical replacements for those items need not be certified to the department.

(Amended by Stats. 1990, Ch. 71, Sec. 2. Effective May 1, 1990.)



26104

(a) Every manufacturer who sells, offers for sale, or manufactures for use upon a vehicle devices subject to requirements established by the department shall, before the device is offered for sale, have laboratory test data showing compliance with such requirements. Tests may be conducted by the manufacturer.

(b) The department may at any time request from the manufacturer a copy of the test data showing proof of compliance of any device with the requirements established by the department and additional evidence that due care was exercised in maintaining compliance during production. If the manufacturer fails to provide such proof of compliance within 30 days of notice from the department, the department may prohibit the sale of the device in this state until acceptable proof of compliance is received by the department.

(Amended by Stats. 1980, Ch. 399, Sec. 8. Effective July 11, 1980.)



26105

The department may purchase any equipment sold for use on vehicles and test or retest the same as to conformance with the requirements of this code and department regulations adopted pursuant to this code and any expense incurred in such purchase and test shall be a legal charge against the Motor Vehicle Fund.

(Repealed and added by Stats. 1979, Ch. 723.)



26106

The department may issue a permit for the use of equipment for experimental purposes. The use of such equipment under the permit is not a violation of this code.

(Repealed and added by Stats. 1979, Ch. 723.)









CHAPTER 3. Brakes

ARTICLE 1. Brake Requirements

26301

Any motor vehicle first registered in this state after January 1, 1940, shall be equipped with power brakes if its gross weight exceeds 14,000 pounds, except that any such vehicle having a gross weight of less than 18,000 pounds may, in lieu of power brakes, be equipped with two-stage hydraulic actuators of a type designed to increase braking effect of its brakes.

(Amended by Stats. 1982, Ch. 789, Sec. 1.)



26301.5

Every passenger vehicle manufactured and first registered after January 1, 1973, except motorcycles, shall be equipped with an emergency brake system so constructed that rupture or leakage-type failure of any single pressure component of the service brake system, except structural failures of the brake master cylinder body or effectiveness indicator body, shall not result in complete loss of function of the vehicle s brakes when force on the brake pedal is continued.

(Added by Stats. 1971, Ch. 1110.)



26302

(a) Every trailer or semitrailer, manufactured and first registered after January 1, 1940, and having a gross weight of 6,000 pounds or more and which is operated at a speed of 20 miles per hour or over shall be equipped with brakes.

(b) Every trailer or semitrailer manufactured and first registered after January 1, 1966, and having a gross weight of 3,000 pounds or more shall be equipped with brakes on at least two wheels.

(c) Every trailer or semitrailer manufactured after January 1, 1982, and equipped with air brakes shall be equipped with brakes on all wheels.

(d) Brakes required on trailers or semitrailers shall be adequate, supplemental to the brakes on the towing vehicle, to enable the combination of vehicles to comply with the stopping distance requirements of Section 26454.

(e) The provisions of this section shall not apply to any vehicle being used to support the boom or mast attached to a mobile crane or shovel.

(Amended by Stats. 1981, Ch. 774, Sec. 6.)



26303

Every trailer coach and every camp trailer having a gross weight of 1,500 pounds or more, but exclusive of passengers, shall be equipped with brakes on at least two wheels which are adequate, supplemental to the brakes on the towing vehicle, to enable the combination of vehicles to comply with the stopping distance requirements of Section 26454.

(Amended by Stats. 1971, Ch. 1536.)



26304

(a) Power brakes on any trailer or semitrailer manufactured after December 31, 1955, operated over public highways and required to be equipped with brakes shall be designed to be automatically applied upon breakaway from the towing vehicle and shall be capable of stopping and holding such vehicle stationary for not less than 15 minutes.

(b) Every new truck or truck tractor manufactured after December 31, 1955, operated over public highways and used in towing a vehicle shall be equipped with service brakes capable of stopping the truck or truck tractor in the event of breakaway of the towed vehicle.

(Amended by Stats. 1972, Ch. 733.)



26305

Any auxiliary dolly or tow dolly may be equipped with brakes.

(Amended by Stats. 1983, Ch. 708, Sec. 9.)



26307

No forklift truck manufactured after January 1, 1970, shall be towed behind another vehicle unless it is equipped with brakes on the wheels of the rearmost axle when the forklift truck is in the towing position, which brakes shall be adequate, supplemental to the brakes on the towing vehicle, to enable the combination of vehicles to comply with the stopping distance requirements of Section 26454.

(Added by Stats. 1969, Ch. 132.)



26311

(a) Every motor vehicle shall be equipped with service brakes on all wheels, except as follows:

(1) Trucks and truck tractors manufactured before January 1, 1982, having three or more axles need not have brakes on the front wheels, except when such vehicles are equipped with at least two steerable axles, the wheels of one such axle need not be equipped with brakes.

(2) Any vehicle being towed in a driveaway-towaway operation.

(3) Any vehicle manufactured prior to 1930.

(4) Any two-axle truck tractor manufactured prior to 1964.

(5) Any sidecar attached to a motorcycle.

(6) Any motorcycle manufactured prior to 1966. Such motorcycle shall be equipped with brakes on at least one wheel.

(b) Any bus, truck, or truck tractor may be equipped with a manual or automatic means for reducing the braking effort on the front wheels. The manual means shall be used only when operating under adverse road conditions, such as wet, snowy, or icy roads.

(c) Vehicles and combinations of vehicles exempted in subdivisions (a) and (b) from the requirements of brakes on all wheels shall comply with the stopping distance requirements of Section 26454.

(Amended by Stats. 1981, Ch. 774, Sec. 7.)






ARTICLE 2. Operation of Brakes

26450

Every motor vehicle shall be equipped with a service brake system and every motor vehicle, other than a motorcycle, shall be equipped with a parking brake system. Both the service brake and parking brake shall be separately applied.

If the two systems are connected in any way, they shall be so constructed that failure of any one part, except failure in the drums, brakeshoes, or other mechanical parts of the wheel brake assemblies, shall not leave the motor vehicle without operative brakes.

(Amended by Stats. 1967, Ch. 369.)



26451

The parking brake system of every motor vehicle shall comply with the following requirements:

(a) The parking brake shall be adequate to hold the vehicle or combination of vehicles stationary on any grade on which it is operated under all conditions of loading on a surface free from snow, ice or loose material. In any event the parking brake shall be capable of locking the braked wheels to the limit of traction.

(b) The parking brake shall be applied either by the driver s muscular efforts, by spring action, or by other energy which is isolated and used exclusively for the operation of the parking brake or the combination parking brake and emergency stopping system.

(c) The parking brake shall be held in the applied position solely by mechanical means.

(Amended by Stats. 1981, Ch. 774, Sec. 8.)



26452

All motor vehicles shall be so equipped as to permit application of the brakes at least once for the purpose of bringing the vehicle to a stop within the legal stopping distance after the engine has become inoperative.

(Enacted by Stats. 1959, Ch. 3.)



26453

All brakes and component parts thereof shall be maintained in good condition and in good working order. The brakes shall be so adjusted as to operate as equally as practicable with respect to the wheels on opposite sides of the vehicle.

(Amended by Stats. 1959, Ch. 2183.)



26454

(a) The service brakes of every motor vehicle or combination of vehicles shall be adequate to control the movement of and to stop and hold such vehicle or combination of vehicles under all conditions of loading on any grade on which it is operated.

(b) Every motor vehicle or combination of vehicles, at any time and under all conditions of loading, shall, upon application of the service brake, be capable of stopping from an initial speed of 20 miles per hour according to the following requirements:

Maximum
Stopping
Distance
(feet)

(1) Any passenger vehicle ........................

25

(2) Any single motor vehicle with a manufacturer s gross

vehicle weight rating of less than 10,000 lbs. ........................

30

(3) Any combination of vehicles consisting of a

passenger vehicle or any motor vehicle with a

manufacturer s gross vehicle weight rating of

less than 10,000 lbs. in combination with any

trailer, semi trailer or trailer coach ........................

40

(4) Any single motor vehicle with a manufacturer s gross

vehicle weight rating of 10,000 lbs. or more or

any bus ........................

40

(5) All other combinations of vehicles ........................

50

(Amended by Stats. 1965, Ch. 443.)



26455

In respect to any motor vehicle designed, used or maintained primarily for the transportation of property which is not equipped with a plate or marker showing the manufacturer s gross vehicle weight rating, for purposes of stopping distance requirements, the weight of a vehicle shall be determined as follows:

(a) Any motor vehicle having less than six wheels is the equivalent of a vehicle having a manufacturer s gross vehicle weight rating of less than 10,000 pounds.

(b) Any motor vehicle having six wheels or more is the equivalent of a vehicle having a manufacturer s gross vehicle weight rating of 10,000 pounds or more.

(Enacted by Stats. 1959, Ch. 3.)



26456

Stopping distance requirement tests shall be conducted on a substantially level, dry, smooth, hard-surfaced road that is free from loose material and where the grade does not exceed plus or minus 1 percent. Stopping distance shall be measured from the instant brake controls are moved and from an initial speed of approximately 20 miles per hour. No test of brake performance shall be made upon a highway at a speed in excess of 25 miles per hour.

(Enacted by Stats. 1959, Ch. 3.)



26457

Special mobile equipment, logging vehicles, equipment operated under special permit, and any chassis without body or load are not subject to stopping distance requirements, but if any such vehicle or equipment cannot be stopped within 32 feet from an initial speed of 15 miles per hour, it shall not be operated at a speed in excess of that permitting a stop in 32 feet.

(Amended by Stats. 1975, Ch. 517.)



26458

(a) The braking system on every motor vehicle used to tow another vehicle shall be so arranged that one control on the towing vehicle shall, when applied, operate all the service brakes on the power unit and combination of vehicles when either or both of the following conditions exist:

(1) The towing vehicle is required to be equipped with power brakes.

(2) The towed vehicle is required to be equipped with brakes and is equipped with power brakes.

(b) Subdivision (a) shall not be construed to prohibit motor vehicles from being equipped with an additional control to be used to operate the brakes on the trailer or trailers.

(c) Subdivision (a) does not apply to any of the following combinations of vehicles, if the combination of vehicles meets the stopping distance requirements of Section 26454:

(1) Vehicles engaged in driveaway-towaway operations.

(2) Disabled vehicles, while being towed.

(3) Towed motor vehicles.

(4) Trailers equipped with inertially controlled brakes which are designed to be applied automatically upon breakaway from the towing vehicle and which are capable of stopping and holding the trailer stationary for not less than 15 minutes.

(Amended by Stats. 1991, Ch. 121, Sec. 1.)



26458.5

Pursuant to Section 26458, whenever a motor vehicle is equipped with an additional control to operate the brakes on a trailer, that control shall not be used in lieu of the service brake control, except in the case of failure of the service brake system.

(Added by Stats. 1989, Ch. 316, Sec. 1.)






ARTICLE 3. Airbrakes

26502

(a) Airbrakes of every motor vehicle and combination of vehicles shall be so adjusted and maintained as to be capable of providing full service brake application at all times except as provided in subdivision (b) of Section 26311. A full service brake application shall deliver to all brake chambers not less than 90 percent of the air reservoir pressure remaining with the brakes applied.

(b) The department may by regulation authorize the use of special devices or systems to automatically reduce the maximum air pressure delivered to the brake chambers in order to compensate for load variation and to obtain balanced braking. Permitted systems shall be of the fail safe type and shall not increase the vehicle stopping distance.

(Repealed and added by Stats. 1965, Ch. 1789.)



26503

Every motor vehicle equipped with airbrakes or equipped to operate airbrakes on towed vehicles shall be equipped with a standard type safety valve which shall be installed so as to have an uninterrupted connection with the air reservoir or tank. It shall be adjusted and maintained so that it will open and discharge the air system under any condition at a pressure of not to exceed 150 pounds per square inch and close and reseat itself at a point above the maximum air governor setting. The department may by regulation prescribe a higher maximum opening pressure for air pressure systems designed for, and capable of safely operating with, pressure safety valves with a higher opening pressure.

(Amended by Stats. 1967, Ch. 1578.)



26504

The air governor cut-in and cut-out pressures of every motor vehicle equipped with airbrakes or equipped to operate airbrakes on towed vehicles shall be adjusted so that the maximum pressure in the air system and the minimum cut-in pressure shall be within limits prescribed by the department. In adopting regulations specifying such pressures the department shall consider the safe operating capacities of the various airbrake systems which are now or may be used on motor vehicles and shall be guided by the designed capabilities of those systems.

(Amended by Stats. 1967, Ch. 1578.)



26505

A motor vehicle equipped with airbrakes or equipped to operate airbrakes on towed vehicles shall be equipped with a pressure gauge of reliable and satisfactory construction and maintained in an efficient working condition, accurate within 10 percent of the actual air reservoir pressure, and visible and legible to a person when seated in the driving position.

(Amended by Stats. 2010, Ch. 491, Sec. 46. Effective January 1, 2011.)



26506

(a) Every motor vehicle airbrake system used to operate the brakes on a motor vehicle or on a towed vehicle shall be equipped with a low air pressure warning device that complies with either the requirements set forth in the Federal Motor Vehicle Safety Standards in effect at the time of manufacture or the requirements of subdivision (b).

(b) The device shall be readily visible or audible to the driver and shall give a satisfactory continuous warning when the air supply pressure drops below a fixed pressure, which shall be not more than 75 pounds per square inch nor less than 55 pounds per square inch with the engine running. A gauge indicating pressure shall not satisfy this requirement.

(Amended by Stats. 1992, Ch. 1241, Sec. 25. Effective January 1, 1993.)



26507

A check valve shall be installed and properly maintained in the air supply piping of every motor vehicle equipped with airbrakes, either between the air compressor and the first reservoir or tank immediately adjacent to the air intake of said reservoir, or between No. 1 reservoir (wet tank) and No. 2 reservoir (dry tank) immediately adjacent to the air intake of the No. 2 reservoir; provided, that the air supply for the brakes is not drawn from the No. 1 reservoir and that the No. 1 and No. 2 reservoirs are connected by only one pipeline.

(Added by Stats. 1959, Ch. 510.)



26508

Every vehicle or combination of vehicles using compressed air at the wheels for applying the service brakes shall be equipped with an emergency stopping system meeting the requirements of this section and capable of stopping the vehicle or combination of vehicles in the event of failure in the service brake air system as follows:

(a) Every motor vehicle operated either singly or in a combination of vehicles and every towed vehicle shall be equipped with an emergency stopping system.

(b) Motor vehicles used to tow vehicles which use compressed air at the wheels for applying the service brakes shall be equipped with a device or devices with both a manual and automatic means of actuating the emergency stopping system on the towed vehicle as follows:

(1) The automatic device shall operate automatically in the event of reduction of the service brake air supply of the towing vehicle to a fixed pressure which shall be not lower than 20 pounds per square inch nor higher than 45 pounds per square inch.

(2) The manual device shall be readily operable by a person seated in the driver s seat, with its emergency position or method of operation clearly indicated. In no instance may the manual means be so arranged as to permit its use to prevent operation of the automatic means.

(c) Motor vehicles manufactured prior to 1964 shall be deemed to be in compliance with subdivisions (e) and (f) when equipped with axle-by-axle protected airbrakes using a separate air tank system for each of at least two axles, provided that each system independently meets all other requirements of this section. Each system shall be capable of being manually applied, released, and reapplied from the driver s seat but shall not be capable of being released from the driver s seat after any reapplication unless there is available a means which can be applied from the driver s seat to stop and hold the vehicle or combination of vehicles.

(d) Towed vehicles shall be deemed to be in compliance with this section when:

(1) The towed vehicle is equipped with a no-bleed-back relay-emergency valve or equivalent device, so designed that the supply reservoir used to provide air for the brakes is safeguarded against backflow of air from the reservoir through the supply line,

(2) The brakes are applied automatically and promptly upon breakaway from the towing vehicle and maintain application for at least 15 minutes, and

(3) The combination of vehicles is capable of stopping within the distance and under the conditions specified in subdivisions (k) and (l).

(e) If the service brake system and the emergency stopping system are connected in any way, they shall be so constructed that a failure or malfunction in any one part of either system, including brake chamber diaphragm failure but not including failure in the drums, brakeshoes, or other mechanical parts of the wheel brake assemblies, shall not leave the vehicle without one operative stopping system capable of complying with the performance requirements in subdivision (k).

(f) Every emergency stopping system shall be designed so that it is capable of being manually applied, released, and reapplied by a person seated in the driver s seat. The system shall be designed so that it cannot be released from the driver s seat after any reapplication unless immediate further application can be made from the driver s seat to stop and hold the vehicle or combination of vehicles. The emergency stopping system may also be applied automatically.

(g) No vehicle or combination of vehicles upon failure of the service brake air system shall be driven on a highway under its own power except to the extent necessary to move the vehicles off the roadway to the nearest place of safety.

(h) No vehicle or combination of vehicles shall be equipped with an emergency stopping system that creates a hazard on the highway, or increases the service brake stopping distance of a vehicle or combination of vehicles, or interferes in any way with the application of the service brakes on any vehicle or combination of vehicles.

(i) Any energy-storing device which is a part of the emergency stopping system shall be designed so that it is recharged or reset from the course of compressed air or other energy produced by the vehicle, except that energy to release the emergency stopping system may be produced by the driver s muscular effort from the driver s seat. No device shall be used which can be set to prevent automatic delivery of air to protected air supply reservoirs of motor vehicle emergency stopping systems when air is available in the service brake air supply system.

(j) Any vehicle manufactured on or after January 1, 1964, which uses axle-by-axle protected airbrakes as the emergency stopping system shall use a separate air tank system for each axle, except that motor vehicles equipped with a dual or tandem treadle valve system need have no more than two protected air tanks in such system, one for each valve.

(k) Every motor vehicle or combination of vehicles, at all times and under all conditions of loading, upon application of the emergency stopping system, shall be capable of:

(1) Developing a stopping force that is not less than the percentage of its gross weight tabulated herein for its classification.

(2) Decelerating in a stop from 20 miles per hour at not less than the feet per second per second tabulated herein for its classification, and

(3) Stopping from a speed of 20 miles per hour in not more than the distance tabulated herein for its classification, such distance to be measured from the point at which movement of the emergency stopping system control begins.

EMERGENCY STOPPING SYSTEM REQUIREMENTS

Classification of vehicle and combination of vehicles

Stopping force as a percentage of gross vehicle or combination weight

Deceleration in feet per second per second

Stopping distance in feet

A

Single-motor vehicles ........................

16.7

5.5

90

B

Combination of vehicles ........................

19.0

6.0

90

C

Single-motor vehicle with 3 or more axles manufactured prior to 1964 ........................

12.1

4.0

120

(l) Tests for deceleration and stopping distance shall be made on a substantially level, dry, smooth, hard surface that is free from loose material and where the grade does not exceed plus or minus 1 percent. No test of emergency stopping system performance shall be made upon a highway at a speed in excess of 25 miles per hour.

(m) The provisions of this section shall not apply to:

(1) Auxiliary dollies, special mobile equipment, or special construction equipment.

(2) Motor vehicles which are operated in a driveaway-towaway operation and not registered in this state.

(3) Disabled vehicles when being towed.

(4) Vehicles which are operated under a one-trip permit as provided in Section 4003.

(5) Vehicles which because of unladen width, length, height or weight may not be moved upon the highway without the permit specified in Section 35780.

(n) The emergency stopping system requirements specified in subdivision (k) shall not apply to a vehicle or combination of vehicles being operated under a special weight permit nor to any overweight authorized emergency vehicle operated under the provisions of Section 35002.

(o) Every owner or lessee shall instruct and require that the driver be thoroughly familiar with the requirements of this section. The driver of a vehicle or combination of vehicles required to comply with the requirements of this section shall be able to demonstrate the application and release of the emergency system on the vehicle and each vehicle in the combination.

(Amended by Stats. 1967, Ch. 1578.)






ARTICLE 4. Vacuum Brakes

26520

Motor vehicles required to be equipped with power brakes and which are equipped with vacuum or vacuum-assisted brakes shall be equipped with a properly maintained vacuum gauge of reliable and satisfactory construction, accurate within 10 percent of the actual vacuum in the supply reservoir, and visible and legible to the driver at all times.

This section shall not apply to a two-axle motor truck operated singly.

(Added by Stats. 1963, Ch. 386.)



26521

Motor vehicles required to be equipped with power brakes and equipped with vacuum or vacuum-assisted brakes and motor vehicles used to tow vehicles equipped with vacuum brakes or vacuum-assisted brakes shall be equipped with either an audible or visible warning signal to indicate readily to the driver when the vacuum drops to eight inches of mercury and less. A vacuum gauge shall not be deemed to meet this requirement.

This section shall not apply to a two-axle motor truck operated singly nor to any motor vehicle manufactured prior to 1964.

(Added by Stats. 1963, Ch. 386.)



26522

Vehicles required to be equipped with power brakes and equipped with vacuum or vacuum-assisted brakes shall have a check valve installed and properly maintained in the vacuum system between the source of vacuum and the vacuum reserve.

(Added by Stats. 1963, Ch. 386.)









CHAPTER 4. Windshields and Mirrors

26700

(a) Except as provided in subdivision (b), a passenger vehicle, other than a motorcycle, and every bus, motortruck or truck tractor, and every firetruck, fire engine or other fire apparatus, whether publicly or privately owned, shall be equipped with an adequate windshield.

(b) Subdivision (a) does not apply to any vehicle issued identification plates pursuant to Section 5004 which was not required to be equipped with a windshield at the time it was first sold or registered under the laws of this state, another state, or foreign jurisdiction.

(Amended by Stats. 1983, Ch. 222, Sec. 1.)



26701

(a) No person shall sell, offer for sale, or operate any motor vehicle, except a motorcycle, manufactured after January 1, 1936, unless it is equipped with safety glazing material wherever glazing materials are used in interior partitions, doors, windows, windshields, auxiliary wind deflectors or openings in the roof.

(b) No person shall sell or offer for sale any camper manufactured after January 1, 1968, nor shall any person operate a motor vehicle registered in this state which is equipped with that camper, unless the camper is equipped with safety glazing materials wherever glazing materials are used in outside windows and doors, interior partitions, and openings in the roof.

(c) No person shall operate a motorcycle manufactured after January 1, 1969, equipped with a windshield containing glazing material unless it is safety glazing material.

(d) No person shall sell, offer for sale, or operate any motor vehicle equipped with red, blue, or amber translucent aftermarket material in any partitions, windows, windshields, or wind deflectors.

(e) No person shall sell, offer for sale, or operate any trailer coach manufactured after January 1, 1977, that is capable of being towed with a fifth-wheel device unless the trailer coach is equipped with safety glazing materials wherever glazing materials are used in windows or doors, interior partitions, and openings in the roof.

(Amended by Stats. 1993, Ch. 540, Sec. 2. Effective January 1, 1994.)



26703

(a) No person shall replace any glazing materials used in interior partitions, doors, windows, or openings in the roof in any motor vehicle, in the outside windows, doors, interior partitions, or openings in the roof of any camper, or in windows, doors, interior partitions, or openings in the roof of a trailer coach capable of being towed with a fifth-wheel device, with any glazing material other than safety glazing material.

(b) No person shall replace any glazing material used in the windshield, rear window, auxiliary wind deflectors, or windows to the left and right of the driver with any material other than safety glazing material.

(Amended by Stats. 1976, Ch. 900.)



26704

Wherever the term safety glazing material is used in this article, it means safety glazing material of a type meeting requirements established by the department.

(Repealed and added by Stats. 1979, Ch. 723.)



26705

On or after January 1, 1969, no person shall sell or offer for sale for use upon or as part of the equipment of a motorcycle any motorcycle windshield unless the glazing material used therein is safety glazing material.

(Repealed and added by Stats. 1968, Ch. 1469.)



26706

(a) Every motor vehicle, except motorcycles, equipped with a windshield shall also be equipped with a self-operating windshield wiper.

(b) Every new motor vehicle first registered after December 31, 1949, except motorcycles, shall be equipped with two such windshield wipers, one mounted on the right half and one on the left half of the windshield, except that any motor vehicle may be equipped with a single wiper so long as it meets the wiped area requirements in Federal Motor Vehicle Safety Standards Governing Windshield Wiping and Washing Systems.

(c) This section does not apply to snow removal equipment equipped with adequate manually operated windshield wipers.

(Amended by Stats. 1978, Ch. 196.)



26707

Windshield wipers required by this code shall be maintained in good operating condition and shall provide clear vision through the windshield for the driver. Wipers shall be operated under conditions of fog, snow, or rain and shall be capable of effectively clearing the windshield under all ordinary storm or load conditions while the vehicle is in operation.

(Enacted by Stats. 1959, Ch. 3.)



26708

(a) (1) A person shall not drive any motor vehicle with any object or material placed, displayed, installed, affixed, or applied upon the windshield or side or rear windows.

(2) A person shall not drive any motor vehicle with any object or material placed, displayed, installed, affixed, or applied in or upon the vehicle that obstructs or reduces the driver s clear view through the windshield or side windows.

(3) This subdivision applies to a person driving a motor vehicle with the driver s clear vision through the windshield, or side or rear windows, obstructed by snow or ice.

(b) This section does not apply to any of the following:

(1) Rearview mirrors.

(2) Adjustable nontransparent sunvisors that are mounted forward of the side windows and are not attached to the glass.

(3) Signs, stickers, or other materials that are displayed in a seven-inch square in the lower corner of the windshield farthest removed from the driver, signs, stickers, or other materials that are displayed in a seven-inch square in the lower corner of the rear window farthest removed from the driver, or signs, stickers, or other materials that are displayed in a five-inch square in the lower corner of the windshield nearest the driver.

(4) Side windows that are to the rear of the driver.

(5) Direction, destination, or terminus signs upon a passenger common carrier motor vehicle or a schoolbus, if those signs do not interfere with the driver s clear view of approaching traffic.

(6) Rear window wiper motor.

(7) Rear trunk lid handle or hinges.

(8) The rear window or windows, if the motor vehicle is equipped with outside mirrors on both the left- and right-hand sides of the vehicle that are so located as to reflect to the driver a view of the highway through each mirror for a distance of at least 200 feet to the rear of the vehicle.

(9) A clear, transparent lens affixed to the side window opposite the driver on a vehicle greater than 80 inches in width and that occupies an area not exceeding 50 square inches of the lowest corner toward the rear of that window and that provides the driver with a wide-angle view through the lens.

(10) Sun screening devices meeting the requirements of Section 26708.2 installed on the side windows on either side of the vehicle s front seat, if the driver or a passenger in the front seat has in his or her possession a letter or other document signed by a licensed physician and surgeon certifying that the person must be shaded from the sun due to a medical condition, or has in his or her possession a letter or other document signed by a licensed optometrist certifying that the person must be shaded from the sun due to a visual condition. The devices authorized by this paragraph shall not be used during darkness.

(11) An electronic communication device affixed to the center uppermost portion of the interior of a windshield within an area that is not greater than five inches square, if the device provides either of the following:

(A) The capability for enforcement facilities of the Department of the California Highway Patrol to communicate with a vehicle equipped with the device.

(B) The capability for electronic toll and traffic management on public or private roads or facilities.

(12) A portable Global Positioning System (GPS), which may be mounted in a seven-inch square in the lower corner of the windshield farthest removed from the driver or in a five-inch square in the lower corner of the windshield nearest to the driver and outside of an airbag deployment zone, if the system is used only for door-to-door navigation while the motor vehicle is being operated.

(13) (A) A video event recorder with the capability of monitoring driver performance to improve driver safety, which may be mounted in a seven-inch square in the lower corner of the windshield farthest removed from the driver, in a five-inch square in the lower corner of the windshield nearest to the driver and outside of an airbag deployment zone, or in a five-inch square mounted to the center uppermost portion of the interior of the windshield. As used in this section, video event recorder means a video recorder that continuously records in a digital loop, recording audio, video, and G-force levels, but saves video only when triggered by an unusual motion or crash or when operated by the driver to monitor driver performance.

(B) A vehicle equipped with a video event recorder shall have a notice posted in a visible location which states that a passenger s conversation may be recorded.

(C) Video event recorders shall store no more than 30 seconds before and after a triggering event.

(D) The registered owner or lessee of the vehicle may disable the device.

(E) The data recorded to the device is the property of the registered owner or lessee of the vehicle.

(F) When a person is driving for hire as an employee in a vehicle with a video event recorder, the person s employer shall provide unedited copies of the recordings upon the request of the employee or the employee s representative. These copies shall be provided free of charge to the employee and within five days of the request.

(14) (A) A video event recorder in a commercial motor vehicle with the capability of monitoring driver performance to improve driver safety, which may be mounted no more than two inches below the upper edge of the area swept by the windshield wipers, and outside the driver s sight lines to the road and highway signs and signals. Subparagraphs (B) to (F), inclusive, of paragraph (13) apply to the exemption provided by this paragraph.

(B) Except as provided in subparagraph (C), subparagraph (A) shall become inoperative on the following dates, whichever date is later:

(i) The date that the Department of the California Highway Patrol determines is the expiration date of the exemption from the requirements of paragraph (1) of subdivision (e) of Section 393.60 of Title 49 of the Code of Federal Regulations, as renewed in the notice of the Federal Motor Carrier Safety Administration on pages 21791 and 21792 of Volume 76 of the Federal Register (April 18, 2011).

(ii) The date that the Department of the California Highway Patrol determines is the expiration date for a subsequent renewal of an exemption specified in clause (i).

(C) Notwithstanding subparagraph (B), subparagraph (A) shall become operative on the date that the Department of the California Highway Patrol determines is the effective date of regulations revising paragraph (1) of subdivision (e) of Section 393.60 of Title 49 of the Code of Federal Regulations to allow the placement of a video event recorder at the top of the windshield on a commercial motor vehicle.

(c) Notwithstanding subdivision (a), transparent material may be installed, affixed, or applied to the topmost portion of the windshield if the following conditions apply:

(1) The bottom edge of the material is at least 29 inches above the undepressed driver s seat when measured from a point five inches in front of the bottom of the backrest with the driver s seat in its rearmost and lowermost position with the vehicle on a level surface.

(2) The material is not red or amber in color.

(3) There is no opaque lettering on the material and any other lettering does not affect primary colors or distort vision through the windshield.

(4) The material does not reflect sunlight or headlight glare into the eyes of occupants of oncoming or following vehicles to any greater extent than the windshield without the material.

(d) Notwithstanding subdivision (a), clear, colorless, and transparent material may be installed, affixed, or applied to the front side windows, located to the immediate left and right of the front seat if the following conditions are met:

(1) The material has a minimum visible light transmittance of 88 percent.

(2) The window glazing with the material applied meets all requirements of Federal Motor Vehicle Safety Standard No. 205 (49 C.F.R. 571.205), including the specified minimum light transmittance of 70 percent and the abrasion resistance of AS-14 glazing, as specified in that federal standard.

(3) The material is designed and manufactured to enhance the ability of the existing window glass to block the sun s harmful ultraviolet A rays.

(4) The driver has in his or her possession, or within the vehicle, a certificate signed by the installing company certifying that the windows with the material installed meet the requirements of this subdivision and the certificate identifies the installing company and the material s manufacturer by full name and street address, or, if the material was installed by the vehicle owner, a certificate signed by the material s manufacturer certifying that the windows with the material installed according to manufacturer s instructions meet the requirements of this subdivision and the certificate identifies the material s manufacturer by full name and street address.

(5) If the material described in this subdivision tears or bubbles, or is otherwise worn to prohibit clear vision, it shall be removed or replaced.

(Amended by Stats. 2012, Ch. 375, Sec. 2. Effective January 1, 2013.)



26708.2

Sun screening devices permitted by paragraph (10) of subdivision (b) of Section 26708 shall meet the following requirements:

(a) The devices shall be held in place by means allowing ready removal from the window area, such as a frame, a rigid material with temporary fasteners, or a flexible roller shade.

(b) Devices utilizing transparent material shall be green, gray, or a neutral smoke in color and shall have a luminous transmittance of not less than 35 percent.

(c) Devices utilizing nontransparent louvers or other alternating patterns of opaque and open sections shall have an essentially uniform pattern over the entire surface, except for framing and supports. At least 35 percent of the device area shall be open and no individual louver or opaque section shall have a projected vertical dimension exceeding
3/16
inch.

(d) The devices shall not have a reflective quality exceeding 35 percent on either the inner or outer surface.

(Added by Stats. 1984, Ch. 74, Sec. 2.)



26708.5

(a) No person shall place, install, affix, or apply any transparent material upon the windshield, or side or rear windows, of any motor vehicle if the material alters the color or reduces the light transmittance of the windshield or side or rear windows, except as provided in subdivision (b), (c), or (d) of Section 26708.

(b) Tinted safety glass may be installed in a vehicle if (1) the glass complies with motor vehicle safety standards of the United States Department of Transportation for safety glazing materials, and (2) the glass is installed in a location permitted by those standards for the particular type of glass used.

(Amended by Stats. 1998, Ch. 476, Sec. 2. Effective January 1, 1999.)



26708.7

Notwithstanding any other law, a vehicle operated and owned or leased by a federal, state, or local agency, department, or district, that employs peace officers, as defined by Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, for use by those peace officers in the performance of their duties, is exempt from California law, and regulations adopted pursuant thereto, prohibiting or limiting material that may be placed, displayed, installed, affixed, or applied to the side or rear windows, commonly referred to as window tinting or glazing.

(Added by Stats. 2012, Ch. 171, Sec. 1. Effective January 1, 2013.)



26709

(a) Every motor vehicle registered in a foreign jurisdiction and every motorcycle subject to registration in this state shall be equipped with a mirror so located as to reflect to the driver a view of the highway for a distance of at least 200 feet to the rear of such vehicle.

Every motor vehicle subject to registration in this state, except a motorcycle, shall be equipped with not less than two such mirrors, including one affixed to the left-hand side.

(b) The following described types of motor vehicles, of a type subject to registration, shall be equipped with mirrors on both the left- and right-hand sides of the vehicle so located as to reflect to the driver a view of the highway through each mirror for a distance of at least 200 feet to the rear of such vehicle:

(1) A motor vehicle so constructed or loaded as to obstruct the driver s view to the rear.

(2) A motor vehicle towing a vehicle and the towed vehicle or load thereon obstructs the driver s view to the rear.

(3) A bus or trolley coach.

(c) The provisions of subdivision (b) shall not apply to a passenger vehicle when the load obstructing the driver s view consists of passengers.

(Amended by Stats. 1970, Ch. 74.)



26710

It is unlawful to operate any motor vehicle upon a highway when the windshield or rear window is in such a defective condition as to impair the driver s vision either to the front or rear.

In the event any windshield or rear window fails to comply with this code the officer making the inspection shall direct the driver to make the windshield and rear window conform to the requirements of this code within 48 hours. The officer may also arrest the driver and give him notice to appear and further require the driver or the owner of the vehicle to produce in court satisfactory evidence that the windshield or rear window has been made to conform to the requirements of this code.

(Enacted by Stats. 1959, Ch. 3.)



26711

Every bus or trolley coach, except those first registered prior to January 1, 1960, and engaged in urban and suburban service as defined in Section 35107, shall be equipped with movable eyeshades of sufficient size to shade the eyes of the operator of a bus or trolley coach while it is being driven facing the sun.

(Amended by Stats. 1963, Ch. 661.)



26712

Every passenger vehicle used or maintained for the transportation of persons for hire, compensation, or profit shall be equipped with a defrosting device which is adequate to remove snow, ice, frost, fog, or internal moisture from the windshield.

(Added by Stats. 1965, Ch. 1601.)






CHAPTER 5. Other Equipment

ARTICLE 1. Horns, Sirens and Amplification Devices

27000

(a) A motor vehicle, when operated upon a highway, shall be equipped with a horn in good working order and capable of emitting sound audible under normal conditions from a distance of not less than 200 feet, but no horn shall emit an unreasonably loud or harsh sound. An authorized emergency vehicle may be equipped with, and use in conjunction with the siren on that vehicle, an air horn that emits sounds that do not comply with the requirements of this section.

(b) A refuse or garbage truck shall be equipped with an automatic backup audible alarm that sounds on backing and is capable of emitting sound audible under normal conditions from a distance of not less than 100 feet or shall be equipped with an automatic backup device that is in good working order, located at the rear of the vehicle and that immediately applies the service brake of the vehicle on contact by the vehicle with any obstruction to the rear. The backup device or alarm shall also be capable of operating automatically when the vehicle is in neutral or a forward gear but rolls backward.

(c) A refuse or garbage truck, except a vehicle, known as a rolloff vehicle, that is used for the express purpose of transporting waste containers such as open boxes or compactors, purchased after January 1, 2010, shall also be equipped with a functioning camera providing a video display for the driver that enhances or supplements the driver s view behind the truck for the purpose of safely maneuvering the truck.

(d) (1) A construction vehicle with a gross vehicle weight rating (GVWR) in excess of 14,000 pounds that operates at, or transports construction or industrial materials to and from, a mine or construction site, or both, shall be equipped with an automatic backup audible alarm that sounds on backing and is capable of emitting sound audible under normal conditions from a distance of not less than 200 feet.

(2) As used in this subdivision, construction vehicle includes, but is not limited to, all of the following:

(A) A vehicle designed to transport concrete, cement, clay, limestone, aggregate material as defined in subdivision (d) of Section 23114, or other similar construction or industrial material, including a transfer truck or a tractor trailer combination used exclusively to pull bottom dump, end dump, or side dump trailers.

(B) A vehicle that is a concrete mixer truck, a truck with a concrete placing boom, a water tank truck, a single engine crane with a load rating of 35 tons or more, or a tractor that exclusively pulls a low-boy trailer.

(Amended by Stats. 2011, Ch. 235, Sec. 1. Effective January 1, 2012.)



27001

(a) The driver of a motor vehicle when reasonably necessary to insure safe operation shall give audible warning with his horn.

(b) The horn shall not otherwise be used, except as a theft alarm system which operates as specified in Article 13 (commencing with Section 28085) of this chapter.

(Amended by Stats. 1977, Ch. 993.)



27002

No vehicle, except an authorized emergency vehicle, shall be equipped with, nor shall any person use upon a vehicle any siren except that an authorized emergency vehicle shall be equipped with a siren meeting requirements established by the department.

(Amended by Stats. 1979, Ch. 723.)



27003

An armored car may be equipped with a siren which may be used while resisting armed robbery. At all other times, the siren shall not be sounded. The authority to use a siren granted by this section does not constitute an armored car an authorized emergency vehicle, and all other provisions of this code applicable to drivers of vehicles apply to drivers of armored cars.

(Enacted by Stats. 1959, Ch. 3.)



27007

No driver of a vehicle shall operate, or permit the operation of, any sound amplification system which can be heard outside the vehicle from 50 or more feet when the vehicle is being operated upon a highway, unless that system is being operated to request assistance or warn of a hazardous situation.

This section does not apply to authorized emergency vehicles or vehicles operated by gas, electric, communications, or water utilities. This section does not apply to the sound systems of vehicles used for advertising, or in parades, political or other special events, except that the use of sound systems on those vehicles may be prohibited by a local authority by ordinance or resolution.

(Amended by Stats. 1989, Ch. 538, Sec. 1.)






ARTICLE 2. Exhaust Systems

27150

(a) Every motor vehicle subject to registration shall at all times be equipped with an adequate muffler in constant operation and properly maintained to prevent any excessive or unusual noise, and no muffler or exhaust system shall be equipped with a cutout, bypass, or similar device.

(b) Except as provided in Division 16.5 (commencing with Section 38000) with respect to off-highway motor vehicles subject to identification, every passenger vehicle operated off the highways shall at all times be equipped with an adequate muffler in constant operation and properly maintained so as to meet the requirements of Article 2.5 (commencing with Section 27200), and no muffler or exhaust system shall be equipped with a cutout, bypass, or similar device.

(c) The provisions of subdivision (b) shall not be applicable to passenger vehicles being operated off the highways in an organized racing or competitive event conducted under the auspices of a recognized sanctioning body or by permit issued by the local governmental authority having jurisdiction.

(Amended by Stats. 1977, Ch. 558.)



27150.1

No person engaged in a business that involves the selling of motor vehicle exhaust systems, or parts thereof, including, but not limited to, mufflers, shall offer for sale, sell, or install, a motor vehicle exhaust system, or part thereof, including, but not limited to, a muffler, unless it meets the regulations and standards applicable pursuant to this article. Motor vehicle exhaust systems or parts thereof include, but are not limited to, nonoriginal exhaust equipment.

A violation of this section is a misdemeanor.

(Amended by Stats. 2002, Ch. 569, Sec. 2. Effective January 1, 2003.)



27150.2

(a) Stations providing referee functions pursuant to Section 44036 of the Health and Safety Code shall provide for the testing of vehicular exhaust systems and the issuance of certificates of compliance only for those vehicles that have received a citation for a violation of Section 27150 or 27151.

(b) A certificate of compliance for a vehicular exhaust system shall be issued pursuant to subdivision (a) if the vehicle complies with Sections 27150 and 27151. Exhaust systems installed on motor vehicles, other than motorcycles, with a manufacturer s gross vehicle weight rating of less than 6,000 pounds comply with Sections 27150 and 27151 if they emit no more than 95 dbA when tested in accordance with Society of Automotive Engineers Standard J1169 May 1998.

(c) An exhaust system certificate of compliance issued pursuant to subdivision (a) shall identify, to the extent possible, the make, model, year, license number, and vehicle identification number of the vehicle tested, and the make and model of the exhaust system installed on the vehicle.

(d) The station shall charge a fee for the exhaust system certificate of compliance issued pursuant to subdivision (a). The fee charged shall be calculated to recover the costs incurred by the Department of Consumer Affairs to implement this section. The fees charged by the station shall be deposited in the Vehicle Inspection and Repair Fund established by Section 44062 of the Health and Safety Code.

(e) Vehicular exhaust systems are exempt from the requirements of Sections 27150 and 27151 if compliance with those sections, or the regulations adopted pursuant thereto, would cause an unreasonable hardship without resulting in a sufficient corresponding benefit with respect to noise level control.

(Amended by Stats. 2002, Ch. 569, Sec. 3. Effective January 1, 2003.)



27150.3

(a) A person may not modify the exhaust system of a motor vehicle with a whistle-tip.

(b) A person may not operate a motor vehicle if that vehicle s exhaust system is modified in violation of subdivision (a).

(c) A person may not engage in the business of installing a whistle-tip onto a motor vehicle s exhaust system.

(d) For purposes of subdivisions (a) and (c), a whistle-tip is a device that is applied to, or is a modification of, a motor vehicle s exhaust pipe for the sole purpose of creating a high-pitched or shrieking noise when the motor vehicle is operated.

(Added by Stats. 2003, Ch. 432, Sec. 1. Effective January 1, 2004.)



27150.5

Any person holding a retail seller s permit who sells or installs an exhaust system, or part thereof, including, but not limited to, a muffler, in violation of Section 27150.1 or 27150.2 or the regulations adopted pursuant thereto, shall thereafter be required to install an exhaust system, or part thereof, including, but not limited to, a muffler, which is in compliance with such regulations upon demand of the purchaser or registered owner of the vehicle concerned, or to reimburse the purchaser or registered owner for the expense of replacement and installation of an exhaust system, or part thereof, including, but not limited to, a muffler, which is in compliance, at the election of such purchaser or registered owner.

(Added by Stats. 1971, Ch. 1769.)



27150.7

A court may dismiss any action in which a person is prosecuted for operating a vehicle in violation of Section 27150 or 27151 if a certificate of compliance has been issued by a station pursuant to Section 27150.2, or if the defendant had reasonable grounds to believe that the exhaust system was in good working order and had reasonable grounds to believe that the vehicle was not operated in violation of Section 27150 or 27151.

(Amended by Stats. 2002, Ch. 569, Sec. 4. Effective January 1, 2003.)



27151

(a) No person shall modify the exhaust system of a motor vehicle in a manner which will amplify or increase the noise emitted by the motor of the vehicle so that the vehicle is not in compliance with the provisions of Section 27150 or exceeds the noise limits established for the type of vehicle in Article 2.5 (commencing with Section 27200). No person shall operate a motor vehicle with an exhaust system so modified.

(b) For the purposes of exhaust systems installed on motor vehicles with a manufacturer s gross vehicle weight rating of less than 6,000 pounds, other than motorcycles, a sound level of 95 dbA or less, when tested in accordance with Society of Automotive Engineers Standard J1169 May 1998, complies with this section. Motor vehicle exhaust systems or parts thereof include, but are not limited to, nonoriginal exhaust equipment.

(Amended by Stats. 2001, Ch. 92, Sec. 10. Effective January 1, 2002.)



27152

The exhaust gases from a motor vehicle shall not be directed to the side of the vehicle between 2 feet and 11 feet above the ground.

(Enacted by Stats. 1959, Ch. 3.)



27153

No motor vehicle shall be operated in a manner resulting in the escape of excessive smoke, flame, gas, oil, or fuel residue.

The provisions of this section apply to motor vehicles of the United States or its agencies, to the extent authorized by federal law.

(Amended by Stats. 1971, Ch. 739.)



27153.5

(a) No motor vehicle first sold or registered as a new motor vehicle on or after January 1, 1971, shall discharge into the atmosphere at elevation of less than 4,000 feet any air contaminant for a period of more than 10 seconds which is:

(1) As dark or darker in shade as that designated as No. 1 on the Ringelmann Chart, as published by the United States Bureau of Mines, or

(2) Of such opacity as to obscure an observer s view to a degree equal to or greater than does smoke described in paragraph (1) of this subdivision.

(b) No motor vehicle first sold or registered prior to January 1, 1971, shall discharge into the atmosphere at elevation of less than 4,000 feet any air contaminant for a period of more than 10 seconds which is:

(1) As dark or darker in shade than that designated as No. 2 on the Ringelmann Chart, as published by the United States Bureau of Mines, or

(2) Of such opacity as to obscure an observer s view to a degree equal to or greater than does smoke described in paragraph (1) of this subdivision.

(c) The provisions of this section apply to motor vehicles of the United States or its agencies, to the extent authorized by federal law.

(Amended by Stats. 1973, Ch. 216.)



27154

The cab of any motor vehicle shall be reasonably tight against the penetration of gases and fumes from the engine or exhaust system. The exhaust system, including the manifold, muffler, and exhaust pipes shall be so constructed as to be capable of being maintained and shall be maintained in a reasonably gastight condition.

(Enacted by Stats. 1959, Ch. 3.)



27155

No motor vehicle shall be operated or parked upon any highway unless the filling spout for the fuel tank is closed by a cap or cover of noncombustible material.

(Amended by Stats. 1965, Ch. 453.)



27156

(a) No person shall operate or leave standing upon a highway a motor vehicle that is a gross polluter, as defined in Section 39032.5 of the Health and Safety Code.

(b) No person shall operate or leave standing upon a highway a motor vehicle that is required to be equipped with a motor vehicle pollution control device under Part 5 (commencing with Section 43000) of Division 26 of the Health and Safety Code or any other certified motor vehicle pollution control device required by any other state law or any rule or regulation adopted pursuant to that law, or required to be equipped with a motor vehicle pollution control device pursuant to the National Emission Standards Act (42 U.S.C. Secs. 7521 to 7550, inclusive) and the standards and regulations adopted pursuant to that federal act, unless the motor vehicle is equipped with the required motor vehicle pollution control device that is correctly installed and in operating condition. No person shall disconnect, modify, or alter any such required device.

(c) No person shall install, sell, offer for sale, or advertise any device, apparatus, or mechanism intended for use with, or as a part of, a required motor vehicle pollution control device or system that alters or modifies the original design or performance of the motor vehicle pollution control device or system.

(d) If the court finds that a person has willfully violated this section, the court shall impose the maximum fine that may be imposed in the case, and no part of the fine may be suspended.

(e) Willfully, as used in this section, has the same meaning as the meaning of that word prescribed in Section 7 of the Penal Code.

(f) No person shall operate a vehicle after notice by a traffic officer that the vehicle is not equipped with the required certified motor vehicle pollution control device correctly installed in operating condition, except as may be necessary to return the vehicle to the residence or place of business of the owner or driver or to a garage, until the vehicle has been properly equipped with such a device.

(g) The notice to appear issued or complaint filed for a violation of this section shall require that the person to whom the notice to appear is issued, or against whom the complaint is filed, produce proof of correction pursuant to Section 40150 or proof of exemption pursuant to Section 4000.1 or 4000.2.

(h) This section shall not apply to an alteration, modification, or modifying device, apparatus, or mechanism found by resolution of the State Air Resources Board to do either of the following:

(1) Not to reduce the effectiveness of a required motor vehicle pollution control device.

(2) To result in emissions from the modified or altered vehicle that are at levels that comply with existing state or federal standards for that model-year of the vehicle being modified or converted.

(i) Aftermarket and performance parts with valid State Air Resources Board Executive Orders may be sold and installed concurrent with a motorcycle s transfer to an ultimate purchaser.

(j) This section applies to motor vehicles of the United States or its agencies, to the extent authorized by federal law.

(Amended by Stats. 2007, Ch. 325, Sec. 1. Effective January 1, 2008.)



27156.1

The installation, prior to January 1, 1974, of an auxiliary gasoline fuel tank for use on a 1973 or earlier model year motor vehicle, which vehicle is required, pursuant to Part 5 (commencing with Section 43000) of Division 26 of the Health and Safety Code or the National Emission Standards Act (42 U.S.C., Secs. 1857f-1 to 1857f-7, inclusive), to be equipped with a fuel system evaporative loss control device, shall not be deemed a violation of Section 27156 of this code. As used in this section, the term auxiliary gasoline fuel tank, has the same meaning as defined in subdivision (b) of Section 43834 of the Health and Safety Code.

(Amended by Stats. 1975, Ch. 957.)



27156.2

Notwithstanding any other provision of law, any publicly owned authorized emergency vehicle operated by a peace officer, as defined in Section 830 of the Penal Code, any authorized emergency vehicle, as defined in Section 165 and used for fighting fires or responding to emergency fire calls pursuant to paragraph (2) of subdivision (b) or pursuant to subdivision (c) or (d) of that section, and any publicly owned authorized emergency vehicle used by an emergency medical technician-paramedic, as defined in Section 1797.84 of the Health and Safety Code, is exempt from requirements imposed pursuant to California law and the regulations adopted pursuant thereto for motor vehicle pollution control devices.

(Added by Stats. 1981, Ch. 595, Sec. 1.)



27156.3

Notwithstanding any other provision of law, any motor vehicle of mosquito abatement, vector control, or pest abatement districts or agencies, any authorized emergency vehicle as defined in Section 165, except subdivision (f) thereof, and any ambulance used by a private entity under contract with a public agency, is exempt from requirements imposed pursuant to California law and the regulations adopted pursuant thereto for motor vehicle pollution control devices.

(Added by renumbering Section 27156.2 (as added by Stats. 1981, Ch. 669) by Stats. 1982, Ch. 466, Sec. 116.)



27157

The State Air Resources Board, after consultation with, and pursuant to the recommendations of, the commissioner, shall adopt such reasonable regulations as it determines are necessary for the public health and safety regarding the maximum allowable emissions of pollutants from vehicles upon a highway. Such regulations shall apply only to vehicles required by Part 5 (commencing with Section 43000) of Division 26 of the Health and Safety Code or any federal law or regulation to be equipped with devices or systems to control emission of pollutants from the exhaust and shall not be stricter than the emission standards required of that model year motor vehicle when first manufactured.

(Amended by Stats. 1979, Ch. 373.)



27157.5

The State Air Resources Board, after consultation with, and pursuant to the recommendations of, the commissioner, shall adopt such reasonable standards as it determines are necessary for the public health and safety for the emission of air pollutants from the exhaust of motor vehicles of 1955 through 1965 model years. These standards shall be based on the normal emissions of such cars when the timing and carburetor are in proper adjustment and the spark plugs are in proper operating condition.

(Added by Stats. 1971, Ch. 1095.)



27158

After notice by a traffic officer that a vehicle does not comply with any regulation adopted pursuant to Section 27157, no person shall operate, and no owner shall permit the operation of, such vehicle for more than 30 days thereafter unless a certificate of compliance has been issued for such vehicle in accordance with the provisions of Section 9889.18 of the Business and Professions Code or unless the department has checked the vehicle and determined that the vehicle has been made to comply with such regulation adopted pursuant to Section 27157. A certificate of compliance issued for such vehicle shall, for a period of one year from date of issue, constitute proof of compliance with any regulations adopted pursuant to Section 27157 provided that no required pollution control device has been disconnected, modified, or altered or has been adjusted by other than a licensed installer in a licensed motor vehicle pollution control device installation and inspection station subsequent to the issuance of the certificate of compliance. The provisions of this section shall apply to the United States and its agencies to the extent authorized by federal law.

(Amended by Stats. 1974, Ch. 769.)



27158.5

After notice by a traffic officer that a motor vehicle does not comply with any standard adopted pursuant to Section 27157.5, no person shall operate, and no owner shall permit the operation of, such motor vehicle for more than 30 days thereafter unless a certificate of compliance has been issued for such vehicle in accordance with the provisions of Section 9889.18 of the Business and Professions Code or unless the department has checked the vehicle and determined that the vehicle has been made to comply with such standard adopted pursuant to Section 27157.5. A certificate of compliance issued for such vehicle shall, for a period of one year from date of issue, constitute proof of compliance with the standards determined pursuant to Section 27157.5.

(Amended by Stats. 1974, Ch. 769.)



27159

Any uniformed member of the California Highway Patrol may order a vehicle stored when it is located within the territorial limits in which the member may act if requested by a representative of the State Air Resources Board to remove the vehicle from service pursuant to subdivision (f) of Section 44011.6 of the Health and Safety Code. All towing and storage fees for a vehicle removed under this section shall be paid by the owner.

(Added by Stats. 1990, Ch. 1433, Sec. 24.)






ARTICLE 2.5. Noise Limits

27200

(a) The Department of Motor Vehicles shall not register on a dealer s report of sale a new motor vehicle, except an off-highway motor vehicle subject to identification as provided in Division 16.5 (commencing with Section 38000), which produces a maximum noise exceeding the applicable noise limit at a distance of 50 feet from the centerline of travel under test procedures established by the Department of the California Highway Patrol.

(b) The Department of Motor Vehicles may accept a dealer s certificate as proof of compliance with this article.

(c) Test procedures for compliance with this article shall be established by the Department of the California Highway Patrol, taking into consideration the test procedures of the Society of Automotive Engineers.

(d) No person shall sell or offer for sale a new motor vehicle, except an off-highway motor vehicle subject to identification as provided in Division 16.5 (commencing with Section 38000), which produces a maximum noise exceeding the applicable noise limit specified in this article, and for which noise emission standards or regulations have not been adopted by the Administrator of the Environmental Protection Agency pursuant to the Noise Control Act of 1972 (P.L. 92-574).

(e) No person shall sell or offer for sale a new motor vehicle, except an off-highway motor vehicle subject to identification as provided in Division 16.5 (commencing with Section 38000), which produces noise that exceeds or in any way violates the noise emission standards or regulations adopted for such a motor vehicle by the Administrator of the Environmental Protection Agency pursuant to the Noise Control Act of 1972 (P.L. 92-574).

(f) As used in this section, the term register is equivalent to the term licensing as used in Section 6(e)(2) of the Noise Control Act of 1972 (P.L. 92-574; Title 42, United States Code, Section 4905(e)(2)).

(Amended by Stats. 1977, Ch. 558.)



27201

For the purposes of Section 27200, the noise limit of 92 dbA shall apply to any motorcycle manufactured before 1970.

(Added by Stats. 1975, Ch. 83.)



27202

For the purposes of Section 27200, the following noise limits shall apply to any motorcycle, other than a motor-driven cycle, manufactured:

(1) After 1969, and before 1973 ........................

88 dbA

(2) After 1972, and before 1975 ........................

86 dbA

(3) After 1974, and before 1986 ........................

83 dbA

(4) After 1985 ........................

80 dbA

(Amended by Stats. 1982, Ch. 356, Sec. 1.)



27202.1

(a) Notwithstanding any other law, a person shall not park, use, or operate a motorcycle, registered in the State of California, that does not bear the required applicable federal Environmental Protection Agency exhaust system label pursuant to Subparts D (commencing with Section 205.150) and E (commencing with Section 205.164) of Part 205 of Title 40 of the Code of Federal Regulations. A violation of this section shall be considered a mechanical violation and a peace officer shall not stop a motorcycle solely on a suspicion of a violation of this section. A peace officer shall cite a violation of this section as a secondary infraction.

(b) A violation of this section is punishable as follows:

(1) For a first conviction, by a fine of not less than fifty dollars ($50), nor more than one hundred dollars ($100).

(2) For a second or subsequent conviction, by a fine of not less than one hundred dollars ($100), nor more than two hundred fifty dollars ($250).

(c) (1) The notice to appear issued or complaint filed for a violation of this section shall require that the person to whom the notice to appear is issued, or against whom the complaint is filed, produce proof of correction pursuant to Section 40150.

(2) Upon producing proof of correction to the satisfaction of the court, the court may dismiss the penalty imposed pursuant to subdivision (b) for a first violation of this section.

(d) (1) This section is applicable to a person operating a motorcycle that is manufactured on or after January 1, 2013, or a motorcycle with aftermarket exhaust system equipment that is manufactured on or after January 1, 2013.

(2) Penalties imposed pursuant to this section are in addition to penalties imposed pursuant to any other applicable laws or regulations.

(3) This section does not supersede, negate, or otherwise alter any other applicable laws or regulations.

(Added by Stats. 2010, Ch. 407, Sec. 1. Effective January 1, 2011.)



27203

For the purposes of Section 27200, the noise limit of 82 dbA shall apply to any snowmobile manufactured after 1972.

(Added by Stats. 1975, Ch. 83.)



27204

For the purposes of Section 27200, the following noise limits shall apply to any motor vehicle within the specified manufacturer s gross vehicle weight rating and date of manufacture:

GVWR Pounds

Date of
Manufacture

Noise
Limit dbA

Over 6,000

after 1967 and before 1973

88

Over 6,000

after 1972 and before 1975

86

Over 6,000

after 1974 and before 1978

83

Over 8,500

after 1977 and before 1982

83

Over 6,000 but not
over 8,500

after 1977

80

Over 8,500 but not
over 10,000

after 1981

80

Over 10,000

after 1981 and before 1988

83

Over 10,000

after 1987

80

(Amended by Stats. 1985, Ch. 274, Sec. 1.)



27206

For the purposes of Section 27200, the following noise limits shall apply to any other motor vehicle, not specified in this article, manufactured:

(1) After 1967, and before 1973 ........................

86 dbA

(2) After 1972, and before 1975 ........................

84 dbA

(3) After 1974 ........................

80 dbA

(Added by renumbering Section 27205 by Stats. 1977, Ch. 558.)



27207

No motor vehicle with a gross vehicle weight rating of more than 10,000 pounds and equipped with an engine speed governor shall produce a sound level exceeding 88 dbA, measured on an open site at a distance of 50 feet from the longitudinal centerline of the vehicle, when its engine is accelerated from idle with wide open throttle to governed speed with the vehicle stationary, transmission in neutral, and clutch, if any, engaged. Test procedures for compliance with this section shall be established by the department, taking into consideration the procedures of the United States Department of Transportation. The procedures may provide for measuring at other distances, in which case the measurement shall be corrected so as to provide for measurements equivalent to the noise limit established by this section measured at 50 feet.

(Amended by Stats. 1996, Ch. 124, Sec. 134. Effective January 1, 1997.)






ARTICLE 3. Safety Belts and Inflatable Restraint Systems

27302

No person shall sell or offer for sale any seatbelt or attachments thereto for use in a vehicle unless it complies with requirements established by the department.

(Amended by Stats. 1979, Ch. 723.)



27304

All vehicles owned and utilized in driver training by a driver training school licensed under the provisions of Chapter 1 (commencing with Section 11100) of Division 5 or in a course in automobile driver training in any secondary school maintained under the Education Code shall be equipped with a seatbelt for the driver and each passenger. Such seatbelt shall comply with requirements established by the department.

It shall be unlawful for any driver or passenger to operate or ride in such a vehicle while it is being operated for the purposes of driver training, unless such person is utilizing an installed seatbelt in the proper manner.

(Amended by Stats. 1979, Ch. 723.)



27305

All publicly owned firefighting vehicles designed for and used in responding to emergency fire calls and in combating fires shall be equipped with seatbelts for each seat utilized by personnel when such vehicles are being operated. Such seatbelts shall comply with requirements established by the department.

(Amended by Stats. 1979, Ch. 723.)



27314

(a) No dealer shall sell or offer for sale any used passenger vehicle that was manufactured on or after January 1, 1962, other than a motorcycle, unless it is equipped with at least two seatbelts which are installed for the use of persons in the front seat of the vehicle.

(b) No dealer shall sell or offer for sale any used passenger vehicle manufactured on or after January 1, 1968, other than a motorcycle, unless it is equipped with seatbelts for each seating position.

(c) Seatbelts required in subdivisions (a) and (b) shall comply with regulations established by the department.

(d) The requirements of this section shall not apply to sales to dealers, automobile dismantlers, or junk dealers.

(Amended by Stats. 1979, Ch. 723.)



27314.5

(a) (1) Subject to paragraph (3), no dealer shall sell or offer for sale any used passenger vehicle of a model year of 1972 to 1990, inclusive, unless there is affixed to the window of the left front door or, if there is no window, to another suitable location so that it may be seen and read by a person standing outside the vehicle at that location, a notice, printed in 14-point type, which reads as follows:

WARNING: While use of all seat belts reduces the chance of ejection, failure to install and use shoulder harnesses with lap belts can result in serious or fatal injuries in some crashes. Lap-only belts increase the chance of head and neck injury by allowing the upper torso to move unrestrained in a crash and increase the chance of spinal column and abdominal injuries by concentrating excessive force on the lower torso. Because children carry a disproportionate amount of body weight above the waist, they are more likely to sustain those injuries. Shoulder harnesses may be available that can be retrofitted in this vehicle. For more information call the Auto Safety Hotline at 1-800-424-9393.

(2) The notice shall remain affixed to the vehicle pursuant to paragraph (1) at all times that the vehicle is for sale.

(3) The notice is not required to be affixed to any vehicle equipped with both a lap belt and a shoulder harness for the driver and one passenger in the front seat of the vehicle and for at least two passengers in the rear seat of the vehicle.

(b) (1) In addition to the requirements of subdivision (a), and subject to paragraph (3) and subdivision (c), the dealer shall affix, to one rear seat lap belt buckle of every used passenger vehicle of a model year of 1972 to 1990, inclusive, that has a rear seat, a notice, printed in 10-point type, that reads as follows:

WARNING: While use of all seat belts reduces the chance of ejection, failure to install and use shoulder harnesses with lap belts can result in serious or fatal injuries in some crashes. Shoulder harnesses may be available that can be retrofitted in this vehicle. For more information, call the Auto Safety Hotline at 1-800-424-9393.

(2) The notice shall remain affixed to the vehicle pursuant to paragraph (1) at all times that the vehicle is for sale.

(3) The message is not required to be affixed to any vehicle either equipped with both a lap belt and a shoulder harness for at least two passengers in the rear seat or having no rear seat lap belts.

(c) A dealer is not in violation of subdivision (b) unless a private nonprofit entity has furnished a supply of the appropriate notices suitable for affixing as required free of charge or, having requested a resupply of notices, has not received the resupply.

(d) The department shall furnish, to a nonprofit private entity for purposes of this section, for a fee not to exceed its costs in so furnishing, at least once every six months, a list of all licensed dealers who sell used passenger vehicles.

(Amended by Stats. 1997, Ch. 619, Sec. 11. Effective January 1, 1998.)



27315

(a) The Legislature finds that a mandatory seatbelt law will contribute to reducing highway deaths and injuries by encouraging greater usage of existing manual seatbelts, that automatic crash protection systems that require no action by vehicle occupants offer the best hope of reducing deaths and injuries, and that encouraging the use of manual safety belts is only a partial remedy for addressing this major cause of death and injury. The Legislature declares that the enactment of this section is intended to be compatible with support for federal motor vehicle safety standards requiring automatic crash protection systems and should not be used in any manner to rescind federal requirements for installation of automatic restraints in new cars.

(b) This section shall be known and may be cited as the Motor Vehicle Safety Act.

(c) (1) As used in this section, motor vehicle means a passenger vehicle, a motortruck, or a truck tractor, but does not include a motorcycle.

(2) For purposes of this section, a motor vehicle also means a farm labor vehicle, regardless of the date of certification under Section 31401.

(d) (1) A person shall not operate a motor vehicle on a highway unless that person and all passengers 16 years of age or over are properly restrained by a safety belt. This paragraph does not apply to the operator of a taxicab, as defined in Section 27908, when the taxicab is driven on a city street and is engaged in the transportation of a fare-paying passenger. The safety belt requirement established by this paragraph is the minimum safety standard applicable to employees being transported in a motor vehicle. This paragraph does not preempt more stringent or restrictive standards imposed by the Labor Code or another state or federal regulation regarding the transportation of employees in a motor vehicle.

(2) For purposes of this section the phrase, properly restrained by a safety belt means that the lower (lap) portion of the belt crosses the hips or upper thighs of the occupant and the upper (shoulder) portion of the belt, if present, crosses the chest in front of the occupant.

(3) The operator of a limousine for hire or the operator of an authorized emergency vehicle, as defined in subdivision (a) of Section 165, shall not operate the limousine for hire or authorized emergency vehicle unless the operator and any passengers eight years of age or over in the front seat, are properly restrained by a safety belt.

(4) The operator of a taxicab shall not operate the taxicab unless any passengers eight years of age or over in the front seat, are properly restrained by a safety belt.

(e) A person 16 years of age or over shall not be a passenger in a motor vehicle on a highway unless that person is properly restrained by a safety belt. This subdivision does not apply to a passenger in a sleeper berth, as defined in subdivision (x) of Section 1201 of Title 13 of the California Code of Regulations.

(f) An owner of a motor vehicle, including an owner or operator of a taxicab, as defined in Section 27908, or a limousine for hire, operated on a highway shall maintain safety belts in good working order for the use of the occupants of the vehicle. The safety belts shall conform to motor vehicle safety standards established by the United States Department of Transportation. This subdivision, however, does not require installation or maintenance of safety belts if it is not required by the laws of the United States applicable to the vehicle at the time of its initial sale.

(g) This section does not apply to a passenger or operator with a physically disabling condition or medical condition that would prevent appropriate restraint in a safety belt, if the condition is duly certified by a licensed physician and surgeon or by a licensed chiropractor who shall state the nature of the condition, as well as the reason the restraint is inappropriate. This section also does not apply to a public employee, if the public employee is in an authorized emergency vehicle as defined in paragraph (1) of subdivision (b) of Section 165, or to a passenger in a seat behind the front seat of an authorized emergency vehicle as defined in paragraph (1) of subdivision (b) of Section 165 operated by the public employee, unless required by the agency employing the public employee.

(h) Notwithstanding subdivision (a) of Section 42001, a violation of subdivision (d), (e), or (f) is an infraction punishable by a fine of not more than twenty dollars ($20) for a first offense, and a fine of not more than fifty dollars ($50) for each subsequent offense. In lieu of the fine and any penalty assessment or court costs, the court, pursuant to Section 42005, may order that a person convicted of a first offense attend a school for traffic violators or another court-approved program in which the proper use of safety belts is demonstrated.

(i) In a civil action, a violation of subdivision (d), (e), or (f), or information of a violation of subdivision (h), does not establish negligence as a matter of law or negligence per se for comparative fault purposes, but negligence may be proven as a fact without regard to the violation.

(j) If the United States Secretary of Transportation fails to adopt safety standards for manual safety belt systems by September 1, 1989, a motor vehicle manufactured after that date for sale or sold in this state shall not be registered unless it contains a manual safety belt system that meets the performance standards applicable to automatic crash protection devices adopted by the United States Secretary of Transportation pursuant to Federal Motor Vehicle Safety Standard No. 208 (49 C.F.R. 571.208) as in effect on January 1, 1985.

(k) A motor vehicle offered for original sale in this state that has been manufactured on or after September 1, 1989, shall comply with the automatic restraint requirements of Section S4.1.2.1 of Federal Motor Vehicle Safety Standard No. 208 (49 C.F.R. 571.208), as published in Volume 49 of the Federal Register, No. 138, page 29009. An automobile manufacturer that sells or delivers a motor vehicle subject to this subdivision, and fails to comply with this subdivision, shall be punished by a fine of not more than five hundred dollars ($500) for each sale or delivery of a noncomplying motor vehicle.

(l) Compliance with subdivision (j) or (k) by a manufacturer shall be made by self-certification in the same manner as self-certification is accomplished under federal law.

(m) This section does not apply to a person actually engaged in delivery of newspapers to customers along the person s route if the person is properly restrained by a safety belt prior to commencing and subsequent to completing delivery on the route.

(n) This section does not apply to a person actually engaged in collection and delivery activities as a rural delivery carrier for the United States Postal Service if the person is properly restrained by a safety belt prior to stopping at the first box and subsequent to stopping at the last box on the route.

(o) This section does not apply to a driver actually engaged in the collection of solid waste or recyclable materials along that driver s collection route if the driver is properly restrained by a safety belt prior to commencing and subsequent to completing the collection route.

(p) Subdivisions (d), (e), (f), (g), and (h) shall become inoperative immediately upon the date that the United States Secretary of Transportation, or his or her delegate, determines to rescind the portion of the Federal Motor Vehicle Safety Standard No. 208 (49 C.F.R. 571.208) that requires the installation of automatic restraints in new motor vehicles, except that those subdivisions shall not become inoperative if the secretary s decision to rescind that Standard No. 208 is not based, in any respect, on the enactment or continued operation of those subdivisions.

(Amended by Stats. 2011, Ch. 474, Sec. 1. Effective January 1, 2012.)



27315.1

Section 27315 applies to any person in a fully enclosed three-wheeled motor vehicle that is not less than seven feet in length and not less than four feet in width, and has an unladen weight of 900 pounds or more.

(Added by Stats. 1997, Ch. 710, Sec. 2. Effective January 1, 1998.)



27315.3

(a) As used in this section, passenger motor vehicle means a passenger vehicle as defined in Section 465 and a motortruck as defined in Section 410 of less than 6,001 pounds unladen weight, but does not include a motorcycle as defined in Section 400.

(b) Every sheriff s department and city police department and the Department of the California Highway Patrol shall maintain safety belts in good working order for the use of occupants of a vehicle that it operates on a highway for the purpose of patrol. The safety belts shall conform to motor vehicle safety standards established by the United States Department of Transportation. This subdivision does not, however, require installation or maintenance of safety belts where not required by the laws of the United States applicable to the vehicle at the time of its initial sale.

(c) Notwithstanding subdivision (a) of Section 42001, a violation of subdivision (b) is an infraction punishable by a fine, including all penalty assessments and court costs imposed on the convicted department, of not more than twenty dollars ($20) for a first offense, and a fine, including all penalty assessments and court costs imposed on the convicted department, of not more than fifty dollars ($50) for each subsequent offense.

(d) (1) For a violation of subdivision (b), in addition to the fines provided for pursuant to subdivision (c) and the penalty assessments provided for pursuant to Section 1464 of the Penal Code, an additional penalty assessment of two dollars ($2) shall be levied for a first offense, and an additional penalty assessment of five dollars ($5) shall be levied for any subsequent offense.

(2) All money collected pursuant to this subdivision shall be utilized in accordance with Section 1464 of the Penal Code.

(e) In a civil action, a violation of subdivision (b) or information of a violation of subdivision (c) shall not establish negligence as a matter of law or negligence per se for comparative fault purposes, but negligence may be proven as a fact without regard to the violation.

(f) Subdivisions (b) and (c) shall become inoperative immediately upon the date that the Secretary of the United States Department of Transportation, or his or her delegate, determines to rescind the portion of the Federal Motor Vehicle Safety Standard No. 208 (49 C.F.R. 571.208) that requires the installation of automatic restraints in new passenger motor vehicles, except that those subdivisions shall not become inoperative if the secretary s decision to rescind Standard No. 208 is not based, in any respect, on the enactment or continued operation of those subdivisions or subdivisions (d) to (h), inclusive, of Section 27315.

(Amended by Stats. 2011, Ch. 474, Sec. 2. Effective January 1, 2012.)



27315.5

All law enforcement agencies shall, not later than January 1, 1991, establish a policy and issue an order, in writing, which states whether or not their officers are required to wear seat belts. When a law enforcement agency is developing a safety belt policy, the agency shall consider the officer s safety, comfort, and convenience.

(Added by Stats. 1990, Ch. 33, Sec. 3. Effective March 26, 1990.)



27316

(a) Unless specifically prohibited by the National Highway Transportation Safety Administration, all schoolbuses purchased or leased for use in California shall be equipped at all designated seating positions with a combination pelvic and upper torso passenger restraint system, if the schoolbus is either of the following:

(1) Type 1, as defined in paragraph (1) of subdivision (b) of Section 1201 of Title 13 of the California Code of Regulations, and is manufactured on or after July 1, 2005.

(2) Type 2, as defined in paragraph (2) of subdivision (b) of Section 1201 of Title 13 of the California Code of Regulations, and is manufactured on or after July 1, 2004.

(b) For purposes of this section, a passenger restraint system means any of the following:

(1) A restraint system that is in compliance with Federal Motor Vehicle Safety Standard 209, for a type 2 seatbelt assembly, and with Federal Motor Vehicle Safety Standard 210, as those standards were in effect on the date the schoolbus was manufactured.

(2) A restraint system certified by the schoolbus manufacturer that is in compliance with Federal Motor Vehicle Safety Standard 222 and incorporates a type 2 lap/shoulder restraint system.

(c) No person, school district, or organization, with respect to a schoolbus equipped with passenger restraint systems pursuant to this section, may be charged for a violation of this code or any regulation adopted thereunder requiring a passenger to use a passenger restraint system, if a passenger on the schoolbus fails to use or improperly uses the passenger restraint system.

(d) It is the intent of the Legislature, in implementing this section, that school pupil transportation providers work to prioritize the allocation of schoolbuses purchased, leased, or contracted for on or after July 1, 2004, for type 2 schoolbuses, or on or after July 1, 2005, for type 1 schoolbuses, to ensure that elementary level schoolbus passengers receive first priority for new schoolbuses whenever feasible.

(Amended by Stats. 2001, Ch. 581, Sec. 2. Effective January 1, 2002.)



27316.5

(a) Unless specifically prohibited by the National Highway Transportation Safety Administration, all type 2 school pupil activity buses, manufactured on or after July 1, 2004, purchased or leased for use in California shall be equipped at all designated seating positions with a combination pelvic and upper torso passenger restraint system.

(b) For purposes of this section, a passenger restraint system is either of the following:

(1) A restraint system that is in compliance with Federal Motor Vehicle Safety Standard 209, for a type 2 seatbelt assembly, and with Federal Motor Vehicle Safety Standard 210, as those standards were in effect on the date that the school pupil activity bus was manufactured.

(2) A restraint system certified by the school pupil activity bus manufacturer that is in compliance with Federal Motor Vehicle Safety Standard 222 and incorporates a type 2 lap-shoulder restraint system.

(c) No person, school district, or organization, with respect to a type 2 school pupil activity bus equipped with passenger restraint systems pursuant to this section, may be charged for a violation of this code or any regulation adopted thereunder requiring a passenger to use a passenger restraint system, if a passenger on the school pupil activity bus fails to use or improperly uses the passenger restraint system.

(Added by Stats. 2002, Ch. 360, Sec. 2. Effective January 1, 2003.)



27317

A person who installs, reinstalls, rewires, tampers with, alters, or modifies for compensation, a vehicle s computer system or supplemental restraint system, including, but not limited to, the supplemental restraint system s on-board system performance indicators, so that it falsely indicates the supplemental restraint system is in proper working order, or who knowingly distributes or sells a previously deployed air bag or previously deployed air bag component that will no longer meet the original equipment manufacturing form or function for proper operation, is guilty of a misdemeanor punishable by a fine of up to five thousand dollars ($5,000) or by imprisonment in a county jail for up to one year, or by both the fine and imprisonment.

(Amended by Stats. 2012, Ch. 97, Sec. 1. Effective January 1, 2013.)






ARTICLE 3.3. Child Safety Belt and Passenger Restraint Requirements

27360

(a) Except as provided in Section 27363 a parent, legal guardian, or driver shall not transport on a highway in a motor vehicle, as defined in paragraph (1) of subdivision (3) of Section 27315, a child or ward who is under eight years of age, without properly securing that child in a rear seat in an appropriate child passenger restraint system meeting applicable federal motor vehicle safety standards.

(b) Subdivision (a) does not apply to a driver if the parent or legal guardian of the child is also present in the motor vehicle and is not the driver.

(Repealed and added by Stats. 2011, Ch. 474, Sec. 4. Effective January 1, 2012.)



27360.5

(a) A parent, legal guardian, or driver shall not transport on a highway in a motor vehicle, as defined in paragraph (1) of subdivision (c) of Section 27315, a child or ward who is eight years of age or older, but less than 16 years of age, without properly securing that child or ward in an appropriate child passenger restraint system or safety belt meeting applicable federal motor vehicle safety standards.

(b) Subdivision (a) does not apply to a driver if the parent or legal guardian of the child is also present in the motor vehicle and is not the driver.

(Repealed and added by Stats. 2011, Ch. 474, Sec. 6. Effective January 1, 2012.)



27360.6

(a) (1) For a conviction under Section 27360 or 27360.5, a first offense is punishable by a fine of one hundred dollars ($100), except that the court may reduce or waive the fine if the defendant establishes to the satisfaction of the court that he or she is economically disadvantaged, and the court, instead, refers the defendant to a community education program that includes, but is not limited to, education on the proper installation and use of a child passenger restraint system for children of all ages, and provides certification to the court of completion of that program. Upon completion of the program, the defendant shall provide proof of participation in the program. If an education program on the proper installation and use of a child passenger restraint system is not available within 50 miles of the residence of the defendant, the requirement to participate in that program shall be waived. If the fine is paid, waived, or reduced, the court shall report the conviction to the department pursuant to Section 1803.

(2) The court may require a defendant described under paragraph (1) to attend an education program that includes demonstration of proper installation and use of a child passenger restraint system and provides certification to the court that the defendant has presented for inspection a child passenger restraint system that meets applicable federal safety standards.

(b) (1) A second or subsequent conviction under Section 27360 or 27360.5 is punishable by a fine of two hundred fifty dollars ($250), no part of which may be waived by the court, except that the court may reduce or waive the fine if the defendant establishes to the satisfaction of the court that he or she is economically disadvantaged, and the court, instead refers the defendant to a community education program that includes, but is not limited to, education on the proper installation and use of child passenger restraint systems for children of all ages, and provides certification to the court of completion of that program. Upon completion of the program, the defendant shall provide proof of participation in the program. If an education program on the proper installation and use of a child passenger restraint system is not available within 50 miles of the residence of the defendant, the requirement to participate in that program shall be waived. If the fine is paid, waived, or reduced, the court shall report the conviction to the department pursuant to Section 1803.

(2) The court may require a defendant described under paragraph (1) to attend an education program that includes demonstration of proper installation and use of a child passenger restraint system and provides certification to the court that the defendant has presented for inspection a child passenger restraint system that meets applicable federal safety standards.

(c) Notwithstanding any other law, the fines collected under this section shall be allocated as follows:

(1) (A) Sixty percent to health departments of local jurisdictions where the violation occurred, to be used for a community education and assistance program that includes, but is not limited to, demonstration of the proper installation and use of child passenger restraint systems for children of all ages and assistance to economically disadvantaged families in obtaining a restraint system through a low-cost purchase or loan. The county or city health department shall designate a coordinator to facilitate the creation of a special account and to develop a relationship with the court system to facilitate the transfer of funds to the program. The county or city may contract for the implementation of the program. Prior to obtaining possession of a child passenger restraint system pursuant to this subdivision, a person shall attend an education program that includes demonstration of proper installation and use of a child passenger restraint system.

(B) As the proceeds from fines become available, county or city health departments shall prepare and maintain a listing of all child passenger restraint low-cost purchase or loaner programs in their counties, including a semiannual verification that all programs listed are in existence. Each county or city shall forward the listing to the Office of Traffic Safety in the Business, Transportation and Housing Agency and the courts, birthing centers, community child health and disability prevention programs, county clinics, prenatal clinics, women, infants, and children programs, and county hospitals in that county, who shall make the listing available to the public. The Office of Traffic Safety shall maintain a listing of all of the programs in the state.

(2) Twenty-five percent to the county or city for the administration of the community education program.

(3) Fifteen percent to the city, to be deposited in its general fund except that, if the violation occurred in an unincorporated area, this amount shall be allocated to the county for purposes of paragraph (1).

(Added by Stats. 2011, Ch. 474, Sec. 7. Effective January 1, 2012.)



27361

A law enforcement officer reasonably suspecting a violation of Section 27360 or 27360.5, or both of those sections, may stop a vehicle transporting a child appearing to the officer to be within the age specified in Section 27360 or 27360.5. The officer may issue a notice to appear for a violation of Section 27360 or 27360.5.

(Amended by Stats. 2011, Ch. 474, Sec. 8. Effective January 1, 2012.)



27362

(a) A manufacturer, wholesaler, or retailer shall not sell, offer for sale, or install in a motor vehicle, a child passenger restraint system that does not conform to all applicable federal motor vehicle safety standards on the date of manufacture. Responsibility for compliance with this section shall rest with the individual selling the system, offering the system for sale, or installing the system. A person who violates this section is guilty of a misdemeanor and shall be punished as follows:

(1) Upon a first conviction, by a fine not exceeding four hundred dollars ($400), or by imprisonment in a county jail for a period of not more than 90 days, or both.

(2) Upon a second or subsequent conviction, by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in a county jail for a period of not more than 180 days, or both.

(b) The fines collected for a violation of this section shall be allocated as follows:

(1) (A) Sixty percent to the county or city health department where the violation occurred, to be used for a child passenger restraint low-cost purchase or loaner program which shall include, but not be limited to, education on the proper installation and use of a child passenger restraint system. The county health department shall designate a coordinator to facilitate the creation of a special account and to develop a relationship with the superior court to facilitate the transfer of funds to the program. The county may contract for the implementation of the program. Prior to obtaining possession of a child passenger restraint system pursuant to this section, a person shall receive information relating to the importance of utilizing that system.

(B) As the proceeds from fines become available, county health departments shall prepare and maintain a listing of all child passenger restraint low-cost purchase or loaner programs in their counties, including a semiannual verification that all programs listed are in existence. Each county shall forward the listing to the Office of Traffic Safety in the Business, Transportation and Housing Agency and the courts, birthing centers, community child health and disability prevention programs, and county hospitals in that county, who shall make the listing available to the public. The Office of Traffic Safety shall maintain a listing of all of the programs in the state.

(2) Twenty-five percent to the county for the administration of the program.

(3) Fifteen percent to the city, to be deposited in its general fund except that, if the violation occurred in an unincorporated area, this amount shall be allocated to the county for purposes of paragraph (1).

(Amended by Stats. 2005, Ch. 22, Sec. 204. Effective January 1, 2006.)



27362.1

(a) No individual may sell or offer for sale a child passenger restraint system that was in use by a child during an accident involving a motor vehicle.

(b) A violation of this section shall be punished by a fine of one hundred dollars ($100).

(Added by Stats. 2002, Ch. 703, Sec. 2. Effective January 1, 2003.)



27363

(a) The court may exempt from the requirements of this article any class of child by age, weight, or size if it is determined that the use of a child passenger restraint system would be impractical by reason of physical unfitness, medical condition, or size. The court may require satisfactory proof of the child s physical unfitness, medical condition, or size and that an appropriate special needs child passenger restraint system is not available.

(b) In case of a life-threatening emergency, or when a child is being transported in an authorized emergency vehicle, if there is no child passenger restraint system available, a child may be transported without the use of that system, but the child shall be secured by a seatbelt.

(c) A child weighing more than 40 pounds may be transported in the backseat of a vehicle while wearing only a lap safety belt when the backseat of the vehicle is not equipped with a combination lap and shoulder safety belt.

(d) Notwithstanding Section 27360, a child or ward under eight years of age who is four feet nine inches in height or taller may be properly restrained by a safety belt, as defined in paragraph (2) of subdivision (d) of Section 27315, rather than by a child passenger restraint system.

(e) Notwithstanding Section 27360, a child or ward under eight years of age may ride properly secured in an appropriate child passenger restraint system meeting applicable federal motor vehicle safety standards in the front seat of a motor vehicle under any of the following circumstances:

(1) There is no rear seat.

(2) The rear seats are side-facing jump seats.

(3) The rear seats are rear-facing seats.

(4) The child passenger restraint system cannot be installed properly in the rear seat.

(5) All rear seats are already occupied by children seven years of age or under.

(6) Medical reasons necessitate that the child or ward not ride in the rear seat. The court may require satisfactory proof of the child s medical condition.

(f) Notwithstanding subdivision (e), a child shall not be transported in a rear-facing child passenger restraint system in the front seat of a motor vehicle that is equipped with an active frontal passenger airbag.

(Amended by Stats. 2011, Ch. 474, Sec. 9. Effective January 1, 2012.)



27363.5

(a) A public or private hospital, clinic, or birthing center shall, at the time of the discharge of a child, provide to and discuss with the parents or the person to whom the child is released, if the child is under eight years of age, information on the current law requiring child passenger restraint systems, safety belts, and the transportation of children in rear seats.

(b) A public or private hospital, clinic, or birthing center shall also provide to and discuss with the parent or person to whom the child is released, if the child is under eight years of age, contact information to direct the person to an Internet Web site or other contact that could provide, at no cost or low cost, information and assistance relating to child passenger restraint system requirements, installation, and inspection. Pursuant to this subdivision, the hospital, clinic, or birthing center does not have any additional obligation to provide patients with any assistance relating to child passenger restraint systems, other than providing the contact information as set forth in this subdivision. This contact information may include the following:

(1) Call 1-866-SEAT-CHECK or visit www.seatcheck.org to find a nearby location.

(2) The telephone number of the local office of the Department of the California Highway Patrol.

(3) The Internet Web site for the National Highway Traffic Safety Administration s Child Safety Seat Inspection Station Locator.

(4) The Internet Web site for the State Department of Public Health s child passenger restraint system safety inspection locator.

(c) A public or private hospital, clinic, or birthing center shall not be responsible for the failure of the parent or person to whom the child is released to properly transport the child.

(Amended by Stats. 2012, Ch. 185, Sec. 2. Effective January 1, 2013.)



27364

(a) It is the intent of the Legislature, in enacting this article, to insure that children, who are, because of their tender years, helpless dependent passengers, are provided with the safest transportation possible.

(b) It is the further intent of the Legislature to stress and communicate to all drivers in this state the importance of using child passenger restraint systems.

(c) Nothing in this article shall be construed to extend application of these provisions to a class of children other than the class of children herein specified.

(Amended by Stats. 1995, Ch. 512, Sec. 9. Effective January 1, 1996.)



27365

(a) (1) A car rental agency in California shall inform each of its customers of Section 27360 by posting, in a place conspicuous to the public in each established place of business of the agency, a notice not smaller than 15 by 20 inches which states the following:

CALIFORNIA LAW REQUIRES ALL CHILDREN UNDER 8 YEARS OF AGE TO BE TRANSPORTED IN THE REAR SEAT OF THE VEHICLE IN A CHILD RESTRAINT SYSTEM. THIS AGENCY IS REQUIRED TO PROVIDE FOR RENTAL OF A CHILD RESTRAINT SYSTEM IF YOU DO NOT HAVE A CHILD RESTRAINT SYSTEM YOURSELF.

(2) The posted notice specified in paragraph (1) is not required if the car rental agency s place of business is located in a hotel that has a business policy prohibiting the posting of signs or notices in any area of the hotel. In that case, a car rental agency shall furnish a written notice to each customer that contains the same information as required for the posted notice.

(b) Every car rental agency in California shall have available for, and shall, upon request, provide for rental to, adults traveling with children under eight years of age, child passenger restraint systems that are certified by the manufacturer to meet applicable federal motor vehicle safety standards for use by children, are in good and safe condition, with no missing original parts, and are not older than five years.

(c) A violation of this section is an infraction punishable by a fine of one hundred dollars ($100).

(Amended by Stats. 2011, Ch. 474, Sec. 11. Effective January 1, 2012.)



27366

(a) The department shall do the following:

(1) Prepare and disseminate materials for the purpose of educating the public about the importance of using passenger restraints for infants and children under 15 years of age. These materials shall include, but are not limited to, audiovisual aids and written materials that explain the effects of motor vehicle accidents on infants and children and the reduction in risk of injury or death as a result of the utilization of passenger restraints for infants and children.

(2) As funding is available, produce and administer a billboard campaign stressing the importance of utilizing child passenger restraint systems and instructing the public on where to obtain those systems.

(b) The department, the Office of Traffic Safety, and the State Department of Health Services shall meet annually to coordinate, share information about, and outline the programs that each organization is pursuing in the area of child passenger restraint systems.

(Added by Stats. 1995, Ch. 512, Sec. 10. Effective January 1, 1996.)



27368

This article applies to child passengers in a fully enclosed three-wheeled motor vehicle that is not less than seven feet in length and not less than four feet in width, and has an unladen weight of 900 pounds or more.

(Added by Stats. 1997, Ch. 710, Sec. 3. Effective January 1, 1998.)






ARTICLE 3.4. Emergency Exits for Charter-Party Carriers of Passengers

27375

(a) Any person who operates a modified limousine shall ensure that the vehicle has at least two rear side doors and one or two rear windows, as specified in paragraph (1), that the rear seat passengers or all passengers of the vehicle may open from the inside of the vehicle in case of any fire or other emergency that may require the immediate exit of the passengers of the vehicle. A limousine subject to this section shall be equipped with both of the following:

(1) (A) Except as provided in subparagraph (B), at least two rear push-out windows that are accessible to all passengers. At least one push-out window shall be located on each side of the vehicle, unless the design of the limousine precludes the installation of a push-out window on one side of the vehicle, in which case the second push-out window shall instead be located in the roof of the vehicle.

(B) If the design of the limousine precludes the installation of even one push-out window on a side of the vehicle, one push-out window shall instead be located in the roof of the vehicle.

(C) The Department of the California Highway Patrol shall establish, by regulation, standards to ensure that window exits are operable and sufficient in emergency situations for limousine passengers. The department shall ensure that these regulations comply with any applicable federal motor vehicle safety standards.

(2) At least two rear side doors that are accessible to all passengers and that may be opened manually by any passenger. At least one rear side door shall be located on each side of the vehicle. For modified limousines, on or after July 1, 2015, at least one of these side doors shall be located near the driver s compartment and another near the back of the vehicle. These side doors shall comply with any applicable federal motor vehicle safety standards as deemed necessary by the Department of the California Highway Patrol.

(b) In the case of a fire or other emergency that requires the immediate exit of the passengers from the limousine, the driver of the limousine shall unlock the doors so that the rear side doors can be opened by the passengers from the inside of the vehicle.

(c) An owner or operator of a limousine shall do all of the following:

(1) Instruct all passengers on the safety features of the vehicle prior to the beginning of any trip, including, but not limited to, instructions for lowering the partition between the driver and passenger compartments and for communicating with the driver by the use of an intercom or other onboard or wireless device.

(2) Disclose to the contracting party and the passengers whether the limousine meets the safety requirements described in this section.

(3) If paragraph (3) of subdivision (d) applies, the owner or operator of a limousine shall further disclose to the contracting party and the passengers that the limousine does not meet the safety requirements required in subdivision (a) regarding vehicle escape options because of its exempt status, and therefore may pose a greater risk to passengers should emergency escape be necessary.

(d) (1) Subdivision (a) shall apply to all modified limousines modified on or after July 1, 2015.

(2) Subdivision (a) shall, beginning January 1, 2016, apply to all vehicles that met the definition of modified limousine, as described in subdivision (b) of Section 378, that are modified prior to July 1, 2015.

(3) Except as provided in paragraph (4), subdivision (a) shall not apply to any limousine manufactured before 1970 that has an active transportation charter-party carrier (TCP) number that was issued by the commission as of August 15, 2013.

(4) Subdivision (a) shall apply to any limousine manufactured before 1970 if it was modified after August 15, 2013.

(Amended by Stats. 2014, Ch. 860, Sec. 14. Effective September 30, 2014.)






ARTICLE 3.5. Headsets and Earplugs

27400

A person operating a motor vehicle or bicycle may not wear a headset covering, or earplugs in, both ears. This prohibition does not apply to any of the following:

(a) A person operating authorized emergency vehicles, as defined in Section 165.

(b) A person engaged in the operation of either special construction equipment or equipment for use in the maintenance of any highway.

(c) A person engaged in the operation of refuse collection equipment who is wearing a safety headset or safety earplugs.

(d) A person wearing personal hearing protectors in the form of earplugs or molds that are specifically designed to attenuate injurious noise levels. The plugs or molds shall be designed in a manner so as to not inhibit the wearer s ability to hear a siren or horn from an emergency vehicle or a horn from another motor vehicle.

(e) A person using a prosthetic device that aids the hard of hearing.

(Amended by Stats. 2003, Ch. 594, Sec. 45. Effective January 1, 2004.)






ARTICLE 4. Tires

27450

When any vehicle is equipped with any solid tire, the solid tire shall have a minimum thickness of resilient rubber as follows:

(a) If the width of the tire is three inches but less than six inches, one inch thick.

(b) If the width of the tire is six inches but not more than nine inches, 1
1/4
inches thick.

(c) If the width of the tire is more than nine inches, 1
1/2
inches thick.

(Enacted by Stats. 1959, Ch. 3.)



27451

The rubber of a solid tire shall be measured between the surface of the roadway and the nearest metal part of the base flange to which the tire is attached at the point where the concentrated weight of the vehicle bears upon the surface of the roadway.

(Enacted by Stats. 1959, Ch. 3.)



27452

The required thickness of rubber shall extend evenly around the entire periphery of the tire. The entire solid tire shall be securely attached to the channel base and shall be without flat spots or bumpy rubber.

(Enacted by Stats. 1959, Ch. 3.)



27453

There shall not be an average difference greater than
1/8
inch between the outside diameters of each single tire composing a dual solid rubber tire.

(Enacted by Stats. 1959, Ch. 3.)



27454

A tire on a vehicle upon a highway shall not have on its periphery any block, stud, flange, cleat, ridge, bead, or any other protuberance of metal or wood that projects beyond the tread of the traction surface of the tire.

This section does not apply to any of the following:

(a) Tire traction devices of reasonable size used to prevent skidding when upon wet surfaces or when upon snow or ice.

(b) Pneumatic tires that have embedded therein wire not to exceed 0.075 of an inch in diameter and that are constructed so that under no conditions will the percentage of metal in contact with the roadway exceed 5 percent of the total tire area in contact with the roadway, except that during the first 1,000 miles of use or operation of the tire, the metal in contact with the roadway may exceed 5 percent of the tire area in contact with the roadway, but shall in no event exceed 20 percent of the area.

(c) Vehicles operated upon unimproved roadways when necessary in the construction or repair of highways.

(d) Traction engines or tractors when operated under the conditions of a permit first obtained from the Department of Transportation.

(e) (1) Pneumatic tires containing metal-type studs of tungsten carbide or other suitable material that are inserted or constructed so that under no condition will the number of studs or the percentage of metal in contact with the roadway exceed 3 percent of the total tire area in contact with the roadway, between November 1 and April 30 of each year. A vehicle may be equipped year-round with tires that have studs that retract pneumatically or mechanically when not in use, if the studs are retracted between May 1 and October 31 of each year. A tire on a vehicle shall not be worn to a point at which the studs protrude beyond the tire tread when retracted.

(2) The commissioner, after consultation with the Department of Transportation, may extend the period during which the studded pneumatic tires may be used with studs deployed or inserted in areas of the state for the protection of the public because of adverse weather conditions.

(f) Pneumatic tires used on an authorized emergency vehicle, as defined in Section 165, containing metal-type studs of tungsten carbide or other suitable material, if the studs are inserted or constructed so that under no conditions will the number of studs or the percentage of metal in contact with the roadway exceed 3 percent of the total tire area in contact with the roadway. Notwithstanding subdivision (e), authorized emergency vehicles are permitted the unrestricted use of studded pneumatic tires throughout the year.

(Amended by Stats. 2008, Ch. 220, Sec. 1. Effective January 1, 2009.)



27455

(a) On and after January 1, 1975, no person shall sell or offer for sale an inner tube for use in a radial tire unless, at the time of manufacture, the tube valve stem is colored red or is distinctly marked in accordance with rules and regulations adopted by the department, taking into consideration the recommendations of manufacturers of inner tubes.

(b) No person shall install an inner tube in a radial tire unless the inner tube is designed for use in a radial tire.

(Added by Stats. 1973, Ch. 741.)



27459

No person shall operate any motor vehicle, trailer or semitrailer upon any portion of a highway without tire traction devices when that portion of the highway is signed for the requirement of tire traction devices. In any case where a passenger vehicle or motortruck having an unladen weight of 6,000 pounds or less may be required by the Department of Transportation or local authorities to be equipped with tire traction devices, the devices shall be placed on at least two drive wheels, or the department or local authorities may provide, in the alternative, that the vehicle may be equipped with snow-tread tires on at least two drive wheels when the weather and surface conditions at the time are such that the stopping, tractive, and cornering abilities of the snow-tread tires are adequate. The snow-tread tires shall be of a type and design manufactured for use on snow as a replacement for tire chains or tire traction devices, shall be in good condition, and shall bear the marking of M-S, M/S, or other marking indicating that the tire was manufactured for use on snow, or, in the case of tires purchased before January 1, 1987, shall either bear the markings or, in the opinion of the inspecting officer, comply with the tread pattern requirements of Section 558.

(Amended by Stats. 1990, Ch. 71, Sec. 4. Effective May 1, 1990.)



27459.5

(a) No person shall sell, offer for sale, lease, install, or replace on a vehicle for use on a highway, any tire traction devices which are not in compliance with requirements specified in Section 605.

(b) Every manufacturer who sells, offers for sale, or manufactures for use upon a vehicle, tire traction devices subject to the requirements of Section 605 shall, before the device is offered for sale, have laboratory test data showing compliance with those requirements. Tests may be conducted by the manufacturer.

(Added by Stats. 1990, Ch. 71, Sec. 5. Effective May 1, 1990.)



27460

Any passenger vehicle or motortruck having an unladen weight of 6,500 pounds or less and operated and equipped with four-wheel drive and with snow-tread tires on all four drive wheels may be operated upon any portion of a highway without tire traction devices, notwithstanding the fact that the highway is signed for the requirement of those devices and provided that tire traction devices for at least one set of drive wheels are carried in or upon the vehicle. The snow-tread tires shall meet the requirements specified in Section 27459, and the vehicle shall not, when so operated, tow another vehicle except as may be necessary to move a disabled vehicle from the roadway.

No person shall use those tires on four-wheel drive vehicles in place of tire traction devices whenever weather and roadway conditions at the time are such that the stopping, tractive, and cornering abilities of the tires are not adequate or whenever the Department of Transportation or local authorities, in their respective jurisdictions, place signs prohibiting their operation unless equipped with tire traction devices.

(Amended by Stats. 1990, Ch. 71, Sec. 7. Effective May 1, 1990.)



27460.5

No person shall knowingly sell or offer or expose for sale any motor vehicle tire except a commercial vehicle tire, or any motor vehicle equipped with any tire except a commercial vehicle tire, which has been recut or regrooved. For purposes of this section a recut or regrooved tire is an unretreaded or unrecapped tire into which new grooves have been cut or burned.

(Added by Stats. 1965, Ch. 1518.)



27461

No person shall cause or permit the operation of and no driver shall knowingly operate any motor vehicle except a commercial vehicle, on any street or highway, which is equipped with one or more recut or regrooved tires. For purposes of this section a recut or regrooved tire is an unretreaded or unrecapped tire into which new grooves have been cut or burned.

(Added by Stats. 1965, Ch. 1518.)



27465

(a) No dealer or person holding a retail seller s permit shall sell, offer for sale, expose for sale, or install on a vehicle axle for use on a highway, a pneumatic tire when the tire has less than the tread depth specified in subdivision (b). This subdivision does not apply to any person who installs on a vehicle, as part of an emergency service rendered to a disabled vehicle upon a highway, a spare tire with which the disabled vehicle was equipped.

(b) No person shall use on a highway a pneumatic tire on a vehicle axle when the tire has less than the following tread depth, except when temporarily installed on a disabled vehicle as specified in subdivision (a):

(1) One thirty-second (
1/32
) of an inch tread depth in any two adjacent grooves at any location of the tire, except as provided in paragraphs (2) and (3).

(2) Four thirty-second (
4/32
) of an inch tread depth at all points in all major grooves on a tire on the steering axle of any motor vehicle specified in Section 34500, and two thirty-second (
2/32
) of an inch tread depth at all points in all major grooves on all other tires on the axles of these vehicles.

(3) Six thirty-second (
6/32
) of an inch tread depth at all points in all major grooves on snow tires used in lieu of tire traction devices in posted tire traction device control areas.

(c) The measurement of tread depth shall not be made where tie bars, humps, or fillets are located.

(d) The requirements of this section shall not apply to implements of husbandry.

(e) The department, if it determines that such action is appropriate and in keeping with reasonable safety requirements, may adopt regulations establishing more stringent tread depth requirements than those specified in this section for those vehicles defined in Sections 322 and 545, and may adopt regulations establishing tread depth requirements different from those specified in this section for those vehicles listed in Section 34500.

(Amended by Stats. 1990, Ch. 71, Sec. 8. Effective May 1, 1990.)



27500

(a) The department may adopt regulations relating to standards for pneumatic tires of a vehicle type as it determines necessary to provide for public safety.

(b) In adopting these regulations, the department shall consider as evidence of generally accepted standards, the rules and regulations which have been adopted by the Federal Highway Administration and Rubber Manufacturers Assocation.

(Amended by Stats. 1970, Ch. 216.)



27501

(a) No dealer or person holding a retail seller s permit shall sell, offer for sale, expose for sale, or install on a vehicle for use on a highway, a pneumatic tire which is not in compliance with regulations adopted pursuant to Section 27500. This subdivision shall not apply to any person who installs on a vehicle, as part of an emergency service rendered to a vehicle upon a highway, a spare tire with which such disabled vehicle was equipped.

(b) No person shall use on a highway a pneumatic tire which is not in conformance with such regulations.

(Amended by Stats. 1976, Ch. 70.)



27502

No dealer or person holding a retail seller s permit shall sell, offer for sale, expose for sale, or install on a vehicle for use on a highway, a tire which is not in compliance with regulations adopted pursuant to Section 27503.

(Added by Stats. 1971, Ch. 1197. Operative, by Sec. 3 of Ch. 1197, on operative date of regulations adopted pursuant to Section 27503.)



27503

(a) The commissioner, after public hearings, shall adopt regulations setting noise standards for pneumatic tires. Such standards shall be the lowest level of noise consistent with economic and technological feasibility and with public safety as stated in the regulations adopted pursuant to Section 27500. Such standards may be adopted for each tire-vehicle type combination. The regulations may require the manufacturer to prove to the commissioner that the tire meets the standards, subject to such inspection as the commissioner prescribes. The regulations shall be filed with the Legislature eight months after the federal study on tire noise is available, and shall become operative one year after such filing.

(b) It is the intent of the Legislature in enacting this section that the commissioner shall consider recommendations of the United States Department of Transportation before developing independent standards for tire noise.

(Added by Stats. 1971, Ch. 1197.)






ARTICLE 5. Fenders, Ornaments, and Television

27600

No person shall operate any motor vehicle having three or more wheels, any trailer, or semitrailer unless equipped with fenders, covers, or devices, including flaps or splash aprons, or unless the body of the vehicle or attachments thereto afford adequate protection to effectively minimize the spray or splash of water or mud to the rear of the vehicle and all such equipment or such body or attachments thereto shall be at least as wide as the tire tread. This section does not apply to those vehicles exempt from registration, trailers and semitrailers having an unladen weight of under 1,500 pounds, or any vehicles manufactured and first registered prior to January 1, 1971, having an unladen weight of under 1,500 pounds.

(Amended by Stats. 1970, Ch. 215.)



27602

(a) A person shall not drive a motor vehicle if a television receiver, a video monitor, or a television or video screen, or any other similar means of visually displaying a television broadcast or video signal that produces entertainment or business applications, is operating and is located in the motor vehicle at a point forward of the back of the driver s seat, or is operating and the monitor, screen, or display is visible to the driver while driving the motor vehicle.

(b) Subdivision (a) does not apply to the following equipment when installed in a vehicle:

(1) A vehicle information display.

(2) A global positioning display.

(3) A mapping display.

(4) A visual display used to enhance or supplement the driver s view forward, behind, or to the sides of a motor vehicle for the purpose of maneuvering the vehicle.

(5) A television receiver, video monitor, television or video screen, or any other similar means of visually displaying a television broadcast or video signal, if that equipment satisfies one of the following requirements:

(A) The equipment has an interlock device that, when the motor vehicle is driven, disables the equipment for all uses except as a visual display as described in paragraphs (1) to (4), inclusive.

(B) The equipment is designed, operated, and configured in a manner that prevents the driver of the motor vehicle from viewing the television broadcast or video signal while operating the vehicle in a safe and reasonable manner.

(6) A mobile digital terminal that is fitted with an opaque covering that does not allow the driver to view any part of the display while driving, even though the terminal may be operating, installed in a vehicle that is owned or operated by any of the following:

(A) An electrical corporation, as defined in Section 218 of the Public Utilities Code.

(B) A gas corporation, as defined in Section 222 of the Public Utilities Code.

(C) A sewer system corporation, as defined in Section 230.6 of the Public Utilities Code.

(D) A telephone corporation, as defined in Section 234 of the Public Utilities Code.

(E) A water corporation, as defined in Section 241 of the Public Utilities Code.

(F) A local publicly owned electric utility, as defined in Section 224.3 of the Public Utilities Code.

(G) A city, joint powers agency, or special district, if that local entity uses the vehicle solely in the provision of sewer service, gas service, water service, or wastewater service.

(c) Subdivision (a) does not apply to a mobile digital terminal installed in an authorized emergency vehicle or to a motor vehicle providing emergency road service or roadside assistance.

(d) Subdivision (a) does not apply to a mobile digital terminal installed in a vehicle when the vehicle is deployed in an emergency to respond to an interruption or impending interruption of electrical, natural gas, telephone, sewer, water, or wastewater service, and the vehicle is owned or operated by any of the following:

(1) An electrical corporation, as defined in Section 218 of the Public Utilities Code.

(2) A gas corporation, as defined in Section 222 of the Public Utilities Code.

(3) A sewer system corporation, as defined in Section 230.6 of the Public Utilities Code.

(4) A telephone corporation, as defined in Section 234 of the Public Utilities Code.

(5) A water corporation, as defined in Section 241 of the Public Utilities Code.

(6) A local publicly owned electric utility, as defined in Section 224.3 of the Public Utilities Code.

(7) A city, joint powers agency, or special district, if that local entity uses the vehicle solely in the provision of sewer service, gas service, water service, or wastewater service.

(Amended by Stats. 2010, Ch. 328, Sec. 231. Effective January 1, 2011.)



27603

When a motor vehicle formerly used as a schoolbus is sold to any person and is used exclusively for purposes other than the transportation of pupils pursuant to Article 3 (commencing with Section 39830) of Chapter 5 of Part 23 of the Education Code, it shall be painted by the purchaser a color different than that prescribed by the Department of the California Highway Patrol for schoolbuses before it is operated on any street or highway other than to have the vehicle painted or moved to a place of storage.

The provisions of this section shall not apply where the ownership of a schoolbus is transferred to a nonprofit organization under a contractual arrangement under which the ownership is required to be retransferred to the original owner within 90 days of the date of the original transfer.

(Amended by Stats. 1980, Ch. 676, Sec. 314.)



27604

When a motor vehicle, painted, as required by Section 40800, and formerly used in the enforcement of the provisions of Division 10 (commencing with Section 20000) or 11 (commencing with Section 21000), is sold to any person and is used for purposes other than law enforcement, the vehicle shall be painted or partially painted by the seller or agency formerly using such vehicle so that it will no longer resemble a vehicle complying with Section 40800 and any insignia or other marking of the vehicle identifying it as a traffic law enforcement vehicle shall be removed by the seller or agency formerly using such vehicle before it shall be operated on any street or highway, other than to have the vehicle moved to be painted or to a place of storage.

The provisions of this section do not apply to former law enforcement vehicles, without insignia, which are painted one solid color, or which are used exclusively for movie or television production and display signs stating movie car prominently on the doors, or which are motorcycles, as defined in Section 400, without insignia.

(Amended by Stats. 1981, Ch. 340, Sec. 1.)



27605

No person shall own or operate a motor vehicle painted in the manner described in Section 40800 to resemble a motor vehicle used by a peace officer or traffic officer on duty for the primary purpose of enforcing the provisions of Division 10 (commencing with Section 20000) or Division 11 (commencing with Section 21000) pursuant to Section 40800.

The provisions of this section shall not apply to vehicles which are painted one solid color or to vehicles first registered on or before January 1, 1979. These provisions shall not apply to vehicles which are any of the following:

(a) Owned by vehicle manufacturers or dealers.

(b) Used by law enforcement agencies in the enforcement of the provisions of Division 10 (commencing with Section 20000) or Division 11 (commencing with Section 21000).

(c) Owned by persons or companies who use the vehicles exclusively for movie or television production and display signs stating movie car prominently on the doors.

(d) Owned by persons or companies who use the vehicles exclusively for funeral escort purposes.

(e) Motorcycles, as defined in Section 400, without insignia.

(Amended by Stats. 1981, Ch. 340, Sec. 2.)



27606

(a) No person shall own or operate a motor vehicle which is equipped with a light bar, or facsimile thereof, to resemble a motor vehicle used by a peace officer or traffic officer while on duty within that jurisdiction for the primary purpose of enforcing Division 10 (commencing with Section 20000) or Division 11 (commencing with Section 21000) pursuant to Section 40800.

(b) For purposes of this section the following definitions apply:

(1) A light bar means any light or device affixed to or mounted upon the roof of a vehicle and extending the width of the roof, or a substantial portion thereof, which emits amber, red, or blue, or any combination of those lights.

(2) A facsimile of a light bar is any device designed or contrived to resemble a light bar regardless of the degree of light emission or lack thereof.

(Added by Stats. 1986, Ch. 759, Sec. 1.)



27607

(a) Section 27606 does not apply to vehicles owned or used by persons licensed pursuant to Article 3.1 (commencing with Section 7540) or Article 3.2 (commencing with Section 7544) of Chapter 11.5 of, or Chapter 11.6 (commencing with Section 7590) of, Division 3 of the Business and Professions Code in the performance of their duties under those provisions.

(b) This section does not authorize those persons described in subdivision (a) to equip a vehicle with a light bar if prohibited by other provisions of existing law or regulation.

(Added by Stats. 1986, Ch. 759, Sec. 2.)






ARTICLE 6. Tow Trucks

27700

(a) Tow trucks shall be equipped with and carry all of the following:

(1) One or more brooms, and the driver of the tow truck engaged to remove a disabled vehicle from the scene of an accident shall remove all glass and debris deposited upon the roadway by the disabled vehicle which is to be towed.

(2) One or more shovels, and whenever practical the tow truck driver engaged to remove any disabled vehicle shall spread dirt upon that portion of the roadway where oil or grease has been deposited by the disabled vehicle.

(3) One or more fire extinguishers of the dry chemical or carbon dioxide type with an aggregate rating of at least 4-B, C units and bearing the approval of a laboratory nationally recognized as properly equipped to make the approval.

(b) A person licensed as a repossession agency pursuant to Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code is exempt from this section.

(Amended by Stats. 1988, Ch. 924, Sec. 17.)






ARTICLE 7. Motorcycles

27800

It is unlawful for a driver of a motorcycle or a motorized bicycle to carry any other person thereon, except on a seat securely fastened to the machine at the rear of the driver and provided with footrests, or in a sidecar attached to a motorcycle and designed for the purpose of carrying a passenger. Every passenger on a motorcycle or a motorized bicycle shall keep his feet on the footrests while such vehicle is in motion.

(Amended by Stats. 1978, Ch. 421.)



27801

A person shall not drive a two-wheel motorcycle that is equipped with either of the following:

(a) A seat so positioned that the driver, when sitting astride the seat, cannot reach the ground with his or her feet.

(b) Handlebars so positioned that the hands of the driver, when upon the grips, are more than six inches above his or her shoulder height when sitting astride the seat.

(Amended by Stats. 2004, Ch. 280, Sec. 1. Effective January 1, 2005.)



27802

(a) The department may adopt reasonable regulations establishing specifications and standards for safety helmets offered for sale, or sold, for use by drivers and passengers of motorcycles and motorized bicycles as it determines are necessary for the safety of those drivers and passengers. The regulations shall include, but are not limited to, the requirements imposed by Federal Motor Vehicle Safety Standard No. 218 (49 C.F.R. Sec. 571.218) and may include compliance with that federal standard by incorporation of its requirements by reference. Each helmet sold or offered for sale for use by drivers and passengers of motorcycles and motorized bicycles shall be conspicuously labeled in accordance with the federal standard which shall constitute the manufacturer s certification that the helmet conforms to the applicable federal motor vehicle safety standards.

(b) No person shall sell, or offer for sale, for use by a driver or passenger of a motorcycle or motorized bicycle any safety helmet which is not of a type meeting requirements established by the department.

(Amended by Stats. 1985, Ch. 163, Sec. 1.)



27803

(a) A driver and any passenger shall wear a safety helmet meeting requirements established pursuant to Section 27802 when riding on a motorcycle, motor-driven cycle, or motorized bicycle.

(b) It is unlawful to operate a motorcycle, motor-driven cycle, or motorized bicycle if the driver or any passenger is not wearing a safety helmet as required by subdivision (a).

(c) It is unlawful to ride as a passenger on a motorcycle, motor-driven cycles, or motorized bicycle if the driver or any passenger is not wearing a safety helmet as required by subdivision (a).

(d) This section applies to persons who are riding on motorcycles, motor-driven cycles, or motorized bicycles operated on the highways.

(e) For the purposes of this section, wear a safety helmet or wearing a safety helmet means having a safety helmet meeting the requirements of Section 27802 on the person s head that is fastened with the helmet straps and that is of a size that fits the wearing person s head securely without excessive lateral or vertical movement.

(f) This section does not apply to a person operating, or riding as a passenger in, a fully enclosed three-wheeled motor vehicle that is not less than seven feet in length and not less than four feet in width, and has an unladen weight of 900 pounds or more, if the vehicle meets or exceeds all of the requirements of this code, the Federal Motor Vehicle Safety Standards, and the rules and regulations adopted by the United States Department of Transportation and the National Highway Traffic Safety Administration.

(g) In enacting this section, it is the intent of the Legislature to ensure that all persons are provided with an additional safety benefit while operating or riding a motorcycle, motor-driven cycle, or motorized bicycle.

(Amended by Stats. 1997, Ch. 710, Sec. 4. Effective January 1, 1998.)






ARTICLE 8. Signs

27900

(a) Every motor vehicle or combination of vehicles used to carry the property of others for hire or used to carry passengers for hire, any truck or truck tractor having three or more axles or any truck tractor with a semitrailer, and all commercial motor vehicles, as defined in subdivision (c) of Section 34601, shall have displayed on both sides of each vehicle or on both sides of one of the vehicles in each combination of vehicles the name or trademark of the person under whose authority the vehicle or combination of vehicles is being operated.

(b) A vehicle or combination of vehicles listed in subdivision (a) that is operated under a rental agreement with a term of not more than 30 calendar days shall meet all of the following requirements:

(1) Have displayed on both sides of each vehicle or on both sides of one of the vehicles in each combination of vehicles the name or trademark of the lessor.

(2) Have displayed on both sides of each vehicle or on both sides of one of the vehicles in each combination of vehicles any of the following numbers issued to the lessor:

(A) The carrier identification number issued by the United States Department of Transportation.

(B) A valid operating authority number.

(C) A valid motor carrier of property number.

(3) (A) Have in the vehicle or combination of vehicles a copy of the rental agreement entered into by the lessor and the vehicle operator.

(B) The rental agreement shall be available for inspection immediately upon the request of any authorized employee of the department or any regularly employed and salaried police officer or deputy sheriff, or any reserve police officer or reserve deputy sheriff listed in Section 830.6 of the Penal Code.

(C) If the rented vehicle or combination of vehicles is operated in conjunction with a commercial enterprise, the rental agreement shall include the operator s carrier identification number or motor carrier of property permit number.

(c) A vehicle or combination of vehicles that is in compliance with Section 390.21 of Title 49 of the Code of Federal Regulations shall be deemed to be in compliance with subdivision (b).

(d) All names, trademarks, and other identifiers for companies no longer in business, no longer operating with the same name, or no longer operating under the same operating authority, shall be removed from or covered over on every motor vehicle or combination of vehicles listed in subdivision (a), within 60 days from the change of company ownership or operation. Those vehicles or combinations of vehicles shall be remarked pursuant to subdivision (a) before they may be operated on the highways.

(Amended by Stats. 2003, Ch. 292, Sec. 9. Effective January 1, 2004.)



27901

The display of the name or trademark shall be in letters in sharp contrast to the background and shall be of such size, shape, and color as to be readily legible during daylight hours from a distance of 50 feet.

This section does not prohibit additional displays not inconsistent with this article.

(Enacted by Stats. 1959, Ch. 3.)



27902

Section 27900 does not apply to any motor vehicle having an unladen weight of 6,000 pounds or less or to any vehicle towed by such motor vehicles, or to any motor vehicle operating under manufacturers, dealers, or transporters special plates, or to any motor vehicle operated by a passenger stage corporation subject to the jurisdiction of the Public Utilities Commission.

(Amended by Stats. 1963, Ch. 1021.)



27903

(a) Subject to Section 114765 of the Health and Safety Code, any vehicle transporting any explosive, blasting agent, flammable liquid, flammable solid, oxidizing material, corrosive, compressed gas, poison, radioactive material, or other hazardous materials, of the type and in quantities that require the display of placards or markings on the vehicle exterior by the United States Department of Transportation regulations (49 C.F.R., Parts 172, 173, and 177), shall display the placards and markings in the manner and under conditions prescribed by those regulations of the United States Department of Transportation.

(b) This section does not apply to the following:

(1) Any vehicle transporting not more than 20 pounds of smokeless powder or not more than five pounds of black sporting powder or any combination thereof.

(2) An authorized emergency vehicle as defined in paragraph (1) of subdivision (b) of Section 165, operated by a peace officer as defined in Sections 830.1 and 830.2 of the Penal Code, when transportation is required within the scope and course of law enforcement explosives detection or removal duties, provided one of the following conditions applies:

(A) The law enforcement agency operating the vehicle complies with regulations adopted by the California Highway Patrol pursuant to subdivision (b) of Section 34501, notwithstanding Section 34500 and subdivision (a) of Section 34501.

(B) The peace officer possesses an exemption issued by the commissioner, who may require additional transportation restrictions as deemed appropriate.

(Amended by Stats. 2002, Ch. 241, Sec. 1. Effective August 26, 2002.)



27904

There shall be displayed in a conspicuous place on both the right and left sides of a pilot car a sign showing the name of the company which owns or operates the pilot car. The name shall contrast with the background and shall be of a size, shape, and color as to be readily legible during daylight hours from a distance of 50 feet. Additional markings which do not interfere with the legibility of the name may also be displayed.

(Amended by Stats. 1988, Ch. 460, Sec. 2.)



27904.5

Subject to Section 35783.5, a pilot car shall display neat, clean, and legible signs containing the word OVERSIZE. The words OVERSIZE LOAD, WIDE LOAD, or LONG LOAD may be substituted as applicable. The sign shall be a minimum of 48 inches above the ground and shall be legible at 45 degrees from either side when read from the front or rear. The sign shall have a bright yellow background with a minimum projected area of 440 square inches. The lettering shall be black with a 1-inch minimum brush stroke width and a 6-inch minimum letter height.

(Added by Stats. 1988, Ch. 460, Sec. 3.)



27905

It is unlawful to display on a vehicle any sign with the words fire or fire department thereon, except on vehicles owned and operated by a regularly organized fire department, fire district, forestry service, or the State Fire Marshal s Office, and on the privately owned vehicles of any regular member of any such fire departments.

(Enacted by Stats. 1959, Ch. 3.)



27906

(a) Every schoolbus, while being used for the transportation of school pupils at or below the 12th-grade level shall bear upon the front and rear of the bus a plainly visible sign containing the word schoolbus in letters not less than eight inches in height. The letters on schoolbus signs shall be of proportionate width.

Except as provided in subdivision (b), no other vehicle shall display a sign containing the word schoolbus.

(b) Notwithstanding subdivision (a), a schoolbus which is also used to transport persons of any age who are developmentally disabled, as defined by the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500) of the Welfare and Institutions Code), may display a sign containing the word schoolbus while transporting those persons to or from vocational, prevocational, or work training centers sponsored by the State Department of Developmental Services.

(c) Every schoolbus, when operated for the transportation of school pupils at or below the 12th-grade level, shall bear upon the rear of the bus, below the rear windows, a plainly visible sign containing the words Stop When Red Lights Flash in letters not less than six inches in height. The letters on schoolbus signs shall be of proportionate width.

(Amended by Stats. 1986, Ch. 678, Sec. 3.)



27906.5

Every youth bus, when operated for the transportation of school pupils, shall bear, upon the front and rear of the youth bus, a plainly visible sign containing the words YOUTH BUS in letters not less than eight inches in height. The letters on youth bus signs shall be of proportionate width and the letters shall be in sharp contrast to the background.

(Added by Stats. 1982, Ch. 383, Sec. 6. Effective July 4, 1982. Operative on date (not sooner than October 1, 1982, or later than January 1, 1983) prescribed by Sec. 13 of Ch. 383.)



27907

There shall be displayed in a conspicuous place on both the right and left side of a tow truck, a repossessor s tow vehicle, or an automobile dismantler s tow vehicle used to tow or carry vehicles a sign showing the name of the company or the owner or operator of the tow truck or tow vehicle. The sign shall also contain the business address and telephone number of the owner or driver. The letters and numbers of the sign shall not be less than 2 inches in height and shall be in contrast to the color of the background upon which they are placed.

A person licensed as a repossession agency pursuant to Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code, or a registrant of the agency, may use the license number issued to the agency by the Department of Consumer Affairs in lieu of a name, business address, and telephone number.

(Amended by Stats. 1999, Ch. 456, Sec. 16. Effective January 1, 2000.)



27908

(a) In every taxicab operated in this state there shall be a sign of heavy material, not smaller than 6 inches by 4 inches, or such other size as the agency regulating the operation of the taxicab provides for other notices or signs required to be in every taxicab, securely attached and clearly displayed in view of the passenger at all times, providing in letters as large as the size of the sign will reasonably allow, all of the following information:

(1) The name, address, and telephone number of the agency regulating the operation of the taxicab.

(2) The name, address, and telephone number of the firm licensed or controlled by the agency regulating the operation of the taxicab.

(b) In the event more than one local regulatory agency has jurisdiction over the operation of the taxicab, the notice required by paragraph (1) of subdivision (a) shall provide the name, address, and telephone number of the agency having jurisdiction in the area where the taxicab operator conducts its greatest volume of business; or, if this cannot readily be ascertained, the agency having jurisdiction in the area where the taxicab operator maintains its offices or primary place of business, provided that the operator conducts a substantial volume of business in such area; or, if neither of the foregoing provisions apply, any agency having jurisdiction of an area where the taxicab operator conducts a substantial volume of business.

(c) As used in this section, taxicab means a passenger vehicle designed for carrying not more than eight persons, excluding the driver, and used to carry passengers for hire. Taxicab shall not include a charter-party carrier of passengers within the meaning of the Passenger Charter-party Carriers Act, Chapter 8 (commencing with Section 5351) of Division 2 of the Public Utilities Code.

(Added by Stats. 1973, Ch. 1158.)



27909

Any vehicle which carries liquefied petroleum gas fuel or natural gas, in a tank attached to a vehicle, in any concealed area, including trunks, compartments, or under the vehicle, shall display on the exterior of the vehicle the letters CNG, LNG, or LPG, whichever type fuel is utilized, in block letters at least one inch high. The letters shall be of contrasting color and shall be placed as near as possible to the area of the location of the tank. Any vehicle fueled by liquefied petroleum gas fuel or by natural gas may also comply with this section by displaying on each side of the vehicle words or letters at least 0.25 inch high indicating that the vehicle is fueled by liquefied petroleum gas or natural gas. It is unlawful to dispense liquefied petroleum gas fuel or natural gas into any tank in a concealed area of any vehicle registered in California, unless the vehicle complies with the requirements of this section.

(Amended by Stats. 1983, Ch. 142, Sec. 171.)



27910

The Department of the California Highway Patrol shall initiate a 12-month study to determine an effective means to enforce the provisions of the Commercial Vehicle Registration Act of 2001. The Department of the California Highway Patrol, after consultation with representatives from the Department of Transportation, the Board of Equalization, the Department of Motor Vehicles, and the commercial vehicle industry, shall provide, on or before July 1, 2003, recommendations to the Legislature for actions to be taken to ensure compliance with that act.

(Added by Stats. 2000, Ch. 861, Sec. 55. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)






ARTICLE 9. Refrigeration Equipment

28000

Every refrigerator van equipped with one or more doors designed to lock automatically upon closure shall have at least one door which can be opened from inside the van as an emergency means of exit.

For the purposes of this article, refrigerator van means any motor truck, semitrailer, or trailer, with a fully enclosed cargo body having an enclosed volume of 15 cubic feet or more, which utilizes a mechanical refrigeration system to reduce the temperature within the enclosed portion of the vehicle to 32 degrees Fahrenheit or less, or which provides refrigeration by the use of dry ice.

(Added by Stats. 1961, Ch. 1335.)






ARTICLE 10. Odometers

28050

It is unlawful for any person to advertise for sale, to sell, to use, or to install on any part of a motor vehicle or on an odometer in a motor vehicle any device which causes the odometer to register any mileage other than the true mileage driven. For the purposes of this section the true mileage driven is that mileage driven by the car as registered by the odometer within the manufacturer s designed tolerance.

(Added by Stats. 1967, Ch. 1109.)



28050.5

It is unlawful for any person with the intent to defraud to operate a motor vehicle on any street or highway knowing that the odometer of such vehicle is disconnected or nonfunctional.

(Added by Stats. 1967, Ch. 1210.)



28051

It is unlawful for any person to disconnect, turn back, advance, or reset the odometer of any motor vehicle with the intent to alter the number of miles indicated on the odometer gauge.

(Amended by Stats. 1973, Ch. 774.)



28051.5

It is unlawful for any person to advertise for sale, to sell, or to use, any device designed primarily for the purpose of turning back or resetting the odometer of any motor vehicle to reduce the number of miles indicated on the odometer gauge.

(Added by Stats. 1970, Ch. 841.)



28052

If a manufacturer, distributor, or dealer of a new motor vehicle makes any warranty to the purchaser of, and with respect to, a new motor vehicle which is based on the amount of miles that the motor vehicle is driven, only those miles which the motor vehicle has been driven on and after the date that the motor vehicle has first been sold as new to the purchaser shall be considered for purposes of the warranty.

The mileage indicated upon the odometer of the motor vehicle on the date that the motor vehicle is first sold as new to the purchaser shall, for purposes of the warranty, be the mileage upon which the warranty shall commence.

Nothing in this section shall be construed to relieve any person of any criminal punishment to which he would otherwise be subject under Section 28051.

The provisions of this section shall apply only to motor vehicles which are sold on or after the effective date of this section.

(Added by Stats. 1969, Ch. 111.)



28053

(a) Nothing in this article prevents the service, repair, or replacement of an odometer, if the mileage indicated thereon remains the same as before the service, repair, or replacement. If the odometer is incapable of registering the same mileage as before the service, repair, or replacement, the odometer shall be adjusted to read zero and a notice in writing shall be attached to the left doorframe of the vehicle by the person performing the service, repair, or replacement specifying the mileage prior to the service, repair or replacement of the odometer and the date on which it was serviced, repaired, or replaced.

(b) No person shall fail to adjust an odometer or affix a notice regarding the adjustment as required by subdivision (a).

(c) No person shall, with intent to defraud, remove or alter any notice affixed to a vehicle pursuant to subdivision (a).

(Repealed and added by Stats. 1987, Ch. 130, Sec. 2.)






ARTICLE 11. Fire Extinguishers

28060

(a) No person shall sell or offer for sale a new recreational vehicle or new camper which is equipped with cooking equipment or heating equipment, and no dealer or person holding a retail seller s permit shall sell or offer for sale a used recreational vehicle or a used camper which is equipped with cooking or heating equipment, unless such new or used vehicle or new or used camper is equipped with at least one fire extinguisher, filled and ready for use, of the dry chemical or carbon dioxide type with an aggregate rating of at least 4-B:C units, which meets the requirements specified in Section 13162 of the Health and Safety Code.

(b) The operator of a recreational vehicle, or a vehicle to which a camper is attached, which recreational vehicle or camper is equipped with a fire extinguisher as required by subdivision (a), shall carry such fire extinguisher in such recreational vehicle or camper and shall maintain the fire extinguisher in an efficient operating condition.

(c) As used in this section:

(1) Cooking equipment means a device designed for cooking which utilizes combustible material, including, but not limited to, materials such as charcoal or any flammable gas or liquid, and heating equipment means a device designed for heating which utilizes combustible material, including, but not limited to, materials such as charcoal or any flammable gas or liquid.

(2) Recreational vehicle has the same meaning as defined in Section 18010.5 of the Health and Safety Code.

(Added by Stats. 1972, Ch. 392.)



28062

(a) A modified limousine shall be equipped with two readily accessible and fully charged fire extinguishers having at least a 2A10BC 5 pound rating and maintained in efficient operating condition. One fire extinguisher shall be securely mounted in the driver s compartment and at least one shall be accessible to the passengers.

(b) The driver or operator of a modified limousine shall notify the passengers of the location of each fire extinguisher prior to the commencement of any trip.

(Added by Stats. 2014, Ch. 860, Sec. 15. Effective September 30, 2014.)






ARTICLE 11.5. Bumpers

28070

As used in this article, passenger vehicle means passenger vehicle as defined in Section 34710.

(Added by Stats. 1972, Ch. 272.)



28071

Every passenger vehicle registered in this state shall be equipped with a front bumper and with a rear bumper. As used in this section, bumper means any device designed and intended by a manufacturer to prevent the front or rear of the body of the vehicle from coming into contact with any other motor vehicle. This section shall not apply to any passenger vehicle that is required to be equipped with an energy absorption system pursuant to either state or federal law, or to any passenger vehicle which was not equipped with a front or rear bumper, or both, at the time that it was first sold and registered under the laws of this or any other state or foreign jurisdiction.

(Amended by Stats. 1973, Ch. 451.)






ARTICLE 12. Camper Signaling Devices

28080

(a) Every motor vehicle upon which a camper is mounted shall be equipped with an audible or visual signaling device which can be activated from inside the camper and which is constructed so as to allow any person inside the camper to gain the attention of the driver of the motor vehicle. In no event shall a horn, as required by Section 27000, be used to comply with this subdivision.

(b) No person shall drive a motor vehicle upon which is mounted a camper containing any passenger unless the motor vehicle is equipped as required by subdivision (a).

(Added by Stats. 1973, Ch. 292.)



28081

The provisions of Section 28080 shall not apply to either of the following:

(a) Any motor vehicle upon which a camper is mounted if a person is able to move between the cab portion of the motor vehicle and the camper.

(b) Any motor vehicle upon which a camper is mounted, which motor vehicle is equipped with a sliding or removable rear window which can be opened or removed by a person inside such camper.

(Added by Stats. 1973, Ch. 292.)






ARTICLE 13. Theft Alarm System

28085

Any motor vehicle may be equipped with a theft alarm system which flashes the lights of the vehicle, or sounds an audible signal, or both, and which operates as follows:

(a) The system may flash any of the lights required or permitted on the vehicle.

(b) The system may sound an audible signal.

(c) No vehicle shall be equipped with a theft alarm system which emits the sound of a siren.

(Amended by Stats. 1994, Ch. 516, Sec. 1. Effective January 1, 1995.)






ARTICLE 14. Cellular Telephones

28090

Every renter of a motor vehicle with cellular radio telephone equipment shall provide the person who rents the motor vehicle with written operating instructions concerning the safe use of the equipment. The equipment shall also be clearly labeled with operating instructions concerning the safe use of the equipment.

(Added by Stats. 1987, Ch. 1306, Sec. 1.)






ARTICLE 15. Pilot Cars

28100

A pilot car shall display at least one red warning flag on each side of the vehicle. The flags shall be a minimum of 16 inches square, and shall be mounted so as to be visible from both the front and rear of the vehicle. The flags shall be removed or covered when the vehicle is not operating as a pilot car.

(Added by Stats. 1988, Ch. 460, Sec. 4.)



28101

In addition to the lighting, sign, and flag requirements in Sections 25270, 27904, 27904.5, and 28100, a pilot car shall meet all of the following requirements:

(a) Be a vehicle not less than 60 inches in width.

(b) Be equipped with all of the following:

(1) One STOP/SLOW paddle.

(2) One orange vest, shirt, or jacket.

(3) One red hand flag (24 inches square).

(4) One two-way radio communication device.

(Added by Stats. 1988, Ch. 460, Sec. 4.)



28102

Pilot cars equipped with vertical clearance measuring devices shall comply with Section 35252.

(Added by Stats. 1988, Ch. 460, Sec. 4.)



28103

It is unlawful and an infraction for any person to violate any provision of this article or to fail to have any required equipment in good working order.

(Added by Stats. 1988, Ch. 460, Sec. 4.)






ARTICLE 16. Methanol or Ethanol Fueled Vehicles

28110

As used in this article, antisiphoning device means a device which prevents the removal by suction of fuel from a motor vehicle.

(Added by Stats. 1989, Ch. 1301, Sec. 1.)



28111

Except as otherwise provided in Section 28112, any 1993 and later model-year vehicle which is capable of operating on methanol or ethanol and is imported into the state, or sold, purchased, leased, rented, or acquired in the state, shall be equipped with an antisiphoning device.

(Added by Stats. 1989, Ch. 1301, Sec. 1.)



28112

Notwithstanding subdivision (a) of Section 28111, the State Air Resources Board may adopt regulations providing for exemptions from antisiphoning device requirements for categories of vehicles of 1993 and later model-years which it determines not susceptible to siphoning.

(Added by Stats. 1989, Ch. 1301, Sec. 1.)



28113

(a) Every light-duty and medium-duty motor vehicle operated for compensation to transport persons in an air quality management district or air pollution control district, which does not meet all applicable state ambient air quality standards, shall be a low-emission vehicle, as defined by regulation of the State Air Resources Board. If the vehicle is capable of operating on more than one fuel, it shall be operated within any nonattainment area to the maximum extent practicable either on the designated clean fuel on which the low-emission vehicle was certified or on any other fuel designated by the State Air Resources Board as a substitute fuel for the designated clean fuel. Any air quality management district or air pollution control district may adopt regulations for the enforcement of this section which are consistent with regulations of the State Air Resources Board.

(b) As used in this section, motor vehicle operated for compensation to transport persons includes a taxi cab, bus, airport shuttle vehicle, transit authority or transit district vehicle, or a vehicle owned by a private entity providing transit service under contract with a transit district or transportation authority.

(c) As used in this section, light-duty has the same meaning as defined in Section 39035 of the Health and Safety Code.

(d) As used in this section, medium-duty has the same meaning as defined in Section 39037.5 of the Health and Safety Code.

(e) This section applies to all new light-duty motor vehicles purchased on or after January 1, 1997, and to all new medium-duty vehicles purchased on or after January 1, 1998.

(Added by Stats. 1991, Ch. 496, Sec. 3.)



28114

(a) Every heavy-duty vehicle operated by a transit authority or transit district, or owned by a private entity providing transit service under contract with a transit district or transportation authority, and used to transport persons for compensation shall meet the emission standards adopted by the State Air Resources Board pursuant to Section 43806 of the Health and Safety Code.

(b) As used in this section, heavy-duty has the same meaning as defined in Section 39033 of the Health and Safety Code.

(c) This section applies to all new heavy-duty motor vehicles purchased on or after January 1, 1996, and all new or replacement engines purchased on or after January 1, 1996, for use in heavy-duty vehicles.

(Added by Stats. 1991, Ch. 496, Sec. 4.)






ARTICLE 17. Jamming Devices

28150

(a) No vehicle shall be equipped with any device that is designed for, or is capable of, jamming, scrambling, neutralizing, disabling, or otherwise interfering with radar, laser, or any other electronic device used by a law enforcement agency to measure the speed of moving objects.

(b) No person shall use, buy, possess, manufacture, sell, or otherwise distribute any device that is designed for jamming, scrambling, neutralizing, disabling, or otherwise interfering with radar, laser, or any other electronic device used by a law enforcement agency to measure the speed of moving objects.

(c) Except as provided in subdivision (d), a violation of subdivision (a) or (b) is an infraction.

(d) When a person possesses four or more devices in violation of subdivision (b), the person is guilty of a misdemeanor.

(e) Notwithstanding any other provision of law, a person who has a valid federal license for operating the devices described in this section may transport one or more of those devices if the license is carried in the vehicle transporting the device at all times when the device is being transported.

(Added by Stats. 1998, Ch. 493, Sec. 1. Effective January 1, 1999.)












DIVISION 13. TOWING AND LOADING EQUIPMENT

CHAPTER 1. Towing Equipment

29000

Unless specified, this chapter does not apply to tow trucks or to the drawbar or other connection between a motor vehicle and a pole or pipe dolly or logging dolly or to any lawful trailer used as a pole or pipe dolly.

(Amended by Stats. 1988, Ch. 924, Sec. 19.)



29001

The upper and lower halves of every fifth wheel connecting device on any semitrailer and truck-tractor or auxiliary dolly shall be securely affixed to the vehicles to prevent shifting of the device on the vehicle to which it is attached.

(Added by renumbering Section 29000 by Stats. 1969, Ch. 338.)



29002

Every fifth wheel mechanism, including adapters, shall be equipped with a locking device which will not permit the upper and lower halves to be separated without the operation of a positive manual release. The manual release shall be designed, installed, and maintained so that it cannot be accidentally operated. Automatic locking devices on fifth wheels designed and constructed to be readily separable are required on any vehicle first required to be registered in this state after January 1, 1954.

(Added by renumbering Section 29001 by Stats. 1969, Ch. 338.)



29003

(a) Every hitch or coupling device used as a means of attaching the towed and towing vehicles shall be properly and securely mounted and be structurally adequate for the weight drawn. The mounting of the hitch or coupling device on the towing and towed vehicle shall include sufficient reinforcement or bracing of the frame to provide sufficient strength and rigidity to prevent undue distortion of the frame.

(b) The drawbar, tongue, or other connection between the towing and towed vehicles shall be securely attached and structurally adequate for the weight drawn.

(c) The raised end of any motor vehicle being transported by another motor vehicle using a tow dolly shall be secured to the tow dolly by two separate chains, cables, or equivalent devices adequate to prevent shifting or separation of the towed vehicle and the tow dolly.

(Amended by Stats. 1983, Ch. 708, Sec. 10.)



29004

(a) (1) Except as required under paragraph (2), a towed vehicle shall be coupled to the towing vehicle by means of a safety chain, cable, or equivalent device in addition to the regular drawbar, tongue, or other connection.

(2) A vehicle towed by a tow truck shall be coupled to the tow truck by means of at least two safety chains in addition to the primary restraining system. The safety chains shall be securely affixed to the truck frame, bed, or towing equipment, independent of the towing sling, wheel lift, or under-reach towing equipment.

(3) A vehicle transported on a slide back carrier tow truck or on a trailer shall be secured by at least four tiedown chains, straps, or an equivalent device, independent of the winch or loading cable. This subdivision does not apply to vehicle bodies that are being transported in compliance with Sections 393.100 to 393.136, inclusive, of Title 49 of the Code of Federal Regulations.

(b) All safety connections and attachments shall be of sufficient strength to control the towed vehicle in the event of failure of the regular hitch, coupling device, drawbar, tongue, or other connection. All safety connections and attachments also shall have a positive means of ensuring that the safety connection or attachment does not become dislodged while in transit.

(c) No more slack may be left in a safety chain, cable, or equivalent device than is necessary to permit proper turning. When a drawbar is used as the towing connection, the safety chain, cable, or equivalent device shall be connected to the towed and towing vehicle and to the drawbar so as to prevent the drawbar from dropping to the ground if the drawbar fails.

(d) Subdivision (a) does not apply to a semitrailer having a connecting device composed of a fifth wheel and kingpin assembly, and does not apply to a towed motor vehicle when steered by a person who holds a license for the type of vehicle being towed.

(e) For purposes of this section, a tow truck includes both of the following:

(1) A repossessor s tow vehicle, as defined in subdivision (b) of Section 615.

(2) An automobile dismantler s tow vehicle, as defined in subdivision (c) of Section 615.

(f) A vehicle towed by a repossessor s tow vehicle, as defined in subdivision (b) of Section 615, is exempt from the multisafety chain requirement of paragraph (2) of subdivision (a) so long as the vehicle is not towed more than one mile on a public highway and is secured by one safety chain.

(Amended by Stats. 2012, Ch. 769, Sec. 39. Effective January 1, 2013.)



29004.5

No recreational vehicle, as described in Section 18010.5 of the Health and Safety Code, designed to be towed, shall be manufactured for sale in this state, sold, offered for sale, leased, or rented unless it is equipped with a safety connection in compliance with Section 29004 with breaking strength which equals or exceeds the gross weight of the towed vehicle. The retail seller, renter, or lessor shall supply instructions to the purchaser, renter, or lessee of such recreational vehicle on proper methods of making the connection between the towed and towing vehicles. Nothing in this section shall, however, require a lessor of a recreational vehicle to supply to the lessee of such vehicle the required instructions if such vehicle is sold to the lessor by a third party and such third party or the agent of the third party delivers possession of the vehicle to the lessee. In such case, such third party shall supply to the lessee the required instructions.

(Added by Stats. 1978, Ch. 932.)



29005

When one vehicle is towing another, the drawbar or other connection shall not exceed 15 feet.

(Added by Stats. 1961, Ch. 58.)



29006

(a) No person shall operate a vehicle towing another motor vehicle upon a freeway unless the towing vehicle is coupled to the towed vehicle by a rigid structure attached securely to both vehicles by nonrigid means.

(b) The requirements of subdivision (a) are not applicable to a vehicle towing a motor vehicle which has been disabled and is being towed from the point of disablement to the nearest and most accessible exit from the freeway.

(Added by Stats. 1970, Ch. 334.)



29007

The requirements of Section 29004 shall not apply to vehicles engaged in driveaway-towaway operations if all the following conditions are met:

(a) The towed vehicle has one end supported by the towing vehicle.

(b) The towed vehicle is secured to the towing vehicle by a device designed and constructed as to be readily demountable and to perform the functions of a fifth-wheel-type connection.

(c) The fifth-wheel-type connection device is securely affixed to the vehicles to prevent shifting of the device on the vehicles to which it is attached.

(d) The fifth-wheel-type connection device provides a means of variation of inclination between the towing and towed vehicle due to vertical curvatures of the highway. Such means shall not depend upon either the looseness or deformation of the connection or the vehicles to provide for such variation.

(Added by Stats. 1975, Ch. 470.)



29008

Sections 29004 and 29005 shall not apply to trailers or dollies used to support booms attached to truck cranes if the following conditions are met:

(a) The trailer or dolly is connected to the boom by a pin, coupling device, or fifth wheel assembly.

(b) The trailer is secured to the boom with a chain, cable, or equivalent device of sufficient strength to control the trailer or dolly in case of failure of the connection consisting of a pin, coupling device, or fifth wheel assembly.

(Amended by Stats. 2006, Ch. 538, Sec. 664. Effective January 1, 2007.)



29009

The requirements of Section 29004 do not apply to a dolly used to support a portion of special construction equipment, as defined in Section 565, which, due to its size or weight is being operated under the authority of a permit issued by the Department of Transportation, if the dolly is secured to the construction equipment, and the construction equipment is secured to the towing vehicle, by chain, cable, or equivalent devices of sufficient strength to control the construction equipment and dolly.

(Added by Stats. 1988, Ch. 907, Sec. 3.)






CHAPTER 5. Transporting Other Loads

ARTICLE 1. Hazardous Materials

31301

(a) No person shall transport any explosive substance, flammable liquid, liquefied petroleum gas or poisonous gas in a tank truck, trailer, or semitrailer through the Caldecott Tunnel located on State Highway, Route 24, near the Alameda-Contra Costa County boundary, connecting Oakland with Contra Costa County in the East Bay area at any time other than between the hours of 3 a.m. to 5 a.m.

(b) The Department of Transportation may, in compliance with the requirements of Article 1 (commencing with Section 22400) of Division 11, determine and declare a reduced speed limit, lower than the maximum speed of 55 miles per hour, found most appropriate for traffic safety between the hours of 3 a.m. and 5 a.m.

(c) Nothing in this section shall be construed as a limitation or restriction on the power of the Department of Transportation, conferred by any other provision of law, to adopt regulations with regard to the movement of vehicles, including, but not limited to, tank truck vehicles transporting any cargo specified under subdivision (a) through the Caldecott Tunnel.

If, pursuant to any such other law, the Department of Transportation adopts or amends regulations after the effective date of this section, which adopted or amended regulations govern the movement of vehicles subject to subdivision (a), then on the operative date of those regulations, this section shall no longer be operative.

(Added by Stats. 1982, Ch. 1140, Sec. 1. Effective September 20, 1982. Conditionally inoperative as provided in subd. (c).)



31303

(a) The provisions of this section apply to the highway transportation of hazardous materials and hazardous waste for which the display of placards or markings is required pursuant to Section 27903. This section does not apply to hazardous materials being transported on specified routes pursuant to Section 31616 or 33000.

(b) Unless restricted or prohibited pursuant to Section 31304, the transportation shall be on state or interstate highways which offer the least overall transit time whenever practicable.

(c) The transporter shall avoid, whenever practicable, congested thoroughfares, places where crowds are assembled, and residence districts as defined in Section 515.

(d) Vehicles used for the transportation shall not be left unattended or parked overnight in a residence district as defined in Section 515.

(e) When transporting hazardous waste pursuant to Section 25169.3 of the Health and Safety Code, all provisions of the waste hauler transportation safety plan, as approved by the State Department of Health Services, shall be complied with.

(f) Transportation which deviates from the routes required by this section shall not be excused on the basis of operating convenience.

(g) Notwithstanding subdivisions (b) and (c), vehicles engaged in the transportation may also use any of the following highways:

(1) Highways which provide necessary access to local pickup or delivery points consistent with safe vehicle operation.

(2) Highways which provide reasonable access to fuel, repairs, rest, or food facilities that are designed and intended to accommodate commercial vehicle parking, when that access is consistent with safe vehicle operation and when the facility is within one-half road mile of points of entry or exit from the state or interstate highway being used.

(3) Highways restricted or prohibited pursuant to this section when no other lawful alternative exists.

(h) This section shall become operative on January 1, 1987.

(Repealed (in Sec. 1) and added by Stats. 1985, Ch. 814, Sec. 2. Section operative January 1, 1987, by its own provisions. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



31304

(a) The transportation of hazardous materials and hazardous waste for which the display of placards or markings is required pursuant to Section 27903 may be restricted or prohibited, by the Department of the California Highway Patrol, after consultation with the Department of Transportation, with regard to state or interstate highways, or by a city or county by ordinance or resolution, after formal notice to the Department of the California Highway Patrol and with the concurrence of their appropriate transportation planning agency defined in Section 29532 of the Government Code, with regard to specified highways under their control, if all of the following requirements are met:

(1) The respective highway is appreciably less safe than a reasonable alternate highway as determined by using either of the following criteria:

(A) The Guidelines for Applying Criteria to Designate Routes for Transporting Hazardous Materials prepared by the Federal Highway Administration (FHWA A-IP-80-15).

(B) The Department of the California Highway Patrol or the city or county, whichever has jurisdiction pursuant to subdivision (a), determines that the respective highway is located within the watershed of a drinking water reservoir which meets all of the following requirements:

(i) The reservoir is owned or operated by a public water system, as defined in Section 116275 of the Health and Safety Code.

(ii) The reservoir has a capacity of at least 10,000 acre feet.

(iii) The reservoir directly serves a water treatment plant, as defined in Section 116275 of the Health and Safety Code.

(iv) The reservoir is impounded by a dam, as defined in Section 6002 of the Water Code.

(v) The reservoir s shoreline is located within 500 feet of the highway.

(2) The restriction or prohibition on the use of the highway pursuant to this section is not precluded or preempted by federal law.

(3) The restriction or prohibition does not eliminate necessary access to local pickup or delivery points consistent with safe vehicle operation; does not eliminate reasonable access to fuel, repairs, rest, or food facilities that are designed and intended to accommodate commercial vehicle parking, when that access is consistent with safe vehicle operation and when the facility is within one-half road mile of points of entry or exit from the state or interstate highway being used; or does not restrict or prohibit the use of highways when no other lawful alternative exists.

(4) Written concurrence has been obtained from affected surrounding jurisdictions, including, but not limited to, state agencies, counties, cities, special districts, or other political subdivisions of the state, that the proposed restriction or prohibition is not incompatible with through transportation. If written concurrence is not granted by one of the affected surrounding jurisdictions, that action may be appealed to the appropriate transportation planning agency for final resolution.

(5) The highway is posted by the agency responsible for highway signs on that highway in conformity with standards of the Department of Transportation.

(6) A list of the routes restricted or prohibited is submitted to the Department of the California Highway Patrol.

(7) The highway is included in a list of highways restricted or prohibited pursuant to this section which is published by the Department of the California Highway Patrol and is available to interested parties for not less than 14 days.

(b) Notwithstanding any prohibition or restriction adopted pursuant to subdivision (a), deviation from restricted or prohibited routes is authorized in an emergency or other special circumstances with the concurrence of a member of the agency having traffic law enforcement authority for the highway.

(Amended by Stats. 2002, Ch. 104, Sec. 1. Effective January 1, 2003.)



31305

(a) Upon receipt of a written petition from a local jurisdiction or motor carrier adversely affected by a restriction or prohibition adopted pursuant to Section 31304, the Department of the California Highway Patrol may preempt any local restriction or prohibition that, in its opinion, is not compatible with reasonable and necessary access or the use of highways when no other lawful alternative exists as provided for in paragraph (3) of subdivision (a) of that section, or through transportation as provided for in paragraph (4) of subdivision (a) of that section.

(b) Upon receipt of a written petition from a local jurisdiction or motor carrier adversely affected by a preemption issued pursuant to subdivision (a), the Department of the California Highway Patrol, after holding a public hearing, shall render a decision upholding or denying the petition.

(c) This section shall become operative on January 1, 1987.

(Added by Stats. 1985, Ch. 814, Sec. 4. Section operative January 1, 1987, by its own provisions.)



31306

(a) A list of highways restricted or prohibited pursuant to subdivision (a) of Section 31304 shall be published or updated by the Department of the California Highway Patrol semiannually.

(b) This section shall become operative on January 1, 1987.

(Added by Stats. 1985, Ch. 814, Sec. 5. Section operative January 1, 1987, by its own provisions.)



31307

(a) It is unlawful for the owner of any vehicle or the authorized agent of the owner to drive, or to direct or knowingly permit the driving of, the vehicle in violation of Section 31303 or 31304. Violation of any of these sections is a misdemeanor punishable as follows:

(1) For a first violation, a fine not exceeding five hundred dollars ($500), imprisonment in the county jail not exceeding 60 days, or both the fine and imprisonment.

(2) For a second violation within a 12-month period, a fine not exceeding one thousand dollars ($1,000), imprisonment in the county jail not exceeding 60 days, or both the fine and imprisonment.

(3) For a third or subsequent violation within a 12-month period, a fine not exceeding two thousand five hundred dollars ($2,500), imprisonment in the county jail not exceeding 120 days, or both the fine and imprisonment.

(b) Additionally, upon recommendation of the Department of the California Highway Patrol, three or more violations of these sections constitute grounds for suspension or revocation of registration, or denial of an application for registration under Section 25163 of the Health and Safety Code by the State Department of Health Services. Proceedings in these cases shall be subject to Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) This section shall become operative on January 1, 1987.

(Added by Stats. 1985, Ch. 814, Sec. 6. Section operative January 1, 1987, by its own provisions. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



31308

(a) Nothing contained in Section 31303 or 31304 shall be deemed to exempt any person subject to these sections from other provisions of this code.

(b) This section shall become operative on January 1, 1987.

(Added by Stats. 1985, Ch. 814, Sec. 7. Section operative January 1, 1987, by its own provisions.)



31309

Notwithstanding Section 34500 and subdivision (a) of Section 34501, the transportation of hazardous materials in a manner requiring that placards be displayed on the transporting vehicle pursuant to Section 27903, shall comply with regulations adopted by the California Highway Patrol pursuant to subdivision (b) of Section 34501.

(Added by Stats. 1990, Ch. 429, Sec. 3.)






ARTICLE 2. Vehicles Transporting Workmen

31400

Trucks used primarily or regularly for the transportation of workmen shall be:

(a) Equipped with seats securely fastened to the vehicle.

(b) Equipped, if a motortruck, with a railing or other suitable enclosure on the sides and end of the vehicle not less than 46 inches above the floor of the vehicle.

(c) Equipped with steps, stirrups, or other equivalent devices so placed and arranged that the vehicle may be safely mounted and dismounted.

(Added by Stats. 1968, Ch. 1019.)



31401

(a) The department shall adopt regulations designed to promote the safe operation of farm labor vehicles described in Section 322, including, but not limited to, vehicular design, equipment, passenger safety, and seating.

(b) The department shall inspect every farm labor vehicle described in Section 322 at least once annually to ascertain whether its construction, design, and equipment comply with all provisions of law. No person shall drive any farm labor vehicle described in Section 322 unless there is displayed therein a certificate issued by the department stating that on a stated day, which shall be within 13 months of the date of operation, an authorized employee of the department inspected the vehicle and found on the date of inspection the vehicle complied with applicable regulations relating to construction, design, and equipment. The commissioner shall provide by rule or regulation for the issuance and display of distinctive inspection certificates.

(c) The department may inspect any vehicle subject to these regulations in maintenance facilities, terminals, labor camps, or other private property of the vehicle owner or the farm labor contractor to insure compliance with the provisions of this code and regulations adopted pursuant to this section.

(d) The owner of any farm labor vehicle or any farm labor contractor, as defined in Section 1682 of the Labor Code, who rents a farm labor vehicle or who otherwise uses a farm labor vehicle to transport individuals is responsible for the inspection required under subdivision (b).

(e) An owner of any farm labor vehicle or any farm labor contractor who operates a farm labor vehicle under the circumstances described in subdivision (d) may not operate that vehicle unless the vehicle has a current certificate described in subdivision (b).

(f) It is unlawful to violate any provision of these regulations or this section.

(Amended by Stats. 1999, Ch. 556, Sec. 3. Effective September 29, 1999.)



31401.5

(a) The department shall develop, by regulation, specifications for a display sticker that shall be clearly displayed on every farm labor vehicle. This display sticker shall list the inspection certification date pursuant to this section and the 800 telephone reporting system required by Section 2429.

(b) The regulations of the department shall require every owner or operator of a farm labor vehicle to request the scheduling of the inspection required under subdivision (b) of Section 31401 as follows:

(1) The owner or operator of a farm labor vehicle that has a current inspection certificate pursuant to Section 31401 shall make the request for inspection not later than four weeks prior to the expiration date of the certificate.

(2) The owner or operator of a farm labor vehicle required to have its initial inspection shall make the request for inspection not later than three business days prior to the requested date.

(c) In no event shall the owner or operator of a farm labor vehicle allow the operation of a farm labor vehicle without the proper certification requirements specified under Section 31401.

(Added by Stats. 1999, Ch. 557, Sec. 4. Effective September 29, 1999.)



31402

(a) No person may operate any farm labor vehicle except as may be necessary to return the unladen vehicle or combination of vehicles to the residence or place of business of the owner or driver, or to a garage, after notice by the department to the owner that the vehicle is in an unsafe condition or is not equipped as required by this code, or any regulations adopted thereunder, until the vehicle and its equipment have been made to conform with the requirements of this code, or any regulations adopted thereunder, and approved by the department.

(b) (1) A person who operates a farm labor vehicle in violation of this section while the vehicle is in a condition that presents an immediate safety hazard is guilty of a misdemeanor punishable by a fine of not less than one thousand dollars ($1,000) and not more than five thousand dollars ($5,000), or both that fine and a sentence of confinement for not more than six months in the county jail. No part of any fine imposed under this subdivision may be suspended.

(2) As used in this subdivision, an immediate safety hazard is any equipment violation described in subdivision (a) of Section 31401 or Section 31405, including any violation of a regulation adopted pursuant to that provision or those provisions.

(c) Any member of the Department of the California Highway Patrol may impound a farm labor vehicle operated in violation of this section pursuant to Section 34506.4. A farm labor vehicle shall not be impounded unless a member of that department determines that a person has failed to comply with subdivision (a) or a person fails to comply with a lawful out-of-service order, as described in subdivision (b) of Section 2800.

(Amended by Stats. 2000, Ch. 873, Sec. 3. Effective January 1, 2001.)



31403

A farm labor vehicle known to an owner, farm labor contractor, or driver, to be unsafe, or not equipped as required by this code, or any regulations adopted thereunder, shall not be used for transporting any passengers until it is examined and repaired or equipped as required by this code, or any regulations adopted thereunder, and certified by a competent mechanic to be safe and lawfully equipped.

(Added by Stats. 1974, Ch. 1447.)



31404

Any person who operates, or any owner or farm labor contractor who knowingly allows the operation of, a farm labor vehicle in violation of subdivision (b) or (d) of Section 31401 or Section 31402 or 31403 is guilty of a misdemeanor. When a person has been convicted of willfully violating those provisions, the person shall, in addition, be fined not less than one thousand dollars ($1,000) for each violation, and no part of the fine may be suspended. If passengers are in the vehicle at the time of the violation, the person shall, in addition, be fined five hundred dollars ($500) for each passenger, not to exceed a total of five thousand dollars ($5,000) for each violation, and no part of this fine may be suspended. As used in this section, the terms knowingly and willfully have the same meaning as prescribed in Section 7 of the Penal Code.

(Amended by Stats. 1999, Ch. 556, Sec. 4. Effective September 29, 1999.)



31405

(a) Except as authorized under paragraph (1) of subdivision (e), every farm labor vehicle issued an inspection certificate under Section 31401 shall be equipped at each passenger position with a Type 1 or Type 2 seatbelt assembly, conforming to the specifications set forth in Section 571.209 of Title 49 of the Code of Federal Regulations, that is anchored to the vehicle in a manner that conforms to the specifications of Section 571.210 of Title 49 of the Code of Federal Regulations.

(b) Except as authorized under paragraph (1) of subdivision (e), the department may not issue an initial inspection certificate under Section 31401 to any farm labor vehicle that is not equipped with a seatbelt assembly at each passenger position, as described in subdivision (a).

(c) The owner of a farm labor vehicle shall maintain all seatbelt assemblies and seatbelt assembly anchorages required under this section in good working order for the use of passengers.

(d) Except as authorized under paragraph (1) of subdivision (e) or subdivision (d) of Section 23116, no person may operate a farm labor vehicle on a highway unless that person and all passengers are properly restrained by a seatbelt assembly that conforms to this section.

(e) (1) Until January 1, 2007, this section does not apply to a farm labor vehicle that meets the definition in subdivision (a) of Section 233, meets all state and federal standards for safety and construction, and is not currently required to have seatbelts.

(2) On or after January 1, 2007, any farm labor vehicle that meets the conditions set forth in paragraph (1) shall be equipped at each passenger position with a seatbelt assembly as described in subdivision (a), unless exempted from this requirement under the regulations promulgated under Section 31401.

(f) The department shall adopt regulations to implement this section.

(Amended by Stats. 2000, Ch. 308, Sec. 3. Effective January 1, 2001.)



31406

(a) No person may be transported in a farm labor vehicle that does not have all passenger seating positions in compliance with Section 571.207 of Title 49 of the Code of Federal Regulations, as that provision exists now or may hereafter be amended.

(b) No person may install a seat or seating system in a farm labor vehicle unless that seat or seating system is in compliance with Section 571.207 of Title 49 of the Code of Federal Regulations, as that provision exists now or may hereafter be amended.

(c) This section shall become operative on March 31, 2002.

(Added by Stats. 2000, Ch. 308, Sec. 4. Effective January 1, 2001. Section operative March 31, 2002, by its own provisions.)



31407

All cutting tools or tools with sharp edges carried in the passenger compartment of a farm labor vehicle shall be placed in securely latched containers that are firmly attached to the vehicle. All other tools, equipment, or materials carried in the passenger compartment shall be secured to the body of the vehicle to prevent their movement while the vehicle is in motion. Under no circumstances shall those tools, equipment, or materials obstruct an aisle or an emergency exit.

(Added by Stats. 2000, Ch. 308, Sec. 5. Effective January 1, 2001.)



31408

No person may operate a farm labor vehicle on a highway unless both headlamps required under Section 24400 are lighted, regardless of the time of day.

(Added by Stats. 1999, Ch. 556, Sec. 5. Effective September 29, 1999.)



31409

Notwithstanding paragraph (2) of subdivision (c) of Section 322, any vehicle owned or operated by or for a public transit system that is purchased with funds appropriated pursuant to Item 2660-103-0046 of Section 2.00 of the Budget Act of 2000 (Chapter 52 of the Statutes of 2000) or pursuant to Section 5309 of Title 49 of the United States Code and is used to transport farmworkers for any farmworker transportation program shall comply with the farm labor vehicle provisions contained in, and the regulations promulgated under, this chapter, relating to the following:

(a) (1) Annual farm labor vehicle inspection and certification.

(2) Following initial certification, the inspection and certification of buses designed, used, or maintained for carrying more than 15 persons, including the driver, shall be conducted during the inspection required by subdivision (c) of Section 34501.

(b) Seatbelt installation.

(c) Illumination of headlamps.

(d) Storage and securing of tools in passenger compartments.

(Added by Stats. 2000, Ch. 308, Sec. 6. Effective January 1, 2001.)






ARTICLE 7. Tank Containers

31540

(a) The department shall adopt and enforce such regulations as it determines are necessary for public safety regarding the transportation of:

(1) Freight van or tank containers which can be removed from the running gear or chassis of a truck or trailer, and

(2) Collapsible containers used to transport liquids on flatbed vehicles.

(b) It is unlawful to fail to comply with any provision of the regulations adopted by the department.

(Amended by Stats. 1968, Ch. 1192.)






ARTICLE 8. Waste Tires

31560

(a) A person operating a vehicle, or combination of vehicles, in the transportation of 10 or more used tires or waste tires, or a combination of used tires and waste tires totaling 10 or more, as defined in Section 42950 of the Public Resources Code, shall be registered with the California Integrated Waste Management Board, unless specifically exempted, as provided in Chapter 19 (commencing with Section 42950) of Part 3 of Division 30 of the Public Resources Code and in regulations adopted by the board to implement that chapter.

(b) It is unlawful and constitutes an infraction for a person engaged in the transportation of 10 or more used tires or waste tires, or a combination of used tires and waste tires totaling 10 or more, to violate a provision of this article or Section 42951 of the Public Resources Code.

(Amended by Stats. 2008, Ch. 696, Sec. 31. Effective September 30, 2008.)












DIVISION 14. TRANSPORTATION OF EXPLOSIVES

31600

For the purposes of this division explosive or explosives means any substance, or combination of substances, the primary or common purpose of which is detonation or rapid combustion and which is capable of a relatively instantaneous or rapid release of gas and heat. Explosive or explosives includes, but is not necessarily limited to, explosives as defined in Section 12000 of the Health and Safety Code, and any of the following:

(a) Dynamite, nitroglycerine, picric acid, lead azide, fulminate of mercury, black powder, smokeless powder, propellant explosives, detonating primers, blasting caps, commercial boosters, ammonium nitrate-fuel oil mixture (blasting agent), or any explosives as defined in Section 841 of Title 18 of the United States Code and published pursuant to Section 555.23 of Title 27 of the Code of Federal Regulations, when transported in a combined load with any explosive, as defined in this section.

(b) Substances determined to be division 1.1, 1.2, 1.3, or 1.6 explosives as classified by the United States Department of Transportation.

(c) Explosive or explosives does not include small arms ammunition or any other division 1.4 explosive.

(d) This division shall not apply to special fireworks classified by the United States Department of Transportation as division 1.2 or 1.3 explosives when those special fireworks are regulated by and in conformance with Part 2 (commencing with Section 12500) of Division 11 of the Health and Safety Code.

(e) Nothing in this chapter supersedes any regulations for the transportation of hazardous materials as defined in Section 2402.7 or as regulated in Division 14.1 (commencing with Section 32000).

(Amended by Stats. 2004, Ch. 247, Sec. 17. Effective August 23, 2004.)



31601

(a) This division shall apply to the operation of any motor vehicle on any highway, and to the operation and parking of any vehicle on any property designated pursuant to this division as a safe stopping place for the purpose of transporting any explosive in any amount when the transportation is rendered as a delivery service or for hire, or in any other event for the purpose of transporting any explosive or a combined load of any explosive and ammonium nitrate-fuel oil mixture (blasting agent) in an amount in excess of 1,000 pounds. The transportation of quantities of explosives of 1,000 pounds or less, or other than on a public highway, is governed by Division 11 (commencing at Section 12000) of the Health and Safety Code. Notwithstanding other provisions of this section, a license required by Section 31602 may be used to transport quantities of less than 1,000 pounds of explosives if all other requirements of this division are met.

(b) It is the legislative intention in enacting this division and with particular reference to requiring licenses for transportation of explosives as set forth herein that such provisions shall apply uniformly throughout the State of California and that such license to be obtained from the Department of the California Highway Patrol, as provided in Chapter 2.5 (commencing with Section 2500) of Division 2, shall be in lieu of any requirement for any license to be obtained by any such owner from any local authority within the state.

(Amended by Stats. 1981, Ch. 912, Sec. 6. Effective September 28, 1981.)



31602

(a) It is a misdemeanor for any owner of a vehicle to drive or permit the driving of the vehicle on any public highway for the purpose of transporting any explosive as defined herein and within the scope of Section 31601 unless the owner then holds a valid license for the transportation of explosives as provided in this division, except such persons as are expressly exempted in this division.

(b) It is a misdemeanor for the owner, or authorized agent of the owner, of any vehicle transporting explosives to drive, or to permit the driving of the vehicle, or for the driver to drive such vehicle, upon any public highway, not designated in regulations adopted by the Department of the California Highway Patrol as a route for the transportation of explosives, unless the use of the highway is required to permit delivery of, or the loading of, explosives at a point not on a highway designated as a route for the transportation of explosives, or unless the use of the highway is required to permit the vehicle to proceed to, and return from, a point designated as an inspection stop pursuant to this division.

(c) It is a misdemeanor for the driver of any vehicle transporting explosives to stop at any place not designated as a safe stopping place unless the vehicle is disabled or except when necessary to avoid conflict with other traffic or to comply with the orders of a peace officer or an official traffic control device. A safe stopping place is any location designated by the Department of the California Highway Patrol where the driver may stop for food, fuel or other necessary reasons and any location designated by the Department of the California Highway Patrol as a safe parking place, a safe stopping place, or as an inspection stop for purposes of this division.

(d) In the event the owner of a vehicle leases the same to be used in the transportation of explosives for which a license is required, the lessee shall be deemed the owner for the purposes of this division.

(Amended by Stats. 1970, Ch. 1315.)



31607

(a) Any person operating or permitting the operation of a vehicle or combination of vehicles used in the transportation of explosives and subject to this division shall make or cause to be made an inspection of every said vehicle or combination of vehicles as hereinafter set forth.

(b) Such inspection as called for in Section 31608 shall be made immediately preceding the actual transportation of explosives by the vehicle and whenever there is an interchange of any vehicle operating in combination with any other vehicle in the transportation of explosives.

(c) Inspection of tires and brakes shall also be made en route at suitable intervals, off the roadway, at inspection stops established by the Department of the California Highway Patrol, at regular stops, terminal points, or driver-change points.

(Amended by Stats. 1961, Ch. 228.)



31608

The inspection of a vehicle required under subdivision (b) of Section 31607 shall include inspection of the following:

(a) Brakes and the brake system.

(b) The ignition and lighting systems.

(c) All tires on the equipment.

(d) All supplemental equipment as required by Section 31610.

(Amended by Stats. 1959, Ch. 1996.)



31609

Every person operating a vehicle or combination of vehicles in the transportation of explosives subject to this division shall complete a record of every inspection which is required under Sections 31607 and 31608 in such form as approved by the Department of the California Highway Patrol showing the time and place of every inspection. The person making the inspection shall certify the fact in the record. The forms may be based upon the type used by the United States Department of Transportation. The record of every inspection shall be made at the time such inspection is conducted.

The driver of the vehicle shall display the record upon demand of any member of the California Highway Patrol or any police officer of a city who is on duty for the exclusive or main purpose of enforcing the provisions of this code.

(Amended by Stats. 1970, Ch. 1315.)



31610

Every vehicle or combination of vehicles used in the transportation of explosives and subject to this division, in addition to any other equipment required by law, shall be equipped and maintained as required by this section.

(a) Brakes and the brake system shall be maintained in good and safe operating condition.

(b) The ignition and lighting systems shall be maintained in good operating condition.

(c) All tires shall be in good condition, properly matched and inflated. Except as may be necessary to cause immediate replacement, no vehicle shall be driven unless all tires in actual use on the vehicle are properly inflated.

(d) Fire extinguishers and other safety equipment prescribed by regulations adopted by the department pursuant to subdivision (f) of Section 34500 and Section 34501 shall be carried in each vehicle or combination of vehicles.

(e) No flare, fusee, oil lantern, or any signal device producing a flame shall be carried upon any vehicle or combination of vehicles.

(Amended by Stats. 1971, Ch. 754.)



31611

Every owner of a vehicle used in the transportation of explosives and subject to this division shall make available in each vehicle the latest map showing the routes which are to be used for the transportation of explosives which has been furnished for the vehicle by the Department of the California Highway Patrol and a list of the safe stopping places prescribed by the regulations of the Department of the California Highway Patrol for vehicles transporting explosives. The owner shall require that the driver be thoroughly familiar with the provisions of this division before operating any vehicle in the transportation of explosives.

(Amended by Stats. 1971, Ch. 754.)



31612

Persons operating vehicles, or combinations of vehicles, in the transportation of explosives and subject to this division, shall not accept any explosives for transportation unless the shipment is accompanied by a bill of lading or other shipping paper supplied by the shipper, showing the kind of explosives and bearing a statement that they have been packaged, labeled and marked in accordance with regulations of the United States Department of Transportation, and the bill of lading or other shipping paper shall be carried in the vehicle while en route and shall be displayed upon demand of any member of the California Highway Patrol or any police officer of a city who is on duty for the exclusive or main purpose of enforcing the provisions of this code.

(Amended by Stats. 1970, Ch. 1315.)



31613

There shall not be included in any cargo of explosives any flammable liquids, acids, or corrosive liquids, oxidizers, or combustible materials, other than the explosives themselves, which may have such characteristics. Blasting caps or detonators shall not be transported upon the same vehicle with other explosives, nor shall electric blasting caps be transported upon any vehicle equipped with a radio transmitter. The foregoing provisions of this section shall be subject to such exceptions as are permitted by the United States Department of Transportation loading chart for cargoes of explosives.

(Amended by Stats. 1970, Ch. 1315.)



31614

The following provisions shall apply to any vehicle transporting explosives subject to this division:

(a) When transporting explosives through or into a city or any other congested area for which a route has not been designated by the Department of the California Highway Patrol, drivers shall follow such routes as may be prescribed or established by local authorities.

(b) Where routes are not prescribed by local authority, every driver of a vehicle transporting explosives shall avoid, so far as practicable, and, where feasible, by prearrangement of routes, driving into or through congested thoroughfares, places where crowds are assembled, streetcar tracks, tunnels, viaducts, and dangerous crossings.

(c) No driver or other person in charge of any vehicle on any public or private property shall permit any explosive to be loaded into, or on, or to be unloaded from any motor vehicle with the engine running, and, whenever any loading operation is in progress, the parking brake on the motor vehicle shall be securely set and all reasonable precautions taken to prevent movement of the motor vehicle during loading or unloading.

(d) No driver or other person in charge of such vehicle shall operate or permit the operation of any vehicle transporting explosives unless all of that portion of the lading which consists of explosives is contained entirely within the body of the motor vehicle or within the horizontal outline thereof, without overhang or projection of any part of the load, and if such motor vehicle has a tailboard or tailgate it shall be closed and secured in place during such transportation.

(e) Every motor vehicle transporting explosives shall have either a closed body or have the explosive cargo covered with a fire- and water-resistant tarpaulin, and in either event, care shall be taken to protect the load from moisture and sparks. Subject to other exceptions as are permitted by the United States Department of Transportation regulations, explosives may be transported on flat-bed vehicles if the explosive portion of the load on each vehicle is packed in fire- and water-resistant containers or covered with a fire- and water-resistant tarpaulin.

(f) No person shall operate any vehicle transporting explosives past any fire of any kind burning on or near the highway until the driver ascertains that such passing can be made with safety.

(g) No motor vehicle transporting explosives shall be left unattended upon any street or highway except in extreme emergency. The vehicle shall be deemed attended whenever a driver or person in charge thereof is in or upon the vehicle or is in a position to observe the vehicle at all times. The driver or person in charge of a vehicle transporting explosives may, however, leave the vehicle unattended at any place designated as a safe parking place on the list of safe stopping places prepared by the Department of the California Highway Patrol unless conditions exist, which are known to the driver, which make it unreasonable to do so.

(h) No driver or other person shall smoke or light any match or otherwise have or produce any fire or flame while in, upon, or near any vehicle transporting explosives.

(i) No person shall transport any explosives in a passenger vehicle, or bus, which is subject to this division.

(Amended by Stats. 1971, Ch. 754.)



31615

Nothing contained in this division shall be deemed to exempt any vehicle transporting explosives and subject to this division, or the owner or any other person, from other provisions of this code, but all such other provisions relating to the driving and movement of vehicles, the size, weight, and equipment thereof, shall be deemed to apply as applicable to each and every vehicle engaged in transporting explosives subject to this division.

(Enacted by Stats. 1959, Ch. 3.)



31616

The Department of the California Highway Patrol, after consultation with the officials having the responsibility for the prevention and suppression of fire in communities through which routes for the transporting of explosives pass, representatives of transportation companies concerned, explosives manufacturers, and the State Fire Marshal shall, by regulation, designate the routes in this state which are to be used for the transportation of explosives. The Department of the California Highway Patrol shall prepare for distribution to persons engaged in the transportation of explosives, maps which clearly indicate the routes, as established in regulations, which are to be used for the transportation of explosives. The Department of the California Highway Patrol shall prepare for distribution to persons engaged in the transportation of explosives a list of locations of required inspection stops, safe parking places, and safe stopping places and shall revise the list to keep it current. Notwithstanding any other provision of law, regulations adopted pursuant to this section shall be adopted in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, except that, for the purposes of subdivision (a) of Section 11346.4 of the Government Code, the public comment period shall be 30 days, and the regulations shall become effective upon filing with the Secretary of State.

(Amended by Stats. 1988, Ch. 63, Sec. 1. Effective March 30, 1988.)



31616.5

Notwithstanding Section 11349.3 of the Government Code, the review by the Office of Administrative Law of regulations adopted pursuant to Section 31616 shall be completed within 15 days after the regulations have been submitted to the Office of Administrative Law for review.

(Added by Stats. 1988, Ch. 63, Sec. 2. Effective March 30, 1988.)



31617

In the event of an emergency, the Department of the California Highway Patrol is authorized to suspend or change any designated route for the transportation of explosives or to temporarily designate new or additional routes for such transportation. The Department of the California Highway Patrol shall, unless the nature of the emergency makes it impracticable to do so, consult with local fire officials in the area or areas affected before making any such changes or new designations. If the changes or new designations are made before they can be discussed with those officials, the Department of the California Highway Patrol shall immediately notify the appropriate officials of his action.

The change in or new designation of routes shall not be effective for more than 90 days from the date of such action, unless the Department of the California Highway Patrol determines that the change or new designation should become permanent, in which case the Department of the California Highway Patrol shall, within the 90-day period, initiate action to make the change or new designation permanent in accordance with the provisions of Section 31616 and in which case the emergency change or designation shall remain in effect until superseded by a regulation of the Department of the California Highway Patrol.

(Amended by Stats. 1970, Ch. 1315.)



31618

Where not specifically provided otherwise, it is a misdemeanor for any person to violate any provision of this division. Every person convicted of a misdemeanor for a violation of any of the provisions of this division shall be punished as follows:

(a) For a first violation, by a fine of not less than one thousand dollars ($1,000), or by imprisonment for not more than six months, or by both fine and imprisonment.

(b) For a second or subsequent violation, by a fine of not less than two thousand dollars ($2,000) or by imprisonment for not more than six months, or by both fine and imprisonment.

(Amended by Stats. 1988, Ch. 1384, Sec. 3.)



31619

When not in conflict with any local ordinance pertaining to the transportation of explosives, it shall be lawful to transport smokeless powder in an amount not exceeding 100 pounds if packed in containers prescribed by the United States Department of Transportation upon a highway not designated by the Department of the California Highway Patrol as a route for the transportation of explosives.

(Amended by Stats. 1970, Ch. 1315.)



31620

The Department of the California Highway Patrol, upon application of any interested party, with the concurrence of the fire chief or chiefs in the area or areas affected, and if he determines that such action may be taken without jeopardizing the public safety, may suspend, or waive compliance with, the whole or any part of the requirements of this division insofar as they apply to the delivery or transportation of explosives in sparsely populated, unincorporated areas or in any area where there may be practical difficulties or unnecessary or unreasonable hardship in carrying out the provisions of this division. No person shall be charged with any crime for any violation of the provisions of this division when such a suspension or waiver by the Department of the California Highway Patrol is in effect in the area in which the alleged violation occurs.

(Amended by Stats. 1970, Ch. 1315.)






DIVISION 14.1. TRANSPORTATION OF HAZARDOUS MATERIAL

CHAPTER 1. Licensing

32000

It is the intent of the Legislature, by enacting this division, that the public be provided additional protection through the licensing of motor carriers transporting hazardous material. The Department of the California Highway Patrol shall be authorized to inspect and license the motor carriers with special attention directed to the negligent operators or repeat violators.

(Added by Stats. 1981, Ch. 860, Sec. 13.)



32000.5

(a) A motor carrier who directs the transportation of an explosive and a motor carrier who directs the transportation of a hazardous material, who is required to display placards pursuant to Section 27903, and a motor carrier who transports for a fee in excess of 500 pounds of hazardous materials of the type requiring placards pursuant to Section 27903, shall be licensed in accordance with this code, unless specifically exempted by this code or regulations adopted pursuant to this code. This license shall be available for examination and shall be displayed in accordance with the regulations adopted by the commissioner.

(b) (1) Except as provided in Section 32001, this division shall not apply to a person hauling only hazardous waste, as defined in Section 25115 or 25117 of the Health and Safety Code, and who is registered pursuant to subdivision (a) of Section 25163 of the Health and Safety Code or who is exempt from that registration pursuant to subdivision (b) of that section.

(2) A motor carrier that is transporting a hazardous waste and is required to display placards pursuant to Section 27903 shall comply with all provisions of Section 32001 except paragraph (3) of subdivision (c) of that section.

(c) This division does not apply to implements of husbandry, as defined in Section 36000.

(d) This division does not apply to the hauling of division 1.3 explosives classified as special fireworks or to division 1.4 explosives classified as common fireworks by the United States Department of Transportation if those fireworks are transported by a motor carrier under the authority of, and in conformance with, a license issued to the motor carrier by the State Fire Marshal pursuant to Part 2 (commencing with Section 12500) of Division 11 of the Health and Safety Code. In that case, a copy of the license shall be carried in the vehicle and presented to a peace officer upon request.

(e) (1) The department shall not issue a license to transport hazardous materials to a motor carrier unless each terminal from which hazardous materials carrying vehicles are operated is in compliance with Section 34501.12 and is currently rated satisfactory.

(2) The department shall adopt rules and regulations that provide for a temporary license to transport hazardous materials for a carrier who, within the previous three years, has not been issued an unsatisfactory rating as a result of an inspection conducted pursuant to Section 34501, 34501.12, or 34520.

(3) It is the intent of the Legislature that a carrier s license to transport hazardous materials should not be unreasonably hindered as a result of the department s verification and issuance process.

(f) This section does not prevent the department from issuing a new or initial license to transport hazardous materials to a motor carrier that applies for a license to transport hazardous materials and that, within the previous three years, has been issued an unsatisfactory rating as a result of an inspection conducted pursuant to Section 34501, 34501.12, or 34520, if the motor carrier has corrected the unsatisfactory rating before applying for the license to transport hazardous materials.

(Amended by Stats. 2009, Ch. 111, Sec. 1. Effective January 1, 2010.)



32001

(a) (1) Any authorized employee of the department may inspect any sealed or unsealed vehicle, container, or shipment subject to this division in maintenance facilities, terminals, or other public or private property to ascertain the quantity and kind of hazardous material and to ensure compliance with the provisions of this code and regulations adopted pursuant to this code.

(2) If a seal is opened for inspection, the department shall reseal any vehicle, container, or shipment prior to further transportation.

(b) Unless specifically stated, nothing contained in this division shall be deemed to exempt any vehicle transporting a hazardous material subject to this division or the operator or any other person from other provisions of this code.

(c) No motor carrier shall direct the transportation of any shipment of a hazardous material in any vehicle unless all of the following are complied with:

(1) The vehicle is equipped as required by this code and applicable regulations adopted pursuant to law.

(2) The shipment complies with laws and regulations pertaining to the shipment or transportation of hazardous material.

(3) The motor carrier holds a valid license for the transportation of hazardous materials.

(4) (A) A vehicle or combination of vehicles required to display placards pursuant to Section 27903 is equipped with a two-way communication device, maintained in good working order, that enables the driver to contact the personnel responsible for the safety operations of the motor carrier in the event of an emergency.

(B) For the purposes of this section, two-way communication device means a radio, cellular telephone, or other similar device that permits communication between the driver and personnel responsible for the safety operations of the motor carrier.

(5) (A) The enclosed cargo body, when the display of placards is required pursuant to Section 27903, shall be locked and remain locked during transit of the hazardous materials so as to prevent any unauthorized entry and shall be opened only during loading, unloading, or at the direction of a peace officer, an authorized employee of the department, or a person authorized pursuant to Section 25185 of the Health and Safety Code.

(B) A driver transporting hazardous material in a locked cargo body shall verify that all locks are in place if the vehicle has been left unattended for any length of time. Each driver shall make a notation in his or her log book of the time and date that the verification occurred.

(C) For the purposes of this section, cargo body means a fully enclosed area that is an integral part of the vehicle and designed to encapsulate the entire load, such as a van body or an intermodal freight container, and does not mean a tank or flatbed type of vehicle.

(d) The commissioner may issue exemptions from the provisions of this section.

(e) Nothing in this section shall limit the ability of other state or local agencies to carry out their regulatory, enforcement, or emergency response duties under other provisions of law.

(Amended by Stats. 2002, Ch. 610, Sec. 4. Effective January 1, 2003.)



32002

(a) The commissioner may adopt any regulations that are necessary to administer this division. It is a misdemeanor for any motor carrier to violate this division or regulations adopted pursuant to this division.

(b) Notwithstanding subdivision (a), it is unlawful for the motor carrier or the person who directs the driver to operate a vehicle transporting hazardous material, when that transportation requires a license pursuant to this division, to cause the operation of the vehicle unless the motor carrier holds a valid license for the transportation of hazardous materials. A violation of this subdivision shall be punished as follows:

(1) For a first violation, by a fine of not less than two thousand dollars ($2,000).

(2) For a second or subsequent violation, by a fine of not less than four thousand dollars ($4,000).

(Amended by Stats. 1988, Ch. 1384, Sec. 4.)



32002.5

(a) The commissioner may temporarily suspend a license to haul hazardous material prior to any hearing, when, in the commissioner s opinion, the action is necessary to prevent an imminent and substantial danger to the public health. The commissioner shall notify the holder of the license of the temporary suspension and the effective date thereof and, at the same time, shall serve the person with an accusation. Upon receipt of a notice of defense to the accusation, the commissioner shall set the matter for a hearing which shall be held as soon as possible, but not later than 10 days after receipt of the notice of defense. The temporary suspension shall remain in effect until the hearing is completed and the commissioner has made a final determination on the merits, which, in any event, shall be made within 10 days after the completion of the hearing. If the determination is not transmitted within 10 days after the hearing is completed, the temporary suspension is of no further effect.

(b) The commissioner shall suspend a license to transport hazardous material of a person or motorcarrier, for a period of at least 90 days but not more than 180 days, if the holder of the license permits the transportation of fissile class III shipments or highway route controlled quantity radioactive materials, as defined in Subpart I (commencing with Section 173.401) of Part 173 of Title 49 of the Code of Federal Regulations, by a person who does not possess a license of the appropriate class and an attached radioactive materials driver s certificate or an endorsement issued under Article 6 (commencing with Section 15275) of Chapter 7 of Division 6.

(Amended by Stats. 1992, Ch. 1243, Sec. 92. Effective September 30, 1992.)



32003

(a) All fees collected by the department pursuant to the issuance or renewal of a license for the transportation of hazardous material shall be deposited in the Motor Vehicle Account of the State Transportation Fund.

(b) All moneys collected from these fees shall be used for the support of the hazardous materials inspection and licensing program of the department upon appropriation therefor by the Legislature.

(Added by Stats. 1981, Ch. 860, Sec. 13.)



32004

Any violation of any provision of this division may be enjoined in a civil action brought by the Attorney General in the name of the people of the State of California, upon request of the department, except that it shall not be necessary to show lack of adequate remedy at law or to show irreparable damage or loss.

(Added by Stats. 1981, Ch. 860, Sec. 13.)






CHAPTER 2. Notification of Routes

32050

(a) Prior to the transport of anhydrous hydrazine, methylhydrazine, dimethylhydrazine, Aerozine 50, fuming nitric acid, liquid fluorine, or nitrogen tetroxide in bulk packaging, except when that packaging contains only residue, outside the confines of a facility where that material was used or stored, or prior to the delivery of that bulk material to a carrier for transport, each carrier shall provide advance notification, in writing, of the shipment, to the department, which, in turn, shall notify the sheriff of each county and police chief of each city in which is located the proposed route. Notification shall be made through the Department of Justice s California Law Enforcement Telecommunications System. The sheriffs and police chiefs shall, in turn, make timely notification to the fire chiefs within their respective jurisdictions through a mutually agreed upon communications system.

(b) Subdivision (a) applies only to the extent that it does not conflict with federal law.

(c) For the purposes of this section, the following definitions apply:

(1) Bulk packaging has the same meaning as defined in Section 171.8 of Title 49 of the Code of Federal Regulations.

(2) Fire chief means the fire chief of each county and city fire department and the fire chief of each fire protection district serving a population greater than 15,000 in which is located the proposed route. This paragraph does not apply to any fire chief of a fire department or fire protection district that is composed of 50 percent or more volunteer firefighters.

(3) Residue has the same meaning as defined in Section 171.8 of Title 49 of the Code of Federal Regulations.

(Amended by Stats. 1996, Ch. 124, Sec. 135. Effective January 1, 1997.)



32051

(a) Each advance notification required by Section 32050 shall contain all of the following information:

(1) The name, address, and emergency telephone number of the manufacturer, shipper, carrier, and receiver of the shipment.

(2) A current copy of a material data safety sheet, as designated by the department, regarding the material.

(3) If the shipment is originating within California, the point of origin of the shipment and the 48-hour period during which departure of the shipment is estimated to occur, the destination of the shipment within California, and the 48-hour period during which the shipment is estimated to arrive.

(4) If the shipment is originating outside of California, the point of origin of the shipment and the 48-hour period during which the shipment is estimated to arrive at the state boundary, the destination of the shipment within California, and the 48-hour period during which the shipment is estimated to arrive.

(5) A telephone number and address for current shipment information.

(b) The department shall design a standard notification form to include all of the information specified in subdivision (a) and shall make these forms available by April 1, 1989.

(Added by Stats. 1988, Ch. 1222, Sec. 2.)



32052

(a) The notification required by Section 32050 shall reach the department at least 72 hours before the beginning of the 48-hour period during which departure of the shipment of any material designated in Section 32050 is estimated to occur, and the department shall notify the sheriffs and the police chiefs as specified in subdivision (a) of Section 32050 at least 36 hours before the beginning of the 48-hour departure period specified in subdivision (a) of Section 32051, who shall notify the fire chiefs, as provided in Section 32050. A copy of the notification shall be retained by the department for three years.

(b) The carrier shall also notify, by telephone or telegram, the department if there are any changes in the scheduling of a shipment, in the routes to be used for shipment, or any cancellation of a shipment. The department shall, in turn, notify the sheriffs and the police chiefs specified in subdivision (a) of Section 32050 that would be affected by these changes in the scheduling of a shipment, in the routes to be used for a shipment, or the cancellation of a shipment, who shall notify the fire chiefs, as provided in Section 32050. The department shall maintain for three years a record of each telegram and telephonic notification.

(Added by Stats. 1988, Ch. 1222, Sec. 2.)



32053

(a) Any carrier who violates Section 32050, 32051, or 32052, in addition to any other penalty provided by law, is subject to a civil penalty of not less than five hundred dollars ($500) or more than one thousand dollars ($1,000) for each violation. For purposes of this section, each day of a continuing violation is a separate violation.

(b) When establishing the amount of the civil penalty, the court shall consider, in addition to other relevant circumstances, all of the following:

(1) The extent of the harm caused by the violation.

(2) The persistence of the violation.

(3) The number of prior violations by the same violator.

(4) The deterrent value of the penalty based on the financial resources of the violator.

(Added by Stats. 1988, Ch. 1222, Sec. 2.)









DIVISION 14.3. TRANSPORTATION OF INHALATION HAZARDS

32100

It is the intent of the Legislature, in enacting this division, to create a special category of inhalation hazards and poison gases and to establish special safeguards for their transportation.

These materials are highly toxic, spread rapidly, and require rapid and widespread evacuation if there is loss of containment or a fire. For these reasons, the Legislature intends to more rigorously restrict and otherwise control the transportation of these materials.

(Added by Stats. 1988, Ch. 1384, Sec. 5.)



32100.5

This division applies to the transportation of inhalation hazards in bulk packaging, except when that packaging contains only residue.

(Added by Stats. 1988, Ch. 1384, Sec. 5.)



32101

As used in this division:

(a) Inhalation hazard means any material defined as Poison A pursuant to Section 173.326 of Title 49 of the Code of Federal Regulations or for which a Poison-Inhalation Hazard or Inhalation Hazard shipping paper description is required pursuant to Section 172.203 of Title 49 of the Code of Federal Regulations.

(b) Bulk packaging means the same as defined in Section 171.8 of Title 49 of the Code of Federal Regulations.

(c) Residue means the same as defined in Section 171.8 of Title 49 of the Code of Federal Regulations.

(d) Inspection stop means any location designated as such in regulations adopted pursuant to this division or any safe stopping place.

(e) Safe parking place means any loading or unloading facility or motor carrier terminal where the driver may safely and lawfully park and leave the vehicle unattended when authorized by the owner or person in charge of the facility or terminal.

(f) Safe stopping place means any place designated by the department pursuant to this division where a driver may stop for food, fuel, or any other necessary reason, provided the vehicle is attended at all times. A vehicle is attended when the driver or person in charge of it is awake and occupies any part of it except the sleeper berth, or is within 100 feet of the vehicle and has an unobstructed view of it.

(Added by Stats. 1988, Ch. 1384, Sec. 5.)



32102

(a) The department may adopt any regulations that are necessary to administer this division. It is a misdemeanor for any person to violate this division or regulations adopted pursuant to this division.

(b) The department shall, by regulation, designate through routes in this state which are to be used for the transportation of inhalation hazards. The department may also designate separate through routes for the transportation of inhalation hazards composed of any chemical rocket propellant specified in Section 32050. The Department of Transportation shall assist the department in developing the recommended routes. The department shall hold public hearings in each field operation division of the department in which are located proposed routes. In recommending the through routes, the department shall do both of the following:

(1) Perform a risk assessment which shall include, but not be limited to, consideration of the population density, capabilities of the emergency response personnel near the proposed routes, and the safety of the roadways.

(2) Consult with officials having the responsibility for the prevention and suppression of fire in communities in which are located the proposed routes, the representatives of persons engaged in the transportation of inhalation hazards, manufacturers of inhalation hazards, and the State Fire Marshal.

(c) The department shall prepare for distribution to persons engaged in the transportation of inhalation hazards maps which clearly indicate the routes which are to be used for the transportation of inhalation hazards.

(d) The department shall prepare for distribution to persons engaged in the transportation of inhalation hazards a list of locations of required inspection stops and safe stopping places and shall revise the list to keep it current.

(e) Until other routes are designated by the department for the transportation of chemical rocket propellants pursuant to subdivision (b), the designated through routes for the transportation of chemical rocket propellants to Vandenberg Air Force Base shall be those routes designated in the letter of agreement between the department and the United States Department of the Air Force executed in 1992.

(Amended by Stats. 1992, Ch. 516, Sec. 1. Effective January 1, 1993.)



32103

(a) Every motor carrier shall make available in each vehicle used in the transportation of inhalation hazards the latest map showing the routes to be used for the transportation of inhalation hazards and a list of the safe stopping places and inspection stops for vehicles transporting inhalation hazards as prescribed by regulations of the department. The carrier shall require that the driver be thoroughly familiar with this division before operating any vehicle in the transportation of inhalation hazards.

(b) This section shall become operative on January 1, 1992.

(Added by Stats. 1988, Ch. 1384, Sec. 5. Section operative January 1, 1992, by its own provisions.)



32104

(a) It is unlawful for the motor carrier or its authorized agent to drive or to permit the driving of any vehicle transporting inhalation hazards, or for the driver to drive the vehicle, upon any public highway not designated in regulations adopted by the department as a route for the transportation of inhalation hazards. This subdivision shall not apply when the use of the highway is required (1) to permit delivery of, or the loading of, inhalation hazards at a point not on a highway designated as a route for the transportation of inhalation hazards, or (2) to permit the vehicle to proceed to, and return from, an inspection stop, safe stopping place, or safe parking place.

(b) It is unlawful for the driver of any vehicle transporting inhalation hazards to stop at any place other than a safe stopping place, safe parking place, or an inspection stop unless the vehicle is disabled or except when necessary to avoid conflict with other traffic or to comply with the orders of a peace officer or an official traffic control device.

(c) This section shall become operative on January 1, 1992.

(Added by Stats. 1988, Ch. 1384, Sec. 5. Section operative January 1, 1992, by its own provisions.)



32105

(a) Unless there is no practicable alternative, every driver of a vehicle transporting inhalation hazards shall avoid, by prearrangement of routes, driving into or through heavily populated areas, congested thoroughfares, or places where crowds are assembled. Operating convenience is not a basis for determining whether it is practicable to operate a vehicle in accordance with this subdivision.

(b) No vehicle transporting inhalation hazards shall be left unattended upon any street or highway.

(c) Inspection of the following items of equipment shall be made immediately preceding the actual transportation of an inhalation hazard:

(1) Brakes and the brake system.

(2) Steering, connection devices, and lighting systems.

(3) All tires.

(4) All supplemental equipment as required by Section 32106.

(d) En route inspection of tires and brakes on vehicles transporting inhalation hazards shall be performed at the following locations:

(1) At an inspection stop at least every four hours or 150 miles traveled, whichever occurs first, or as close thereto as is practicable, depending upon the proximity of those inspection stops.

(2) Regardless of elapsed time or miles traveled, at the top of and prior to descending any grade upon which the Department of Transportation has declared a speed limit for trucks of less than 55 miles per hour as provided by Section 22407. The inspection shall be made off the roadway.

(3) Regardless of elapsed time or miles traveled, at any location designated in regulations of the department as a required inspection stop.

(e) (1) Every person operating a vehicle transporting an inhalation hazard shall complete a record of every inspection which is required pursuant to this section in the form approved by the department showing the time and place of every inspection.

(2) The record of every inspection shall be made at the time the inspection is conducted.

(3) The person making the inspection shall certify the fact in the record.

(f) This section shall become operative on January 1, 1992.

(Added by Stats. 1988, Ch. 1384, Sec. 5. Section operative January 1, 1992, by its own provisions.)



32106

Every vehicle used in the transportation of an inhalation hazard, in addition to any other equipment required by law, shall be equipped and maintained as required by this section.

(a) Brakes and the brake system shall be maintained in good and safe operating condition.

(b) Steering, connection devices, and lighting systems shall be maintained in good operating condition.

(c) All tires shall be in good condition, properly matched and inflated. Except as may be necessary to cause immediate replacement, no vehicle shall be driven unless all tires in actual use on the vehicle are properly inflated.

(d) Fire extinguishers and other safety equipment prescribed by regulations adopted by the department pursuant to Section 34501 shall be carried in each vehicle or combination of vehicles.

(Added by Stats. 1988, Ch. 1384, Sec. 5.)



32107

Every vehicle, or combination of vehicles, transporting an inhalation hazard shall contain a self-contained breathing apparatus and equipment capable of immediate communication with emergency personnel.

(Added by Stats. 1988, Ch. 1384, Sec. 5.)



32109

Nothing in this division exempts any vehicle transporting inhalation hazards and subject to this division, or the owner or any other person, from other provisions of this code. All those other provisions relating to the driving and movement of vehicles, and the size, weight and equipment thereof, shall apply as applicable to each and every vehicle engaged in transporting inhalation hazards subject to this division.

(Added by Stats. 1988, Ch. 1384, Sec. 5.)






DIVISION 14.5. TRANSPORTATION OF RADIOACTIVE MATERIALS

33000

Subject to the provisions of Section 114765 of the Health and Safety Code, the Department of the California Highway Patrol, after consulting with the State Department of Health Services, shall adopt regulations specifying the time that shipments may occur and the routes that are to be used in the transportation of cargoes of hazardous radioactive materials, as are defined in regulations of the State Department of Health Services.

(Amended by Stats. 1996, Ch. 1023, Sec. 427. Effective September 29, 1996.)



33002

(a) Prior to the transport of any hazardous radioactive materials containing cargoes of commercially produced, spent radioactive fuel outside the confines of a facility where that material was used or stored, or prior to the delivery of these materials to a carrier for transport, each carrier shall provide advance notification, in writing, of the shipment to the Department of the California Highway Patrol, which, in turn, shall notify all of the following persons:

(1) The fire chiefs of each city and county fire department and the fire chiefs of each fire protection district serving a population greater than 15,000, which city, county, or fire protection district is located along the proposed route. The Department of the California Highway Patrol, however, shall notify only those fire chiefs who have requested, in writing, to be so notified. A fire chief may revoke this request, in writing, at any time.

This paragraph does not apply to any fire chief of a fire department or fire protection district that is composed of 50 percent or more volunteer firefighters.

(2) The police chiefs of each city where surface transportation would occur along the proposed route.

(b) Subdivision (a) applies only to the extent that it does not conflict with federal law.

(c) Each advance notification shall contain the following information:

(1) The name, address, and telephone number of the shipper, carrier, and receiver of the shipment.

(2) If the shipment originates within California, the point of origin of the shipment and the 48-hour period during which departure of the shipment is estimated to occur, the destination of the shipment within California, and the 48-hour period during which the shipment is estimated to arrive.

(3) If the shipment originates outside of California, the point of origin of the shipment and the 48-hour period during which the shipment is estimated to arrive at state boundaries, the destination of the shipment within California, and the 48-hour period during which the shipment is estimated to arrive.

(4) A telephone number and address for current shipment information.

(d) The Department of the California Highway Patrol shall design a standard notification form to include all of the information specified in subdivision (c) and shall make these forms available by April 1, 1984.

(e) The notification is required to reach the Department of the California Highway Patrol at least 72 hours before the beginning of the 48-hour period during which departure of the shipment is estimated to occur, and the Department of the California Highway Patrol shall notify the fire chiefs who have requested notification and the police chiefs specified in subdivision (a) at least 36 hours before the beginning of this 48-hour period. A copy of the notification shall be retained by the Department of the California Highway Patrol for three years.

(f) The carrier shall also notify, by telephone or telegram, the Department of the California Highway Patrol if there are any changes in the scheduling of a shipment, in the routes to be used for a shipment, or any cancellation of a shipment. The Department of the California Highway Patrol shall, in turn, notify the fire chiefs who have requested notification and the police chiefs specified in subdivision (a) who would be affected by these changes in the scheduling of a shipment, in the routes to be used for a shipment, or the cancellation of a shipment. The Department of the California Highway Patrol shall maintain for three years a record of each telegram and telephonic notification.

(g) Any person or agency that receives any information pursuant to this section shall not disseminate or reveal this information to any other person, state agency, city, county, or local agency unless the person or agency determines that disseminating or revealing this information is necessary to protect the public health and safety or the environment.

(h) The Governor shall appoint the fire chiefs eligible to request notification, as specified in paragraph (1) of subdivision (a), as the designated representatives of the Governor pursuant to paragraph (1) of subsection (c) of Section 73.21 of Title 10 of the Code of Federal Regulations for the purpose of receiving information classified as safeguards information pursuant to Part 73 of Title 10 of the Code of Federal Regulations.

(i) Any carrier who violates this section, in addition to any penalty provided by law, is subject to a civil penalty of not more than five hundred dollars ($500) for each violation. For purposes of this section, each day of a continuing violation is a separate and distinct violation.

When establishing the amount of civil liability pursuant to this subdivision, the court shall consider, in addition to other relevant circumstances, the following:

(1) The extent of the harm caused by the violation.

(2) The persistence of the violation.

(3) The number of prior violations by the same violator.

(4) The deterrent value of the penalty based on the financial resources of the violator.

(Amended by Stats. 1996, Ch. 124, Sec. 136. Effective January 1, 1997.)






DIVISION 14.7. FLAMMABLE AND COMBUSTIBLE LIQUIDS

ARTICLE 1. Administration

34000

It is the intent of the Legislature to provide additional protection to the public and reduce the risk of possible hazards in the highway transportation of hazardous waste and of flammable and combustible liquids in tank vehicles. It is further the intent of the Legislature that the Department of the California Highway Patrol shall place as a high priority the random inspection of cargo tanks and hazardous waste transport vehicles and containers for compliance with this code.

(Amended by Stats. 1996, Ch. 539, Sec. 28. Effective January 1, 1997.)



34001

The provisions of this division refer to vehicles having a cargo tank and to hazardous waste transport vehicles and containers, as defined in Section 25167.4 of the Health and Safety Code, that are operating on highways within this state.

(Amended by Stats. 1997, Ch. 945, Sec. 28. Effective January 1, 1998.)



34002

(a) It is the legislative intention that the regulations adopted by the commissioner pursuant to this division shall apply uniformly throughout the State of California, and no state agency, city, city and county, county, or other political subdivision of this state, including, but not limited to, a chartered city, city and county, or county, shall adopt or enforce any ordinance or regulation which is inconsistent with this division.

(b) No other state agency, city, city and county, county, or other public agency of this state, including, but not limited to, a chartered city, city and county, or county, shall enforce any provisions regarding the design and construction of any cargo tank subject to this division, regardless of the location of the cargo tank, or the area of operation of the cargo tank, within this state.

(Amended by Stats. 1983, Ch. 661, Sec. 3.)



34003

As used in this division:

(a) Cargo tank means any tank having a volumetric capacity in excess of 120 gallons that is used for the transportation of flammable liquids or combustible liquids. Cargo tank includes pumps, meters, valves, fittings, piping, and other appurtenances attached to a tank vehicle and used in connection with the flammable liquids or combustible liquids being transported in the cargo tank except that the volumetric capacity refers to the capacity of the container portion of a cargo tank.

Cargo tank does not include any of the following:

(1) Any tank used only to carry fuel necessary for the operation of the vehicle or any equipment of the vehicle.

(2) Any tank containing not more than 120 gallons of residue. For purposes of this paragraph, residue means the liquid material remaining after a tank has been unloaded to the maximum extent practicable through the normal discharge opening.

(3) Any intermodal portable tank, meeting United States Department of Transportation IM 101 or IM 102 Specification transported as part of an interstate shipment when operated within a 25-mile radius of its ocean port or railroad terminal loading or unloading facility.

(4) Any tank meeting the requirements of Title 49 of the Code of Federal Regulations, with a volumetric capacity of less than 500 gallons used to transport flammable or combustible liquids, except a portable tank used to transport an inhalation hazard as defined in subdivision (a) of Section 32101.

(5) Any tank designated by the United States Department of Transportation as a single trip container or nonreusable container, marked and used as such, with a volumetric capacity of less than 500 gallons.

(6) Any vehicle that is registered in any other state and is used for refueling aircraft while operating in this state pursuant to a contract with this state or the United States for the conduct of fire suppression or other emergency-related activities.

(b) Tank vehicle means any truck, trailer, or semitrailer equipped with a cargo tank which is used for the transportation of flammable liquids or combustible liquids within this state.

(c) Flammable liquids and combustible liquids mean those liquids as defined by the regulations adopted by the commissioner pursuant to Section 2402.7.

(Amended by Stats. 1992, Ch. 1243, Sec. 93. Effective September 30, 1992.)



34004

The provisions of this division shall apply equally to new as well as existing cargo tanks.

(Repealed and added by Stats. 1967, Ch. 1106.)



34005

The provisions of this division shall not apply to a trap wagon or spray rig when empty or when transporting not more than 1,000 gallons of flammable liquids or combustible liquids to accomplish the basic function of such vehicle. For the purpose of this section, trap wagon and spray rig have the same meaning of those terms as defined in Section 36005.

(Amended by Stats. 1977, Ch. 825.)



34006

The provisions of this division shall not apply to wine, as defined by Section 23007 of the Business and Professions Code, or any other aqueous solution, having an alcoholic content less than, or equal to, 24 percent by volume. This exemption applies only if the nonalcohol portion of the aqueous solution does not fall within the definition of flammable or combustible liquid.

(Added by Stats. 1978, Ch. 868.)






ARTICLE 2. Regulations

34019

(a) The commissioner shall adopt reasonable regulations with respect to the following:

(1) The design, construction, and structural safety of cargo tanks and fire auxiliary equipment.

(2) To the extent permitted by federal law, the stability of tank vehicles.

(b) For intrastate shipments in this state, the commissioner shall, as soon as feasible, incorporate any new United States Department of Transportation standards concerning interstate shipments.

(Amended by Stats. 1991, Ch. 1043, Sec. 2.)



34020.5

(a) The Department of Transportation, after consultation with the Department of the California Highway Patrol, the State Fire Marshal, and affected local agencies, and following a public hearing subject to Section 21109.5, may regulate the time when tank vehicles may travel through a tunnel on state highways.

(b) In evaluating the use of a tunnel on a state highway, the Department of Transportation shall conduct a traffic and engineering survey which includes an analysis of the relative risks to public safety in determining the feasibility of reasonable alternative routes.

(c) For the purposes of this section, a tunnel is a horizontal passage enclosed on the sides and top containing a roadway of a length of not less than 300 feet.

(d) No prohibition or restriction adopted pursuant to this section shall be effective until appropriate signs have been posted giving notice thereof to drivers approaching the tunnel.

(Added by Stats. 1982, Ch. 1255, Sec. 12.)



34021

The regulations adopted by the commissioner shall make reasonable allowances for cargo tanks in existence when the regulations become effective. No allowance shall, however, be made for any cargo tank which because of its design or construction constitutes a distinct hazard to life or property.

(Amended by Stats. 1983, Ch. 661, Sec. 5.)



34022

In adopting the regulations, the commissioner shall consider, as evidence of generally accepted safety standards, the publications of the National Fire Protection Association and the United States Department of Transportation.

(Amended by Stats. 1983, Ch. 661, Sec. 6.)



34024

The regulations adopted by the commissioner pursuant to this division shall be adopted, amended, and repealed in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1985, Ch. 106, Sec. 166.)






ARTICLE 4. Enforcement

34060

The commissioner shall provide for the establishment, operation, and enforcement of random on- and off-highway inspections of cargo tanks and hazardous waste transport vehicles and containers. The commissioner shall also provide training in the inspection of cargo tanks and hazardous waste transport vehicles and containers to employees of the department whose primary duties include the enforcement of laws and regulations relating to commercial vehicles and who, thereafter, are required to perform random inspections of cargo tanks and hazardous waste transport vehicles and containers to determine whether or not the cargo tanks and hazardous waste transport vehicles and containers are designed, constructed, and maintained in accordance with the regulations adopted by the commissioner pursuant to this code and Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code.

(Amended by Stats. 1997, Ch. 945, Sec. 29. Effective January 1, 1998.)



34060.5

Any required pressure, vacuum, or hydrostatic testing of a cargo tank shall be performed, or be caused to be performed, by the carrier, operator, or consultant who shall certify in writing that the cargo tank meets the requirements of the United States Department of Transportation, the State Air Resources Board, and the commissioner. An authorized representative of the department may observe or require these tests. Records of these certifications shall be maintained at the carrier s place of business.

(Amended by Stats. 1983, Ch. 661, Sec. 11.)



34061

The department shall compile data and annually publish a report relating to the level of cargo tank and hazardous waste transport vehicle and container inspections conducted during the previous year. The data included in the report shall include, but need not be limited to, all of the following:

(a) The number of inspections conducted.

(b) The number of violations recorded.

(c) The number of on-highway incidents involving cargo tanks and hazardous waste transport vehicles and containers that were reported to the Office of Emergency Services under Section 8574.17 of the Government Code.

(Amended by Stats. 2013, Ch. 352, Sec. 526. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



34064

Any duly authorized employee of the department may inspect cargo tanks and hazardous waste transport vehicles and containers, or the appurtenances and equipment thereof, in terminals, yards, or similar places, as often as may be necessary for the purpose of ascertaining and causing to be corrected any conditions likely to cause damage to any personal or real property or injury or death to any person or animal or any violation of the provisions or intent of this division. Any duly authorized employee of the department may enter upon private property to conduct those inspections. The owner, lessee, bailee, manager, or operator of that property shall permit any duly authorized employee of the department to enter the property and inspect cargo tanks and hazardous waste transport vehicles and containers for the purpose stated in this division.

(Amended by Stats. 1996, Ch. 539, Sec. 36. Effective January 1, 1997.)






ARTICLE 5. Violations

34100

A violation of this division or of any regulation adopted by the commissioner pursuant to this division is a misdemeanor. No person shall operate a tank vehicle upon a highway in violation of this division or of any regulation adopted by the commissioner pursuant to this division.

(Added by renumbering Section 34102 by Stats. 1996, Ch. 539, Sec. 40. Effective January 1, 1997.)









DIVISION 14.8. SAFETY REGULATIONS

34500

The department shall regulate the safe operation of the following vehicles:

(a) Motortrucks of three or more axles that are more than 10,000 pounds gross vehicle weight rating.

(b) Truck tractors.

(c) Buses, schoolbuses, school pupil activity buses, youth buses, farm labor vehicles, modified limousines, and general public paratransit vehicles.

(d) Trailers and semitrailers designed or used for the transportation of more than 10 persons, and the towing motor vehicle.

(e) Trailers and semitrailers, pole or pipe dollies, auxiliary dollies, and logging dollies used in combination with vehicles listed in subdivision (a), (b), (c), or (d). This subdivision does not include camp trailers, trailer coaches, and utility trailers.

(f) A combination of a motortruck and a vehicle or vehicles set forth in subdivision (e) that exceeds 40 feet in length when coupled together.

(g) A truck, or a combination of a truck and any other vehicle, transporting hazardous materials.

(h) Manufactured homes that, when moved upon the highway, are required to be moved pursuant to a permit as specified in Section 35780 or 35790.

(i) A park trailer, as described in Section 18009.3 of the Health and Safety Code, that, when moved upon a highway, is required to be moved pursuant to a permit pursuant to Section 35780.

(j) Any other motortruck not specified in subdivisions (a) to (h), inclusive, or subdivision (k), that is regulated by the Department of Motor Vehicles, Public Utilities Commission, or United States Secretary of the Department of Transportation, but only for matters relating to hours of service and logbooks of drivers.

(k) A commercial motor vehicle with a gross vehicle weight rating of 26,001 or more pounds or a commercial motor vehicle of any gross vehicle weight rating towing a vehicle described in subdivision (e) with a gross vehicle weight rating of more than 10,000 pounds, except combinations including camp trailers, trailer coaches, or utility trailers. For purposes of this subdivision, the term commercial motor vehicle has the meaning defined in subdivision (b) of Section 15210.

(Amended by Stats. 2014, Ch. 860, Sec. 16. Effective September 30, 2014. Superseded on January 1, 2015; see further amendment by Sec. 16.5 of Stats. 2014, Ch. 860.)



34500

The department shall regulate the safe operation of the following vehicles:

(a) Motortrucks of three or more axles that are more than 10,000 pounds gross vehicle weight rating.

(b) Truck tractors.

(c) Buses, schoolbuses, school pupil activity buses, youth buses, farm labor vehicles, modified limousines, and general public paratransit vehicles.

(d) Trailers and semitrailers designed or used for the transportation of more than 10 persons, and the towing motor vehicle.

(e) Trailers and semitrailers, pole or pipe dollies, auxiliary dollies, and logging dollies used in combination with vehicles listed in subdivision (a), (b), (c), or (d). This subdivision does not include camp trailers, trailer coaches, and utility trailers.

(f) A combination of a motortruck and a vehicle or vehicles set forth in subdivision (e) that exceeds 40 feet in length when coupled together.

(g) Any vehicle, or a combination of vehicles, transporting hazardous materials.

(h) Manufactured homes that, when moved upon the highway, are required to be moved pursuant to a permit as specified in Section 35780 or 35790.

(i) A park trailer, as described in Section 18009.3 of the Health and Safety Code, that, when moved upon a highway, is required to be moved pursuant to a permit pursuant to Section 35780.

(j) Any other motortruck not specified in subdivisions (a) to (h), inclusive, or subdivision (k), that is regulated by the Department of Motor Vehicles, Public Utilities Commission, or United States Secretary of the Department of Transportation, but only for matters relating to hours of service and logbooks of drivers.

(k) A commercial motor vehicle with a gross vehicle weight rating of 26,001 or more pounds or a commercial motor vehicle of any gross vehicle weight rating towing a vehicle described in subdivision (e) with a gross vehicle weight rating of more than 10,000 pounds, except combinations including camp trailers, trailer coaches, or utility trailers. For purposes of this subdivision, the term commercial motor vehicle has the meaning defined in subdivision (b) of Section 15210.

(Amended by Stats. 2014, Ch. 860, Sec. 16.5. Effective September 30, 2014. Operative January 1, 2015, pursuant to Stats. 2014, Ch. 860, Sec. 19.)



34500.1

In addition to the duties imposed by Section 34500, the department shall regulate the safe operation of tour buses.

(Added by Stats. 1986, Ch. 1306, Sec. 13.)



34500.2

No additional inspection shall be required under this division on any vehicle which is owned and operated by a public agency and is used for responding to and returning from an emergency, as defined in subdivision (c) of Section 35002, during the duration of the emergency, as determined by the public agency, if an inspection pursuant to Section 1215 of Title 13 of the California Code of Regulations has been completed on the vehicle within the past 24 hours. Any vehicle used in responding to an emergency shall be inspected immediately upon the termination of the emergency.

(Added by Stats. 1990, Ch. 899, Sec. 1. Effective September 14, 1990.)



34500.3

(a) The department shall adopt rules and regulations that are designed to promote the safe operation of vehicles, regarding cargo securement standards. The regulations adopted pursuant to this section shall be consistent with the securement regulations adopted by the United States Department of Transportation in Part 393 (commencing with Section 393.1) of Title 49 of the Code of Federal Regulations, as those regulations now exist or are amended in the future.

(b) Regulations adopted pursuant to subdivision (a) do not apply to the transportation of a pole on a pole dolly by a public utility company or a local public agency engaged in the business of supplying electricity or telephone service, by the Department of Transportation, or by a licensed contractor in the performance of work for a public utility company, a local agency, or the Department of Transportation, when the transportation is between storage yards or between a storage yard and job location where the pole is to be used. However, no more than nine poles shall be transported on a dolly if any of those poles exceeds a length of 30 feet. If poles 30 feet or less are transported by a pole or pipe dolly, no more than 18 poles shall be transported. A pole shall be adequately secured when being transported on a dolly, to prevent shifting or spilling of a load.

(c) Regulations adopted pursuant to subdivision (a) do not apply to a farmer transporting his or her own hay or straw, incidental to his or her farming operation, if that transportation requires that the farmer use a highway, except that this subdivision does not relieve the farmer from loading and securing the hay or straw in a safe manner.

(Added by Stats. 2006, Ch. 288, Sec. 15. Effective January 1, 2007.)



34500.4

(a) Not later than July 1, 2016, the Department of the California Highway Patrol shall implement a program to conduct safety inspections of modified limousine terminals that are operated by passenger stage corporations pursuant to Article 2 (commencing with Section 1031) of Chapter 5 of Part 1 of Division 1 of the Public Utilities Code or by charter-party carriers of passengers pursuant to the Passenger Charter-party Carriers Act (Chapter 8 (commencing with Section 5351) of Division 2 of the Public Utilities Code).

(b) (1) The inspection program shall include, but is not limited to, the safe operation of the vehicle, the installation of safety equipment, the retention of maintenance logs, accident reports, and records of driver discipline, compliance with federal and state motor vehicle safety standards, the examination of a preventative maintenance program, and, if ownership of the modified limousine has been transferred, the transmission of relevant safety and maintenance information of the limousine.

(2) Pursuant to the safety inspection program, the department shall conduct an inspection of each terminal of a charter-party carrier of passengers and passenger stage corporation that operates modified limousines at least once every 13 months.

(3) The department shall adopt emergency regulations for purposes of this subdivision. The adoption by the department of regulations implementing this section shall be deemed to be an emergency and necessary to avoid serious harm to the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted from the requirement that it describe facts showing the need for immediate action to the Office of Administrative Law. The emergency regulations shall remain in effect for no more than one year, by which time final regulations shall be adopted.

(4) (A) The department shall adopt regulations to establish an inspection fee to be collected every 13 months, based on the number of modified limousines operated by a single charter-party carrier or passenger stage corporation. The fee shall be in an amount sufficient to offset the costs to administer the inspection program and shall not be used to supplant or support any other inspection program conducted by the department. The fee shall be in addition to any other required fee. When developing the regulations, the department shall consider measures that increase efficiencies to limit the financial impact to charter-party carriers of passengers and passenger stage corporations subject to the fee. The department shall promulgate the regulations in consultation with appropriate interested parties.

(B) The fee structure established pursuant to this subdivision shall apply to modified limousines that are required to undergo a safety inspection pursuant to this section.

(C) The fee established pursuant to this subdivision shall be collected by the Public Utilities Commission and deposited into the Motor Vehicle Account in the State Transportation Fund to cover the costs of the inspections conducted by the department.

(5) The department shall transmit to the Public Utilities Commission inspection data of modified limousine terminals inspected pursuant to this program, as specified in the program regulations.

(c) Regulations adopted pursuant to this section shall be consistent with the established inspection program administered by the department for buses pursuant to this division.

(Added by Stats. 2014, Ch. 860, Sec. 17. Effective September 30, 2014.)



34500.5

For purposes of this division, the term commercial motor vehicle has the same meaning as defined in subdivision (b) of Section 15210.

(Added by Stats. 1997, Ch. 945, Sec. 30. Effective January 1, 1998.)



34501

(a) (1) The department shall adopt reasonable rules and regulations that, in the judgment of the department, are designed to promote the safe operation of vehicles described in Section 34500, regarding, but not limited to, controlled substances and alcohol testing of drivers by motor carriers, hours of service of drivers, equipment, fuel containers, fueling operations, inspection, maintenance, recordkeeping, accident reports, and drawbridges. The rules and regulations shall not, however, be applicable to schoolbuses, which shall be subject to rules and regulations adopted pursuant to Section 34501.5.

The rules and regulations shall exempt local law enforcement agencies, within a single county, engaged in the transportation of inmates or prisoners when those agencies maintain other motor vehicle operations records which furnish hours of service information on drivers which are in substantial compliance with the rules and regulations. This exemption does not apply to any local law enforcement agency engaged in the transportation of inmates or prisoners outside the county in which the agency is located, if that agency would otherwise be required, by existing law, to maintain driving logs.

(2) The department may adopt rules and regulations relating to commercial vehicle safety inspection and out-of-service criteria. In adopting the rules and regulations, the commissioner may consider the commercial vehicle safety inspection and out-of-service criteria adopted by organizations such as the Commercial Vehicle Safety Alliance , other intergovernmental safety group, or the United States Department of Transportation. The commissioner may provide departmental representatives to that alliance or other organization for the purpose of promoting the continued improvement and refinement of compatible nationwide commercial vehicle safety inspection and out-of-service criteria.

(3) The commissioner shall appoint a committee of 15 members, consisting of representatives of industry subject to the regulations to be adopted pursuant to this section, to act in an advisory capacity to the department, and the department shall cooperate and confer with the advisory committee so appointed. The commissioner shall appoint a separate committee to advise the department on rules and regulations concerning wheelchair lifts for installation and use on buses, consisting of persons who use the wheelchair lifts, representatives of transit districts, representatives of designers or manufacturers of wheelchairs and wheelchair lifts, and representatives of the Department of Transportation.

(4) The department may inspect any vehicles in maintenance facilities or terminals, as well as any records relating to the dispatch of vehicles or drivers, and the pay of drivers, to assure compliance with this code and regulations adopted pursuant to this section.

(b) The department, using the definitions adopted pursuant to Section 2402.7, shall adopt regulations for the transportation of hazardous materials in this state, except the transportation of materials which are subject to other provisions of this code, that the department determines are reasonably necessary to ensure the safety of persons and property using the highways. The regulations may include provisions governing the filling, marking, packing, labeling, and assembly of, and containers that may be used for, hazardous materials shipments, and the manner by which the shipper attests that the shipments are correctly identified and in proper condition for transport.

(c) At least once every 13 months, the department shall inspect every maintenance facility or terminal of any person who at any time operates any bus. If the bus operation includes more than 100 buses, the inspection shall be without prior notice.

(d) The commissioner shall adopt and enforce regulations which will make the public or private users of any bus aware of the operator s last safety rating.

(e) It is unlawful and constitutes a misdemeanor for any person to operate any bus without the inspection specified in subdivision (c) having been conducted.

(f) The department may adopt regulations restricting or prohibiting the movement of any vehicle from a maintenance facility or terminal if the vehicle is found in violation of this code or regulations adopted pursuant to this section.

(Amended by Stats. 1998, Ch. 380, Sec. 2. Effective January 1, 1999.)



34501.1

A manufacturer or distributor of wheelchair lifts for buses, schoolbuses, youth buses, and general public transit vehicles, regardless of capacity, shall, prior to the distribution of the wheelchair lift model in California, provide to the Department of the California Highway Patrol proof of certification from an independent laboratory or registered mechanical engineer of this state that the wheelchair lift model complies with the California and any federal law and the regulations adopted pursuant thereto.

(Added by Stats. 1989, Ch. 428, Sec. 1.)



34501.2

(a) The regulations adopted under Section 34501 for vehicles engaged in interstate or intrastate commerce shall establish hours-of-service regulations for drivers of those vehicles that are consistent with the hours-of-service regulations adopted by the United States Department of Transportation in Part 395 of Title 49 of the Code of Federal Regulations, as those regulations now exist or are hereafter amended.

(b) The regulations adopted under Section 34501 for vehicles engaged in intrastate commerce that are not transporting hazardous substances or hazardous waste, as those terms are defined by regulations in Section 171.8 of Title 49 of the Code of Federal Regulations, as those regulations now exist or are hereafter amended, shall have the following exceptions:

(1) The maximum driving time within a work period shall be 12 hours for a driver of a truck or truck tractor, except for a driver of a tank vehicle with a capacity of more than 500 gallons transporting flammable liquid, who shall not drive for more than 10 hours within a work period.

(2) A motor carrier shall not permit or require a driver to drive, nor shall any driver drive, for any period after having been on duty for 80 hours in any consecutive eight days.

(3) A driver employed by an electrical corporation, as defined in Section 218 of the Public Utilities Code, a gas corporation, as defined in Section 222 of that code, a telephone corporation, as defined in Section 234 of that code, a water corporation, as defined in Section 241 of that code, or a public water district as defined in Section 20200 of the Water Code, is exempt from all hours-of-service regulations while operating a public utility or public water district vehicle.

(4) Any other exceptions applicable to drivers assigned to governmental fire suppression and prevention, as determined by the department.

(5) A driver employed by a law enforcement agency, as defined in Section 390.3(f)(2) of Title 49 of the Code of Federal Regulations, as that section now exists or is hereafter amended, during an emergency or to restore the public peace.

(c) The regulations adopted under Section 34501 for vehicles engaged in the transportation of farm products in intrastate commerce shall include all of the following provisions:

(1) A driver employed by an agricultural carrier, including a carrier holding a seasonal permit, or by a private carrier, when transporting farm products from the field to the first point of processing or packing, shall not drive for any period after having been on duty 16 hours or more following eight consecutive hours off duty and shall not drive for any period after having been on duty for 112 hours in any consecutive eight-day period, except that a driver transporting special situation farm products from the field to the first point of processing or packing, or transporting livestock from pasture to pasture, may be permitted, during one period of not more than 28 consecutive days or a combination of two periods totaling not more than 28 days in a calendar year, to drive for not more than 12 hours during any workday of not more than 16 hours. A driver who thereby exceeds the driving time limits specified in paragraph (2) of subdivision (b) shall maintain a driver s record of duty status, and shall keep a duplicate copy in his or her possession when driving a vehicle subject to this chapter. These records shall be presented immediately upon request by any authorized employee of the department, or any police officer or deputy sheriff.

(2) Upon the request of the Director of Food and Agriculture, the commissioner may, for good cause, temporarily waive the maximum on-duty time limits applicable to any eight-day period when an emergency exists due to inclement weather, natural disaster, or an adverse economic condition that threatens to disrupt the orderly movement of farm products during harvest for the duration of the emergency. For purposes of this paragraph, an emergency does not include a strike or labor dispute.

(3) For purposes of this subdivision, the following terms have the following meanings:

(A) Farm products means every agricultural, horticultural, viticultural, or vegetable product of the soil, honey and beeswax, oilseeds, poultry, livestock, milk, or timber.

(B) First point of processing or packing means a location where farm products are dried, canned, extracted, fermented, distilled, frozen, ginned, eviscerated, pasteurized, packed, packaged, bottled, conditioned, or otherwise manufactured, processed, or preserved for distribution in wholesale or retail markets.

(C) Special situation farm products means fruit, tomatoes, sugar beets, grains, wine grapes, grape concentrate, cotton, or nuts.

(Amended by Stats. 2009, Ch. 200, Sec. 15. Effective January 1, 2010.)



34501.3

(a) No motor carrier shall schedule a run or permit or require the operation of any motor vehicle subject to this division between points within a period of time which would do either of the following:

(1) Necessitate the vehicle being operated at speeds greater than those prescribed by this code.

(2) Require the driver of the vehicle to exceed the applicable maximum hours of service.

(b) A logbook of a driver, which reflects a trip or trips between points within a period of time which would have necessitated excessive speed to complete, shall give rise to a rebuttable presumption that the driver exceeded the lawful speed limit.

(c) For a violation of paragraph (2) of subdivision (a), a first offense is punishable by a fine of not more than one thousand dollars ($1,000), a second offense by a fine of not more than two thousand five hundred dollars ($2,500), and a third or subsequent offense by a fine of not more than five thousand dollars ($5,000).

(Amended by Stats. 1991, Ch. 392, Sec. 1.)



34501.4

Any driver subject to the hours of service limitations and logbook requirements of this division, who is unable to produce upon request of a representative of the department any driver s logbook or is only able to produce an incomplete driver s log book for the prior 24-hour period, is rebuttably presumed to be in violation of the hours of service limitations in Sections 34501 and 34501.2.

(Added by Stats. 1986, Ch. 1306, Sec. 15.)



34501.5

(a) The Department of the California Highway Patrol shall adopt reasonable rules and regulations which, in the judgment of the department, are designed to promote the safe operation of vehicles described in Sections 39830 and 82321 of the Education Code and Sections 545 and 34500 of this code. The Commissioner of the California Highway Patrol shall appoint a committee of 11 members to act in an advisory capacity when developing and adopting regulations affecting school pupil transportation buses and school pupil transportation operations. The advisory committee shall consist of 11 members appointed as follows:

(1) One member of the State Department of Education.

(2) One member of the Department of Motor Vehicles.

(3) One member of the Department of the California Highway Patrol.

(4) One member who is employed as a schoolbus driver.

(5) One member of the Office of Traffic Safety in the Business, Transportation and Housing Agency.

(6) Two members who are schoolbus contractors, one of whom shall be from an urban area of the state and one of whom shall be from a rural area of the state, as determined by the department.

(7) Two members who are representatives of school districts, one of whom shall be from an urban area of the state and one of whom shall be from a rural area of the state, as determined by the department.

(8) One professionally licensed member of the American Academy of Pediatrics.

(9) One member representing school pupil transportation operations other than schoolbus operations.

(b) The department shall cooperate and confer with the advisory committee appointed pursuant to this section prior to adopting rules or regulations affecting school pupil transportation buses and school pupil transportation operations.

(Amended by Stats. 2005, Ch. 677, Sec. 50. Effective October 7, 2005.)



34501.6

The governing board of a local educational agency that provides for the transportation of pupils shall adopt procedures that limit the operation of schoolbuses when atmospheric conditions reduce visibility on the roadway to 200 feet or less during regular home-to-school transportation service. Operational policies for school activity trips shall give schoolbus drivers discretionary authority to discontinue schoolbus operation if the driver determines that it is unsafe to continue operation because of reduced visibility.

(Added by Stats. 1992, Ch. 624, Sec. 9. Effective September 14, 1992.)



34501.7

(a) Any rules or regulations adopted pursuant to Section 34501 for the construction, testing, or certification of wheelchair lifts for installation and use on buses shall take into consideration the costs of implementing the regulations and shall be reviewed and brought up to date by the department annually.

(b) This section shall become operative on July 1, 1987.

(Added by Stats. 1986, Ch. 969, Sec. 4. Section operative July 1, 1987, by its own provisions.)



34501.8

(a) The Department of the California Highway Patrol shall inspect every general public paratransit vehicle, as defined in Section 336, at least once each year to certify that its condition complies with all provisions of law, including being equipped with a fire extinguisher, first-aid kit, and three-point tie downs for transporting wheelchair passengers.

(b) On or after July 1, 1989, no person shall drive any general public paratransit vehicle unless there is displayed therein a certificate issued by the Department of the California Highway Patrol stating that on a certain date, which shall be within 13 months of the date of operation, an authorized employee of the Department of the California Highway Patrol inspected the general public paratransit vehicle and found that on the date of inspection the general public paratransit vehicle complied with the applicable provisions of state law. The Commissioner of the California Highway Patrol shall provide, by rule or regulation, for the issuance and display of distinctive inspection certificates.

(c) The Commissioner of the California Highway Patrol shall determine a fee and method of collection for the annual inspection of general public paratransit vehicles. The fee, established by regulation, shall be sufficient to cover the cost to the department for general public paratransit vehicle inspections. All fees received shall be deposited in the Motor Vehicle Account in the State Transportation Fund.

This section shall become operative January 1, 1989.

(Amended by Stats. 1988, Ch. 683, Sec. 5. Effective August 29, 1988. Section is inoperative from August 29, 1988, until January 1, 1989, by its own provisions from this amendment. Note: This section was initially operative from July 1, 1988, until August 29, 1988.)



34501.9

(a) Nothing in this division or the regulations adopted under this division is intended to, or shall, affect the rate of payment of wages, including, but not limited to, regular, premium, or overtime rates, paid to any person whether for on-duty hours or driving hours or otherwise.

(b) Nothing in this division or the regulations adopted under this division is intended to, or shall, affect the regulations adopted pursuant to other provisions of law concerning the rate or rates of payment of wages by any other public agency, including, but not limited to, the Industrial Welfare Commission or the Division of Labor Standards Enforcement of the Department of Industrial Relations.

(Amended by Stats. 1987, Ch. 747, Sec. 2.5.)



34501.10

The employer of any person required to keep log books, records of physical examination, and other driver records as may be required by the Department of the California Highway Patrol, the Department of Motor Vehicles, or the State Department of Health Services, shall register with the Department of the California Highway Patrol the address where the log books and other records are available for inspection.

(Added by Stats. 1988, Ch. 1452, Sec. 3. Effective September 28, 1988. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)



34501.12

(a) Notwithstanding Section 408, as used in this section and Sections 34505.5 and 34505.6, motor carrier means the registered owner of a vehicle described in subdivision (a), (b), (e), (f), or (g) of Section 34500, except in the following circumstances:

(1) The registered owner leases the vehicle to another person for a term of more than four months. If the lease is for more than four months, the lessee is the motor carrier.

(2) The registered owner operates the vehicle exclusively under the authority and direction of another person. If the operation is exclusively under the authority and direction of another person, that other person may assume the responsibilities as the motor carrier. If not so assumed, the registered owner is the motor carrier. A person who assumes the motor carrier responsibilities of another pursuant to subdivision (b) shall provide to that other person whose motor carrier responsibility is so assumed, a completed copy of a departmental form documenting that assumption, stating the period for which responsibility is assumed, and signed by an agent of the assuming person. A legible copy shall be carried in each vehicle or combination of vehicles operated on the highway during the period for which responsibility is assumed. That copy shall be presented upon request by an authorized employee of the department. The original completed departmental form documenting the assumption shall be provided to the department within 30 days of the assumption. If the assumption of responsibility is terminated, the person who had assumed responsibility shall so notify the department in writing within 30 days of the termination.

(b) (1) A motor carrier may combine two or more terminals that are not subject to an unsatisfactory compliance rating within the last 36 months for purposes of the inspection required by subdivision (d), subject to all of the following conditions:

(A) The carrier identifies to the department, in writing, each terminal proposed to be included in the combination of terminals for purposes of this subdivision prior to an inspection of the designated terminal pursuant to subdivision (d).

(B) The carrier provides the department, prior to the inspection of the designated terminal pursuant to subdivision (d), a written listing of all its vehicles of a type subject to subdivision (a), (b), (e), (f), or (g) of Section 34500 that are based at each of the terminals combined for purposes of this subdivision. The listing shall specify the number of vehicles of each type at each terminal.

(C) The carrier provides to the department at the designated terminal during the inspection all maintenance records and driver records and a representative sample of vehicles based at each of the terminals included within the combination of terminals.

(2) If the carrier fails to provide the maintenance records, driver records, and representative sample of vehicles pursuant to subparagraph (C) of paragraph (1), the department shall assign the carrier an unsatisfactory terminal rating and require a reinspection to be conducted pursuant to subdivision (h).

(3) For purposes of this subdivision, the following terms have the following meanings:

(A) Driver records includes pull notice system records, driver proficiency records, and driver timekeeping records.

(B) Maintenance records includes all required maintenance, lubrication, and repair records and drivers daily vehicle condition reports.

(C) Representative sample means the following, applied separately to the carrier s fleet of motortrucks and truck tractors and its fleet of trailers:

Fleet Size

Representative
Sample

1 or 2

All

3 to 8

3

9 to 15

4

16 to 25

6

26 to 50

9

51 to 90

14

91 or more

20

(c) Each motor carrier who, in this state, directs the operation of, or maintains, a vehicle of a type described in subdivision (a) shall designate one or more terminals, as defined in Section 34515, in this state where vehicles can be inspected by the department pursuant to paragraph (4) of subdivision (a) of Section 34501 and where vehicle inspection and maintenance records and driver records will be made available for inspection.

(d) (1) The department shall inspect, at least every 25 months, every terminal, as defined in Section 34515, of a motor carrier who, at any time, operates a vehicle described in subdivision (a).

(2) The department shall place an inspection priority on those terminals operating vehicles listed in subdivision (g) of Section 34500.

(3) As used in this section and in Sections 34505.5 and 34505.6, subdivision (f) of Section 34500 includes only those combinations where the gross vehicle weight rating of the towing vehicle exceeds 10,000 pounds, but does not include a pickup truck, and subdivision (g) of Section 34500 includes only those vehicles transporting hazardous material for which the display of placards is required pursuant to Section 27903, a license is required pursuant to Section 32000.5, or for which hazardous waste transporter registration is required pursuant to Section 25163 of the Health and Safety Code. Historical vehicles, as described in Section 5004, vehicles that display special identification plates in accordance with Section 5011, implements of husbandry and farm vehicles, as defined in Chapter 1 (commencing with Section 36000) of Division 16, and vehicles owned or operated by an agency of the federal government are not subject to this section or to Sections 34505.5 and 34505.6.

(e) (1) It is the responsibility of the motor carrier to schedule with the department the inspection required by subdivision (d). The motor carrier shall submit an application form supplied by the department, accompanied by the required fee contained in paragraph (2), for each terminal the motor carrier operates. This fee shall be submitted within 30 days of establishing a terminal. All fees submitted under paragraph (2) are nonrefundable.

(2) (A) The fee for each terminal is set forth in the following table:

(B) In addition to the fee specified in subparagraph (A), the motor carrier shall submit an additional fee of three hundred fifty dollars ($350) for each of its terminals not previously inspected under the section.

(3) Except as provided in paragraph (5), the inspection term for each inspected terminal of a motor carrier shall expire 25 months from the date the terminal receives a satisfactory compliance rating, as specified in subdivision (h). Applications and fees for subsequent inspections shall be submitted not earlier than nine months and not later than seven months before the expiration of the motor carrier s then current inspection term. If the motor carrier has submitted the inspection application and the required accompanying fees, but the department is unable to complete the inspection within the 25-month inspection period, then no additional fee shall be required for the inspection requested in the original application.

(4) All fees collected pursuant to this subdivision, including delinquence fees, shall be deposited in the Motor Vehicle Account in the State Transportation Fund. An amount equal to the fees collected shall be available for appropriation by the Legislature from the Motor Vehicle Account to the department for the purpose of conducting truck terminal inspections and for the additional roadside safety inspections required by Section 34514.

(5) To avoid the scheduling of a renewal terminal inspection pursuant to this section during a carrier s seasonal peak business periods, the current inspection term of a terminal that has paid all required fees and has been rated satisfactory in its last inspection may be reduced by not more than nine months if a written request is submitted by the carrier to the department at least four months prior to the desired inspection month, or at the time of payment of renewal inspection fees in compliance with paragraph (3), whichever date is earlier. A motor carrier may request this adjustment of the inspection term during any inspection cycle. A request made pursuant to this paragraph shall not result in a fee proration and does not relieve the carrier from the requirements of paragraph (3).

(6) Failure to pay a fee required by this section, within the appropriate timeframe, shall result in additional delinquent fees as follows:

(A) For a delinquency period of more than 30 days and less than one year, the penalty is 60 percent of the required fee.

(B) For a delinquency period of one to two years, the penalty is 80 percent of the required fee.

(C) For a delinquency period of more than two years, the penalty is 160 percent of the required fee.

(7) Federal, state, and local public entities are exempt from the fee requirement of this section.

(f) It is unlawful for a motor carrier to operate a vehicle subject to this section without having submitted an inspection application and the required fees to the department as required by subdivision (e) or (h).

(g) (1) It is unlawful for a motor carrier to operate a vehicle subject to this section after submitting an inspection application to the department, without the inspection described in subdivision (d) having been performed and a safety compliance report having been issued to the motor carrier within the 25-month inspection period or within 60 days immediately preceding the inspection period.

(2) It is unlawful for a motor carrier to contract or subcontract with, or otherwise engage the services of, another motor carrier, subject to this section, unless the contracted motor carrier has complied with this section. A motor carrier shall not contract or subcontract with, or otherwise engage the services of, another motor carrier until the contracted motor carrier provides certification of compliance with this section. This certification shall be completed in writing by the contracted motor carrier. The certification, or a copy thereof, shall be maintained by each involved party for the duration of the contract or the period of service plus two years, and shall be presented for inspection immediately upon the request of an authorized employee of the department.

(h) (1) An inspected terminal that receives an unsatisfactory compliance rating shall be reinspected within 120 days after the issuance of the unsatisfactory compliance rating.

(2) A terminal s first required reinspection under this subdivision shall be without charge unless one or more of the following is established:

(A) The motor carrier s operation presented an imminent danger to public safety.

(B) The motor carrier was not in compliance with the requirement to enroll all drivers in the pull notice program pursuant to Section 1808.1.

(C) The motor carrier failed to provide all required records and vehicles for a consolidated inspection pursuant to subdivision (b).

(3) If the unsatisfactory rating was assigned for any of the reasons set forth in paragraph (2), the carrier shall submit the required fee as provided in paragraph (4).

(4) Applications for reinspection pursuant to paragraph (3) or for second and subsequent consecutive reinspections under this subdivision shall be accompanied by the fee specified in paragraph (2) of subdivision (e) and shall be filed within 60 days of issuance of the unsatisfactory compliance rating. The reinspection fee is nonrefundable.

(5) When a motor carrier s Motor Carrier of Property Permit or Public Utilities Commission operating authority is suspended as a result of an unsatisfactory compliance rating, the department shall not conduct a reinspection for permit or authority reinstatement until requested to do so by the Department of Motor Vehicles or the Public Utilities Commission, as appropriate.

(i) It is the intent of the Legislature that the department make its best efforts to inspect terminals within the resources provided. In the interest of the state, the Commissioner of the California Highway Patrol may extend for a period, not to exceed six months, the inspection terms beginning prior to July 1, 1990.

(j) Except as provided in paragraph (5), to encourage motor carriers to attain continuous satisfactory compliance ratings, the department may establish and implement an incentive program consisting of the following:

(1) After the second consecutive satisfactory compliance rating assigned to a motor carrier terminal as a result of an inspection conducted pursuant to subdivision (d), and after each consecutive satisfactory compliance rating thereafter, an appropriate certificate, denoting the number of consecutive satisfactory ratings, shall be awarded to the terminal, unless the terminal has received an unsatisfactory compliance rating as a result of an inspection conducted in the interim between the consecutive inspections conducted under subdivision (d), or the motor carrier is rated unsatisfactory by the department following a controlled substances and alcohol testing program inspection. The certificate authorized under this paragraph shall not be awarded for performance in the administrative review authorized under paragraph (2). However, the certificate shall include a reference to any administrative reviews conducted during the period of consecutive satisfactory compliance ratings.

(2) Unless the department s evaluation of the motor carrier s safety record indicates a declining level of compliance, a terminal that has attained two consecutive satisfactory compliance ratings assigned following inspections conducted pursuant to subdivision (d) is eligible for an administrative review in lieu of the next required inspection, unless the terminal has received an unsatisfactory compliance rating as a result of an inspection conducted in the interim between the consecutive inspections conducted under subdivision (d). An administrative review shall consist of all of the following:

(A) A signed request by a terminal management representative requesting the administrative review in lieu of the required inspection containing a promise to continue to maintain a satisfactory level of compliance for the next 25-month inspection term.

(B) A review with a terminal management representative of the carrier s record as contained in the department s files. If a terminal has been authorized a second consecutive administrative review, the review required under this subparagraph is optional, and may be omitted at the carrier s request.

(C) Absent any cogent reasons to the contrary, upon completion of the requirements of subparagraphs (A) and (B), the safety compliance rating assigned during the last required inspection shall be extended for 25 months.

(3) Not more than two administrative reviews may be conducted consecutively. At the completion of the 25-month inspection term following a second administrative review, a terminal inspection shall be conducted pursuant to subdivision (d). If this inspection results in a satisfactory compliance rating, the terminal shall again be eligible for an administrative review in lieu of the next required inspection. If the succession of satisfactory ratings is interrupted by a rating of other than satisfactory, irrespective of the reason for the inspection, the terminal shall again attain two consecutive satisfactory ratings to become eligible for an administrative review.

(4) As a condition for receiving the administrative reviews authorized under this subdivision in lieu of inspections, and in order to ensure that compliance levels remain satisfactory, the motor carrier shall agree to accept random, unannounced inspections by the department.

(5) Notwithstanding paragraphs (1) to (4), inclusive, a motor carrier of hazardous materials shall not be granted administrative review pursuant to this subdivision in lieu of a terminal inspection pursuant to subdivision (d) at any terminal from which hazardous materials carrying vehicles identified by paragraph (3) of subdivision (d) are operated.

(k) This section shall be known and may be cited as the Biennial Inspection of Terminals Program or BIT.

(l) The department shall, on or before January 1, 2016, adopt regulations establishing a performance-based truck terminal inspection priority selection system.

(m) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2013, Ch. 500, Sec. 5. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 6 of Ch. 500.)



34501.12

(a) Vehicles and the operation thereof, subject to this section, are those described in subdivision (a), (b), (e), (f), (g), (j), or (k) of Section 34500.

(b) It is unlawful for a motor carrier to operate any vehicle of a type described in subdivision (a) without identifying to the department all terminals, as defined in Section 34515, in this state where vehicles may be inspected by the department pursuant to paragraph (4) of subdivision (a) of Section 34501 and where vehicle inspection and maintenance records and driver records will be made available for inspection. Motor carriers shall make vehicles and records available for inspection upon request by an authorized representative of the department. If a motor carrier fails to provide vehicles and records, an unsatisfactory terminal rating shall be issued by the department.

(1) The number of vehicles that will be selected for inspection by the department at a terminal shall be based on terminal fleet size and applied separately to a terminal fleet of power units and trailers, according to the following schedule:

Fleet Size

Representative
Sample

1 or 2

All

3 to 8

3

9 to 15

4

16 to 25

6

26 to 50

9

51 to 90

14

91 or more

20

(2) The lessor of any vehicle described in subdivision (a) shall make vehicles available for inspection upon request of an authorized representative of the department in the course of inspecting the terminal of the lessee. This section does not affect whether the lessor or driver provided by the lessor is an employee of the authorized carrier lessee, and compliance with this section and its attendant administrative requirements does not imply an employee-employer relationship.

(c) (1) The department may inspect any terminal, as defined in Section 34515, of a motor carrier who, at any time, operates any vehicle described in subdivision (a).

(2) The department shall adopt rules and regulations establishing a performance-based truck terminal inspection selection priority system. In adopting the system s rules and regulations, the department shall incorporate methodologies consistent with those used by the Federal Motor Carrier Safety Administration, including those related to the quantitative analysis of safety-related motor carrier performance data, collected during the course of inspection or enforcement contact by authorized representatives of the department or any authorized federal, state, or local safety official, in categories, including, but not limited to, driver fatigue, driver fitness, vehicle maintenance, and controlled substances and alcohol use. The department shall also incorporate other safety-related motor carrier performance data in this system, including citations and accident information. The department shall create a database to include all performance-based data specified in this section that shall be updated in a manner to provide real-time information to the department on motor carrier performance. The department shall prioritize for selection those motor carrier terminals never previously inspected by the department, those identified by the inspection priority selection system, and those terminals operating vehicles listed in subdivision (g) of Section 34500. The department is not required to inspect a terminal subject to inspection pursuant to this section more often than once every six years, if a terminal receives a satisfactory compliance rating as the result of a terminal inspection conducted by the department pursuant to this section or Section 34501, or if the department has not received notification by the system of a motor carrier operating while exceeding the threshold of the inspection selection priority system. Any motor carrier that is inspected and receives less than a satisfactory compliance rating, or that falls below the threshold of the selection priority system, shall be subject to periodic inquiries and inspections as outlined in subdivision (f), and these inquiries and inspections shall be based on the severity of the violations.

(3) As used in this section and Section 34505.6, subdivision (f) of Section 34500 includes only those combinations where the gross vehicle weight rating of the towing vehicle exceeds 10,000 pounds, but does not include a pickup truck or any combination never operated in commercial use, and subdivision (g) of Section 34500 includes only those vehicles transporting hazardous material for which the display of placards is required pursuant to Section 27903, a license is required pursuant to Section 32000.5, or for which hazardous waste transporter registration is required pursuant to Section 25163 of the Health and Safety Code. Notwithstanding Section 5014.1, vehicles that display special identification plates in accordance with Section 5011, historical vehicles, as described in Section 5004, implements of husbandry and farm vehicles, as defined in Chapter 1 (commencing with Section 36000) of Division 16, and vehicles owned or operated by an agency of the federal government are not subject to this section or Section 34505.6.

(d) It is unlawful for a motor carrier to operate, or cause to be operated, any vehicle which is subject to this section, Section 34520, or Division 14.85 (commencing with Section 34600), unless the motor carrier is knowledgeable of, and in compliance with, all applicable statutes and regulations.

(e) It is unlawful for a motor carrier to contract or subcontract with, or otherwise engage the services of, another motor carrier, subject to this section, unless the contracted motor carrier has complied with subdivision (d). A motor carrier shall not contract or subcontract with, or otherwise engage the services of, another motor carrier until the contracted motor carrier provides certification of compliance with subdivision (d). This certification shall be completed in writing by the contracted motor carrier in a manner prescribed by the department. The certification, or a copy of the certification, shall be maintained by each involved party for the duration of the contract or the period of service plus two years, and shall be presented for inspection immediately upon the request of an authorized employee of the department. The certifications required by this subdivision and subdivision (b) of 34620 may be combined.

(f) (1) An inspected terminal that receives an unsatisfactory compliance rating shall be reinspected by the department within 120 days after the issuance of the unsatisfactory compliance rating.

(2) When a motor carrier s Motor Carrier of Property Permit or Public Utilities Commission operating authority is suspended as a result of an unsatisfactory compliance rating, the department shall not conduct a reinspection for permit or authority reinstatement until requested to do so by the Department of Motor Vehicles or the Public Utilities Commission, as appropriate.

(g) A motor carrier issued an unsatisfactory terminal rating may request a review of the rating within five business days of receipt of the notification of the rating. The department shall conduct and evaluate the review within 10 business days of the request.

(h) The department shall publish performance-based inspection completion data and make the data available for public review.

(i) This section shall be known, and may be cited, as the Basic Inspection of Terminals program or BIT program.

(j) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 5) and added by Stats. 2013, Ch. 500, Sec. 6. Effective January 1, 2014. Section operative January 1, 2016, by its own provisions.)



34501.13

If the inspection of a carrier facility, maintenance facility, or terminal of any person who operates a schoolbus results in an unsatisfactory terminal rating by the department, the department shall notify the school board of the district that is responsible for the terminal.

(Amended by Stats. 1999, Ch. 1007, Sec. 24.5. Effective January 1, 2000.)



34501.14

(a) Notwithstanding Section 34501.12, for purposes of this division, safety inspections of grape gondolas are governed by this section.

(b) Every registered owner of a grape gondola shall submit an application and the fee specified in subdivision (g) to the department for the initial inspection required by this section. The initial application shall be submitted on or before July 1, 1993. The inspection term for a grape gondola shall expire 25 months from the date the department conducts the inspection, and issues a certificate indicating the gondola has passed the inspection, and every 25 months thereafter. Applications and fees for subsequent inspections and certificates shall be submitted not later than seven months before the expiration of the then current inspection term. If the registered owner has submitted the inspection application and the required accompanying fees, but the department is unable to complete the inspection within the 25-month inspection period, then no additional fee shall be required for the inspection requested in the original application.

(c) On and after July 1, 1993, no person may operate any grape gondola without having submitted an inspection application and the required fees to the department as required by this section.

(d) On and after January 1, 1995, no person may operate any grape gondola, without the inspection described in subdivision (e) having been performed and a certificate having been issued to the owner.

(e) The safety inspection undertaken pursuant to this section shall be limited to an inspection of the brake system, steering, lights, connections, wheels and tires, frame, and suspension.

(f) For purposes of undertaking the inspection of grape gondolas under this section, the department shall schedule all inspections at one central location during a continuous eight-week period every odd-numbered year with at least two days of each week during that eight-week period devoted to the actual inspection. If the gondola does not pass its first inspection, it may be reinspected during the eight-week period at no additional cost.

(g) Fees shall be established by the department in an amount equal to the actual costs incurred by the department in carrying out this section, but not to exceed twenty-five dollars ($25) for each inspection or reinspection.

(h) As used in this section, grape gondola means a motor vehicle which has been permanently altered and is attached to a grape tank by two means. The first mean is by use of a kingpin on the trunk which is centered through a turntable assembly on the tank. The second means of attachment is through the use of a pair of horizontal crossarms between the drive axle and the rear tank axle. The tank is designed to pivot off of the chassis on two support arms during dumping, and is further designed to be specifically compatible with dumping facilities of the wineries.

(i) This section only applies to a grape gondola that is used under all of the following conditions:

(1) For 60 days or less during any calendar year.

(2) For not more than 500 miles in any calendar year.

(3) Only for the transportation of grapes.

(Added by Stats. 1992, Ch. 724, Sec. 1. Effective January 1, 1993.)



34501.15

(a) The regulations adopted pursuant to Section 34501 shall require that any driver of a commercial motor vehicle, as defined in Section 15210, be ordered out of service for 24 hours if the driver is found to have 0.01 percent or more, by weight, of alcohol in his or her blood.

(b) This section shall become operative on January 1, 1992, and shall remain operative until the director determines that federal regulations adopted pursuant to the Commercial Motor Vehicle Safety Act of 1986 (49 U.S.C. Sec. 2701 et seq.) contained in that act and Section 391.15 of Title 49 of the Code of Federal Regulations do not require the state to order the operator of a commercial vehicle out of service for 24 hours when the operator has a measurable concentration of alcohol in his or her blood.

(c) The director shall submit a notice of the determination under subdivision (b) to the Secretary of State, and this section shall be repealed upon the receipt of that notice.

(Added by Stats. 1989, Ch. 1114, Sec. 40. Section operative January 1, 1992, by its own provisions. Inoperative upon determination described in subd. (b). Repealed upon notification prescribed in subd. (c).)



34501.16

(a) Every employer of a commercial driver shall provide information to that employee at the time of hiring and to all employed commercial drivers annually, concerning all of the following:

(1) The prohibition against driving a commercial motor vehicle with over 0.04 percent or more, by weight, alcohol in his or her blood on and after January 1, 1992.

(2) The requirement to be placed out of service for 24 hours if the person s blood-alcohol concentration is tested to be 0.01 percent or more, by weight, on and after January 1, 1992.

(b) The Department of Motor Vehicles shall include the information prescribed in subdivision (a), together with information concerning the alcohol concentration in a person s blood resulting from consumption of alcoholic beverages, in each publication of the commercial driver s handbook published after January 1, 1990.

(c) This section shall remain operative until the director determines that federal regulations adopted pursuant to the Commercial Motor Vehicle Safety Act of 1986 (49 U.S.C. Sec. 2701 et seq.) do not require the state to implement the prohibitions and requirements in paragraphs (1) and (2) of subdivision (a).

(d) The director shall submit a notice of the determination under subdivision (c) to the Secretary of State, and this section shall be repealed upon the receipt of that notice.

(Added by Stats. 1989, Ch. 1114, Sec. 41. Inoperative upon determination described in subd. (c). Repealed upon notification prescribed in subd. (d).)



34501.17

(a) All paratransit vehicles shall be regularly and systematically inspected, maintained, and lubricated by the owner or operator in accordance with the manufacturer s recommendations, or more often if necessary to ensure the safe operating condition of the vehicle. The maintenance shall include, at a minimum, in-depth inspection of the vehicle s brake system, steering components, lighting system, and wheels and tires, to be performed at intervals in accordance with the manufacturer s recommendations.

(b) All owners or operators of paratransit vehicles shall document each systematic inspection, maintenance, and lubrication and repair performed for each vehicle subject to this section. Required records shall include service performed, the name of the person performing the service, the date that the service was performed, and the odometer reading of the vehicle at the time of the service. The records shall be maintained for the period that the vehicle is in service at the place of business in this state of the owner or operator of the vehicle, and shall be presented upon demand to any authorized representative of the department. The odometer of a paratransit vehicle shall be maintained in proper working order.

(Added by Stats. 1998, Ch. 241, Sec. 3. Effective January 1, 1999.)



34501.18

(a) Every motor carrier regularly employing more than 20 full-time drivers shall report to the department whenever it replaces more than half of its drivers within a 30-day period. Within 21 days of receipt of that report, the department shall inspect the motor carrier to ensure that the motor carrier is complying with all safety of operations requirements, including, but not limited to, controlled substances testing and hours-of-service regulations. The reporting requirement of this subdivision does not apply to a motor carrier who, through normal seasonal fluctuations in the business operations of the carrier, or through termination of a contract for transportation services, other than a collective bargaining agreement, replaces drivers in one geographical location with drivers in another geographical location.

(b) For the purposes of subdivision (a), employing means having an employer-employee relationship with a driver or contracting with an owner-operator, as described in Section 34624, to provide transportation services for more than 30 days within the previous year.

(c) For the purposes of subdivision (a), full-time means that the driver is on-duty with the motor carrier for an average of 30 hours or more per week during the course of his or her employment or contract with the motor carrier.

(Added by Stats. 2001, Ch. 789, Sec. 1. Effective January 1, 2002.)



34502

In adopting rules and regulations, the Department of the California Highway Patrol shall consider as evidence of generally accepted safety standards the rules and regulations which have been adopted by the Public Utilities Commission.

(Added by Stats. 1963, Ch. 2148.)



34503

It is the legislative intention in enacting this division that the rules and regulations adopted by the Department of the California Highway Patrol pursuant to this division shall apply uniformly throughout the State of California, and no state agency, city, city and county, county, or other political subdivision of this State, including, but not limited to, a chartered city, city and county, or county, shall adopt or enforce any ordinance or regulation which is inconsistent with the rules and regulations adopted by the department pursuant to this division.

(Added by Stats. 1963, Ch. 2148.)



34504

The Department of the California Highway Patrol shall enforce the rules and regulations adopted pursuant to Section 34501. Rules and regulations adopted pursuant to Section 34501 shall become effective on March 1, 1965.

(Added by Stats. 1963, Ch. 2148.)



34505

(a) Tour bus operators shall, in addition to the systematic inspection, maintenance, and lubrication services required of all motor carriers, require each tour bus to be inspected at least every 45 days, or more often if necessary to ensure safe operation. This inspection shall include, but not be limited to, all of the following:

(1) Brake adjustment.

(2) Brake system components and leaks.

(3) Steering and suspension systems.

(4) Tires and wheels.

(b) A tour bus shall not be used to transport passengers until all defects listed during the inspection conducted pursuant to subdivision (a) have been corrected and attested to by the signature of the operator s authorized representative.

(c) Records of inspections conducted pursuant to subdivision (a) shall be kept at the operator s maintenance facility or terminal where the tour bus is regularly garaged. The records shall be retained by the operator for one year, and shall be made available for inspection upon request by any authorized employee of the department. Each record shall include, but not be limited to, all of the following:

(1) Identification of the vehicle, including make, model, license number, or other means of positive identification.

(2) Date and nature of each inspection and any repair performed.

(3) Signature of operator s authorized representative attesting to the inspection and to the completion of all required repairs.

(4) Company vehicle number.

(Added by Stats. 1986, Ch. 1306, Sec. 16.)



34505.1

(a) Upon determining that a tour bus carrier or modified limousine carrier has either (1) failed to maintain any vehicle used in transportation for compensation in a safe operating condition or to comply with the Vehicle Code or with regulations contained in Title 13 of the California Code of Regulations relative to motor carrier safety, and, in the department s opinion, that failure presents an imminent danger to public safety or constitutes such a consistent failure as to justify a recommendation to the Public Utilities Commission or the United States Department of Transportation or (2) failed to enroll all drivers in the pull notice system as required by Section 1808.1, the department shall recommend to the Public Utilities Commission that the carrier s operating authority be suspended, denied, or revoked, or to the United States Department of Transportation that appropriate administrative action be taken against the carrier s interstate operating authority, whichever is appropriate. For purposes of this subdivision, two consecutive unsatisfactory compliance ratings for an inspected terminal assigned because the tour bus carrier or modified limousine carrier failed to comply with the periodic report requirements of Section 1808.1 or the cancellation of the carrier s enrollment by the Department of Motor Vehicles for nonpayment of required fees may be determined by the department to be a consistent failure. However, when recommending denial of an application for new or renewal authority, the department need not conclude that the carrier s failure presents an imminent danger to public safety or that it constitutes a consistent failure. The department need only conclude that the carrier s compliance with the safety-related matters described in paragraph (1) of subdivision (a) is sufficiently unsatisfactory to justify a recommendation for denial. The department shall retain a record, by carrier, of every recommendation made pursuant to this section.

(b) Before transmitting a recommendation pursuant to subdivision (a), the department shall notify the carrier in writing of all of the following:

(1) That the department has determined that the carrier s safety record is unsatisfactory, furnishing a copy of any documentation or summary of any other evidence supporting the determination.

(2) That the determination may result in a suspension, revocation, or denial of the carrier s operating authority by the Public Utilities Commission or the United States Department of Transportation, as appropriate.

(3) That the carrier may request a review of the determination by the department within five days of its receipt of the notice required under this subdivision. If a review is requested by the carrier, the department shall conduct and evaluate that review prior to transmitting any notification pursuant to subdivision (a).

(Amended by Stats. 2014, Ch. 860, Sec. 18. Effective September 30, 2014.)



34505.5

(a) Every motor carrier operating any vehicle described in subdivision (a), (b), (e), (f), or (g) of Section 34500, except those vehicles exempted under Section 34501.12, shall, as a part of the systematic inspection, maintenance, and lubrication services required of all motor carriers, require the vehicle or vehicles for which it is responsible pursuant to Section 34501.12 to be inspected at least every 90 days, or more often if necessary to ensure safe operation. Vehicles which are out of service for periods greater than 90 calendar days are not required to be inspected at 90-day intervals if they are inspected before operation on the highway. This inspection shall include, but not be limited to, all of the following:

(1) Brake adjustment.

(2) Brake system components and leaks.

(3) Steering and suspension systems.

(4) Tires and wheels.

(5) Vehicle connecting devices.

(b) No vehicle subject to this section shall be operated on the highway other than to a place of repair until all defects listed during the inspection conducted pursuant to subdivision (a) have been corrected and attested to by the signature of the motor carrier s authorized representative.

(c) Records of inspections conducted pursuant to subdivision (a) shall be kept at the motor carrier s terminals, as designated in accordance with Section 34501.12. The records shall be retained by the motor carrier for two years, and shall be made available for inspection upon request by any authorized employee of the department. Each record shall include, but not be limited to, all of the following:

(1) Identification of the vehicle, including make, model, license number, company vehicle number, or other means of positive identification.

(2) Date and nature of each inspection and any repair performed.

(3) Signature of the motor carrier s authorized representative attesting to the inspection and to the completion of all required repairs.

(d) Printouts of inspection and maintenance records maintained in computer systems shall be accepted in lieu of signed inspection or repair records if the printouts include the information required in paragraphs (1) and (2) of subdivision (c).

(e) Notwithstanding subdivisions (a) to (d), inclusive, records of 90-day inspections need not be retained in California for interstate vehicles which are not physically based in California. However, when these vehicles are present in California, they are subject to inspection by the department. If the inspection results indicate maintenance program deficiencies, the department may require the motor carrier to produce the maintenance records or copies of those records for inspection within 10 working days.

(f) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2013, Ch. 500, Sec. 7. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 8 of Ch. 500.)



34505.5

(a) Every motor carrier operating any vehicle described in subdivision (a), (b), (e), (f), (g), (j), or (k) of Section 34500, except those vehicles exempted under Section 34501.12, shall, as a part of the systematic inspection, maintenance, and lubrication services required of all motor carriers, require the vehicle or vehicles for which it is responsible pursuant to Section 34501.12 to be inspected at least every 90 days, or more often if necessary to ensure safe operation. Vehicles which are out of service for periods greater than 90 calendar days are not required to be inspected at 90-day intervals if they are inspected before operation on the highway. This inspection shall include, but not be limited to, all of the following:

(1) Brake adjustment.

(2) Brake system components and leaks.

(3) Steering and suspension systems.

(4) Tires and wheels.

(5) Vehicle connecting devices.

(b) No vehicle subject to this section shall be operated on the highway other than to a place of repair until all defects listed during the inspection conducted pursuant to subdivision (a) have been corrected and attested to by the signature of the motor carrier s authorized representative.

(c) Records of inspections conducted pursuant to subdivision (a) shall be kept at the motor carrier s terminals, as designated in accordance with Section 34501.12. The records shall be retained by the motor carrier for two years, and shall be made available for inspection upon request by any authorized employee of the department. Each record shall include, but not be limited to, all of the following:

(1) Identification of the vehicle, including make, model, license number, company vehicle number, or other means of positive identification.

(2) Date and nature of each inspection and any repair performed.

(3) Signature of the motor carrier s authorized representative attesting to the inspection and to the completion of all required repairs.

(d) Printouts of inspection and maintenance records maintained in computer systems shall be accepted in lieu of signed inspection or repair records if the printouts include the information required in paragraphs (1) and (2) of subdivision (c).

(e) Notwithstanding subdivisions (a) to (d), inclusive, records of 90-day inspections need not be retained in California for interstate vehicles which are not physically based in California. However, when these vehicles are present in California, they are subject to inspection by the department. If the inspection results indicate maintenance program deficiencies, the department may require the motor carrier to produce the maintenance records or copies of those records for inspection within 10 working days.

(f) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 7) and added by Stats. 2013, Ch. 500, Sec. 8. Effective January 1, 2014. Section operative January 1, 2016, by its own provisions.)



34505.6

(a) Upon determining that a motor carrier of property who is operating any vehicle described in subdivision (a), (b), (e), (f), (g), or (k) of Section 34500, or any motortruck of two or more axles that is more than 10,000 pounds gross vehicle weight rating, on a public highway, has done any of the following, the department shall recommend that the Department of Motor Vehicles suspend or revoke the carrier s motor carrier permit, or for interstate operators, the department shall recommend to the Federal Motor Carrier Safety Administration that appropriate administrative action be taken against the carrier:

(1) Failed to maintain any vehicle of a type described above in a safe operating condition or to comply with the Vehicle Code or with applicable regulations contained in Title 13 of the California Code of Regulations, and, in the department s opinion, that failure presents an imminent danger to public safety or constitutes a consistent failure so as to justify a suspension or revocation of the motor carrier s motor carrier permit.

(2) Failed to enroll all drivers in the pull-notice system as required by Section 1808.1.

(3) Failed to submit any application or pay any fee required by subdivision (e) or (h) of Section 34501.12 within the timeframes set forth in that section.

(b) Upon determining that a household goods carrier, or a household goods carrier transporting used office, store, or institution furniture and fixtures under its household goods carrier permit issued under Section 5137 of the Public Utilities Code, operating any vehicle described in subdivision (a), (b), (e), (f), (g), or (k) of Section 34500 on a public highway has done any of the following, the department shall recommend that the Public Utilities Commission deny, suspend, or revoke the carrier s operating authority, or for interstate operators, the department shall recommend to the Federal Motor Carrier Safety Administration that appropriate administrative action be taken against the carrier:

(1) Failed to maintain any vehicle used in transportation for compensation in a safe operating condition or to comply with the Vehicle Code or with applicable regulations contained in Title 13 of the California Code of Regulations, and, in the department s opinion, that failure presents an imminent danger to public safety or constitutes a consistent failure so as to justify a suspension, revocation, or denial of the motor carrier s operating authority.

(2) Failed to enroll all drivers in the pull-notice system as required by Section 1808.1.

(3) Failed to submit any application or pay any fee required by subdivision (e) or (h) of Section 34501.12 within the timeframes set forth in that section.

(c) For purposes of this section, two consecutive unsatisfactory compliance ratings for an inspected terminal assigned because the motor carrier failed to comply with the periodic report requirements of Section 1808.1 or the cancellation of the carrier s enrollment by the Department of Motor Vehicles for the nonpayment of required fees is a consistent failure. The department shall retain a record, by operator, of every recommendation made pursuant to this section.

(d) Before transmitting a recommendation pursuant to subdivision (a), the department shall notify the carrier in writing of all of the following:

(1) That the department has determined that the carrier s safety record or compliance with Section 1808.1 or subdivision (e) or (h) of Section 34501.12 is unsatisfactory, furnishing a copy of any documentation or summary of any other evidence supporting the determination.

(2) That the determination may result in a suspension, revocation, or denial of the carrier s motor carrier permit by the Department of Motor Vehicles, suspension, revocation, of the motor carrier s operating authority by the California Public Utilities Commission, or administrative action by the Federal Motor Carrier Safety Administration.

(3) That the carrier may request a review of the determination by the department within five days of its receipt of the notice required under this subdivision. If a review pursuant to this paragraph is requested by the carrier, the department shall conduct and evaluate that review prior to transmitting any notification pursuant to subdivision (a) or (b).

(e) Upon receipt of a written recommendation from the department that a motor carrier permit or operating authority be suspended, revoked, or denied, the Department of Motor Vehicles or Public Utilities Commission, as appropriate, shall, pending a hearing in the matter pursuant to Section 34623 or appropriate Public Utilities Commission authority, suspend the motor carrier permit or operating authority. The written recommendation shall specifically indicate compliance with subdivision (d).

(f) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2013, Ch. 500, Sec. 9. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 10 of Ch. 500.)



34505.6

(a) Upon determining that a motor carrier of property who is operating any vehicle described in subdivision (a), (b), (e), (f), (g), (j), or (k) of Section 34500, or any motortruck of two or more axles that is more than 10,000 pounds gross vehicle weight rating, on a public highway, has done either of the following, the department shall recommend that the Department of Motor Vehicles suspend or revoke the carrier s motor carrier permit, or, for interstate operators, the department shall recommend to the Federal Motor Carrier Safety Administration that appropriate administrative action be taken against the carrier:

(1) Failed to maintain any vehicle of a type described above in a safe operating condition or to comply with the Vehicle Code or with applicable regulations contained in Title 13 of the California Code of Regulations, and, in the department s opinion, that failure presents an imminent danger to public safety or constitutes a consistent failure so as to justify a suspension or revocation of the motor carrier s motor carrier permit.

(2) Failed to enroll all drivers in the pull-notice system as required by Section 1808.1.

(b) Upon determining that a household goods carrier, or a household goods carrier transporting used office, store, or institution furniture and fixtures under its household goods carrier permit issued under Section 5137 of the Public Utilities Code, operating any vehicle described in subdivision (a), (b), (e), (f), (g), (j), or (k) of Section 34500 on a public highway, has done either of the following, the department shall recommend that the Public Utilities Commission deny, suspend, or revoke the carrier s operating authority, or, for interstate operators, the department shall recommend to the Federal Motor Carrier Safety Administration that appropriate administrative action be taken against the carrier:

(1) Failed to maintain any vehicle used in transportation for compensation in a safe operating condition or to comply with the Vehicle Code or with applicable regulations contained in Title 13 of the California Code of Regulations, and, in the department s opinion, that failure presents an imminent danger to public safety or constitutes a consistent failure so as to justify a suspension, revocation, or denial of the motor carrier s operating authority.

(2) Failed to enroll all drivers in the pull-notice system as required by Section 1808.1.

(c) For purposes of this section, two consecutive unsatisfactory compliance ratings for an inspected terminal assigned because the motor carrier failed to comply with the periodic report requirements of Section 1808.1 or the cancellation of the carrier s enrollment by the Department of Motor Vehicles for the nonpayment of required fees is a consistent failure. The department shall retain a record, by operator, of every recommendation made pursuant to this section.

(d) Before transmitting a recommendation pursuant to subdivision (a), the department shall notify the carrier in writing of all of the following:

(1) That the department has determined that the carrier s safety record or compliance with Section 1808.1 is unsatisfactory, furnishing a copy of any documentation or summary of any other evidence supporting the determination.

(2) That the determination may result in a suspension, revocation, or denial of the carrier s motor carrier permit by the Department of Motor Vehicles, suspension, revocation, of the motor carrier s operating authority by the California Public Utilities Commission, or administrative action by the Federal Motor Carrier Safety Administration.

(3) That the carrier may request a review of the determination by the department within five days of its receipt of the notice required under this subdivision. If a review pursuant to this paragraph is requested by the carrier, the department shall conduct and evaluate that review prior to transmitting any notification pursuant to subdivision (a) or (b).

(e) Upon receipt of a written recommendation from the department that a motor carrier permit or operating authority be suspended, revoked, or denied, the Department of Motor Vehicles or Public Utilities Commission, as appropriate, shall, pending a hearing in the matter pursuant to Section 34623 or appropriate Public Utilities Commission authority, suspend the motor carrier permit or operating authority. The written recommendation shall specifically indicate compliance with subdivision (d).

(f) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 9) and added by Stats. 2013, Ch. 500, Sec. 10. Effective January 1, 2014. Section operative January 1, 2016, by its own provisions.)



34505.7

(a) Upon determining that a private carrier of passengers, as defined in Section 4001 of the Public Utilities Code, has either (1) failed to maintain any vehicle of the carrier in a safe operating condition or to comply with the Vehicle Code or with regulations contained in Title 13 of the California Code of Regulations relative to motor carrier safety, and, in the department s opinion, the failure presents an imminent danger to public safety or constitutes such a consistent failure as to justify a recommendation to the Public Utilities Commission, or (2) failed to enroll all drivers in the pull notice system as required by Section 1808.1, the department shall make a written recommendation to the Public Utilities Commission that the carrier s registration be suspended. Two consecutive unsatisfactory terminal ratings assigned for failure to comply with the periodic report requirements in Section 1808.1, or cancellation of an employer s enrollment by the Department of Motor Vehicles for nonpayment of fees, constitutes a consistent failure. The department shall retain a record, by operator, of every recommendation made pursuant to this section.

(b) Before transmitting a recommendation pursuant to subdivision (a), the department shall give written notice to the carrier of all of the following:

(1) That the department has determined that the carrier s safety record is unsatisfactory, furnishing a copy of any documentation or summary of any other evidence supporting the determination.

(2) That the determination may result in a suspension or revocation of the carrier s registration by the California Public Utilities Commission.

(3) That the carrier may request a review of the determination by the department within five days of its receipt of the notice required by this subdivision. If a review pursuant to this paragraph is requested by the carrier, the department shall conduct and evaluate that review prior to transmitting any notification pursuant to subdivision (a).

(c) Commercial vehicle inspection facilities along the border of Mexico, including those in Calexico and Otay Mesa, shall be staffed at all times by a California Highway Patrol inspector whenever those facilities are open to the public. The California Highway Patrol shall also assign, as staffing permits, a commercial inspector to control truck traffic entering the United States at the Tecate border crossing.

(Amended by Stats. 1996, Ch. 1042, Sec. 52. Effective September 29, 1996.)



34505.9

(a) An ocean marine terminal that receives and dispatches intermodal chassis may conduct the intermodal roadability inspection program, as described in this section, in lieu of the inspection required by Section 34505.5, if the terminal meets all of the following conditions:

(1) More than 1,000 chassis are based at the ocean marine terminal.

(2) The ocean marine terminal, following the two most recent consecutive inspections required by Section 34501.12, has received satisfactory compliance ratings, and the terminal has received no unsatisfactory compliance ratings as a result of any inspection conducted in the interim between the consecutive inspections conducted under Section 34501.12.

(3) Each intermodal chassis exiting the ocean marine terminal shall have a current decal and supporting documentation in accordance with Section 396.17 of Title 49 of the Code of Federal Regulations.

(4) The ocean marine terminal s intermodal roadability inspection program shall consist of all of the following:

(A) Each time an intermodal chassis is released from the ocean marine terminal, the chassis shall be inspected. The inspection shall include, but not be limited to, brake adjustment, brake system components and leaks, suspension systems, tires and wheels, vehicle connecting devices, and lights and electrical system, and shall include a visual inspection of the chassis to determine that it has not been tampered with.

(B) Each inspection shall be recorded on a daily roadability inspection report that shall include, but not be limited to, all of the following:

(i) Positive identification of the intermodal chassis, including company identification number and vehicle license plate number.

(ii) Date and nature of each inspection.

(iii) Signature, under penalty of perjury, of the ocean marine terminal operator or an authorized representative that the inspection has been performed.

(iv) The inspector shall affix a green tag to a chassis that has passed inspection and a red tag to a chassis that has failed inspection. The tag shall contain the name of the inspector and the date and time that the inspection was completed and shall be placed in a conspicuous location so that it may be viewed from the rear of the vehicle. The tag shall be provided by the marine terminal operator and shall meet specifications determined by the Department of the California Highway Patrol. The provisions of this subparagraph shall also be applicable to an intermodal chassis inspected by a marine terminal operator pursuant to Section 34505.5.

(C) Records of each inspection conducted pursuant to subparagraph (A) shall be retained for 90 days at the ocean marine terminal at which each chassis is based and shall be made available upon request by any authorized employee of the department.

(D) Defects noted on any intermodal chassis shall be repaired, and the repairs shall be recorded on the intermodal chassis maintenance file, before the intermodal chassis is released from the control of the ocean marine terminal. No vehicle subject to this section shall be released to a motor carrier or operated on the highway other than to a place of repair until all defects listed during the inspection conducted pursuant to subparagraph (A) have been corrected and attested to by the signature of the operator s authorized representative.

(E) Records of maintenance or repairs performed pursuant to the inspection in subparagraph (A) shall be maintained at the ocean marine terminal for two years and shall be made available upon request of the department. Repair records may be retained in a computer system if printouts of those records are provided to the department upon request.

(F) Individuals performing ocean marine terminal roadability inspections pursuant to this section shall be qualified, at a minimum, as set forth in Section 396.19 of Title 49 of the Code of Federal Regulations. Evidence of each inspector s qualification shall be retained by the ocean marine terminal operator for the period during which the inspector is performing intermodal roadability inspections.

(b) The records maintained pursuant to paragraphs (C) and (E) of subdivision (a) and Section 34505.5 shall be made available during normal business hours to any motor carrier or driver or the authorized representative thereof who has been engaged to transport an intermodal container on a chassis inspected pursuant to this section or Section 34505.5 from the ocean marine terminal.

(c) Any citation issued for the violation of any state or federal law related to the defective condition of an intermodal chassis subject to inspection pursuant to this section or Section 34505.5, that is not owned by that motor carrier or commercial driver, shall be issued to the entity responsible for the inspection and maintenance of the intermodal chassis, unless the officer determines that the defective condition of the intermodal chassis was caused by the failure of the driver to operate a commercial motor vehicle in a safe manner.

(d) Any provision contained in a contract between the registered owner or lessee of an intermodal chassis subject to inspection pursuant to this section, or any other entity responsible for the inspection and maintenance of the intermodal chassis, and any motor carrier or any contract between a motor carrier and another motor carrier engaged to transport an intermodal container on a chassis subject to inspection pursuant to this section that contains a hold harmless or indemnity clause concerning defects in the physical condition of that chassis shall be void as against public policy. This subdivision shall not apply to damage to the intermodal chassis caused by the negligent or willful failure of the motor carrier to operate a commercial motor vehicle in a safe manner.

(e) Following a terminal inspection in which the department determines that an operator of an ocean marine terminal has failed to comply with the requirements of this section, the department shall conduct a reinspection within 120 days as specified in subdivision (h) of Section 34501.12. If the terminal fails the reinspection, the department shall direct the operator to comply with the requirements of Section 34505.5 until eligibility to utilize the inspection program described in this section is reestablished pursuant to subdivision (a). If any inspection results in an unsatisfactory rating due to conditions presenting an imminent danger to the public safety or due to the operator s repeated failure to inspect and repair intermodal chassis pursuant to this section, the department shall immediately forward a recommendation to the Department of Motor Vehicles to suspend the operator s motor carrier property permit, and forward a recommendation to the Federal Motor Carrier Safety Administration for administrative or other action deemed necessary against the carrier s interstate operating authority, pursuant to Section 34505.6 or 34505.7.

(f) Any driver who believes that an intermodal chassis is in an unsafe operating condition may request that the chassis be reinspected by the entity responsible for the inspection and maintenance of the chassis pursuant to this section or Section 34505.5. The request for reinspection, any corrective action taken, or the reason why corrective action was not taken shall be recorded in the intermodal chassis maintenance file.

(g) No commercial driver shall be threatened, coerced, or otherwise retaliated against by any ocean marine terminal operator for contacting a law enforcement agency with regard to the physical condition of an intermodal chassis or for requesting that the intermodal chassis be reinspected or repaired.

(h) For the purposes of this section, the following definitions shall apply:

(1) Intermodal chassis means a trailer designed to carry intermodal freight containers.

(2) Ocean marine terminal means a terminal, as defined in Section 34515, located at a port facility that engages in the loading and unloading of the cargo of oceangoing vessels.

(i) Nothing in this section shall relieve a commercial driver or commercial motor carrier of any duty imposed by state or federal law related to the safe operation of a commercial motor vehicle.

(j) Nothing in this section shall affect the rights, duties, and obligations set forth in Section 2802 of the Labor Code.

(Amended by Stats. 2002, Ch. 897, Sec. 1. Effective January 1, 2003.)



34505.10

Motor carriers who contract or subcontract transportation service for other motor carriers shall retain all required records relating to the dispatch of vehicles and drivers and the pay of drivers that are not required to be retained by the carrier for whom the contracted or subcontracted service is performed.

(Added by Stats. 1997, Ch. 652, Sec. 12. Effective January 1, 1998.)



34506

It is a misdemeanor to fail to comply with any rule or regulation adopted by the Department of the California Highway Patrol pursuant to Section 34501, 34501.5, 34508, or 34513 regarding any of the following:

(a) Hours of service of drivers.

(b) Hazardous material transportation.

(c) Schoolbus construction, design, color, equipment, maintenance, or operation.

(d) Youth bus equipment, maintenance, or operation.

(e) Tour bus equipment, maintenance, or operation.

(f) Equipment, maintenance, or operation of any vehicle described in subdivision (a), (b), (c), (d), (e), (f), or (g) of Section 34500.

(g) Equipment, maintenance, or operation of any school pupil activity bus.

(Amended by Stats. 1991, Ch. 928, Sec. 36. Effective October 14, 1991.)



34506.3

Except as otherwise provided in this division, it is an infraction to fail to comply with any rule or regulation adopted by the department pursuant to this division.

(Amended by Stats. 1991, Ch. 298, Sec. 2.)



34506.4

(a) Any member of the Department of the California Highway Patrol may remove from the highway and have placed in a storage facility, any vehicle described in subdivision (a) of Section 22406, subdivision (g) of Section 34500, and any motortruck with a gross vehicle weight rating of more than 10,000 pounds, which is in an unsafe condition.

(b) Any member of the Department of the California Highway Patrol may impound any farm labor vehicle operated in violation of subdivision (b) of Section 2800, subdivision (a) of Section 24002.5, or subdivision (a) of Section 31402, subject to the following requirements:

(1) A farm labor vehicle impounded for a first violation of subdivision (b) of Section 2800, subdivision (a) of Section 24002.5, or subdivision (a) of Section 31402 may be released within 24 hours upon delivery to the impounding authority of satisfactory proof that the vehicle will be legally moved or transported to a place of repair.

(2) A farm labor vehicle shall be impounded for not less than 10 days for a second violation of subdivision (b) of Section 2800, subdivision (a) of Section 24002.5, or subdivision (a) of Section 31402, or any combination of two of those provisions, if the original equipment or maintenance violation has not been repaired to comply with existing law. The farm labor vehicle shall be released after 10 days upon delivery to the impounding authority of satisfactory proof that the vehicle has been repaired to comply with existing law, or upon delivery to the impounding agency of satisfactory proof that the vehicle will be lawfully moved or transported to a place of repair.

(3) A farm labor vehicle shall be impounded for not less than 30 days for a third or subsequent violation of subdivision (b) of Section 2800, subdivision (a) of Section 24002.5, or subdivision (a) of Section 31402, or any combination of three or more of those provisions, if the original equipment or maintenance violation has not been repaired to comply with existing law. The farm labor vehicle shall be released after 30 days upon delivery to the impounding authority of satisfactory proof that the vehicle has been repaired to comply with existing law, or upon delivery to the impounding agency of satisfactory proof that the vehicle will be lawfully moved or transported to a place of repair.

(c) All towing and storage fees for a vehicle removed under this section shall be paid by the owner.

(Amended by Stats. 2000, Ch. 873, Sec. 4. Effective January 1, 2001.)



34506.5

(a) A farm labor vehicle is subject to forfeiture as a nuisance if it is driven on a highway in violation of subdivision (b) of Section 2800, subdivision (a) of Section 24002.5, or subdivision (a) of Section 31402 and has been impounded for a second or subsequent time pursuant to paragraph (3) of subdivision (b) of Section 34506.4.

(b) (1) A registered or legal owner of record at the time of impoundment may request a hearing to determine the validity of the impoundment pursuant to paragraph (1) or (2) of subdivision (n) of Section 14607.6.

(2) If it is determined that the necessary repairs had been completed and the farm labor vehicle complied with existing laws at the time of impoundment, the agency employing the person who directed the impoundment shall be responsible for the costs incurred for towing and storage.

(c) Procedures established in subdivisions (e), (f), (g), (h), (i), (j), (k), (l), (o), (p), (q), (r), (t), (u), and (v) of Section 14607.6 shall be utilized for the forfeiture of an impounded farm labor vehicle.

(Added by Stats. 2000, Ch. 873, Sec. 5. Effective January 1, 2001.)



34507

To assist the department in enforcing this division, a vehicle that is subject to this division and to the jurisdiction, control, and regulation of the Department of Motor Vehicles, the Public Utilities Commission, or the United States Secretary of the Department of Transportation shall have displayed prominently a distinctive identifying symbol as required by Section 34507.5.

(Amended by Stats. 2006, Ch. 288, Sec. 16. Effective January 1, 2007.)



34507.5

(a) A motor carrier, as defined in Section 408, a motor carrier of property, and a for-hire motor carrier of property, as defined in Section 34601, shall obtain a carrier identification number from the department. Application for a carrier identification number shall be on a form furnished by the department. Information provided in connection with an application for a carrier identification number shall be updated by a motor carrier upon request from the department.

(b) The carrier identification number assigned to the motor carrier under whose operating authority or motor carrier permit the vehicle or combination of vehicles is being operated shall be displayed on both sides of each vehicle, or on both sides of at least one motor vehicle in each combination of the following vehicles:

(1) Each vehicle set forth in Section 34500.

(2) A motortruck of two or more axles that is more than 10,000 pounds gross vehicle weight rating.

(3) Any other motortruck or motor vehicle used to transport property for compensation.

(c) A vehicle or combination of vehicles listed in subdivision (b) that is operated under a rental agreement with a term of not more than 30 calendar days shall meet all of the following requirements:

(1) Have displayed on both sides of each vehicle or on both sides of one of the vehicles in each combination of vehicles the name or trademark of the lessor.

(2) Have displayed on both sides of each vehicle or on both sides of one of the vehicles in each combination of vehicles any of the following numbers issued to the lessor:

(A) The carrier identification number issued by the United States Department of Transportation.

(B) A valid operating authority number.

(C) A valid motor carrier of property number.

(3) (A) Have in the vehicle or combination of vehicles a copy of the rental agreement entered into by the lessor and the vehicle operator.

(B) The rental agreement shall be available for inspection immediately upon the request of an authorized employee of the department, a regularly employed and salaried police officer or deputy sheriff, or a reserve police officer or reserve deputy sheriff listed pursuant to Section 830.6 of the Penal Code.

(C) If the rented vehicle or combination of vehicles is operated in conjunction with a commercial enterprise, the rental agreement shall include the operator s carrier identification number or motor carrier of property permit number.

(d) A vehicle or combination of vehicles that is in compliance with Section 390.21 of Title 49 of the Code of Federal Regulations shall be deemed to be in compliance with subdivision (c).

(e) This section does not apply to any of the following vehicles:

(1) A vehicle described in subdivision (f) of Section 34500, that is operated by a private carrier as defined in subdivision (d) of Section 34601, if the gross vehicle weight rating of the towing vehicle is 10,000 pounds or less, or the towing vehicle is a pickup truck, as defined in Section 471. This exception does not apply to a vehicle combination described in subdivision (k) of Section 34500.

(2) A vehicle described in subdivision (g) of Section 34500, that is operated by a private carrier as defined in subdivision (d) of Section 34601, if the hazardous material transportation does not require the display of placards pursuant to Section 27903, a license pursuant to Section 32000.5, or hazardous waste hauler registration pursuant to Section 25163 of the Health and Safety Code.

(3) A historical vehicle, as described in Section 5004, and a vehicle that displays special identification plates in accordance with Section 5011.

(4) An implement of husbandry as defined in Chapter 1 (commencing with Section 36000) of Division 16.

(5) A vehicle owned or operated by an agency of the federal government.

(6) A pickup truck, as defined in Section 471, and a two-axle daily rental truck with a gross vehicle weight rating of less than 26,001 pounds, when operated in noncommercial use.

(f) Subdivision (b) does not apply to the following:

(1) A vehicle that displays a valid identification number assigned by the United States Secretary of the Department of Transportation.

(2) A vehicle that is regulated by, and that displays a valid operating authority number issued by, the Public Utilities Commission, including a household goods carrier as defined in Section 5109 of the Public Utilities Code.

(3) A for-hire motor carrier of passengers.

(g) The display of the carrier identification number shall be in sharp contrast to the background, and shall be of a size, shape, and color that it is readily legible during daylight hours from a distance of 50 feet.

(h) The carrier identification number for a company no longer in business, no longer operating with the same name, or no longer operating under the same operating authority, identification number, or motor carrier permit shall be removed before sale, transfer, or other disposal of a vehicle marked pursuant to this section.

(Amended by Stats. 2006, Ch. 288, Sec. 17. Effective January 1, 2007.)



34507.6

(a) Every operator of transportation service which is exempt from regulation as a charter-party carrier of passengers pursuant to subdivision (k) or (l) of Section 5353 of the Public Utilities Code, and which furnishes that transportation service in a bus, shall obtain a carrier identification number from the Department of the California Highway Patrol. Application for a carrier identification number shall be on a form furnished by the Department of the California Highway Patrol.

(b) (1) The carrier identification number so obtained by the operator shall be displayed on both sides of each bus used in that transportation service.

(2) The display of the carrier identification number shall be in sharp contrast to the background, and shall be of a size, shape, and color as to be readily legible during daylight hours from a distance of at least 50 feet.

(3) The carrier identification number shall be removed before the sale, transfer, or other disposal of the bus.

(Added by Stats. 1988, Ch. 1039, Sec. 2.)



34508

The Department of the California Highway Patrol shall adopt and enforce rules and regulations relating to the equipment, maintenance, construction, design, color, and operation of schoolbuses.

(Amended by Stats. 1981, Ch. 774, Sec. 11.)



34509

Vanpool vehicles, as defined in Section 668, and vanpool vehicles when used for purposes other than traveling to and from a work location and transporting not more than 10 persons including the driver, shall be exempt from the regulations adopted pursuant to Section 34501, except that the following shall apply:

(a) The vanpool vehicle shall be equipped with an operable fire extinguisher which is of the dry chemical or carbon dioxide type with an aggregate rating of at least 4-B:C and which is securely mounted and readily accessible.

(b) The vanpool vehicle shall be equipped with a first aid kit, conforming to the minimum requirements for schoolbuses. First aid kits shall be readily visible, accessible, and plainly marked First Aid Kit.

(c) The vanpool vehicle shall be regularly and systematically inspected, maintained, and lubricated in accordance with the manufacturer s recommendations, or more often if necessary to ensure the safe operating condition of the vehicle. The maintenance shall include, as a minimum, an in-depth inspection of the vehicle s brake system, steering components, lighting system, and wheels and tires, to be performed at intervals of not more than every six months or 6,000 miles, whichever occurs first.

(d) Operators of vanpool vehicles shall document each systematic inspection, maintenance, and lubrication and repair performed for each vehicle under their control. Required records shall include services performed, the person performing the service, the date, and the mileage on the vehicle at the time of the repair. The records shall be maintained with the vehicle for one year, and shall be presented upon demand to any authorized representative of the California Highway Patrol.

(e) Vanpool vehicles being operated pursuant to the exemptions specified in this section shall display, upon the rear and sides of the vehicle, a sign or placard, clearly visible and discernable for a distance of not less than 50 feet, indicating that the vehicle is being used as a vanpool vehicle.

(Added by Stats. 1982, Ch. 46, Sec. 11.)



34510

Persons operating vehicles, or combinations of vehicles, in the transportation of hazardous material and subject to this division, shall carry in the vehicle while en route any shipping papers required to accompany the vehicle in accordance with regulations adopted pursuant to Section 2402. The bill of lading or other shipping paper shall be displayed upon demand of any member of the California Highway Patrol or any police officer of a city who is on duty for the exclusive or main purpose of enforcing the provisions of this code.

(Amended by Stats. 2001, Ch. 504, Sec. 8. Effective January 1, 2002.)



34510.5

(a) (1) A broker of construction trucking services, as defined in Section 3322 of the Civil Code, shall not furnish construction transportation services to any construction project unless it has secured a surety bond of not less than fifteen thousand dollars ($15,000) executed by an admitted surety insurer. The surety bond shall ensure the payment of the claims of a contracted motor carrier of property in dump truck equipment if the broker fails to pay the contracted motor carrier within the time period specified in paragraph (1) of subdivision (a) of Section 3322 of the Civil Code.

(2) (A) A broker of construction trucking services annually shall provide written evidence of the broker s valid surety bond to a third-party nonprofit organization that is related to the industry and regularly maintains a published database of bonded brokers or post a current copy of the surety bond on the broker s Internet Web site.

(B) When a copy of a surety bond is provided to a third-party nonprofit organization, the broker shall notify the third-party nonprofit organization if at any time the surety bond is cancelled or expired. When a copy of the surety bond is posted on the broker s Internet Web site, the broker shall remove the copy of the surety bond from his or her Internet Web site if at any time the surety bond is cancelled or expired.

(C) A third-party nonprofit organization shall not charge a broker for posting evidence of a valid surety bond or limit the posting of the bond only to the organization s members.

(D) A third-party nonprofit organization shall not be liable for any damages caused by the publication of any information provided pursuant to this paragraph that is erroneous or outdated.

(b) A broker of construction trucking services shall not hire, or otherwise engage the services of, a motor carrier of property to furnish construction transportation services unless the broker provides, prior to the commencement of work each calendar year, written evidence of the broker s valid surety bond to any person that hires, or otherwise engages the services of, the broker to furnish construction transportation services and also to the hired motor carrier of property.

(c) A broker of construction trucking services who furnishes construction transportation services in violation of this section is guilty of a misdemeanor and subject to a fine of up to five thousand dollars ($5,000).

(d) In any civil action brought against a broker of construction trucking services by a motor carrier of property in dump truck equipment with whom the broker contracted during any period of time in which the broker did not have a surety bond in violation of this section, the failure to have the bond shall create a rebuttable presumption that the broker failed to pay to the motor carrier the amount due and owing.

(e) For purposes of this section, a broker of construction trucking services does not include a facility that meets all the following requirements:

(1) Arranges for transportation services of its product.

(2) Primarily handles raw materials to produce a new product.

(3) Is a rock product operation (such as an aggregate operation), a hot mixing asphalt plant, or a concrete, concrete product, or Portland cement product manufacturing facility.

(4) Does not accept a fee for the arrangement.

(f) For the purposes of this section, written evidence of the broker s valid surety bond includes a copy of the surety bond, a certificate of insurance, a continuation certificate, or other similar documentation originally issued from the surety that includes the surety s and broker s name, the bond number, and the effective and expiration dates of the bond.

(Amended by Stats. 2013, Ch. 76, Sec. 197. Effective January 1, 2014.)



34511

Any violation of any provision of this division or regulation adopted pursuant thereto may be enjoined in a civil action brought by the Attorney General in the name of the people of the State of California, upon request of the department, except that it shall not be necessary to show lack of adequate remedy at law or to show irreparable damage or loss.

The department may not submit a request for civil action and the Attorney General may not bring action pursuant to this section unless the person charged with a violation of this division or regulation adopted pursuant thereto fails to take corrective action after being notified of the violation by the department, in writing, on at least two occasions over a 60-day period. Prior to the submission of the department s request for civil action, the person charged shall receive, at his or her request, a departmental hearing on the matter and the department s request for civil action shall be forwarded by the department to, and approved by, the Commissioner of the California Highway Patrol.

(Added by Stats. 1982, Ch. 789, Sec. 3.)



34513

The department shall adopt rules and regulations relating to the equipment and maintenance of tour buses.

(Added by Stats. 1986, Ch. 1306, Sec. 19.)



34514

(a) Beginning with the 1990 91 fiscal year, the department shall, upon appropriation of the requisite funds by the Legislature, annually conduct additional roadside vehicle safety inspections of vehicles described in Section 34501.12. These roadside inspections shall be in addition to the maintenance facility and terminal inspections required by that section, and over and above the number of roadside vehicle safety inspections conducted during the 1987 88 fiscal year.

(b) It is the intent of the Legislature that, beginning with the 1990 91 fiscal year, funds are to be appropriated to the department annually, for the purposes of subdivision (a), from the Motor Vehicle Account in the State Transportation Fund, to the extent that sufficient funds are collected pursuant to Section 34501.12.

(Amended by Stats. 1992, Ch. 1243, Sec. 100. Effective September 30, 1992.)



34515

(a) As used in this division and in regulations adopted pursuant to this division, maintenance facility or terminal means any place or places where a vehicle of a type listed in Section 34500 is regularly garaged or maintained, or from which it is operated or dispatched. Maintenance facility or terminal may include a private business or residence.

(b) For the purpose of the inspections required by Section 34501.12, terminal means the location or locations in this state that are designated by a motor carrier, where subject vehicles may be inspected by the department pursuant to paragraph (4) of subdivision (a) of Section 34501, and where vehicle maintenance and inspection records and drivers records will be made available for inspection.

(c) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2013, Ch. 500, Sec. 11. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 12 of Ch. 500.)



34515

(a) As used in this division and in regulations adopted pursuant to this division, maintenance facility or terminal means any place or places where a vehicle of a type listed in Section 34500 is regularly garaged or maintained, or from which it is operated or dispatched. Maintenance facility or terminal includes a private business or residence.

(b) For the purpose of the inspections conducted pursuant to Section 34501.12, terminal means the location or locations in this state that are designated by a motor carrier, where subject vehicles may be inspected by the department and where vehicle maintenance and inspection records and drivers records will be made available for inspection.

(c) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 11) and added by Stats. 2013, Ch. 500, Sec. 12. Effective January 1, 2014. Section operative January 1, 2016, by its own provisions.)



34516

(a) No person shall use or arrange for the use of a refrigerated motor vehicle, tank truck, dry van, or other motor vehicle, to provide transportation of food products for human consumption if the vehicle has been used to transport solid waste destined for landfills, or if precluded from use in accordance with subdivision (c).

(b) A violation of this section is a misdemeanor.

(c) If, pursuant to a federal statute having the same purposes as the act which added this section to the Public Utilities Code during the 1990 portion of the 1989 90 Regular Session, the United States Secretary of Transportation publishes a list of categories of solid waste or hazardous substances which he or she determines make food unsafe as a result of having been transported in a refrigerated motor vehicle, tank truck, dry van, or other motor vehicle also used to transport food products for human consumption, subdivisions (a) and (b) apply to those substances.

(d) A person or corporation charged with a violation of this section may avoid liability upon a showing by clear and convincing evidence that the transportation alleged to violate this section did not in fact endanger the public health, due to the specific protective or remedial actions taken by the person or corporation charged.

(Added by Stats. 1990, Ch. 1685, Sec. 12.)



34517

(a) With respect to a commercial motor vehicle from another country, a person shall not operate the vehicle outside the boundaries of a designated commercial zone unless the required operating authority from the United States Secretary of the Department of Transportation has first been obtained.

(b) A violation of subdivision (a) is an infraction punishable by a fine of one thousand dollars ($1,000).

(c) Notwithstanding subdivision (b), a peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, shall issue a citation for a violation of subdivision (a) to the driver of the vehicle and order the driver of the vehicle to return the vehicle to its country of origin. The peace officer may impound a vehicle cited pursuant to this section and its cargo until the citation and all charges related to the impoundment are cleared. The impoundment charges are the responsibility of the vehicle s owner.

(d) As used in this section, designated commercial zone means a commercial zone, as defined in Part 372 (commencing with Section 372.101) of Title 49 of the Code of Federal Regulations.

(Amended by Stats. 2006, Ch. 288, Sec. 18. Effective January 1, 2007.)



34518

(a) A foreign motor carrier or foreign private motor carrier required to have a certificate of registration issued by the United States Secretary of the Department of Transportation pursuant to Part 368 (commencing with Section 368.1), or required to be registered pursuant to Part 365 (commencing with Section 365.101), of Title 49 of the Code of Federal Regulations shall not do any of the following:

(1) Operate in this state without the required certificate in the vehicle.

(2) Operate beyond the limitations or restrictions specified in the certificate as issued.

(3) Refuse to show the certificate upon request of a peace officer.

(4) Provide point-to-point transportation services, including express delivery services, within the United States for goods other than international cargo.

(b) A motor carrier required to be registered with the United States Secretary of the Department of Transportation pursuant to Section 13902 of Title 49 of the United States Code, Part 365 (commencing with Section 365.101), Part 390 (commencing with Section 390.1), or Section 392.9a of Title 49 of the Code of Federal Regulations shall not do any of the following:

(1) Operate in this state without the required registration.

(2) Operate beyond the limitations or restrictions specified in its registration.

(3) Operate in this state without the required operating authority.

(c) A violation of subdivision (a) or (b) is an infraction punishable by a fine of one thousand dollars ($1,000).

(d) A member of the Department of the California Highway Patrol may impound a vehicle operated in violation of subdivision (a) or (b) and its cargo, until the citation and all charges related to the impoundment are cleared. The impoundment charges are the responsibility of the vehicle s owner.

(e) (1) A motor carrier granted permanent operating authority pursuant to subdivision (a) shall not operate a vehicle on a highway, unless the vehicle is inspected by a Commercial Vehicle Safety Alliance-certified inspector every three months and displays a current safety inspection decal attesting to the successful completion of those inspections for at least three years after receiving permanent operating authority.

(2) Paragraph (1) does not apply to a motor carrier granted authority to operate solely in a commercial zone on the United States-Mexico International Border.

(f) As used in this section limitations or restrictions include definitions of commercial zones, municipality, contiguous municipalities, unincorporated area, and terminal areas, in Part 372 (commencing with Section 372.101) of Title 49 of the Code of Federal Regulations.

(Amended by Stats. 2010, Ch. 491, Sec. 48. Effective January 1, 2011.)



34520

(a) Motor carriers and drivers shall comply with the controlled substances and alcohol use, transportation, and testing requirements of the United States Secretary of Transportation as set forth in Part 382 (commencing with Section 382.101) of, and Sections 392.5(a)(1) and 392.5(a)(3) of, Title 49 of the Code of Federal Regulations.

(b) (1) A motor carrier shall make available for inspection, upon the request of an authorized employee of the department, copies of all results and other records pertaining to controlled substances and alcohol use and testing conducted pursuant to federal law, as specified in subdivision (a), including those records contained in individual driver qualification files.

(2) For the purposes of complying with the return-to-duty alcohol or controlled substances test requirements, or both, of Section 382.309 of Title 49 of the Code of Federal Regulations and the followup alcohol or controlled substances test requirements, or both, of Section 382.311 of that title, the department may use those test results to monitor drivers who are motor carriers.

(3) Evidence derived from a positive test result in the possession of a motor carrier shall not be admissible in a criminal prosecution concerning unlawful possession, sale, or distribution of controlled substances.

(c) A drug or alcohol testing consortium, as defined in Section 382.107 of Title 49 of the Code of Federal Regulations, shall mail a copy of all drug and alcohol positive test result summaries to the department within three days of the test. This requirement applies only to drug and alcohol positive tests of those drivers employed by motor carriers who operate terminals within this state.

(d) A transit agency receiving federal financial assistance under Section 3, 9, or 18 of the Federal Transit Act, or under Section 103(e)(4) of Title 23 of the United States Code, shall comply with the controlled substances and alcohol use and testing requirements of the United States Secretary of Transportation as set forth in Part 655 (commencing with Section 655.1) of Title 49 of the Code of Federal Regulations.

(e) The owner-operator shall notify all other motor carriers with whom he or she is under contract when the owner-operator has met the requirements of subdivision (c) of Section 15242. Notwithstanding subdivision (i), a violation of this subdivision is an infraction.

(f) Except as provided in Section 382.301 of Title 49 of the Code of Federal Regulations, an applicant for employment as a commercial driver or an owner-operator seeking to provide transportation services and meeting the requirements of subdivision (b) of Section 34624, may not be placed on duty by a motor carrier until a preemployment test for controlled substances and alcohol use meeting the requirements of the federal regulations referenced in subdivision (a) have been completed and a negative test result has been reported.

(g) An applicant for employment as a commercial driver or an owner-operator, seeking to provide transportation services and meeting the requirements of subdivision (b) of Section 34624, may not be placed on duty by a motor carrier until the motor carrier has completed a full investigation of the driver s employment history meeting the requirements of the federal regulations cited under subdivision (a). Every motor carrier, whether making or receiving inquiries concerning a driver s history, shall document all activities it has taken to comply with this subdivision.

(h) A motor carrier that utilizes a preemployment screening service to review applications is in compliance with the employer duties under subdivisions (e) and (f) if the preemployment screening services that are provided satisfy the requirements of state and federal law and the motor carrier abides by any findings that would, under federal law, disqualify an applicant from operating a commercial vehicle.

(i) It is a misdemeanor punishable by imprisonment in the county jail for six months and a fine not to exceed five thousand dollars ($5,000), or by both the imprisonment and fine, for a person to willfully violate this section. As used in this subdivision, willfully has the same meaning as defined in Section 7 of the Penal Code.

(j) This section does not apply to a peace officer, as defined in Section 830.1 or 830.2 of the Penal Code, who is authorized to drive vehicles described in Section 34500, or to a firefighter, as defined in subdivision (f) of Section 15250.6, who is authorized to operate firefighting equipment as defined in subdivision (g) of Section 15250.6, if that peace officer or firefighter is participating in a substance abuse detection program within the scope of his or her employment.

(Amended by Stats. 2008, Ch. 368, Sec. 2. Effective January 1, 2009.)



34520.3

(a) For the purposes of this section, a school transportation vehicle is a vehicle that is not a schoolbus, school pupil activity bus, or youth bus, and is used by a school district or county office of education for the primary purpose of transporting children.

(b) A school district or county office of education that employs drivers to drive a school transportation vehicle, and the driver of those vehicles, who are not otherwise required to participate in a testing program of the United States Secretary of Transportation, shall participate in a program that is consistent with the controlled substances and alcohol use and testing requirements of the United States Secretary of Transportation that apply to schoolbus drivers and are set forth in Part 382 (commencing with Section 382.101) of, and Sections 392.5(a)(1) and (3) of, Title 49 of the Code of Federal Regulations.

(c) It is the intent of the Legislature that this section be implemented in a manner that does not require a school district or county office of education to administer a program for drivers of school transportation vehicles that imposes controlled substance and alcohol use and testing requirements greater than those applicable to school bus drivers under existing law.

(Added by Stats. 2005, Ch. 324, Sec. 1. Effective January 1, 2006.)



34520.5

(a) All employers of drivers who operate paratransit vehicles, and the drivers of those vehicles, who are not otherwise required to participate in a testing program of the United States Secretary of Transportation, shall participate in a program consistent with the controlled substances and alcohol use and testing requirements of the United States Secretary of Transportation as set forth in Part 382 (commencing with Section 382.101), Part 653 (commencing with Section 653.1), or Part 654 (commencing with Section 654.1) of Title 49 of the Code of Federal Regulations.

(b) Section 34520 is applicable to any controlled substances or alcohol testing program undertaken under this section.

(c) The employer of a paratransit vehicle driver shall participate in the pull notice system defined in Section 1808.1.

(Amended by Stats. 1999, Ch. 1007, Sec. 25. Effective January 1, 2000.)






DIVISION 14.85. MOTOR CARRIERS OF PROPERTY PERMIT ACT

CHAPTER 1. General Provisions and Definitions

34600

This division shall be known and may be cited as the Motor Carriers of Property Permit Act.

(Added by Stats. 1996, Ch. 1042, Sec. 53. Effective September 29, 1996.)



34601

(a) As used in this division, motor carrier of property means any person who operates any commercial motor vehicle as defined in subdivision (c). Motor carrier of property does not include a household goods carrier, as defined in Section 5109 of the Public Utilities Code, a household goods carrier transporting used office, store, and institution furniture and fixtures under its household goods carrier permit pursuant to Section 5137 of the Public Utilities Code, persons providing only transportation of passengers, or a passenger stage corporation transporting baggage and express upon a passenger vehicle incidental to the transportation of passengers.

(b) As used in this division, for-hire motor carrier of property means a motor carrier of property as defined in subdivision (a) who transports property for compensation.

(c) (1) As used in this division, except as provided in paragraph (2), a commercial motor vehicle means any self-propelled vehicle listed in subdivisions (a), (b), (f), (g), and (k) of Section 34500, any motortruck of two or more axles that is more than 10,000 pounds gross vehicle weight rating, and any other motor vehicle used to transport property for compensation.

(2) As used in this division, commercial motor vehicle does not include any of the following:

(A) Vehicles identified in subdivision (f) of Section 34500, if the gross vehicle weight rating of the towing vehicle is 10,000 pounds or less.

(B) Vehicles identified in subdivision (g) of Section 34500, if the hazardous material transportation does not require the display of placards under Section 27903, a license under Section 32000.5, or a hazardous waste transporter registration under Section 25163 of the Health and Safety Code, and the vehicle is not operated in commercial use.

(C) Vehicles operated by a household goods carrier, as defined in Section 5109 of the Public Utilities Code, under the household goods carrier permit pursuant to Section 5137 of that code.

(D) Vehicles operated by a household goods carrier to transport used office, store, and institution furniture and fixtures under its household goods carrier permit pursuant to Section 5137 of the Public Utilities Code.

(E) Pickup trucks as defined in Section 471, if the conditions in subparagraphs (A) and (B) are also met.

(F) Two-axle daily rental trucks with a gross vehicle weight rating of less than 26,001 pounds, when operated in noncommercial use.

(G) Motortrucks or two-axle truck tractors, with a gross vehicle weight rating of less than 26,001 pounds, operated solely to tow a camp trailer, trailer coach, fifth-wheel travel trailer, trailer designed to transport watercraft, or utility trailer. Vehicle combinations described in this subparagraph are not subject to Section 27900, 34501.12, or 34507.5.

(H) Motortrucks or two-axle truck tractors, with a gross vehicle weight rating of less than 16,001 pounds, operated singly in noncommercial use.

(d) For purposes of this chapter, private carrier means a motor carrier of property, who transports only his or her own property, including, but not limited to, the delivery of goods sold by that carrier.

(e) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2013, Ch. 500, Sec. 13.5. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 14 of Ch. 529.)



34601

(a) As used in this division, motor carrier of property means any person who operates any commercial motor vehicle as defined in subdivision (c). Motor carrier of property does not include a household goods carrier, as defined in Section 5109 of the Public Utilities Code, a household goods carrier transporting used office, store, and institution furniture and fixtures under its household goods carrier permit pursuant to Section 5137 of the Public Utilities Code, persons providing only transportation of passengers, or a passenger stage corporation transporting baggage and express upon a passenger vehicle incidental to the transportation of passengers.

(b) As used in this division, for-hire motor carrier of property means a motor carrier of property as defined in subdivision (a) who transports property for compensation.

(c) (1) As used in this division, except as provided in paragraph (2), a commercial motor vehicle means any self-propelled vehicle listed in subdivisions (a), (b), (f), (g), and (k) of Section 34500, any motortruck of two or more axles that is more than 10,000 pounds gross vehicle weight rating, and any other motor vehicle used to transport property for compensation.

(2) As used in this division, commercial motor vehicle does not include any of the following:

(A) Vehicles identified in subdivision (f) of Section 34500, if the gross vehicle weight rating of the towing vehicle is 10,000 pounds or less.

(B) Vehicles identified in subdivision (g) of Section 34500, if the hazardous material transportation does not require the display of placards under Section 27903, a license under Section 32000.5, or a hazardous waste transporter registration under Section 25163 of the Health and Safety Code, and the vehicle is not operated in commercial use.

(C) Vehicles operated by a household goods carrier, as defined in Section 5109 of the Public Utilities Code, under the household goods carrier permit pursuant to Section 5137 of that code.

(D) Vehicles operated by a household goods carrier to transport used office, store, and institution furniture and fixtures under its household goods carrier permit pursuant to Section 5137 of the Public Utilities Code.

(E) Pickup trucks as defined in Section 471, if the conditions in subparagraphs (A) and (B) are also met.

(F) Two-axle daily rental trucks with a gross vehicle weight rating of less than 26,001 pounds, when operated in noncommercial use.

(G) Vehicles never operated in commercial use, including motortrucks or two-axle truck tractors, with a gross vehicle weight rating of less than 26,001 pounds, when operated singly, or, when used to tow a camp trailer, trailer coach, fifth-wheel travel trailer, trailer designed to transport watercraft, or a utility trailer, never operated in commercial use. Vehicle combinations described in this subparagraph are not subject to Section 27900, 34501.12, or 34507.5.

(d) For purposes of this chapter, private carrier means a motor carrier of property, who transports only his or her own property, including, but not limited to, the delivery of goods sold by that carrier.

(e) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 13.5) and added by Stats. 2013, Ch. 500, Sec. 14. Effective January 1, 2014. Section operative January 1, 2016, by its own provisions.)



34602

As used in this division, fund means the Motor Vehicle Account in the State Transportation Fund.

(Amended by Stats. 2002, Ch. 805, Sec. 22. Effective September 23, 2002. Operative July 1, 2003, by Sec. 26 of Ch. 805.)



34603

The Department of the California Highway Patrol, the Public Utilities Commission, and the State Board of Equalization shall furnish, upon request, whatever information from their records may be required to assist the department in the effective development and enforcement of this division.

(Added by Stats. 1996, Ch. 1042, Sec. 53. Effective September 29, 1996.)



34604

The department may adopt reasonable rules and regulations necessary to administer this division. The department may also adopt rules and regulations necessary to administer civil sanction proceedings and impose fines for failure to comply with Division 14.8 (commencing with Section 34500), or this division, or regulations adopted pursuant to this code.

(Added by Stats. 1996, Ch. 1042, Sec. 53. Effective September 29, 1996.)



34605

(a) The department may contract with the Office of Administrative Hearings to administer proceedings and impose fines for failure to comply with Division 14.8 (commencing with Section 34500), or this division, or regulations adopted pursuant to this code.

(b) The department and the California Highway Patrol may also contract with the Public Utilities Commission to administer this division in a manner described by the contract, or if permitted by the Department of Motor Vehicles, in a manner as existed on January 1, 1996. This temporary authority shall be terminated on December 31, 1997.

(c) All fees collected under this contract shall be deposited in the Motor Vehicle Account in the State Transportation Fund.

(Amended by Stats. 2002, Ch. 805, Sec. 23. Effective September 23, 2002. Operative July 1, 2003, by Sec. 26 of Ch. 805.)






CHAPTER 2. Motor Carrier Permits

34620

(a) Except as provided in subdivision (b) and Section 34622, a motor carrier of property shall not operate a commercial motor vehicle on any public highway in this state, unless it has complied with Section 34507.5 and has registered with the department its carrier identification number authorized or assigned thereunder, and holds a valid motor carrier permit issued to that motor carrier by the department. The department shall issue a motor carrier permit upon the carrier s written request, compliance with Sections 34507.5, 34630, and 34640, and subdivisions (e) and (h) of Section 34501.12 for motor carriers listed in that section, and the payment of the fee required by this chapter.

(b) A person shall not contract with, or otherwise engage the services of, a motor carrier of property, unless that motor carrier holds a valid motor carrier of property permit issued by the department. A motor carrier of property or broker of construction trucking services, as defined in Section 3322 of the Civil Code, shall not contract or subcontract with, or otherwise engage the services of, a motor carrier of property, until the contracted motor carrier of property provides certification in the manner prescribed by this section, of compliance with subdivision (a). This certification shall be completed by the contracted motor carrier of property and shall include a provision requiring the contracted motor carrier of property to immediately notify the person to whom they are contracted if the contracted motor carrier of property s permit is suspended or revoked. A copy of the contracted motor carrier of property s permit shall accompany the required certificate. The Department of the California Highway Patrol shall, by regulation, prescribe the format for the certificate and may make available an optional specific form for that purpose. The certificate, or a copy thereof, shall be maintained by each involved party for the duration of the contract or period of service plus two years, and shall be presented for inspection at the location designated by each carrier under Section 34501.10, immediately upon the request of an authorized employee of the Department of the California Highway Patrol.

(c) (1) A motor carrier of property shall not retrieve a vehicle through the use of a tow truck, as defined in subdivision (a) of Section 615, from the premises of another motor carrier of property until the retrieving motor carrier provides a copy of its motor carrier permit to the releasing motor carrier.

(2) A motor carrier of property shall not release a vehicle to another motor carrier of property utilizing a tow truck, as defined in subdivision (a) of Section 615, until the releasing motor carrier obtains a copy of the motor carrier permit from the retrieving motor carrier. The motor carrier releasing the vehicle shall maintain a copy of the motor carrier permit for a period of two years after the transaction, and, upon the request of an authorized employee of the Department of the California Highway Patrol, shall immediately present the permit for inspection at the location designated by the releasing motor carrier under Section 34501.10.

(3) This subdivision does not apply to a person licensed pursuant to the Collateral Recovery Act (Chapter 11 (commencing with Section 7500) of Division 3 of the Business and Professions Code).

(Amended by Stats. 2013, Ch. 96, Sec. 1. Effective January 1, 2014.)



34621

(a) The fee required by Section 7232 of the Revenue and Taxation Code shall be paid to the department upon initial application for a motor carrier permit and for annual renewal.

(b) An application for an original or a renewal motor carrier permit shall contain all of the following information:

(1) The full name of the motor carrier; any fictitious name under which it is doing business; address, both physical and mailing; and business telephone number.

(2) Status as individual, partnership, owner-operator, or corporation, and officers of corporation and all partners.

(3) Name, address, and driver s license number of owner-operator.

(4) California carrier number, number of commercial motor vehicles in fleet, interstate or intrastate operations, State Board of Equalization, federal Department of Transportation or the Federal Motor Carrier Safety Administration number, as applicable.

(5) Transporter or not a transporter of hazardous materials or petroleum.

(6) Evidence of financial responsibility.

(7) Evidence of workman s compensation coverage, if applicable.

(8) Carrier certification of enrollment in the biennial inspection of terminals (BIT) program under subdivisions (e) and (h) of Section 34501.12, unless otherwise exempted.

(9) Carrier certification of enrollment in a controlled substance and alcohol use and testing (CSAT) program required under Section 34520, unless otherwise exempted.

(10) Any other information necessary to enable the department to determine whether the applicant is entitled to a permit.

(Amended by Stats. 2007, Ch. 66, Sec. 2. Effective January 1, 2008.)



34622

This chapter does not apply to any of the following:

(a) Vehicles described in Section 5004 or 5011, and those that are exempt from vehicle registration fees.

(b) A household goods carrier transporting used office, store, and institution furniture and fixtures under its household goods carrier permit pursuant to Section 5137 of the Public Utilities Code.

(Amended by Stats. 2013, Ch. 500, Sec. 16. Effective January 1, 2014.)



34623

(a) The Department of the California Highway Patrol has exclusive jurisdiction for the regulation of safety of operation of motor carriers of property.

(b) The motor carrier permit of a motor carrier of property may be suspended for failure to do any of the following:

(1) Maintain any vehicle of the carrier in a safe operating condition or to comply with this code or with applicable regulations contained in Title 13 of the California Code of Regulations, if that failure is either a consistent failure or presents an imminent danger to public safety.

(2) Enroll all drivers in the pull notice system as required by Section 1808.1.

(3) Submit any application or pay any fee required by subdivision (e) or (h) of Section 34501.12 within the timeframes set forth in that section.

(c) The motor carrier permit of a motor carrier of property shall be suspended for failure to either (1) comply with the requirements of federal law described in subdivision (a) of Section 34520 of the Vehicle Code, or (2) make copies of results and other records available as required by subdivision (b) of that section. The suspension shall be as follows:

(1) For a serious violation, which is a willful failure to perform substance abuse testing in accordance with state or federal law:

(A) For a first offense, a mandatory five-day suspension.

(B) For a second offense within three years of a first offense, a mandatory three-month suspension.

(C) For a third offense within three years of a first offense, a mandatory one-year suspension.

(2) For a nonserious violation, the time recommended to the department by the Department of the California Highway Patrol.

(3) For the purposes of this subdivision, willful failure means any of the following:

(A) An intentional and uncorrected failure to have a controlled substances and alcohol testing program in place.

(B) An intentional and uncorrected failure to enroll an employed driver into the controlled substances and alcohol testing program.

(C) A knowing use of a medically disqualified driver, including the failure to remove the driver from safety-sensitive duties upon notification of the medical disqualification.

(D) An attempt to conceal legal deficiencies in the motor carrier s controlled substances and alcohol testing program.

(d) The department, pending a hearing in the matter pursuant to subdivision (f), may suspend a carrier s permit.

(e) (1) A motor carrier whose motor carrier permit is suspended pursuant to subdivision (b) may obtain a reinspection of its terminal and vehicles by the Department of the California Highway Patrol by submitting a written request for reinstatement to the department and paying a reinstatement fee as required by Section 34623.5.

(2) A motor carrier whose motor carrier permit is suspended for failure to submit any application or to pay any fee required by Section 34501.12 shall present proof of having submitted that application or have paid that fee to the Department of the California Highway Patrol before applying for reinstatement of its motor carrier permit.

(3) The department shall deposit all reinstatement fees collected from motor carriers of property pursuant to this section in the fund. Upon receipt of the fee, the department shall forward a request to the Department of the California Highway Patrol, which shall perform a reinspection within a reasonable time, or shall verify receipt of the application or fee or both the application and fee. Following the term of a suspension imposed under Section 34670, the department shall reinstate a carrier s motor carrier permit suspended under subdivision (b) upon notification by the Department of the California Highway Patrol that the carrier s safety compliance has improved to the satisfaction of the Department of the California Highway Patrol, or that the required application or fees have been received by the Department of the California Highway Patrol, unless the permit is suspended for another reason or has been revoked.

(f) Whenever the department suspends the permit of any carrier pursuant to subdivision (b), (c), or paragraph (3) of subdivision (i), the department shall furnish the carrier with written notice of the suspension and shall provide for a hearing within a reasonable time, not to exceed 21 days, after a written request is filed with the department. At the hearing, the carrier shall show cause why the suspension should not be continued. Following the hearing, the department may terminate the suspension, continue the suspension in effect, or revoke the permit. The department may revoke the permit of any carrier suspended pursuant to subdivision (b) at any time that is 90 days or more after its suspension if the carrier has not filed a written request for a hearing with the department or has failed to submit a request for reinstatement pursuant to subdivision (e).

(g) Notwithstanding any other provision of this code, no hearing shall be provided when the suspension of the motor carrier permit is based solely upon the failure of the motor carrier to maintain satisfactory proof of financial responsibility as required by this code, or failure of the motor carrier to submit an application or to pay fees required by Section 34501.12.

(h) A motor carrier of property may not operate a commercial motor vehicle on any public highway in this state during any period its motor carrier of property permit is suspended pursuant to this division.

(i) (1) A motor carrier of property whose motor carrier permit is suspended pursuant to this section or Section 34505.6, which suspension is based wholly or in part on the failure of the motor carrier to maintain any vehicle in safe operating condition, may not lease, or otherwise allow, another motor carrier to operate the vehicles of the carrier subject to the suspension, during the period of the suspension.

(2) A motor carrier of property may not knowingly lease, operate, dispatch, or otherwise utilize any vehicle from a motor carrier of property whose motor carrier permit is suspended, which suspension is based wholly or in part on the failure of the motor carrier to maintain any vehicle in safe operating condition.

(3) The department may immediately suspend the motor carrier permit of any motor carrier that the department determines to be in violation of paragraph (2).

(j) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2013, Ch. 500, Sec. 17. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 18 of Ch. 529.)



34623

(a) The Department of the California Highway Patrol has exclusive jurisdiction for the regulation of safety of operation of motor carriers of property.

(b) The motor carrier permit of a motor carrier of property may be suspended for failure to do either of the following:

(1) Maintain any vehicle of the carrier in a safe operating condition or to comply with this code or with applicable regulations contained in Title 13 of the California Code of Regulations, if that failure is either a consistent failure or presents an imminent danger to public safety.

(2) Enroll all drivers in the pull-notice system as required by Section 1808.1.

(c) The motor carrier permit of a motor carrier of property shall be suspended for failure to either (1) comply with the requirements of federal law described in subdivision (a) of Section 34520 of the Vehicle Code, or (2) make copies of results and other records available as required by subdivision (b) of that section. The suspension shall be as follows:

(1) For a serious violation, which is a willful failure to perform substance abuse testing in accordance with state or federal law:

(A) For a first offense, a mandatory five-day suspension.

(B) For a second offense within three years of a first offense, a mandatory three-month suspension.

(C) For a third offense within three years of a first offense, a mandatory one-year suspension.

(2) For a nonserious violation, the time recommended to the department by the Department of the California Highway Patrol.

(3) For the purposes of this subdivision, willful failure means any of the following:

(A) An intentional and uncorrected failure to have a controlled substances and alcohol testing program in place.

(B) An intentional and uncorrected failure to enroll an employed driver into the controlled substances and alcohol testing program.

(C) A knowing use of a medically disqualified driver, including the failure to remove the driver from safety-sensitive duties upon notification of the medical disqualification.

(D) An attempt to conceal legal deficiencies in the motor carrier s controlled substances and alcohol testing program.

(d) The department, pending a hearing in the matter pursuant to subdivision (f), may suspend a carrier s permit.

(e) (1) A motor carrier whose motor carrier permit is suspended pursuant to subdivision (b) may obtain a reinspection of its terminal and vehicles by the Department of the California Highway Patrol by submitting a written request for reinstatement to the department and paying a reinstatement fee as required by Section 34623.5.

(2) The department shall deposit all reinstatement fees collected from motor carriers of property pursuant to this section in the fund. Upon receipt of the fee, the department shall forward a request to the Department of the California Highway Patrol, which shall perform a reinspection within a reasonable time, or shall verify receipt of the application or fee or both the application and fee. Following the term of a suspension imposed under Section 34670, the department shall reinstate a carrier s motor carrier permit suspended under subdivision (b) upon notification by the Department of the California Highway Patrol that the carrier s safety compliance has improved to the satisfaction of the Department of the California Highway Patrol, unless the permit is suspended for another reason or has been revoked.

(f) Whenever the department suspends the permit of any carrier pursuant to subdivision (b), (c), or paragraph (3) of subdivision (i), the department shall furnish the carrier with written notice of the suspension and shall provide for a hearing within a reasonable time, not to exceed 21 days, after a written request is filed with the department. At the hearing, the carrier shall show cause why the suspension should not be continued. Following the hearing, the department may terminate the suspension, continue the suspension in effect, or revoke the permit. The department may revoke the permit of any carrier suspended pursuant to subdivision (b) at any time that is 90 days or more after its suspension if the carrier has not filed a written request for a hearing with the department or has failed to submit a request for reinstatement pursuant to subdivision (e).

(g) Notwithstanding any other provision of this code, a hearing shall not be provided if the suspension of the motor carrier permit is based solely upon the failure of the motor carrier to maintain satisfactory proof of financial responsibility as required by this code.

(h) A motor carrier of property may not operate a commercial motor vehicle on any public highway in this state during any period its motor carrier of property permit is suspended pursuant to this division.

(i) (1) A motor carrier of property whose motor carrier permit is suspended pursuant to this section or Section 34505.6, which suspension is based wholly or in part on the failure of the motor carrier to maintain any vehicle in safe operating condition, may not lease, or otherwise allow, another motor carrier to operate the vehicles of the carrier subject to the suspension, during the period of the suspension.

(2) A motor carrier of property may not knowingly lease, operate, dispatch, or otherwise utilize any vehicle from a motor carrier of property whose motor carrier permit is suspended, which suspension is based wholly or in part on the failure of the motor carrier to maintain any vehicle in safe operating condition.

(3) The department may immediately suspend the motor carrier permit of any motor carrier that the department determines to be in violation of paragraph (2).

(j) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 17) and added by Stats. 2013, Ch. 500, Sec. 18. Effective January 1, 2014. Section operative January 1, 2016, by its own provisions.)



34623.1

The motor carrier permit of a licensee may be suspended pursuant to Section 494.5 of the Business and Professions Code if a licensee s name is included on a certified list of tax delinquencies provided by the State Board of Equalization or the Franchise Tax Board pursuant to Section 7063 or Section 19195, respectively of the Revenue and Taxation Code.

(Added by Stats. 2011, Ch. 455, Sec. 17. Effective January 1, 2012.)



34623.5

Except as provided under subdivision (c) of Section 34630 and subdivision (d) of Section 34640, before a permit may be reissued after a suspension is terminated, there shall, in addition to any other fees required by this code, be paid to the department a fee of one hundred fifty dollars ($150).

(Amended by Stats. 2007, Ch. 58, Sec. 1. Effective January 1, 2008.)



34624

(a) The department shall establish a classification of motor carrier of property known as owner-operators.

(b) As used in this section and in Sections 1808.1 and 34501.12, an owner-operator is a person who meets all of the following requirements:

(1) Holds a class A or class B driver s license or a class C license with a hazardous materials endorsement.

(2) Owns, leases, or otherwise operates not more than one power unit and not more than three towed vehicles.

(3) Is required to obtain a permit as a motor carrier of property by the department under this division.

(c) (1) As used in this section, power unit is a motor vehicle described in subdivision (a), (b), (g), (f), or (k) of Section 34500, or a motortruck of two or more axles that is more than 10,000 pounds gross vehicle weight rating, but does not include those vehicles operated by household goods carriers, as defined in Section 5109 of the Public Utilities Code or persons providing transportation of passengers. A towed vehicle is a nonmotorized vehicle described in subdivision (d), (e), (f), (g), or (k) of that section.

(2) As used in this section, subdivision (f) of Section 34500 includes only those combinations where the gross vehicle weight rating of the towing vehicle exceeds 11,500 pounds, and subdivision (g) of Section 34500 includes only those vehicles transporting hazardous materials for which the display of placards is required pursuant to Section 27903, a license is required pursuant to Section 32000.5, or for which a hazardous waste transporter registration is required pursuant to Section 25163 of the Health and Safety Code.

(d) The department, upon suspending or revoking the driving privilege of an owner-operator shall also suspend the owner-operator s motor carrier permit, unless the owner-operator, within 15 days, shows good cause why the permit should not be suspended.

(e) Every motor carrier who is within the classification established by this section is responsible for notifying all other motor carriers with whom he or she is under contract when the status of the motor carrier changes so that he or she is no longer within the classification established by this section.

(f) This section shall not be construed to change the definition of employer, employee, or independent contractor for any other purpose.

(Amended by Stats. 2002, Ch. 774, Sec. 6. Effective September 21, 2002.)






CHAPTER 3. Insurance

34630

(a) A motor carrier permit shall not be granted to any motor carrier of property until there is filed with the department proof of financial responsibility in the form of a currently effective certificate of insurance, issued by a company licensed to write that insurance in this state or by a nonadmitted insurer subject to Section 1763 of the Insurance Code, if the policy represented by the certificate meets the minimum insurance requirements contained in Section 34631.5. The certificate of insurance or surety bond shall provide coverage with respect to the operation, maintenance, or use of any vehicle for which a permit is required, although the vehicle may not be specifically described in the policy, or a bond of surety issued by a company licensed to write surety bonds in this state, or written evidence of self-insurance by providing the self-insured number granted by the department on a form approved by the department.

(b) Proof of financial responsibility shall be continued in effect during the active life of the motor carrier permit. The certificate of insurance shall not be cancelable on less than 30 days written notice from the insurer to the department except in the event of cessation of operations as a permitted motor carrier of property.

(c) Whenever the department determines or is notified that the certificate of insurance or surety bond of a motor carrier of property will lapse or be terminated, the department shall suspend the carrier s permit effective on the date of lapse or termination unless the carrier provides evidence of valid insurance coverage pursuant to subdivision (a).

(1) If the carrier s permit is suspended, the carrier shall pay a reinstatement fee as set forth in Section 34623.5, and prior to conducting on-highway operations, present proof of financial responsibility pursuant to subdivision (a) in order to have the permit reinstated.

(2) If the evidence provided by the carrier of valid insurance coverage pursuant to subdivision (a) demonstrates that a lapse in coverage for the carrier s operation did not occur, the reinstatement fee shall be waived.

(Amended by Stats. 2007, Ch. 58, Sec. 2. Effective January 1, 2008.)



34631

The proof of financial responsibility required under Section 34630 shall be evidenced by the deposit with the department, covering each vehicle used or to be used under the motor carrier permit applied for, of one of the following:

(a) A certificate of insurance, issued by a company licensed to write insurance in this state, or by a nonadmitted insurer subject to Section 1763 of the Insurance Code, if the policies represented by the certificate comply with Section 34630 and the rules promulgated by the department pursuant to Section 34604.

(b) A bond of a surety company licensed to write surety bonds in the state.

(c) Evidence of qualification of the carrier as a self-insurer as provided for in subdivision (a) of Section 34630. However, any certificate of self-insurance granted to a motor carrier of property shall be limited to serve as proof of financial responsibility under paragraphs (1) and (2) of subdivision (a) of Section 34631.5 minimum limits only and shall not be acceptable as proof of financial responsibility for the coverage required pursuant to paragraph (3) or (4) of subdivision (a) of Section 34631.5.

(d) Evidence on a form that indicates that coverage is provided by a charitable risk pool operating under Section 5005.1 of the Corporations Code, if the registered owner of the vehicle is a nonprofit organization that is exempt from taxation under paragraph (3) of subsection (c) of Section 501 of the United States Internal Revenue Code. The form shall include all of the following:

(1) The name and address of the motor carrier.

(2) The name and address of the charitable risk pool providing the policy for the motor carrier.

(3) The policy number, effective date, and liability limits of the policy.

(4) A statement from the charitable risk pool that the policy meets the requirements of Section 34631.5.

(Amended by Stats. 2002, Ch. 758, Sec. 15. Effective January 1, 2003.)



34631.5

(a) (1) Every motor carrier of property as defined in Section 34601, except those subject to paragraph (2), (3), or (4), shall provide and thereafter continue in effect adequate protection against liability imposed by law upon those carriers for the payment of damages in the amount of a combined single limit of not less than seven hundred fifty thousand dollars ($750,000) on account of bodily injuries to, or death of, one or more persons, or damage to or destruction of, property other than property being transported by the carrier for any shipper or consignee whether the property of one or more than one claimant in any one accident.

(2) Every motor carrier of property, as defined in Section 34601, who operates only vehicles under 10,000 pounds GVWR and who does not transport any commodity subject to paragraph (3) or (4), shall provide and thereafter continue in effect adequate protection against liability imposed by law for the payment of damages caused by bodily injuries to or the death of any person; or for damage to or destruction of property of others, other than property being transported by the carrier, in an amount not less than three hundred thousand dollars ($300,000).

(3) Every intrastate motor carrier of property, as defined in Section 34601, who transports petroleum products in bulk, including waste petroleum and waste petroleum products, shall provide and thereafter continue in effect adequate protection against liability imposed by law upon the carrier for the payment of damages for personal bodily injuries (including death resulting therefrom) in the amount of not less than five hundred thousand dollars ($500,000) on account of bodily injuries to, or death of, one person; and protection against a total liability of those carriers on account of bodily injuries to, or death of more than one person as a result of any one accident, but subject to the same limitation for each person in the amount of not less than one million dollars ($1,000,000); and protection in an amount of not less than two hundred thousand dollars ($200,000) for one accident resulting in damage to or destruction to property other than property being transported by the carrier for any shipper or consignee, whether the property of one or more than one claimant; or a combined single limit in the amount of not less than one million two hundred thousand dollars ($1,200,000) on account of bodily injuries to, or death of, one or more persons or damage to or destruction of property, or both, other than property being transported by the carrier for any shipper or consignee whether the property of one or more than one claimant in any one accident.

(4) Except as provided in paragraph (3), every motor carrier of property, as defined in Section 34601, that transports any hazardous material, as defined by Section 353, shall provide and thereafter continue in effect adequate protection against liability imposed by law on those carriers for the payment of damages for personal injury or death, and damage to or destruction of property, in amounts of not less than the minimum levels of financial responsibility specified for carriers of hazardous materials by the United States Department of Transportation in Part 387 (commencing with Section 387.1) of Title 49 of the Code of Federal Regulations. The applicable minimum levels of financial responsibility required are as follows:

Commodity Transported:

Combined
Single Limit
Coverage

(A)

Oil listed in Section 172.101 of Title 49 of the Code of Federal Regulations; or hazardous waste, hazardous materials and hazardous substances defined in Section 171.8 of Title 49 of the Code of Federal Regulations and listed in Section 172.101 of Title 49 of the Code of Federal Regulations, but not mentioned in subparagraph (C) or (D).

$1,000,000

(B)

Hazardous waste as defined in Section 25117 of the Health and Safety Code and in Article 1 (commencing with Section 66261.1) of Chapter 11 of Division 4.5 of Title 22 of the California Code of Regulations, but not mentioned in subparagraph (C) or (D).

$1,000,000

(C)

Hazardous substances, as defined in Section 171.8 of Title 49 of the Code of Federal Regulations, or liquefied compressed gas or compressed gas, transported in cargo tanks, portable tanks, or hopper-type vehicle with capacities in excess of 3,500 water gallons.

$5,000,000

(D)

Any quantity of division 1.1, 1.2, or 1.3 explosives; any quantity of poison gas (Poison A); or highway route controlled quantity radioactive materials as defined in Section 173.403 of Title 49 of the Code of Federal Regulations.

$5,000,000

(b) (1) The protection required under subdivision (a) shall be evidenced by the deposit with the department, covering each vehicle used or to be used in conducting the service performed by each motor carrier of property, an authorized certificate of public liability and property damage insurance, issued by a company licensed to write the insurance in the State of California, or by a nonadmitted insurer subject to Section 1763 of the Insurance Code.

(2) The protection required under subdivision (a) by every motor carrier of property engaged in interstate or foreign transportation of property in or through California, shall be evidenced by the filing and acceptance of a department authorized certificate of insurance, or qualification as a self-insurer as may be authorized by law.

(3) A certificate of insurance, evidencing the protection, shall not be cancelable on less than 30 days written notice to the department, the notice to commence to run from the date notice is actually received at the office of the department in Sacramento.

(4) Every insurance certificate or equivalent protection to the public shall contain a provision that the certificate or equivalent protection shall remain in full force and effect until canceled in the manner provided by paragraph (3).

(5) Upon cancellation of an insurance certificate or the cancellation of equivalent protection authorized by the Department of Motor Vehicles, the motor carrier permit of any motor carrier of property, shall stand suspended immediately upon the effective date of the cancellations.

(6) No carrier shall engage in any operation on any public highway of this state during the suspension of its permit.

(7) No motor carrier of property, whose permit has been suspended under paragraph (5) shall resume operations unless and until the carrier has filed an insurance certificate or equivalent protection in effect at the time and that meets the standards set forth in this section. The operative rights of the complying carriers shall be reinstated from suspension upon the filing of an insurance certificate or equivalent protection.

(8) In order to expedite the processing of insurance filings by the department, each insurance filing made should contain the insured s California carrier number, if known, in the upper right corner of the certificate.

(c) (1) Notwithstanding any other provision of law, the operator of a for-hire tow truck who is in compliance with subdivision (a) may perform emergency moves, irrespective of the load carried aboard the vehicle being moved.

(2) For the purposes of paragraph (1), an emergency move is limited to one or more of the following activities:

(A) Removal of a disabled or damaged vehicle or combination of vehicles from a highway.

(B) Removal of a vehicle or combination of vehicles from public or private property following a traffic collision.

(C) Removal of a vehicle or combination of vehicles from public or private property to protect public health, safety, or property.

(D) Removal of a vehicle or combination of vehicles from any location for impound or storage, at the direction of a peace officer.

(3) The authority granted under paragraph (1) applies only to the first one-way carriage of property from the scene of the emergency to the nearest safe location. Any subsequent move of that property shall be subject to subdivision (a), including, but not limited to, a requirement that the for-hire tow truck operator have a level of liability protection that is adequate for the commodity being transported by the towed vehicle or combination of vehicles.

(4) Any transportation of property by an operator of an operator of a for-hire tow truck that is not an emergency move, as authorized under paragraph (1), shall be subject to subdivision (a), including, but not limited to, a requirement that the for-hire tow truck operator have a level of liability protection that is adequate for the commodity being transported by the towed vehicle or combination of vehicles.

(Amended by Stats. 1999, Ch. 724, Sec. 48. Effective January 1, 2000.)



34632

(a) Every motor carrier of property shall furnish the department annually, as specified by the department, a list, prepared under oath, of all vehicles, described in Section 34601, used in transportation during the preceding year.

(b) If the carrier s insurer informs the department that the carrier has failed to obtain insurance coverage for any vehicle reported on the list, the department shall, in addition to any other applicable penalty provided in this division, suspend the carrier s permit.

(Added by Stats. 1996, Ch. 1042, Sec. 53. Effective September 29, 1996.)



34633

Every motor carrier of property with a carrier fleet of 20 or more commercial motor vehicles as defined in Section 34601 shall, under oath, file annually a report with the department indicating the number, classification, and compensation of all employees and owner-operator drivers hired or engaged during the reporting period. The department shall submit a copy of the report to the administrator of the corporation s workers compensation self-insurance plan if the corporation is self-insured, or to the carrier s workers compensation insurer if the carrier s workers compensation protection is provided by a policy or policies of insurance.

(Added by Stats. 1996, Ch. 1042, Sec. 53. Effective September 29, 1996.)



34634

(a) Upon receipt of a stop order issued by the Director of Industrial Relations pursuant to Section 3710.1 of the Labor Code, the department shall determine whether the motor carrier of property has filed a false statement relative to workers compensation insurance coverage, in violation of statute, or rules or orders of the department. If, after notice and opportunity to be heard, the department determines that there has been a violation of statute, or rules or orders of the department, the department shall, in addition to any other applicable penalty provided in this division, suspend the carrier s permit.

(b) Upon notification from the Director of Industrial Relations that a final judgment has been entered against any motor carrier of property as a result of an award having been made to an employee pursuant to Section 3716.2 of the Labor Code, the department shall, 30 days from the date the carrier is mailed the notice pursuant to subdivision (c), revoke the carrier s permit unless the judgment has been satisfied or has been discharged in accordance with the bankruptcy laws of the United States or the carrier requests a hearing pursuant to subdivision (c).

(c) Within seven days of notification from the Director of Industrial Relations that a final judgment has been entered against any motor carrier of property as a result of an award having been made to an employee pursuant to Section 3716.2 of the Labor Code, the department shall furnish to the carrier named in the final judgment written notice of the right to a hearing regarding the revocation of the permit and the procedure to follow to request a hearing. The notice shall state that the department is required to revoke the carrier s permit pursuant to subdivision (b) after 30 days from the date the notice is mailed unless the carrier provides proof that the judgment is satisfied or has been discharged in accordance with the bankruptcy laws of the United States and the department has been so notified seven days prior to the conclusion of the 30-day waiting period. The carrier may request a hearing within 10 days from the date the notice is sent by the department. The request for the hearing shall stay the revocation. The hearing shall be held within 30 days of the receipt of the request. If the department finds that an unsatisfied judgment exists concerning a debt arising under Section 3717 of the Labor Code, the department shall immediately revoke the carrier s permit.

(Added by Stats. 1996, Ch. 1042, Sec. 53. Effective September 29, 1996.)






CHAPTER 4. Workers’ Compensation

34640

(a) A motor carrier permit shall not be granted to any motor carrier of property until one of the following is filed with the department:

(1) A certificate of workers compensation coverage for its employees issued by an admitted insurer.

(2) A certification of consent to self-insure issued by the Director of Industrial Relations, and the identity of the administrator of the carrier s workers compensation self-insurance plan.

(3) A statement, under penalty of perjury, stating that, in its operations as a motor carrier of property, it does not employ any person in any manner so as to become subject to the workers compensation laws of this state.

(b) The workers compensation certified under paragraph (1) of subdivision (a) shall be effective until canceled. The insurer shall provide to the motor carrier of property and to the department a notice of cancellation not less than 30 days in advance of the effective date.

(c) If, after filing the statement described in paragraph (3) of subdivision (a), the carrier becomes subject to the workers compensation laws of this state, the carrier shall promptly notify the department that the carrier is withdrawing its statement under paragraph (3) of subdivision (a), and shall simultaneously file the certificate described in either paragraph (1) or (2) of subdivision (a).

(d) Whenever the department determines or is notified that the certificate of workers compensation insurance or certification to self-insure a motor carrier of property will lapse or be terminated, the department shall suspend the carrier s permit effective on the date of the lapse or termination, unless the motor carrier provides evidence of valid insurance coverage pursuant to subdivision (a).

(1) If the carrier s permit is suspended, the carrier shall pay a reinstatement fee as set forth in Section 34671, and prior to conducting on-highway operations, present proof of valid insurance coverage pursuant to subdivision (a) in order to have the permit reinstated.

(2) If the evidence provided by the carrier of valid insurance coverage pursuant to subdivision (a) demonstrates that a lapse in coverage for the carrier s operation did not occur, the reinstatement fee shall be waived.

(Amended by Stats. 2007, Ch. 58, Sec. 3. Effective January 1, 2008.)






CHAPTER 6. Fines and Penalties

34660

(a) A motor carrier of property, after its motor carrier permit has been suspended by the department, who continues to operate as a motor carrier, either independently or for another motor carrier, is guilty of a misdemeanor, punishable by a fine of not more than two thousand five hundred dollars ($2,500), or by imprisonment in the county jail for not more than three months, or by both that fine and imprisonment.

(b) Each violation of this section is a separate and distinct offense, and, in the case of a continuing violation, each day s continuance of operation as a carrier in violation of this section is a separate and distinct offense.

(c) Upon finding that a motor carrier of property is willfully violating this section after being advised that it is not operating in compliance with the laws of this state, the court may issue an injunction to stop the carrier s continued operation.

(d) A member of the Department of the California Highway Patrol may impound a vehicle or combination of vehicles operated by a motor carrier of property, when the vehicle or combination of vehicles is found upon a highway, any public lands, or an offstreet parking facility and the motor carrier is found to be in violation of this section or of subdivision (a) of Section 34620. For purposes of this subdivision, the vehicle shall be released to the registered owner or authorized agent only after the registered owner or authorized agent furnishes the Department of the California Highway Patrol with proof of current registration, a currently valid driver s license of the appropriate class to operate the vehicle or combination of vehicles, and proof of compliance with this division. The registered owner or authorized agent is responsible for all towing and storage charges related to the impoundment.

(Amended by Stats. 1997, Ch. 652, Sec. 22. Effective January 1, 1998.)



34661

Any person or corporation who violates any provision of this division is guilty of a misdemeanor, punishable by a fine of not more than two thousand five hundred dollars ($2,500), or by imprisonment in the county jail for not more than three months, or by both that fine and imprisonment.

(Added by Stats. 1996, Ch. 1042, Sec. 53. Effective September 29, 1996.)



34670

Any violation of Division 14.8 (commencing with Section 34500) or any violation that results in a suspension or revocation of the motor carrier permit pursuant to Section 34505.6 or 34623, or subdivision (d) of Section 34624, in addition to any other penalties, shall be sanctioned as follows:

(a) If there have been no prior sanctions imposed on the permitholder, the permit shall be suspended for 30 days.

(b) If the permit had been suspended once prior in the previous 36 months, the permit shall be suspended for 60 days.

(c) If the permit had been previously suspended two or more times in the previous 36 months, the permit shall be suspended for 90 days, and a fine of one thousand five hundred dollars ($1,500) shall be imposed.

(Amended by Stats. 1997, Ch. 652, Sec. 23. Effective January 1, 1998.)



34671

Except as provided under subdivision (c) of Section 34630 and subdivision (d) of Section 34640, a motor carrier permit suspended or revoked under the provisions of this code shall not be reinstated until a fee of one hundred fifty dollars ($150) has been paid, and the motor carrier permitholder has met all requirements for the issuance of a permit.

(Amended by Stats. 2007, Ch. 58, Sec. 4. Effective January 1, 2008.)



34672

If a motor carrier permit is paid for by a check that is dishonored by the bank, the permit shall be canceled. The department shall notify the carrier that the check was dishonored and that the permit will be canceled 30 days from the date of notification if the applicant does not make restitution. If the applicant does not make restitution for the dishonored check, and pay the dishonored check fee within 30 days of the notice, the application for a motor carrier permit shall be canceled.

(Amended by Stats. 2001, Ch. 825, Sec. 18. Effective January 1, 2002.)









DIVISION 14.9. MOTOR VEHICLE DAMAGE CONTROL

CHAPTER 1. Short Title

34700

This division may be cited as the Greene-Harmer Motor Vehicle Damage Control Act.

(Added by Stats. 1971, Ch. 598.)






CHAPTER 2. General Provisions and Definitions

34710

As used in this division, passenger vehicle means any motor vehicle defined in Section 465, except any of the following motor vehicles:

(a) Motorcycles.

(b) Housecars.

(c) Specially constructed vehicles.

(d) Motor vehicles equipped with four-wheel drive.

(e) Motor vehicles constructed on a truck chassis.

(f) Motor vehicles operated for hire, compensation, or profit.

(g) Makes of motor vehicles of a model year manufactured or sold in California in quantities of less than 2,000 units for each such model year.

(h) Motor vehicles designed and constructed by the manufacturer of such vehicles, for off-highway use, as determined by the Department of Motor Vehicles.

(Amended by Stats. 1974, Ch. 635.)



34715

No new passenger vehicle, except a passenger vehicle certified by its manufacturer as having been manufactured prior to September 1, 1973, shall be sold or registered on and after September 1, 1973, unless it has a manufacturer s warranty that it is equipped with an appropriate energy-absorption system that meets the requirement for energy absorption systems set by the National Highway Traffic Safety Administration.

(Amended by Stats. 1977, Ch. 880.)






CHAPTER 3. Departmental Action

34725

Any violation of any provisions of this division may be enjoined in a civil action brought by the Attorney General in the name of the people of the State of California, upon request of the Department of Motor Vehicles, except that it shall not be necessary to show lack of adequate remedy at law or to show irreparable damage or loss.

(Added by Stats. 1971, Ch. 598.)









DIVISION 15. SIZE, WEIGHT, AND LOAD

CHAPTER 1. General Provisions

35000

The provisions of this division refer exclusively to the size and weight of, and loads upon, vehicles when operated upon the highways.

(Enacted by Stats. 1959, Ch. 3.)



35001

The provisions of this division, except those requiring a permit for overweight loads, do not apply to motor trucks equipped with snow removal devices.

(Enacted by Stats. 1959, Ch. 3.)



35002

(a) (1) This division does not apply to an authorized emergency vehicle owned or operated by a governmental agency while being used in responding to and returning from emergency fire calls, while being moved from place to place in anticipation of emergency fire calls, when used during training in any fire service application or during fire prevention activities, or when vehicles ordinarily used for those purposes are necessarily transported for vehicle maintenance, repair, or service. This subdivision only applies to vehicles purchased prior to January 1, 1994. Vehicles purchased on January 1, 1992, to and including December 31, 1993, shall meet the applicable requirements of Standards 1901 to 1904, inclusive, of the National Fire Protection Association, as those standards were in effect on December 31, 1991.

(2) All vehicles described in paragraph (1) first purchased on or after January 1, 1994, shall comply with the applicable permit requirements adopted by the Department of Transportation.

(3) For purposes of this section, purchased means the date that the operating agency enters into a contract to purchase the vehicle.

(b) All vehicles described in subdivision (a) purchased on or after January 1, 1994, shall meet the following requirements:

(1) It shall be the responsibility of the manufacturer to provide a gross axle weight rating (GAWR), gross combined weight rating (GCWR), and gross vehicle weight rating (GVWR), adequate to carry a full water tank with the allowance for personnel and miscellaneous equipment, including hose load, shown in the table below:

Personnel

Misc. Equipment

Pumpers

1,200 lbs.

2,000 lbs.

Light attack apparatus

?600 lbs.

?900 lbs.

Water towers

1,200 lbs.

1,500 lbs.

Aerial platforms with ground
ladders

1,200 lbs.

2,500 lbs.

Aerial ladders with ground
ladders

1,200 lbs.

2,500 lbs.

Fire apparatus shall be weighed and certified by the manufacturer to determine compliance with the table above prior to acceptance by the purchaser. Apparatus and chassis manufacturers shall furnish certification of the gross vehicle weight rating (GVWR), gross combined weight rating (GCWR), and gross axle weight rating (GAWR) on a nameplate affixed to the apparatus.

(2) A fire apparatus exceeding 31,000 pounds gross vehicle weight rating (GVWR) shall be equipped with a retarder.

(3) For purposes of this section, a fire apparatus is a vehicle designed, maintained, and used under emergency conditions to transport personnel and equipment, or for the suppression of fires or mitigation of other hazardous situations, consistent with the 2009 edition of Standard 1901 of the National Fire Protection Association.

(4) Notwithstanding the weight exemption provided for in Chapter 7 of Division 2 of Title 21 of the California Code of Regulations, effective on July 2, 2010, nor any other provision of law, a fire apparatus vehicle is prohibited from towing or hauling any other vehicle or equipment while operating under an overweight permit.

(5) This chapter and Chapter 7 of Division 2 of Title 21 of the California Code of Regulations do not limit the discretion of the department or a local government to deny an application for an overweight permit on the basis of good cause.

(c) A vehicle owned, operated, or rented by a public agency that is being used in responding to or returning from an emergency, may be operated as required, if a reasonable effort is first made by the agency to obtain verbal permission from an authorized officer or employee of the agency having jurisdiction of the highways used, and, upon termination of the emergency, when the vehicle is returning from the site of the emergency, the public agency either obtains a permit at the location of the emergency or makes a reasonable effort to obtain verbal permission from an authorized officer or employee of the agency having jurisdiction of the highways used, and obtains a written permit for that use pursuant to Section 35780 not later than three days after the date of the emergency. As used in this subdivision, emergency means a condition that poses an imminent threat of loss of property or a hazard to life, as determined by the public agency charged with responsibility to respond thereto.

(d) A governmental agency operating an authorized emergency vehicle or other vehicle subject to this section is liable to the governmental agency having jurisdiction of a state or county highway for the damage to the highway or a highway structure caused by the operation of the vehicle of a size or weight of vehicle or load exceeding that specified in this division. The cost of repair of the damage is a proper charge against the support fund of the governmental agency operating the oversize or overweight vehicle.

(e) Neither the state nor an agency thereof is liable for damage to a highway or highway structure caused by vehicles operated, pursuant to this section, by or on behalf of a local authority or any other local governmental entity.

(Amended by Stats. 2010, Ch. 487, Sec. 1. Effective September 29, 2010.)



35003

For the purpose of this division, booms, masts, machinery or other equipment which is not attendant to the efficient operation of the body of the vehicle but which may be attached to the body or chassis or connected with the driving mechanism, shall be regarded as a load.

(Added by Stats. 1968, Ch. 12.)






CHAPTER 2. Width

35100

(a) The total outside width of any vehicle or its load shall not exceed 102 inches, except as otherwise provided in this chapter.

(b) Notwithstanding any other provision of law, safety devices which the Secretary of Transportation determines to be necessary for the safe and efficient operation of motor vehicles shall not be included in the calculation of width as specified in subdivision (a).

(c) Any city or county may, by ordinance, prohibit a combination of vehicles of a total width in excess of 96 inches upon highways under its jurisdiction. The ordinance shall not be effective until appropriate signs are erected indicating the streets affected.

(Amended by Stats. 1988, Ch. 1452, Sec. 5. Effective September 28, 1988.)



35100.1

For purposes of subdivision (a) of Section 35100, the following apply:

(a) The metric equivalent of 102 inches, 2.6 meters, meets the requirement of Section 35100.

(b) The width measurement of any vehicle with side walls shall be made from the outside wall of the two opposite sides of the vehicle.

(Added by Stats. 1988, Ch. 1452, Sec. 6. Effective September 28, 1988.)



35100.5

The total outside width of a cotton module mover operated on the highways pursuant to Section 35555 and the load thereon shall not exceed 130 inches in width. However, a county board of supervisors, with respect to any or all county highways within its jurisdiction or any portion thereof, may by resolution prohibit or limit the operation of cotton module movers exceeding the maximum width specified in Section 35100.

(Added by Stats. 1984, Ch. 270, Sec. 3. Effective July 3, 1984.)



35101

When any vehicle is equipped with pneumatic tires, the maximum width from the outside of one wheel and tire to the outside of the opposite outer wheel and tire shall not exceed 108 inches, but the outside width of the body of the vehicle or the load thereon shall not exceed 102 inches.

Vehicles manufactured, reconstructed, or modified after the effective date of amendments to this section enacted during the 1983 portion of the 1983 84 Regular Session of the Legislature, to utilize the 102 inch maximum width dimension, shall be equipped with axles, tires, and wheels of sufficient width to adequately and safely stabilize the vehicle. The Department of the California Highway Patrol shall conduct tests relating to the dynamic stability of vehicles utilizing body widths over 96 inches, up to and including 102 inches, to determine the necessity for establishing performance standards under the authority of Section 34500. Such standards if established shall be consistent with width standards established by or under the authority of the United States Department of Transportation.

(Amended by Stats. 1983, Ch. 145, Sec. 2. Effective June 28, 1983.)



35102

When any vehicle carries a load of loosely piled agricultural products such as hay, straw, or leguminous plants in bulk but not crated, baled, boxed, or sacked, such load of loosely piled material and any loading racks retaining the same shall not exceed 120 inches in width.

(Enacted by Stats. 1959, Ch. 3.)



35103

(a) A vehicle used for recreational purposes may exceed the maximum width established under Section 35100 if the excess width is attributable to an appurtenance, excluding a safety device, that does not exceed six inches beyond either sidewall of the vehicle.

(b) For the purposes of subdivision (a), an appurtenance is an integral part of a vehicle and includes, but is not limited to, awnings, grab handles, lighting equipment, cameras, and vents. An appurtenance may not be used as a load carrying device.

(Added by Stats. 2003, Ch. 222, Sec. 3. Effective January 1, 2004.)



35104

The limitations as to width do not apply to the following vehicles except that these vehicles shall not exceed a width of 120 inches:

(a) Special mobile equipment.

(b) Special construction or highway maintenance equipment.

(c) Motor vehicles designed for, and used exclusively to, haul feed for livestock that are exempted from registration by subdivision (c) of Section 36102, except when operated on a highway during darkness.

(Amended by Stats. 1984, Ch. 1021, Sec. 1.)



35105

Any city organized under a freeholders charter may by ordinance permit a total outside width of vehicle and load in excess of the limits set forth in Sections 35100, 35101, 35102, 35104, and 35106 when the vehicle is used exclusively within the boundary limits of the city.

(Amended by Stats. 1983, Ch. 145, Sec. 4. Effective June 28, 1983.)



35106

(a) Motor coaches or buses may have a maximum width not exceeding 102 inches.

(b) Notwithstanding subdivision (a), motor coaches or buses operated under the jurisdiction of the Public Utilities Commission in urban or suburban service may have a maximum outside width not exceeding 104 inches, when approved by order of the Public Utilities Commission for use on routes designated by it. Motor coaches or buses operated by common carriers of passengers for hire in urban or suburban service and not under the jurisdiction of the Public Utilities Commission may have a maximum outside width not exceeding 104 inches.

(Amended by Stats. 2006, Ch. 538, Sec. 665. Effective January 1, 2007.)



35107

Urban and suburban service means a service performed in urban or suburban areas, or between municipalities in close proximity, except that:

(a) The one-way route mileage of the service shall not be more than 50 miles.

(b) Designated motor coach routes over state highways outside limits of incorporated cities where the one-way route mileage is over 25 miles, but does not exceed 50 miles, shall be approved by the Department of Transportation.

(Amended by Stats. 1974, Ch. 545.)



35109

Lights, mirrors, or devices which are required to be mounted upon a vehicle under this code may extend beyond the permissible width of the vehicle to a distance not exceeding 10 inches on each side of the vehicle.

(Amended by Stats. 1983, Ch. 145, Sec. 7. Effective June 28, 1983.)



35110

(a) Door handles, hinges, cable cinchers, chain binders, aerodynamic devices, and holders for the display of placards warning of hazardous materials may extend three inches on each side of the vehicle.

(b) For purposes of this section, aerodynamic devices means devices using technologies that minimize drag and improve airflow over an entire tractor-trailer vehicle. These include gap fairings that reduce turbulence between the tractor and trailer, side skirts that minimize wind under the trailer, and rear fairings that reduce turbulence and pressure drop at the rear of the trailer, provided that these devices shall not adversely impact the vehicle s swept width and turning characteristics and that the primary purpose of the device is not for advertising.

(Amended by Stats. 2012, Ch. 727, Sec. 1. Effective January 1, 2013.)



35111

No passenger vehicle shall be operated on any highway with any load carried thereon extending beyond the line of the fenders on its left side or more than six inches beyond the line of the fenders on its right side.

(Amended by Stats. 1961, Ch. 120.)






CHAPTER 3. Height

35250

No vehicle or load shall exceed a height of 14 feet measured from the surface upon which the vehicle stands, except that a double-deck bus may not exceed a height of 14 feet, 3 inches. Any vehicle or load which exceeds a height of 13 feet, 6 inches, shall only be operated on those highways where deemed to be safe by the owner of the vehicle or the entity operating the bus.

(Amended by Stats. 1984, Ch. 1287, Sec. 1. Effective September 19, 1984. Operative January 1, 1985, by Sec. 5 of Ch. 1287.)



35251

(a) A boom or mast which is designed to be raised and lowered by hydraulic mechanisms and which is a constituent part of or an attachment to a vehicle or machine, shall be securely chained or otherwise restrained to ensure compliance with Section 35250 while the vehicle or machine is being transported as a load or driven upon any highway.

(b) Subdivision (a) does not apply when the configuration and design of the hydraulic boom effectively restrain the movement of the boom during transit.

(Amended by Stats. 1994, Ch. 704, Sec. 21. Effective January 1, 1995.)



35252

(a) A pilot car may operate a vertical clearance measuring device with a height in excess of 14 feet when escorting a permitted overheight load. The pilot car may also operate the vertical clearance measuring device when surveying a route for a permitted overheight load.

(b) Any vertical measuring device used by a pilot car shall be designed and operated so as to avoid any damages to overhead structures. The measuring device shall be securely affixed to the pilot car, and shall be operated in a manner that does not create a hazard to surrounding traffic.

(c) The operator of the pilot car shall not reduce the vehicle s speed more than 20 miles per hour below the posted speed limit on the roadway to measure overhead clearance, nor exit the vehicle to measure the clearance of overhead structures from a vantage point on or above the roadway.

(Added by Stats. 1988, Ch. 460, Sec. 5.)






CHAPTER 4. Length

35400

(a) A vehicle may not exceed a length of 40 feet.

(b) This section does not apply to any of the following:

(1) A vehicle used in a combination of vehicles when the excess length is caused by auxiliary parts, equipment, or machinery not used as space to carry any part of the load, except that the combination of vehicles shall not exceed the length provided for combination vehicles.

(2) A vehicle, when the excess length is caused by any parts necessary to comply with the fender and mudguard regulations of this code.

(3) (A) An articulated bus or articulated trolley coach that does not exceed a length of 60 feet.

(B) An articulated bus or articulated trolley coach described in subparagraph (A) may be equipped with a folding device attached to the front of the bus or trolley if the device is designed and used exclusively for transporting bicycles. The device, including any bicycles transported thereon, shall be mounted in a manner that does not materially affect efficiency or visibility of vehicle safety equipment, and shall not extend more than 36 inches from the front body of the bus or trolley coach when fully deployed. The handlebars of a bicycle that is transported on a device described in this subparagraph shall not extend more than 42 inches from the front of the bus.

(4) A semitrailer while being towed by a motortruck or truck tractor, if the distance from the kingpin to the rearmost axle of the semitrailer does not exceed 40 feet for semitrailers having two or more axles, or 38 feet for semitrailers having one axle if the semitrailer does not, exclusive of attachments, extend forward of the rear of the cab of the motortruck or truck tractor.

(5) A bus or house car when the excess length is caused by the projection of a front safety bumper or a rear safety bumper, or both. The safety bumper shall not cause the length of the vehicle to exceed the maximum legal limit by more than one foot in the front and one foot in the rear. For the purposes of this chapter, safety bumper means any device that is fitted on an existing bumper or which replaces the bumper and is constructed, treated, or manufactured to absorb energy upon impact.

(6) A schoolbus, when the excess length is caused by the projection of a crossing control arm. For the purposes of this chapter, crossing control arm means an extendable and retractable device fitted to the front of a schoolbus that is designed to impede movement of pupils exiting the schoolbus directly in front of the schoolbus so that pupils are visible to the driver while they are moving in front of the schoolbus. An operator of a schoolbus shall not extend a crossing control arm while the schoolbus is in motion. Except when activated, a crossing control arm shall not cause the maximum length of the schoolbus to be extended by more than 10 inches, inclusive of any front safety bumper. Use of a crossing control arm by the operator of a schoolbus does not, in and of itself, fulfill his or her responsibility to ensure the safety of students crossing a highway or private road pursuant to Section 22112.

(7) A bus, when the excess length is caused by a device, located in front of the front axle, for lifting wheelchairs into the bus. That device shall not cause the length of the bus to be extended by more than 18 inches, inclusive of any front safety bumper.

(8) A bus, when the excess length is caused by a device attached to the rear of the bus designed and used exclusively for the transporting of bicycles. This device may be up to 10 feet in length, if the device, along with any other device permitted pursuant to this section, does not cause the total length of the bus, including any device or load, to exceed 50 feet.

(9) A bus operated by a public agency or a passenger stage corporation, as defined in Section 226 of the Public Utilities Code, used in transit system service, other than a schoolbus, when the excess length is caused by a folding device attached to the front of the bus which is designed and used exclusively for transporting bicycles. The device, including any bicycles transported thereon, shall be mounted in a manner that does not materially affect efficiency or visibility of vehicle safety equipment, and shall not extend more than 36 inches from the front body of the bus when fully deployed. The handlebars of a bicycle that is transported on a device described in this paragraph shall not extend more than 42 inches from the front of the bus. A device described in this paragraph may not be used on a bus that, exclusive of the device, exceeds 40 feet in length or on a bus having a device attached to the rear of the bus pursuant to paragraph (8).

(10) (A) A bus of a length of up to 45 feet when operating on those highways specified in subdivision (a) of Section 35401.5. The Department of Transportation or local authorities, with respect to highways under their respective jurisdictions, may not deny reasonable access to a bus of a length of up to 45 feet between the highways specified in subdivision (a) of Section 35401.5 and points of loading and unloading for motor carriers of passengers as required by the federal Intermodal Surface Transportation Efficiency Act of 1991 (P.L. 102-240).

(B) A bus operated by a public agency and on those highways specified in subparagraph (A) may be equipped with a folding device attached to the front of the bus that is designed and used exclusively for transporting bicycles. The device, including all bicycles transported thereon, may be mounted in a manner that does not materially affect efficiency or visibility of vehicle safety equipment, and may not extend more than 36 inches from the front body of the bus when fully deployed. The handlebars of a bicycle that is transported on a device described in this subparagraph may not extend more than 42 inches from the front of the bus. The total length of the bus, including the folding device or load, may not exceed 48.5 feet. A Route Review Committee, established under this subparagraph, shall review the routes where a public agency proposes to operate a 45-foot bus equipped with a front mounted bicycle rack. The Route Review Committee shall be comprised of one member from the public agency appointed by the general manager of the public agency; one member who is a traffic engineer and is employed and selected by the public agency that has jurisdiction over the largest proportional share of routes among all affected agencies; and one member appointed by the labor organization that is the exclusive representative of the bus drivers of the public agency. If there is no exclusive representative of the bus drivers, a bus driver member shall be chosen by a majority vote of the bus drivers employed by the agency. The members of the Route Review Committee shall be selected not more than 30 days after receipt of a public agency proposal to equip a 45-foot bus with a front mounted bicycle rack. The review shall include a field review of the proposed routes. The purpose of the Route Review Committee is to ensure the safe operation of a 45-foot bus that is equipped with a front mounted bicycle rack. The Route Review Committee, by a unanimous vote, shall make a determination of which routes are suitable for the safe operation of a 45-foot bus that is equipped with a front mounted bicycle rack. These determinations shall be consistent with the operating requirements specified in subparagraph (A). It is the intent of the Legislature that the field review required under this subparagraph include consultation with traffic engineers from affected public agencies that have jurisdiction over segments of the route or routes under review, to ensure coordination with all effected state and local public road agencies that may potentially be impacted due to the operation of a 45-foot bus with a front mounted bicycle rack.

(11) (A) A house car of a length of up to 45 feet when operating on the National System of Interstate and Defense Highways or when using those portions of federal aid primary system highways that have been qualified by the United States Secretary of Transportation for that use, or when using routes appropriately identified by the Department of Transportation or local authorities, with respect to highways under their respective jurisdictions.

(B) A house car described in subparagraph (A) may be operated on a highway that provides reasonable access to facilities for purposes limited to fuel, food, and lodging when that access is consistent with the safe operation of the vehicle and when the facility is within one road mile of identified points of ingress and egress to or from highways specified in subparagraph (A) for use by that vehicle.

(C) As used in this paragraph and paragraph (10), reasonable access means access substantially similar to that authorized for combinations of vehicles pursuant to subdivision (c) of Section 35401.5.

(D) Any access route established by a local authority pursuant to subdivision (d) of Section 35401.5 is open for access by a house car of a length of up to 45 feet. In addition, local authorities may establish a process whereby access to services by house cars of a length of up to 45 feet may be applied for upon a route not previously established as an access route. The denial of a request for access to services shall be only on the basis of safety and an engineering analysis of the proposed access route. In lieu of processing an access application, local authorities, with respect to highways under their jurisdiction, may provide signing, mapping, or a listing of highways, as necessary, to indicate the use of these specific routes by a house car of a length of up to 45 feet.

(c) The Legislature, by increasing the maximum permissible kingpin to rearmost axle distance to 40 feet effective January 1, 1987, as provided in paragraph (4) of subdivision (b), does not intend this action to be considered a precedent for any future increases in truck size and length limitations.

(d) Any transit bus equipped with a folding device installed on or after January 1, 1999, that is permitted under subparagraph (B) of paragraph (3) of subdivision (b) or under paragraph (9) of subdivision (b) shall be additionally equipped with any of the following:

(1) An indicator light that is visible to the driver and is activated whenever the folding device is in an extended position.

(2) Any other device or mechanism that provides notice to the driver that the folding device is in an extended position.

(3) A mechanism that causes the folding device to retract automatically from an extended position.

(e) (1) A person may not improperly or unsafely mount a bicycle on a device described in subparagraph (B) of paragraph (3) of subdivision (b), or in paragraph (9) or (10) of subdivision (b).

(2) Notwithstanding subdivision (a) of Section 23114 or subdivision (a) of Section 24002 or any other provision of law, when a bicycle is improperly or unsafely loaded by a passenger onto a transit bus, the passenger, and not the driver, is liable for any violation of this code that is attributable to the improper or unlawful loading of the bicycle.

(Amended by Stats. 2003, Ch. 399, Sec. 1. Effective January 1, 2004.)



35400.5

Subdivision (a) of Section 35400 does not apply to a motortruck used solely as a cotton module mover and which does not exceed 48 feet in length.

(Amended by Stats. 1984, Ch. 270, Sec. 4. Effective July 3, 1984.)



35400.6

(a) Subdivision (a) of Section 35400 does not apply to a fifth-wheel travel trailer that does not exceed the following lengths:

(1) Forty-eight feet in length from the foremost point of the trailer to the rear extremity of the trailer.

(2) (A) For a fifth-wheel travel trailer with a single axle, 38 feet in length from the kingpin to the rearmost axle.

(B) For a fifth-wheel travel trailer with two or more axles, 40 feet in length from the kingpin to the rearmost axle.

(b) A manufacturer of a fifth-wheel travel trailer described by subdivision (a) shall include in the delivery documents the information necessary to register that fifth-wheel travel trailer, including its overall length pursuant to paragraph (1) of subdivision (a) and a declaration that its length is in compliance with subparagraph (A) or subparagraph (B) of paragraph (2) of subdivision (a). The dealer may reject acceptance of the fifth-wheel travel trailer if this documentation is not provided.

(Added by Stats. 2013, Ch. 548, Sec. 1. Effective January 1, 2014.)



35400.7

(a) Notwithstanding Section 35400, the Alameda-Contra Costa Transit District created pursuant to Part 1 (commencing with Section 24501) of Division 10 of the Public Utilities Code may install a folding device attached to the front of a bus that is designed and used exclusively for transporting bicycles if the following conditions are met:

(1) The device does not extend more than 40 inches from the front body of the bus when fully deployed.

(2) The device, including all bicycles transported thereon, is mounted in a manner that does not materially affect efficiency or visibility of vehicle safety equipment.

(3) The handlebars of a bicycle that is transported on a device described in this subdivision does not extend more than 46 inches from the front of the bus.

(b) (1) The Alameda-Contra Costa Transit District shall establish a route review committee prior to the installation of the initial folding device, pursuant to subdivision (a), on a bus that is 45 feet in length. The purpose of the committee is to ensure the safe operation of a 45-foot bus that is equipped with a front-mounted bicycle rack.

(2) The committee established pursuant to this subdivision shall perform an initial review of the routes on which the district proposes to operate a 45-foot bus equipped with a front-mounted bicycle rack. The review shall include a field review of the proposed routes.It is the intent of the Legislature that the field review required under this paragraph include consultation with traffic engineers from affected public agencies that have jurisdiction over segments of the route or routes under review, to ensure coordination with all affected state and local public road agencies that may potentially be impacted due to the operation of a 45-foot bus with a front-mounted bicycle rack.

(3) By unanimous vote of all voting members, the committee shall make a determination of the routes that are suitable for the safe operation of a 45-foot bus that is equipped with a front-mounted bicycle rack.

(4) Upon any proposal to make substantive changes or additions to approved routes, those changes shall be subject to review and certification pursuant to paragraph (2) prior to being approved by the committee.

(5) The members of the committee shall be selected not more than 30 days after receipt of the district proposal to equip a 45-foot bus with a front-mounted bicycle rack and shall be comprised of the following members:

(A) One member from the district who shall be appointed by the district s general manager and who shall be a voting member of the committee.

(B) One member who is a traffic engineer selected by the district and who shall be a voting member of the committee.

(C) One member appointed by the labor organization that is the exclusive representative of the busdrivers of the district. If there is no exclusive representative of the busdrivers, a busdriver member shall be chosen by a majority vote of the busdrivers employed by the district. This member shall be a voting member of the committee.

(D) One member appointed by the governing board who shall be a representative of the bicycling community and who shall reside in the district. This member shall be a nonvoting member of the committee.

(c) If a folding device is installed pursuant to subdivision (a), the Alameda-Contra Costa Transit District shall submit a report to the Assembly Committee on Transportation and the Senate Committee on Transportation and Housing on or before December 31, 2014. The report shall include a summary of any incidents where the size of the folding devices was a factor, and a summary of the mobility improvements these folding devices provide.

(Added by Stats. 2009, Ch. 369, Sec. 1. Effective January 1, 2010.)



35400.8

(a) Notwithstanding Section 35400, the Sacramento Regional Transit District, created pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code as a joint powers agency, may install a folding device attached to the front of a bus that is designed and used exclusively for transporting bicycles if the following conditions are met:

(1) The device does not extend more than 40 inches from the front body of the bus when fully deployed.

(2) The device, including all bicycles transported on the device, is mounted in a manner that does not materially affect efficiency or visibility of vehicle safety equipment.

(3) The handlebars of a bicycle that is transported on a device described in this subdivision do not extend more than 46 inches from the front of the bus.

(b) For purposes of this section, district means the Sacramento Regional Transit District.

(c) (1) The district shall establish a route review committee prior to the installation of the initial folding device, pursuant to subdivision (a), on a bus that is 45 feet in length. The purpose of the committee is to ensure the safe operation of a 45-foot bus that is equipped with a front-mounted bicycle rack.

(2) The committee established pursuant to this subdivision shall perform an initial review of the routes on which the district proposes to operate a 45-foot bus equipped with a front-mounted bicycle rack. The review shall include a field review of the proposed routes, including consultation with licensed traffic engineers from affected public agencies that have jurisdiction over segments of the route or routes under review in order to ensure coordination with all affected state and local public road agencies that may potentially be impacted due to the operation of a 45-foot bus with a front-mounted bicycle rack.

(3) (A) By unanimous vote of all members, the committee shall make a determination of the routes that are suitable for the safe operation of a 45-foot bus that is equipped with a front-mounted bicycle rack.

(B) Before conducting a vote pursuant to subparagraph (A), the committee shall obtain certification approved by a licensed traffic engineer that all proposed routes are safe for travel by 45-foot buses equipped with the bicycle racks specified in subdivision (a).

(4) Upon any proposal to make substantive changes to additions to approved routes, those changes shall be subject to review and certification pursuant to paragraph (2) prior to being approved by the committee.

(5) The members of the committee shall be selected not more than 30 days after receipt of the district s proposal to equip a 45-foot bus with a front-mounted bicycle rack and shall be comprised of the following members:

(A) One member from the district who shall be appointed by the district s general manager and who shall be a voting member of the committee.

(B) One member who is a licensed traffic engineer selected by the governing board of the district and who shall be a voting member of the committee.

(C) One member appointed by the labor organization that is the exclusive representative of the busdrivers of the district. This member shall be a voting member of the committee.

(D) One member appointed by the governing board of the district who shall be a representative of the bicycling community and who shall reside within the area of the district jurisdiction. This member shall be a nonvoting member of the committee.

(d) If a folding device is installed pursuant to subdivision (a), the district shall submit a report in compliance with Section 9795 of the Government Code to the Assembly Committee on Transportation and the Senate Committee on Transportation and Housing on or before December 31, 2018. The report shall include a summary of any vehicular or traffic incidents where the size of the folding device was a factor, and a summary of the mobility improvements that these folding devices provide.

(Added by Stats. 2013, Ch. 95, Sec. 1. Effective January 1, 2014.)



35400.9

(a) Notwithstanding Section 35400, Gold Coast Transit (GCT), created pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code as a joint powers agency, may install a folding device attached to the front of a bus that is designed and used exclusively for transporting bicycles if all of the following conditions are met:

(1) The device does not extend more than 40 inches from the front body of the bus when fully deployed.

(2) The device, including all bicycles transported on the device, is mounted in a manner that does not materially affect efficiency or visibility of vehicle safety equipment.

(3) The handlebars of a bicycle that is transported on a device described in this subdivision do not extend more than 46 inches from the front of the bus.

(b) (1) GCT shall establish a route review committee prior to the installation of the initial folding device, pursuant to subdivision (a), on a bus that is 45 feet in length. The purpose of the committee is to ensure the safe operation of a 45-foot bus that is equipped with a front-mounted bicycle rack.

(2) The committee established pursuant to this subdivision shall perform an initial review of the routes on which GCT proposes to operate a 45-foot bus equipped with a front-mounted bicycle rack. The review shall include a field review of the proposed routes. It is the intent of the Legislature that the field review required under this paragraph include consultation with licensed traffic engineers from affected public agencies that have jurisdiction over segments of the route or routes under review, to ensure coordination with all affected state and local public road agencies that may potentially be impacted due to the operation of a 45-foot bus with a front-mounted bicycle rack.

(3) (A) By unanimous vote of all voting members, the committee shall make a determination of the routes that are suitable for the safe operation of a 45-foot bus that is equipped with a front-mounted bicycle rack.

(B) Before conducting a vote pursuant to subparagraph (A), the committee shall obtain certification approved by a licensed traffic engineer that all proposed routes are safe for travel by 45 foot buses equipped with the bicycle racks specified in subdivision (a).

(4) Upon any proposal to make substantive changes or additions to approved routes, those changes shall be subject to review and certification pursuant to paragraph (2) prior to being approved by the committee.

(5) The members of the committee shall be selected not more than 30 days after receipt of the GCT proposal to equip a 45-foot bus with a front-mounted bicycle rack and shall be comprised of the following members:

(A) One member from GCT who shall be appointed by GCT s general manager and who shall be a voting member of the committee.

(B) One member who is a licensed traffic engineer selected by the governing board of GCT and who shall be a voting member of the committee.

(C) One member appointed by the labor organization that is the exclusive representative of the busdrivers of GCT. If there is no exclusive representative of the busdrivers, a busdriver member shall be chosen by a majority vote of the busdrivers employed by GCT. This member shall be a voting member of the committee.

(D) One member appointed by the governing board of GCT who shall be a representative of the bicycling community and who shall reside within the area of GCT s jurisdiction. This member shall be a nonvoting member of the committee.

(c) If a folding device is installed pursuant to subdivision (a), GCT shall submit a report in compliance with Section 9795 of the Government Code to the Assembly Committee on Transportation and the Senate Committee on Transportation and Housing on or before December 31, 2017. The report shall include a summary of any vehicular or traffic incidents where the size of the folding devices was a factor, and a summary of the mobility improvements that these folding devices provide.

(Added by Stats. 2012, Ch. 376, Sec. 1. Effective January 1, 2013.)



35401

(a) Except as provided in subdivisions (b), (c), and (d), a combination of vehicles coupled together, including attachments, may not exceed a total length of 65 feet.

(b) (1) A combination of vehicles coupled together, including attachments, that consists of a truck tractor, a semitrailer, and a semitrailer or trailer, may not exceed a total length of 75 feet, if the length of neither the semitrailers nor the trailer in the combination of vehicles exceeds 28 feet 6 inches.

(2) A B-train assembly is excluded from the measurement of semitrailer length when used between the first and second semitrailers of a truck tractor-semitrailer-semitrailer combination of vehicles. However, if there is no second semitrailer mounted to the B-train assembly, it shall be included in the length measurement of the semitrailer to which it is attached.

(c) (1) A tow truck in combination with a single disabled vehicle or a single abandoned vehicle that is authorized to travel on the highways by this chapter is exempt from subdivision (a) when operating under a valid annual transportation permit.

(2) A tow truck, in combination with a disabled or abandoned combination of vehicles that are authorized to travel on the highways by this chapter, is exempt from subdivision (a) when operating under a valid annual transportation permit and within a 100-mile radius of the location specified in the permit.

(3) A tow truck may exceed the 100-mile radius restriction imposed under paragraph (2) if a single trip permit is obtained from the Department of Transportation.

(d) A city or county may, by ordinance, prohibit a combination of vehicles of a total length in excess of 60 feet upon highways under its respective jurisdiction. The ordinance may not be effective until appropriate signs are erected indicating either the streets affected by the ordinance or the streets not affected, as the local authority determines will best serve to give notice of the ordinance.

(e) A city or county, upon a determination that a highway or portion of highway under its jurisdiction cannot, in consideration of public safety, sustain the operation of trailers or semitrailers of the maximum kingpin to rearmost axle distances permitted under Section 35400, may, by ordinance, establish lesser distances consistent with the maximum distances that the highway or highway portion can sustain, except that a city or county may not restrict the kingpin to rearmost axle measurement to less than 38 feet on those highways or highway portions. A city or county considering the adoption of an ordinance shall consider, but not be limited to, consideration of, all of the following:

(1) A comparison of the operating characteristics of the vehicles to be limited as compared to operating characteristics of other vehicles regulated by this code.

(2) Actual traffic volume.

(3) Frequency of accidents.

(4) Any other relevant data.

In addition, the city or county may appoint an advisory committee consisting of local representatives of those interests that are likely to be affected and shall consider the recommendations of the advisory committee in adopting the ordinance. The ordinance may not be effective until appropriate signs are erected indicating the highways or highway portions affected by the ordinance.

This subdivision shall only become operative upon the adoption of an enabling ordinance by a city or county.

(f) Whenever, in the judgment of the Department of Transportation, a state highway cannot, in consideration of public safety, sustain the operation of trailers or semitrailers of the maximum kingpin to rearmost axle distances permitted under Section 35400, the director, in consultation with the Department of the California Highway Patrol, shall compile data on total traffic volume, frequency of use by vehicles covered by this subdivision, accidents involving these vehicles, and other relevant data to assess whether these vehicles are a threat to public safety and should be excluded from the highway or highway segment. The study, containing the conclusions and recommendations of the director, shall be submitted to the Secretary of the Business, Transportation and Housing Agency. Unless otherwise notified by the secretary, the director shall hold public hearings in accordance with the procedures set forth in Article 3 (commencing with Section 35650) of Chapter 5 for the purpose of determining the maximum kingpin to rear axle length, which shall be not less than 38 feet, that the highway or highway segment can sustain without unreasonable threat to the safety of the public. Upon the basis of the findings, the Director of Transportation shall declare in writing the maximum kingpin to rear axle lengths which can be maintained with safety upon the highway. Following the declaration of maximum lengths as provided by this subdivision, the Department of Transportation shall erect suitable signs at each end of the affected portion of the highway and at any other points that the Department of Transportation determines to be necessary to give adequate notice of the length limits.

The Department of Transportation, in consultation with the Department of the California Highway Patrol, shall compile traffic volume, geometric, and other relevant data, to assess the maximum kingpin to rearmost axle distance of vehicle combinations appropriate for those state highways or portion of highways, affected by this section, that cannot safely accommodate trailers or semitrailers of the maximum kingpin to rearmost axle distances permitted under Section 35400. The department shall erect suitable signs appropriately restricting truck travel on those highways, or portions of highways.

(g) This section shall become operative on January 1, 2010.

(Amended (as added by Stats. 2006, Ch. 450, Sec. 2) by Stats. 2008, Ch. 394, Sec. 2. Effective January 1, 2009. Section operative January 1, 2010, by its own provisions.)



35401.1

A combination of vehicles operated pursuant to Section 35400 or 35401 with a kingpin to rearmost axle measurement of greater than 38 feet but not more than 40 feet may be operated on those highways under the jurisdiction of local authorities only where it is deemed to be safe by the owner of the vehicle or the person operating the vehicle and where its operation is not specifically prohibited by local ordinance pursuant to subdivision (d) of Section 35401.

(Added by Stats. 1986, Ch. 1378, Sec. 3.)



35401.3

(a) Notwithstanding subdivisions (a) and (b) of Section 35401, a combination of vehicles designed and used to transport motor vehicles, camper units, or boats, which consists of a motortruck and stinger-steered semitrailer, shall be allowed a length of up to 70 feet if the kingpin is at least 3 feet behind the rear drive axle of the motortruck. This combination shall not be subject to subdivision (a) of Section 35411, but the load upon the rear vehicle of the combination shall not extend more than 6 feet 6 inches beyond the allowable length of the vehicle.

(b) A combination of vehicles designed and used to transport motor vehicles, camper units, or boats, which consists of a motortruck and stinger-steered semitrailer, shall be allowed a length of up to 75 feet if all of the following conditions are maintained:

(1) The distance from the steering axle to the rear drive axle of the motortruck does not exceed 24 feet.

(2) The kingpin is at least 5 feet behind the rear drive axle of the motortruck.

(3) The distance from the kingpin to the rear axle of the semitrailer does not exceed 34 feet except that the distance from the kingpin to the rear axle of a triple axle semitrailer does not exceed 36 feet.

This combination shall not be subject to subdivision (a) of Section 35411, but the load upon the rear vehicle of the combination shall not extend more than 6 feet 6 inches beyond the allowable length of the vehicle.

(Amended by Stats. 2000, Ch. 860, Sec. 11. Effective January 1, 2001.)



35401.5

(a) A combination of vehicles consisting of a truck tractor and semitrailer, or of a truck tractor, semitrailer, and trailer, is not subject to the limitations of Sections 35400 and 35401, when operating on the Dwight D. Eisenhower National System of Interstate and Defense Highways or when using those portions of federal-aid primary system highways that have been qualified by the United States Secretary of Transportation for that use, or when using routes appropriately identified by the Department of Transportation or local authorities as provided in subdivision (c) or (d), if all of the following conditions are met:

(1) The length of the semitrailer in exclusive combination with a truck tractor does not exceed 48 feet. A semitrailer not more than 53 feet in length shall satisfy this requirement when configured with two or more rear axles, the rearmost of which is located 40 feet or less from the kingpin or when configured with a single axle which is located 38 feet or less from the kingpin. For purposes of this paragraph, a motortruck used in combination with a semitrailer, when that combination of vehicles is engaged solely in the transportation of motor vehicles, camper units, or boats, is considered to be a truck tractor.

(2) Neither the length of the semitrailer nor the length of the trailer when simultaneously in combination with a truck tractor exceeds 28 feet 6 inches.

(b) Subdivisions (b), (d), and (e) of Section 35402 do not apply to combinations of vehicles operated subject to the exemptions provided by this section.

(c) Combinations of vehicles operated pursuant to subdivision (a) may also use highways not specified in subdivision (a) that provide reasonable access to terminals and facilities for purposes limited to fuel, food, lodging, and repair when that access is consistent with the safe operation of the combinations of vehicles and when the facility is within one road mile of identified points of ingress and egress to or from highways specified in subdivision (a) for use by those combinations of vehicles.

(d) The Department of Transportation or local authorities may establish a process whereby access to terminals or services may be applied for upon a route not previously established as an access route. The denial of a request for access to terminals and services shall be only on the basis of safety and an engineering analysis of the proposed access route. If a written request for access has been properly submitted and has not been acted upon within 90 days of receipt by the department or the appropriate local agency, the access shall be deemed automatically approved. Thereafter, the route shall be deemed open for access by all other vehicles of the same type regardless of ownership. In lieu of processing an access application, the Department of Transportation or local authorities with respect to highways under their respective jurisdictions may provide signing, mapping, or a listing of highways as necessary to indicate the use of specific routes as terminal access routes. For purposes of this subdivision, terminal means either of the following:

(1) A facility where freight originates, terminates, or is handled in the transportation process.

(2) A facility where a motor carrier maintains operating facilities.

(e) Nothing in subdivision (c) or (d) authorizes state or local agencies to require permits of terminal operators or to charge terminal operators fees for the purpose of attaining access for vehicles described in this section.

(f) Notwithstanding subdivision (d), the limitations of access specified in that subdivision do not apply to licensed carriers of household goods when directly enroute to or from a point of loading or unloading of household goods, if travel on highways other than those specified in subdivision (a) is necessary and incidental to the shipment of the household goods.

(g) (1) Notwithstanding Sections 35400 and 35401, a combination of vehicles consisting of a truck tractor semitrailer combination with a kingpin to rearmost axle measurement limit of not more than 46 feet, a trailer length of not more than 56 feet, and used exclusively or primarily in connection with motorsports, may operate on the routes identified in subdivision (a) as well as on any other routes authorized for that purpose by the Department of Transportation in consultation with the Department of the California Highway Patrol. As used in this subdivision, motorsports means an event, and all activities leading up to that event, including, but not limited to, administration, testing, practice, promotion, and merchandising, that is sanctioned under the auspices of the member organizations of the Automobile Competition Committee for the United States.

(2) (A) The Department of Transportation shall conduct a field test of the tractor truck semitrailer combination authorized under paragraph (1) for motorsport trucks with a trailer length of 56 feet to evaluate their performance on various segments of the National Network and transition routes. The Department of Transportation shall, no later than January 1, 2014, submit a report to the Legislature in compliance with Section 9795 of the Government Code that includes the results of the field test and a recommendation, in consultation with the Department of the California Highway Patrol, as to whether the 56 foot trailer length should be reauthorized.

(B) Notwithstanding Section 10231.5 of the Government Code, the requirement for submitting a report under this paragraph is inoperative on January 1, 2018.

(3) This subdivision shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(h) The Legislature finds and declares both of the following:

(1) In authorizing the use of 53-foot semitrailers, it is the intent of the Legislature to conform with Section 31111(b)(1)(C) of Title 49 of the United States Code by permitting the continued use of semitrailers of the dimensions as those that were in actual and legal use on December 1, 1982, and does not intend this action to be a precedent for future increases in the parameters of any of those vehicles that would adversely affect the turning maneuverability of vehicle combinations.

(2) In authorizing the department to issue special transportation permits for motorsports, it is the intent of the Legislature to conform with Section 31111(b)(1)(F) of Title 49 of the United States Code. It is also the intent of the Legislature that this action not be a precedent for future increases in the distance from the kingpin to the rearmost axle of semitrailers and trailers that would adversely affect the turning maneuverability of vehicle combinations.

(Amended by Stats. 2012, Ch. 292, Sec. 1. Effective January 1, 2013.)



35401.7

(a) The limitations of access specified in subdivision (d) of Section 35401.5 do not apply to licensed carriers of livestock when those carriers are directly en route to or from a point of loading or unloading of livestock on those portions of State Highway Route 101 located in the Counties of Del Norte, Humboldt, and Mendocino from its junction with State Highway Route 1 near Leggett north to the Oregon border, if the travel is necessary and incidental to the shipment of the livestock.

(b) The exemption allowed under this section does not apply unless all of the following conditions are met:

(1) The length of the truck tractor, in combination with the semitrailer used to transport the livestock, does not exceed a total of 70 feet.

(2) The distance from the kingpin to the rearmost axle of the semitrailer does not exceed 43 feet.

(3) The length of the semitrailer does not exceed a total of 48 feet.

(c) The exemption allowed under this section does not apply to travel conducted on the day prior to, or on the day of, any federally recognized holiday.

(d) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(e) (1) If prior to January 1, 2012, the Director of Transportation determines that the only adjustment to State Highway Route 101 possible to accommodate the truck sizes allowed to travel on portions of State Highway Route 101, pursuant to subdivisions (a) and (b) is the removal of any tree that has a diameter of 42 inches or greater, measured outside the bark, at 12 inches above ground on the side adjacent to the highest ground level, the director shall notify the Secretary of State of that determination.

(2) If prior to January 1, 2015, the Director of Transportation determines that safety improvements to the portion of State Highway Route 101 described in subdivision (a) have resulted in the reclassification of the entire segment as a terminal access route pursuant to subdivision (d) of Section 35401.5, the director shall notify the Secretary of State of that determination.

(3) The notice required under paragraph (1) or (2) shall state that it is being made pursuant to this section.

(4) This section is repealed on the date the Secretary of State receives either of the notices described in this subdivision.

(Amended by Stats. 2011, Ch. 172, Sec. 1. Effective January 1, 2012. Repealed on January 1, 2015, by subd. (d), unless repealed earlier as provided in subd. (e).)



35402

(a) Any extension or device, including any adjustable axle added to the front or rear of a vehicle, used to increase the carrying capacity of a vehicle shall be included in measuring the length of a vehicle, except that a drawbar shall not be included in measuring the length of a vehicle but shall be included in measuring the overall length of a combination of vehicles.

(b) Notwithstanding subdivision (a), extensions of not more than 18 inches in length on each end of a vehicle or combination of vehicles used exclusively to transport vehicles shall not be included in measuring the length of a vehicle or combination of vehicles when the vehicles are loaded.

(c) Notwithstanding subdivision (a), an extension of not more than 18 inches in length on the last trailer in a combination of vehicles transporting loads shall not be included in measuring the length of a vehicle or combination of vehicles when the vehicles are loaded. Additionally, an extension of not more than 18 inches in length on the front of the first trailer in a combination of vehicles transporting loads shall not be included in measuring the length of a vehicle or combination of vehicles when the vehicles are loaded and on highways, other than those highways designated by the United States Department of Transportation as national network routes.

(d) Notwithstanding subdivision (a), any extension or device which is not used to carry any load and which does not exceed three feet in length, added to the rear of a vehicle, and is used exclusively for pushing the vehicle or a combination of vehicles, which vehicle or combination of vehicles is designed and used exclusively to transport earth, sand, gravel, and similar materials, shall be included in measuring the length of the vehicle but shall not be included in measuring the overall length of the combination of vehicles.

(e) Notwithstanding subdivision (a), a truck semitrailer combination, but not a truck tractor and semitrailer combination, may use a sliding fifth wheel, or a truck tractor, semitrailer, trailer, and a truck-trailer combination may use a sliding drawbar, to extend the length of the combination by not more than 2 feet 6 inches while traveling 35 miles per hour or less on any highway, except a freeway. These provisions shall apply, however, to freeway onramps and offramps and freeway connectors. The sliding fifth wheel or drawbar when extended shall not be included in measuring the overall length of the combination of vehicles if the pivot point of the semitrailer connection is more than two feet to the rear of the center of the rearmost axle of the motortruck or if the distance from the pivot point to the center of the rearmost axle of the semitrailer does not exceed 34 feet.

Combinations of vehicles permitted by this subdivision shall be in compliance with the weight limits provided in Article 1 (commencing with Section 35550) of Chapter 5 whenever any drawbar or sliding fifth wheel is extended, contracted, or in any intermediate position as provided for by this subdivision.

(Amended by Stats. 2000, Ch. 860, Sec. 13. Effective January 1, 2001.)



35403

Safety devices which are required to be mounted upon a vehicle pursuant to provisions of this code, may extend beyond the permissible length of a vehicle, or a combination of vehicles, to a distance not exceeding 10 inches.

(Added by Stats. 1974, Ch. 1117.)



35404

Any county having a population in excess of 4,000,000 and having within its limits a natural island with an area in excess of 20,000 acres may, by ordinance, prohibit the use of any highway or lane, hereafter established in unincorporated area thereon, (1) by any vehicle exceeding an overall length of 170 inches and an overall width of 65 inches, or (2) by any such vehicle and all vehicles driven by internal combustion engines. Notwithstanding the provisions of Section 906 of the Streets and Highways Code, no such ordinance shall be enacted unless the board of supervisors shall have theretofore adopted, by a four-fifths vote, a resolution determining that the public convenience and necessity require that such highway or lane have a width of 35 feet or less and a roadway width of 22 feet or less.

Any ordinance enacted pursuant to this section shall be subject to Sections 35718 to 35720, inclusive, of this code and shall not apply to authorized emergency vehicles.

(Added by Stats. 1969, Ch. 723.)



35406

(a) Except as provided in subdivision (b), the load upon any vehicle operated alone, or the load upon the front vehicle of a combination of vehicles, shall not extend more than three feet beyond the foremost part of the front tires of the vehicle or the front bumper of the vehicle, if it is equipped with a front bumper.

(b) When the load is composed solely of vehicles, the load upon the front vehicle of a combination of vehicles shall not extend more than four feet beyond the foremost part of the front tires of the vehicle or the front bumper of the vehicle, if it is equipped with a front bumper.

(Amended by Stats. 1972, Ch. 434.)



35407

Section 35406 does not apply to the booms or masts of shovels, cranes or water well drilling and servicing equipment carried upon a motor vehicle if the following conditions are met:

(a) The booms or masts shall not extend more than two-thirds of the wheelbase beyond the front tires of such vehicle.

(b) The projecting structure or attachments thereto shall be securely held in place to prevent dropping or swaying.

(c) No part of the structure which extends beyond the front tires shall be less than seven feet from the roadway.

(d) The driver s vision shall not be impaired by the projecting or supporting structure.

(Amended by Stats. 1959, Ch. 816.)



35407.5

Section 35406 and subdivisions (a) and (d) of Section 35407 do not apply to the booms or masts of a self-propelled heel-boom log loader first sold in this state prior to January 1, 1988, if all of the following conditions are met:

(a) A system of mirrors or other view enhancements permits the driver to see in any area blocked from view.

(b) The log loader is operated together with a four wheeled lead vehicle which remains a reasonable distance ahead to guide the movement of the log loader.

(c) Two-way radio communication equipment is maintained in good working condition on the log loader and the pilot car, and is used between those vehicles during movement upon any highway.

(Added by Stats. 1988, Ch. 550, Sec. 1.)



35408

In no event shall a front bumper on a motor vehicle be constructed or installed so as to project more than two feet forward of the foremost part of either the fenders or cab structure or radiator, whichever extends farthest toward the front of such vehicle.

(Enacted by Stats. 1959, Ch. 3.)



35409

(a) Any motor vehicle used for the purpose of taking photographs, motion pictures, or television pictures or for teaching safe driving may be equipped with a dismountable platform or other device extending forward of either the fenders or cab structure or radiator, whichever extends farthest toward the front of such vehicle, for a distance not exceeding five feet while such vehicle is in use for such purpose.

(b) Any device used for the sole purpose of teaching safe driving, as provided in subdivision (a), shall be of a type authorized by the Department of the California Highway Patrol and the Department of Motor Vehicles.

(Amended by Stats. 1979, Ch. 723.)



35410

The load upon any motor vehicle alone or an independent load only upon a trailer or semitrailer shall not extend to the rear beyond the last point of support for a greater distance than that equal to two-thirds of the length of the wheelbase of the vehicle carrying such load, except that the wheelbase of a semitrailer shall be considered as the distance between the rearmost axle of the towing vehicle and the rearmost axle of the semitrailer.

(Enacted by Stats. 1959, Ch. 3.)



35411

(a) Except as provided in subdivision (b), the load upon any combination of vehicles shall not exceed 75 feet measured from the front extremity of the front vehicle or load to the rear extremity of the last vehicle or load.

(b) The load upon any combination of vehicles operating pursuant to Section 35401 or 35401.5, when the overall length of the combination of vehicles exceeds 75 feet, shall be confined within the exterior dimensions of the vehicles.

(Amended by Stats. 1983, Ch. 145, Sec. 17. Effective June 28, 1983.)



35414

(a) Except where a load can be transported consistent with the limitations on vehicle and load length specified in other sections of this chapter, the limitations of this chapter as to length of vehicles do not apply when only poles, timbers, pipes, integral structural materials, or single unit component parts, including, but not limited to, missile components, aircraft assemblies, drilling equipment, and tanks not exceeding 80 feet in length are being transported upon any of the following:

(1) Upon a pole or pipe dolly or otherwise lawful trailer used as a pole or pipe dolly in connection with a motor vehicle.

(2) Upon a semitrailer, except for the limitations provided in Section 35410.

(3) Upon a semitrailer and a pole or pipe dolly used in connection with a truck tractor to haul flexible integral structural material.

(b) Poles and the tools and materials incidental to the work to be performed may be transported on a pole or pipe dolly or otherwise lawful semitrailer used as a pole or pipe dolly, transporting not more than three poles not exceeding 80 feet in length and when used by public utility companies or local public agencies engaged in the business of supplying electricity or telephone service, by the Department of Transportation, or by a licensed contractor in the performance of work for a utility, the department, or a local public agency, when such transportation is between a storage yard and job location where such tools and materials are to be used, in which event the limitations of this chapter as to length of vehicles and loads shall not apply.

(Amended by Stats. 1998, Ch. 135, Sec. 1. Effective July 13, 1998.)






CHAPTER 5. Weight

ARTICLE 1. Axle Limits

35550

(a) The gross weight imposed upon the highway by the wheels on any one axle of a vehicle shall not exceed 20,000 pounds and the gross weight upon any one wheel, or wheels, supporting one end of an axle, and resting upon the roadway, shall not exceed 10,500 pounds.

(b) The gross weight limit provided for weight bearing upon any one wheel, or wheels, supporting one end of an axle shall not apply to vehicles the loads of which consist of livestock.

(c) The maximum wheel load is the lesser of the following:

(1) The load limit established by the tire manufacturer, as molded on at least one sidewall of the tire.

(2) A load of 620 pounds per lateral inch of tire width, as determined by the manufacturer s rated tire width as molded on at least one sidewall of the tire for all axles except the steering axle, in which case paragraph (1) applies.

(Amended by Stats. 1996, Ch. 1154, Sec. 82. Effective September 30, 1996.)



35551

(a) Except as otherwise provided in this section or Section 35551.5, the total gross weight in pounds imposed on the highway by any group of two or more consecutive axles shall not exceed that given for the respective distance in the following table:

Distance in feet between
the extremes of any group
of 2 or more consecutive

axles

2 axles

3 axles

4 axles

5 axles

6 axles

4 ........................

34,000

34,000

34,000

34,000

34,000

5 ........................

34,000

34,000

34,000

34,000

34,000

6 ........................

34,000

34,000

34,000

34,000

34,000

7 ........................

34,000

34,000

34,000

34,000

34,000

8 ........................

34,000

34,000

34,000

34,000

34,000

9 ........................

39,000

42,500

42,500

42,500

42,500

10 ........................

40,000

43,500

43,500

43,500

43,500

11 ........................

40,000

44,000

44,000

44,000

44,000

12 ........................

40,000

45,000

50,000

50,000

50,000

13 ........................

40,000

45,500

50,500

50,500

50,500

14 ........................

40,000

46,500

51,500

51,500

51,500

15 ........................

40,000

47,000

52,000

52,000

52,000

16 ........................

40,000

48,000

52,500

52,500

52,500

17 ........................

40,000

48,500

53,500

53,500

53,500

18 ........................

40,000

49,500

54,000

54,000

54,000

19 ........................

40,000

50,000

54,500

54,500

54,500

20 ........................

40,000

51,000

55,500

55,500

55,500

21 ........................

40,000

51,500

56,000

56,000

56,000

22 ........................

40,000

52,500

56,500

56,500

56,500

23 ........................

40,000

53,000

57,500

57,500

57,500

24 ........................

40,000

54,000

58,000

58,000

58,000

25 ........................

40,000

54,500

58,500

58,500

58,500

26 ........................

40,000

55,500

59,500

59,500

59,500

27 ........................

40,000

56,000

60,000

60,000

60,000

28 ........................

40,000

57,000

60,500

60,500

60,500

29 ........................

40,000

57,500

61,500

61,500

61,500

30 ........................

40,000

58,500

62,000

62,000

62,000

31 ........................

40,000

59,000

62,500

62,500

62,500

32 ........................

40,000

60,000

63,500

63,500

63,500

33 ........................

40,000

60,000

64,000

64,000

64,000

34 ........................

40,000

60,000

64,500

64,500

64,500

35 ........................

40,000

60,000

65,500

65,500

65,500

36 ........................

40,000

60,000

66,000

66,000

66,000

37 ........................

40,000

60,000

66,500

66,500

66,500

38 ........................

40,000

60,000

67,500

67,500

67,500

39 ........................

40,000

60,000

68,000

68,000

68,000

40 ........................

40,000

60,000

68,500

70,000

70,000

41 ........................

40,000

60,000

69,500

72,000

72,000

42 ........................

40,000

60,000

70,000

73,280

73,280

43 ........................

40,000

60,000

70,500

73,280

73,280

44 ........................

40,000

60,000

71,500

73,280

73,280

45 ........................

40,000

60,000

72,000

76,000

80,000

46 ........................

40,000

60,000

72,500

76,500

80,000

47 ........................

40,000

60,000

73,500

77,500

80,000

48 ........................

40,000

60,000

74,000

78,000

80,000

49 ........................

40,000

60,000

74,500

78,500

80,000

50 ........................

40,000

60,000

75,500

79,000

80,000

51 ........................

40,000

60,000

76,000

80,000

80,000

52 ........................

40,000

60,000

76,500

80,000

80,000

53 ........................

40,000

60,000

77,500

80,000

80,000

54 ........................

40,000

60,000

78,000

80,000

80,000

55 ........................

40,000

60,000

78,500

80,000

80,000

56 ........................

40,000

60,000

79,500

80,000

80,000

57 ........................

40,000

60,000

80,000

80,000

80,000

58 ........................

40,000

60,000

80,000

80,000

80,000

59 ........................

40,000

60,000

80,000

80,000

80,000

60 ........................

40,000

60,000

80,000

80,000

80,000

(b) In addition to the weights specified in subdivision (a), two consecutive sets of tandem axles may carry a gross weight of 34,000 pounds each if the overall distance between the first and last axles of the consecutive sets of tandem axles is 36 feet or more. The gross weight of each set of tandem axles shall not exceed 34,000 pounds and the gross weight of the two consecutive sets of tandem axles shall not exceed 68,000 pounds.

(c) The distance between axles shall be measured to the nearest whole foot. When a fraction is exactly six inches, the next larger whole foot shall be used.

(d) Nothing contained in this section shall affect the right to prohibit the use of any highway or any bridge or other structure thereon in the manner and to the extent specified in Article 4 (commencing with Section 35700) and Article 5 (commencing with Section 35750) of this chapter.

(e) The gross weight limits expressed by this section and Section 35550 shall include all enforcement tolerances.

(Amended (as added by Stats. 1981, Ch. 467, Sec. 2) by Stats. 1982, Ch. 827, Sec. 13. Effective September 10, 1982.)



35551.5

(a) The provisions of this section shall apply only to combinations of vehicles which contain a trailer or semitrailer. Each vehicle in such combination of vehicles, and every such combination of vehicles, shall comply with either Section 35551 or with subdivisions (b), (c), and (d) of this section.

(b) The gross weight imposed upon the highway by the wheels on any one axle of a vehicle shall not exceed 18,000 pounds and the gross weight upon any one wheel, or wheels, supporting one end of an axle and resting upon the roadway, shall not exceed 9,500 pounds, except that the gross weight imposed upon the highway by the wheels on any front steering axle of a motor vehicle shall not exceed 12,500 pounds. The gross weight limit provided for weight bearing upon any one wheel, or wheels, supporting one end of an axle shall not apply to vehicles the loads of which consist of livestock. The following vehicles are exempt from the front axle weight limits specified in this subdivision:

(1) Trucks transporting vehicles.

(2) Trucks transporting livestock.

(3) Dump trucks.

(4) Cranes.

(5) Buses.

(6) Transit mix concrete or cement trucks, and trucks that mix concrete or cement at, or adjacent to, a jobsite.

(7) Motor vehicles that are not commercial vehicles.

(8) Vehicles operated by any public utility furnishing electricity, gas, water, or telephone service.

(9) Trucks or truck tractors with a front axle at least four feet to the rear of the foremost part of the truck or truck tractor, not including the front bumper.

(10) Trucks transporting garbage, rubbish, or refuse.

(11) Trucks equipped with a fifth wheel when towing a semitrailer.

(12) Tank trucks which have a cargo capacity of at least 1,500 gallons.

(13) Trucks transporting bulk grains or bulk livestock feed.

(c) The total gross weight with load imposed on the highway by any group of two or more consecutive axles of a vehicle in such combination of vehicles or of such combination of vehicles where the distance between the first and last axles of the two or more consecutive axles is 18 feet or less shall not exceed that given for the respective distance in the following table:

Distance in feet

Allowed load in

between first and

pounds on group

last axles of group

of axles

4 ........................

32,000

5 ........................

32,000

6 ........................

32,200

7 ........................

32,900

8 ........................

33,600

9 ........................

34,300

10 ........................

35,000

11 ........................

35,700

12 ........................

36,400

13 ........................

37,100

14 ........................

43,200

15 ........................

44,000

16 ........................

44,800

17 ........................

45,600

18 ........................

46,400

(d) The total gross weight with load imposed on the highway by any vehicle in such combination of vehicles or of such combination of vehicles where the distance between the first and last axles is more than 18 feet shall not exceed that given for the respective distances in the following table:

Distance

Allowed load

in feet

in pounds

19 ........................

47,200

20 ........................

48,000

21 ........................

48,800

22 ........................

49,600

23 ........................

50,400

24 ........................

51,200

25 ........................

55,250

26 ........................

56,100

27 ........................

56,950

28 ........................

57,800

29 ........................

58,650

30 ........................

59,500

31 ........................

60,350

32 ........................

61,200

33 ........................

62,050

34 ........................

62,900

35 ........................

63,750

36 ........................

64,600

37 ........................

65,450

38 ........................

66,300

39 ........................

68,000

40 ........................

70,000

41 ........................

72,000

42 ........................

73,280

43 ........................

73,280

44 ........................

73,280

45 ........................

73,280

46 ........................

73,280

47 ........................

73,280

48 ........................

73,280

49 ........................

73,280

50 ........................

73,280

51 ........................

73,280

52 ........................

73,600

53 ........................

74,400

54 ........................

75,200

55 ........................

76,000

56 or over ........................

76,800

(e) The distance between axles shall be measured to the nearest whole foot. When a fraction is exactly six inches, the next larger whole foot shall be used.

(f) The gross weight limits expressed by this section shall include all enforcement tolerances.

(g) Nothing in this section shall affect the right to prohibit the use of any highway or any bridge or other structure thereon in the manner and to the extent specified in Article 4 (commencing with Section 35700) and Article 5 (commencing with Section 35750) of Chapter 5 of Division 15.

(h) The Legislature, in enacting this section, does not intend to increase, and this section shall not be construed to allow, statutory weights any greater than existed prior to January 1, 1976.

(Added by Stats. 1980, Ch. 784, Sec. 4.)



35552

(a) This section applies only to trucks and vehicle combinations while transporting loads composed solely of logs.

(b) One set of tandem axles of such a truck or vehicle combination shall be deemed to be in compliance with Section 35551 if the total gross weight of 34,000 pounds on such a set that is permitted by Section 35551 is not exceeded by more than 1,500 pounds. In addition, such a truck and vehicle combination that has two consecutive sets of tandem axles shall be deemed to be in compliance with Section 35551 if such consecutive sets of tandem axles do not carry a combined total gross weight of more than 69,000 pounds, if the total gross weight on any one such set does not exceed 35,500 pounds, and if the overall distance between the first and last axle of such consecutive sets of tandem axles is 34 feet or more. All such truck and vehicle combinations shall be subject to all other provisions of Section 35551 or any other provision made applicable to the total gross weight of such a truck or vehicle combination in lieu of Section 35551.

(c) The gross weight limits expressed in this section shall include all enforcement tolerances.

(d) If any total gross weight permitted by this section is exceeded, the allowed weight in pounds set forth in subdivision (a) of Section 35551 shall be the maximum permitted weight for purposes of determining the amount of fine for such violation as specified in the table in Section 42030; except that, whenever the violation is for exceeding the total gross weight for two consecutive sets of tandem axles, and if the overall distance between the first and last axle of such sets is 34 feet or more, the allowed weight on the two consecutive sets shall be 68,000 pounds.

(e) This section shall have no application to highways which are a part of the National System of Interstate and Defense Highways (as referred to in subdivision (a) of Section 108 of the Federal-aid Highway Act of 1956).

This section may be cited as the Christensen-Belotti Act.

(Amended by Stats. 1976, Ch. 249.)



35553

The provisions of this article shall not apply to any vehicle in the immediate vicinity of an unloading or loading area while actually preparing for or in the process of unloading or loading, provided any overload is incidental to and necessitated by such action; and provided that such action does not occur on a bridge or highway structure.

This section shall have no application to highways which are a part of the national system of interstate and defense highways (as referred to in subdivision (a) of Section 108 of the Federal-aid Highway Act of 1956).

(Amended by Stats. 1972, Ch. 733.)



35554

(a) (1) Notwithstanding Section 35550, the gross weight on any one axle of a bus shall not exceed 20,500 pounds.

(2) A transit bus procured through a solicitation process pursuant to which a solicitation was issued before January 1, 2013, or though a solicitation process pursuant to subdivision (d) is not subject to this subdivision.

(b) A transit bus is not subject to Section 35550.

(c) A transit bus shall not operate on the Dwight D. Eisenhower System of Interstate and Defense Highways in excess of the weight limitation for transit buses specified in federal law.

(d) (1) A publicly owned or operated transit system or an operator of a transit system under contract with a publicly owned or operated transit system shall not procure, through a solicitation process pursuant to which a solicitation is issued on or after January 1, 2013, a transit bus whose weight on any single axle exceeds 20,500 pounds except as follows:

(A) It may procure and operate a new bus exceeding 20,500 pounds that is of the same or lesser weight than the bus it is replacing.

(B) It may procure and operate a new transit bus exceeding 20,500 pounds in order to incorporate a new fleet class into its inventory if its governing board adopts a finding at a public hearing that the fleet class expansion or change in fleet classes is necessary to address a need to serve a new or existing market pursuant to its most recently adopted short-range transit plan, or to meet a federal, state, or regional statutory or regulatory requirement, and includes a consideration of vehicle needs and fleet size.

(2) If the governing board of the publicly owned or operated transit system holds a public hearing to consider a procurement made pursuant to subparagraph (A) or (B) of paragraph (1), the board shall provide written notice to those cities and counties on whose roads the bus would travel of the public hearing at which this procurement is to be considered and shall place in the public record any comment of concern the board receives about the procurement.

(3) For purposes of this subdivision fleet class means a group of transit buses designated by a publicly owned or operated transit system or an operator under contract with a publicly owned or operated transit system that owns those transit buses, if the transit buses have a combination of two or more of the following similar defining characteristics:

(A) Length.

(B) Seating capacity.

(C) Number of axles.

(D) Fuel or power system.

(E) Width.

(F) Structure.

(G) Equipment package.

(e) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2012, Ch. 771, Sec. 3. Effective January 1, 2013. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 4 of Ch. 771.)



35554

(a) (1) Notwithstanding Section 35550, the gross weight on any one axle of a bus shall not exceed 20,500 pounds.

(2) A transit bus procured through a solicitation process pursuant to which a solicitation was issued before January 1, 2013, is not subject to this subdivision.

(b) A transit bus is not subject to Section 35550.

(c) This section shall become operative on January 1, 2015.

(Repealed (in Sec. 3) and added by Stats. 2012, Ch. 771, Sec. 4. Effective January 1, 2013. Section operative January 1, 2015, by its own provisions.)



35555

(a) During the period commencing September 15 of each year and ending March 15 of the following year, the weight limitations of Section 35551 do not apply to any cotton module mover or any truck tractor pulling a semitrailer that is a cotton module mover, when operated as follows:

(1) Laterally across a state highway at grade of the state highway.

(2) Upon any county highway within the Counties of Butte, Colusa, Fresno, Glenn, Imperial, Kern, Kings, Madera, Merced, Riverside, Sacramento, San Benito, San Bernardino, San Joaquin, Stanislaus, Sutter, Tehama, Tulare, Yolo, and Yuba, except as prohibited or limited on county highways or portions thereof by resolution of the county board of supervisors having jurisdiction.

(b) A cotton module mover may be operated upon a state highway within the counties and during the period set forth in subdivision (a) if all of the following are met:

(1) The operator is in possession of a driver s license of the class required for operation of the mover.

(2) The mover is operated in compliance with Sections 24002 and 24012; Article 1 (commencing with Section 24250) of, Article 3 (commencing with Section 24600) of, Article 4 (commencing with Section 24800) of, Article 5 (commencing with Section 24950) of, Article 6 (commencing with 25100) of, Article 9 (commencing with 25350) of, Article 11 (commencing with 25450) of, Chapter 2 of Division 12; and Article 2 (commencing with 26450) and Article 3 (commencing with 26502) of Chapter 3 of Division 12.

(3) The mover does not exceed the maximum allowable gross axle weight for tandem axles set forth in Section 35551 by more than 6,000 pounds.

(4) The operator of a mover that exceeds the maximum allowable gross axle weight for tandem axle vehicles as set forth in Section 35551 shall possess a commercial driver s license as defined in subdivision (a) of Section 15210.

(c) This section does not apply to those highways designated by the United States Department of Transportation as national network routes.

(Amended by Stats. 2001, Ch. 497, Sec. 1. Effective October 4, 2001.)



35557

(a) Only upon request to, and approval by, and in accordance with regulations adopted by, the Director of Food and Agriculture, all of the following are available for inspection by district attorneys and are subject to legal process for admission in any criminal or civil proceeding arising out of a violation of this chapter:

(1) Vehicle weight certificates issued on or after January 1, 1984, pursuant to Chapter 7 (commencing with Section 12700), Chapter 7.3 (commencing with Section 12740), and Chapter 7.7 (commencing with Section 12770) of Division 5 of the Business and Professions Code.

(2) Other records of vehicle weight relating to those certificates.

(3) Copies of those certificates and records.

(b) All certificates, records, and copies thereof, issued before January 1, 1984, shall not be available for inspection and are not admissible in any criminal or civil proceedings arising out of a violation of this chapter.

(Added by Stats. 1983, Ch. 1319, Sec. 1.)



35558

Any person or business which has an axle weight scale at its loading facilities shall, upon the request of the driver, weigh any load being transported for that person or business before the vehicle leaves the loading facility. In a port facility, this requirement only applies if the scale is located in outbound lanes. The request to weigh shall be based upon a reasonable assumption that the load is overweight.

(Added by Stats. 1990, Ch. 217, Sec. 1.)






ARTICLE 1.5. Intermodal Weight Determination Program

35580

(a) The Legislature finds and declares that a substantial number of container trailers using California highways exceed weight limitations authorized for California highways. Intermodal container trailers are containers which have been unloaded from ships or trains and placed on truck chassis, or are piggyback trailers unloaded from trains, for subsequent transport upon the highways. Container trailers are usually loaded by shippers in other states or foreign countries where gross and axle weight restrictions imposed by this code are of no concern to the loader. These loading practices often result in overweight vehicles traveling on California highways, which contributes to highway deterioration.

(b) The Legislature further finds and declares that the continued growth of intermodal transportation within the United States and the Pacific Rim makes it important for California to initiate a program to allow intermodal freight to be weighed at major terminal locations prior to operation on the highways, to ensure that these vehicles are within the established weight limits. The Legislature finds that the imposition of heavy fines and assessments is one means of reducing the number of overweight vehicles on the highways. A more effective, and preferable, alternative is to assure that intermodal container trailers are properly loaded at the outset by the party responsible for loading goods into the container trailer, so that vehicles meet weight requirements prior to their operation on the highways.

(Added by Stats. 1988, Ch. 865, Sec. 1.)



35581

(a) The Department of Transportation, in cooperation with the Department of the California Highway Patrol, shall develop a plan for implementing or identifying new or existing scale facilities at major intermodal terminals which may serve as intermodal weighing facilities for weighing commercial vehicles which transport intermodal freight, prior to their entry onto any highway which is not specifically exempted from weight limitations by a local authority. The plan shall include consideration of options for financing the construction of required intermodal weighing facilities. The plan shall be submitted to the Legislature not later than August 1, 1989.

(b) The Department of Transportation may enter into agreements with local authorities or private entities to provide for exemption from weight restrictions for short distance movement to an intermodal weighing facility.

(Amended by Stats. 2001, Ch. 745, Sec. 229. Effective October 12, 2001.)






ARTICLE 2. Tire Limits

35600

The gross weight upon a solid tire upon a vehicle shall not exceed 600 pounds upon any inch of the channel base width of such tire.

(Enacted by Stats. 1959, Ch. 3.)



35601

The gross weight of any vehicle and load resting upon any metal tire in contact with the roadway shall not exceed 500 pounds upon any inch of the width of such tire but this limitation shall not apply to traction engines or tractors, the propulsive power of which is not exerted through wheels resting upon the roadway but by means of a flexible band or chain, known as a movable track, when the portions of the movable tracks in contact with the surface of the roadway present plane surfaces.

(Enacted by Stats. 1959, Ch. 3.)






ARTICLE 3. Limit Changes on State Highways

35650

The Department of Transportation, whenever it determines after an engineering investigation that any highway under its jurisdiction will with safety to itself sustain vehicles and loads weighing more than the maximum weight limits set forth in this code, shall have authority to declare and to fix a weight limit for the highway greater than the maximum weight limit set forth in this code. Thereafter it shall be lawful to operate or move vehicles and loads of a gross weight upon the highways designated, equal to but not in excess of the maximum weight limit fixed by the department.

(Amended by Stats. 1974, Ch. 545.)



35651

Whenever in the judgment of the Department of Transportation any state highway will not with safety to itself sustain the maximum weights permitted under this code for the highway, the department shall determine, after a public hearing, the maximum weight which the highway will sustain.

(Amended by Stats. 1974, Ch. 545.)



35652

The Department of Transportation shall give notice of the time and place of the hearing by posting a notice in the county seat of each county in which any affected portion of the highway is located and shall also post copies of the notice at intervals of not more than one mile along said highway and a notice at each end of the affected portion thereof. Notice of the hearing shall be given for not less than 10 days and the hearing shall be had at the county seat of the county in which the affected highway is situated or at some other place convenient to the portion of the highway affected.

(Amended by Stats. 1974, Ch. 545.)



35653

The hearing shall be conducted by one or more engineers appointed by the Director of Transportation. The engineers shall hear all evidence presented at the time and place mentioned in the notice and shall report findings made in writing to the Director of Transportation. Upon the basis of the findings, the Director of Transportation shall declare in writing the maximum weight which can be maintained with safety upon the state highway. In no event shall the weight be less than 16,000 pounds.

(Amended by Stats. 1974, Ch. 545.)



35654

Following the declaration of maximum weight as provided in this article, the Department of Transportation shall erect suitable signs at each end of the affected portion of the highway and at such other points as the department deems necessary to give adequate notice of the weight limits.

(Amended by Stats. 1974, Ch. 545.)



35655

(a) No person shall drive a vehicle on any state highway when the weight of the vehicle and load is greater than the maximum weight which the highway will sustain. Violations of this subdivision shall be punished in accordance with the schedule of fines set forth in Section 42030.

(b) Upon the trial of any person charged with a violation with respect to signs erected under Section 35654, proof of the determination and the maximum weight by the Department of Transportation and the existence of the signs constitutes prima facie evidence of the maximum weight which the state highway will sustain.

(Amended by Stats. 1984, Ch. 542, Sec. 5.)



35655.5

(a) Notwithstanding this article or any other provision of law, no vehicle, as described in Sections 410 and 655, with a gross weight of 9,000 pounds or more, shall be operated on the segment of Interstate Route 580 (I-580) that is located between Grand Avenue in the City of Oakland and the city limits of the City of San Leandro. This subdivision does not apply to passenger buses or paratransit vehicles.

(b) The Department of Transportation shall erect suitable signs at each end of the portion of highway described in subdivision (a) and at any other points that the department deems necessary to give adequate notice of the weight limit imposed under this section.

(Added by Stats. 2000, Ch. 212, Sec. 1. Effective January 1, 2001.)



35655.6

(a) Except as provided in subdivision (b), a person shall not drive a commercial vehicle with three or more axles, or a gross vehicle weight or a combined gross weight of 9,000 pounds or more, on the segment of State Route 2 (SR-2) that is located between Interstate Route 210 (I-210) in the City of La Canada Flintridge and County Route N4 (Big Pine Highway) in the County of Los Angeles.

(b) Subdivision (a) does not apply to any of the following vehicles:

(1) An authorized emergency vehicle.

(2) A vehicle operated by a publicly or privately owned public utility.

(3) A vehicle operated by a government agency.

(4) A transit bus servicing facilities accessible only from that portion of State Route 2 specified in subdivision (a).

(5) A tow truck providing assistance to a vehicle that is accessible only from that portion of State Route 2 specified in subdivision (a).

(6) A commercial vehicle making deliveries to or from, or servicing, property that is either of the following:

(A) Located within the city limits of the City of La Canada Flintridge.

(B) Is accessible only from the portion of State Route 2 specified in subdivision (a).

(7) A commercial vehicle involved in a motion picture, commercial, or television production conducting motion picture, commercial, or television production activities in areas that are accessible only from that portion of State Route 2 specified in subdivision (a).

(c) A person who violates this section shall, upon conviction, be punished by a fine pursuant to subdivision (a) of Section 42030 or one thousand dollars ($1,000), whichever is greater.

(d) The Department of Transportation shall erect suitable signs at each end of the portion of State Route 2 specified in subdivision (a) and any other points that the department deems necessary to give adequate notice of the prohibition pursuant to this section.

(Added by Stats. 2009, Ch. 147, Sec. 1. Effective August 6, 2009.)






ARTICLE 4. Local Authorities

35700

(a) The legislative body of any county or city may by ordinance permit the operation and moving of vehicles and loads upon highways under their respective jurisdictions of a maximum gross weight in excess of the maximum gross weight of vehicles and loads specified in this code.

(b) This section does not apply to state highways.

(Enacted by Stats. 1959, Ch. 3.)



35700.5

(a) The Department of Transportation, upon adoption of an ordinance or resolution that is in conformance with the provisions of this section by the City of Carson, the City of Long Beach, and the City of Los Angeles, covering designated routes, may issue a special permit to the operator of a vehicle, combination of vehicles, or mobile equipment, permitting the operation and movement of the vehicle, combination, or equipment, and its load, on the 3.66-mile portion of State Route 47 and State Route 103 known as the Terminal Island Freeway, between Willow Street in the City of Long Beach and Terminal Island in the City of Long Beach and the City of Los Angeles, and on the 2.4-mile portion of State Highway Route 1, that is between Sanford Avenue in the City of Los Angeles and Harbor Avenue in the City of Long Beach, if the vehicle, combination, or equipment meets all of the following criteria:

(1) The vehicle, combination of vehicles, or mobile equipment is used to transport intermodal cargo containers that are moving in international commerce.

(2) The vehicle, combination of vehicles, or mobile equipment, in combination with its load, has a maximum gross weight in excess of the maximum gross weight limit of vehicles and loads specified in this chapter, but does not exceed 95,000 pounds gross vehicle weight.

(3) (A) The vehicle, combination of vehicles, or mobile equipment conforms to the axle weight limits specified in Section 35550.

(B) The vehicle, combination of vehicles, or mobile equipment conforms to the axle weight limits in Section 35551, except as specified in subparagraph (C).

(C) Vehicles, combinations of vehicles, or mobile equipment that impose more than 80,000 pounds total gross weight on the highway by any group of two or more consecutive axles, exceed 60 feet in length between the extremes of any group of two or more consecutive axles, or have more than six axles shall conform to weight limits that shall be determined by the Department of Transportation.

(b) The permit issued by the Department of Transportation shall be required to authorize the operation or movement of a vehicle, combination of vehicles, or mobile equipment described in subdivision (a). The permit shall not authorize the movement of hazardous materials or hazardous wastes, as those terms are defined by local, state, and federal law. The following criteria shall be included in the application for the permit:

(1) A description of the loads and vehicles to be operated under the permit.

(2) An agreement wherein each applicant agrees to be responsible for all injuries to persons and for all damage to real or personal property of the state and others directly caused by or resulting from the operation of the applicant s vehicles or combination of vehicles under the conditions of the permit. The applicant shall agree to hold harmless and indemnify the state and all its agents for all costs or claims arising out of or caused by the movement of vehicles or combination of vehicles under the conditions of the permit.

(3) The applicant shall provide proof of financial responsibility that covers the movement of the shipment as described in subdivision (a). The insurance shall meet the minimum requirements established by law.

(4) An agreement to carry a copy of the permit in the vehicle at all times and furnish the copy upon request of an employee of the Department of the California Highway Patrol or the Department of Transportation.

(5) An agreement to place an indicia, developed by the Department of Transportation, in consultation with the Department of the California Highway Patrol, upon the vehicle identifying it as a vehicle possibly operating under this section. The indicia shall be displayed in the lower right area of the front windshield of the power unit. The Department of Transportation may charge a fee to cover the cost of producing and issuing this indicia.

(c) The permit issued pursuant to subdivision (a) shall be valid for one year. The permit may be canceled by the Department of Transportation for any of the following reasons:

(1) The failure of the applicant to maintain any of the conditions required pursuant to subdivision (b).

(2) The failure of the applicant to maintain a satisfactory rating, as required by Section 34501.12.

(3) A determination by the Department of Transportation that there is sufficient cause to cancel the permit because the continued movement of the applicant s vehicles under the permit would jeopardize the safety of the motorists on the roadway or result in undue damage to the highways listed in this section.

(d) This section does not authorize an applicant or holder of a special permit under subdivision (a) to operate a vehicle or combination of vehicles in excess of the maximum gross weight limit of vehicles and loads specified in this chapter outside of the designated corridors identified in subdivision (a). A violation of this subdivision shall result in the revocation of the permit.

(e) The Department of Transportation may charge a fee to cover the cost of issuing a permit pursuant to subdivision (a).

(Amended by Stats. 2011, Ch. 298, Sec. 2. Effective January 1, 2012.)



35701

(a) Any city, or county for a residence district, may, by ordinance, prohibit the use of a street by any commercial vehicle or by any vehicle exceeding a maximum gross weight limit, except with respect to any vehicle which is subject to Sections 1031 to 1036, inclusive, of the Public Utilities Code, and except with respect to vehicles used for the collection and transportation of garbage, rubbish, or refuse using traditionally used routes in San Diego County when the solid waste management plan prepared under Section 66780.1 of the Government Code is amended to designate each traditionally used route used for the purpose of transporting garbage, rubbish, or refuse which intersects with a local or regional arterial circulation route contained within a city or county s traffic circulation element and which provides access to a solid waste disposal site.

(b) The ordinance shall not be effective until appropriate signs are erected indicating either the streets affected by the ordinance or the streets not affected, as the local authority determines will best serve to give notice of the ordinance.

(c) No ordinance adopted pursuant to this section after November 10, 1969, shall apply to any state highway which is included in the National System of Interstate and Defense Highways, except an ordinance which has been approved by a two-thirds vote of the California Transportation Commission.

(d) The solid waste management plan prepared under Section 66780.1 of the Government Code by San Diego County may designate the traditionally used routes.

(e) Traditionally used route, for purposes of this section, means any street used for a period of one year or more as access to or from a solid waste disposal site.

(Amended by Stats. 1987, Ch. 616, Sec. 1.)



35702

No ordinance proposed under Section 35701 is effective with respect to any highway which is not under the exclusive jurisdiction of the local authority enacting the ordinance, or, in the case of any state highway, until the ordinance has been submitted by the governing body of the local authority to, and approved in writing by, the Department of Transportation. In submitting a proposed ordinance to the department for approval, the governing body of the local authority shall designate therein, an alternate route for the use of vehicles, which route shall remain unrestricted by any local regulation as to weight limits or types of vehicles so long as the ordinance proposed shall remain in effect. The approval of the proposed ordinance by the Department of Transportation shall constitute an approval by it of the alternate route so designated.

(Amended by Stats. 1998, Ch. 877, Sec. 71. Effective January 1, 1999.)



35703

No ordinance adopted pursuant to Section 35701 shall prohibit any commercial vehicles coming from an unrestricted street having ingress and egress by direct route to and from a restricted street when necessary for the purpose of making pickups or deliveries of goods, wares, and merchandise from or to any building or structure located on the restricted street or for the purpose of delivering materials to be used in the actual and bona fide repair, alteration, remodeling, or construction of any building or structure upon the restricted street for which a building permit has previously been obtained.

(Enacted by Stats. 1959, Ch. 3.)



35704

No ordinance adopted pursuant to Section 35701 to decrease weight limits shall apply to any vehicle owned by a public utility or a licensed contractor while necessarily in use in the construction, installation, or repair of any public utility.

(Amended by Stats. 1987, Ch. 371, Sec. 1.)



35705

Section 35701 shall not be applicable to any city street on which money from the State Highway Account in the State Transportation Fund has been or is used for construction or maintenance except in such cases as the legislative body of the city, after notice and hearing, determines to reduce weight limits on such streets. Notice of the hearing shall be published as provided in Section 6064 of the Government Code. The notice shall advise all interested parties that they may submit written and oral objections to the proposed action and shall designate a time and place for presentation of such objections. The time for submission of objections shall not expire, and the hearing may not be held, less than 60 days after the first publication of notice. The hearing shall be held before the legislative body of the city. All objections shall be considered and interested parties shall be afforded an adequate opportunity to be heard in respect to their objections.

(Amended by Stats. 1974, Ch. 545.)



35706

Boards of supervisors in their respective counties may by ordinance reduce the permissible weight of vehicles and loads upon unimproved county highways or upon county bridges.

(Enacted by Stats. 1959, Ch. 3.)



35707

Boards of supervisors in their respective counties may by ordinance reduce the permissible weights upon improved highways only which by reason of deterioration will be destroyed unless the weight limits are reduced, but no such reduction shall extend for a period of more than 90 days unless actual repair of the highway is begun within that time and thereafter continuously carried on to completion.

For the purposes of this section, an improved county highway means a highway paved with cement concrete or asphaltic concrete, or a highway with a roadway of hard surface not less than four inches thick made up of a mixture of rock, sand, or gravel bound together by an artificial binder other than natural soil.

(Enacted by Stats. 1959, Ch. 3.)



35708

In the event any person protests in writing to the clerk of the board of supervisors within 15 days after the adoption of an ordinance reducing the permissible gross weight upon an improved highway, the reduction in weight shall not become final until the Department of Transportation after a hearing approves the action of the board of supervisors in making such reduction.

(Amended by Stats. 1974, Ch. 545.)



35709

The hearing shall be held in the county in which the highway is located within 25 days after a request therefor, and shall be conducted by one or more engineers of the Department of Transportation to be designated by the Director of Transportation. The engineers shall hear all evidence presented and report their findings in writing to the director. Such director shall, upon the basis of the findings, declare in writing the approval or disapproval of the reduction.

(Amended by Stats. 1974, Ch. 545.)



35710

Whenever any weight limit different from those specified in this code is fixed in accordance with Section 35706 or 35707, the board of supervisors shall cause signs indicating the weight so fixed to be erected at all entrances to the highway upon which the permissible gross weight is altered.

(Enacted by Stats. 1959, Ch. 3.)



35711

No ordinance adopted pursuant to Section 35706 or 35707 or 35712 shall prohibit any commercial vehicle from using any county highway by direct route to or from a state highway for the purpose of delivering or loading for transportation goods, wares, or merchandise.

(Amended by Stats. 1969, Ch. 1598.)



35712

(a) Any county may, by ordinance, prohibit the use of any highway located in an unincorporated residential or subdivision area by any commercial vehicle exceeding a gross weight of 14,000 pounds.

(b) Any county of the third class, as defined by Section 28024 of the Government Code, or of the ninth class, as defined by Section 28030 of the Government Code, may, by ordinance, prohibit the use of any highway located in an unincorporated residential or subdivision area by any commercial vehicle exceeding a gross weight of 5,000 pounds.

(c) This section does not apply to a vehicle operated by, or on behalf of, a public utility in connection with the installation, operation, maintenance, or repair of its facilities.

(Amended by Stats. 1998, Ch. 877, Sec. 72. Effective January 1, 1999.)



35713

No ordinance closing a highway under Section 35712 or 35715 is effective until appropriate signs are erected indicating either the highways affected by the ordinance or the highways not affected as the county may determine will best serve to give notice of the ordinance, nor shall any ordinance be effective with respect to any county highway unless the board of supervisors designates in the ordinance an alternate route for the use of the vehicles which shall remain unrestricted by any local regulation as to commercial vehicles so long as the ordinance proposed shall remain in effect.

(Amended by Stats. 1975, Ch. 660.)



35714

No ordinance adopted pursuant to Section 35712 shall be effective with respect to:

(a) Any vehicle which is subject to the provisions of Article 2 (commencing with Section 1031) of Chapter 5 of Part 1 of Division 1 of the Public Utilities Code.

(b) Any highway, any portion of which is also under the jurisdiction of a city, unless the consent of the governing body of the city is first obtained.

(c) Any commercial vehicle coming from an unrestricted highway having ingress and egress by direct route to and from the restricted highway when necessary for the purpose of making pickups or deliveries of goods, wares, and merchandise from or to any building or structure located on the restricted highway or for the purpose of delivering materials to be used in the actual and bona fide repair, alteration, remodeling, or construction of any building or structure upon the restricted highway for which a building permit has previously been obtained.

(d) The operation of ambulances or hearses.

(e) Any vehicle owned, operated, controlled, or used by a public utility in connection with the construction, installation, operation, maintenance, or repair of any public utility facilities.

(f) Any state highway, until the proposed ordinance has been submitted by the board of supervisors of the county to and approved in writing by the Department of Transportation. In submitting a proposed ordinance to the department for approval, the board of supervisors shall designate therein, an alternate route for the use of the vehicles which shall remain unrestricted by any local regulation as to commercial vehicles so long as the ordinance proposed shall remain in effect. The approval of the proposed ordinance by the Department of Transportation shall constitute an approval by the department of the alternate route so designated.

(g) Vehicles operated as an incident to any industrial, commercial or agricultural enterprise conducted within the boundaries of the unincorporated residential subdivision area.

(Amended by Stats. 1998, Ch. 877, Sec. 73. Effective January 1, 1999.)



35715

(a) The County of Nevada may by ordinance prohibit the use of Northwoods Boulevard in such county by any commercial vehicle exceeding a gross weight specified in the ordinance.

(b) No ordinance adopted pursuant to this section shall be effective with respect to:

(1) Any commercial vehicle coming from an unrestricted highway having ingress and egress by direct route to and from the restricted highway when necessary for the purpose of making pickups or deliveries of goods, wares, and merchandise from or to any building or structure located on the restricted highway or for the purpose of delivering materials to be used in the actual and bona fide repair, alteration, remodeling, or construction of any building or structure upon the restricted highway for which a building permit has previously been obtained.

(2) The operation of ambulances or hearses.

(3) Any vehicle owned, operated, controlled, or used by a public utility in connection with the construction, installation, operation, maintenance, or repair of any public utility facilities.

(Added by Stats. 1975, Ch. 660.)



35715.1

(a) The County of Tuolumne may by ordinance prohibit the use of Old Priest Grade in that county by a vehicle or combination of vehicles that exceeds a weight limit of 7,500 pounds or more. The weight limit shall be determined by the County Board of Supervisors and specified in the ordinance.

(b) An ordinance adopted pursuant to this section is not effective with respect to the following:

(1) A vehicle or combination of vehicles coming from an unrestricted highway having ingress and egress by direct route to and from the restricted highway when necessary for the purpose of making pickups or deliveries of goods, wares, and merchandise from or to any building or structure located on the restricted highway or for the purpose of delivering materials to be used in the actual and bona fide repair, alteration, remodeling, or construction of a building or structure upon the restricted highway for which a building permit has previously been obtained.

(2) The operation of ambulances, hearses, or vehicles providing emergency roadside services or roadside assistance.

(3) A vehicle or combination of vehicles owned, operated, controlled, or used by a public utility in connection with the construction, installation, operation, maintenance, or repair of a public utility facility.

(Added by Stats. 2003, Ch. 15, Sec. 1. Effective January 1, 2004.)



35716

No ordinance adopted by a city to decrease weight limits shall apply to any vehicle owned, leased, operated or controlled by any licensed contractor while necessarily in use in the construction, maintenance, or repair of a public works project, or by any highway carrier regulated by the Public Utilities Commission while transporting any materials to or from a public works project, when the bids were opened prior to the adoption of the ordinance unless an alternate direct route is provided substantially within and by the city enacting the ordinance.

(Amended by Stats. 1969, Ch. 393.)



35717

Notwithstanding any provision to the contrary, any county may by ordinance prohibit the use of any street, road or highway by any commercial vehicle exceeding a maximum gross weight of 14,000 pounds if, by accepted engineering standards, the street, road or highway cannot support such vehicle.

(Added by Stats. 1959, Ch. 1732.)



35718

No ordinance adopted pursuant to Section 35717 shall be effective until appropriate signs are erected indicating either the streets, roads or highways affected by the ordinance or the streets, roads or highways not affected, as the board of supervisors may determine will best serve to give notice of the ordinance.

(Added by Stats. 1959, Ch. 1732.)



35719

No ordinance adopted pursuant to Section 35717 shall be effective with respect to any street, road or highway which connects with, or is a continuation of, any street, road or highway of an adjoining county unless the board of supervisors of each county in which the street, road or highway is a through highway, by concurrent action and like limitation, prohibit the use of such street, road or highway pursuant to this section.

(Added by Stats. 1959, Ch. 1732.)



35720

No ordinance adopted pursuant to Section 35717 shall be effective with respect to:

(a) Any vehicle which is subject to the provisions of Article 2 (commencing with Section 1031) of Chapter 5 of Part 1 of Division 1 of the Public Utilities Code or any farm labor vehicle.

(b) Any street, road or highway which is not under the exclusive jurisdiction of the board of supervisors enacting such ordinance, except as otherwise provided in Section 35719, or, in the case of any state highway, until such proposed ordinance has been submitted by the board of supervisors to and approved in writing by the Department of Transportation. In submitting such a proposed ordinance to the department for approval, the board of supervisors shall designate therein, an alternate route or routes for the use of such vehicles which shall remain unrestricted by any local regulation as to weight limits or types of vehicles so long as the ordinance proposed shall remain in effect. The approval of such proposed ordinances by the Department of Transportation shall constitute an approval by the department of such alternate route or routes so designated.

(c) Any commercial vehicle coming from an unrestricted street, road or highway having ingress and egress by direct route to and from such restricted streets, roads, and highways when necessary for the purpose of making pickups or deliveries of goods, wares and merchandise from or to any building or structure located on such restricted streets, roads or highways or for the purpose of delivering materials to be used in the actual and bona fide repair, alteration, remodeling or construction of any building or structure upon such restricted street, road or highway for which a building permit, if required, has previously been obtained therefor, or vehicles, machinery, or construction equipment used in connection with, the construction, repair or maintenance of such restricted street or public work projects located thereon.

(d) Any vehicle operated as an incident to any industrial, commercial, or agricultural enterprise conducted upon any such street, road, or highway.

(e) Any vehicle owned, operated, controlled, or used by a public utility or licensed contractor in connection with the construction, installation, operation, maintenance, or repair of any public utility facilities or public works projects.

(f) The operation of ambulances or hearses.

(Amended by Stats. 1980, Ch. 676, Sec. 317.)



35721

No ordinance shall be adopted pursuant to Section 35717 except upon notice and hearing in the manner prescribed in this section.

Notice of hearing shall be published as prescribed in Section 6064 of the Government Code. The notice shall advise all interested parties that they may submit written or oral objections to the proposed action and shall designate a time and place for presentation of such objections. The time for submission of objections shall not expire, and the hearing may not be held, less than 60 days after the first publication of notice. The hearing shall be held before the board of supervisors and interested parties shall be afforded an adequate opportunity to be heard with respect to their objections.

(Added by Stats. 1959, Ch. 1732.)



35722

Prior to the execution of freeway agreements for State Highway Route 85 in Santa Clara County, with the concurrence of each city within the highway corridor, the Board of Supervisors of the County of Santa Clara may, after a public hearing, adopt a proposed ordinance imposing a maximum gross truck weight limit of 9,000 pounds on Route 85 from State Highway Route 280 in Cupertino south and east to State Highway Route 101 in San Jose, and submit the proposed ordinance to the Department of Transportation for approval.

Upon approval of the proposed ordinance by the department, this weight limit shall be stipulated in the applicable freeway agreements with the local entities in the Route 85 corridor.

If the proposed ordinance is approved by the department, the weight limit shall become effective upon opening of any portion of the new Route 85 freeway corridor as defined in this section, and the department shall post appropriate signs, similar to the signs on State Highway Route 580 in Oakland. Except as otherwise provided in this section, this article shall be applicable to an ordinance adopted pursuant to this section.

(Added by Stats. 1987, Ch. 1250, Sec. 1.)






ARTICLE 5. Bridges and Other Structures

35750

(a) The Department of Transportation may, in the manner provided in Section 35751, determine the maximum weight of vehicle and load, lower than the maximum weight otherwise permitted under this code which a bridge or other structure with safety to itself will sustain.

(b) The city council or the board of supervisors of a city or county with a population of 1,100,000 or more, as determined by the 1970 federal decennial census, may, in the manner provided in Section 35751, determine the maximum weight of vehicle and load, lower than the maximum weight otherwise permitted under this code which a bridge or other structure under its jurisdiction with safety to itself will sustain.

(Amended by Stats. 1974, Ch. 545.)



35751

(a) The Department of Transportation or the city council or board of supervisors of a city or county with a population of 1,100,000 or more, as determined by the 1970 federal decennial census, as the case may be, shall make an engineering investigation and hold a public hearing whenever such a determination appears necessary.

(b) Notice of the time and place of the hearing shall be posted upon the bridge or other structure at least five days before the date fixed for the hearing. Upon the basis of the investigation and all evidence presented at the hearing, the department or the city council or board of supervisors, as the case may be, shall determine by order in writing the maximum weight of vehicle and load which the bridge or other structure with safety to itself will sustain.

(c) With respect to any bridge or other structure not under its jurisdiction, the department shall not proceed under subdivisions (a) and (b) unless it first receives a request to do so from the city council or the board of supervisors having jurisdiction over the bridge or other structure.

(Amended by Stats. 1974, Ch. 545.)



35752

Thereupon, the authority having jurisdiction over the bridge or other structure shall erect and maintain suitable signs specifying the maximum weight so determined, at a distance of not more than 500 feet from each end of the bridge or other structure or any approach thereto.

The standards and specifications for such signs shall be established in accordance with Section 21400 of this code.

(Amended by Stats. 1969, Ch. 1033.)



35753

(a) No person shall drive a vehicle over any bridge, causeway, viaduct, trestle, or dam constituting a part of a highway when the weight of the vehicle and load thereon is greater than the maximum weight which the bridge or other structure with safety to itself will sustain. Violations of this subdivision shall be punished in accordance with the schedule of fines set forth in Section 42030.

(b) Upon the trial of any person charged with a violation with respect to a weight restriction sign erected pursuant to Section 35752, proof of the determination of the maximum weight by the Department of Transportation and the existence of the weight restriction signs constitute prima facie evidence of the maximum weight which the bridge or other structure with safety to itself will sustain.

(Amended by Stats. 1984, Ch. 542, Sec. 6.)



35754

Whenever, in the opinion of a local authority, a bridge under its jurisdiction is in a dangerous or weak condition, it may temporarily erect suitable signs at all entrances to such bridge specifying the maximum weight which it believes the bridge with safety to itself will sustain. The maximum weight limit so fixed and posted shall remain in effect for not more than 90 days.

(Amended by Stats. 1972, Ch. 597.)



35755

Whenever a state highway bridge is in a dangerous or weak condition, the Department of Transportation may temporarily erect suitable signs at all entrances to such bridge specifying the maximum weight which the bridge may safely sustain. Under no circumstances shall the maximum weight limit so fixed and posted pursuant to this section remain in effect for more than 90 days.

(Amended by Stats. 1974, Ch. 545.)






ARTICLE 6. Permits and Agreements

35780

(a) The Department of Transportation or local authorities, with respect to highways under their respective jurisdictions, may, at their discretion upon application and if good cause appears, issue a special permit authorizing the applicant:

(1) To operate or move a vehicle or combination of vehicles or special mobile equipment of a size or weight of vehicle or load exceeding the maximum specified in this code.

(2) To use corrugations on the periphery of the movable tracks on a traction engine or tractor, the propulsive power of which is not exerted through wheels resting upon the roadway but by means of a flexible band or chain.

(3) Under emergency conditions, to operate or move a type of vehicle otherwise prohibited hereunder, upon any highway under the jurisdiction of the party granting the permit and for the maintenance of which the party is responsible.

(4) To operate or move a vehicle or combination of vehicles transporting loads composed of logs only for the purpose of crossing a highway from one private property to another without complying with any or all of the equipment requirements of Division 12 (commencing with Section 24000) and Division 13 (commencing with Section 29000). These crossings shall be as near to a right angle to the roadway as is practical and shall not include any travel parallel to the roadway. The Department of Transportation shall determine standards and conditions upon which permits shall be issued and any permit not in compliance with those standards and conditions shall be invalid, except that a permit may contain more restrictive conditions if the issuing authority deems it appropriate.

(b) Under conditions prescribed by the Department of Transportation or the local authority, the Department of Transportation or local authority may accept applications made by, and issue permits directly to, an applicant or permit service by any of the following processes:

(1) In writing.

(2) By an authorized facsimile process.

(3) Through an authorized computer and modem connection.

(Amended by Stats. 1992, Ch. 391, Sec. 3. Effective January 1, 1993.)



35780.3

A permit issued under Section 35780 for the movement of a park trailer, as described in Section 18009.3 of the Health and Safety Code, shall not be issued except to transporters, or licensed manufacturers and dealers.

(Amended by Stats. 2000, Ch. 566, Sec. 8. Effective January 1, 2001.)



35780.5

(a) Notwithstanding Section 320.5, the Department of Transportation or a local authority, with respect to highways under their respective jurisdictions, may, upon application, issue a special permit authorizing the applicant to operate or move a vehicle carrying a load, lying in the horizontal position, of stacked trusses or wall panels that are used as single width components in the manufacture of a finished product, that exceeds the maximum width specified by this code, if the load does not exceed 12 feet in width and the permittee complies with the regulations of the Department of Transportation or a local authority, as the case may be, governing the transportation of these loads.

(b) Under conditions prescribed by the Department of Transportation or the local authority, the Department of Transportation or local authority may accept applications and issue permits directly to an applicant or permit service, by any of the following processes:

(1) In writing.

(2) By an authorized facsimile process.

(3) Through an authorized computer and modem connection.

(c) The special permit allowed pursuant to this section shall, under conditions prescribed by the Department of Transportation or a local authority, be granted on either a per trip or annual basis.

(d) As used in this section, truss means a designed and manufactured assemblage of structural elements typically arranged in a triangle or combination of triangles to form a rigid framework and used as a structural support in buildings.

(e) As used in this section, wall panel means a designed and manufactured assemblage of structural elements constructed in the same manner as site-built walls to form a rigid framework and used as a structural support in buildings, which may have attached various types of sheathing products including wood structural panels, foam panels, and gypsum board that do not exceed more than one foot beyond the main structural elements.

(Added by Stats. 2007, Ch. 514, Sec. 3. Effective January 1, 2008.)



35781

The Department of Transportation shall develop a standard application form and a standard permit form for the application for, and the issuance of, a permit. The standard permit form may be used as the standard application form. The application for a permit shall specifically describe the vehicle and load to be operated or moved and the particular highways over which permit to operate is requested, and whether the permit is requested for a single trip or for continuous operation. Local authorities shall use the standard application form and the standard permit form developed by the Department of Transportation. The standard application form and the standard permit form shall be developed in cooperation with representatives of local government and the commercial trucking industry.

(Amended by Stats. 1996, Ch. 464, Sec. 1. Effective January 1, 1997.)



35782

(a) The Department of Transportation or a local authority may issue or withhold the permit at its discretion, or, if the permit is issued, do any of the following when necessary to protect against injury to the road, foundations, surfaces, or structures:

(1) Limit the number of trips.

(2) Establish seasonal or other time limitations within which the vehicle or vehicles described may be operated on the highways indicated.

(3) Otherwise limit or prescribe conditions of operation of the vehicle.

(b) The Department of Transportation or a local authority may not require the posting of a bond as a condition of the issuance of a permit, except that a requirement of extra insurance or other financial security may be imposed as a condition for a permit for unusually large or heavy loads that pose a substantial risk to public facilities.

(c) Except as provided in subdivision (b), the Department of Transportation or a local authority may not require proof of financial responsibility in an amount greater than that required for compliance with Section 16500.5 as a condition of the permit, and shall accept evidence of financial responsibility that complies with Section 16020.

(Amended by Stats. 1996, Ch. 124, Sec. 137. Effective January 1, 1997.)



35783

Every permit shall be carried in the vehicle or combination of vehicles to which it refers and shall be open to inspection of any peace officer, traffic officer, authorized agent of the Department of Transportation, or any other officer or employee charged with the care or protection of such highways.

(Amended by Stats. 1974, Ch. 545.)



35783.5

Warning signs required by the terms of a permit shall either be removed from the vehicle or covered from the view of other motorists whenever the vehicle is operating without the load that required the permit.

(Added by Stats. 1978, Ch. 287.)



35784

(a) Except as provided in subdivision (b), it is unlawful for any person to violate any of the terms or conditions of any special permit.

(b) In an incorporated city where compliance with the route described in a special permit would result in a violation of local traffic regulations, the permittee may detour from the prescribed route to avoid violating the local traffic regulations if the permittee returns as soon as possible to the prescribed route. A detour under this subdivision shall be made only on nonresidential streets.

(c) If a violation under subdivision (a) consists of an extralegal load not being on the route described in the special permit, and the violation is directly caused by the action of an employee under the supervision of, or by the action of any independent contractor working for, a permittee subject to this section, the employee or independent contractor causing the violation is guilty of a misdemeanor. This subdivision applies only if the employee or independent contractor has been provided written direction on the route to travel and has not been directed to take a different route by a peace officer.

(d) The guilt of an employee or independent contractor under subdivision (c) shall not extend to the permittee employing that person unless the permittee is separately responsible for an action causing the violation.

(e) A violation of equipment requirements contained in Division 12 (commencing with Section 24000), by any person operating a pilot car shall not be considered a violation of any terms or conditions of a special permit under subdivision (a).

(f) (1) Any person convicted of a violation of the terms and conditions of a special permit shall be punished by a fine not exceeding five hundred dollars ($500) or by imprisonment in the county jail for a period not exceeding six months, or by both that fine and imprisonment.

(2) In addition, if the violation involves weight in excess of that authorized by the permit, an additional fine shall be levied as specified in Section 42030 on the amount of weight in excess of the amount authorized by the permit.

(Amended by Stats. 1988, Ch. 460, Sec. 6.)



35784.5

(a) Any person convicted of transporting an extralegal load on a highway, or causing or directing the operation of or driving on a highway any vehicle or combination of vehicles for which a permit is required pursuant to this article, without having obtained a permit issued in accordance with this article, shall be punished by a fine not exceeding five hundred dollars ($500) or by imprisonment in the county jail for a period not exceeding six months, or by both that fine and imprisonment.

(b) If the violation involves excess weight, an additional fine shall be levied as specified in Section 42030 on the amount of weight in excess of that authorized pursuant to this chapter.

(Added by Stats. 1984, Ch. 542, Sec. 8.)



35785

(a) The axle weight limitations imposed in Sections 35550 and 35551 shall not apply to the transportation of a single saw log which does not exceed 8 feet in diameter and 21 feet in length or 6 feet in diameter and 33 feet in length, if such log is hauled on a combination of vehicles consisting of a three-axle truck and a two-axle logging dolly under permit issued by the Department of Transportation or by local authorities with respect to highways under their respective jurisdictions. Such permit may be granted for not more than thirty (30) days and may be revocable upon notice by the department or local authorities, as the case may be. (b) When so transported, the vehicle shall not be operated over any bridge or causeway at a speed of more than 15 miles per hour or on the highway at more than 25 miles per hour, on routes designated in the permit. Diameter measurements of the logs shall be made on the large end.

(Amended by Stats. 1974, Ch. 545.)



35786

Truck booster power units may be used to aid in propelling or moving any motor truck or lawful combination of motor vehicles upon a highway upon an ascending or descending grade, subject to the following conditions:

(a) A permit for such operation must be obtained as provided in this article.

(b) The truck booster power unit shall be operated only on such highways and at such times and according to such conditions and requirements as may be specified in the permit.

(Enacted by Stats. 1959, Ch. 3.)



35787

The Department of Transportation or local authority, as the case may be, shall issue a truck booster power unit permit only if in its opinion the proposed operation would not tend to endanger the traveling public or to damage the highway, bridge or any highway structure.

The Department of Transportation and local authorities, in issuing a permit, may make such conditions and requirements as in their opinion are necessary or desirable for the safety of the traveling public and of the highway, including bridges and other highway structures.

(Amended by Stats. 1974, Ch. 545.)



35788

Upon application to the Director of Transportation for permission to use and operate on highways private or contract vehicles for the purpose of hauling loads which weigh in excess of the maximum load weight limits, the director may enter into an agreement with the applicant, permitting such overloads, specifying protective restrictions and providing for the payment of a financial contribution for the issuance of such permission, except that the overload shall not exceed 25 percent of the maximum load weight limitation, in pounds, set forth in this code. The agreement shall not permit the applicant to transport such excess weight loads on highways for distances exceeding 75 miles. All contributions received by the Department of Transportation shall be used for the construction, improvement, or maintenance of the highway designated in the permission to operate overweight loads. Sections 188 and 188.8 of the Streets and Highways Code does not apply to contributions received pursuant to this section, and any expenditures of the contributions by the department shall not be credited against amounts required to be expended pursuant to Sections 188 and 188.8 of the Streets and Highways Code.

This section does not apply to highways which are a part of the National System of Interstate and Defense Highways.

(Amended by Stats. 1982, Ch. 827, Sec. 16. Effective September 10, 1982.)



35789

Any housemoving contractor or other person who by contract or otherwise moves or transports a dwelling house or other building across railroad tracks shall furnish to the division or district superintendent of the railroad company operating such tracks written notice of intention to make such movement at least 36 hours prior to doing so. The written notice of intention to make such a movement shall contain the name of the street, highway or road over which such dwelling house or other building will be moved across the railroad tracks, the approximate time of day such movement will be made and such other information as may be necessary to enable the railroad company to take precautionary measures to avoid a collision by a train with such dwelling house or other building.

(Added by renumbering Section 25789 by Stats. 1959, Ch. 1996.)



35789.5

(a) The Legislature finds and declares all of the following:

(1) Current restrictions on the movement on the highways of manufactured homes in excess of 14 feet in width has caused the closure of some manufactured housing manufacturing facilities, that have, in turn, relocated to other states in order to compete with interstate commerce.

(2) Those restrictions on the movement of manufactured homes could cause the closure of at least three more manufacturing facilities within the next 12 months, thereby laying off some 500 employees, while at the same time those manufacturing facilities relocate to other states.

(3) The Department of Transportation has a policy allowing permitted loads in excess of 14 feet in width for the general trucking industry and the boating industry.

(4) The Legislature supports allowing the movement on the highways of manufactured homes in excess of 14 feet in width, with appropriate safeguards, because this policy will result in both of the following:

(A) Enable the manufactured housing industry to produce homes for export to other states, thereby keeping jobs within the state and benefiting the state s economy.

(B) Permit the building of manufactured homes with eaves, which provide structural and aesthetic benefits to the homes.

(b) The Legislature further finds and declares that allowing the movement on the highways of manufactured homes that are 16 feet in width, with appropriate safeguards, will benefit the state s economy and will allow production of more affordable and aesthetic manufactured homes.

(Amended by Stats. 1996, Ch. 278, Sec. 1. Effective January 1, 1997.)



35790

(a) The Department of Transportation or local authorities with respect to highways under their respective jurisdictions may, upon application in writing and if good cause appears, issue a special or annual permit in writing authorizing the applicant to move any manufactured home in excess of the maximum width but not exceeding 14 feet in total width, exclusive of lights and devices provided for in Sections 35109 and 35110, upon any highway under the jurisdiction of the party granting the permit.

(b) A public agency, in the exercise of its discretion in granting permits for the movement of overwidth manufactured homes, and in considering the individual circumstances of each case, may use merchandising or relocation of residence as a basis for movement for good cause.

(c) (1) The application for a special permit shall specifically describe the manufactured home to be moved and the particular highways over which the permit to operate is requested.

(2) The application for an annual permit shall specifically describe the power unit to be used to tow the overwidth manufactured homes and the particular highways over which the permit to operate is requested. The annual permit shall be subject to all of the conditions of this section and any additional conditions imposed by the public agency.

(d) The Department of Transportation or local authority may establish seasonal or other time limitations within which a manufactured home may be moved on the highways indicated, and may require an undertaking or other security as it deems necessary to protect the highways and bridges from injury or to provide indemnity for any injury resulting from the operation.

(e) Permits for the movement of manufactured homes under this section shall not be issued except to transporters or licensed manufacturers and dealers and only under the following conditions:

(1) The manufactured home for which the permit is issued shall comply with Sections 35550 and 35551.

(2) In the case of a permit issued on an individual or repetitive trip basis, the applicant has first received the approval of a city or county if the trip will include movement on streets or highways under the jurisdiction of the city or county. The application for such a permit shall indicate the complete route of the proposed move and shall specify all cities and counties that have approved the move. This paragraph shall not be construed to require the Department of Transportation to verify the information provided by an applicant with respect to movement on streets or highways under local jurisdiction.

(3) It is a violation of any permit, which is issued by the Department of Transportation and authorizes a move only on a state highway, for that move to be extended to a street or highway under the jurisdiction of a city or county unless the move has been approved by the city or county.

(f) The Department of Transportation, in cooperation with the Department of the California Highway Patrol, or the local authority may establish additional reasonable permit regulations as they may deem necessary in the interest of public safety, which regulations shall be consistent with this section.

(g) Every permit, the consent form or forms as required by Section 18099.5 of the Health and Safety Code, and a copy of the tax clearance certificate, certificate of origin, or dealer s notice of transfer, when the certificate or notice is required to be issued, shall be carried in the manufactured home or power unit to which it refers and shall be open to inspection by any peace officer or traffic officer, any authorized agent of the Department of Transportation, or any other officer or employee charged with the care and protection of the highways.

(h) It is unlawful for any person to violate any of the terms or conditions of any permit.

(Amended by Stats. 1996, Ch. 124, Sec. 138. Effective January 1, 1997.)



35790.1

In addition to the requirements and conditions contained in Section 35790 and notwithstanding any other provision of law, all of the following conditions and specifications shall be complied with to move any manufactured home, as defined in Section 18007 of the Health and Safety Code, that is in excess of 14 feet in total width, but not exceeding 16 feet in total width, exclusive of lights and devices provided for in Sections 35109 and 35110, upon any highway under the jurisdiction of the entity granting the permit:

(a) For the purposes of width requirements under this code, the overall width of manufactured housing specified in this section shall be the overall width, including roof overhang, eaves, window shades, porch roofs, or any other part of the manufactured house that cannot be removed for the purposes of transporting upon any highway.

(b) Unless otherwise exempted under this code, all combinations of motor vehicles and manufactured housing shall be equipped with service brakes on all wheels. Service brakes required under this subdivision shall be adequate, supplemental to the brakes on the towing vehicle, to enable the combination of vehicles to comply with the stopping distance requirements of Section 26454.

(c) In addition to the requirements contained in Section 26304, the breakaway brake device on any manufactured housing unit equipped with electric brakes shall be powered by a wet cell rechargeable battery that is of the same voltage rating as the brakes and has sufficient charge to hold the brakes applied for not less than 15 minutes.

(d) Notwithstanding any other provision of this code, the weight imposed upon any tire, wheel, axle, drawbar, hitch, or other suspension component on a manufactured housing unit shall not exceed the manufacturer s maximum weight rating for the item or component.

(e) In addition to the requirements in subdivision (d), the maximum allowable weight upon one manufactured housing unit axle shall not exceed 6,000 pounds, and the maximum allowable weight upon one manufactured housing unit wheel shall not exceed 3,000 pounds.

(f) Manufactured housing unit tires shall be free from defects, have at least
2/32
of an inch tread depth, as determined by tire tread wear indicators, and shall comply with specifications and requirements contained in Section 3280.904(b)(8) of Title 24 of the Code of Federal Regulations.

(g) Manufactured housing unit manufacturers shall provide transporters with a certification of compliance document, certifying the manufactured housing unit complies with the specifications and requirements contained in subdivisions (d), (e), and (f). Each certification of compliance document shall identify, by serial or identification number, the specific manufactured housing unit being transported and shall be signed by a representative of the manufacturer. Each transporter of manufactured housing units shall have in his or her immediate possession a copy of the certification of compliance document and shall make the document available upon request by any member of the Department of the California Highway Patrol, any authorized employee of the Department of Transportation, or any regularly employed and salaried municipal police officer or deputy sheriff.

(h) Manufactured housing unit dealers shall provide transporters with a certification of compliance document, specifying that all modifications, equipment additions, or loading changes by the dealer have not exceeded the gross vehicle weight rating of the manufactured housing unit or the axle and wheel requirements contained in subdivisions (d), (e), and (f). Each certification of compliance document shall identify, by serial or identification number, the specific manufactured housing unit being transported and shall be signed by a representative of the dealer. Each transporter of manufactured housing units shall have in his or her immediate possession a copy of the certification of compliance document and shall make the document available upon request by any member of the Department of the California Highway Patrol, any authorized employee of the Department of Transportation, any regularly employed and salaried municipal police officer or deputy sheriff, or any reserve police officer or reserve deputy sheriff listed under Section 830.6 of the Penal Code.

(i) Transporters of manufactured housing units shall not transport any additional load in, or upon, the manufactured housing unit that has not been certified by the manufactured housing unit s manufacturer or dealer.

(j) Every hitch, coupling device, drawbar, or other connections between the towing unit and the towed manufactured housing unit shall be securely attached and shall comply with Subpart J of Part 3280 of Title 24 of the Code of Federal Regulations.

(k) Manufactured housing units shall be equipped with an identification plate, specifying the manufacturer s name, the manufactured housing unit s serial number, the gross vehicle weight rating of the manufactured housing unit, and the gross weight of the cargo that may be transported in or upon the manufactured housing unit without exceeding the gross vehicle weight rating. The identification plate shall be permanently attached to the manufactured housing unit and shall be positioned adjacent to, and meet the same specifications and requirements applicable to, the certification label required by Subpart A of Part 3280 of Title 24 of the Code of Federal Regulations.

(l) Manufactured housing units shall be subject to all lighting requirements contained in Sections 24603, 24607, 24608, and 24951. When transported during darkness, manufactured housing units shall additionally be subject to Sections 24600 and 25100.

(m) Manufactured housing units shall have all open sides covered by plywood, hard board, or other rigid material, or by other suitable plastics or flexible material. Plastic or flexible side coverings shall not billow or flap in excess of six inches in any one place. Units that are opened on both sides may be transported empty with no side coverings.

(n) Transporters of manufactured housing units shall make available all permits, licenses, certificates, forms, and any other relative document required for the transportation of manufactured housing upon request by any member of the Department of the California Highway Patrol, any authorized employee of the Department of Transportation, any regularly employed and salaried municipal police officer or deputy sheriff, or any reserve police officer or reserve deputy sheriff listed under Section 830.6 of the Penal Code.

(o) The Department of Transportation, in cooperation with the Department of the California Highway Patrol, or the local authority, shall require pilot car or special escort services for the movement of any manufactured housing unit pursuant to this section, and may establish additional reasonable permit regulations, including special routing requirements, as necessary in the interest of public safety and consistent with this section.

(p) The Department of Transportation shall not issue a permit to move a manufactured home that is in excess of 14 feet in total width unless that department determines that all of the conditions and specifications set forth in this section have been met.

(Amended by Stats. 2003, Ch. 292, Sec. 11. Effective January 1, 2004.)



35790.4

The Legislature finds and declares that current restrictions on the movement of combinations of manufactured homes have unduly restricted the ability of the California manufactured housing industry to meet the needs of the consumer in this state.

The Legislature further finds and declares that the improved movement of manufactured homes, with appropriate safeguards, will benefit the state s economy and will allow production of more affordable and aesthetic manufactured homes.

(Added by Stats. 1984, Ch. 1312, Sec. 1.)



35790.5

(a) A permit issued pursuant to Section 35790 may authorize an exemption from length limitations otherwise applicable to vehicles and combinations of vehicles for the transportation of more than one unit of a manufactured home if all of the following conditions are met:

(1) The units are parts of a manufactured home that, when completed, connect two or more modular units.

(2) The units are mounted or loaded on a single vehicle or chassis in a manner so that their narrowest dimension represents the loaded width on the highway.

(3) The units are loaded in tandem only with respect to length, and the dimension from the front of the forward unit to the rear of the last unit does not exceed the length of vehicles in combination that would otherwise be permitted under this section.

(b) Applications for permits issued pursuant to this section shall specifically describe the manufactured home units to be moved and shall include a written statement of good cause satisfying the requirements of this section.

(c) Permits, other than annual permits, issued pursuant to this section shall describe the particular highways over which the permit is valid and shall be subject to all of the conditions of this article and any additional conditions imposed by the public agency issuing the permit.

(Added by Stats. 1984, Ch. 1312, Sec. 2.)



35790.6

A permit issued pursuant to Section 35780 or 35790 may authorize an exemption from the height limitations in Section 35250 for manufactured homes, including manufactured homes with a height in excess of 15 feet, measured from the surface upon which the vehicle stands, if the proposed route can accommodate the vehicle.

(Added by Stats. 1986, Ch. 350, Sec. 2. Effective July 15, 1986.)



35791

The Department of Transportation and any local authority may, with respect to such highways as may be agreed upon under their respective jurisdictions which traverse any area within the boundaries of the local authority, contract for the issuance by either authority of a single permit authorizing the operation or movement of a vehicle or a combination of vehicles or special mobile equipment in the same manner as if each authority had issued separate permits pursuant to Section 35780.

(Amended by Stats. 1974, Ch. 545.)



35795

(a) (1) The Department of Transportation may charge a fee for the issuance of permits pursuant to this article.

(2) The fee established by the Department of Transportation pursuant to this section shall be established by a regulation adopted pursuant to Chapter 4.5 (commencing with Section 11371) of Part 1 of Division 3 of Title 2 of the Government Code, and shall be calculated to produce a total estimated revenue that is not more than the estimated total cost to that department for administering this article.

(3) Special services necessitated by unusually large or heavy loads requiring engineering investigations, or other services, may be billed separately for each permit.

(4) The funds collected by the Department of Transportation pursuant to this subdivision shall be deposited in the State Highway Account in the State Transportation Fund.

(b) (1) Local authorities may charge a fee for the issuance of permits pursuant to this article. However, the fee established by a local authority pursuant to this section shall be established by ordinance or resolution adopted after notice and hearing. The fee shall be calculated to produce a total estimated revenue that is not more than the estimated total cost incurred by the local authority in administering its authority under this article and shall not exceed the fee developed by the Department of Transportation pursuant to subdivision (a). The fee for the issuance of permits shall be developed in consultation with representatives of local government and the commercial trucking industry. Notice of the hearing shall be by publication as provided in Section 6064 of the Government Code. The hearing shall be held before the legislative body of the local authority. All objections shall be considered and interested parties shall be afforded an adequate opportunity to be heard in respect to their objections.

(2) Special services necessitated by unusually large or heavy loads requiring engineering investigations, escorts, tree trimming, or other services, excluding services necessary to provide the notification required under this section and services that are within the scope of the local authority s ordinary duty to provide, shall be billed separately for each permit.

(3) For purposes of determining whether, under paragraph (2), special services are necessitated by an unusually large or heavy load, a local authority shall be governed by the criteria set forth in subdivision (b) of Section 1411.3 of Title 21 of the California Code of Regulations.

(c) Nothing in this section shall limit or restrict the application of Section 35782.

(Amended by Stats. 2006, Ch. 242, Sec. 1. Effective January 1, 2007.)



35796

Any or all of the powers granted to local authorities in this article may, by ordinance or resolution, be delegated by such local authorities to the road commissioner or to such other local official as may be performing functions substantially the same as a road commissioner in the county or municipality enacting such ordinance or resolution.

(Added by Stats. 1971, Ch. 380.)












DIVISION 16. IMPLEMENTS OF HUSBANDRY

CHAPTER 1. Definitions

36000

An implement of husbandry is a vehicle which is used exclusively in the conduct of agricultural operations.

An implement of husbandry does not include a vehicle if its existing design is primarily for the transportation of persons or property on a highway, unless specifically designated as such by some other provision of this code.

(Amended by Stats. 1986, Ch. 973, Sec. 4.)



36005

An implement of husbandry includes, but is not limited to, all of the following:

(a) A lift carrier or other vehicle designed and used exclusively for the lifting and carrying of implements of husbandry or tools used exclusively for the production or harvesting of agricultural products, when operated or moved upon a highway.

(b) A trailer of the tip-bed type when used exclusively in the transportation of other implements of husbandry or tools used exclusively for the production or harvesting of agricultural products.

(c) A trailer or semitrailer having no bed, and designed and used solely for transporting a hay loader or swather.

(d) A spray or fertilizer applicator rig used exclusively for spraying or fertilizing in the conduct of agricultural operations. This subdivision does not apply to anhydrous ammonia fertilizer applicator rigs which have a transportation capacity in excess of 500 gallons.

(e) (1) A trailer or semitrailer that has a maximum transportation capacity in excess of 500 gallons, but not more than 1,000 gallons, used exclusively for the transportation and application of anhydrous ammonia, if the vehicle is either equipped with operating brakes or is towed upon a highway by a motortruck that is assigned a manufacturer s gross vehicle weight rating of
3/4
ton or more.

(2) These vehicles are subject to Section 24603 if the stoplamps of the towing vehicle are not clearly visible.

(3) For purposes of this subdivision, a combination of vehicles is limited to two vehicles in tandem.

(f) A nurse rig or equipment auxiliary to the use of and designed or modified for the fueling, repairing, or loading of an applicator rig or an airplane used for the dusting, spraying, fertilizing, or seeding of crops.

(g) A row duster.

(h) A wagon or van used exclusively for carrying products of farming from one part of a farm to another part thereof, or from one farm to another farm, and used solely for agricultural purposes, including any van used in harvesting alfalfa or cotton, which is only incidentally operated or moved on a highway as a trailer.

(i) A wagon or portable house on wheels used solely by shepherds as a permanent residence in connection with sheep raising operations and moved from one part of a ranch to another part thereof or from one ranch to another ranch, which is only incidentally operated or moved on a highway as a trailer.

(j) Notwithstanding subdivision (f) of Section 36101, a trap wagon, as defined in Section 36016, moved from one part of a ranch to another part of the same ranch or from one ranch to another, which is only operated or moved on a highway incidental to agricultural operations. The fuel tank or tanks of the trap wagon shall not exceed 1,000 gallons total capacity.

(k) Any vehicle that is operated upon a highway only for the purpose of transporting agricultural products and is in no event operated along a highway for a total distance greater than one mile from the point of origin of the trip.

(l) A portable honey-extracting trailer or semitrailer.

(m) A fertilizer nurse tank or trailer that is not self-propelled and which is moved unladen on the highway and auxiliary to the use of a spray or fertilizer applicator rig.

(n) Any cotton trailer when used on the highways for the exclusive purpose of transporting cotton from a farm to a cotton gin, and returning the empty trailer to such farm, except that Section 5014 shall apply to such trailers.

(o) A truck tractor or truck tractor and semitrailer combination specified in this subdivision which is owned by a farmer and operated on the highways, (1) only incidental to a farming operation, (2) not for compensation, and (3) for a distance of not more than two miles (on the highway) each way. This subdivision applies only to truck tractors with a manufacturer s gross vehicle weight rating over 10,000 pounds that are equipped with all-wheel drive and off-highway traction tires on all wheels, and only to semitrailers used in combination with such a truck tractor and exclusively in production or harvesting of tomatoes. The vehicles specified in this subdivision shall not be operated in excess of 25 miles per hour on the highways.

(p) An all-terrain or utility-terrain vehicle used exclusively in agricultural operations.

(Amended by Stats. 2012, Ch. 168, Sec. 3. Effective January 1, 2013.)



36010

A farm trailer is either of the following:

(a) A trailer or semitrailer owned and operated by a farmer in the conduct of agricultural operations, and used exclusively to transport agricultural products upon the highway to the point of first handling and return.

(b) A trailer or semitrailer equipped with rollers on the bed, with a frame not taller than 10 inches high, and with a gross vehicle weight rating of 10,000 pounds or less, that is owned, rented, or leased by a farmer and operated by that farmer in the conduct of agricultural operations, used exclusively to transport fruit and vegetables upon the highway to the point of first handling and return, and that was manufactured and in use prior to January 1, 1997. These vehicles may also be operated on the highways without a load for the purposes of delivering a rented or leased vehicle to the renting or leasing farmer s farm, or returning empty to the owner s premises.

(Amended by Stats. 2000, Ch. 861, Sec. 56. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)



36011

An automatic bale wagon is a motor vehicle capable of transporting property on a highway and equipped with apparatus specifically designed to pick up single bales of hay or straw from a field and to load and unload baled hay or straw.

(Added by Stats. 1977, Ch. 627.)



36012

A cotton module mover is a motortruck, semitrailer, or a truck tractor, in combination with a semitrailer, that is equipped with a self-loading bed and is designed and used exclusively to transport field manufactured cotton modules to a cotton gin.

(Amended by Stats. 1997, Ch. 641, Sec. 1. Effective January 1, 1998.)



36015

Implement of husbandry includes any farm tractor, otherwise an implement of husbandry used upon a highway to draw a farm trailer carrying farm produce, or to draw any trailer or semitrailer carrying other implements of husbandry, between farms, or from a farm to a processing or handling point and returning with or without the trailer.

(Added by Stats. 1963, Ch. 2149.)



36016

A trap wagon is a trailer or semitrailer used exclusively in the conduct of agricultural operations to fuel, service, or repair implements of husbandry. A trap wagon may be equipped with tools, spare parts, lubricating supplies, or fuel tanks.

(Added by Stats. 1986, Ch. 973, Sec. 7.)



36017

For the exclusive purpose of this division, empty bins, pallets, and tiedown straps shall not be considered a load when transported within the parameters of agricultural operations. Any farm trailer or other vehicle transporting these items shall continue to be regulated pursuant to this division. The total outside width of any of the transported items shall not exceed 102 inches.

(Added by Stats. 1986, Ch. 973, Sec. 8.)






CHAPTER 2. Registration of Implements of Husbandry

36100

Implements of husbandry which are only incidentally operated or moved over a highway and implements of husbandry listed in Section 36005 or 36015 are exempt from registration.

(Added by Stats. 1963, Ch. 2149.)



36101

The following farm vehicles are exempt from registration, if they have and display an identification plate as specified in Section 5014, and the vehicles shall not be deemed to be implements of husbandry and they shall be subject to all equipment and device requirements as if registered:

(a) A motor vehicle of a size so as to require a permit under Section 35780 owned and operated by a farmer, designed and used exclusively for carrying, or returning empty from carrying, feed and seed products of farming, and used on a highway between one part of a farm to another part of that farm or from one farm to another farm.

(b) A vehicle equipped with a water tank owned by a farmer and used exclusively to service his or her own implements of husbandry.

(c) A water tank truck that is owned by a farmer, not operated for compensation, and used extensively in the conduct of agricultural operations, when used exclusively (1) for sprinkling water on dirt roads providing access to agricultural fields or (2) transportation of water for irrigation of crops or trees.

(d) (1) A cotton module mover, as defined in Section 36012.

(2) In order to maintain the exemption from registration granted under this subdivision for a truck tractor, when combined with a semitrailer, the owner of that truck tractor shall not operate it during the exemption period in any manner other than as a cotton module mover, as defined in Section 36012, and shall do all of the following:

(A) Register the vehicle with the department before operating it as a commercial motor vehicle.

(B) Apply to the department on a yearly basis for any renewal of the exemption from registration.

(3) Exemption from registration under this subdivision does not exempt a truck tractor, when combined with a semitrailer, operating as a cotton module mover pursuant to Section 36012 and this subdivision from the applicable safety requirements of this code or any regulation adopted pursuant to any statute, including, but not limited to, equipment standards, driver licensing requirements, maximum driving and on-duty hours provisions, log book requirements, drug and alcohol testing, maintenance of vehicles, and any driver or vehicle standards specified in Division 14.8 (commencing with Section 34500).

(4) Truck tractors exempt from registration under this subdivision are subject to the fees imposed under Sections 9250, 9250.8, and 9250.13, and to any other vehicle fees that are imposed by statute on or after January 1, 1998, that are deposited in the Motor Vehicle Account.

(e) A trailer that is equipped with a plenum chamber for the drying of agricultural commodities.

(f) Except as provided in subdivision (j) of Section 36005, a trap wagon, as defined in Section 36016, that is equipped with a fuel tank or tanks. The fuel tank or tanks shall not exceed 3,000 gallons total capacity.

(g) A forklift truck, operated by a farmer not for compensation. For purposes of this section, a hay-squeeze shall be deemed a forklift.

(h) A truck tractor or truck tractor and semitrailer combination specified in this subdivision that is owned by a farmer and operated on the highways only incidental to a farming operation and not for compensation. This subdivision applies only to truck tractors with a manufacturer s gross vehicle weight rating over 10,000 pounds that are equipped with all-wheel drive and off-highway traction tires on all wheels, and only to semitrailers used in combination with that truck tractor and exclusively in the production or harvesting of melons. The vehicles specified in this subdivision shall not be operated in excess of 25 miles per hour on the highways.

The Commissioner of the California Highway Patrol may, by regulation, prohibit the vehicles specified in this subdivision from operating on specific routes. These vehicles shall not be operated laden on the highway for more than two miles from the point of origin and shall not be operated for more than 30 miles unladen on the highway from the point of origin. These vehicles shall not be operated for more than 15 miles unladen on the highway from the point of origin, unless accompanied by an escort vehicle to the front, and an escort vehicle to the rear.

(i) A motor vehicle specifically designed for, and used exclusively in, an agricultural operation for purposes of carrying, or returning empty from carrying, silage that is operated by a farmer, an employee of the farmer, or a contracted employee of the farmer between one part of a farm to another part of that farm or from one farm to another farm, on a highway for a distance not to exceed 20 miles from the point of origin of the trip. This subdivision does not include a vehicle that is used for the transportation of silage for retail sales.

For the purposes of this subdivision, silage includes field corn, sorghum, grass, legumes, cereals, or cereal mixes, either green or mature, converted into feed for livestock.

(Amended by Stats. 1998, Ch. 877, Sec. 74. Effective January 1, 1999.)



36102

The following vehicles are exempt from registration if they have and display identification plates, as specified in Section 5014; and these vehicles, except when operated pursuant to subdivision (k) of Section 36005, shall not be deemed to be implements of husbandry and they shall be subject to all equipment and device requirements as if registered:

(a) An automatic bale wagon operated unladen on a highway.

(b) An automatic bale wagon when transporting baled hay or straw for a distance of not more than five continuous road miles on a highway from one parcel of property owned, leased, or controlled by a farmer to another parcel of property owned, leased, or controlled by such farmer.

(c) A motor vehicle which is designed for, and used exclusively to, haul feed for livestock and which is owned and operated exclusively by a farmer or an employee of a farmer. A vehicle exempted by this subdivision may be operated only on those highways that are maintained by local authorities, only pursuant to a permit issued as provided in Section 35780 by the local authority having jurisdiction over the highways used, and only for a distance of not more than five continuous road miles from one parcel of property owned, leased, or controlled by the farmer to another parcel of property owned, leased, or controlled by the farmer. This subdivision does not apply to transportation for compensation.

(Amended by Stats. 1984, Ch. 1077, Sec. 12.5. Operative July 1, 1985, by Sec. 21 of Ch. 1077.)



36105

A trailer or semitrailer owned and used exclusively by a farmer to haul his or her own implements of husbandry, portable sanitary facility, shade trailer, or tools used exclusively for the production or harvesting of agricultural products is exempt from registration.

(Amended by Stats. 2012, Ch. 168, Sec. 4. Effective January 1, 2013.)



36109

Farm trailers, as defined in Section 36010, having a gross weight of 10,000 pounds or less, are exempt from registration except that Section 5014 shall apply to such trailers.

(Amended by Stats. 2000, Ch. 861, Sec. 57. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)



36115

(a) Any person who owns an implement of husbandry which is exempt from registration may obtain an identification plate as provided in Section 5014 for the implement.

(b) The department shall issue an identification plate as applied for to any manufacturer or dealer of an implement of husbandry which is exempt from registration as provided in Section 5016.5. That manufacturer or dealer may obtain more than one plate.

(Amended by Stats. 1984, Ch. 1077, Sec. 14. Operative July 1, 1985, by Sec. 21 of Ch. 1077.)



36130

(a) On and after January 1, 1986, original applications for identification plates on vehicles specified in Division 16 (commencing with Section 36000) shall be submitted pursuant to Section 5014 or Section 5016.5.

(b) Effective January 1, 1986, identification plates that expired on December 31, 1983, shall not be eligible for renewal. Applicants shall apply for identification plates pursuant to Section 5014 or Section 5016.5.

(c) Commencing with 1987 renewals, all expiring identification plates are canceled and owners of vehicles defined in Division 16 (commencing with Section 36000), that are required to display these plates, shall submit applications pursuant to Section 5014 or Section 5016.5.

(Repealed and added by Stats. 1984, Ch. 1077, Sec. 19. Operative July 1, 1985, by Sec. 21 of Ch. 1077.)






CHAPTER 3. Drivers’ Licenses

36300

Any person, while driving or operating an implement of husbandry incidentally operated or moved over a highway is not required to obtain a driver s license; except that the driver of any farm tractor while being used to draw a farm trailer carrying farm produce between farms or from a farm to a processing or handling point and return, and the driver of an automatic bale wagon which is being operated as specified in Section 36102, but is not being operated as provided in subdivision (k) of Section 36005, shall be in possession of a driver s license of the appropriate class other than a junior permit.

(Amended by Stats. 1977, Ch. 627.)



36305

The driver of any implement of husbandry shall possess a valid class C driver s license when operating a combination of vehicles at a speed in excess of 25 miles per hour or towing any implement of husbandry as specified in subdivision (d), (e), or (j) of Section 36005.

(Amended by Stats. 1993, Ch. 272, Sec. 55. Effective August 2, 1993.)






CHAPTER 4. Speed Laws

36400

No person shall move or drive a lift-carrier or other vehicle designed and used exclusively for the lifting and carrying of implements of husbandry or tools used exclusively for the production or harvesting of agricultural products at a speed in excess of 35 miles per hour.

(Amended by Stats. 1971, Ch. 1135.)






CHAPTER 5. Equipment of Implements of Husbandry

36500

The provisions of Sections 24012, 24250, 24251, 24400 to 24404, inclusive, and Articles 3 (commencing with Section 24600), 4 (commencing with Section 24800), 5 (commencing with Section 24950), 6 (commencing with Section 25100), 9 (commencing with Section 25350), 11 (commencing with Section 25450), and 13 (commencing with Section 25650) of Chapter 2 of Division 12 shall not apply to implements of husbandry. Such vehicles shall be subject to the provisions of Sections 24254, 24615, 25803, and 25950, and Article 12 (commencing with Section 25500) of Chapter 2 of Division 12.

(Amended by Stats. 1972, Ch. 618.)



36505

Farm tractors as defined in Section 36015, and trailers displaying an identification plate, as provided for in Section 36115 or 36130, when operated during darkness shall not be exempted from the provisions of Sections 24400 and 25100.

(Amended by Stats. 1996, Ch. 124, Sec. 139. Effective January 1, 1997.)



36508

After July 1, 1970, no new implement of husbandry designed or intended by the manufacturer to be operated or moved at a speed not in excess of 25 miles per hour shall be sold in this state unless it is equipped by the manufacturer with a slow-moving vehicle emblem as prescribed by Section 24615, and such an emblem shall thereafter be displayed and maintained on such implement of husbandry while the implement is able to be operated upon a public highway.

(Amended by Stats. 1969, Ch. 949.)



36509

(a) An implement of husbandry, a farm vehicle, or any vehicle escorting or towing an implement of husbandry or farm vehicle, may display flashing amber warning lamps or flashing amber turn signals:

(1) When the vehicle is required to display a slow moving vehicle emblem as defined in Section 24615.

(2) When the width, length, height, or speed of the vehicle may cause a hazard to other traffic on the highway.

(b) An implement of husbandry, a farm vehicle, or any vehicle towing an implement of husbandry or farm vehicle, when the load upon the vehicle exceeds 120 inches in width, shall display either:

(1) Flashing amber warning lamps.

(2) Flashing amber turn signals.

(3) During daylight hours, red flags, each of which shall be not less than 16 inches square, mounted at the left and right outer extremities of the vehicle or load whichever has the greater horizontal dimension.

(Added by Stats. 1986, Ch. 973, Sec. 11.)



36510

Implements of husbandry are not subject to stopping distance requirements contained in Section 26454, but if any such vehicle cannot be stopped within 32 feet from an initial speed of 15 miles per hour, it shall not be operated at a speed in excess of that permitting a stop in 32 feet.

(Added by Stats. 1963, Ch. 2149.)



36515

The provisions of Section 26700 relating to windshields shall not apply to implements of husbandry.

(Added by Stats. 1963, Ch. 2149.)



36520

The provisions of Section 26706 relating to windshield wipers shall not apply to implements of husbandry.

(Added by Stats. 1963, Ch. 2149.)






CHAPTER 6. Size, Weight and Load of Implements of Husbandry

36600

(a) The limitations as to width as set forth in Chapter 2 (commencing with Section 35100) of Division 15 do not apply to implements of husbandry incidentally operated, transported, towed, or otherwise moved over a highway.

(b) Notwithstanding subdivision (a), when an implement of husbandry is transported or moved over a highway which is a part of the National System of Interstate and Defense Highways (as referred to in Section 108 of the Federal-aid Highway Act of 1956) as a load on another vehicle, if the load exceeds 102 inches in width, the vehicle and load shall not be operated for a distance in excess of 25 miles from the point of origin of the trip. The operator of the transporting vehicle shall be a farmer or a person regularly employed by a farmer or farm corporation, and the operator transporting the load shall have in his or her immediate possession a writing signed by the farmer or farm corporation agent which states the origin and destination of the trip.

(c) Notwithstanding subdivision (a), when an implement of husbandry is transported or moved over any other highway as a load on another vehicle, if the load exceeds 120 inches in width, the vehicle and load shall not be operated for a distance in excess of 25 miles from the point of origin of the trip. The operator of the transporting vehicle shall be a farmer or a person employed by a farmer or farm corporation, and the operator transporting the load shall have in his or her immediate possession a writing signed by the farmer or farm corporation agent which states the origin and destination of the trip.

(Amended by Stats. 1988, Ch. 103, Sec. 1. Effective May 11, 1988.)



36605

The limitations as to width, as set forth in Chapter 2 (commencing with Section 35100) of Division 15, do not apply to any trailer or semitrailer, including lift carriers and tip-bed trailers, used exclusively for the transportation of implements of husbandry or tools used exclusively for the production or harvesting of agricultural products by farmers or implement dealers, except as follows:

(1) With respect to any trailer or semitrailer transporting a grain-harvesting combine, that vehicle shall not exceed a width of 144 inches.

(2) With respect to any other vehicle described in this section, that vehicle, or the load on that vehicle when that load consists of tools, shall not exceed a width of 120 inches.

(3) With respect to any trailer or semitrailer described in subdivision (c) of Section 36005, that vehicle, when towed upon a highway shall not exceed a width of 174 inches and shall be subject to subdivisions (b) and (c) of Section 36600.

(Amended by Stats. 1986, Ch. 973, Sec. 13.)



36606

(a) The limitations as to width, as set forth in Chapter 2 (commencing with Section 35100) of Division 15, do not apply to automatic bale wagons while operated as specified in Section 36102, except that such vehicles or the load thereon may not exceed 120 inches in width.

(b) This section shall have no application to highways which are a part of the National System of Interstate and Defense Highways (as referred to in subdivision (a) of Section 108 of the Federal-Aid Highway Act of 1956).

(Added by Stats. 1977, Ch. 627.)



36610

(a) The limitations as to height of vehicles contained in Chapter 3 (commencing with Section 35250) of Division 15 do not apply to implements of husbandry incidentally operated, transported, towed, or otherwise moved over a highway.

(b) Notwithstanding subdivision (a), when an implement of husbandry is transported or moved over a highway as a load on another vehicle and the load exceeds 14 feet in height, the vehicle and load shall not be operated for a distance in excess of 25 miles from the point of origin of the trip. The operator of the transporting vehicle shall be a farmer or a person regularly employed by a farmer or farm corporation, and the operator transporting the vehicle shall have in his or her immediate possession a writing signed by the farmer or farm corporation agent which states the origin and destination of the trip.

(Amended by Stats. 1982, Ch. 686, Sec. 2.)



36615

The limitations as to length of vehicles contained in Chapter 4 (commencing with Section 35400) do not apply to implements of husbandry operated or moved over a highway incidental to agricultural operations. Notwithstanding Section 36626, when an implement of husbandry is operated in a combination of vehicles that exceeds the length requirements of Section 35401, the combination is limited to two vehicles in tandem.

(Amended by Stats. 1986, Ch. 973, Sec. 14.)



36625

The provisions of Section 21715 do not apply to any vehicle drawing or towing unladen implements of husbandry.

(Added by Stats. 1963, Ch. 2149.)



36626

Notwithstanding the provisions of Section 21715, a motor truck with an unladen weight of not less than 3,500 pounds and a gross weight of not less than 4,200 pounds may tow a combination of two cotton trailers operated on the highways for the exclusive purpose of transporting cotton from a farm to a cotton gin and returning the empty trailers to such farm. Extra weight or ballast may be added to meet the requirements of this section and shall be in the form of 100-pound bags of sand.

(Added by Stats. 1963, Ch. 2004.)



36627

Notwithstanding the provisions of Section 21715, a motortruck with an unladen weight of not less than 3,500 pounds and a gross weight of not less than 4,200 pounds may tow a combination of two almond trailers operated on the highways for the exclusive purpose of transporting almonds from a farm to an almond huller and returning the empty trailers to such farm. Extra weight or ballast may be added to meet the requirements of this section and shall be in the form of 100-pound bags of sand.

(Added by Stats. 1973, Ch. 293.)






CHAPTER 7. Other Requirements

36700

All implements of husbandry, farm trailers or any other vehicles subject to the provisions of this division, and any owner, operator or driver of such vehicles, shall also comply with and be subject to all other provisions of this code which are not in conflict with the specific provisions contained in this division.

(Added by Stats. 1963, Ch. 2149.)



36705

No automatic bale wagon exceeding 96 inches in width or carrying a load in excess of 100 inches in width may be operated on any highway during darkness.

(Added by Stats. 1977, Ch. 627.)






CHAPTER 8. General Provisions

36800

The provisions of this division, unless otherwise provided, apply to all vehicles, whether publicly or privately owned, when upon the highways.

(Added by Stats. 1963, Ch. 2149.)









DIVISION 16.5. OFF-HIGHWAY VEHICLES

CHAPTER 1. General Provisions

38000

This division may be cited as the Chappie-Z'berg Off-Highway Motor Vehicle Law of 1971.

(Added by Stats. 1971, Ch. 1816.)



38001

(a) Except as otherwise provided, this division applies to off-highway motor vehicles, as defined in Section 38006, on lands, other than a highway, that are open and accessible to the public, including any land acquired, developed, operated, or maintained, in whole or in part, with money from the Off-Highway Vehicle Trust Fund, except private lands under the immediate control of the owner or his or her agent where permission is required and has been granted to operate a motor vehicle. For purposes of this division, the term highway does not include fire trails, logging roads, service roads regardless of surface composition, or other roughly graded trails and roads upon which vehicular travel by the public is permitted.

(b) Privately owned and maintained parking facilities that are generally open to the public are exempt from this division, unless the facilities are specifically declared subject to this division by the procedure specified in Section 21107.8.

(Amended by Stats. 2002, Ch. 563, Sec. 37. Effective January 1, 2003.)



38006

As used in this division, an off-highway motor vehicle is any of the following:

(a) A motor vehicle subject to the provisions of subdivision (a) of Section 38010.

(b) A motor vehicle registered under Section 4000, when such motor vehicle is operated on land to which this division has application.

(c) A motor vehicle owned or operated by a nonresident of this state, whether or not such motor vehicle is identified or registered in a foreign jurisdiction, when such motor vehicle is operated on lands to which this division has application.

(Added by Stats. 1976, Ch. 1093.)



38007

The Off-Highway Motor Vehicle Recreation Division of the Department of Parks and Recreation shall adopt courses of instruction in off-highway motor vehicle safety, operation, and principles of environmental preservation by January 1, 2005. For this purpose the division shall consult with the Department of the California Highway Patrol and other public and private agencies or organizations. The division shall make this course of instruction available directly, through contractual agreement, or through volunteers authorized by the division to conduct a course of instruction.

(Amended by Stats. 2002, Ch. 563, Sec. 38. Effective January 1, 2003.)






CHAPTER 2. Registration of Off-Highway Vehicles; Original and Renewal of Identification; Issuance of Certificates of Ownership

ARTICLE 1. Motor Vehicles Subject to Identification

38010

(a) Except as otherwise provided in subdivision (b), every motor vehicle specified in Section 38012 that is not registered under this code because it is to be operated or used exclusively off the highways, except as provided in this division, shall be issued and display an identification plate or device issued by the department.

(b) Subdivision (a) does not apply to any of the following:

(1) Motor vehicles specifically exempted from registration under this code, including, but not limited to, motor vehicles exempted pursuant to Sections 4006, 4010, 4012, 4013, 4015, 4018, and 4019.

(2) Implements of husbandry.

(3) Motor vehicles owned by the state, or any county, city, district, or political subdivision of the state, or the United States.

(4) Motor vehicles owned or operated by, or operated under contract with a utility, whether privately or publicly owned, when used as specified in Section 22512.

(5) Special construction equipment described in Section 565, regardless of whether those motor vehicles are used in connection with highway or railroad work.

(6) A motor vehicle with a currently valid special permit issued under Section 38087.5 that is owned or operated by a nonresident of this state and the vehicle is not identified or registered in a foreign jurisdiction. For the purposes of this paragraph, a person who holds a valid driver s license issued by a foreign jurisdiction is presumed to be a nonresident.

(7) Commercial vehicles weighing more than 6,000 pounds unladen.

(8) Any motorcycle manufactured in the year 1942 or prior.

(9) Four-wheeled motor vehicles operated solely in organized racing or competitive events upon a closed course when those events are conducted under the auspices of a recognized sanctioning body or by permit issued by the local governmental authority having jurisdiction.

(10) A motor vehicle with a currently valid identification or registration permit issued by another state.

(Amended by Stats. 1999, Ch. 1008, Sec. 16. Effective January 1, 2000.)



38012

(a) As used in this division, off-highway motor vehicle subject to identification means a motor vehicle subject to subdivision (a) of Section 38010.

(b) As used in this division, off-highway motor vehicle includes, but is not limited to, the following:

(1) A motorcycle or motor-driven cycle, except for any motorcycle that is eligible for a special transportation identification device issued pursuant to Section 38088.

(2) A snowmobile or other vehicle designed to travel over snow or ice, as defined in Section 557.

(3) A motor vehicle commonly referred to as a sand buggy, dune buggy, or all-terrain vehicle.

(4) A motor vehicle commonly referred to as a jeep.

(5) A recreational off-highway vehicle as defined in Section 500.

(Amended by Stats. 2012, Ch. 165, Sec. 2. Effective January 1, 2013.)



38013

Unless otherwise provided, the terms identification and identification certificate shall have the same meaning as the terms registration and registration card, respectively, as used in Division 3 (commencing with Section 4000).

(Added by Stats. 1971, Ch. 1816.)



38014

As used in this division, closed course includes, but is not limited to, a speedway, racetrack, or a prescribed and defined route of travel on or off a highway that is closed to all motor vehicles other than those of participants. A closed course is one which is not available at any time for vehicular access by the general public.

(Added by Stats. 1975, Ch. 1050.)



38020

Except as otherwise provided in this division, no person shall operate, transport, or leave standing any off-highway motor vehicle subject to identification under this code which is not registered under the provisions of Division 3 (commencing with Section 4000), unless it is identified under the provisions of this chapter. A violation of this section is an infraction. Riding in violation of seasons established by Section 2412(f) and 2415 of Title 13 of the California Code of Regulations constitutes a violation of this section. This section shall not apply to the operation, transportation, or leaving standing of an off-highway vehicle pursuant to a valid special permit.

(Amended by Stats. 2004, Ch. 908, Sec. 20. Effective January 1, 2005.)



38021

(a) A manufacturer, dealer, or distributor, or his agent, owning or lawfully possessing any off-highway motor vehicle of a type otherwise required to be identified hereunder may operate or use such vehicle without an identification certificate and plate or device upon condition that each such vehicle is accompanied by a special permit issued to the manufacturer, dealer, or distributor as provided in this division.

(b) Persons licensed pursuant to Article 1 (commencing with Section 11700) of Chapter 4 of Division 5 need not obtain such a permit provided the vehicle is operated or used under special plates issued to the licensee.

(Amended by Stats. 1976, Ch. 1093.)



38022

Notwithstanding the provisions of Section 4000, motorcycles issued a special transportation identification device pursuant to Section 38088 may be transported upon a highway to and from a closed course.

(Added by Stats. 1975, Ch. 1050.)



38025

In accordance with subdivision (c) of Section 4000, a motor vehicle issued a plate or device pursuant to Section 38160 may be operated or driven upon a highway but only as follows:

(a) On a two-lane highway, only to cross the highway at an angle of approximately 90 degrees to the direction of the roadway and at a place where a quick and safe crossing may be made, or only when the roadway is not maintained by snow removal equipment and is closed to motor vehicles that are subject to registration pursuant to Division 3 (commencing with Section 4000), or only to cross a highway in the manner specified in subdivision (b).

(b) With respect to the crossing of a highway having more than two lanes, or a highway having limited access, a motor vehicle may cross a highway but only at a place designated by the Department of Transportation or local authorities with respect to a highway under their respective jurisdictions as a place where a motor vehicle, or specified types of motor vehicle, may cross a highway, and a vehicle shall cross the highway only at that designated place and only in a quick and safe manner.

(c) The Department of Transportation and local authorities with respect to a highway under their respective jurisdictions may designate, by the erection of an appropriate sign of a type approved by the Department of Transportation, a place where a motor vehicle, or specified type of motor vehicle, may cross a highway having more than two lanes or having limited access.

(d) A motor vehicle identified pursuant to Section 38010 may be towed upon a highway, but not driven, if the vehicle displays a plate or device issued pursuant to Section 38160.

(e) A motorcycle identified pursuant to Section 38010 may be pushed upon a highway, but not ridden, if the motorcycle has displayed upon it a plate or device issued pursuant to Section 38160.

(f) A peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, may operate or drive an off-highway vehicle identified pursuant to Section 38010 upon a highway in an emergency response situation.

(Amended by Stats. 2003, Ch. 135, Sec. 1. Effective January 1, 2004.)



38026

(a) In addition to Section 38025 and after complying with subdivision (c) of this section, if a local authority, an agency of the federal government, or the Director of Parks and Recreation finds that a highway, or a portion of a highway, under the jurisdiction of the authority, agency, or the director, as the case may be, is located in a manner that provides a connecting link between off-highway motor vehicle trail segments, between an off-highway motor vehicle recreational use area and necessary service facilities, or between lodging facilities and an off-highway motor vehicle recreational facility and if it is found that the highway is designed and constructed so as to safely permit the use of regular vehicular traffic and also the driving of off-highway motor vehicles on that highway, the local authority, by resolution or ordinance, agency of the federal government, or the Director of Parks and Recreation, as the case may be, may designate that highway, or a portion of a highway, for combined use and shall prescribe rules and regulations therefor. A highway, or portion of a highway, shall not be so designated for a distance of more than three miles, except as provided in Section 38026.1. A freeway shall not be designated under this section.

(b) The Off-Highway Motor Vehicle Recreation Commission may propose highway segments for consideration by local authorities, an agency of the federal government, or the Director of Parks and Recreation for combined use.

(c) Prior to designating a highway or portion of a highway on the motion of the local authority, an agency of the federal government, or the Director of Parks and Recreation, or as a recommendation of the Off-Highway Motor Vehicle Recreation Commission, a local authority, an agency of the federal government, or the Director of Parks and Recreation shall notify the Commissioner of the California Highway Patrol, and shall not designate any segment pursuant to subdivision (a) which, in the opinion of the commissioner, would create a potential traffic safety hazard.

(d) (1) A designation of a highway, or a portion of a highway, under subdivision (a) shall become effective upon the erection of appropriate signs of a type approved by the Department of Transportation on and along the highway, or portion of the highway.

(2) The cost of the signs shall be reimbursed from the Off-Highway Vehicle Trust Fund, when appropriated by the Legislature, or by expenditure of funds from a grant or cooperative agreement made pursuant to Section 5090.50 of the Public Resources Code.

(Amended by Stats. 2011, Ch. 532, Sec. 3. Effective January 1, 2012.)



38026.1

(a) Except as provided in subdivision (e), the County of Inyo may establish a pilot project to designate combined-use highways on unincorporated county roads in the county for no more than 10 miles so that the combined-use highways can be used to link existing off-highway motor vehicle trails and trailheads on federal Bureau of Land Management or United States Forest Service lands, and to link off-highway motor vehicle recreational-use areas with necessary service and lodging facilities, in order to provide a unified system of trails for off-highway motor vehicles, preserve traffic safety, improve natural resource protection, reduce off-highway vehicle trespass on private land, and minimize impacts on county residents.

(b) The pilot project shall do all of the following:

(1) Prescribe a procedure for highway, road, or route selection and designation. The procedure shall be approved by a vote of a majority of the Inyo County Board of Supervisors.

(2) Prescribe a procedure for the county to remove a combined-use designation, including a designation that is removed as a result of the conclusion of the pilot program.

(3) In cooperation with the Department of Transportation, establish uniform specifications and symbols for signs, markers, and traffic control devices to control off-highway motor vehicles, including, but not limited to, the following:

(A) Devices to warn of dangerous conditions, obstacles, or hazards.

(B) Designations of the right-of-way for regular vehicular traffic and off-highway motor vehicles.

(C) A description of the nature and destination of the off-highway motor vehicle trail.

(D) Warning signs for pedestrians and motorists of the presence of off-highway motor vehicle traffic.

(4) Require that off-highway motor vehicles subject to the pilot project meet the safety requirements of federal and state law regarding proper drivers licensing, helmet usage, and the requirements pursuant to Section 38026.5.

(5) Prohibit off-highway motor vehicles from traveling faster than 35 miles per hour on highways designated under this section.

(6) Include an opportunity for public comment at a public hearing held by the county in order to evaluate the pilot project.

(c) The pilot project may include use of a state highway, subject to the approval of the Department of Transportation, or any crossing of a highway designated pursuant to Section 38025.

(d) (1) By selecting and designating a highway for combined use pursuant to this section, the County of Inyo agrees to defend and indemnify the state against any and all claims, including legal defense and liability arising from a claim, for any safety-related losses or injuries arising or resulting from use by off-highway motor vehicles of a highway designated as a combined-use highway by the Inyo County Board of Supervisors pursuant to this section.

(2) This subdivision does not alter the requirements of subdivision (e).

(e) The County of Inyo shall not designate a highway for combined use pursuant to this section unless the Commissioner of the Department of the California Highway Patrol finds that designating the highway for combined use would not create a potential traffic safety hazard.

(f) Not later than January 1, 2016, the County of Inyo, in consultation with the Department of the California Highway Patrol, the Department of Transportation, and the Department of Parks and Recreation, shall prepare and submit to the Legislature a report evaluating the pilot project, and containing both of the following:

(1) A description of the road segments designated to allow combined use for over three miles, as approved or adopted by a majority vote of the members of the Inyo County Board of Supervisors.

(2) An evaluation of the overall safety and effectiveness of the pilot project, including its impact on traffic flows, safety, off-highway vehicle usage on existing trails, incursions into areas not designated for off-highway vehicle usage, and nonmotorized recreation.

(3) A description of the public comments received at a public hearing held by the county in regards to an evaluation of the pilot project.

(g) (1) A report submitted pursuant to subdivision (f) shall be submitted in compliance with Section 9795 of the Government Code.

(2) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Added by Stats. 2011, Ch. 532, Sec. 4. Effective January 1, 2012. Repealed as of January 1, 2017, by its own provisions.)



38026.5

(a) In accordance with subdivision (c) of Section 4000, a motor vehicle issued a plate or device pursuant to Section 38160 may be operated or driven on a local highway, or a portion of the local highway, that is designated pursuant to Section 38026 or 38026.1 if the operation is in conformance with this code and the vehicle complies with off-highway vehicle equipment requirements specified in this division.

(b) Notwithstanding subdivision (a), it is unlawful for a person using an off-highway vehicle on a combined-use highway to do any of the following:

(1) Operate an off-highway motor vehicle on the highway during the hours of darkness.

(2) Operate a vehicle on the highway that does not have an operational stoplight.

(3) Operate a vehicle on the highway that does not have rubber tires.

(4) Operate a vehicle without a valid driver s license of the appropriate class for the vehicle operation in possession.

(5) Operate a vehicle on the highway without complying with Article 2 (commencing with Section 16020) of Chapter 1 of Division 7.

(Amended by Stats. 2011, Ch. 532, Sec. 5. Effective January 1, 2012.)



38027

Motor-driven cycles issued a plate or device pursuant to Section 38160 may be moved, by nonmechanical means only, adjacent to a roadway, in such a manner so as to not interfere with traffic upon the highway, only for the purpose of gaining access to, or returning from, areas designed for the operation of off-highway vehicles, when no other route is available. The Department of Transportation or local authority may designate access routes leading to off-highway parks as suitable for the operation of off-highway vehicles, if such access routes are available to the general public only for pedestrian and off-highway motor vehicle travel.

(Amended by Stats. 1976, Ch. 1093.)



38030

Notwithstanding the provisions of Section 38020, an unidentified off-highway motor vehicle subject to identification may be left standing upon a highway or public or private property adjacent to the place of business of a dealer of such motor vehicles when done so in connection with the loading and unloading or storage of such vehicles to be used in the dealer s business, unless already prohibited by law.

(Amended by Stats. 1973, Ch. 78.)






ARTICLE 2. Original Identification

38040

Application for the original identification of a motor vehicle, other than a motorcycle, required to be identified pursuant to this division shall be made by the owner to the department upon the appropriate form furnished by it and shall contain all of the following:

(a) The true, full name, business or residence and mailing address, and the driver s license or identification card number, if any, of the owner and the legal owner, if any.

(b) The name of the county in which the owner resides.

(c)A description of the vehicle, including the following, insofar as it may exist:

(1) The make, model, and type of body.

(2) The vehicle identification number or any other number as may be required by the department.

(d) Information as may reasonably be required by the department to enable it to determine whether the vehicle is lawfully entitled to identification.

(Amended by Stats. 1994, Ch. 1221, Sec. 18. Effective January 1, 1995.)



38041

Application for the original identification of a motorcycle shall be made by the owner to the department upon the appropriate form furnished by it, and shall contain:

(a) The true, full name, business or residence and mailing address, and the driver s license or identification card number, if any, of the owner and the legal owner, if any.

(b) The name of the county in which the owner resides.

(c) A description of the motorcycle including the following data insofar as it may exist:

(1) The make and type of body.

(2) The motor and frame numbers recorded exactly as stamped on the engine and frame, respectively, by the manufacturer, and any other identifying number of the motorcycle as may be required by the department.

(3) The date first sold by a manufacturer or dealer to a consumer.

(d) Such information as may reasonably be required by the department to enable it to determine whether the vehicle is lawfully entitled to identification.

(e) The department shall maintain a cross-index file of motor and frame numbers identified with it.

The application shall be accompanied by a tracing, tape lift, or photograph of the motor or frame numbers, or where the facsimile of the motor or frame numbers cannot be obtained, a verification of the numbers shall be required.

(Amended by Stats. 1994, Ch. 1221, Sec. 19. Effective January 1, 1995.)



38045

Ownership of title to an off-highway motor vehicle subject to identification under this division may be held by two (or more) coowners as provided in Section 682 of the Civil Code, except that:

(a) A vehicle may be identified in the names of two (or more) persons as coowners in the alternative by the use of the word or. A vehicle so identified in the alternative shall be deemed to be held in joint tenancy. Each coowner shall be deemed to have granted to the other coowners the absolute right to dispose of the title and interest in the vehicle. Upon the death of a coowner, the interest of the decedent shall pass to the survivor as though title or interest in the vehicle was held in joint tenancy, unless a contrary intention is set forth in writing upon the application for identification.

(b) A vehicle may be identified in the names of two (or more) persons as coowners in the alternative by the use of the word or and if declared in writing upon the application for identification by the applicants to be community property, or tenancy in common, shall grant to each coowner the absolute power to transfer the title or interest of the other coowners only during the lifetime of such coowners.

(c) A vehicle may be identified in the names of two (or more) persons as coowners in the conjunctive by the use of the word and and shall thereafter require the signature of each coowner or his personal representative to transfer title to the vehicle, except where title to the vehicle is set forth in joint tenancy, the signature of each coowner or his personal representative shall be required only during the lifetime of the coowners, and upon death of a coowner title shall pass to the surviving coowner.

(d) The department may adopt suitable abbreviations to appear upon the certificate of identification and certificate of ownership to designate the manner in which title to the vehicle is held if set forth by the coowners upon the application for identification.

(Added by Stats. 1971, Ch. 1816.)



38050

In the absence of the regularly required supporting evidence of ownership upon application for identification or transfer of a vehicle, the department may accept an undertaking or bond which shall be conditioned to protect the department and all officers and employees thereof and any subsequent purchaser of the vehicle, any person acquiring a lien or security interest thereon, or the successor in interest of such purchaser or person against any loss or damage on account of any defect in or undisclosed claim upon the right, title, and interest of the applicant or other person in and to the vehicle.

(Added by Stats. 1971, Ch. 1816.)



38055

In the event the vehicle is no longer identified in this state and the currently valid certificate of ownership is surrendered to the department, the bond or undertaking shall be returned and surrendered at the end of three years or prior thereto.

(Amended by Stats. 1982, Ch. 517, Sec. 402.)



38060

(a) Whenever any person, after making application for identification of an off-highway motor vehicle subject to identification, or after the identification either as owner or legal owner, moves or acquires a new address different from the address shown in the application or upon the certificate of ownership or identification certificate, that person shall, within 10 days thereafter, notify the department of his or her old and new addresses.

(b) Any owner having notified the department as required in subdivision (a), shall immediately mark out the former on the face of the certificate and write with pen and ink or type the new on the face of the certificate immediately below the former address and initial the entry.

(Amended by Stats. 1982, Ch. 466, Sec. 118.)






ARTICLE 3. Evidences of Identification

38070

The department, upon identifying an off-highway motor vehicle subject to identification, shall issue a certificate of ownership to the legal owner and an identification certificate to the owner, or both to the owner if there is no legal owner.

(Amended by Stats. 1976, Ch. 1093.)



38075

(a) The identification certificate shall contain upon the face thereof the date issued, the name and residence or business or mailing address of the owner and of the legal owner, if any, the identification number to the vehicle, and a description of the vehicle as complete as that required in the application for the identification of a vehicle.

(b) The director may modify the form, arrangement, and information appearing on the face of the identification certificate and may provide for standardization and abbreviation of fictitious or firm names thereon whenever he finds that the efficiency of the department will be promoted thereby, except that general delivery or post office box numbers shall not be permitted as the address of the identified owner unless there is no other address.

(Amended by Stats. 1989, Ch. 1213, Sec. 17.)



38076

The certificate of ownership shall contain:

(a) Not less than the information required upon the face of the identification certificate.

(b) Provision for notice to the department of a transfer of the title or interest of the owner or legal owner.

(c) Provision for application for transfer of identification by the transferee.

(Added by Stats. 1971, Ch. 1816.)



38080

(a) The department may authorize, under Section 4456, dealers licensed under Article 1 (commencing with Section 11700) of Chapter 4 of Division 5 to use numbered copies of the report-of-sale form and corresponding temporary identification devices upon off-highway motor vehicles subject to identification that they sell.

(b) Off-highway motor vehicles subject to identification that are purchased from dealers not required to be licensed under Article 1 (commencing with Section 11700) of Chapter 4 of Division 5, or that are specially constructed by the owner or owners, may be operated off-highway, as provided by this division, without an identification plate or device or identification certificate, provided a receipt or other suitable device issued by the department is displayed upon the vehicle evidencing an application has been made and appropriate fees paid pursuant to this division, until the identification plate or device and identification certificate are received from the department.

(Amended by Stats. 1996, Ch. 124, Sec. 141. Effective January 1, 1997.)



38085

(a) Every owner upon receipt of an identification certificate shall maintain the same or a facsimile copy thereof with the vehicle for which it is issued at all times when the vehicle is operated or transported.

(b) The provisions of this section do not apply when an identification certificate is removed from the vehicle for the purpose of application for renewal or transfer of identification.

(Amended by Stats. 1988, Ch. 1268, Sec. 19.)



38087

(a) Upon payment of the fees specified in Section 38231, the department may issue to manufacturers, dealers, distributors, or their agents, a special permit to operate or use for the purpose of delivery, demonstration, or display, off-highway motor vehicles otherwise required to be identified under this division.

(b) Special permits issued pursuant to this section shall expire at midnight on the 30th day of June in the second calendar year following the year of issuance of such permit.

(Amended by Stats. 1976, Ch. 1093.)



38087.5

(a) Upon payment of the fee specified in Section 38231.5, the Department of Parks and Recreation may issue to a nonresident of this state a special permit to operate an off-highway motor vehicle otherwise required to be identified under this chapter.

(b) Special permits issued under this section shall expire on December 31 in the year of their issuance.

(Added by Stats. 1996, Ch. 572, Sec. 2. Effective January 1, 1997.)



38088

(a) Upon payment of the fee specified in Section 38232, the department shall issue to the owner of a motorcycle, which the owner has certified as being used exclusively in racing events on a closed course, a special transportation identification device for the purpose of identifying the motorcycle while it is being transported upon a highway to and from racing events on a closed course. Such device may be either a plate or a sticker, whichever is determined by the department to be the most appropriate.

(b) Such device is nonrenewable, nontransferrable, and becomes invalid when the vehicle for which it was issued is sold or dismantled.

(c) A certificate of ownership may not be issued in conjunction with a special transportation identification device.

(Added by Stats. 1975, Ch. 1050.)



38090

If any identification certificate or identification plate or device is stolen, lost, mutilated or illegible, the owner of the vehicle for which the same was issued, as shown by the records of the department, shall immediately make application for and may, upon furnishing information satisfactory to the department, obtain a duplicate or substitute or a new identification under a new number, as determined to be most advisable by the department. An application for a duplicate identification certificate is not required in conjunction with any other application.

(Amended by Stats. 1988, Ch. 1268, Sec. 20.)



38095

If any certificate of ownership is stolen, lost, mutilated or illegible, the legal owner or, if none, the owner of the vehicle for which the same was issued as shown by the records of the department shall immediately make application for and may, upon furnishing information satisfactory to the department, obtain a duplicate.

(Added by Stats. 1971, Ch. 1816.)



38100

The provisions of Sections 4458, 4460, 4461, 4462, 4463, and 4464 shall be fully applicable to motor vehicles identified under this division and the terms identification and identification certificate shall have the same meaning as the terms registration and registration card, respectively, as used in those sections.

(Amended by Stats. 1976, Ch. 1093.)






ARTICLE 4. Renewal of Identification

38110

Certificates of ownership shall not be renewed but shall remain valid until suspended, revoked, or canceled by the department for cause or upon transfer of any interest shown therein.

(Added by Stats. 1971, Ch. 1816.)



38115

Every motor vehicle identification and identification certificate issued pursuant to this division shall expire at midnight on the 30th day of June in the second calendar year following the year of issuance of such certificate. The department may upon payment of the proper fees renew such identification.

(Amended by Stats. 1976, Ch. 1093.)



38120

(a) Application for renewal of identification of off-highway motor vehicles subject to identification shall be made by the owner not later than midnight of the 30th day of June of the expiration year. The application shall contain the true, full name and driver s license or identification card number, if any, of the owner.

(b) Whenever any application for identification or transfer of ownership of an off-highway motor vehicle subject to identification is filed with the department between June 1 and June 30 of the year of expiration, the application shall be accompanied by the full renewal fees in addition to any other fees then due and payable.

(c) Whenever an application for identification or transfer of ownership of an off-highway motor vehicle subject to identification is filed with the department between January 1 and May 31 of the year of expiration, the application may be accompanied by full renewal fees in addition to any other fees then due and payable, which renewal fees shall be for the two-year period following June 30th of the year in which paid.

(Amended by Stats. 1994, Ch. 1221, Sec. 20. Effective January 1, 1995.)



38121

(a) Prior to the expiration of the identification of an off-highway motor vehicle, if that identification is not to be renewed prior to its expiration, the owner of the vehicle shall file, under penalty of perjury, a certification that the vehicle will not be operated, used, or transported on public property or private property in a manner so as to subject the vehicle to identification during the subsequent identification period without first making an application for identification of the vehicle, including full payment of all fees. The certification of nonoperation is valid until the identification is renewed under subdivision (c).

(b) Each certification of nonoperation filed pursuant to subdivision (a) shall be accompanied by a filing fee of fifteen dollars ($15).

(c) An application for renewal of identification, whether or not accompanied by an application for transfer of title to, or any interest in, the vehicle, shall be submitted to the department with payment of the required fees for the current identification period and without penalty for delinquent payment of fees imposed under this code if the department receives the application on or before the date the vehicle is first operated, used, or transported on public property or private property in a manner so as to subject the vehicle to identification and certification of nonoperation required pursuant to subdivision (a).

(d) A certification of nonoperation is not required to be filed pursuant to subdivision (a) for a vehicle on which the identification expires while being held as inventory by a dealer or lessor-retailer.

(Amended by Stats. 2003, Ch. 719, Sec. 27. Effective January 1, 2004.)



38125

Whenever by reason of the theft or embezzlement of an off-highway motor vehicle subject to identification the owner or legal owner is not in possession of the vehicle at the time penalties accrue for failure to obtain identification, or renewal thereof, the owner or legal owner may secure the identification or renewal of the identification of the vehicle within 20 days after its recovery upon filing an affidavit setting forth the circumstances of the theft or embezzlement if the theft or embezzlement of the vehicle has been reported pursuant to provisions of this code, without penalty for delinquent payment of fees imposed under this division.

(Amended by Stats. 1974, Ch. 947.)



38130

When application for identification of an off-highway motor vehicle subject to identification has been made as required by this division, the vehicle may be operated pursuant to this division until the new indicia of current identification have been received from the department on condition that there be displayed on the vehicle the identification plate or device and validating device, if any, issued to the vehicle for the previous identification term.

(Added by Stats. 1971, Ch. 1816.)



38135

The department may, upon renewing of an identification of off-highway motor vehicles subject to identification, issue a new identification certificate or may endorse or authorize the endorsement of a receipt or validation upon payment of the required fees. The receipt or validation to be stamped upon the identification certificate last issued for the vehicle during the preceding period, or upon a potential identification certificate issued near the close of the preceding period, which identification certificate so endorsed or validated shall constitute the identification certificate for the ensuing two-year period. If the identification certificate and potential identification certificate are unavailable, a fee as specified in Section 38260 shall not be paid.

(Amended by Stats. 1988, Ch. 1268, Sec. 21.)






ARTICLE 5. Refusal of Identification

38145

The department shall refuse the identification or renewal or transfer of identification of an off-highway motor vehicle subject to identification upon any of the following grounds:

(a) That the application contains any false or fraudulent statement.

(b) That the required fee has not been paid.

(Added by Stats. 1971, Ch. 1816.)



38150

The department may refuse the identification or renewal or transfer of identification of an off-highway motor vehicle subject to identification in any of the following circumstances:

(a) If the department is satisfied that the applicant is not entitled thereto under this code.

(b) If the applicant has failed to furnish the department with information required in the application or reasonable additional information required by the department.

(c) If the department determines that the applicant has made or permitted unlawful use of any identification certificate, certificate of ownership, identification plates, or other identifying indicia.

(Amended by Stats. 1976, Ch. 1093.)






ARTICLE 6. Identification Plate or Device

38160

The department, upon identifying an off-highway motor vehicle subject to identification, shall issue to the owner a suitable identification plate or device which is capable of being attached to the vehicle in such a manner so as to not endanger the operator or passengers of the vehicle, and which shall identify the vehicle for which it is issued for the period of its validity.

(Added by Stats. 1971, Ch. 1816.)



38165

(a) The department shall determine the size, color, and letters or number of the plate or device issued pursuant to this division and the life of the series of plate or device issued, but in no event less than six years. The design of the plate or device shall have the identification number as the most prominent feature of the device. During the intervening identification periods for which the plate or device is issued, the department shall issue a tab, sticker, or other suitable device to indicate the term for which such plate or device will be valid.

(b) On or before July 1, 2009, the department, in conjunction with the Division of Off-Highway Motor Vehicle Recreation of the Department of Parks and Recreation, shall report to the Assembly Committee on Water, Parks and Wildlife and the Senate Committee on Natural Resources and Water, regarding recommendations to improve the identification of off-highway motor vehicles. At a minimum, the report shall examine the benefits and challenges of all of the following:

(1) Using multiple identification stickers for each vehicle.

(2) Using large-print identifying numbers or letters.

(3) Various identifying devices, such as license plates and stickers.

(4) Requiring license plates or other device alternatives for certain off-highway vehicle types.

(5) Including a unique number for special nonresident permits issued under Section 38087.5.

(c) In preparing the report, the department and the Division of Off-Highway Motor Vehicle Recreation shall work with vehicle manufacturers to evaluate feasibility.

(Amended by Stats. 2007, Ch. 541, Sec. 23. Effective January 1, 2008.)



38170

(a) Every off-highway motor vehicle subject to identification shall have displayed upon it the identification number assigned to the vehicle for which it is issued, together with the word California or the abbreviation CAL and the year number for which it is issued or a suitable device issued by the department for validation purposes, which device shall contain the year for which it is issued.

(b) The identification plate or device shall at all times be securely fastened to the vehicle for which it is issued and shall be mounted or affixed in a position to be clearly visible, and shall be maintained in a condition so as to be clearly legible. No covering shall be used on the identification plate or device.

(c) All identification plates or devices issued on or after January 1, 1996, shall be displayed as follows:

(1) On the left fork leg of a motorcycle, either horizontal or vertical, and shall be visible from the left side of the motorcycle.

(2) On the left quadrant of the metal frame member of sand rails, rail-type buggies, and dune buggies, visible from the rear of the vehicle.

(3) On the left rear quadrant on permanent plastic or metal frame members of all-terrain vehicles, visible to outside inspections.

(4) On the left tunnel on the back quadrant of snowmobiles.

(Amended by Stats. 1994, Ch. 14, Sec. 1. Effective January 1, 1995.)






ARTICLE 7. Dismantling of Off-Highway Motor Vehicles

38180

Chapter 3 (commencing with Section 11500) of Division 5 shall be applicable to off-highway motor vehicles subject to identification, except as provided in this article.

(Added by Stats. 1971, Ch. 1816.)



38185

No off-highway motor vehicle subject to identification which has been reported dismantled or sold as salvage may be subsequently identified until it has been inspected by the department.

(Added by Stats. 1971, Ch. 1816.)






ARTICLE 8. Transfers of Title or Interest

38195

The provisions of Chapter 2 (commencing with Section 5600) of Division 3 shall be applicable to off-highway motor vehicles subject to identification, and the terms registration, registration card, and registered as used therein, shall apply to the terms identification, identification certificate, and identified, respectively, except that Sections 5901, 5902, 5903, 5904, 5906, and 6052 shall not apply.

(Added by Stats. 1971, Ch. 1816.)



38200

(a) Every licensed dealer upon transferring by sale, lease, or otherwise any off-highway motor vehicle subject to identification, whether new or used, of a type subject to identification under this division, shall, not later than the end of the fifth calendar day thereafter, not counting the day of sale, lease, or other transfer, give written notice of the transfer to the department upon an appropriate form provided by it; but a dealer need not give the notice when selling or transferring a new unidentified off-highway motor vehicle subject to identification to another dealer.

A sale shall be deemed completed and consummated when the purchaser of that vehicle has paid the purchase price, or, in lieu thereof, has signed a purchase contract or security agreement, and taken physical possession or delivery of that vehicle.

(b) Every dealer of off-highway motor vehicles subject to identification who is not licensed with the department, and who engages only in the sale of vehicles of a type not properly equipped for operation upon the highway and that are restricted to off-highway operation or use, shall comply with the provisions of Section 5900, or such regulations as the director determines are necessary to carry out the provisions of this division.

(Amended by Stats. 1975, Ch. 440.)



38205

Whenever any person has received as transferee a properly endorsed certificate of ownership, he or she shall, within 10 days thereafter, endorse the ownership certificate as required and forward the ownership certificate with the proper transfer fee and, if required under Section 38120, any other fee due and thereby make application for transfer of identification. The certificate of ownership shall contain a space for the applicant s driver s license or identification card number, and the applicant shall furnish that number, if any, in the space provided.

(Amended by Stats. 1994, Ch. 1221, Sec. 21. Effective January 1, 1995.)



38210

When the transferee of an off-highway motor vehicle subject to identification is a dealer who holds such vehicle for resale, the dealer is not required to make application for transfer, but upon transferring his title or interest to another person he shall comply with this division.

(Added by Stats. 1971, Ch. 1816.)



38211

(a) The department shall withhold identification of or the transfer of ownership of any vehicle subject to identification under this division until the applicant pays to the department the use tax measured by the sales price of the vehicle as required by the Sales and Use Tax Law, together with penalty, if any, unless the purchaser presents evidence on a form prescribed by the State Board of Equalization that sales tax will be paid by the seller or that use tax has been collected by the seller or that the State Board of Equalization finds that no use tax is due. If the applicant so desires, he may pay the use tax and penalty, if any, to the department so as to secure immediate action upon his application for identification or transfer of ownership, and thereafter he may apply through the Department of Motor Vehicles to the State Board of Equalization under the provisions of the Sales and Use Tax Law for a refund of the amount so paid.

(b) The department shall transmit to the State Board of Equalization all collections of use tax and penalty made under this section. This transmittal shall be made at least monthly, accompanied by a schedule in such form as the department and board may prescribe.

(c) The State Board of Equalization shall reimburse the department for its costs incurred in carrying out the provisions of this section. Such reimbursement shall be effected under agreement between the agencies, approved by the Department of Finance.

(d) In computing any use tax or penalty thereon under the provisions of this section dollar fractions shall be disregarded in the manner specified in Section 9559 of this code. Payment of tax and penalty on this basis shall be deemed full compliance with the requirements of the Sales and Use Tax Law insofar as they are applicable to the use of vehicles to which this section relates.

(Added by Stats. 1971, Ch. 1816.)






ARTICLE 9. Identification Fees

38225

(a) A service fee of seven dollars ($7) shall be paid to the department for the issuance or renewal of identification of off-highway motor vehicles subject to identification, except as expressly exempted under this division.

(b) In addition to the service fee required by subdivision (a), a special fee of thirty-three dollars ($33) shall be paid at the time of payment of the service fee for the issuance or renewal of an identification plate or device.

(c) All money transferred pursuant to Section 8352.6 of the Revenue and Taxation Code, all fees received by the department pursuant to subdivision (b), and all day use, overnight use, or annual or biennial use fees for state vehicular recreation areas received by the Department of Parks and Recreation shall be deposited in the Off-Highway Vehicle Trust Fund, which is hereby created. There shall be a separate reporting of special fee revenues by vehicle type, including four-wheeled vehicles, all-terrain vehicles, motorcycles, and snowmobiles. All money shall be deposited in the fund, and, upon appropriation by the Legislature, shall be allocated according to Section 5090.61 of the Public Resources Code.

(d) Any money temporarily transferred by the Legislature from the Off-Highway Vehicle Trust Fund to the General Fund shall be reimbursed, without interest, by the Legislature within two fiscal years of the transfer.

(e) This section shall remain in effect only until January 1, 2018, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2018, deletes or extends that date. Any unencumbered funds remaining in the Off-Highway Vehicle Trust Fund on January 1, 2018, shall be transferred to the General Fund.

(Amended (as amended by Stats. 2006, Ch. 77, Sec. 58) by Stats. 2007, Ch. 541, Sec. 24. Effective January 1, 2008. Repealed as of January 1, 2018, by its own provisions.)



38225.4

In addition to the service fees specified in subdivision (a) of Section 38225, as amended by Section 6 of Chapter 964 of the Statutes of 1992, a fee of three dollars ($3) shall be paid at the time of issuance or renewal of identification of off-highway motor vehicles subject to identification, except as expressly exempted under this division. The department shall deposit the fee received under this section in the Motor Vehicle Account in the State Transportation Fund. The money deposited in the account pursuant to this section shall be available, upon appropriation by the Legislature, for expenditure to offset the costs of maintaining the uniformed field strength of the Department of the California Highway Patrol.

(Amended (as added by Stats. 1994, Ch. 1197) by Stats. 2003, Ch. 719, Sec. 29. Effective January 1, 2004.)



38225.5

In addition to the service fees specified in Section 38225, a fee of three dollars ($3) shall be paid at the time of issuance or renewal of identification of off-highway vehicles subject to identification, except as expressly exempted under this division. The department shall deposit the fee received under this section in the Motor Vehicle Account in the State Transportation Fund. The money deposited in the account pursuant to this section shall be available, upon appropriation by the Legislature, for expenditure to offset the costs of increasing the uniformed field strength of the Department of the California Highway Patrol beyond its 1994 staffing level and those costs associated with maintaining this new level of uniformed field strength and carrying out those duties specified in subdivision (a) of Section 830.2 of the Penal Code.

(Amended by Stats. 2003, Ch. 719, Sec. 30. Effective January 1, 2004.)



38230

In addition to the fees imposed by Section 38225, there shall be paid a four-dollar ($4) fee for the issuance or renewal of identification for every off-highway motor vehicle subject to identification. The fee imposed by this section is in lieu of all taxes according to value levied for state or local purposes.

(Added by Stats. 1971, Ch. 1816.)



38231

The fees for a special permit issued under Section 38087 shall be the prevailing identification fees as set forth in Sections 38225 and 38230 and shall be deposited and distributed as are identification fees under this chapter.

(Added by Stats. 1972, Ch. 973.)



38231.5

(a) The fee for a special permit issued under Section 38087.5 shall be not less than twenty dollars ($20), as established by the Department of Parks and Recreation. The Department of Parks and Recreation may adjust the special permit fee for a permit issued to a nonresident of this state under Section 38087.5, as necessary, to recover the costs of this program. After deducting its administrative and vendor costs, the Department of Parks and Recreation shall deposit the fees received under this section in the Off-Highway Vehicle Trust Fund. Money in the fund shall be allocated, upon appropriation, as provided in Sections 5090.50 and 5090.64 of the Public Resources Code.

(b) The Department of Parks and Recreation shall print the special permits required by Section 38087.5 and shall supervise the sale of those permits throughout the state.

(c) The Department of Parks and Recreation shall either distribute and sell the special permits directly or contract with vendors according to rules and regulations established by that department. The vendors shall receive a commission in an amount not to exceed 5 percent of the fee imposed pursuant to subdivision (a) for each special permit sold. The Department of Parks and Recreation may solicit the participation of qualified retail commercial enterprises engaged in the sale or rental of off-highway vehicles, equipment, accessories, or supplies to act as authorized vendors of the special permits and may authorize local and federal agencies that provide off-highway vehicle opportunities to act as authorized vendors of the special permits.

(Amended by Stats. 2002, Ch. 563, Sec. 41. Effective January 1, 2003.)



38232

A special fee of fifteen dollars ($15) shall be paid to the department for the issuance of a special transportation identification device issued pursuant to Section 38088 and shall be deposited in the Motor Vehicle Account in the Transportation Tax Fund. The fee is in lieu of the fees provided in Section 38225.

(Amended by Stats. 2003, Ch. 719, Sec. 31. Effective January 1, 2004.)



38235

All money collected by the department under Section 38230 shall be reported monthly to the Controller and at the same time be deposited in the State Treasury to the credit of the Off-Highway License Fee Fund, which is hereby created.

(Amended by Stats. 1995, Ch. 970, Sec. 5. Effective January 1, 1996.)



38240

(a) The Controller shall allocate the fees collected under Section 38230 in July and January of each fiscal year to cities and counties based upon the proportional estimated off-highway motor vehicle use and related activity within the respective jurisdictions pursuant to the report described in subdivision (d) of Section 5090.15 of the Public Resources Code.

(b) The funds collected under Section 38230 shall be used for the purposes set forth in Sections 5090.50 and 5090.64 of the Public Resources Code.

(c) In addition to the purposes set forth in subdivision (b), funds received by a city or county pursuant to this section may be expended for facilities located outside the limits of the city or county if both of the following conditions are met:

(1) The funds are expended for the purposes of acquiring, developing, and constructing trails, areas, or other facilities for the use of off-highway motor vehicles.

(2) The funds are expended pursuant to an agreement with the city in which the facility is located or with the county in which the facility is located if the facility is located in an unincorporated territory.

(d) This section shall become operative on January 1, 2006.

(Repealed (in Sec. 21) and added by Stats. 2004, Ch. 908, Sec. 22. Effective January 1, 2005. Section operative January 1, 2006, by its own provisions.)



38245

Whenever an off-highway motor vehicle subject to identification is operated or transported in this state without the fees required by this division having first been paid, the fee is delinquent.

(Amended by Stats. 1973, Ch. 974.)



38246

(a) A penalty shall be added upon any application for renewal of identification made on or after the day following the expiration date, except as provided in Section 4605, 38121, or 38247.

(b) If the fee specified in subdivision (a) or (b) of Section 38255 is not paid within 10 days after the fee becomes delinquent, a penalty shall be assessed.

(c) If renewal fee penalties have not accrued and the ownership of the vehicle is transferred, the transferee has 20 days from the date of transfer to pay the identification fees that become due without payment of any penalties that would otherwise be required under subdivision (a) or to file a certificate of nonoperation pursuant to subdivision (a) of Section 38121, if the vehicle will not be operated, used, or transported on public property or private property in a manner so as to subject the vehicle to identification during the subsequent identification period without first making application for identification of the vehicle, including full payment of all fees.

(d) Except as otherwise provided in this section, if any fee is not paid within 20 days after the fee becomes delinquent, a penalty shall be assessed.

(Amended by Stats. 1999, Ch. 1008, Sec. 17. Effective January 1, 2000.)



38247

(a) When a transferee or purchaser of a vehicle applies for transfer of identification, as provided in Section 38205, and it is determined by the department that penalties accrued prior to the purchase of the vehicle, and that the transferee or purchaser was not cognizant of the nonpayment of the fees for identification for the current or prior identification years, the department may waive the identification penalties upon payment of the fees for identification due.

(b) Other provisions of this code notwithstanding, the director may at his discretion investigate into the circumstances of any application for identification to ascertain if penalties had accrued through no fault or intent of the owner. Provided such circumstances prevail, the director may waive any penalties upon payment of the fees for identification then due.

(c) When a transferee or purchaser of a vehicle applies for transfer of identification of a vehicle, and it is determined by the department that fees for identification of the vehicle for any year are unpaid and due, that such fees became due prior to the purchase of the vehicle by the transferee or purchaser and that the transferee or purchaser was not cognizant of the fact that such fees were unpaid and due, the department may waive such fees and any penalty thereon when the identification fees due for the vehicle for the current year are paid.

(d) Upon the transfer of a vehicle for which fees for identification and any penalties thereon are unpaid and due, such fees and penalties are, notwithstanding the provisions of Article 6 (commencing with Section 9800) of this chapter, the personal debt of the transferor of the vehicle who did not pay such fees and penalties when they became due or accrued. Such fees and penalties may be collected by the department in an appropriate civil action if the department has waived such fees and penalties pursuant to subdivision (c).

(Added by Stats. 1976, Ch. 935.)



38250

Whenever any person has received as transferee a properly endorsed certificate of ownership and the transfer fee has not been paid as required by this division within 10 days, the fee is delinquent.

(Amended by Stats. 1988, Ch. 1268, Sec. 23.)



38255

Upon application for transfer of ownership or any interest of an owner, or legal owner in or to any off-highway motor vehicle identified under this division, there shall be paid the following fees:

(a)

For a transfer by the owner ........................

$15

(b)

For a transfer by the legal owner ........................

$15

(c)

When application is presented showing a transfer by

both the owner and legal owner ........................

$15

(Amended by Stats. 2003, Ch. 719, Sec. 32. Effective January 1, 2004.)



38260

Upon application for a duplicate ownership certificate or identification certificate, or a duplicate or substitute identification plate or device, or any other tabs, stickers, or devices, there shall be paid a fee in the amount of fifteen dollars ($15).

(Amended by Stats. 2003, Ch. 719, Sec. 33. Effective January 1, 2004.)



38265

(a) The penalty for delinquency in respect to any transfer shall be fifteen dollars ($15), and shall apply only to the last transfer.

(b) The penalty for delinquency in respect to the fees imposed by Sections 38225 and 38230 shall be equal to one-half the fee after it has been computed.

(Amended by Stats. 2003, Ch. 719, Sec. 34. Effective January 1, 2004.)









CHAPTER 5. Off-Highway Vehicle Operating Rules

ARTICLE 1. Traffic Signs, Signals, and Markings

38280

Federal, state, or local authorities having jurisdiction over public lands may place or cause to be placed and maintained, such appropriate signs, signals and other traffic control devices as may be necessary to properly indicate and carry out any provision of law or any duly adopted regulation of such governmental authority or to warn or guide traffic.

(Repealed and added by Stats. 1976, Ch. 1093.)



38285

Only those signs, signals, markings, or devices that conform to the uniform standards and specifications adopted by the Department of Parks and Recreation, with the approval of the Off-Highway Motor Vehicle Recreation Commission, shall be placed as provided in Section 38280.

Special signs, signals, markings, or devices may be used on a temporary basis for purposes of directing traffic on and at sanctioned events conducted on public lands with permission of the agency having administrative jurisdiction over such lands.

(Amended by Stats. 1984, Ch. 729, Sec. 1.)



38286

The provisions of Article 3 (commencing with Section 38305), Article 4 (commencing with Section 38312), Article 5 (commencing with Section 38316), Section 38319 of this chapter, and subdivision (h) of Section 38370 shall not apply to a motor vehicle being operated in an organized racing event that is conducted under the auspices of a recognized sanctioning body or by permit issued by the governmental authority having jurisdiction.

(Amended by Stats. 2002, Ch. 563, Sec. 44. Effective January 1, 2003.)



38300

It is unlawful for the driver of any vehicle to disobey any sign, signal, or traffic control device placed or maintained pursuant to Section 38280.

(Repealed and added by Stats. 1976, Ch. 1093.)



38301

(a) It is unlawful to operate a vehicle in violation of special regulations which have been promulgated by the governmental agency having jurisdiction over public lands, including, but not limited to, regulations governing access, routes of travel, plants, wildlife, wildlife habitat, water resources, and historical sites.

(b) A person who operates a motor vehicle in an area closed to that vehicle is guilty of a public offense and shall be punished as follows:

(1) Except as provided in paragraphs (2) and (3), the offense is an infraction punishable by a fine not exceeding fifty dollars ($50).

(2) For a second offense committed within seven years after a prior violation for which there was a conviction punishable under paragraph (1), the offense is an infraction punishable by a fine not exceeding seventy-five dollars ($75).

(3) For a third or subsequent offense committed within seven years after two or more prior violations for which there were convictions punishable under this section, the offense is punishable by a fine not exceeding one hundred fifty dollars ($150). In addition to the fine, the court may assess costs sufficient to repair property damage resulting from the violation.

(Amended by Stats. 2007, Ch. 541, Sec. 25. Effective January 1, 2008.)



38301.3

Notwithstanding subdivision (d) of Section 5008 of the Public Resources Code, or any other provision of state law, and to the extent authorized under federal law, a person who violates a state or federal regulation that prohibits entry of a motor vehicle into all or portions of an area designated as a federal or state wilderness area is guilty of a public offense and shall be punished as follows:

(a) Except as provided in subdivisions (b) and (c), the offense is an infraction punishable by a fine not exceeding one hundred fifty dollars ($150).

(b) For a second offense committed within seven years after a prior violation for which there was a conviction punishable under subdivision (a), the offense is an infraction punishable by a fine not exceeding two hundred twenty-five dollars ($225).

(c) (1) For a third or subsequent offense committed within seven years after two or more prior violations for which there were convictions punishable under this section, the offense is a misdemeanor punishable by a fine not exceeding three hundred dollars ($300) or by imprisonment in the county jail not exceeding 90 days, or by both that fine and imprisonment.

(2) In addition to the fine imposed under paragraph (1), the court may order impoundment of the vehicle used in the offense under the following conditions:

(A) The person convicted under this subdivision is the owner of the vehicle.

(B) The vehicle is subject to Section 4000 or 38010.

(3) The period of impoundment imposed pursuant to this subdivision shall be not less than one day nor more than 30 days. The impoundment shall be at the owner s expense.

(Added by Stats. 2005, Ch. 571, Sec. 4. Effective January 1, 2006.)



38301.5

Every person convicted of violating a local ordinance which is adopted by a city with a population over 2,000,000 persons pursuant to Section 38301 and which prohibits entry into all or portions of an area designated by ordinance as a mountain fire district shall be punished as follows:

(a) Except as provided in subdivisions (b) and (c), the offense is an infraction punishable by a fine not exceeding one hundred fifty dollars ($150).

(b) For a second offense committed within one year of a prior violation for which there was a conviction punishable under subdivision (a), the offense is punishable as an infraction by a fine not exceeding two hundred fifty dollars ($250).

(c) (1) For a third or subsequent offense committed within one year of two or more prior violations for which there were convictions punishable under this section, the offense is punishable as a misdemeanor by a fine not exceeding one thousand dollars ($1,000) or by imprisonment in the county jail not exceeding 90 days, or by both that fine and imprisonment. Additionally, the court may order impoundment of the vehicle used in the offense under the following conditions:

(A) The person convicted under this subdivision is the owner of the vehicle.

(B) The vehicle is subject to Section 38010.

(2) The period of impoundment imposed pursuant to this subdivision shall be not less than one day nor more than 30 days. The impoundment shall be at the owner s expense.

(Added by Stats. 1984, Ch. 1015, Sec. 1.)



38302

It is unlawful for any person to place or erect any sign, signal, or traffic control device for off-highway traffic upon public lands unless authorized by law.

(Added by Stats. 1976, Ch. 1093.)






ARTICLE 2. Operating Controls

38304

The operator of an off-highway motor vehicle shall be able to reach and operate all controls necessary to safely operate the vehicle.

(Added by Stats. 1976, Ch. 1093.)



38304.1

(a) Neither a parent or guardian of a child who is under 14 years of age, nor an adult who is authorized by the parent or guardian to supervise that child, shall grant permission to, or knowingly allow, that child to operate an off-highway motor vehicle in a manner that violates Section 38304.

(b) A person convicted of a violation of subdivision (a) is punishable as follows:

(1) For a first conviction, the court shall impose a fine of thirty-five dollars ($35).

(2) For a second conviction, a fine of not less than thirty-five dollars ($35) nor more than fifty dollars ($50).

(3) For a third or any subsequent conviction, a fine of not less than fifty dollars ($50) nor more than seventy-five dollars ($75).

(Added by Stats. 2009, Ch. 414, Sec. 3. Effective January 1, 2010.)






ARTICLE 3. Speed Laws

38305

No person shall drive an off-highway motor vehicle at a speed greater than is reasonable or prudent and in no event at a speed which endangers the safety of other persons or property.

(Added by Stats. 1976, Ch. 1093.)



38310

The prima facie speed limit within 50 feet of any campground, campsite, or concentration of people or animals shall be 15 miles per hour unless changed as authorized by this code and, if so changed, only when signs have been erected giving notice thereof.

(Added by Stats. 1976, Ch. 1093.)






ARTICLE 4. Turning and Starting

38312

No person shall place in motion an off-highway motor vehicle that is stopped, standing, or parked until such movement can be made with reasonable safety.

(Added by Stats. 1976, Ch. 1093.)



38314

No person shall turn an off-highway motor vehicle from a direct course or move right or left until such movement can be made with reasonable safety.

(Added by Stats. 1976, Ch. 1093.)






ARTICLE 5. Reckless Driving

38316

(a) It is unlawful for any person to drive any off-highway motor vehicle with a willful and wanton disregard for the safety of other persons or property.

(b) Any person who violates this section shall, upon conviction thereof, be punished by imprisonment in the county jail for not less than five days nor more than 90 days or by fine of not less than fifty dollars ($50) nor more than five hundred dollars ($500) or by both such fine and imprisonment, except as provided in Section 38317.

(Amended by Stats. 1983, Ch. 1092, Sec. 397. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



38317

Whenever reckless driving of an off-highway motor vehicle proximately causes bodily injury to any person, the person driving the vehicle shall, upon conviction thereof, be punished by imprisonment in the county jail for not less than 30 days nor more than six months or by fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 398. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



38318

(a) Any person who throws any substance at an off-highway motor vehicle or occupant thereof is guilty of a misdemeanor and shall be punished pursuant to Section 42002 by a fine of not more than one thousand dollars ($1,000) or by imprisonment in the county jail for not more than six months, or by both the fine and imprisonment.

(b) Any person who, with intent to do great bodily injury, maliciously and willfully throws or projects any rock, brick, bottle, metal, or other missile, projects any other substance capable of doing serious bodily harm, or discharges a firearm at an off-highway motor vehicle or occupant thereof is guilty of a felony.

(Amended by Stats. 1984, Ch. 729, Sec. 1.5.)



38318.5

(a) Any person who maliciously removes or alters trail, danger, or directional markers or signs provided for the safety or guidance of off-highway motor vehicles is guilty of a misdemeanor and shall be punished pursuant to Section 42002 by a fine of not more than one thousand dollars ($1,000) or by imprisonment in the county jail for not more than six months, or by both the fine and imprisonment.

(b) Any person who, with intent to do great bodily injury (1) proximately causes great bodily injury to any person as a result of acts prohibited by subdivision (a), or (2) erects or places any cable, chain, rope, fishing line, or other similar material which is unmarked or intentionally placed, or both, for malicious purpose is guilty of a felony.

(c) Any person convicted under subdivision (a) or (b) shall, if the violation proximately causes one or more adverse environmental impacts, also be liable in civil damages for the cost of mitigation, restoration, or repair thereof, in addition to any other liability imposed by law.

(Amended by Stats. 1985, Ch. 1322, Sec. 1.)






ARTICLE 6. Littering and Environmental Protection

38319

No person shall operate, nor shall an owner permit the operation of, an off-highway motor vehicle in a manner likely to cause malicious or unnecessary damage to the land, wildlife, wildlife habitat or vegetative resources.

(Added by Stats. 1976, Ch. 1093.)



38320

(a) No person shall throw or deposit, nor shall the registered owner or the driver, if such owner is not then present in the vehicle, aid or abet in the throwing or depositing, upon any area, public or private, any bottle, can, garbage, glass, nail, offal, paper, wire, any substance likely to injure or kill wild or domestic animal or plant life or damage traffic using such area, or any noisome, nauseous or offensive matter of any kind.

(b) No person shall place, deposit or dump, or cause to be placed, deposited or dumped, any rocks or dirt in or upon any area, public or private, without the consent of the property owner or public agency having jurisdiction over the area.

(c) Any person who violates this section shall, upon conviction thereof, be punished by a fine of not less than fifty dollars ($50). No part of such fine shall be suspended. The court may permit the fine required by this section to be paid in installments if the court determines that the defendant is unable to pay the fine in one lump sum.

(Amended by Stats. 1983, Ch. 1092, Sec. 399. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



38321

(a) Any person who drops, dumps, deposits, places, or throws, or causes or permits to be dropped, dumped, deposited, placed, or thrown, upon any area, any material described in Section 38320, shall immediately remove the material or cause it to be removed.

(b) If such person fails to comply with the provisions of this section, the governmental agency responsible for the maintenance of the area, or the property owner of the land on which the material has been deposited, may remove such material and collect, by civil action, if necessary, the actual cost of the removal operation in addition to any other damages authorized by law from the person who did not comply with the requirements of this section.

(Added by Stats. 1976, Ch. 1093.)









CHAPTER 6. Equipment of Off-Highway Vehicles

ARTICLE 1. General Provisions

38325

The provisions of this chapter shall apply to all off-highway motor vehicles, as defined in Section 38006, when operated in areas in which this division has application.

(Added by Stats. 1976, Ch. 1093.)



38330

It is unlawful to operate any vehicle or combination of vehicles which is in an unsafe condition, which is not equipped as required by this chapter or the equipment regulations of the governmental agency having jurisdiction over public lands, or which is not safely loaded.

(Added by Stats. 1976, Ch. 1093.)






ARTICLE 2. Lighting Equipment

38335

When operated from one-half hour after sunset to one-half hour before sunrise, each motor vehicle shall be equipped with at least one lighted white headlamp directed toward the front of the vehicle. Such lamp shall be of an intensity sufficient to reveal persons and vehicles at a distance of at least 200 feet.

(Added by Stats. 1976, Ch. 1093.)



38345

When operated from one-half hour after sunset to one-half hour before sunrise, each motor vehicle which is not in combination with any other vehicle shall be equipped with at least one lighted red taillamp which shall be clearly visible from the rear.

(a) Every such vehicle or vehicles at the end of a combination of vehicles shall be equipped with one lighted red taillamp when operated from one-half hour after sunset to one-half hour before sunrise.

(Added by Stats. 1976, Ch. 1093.)



38346

A person shall not display a flashing or steady burning red or blue warning light on an off-highway motor vehicle except as permitted by Section 21055 or when an extreme hazard exists.

(Added by Stats. 2004, Ch. 908, Sec. 24. Effective January 1, 2005.)






ARTICLE 3. Brakes

38355

(a) Except as provided in subdivision (b), every motor vehicle shall be equipped with a service brake system which is in good working order and adequate to control the movement of, and to stop and hold to the limit of traction of, such vehicle or combination of vehicles under all conditions of loading and upon any grade on which it is operated.

(b) Any motor vehicle, such as an air-cushioned vehicle, which is unable to comply with the requirements of this section due to the method of operation, is exempt, if the operator is able to exercise safe control over the movement of such vehicle.

(Added by Stats. 1976, Ch. 1093.)






ARTICLE 4. Equipment

38365

(a) Every off-highway motor vehicle, as defined in Section 38006, shall at all times be equipped with an adequate muffler in constant operation and properly maintained so as to meet the requirements of Section 38370, and no muffler or exhaust system shall be equipped with a cutout, bypass, or similar device.

(b) The provisions of subdivision (a) shall not be applicable to vehicles being operated off the highways in an organized racing or competitive event upon a closed course or in a hill climb or drag race, which is conducted under the auspices of a recognized sanctioning body or by permit issued by the local governmental authority having jurisdiction.

(Added by Stats. 1976, Ch. 1093.)



38366

(a) Notwithstanding Section 4442 of the Public Resources Code, and except for vehicles with mufflers as provided in Article 2 (commencing with Section 27150) of Chapter 5 of Division 12, no person shall use, operate, or allow to be used or operated, any off-highway motor vehicle, as defined in Section 38006, on any forest-covered land, brush-covered land, or grass-covered land unless the vehicle is equipped with a spark arrester maintained in effective working order.

(b) A spark arrester affixed to the exhaust system of a vehicle subject to this section shall not be placed or mounted in such a manner as to allow flames or heat from the exhaust system to ignite any flammable material.

(c) A spark arrester is a device constructed of nonflammable materials specifically for the purpose of removing and retaining carbon and other flammable particles over 0.0232 of an inch in size from the exhaust flow of an internal combustion engine or which is qualified and rated by the United States Forest Service.

(d) Subdivision (a) shall not be applicable to vehicles being operated off the highway in an organized racing or competitive event upon a closed course, which is conducted under the auspices of a recognized sanctioning body and by permit issued by the fire protection authority having jurisdiction.

(Added by Stats. 1987, Ch. 1027, Sec. 28.)



38370

(a) The Department of Motor Vehicles shall not identify any new off-highway motor vehicle, which is subject to identification and which produces a maximum noise level that exceeds the following noise limit, at a distance of 50 feet from the centerline of travel, under test procedures established by the Department of the California Highway Patrol.

(1)

Any such vehicle manufactured before January 1, 1973 ........................

92?dBA

(2)

Any such vehicle manufactured on or after January 1, 1973, and before January 1, 1975 ........................

88?dBA

(3)

Any such vehicle manufactured on or after January 1, 1975, and before January 1, 1986 ........................

86?dBA

(4)

Any such vehicle manufactured on or after January?1, 1986 ........................

82?dBA

(b) The department may accept a dealer s certificate as proof of compliance with this section.

(c) Test procedures for compliance with this section shall be established by the Department of the California Highway Patrol, taking into consideration the test procedures of the Society of Automotive Engineers.

(d) No person shall sell or offer for sale any new off-highway motor vehicle which is subject to identification and which produces a maximum noise level that exceeds the noise limits in subdivision (a), and for which noise emission standards or regulations have not been adopted by the Administrator of the Environmental Protection Agency pursuant to the Federal Noise Control Act of 1972 (P.L. 92-574).

(e) No person shall sell or offer for sale any new off-highway motor vehicle which is subject to identification and which produces a noise level that exceeds, or in any way violates, the noise emission standards or regulations adopted for such a motor vehicle by the Administrator of the Environmental Protection Agency pursuant to the Federal Noise Control Act of 1972 (P.L. 92-574).

(f) As used in this section, the term identify is equivalent to the term licensing as used in Section 6(e)(2) of the Federal Noise Control Act of 1972 (P.L. 92-574).

(g) Any off-highway motor vehicle, when operating pursuant to Section 38001, shall at all times be equipped with a silencer, or other device, which limits noise emissions to not more than 101 dBA if manufactured on or after January 1, 1975, or 105 dBA if manufactured before January 1, 1975, when measured from a distance of 20 inches using test procedures established by the Society of Automotive Engineers under Standard J-1287. This subdivision shall only be operative until January 1, 2003.

(h) On and after January 1, 2003, off-highway motor vehicles, when operating pursuant to Section 38001, shall at all times be equipped with a silencer, or other device, which limits noise emissions.

(1) Noise emissions of competition off-highway vehicles manufactured on or after January 1, 1998, shall be limited to not more than 96 dBA, and if manufactured prior to January 1, 1998, to not more than 101 dBA, when measured from a distance of 20 inches using test procedures established by the Society of Automotive Engineers under Standard J-1287, as applicable. Noise emissions of all other off-highway vehicles shall be limited to not more than 96 dBA if manufactured on or after January 1, 1986, and not more than 101 dBA if manufactured prior to January 1, 1986, when measured from a distance of 20 inches using test procedures established by the Society of Automotive Engineers under Standard J-1287, as applicable.

(2) The Off-Highway Motor Vehicle Recreation Division of the Department of Parks and Recreation shall evaluate and reassess the dates specified in paragraph (1) and include the findings and recommendations in the noise report required in subdivision (o) of Section 5090.32 of the Public Resources Code.

(i) Off-highway vehicle manufacturers or their agents prior to the sale to the general public in California of any new off-highway vehicle model manufactured after January 1, 2003, shall provide to the Off-Highway Motor Vehicle Recreation Division of the California Department of Parks and Recreation rpm data needed to conduct the J-1287 test, where applicable.

(Amended by Stats. 2004, Ch. 908, Sec. 25. Effective January 1, 2005.)



38375

(a) An off-highway motor vehicle, except an authorized emergency vehicle, shall not be equipped with a siren.

(b) A person driving an off-highway motor vehicle, except the driver of an authorized emergency vehicle as permitted by Section 21055, shall not use a siren.

(Added by Stats. 2004, Ch. 908, Sec. 26. Effective January 1, 2005.)



38380

(a) Because of specialized conditions such as fire hazard, public safety or other circumstances, any local authority, or state or federal agencies having control over public lands may require that vehicles being operated off highway be equipped with additional equipment.

(b) When such additional equipment is required in a specific location, the governmental agency having jurisdiction over that location shall insure that such regulations are posted in a manner that operators of off-highway motor vehicles using those locations will be aware of the special requirements.

(Added by Stats. 1976, Ch. 1093.)






ARTICLE 5. Emission Control Equipment

38390

No person shall operate or maintain in a condition of readiness for operation any off-highway motor vehicle which is required to be equipped with a motor vehicle pollution control device under Part 5 (commencing with Section 43000) of Division 26 of the Health and Safety Code or with any other certified motor vehicle pollution control device required by any other state law or any rule or regulation adopted pursuant to such law, or required to be equipped with a motor vehicle pollution control device pursuant to the Clean Air Act (42 U.S.C. 1857 et seq.) and the standards and regulations promulgated thereunder, unless it is equipped with the required motor vehicle pollution control device which is correctly installed and in operating condition. No person shall disconnect, modify, or alter any such required device. Notwithstanding Section 43107 of the Health and Safety Code, this section shall apply only to off-highway motor vehicles of the 1978 or later model year.

(Added by Stats. 1976, Ch. 1093.)



38391

No person shall install, sell, offer for sale, or advertise any device, apparatus, or mechanism intended for use with, or as a part of, any required off-highway motor vehicle pollution control device or system which alters or modifies the original design or performance of any such motor vehicle pollution control device or system.

(Added by Stats. 1976, Ch. 1093.)



38392

When the court finds that a person has willfully violated any provision of this article, such person shall be fined the maximum amount that may be imposed for such an offense, and no part of the fine may be suspended.

Willfully , as used in this section, has the same meaning as the meaning of that word prescribed in Section 7 of the Penal Code.

(Added by Stats. 1976, Ch. 1093.)



38393

No person shall operate an off-highway motor vehicle after notice by a traffic officer or other authorized public officer that such vehicle is not equipped with the required certified motor vehicle pollution control device correctly installed in operating condition, except as may be necessary to return the vehicle to the residence or place of business of the owner or driver or to a garage, until the vehicle has been properly equipped with such a device.

(Added by Stats. 1976, Ch. 1093.)



38394

The notice to appear issued or complaint filed for a violation of any provision of this article shall require that the person to whom the notice to appear is issued or against whom the complaint is filed produce proof of correction pursuant to Section 40150.

(Added by Stats. 1976, Ch. 1093.)



38395

This article shall not apply to an alteration, modification, or modifying device, apparatus, or mechanism found by resolution of the State Air Resources Board either:

(a) To not reduce the effectiveness of any required off-highway motor vehicle pollution control device; or

(b) To result in emissions from any such modified or altered off-highway vehicle which are at levels which comply with existing state or federal standards for that model year of the vehicle being modified or converted.

(Added by Stats. 1976, Ch. 1093.)



38396

The provisions of this article apply to off-highway motor vehicles of the United States or its agencies, to the extent authorized by federal law.

(Added by Stats. 1976, Ch. 1093.)



38397

Except as provided in Section 38390, this article shall be applicable to all off-highway motor vehicles, whether or not subject to identification pursuant to this division and without limitation by the exceptions contained in Section 38001, and to all off-highway motor vehicles operated or maintained in a condition of readiness for operation on private or public property.

(Added by Stats. 1976, Ch. 1093.)









CHAPTER 7. All-Terrain Vehicles

38500

The Off-Highway Vehicle Safety Education Committee is hereby established. The committee consists of the Commissioner of the California Highway Patrol, the Deputy Director of Parks and Recreation for Off-Highway Vehicles, the Director of Motor Vehicles, or their designees, and a member of the Off-Highway Motor Vehicle Recreation Commission appointed by the members of the commission. The committee shall receive staff assistance in its operations from the Off-Highway Motor Vehicle Recreation Division in the Department of Parks and Recreation.

(Added by Stats. 1987, Ch. 881, Sec. 37.)



38500.1

The Off-Highway Vehicle Safety Education Committee shall meet periodically to perform all of the following:

(a) Develop minimum criteria for certification as an approved all-terrain vehicle safety training organization. The criteria shall include, but not be limited to, the following:

(1) Curriculum and materials for training instructors to teach all-terrain vehicle operation and safety.

(2) Curriculum and materials for training all-terrain vehicle safety.

(3) Curriculum for teaching responsible use of off-highway vehicles with respect to environmental considerations, private property restrictions, off-highway vehicle operating laws, including noise and spark arrestor laws, and prohibitions against operating off-highway vehicles under the influence of alcohol or drugs.

(4) Record keeping and insurance requirements to satisfy the requirements of Sections 11103.1 and 11108.

(b) Upon presentation to the committee of a proposed program by an applicant to become an approved all-terrain vehicle safety training organization, the committee shall determine whether the applicant s program meets the minimum criteria and, if approved, shall recommend the organization for licensing pursuant to Section 11105.6.

(Added by Stats. 1987, Ch. 881, Sec. 37.)



38501

(a) An all-terrain vehicle safety training organization, commencing on January 1, 1989, shall issue an all-terrain vehicle safety certificate furnished by the department to any individual who successfully completes a course of instruction in all-terrain vehicle operation and safety as approved and certified by the Off-highway Vehicle Safety Education Committee.

(b) The department shall charge a fee not to exceed three dollars ($3) for each all-terrain vehicle safety certificate issued by an all-terrain vehicle safety training organization to each person completing a course of instruction from an all-terrain vehicle safety instructor using the approved course of instruction of the all-terrain vehicle safety training organization. The amount of the fee shall be determined by the department and shall be sufficient to defray the actual costs incurred by the department for administering and monitoring this program.

(c) An all-terrain vehicle safety training organization shall not charge a fee in excess of the fee charged by the department pursuant to subdivision (b) for furnishing an all-terrain vehicle safety certificate. An organization may charge a fee not to exceed three dollars ($3) in addition to the fee charged by the department for the issuance of a duplicate certificate and shall provide a duplicate certificate if requested by the person who completed the course.

(Added by Stats. 1987, Ch. 881, Sec. 37.)



38502

The department, on and after July 1, 1988, may monitor any all-terrain vehicle safety training organization or any all-terrain vehicle safety instructor without advance notice. The monitoring may include, but is not limited to, the instruction provided, business practices, and records required by Section 11108.

(Added by Stats. 1987, Ch. 881, Sec. 37.)



38503

No person under the age of 18 years, on and after January 1, 1990, shall operate an all-terrain vehicle on public lands of this state unless the person satisfies one of the following conditions:

(a) The person is taking a prescribed safety training course under the direct supervision of a certified all-terrain vehicle safety instructor.

(b) The person is under the direct supervision of an adult who has in their possession an appropriate safety certificate issued by this state, or issued under the authority of another state.

(c) The person has in possession an appropriate safety certificate issued by this state or issued under the authority of another state.

(Added by Stats. 1987, Ch. 881, Sec. 37.)



38504

No person under 14 years of age, on and after January 1, 1990, shall operate an all-terrain vehicle on public lands of this state unless the person satisfies one of the conditions set forth in Section 38503 and, in addition, is accompanied by and under the direct supervision of a parent or guardian or is accompanied by and under the direct supervision of an adult who is authorized by the parent or guardian.

(Added by Stats. 1987, Ch. 881, Sec. 37.)



38504.1

(a) Neither a parent or guardian of a child who is under 14 years of age, nor an adult who is authorized by the parent or guardian to supervise that child shall grant permission to, or knowingly allow, that child to operate an all-terrain vehicle in a manner that violates Section 38504.

(b) A person convicted of a violation of subdivision (a) is punishable as follows:

(1) For a first conviction, the court shall either impose a fine of one hundred twenty-five dollars ($125) or order the person to take or retake and complete an all-terrain vehicle safety training course pursuant to Section 38501. If ordered to take or retake and complete the safety training course, the person shall provide the court a copy of the all-terrain vehicles safety certificate issued as a result of that completion.

(2) For a second conviction, a fine of not less than one hundred twenty-five dollars ($125) nor more than two hundred fifty dollars ($250).

(3) For a third or any subsequent conviction, a fine of not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500).

(Added by Stats. 2006, Ch. 195, Sec. 1. Effective January 1, 2007.)



38504.2

If a person under 14 years of age was not properly supervised or accompanied in accordance with Section 38504, and the parent or guardian of that child or the adult who was authorized by the parent or guardian to supervise or accompany that child is in violation of Section 38504.1, upon a conviction pursuant to Section 38504, the court may order that child to attend and complete the all-terrain vehicle safety training course accompanied by the person who violated Section 38504.1. If so ordered, the child under 14 years of age shall provide the court a copy of the all-terrain vehicles safety certificate issued as a result of that completion.

(Added by Stats. 2006, Ch. 195, Sec. 2. Effective January 1, 2007.)



38505

No person, on and after January 1, 1989, shall operate, ride, or be otherwise propelled on an all-terrain vehicle on public lands unless the person wears a safety helmet meeting requirements established for motorcycles and motorized bicycles, pursuant to Section 27802.

(Amended by Stats. 1988, Ch. 165, Sec. 2.)



38506

No operator of an all-terrain vehicle may carry a passenger when operating on public lands.

However, the operator of an all-terrain vehicle, that is designed for operation off of the highway by an operator with no more than one passenger, may carry a passenger when operating on public lands.

(Amended by Stats. 2003, Ch. 252, Sec. 2. Effective January 1, 2004.)






CHAPTER 8. Recreational Off-Highway Vehicles

38600

A person operating a recreational off-highway vehicle shall be at least 16 years of age, or be directly supervised in the vehicle by a parent or guardian or by an adult authorized by the parent or guardian.

(Added by Stats. 2012, Ch. 165, Sec. 3. Effective January 1, 2013.)



38601

A person shall not operate, or allow a passenger in, a recreational off-highway vehicle unless the person and the passenger are wearing safety helmets meeting the requirements established for motorcycles and motorized bicycles pursuant to Section 27802.

(Added by Stats. 2012, Ch. 165, Sec. 3. Effective January 1, 2013.)



38602

A person operating, and any passenger in, a recreational off-highway vehicle shall wear a seatbelt and shoulder belt or safety harness that is properly fastened when the vehicle is in motion.

(Added by Stats. 2012, Ch. 165, Sec. 3. Effective January 1, 2013.)



38603

(a) A person operating a recreational off-highway vehicle with a model year of 2014 or later shall not allow a passenger to occupy a separate seat location not designed and provided by the manufacturer for a passenger.

(b) Seats that are installed in a separate seat location not designed and provided by the manufacturer for a passenger in vehicles with model year of 2013 or earlier may be occupied by a passenger if the occupant of the seat is fully contained inside of the vehicle s rollover protection structure at all times while the vehicle is being operated.

(Amended by Stats. 2013, Ch. 179, Sec. 1. Effective August 27, 2013.)



38604

(a) A person operating a recreational off-highway vehicle shall not ride with a passenger, unless the passenger, while seated upright with his or her back against the seatback, can grasp the occupant handhold with the seatbelt and shoulder belt or safety harness properly fastened.

(b) For purposes of this chapter, occupant handhold means any factory or aftermarket device grasped by an occupant to provide support and to assist in keeping arms and hands within the recreational off-highway vehicle. The steering wheel shall be considered an occupant handhold for the recreational off-highway vehicle operator.

(c) Occupant handholds shall be designed to allow the recreational off-highway vehicle passenger to exit the vehicle without interference from the handholds.

(Amended by Stats. 2013, Ch. 179, Sec. 2. Effective August 27, 2013.)









DIVISION 16.6. Autonomous Vehicles

38750

(a) For purposes of this division, the following definitions apply:

(1) Autonomous technology means technology that has the capability to drive a vehicle without the active physical control or monitoring by a human operator.

(2) (A) Autonomous vehicle means any vehicle equipped with autonomous technology that has been integrated into that vehicle.

(B) An autonomous vehicle does not include a vehicle that is equipped with one or more collision avoidance systems, including, but not limited to, electronic blind spot assistance, automated emergency braking systems, park assist, adaptive cruise control, lane keep assist, lane departure warning, traffic jam and queuing assist, or other similar systems that enhance safety or provide driver assistance, but are not capable, collectively or singularly, of driving the vehicle without the active control or monitoring of a human operator.

(3) Department means the Department of Motor Vehicles.

(4) An operator of an autonomous vehicle is the person who is seated in the driver s seat, or if there is no person in the driver s seat, causes the autonomous technology to engage.

(5) A manufacturer of autonomous technology is the person as defined in Section 470 that originally manufactures a vehicle and equips autonomous technology on the originally completed vehicle or, in the case of a vehicle not originally equipped with autonomous technology by the vehicle manufacturer, the person that modifies the vehicle by installing autonomous technology to convert it to an autonomous vehicle after the vehicle was originally manufactured.

(b) An autonomous vehicle may be operated on public roads for testing purposes by a driver who possesses the proper class of license for the type of vehicle being operated if all of the following requirements are met:

(1) The autonomous vehicle is being operated on roads in this state solely by employees, contractors, or other persons designated by the manufacturer of the autonomous technology.

(2) The driver shall be seated in the driver s seat, monitoring the safe operation of the autonomous vehicle, and capable of taking over immediate manual control of the autonomous vehicle in the event of an autonomous technology failure or other emergency.

(3) Prior to the start of testing in this state, the manufacturer performing the testing shall obtain an instrument of insurance, surety bond, or proof of self-insurance in the amount of five million dollars ($5,000,000), and shall provide evidence of the insurance, surety bond, or self-insurance to the department in the form and manner required by the department pursuant to the regulations adopted pursuant to subdivision (d).

(c) Except as provided in subdivision (b), an autonomous vehicle shall not be operated on public roads until the manufacturer submits an application to the department, and that application is approved by the department pursuant to the regulations adopted pursuant to subdivision (d). The application shall contain, at a minimum, all of the following certifications:

(1) A certification by the manufacturer that the autonomous technology satisfies all of the following requirements:

(A) The autonomous vehicle has a mechanism to engage and disengage the autonomous technology that is easily accessible to the operator.

(B) The autonomous vehicle has a visual indicator inside the cabin to indicate when the autonomous technology is engaged.

(C) The autonomous vehicle has a system to safely alert the operator if an autonomous technology failure is detected while the autonomous technology is engaged, and when an alert is given, the system shall do either of the following:

(i) Require the operator to take control of the autonomous vehicle.

(ii) If the operator does not or is unable to take control of the autonomous vehicle, the autonomous vehicle shall be capable of coming to a complete stop.

(D) The autonomous vehicle shall allow the operator to take control in multiple manners, including, without limitation, through the use of the brake, the accelerator pedal, or the steering wheel, and it shall alert the operator that the autonomous technology has been disengaged.

(E) The autonomous vehicle s autonomous technology meets Federal Motor Vehicle Safety Standards for the vehicle s model year and all other applicable safety standards and performance requirements set forth in state and federal law and the regulations promulgated pursuant to those laws.

(F) The autonomous technology does not make inoperative any Federal Motor Vehicle Safety Standards for the vehicle s model year and all other applicable safety standards and performance requirements set forth in state and federal law and the regulations promulgated pursuant to those laws.

(G) The autonomous vehicle has a separate mechanism, in addition to, and separate from, any other mechanism required by law, to capture and store the autonomous technology sensor data for at least 30 seconds before a collision occurs between the autonomous vehicle and another vehicle, object, or natural person while the vehicle is operating in autonomous mode. The autonomous technology sensor data shall be captured and stored in a read-only format by the mechanism so that the data is retained until extracted from the mechanism by an external device capable of downloading and storing the data. The data shall be preserved for three years after the date of the collision.

(2) A certification that the manufacturer has tested the autonomous technology on public roads and has complied with the testing standards, if any, established by the department pursuant to subdivision (d).

(3) A certification that the manufacturer will maintain a surety bond, or proof of self-insurance as specified in regulations adopted by the department pursuant to subdivision (d), in an amount of five million dollars ($5,000,000).

(d) (1) As soon as practicable, but no later than January 1, 2015, the department shall adopt regulations setting forth requirements for the submission of evidence of insurance, surety bond, or self-insurance required by subdivision (b), and the submission and approval of an application to operate an autonomous vehicle pursuant to subdivision (c).

(2) The regulations shall include any testing, equipment, and performance standards, in addition to those established for purposes of subdivision (b), that the department concludes are necessary to ensure the safe operation of autonomous vehicles on public roads, with or without the presence of a driver inside the vehicle. In developing these regulations, the department may consult with the Department of the California Highway Patrol, the Institute of Transportation Studies at the University of California, or any other entity identified by the department that has expertise in automotive technology, automotive safety, and autonomous system design.

(3) The department may establish additional requirements by the adoption of regulations, which it determines, in consultation with the Department of the California Highway Patrol, are necessary to ensure the safe operation of autonomous vehicles on public roads, including, but not limited to, regulations regarding the aggregate number of deployments of autonomous vehicles on public roads, special rules for the registration of autonomous vehicles, new license requirements for operators of autonomous vehicles, and rules for revocation, suspension, or denial of any license or any approval issued pursuant to this division.

(4) The department shall hold public hearings on the adoption of any regulation applicable to the operation of an autonomous vehicle without the presence of a driver inside the vehicle.

(e) (1) The department shall approve an application submitted by a manufacturer pursuant to subdivision (c) if it finds that the applicant has submitted all information and completed testing necessary to satisfy the department that the autonomous vehicles are safe to operate on public roads and the applicant has complied with all requirements specified in the regulations adopted by the department pursuant to subdivision (d).

(2) Notwithstanding paragraph (1), if the application seeks approval for autonomous vehicles capable of operating without the presence of a driver inside the vehicle, the department may impose additional requirements it deems necessary to ensure the safe operation of those vehicles, and may require the presence of a driver in the driver s seat of the vehicle if it determines, based on its review pursuant to paragraph (1), that such a requirement is necessary to ensure the safe operation of those vehicles on public roads. The department shall notify the Legislature of the receipt of an application from a manufacturer seeking approval to operate an autonomous vehicle capable of operating without the presence of a driver inside the vehicle and approval of the application. Approval of the application shall be effective no sooner than 180 days after the date the application is submitted.

(f) Nothing in this division shall limit or expand the existing authority to operate autonomous vehicles on public roads, until 120 days after the department adopts the regulations required by paragraph (1) of subdivision (d).

(g) Federal regulations promulgated by the National Highway Traffic Safety Administration shall supersede the provisions of this division when found to be in conflict with any other state law or regulation.

(h) The manufacturer of the autonomous technology installed on a vehicle shall provide a written disclosure to the purchaser of an autonomous vehicle that describes what information is collected by the autonomous technology equipped on the vehicle. The department may promulgate regulations to assess a fee upon a manufacturer that submits an application pursuant to subdivision (c) to operate autonomous vehicles on public roads in an amount necessary to recover all costs reasonably incurred by the department.

(Added by Stats. 2012, Ch. 570, Sec. 2. Effective January 1, 2013.)






DIVISION 16.7. REGISTRATION AND LICENSING OF BICYCLES

39000

Bicycle , for the purposes of this division, means any device upon which a person may ride, which is propelled by human power through a system of belts, chains, or gears having either two or three wheels (one of which is at least 20 inches in diameter) or having a frame size of at least 14 inches, or having four or more wheels.

(Amended by Stats. 1978, Ch. 421.)



39001

(a) The department shall procure and distribute bicycle license indicia and registration forms to all counties and cities which have adopted a bicycle licensing ordinance or resolution. Those counties and cities shall issue the indicia and registration form to the owner of any new bicycle, and may, upon request of the owner, issue an indicia and registration form to the owner of any bicycle which complies with Section 39007.

The department shall charge and collect a fee, not to exceed the cost of procuring and distributing the license indicia and registration form, for each bicycle license indicia and registration form issued. All fees collected pursuant to this section shall be deposited in the Motor Vehicle Account in the State Transportation Fund. Those fees are hereby continuously appropriated from the account for use by the department to defray costs to procure and distribute the bicycle license indicia and registration forms.

(b) The director shall design the bicycle license indicia and registration form described in subdivision (a), and shall establish procedures for the distribution of the indicia and registration form to counties and cities. The indicia shall be adhesive, durable, flexible, and of a size to permit it to be affixed to the front of the seat tube of the bicycle frame. Each indicia shall bear a unique license number and shall be permanently assigned to a bicycle. Each registration form shall comply with Section 39005.

(c) Bicycle licenses shall be renewed uniformly throughout the state on January 1 of the third year following the year of registration. Renewal of a bicycle license shall be indicated by a supplementary adhesive device affixed parallel to, and above or below, the indicia, with the expiration date showing.

(Amended by Stats. 1988, Ch. 1268, Sec. 25. Operative July 1, 1989, by Sec. 27 of Ch. 1268.)



39002

(a) A city or county, which adopts a bicycle licensing ordinance or resolution, may provide in the ordinance or resolution that no resident shall operate any bicycle, as specified in the ordinance, on any street, road, highway, or other public property within the jurisdiction of the city or county, as the case may be, unless the bicycle is licensed in accordance with this division.

(b) It is unlawful for any person to tamper with, destroy, mutilate, or alter any license indicia or registration form, or to remove, alter, or mutilate the serial number, or the identifying marks of a licensing agency s identifying symbol, on any bicycle frame licensed under this division.

(Amended by Stats. 1996, Ch. 674, Sec. 8. Effective January 1, 1997.)



39003

If a city or county has or adopts a bicycle licensing ordinance or resolution, indicia and a copy of the registration form obtained from the department shall be issued to the owner by the city or county or other licensing agency designated by it.

(Amended by Stats. 1975, Ch. 1250.)



39004

Each licensing agency, by ordinance or resolution, may adopt rules and regulations for the collection of license fees. Revenues from license fees shall be retained by the licensing city or county and shall be used for the support of such bicycle ordinance or resolution, and may be used to reimburse retailers for services rendered. In addition, fees collected shall be used to improve bicycle safety programs and establish bicycle facilities, including bicycle paths and lanes, within the limits of the jurisdiction.

The fees required to be paid pursuant to this division are as follows:

(a) For each new bicycle license and registration certificate, the sum shall not exceed four dollars ($4) per year or any portion thereof.

(b) For each transfer of registration certificate, the sum shall not exceed two dollars ($2).

(c) For each replacement of a bicycle license or registration certificate, the sum shall not exceed two dollars ($2).

(d) For each bicycle license renewal, the sum shall not exceed two dollars ($2) per year.

(Amended by Stats. 1999, Ch. 277, Sec. 4. Effective January 1, 2000.)



39005

Cities and counties having a bicycle licensing ordinance or resolution shall maintain records of each bicycle registered. Such records shall include, but not be limited to, the license number, the serial number of the bicycle, the make and type, of the bicycle, and the name and address of the licensee.

Records shall be maintained by the licensing agency during the period of validity of the license or until notification that the bicycle is no longer to be operated.

(Amended by Stats. 1975, Ch. 1250.)



39006

(a) Each bicycle retailer and each bicycle dealer shall supply to each purchaser a preregistration form provided by the licensing agency and shall include, on the sales check or receipt given to the purchaser, a record of the following information: name of retailer, address of retailer, year and make of the bicycle, serial number of the bicycle if delivered to the purchaser in an assembled state, general description of the bicycle, name of purchaser, and address of purchaser. A copy of the preregistration form shall be filled out and forwarded by the purchaser to the appropriate licensing agency within 10 days from the date of sale.

(b) For the purposes of this division, a bicycle dealer is any person who sells, gives away, buys, or takes in trade for the purpose of resale, more than five bicycles in any one calendar year, whether or not such bicycles are owned by such person. Bicycle dealer also includes agents or employees of such person.

(Amended by Stats. 1975, Ch. 1250.)



39007

After December 31, 1976, no bicycle retailer shall sell any new bicycle in this state unless such bicycle has legibly and permanently stamped or cast on its frame a serial number, no less than one-eighth inch in size, and unique to the particular bicycle of each manufacturer. The serial number only shall be stamped or cast in the head of the frame, either side of the seat tube, the toeplate, or the bottom sprocket (crank) housing.

(Amended by Stats. 1975, Ch. 1250.)



39008

(a) Whenever any person sells or otherwise disposes of a bicycle, he shall endorse upon the registration certificate previously issued for such bicycle a written transfer of same, setting forth the name, address, telephone number of the transferee, date of transfer, and signature of the transferrer, and shall deliver the registration certificate, so endorsed, to the licensing agency within 10 days.

(b) Any person who purchases or otherwise acquires possession of a bicycle shall, within 10 days of taking possession, apply for the transfer of license to his own name. Cities and counties may establish rules and regulations to govern and enforce the provisions of this section.

(Amended by Stats. 1975, Ch. 1250.)



39009

(a) Whenever the owner of a bicycle licensed pursuant to an ordinance or resolution of a city or county changes his address, he shall within 10 days notify the appropriate licensing agency of the old and new address.

(b) In the event that any bicycle license indicia or registration form issued pursuant to the provisions of this division is lost, stolen, or mutilated, the licensee of such bicycle shall immediately notify the licensing agency, and, within 10 days after such notification, shall apply to the licensing agency for a duplicate license indicia or registration form. Thereupon, the licensing agency shall issue to such licensee a replacement indicia or registration form upon payment to the licensing agency of the appropriate fee.

(Amended by Stats. 1975, Ch. 1250.)



39011

No fine imposed for any violation of an ordinance or resolution, which is adopted pursuant to this division, shall exceed ten dollars ($10).

(Amended by Stats. 1983, Ch. 1092, Sec. 400. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)






DIVISION 17. OFFENSES AND PROSECUTION

CHAPTER 1. Offenses

ARTICLE 1. Violation of Code

40000.1

Except as otherwise provided in this article, it is unlawful and constitutes an infraction for any person to violate, or fail to comply with any provision of this code, or any local ordinance adopted pursuant to this code.

(Added by Stats. 1971, Ch. 1178.)



40000.3

A violation expressly declared to be a felony, or a public offense which is punishable, in the discretion of the court, either as a felony or misdemeanor, or a willful violation of a court order which is punishable as contempt pursuant to subdivision (a) of Section 42003, is not an infraction.

(Amended by Stats. 1973, Ch. 1162.)



40000.5

A violation of any of the following provisions shall constitute a misdemeanor, and not an infraction:

Section 20, relating to false statements.

Section 27, relating to impersonating a member of the California Highway Patrol.

Section 31, relating to giving false information.

Paragraph (3) of subdivision (a), or subdivision (b), or both, of Section 221, relating to proper evidence of clearance for dismantling.

(Amended by Stats. 1999, Ch. 316, Sec. 3. Effective January 1, 2000.)



40000.6

A violation of any of the following is a misdemeanor and not an infraction:

(a) Subdivision (b) of Section 1808.1, relating to enrollment in the pull notice system.

(b) Subdivision (f) of Section 1808.1, relating to employment of disqualified drivers.

(Amended by Stats. 1991, Ch. 928, Sec. 37. Effective October 14, 1991.)



40000.61

A violation of Section 1808.45, relating to unauthorized disclosure of department records, is a misdemeanor, and not an infraction.

(Added by Stats. 1989, Ch. 1213, Sec. 18.)



40000.65

A violation of Section 2430.5 or 2432, relating to emergency road service, is a misdemeanor and not an infraction.

(Added by Stats. 1991, Ch. 488, Sec. 9.)



40000.7

(a) A violation of any of the following provisions is a misdemeanor, and not an infraction:

(1) Section 2416, relating to regulations for emergency vehicles.

(2) Section 2800, relating to failure to obey an officer s lawful order or submit to a lawful inspection.

(3) Section 2800.1, relating to fleeing from a peace officer.

(4) Section 2801, relating to failure to obey a firefighter s lawful order.

(5) Section 2803, relating to unlawful vehicle or load.

(6) Section 2813, relating to stopping for inspection.

(7) Subdivisions (b), (c), and (d) of Section 4461 and subdivisions (b) and (c) of Section 4463, relating to disabled person placards and disabled person and disabled veteran license plates.

(8) Section 4462.5, relating to deceptive or false evidence of vehicle registration.

(9) Section 4463.5, relating to deceptive or facsimile license plates.

(10) Section 5500, relating to the surrender of registration documents and license plates before dismantling may begin.

(11) Section 5506, relating to the sale of a total loss salvage vehicle, or of a vehicle reported for dismantling by a salvage vehicle rebuilder.

(12) Section 5753, relating to delivery of certificates of ownership and registration when committed by a dealer or any person while a dealer within the preceding 12 months.

(13) Section 5901, relating to dealers and lessor-retailers giving notice.

(14) Section 5901.1, relating to lessors giving notice and failure to pay fee.

(15) Section 8802, relating to the return of canceled, suspended, or revoked certificates of ownership, registration cards, or license plates, when committed by any person with intent to defraud.

(16) Section 8803, relating to return of canceled, suspended, or revoked documents and license plates of a dealer, manufacturer, remanufacturer, transporter, dismantler, or salesman.

(b) This section shall become operative on January 1, 2001.

(Amended by Stats. 2010, Ch. 709, Sec. 26. Effective January 1, 2011.)



40000.70

A violation of Section 23112.5, relating to notification of an on-highway hazardous material or hazardous waste spill, is a misdemeanor and not an infraction.

(Added by Stats. 1990, Ch. 429, Sec. 10.)



40000.77

A violation of Article 7 (commencing with Section 2570) of Chapter 2.5 of Division 2, relating to transportation of school pupils, is a misdemeanor, and not an infraction.

(Added by Stats. 1990, Ch. 1563, Sec. 62.)



40000.8

A violation of any of the following provisions is a misdemeanor, and not an infraction:

Section 9872, relating to the registration of vessels.

Section 9872.1, relating to unidentified vessels.

(Amended by Stats. 1991, Ch. 922, Sec. 7.)



40000.9

A violation of any of the following provisions shall constitute a misdemeanor, and not an infraction:

Section 10501, relating to false report of vehicle theft.

Sections 10750 and 10751, relating to altered or defaced vehicle identifying numbers.

Section 10851.5, relating to theft of binder chains.

Sections 10852 and 10853, relating to injuring or tampering with a vehicle.

Section 10854, relating to unlawful use of stored vehicle.

(Added by Stats. 1971, Ch. 1178.)



40000.11

A violation of any of the following provisions is a misdemeanor, and not an infraction:

(a) Division 5 (commencing with Section 11100), relating to occupational licensing and business regulations.

(b) Section 12500, subdivision (a), relating to unlicensed drivers.

(c) Section 12515, subdivision (b), relating to persons under 21 years of age driving, and the employment of those persons to drive, vehicles engaged in interstate commerce or transporting hazardous substances or wastes.

(d) Section 12517, relating to a special driver s certificate to operate a schoolbus or school pupil activity bus.

(e) Section 12517.45, relating to a special driver s certificate and vehicle inspection for the transportation of pupils to or from school-related activities by a passenger charter-party carrier as defined in subdivision (k) of Section 545.

(f) Section 12519, subdivision (a), relating to a special driver s certificate to operate a farm labor vehicle.

(g) Section 12520, relating to a special driver s certificate to operate a tow truck.

(h) Section 12804, subdivision (d), relating to medical certificates.

(i) Section 12951, subdivision (b), relating to refusal to display license.

(j) Section 13004, relating to unlawful use of an identification card.

(k) Section 13004.1, relating to identification documents.

(l) Sections 14601, 14601.1, 14601.2, and 14601.5, relating to driving with a suspended or revoked driver s license.

(m) Section 14604, relating to unlawful use of a vehicle.

(n) Section 14610, relating to unlawful use of a driver s license.

(o) Section 14610.1, relating to identification documents.

(p) Section 15501, relating to use of false or fraudulent license by a minor.

(Amended by Stats. 2008, Ch. 649, Sec. 5. Effective January 1, 2009.)



40000.13

A violation of any of the following provisions is a misdemeanor, and not an infraction:

(a) Section 16560, relating to interstate highway carriers.

(b) Sections 20002 and 20003, relating to duties at accidents.

(c) Section 21200.5, relating to riding a bicycle while under the influence of an alcoholic beverage or any drug.

(d) Subdivision (b) of Section 21651, relating to wrong-way driving on divided highways.

(e) Subdivision (c) of Section 21655.9, relating to illegal use of decals, labels, or other identifiers.

(f) Section 22520.5, a second or subsequent conviction of an offense relating to vending on or near freeways.

(g) Section 22520.6, a second or subsequent conviction of an offense relating to roadside rest areas and vista points.

(h) This section shall remain in effect only until the date that the Secretary of State receives the notice from the Director of Transportation as described in Section 5205.5, and as of that date is repealed.

(Amended (as amended by Stats. 2006, Ch. 614, Sec. 5) by Stats. 2010, Ch. 215, Sec. 3. Effective January 1, 2011. Repealed on date prescribed by its own provisions. See later operative version, as amended by Sec. 4 of Ch. 215.)



40000.13

A violation of any of the following provisions is a misdemeanor, and not an infraction:

(a) Section 16560, relating to interstate highway carriers.

(b) Sections 20002 and 20003, relating to duties at accidents.

(c) Section 21200.5, relating to riding a bicycle while under the influence of an alcoholic beverage or any drug.

(d) Subdivision (b) of Section 21651, relating to wrong-way driving on divided highways.

(e) Section 22520.5, a second or subsequent conviction of an offense relating to vending on or near freeways.

(f) Section 22520.6, a second or subsequent conviction of an offense relating to roadside rest areas and vista points.

(g) This section shall become operative on the date that the Secretary of State receives the notice from the Director of Transportation as described in Section 5205.5.

(Amended (as amended by Stats. 2006, Ch. 614, Sec. 6) by Stats. 2010, Ch. 215, Sec. 4. Effective January 1, 2011. Section operative on date prescribed by its own provisions.)



40000.14

A violation of subdivision (b) or (c) of Section 21367 is an infraction, except as follows:

(a) A willful violation is a misdemeanor.

(b) A willful violation committed in a manner exhibiting a wanton disregard for the safety of persons is a misdemeanor punishable by imprisonment in the county jail for not more than one year.

(Added by Stats. 1986, Ch. 748, Sec. 3.)



40000.15

A violation of any of the following provisions shall constitute a misdemeanor, and not an infraction:

Subdivision (g), (j), (k), (l), or (m) of Section 22658, relating to unlawfully towed or stored vehicles.

Sections 23103 and 23104, relating to reckless driving.

Section 23109, relating to speed contests or exhibitions.

Subdivision (a) of Section 23110, relating to throwing at vehicles.

Section 23152, relating to driving under the influence.

Subdivision (b) of Section 23222, relating to possession of marijuana.

Subdivision (a) or (b) of Section 23224, relating to persons under 21 years of age knowingly driving, or being a passenger in, a motor vehicle carrying any alcoholic beverage.

Section 23253, relating to directions on toll highways or vehicular crossings.

Section 23332, relating to trespassing.

Section 24002.5, relating to unlawful operation of a farm vehicle.

Section 24011.3, relating to vehicle bumper strength notices.

Section 27150.1, relating to sale of exhaust systems.

Section 27362, relating to child passenger seat restraints.

Section 28050, relating to true mileage driven.

Section 28050.5, relating to nonfunctional odometers.

Section 28051, relating to resetting odometers.

Section 28051.5, relating to devices to reset odometers.

Subdivision (d) of Section 28150, relating to possessing four or more jamming devices.

(Amended by Stats. 2006, Ch. 609, Sec. 6. Effective January 1, 2007.)



40000.16

A second or subsequent violation of Section 23114, relating to preventing the escape of materials from vehicles, occurring within two years of a prior violation of that section is a misdemeanor, and not an infraction.

(Amended by Stats. 1997, Ch. 945, Sec. 32. Effective January 1, 1998.)



40000.18

A violation of subdivision (b) of Section 31401 or Section 31402 or 31403, relating to farm labor vehicles, is a misdemeanor and not an infraction.

(Added by Stats. 1988, Ch. 613, Sec. 2.)



40000.19

A violation of any of the following provisions is a misdemeanor, and not an infraction:

(a) Section 31303, relating to transportation of hazardous waste.

(b) Division 14 (commencing with Section 31600), relating to transportation of explosives.

(c) Division 14.1 (commencing with Section 32000), relating to the transportation of hazardous material.

(d) Division 14.3 (commencing with Section 32100), relating to transportation of inhalation hazards.

(e) Division 14.5 (commencing with Section 33000), relating to transportation of radioactive materials.

(f) Division 14.7 (commencing with Section 34001), relating to flammable liquids.

(Amended by Stats. 1988, Ch. 1384, Sec. 6.)



40000.20

A third or subsequent violation of Section 23225, relating to the storage of an opened container of an alcoholic beverage, or Section 23223, relating to the possession of an open container of an alcoholic beverage, by a driver of a vehicle used to provide transportation services on a prearranged basis, operating under a valid certificate or permit pursuant to the Passenger Charter-party Carriers Act (Chapter 8 (commencing with Section 5351) of Division 2 of the Public Utilities Code), is a misdemeanor.

(Amended by Stats. 2013, Ch. 76, Sec. 198. Effective January 1, 2014.)



40000.21

A violation of any of the following provisions is a misdemeanor, and not an infraction:

(a) Subdivision (a) of Section 34506, relating to the hours of service of drivers.

(b) Subdivision (b) of Section 34506, relating to the transportation of hazardous materials.

(c) Subdivision (c) of Section 34506, relating to schoolbuses.

(d) Subdivision (d) of Section 34506, relating to youth buses.

(e) Section 34505 or subdivision (e) of Section 34506, relating to tour buses.

(f) Section 34505.5 or subdivision (f) of Section 34506, relating to vehicles described in subdivisions (a) to (g), inclusive, of Section 34500.

(g) Subdivision (a) of Section 34501.3, relating to unlawful scheduling of runs by motor carriers.

(h) Subdivision (g) of Section 34506, relating to school pupil activity buses.

(i) Subparagraph (D) of paragraph (4) of subdivision (a) of Section 34505.9, relating to intermodal chassis.

(Amended by Stats. 1998, Ch. 340, Sec. 4. Effective August 24, 1998.)



40000.22

(a) A violation of subdivision (e) of Section 34501, subdivision (f) of Section 34501.12, or subdivision (c) of Section 34501.14, relating to applications for inspections, is a misdemeanor and not an infraction.

(b) A violation of Division 14.85 (commencing with Section 34600), relating to motor carriers of property, is a misdemeanor and not an infraction.

(c) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2013, Ch. 500, Sec. 19. Effective January 1, 2014. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 20 of Ch. 500.)



40000.22

(a) A violation of subdivision (e) of Section 34501, subdivision (b) or (d) of Section 34501.12, or subdivision (c) of Section 34501.14, relating to applications for inspections, is a misdemeanor and not an infraction.

(b) A violation of Division 14.85 (commencing with Section 34600), relating to motor carriers of property, is a misdemeanor and not an infraction.

(c) This section shall become operative on January 1, 2016.

(Repealed (in Sec. 19) and added by Stats. 2013, Ch. 500, Sec. 20. Effective January 1, 2014. Section operative January 1, 2016, by its own provisions.)



40000.23

A violation of any of the following provisions is a misdemeanor, and not an infraction:

(a) Paragraph (1) of subdivision (c) of Section 35784, relating to special permit violations.

(b) Subdivision (a) of Section 35784.5 relating to extralegal loads and operation of vehicles without a special permit.

(c) Other provisions of Chapter 5 (commencing with Section 35550) of Division 15, which relate to weight restrictions, except in cases of weight violations where the amount of excess weight is less than 4,501 pounds.

(Amended by Stats. 1984, Ch. 542, Sec. 9.)



40000.24

A violation of any of the following provisions shall constitute a misdemeanor and not an infraction:

(a) Subdivision (c) of Section 38301.5, relating to unauthorized operation of a vehicle within a mountain fire district.

(b) Section 38316, relating to reckless driving.

(c) Section 38317, relating to reckless driving with injury.

(d) Subdivision (a) of Section 38318 or subdivision (a) of Section 38318.5, relating to off-highway vehicles.

(e) Section 38319, relating to protection of the environment.

(f) Section 38320, relating to the depositing of matter.

(Amended by Stats. 1984, Ch. 1015, Sec. 3.)



40000.25

A violation of any of the following provisions shall constitute a misdemeanor, and not an infraction:

Section 40005, relating to owner s responsibility.

Section 40504, relating to false signatures.

Section 40508, relating to failure to appear or to pay fine.

Section 40519, relating to failure to appear.

Section 40614, relating to use of a fictitious name.

Section 40616, relating to a willful violation of a notice to correct.

Section 42005, relating to failure to attend traffic school.

(Amended by Stats. 1978, Ch. 1350.)



40000.26

A violation of subdivision (g) of Section 34501.12 or subdivision (d) of Section 34501.14, relating to inspections, is a misdemeanor and not an infraction.

(Amended by Stats. 1992, Ch. 1243, Sec. 107.1. Effective September 30, 1992. Operative January 1, 1993, by Sec. 117 of Ch. 1243.)



40000.28

Any offense which would otherwise be an infraction is a misdemeanor if a defendant has been convicted of three or more violations of this code or any local ordinance adopted pursuant to this code within the 12-month period immediately preceding the commission of the offense and such prior convictions are admitted by the defendant or alleged in the accusatory pleading. For this purpose, a bail forfeiture shall be deemed to be a conviction of the offense charged.

This section shall have no application to violations by pedestrians.

(Amended by Stats. 1975, Ch. 635.)



40001

(a) It is unlawful for the owner, or any other person, employing or otherwise directing the driver of any vehicle to cause the operation of the vehicle upon a highway in any manner contrary to law.

(b) It is unlawful for an owner to request, cause, or permit the operation of any vehicle that is any of the following:

(1) Not registered or for which any fee has not been paid under this code.

(2) Not equipped as required in this code.

(3) Not in compliance with the size, weight, or load provisions of this code.

(4) Not in compliance with the regulations promulgated pursuant to this code, or with applicable city or county ordinances adopted pursuant to this code.

(5) Not in compliance with the provisions of Part 5 (commencing with Section 43000) of Division 26 of the Health and Safety Code and the rules and regulations of the State Air Resources Board.

(c) Any employer who violates an out-of-service order, that complies with Section 396.9 of Title 49 of the Code of Federal Regulations, or who knowingly requires or permits a driver to violate or fail to comply with that out-of-service order, is guilty of a misdemeanor.

(d) An employer who is convicted of allowing, permitting, requiring, or authorizing a driver to operate a commercial motor vehicle in violation of any statute or regulation pertaining to a railroad-highway grade crossing is subject to a fine of not more than ten thousand dollars ($10,000).

(e) Whenever a violation is chargeable to the owner or lessee of a vehicle pursuant to subdivision (a) or (b), the driver shall not be arrested or cited for the violation unless the vehicle is registered in a state or country other than California, or unless the violation is for an offense that is clearly within the responsibility of the driver.

(f) Whenever the owner, or lessee, or any other person is prosecuted for a violation pursuant to this section, the court may, on the request of the defendant, take appropriate steps to make the driver of the vehicle, or any other person who directs the loading, maintenance, or operation of the vehicle, a codefendant. However, the court may make the driver a codefendant only if the driver is the owner or lessee of the vehicle, or the driver is an employee or a contractor of the defendant who requested the court to make the driver a codefendant. If the codefendant is held solely responsible and found guilty, the court may dismiss the charge against the defendant.

(g) In any prosecution under this section, it is a rebuttable presumption that any person who gives false or erroneous information in a written certification of actual gross cargo weight has directed, requested, caused, or permitted the operation of a vehicle in a manner contrary to law in violation of subdivision (a) or (b), or both.

(Amended by Stats. 2004, Ch. 193, Sec. 200. Effective January 1, 2005.)



40002

(a) (1) If there is a violation of Section 40001, an owner or any other person subject to Section 40001, who was not driving the vehicle involved in the violation, may be mailed a written notice to appear. An exact and legible duplicate copy of that notice when filed with the court, in lieu of a verified complaint, is a complaint to which the defendant may plead guilty.

(2) If, however, the defendant fails to appear in court or does not deposit lawful bail, or pleads other than guilty of the offense charged, a verified complaint shall be filed which shall be deemed to be an original complaint, and thereafter proceedings shall be had as provided by law, except that a defendant may, by an agreement in writing, subscribed by the defendant and filed with the court, waive the filing of a verified complaint and elect that the prosecution may proceed upon a written notice to appear.

(3) A verified complaint pursuant to paragraph (2) shall include a paragraph that informs the person that unless he or she appears in the court designated in the complaint within 21 days after being given the complaint and answers the charge, renewal of registration of the vehicle involved in the offense may be precluded by the department, or a warrant of arrest may be issued against him or her.

(b) (1) If a person mailed a notice to appear pursuant to paragraph (1) of subdivision (a) fails to appear in court or deposit bail, a warrant of arrest shall not be issued based on the notice to appear, even if that notice is verified. An arrest warrant may be issued only after a verified complaint pursuant to paragraph (2) of subdivision (a) is given the person and the person fails to appear in court to answer that complaint.

(2) If a person mailed a notice to appear pursuant to paragraph (1) of subdivision (a) fails to appear in court or deposit bail, the court may give by mail to the person a notice of noncompliance. A notice of noncompliance shall include a paragraph that informs the person that unless he or she appears in the court designated in the notice to appear within 21 days after being given by mail the notice of noncompliance and answers the charge on the notice to appear, or pays the applicable fine and penalties if an appearance is not required, renewal of registration of the vehicle involved in the offense may be precluded by the department.

(c) A verified complaint filed pursuant to this section shall conform to Chapter 2 (commencing with Section 948) of Title 5 of Part 2 of the Penal Code.

(d) (1) The giving by mail of a notice to appear pursuant to paragraph (1) of subdivision (a) or a notice of noncompliance pursuant to paragraph (2) of subdivision (b) shall be done in a manner prescribed by Section 22.

(2) The verified complaint pursuant to paragraph (2) of subdivision (a) shall be given in a manner prescribed by Section 22.

(Amended by Stats. 2010, Ch. 328, Sec. 232. Effective January 1, 2011.)



40002.1

(a) Whenever a person has failed to appear in the court designated in the notice to appear or a verified complaint specified in Section 40002, following personal service of the notice of noncompliance or deposit in the mail pursuant to Section 22, the magistrate or clerk of the court may give notice of that fact to the department.

(b) Whenever the matter is adjudicated, including a dismissal of the charges upon forfeiture of bail or otherwise, the magistrate or clerk of the court hearing the matter shall immediately do all of the following:

(1) Endorse a certificate to that effect.

(2) Provide the person or the person s attorney with a copy of the certificate.

(3) Transmit a copy of the certificate to the department.

(c) A notice of noncompliance shall not be transmitted to the department pursuant to subdivision (a) if a warrant of arrest has been issued on the same offense pursuant to subdivision (b) of Section 40002. A warrant of arrest shall not be issued pursuant to subdivision (b) of Section 40002 if a notice of noncompliance has been transmitted to the department on the same offense pursuant to this section, except that, when a notice has been received by the court pursuant to subdivision (c) of Section 4766 or recalled by motion of the court, a warrant may then be issued.

(Amended by Stats. 2007, Ch. 452, Sec. 4. Effective January 1, 2008.)



40003

Whenever an employee is prosecuted for a violation of any provision of this code, or regulations promulgated pursuant to this code, relating to the size, weight, registration, equipment, or loading of a vehicle while operating a vehicle he was employed to operate, and which is owned by his employer, the court shall on the request of the employee take appropriate proceedings to make the owner of the vehicle a codefendant. In the event it is found that the employee had reasonable grounds to believe that the vehicle operated by him as an employee did not violate such provisions, and in the event the owner is found guilty under the provisions of Section 40001, the court may dismiss the charges against the employee.

In those cases in which the charges against the employee are dismissed, the abstract of the record of the court required by Section 1803 shall clearly indicate that such charges were dismissed and that the owner of the vehicle was found guilty under Section 40001.

(Amended by Stats. 1967, Ch. 819.)



40004

(a) The period for commencing criminal action against any person having filed or caused to be filed any false, fictitious, altered, forged or counterfeit document with the Department of Motor Vehicles or the Department of the California Highway Patrol shall, if the offense is a misdemeanor, expire one year from time of discovery of such act.

(b) The period for commencing criminal action against any person having filed or caused to be filed any false, fictitious, altered, forged or counterfeit document with the Department of Motor Vehicles or the Department of the California Highway Patrol shall, if the offense is a felony, expire three years from time of discovery of such act.

(c) The time allowed for commencing criminal proceedings as provided in subdivisions (a) and (b) of this section shall not extend beyond five years from the date of commission of the act.

(Repealed and added by Stats. 1968, Ch. 1192.)



40005

Whenever a driver is cited for a violation of any provision of this code, or regulations promulgated pursuant to this code, relating to the size, weight, equipment, registration, fees, or loading of a vehicle, while operating a vehicle he was employed or otherwise directed to operate, and which is not owned by him, and the driver gives the citation to the owner or any other person referred to in Section 40001, if the owner or other person undertakes to answer the charge or otherwise to cause its disposition without any further action by the driver and then fails to act in accordance with the undertaking as a consequence of which a warrant is issued for the arrest of the driver, the owner or other person is guilty of a misdemeanor.

(Added by Stats. 1965, Ch. 294.)



40006

Whenever a disabled vehicle, being taken to a repair shop, garage, or other place of storage, is being towed upon a highway by a tow car and the vehicle is determined to be in violation of subdivision (a) of Section 4000, the violation shall be charged as prescribed in Section 40001.

(Added by Stats. 1979, Ch. 152.)



40007

Division 5 (commencing with Section 11100) does not preclude the application of any other statutory provision which is applicable to any act violating any provision of Division 5.

(Added by Stats. 1985, Ch. 93, Sec. 1.)



40008

(a) Notwithstanding any other provision of law, except as otherwise provided in subdivision (c), any person who violates Section 21701, 21703, or 23103, with the intent to capture any type of visual image, sound recording, or other physical impression of another person for a commercial purpose, is guilty of a misdemeanor and not an infraction and shall be punished by imprisonment in a county jail for not more than six months and by a fine of not more than two thousand five hundred dollars ($2,500).

(b) Notwithstanding any other provision of law, except as otherwise provided in subdivision (c), any person who violates Section 21701, 21703, or 23103, with the intent to capture any type of visual image, sound recording, or other physical impression of another person for a commercial purpose and who causes a minor child or children to be placed in a situation in which the child s person or health is endangered, is guilty of a misdemeanor and not an infraction and shall be punished by imprisonment in a county jail for not more than one year and by a fine of not more than five thousand dollars ($5,000).

(c) Pursuant to Section 654 of the Penal Code, an act or omission described in subdivision (a) or (b) that is punishable in different ways by different provisions of law shall be punished under the provision that provides for the longest potential term of imprisonment, but in no case shall the act or omission be punished under more than one provision. An acquittal or conviction and sentence under any one provision bars a prosecution for the same act or omission under any other provision.

(Added by Stats. 2010, Ch. 685, Sec. 3. Effective January 1, 2011.)






ARTICLE 2. Procedure on Equipment and Registration Violations

40150

Whenever any vehicle or combination of vehicles is found to be in an unsafe mechanical condition or is not equipped as required by this code, and a notice to appear is issued or a complaint filed for such violation, the notice to appear or the complaint may require that the person to whom the notice to appear is issued or against whom the complaint is filed shall produce in court satisfactory evidence that the vehicle or its equipment has been made to conform with the requirements of this code.

(Amended by Stats. 1961, Ch. 1728.)



40151

(a) Whenever any lighting equipment or device does not meet requirements established by the Department of the California Highway Patrol, the officer making the inspection shall direct the driver to remove the lighting equipment or device within 24 hours.

(b) Whenever any lighting equipment or device meets requirements established by the department but by reason of faulty adjustment or otherwise fails to comply with this code, the officer making the inspection shall direct the driver to make it comply with this code within 48 hours.

(Amended by Stats. 1979, Ch. 723.)



40152

(a) Whenever any vehicle or combination of vehicles is found to be not registered as required by this code, and a notice to appear is issued or a complaint is filed for that violation, the person to whom the notice to appear is issued or against whom the complaint is filed shall produce in court satisfactory evidence that the vehicle or combination of vehicles has been registered or has had the appropriate fees paid, or has been reduced to junk, to conform with the requirements of this code. The court shall not dismiss the offense until that evidence is produced.

(b) A four-day, nonresident commercial trip permit of the type authorized in Section 4004 may not be accepted as evidence of registration compliance as required in subdivision (a) of this section.

(Amended by Stats. 1996, Ch. 1154, Sec. 83. Effective September 30, 1996.)






ARTICLE 3. Procedure on Parking Violations

40200

(a) Any violation of any regulation that is not a misdemeanor governing the standing or parking of a vehicle under this code, under any federal statute or regulation, or under any ordinance enacted by local authorities is subject to a civil penalty. The enforcement of those civil penalties shall be governed by the civil administrative procedures set forth in this article.

(b) Except as provided in Section 40209, the registered owner and driver, rentee, or lessee of a vehicle cited for any violation of any regulation governing the parking of a vehicle under this code, under any federal statute or regulation, or under any ordinance enacted by a local authority shall be jointly liable for parking penalties imposed under this article, unless the owner can show that the vehicle was used without consent of that person, express or implied. An owner who pays any parking penalty, civil judgment, costs, or administrative fees pursuant to this article shall have the right to recover the same from the driver, rentee, or lessee.

(c) The driver of a vehicle who is not the owner thereof but who uses or operates the vehicle with the express or implied permission of the owner shall be considered the agent of the owner to receive notices of parking violations served in accordance with this article and may contest the notice of violation.

(Amended by Stats. 1993, Ch. 1093, Sec. 3. Effective January 1, 1994.)



40200.1

A person shall not be subject to both a notice of parking violation and a notice to appear for the same violation.

(Added by Stats. 2009, Ch. 415, Sec. 5. Effective January 1, 2010.)



40200.3

(a) All parking penalties collected by the processing agency, which may be the issuing agency, including process service fees and fees and collection costs related to civil debt collection, shall be deposited to the account of the issuing agency, except that those sums attributable to the issuance of a notice of parking violation by a peace officer of the Department of the California Highway Patrol shall be deposited in the account in the jurisdiction where the violation occurred, and except those sums payable to a county pursuant to Chapter 12 (commencing with Section 76000) of Title 8 of the Government Code and that portion of any parking penalty which is attributable to an increase in the parking bail amount effective between September 16, 1988, and July 1, 1992, inclusive, pursuant to Section 1463.28 of the Penal Code. Those funds attributable to this increase in bail shall be transferred to the county treasurer and deposited in the general fund. Any increase in parking penalties effective after July 1, 1992, shall accrue to the benefit of the issuing agency.

(b) The processing agency shall prepare a report at the end of each fiscal year setting forth the number of cases processed, and all sums received and distributed, together with any other information that may be required by the issuing agency or the Controller. This report is a public record and shall be delivered to each issuing agency. Copies shall be made available, upon request, to the county auditor, the Controller, and the grand jury.

(Amended by Stats. 1996, Ch. 305, Sec. 72. Effective January 1, 1997.)



40200.4

(a) The processing agency shall deposit with the county treasurer all sums due the county as the result of processing a parking violation not later than 45 calendar days after the last day of the month in which the parking penalty was received.

(b) Except as provided in subdivisions (c) and (d), if a court within a county has been processing notices of parking violations and notices of delinquent parking violations for a city, a district, or any other issuing agency, the issuing agency and the county shall provide in an agreement for the orderly transfer of the processing activity as soon as possible but not later than January 1, 1994. The agreement shall permit the court to phase out, and the issuing agency to phase in, or transfer, personnel, equipment, and facilities that may have been acquired or need to be acquired in contemplation of a long-term commitment to processing of notices of parking violations and notices of delinquent parking violations for the issuing agency under this article. The court shall transfer the processing function for parking citations issued by the Department of the California Highway Patrol to the processing agency in the city or county where the violation occurred.

(c) If Contra Costa County or San Mateo County, or a court in either county, had a contract in effect on January 1, 1992, to process notices of parking violations and notices of delinquent parking violations for a city, district, or other issuing agency within the particular county or counties, the county may continue to provide those services to the issuing agencies pursuant to the terms of the contract and any amendments thereto, to and including June 30, 1996, after which Section 40200.5 shall govern any contracts entered into for these services.

(d) San Francisco Municipal Court employees engaged in processing notices of parking violations and the positions of those employees shall be transferred to equivalent civil service positions in the City and County of San Francisco.

(e) No court employee shall be terminated or otherwise released from employment as a result of the transfer of processing notices of parking violations and notices of delinquent parking violations from the courts to the issuing agencies.

(f) As used in this article, parking penalty includes the fine authorized by law, including assessments authorized by this article, any late payment penalty, and costs of collection as provided by law.

(Amended by Stats. 1996, Ch. 305, Sec. 73. Effective January 1, 1997.)



40200.5

(a) Except as provided in subdivision (c) of Section 40200.4, an issuing agency may elect to contract with the county, with a private vendor, or with any other city or county processing agency, other than the Department of the California Highway Patrol or other state law enforcement agency, within the county, with the consent of that other entity, for the processing of notices of parking violations and notices of delinquent parking violations, prior to filing with the court pursuant to Section 40230.

If an issuing agency contracts with a private vendor for processing services, it shall give special consideration to minority business enterprise participation in providing those services. For purposes of this subdivision, special consideration has the same meaning as specified in subdivision (c) of Section 14838 of the Government Code, as it relates to small business preference.

(b) A contract entered pursuant to subdivision (a) shall provide for monthly distribution of amounts collected between the parties, except those amounts payable to a county pursuant to Chapter 12 (commencing with Section 76000) of Title 8 of the Government Code and amounts payable to the Department of Motor Vehicles pursuant to Section 4763 of this code.

(c) If a contract entered into pursuant to subdivision (a) includes the provision of qualified examiners or administrative hearing providers, the contract shall be based on either a fixed monthly rate or on the number of notices processed and shall not include incentives for the processing entity based on the number of notices upheld or denied or the amount of fines collected.

(Amended by Stats. 2008, Ch. 13, Sec. 1. Effective January 1, 2009.)



40200.6

(a) If a contract is entered into pursuant to Section 40200.5, for the purposes of this article, processing agency means the contracting party responsible for the processing of the notices of parking violations and notices of delinquent parking violations.

(b) The governing body of the issuing agency shall establish written policies and procedures pursuant to which the contracting party shall provide services.

(c) The issuing agency shall be responsible for all actions taken by contracting parties and shall exercise effective oversight over the parties. Effective oversight includes, at a minimum, an annual review of the services of the processing agency and a review of complaints made by motorists using the services of the processing agency. The issuing agency shall establish procedures to investigate and resolve complaints by motorists about any processing agency.

(d) Subdivision (c) does not apply to an issuing agency that is a law enforcement agency if the issuing agency does not also act as the processing agency.

(Amended by Stats. 1995, Ch. 734, Sec. 5. Effective January 1, 1996.)



40200.8

The parking processing agency shall notify the department and recall any hold on the registration of a vehicle that it filed with the department in connection with a parking citation if the processing agency is awarded a civil judgment for the citation pursuant to subdivision (b) or (c) of Section 40220, or if the processing agency has granted a review of the issuance of the citation pursuant to Section 40200.7 or Section 40215.

(Added by Stats. 1995, Ch. 766, Sec. 41. Effective January 1, 1996.)



40202

(a) If a vehicle is unattended during the time of the violation, the peace officer or person authorized to enforce parking laws and regulations shall securely attach to the vehicle a notice of parking violation setting forth the violation, including reference to the section of this code or of the Public Resources Code, the local ordinance, or the federal statute or regulation so violated; the date; the approximate time thereof; the location where the violation occurred; a statement printed on the notice indicating that the date of payment is required to be made not later than 21 calendar days from the date of citation issuance; and the procedure for the registered owner, lessee, or rentee to deposit the parking penalty or, pursuant to Section 40215, contest the citation. The notice of parking violation shall also set forth the vehicle license number and registration expiration date if they are visible, the last four digits of the vehicle identification number, if that number is readable through the windshield, the color of the vehicle, and, if possible, the make of the vehicle. The notice of parking violation, or copy thereof, shall be considered a record kept in the ordinary course of business of the issuing agency and the processing agency and shall be prima facie evidence of the facts contained therein.

(b) The notice of parking violation shall be served by attaching it to the vehicle either under the windshield wiper or in another conspicuous place upon the vehicle so as to be easily observed by the person in charge of the vehicle upon the return of that person.

(c) Once the issuing officer has prepared the notice of parking violation and has attached it to the vehicle as provided in subdivisions (a) and (b), the officer shall file the notice with the processing agency. Any person, including the issuing officer and any member of the officer s department or agency, or any peace officer who alters, conceals, modifies, nullifies, or destroys, or causes to be altered, concealed, modified, nullified, or destroyed the face of the remaining original or any copy of a citation that was retained by the officer, for any reason, before it is filed with the processing agency or with a person authorized to receive the deposit of the parking penalty, is guilty of a misdemeanor.

(d) If, during the issuance of a notice of parking violation, without regard to whether the vehicle was initially attended or unattended, the vehicle is driven away prior to attaching the notice to the vehicle, the issuing officer shall file the notice with the processing agency. The processing agency shall mail, within 15 calendar days of issuance of the notice of parking violation, a copy of the notice of parking violation or transmit an electronic facsimile of the notice to the registered owner.

(e) If, within 21 days after the notice of parking violation is attached to the vehicle, the issuing officer or the issuing agency determines that, in the interest of justice, the notice of parking violation should be canceled, the issuing agency, pursuant to subdivision (a) of Section 40215, shall cancel the notice of parking violation or, if the issuing agency has contracted with a processing agency, shall notify the processing agency to cancel the notice of parking violation pursuant to subdivision (a) of Section 40215. The reason for the cancellation shall be set forth in writing.

If, after a copy of the notice of parking violation is attached to the vehicle, the issuing officer determines that there is incorrect data on the notice, including, but not limited to, the date or time, the issuing officer may indicate in writing, on a form attached to the original notice, the necessary correction to allow for the timely entry of the notice on the processing agency s data system. A copy of the correction shall be mailed to the registered owner of the vehicle.

(f) Under no circumstances shall a personal relationship with any officer, public official, or law enforcement agency be grounds for cancellation.

(Amended by Stats. 1998, Ch. 885, Sec. 3. Effective January 1, 1999.)



40203

The notice of parking violation shall be accompanied by a written notice of the amount of the parking penalty due for that violation, the address of the person authorized to receive a deposit of the parking penalty, a statement in bold print that payments of the parking penalty for the parking violation may be sent through the mail, and instructions on obtaining information on the procedures to contest the notice of parking violation.

(Amended by Stats. 1995, Ch. 734, Sec. 8. Effective January 1, 1996.)



40203.5

(a) The schedule of parking penalties for parking violations and late payment penalties shall be established by the governing body of the jurisdiction where the notice of violation is issued. To the extent possible, issuing agencies within the same county shall standardize parking penalties.

(b) Parking penalties under this article shall be collected as civil penalties.

(c) (1) Notwithstanding subdivision (a) the penalty for a violation of Section 22507.8 or an ordinance or resolution adopted pursuant to Section 22511.57 shall be not less than two hundred fifty dollars ($250) and not more than one thousand dollars ($1,000).

(2) The issuing agency may suspend the imposition of the penalty in paragraph (1), if the violator, at the time of the offense, possesses but failed to display a valid special identification license plate issued pursuant to Section 5007 or a distinguishing placard issued pursuant to Section 22511.55 or 22511.59.

(3) A penalty imposed pursuant to this subdivision may be paid in installments if the issuing agency determines that the violator is unable to pay the entire amount in one payment.

(Amended by Stats. 2009, Ch. 415, Sec. 6. Effective January 1, 2010.)



40203.6

(a) In addition to an assessment levied pursuant to any other law, an additional assessment equal to 10 percent of the penalty established pursuant to Section 40203.5 shall be imposed by the governing body of the jurisdiction where the notice of parking violation is issued for a civil violation of any of the following:

(1) Subdivisions (b), (c), and (d) of Section 4461.

(2) Subdivision (c) of Section 4463.

(3) Section 22507.8.

(4) An ordinance or resolution adopted pursuant to Section 22511.57.

(5) Section 22522.

(b) An assessment imposed pursuant to this section shall be deposited with the city or county where the violation occurred.

(Added by Stats. 2009, Ch. 415, Sec. 7. Effective January 1, 2010.)



40204

If the parking penalty is received by the person authorized to receive the deposit of the parking penalty and there is no contest as to that parking violation, the proceedings under this article shall terminate.

(Amended by Stats. 1992, Ch. 1244, Sec. 17. Effective January 1, 1993. Operative July 1, 1993, by Sec. 39 of Ch. 1244.)



40205

If a person contests the parking violation, the processing agency shall proceed in accordance with Section 40215.

(Amended by Stats. 1992, Ch. 1244, Sec. 18. Effective January 1, 1993. Operative July 1, 1993, by Sec. 39 of Ch. 1244.)



40206

(a) If the payment of the parking penalty is not received by the person authorized to receive a deposit of the parking penalty by the date fixed on the notice of parking violation under Section 40202, the processing agency shall deliver to the registered owner a notice of delinquent parking violation.

(b) Delivery of a notice of delinquent parking violation under this section may be made by personal service or by first-class mail addressed to the registered owner, as shown on records of the Department of Motor Vehicles.

(Amended by Stats. 1992, Ch. 1244, Sec. 19. Effective January 1, 1993. Operative July 1, 1993, by Sec. 39 of Ch. 1244.)



40206.5

(a) Within 15 days of a request, by mail or in person, the processing agency shall mail or otherwise provide to any person who has received a notice of delinquent parking violation, or his or her agent, a photostatic copy of the original notice of parking violation or an electronically produced facsimile of the original notice of parking violation. The issuing agency may charge a fee sufficient to recover the actual cost of providing the copy, not to exceed two dollars ($2). Until the issuing agency complies with a request for a copy of the original notice of parking violation, the processing agency may not proceed pursuant to subdivision (i) of Section 22651, Section 22651.7, or Section 40220.

(b) If the description of the vehicle on the notice of parking violation does not substantially match the corresponding information on the registration card for that vehicle and the processing agency is satisfied that the vehicle has not been incorrectly described due to the intentional switching of license plates, the processing agency shall, on written request of the person cancel the notice of parking violation without the necessity of an appearance by that person.

(c) For purposes of this section, a copy of the notice of parking violation may be a photostatic copy or an electronically produced facsimile.

(Amended by Stats. 1993, Ch. 1093, Sec. 9. Effective January 1, 1994.)



40207

(a) The notice of delinquent parking violation shall contain the information specified in subdivision (a) of Section 40202, subdivision (a) of Section 40241, or subdivision (a) of Section 40248, as applicable, and Section 40203, and, additionally shall contain a notice to the registered owner that, unless the registered owner pays the parking penalty or contests the citation within 21 calendar days from the date of issuance of the citation or 14 calendar days after the mailing of the notice of delinquent parking violation or completes and files an affidavit of nonliability that complies with Section 40208 or 40209, the renewal of the vehicle registration shall be contingent upon compliance with the notice of delinquent parking violation. If the registered owner, by appearance or by mail, makes payment to the processing agency within 21 calendar days from the date of issuance of the citation or 14 calendar days after the mailing of the notice of delinquent parking violation, the parking penalty shall consist solely of the amount of the original penalty. Additional fees, assessments, or other charges shall not be added.

(b) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended (as amended by Stats. 2010, Ch. 471, Sec. 1) by Stats. 2011, Ch. 325, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions. See later operative version, as amended by Sec. 2 of Ch. 325.)



40207

(a) The notice of delinquent parking violation shall contain the information specified in subdivision (a) of Section 40202 or subdivision (a) of Section 40248, as applicable, and Section 40203, and, additionally shall contain a notice to the registered owner that, unless the registered owner pays the parking penalty or contests the citation within 21 calendar days from the date of issuance of the citation or 14 calendar days after the mailing of the notice of delinquent parking violation or completes and files an affidavit of nonliability that complies with Section 40208 or 40209, the renewal of the vehicle registration shall be contingent upon compliance with the notice of delinquent parking violation. If the registered owner, by appearance or by mail, makes payment to the processing agency within 21 calendar days from the date of issuance of the citation or 14 calendar days after the mailing of the notice of delinquent parking violation, the parking penalty shall consist solely of the amount of the original penalty. Additional fees, assessments, or other charges shall not be added.

(b) This section shall become operative on January 1, 2016.

(Amended (as amended by Stats. 2010, Ch. 471, Sec. 2) by Stats. 2011, Ch. 325, Sec. 2. Effective January 1, 2012. Section operative January 1, 2016, by its own provisions.)



40208

The notice of delinquent parking violation shall contain, or be accompanied with, an affidavit of nonliability and information of what constitutes nonliability, information as to the effect of executing the affidavit, and instructions for returning the affidavit to the issuing agency.

(Added by Stats. 1986, Ch. 939, Sec. 15.)



40209

If the affidavit of nonliability is returned to the processing agency within 30 calendar days of the mailing of the notice of delinquent parking violation together with the proof of a written lease or rental agreement between a bona fide rental or leasing company, and its customer which identifies the rentee or lessee and provides the driver s license number, name, and address of the rentee or lessee, the processing agency shall serve or mail to the rentee or lessee identified in the affidavit of nonliability a notice of delinquent parking violation. If payment is not received within 21 calendar days from the date of issuance of the citation or 14 calendar days after the mailing of the notice of delinquent parking violation, the processing agency may proceed against the rentee or lessee pursuant to Section 40220.

(Amended by Stats. 1996, Ch. 1156, Sec. 8. Effective January 1, 1997.)



40210

(a) If the affidavit of nonliability is returned and indicates that the registered owner served has made a bona fide sale or transfer of the vehicle and has delivered possession of the vehicle to the purchaser prior to the date of the alleged violation, the processing agency shall obtain verification from the department that the registered owner has complied with Section 5602.

(b) If the registered owner has complied with Section 5602, the processing agency shall cancel the notice of delinquent parking violation or violations with respect to the registered owner.

(c) If the registered owner has not complied with Section 5602, the processing agency shall inform the registered owner that the citation shall be paid in full or contested pursuant to Section 40215 unless the registered owner delivers evidence within 15 days of the notice that establishes that the transfer of ownership and possession of the vehicle occurred prior to the date of the alleged violation. If the registered owner does not comply with this notice, the processing agency shall proceed pursuant to Section 40220. If the registered owner delivers the evidence within 15 days of the notice, the processing agency shall cancel the notice of delinquent parking violation or violations with respect to the registered owner.

(d) For purposes of subdivision (c), evidence sufficient to establish that the transfer of ownership and possession occurred prior to the date of the alleged violation or violations shall include, but is not limited to, a copy of the executed agreement showing the date of the transfer of vehicle ownership.

(e) This section does not limit or impair the ability or the right of the processing agency to pursue the collection of delinquent parking penalties from the person having ownership and possession of the vehicle on the date the alleged violation occurred.

(Amended by Stats. 2008, Ch. 741, Sec. 3. Effective January 1, 2009.)



40211

(a) If the registered owner, or an agent of the registered owner, or a rentee or lessee who was served with the notice of delinquent parking violation pursuant to Section 40206 or Section 40209, or any other person who presents the notice of parking violation or notice of delinquent parking violation after the notice of delinquent parking violation has been issued for delivery under Section 40206, deposits the parking penalty with a person authorized to receive it, the processing agency shall do both of the following:

(1) Deliver a copy of one of the following: the notice of delinquent parking violation issued under Section 40206; a true and correct abstract containing the information set forth in the notice of parking violation if the citation was issued electronically; or an electronically reproduced listing of the citation information presented in a notice of delinquent parking violation to the person and record the name, address, and driver s license number of the person actually given the copy in the records of the issuing agency.

For the purposes of this paragraph, a copy of the notice of delinquent parking violation may be a photostatic copy.

(2) Determine whether the notice of delinquent parking violation has been filed with the department pursuant to subdivision (b) of Section 40220 or a civil judgment has been entered pursuant to Section 40220.

(b) If the notice of delinquent parking violation has not been filed with the department or judgment entered and payment of the parking penalty, including any applicable assessments, is received, the proceedings under this article shall terminate.

(c) If the notice of delinquent parking violation has been filed with the department, has been returned under subdivision (b) or (c) of Section 4760 or Section 4764, and payment of the parking penalty together with the administrative service fee of the processing agency for costs of service and any applicable assessments is received, the proceedings under this article shall terminate.

(d) If the notice of delinquent parking violation has been filed with the department and has not been returned under Section 4760, 4762, and 4764, and payment of the parking penalty for, and any applicable costs of, service in connection with civil debt collection, is received by the processing agency, the processing agency shall do all of the following:

(1) Deliver a certificate of payment to the registered owner, the agent, the lessee, or the rentee or other person making the payment.

(2) Immediately transmit the payment information to the department in the manner prescribed by the department.

(3) Terminate proceedings on the notice of delinquent parking violation.

(4) Transmit for deposit all parking penalties and assessments in accordance with law.

(Amended by Stats. 1995, Ch. 734, Sec. 13. Effective January 1, 1996.)



40215

(a) For a period of 21 calendar days from the issuance of a notice of parking violation or 14 calendar days from the mailing of a notice of delinquent parking violation, exclusive of any days from the day the processing agency receives a request for a copy or facsimile of the original notice of parking violation pursuant to Section 40206.5 and the day the processing agency complies with the request, a person may request an initial review of the notice by the issuing agency. The request may be made by telephone, in writing, or in person. There shall be no charge for this review. If, following the initial review, the issuing agency is satisfied that the violation did not occur, that the registered owner was not responsible for the violation, or that extenuating circumstances make dismissal of the citation appropriate in the interest of justice, the issuing agency shall cancel the notice of parking violation or notice of delinquent parking violation. The issuing agency shall advise the processing agency, if any, of the cancellation. The issuing agency or the processing agency shall mail the results of the initial review to the person contesting the notice, and, if following that review, cancellation of the notice does not occur, include a reason for that denial, notification of the ability to request an administrative hearing, and notice of the procedure adopted pursuant to subdivision (b) for waiving prepayment of the parking penalty based upon an inability to pay.

(b) If the person is dissatisfied with the results of the initial review, the person may request an administrative hearing of the violation no later than 21 calendar days following the mailing of the results of the issuing agency s initial review. The request may be made by telephone, in writing, or in person. The person requesting an administrative hearing shall deposit the amount of the parking penalty with the processing agency. The issuing agency shall adopt a written procedure to allow a person to request an administrative hearing without payment of the parking penalty upon satisfactory proof of an inability to pay the amount due. After January 1, 1996, an administrative hearing shall be held within 90 calendar days following the receipt of a request for an administrative hearing, excluding time tolled pursuant to this article. The person requesting the hearing may request one continuance, not to exceed 21 calendar days.

(c) The administrative hearing process shall include the following:

(1) The person requesting a hearing shall have the choice of a hearing by mail or in person. An in-person hearing shall be conducted within the jurisdiction of the issuing agency. If an issuing agency contracts with an administrative provider, hearings shall be held within the jurisdiction of the issuing agency or within the county of the issuing agency.

(2) If the person requesting a hearing is a minor, that person shall be permitted to appear at a hearing or admit responsibility for the parking violation without the necessity of the appointment of a guardian. The processing agency may proceed against the minor in the same manner as against an adult.

(3) The administrative hearing shall be conducted in accordance with written procedures established by the issuing agency and approved by the governing body or chief executive officer of the issuing agency. The hearing shall provide an independent, objective, fair, and impartial review of contested parking violations.

(4) (A) The issuing agency s governing body or chief executive officer shall appoint or contract with qualified examiners or administrative hearing providers that employ qualified examiners to conduct the administrative hearings. Examiners shall demonstrate those qualifications, training, and objectivity necessary to conduct a fair and impartial review. An examiner shall not be employed, managed, or controlled by a person whose primary duties are parking enforcement or parking citation, processing, collection, or issuance. The examiner shall be separate and independent from the citation collection or processing function. An examiner s continued employment, performance evaluation, compensation, and benefits shall not, directly or indirectly, be linked to the amount of fines collected by the examiner.

(B) Examiners shall have a minimum of 20 hours of training. The examiner is responsible for the costs of the training. The issuing agency may reimburse the examiner for those costs. Training may be provided through (i) an accredited college or university, (ii) a program conducted by the Commission on Peace Officer Standards and Training, (iii) American Arbitration Association or a similar established organization, or (iv) through any program approved by the governing board of the issuing agency, including a program developed and provided by, or for, the agency. Training programs may include topics relevant to the administrative hearing, including, but not limited to, applicable laws and regulations, parking enforcement procedures, due process, evaluation of evidence, hearing procedures, and effective oral and written communication. Upon the approval of the governing board of the issuing agency, up to 12 hours of relevant experience may be substituted for up to 12 hours of training. In addition, up to eight hours of the training requirements described in this subparagraph may be credited to an individual, at the discretion of the governing board of the issuing agency, based upon training programs or courses described in (i) to (iv), inclusive, that the individual attended within the last five years.

(5) The officer or person who issues a notice of parking violation shall not be required to participate in an administrative hearing. The issuing agency shall not be required to produce any evidence other than the notice of parking violation or copy thereof and information received from the Department of Motor Vehicles identifying the registered owner of the vehicle. The documentation in proper form shall be prima facie evidence of the violation.

(6) The examiner s decision following the administrative hearing may be personally delivered to the person by the examiner or sent by first-class mail, and, if the notice is not cancelled, include a written reason for that denial.

(7) Following a determination by the examiner that a person has committed the violation, the examiner may, consistent with the written guidelines established by the issuing agency, allow payment of the parking penalty in installments, or an issuing agency may allow for deferred payment or allow for payments in installments, if the person provides evidence satisfactory to the examiner or the issuing agency, as the case may be, of an inability to pay the parking penalty in full. If authorized by the governing board of the issuing agency, the examiner may permit the performance of community service in lieu of payment of a parking penalty.

(d) The provisions of this section relating to the administrative appeal process do not apply to an issuing agency that is a law enforcement agency if the issuing agency does not also act as the processing agency.

(Amended by Stats. 2009, Ch. 200, Sec. 16. Effective January 1, 2010.)



40220

Except as otherwise provided in Sections 40221 and 40222, the processing agency shall proceed under only one of the following options in order to collect an unpaid parking penalty:

(a) File an itemization of unpaid parking penalties and service fees with the department for collection with the registration of the vehicle pursuant to Section 4760.

(b) If more than four hundred dollars ($400) in unpaid penalties and fees have been accrued by any person or registered owner, proof thereof may be filed with the court with the same effect as a civil judgment. Execution may be levied and other measures may be taken for the collection of the judgment as are authorized for the collection of an unpaid civil judgment entered against a defendant in an action on a debtor. The court may assess costs against a judgment debtor to be paid upon satisfaction of the judgment. The processing agency shall send a notice by first-class mail to the person or registered owner indicating that a judgment shall be entered for the unpaid penalties, fees, and costs and that, after 21 calendar days from the date of the mailing of the notice, the judgment shall have the same effect as an entry of judgment against a judgment debtor. The person or registered owner shall also be notified at that time that execution may be levied against his or her assets, liens may be placed against his or her property, his or her wages may be garnisheed, and other steps may be taken to satisfy the judgment. If a judgment is rendered for the processing agency, that agency may contract with a collection agency to collect the amount of that judgment.

Notwithstanding any other provision of law, the processing agency shall pay the established first paper civil filing fee at the time an entry of civil judgment is requested.

(c) If the registration of the vehicle has not been renewed for 60 days beyond the renewal date, and the citation has not been collected by the department pursuant to Section 4760, file proof of unpaid penalties and fees with the court with the same effect as a civil judgment as provided in subdivision (b).

(d) This section does not apply to a registered owner of a vehicle if the citation was issued prior to the registered owner taking possession of the vehicle and the department has notified the processing agency pursuant to Section 4764.

(Amended by Stats. 2008, Ch. 741, Sec. 4. Effective January 1, 2009.)



40221

The processing agency shall not file a civil judgment with the court relating to a parking violation which has been filed with the department unless the processing agency has determined that the registration of the vehicle has not been renewed for 60 days beyond the renewal date and the citation has not been collected by the department pursuant to Section 4760.

(Amended by Stats. 1992, Ch. 1244, Sec. 28. Effective January 1, 1993. Operative July 1, 1993, by Sec. 39 of Ch. 1244.)



40222

The processing agency shall terminate proceedings on a notice of a delinquent parking violation or violations in all of the following cases:

(a) Upon receipt of collected penalties and administrative fees remitted by the department under Section 4762 for that notice of delinquent parking violation or violations. The termination under this subdivision is by satisfaction of the parking penalty or penalties.

(b) If the notice of a delinquent parking violation or violations was returned to the processing agency pursuant to Section 4764 and five years have elapsed since the date of the last violation. The termination under this subdivision is by the running of a statute of limitation of proceedings.

(c) The processing agency receives information, that it shall verify with the department, that the penalty or penalties have been paid to the department pursuant to Section 4762.

(d) (1) If the registered owner of the vehicle provides proof to the processing agency that he or she was not the registered owner on the date of the violation.

(2) This subdivision does not limit or impair the ability or the right of the processing agency to pursue the collection of a delinquent parking violation or violations from the person who was the registered owner or lessee of the vehicle on the date of the violation.

(Amended by Stats. 2008, Ch. 741, Sec. 5. Effective January 1, 2009.)



40224

The time limitation provided by law for commencement of a civil action for a violation specified in Section 40200 shall be tolled from and after the date a notice of delinquent parking violation is filed with the department pursuant to subdivision (b) of Section 40220 until the notice is returned to the processing agency under subdivision (b) of Section 4760 or Section 4762 or 4764 or is recalled by the processing agency pursuant to subdivision (d) of Section 40211.

(Amended by Stats. 1995, Ch. 734, Sec. 17. Effective January 1, 1996.)



40225

(a) An equipment violation entered on the notice of parking violation attached to the vehicle under Section 40203 shall be processed in accordance with this article. All of the violations entered on the notice of parking violation shall be noticed in the notice of delinquent parking violation delivered pursuant to Section 40206, together with the amount of civil penalty.

(b) Whether or not a vehicle is in violation of any regulation governing the standing or parking of a vehicle but is in violation of subdivision (a) of Section 5204, a person authorized to enforce parking laws and regulations shall issue a written notice of parking violation, setting forth the alleged violation. The violation shall be processed pursuant to this section.

(c) The civil penalty for each equipment violation, including failure to properly display a license plate, is the amount established for the violation in the Uniform Bail and Penalty Schedule, as adopted by the Judicial Council, except that upon proof of the correction to the processing agency, the penalty shall be reduced to ten dollars ($10). The reduction provided for in this subdivision involving failure to properly display license plates shall only apply if, at the time of the violation, valid license plates were issued for that vehicle in accordance with this code. The civil penalty for each violation of Section 5204 is the amount established for the violation in the Uniform Bail and Penalty Schedule, as adopted by the Judicial Council, except that upon proof of the correction to the processing agency, the penalty shall be reduced to ten dollars ($10).

(d) Fifty percent of any penalty collected pursuant to this section for registration or equipment violations by a processing agency shall be paid to the county for remittance to the State Treasurer and the remaining 50 percent shall be retained by the issuing agency and processing agency subject to the terms of the contract described in Section 40200.5.

(e) Subdivisions (a) and (b) do not preclude the recording of a violation of subdivision (a) or (b) of Section 4000 on a notice of parking violation or the adjudication of that violation under the civil process set forth in this article.

(Amended by Stats. 1998, Ch. 885, Sec. 4. Effective January 1, 1999.)



40226

An issuing agency may, in lieu of collecting a fine for a citation for failure to display a disabled placard, charge an administrative fee not to exceed twenty-five dollars ($25) to process cancellation of a citation in any case where the individual who received the citation can show proof that he or she had been issued a valid placard at the time the citation was received.

(Added by Stats. 2002, Ch. 640, Sec. 5. Effective January 1, 2003.)



40230

(a) Within 30 calendar days after the mailing or personal delivery of the final decision described in subdivision (b) of Section 40215, the contestant may seek review by filing an appeal to be heard by the superior court where the same shall be heard de novo, except that the contents of the processing agency s file in the case shall be received in evidence. A copy of the notice of parking violation or, if the citation was issued electronically, a true and correct abstract containing the information set forth in the notice of parking violation shall be admitted into evidence as prima facie evidence of the facts stated therein. A copy of the notice of appeal shall be served in person or by first-class mail upon the processing agency by the contestant. For purposes of computing the 30-calendar-day period, Section 1013 of the Code of Civil Procedure shall be applicable. A proceeding under this subdivision is a limited civil case.

(b) The fee for filing the notice of appeal is as provided in Section 70615 of the Government Code. The court shall request that the processing agency s file on the case be forwarded to the court, to be received within 15 calendar days of the request. The court shall notify the contestant of the appearance date by mail or personal delivery. The court shall retain the fee under Section 70615 of the Government Code regardless of the outcome of the appeal. If the court finds in favor of the contestant, the amount of the fee shall be reimbursed to the contestant by the processing agency. Any deposit of parking penalty shall be refunded by the processing agency in accordance with the judgment of the court.

(c) The conduct of the appeal under this section is a subordinate judicial duty that may be performed by traffic trial commissioners and other subordinate judicial officials at the direction of the presiding judge of the court.

(d) If no notice of appeal of the processing agency s decision is filed within the period set forth in subdivision (a), the decision shall be deemed final.

(e) If the parking penalty has not been deposited and the decision is against the contestant, the processing agency shall, after the decision becomes final, proceed to collect the penalty pursuant to Section 40220.

(Amended by Stats. 2007, Ch. 738, Sec. 43. Effective January 1, 2008.)






ARTICLE 3.5. Procedure on Video Imaging of Parking Violations Occurring in Transit-Only Lanes

40240

(a) The City and County of San Francisco may install automated forward facing parking control devices on city-owned public transit vehicles, as defined by Section 99211 of the Public Utilities Code, for the purpose of video imaging of parking violations occurring in transit-only traffic lanes. Citations shall be issued only for violations captured during the posted hours of operation for a transit-only traffic lane. The devices shall be angled and focused so as to capture video images of parking violations and not unnecessarily capture identifying images of other drivers, vehicles, and pedestrians. The devices shall record the date and time of the violation at the same time as the video images are captured.

(b) Prior to issuing notices of parking violations pursuant to subdivision (a) of Section 40241, the City and County of San Francisco shall commence a program to issue only warning notices for 30 days. The City and County of San Francisco shall also make a public announcement of the program at least 30 days prior to commencement of issuing notices of parking violations.

(c) A designated employee of the City and County of San Francisco, who is qualified by the city and county to issue parking citations, shall review video image recordings for the purpose of determining whether a parking violation occurred in a transit-only traffic lane. A violation of a statute, regulation, or ordinance governing vehicle parking under this code, under a federal or state statute or regulation, or under an ordinance enacted by the City and County of San Francisco occurring in a transit-only traffic lane observed by the designated employee in the recordings is subject to a civil penalty.

(d) The registered owner shall be permitted to review the video image evidence of the alleged violation during normal business hours at no cost.

(e) (1) Except as it may be included in court records described in Section 68152 of the Government Code, or as provided in paragraph (2), the video image evidence may be retained for up to six months from the date the information was first obtained, or 60 days after final disposition of the citation, whichever date is later, after which time the information shall be destroyed.

(2) Notwithstanding Section 26202.6 of the Government Code, video image evidence from forward facing automated enforcement devices that does not contain evidence of a parking violation occurring in a transit-only traffic lane shall be destroyed within 15 days after the information was first obtained.

(f) Notwithstanding Section 6253 of the Government Code, or any other provision of law, the video image records are confidential. Public agencies shall use and allow access to these records only for the purposes authorized by this article.

(g) For purposes of this article, local agency means the City and County of San Francisco.

(h) For purposes of this article, transit-only traffic lane means any designated transit-only lane on which use is restricted to mass transit vehicles, or other designated vehicles including taxis and vanpools, during posted times.

(Amended by Stats. 2012, Ch. 162, Sec. 183. Effective January 1, 2013. Repealed as of January 1, 2016, pursuant to Section 40243.)



40241

(a) A designated employee of the local agency shall issue a notice of a parking violation to the registered owner of a vehicle within 15 calendar days of the date of the violation. The notice of violation shall set forth the violation of a statute, regulation, or ordinance governing vehicle parking under this code, under a federal or state statute or regulation, or under an ordinance enacted by the City and County of San Francisco occurring in a transit-only traffic lane, a statement indicating that payment is required within 21 calendar days from the date of citation issuance, and the procedure for the registered owner, lessee, or rentee to deposit the parking penalty or contest the citation pursuant to Section 40215. The notice of a parking violation shall also set forth the date, time, and location of the violation, the vehicle license number, registration expiration date if visible, the color of the vehicle, and, if possible, the make of the vehicle. The notice of parking violation, or copy of the notice, shall be considered a record kept in the ordinary course of business of the City and County of San Francisco and shall be prima facie evidence of the facts contained in the notice. The City and County of San Francisco shall send information regarding the process for requesting review of the video image evidence along with the notice of parking violation.

(b) The notice of parking violation shall be served by depositing the notice in the United States mail to the registered owner s last known address listed with the Department of Motor Vehicles. Proof of mailing demonstrating that the notice of parking violation was mailed to that address shall be maintained by the local agency. If the registered owner, by appearance or by mail, makes payment to the processing agency or contests the violation within either 21 calendar days from the date of mailing of the citation, or 14 calendar days after the mailing of the notice of delinquent parking violation, the parking penalty shall consist solely of the amount of the original penalty.

(c) If, within 21 days after the notice of parking violation is issued, the local agency determines that, in the interest of justice, the notice of parking violation should be canceled, the local agency shall cancel the notice of parking violation pursuant to subdivision (a) of Section 40215. The reason for the cancellation shall be set forth in writing.

(d) Following an initial review by the local agency, and an administrative hearing, pursuant to Section 40215, a contestant may seek court review by filing an appeal pursuant to Section 40230.

(e) The City and County of San Francisco may contract with a private vendor for the processing of notices of parking violations and notices of delinquent violations. The City and County of San Francisco shall maintain overall control and supervision of the program.

(Added by Stats. 2007, Ch. 377, Sec. 3. Effective January 1, 2008. Repealed as of January 1, 2016, pursuant to Section 40243.)



40242

If the City and County of San Francisco implements a parking enforcement pilot program pursuant to this article, no later than March 1, 2015, the City and County of San Francisco shall provide to the transportation and judiciary committees of the Legislature an evaluation of the pilot program s effectiveness and impact on privacy in compliance with Section 9795 of the Government Code.

(Amended by Stats. 2011, Ch. 325, Sec. 4. Effective January 1, 2012. Repealed as of January 1, 2016, pursuant to Section 40243.)



40243

This article shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2011, Ch. 325, Sec. 5. Effective January 1, 2012. Repealed as of January 1, 2016, by its own provisions. Note: Repeal affects Article 3.5, commencing with Section 40240.)






ARTICLE 3.6. Procedure on Photo Enforcement and Digital Photographing of Parking Violations During Street Sweeping

40245

(a) The Legislature finds and declares all of the following:

(1) Streetsweepers operating throughout our nation and the world remove from streets and roads unnecessary pollutants, contaminants, chemicals, trash, and debris, which provides significant environmental and sanitation benefits, thereby protecting the environment and contributing to the health of people in communities worldwide.

(2) Each year, illegally parked private cars, trucks, and service vehicles on local streets and roads disrupt full street sweeping of as many as three parking spaces per illegally parked vehicle, resulting in significant debris, grease, oil, and other pollutants being needlessly washed into the stormwater drains.

(3) A major benefit of street sweeping, especially in more urbanized areas with higher areas of paving, is that by capturing pollutants before they are made soluble by rainwater, the need for stormwater treatment practices, which can be very costly when compared to collecting pollutants before they become soluble, may be reduced.

(4) According to an analysis by the District of Columbia Department of Public Works, an average of 10 pounds of oil and grease, three pounds of nitrogen and phosphorus, and up to two pounds of heavy metals are typically removed per mile swept of local streets and roads through street sweeping.

(5) According to an August 2004 technical report on Trash Best Management Practices submitted by the County of Los Angeles Department of Public Works, street sweeping and stricter enforcement of no parking regulations should be utilized to the maximum extent practicable to help prevent trash, litter, and other harmful pollutants from getting into the stormwater drain system.

(6) According to a July 2007 technical report titled Trash Total Maximum Daily Loads for the Los Angeles River Watershed, stormwater drain discharges are the primary source of trash in the waterbodies of the Los Angeles River Watershed, whereby unswept street litter is washed through the storm drain sewers into the Los Angeles River, the Estuary, the beaches at Long Beach, and the Pacific Ocean.

(7) In August 2007, after extensive studies, public meetings, and economic benefit analysis, the Los Angeles Regional Water Quality Control Board adopted a phased-in goal of zero discharges of manmade trash in the Los Angeles River Watershed by 2016, a goal that was subsequently approved by the State Water Resources Control Board in April 2008 and the United States Environmental Protection Agency in July 2008.

(8) Cities such as Chicago and Washington D.C. already utilize automated parking enforcement systems mounted on their local public agency-owned or local public agency-operated streetsweepers to enforce existing regulations and improve compliance with street-sweeping regulations, which benefits the environment by helping reduce waste and pollutants from entering stormwater drain systems.

(b) It is the intent of the Legislature that a citation shall be issued, under the provisions of this article, only for violations captured during the designated hours of operation for a street-sweeping parking lane. It is also the intent of the Legislature that a citation shall not be issued, under the provisions of this article, for a vehicle that is parked on the street during the designated hours of operation for a street-sweeping parking lane when the vehicle is parked on the street after the street has been cleaned by a streetsweeper.

(c) It is also the intent of the Legislature that this article shall provide a single statewide standard for the use of camera enforcement technology on streetsweepers to help ensure continuity in program implementation and enforcement by local public agencies that desire to implement camera enforcement systems, including prohibiting the use of information read from license plates for any other purpose, establishing appropriate context supporting the violation that ensures individual privacy is maintained, and ensuring confidential data is disposed of properly, adequately, and safely after final disposition.

(d) Therefore, it is the intent of the Legislature to allow local public agency-owned or local public agency-operated streetsweepers to utilize automated parking enforcement systems for the purpose of digital photographing of street-sweeping parking violations for vehicles that are illegally parked during the designated hours of operation in a street-sweeping parking lane, thus serving the public interest by benefiting the environment, improving water quality, decreasing stormwater drain runoff, and helping reduce ongoing habitat deterioration.

(Added by Stats. 2010, Ch. 471, Sec. 3. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 40249.5.)



40246

For the purposes of this article, the following terms have the following meanings:

(a) Local public agency means a city, county, city and county, district, or joint powers authority.

(b) Streetsweeper means a mechanical vehicle that cleans streets and roads, utilizing a broom, conveyor belt, vacuum, or regenerative-air mechanism, among other mechanisms, to loosen, carry, and collect debris, dust, grease, oil, metals, and other pollutants from streets and roads.

(c) Street-sweeping parking lane means the land designated as a parking area on any street or road routinely cleaned by streetsweepers during designated hours of operation as indicated on schedule signs designated on both sides of the street or road.

(Added by Stats. 2010, Ch. 471, Sec. 3. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 40249.5.)



40247

(a) A local public agency may install and operate an automated parking enforcement system on local public agency-owned or local public agency-operated streetsweepers for the purpose of digital photographing of street-sweeping parking violations occurring in street-sweeping parking lanes. The equipment shall be angled and focused so as to capture digital photographs of license plates on vehicles violating designated street-sweeping regulations and shall not unnecessarily capture identifying photographs of other drivers, vehicles, or pedestrians. The equipment shall only capture digital photographs when the automated parking enforcement system detects the occurrence of a parking infraction. The equipment shall record the date and time the violation was captured onto the photograph. Any information read from a license plate at a location or at a time not designated for streetsweeping shall be destroyed by the close of the next business day. Notwithstanding subdivision (e) of Section 40248, only a local public agency may operate an automated parking enforcement system.

(1) A citation shall be issued only for violations captured during the designated hours of operation for a street-sweeping parking lane.

(2) A citation shall not be issued, under the provisions of this article, for a vehicle that is parked on the street during the designated hours of operation for a street-sweeping parking lane when the vehicle is parked on the street after the street has been cleaned by a streetsweeper.

(b) At least 30 days prior to issuing notices of parking violations pursuant to subdivision (a) of Section 40248, a local public agency utilizing an automated parking enforcement system pursuant to this article shall make a public announcement of the automated parking enforcement system and shall only issue warning notices during this 30-day period. This subdivision does not affect the authority of a local public agency to issue notices of parking violations through a manual system before, during, or after the 30-day warning period in this subdivision.

(c) A designated employee for the local public agency, who is qualified by the local public agency to issue parking citations, shall review digital photographs for the purpose of determining whether a parking violation occurred in a street-sweeping parking lane. A violation of a statute, regulation, or ordinance governing parking under this code, under a federal or state statute or regulation, or under an ordinance enacted by the local public agency occurring in a street-sweeping parking lane observed by the designated employee in the photographs is subject to a civil penalty.

(d) (1) Except as it may be included in court records described in Section 68152 of the Government Code, or as provided in paragraph (2), the digital photograph evidence may be retained for up to six months from the date the information was first obtained, or 90 days after final disposition of the citation, whichever date is sooner, after which time the information shall be destroyed in a manner that shall preserve the confidentiality of any person included in the record or information.

(2) Notwithstanding Section 26202.6 of the Government Code, digital photographs from automated parking enforcement systems that do not contain evidence of a parking violation occurring in a street-sweeping parking lane shall be destroyed within 15 days after the information was first obtained in a manner that shall preserve the confidentiality of any person included in the information.

(e) Notwithstanding Section 6253 of the Government Code, or any other provision of law, the digital photographs made, and any information read from license plates, by an automated parking enforcement system shall be confidential. Local public agencies shall use and allow access to these photographs and license plate readings only for the purposes authorized by this article.

(Added by Stats. 2010, Ch. 471, Sec. 3. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 40249.5.)



40248

(a) A designated employee for the local public agency shall issue a notice of a parking violation to the registered owner of a vehicle within 15 calendar days of the date of the violation. The notice of violation shall set forth the violation of a statute, regulation, or ordinance governing vehicle parking under this code, under a federal or state statute or regulation, or under an ordinance enacted by the local public agency occurring in a street-sweeping parking lane, a statement indicating that payment is required within 21 calendar days from the date of citation issuance, and the procedure for the registered owner to deposit the parking penalty or contest the citation pursuant to Section 40215. The notice of a parking violation shall also set forth the date, time, and location of the violation, the vehicle license number, registration expiration date if visible, the color of the vehicle, and, if possible, the make of the vehicle. The notice of parking violation shall include a copy of the digital photograph evidence. Except as provided in paragraph (1) of subdivision (d) of Section 40247, the notice of parking violation, or copy of the notice, shall be considered a record kept in the ordinary course of business of the local public agency and shall be prima facie evidence of the facts contained in the notice.

(b) The notice of parking violation shall be served by depositing the notice in the United States Postal Service to the registered owner s last known address listed with the Department of Motor Vehicles. Confidential information obtained from the Department of Motor Vehicles for the administration or enforcement of this article shall be held confidential, and may not be used for any other purpose. Proof of mailing demonstrating that the notice of parking violation was mailed to that address shall be maintained by the local public agency. If the registered owner, by appearance or by mail, makes payment to the processing agency or contests the violation within either 21 calendar days from the date of mailing of the citation, or 14 calendar days after the mailing of the notice of delinquent parking violation, the parking penalty shall consist solely of the amount of the original penalty.

(c) The local public agency shall allow a person to contest a notice of parking violation pursuant to Section 40215.

(d) Following an initial review by the local public agency, and an administrative hearing, pursuant to Section 40215, a contestant may seek court review by filing an appeal pursuant to Section 40230.

(e) The local public agency may contract with a private vendor for the processing of notices of parking violations and notices of delinquent violations, if the local public agency maintains overall control and supervision of the automated parking enforcement system.

(Added by Stats. 2010, Ch. 471, Sec. 3. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 40249.5.)



40249

By January 1, 2015, a local public agency that utilizes an automated parking enforcement system pursuant to this article shall collect and report to the Senate and Assembly Committees on Judiciary, the Senate Committee on Transportation and Housing, and the Assembly Committee on Transportation, all of the following data:

(a) Number of citations issued for parking violations.

(b) Number of violations contested, and the final disposition of those violations.

(c) Number and percentage of photographs recorded from which notices of parking violations were issued.

(d) Number and percentage of photographs recorded from which no notices of parking violations were recorded.

(e) A summary of any instances in which a person or entity requested a photograph for a purpose unrelated to this article, including information regarding the purpose for which the photograph was requested, whether or not the local public agency provided the photograph, and, if the public agency provided the photograph, to whom the photograph was provided.

(f) The specific procedures that were used for the destruction of license plate readings pursuant to subdivision (a) of Section 40247 and the photographs pursuant to subdivision (d) of Section 40247.

(g) An evaluation of the overall effectiveness of the program.

(h) An evaluation of the privacy implications of the system, including a summary of any privacy-related complaints about the system.

(Added by Stats. 2010, Ch. 471, Sec. 3. Effective January 1, 2011. Repealed as of January 1, 2016, pursuant to Section 40249.5.)



40249.5

This article shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Added by Stats. 2010, Ch. 471, Sec. 3. Effective January 1, 2011. Repealed as of January 1, 2016, by its own provisions. Note: Repeal affects Article 3.6, commencing with Section 40245.)






ARTICLE 4. Procedure on Toll Evasion Violations

40250

(a) Except where otherwise specifically provided, a violation of a statute, regulation, or ordinance governing the evasion of tolls on toll facilities under this code, under a federal or state statute or regulation, or under an ordinance enacted by a local authority including a joint powers authority, or a district organized pursuant to Part 3 (commencing with Section 27000) of Division 16 of the Streets and Highways Code is subject to a civil penalty. The enforcement of a civil penalty is governed by the civil administrative procedures set forth in this article.

(b) Except as provided in Section 40264, the registered owner, driver, rentee, or lessee of a vehicle cited for a toll evasion violation of a toll facility, under an applicable statute, regulation, or ordinance shall be jointly and severally liable for the toll evasion penalty imposed under this article, unless the owner can show that the vehicle was used without the express or implied consent of that person. A person who pays a toll evasion penalty, a civil judgment, costs, or administrative fees pursuant to this article has the right to recover the same from the driver, rentee, or lessee.

(c) The driver of a vehicle who is not the vehicle owner but who uses or operates the vehicle with the express or implied permission of the owner is the agent of the owner to receive a notice of a toll evasion violation served in accordance with this article and may contest the notice of violation.

(d) If the driver of the vehicle is in violation of a statute, regulation, or ordinance governing toll evasion violations, and if the driver is arrested pursuant to Article 1 (commencing with Section 40300) of Chapter 2, this article does not apply.

(e) For the purposes of this article, the following definitions apply:

(1) Issuing agency is an entity, public or private, authorized to collect tolls.

(2) Registered owner is either of the following:

(A) A person described in Section 505.

(B) A person registered as the owner of the vehicle by the appropriate agency or authority of another state, the District of Columbia, or a territory or possession of the United States.

(Amended by Stats. 2007, Ch. 150, Sec. 1. Effective July 27, 2007.)



40251

All toll evasion penalties collected by the processing agency, as defined in Section 40253, including all administrative fees, process service fees, and fees and collection costs related to civil debt collection, shall be deposited to the account of the issuing agency, except that those sums attributable to the issuance of a toll evasion violation by a member of the California Highway Patrol shall be deposited in accordance with Article 1 (commencing with Section 42200) of Chapter 2 of Division 18 in the city or county where the violation occurred. At the end of each fiscal year, the issuing agencies of facilities which have been developed pursuant to Section 143 of the Streets and Highways Code shall deposit in the State Highway Account in the State Transportation Fund any amounts collected under Section 40253 in excess of the sum of the unpaid toll, administrative fees, other costs incurred by the issuing agency that are related to toll evasion, process service fees, and fees and collection costs related to civil debt collection.

(Added by Stats. 1995, Ch. 739, Sec. 8. Effective January 1, 1996.)



40252

(a) An issuing agency may elect to contract with the state, the county, a local authority, or a district organized pursuant to Part 3 (commencing with Section 27000) of Division 16 of the Streets and Highways Code, or with a private vendor, for the processing of notices of toll evasion violations and notices of delinquent toll evasion violations, prior to filing with the court pursuant to Section 40256.

(b) As used in this article, toll evasion penalty includes, but is not limited to, any late payment penalty, administrative fee, fine, assessment, and costs of collection as provided by law.

(Added by Stats. 1995, Ch. 739, Sec. 8. Effective January 1, 1996.)



40253

If a contract is entered into pursuant to Section 40252, for the purpose of this article, processing agency means the party responsible for the processing of the notices of toll evasions and notices of delinquent toll evasions. Absent such contract, processing agency shall be synonymous with issuing agency.

(Added by Stats. 1995, Ch. 739, Sec. 8. Effective January 1, 1996.)



40254

(a) If a vehicle is found, by automated devices, by visual observation, or otherwise, to have evaded tolls on any toll road or toll bridge, and subdivision (d) of Section 40250 does not apply, an issuing agency or a processing agency, as the case may be, shall, within 21 days of the violation, forward to the registered owner a notice of toll evasion violation setting forth the violation, including reference to the section violated, the approximate time thereof, and the location where the violation occurred. If accurate information concerning the identity and address of the registered owner is not available to the processing agency within 21 days of the violation, the processing agency shall have an additional 45 calendar days to obtain such information and forward the notice of toll evasion violation. Where the registered owner is a repeat violator, the processing agency shall forward the notice of toll evasion violation within 90 calendar days of the violation. Repeat violator means any registered owner for whom more than five violations have been issued pursuant to this section in any calendar month within the preceding 12-month period. The notice of toll evasion violation shall also set forth the following:

(1) The vehicle license plate number.

(2) If practicable, the registration expiration date and the make of the vehicle.

(3) A clear and concise explanation of the procedures for contesting the violation and appealing an adverse decision pursuant to Sections 40255 and 40256.

(b) Once the authorized person has notified the processing agency of a toll evasion violation, the processing agency shall prepare and forward the notice of violation to the registered owner of the vehicle cited for the violation. Any person, including the authorized person and any member of the person s department or agency, or any peace officer who, with intent to prejudice, damage, or defraud, is found guilty of altering, concealing, modifying, nullifying, or destroying, or causing to be altered, concealed, modified, nullified, or destroyed, the face of the original or any copy of a notice that was retained by the authorized person before it is filed with the processing agency or with a person authorized to receive the deposit of the toll evasion violation is guilty of a misdemeanor.

(c) If, after a copy of the notice of toll evasion violation has been sent to the registered owner, the issuing person determines that, due to a failure of proof of apparent violation, the notice of toll evasion violation should be dismissed, the issuing agency may recommend, in writing, that the charges be dismissed. The recommendation shall cite the reasons for the recommendation and shall be filed with the processing agency.

(d) If the processing agency makes a finding that there are grounds for dismissal, the notice of toll evasion violation shall be canceled pursuant to Section 40255.

(e) Under no circumstances shall a personal relationship with any law enforcement officer, public official, law enforcement agency, processing agency or toll operating agency or entity be grounds for dismissal of the violation.

The processing agency shall use its best efforts to obtain accurate information concerning the identity and address of the registered owner for the purpose of forwarding a notice of toll evasion violation pursuant to subdivision (a).

(Amended by Stats. 2002, Ch. 184, Sec. 1. Effective January 1, 2003.)



40255

(a) Within 21 days from the issuance of the notice of toll evasion violation, or within 15 days from the mailing of the notice of delinquent toll evasion, whichever occurs later, a person may contest a notice of toll evasion violation or a notice of delinquent toll evasion. In that case, the processing agency shall do the following:

(1) The processing agency shall either investigate with its own records and staff or request that the issuing agency investigate the circumstances of the notice with respect to the contestant s written explanation of reasons for contesting the toll evasion violation. If, based upon the results of that investigation, the processing agency is satisfied that the violation did not occur or that the registered owner was not responsible for the violation, the processing agency shall cancel the notice of toll evasion violation and make an adequate record of the reasons for canceling the notice. The processing agency shall mail the results of the investigation to the person who contested the notice of toll evasion violation or the notice of delinquent toll evasion violation.

(2) If the person contesting a notice of toll evasion violation or notice of delinquent toll evasion violation is not satisfied with the results of the investigation provided for in paragraph (1), the person may, within 15 days of the mailing of the results of the investigation, deposit the amount of the toll evasion penalty and request an administrative review. After January 1, 1996, an administrative hearing shall be held within 90 calendar days following the receipt of a request for an administrative hearing, excluding any time tolled pursuant to this article. The person requesting the hearing may request one continuance, not to exceed 21 calendar days.

(b) The administrative review procedure shall consist of the following:

(1) The person requesting an administrative review shall indicate to the processing agency his or her election for a review by mail or personal conference.

(2) If the person requesting an administrative review is a minor, that person shall be permitted to appear at an administrative review or admit responsibility for a toll evasion violation without the necessity of the appointment of a guardian. The processing agency may proceed against that person in the same manner as if that person were an adult.

(3) (A) The administrative review shall be conducted before a reviewer designated to conduct the review by the issuing agency s governing body or chief executive officer. In the case of violations on facilities developed pursuant to Section 143 of the Streets and Highways Code, the processing agency shall contract with a public agency or a private entity that has no financial interest in the facility for the provision of administrative review services pursuant to this subdivision. The costs of those administrative review services shall be included in the administrative fees authorized by this article.

(B) In addition to any other requirements of employment, a reviewer shall demonstrate those qualifications, training, and objectivity prescribed by the issuing agency s governing body or chief executive as are necessary and which are consistent with the duties and responsibilities set forth in this article.

(C) The examiner s continued employment, performance evaluation, compensation, and benefits shall not be directly or indirectly linked to the amount of fines collected by the examiner.

(4) The officer or person authorized to issue a notice of toll evasion violation shall not be required to participate in an administrative review. The issuing agency shall not be required to produce any evidence other than the notice of toll evasion violation or copy thereof, information received from the department identifying the registered owner of the vehicle, and a statement under penalty of perjury from the person reporting the violation. The documentation in proper form shall be considered prima facie evidence of the violation.

(5) For a toll evasion violation that occurs on a vehicular crossing or toll highway where the issuing agency allows pay-by-plate toll payment, as defined in subdivision (e) of Section 23302, the officer or person authorized to issue a notice of toll evasion violation shall not be required to participate in an administrative review. The issuing agency shall not be required to produce any evidence other than the notice of toll evasion violation or copy thereof, information received from the department identifying the registered owner of the vehicle, and a statement from the officer or person authorized to issue a notice of toll evasion that the tolls or other charges and any applicable fee was not paid in accordance with the issuing agency s policies for pay-by-plate toll payment. Any officer or person who knowingly provides false information pursuant to this paragraph shall be subject to a civil penalty for each violation in the minimum amount of two hundred fifty dollars ($250) up to a maximum amount of two thousand five hundred dollars ($2,500). An action for a civil penalty may be brought by any public prosecutor in the name of the people of the State of California. The documentation in proper form shall be considered prima facie evidence of the violation.

(6) The review shall be conducted in accordance with the written procedure established by the processing agency which shall ensure fair and impartial review of contested toll evasion violations. The agency s final decision may be delivered personally or by first-class mail.

(Amended by Stats. 2009, Ch. 459, Sec. 3. Effective January 1, 2010.)



40256

(a) Within 20 days after the mailing of the final decision described in subdivision (b) of Section 40255, the contestant may seek review by filing an appeal to the superior court, where the same shall be heard de novo, except that the contents of the processing agency s file in the case on appeal shall be received in evidence. A copy of the notice of toll evasion violation shall be admitted into evidence as prima facie evidence of the facts stated therein. A copy of the notice of appeal shall be served in person or by first-class mail upon the processing agency by the contestant. For purposes of computing the 20-day period, Section 1013 of the Code of Civil Procedure shall be applicable. A proceeding under this subdivision is a limited civil case.

(b) Notwithstanding Section 72055 of the Government Code, the fee for filing the notice of appeal shall be twenty-five dollars ($25). If the appellant prevails, this fee, together with any deposit of toll evasion penalty, shall be promptly refunded by the processing agency in accordance with the judgment of the court.

(c) The conduct of the hearing on appeal under this section is a subordinate judicial duty which may be performed by commissioners and other subordinate judicial officials at the direction of the presiding judge of the court.

(d) If no notice of appeal of the processing agency s decision is filed within the period set forth in subdivision (a), the decision shall be deemed final.

(e) If the toll evasion penalty has not been deposited and the decision is adverse to the contestant, the processing agency may, promptly after the decision becomes final, proceed to collect the penalty under Section 40267.

(Amended by Stats. 2002, Ch. 784, Sec. 602. Effective January 1, 2003.)



40257

The notice of toll evasion violation shall be accompanied by a written notice of the toll evasion penalty due for that violation and the address of the person authorized to receive a deposit of the toll evasion penalty, to whom payments may be sent, and a statement in bold print that payments of the toll evasion penalty for the toll evasion violation may be sent through the mail.

(Added by Stats. 1995, Ch. 739, Sec. 8. Effective January 1, 1996.)



40258

(a) The schedule of toll evasion penalties for toll evasion violations shall be limited to one hundred dollars ($100) for the first violation, two hundred fifty dollars ($250) for a second violation within one year, and five hundred dollars ($500) for each additional violation within one year.

(b) Toll evasion penalties under this article shall be collected as civil penalties.

(Added by Stats. 1995, Ch. 739, Sec. 8. Effective January 1, 1996.)



40259

If the toll evasion penalty is received by the person authorized to receive the deposit of the toll evasion penalty and there is no contest as to that toll evasion violation, the proceedings under this article shall terminate.

(Added by Stats. 1995, Ch. 739, Sec. 8. Effective January 1, 1996.)



40260

(a) If the payment of the toll evasion penalty is not received by the person authorized to receive a deposit of the toll evasion penalty by the time and date fixed for appearance on the notice of toll evasion violation under Section 40254, the processing agency shall serve or mail to the registered owner a notice of delinquent toll evasion violation.

(b) Delivery of a notice of delinquent toll evasion violation under this section may be made by personal service or by first-class mail addressed to the registered owner.

(Added by Stats. 1995, Ch. 739, Sec. 8. Effective January 1, 1996.)



40261

(a) Within 10 days from the mailing of a notice of delinquent toll evasion violation, any person or his or her agent, may request by mail or in person a photostatic copy or an electronically produced facsimile of the original notice of toll evasion violation. The issuing agency may charge a fee sufficient to recover the actual cost of providing the copy, not to exceed two dollars ($2). Within 15 days of the request, the processing agency shall mail or otherwise provide the copy. Until the issuing agency complies with a request for a copy of the original notice of toll evasion violation, the processing agency may not proceed pursuant to subdivision (i) of Section 22651, or Section 22651.7 or 40267.

(b) If the description of the vehicle on the notice of toll evasion violation does not match the department s corresponding vehicle registration record, the processing agency may, on written request of the person, cancel the notice of toll evasion violation without the necessity of an appearance by that person.

(Added by Stats. 1995, Ch. 739, Sec. 8. Effective January 1, 1996.)



40262

The notice of delinquent toll evasion violation shall contain the information specified in Section 40254 and, additionally shall contain a notice to the registered owner that, unless the registered owner pays the toll evasion penalty or contests the notice within 15 days after mailing of the notice of delinquent toll evasion violation or completes and files an affidavit of nonliability which complies with Section 40263 or 40264, the renewal of the vehicle registration shall be contingent upon compliance with the notice of delinquent toll evasion violation. If the registered owner, by appearance or by mail, makes payment to the processing agency within 15 days of the mailing of the notice of delinquent toll evasion violation, the toll evasion penalty shall consist of the amount of the original penalty without any additional administrative fees or charges.

(Added by Stats. 1995, Ch. 739, Sec. 8. Effective January 1, 1996.)



40262.5

If the registered owner fails to pay the toll evasion penalty, as required in Section 40262, or fails to contest the violation, as provided in Section 40255, the registered owner shall be deemed liable for the violation by operation of law, and the toll evasion penalty and any administrative fees or charges shall be considered a debt due and owing the issuing agency by the registered owner.

(Added by Stats. 1995, Ch. 739, Sec. 8. Effective January 1, 1996.)



40263

The notice of delinquent toll evasion violation shall contain, or be accompanied with, an affidavit of nonliability and information of what constitutes nonliability, information as to the effect of executing the affidavit, and instructions for returning the affidavit to the issuing agency.

(Added by Stats. 1995, Ch. 739, Sec. 8. Effective January 1, 1996.)



40264

If the affidavit of nonliability is returned to the agency within 30 days of the mailing of the notice of toll evasion violation together with the proof of a written rental agreement or lease between a bona fide renting or leasing company and its customer which identifies the rentee or lessee and provides the driver s license number, name, and address of the rentee or lessee, the processing agency shall serve or mail to the rentee or lessee identified in the affidavit of nonliability a notice of delinquent toll evasion violation. If payment is not received within 15 days of the mailing of the notice of delinquent toll evasion violation, the processing agency may proceed against the rentee or lessee pursuant to Section 40267.

(Added by Stats. 1995, Ch. 739, Sec. 8. Effective January 1, 1996.)



40265

(a) If the affidavit of nonliability is returned and indicates that the registered owner served has made a bona fide sale or transfer of the vehicle and has delivered possession of the vehicle to the purchaser prior to the date of the alleged violation, the processing agency shall obtain verification from the department that the registered owner has complied with subdivision (b) of Section 5602.

(b) If the registered owner has complied with subdivision (b) of Section 5602, the processing agency shall cancel the notice of toll evasion violation with respect to the registered owner.

(c) If the registered owner has not complied with subdivision (b) of Section 5602, the processing agency shall inform the registered owner that the notice shall be paid in full or contested pursuant to Section 40255 unless the registered owner delivers evidence within 15 days of the notice that establishes that the transfer of ownership and possession of the vehicle occurred prior to the date of the alleged violation. If the registered owner does not comply with this notice, the processing agency shall proceed pursuant to Section 40220. If the registered owner delivers the evidence within 15 days of the notice, the processing agency shall cancel the notice of delinquent toll evasion violation or violations with respect to the registered owner.

(d) For purposes of subdivision (c), evidence sufficient to establish that the transfer of ownership and possession occurred prior to the date of the alleged violation or violations shall include, but is not limited to, a copy of the executed agreement showing the date of the transfer of vehicle ownership.

(e) This section does not limit or impair the ability or the right of the processing agency to pursue the collection of delinquent toll evasion penalties from the person having ownership and possession of the vehicle on the date the alleged violation occurred.

(Amended by Stats. 2008, Ch. 741, Sec. 6. Effective January 1, 2009.)



40266

(a) If the registered owner, or an agent of the registered owner, or a rentee or lessee who was served with the notice of delinquent toll evasion violation pursuant to Section 40260 or 40264, or any other person who presents the notice of toll evasion violation or notice of delinquent toll evasion violation after the notice of delinquent toll evasion violation has been issued for delivery under Section 40260, deposits that toll evasion violation penalty with a person authorized to receive it, the processing agency shall do both of the following:

(1) Deliver a copy of the notice of delinquent toll evasion violation issued under Section 40260, or a listing of the notice information presented in a notice of delinquent toll evasion violation to the person and record the name, address, and driver s license number of the person actually given the copy in the records of the issuing agency.

For the purposes of this paragraph, a copy of the notice of delinquent toll evasion violation may be a photostatic copy.

(2) Determine whether the notice of delinquent toll evasion violation has been filed with the department pursuant to subdivision (b) of Section 40267 or a civil judgment has been entered pursuant to Section 40267.

(b) If the notice of delinquent toll evasion violation has not been filed with the department or judgment entered and payment of the toll evasion penalty and any applicable assessments is received, the proceedings under this article shall terminate.

(c) If the notice of delinquent toll evasion violation has been filed with the department, has been returned to the processing agency pursuant to subdivision (b) or (c) of Section 4770 or pursuant to Section 4774, and payment of the toll evasion penalty together with the administrative service fee of the processing agency for costs of service and any applicable assessment is received, the proceedings under this article shall terminate.

(d) If the notice of delinquent toll evasion violation has been filed with the department and has not been returned to the processing agency pursuant to Section 4770, 4772, or 4774, and payment of the toll evasion penalty together with the administrative fee of the department established under Section 4773, and administrative service fee of the issuing agency for costs of service, and any applicable assessments is received by the processing agency, the processing agency shall do all of the following:

(1) Immediately transmit the payment information to the department in the manner prescribed by the department.

(2) Terminate proceedings on the notice of delinquent toll evasion violation.

(3) Transmit for deposit all toll evasion penalties and assessments in accordance with law.

(Added by Stats. 1995, Ch. 739, Sec. 8. Effective January 1, 1996.)



40267

Except as otherwise provided in Sections 40268 and 40269, the processing agency shall proceed under one or more of the following options to collect an unpaid toll evasion penalty:

(a) The processing agency may file an itemization of unpaid toll evasion penalties and administrative and service fees with the department for collection with the registration of the vehicle pursuant to Section 4770.

(b) (1) If more than four hundred dollars ($400) in unpaid penalties and fees have been accrued by a person or registered owner, the processing agency may file proof of that fact with the court with the same effect as a civil judgment. Execution may be levied and other measures may be taken for the collection of the judgment as are authorized for the collection of an unpaid civil judgment entered against a defendant in an action on a debt. The court may assess costs against a judgment debtor to be paid upon satisfaction of the judgment. The processing agency shall send a notice by first-class mail to the person or registered owner indicating that a judgment shall be entered for the unpaid penalties, fees, and costs and that, after 30 days from the date of the mailing of the notice, the judgment shall have the same effect as an entry of judgment against a judgment debtor. The person or registered owner shall also be notified at that time that execution may be levied against his or her assets, liens may be placed against his or her property, his or her wages may be garnished, and other steps may be taken to satisfy the judgment. The filing fee plus any costs of collection shall be added to the judgment amount.

(2) Notwithstanding any other provision of law, the processing agency shall pay the established first paper civil filing fee, if required by law, at the time an entry of civil judgment is requested.

(c) If the registration of the vehicle has not been renewed for 60 days beyond the renewal date, and the notice has not been collected by the department pursuant to Section 4770, the processing agency may file proof of unpaid penalties and fees with the court with the same effect as a civil judgment as provided in subdivision (b), except that if the amount of the unpaid penalties and fees is not more than four hundred dollars ($400), the filing fee shall be collectible by the court from the debtor.

(d) The issuing agency may contract with a collection agency to collect unpaid toll evasion penalties, fees, and charges.

(e) This section does not apply to the registered owner of a vehicle if the toll evasion violation occurred prior to the registered owner taking possession of the vehicle and the department has notified the processing agency pursuant to Section 4774.

(Amended by Stats. 2008, Ch. 741, Sec. 7. Effective January 1, 2009.)



40268

The processing agency shall not file a civil judgment with the court relating to a toll evasion violation which has been filed with the department unless the processing agency has determined that the registration of the vehicle has not been renewed for 60 days beyond the renewal date and the notice has not been collected by the department pursuant to Section 4770.

(Added by Stats. 1995, Ch. 739, Sec. 8. Effective January 1, 1996.)



40269

(a) The processing agency shall terminate proceedings on the notice of a delinquent toll evasion violation in any of the following cases:

(1) Upon receipt of collected penalties and administrative fees remitted by the department under Section 4772 for that notice of delinquent toll evasion violation. The termination under this subdivision is by satisfaction of the toll evasion penalty.

(2) If the notice of delinquent toll evasion violation was returned to the processing agency pursuant to Section 4774 and five years have elapsed since the date of the violation. The termination under this subdivision is by the running of a statute of limitation of proceedings.

(3) The processing agency receives information, which it shall verify with the department, that the penalty has been paid to the department pursuant to Section 4772.

(4) If the registered owner of the vehicle provides proof to the processing agency that he or she was not the registered owner on the date of the toll evasion violation.

(b) This section does not limit or impair the ability or the right of the processing agency to pursue the collection of delinquent toll evasion penalties from the person who was the registered owner or lessee of the vehicle on the date of the alleged toll evasion violation.

(Amended by Stats. 2008, Ch. 741, Sec. 8. Effective January 1, 2009.)



40270

If the notice of delinquent toll evasion violation is filed with the department pursuant to subdivision (b) of Section 40267 and the department returns the notice of delinquent toll evasion violation by notice of noncollection pursuant to subdivision (b) of Section 4770 or Section 4774, the processing agency may cancel the notice of delinquent toll evasion violation.

(Added by Stats. 1995, Ch. 739, Sec. 8. Effective January 1, 1996.)



40271

The time limitation provided by law for commencement of a civil action for a violation specified in Section 40250 shall be tolled from and after the date a notice of delinquent toll evasion violation is filed with the department pursuant to subdivision (b) of Section 40267 until the notice is returned to the processing agency under subdivision (b) of Section 4770, or Section 4772 or 4774, or is recalled by the processing agency pursuant to subdivision (b) of Section 40255.

(Added by Stats. 1995, Ch. 739, Sec. 8. Effective January 1, 1996.)



40272

Notwithstanding any other provision of law, an imposition of civil liability for a violation of Section 23302.5 shall not be deemed a conviction of a driver, rentee, lessee, or registered owner and shall not be made part of the driving record of the person upon whom that liability is imposed, nor shall it be used for insurance purposes in connection with the provision of motor vehicle insurance coverage.

(Added by Stats. 1995, Ch. 739, Sec. 8. Effective January 1, 1996.)



40273

Any information obtained pursuant to this article through the use of automated devices shall not be used for any purpose other than to identify, and obtain the mailing address information of, either of the following:

(a) Toll evasion violators, to facilitate the serving of notices of toll evasion violations and notices of delinquent toll evasion violations.

(b) Persons entering a vehicular crossing and toll highway where pay-by-plate toll payment, as defined in Section 23302, is permitted by the toll operator to facilitate the collection of tolls.

(Amended by Stats. 2009, Ch. 459, Sec. 4. Effective January 1, 2010.)









CHAPTER 2. Procedure on Arrests

ARTICLE 1. Arrests

40300

The provisions of this chapter shall govern all peace officers in making arrests for violations of this code without a warrant for offenses committed in their presence, but the procedure prescribed herein shall not otherwise be exclusive of any other method prescribed by law for the arrest and prosecution of a person for an offense of like grade.

(Enacted by Stats. 1959, Ch. 3.)



40300.2

Whenever a person is arrested for a violation of this code, or a violation of any other statute required to be reported under Section 1803, the written complaint, notice to appear in court, or other notice of violation, shall indicate whether the vehicle involved in the offense is a commercial motor vehicle, as defined in subdivision (b) of Section 15210.

(Added by Stats. 1988, Ch. 1509, Sec. 10.)



40300.5

In addition to the authority to make an arrest without a warrant pursuant to paragraph (1) of subdivision (a) of Section 836 of the Penal Code, a peace officer may, without a warrant, arrest a person when the officer has reasonable cause to believe that the person had been driving while under the influence of an alcoholic beverage or any drug, or under the combined influence of an alcoholic beverage and any drug when any of the following exists:

(a) The person is involved in a traffic accident.

(b) The person is observed in or about a vehicle that is obstructing a roadway.

(c) The person will not be apprehended unless immediately arrested.

(d) The person may cause injury to himself or herself or damage property unless immediately arrested.

(e) The person may destroy or conceal evidence of the crime unless immediately arrested.

(Amended by Stats. 1996, Ch. 1078, Sec. 6. Effective January 1, 1997.)



40300.6

Section 40300.5 shall be liberally interpreted to further safe roads and the control of driving while under the influence of an alcoholic beverage or any drug in order to permit arrests to be made pursuant to that section within a reasonable time and distance away from the scene of a traffic accident.

The enactment of this section during the 1985 86 Regular Session of the Legislature does not constitute a change in, but is declaratory of, the existing law.

(Added by Stats. 1986, Ch. 584, Sec. 1.)



40301

Except as provided in this chapter, whenever a person is arrested for any violation of this code declared to be a felony, he shall be dealt with in like manner as upon arrest for the commission of any other felony.

(Enacted by Stats. 1959, Ch. 3.)



40302

Whenever any person is arrested for any violation of this code, not declared to be a felony, the arrested person shall be taken without unnecessary delay before a magistrate within the county in which the offense charged is alleged to have been committed and who has jurisdiction of the offense and is nearest or most accessible with reference to the place where the arrest is made in any of the following cases:

(a) When the person arrested fails to present his driver s license or other satisfactory evidence of his identity for examination.

(b) When the person arrested refuses to give his written promise to appear in court.

(c) When the person arrested demands an immediate appearance before a magistrate.

(d) When the person arrested is charged with violating Section 23152.

(Amended by Stats. 1982, Ch. 53, Sec. 43. Effective February 18, 1982.)



40302.5

Whenever any person under the age of 18 years is taken into custody in connection with any traffic infraction case, and he is not taken directly before a magistrate, he shall be delivered to the custody of the probation officer. Unless sooner released, the probation officer shall keep the minor in the juvenile hall pending his appearance before a magistrate. When a minor is cited for an offense not involving the driving of a motor vehicle, the minor shall not be taken into custody pursuant to subdivision (a) of Section 40302 solely for failure to present a driver s license.

(Added by Stats. 1980, Ch. 1299, Sec. 2.)



40303

(a) Whenever a person is arrested for any of the offenses listed in subdivision (b) and the arresting officer is not required to take the person without unnecessary delay before a magistrate, the arrested person shall, in the judgment of the arresting officer, either be given a 10 days notice to appear, or be taken without unnecessary delay before a magistrate within the county in which the offense charged is alleged to have been committed and who has jurisdiction of the offense and is nearest or most accessible with reference to the place where the arrest is made. The officer may require that the arrested person, if he or she does not have satisfactory identification, place a right thumbprint, or a left thumbprint or fingerprint if the person has a missing or disfigured right thumb, on the 10 days notice to appear when a 10 days notice is provided. Except for law enforcement purposes relating to the identity of the arrestee, a person or entity shall not sell, give away, allow the distribution of, include in a database, or create a database with, this print.

(b) Subdivision (a) applies to the following offenses:

(1) Section 10852 or 10853, relating to injuring or tampering with a vehicle.

(2) Section 23103 or 23104, relating to reckless driving.

(3) Subdivision (a) of Section 2800, insofar as it relates to a failure or refusal of the driver of a vehicle to stop and submit to an inspection or test of the lights upon the vehicle pursuant to Section 2804, that is punishable as a misdemeanor.

(4) Subdivision (a) of Section 2800, insofar as it relates to a failure or refusal of the driver of a vehicle to stop and submit to a brake test that is punishable as a misdemeanor.

(5) Subdivision (a) of Section 2800, relating to the refusal to submit vehicle and load to an inspection, measurement, or weighing as prescribed in Section 2802 or a refusal to adjust the load or obtain a permit as prescribed in Section 2803.

(6) Subdivision (a) of Section 2800, insofar as it relates to a driver who continues to drive after being lawfully ordered not to drive by a member of the Department of the California Highway Patrol for violating the driver s hours of service or driver s log regulations adopted pursuant to subdivision (a) of Section 34501.

(7) Subdivision (b), (c), or (d) of Section 2800, relating to a failure or refusal to comply with a lawful out-of-service order.

(8) Section 20002 or 20003, relating to duties in the event of an accident.

(9) Section 23109, relating to participating in a speed contest or exhibition of speed.

(10) Section 14601, 14601.1, 14601.2, or 14601.5, relating to driving while the privilege to operate a motor vehicle is suspended or revoked.

(11) When the person arrested has attempted to evade arrest.

(12) Section 23332, relating to persons upon vehicular crossings.

(13) Section 2813, relating to the refusal to stop and submit a vehicle to an inspection of its size, weight, and equipment.

(14) Section 21461.5, insofar as it relates to a pedestrian who, after being cited for a violation of Section 21461.5, is, within 24 hours, again found upon the freeway in violation of Section 21461.5 and thereafter refuses to leave the freeway after being lawfully ordered to do so by a peace officer and after having been informed that his or her failure to leave could result in his or her arrest.

(15) Subdivision (a) of Section 2800, insofar as it relates to a pedestrian who, after having been cited for a violation of subdivision (a) of Section 2800 for failure to obey a lawful order of a peace officer issued pursuant to Section 21962, is within 24 hours again found upon the bridge or overpass and thereafter refuses to leave after being lawfully ordered to do so by a peace officer and after having been informed that his or her failure to leave could result in his or her arrest.

(16) Section 21200.5, relating to riding a bicycle while under the influence of an alcoholic beverage or a drug.

(17) Section 21221.5, relating to operating a motorized scooter while under the influence of an alcoholic beverage or a drug.

(c) (1) A person contesting a charge by claiming under penalty of perjury not to be the person issued the notice to appear may choose to submit a right thumbprint, or a left thumbprint if the person has a missing or disfigured right thumb, to the issuing court through his or her local law enforcement agency for comparison with the one placed on the notice to appear. A local law enforcement agency providing this service may charge the requester no more than the actual costs. The issuing court may refer the thumbprint submitted and the notice to appear to the prosecuting attorney for comparison of the thumbprints. When there is no thumbprint or fingerprint on the notice to appear, or when the comparison of thumbprints is inconclusive, the court shall refer the notice to appear or copy thereof back to the issuing agency for further investigation, unless the court finds that referral is not in the interest of justice.

(2) Upon initiation of the investigation or comparison process by referral of the court, the court shall continue the case and the speedy trial period shall be tolled for 45 days.

(3) Upon receipt of the issuing agency s or prosecuting attorney s response, the court may make a finding of factual innocence pursuant to Section 530.6 of the Penal Code if the court determines that there is insufficient evidence that the person cited is the person charged and shall immediately notify the Department of Motor Vehicles of its determination. If the Department of Motor Vehicles determines the citation or citations in question formed the basis of a suspension or revocation of the person s driving privilege, the department shall immediately set aside the action.

(4) If the prosecuting attorney or issuing agency fails to respond to a court referral within 45 days, the court shall make a finding of factual innocence pursuant to Section 530.6 of the Penal Code, unless the court finds that a finding of factual innocence is not in the interest of justice.

(5) The citation or notice to appear may be held by the prosecuting attorney or issuing agency for future adjudication should the arrestee who received the citation or notice to appear be found.

(Amended by Stats. 2006, Ch. 288, Sec. 19. Effective January 1, 2007.)



40303.5

Whenever any person is arrested for any of the following offenses, the arresting officer shall permit the arrested person to execute a notice containing a promise to correct the violation in accordance with the provisions of Section 40610 unless the arresting officer finds that any of the disqualifying conditions specified in subdivision (b) of Section 40610 exist:

(a) Any registration infraction set forth in Division 3 (commencing with Section 4000).

(b) Any driver s license infraction set forth in Division 6 (commencing with Section 12500), and subdivision (a) of Section 12951, relating to possession of driver s license.

(c) Section 21201, relating to bicycle equipment.

(d) Any infraction involving equipment set forth in Division 12 (commencing with Section 24000), Division 13 (commencing with Section 29000), Division 14.8 (commencing with Section 34500), Division 16 (commencing with Section 36000), Division 16.5 (commencing with Section 38000), and Division 16.7 (commencing with Section 39000).

(Amended by Stats. 1992, Ch. 258, Sec. 4. Effective January 1, 1993.)



40304

Whenever any person is arrested by any member of the California Highway Patrol for any violation of any state law regulating the operation of vehicles or the use of the highways declared to be a misdemeanor but which offense is not specified in this code, he shall, in the judgment of the arresting officer, either be given a 10-day notice to appear in the manner provided in this chapter or be taken without unnecessary delay before a magistrate within the county in which the offense charged is alleged to have been committed and who has jurisdiction of the offense and is nearest or most accessible with reference to the place where the arrest is made, or, upon demand of the person arrested, before a magistrate in the judicial district in which the offense is alleged to have been committed.

(Enacted by Stats. 1959, Ch. 3.)



40304.5

Notwithstanding any other provision of law, whenever any person is taken into custody for bail to be collected on two or fewer outstanding warrants for failure to appear on a citation for a parking offense or a traffic infraction, the person shall be provided the opportunity immediately to post bail, and shall not be booked, photographed, or fingerprinted, nor shall an arrest record be made, when the amount of bail required to be paid on the warrant may be ascertained by reference to the face thereof or to a fixed schedule of bail, unless and until all of the following requirements have been exhausted:

(a) If the person has sufficient cash in his or her possession, that person shall be given the opportunity immediately to post bail with the person in charge of the jail or his or her designee.

(b) If the person does not have sufficient cash in his or her possession, that person shall be informed of his or her rights and given the opportunity to do all of the following:

(1) Make not less than three completed telephone calls to obtain bail. The person shall be permitted the use of the police or sheriff s department telephone to make not less than three completed local or collect long-distance telephone calls to obtain bail.

(2) Have not less than three hours in which to arrange for the deposit of bail.

(Added by Stats. 1984, Ch. 35, Sec. 3. Effective March 8, 1984. Operative March 31, 1984, by Sec. 7 of Ch. 35.)



40305

(a) Whenever a nonresident is arrested for violating any section of this code while driving a motor vehicle and does not furnish satisfactory evidence of identity and an address within this state at which he or she can be located, he or she may, in the discretion of the arresting officer, be taken immediately before a magistrate within the county where the offense charged is alleged to have been committed, and who has jurisdiction over the offense and is nearest or most accessible with reference to the place where the arrest is made. If the magistrate is not available at the time of the arrest and the arrested person is not taken before any other person authorized to receive a deposit of bail, and if the arresting officer does not have the authority or is not required to take the arrested person before a magistrate or other person authorized to receive a deposit of bail by some other provision of law, the officer may require the arrested person, if he or she has no satisfactory identification, to place a right thumbprint, or a left thumbprint or fingerprint if the person has a missing or disfigured right thumb, on the notice to appear as provided in Article 2 (commencing with Section 40500).

Except for law enforcement purposes relating to the identity of the arrestee, no person or entity may sell, give away, allow the distribution of, include in a database, or create a database with, this print.

(b) (1) A person contesting a charge by claiming under penalty of perjury not to be the person issued the notice to appear may choose to submit a right thumbprint, or a left thumbprint if the person has a missing or disfigured right thumb, to the issuing court through his or her local law enforcement agency for comparison with the one placed on the notice to appear. A local law enforcement agency providing this service may charge the requester no more than the actual costs. The issuing court may refer the thumbprint submitted and the notice to appear to the prosecuting attorney for comparison of the thumbprints. When there is no thumbprint or fingerprint on the notice to appear, or when the comparison of thumbprints is inconclusive, the court shall refer the notice to appear or copy thereof back to the issuing agency for further investigation, unless the court finds that referral is not in the interest of justice.

(2) Upon initiation of the investigation or comparison process by referral of the court, the court shall continue the case and the speedy trial period shall be tolled for 45 days.

(3) Upon receipt of the issuing agency s or prosecuting attorney s response, the court may make a finding of factual innocence pursuant to Section 530.6 of the Penal Code if the court determines that there is insufficient evidence that the person cited is the person charged and shall immediately notify the Department of Motor Vehicles of its determination. If the Department of Motor Vehicles determines the citation or citations in question formed the basis of a suspension or revocation of the person s driving privilege, the department shall immediately set aside the action.

(4) If the prosecuting attorney or issuing agency fails to respond to a court referral within 45 days, the court shall make a finding of factual innocence pursuant to Section 530.6 of the Penal Code, unless the court determines that a finding of factual innocence is not in the interest of justice.

(5) The citation or notice to appear may be held by the prosecuting attorney or issuing agency for future adjudication should the arrestee who received the citation or notice to appear be found.

(Amended by Stats. 2003, Ch. 467, Sec. 5. Effective January 1, 2004.)



40305.5

(a) If a nonresident is arrested for violating this code while driving a commercially registered motor vehicle, excluding house cars, with an unladen weight of 7,000 pounds or more, and does not furnish satisfactory evidence of identity and an address within this state at which he or she can be located, the arresting officer may, in lieu of the procedures set forth in Section 40305, accept a guaranteed traffic arrest bail bond certificate, and the nonresident shall be released from custody upon giving a written promise to appear as provided in Article 2 (commencing with Section 40500). The officer may require the arrested person, if he or she has no satisfactory identification, to place a right thumbprint, or a left thumbprint or fingerprint if the person has a missing or disfigured right thumb, on the notice to appear as provided in Article 2 (commencing with Section 45000). Except for law enforcement purposes relating to the identity of the arrestee, a person or entity shall not sell, give away, allow the distribution of, include in a database, or create a database with, this print.

(b) Every guaranteed traffic arrest bail bond certificate shall contain all of the following information:

(1) The name and address of the surety and of the issuer, if other than the surety.

(2) The name, address, driver s license number and signature of the individual covered by the certificate.

(3) The maximum amount guaranteed.

(4) Exclusions from coverage.

(5) A statement that the issuing company guarantees the appearance of a person to whom a guaranteed traffic arrest bail bond certificate is issued and, in the event of the failure of the person to appear in court at the time of trial, the issuing company shall pay any fine or forfeiture imposed on the person, not to exceed the amount stated on the certificate.

(6) The expiration date of the certificate.

(c) A guaranteed traffic arrest bail bond certificate may be issued by a surety admitted in this state. The certificate may also be issued by an association of motor carriers if all of the following conditions are met:

(1) The association is incorporated, or authorized to do business, in this state.

(2) The association is covered by a guaranteed traffic arrest bail bond issued by a surety admitted in this state.

(3) The association agrees to pay fines or bail assessed against the guaranteed traffic arrest bail bond certificate.

(4) The surety guarantees payment of fines or bail assessed against the guaranteed traffic arrest bail bond certificates issued by the association.

(d) The arresting officer shall file the guaranteed traffic arrest bail bond certificate with the notice to appear required to be filed by Section 40506.

(e) A guaranteed traffic arrest bail bond certificate is a document that guarantees the payment of fines or bail assessed against an individual for violation of this code, except driving while under the influence of alcohol or drugs, driving without a license or driving with a suspended or revoked license, operating a motor vehicle without the permission of the owner, or any violation punishable as a felony.

(f) A guaranteed traffic arrest bail bond is a bond issued by a surety guaranteeing the obligations of the issuer of guaranteed traffic arrest bail bond certificates. The bond shall be in the amount of fifty thousand dollars ($50,000) and shall be filed with the Secretary of State. Any court in this state may assess against the surety the amount of covered fines or bail that the issuer of a guaranteed traffic arrest bail bond certificate fails to pay.

(g) (1) A person contesting a charge by claiming under penalty of perjury not to be the person issued the notice to appear may choose to submit a right thumbprint, or a left thumbprint if the person has a missing or disfigured right thumb, to the issuing court through his or her local law enforcement agency for comparison with the one placed on the notice to appear. A local law enforcement agency providing this service may charge the requester no more than the actual costs. The issuing court may refer the thumbprint submitted and the notice to appear to the prosecuting attorney for comparison of the thumbprints. If there is no thumbprint or fingerprint on the notice to appear or the comparison of thumbprints is inconclusive, the court shall refer the notice to appear or copy of the notice to appear back to the issuing agency for further investigation, unless the court finds that referral is not in the interest of justice.

(2) Upon initiation of the investigation or comparison process by referral of the court, the court shall continue the case and the speedy trial period shall be tolled for 45 days.

(3) Upon receipt of the issuing agency s or prosecuting attorney s response, the court may make a finding of factual innocence pursuant to Section 530.6 of the Penal Code if the court determines that there is insufficient evidence that the person cited is the person charged and shall immediately notify the Department of Motor Vehicles of its determination. If the Department of Motor Vehicles determines the citation or citations in question formed the basis of a suspension or revocation of the person s driving privilege, the department shall immediately set aside the action.

(4) If the prosecuting attorney or issuing agency fails to respond to a court referral within 45 days, the court shall make a finding of factual innocence pursuant to Section 530.6 of the Penal Code, unless the court determines that a finding of factual innocence is not in the interest of justice.

(5) The citation or notice to appear may be held by the prosecuting attorney or issuing agency for future adjudication should the arrestee who received the citation or notice to appear be found.

(Amended by Stats. 2011, Ch. 296, Sec. 310. Effective January 1, 2012.)



40306

(a) Whenever a person is arrested for a misdemeanor or an infraction and is taken before a magistrate, the arresting officer shall file with the magistrate a complaint stating the offense with which the person is charged.

(b) The person taken before a magistrate shall be entitled to at least five days continuance of his case in which to plead and prepare for trial and the person shall not be required to plead or be tried within the five days unless he waives such time in writing or in open court.

(c) The person taken before a magistrate shall thereupon be released from custody upon his own recognizance or upon such bail as the magistrate may fix.

(Amended by Stats. 1968, Ch. 1192.)



40307

(a) When an arresting officer attempts to take a person arrested for a misdemeanor or infraction of this code before a magistrate and the magistrate or person authorized to act for him or her is not available, the arresting officer shall take the person arrested, without unnecessary delay, before one of the following:

(1) The clerk of the magistrate, who shall admit the person to bail for the full amount set for the offense in a schedule fixed as provided in Section 1269b of the Penal Code.

(2) The officer in charge of the most accessible county or city jail or other place of detention within the county, who shall admit the person to bail for the full amount set for the offense in a schedule fixed as provided in Section 1269b of the Penal Code or may, in lieu of bail, release the person on his or her written promise to appear as provided in subdivisions (a) to (f), inclusive, of Section 853.6 of the Penal Code.

(b) Whenever a person is taken into custody pursuant to subdivision (a) of Section 40302 and is arrested for a misdemeanor or infraction of this code pertaining to the operation of a motor vehicle, the officer in charge of the most accessible county or city jail or other place of detention within the county may detain the person arrested for a reasonable period of time, not to exceed two hours, in order to verify his or her identity.

(Amended by Stats. 2007, Ch. 738, Sec. 44. Effective January 1, 2008.)



40309

Whenever a notice of parking violation is issued in accordance with Sections 40202 and 40203, or a notice of delinquent parking violation is issued pursuant to Section 40206, the amount fixed as a parking penalty for the violation charged may be forwarded by United States mail to the person authorized to receive a deposit of the parking penalty. Payment of a parking penalty forwarded by mail is effective only when actually received, and the presumption that a letter duly directed and mailed was received does not apply. Section 40512 is applicable to a parking penalty posted pursuant to this section.

(Amended by Stats. 1986, Ch. 939, Sec. 16.)



40310

The Judicial Council shall annually adopt a uniform traffic penalty schedule which shall be applicable to all nonparking infractions specified in this code, unless in a particular case before the court the judge or authorized hearing officer specifies a different penalty. No penalty shall be established for any infraction in an amount, exclusive of any additional penalty levied pursuant to Section 1464 of the Penal Code, in excess of the amount of the maximum fine pursuant to Section 42001 or 42001.5, and penalties shall be set without regard to residence. In case a traffic penalty is not paid within 20 days following mailing of a notice that the penalty has been assessed, a late charge shall be due in the amount of 50 percent of total initial penalty.

In establishing a uniform traffic penalty schedule, the Judicial Council shall classify the offenses into four or fewer penalty categories, according to the severity of offenses, so as to permit convenient notice and payment of the scheduled penalty.

(Amended by Stats. 1992, Ch. 696, Sec. 93. Effective September 15, 1992.)



40311

Whenever a person is arrested under authority of a warrant, the court to which such person is taken shall, with his consent, have jurisdiction to arraign him at that time for any other alleged violation of this code or an ordinance relating to traffic offenses for which he has been issued a written notice to appear in court, notwithstanding the fact that the time for appearance specified in such notice has not yet arrived.

(Added by Stats. 1959, Ch. 977.)



40312

A peace officer shall not arrest, on the basis of an outstanding warrant arising from a violation of this code, any person who presents to the peace officer a receipt, from a proper official of the court, indicating that the person has paid the fine for the violation that caused the warrant to be issued. The receipt shall contain sufficient information to identify the name and number of the court issuing the receipt, the date the case was adjudicated or the fine was paid, the case number or docket number, and the violations disposed of.

(Added by Stats. 1982, Ch. 290, Sec. 1.)



40313

If a notice of reexamination was issued pursuant to Section 21061, the record of arrest for the traffic violation, or any notice to appear issued under this article, or both, shall include a notation indicating that the notice of reexamination was issued to the arrested person and the driver s license record maintained by the department shall contain a record of the notice of reexamination. The record of the notice of reexamination shall be considered confidential by the department pursuant to Section 1808.5.

(Added by Stats. 1986, Ch. 304, Sec. 5. Operative July 1, 1987, by Sec. 6 of Ch. 304.)






ARTICLE 2. Release Upon Promise to Appear

40500

(a) Whenever a person is arrested for any violation of this code not declared to be a felony, or for a violation of an ordinance of a city or county relating to traffic offenses and he or she is not immediately taken before a magistrate, as provided in this chapter, the arresting officer shall prepare in triplicate a written notice to appear in court or before a person authorized to receive a deposit of bail, containing the name and address of the person, the license number of his or her vehicle, if any, the name and address, when available, of the registered owner or lessee of the vehicle, the offense charged and the time and place when and where he or she shall appear. If the arrestee does not have a driver s license or other satisfactory evidence of identity in his or her possession, the officer may require the arrestee to place a right thumbprint, or a left thumbprint or fingerprint if the person has a missing or disfigured right thumb, on the notice to appear. Except for law enforcement purposes relating to the identity of the arrestee, no person or entity may sell, give away, allow the distribution of, include in a database, or create a database with, this print.

(b) The Judicial Council shall prescribe the form of the notice to appear.

(c) Nothing in this section requires the law enforcement agency or the arresting officer issuing the notice to appear to inform any person arrested pursuant to this section of the amount of bail required to be deposited for the offense charged.

(d) Once the arresting officer has prepared the written notice to appear, and has delivered a copy to the arrested person, the officer shall deliver the remaining original and all copies of the notice to appear as provided by Section 40506.

Any person, including the arresting officer and any member of the officer s department or agency, or any peace officer, who alters, conceals, modifies, nullifies, or destroys, or causes to be altered, concealed, modified, nullified, or destroyed, the face side of the remaining original or any copy of a citation that was retained by the officer, for any reason, before it is filed with the magistrate or with a person authorized by the magistrate or judge to receive a deposit of bail, is guilty of a misdemeanor.

If, after an arrested person has signed and received a copy of a notice to appear, the arresting officer or other officer of the issuing agency, determines that, in the interest of justice, the citation or notice should be dismissed, the arresting agency may recommend, in writing, to the magistrate or judge that the case be dismissed. The recommendation shall cite the reasons for the recommendation and be filed with the court.

If the magistrate or judge makes a finding that there are grounds for dismissal, the finding shall be entered on the record and the infraction or misdemeanor dismissed.

Under no circumstances shall a personal relationship with any officer, public official, or law enforcement agency be grounds for dismissal.

(e) (1) A person contesting a charge by claiming under penalty of perjury not to be the person issued the notice to appear may choose to submit a right thumbprint, or a left thumbprint if the person has a missing or disfigured right thumb, to the issuing court through his or her local law enforcement agency for comparison with the one placed on the notice to appear. A local law enforcement agency providing this service may charge the requester no more than the actual costs. The issuing court may refer the thumbprint submitted and the notice to appear to the prosecuting attorney for comparison of the thumbprints. When there is no thumbprint or fingerprint on the notice to appear, or when the comparison of thumbprints is inconclusive, the court shall refer the notice to appear or copy thereof back to the issuing agency for further investigation, unless the court determines that referral is not in the interest of justice.

(2) Upon initiation of the investigation or comparison process by referral of the court, the court shall continue the case and the speedy trial period shall be tolled for 45 days.

(3) Upon receipt of the issuing agency s or prosecuting attorney s response, the court may make a finding of factual innocence pursuant to Section 530.6 of the Penal Code if the court determines that there is insufficient evidence that the person cited is the person charged and shall immediately notify the Department of Motor Vehicles of its determination. If the Department of Motor Vehicles determines the citation or citations in question formed the basis of a suspension or revocation of the person s driving privilege, the department shall immediately set aside the action.

(4) If the prosecuting attorney or issuing agency fails to respond to a court referral within 45 days, the court shall make a finding of factual innocence pursuant to Section 530.6 of the Penal Code, unless the court determines that a finding of factual innocence is not in the interest of justice.

(5) The citation or notice to appear may be held by the prosecuting attorney or issuing agency for future adjudication should the arrestee who received the citation or notice to appear be found.

(Amended by Stats. 2003, Ch. 467, Sec. 7. Effective January 1, 2004.)



40501

(a) The time specified in the notice to appear shall be a specific date which is at least 21 days after the arrest, except that the court having jurisdiction over the offense charged may authorize the arresting officer to specify on the notice that an appearance may be made before the time specified.

(b) In the case of juveniles, the court having jurisdiction over the offense charged may require the arresting officer to indicate on the notice to be notified rather than specifying a specific date pursuant to subdivision (a).

(Amended by Stats. 1986, Ch. 557, Sec. 1. Effective August 22, 1986.)



40502

The place specified in the notice to appear shall be any of the following:

(a) Before a magistrate within the county in which the offense charged is alleged to have been committed and who has jurisdiction of the offense and is nearest or most accessible with reference to the place where the arrest is made.

(b) Upon demand of the person arrested, before a judge or other magistrate having jurisdiction of the offense at the county seat of the county in which the offense is alleged to have been committed. This subdivision applies only if the person arrested resides, or the person s principal place of employment is located, closer to the county seat than to the magistrate nearest or most accessible to the place where the arrest is made.

(c) Before a person authorized to receive a deposit of bail.

The clerk and deputy clerks of the superior court are persons authorized to receive bail in accordance with a schedule of bail approved by the judges of that court.

(d) Before the juvenile court, a juvenile court referee, or a juvenile hearing officer within the county in which the offense charged is alleged to have been committed, if the person arrested appears to be under the age of 18 years. The juvenile court shall by order designate the proper person before whom the appearance is to be made.

In a county that has implemented the provisions of Section 603.5 of the Welfare and Institutions Code, if the offense alleged to have been committed by a minor is classified as an infraction under this code, or is a violation of a local ordinance involving the driving, parking, or operation of a motor vehicle, the citation shall be issued as provided in subdivision (a), (b), or (c); provided, however, that if the citation combines an infraction and a misdemeanor, the place specified shall be as provided in subdivision (d).

If the place specified in the notice to appear is within a county where a department of the superior court is to hold a night session within a period of not more than 10 days after the arrest, the notice to appear shall contain, in addition to the above, a statement notifying the person arrested that the person may appear before a night session of the court.

(Amended by Stats. 2003, Ch. 149, Sec. 87. Effective January 1, 2004.)



40503

Every notice to appear or notice of violation and every complaint or information charging a violation of any provision of this code regulating the speed of vehicles upon a highway shall specify the approximate speed at which the defendant is alleged to have driven and exactly the prima facie or maximum speed limit applicable to the highway at the time and place of the alleged offense and shall state any other speed limit alleged to have been exceeded if applicable to the particular type of vehicle or combination of vehicles operated by the defendant.

(Amended by Stats. 1969, Ch. 1056.)



40504

(a) The officer shall deliver one copy of the notice to appear to the arrested person and the arrested person in order to secure release must give his or her written promise to appear in court or before a person authorized to receive a deposit of bail by signing two copies of the notice which shall be retained by the officer, and the officer may require the arrested person, if this person has no satisfactory identification, to place a right thumbprint, or a left thumbprint or fingerprint if the person has a missing or disfigured right thumb, on the notice to appear. Thereupon, the arresting officer shall forthwith release the person arrested from custody. Except for law enforcement purposes relating to the identity of the arrestee, no person or entity may sell, give away, allow the distribution of, include in a database, or create a database with, this print.

(b) Any person who signs a written promise to appear with a false or fictitious name is guilty of a misdemeanor regardless of the disposition of the charge upon which he or she was originally arrested.

(c) (1) A person contesting a charge by claiming under penalty of perjury not to be the person issued the notice to appear may choose to submit a right thumbprint, or a left thumbprint if the person has a missing or disfigured right thumb, to the issuing court through his or her local law enforcement agency for comparison with the one placed on the notice to appear. A local law enforcement agency providing this service may charge the requester no more than the actual costs. The issuing court may refer the thumbprint submitted and the notice to appear to the prosecuting attorney for comparison of the thumbprints. When there is no thumbprint or fingerprint on the notice to appear, or when the comparison of thumbprints is inconclusive, the court shall refer the notice to appear or copy thereof back to the issuing agency for further investigation, unless the court finds that referral is not in the interest of justice.

(2) Upon initiation of the investigation or comparison process by referral of the court, the court shall continue the case and the speedy trial period shall be tolled for 45 days.

(3) Upon receipt of the issuing agency s or prosecuting attorney s response, the court may make a finding of factual innocence pursuant to Section 530.6 of the Penal Code if the court determines that there is insufficient evidence that the person cited is the person charged and shall immediately notify the Department of Motor Vehicles of its determination. If the Department of Motor Vehicles determines the citation or citations in question formed the basis of a suspension or revocation of the person s driving privilege, the department shall immediately set aside the action.

(4) If the prosecuting attorney or issuing agency fails to respond to a court referral within 45 days, the court shall make a finding of factual innocence pursuant to Section 530.6 of the Penal Code, unless the court finds that a finding of factual innocence is not in the interest of justice.

(5) The citation or notice to appear may be held by the prosecuting attorney or issuing agency for future adjudication should the arrestee who received the citation or notice to appear be found.

(Amended by Stats. 2003, Ch. 467, Sec. 8. Effective January 1, 2004.)



40505

Whenever any traffic or police officer delivers a notice to appear or notice of violation charging an offense under this code to any person, it shall include all information set forth upon the copy of the notice filed with a magistrate and no traffic or police officer shall set forth on any notice filed with a magistrate or attach thereto or accompany the notice with any written statement giving information or containing allegations which have not been delivered to the person receiving the notice to appear or notice of violation.

(Amended by Stats. 1969, Ch. 1056.)



40506

The officer shall, as soon as practicable, file a copy of the notice with the magistrate or before a person authorized by the magistrate or judge to receive a deposit of bail specified therein, and a copy with the commissioner, chief of police, sheriff or other superior officer of the arresting officer.

(Enacted by Stats. 1959, Ch. 3.)



40506.5

Prior to the date upon which the defendant promised to appear and without depositing bail, the defendant may request a continuance of the written promise to appear. A judge of the superior court may authorize the clerk to grant the continuance.

(Amended by Stats. 2002, Ch. 784, Sec. 604. Effective January 1, 2003.)



40507

A written promise to appear in court may be complied with by an appearance by counsel.

(Enacted by Stats. 1959, Ch. 3.)



40508

(a) A person willfully violating his or her written promise to appear or a lawfully granted continuance of his or her promise to appear in court or before a person authorized to receive a deposit of bail is guilty of a misdemeanor regardless of the disposition of the charge upon which he or she was originally arrested.

(b) A person willfully failing to pay bail in installments as agreed to under Section 40510.5 or a lawfully imposed fine for a violation of a provision of this code or a local ordinance adopted pursuant to this code within the time authorized by the court and without lawful excuse having been presented to the court on or before the date the bail or fine is due is guilty of a misdemeanor regardless of the full payment of the bail or fine after that time.

(c) A person willfully failing to comply with a condition of a court order for a violation of this code, other than for failure to appear or failure to pay a fine, is guilty of a misdemeanor, regardless of his or her subsequent compliance with the order.

(d) If a person convicted of an infraction fails to pay bail in installments as agreed to under Section 40510.5, or a fine or an installment thereof, within the time authorized by the court, the court may, except as otherwise provided in this subdivision, impound the person s driver s license and order the person not to drive for a period not to exceed 30 days. Before returning the license to the person, the court shall endorse on the reverse side of the license that the person was ordered not to drive, the period for which that order was made, and the name of the court making the order. If a defendant with a class C or M driver s license satisfies the court that impounding his or her driver s license and ordering the defendant not to drive will affect his or her livelihood, the court shall order that the person limit his or her driving for a period not to exceed 30 days to driving that is essential in the court s determination to the person s employment, including the person s driving to and from his or her place of employment if other means of transportation are not reasonably available. The court shall provide for the endorsement of the limitation on the person s license. The impounding of the license and ordering the person not to drive or the order limiting the person s driving does not constitute a suspension of the license, but a violation of the order constitutes contempt of court.

(Amended by Stats. 2007, Ch. 738, Sec. 45. Effective January 1, 2008.)



40508.5

(a) In addition to the fees authorized or required by any other provision of law, a county may, by resolution of the board of supervisors, require the courts of that county to impose an assessment of fifteen dollars ($15) upon every person who violates his or her written promise to appear or a lawfully granted continuance of his or her promise to appear in court or before a person authorized to receive a deposit of bail, or who otherwise fails to comply with any valid court order for a violation of any provision of this code or local ordinance adopted pursuant to this code. This assessment shall apply whether or not a violation of Section 40508 is concurrently charged or a warrant of arrest is issued pursuant to Section 40515.

(b) The courts subject to subdivision (a) shall increase the bail schedule amounts to reflect the amount of the assessment imposed by this section.

(c) If bail is returned, the amount of the assessment shall also be returned, but only if the person did not violate his or her promise to appear or citation following a lawfully granted continuance.

(d) The clerk of the court shall deposit the amounts collected under this section in the county treasury. All money so deposited shall be used first for the development and operation of an automated county warrant system. If sufficient funds are available after appropriate expenditures to develop, modernize, and maintain the automated warrant system, a county may use the balance to fund a warrant service task force for the purpose of serving all bench warrants within the county.

(Amended by Stats. 2002, Ch. 148, Sec. 2. Effective January 1, 2003.)



40508.6

The superior court in any county may establish administrative assessments, not to exceed ten dollars ($10), for clerical and administrative costs incurred for the following activities:

(a) An assessment for the cost of recording and maintaining a record of the defendant s prior convictions for violations of this code. The assessment shall be payable at the time of payment of a fine or when bail is forfeited for any subsequent violations of this code other than parking, pedestrian, or bicycle violations.

(b) An assessment for all defendants whose driver s license or automobile registration is attached or restricted pursuant to Section 40509 or 40509.5, to cover the cost of notifying the Department of Motor Vehicles of the attachment or restriction.

(Amended by Stats. 2002, Ch. 784, Sec. 604.5. Effective January 1, 2003.)



40509

(a) Except as required under subdivision (c) of Section 40509.5, if any person has violated a written promise to appear or a lawfully granted continuance of his or her promise to appear in court or before the person authorized to receive a deposit of bail, or violated an order to appear in court, including, but not limited to, a written notice to appear issued in accordance with Section 40518, the magistrate or clerk of the court may give notice of the failure to appear to the department for any violation of this code, or any violation that can be heard by a juvenile traffic hearing referee pursuant to Section 256 of the Welfare and Institutions Code, or any violation of any other statute relating to the safe operation of a vehicle, except violations not required to be reported pursuant to paragraphs (1), (2), (3), (6), and (7) of subdivision (b) of Section 1803. If thereafter the case in which the promise was given is adjudicated or the person who has violated the court order appears in court or otherwise satisfies the order of the court, the magistrate or clerk of the court hearing the case shall sign and file with the department a certificate to that effect.

(b) If any person has willfully failed to pay a lawfully imposed fine within the time authorized by the court or to pay a fine pursuant to subdivision (a) of Section 42003, the magistrate or clerk of the court may give notice of the fact to the department for any violation, except violations not required to be reported pursuant to paragraphs (1), (2), (3), (6), and (7) of subdivision (b) of Section 1803. If thereafter the fine is fully paid, the magistrate or clerk of the court shall issue and file with the department a certificate showing that the fine has been paid.

(c) (1) Notwithstanding subdivisions (a) and (b), the court may notify the department of the total amount of bail, fines, assessments, and fees authorized or required by this code, including Section 40508.5, which are unpaid by any person.

(2) Once a court has established the amount of bail, fines, assessments, and fees, and notified the department, the court shall not further enhance or modify that amount.

(3) This subdivision applies only to violations of this code that do not require a mandatory court appearance, are not contested by the defendant, and do not require proof of correction certified by the court.

(d) With respect to a violation of this code, this section is applicable to any court which has not elected to be subject to the notice requirements of subdivision (b) of Section 40509.5.

(e) Any violation subject to Section 40001, which is the responsibility of the owner of the vehicle, shall not be reported under this section.

(Amended by Stats. 2007, Ch. 738, Sec. 46. Effective January 1, 2008.)



40509.1

If any person has willfully failed to comply with a court order, except a failure to appear, to pay a fine, or to attend traffic violator school, which was issued for a violation of this code, the magistrate or clerk of the court may give notice of the fact to the department.

(Amended by Stats. 1998, Ch. 877, Sec. 77. Effective January 1, 1999.)



40509.5

(a) Except as required under subdivision (c), if, with respect to an offense described in subdivision (e), a person has violated his or her written promise to appear or a lawfully granted continuance of his or her promise to appear in court or before the person authorized to receive a deposit of bail, or violated an order to appear in court, including, but not limited to, a written notice to appear issued in accordance with Section 40518, the magistrate or clerk of the court may give notice of the failure to appear to the department for a violation of this code, a violation that can be heard by a juvenile traffic hearing referee pursuant to Section 256 of the Welfare and Institutions Code, or a violation of any other statute relating to the safe operation of a vehicle, except violations not required to be reported pursuant to paragraphs (1), (2), (3), (6), and (7) of subdivision (b) of Section 1803. If thereafter the case in which the promise was given is adjudicated or the person who has violated the court order appears in court and satisfies the order of the court, the magistrate or clerk of the court hearing the case shall sign and file with the department a certificate to that effect.

(b) If, with respect to an offense described in subdivision (e), a person has willfully failed to pay a lawfully imposed fine, or bail in installments as agreed to under Section 40510.5, within the time authorized by the court or to pay a fine pursuant to subdivision (a) of Section 42003, the magistrate or clerk of the court may give notice of the fact to the department for a violation, except violations not required to be reported pursuant to paragraphs (1), (2), (3), (6), and (7) of subdivision (b) of Section 1803. If thereafter the fine or bail is fully paid, the magistrate or clerk of the court shall issue and file with the department a certificate showing that the fine or bail has been paid.

(c) If a person charged with a violation of Section 23152 or 23153, or Section 191.5 of the Penal Code, or subdivision (a) of Section 192.5 of that code has violated a lawfully granted continuance of his or her promise to appear in court or is released from custody on his or her own recognizance and fails to appear in court or before the person authorized to receive a deposit of bail, or violated an order to appear in court, the magistrate or clerk of the court shall give notice to the department of the failure to appear. If thereafter the case in which the notice was given is adjudicated or the person who has violated the court order appears in court or otherwise satisfies the order of the court, the magistrate or clerk of the court hearing the case shall prepare and forward to the department a certificate to that effect.

(d) Except as required under subdivision (c), the court shall mail a courtesy warning notice to the defendant by first-class mail at the address shown on the notice to appear, at least 10 days before sending a notice to the department under this section.

(e) If the court notifies the department of a failure to appear or pay a fine or bail pursuant to subdivision (a) or (b), no arrest warrant shall be issued for an alleged violation of subdivision (a) or (b) of Section 40508, unless one of the following criteria is met:

(1) The alleged underlying offense is a misdemeanor or felony.

(2) The alleged underlying offense is a violation of any provision of Division 12 (commencing with Section 24000), Division 13 (commencing with Section 29000), or Division 15 (commencing with Section 35000), required to be reported pursuant to Section 1803.

(3) The driver s record does not show that the defendant has a valid California driver s license.

(4) The driver s record shows an unresolved charge that the defendant is in violation of his or her written promise to appear for one or more other alleged violations of the law.

(f) Except as required under subdivision (c), in addition to the proceedings described in this section, the court may elect to notify the department pursuant to subdivision (c) of Section 40509.

(g) This section is applicable to courts that have elected to provide notice pursuant to subdivision (b). The method of commencing or terminating an election to proceed under this section shall be prescribed by the department.

(h) A violation subject to Section 40001, that is the responsibility of the owner of the vehicle, shall not be reported under this section.

(Amended by Stats. 2007, Ch. 747, Sec. 40.5. Effective January 1, 2008.)



40510

(a) Prior to the date upon which a defendant promised to appear, or prior to the expiration of any lawful continuance of that date, or upon receipt of information that an action has been filed and prior to the scheduled court date, the defendant may deposit bail with the magistrate or the person authorized to receive a deposit of bail.

(b) For any offense which is not declared to be a felony, a deposit of bail or a penalty may be by a personal check meeting the criteria established in accordance with subdivision (c).

(c) Each court, sheriff, or other agency which regularly accepts deposits of bail or penalties, shall adopt a written policy governing the acceptance of personal checks in payment of bail or penalty deposits. The policy shall permit clerks and other appropriate officers to accept personal checks under conditions which tend to assure the validity of the checks.

(d) The written policy governing the acceptance of personal checks adopted pursuant to subdivision (c) shall provide that the payee of the deposit made by personal check shall be the agency accepting the deposit.

(Amended by Stats. 1992, Ch. 1244, Sec. 34. Effective January 1, 1993. Operative July 1, 1993, by Sec. 39 of Ch. 1244.)



40510.5

(a) The clerk of the court may accept a payment and forfeiture of at least 10 percent of the total bail amount for each infraction violation of this code prior to the date on which the defendant promised to appear, or prior to the expiration of any lawful continuance of that date, or upon receipt of information that an action has been filed and prior to the scheduled court date, if all of the following circumstances exist:

(1) The defendant is charged with an infraction violation of this code or an infraction violation of an ordinance adopted pursuant to this code.

(2) The defendant submits proof of correction, when proof of correction is mandatory for a correctable offense.

(3) The offense does not require an appearance in court.

(4) The defendant signs a written agreement to pay and forfeit the remainder of the required bail according to an installment schedule as agreed upon with the court. The Judicial Council shall prescribe the form of the agreement for payment and forfeiture of bail in installments for infraction violations.

(b) When a clerk accepts an agreement for payment and forfeiture of bail in installments, the clerk shall continue the appearance date of the defendant to the date to complete payment and forfeiture of bail in the agreement.

(c) Except for subdivisions (b) and (c) of Section 1269b and Section 1305.1, the provisions of Chapter 1 (commencing with Section 1268) of Title 10 of Part 2 of the Penal Code do not apply to an agreement to pay and forfeit bail in installments under this section.

(d) For the purposes of reporting violations of this code to the department under Section 1803, the date that the defendant signs an agreement to pay and forfeit bail in installments shall be reported as the date of conviction.

(e) When the defendant fails to make an installment payment according to an agreement under subdivision (a) above, the court may charge a failure to appear or pay under Section 40508 and impose a civil assessment as provided in Section 1214.1 of the Penal Code or issue an arrest warrant for a failure to appear.

(f) Payment of a bail amount under this section is forfeited when collected and shall be distributed by the court in the same manner as other fines, penalties, and forfeitures collected for infractions.

(g) The defendant shall pay to the clerk of the court or the collecting agency a fee for the processing of installment accounts. This fee shall equal the administrative and clerical costs, as determined by the board of supervisors or by the court, except that the fee shall not exceed thirty-five dollars ($35).

(Amended by Stats. 2010, Ch. 720, Sec. 36. Effective October 19, 2010.)



40511

If bail has not been previously fixed and approved by the judges of the court in accordance with a schedule of bail, the magistrate shall fix the amount of bail which in his judgment, in accordance with Section 1275 of the Penal Code, will be reasonable and sufficient for the appearance of the defendant and shall endorse upon the notice a statement signed by him in the form set forth in Section 815a of the Penal Code.

(Enacted by Stats. 1959, Ch. 3.)



40512

(a) (1) Except as specified in paragraph (2) and subdivision (b), if at the time the case is called for arraignment before the magistrate the defendant does not appear, either in person or by counsel, the magistrate may declare the bail forfeited and may, in his or her discretion, order that no further proceedings be had in the case, unless the defendant has been charged with a violation of Section 23111 or 23112, or subdivision (a) of Section 23113, and he or she has been previously convicted of the same offense, except if the magistrate finds that undue hardship will be imposed upon the defendant by requiring him or her to appear, the magistrate may declare the bail forfeited and order that no further proceedings shall be had in the case.

(2) If the defendant has posted surety bail and the magistrate has ordered the bail forfeited and that no further proceedings shall be had in the case, the bail retains the right to obtain relief from the forfeiture as provided in Section 1305 of the Penal Code if the amount of the bond, money, or property deposited exceeds seven hundred dollars ($700).

(b) (1) If, at the time the case is called for a compliance appearance before the magistrate, the defendant has entered into a bail installment agreement pursuant to Section 40510.5 but has not made an installment payment as agreed and does not appear, either in person or by counsel, the court may continue the arraignment to a date beyond the last agreed upon installment payment, issue a warrant of arrest, or impose a civil assessment as provided in Section 1214.1 of the Penal Code for the failure to appear.

(2) If, at the time the case is called for a compliance appearance before the magistrate, the defendant has paid all required bail funds and the defendant does not appear, either in person or by counsel, the court may order that no further proceedings shall be had in the case, unless the defendant has been charged with a violation of Section 23111 or 23112, or subdivision (a) of Section 23113, and he or she has been previously convicted of the same offense, except that if the magistrate finds that undue hardship will be imposed upon the defendant by requiring him or her to appear, the magistrate may order that no further proceedings shall be had in the case.

(c) Upon the making of the order that no further proceedings shall be had, all sums deposited as bail shall be paid into the city or county treasury, as the case may be.

(d) If a guaranteed traffic arrest bail bond certificate has been filed, the clerk of the court shall bill the issuer for the amount of bail fixed by the uniform countywide schedule of bail required under subdivision (c) of Section 1269b of the Penal Code.

(e) Upon presentation by a court of the bill for a fine or bail assessed against an individual covered by a guaranteed traffic arrest bail bond certificate, the issuer shall pay to the court the amount of the fine or forfeited bail that is within the maximum amount guaranteed by the terms of the certificate.

(f) The court shall return the guaranteed traffic arrest bail bond certificate to the issuer upon receipt of payment in accordance with subdivision (d).

(Amended by Stats. 2007, Ch. 738, Sec. 49. Effective January 1, 2008.)



40512.5

(a) Except as specified in subdivision (b), if at the time the case is called for trial the defendant does not appear, either in person or by counsel, and has not requested in writing that the trial proceed in his or her absence, the court may declare the bail forfeited and may, in its discretion, order that no further proceedings be had in the case, or the court may act pursuant to Section 1043 of the Penal Code. However, if the defendant has been charged with a violation of Section 23111 or 23112, or subdivision (a) of Section 23113, and he or she has been previously convicted of a violation of the same section, the court may declare the bail forfeited, but shall issue a bench warrant for the arrest of the person charged, except if the magistrate finds that undue hardship will be imposed upon the defendant by requiring him or her to appear, the magistrate may declare the bail forfeited and order that no further proceedings shall be had in the case.

(b) If the defendant has posted surety bail and the magistrate has ordered the bail forfeited and that no further proceedings shall be had in the case, the bail retains the right to obtain relief from the forfeiture as provided in Section 1305 of the Penal Code if the amount of the bond, money, or property deposited exceeds seven hundred dollars ($700).

(Amended by Stats. 1993, Ch. 524, Sec. 7. Effective January 1, 1994.)



40512.6

(a) If a defendant who elects or is ordered to attend a traffic violator school in accordance with Section 42005 and has paid the full traffic violator school bail amount required under Section 42007 fails to successfully complete the program within the time ordered by the court or any extension thereof, the court may, following notice to the defendant, order that the fee paid by the defendant be converted to bail and declare the bail forfeited. The bail forfeiture under this section shall be distributed as provided by Section 42007. Upon forfeiture of the bail, the court may order that no further proceedings shall be had in the case.

(b)?This section shall become operative on July 1, 2011.

(Repealed (in Sec. 11) and added by Stats. 2010, Ch. 599, Sec. 11.5. Effective January 1, 2011. Section operative July 1, 2011, by its own provisions.)



40513

(a) Whenever written notice to appear has been prepared, delivered, and filed with the court, an exact and legible duplicate copy of the notice when filed with the magistrate, in lieu of a verified complaint, shall constitute a complaint to which the defendant may plead guilty or nolo contendere.

If, however, the defendant violates his or her promise to appear in court or does not deposit lawful bail, or pleads other than guilty or nolo contendere to the offense charged, a complaint shall be filed that shall conform to Chapter 2 (commencing with Section 948) of Title 5 of Part 2 of the Penal Code, which shall be deemed to be an original complaint, and thereafter proceedings shall be had as provided by law, except that a defendant may, by an agreement in writing, subscribed by him or her and filed with the court, waive the filing of a verified complaint and elect that the prosecution may proceed upon a written notice to appear.

(b) Notwithstanding subdivision (a), whenever the written notice to appear has been prepared on a form approved by the Judicial Council, an exact and legible duplicate copy of the notice when filed with the magistrate shall constitute a complaint to which the defendant may enter a plea and, if the notice to appear is verified, upon which a warrant may be issued. If the notice to appear is not verified, the defendant may, at the time of arraignment, request that a verified complaint be filed. In the case of an infraction violation in which the defendant is a minor, the defendant may enter a plea at the arraignment upon a written notice to appear. Notwithstanding any other provision of law, in the case of an infraction violation, no consent of the minor is required prior to conducting the hearing upon a written notice to appear.

(Amended by Stats. 2001, Ch. 830, Sec. 1. Effective January 1, 2002.)



40514

No warrant shall issue on the charge for the arrest of a person who has given his written promise to appear in court or before a person authorized to receive a deposit of bail, unless he has violated the promise, the lawfully granted continuance of his promise, or has failed to deposit bail, to appear for arraignment, trial or judgment, or to comply with the terms and provisions of the judgment, as required by law.

(Amended by Stats. 1979, Ch. 235.)



40515

(a) When a person signs a written promise to appear or is granted a continuance of his or her promise to appear at the time and place specified in the written promise to appear or the continuance thereof, and has not posted full bail or has failed to pay an installment of bail as agreed to under Section 40510.5, the magistrate may issue and have delivered for execution a warrant for his or her arrest within 20 days after his or her failure to appear before the magistrate or pay an installment of bail as agreed, or if the person promises to appear before an officer authorized to accept bail other than a magistrate and fails to do so on or before the date on which he or she promised to appear, then, within 20 days after the delivery of the written promise to appear by the officer to a magistrate having jurisdiction over the offense.

(b) When the person violates his or her promise to appear before an officer authorized to receive bail other than a magistrate, the officer shall immediately deliver to a magistrate having jurisdiction over the offense charged the written promise to appear and the complaint, if any, filed by the arresting officer.

(Amended by Stats. 2007, Ch. 738, Sec. 51. Effective January 1, 2008.)



40516

(a) The expenses incurred by the Department of the California Highway Patrol and the Department of Motor Vehicles in executing any warrant issued as a result of a notice to appear issued by a member of the California Highway Patrol shall be a legal charge against the city or county in which jurisdiction the warrant was issued except where the commissioner authorizes the acceptance of a warrant for execution within 30 days of the date of its issuance.

(b) The commissioner or director shall certify to the Controller the cost of executing warrants on behalf of each city or county under this section. The departments shall be reimbursed for costs as provided in Section 11004.5 of the Revenue and Taxation Code.

(c) The peace officer to whom a warrant has been delivered for execution, upon demand, shall transfer the warrant, if it has not been executed within 30 days of the date of its issuance, to any member of the California Highway Patrol or to the Department of Motor Vehicles for execution.

(Amended by Stats. 1959, Ch. 1996.)



40518

(a) Whenever a written notice to appear has been issued by a peace officer or by a qualified employee of a law enforcement agency on a form approved by the Judicial Council for an alleged violation of Section 22451, or, based on an alleged violation of Section 21453, 21455, or 22101 recorded by an automated traffic enforcement system pursuant to Section 21455.5 or 22451, and delivered by mail within 15 days of the alleged violation to the current address of the registered owner of the vehicle on file with the department, with a certificate of mailing obtained as evidence of service, an exact and legible duplicate copy of the notice when filed with the magistrate shall constitute a complaint to which the defendant may enter a plea. Preparation and delivery of a notice to appear pursuant to this section is not an arrest.

(b) (1) A notice to appear shall contain the name and address of the person, the license plate number of the person s vehicle, the violation charged, including a description of the offense, and the time and place when, and where, the person may appear in court or before a person authorized to receive a deposit of bail. The time specified shall be at least 10 days after the notice to appear is delivered. If, after the notice to appear has been issued, the citing peace officer or qualified employee of a law enforcement agency determines that, in the interest of justice, the citation or notice should be dismissed, the citing agency may recommend, in writing, to the magistrate or the judge that the case be dismissed. The recommendation shall cite the reasons for the recommendation and be filed with the court. If the magistrate or judge makes a finding that there are grounds for dismissal, the finding shall be entered on the record and the infraction dismissed.

(2) A notice to appear shall also contain all of the following information:

(A) The methods by which the registered owner of the vehicle or the alleged violator may view and discuss with the issuing agency, both by telephone and in person, the evidence used to substantiate the violation.

(B) The contact information of the issuing agency.

(c) (1) This section and Section 40520 do not preclude the issuing agency or the manufacturer or supplier of the automated traffic enforcement system from mailing a notice of nonliability to the registered owner of the vehicle or the alleged violator prior to issuing a notice to appear. The notice of nonliability shall be substantively identical to the following form:

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: Forms relating to the Notice of
Nonliability appear in the hard-copy publication of the chaptered bill.
See pages 7 and 8 of Chapter 735, Statutes of 2012.

* * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

(2) The form specified in paragraph (1) may be translated to other languages.

(d) A manufacturer or supplier of an automated traffic enforcement system or the governmental agency operating the system shall not alter the notice to appear or any other form approved by the Judicial Council. If a form is found to have been materially altered, the citation based on the altered form may be dismissed.

(Amended by Stats. 2012, Ch. 735, Sec. 4. Effective January 1, 2013. Note: See published chaptered bill (Stats. 2012, Ch. 735) for complete section text. Forms relating to the Notice of Nonliability appear on pages 7 and 8.)



40519

(a) Any person who has received a written notice to appear for an infraction may, prior to the time at which the person is required to appear, make a deposit and declare the intention to plead not guilty to the clerk of the court named in the notice to appear. The deposit shall be in the amount of bail established pursuant to Section 1269b of the Penal Code, together with any assessment required by Section 42006 of this code or Section 1464 of the Penal Code, for the offense charged, and shall be used for the purpose of guaranteeing the appearance of the defendant at the time and place scheduled by the clerk for arraignment and for trial, and to apply toward the payment of any fine or assessment prescribed by the court in the event of conviction. The case shall thereupon be set for arraignment and trial on the same date, unless the defendant requests separate arraignment. A deposit of bail under this section does not constitute entry of a plea or a court appearance. A plea of not guilty under this section must be made in court at the arraignment.

(b) Any person who has received a written notice to appear may, prior to the time at which the person is required to appear, plead not guilty in writing in lieu of appearing in person. The written plea shall be directed to the court named in the notice to appear and, if mailed, shall be sent by certified or registered mail postmarked not later than five days prior to the day upon which appearance is required. The written plea and request to the court or city agency shall be accompanied by a deposit consisting of the amount of bail established pursuant to Section 1269b of the Penal Code, together with any assessment required by Section 42006 of this code or Section 1464 of the Penal Code, for that offense, which amount shall be used for the purpose of guaranteeing the appearance of the defendant at the time and place set by the court for trial and to apply toward the payment of any fine or assessment prescribed by the court in the event of conviction. Upon receipt of the plea and deposit, the case shall be set for arraignment and trial on the same date, unless the defendant requests separate arraignment. Thereafter, the case shall be conducted in the same manner as if the defendant had appeared in person, had made his or her plea in open court, and had deposited that sum as bail. The court or the clerk of the court shall notify the accused of the time and place of trial by first-class mail postmarked at least 10 days prior to the time set for the trial. Any person using this procedure shall be deemed to have waived the right to be tried within the statutory period.

(c) Any person using the procedure set forth in subdivision (a) or (b) shall be deemed to have given a written promise to appear at the time designated by the court for trial, and failure to appear at the trial shall constitute a misdemeanor.

(Amended by Stats. 2009, Ch. 35, Sec. 30. Effective January 1, 2010.)



40520

(a) A notice to appear issued pursuant to Section 40518 for an alleged violation recorded by an automatic enforcement system shall contain, or be accompanied by, an affidavit of nonliability and information as to what constitutes nonliability, information as to the effect of executing the affidavit, and instructions for returning the affidavit to the issuing agency.

(b) (1) If a notice to appear is sent to a car rental or leasing company, as the registered owner of the vehicle, the company may return the notice of nonliability pursuant to paragraph (2), if the violation occurred when the vehicle was either leased or rented and operated by a person other than an employee of the rental or leasing company.

(2) If the affidavit of nonliability is returned to the issuing agency by the registered owner within 30 days of the mailing of the notice to appear together with the proof of a written rental agreement or lease between a bona fide renting or leasing company and its customer and that agreement identifies the renter or lessee and provides the driver s license number, name, and address of the renter or lessee, the agency shall cancel the notice for the registered owner to appear and shall, instead, issue a notice to appear to the renter or lessee identified in the affidavit of nonliability.

(c) Nothing in this section precludes an issuing agency from establishing a procedure whereby registered owners, other than bona fide renting and leasing companies, may execute an affidavit of nonliability if the registered owner identifies the person who was the driver of the vehicle at the time of the alleged violation and whereby the issuing agency issues a notice to appear to that person.

(Added by Stats. 1998, Ch. 828, Sec. 26. Effective January 1, 1999.)



40521

(a) Except when personal appearance is required by the bail schedule established under Section 1269b of the Penal Code, a person to whom a notice to appear has been issued under Section 40500, who intends to forfeit bail and to pay any assessment may forward by United States mail the full amount fixed as bail, together with the appropriate amount of any assessment, to the person authorized to receive a deposit of bail. The amounts may be paid in the form of a personal check which meets the criteria established pursuant to subdivision (c) of Section 40510, or a bank cashier s check or a money order. Bail and any assessment shall be paid not later than the day of appearance set forth in the notice to appear or prior to the expiration of any lawful continuance of that date.

(b) Bail forwarded by mail is effective only when the funds are actually received.

(c) Paragraph (1) of subdivision (a) of Section 40512 is applicable to bail paid pursuant to this section. Upon the making of the order pursuant to Section 40512 that no further proceedings be had, the amount paid as bail shall be paid into the city or county treasury, as the case may be, and the assessment shall be transmitted to the State Treasury in the manner provided in Section 1464 of the Penal Code.

(Amended by Stats. 2007, Ch. 738, Sec. 52. Effective January 1, 2008.)



40522

Whenever a person is arrested for violations specified in Section 40303.5 and none of the disqualifying conditions set forth in subdivision (b) of Section 40610 exist, and the officer issues a notice to appear, the notice shall specify the offense charged and note in a form approved by the Judicial Council that the charge shall be dismissed on proof of correction. If the arrested person presents, by mail or in person, proof of correction, as prescribed in Section 40616, on or before the date on which the person promised to appear, the court shall dismiss the violation or violations charged pursuant to Section 40303.5.

(Amended by Stats. 1992, Ch. 258, Sec. 5. Effective January 1, 1993.)






ARTICLE 3. Notice of Violation

40600

(a) Notwithstanding any other provision of law, a peace officer who has successfully completed a course or courses of instruction, approved by the Commission on Peace Officer Standards and Training, in the investigation of traffic accidents may prepare, in triplicate, on a form approved by the Judicial Council, a written notice to appear when the peace officer has reasonable cause to believe that any person involved in a traffic accident has violated a provision of this code not declared to be a felony or a local ordinance and the violation was a factor in the occurrence of the traffic accident.

(b) A notice to appear shall contain the name and address of the person, the license number of the person s vehicle, if any, the name and address, when available, of the registered owner or lessee of the vehicle, the offense charged, and the time and place when and where the person may appear in court or before a person authorized to receive a deposit of bail. The time specified shall be at least 10 days after the notice to appear is delivered.

(c) The preparation and delivery of a notice to appear pursuant to this section is not an arrest.

(d) For purposes of this article, a peace officer has reasonable cause to issue a written notice to appear if, as a result of the officer s investigation, the officer has evidence, either testimonial or real, or a combination of testimonial and real, that would be sufficient to issue a written notice to appear if the officer had personally witnessed the events investigated.

(e) As used in this section, peace officer means any person specified under Section 830.1 or 830.2 of the Penal Code, or any reserve police officer or reserve deputy sheriff listed in Section 830.6 of the Penal Code, with the exception of members of the California National Guard.

(f) A written notice to appear prepared on a form approved by the Judicial Council and issued pursuant to this section shall be accepted by any court.

(Amended by Stats. 2003, Ch. 292, Sec. 12. Effective January 1, 2004.)



40604

(a) If the person charged with the offense has not signed a promise to appear, no warrant for arrest may be issued following the filing of the written notice to appear issued pursuant to Section 40600, until 15 days after a notice of the filing has been served upon the person by personal delivery or by mail, addressed to the person at the address shown in the accident report.

(b) The notice shall contain the name and address of the person, the license number of the vehicle involved, the name and address, when available, of the registered owner or lessee of the vehicle, the offense shown on the written notice to appear, and the approximate time of the commission of the offense. The notice shall inform the person that, unless he or she appears in the court designated in the notice within 10 days after the service of the notice and answers the charges, a warrant will be issued for his or her arrest.

(c) Proof of service shall be made by the affidavit of any person over 18 years of age making the service showing the time, place, and manner of service and facts showing that the service was made in accordance with this section. If service is made by mail, no warrant for arrest may be issued until 14 days after the deposit of the notice of filing in the mail.

(Amended by Stats. 1992, Ch. 1243, Sec. 107.7. Effective September 30, 1992. Operative January 1, 1993, by Sec. 118 of Ch. 1243.)






ARTICLE 4. Notice to Correct Violation

40610

(a) (1) Except as provided in paragraph (2), if, after an arrest, accident investigation, or other law enforcement action, it appears that a violation has occurred involving a registration, license, all-terrain vehicle safety certificate, or mechanical requirement of this code, and none of the disqualifying conditions set forth in subdivision (b) exist and the investigating officer decides to take enforcement action, the officer shall prepare, in triplicate, and the violator shall sign, a written notice containing the violator s promise to correct the alleged violation and to deliver proof of correction of the violation to the issuing agency.

(2) If any person is arrested for a violation of Section 4454, and none of the disqualifying conditions set forth in subdivision (b) exist, the arresting officer shall prepare, in triplicate, and the violator shall sign, a written notice containing the violator s promise to correct the alleged violation and to deliver proof of correction of the violation to the issuing agency. In lieu of issuing a notice to correct violation pursuant to this section, the officer may issue a notice to appear, as specified in Section 40522.

(b) Pursuant to subdivision (a), a notice to correct violation shall be issued as provided in this section or a notice to appear shall be issued as provided in Section 40522, unless the officer finds any of the following:

(1) Evidence of fraud or persistent neglect.

(2) The violation presents an immediate safety hazard.

(3) The violator does not agree to, or cannot, promptly correct the violation.

(c) If any of the conditions set forth in subdivision (b) exist, the procedures specified in this section or Section 40522 are inapplicable, and the officer may take other appropriate enforcement action.

(d) Except as otherwise provided in subdivision (a), the notice to correct violation shall be on a form approved by the Judicial Council and, in addition to the owner s or operator s address and identifying information, shall contain an estimate of the reasonable time required for correction and proof of correction of the particular defect, not to exceed 30 days, or 90 days for the all-terrain vehicle safety certificate.

(Amended by Stats. 2004, Ch. 908, Sec. 27. Effective January 1, 2005.)



40611

(a) Upon proof of correction of an alleged violation of Section 12500 or 12951, or any violation cited pursuant to Section 40610, or upon submission of evidence of financial responsibility pursuant to subdivision (e) of Section 16028, the clerk shall collect a twenty-five-dollar ($25) transaction fee for each violation. The fees shall be deposited by the clerk in accordance with Section 68084 of the Government Code.

(b) (1) For each citation, ten dollars ($10) shall be allocated monthly as follows:

(A) Thirty-three percent shall be transferred to the local governmental entity in whose jurisdiction the citation was issued for deposit in the general fund of the entity.

(B) Thirty-four percent shall be transferred to the State Treasury for deposit in the State Penalty Fund established by Section 1464 of the Penal Code.

(C) Thirty-three percent shall be deposited in the county general fund.

(2) The remainder of the fees collected on each citation shall be deposited in the Immediate and Critical Needs Account of the State Court Facilities Construction Fund, established in Section 70371.5 of the Government Code.

(c) No fee shall be imposed pursuant to this section if the violation notice is processed only by the issuing agency and no record of the action is transmitted to the court.

(Amended by Stats. 2008, Ch. 311, Sec. 30. Effective January 1, 2009.)



40612

An exact, legible copy of the notice to correct shall be delivered to the alleged violator at the time he or she signs such notice.

(Added by Stats. 1978, Ch. 1350.)



40614

Any person who signs a notice to correct or a certificate of correction with a false or fictitious name is guilty of a misdemeanor.

(Added by Stats. 1978, Ch. 1350.)



40616

Any person willfully violating a written promise to correct or willfully failing to deliver proof of correction of violation is guilty of a misdemeanor. Proof of correction may consist of a certification by an authorized representative of one of the following agencies that the alleged violation has been corrected:

(a) Brake, lamp, smog device, or muffler violations may be certified as corrected by any station licensed to inspect and certify for the violation pursuant to Article 8 (commencing with Section 9889.15) of Chapter 20.3 of Division 3 of the Business and Professions Code and Section 27150.2.

(b) Driver license and registration violations may be certified as corrected by the Department of Motor Vehicles or by any clerk or deputy clerk of a court.

(c) Any violation may be certified as corrected by a police department, the California Highway Patrol, sheriff, marshal, or other law enforcement agency regularly engaged in enforcement of the Vehicle Code.

(Amended by Stats. 1983, Ch. 361, Sec. 1.)



40618

Whenever proof of correction of violation is not received by the issuing agency in accordance with Section 40610, the issuing agency may deliver the signed promise to the court having jurisdiction of the violation with a certification that no proof of correction has been received. If prepared on a form approved by the Judicial Council, the promise under Section 40610, together with the certification under this section, shall constitute a complaint to which the defendant may enter a plea, and upon which a warrant may be issued if the complaint is verified.

(Added by Stats. 1978, Ch. 1350.)









CHAPTER 3. Illegal Evidence

ARTICLE 1. Prosecutions Under Code

40800

(a) A traffic officer on duty for the exclusive or main purpose of enforcing the provisions of Division 10 (commencing with Section 20000) or 11 (commencing with Section 21000) shall wear a full distinctive uniform, and if the officer while on duty uses a motor vehicle, it must be painted a distinctive color specified by the commissioner.

(b) This section does not apply to an officer assigned exclusively to the duty of investigating and securing evidence in reference to the theft of a vehicle or failure of a person to stop in the event of an accident or violation of Section 23109 or 23109.1 or in reference to a felony charge, or to an officer engaged in serving a warrant when the officer is not engaged in patrolling the highways for the purpose of enforcing the traffic laws.

(Amended by Stats. 2007, Ch. 682, Sec. 18. Effective January 1, 2008.)



40801

No peace officer or other person shall use a speed trap in arresting, or participating or assisting in the arrest of, any person for any alleged violation of this code nor shall any speed trap be used in securing evidence as to the speed of any vehicle for the purpose of an arrest or prosecution under this code.

(Enacted by Stats. 1959, Ch. 3.)



40802

(a) A speed trap is either of the following:

(1) A particular section of a highway measured as to distance and with boundaries marked, designated, or otherwise determined in order that the speed of a vehicle may be calculated by securing the time it takes the vehicle to travel the known distance.

(2) A particular section of a highway with a prima facie speed limit that is provided by this code or by local ordinance under subparagraph (A) of paragraph (2) of subdivision (a) of Section 22352, or established under Section 22354, 22357, 22358, or 22358.3, if that prima facie speed limit is not justified by an engineering and traffic survey conducted within five years prior to the date of the alleged violation, and enforcement of the speed limit involves the use of radar or any other electronic device that measures the speed of moving objects. This paragraph does not apply to a local street, road, or school zone.

(b) (1) For purposes of this section, a local street or road is one that is functionally classified as local on the California Road System Maps, that are approved by the Federal Highway Administration and maintained by the Department of Transportation. When a street or road does not appear on the California Road System Maps, it may be defined as a local street or road if it primarily provides access to abutting residential property and meets the following three conditions:

(A) Roadway width of not more than 40 feet.

(B) Not more than one-half of a mile of uninterrupted length. Interruptions shall include official traffic control signals as defined in Section 445.

(C) Not more than one traffic lane in each direction.

(2) For purposes of this section, school zone means that area approaching or passing a school building or the grounds thereof that is contiguous to a highway and on which is posted a standard SCHOOL warning sign, while children are going to or leaving the school either during school hours or during the noon recess period. School zone also includes the area approaching or passing any school grounds that are not separated from the highway by a fence, gate, or other physical barrier while the grounds are in use by children if that highway is posted with a standard SCHOOL warning sign.

(c) (1) When all of the following criteria are met, paragraph (2) of this subdivision shall be applicable and subdivision (a) shall not be applicable:

(A) When radar is used, the arresting officer has successfully completed a radar operator course of not less than 24 hours on the use of police traffic radar, and the course was approved and certified by the Commission on Peace Officer Standards and Training.

(B) When laser or any other electronic device is used to measure the speed of moving objects, the arresting officer has successfully completed the training required in subparagraph (A) and an additional training course of not less than two hours approved and certified by the Commission on Peace Officer Standards and Training.

(C) (i) The prosecution proved that the arresting officer complied with subparagraphs (A) and (B) and that an engineering and traffic survey has been conducted in accordance with subparagraph (B) of paragraph (2). The prosecution proved that, prior to the officer issuing the notice to appear, the arresting officer established that the radar, laser, or other electronic device conformed to the requirements of subparagraph (D).

(ii) The prosecution proved the speed of the accused was unsafe for the conditions present at the time of alleged violation unless the citation was for a violation of Section 22349, 22356, or 22406.

(D) The radar, laser, or other electronic device used to measure the speed of the accused meets or exceeds the minimal operational standards of the National Traffic Highway Safety Administration, and has been calibrated within the three years prior to the date of the alleged violation by an independent certified laser or radar repair and testing or calibration facility.

(2) A speed trap is either of the following:

(A) A particular section of a highway measured as to distance and with boundaries marked, designated, or otherwise determined in order that the speed of a vehicle may be calculated by securing the time it takes the vehicle to travel the known distance.

(B) (i) A particular section of a highway or state highway with a prima facie speed limit that is provided by this code or by local ordinance under subparagraph (A) of paragraph (2) of subdivision (a) of Section 22352, or established under Section 22354, 22357, 22358, or 22358.3, if that prima facie speed limit is not justified by an engineering and traffic survey conducted within one of the following time periods, prior to the date of the alleged violation, and enforcement of the speed limit involves the use of radar or any other electronic device that measures the speed of moving objects:

(I) Except as specified in subclause (II), seven years.

(II) If an engineering and traffic survey was conducted more than seven years prior to the date of the alleged violation, and a registered engineer evaluates the section of the highway and determines that no significant changes in roadway or traffic conditions have occurred, including, but not limited to, changes in adjoining property or land use, roadway width, or traffic volume, 10 years.

(ii) This subparagraph does not apply to a local street, road, or school zone.

(Amended by Stats. 2010, Ch. 491, Sec. 49. Effective January 1, 2011.)



40803

(a) No evidence as to the speed of a vehicle upon a highway shall be admitted in any court upon the trial of any person in any prosecution under this code upon a charge involving the speed of a vehicle when the evidence is based upon or obtained from or by the maintenance or use of a speedtrap.

(b) In any prosecution under this code of a charge involving the speed of a vehicle, where enforcement involves the use of radar or other electronic devices which measure the speed of moving objects, the prosecution shall establish, as part of its prima facie case, that the evidence or testimony presented is not based upon a speedtrap as defined in paragraph (2) of subdivision (a) of Section 40802.

(c) When a traffic and engineering survey is required pursuant to paragraph (2) of subdivision (a) of Section 40802, evidence that a traffic and engineering survey has been conducted within five years of the date of the alleged violation or evidence that the offense was committed on a local street or road as defined in paragraph (2) of subdivision (a) of Section 40802 shall constitute a prima facie case that the evidence or testimony is not based upon a speedtrap as defined in paragraph (2) of subdivision (a) of Section 40802.

(Amended by Stats. 1996, Ch. 124, Sec. 147. Effective January 1, 1997.)



40804

(a) In any prosecution under this code upon a charge involving the speed of a vehicle, an officer or other person shall be incompetent as a witness if the testimony is based upon or obtained from or by the maintenance or use of a speed trap.

(b) An officer arresting, or participating or assisting in the arrest of, a person so charged while on duty for the exclusive or main purpose of enforcing the provisions of Divisions 10 (commencing with Section 20000) and 11 (commencing with Section 21000) is incompetent as a witness if at the time of that arrest he was not wearing a distinctive uniform, or was using a motor vehicle not painted the distinctive color specified by the commissioner.

(c) This section does not apply to an officer assigned exclusively to the duty of investigating and securing evidence in reference to the theft of a vehicle or failure of a person to stop in the event of an accident or violation of Section 23109 or 23109.1 or in reference to a felony charge or to an officer engaged in serving a warrant when the officer is not engaged in patrolling the highways for the purpose of enforcing the traffic laws.

(Amended by Stats. 2007, Ch. 682, Sec. 19. Effective January 1, 2008.)



40805

Every court shall be without jurisdiction to render a judgment of conviction against any person for a violation of this code involving the speed of a vehicle if the court admits any evidence or testimony secured in violation of, or which is inadmissible under this article.

(Enacted by Stats. 1959, Ch. 3.)



40806

In the event a defendant charged with an offense under this code pleads guilty, the trial court shall not at any time prior to pronouncing sentence receive or consider any report, verbal or written, of any police or traffic officer or witness of the offense without fully informing the defendant of all statements in the report or statement of witnesses, or without giving the defendant an opportunity to make answer thereto or to produce witnesses in rebuttal, and for such purpose the court shall grant a continuance before pronouncing sentence if requested by the defendant.

(Enacted by Stats. 1959, Ch. 3.)



40807

No record of any action taken by the department against a person s privilege to operate a motor vehicle, nor any testimony regarding the proceedings at, or concerning, or produced at, any hearing held in connection with such action, shall be admissible as evidence in any court in any criminal action.

No provision of this section shall in any way limit the admissibility of such records or testimony as is necessary to enforce the provisions of this code relating to operating a motor vehicle without a valid driver s license or when the driving privilege is suspended or revoked, the admissibility of such records or testimony in any prosecution for failure to disclose any matter at such a hearing when required by law to do so, or the admissibility of such records and testimony when introduced solely for the purpose of impeaching the credibility of a witness.

(Added by Stats. 1977, Ch. 804.)



40808

Subdivision (d) of Section 28 of Article I of the California Constitution shall not be construed as abrogating the evidentiary provisions of this article.

(Added by Stats. 1992, Ch. 538, Sec. 2. Effective January 1, 1993.)






ARTICLE 2. Civil Actions

40830

In either of the following circumstances a violation of any provision of this code does not establish negligence as a matter of law, but in any civil action under either of the circumstances negligence must be proved as a fact without regard to the violation. The circumstances under which this section applies are either:

(a) Where violation of the provision was required by a law of the federal government or by any rule, regulation, directive or order of any agency of the federal government, the violation of which is subject to penalty under an act of Congress or by any valid order of military authority.

(b) Where violation of the provision was required in order to comply with any regulation, directive, or order of the Governor promulgated under the California Emergency Services Act.

(Amended by Stats. 1971, Ch. 438.)



40831

In any civil action proof of speed in excess of any prima facie limit declared in Section 22352 at a particular time and place does not establish negligence as a matter of law but in all such actions it shall be necessary to establish as a fact that the operation of a vehicle at the excess speed constituted negligence.

(Enacted by Stats. 1959, Ch. 3.)



40832

No record of the suspension or revocation of the privilege to operate a motor vehicle by the department, nor any testimony of or concerning or produced at the hearing terminating in the suspension or revocation, shall be admissible as evidence in any court in any civil action.

(Enacted by Stats. 1959, Ch. 3.)



40833

Neither the report required by Sections 16000, 16001, 16002, or 16003, the action taken by the department pursuant to Chapter 1 of Division 7 (commencing at Section 16000), the findings, if any, of the department upon which action is based, nor the security filed as provided in that chapter shall be referred to in any way, or be any evidence of the negligence or due care of any party, at the trial of any action at law to recover damages.

(Enacted by Stats. 1959, Ch. 3.)



40834

A judgment of conviction for any violation of this code or of any local ordinance relating to the operation of a motor vehicle or a finding reported under Section 1816 shall not be res judicata or constitute a collateral estoppel of any issue determined therein in any subsequent civil action.

(Added by Stats. 1963, Ch. 1530.)









CHAPTER 3.5. Evidence

40900

Notwithstanding any other provision of law, a verification by telegraph, teletype, facsimile transmission, or any other electronic device, from the department, of ownership of a vehicle registered pursuant to this code, is admissible in evidence as proof of ownership of the vehicle in any proceeding involving a parking violation of this code, or any local parking ordinance adopted pursuant to this code.

(Amended by Stats. 1991, Ch. 13, Sec. 65. Effective February 13, 1991.)



40901

(a) A court, pursuant to this section, may by rule provide for the trial of any alleged infraction involving a violation of this code or any local ordinance adopted pursuant to this code.

(b) The rules governing the trials may provide for testimony and other relevant evidence to be introduced in the form of a notice to appear issued pursuant to Section 40500 and, notwithstanding Division 10 (commencing with Section 1200) of the Evidence Code, a business record or receipt.

(c) Prior to the entry of a waiver of constitutional right pursuant to any rules adopted under this section, the court shall inform the defendant in writing of the nature of the proceedings and of his or her right to confront and cross-examine witnesses, to subpoena witnesses on his or her behalf, and to hire counsel at his or her own expense. The court shall ascertain that the defendant knowingly and voluntarily waives his or her right to be confronted by the witnesses against him or her, to subpoena witnesses in his or her behalf, and to hire counsel on his or her behalf before proceeding.

(d) In any jurisdiction with a non-English speaking population exceeding 5 percent of the total population of the jurisdiction in any one language, a written explanation of the procedures and rights under this section shall be available in that language.

(e) Except as set forth above, nothing contained herein shall be interpreted to permit the submission of evidence other than in accordance with the law, nor to prevent courts from adopting other rules to provide for trials in accordance with the law.

(Amended by Stats. 1996, Ch. 124, Sec. 148. Effective January 1, 1997.)



40902

(a) (1) The court , pursuant to this section, shall, by rule, provide that the defendant may elect to have a trial by written declaration upon any alleged infraction, as charged by the citing officer, involving a violation of this code or any local ordinance adopted pursuant to this code, other than an infraction cited pursuant to Article 2 (commencing with Section 23152) of Chapter 12 of Division 11.

(2) The Judicial Council may adopt rules and forms governing trials by declaration in accordance with this section. Any rule or form adopted by the Judicial Council pursuant to this paragraph shall supersede any local rule of a court adopted pursuant to paragraph (1).

(b) If the defendant elects to have a trial by written declaration, the defendant shall, at the time of submitting that declaration, submit bail in the amount established in the uniform traffic penalty schedule pursuant to Section 40310. If the defendant is found not guilty or if the charges are otherwise dismissed, the amount of the bail shall be promptly refunded to the defendant.

(c) Notwithstanding Division 10 (commencing with Section 1200) of the Evidence Code, the rules governing trials by written declaration may provide for testimony and other relevant evidence to be introduced in the form of a notice to appear issued pursuant to Section 40500, a business record or receipt, a sworn declaration of the arresting officer, or a written statement or letter signed by the defendant.

(d) If the defendant is dissatisfied with a decision of the court in a proceeding pursuant to this section, the defendant shall be granted a trial de novo.

(Amended by Stats. 1998, Ch. 265, Sec. 1. Effective January 1, 1999.)



40903

(a) Any person who fails to appear as provided by law may be deemed to have elected to have a trial by written declaration upon any alleged infraction, as charged by the citing officer, involving a violation of this code or any local ordinance adopted pursuant to this code.

(b) Notwithstanding Division 10 (commencing with Section 1200) of the Evidence Code, testimony and other relevant evidence may be introduced in the form of a notice to appear issued pursuant to Section 40500, a notice of parking violation issued pursuant to Section 40202, a notice of delinquent parking violation issued pursuant to Section 40206, a business record or receipt, a sworn declaration of the arresting officer, or a written statement or letter signed by the defendant.

(Added by Stats. 1992, Ch. 696, Sec. 95. Effective September 15, 1992.)






CHAPTER 4. Presumptions

41100

In any action involving the question of unlawful speed of a vehicle upon a highway which has been signposted with speed restriction signs of a type complying with the requirements of this code, it shall be presumed that existing facts authorize the erection of the signs and that the prima facie speed limit on the highway is the limit stated on the signs. This presumption may be rebutted.

(Enacted by Stats. 1959, Ch. 3.)



41101

(a) Whenever a traffic sign or traffic control device is placed in a position approximately conforming to the requirements of this code, it shall be presumed to have been placed by the official act or direction of lawful authority, unless the contrary is established by competent evidence.

(b) Any sign or traffic control device placed pursuant to this code and purporting to conform to the lawful requirements pertaining to it shall be presumed to comply with the requirements of this code unless the contrary is established by competent evidence.

(Enacted by Stats. 1959, Ch. 3.)



41104

In any case, involving an accident or otherwise, where any rear component of a train of vehicles fails to follow substantially in the path of the towing vehicle while moving upon a highway, the vehicle shall be presumed to have been operated in violation of Section 21711.

(Added by Stats. 1959, Ch. 44.)






CHAPTER 5. Defenses

41400

Whenever any person is charged with a violation of this code, it is a sufficient defense to such charge if it appears that in a criminal prosecution in another state or by the Federal Government, founded upon the act or omission in respect to which he is on trial, he has been convicted or acquitted.

(Enacted by Stats. 1959, Ch. 3.)



41401

No person shall be prosecuted for a violation of any provision of this code if the violation was required by a law of the federal government, by any rule, regulation, directive or order of any agency of the federal government, the violation of which is subject to penalty under an act of Congress, or by any valid order of military authority.

(Amended by Stats. 1973, Ch. 78.)



41402

No person shall be prosecuted for a violation of any provision of this code when violation of such provision is required in order to comply with any regulation, directive, or order of the Governor promulgated under the California Emergency Services Act.

(Amended by Stats. 1971, Ch. 438.)



41403

(a) In any proceedings to have a judgment of conviction of a violation of Section 14601, 14601.1, 14601.2, 23152, or 23153, or Section 23103 as specified in Section 23103.5, which was entered in a separate proceeding, declared invalid on constitutional grounds, the defendant shall state in writing and with specificity wherein the defendant was deprived of the defendant s constitutional rights, which statement shall be filed with the clerk of the court and a copy served on the court that rendered that judgment and on the prosecuting attorney in the present proceedings at least five court days prior to the hearing thereon.

(b) Except as provided in subdivision (c), the court shall, prior to the trial of any pending criminal action against the defendant wherein the separate conviction is charged as such, hold a hearing, outside of the presence of the jury, in order to determine the constitutional validity of the charged separate conviction issue. At the hearing the procedure, the burden of proof, and the burden of producing evidence shall be as follows:

(1) The prosecution shall initially have the burden of producing evidence of the separate conviction sufficient to justify a finding that the defendant has suffered that separate conviction.

(2) After the production of evidence required by paragraph (1), the defendant then has the burden of proof by a preponderance of the evidence that the defendant s constitutional rights were infringed in the separate proceeding at issue. If the separate conviction sought to be invalidated is based upon a plea of guilty or nolo contendere, the defendant shall provide the court with evidence of the prior plea, including the court docket, written waivers of constitutional rights executed by the defendant, and transcripts of the relevant court proceedings at the time of the entry of the defendant s plea. These records shall be provided to the defendant without cost to him or her, when the defendant is represented by the public defender or counsel appointed pursuant to Section 987.2 of the Penal Code.

(3) If the defendant bears this burden successfully, the prosecution shall have the right to produce evidence in rebuttal.

(4) The court shall make a finding on the basis of the evidence thus produced and shall strike from the accusatory pleading any separate conviction found to be constitutionally invalid.

(c) If the defendant fails to comply with the notice requirement of subdivision (a) or fails to produce the evidence required by paragraph (2) of subdivision (b), the court shall hear the motion at the time of sentencing in lieu of continuing the trial, unless good cause is shown for failure to provide notice pursuant to subdivision (a) or produce the evidence required by paragraph (2) of subdivision (b), in which case the court shall grant a continuance of the trial for a reasonable period. The procedure, burden of proof, and burden of producing evidence as provided in subdivision (b) shall apply regardless of when the motion is heard.

(Amended by Stats. 1995, Ch. 83, Sec. 1. Effective January 1, 1996.)






CHAPTER 6. Nonprosecution of Violations

41500

(a) No person shall be subject to prosecution for any nonfelony offense arising out of the operation of a motor vehicle or violation of this code as a pedestrian which is pending against him at the time of his commitment to the custody of the Director of Corrections or the Department of the Youth Authority.

(b) Notwithstanding any other provisions of law to the contrary, no driver s license shall be suspended or revoked, nor shall the issuance or renewal of a license be refused as a result of a pending nonfelony offense occurring prior to the time a person was committed to the custody of the Director of Corrections or the Department of the Youth Authority or as a result of a notice received by the department pursuant to subdivision (a) of Section 40509 when the offense which gave rise to the notice occurred prior to the time a person was committed to the custody of the Director of Corrections or the Department of the Youth Authority.

(c) The department shall remove from its records any notice received by it pursuant to subdivision (a) of Section 40509 upon receipt of satisfactory evidence that a person was committed to the custody of the Director of Corrections or the Department of the Youth Authority after the offense which gave rise to the notice occurred.

(d) The provisions of this section shall not apply to any nonfelony offense wherein the department is required by this code to immediately revoke or suspend the privilege of any person to drive a motor vehicle upon receipt of a duly certified abstract of the record of any court showing that the person has been convicted of that nonfelony offense.

(e) The provisions of subdivisions (a), (b), and (c) do not apply to any offense committed by a person while he is temporarily released from custody pursuant to law or while he is on parole.

(f) The provisions of subdivisions (a), (b), and (c) do not apply if the pending offense is a violation of Section 23103, 23152, or 23153.

(Amended by Stats. 1992, Ch. 950, Sec. 1. Effective January 1, 1993.)



41501

(a) After a deposit of bail and bail forfeiture, a plea of guilty or no contest, or a conviction, the court may order a continuance of a proceeding against a person, who receives a notice to appear in court for a violation of a statute relating to the safe operation of a vehicle, in consideration for successful completion of a course of instruction at a licensed school for traffic violators, a licensed driving school, or any other court-approved program of driving instruction, and pursuant to Section 1803.5 or 42005, the court may order that the conviction be held confidential by the department according to Section 1808.7.

(b) Subdivision (a) does not apply to a person who receives a notice to appear as to, or is otherwise charged with, a violation of an offense described in subdivisions (a) to (e), inclusive, of Section 12810.

(c) This section shall become operative on July 1, 2011.

(Added by Stats. 2010, Ch. 216, Sec. 12.5. Effective January 1, 2011. Section operative July 1, 2011, by its own provisions. See the prevailing Section 41501 (added by Stats. 2010, Ch. 599) as amended by Stats. 2011, Ch. 296.)



41501

(a) After a deposit of bail and bail forfeiture, a plea of guilty or no contest, or a conviction, the court may order a continuance of a proceeding against a person, who receives a notice to appear in court for a violation of a statute relating to the safe operation of a vehicle, in consideration for successful completion of a course of instruction at a licensed school for traffic violators and pursuant to Section 1803.5 or 42005, the court may order that the conviction be held confidential by the department in accordance with Section 1808.7. The court shall notify a person that only one conviction within 18 months will be held confidential.

(b) Subdivision (a) does not apply to a person who receives a notice to appear as to, or is otherwise charged with, a violation of an offense described in subdivisions (a) to (e), inclusive, of Section 12810.

(c)?This section shall become operative on July 1, 2011.

(Amended (as added by Stats. 2010, Ch. 599) by Stats. 2011, Ch. 296, Sec. 311. Effective January 1, 2012.)






CHAPTER 7. Arrest Quotas

41600

For purposes of this chapter, arrest quota means any requirement regarding the number of arrests made, or the number of citations issued, by a peace officer, or parking enforcement employee, or the proportion of those arrests made and citations issued by a peace officer or parking enforcement employee, relative to the arrests made and citations issued by another peace officer or parking enforcement employee, or group of officers or employees.

(Amended by Stats. 2002, Ch. 105, Sec. 1. Effective January 1, 2003.)



41601

For purposes of this chapter, citation means a notice to appear, notice of violation, or notice of parking violation.

(Added by Stats. 1976, Ch. 1111.)



41601.5

For purposes of this chapter, agency includes the Regents of the University of California.

(Added by Stats. 2002, Ch. 105, Sec. 2. Effective January 1, 2003.)



41602

No state or local agency employing peace officers or parking enforcement employees engaged in the enforcement of this code or any local ordinance adopted pursuant to this code, may establish any policy requiring any peace officer or parking enforcement employees to meet an arrest quota.

(Amended by Stats. 2002, Ch. 105, Sec. 3. Effective January 1, 2003.)



41603

No state or local agency employing peace officers or parking enforcement employees engaged in the enforcement of this code shall use the number of arrests or citations issued by a peace officer or parking enforcement employees as the sole criterion for promotion, demotion, dismissal, or the earning of any benefit provided by the agency. Those arrests or citations, and their ultimate dispositions, may only be considered in evaluating the overall performance of a peace officer or parking enforcement employees. An evaluation may include, but shall not be limited to, criteria such as attendance, punctuality, work safety, complaints by citizens, commendations, demeanor, formal training, and professional judgment.

(Amended by Stats. 2002, Ch. 105, Sec. 4. Effective January 1, 2003.)






CHAPTER 8. Consolidated Disposition

41610

(a) Whenever a person who is in custody enters a guilty plea to an infraction or misdemeanor under this code and there is outstanding any warrant of arrest for a violation of this code or a local ordinance adopted pursuant to this code that is filed in any court within the same county, the defendant may elect to enter a guilty plea to any of these charged offenses of which the court has a record, except offenses specified in subdivision (b). The court shall sentence the defendant for each of the offenses for which a guilty plea has been entered pursuant to this section, and shall notify the appropriate court or department in each affected judicial district of the disposition. After receiving that notice of disposition, the court in which each complaint was filed shall prepare and transmit to the department any certification required by applicable provisions of Section 40509 as if the court had heard the case.

(b) Subdivision (a) does not authorize entry of a guilty plea as specified in that subdivision to an offense for which a notice of parking violation has been issued, nor to any offense specified in Section 14601.2, 14601.3, 20002, 23103, 23104, 23105, 23152, or 23153, subdivision (a) of Section 14601, or subdivision (a) of Section 14601.1.

(Amended by Stats. 2007, Ch. 682, Sec. 20. Effective January 1, 2008.)









DIVISION 18. PENALTIES AND DISPOSITION OF FEES, FINES, AND FORFEITURES

CHAPTER 1. Penalties

ARTICLE 1. Public Offenses

42000

Unless a different penalty is expressly provided by this code, every person convicted of a felony for a violation of any provision of this code shall be punished by a fine of not less than one thousand dollars ($1,000) or more than ten thousand dollars ($10,000), or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both such fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 615. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



42000.1

Notwithstanding Section 42001, every person convicted of an infraction for a violation described in subdivision (b) of Section 22348 shall be punished by a fine not exceeding five hundred dollars ($500).

(Added by Stats. 1983, Ch. 980, Sec. 4.)



42000.5

Every person convicted of an infraction for a violation of Section 22350, 22406, or 22407 while operating a bus, motor truck, or truck tractor having three or more axles, or any motor truck or truck tractor drawing any other vehicle, shall be punished by a fine not exceeding one hundred dollars ($100) for a first conviction, except that if the person has exceeded the specified speed limit by 10 miles per hour or more, the fine shall not exceed two hundred dollars ($200) for a first conviction, and not exceeding three hundred dollars ($300) for a second or subsequent conviction.

(Amended by Stats. 1989, Ch. 980, Sec. 1.)



42001

(a) Except as provided in this code, a person convicted of an infraction for a violation of this code or of a local ordinance adopted pursuant to this code shall be punished as follows:

(1) By a fine not exceeding one hundred dollars ($100).

(2) For a second infraction occurring within one year of a prior infraction that resulted in a conviction, a fine not exceeding two hundred dollars ($200).

(3) For a third or subsequent infraction occurring within one year of two or more prior infractions that resulted in convictions, a fine not exceeding two hundred fifty dollars ($250).

(b) A pedestrian convicted of an infraction for a violation of this code or any local ordinance adopted pursuant to this code shall be punished by a fine not exceeding fifty dollars ($50).

(c) A person convicted of a violation of subdivision (a) or (b) of Section 27150.3 shall be punished by a fine of two hundred fifty dollars ($250), and a person convicted of a violation of subdivision (c) of Section 27150.3 shall be punished by a fine of one thousand dollars ($1,000).

(d) Notwithstanding any other provision of law, a local public entity that employs peace officers, as designated under Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, the California State University, and the University of California may, by ordinance or resolution, establish a schedule of fines applicable to infractions committed by bicyclists within its jurisdiction. A fine, including all penalty assessments and court costs, established pursuant to this subdivision shall not exceed the maximum fine, including penalty assessment and court costs, otherwise authorized by this code for that violation. If a bicycle fine schedule is adopted, it shall be used by the courts having jurisdiction over the area within which the ordinance or resolution is applicable instead of the fines, including penalty assessments and court costs, otherwise applicable under this code.

(Amended by Stats. 2006, Ch. 900, Sec. 3. Effective January 1, 2007.)



42001.1

(a) Every person convicted of an infraction for a violation of Section 2815 or a violation of subdivision (a) or (b) of Section 22526 at an intersection posted pursuant to subdivision (d) of Section 22526 shall be punished as follows:

(1) For a first conviction, a fine of not less than fifty dollars ($50) nor more than one hundred dollars ($100).

(2) For a second conviction within a period of one year, a fine of not less than one hundred dollars ($100) nor more than two hundred dollars ($200).

(3) For a third or any subsequent conviction within a period of two years, a fine of not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500).

(b) In addition to the fine specified in subdivision (a), the court may order the department to suspend the driver s license for up to 30 days of any person convicted of a third or any subsequent conviction of Section 2815 within a period of two years, and the department shall suspend the license for the period of time so ordered.

(Amended by Stats. 2005, Ch. 716, Sec. 7. Effective January 1, 2006.)



42001.2

(a) A person convicted of an infraction for a violation of Section 27153.5 with a motor vehicle having a manufacturer s maximum gross vehicle weight rating of 6,001 or more pounds is punishable by a fine for the first offense of not less than two hundred fifty dollars ($250) and not more than two thousand five hundred dollars ($2,500), and for a second or subsequent offense within one year of not less than five hundred dollars ($500) and not more than five thousand dollars ($5,000).

(b) A person convicted of an infraction for a second or subsequent violation of Section 27153, or a second or subsequent violation of 27153.5, with a motor vehicle having a manufacturer s maximum gross vehicle weight rating of less than 6,001 pounds, is punishable by a fine of not less than one hundred thirty-five dollars ($135) nor more than two hundred eighty-five dollars ($285).

(c) Notwithstanding Section 40616, the penalties in subdivision (b) apply when a person is guilty of willfully violating a written promise to correct, or willfully failing to deliver proof of correction, as prescribed in Section 40616, when an offense described in subdivision (b) was the violation for which the notice to correct was issued and the person was previously convicted of the same offense, except that costs of repair shall be limited to those specified in Section 44017 of the Health and Safety Code.

(d) Notwithstanding any other provision of law and subject to Section 1463.15 of the Penal Code, revenues collected from fines and forfeitures imposed under this section shall be allocated as follows: 15 percent to the county in which the prosecution is conducted, 10 percent to the prosecuting agency, 25 percent to the enforcement agency, except the Department of the California Highway Patrol, and 50 percent to the air quality management district or air pollution control district in which the infraction occurred, to be used for programs to regulate or control emissions from vehicular sources of air pollution. If the enforcement agency is the Department of the California Highway Patrol, the revenues shall be allocated 25 percent to the county in which the prosecution is conducted, 25 percent to the prosecuting agency, and 50 percent to the air quality management district or air pollution control district in which the infraction occurred. If no prosecuting agency is involved, the revenues that would otherwise be allocated to the prosecuting agency shall instead be allocated to the air quality management district or air pollution control district in which the infraction occurred.

(e) For the purposes of subdivisions (a), (b), and (c), a second or subsequent offense does not include an offense involving a different motor vehicle.

(Amended by Stats. 2003, Ch. 482, Sec. 4. Effective January 1, 2004.)



42001.3

(a) Violations of Section 34506.3, with respect to any regulation adopted under Section 34501 relative to the maintenance of driving logs, shall be punishable by a fine of not more than five hundred dollars ($500).

(b) Violations of subdivision (a) of Section 34506, with respect to any regulation adopted under Section 34501 relative to drivers hours of service, shall be punishable by a fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000). In addition, the violations may be punishable by imprisonment in the county jail for not more than six months.

(Amended by Stats. 1988, Ch. 631, Sec. 1.)



42001.4

Every person convicted of an infraction for violation of Section 23117 shall be punished as follows:

(a) By a fine of not less than fifty dollars ($50) nor more than one hundred dollars ($100).

(b) For a second infraction occurring within one year of a prior infraction which resulted in a conviction, a fine of not less than seventy-five dollars ($75) nor more than two hundred dollars ($200).

(c) For a third or any subsequent infraction occurring within one year of two or more prior infractions which resulted in convictions, a fine of not less than one hundred dollars ($100) nor more than two hundred fifty dollars ($250).

(Added by Stats. 1987, Ch. 224, Sec. 2.)



42001.5

(a) A person convicted of an infraction for a violation of subdivision (i) or (l) of Section 22500, or of Section 22522, shall be punished by a fine of not less than two hundred fifty dollars ($250).

(b) No part of any fine imposed under this section may be suspended, except the court may suspend that portion of the fine above one hundred dollars ($100).

(c) A fine imposed under this section may be paid in installments if the court determines that the defendant is unable to pay the entire amount in one payment.

(Amended by Stats. 2003, Ch. 555, Sec. 8. Effective January 1, 2004.)



42001.6

Every person convicted of an infraction for a violation of Section 22511.1 is punishable by a fine of one hundred dollars ($100).

No part of any fine imposed shall be suspended, except the court may suspend that portion of the fine above twenty-five dollars ($25) for a violation of Section 22511.1 if the person convicted possessed at the time of the offense, but failed to display, a valid zero-emission vehicle decal identification issued pursuant to subdivision (a) of Section 5205.5. The fine may be paid in installments if the court determines that the defendant is unable to pay the entire amount in one payment.

(Amended by Stats. 2013, Ch. 414, Sec. 4. Effective January 1, 2014.)



42001.7

(a) Every person convicted of a violation of Section 23111 or 23112, or subdivision (a) of Section 23113, shall be punished by a mandatory fine of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) upon a first conviction, by a mandatory fine of not less than five hundred dollars ($500) nor more than one thousand dollars ($1,000) upon a second conviction, and by a mandatory fine of not less than seven hundred fifty dollars ($750) nor more than one thousand dollars ($1,000) upon a third or subsequent conviction.

In no case may the court order imprisonment in the county jail for a violation punishable under this subdivision, unless imprisonment is ordered pursuant to Section 166 of the Penal Code.

(b) The court shall, in addition to the fines imposed pursuant to subdivision (a), order the offender to pick up litter or clean up graffiti at a time and place within the jurisdiction of the court as follows:

(1) For a first conviction punished pursuant to subdivision (a), the court shall require the offender to pick up litter or clean up graffiti for not less than eight hours.

(2) For a second conviction punished pursuant to subdivision (a), the court shall require the offender to pick up litter or clean up graffiti for not less than 16 hours.

(3) For a third or subsequent conviction punished pursuant to subdivision (a), the court shall require the offender to pick up litter or clean up graffiti for not less than 24 hours.

(c) It is the intent of the Legislature that persons convicted of highway littering be required to bear the penalty for their actions. Therefore, the court may not suspend the mandatory fines required by subdivision (a) except in unusual cases where the interest of justice would best be served by suspension of the fine. If the court suspends imposition of any fine required by subdivision (a), it shall, as a condition of that suspension, require the offender to pick up litter or clean up graffiti at a time and place within the jurisdiction of the court for not less than eight hours for every one hundred dollars ($100) of fine suspended. The court may not suspend the order to pick up litter or clean up graffiti required by this subdivision or subdivision (b) except in unusual cases where the interest of justice would best be served by suspension of that order.

(Amended by Stats. 1990, Ch. 982, Sec. 1.)



42001.8

Every person convicted of an infraction for a violation of Section 4000 shall be punished by a fine of not less than fifty dollars ($50) and not more than two hundred fifty dollars ($250).

(Added by Stats. 1985, Ch. 1126, Sec. 8. Effective September 28, 1985. Operative April 1, 1986, by Sec. 12 of Ch. 1126.)



42001.9

Every person convicted of an infraction for a violation of Section 23135 shall be punished by a fine of fifty dollars ($50).

(Added by Stats. 1978, Ch. 421.)



42001.10

Every person convicted for a violation of Section 38020 shall be punished by a fine of not less than fifty dollars ($50) for a first offense, and not more than two hundred fifty dollars ($250) for every subsequent offense.

(Added by renumbering Section 42001.9 (as amended by Stats. 1987, Ch. 1027) by Stats. 1988, Ch. 160, Sec. 184.)



42001.11

Every person convicted of an infraction for a violation of Section 21655.5 or 21655.8 shall be punished as follows:

(a) For a first conviction, a fine of not less than one hundred dollars ($100), nor more than one hundred fifty dollars ($150).

(b) For a second conviction within a period of one year, a fine of not less than one hundred fifty dollars ($150), nor more than two hundred dollars ($200).

(c) For a third or any subsequent conviction within a period of two years, a fine of not less than two hundred fifty dollars ($250), nor more than five hundred dollars ($500).

(Added by Stats. 1988, Ch. 1054, Sec. 5.)



42001.12

Every person convicted of an infraction for a violation of Section 21806 shall be punished as follows:

(a) For a first conviction, by a fine of not less than one hundred dollars ($100) nor more than two hundred fifty dollars ($250).

(b) For a second conviction within one year, by a fine of not less than one hundred fifty dollars ($150) nor more than five hundred dollars ($500).

(c) For a third or any subsequent conviction within three years, by a fine of not less than two hundred fifty dollars ($250) nor more than five hundred dollars ($500).

(Added by Stats. 1991, Ch. 13, Sec. 67. Effective February 13, 1991.)



42001.13

(a) A person who commits a violation of Section 22507.8 is subject to either a civil notice of parking violation pursuant to Article 3 (commencing with Section 40200) of Chapter 1 of Division 17 or a criminal notice to appear.

(b) If a notice to appear is issued and upon conviction of an infraction for a violation of Section 22507.8, a person shall be punished as follows:

(1) A fine of not less than two hundred fifty dollars ($250) and not more than five hundred dollars ($500) for the first offense.

(2) A fine of not less than five hundred dollars ($500) and not more than seven hundred fifty dollars ($750) for the second offense.

(3) A fine of not less than seven hundred fifty dollars ($750) and not more than one thousand dollars ($1,000) for three or more offenses.

(c) The court may suspend the imposition of the fine if the person convicted possessed at the time of the offense, but failed to display, a valid special identification license plate issued pursuant to Section 5007 or a distinguishing placard issued pursuant to Section 22511.55 or 22511.59.

(d) A fine imposed under this section may be paid in installments if the court determines that the defendant is unable to pay the entire amount in one payment.

(Amended by Stats. 2010, Ch. 328, Sec. 233. Effective January 1, 2011.)



42001.14

(a) Every person convicted of an infraction for the offense of disconnecting, modifying, or altering a required pollution control device in violation of Section 27156 shall be punished as follows:

(1) For a first conviction, by a fine of not less than fifty dollars ($50), nor more than one hundred dollars ($100).

(2) For a second or subsequent conviction, by a fine of not less than one hundred dollars ($100), nor more than two hundred fifty dollars ($250).

(b) (1) The fines collected under subdivision (a) shall be allocated pursuant to subdivision (d) of Section 42001.2.

(2) The amounts allocated pursuant to paragraph (1) to the air pollution control district or air quality management district in which the infraction occurred shall first be allocated to the State Air Resources Board and the Bureau of Automotive Repair to pay the costs of the state board and the bureau under Article 8 (commencing with Section 44080) of Chapter 5 of Part 5 of Division 26 of the Health and Safety Code.

(3) The funds collected under subdivision (a) which are not required for purposes of paragraph (2) shall be used for the enforcement of Section 27156 or for the implementation of Article 8 (commencing with Section 44080) of Chapter 5 of Part 5 of Division 26 of the Health and Safety Code.

(Added by Stats. 1992, Ch. 972, Sec. 3. Effective January 1, 1993.)



42001.15

Every person convicted of an infraction for a violation of subdivision (a) or (c) of Section 21453, subdivision (c) of Section 21454, or subdivision (a) of Section 21457 shall be punished by a fine of one hundred dollars ($100).

(Added by Stats. 1997, Ch. 852, Sec. 4. Effective January 1, 1998.)



42001.16

(a) Every person convicted of an infraction for a violation of subdivision (c) of Section 21752, subdivision (c) of Section 22526, or Section 22450, involving railroad grade crossings, or Section 22451 or 22452 shall be punished as follows:

(1) For the first infraction, by a fine of one hundred dollars ($100).

(2) For a second infraction of any of the offenses described in this subdivision occurring within one year of a prior infraction that resulted in a conviction, by a fine not exceeding two hundred dollars ($200).

(3) For a third or any subsequent infraction of any of the offenses described in this subdivision occurring within one year of two or more prior infractions that resulted in convictions, by a fine not exceeding two hundred fifty dollars ($250).

(b) In addition to the fine imposed pursuant to subdivision (a), a court, in a county in which Section 369b of the Penal Code applies, may require the person to attend a traffic school as described in Section 369b of the Penal Code.

(Amended by Stats. 2005, Ch. 716, Sec. 8. Effective January 1, 2006.)



42001.17

Notwithstanding any other provision of law, every person convicted of an infraction for a violation of Section 21951 shall be punished as follows:

(a) For the first infraction, by a fine of one hundred dollars ($100).

(b) For a second infraction for a violation of Section 21951 occurring within one year of a prior infraction of violating of that section that resulted in a conviction, by a fine not exceeding two hundred dollars ($200), as provided in paragraph (2) of subdivision (a) of Section 42001.

(c) For a third or any subsequent infraction for a violation of Section 21951 occurring within one year of two or more prior infractions of violating that section that resulted in convictions, by a fine not exceeding two hundred fifty dollars ($250), as provided in paragraph (3) of subdivision (a) of Section 42001.

(Added by Stats. 2000, Ch. 833, Sec. 14. Effective January 1, 2001.)



42001.18

Notwithstanding any other provision of law, every person convicted of an infraction for a violation of Section 21971 shall be punished as follows:

(a) For the first infraction, by a fine of two hundred twenty dollars ($220).

(b) For a second infraction for a violation of Section 21971 occurring within one year of a prior violation of that section that resulted in a conviction, by a fine of three hundred twenty dollars ($320).

(c) For a third or any subsequent infraction for a violation of Section 21971 occurring within one year of two or more prior infractions of violating that section that resulted in convictions by a fine of three hundred seventy dollars ($370).

(Added by Stats. 2000, Ch. 833, Sec. 15. Effective January 1, 2001.)



42001.19

Notwithstanding any other provision of law, a person convicted of a violation of Section 21070 is punishable, as follows:

(a) For a violation involving bodily injury, by a fine of seventy dollars ($70).

(b) For a violation involving great bodily injury, as defined in Section 12022.7 of the Penal Code, by a fine of ninety-five dollars ($95).

(Added by Stats. 2006, Ch. 898, Sec. 5. Effective January 1, 2007.)



42001.20

Notwithstanding any other provision of law, a person who violates subdivision (b) or (c) of Section 27000 is punishable as follows:

(a) By a fine of one hundred fifty dollars ($150).

(b) For a second infraction occurring within one year of a prior infraction that resulted in a conviction, a fine not exceeding two hundred dollars ($200).

(c) For a third or any subsequent infraction occurring within one year of two or more prior infractions that resulted in convictions, a fine, not exceeding two hundred fifty dollars ($250).

(Added by Stats. 2005, Ch. 166, Sec. 4. Effective January 1, 2006.)



42001.25

Notwithstanding any other provision of law, a person who violates Section 23140 is punishable as follows:

(a) By a fine of one hundred dollars ($100).

(b) For a second infraction occurring within one year of a prior infraction that resulted in a conviction, a fine of two hundred dollars ($200).

(c) For a third or any subsequent infraction occurring within one year of two or more prior infractions that resulted in convictions, a fine of three hundred dollars ($300).

(Added by Stats. 2006, Ch. 899, Sec. 3. Effective January 1, 2007.)



42002

Unless a different penalty is expressly provided by this code, every person convicted of a misdemeanor for a violation of any of the provisions of this code shall be punished by a fine of not exceeding one thousand dollars ($1,000) or by imprisonment in the county jail for not exceeding six months, or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 404. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



42002.1

A person convicted of a misdemeanor violation of Section 2800, 2801, or 2803, insofar as it affects a failure to stop and submit to inspection of equipment or for an unsafe condition endangering a person, shall be punished as follows:

(a) By a fine not exceeding fifty dollars ($50) or imprisonment in the county jail not exceeding five days.

(b) For a second conviction within a period of one year, a fine not exceeding one hundred dollars ($100) or imprisonment in the county jail not exceeding 10 days, or both that fine and imprisonment.

(c) For a third or a subsequent conviction within a period of one year, a fine not exceeding five hundred dollars ($500) or imprisonment in the county jail not exceeding six months, or both that fine and imprisonment.

(Added by Stats. 2006, Ch. 898, Sec. 6. Effective January 1, 2007. See similar section added by Stats. 2006, Ch. 899, and identical section added by Stats. 2006, Ch. 900.)



42002.1

A person convicted of a misdemeanor violation of Section 2800, 2801, or 2803, insofar as it affects a failure to stop and submit to inspection of equipment or for an unsafe condition endangering a person, is punishable as follows:

(a) By a fine not exceeding fifty dollars ($50) or imprisonment in the county jail not exceeding five days.

(b) For a second conviction within a period of one year, a fine not exceeding one hundred dollars ($100) or imprisonment in the county jail not exceeding 10 days, or both that fine and imprisonment.

(c) For a third or a subsequent conviction within a period of one year, a fine not exceeding five hundred dollars ($500) or imprisonment in the county jail not exceeding six months, or both that fine and imprisonment.

(Added by Stats. 2006, Ch. 899, Sec. 4. Effective January 1, 2007. See similar section added by Stats. 2006, Ch. 900.)



42002.1

A person convicted of a misdemeanor violation of Section 2800, 2801, or 2803, insofar as it affects a failure to stop and submit to inspection of equipment or for an unsafe condition endangering a person, shall be punished as follows:

(a) By a fine not exceeding fifty dollars ($50) or imprisonment in the county jail not exceeding five days.

(b) For a second conviction within a period of one year, a fine not exceeding one hundred dollars ($100) or imprisonment in the county jail not exceeding 10 days, or both that fine and imprisonment.

(c) For a third or a subsequent conviction within a period of one year, a fine not exceeding five hundred dollars ($500) or imprisonment in the county jail not exceeding six months, or both that fine and imprisonment.

(Added by Stats. 2006, Ch. 900, Sec. 4. Effective January 1, 2007.)



42002.4

A violation of Section 10751 shall be punished by imprisonment in the county jail not exceeding six months if the value of the property does not exceed nine hundred fifty dollars ($950), and by imprisonment in the county jail not exceeding one year if the value of the property is more than nine hundred fifty dollars ($950).

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 55. Effective January 25, 2010.)



42002.5

Notwithstanding Section 42002, every person convicted of a violation of Section 10852 or 10853 involving a vehicle that has been modified for the use of a disabled veteran or any other disabled person and that displays a special identification license plate issued pursuant to Section 5007 or a distinguishing placard issued pursuant to Section 22511.55 or 22511.59, if those facts are known or should reasonably have been known to the person, shall be punished by a fine of not more than two thousand dollars ($2,000) or by imprisonment in the county jail for not more than one year, or by both the fine and imprisonment.

(Amended by Stats. 1994, Ch. 1149, Sec. 13. Effective January 1, 1995.)



42003

(a) A judgment that a person convicted of an infraction be punished by a fine may also provide for the payment to be made within a specified time or in specified installments. A judgment granting a defendant time to pay the fine shall order that if the defendant fails to pay the fine or any installment thereof on the date that it is due, he or she shall appear in court on that date for further proceedings. Willful violation of the order is punishable as contempt.

(b) A judgment that a person convicted of any other violation of this code be punished by a fine may also order, adjudge, and decree that the person be imprisoned until the fine is satisfied. In all of these cases, the judgment shall specify the extent of the imprisonment which shall not exceed one day for every thirty dollars ($30) of the fine, nor extend in this case beyond the term for which the defendant might be sentenced to imprisonment for the offense of which he or she was convicted.

(c) In any case when a person appears before a traffic referee or judge of the superior court for adjudication of a violation of this code, the court, upon request of the defendant, shall consider the defendant s ability to pay. Consideration of a defendant s ability to pay may include his or her future earning capacity. A defendant shall bear the burden of demonstrating lack of his or her ability to pay. Express findings by the court as to the factors bearing on the amount of the fine shall not be required. The reasonable cost of these services and of probation shall not exceed the amount determined to be the actual average cost thereof. The court shall order the defendant to appear before a county officer designated by the court to make an inquiry into the ability of the defendant to pay all or a portion of those costs or the court or traffic referee may make this determination at a hearing. At that hearing, the defendant shall be entitled to have, but shall not be limited to, the opportunity to be heard in person, to present witnesses and other documentary evidence, to confront and cross-examine adverse witnesses, to disclosure of the evidence against him or her, and to a written statement of the findings of the court or the county officer. If the court determines that the defendant has the ability to pay all or part of the costs, the court shall set the amount to be reimbursed and order the defendant to pay that sum to the county in the manner in which the court believes reasonable and compatible with the defendant s financial ability; or, with the consent of a defendant who is placed on probation, the court shall order the probation officer to set the amount of payment, which shall not exceed the maximum amount set by the court, and the manner in which the payment shall be made to the county. In making a determination of whether a defendant has the ability to pay, the court shall take into account the amount of any fine imposed upon the defendant and any amount the defendant has been ordered to pay in restitution.

The court may hold additional hearings during the probationary period. If practicable, the court or the probation officer shall order payments to be made on a monthly basis. Execution may be issued on the order in the same manner as a judgment in a civil action. The order to pay all or part of the costs shall not be enforced by contempt.

A payment schedule for reimbursement of the costs of presentence investigation based on income shall be developed by the probation department of each county and approved by the presiding judge of the superior court.

(d) The term ability to pay means the overall capability of the defendant to reimburse the costs, or a portion of the costs, of conducting the presentence investigation, preparing the presentence report, and probation, and includes, but is not limited to, all of the following regarding the defendant:

(1) Present financial position.

(2) Reasonably discernible future financial position. In no event shall the court consider a period of more than six months from the date of the hearing for purposes of determining reasonably discernible future financial position.

(3) Likelihood that the defendant will be able to obtain employment within the six-month period from the date of the hearing.

(4) Any other factors that may bear upon the defendant s financial capability to reimburse the county for the costs.

(e) At any time during the pendency of the judgment rendered according to the terms of this section, a defendant against whom a judgment has been rendered may petition the rendering court to modify or vacate its previous judgment on the grounds of a change of circumstances with regard to the defendant s ability to pay the judgment. The court shall advise the defendant of this right at the time of rendering of the judgment.

(Amended by Stats. 2002, Ch. 784, Sec. 605. Effective January 1, 2003.)



42004

For the purpose of determining the penalty to be imposed pursuant to this code, the court may consider a written report from the Department of Motor Vehicles containing information from its records showing prior convictions; and the communication is prima facie evidence of such convictions, if the defendant admits them, regardless of whether or not the complaint commencing the proceedings has alleged prior convictions.

For the purpose of this chapter a prior bail forfeiture shall be deemed to be a conviction of the offense charged.

(Repealed and added by Stats. 1968, Ch. 1192.)



42004.5

Upon conviction of any violation of any provision of this code, other than a felony violation and except this section, execution of sentence of imprisonment in the county jail shall be suspended, at the request of the convicted person, for a period of 24 hours, unless the judge determines that the person would not return. If, prior to the end of such period, the person does not deliver himself into custody for commencement of the execution of such sentence, his failure to appear shall constitute a misdemeanor.

(Added by Stats. 1973, Ch. 1184.)



42005

(a) Except as otherwise provided in this section, after a deposit of the fee under Section 42007 or bail, a plea of guilty or no contest, or a conviction, a court may order or permit a person who holds a noncommercial class C, class M1, or class M2 driver s license who pleads guilty or who pleads no contest or who is convicted of a traffic offense to attend a traffic violator school licensed pursuant to Chapter 1.5 (commencing with Section 11200) of Division 5.

(b) To the extent the court is in conformance with Title 49 of the Code of Federal Regulations, and except as otherwise provided in this section, the court may, after deposit of the fee under Section 42007 or bail, order or permit a person who holds a class A, class B, or commercial class C driver s license, who pleads guilty or no contest or is convicted of a traffic offense, to complete a course of instruction at a licensed traffic violator school if the person was operating a vehicle requiring only a class C license, or a class M license. The court may not order that the record of conviction be kept confidential. However, the conviction shall not be added to a violation point count for purposes of determining whether a driver is presumed to be a negligent operator under Section 12810.5.

(c) The court shall not order that a conviction of an offense be kept confidential according to Section 1808.7, order or permit avoidance of consideration of violation point counts under subdivision (b), or permit a person, regardless of the driver s license class, to complete a program at a licensed traffic violator school in lieu of adjudicating an offense if any of the following applies to the offense:

(1) It occurred in a commercial motor vehicle, as defined in subdivision (b) of Section 15210.

(2) Is a violation of Section 20001, 20002, 23103, 23104, 23105, 23140, 23152, or 23153, or of Section 23103, as specified in Section 23103.5.

(3) It is a violation described in subdivision (d) or (e) of Section 12810.

(d) A person ordered to attend a traffic violator school pursuant to subdivision (a) or (b) may choose the traffic violator school the person will attend. The court shall provide to each person subject to that order or referral the department s current list of licensed traffic violator schools.

(e) A person who willfully fails to comply with a court order to attend traffic violator school is guilty of a misdemeanor.

(Amended by Stats. 2012, Ch. 302, Sec. 2. Effective January 1, 2013.)



42005.1

The court may order a person designated to attend a traffic violator school to instead participate in a study of traffic violator schools licensed pursuant to Chapter 1.5 (commencing with Section 11200) of Division 5. The person s participation in that study constitutes attending a licensed traffic violator school program.

(Amended by Stats. 2010, Ch. 599, Sec. 13.7. Effective January 1, 2011.)



42005.3

Operative January 1, 1993, no local authority may allow a person who is alleged to have committed a traffic offense in violation of this code or an ordinance or resolution adopted under this code, to participate in a driver awareness or education program or in any other diversion program as an alternative to the procedure required to be followed under this code for alleged violations of this code.

This section does not apply to diversion programs for minors who commit infractions not involving a motor vehicle for which no fee is charged.

(Added by Stats. 1992, Ch. 1199, Sec. 13. Effective September 30, 1992.)



42005.5

Notwithstanding Section 46300 or 84500 of the Education Code or any other provision of law, on and after September 1, 1985, attendance at a school for traffic violators permitted or ordered pursuant to Section 41501 or 42005 shall not be included in computing the average daily attendance of any school district, community college district, or other public educational institution for purposes of allocation of state funds.

(Amended by Stats. 2010, Ch. 599, Sec. 15. Effective January 1, 2011.)



42006

(a) Except as provided in subdivision (c), there may be levied a special assessment in an amount equal to one dollar ($1) for every fine, forfeiture, and traffic violator school fee imposed and collected by any court that conducts a night or weekend session of the court, on all offenses involving a violation of a section of this code or any local ordinance adopted pursuant to this code, except offenses relating to parking.

(b) When a person makes a deposit of bail for an offense to which this section applies, in a case in which the person is required to appear in a court that conducts a night or weekend session, the person making the deposit shall also deposit a sufficient amount to include the assessment prescribed in this section for forfeited bail. If bail is forfeited, the amount of the assessment shall be transmitted by the clerk of the court to the county treasury for disposition as prescribed by subdivision (d).

(c) If a court conducts night or weekend sessions at two or more locations, the court may do either of the following:

(1) Levy assessments only on those persons who are required to appear at the location where night or weekend sessions are held.

(2) Levy assessments on persons who have the option to appear at a location where night or weekend court sessions are held and that is within 25 miles of the location of the court where the person is otherwise required to appear.

(d) After a determination by the court of the amount of the assessment due, the clerk of the court shall collect the amount and transmit it as provided in subdivision (g).

(e) In any case where a person convicted of any offense to which this section applies is imprisoned until the fine is satisfied, the court shall waive the penalty assessment.

(f) As used in subdivisions (g) and (h), the following terms have the following meanings:

(1) Court Facilities Trust Fund means the fund established by Section 70352 of the Government Code.

(2) Location means a court facility holding night or weekend sessions under this section.

(3) Transfer of responsibility means the transfer of responsibility for court facilities from the counties to the state pursuant to Chapter 5.7 (commencing with Section 70301) of Title 8 of the Government Code.

(g) (1) If transfer of responsibility for a location has occurred, the clerk shall collect any assessment imposed pursuant to subdivision (c) and transmit it to the Court Facilities Trust Fund. Moneys deposited pursuant to this subdivision shall be used for any purpose provided by subdivision (b) of Section 70352 of the Government Code.

(2) If transfer of responsibility for a location has not occurred, the clerk shall collect any assessment imposed pursuant to subdivision (c) and transmit it to the county treasury to be deposited in the night court session fund, and the moneys in the fund shall be expended by the county for maintaining courts for which transfer of responsibility has not occurred and that have night or weekend sessions for traffic offenses.

(h) (1) The county treasurer of each county shall transfer from the night court session fund to the Court Facilities Trust Fund an amount that is the same percentage of the night court session fund as of January 1, 2009, as the square footage of locations for which transfer of responsibility has occurred on or before January 1, 2009, is to the total square footage of locations.

(2) For locations for which transfer of responsibility occurs after January 1, 2009, the county treasurer shall, at the time of transfer of any location, transfer from the night court session fund to the Court Facilities Trust Fund an amount that is the same percentage of the night court session fund as the square footage of the location for which transfer of responsibility is occurring is to the sum of the square footage of locations for which transfer of responsibility has not occurred and the square footage of the location being transferred.

(3) Upon the transfer of responsibility for all locations, the county treasurer shall transfer to the Court Facilities Trust Fund any amount remaining in the night court session fund.

(4) Any expenditures made from the fund for a purpose other than those specified in paragraph (2) of subdivision (g) shall be repaid to the state for deposit in the Court Facilities Trust Fund.

(Amended by Stats. 2008, Ch. 218, Sec. 7. Effective January 1, 2009.)



42007

(a) (1) The clerk of the court shall collect a fee from every person who is ordered or permitted to attend a traffic violator school pursuant to Section 41501 or 42005 in an amount equal to the total bail set forth for the eligible offense on the uniform countywide bail schedule. As used in this subdivision, total bail means the amount established pursuant to Section 1269b of the Penal Code in accordance with the Uniform Bail and Penalty Schedule adopted by the Judicial Council, including all assessments, surcharges, and penalty amounts. Where multiple offenses are charged in a single notice to appear, the total bail is the amount applicable for the greater of the qualifying offenses. However, the court may determine a lesser fee under this subdivision upon a showing that the defendant is unable to pay the full amount.

The fee shall not include the cost, or any part thereof, of traffic safety instruction offered by a traffic violator school.

(2) The clerk may accept from a defendant who is ordered or permitted to attend traffic violator school a payment of at least 10 percent of the fee required by paragraph (1) upon filing a written agreement by the defendant to pay the remainder of the fee according to an installment payment schedule of no more than 90 days as agreed upon with the court. The Judicial Council shall prescribe the form of the agreement for payment of the fee in installments. When the defendant signs the Judicial Council form for payment of the fee in installments, the court shall continue the case to the date in the agreement to complete payment of the fee and submit the certificate of completion of traffic violator school to the court. The clerk shall collect a fee of up to thirty-five dollars ($35) to cover administrative and clerical costs for processing an installment payment of the traffic violator school fee under this paragraph.

(3) If a defendant fails to make an installment payment of the fee according to an installment agreement, the court may convert the fee to bail, declare it forfeited, and report the forfeiture as a conviction under Section 1803. The court may also charge a failure to pay under Section 40508 and impose a civil assessment as provided in Section 1214.1 of the Penal Code or issue an arrest warrant for a failure to pay. For the purposes of reporting a conviction under this subdivision to the department under Section 1803, the date that the court declares the bail forfeited shall be reported as the date of conviction.

(b) Revenues derived from the fee collected under this section shall be deposited in accordance with Section 68084 of the Government Code in the general fund of the county and, as may be applicable, distributed as follows:

(1) In any county in which a fund is established pursuant to Section 76100 or 76101 of the Government Code, the sum of one dollar ($1) for each fund so established shall be deposited with the county treasurer and placed in that fund.

(2) In any county that has established a Maddy Emergency Medical Services Fund pursuant to Section 1797.98a of the Health and Safety Code, an amount equal to the sum of each two dollars ($2) for every seven dollars ($7) that would have been collected pursuant to Section 76000 of the Government Code and, commencing January 1, 2009, an amount equal to the sum of each two dollars ($2) for every ten dollars ($10) that would have been collected pursuant to Section 76000.5 of the Government Code with respect to those counties to which that section is applicable shall be deposited in that fund. Nothing in the act that added this paragraph shall be interpreted in a manner that would result in either of the following:

(A) The utilization of penalty assessment funds that had been set aside, on or before January 1, 2000, to finance debt service on a capital facility that existed before January 1, 2000.

(B) The reduction of the availability of penalty assessment revenues that had been pledged, on or before January 1, 2000, as a means of financing a facility which was approved by a county board of supervisors, but on January 1, 2000, is not under construction.

(3) The amount of the fee that is attributable to Section 70372 of the Government Code shall be transferred pursuant to subdivision (f) of that section.

(c) For fees resulting from city arrests, an amount equal to the amount of base fines that would have been deposited in the treasury of the appropriate city pursuant to paragraph (3) of subdivision (b) of Section 1463.001 of the Penal Code shall be deposited in the treasury of the appropriate city.

(d) The clerk of the court, in a county that offers traffic school shall include in any courtesy notice mailed to a defendant for an offense that qualifies for traffic school attendance the following statement:

NOTICE: If you are eligible and decide not to attend traffic school your automobile insurance may be adversely affected. For drivers with a noncommercial driver s license, one conviction in any 18-month period will be held confidential and not show on your driving record if you complete a traffic violator school program. For drivers with a commercial driver s license, one conviction in any 18-month period will show on your driving record without a violation point if you complete a traffic violator school program.

(e) Notwithstanding any other provision of law, a county that has established a Maddy Emergency Medical Services Fund pursuant to Section 1797.98a of the Health and Safety Code shall not be held liable for having deposited into the fund, prior to January 1, 2009, an amount equal to two dollars ($2) for every ten dollars ($10) that would have been collected pursuant to Section 76000.5 of the Government Code from revenues derived from traffic violator school fees collected pursuant to this section.

(Amended by Stats. 2013, Ch. 523, Sec. 31. Effective January 1, 2014.)



42007.1

(a) The amount collected by the clerk pursuant to subdivision (a) of Section 42007 shall be in an amount equal to the total bail set forth for the eligible offense on the uniform countywide bail schedule plus a forty-nine-dollar ($49) fee, and a fee determined by the department to be sufficient to defray the cost of routine monitoring of traffic violator school instruction pursuant to subdivision (c) of Section 11208, and a fee, if any, established by the court pursuant to subdivision (c) of Section 11205.2 to defray the costs incurred by a traffic assistance program.

(b) Notwithstanding subdivision (b) of Section 42007, the revenue from the forty-nine-dollar ($49) fee collected under this section shall be deposited in the county general fund. Fifty-one percent of the amount collected under this section and deposited into the county general fund shall be transmitted therefrom monthly to the Controller for deposit in the Immediate and Critical Needs Account of the State Court Facilities Construction Fund, established in Section 70371.5 of the Government Code.

(c) The fee assessed pursuant to subdivision (c) of Section 11208 shall be allocated to the department to defray the costs of monitoring traffic violator school instruction.

(Amended by Stats. 2010, Ch. 599, Sec. 17. Effective January 1, 2011.)



42007.3

(a) Notwithstanding Section 42007, revenues derived from fees collected under Section 42007 from each person required or permitted to attend traffic violator school pursuant to Section 41501 or 42005 as a result of a violation of subdivision (a) or (c) of Section 21453, subdivision (c) of Section 21454, or subdivision (a) of Section 21457 shall be allocated as follows:

(1) The first 30 percent of the amount collected shall be allocated to the general fund of the city or county in which the offense occurred.

(2) The balance of the amount collected shall be deposited by the county treasurer under Section 42007.

(b) This section does not apply to the additional forty-nine-dollar ($49) court administrative fee assessed pursuant to subdivision (c) of Section 11208 collected under subdivision (a) of Section 42007.1.

(Amended by Stats. 2010, Ch. 599, Sec. 18. Effective January 1, 2011.)



42007.4

(a) Notwithstanding Section 42007, revenues derived from fees collected under Section 42007 from each person required or permitted to attend traffic violator school pursuant to Section 369b of the Penal Code as a result of a violation of subdivision (c) of Section 21752, involving railroad grade crossings, or Section 22451 or 22452 shall be allocated as follows:

(1) If the offense occurred in an area where a transit district or transportation commission established under Division 12 (commencing with Section 130000) of the Public Utilities Code provides rail transportation, the first 30 percent of the amount collected shall be allocated to the general fund of that transit district or transportation commission to be used only for public safety and public education purposes relating to railroad grade crossings.

(2) If there is no transit district or transportation commission providing rail transportation in the area where the offense occurred, the first 30 percent of the amount collected shall be allocated to the general fund of the county in which the offense occurred, to be used only for public safety and public education purposes relating to railroad grade crossings.

(3) The balance of the amount collected shall be deposited by the county treasurer under Section 1463 of the Penal Code.

(4) A transit district, transportation commission, or a county that is allocated funds pursuant to paragraph (1) or (2) shall provide public safety and public education relating to railroad grade crossings only to the extent that those purposes are funded by the allocations provided pursuant to paragraph (1) or (2).

(b) This section does not apply to the additional forty-nine-dollar ($49) court administrative fee assessed pursuant to subdivision (c) of Section 11208 collected under subdivision (a) of Section 42007.1.

(Amended by Stats. 2010, Ch. 599, Sec. 19. Effective January 1, 2011.)



42008

(a) Any county may operate an amnesty program for delinquent fines and bail imposed for an infraction or misdemeanor violation of the Vehicle Code, except parking violations of the Vehicle Code and violations of Section 23103, 23104, 23152, or 23153. The program shall be implemented by the courts in accordance with Judicial Council guidelines, and shall apply to infraction or misdemeanor violations of the Vehicle Code, except parking violations, upon which a fine or bail was delinquent on or before April 1, 1991.

(b) Under the amnesty program, any person owing a fine or bail due on or before April 1, 1991, that was imposed for an infraction or misdemeanor violation of the Vehicle Code, except violations of Section 23103, 23104, 23152, or 23153 or parking violations, may pay to the superior court the amount scheduled by the court, which shall be either (1) 70 percent of the total fine or bail or (2) the amount of one hundred dollars ($100) for an infraction or five hundred dollars ($500) for a misdemeanor. This amount shall be accepted by the court in full satisfaction of the delinquent fine or bail.

(c) No criminal action shall be brought against any person for a delinquent fine or bail paid under this amnesty program and no other additional penalties shall be assessed for the late payment of the fine or bail made under the amnesty program.

(d) Notwithstanding Section 1463 of the Penal Code, the total amount of funds collected by the courts pursuant to the amnesty program created by this section shall be deposited in the county treasury.

(Amended by Stats. 2002, Ch. 784, Sec. 606. Effective January 1, 2003.)



42008.5

(a) A county may establish a one-time amnesty program for fines and bail that have been delinquent for not less than six months as of the date upon which the program commences and were imposed for an infraction or misdemeanor violation of this code, except parking violations of this code and violations of Section 23103, 23104, 23105, 23152, or 23153.

(b) A person owing a fine or bail that is eligible for amnesty under the program may pay to the superior or juvenile court the amount scheduled by the court, that shall be accepted by the court in full satisfaction of the delinquent fine or bail and shall be either of the following:

(1) Seventy percent of the total fine or bail.

(2) The amount of one hundred dollars ($100) for an infraction or five hundred dollars ($500) for a misdemeanor.

(c) The amnesty program shall be implemented by the courts of the county on a one-time basis and conducted in accordance with Judicial Council guidelines for a period of not less than 120 days. The program shall operate not longer than six months from the date the court initiates the program.

(d) No criminal action shall be brought against a person for a delinquent fine or bail paid under the amnesty program and no other additional penalties, except as provided in Section 1214.1 of the Penal Code, shall be assessed for the late payment of the fine or bail made under the amnesty program.

(e) Notwithstanding Section 1463 of the Penal Code, the total amount of funds collected by the courts pursuant to the amnesty program shall be deposited in the county treasury until 150 percent of the cost of operating the program, excluding capital expenditures, have been so deposited. Thereafter, 37 percent of the amount of the delinquent fines and bail deposited in the county treasury shall be distributed by the county pursuant to Section 1464 of the Penal Code, 26 percent of the amount deposited shall be distributed by the county pursuant to Article 2 (commencing with Section 76100) of Chapter 12 of Title 8 of the Government Code, and the remaining 37 percent of the amount deposited shall be retained by the county.

(f) The deposit of fines and bails in the county treasury as described in subdivision (e) is limited to the amnesty program described in this section, and it is the intent of the Legislature that it shall not be considered a precedent with respect to affecting programs that receive funding pursuant to Section 1463 of the Penal Code.

(g) Each county participating in the program shall file, not later than six months after the termination of the program, a written report with the Assembly Committee on Judiciary and the Senate Committee on Judiciary. The report shall summarize the amount of money collected, operating costs of the program, distribution of funds collected, and when possible, how the funds were expended.

(Amended by Stats. 2007, Ch. 682, Sec. 21. Effective January 1, 2008.)



42008.7

(a) The State of California continues to face a fiscal and economic crisis affecting the State Budget and the overall state economy. In light of this crisis, a one-time infraction amnesty program would do the following:

(1) Provide relief to individuals who have found themselves in violation of a court-ordered obligation because they are financially unable to pay traffic bail or fines.

(2) Provide increased revenue at a time when revenue is scarce by encouraging payment of old fines that have remained unpaid.

(3) Allow courts and counties to resolve older delinquent cases and focus limited resources on collecting on more recent cases.

(b) A one-time amnesty program for fines and bail meeting the eligibility requirements set forth in subdivision (e) shall be established in each county. Unless agreed otherwise by the court and the county in writing, the government entities that are responsible for the collection of delinquent court-ordered debt shall be responsible for implementation of the amnesty program as to that debt, maintaining the same division of responsibility in place with respect to the collection of court-ordered debt under subdivision (b) of Section 1463.010 of the Penal Code.

(c) As used in this section, the term fine or bail refers to the total amounts due in connection with a specific violation, which include, but are not limited to, the following:

(1) Base fine or bail, as established by court order, by statute, or by the court s bail schedule.

(2) Penalty assessments imposed pursuant to Section 1464 of the Penal Code and Sections 70372, 76000, 76000.5, 76104.6, and 76104.7 of the Government Code.

(3) Civil assessment imposed pursuant to Section 1214.1 of the Penal Code.

(4) State surcharge imposed pursuant to Section 1465.7 of the Penal Code.

(5) Court security fee imposed pursuant to Section 1465.8 of the Penal Code.

(d) In addition to and at the same time as the mandatory one-time amnesty program is established pursuant to subdivision (b), the court and the county may jointly agree to extend that amnesty program to fines and bail imposed for a misdemeanor violation of this code and a violation of Section 853.7 of the Penal Code added to the misdemeanor case otherwise subject to the amnesty. The amnesty program authorized pursuant to this subdivision shall not apply to parking violations and violations of Section 23103, 23104, 23105, 23152, or 23153 of this code.

(e) Violations are only eligible for amnesty if paragraph (1), (2), or (3) applies and the requirements of paragraphs (4), (5), and (6) are met:

(1) The violation is an infraction violation filed with the court.

(2) It is a violation of subdivision (a) or (b) of Section 40508, or a violation of Section 853.7 of the Penal Code added to the case subject to paragraph (1).

(3) The violation is a misdemeanor violation filed with the court to which subdivision (d) applies.

(4) The due date for payment of the fine or bail was on or before January 1, 2009.

(5) The defendant does not owe victim restitution on any case within the county.

(6) There are no outstanding misdemeanor or felony warrants for the defendant within the county, except for misdemeanor warrants for misdemeanor violations authorized by the court and the county pursuant to subdivision (d).

(f) Each amnesty program shall accept, in full satisfaction of any eligible fine or bail, 50 percent of the fine or bail amount, as defined in subdivision (c) of this section. Payment of a fine or bail under an amnesty program implemented pursuant to this section shall be accepted beginning January 1, 2012, and ending June 30, 2012. The Judicial Council shall adopt guidelines for the amnesty program no later than November 1, 2011, and each program shall be conducted in accordance with Judicial Council guidelines.

(g) No criminal action shall be brought against a person for a delinquent fine or bail paid under the amnesty program.

(h) The total amount of funds collected under the amnesty program shall as soon as practical after receipt thereof be deposited in the county treasury or the account established under Section 77009 of the Government Code. Any unreimbursed costs of operating the amnesty program, excluding capital expenditures, may be deducted from the revenues collected under the amnesty program by the court or the county that incurred the expense of operating the program. Notwithstanding Section 1203.1d of the Penal Code, the remaining revenues collected under the amnesty program shall be distributed on a pro rata basis in the same manner as a partial payment distributed pursuant to Section 1462.5 of the Penal Code.

(i) Each court or county implementing an amnesty program shall file, not later than September 30, 2012, a written report with the Judicial Council, on a form approved by the Judicial Council. The report shall include information about the number of cases resolved, the amount of money collected, and the operating costs of the amnesty program. Notwithstanding Section 10231.5 of the Government Code, on or before December 31, 2012, the Judicial Council shall submit a report to the Legislature summarizing the information provided by each court or county.

(Amended by Stats. 2011, Ch. 662, Sec. 1. Effective January 1, 2012.)



42009

(a) For an offense specified in subdivision (b), committed by the driver of a vehicle within a highway construction or maintenance area, during any time when traffic is regulated or restricted through or around that area pursuant to Section 21367, or when the highway construction or maintenance is actually being performed in the area by workers acting in their official capacity, the fine, in a misdemeanor case, shall be double the amount otherwise prescribed. In an infraction case, the fine shall be one category higher than the penalty otherwise prescribed by the uniform traffic penalty schedule established pursuant to Section 40310.

(b) A violation of the following is an offense that is subject to subdivision (a):

(1) Section 21367, relating to regulation of traffic at a construction site.

(2) Article 3 (commencing with Section 21450) of Chapter 2 of Division 11, relating to obedience to traffic devices.

(3) Chapter 3 (commencing with Section 21650) of Division 11, relating to driving, overtaking, and passing.

(4) Chapter 4 (commencing with Section 21800) of Division 11, relating to yielding the right-of-way.

(5) Chapter 6 (commencing with Section 22100) of Division 11, relating to turning and stopping and turn signals.

(6) Chapter 7 (commencing with Section 22348) of Division 11, relating to speed limits.

(7) Chapter 8 (commencing with Section 22450) of Division 11, relating to special traffic stops.

(8) Section 23103, relating to reckless driving.

(9) Section 23104 or 23105, relating to reckless driving which results in bodily injury to another.

(10) Section 23109 or 23109.1, relating to speed contests.

(11) Section 23152, relating to driving under the influence of alcohol or a controlled substance, or a violation of Section 23103, as specified in Section 23103.5, relating to alcohol-related reckless driving.

(12) Section 23153, relating to driving under the influence of alcohol or a controlled substance, which results in bodily injury to another.

(13) Section 23154, relating to convicted drunk drivers operating a motor vehicle with a blood-alcohol concentration of 0.01 percent or greater.

(14) Section 23220, relating to drinking while driving.

(15) Section 23221, relating to drinking in a motor vehicle while on the highway.

(16) Section 23222, relating to driving while possessing an open alcoholic beverage container.

(17) Section 23223, relating to being in a vehicle on the highway while possessing an open alcoholic beverage container.

(18) Section 23224, relating to being a driver or passenger under the age of 21 possessing an open alcoholic beverage container.

(19) Section 23225, relating to being the owner or driver of a vehicle in which there is an open alcoholic beverage container.

(20) Section 23226, relating to being a passenger in a vehicle in which there is an open alcoholic beverage container.

(c) This section applies only when construction or maintenance work is actually being performed by workers, and there are work zone traffic control devices, traffic controls or warning signs, or any combination of those, to notify motorists and pedestrians of construction or maintenance workers in the area.

(Amended by Stats. 2007, Ch. 749, Sec. 6.5. Effective January 1, 2008. Operative January 1, 2009, by Sec. 9 of Ch. 749.)



42010

(a) For an offense specified in subdivision (b) that is committed by the driver of a vehicle within an area that has been designated as a Safety Enhancement-Double Fine Zone pursuant to Section 97 and following of the Streets and Highways Code, the fine, in a misdemeanor case, shall be double the amount otherwise prescribed, and, in an infraction case, the fine shall be one category higher than the penalty otherwise prescribed by the uniform traffic penalty schedule established pursuant to Section 40310.

(b) A violation of the following is an offense that is subject to subdivision (a):

(1) Chapter 3 (commencing with Section 21650) of Division 11, relating to driving, overtaking, and passing.

(2) Chapter 7 (commencing with Section 22348) of Division 11, relating to speed limits.

(3) Section 23103, relating to reckless driving.

(4) Section 23104 or 23105, relating to reckless driving that results in bodily injury to another.

(5) Section 23109 or 23109.1, relating to speed contests.

(6) Section 23152, relating to driving under the influence of alcohol or a controlled substance, or a violation of Section 23103, as specified in Section 23103.5, relating to alcohol-related reckless driving.

(7) Section 23153, relating to driving under the influence of alcohol or a controlled substance, which results in bodily injury to another.

(8) Section 23154, relating to convicted drunk drivers operating a motor vehicle with a blood-alcohol concentration of 0.01 percent or greater.

(9) Section 23220, relating to drinking while driving.

(10) Section 23221, relating to drinking in a motor vehicle while on the highway.

(11) Section 23222, relating to driving while possessing an open alcoholic beverage container.

(12) Section 23223, relating to being in a vehicle on the highway while possessing an open alcoholic beverage container.

(13) Section 23224, relating to being a driver or passenger under 21 years of age possessing an open alcoholic beverage container.

(14) Section 23225, relating to being the owner or driver of a vehicle in which there is an open alcoholic beverage container.

(15) Section 23226, relating to being a passenger in a vehicle in which there is an open alcoholic beverage container.

(c) This section applies only when traffic controls or warning signs have been placed pursuant to Section 97 or 97.1 of the Streets and Highways Code.

(d) (1) Notwithstanding any other provision of law, the enhanced fine imposed pursuant to this section shall be based only on the base fine imposed for the underlying offense and shall not include any other enhancements imposed pursuant to law.

(2) Notwithstanding any other provision of law, any additional penalty, forfeiture, or assessment imposed by any other statute shall be based on the amount of the base fine before enhancement or doubling and shall not be based on the amount of the enhanced fine imposed pursuant to this section.

(Amended by Stats. 2007, Ch. 749, Sec. 7.5. Effective January 1, 2008. Operative January 1, 2009, by Sec. 9 of Ch. 749.)






ARTICLE 2. Weight Violations

42030

(a) Every person convicted of a violation of any weight limitation provision of Division 15 (commencing with Section 35000), and every person convicted of a violation of Section 21461 with respect to signs provided pursuant to Section 35654 or 35752, and every person convicted of a violation of Section 40001 for requiring the operation of a vehicle upon a highway in violation of any provision referred to in this section shall be punished by a fine which equals the amounts specified in the following table:

Pounds of excess weight

Fine

? 0 1,000 ........................

$ 20

1,001 1,500 ........................

30

1,501 2,000 ........................

40

2,001 2,500 ........................

55

2,501 3,000 ........................

85

3,001 3,500 ........................

105

3,501 4,000 ........................

125

4,001 4,500 ........................

145

4,501 5,000 ........................

175

5,001 6,000 ........................

.04 each lb.

6,001 7,000 ........................

.06 each lb.

7,001 8,000 ........................

.08 each lb.

8,001 10,000 ........................

.15 each lb.

10,001 and over ........................

.20 each lb.

(b) No part of the penalties prescribed by this section shall be suspended for a conviction of any of the following:

(1) Section 40001 for requiring operation of a vehicle upon a highway in violation of any provision referred to in this section.

(2) Any provision referred to in this section when the amount of the weight exceeds 4,000 pounds.

(3) Any provision referred to in this section when a second or subsequent conviction of a violation thereof occurs within three years immediately preceding the violation charged.

(c) However, notwithstanding any other provision of this section, the court shall exercise discretion with respect to the imposition of the fine under this section for excess weight not exceeding 1,000 pounds if the load of the vehicle cited consisted entirely of field-loaded, unprocessed bulk agricultural or forest products or livestock being transported from the field to the first point of processing or handling.

(d) Notwithstanding any other provision of this section, the court may exercise discretion with respect to the imposition of the fine under this section if any applicable local permit was obtained prior to the court hearing and, at the time of issuance of the notice to appear, the motor carrier was transporting construction equipment or materials and a valid extra-legal load permit from the Department of Transportation was in effect.

(Amended by Stats. 1996, Ch. 456, Sec. 1. Effective January 1, 1997.)



42030.1

(a) Every person convicted of a violation of any declared gross vehicle weight limitation provision of this code, shall be punished by a fine that equals the amounts specified in the following table:

Pounds in Excess of the Declared Gross Vehicle Weight

Fine

1,001 1,500 ........................

$ 250

1,501 2,000 ........................

300

2,001 2,500 ........................

350

2,501 3,000 ........................

400

3,001 3,500 ........................

450

3,501 4,000 ........................

500

4,001 4,500 ........................

550

4,501 5,000 ........................

600

5,001 6,000 ........................

700

6,001 7,000 ........................

800

7,001 8,000 ........................

900

8,001 10,000 ........................

1,000

10,001 and over ........................

2,000

(b) No part of the penalties prescribed by this section shall be suspended for a conviction of any of the following:

(1) Section 40001 for requiring operation of a vehicle upon a highway in violation of any provision referred to in this section.

(2) Any provision referred to in this section when a second or subsequent conviction of a violation thereof occurs within three years immediately preceding the violation charged.

(Added by Stats. 2000, Ch. 861, Sec. 58. Effective September 29, 2000. Operative December 31, 2001, pursuant to Sec. 67 of Ch. 861.)



42031

Whenever the gross weight and any axle or wheel weight of a vehicle are in excess of the limits prescribed in this code, the excess weights shall be deemed one offense in violation of this code.

(Enacted by Stats. 1959, Ch. 3.)



42032

(a) In addition to any other fines and penalties, any local public agency which owns or operates vehicles used for the collection of garbage, refuse, or rubbish and which has, within any 90-day period, been convicted an excessive number of times for operating those vehicles in violation of any of the weight limitations set forth in Chapter 5 (commencing with Section 35550) of Division 15, taking into consideration the total number of trip routes for those vehicles which are normally scheduled in the same 90-day period, may be assessed a civil penalty not to exceed two thousand five hundred dollars ($2,500) for each violation. Nothing in this section affects the legal standards, proof requirements, or penalty provisions of any other provision of the law.

(b) The penalties imposed by this section shall be assessed and recovered in a civil action brought by the Attorney General or by any district attorney or city attorney. Prior to undertaking a civil action, a reasonable effort for informal resolution of the problem of excessive violations shall be made by the applicable attorney. Penalties recovered shall be paid to the Treasurer for deposit in the State Highway Account in the State Transportation Fund and used, upon appropriation, for purposes of highway maintenance.

(Added by Stats. 1990, Ch. 88, Sec. 1.)









CHAPTER 2. Disposition of Fees, Fines, and Forfeitures

ARTICLE 1. Fines and Forfeitures

42200

(a) Of the total amount of fines and forfeitures received by a city under Section 1463 of the Penal Code that proportion which is represented by fines and forfeitures collected from any person charged with a misdemeanor under this code following arrest by an officer employed by a city, shall be paid into the treasury of the city and deposited in a special fund to be known as the Traffic Safety Fund, and shall be used exclusively for official traffic control devices, the maintenance thereof, equipment and supplies for traffic law enforcement and traffic accident prevention, and for the maintenance, improvement, or construction of public streets, bridges, and culverts within the city, but the fund shall not be used to pay the compensation of traffic or other police officers. The fund may be used to pay the compensation of school crossing guards who are not regular full-time members of the police department of the city.

(b) For purposes of this section, city includes any city, city and county, district, including any enterprise special district, community service district, or county service area engaged in police protection activities as reported to the Controller for inclusion in the 1989 90 edition of the Financial Transactions Report Concerning Special Districts under the heading of Police Protection and Public Safety, authority, or other local agency (other than a county) which employs persons authorized to make arrests or to issue notices to appear or notices of violation which may be filed in court.

(Amended by Stats. 1995, Ch. 285, Sec. 2. Effective January 1, 1996.)



42201

(a) Of the total amount of fines and forfeitures received by a county under Section 1463.001 of the Penal Code, fines and forfeitures collected from any person charged with a misdemeanor under this code following arrest by any officer employed by the state or by the county shall be paid into the general fund of the county. However, the board of supervisors of the county may, by resolution, provide that a portion thereof be transferred into the road fund of the county.

(b) The board of supervisors of a county may enter into a contract with the Department of the California Highway Patrol for the purpose of providing adequate protection for school pupils who are required to cross heavily traveled streets, highways, and roadways in the unincorporated areas of the county. When requested, the Department of the California Highway Patrol may provide such service and the county shall reimburse the state for salaries and wages of crossing guards furnished by the Department of the California Highway Patrol pursuant to such contract, including any necessary retirement and general administrative costs and expenses in connection therewith, and may pay the costs thereof from amounts deposited in the road fund pursuant to this section.

(c) Fines and forfeitures received by a county under Section 1463.001 of the Penal Code may be used to pay the compensation of school crossing guards and necessary equipment costs and administrative costs.

(d) When requested by any county which had in effect on June 30, 1979, a contract with the Department of the California Highway Patrol, to provide protection for school pupils at school crossings, the department upon request of a county shall continue to administer such school crossing program until June 30, 1980. The county shall reimburse the Department of the California Highway Patrol for general administrative costs and expenses in connection therewith, except that, effective January 1, 1980, the crossing guards shall be furnished to the California Highway Patrol and such crossing guards shall be employees of the county, the county superintendent of schools, the affected school districts, or both the superintendent and the affected school districts, at the option of the board of supervisors of the county. Any salaries and wages of crossing guards, including necessary retirement and equipment costs and any administrative costs shall be paid or reimbursed by the county from amounts deposited in the road fund pursuant to this section.

(e) The board of supervisors may adopt standards for the provision of school crossing guards. The board has final authority over the total cost of the school crossing guard program of any agency to be paid or reimbursed from amounts deposited in the road fund pursuant to this section. The board of supervisors may specify that a designated county officer, employee, or commissioner is to hire school crossing guards, or, in the alternative, the board may specify that any school district crossing guard program in unincorporated areas shall be maintained by the school districts desiring the program.

(Amended by Stats. 1994, Ch. 308, Sec. 34. Effective July 21, 1994.)



42201.1

Fines and forfeitures received by a county under Section 1463 of the Penal Code may be used to reimburse the state for the construction of platform scales and vehicle inspection facilities in the county.

(Added by Stats. 1985, Ch. 407, Sec. 1. Effective July 30, 1985.)



42201.5

Fines, forfeitures, and deposits of bail collected as a result of a charge or conviction of an infraction shall be deposited and distributed in the same manner as fines, forfeitures, and deposits of bail collected from a person charged with or convicted of a misdemeanor.

(Added by Stats. 1968, Ch. 1192.)



42201.6

(a) A deposit of bail received with respect to an infraction violation of this code, or any local ordinance adopted pursuant to this code, including, but not limited to, a violation involving the standing or parking of a vehicle, shall be refunded by the agency which issued the notice of violation or the court within 30 days of a cancellation, dismissal, or finding of not guilty of the offense charged.

(b) Multiple or duplicate deposits of bail or parking penalty shall be identified by the court or agency and refunded within 30 days of identification.

(c) Any amount to be refunded in accordance with subdivision (a) or (b) shall accrue interest, at the rate specified in Section 3289 of the Civil Code, on and after the 60th day of a cancellation, dismissal, or finding of not guilty or identification of multiple or duplicate deposits, and shall be refunded as soon as possible thereafter along with accrued interest.

(Amended by Stats. 1989, Ch. 290, Sec. 1.)



42202

Failure, refusal, or neglect on the part of any judicial or other officer or employee receiving or having custody of any fine or forfeiture mentioned in this article either before or after deposit in the respective fund to comply with the foregoing provisions of this article is misconduct in office and ground for removal therefrom.

(Enacted by Stats. 1959, Ch. 3.)



42203

Notwithstanding Section 42201 or 42201.5, 50 percent of all fines and forfeitures collected in a superior court upon conviction or upon the forfeiture of bail for violations of any provisions of the Vehicle Code, or of any local ordinance or resolution, relating to stopping, standing, or parking a vehicle, that have occurred upon the premises of facilities physically located in such county, but which are owned by another county, which other county furnishes law enforcement personnel for the premises, shall be transmitted pursuant to this section to the county which owns the facilities upon which the violations occurred. The court receiving such moneys shall, once each month, transmit such moneys received in the preceding month to the county treasurer of the county in which the court is located. Once each month in which the county treasurer receives such moneys, the county treasurer shall transmit to the county which owns such facilities an amount equal to 50 percent thereof. The county owning such facilities shall, upon receipt of such moneys from the superior court of the county in which the facilities are physically located, deposit such moneys in its county treasury for use solely in meeting traffic control and law enforcement expenses on the premises upon which the violations occurred.

This section shall not apply when the county in which such facilities are located performs all law enforcement functions with respect to such facilities.

(Amended by Stats. 2002, Ch. 784, Sec. 608. Effective January 1, 2003.)



42204

Notwithstanding any other provisions of law, all fines and forfeitures collected for violations of Division 16.5 (commencing with Section 38000) shall be deposited in the appropriate fund in the county where the violation occurred and distributed in the same manner as specified in Section 42201.5, and shall be used for enforcing laws related to the operation of off-highway motor vehicles.

(Amended by Stats. 2002, Ch. 563, Sec. 46. Effective January 1, 2003.)



42205

(a) Notwithstanding Chapter 3 (commencing with Section 42270), the department shall file, at least monthly with the Controller, a report of money received by the department pursuant to Section 9400 for the previous month and shall, at the same time, remit all money so reported to the Treasurer. On order of the Controller, the Treasurer shall deposit all money so remitted into the State Highway Account in the State Transportation Fund, or directly into the Transportation Debt Service Fund as provided in paragraph (2) of subdivision (c) of Section 9400.4, as applicable.

(b) The Legislature shall appropriate from the State Highway Account in the State Transportation Fund to the department and the Franchise Tax Board amounts equal to the costs incurred by each in performing their duties pursuant to Article 3 (commencing with Section 9400) of Chapter 6 of Division 3. The applicable amounts shall be determined so that the appropriate costs for registration and weight fee collection activities are appropriated between the recipients of revenues in proportion to the revenues that would have been received individually by those recipients if the total fee imposed under the Vehicle License Fee Law (Part 5 (commencing with Section 10701) of Division 2 of the Revenue and Taxation Code) was 2 percent of the market value of a vehicle. The remainder of the funds collected under Section 9400 and deposited in the account, other than the direct deposits to the Transportation Debt Service Fund referenced in subdivision (a), may be appropriated to the Department of Transportation, the Department of the California Highway Patrol, and the Department of Motor Vehicles for the purposes authorized under Section 3 of Article XIX of the California Constitution.

(Amended by Stats. 2013, Ch. 35, Sec. 15. Effective June 27, 2013.)






ARTICLE 2. Refund of Fees and Penalties

42230

Whenever any application made under this code is accompanied by any fee, except an application for an occupational license accompanied by a fee as specified in Section 9262, 9262.5, 11309, or 11820, or an application for a duplicate driver s license, as required by law, and the application is refused or rejected, the fees shall be returned to the applicant, except that, whenever any application is made for the first set of special plates under subdivision (a) of Section 9262 and the application is refused or rejected, the fee for the special plates only shall be returned to the applicant or, when application is made for the first set of special plates under subdivision (1) of Section 9264 and the application is refused or rejected, the fee for the special plates shall be returned to the applicant.

(Amended by Stats. 1996, Ch. 124, Sec. 150. Effective January 1, 1997.)



42231

Whenever any application is made under this code and the application is accompanied by any fee which is excessive or not legally due, or whenever the department in consequence of any error either of fact or of law as to the proper amount of any fee or any penalty thereon or as to the necessity of obtaining any privilege under this code collects any fee or penalty which is excessive, erroneous, or not legally due, the person who has paid the erroneous or excessive fee or penalty, or his agent on his behalf, may apply for and receive a refund of the amount thereof as provided in this article, or the department may refund the same within three years after the date of the payment or collection.

(Amended by Stats. 1961, Ch. 20.)



42232

The application for refund shall be presented to the department in a format prescribed by the department within three years from the date of payment of the erroneous or excessive fee or penalty and shall identify the payment made and state the grounds upon which it is claimed that the payment was excessive or erroneous.

(Amended by Stats. 2000, Ch. 787, Sec. 26. Effective January 1, 2001.)



42233

(a) Whenever any fee or penalty subject to refund under Section 42231 after application therefor has not been paid into the State Treasury, the department shall refund the fee or penalty.

(b) Whenever any fee or penalty subject to refund under Section 42231 after application therefor or Section 10901 of the Revenue and Taxation Code has been paid into the State Treasury to the credit, in whole or in part, of the Motor Vehicle License Fee Account in the Transportation Tax Fund (hereafter referred to in this section as the Motor Vehicle License Fee Account), or to the credit, in whole or in part, of the Motor Vehicle Account in the State Transportation Fund (hereafter referred to in this section as the Motor Vehicle Account), the department shall prepare a claim setting forth the facts pertaining to the fee or penalty sought to be refunded, and the State Controller shall draw his warrant upon the account or accounts to which the fee or penalty was credited. In lieu of filing claims for refund against both the Motor Vehicle Account and the Motor Vehicle License Fee Account when an amount has been determined to be due from both accounts, the director may file a single claim with the State Controller, drawn against the Motor Vehicle Account covering the amount of both refunds, and the State Controller shall thereupon draw his warrant on the Motor Vehicle Account. At least quarterly, the director shall certify to the State Controller the amounts paid from the Motor Vehicle Account which are properly chargeable to the Motor Vehicle License Fee Account supported by such detail as the State Controller may require. Upon order of the State Controller, the amounts so required shall be transferred from the Motor Vehicle License Fee Account to the credit of the Motor Vehicle Account.

(c) This section is an appropriation of any and all amounts necessary to refund and repay any excessive or erroneous fees and penalties collected under this code, and the procedure prescribed in this article for refunds shall be deemed a compliance with the requirements of the Government Code relating to the refund of excessive or erroneous fees or penalties.

(Amended by Stats. 1978, Ch. 669.)



42235

Whenever the department collects any fee which is excessive or not legally due and application for the refund of the fee is not filed within the time prescribed by law because the applicant failed to receive from the department a certificate of registration for the vehicle upon which the refund of fee is sought, the director shall have the power to authorize the payment of a refund in such a case upon a proper showing by the applicant that the delay in applying for the refund was due to the failure to receive the certificate of registration within the statutory period allowed for making application for refund of fees.

(Enacted by Stats. 1959, Ch. 3.)









CHAPTER 3. Motor Vehicle Account

42270

(a) The Department of Motor Vehicles and the Department of the California Highway Patrol each shall file, at least monthly with the Controller, a report of money received by the department covering all fees for applications accepted by the department and all other moneys received by the department under this code and, at the same time, shall remit all money so reported to the Treasurer. On order of the Controller, the Treasurer shall deposit in the Motor Vehicle Account in the State Transportation Fund, into which is merged the Motor Vehicle Account in the Transportation Tax Fund, all moneys so reported and remitted.

Any reference in any law or regulation to the Motor Vehicle Fund, or to the Motor Vehicle Account in the Transportation Tax Fund, shall be deemed to refer to the Motor Vehicle Account in the State Transportation Fund, which is created by subdivision (a) of Section 42271.

(b) The amount of any penalties collected by the department pursuant to Sections 9553 and 9554 of this code and Sections 10770 and 10854 of the Revenue and Taxation Code shall, for purposes of subdivision (a), be deemed to be a percentage of the weight fee, registration fee, and vehicle license fee obtained when applying the total of these fees collected, excluding use tax, against the individual weight fees, registration fees, and vehicle license fees collected on each application. Penalties which cannot be allocated in accordance with this subdivision shall be allocated according to subdivision (c).

(c) The amount of any penalties collected by the department, as provided in Sections 9553 and 9554 of this code and Sections 10770 and 10854 of the Revenue and Taxation Code which cannot be allocated in accordance with subdivision (b), shall, for the purposes of subdivision (a), be deemed to be a percentage of the total fees allocated under this section and under Section 11001 of the Revenue and Taxation Code equal to that percentage of the ratio based on the fees previously allocated under this section and under Section 11001 of the Revenue and Taxation Code in the fiscal year preceding the calendar year for which the penalties are to be allocated. That ratio shall be reevaluated periodically and shall be adjusted to reflect any change in the fee structure that may be provided in this code or in Part 5 (commencing with Section 10701) of Division 2 of the Revenue and Taxation Code.

(d) Whenever any fee paid to the department has not been allocated within one year of the date of collection, the fee shall be allocated to the Motor Vehicle License Fee Account in the Transportation Tax Fund, and the Motor Vehicle Account and the State Highway Account in the State Transportation Fund, in proportion to the revenue allocated to those accounts by the department in the previous fiscal year.

(Amended by Stats. 1986, Ch. 693, Sec. 1.)



42271

(a) The Motor Vehicle Account in the State Transportation Fund is hereby created.

(b) The moneys deposited to the credit of the Motor Vehicle Account in the State Transportation Fund which are appropriated in the Budget Act or any other appropriation act for the support of or expenditure by the Department of Motor Vehicles shall be expended by the department in carrying out the provisions of this code and in enforcing any other laws relating to vehicles or the use of highways.

Regularly employed peace officers of the department may, when authorized by the director, expend such sums as authorized for the purchase of counterfeit, false, forged, or fictitious certificates of ownership, registration card, certificate, license or special plate or permit, or driver s license provided for by this code as evidence, or for expenditures related to the procurement of such evidence, or for expenditures made to investigate other violations of laws administered by the department. When approved by the director, the identity of a peace officer who submits a claim need not be disclosed if the disclosure might materially prejudice the investigation.

The sums so expended shall be repaid to the peace officer making the expenditure upon claims approved by the director. The claims, when approved, shall be paid out of funds appropriated or made available by law for the support of the department.

(c) The moneys deposited to the credit of the Motor Vehicle Account in the State Transportation Fund which are appropriated in the Budget Act or any other appropriation act for the support of or expenditure by the Department of the California Highway Patrol shall be expended by the department in carrying out the provisions of this code and in enforcing any other laws relating to vehicles or the use of highways. The Department of the California Highway Patrol may draw, without at the time furnishing vouchers and itemized statements, sums not to exceed in the aggregate one hundred thousand dollars ($100,000), the sums so drawn to be used as a revolving fund where cash advances are necessary. At the close of each fiscal year, the moneys so drawn shall be accounted for and substantiated by vouchers and itemized statements submitted to and audited by the State Controller.

(Amended by Stats. 1978, Ch. 669.)



42272

For the 2012 13 fiscal year, upon order of the Director of Finance, the Controller shall transfer four hundred thirty-two million two hundred thousand dollars ($432,200,000) from the Motor Vehicle Account to the General Fund as a loan, provided that the loan shall be repaid. The Director of Finance shall order the repayment by the Controller of that four hundred thirty-two million two hundred thousand dollars ($432,200,000) to the Motor Vehicle Account no later than June 30, 2016.

(Added by Stats. 2012, Ch. 22, Sec. 8. Effective June 27, 2012.)



42273

By the 10th day of each calendar month, the balance remaining to the credit of the Motor Vehicle Account in the State Transportation Fund at the close of business on the last day of the preceding calendar month, after payments of refunds and administration and enforcement, that is not needed for immediate use from the Motor Vehicle Account shall, on order of the State Controller, be transferred to the credit of the State Highway Account in the State Transportation Fund.

(Amended by Stats. 1978, Ch. 669.)



42275

Notwithstanding Section 42273, the State Controller may, after at least 15 days prior notice, transfer back to the Motor Vehicle Account in the State Transportation Fund amounts transferred to the State Highway Account in the State Transportation Fund pursuant to that section to pay costs incurred against other appropriations from the Motor Vehicle Account.

(Amended by Stats. 1978, Ch. 669.)



42276

Not later than January 10, 1985, and not later than January 10th of each four-year period thereafter, the Secretary of the Business, Transportation and Housing Agency shall submit a report to the Legislature on a study of the fees imposed under this code, including any finding or recommendation on changes in the fees necessary to generate sufficient revenues for the Motor Vehicle Account in the State Transportation Fund to finance those operations of state government to be financed from those revenues.

(Added by Stats. 1981, Ch. 541, Sec. 39. Effective September 17, 1981.)



42277

No money in the Motor Vehicle Account in the State Transportation Fund may be expended for automobile driver training.

(Added by Stats. 1984, Ch. 94, Sec. 1.)












Water Code - WAT

GENERAL PROVISIONS

1

This act shall be known as the Water Code.

(Enacted By Stats. 1943, Ch. 368.)



2

The provisions of this code, in so far as they are substantially the same as existing statutory provisions relating to the same subject matter, shall be construed as restatements and continuations thereof, and not as new enactments.

(Enacted by Stats. 1943, Ch. 368.)



3

All persons who, at the time this code takes effect, hold office under any of the acts repealed by this code, which offices are continued by this code, continue to hold them according to their former tenure.

(Enacted by Stats. 1943, Ch. 368.)



4

No action or proceeding commenced before this code takes effect, and no right accrued, is affected by this code, but all procedure thereafter taken therein shall conform to the provisions of this code so far as possible.

(Enacted by Stats. 1943, Ch. 368.)



5

Unless the provision or the context otherwise requires, these definitions, rules of construction, and general provisions shall govern the construction of this code.

(Enacted by Stats. 1943, Ch. 368.)



6

Division, part, chapter, article, and section headings do not in any manner affect the scope, meaning, or intent of the provisions of this code.

(Enacted by Stats. 1943, Ch. 368.)



7

Whenever a power is granted to, or a duty is imposed upon, a public officer, the power may be exercised or the duty may be performed by a deputy of the officer or by a person authorized, pursuant to law, by the officer, unless this code expressly provides otherwise.

(Enacted by Stats. 1943, Ch. 368.)



8

Writing includes any form of recorded message capable of comprehension by ordinary visual means. Whenever any notice, report, statement, petition, or record is required or authorized by this code, it shall be made in writing in the English language unless it is expressly provided otherwise.

(Enacted by Stats. 1943, Ch. 368.)



9

Whenever reference is made to any portion of this code or of any other law of this State, the reference applies to all amendments and additions heretofore or hereafter made.

(Enacted by Stats. 1943, Ch. 368.)



10

Section means a section of this code unless some other statute is specifically mentioned. Subdivision means a subdivision of the section in which that term occurs unless some other section is expressly mentioned.

(Enacted by Stats. 1943, Ch. 368.)



11

The present tense includes the past and future tenses, and the future, the present.

(Enacted by Stats. 1943, Ch. 368.)



12

The masculine gender includes the feminine and the neuter.

(Enacted by Stats. 1943, Ch. 368.)



13

The singular number includes the plural, and the plural, the singular.

(Enacted by Stats. 1943, Ch. 368.)



14

County includes city and county.

(Enacted by Stats. 1943, Ch. 368.)



15

Shall is mandatory and may is permissive.

(Enacted by Stats. 1943, Ch. 368.)



16

Oath includes affirmation.

(Enacted by Stats. 1943, Ch. 368.)



17

Signature or subscription includes mark when the signer or subscriber can not write, such signer s or subscriber s name being written near the mark by a witness who writes his own name near the signer s or subscriber s name; but a signature or subscription by mark can be acknowledged or can serve as a signature or subscription to a sworn statement only when two witnesses so sign their own names thereto.

(Enacted by Stats. 1943, Ch. 368.)



18

State means the State of California, unless applied to the different parts of the United States. In the latter case, it includes the District of Columbia and the territories.

(Enacted by Stats. 1943, Ch. 368.)



19

Person means any person, firm, association, organization, partnership, business trust, corporation, limited liability company, or company.

(Amended by Stats. 1994, Ch. 1010, Sec. 226. Effective January 1, 1995.)



20

United States means the United States of America, and in relation to any particular matter includes the officers, agents, employees, agencies, or instrumentalities authorized to act in relation thereto.

(Enacted by Stats. 1943, Ch. 368.)



21

If any provision of this code, or the application thereof to any person or circumstance, is held invalid, the remainder of the code, or the application of such provision to other persons or circumstances, shall not be affected thereby.

(Enacted by Stats. 1943, Ch. 368.)



22

Department, unless otherwise specified, means the Department of Water Resources.

(Amended by Stats. 1956, 1st Ex. Sess., Ch. 52.)



23

Director, unless otherwise specified, means the Director of Water Resources.

(Repealed and added by Stats. 1956, 1st Ex. Sess., Ch. 52.)



24

The standard miner s inch of water is equivalent to one and one-half cubic feet of water per minute, measured through any aperture or orifice.

(Enacted by Stats. 1943, Ch. 368.)



25

Board, unless otherwise specified, means the State Water Resources Control Board.

(Added by Stats. 1967, Ch. 284.)



26

For the purposes of this code, recycled water or reclaimed water has the same meaning as recycled water as defined in subdivision (n) of Section 13050.

(Added by Stats. 1995, Ch. 28, Sec. 11.5. Effective January 1, 1996.)






DIVISION 1. GENERAL STATE POWERS OVER WATER

CHAPTER 1. General State Policy

100

It is hereby declared that because of the conditions prevailing in this State the general welfare requires that the water resources of the State be put to beneficial use to the fullest extent of which they are capable, and that the waste or unreasonable use or unreasonable method of use of water be prevented, and that the conservation of such water is to be exercised with a view to the reasonable and beneficial use thereof in the interest of the people and for the public welfare. The right to water or to the use or flow of water in or from any natural stream or watercourse in this State is and shall be limited to such water as shall be reasonably required for the beneficial use to be served, and such right does not and shall not extend to the waste or unreasonable use or unreasonable method of use or unreasonable method of diversion of water.

(Enacted by Stats. 1943, Ch. 368.)



100.5

It is hereby declared to be the established policy of this state that conformity of a use, method of use, or method of diversion of water with local custom shall not be solely determinative of its reasonableness, but shall be considered as one factor to be weighed in the determination of the reasonableness of the use, method of use, or method of diversion of water, within the meaning of Section 2 of Article X of the California Constitution.

(Added by Stats. 1980, Ch. 933, Sec. 1.)



101

Riparian rights in a stream or watercourse attach to, but to no more than so much of the flow thereof as may be required or used consistently with this and the next preceding section, for the purposes for which such lands are, or may be made adaptable, in view of such reasonable and beneficial uses; provided, however, that nothing in this or the next preceding section shall be construed as depriving any riparian owner of the reasonable use of water of the stream to which his land is riparian under reasonable methods of diversion and use, or of depriving any appropriator of water to which he is lawfully entitled.

(Enacted by Stats. 1943, Ch. 368.)



102

All water within the State is the property of the people of the State, but the right to the use of water may be acquired by appropriation in the manner provided by law.

(Enacted by Stats. 1943, Ch. 368.)



103

In the enactment of this code the Legislature does not intend thereby to effect any change in the law relating to water rights.

(Enacted by Stats. 1943, Ch. 368.)



104

It is hereby declared that the people of the State have a paramount interest in the use of all the water of the State and that the State shall determine what water of the State, surface and underground, can be converted to public use or controlled for public protection.

(Enacted by Stats. 1943, Ch. 368.)



105

It is hereby declared that the protection of the public interest in the development of the water resources of the State is of vital concern to the people of the State and that the State shall determine in what way the water of the State, both surface and underground, should be developed for the greatest public benefit.

(Enacted by Stats. 1943, Ch. 368.)



106

It is hereby declared to be the established policy of this State that the use of water for domestic purposes is the highest use of water and that the next highest use is for irrigation.

(Enacted by Stats. 1943, Ch. 368.)



106.3

(a) It is hereby declared to be the established policy of the state that every human being has the right to safe, clean, affordable, and accessible water adequate for human consumption, cooking, and sanitary purposes.

(b) All relevant state agencies, including the department, the state board, and the State Department of Public Health, shall consider this state policy when revising, adopting, or establishing policies, regulations, and grant criteria when those policies, regulations, and criteria are pertinent to the uses of water described in this section.

(c) This section does not expand any obligation of the state to provide water or to require the expenditure of additional resources to develop water infrastructure beyond the obligations that may exist pursuant to subdivision (b).

(d) This section shall not apply to water supplies for new development.

(e) The implementation of this section shall not infringe on the rights or responsibilities of any public water system.

(Added by Stats. 2012, Ch. 524, Sec. 1. Effective January 1, 2013.)



106.5

It is hereby declared to be the established policy of this State that the right of a municipality to acquire and hold rights to the use of water should be protected to the fullest extent necessary for existing and future uses, but that no municipality shall acquire or hold any right to waste water, or to use water for other than municipal purposes, or to prevent the appropriation and application of water in excess of its reasonable and existing needs to useful purposes by others subject to the rights of the municipality to apply such water to municipal uses as and when necessity therefor exists.

(Added by Stats. 1945, Ch. 1344.)



106.7

(a) It is hereby declared to be the established policy of this state to support and encourage the development of environmentally compatible small hydroelectric projects as a renewable energy source, provided that the projects do not result in surface disturbances within the following sensitive areas:

(1) Any component of the California Wild and Scenic Rivers System or the National Wild and Scenic Rivers System.

(2) Any river designated for study pursuant to Section 5(a) of the National Wild and Scenic River Act (16 U.S.C. 1276(a)). This paragraph shall not apply to any river which, upon the completion of the study, is not included in the National Wild and Scenic Rivers System.

(3) Any state or federally designated wilderness area.

(4) Any areas designated as a Critical Condor Habitat by the United States Fish and Wildlife Service.

(b) State agencies shall not approve small hydroelectric development within the sensitive areas specified in subdivision (a).

(c) Significant adverse impacts associated with small hydroelectric projects shall be identified by those agencies responsible for the preparation of the environmental impact document.

(d) Emphasis on the development of small hydroelectric power generating facilities which are qualifying small power production facilities under Section 210 of the Public Utilities Regulatory Policies Act of 1978, shall be on existing dams, diversions, and canals with a sufficient drop so that power may be efficiently generated without significant environmental effects.

(e) For hydroelectric power generating facilities, the applicant shall demonstrate that project revenues will exceed project costs, including the cost of mitigation measures over the life of the project.

(f) Subdivisions (d) and (e) do not apply to projects with a nameplate capacity of less than 100 kilowatts.

(Amended by Stats. 1986, Ch. 807, Sec. 1.)



107

The declaration of the policy of the State in this chapter is not exclusive, and all other or further declarations of policy in this code shall be given their full force and effect.

(Enacted by Stats. 1943, Ch. 368.)



108

It is hereby declared to be the established policy of this State that in the development and completion of any general or co-ordinated plan prepared and published by the Department of Water Resources or any predecessor thereof or successor thereto, all uses, including needs of the area in which the water originates, of water shall be given consideration.

Whenever the Legislature authorizes the construction or acquisition by the State of any project which will develop water for use outside the watershed in which it originates, the Legislature shall at the same time consider the authorization and the construction or acquisition of such other works as may be necessary to develop water to satisfy such of the reasonable ultimate requirements of such watershed as may be needed at the time the export project is authorized or as will be needed within a reasonable time thereafter. The authorization with respect to such additional works may provide for state acquisition or construction, in whole or in part, of any such additional works, or financial assistance to other entities in connection with the acquisition or construction of such works, or a combination thereof.

(Added by Stats. 1959, Ch. 2063.)



109

(a) The Legislature hereby finds and declares that the growing water needs of the state require the use of water in an efficient manner and that the efficient use of water requires certainty in the definition of property rights to the use of water and transferability of such rights. It is hereby declared to be the established policy of this state to facilitate the voluntary transfer of water and water rights where consistent with the public welfare of the place of export and the place of import.

(b) The Legislature hereby directs the Department of Water Resources, the State Water Resources Control Board, and all other appropriate state agencies to encourage voluntary transfers of water and water rights, including, but not limited to, providing technical assistance to persons to identify and implement water conservation measures which will make additional water available for transfer.

(Amended by Stats. 1982, Ch. 867, Sec. 1.)



112

(a) The efficiency of a reverse osmosis water treatment device means the percentage of water which passes through the water treatment device that is available for subsequent domestic use and which is not discharged directly from the device to the waste disposal system of the residence where the device is used.

(b) Notwithstanding any other provision of law, after January 1, 1991, no reverse osmosis water treatment device shall be sold, installed, or rented, for residential use, including any general domestic purposes such as drinking, cleaning, washing, or sanitation, unless the device is equipped with an automatic waste shutoff device or, through other equipment design specifications, achieves or exceeds equal or greater water savings than would occur with an automatic shutoff device.

(c) Effective January 1, 1993, any reverse osmosis water treatment device sold, installed, rented, or under service contract prior to January 1, 1991, for residential use shall be retrofit with an automatic waste shutoff device, or, through other equipment design specifications, achieve or exceed equal or greater water savings than would occur with an automatic shutoff device.

(Added by Stats. 1990, Ch. 944, Sec. 2.)






CHAPTER 2. State Administration Generally

ARTICLE 1. Department of Water Resources

120

There is in the Resources Agency the Department of Water Resources, which is under the control of an executive officer known as the Director of Water Resources. The director is appointed by the Governor and holds office at the pleasure of the Governor. The appointment of the director is subject to confirmation by the Senate at the next regular or special session of the Legislature, and the refusal or failure of the Senate to confirm the appointment shall create a vacancy in the office. The director shall receive an annual salary as provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code and he is a member of the Governor s Council.

(Amended by Stats. 1961, Ch. 2037.)



122

The director, in addition to being subject to removal from office by the Governor, may be removed from office by the Legislature, by concurrent resolution adopted by a majority vote of all members elected to each house, for dereliction of duty or corruption or incompetency.

(Added by renumbering Section 152 by Stats. 1957, Ch. 1932.)



123

Except as provided in Section 179, the department succeeds to and is vested with all of the powers, duties, purposes, responsibilities, and jurisdiction in matters pertaining to water or dams vested in the Department and Director of Public Works, the Division of Water Resources of the Department of Public Works, the State Engineer, the Water Project Authority of the State of California, or any officer of employee thereof. The department also succeeds to and is vested with all of the powers, duties, purposes, responsibilities, and jurisdiction of the Department of Finance under Part 2 (commencing at Section 10500) of Division 6. The department succeeds to and is vested with all of the powers, duties, purposes, responsibilities, and jurisdiction vested in the State Water Resources Board, except as provided in Article 2 (commencing at Section 150) of Chapter 2 of this division.

Any commission or other body heretofore or hereafter created by the Legislature to formulate a compact with a similar commission or body from another state relative to the distribution and use of the waters of any interstate streams or bodies of water, including but not limited to the California Klamath River Commission and the California-Nevada Interstate Compact Commission, shall, in formulating a provision in any such compact for the administration of the terms of the compact, provide that the Department of Water Resources shall be the representative of the State of California for the purpose of such administration.

(Added by renumbering Section 153 by Stats. 1957, Ch. 1932.)



124

Except to the extent inconsistent with the provisions of this code, the provisions of Chapter 2 (commencing at Section 11150), Part 1, Division 3, Title 2 of the Government Code shall govern and apply to the conduct of the Department of Water Resources in every respect the same as if such provisions were herein set forth at length, and whenever in that chapter the term head of the department or similar designation occurs, for the purposes of this section it shall mean the director.

(Added by Stats. 1957, Ch. 1932.)



125

For the purpose of administration, the director shall organize the department with the approval of the Governor in the manner he deems necessary to segregate and conduct the work of the department properly. With the approval of the Governor, the director may create such divisions and subdivisions as may be necessary and change or abolish them from time to time.

The director with the approval of the Governor may establish branch offices in hydrographic or other regions of the State in order to assure the expeditious conduct of the work of the department in such region, and to assure free and rapid communication of local problems and recommendations to the department and may change or abolish any such branch offices from time to time. Any branch office so established shall be under the control of a branch office manager who, subject to the direction and control of the director, shall represent the department in all matters under the department s jurisdiction in the region.

(Added by renumbering Section 155 by Stats. 1957, Ch. 1932.)



126

There shall be one Deputy Director of Water Resources who shall be a civil executive officer and shall be appointed by the Governor and serve at the pleasure of the Governor. The compensation of the deputy director shall be fixed by the director pursuant to law. The deputy director shall have such duties as shall be assigned, from time to time, by the director, and he shall be responsible to the director for the performance thereof.

(Added by renumbering Section 156 by Stats. 1957, Ch. 1932.)



127

The department may employ legal counsel who shall advise the director, represent the department in connection with legal matters before other boards and agencies of the state, and may, when authorized by the Attorney General, represent the department and the state in litigation concerning affairs of the department. In any event, the legal counsel of the department may, with the approval of the director and with the consent of the court before which the action is pending, present to the court the views of the department with respect to the action. Sections 955.4, 955.6, 11041, 11042, 11043, and the first sentence of Section 11157 of the Government Code do not apply to the department.

(Amended by Stats. 1983, Ch. 142, Sec. 174.)



127.5

The department may utilize the program manager class series that was created for the California Bay-Delta Authority, for positions to manage vital departmental activities, including those relating to climate change mitigation and adaptation, water management, and statewide planning.

(Added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 2. Effective March 1, 2009.)



128

(a) In times of extraordinary stress and of disaster, resulting from storms and floods, or where damage to watershed lands by forest fires has created an imminent threat of floods and damage by water, mud, or debris upon the occurrence of storms, the department may perform any work required or take any remedial measures necessary to avert, alleviate, repair, or restore damage or destruction to property having a general public and state interest and to protect the health, safety, convenience, and welfare of the general public of the state. In carrying out that work, the department may perform the work itself or through or in cooperation with any other state department or agency, the federal government, or any political subdivision, city, or district.

(b) This section is intended to supplement the emergency services of the state, and nothing in this section overrides or supersedes the authority of the Director of Emergency Services to coordinate and supervise state action, upon a declaration of a state of emergency, under the California Emergency Services Act (Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code) or the Disaster Assistance Act (Chapter 7.5 (commencing with Section 8680) of that division).

(Amended by Stats. 2013, Ch. 352, Sec. 527. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



130

The department may prepare, publish, and issue such printed pamphlets and bulletins as the director deems necessary for the dissemination of information to the public concerning the activities of the several divisions of the department. Funds available for the support of the several divisions may, with the approval of the Department of Finance, be used to pay the cost of preparation, publication, and distribution.

(Added by Stats. 1957, Ch. 1932.)



131

The department may employ such assistance as may be necessary for the proper discharge of its duties, and may purchase or rent any necessary supplies, instruments, tools, equipment, and conveniences.

(Added by Stats. 1957, Ch. 1932.)



132

Where work to be performed, which would otherwise be subject to the State Contract Act, does not lend itself to the preparation of plans and specifications to enable bids to be taken on a lump sum or unit basis, the department may perform such work by the use of rented tools or equipment, either with operators furnished or unoperated. Contracts for such rentals shall not be subject to the State Contract Act, but shall be subject to all of the provisions of Section 136.5 of the Streets and Highways Code.

(Added by Stats. 1957, Ch. 1932.)



133

The department may cooperate and contract with any agency of the State or of the United States in order to carry out its powers and purposes.

(Added by Stats. 1957, Ch. 947.)



134

The department may expend money appropriated for the administration of the laws the enforcement of which is committed to the department. The department may expend such money for the use, support, or maintenance of any appropriate state agency within the department.

Such expenditures by the department shall be made in accordance with law in carrying on the work for which the appropriations were made.

(Added by Stats. 1957, Ch. 1932.)



134.5

The Director of Finance shall administratively establish positions necessary to implement activities funded by the appropriations made in Division 33 (commencing with Section 83000).

(Added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 3. Effective March 1, 2009.)



135

The Water Resources Revolving Fund in the State Treasury is continued in existence. With the approval of the Department of Finance, there shall be transferred to, or deposited in, the fund all money appropriated, contributed, or made available from any source, including sources other than state appropriations, for expenditure on work within the powers and duties of the Department of Water Resources, including but not limited to services, new construction, major construction and equipment, minor construction, maintenance, improvements and equipment, hydraulic or other improvement projects, investigations, surveys, experiments, and reports, as authorized by the state agency for which such an appropriation is made or, as to funds from sources other than state appropriations, as may be authorized by written agreement between the contributor or contributors of such funds and the Department of Water Resources (or any predecessor), when approved by the Department of Finance.

Money so transferred or deposited is available for expenditure by the Department of Water Resources, for the purposes for which appropriated, contributed, or made available, without regard to fiscal years and irrespective of the provisions of Section 16304 of the Government Code. The Department of Water Resources may withdraw from the fund for use in work for other public agencies, local, state, or federal, such sums as may be necessary for such work where the money to be paid by such other agencies is not deposited in said fund in advance of the work being done.

(Amended by Stats. 1959, Ch. 1848.)



135.1

All sums in the Water Resources Revolving Fund in the State Treasury, maintained pursuant to Section 135, in a sum not to exceed seven hundred fifty thousand dollars ($750,000), the source of which is attributable to the General Fund, and which are held for the purposes of a payroll reserve for vacation, leave, compensating time off, and like purposes, and which, in the judgment of the Department of Finance, are determined to be surplus to the requirements for payments for such purposes on a current basis, shall be available, during the 1968 1969 fiscal year, as follows:

(a) Not exceeding two hundred fifty thousand dollars ($250,000) for transfer to the State Water Quality Control Fund; except that any such sum shall be retransferred to the General Fund from the State Water Quality Control Fund in the 1969 1970 fiscal year.

(b) Not exceeding five hundred thousand dollars ($500,000) for transfer to the General Fund.

(Added by Stats. 1968, Ch. 1039.)



136

The Department of Water Resources shall file against the Water Resources Revolving Fund all claims covering expenditures incurred in connection with services, new construction, major construction and equipment, minor construction, maintenance, improvements and equipment, hydraulic or other improvement projects, investigations, surveys, experiments and reports, and the State Controller shall draw his warrant therefor against that fund.

(Added by Stats. 1957, Ch. 1932.)



137

The Department of Water Resources shall keep a record of all expenditures chargeable against each specific portion of the revolving fund, and any unused balance in any portion of the fund shall on approval by the Department of Finance be withdrawn from the revolving fund and transferred to the credit of the appropriation from which it was transferred or, as to funds from other than state appropriations, be paid out or refunded as provided in the agreement relating to the contributions.

(Added by Stats. 1957, Ch. 1932.)



138

The director may authorize the refund of moneys received or collected by the department in payment of fees, licenses, permits, tolls, or for rentals, property or services, wherein the license, permit, rental, property or service cannot lawfully be issued, furnished, or transferred to the person making the payment, or in cases where the payment in whole or in part represents overpayment or payment in duplicate.

(Added by Stats. 1957, Ch. 1932.)



138.10

(a) On or before January 1, 2006, the director, in collaboration with the Secretary of Interior or his or her designee, shall prepare a plan to meet the existing permit and license conditions for which the department has an obligation, as described in the State Water Resources Control Board Decision No. 1641.

(b) The plan shall be designed to achieve compliance with the permit and license conditions described in subdivision (a). The director shall prepare the plan, and submit copies of the plan to the board and the California Bay-Delta Authority, prior to increasing the existing permitted diversion rate at the State Water Project s Harvey O. Banks Pumping Plant.

(c) Nothing in this section limits or restricts the department in its operation of the State Water Project due to failure of other water rights permittees or licensees to meet water quality conditions of their respective permits or licenses.

(Added by Stats. 2004, Ch. 612, Sec. 1. Effective January 1, 2005.)



138.12

(a) Except as otherwise provided in a general obligation bond act, the maximum amount that may be allocated for administrative expenses shall not exceed 5 percent of the total amount of funds that the department is required to administer and that are derived from a general obligation bond act that is approved on or after January 1, 2007.

(b) The maximum amount that may be allocated for administrative expenses shall not exceed 5 percent of the total amount of funds that result from the sale of revenue bonds by the department.

(Added by Stats. 2006, Ch. 831, Sec. 1. Effective January 1, 2007.)



139.2

The department shall evaluate the potential impacts on water supplies derived from the Sacramento-San Joaquin Delta based on 50-, 100-, and 200-year projections for each of the following possible impacts on the delta:

(1) Subsidence.

(2) Earthquakes.

(3) Floods.

(4) Changes in precipitation, temperature, and ocean levels.

(5) A combination of the impacts specified in paragraphs (1) to (4), inclusive.

(Added by Stats. 2005, Ch. 573, Sec. 2. Effective January 1, 2006.)



139.4

(a) The department and the Department of Fish and Game shall determine the principal options for the delta.

(b) The department shall evaluate and comparatively rate each option determined in subdivision (a) for its ability to do the following:

(1) Prevent the disruption of water supplies derived from the Sacramento-San Joaquin Delta.

(2) Improve the quality of drinking water supplies derived from the delta.

(3) Reduce the amount of salts contained in delta water and delivered to, and often retained in, our agricultural areas.

(4) Maintain delta water quality for delta users.

(5) Assist in preserving delta lands.

(6) Protect water rights of the area of origin and protect the environments of the Sacramento-San Joaquin river systems.

(7) Protect highways, utility facilities, and other infrastructure located within the delta.

(8) Preserve, protect, and improve delta levees.

(c) The Department of Fish and Game shall evaluate and comparatively rate each option determined in subdivision (a) for its ability to restore salmon and other fisheries that use the San Francisco Bay/Sacramento-San Joaquin Delta Estuary.

(d) On or before January 1, 2008, the department and the Department of Fish and Game shall jointly report to the Legislature and Governor, in writing, with regard to the results of the evaluation required by Section 139.2 and the comparative ratings required by subdivisions (b) and (c).

(Added by Stats. 2005, Ch. 573, Sec. 3. Effective January 1, 2006.)



141

(a) The department may establish a program to authorize private entities to lease space above or adjacent to appropriate conveyance facilities of the State Water Project for the purpose of installing solar photovoltaic panels and systems for generating electricity from those panels and transferring electricity through the related systems. Upon request, the department shall evaluate proposals for installing solar photovoltaic panels and related systems for the generation and transfer of electricity. A proposal submitted to the department for evaluation shall include, but need not be limited to, an engineering study of the proposed solar photovoltaic panels and related systems and an evaluation of the effect the solar photovoltaic panels and related systems may have on water supply, water quality, worker safety, and liability considerations. The costs of the engineering study and the department s evaluation shall be paid by the person or entity making the request.

(b) After approval of a proposal as described in subdivision (a), the department may negotiate any level of compensation for an agreement for the installation of solar photovoltaic panels and related systems that is equal to, or greater than, the cost to the department of meeting its obligations under the agreement. These costs shall include, but are not limited to, the costs of operating and maintaining State Water Project facilities and lease administration that are directly related to the lease and use of the conveyance facilities.

(Added by Stats. 2005, Ch. 368, Sec. 2. Effective January 1, 2006.)



141.5

The department shall proceed with the construction of the South Delta Improvements Program, but shall not commence the operational phase of the program until the director certifies, in writing, to the Legislature that the department has completed the operational studies of the project and that the environmental review required by the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) includes a comparison between the implementation of the program and the maintenance of current operations.

(Added by Stats. 2006, Ch. 77, Sec. 59. Effective July 18, 2006.)



142

(a) In order to reduce greenhouse gas emissions associated with water and energy usage, on and after January 1, 2008, the department shall do all of the following:

(1) Comply with the same greenhouse gas emissions performance standards adopted pursuant to Section 8341 of the Public Utilities Code for a local publicly owned electric utility for new electricity contracts.

(2) Use reasonable, feasible, and cost-effective efforts to use energy efficiently, and to increase use of renewable energy in the department s water operations and in the renegotiation of existing electricity contracts entered into pursuant to Division 27 (commencing with Section 80000).

(b) On or before March 1, 2008, and at least once every year thereafter until December 31, 2015, the department shall report to the Legislature and the Governor on the implementation of this section, including, but not limited to, all of the following:

(1) The status of any contracts it has for fossil fuel generated electricity and its efforts to reduce its dependency on fossil fuels.

(2) Changes to the portfolio of existing energy contracts entered into pursuant to Division 27 (commencing with Section 80000) that have occurred, or are expected to occur, that will alter the contracts costs, term, or quantity, or the composition of resources used to deliver power under the contracts.

(Added by Stats. 2007, Ch. 178, Sec. 19. Effective August 24, 2007.)



147

(a) On or before January 10, 2010, and annually thereafter, the department shall prepare and submit to the chairpersons of the fiscal committees of the Legislature a report with regard to the budget for the State Water Resources Development System.

(b) The department shall include in the report all of the following information:

(1) A description of the expenditures made, or projected to be made, as applicable, on behalf of the State Water Resources Development System, by program and fund, and of the total revenues expended, or projected to be expended, as applicable, for that system, including each fund source.

(2) A description of the positions within the department that carry out functions related to the State Water Resources Development System, and the total number of those positions.

(3) A description of any funds, other than funds generated by the State Water Resources Development System, that are expended, or projected to be expended, as applicable, for the State Water Resources Development System, including those funds used for cost-sharing purposes.

(4) An itemization of all contracts related to the Bay-Delta Conservation Plan financed, or projected to be financed, as applicable, in full or in part with funds generated by the State Water Resources Development System, including the dollar amount of those contracts and a brief description of the purposes of those contracts.

(c) The department shall include in each report information relating to three fiscal years that include the two completed fiscal years that immediately precede the year in which the report is due, along with applicable information for the fiscal year in which the report is due. The department shall prepare the first report required under subdivision (a) for the 2007 08, 2008 09, and 2009 10 fiscal years.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 11, Sec. 27. Effective July 28, 2009.)



147.5

At least 60 days prior to the final approval of the renewal or extension of a long-term water supply contract between the department and a state water project contractor, the department shall present at an informational hearing before the Legislature the details of the terms and conditions of the contract and how they serve as a template for the remaining long-term water supply contracts. This presentation shall be made to the Joint Legislative Budget Committee and relevant policy and fiscal committees of both houses, as determined by the Speaker of the Assembly and the Senate Committee on Rules. The department shall submit a copy of one long-term contract to the Joint Legislative Budget Committee no less than 30 days prior to the scheduled hearing.

(Added by Stats. 2012, Ch. 39, Sec. 114. Effective June 27, 2012.)






ARTICLE 2. California Water Commission

150

There is in the Department of Water Resources the California Water Commission.

(Amended by Stats. 1967, Ch. 180.)



151

The California Water Commission consists of nine members who are appointed by the Governor subject to the confirmation of the Senate, as provided in this article.

(Amended by Stats. 1959, Ch. 2112.)



152

Seven members of the California Water Commission appointed by the Governor shall be selected and approved for appointment on the basis of their general educational and business qualifications, and their knowledge of, interest in, and experience with problems relating to the control, storage, and beneficial use of water. They shall be appointed in such a manner as to afford representation on the commission of all parts of the state so far as it is practicable. In considering qualifications of such members of the commission, engineering ability and experience shall be deemed advisable. Two members of the commission appointed by the Governor shall be members of the public having an interest in and knowledge of the environment and need have none of the other qualifications specified in this section. The next two members appointed to the commission by the Governor after the effective date of the amendment of this section at the 1970 Regular Session of the Legislature shall be members of the public having such interest in and knowledge of the environment.

(Amended by Stats. 1970, Ch. 1437.)



153

(a) The terms of the members of the California Water Commission in office as of January 1, 1958, shall expire as follows:

(1) One member on January 15, 1958.

(2) Two members on January 15, 1959.

(3) Two members on January 15, 1960.

(4) Two members on January 15, 1961.

(b) The terms of the two additional members of the commission provided for by Chapter 2112 of the Statutes of 1959 shall expire as follows:

(1) One member on January 15, 1962.

(2) One member on January 15, 1963.

(c) The terms of the successors to the members shall be for four years.

(Amended by Stats. 2010, Ch. 125, Sec. 1. Effective January 1, 2011.)



153.5

(a) Notwithstanding Sections 153 and 154, the term of any member of the California Water Commission, whose appointment has been confirmed by the Senate and who is serving a term that is unexpired as of January 1, 2011, shall expire on May 14, 2014.

(b) Commencing May 14, 2014, members shall be appointed to the unexpired terms succeeding to the terms specified in Section 153.

(Added by Stats. 2010, Ch. 125, Sec. 2. Effective January 1, 2011.)



154

Appointments shall be for terms of four years. Vacancies shall be immediately filled by the Governor for the unexpired portion of the terms in which they occur.

(Repealed and added by Stats. 1957, Ch. 1932.)



155

The appointments made by the Governor to membership on the California Water Commission shall be subject to confirmation by the Senate at the next regular or special session of the Legislature and the refusal or failure of the Senate to confirm an appointment shall create a vacancy in the office to which the appointment was made.

(Amended by Stats. 1957, Ch. 1941.)



156

The members of the California Water Commission may be removed from office by the Legislature, by concurrent resolution adopted by a majority vote of all members elected to each house, for dereliction of duty or corruption or incompetency.

(Amended by Stats. 1957, Ch. 1941.)



157

Each member of the California Water Commission shall receive one hundred dollars ($100) for each day during which the member is engaged in the performance of official duties, but shall not be compensated for more than 40 days in any one fiscal year, except that the chairperson of the commission may be compensated for up to 60 days for performance of those duties. In addition to that compensation, each member shall be reimbursed for necessary traveling and other expenses incurred in the performance of official duties.

(Amended by Stats. 1987, Ch. 796, Sec. 3. Effective September 18, 1987.)



158

The California Water Commission shall maintain its headquarters at Sacramento and shall hold meetings at such times and at such places as shall be determined by it. All meetings of the commission shall be open and public.

(Amended by Stats. 1957, Ch. 1941.)



159

Special meetings may be called at any time by the chairman or by the executive officer at the request of any four members, upon notice specifying the matters to be acted upon at such meeting, but no other matters shall be acted upon at special meetings which were not so noticed, unless all members are present and consent thereto.

(Amended by Stats. 1968, Ch. 1041.)



160

The members of the California Water Commission shall select one of the members to serve as chairman, who shall hold office as chairman at the pleasure of the commission.

(Amended by Stats. 1957, Ch. 1941.)



161

The California Water Commission shall confer with, advise, and make recommendations to the director with respect to any matters and subjects under his jurisdiction. The rulemaking power of the department shall be exercised in the following manner. All rules and regulations of the department, other than those relating exclusively to the internal administration and management of the department, shall be first presented by the director to the commission and shall become effective only upon approval thereof by the commission.

(Amended by Stats. 1957, Ch. 1941.)



161.5

The California Water Commission shall have the power to name all facilities of the State Water Resources Development System owned by the state. The commission may receive testimony from the public on matters involving its responsibilities under this section, and, after public hearing for the purpose of considering all proposed names for such facilities, may, by resolution, express its decision regarding the naming of specific facilities of the State Water Resources Development System.

(Added by Stats. 1967, Ch. 1486.)



162

It is the intention of the Legislature that in the making of all major departmental determinations, policies and procedures, such as departmental recommendations to the Legislature, the director and the California Water Commission shall be in agreement whenever possible; but for the purpose of fixing responsibility to the Governor and to the Legislature, in the event of disagreement between the director and the commission upon such matters, the views of the director shall prevail.

(Amended by Stats. 2012, Ch. 728, Sec. 180. Effective January 1, 2013.)



163

The commission may employ an executive officer, exempt from civil service, under subdivision (e) of Section 4 of Article XXIV of the Constitution, and a staff engineer from the staff of the department who shall be responsible to the commission. The commission may also employ such clerical assistants as may be necessary for the proper discharge of its duties and may purchase or rent necessary supplies, instruments, tools, equipment and conveniences.

(Amended by Stats. 1974, Ch. 545.)



163.5

The department shall furnish to the California Water Commission, at its request, such assistance, including technical, legal, and clerical services, as is required to the extent funds are made available therefor.

(Amended by Stats. 1968, Ch. 1041.)



164

The commission may hold any hearings and conduct any investigations in any part of the state necessary to carry out the powers vested in it, and for such purposes has the powers conferred upon heads of departments of the state by Article 2 (commencing with Section 11180), Chapter 2, Part 1, Division 3, Title 2 of the Government Code.

Any hearing or investigation by the commission may be conducted by any member or nominee upon authorization of the commission, and he shall have the powers granted to the commission by this section, but any final action of the commission shall be taken by a majority of the members of the commission at a meeting duly called and held.

(Amended by Stats. 1967, Ch. 1656.)



165

The California Water Commission shall conduct an annual review of the progress of construction and operation of the State Water Resources Development System, and shall make a report on its findings to the department and to the Legislature, together with whatever recommendations it deems appropriate.

(Added by Stats. 1967, Ch. 180.)



166

The California Water Commission shall hold public hearings on all additional facilities proposed to be added to the State Water Resources Development System by the department pursuant to the authority granted by Sections 12931 and 12938.

(Added by Stats. 1967, Ch. 180.)






ARTICLE 3. State Water Resources Control Board

174

(a) The Legislature hereby finds and declares that in order to provide for the orderly and efficient administration of the water resources of the state, it is necessary to establish a control board that shall exercise the adjudicatory and regulatory functions of the state in the field of water resources.

(b) It is also the intention of the Legislature to combine the water rights and the water pollution and water quality functions of state government to provide for consideration of water pollution and water quality, and availability of unappropriated water whenever applications for appropriation of water are granted or waste discharge requirements or water quality objectives are established.

(c) This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 35, Sec. 181. Effective June 20, 2014. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Stats. 2014, Ch. 35.)



174

(a) The Legislature hereby finds and declares that in order to provide for the orderly and efficient administration of the water resources of the state, it is necessary to establish a control board that shall exercise the adjudicatory and regulatory functions of the state in the field of water resources.

(b) It is also the intention of the Legislature to combine the water rights, water quality, and drinking water functions of the state government to provide for coordinated consideration of water rights, water quality, and safe and reliable drinking water.

(c) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 181) and added by Stats. 2014, Ch. 35, Sec. 182. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



175

(a) There is in the California Environmental Protection Agency the State Water Resources Control Board consisting of five members appointed by the Governor. One of the members appointed shall be an attorney admitted to practice law in this state who is qualified in the fields of water supply and water rights, one shall be a registered civil engineer under the laws of this state who is qualified in the fields of water supply and water rights, one shall be a registered professional engineer under the laws of this state who is experienced in sanitary engineering and who is qualified in the field of water quality, and one shall be qualified in the field of water quality. One of the above-appointed persons, in addition to having the specified qualifications, shall be qualified in the field of water supply and water quality relating to irrigated agriculture. One member shall not be required to have specialized experience.

(b) Each member shall represent the state at large and not any particular portion thereof and shall serve full time. The board shall, to the extent possible, be composed of members from different regions of the state. The appointments made by the Governor shall be subject to confirmation by the Senate in accordance with Article 2 (commencing with Section 1770) of Chapter 4 of Division 4 of Title 1 of the Government Code.

(Amended by Stats. 2010, Ch. 288, Sec. 2. Effective January 1, 2011.)



175.5

(a) A member of the board shall not participate in any board action pursuant to Article 2 (commencing with Section 13320) of Chapter 5 of Division 7 in which the board member has a disqualifying financial interest in the decision within the meaning of Section 87103 of the Government Code.

(b) A board member shall not participate in any proceeding before any regional board as a consultant or in any other capacity on behalf of any waste discharger.

(c) Upon the request of any person, or on the Attorney General s own initiative, the Attorney General may file a complaint in the superior court for the county in which the board has its principal office alleging that a board member has knowingly violated this section and the facts upon which the allegation is based and asking that the member be removed from office. Further proceedings shall be in accordance as near as may be with rules governing civil actions. If after trial the court finds that the board member has knowingly violated this section it shall pronounce judgment that the member be removed from office.

(Amended by Stats. 2012, Ch. 39, Sec. 115. Effective June 27, 2012.)



176

The annual salary of the members of the board is provided for by Chapter 6 (commencing at Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code. Each member of the board shall receive the necessary traveling and other expenses incurred by him in the performance of his official duties out of appropriations made for the support of the board. When necessary the members of the board may travel within or without the State.

(Added by renumbering Section 186 by Stats. 1957, Ch. 1932.)



177

All members of the board shall be appointed for terms of four years. Vacancies shall be immediately filled by the Governor for the unexpired portion of the terms in which they occur.

(Amended by Stats. 1983, Ch. 40, Sec. 2. Effective May 26, 1983.)



178

The members of the board may be removed from office by the Legislature, by concurrent resolution adopted by a majority vote of all members elected to each house, for dereliction of duty or corruption or incompetency.

(Added by renumbering Section 188 by Stats. 1957, Ch. 1932.)



179

The board succeeds to and is vested with all of the powers, duties, purposes, responsibilities, and jurisdiction vested in the Department and Director of Public Works, the Division of Water Resources of the Department of Public Works, the State Engineer, the State Water Quality Control Board, or any officer or employee thereof, under Division 2 (commencing with Section 1000), except Part 4 (commencing with Section 4000) and Part 6 (commencing with Section 5900) thereof; and Division 7 (commencing with Section 13000) of this code, or any other law under which permits or licenses to appropriate water are issued, denied, or revoked or under which the functions of water pollution and quality control are exercised.

(Amended by Stats. 1967, Ch. 284.)



179.6

The board, or representatives authorized by the board to do so, may call, conduct or attend conferences or hearings, official or unofficial, within or without this state, or otherwise participate in such conferences or hearings with interested persons, agencies or officers, of this or any other state, or with the Congress of the United States, congressional committees, or officers of the federal government, concerning any matter within the scope of the power and duties of the board.

(Added by Stats. 1967, Ch. 284.)



179.7

As to any matter involving the United States, its departments or agencies, which is within the scope of the power and duties of the board, the board may represent the interest of the state or any county, city, state agency or public district upon their request, and to that end may correspond, confer and cooperate with the United States, its departments or agencies, and where necessary the board members, or authorized representatives, may travel either within or without the state.

(Added by Stats. 1967, Ch. 284.)



181

The board shall maintain its headquarters at Sacramento and may establish branch offices in such parts of the state as the board deems necessary. The board shall hold meetings at such times and at such places as shall be determined by it. The Governor shall designate the time and place for the first meeting of the board. Three members of the board shall constitute a quorum for the purpose of transacting any business of the board.

(Amended by Stats. 1967, Ch. 1656.)



182

The Governor shall designate the chairperson of the board from the membership of the board. The person so designated shall hold the office of chairperson at the pleasure of the Governor. The board shall elect a vice chairperson.

(Amended by Stats. 2010, Ch. 288, Sec. 3. Effective January 1, 2011.)



183

The board may hold any hearings and conduct any investigations in any part of the state necessary to carry out the powers vested in it, and for such purposes has the powers conferred upon heads of departments of the state by Article 2 (commencing with Section 11180), Chapter 2, Part 1, Division 3, Title 2 of the Government Code.

Any hearing or investigation by the board may be conducted by any member upon authorization of the board, and he shall have the powers granted to the board by this section, but any final action of the board shall be taken by a majority of all the members of the board, at a meeting duly called and held.

All hearings held by the board or by any member thereof shall be open and public

(Amended by Stats. 1971, Ch. 1288.)



184

The Department of Water Resources shall have an interest and may appear as a party in any hearing held by the board and may commence or appear in any judicial proceeding brought to inquire into the validity of any action, order, or decision of the board.

(Added by renumbering Section 194 by Stats. 1957, Ch. 1932.)



185

The board shall adopt rules for the conduct of its affairs in conformity, as nearly as practicable, with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1982, Ch. 454, Sec. 184.)



186

(a) The board shall have any powers, and may employ any legal counsel and other personnel and assistance, that may be necessary or convenient for the exercise of its duties authorized by law.

(b) For the purpose of administration, the board shall organize itself, with the approval of the Governor, in the manner it deems necessary properly to segregate and conduct the work of the board. The work of the board shall be divided into at least two divisions, known as the Division of Water Rights and the Division of Water Quality. The board shall appoint a deputy director or division chief for each division, who shall supervise the work of the division and act as technical adviser to the board on functions under his or her jurisdiction.

(c) The Attorney General shall represent the board, or any affected regional water quality control board, or both the board and the regional board, and the state in litigation concerning affairs of the board, or a regional board, or both, unless the Attorney General represents another state agency that is a party to the action. In that case, the Attorney General may represent the board, the regional board, or both, with the written consent of the board and the other state agency, the board may contract for the services of private counsel to represent the board, the regional board, or both, subject to Section 11040 of the Government Code, or the legal counsel of the board may represent the board, the regional board, or both. Sections 11041, 11042, and 11043 of the Government Code are not applicable to the board. The legal counsel of the board shall advise and furnish legal services, except representation in litigation, to the regional boards upon their request.

(Amended by Stats. 2010, Ch. 288, Sec. 4. Effective January 1, 2011.)



187

The board, regional water quality control boards, the Department of Water Resources, and other state agencies shall, to the fullest extent possible, exchange records, reports, material, and any other information relating to water, water rights, water pollution or quality, or any areas of mutual concern, to the end that unnecessary duplication of effort may be avoided.

(Amended by Stats. 1967, Ch. 284.)



188

The board may expend money appropriated for the administration of the laws the administration of which is committed to the board.

Such expenditures by the board shall be made in accordance with law in carrying on the work for which the appropriations were made.

(Added by Stats. 1957, Ch. 1932.)



188.5

The board shall publish biennial progress reports relating to the activities of the board and California regional water quality control boards.

(Amended by Stats. 1969, Ch. 482.)






ARTICLE 4. State Representation on Regional Water Resources Commissions

190

Whenever the State of California is specifically invited by federal law to participate in any interstate commission to plan for the regional development of water and related resources, the Governor shall appoint each California member of such commission. The appointment of each such member shall be subject to confirmation by the Senate, and the member appointed shall serve at the pleasure of the Governor.

The provisions of this section shall also apply to the Western States Water Council established by the Western Governors Conference at its meeting in Portland, Oregon, in June 1965.

Each member appointed by the Governor to the Western States Water Council shall receive the actual and necessary expenses incurred by him in the performance of his duties as a member, including travel expenses. Additionally, each such member, except persons who are officers or employees of the state, shall receive a compensation of twenty-five dollars ($25) for each day such member is engaged in the performance of his duties as a member. Such expenses and compensation shall be paid from the budget of the Department of Water Resources.

The provisions of this section do not in any manner affect the provisions of Section 123 which provide for state administration of interstate compacts relative to the distribution and use of the waters of any interstate streams or bodies of water.

(Amended by Stats. 1976, Ch. 52.)









CHAPTER 2.5. Miscellaneous Powers of Department

ARTICLE 1. Participation in Associations

205

The department may join associations of representatives of other States which have been established for not less than 10 years and which have for their purpose the promotion of reclamation and irrigation and cooperation between the several States and the Federal Government in matters relating to reclamation and irrigation. The department may collaborate and cooperate with other members of the association selected in accordance with the constitution and by-laws of such association, relative to matters of public interest to the State within the scope of the activities of such association. The department may, from any of its funds available for the purpose, make expenditures for the pro rata share of the expenses of such association attributable to California and for the services performed by such association for the State.

(Added by Stats. 1943, Ch. 674.)






ARTICLE 2. Surveys, Investigations, and Distribution of Water

225

The department may carry on topographic surveys and investigations into matters pertaining to the water resources of the State along the lines of hydrography, hydroeconomics, and the use and distribution of water for agricultural purposes, and to that end, where possible and to the best interest of the State, shall enter into contracts for cooperation with the different departments of the Federal Government. The department, with the consent of the Governor, may maintain and continue such surveys and investigations where there is available money not covered by cooperative contract.

(Enacted by Stats. 1943, Ch. 368.)



226

The department, either independently or in co-operation with any person or any county, state, federal, or other agency, may do any of the following:

(a) Conduct investigations of all or any portion of any stream, stream system, lake or other body of water.

(b) Investigate either or both surface and underground water conditions.

(c) Collect records of diversion and use of water.

(d) Supervise distribution of water in accordance with agreements and court orders therefor.

(e) Conduct investigations of the rate of use of water for various purposes and considering various soil conditions.

(Amended by Stats. 1959, Ch. 2090.)



227

The department may investigate any natural situation available for reservoirs or reservoir systems for gathering and distributing flood or other water not under beneficial use in any stream, stream system, lake, or other body of water. The department may ascertain the feasibility of projects for such reservoirs or reservoir systems, the supply of water that may thereby be made available, and the extent and character of the areas that may be thereby irrigated. The department may estimate the cost of such projects.

(Enacted by Stats. 1943, Ch. 368.)



228

The department shall gather and correlate information and data pertinent to an annual forecast of seasonal water crop, including the making of snow surveys, either independently or in cooperation with any person or any county, State, Federal, or other agency.

(Amended by Stats. 1943, Ch. 373.)



229

The department, either independently or in cooperation with any person or any county, state, federal, or other agency, to the extent that funds are allocated therefor, shall investigate conditions of the quality of all waters within the state, including saline waters, coastal and inland, as related to all sources of pollution of whatever nature. The department may recommend any steps which might be taken to improve or protect the quality of such waters. The department shall coordinate its investigations fully with the board.

(Amended by Stats. 1992, Ch. 711, Sec. 120. Effective September 15, 1992.)



230

The department, either independently or in cooperation with any person or any county, state, federal, or other agency, or upon the request of the State Water Resources Control Board, to the extent funds are allocated therefor, shall conduct surveys and investigations relating to the reclamation of water from wastes for beneficial purposes, including but not limited to the determination of quantities of such water presently wasted, and possibilities of use of such water for recharge of underground storage or for agricultural or industrial uses.

(Amended by Stats. 1992, Ch. 711, Sec. 121. Effective September 15, 1992.)



231

The department, either independently or in cooperation with any person or any county, state, federal or other agency, shall investigate and survey conditions of damage to quality of underground waters, which conditions are or may be caused by improperly constructed, abandoned or defective wells through the interconnection of strata or the introduction of surface waters into underground waters. The department shall report to the appropriate California regional water quality control board its recommendations for minimum standards of well construction in any particular locality in which it deems regulation necessary to protection of quality of underground water, and shall report to the Legislature from time to time, its recommendations for proper sealing of abandoned wells.

(Amended by Stats. 1969, Ch. 482.)



233

No plans or proposal for authorization of a project for construction or operation by the State shall be submitted to the Legislature by the Department of Water Resources unless the plans or proposal includes (1) the comments and recommendations, if any, of the Department of Fish and Game and (2) provision for any water or facilities necessary for public recreation and the preservation and enhancement of fish and wildlife resources that the Department of Water Resources determines to be justifiable in terms of statewide interest, and feasible, as a nonreimbursable cost of the project.

(Added by Stats. 1959, Ch. 2047.)



234

The department, either independently or in co-operation with or through any person or any county, state, federal or other agency, is authorized to investigate, excavate, and preserve any historic or prehistoric ruin or monument, or any object of antiquity, situated in areas to be used for state water development purposes.

(Added by Stats. 1959, Ch. 806.)



235

The department, either independently or in co-operation with any person or any county, state, federal, or other agency, to the extent that funds are allocated therefor, may conduct a program of study, research, experimentation, and evaluation in the field of weather modification, including the production and control of rainfall by artificial means, and it may contract with public and private organizations and persons for research relative thereto.

(Added by Stats. 1959, Ch. 2115.)



236

The department, either independently or in cooperation with any person or any county, state, federal, or other agency, is authorized to collect hydrologic data necessary for river forecasting, to make forecasts of stream flow, to provide for flood warning, and to provide for communication necessary for the collection and dissemination of such information.

(Added by Stats. 1965, Ch. 1291.)



238

(a) The department shall conduct studies of the Sacramento River and the Feather River and their tributaries north of Sacramento, including watershed hydrologic inventories and studies of water sources and supplies to meet local needs, flood control, water quality, seepage and erosion control, fishery restoration, and preservation of riparian habitat. The department shall submit the results of its studies and its recommendations to the Legislature.

(Added by Stats. 1985, Ch. 1453, Sec. 1. Effective October 1, 1985.)






ARTICLE 2.5. Acquisition and Disposal of Property

250

In the name of the people of the State of California, the department may acquire by eminent domain any property necessary for state water and dam purposes. The department shall not commence any such proceeding in eminent domain unless the project for which the property is being acquired has been authorized and funds are available therefor.

(Amended by Stats. 1975, Ch. 1239.)



252

Subject to Sections 1240.670 and 1240.680 of the Code of Civil Procedure, the real property which the department may acquire by eminent domain, or otherwise, includes any property dedicated to park purposes, however it may have been dedicated.

(Amended by Stats. 1975, Ch. 1239.)



253

The department may acquire, either in fee or in any lesser estate or interest, any real property which it considers necessary for state water and dam purposes. Real property for such purposes includes, but is not limited to, real property considered necessary for any of the following purposes:

(a) For rights of way.

(b) For the purposes of exchanging the same for other real property to be used for rights of way.

(c) For rock quarries, gravel pits, or sand or earth borrow pits.

(d) For offices, shops, or storage yards.

(e) For parks adjoining or near any state dam or water facility.

(f) For the culture and support of trees which benefit any state dam or water facility by aiding in the maintenance and preservation of the facility.

(g) For drainage in connection with any state dam or water facility.

(Added by Stats. 1957, Ch. 2104.)



257

The director may execute all deeds or conveyances necessary to convey any real property or interest therein to be sold or exchanged under the provisions of this code. He may insert in any such deed or conveyance such conditions, covenants, exceptions and reservations as in his opinion are in the public interest or may convey in fee simple absolute. All statutes relating to state lands or to reservations of minerals therein or to reservations of rights to prospect for or mine or remove such minerals are inapplicable to lands heretofore or hereafter acquired by the State or conveyed by the State pursuant to the provisions of this code or pursuant to the provisions of previously existing statutes codified in this code, and no such statute in respect to state lands hereafter enacted shall be applicable thereto unless the Legislature expressly so declares.

It shall be conclusively presumed in favor of any purchaser for value and without notice of any real property or interest therein conveyed pursuant to the provisions of this code that the department acted within its lawful authority in acquiring the property, and that the director acted within his lawful authority in executing any deed or conveyance or lease authorized by this code.

(Added by Stats. 1957, Ch. 2104.)



258

The authority conferred by this code to acquire real property for state dam and water purposes includes authority to acquire for future needs. The department is authorized to lease any lands which are held for state dam and water purposes and are not presently needed therefor on such terms and conditions as the director may fix and to maintain and care for such property in order to secure rent therefrom.

(Added by Stats. 1957, Ch. 2104.)



259

When the department condemns the property of any common carrier railroad, other public utility, or state agency, or the appurtenances thereof, it shall be governed by Article 3 (commencing with Section 11590) of Chapter 6 of Part 3 of Division 6.

(Amended by Stats. 1983, Ch. 142, Sec. 175.)



260

In any lease, easement, or right of entry agreement entered into whereby the department leases real property or obtains a grant of easement, right-of-way, or right of entry in real property for the purpose of exploration for, or construction, operation, or maintenance of, water projects, or for other investigations or data collection, the department may agree to indemnify and hold harmless the lessor or grantor and may agree to repair or pay for any damage caused by reason of the uses authorized by such lease, easement, right-of-way, or right of entry. Insurance may be purchased by the Department of General Services, upon request of the department, to protect the department against loss or expense arising out of such a lease, easement, right-of-way, or right of entry.

(Added by Stats. 1965, Ch. 1305.)






ARTICLE 2.6. Construction Contracts

265

Notwithstanding any provisions of the State Contract Act, the department may award and enter into construction contracts which require expenditures in excess of funds presently available therefor, but the obligation of the department and the State in such contracts shall be expressly contingent upon sufficient funds being made available by future appropriations or by law.

(Added by Stats. 1959, Ch. 2054.)






ARTICLE 3. Proceedings to Prevent Waste or Unreasonable Use

275

The department and board shall take all appropriate proceedings or actions before executive, legislative, or judicial agencies to prevent waste, unreasonable use, unreasonable method of use, or unreasonable method of diversion of water in this state.

(Amended by Stats. 1971, Ch. 794.)






ARTICLE 4. Waste from Artesian Wells

300

For the purposes of this article, an artesian well is any artifical hole made in the ground through which water naturally flows from subterranean sources to the surface of the ground for any length of time.

(Enacted by Stats. 1943, Ch. 368.)



301

For the purposes of this article, waste is the causing, suffering, or permitting any water flowing from an artesian well, to run either:

(a) Into any natural watercourse or channel, or into any bay or pond, unless the water is used thereafter for irrigation or domestic use.

(b) Into any street, road, or highway.

(c) Upon the land of any person or upon the public land of the United States or of the State, unless it is used thereon for irrigation, domestic use, or the propagation of fish.

(Enacted by Stats. 1943, Ch. 368.)



302

The use of any water flowing from an artesian well for the irrigation of land, whenever over 5 per cent of the water received on the land for irrigation purposes is permitted to escape from the land, is waste within the meaning of this article.

(Enacted by Stats. 1943, Ch. 368.)



303

Nothing in this article prevents the running of artesian water into an artificial pond or storage-reservoir, if the water is used thereafter for a beneficial use.

(Enacted by Stats. 1943, Ch. 368.)



304

A beneficial use under the next preceding section shall not exceed one tenth of one miner s inch of water per acre, perpetual flow, but the person using the water may cumulate that amount within any period of each year.

(Enacted by Stats. 1943, Ch. 368.)



305

Any artesian well which is not capped or equipped with a mechanical appliance which will readily and effectively arrest and prevent the flow of any water from the well is a public nuisance.

(Enacted by Stats. 1943, Ch. 368.)



306

The owner, tenant, or occupant of the land upon which a well which is a public nuisance under the next preceding section is situated, who causes, permits, or suffers such public nuisance to exist or continue is guilty of a misdemeanor.

(Enacted by Stats. 1943, Ch. 368.)



307

Any person owning, possessing, or occupying any land upon which is situated an artesian well, who causes, suffers, or permits water unnecessarily to flow from the well or to go to waste is guilty of a misdemeanor.

(Enacted by Stats. 1943, Ch. 368.)



308

Each day s continuance of waste constitutes a new offense.

(Enacted by Stats. 1943, Ch. 368.)



309

Any person who violates any of the provisions of this article is punishable for each offense by a fine of not less than fifty dollars ($50) and not more than one thousand dollars ($1,000) or by imprisonment in the county jail for not more than six months, or by both.

(Amended by Stats. 1983, Ch. 1092, Sec. 405. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



310

All prosecutions for the violation of any of the provisions of this article shall be instituted in the superior court of the county where the well is situated.

(Amended by Stats. 2003, Ch. 449, Sec. 37. Effective January 1, 2004.)



311

Any fine imposed under the provisions of this article may be collected as in other criminal cases, and the justice may also issue an execution upon the judgment therein rendered, which may be enforced and collected as in civil cases.

(Enacted by Stats. 1943, Ch. 368.)






ARTICLE 6. Yuba River Debris Control

340

Any funds appropriated for Yuba River debris control shall be used for construction, renewal, and repair of works for restraining, impounding and control of debris resulting from mining operations, natural erosion and other causes.

(Added by Stats. 1957, Ch. 1958.)



341

Funds withdrawn from such appropriation must be matched by an expenditure of like amount by the Federal Government for the same work.

(Added by Stats. 1957, Ch. 1958.)



342

All work paid for from such appropriation shall be executed by or under the direction of the California Debris Commission, according to plans approved by the Department of Water Resources.

(Added by Stats. 1957, Ch. 1958.)






ARTICLE 7. Recreation

345

The Department of Water Resources shall (a) plan recreation development associated with state-constructed water projects in consultation with local public agencies and affected state and federal agencies, (b) thereafter acquire land necessary to implement and execute plans for such development pursuant to specific legislative authorization. Such authorization shall specify to what extent, if any, the power of eminent domain may be used.

It is hereby declared to be the intention of the Legislature, in enacting this section, that no water resources development funds will be appropriated for the purpose of acquiring land for recreation development associated with state-constructed water projects, exclusive of land required for storage and conservation of water for such projects.

In carrying out its duties under this section, the Department of Water Resources may enter into contracts, leases, and agreements with other state agencies, the federal government, local public agencies, and persons; and the Department of Fish and Game, the Department of Parks and Recreation and all other affected state and local agencies shall cooperate with the Department of Water Resources to that end.

(Amended by Stats. 1970, Ch. 254.)



346

Notwithstanding the provisions of Section 345, the department, with the approval of the Department of General Services, may acquire by eminent domain or otherwise, either in fee or in any lesser estate or interest, any real property for recreational development associated with state-constructed water projects. Any funds, including but not limited to water resources development funds, heretofore or hereafter appropriated to the department for the acquisition of rights-of-way, easements, and property, may be used to carry out the purposes of this section.

(Amended by Stats. 1965, Ch. 371.)









CHAPTER 2.7. Water Diversion and Use Reports

348

(a) The department or the board may adopt emergency regulations providing for the electronic filing of reports of water diversion or use required to be filed with the department or board under this code, including, but not limited to, any report required to be filed under Part 5.1 (commencing with Section 5100) of Division 2 and any report required to be filed by a water right permittee or licensee.

(b) Emergency regulations adopted pursuant to this section, or any amendments thereto, shall be adopted by the department or the board in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health, safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, any emergency regulations or amendments to those regulations adopted under this section shall remain in effect until revised by the department or the board that adopted the regulations or amendments.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 2, Sec. 2. Effective February 3, 2010.)






CHAPTER 3. Water Shortage Emergencies

350

The governing body of a distributor of a public water supply, whether publicly or privately owned and including a mutual water company, may declare a water shortage emergency condition to prevail within the area served by such distributor whenever it finds and determines that the ordinary demands and requirements of water consumers cannot be satisfied without depleting the water supply of the distributor to the extent that there would be insufficient water for human consumption, sanitation, and fire protection.

(Added by Stats. 1953, Ch. 140.)



351

Excepting in event of a breakage or failure of a dam, pump, pipe line or conduit causing an immediate emergency, the declaration shall be made only after a public hearing at which consumers of such water supply shall have an opportunity to be heard to protest against the declaration and to present their respective needs to said governing board.

(Added by Stats. 1953, Ch. 140.)



352

Notice of the time and place of hearing shall be published pursuant to Section 6061 of the Government Code at least seven days prior to the date of hearing in a newspaper printed, published, and circulated within the area in which the water supply is distributed, or if there is no such newspaper, in any newspaper printed, published, and circulated in the county in which the area is located.

(Amended by Stats. 1957, Ch. 357.)



353

When the governing body has so determined and declared the existence of an emergency condition of water shortage within its service area, it shall thereupon adopt such regulations and restrictions on the delivery of water and the consumption within said area of water supplied for public use as will in the sound discretion of such governing body conserve the water supply for the greatest public benefit with particular regard to domestic use, sanitation, and fire protection.

(Added by Stats. 1953, Ch. 140.)



354

After allocating and setting aside the amount of water which in the opinion of the governing body will be necessary to supply water needed for domestic use, sanitation, and fire protection, the regulations may establish priorities in the use of water for other purposes and provide for the allocation, distribution, and delivery of water for such other purposes, without discrimination between consumers using water for the same purpose or purposes.

(Added by Stats. 1953, Ch. 140.)



355

The regulations and restrictions shall thereafter be and remain in full force and effect during the period of the emergency and until the supply of water available for distribution within such area has been replenished or augmented.

(Added by Stats. 1953, Ch. 140.)



356

The regulations and restrictions may include the right to deny applications for new or additional service connections, and provision for their enforcement by discontinuing service to consumers wilfully violating the regulations and restrictions.

(Added by Stats. 1953, Ch. 140.)



357

If the regulations and restrictions on delivery and consumption of water adopted pursuant to this chapter conflict with any law establishing the rights of individual consumers to receive either specific or proportionate amounts of the water supply available for distribution within such service area, the regulations and restrictions adopted pursuant to this chapter shall prevail over the provisions of such laws relating to water rights for the duration of the period of emergency; provided, however, that any distributor of water which is subject to regulation by the State Public Utilities Commission shall before making such regulations and restrictions effective secure the approval thereof by the Public Utilities Commission.

(Added by Stats. 1953, Ch. 140.)



358

Nothing in this chapter shall be construed to prohibit or prevent review by any court of competent jurisdiction of any finding or determination by a governing board of the existence of an emergency or of regulations or restrictions adopted by such board, pursuant to this chapter, on the ground that any such action is fraudulent, arbitrary, or capricious.

(Added by Stats. 1953, Ch. 140.)



359

(a) Notwithstanding any other provision of law that requires an election for the purpose of authorizing a contract with the United States, or for incurring the obligation to repay loans from the United States, and except as otherwise limited or prohibited by the California Constitution, a public water agency, as an alternative procedure to submitting the proposal to an election, upon affirmative vote of four-fifths of the members of the governing body thereof, may apply for, accept, provide for the repayment together with interest thereon, and use funds made available by the federal government pursuant to Public Law 95-18, pursuant to any other federal act subsequently enacted during 1977 that specifically provides emergency drought relief financing, or pursuant to existing federal relief programs receiving budget augmentations in 1977 for drought assistance, and may enter into contracts that are required to obtain those federal funds pursuant to the provisions of those federal acts if the following conditions exist:

(1) The project is undertaken by a state, regional, or local governmental agency.

(2) As a result of the severe drought now existing in many parts of the state, the agency has insufficient water supply needed to meet necessary agricultural, domestic, industrial, recreational, and fish and wildlife needs within the service area or area of jurisdiction of the agency.

(3) The project will develop or conserve water before October 31, 1978, and will assist in mitigating the impacts of the drought.

(4) The agency affirms that it will comply, if applicable, with Sections 1602, 1603, and 1605 of the Fish and Game Code.

(5) The project will be completed on or before the completion date, if any, required under the federal act providing the funding, but not later than March 1, 1978.

(b) Any obligation to repay loans shall be expressly limited to revenues of the system improved by the proceeds of the contract.

(c) No application for federal funds pursuant to this section shall be made on or after March 1, 1978.

(d) Notwithstanding the provisions of this section, a public agency shall not be exempt from any provision of law that requires the submission of a proposal to an election if a petition requesting such an election signed by 10 percent of the registered voters within the public agency is presented to the governing board within 30 days following the submission of an application for federal funds.

(e) Notwithstanding the provisions of this section, a public water agency that applied for federal funds for a project before January 1, 1978, may make application to the Director of the Drought Emergency Task Force for extension of the required completion date specified in paragraph (5) of subdivision (b). Following receipt of an application for extension, the Director of the Drought Emergency Task Force may extend the required completion date specified in paragraph (5) of subdivision (b) to a date not later than September 30, 1978, if the director finds that the project has been delayed by factors not controllable by the public water agency. If the Drought Emergency Task Force is dissolved, the Director of Water Resources shall exercise the authority vested in the Director of the Drought Emergency Task Force pursuant to this section.

(f) For the purposes of this section, public water agency means a city, district, agency, authority, or any other political subdivision of the state, except the state, that distributes water to the inhabitants thereof, is otherwise authorized by law to enter into contracts or agreements with the federal government for a water supply or for financing facilities for a water supply, and is otherwise required by law to submit those agreements or contracts or any other project involving long-term debt to an election within that public water agency.

(Amended by Stats. 2006, Ch. 538, Sec. 668. Effective January 1, 2007.)






CHAPTER 3.4. Allocation-Based Conservation Water Pricing

370

The Legislature hereby finds and declares all of the following:

(a) The use of allocation-based conservation water pricing by public entities that sell and distribute water is one effective means by which waste or unreasonable use of water can be prevented and water can be saved in the interest of the people and for the public welfare, within the contemplation of Section 2 of Article X of the California Constitution.

(b) It is in the best interest of the people of California to encourage public entities to voluntarily use allocation-based conservation water pricing, tailored to local needs and conditions, as a means of increasing efficient uses of water, and further discouraging wasteful or unreasonable use of water under both normal and dry-year hydrologic conditions.

(c) The Legislature intends that allocation-based conservation water pricing is an alternative method that can be used by public entities to encourage water users to conserve water, increase efficient uses of water, and further discourage waste of water. The Legislature does not intend to limit the discretion of public entities to evaluate and select among different methods for conserving water or to create a presumption that the election to not use a particular method is a waste or unreasonable use of water by the public entity.

(d) Nothing in this chapter is intended to limit, or dictate, the design of rate structures that public entities may use to promote conservation by water users.

(e) Nothing in this chapter directs, or otherwise compels, a public entity to use allocation-based conservation water pricing.

(Added by Stats. 2008, Ch. 610, Sec. 1. Effective January 1, 2009.)



371

For purposes of this chapter, the following terms have the following meanings:

(a) Allocation-based conservation water pricing means a retail water rate structure that meets all of the criteria in Section 372.

(b) Basic charge means a volumetric unit charge for the cost of water service other than any fixed costs that are recovered through meter charges or other fixed charges other than incremental costs that are recovered through conservation charges. A basic charge may include the cost of generally applicable conservation measures assumed in establishing basic use allocations.

(c) Conservation charge means a volumetric unit charge for incremental costs.

(d) Incremental costs means the costs of water service, including capital costs, that the public entity incurs directly, or by contract, as a result of the use of water in excess of the basic use allocation or to implement water conservation or demand management measures employed to increase efficient uses of water, and further discourage the wasteful or unreasonable use of water, and may include any of the following:

(1) Conservation best management practices, conservation education, irrigation controls and other conservation devices, and other demand management measures.

(2) Water system retrofitting, dual plumbing and facilities for production, distribution, and all uses of recycled water and other alternative water supplies.

(3) Projects and programs for prevention, control, or treatment of the runoff of water from irrigation and other outdoor water uses. Incremental costs shall not include the costs of stormwater management systems and programs.

(4) Securing dry-year water supply arrangements.

(5) Procuring water supplies to satisfy increments of water use in excess of the basic use allocations for the customers of the public entity, including supply or capacity contracts for water supply rights or entitlements and related energy costs for water delivery.

(e) Public entity means a city, whether general law or chartered, county, city and county, special district, agency, authority, any other municipal public corporation or district, or any other political subdivision of the state that provides retail water service and that is an urban water supplier, as defined in Section 10617.

(Added by Stats. 2008, Ch. 610, Sec. 1. Effective January 1, 2009.)



372

(a) A public entity may employ allocation-based conservation water pricing that meets all of the following criteria:

(1) Billing is based on metered water use.

(2) A basic use allocation is established for each customer account that provides a reasonable amount of water for the customer s needs and property characteristics. Factors used to determine the basic use allocation may include, but are not limited to, the number of occupants, the type or classification of use, the size of lot or irrigated area, and the local climate data for the billing period. Nothing in this chapter prohibits a customer of the public entity from challenging whether the basic use allocation established for that customer s account is reasonable under the circumstances. Nothing in this chapter is intended to permit public entities to limit the use of property through the establishment of a basic use allocation.

(3) A basic charge is imposed for all water used within the customer s basic use allocation, except that at the option of the public entity, a lower rate may be applied to any portion of the basic use allocation that the public entity has determined to represent superior or more than reasonable conservation efforts.

(4) A conservation charge shall be imposed on all increments of water use in excess of the basic use allocation. The increments may be fixed or may be determined on a percentage or any other basis, without limitation on the number of increments, or any requirement that the increments or conservation charges be sized, or ascend uniformly, or in a specified relationship. The volumetric prices for the lowest through the highest priced increments shall be established in an ascending relationship that is economically structured to encourage conservation and reduce the inefficient use of water, consistent with Section 2 of Article X of the California Constitution.

(b) (1) Except as specified in subdivision (a), the design of an allocation-based conservation pricing rate structure shall be determined in the discretion of the public entity.

(2) The public entity may impose meter charges or other fixed charges to recover fixed costs of water service in addition to the allocation-based conservation pricing rate structure.

(c) A public entity may use one or more allocation-based conservation water pricing structures for any class of municipal or other service that the public entity provides.

(Added by Stats. 2008, Ch. 610, Sec. 1. Effective January 1, 2009.)



373

(a) Revenues derived from allocation-based conservation water pricing shall not exceed the reasonable cost of water service including basic costs and incremental costs. This chapter does not limit the sources of funding for incremental costs to charges for water use.

(b) Revenues derived from allocation-based conservation water pricing shall not exceed the proportional cost of service attributable to the customer s parcel, as determined by giving consideration to all of the following:

(1) Customer classes established in consideration of service characteristics, demand patterns, and other factors.

(2) Basic use allocations.

(3) Meter size.

(4) Metered volume of water consumed.

(5) The public entity s discretionary allocation of incremental costs between and among the increments of water use subject to conservation charges, as permitted by paragraph (4) of subdivision (a) of Section 372 to meet the requirement of that section.

(c) In establishing the schedule of charges and metered volumes for the increments of water use subject to conservation charges, the public entity may also consider both of the following:

(1) Customer overuse characteristics, including ratios between overuse volumes and basic use allocations, variations in demand and consumption patterns, or other characteristics of overuse experienced by the public entity.

(2) The extent to which the pricing structure of the increments will be effective in minimizing or eliminating the need for other measures to curtail potential overuse.

(Added by Stats. 2008, Ch. 610, Sec. 1. Effective January 1, 2009.)



374

(a) Allocation-based conservation water pricing under this chapter may be used on an ongoing basis and shall not require any finding of emergency or other water shortage conditions.

(b) The authority granted in this chapter is in addition to any other authority that a public entity has to use rate structure design to foster the conservation of water.

(c) The imposition and revision of rates and charges by a public entity under this chapter shall be subject to the procedures otherwise required by law for the public entity s water rates.

(Added by Stats. 2008, Ch. 610, Sec. 1. Effective January 1, 2009.)






CHAPTER 3.5. Water Conservation Programs

375

(a) Notwithstanding any other provision of the law, any public entity which supplies water at retail or wholesale for the benefit of persons within the service area or area of jurisdiction of the public entity may, by ordinance or resolution adopted by a majority of the members of the governing body after holding a public hearing upon notice and making appropriate findings of necessity for the adoption of a water conservation program, adopt and enforce a water conservation program to reduce the quantity of water used by those persons for the purpose of conserving the water supplies of the public entity.

(b) With regard to water delivered for other than agricultural uses, the ordinance or resolution may specifically require the installation of water-saving devices which are designed to reduce water consumption. The ordinance or resolution may also encourage water conservation through rate structure design.

(c) For the purposes of this section, public entity means a city, whether general law or chartered, county, city and county, special district, agency, authority, any other municipal public corporation or district, or any other political subdivision of the state.

(Amended by Stats. 1993, Ch. 313, Sec. 2. Effective January 1, 1994.)



375.5

(a) A public entity, as defined by Section 375, may undertake water conservation and public education programs in conjunction with school districts, public libraries, or any other public entity.

(b) (1) A public entity may undertake water conservation and public education programs using an information booklet or materials for use in connection with the use or transfer of real estate containing up to four residential units. For the purposes of this subdivision, the public entity may use water conservation materials prepared by the department.

(2) It is the intent of the Legislature that on or before December 31, 2007, a review of the program be conducted to obtain information on both of the following matters:

(A) The extent to which public entities have undertaken water conservation and public education programs referred to in paragraph (1).

(B) The extent to which water conservation may be attributable to the implementation of water conservation and public education programs referred to in paragraph (1).

(c) A public entity may take into account any programs undertaken pursuant to this section in a rate structure design implemented pursuant to Section 375.

(d) The Legislature finds and declares that a program undertaken pursuant to this section is in the public interest, serves a public purpose, and will promote the health, welfare, and safety of the people of the state.

(Amended by Stats. 2004, Ch. 111, Sec. 2. Effective January 1, 2005.)



376

(a) Any ordinance or resolution adopted pursuant to Section 375 is effective upon adoption. Within 10 days after its adoption, the ordinance or resolution shall be published pursuant to Section 6061 of the Government Code in full in a newspaper of general circulation that is printed, published, and circulated in the public entity. If there is no such newspaper, the ordinance or resolution shall be posted within 10 days after its adoption in three public places within the public entity.

(b) The publication of ordinances or resolutions, as required by subdivision (a), may be satisfied by either of the following actions:

(1) The public entity may publish a summary of a proposed ordinance, resolution, or proposed amendment to an existing ordinance or resolution. The summary shall be prepared by an official designated by the governing body. A summary shall be published and a certified copy of the full text of the proposed ordinance, resolution, or amendment shall be posted in the office of the governing body at least five days prior to the governing body s meeting at which the proposed ordinance, resolution, or amendment is to be adopted. Within 15 days after adoption of the ordinance, resolution, or amendment, the governing body shall publish a summary of the ordinance, resolution, or amendment with the names of those members voting for and against the ordinance, resolution, or amendment and the official shall post in the office of the governing body a certified copy of the full text of the adopted ordinance, resolution, or amendment along with the names of those members voting for and against the ordinance, resolution, or amendment.

(2) If the official designated by the governing body determines that it is not feasible to prepare a fair and adequate summary of the proposed or adopted ordinance, resolution, or amendment, and if the governing body so orders, a display advertisement of at least one-quarter of a page in a newspaper of general circulation in the county shall be published at least five days prior to the governing body meeting at which the proposed ordinance, resolution, or amendment is to be adopted. Within 15 days after adoption of the ordinance, resolution, or amendment, a display advertisement of at least one-quarter of a page shall be published. The advertisement shall indicate the general nature of, and provide information about, the proposed or adopted ordinance, resolution, or amendment, including information sufficient to enable the public to obtain copies of the complete text of the ordinance, resolution, or amendment, and the names of those members voting for and against the ordinance, resolution, or amendment.

(Amended by Stats. 2009, Ch. 332, Sec. 89. Effective January 1, 2010.)



377

From and after the publication or posting of any ordinance or resolution pursuant to Section 376, violation of a requirement of a water conservation program adopted pursuant to Section 376 is a misdemeanor. Upon conviction thereof such person shall be punished by imprisonment in the county jail for not more than 30 days, or by fine not exceeding one thousand dollars ($1,000), or by both.

(Amended by Stats. 1983, Ch. 1092, Sec. 406. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



378

A public entity may enter into agreements with other public entities, businesses, community associations, or private entities to provide water conservation services and measures and materials for implementing water conservation programs adopted pursuant to this chapter.

(Added by Stats. 1995, Ch. 31, Sec. 1. Effective January 1, 1996.)






CHAPTER 3.6. Deference to Decisions by Local or Regional Agencies

380

The Legislature hereby finds and declares as follows:

(a) The various regions of the state differ widely in the availability of water supplies and in the need for water to meet beneficial uses.

(b) Decisions regarding operations to meet water needs can depend in part upon regional differences.

(c) Many water management decisions can best be made at a local or regional level, to the end that local and regional operational flexibility will maximize efficient statewide use of water supplies.

(d) The authority granted by this chapter to local and regional public agencies, as defined in subdivision (a) of Section 65930 of the Government Code and not including federal agencies, is in furtherance of the policy declared in Section 2 of Article X of the California Constitution and in Section 109.

(Added by Stats. 1982, Ch. 867, Sec. 2.)



381

The authority of local or regional public agencies pursuant to this chapter shall control over any other provision of law which contains more stringent limitations on the authority of a particular public agency to serve water for use outside the agency, to the extent those other laws are inconsistent with the authority granted herein.

(Added by Stats. 1982, Ch. 867, Sec. 2.)



382

(a) Notwithstanding any other provision of law, every local or regional public agency authorized by law to serve water to the persons or entities within the service area of the agency may sell, lease, exchange, or otherwise transfer, for use outside the agency, either or both of the following:

(1) Water that is surplus to the needs of the water users of the agency.

(2) Water, the use of which is voluntarily foregone, during the period of the transfer, by a water user of the agency.

(b) This chapter does not prohibit or restrict the transfer of water or water rights by local or regional public agencies pursuant to other provisions of law.

(Amended by Stats. 1993, Ch. 188, Sec. 1. Effective January 1, 1994.)



383

For the purposes of this chapter, water that is surplus to the needs of the agency s water users shall mean any of the following:

(a) Water, to which the right is held by the agency pursuant to an appropriation made under the Water Commission Act or Division 2 (commencing with Section 1000), which the agency finds will be in excess of the needs of water users within the agency for the duration of the transfer.

(b) Water, to which the right is held by the agency pursuant to an appropriation made under the Water Commission Act or Division 2 (commencing with Section 1000), of which any water user agrees with the agency, upon mutually satisfactory terms, to forego use for the duration of the transfer.

(c) Water, to which the right is held by a water user within the agency pursuant to an appropriation made under the Water Commission Act or Division 2 (commencing with Section 1000) where the water user and the agency agree, upon mutually satisfactory terms, that the water user will forego use for the period of time specified in the agreement and that the agency shall act as agent for the water user to effect the transfer.

(Added by Stats. 1982, Ch. 867, Sec. 2.)



384

Prior to serving water to any person for use outside the agency, the agency shall comply with all provisions of the general laws of this state relating to the transfer of water or water rights, including, but not limited to, procedural and substantive requirements governing any change in point of diversion, place of use, or purpose of use due to such transfer.

(Added by Stats. 1982, Ch. 867, Sec. 2.)



385

No water may be transferred pursuant to this chapter for use within the boundaries of a local or regional public agency that furnishes the same water service to the transferee without the prior consent of that agency.

(Added by Stats. 1982, Ch. 867, Sec. 2.)



386

The board may approve any change associated with a transfer pursuant to this chapter only if it finds that the change may be made without injuring any legal user of the water and without unreasonably affecting fish, wildlife, or other instream beneficial uses and does not unreasonably affect the overall economy of the area from which the water is being transferred.

A petitioner requesting a change which is subject to this section shall pay to the board a fee which shall be in an amount determined by the board to cover the reasonable costs of the board in evaluating and processing the petition.

(Added by Stats. 1982, Ch. 867, Sec. 2.)



387

Any agreement for the transfer of water under the provisions of this chapter shall be for a period not to exceed seven years unless a longer period of time is mutually agreed upon by the agency and the transferee.

(Amended by Stats. 1986, Ch. 364, Sec. 1.)






CHAPTER 3.7. Water Standby and Availability Charges

389

(a) Notwithstanding any other provision of law, the term water standby charge and the term water availability charge have the same meaning.

(b) Subdivision (a) does not constitute a change in, but is declaratory of, existing law.

(Added by Stats. 1992, Ch. 778, Sec. 1. Effective September 21, 1992.)






CHAPTER 4. Weather Resources Management

ARTICLE 1. General Provisions

400

This chapter shall be known and may be cited as the California Weather Resources Management Act of 1984.

(Repealed and added by Stats. 1984, Ch. 950, Sec. 2.)



401

It is hereby declared that atmospheric water within the state which is caused to fall by weather resources management activities shall, for the purpose of water rights determinations, be considered as if it occurred as natural precipitation.

(Repealed and added by Stats. 1984, Ch. 950, Sec. 2.)



402

As used in this chapter:

(a) Weather resources management means attempting to produce by physical means any of the following: cloud water conversion, light adjustment, or weather hazard suppression. Weather resources management does not include agricultural frost protection or inadvertent weather modification.

(b) Weather resources management project or project means the performance of weather resources management with a specified purpose within a specified geographical area over a specified time interval.

(Repealed and added by Stats. 1984, Ch. 950, Sec. 2.)






ARTICLE 2. Notice of Intention

410

Before commencing a weather resources management project, the project operator shall file with the department and cause to be published a notice of intention.

(Repealed and added by Stats. 1984, Ch. 950, Sec. 2.)



411

The project operator shall cause the notice of intention to be published pursuant to Section 6063 of the Government Code in a newspaper having a general circulation and published within any county wherein the project is to be conducted and in which the affected area is located, or, if the project is to be conducted in more than one county or if the affected area is located in more than one county or is located in a county other than the one in which the operation is to be conducted, then the notice shall be published in like manner in a newspaper having a general circulation and published within each of the counties. In case there is no newspaper published within the appropriate county, publication shall be made in a newspaper having a general circulation within the county. The project operator shall also send the notice of intention to the boards of supervisors of counties to be affected by the project.

(Repealed and added by Stats. 1984, Ch. 950, Sec. 2.)



412

Proof of publication shall be by copy of the notice as published attached to and made a part of the affidavit of the publisher or foreman of the newspaper publishing the notice.

(Repealed and added by Stats. 1984, Ch. 950, Sec. 2.)






ARTICLE 3. Reporting

420

The weather resources management project operator shall keep a record of all operations conducted, showing the equipment, the methods, the types, amounts, times, and places of seeding agents employed, a statement as to the estimated effect of the operation in relation to its intended purpose, and the name and address of each person participating or assisting in the operation. A report on the evaluation of project results shall be filed with the department within one year of the termination of a project or, in the case of an ongoing project, at least once every two years.

(Repealed and added by Stats. 1984, Ch. 950, Sec. 2.)









CHAPTER 5. Federal Reports on Proposed Flood Control and Reclamation Projects

450

The Governor, or such state official or agency as he may designate, shall receive both the preliminary documents developed by, or the formal reports of, the Chief of Engineers, Department of the Army, and the Secretary of the Interior provided for in the Flood Control Act of 1944 (58 Stat. 887, 33 U.S.C. 701-1) with respect to proposed flood control or reclamation projects, or both.

(Amended by Stats. 1967, Ch. 74.)



451

Within 10 days after the receipt of any such preliminary document or formal report, the Governor or his designee shall transmit copies thereof to both houses of the Legislature, if the Legislature is then in session. If not, the Governor or his designee shall transmit copies thereof to the Rules Committees of the Assembly and the Senate of the Legislature, which committees shall immediately assign them to appropriate interim committees for study.

(Amended by Stats. 1967, Ch. 74.)



452

Any legislative committee to which such a preliminary document or formal report has been assigned may submit written comments thereon to the Governor or his designee.

(Amended by Stats. 1967, Ch. 74.)



453

The Governor or his designee shall transmit, within the time period specified in the applicable federal law, to the appropriate federal agency, together with his comments and the comments of any state department or commission as to any such preliminary document or formal report, the written comments, if any, as to such preliminary document or formal report submitted to him by either house of the Legislature, or by both houses, or by any committee of the Legislature.

(Amended by Stats. 1967, Ch. 74.)






CHAPTER 6. Water Reuse

ARTICLE 1. Short Title

460

This chapter shall be known as and may be cited as the Water Reuse Law of 1974.

(Amended by Stats. 1994, Ch. 724, Sec. 2. Effective January 1, 1995.)






ARTICLE 2. Declaration of Policy

461

It is hereby declared that the primary interest of the people of the state in the conservation of all available water resources requires the maximum reuse of reclaimed water in the satisfaction of requirements for beneficial uses of water.

(Amended by Stats. 1994, Ch. 724, Sec. 3. Effective January 1, 1995.)






ARTICLE 3. Action by the Department of Water Resources

462

The department shall conduct studies and investigations on the availability and quality of wastewater and the uses of reclaimed water for beneficial purposes, including, but not limited to, groundwater recharge, municipal and industrial use, irrigation use, and cooling for thermal electric powerplants.

(Amended by Stats. 1994, Ch. 724, Sec. 4. Effective January 1, 1995.)



463

The department shall study and investigate the technology of the reuse of reclaimed water and further the development of the technology of the reclamation of water.

(Amended by Stats. 1994, Ch. 724, Sec. 5. Effective January 1, 1995.)



465

The department may assist local agencies and public utilities providing water service in applying for, and in obtaining approval of, federal and state funding and permits for cost-effective water reclamation projects and shall confer and cooperate with the board during the application and approval process.

(Added by Stats. 1990, Ch. 836, Sec. 2.)









CHAPTER 7. Water Transfer

ARTICLE 1. Short Title

470

This chapter shall be known as and may be cited as the Costa-Isenberg Water Transfer Act of 1986.

(Added by Stats. 1986, Ch. 970, Sec. 1.)






ARTICLE 2. Declaration of Policy

475

The Legislature hereby finds and declares that voluntary water transfers between water users can result in a more efficient use of water, benefiting both the buyer and the seller.

The Legislature further finds and declares that transfers of surplus water on an intermittent basis can help alleviate water shortages, save capital outlay development costs, and conserve water and energy.

The Legislature further finds and declares that it is in the public interest to conserve all available water resources, and that this interest requires the coordinated assistance of state agencies for voluntary water transfers to allow more intensive use of developed water resources in a manner that fully protects the interests of other entities which have rights to, or rely on, the water covered by a proposed transfer.

(Added by Stats. 1986, Ch. 970, Sec. 1.)






ARTICLE 3. State Assistance

480

The department shall establish an ongoing program to facilitate the voluntary exchange or transfer of water and implement the various state laws that pertain to water transfers. The department shall seek to facilitate these transactions only if the water to be transferred is already developed and being diverted from a stream for beneficial use or has been conserved.

(Added by Stats. 1986, Ch. 970, Sec. 1.)



481

The department shall create and maintain a list of entities seeking to enter into water supply transfers, leases, exchanges, or other similar arrangements. In addition, the department shall maintain a list of the physical facilities which may be available to carry out water supply transfers.

(Added by Stats. 1986, Ch. 970, Sec. 1.)



482

The department shall prepare a water transfer guide which shall include, but not be limited to, all of the following:

(a) A review of existing and appropriate state and federal laws that pertain to water transfers, water markets, or water rights.

(b) A list of persons or public agencies throughout the state involved in water management who could be helpful to those seeking assistance to transfer water.

(c) Information and resources which could be used to identify potential third-party impacts and mitigation alternatives, including economic or legal issues related to the transfer of water, and environmental issues, including, but not limited to, those described in Section 1018.

(d) A description of the services available to water users from the department.

(Amended by Stats. 2013, Ch. 387, Sec. 13. Effective January 1, 2014.)



483

The department shall consult and coordinate its activities with other state boards, departments, agencies, or offices whose assistance may be desirable or necessary in carrying out the purposes of this chapter.

(Added by Stats. 1986, Ch. 970, Sec. 1.)



484

(a) The temporary transfer of any water or water right that otherwise would have been consumptively used or stored by the transferor in the absence of the temporary transfer, does not in any way prejudice the transferor s right to the use of the water in the future.

(b) Consumptively used, for purposes of this section, means the amount of water which has been consumed through use by evapotranspiration, has percolated underground, or has been otherwise removed from use in the downstream water supply as a result of direct diversion.

(Added by Stats. 1991, 1st Ex. Sess., Ch. 12, Sec. 2. Effective October 9, 1991.)









CHAPTER 8. Water Measurement

ARTICLE 1. Short Title

500

This chapter shall be known and may be cited as the Water Measurement Law.

(Added by Stats. 1991, Ch. 407, Sec. 2.)






ARTICLE 2. Definitions

510

Unless the context otherwise requires, the provisions of this article govern the construction of this chapter.

(Added by Stats. 1991, Ch. 407, Sec. 2.)



511

The definition of a word applies to any of its variants.

(Added by Stats. 1991, Ch. 407, Sec. 2.)



512

Water purveyor means any person who furnishes water service to another person.

(Added by Stats. 1991, Ch. 407, Sec. 2.)



513

Person means any individual, firm, association, partnership, corporation, or public entity of any kind.

(Added by Stats. 1991, Ch. 407, Sec. 2.)



514

Public entity includes a city, county, city and county, whether general law or chartered, a district, board, commission, bureau, authority, agency, department, division, section, any other political subdivision of the state of any kind, or the state.

(Added by Stats. 1991, Ch. 407, Sec. 2.)



515

Water service means the sale, lease, rental, furnishing, or delivery of water for beneficial use, and includes, but is not limited to, contracting for that sale, lease, rental, furnishing, or delivery of water, except bottled water.

(Added by Stats. 1991, Ch. 407, Sec. 2.)



516

Water meter includes any suitable water measuring device or facility which measures or determines the volumetric flow of water.

(Added by Stats. 1991, Ch. 407, Sec. 2.)






ARTICLE 3. Declaration of Policy

520

The Legislature hereby finds and declares that, pursuant to the primary interest of the people of the state to put the limited available supplies of water in this state to beneficial use to the fullest extent of which they are capable, and to prevent waste, unreasonable use, or unreasonable method of use, it is necessary to determine the quantities of water in use throughout the state to the maximum extent that is reasonable to do so.

(Added by Stats. 1991, Ch. 407, Sec. 2.)



521

The Legislature further finds and declares all of the following:

(a) Water furnished or used without any method of determination of the quantities of water used by the person to whom the water is furnished has caused, and will continue to cause, waste and unreasonable use of water, and that this waste and unreasonable use should be identified, isolated, and eliminated.

(b) Water metering and volumetric pricing are among the most efficient conservation tools, providing information on how much water is being used and pricing to encourage conservation.

(c) Without water meters, it is impossible for homeowners and businesses to know how much water they are using, thereby inhibiting conservation, punishing those who conserve, and rewarding those who waste water.

(d) Existing law requires the installation of a water meter as a condition of water service provided pursuant to a connection installed on or after January 1, 1992, but the continuing widespread absence of water meters and the lack of volumetric pricing could result in the inefficient use of water for municipal and industrial uses.

(e) The benefits to be gained from metering infrastructure are not recovered if urban water suppliers do not use this infrastructure.

(f) This chapter addresses a subject matter of statewide concern. It is the intent of the Legislature that this chapter supersede and preempt all enactments and other local action of cities and counties, including charter cities and charter counties, and other local public agencies that conflict with this chapter, other than enactments or local actions that impose additional or more stringent requirements regarding matters set forth in this chapter.

(g) An urban water supplier should take any available necessary step consistent with state law to ensure that the implementation of this chapter does not place an unreasonable burden on low-income families.

(Amended by Stats. 2005, Ch. 22, Sec. 205. Effective January 1, 2006.)



522

The Legislature further finds and declares that waste or unreasonable use of water imposes unnecessary and wasteful consumption of energy to deliver or furnish the water, and it is necessary, therefore, to determine the quantities of water in use throughout the state to the maximum extent that it is reasonable to do so in order to reduce that energy consumption.

(Added by Stats. 1991, Ch. 407, Sec. 2.)



523

The Legislature hereby finds and declares that the California goal for measurement of water use is the achievement by January 1, 1992, of the installation of water meters on all new water service connections after that date to systems and facilities owned, operated, or under the management or control of a water purveyor, which meters will measure the quantity of water furnished or delivered through each system or facility to each new user of the water.

(Added by Stats. 1991, Ch. 407, Sec. 2.)






ARTICLE 3.5. Metered Service

525

(a) Notwithstanding any other provision of law, every water purveyor who sells, leases, rents, furnishes, or delivers water service to any person shall require, as a condition of new water service on and after January 1, 1992, that a suitable water meter to measure the water service shall be installed on the water service facilities in accordance with this chapter. The cost of installation of the meter shall be paid by the user of the water, and any water purveyor may impose and collect charges for those costs.

(b) Subdivision (a) applies only to potable water.

(c) Subdivision (a) does not apply to a community water system which serves fewer than 15 service connections used by yearlong residents or regularly serves fewer than 25 yearlong residents, or a single well that services the water supply of a single-family residential home.

(Amended by Stats. 2005, Ch. 22, Sec. 206. Effective January 1, 2006.)



526

(a) Notwithstanding any other provision of law, an urban water supplier that, on or after January 1, 2004, receives water from the federal Central Valley Project under a water service contract or subcontract executed pursuant to Section 485h(c) of Title 43 of the United States Code with the Bureau of Reclamation of the United States Department of the Interior shall do both of the following:

(1) On or before January 1, 2013, install water meters on all service connections to residential and nonagricultural commercial buildings constructed prior to January 1, 1992, located within its service area.

(2) On and after March 1, 2013, or according to the terms of the Central Valley Project water contract in operation, charge customers for water based on the actual volume of deliveries, as measured by a water meter.

(b) An urban water supplier that receives water from the federal Central Valley Project under a water service contract or subcontract described in subdivision (a) may recover the cost of providing services related to the purchase, installation, and operation and maintenance of water meters from rates, fees, or charges.

(Added by renumbering Section 111 by Stats. 2004, Ch. 884, Sec. 2. Effective January 1, 2005.)



527

(a) An urban water supplier that is not subject to Section 526 shall do both of the following:

(1) Install water meters on all municipal and industrial service connections located within its service area on or before January 1, 2025.

(2) (A) Charge each customer that has a service connection for which a water meter has been installed based on the actual volume of deliveries as measured by the water meter, beginning on or before January 1, 2010.

(B) Notwithstanding subparagraph (A), in order to provide customers with experience in volume-based water service charges, an urban water supplier that is subject to this subdivision may delay, for one annual seasonal cycle of water use, the use of meter-based charges for service connections that are being converted from nonvolume-based billing to volume-based billing.

(b) A water purveyor, including an urban water supplier, may recover the cost of providing services related to the purchase, installation, and operation of a water meter from rates, fees, or charges.

(Amended by Stats. 2005, Ch. 22, Sec. 207. Effective January 1, 2006.)



528

Notwithstanding Sections 526 and 527, any water purveyor that becomes an urban water supplier on or after January 1, 2005, shall do both the following:

(a)Install water meters on all municipal and industrial service connections located within its service area within 10 years of meeting the definition of urban water supplier.

(b)(1) Charge each customer for which a water meter has been installed, based on the actual volume of water delivered, as measured by the water meter, within five years of meeting the definition of urban water supplier.

(2) Notwithstanding paragraph (1), in order to provide customers with experience in volume-based water service charges, an urban water supplier that is subject to this subdivision may delay, for one annual seasonal cycle of water use, the use of meter-based charges for service connections that are being converted from nonvolume-based billing to volume-based billing.

(c) For the purposes of this article, an urban water supplier has the same meaning as that set forth in Section 10617.

(Added by Stats. 2004, Ch. 884, Sec. 6. Effective January 1, 2005.)



529

(a) This article addresses a subject matter of statewide concern.

(b) Subject to subdivision (c), this article supersedes and preempts all enactments, including charter provisions and amendments thereto, and other local action of cities and counties, including charter cities and charter counties, and other local public agencies that conflict with this article.

(c) This article does not supersede or preempt any enactment or other local action that imposes additional or more stringent requirements regarding matters set forth in this article.

(Added by Stats. 2004, Ch. 884, Sec. 7. Effective January 1, 2005.)



529.5

On and after January 1, 2010, any urban water supplier that applies for financial assistance from the state for a wastewater treatment project, a water use efficiency project, or a drinking water treatment project, or for a permit for a new or expanded water supply, shall demonstrate that the applicant meets the requirements of this article.

(Added by Stats. 2004, Ch. 884, Sec. 8. Effective January 1, 2005.)



529.7

This article does not limit the authority of a water purveyor that promotes conservation through volumetric water pricing, including, but not limited to, an urban water supplier that promotes conservation through volumetric water pricing, to determine and impose a rate, fee, or charge in addition to the charge for the actual volume of metered water delivered.

(Amended by Stats. 2009, Ch. 495, Sec. 4. Effective January 1, 2010.)






ARTICLE 4. Standards

530

Domestic cold water meters shall be in compliance with relevant standards of the American Water Works Association and shall be of the type approved by the Director of Food and Agriculture pursuant to Section 12500.5 of the Business and Professions Code.

(Added by Stats. 1991, Ch. 407, Sec. 2.)






ARTICLE 4.3. Agricultural and Urban Water Use Reporting

531

Unless the context otherwise requires, the definitions set forth in this section govern the construction of this article.

(a) Aggregated farm-gate delivery data means information reflecting the total volume of water an agricultural water supplier provides to its customers and is calculated by totaling its deliveries to individual customers.

(b) Agricultural water supplier means a supplier either publicly or privately owned, supplying 2,000 acre-feet or more of surface water annually for agricultural purposes or serving 2,000 or more acres of agricultural land. An agricultural water supplier includes a supplier or contractor for water, regardless of the basis of right, which distributes or sells water for ultimate resale to customers.

(c) Authority means the California Bay-Delta Authority.

(d) Best professional practices means practices attaining and maintaining accuracy of measurement and reporting devices and methods.

(e) Diversion has the meaning set forth in subdivision (c) of Section 5100.

(f) Farm-gate means the point at which water is delivered from the agricultural water supplier s distribution system to each of its customers.

(g) Person has the meaning set forth in subdivision (d) of Section 5100.

(Added by Stats. 2007, Ch. 675, Sec. 2. Effective January 1, 2008.)



531.2

The department, the board, and the State Department of Public Health shall coordinate the collection, management, and use of agricultural and urban water measurement information provided to each agency.

(Added by Stats. 2007, Ch. 675, Sec. 2. Effective January 1, 2008.)



531.5

(a) The board, in collaboration with the department, the authority or its successor agency, and the State Department of Public Health, shall prepare and submit a report to the Legislature by January 1, 2009, evaluating the feasibility, estimated costs, and potential means of financing a coordinated water measurement database. The evaluation shall include, but is not necessarily limited to, agricultural and urban water measurement data related to deliveries, diversions, licenses, permits, and other information received by these state agencies that supports effective state and regional water management planning and decisionmaking. The evaluation shall also consider how the database can provide information to address impacts related to climate change mitigation and adaptation.

(b) The report shall consider coordinating the collection and sharing of data through the use of technologies used by the National Environmental Information Exchange Network and the existing data exchange infrastructure of the involved agencies.

(c) It is the intent of the Legislature that the report provide an initial feasibility assessment, and is not intended to serve as the final Feasibility Study Report required by the State Administrative Manual.

(Added by Stats. 2007, Ch. 675, Sec. 2. Effective January 1, 2008.)



531.10

(a) An agricultural water supplier shall submit an annual report to the department that summarizes aggregated farm-gate delivery data, on a monthly or bimonthly basis, using best professional practices.

(b) Nothing in this article shall be construed to require the implementation of water measurement programs or practices that are not locally cost effective.

(c) It is the intent of the Legislature that the requirements of this section shall complement and not affect the scope of authority granted to the department or the board by provisions of law other than this article.

(Added by Stats. 2007, Ch. 675, Sec. 2. Effective January 1, 2008.)



531.15

Notwithstanding any other provision of the law, state agencies shall carry out the duties described in this article only to the extent that funds are made available for the purposes of implementing those duties.

(Added by Stats. 2007, Ch. 675, Sec. 2. Effective January 1, 2008.)



531.20

To the extent that the provisions of this article conflict with the requirements of Chapter 4800 of the State Administrative Manual, the requirements of that chapter shall control.

(Added by Stats. 2007, Ch. 675, Sec. 2. Effective January 1, 2008.)






ARTICLE 4.5. Irrigated Landscape

535

(a) A water purveyor shall require as a condition of new retail water service on and after January 1, 2008, the installation of separate water meters to measure the volume of water used exclusively for landscape purposes.

(b) Subdivision (a) does not apply to either of the following:

(1) Single-family residential connections.

(2) Connections used to supply water for the commercial production of agricultural crops or livestock.

(c) Subdivision (a) applies only to a service connection for which both of the following apply:

(1) The connection serves property with more than 5,000 square feet of irrigated landscape.

(2) The connection is supplied by a water purveyor that serves 15 or more service connections.

(d) For the purposes of this section, new retail water service means the installation of a new water meter where water service has not been previously provided, and does not include applications for new water service submitted before January 1, 2007.

(Added by Stats. 2006, Ch. 559, Sec. 5. Effective January 1, 2007.)









CHAPTER 9. Water Districts

540

Notwithstanding any other provision of law, a water district, as defined in Section 20200, may serve as an aggregator to facilitate direct transactions within the boundaries of the district in accordance with Chapter 2.3 (commencing with Section 330) of Part 1 of Division 1 of the Public Utilities Code and charge a fee that is equal to the district s cost for providing that service.

(Added by Stats. 1997, Ch. 841, Sec. 1. Effective January 1, 1998.)









DIVISION 2. WATER

PART 1. GENERAL PROVISIONS

CHAPTER 1. Definitions and Interpretation of Division

1000

As used in this division, water includes the term use of water.

(Enacted by Stats. 1943, Ch. 368.)



1001

Nothing in this division shall be construed as giving or confirming any right, title, or interest to or in the corpus of any water.

(Enacted by Stats. 1943, Ch. 368.)



1002

This division shall not be held to bestow upon any person, except as expressly provided in it, any right where no such right existed prior to the time this division takes effect.

(Enacted by Stats. 1943, Ch. 368.)



1003

As used in this division, Water Commission Act means Chapter 586, Statutes of 1913, as amended.

(Enacted by Stats. 1943, Ch. 368.)



1004

As used in this division, useful or beneficial purposes shall not be construed to mean the use in any one year of more than 2
1/2
acre-feet of water per acre in the irrigation of uncultivated areas of land not devoted to cultivated crops.

(Enacted by Stats. 1943, Ch. 368.)



1005

Nothing in this division shall be construed as depriving any city, city and county, municipal water district, irrigation district, or lighting district of the benefit of any law heretofore or hereafter passed for their benefit in regard to the appropriation or acquisition of water. Any right to the water of any stream which flows along a boundary of the State and which is the subject of an interstate compact to which the State is a party, to the extent such right relates to quantities of water which the United States has, under the authority of an act of Congress, contracted to deliver to any municipal corporation, political subdivision, or public district in the State, from storage constructed by the United States on any such stream, shall not be subject to any requirement or limitation provided by law relating to the time within which the construction of works for the use of such water shall be commenced, carried on, or completed, or within which such water shall be put to use, or relating to the continuity of use of such water; and water contracted to be delivered from such stream, shall be reserved to the contractor therefor without diminution by reason of the contractor s failure to apply such water to use during any period, and shall not be subject to appropriation by any other than such contractor.

(Amended by Stats. 1943, Ch. 230.)



1005.1

Cessation of or reduction in the extraction of ground water by the owner of a right to extract, as the result of the use of an alternate supply of water from a nontributary source, shall be and is deemed equivalent to, and for purposes of establishing and maintaining any right to extract the ground water shall be construed to constitute, a reasonable beneficial use of the ground water to the extent and in the amount that water from the alternate source is applied to reasonable beneficial use, not exceeding, however, the amount of such reduction. Any such user of water from an alternate nontributary source who seeks the benefit of this section, shall file with the board, on or before December 31st of each calendar year, a statement of the amount of water from such source so applied to reasonable beneficial use pursuant to the provisions of this section during the next preceding water year (November 1st to October 31st), and such user cannot claim the benefit of this section for any water year for which such statement is not so filed.

Ground water, for the purpose of this section and of Sections 1005.2 and 1005.4, means water beneath the surface of the ground, whether or not flowing through known and definite channels.

The term nontributary source, as used in this section, shall be deemed to include water imported from another watershed, or water conserved and saved in the watershed by a water conservation plan or works without which such water of the same watershed would have wasted, or would not have reached the underground source of supply of the owner relying upon this section.

(Amended by Stats. 1976, Ch. 581.)



1005.2

Cessation of or reduction in the extraction of ground water, to permit the replenishment of such ground water by the use of water from an alternate nontributary source, is hereby declared to be a reasonable beneficial use of the ground water to the extent and in the amount that water from such alternate source is applied to beneficial use, not exceeding, however, the amount of such reduction. No lapse, reduction or loss of any right in ground water, shall occur under such conditions. Any such user of water from an alternate source who seeks the benefit of this Section 1005.2 with respect to the use of such water occurring prior to the effective date of this section, shall file with the board, within ninety (90) days from said effective date, a statement of the amounts of reduction in the extraction of ground water as the result of water from said alternate source having been so applied to reasonable beneficial use prior to said effective date to permit the replenishment of such ground water and said amounts shall be segregated and shown for each water year (November 1st to October 31st) during which such use occurred prior to the effective date of this section. Any such user of water from an alternate source who seeks the benefit of this Section 1005.2 with respect to the use of such water occurring subsequent to the effective date of this section, shall file with the board, on or before December 31st of each calendar year, a statement of the amount of reduction in the extraction of ground water as the result of water from said alternate source having been so applied to reasonable beneficial use during the next preceding water year (November 1st to October 31st) to permit the replenishment of such ground water. Such user cannot claim the benefit of this section for any water year for which such statement is not so filed.

The provisions of this section apply only as to the cessation of, or reduction in, the extraction of ground water within that area in this state defined by the exterior boundaries of the Counties of San Luis Obispo, Santa Barbara, Ventura, Los Angeles, Orange, San Diego, Imperial, Riverside, and San Bernardino.

The term nontributary source as used in this section shall be deemed to include water imported from another watershed or water conserved and saved in the watershed by a water conservation plan or works without which such water of the same watershed would have wasted, or would not have reached the underground source of supply of the owner relying upon this section.

(Amended by Stats. 1972, Ch. 274.)



1005.3

During the pendency of an action to adjudicate substantially all water rights in a ground water basin situated in whole or in part within the Tehachapi-Cummings County Water District in Kern County, and until the date of judgment therein becomes final, which finality may be subject to any reserved jurisdiction of the court, the failure by any owner of water rights in and to such ground water basin to pump or extract therefrom the full quantity of water representing such water rights which he may be determined to have had as of the date of commencement of the action, shall not result in a loss of any portion of such water rights. The provisions of this section shall apply to any such failure to pump or extract in any water year, calendar year, or other year ending after the effective date of this section, whether or not said action was commenced prior to that effective date.

This special provision is necessary because there are special and peculiar circumstances applicable to the ground water basins lying wholly or partially within the Tehachapi-Cummings County Water District. There are three such ground water basins, commonly referred to as the Tehachapi Basin, the Brite Basin and the Cummings Basin. The alluvial fill in each of said basins is very shallow when contrasted to most other ground water basins in this state. It is necessary to induce those pumpers who can possibly do so to reduce their pumping from the basins if sufficient ground water reserves are to be maintained for preservation of the existing economy until supplemental water is available from the State Water Facilities. Actions to adjudicate substantially all water rights have been filed as to each of those basins.

(Added by Stats. 1967, Ch. 833.)



1005.4

(a) Cessation of or reduction in the extraction of ground water, to permit the replenishment of such ground water by the use of water from an alternate nontributary source, is hereby declared to be a reasonable beneficial use of the ground water to the extent and in the amount that water from such alternate source is applied to beneficial use, not exceeding, however, the amount of such reduction. No lapse, reduction or loss of any right in ground water, shall occur under such conditions.

(b) Any such user of water from an alternative source may file with the board, on or before December 31st of each calendar year, a statement of the amount of reduction in the extraction of groundwater as a result of water from the alternative source having been so applied to reasonable beneficial use during the next preceding water year (October 1st to September 30th) to permit replenishment of such groundwater. However, failure to file such a statement shall in no way affect the right of a user to claim the benefit of this section.

(c) The provisions of this section apply only as to the cessation of, or reduction in, the extraction of ground water within that area in this state defined by the exterior boundaries of every county, except the Counties of San Luis Obispo, Santa Barbara, Ventura, Los Angeles, Orange, San Diego, Imperial, Riverside, and San Bernardino.

(d) The term nontributary source, as used in this section, shall be deemed to include water imported from another watershed or water conserved and saved in the watershed by a water conservation plan or works without which such water of the same watershed would have wasted, or would not have reached the underground source of supply of the owner relying upon this section.

(Amended by Stats. 1981, Ch. 567, Sec. 1. Effective September 19, 1981.)



1006

Nothing in this division affects or limits in any manner whatsoever the right or power of any municipality which, prior to December 19, 1914, had appropriated or acquired water for municipal purposes, to use, sell, or otherwise dispose of such water either within or without its limits for domestic, irrigation, or other purposes in accordance with laws in effect on that date.

(Enacted by Stats. 1943, Ch. 368.)



1007

Nothing in this division shall be construed to deprive the State or any city, city and county, municipal water district, irrigation district, lighting district, political subdivision, or any person of any rights to acquire property by eminent domain proceedings.

(Enacted by Stats. 1943, Ch. 368.)



1008

Nothing in this division shall be construed as depriving any person of the right of appeal conferred under the laws of this State.

(Enacted by Stats. 1943, Ch. 368.)



1009

Any supplier of water in this state for municipal use, including the state, or any city, county, city and county, district, individual, partnership, corporation, or any other entity, may undertake a water conservation program to reduce water use and may require, as a condition of new service, that reasonable water-saving devices and water reclamation devices be installed to reduce water use.

(Added by Stats. 1976, Ch. 709.)



1009.5

(a) A water district and the district attorney of any county in which the water district is located may enter into an agreement authorizing the attorney for the water district to act as a special prosecutor appointed by and under the supervision and direction of the district attorney for the purpose of prosecuting a violation of an ordinance of the district or a violation of a statute that is a misdemeanor or an infraction, or a violation of a resolution or ordinance adopted pursuant to Section 375, subject to all of the following limitations:

(1) The ordinance, resolution, or statute relates to water pollution, including waste water and stormwater, or to water conservation.

(2) The district attorney shall prescribe the scope of, and any limitations on, the subpoena power of the attorney for the water district.

(3) The district attorney may designate any ordinance, resolution, or statute that the attorney for the water district is authorized to prosecute.

(b) A water district, for purposes of this section, means a water district as defined in Section 20200.

(Added by Stats. 1992, Ch. 766, Sec. 1. Effective January 1, 1993.)



1010

(a) (1) The cessation of, or reduction in, the use of water under any existing right regardless of the basis of right, as the result of the use of recycled water, desalinated water, or water polluted by waste to a degree which unreasonably affects the water for other beneficial uses, is deemed equivalent to, and for purposes of maintaining any right shall be construed to constitute, a reasonable beneficial use of water to the extent and in the amount that the recycled, desalinated, or polluted water is being used not exceeding, however, the amount of such reduction.

(2) No lapse, reduction, or loss of any existing right shall occur under a cessation of, or reduction in, the use of water pursuant to this subdivision, and, to the extent and in the amount that recycled, desalinated, or polluted water is used in lieu of water appropriated by a permittee pursuant to Chapter 6 (commencing with Section 1375) of Part 2, the board shall not reduce the appropriation authorized in the user s permit.

(3) The use of recycled, desalinated, or polluted water constitutes good cause under Section 1398 to extend the period specified in a permit for application of appropriated water to beneficial use to the extent and in the amount that recycled, desalinated, or polluted water is used. The extension by the board shall be granted upon the same terms as are set forth in the user s permit, and for a period sufficient to enable the permittee to perfect his appropriation, while continuing to use recycled, desalinated, or polluted water.

(4) The board, in issuing a license pursuant to Article 3 (commencing with Section 1610) of Chapter 9 of Part 2, shall not reduce the appropriation authorized by permit, to the extent and in the amount that reduction in a permittee s use, during the perfection period, including any extension as provided in this section, has resulted from the use of recycled, desalinated, or polluted water in lieu of the permittee s authorized appropriation.

(5) The board may require any user of water who seeks the benefit of this section to file periodic reports describing the extent and amount of the use of recycled, desalinated, or polluted water. To the maximum extent possible, the reports shall be made a part of other reports required by the board relating to the use of water.

(6) For purposes of this section, the term recycled water has the same meaning as in Division 7 (commencing with Section 13000).

(b) Water, or the right to the use of water, the use of which has ceased or been reduced as the result of the use of recycled, desalinated, or polluted water as described in subdivision (a), may be sold, leased, exchanged, or otherwise transferred pursuant to any provision of law relating to the transfer of water or water rights, including, but not limited to, provisions of law governing any change in point of diversion, place of use, and purpose of use due to the transfer.

(Amended by Stats. 1995, Ch. 28, Sec. 12. Effective January 1, 1996.)



1011

(a) When any person entitled to the use of water under an appropriative right fails to use all or any part of the water because of water conservation efforts, any cessation or reduction in the use of the appropriated water shall be deemed equivalent to a reasonable beneficial use of water to the extent of the cessation or reduction in use. No forfeiture of the appropriative right to the water conserved shall occur upon the lapse of the forfeiture period applicable to water appropriated pursuant to the Water Commission Act or this code or the forfeiture period applicable to water appropriated prior to December 19, 1914.

The board may require that any user of water who seeks the benefit of this section file periodic reports describing the extent and amount of the reduction in water use due to water conservation efforts. To the maximum extent possible, the reports shall be made a part of other reports required by the board relating to the use of water. Failure to file the reports shall deprive the user of water of the benefits of this section.

For purposes of this section, the term water conservation shall mean the use of less water to accomplish the same purpose or purposes of use allowed under the existing appropriative right. Where water appropriated for irrigation purposes is not used as a result of temporary land fallowing or crop rotation, the reduced usage shall be deemed water conservation for purposes of this section. For the purpose of this section, land fallowing and crop rotation mean those respective land practices, involving the nonuse of water, used in the course of normal and customary agricultural production to maintain or promote the productivity of agricultural land.

(b) Water, or the right to the use of water, the use of which has ceased or been reduced as the result of water conservation efforts as described in subdivision (a), may be sold, leased, exchanged, or otherwise transferred pursuant to any provision of law relating to the transfer of water or water rights, including, but not limited to, provisions of law governing any change in point of diversion, place of use, and purpose of use due to the transfer.

(c) Notwithstanding any other provision of law, upon the completion of the term of a water transfer agreement, or the right to the use of that water, that is available as a result of water conservation efforts described in subdivision (a), the right to the use of the water shall revert to the transferor as if the water transfer had not been undertaken.

(Amended by Stats. 1999, Ch. 938, Sec. 2. Effective January 1, 2000.)



1011.5

(a) The Legislature hereby finds and declares that the growing water needs of the state require the use of water in an efficient manner and that the efficient use of water requires certainty in the definition of property rights to the use of water. The Legislature further declares that it is the policy of this state to encourage conjunctive use of surface water and groundwater supplies and to make surface water available for other beneficial uses. The Legislature recognizes that the substantial investments that may be necessary to implement and maintain a conjunctive use program require certainty in the continued right to the use of alternate water supplies.

(b) When any holder of an appropriative right fails to use all or any part of the water as a result of conjunctive use of surface water and groundwater involving the substitution of an alternate supply for the unused portion of the surface water, any cessation of, or reduction in, the use of the appropriated water shall be deemed equivalent to a reasonable and beneficial use of water to the extent of the cessation of, or reduction in, use, and to the same extent as the appropriated water was put to reasonable and beneficial use by that person. No forfeiture of the appropriative right to the water for which an alternate supply is substituted shall occur upon the lapse of the forfeiture period applicable to water appropriated pursuant to the Water Commission Act or this code or the forfeiture period applicable to water appropriated prior to December 19, 1914.

The state board may require any holder of an appropriative right who seeks the benefit of this section to file periodic reports describing the extent and amount of the reduction in water use due to substitution of an alternate supply. To the maximum extent possible, the reports shall be made a part of other reports required by the state board relating to the use of water. Failure to file the reports shall deprive the user of water of the benefits of this section.

(c) Substitution of an alternate supply may be made only if the extraction of the alternate supply conforms to all requirements imposed pursuant to an adjudication of the groundwater basin, if applicable, and meets one of the following conditions:

(1) Except as specified in paragraph (2), is from a groundwater basin for which the operating safe yield is not exceeded prior to the extraction of the alternate supply and does not cause the operating safe yield of the groundwater basin from which the alternate supply is obtained to be exceeded.

(2) Is from the Eastern San Joaquin County Basin, as described on pages 38 and 39 of the Department of Water Resources Bulletin No. 118-80, for which the operating safe yield is exceeded prior to the extraction of the alternative supply, if all of the following requirements are met:

(A) The conjunctive use program is operated in accordance with a local groundwater management program that complies with the requirements of this section.

(B) The groundwater management program establishes requirements for the extraction of groundwater and is approved by a joint powers authority that meets the requirements of subparagraph (C).

(C) The joint powers authority includes one or more of the water agencies overlying the contemplated points of groundwater extraction and one or more of the water agencies that will share in the benefits to be derived from the local groundwater management program.

(D) By either of the following methods, the overdraft of the groundwater basin underlying the point of extraction has been reduced prior to the commencement of extraction:

(i) Elimination of a volume of existing groundwater extractions in excess of the proposed new extraction.

(ii) Recharge of the groundwater basin with a volume of water in excess of the proposed new extraction.

(E) The operation of that conjunctive use program ensures that the overdraft of the groundwater basin continues to be reduced.

(d) Water, or the right to the use of water, the use of which has ceased or been reduced as the result of conjunctive use of surface water and groundwater involving substitution of an alternate supply, as described in subdivisions (b) and (c), may be sold, leased, exchanged, or otherwise transferred pursuant to any provision of law relating to the transfer of water or water rights, including, but not limited to, provisions of law governing any change in point of diversion, place of use, and purpose of use due to the transfer.

(e) As used in this section, substitution of an alternate supply means replacement of water diverted under an appropriative right by the substitution of an equivalent amount of groundwater.

(f) This section does not apply to the Santa Ana River watershed.

(g) This section does not apply in any area where groundwater pumping causes, or threatens to cause, a violation of water quality objectives or an unreasonable effect on beneficial uses established in a water quality control plan adopted or approved by the state board pursuant to, and to the extent authorized by, Section 13170 or 13245, which designates areas where groundwater pumping causes, or threatens to cause, a violation of water quality objectives or an unreasonable effect on beneficial uses.

(h) This section shall not be construed to increase or decrease the jurisdiction of the state board over groundwater resources, or to confer on the state board jurisdiction over groundwater basins over which it does not have jurisdiction pursuant to other provisions of law.

(Amended (as added by Stats. 1992, Ch. 779, Sec. 1) by Stats. 2003, Ch. 740, Sec. 3. Effective January 1, 2004.)



1012

Notwithstanding any other provision of law, where any person, public agency, or agency of the United States undertakes any water conservation effort, either separately or jointly with others entitled to delivery of water from the Colorado River under contracts with the United States, which results in reduced use of Colorado River water within the Imperial Irrigation District, no forfeiture, dimunition, or impairment of the right to use the water conserved shall occur, except as set forth in the agreements between the parties and the United States.

(Added by Stats. 1984, Ch. 429, Sec. 1.)



1013

(a) The Imperial Irrigation District, acting under a contract with the United States for diversion and use of Colorado River water or pursuant to the California Constitution or to this chapter, or complying with an order of the Secretary of the Interior, a court, or the board, to reduce through conservation measures, the volume of the flow of water directly or indirectly into the Salton Sea, shall not be held liable for any effects to the Salton Sea or its bordering area resulting from the conservation measures.

(b) For the purposes of this section, and during the term of the Quantification Settlement Agreement as defined in subdivision (a) of Chapter 617 of the Statutes of 2002, land fallowing conservation measures means the generation of water to be made available for transfer or for environmental mitigation purposes by fallowing land or removing land from agricultural production regardless of whether the fallowing or removal from agricultural production is temporary or long term, and regardless of whether it occurs in the course of normal and customary agricultural production, if both of the following apply:

(1) The measure is part of a land fallowing conservation plan that includes mitigation provisions adopted by the Board of Directors of the Imperial Irrigation District.

(2) Before the Imperial Irrigation District adopts a land fallowing conservation plan, the district shall consult with the Board of Supervisors of the County of Imperial and obtain the board s assessment of whether the proposed land fallowing conservation plan includes adequate measures to avoid or mitigate unreasonable economic or environmental impacts in the County of Imperial.

(c) In order to minimize impacts on the environment, during the term of the Quantification Settlement Agreement and for six years thereafter, in any evaluation or assessment of the Imperial Irrigation District s use of water, it shall be conclusively presumed that any water conserved, or used for mitigation purposes, through land fallowing conservation measures has been conserved in the same volume as if conserved by efficiency improvements, such as by reducing canal seepage, canal spills, or surface or subsurface runoff from irrigation fields.

(d) If a party to the Quantification Settlement Agreement engages in water efficiency conservation measures or land fallowing conservation measures to carry out a Quantification Settlement Agreement transfer or to mitigate the environmental impacts of a Quantification Settlement Agreement transfer, there may be no forfeiture, diminution, or impairment of the right of that party to use of the water conserved.

(e) During the period that the Quantification Settlement Agreement is in effect and the Imperial Irrigation District is meeting its water delivery obligations under the Quantification Settlement Agreement and its water delivery obligations under subdivision (c) of Section 2081.7 of the Fish and Game Code, no person or local agency, as defined in Section 21062 of the Public Resources Code, may seek to obtain additional conserved Colorado River water from the district, voluntarily or involuntarily, until the district has adopted a resolution offering to make conserved Colorado River water available.

(f) During the initial term in which the Quantification Settlement Agreement is in effect, any water transferred by the Imperial Irrigation District shall be subject to an ecosystem restoration fee established by the Department of Fish and Game, in consultation with the board, to cover the proportional impacts to the Salton Sea of the additional water transfer. The fee shall not exceed 10 percent of the amount of any compensation received for the transfer of the water. The fee shall be deposited in the Salton Sea Restoration Fund. This fee shall not apply to the following transfers:

(1) Transfers to meet water delivery obligations under the Quantification Settlement Agreement and related agreements, as defined in that agreement.

(2) Transfers to comply with subdivision (c) of Section 2081.7 of the Fish and Game Code.

(3) Transfers pursuant to a Defensive Transfer Agreement as defined in the Agreement for Acquisition of Conserved Water between the Imperial Irrigation District and the Metropolitan Water District of Southern California.

(g) Subdivisions (c), (d), (e), and (f) shall not become operative unless the parties have executed the Quantification Settlement Agreement on or before October 12, 2003.

(h) This section may not be construed to exempt the Imperial Irrigation District from any requirement established under the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(Amended by Stats. 2005, Ch. 22, Sec. 208. Effective January 1, 2006.)



1014

The transfer of water, or the offer of water for transfer, shall not cause, or be the basis for, a forfeiture, abandonment, or modification of any water right, contract right, or other right to the use of that water. An offer of water for transfer, contract negotiations, or a transfer agreement shall not be used as evidence of waste or unreasonable use, or of cessation of use, of the water made available for transfer.

(Added by Stats. 1999, Ch. 938, Sec. 3. Effective January 1, 2000.)



1015

During the term of a temporary change, as defined in Section 1728, if an enforcement action or other proceeding is commenced that alleges that the use of water violates Section 2 of Article X of the California Constitution, Sections 100, 101, 1410, and 1675, or any other legislative, administrative, or judicial limitation on the water that is subject to that water transfer and the water involved is, at the time of the alleged violation, subject to a water transfer, the determination of the alleged violation shall be based on an assessment of the transferee s use of transferred water. If a transferee s right to use transferred water is divested, in whole or in part, on the basis of the transferee s abandonment, forfeiture, waste, or unreasonable use of the transferred water, the divested portion of the right shall revert immediately to the transferor.

(Added by Stats. 1999, Ch. 938, Sec. 4. Effective January 1, 2000.)



1016

(a) At the conclusion of the term of a water transfer agreement, all rights in, and the use of, the water subject to the agreement revert back to the transferor.

(b) After the conclusion of the term of a water transfer agreement, the transferee or any beneficiary of the transfer shall not do either of the following:

(1) Bring any claim for a continuation of the water supply made available by the agreement.

(2) Claim any right to a continued supply of water as a result of the transfer, based on reliance, estoppel, intervening public use, prescription, water shortage emergency, or unforeseen or unforeseeable increases in demand, or any other cause.

(Added by Stats. 1999, Ch. 938, Sec. 5. Effective January 1, 2000.)



1017

The beneficial use of water pursuant to a transfer or exchange authorized pursuant to Chapter 6.6 (commencing with Section 1435) of, Chapter 10 (commencing with Section 1700) of, Chapter 10.5 (commencing with Section 1725) of, Part 2, or any other provision of law, shall constitute a beneficial use of water by the holder of the permit, license, water right, or other entitlement for use that is the basis for the transfer or exchange, and shall not affect any determination or forfeiture applicable to water appropriated pursuant to the Water Commission Act or this code or water appropriated prior to December 19, 1914.

(Added by Stats. 1999, Ch. 938, Sec. 6. Effective January 1, 2000.)



1018

When agricultural lands are being idled in order to provide water for transfer pursuant to this division, and an amount of water is determined to be made available by that idling, landowners shall be encouraged to cultivate or retain nonirrigated cover crops or natural vegetation to provide waterfowl, upland game bird, and other wildlife habitat, provided that all other water transfer requirements are met.

(Added by Stats. 2013, Ch. 387, Sec. 14. Effective January 1, 2014.)






CHAPTER 1.5. Water Leases

1020

Water may be leased for a period not to exceed five years to assist water conservation efforts pursuant to the terms and conditions of this chapter. The terms and conditions of this chapter are not applicable to water leases or transfers governed by other provisions of law.

(Added by Stats. 1991, Ch. 847, Sec. 3.)



1021

(a) The water subject to a water lease agreement shall be water that is subject to a water right of the lessor. The amount of water leased shall not exceed 25 percent of the water that would have been applied or stored by the lessor in the absence of the lease agreement in any given hydrological year.

(b) Each lease agreement shall include enforceable terms which will ensure that the water lease will not injure any legal user of water and will not unreasonably affect fish, wildlife, or other instream beneficial uses.

(c) This chapter applies only to surface water appropriated pursuant to the Water Commission Act (Chapter 586 of the Statutes of 1913, as amended) or this code, or to water appropriated prior to December 19, 1914.

(Added by Stats. 1991, Ch. 847, Sec. 3.)



1022

If the water subject to the lease is held by a water district, a water company, or a mutual water company, hereafter collectively referred to as the district, the following provisions apply:

(a) The governing body of the district may, by a resolution adopted and entered in its minutes, determine that the district should lease water pursuant to this chapter, or, if otherwise required by law, determine that an election should be held to lease water pursuant to this chapter. The district shall administer any water lease and determine whether water is in excess of the needs of the district and is available for a lease.

(b) Any water lease administered by the district shall include provisions to achieve all of the following:

(1) Establish a schedule for district water users to provide written notice of the intention to participate in a water lease.

(2) Establish a minimum price for the water available for leasing to maintain the financial integrity of the district and enter into leases for that water at market values at or above the minimum price.

(3) Annually distribute the net monetary proceeds to water users in the district who have participated in the water leases, according to district water allocation policies, after first deducting district costs. These costs include, but are not limited to, the cost of the water, whether or not water is delivered, the costs of conveyance, distribution and development facilities, lease administration, and other appropriate district costs apportioned to water users in the district who forego the use of district water to participate in the water lease.

(c) Participation in a water lease administered by the district pursuant to this section is deemed to be a public service generally provided by the public body or board for purposes of paragraph (3) of subdivision (a) of Section 1091.5 of the Government Code.

(Amended by Stats. 1992, Ch. 56, Sec. 1. Effective May 14, 1992.)



1024

(a) Nothing in this chapter authorizes the sale of any water right or the modification of any water right or contract.

(b) No right in any water, water contract, or water right shall be acquired by a use permitted under this chapter.

(c) (1) When any person entitled to the use of water under an appropriative right fails to use all or any part of the water because of water conservation efforts and leases that conserved water under this chapter, any such cessation of, or reduction in, the use of the appropriated water that is leased is deemed equivalent to a reasonable beneficial use of water to the extent of that cessation of, or reduction in, use. No forfeiture of the appropriative right to the water conserved shall occur upon the lapse of the forfeiture period applicable to water appropriated pursuant to the Water Commission Act (Chapter 586 of the Statutes of 1913, as amended) or this code, or to water appropriated prior to December 19, 1914.

(2) The state board may require any lessor of water who seeks the benefit of this chapter to file periodic reports describing the extent and amount of the reduction in water use due to water conservation efforts. To the maximum extent possible, the reports shall be made a part of other reports required by the state board relating to the use of water. Failure to file the reports shall deprive the user of water of the benefits of this chapter.

(3) For purposes of this chapter, water conservation means the use of less water to accomplish the same purpose or purposes of use allowed under the existing appropriative right. Where water appropriated for irrigation purposes is not used by reason of land fallowing or crop rotation, the reduced usage shall be deemed water conservation for purposes of this section.

(Added by Stats. 1991, Ch. 847, Sec. 3.)



1024.5

This chapter does not limit any review of the lessee s use of the leased water.

(Added by Stats. 1991, Ch. 847, Sec. 3.)



1025

If the lessor or lessee is a water district, the water lessor shall file a notice with the state board of the water lease agreement and include in the notice all of the following:

(a) A copy of the lease agreement.

(b) Any water permit or license number.

(c) A description of the environmental conditions in the lease, permit, and license which protect fish and wildlife.

(d) A statement of how the lease will assist water conservation efforts of the lessor.

(e) An agreement undertaken by the lessor and the lessee which specifies how the environmental protection terms and conditions in the permit, license, or lease, and the applicable conditions established pursuant to Section 1029 for the permit, license, or other water right, will be complied with for the duration of the lease.

(Added by Stats. 1991, Ch. 847, Sec. 3.)



1025.5

(a) If both the lessor and lessee are private parties, the lessor shall file an application with the board for approval of the lease agreement and shall include in the application all of the following:

(1) The information and materials described in subdivisions (a) to (e), inclusive, of Section 1025.

(2) Other information that the state board determines is necessary to review the application.

(3) The application fee set pursuant to Section 1525.

(b) The board, after providing notice and opportunity for a hearing, may approve the lease if, in the judgment of the board, the lease would not operate to injure the legal users of water or unreasonably affect fish, wildlife, or other instream beneficial uses.

(Amended by Stats. 2003, Ch. 741, Sec. 79. Effective January 1, 2004.)



1025.7

Water leases pursuant to this chapter are not subject to Chapter 10 (commencing with Section 1700) or Chapter 10.5 (commencing with Section 1725) of Part 2.

(Added by Stats. 1991, Ch. 847, Sec. 3.)



1026

The lead agency shall not approve a water lease until 30 days after the state board provides written public notice, including notice by personal delivery or registered mail to legal users of water which may be affected by the lease, as identified by the state board, the Department of Fish and Game, and any party requesting special notice of water leases pursuant to this chapter. The water lessor shall pay a reasonable fee, in an amount determined by the state board, for the cost of providing the notice.

(Added by Stats. 1991, Ch. 847, Sec. 3.)



1027

(a) Any water lease agreement entered into pursuant to this chapter involving the transfer of water from the Sacramento-San Joaquin Delta shall provide outflow consistent with the carriage water requirements determined by the department to be necessary for the transfer of the water subject to the lease to maintain the water quality which would exist in the delta without the transfer undertaken in connection with the water lease.

(b) Any water lease agreement providing for the lease of water from a lessor north of the Sacramento/San Joaquin Delta to a lessee south of the Sacramento/San Joaquin Delta shall provide for an amount of water for delta salt water repulsion and environmental purposes as administratively prescribed by the state board in proportion to all similar requirements for delta exports.

(Added by Stats. 1991, Ch. 847, Sec. 3.)



1028

In any proceeding pursuant to Section 1029, the court shall determine issues relating to the lease and the effects of the water transfer pursuant to the lease on the legal users of water and on fish and wildlife, but any request or petition to permanently change the water right which may be subject to the lease shall be heard in a separate proceeding.

(Added by Stats. 1991, Ch. 847, Sec. 3.)



1029

Division 13 (commencing with Section 21000) of the Public Resources Code applies to water lease agreements authorized by this chapter. For purposes of that division, the lessor is the lead agency, except that if the lessor is a private party and the lessee is a water district, the lessee is the lead agency. If both the lessor and the lessee are private parties, the state board is the lead agency.

(Added by Stats. 1991, Ch. 847, Sec. 3.)



1030

During the term of the water lease, the state board shall monitor the lease, as appropriate. The state board shall initiate proceedings, if appropriate, to enforce the terms and conditions of water leases, and permits and licenses or water use authority to ensure that the water lease does not operate to injure any legal user of the water or unreasonably affect fish, wildlife, or other instream beneficial uses.

(Added by Stats. 1991, Ch. 847, Sec. 3.)



1031

A water lease pursuant to this chapter shall not take effect until the first annual fee, set pursuant to Section 1525, is paid, and the lease shall not continue in effect in any subsequent year unless the annual fee for that year is paid.

(Added by Stats. 2003, Ch. 741, Sec. 80. Effective January 1, 2004.)






CHAPTER 2. Administrative Provisions Generally

1050

This division is hereby declared to be in furtherance of the policy contained in Section 2 of Article X of the California Constitution and in all respects for the welfare and benefit of the people of the state, for the improvement of their prosperity and their living conditions, and the board and the department shall be regarded as performing a governmental function in carrying out the provisions of this division.

(Amended by Stats. 1979, Ch. 373.)



1051

The board for the purpose of this division may:

(a) Investigate all streams, stream systems, portions of stream systems, lakes, or other bodies of water.

(b) Take testimony in regard to the rights to water or the use of water thereon or therein.

(c) Ascertain whether or not water heretofore filed upon or attempted to be appropriated is appropriated under the laws of this State.

(Amended by Stats. 1957, Ch. 1932.)



1051.5

In furtherance of its powers and duties under Parts 2 (commencing with Section 1200) and 3 (commencing with Section 2000) of this division, the board may supervise trial distribution of water in accordance with agreements and court orders therefor.

(Amended by Stats. 1967, Ch. 284.)



1052

(a) The diversion or use of water subject to this division other than as authorized in this division is a trespass.

(b) The Attorney General, upon request of the board, shall institute in the superior court in and for any county where the diversion or use is threatened, is occurring, or has occurred an action for the issuance of injunctive relief as may be warranted by way of temporary restraining order, preliminary injunction, or permanent injunction.

(c) Any person or entity committing a trespass as defined in this section may be liable in an amount not to exceed the following:

(1) If the unauthorized diversion or use occurs in a critically dry year immediately preceded by two or more consecutive below normal, dry, or critically dry years or during a period for which the Governor has issued a proclamation of a state of emergency under the California Emergency Services Act (Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code) based on drought conditions, the sum of the following:

(A) One thousand dollars ($1,000) for each day in which the trespass occurs.

(B) Two thousand five hundred dollars ($2,500) for each acre-foot of water diverted or used in excess of that diverter s water rights.

(2) If the unauthorized diversion or use is not described by paragraph (1), five hundred dollars ($500) for each day in which the unauthorized diversion or use occurs.

(d) Civil liability for a violation of this section may be imposed by the superior court or the board as follows:

(1) The superior court may impose civil liability in an action brought by the Attorney General, upon request of the board, to impose, assess, and recover any sums pursuant to subdivision (c). In determining the appropriate amount, the court shall take into consideration all relevant circumstances, including, but not limited to, the extent of harm caused by the violation, the nature and persistence of the violation, the length of time over which the violation occurs, and the corrective action, if any, taken by the violator.

(2) The board may impose civil liability in accordance with Section 1055.

(e) All funds recovered pursuant to this section shall be deposited in the Water Rights Fund established pursuant to Section 1550.

(f) The remedies prescribed in this section are cumulative and not alternative.

(Amended by Stats. 2014, Ch. 3, Sec. 9. Effective March 1, 2014.)



1053

A full and accurate record of business or acts performed or of testimony taken by the board and the department in pursuance of the provisions of this division shall be kept and be placed on file in the office of the board or the department, as the case may be.

(Amended by Stats. 1957, Ch. 1932.)



1054

The board and the department may certify to all of their official acts and may certify copies of all official documents and orders filed in their respective offices. For the purpose of making such certifications, the board and the department may adopt seals.

(Amended by Stats. 1957, Ch. 947.)



1055

(a) The executive director of the board may issue a complaint to any person or entity on which administrative civil liability may be imposed pursuant to Section 1052, Article 4 (commencing with Section 1845) of Chapter 12 of Part 2 of Division 2, or Section 5107. The complaint shall allege the act or failure to act that constitutes a trespass or violation, the provision of law authorizing civil liability to be imposed, and the proposed civil liability.

(b) The complaint shall be served by personal notice or certified mail, and shall inform the party served that the party may request a hearing not later than 20 days from the date the party was served. The hearing shall be before the board or a member of the board, in accordance with Section 183.

(c) The board, after any necessary hearing, may adopt an order setting administrative civil liability, or determining that a liability shall not be imposed.

(d) Orders setting administrative civil liability shall become effective and final upon issuance thereof and payment shall be made.

(Amended by Stats. 2010, Ch. 288, Sec. 5. Effective January 1, 2011.)



1055.2

A person or entity shall not be subject to both civil liability imposed under Section 1055 and civil liability imposed by the superior court under Section 1052 or Article 4 (commencing with Section 1845) of Chapter 12 of Part 2 of Division 2 for the same act or failure to act.

(Amended by Stats. 2010, Ch. 288, Sec. 6. Effective January 1, 2011.)



1055.3

In determining the amount of civil liability, the board shall take into consideration all relevant circumstances, including, but not limited to, the extent of harm caused by the violation, the nature and persistence of the violation, the length of time over which the violation occurs, and the corrective action, if any, taken by the violator.

(Added by Stats. 1987, Ch. 756, Sec. 5.)



1055.4

After the time for review under Chapter 4 (commencing with Section 1120) has expired, the board may apply to the clerk of the appropriate court for a judgment to collect the administrative civil liability imposed in accordance with Section 1055. The application, which shall include a certified copy of the board action, constitutes a sufficient showing to warrant issuance of the judgment. The court clerk shall enter the judgment immediately in conformity with the application. The judgment so entered has the same force and effect as, and is subject to all the provisions of law relating to, a judgment in a civil action, and may be enforced in the same manner as any other judgment of the court in which it is entered.

(Added by Stats. 1997, Ch. 323, Sec. 1. Effective January 1, 1998.)



1056

The board and the department may fix reasonable charges for publications issued under their respective authorities.

(Amended by Stats. 1957, Ch. 1932.)



1057

All fees charged and collected under this chapter shall be paid, at least once each month, accompanied by a detailed statement thereof, into the State Treasury.

(Amended by Stats. 1963, Ch. 330.)



1058

The board may make such reasonable rules and regulations as it may from time to time deem advisable in carrying out its powers and duties under this code.

(Amended by Stats. 1969, Ch. 482.)



1058.5

(a) This section applies to any emergency regulation adopted by the board for which the board makes both of the following findings:

(1) The emergency regulation is adopted to prevent the waste, unreasonable use, unreasonable method of use, or unreasonable method of diversion, of water, to promote water recycling or water conservation, to require curtailment of diversions when water is not available under the diverter s priority of right, or in furtherance of any of the foregoing, to require reporting of diversion or use or the preparation of monitoring reports.

(2) The emergency regulation is adopted in response to conditions which exist, or are threatened, in a critically dry year immediately preceded by two or more consecutive below normal, dry, or critically dry years or during a period for which the Governor has issued a proclamation of a state of emergency under the California Emergency Services Act (Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code) based on drought conditions.

(b) Notwithstanding Sections 11346.1 and 11349.6 of the Government Code, any findings of emergency adopted by the board, in connection with the adoption of an emergency regulation under this section, are not subject to review by the Office of Administrative Law.

(c) An emergency regulation adopted by the board under this section may remain in effect for up to 270 days, as determined by the board, and is deemed repealed immediately upon a finding by the board that due to changed conditions it is no longer necessary for the regulation to remain in effect. An emergency regulation adopted by the board under this section may be renewed if the board determines that the conditions specified in paragraph (2) of subdivision (a) are still in effect.

(d) In addition to any other applicable civil or criminal penalties, any person or entity who violates a regulation adopted by the board pursuant to this section is guilty of an infraction punishable by a fine of up to five hundred dollars ($500) for each day in which the violation occurs.

(Amended by Stats. 2014, Ch. 3, Sec. 10. Effective March 1, 2014.)



1059

The board and the department, as to matters under each of their respective jurisdictions, may designate one or more of their employees who shall have authority to certify under their respective seals all copies of orders, applications, permits, licenses, certificates, and other records under this division, and to attest all records, transcripts, evidence, and other original documents which it is necessary so to authenticate.

(Amended by Stats. 1957, Ch. 1932.)



1060

(a) All fees collected by the State Water Resources Control Board or by a California regional water quality control board, and deposited in the State Treasury, except funds collected under Part 3 (commencing with Section 2000) of this division, funds received for trial distribution expenses in connection with the administration of Section 1051.5, and deposits and payments made pursuant to Section 5007, shall be credited to the appropriation for the support of the board which is current at the time of the deposit of such fees in the State Treasury.

(b) Money deposited with or paid to the board pursuant to Section 1051.5 or 5007 and deposited by the board in the State Treasury is available for expenditure by the board in accordance with those sections without regard to fiscal years and irrespective of the provisions of Section 16304 of the Government Code, and any unused balance shall be refunded by the board to the person entitled thereto.

(Amended by Stats. 1971, Ch. 1288.)






CHAPTER 3. Witnesses and Production of Evidence

ARTICLE 1. Definitions

1075

As used in this chapter, proceeding means any inquiry, investigation, hearing, ascertainment, or other proceeding ordered or undertaken by the board pursuant to this code.

(Amended by Stats. 1969, Ch. 482.)



1076

As used in this chapter, evidence means any paper, book, map, account, or document.

(Enacted by Stats. 1943, Ch. 368.)






ARTICLE 2. Attendance and Fees

1080

The board may administer oaths and issue subpenas for the attendance and giving of testimony by witnesses and for the production of evidence in any proceeding in any part of the State.

(Amended by Stats. 1957, Ch. 1932.)



1081

Each witness who appears by order of the board shall receive for his attendance the same fees and mileage allowed by law to witnesses in civil cases, which shall be paid by the party at whose request the witness is subpenaed.

(Amended by Stats. 1957, Ch. 1932.)



1082

When any witness who has not been required to attend at the request of any party is subpenaed by the board his fees and mileage shall be paid from the funds appropriated for the use of the board and available for the purpose.

(Amended by Stats. 1957, Ch. 1932.)



1083

Any witness subpenaed, except one whose fees and mileage are payable from the funds of the board, may, at the time of service, demand the fees to which he is entitled for travel to and from the place at which he is required to appear and one day s attendance.

(Amended by Stats. 1957, Ch. 1932.)



1084

If the witness demands the fees to which he is entitled at the time of service and they are not at that time paid or tendered he shall not be required to attend as directed in the subpena.

(Enacted by Stats. 1943, Ch. 368.)



1085

All fees and mileage to which any witness is entitled under the provisions of this chapter may be collected by action therefor instituted by the person to whom they are payable.

(Enacted by Stats. 1943, Ch. 368.)



1086

No witness shall be compelled to attend as a witness before the board under this division out of the county in which he resides, unless the distance is less than 150 miles from his place of residence to the place of hearing, except that the board, upon affidavit of any party showing that the testimony of such witness is material and necessary, may indorse on the subpoena an order requiring the attendance of such witness.

(Amended by Stats. 1959, Ch. 667.)






ARTICLE 3. Compelling Attendance

1090

The superior court of the county in which any proceeding is held by the board may compel the attendance and giving of testimony by witnesses and the production of evidence as required by any subpena issued by the board.

(Amended by Stats. 1957, Ch. 1932.)



1091

In case of the refusal of any witness to attend or testify or produce any evidence required by a subpena issued by it, the board may report by petition to the superior court in and for the county in which the proceeding is pending.

(Amended by Stats. 1957, Ch. 1932.)



1092

The petition shall set forth the following:

(a) That due notice has been given of the time and place of attendance of the witness or for the production of evidence and that the witness has been summoned in the manner prescribed in this chapter.

(b) That the witness has failed and refused to attend or produce the evidence required by the subpena before the board in the proceeding named in the notice and subpena, or has refused to answer questions propounded to him in the course of the proceeding.

(Amended by Stats. 1957, Ch. 1932.)



1093

The petition shall ask an order of court compelling the witness to attend, testify, and produce the evidence before the board.

(Amended by Stats. 1957, Ch. 1932.)



1094

The court, upon the petition of the board, shall enter an order directing the witness to appear before the court at a time and place fixed by the court in the order and not more than 10 days from the date of the order, and then and there show cause, if any he have, why he refused to obey the subpena, or refused to answer questions propounded to him by the board, or neglected, failed, or refused to produce before the board the evidence called for in the subpena.

(Amended by Stats. 1957, Ch. 1932.)



1095

A copy of the order and of the petition shall be served upon the witness.

(Enacted by Stats. 1943, Ch. 368.)



1096

If it appears to the court that the subpena was regularly issued, the court shall thereupon enter an order that the witness appear before the board at the time and place fixed in the order and testify or produce the required evidence or both testify and produce.

(Amended by Stats. 1957, Ch. 1932.)



1097

Upon failure to obey the order the witness shall be dealt with as for contempt of court.

(Enacted by Stats. 1943, Ch. 368.)






ARTICLE 4. Depositions

1100

The board or any party to a proceeding before it may, in any investigation or hearing, cause the deposition of witnesses residing within or without the state to be taken in the manner prescribed by law for depositions in civil actions in the superior courts of this state under Title 4 (commencing with Section 2016.010) of Part 4 of the Code of Civil Procedure.

(Amended by Stats. 2004, Ch. 182, Sec. 60. Effective January 1, 2005. Operative July 1, 2005, by Sec. 64 of Ch. 182.)






ARTICLE 5. Immunity

1105

(a) Except as provided in subdivision (c), no person shall be excused from testifying or from producing any evidence in any investigation or inquiry by or hearing before the board upon the ground that the testimony or evidence required of him or her may tend to incriminate him or her or subject him or her to any penalty.

(b) The board may grant immunity to any person who is compelled to testify or to produce documentary evidence before the board and who invokes the privilege against self-incrimination.

(c) If the board does not grant immunity after a person invokes the privilege against self-incrimination, the board shall excuse the person from giving any testimony or producing any evidence to which the privilege against self-incrimination applies, and the board shall dismiss, continue, or limit the scope of the proceedings as necessary to ensure that the unavailability of the testimony or evidence does not deny due process of law to any party.

(Amended by Stats. 1994, Ch. 45, Sec. 1. Effective January 1, 1995.)



1106

No person who is granted immunity under subdivision (b) of Section 1105 shall be criminally prosecuted or be subjected to any criminal penalty for or on account of any act, transaction, matter, or thing material to the matter under investigation by the board concerning which he or she has been compelled as a witness to testify or to produce documentary evidence pursuant to the granting of immunity; but no person so testifying or producing shall be exempt from prosecution and punishment for any perjury committed by him or her in that testimony.

(Amended by Stats. 1994, Ch. 45, Sec. 2. Effective January 1, 1995.)









CHAPTER 4. Reconsideration, Amendment, and Judicial Review of Water Right Decisions and Orders

ARTICLE 1. General Provisions

1120

This chapter applies to any decision or order issued under this part or Section 275, Part 2 (commencing with Section 1200), Part 2 (commencing with Section 10500) of Division 6, Article 7 (commencing with Section 13550) of Chapter 7 of Division 7, or the public trust doctrine.

(Added by Stats. 1996, Ch. 659, Sec. 2. Effective January 1, 1997.)



1121

The board shall serve a copy of a decision or order on the parties by personal delivery or registered mail.

(Added by Stats. 1996, Ch. 659, Sec. 2. Effective January 1, 1997.)






ARTICLE 2. Reconsideration and Amendment of Decisions and Orders

1122

The board may order a reconsideration of all or part of a decision or order on the board s own motion or on the filing of a petition of any interested person or entity. The petition shall be filed not later than 30 days from the date the board adopts a decision or order. The authority of the board to order a reconsideration on its own motion shall expire 30 days after it has adopted a decision or order. The board shall order or deny reconsideration on a petition therefor not later than 90 days from the date the board adopts the decision or order.

(Amended by Stats. 2001, Ch. 315, Sec. 3. Effective January 1, 2002.)



1123

The decision or order may be reconsidered by the board on all the pertinent parts of the record and such argument as may be permitted, or a further hearing may be held, upon notice to all interested persons, for the purpose of receiving such additional evidence as the board may, for cause, allow. The decision or order on reconsideration shall have the same force and effect as an original order or decision.

(Added by Stats. 1996, Ch. 659, Sec. 2. Effective January 1, 1997.)



1124

The board at any time may amend or modify a decision or order to correct any obvious typographical or clerical error or oversight without the necessity of notice and a hearing thereon.

(Added by Stats. 1996, Ch. 659, Sec. 2. Effective January 1, 1997.)






ARTICLE 3. Review by Court of Decisions and Orders

1126

(a) It is the intent of the Legislature that all issues relating to state water law decided by the board be reviewed in state courts, if a party seeks judicial review. It is further the intent of the Legislature that the courts assert jurisdiction and exercise discretion to fashion appropriate remedies pursuant to Section 389 of the Code of Civil Procedure to facilitate the resolution of state water rights issues in state courts.

(b) Any party aggrieved by any decision or order may, not later than 30 days from the date of final action by the board, file a petition for a writ of mandate for review of the decision or order. Except in cases where the decision or order is issued under authority delegated to an officer or employee of the board, reconsideration before the board is not an administrative remedy that is required to be exhausted before filing a petition for writ of mandate. The time for filing the petition for writ of mandate and the time for filing an action or proceeding in which the board is a respondent under Section 21167 of the Public Resources Code shall be extended for any person who seeks reconsideration by the board pursuant to this article. The amendment of this subdivision made during the 2001 portion of the 2001 02 Regular Session does not constitute a change in, but is declaratory of, existing law.

(c) Section 1094.5 of the Code of Civil Procedure shall govern judicial proceedings under this section. For the purposes of subdivision (c) of Section 1094.5 of the Code of Civil Procedure, the court shall exercise its independent judgment on the evidence in any case involving the judicial review of a cease and desist order issued pursuant to Article 2 (commencing with Section 1831) of Chapter 12 of Part 2 of Division 2, and in any other case in which the court is authorized by law to exercise its independent judgment on the evidence.

(d) If no aggrieved party petitions for a writ of mandate within the time provided by this section, the decision or order of the board is not subject to review by any court.

(e) In any court case reviewing a decision or order by the board relating to a permit or license to appropriate water held by the state through the department or any other state agency, or to a permit or license to appropriate water held by the United States through the Bureau of Reclamation or any other federal agency, the election by the United States, or any agency thereof, not to be a party shall not, in and of itself, be the basis for dismissal pursuant to Section 389 of the Code of Civil Procedure or any other provision of law.

(Amended by Stats. 2011, Ch. 296, Sec. 312. Effective January 1, 2012.)



1126.2

The provisions of Assembly Bill 3036 of the 1995 96 Regular Session, which, among other things, added this chapter, do not apply to any proceeding for the judicial review of a decision or order of the board that is pending on December 31, 1996, and the applicable law in effect on that date shall continue to apply to that proceeding.

(Added by Stats. 1996, Ch. 659, Sec. 2. Effective January 1, 1997.)












PART 2. APPROPRIATION OF WATER

CHAPTER 1. General Provisions

ARTICLE 1. Water Subject to Appropriation

1200

Whenever the terms stream, lake or other body of water, or water occurs in relation to applications to appropriate water or permits or licenses issued pursuant to such applications, such term refers only to surface water, and to subterranean streams flowing through known and definite channels.

(Enacted by Stats. 1943, Ch. 368.)



1201

All water flowing in any natural channel, excepting so far as it has been or is being applied to useful and beneficial purposes upon, or in so far as it is or may be reasonably needed for useful and beneficial purposes upon lands riparian thereto, or otherwise appropriated, is hereby declared to be public water of the State and subject to appropriation in accordance with the provisions of this code.

(Enacted by Stats. 1943, Ch. 368.)



1202

The following are hereby declared to constitute unappropriated water:

(a) All water which has never been appropriated.

(b) All water appropriated prior to December 19, 1914, which has not been in process, from the date of the initial act of appropriation, of being put, with due diligence in proportion to the magnitude of the work necessary properly to utilize it for the purpose of the appropriation, or which has not been put, or which has ceased to be put to some useful or beneficial purpose.

(c) All water appropriated pursuant to the Water Commission Act or this code which has ceased to be put to the useful or beneficial purpose for which it was appropriated, or which has been or may be or may have been appropriated and is not or has not been in the process of being put, from the date of the initial act of appropriation, to the useful or beneficial purpose for which it was appropriated, with due diligence in proportion to the magnitude of the work necessary properly to utilize it for the purpose of the appropriation.

(d) Water which having been appropriated or used flows back into a stream, lake or other body of water.

(Enacted by Stats. 1943, Ch. 368.)



1203

Any water the right to the use of which is held by any municipality which is in excess of the existing municipal needs therefor may be appropriated by any person entitled to the possession of land upon which such excess water may be put to beneficial use but the right of such person to use such water shall continue only for such period as the water is not needed by the municipality. This section supplements but does not otherwise affect Sections 1460 to 1464, inclusive.

(Added by Stats. 1945, Ch. 1344.)






ARTICLE 1.3. Declaration of Fully Appropriated Stream System

1205

(a) Following notice and hearing, the board may adopt a declaration that a stream system is fully appropriated. As used in this article, stream system includes stream, lake, or other body of water, and tributaries and contributory sources, but does not include an underground water supply other than a subterranean stream following through known and definite channels.

(b) A declaration that a stream system is fully appropriated shall contain a finding that the supply of water in the stream system is being fully applied to beneficial uses where the board finds that previous water rights decisions have determined that no water remains available for appropriation.

(c) Upon its own motion or upon petition of any interested person, and following notice and hearing, the board may revoke or revise a declaration that a stream system is fully appropriated.

(Added by Stats. 1987, Ch. 788, Sec. 1.)



1206

(a) From and after the date of adoption of a declaration that a stream system is fully appropriated, and subject to subdivision (b), the board shall not accept for filing any application for a permit to appropriate water from the stream system described in that declaration, and the board may cancel any application pending on that date.

(b) Notwithstanding subdivision (a), the board may provide, in any declaration that a stream system is fully appropriated, for acceptance for filing of applications to appropriate water under specified conditions. Any provision to that effect shall specify the conditions and may contain application limitations, including, but not limited to, limitations on the purpose of use, on the instantaneous rate of diversion, on the season of diversion, and on the amount of water which may be diverted annually. The board may make those limitations applicable to individual applications to appropriate water, or to the aggregate of the applications, or to both.

(c) Subdivision (a) shall not apply to applications for temporary permits made pursuant to Chapter 6.5 (commencing with Section 1425) or to any provision of this code respecting change in point of diversion, place of use, or purpose of use.

(Added by Stats. 1987, Ch. 788, Sec. 1.)



1207

Notice of hearing pursuant to this article shall be given as follows:

(a) The notice shall be published at least once a week for four consecutive weeks in one or more newspapers of general circulation published in each county in which any part of the stream system is situated, and publication shall be complete at least 60 days prior to the date of hearing.

(b) At least 60 days prior to the date of the hearing, the notice shall be mailed to all persons known to the board who own land that appears to be riparian to the stream system, who divert water from the stream system, or who have made written request to the board for special notice of hearing pursuant to this article.

(Added by Stats. 1987, Ch. 788, Sec. 1.)






ARTICLE 1.5. Treated Waste Water

1210

The owner of a waste water treatment plant operated for the purpose of treating wastes from a sanitary sewer system shall hold the exclusive right to the treated waste water as against anyone who has supplied the water discharged into the waste water collection and treatment system, including a person using water under a water service contract, unless otherwise provided by agreement.

Nothing in this article shall affect the treatment plant owner s obligations to any legal user of the discharged treated waste water.

Nothing in this article is intended to interfere with the regulatory authority of the board or any California regional water quality control board under Division 7 (commencing with Section 13000).

(Added by Stats. 1980, Ch. 933, Sec. 4.)



1211

(a) Prior to making any change in the point of discharge, place of use, or purpose of use of treated wastewater, the owner of any wastewater treatment plant shall obtain approval of the board for that change. The board shall review the changes pursuant to the provisions of Chapter 10 (commencing with Section 1700) of Part 2 of Division 2.

(b) Subdivision (a) does not apply to changes in the discharge or use of treated wastewater that do not result in decreasing the flow in any portion of a watercourse.

(Amended by Stats. 2001, Ch. 315, Sec. 5. Effective January 1, 2002.)



1212

The board shall not grant any permit or license to any person other than the treated waste water producer for the appropriation of treated waste water where the producer has introduced such water into the watercourse with the prior stated intention of maintaining or enhancing fishery, wildlife, recreational, or other instream beneficial uses. Holders of existing water rights may not use or claim such water.

(Added by Stats. 1980, Ch. 933, Sec. 4.)






ARTICLE 1.7. Areas of Origin

1215

This article shall only apply to a water supplier exporting or intending to export water for use outside a protected area pursuant to applications to appropriate surface water filed, or groundwater appropriations initiated, after January 1, 1985, that are not subject to Section 11460.

(Added by Stats. 1984, Ch. 1655, Sec. 2.)



1215.5

(a) For the purposes of this article, protected area , means all of lands which normally drain to the ocean, to a hydraulic sink, or to another state within any of the following, and only the following, river systems:

(1) The Sacramento River System.

(2) The Mokelumne River System.

(3) The Calaveras River System.

(4) The San Joaquin River System.

(5) The Mono Lake System.

(6) The combined Truckee, Walker, and Carson River Systems.

(7) The combined river systems which drain to the ocean from and including the Russian River System northward to the California-Oregon border.

(b) The confluences of the Sacramento, Mokelumne, Calaveras, and San Joaquin River Systems are within the delta, as defined in Section 12220, and the delta shall be considered to be within each of these protected areas.

(Added by Stats. 1984, Ch. 1655, Sec. 2.)



1215.6

For the purposes of this article, water user or users within a protected area means an appropriator or appropriators, a riparian user or users, or a groundwater user or users of water on land owned or controlled by them within a protected area.

(Added by Stats. 1984, Ch. 1655, Sec. 2.)



1216

A protected area shall not be deprived directly or indirectly of the prior right to all the water reasonably required to adequately supply the beneficial needs of the protected area, or any of the inhabitants or property owners therein, by a water supplier exporting or intending to export water for use outside a protected area pursuant to applications to appropriate surface water filed, or groundwater appropriations initiated, after January 1, 1985, that are not subject to Section 11460.

(Added by Stats. 1984, Ch. 1655, Sec. 2.)



1217

(a) In addition to the right to obtain a water right which would have priority over the rights of an exporter, water users in a protected area shall have the right to purchase, for adequate compensation, water made available by the construction of any works by a water supplier exporting or intending to export water for use outside the protected area. Nothing in this section shall be construed to authorize export of water from a protected area to which users within the protected area are otherwise entitled, nor to require users within a protected area to pay for water to which they are otherwise entitled.

(b) At the request of a water user or users within a protected area, a water supplier exporting or intending to export water for use outside the protected area who is subject to Section 1216 shall meet and negotiate in good faith for the purpose of entering into contracts for the purchase of water as provided in subdivision (a).

(c) Any water user or users in a protected area may bring an action in the superior court to require compliance with the duty to meet and negotiate in good faith pursuant to this section. The court may issue a temporary restraining order, preliminary injunction, or permanent injunction, as appropriate, to secure compliance with this section.

(d) The meetings and negotiations required by this section may occur between the water supplier exporting water for use outside a protected area and any water user or users in a protected area, as determined appropriate by the parties. The meetings and negotiations shall not be subject to the provisions of Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code or Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code.

(e) Nothing in this section shall be construed as a limitation on the authority of the board to establish water quality standards or to subject water right entitlements to terms and conditions for the protection of reasonable and beneficial uses consistent with the provisions of Section 2 of Article X of the California Constitution.

(Added by Stats. 1984, Ch. 1655, Sec. 2.)



1218

Upon the request of an applicant for a permit to appropriate water for use outside a protected area, a county of origin shall cooperate with the applicant in estimating the amount of water that may be purchased within the county pursuant to subdivision (a) of Section 1217 and that may be developed or used within the county impacting the proposed project, including an estimated time schedule.

The purpose of this section is to assist the applicant in planning the export project and to assist the counties of origin in their water planning.

(Added by Stats. 1984, Ch. 1655, Sec. 2.)



1219

A water supplier exporting or intending to export water outside a protected area, or a water user or users within a protected area, may declare that an impasse has been reached between the parties in negotiations over matters within the scope of negotiations specified in Section 1217 and may request the director to appoint a panel of five disinterested persons from whom the parties shall select, by a process of elimination, the mediator. After drawing lots to determine the order, the parties shall each, in turn, eliminate a name from the panel until there is only one person remaining on the panel, who shall be the mediator. The mediator shall meet forthwith with the parties or their representatives, either jointly or separately, and shall take such other steps as the mediator may deem appropriate in order to persuade the parties to resolve their differences and effect a mutually acceptable agreement. The services of the mediator, including any per diem fees, and actual and necessary travel and subsistence expenses, shall be provided by the parties. Nothing in this section shall be construed to prevent the parties from mutually agreeing upon their own mediation procedure, and in the event of such agreement, the director shall not appoint a mediator.

(Added by Stats. 1984, Ch. 1655, Sec. 2.)



1219.5

The provisions of this article shall not require any water supplier exporting or intending to export water for use outside a protected area to furnish to any water user or users in a protected area claiming rights under this article, without adequate compensation therefor, any water made available for domestic, municipal, industrial, or agricultural uses by the construction of any works by the water exporter.

(Added by Stats. 1984, Ch. 1655, Sec. 2.)



1220

(a) No groundwater shall be pumped for export from within the combined Sacramento and Delta-Central Sierra Basins, as defined in the Department of Water Resources Bulletin 160-74, unless the pumping is in compliance with a groundwater management plan that is adopted by ordinance pursuant to subdivision (b) by the county board of supervisors, in full consultation with affected water districts, and that is subsequently approved by a vote in the counties or portions of counties that overlie the groundwater basin, except that water that has seeped into the underground from any reservoir, afterbay, or other facility of an export project may be returned to the water supply of the export project. For the purposes of this section, the county board of supervisors may designate a county water agency to act on its behalf if the directors of the county water agency are publicly elected and the county water agency encompasses the entire county. The county board of supervisors may revoke that designation by resolution at any time.

(b) Notwithstanding any other provision of law, a county board of supervisors whose county contains part of the combined Sacramento and Delta-Central Sierra Basins may adopt groundwater management plans to implement the purposes of this section.

(c) A county board of supervisors shall not exercise the powers authorized by this section within the boundaries of another local agency supplying water to that area without the prior agreement of the governing body of that other local agency.

(d) This section does not apply to groundwater pumping by the Eastern Water Alliance Joint Powers Agency for export from the Eastern San Joaquin County Basin, as described on pages 38 and 39 of the Department of Water Resources Bulletin No. 118-80, provided that the groundwater pumping is approved by San Joaquin County pursuant to its ordinances regulating the management and export of groundwater as these ordinances are in effect at the time of permit approval by San Joaquin County. Section 10753.1 applies to any groundwater regulation under this section. As used in this section, the term groundwater has the same definition as set forth in in subdivision (a) of Section 10752.

(Amended by Stats. 2003, Ch. 740, Sec. 5. Effective January 1, 2004.)



1221

This article shall not be construed to authorize the board to regulate groundwater in any manner.

(Added by Stats. 1984, Ch. 1655, Sec. 2.)



1222

Nothing in this article shall be deemed to diminish the rights and protections to watersheds of origin contained in existing law including, but not limited to, Part 4.5 (commencing with Section 12200) of Division 6.

(Added by Stats. 1984, Ch. 1655, Sec. 2.)






ARTICLE 2. Exclusive Method of Appropriation

1225

Except as provided in Article 2.5 (commencing with Section 1226) of this chapter, no right to appropriate or use water subject to appropriation shall be initiated or acquired except upon compliance with the provisions of this division.

(Amended by Stats. 1974, Ch. 140.)






ARTICLE 2.5. Stockponds

1226

The Legislature finds and declares that it is necessary and beneficial to the state to clear up many heretofore uncertain conditions of water rights which are the result of a large number of dams and other water impoundment structures which have been constructed for livestock watering use, including domestic and recreational use which is incidental to livestock use; that these structures have been constructed, many at the urging of local, state and federal government, as a matter of practical necessity by the owners or users of the land on which they exist; that these structures have been built without clearly defined water rights as a result of the uncertainty of the state law and the lack of information by the owners as to proper procedures by which to obtain a water right; and that it is in the interest of the state to clarify the right to the water impounded by these structures.

(Added by Stats. 1974, Ch. 140.)



1226.1

The owner of any dam or other water impoundment structure constructed prior to January 1, 1969, the capacity of which is not in excess of 10 acre-feet on January 1, 1975, and concerning which water rights litigation between private parties was not a matter of record prior to January 1, 1974, is declared to have a valid water right for the use of the water for purposes as specified in Section 1226, if that person files a claim of water right with the board not later than December 31, 1997. All permits or licenses issued by the board prior to the effective date of this article shall have priority over any water right claimed pursuant to this article.

(Amended by Stats. 1996, Ch. 667, Sec. 4. Effective September 20, 1996.)



1226.2

(a) Any person who has a valid water right pursuant to Section 1226.1, who files a claim of water right with the board on or before December 31, 1977, has a water right priority as of the date of the construction of the dam or other water impoundment structure.

(b) Any person who has a valid water right pursuant to Section 1226.1, who files a claim of water right with the board after December 31, 1977, and before January 1, 1998, has a water right priority as of the date of filing.

(Amended by Stats. 1996, Ch. 667, Sec. 5. Effective September 20, 1996.)



1226.3

Each claim of water right shall be accompanied by a fee which shall be in an amount determined by the board to cover the reasonable administrative costs of processing the claim. If the claimant establishes a water right pursuant to this article, the board shall issue a certificate of the validity of the water right to the claimant as expeditiously as practicable.

(Amended by Stats. 1996, Ch. 667, Sec. 6. Effective September 20, 1996.)



1226.4

The board may, after notice and hearing, revoke any certificate of a water right granted pursuant to this article upon a finding that the water has ceased to be used for the purposes specified in Section 1226.

(Amended by Stats. 1996, Ch. 667, Sec. 7. Effective September 20, 1996.)






ARTICLE 2.6. Nonreserved Water Rights for Federal Uses

1227

The Legislature finds and declares that it is in the public interest to provide a priority of right to appropriate water for various beneficial water uses which were initiated by the United States, or its agencies, on reserved lands prior to July 3, 1978, and which uses are for secondary purposes, other than those for which the federal reservation was created, provided that the priority of right does not impair any existing water right.

(Added by Stats. 1983, Ch. 670, Sec. 1.)



1227.1

(a) To obtain the priority of right set forth in Section 1227, any agency of the United States shall submit to the board, on or before July 1, 1984, a statement for each water use initiated under claim of right by the United States on reserved lands for which beneficial use of water was initiated on or before July 3, 1978, concerning which water rights litigation was not a matter of record prior to July 3, 1978, and which use is for secondary purposes other than those for which the federal reservation was created.

(b) Each statement shall include, but not be limited to, all of the following:

(1) The name and address of the agency of the United States which maintains the federal water project.

(2) The name and address of the person who is responsible for the day-to-day operations of the federal water project.

(3) The name of the stream or other source from which the water is being appropriated and the name of the next major stream or other body of water to which the source is tributary.

(4) The point of diversion and place of use.

(5) The purpose of the use.

(6) A general description of the area in which the water is used.

(7) The year in which the diversion was commenced or as near as is known.

(8) Any information tending to indicate the quantity of water used, as may be prescribed by the board.

(c) The board shall make available to any person upon request copies of statements filed pursuant to this section for federal water uses within a particular county. Any person may file a request for special notice, by county.

(Added by Stats. 1983, Ch. 670, Sec. 1.)



1227.2

(a) Subject to subdivisions (b) and (c), any use for which a statement is submitted to the board pursuant to Section 1227.1 has a priority for the appropriation of water as of the date of initial use of the water, except that all permits and licenses issued by the board on applications, including those filed by the department pursuant to Part 2 (commencing with Section 10500) of Division 6, filed prior to July 1, 1984, have priority over any water right claimed by the United States pursuant to this article. Any use for which a statement is required shall be subject to Article 3 (commencing with Section 11460) of Chapter 3 of Part 3 of Division 6, in a like manner as the Central Valley Project.

(b) The scope of any appropriative right recognized pursuant to this article, including terms and conditions judged necessary by the board to best develop, conserve, and utilize the appropriated water in the public interest, shall be determined when that scope is at issue in any of the following proceedings:

(1) A proceeding upon an application, permit, or license of another, pursuant to this part, where the United States is a protestant or interested party.

(2) A proceeding to determine all rights to water of a stream system pursuant to Chapter 3 (commencing with Section 2500) of Part 3.

(3) A general adjudication of water rights commenced in the courts of this state.

(4) A proceeding to determine whether the board should commence an action pursuant to Section 1052, whether the United States is a complainant or a respondent.

(5) A proceeding under Section 275 and rules of the board in implementation thereof, whether the United States is a complainant or a respondent.

(c) The board shall, following any determination pursuant to subdivision (b), issue evidence of the scope of the right so determined; provided, that in no event, either prior or subsequent to the determination, shall the right exceed the amount of water that may be reasonably used without waste and under reasonable methods of use and diversion.

(Added by Stats. 1983, Ch. 670, Sec. 1.)



1227.3

This article does not apply to uses involving the appropriation of water by any person, including any agency of the United States, pursuant to the Federal Reclamation Law, as amended or supplemented, or any other federal statute which authorizes projects for the development of water for uses other than uses upon reserved federal lands.

(Added by Stats. 1983, Ch. 670, Sec. 1.)



1227.4

The board may, after following procedures set forth in Sections 1675 to 1675.2, inclusive, revoke any water right determined pursuant to this article upon a finding that the water has ceased to be used for a purpose for which the original development was intended.

(Added by Stats. 1983, Ch. 670, Sec. 1.)






ARTICLE 2.7. Registration of Appropriations for Small Domestic, Small Irrigation, and Livestock Stockpond Uses

1228

This article shall be known and may be cited as the Water Rights Permitting Reform Act of 1988.

(Added by Stats. 1988, Ch. 1040, Sec. 1.)



1228.1

(a) The Legislature finds and declares that it is in the public interest to provide a timely, efficient, and economic procedure for the acquisition of rights to appropriate water for a small domestic use, including incidental stock watering and irrigation uses, a small irrigation use, and for a livestock stockpond subject to prior rights.

(b) As used in this article:

(1) Small domestic use means a domestic use, as that use is defined by board rule, or a use for aesthetic, fire protection, recreational, or fish and wildlife purposes that is associated with a dwelling or other facility for human occupation, that does not exceed direct diversion of 4,500 gallons per day or diversion to storage of 10 acre-feet per annum.

(2) Small irrigation use means either of the following:

(A) An irrigation use, heat control use, or frost protection use, not to exceed diversion to storage of 20 acre-feet per annum, including impoundment for incidental aesthetic, fire protection, recreational, or fish and wildlife purposes.

(B) An irrigation use not to exceed direct diversion of 42,000 gallons per day, up to a maximum of 20 acre-feet per annum.

(3) Livestock stockpond means a water impoundment structure constructed for livestock watering use not to exceed direct diversion of 4,500 gallons per day, or diversion to storage of 10 acre-feet per year, as that use is defined by the board, and including impoundment for incidental aesthetic, recreational, or fish and wildlife purposes.

(Amended by Stats. 2011, Ch. 579, Sec. 2. Effective January 1, 2012.)



1228.2

(a) (1) Subject to subdivision (b), any person may obtain a right to appropriate water for a small domestic, small irrigation, or livestock stockpond use upon first registering the use with the board and thereafter applying the water to reasonable and beneficial use with due diligence.

(2) With regard to an appropriation for small domestic use, a registration shall not be filed for a facility served by or used pursuant to a permit or license for domestic or municipal use, and not more than one small domestic use registration shall be in effect at any time for any facility.

(3) With regard to an appropriation for small irrigation use, more than one registration may be in effect at any time for a registrant if the diversion or storage facilities subject to registration for a registrant do not exceed the ratio of one per 20 irrigated acres, and if the total water use on all acreage covered by the registrations, including any water use based on other rights, does not exceed 100 acre-feet per annum.

(4) A small domestic use registration and a small irrigation use registration may be in effect for the same facility only if the total combined water use covered by the registrations does not exceed 20 acre-feet per annum.

(5) With regard to an appropriation for livestock stockpond use, more than one registration may be in effect at any time for a registrant if stockponds subject to registration for that registrant do not exceed the ratio of one per 50 acres.

(b) Initiation of rights to appropriate water pursuant to this article shall be subject to Article 1.3 (commencing with Section 1205), relating to fully appropriated stream systems. The board shall not accept any registration of water use which proposes as a source of water supply any stream system which has been unconditionally declared by the board to be fully appropriated pursuant to Section 1205, except that subdivision (b) of Section 1206, relating to conditional declarations of fully appropriated stream systems, shall apply to registration of water use pursuant to this article, and the board shall accept those registrations where consistent with the conditions specified in any such declaration.

(c) On or before June 30, 1989, and annually thereafter, the Division of Water Rights shall prepare and post on its Internet Web site information summarizing the location, nature, and amount of water appropriated pursuant to this article. The information shall include a description of the availability of unappropriated water in those stream systems which may become fully appropriated within the next reporting period.

(d) If a registration is filed with a source of supply on a stream system that the most recent report submitted under subdivision (c) identifies as a stream system that may become fully appropriated within the next reporting period, the registration shall not take effect unless the board finds that unappropriated water is available for the appropriation proposed by the registration. If the board finds that unappropriated water is not available to supply the proposed appropriation, the board shall, following notice and hearing, determine whether that stream system should be declared fully appropriated pursuant to Article 1.3 (commencing with Section 1205).

(Amended by Stats. 2012, Ch. 728, Sec. 181. Effective January 1, 2013.)



1228.3

(a) Registration of water use pursuant to this article shall be made upon a form prescribed by the board. The registration form shall set forth all of the following:

(1) The name and post office address of the registrant.

(2) The source of water supply.

(3) The nature and amount of the proposed use.

(4) The proposed place of diversion.

(5) The place where it is intended to use the water.

(6) The time for completion of construction of diversion works and for complete application of the water to the proposed use.

(7) A certification that the registrant has contacted a representative of the Department of Fish and Game designated by that department for that purpose, has provided information to that department that is set forth in the registration form, and has agreed to comply with all lawful conditions, including, but not limited to, conditions upon the construction and operation of diversion works, required by the Department of Fish and Game. The certification shall include a copy of any conditions required by the Department of Fish and Game pursuant to this paragraph.

(8) Any other information that may reasonably be required by the board.

(b) Registration of water use shall be deemed completed on the date that the form, executed in substantial compliance with the requirements of this section, and the registration fee specified in Section 1525 are received by the board.

(c) The board shall issue monthly a list of registrations filed under this article during the preceding calendar month. This list shall contain the information required by paragraphs (1) to (6), inclusive, of subdivision (a). The list shall set forth a date prior to which any interested person may file a written protest in opposition to the approval of a stockpond registration. That date shall be not later than 30 days from the date on which the list is issued. The board shall mail the monthly list of registrations filed to any person who so requests.

(d) Prior to the date set forth on the list required under subdivision (c), any interested person may file with the board a written protest in opposition to the approval of a stockpond registration. The protest shall clearly set forth the protestant s objections to the registered use based on interference with prior rights. The protest shall be served on the registrant by the protestant by mailing a duplicate copy of the protest to the registrant, or through service undertaken in another manner determined to be adequate by the board. The procedures set forth in Article 1.5 (commencing with Section 1345) of Chapter 5 shall be used for reviewing a protested registration.

(Amended by Stats. 2003, Ch. 741, Sec. 82. Effective January 1, 2004.)



1228.4

(a) Any completed registration of water use gives to the registrant a priority of right as of the date of completed registration to take and use the amount of water ultimately applied with due diligence to reasonable and beneficial use thereunder, which amount shall not exceed the amount of proposed use as shown on the registration form.

(b) Any right obtained pursuant to this article shall remain in effect unless and until any of the following occur:

(1) The right is forfeited for nonuse pursuant to Section 1241, or abandoned.

(2) The right is revoked because the registrant knowingly made any false statement, or knowingly concealed any material fact, in the registration.

(3) The right is revoked for failure to renew the registration as provided in this article.

(4) The right is revoked pursuant to subdivision (c) of Section 1228.6.

(Added by Stats. 1988, Ch. 1040, Sec. 1.)



1228.5

(a) Registration of a small domestic, small irrigation, or livestock stockpond use pursuant to this article shall be renewed prior to the expiration of each five-year period following completed registration.

(b) Renewal of registration shall be made upon a form prescribed by the board and shall contain a report of water use made pursuant to the registration as may be required by the board.

(c) The conditions established by the board pursuant to Section 1228.6 that are in effect at the time of renewal of registration shall supersede the conditions that were applicable to the original completed registration.

(d) Failure to renew registration in substantial compliance with the reporting requirements prescribed by the board within the time period specified in subdivision (a), or to pay the renewal fee specified in Section 1525, shall result by operation of law in the revocation of any right acquired pursuant to this article.

(Amended by Stats. 2011, Ch. 579, Sec. 4. Effective January 1, 2012.)



1228.6

(a) The board shall establish, and may from time to time revise, reasonable general conditions to which all appropriations made pursuant to this article shall be subject. The conditions shall include, but shall not be limited to, the following:

(1) The appropriation is subject to prior rights.

(2) All conditions lawfully required by the Department of Fish and Game are conditions upon the appropriations.

(3) Diversion works shall be constructed and water applied to beneficial use with due diligence.

(4) Registration shall be renewed and water use reported pursuant to law and to the rules of the board.

(b) Immediately upon registration pursuant to Section 1228.3, renewal of registration pursuant to Section 1228.5, or amended registration pursuant to Section 1228.7, the board shall provide the registrant with a written document setting forth the conditions required by this section, and the perfection and exercise of rights acquired pursuant to this article shall at all times be subject to those conditions.

(c) The conditions required by this section shall be deemed terms and conditions within the meaning of Section 1825 and the expression of legislative intent contained in that section shall be applicable thereto. The authority of the board to enforce the terms and conditions of permits and licenses to appropriate water, and to prevent the unlawful diversion of water, including, but not limited to, provisions regarding cease and desist orders and the revocation of permits and licenses, shall be applicable to appropriations initiated or perfected pursuant to this article.

(Added by Stats. 1988, Ch. 1040, Sec. 1.)



1228.7

(a) A registrant may change the point of diversion or place of use by delivering to the board an amended registration form in accordance with Section 1228.3, including payment of the registration fee specified in Section 1525, except that the purpose of the use shall not be changed and the change shall not operate to the injury of any legal user of the water involved.

(b) A completed amended registration of water use continues in effect the priority of right as of the date of the original completed registration.

(c) All provisions of this article regarding appropriations made pursuant thereto, including, but not limited to, provisions regarding enforcement, are applicable to the appropriation as described in the completed amended registration, except that the conditions established by the board pursuant to Section 1228.6 that are in effect at the time of completion of the amended registration shall supersede the conditions that were applicable to the original completed registration.

(Amended by Stats. 2010, Ch. 288, Sec. 9. Effective January 1, 2011.)



1229

(a) The board is not required to adopt general conditions for small irrigation use pursuant to subdivision (a) of Section 1228.6 until the board determines that funds are available for that purpose.

(b) A registration for small irrigation use pursuant to this article is not authorized until the board establishes general conditions for small irrigation use pursuant to subdivision (a) of Section 1228.6 to protect instream beneficial uses.

(c) The board may establish general conditions for some methods of diversion or categories of small irrigation use before establishing general conditions for other methods or categories, in which case a registration for small irrigation use is authorized only for those methods or categories for which the board has established the general conditions for the protection of instream beneficial uses.

(d) The board, prior to adopting other general conditions for small irrigation use, and no later than June 30, 2012, shall adopt general conditions for registration of small irrigation use for facilities used for frost protection in the area described in paragraph (1) of subdivision (a) of Section 1259.4, unless the board determines that sufficient funds are not available for that purpose.

(Added by Stats. 2011, Ch. 579, Sec. 6. Effective January 1, 2012.)



1229.1

(a) This article does not apply to those stream segments for which the Director of Fish and Game establishes proposed streamflow requirements pursuant to Section 10002 of the Public Resources Code, notwithstanding the July 1, 1989, deadline for preparation of the requirements.

(b) Notwithstanding subdivision (a), this article applies to any registration filed before the Director of Fish and Game establishes proposed streamflow requirements for the source of water supply for the registration. The conditions for renewal under subdivision (c) of Section 1228.5 may include any conditions the Department of Fish and Game determines to be necessary to protect stream-related fish and wildlife resources on any source of water supply for which the Director of Fish and Game has established proposed streamflow requirements pursuant to Section 10002 of the Public Resources Code.

(Amended by Stats. 2011, Ch. 579, Sec. 7. Effective January 1, 2012.)






ARTICLE 3. Appropriation from Interstate Streams

1230

Upon any stream flowing across the State boundary, an appropriation of water in this State for beneficial use in another State may be made only when, under the laws of the latter, water may be lawfully diverted therein for beneficial use in this State.

(Enacted by Stats. 1943, Ch. 368.)



1231

Upon any stream flowing across the state boundary a right of appropriation having the point of diversion and the place of use in another state and recognized by the laws of that state shall have the same force and effect as if the point of diversion and the place of use were in this State if the laws of that state give like force and effect to similar rights acquired in this State; provided, that this section shall not apply to the Walker River and its tributaries or claimed rights of appropriation therefrom in the State of Nevada, whether heretofore or hereafter initiated.

(Amended by Stats. 1961, Ch. 349.)



1232

(a) Except as provided in subdivision (b), nothing in this article applies to interstate lakes, or streams flowing in or out of those lakes.

(b) This article applies to any appropriation or change in point of diversion, place of use, or purpose of use under a right to the use of waters from the Truckee River if the appropriation or change is made pursuant to the operating agreement described in Section 205 (a) of Public Law 101-618.

(Amended by Stats. 2002, Ch. 7, Sec. 1. Effective January 1, 2003.)






ARTICLE 4. Beneficial Use

1240

The appropriation must be for some useful or beneficial purpose, and when the appropriator or his successor in interest ceases to use it for such a purpose the right ceases.

(Enacted by Stats. 1943, Ch. 368.)



1241

If the person entitled to the use of water fails to use beneficially all or any part of the water claimed by him or her, for which a right of use has vested, for the purpose for which it was appropriated or adjudicated, for a period of five years, that unused water may revert to the public and shall, if reverted, be regarded as unappropriated public water. That reversion shall occur upon a finding by the board following notice to the permittee, licensee, or person holding a livestock stockpond certificate or small domestic use, small irrigation use, or livestock stockpond use registration under this part and a public hearing if requested by the permittee, licensee, certificate holder, or registration holder.

(Amended by Stats. 2011, Ch. 579, Sec. 8. Effective January 1, 2012.)



1241.6

If water appropriated for irrigation purposes is not used by reason of compliance with crop control or soil conservation contracts with the United States, and in other cases of hardship as the board may by rule prescribe, the five-year forfeiture period applicable to water appropriated pursuant to the Water Commission Act or this code, and the forfeiture period applicable to water appropriated prior to December 19, 1914, shall be extended by an additional period of not more than 10 years or the duration of any crop control or soil conservation contracts with the United States if less than 10 years.

(Amended by Stats. 2010, Ch. 288, Sec. 12. Effective January 1, 2011.)



1242

The storing of water underground, including the diversion of streams and the flowing of water on lands necessary to the accomplishment of such storage, constitutes a beneficial use of water if the water so stored is thereafter applied to the beneficial purposes for which the appropriation for storage was made.

(Enacted by Stats. 1943, Ch. 368.)



1242.5

The board, subject to the provisions of Section 100 and whenever it is in the public interest, may approve appropriation by storage of water to be released for the purpose of protecting or enhancing the quality of other waters which are put to beneficial uses.

(Added by Stats. 1969, Ch. 482.)



1243

The use of water for recreation and preservation and enhancement of fish and wildlife resources is a beneficial use of water. In determining the amount of water available for appropriation for other beneficial uses, the board shall take into account, whenever it is in the public interest, the amounts of water required for recreation and the preservation and enhancement of fish and wildlife resources.

The board shall notify the Department of Fish and Game of any application for a permit to appropriate water. The Department of Fish and Game shall recommend the amounts of water, if any, required for the preservation and enhancement of fish and wildlife resources and shall report its findings to the board.

This section shall not be construed to affect riparian rights.

(Amended by Stats. 1972, Ch. 360.)



1243.5

In determining the amount of water available for appropriation, the board shall take into account, whenever it is in the public interest, the amounts of water needed to remain in the source for protection of beneficial uses, including any uses specified to be protected in any relevant water quality control plan established pursuant to Division 7 (commencing with Section 13000) of this code.

This section shall not be construed to affect riparian rights.

(Added by Stats. 1969, Ch. 482.)



1244

The sale, lease, exchange, or transfer of water or water rights, in itself, shall not constitute evidence of waste or unreasonable use, unreasonable method of use, or unreasonable method of diversion and shall not affect any determination of forfeiture applicable to water appropriated pursuant to the Water Commmission Act or this code or water appropriated prior to December 19, 1914.

This section does not constitute a change in, but is declaratory of, existing law.

(Added by Stats. 1980, Ch. 933, Sec. 6.)






ARTICLE 5. Liability Within a Watershed

1245

Every municipal corporation of this State, and every person, firm or corporation engaged in supplying water to any municipal corporations for municipal, domestic or other uses, who enters any watershed, or any lands, streams or waters in the watershed for the purpose of acquiring or increasing a water supply for such purpose, or for the purpose of taking, diverting or transporting water for use by or in a municipal corporation, or for the purpose of supplying the needs of any municipal corporation, or its inhabitants, with water for the enumerated uses, shall be liable to all persons, firms and corporations, their heirs, representatives and successors, and to municipal corporations, districts and political subdivisions of this State whose property, business, trade, profession or occupation is within or conducted or carried on within the watershed entered, for all damage suffered or sustained by them either directly or indirectly because of injury, damage, destruction or decrease in value of any such property, business, trade, profession or occupation resulting from or caused by the taking of any such lands or waters, or by the taking, diverting or transporting of water from such watershed to and for use by or in any such municipal corporation.

(Added by Stats. 1955, Ch. 49.)



1246

For the purpose of ascertaining the amount of any damage claimed to have been suffered or sustained by reason of any of the acts or things mentioned in Section 1245, every municipal corporation and every person, firm or corporation causing any such damage, is authorized to enter into an agreement for the arbitration or compromise of any claims, and all of the laws of this State relating to arbitration of controversies are made applicable to such claims.

(Added by Stats. 1955, Ch. 49.)



1247

Nothing in this article shall confer the right to recover damages resulting directly or indirectly by reason of the construction, operation or maintenance of any conduit, pipe line, canal, ditch, aqueduct, reservoir, power transmission line or power house.

(Added by Stats. 1955, Ch. 49.)



1248

This article shall be liberally construed.

(Added by Stats. 1955, Ch. 49.)









CHAPTER 2. Applications to Appropriate Water

ARTICLE 1. General Provisions

1250

The board shall consider and act upon all applications for permits to appropriate water and shall do all things required or proper relating to such applications.

(Amended by Stats. 1957, Ch. 1932.)



1250.5

The board shall consider and act upon all applications for permits to appropriate water which propose, as a primary purpose of the application, the development of small hydroelectric energy facilities at an existing dam, canal, or conduit, up to and including 30 megawatts, or the development of any other hydroelectric facility with a generating capacity of five megawatts or less, within one year from the date a complete application and an instream beneficial use assessment have been filed with the board, except that the assessment need not be filed if the streamflow regime will not be changed, and except that final board action may be continued for a reasonable time not to exceed one year upon the request of the applicant or upon a finding by the board that the additional time is necessary to determine (1) if unappropriated water is available or (2) the effect upon instream uses.

(Added by Stats. 1982, Ch. 1482, Sec. 2. Effective September 28, 1982.)



1251

The board shall make such investigations of the water resources of the State as may be necessary for the purpose of securing information needed in connection with applications for appropriations of water.

(Amended by Stats. 1957, Ch. 1932.)



1252

Any person may apply for and secure from the board, in conformity with this part and in conformity with reasonable rules and regulations adopted from time to time by it, a permit for any unappropriated water.

(Amended by Stats. 1957, Ch. 1932.)



1252.1

An appropriation of water of any stream or other source of water under this part does not confer authority upon the appropriator to prevent or interfere with soil conservation practices above the point of diversion in the watershed in which such stream or other source originates, which practices do not themselves constitute an appropriation for which a permit is required by this part.

(Added by Stats. 1953, Ch. 1378.)



1252.5

All rights and privileges conferred by this part upon any person in relation to the appropriation of water are likewise conferred upon the United States, the State, and any entity or organization capable of holding an interest in real property in this State.

(Added by Stats. 1943, Ch. 423.)



1253

The board shall allow the appropriation for beneficial purposes of unappropriated water under such terms and conditions as in its judgment will best develop, conserve, and utilize in the public interest the water sought to be appropriated.

(Amended by Stats. 1957, Ch. 1932.)



1254

In acting upon applications to appropriate water the board shall be guided by the policy that domestic use is the highest use and irrigation is the next highest use of water.

(Amended by Stats. 1957, Ch. 1932.)



1255

The board shall reject an application when in its judgment the proposed appropriation would not best conserve the public interest.

(Amended by Stats. 1957, Ch. 1932.)



1256

In determining public interest under Sections 1253 and 1255, the board shall give consideration to any general or co-ordinated plan looking toward the control, protection, development, utilization, and conservation of the water resources of the State, including The California Water Plan, prepared and published by the Department of Water Resources or any predecessor thereof and any modification thereto as may be adopted by the department or as may be adopted by the Legislature by concurrent resolution or by law.

(Amended by Stats. 1959, Ch. 2053.)



1257

In acting upon application to appropriate water, the board shall consider the relative benefit to be derived from (1) all beneficial uses of the water concerned including, but not limited to, use for domestic, irrigation, municipal, industrial, preservation and enhancement of fish and wildlife, recreational, mining and power purposes, and any uses specified to be protected in any relevant water quality control plan, and (2) the reuse or reclamation of the water sought to be appropriated, as proposed by the applicant. The board may subject such appropriations to such terms and conditions as in its judgment will best develop, conserve, and utilize in the public interest, the water sought to be appropriated.

(Amended by Stats. 1970, Ch. 157.)



1257.5

The board, in acting on applications to appropriate water, shall consider streamflow requirements proposed for fish and wildlife purposes pursuant to Sections 10001 and 10002 of the Public Resources Code. The board may establish such streamflow requirements as it deems necessary to protect fish and wildlife as conditions in permits and licenses in accordance with this division.

(Added by Stats. 1985, Ch. 1259, Sec. 4.)



1258

In acting upon applications to appropriate water, the board shall consider water quality control plans which have been established pursuant to Division 7 (commencing with Section 13000) of this code, and may subject such appropriations to such terms and conditions as it finds are necessary to carry out such plans.

(Amended by Stats. 1969, Ch. 482.)



1259

In acting upon applications to appropriate water, the board shall consider the state goal of providing a decent home and suitable living environment for every Californian.

(Added by Stats. 1979, Ch. 947.)



1259.2

(a) The board shall annually prepare a written summary, in chart form, of pending applications to appropriate water in the Counties of Marin, Napa, Sonoma, Mendocino, and Humboldt. The summary shall include a description of the status of each pending application, the actions taken in the preceding year, proposed actions for the upcoming year, and the proposed date for final action with regard to that application.

(b) For the purposes of carrying out subdivision (a), the board may post the information described in subdivision (a) on its Web site.

(Added by Stats. 2004, Ch. 943, Sec. 2. Effective January 1, 2005.)



1259.4

(a) (1) On or before January 1, 2008, the board shall adopt principles and guidelines for maintaining instream flows in coastal streams from the Mattole River to San Francisco and in coastal streams entering northern San Pablo Bay, as part of state policy for water quality control adopted pursuant to Article 3 (commencing with Section 13140) of Chapter 3 of Division 7, for the purposes of water right administration.

(2) The board may adopt principles and guidelines for maintaining instream flows not described in paragraph (1), as part of state policy for water quality control adopted pursuant to Article 3 (commencing with Section 13140) of Chapter 3 of Division 7, for the purposes of water right administration.

(b) Prior to the adoption of principles and guidelines pursuant to subdivision (a), the board may consider the 2002 Guidelines for Maintaining Instream Flows to Protect Fisheries Resources Downstream of Water Diversions in Mid-California Coastal Streams for the purposes of water right administration.

(Amended by Stats. 2005, Ch. 81, Sec. 7. Effective July 19, 2005.)






ARTICLE 2. Contents of Applications

1260

Every application for a permit to appropriate water shall set forth all of the following:

(a) The name and post office address of the applicant.

(b) The source of water supply.

(c) The nature and amount of the proposed use.

(d) The location and description of the proposed headworks, ditch canal, and other works.

(e) The proposed place of diversion.

(f) The place where it is intended to use the water.

(g) The time within which it is proposed to begin construction.

(h) The time required for completion of the construction.

(i) The time for the complete application of the water to the proposed use.

(j) All data and information reasonably available to applicant or that can be obtained from the Department of Fish and Game concerning the extent, if any, to which fish and wildlife would be affected by the appropriation, and a statement of any measures proposed to be taken for the protection of fish and wildlife in connection with the appropriation.

(k) Sufficient information to demonstrate a reasonable likelihood that unappropriated water is available for the proposed appropriation.

(Amended by Stats. 1997, Ch. 323, Sec. 2. Effective January 1, 1998.)



1261

All applications shall be accompanied by as many copies of such maps, drawings, and other data as may be prescribed or required by the board, and such maps, drawings, and other data are part of the application.

(Amended by Stats. 1957, Ch. 1932.)



1262

If for agricultural purposes the application shall give the legal subdivisions of the land and the acreage to be irrigated, as near as may be.

(Enacted by Stats. 1943, Ch. 368.)



1263

If for power purposes the application shall state the nature of the works by means of which the power is to be developed, the head and amount of water to be utilized, and the use to which the power is to be applied.

(Enacted by Stats. 1943, Ch. 368.)



1264

If for municipal water supply the application shall state the present population to be served, and, as near as may be, the future requirements of the city.

(Enacted by Stats. 1943, Ch. 368.)



1265

If for mining purposes the application shall state the nature and location of the mines to be served and the methods of supplying and utilizing the water.

(Enacted by Stats. 1943, Ch. 368.)



1266

If for storage in a reservoir the application shall state the height of dam, the capacity of reservoir, and the use to be made of the impounded waters, except that for storage underground these additional requirements as to height of dam and capacity of reservoir shall be given as near as may be.

(Enacted by Stats. 1943, Ch. 368.)






ARTICLE 3. Defective Applications

1270

A defective application made in a bona fide attempt to conform to the rules and regulations of the board and to the law secures to the applicant a priority of right as of the date of the application until he or she is notified in what respect his application is defective, and the applicant shall be allowed 60 days after notice of the defect, or any additional period of time that the board agrees to, in which to file an amended and perfected application.

(Amended by Stats. 1997, Ch. 323, Sec. 3. Effective January 1, 1998.)



1271

If, within the period provided, the applicant does not file an amended and perfected application, the application shall be rejected and canceled, unless for good cause shown the board allows the applicant to file a further amended and perfected application.

(Amended by Stats. 1997, Ch. 323, Sec. 4. Effective January 1, 1998.)






ARTICLE 4. Supplemental Information

1275

After an application has been perfected, the board may request additional information reasonably necessary to clarify, amplify, correct, or otherwise supplement the information required to be submitted under Article 2 (commencing with Section 1260) or Article 3 (commencing with Section 1270). The board shall provide a reasonable period for submitting the information. The additional information may include, but is not limited to, any of the following:

(a) Information needed to demonstrate that unappropriated water is available for appropriation.

(b) Information needed to comply, or demonstrate compliance with, any applicable requirements of the Fish and Game Code or the federal Endangered Species Act of 1973 (16 U.S.C. Sec. 1531 et seq.).

(c) Information needed to comply with Division 13 (commencing with Section 21000) of the Public Resources Code.

(Added by Stats. 1997, Ch. 323, Sec. 5. Effective January 1, 1998.)



1276

If, within the period provided, the applicant does not provide the information requested under Section 1275, the application shall be canceled, unless for good cause shown the board allows additional time in which to submit the requested information.

(Added by Stats. 1997, Ch. 323, Sec. 5. Effective January 1, 1998.)









CHAPTER 3. Notice of Application

ARTICLE 1. Contents of Notice

1300

As soon as practicable after the receipt of an application for a permit to appropriate water which conforms to the rules and regulations of the board and to law, the board shall issue and deliver a notice of the application (a) to the applicant, (b) to the district attorney of each county wherein the applicant proposes to divert water under the application, and (c) to the board of supervisors of each county wherein the applicant proposes to divert water under the application.

(Amended by Stats. 1965, Ch. 45.)



1301

The notice shall specify all of the following:

(a) The number of the application.

(b) The name and address of the applicant.

(c) The date of filing.

(d) The source of supply.

(e) The amount applied for.

(f) The season of diversion.

(g) The location of the point of diversion.

(h) The use to be made.

(i) The location of the place of use.

(j) The date of issuance of the notice.

(k) Such other information as the board deems necessary.

(Amended by Stats. 1957, Ch. 1932.)



1302

If the application is for more than three cubic feet per second or for more than 200 acre-feet per annum of storage, the notice shall state that protests against the approval of the application may be filed within 60 days from the date of issuance of the notice or within such further time as the board may, for good cause shown, allow.

(Amended by Stats. 1957, Ch. 1932.)



1303

If the application is for three cubic feet or less per second, or for 200 acre-feet or less per annum of storage, the notice shall state that protests may be filed within 40 days from date thereof or within such further time as the board may, for good cause shown, allow.

(Amended by Stats. 1957, Ch. 1932.)



1304

The notice shall contain appropriate general information as to what protests against the approval of the application shall contain in order to accord with the requirements of law and the rules and regulations of the board.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 2. Publication of Notice

1310

If the application is for more than three cubic feet per second or for more than 200 acre-feet per annum of storage the notice of application shall be published in accordance with this article.

(Enacted by Stats. 1943, Ch. 368.)



1311

Upon receipt of notice of an application coming under this article, the applicant shall cause it to be published as directed by the board.

(Amended by Stats. 1957, Ch. 1932.)



1312

The notice shall be published at the expense of the applicant at least once a week for three consecutive weeks, commencing within 20 days of the date of issuance of the notice, in a newspaper having a general circulation and published within the county wherein the point of diversion lies, or, if there are points of diversion in more than one county, in each county in which a point of diversion lies.

(Amended by Stats. 1970, Ch. 773.)



1313

In case there is no newspaper published within the appropriate county publication shall be made in a newspaper having a general circulation within the county.

(Enacted by Stats. 1943, Ch. 368.)



1315

Proof of publication shall be filed by the applicant within 60 days from the date of issuance of the notice.

(Enacted by Stats. 1943, Ch. 368.)



1316

Proof of publication shall be by copy of the notice as published attached to and made a part of the affidavit of the publisher or foreman of the newspaper publishing the notice.

(Enacted by Stats. 1943, Ch. 368.)



1317

The board may cancel any application for failure of the applicant to file proof of publication in accordance with this article, provided the board first gives the applicant written notice of such possible cancellation and 15 days in which to file proof of publication.

(Added by Stats. 1963, Ch. 501.)






ARTICLE 3. Posting and Mailing Notice

1320

Notice of an application for three cubic feet or less per second or for 200 acre-feet or less per annum of storage shall be given by posting and mailing in accordance with this article.

(Enacted by Stats. 1943, Ch. 368.)



1321

Upon the date of issuance of notice of an application coming under this article the board shall mail three copies of the notice to the applicant by registered mail and shall also send a copy by registered mail to each person who is known to the board and who in its judgment is interested in the application because of ownership or location in the vicinity of the proposed appropriation.

(Amended by Stats. 1957, Ch. 1932.)



1322

The applicant shall post the notice within 20 days of the date of issuance thereof in at least two conspicuous places in the locality to be affected by the proposed appropriation.

(Amended by Stats. 1970, Ch. 773.)



1323

Proof of posting shall be by affidavit of the applicant or the person posting notice on behalf of the applicant and shall be filed within 40 days from the date of issuance of notice.

(Enacted by Stats. 1943, Ch. 368.)



1324

The board may cancel any application for failure of the applicant to file proof of posting in accordance with this article, provided the board first gives the applicant written notice of such possible cancellation and 15 days in which to file proof of posting.

(Added by Stats. 1963, Ch. 501.)









CHAPTER 4. Protest of Application

1330

Any person interested may, within the time allowed in the notice of application or within such further time as may, for good cause shown, be allowed by the board, file with it a written protest against the approval of an application.

(Amended by Stats. 1957, Ch. 1932.)



1331

The protest shall meet all of the following requirements:

(a) State the name and address of the protestant.

(b) Be signed by the protestant, or the protestant s agent or attorney.

(c) Clearly and specifically set forth the protestant s objections to the approval of the application, and state the bases for these objections.

(d) Contain other appropriate information and be in the form provided in the rules and regulations of the board.

(e) Be served on the applicant by the protestant by mailing a duplicate copy of the protest to the applicant or through service undertaken in another manner determined to be adequate by the board.

(Amended by Stats. 1997, Ch. 323, Sec. 6. Effective January 1, 1998.)



1332

The board may request from the protestant additional information reasonably necessary to clarify, amplify, correct, or otherwise supplement the information required to be submitted under Section 1331. The board shall provide a reasonable period for submitting the information, and may allow additional time for good cause shown.

(Added by Stats. 1997, Ch. 323, Sec. 7. Effective January 1, 1998.)



1333

The protestant and the applicant shall make a good faith effort to resolve the protest within 180 days from the date on which the period provided under Section 1330 expires. For good cause, the board may allow additional time for the protestant and the applicant to attempt to resolve the protest.

(Added by Stats. 1997, Ch. 323, Sec. 8. Effective January 1, 1998.)



1334

The board may request from the protestant or the applicant additional information that the board determines is reasonably necessary to attempt to resolve the protest. The board shall provide a reasonable period for submitting the information, and may allow additional time for good cause shown.

(Added by Stats. 1997, Ch. 323, Sec. 9. Effective January 1, 1998.)



1335

(a) The board may cancel a protest or application for failure to provide information requested by the board under this article within the period provided.

(b) Except as provided in subdivisions (c) and (d), a protest shall not be canceled for failure to submit information not in the possession or under the control of the protestant if the protest is in compliance with Section 1331 and the applicant is or could be required to submit the information under Section 1260 or 1275.

(c) If a protest is based on interference with a prior right, the board may cancel the protest if the protestant fails to submit any of the following information requested by the board:

(1) Information that the protestant is required to submit to the board to comply with Part 5.1 (commencing with Section 5100) during any period after the protest is filed.

(2) Information that is reasonably necessary to determine if the protestant has a valid water right.

(3) Information concerning the protestant s historical, current, or proposed future diversion and use of water that is reasonably necessary to determine if the proposed appropriation will result in injury to the protestant s exercise of its water right.

(d) If the protest is based on an allegation that the proposed appropriation would not be in the public interest, would adversely affect public trust uses, or would have adverse environmental impact, the board may cancel the protest for failure to submit information requested by the board if the board determines both of the following:

(1) The public review period has expired for any draft environmental document or negative declaration required to be circulated for public review and comment pursuant to Division 13 (commencing with Section 21000) of the Public Resources Code.

(2) In the absence of the requested information, there is no substantial evidence in light of the whole record to support the allegation.

(Added by Stats. 1997, Ch. 323, Sec. 10. Effective January 1, 1998.)






CHAPTER 5. Proceedings on Application

ARTICLE 1. Notice of Hearing

1340

Notice of hearing on a protested application shall be given by mailing notice not less than 20 days before the date of hearing to both the applicant and protestant by registered mail.

(Enacted by Stats. 1943, Ch. 368.)



1341

The notice of hearing on a protested application shall state the names of the applicant and protestant, the time and place fixed for the hearing, and such other appropriate information as may be deemed advisable by the board.

(Amended by Stats. 1957, Ch. 1932.)



1342

If a hearing is held on an unprotested application, notice of hearing shall be given by mailing notice not less than 20 days before the date of hearing.

(Enacted by Stats. 1943, Ch. 368.)






ARTICLE 1.5. Minor Protested Applications Procedure

1345

The Division of Water Rights shall conduct a field investigation of all minor protested applications. The board shall notify the parties of the field investigation not less than 20 days prior to conducting the field investigation, to enable the parties to attend and present information to the board.

(Amended by Stats. 1997, Ch. 323, Sec. 11. Effective January 1, 1998.)



1346

The Division of Water Rights may request the parties to submit information in support of their positions. The Division of Water Rights may request information before, during, or after the field investigation. After the field investigation, the Division of Water Rights may conduct additional proceedings in accordance with Article 10 (commencing with Section 11445.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(Repealed and added by Stats. 1997, Ch. 323, Sec. 13. Effective January 1, 1998.)



1347

Based upon the field investigation and any other information obtained under this article, the Division of Water Rights shall issue a decision unless the board in its discretion determines that additional proceedings should be conducted under Section 183. A decision of the Division of Water Rights is subject to review as provided in Chapter 4 (commencing with Section 1120) of Part 1.

(Repealed and added by Stats. 1997, Ch. 323, Sec. 15. Effective January 1, 1998.)



1348

For purposes of this article, a minor application shall mean any application which does not involve direct diversions in excess of three cubic-feet per second or storage in excess of 200 acre-feet per year.

(Added by Stats. 1980, Ch. 933, Sec. 7.)






ARTICLE 2. Action on Application

1350

The board may grant, or refuse to grant a permit and may reject any application, after hearing.

(Amended by Stats. 1957, Ch. 1932.)



1351

No hearing is necessary in order to issue a permit upon an unprotested application, or if undisputed facts support the issuance of the permit and there is no disputed issue of material fact, unless the board elects to hold a hearing. No hearing is necessary to reject an application after notice, if the application is defective, the applicant fails to provide information requested by the board, or undisputed facts support the denial of the application and there is no disputed issue of material fact, unless the board elects to hold a hearing.

(Amended by Stats. 1997, Ch. 323, Sec. 16. Effective January 1, 1998.)



1352

Upon failure of any party in interest to appear at a hearing or show good cause within five days thereafter for his failure, final action may be taken without further hearing.

(Enacted by Stats. 1943, Ch. 368.)



1353

In the conduct of hearings technical rules of evidence need not be applied.

(Enacted by Stats. 1943, Ch. 368.)









CHAPTER 6. Permits

ARTICLE 1. Prerequisites to Issuance of Permit

1375

As prerequisite to the issuance of a permit to appropriate water the following facts must exist:

(a) There must be an applicant.

(b) The application must contain the matter and information prescribed by this division and be in the form required by the board.

(c) The intended use must be beneficial.

(d) There must be unappropriated water available to supply the applicant.

(e) All fees due must be paid.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 2. Issuance of Permit

1380

Upon the approval of an application the board shall issue a permit.

(Amended by Stats. 1957, Ch. 1932.)



1381

The issuance of a permit gives the right to take and use water only to the extent and for the purpose allowed in the permit.

(Enacted by Stats. 1943, Ch. 368.)



1382

All permits shall be under the terms and conditions of this division.

(Enacted by Stats. 1943, Ch. 368.)






ARTICLE 3. Permit Terms and Conditions

1390

A permit shall be effective for such time as the water actually appropriated under it is used for a useful and beneficial purpose in conformity with this division, but no longer.

(Enacted by Stats. 1943, Ch. 368.)



1391

Every permit shall include the enumeration of conditions therein which in substance shall include all of the provisons of this article and the statement that any appropriator of water to whom a permit is issued takes it subject to the conditions therein expressed.

(Enacted by Stats. 1943, Ch. 368.)



1392

Every permittee, if he accepts a permit, does so under the conditions precedent that no value whatsoever in excess of the actual amount paid to the State therefor shall at any time be assigned to or claimed for any permit granted or issued under the provisions of this division, or for any rights granted or acquired under the provisions of this division, in respect to the regulation by any competent public authority of the services or the price of the services to be rendered by any permittee or by the holder of any rights granted or acquired under the provisions of this division or in respect to any valuation for purposes of sale to or purchase, whether through condemnation proceedings or otherwise, by the State or any city, city and county, municipal water district, irrigation district, lighting district, or any political subdivision of the State, of the rights and property of any permittee, or the possessor of any rights granted, issued, or acquired under the provisions of this division.

(Enacted by Stats. 1943, Ch. 368.)



1393

The board shall include as a condition in any permit under which a reservoir with an impounding capacity of 50 acre-feet or more is to be constructed, that the permittee shall clear the site of the proposed reservoir of all structures, trees, and other vegetation which would interfere with the use of the reservoir for water storage and recreatonal purposes.

(Added by Stats. 1959, Ch. 984.)



1394

(a) The board may reserve jurisdiction, in whole or in part, to amend, revise, supplement, or delete terms and conditions in a permit under either of the following circumstances:

(1) If the board finds that sufficient information is not available to finally determine the terms and conditions which will reasonably protect vested rights without resulting in waste of water or which will best develop, conserve, and utilize in the public interest the water sought to be appropriated, and that a period of actual operation or time for completion of studies will be necessary in order to secure the required information.

(2) If the application or applications being acted upon represent only part of a coordinated project, other applications for the project being pending, and the board finds that the coordinated project requires coordinated terms and conditions which cannot reasonably be decided upon until a decision is reached on the other pending applications.

(b) Jurisdiction shall be reserved under this section for no longer period of time than the board finds to be reasonably necessary, and in no case shall jurisdiction be exercised after the issuance of the license. The jurisdiction shall be exercised only after notice to the parties and a hearing.

(Amended by Stats. 1996, Ch. 659, Sec. 5. Effective January 1, 1997.)






ARTICLE 4. Application to Beneficial Use and Construction of Works

1395

Actual construction work upon any project shall begin within the time specified in the permit, which time shall not be less than 60 days from the date of the permit.

(Enacted by Stats. 1943, Ch. 368.)



1396

The construction of the work thereafter and the utilization of water for beneficial purposes shall be prosecuted with due diligence in accordance with this division, the terms of the permit, and the rules and regulations of the board.

(Amended by Stats. 1957, Ch. 1932.)



1397

The work shall be completed and the water applied to beneficial use in accordance with this division, the rules and regulations of the board, and the terms of the permit and within the period specified in the permit.

(Amended by Stats. 1957, Ch. 1932.)



1398

(a) The period specified in the permit for beginning construction work, for completion of construction work, for application of the water to beneficial use, or any or all of these periods may, for good cause shown, be extended by the board.

(b) After any hearing on a petition to extend the period or periods, the board may revoke the permit in accordance with Section 1410.

(Amended by Stats. 1986, Ch. 670, Sec. 2.)






ARTICLE 5. Revocation of Permit

1410

(a) There shall be cause for revocation of a permit if the work is not commenced, prosecuted with due diligence, and completed or the water applied to beneficial use as contemplated in the permit and in accordance with this division and the rules and regulations of the board.

(b) A permit may be revoked upon request of the permittee or under either of the following procedures:

(1) If, after a hearing on a petition for extension of time to complete a project and apply water to beneficial use, the board finds that cause exists to revoke the permit, the board may revoke the permit.

(2) If, after an investigation other than a hearing on a petition for extension of time, it appears that cause exists to revoke a permit, the board shall give notice of proposed revocation in writing, mailed in a sealed, prepaid postage and certified letter to the permittee at his or her last known address. If the permittee fails to request a hearing with the time provided under Section 1410.1, the board shall revoke the permit and declare the water subject to appropriation. After a hearing, when a hearing is requested by the permittee pursuant to Section 1410.1, the board may, upon a finding that cause exists, revoke the permit and declare the water subject to appropriation.

(Amended by Stats. 2010, Ch. 288, Sec. 13. Effective January 1, 2011.)



1410.1

The notice of proposed revocation of the permit pursuant to paragraph (2) of subdivision (b) of Section 1410 shall contain a statement of facts and information upon which the proposed revocation is based, and shall include a statement substantially in the following form:

Unless a written request for a hearing signed by or on behalf of the permittee is delivered or mailed to the board within 15 days after receipt of this notice, the board may act upon the proposed revocation of the permit without a hearing. Any request for a hearing may be made by delivering or mailing the request to the board at the address given on the notice.

(Amended by Stats. 1986, Ch. 670, Sec. 5.)



1410.2

In any case when a permit is revoked without a hearing, as provided in Section 1410.1, the permittee, within 90 days of the date of the order of revocation, may file with the board a request to set aside the revocation, and the board, for good cause shown, may reinstate the permit.

(Added by Stats. 1971, Ch. 794.)









CHAPTER 6.5. Temporary Permits

1425

(a) Any person, whether or not an applicant, permittee, or licensee under provisions of this division other than this chapter, who has an urgent need to divert and use water may apply for, and the board may issue, a conditional, temporary permit without complying with other procedures or provisions of this division, but subject to all requirements of this chapter.

(b) Prior to issuing a permit pursuant to this chapter, the board shall make all of the following findings:

(1) The applicant has an urgent need for the water proposed to be diverted and used.

(2) The water may be diverted and used without injury to any lawful user of water.

(3) The water may be diverted and used without unreasonable effect upon fish, wildlife, or other instream beneficial uses.

(4) The proposed diversion and use are in the public interest, including findings to support permit conditions imposed to ensure that the water is diverted and used in the public interest, without injury to any lawful user of water, and without unreasonable effect upon fish, wildlife, and other instream beneficial uses.

(c) Urgent need, for the purposes of this chapter, means the existence of circumstances from which the board may in its judgment conclude that the proposed temporary diversion and use is necessary to further the constitutional policy that the water resources of the state be put to beneficial use to the fullest extent of which they are capable and that waste of water be prevented; except that the board shall not find an applicant s need to be urgent if the board in its judgment concludes, if applicable, that the applicant has not exercised due diligence either (1) in making application for a permit pursuant to provisions of this division other than this chapter, or (2) in pursuing that application to permit.

(d) The board may delegate to any officer or employee of the board all or any of its functions under this chapter.

(Amended by Stats. 1996, Ch. 667, Sec. 8. Effective September 20, 1996.)



1426

The application for a temporary permit shall be completed in accordance with the provisions of Section 1260 and shall be accompanied by such maps, drawings, and other data as may be required by the board, and the applicant shall pay an application fee, and a permit fee if a temporary permit is issued, both computed in accordance with the provisions of Chapter 8 (commencing with Section 1525) of this part.

(Added by Stats. 1973, Ch. 536.)



1427

Before making the findings required by Section 1425, the board shall review available records, files, and decisions which relate to the availability of water from the source at the proposed point of diversion to serve the proposed temporary diversion and use, and which relate to the rights of downstream users; shall consult with representatives of the Department of Fish and Game; and shall make a field investigation, if necessary or desirable in the opinion of the board.

(Amended by Stats. 1982, Ch. 867, Sec. 5.)



1428

The board may issue a temporary permit in advance of the notice required by this section. In all cases, whether or not a temporary permit has been issued, the board shall, as soon as practicable after the receipt of an application, issue and deliver to the applicant or permittee a notice of the application or permit, which includes the information required by Section 1301. Publication or posting of the notice shall be as follows:

(a) If the application or permit is for more than three cubic feet per second or for more than 200 acre-feet of storage, and if the permit is to remain in effect for more than 30 days, the notice shall be published by and at the expense of the applicant or permittee at the earliest practicable time, not to exceed 20 days from the date of issuance of the notice, in a newspaper having a general circulation and published within the county wherein the point of diversion lies. Proof of publication shall be by copy of the notice as published and made part of an affidavit filed with the board within 10 days of publication.

(b) In all other cases, unless the permit is to be in effect less than 10 days:

(1) The applicant or permittee shall post the notice in at least two conspicuous places in the locality to be affected by the diversion and use. Notices shall be posted not later than two days after receipt of the notice by the applicant or permittee. An affidavit containing proof of posting shall be filed with the board within seven days of the date of notice.

(2) The board shall send a copy of the notice by registered mail to each person who, in the judgment of the board, could be adversely affected by the temporary diversion and use.

(c) Regardless of the rate of diversion or the amount of storage, if the permit is to be in effect less than 10 days, the board shall exercise its discretion with respect to requiring notice, both before and after issuance of the temporary permit, and may require such proof of notice as it deems appropriate.

(d) Any interested person may file objection to the temporary diversion and use with the board and shall send a copy to the applicant or permittee.

(e) The board shall give prompt consideration to any objection, and may hold a hearing thereon, after notice to all interested persons.

(f) Failure of the permittee to comply with any requirement of this section shall result in the automatic termination of the temporary permit.

(Amended by Stats. 1978, Ch. 563.)



1429

The board shall supervise diversion and use of water under the temporary permit for the protection of all lawful users of waters and instream beneficial uses and for compliance with permit conditions.

(Amended by Stats. 1986, Ch. 455, Sec. 3.)



1430

Any temporary permit issued under this chapter shall not result in creation of a vested right, even of a temporary nature, but shall be subject at all times to modification or revocation in the discretion of the board. Any temporary permit shall automatically expire 180 days after the date of its issuance, unless an earlier date is specified or it has been revoked.

(Amended by Stats. 1977, Ch. 844.)



1431

A temporary permit issued under this chapter may be renewed by the board. Requests for renewals shall be processed in the manner provided by this chapter except that the permittee shall not be required to file duplicate maps, drawings or other data if they were furnished with the original application. Each such renewal shall be valid for a period not to exceed 180 days from the date of renewal.

(Added by Stats. 1977, Ch. 844.)






CHAPTER 6.6. Temporary Urgency Changes

1435

(a) Any permittee or licensee who has an urgent need to change a point of diversion, place of use, or purpose of use from that specified in the permit or license may petition for, and the board may issue, a conditional, temporary change order without complying with other procedures or provisions of this division, but subject to all requirements of this chapter.

(b) Prior to issuing a change order pursuant to this chapter, the board shall make all of the following findings:

(1) The permittee or licensee has an urgent need to make the proposed change.

(2) The proposed change may be made without injury to any other lawful user of water.

(3) The proposed change may be made without unreasonable effect upon fish, wildlife, or other instream beneficial uses.

(4) The proposed change is in the public interest, including findings to support change order conditions imposed to ensure that the change is in the public interest, and may be made without injury to any other lawful user of the water, and without unreasonable effect upon fish, wildlife, and other instream beneficial uses.

(c) Urgent need, for the purposes of this chapter, means the existence of circumstances from which the board may in its judgment conclude that the proposed temporary change is necessary to further the constitutional policy that the water resources of the state be put to beneficial use to the fullest extent of which they are capable and that waste of water be prevented; except that the board shall not find a petitioner s need to be urgent if the board in its judgment concludes, if applicable, that the petitioner has not exercised due diligence either (1) in petitioning for a change pursuant to provisions of this division other than this chapter, or (2) in pursuing that petition for change.

(d) The board may delegate to any officer or employee of the board all or any of its functions under this chapter.

(Amended by Stats. 1996, Ch. 667, Sec. 9. Effective September 20, 1996.)



1436

The petition for a temporary change order shall be completed in accordance with the rules of the board, and the petitioner shall pay the fee required by Chapter 8 (commencing with Section 1525).

(Added by Stats. 1982, Ch. 867, Sec. 6.)



1437

Before making the findings required by Section 1435, the board shall review available records, files, and decisions which relate to the rights of other legal users of water, consult with representatives of the Department of Fish and Game, and make a field investigation if the investigation is necessary or desirable in the opinion of the board.

(Added by Stats. 1982, Ch. 867, Sec. 6.)



1438

(a) The board may issue a temporary change order in advance of the notice required by this section. In all cases, whether or not a temporary change order has been issued, the board shall, as soon as practicable after the receipt of a petition, issue and deliver to the permittee or licensee a notice of the change order which includes the information required by the rules of the board.

(b) Publication or posting of the notice shall be as follows:

(1) If the permit or license is for more than three cubic feet per second or for more than 200 acre-feet of storage, and if the change order is to remain in effect for more than 30 days, the notice shall be published by, and at the expense of, the permittee or licensee at the earliest practicable time, not to exceed 20 days from the date of issuance of the notice, in a newspaper having a general circulation and published within the county wherein the point of diversion lies. Proof of publication shall be by copy of the notice as published and made part of an affidavit filed with the board within 10 days of publication.

(2) In all other cases, unless the change order is to be in effect less than 10 days:

(A) The permittee or licensee shall post the notice in at least two conspicuous places in the locality to be affected by the change. Notices shall be posted not later than two days after receipt. An affidavit containing proof of posting shall be filed with the board within seven days of the date of notice.

(B) The board shall send a copy of the notice by registered mail to each person who, in the judgment of the board, could be adversely affected by the temporary change.

(c) Regardless of the rate of diversion or the amount of storage, if the change order is to be in effect less than 10 days, the board shall exercise its discretion with respect to requiring notice, both before and after issuance of the change order, and may require such proof of notice as it deems appropriate.

(d) Any interested person may file an objection to the temporary change with the board, and the board shall send a copy of that objection to the permittee or licensee.

(e) The board shall give prompt consideration to any objection, and may hold a hearing thereon, after notice to all interested persons.

(f) Failure of the permittee or licensee to comply with any requirement of this section shall result in the automatic termination of the temporary change.

(Added by Stats. 1982, Ch. 867, Sec. 6.)



1439

The board shall supervise diversion and use of water under the temporary change order for the protection of all other lawful users of water and instream beneficial uses and for compliance with change order conditions.

(Amended by Stats. 1986, Ch. 455, Sec. 6.)



1440

Any temporary change order issued under this chapter shall not result in creation of a vested right, even of a temporary nature, but shall be subject at all times to modification or revocation in the discretion of the board. Any temporary change order shall automatically expire 180 days after the date of its issuance unless an earlier date is specified or it has been revoked.

(Added by Stats. 1982, Ch. 867, Sec. 6.)



1441

A temporary change order issued under this chapter may be renewed by the board. Requests for renewal shall be processed in the manner provided by this chapter except that the permittee or licensee shall not be required to file duplicate maps, drawings, or other data if they were furnished with the original petition. Each such renewal shall be valid for a period not to exceed 180 days from the date of renewal.

(Added by Stats. 1982, Ch. 867, Sec. 6.)



1442

This chapter shall not apply to any permittee or licensee petitioning for a temporary change pursuant to Chapter 10.5 (commencing with Section 1725).

(Added by Stats. 1982, Ch. 867, Sec. 6.)






CHAPTER 7. Priorities

ARTICLE 1. Priority of Application

1450

Any application properly made gives to the applicant a priority of right as of the date of the application until such application is approved or rejected. Such priority continues only so long as the provisions of law and the rules and regulations of the board are followed by the applicant.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 2. Effect of Issuance of Permit

1455

The issuance of a permit continues in effect the priority of right as of the date of the application and gives the right to take and use the amount of water specified in the permit until the issuance of a license for the use of the water or until the permit is revoked.

(Amended by Stats. 1969, Ch. 1087.)






ARTICLE 3. Preferred Priorities of Municipalities

1460

The application for a permit by a municipality for the use of water for the municipality or the inhabitants thereof for domestic purposes shall be considered first in right, irrespective of whether it is first in time.

(Enacted by Stats. 1943, Ch. 368.)



1461

The application for, or the granting of, a permit to any municipality to appropriate water does not authorize the appropriation of any water for other than municipal purposes.

(Enacted by Stats. 1943, Ch. 368.)



1462

Where permission to appropriate is granted to any municipality for any quantity of water in excess of the existing municipal needs therefor, the board may, pending the application to beneficial use of the entire appropriation permitted, issue permits for the temporary appropriation of the excess of the permitted appropriation over and above the quantity being applied to beneficial use from time to time by the municipality.

(Amended by Stats. 1957, Ch. 1932.)



1463

When the municipality desires to use the additional water granted in its application it may do so upon making just compensation for the facilities for taking, conveying, and storing the additional water rendered valueless for said purposes to the person who constructed the facilities. The compensation, if not agreed upon, may be determined in the manner provided by law for determining the value of property taken by eminent domain proceedings.

(Enacted by Stats. 1943, Ch. 368.)



1464

In lieu of the granting of such temporary permits for appropriation, the board may authorize the municipality to become as to such surplus a public utility, subject to the jurisdiction and control of the Public Utilities Commission of the State for such period from and after the date of the issuance of such permission to appropriate, as may be allowed for the application to municipal uses of the entire appropriation permitted.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 4. Priority of Reservoir Systems Constituting Single Unit

1475

In any case where a reservoir has been or shall hereafter under the provisions of this division be constructed, or surveyed, laid out, and proposed to be constructed, for the storage of water for a system, which water is to be used at one or more points under appropriations of water and rights held and owned by the person owning the reservoir site and constructing the reservoir, the reservoir, appropriations, and rights shall, in the discretion of the board constitute a single enterprise and unit, and work of constructing the reservoir, or work on any one of the appropriations shall, in the discretion of the board, be sufficient to maintain and preserve all applications for appropriations and rights thereunder.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 5. Applications in Aid of State Water Plan

1480

An application by the Department of Water Resources, or an application by the Department of Finance prior to July 5, 1956, in aid of any general or coordinated water plan has such priority as is now or may hereafter be provided by law.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 6. Applications by Governmental Agencies Discharging Disposal Water

1485

Any municipality, governmental agency, or political subdivision operating waste disposal plants producing disposal water meeting the requirements of the appropriate regional board, and disposing of said water in the San Joaquin River may file an application for a permit to appropriate an equal amount of water, less diminution by seepage, evaporation, transpiration or other natural causes between the point of discharge and the point of recovery, downstream from said disposal plant and out of the San Joaquin River or the Sacramento-San Joaquin Delta. A permit to appropriate such amount of water may be granted by the board upon such terms and conditions as in the board s judgment are necessary for the protection of the rights of others. Water so appropriated may be sold or utilized for any beneficial purpose. The right to the use of water granted by this section shall not include water flowing in underground streams.

The Legislature finds and declares that the problems incident to the full utilization of the waters of the San Joaquin River and the Sacramento-San Joaquin Delta into which it flows, are unique and that a general law cannot be made applicable thereto.

(Amended by Stats. 1967, Ch. 284.)



1486

(a) The Sacramento Regional County Sanitation District, and any successor thereto, with respect to treated wastewater produced by the sanitation district that meets the requirements of the Central Valley Regional Water Quality Control Board, as may be amended or modified, and that is discharged into the Sacramento River, may file an application for a permit to appropriate an amount of water up to the amount of treated wastewater that is discharged into the Sacramento River, less diminution by seepage, evaporation, transportation, or other natural causes between the point of discharge from its wastewater treatment plant and the point of diversion out of the Sacramento River or the Sacramento-San Joaquin Delta.

(b) Upon application for a permit to appropriate water pursuant to subdivision (a), the board may grant the permit subject to the terms and conditions as in the board s judgment are necessary for the protection of the rights of any legal user of the water.

(c) Prior to the board granting a permit under subdivision (b), the board shall comply with the provisions of this part, and other applicable law, and may impose terms and conditions authorized thereunder.

(d) Water appropriated in accordance with this section may be sold or utilized for any beneficial purpose.

(Amended by Stats. 2012, Ch. 162, Sec. 184. Effective January 1, 2013.)






ARTICLE 7. Priority of Applications for Hydroelectric Power

1490

Applications or petitions for retrofit hydroelectric plants at existing dams, canals, or conduits where the streamflow regime will not be changed and where there will be no significant adverse environmental impacts shall receive expedited processing by the board. The applicant shall not be required to show a need for the power that will be generated by the plant unless protests are filed that are not resolved.

(Added by Stats. 1982, Ch. 1484, Sec. 2.)



1491

Applications for hydroelectric powerplants with a generating capacity not to exceed five megawatts, which do not impound water during times of high waterflow to be used to generate power during times of low waterflow, and which will not have any significant adverse environmental impacts shall receive expedited processing by the board. The applicant shall not be required to show a need for the power that will be generated by the plant unless protests are filed against the project that are not resolved.

(Added by Stats. 1982, Ch. 1484, Sec. 2.)









CHAPTER 8. Water Right Fees

ARTICLE 1. Fee Schedules

1525

(a) Each person or entity who holds a permit or license to appropriate water, and each lessor of water leased under Chapter 1.5 (commencing with Section 1020) of Part 1, shall pay an annual fee according to a fee schedule established by the board.

(b) Each person or entity who files any of the following shall pay a fee according to a fee schedule established by the board:

(1) An application for a permit to appropriate water.

(2) A registration of appropriation for a small domestic use, small irrigation use, or livestock stockpond use.

(3) A petition for an extension of time within which to begin construction, to complete construction, or to apply the water to full beneficial use under a permit.

(4) A petition to change the point of diversion, place of use, or purpose of use, under a permit, license, or registration.

(5) A petition to change the conditions of a permit or license, requested by the permittee or licensee, that is not otherwise subject to paragraph (3) or (4).

(6) A petition to change the point of discharge, place of use, or purpose of use, of treated wastewater, requested pursuant to Section 1211.

(7) An application for approval of a water lease agreement.

(8) A request for release from priority pursuant to Section 10504.

(9) An application for an assignment of a state-filed application pursuant to Section 10504.

(c) The board shall set the fee schedule authorized by this section so that the total amount of fees collected pursuant to this section equals that amount necessary to recover costs incurred in connection with the issuance, administration, review, monitoring, and enforcement of permits, licenses, certificates, and registrations to appropriate water, water leases, and orders approving changes in point of discharge, place of use, or purpose of use of treated wastewater. The board may include, as recoverable costs, but is not limited to including, the costs incurred in reviewing applications, registrations, petitions and requests, prescribing terms of permits, licenses, registrations, and change orders, enforcing and evaluating compliance with permits, licenses, certificates, registrations, change orders, and water leases, inspection, monitoring, planning, modeling, reviewing documents prepared for the purpose of regulating the diversion and use of water, applying and enforcing the prohibition set forth in Section 1052 against the unauthorized diversion or use of water subject to this division, and the administrative costs incurred in connection with carrying out these actions.

(d) (1) The board shall adopt the schedule of fees authorized under this section as emergency regulations in accordance with Section 1530.

(2) For filings subject to subdivision (b), the schedule may provide for a single filing fee or for an initial filing fee followed by an annual fee, as appropriate to the type of filing involved, and may include supplemental fees for filings that have already been made but have not yet been acted upon by the board at the time the schedule of fees takes effect.

(3) The board shall set the amount of total revenue collected each year through the fees authorized by this section at an amount equal to the amounts appropriated by the Legislature for expenditure for support of water rights program activities from the Water Rights Fund established under Section 1550, taking into account the reserves in the Water Rights Fund. The board shall review and revise the fees each fiscal year as necessary to conform with the amounts appropriated. If the board determines that the revenue collected during the preceding year was greater than, or less than, the amounts appropriated, the board may further adjust the annual fees to compensate for the over or under collection of revenue.

(e) Annual fees imposed pursuant to this section for the 2003 04 fiscal year shall be assessed for the entire 2003 04 fiscal year.

(Amended by Stats. 2011, Ch. 579, Sec. 9. Effective January 1, 2012.)



1528

Each person or entity who files a proof of claim under Article 4 (commencing with Section 2575) of Chapter 3 of Part 3 shall pay a fee according to a fee schedule established by the board. The board shall adopt the schedule of fees pursuant to Section 1530. The board shall establish the fees so as to be sufficient on the average to pay the administrative expenses of the board in processing, reviewing, and preparing a report on the claims submitted to the board.

(Repealed and added by Stats. 2003, Ch. 741, Sec. 85. Effective January 1, 2004.)



1529

Each person or entity who files a notice pursuant to Part 5 (commencing with Section 4999) shall pay an annual fee according to a fee schedule established by the board. The board shall adopt the schedule of fees pursuant to Section 1530. The board shall set the filing fees in an amount that is sufficient, on the average, to pay the administrative expenses of the board in processing, compiling, and retaining the notices.

(Repealed and added by Stats. 2003, Ch. 741, Sec. 85. Effective January 1, 2004.)



1530

(a) The board shall adopt, by emergency regulation, the schedules of fees authorized under this article. The emergency regulation may include provisions concerning the administration and collection of the fees. The fee schedules may be graduated in accordance with the number of diversions or the amount of water involved. The board shall periodically adjust the amount of the fees specified in the schedule in accordance with this article.

(b) The emergency regulations adopted pursuant to this section, any amendment thereto, or subsequent adjustments to the regulations, shall be adopted by the board in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health, safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, any emergency regulations adopted by the board, or any adjustment to an annual fee made by the board pursuant to this section, shall remain in effect until revised by the board.

(Repealed and added by Stats. 2003, Ch. 741, Sec. 85. Effective January 1, 2004.)






ARTICLE 2. Collection and Enforcement

1535

(a) Any fee subject to this chapter that is required in connection with the filing of an application, registration, request or proof of claim, other than an annual fee required after the period covered by the initial filing fee, shall be paid to the board.

(b) If a fee established under subdivision (b) of Section 1525, Section 1528, or Section 13160.1 is not paid when due, the board may cancel the application, registration, petition, request, or claim, or may refer the matter to the State Board of Equalization for collection of the unpaid fee.

(Repealed and added by Stats. 2003, Ch. 741, Sec. 85. Effective January 1, 2004.)



1536

All annual fees, other than the initial filing fee required in connection with the filing of an application, registration, petition, or request, or proof of claim, and all unpaid fees and expenses referred to the State Board of Equalization for collection pursuant to subdivision (b) of Section 1535 or Section 2868, shall be paid to the State Board of Equalization.

(Repealed and added by Stats. 2003, Ch. 741, Sec. 85. Effective January 1, 2004.)



1537

(a) The State Board of Equalization shall collect any fee or expense required to be paid to the State Board of Equalization under this chapter.

(b) (1) The State Board of Equalization shall collect the fees pursuant to the Fee Collection Procedures Law (Part 30 (commencing with Section 55001) of Division 2 of the Revenue and Taxation Code).

(2) Notwithstanding the appeal provisions in the Fee Collection Procedures Law, a determination by the board that a person or entity is required to pay a fee, or a determination by the board regarding the amount of that fee, is subject to review under Chapter 4 (commencing with Section 1120) of Part 1 and is not subject to a petition for redetermination by the State Board of Equalization.

(3) Notwithstanding the refund provisions in the Fee Collection Procedures Law, the State Board of Equalization shall not accept any claim for refund that is based on the assertion that a determination by the board improperly or erroneously calculated the amount of a fee, or incorrectly determined that the person or entity is subject to the fee, unless that determination has been set aside by the board or a court reviewing the determination of the board.

(4) This subdivision shall not be construed to apply Chapter 4 (commencing with Section 1120) of Part 1 to the adoption of regulations under this chapter or to a determination of expenses under Part 3 (commencing with Section 2000).

(c) The board shall provide to the State Board of Equalization the name and address of each person or entity who is liable for a fee or expense, the amount of the fee or expense, and the due date.

(Added by Stats. 2003, Ch. 741, Sec. 85. Effective January 1, 2004.)



1538

In any proceeding pursuant to Section 1052 in which it is determined that there has been a violation of the prohibition against the unauthorized diversion or use of water subject to this division, the board or court, as the case may be, may impose an additional liability in the amount of any annual fees that would have been required under this division if the diversion or use had been authorized by a permit or license to appropriate water.

(Added by Stats. 2003, Ch. 741, Sec. 85. Effective January 1, 2004.)



1539

If a permit or license holder fails to pay an annual fee imposed pursuant to subdivision (a) of Section 1525 for a period of five years, the board may revoke the permit or license in accordance with the procedures for revocation specified in Section 1241.

(Added by Stats. 2003, Ch. 741, Sec. 85. Effective January 1, 2004.)



1540

If the board determines that the person or entity on whom a fee or expense is imposed will not pay the fee or expense based on the fact that the fee payer has sovereign immunity under Section 1560, the board may allocate the fee or expense, or an appropriate portion of the fee or expense, to persons or entities who have contracts for the delivery of water from the person or entity on whom the fee or expense was initially imposed. The allocation of the fee or expense to these contractors does not affect ownership of any permit, license, or other water right, and does not vest any equitable title in the contractors.

(Repealed and added by Stats. 2003, Ch. 741, Sec. 85. Effective January 1, 2004.)



1541

This article applies to any fee established or required to be paid under Article 1 (commencing with Section 1525), to any fee or expense set to cover the expenses of the board under Part 3 (commencing with Section 2000), and to any fee set under Section 13160.1 that is required to be deposited in the Water Rights Fund.

(Added by Stats. 2003, Ch. 741, Sec. 85. Effective January 1, 2004.)






ARTICLE 3. Water Rights Fund

1550

There is in the State Treasury a Water Rights Fund, which is hereby established.

(Repealed and added by Stats. 2003, Ch. 741, Sec. 85. Effective January 1, 2004.)



1551

All of the following shall be deposited in the Water Rights Fund:

(a) All fees, expenses, and penalties collected by the board or the State Board of Equalization under this chapter and Part 3 (commencing with Section 2000).

(b) All funds collected under Section 1052, Article 4 (commencing with Section 1845) of Chapter 12, or Section 5107.

(c) All fees collected under Section 13160.1 in connection with certificates for activities involving hydroelectric power projects subject to licensing by the Federal Energy Regulatory Commission.

(Amended by Stats. 2014, Ch. 3, Sec. 11. Effective March 1, 2014.)



1552

The money in the Water Rights Fund is available for expenditure, upon appropriation by the Legislature, for the following purposes:

(a) For expenditure by the State Board of Equalization in the administration of this chapter and the Fee Collection Procedures Law (Part 30 (commencing with Section 55001) of Division 2 of the Revenue and Taxation Code) in connection with any fee or expense subject to this chapter.

(b) For the payment of refunds, pursuant to Part 30 (commencing with Section 55001) of Division 2 of the Revenue and Taxation Code, of fees or expenses collected pursuant to this chapter.

(c) For expenditure by the board for the purposes of carrying out this division, Division 1 (commencing with Section 100), Part 2 (commencing with Section 10500) of Division 6, and Article 7 (commencing with Section 13550) of Chapter 7 of Division 7.

(d) For expenditures by the board for the purposes of carrying out Sections 13160 and 13160.1 in connection with activities involving hydroelectric power projects subject to licensing by the Federal Energy Regulatory Commission.

(e) For expenditures by the board for the purposes of carrying out Sections 13140 and 13170 in connection with plans and policies that address the diversion or use of water.

(Amended by Stats. 2004, Ch. 183, Sec. 358. Effective January 1, 2005.)






ARTICLE 4. Sovereign Immunity

1560

(a) The fees and expenses established under this chapter and Part 3 (commencing with Section 2000) apply to the United States and to Indian tribes, to the extent authorized under federal or tribal law.

(b) If the United States or an Indian tribe declines to pay a fee or expense, or the board determines that the United States or the Indian tribe is likely to decline to pay a fee or expense, the board may do any of the following:

(1) Initiate appropriate action to collect the fee or expense, including any appropriate enforcement action for failure to pay the fee or expense, if the board determines that federal or tribal law authorizes collection of the fee or expense.

(2) Allocate the fee or expense, or an appropriate portion of the fee or expense, in accordance with Section 1540. The board may make this allocation as part of the emergency regulations adopted pursuant to Section 1530.

(3) Enter into a contractual arrangement that requires the United States or the Indian tribe to reimburse the board, in whole or in part, for the services furnished by the board, either directly or indirectly, in connection with the activity for which the fee or expense is imposed.

(4) Refuse to process any application, registration, petition, request, or proof of claim for which the fee or expense is not paid, if the board determines that refusal would not be inconsistent with federal law or the public interest.

(Repealed and added by Stats. 2003, Ch. 741, Sec. 85. Effective January 1, 2004.)









CHAPTER 9. Licenses

ARTICLE 1. Report of Completion

1600

Immediately upon completion of the construction of works and application of the water to beneficial use the permittee shall report the completion to the board.

(Amended by Stats. 1963, Ch. 289.)






ARTICLE 2. Examination and Inspection

1605

The board shall as soon as practicable after receiving the report of completion cause to be made a full inspection and examination of the works constructed and the use of water therefrom. The permittee shall furnish the board with such records, data, and information as may be required to enable the board to determine the amount of water that has been applied to beneficial use and whether the construction of the works and the use of the water therefrom is in conformity with law, the rules and regulations of the board, and the permit.

(Amended by Stats. 1963, Ch. 289.)






ARTICLE 3. Issuance or Refusal of License

1610

If the determination of the board as to completion is favorable to the permittee, the board shall issue a license which confirms the right to the appropriation of such an amount of water as has been determined to have been applied to beneficial use.

(Amended by Stats. 1963, Ch. 289.)



1610.5

Before issuing a license for an amount of water or season of use less than that specified in the permit, the board shall either obtain the consent of the permittee or afford him an opportunity to (a) show cause why the amount or season of use should not be reduced or, (b) request an extension of time pursuant to Section 1398.

(Added by Stats. 1963, Ch. 289.)



1611

If the board determines that the construction and condition of the works or the use of water therefrom are not in conformity with the law, the rules and regulations of the board, or the terms of the permit, it may revoke the permit in the manner provided in Article 5 (commencing with Section 1410) of Chapter 6 of this part. The board may in its discretion allow a reasonable time for the permittee to correct discrepancies in the works or use of water before taking action to revoke the permit.

(Amended by Stats. 1963, Ch. 289.)






ARTICLE 5. Contents and Conditions of License

1625

Each license shall be in such form and contain such terms as may be prescribed by the board.

(Amended by Stats. 1957, Ch. 1932.)



1626

All licenses shall be under the terms and conditions of this division.

(Enacted by Stats. 1943, Ch. 368.)



1627

A license shall be effective for such time as the water actually appropriated under it is used for a useful and beneficial purpose in conformity with this division but no longer.

(Enacted by Stats. 1943, Ch. 368.)



1628

Every license shall include the enumeration of conditions therein which in substance shall include all of the provisions of this article and the statement that any appropriator of water to whom a license is issued takes the license subject to the conditions therein expressed.

(Enacted by Stats. 1943, Ch. 368.)



1629

Every licensee, if he accepts a license, does so under the conditions precedent that no value whatsoever in excess of the actual amount paid to the State therefor shall at any time be assigned to or claimed for any license granted or issued under the provisions of this division, or for any rights granted or acquired under the provisions of this division, in respect to the regulation by any competent public authority of the services or the price of the services to be rendered by any licensee or by the holder of any rights granted or acquired under the provisions of this division or in respect to any valuation for purposes of sale to or purchase, whether through condemnation proceedings or otherwise, by the State or any city, city and county, municipal water district, irrigation district, lighting district, or any political subdivision of the State, of the rights and property of any licensee, or the possessor of any rights granted, issued, or acquired under the provisions of this division.

(Enacted by Stats. 1943, Ch. 368.)



1630

At any time after the expiration of twenty years after the granting of a license, the State or any city, city and county, municipal water district, irrigation district, lighting district, or any political subdivision of the State shall have the right to purchase the works and property occupied and used under the license and the works built or constructed for the enjoyment of the rights granted under the license.

(Enacted by Stats. 1943, Ch. 368.)



1631

In the event that the State, or any city, city and county, municipal water district, irrigation district, lighting district, or political subdivision of the State so desiring to purchase and the owner of the works and property can not agree upon the purchase price, the price shall be determined in such manner as is now or may hereafter be provided by law for determining the value of property taken in eminent domain proceedings.

(Enacted by Stats. 1943, Ch. 368.)






ARTICLE 6. Filing of Licenses and Orders with County Recorder

1650

A true copy of each license issued or of each order modifying or changing a license shall within 30 days after issuance thereof be recorded by the board in the office of the recorder of the county in which the point of diversion specified in the license lies or in case there are points of diversion lying in more than one county then in each of those counties in which a point of diversion lies and in case the place or places of use specified in the license are in different counties than the point or points of diversion also in the county or counties in which the place or places of use lie.

(Amended by Stats. 1959, Ch. 51.)



1651

Whenever an order revoking a license in whole or in part becomes final a true copy of the order shall be recorded promptly by the board in the office or offices in which a copy of the license affected is recorded.

(Amended by Stats. 1959, Ch. 51.)






ARTICLE 7. Revocation of Licenses

1675

(a) If, at any time after a license is issued, the board finds that the licensee has not put the water granted under the license to a useful or beneficial purpose in conformity with this division or that the licensee has ceased to put the water to that useful or beneficial purpose, or that the licensee has failed to observe any of the terms and conditions in the license, the board may revoke the license and declare the water to be subject to appropriation in accordance with this part.

(b) The board may revoke the license upon request of the licensee or after due notice to the licensee and after a hearing, when a hearing is requested by the licensee pursuant to Section 1675.1.

(c) As used in this section licensee includes the heirs, successors, or assigns of the licensee.

(Amended by Stats. 2010, Ch. 288, Sec. 14. Effective January 1, 2011.)



1675.1

The notice of proposed revocation of the license pursuant to Section 1675 shall contain a statement of facts and information upon which the proposed revocation is based, and shall include a statement substantially in the following form:

Unless a written request for a hearing signed by or on behalf of the licensee is delivered or mailed to the board within 15 days after receipt of this notice, the board may act upon the proposed revocation of the license without a hearing. Any request for a hearing may be made by delivering or mailing the request to the board at the address given on the notice.

(Added by Stats. 1971, Ch. 794.)



1675.2

In any case when a license is revoked without a hearing, as provided in Section 1675.1, the licensee, within 90 days of the date of the order of revocation, may file with the board a request to set aside the revocation, and the board, for good cause shown, may reinstate the license.

(Added by Stats. 1971, Ch. 794.)









CHAPTER 10. Change of Point of Diversion, Place of Use, or Purpose of Use

1700

Water appropriated under the Water Commission Act or this code for one specific purpose shall not be deemed to be appropriated for any other or different purpose, but the purpose of the use of such water may be changed as provided in this code.

(Enacted by Stats. 1943, Ch. 368.)



1701

At any time after notice of an application is given, an applicant, permittee, or licensee may change the point of diversion, place of use, or purpose of use from that specified in the application, permit, or license; but such change may be made only upon permission of the board.

(Amended by Stats. 1957, Ch. 1932.)



1701.1

A petition for change filed after notice of an application shall meet all of the following requirements:

(a) State the name and address of the petitioner.

(b) Be signed by the petitioner, or the petitioner s agent or attorney.

(c) Set forth amendments to the application or an amended application reflecting the proposed change, including any information necessary for the amended application to comply with Section 1260.

(d) Include sufficient information to demonstrate a reasonable likelihood that the proposed change will not injure any other legal user of water.

(e) Contain other appropriate information and be in the form required by applicable regulations.

(Added by Stats. 2001, Ch. 315, Sec. 6. Effective January 1, 2002.)



1701.2

A petition for change in a permit or license shall meet all of the following requirements:

(a) State the name and address of the petitioner.

(b) Be signed by the petitioner, or the petitioner s agent or attorney.

(c) Include all information reasonably available to the petitioner, or that can be obtained from the Department of Fish and Game, concerning the extent, if any, to which fish and wildlife would be affected by the change, and a statement of any measures proposed to be taken for the protection of fish and wildlife in connection with the change.

(d) Include sufficient information to demonstrate a reasonable likelihood that the proposed change will not injure any other legal user of water.

(e) Contain other appropriate information and be in the form required by applicable regulations.

(Added by Stats. 2001, Ch. 315, Sec. 7. Effective January 1, 2002.)



1701.3

(a) After a petition is filed, the board may request additional information reasonably necessary to clarify, amplify, correct, or otherwise supplement the information required to be submitted under this chapter. The board shall provide a reasonable period for submitting the information.

(b) The additional information may include, but need not be limited to, any of the following:

(1) Information needed to demonstrate that the change will not injure any other legal user of water.

(2) Information needed to demonstrate that the change will comply with any applicable requirements of the Fish and Game Code or the federal Endangered Species Act of 1973 (16 U.S.C. Sec. 1531 et seq.).

(3) Information needed to comply with Division 13 (commencing with Section 21000) of the Public Resources Code.

(Amended by Stats. 2010, Ch. 288, Sec. 15. Effective January 1, 2011.)



1701.4

If, within the period provided, the petitioner does not provide the information requested pursuant to Section 1701.3, the board shall cancel the petition, unless, for good cause shown, the board allows additional time to submit the requested information.

(Added by Stats. 2001, Ch. 315, Sec. 9. Effective January 1, 2002.)



1702

Before permission to make such a change is granted the petitioner shall establish, to the satisfaction of the board, and it shall find, that the change will not operate to the injury of any legal user of the water involved.

(Amended by Stats. 1957, Ch. 1932.)



1703

After filing a petition for permission to make a change, the petitioner, in case the board so requires, shall cause notice thereof to be given or published in the manner prescribed by the board. In all cases the petitioner shall notify the Department of Fish and Game in writing of the proposed change.

(Amended by Stats. 1991, Ch. 663, Sec. 1.)



1703.1

Any interested person, within the time allowed in the notice of petition, or within the time the board may allow for good cause shown, may file with the board a written protest against approval of the petition.

(Added by Stats. 2001, Ch. 315, Sec. 10. Effective January 1, 2002.)



1703.2

The protest shall meet all of the following requirements:

(a) State the name and address of the protestant.

(b) Be signed by the protestant, or the protestant s agent or attorney.

(c) Clearly and specifically set forth the protestant s objections to the approval of the petition, and state the bases for these objections.

(d) Contain other appropriate information and be in the form required by applicable regulations.

(e) Be served on the petitioner by the protestant by mailing a duplicate copy of the protest to the petitioner or through service undertaken in another manner determined to be adequate by the board.

(Added by Stats. 2001, Ch. 315, Sec. 11. Effective January 1, 2002.)



1703.3

The board may request from the protestant additional information reasonably necessary to clarify, amplify, correct, or otherwise supplement the information required to be submitted pursuant to Section 1703.2. The board shall provide a reasonable period for submitting the information, and may allow additional time for good cause shown.

(Added by Stats. 2001, Ch. 315, Sec. 12. Effective January 1, 2002.)



1703.4

The protestant and the petitioner shall make a good faith effort to resolve the protest not later than 180 days from the date the period provided pursuant to Section 1703.1 expires. For good cause, the board may allow additional time for the protestant and the petitioner to attempt to resolve the protest.

(Added by Stats. 2001, Ch. 315, Sec. 13. Effective January 1, 2002.)



1703.5

The board may request from the protestant or the petitioner additional information that the board determines is reasonably necessary to attempt to resolve the protest. The board shall provide a reasonable period for submitting the information, and may allow additional time for good cause shown.

(Added by Stats. 2001, Ch. 315, Sec. 14. Effective January 1, 2002.)



1703.6

(a) The board may cancel a protest or petition for failure to provide information requested by the board under this chapter within the period provided.

(b) Except as provided in subdivisions (c) and (d), the board shall not cancel a protest for failure to submit information not in the possession or under the control of the protestant if the protest meets the requirements of Section 1703.2 and the petitioner is or could be required to submit the information under Section 1701.1, 1701.2, or 1701.3.

(c) If a protest is based on injury to a legal user of water, the board may cancel the protest if the protestant fails to submit any of the following information requested by the board:

(1) Information that the protestant is required to submit to the board to comply with Part 5.1 (commencing with Section 5100) during any period after the protest is filed.

(2) Information that is reasonably necessary to determine if the protestant is a legal user of water.

(3) Information concerning the protestant s historical, current, or proposed future diversion and use of water that is reasonably necessary to determine if the proposed change will result in injury to the protestant s exercise of its water right or other legal use of water.

(d) If the protest is based on an allegation other than injury to a legal user of water, the board may cancel the protest for failure to submit information requested by the board if the board determines both of the following:

(1) The public review period has expired for any draft environmental document or negative declaration required to be circulated for public review and comment pursuant to Division 13 (commencing with Section 21000) of the Public Resources Code.

(2) In the absence of the requested information, there is no substantial evidence in light of the whole record to support the allegation.

(e) If a protest is subject to both subdivisions (c) and (d), the part of the protest subject to subdivision (c) may be canceled pursuant to subdivision (c) and the part of the protest subject to subdivision (d) may be canceled pursuant to subdivision (d).

(Amended by Stats. 2010, Ch. 288, Sec. 16. Effective January 1, 2011.)



1704

(a) The board, after a hearing, may approve with conditions, or deny, a petition.

(b) Notice of hearing shall be given by mailing the notice not less than 20 days before the date of hearing to the petitioner and to any protestant by registered mail.

(c) (1) The board may, but is not required to, hold a hearing prior to approving an unprotested petition.

(2) The board may, but is not required to, hold a hearing if the board determines that undisputed facts support the approval of the petition and there is no disputed issue of material fact.

(3) The board may, but is not required to, hold a hearing prior to denying a petition, if, after notice, the board determines that the petition is defective, the petition fails to provide information requested by the board, or undisputed facts support the denial of the petition and there is no disputed issue of material fact.

(Amended by Stats. 2001, Ch. 315, Sec. 16. Effective January 1, 2002.)



1704.1

The Division of Water Rights shall conduct a field investigation of all minor protested petitions for change. The board shall notify the parties of the field investigation not less than 20 days prior to conducting the field investigation, to enable the parties to attend and present information to the board.

(Amended by Stats. 1997, Ch. 323, Sec. 17. Effective January 1, 1998.)



1704.2

The Division of Water Rights may request the parties to submit information in support of their positions. The Division of Water Rights may request information before, during, or after the field investigation. After the field investigation, the Division of Water Rights may conduct additional proceedings in accordance with Article 10 (commencing with Section 11445.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code.

(Repealed and added by Stats. 1997, Ch. 323, Sec. 19. Effective January 1, 1998.)



1704.3

Based upon the field investigation and any other information obtained under this chapter, the Division of Water Rights shall issue an order acting on the minor petition for change unless the board in its discretion determines that additional proceedings should be conducted under Section 183. An order of the Division of Water Rights is subject to review as provided in Chapter 4 (commencing with Section 1120) of Part 1.

(Repealed and added by Stats. 1997, Ch. 323, Sec. 21. Effective January 1, 1998.)



1704.4

For purposes of this chapter, a minor petition for change shall mean any petition which does not involve direct diversions in excess of three cubic-feet per second or storage in excess of 200 acre-feet per year.

(Added by Stats. 1980, Ch. 933, Sec. 11.)



1705

After the hearing the board shall grant or refuse, as the facts warrant, permission to change the point of diversion, place of use, or purpose of use.

(Amended by Stats. 1957, Ch. 1932.)



1706

The person entitled to the use of water by virtue of an appropriation other than under the Water Commission Act or this code may change the point of diversion, place of use, or purpose of use if others are not injured by such change, and may extend the ditch, flume, pipe, or aqueduct by which the diversion is made to places beyond that where the first use was made.

(Enacted by Stats. 1943, Ch. 368.)



1707

(a) (1) Any person entitled to the use of water, whether based upon an appropriative, riparian, or other right, may petition the board pursuant to this chapter, Chapter 6.6 (commencing with Section 1435) or Chapter 10.5 (commencing with Section 1725) for a change for purposes of preserving or enhancing wetlands habitat, fish and wildlife resources, or recreation in, or on, the water.

(2) The petition may be submitted for any of the purposes described in paragraph (1) and may, but is not required to, be submitted in combination with a petition to make any other change authorized pursuant to this part. The petition shall specify the time, location, and scope of the requested change, and other relevant information relating thereto.

(b) The board may approve the petition filed pursuant to subdivision (a), subject to any terms and conditions which, in the board s judgment, will best develop, conserve, and utilize, in the public interest, the water proposed to be used as part of the change, whether or not the proposed use involves a diversion of water, if the board determines that the proposed change meets all of the following requirements:

(1) Will not increase the amount of water the person is entitled to use.

(2) Will not unreasonably affect any legal user of water.

(3) Otherwise meets the requirements of this division.

(c) (1) Upon the request of the petitioner, the board may specify, as part of its approval of the petition, that the water that is subject to the approval pursuant to this section shall be in addition to water that is required, if any, to be used for instream purposes to satisfy any applicable federal, state, or local regulatory requirements governing water quantity, water quality, instream flows, fish and wildlife, wetlands, recreation, and other instream beneficial uses. If the request is approved by the board, state and local agencies, as well as the courts, shall not credit the water subject to that petition towards compliance with any of the regulatory requirements described in this subdivision. A federal agency shall comply with the requirement imposed by this paragraph to the extent required by federal law, or to the extent that it chooses to comply.

(2) For the purposes of this subdivision, requirements includes requirements or obligations that have not been formally established or allocated at the time of the petition, and obligations under any agreement entered into to meet those requirements. Neither any petition filed pursuant to this section nor any documents or statements made in connection therewith shall be construed or used as an admission, evidence, or indication of any obligation to meet any of the requirements described in this subdivision.

(d) Except as provided in subdivision (c), water that is subject to a petition granted pursuant to this section shall be used to meet, in whole or in part, any requirement described in subdivision (c) if any of these requirements exist. The water shall be credited to the petitioner, or to any other person or entity designated by the petitioner, whenever that person or entity has, or may have, obligations to meet one or more of the requirements described in subdivision (c). The water shall be credited towards compliance with any requirements described in subdivision (c), by state and local agencies, as well as the courts. A federal agency shall comply with the requirement imposed by this subdivision to the extent required by federal law, or to the extent that it chooses to comply.

(Amended by Stats. 1999, Ch. 938, Sec. 7. Effective January 1, 2000.)






CHAPTER 10.5. Change of Point of Diversion, Place of Use, or Purpose of Use, Involving the Transfer of Water

ARTICLE 1. Temporary Changes

1725

A permittee or licensee may temporarily change the point of diversion, place of use, or purpose of use due to a transfer or exchange of water or water rights if the transfer would only involve the amount of water that would have been consumptively used or stored by the permittee or licensee in the absence of the proposed temporary change, would not injure any legal user of the water, and would not unreasonably affect fish, wildlife, or other instream beneficial uses. For purposes of this article, consumptively used means the amount of water which has been consumed through use by evapotranspiration, has percolated underground, or has been otherwise removed from use in the downstream water supply as a result of direct diversion.

(Repealed and added by Stats. 1988, Ch. 1145, Sec. 3.)



1726

(a) (1) A permittee or licensee who proposes a temporary change shall submit to the board a petition to change the terms of the permit or license as required to accomplish the proposed temporary change. Any petition for a temporary change shall be filed by the permittee or licensee. If the proposed temporary change is for the benefit of a contractor or user supplied directly or indirectly by the permittee or licensee, the permittee or licensee may authorize the contractor or user to participate as a copetitioner. The permittee or licensee shall identify any copetitioner in the petition.

(2) A contractor or user described in paragraph (1), whether or not designated as a copetitioner, and the person to whom the water is proposed to be transferred, shall be named as parties to the proceeding, with the same rights to receive notices, respond to board determinations, and petition for writ of mandate as the petitioner.

(b) A petition shall include both of the following:

(1) Reference to the permit or license that serves as the basis for the water transfer.

(2) A written description of the changes in water storage, timing, and point of diversion, place and purpose of use, timing and point of return flow, and water quality of instream flows that are likely to occur as a result of the proposed temporary change.

(c) A petitioner shall provide a copy of the petition to the Department of Fish and Game, the board of supervisors of the county or counties in which the petitioner currently stores or uses the water subject to the petition, and the board of supervisors of the county or counties to which the water is proposed to be transferred.

(d) Within 10 days of the date of submission of a petition to the board, the petitioner shall publish in not less than one newspaper of general circulation, in the county or counties in which the petitioner currently stores or uses the water subject to the petition, a notice of the petition and a brief description of the terms of the proposed temporary change. The board shall, in a timely manner, provide to the petitioner a list of water right holders of record on file with the board who may be affected by the transfer, and the petitioner shall provide written notice to those water right holders not later than 10 days after the date on which the petition is submitted. The board shall post the notice of petition on its Internet web site not later than 10 days after the date on which the petition is submitted. The notice of the petition shall specify the date on which comments are due. The board may impose on the petitioner any other notice requirement it determines to be necessary.

(e) Within 10 days of the date of receipt of a petition, the board shall commence an investigation of the proposed temporary change. Pursuant to that investigation, the board shall determine if the water proposed to be transferred would have been consumptively used or stored pursuant to the petitioner s permit or license in the absence of the proposed transfer or conserved pursuant to Section 1011. The board also shall evaluate the changes in water storage, timing and point of diversion, place and purpose of use, timing and point of return flow, water quality, and instream flows, and other changes that are likely to occur as a result of the proposed temporary change.

(f) Water users that may be affected by a proposed temporary change and any other interested party may file a written comment regarding a petition with the board. Comments shall be filed not later than 30 days after the date that the notice was published pursuant to subdivision (d). The board shall evaluate and take into consideration all comments that are filed in a timely manner.

(g) (1) Except as specified in paragraphs (2) and (3), the board shall render a decision on the petition not later than 35 days after the date that investigation commenced or the date that the notice was published, whichever is later. The board s decision shall be in accordance with the substantive standards set forth in Section 1727. The board shall explain its decision in writing and shall send copies of the decision to the petitioner, the Department of Fish and Game, the board of supervisors of the county or counties described in subdivision (c), the proposed transferee, and any party who has filed a written comment in accordance with subdivision (f).

(2) If comments are filed in accordance with subdivision (f), or for any other good cause, the board may extend the date of its decision for up to 20 days.

(3) If the board or the petitioner determines that an additional extension of time for a decision is necessary for the board to make the findings required by Section 1727, or that a hearing is necessary for the board to make those findings, the board may extend the time for a decision with the consent of the petitioner. If the petitioner agrees to a hearing, the board shall identify the issues for which additional evidence is required and shall fix a time and place for the hearing. The board shall provide notice of the time, place, and subject matter of the hearing to the petitioner, the Department of Fish and Game, the board of supervisors of the county or counties described in subdivision (c), the water right holders of record identified pursuant to subdivision (d), the proposed transferee, and any party who has filed a written comment in accordance with subdivision (f).

(Repealed and added by Stats. 1999, Ch. 938, Sec. 9. Effective January 1, 2000.)



1727

(a) The board shall review a petition for a temporary change of water rights in accordance with this section.

(b) The board shall approve a temporary change if it determines that a preponderance of the evidence shows both of the following:

(1) The proposed temporary change would not injure any legal user of the water, during any potential hydrologic condition that the board determines is likely to occur during the proposed change, through significant changes in water quantity, water quality, timing of diversion or use, consumptive use of the water, or reduction in return flows.

(2) The proposed temporary change would not unreasonably affect fish, wildlife, or other instream beneficial uses.

(c) The petitioner shall have the burden of establishing that a proposed temporary change would comply with paragraphs (1) and (2) of subdivision (b). If the board determines that that petitioner has established a prima facie case, the burden of proof shall shift to any party that has filed a comment pursuant to subdivision (f) of Section 1726 to prove that the proposed temporary change would not comply with paragraphs (1) and (2) of subdivision (b). The board may make a determination required by this subdivision without a hearing.

(d) In reviewing a petition for a temporary change, the board shall not modify any term or condition of the petitioner s permit or license, including those terms that protect other legal users of water, fish, wildlife, and other instream beneficial uses, except as necessary to carry out the temporary change in accordance with this article.

(e) In applying the standards set forth in paragraphs (1) and (2) of subdivision (b), the board shall not deny, or place conditions on, a temporary change to avoid or mitigate impacts that are not caused by the temporary change. Neither the Department of Fish and Game, nor any other state agency that comments on the proposed temporary change, shall propose conditions to mitigate effects on fish, wildlife, or other instream beneficial uses caused by factors other than the proposed temporary change. This subdivision does not limit the board, the Department of Fish and Game, or any other state agency, in proceedings pursuant to any provision of law other than this article.

(Repealed and added by Stats. 1999, Ch. 938, Sec. 11. Effective January 1, 2000.)



1728

For the purposes of this article, a temporary change means any change of point of diversion, place of use, or purpose of use involving a transfer or exchange of water or water rights for a period of one year or less. The one-year period does not include any time required for monitoring, reporting, or mitigation before or after the temporary change is carried out. If, within a period of one year or less, the water involved in the temporary change is moved to off-stream storage outside of the watershed where the water originated, the change shall be considered a temporary change, and the water moved to off-stream storage outside the watershed where the water originated may be put to beneficial use in the place of use and for the purposes of use specified in the board s order approving the temporary change either during or after that period.

(Amended by Stats. 1999, Ch. 938, Sec. 11.5. Effective January 1, 2000.)



1729

A proposed temporary change under this article shall be exempt from the requirements of Division 13 (commencing with Section 21000) of the Public Resources Code.

(Repealed and added by Stats. 1988, Ch. 1145, Sec. 3.)



1731

Following the expiration of the temporary change period, all rights shall automatically revert to the original holder of the right without any action by the board.

(Added by Stats. 1988, Ch. 1145, Sec. 3.)



1732

The petitioner shall not initiate or increase the use of groundwater to replace surface water transferred pursuant to this article, except in compliance with Sections 1745.10 and 1745.11.

(Repealed and added by Stats. 1999, Ch. 938, Sec. 13. Effective January 1, 2000.)






ARTICLE 2. Long-Term Transfers

1735

The board may consider a petition for a long-term transfer of water or water rights involving a change of point of diversion, place of use, or purpose of use. A long-term transfer shall be for any period in excess of one year.

(Repealed and added by Stats. 1988, Ch. 1145, Sec. 3.)



1736

The board, after providing notice and opportunity for a hearing, including, but not limited to, written notice to, and an opportunity for review and recommendation by, the Department of Fish and Game, may approve such a petition for a long-term transfer where the change would not result in substantial injury to any legal user of water and would not unreasonably affect fish, wildlife, or other instream beneficial uses.

(Amended by Stats. 1991, Ch. 663, Sec. 4.)



1737

Following the expiration of the long-term transfer period, all rights shall automatically revert to the original holders of the right without any action by the board.

(Repealed and added by Stats. 1988, Ch. 1145, Sec. 3.)






ARTICLE 3. Transfer of Decreed Rights

1740

Any water right determined under a court decree issued pursuant to Chapter 3 (commencing with Section 2500) of Part 3 shall be transferable pursuant to this chapter and Chapter 10 (commencing with Section 1700). The court having the appropriate jurisdiction over the decreed rights may enter a supplemental decree modifying any rights involved upon motion of the board or any party with a vested water right.

(Amended by Stats. 2013, Ch. 634, Sec. 1. Effective January 1, 2014.)






ARTICLE 4. Water Supplier Contracts

1745

As used in this article, the following terms have the following meanings:

(a) Person includes a public agency.

(b) Water supplier means a local public agency or private company supplying or storing water, or a mutual water company.

(Added by Stats. 1992, Ch. 481, Sec. 1. Effective January 1, 1993.)



1745.02

A water supplier may, for a consideration to be specified in the contract, contract with persons entitled to service within the supplier s service area to reduce or eliminate for a specified period of time their use of water supplied by the water supplier.

(Added by Stats. 1992, Ch. 481, Sec. 1. Effective January 1, 1993.)



1745.03

Services performed under a contract entered into pursuant to this chapter or Chapter 3.6 (commencing with Section 380) of Division 1 which is offered generally to all persons entitled to water service from the water supplier are public services generally provided by the public agency for purposes of paragraph (3) of subdivision (a) of Section 1091.5 of the Government Code.

(Added by Stats. 1992, Ch. 481, Sec. 1. Effective January 1, 1993.)



1745.04

A water supplier may contract with a state drought water bank or with any other state or local water supplier or user inside or outside the service area of the water supplier to transfer, or store as part of a transfer, water if the water supplier has allocated to the water users within its service area the water available for the water year, and no other user will receive less than the amount provided by that allocation or be otherwise unreasonably adversely affected without that user s consent.

(Amended by Stats. 1993, Ch. 184, Sec. 1. Effective January 1, 1994.)



1745.05

(a) Water stored by the water supplier and water made available from either of the following sources may be transferred by the water supplier pursuant to Section 1745.04:

(1) Conservation or alternate water supply measures taken by individual water users or by the water supplier.

(2) Water developed pursuant to a contract by a water user to reduce water use below the user s allocation or to eliminate the use of water during the water year, including a contract to grow crops without the use of water from the water supplier, to fallow land, or to undertake other action to reduce or eliminate water use.

(b) The amount of water made available by land fallowing may not exceed 20 percent of the water that would have been applied or stored by the water supplier in the absence of any contract entered into pursuant to this article in any given hydrological year, unless the agency approves, following reasonable notice and a public hearing, a larger percentage.

(Amended by Stats. 1993, Ch. 589, Sec. 188. Effective January 1, 1994.)



1745.06

A water supplier may transfer water pursuant to Section 1745.04 whether or not the water proposed to be transferred is surplus to the needs within the service area of the water supplier.

(Added by Stats. 1992, Ch. 481, Sec. 1. Effective January 1, 1993.)



1745.07

No transfer of water pursuant to this article or any other provision of law shall cause a forfeiture, diminution, or impairment of any water rights. A transfer that is approved pursuant to this article or any other provision of law is deemed to be a beneficial use by the transferor under this code.

(Added by Stats. 1992, Ch. 481, Sec. 1. Effective January 1, 1993.)



1745.08

This article is in addition to, and not a limitation on, the authority of any public agency under any other provision of law, including, but not limited to, Article 1 (commencing with Section 1725).

(Added by Stats. 1992, Ch. 481, Sec. 1. Effective January 1, 1993.)



1745.09

Nothing in this article does any of the following:

(a) Creates in any person a right to require any water supplier to enter into a contract providing for the reduction or elimination of water use or for the transfer of water.

(b) Creates in any person reducing water use any interest in the water rights of the water supplier.

(c) Limits or otherwise affects the jurisdiction of any regulatory public agency over water transfers.

(d) Makes any change in existing water rights.

(Added by Stats. 1992, Ch. 481, Sec. 1. Effective January 1, 1993.)



1745.10

A water user that transfers surface water pursuant to this article may not replace that water with groundwater unless the groundwater use is either of the following:

(a) Consistent with a groundwater management plan adopted pursuant to state law for the affected area.

(b) Approved by the water supplier from whose service area the water is to be transferred and that water supplier, if a groundwater management plan has not been adopted, determines that the transfer will not create, or contribute to, conditions of long-term overdraft in the affected groundwater basin.

(Added by Stats. 1992, Ch. 481, Sec. 1. Effective January 1, 1993.)



1745.11

Nothing in this article prohibits the transfer of previously recharged groundwater from an overdrafted groundwater basin or the replacement of transferred surface water with groundwater previously recharged into an overdrafted groundwater basin, if the recharge was part of a groundwater banking operation carried out by direct recharge, by delivery of surface water in lieu of groundwater pumping, or by other means, for storage and extraction.

(Amended by Stats. 1995, Ch. 833, Sec. 1.5. Effective January 1, 1996.)









CHAPTER 11. Joint Use and Development

ARTICLE 1. General Provisions

1750

As used in this chapter works includes dams, tunnels, diversion works, ditches, and other works or constructions.

(Enacted by Stats. 1943, Ch. 368.)



1751

As used in this chapter power includes electricity, electrical power, and other power.

(Enacted by Stats. 1943, Ch. 368.)



1752

The board shall determine the pro rata and other costs provided for in this chapter.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 2. Joint Occupancy and Use

1775

If at any time it appears to the board, after a hearing of the persons interested and an investigation, that the full capacity of the works built or constructed, or being built or constructed, under an appropriation of water made pursuant to the Water Commission Act or this code has not developed or cannot develop the full capacity of the stream at the point where the works have been or are being built or constructed, and that the holder of the appropriation will not or cannot, within a period deemed to be reasonable by the board, develop the stream at that point to such capacity as the board deems to be required by the public good, the board may permit the joint occupancy and use, with the holder of the appropriation, to the extent necessary to develop the stream to its full capacity or to such portion of its capacity as may appear to the board to be advisable, by any persons applying therefor, of any such works.

(Amended by Stats. 1957, Ch. 1932.)



1776

The board shall take into consideration the reasonable cost of the original and new work, the good faith of the applicant, the market for water or power to be supplied by the original and the new work, and the income or use that may be required to provide fair and reasonable returns upon such cost.

(Amended by Stats. 1957, Ch. 1932.)



1777

The applicant shall be required to pay to the person owning the works a pro rata portion of the total cost of the old and the new works.

(Enacted by Stats. 1943, Ch. 368.)



1778

If the water is used or to be used for irrigation or domestic purposes, the pro rata portion of the cost shall be based upon the proportion of the water used by the original and the subsequent users of the works.

(Enacted by Stats. 1943, Ch. 368.)



1779

If the water is used or to be used for the generation of power, the pro rata portion of the cost shall be based upon the relative amount of power capable of being developed by the original and the new works.

(Enacted by Stats. 1943, Ch. 368.)



1780

If a portion of the water is used or to be used for irrigation and another portion is used or to be used for the generation of power, the applicant shall pay to the person owning the works a pro rata portion of the total cost of the old and new works based upon the proportion of the relative amount of water used by each joint occupant and the income derived by each from the joint occupancy.

(Enacted by Stats. 1943, Ch. 368.)



1781

If any of the water is used or to be used for purposes other than those specified in this article, the applicant shall pay to the person owning the works such a pro rata portion of the total cost of the old and new works as appears to the board to be just and equitable.

(Amended by Stats. 1957, Ch. 1932.)



1782

The applicant shall also pay a proper pro rata share, based as above provided in this article, of the cost of maintaining the works, on and after beginning the occupancy and use thereof.

(Enacted by Stats. 1943, Ch. 368.)






ARTICLE 3. Enlargement of Existing Works of Another

1800

If it appears to the board that the full capacity of the works built or constructed, or being built or constructed, under an appropriation of water under the Water Commission Act or this code, will not develop the full capacity of the stream at that point, and that the public good requires it, and the board specifically so finds after investigation and hearing of the persons interested, the board may permit any person to repair, improve, add to, supplement, or enlarge, at his own expense, any works already so built or constructed or in process of being so built or constructed under the provisions of this division, and to use the works jointly with the owners thereof.

(Amended by Stats. 1957, Ch. 1932.)



1801

The repairing, improving, adding to, supplementing, or enlarging of works under this article, shall not materially interfere with the proper use thereof by the owner of the works nor materially injure the works.

(Enacted by Stats. 1943, Ch. 368.)






ARTICLE 4. Joint Use of Capacity in Water Conveyance Facilities

1810

Notwithstanding any other provision of law, neither the state, nor any regional or local public agency may deny a bona fide transferor of water the use of a water conveyance facility which has unused capacity, for the period of time for which that capacity is available, if fair compensation is paid for that use, subject to the following:

(a) Any person or public agency that has a long-term water service contract with or the right to receive water from the owner of the conveyance facility shall have the right to use any unused capacity prior to any bona fide transferor.

(b) The commingling of transferred water does not result in a diminution of the beneficial uses or quality of the water in the facility, except that the transferor may, at the transferor s own expense, provide for treatment to prevent the diminution, and the transferred water is of substantially the same quality as the water in the facility.

(c) Any person or public agency that has a water service contract with or the right to receive water from the owner of the conveyance facility who has an emergency need may utilize the unused capacity that was made available pursuant to this section for the duration of the emergency.

(d) This use of a water conveyance facility is to be made without injuring any legal user of water and without unreasonably affecting fish, wildlife, or other instream beneficial uses and without unreasonably affecting the overall economy or the environment of the county from which the water is being transferred.

(Added by Stats. 1986, Ch. 918, Sec. 2.)



1811

As used in this article, the following terms shall have the following meanings:

(a) Bona fide transferor means a person or public agency as defined in Section 20009 of the Government Code with a contract for sale of water that may be conditioned upon the acquisition of conveyance facility capacity to convey the water that is the subject of the contract.

(b) Emergency means a sudden occurrence such as a storm, flood, fire, or an unexpected equipment outage impairing the ability of a person or public agency to make water deliveries.

(c) Fair compensation means the reasonable charges incurred by the owner of the conveyance system, including capital, operation, maintenance, and replacement costs, increased costs from any necessitated purchase of supplemental power, and including reasonable credit for any offsetting benefits for the use of the conveyance system.

(d) Replacement costs mean the reasonable portion of costs associated with material acquisition for the correction of irreparable wear or other deterioration of conveyance facility parts that have an anticipated life that is less than the conveyance facility repayment period and which costs are attributable to the proposed use.

(e) Unused capacity means space that is available within the operational limits of the conveyance system and that the owner is not using during the period for which the transfer is proposed and which space is sufficient to convey the quantity of water proposed to be transferred.

(Amended by Stats. 1998, Ch. 485, Sec. 161. Effective January 1, 1999.)



1812

The state, regional, or local public agency owning the water conveyance facility shall in a timely manner determine the following:

(a) The amount and availability of unused capacity.

(b) The terms and conditions, including operation and maintenance requirements and scheduling, quality requirements, term or use, priorities, and fair compensation.

(Added by Stats. 1986, Ch. 918, Sec. 2.)



1813

In making the determinations required by this article, the respective public agency shall act in a reasonable manner consistent with the requirements of law to facilitate the voluntary sale, lease, or exchange of water and shall support its determinations by written findings. In any judicial action challenging any determination made under this article the court shall consider all relevant evidence, and the court shall give due consideration to the purposes and policies of this article. In any such case the court shall sustain the determination of the public agency if it finds that the determination is supported by substantial evidence.

(Added by Stats. 1986, Ch. 918, Sec. 2.)



1814

This article shall apply to only 70 percent of the unused capacity.

(Added by Stats. 1986, Ch. 918, Sec. 2.)









CHAPTER 12. Enforcement of Water Rights

ARTICLE 1. Policy

1825

It is the intent of the Legislature that the state should take vigorous action to enforce the terms and conditions of permits licenses, certifications, and registrations to appropriate water, to enforce state board orders and decisions, and to prevent the unlawful diversion of water.

(Amended by Stats. 2002, Ch. 652, Sec. 5. Effective January 1, 2003.)






ARTICLE 2. Cease and Desist Orders

1831

(a) When the board determines that any person is violating, or threatening to violate, any requirement described in subdivision (d), the board may issue an order to that person to cease and desist from that violation.

(b) The cease and desist order shall require that person to comply forthwith or in accordance with a time schedule set by the board.

(c) The board may issue a cease and desist order only after notice and an opportunity for hearing pursuant to Section 1834.

(d) The board may issue a cease and desist order in response to a violation or threatened violation of any of the following:

(1) The prohibition set forth in Section 1052 against the unauthorized diversion or use of water subject to this division.

(2) Any term or condition of a permit, license, certification, or registration issued under this division.

(3) Any decision or order of the board issued under this part, Section 275, or Article 7 (commencing with Section 13550) of Chapter 7 of Division 7, in which decision or order the person to whom the cease and desist order will be issued, or a predecessor in interest to that person, was named as a party directly affected by the decision or order.

(4) A regulation adopted under Section 1058.5.

(e) This article shall not authorize the board to regulate in any manner, the diversion or use of water not otherwise subject to regulation of the board under this part.

(Amended by Stats. 2014, Ch. 3, Sec. 12. Effective March 1, 2014.)



1832

Cease and desist orders of the board shall be effective upon the issuance thereof. The board may, after notice and opportunity for hearing, upon its own motion or upon receipt of an application from an aggrieved person, modify, revoke, or stay in whole or in part any cease and desist order issued pursuant to this chapter.

(Amended by Stats. 2002, Ch. 652, Sec. 7. Effective January 1, 2003.)



1834

(a) In the event that a violation of a requirement described in subdivision (d) of Section 1831 is occurring or threatening to occur, the board shall give notice by personal notice or certified mail, pursuant to which the party shall be informed that he or she may request a hearing not later than 20 days from the date on which the notice is received, to the person allegedly engaged in the violation. The notice shall contain a statement of facts and information that would tend to show the proscribed action, and notification of the requirements of subdivision (b).

(b) Unless a written request for a hearing signed by or on behalf of the notified party is delivered to or received by mail by the board within 20 days after receipt of the notice, the board may adopt a cease and desist order, based on the statement of facts and information set forth in the notice, without a hearing.

(Amended by Stats. 2002, Ch. 652, Sec. 9. Effective January 1, 2003.)



1835

As used in this chapter, person includes any city, county, district, the state, or any department or agency thereof, and the United States to the extent authorized by law.

(Added by Stats. 1980, Ch. 933, Sec. 13.)



1836

Nothing in this chapter shall preclude the board from issuing any order or taking any other action authorized pursuant to Sections 275 and 1052.

(Added by Stats. 1980, Ch. 933, Sec. 13.)






ARTICLE 4. Enforcement

1845

(a) Upon the failure of any person to comply with a cease and desist order issued by the board pursuant to this chapter, the Attorney General, upon the request of the board, shall petition the superior court for the issuance of prohibitory or mandatory injunctive relief as appropriate, including a temporary restraining order, preliminary injunction, or permanent injunction.

(b) (1) A person or entity who violates a cease and desist order issued pursuant to this chapter may be liable in an amount not to exceed the following:

(A) If the violation occurs in a critically dry year immediately preceded by two or more consecutive below normal, dry, or critically dry years or during a period for which the Governor has issued a proclamation of a state of emergency under the California Emergency Services Act (Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code) based on drought conditions, ten thousand dollars ($10,000) for each day in which the violation occurs.

(B) If the violation is not described by subparagraph (A), one thousand dollars ($1,000) for each day in which the violation occurs.

(2) Civil liability may be imposed by the superior court. The Attorney General, upon the request of the board, shall petition the superior court to impose, assess, and recover those sums.

(3) Civil liability may be imposed administratively by the board pursuant to Section 1055.

(c) In determining the appropriate amount, the court, or the board, as the case may be, shall take into consideration all relevant circumstances, including, but not limited to, the extent of harm caused by the violation, the nature and persistence of the violation, the length of time over which the violation occurs, and the corrective action, if any, taken by the violator.

(d) All funds recovered pursuant to this section shall be deposited in the Water Rights Fund established pursuant to Section 1550.

(Amended by Stats. 2014, Ch. 3, Sec. 13. Effective March 1, 2014.)



1846

(a) A person or entity may be liable for a violation of any of the following in an amount not to exceed five hundred dollars ($500) for each day in which the violation occurs:

(1) A term or condition of a permit, license, certificate, or registration issued under this division.

(2) A regulation adopted by the board under Section 1058.5 or an order adopted by the board.

(b) Civil liability may be imposed by the superior court. The Attorney General, upon the request of the board, shall petition the superior court to impose, assess, and recover those sums.

(c) Civil liability may be imposed administratively by the board pursuant to Section 1055.

(d) In determining the appropriate amount of civil liability, the court, pursuant to subdivision (b), or the board, pursuant to subdivision (c), may take into consideration all relevant circumstances, including, but not limited to, the extent of harm caused by the violation, the nature and persistence of the violation, the length of time over which the violation occurs, and the corrective action, if any, taken by the violator.

(e) No liability shall be recoverable under this section for any violation for which liability is recovered under Section 1052.

(f) All funds recovered pursuant to this section shall be deposited in the Water Rights Fund established pursuant to Section 1550.

(g) This section applies only in a critically dry year immediately preceded by two or more consecutive below normal, dry, or critically dry years or during a period for which the Governor has issued a proclamation of a state of emergency under the California Emergency Services Act (Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code) based on drought conditions.

(Added by Stats. 2014, Ch. 3, Sec. 14. Effective March 1, 2014.)






ARTICLE 5. Private Litigation

1850

Any factual or legal determinations made pursuant to a cease and desist order shall be conclusive and shall preclude any party to the order from raising those issues in any subsequent administrative proceeding.

(Amended by Stats. 2002, Ch. 652, Sec. 11. Effective January 1, 2003.)



1851

Nothing in this chapter shall be construed to limit or abridge the right of any person to bring an action for equitable or legal relief for harm caused by an unauthorized diversion or a violation of a term or condition of a permit or license. No such person shall be required to exhaust any administrative remedy provided by this chapter before bringing such an action.

(Added by Stats. 1980, Ch. 933, Sec. 13.)












PART 3. DETERMINATION OF WATER RIGHTS

CHAPTER 1. Reference by Courts of This State

ARTICLE 1. Subjects of Reference

2000

In any suit brought in any court of competent jurisdiction in this State for determination of rights to water, the court may order a reference to the board, as referee, of any or all issues involved in the suit.

(Amended by Stats. 1957, Ch. 1932.)



2001

In any suit brought in any court of competent jurisdiction in this State for determination of rights to water, the court may refer the suit to the board for investigation of and report upon any or all of the physical facts involved.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 2. Report of Referee

2010

The board may base its report solely upon its own investigations or in addition thereto may hold hearings and take testimony.

(Amended by Stats. 1957, Ch. 1932.)



2011

The report of the board as referee may contain such opinion upon the law and the facts as it deems proper in view of the issues submitted.

(Amended by Stats. 1957, Ch. 1932.)



2012

The report shall set forth such findings of fact and conclusions of law as may be required by the court s order of reference.

(Enacted by Stats. 1943, Ch. 368.)



2013

Before filing its report the board shall announce it in the form of a draft.

(Amended by Stats. 1957, Ch. 1932.)



2014

The board shall mail notice of the draft, together with a copy of the draft, to the parties or their attorneys.

(Amended by Stats. 1957, Ch. 1932.)



2015

Within 30 days after the date of the mailing of the draft, or within such further time as the court may for good cause allow, any party may file objections to it with the board.

(Amended by Stats. 1961, Ch. 132.)



2016

After the objections have been considered by the board or a hearing has been held thereon if deemed advisable by it, the board shall file its report as referee with the clerk of the court and give notice by mail of the filing of its report to the parties or their attorneys.

(Amended by Stats. 1957, Ch. 1932.)



2017

The report of the board as referee is subject to review by the court upon exceptions thereto filed with the clerk of the court within 30 days after date of mailing notice of the filing of the report.

(Amended by Stats. 1957, Ch. 1932.)



2018

No exception to the report shall be considered, except in the court s discretion or for good cause shown, unless it appears that the matter of the exception was presented to the board in the form of an objection.

(Amended by Stats. 1957, Ch. 1932.)



2019

The report filed by the board is prima facie evidence of the physical facts therein found; but the court shall hear such evidence as may be offered by any party to rebut the report or the prima facie evidence.

(Amended by Stats. 1957, Ch. 1932.)



2020

(a) At any time after filing of the report by the board as provided in Section 2016 the board, if it appears that underground water is being pumped in an amount which, if not restricted, would destroy or irreparably injure the waters of the basin due to ocean water intrusion before final judgment can be had, may, on notice, pursuant to the provisions of Section 527 of the Code of Civil Procedure, apply to the court for a preliminary injunction, restricting the pumping of water of the basin so as to avoid irreparable injury to, or destruction of, the waters of the basin, and the court may issue the injunction, subject to the provisions of Section 2021, equitably restricting and apportioning the reduction in the pumping of water.

(b) The provisions of this section apply only to actions to determine rights to waters of underground basins located in the arid, southern coastal area defined by the exterior boundaries of the Counties of Santa Barbara, Ventura, Los Angeles, Orange, and San Diego.

(Amended by Stats. 1982, Ch. 517, Sec. 403.)



2021

Where a preliminary injunction has been granted pursuant to Section 2020, the final judgment shall equitably compensate in quantities of water for such variations as there may be between the rights of the parties to the use of water on which such preliminary injunction is based, and as such rights are determined in such final judgment.

(Added by Stats. 1953, Ch. 1690.)






ARTICLE 3. Expenses of Reference

2040

In acting pursuant to this chapter the board shall not be entitled to any fee for its services but shall be paid or reimbursed the total expense incurred by it, including salaries, wages, traveling expenses, and all costs of whatsoever character which are properly chargeable to the reference.

(Amended by Stats. 1957, Ch. 1932.)



2041

If the funds available for use by the board are inadequate to permit it to advance the expense of a reference, or if in its opinion the payment of the expense of any reference is not reasonably certain, the board shall refuse to undertake a reference unless and until adequate provision is made by the parties and approved by the court for the payment of the expenses.

(Amended by Stats. 1957, Ch. 1932.)



2042

During the pendency of any reference, upon motion of the board and upon a hearing by the court after at least 10 days notice to the parties, the court may order such interim or partial payments of the expense to be made by the parties as it deems proper and equitable under the circumstances.

(Amended by Stats. 1957, Ch. 1932.)



2043

The total expense shall be equitably apportioned by the board against the parties to the suit, and a statement thereof and of the apportionment shall be sent by registered mail by the board to the parties and filed with the court.

(Amended by Stats. 1957, Ch. 1932.)



2045

Upon application in writing by any party aggrieved within 30 days after the statement of final expense and its apportionment has been mailed to the parties, the court shall after expiration of that period set a hearing for the determination of any objections to the expense of the reference or to the apportionment thereof. The clerk of the court shall, at least 10 days prior to the date of hearing, give notice thereof by mail to all parties.

(Amended by Stats. 1955, Ch. 631.)



2046

Any party failing to object to the expense of a reference or the apportionment thereof is conclusively deemed to have waived all objection thereto.

(Enacted by Stats. 1943, Ch. 368.)



2047

If no objection is filed with the court within the prescribed period, the court upon ex parte application of the board shall enter a judgment against the parties in favor of the board in the amounts apportioned to them.

(Amended by Stats. 1963, Ch. 329.)



2048

Upon the hearing of objections to the expense or the apportionment thereof the court shall determine the expense and its apportionment as the court deems equitable and shall enter judgment against the parties in favor of the board in the amounts apportioned to them.

(Amended by Stats. 1963, Ch. 329.)









CHAPTER 2. References in Federal Courts

2075

In case suit is brought in a federal court for determination of rights to water within, or partially within, this State, the board may accept a reference of such suit as master or referee for the court.

(Amended by Stats. 1957, Ch. 1932.)



2076

In acting under this chapter the board shall proceed according to the rules of practice and procedure of the court or as otherwise directed by the court.

(Amended by Stats. 1957, Ch. 1932.)






CHAPTER 2.5. Adjudications to Protect the Quality of Ground Water

2100

After the department has submitted to the board recommendations for the protection of the quality of ground water pursuant to Section 12617.1 or 12923.1 of this code, or in reliance upon investigation by any governmental agency, the board may file an action in the superior court to restrict pumping, or to impose physical solutions, or both, to the extent necessary to prevent destruction of or irreparable injury to the quality of such water. In such action, all of the claimants to the use of the affected water known to the board, except claimants to the use of minor quantities of water as defined in Section 2102, shall be named as defendants. In any watershed or ground water basin wherein (a) all or substantially all of the rights to water have been adjudicated and the court has retained continuing jurisdiction arising from the adjudication, or (b) wherein such action is pending, any such proceedings by the board shall be undertaken only by intervention by the board in such existing action.

(Added by Stats. 1969, Ch. 482.)



2101

(a) Before filing or intervening in any such action the board shall hold a public hearing on the necessity for restricting ground water pumping or for a physical solution in order to protect the quality of water from destruction or irreparable injury. The board shall serve notice of such hearing as provided in Section 6066 of the Government Code and shall mail a copy of such notice to each producer of ground water within the area proposed for investigation, to the extent that such producers of ground water are known to the board, at least 15 days prior to the date of such hearing, except that notice need not be mailed to producers of minor quantities of water as defined in Section 2102.

(b) In the event the board decides that the rights to the use of the ground water must be adjudicated in order to require the restriction of pumping or physical solution necessary to preserve it from destruction or irreparable injury to quality, the board shall first determine whether any local public agency overlying all or a part of the ground water basin will undertake such adjudication of water rights. If such local agency commences an adjudication, the board shall take no further action, except that the board may, through the Attorney General, become a party to such action.

(c) In the event no local agency commences such action within 90 days after notice of the decision of the board, the board shall file such action.

(Added by Stats. 1969, Ch. 482.)



2102

As used in this article, minor quantities of water refers to the extraction by any person of not to exceed 10 acre-feet of ground water annually.

(Added by Stats. 1969, Ch. 482.)






CHAPTER 3. Statutory Adjudications

ARTICLE 1. General Provisions

2500

As used in this chapter, stream system includes stream, lake, or other body of water, and tributaries and contributory sources, but does not include an underground water supply other than a subterranean stream flowing through known and definite channels.

(Enacted by Stats. 1943, Ch. 368.)



2500.5

(a) As used in this chapter with respect to the Scott River in Siskiyou County, stream system includes ground water supplies which are interconnected with the Scott River, but does not include any other underground water supply.

(b) The Legislature finds and declares that by reason of the geology and hydrology of the Scott River, it is necessary to include interconnected ground waters in any determination of the rights to the water of the Scott River as a foundation for a fair and effective judgment of such rights, and that it is necessary that the provisions of this section apply to the Scott River only.

(c) If this section is for any reason held to be unconstitutional, such decision shall not affect the validity of the remaining portions of this chapter, or of any proceedings thereunder, but shall affect only the validity of the proceedings with respect to such interconnected ground water supplies.

(Added by Stats. 1971, Ch. 794.)



2501

The board may determine, in the proceedings provided for in this chapter, all rights to water of a stream system whether based upon appropriation, riparian right, or other basis of right.

(Amended by Stats. 1957, Ch. 1932.)



2502

If the board finds that the use by any persons under claim of right of only minor quantities of water, as defined in Section 2503, would have no material effect on the rights of other claimants, the board may exempt such persons from being subject to these proceedings as claimants or parties with respect to such minor quantities of water; provided, that any person so exempted may elect to continue to be subject to these proceedings by giving prompt notice to the board.

(Added by Stats. 1971, Ch. 794.)



2503

As used in this chapter, minor quantities of water refers to the diversion or extraction by any person of not to exceed 10 acre-feet of water annually.

(Added by Stats. 1971, Ch. 794.)






ARTICLE 2. Petition and Preliminary Proceedings

2525

Upon petition signed by one or more claimants to water of any stream system, requesting the determination of the rights of the various claimants to the water of that stream system, the board shall, if, upon investigation, it finds the facts and conditions are such that the public interest and necessity will be served by a determination of the water rights involved, enter an order granting the petition and make proper arrangements to proceed with the determination.

(Amended by Stats. 1957, Ch. 1932.)



2526

As soon as practicable after granting the petition the board shall prepare and issue a notice setting forth the following:

(a) The facts of the entry of the order and of the pendency of the proceedings;

(b) That all claimants to rights to the use of water of the stream system are required to inform the board within 60 days from the date of the notice, or such further time as the board may allow, of their intention to file proof of claim;

(c) The date prior to which all claimants to rights to the water of the stream system shall notify the board in writing of their intention to file proof of claim and the address to which all subsequent notices to the claimant relating to the proceedings may be sent;

(d) A statement that all claimants will be required to make proof of their claims at a time to be fixed by the board after the conclusion of its investigation.

(Amended by Stats. 1976, Ch. 545.)



2527

The notice shall be published at least once a week for four consecutive weeks, commencing within 20 days of the date of issuance of the notice, in one or more newspapers of general circulation published in each county in which any part of the stream system is situated, and, within the same 20-day period, the notice shall be mailed to all persons known to the board who own land that appears to be riparian to the stream system or who divert water from the stream system.

(Amended by Stats. 1976, Ch. 545.)



2528

Whenever proceedings are instituted for the determination of rights to water, it is the duty of all claimants interested therein and having notice thereof as provided in this chapter, to notify the board of their intention to file proof of claim and to appear and submit proof of their respective claims at the time and in the manner required by this chapter.

(Amended by Stats. 1965, Ch. 53.)



2529

(a) Within 60 days after the date by which claimants to rights to the water of the stream system are required to notify the board in writing of their intention to file proof of claim, the board shall prepare and file for record, in the office of the county recorder of each county in which any part of the stream system is situated, a notice setting forth all of the following facts:

(1) The order has been entered and the proceedings are pending.

(2) Information regarding the status of the proceedings may be obtained from the board.

(3) The proceedings will result in a determination of the rights to water of the stream system.

(4) Any claimant who fails to appear and submit proof of his or her claim as provided in this chapter shall be held to have forfeited all rights to water previously claimed by him or her on the stream system, other than as provided in the decree, unless entitled to relief under the laws of this state.

(5) At the conclusion of the proceedings, the superior court will enter a decree determining the water rights appurtenant to each parcel identified in the notice, including the specific parcel against which this notice appears, and the decree may accord the claimant for that parcel water rights which are different from those he or she has claimed.

(b) The notice shall identify the current owners of each parcel that appears to be riparian to the stream system or to which water is diverted from the stream, and shall be recorded in a manner so that anyone researching the title of a parcel will find the notice.

(c) If the board subsequently identifies an additional parcel or parcels which appear to be riparian to the stream system or to which water is diverted from the stream, the board shall prepare and file for record a supplementary notice identifying the current owners of the additional parcels. The supplementary notice shall be recorded in the same manner as the original notice.

(Added by Stats. 1984, Ch. 1654, Sec. 1.)






ARTICLE 3. Investigation of Stream System

2550

As soon as practicable after granting the petition, the board shall begin an investigation of the stream system, of the diversion of water, of all beneficial uses being made of the water, and of the water supply available for those uses, and shall gather such other data and information as may be essential to the proper determination of the water rights in the stream system.

(Repealed and added by Stats. 1976, Ch. 545.)



2551

During the investigation the representatives of the board shall, after 30 days notice in writing to each person who has given notice of intent to file proof of claim, conduct a detailed field investigation of such person s use of water, and shall determine the acreage under irrigation or otherwise define the place of use and purpose of use, determine the location and capacity of such person s diversion works and conduits conveying water from the stream system, and the amount of water diverted and reasonably required to satisfy the uses being made. It shall be the duty of each claimant to be present at some time during the detailed field investigation either in person or by an agent who is authorized to sign the proof of claim.

(Repealed and added by Stats. 1976, Ch. 545.)



2552

Each claimant shall have available at the detailed field investigation all pertinent information on the extent and nature of the claimant s water use and basis of water right, so as to expedite the investigation and facilitate the completion of the proof of claim.

(Repealed and added by Stats. 1976, Ch. 545.)



2553

Immediately upon conclusion of the detailed field investigation, the claimant or the claimant s representative shall be provided, by registered mail, a blank form of proof of claim and a copy of the factual determinations of the representatives of the board for use in preparing the proof of claim.

(Repealed and added by Stats. 1976, Ch. 545.)



2554

During the investigation of the stream system, the board shall also conduct detailed field investigations of projects of all water users known to the board who have not filed a notice of intent to file proof of claim. Such investigations shall be in accordance with Section 2551, except that the water users need not be notified in advance of the investigation.

(Repealed and added by Stats. 1976, Ch. 545.)



2555

Water users not present during conduct of the detailed field investigation and those not filing notice of intent shall, insofar as they are known, be supplied a copy of the factual determinations of the representative of the board and a blank form of proof of claim and shall be allowed to file proof of claim after completion of the detailed investigation of their project by the representatives of the board on the same basis as persons who were present and who filed timely notices of intent.

(Added by Stats. 1976, Ch. 545.)






ARTICLE 4. Proof of Claim

2575

The proof of claim shall be filed with the board on the form provided by the board and shall include all of the following:

(a) The name and post office address of the claimant.

(b) The nature of the right on which the claim is based, the date upon which it was initiated, and the purpose of use.

(c) A description of any works of diversion or distribution and the date such works were constructed.

(d) The character of the soil and the location, area, and kind of crops irrigated, if any; the season of use; and the amount of water required and diverted.

(e) The number of people served water, if any.

(f) Such other facts as the board requires to show the extent and nature of the right and compliance with the law in acquiring it.

(Repealed and added by Stats. 1976, Ch. 545.)



2576

Each claimant shall certify to the proof of claim statements under oath or penalty of perjury.

(Repealed and added by Stats. 1976, Ch. 545.)



2577

Any person not submitting a proof of claim to the board or to representatives of the board by the conclusion of the investigation shall be notified in writing that such person s rights will be entered in the preliminary order of determination by the board based on the measurements and information gathered during the investigation unless a claim is submitted within 30 days of such notification.

(Added by Stats. 1976, Ch. 545.)






ARTICLE 5. Report and Preliminary Order of Determination

2600

After all field investigations have been completed and the time for filing proofs of claims has expired, the board shall prepare a report describing the water supply and abstracting the claim of water right of each claimant.

(Repealed and added by Stats. 1976, Ch. 545.)



2601

The report shall note separately any material differences between the claims and the factual determinations made by the representatives of the board during the investigation.

(Repealed and added by Stats. 1976, Ch. 545.)



2602

The report shall include a map showing the stream system, diversion points, conduits, areas of water use and the type of use, owner s names, and such other information as the board deems necessary.

(Repealed and added by Stats. 1976, Ch. 545.)



2603

The report shall include a preliminary order of determination determining and establishing the several rights to the water of the stream system, giving appropriate consideration to claims at variance with the measurements and determinations of the representatives of the board.

(Repealed and added by Stats. 1976, Ch. 545.)



2604

A copy of the report shall be sent by registered mail to each claimant and to each person not filing a claim appearing in the report as a water user. It shall be accompanied by a notice setting a day at least 60 days thereafter, prior to which such persons may file objections to any portion of the report, including the preliminary order of determination.

(Repealed and added by Stats. 1976, Ch. 545.)






ARTICLE 6. Objections to the Report

2625

The notice shall also set a time and place reasonably convenient to the claimants when and where the proofs of claim and measurements and other data collected by the board during the proceedings will be open and available for inspection by all interested persons. The period of inspection shall be fixed by the board but shall be not less than five days.

(Repealed and added by Stats. 1976, Ch. 545.)



2626

A representative of the board shall be present at the time and place designated in the notice, and shall permit, during the period of inspection, any person interested to inspect such evidence and proofs of claim as have been filed.

(Repealed and added by Stats. 1976, Ch. 545.)



2627

The period of inspection shall be concluded at least 30 days prior to the expiration of the time allowed claimants for filing objections to the report and preliminary order of determination.

(Repealed and added by Stats. 1976, Ch. 545.)



2628

The objections shall be in writing and shall state with reasonable certainty the grounds of the objection.

(Repealed and added by Stats. 1976, Ch. 545.)






ARTICLE 7. Hearing of Objections

2650

Within 10 days after the close of the period for filing objections, the board shall mail copies of the objections to the claimant or water user against whom the objections are directed and shall notify by registered mail the persons whose rights are significantly affected to appear before it at a time and place specified and at such time and place the objections will be heard. The time specified shall be as soon as practicable but not less than 15 days from the date of the mailing of the notice of hearing.

(Repealed and added by Stats. 1976, Ch. 545.)



2651

The board may adjourn hearings of objections from time to time upon reasonable notice to all parties in interest.

(Repealed and added by Stats. 1976, Ch. 545.)



2652

The costs of taking testimony at a hearing on an objection shall be borne by the parties thereto as follows: each party shall pay for the direct examination of his own witness and the cross-examination of opponent s witness, and the parties shall share equally for that part of the examination directed by the representative of the board.

(Repealed and added by Stats. 1976, Ch. 545.)



2653

One copy of the transcript of testimony taken at the hearing shall be furnished to the board at the cost of the parties.

(Repealed and added by Stats. 1976, Ch. 545.)






ARTICLE 8. Order of Determination

2700

As soon as practicable after the hearing of objections or the expiration of the time for filing objections if no objections are filed, the board shall adopt an order determining and establishing the several rights to the water of the stream system.

(Amended by Stats. 1984, Ch. 1654, Sec. 2.)



2701

A notice of adoption of the order of determination and a copy of the order shall be sent by registered mail to each claimant and to each person whose rights are determined in the order.

(Amended by Stats. 1984, Ch. 1654, Sec. 3.)



2702

(a) The board may order a reconsideration of all or part of an order of determination on the board s own motion or on petition of any party affected by the order. The petition shall be filed within 30 days after the notice required by Section 2701 is sent. The authority of the board to order a reconsideration on its own motion shall expire 30 days after the board has adopted the order. The board shall order or deny reconsideration on a petition for reconsideration within 90 days after the notice required by Section 2701 is sent.

(b) The order of determination may be reconsidered by the board on all the pertinent parts of the record and any arguments as may be permitted, or a further hearing may be held, upon notice to all affected parties, for the purpose of receiving additional evidence that the board may, for cause, allow. The order on reconsideration has the same force and effect as an original order.

(Amended by Stats. 1990, Ch. 230, Sec. 2.)






ARTICLE 9. Hearing and Decree of Court

2750

As soon as practicable after adoption of the order of determination, issuance of an order on reconsideration, or issuance of an order denying reconsideration, whichever is later, a certified copy of the order, together with the original evidence and transcript of testimony filed with or taken before the board and certified by it, shall be filed with the clerk of the superior court of the county in which the stream system, or some part thereof, is situated.

(Amended by Stats. 1984, Ch. 1654, Sec. 6.)



2751

Upon the filing of the certified copy of the order of determination and the evidence and transcript, the board shall procure an order from the court setting a time for hearing.

(Amended by Stats. 1957, Ch. 1932.)



2752

The clerk of the court shall immediately furnish the board with a certified copy of the order setting the time for hearing.

(Amended by Stats. 1957, Ch. 1932.)



2753

Upon receiving the certified copy of the order setting the time for hearing, the board shall immediately mail a copy of the order by registered mail to each known party in interest at his last known place of residence.

(Amended by Stats. 1957, Ch. 1932.)



2754

The board shall cause the order to be published at least once a week for four consecutive weeks in some newspaper of general circulation published in each county in which the stream system or any part thereof is situated.

(Amended by Stats. 1957, Ch. 1932.)



2755

The board shall file with the clerk of the court proof of service by registered mail and by publication.

(Amended by Stats. 1957, Ch. 1932.)



2756

Service by registered mail and by publication shall be deemed full and sufficient notice to all parties in interest of the date and purpose of the hearing.

(Enacted by Stats. 1943, Ch. 368.)



2757

At least 10 days prior to the day set for hearing, each party in interest who is aggrieved or dissatisfied with the order of determination may file with the clerk of the court notice of exceptions to the order of determination.

(Enacted by Stats. 1943, Ch. 368.)



2758

The notice of exceptions shall state briefly the exceptions taken, the reasons therefor, and the prayer for relief.

(Enacted by Stats. 1943, Ch. 368.)



2759

A copy of each notice of exception shall be sent by registered mail at least 10 days prior to the hearing to the board and to each person who was an adverse party to any issue raised by the exception at a hearing of the board.

(Amended by Stats. 1976, Ch. 545.)



2760

The order of determination, the statements or claims of claimants, and the exceptions made to the order of determination constitute the pleadings.

(Enacted by Stats. 1943, Ch. 368.)



2761

The court may allow such additional or amended pleadings as may be necessary to a final determination of the proceeding.

(Enacted by Stats. 1943, Ch. 368.)



2762

If no exceptions are filed, then on the day set for the hearing, on motion of the board, the court shall enter a decree affirming the order of determination.

(Amended by Stats. 1957, Ch. 1932.)



2763

On the day set for hearing all parties in interest who have filed notices of exceptions shall appear in person, or by counsel, and the court shall hear the matter or set the time for hearing, and shall continue the hearing until all exceptions are disposed of.

(Enacted by Stats. 1943, Ch. 368.)



2763.5

(a) No exception to the order of determination shall be considered, except in the court s discretion for good cause shown, unless the matter of the exception was presented to the board in the form of an objection. Good cause includes, but is not limited to, the existence of newly discovered relevant evidence which, in the exercise of reasonable diligence, could not have been presented to the board during the board s proceedings.

(b) This section does not apply to persons to whom the board did not mail either (1) written notice of the board meeting at which the petition pursuant to Section 2525 is to be considered as an item of business, or (2) written notice of the pendency of the proceedings pursuant to Section 2526.

(Added by Stats. 1985, Ch. 572, Sec. 1.)



2764

All proceedings on the hearing shall be as nearly as may be in accordance with the rules governing civil actions.

(Enacted by Stats. 1943, Ch. 368.)



2765

Whenever in the judgment of the court the State is a necessary party to the action, the court shall make an order to that effect and thereupon a copy of all pleadings and proceedings on file with the court in the action shall be served upon the Attorney General who shall represent the State therein.

(Enacted by Stats. 1943, Ch. 368.)



2766

For further information on any subject in controversy the court may employ one or more qualified persons to investigate and report thereon under oath, subject to examination by any party in interest as to his competency to give expert testimony on the subject.

(Enacted by Stats. 1943, Ch. 368.)



2767

The court may take additional evidence on any issue and may, if necessary, refer the case for such further evidence to be taken by the board as the court may direct, and may require a further determination by the board.

(Amended by Stats. 1957, Ch. 1932.)



2768

After the hearing, the court shall enter a decree determining the right of all persons involved in the proceeding.

(Enacted by Stats. 1943, Ch. 368.)



2769

The decree shall in every case declare as to the water right adjudged to each party, the priority, amount, season of use, purpose of use, point of diversion, and place of use of the water; and as to water used for irrigation, the decree shall also declare the specific tracts of land to which it is appurtenant, together with such other factors as may be necessary to define the right.

(Enacted by Stats. 1943, Ch. 368.)



2770

Upon the hearing the court may assess and adjudge against any party such costs as it may deem just.

(Enacted by Stats. 1943, Ch. 368.)



2771

Appeals from the decree may be taken by the board or any party in interest, in the same manner and with the same effect as in civil cases.

(Amended by Stats. 1957, Ch. 1932.)



2772

A certified copy of the decree shall be prepared by the clerk of the court, without charge, and filed for record in the office of the county recorder of each county in which any part of the stream system is situated and also in the office of the board.

(Amended by Stats. 1957, Ch. 1932.)



2773

The decree is conclusive as to the rights of all existing claimants upon the stream system lawfully embraced in the determination.

(Enacted by Stats. 1943, Ch. 368.)



2774

When a decree has been entered, any claimant who has failed to appear and submit proof of his claim as provided in this chapter shall be barred and estopped from subsequently asserting any rights theretofore acquired upon the stream system embraced in the proceedings, and shall be held to have forfeited all rights to water theretofore claimed by him on the stream system, other than as provided in the decree, unless entitled to relief under the laws of this State.

(Enacted by Stats. 1943, Ch. 368.)






ARTICLE 10. Intervention

2780

Any claimant who, prior to entry of the order of determination by the board, had no actual knowledge or notice of the pendency of the proceedings may, at least 10 days prior to the date set for hearing by the court or within such further time prior to the decree as the court may allow, intervene in the proceedings by filing with the court an exception to the order of determination and a proof of claim which shall contain all the matters required by this chapter of claimants who have been served with notice of the proceeding.

(Added by Stats. 1965, Ch. 53.)



2781

Upon filing his exception and proof of claim, the intervenor shall make application to the court for an order prescribing the time and manner of service of the exception and proof upon other claimants and the time within which contests of the proof may be filed with the court and served upon the intervenor.

(Added by Stats. 1965, Ch. 53.)



2782

After expiration of the time fixed by the court for filing contests, the court shall proceed to hear and determine the exception and proof of intervenor and any contest thereto in accordance as near as may be with Article 9 (commencing with Section 2750).

(Amended by Stats. 1983, Ch. 142, Sec. 176.)



2783

The court may refer the matter for such further evidence to be taken by the board as the court may direct, and may require a further determination by the board, in which event the board shall be entitled to reimbursement for expenses incurred by it in the manner provided in Article 13 (commencing with Section 2850) of this chapter.

(Added by Stats. 1965, Ch. 53.)






ARTICLE 11. Proceedings when Appropriation Incomplete at Time of Determination

2801

All persons claiming rights under an incomplete appropriation, when notified as provided in this chapter, shall appear and submit their proofs of claim in accordance with this chapter, or they shall be deemed and held to be in default and to have abandoned or to have no right, title, or interest in or to the water of the stream system, other than as the person may be found to be entitled by the board based on available information and data.

(Amended by Stats. 1957, Ch. 1932.)



2802

In determining rights based on an incomplete appropriation initiated according to law prior to December 19, 1914, and since prosecuted with reasonable diligence in accordance with Section 1416 of the Civil Code, the board shall prescribe such reasonable time for the completion of the appropriation and the application of the water to a beneficial use as will enable the claimant acting in good faith and with due diligence to complete the appropriation.

(Amended by Stats. 1965, Ch. 53.)



2803

The order of determination shall provide that within the time prescribed for completion of the appropriation, or such further time as the court may allow, the claimant shall submit to the court proof of completion and the amount of water actually applied to beneficial use.

(Amended by Stats. 1965, Ch. 53.)



2806

The court shall have authority to thereafter hear and determine proof offered as to the completion of any such right.

(Enacted by Stats. 1943, Ch. 368.)



2807

Time for completion may be extended from time to time by the court upon motion made prior to the expiration of the limit of time fixed therefor.

(Enacted by Stats. 1943, Ch. 368.)



2808

Notice of motion for an extension of time for completion shall be filed not more than 90 days prior to the expiration of the time limit.

(Enacted by Stats. 1943, Ch. 368.)



2809

The clerk of the court shall post notice of hearing of the motion at the courthouse where the hearing is to be held and at least 10 days prior to the hearing.

(Enacted by Stats. 1943, Ch. 368.)



2810

The court may refer the matter of the motion to the board for its report and recommendation thereon.

(Amended by Stats. 1965, Ch. 53.)



2811

Upon receipt of the report and recommendation of the board or, if the board fails to file its report and recommendations within 90 days after the reference, upon the expiration of that period, the court shall grant such an extension of time as there is, in its discretion, good and sufficient cause for, or shall deny the motion.

(Amended by Stats. 1957, Ch. 1932.)



2812

In event of denial of a motion for the extension of time for completion the applicant may within 10 days after notice by the clerk of the denial, file notice of intention to offer proof of completion.

(Enacted by Stats. 1943, Ch. 368.)



2813

Any claimant desiring to offer proof of completion shall file a notice of intention to offer such proof with the clerk of the court.

(Enacted by Stats. 1943, Ch. 368.)



2814

The clerk shall post notice of the time for hearing the proof at the courthouse where the hearing is to be held and at least 10 days prior to the hearing.

(Enacted by Stats. 1943, Ch. 368.)



2815

Upon submission of proof of completion after entry of the decree of the court, the court shall enter a supplemental decree determining the right before it and in event of failure, after entry of the decree of the court, to submit proof within the time allowed or to move for and secure an extension of time to do so the court shall enter a supplemental decree denying the right involved.

(Enacted by Stats. 1943, Ch. 368.)



2816

All persons claiming rights under incomplete appropriations who fail to complete their appropriations within the limit of time fixed by the board in its order of determination, or within such further time granted upon motion made prior to the expiration of the time limit as the court finds equitable and just, shall be deemed to have abandoned their rights of appropriation insofar as the same remain incomplete, and such appropriators shall be deemed and held to have no right, title or interest in or to the water of the stream system insofar as their appropriations have not been completed.

(Amended by Stats. 1957, Ch. 1932.)



2817

Appeals from any action of the court under this article may be taken by the board or any party in interest in the same manner and with the same effect as in the civil cases.

(Amended by Stats. 1957, Ch. 1932.)



2818

This article shall not be construed to confer any rights of appropriation upon parties who shall have abandoned their appropriations or failed to use due diligence in the application of the water to a beneficial use and in the completion of their appropriations.

(Enacted by Stats. 1943, Ch. 368.)



2819

Incomplete appropriations initiated by application under the provisions of the Water Commission Act or this code shall be included in the decree but shall continue to be administered by the board as in other cases. Upon issuance of a license by the board and completion of court review of the board s action under Article 3 (commencing with Section 1126) of Chapter 4 of Part 1, if court review is sought, and upon motion of the licensee or the board, the court shall enter a supplemental decree confirming the right in accordance with the license. Any change authorized by the board pursuant to Chapter 10 (commencing with Section 1700), Part 2, of this division, shall in like manner be the subject of a supplemental decree.

(Amended by Stats. 1996, Ch. 659, Sec. 18. Effective January 1, 1997.)



2820

After revocation by the board of a permit or license relating to a right included in the decree and upon completion of court review of the board s action under Article 3 (commencing with Section 1126) of Chapter 4 of Part 1, if court review is sought, the court shall, upon motion of the board or any interested party, enter a supplemental decree denying the right involved.

(Amended by Stats. 1996, Ch. 659, Sec. 19. Effective January 1, 1997.)






ARTICLE 12. Service of Copy of Decree

2825

The board shall furnish to each claimant whose rights are decreed a copy of the decree and a notice of the entry thereof.

(Amended by Stats. 1957, Ch. 1932.)



2826

Upon entry of a supplemental decree establishing or modifying a right, the board shall furnish to each claimant who could be significantly affected, at his last known address, a copy of the supplemental decree and a notice of entry thereof.

(Amended by Stats. 1976, Ch. 545.)






ARTICLE 13. Expenses of Determination

2850

At the time of the submission of proofs, the board shall collect from each claimant the fee established pursuant to Section 1528.

(Amended by Stats. 2003, Ch. 741, Sec. 87. Effective January 1, 2004.)



2851

At the time of, or as soon as practicable after the mailing of, its order of determination the board shall compute the entire expense it has incurred in performing the duties prescribed in this chapter, including salaries, wages, traveling expenses, and all costs of whatever character which are properly chargeable to the proceeding.

(Amended by Stats. 1957, Ch. 1932.)



2852

If the total amount of expense exceeds the total amount received from claimants at the time of submission of proofs, the excess expense shall be equitably apportioned by the board against the parties to the proceeding.

(Amended by Stats. 1957, Ch. 1932.)



2853

A statement setting forth the expense and the apportionments thereof against the respective parties shall be sent by registered mail by the board to each of the parties and filed with the court.

(Amended by Stats. 1957, Ch. 1932.)



2855

Upon application in writing by any party aggrieved within 30 days after the statement of expense and the apportionment thereof has been mailed to the parties, the court shall after expiration of said period set for hearing the determination of any objections to the expense or to the apportionments thereof.

(Amended by Stats. 1955, Ch. 629.)



2856

The clerk of the court shall, at least 10 days prior to the date of hearing, give notice thereof by mail to all parties.

(Enacted by Stats. 1943, Ch. 368.)



2857

If no objection is filed with the court within the prescribed periods the court upon ex parte application of the board shall enter a judgment against the parties in favor of the board in the amounts apportioned to them.

(Amended by Stats. 1963, Ch. 329.)



2858

Any party failing to object to the expense or the apportionments thereof waives all objections thereto.

(Enacted by Stats. 1943, Ch. 368.)



2859

Upon the hearing of objections to the expense or the apportionments thereof the court shall determine the expense and its apportionment as the court deems equitable and shall enter judgment against the parties in favor of the board in the amounts apportioned to them.

(Amended by Stats. 1963, Ch. 329.)



2862

All money paid to or collected by the board, as provided in this article, shall be paid, at least once each month, accompanied by a detailed statement thereof, into the Water Resources Control Board Revolving Fund, which fund is continued in existence.

(Amended by Stats. 1969, Ch. 482.)



2863

All or any part of the money in the Water Resources Control Board Revolving Fund may be drawn from the State Treasury upon the approval of the Department of Finance without the submission of receipts, vouchers, or itemized statements, and used by the board in paying costs of making determinations of water rights as provided in this part.

(Amended by Stats. 1974, Ch. 1221.)



2864

If the funds available for use by the board are inadequate to enable it to undertake the expense of any proceeding under this chapter or if in its judgment reimbursement for the expense of any such proceeding is not reasonably certain, it may refuse to proceed with its investigation and to undertake the proceeding, unless and until such provision is made by persons interested as may be satisfactory to the board and deemed by it sufficient to secure reimbursement or payment to it for its expenses.

(Amended by Stats. 1957, Ch. 1932.)



2865

During the pendency of any proceedings under this chapter, the board, after at least 20 days notice to the parties, may order interim or partial payments of the expense to be made by the parties as the board deems proper and equitable under the circumstances.

(Added by Stats. 2003, Ch. 741, Sec. 88. Effective January 1, 2004.)



2866

The Department of Finance shall, from time to time, review the status of the Water Resources Control Board Revolving Fund to determine whether there are excess amounts of money therein not needed to carry out the provisions of this chapter. If the Department of Finance determines there are such excess amounts of money in the fund, it shall notify the State Controller and the State Controller shall transfer such excess amounts of money to the General Fund.

(Amended by Stats. 1969, Ch. 482.)



2868

If a party fails to pay the expenses apportioned to that party when due, the board may refer the matter for collection of the unpaid expenses pursuant to Section 1536.

(Added by Stats. 2003, Ch. 741, Sec. 89. Effective January 1, 2004.)









CHAPTER 4. Modification of Decrees

2900

In rendering its decree for the determination of rights to water, whether in suits referred to the board under the provisions of Chapter 1 of this part or in adjudications under the provisions of Chapter 3 of this part, the court may provide that the board or any party affected by the decree may, at any time within three years from entry thereof, apply to the court for a modification of the decree insofar only as the decree determines quantities of water, and after hearing the motion and any competent and admissible evidence offered in support of or against the motion the court may modify the decree by increasing or decreasing the quantities of water therein allowed.

(Amended by Stats. 1957, Ch. 1932.)









PART 4. DISTRIBUTION OF WATER IN WATERMASTER SERVICE AREAS

CHAPTER 1. General Provisions

4000

As used in this part, service area applies to watermaster districts heretofore established and to watermaster service areas hereafter established pursuant to this part.

(Enacted by Stats. 1943, Ch. 368.)



4001

As used in this part, conduit includes ditches, pipe lines, and other means of diversion.

(Enacted by Stats. 1943, Ch. 368.)



4002

Any duty or authority vested in a watermaster may be exercised by the watermaster directly or through the agency of a deputy watermaster, if there is one.

(Enacted by Stats. 1943, Ch. 368.)



4003

As used in this part, fiscal year means the year beginning July 1 of any calendar year and ending June 30 of the following calendar year.

(Added by Stats. 1961, Ch. 360.)






CHAPTER 2. Creation of Watermaster Service Areas

4025

The department shall divide the State into watermaster service areas so constituted and adjusted as to insure the most practical and economical supervision of the distribution of water on the part of the State.

(Enacted by Stats. 1943, Ch. 368.)



4026

Service areas shall be created from time to time as rights to water are ascertained and determined.

(Enacted by Stats. 1943, Ch. 368.)



4027

The rights may be ascertained and determined by any or all of the following:

(a) Under procedure provided for in this division;

(b) Under procedure provided by law, other than this division;

(c) By agreement in writing entered into by the respective claimants;

(d) By permits and licenses issued subsequent to any such adjudication or agreement.

(Enacted by Stats. 1943, Ch. 368.)



4028

When rights are ascertained and determined by agreement, the agreement shall be recorded in the office of the county recorder of each county in which is situated any water rights involved, and in the office of the county recorder of each county in which is situated the land, or any portion thereof, on which any water involved is, or is entitled to be, used.

(Enacted by Stats. 1943, Ch. 368.)



4028.5

When rights are ascertained and determined by court decree, certified copies of the decree shall be recorded as agreements are required to be recorded by Section 4028.

(Added by Stats. 1943, Ch. 375.)



4029

Upon the creation of a service area the department shall record in the office of the county recorder of each county in which a portion of the service area is situated a certified copy of the order creating the service area and a description by 40-acre subdivision or other smallest subdivisions of the public land surveys of all of the land within the service area which is within the county in which the description is recorded.

(Amended by Stats. 1959, Ch. 51.)



4030

From time to time the department shall record supplemental or revised descriptions as the descriptions are changed.

(Amended by Stats. 1959, Ch. 51.)



4032

Service areas may be enlarged, reduced, consolidated, or abolished from time to time as convenience of administration may require.

(Enacted by Stats. 1943, Ch. 368.)






CHAPTER 3. Watermasters

4050

(a) Upon written request submitted to the department by the owners or governing bodies of at least 15 percent of the conduits lawfully entitled to directly divert water from the streams or other sources of water supply in any service area, the department may, if it determines that it is necessary, appoint a watermaster and if necessary, in its discretion, one or more deputy watermasters for the service area.

(b) Upon petition, made to a court in which a relevant judicial decree has been entered, by the owners or governing bodies of at least 15 percent of the conduits lawfully entitled to directly divert water from the streams or other sources of water supply in any service area, the court may appoint a public agency as watermaster under this part to replace the watermaster appointed by the department.

(c) (1) A watermaster appointed pursuant to subdivision (b) shall have the powers and duties prescribed by the court pursuant to the exercise of its judicial authority, which may include any powers and duties prescribed by this part.

(2) This part shall apply to the service area for which a watermaster is appointed pursuant to subdivision (b) only to the extent determined by the court.

(d) (1) If in response to a petition made to a court, the court appoints a watermaster in a service area in which the department previously appointed a watermaster, upon the appointment of the new watermaster becoming effective, the department shall not be responsible for carrying out any of the duties and obligations of this part, including any responsibility for the funding of the expenses of administration or distribution pursuant to Chapter 7 (commencing with Section 4200).

(2) If in response to a petition made to a court, the court appoints a watermaster in a service area in which the department previously appointed a watermaster, upon the appointment of the new watermaster becoming effective and in the discretion of the department, any fixed waterflow measuring device and fixed distribution structure installed by the department shall either be removed from the service area by the department, or transferred at no charge to the new watermaster appointed by the court. With respect to any waterflow measuring device or fixed distribution structure transferred to the new watermaster, all rights, duties, and obligations of the department shall accompany the transfer and shall be assumed by the new watermaster, and the new watermaster shall hold the department harmless for any and all claims or causes of action relative to the items transferred that arise subsequent to the transfer.

(Amended by Stats. 2006, Ch. 246, Sec. 1. Effective January 1, 2007.)



4051

The department may from time to time discontinue watermaster service in any service area, if necessity therefor ceases, and revive the service whenever and as frequently as necessity exists.

(Enacted by Stats. 1943, Ch. 368.)



4052

The watermaster shall be properly qualified and shall perform the duties imposed on him by this part as an employee under the general supervision and control of the department.

(Enacted by Stats. 1943, Ch. 368.)



4053

Watermasters, in addition to compensation for their services, shall receive necessary travel expenses incurred in the performance of their duties.

(Enacted by Stats. 1943, Ch. 368.)






CHAPTER 4. Construction and Maintenance of Works and Measuring Devices

ARTICLE 1. By Owners of Conduits

4100

The owner of every conduit subject to regulation by a watermaster shall construct and maintain to the satisfaction of the department a substantial and serviceable diversion dam or works in the channel of the stream from which the water is diverted.

(Enacted by Stats. 1943, Ch. 368.)



4101

The owner of a conduit shall construct and maintain to the satisfaction of the department a substantial and serviceable headgate in the conduit through which the water is diverted at or near the diversion dam or works.

(Enacted by Stats. 1943, Ch. 368.)



4102

The headgate shall be of such construction that it can be locked and kept closed by the watermaster.

(Enacted by Stats. 1943, Ch. 368.)



4103

The owner of a conduit shall construct and maintain such water flow measuring devices at such points along the conduit as may be required and approved by the department for the purpose of assisting the watermaster in determining the amounts of water which are being diverted and applied to beneficial use.

(Enacted by Stats. 1943, Ch. 368.)



4104

If the owner of any conduit refuses or neglects to construct and maintain the diversion dam or works, the headgate, or the measuring devices provided for in this article after 30 days notice by the department so to do, the watermaster may close the conduit, and it shall not be opened or any water diverted from the source of supply until the requirements of the department as to the diversion dam or works, the headgate, or the measuring devices have been complied with.

(Enacted by Stats. 1943, Ch. 368.)






ARTICLE 2. By Owners of Reservoirs

4125

The owner of every reservoir which is subject to regulation by a watermaster and which is located across or upon the bed of a natural stream or requires the use of a natural stream channel shall construct and maintain such measuring devices below the reservoir in the stream and such measuring devices above the reservoir on each stream or source of supply discharging into the reservoir as may be required and approved by the department for the purpose of assisting the department or the watermaster in determining the amounts of water to which the owner is entitled and the amounts of water which the owner is diverting, storing, and applying to beneficial use.

(Enacted by Stats. 1943, Ch. 368.)



4126

If the owner of any reservoir neglects or refuses to construct and maintain the measuring devices provided for in this article after 30 days notice by the department, the watermaster may open the outlet of the reservoir and the outlet shall not be closed, except by order of the department, until the requirements of the department as to the measuring devices are complied with.

(Enacted by Stats. 1943, Ch. 368.)









CHAPTER 5. Distribution of Water in Service Areas

ARTICLE 1. Procedure of Distribution

4150

The department may make such reasonable regulations to secure distribution of water in accordance with determined rights as may be needed.

(Enacted by Stats. 1943, Ch. 368.)



4151

The watermaster shall divide the water of the streams or other sources of supply among the several conduits and reservoirs taking water therefrom and so adjust or close the headgates of conduits and regulate the controlling works of reservoirs as may be necessary to insure a distribution of the water among the water users entitled to its use, according to the rights of the users.

(Enacted by Stats. 1943, Ch. 368.)



4152

Whenever in pursuance of his duties the watermaster regulates a headgate to a conduit or the controlling works of a reservoir, he may attach to the headgate or controlling works a written notice properly dated and signed setting forth the fact that the headgate or controlling works have been properly regulated and are wholly under his control.

(Enacted by Stats. 1943, Ch. 368.)



4153

The notice is legal notice to all persons interested in the diversion and distribution of the water of the conduit or reservoir.

(Enacted by Stats. 1943, Ch. 368.)






ARTICLE 2. Remedies for Improper Distribution

4160

Any person who is injured by the action of any watermaster may apply to the superior court of the county in which the injury takes place, for an injunction.

(Enacted by Stats. 1943, Ch. 368.)



4161

Such injunction shall be issued only in case it is shown at the hearing that the watermaster has failed to distribute the water according to the rights as determined by decrees of court, agreements, permits, or licenses as provided in this part.

(Enacted by Stats. 1943, Ch. 368.)









CHAPTER 6. Offenses

4175

Every person who wilfully and without authority opens, closes, changes, or interferes with any headgate, waterbox, or measuring device while it is under the control of the wastermaster, or who wilfully takes or uses water which has been denied him by the watermaster under the provisions of this part is guilty of a misdemeanor.

(Enacted by Stats. 1943, Ch. 368.)



4176

The possession or use of water when it has been so denied him by the watermaster is prima facie evidence of the guilt of the person using it.

(Enacted by Stats. 1943, Ch. 368.)



4177

Every person who violates any of the provisions of this chapter or of Chapter 4 (commencing with Section 4100) is guilty of a misdemeanor and is punishable by a fine of not less than fifty dollars ($50) nor more than five hundred dollars ($500), or by imprisonment in the county jail for not less than 10 days nor more than six months, or by both such fine and imprisonment.

(Amended by Stats. 1984, Ch. 144, Sec. 212.)



4178

A watermaster may arrest any person violating any of the provisions of this chapter or of Chapter 4 (commencing with Section 4100) and to deliver the person to the sheriff or other competent police officer within the county, and immediately thereafter file a complaint with a magistrate against the person so arrested.

(Amended by Stats. 1984, Ch. 144, Sec. 213.)






CHAPTER 7. Expenses of Distribution

ARTICLE 1. General Provisions

4200

The department may incur such expense and make such expenditures as may be necessary to provide for the administration of any service area and the distribution of water therein.

(Enacted by Stats. 1943, Ch. 368.)



4201

All of the cost of administration of a service area and the distribution of water therein shall be paid by the owners of the rights to divert or store water within the service area as provided in this chapter.

(Amended by Stats. 2004, Ch. 230, Sec. 24. Effective August 16, 2004.)






ARTICLE 2. Statement and Budget

4225

The department shall, prior to June 15th of each year, prepare a statement for each service area. The statement shall contain a budget showing the amount of money estimated to be necessary to pay the costs of administration of the service area and the distribution of water therein for the ensuing fiscal year.

(Amended by Stats. 1961, Ch. 360.)



4226

The budget shall include all of the following:

(a) Expenses theretofore incurred for the payment of which funds are not available.

(b) The cost of an annual watermaster report covering the current calendar year to be prepared at the end of said year.

(c) A reasonable estimate for contingencies.

(d) Other costs of administration of the service area or of distribution of water therein.

(Enacted by Stats. 1943, Ch. 368.)



4227

The statement shall also contain an apportionment of the amount of the budget among the owners of the various rights to store or divert within the service area.

(Amended by Stats. 2004, Ch. 230, Sec. 25. Effective August 16, 2004.)



4228

In all cases where a water right is owned by two or more persons, they shall pay in proportion to their respective interests in the water right, and, when the extent of the several interests is known to the department, the statement prepared by the department shall contain an apportionment of the amount to be paid by the various owners of the water right.

(Enacted by Stats. 1943, Ch. 368.)






ARTICLE 3. Apportionment of Expense

4251

One-tenth of the budget for the service area shall be apportioned equally among the respective ownerships of all water rights involved, and except as otherwise provided in this article the remaining nine-tenths shall be apportioned among the ownerships of the respective water rights in accordance with the quantities of water that the owners of the respective water rights are entitled to store or divert within the service area.

(Amended by Stats. 2004, Ch. 230, Sec. 27. Effective August 16, 2004.)



4252

In all cases of rights to divert the direct flow of a stream, without storage, for power development or other nonconsumptive use, where the entire flow so diverted, with the exception of reasonable transportation losses, is returned to the same stream system above the next lower diversion, the owners of these rights shall share on account of these rights only in the equal apportionment of one-tenth of the budget for the service area, and shall not share in so far as these rights are concerned in the apportionment of the remaining nine-tenths.

(Amended by Stats. 2004, Ch. 230, Sec. 28. Effective August 16, 2004.)



4253

In all cases where rights exist to store or divert water for use for more than one purpose, the amount to be paid by the owner of such rights shall be based upon the total amount of water he is entitled to store or divert, and he shall not be required to pay more than one amount on the same water so stored or diverted notwithstanding use for more than one purpose.

(Enacted by Stats. 1943, Ch. 368.)



4254

In making an apportionment to any owner of the right to store water, 350 acre-feet of storage capacity which the owner is entitled to use shall be considered the equivalent of the right to divert one cubic foot per second of the direct flow of a stream.

(Enacted by Stats. 1943, Ch. 368.)






ARTICLE 4. Payment and Collection

4275

Except as provided in Article 5 (commencing with Section 4300), the department, on or before the 15th day of August of each year, shall certify, to the auditor and the board of supervisors of each county having a watermaster service area, or part of a watermaster service area, the amount required, in order to pay the apportionments for the ensuing fiscal year, to be levied on the land used in the storage or diversion, conveyance or distribution of the water stored or diverted under the right and the land on which the water is, or is entitled to be, used.

(Amended by Stats. 1992, Ch. 282, Sec. 1. Effective January 1, 1993.)



4276

The auditor shall enter the amounts of the respective apportionments against the respective parcels of land as they appear on the current assessment roll. If any parcel is part of a larger parcel, the auditor may enter the apportionment against the larger parcel.

(Repealed and added by Stats. 1961, Ch. 360.)



4277

The board of supervisors of each county in which there lies a watermaster service area or any portion thereof shall annually, and at the time of levying county taxes, levy on the land within the county and within the watermaster service area apportionments sufficient to raise the amounts certified by the department.

(Repealed and added by Stats. 1961, Ch. 360.)



4278

Apportionments levied pursuant to this article shall be collected at the same time and in the same manner as county taxes. So far as applicable, all provisions of law relating to the equalization, levy, payment, and collection of county taxes shall apply to such apportionments and all provisions of law relating to the duties of county officers in relation to county taxes shall apply to such apportionments, except as otherwise expressly provided by this chapter, so far as the same are or may be made applicable.

(Repealed and added by Stats. 1961, Ch. 360.)



4279

All money raised by such apportionments shall be accounted for separately as to each watermaster service area. All such money shall be transmitted by January 1 and July 1 of each year to the department for deposit in the Water Resources Revolving Fund.

(Repealed and added by Stats. 1961, Ch. 360.)






ARTICLE 5. Payment by and Collection From State Agencies and Public Entities

4300

If the owner of the right is a county, municipality, district, political subdivision, public corporation, or state agency, or is public utility as defined in the Public Utilities Code, the department shall, on or before the 15th day of June of each year, serve each such owner named in the statement with a true copy thereof.

(Repealed and added by Stats. 1961, Ch. 360.)



4301

Service on such owners may be made personally, or by mail as provided by Section 1013 of the Code of Civil Procedure.

(Repealed and added by Stats. 1961, Ch. 360.)



4302

Each such owner shall, on or before the 10th day of December of the year in which the apportionment was made, pay to the department the amount apportioned to such owner. Unless payment is made on or before said date, payment shall become delinquent and 10 percent thereof shall be added thereto as a penalty for delinquency.

(Repealed and added by Stats. 1961, Ch. 360.)



4303

If the owner of the right is a county, municipality, district, political subdivision, public corporation, or state agency, the amount apportioned, together with the penalty in case of delinquency, is a legal charge against the general fund thereof or such fund as may be provided for the maintenance and operation of its public works.

(Repealed and added by Stats. 1961, Ch. 360.)



4304

If the owner of the right is a public utility as defined in the Public Utilities Code, the amount apportioned, together with the penalty in case of delinquency, is a lien against any money of the public utility.

(Repealed and added by Stats. 1961, Ch. 360.)



4305

At any time after 30 days after any payment due under this article becomes delinquent the department may institute in the name of the people of the State an action to compel payment of the charge against the owner and, in the case of a public utility, to foreclose the lien against any money of the public utility.

(Repealed and added by Stats. 1961, Ch. 360.)






ARTICLE 6. Alternative Method of Payment by Owners

4325

The procedure set forth in this article for collecting and making available money for watermaster distribution is in lieu of that set forth in the other provisions of this chapter.

(Enacted by Stats. 1943, Ch. 368.)



4326

Whenever all the owners of rights to water within any service area, by agreement in writing, shall have organized themselves into an association for the purpose of financing the distribution of the water to which they are entitled and shall have agreed therein as to the apportionment of the expense and the payment thereof and shall have filed with the department a copy of the agreement duly certified and authenticated by the president and secretary of the association, the department shall thereafter submit the statement provided for in this chapter to the association.

(Enacted by Stats. 1943, Ch. 368.)



4327

The statement shall be submitted on or before the first day of September of the year preceding that for which it is made.

(Amended by Stats. 2004, Ch. 230, Sec. 29. Effective August 16, 2004.)



4329

The association shall pay the total amount apportioned to it to the department on or before the first day of December next succeeding the receipt of the statement.

(Amended by Stats. 1957, Ch. 1411.)



4330

The department shall deposit the money in the Water Resources Revolving Fund to the credit of the amount of the service area affected.

(Amended by Stats. 1957, Ch. 1411.)



4331

The department may refuse to render watermaster service to such service area during any calendar year next succeeding the first day of December of any year during which the association fails to pay the total amount apportioned to it on or before the first day of December of such year.

(Enacted by Stats. 1943, Ch. 368.)



4334

All of the provisions of this chapter relating to the expenses of service areas which are not in conflict with this article shall apply to expenses of service areas under this article.

(Enacted by Stats. 1943, Ch. 368.)



4335

If, at the time of creation of a service area, all the owners have formed an association by agreement in writing and have filed a certified copy of the agreement as provided in this article, the department need not file a certified copy of the order creating the service area or a description of the land within the service area in the office of any county recorder.

(Enacted by Stats. 1943, Ch. 368.)









CHAPTER 8. The Water Resources Revolving Fund

4351

Separate accounts shall be established in the fund to the credit of the various service areas now in existence or hereafter created from time to time.

(Amended by Stats. 1957, Ch. 1411.)



4357

The expenditures for the supervision of the distribution of water in any service area shall be paid from that portion or account of the Water Resources Revolving Fund credited on the department s books to that service area, upon claims approved by the department and otherwise audited and approved as may be required in the case of other claims against the state.

(Amended by Stats. 2004, Ch. 230, Sec. 30. Effective August 16, 2004.)



4358

Any money remaining in the watermaster service area accounts of the Water Resources Revolving Fund at the end of any year shall be available for use the following year for the respective service areas to which credited.

(Amended by Stats. 1957, Ch. 1411.)






CHAPTER 9. Alternative Distribution Procedure

4400

The foregoing provisions of this part shall be applicable to this chapter, so far as adaptable thereto or consistent therewith, and whenever rights to water have been ascertained and determined as specified in Section 4027 the department may elect to proceed under this chapter.

(Added by Stats. 1943, Ch. 657.)



4401

Insofar as the foregoing provisions of this part may not be adaptable to or may be inconsistent with the provisions of any decree of court, the department may conform to the requirements of such decree of court and observe the foregoing provisions of this part only insofar as the same may be adaptable to or consistent with such decree of court.

(Added by Stats. 1943, Ch. 657.)



4402

In the event an order or decree of court provides for an allocation among and payment of costs of water distribution by the owners of the rights decreed, the department, in lieu of the procedures provided in the foregoing provisions of this part for allocation and payment of costs, may proceed in accordance with such decree and as hereinafter provided.

(Added by Stats. 1943, Ch. 657.)



4403

A certified copy of the order or decree shall be recorded in the county or counties wherein the water is diverted or used and a certified copy filed in the office of the department and such recordation and filing shall constitute constructive notice of the provisions of the order or decree to the owners of the rights decreed and their successors in interest.

(Added by Stats. 1943, Ch. 657.)



4404

Obligations to pay for the respective allocations of cost set forth in the order or decree may be enforced by the department against the respective owners or their successors by execution or as may be otherwise provided in such order or decree.

(Added by Stats. 1943, Ch. 657.)



4406

The total sum thus made available shall be subject to expenditure by the department in performing said work, and any money remaining at the end of any year shall be available for use the following year for the respective watermaster district to which credited.

(Added by Stats. 1943, Ch. 657.)



4407

Any moneys collected or received by the department for or on account of owners of the rights involved may be placed in a special deposit fund and paid out in accordance with the provisions of the order or decree or as provided for by the agreement between the owners of the rights affected thereby.

(Added by Stats. 1943, Ch. 657.)









PART 5. RECORDATION OF WATER EXTRACTIONS AND DIVERSIONS

4999

The Legislature finds and declares that by reason of the combination of light rainfall, concentrated population, the transition of considerable areas of land from agricultural use to urban use, and a similar dependence on ground water supplies which prevails in the Counties of Riverside, San Bernardino, Los Angeles, and Ventura, together with the fact that most such underground water supplies are overdrawn, it is necessary that the provisions of this part apply to said counties only.

(Amended by Stats. 1959, Ch. 526.)



5000

As used in this Part 5, the following terms shall have the respective meanings stated below, viz:

(a) Ground water means water beneath the surface of the ground whether or not flowing through known and definite channels.

(b) Surface water means water on the surface of the ground.

(c) Four counties means the Counties of Riverside, San Bernardino, Los Angeles, and Ventura.

(d) Person means all persons whether natural or artificial, including the United States of America, the State of California, and all political subdivisions, districts, municipalities and public agencies of or in either the State or the United States.

(e) Sources means any point of diversion or extraction of water and includes among other things wells, tunnels, and headworks.

(Amended by Stats. 1959, Ch. 526.)



5001

Each person who, after 1955, extracts ground water in excess of 25 acre-feet in any year shall file with the board on or before March 1st of the succeeding year a Notice of Extraction and Diversion of Water (hereinafter called notice ) in the form provided in Section 5002; provided, however, that no notice need be filed with respect to, and there shall not be required to be included in any such notice, (a) information concerning the extraction or diversion of water from a source from which less than 10 acre-feet has been taken during such year, (b) information concerning a taking or diversion of surface water for the purpose of generating electrical energy and other nonconsumptive uses, and for incidental uses in connection therewith, or (c) information concerning extractions or diversions of water which are included in annual reports filed with a court or the board by a watermaster appointed by a court or pursuant to statute to administer a final judgment determining rights to water, which reports identify the persons who have extracted or diverted water and give the general place of use and the quantity of water which has been extracted or diverted from each source.

(Amended by Stats. 1967, Ch. 62.)



5002

Each notice shall be on a form provided by the board. The first notice filed by any person shall state:

(a) The name of the person extracting ground water or diverting surface water.

(b) The quantity of water taken and the method of measurement used by such person or his predecessor in interest in each preceding year from each surface or ground water source; provided, that if the period of such taking exceeds 10 years, such person is not required to state such quantities for any period greater than the preceding 10 calendar years.

(c) The location (sufficient for identification) of each surface or ground water source through or by means of which water has been taken, and if any person or persons other than the person filing said notice claims any interest in such source or the right to extract water therefrom, the name or names, so far as known, of such other person or persons.

(d) A general description of the area in which such water has been used.

(e) Any other facts which the board may require by general regulation and which tend to prove the facts required by this section to be stated, the origin of water supplying any ground water source mentioned in the notice, water levels in any such source, or the extent of any ground water basin from which such water is withdrawn.

(f) Any person diverting only surface water and not more than 25 acre-feet of ground water in any year need not file such notice for such year.

Notices, other than the first notice filed, shall state, in addition to the name of the person extracting or diverting such water:

First: The quantity of water taken from each surface and ground water source from which such person received any water in the preceding calendar year.

Second: Location of each such surface and ground water source through or by means of which water has been taken in such preceding year. This may be stated, so far as applicable, by reference to the water sources described in the original notice.

Third: If such person diverts surface water in excess of three miner s inches, such person shall further state in said notice the period or periods of such diversion, and the maximum and minimum flows so diverted in each period.

Fourth: Any other facts which the board may require by general regulation, and which tend to prove facts required by this subdivision to be stated, the origin of water supplying any surface or ground water source mentioned in the notice, water levels or flow in any such source, or the extent or origin of the water source supplying the ground water supply from which such water is extracted.

(Amended by Stats. 1957, Ch. 1932.)



5003

No prescriptive right that might otherwise accrue to extract ground water shall arise or accrue to, nor shall any statute of limitations operate in regard to the ground water in the four counties after the year 1956 in favor of any person required to file a notice of extraction and diversion of water, until that person files with the board the first Notice of Extraction and Diversion of Water substantially in the form mentioned in Section 5002. As to each person who fails to file that notice by the end of the year in 1957, it shall be deemed for the period from that time until the first notice of the person is filed, that no claim of right to the extraction of ground water from any source in the four counties has been made by the person, and that water extracted by the person from the ground water source during that period has not been devoted to or used for any beneficial use. The beneficial use of water from any ground water source within the four counties in any year by the person shall be deemed not to exceed the quantity reported in the notice filed for that year.

(Amended by Stats. 2006, Ch. 538, Sec. 669. Effective January 1, 2007.)



5004

After the year 1959, failure to file with the board a notice for any calendar year within six months after the close of such calendar year shall be deemed equivalent for all purposes to nonuse for such year of any ground water within the four counties by each person failing to so file a notice within said period; provided, that this section and Section 5003 shall not apply to any person whose aggregate extractions of ground water in any year does not exceed 25 acre-feet nor to any extractions of ground water with respect to which no notice is required to be filed under this part.

(Amended by Stats. 1959, Ch. 526.)



5005

Except as specified in Section 5004, failure to file the notice or delay in filing the same shall not cause the loss of rights to ground water which existed on January 1, 1956.

(Added by Stats. 1955, Ch. 1869.)



5006

Each notice shall be sworn to and shall be accompanied by a filing fee which shall be fixed by the board pursuant to Section 1529.

(Amended by Stats. 2003, Ch. 741, Sec. 90. Effective January 1, 2004.)



5007

Any person may apply to the board to investigate the facts stated in any specified notice so filed and to state in writing its determination of the facts found by it upon such investigation. The cost of such investigation and determination shall be paid by such applicant by such deposits or in such payments as may be fixed by the board. In the event the board makes a determination which differs in any material respect from the facts contained in the notice, then, prior to making its final determination, the board shall notify both the person filing said notice and the person requesting a determination of facts of its proposed findings, and shall invite either party to submit further information prior to making its final determination, and no such final determination shall be made until sixty (60) days after the parties have been so notified of the board s proposed determination.

In any action or proceeding hereafter pending in which the facts, or any of them, contained in the notices so filed are material, such notices shall not be evidence of any fact stated therein, but such determination by the board shall be prima facie evidence of said facts.

(Amended by Stats. 1957, Ch. 1932.)



5008

The making of any willful misstatement in any notice shall be a misdemeanor, punishable by a fine of not exceeding one thousand dollars ($1,000) or by imprisonment in the county jail for not to exceed six months, or both.

(Amended by Stats. 1983, Ch. 1092, Sec. 408. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



5009

(a) (1) Notwithstanding any other provision of this part, on and after January 1, 2005, each person who extracts groundwater in a board-designated local area, and who is otherwise subject to this part, shall file the required notice with the appropriate local agency designated pursuant to subdivision (e), instead of the board, in accordance with this part. The notice shall be on a form provided by the local agency and the content of the form shall be determined by the local agency in accordance with Section 5002. To the extent possible, the form shall consolidate the notice required under this section with other reports required by the local agency relating to the extraction of groundwater.

(2) A person who is subject to this section is subject to this part in the same manner and to the same extent as a person who files his or her notice with the board.

(b) Each notice filed with the local agency may include a filing fee determined by the local agency. If the local agency chooses to impose a filing fee, the local agency shall calculate the amount of the fee to pay for administrative expenses incurred in connection with the processing, compiling, and retaining of the notices, but in no event shall the fee amount exceed that amount charged by the board pursuant to Section 5006.

(c) The local agency shall make available to governmental agencies the information collected pursuant to this section.

(d) For the purposes of this section:

(1) Board-designated local area means the area entirely within the jurisdiction of the local agency that the board has determined shall be subject to this section, and any area for which the local agency has formally agreed to accept the required notice.

(2) Local agency means the local public agency or court appointed watermaster that has been designated by the board in accordance with subdivision (e).

(e) The board shall designate an entity as a local agency for the purposes of this section, if the board determines that all of the following apply:

(1) The entity has volunteered to be designated.

(2) The entity has responsibilities relating to the extraction or use of groundwater.

(3) The entity has made satisfactory arrangements with the board to identify which groundwater extractors are within the designated local area and to avoid the submission of notices to both the board and one or more local agencies.

(4) The entity has made satisfactory arrangements with the board to maintain records filed under this part for extractions within the designated local area, and to make those records available to governmental agencies.

(Amended by Stats. 2006, Ch. 374, Sec. 1. Effective January 1, 2007.)






PART 5.1. STATEMENTS OF WATER DIVERSIONS AND USE

5100

As used in this part:

(a) Best available technologies means technologies at the highest technically practical level, using flow totaling devices, and if necessary, data loggers and telemetry.

(b) Best professional practices means practices attaining and maintaining the accuracy of measurement and reporting devices and methods.

(c) Diversion means taking water by gravity or pumping from a surface stream or subterranean stream flowing through a known and definite channel, or other body of surface water, into a canal, pipeline, or other conduit, and includes impoundment of water in a reservoir.

(d) Person means all persons whether natural or artificial, including the United States of America, State of California, and all political subdivisions, districts, municipalities, and public agencies.

(Amended by Stats. 2009, 7th Ex. Sess., Ch. 2, Sec. 3. Effective February 3, 2010.)



5101

Each person who, after December 31, 1965, diverts water shall file with the board, prior to July 1 of the succeeding year, a statement of his or her diversion and use, except that a statement is not required to be filed if the diversion is any of the following:

(a) From a spring that does not flow off the property on which it is located and from which the person s aggregate diversions do not exceed 25 acre-feet in any year.

(b) Covered by a registration for small domestic use, small irrigation use, or livestock stockpond use, or permit or license to appropriate water on file with the board.

(c) Included in a notice filed pursuant to Part 5 (commencing with Section 4999).

(d) Regulated by a watermaster appointed by the department and included in annual reports filed with a court or the board by the watermaster, which reports identify the persons who have diverted water and describe the general purposes and the place, the use, and the quantity of water that has been diverted from each source.

(e) Included in annual reports filed with a court or the board by a watermaster appointed by a court or pursuant to statute to administer a final judgment determining rights to water, which reports identify the persons who have diverted water and give the general place of use and the quantity of water that has been diverted from each source.

(f) For use in compliance with Article 2.5 (commencing with Section 1226) or Article 2.7 (commencing with Section 1228) of Chapter 1 of Part 2.

(g) A diversion that occurs before January 1, 2009, if any of the following applies:

(1) The diversion is from a spring that does not flow off the property on which it is located, and the person s aggregate diversions do not exceed 25 acre-feet in any year.

(2) The diversion is covered by an application to appropriate water on file with the board.

(3) The diversion is reported by the department in its hydrologic data bulletins.

(4) The diversion is included in the consumptive use data for the Delta lowlands published by the department in its hydrologic data bulletins.

(Amended by Stats. 2011, Ch. 579, Sec. 10. Effective January 1, 2012.)



5102

The statement may be filed either by the person who is diverting water or, on his behalf, by an agency which he designates and which maintains a record of the water diverted. A separate statement shall be filed for each point of diversion.

(Amended by Stats. 1967, Ch. 62.)



5103

Each statement shall be prepared on a form provided by the board. The statement shall include all of the following information:

(a) The name and address of the person who diverted water and of the person filing the statement.

(b) The name of the stream or other source from which water was diverted, and the name of the next major stream or other body of water to which the source is tributary.

(c) The place of diversion. The location of the diversion works shall be depicted on a specific United States Geological Survey topographic map, or shall be identified using the California Coordinate System, or latitude and longitude measurements. If assigned, the public land description to the nearest 40-acre subdivision and the assessor s parcel number shall also be provided.

(d) The capacity of the diversion works and of the storage reservoir, if any, and the months in which water was used during the preceding calendar year.

(e) (1) On and after January 1, 2012, monthly records of water diversions. The measurements of the diversion shall be made using best available technologies and best professional practices. Nothing in this paragraph shall be construed to require the implementation of technologies or practices by a person who provides to the board documentation demonstrating that the implementation of those practices is not locally cost effective.

(2) (A) The terms of, and eligibility for, any grant or loan awarded or administered by the department, the board, or the California Bay-Delta Authority on behalf of a person that is subject to paragraph (1) shall be conditioned on compliance with that paragraph.

(B) Notwithstanding subparagraph (A), the board may determine that a person is eligible for a grant or loan even though the person is not complying with paragraph (1), if both of the following apply:

(i) The board determines that the grant or loan will assist the grantee or loan recipient in complying with paragraph (1).

(ii) The person has submitted to the board a one-year schedule for complying with paragraph (1).

(C) It is the intent of the Legislature that the requirements of this subdivision shall complement and not affect the scope of authority granted to the board by provisions of law other than this article.

(f) The purpose of use.

(g) A general description of the area in which the water was used. The location of the place of use shall be depicted on a specific United States Geological Survey topographic map and on any other maps with identifiable landmarks. If assigned, the public land description to the nearest 40-acre subdivision and the assessor s parcel number shall also be provided.

(h) The year in which the diversion was commenced as near as is known.

(Amended by Stats. 2009, 7th Ex. Sess., Ch. 2, Sec. 5. Effective February 3, 2010.)



5104

(a) Supplemental statements shall be filed at three-year intervals, prior to July 1 of the year next succeeding the end of each three-year interval. They shall contain the quantity of water diverted and the rate of diversion by months in each of the preceding three calendar years and any change in the other information contained in the preceding statement.

(b) If there is a change in the name or address of the person diverting the water, a supplemental statement shall be filed with the board that includes the change in name or address.

(Amended by Stats. 1996, Ch. 667, Sec. 10. Effective September 20, 1996.)



5105

Upon failure of any person to file a statement required by this part, the board may, at the expense of such person, investigate and determine in writing the facts required by either Sections 5103 or 5104, provided the board first gives such person written notice of its intention to investigate and determine the facts and 60 days in which to file the statement without penalty.

(Added by Stats. 1965, Ch. 1430.)



5106

(a) Neither the statements submitted under this part nor the determination of facts by the board pursuant to Section 5105 shall establish or constitute evidence of a right to divert or use water.

(b) (1) The board may rely on the names and addresses included in statements submitted under this part for the purpose of determining the names and addresses of persons who are to receive notices with regard to proceedings before the board.

(2) Notwithstanding paragraph (1), any person may submit, in writing, a request to the board to provide notification to a different address, and the board shall provide the notification to that address.

(3) If the board provides notice to persons who file statements under this part, the notice shall not be determined to be inadequate on the basis that notice was not received by a person, other than a party to whom the board s action is directed, who fails to file a statement required to be filed under this part.

(4) This subdivision does not affect the requirement in Section 2527 to provide notice to all persons who own land that appears to be riparian to the stream system.

(c) In any proceeding before the board to determine whether an application for a permit to appropriate water should be approved, any statement submitted under this part or determination by the board pursuant to Section 5105 is evidence of the facts stated therein.

(Amended by Stats. 1997, Ch. 323, Sec. 22. Effective January 1, 1998.)



5107

(a) The making of any willful misstatement pursuant to this part is a misdemeanor punishable by a fine not exceeding one thousand dollars ($1,000) or by imprisonment in the county jail for not to exceed six months, or both.

(b) Any person who fails to file a statement required to be filed under this part for a diversion or use that occurs after January 1, 2009, who tampers with any measuring device, or who makes a material misstatement pursuant to this part may be liable civilly as provided in subdivisions (c) and (d).

(c) Civil liability may be administratively imposed by the board pursuant to Section 1055 in an amount not to exceed the following amounts:

(1) For failure to file a statement, one thousand dollars ($1,000), plus five hundred dollars ($500) per day for each additional day on which the violation continues if the person fails to file a statement within 30 days after the board has called the violation to the attention of that person.

(2) For a violation resulting from a physical malfunction of a measuring device not caused by the person or any other unintentional misstatement, two hundred fifty dollars ($250), plus two hundred fifty dollars ($250) per day for each additional day on which the measuring device continues to malfunction or the misstatement is not corrected if the person fails to correct or repair the measuring device or correct the misstatement within 60 days after the board has called the malfunction or violation to the attention of that person.

(3) For knowingly tampering with any measuring device or knowingly making a material misstatement in a statement filed under this part, twenty-five thousand dollars ($25,000), plus one thousand dollars ($1,000) for each day on which the violation continues if the person fails to correct the violation within 30 days after the board has called the violation to the attention of that person.

(4) For any other violation, five hundred dollars ($500), plus two hundred fifty dollars ($250) for each additional day on which the violation continues if the person fails to correct the violation within 30 days after the board has called the violation to the attention of that person.

(d) When an additional penalty may be imposed under subdivision (c) for failure to correct a violation or correct or repair a malfunctioning measuring device within a specified period after the violation has been called to a person s attention by the board, the board, for good cause, may provide for a longer period for correction of the problem, and the additional penalty shall not apply if the violation is corrected within the period specified by the board.

(e) In determining the appropriate amount, the board shall consider all relevant circumstances, including, but not limited to, all of the following factors:

(1) The extent of harm caused by the violation.

(2) The nature and persistence of the violation.

(3) The length of time over which the violation occurs.

(4) Any corrective action undertaken by the violator.

(f) All funds recovered pursuant to this section shall be deposited in the Water Rights Fund established pursuant to Section 1550.

(g) Remedies under this section are in addition to, and do not supersede or limit, any other remedies, civil or criminal.

(Amended by Stats. 2009, 7th Ex. Sess., Ch. 2, Sec. 6. Effective February 3, 2010.)






PART 6. KLAMATH RIVER BASIN COMPACT

5900

The Legislature of the State of California hereby ratifies and approves that certain compact designated as the Klamath River Basin Compact between the States of Oregon and California, as set forth in Section 2 of Chapter 113 of the Statutes of 1957, which was approved at Klamath Falls, Oregon, on the seventeenth day of November, 1956, by the California Klamath River Commission, under authority of and in conformity with the provisions of Government Code Sections 8110-8119 (California Stats. 1953, Ch. 1473, p. 3085), and by a similar commission representing the State of Oregon under legislative authority of that state, and the provisions of said compact shall become the law of this State upon said compact becoming effective as provided in Article XIII of said compact.

(Added by Stats. 1959, Ch. 586.)



5901

The provisions of said Klamath River Basin Compact are as follows:

?Article I. Purposes

The major purposes of this compact are, with respect to the water resources of the Klamath River Basin:

A. To facilitate and promote the orderly, integrated and comprehensive development, use, conservation and control thereof for various purposes, including, among others: the use of water for domestic purposes; the development of lands by irrigation and other means; the protection and enhancement of fish, wildlife and recreational resources; the use of water for industrial purposes and hydroelectric power production; and the use and control of water for navigation and flood prevention.

B. To further intergovernmental co-operation and comity with respect to these resources and programs for their use and development and to remove causes of present and future controversies by providing (1) for equitable distribution and use of water among the two states and the Federal Government, (2) for preferential rights to the use of water after the effective date of this compact for the anticipated ultimate requirements for domestic and irrigation purposes in the Upper Klamath River Basin in Oregon and California, and (3) for prescribed relationships between beneficial uses of water as a practicable means of accomplishing such distribution and use.

?Article II. Definition of Terms

As used in this compact:

A. Klamath River Basin shall mean the drainage area of the Klamath River and all its tributaries within the States of California and Oregon and all closed basins included in the Upper Klamath River Basin.

B. Upper Klamath River Basin shall mean the drainage area of the Klamath River and all its tributaries upstream from the boundary between the States of California and Oregon and the closed basins of Butte Valley, Red Rock Valley, Lost River Valley, Swan Lake Valley and Crater Lake, as delineated on the official map of the Upper Klamath River Basin approved on September 6, 1956, by the commissions negotiating this compact and filed with the Secretaries of State of the two states and the General Services Administration of the United States, which map is incorporated by reference and made a part hereof.

C. Commission shall mean the Klamath River Compact Commission as created by Article IX of this compact.

D. Klamath Project of the Bureau of Reclamation of the Department of the Interior of the United States shall mean that area as delineated by appropriate legend on the official map incorporated by reference under subdivision B of this article.

E. Person shall mean any individual or any other entity, public or private, including either state, but excluding the United States.

F. Keno shall mean a point on the Klamath River at the present needle dam, or any substitute control dam constructed in Section 36, Township 39 South, Range 7 East, Willamette Base and Meridian.

G. Water or waters shall mean waters appearing on the surface of the ground in streams, lakes or otherwise, regardless of whether such waters at any time were or will become ground water, but shall not include water extracted from underground sources until after such water is used and becomes surface return flow or waste water.

H. Domestic use shall mean the use of water for human sustenance, sanitation and comfort; for municipal purposes; for livestock watering; for irrigation of family gardens; and for other like purposes.

I. Industrial use shall mean the use of water in manufacturing operations.

J. Irrigation use shall mean the use of water for production of agricultural crops, including grain grown for feeding wildfowl.

?Article III. Distribution and Use of Water

A. There are hereby recognized vested rights to the use of waters originating in the Upper Klamath River Basin validly established and subsisting as of the effective date of this compact under the laws of the state in which the use or diversion is made, including rights to the use of waters for domestic and irrigation uses within the Klamath Project. There are also hereby recognized rights to the use of all waters reasonably required for domestic and irrigation uses which may hereafter be made within the Klamath Project.

B. Subject to the rights described in subdivision A of this article and excepting the uses of water set forth in subdivision E of Article XI, rights to the use of unappropriated waters originating within the Upper Klamath River Basin for any beneficial use in the Upper Klamath River Basin, by direct diversion or by storage for later use, may be acquired by any person after the effective date of this compact by appropriation under the laws of the state where the use is to be made, as modified by the following provisions of this subdivision B and subdivision C of this article, and may not be acquired in any other way:

1. In granting permits to appropriate waters under this subdivision B, as among conflicting applications to appropriate when there is insufficient water to satisfy all such applications, each state shall give preference to applications for a higher use over applications for a lower use in accordance with the following order of uses:

(a) Domestic use,

(b) Irrigation use,

(c) Recreational use, including use for fish and wildlife,

(d) Industrial use,

(e) Generation of hydroelectric power,

(f) Such other uses as are recognized under the laws of the state involved.

These uses are referred to in this compact as uses (a), (b), (c), (d), (e) and (f), respectively. Except as to the superiority of rights to the use of water for use (a) or (b) over the rights to the use of water for use (c), (d), (e) or (f), as governed by subdivision C of this article, upon a permit being granted and a right becoming vested and perfected by use, priority in right to the use of water shall be governed by priority in time within the entire Upper Klamath River Basin regardless of state boundaries. The date of priority of any right to the use of water appropriated for the purposes above enumerated shall be the date of the filing of the application therefor, but such priority shall be dependent on commencement and completion of construction of the necessary works and application of the water to beneficial use with due diligence and within the times specified under the laws of the state where the use is to be made. Each state shall promptly provide the commission and the appropriate official of the other state with complete information as to such applications and as to all actions taken thereon.

2. Conditions on the use of water under this subdivision B in Oregon shall be:

(a) That there shall be no diversion of waters from the Upper Klamath River Basin, but this limitation shall not apply to out-of-basin diversions of waters originating within the drainage area of Fourmile Lake.

(b) That water diverted from Upper Klamath Lake and the Klamath River and its tributaries upstream from Keno, Oregon, for use in Oregon and not consumed therein and appearing as surface return flow and waste water within the Upper Klamath River Basin shall be returned to the Klamath River or its tributaries above Keno, Oregon.

3. Conditions on the use of water under this subdivision B in California shall be:

(a) That the waters diverted from the Klamath River within the Upper Klamath River Basin for use in California shall not be taken outside the Upper Klamath River Basin.

(b) That substantially all of the return flows and waste water finally resulting from such diversions and use appearing as surface waters in the Upper Klamath River Basin shall be made to drain so as to be eventually returned to the Klamath River upstream from Keno, Oregon.

C. 1. All rights, acquired by appropriation after the effective date of this compact, to use waters originating within the Upper Klamath River Basin for use (a) or (b) in the Upper Klamath River Basin in either state shall be superior to any rights, acquired after the effective date of this compact, to use such waters (i) or any purpose outside the Klamath River Basin by diversion in California or (ii) for use (c), (d), (e) or (f) anywhere in the Klamath River Basin. Such superior rights shall exist regardless of their priority in time and may be exercised with respect to inferior rights without the payment of compensation. But such superior rights to use water for use (b) in California shall be limited to the quantity of water necessary to irrigate 100,000 acres of land, and in Oregon shall be limited to the quantity of water necessary to irrigate 200,000 acres of land.

2. The provisions of paragraph 1 of this subdivision C shall not prohibit the acquisition and exercise after the effective date of this compact of rights to store waters originating within the Upper Klamath River Basin and to make later use of such stored water for any purpose, as long as the storing of waters for such later use, while being effected, does not interfere with the direct diversion or storage of such waters for use (a) or (b) in the Upper Klamath River Basin.

?Article IV. Hydroelectric Power

It shall be the objective of each state, in the formulation and the execution and the granting of authority for the formulation and execution of plans for the distribution and use of the waters of the Klamath River Basin, to provide for the most efficient use of available power head and its economic integration with the distribution of water for other beneficial uses in order to secure the most economical distribution and use of water and lowest power rates which may be reasonable for irrigation and drainage pumping, including pumping from wells.

?Article V. Interstate Diversion and Storage Rights; Measuring Devices

A. Each state hereby grants for the benefit of the other and its designees the right to construct and operate facilities for the measurement, diversion, storage and conveyance of water from the Upper Klamath River Basin in one state for use in the other insofar as the exercise of such right may be necessary to effectuate and comply with the terms of this compact. The location of such facilities shall be subject to approval by the commission.

B. Each state or its designee, exercising within the jurisdiction of the other a right granted under subdivision A of this article, shall make provision for the establishment, operation, and maintenance of permanent gaging stations at such points on streams or reservoir or conveyance facilities as may be required by the commission for the purpose of ascertaining and recording the volume of diversions by the streams or facilities involved. Said stations shall be equipped with suitable devices for determining the flow of water at all times. All information obtained from such stations shall be compiled in accordance with the standards of the United States Geological Survey, shall be filed with the commission, and shall be available to the public.

Article VI. Acquisition of Property for Storage and Diversion; In Lieu Taxes

A. Subject to approval of the commission, either state shall have the right (1) to acquire such property rights in the other state as are necessary for the diversion, storage, conveyance, measurement and use of water in conformity with this compact, by donation or purchase, or (2) to elect to have the other state acquire such property rights for it by purchase or through the exercise of the power of eminent domain. A state making the latter election shall make a written request therefor and the other state shall expeditiously acquire said property rights either by purchase at a price satisfactory to the requesting state, or, if such purchase cannot be made, then through the exercise of its power of eminent domain, and shall convey said property rights to the requesting state or its designee. All costs of such acquisition shall be paid by the requesting state. Neither state shall have any greater power to acquire property rights for the other state through the exercise of the power of eminent domain than it would have under its laws to acquire the same property rights for itself.

B. Should any diversion, storage or conveyance facilities be constructed or acquired in either state for the benefit of the other state, as herein provided, the construction, repair, replacement, maintenance and operation of such facilities shall be subject to the laws of the state in which the facilities are located, except that the proper officials of that state shall permit the storage, release and conveyance of any water to which the other state is entitled under this compact.

C. Either state having property rights other than water rights in the other state acquired as provided in this article shall pay to each political subdivision of the state in which such property rights are located, each and every year during which such rights are held, a sum of money equivalent to the average annual amount of taxes assessed against those rights during the 10 years preceding the acquisition of such rights in reimbursement for the loss of taxes to such political subdivisions of the state. Payments so made to a political subdivision shall be in lieu of any and all taxes by that subdivision on the property rights for which the payments are made.

?Article VII. Pollution Control

A. The states recognize that the growth of population and the economy of the Upper Klamath River Basin can result in pollution of the waters of the Upper Klamath River Basin constituting a menace to the health and welfare of, and occasioning economic loss to, people living or having interests in the Klamath River Basin. The states recognize further that protection of the beneficial uses of the waters of the Klamath River Basin requires co-operative action of the two states in pollution abatement and control.

B. To aid in such pollution abatement and control, the commission shall have the duty and power:

1. To co-operate with the states or agencies thereof or other entities and with the United States for the purpose of promoting effective laws and the adoption of effective regulations for abatement and control of pollution of the waters of the Klamath River Basin, and from time to time to recommend to the governments reasonable minimum standards for the quality of such waters.

2. To disseminate to the public by any and all appropriate means information respecting pollution abatement and control in the waters of the Klamath River Basin and on the harmful and uneconomic results of such pollution.

C. Each state shall have the primary obligation to take appropriate action under its own laws to abate and control interstate pollution, which is defined as the deterioration of the quality of the waters of the Upper Klamath River Basin within the boundaries of such state which materially and adversely affects beneficial uses of waters of the Klamath River Basin in the other state. Upon complaint to the commission by the state water pollution control agency of one state that interstate pollution originating in the other state is not being prevented or abated, the procedure shall be as follows:

1. The commission shall make an investigation and hold a conference on the alleged interstate pollution with the water pollution control agencies of the two states, after which the commission shall recommend appropriate corrective action.

2. If appropriate corrective action is not taken within a reasonable time, the commission shall call a hearing, giving reasonable notice in writing thereof to the water pollution control agencies of the two states and to the person or persons which it is believed are causing the alleged interstate pollution. Such hearing shall be held in accordance with rules and regulations of the commission, which shall conform as nearly as practicable with the laws of the two states governing administrative hearings. At the conclusion of such hearing, the commission shall make a finding as to whether interstate pollution exists, and if so, shall issue to any person or persons which the commission finds are causing such interstate pollution an order or orders for correction thereof.

3. It shall be the duty of the person against whom any such order is issued to comply therewith. Any court of general jurisdiction of the state where such discharge is occurring or the United States District Court for the district where the discharge is occurring shall have jurisdiction, on petition of the commission for enforcement of such order, to compel action by mandamus, injunction, specific performance, or any other appropriate remedy, or on petition of the person against whom the order is issued to review any order. At the conclusion of such enforcement or review proceedings, the court may enter such decree or judgment affirming, reversing, modifying, or remanding such order as in its judgment is proper in the circumstances on the basis of the rules customarily applicable in proceedings for court enforcement or review of administrative actions.

D. The water pollution control agencies of the two states shall, from time to time, make available to the commission all data relating to the quality of the waters of the Upper Klamath River Basin which they possess as the result of studies, surveys and investigations thereof which they may have made.

?Article VIII. Miscellaneous

A. Subject to vested rights as of the effective date of this compact, there shall be no diversion of waters from the basin of Jenny Creek to the extent that such waters are required, as determined by the commission, for use on land within the basin of Jenny Creek.

B. Each state shall exercise whatever administrative, judicial, legislative or police powers it has that are required to provide any necessary reregulation or other control over the flow of the Klamath River downstream from any hydroelectric powerplant for protection of fish, human life or property from damage caused by fluctuations resulting from the operation of such plant.

?Article IX. Administration

A. 1. There is hereby created a commission to administer this compact. The commission shall consist of three members. The representative of the State of California shall be the Department of Water Resources. The representative of the State of Oregon shall be the State Engineer of Oregon who shall serve as ex officio representative of the State Water Resources Board of Oregon. The President is requested to appoint a federal representative who shall be designated and shall serve as provided by the laws of the United States.

2. The representative of each state shall be entitled to one vote in the commission. The representative of the United States shall serve as chairman of the commission without vote. The compensation and expenses of each representative shall be fixed and paid by the government which he represents. Any action by the commission shall be effective only if it be agreed to by both voting members.

3. The commission shall meet to establish its formal organization within 60 days after the effective date of this compact, such meeting to be at the call of the governors of the two states. The commission shall then adopt its initial set of rules and regulations governing the management of its internal affairs providing for, among other things, the calling and holding of meetings, the adoption of a seal, and the authority and duties of the chairman and executive director. The commission shall establish its office within the Upper Klamath River Basin.

4. The commission shall appoint an executive director, who shall also act as secretary, to serve at the pleasure of the commission and at such compensation, under such terms and conditions and performing such duties as it may fix. The executive director shall be the custodian of the records of the commission with authority to affix the commission s official seal, and to attest to and certify such records or copies thereof. The commission, without regard to the provisions of the civil service laws of either state, may appoint and discharge such consulting, clerical and other personnel as may be necessary for the performance of the commission s functions, may define their duties, and may fix and pay their compensation. The commission may require the executive director and any of its employees to post official bonds, and the cost thereof shall be paid by the commission.

5. All records, files and documents of the commission shall be open for public inspection at its office during established office hours.

6. No member, officer or employee of the commission shall be liable for injury or damage resulting from (a) action taken by such member, officer or employee in good faith and without malice under the apparent authority of this compact, even though such action is later judicially determined to be unauthorized, or (b) the negligent or wrongful act or omission of any other person, employed by the commission and serving under such officer, member or employee, unless such member, officer or employee either failed to exercise due care in this selection, appointment or supervision of such other person, or failed to take all available action to suspend or discharge such other person after knowledge or notice that such other person was inefficient or incompetent to perform the work for which he was employed. No suit may be instituted against a member, officer or employee of the commission for damages alleged to have resulted from the negligent or wrongful act or omission of such member, officer or employee or a subordinate thereof occurring durng the performance of his official duties unless, within 90 days after occurrence of the incident, a verified claim for damages is presented in writing and filed with such member, officer or employee and with the commission. In the event of a suit for damages against any member, officer or employee of the commission on account of any act or omission in the performance of his or his subordinates official duties, the commission shall arrange for the defense of such suit and may pay all expenses therefor on behalf of such member, officer or employee. The commission may at its expense insure its members, officers and employees against liability resulting from their acts or omissions in the performance of their official duties. Nothing in this paragraph shall be construed as imposing any liability upon any member, officer or employee of the commission that he would otherwise not have.

7. The commission may incur obligations and pay expenses which are necessary for the performance of its functions. But it shall not pledge the credit of any government except by and with the authority of the legislative body thereof given pursuant to and in keeping with the constitution of such government, nor shall the commission incur any obligations prior to the availability of funds adequate to meet them.

8. The commission may:

(a) Borrow, accept or contract for the services of personnel from any government or agency thereof, from any intergovernmental agency or from any other entity.

(b) Accept for any of its purposes and functions under this compact any and all donations, gifts, grants of money, equipment, supplies, materials and services from any government or agency thereof or intergovernmental agency or from any other entity.

(c) Acquire, hold and dispose of real and personal property as may be necessary in the performance of its functions.

(d) Make such studies, surveys and investigations as are necessary in carrying out the provisions of this compact.

9. All meetings of the commission for the consideration of and action on any matters coming before the commission, except matters involving the management of internal affairs of the commission and its staff, shall be open to the public. Matters coming within the exception of this paragraph may be considered and acted upon by the commission in executive session under such rules and regulations as may be established therefor.

10. In the case of the failure of the two voting members of the commission to agree on any matter relating to the administration of this compact as provided in paragraph 2 of this subdivision A, the representative from each state shall appoint one person and the two appointed persons shall appoint a third person. The three appointees shall sit as an arbitration forum. The terms of appointment and the compensation of the members of the arbitration forum shall be fixed by the commission. Matters on which the two voting members of the commission have failed to agree shall be decided by a majority vote of the members of the arbitration forum. Each state obligates itself to abide by the decision of the arbitration forum, subject, however, to the right of each state to have the decision reviewed by a court of competent jurisdiction.

11. The commission shall have the right of access, through its authorized representatives, to all properties in the Klamath River Basin whenever necessary for the purpose of administration of this compact. The commission may obtain a court order to enforce its right of access.

B. 1. The commission shall submit to the governor or designated officer of each state a budget of its estimated expenditures for such period and at such times as may be required by the laws of that state for presentation to the legislature thereof. Each state pledges itself to appropriate and pay over to the commission one-half of the amount required to finance the commission s estimated expenditures as set forth in each of its budgets, and pledges further that concurrently with approval of this compact by its legislature the sum of not less than $12,000 will be appropriated by it to be paid over to the commission at its first meeting for use in financing the commission s functions until the commission can prepare its first budget and receive its first appropriation thereunder from the states.

2. The commission shall keep accurate accounts of all receipts and disbursements, which shall be audited yearly by a certified public accountant, and the report of the audit shall be made a part of its annual report. The accounts of the commission shall be open for public inspection during established office hours.

3. The commission shall make and transmit to the legislature and governor of each state and to the President of the United States an annual report covering the finances and activities of the commission and embodying such plans, recommendations and findings as may have been adopted by the commission.

C. 1. The commission shall have the power to adopt, and to amend or repeal, such rules and regulations to effectuate the purposes of this compact as in its judgment may be appropriate.

2. Except as to matters involving exclusively the management of the internal affairs of the commission and its staff or involving emergency matters, prior to the adoption, amendment or repeal of any rule or regulation the commission shall hold a hearing at which any interested person shall have the opportunity to present his views on the proposed action in writing, with or without the opportunity to present the same orally. The commission shall give adequate advance notice in a reasonable manner of the time, place and subject of such hearings.

3. Emergency rules and regulations may be adopted without a prior hearing, but in such case they may be effective for not longer than 90 days.

4. The commission shall publish its rules and regulations in convenient form.

?Article X. Status of Indian Rights

A. Nothing in this compact shall be deemed:

1. To affect adversely the present rights of any individual Indian, tribe, band or community of Indians to the use of the waters of the Klamath River Basin for irrigation.

2. To deprive any individual Indian, tribe, band or community of Indians of any rights, privileges, or immunities afforded under federal treaty, agreement or statute.

3. To affect the obligations of the United States of America to the Indians, tribes, bands or communities of Indians, and their reservations.

4. To alter, amend or repeal any of the provisions of the Act of August 13, 1954, (68 Stat. 718) as it may be amended.

B. Lands within the Klamath Indian Reservation which are brought under irrigation after the effective date of this compact, whether before or after Section 14 of said Act of August 13, 1954, becomes fully operative, shall be taken into account in determining whether the 200,000-acre limitation provided in paragraph 1 of subdivision C of Article III has been reached.

?Article XI. Federal Rights

Nothing in this compact shall be deemed:

A. To impair or affect any rights, powers or jurisdiction of the United States, its agencies or those acting by or under its authority, in, over and to the waters of the Klamath River Basin, nor to impair or affect the capacity of the United States, its agencies or those acting by or under its authority in any manner whatsoever, except as otherwise provided by the federal legislation enacted for the implementation of this compact as specified in Article XIII.

B. To subject any property of the United States, its agencies or instrumentalities, to taxation by either state or any subdivision thereof, unless otherwise provided by act of Congress.

C. To subject any works or property of the United States, its agencies, instrumentalities or those acting by or under its authority, used in connection with the control or use of waters which are the subject of this compact, to the laws of any state to an extent other than the extent to which those laws would apply without regard to this compact, except as otherwise provided by the federal legislation enacted for the implementation of this compact as specified in Article XIII.

D. To affect adversely the existing areas of Crater Lake National Park or Lava Beds National Monument, or to limit the operation of laws relating to the preservation thereof.

E. To apply to the use of water for the maintenance, on the scale at which such land and water areas are maintained as of the effective date of this compact, of officially designated water-fowl management areas, including water consumed by evaporation and transpiration on water surface areas and water used for irrigation or otherwise in the Upper Klamath River Basin; nor to affect the rights and obligations of the United States under any migratory bird treaty or the Migratory Bird Conservation Act (45 Stat. 1222), as amended to the effective date of this compact.

?Article XII. General Provisions

A. Each state and all persons using, claiming or in any manner asserting any right to the use of the waters of the Klamath River Basin under the authority of either state shall be subject to the terms of this compact.

B. Nothing in this compact shall be construed to limit or prevent either state from instituting or maintaining any action or proceeding, legal or equitable, in any court of competent jurisdiction for the protection of any right under this compact or the enforcement of any of its provisions.

C. Should a court of competent jurisdiction hold any part of this compact to be contrary to the Constitution of either state or the United States, all other provisions shall continue in full force and effect, unless it is authoritatively and finally determined judicially that the remaining provisions cannot operate for the purposes, or substantially in the manner, intended by the states independently of the portions declared unconstitutional or invalid.

D. Except as to matters requiring the exercise of discretion by the commission, the provisions of this compact shall be self-executing and shall by operation of law be conditions of the various state permits, licenses or other authorizations relating to the waters of the Klamath River Basin issued after the effective date of this compact.

E. The physical and other conditions peculiar to the Klamath River Basin constitute the basis for this compact, and neither of the states hereby, nor the Congress of the United States by its consent, considers that this compact establishes any general principle or precedent with respect to any other interstate stream.

?Article XIII. Ratification

A. This compact shall become effective when ratified by the legislature of each signatory state, and when consented to by an act of Congress of the United States which will, in substance, meet the provisions hereinafter set forth in this article.

B. The act of Congress referred to in subdivision A of this article shall provide that the United States or any agency thereof, and any entity acting under any license or other authority granted under the laws of the United States (referred to in this article as the United States ), in connection with developments undertaken after the effective date of this compact pursuant to laws of the United States, shall comply with the following requirements:

1. The United States shall recognize and be bound by the provisions of subdivision A of Article III.

2. The United States shall not, without payment of just compensation, impair any rights to the use of water for use (a) or (b) within the Upper Klamath River Basin by the exercise of any powers or rights to use or control water (i) for any purpose whatsoever outside the Klamath River Basin by diversions in California or (ii) for any purpose whatsoever within the Klamath River Basin other than use (a) or (b). But the exercise of powers and rights by the United States shall be limited under this paragraph 2 only as against rights to the use of water for use (a) or (b) within the Upper Klamath River Basin which are acquired as provided in subdivision B of Article III after the effective date of this compact, but only to the extent that annual depletions in the flow of the Klamath River at Keno resulting from the exercise of such rights to use water for uses (a) and (b) do not exceed 340,000 acre-feet in any one calendar year.

3. The United States shall be subject to the limitation on diversions of waters from the basin of Jenny Creek as provided in subdivision A of Article VIII.

4. The United States shall be governed by all the limitations and provisions of paragraph 2 and subparagraph (a) of paragraph 3 of subdivision B of Article III.

5. The United States, with respect to any irrigation or reclamation development undertaken by the United States in the Upper Klamath River Basin in California, shall provide that substantially all of the return flows and waste water finally resulting from such diversions and use appearing as surface waters in the Upper Klamath River Basin shall be made to drain so as to be eventually returned to the Klamath River upstream from Keno, unless the Secretary of the Interior shall determine that compliance with this requirement would render it less feasible than under an alternate plan of development, in which event such return flows and waste waters shall be returned to the Klamath River at a point above Copco Lake.

C. Upon enactment of the act of Congress referred to in subdivision A of this article and so long as such act shall be in effect, the United States, when exercising rights to use water pursuant to state law, shall be entitled to all of the same privileges and benefits of this compact as any person exercising similar rights.

D. Such act of Congress shall not be construed as relieving the United States of any requirement of compliance with state law which may be provided by other federal statutes.

?Article XIV. Termination

This compact may be terminated at any time by legislative consent of both states, but despite such termination, all rights then established hereunder or recognized hereby shall continue to be recognized as valid by the states.

(Added by Stats. 1959, Ch. 586.)






PART 7. OREGON–CALIFORNIA GOOSE LAKE INTERSTATE COMPACT

5950

The Legislature of the State of California hereby ratifies the Oregon-California Goose Lake Interstate Compact as set forth in Section 5951. The provisions of the compact shall become the law of this State upon the compact becoming operative as provided in Article VII of the compact.

(Added by Stats. 1963, Ch. 1059.)



5951

The provisions of the Oregon-California Goose Lake Interstate Compact are as follows:

Article I.Purposes

The major purposes of this compact are:

A. To facilitate and promote the orderly, integrated and comprehensive development, use, conservation and control of the water resources of Goose Lake Basin.

B. To further intergovernmental cooperation and comity and to remove the causes of present and future controversies by (1) providing for continued development of the water resources of Goose Lake Basin by the States of California and Oregon, and (2) prohibiting the export of water from Goose Lake Basin without consent of the legislatures of California and Oregon.

Article II.Definition of Terms

As used in this compact:

A. Goose Lake Basin shall mean the drainage area of Goose Lake within the States of California and Oregon and all closed basins included in the Goose Lake drainage basin as delineated on the official map of the Goose Lake Basin which is attached to and made a part of this compact.

B. Person shall mean the States of Oregon and California, any individual and any other entity, public or private.

C. Water, waters or water resources shall mean any water appearing on the surface of the ground in streams, lakes, or otherwise, and any water beneath the land surface or beneath the bed of any stream, lake, reservoir or other body of surface water within the boundaries of Goose Lake Basin.

Article III.Distribution and Use of Water

A. There are hereby recognized vested rights to the use of waters originating in Goose Lake Basin existing as of the effective date of this compact and established under the laws of California and Oregon.

B. Except as provided in this article, this compact shall not be construed as affecting or interfering with appropriation under the laws of California and Oregon of unappropriated waters of Goose Lake Basin for use within the basin.

C. Export of water from Goose Lake Basin for use outside the basin without prior consent of both state legislatures is prohibited.

D. Each state hereby grants the right for a person to construct and operate facilities for the measurement, diversion, storage and conveyance of water from the Goose Lake Basin in one state for use within the basin in the other state, providing the right to such use is secured by appropriation under the general laws administered by the State Engineer of the State of Oregon or the Water Rights Board of California and the laws of the state from which the water is to be taken shall control.

E. Should any facilities be constructed in one state to implement use of water in the other state, the construction, operation, repairs and replacement of such facilities shall be subject to the laws of the state in which the facilities are constructed.

Article IV.Administration

No commission or administrative body is necessary to administer this compact.

Article V.Termination

This compact may be terminated at any time by consent of the legislatures of California and Oregon and upon such termination all rights then established hereunder shall continue unimpaired.

Article VI.General Provisions

Nothing in this compact shall be construed to limit, or prevent any state from instituting or maintaining any action or proceeding, legal or equitable, in any court having jurisdiction thereof for the protection of any right under this compact or the enforcement of any of its provisions.

Article VII.Ratification

A. This compact shall become operative when ratified by the legislatures of California and Oregon and consented to by the Congress of the United States.

B. This compact shall remain in full force and effect until amended in the same manner as is required for it to be ratified to become operative or until terminated.

C. A copy of any proposed amendments to or termination of this compact shall be filed with the Board of Supervisors of Modoc County, California, and the County Court of Lake County, Oregon, at least 30 days prior to any legislative consideration by the legislatures of the States of California and Oregon.

Article VIII.Federal Rights

Nothing in this compact shall be deemed:

A. To impair or affect the existing rights or powers of the United States of America, its agencies, or instrumentalities, in and to the use of the waters of the Goose Lake Basin nor its capacity to acquire rights in and to the use of said waters.

B. To subject any property of the United States of America, its agencies or instrumentalities, to taxation by any state or subdivision thereof, nor to create an obligation on the part of the United States of America, its agencies or instrumentalities by reason of the acquisition, construction or operation of any property or works of whatsoever kind, to make any payments to any state or political subdivision thereof, state agency, municipality or entity, whatsoever in reimbursement for the loss of taxes.

C. To subject any property of the United States of America, its agencies or instrumentalities, to the laws of any state to any extent other than the extent to which these laws would apply without regard to the compact.

(Added by Stats. 1963, Ch. 1059.)






PART 8. CALIFORNIA–NEVADA INTERSTATE COMPACT

5975

The Legislature of the State of California hereby ratifies and approves the California-Nevada Interstate Compact as set forth in Section 5976. The provisions of the compact shall become the law of this state upon the compact becoming operative as provided in Article XXII of the compact.

(Added by Stats. 1970, Ch. 1480.)



5976

The provisions of the California-Nevada Interstate Compact are as follows:

Article I.Purposes

Consistent with the provisions of the authorization acts of the State of California and the State of Nevada and the United States, the major purposes of this compact are to provide for the equitable apportionment of water between the two states; to promote interstate comity and to further intergovernmental cooperation; to protect and enhance existing economies; to remove causes of present and future controversies; to permit the orderly integrated and comprehensive development, use, conservation and control of the water within the Lake Tahoe, Truckee River, Carson River, and Walker River Basins.

Article II.Definitions

A. The terms California and Nevada shall mean respectively the State of California and the State of Nevada.

B. The term commission shall mean the administrative agency created by Article IV of this compact.

C. The term Lake Tahoe Basin shall mean the drainage area naturally tributary to Lake Tahoe including said lake or to the Truckee River upstream from the Truckee River intersection with the western boundary of Section 12, Township 15 North, Range 16 East, Mount Diablo Base and Meridian.

D. The term Truckee River Basin shall mean the area which naturally drains into the Truckee River and its tributaries and into Pyramid Lake including such lake, but excluding the Lake Tahoe Basin.

E. The term Carson River Basin shall mean the area which naturally drains into the Carson River and its tributaries and to the Carson River Sink, but excluding the Humboldt River drainage area.

F. The term Walker River Basin shall mean the area which naturally drains into the Walker River and/or Walker Lake upstream from the intersection of the river and/or lake in Mineral County, Nevada, with the northern township line of Tier 10 North, Mount Diablo Base Line.

G. Except as otherwise expressly provided in this compact the terms existing , present , and presently shall mean as of 1964.

H. The term effective date of the compact shall be the date on which the legislation provided for in Article XXII (1) and (2) shall become law.

I. Measured means the determination of the relevant amount of water in cubic feet per second or gallons per minute or acre-feet by the use of a current meter, rated weir, rated flume, pipeline water meter, computation from contour maps, or any other method which results in a reasonably accurate determination based on sound engineering practices.

Article III.Sovereign Relationship

A. Each state shall have jurisdiction to determine, pursuant to its own laws, the rights to the use of waters allocated to it herein; provided, however, that the right to use such water shall be limited to such quantities of water as shall reasonably be required for the beneficial use to be served and shall not extend to the waste or unreasonable use of water. Such provision shall not be construed to affect the water rights laws of either state with respect to any waters, other than the waters allocated to the state hereunder. Each state will recognize and accept applications for such permits, licenses or other permissions as are required by the law of the state where the application is filed to enable the other state to utilize water allocated to such other state. This provision shall neither require nor prohibit the United States of America from complying with provisions of state law relating to the appropriation of water allocated to the states by this compact.

B. Each state shall cooperate with the other in securing to each the right to fully utilize the rights and privileges granted and waters allocated to each hereunder.

C. The use of water by the United States of America or any of its agencies, instrumentalities or wards shall be charged as a use by the state in which the use is made.

Article IV.The California-Nevada Compact Commission

A. Creation and Composition

1. There is hereby created an interstate compact commission to be designated as the California-Nevada Compact Commission herein referred to as the commission.

2. The commission shall consist of five members from each state and one member as representative of the United States chosen by the President of the United States who is hereby requested to appoint such a representative. The United States member shall be ex officio chairman of the commission without vote and shall not be a domiciliary of or reside in either state.

(a) The California members of the commission shall consist of the Director of the Department of Water Resources of the State of California, and four (4) members appointed by the Governor of California, all of whom shall be residents of the State of California. One of the four members so appointed shall be a resident of the Lake Tahoe Basin, one shall be a resident of the Truckee River Basin, one shall be a resident of the Walker River Basin and one shall be a resident of the Carson River Basin.

(b) The Nevada members of the commission shall consist of the State Engineer of the State of Nevada (who additionally shall represent all Nevada areas not otherwise represented as herein provided), and four (4) members appointed by the Governor of Nevada, each of whom shall be a resident of the State of Nevada and represent a specific area therein as below defined, provided that the Governor shall not appoint any person a member of such commission if he determines that such person has a conflicting interest in California. One of the four members so appointed shall be a resident real property owner within and represent the Reno-Sparks metropolitan area (including adjacent agricultural area) and be fully qualified by knowledge and experience in connection with the water requirements and supply for such area; the other three members so appointed shall be representative of the common interests and goals of all water users of the area and each shall have broad practical experience in water management, and one shall be a resident real property owner within and represent the Walker River Basin in Nevada, another shall be a resident real property owner within and represent the Carson River Basin in Nevada upstream from Lahontan Reservoir, and the third shall be a resident real property owner within and represent the area within the Truckee-Carson Irrigation District in Nevada.

3. The term of office of the four members of the commission appointed by each Governor shall be four (4) years. The Governor of each state, upon appointment of the first members of the commission, shall designate one member of the commission to serve for a period of one year, one member to serve for a period of two years, one member to serve for a period of three years, and one member to serve for a period of four years. Thereafter, members shall be appointed for the regular term of four years as the terms expire.

4. Interim vacancy, for whatever cause, in the office of any member of the commission shall be filled for the unexpired term in the same manner as hereinabove provided for regular appointment.

5. The appointed members of the California-Nevada Compact Commission shall be designated within ninety (90) days after the effective date of the compact. Within thirty (30) days after such members have been appointed and the federal representative designated, the commission shall meet and organize.

B. Finances

1. The salaries and the personal expenses of each member of the commission shall be paid by the government he represents. All other expenses which are incurred by the commission incident to the administration of this compact and which are not paid by the United States or by other funds received by the commission shall be borne equally by the two states.

2. The commission shall adopt a budget covering the commission s estimate of its expenses for each of the following two fiscal years; provided, that whenever the Legislatures of both states appropriate funds on an annual basis the commission shall submit its budget on such annual basis. The commission shall submit said budget to the Governors of the two states for joint review and approval and to the President of the United States at the earliest date prescribed by the two states for submission of proposed budgets. Each state shall appropriate one-half of the funds necessary to meet said budget requirements, which appropriations shall be made available to the commission as of July 1 of each fiscal year for such fiscal year s operations. All unexpended and unencumbered funds from such appropriations shall be returned by the commission in equal proportions to the states to the credit of the state fund from which said appropriation was made. All receipts and disbursements of funds handled by the commission shall be subject to a joint audit by the states and the report of said audit shall be included, and become a part of the annual report of the commission.

3. The commission shall not pledge the credit of any government except by and with the authority of the legislative body thereof given pursuant to and in keeping with the Constitution of said government. The commission shall not incur any obligations prior to the availability of funds adequate to meet the same.

4. The commission shall make and transmit to the Legislature and Governor of each state and to the President of the United States an annual report covering the finances and activities of the commission and embodying such plans, recommendations and findings as may have been adopted by the commission.

C. Meetings and Voting

1. A quorum for any meeting of the commission shall consist of six members of the commission, provided that at least three members are present from each state.

2. All meetings of the commission for the consideration of and action on any matters coming before the commission, except matters involving the management of internal affairs of the commission and its staff, or involving litigation in which the commission is a party, shall be open to the public. Matters coming within the exception of this paragraph may be considered and acted upon by the commission in executive session under such rules and regulations as the commission may see fit to establish.

3. Each state shall have but one vote and every decision, authorization, determination, order or other action shall require the concurring votes of both states, provided that no state shall vote on any action without the concurring vote of not less than three members of the commission from such state.

D. General Powers

The commission shall have power to:

1. Adopt, amend and revoke bylaws, rules and regulations and prescribe procedures for administration of the provisions of this compact.

2. Establish such offices as it deems necessary, and acquire and hold property either by purchase, lease or otherwise as may be necessary for the performance of its functions under this compact.

3. Employ engineering, legal, clerical and other aid as in its judgment may be necessary for the performance of its functions. Such employees shall be paid by and be responsible to the commission and shall not be considered to be employees of either state. The commission may establish workmen s compensation benefits directly or by insurance. The commission is authorized to contribute to the cost of health and accident insurance for its employees to the same extent as either state contributes to the cost of such insurance for its employees.

4. Perform all functions required of it by this compact and to do all things necessary, proper or convenient in the performance of its duties hereunder, either independently or in cooperation with any state, federal or local agency or other entity or person.

5. Make such findings as are pertinent to this compact including but not limited to findings as to the quantities of water being used in either state, the amount of water available for use pursuant to the allocations made herein, and each state s share of the waters allocated.

6. Install and maintain measuring devices of a type or types approved by the commission in any stream, lake, reservoir, ditch, pumping station or other diversion works on the Truckee, Carson or Walker Rivers or on Lake Tahoe, or on waters tributary thereto, or to require water users at their expense to install and maintain measuring devices, as the commission may determine necessary or proper to carry out the purposes or provisions of this compact. The execution and enforcement of such requirements concerning such measuring devices as shall be enacted by the commission shall be accomplished by the commission directly, or by such federal, state, local or other official or person as the commission may delegate, or by any other agency responsible to or representing a federal court.

7. Accept gifts of money or real property or anything of value.

8. Appoint a hearing examiner or examiners who may be members of the commission to conduct hearings and to make recommendations to the commission on any matter requiring a hearing and decision by the commission.

9. Obtain a right of access to all properties in the Lake Tahoe, Truckee River, Carson River and Walker River Basins whenever necessary for the purpose of administration of this compact. The commission may obtain a court order to enforce this right of access.

10. Take such action as it deems appropriate for the enforcement of the provisions of this compact.

11. Administer oaths or affirmations and to compel the attendance of witnesses and the production of documents by the use of subpoena which may be served anywhere within the territorial limits of the United States; said power to administer oaths and affirmations and to compel the attendance of witnesses and the production of documents by the use of subpoena may also be exercised by any hearing examiner appointed as provided in subsection 8 of this Section D.

12. Contract with the appropriate agency of either state, including the retirement system, to provide retirement and other benefits to commission employees.

E. Whenever the public health or welfare is endangered, the commission may declare the existence of an emergency and, in such event, shall designate the location, nature, cause, area, extent and duration thereof. In the event of an emergency so declared, the commission may, with respect to all matters covered by this compact, do all things necessary, proper or convenient independently or in cooperation with any other agency, person, or entity, to initiate, carry on, and complete any and all remedial measures required to meet said emergency including the adoption and enforcement of any regulations and restrictions necessary for such purpose.

Article V.Lake Tahoe Basin

A. The right of the United States or its agent to store waters in Lake Tahoe between elevations 6,223.0 and 6,229.1 feet (Lake Tahoe datum) and to release said stored waters for beneficial uses downstream from Lake Tahoe Basin is hereby ratified and confirmed subject to the rights granted in Section D of this article.

B. It is agreed by the states subject to the consent of the head of the federal agency having jurisdiction thereof, that an overflow weir of approximately 140 feet in length with a crest elevation of 6,223.0 feet, Lake Tahoe datum, upstream from the Lake Tahoe outlet gates shall be constructed and installed with necessary channel improvements within four years from the effective date of this compact provided that should the commission decide that it is in the best interest of each of the two states, it may extend such period for such additional period or periods as it may deem reasonable. The cost of this installation shall be borne by the States of California and Nevada in equal amounts. As used herein, Lake Tahoe datum shall be measured with respect to the top surface of the hexagonal brass bolt seven-eighths inch in diameter, projecting one inch from the vertical face of the southerly concrete abutment wall of the present existing Lake Tahoe Dam, at approximately 3.2 feet below the top of the wall and approximately in line with the upstream ends of the cutwaters of the concrete piers between the sluiceways of the dam. This surface of the brass bolt is presumed for the purposes of the compact to have an elevation 6,230.0 feet Lake Tahoe datum, notwithstanding that it was determined by the U.S. Geological Survey on November 15, 1960, to be at an elevation of 6,228.86 feet above sea level datum of 1929.

C. The storage rights in Lake Tahoe shall be operated alone or in conjunction with other reservoirs so as to minimize the period and duration of high and low water elevations in Lake Tahoe, provided that exchanges of water or releases between Lake Tahoe and other reservoirs shall not measurably impair the intended purpose of such reservoirs.

D. Upon construction of the overflow weir provided for in Section B of this article, the total annual gross diversions for use within the Lake Tahoe Basin from all natural sources including ground water and under all water rights in said basin shall not exceed 34,000 acre-feet annually, of which 23,000 acre-feet annually is allocated to the State of California for use within said basin, and 11,000 acre-feet annually is allocated to the State of Nevada for use within said basin. After use of the water allocated herein, neither export of the water from the Lake Tahoe Basin nor the reuse thereof prior to its return to the lake is prohibited. This allocation is conditioned upon the construction of the overflow weir; however, it is recognized that there may well be a period of time between the effective date of the compact and the construction of the overflow weir; during that period of time both states shall be permitted to use waters within the Lake Tahoe Basin subject to the same conditions, both as to place of use and amounts of use, as are provided in this Article V.

E. In addition to the other allocations made by this compact, transbasin diversions from the Lake Tahoe Basin in both states existing as of December 31, 1959, may be continued, to the extent that such diversions are recognized as vested rights under the laws of the state where each such diversion is made.

The diversion of a maximum of 3,000 acre-feet per annum from Marlette Lake for use in Nevada is hereby recognized as an existing transbasin diversion within the meaning of this Section E.

F. Pumping from Lake Tahoe Basin for the benefit of downstream users within the Truckee River Basin shall be permitted only in the event of a drouth emergency as declared by the commission to the extent required for domestic, municipal, and sanitary purposes, and when it is determined by the commission that all other water available for such uses from all sources is being so utilized. In the event of such declaration of emergency, use of this water for such purposes shall have priority over use of water for any other purpose downstream from Lake Tahoe Basin. Pumping shall be done under the control and supervision of the commission and water pumped shall not be charged to the allocation of water to the Lake Tahoe Basin made herein.

Article VI.Truckee River Basin

The following allocations of water of the Truckee River and its tributaries, including Lake Tahoe releases, are hereby made in the following order of relative priority as between the states:

A. There is allocated to Nevada water for use on the Pyramid Lake Indian Reservation in amounts as provided in the 1944 Truckee River Decree (Final Decree in United States vs. Orr Ditch Company, et al., United States District Court for the District of Nevada, Equity No. A3). By appropriate court order, the United States, for and in behalf of the Pyramid Lake Indians shall have the right to change points of diversion, place, means, manner, or purpose of use of the water so allocated so far as such change may be made without injury to the allocations to either state.

B. There is allocated to California:

1. The right to divert within the Truckee River Basin in California 10,000 acre-feet of water per calendar year which may be stored in reservoirs at times when the flow in the channel of the Truckee River at the United States Geological Survey Gauging Station at or near the California-Nevada state line exceeds 500 cubic feet per second; provided that such diversions shall not in the aggregate exceed 2,500 acre-feet in any calendar month and the amount of such storage in any one reservoir, except Donner Lake, shall not exceed 500 acre-feet of active storage capacity.

2. The amount of water as decreed to the Sierra Valley Water Company by judgment in the case of United States vs. Sierra Valley Water Company, United States District Court for the Northern District of California, Civil No. 5597, as limited by said judgment.

3. Six thousand acre-feet of water annually from the conservation yield of Stampede Reservoir having a storage capacity of 225,000 acre-feet, subject to the execution of a contract or contracts therefor with the United States of America. California may divert all or any portion of said 6,000 acre-feet of conservation yield from Stampede Reservoir directly or by exchanges from any source on the Truckee River or its tributaries or from Lake Tahoe. California shall be allowed to deplete this allocation; provided, that in ascertaining the amount of depletion, credit for return flow shall be limited to the amounts of water which can be measured as a contribution to the Truckee River system.

4. If and when the water allocated to California in subparagraphs 1 and 3 of this section and in Article V is being used, or such use appears imminent, the commission shall permit California to develop additional yields of water for use in California, either directly or by exchange subject to the following limitations:

(a) All existing beneficial uses of water for domestic, municipal, industrial, and agricultural purposes in Nevada as determined by Nevada law as of that time together with the yield of Stampede Reservoir in excess of 6,000 acre-feet shall be recognized and not impaired by the development of such additional yield.

(b) Additional yields developed for use in California shall be limited to an amount not to exceed an aggregate of 10,000 acre-feet annually, and such development shall be for domestic, municipal, and industrial uses solely. California shall be allowed to deplete this allocation; provided, that in ascertaining the amount of depletion, credit for return flow shall be limited to the amounts of water which can be measured as a contribution to the Truckee River system.

(c) The right of the commission to permit Nevada to share in such additional yield upon participation by Nevada in bearing a proportionate cost of developing such additional yield.

C. The right to store in Prosser Creek Reservoir a maximum of 30,000 acre-feet of water annually with the priority as set forth in California State Water Rights permit 11666 and to release water therefrom as set forth in said permit and any license which may be issued thereunder is hereby recognized and confirmed.

D. There is allocated to Nevada all water in excess of the allocations made in Sections B and C of this article.

Article VII.Carson River Basin

The following allocations of water of the Carson River and tributaries are hereby made in the following order of priority as between states:

A. There is allocated to the State of California:

1. The right to divert from the natural flow of the West Fork Carson River and its tributaries for existing nonirrigation uses, and for direct irrigation use commencing on March 15 and ending on October 31 of each year on presently irrigable lands determined to be approximately 5,600 acres, an aggregate flow of water equal to a 30-day average of 3 c.f.s. per 100 acres or 168 c.f.s. for the area as a whole; provided that the 3 c.f.s. per 100-acre limitation shall not prevent greater rates of diversion for those areas which have an established greater rate of use; provided further, however, that the maximum aggregate diversion shall not exceed 185 c.f.s. measured at the points of diversion.

Provided, however, diversions for use downstream from the western boundary of Section 34, Township 11 North, Range 19 East, Mount Diablo Base and Meridian, shall be subject to the following limitations:

(a) Whenever, after the first Monday in May or any day in that week or alternate weeks thereafter of any year the flow of the West Fork of the Carson River at said western boundary shall have fallen below 175 cubic feet per second, then, until October 31 next, water users in California who divert from the West Fork of the Carson River downstream from said western boundary shall rotate all or any portion of the natural flow of the West Fork of the Carson River necessary to satisfy the demand of Nevada lands with water users in Nevada every other week beginning with the week following that in which water is used in Nevada, and during each rotation period said California users shall be entitled to divert the natural flow of the West Fork of the Carson River during their rotation weeks.

(b) Rotation between water users in California and Nevada on the West Fork of the Carson River may be terminated in whole or in part upon approval of the commission for such termination, upon provision being made so that sufficient water is available by storage or exchange to assure that the water users in Nevada will receive at the same time the flow of water which would have been available to the Nevada water users under rotation.

(c) Stock water, domestic water, and water for fire protection purposes may be diverted downstream from said western boundary from the natural flow of the West Fork of the Carson River at all times by owners of irrigation water rights in California whose lands are contiguous to the West Fork of the Carson River; provided, however, that such diversion shall be limited to the amounts actually required to deliver water for such purposes, and any excess over the amount so diverted shall be returned to the West Fork of the Carson River whenever practicable. Water diverted under this provision shall not be converted to any other use. The commission or its designee shall rule on any challenge relative to the necessity and amount of water required for such purposes.

2. The right to divert from the natural flow of the East Fork Carson River and its tributaries for existing nonirrigation uses, and for direct irrigation use commencing on March 15 and ending on October 31 of each year on presently irrigable lands determined to be approximately 3,820 acres, an aggregate flow of water equal to a 30-day average of 3 c.f.s. per 100 acres or 115 c.f.s. for the area as a whole; provided that the 3 c.f.s. per 100-acre limitation shall not prevent greater rates of diversion for those areas which have an established greater rate of use; provided further, however, that the maximum aggregate diversion shall not exceed 115 c.f.s. measured at the points of diversion.

3. There is allocated to the State of California the right to store 2,000 acre-feet of water per annum within Alpine County for supplemental use on presently irrigated lands within said county adverse to Lahontan Reservoir but subject to all other existing uses in Nevada. Water stored pursuant to this section remaining at the end of the year shall be deemed to have been stored in the succeeding year.

B. There is allocated to the State of Nevada:

1. The right to divert water from the natural flow of the Carson River and its tributaries during the period commencing March 15 and ending October 31 of each year at the rate of 3 c.f.s. per 100 acres for use on presently irrigated lands in the area above Lahontan Reservoir determined to be approximately 41,320 acres. The rate of 3 c.f.s. per 100 acres is based on a 30-day average for the area as a whole and shall not prevent greater rates of diversion for those areas that have an established greater use; provided that the aggregate diversion measured at the points of diversion shall not exceed 700 c.f.s. on the East Fork of the Carson River, 300 c.f.s. on the West Fork of the Carson River, and 220 c.f.s. on the Main Carson River below the confluence of the East and West Forks.

The combining and exchanging of the use of water between ditches and among users shall be permitted at all times and shall be required whenever necessary in order to obtain reasonable economy in the use of the water of the river or other streams, or in order to give to each ditch or user a more advantageous irrigation head.

2. Subject to allocations made in subsection B.1 and Section C of this article, the right to divert water from the Carson River for irrigation use either by direct diversion or by storage in Lahontan Reservoir or other existing reservoirs for use on the Newlands Project.

C. There is allocated to each state the right to store water in existing reservoirs upstream from Lahontan Reservoir to the extent of existing capacity with the appropriate priority with respect to natural flow rights upstream from Lahontan Reservoir under applicable state law, and use such stored waters on the lands in each state to which the storage is appurtenant.

D. Additional yields shall be available for development under the currently authorized Washoe Project from water available in excess of existing beneficial uses recognized by Nevada law, or under other new projects upon a determination by the commission that there is water available on the Carson River and its tributaries in excess of that required to satisfy existing beneficial uses in Nevada as determined by Nevada law as of the time of authorization or construction of such new projects. Such additional yields shall be allocated between the states with equal priority, 20 percent of which shall be allocated to California and 80 percent to Nevada.

Each state shall have the right to participate in any development project by bearing a proportionate cost of such development. In the event that joint developments are found to be not feasible or desirable, each state may develop separately its proportionate share of the remaining water.

E. Except as provided by Article X of this compact, the waters of the Carson River shall not be used in areas outside the Carson River Basin.

Article VIII.Walker River Basin

A. Allocations to Present Rights and Uses

1. Except as the rights of the Walker River Irrigation District may be limited by subsections 2 and 3 below, the provisions of the decree in the case of United States v. Walker River Irrigation District, et al., United States District Court for the District of Nevada Equity No. C-125, filed April 15, 1936, as amended by the Order of the Honorable A. F. St. Sure, dated April 24, 1940, hereafter called Decree C-125 are hereby recognized and confirmed.

2. The rights of the Walker River Irrigation District to store water of the West Walker River in Topaz Reservoir with a storage capacity of 59,000 acre-feet, under Part VIII of Decree C-125 and under any other basis of right, and to use such water, are hereby recognized and confirmed, subject to the following:

(a) The maximum quantity of water which can be diverted annually to storage is 85,000 acre-feet. No more than 85,000 acre-feet of water less reservoir evaporation can be rediverted for use within the district annually. The 85,000 acre-feet amount so allowed to be diverted to storage and rediverted to use include water used under direct diversion rights in Decree C-125 acquired by said district prior to 1964. For the purpose of this provision annually means the period from November 1 through October 31 of the following year.

(b) The maximum rate of diversion to such reservoir under such rights is 1,000 c.f.s.

(c) For the purpose of determining the availability of water to satisfy rights junior to the Topaz Reservoir storage rights of the Walker River Irrigation District, or for division between the states as unused water, water which has been stored, or is available for storage in and can be physically diverted to such reservoir under such reservoir rights but is released or is allowed to pass through the reservoir and is not rediverted to use in Nevada, shall be deemed to have been held in storage; provided, that until a new major storage project is constructed on the West Walker River, the foregoing shall not apply to the extent that said district with the concurrence of the watermaster determines, prior to the release or passing through of such water from Topaz Reservoir in any year, that it is necessary to release or pass through such water in order to provide storage space in Topaz Reservoir as a means of protecting lands in Nevada against flood damage later in the year.

3. The rights of the Walker River Irrigation District to store water of the East Walker River in Bridgeport Reservoir with a storage capacity of 42,000 acre-feet, under Part VIII of Decree C-125 and under any other basis of right, and to use such water, are hereby recognized and confirmed, subject to the following:

(a) The maximum quantity of water which can be diverted to storage in any year is 57,000 acre-feet. No more than 57,000 acre-feet of water less reservoir evaporation can be rediverted for use within the district in any year. The 57,000 acre-feet amounts so allowed to be diverted to storage and rediverted to use include water used under direct diversion rights in said decree acquired by said district prior to 1964 except for water used under such rights prior to 1964 on lands owned by said district in Bridgeport Valley. For the purpose of this provision year means the period from November 1 of one calendar year to October 31 of the following calendar year.

(b) Water of the East Walker River and its tributaries may, adversely to the Bridgeport Reservoir storage rights hereinabove recognized and confirmed, be stored upstream from said reservoir in any year, for later use after the spring flood of the year in which the water was so stored, under rights junior to said reservoir rights; provided, that when the Walker River system is put on priority under Decree C-125 after the annual spring flood, or upon demand made prior to the spring flood for water necessary to satisfy early season demand, the watermaster shall make an accounting and water shall be released from said upstream storage in such amounts as determined by the watermaster to be necessary to satisfy said reservoir rights to the same extent as they would have been satisfied in the absence of said adverse upstream storage.

4. (a) There is allocated to each state respectively the amount of existing diversions and uses of water of the Walker River Basin diverted upstream from Weber Reservoir and not specifically covered in Decree C-125, provided, that this allocation shall not include water distributed under the historical administration of Decree C-125 in excess of the rights set forth in Decree C-125 to lands having rights thereunder. In making this allocation, it is recognized that the amounts of water allocated and the respective priorities are not presently known with certainty. The commission shall as soon as practicable after its effectuation provide for an investigation, either with its own staff or by other agencies or persons, to ascertain with certainty the amounts of water and priorities of such uses. As between the respective states, the priorities shall be determined as follows: In cases of use not under state-recognized rights, the priorities shall be the date of initiation of use; in cases of use under state-recognized rights, the priorities shall be as provided under the law of the state where the diversion is made. Upon approval by the commission, the results of the investigation shall be binding as to the allocation to each state hereunder.

(b) In addition to rights recognized in subsection A.1 of this article there is allocated to Nevada for use on the Walker River Indian Reservation a maximum of 13,000 acre-feet per year for storage in Weber Reservoir and later rediversion to use and in addition 9,450 acre-feet per year to be diverted from natural flow. Both allocations shall have a priority of 1933. The season for diversion of water to storage shall be from November 1 to October 31 of the following year. The season for diversion of water directly for use shall be from March 1 to October 31 and at a maximum rate of 60 cubic feet per second. For the purpose of determining the availability of water to satisfy rights junior to this allocation or for division between the states as unused water, water which has been stored, or which can be physically stored or diverted to use under this allocation but is released or is allowed to pass through Weber Reservoir and is not rediverted to use on the Walker River Indian Reservation, shall be deemed to have been held in storage or used; provided, that the foregoing shall not apply to the extent that the appropriate representative of said reservation with the concurrence of the watermaster determines prior to the release or passing through of such water from Weber Reservoir in any year, that it is necessary to release or pass through such water in order to provide storage space in Weber Reservoir as a means of protecting lands in Nevada against flood damage later in the year; provided, further, that the foregoing shall not apply to passage of water of inferior quality to the extent that such passage may be necessary to maintain the water of suitable quality for irrigation on said reservation as determined by the commission.

Water of the Walker River and its tributaries may, adversely to the Weber Reservoir storage rights hereinabove recognized and confirmed, be stored upstream from said reservoir in any year, for later use after the spring flood of the year in which the water was so stored, under rights junior to said reservoir rights; provided, that when the Walker River system is put on priority under Decree C-125 after the annual spring flood, or upon demand made prior to the spring flood for water necessary to satisfy early season demand, the watermaster shall make an accounting and water shall be released from said upstream storage in such amounts as determined by the watermaster to be necessary to satisfy said reservoir rights to the same extent as they would have been satisfied in the absence of said adverse upstream storage.

5. In addition to rights recognized in subsections A.1 and A.4(a) above, there is allocated to California water of the West Walker River as follows:

(a) When all direct diversion rights under Decree C-125 are being satisfied and simultaneously water of the West Walker River is being diverted to storage pursuant to the Topaz Reservoir storage rights recognized and confirmed in subsection 2 of this Section A, but there is not flow in excess of that required to fully satisfy Topaz Reservoir storage rights, diversions in Antelope Valley in excess of the amounts to which Antelope Valley lands are entitled under Decree C-125 shall be permitted by the watermaster for such periods and in such amounts as, in the sound professional judgment of the watermaster, will not cause, on an overall irrigation season basis, any discernible net reduction in the amount of water available to satisfy said Topaz Reservoir storage rights.

(b) Such excess diversions may be used only on Antelope Valley lands entitled to water under Decree C-125 which can be served from the ditch systems existing as of the effective date of this compact.

(c) The allocation in this subsection 5 shall terminate after construction of a new major storage project on the West Walker River upstream from Antelope Valley.

B. Allocation of Unused Water

1. The term unused water includes all waters of the Walker River and its tributaries in excess of the amounts allocated, or required for satisfaction of rights and uses recognized and confirmed, as provided under Section A of this Article VIII, except that there shall be excluded therefrom natural flow which is not physically available above the head of Mason Valley. There is allocated to the State of California 35 percent of such unused water, and there is allocated to the State of Nevada 65 percent of such unused water. The allocation to each state provided herein in this subsection B.1 shall be equal in priority.

(a) The reregulation by storage of waters allocated for storage shall not be considered as the development of unused water .

2. Neither state shall be precluded from constructing works for the control, use and development of the water allocated pursuant to subsection B.1 of this article for optimum use of water.

3. While separate development may be undertaken by either state for surface storage of unused water of the West Walker River so allocated, the State Engineer of the State of Nevada and the Department of Water Resources of the State of California shall cooperate in a joint review of all potential developments of unused water of the West Walker River so allocated in subsection B.1 of this Article VIII and shall prepare and present a report of the benefits to be obtained, and other relevant data from each such development to the commission or if the commission has not yet become operative, to the joint commission which negotiated this compact, at a public hearing or hearings held at times and places within the Walker River Basin set by the commission or said joint commission.

(a) Should a separate surface storage project or projects be constructed in Nevada to develop Nevada s share of the unused water of the West Walker River, California may thereafter store and use said unused water allocated to Nevada adverse to such Nevada storage projects, provided that, without charge to Nevada, California makes available for consumptive use in Nevada, water in the same amounts, at the same times, and in the same places as would have been available for use in Nevada from such Nevada storage projects had California not so stored and used said unused water allocated to Nevada; and provided further that Nevada shall not be deprived of water required for: (1) maintenance of a minimum reservoir level for the preservation of fish life and (2) nonconsumptive uses which are found by the commission to be in the public interest of the Walker River Basin as a whole.

(b) From time to time after construction of each surface storage project upstream from Topaz Reservoir, for development of the unused water allocated herein, the commission shall determine the amounts of water which may be diverted and used in each state pursuant to its allocation as the result of the construction and operation of such project. In making such determination the commission shall compute any increase of yield of previously constructed reservoirs which may result from operation of such project constructed to develop unused water and shall include such increase in the amounts of water which may be diverted and used in each of the two states pursuant to its allocation of unused water.

4. Return flow to the Walker River or its tributaries from any source shall be deemed to be natural flow.

5. Unused water shall be used only:

(a) Within the Walker River Basin;

(b) Within the portion of Artesia Lake Basin south of the northern township line of Tier 12 North and west of a line one mile east of the eastern range line of Range 23 East, Mount Diablo Base Line and Meridian;

(c) Within the portion of Mason Valley and Adrian Valley south of the northern township line of Tier 15 North, Mount Diablo Base Line;

(d) Within the area tributary to Topaz Lake; or

(e) Any combination of the above areas.

C. Watermaster

1. A single watermaster shall have the responsibility and power to administer: (a) all rights and uses of water of the Walker River Basin recognized in Section A of this Article VIII, including rights under Decree C-125, (b) the allocation between the states provided for in this compact of water of the Walker River Basin in excess of that necessary to satisfy such rights and uses, and (c) all rights acquired to use water so allocated.

2. The watermaster shall be nominated by the commission as soon as practicable after this compact goes into effect, but his appointment shall not become effective until approved and confirmed by the Federal District Court for the District of Nevada, it being the intent of this compact that only a person satisfactory to both the commission and said court be the watermaster under this compact and under Decree C-125. At any time either the commission or said court may terminate the appointment of the person serving as watermaster by adopting an appropriate resolution or order, and notifying the other and the watermaster thereof. When a vacancy occurs by such action or by the death or resignation of the person serving as watermaster, a successor shall be selected by the same procedure as provided for the original appointment.

3. Until appointment of the watermaster becomes effective by approval and confirmation of said court, either as to the original selection of the watermaster or subsequent selections to fill a vacancy, a person designated by the commission shall have interim responsibility and power to administer the allocation between the states referred to in subsection 1(b) above and all rights and uses other than the rights under Decree C-125, and the rights and uses under Decree C-125 shall be administered on an interim basis as may be provided by said court.

4. Actions and decisions of the watermaster as to the administration of the rights under Decree C-125 shall be subject to review and modification by said court. Actions and decisions of the watermaster as to the administration of the allocation between the states referred to in subsection 1(b) above and of all rights and uses other than rights under Decree C-125 shall be subject to review and modification by the commission.

5. Said court is requested to appoint a six-member advisory board composed of one person each representing: (1) the East Walker River Basin in California, (2) the West Walker River Basin in California, (3) the East Walker River Basin in Nevada, (4) the West Walker River Basin in Nevada, (5) the Main Walker River Basin in Nevada, and (6) the Walker River Indian Reservation. The watermaster shall prepare an annual budget of proposed expenditures for personnel, equipment, supplies, and other purposes deemed by him to be necessary to carry out his functions. In the formulation of said budget the watermaster shall consult with said advisory board. In the event that said advisory board is not in agreement with the budget proposed by the watermaster, it shall so advise said court. Said budget shall require approval of both the commission and said court to become effective.

6. The expenditures attributable to administration of the rights under Decree C-125 shall be apportioned and collected in accordance with orders of said court. The expenditures attributable to administration of all other rights and uses of the water of the Walker River Basin under this compact shall be equitably apportioned among, and collected from, the users thereof by the watermaster under rules and regulations of the commission, and the commission shall have the power to enforce collection thereof by any reasonable means, including court action in any state or federal court of appropriate jurisdiction. The expenditures attributable to administering the allocation between the states referred to in subsection 1(b) above shall be borne by the commission as part of the expense under Article IV, subsection B.1 of this compact.

Article IX.Ground Water and Springs

A. Development and Use of Ground Water

1. Both states shall have the right to develop and use ground water within their respective boundaries; provided that development and use of ground water in one state shall not reduce the amount of water which the other state would have received under the allocation herein if ground water were not developed and used.

2. In the development and use of ground water pursuant to this article, wells or other methods of collecting underground water shall be constructed in a manner which will assure that water will not be drawn directly from allocated surface water. In the absence of proof to the contrary made to the commission, wells drilled within 500 feet from any perennial streams which are not sealed from the surface to a depth of at least 50 feet shall be deemed prima facie to draw directly from allocated surface water.

B. Each state shall have the right to use water from springs; provided that the use of water from springs in one state shall not reduce the amount of water which the other state would have received under the allocations herein if water from springs were not used.

C. Effect on Allocations

1. The commission shall have authority to take such action as it deems appropriate, so that the allocations of water made by this compact to either state shall not be adversely affected by ground water withdrawals or use of water from springs in the other state.

2. If either state claims that the development and use of ground water or water from springs in the other state reduces the amount of water which said state would have received under its allocation if such ground water or water from springs were not developed and used, it may file a protest with the commission in accordance with the rules of the commission. The commission is empowered to receive evidence on any protest and make its ruling thereon.

Article X.Interbasin Transfers of Use

Either state may use directly, by exchange, or otherwise its allocated waters of the Truckee River in the Lake Tahoe Basin or the Carson River Basin, or its allocated waters of the Carson River in the Lake Tahoe Basin or the Truckee River Basin. The commission shall have authority to take such action as it deems appropriate so that the allocations of water made by this compact to either state shall not be adversely affected by such use in the other state.

Nothing herein shall preclude the use of Lake Tahoe as a physical facility to accomplish the use of Truckee River waters in the Carson River watershed or Carson River waters in the Truckee River watershed, but in no event shall the use of Lake Tahoe as such a physical facility be inconsistent with any provision of Article V of the compact.

Article XI.Suppression of Evaporation

A. Either state is entitled, but not obligated to participate in any project for the conservation of water through the suppression of evaporation. The yield of any such project shall be allocated to each state by the commission in such proportion as shall be determined by the commission, taking into consideration such factors as the commission deems pertinent. Such allocation of yield to each state shall be in addition to the waters allocated to each state by other provisions of this compact.

B. Subject to the power of the commission to allocate the increased yield resulting from suppression of evaporation as set forth above, no existing property right shall be adversely affected except by agreement with the owner, or as may be otherwise permitted by state law. Nothing herein shall diminish or supersede any law of either state regarding water quality, including but not limited to conditions affecting fish and wildlife.

Article XII.Coordination of Reservoirs

A. The commission shall have the authority to prepare plans for the coordination of reservoirs and the method of implementation of any such plans prepared, and to approve the same and to review and revise such approved plans from time to time as the commission may deem appropriate. Prior to the preparation of any such plan and implementation or review or revision thereof, the owners of all reservoirs to be affected thereby shall be given the opportunity of participating in such preparation, review, or revision.

B. Prior to the approval thereof, the commission shall provide for public hearings concerning such a plan, review, or revision upon such notice as the commission deems appropriate.

C. Any owner of a reservoir shall have the right to refuse to participate in any such plan, or method of implementation, or review or revision thereof, and in such event such reservoir shall be excluded therefrom, and any plan or implementation or review or revision concerning other reservoirs as may be approved shall not adversely affect the use of the reservoir or the right to the use of water therefrom, which has been excluded.

D. Owners of reservoirs may develop plans for coordination thereof, but shall give written notice to the commission at least 60 days prior to their implementation.

Article XIII.Fish, Wildlife, and Recreation

The use of waters for preservation, protection, and enhancement of fish, wildlife, and recreation is hereby recognized as an inseparable part of the public interest in the use of the waters of Lake Tahoe, Truckee, Carson and Walker River Basins in both states, and is, therefore, beneficial.

Article XIV.Nonconsumptive Use

Each state may use water for nonconsumptive purposes, including but not limited to flood control, recreation, fishery and wildlife maintenance and enhancement, and hydroelectric power generation, provided that such uses result in no discernible reduction in the water allocated to the other state.

Article XV.Diversion and Exchange of Yield From Future Reservoirs

Upon the construction of a surface storage project or projects to store unused water herein allocated, users who become entitled to the yield therefrom may, at any point where water is physically available, divert water to use subject to approval of the commission and conditioned upon providing water in exchange for such diverted water as directed by the commission, so that other users, including owners of reservoir storage or owners of interest in waters stored, receive their entitlement of water in time, place, and quality the same as if the diversion and exchange had not been made.

Article XVI.Change of Point of Diversion, Manner, Purpose, or Place of Use

Any change of point of diversion or of manner, purpose or place of use of the waters of the Carson, Truckee or Walker River Basins may be made in either state pursuant to state law or applicable court decree, provided that such change shall not adversely affect the allocation of water to the other state. Either state, if permitted by state law, may permit a change to other use of water formerly consumed by natural subirrigation on meadows. It shall be the duty of each state to initiate proceedings before the commission if it believes that such change in the other state would adversely affect its allocation. In the event of the initiation of such a proceeding a commission hearing shall be held and the person desiring the change shall have the burden of establishing that such change would not adversely affect the allocation to the complaining state. In the event the person desiring the change does not establish that such change would not adversely affect the allocation to the complaining state, the commission shall enter such order as it deems appropriate to assure that the allocation to the complaining state is not adversely affected.

Article XVII.Imported Water

The provisions of this compact respecting allocation of water are applicable solely to the waters of the Truckee, Carson, and Walker River Basins and the Lake Tahoe Basin. To the extent that either state imports into the Truckee, Carson or Walker River Basins or the Lake Tahoe Basin water from another river or source the state making the importation shall have the exclusive use of such imported water unless by written agreement between the states it is otherwise provided. Nothing herein shall preclude either state from using such imported water as replacement or exchange water to meet such conditions as may be imposed by the commission pursuant to the provisions of this compact.

Article XVIII.Compact Effect

A. Each state and all persons using, claiming, or in any manner asserting any right to the use of the waters of Lake Tahoe, Truckee River, Carson River, and Walker River Basins, shall be subject to the terms of this compact.

B. The provisions of this compact shall be self-executing and shall by operation of law be conditions of the various state permits, licenses, or other authorizations relating to the waters of Lake Tahoe, Truckee River, Carson River and Walker River Basins.

C. Nothing in this compact shall abridge, limit or derogate against any claim or right of anyone to the use of water in either state within the allocations to such state that could or may be made or established under state or federal law had this compact not been adopted; provided, that the place of use, under any such right, of water from any of the four basins covered by this compact shall be limited to such basin or such other areas outside such basin as are permissible places of use of water from such basin under this compact.

D. Nothing in this compact shall be construed as granting to any person or entity the right to divert, store, or use water.

Article XIX.Violations

A. Violations or threatened violations of any of the provisions of this compact which come to the attention of the commission shall be promptly investigated by it. If after such investigation the commission determines further action is necessary it may take such action as it deems advisable including, but not limited to, the commencement of an action injunctive or otherwise in its own name in any court of general jurisdiction of the state where the violation has occurred or is threatened, or the United States District Court for the district where said violation has occurred or is threatened, or if it is determined by the commission appropriate to do so, refer the matter with its recommendations, if any, to an appropriate federal, state, or local official or agency or board for action.

B. In any action concerned with any matter in which the commission has made a decision, the findings of the commission shall constitute prima facie evidence of the facts found.

Article XX.Recourse to Courts

Nothing in this compact shall be construed to limit or prevent either state or any person or entity from instituting or maintaining any action or proceeding, legal or equitable, in any court of competent jurisdiction for the protection of any right under this compact or the enforcement of its provisions, provided that in all matters in which the commission is given jurisdiction by this compact to make a decision no such court action shall be commenced until the matter has been submitted to the commission for decision and decided by it, unless a decision by the commission has been unreasonably delayed.

Article XXI.Nonimpairment of Rights of United States

Except as provided in Article XXII nothing in this compact shall be construed as:

A. Affecting the obligations of the United States to the Indians and Indian tribes, or any right owned or held by or for Indians or Indian tribes which is subject to the jurisdiction of the United States.

B. Affecting any rights or powers of the United States of America, its agencies or instrumentalities in or to the waters of the Truckee, Carson, or Walker River Basins or the Lake Tahoe Basin, or its capacity to acquire rights in and to the use of said waters.

C. Subjecting any property of the United States, its agencies or instrumentalities to taxation by either state or subdivision thereof.

D. Subjecting any property of the United States of America, its agencies or instrumentalities to the laws of any state to an extent other than the extent to which such laws would apply without regard to this compact.

Article XXII.Ratification and Consent

This compact shall become effective when, but only if,

(1) It shall have been ratified by acts of the Legislature of each of the States of California and Nevada;

(2) It shall have been consented to by act of Congress of the United States; and

(3) Congress provides in its consent legislation or by separate legislation that the following provisions of the compact shall be binding on the agencies, wards, and instrumentalities of the United States of America:

Article V, Section D

Article V, Section F

Article VI, Subsection B.1

Article VI, Subsection B.3

Article VI, Subsection B.4

Article VI, Section D

Article VII, Section A

Article VII, Section B

Article VII, Section C

Article VII, Section D

Article VII, Section E

Article VIII, Subsection A.4(b)

Article VIII, Subsection B.1

Article VIII, Subsection B.5

Article XXIII.Termination

This compact may be terminated any time by legislative consent of both states, but notwithstanding such termination all rights then established hereunder or recognized hereby shall continue to be recognized as valid.

In witness whereof the commissioners have executed six counterparts hereof, each of which shall be and does constitute an original and one shall be deposited with the Administrator of General Services of the United States of America, and two of which shall be forwarded to the Governor of each signatory state, and one of which shall be made a part of the permanent records of the California-Nevada Compact Commission.

(Added by Stats. 1970, Ch. 1480.)









DIVISION 3. DAMS AND RESERVOIRS

PART 1. SUPERVISION OF DAMS AND RESERVOIRS

CHAPTER 1. Definitions

6000

Unless the context otherwise requires, the definitions in this chapter govern the construction of this part.

(Enacted by Stats. 1943, Ch. 368.)



6002

Dam means any artificial barrier, together with appurtenant works, which does or may impound or divert water, and which either (a) is or will be 25 feet or more in height from the natural bed of the stream or watercourse at the downstream toe of the barrier, as determined by the department, or from the lowest elevation of the outside limit of the barrier, as determined by the department, if it is not across a stream channel or watercourse, to the maximum possible water storage elevation or (b) has or will have an impounding capacity of 50 acre-feet or more.

(Amended by Stats. 1965, Ch. 1225.)



6003

Any such barrier which is or will be not in excess of six feet in height, regardless of storage capacity, or which has or will have a storage capacity not in excess of 15 acre-feet, regardless of height, shall not be considered a dam.

(Enacted by Stats. 1943, Ch. 368.)



6004

(a) No obstruction in a canal used to raise or lower water therein or divert water therefrom, no levee, including but not limited to a levee on the bed of a natural lake the primary purpose of which levee is to control floodwaters, no railroad fill or structure, and no road or highway fill or structure, no circular tank constructed of steel or concrete, or both, no tank elevated above the ground, and no barrier which is not across a stream channel, watercourse, or natural drainage area and which has the principal purpose of impounding water for agricultural use shall be considered a dam.

(b) No obstruction in the channel of a stream or watercourse which is 15 feet or less in height from the lowest elevation of the obstruction and which has the single purpose of spreading water within the bed of the stream or watercourse upstream from the obstruction for percolation underground shall be considered a dam.

(c) The levee of an island adjacent to tidal waters in the Sacramento-San Joaquin Delta, as defined in Section 12220, even when used to impound water, shall not be considered a dam and the impoundment shall not be considered a reservoir if the maximum possible water storage elevation of the impounded water does not exceed four feet above mean sea level, as established by the United States Geological Survey 1929 datum.

(d) No noncircular tank, constructed of steel or concrete, or both, that is constructed in a county of the third class by a public agency, under the supervision of a civil engineer registered in the state, that does not exceed 75 acre feet in capacity or 30 feet in height, and no barrier that is not across a stream channel, watercourse, or natural drainage area and that has the principal use as a sewage sludge drying facility shall be considered a dam.

(Amended by Stats. 1993, Ch. 713, Sec. 1. Effective January 1, 1994.)



6004.5

Reservoir means any reservoir which contains or will contain the water impounded by a dam.

(Added by Stats. 1965, Ch. 1225.)



6005

Owner includes any of the following who own, control, operate, maintain, manage, or propose to construct a dam or reservoir:

(a)The state and its departments, institutions, agencies, and political subdivisions.

(b) Every municipal or quasi-municipal corporation.

(c) Every public utility.

(d) Every district.

(e) Every person.

(f) The duly authorized agents, lessees, or trustees of any of the foregoing.

(g) Receivers or trustees appointed by any court for any of the foregoing.

Owner does not include the United States.

(Amended by Stats. 1965, Ch. 1225.)



6006

Alterations, repairs, or either of them, mean only such alterations or repairs as may affect the safety of the dam or reservoir.

(Amended by Stats. 1965, Ch. 1225.)



6007

Enlargement means any change in or addition to an existing dam or reservoir, which raises or may raise the water storage elevation of the water impounded by the dam or reservoir.

(Amended by Stats. 1965, Ch. 1225.)



6008

Water storage elevation means that elevation of water surface which could be obtained by the existing dam or reservoir, as previously operated, were there no outflow and were the reservoir full of water.

(Amended by Stats. 1965, Ch. 1225.)






CHAPTER 2. General Provisions

6025

It is the intent of the Legislature by this part to provide for the regulation and supervision of dams and reservoirs exclusively by the State.

(Enacted by Stats. 1943, Ch. 368.)



6025.5

(a) Notwithstanding any other provision, subject to subdivision (b), the requirements for state regulation and supervision of safety of dams, as contained in this division, shall not be applicable to waste water treatment and storage ponds constructed as a part of a waste water control facility.

(b) This section applies to those ponds specified in subdivision (a) only after the governing body of the city, county, district, or other agency which operates the waste water control facility adopts a resolution which (1) finds that the ponds have been constructed and operated to standards adequate to protect life and property, and (2) provides that the city, county, district, or other agency shall supervise and regulate the design, construction, operation enlargement, replacement, and removal of the ponds after the effective date of the resolution.

(c) This section applies only to ponds specified in subdivision (a) which (1) have a maximum height of 15 feet or less and a maximum storage capacity of 1,500 acre-feet or less, (2) have been designed by, and constructed under the supervision of, a registered civil engineer, and (3) are not across a stream channel or watercourse.

(Amended by Stats. 1984, Ch. 1027, Sec. 1.)



6025.6

(a) An owner of a structure defined as a dam pursuant to Section 6002, but excluded from that definition pursuant to subdivision (d) of Section 6004 or otherwise exempted from the requirements of this chapter pursuant to Section 6025.5, shall comply with the requirements of Section 8589.5 of the Government Code and shall employ a civil engineer who is registered in the state to supervise the structure for the protection of life and property for the full operating life of the structure.

(b) (1) The civil engineer supervising a dam pursuant to subdivision (a) shall take into consideration, in determining whether or not a dam constitutes, or would constitute, a danger to life or property, the possibility that the dam might be endangered by seepage, earth movement, or other conditions that exist, or might occur, in any area in the vicinity of the dam.

(2) If the civil engineer determines that a dam under his or her supervision constitutes, or would constitute, a danger to life or property, the civil engineer shall notify the owner of the dam and recommend appropriate action.

(c) The owner shall submit to the department the name, business address, and telephone number of each supervising civil engineer.

(d) The department shall submit the information provided pursuant to subdivision (c) to the Office of Emergency Services on or before January 1, 1995, and on or before each January 1 thereafter. Any change in the information shall be submitted to the department on or before July 1 of each year.

(Amended by Stats. 2013, Ch. 352, Sec. 528. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



6026

No city or county has authority, by ordinance enacted by the legislative body thereof or adopted by the people under the initiative power, or otherwise, to regulate, supervise, or provide for the regulation or supervision of any dams or reservoirs in this state, or the construction, maintenance, or operation thereof, nor to limit the size of any dam or reservoir or the amount of water which may be stored therein. This part shall not prevent a city or county from adopting ordinances regulating, supervising, or providing for the regulation or supervision of dams and reservoirs that (a) are not within the state s jurisdiction, or (b) are not subject to regulation by another public agency or body.

(Amended by Stats. 1965, Ch. 1225.)



6027

Whenever supervision of safety of design or construction of a proposed or existing dam or reservoir is exercised by the United States or any of its agencies pursuant to a jurisdiction superior to that of the state, and the requirements made under authority of such jurisdiction are so contradictory with requirements made by the department under this part that a compliance cannot be made which will meet both federal and state requirements, then the state requirements shall be modified by the department sufficiently to make possible compliance with both federal and state requirements.

(Amended by Stats. 1965, Ch. 1225.)



6028

No action shall be brought against the state or the department or its agents or employees for the recovery of damages caused by the partial or total failure of any dam or reservior or through the operation of any dam or reservoir upon the ground that such defendant is liable by virtue of any of the following:

(a) The approval of the dam or reservoir.

(b) The issuance or enforcement of orders relative to maintenance or operation of the dam or reservoir.

(c) Control and regulation of the dam or reservoir.

(d) Measures taken to protect against failure during an emergency.

(Amended by Stats. 1965, Ch. 1225.)



6029

Nothing in this part shall be construed to relieve an owner or operator of a dam or reservoir of the legal duties, obligations, or liabilities incident to the ownership or operation of the dam or reservoir.

(Amended by Stats. 1965, Ch. 1225.)



6030

The findings and orders of the department and the certificate of approval of any dam or reservoir issued by the department are final and conclusive and binding upon all state agencies, regulatory or otherwise, as to the safety of design, construction, maintenance, and operation of any dam or reservoir.

(Amended by Stats. 1965, Ch. 1225.)



6031

Nothing in this part shall be construed to deprive any owner of such recourse to the courts as he may be entitled to under the laws of this State.

(Enacted by Stats. 1943, Ch. 368.)






CHAPTER 3. Administrative Provisions

6052

The department shall employ such clerical, engineering, and other assistants as are necessary for carrying on the work of dam and reservoir supervision in accordance with this part.

(Amended by Stats. 1965, Ch. 1225.)



6053

The department may employ consultants.

(Enacted by Stats. 1943, Ch. 368.)



6054

When the safety and technical considerations pertaining to a certificate of approval, dam, reservoir, or plans and specifications require it, or when requested in writing to do so by the owner, the department shall appoint a consulting board of two or more consultants to report to the department on the safety features involved.

(Amended by Stats. 1965, Ch. 1225.)



6055

The cost and expense of a consulting board if appointed on the request of an owner shall be paid by the owner.

(Enacted by Stats. 1943, Ch. 368.)



6056

The department shall retain a board of three consultants who shall make an independent report to the director upon the issuance, modification, or renewal of any certificate of approval for any dam owned by the department.

(Added by Stats. 1967, Ch. 284.)






CHAPTER 4. Powers of the Department

ARTICLE 1. Powers in General

6075

The department, under the police power of the state, shall supervise the construction, enlargement, alteration, repair, maintenance, operation, and removal of dams and reservoirs for the protection of life and property as provided in this part.

(Amended by Stats. 1965, Ch. 1225.)



6076

All dams and reservoirs in the state are under the jurisdiction of the department.

(Amended by Stats. 1965, Ch. 1225.)



6077

It is unlawful to construct, enlarge, repair, alter, remove, maintain, or operate any dam or reservoir except upon approval of the department as provided in this part.

(Amended by Stats. 1965, Ch. 1225.)



6078

The department shall adopt and revise from time to time such rules and regulations and issue such general orders as may be necessary for carrying out, but not inconsistent with, the provisions of this part.

(Enacted by Stats. 1943, Ch. 368.)



6079

In carrying out the provisions of this part the department may cooperate with the United States or any of its agencies.

(Enacted by Stats. 1943, Ch. 368.)



6080

In making any investigations or inspections required or authorized by this part the department or its representatives may enter upon private property as may be necessary.

(Enacted by Stats. 1943, Ch. 368.)



6081

In determining whether or not a dam or reservoir or proposed dam or reservoir constitutes or would constitute a danger to life or property, the department shall take into consideration the possibility that the dam or reservoir might be endangered by seepage, earth movement, or other conditions which exist or which might occur in any area in the vicinity of the dam or reservoir. Whenever the department deems that any such condition endangers a dam or reservoir, it shall order the owner to take such action as the department determines to be necessary to remove the resultant danger to life and property.

(Added by Stats. 1965, Ch. 1225.)






ARTICLE 2. Maintenance and Operation

6100

Supervision over the maintenance and operation of dams and reservoirs insofar as necessary to safeguard life and property from injury by reason of the failure thereof is vested in the department.

(Amended by Stats. 1965, Ch. 1225.)



6101

The department may require owners to keep records of, and to report on, maintenance, operation, staffing, and engineering and geologic investigations and shall issue such rules and regulations and orders as necessary to secure maintenance and operation and to require staffing and engineering and geologic investigations which will safeguard life and property. In addition, the owner of a dam or reservoir or his agent shall fully and promptly advise the department of any sudden or unprecedented flood or unusual or alarming circumstance or occurrence affecting the dam or reservoir.

(Amended by Stats. 1965, Ch. 1225.)



6102

The department, from time to time, shall make inspections of dams and reservoirs at state expense for the purpose of determining their safety but shall require owners to perform at their expense such work as necessary to disclose information sufficient to enable the department to determine conditions of dams and reservoirs in regard to their safety and to perform at their expense other work necessary to secure maintenance and operation which will safeguard life and property.

(Amended by Stats. 1965, Ch. 1225.)






ARTICLE 3. Emergency Work

6110

The department shall immediately employ any remedial means necessary to protect life and property if either:

(a) The condition of any dam or reservoir is so dangerous to the safety of life or property as not to permit of time for the issuance and enforcement of an order relative to maintenance or operation.

(b) Passing or imminent floods threaten the safety of any dam or reservoir.

(Amended by Stats. 1965, Ch. 1225.)



6111

In applying the remedial means provided for in this article, the department may in emergency do any of the following:

(a) Lower the water level by releasing water from the reservoir.

(b) Completely empty the reservoir.

(c) Take such other steps as may be essential to safeguard life and property.

(Enacted by Stats. 1943, Ch. 368.)



6112

The department shall continue in full charge and control of such dam or reservoir, or both, and its appurtenances until they are rendered safe or the emergency occasioning the action has ceased.

(Amended by Stats. 1965, Ch. 1225.)



6113

The cost and expenses of the remedial means provided in this article, including cost of any work done to render a dam or reservoir or its appurtenances safe, shall be recoverable by the state from the owner by action brought by the department in the superior court of the county wherein the dam or reservoir or any part thereof is situated.

(Amended by Stats. 1965, Ch. 1225.)






ARTICLE 4. Investigations and Studies

6120

For the purpose of enabling it to make decisions as compatible with economy and public safety as possible the department shall make or cause to be made such investigations and shall gather or cause to be gathered such data as may be needed for a proper review and study of the various features of the design and construction of dams, reservoirs, and appurtenances.

(Enacted by Stats. 1943, Ch. 368.)



6121

The department shall also make or cause to be made such watershed investigations and studies as may facilitate its decisions.

(Enacted by Stats. 1943, Ch. 368.)






ARTICLE 5. Action and Procedure to Restrain Violations

6150

The department may commence an action or proceeding under this article, either by mandamus or injunction, for the purpose of stopping or preventing violations or threatened violations.

(Enacted by Stats. 1943, Ch. 368.)



6151

An action or proceeding under this article may be commenced whenever any owner or any person acting as a director, officer, agent, or employee of any owner, or any contractor or agent or employee of such contractor is:

(a) Failing or omitting or about to fail or omit to do anything required of him by this part or by any approval, order, rule, regulation, or requirement of the department under the authority of this part; or

(b) Doing or permitting anything or about to do or permit anything to be done in violation of or contrary to this part or any approval, order, rule, regulation, or requirement of the department under this part.

(Enacted by Stats. 1943, Ch. 368.)



6152

Any action or proceeding under this article shall be commenced in the superior court in and for the county in which (a) the cause or some part thereof arose, (b) the owner or person complained of has its principal place of business, or (c) the person complained of resides.

(Enacted by Stats. 1943, Ch. 368.)



6153

Any action or proceeding under this article shall be brought by petition in the superior court, alleging the violation or threatened violation complained of, and praying for appropriate relief by way of mandamus or injunction.

(Enacted by Stats. 1943, Ch. 368.)



6154

The court shall specify a time, not exceeding 20 days after the service of the copy of the petition, within which the owner or person complained of shall answer the petition, and in the meantime the owner or person may be restrained.

(Enacted by Stats. 1943, Ch. 368.)



6155

In case of default in answer or after answer the court shall immediately inquire into the facts and circumstances of the case.

(Enacted by Stats. 1943, Ch. 368.)



6156

The court may join such parties as it deems necessary or proper in order to make its judgment, order, or writ effective.

(Enacted by Stats. 1943, Ch. 368.)



6157

The final judgment in such action or proceeding shall either dismiss the action or proceeding or direct that the writ of mandamus or injunction issue or be made permanent as prayed for in the petition, or in such modified or other form as will afford appropriate relief.

(Enacted by Stats. 1943, Ch. 368.)









CHAPTER 5. Applications

ARTICLE 1. New Dams and Reservoirs or Enlargements of Dams and Reservoirs

6200

Construction of any new dam or reservoir or the enlargement of any dam or reservoir shall not be commenced until the owner has applied for and obtained from the department written approval of plans and specifications.

(Amended by Stats. 1965, Ch. 1225.)



6201

A separate application for each dam or reservoir shall be filed with the department upon forms to be provided by it, except that only one application need be filed for a dam and the reservoir which will contain the water impounded by the dam.

(Amended by Stats. 1965, Ch. 1225.)



6202

The application shall give the following information:

(a) The name and address of the owner.

(b) The location, type, size, and height of the proposed dam or reservoir and appurtenant works.

(c) The storage capacity of the reservoir.

(d) Such other pertinent information as the department requires.

(e) As accurately as may be readily obtained, the area of the drainage basin, rainfall and streamflow records and floodflow records and estimates.

(Amended by Stats. 1965, Ch. 1225.)



6203

The department may also require the following:

(a) Data concerning subsoil and foundation conditions and the materials entering into construction of the dam or reservoir.

(b) Investigations of, and reports on, subsurface conditions, involving such matters as exploratory pits, trenches and adits, drilling, coring, geophysical surveys, tests to determine leakage rates, and physical tests to measure in place the properties and behavior of foundation materials at the dam or reservoir site.

(c) Investigations of, and reports on, the geology of the dam or reservoir site and its vicinity, possible geologic hazards, availability and quality of construction materials, and other pertinent features.

(d) Such other appropriate information as may be necessary in a given instance.

(Amended by Stats. 1965, Ch. 1225.)



6204

In instances wherein the physical conditions involved and the size of the dam or reservoir are such as to render the above requirements as to drainage areas, rainfall, streamflow, floodflow, and drilling or prospecting of site unnecessary, the department may waive the requirements.

(Amended by Stats. 1965, Ch. 1225.)



6205

The application shall set forth the purpose for which the impounded or diverted water is to be used.

(Enacted by Stats. 1943, Ch. 368.)



6206

The application shall be accompanied by maps and plans and specifications of such character and size and setting forth such pertinent details and dimensions as the department requires.

The maps and plans and specifications shall be a part of the application.

(Enacted by Stats. 1943, Ch. 368.)






ARTICLE 2. Repairs, Alterations or Removals

6225

Before commencing the repair, alteration, or removal of a dam or reservoir, including the alteration or removal of a dam or reservoir so that it no longer constitutes a dam or reservoir as defined in this part, the owner shall secure the written approval of the department, except as provided in this article.

(Amended by Stats. 1965, Ch. 1225.)



6226

The application shall give such pertinent information or data concerning the dam or reservoir, or both, as may be required by the department and such information as to other matters appropriate to a thorough consideration of the safety of such a change as may be required by the department.

(Amended by Stats. 1965, Ch. 1225.)



6227

The application shall state the proposed time of commencement and of completion of construction.

(Enacted by Stats. 1943, Ch. 368.)



6228

The application shall give the name and address of applicant, shall adequately detail, with appropriate references to the existing dam or reservoir, the changes which it is proposed to effect, and shall be accompanied by maps and plans and specifications which shall be a part of the application and which shall be of such character and size and set forth such pertinent details and dimensions as the department may require. The department may waive any of the requirements of this section if found by it unnecessary.

(Amended by Stats. 1965, Ch. 1225.)



6229

In case of an emergency where repairs are necessary to safeguard life and property repairs may be started immediately, but the department shall be notified at once of proposed repairs and of work under way.

(Enacted by Stats. 1943, Ch. 368.)



6230

The proposed repairs and work shall be made to conform to such orders as the department issues.

(Enacted by Stats. 1943, Ch. 368.)






ARTICLE 3. Dams Constructed Prior to August 14, 1929

6250

Unless application for approval of the dam has heretofore been made, every owner of a dam completed prior to August 14, 1929 shall, immediately after the effective date of this part, file an application for the approval of such dam.

(Enacted by Stats. 1943, Ch. 368.)



6251

A separate application shall be made for each dam and shall be filed with the department upon forms to be supplied by it and shall supply such appropriate information concerning the dam as the department requires.

(Enacted by Stats. 1943, Ch. 368.)



6252

The department shall give notice to file to owners who have failed to do so as required by this article, and a failure to file within 30 days after such notice shall be punishable as provided in this part.

(Enacted by Stats. 1943, Ch. 368.)



6253

The notice provided for in this article may be given by registered mail and a return receipt signed by the owner shall constitute prima facie evidence of service.

(Enacted by Stats. 1943, Ch. 368.)






ARTICLE 4. Approval of Applications

6260

Upon receipt of any application other than an application provided for in Article 3 of this chapter the department shall give its consideration thereto and shall approve or disapprove the same within the time provided in this article.

(Enacted by Stats. 1943, Ch. 368.)



6261

A defective application made in a bona fide attempt to conform to the law and rules and regulations of the department shall not be rejected but notice of defect shall be sent to the applicant by ordinary and registered mail.

(Enacted by Stats. 1943, Ch. 368.)



6262

If within 30 days of the date of mailing the notice the applicant does not file an amended and perfected application, the application shall be rejected and canceled unless for good cause shown the department allows the applicant further time.

(Enacted by Stats. 1943, Ch. 368.)



6263

No application shall be approved in less than 10 days from its receipt but all applications shall be approved or disapproved as soon as practicable after the receipt of all data and information found necessary by the department.

(Enacted by Stats. 1943, Ch. 368.)



6264

Approvals may be granted under terms, conditions, and limitations necessary to safeguard life and property.

(Enacted by Stats. 1943, Ch. 368.)



6265

Actual construction shall be commenced within one year after date of approval, otherwise the approval becomes void.

(Enacted by Stats. 1943, Ch. 368.)



6266

The department may, upon written application and for good cause shown, extend the time for commencing construction.

(Enacted by Stats. 1943, Ch. 368.)



6267

Notice shall be given to the department at least 10 days before construction is to be commenced and such other notices shall be given to the department as it may require.

(Enacted by Stats. 1943, Ch. 368.)









CHAPTER 6. Fees

6300

(a) The application for a new dam or reservoir or enlargement shall set forth the estimated cost, as defined in this article, of the dam or reservoir or enlargement and shall be accompanied by a filing fee based upon the estimated cost and according to the following schedule:

(1) For the first three hundred thousand dollars ($300,000), a fee of 3 percent of the estimated cost.

(2) For the next seven hundred thousand dollars ($700,000), a fee of 2 percent.

(3) For the next one million dollars ($1,000,000), a fee of 1
1/2
percent.

(4) For the next one million dollars ($1,000,000), a fee of 1
1/4
percent.

(5) For the next two million dollars ($2,000,000), a fee of 1 percent.

(6) For the next two million dollars ($2,000,000), a fee of three-fourths of 1 percent.

(7) For all costs in excess of seven million dollars ($7,000,000), a fee of one-half of 1 percent.

(b) In no case, however, shall the minimum fee be less than three hundred dollars ($300).

(Amended by Stats. 1991, Ch. 1086, Sec. 1. Effective October 14, 1991.)



6301

One filing fee only shall be collected for an enlargement to be effected by flashboards, sandbags, earthen levees, gates, or other works, devices, or obstructions which are, from time to time, to be removed and replaced or opened and shut and thereby operated so as to vary the surface elevation of the impounded water.

(Amended by Stats. 1969, Ch. 363.)



6302

For the purposes of this part, the estimated cost of the dam or reservoir or enlargement involved shall include the following:

(a) The cost of all labor and materials entering into the construction of the dam and appurtenant works or reservoir

(b) The cost of preliminary investigations and surveys.

(c) The cost of the construction plant properly chargeable to the cost of the dam or reservoir.

(d) Any and all other items entering directly into the cost of the dam or reservoir.

(Amended by Stats. 1965, Ch. 1225.)



6303

The costs of right-of-way, detached powerhouses, electrical generating machinery, and roads and railroads affording access to the dam or reservoir shall not be included among the items used in the determination of cost.

(Amended by Stats. 1965, Ch. 1225.)



6304

An application shall not be considered by the department until the filing fee is received.

(Enacted by Stats. 1943, Ch. 368.)



6305

In the event the actual cost exceeds the estimated cost by more than 15 percent, a further fee shall be required by the department before final approval and shall be 115 percent of the amount by which the original fee is less than it would have been had the cost it was based upon been the same as the actual cost. No further fee shall be required, however, if such fee is to be computed at less than twenty dollars ($20).

(Amended by Stats. 1957, Ch. 831.)



6306

Applications for dams found by the department to have been less than 90 per cent constructed on August 14, 1929, shall be accompanied by fees as much less than provided for dams commenced after the date as the percentage of construction found by the department to have been completed on that date.

(Enacted by Stats. 1943, Ch. 368.)



6307

(a) (1) The department shall adopt, by regulation, a schedule of fees to cover the department s costs in carrying out the supervision of dam safety.

(2) The revenue generated by the fees imposed under this section shall be adjusted periodically for cost-of-living increases. If the director determines that the revenue collected during the preceding fiscal year was greater or less than the cost to operate the program, the director shall adjust the fees to compensate for the overcollection or undercollection of revenue. The department shall provide a schedule of fees to the Legislature and to every dam owner that has a permit or has applied for a permit, when any adjustment is made to the fees under this section.

(b) (1) An annual fee shall be paid on or before January 31, 2004, July 1, 2004, and on or before July 1 of each succeeding year, based upon a fixed rate and height of the dam, including all enlargements thereto, substantially completed by or in operation on June 30, 2003, and on June 30 of each succeeding year. The fees collected on December 31, 2003, will be credited toward the fees due January 31, 2004. The annual fee shall be four hundred dollars ($400) per dam, plus one hundred ten dollars ($110) per foot of height. This fee shall be periodically adjusted, as described in subdivision (a).

(2) A penalty plus interest, as set forth in Section 6428 of the Water Code, shall be imposed for fees received after July 1 in any year, except that for the year 2003, the penalty plus interest shall be imposed for any fees received after January 31, 2004.

(c) For the purposes of this section, height of the dam means the vertical distance, to the nearest foot, from the natural bed of the stream or watercourse at the downstream toe of the barrier, as determined by the department, or from the lowest elevation of the outside limit of the barrier, as determined by the department, if it is not across a stream channel or watercourse, to the maximum possible water storage elevation.

(d) Notwithstanding subdivision (b), the department shall limit the total annual fee per dam to not more than seventy-five dollars ($75) if both of the following apply:

(1) The dam has a storage capacity of not more than 100 acre-feet.

(2) The governing body of a private school or the governing board of a public school certifies that the dam is used as a subject of study by its students.

(e) (1) Notwithstanding subdivision (b), the department shall limit the total annual fee for dams or reservoirs located on farms or ranch properties to one hundred fifty dollars ($150) per dam, and sixteen dollars ($16) per foot of height.

(2) For purposes of this subdivision, farm has the same meaning as defined in Section 52262 of the Food and Agricultural Code.

(f) (1) Privately owned dams with less than 100 acre-feet of storage capacity shall be assessed an annual fee in accordance with paragraph (1) of subdivision (e).

(2) As used in this subdivision, privately owned does not include dams owned by municipalities, water districts or companies, irrigation districts, private, investor owned or publicly owned utilities, or public agencies.

(Amended by Stats. 2003, Ch. 741, Sec. 92. Effective January 1, 2004.)



6308

All fees, penalties, interest, fines, or charges collected by the department under this division shall be deposited in the Dam Safety Fund, which is hereby established in the State Treasury. The money in that fund shall be available to the department, upon appropriation by the Legislature, for the administration of the dam safety program.

(Amended by Stats. 2003, Ch. 741, Sec. 93. Effective January 1, 2004.)



6309

The fees provided for in this chapter shall be required of any owner, as defined in Section 6005.

(Amended by Stats. 2003, Ch. 741, Sec. 95. Effective January 1, 2004.)






CHAPTER 7. Inspection and Approval

ARTICLE 1. New or Enlarged Dams and Reservoirs

6350

Immediately upon completion of a new dam or reservoir or enlargement of a dam or reservoir the owner shall give a notice of completion to the department and as soon thereafter as possible shall file with the department supplementary drawings or descriptive matter showing or describing the dam or reservoir as actually constructed, including the following:

(a) A record of all grout holes and grouting.

(b) A record of permanent location points and bench marks.

(c) A record of tests of concrete or other material used in the construction of the dam or reservoir.

(d) Any other items which may be of permanent value and have a bearing on the safety and permanency of the dam or reservoir.

(Amended by Stats. 1965, Ch. 1225.)



6351

In connection with the enlargement of a dam or reservoir, the supplementary drawings and descriptive matter need apply only to the new work.

(Amended by Stats. 1965, Ch. 1225.)



6352

As soon as possible after giving notice of completion, the owner shall file an affidavit with the department stating the actual cost of the dam or reservoir in such detail as the department requires to determine whether a further fee is due. In the event the owner of a new or enlarged dam or reservoir, because of loss of records, recent change of ownership, or other causes beyond his control, is unable to report the actual cost of construction or enlargement, he shall file an affidavit to this effect, stating the reasons therefor, within 30 days after receiving a written request therefor from the department. The department shall then make its own appraisal of the cost of construction or enlargement and determine what further fee, if any, is required. Upon making a determination that a further fee is required, the department shall notify the owner by certified mail of the amount of such fee within 15 days and shall notify the owner that he may appear within 60 days thereafter before an authorized representative of the department to protest the amount of the fee, in whole or in part, determined by the department to be required, and the sufficiency of the appraisal upon which such determination was based.

(Amended by Stats. 1965, Ch. 1225.)



6354

As soon as practicable the completed dam or reservoir shall be inspected by the department.

(Amended by Stats. 1965, Ch. 1225.)



6355

A certificate of approval shall be issued upon a finding that the dam or reservoir is safe to impound water within the limitations prescribed in the certificate. Upon written request by an owner for a certificate of approval, the department shall issue the certificate if it finds that the dam or reservoir is safe to impound water within the limitations prescribed in the certificate. Pending issuance of a certificate of approval by the department, the owner of the dam or reservoir shall not, through action or inaction, cause the dam or reservoir to impound water.

(Amended by Stats. 1965, Ch. 1225.)






ARTICLE 1.5. Certificates of Approval

6357

Each certificate of approval issued by the department under this part may contain such terms and conditions as the department may prescribe.

(Added by Stats. 1965, Ch. 1225.)



6357.1

The department may revoke any certificate of approval whenever it determines that the dam or reservoir constitutes a danger to life and property. Whenever it deems such action necessary to safeguard life and property, the department may also amend the terms and conditions of any such certificate by issuing a new certificate containing the revised terms and conditions.

(Added by Stats. 1965, Ch. 1225.)



6357.2

The owner of a dam or reservoir for which a certificate of approval has been issued shall not, through action or inaction, cause the dam or reservoir to impound water after the certificate terminates unless a new certificate is issued for the dam or reservoir. A new certificate shall be issued upon a finding by the department that the dam or reservoir is safe to impound water within the limits prescribed in the certificate.

(Added by Stats. 1965, Ch. 1225.)



6357.3

With respect to each certificate of approval or written consent for use of a dam which has been issued by the department or a predecessor of the department and which is in effect prior to the effective date of this article, the department shall, within one year from such effective date, issue a new certificate of approval, which shall supersede the previous certificate or written consent for use, or shall revoke the existing certificate or written consent for use if it finds that the dam or reservoir is not safe to impound water.

(Added by Stats. 1965, Ch. 1225.)



6357.4

Before any certificate of approval is revoked by the department, the department shall hold a hearing. Written notice of the time and place of the hearing shall be mailed, at least 20 days prior to the date set for the hearing, to the holder of the certificate. Any interested persons may appear at the hearing and present their views and objections to the proposed action. Any petition for a writ of mandate to inquire into the validity of action of the department revoking a certificate of approval shall be commenced within 30 days after service of notice of the revocation on the holder of the certificate.

(Added by Stats. 1965, Ch. 1225.)






ARTICLE 2. Repaired or Altered Dams and Reservoirs

6360

Immediately upon completion of the repair or alteration of any dam or reservoir, the owner shall give notice of completion to the department and as soon thereafter as possible shall file with it supplementary drawings or descriptive matter showing or describing the dam or reservoir as actually repaired or altered together with such maps, data, records, and information pertaining to the dam or reservoir as repaired or altered as the department requires.

(Amended by Stats. 1965, Ch. 1225.)



6362

As soon as practicable the dam or reservoir as repaired or altered shall be inspected by the department.

(Amended by Stats. 1965, Ch. 1225.)



6363

A certificate of approval shall be issued upon a finding that the dam or reservoir is safe to impound water within the limitations prescribed in the certificate. Pending issuance of a new certificate of approval, the owner of the dam or reservoir shall not, through action or inaction, cause the dam or reservoir to impound water beyond the limitations prescribed in the existing certificate.

(Amended by Stats. 1965, Ch. 1225.)



6364

The certificate of approval shall supersede any previous certificate of approval issued for the dam or reservoir so repaired or altered.

(Amended by Stats. 1965, Ch. 1225.)






ARTICLE 3. Removal of Dams and Reservoirs

6370

Upon completion of the removal of a dam or reservoir such evidence as to the manner in which the work was performed and as to the conditions obtaining after the removal as the department requires shall be filed with the department.

(Amended by Stats. 1965, Ch. 1225.)



6371

This evidence shall show that a sufficient portion of the dam has been removed to permit the safe passage of floods down the watercourse across which the dam was located.

(Enacted by Stats. 1943, Ch. 368.)



6372

Before final approval of the removal of a dam or reservoir is issued, the department shall inspect the work and determine that all danger to life and property has been eliminated.

(Amended by Stats. 1965, Ch. 1225.)






ARTICLE 4. Dams Completed Prior to August 14, 1929

6380

The department shall make inspections at State expense of all dams in the State completed prior to August 14, 1929.

(Enacted by Stats. 1943, Ch. 368.)



6381

The department shall require owners to perform at their expense such work or tests as necessary to disclose information sufficient to enable the department to determine whether to issue certificates of approval or to issue orders directing further work at the owner s expense necessary to safeguard life and property.

(Enacted by Stats. 1943, Ch. 368.)



6382

If, upon inspection or upon completion to the satisfaction of the department of all work that may be ordered, the department finds that the dam is safe to the full extent for which use is or will be made, a certificate of approval shall be issued.

(Enacted by Stats. 1943, Ch. 368.)






ARTICLE 5. Complaints as to Unsafe Conditions

6390

Upon receipt of a written complaint alleging that the person or property of the complainant is endangered by the construction, maintenance, or operation of any dam or reservoir the department shall cause an inspection to be made unless the data, records, and inspection reports on file with it are found adequate to enable a determination whether or not the complaint is meritorious.

(Amended by Stats. 1965, Ch. 1225.)



6391

If the complainant insists upon an inspection and deposits with the department a sum estimated by it to be sufficient to cover costs of an inspection, the department shall cause an inspection to be made despite its finding as to the sufficiency of its records to determine the alleged danger.

(Enacted by Stats. 1943, Ch. 368.)



6392

If it is found that an unsafe condition exists, the department shall take such action as is necessary to render or cause the condition to be rendered safe and any money deposited to secure an inspection shall be returned.

(Enacted by Stats. 1943, Ch. 368.)



6393

If, after an inspection is made on account of a complaint, the complaint is found by the department to have been without merit, any money deposited therefor shall be payable into the State Treasury.

(Enacted by Stats. 1943, Ch. 368.)






ARTICLE 6. Inspection During Progress of Work

6400

During the construction, enlargement, repair, alteration, or removal of any dam or reservoir the department shall make continuous or periodical inspections at state expense for the purpose of securing conformity with the approved plans and specifications but shall require the owner to perform at his expense such work or tests as necessary to disclose information sufficient to enable the department to determine that conformity with the approved plans and specifications is being secured.

(Amended by Stats. 1965, Ch. 1225.)



6401

If, after any inspections, investigations, or examinations, or at any time as the work progresses, or at any time prior to issuance of a certificate of approval it is found by the department that amendments, modifications, or changes are necessary to insure safety, the department may order the owner to revise the plans and specifications.

(Enacted by Stats. 1943, Ch. 368.)



6402

If conditions are revealed which will not permit the construction of a safe dam or reservoir the approval may be revoked.

(Amended by Stats. 1965, Ch. 1225.)



6403

In the event that conditions imposed may be waived or made less burdensome without sacrificing a proper margin of safety, the department may authorize an owner to revise the plans and specifications accordingly.

(Enacted by Stats. 1943, Ch. 368.)



6404

If at any time during construction, enlargement, repair, or alterations of any dam or reservoir the department finds that the work is not being done in accordance with the provisions of the approval and the approved plans and specifications or in accordance with the approval and revised plans and specifications, it shall give a written notice and order by registered mail or by personal service to the owner.

(Amended by Stats. 1965, Ch. 1225.)



6405

The notice and order shall state the particulars in which the approval and approved plans and specifications or the approval and approved plans and specifications as revised are not being or have not been complied with and shall order the immediate compliance with the approval and approved plans and specifications or with the approval and approved revised plans and specifications as the case may be.

(Enacted by Stats. 1943, Ch. 368.)



6406

The department may order that no further work be done until such compliance has been effected and approved by the department.

(Enacted by Stats. 1943, Ch. 368.)



6407

A failure to comply with the approval and approved plans and specifications as originally approved or as revised shall render the approval subject to revocation by the department, if compliance is not made in accordance therewith after notice and order from the department as provided in this article.

(Enacted by Stats. 1943, Ch. 368.)









CHAPTER 8. Offenses and Punishment

6425

Every person who violates any of the provisions of this part or of any approval, order, rule, regulation, or requirement of the department is guilty of a misdemeanor and punishable by a fine of not more than two thousand dollars ($2,000) or by imprisonment in the county jail not exceeding six months, or both. In the event of a continuing violation each day that the violation continues constitutes a separate and distinct offense.

(Enacted by Stats. 1943, Ch. 368.)



6426

Any person who wilfully obstructs, hinders, or prevents the department or its agents or employees from performing the duties imposed by this part or who wilfully resists the exercise of the control and supervision conferred by this part upon the department or its agents or employees is guilty of a misdemeanor and punishable as provided in this article.

(Enacted by Stats. 1943, Ch. 368.)



6427

Any owner or any person acting as a director, officer, agent, or employee of an owner, or any contractor or agent or employee of a contractor who engages in the construction, enlargement, repair, alteration, maintenance, or removal of any dam or reservoir, who knowingly does work or permits work to be executed on the dam or reservoir without an approval or in violation of or contrary to any approval as provided for in this part, or any inspector, agent, or employee of the department who has knowledge of such work being done and who fails to immediately notify the department thereof is guilty of a misdemeanor and punishable as provided in this article.

(Amended by Stats. 1965, Ch. 1225.)



6428

Any owner who fails to pay any annual fee or any part of any annual fee required to be paid pursuant to Section 6307 within the time required shall pay a penalty of 10 percent of the annual fee or part of the annual fee, in addition to the annual fee or part of the annual fee, plus interest at the rate of one-half of 1 percent per month, or fraction thereof, from the date on which the annual fee or the part of the annual fee became due and payable to the state until the date of payment.

(Added by Stats. 1969, Ch. 363.)






CHAPTER 9. Dams Under Construction Prior to August 14, 1929

6450

Any dam which the department finds was not 90 percent constructed on August 14, 1929 shall be subject to the same provisions as a dam commenced after that date.

(Enacted by Stats. 1943, Ch. 368.)



6451

Construction work on such a dam may proceed, if an application for approval thereof is filed, until an order from the department is received approving the dam or specifying how its construction must be made or altered to render it safe. After receipt of an order directing the construction of such a dam, work thereafter must be in accordance with the order.

(Enacted by Stats. 1943, Ch. 368.)



6452

Dams found to be 90 per cent or more constructed on August 14, 1929 shall be subject to the same supervision as dams which were completed prior to that date.

(Enacted by Stats. 1943, Ch. 368.)






CHAPTER 10. Dams and Reservoirs Under State Supervision Through 1965 Revisions of Part 1

ARTICLE 1. Dams and Reservoirs Completed Before 1965 Revisions

6455

Every owner of a dam or reservoir that falls within the definition of a dam or reservoir in this part by virtue of the amendment of Section 6002 or the addition of Section 6004.5 at the 1965 Regular Session of the Legislature and that was completed prior to September 17, 1965, shall immediately file an application with the department for the approval of such dam or reservoir; provided that this Chapter 10 shall not apply to any reservoir which contains the water impounded by a dam for which a certificate of approval is in effect on September 17, 1965.

(Added by Stats. 1965, Ch. 1225.)



6456

A separate application shall be made for each dam or reservoir and shall be filed with the department upon forms to be supplied by it and shall include or be accompanied by such appropriate information concerning the dam or reservoir as the department requires.

(Added by Stats. 1965, Ch. 1225.)



6457

The department shall give notice to file an application to owners of such dams or reservoirs who have failed to do so as required by this article, and a failure to file within 30 days after such notice shall be punishable as provided in this part.

(Added by Stats. 1965, Ch. 1225.)



6458

The notice provided for in this article may be given by registered or certified mail and a return receipt signed by the owner shall constitute prima facie evidence of service.

(Added by Stats. 1965, Ch. 1225.)



6459

The department shall make inspections of such dams or reservoirs at state expense.

(Added by Stats. 1965, Ch. 1225.)



6460

The department shall require owners of such dams or reservoirs to perform at their expense such work or tests as necessary to disclose information sufficient to enable the department to determine whether to issue certificates of approval or to issue orders directing further work at the owner s expense necessary to safeguard life and property. For this purpose, the department may require an owner to lower the water level of, or to empty, the reservoir.

(Added by Stats. 1965, Ch. 1225.)



6461

If, upon inspection or upon completion to the satisfaction of the department of all work that may be ordered, the department finds that the dam or reservoir is safe to impound water, a certificate of approval shall be issued. The owner of the dam or reservoir shall not, through action or inaction, cause the dam or reservoir to impound water following receipt by the owner of a written notice from the department that a certificate will not be issued because the dam or reservoir will not safely impound water. Before such notice is given by the department, the department shall hold a hearing. Written notice of the time and place of the hearing shall be mailed at least 20 days prior to the date set for the hearing, to the owner of the dam or reservoir. Any interested persons may appear at the hearing and present their views and objections to the proposed action. Any petition for a writ of mandate to inquire into the validity of the action of the department shall be commenced within 30 days after receipt by the owner of a written notice from the department that a certificate of approval will not be issued.

(Added by Stats. 1965, Ch. 1225.)






ARTICLE 2. Dams and Reservoirs Under Construction Before 1965 Revisions

6465

Any dam or reservoir that falls within the definition of a dam or reservoir in this part by virtue of the amendment of Section 6002 or the addition of Section 6004.5 at the 1965 Regular Session of the Legislature and which the department finds was under construction and not 90 percent constructed on September 17, 1965, shall, except as provided in Section 6466, be subject to the same provisions in this part as a dam or reservoir commenced after that date. Every owner of such a dam or reservoir shall file an application with the department for the department s written approval of the plans and specifications of the dam or reservoir. Where an application for approval of the plans and specifications for a dam is pending before the department on September 17, 1965, such application shall be deemed to also constitute an application for approval of the plans and specifications of the reservoir which will contain the water impounded by the dam.

(Added by Stats. 1965, Ch. 1225.)



6466

Construction work on such a dam or reservoir may proceed, provided an application for approval of the plans and specifications therefor is filed, until a certificate of approval is received by the owner from the department approving the dam or reservoir or an order is received by the owner from the department specifying how the construction must be performed to render the dam or reservoir safe. After receipt of an order specifying how construction of the dam or reservoir must be performed, work thereafter must be in accordance with the order.

(Added by Stats. 1965, Ch. 1225.)



6467

Such dams or reservoirs as are 90 percent or more constructed on September 17, 1965, shall be subject to the same supervision as dams or reservoirs which were completed prior thereto.

(Added by Stats. 1965, Ch. 1225.)






ARTICLE 3. Fees for Dams or Reservoirs Under Construction Before 1965 Revisions

6470

The owners of completed dams or reservoirs and dams or reservoirs that are 90 percent or more constructed that are made subject to the provisions of this part by the amendment of Section 6002 or the addition of Section 6004.5 at the 1965 Regular Session of the Legislature shall not be required to pay a fee in relation to applications filed with the department for approval of their dams or reservoirs. Applications for the approval of dams or reservoirs that are made subject to this part by said amendment or addition that are found by the department to have been less than 90 percent constructed on September 17, 1965, shall be accompanied by fees as much less than provided for dams or reservoirs commenced after that date as the percentage of construction found by the department to have been completed on that date.

(Added by Stats. 1965, Ch. 1225.)












PART 2. FISHWAYS OVER DAMS

6500

Whenever an application for approval of plans and specifications for a new dam, or for the enlargement of any dam, in any stream in this State, is filed pursuant to Part 1 of this division, a copy of the application shall be filed with the Fish and Game Commission as required by the Fish and Game Code.

(Enacted by Stats. 1943, Ch. 368.)



6501

The provisions for the installation of fishways over or around dams and for the protection and preservation of fish in streams obstructed by dams are contained in Chapter 3 (commencing with Section 5900), Part 1, Division 6 of the Fish and Game Code.

(Amended by Stats. 1963, Ch. 309.)









DIVISION 4. WELLS, PUMPING PLANTS, CONDUITS AND STREAMS

CHAPTER 1. Joint Use of Wells, PumpingPlants and Conduits

ARTICLE 1. Definitions

7000

As used in this chapter conduit includes ditch, pipe line, and flume.

(Enacted by Stats. 1943, Ch. 368.)






ARTICLE 2. Contribution of Expenses of Jointly Used Wells, Pumping Plants or Conduits

7001

When two or more persons are associated by agreement in the use of a conduit, well, or pumping plant, for the conveyance, obtaining or disposing of water, or are using such conduit, well, or pumping plant, or any part thereof, for any lawful purpose, to the construction of which they or their grantors have contributed, each is liable, in the absence of any agreement to the contrary, to the others for the reasonable expenses of maintaining and repairing the same proportionately to the use actually made of such conduit, well or pumping plant whether used in connection with irrigation or drainage.

(Amended by Stats. 1949, Ch. 431.)



7002

If any person neglects, after demand in writing, to pay his proportion of the expenses under the next preceding section, he is liable therefor in an action for contribution, and in any judgment obtained against him interest from the time of demand shall be included.

(Enacted by Stats. 1943, Ch. 368.)



7003

The action authorized by this article may be brought by any or all of the parties who have contributed more than his or their just proportion of the expenses, and the plaintiff may recover, as costs, reasonable counsel fees to be fixed by the court.

(Enacted by Stats. 1943, Ch. 368.)






ARTICLE 3. Proceeding for Declaration of Rights in Jointly Used Wells, Pumping Plants or Conduits

7005

When two or more persons are using any conduit, well, or pumping plant for the conveyance of water or any part thereof for the irrigation of land or for any other lawful purpose, to the construction of which they or their grantors have contributed, and which is not under the control or management of any public agency or authority, any one or more of them may bring an action in the superior court of the county in which the conduit, well, or pumping plant, or some part thereof, is situated, for a declaration of the respective rights of the users of water in the conduit, well, or pumping plant, including a determination of the manner in which the conduit, well, or pumping plant shall be administered with respect to repair, upkeep, improvement, and otherwise.

(Enacted by Stats. 1943, Ch. 368.)



7006

The complaint shall contain the names, if known, of all users, and if there are users whose names are unknown, a statement that they are unknown.

(Enacted by Stats. 1943, Ch. 368.)



7007

The users other than those bringing the action shall be styled defendants.

(Enacted by Stats. 1943, Ch. 368.)



7008

The summons shall contain the names of the parties, and an order to the defendants to appear and show cause why the determination of rights as prayed for in the complaint should not be granted. In all other particulars the summons shall be in the form of, and served in the same manner as, a summons in a civil action.

(Enacted by Stats. 1943, Ch. 368.)



7009

The court shall determine the manner in which all improvements, repairs, maintenance and other matters relating to the conduit, well, or pumping plant shall be authorized, and thereafter no user of such conduit, well, or pumping plant may make claim for any funds expended for improvements, repairs, maintenance and otherwise except as determined by the court in said action. No authorization for such claim shall be valid except as made under the authority set forth by the decree or judgment of the court.

(Enacted by Stats. 1943, Ch. 368.)



7010

The decree shall include a determination of the proportionate amount which all users shall contribute to the maintenance, repair, improvement and other expenses relating to the conduit, well, or pumping plant.

(Enacted by Stats. 1943, Ch. 368.)









CHAPTER 3. Bridges and Conduits on or Near Highways

7030

As used in this chapter, conduit includes canal, ditch, culvert, pipeline, flume, or other appliance for conducting water.

(Repealed and added by Stats. 1961, Ch. 1786.)



7031

As used in this chapter, except in Section 7034, highway includes both state and county highways as defined by or identified in the Streets and Highways Code.

(Repealed and added by Stats. 1961, Ch. 1786.)



7031.5

As used in this chapter, bridge means a structure constructed to allow the conducting of water underneath by canal, ditch, flume or other uncovered appliance for conducting water.

(Added by Stats. 1967, Ch. 998.)



7032

No conduit shall be laid, constructed, or maintained so as to obstruct any highway.

(Repealed and added by Stats. 1961, Ch. 1786.)



7033

Every person or public district or agency who or which initially constructs, or improves for his or its own benefit, any conduit crossing or running along any pre-existing highway, shall construct or improve such conduit in accordance with standards established by the county or State as the case may be, and at the expense of the person so constructing or improving such conduit.

(Repealed and added by Stats. 1961, Ch. 1786.)



7034

Bridges or conduits heretofore or hereafter constructed in a permanent manner, whether by encroachment permit or otherwise, which cross county highways and which have been constructed or brought up to county standards, and have been accepted, either formally or informally by appropriate action, shall, after such acceptance, and regardless of who constructed them, be the sole responsibility of the county, so far as maintenance, repair, improvement for the benefit of the county, reconstruction or replacement of such bridges and conduits are concerned. If any such county highways become state highways, the State shall succeed to the foregoing obligations of the county.

The amendment of this section made at the 1963 Regular Session of the Legislature does not constitute a change in, but is declaratory of, the pre-existing law.

(Amended by Stats. 1963, Ch. 524.)



7035

Whenever any conduit for conducting water crosses a highway and no written records exist showing that the highway rights-of-way existed prior to the conduit rights-of-way, it shall be conclusively presumed that the conduit was in place and lawfully maintained prior to the highway and such conduit shall be repaired, improved for the benefit of the public agency having jurisdiction over such highway, and replaced, if necessary, by the public agency having jurisdiction over such highway, provided that usual acts of maintenance of the conduit, such as cleaning the conduit of dirt or silt, shall be performed by and at the expense of the person using the conduit.

This section shall not apply to any conduit as to which Section 7034 is applicable.

(Amended by Stats. 1974, Ch. 36.)



7036

Any public district or private utility and any county may enter into a contract agreeing to pay and apportion between them the costs of locating, removing, repairing, or relocating any facilities owned or to be owned by either party on the roads or other property of the other in such proportion and upon such terms as the governing boards of the parties shall determine to be equitable.

This section shall not supersede the provisions of this chapter.

(Added by Stats. 1967, Ch. 998.)






CHAPTER 4. Maintenance of Flow in Streams

7040

The flow of water in any natural stream to the intake of any canal diverting water from the stream for any public use, or the use of any farming neighborhood may be maintained by the person in charge of the use.

(Enacted by Stats. 1943, Ch. 368.)



7041

The flow may be maintained by restoring or repairing any break in the bank of the stream, by maintaining the banks of the stream, and by preventing by physical structure and other appropriate means any increased flow of water through any natural by-ways of water which carry or threaten to carry an increased flow of water of the stream away from the canal intake.

(Enacted by Stats. 1943, Ch. 368.)



7042

No act authorized in this chapter when performed, shall prevent, retard or obstruct the building and maintenance thereafter of any reclamation, protection, or flood control levee.

(Enacted by Stats. 1943, Ch. 368.)



7043

No act authorized in this chapter shall prevent the use or enlargement of any natural channel for municipal purposes or for use in connection with any artificial system of drainage, irrigation, or flood control which does not cause the flow of water in the channel at the intake of the canal to be less than the quantity of water the owners and appropriators have the right to divert into the intake.

(Enacted by Stats. 1943, Ch. 368.)



7043.5

Only as applied to the New River in Imperial County, as used in this chapter, use or enlargement of any natural channel for municipal purposes includes, but is not limited to, sewage treatment and pollution prevention and the encasing and piping of the New River to protect human health and the natural environment.

(Added by Stats. 2005, Ch. 112, Sec. 1. Effective January 1, 2006.)



7044

No act authorized in this chapter shall prevent the use or enlargement of any natural channel to convey water appropriated under the laws of this State, where the channel is designated as the means, or part of the means of conveying the water so appropriated.

(Enacted by Stats. 1943, Ch. 368.)



7045

No acts authorized by this chapter shall limit the powers of the Department of Water Resources to accomplish in its own way the purposes of this chapter nor interfere with the construction of any flood control works in accordance with any plan of flood control adopted by the Reclamation Board.

(Amended by Stats. 1957, Ch. 1932.)






CHAPTER 4.5. Stream Courses

7047

No person may alter, divert or deflect the course of any nonnavigable stream in any surface mining dredging operation without first obtaining the approval of the board of supervisors of the county in which dredging is being done.

Nothing in this section shall be construed as conflicting with the powers of the State Reclamation Board or the California Debris Commission or contractors or permittees carrying out flood control projects under authority of either board or commission.

(Amended by Stats. 1955, Ch. 481.)



7048

(a) The Legislature hereby finds and declares that the protection, restoration, and enhancement of urban creek channels provide potential benefits to the state by combining an effective and efficient means of flood damage reduction with the preservation and enhancement of natural environmental values. The Legislature further finds that urban creek protection, restoration, and enhancement are best undertaken by local agencies and organizations with assistance from the state. It is the intent of the Legislature, in enacting this section, to restore the ecological viability of creek environments located in predominantly urban areas, thereby enhancing aesthetic, recreational, and fish and wildlife values.

(b) (1) The director may establish a program of flood damage reduction and urban creek restoration known as the Urban Streams Restoration Program. The program shall consist of both of the following components:

(A) The development of the capability by the department to respond to requests from local agencies and organizations for planning and design assistance for efficient and effective urban creek protection, restoration, and enhancement.

(B) To the extent that funds are provided, a process for awarding competitive grants.

(2) For purposes of this section, urban creek protection, restoration, and enhancement include, but are not limited to, the maintenance of channel capacity, channel stabilization, vegetation management, and adaptive management to meet program objectives. Where appropriate, the protection, restoration, and enhancement shall utilize efficient, nonstructural low-maintenance flood protection techniques. The department shall utilize in this program its expertise in a variety of disciplines, including, but not limited to, soil bioengineering, hydrology, and plant ecology.

(3) (A) The department shall maintain a balance in allocating the money annually available for grants to small urban creek restoration projects and large urban stream restoration projects, allocating not less than 35 percent to both small and large projects. For purposes of this section, small urban creek restoration projects are projects for which total costs, including acquisition and restoration costs, are below one million dollars ($1,000,000) and large urban stream restoration projects are projects for which total costs, including acquisition and restoration costs are one million dollars ($1,000,000) or more.

(B) Notwithstanding subparagraph (A), if an insufficient number of qualified projects are available to fully meet the allocation requirement, the department may grant funds to any project that is otherwise qualified, in order to ensure that all available funds are used efficiently.

(c) In responding to requests for assistance, the department shall give priority to those projects that are being planned in conjunction with, or in lieu of, local flood control projects. The department may award grants and contracts to local agencies and organizations as provided for in the budget of the department. Participating local agencies and organizations shall follow procedures, plans, and practices that are acceptable to the department, and shall conform to guidelines established by the department that define the level of contribution and participation required by local agencies and organizations.

The department shall coordinate the program with the Department of Fish and Game during the formulation of guidelines and project planning for urban creek protection, restoration, and enhancement. The department shall also consult with the Department of Fish and Game on project criteria which may include economic, environmental, and social benefits to be achieved.

(d) It is the intent of the Legislature that the duties and responsibilities of the department be identified as the Urban Streams Restoration Program and be carried out by an office or staff designated for this purpose. Information on how to obtain planning, design, and financial assistance should be readily accessible to the public.

(e) As used in this section, urban creek means a creek stream, or river that crosses built-up residential, commercial, or industrial property, or that crosses land where, in the near future, the land use will be residential, commercial, or industrial.

(f) For the purposes of this section, eligible activities include, but are not limited to, the maintenance of channel capacity and stabilization of the morphological equilibrium of a natural channel for purposes of flood damage reduction, erosion control, and bank stabilization which may include nonstructural as well as structural projects.

(g) The department may adopt regulations that define adaptive management for the purposes of the Urban Streams Restoration Program and establish criteria to fund projects that include adaptive management activities.

(h) The department may amend or utilize existing regulations for approving competitive grants. The regulations may include, but are not limited to, an application process, grant approval criteria, and grantee s reporting requirements. The department shall annually make available to the public, in a form that is readily accessible, information regarding the status of funds appropriated for these purposes and projects that received grants.

(Amended by Stats. 2002, Ch. 956, Sec. 1. Effective January 1, 2003.)






CHAPTER 5. Cuts in Banks of Streams

7050

Every person owning or occupying lands upon the bank of any stream where the lands lying back of the stream are lower than the bank, is responsible for all damages sustained by the owners or occupants of lower lands by reason of any cut or embrasure made in the bank of the stream by the owner or occupant of the bank.

(Enacted by Stats. 1943, Ch. 368.)



7051

If the cuts were made for the purpose of irrigation, and headgates and culverts were installed which competent persons consider sufficient to restrain the water, and if great diligence was used to prevent damage, these facts may be pleaded and proved in mitigation of damages.

(Enacted by Stats. 1943, Ch. 368.)






CHAPTER 6. Use of Streams as Conduits

7075

Water which has been appropriated may be turned into the channel of another stream, mingled with its water, and then reclaimed; but in reclaiming it the water already appropriated by another shall not be diminished.

(Enacted by Stats. 1943, Ch. 368.)









DIVISION 5. FLOOD CONTROL

PART 1. LOCAL FLOOD CONTROL

CHAPTER 1. Flood Control by Cities

ARTICLE 1. General Provisions

8000

The provisions of this chapter are intended to be paramount and controlling as to all matters provided for in, and as to all questions arising out of procedure under, this chapter.

(Added by Stats. 1943, Ch. 369.)



8001

As used in this chapter, works includes canals, ditches, levees, dikes, embankments, dams, machinery, and other appropriate or ancillary means of accomplishing the purposes mentioned in this chapter.

(Added by Stats. 1943, Ch. 369.)



8002

As used in this chapter, city means any city, town, or municipal corporation incorporated under the laws of this State.

(Added by Stats. 1943, Ch. 369.)



8003

As used in this chapter, city council includes the legislative body of any city by whatever name it may be designated.

(Added by Stats. 1943, Ch. 369.)



8004

Every publication required by this chapter shall be made in some newspaper published in the city.

(Added by Stats. 1943, Ch. 369.)



8005

Except as otherwise specifically provided, if publication is in a daily paper the publication shall appear in at least 10 issues thereof, and if in a weekly paper in at least two issues thereof.

(Added by Stats. 1943, Ch. 369.)



8006

No publication shall be deemed to have begun until any required preceding publication has been completed.

(Added by Stats. 1943, Ch. 369.)



8007

A capital improvement project undertaken by a charter city to extend that city s water, sewer, or storm drain system or similar system to a disadvantaged community in an unincorporated area shall be considered a public work for the purpose of Section 1720 of the Labor Code, but any subsequent project to construct, expand, reconstruct, install, or repair such systems that have been so extended and that are conducted within that city s political boundaries shall not be considered a public work for the purpose of Section 1720 of the Labor Code as a result of the extension. For the purpose of this section, disadvantaged community means a disadvantaged community as defined in Section 79505.5.

(Added by Stats. 2009, 2nd Ex. Sess., Ch. 7, Sec. 20. Effective May 21, 2009.)






ARTICLE 2. Preliminary Proceedings

8010

Any city may, pursuant to this chapter, incur indebtedness and liability, although in excess of the income and revenue provided by it for the current fiscal year, but not so that the aggregate funded indebtedness of the city exceeds 6 per cent of the assessed value of all the real and personal property in the city, for any or all, or any part of, the following purposes:

(a) To protect the city from overflow by water.

(b) To drain the city.

(c) To secure an outlet for overflow water and drainage.

(Added by Stats. 1943, Ch. 369.)



8011

The works may be situated within or without the territorial limits of the city.

(Added by Stats. 1943, Ch. 369.)



8012

The city council shall have some competent person make general plans and estimates of the cost of the contemplated works.

(Added by Stats. 1943, Ch. 369.)



8013

The general plans and estimates shall, after adoption, be filed in the office of the clerk of the city, and shall be substantially adhered to thereafter in proceedings under this chapter.

(Added by Stats. 1943, Ch. 369.)



8014

After the filing of the general plans and estimates, and by resolution or ordinance of intention passed at a regular meeting by a vote of two-thirds of all its members and approved by the executive of the city, the city council shall determine, if so advised, that the public good demands the construction, acquisition, and completion, or either, of the works.

(Added by Stats. 1943, Ch. 369.)



8015

The city council, by the same resolution or ordinance, shall determine, if so advised, that the cost of the works will be too great to be paid out of the ordinary income or revenue of the city.

(Added by Stats. 1943, Ch. 369.)



8016

The resolution or ordinance of intention, shall, after its passage and approval, be published.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 3. Election

8020

Within one month after the publication of the resolution or ordinance of intention, and by resolution or ordinance passed at a regular meeting by a vote of two-thirds of all its members, and approved by the executive of the city, the city council shall call a special election, and submit to the qualified voters of the city the proposition to incur a debt for any or all of the purposes mentioned in this chapter which have been determined to be demanded for the public good.

(Added by Stats. 1943, Ch. 369.)



8021

The resolution or ordinance calling the special election shall specify the following:

(a) The purpose for which the indebtedness is proposed to be incurred.

(b) The estimated cost of the things proposed.

(c) That bonds of the city will issue in the amount of the estimated cost.

(d) The number and character of the bonds.

(e) The rate of interest to be paid.

(f) The amount of the tax levy for each year during the outstanding of the bonds to be made for their payment.

(Added by Stats. 1943, Ch. 369.)



8022

The resolution or ordinance calling the election shall be published.

(Added by Stats. 1943, Ch. 369.)



8023

The city council shall publish, after the publication of the resolution or ordinance calling the election and prior to the day of holding the special election, a notice of the election, which shall set forth substantially all the matters contained in the resolution or ordinance calling the election.

(Added by Stats. 1943, Ch. 369.)



8024

The special election shall be held in the manner provided by law for holding elections in the city.

(Added by Stats. 1943, Ch. 369.)



8025

The votes of two-thirds of all the voters voting at the special election are necessary to authorize the incurring of any indebtedness or the issuance of any bonds under this chapter.

(Added by Stats. 1943, Ch. 369.)



8026

If two-thirds of all the votes cast at the special election are in favor of the proposition submitted, the city council may, by ordinance reciting the result of the election, provide for the issuance of the proposed bonds and any matter incidental thereto.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 4. Bonds

8030

All bonds issued under this chapter shall be serial bonds and of such denominations as the city council determines.

(Added by Stats. 1943, Ch. 369.)



8031

No bond shall be for less than one hundred dollars ($100) nor for more than one thousand dollars ($1,000).

(Added by Stats. 1943, Ch. 369.)



8032

Not less than one-fortieth part of the whole indebtedness evidenced by the whole of the issue of bonds shall be, by the terms of the bonds, made payable each and every year.

(Added by Stats. 1943, Ch. 369.)



8033

Each bond shall be made payable in lawful money of the United States on a day and at a place designated in the bond, with interest at the rate specified in the bond.

(Added by Stats. 1943, Ch. 369.)



8034

The interest rate shall not exceed 8 percent per annum, and shall be fixed by the city council.

(Amended by Stats. 1975, Ch. 130.)



8035

The place of payment shall be either at the office of the treasurer of the city, or at some designated bank in San Francisco, Chicago, or New York.

(Added by Stats. 1943, Ch. 369.)



8036

The bonds shall be executed on the part of the city by the mayor or other executive, and the treasurer, and countersigned by the clerk of the city.

(Added by Stats. 1943, Ch. 369.)



8037

The interest coupons shall be numbered consecutively and signed by the treasurer.

(Added by Stats. 1943, Ch. 369.)



8038

Any of the bonds may be issued and sold by the city council at not less than its face value.

(Added by Stats. 1943, Ch. 369.)



8039

The proceeds of the sale of the bonds shall be deposited in the city treasury to the credit of a designated fund and shall be applied exclusively to the purposes and objects for which the electors have voted to incur indebtedness or liability until the purposes and objects are accomplished, after which the surplus, if any, may be transferred to the general fund of the city.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 5. Powers of City Council

8050

The city council of every city in or for which any works are constructed for the purposes specified in this chapter, and for which indebtedness has been incurred under the provisions of this chapter may do any of the following:

(a) Make all needed rules and regulations for acquisition, construction, and completion of the works.

(b) Appoint all necessary agents, superintendents, and engineers to supervise and construct the works.

(c) Protect and preserve the rights and interests of the city in respect to the works.

(Added by Stats. 1943, Ch. 369.)



8051

All contracts for the works shall be let, in such parcels as the city council determines, to the lowest responsible bidder, after notice inviting sealed proposals has been published.

(Added by Stats. 1943, Ch. 369.)



8052

Security or bonds may be required in order to guarantee good faith in bidding and in the performance of contracts, or either, in such amount as the city council determines.

(Added by Stats. 1943, Ch. 369.)



8053

The city council may reject any or all bids.

(Added by Stats. 1943, Ch. 369.)



8054

The city council may, by resolution, require the treasurer of the city to give additional bonds for the safe custody and care of public funds derived under this chapter.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 6. Taxation

8060

The city council, at the time of fixing the general tax levy, and in the manner provided for the general tax levy, shall levy and collect each year for the term of 40 years, a tax sufficient to pay the annual interest on the bonds and also one-fortieth part of the aggregate amount of the indebtedness.

(Added by Stats. 1943, Ch. 369.)



8061

The taxes required by this chapter to be levied and collected shall be in addition to all other taxes levied for municipal purposes, and shall be collected at the same time and in the same manner as other municipal taxes are collected.

(Added by Stats. 1943, Ch. 369.)









CHAPTER 2. Flood Control in Counties

ARTICLE 1. General Powers Relating to Flood Control

8100

Under such limitations and restrictions as are prescribed by law, and in addition to jurisdiction and powers otherwise conferred, the boards of supervisors, in their respective counties, may appropriate and expend money from the general fund of the county for any of the following purposes in connection with streams or rivers in the county:

(a) The construction of works, improvements, levees or check dams to prevent overflow and flooding.

(b) The protection and reforestation of watersheds.

(c) The conservation of the flood waters.

(d) The making of all surveys, maps and plats necessary to carry out any work, construction or improvement authorized by this article.

(e) The carrying out of any work, construction or improvement authorized by this article outside the county if the rivers or streams affected flow in or through more than one county.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 2. Flood Control Work Outside of County

8101

A board of supervisors may appropriate and expend money from the general or other appropriate funds of the county for the construction of works, improvements, levees or check dams to prevent the overflow and flooding of streams and rivers in the county, and for that purpose may construct works, improvements, levees or check dams outside the county.

(Added by Stats. 1943, Ch. 369.)



8102

Work under this article may be done upon channels, streams or rivers which flow through or lie in more than one county, or where the work is reasonably necessary for the control of flood waters in the county upon a channel, river or stream which does not lie or flow in or through two or more counties.

(Added by Stats. 1943, Ch. 369.)



8103

In connection with flood control work under this article, whether done by the county or by any district therein or agency thereof, highways, bridges and other public works affected thereby or which will be of public benefit, whether located in the county, or wholly or partially in incorporated or unincorporated territory outside the county may be constructed, reconstructed, remodeled, maintained, repaired or demolished.

(Added by Stats. 1943, Ch. 369.)



8104

The work described in the next preceding section may be done at the expense of the county doing the flood control work, or of any district or agency therein which is doing the work. The legislative bodies of the counties and cities affected may provide by agreement that the work be done at the joint expense of the county or counties and city or cities in which the work is done.

(Added by Stats. 1943, Ch. 369.)



8105

Nothing in this article shall be construed to authorize the imposition of any tax or special assessment either by the county or any district in, or agency of, the county on any property outside the county doing the work whether the work is done directly by the county or by any district in, or agency of the county.

(Added by Stats. 1943, Ch. 369.)



8106

Nothing in this article shall be construed to authorize the doing of any work outside the county without the consent of the legislative body of the county in which the work is to be done if in unincorporated territory or of the legislative body of any city in which any of the works are situated in whole or in part.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 3. County Flood Control Districts

8110

The board of supervisors may provide by ordinance for the organization and government of districts for the following purposes:

(a) To protect and preserve the banks of rivers and streams and lands lying contiguous thereto from injury by overflow or washing.

(b) To provide for the improvement of rivers and streams.

(c) To prevent the obstruction of rivers and streams.

(d) To assess, levy and collect within each district a tax for the district.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 4. Improvement of Non-Navigable Streams

8125

Non-navigable streams, as used in this article, means streams and washes in a county which are not declared by law to be navigable and which are not in fact navigable for commercial purposes.

(Added by Stats. 1943, Ch. 369.)



8126

The board of supervisors may provide for widening, deepening, straightening, removing obstructions from, and otherwise improving non-navigable streams the overflow of which interferes with highways, and for protecting the banks and adjacent lands from overflow of non-navigable streams.

(Added by Stats. 1943, Ch. 369.)



8127

The board may make regulations for the use of the streams and the repair and control of the works.

(Added by Stats. 1943, Ch. 369.)



8128

No regulations of the board nor improvements directed by it to be made shall in any manner interfere with the private rights or privileges of riparian owners, miners, or others.

(Added by Stats. 1943, Ch. 369.)



8129

Whenever, in the opinion of the board of supervisors, the general fund is insufficient to defray the cost of the improvements provided for under this article, the board may levy a tax or contract a bonded indebtedness therefor in the manner provided by Title 3 of the Government Code.

(Amended by Stats. 1953, Ch. 320.)









CHAPTER 3. Transfer of Storm Drain Improvements, Drainage Improvements, and Drainage Systems to Flood Control Districts

ARTICLE 1. General Provisions

8150

As used in this chapter, drainage improvement means any storm drain improvement, drainage improvement, or drainage system, authorized to be transferred pursuant to this chapter.

(Added by Stats. 1953, Ch. 138.)



8151

As used in this chapter, date of transfer means (a) the date of the resolution of the governing body of a flood control district accepting any drainage improvement transferred to it by a county as provided in Article 2 of this chapter, and (b) the date of the resolution, order, or ordinance of the legislative body of any city transferring and conveying any drainage improvement to the flood control district pursuant to Article 3 of this chapter.

(Added by Stats. 1953, Ch. 138.)



8152

As used in this chapter city includes city and county, and county does not include city and county.

(Added by Stats. 1953, Ch. 138.)






ARTICLE 2. Transfers by Counties

8155

Drainage improvements authorized to be transferred and conveyed by this article are those which lie within the territorial limits of the flood control district to which they are conveyed, and are included in one or all of the following classes:

(a) Those which were constructed under the jurisdiction, control, or supervision of the board of supervisors of the county, and which are under the jurisdiction of the board.

(b) Those which were constructed by or for the county or any drainage district or flood control district in such county.

(c) Those constructed pursuant to the provisions of an act entitled An act to promote the drainage of wet, swamp and overflowed lands, and to promote the public health in communities in which they lie, approved March 21, 1903, as amended, and those which have been constructed pursuant to the provisions of the Drainage District Improvement Act of 1919, as amended, prior to January 1, 1937.

(d) Those within any city in such county whose legislative body has transferred and conveyed such drainage improvements to a flood control district, pursuant to Article 3 of this chapter.

(Added by Stats. 1953, Ch. 138.)



8156

Any county within the limits of which there are drainage improvements within any of the classes mentioned in Section 8155 may, by a four-fifths vote of the members of the board of supervisors, transfer and convey all, but not less than all, of the drainage improvements in the county and within such classes to any flood control district in the county. The flood control district shall thereupon assume sole control and jurisdiction over such drainage improvements.

(Added by Stats. 1953, Ch. 138.)



8157

The flood control district to which such drainage improvements are transferred shall, upon acceptance of such transfer by four-fifths vote of the members of the governing body of the district, assume and provide for the operation, maintenance, and repair thereof, and thereupon be and become solely liable for the payment of the principal upon the bonds of any drainage improvement district, including bonds of districts secured by and payable out of a fund derived from specific or direct assessments which are a lien against particular parcels of land issued pursuant to the Drainage District Improvement Act of 1919, maturing subsequent to the date of such conveyance and transfer and for the payment of the interest upon the bonded debt of such drainage district represented by coupons maturing subsequent to the date of transfer.

(Added by Stats. 1953, Ch. 138.)



8158

From and after the date of transfer no tax shall be levied upon the lands within any such drainage district for the payment of the subsequently maturing principal and interest upon bonds of such district, except such levy as may be made by the flood control district. However, the lands within such drainage district or districts shall be and remain liable for the payment of all of the following:

(a) All previously maturing principal and interest.

(b) All levies of drainage district taxes theretofore levied.

(c) All installments of specific or direct assessments theretofore due or delinquent.

The proceeds of the collection of such drainage district taxes and assessments shall be applied solely and exclusively to the payment of the principal and interest for which they were levied, and the surplus, if any, of the proceeds of such collections shall be deposited in the county treasury to the credit of the interest and sinking fund of the flood control district and used solely and exclusively for the payment of principal and interest of the bonds of the flood control district.

(Added by Stats. 1953, Ch. 138.)






ARTICLE 3. Transfers by Cities

8160

Any city within the limits of which any drainage improvement has been constructed, and which drainage improvement also lies within the territorial limits of a flood control district, may, by four-fifths vote of the legislative body of the city, transfer and convey to the flood control district any drainage improvement; and, if drainage improvements have been conveyed to and accepted by a flood control district under the provisions of Article 2 of this chapter, such flood control district shall accept any drainage improvements conveyed to it by any city under this article.

(Added by Stats. 1953, Ch. 138.)



8161

Thereupon the flood control district shall assume and provide for the operation, maintenance, repair, and improvement of such drainage improvements.

(Added by Stats. 1953, Ch. 138.)



8162

From and after the date of transfer such flood control district is solely liable for the payment of the principal upon the general obligation bonds of any such drainage improvement district and upon bonds of such district secured by and payable out of a fund derived from specific or direct assessments which are a lien upon particular parcels of land, issued pursuant to the Improvement Bond Act of 1915, and for the payment of interest upon the bonded debt of any such drainage district represented by coupons maturing subsequent to the date of transfer.

(Added by Stats. 1953, Ch. 138.)



8163

From and after the date of transfer no tax shall be levied upon the lands within any such drainage district for the payment of the subsequently maturing principal and interest upon the bonds of such district, except such levy as may be made by the flood control district. However, the lands within such drainage distict or districts shall be and remain liable for the payment of all of the following:

(a) All previously maturing principal and interest.

(b) All levies of drainage district taxes theretofore levied.

(c) All installments of specific assessments securing such bonds which are payable or delinquent at the date of transfer.

(Added by Stats. 1953, Ch. 138.)



8164

The proceeds of the collection of such drainage district taxes and assessments shall be applied solely and exclusively to the payment of the principal and interest for which they were levied and the surplus, if any, of the proceeds of such collections shall be deposited in the county treasury to the credit of the interest and sinking fund of such flood control district and used solely and exclusively for the payment of principal and interest of the bonds of such flood control district.

(Added by Stats. 1953, Ch. 138.)






ARTICLE 4. Cancellation and Refund of Assessments

8165

The legislative body of the county or city which conducted the proceedings for the organization of such drainage improvement districts may do all of the following:

(a) Order the cancellation of any special assessment district tax levied upon property within such special assessment districts subsequent to the date of transfer and any unpaid installments of specific or direct assessments becoming due or delinquent subsequent to the date of transfer.

(b) Refund and adjust all payments made upon such installments becoming due or delinquent subsequent to the date of transfer.

(c) Cancel any and all installments of specific or direct assessments levied to retire bonds issued under the Improvement Bond Act of 1915, due or delinquent prior to the date of transfer in any case in which the principal and interest upon such bonds maturing prior to the date of transfer have been paid and the bonds so matured have been canceled and retired.

(Added by Stats. 1953, Ch. 138.)









CHAPTER 4. Local Plans of Flood Protection

8200

This chapter shall be known and may be cited as the Local Flood Protection Planning Act.

(Added by Stats. 2007, Ch. 364, Sec. 8. Effective January 1, 2008.)



8201

(a) A local agency may prepare a local plan of flood protection in accordance with this chapter.

(b) A local plan of flood protection shall include all of the following:

(1) A strategy to meet the urban level of flood protection, including planning for residual flood risk and system resiliency.

(2) Identification of all types of flood hazards.

(3) Identification and risk assessment of the various facilities that provide flood protection for flood hazard areas, for current and future land uses.

(4) Identification of current and future flood corridors.

(5) Identification of needed improvements and costs of those improvements to the flood protection facilities that are necessary to meet flood protection standards.

(6) An emergency response and evacuation plan for flood-prone areas.

(7) A strategy to achieve multiple benefits, including flood protection, groundwater recharge, ecosystem health, and reduced maintenance costs over the long term.

(8) A long-term funding strategy for improvement and ongoing maintenance and operation of flood protection facilities.

(c) A local agency that is not a city or county that prepares a plan pursuant to this chapter shall consult with the cities and counties that have jurisdiction over the planning area to ensure that the local plan of flood protection is consistent with local general plans.

(d) Plans prepared pursuant to this chapter, within the Sacramento-San Joaquin Valley as defined by Section 9602, shall be consistent with the Central Valley Flood Protection Plan pursuant to Section 9612.

(Amended by Stats. 2008, Ch. 179, Sec. 226. Effective January 1, 2009.)









PART 2. STATE FLOOD CONTROL

CHAPTER 1. General Powers of Department of Water Resources

8300

The department may make examinations of lands subject to inundation and overflow by flood waters and of the waters causing the inundation or overflow and may make plans and estimates of the cost of works to regulate and control the flood waters.

(Amended by Stats. 1957, Ch. 1932.)



8301

Whenever the law provides for any drainage or improving or rectifying river channels or other work on any river or slough flowing into San Francisco Bay, San Pablo Bay, and Suisun Bay, or on the tide waters flowing into said bays, the management and control of the work is in the department, if no other agency is specified.

(Added by Stats. 1943, Ch. 369.)



8302

The department shall have charge of all expenditures unless otherwise provided by law for all public works relating to general river and harbor improvements, including reclamation and drainage of lands.

(Added by Stats. 1943, Ch. 369.)



8303

The department may purchase, construct and operate one or more dredges or any other needed appliances to promote or properly carry out the work of the department.

(Added by Stats. 1943, Ch. 369.)



8304

The department may obtain or condemn any right-of-way necessary for any construction under this chapter.

(Amended by Stats. 1975, Ch. 1239.)



8306

(a) Notwithstanding any other provision of law, the department may provide meals and other necessary support to any person, including, but not limited to, an employee of the department, who is engaged in emergency flood fight activities on behalf of, or in cooperation with, the department.

(b) For the purposes of this section, emergency flood fight activities mean actions taken under emergency conditions to maintain flood control features, the failure of which threaten to destroy life, property, or resources.

(Added by Stats. 2007, Ch. 366, Sec. 5. Effective January 1, 2008. See identical section added by Stats. 2007, Ch. 368.)



8306

(a) Notwithstanding any other provision of law, the department may provide meals and other necessary support to any person, including, but not limited to, an employee of the department, who is engaged in emergency flood fight activities on behalf of, or in cooperation with, the department.

(b) For the purposes of this section, emergency flood fight activities mean actions taken under emergency conditions to maintain flood control features, the failure of which threaten to destroy life, property, or resources.

(Added by Stats. 2007, Ch. 368, Sec. 4. Effective January 1, 2008.)



8307

(a) A city or county may be required to contribute its fair and reasonable share of the property damage caused by a flood to the extent that the city or county has increased the state s exposure to liability for property damage by unreasonably approving new development in a previously undeveloped area that is protected by a state flood control project. However, a city or county shall not be required to contribute if, after the amendments required by Sections 65302.9 and 65860.1 of the Government Code have become effective, the city or county complies with Sections 65865.5, 65962, and 66474.5 of the Government Code as applicable with respect to that development. This section shall not be construed to extend or toll the statute of limitations for challenging the approval of any new development.

(b) A city or county is not required to contribute unless an action has been filed against the state asserting liability for property damage caused by a flood and the provisions of subdivision (a) providing for contribution have been satisfied. A city or county is not required to contribute if the state settles the claims against it without providing the city or county with an opportunity to participate in settlement negotiations.

(c) For the purposes of this section:

(1) State flood control project means any flood control works within the Sacramento River Flood Control Project described in Section 8350, and of flood control projects in the Sacramento River and San Joaquin River watersheds authorized pursuant to Article 2 (commencing with Section 12648) of Chapter 2 of Part 6 of Division 6.

(2) Undeveloped area means an area devoted to agricultural use, as defined in Section 51201 of the Government Code, or open space land, as defined in Section 65560 of the Government Code, that, as of January 1, 2008, is not already designated for development in a general or specific plan or by a local zoning ordinance.

(3) Unreasonably approving means approving a new development project without appropriately considering significant risks of flooding made known to the approving agency as of the time of approval and without taking reasonable and feasible action to mitigate the potential property damage to the new development resulting from a flood.

(4) Feasible means capable of being accomplished in a successful manner within a reasonable period of time, taking into account economic, environmental, legal, social, and technological factors.

(d) This section shall not apply to any land or projects for which an application for development has been submitted to the city or county prior to January 1, 2008.

(Added by Stats. 2007, Ch. 367, Sec. 1. Effective January 1, 2008.)






CHAPTER 2. Cooperation in National Flood Insurance Program

8325

The Legislature finds and declares the following:

(a) A large portion of the land resources of the state is subject to recurrent flooding causing loss of life and property, and there is a recognized public need in the state for flood insurance.

(b) The public interest will be served by state cooperation under a national flood insurance program, such as the National Flood Insurance Act of 1968 (Public Law 90-448; 82 Stat. 572).

(Added by Stats. 1969, Ch. 1115.)



8326

For the purpose of providing state cooperation under a national flood insurance program, the department may:

(a) Cooperate with the United States in carrying out studies and investigations with respect to the adequacy of local measures in flood-prone areas as to land management and use, flood control, flood zoning, and flood damage prevention.

(b) Review and comment upon applications of local public agencies to the United States for making flood insurance available in specific areas.

(c) Provide assistance to local public agencies by furnishing information on flood plains and in developing flood plain management plans.

(Added by Stats. 1969, Ch. 1115.)






CHAPTER 3. Maintenance and Operation at Sacramento River Flood Control Project

ARTICLE 1. Adoption of Federal Policy

8350

The approval and adoption, by and on behalf of the State of California, of the conditions, plans, construction, and mode of maintenance and operation of works within the Sacramento River Flood Control Project, set forth in Senate Committee Print, Seventy-fifth Congress, First Session, as authorized and approved by Act of Congress, Public No. 392, Seventy-fifth Congress, approved August 26, 1937, including the holding and saving the United States from damages due to construction works, are continued in effect.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 2. Powers and Duties of Department of Water Resources

8360

On behalf of the State the department has supervisory powers over the maintenance and operation of the flood control works of the Sacramento River Flood Control Project.

(Amended by Stats. 1957, Ch. 1932.)



8361

The department shall maintain and operate on behalf of the state the following units or portions of the works of the Sacramento River Flood Control Project, and the cost of maintenance and operation shall be defrayed by the state:

(a) The east levee of the Sutter Bypass north of Nelson Slough.

(b) The levees and channels of the Wadsworth Canal, Willow Slough Channel downstream from the Southern Pacific Railroad from Davis to Woodland except that portion of the north levee thereof lying within Reclamation District No. 2035, Putah Creek downstream from Winters, the intercepting canals draining into them, and all structures incidental thereto.

(c) The collecting canals, sumps, pumps, and structures of the drainage system of Project No. 6 east of the Sutter Bypass.

(d) The bypass channels of the Butte Slough Bypass, the Sutter Bypass, the Tisdale Bypass, the Yolo Bypass, and the Sacramento Bypass with all cuts, canals, bridges, dams, and other structures and improvements contained therein and in the borrow pits thereof.

(e) The levees of the Sacramento Bypass.

(f) The channels and overflow channels of the Sacramento River and its tributaries and the major and minor tributaries flood control projects as authorized and defined in Sections 12648, 12648.1, and 12656.5.

(g) The Knights Landing ridge cut flowage area.

(h) The flood relief channels controlled by the Moulton and Colusa Weirs and the training levees thereof.

(i) The levee on the left bank of the Sacramento River adjoining Butte Basin, from the Butte Slough outfall gates upstream to a point four miles northerly from the Moulton Weir, after completion.

(j) All weirs and flood relief structures.

(k) The west levee of the Yolo Bypass, extending from the west end of the Fremont Weir southerly to the Cache Creek Settling Basin and from Willow Slough Channel to Putah Creek and the east levee of the Yolo Bypass from Fremont Weir southerly two miles.

(l) The levee on the west bank of Feather River extending a distance of about two miles southerly from the Sutter-Butte Canal headgate.

(m) The levees of Cache Creek and the easterly and westerly levees of Cache Creek Settling Basin; excepting the portion of the southerly levee of Cache Creek lying upstream from State Highway Route 7 (U.S. 99W).

(n) The flowage area of Western Pacific Intercepting Canal extending northerly for a distance of five miles from Bear River.

(o) The levees of Tisdale Bypass from Tisdale Weir 4.5 miles easterly to Sutter Bypass.

(p) The flood relief structures or weirs and other structures or facilities essential for their proper functioning in the vicinity of the Sacramento River between Big Chico Creek and the north boundary of Glenn County Levee District No. 3.

(Amended by Stats. 1987, Ch. 1090, Sec. 1. Effective September 24, 1987.)



8362

The department may contribute funds to the United States and expend funds appropriated or otherwise available to provide all lands, easements, and rights of way for bank revetment for the protection of levees above Cache Slough and the levee reconstruction, including the costs of all alterations to highways, road crossings, and drainage and irrigation facilities incident to the work and the State s contribution of one-third of the costs of bank revetment and levee construction, as provided for and required under the provisions of the Act of Congress, Public No. 392, Seventy-fifth Congress, approved August 26, 1937.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 3. Duties and Liabilities of Districts and Public Agencies

8370

It is the responsibility, liability and duty of the reclamation districts, levee districts, protection districts, drainage districts, municipalities, and other public agencies within the Sacramento River Flood Control Project limits, to maintain and operate the works of the project within the boundaries or jurisdiction of such agencies, excepting only those works enumerated in Section 8361 and those for which provision for maintenance and operation is made by Federal law.

(Added by Stats. 1943, Ch. 369.)



8371

The department shall, in connection with the flood control works of the Sacramento River Flood Control Project, make inspections and prepare reports which are required because of assurances given to the Secretary of the Army pursuant to Article 2 (commencing with Section 8615) of Chapter 3 of Part 4.

(Amended by Stats. 1982, Ch. 454, Sec. 185.)









CHAPTER 4. Cobey-Alquist Flood Plain Management Act

ARTICLE 1. Declaration of Policy

8400

This chapter may be cited as the Cobey-Alquist Flood Plain Management Act.

(Added by Stats. 1965, Ch. 506.)



8401

The Legislature finds and declares that:

(a) A large portion of the state s land resources is subject to recurrent flooding by overflow of streams and watercourses causing loss of life and property, disruption of commerce, and interruption of transportation and communications, all of which are detrimental to the health, safety, welfare, and property of the people of this state.

(b) The public interest necessitates sound development of land use, as land is a limited, valuable, and irreplaceable resource, and the flood plains of this state are a land resource to be developed in a manner which, in conjunction with economically justified structural measures for flood control, will result in (1) prevention of loss of life, and (2) prevention of economic loss caused by excessive flooding.

(c) The primary responsibility for planning, adoption, and enforcement of land use regulations to accomplish flood plain management rests with local levels of government.

(d) It is the policy of this state to encourage local levels of government to plan land use regulations to accomplish flood plain management and to provide state assistance and guidance therefor as appropriate.

(Added by Stats. 1965, Ch. 506.)






ARTICLE 2. Definitions

8402

Unless the context otherwise requires, the following definitions apply throughout this chapter:

(a) Department means Department of Water Resources.

(b) Board means the State Reclamation Board.

(c) Wherever the words department or board or department and board are used together in this chapter they shall mean board as to any area within a project which by law is under the jurisdiction of the State Reclamation Board, and the department in all areas of the state outside these areas.

(d) Public agency means any city, city and county, county, or district organized, existing, and acting pursuant to the laws of this state.

(e) Design flood means the selected flood against which protection is provided, or eventually will be provided, by means of flood protective or control works. When a federal survey has been authorized the design flood will be determined by the appropriate federal agency and in all other cases it will be determined by the responsible local agency. It is the basis for design and operation of a particular project after full consideration of flood characteristics, frequencies, and potentials and economic and other practical considerations.

(f) Designated floodway means the channel of a stream and that portion of the adjoining flood plain required to reasonably provide for the construction of a project for passage of the design flood including the lands necessary for construction of project levees.

(g) Restrictive zone means the portion of the natural floodway between the limits of the designated floodway and the limits of the flood plain where inundation may occur but where depths and velocities are generally low.

(Added by Stats. 1965, Ch. 506.)






ARTICLE 3. Review of Flood Plain Management Plans

8403

Prior to the establishment by a public agency of flood plain management regulations, the public agency may request and receive a review by the department or the board of the public agency s flood plain management plans and shall furnish with the request necessary hydrologic studies, including flood routings or surveys adequate to properly delineate flood plain categories together with such additional supporting data as the department or the board may require.

(Added by Stats. 1965, Ch. 506.)



8404

Where adequate personnel are not available to a public agency to prepare the necessary flood routing or other engineering data needed for support of its flood plain management plans, the department or board may, upon request of the public agency, make or cause to be made the necessary investigation and provide the data to the requesting public agency for its use in developing such plans. The cost of such investigations shall be borne by the public agency making the request.

(Added by Stats. 1965, Ch. 506.)






ARTICLE 4. Establishment of Flood Plain Regulations

8410

Flood plain regulations established to comply with requirements of Section 8411 shall meet the following criteria:

(a) Construction of structures in the designated floodway which may endanger life or significantly restrict the carrying capacity of the designated floodway shall be prohibited. For the purpose of this subdivision, the word structures does not include public utility electric, gas, or communication lines which may be located within the designated floodway; provided, that any permit or permits as may be required by law, other than this chapter, to so locate such lines have been granted.

(b) Developments shall be permitted within the restrictive zone in accordance with local agency policy, giving full consideration to the protection of human life and the carrying capacity of the flood plain.

(Added by Stats. 1965, Ch. 506.)



8410.5

All public agencies shall comply with flood plain regulations established to meet the requirements of Section 8411. For the purposes of this section, public agencies includes the state or any department or agency thereof.

(Added by Stats. 1971, Ch. 410.)



8411

Within any area classified designated floodway by the department or board after completion of a federal project report the appropriate public agency shall establish the necessary flood plain regulations within one year following notification by the department or board. The state shall not pay any of the cost of lands, easements, and rights-of-way associated with the flood control project as set forth in the project report of the federal agency unless flood plain regulations for the designated floodway are adopted in accordance with the requirements of this chapter.

(Amended by Stats. 1972, Ch. 1304, Sec. 1.)



8412

The department or board shall review the adequacy of flood plain regulations established by a public agency to meet the requirements of Section 8411, and shall notify the appropriate public agency in the event the flood plain regulations are determined by the department or board to be inadequate to comply with the requirements of Section 8411. The department or board may recommend any provisions necessary to provide adequate flood plain regulations. Any such public agency shall within 180 days of receipt of the notice from the department or board, adopt new flood plain regulations. Upon their adoption a copy of such flood plain regulations shall be sent to the department or board.

(Added by Stats. 1972, Ch. 1304.)



8413

Flood plain regulations adopted pursuant to Section 8412 shall take effect 60 days from the date of adoption by the public agency and shall be deemed to meet the requirements of Section 8411 unless the department or board determines that such flood plain regulations are not adequate to comply with the requirements of Section 8411. If the department or board makes such a determination, it shall so report to the public agency and shall recommend such regulations or modifications of the regulations of the agency, which it determines are necessary.

(Added by Stats. 1972, Ch. 1304.)



8414

If a public agency fails to adopt flood plain regulations pursuant to Section 8411, or fails to adopt new flood plain regulations within 180 days of receipt of the department s or board s notice pursuant to Section 8412, or fails to adopt or modify such regulations in the manner determined as necessary by the department or board pursuant to Section 8413 within 90 days of receipt of the department s or board s notice pursuant to Section 8413, the local flood control agency having jurisdiction over the project area may adopt flood plain regulations for the designated floodway necessary to comply with the requirements of Section 8411. Such flood plain regulations adopted by the local flood control agency shall take effect 30 days from the date of their adoption and shall be enforced by the public agency and have the same force and effect as if adopted as flood plain regulations by the public agency.

(Added by Stats. 1972, Ch. 1304.)



8414.2

No public agency shall revise flood plain regulations established to meet the requirements of Section 8411 or shall grant a variance from such regulations without the consent of the department or board and of the local flood control agency having jurisdiction over the project area.

(Added by Stats. 1972, Ch. 1304.)






ARTICLE 5. Administrative Regulations

8415

The department and the board, within their respective jurisdictions as provided in this chapter, shall establish general policy and may prescribe such rules and regulations as may be necessary to carry out this chapter.

(Added by Stats. 1965, Ch. 506.)









CHAPTER 5. Maintenance Costs of Vegetation on Levees

8450

The Legislature finds and declares as follows:

(a) Although the levees of flood control projects in this state have in the past been considered to be single-purpose, flood control features, many of these projects receive heavy nonlocal usage for recreation, transportation, and other purposes for which the retention and maintenance of vegetative cover is desirable.

(b) Construction and maintenance practices have been developed over the past several decades which were designed to minimize costs while still furnishing the required degree of flood control. These practices in many instances resulted in bare levees, devoid of any vegetative cover which might interfere with local maintenance, levee inspection, or flood fighting.

(c) Flood control project levees are increasingly recognized as valuable wildlife, recreational, scenic, and aesthetic resources, and construction and maintenance standards have been developed by the Army Corps of Engineers and the State of California which minimize vegetation removal and which encourage or require, as a condition of the project work, replanting and controlled vegetation maintenance on such levees as part of the responsibility of local flood control districts.

(d) Costs of maintaining vegetation on levees for such non-flood-control purposes as wildlife enhancement, recreation, and scenic beauty are approximately double those of normal flood-control-related maintenance, and nonlocal users are the prime beneficiaries. It is therefore appropriate that the general public participate in meeting such additional maintenance costs.

(Added by Stats. 1973, Ch. 995.)



8451

It is the intent of the Legislature, in providing for state participation in the additional costs attributable to the non-flood-control activities described in this chapter, that the Reclamation Board and the Department of Water Resources, in preparing rules and regulations to implement this chapter, provide that, in processing applications from flood control districts for state participation in such costs, highest priority be given to those districts in which factors, such as the size of the district, degree of nonlocal benefits, and level of non-flood-control maintenance costs which have been transferred to the district due to circumstances beyond their control, combine to work financial hardship on such districts.

(Added by Stats. 1973, Ch. 995.)



8452

Wherever the words department or the Reclamation Board are used together in this chapter, they shall mean the Reclamation Board as to any flood control project levees under its jurisdiction and the Department of Water Resources as to all other flood control project levees.

(Added by Stats. 1973, Ch. 995.)



8453

Notwithstanding any other provision of law to the contrary, it is the intention of the Legislature that the state shall pay 50 percent of the costs associated with the operation and maintenance of project facilities under the State Water Resources Law of 1945 which are directly attributable to the planting or retention of controlled vegetative cover for wildlife, recreational, scenic, and aesthetic purposes on project levees.

(Added by Stats. 1973, Ch. 995.)



8454

Local agencies maintaining project facilities under the State Water Resources Law of 1945 shall be eligible for reimbursement pursuant to the provisions of this chapter if the cost of maintenance is increased by the planting or retention of vegetative cover on such levees, if the local agency agrees to maintain such vegetative cover on project levees as may be determined by the department or Reclamation Board, after consultation with any other affected state agencies, to be necessary for wildlife habitat, recreational, aesthetic, and scenic purposes.

(Added by Stats. 1973, Ch. 995.)



8455

Local agencies entering into agreements with the state shall annually prepare a work program and estimate of cost for conducting any maintenance activities necessary to carry out the project maintenance and the purposes of this chapter and shall submit the proposed program and cost estimates to the department or the Reclamation Board for review. The department or the Reclamation Board shall review the proposed program and, after receiving the comments of any other affected state agencies, the department or the Reclamation Board shall certify for reimbursement 50 percent of those costs which are found to be attributable to the maintenance of vegetative cover for wildlife, recreational, aesthetic, and scenic purposes, and may allocate funds appropriated for these purposes to local agencies which have entered into agreements with the state pursuant to this chapter.

(Added by Stats. 1973, Ch. 995.)



8456

Administrative costs incurred by the department or the Reclamation Board under this chapter in any fiscal year shall not exceed 10 percent of the annual cost of the program established by this chapter.

(Added by Stats. 1973, Ch. 995.)



8457

State expenditures for the purposes of this chapter shall not exceed the amount of two hundred thousand dollars ($200,000) per year.

(Added by Stats. 1973, Ch. 995.)









PART 3. SACRAMENTO AND SAN JOAQUIN DRAINAGE DISTRICT

CHAPTER 1. Creation and Boundaries

8500

The Sacramento and San Joaquin Drainage District is continued in existence.

(Added by Stats. 1943, Ch. 369.)



8501

The boundaries of the district are set forth and described in Chapter 170, Statutes and Amendments to the Codes, California, 1913, and the description is hereby incorporated herein by reference as there set out.

(Added by Stats. 1943, Ch. 369.)



8502

The management and control of the district are vested in the Central Valley Flood Protection Board.

(Amended by Stats. 2009, Ch. 275, Sec. 2. Effective January 1, 2010.)



8503

The district is a body corporate and politic and may sue and be sued.

(Added by Stats. 1943, Ch. 369.)



8504

The district may acquire, own, hold, use, and enjoy any and all properties necessary for the purposes of the district.

(Added by Stats. 1943, Ch. 369.)









PART 4. THE CENTRAL VALLEY FLOOD PROTECTION BOARD

CHAPTER 1. Definitions and General Provisions

ARTICLE 1. Definitions

8520

Unless the context otherwise requires the definitions hereinafter set forth shall govern the construction of this part of this division of this code.

(Added by Stats. 1943, Ch. 369.)



8521

Board means the Central Valley Flood Protection Board. Any reference to the Reclamation Board in this or any other code means the Central Valley Flood Protection Board.

(Amended by Stats. 2007, Ch. 366, Sec. 7. Effective January 1, 2008.)



8522

Drainage district means the Sacramento and San Joaquin Drainage District.

(Added by Stats. 1943, Ch. 369.)



8522.3

Facilities of the State Plan of Flood Control has the same meaning as that set forth in subdivision (e) of Section 5096.805 of the Public Resources Code.

(Amended (as added by Stats. 2007, Ch. 366) by Stats. 2009, Ch. 275, Sec. 4. Effective January 1, 2010.)



8522.5

Project levee has the same meaning as that set forth in subdivision (g) of Section 5096.805 of the Public Resources Code.

(Amended (as added by Stats. 2007, Ch. 366) by Stats. 2009, Ch. 275, Sec. 6. Effective January 1, 2010.)



8523

State Plan of Flood Control has the same meaning as that set forth in subdivision (j) of Section 5096.805 of the Public Resources Code.

(Amended (as added by Stats. 2007, Ch. 366) by Stats. 2009, Ch. 275, Sec. 8. Effective January 1, 2010.)






ARTICLE 2. General Provisions

8525

The report of the California Debris Commission transmitted to the Speaker of the House of Representatives of the United States by the Secretary of War on June 27, 1911, as modified by the report of the California Debris Commission, dated January 5, 1925, and as heretofore amended or modified by the board, is approved as a plan for controlling the flood water of the Sacramento and San Joaquin Rivers and their tributaries, for the improvement and preservation of navigation and the reclamation and protection of lands that are susceptible to overflow from the rivers and their tributaries.

(Added by Stats. 1943, Ch. 369.)



8526

The board in conjunction with the California Debris Commission shall execute the plan approved by this chapter, and the board may make such modifications and amendments to the plan as are necessary to execute the plan for the purpose stated.

(Added by Stats. 1943, Ch. 369.)



8527

For the purpose of cooperating in the carrying out and completion of the plan approved in Section 8525, and on condition that the United States will likewise cooperate in the carrying out of the plan and, to that end, will appropriate and make available to the extent that it has not already done so, substantially the same amount as the State as recommended in the plan, appropriations will be made by the State from time to time by law, which, together with amounts heretofore appropriated by the State in aid of the plan, will not exceed in the aggregate seventeen million seven hundred thousand dollars ($17,700,000).

(Added by Stats. 1943, Ch. 369.)



8528

The intent of the next preceding section is to provide for substantially equal contributions by the United States, the State and local interests to the total cost of carrying out the plan, it being recognized that certain local interests have become obligated in excess of one-third of the total cost of the plan.

(Added by Stats. 1943, Ch. 369.)



8529

All money appropriated under authority of Section 8527 shall be expended in accordance with the plans, specifications and recommendations of the California Debris Commission and the board for purposes in general conformity with the plan approved in Section 8525, including expenditures and appropriations to make such equitable adjustments as the Legislature may determine with such local interests as have obligated themselves in excess of their shares of one-third of the total cost of the plan, and including necessary expenditures for operation and maintenance during construction.

(Added by Stats. 1943, Ch. 369.)



8530

The board shall have control and jurisdiction over the plans of the California Debris Commission and such other plans as may be adopted by the board, excepting such portions of the plans as relate to channel excavating, enlargement, rectification and control in the Sacramento River and the construction of weirs.

All work and control in the Sacramento River and the construction of weirs shall remain concurrently with the United States and the State.

(Added by Stats. 1943, Ch. 369.)



8531

The Statutes of California as existing on April 1, 1923, shall be observed and followed:

(a) In all plans, hearings, notices and proceedings relating to the maintenance, repair and operation of reclamation and flood control works existing on April 1, 1923.

(b) In the completion, maintenance and operation of any project adopted by the board prior to April 1, 1923.

(c) In the adoption and carrying to completion of any project of work contained or involved in the report of the California Debris Commission dated January 5, 1925.

(Added by Stats. 1943, Ch. 369.)



8532

The State has a primary interest in adequately protecting lands overflowed, or subject to overflow, in confining the waters of rivers, tributaries, by-passes and overflow channels and basins within their respective basins and boundaries within the district, and in preserving the welfare of the residents and holders of land therein.

(Added by Stats. 1943, Ch. 369.)



8533

The State has a primary and supreme interest in having erected, maintained and protected on the banks of the Sacramento and San Joaquin Rivers, their tributaries, by-passes, overflow channels and basins, good and sufficient levees and embankments or other works of reclamation, adequately protecting the lands overflowed or subject to overflow, and confining the waters of the rivers, tributaries, by-passes, overflow channels, and basins within their respective channels and boundaries.

(Added by stats. 1943, Ch. 369.)



8534

The board at all times shall enforce on behalf of the State the erection, maintenance and protection of such levees, embankments and channel rectification as will, in its judgment, best serve the interests of the State.

(Added by Stats. 1943, Ch. 369.)



8536

The board has no power, jurisdiction, authority or control over the construction, operation or maintenance of the Central Valley Project or any part of it.

(Added by Stats. 1943, Ch. 369.)



8538

No county or public officer shall charge or receive any fee for any of the services required to be performed by him under the provisions of this part, but any reasonable and necessary expense actually incurred by any officer in carrying out any of the provisions of this part relating in any manner to the collection or enforcement of any assessment, shall be paid out of the funds of the drainage district applicable thereto.

(Added by Stats. 1943, Ch. 369.)



8539

The Legislature hereby finds and declares that there is an urgent need for channel clearing and desnagging in many California waterways, and that these snags pose a severe danger and cause unnecessary erosion of banks.

The board, other state agencies, cities, counties, and districts are hereby authorized to cooperate with one another and with agencies of the United States in the performance of channel clearing and desnagging work within the Sacramento and San Joaquin Rivers and their tributaries, and may furnish money, services, equipment, and other property to that end. The board, as appropriate, shall consult with the Department of Water Resources, the State Lands Commission, and the Department of Fish and Game in carrying out its responsibilities pursuant to this section.

(Added by Stats. 1982, Ch. 795, Sec. 1. Effective September 8, 1982.)









CHAPTER 2. Administrative Provisions

ARTICLE 1. The Board

8550

(a) The board is continued in existence and shall continue to exercise and have all of its powers, duties, purposes, responsibilities, and jurisdiction.

(b) Notwithstanding any other provision of law, the board shall act independently of the department. The department shall not overturn any action or decision by the board.

(c) It is the intent of the Legislature to transfer the duties and corresponding funding allocated to the Reclamation Board as it exists on December 31, 2007, together with all necessary positions, to the board as it is reconstituted on and after January 1, 2008.

(Amended by Stats. 2007, Ch. 366, Sec. 11. Effective January 1, 2008.)



8551

(a) Except as provided in subdivision (g), the board consists of nine members who shall be appointed in accordance with this section.

(b) (1) Seven members of the board shall be appointed by the Governor, subject to Senate confirmation.

(2) Of the members appointed pursuant to paragraph (1), the following requirements apply:

(A) One person shall be an engineer.

(B) One person shall have training, experience, and expertise in geology or hydrology.

(C) One person shall be a flood control expert with not less than five years experience.

(D) One person shall be an attorney with water experience.

(E) Three persons shall be public members.

(c) One member of the board shall be the Chair of the Senate Committee on Natural Resources and Water, to the extent that service with the board does not conflict with his or her legislative duties.

(d) One member of the board shall be the Chair of the Assembly Committee on Water, Parks and Wildlife, to the extent that service with the board does not conflict with his or her legislative duties.

(e) The members appointed pursuant to subdivisions (c) and (d) shall be nonvoting ex officio members.

(f) (1) Except as provided in paragraph (2), the board members appointed pursuant to subdivision (b) shall serve four-year terms.

(2) The board members initially appointed pursuant to this section shall determine, by lot, that five members shall serve four-year terms and four members shall serve two-year terms.

(g) Each board member holding office on December 31, 2007, shall continue to serve until his or her successor is appointed and has been qualified to hold office. The order of replacement shall be determined by lot.

(Amended by Stats. 2007, Ch. 366, Sec. 12. Effective January 1, 2008.)



8552

Each member of the board appointed pursuant to subdivision (b) of Section 8551 shall receive compensation as follows:

(a) Each member shall receive the necessary expenses incurred by the member in the performance of official duties.

(b) Any member traveling outside the state pursuant to authorization of the board, and the approval of the Governor and Director of Finance as provided by Section 11032 of the Government Code, while so engaged shall receive per diem and his or her necessary expenses.

(c) Each member shall receive the salary provided for in Section 11564 of the Government Code.

(Amended by Stats. 2007, Ch. 366, Sec. 13. Effective January 1, 2008.)



8554

The Governor shall select one of the members of the board as president.

(Amended by Stats. 2007, Ch. 366, Sec. 14. Effective January 1, 2008.)



8555

The board may elect one of its members other than the president as vice president.

(Added by Stats. 1943, Ch. 369.)



8556

The vice president shall have the powers and perform the duties of the president under the following circumstances:

(a) During the president s absence or inability to act.

(b) At the request of the president.

(c) When authorized by the board.

(Added by Stats. 1943, Ch. 369.)



8557

The board shall have its office in the County of Sacramento. The office is the principal place of business and legal residence of the board and of the drainage district.

(Amended by Stats. 2004, Ch. 497, Sec. 4. Effective September 14, 2004.)



8558

The regular meetings of the board shall be held at times fixed by the board.

(Added by Stats. 1943, Ch. 369.)



8559

A majority of the voting members of the board constitutes a quorum.

(Amended by Stats. 2009, Ch. 275, Sec. 9. Effective January 1, 2010.)



8560

No action of the board shall be effective unless a quorum is present and the action is concurred in by a majority of all of the voting members of the board.

(Amended by Stats. 2009, Ch. 275, Sec. 10. Effective January 1, 2010.)



8561

Special meetings of the board may be called at any time by the president or by a majority of the members upon notice given by mail or telegraph to each member at his place of residence or business, and there received at least 12 hours before the hour fixed for the meeting.

(Added by Stats. 1943, Ch. 369.)



8563

The board shall keep full and correct minutes of all proceedings and transactions of all meetings of the board.

(Added by Stats. 1943, Ch. 369.)



8564

The minutes shall be open for public inspection during office hours.

(Added by Stats. 1943, Ch. 369.)



8565

The board shall have a seal of such device as the board may adopt.

(Added by Stats. 1943, Ch. 369.)



8566

The seal of the board is also the seal of the drainage district.

(Added by Stats. 1943, Ch. 369.)



8567

A copy of any record of the board, certified by its secretary or assistant secretary to be a true copy, and attested by the seal of the board, is prima facie evidence of the existence and contents of the record.

(Added by Stats. 1943, Ch. 369.)



8568

For making a copy of any of its records the board may charge and collect the actual reasonable cost of making the copy, including the time of its employees and materials used, and one dollar ($1) for the certificate if a certified copy is requested.

(Added by Stats. 1943, Ch. 369.)



8569

The board may require a deposit in advance sufficient to cover the charges for copying and certifying copies of its records.

(Added by Stats. 1943, Ch. 369.)



8570

All money collected for copying and certifying copies of the board s records shall be paid monthly to the State Treasurer and credited to the balance remaining unexpended of any appropriation or assessment available for the general administrative expenses of the board.

(Added by Stats. 1943, Ch. 369.)



8571

The board may adopt, amend or repeal rules to promote the convenient, orderly and just conduct of the business of the board and of the drainage district.

(Added by Stats. 1943, Ch. 369.)



8572

The rules may be suspended or compliance therewith may be waived by the board at any meeting to such extent as may be deemed proper.

(Added by Stats. 1943, Ch. 369.)



8575

A member of the board shall comply with the conflict of interest requirements of Section 87100 of the Government Code when voting to carry out any part of a plan of flood control and when carrying out the objects of this part.

(Amended by Stats. 2007, Ch. 366, Sec. 15. Effective January 1, 2008.)



8576

No member of the board shall be held personally liable on any obligation or liability of any kind or character arising out of the claim that he has failed to carry out any obligation imposed upon the board by this division and the Legislature expressly declares that discretion is vested in the board and the members thereof to determine how and when the various provisions of this division and the projects contemplated in this division with which the board is concerned may best be carried into effect.

(Added by Stats. 1943, Ch. 369.)



8577

(a) A board member shall not participate in any board action or attempt to influence any decision or recommendation by any employee of, or consultant to, the board that involves himself or herself or that involves any entity with which the member is connected as a director, officer, consultant, or full- or part-time employee, or in which the member has a direct personal financial interest within the meaning of Section 87100 of the Government Code.

(b) A board member shall not participate in any proceeding before any agency as a consultant or in any other capacity on behalf of any person that actively participates in matters before the board.

(c) For a period of 12 months after leaving office, a former board member shall not act as agent or attorney for, or otherwise represent, any other person before the board by making any formal or informal appearance or by making any oral or written communication to the board.

(d) A board member shall not advocate to the United States Army Corps of Engineers or other federal agency on behalf of any project that has been or is reasonably anticipated to be submitted to the board for review, unless the board authorizes that action in accordance with Section 8560.

(Added by Stats. 2007, Ch. 366, Sec. 16. Effective January 1, 2008.)



8578

(a) For the purposes of this section, ex parte communication means any oral or written communication outside of a noticed board meeting concerning matters, other than purely procedural matters, regarding any of the following:

(1) An application that has been submitted to the board and has been determined to be complete by the executive officer.

(2) An enforcement action.

(3) Any other quasi-judicial matter requiring board action, after the matter has been placed on the board s agenda and notice of the meeting has been provided pursuant to Section 11125 of the Government Code.

(b) (1) A board member appointed pursuant to subdivision (b) of Section 8551 shall not participate in an ex parte communication with any person or organization with an interest in board decisions, nor any person representing a person or organization with an interest in board decisions, excluding a staff member of the board acting in his or her official capacity, who intends to influence the decision of a board member on a matter before the board.

(2) If an ex parte communication occurs, the board member shall notify the interested party that a full disclosure of the ex parte communication shall be entered in the board s record.

(3) Communications cease to be ex parte communications when the board member or the person who engaged in the communication with the board member fully discloses the communication and requests in writing that it be placed in the board s official record of the proceeding.

(c) Notwithstanding Section 11425.10 of the Government Code, the ex parte communications provisions of the Administrative Procedure Act (Article 7 (commencing with Section 11430.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code) do not apply to proceedings of the board to which this section applies.

(Amended (as added by Stats. 2007, Ch. 366) by Stats. 2009, Ch. 275, Sec. 14. Effective January 1, 2010.)



8579

(a) Any aggrieved person shall have a right to seek judicial review of any permit or enforcement order issued by the board by filing a petition for a writ of mandate in accordance with Section 1094.5 of the Code of Civil Procedure, within 30 days after the decision or action has become final.

(b) For purposes of this section, an aggrieved person means any person or public agency that, in person or through a representative, appeared at a public hearing of the board in connection with the decision or action appealed, or that, by other appropriate means before the decision, informed the board of the nature of their concerns.

(Added by Stats. 2013, Ch. 639, Sec. 1. Effective January 1, 2014.)






ARTICLE 2. Employees

8580

(a) The board may appoint an executive officer.

(b) The board may appoint a chief engineer.

(c) The board may employ legal counsel and other necessary staff.

(Repealed and added by Stats. 2007, Ch. 366, Sec. 19. Effective January 1, 2008.)






ARTICLE 2. Employees

8580

(a) The board may appoint an executive officer.

(b) The board may appoint a chief engineer.

(c) The board may employ legal counsel and other necessary staff.

(Repealed and added by Stats. 2007, Ch. 366, Sec. 19. Effective January 1, 2008.)






ARTICLE 3. Administration of Oaths

8585

The president, any member of the board, the secretary, assistant secretary, general manager and chief engineer may administer oaths and take and certify affidavits relating to any matter pending before the board, or in which the board or the drainage district is interested.

(Added by Stats. 1943, Ch. 369.)









CHAPTER 3. Powers, Duties and Jurisdiction

ARTICLE 1. General Powers

8590

To carry out the primary state interest described in Section 8532, the board may do any of the following:

(a) Acquire either within or outside the boundaries of the drainage district, by purchase, condemnation or by other lawful means in the name of the drainage district, all lands, rights-of-way, easements, property or material necessary or requisite for the purpose of bypasses, weirs, cuts, canals, sumps, levees, overflow channels and basins, reservoirs and other flood control works, and other necessary purposes, including drainage purposes.

(b) Construct, clear, and maintain bypasses, levees, canals, sumps, overflow channels and basins, reservoirs and other flood control works.

(c) Construct, maintain, and operate ditches, canals, pumping plants, and other drainage works.

(d) Make contracts in the name of the drainage district to indemnify or compensate any owner of land or other property for any injury or damage caused by the exercise of the powers conferred by this division, or arising out of the use, taking, or damage of any property for any of the purposes of this division.

(e) Collaborate with state and federal agencies, if appropriate, regarding multiobjective flood management strategies that incorporate agricultural conservation, ecosystem protection and restoration, or recreational components.

(Amended by Stats. 2007, Ch. 366, Sec. 20. Effective January 1, 2008.)



8590.2

In acquiring interests in land necessary for the purposes specified in Section 8590 and notwithstanding the provisions of Section 8676, the board in determining whether to acquire in fee or easement may consider such additional uses as fish and wildlife enhancement and recreation if so requested by another state agency. Any such parcel acquired in fee shall be subject to the continuing jurisdiction of the board to insure that the primary purposes of flood control are served and to prevent any damage or interference with the flood control works for any public nuisances arising out of such additional uses and any increased costs of maintenance attributable to such additional uses shall be borne by the agency requesting such uses.

Nothing in this section shall be construed as authorizing the board to acquire any land over and above that necessary for the purposes specified in Section 8590.

(Added by Stats. 1963, Ch. 1900.)



8591

The board has no power, authority, or jurisdiction, either directly or indirectly, except as provided in this division, to incur any indebtedness or expend any money or adopt or carry into effect any plan or project or to acquire any lands, rights of way, or easements, or to do any work, or cause any work to be performed, for which any land lying within the drainage district is to be assessed, except to maintain, repair, and operate its existing works of reclamation and flood control and to complete, maintain and operate any project adopted by the board prior to April 1, 1923, with the existing powers to levy assessments therefor.

(Added by Stats. 1943, Ch. 369.)



8592

The board has the same power, authority and jurisdiction in reference to the adoption and carrying to completion of any work or project involved in or contained in the report of the California Debris Commission dated January 5, 1925, to the Congress of the United States as are conferred in the case of projects adopted by the board prior to April 1, 1923.

(Added by Stats. 1943, Ch. 369.)



8593

The board may acquire by eminent domain in the name of the drainage district any property necessary for any of the purposes set forth in this part.

(Amended by Stats. 1975, Ch. 1239.)



8596

The board may maintain actions in the name of the people of the State to restrain, or to recover damages for, the doing of any act or thing that may be injurious to any of the works necessary to the plan of flood control or that may interfere with the successful execution of the plan.

(Added by Stats. 1943, Ch. 369.)



8597

Any damages so recovered shall be deposited with the State Treasurer to the credit of the drainage district and the assessment for the particular portion or project affected by the injury.

(Added by Stats. 1943, Ch. 369.)



8598

The board may also do any of the following:

(a) Establish a standard of levee construction.

(b) Do any and all things necessary or incident to the powers granted or to carry out the objects specified in this article.

(c) Maintain actions in the name of the people of the State to restrain the diversion of the water of any stream that will increase the flow of water in the Sacramento or San Joaquin Rivers or their tributaries, and such diversion of the water of any stream into the rivers or either of them or any of their tributaries, is a public nuisance which may be prevented or abated by the board.

(d) Rent, lease for oil, gas or other hydrocarbons in the manner provided for in this chapter, or dispose, by sale, exchange, in payment for work done or services rendered, or for any other purpose which the board may deem advisable, of any land, property, material, equipment, or any other thing in the possession of the drainage district, which, in the opinion of the board, is no longer needed for the purposes of flood control works or other necessary or convenient purposes.

(Added by Stats. 1943, Ch. 369.)



8598.5

Notwithstanding Section 6402 of the Public Resources Code, the board may sell or lease surplus real property which is held in fee by the Sacramento and San Joaquin Drainage District and which lies within a predominantly residential, industrial, or commercial area, without reserving the right to extract minerals or petroleum products through the surface of such property.

(Added by Stats. 1963, Ch. 502.)



8599

The board may undertake any construction work that it is authorized to do by this part, free from any control or jurisdiction of the department.

(Added by Stats. 1943, Ch. 369.)



8600

Subject to the provisions of the State Contract Act any construction work undertaken by the board may be done wholly or partly by contract let by the board in such manner as the board may determine, or may be done wholly or partly by day labor or force account if deemed advisable by the board.

(Added by Stats. 1943, Ch. 369.)



8600.5

(a) The governing body of a public entity that is authorized by law to construct, manage, maintain, or repair levees, channels, or other flood control works that are under the jurisdiction of the board may adopt standards for the operation and maintenance of those flood control works that are more protective of public safety than the standards adopted by the board pursuant to Section 8608, including, but not limited to, standards that are more restrictive of encroachments on levees and adjacent areas.

(b) The standards adopted pursuant to subdivision (a) shall be effective upon approval by the board.

(c) The public entity shall apply the standards adopted pursuant to subdivision (a) prospectively.

(d) The governing body of the public entity may revise the standards adopted pursuant to subdivision (a) subject to the approval of the board. The board may unilaterally revise these standards upon 90 days written notice to the public entity.

(Added by Stats. 2004, Ch. 498, Sec. 1. Effective January 1, 2005.)



8601

The board may construct, purchase, rent, sell or exchange dredgers, machines, appliances, tools, apparatus and other property necessary or convenient for doing any construction work.

(Added by Stats. 1943, Ch. 369.)



8602

The cost of the equipment and property shall be apportioned to and paid from the funds raised from the several assessments levied or to be levied by the board in a just and equitable manner according to the use made of the equipment or property in carrying out the several separate portions or projects for which the assessments are levied.

(Added by Stats. 1943, Ch. 369.)



8603

The board may rent for use by others idle dredgers or other equipment.

(Added by Stats. 1943, Ch. 369.)



8604

The rental received shall be paid to the State Treasurer and credited to the balance remaining unexpended of the assessments against which the cost of such equipment has been paid or is to be charged as indicated by the board.

(Added by Stats. 1943, Ch. 369.)



8605

The board may inspect and supervise any work done or under construction pursuant to the provisions of this part.

(Added by Stats. 1943, Ch. 369.)



8606

The board may insert a stipulation providing for such inspection and supervision in any order, contract or other instrument, relating to the work authorized in this part.

(Added by Stats. 1943, Ch. 369.)



8608

The board shall establish and enforce standards for the maintenance and operation of levees, channels, and other flood control works of an authorized project or an adopted plan, including but not limited to standards for encroachment, construction, vegetation and erosion control measures. In adopting such standards, the board shall give full consideration to fish and wildlife, recreation and environmental factors. Any violation of such adopted standards without the permission of the board is a public nuisance, and the board may commence and maintain suit in the name of the people of the state for the prevention or abatement of the nuisance.

(Added by Stats. 1970, Ch. 804.)



8609

(a) The board may designate floodways throughout the Sacramento and San Joaquin Rivers drainage to control encroachments in, and to preserve the flow regimens of, floodways for the purpose of protecting public improvements, lives, land use values, and improvements created in reliance upon historical flooding patterns.

(b) As used in this part, Sacramento and San Joaquin Rivers drainage, or equivalent language, means all lands currently and historically drained by the Sacramento River and the San Joaquin River and their tributaries and distributaries.

(c) This section is declaratory of existing law.

(Amended by Stats. 1987, Ch. 56, Sec. 177.)



8610

The board shall offer to lease to the Department of Fish and Game, or to an appropriate public resource protection or public conservation agency or organization approved by the Department of Fish and Game and the board, any lands it acquires as replacement habitat as mitigation for adverse environmental impacts of its projects. The lease agreement shall ensure that these lands are managed to provide the mitigation for which they were acquired and shall include, but not be limited to, provisions for funding management of those lands. Funds for management of those lands may include, but are not limited to, funds appropriated by the Legislature to the Department of Water Resources, the Reclamation Board, or the Department of Fish and Game, and funds available from local entities. The lease agreement shall reserve the authority of the board to carry out necessary flood control activities and mitigate adverse environmental impacts.

(Amended by Stats. 2001, Ch. 745, Sec. 230.1. Effective October 12, 2001.)



8610.5

(a) (1) The board shall adopt regulations relating to evidentiary hearings pursuant to Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code.

(2) The board shall hold an evidentiary hearing for any matter that requires the issuance of a permit if the proposed work may significantly affect any element of the State Plan of Flood Control or if a formal protest against that permit has been lodged.

(3) The board may, by regulation, define types of encroachments that will not significantly affect any element of the State Plan of Flood Control. Evidentiary hearings are not required for uncontested applications for those defined encroachments unless, in the judgment of the executive officer, there is a reasonable possibility that the project will have a significant effect on an adopted plan of flood control.

(4) The board may delegate approval of permits for encroachments that will not significantly affect any element of the State Plan of Flood Control to the executive officer.

(5) The board is not required to hold an evidentiary hearing before making a decision relating to general flood protection policy or planning.

(b) The board may take an action pursuant to Section 8560 only after allowing for public comment.

(c) The board shall, in any evidentiary hearing, consider all of the following, as applicable, for the purpose of taking any action pursuant to Section 8560:

(1) Evidence that the board admits into its record from any party, state or local public agency, or nongovernmental organization with expertise in flood or flood plain management.

(2) The best available science that relates to the scientific issues presented by the executive officer, legal counsel, the department, or other parties that raise credible scientific issues.

(3) Effects of the proposed decision on the entire State Plan of Flood Control.

(4) Effects of reasonably projected future events, including, but not limited to, changes in hydrology, climate, and development within the applicable watershed.

(Amended by Stats. 2009, Ch. 275, Sec. 15. Effective January 1, 2010.)



8611

(a) Except as provided in subdivision (b), prior to construction at a site of a flood control, channel clearance, or bank stabilization project, the board, in consultation with the Department of Fish and Game, shall prepare and adopt a mitigation plan which shall be implemented as part of the project. A mitigation plan shall include, but not be limited to, all of the following:

(1) A description of the actions that the board proposes to take to ensure that the project will meet all mitigation standards required by law with the objective of ensuring that the project causes no net loss of riparian, fishery, or wildlife habitat.

(2) A designation of the agency or agencies responsible for implementing and maintaining each mitigation element of the plan.

(3) A schedule for implementation of the mitigation ensuring that the mitigation measures will be accomplished prior to, or concurrent with, construction of the project, unless the board determines that to do so would be impracticable.

(4) A financing plan for the mitigation identifying the source or sources of funds for the mitigation, the share of mitigation costs attributable to each source, and a schedule of when the funds are to be provided.

The plan may take into consideration the environmental benefits of restoring, maintaining, or increasing the sustainable diversity of native species and habitat which may result from the project, if these benefits have been approved by the Department of Fish and Game. The Department of Fish and Game may submit a review of the plan and its recommendations to the board for inclusion in the plan.

(b) No mitigation plan is required when the board is responding to an emergency where no mitigation is required.

(c) For any project authorized pursuant to Section 12668, the agreement set forth in subdivision (a) shall provide for the mitigation of the project with the objective of providing a net long-term enhancement of the riparian habitat and fishery in the project area. The degree of net enhancement required for each phase or part of the project shall not be so great as to cause the project to be infeasible.

(Added by Stats. 1988, Ch. 1488, Sec. 2.)



8612

(a) On or before December 31, 2008, the department shall prepare, and the board shall adopt, a schedule for mapping areas at risk of flooding in the Sacramento River and San Joaquin River drainage.

(b) The department shall update the schedule annually and shall present the updated schedule to the board for adoption on or before December 31 of each year. The update shall include the status of mapping in progress and an estimated time of completion. The schedule shall be based on the present and expected future risk of flooding and associated consequences.

(Added by Stats. 2007, Ch. 366, Sec. 22. Effective January 1, 2008. See identical section added by Stats. 2007, Ch. 368.)



8612

(a) On or before December 31, 2008, the department shall prepare, and the board shall adopt, a schedule for mapping areas at risk of flooding in the Sacramento River and San Joaquin River drainage.

(b) The department shall update the schedule annually and shall present the updated schedule to the board for adoption on or before December 31 of each year. The update shall include the status of mapping in progress and an estimated time of completion. The schedule shall be based on the present and expected future risk of flooding and associated consequences.

(Added by Stats. 2007, Ch. 368, Sec. 5. Effective January 1, 2008.)



8613

(a) The board or the department may establish a program of mitigation banking for the activities of the board or the department under this part and for the benefit of local districts in the discharge of their flood control responsibilities under this part and the State Water Resources Law of 1945 (Chapter 1 (commencing with Section 12570) and Chapter 2 (commencing with Section 12639) of Part 6 of Division 6).

(b) For the purposes of carrying out subdivision (a), the board or the department, in consultation with all appropriate state, local, and federal agencies with jurisdiction over environmental protection that are authorized to regulate and impose requirements upon the flood control work performed under this part or the State Water Resources Law of 1945 (Chapter 1 (commencing with Section 12570) and Chapter 2 (commencing with Section 12639) of Part 6 of Division 6), may establish a system of mitigation banking by which mitigation credits may be acquired in advance for flood control work to be performed by the board, the department, or a local agency authorized to operate and maintain facilities of the State Plan of Flood Control.

(Added by Stats. 2007, Ch. 366, Sec. 23. Effective January 1, 2008. See identical section added by Stats. 2007, Ch. 368.)



8613

(a) The board or the department may establish a program of mitigation banking for the activities of the board or the department under this part and for the benefit of local districts in the discharge of their flood control responsibilities under this part and the State Water Resources Law of 1945 (Chapter 1 (commencing with Section 12570) and Chapter 2 (commencing with Section 12639) of Part 6 of Division 6).

(b) For the purposes of carrying out subdivision (a), the board or the department, in consultation with all appropriate state, local, and federal agencies with jurisdiction over environmental protection that are authorized to regulate and impose requirements upon the flood control work performed under this part or the State Water Resources Law of 1945 (Chapter 1 (commencing with Section 12570) and Chapter 2 (commencing with Section 12639) of Part 6 of Division 6), may establish a system of mitigation banking by which mitigation credits may be acquired in advance for flood control work to be performed by the board, the department, or a local agency authorized to operate and maintain facilities of the State Plan of Flood Control.

(Added by Stats. 2007, Ch. 368, Sec. 6. Effective January 1, 2008.)






ARTICLE 2. Cooperation With the United States

8615

The board may, in cooperation with the United States, adopt and carry out any plan or plans or project of flood control in the Sacramento or San Joaquin River Valleys or on or near the Sacramento River or the San Joaquin River or their tributaries and may exercise jurisdiction and authority in connection with such plans or projects inside or outside the drainage district.

(Added by Stats. 1943, Ch. 369.)



8616

It is the intent of this article to enlarge and extend the power, jurisdiction and authority of the board outside the drainage district to the extent set forth but not in any degree to limit, restrict or abridge any of the powers, jurisdiction or authority of the board.

(Added by Stats. 1943, Ch. 369.)



8617

The board may give assurances satisfactory to the Secretary of Defense of the United States that the state will do all of the following:

(a) Provide, without cost to the United States, all lands, easements, and rights-of-way necessary for the construction of the project under the adopted flood control plan, except as otherwise provided in that certain act passed by the Congress of the United States, approved June 22, 1936, and entitled An act authorizing the construction of certain public works on rivers and harbors for flood control and other purposes (Public Law No. 738, Seventy-fourth Congress).

(b) Hold and save the United States free from damage due to the construction works.

(c) Maintain and operate all the works after completion in accordance with regulations prescribed by the Secretary of Defense.

(d) Promise, agree, do, or perform any or all other things required or necessary under the provisions of the act of Congress approved June 22, 1936, or any acts amending or adding to that act, now or hereafter adopted.

(Amended by Stats. 1981, Ch. 714, Sec. 450.)



8617.1

Notwithstanding any of the provisions of Chapters 1 and 3 (commencing with Sections 12570 and 12800, respectively) of Part 6 of Division 6, the board may take any action and expend any available funds for the purpose of co-operating with the United States in carrying out the project for flood protection on the Sacramento River, as provided for and required under the provision of the act of Congress. Public Law 86-645, 86th Congress, approved July 14, 1960. Any reallocation of funds by the department for purposes described in this section shall be subject to the provisions of Section 12828. Prior to any appropriation of funds for the purposes described in this section, the board shall investigate and report to the Governor and Legislature on methods of feasible recovery from the beneficiaries of the work to be accomplished of that portion of the total nonfederal contribution in excess of costs of lands, easements, and rights-of-way and the liabilities which may be incurred due to the construction, operation, and maintenance of the project.

(Added by Stats. 1961, Ch. 2188.)



8617.5

(a) In connection with any work done on projects authorized by the board in the repair or reconstruction of levees or other flood control works completed before June 30, 1957, the board may provide for and pay the cost of the relocation, reconstruction, or replacement of improvements, structures, or utilities that have actually existed and been in use for over 20 years, which has been rendered necessary by the work, unless payment would be contrary to any written authorization or agreement under which the improvement, structure, or utility was constructed or maintained.

(b) This section shall not apply to the relocation, reconstruction, or replacement of improvements, structures, or utilities if the work has been financed, in whole or in part, with funds under the Flood Relief Law of 1956 (former Article 6 (commencing with Section 54150) of Chapter 5 of Part 1 of Division 2 of Title 5 of the Government Code) or Public Law 81-875.

(Amended by Stats. 2006, Ch. 538, Sec. 670. Effective January 1, 2007.)



8618

All political subdivisions, agencies of the State, and municipal and quasi-municipal corporations may make agreements with the board obligating themselves to do or perform those things which are required of the State, political subdivisions thereof, or other local agencies by the act of Congress approved June 22, 1936, or any acts amending or adding to it, now or hereafter adopted.

When an elimination, modification, or alteration of any authorized plan of flood control is made at the request of a political subdivision, agency of the State, or municipal or quasi-municipal corporation, the political subdivision, agency of the State, or municipal or quasi-municipal corporation may, in agreements made pursuant to this section, assume responsibility for all claims of damage or liability made against the State and its agencies or the United States and arising from the requested elimination, modification, or alteration of the authorized plan of flood control.

(Amended by Stats. 1961, Ch. 642.)



8619

In case any land, right of way, or easement is needed and is required to be provided free of cost to the State or the United States for any work of channel excavation, enlargement, rectification or control, or for the construction of any weir, which is a part of the plan and is to be done or constructed in whole or in part by the United States or by the State, the board may:

(a) Acquire the land, right of way, or easement and cause it to be conveyed to the United States or to the State free of cost.

(b) Cause the land, right of way, or easement to be condemned for the use and in the name of the United States or the State in the manner provided by the laws of this State or of the United States.

(c) Pay the cost and expense of acquiring the land, right of way, or easement out of the funds of any assessment by the board applicable thereto.

(d) If the land, right of way, or easement has been already acquired by the board in the name of the drainage district, the board may cause it to be conveyed by the district to the United States or to the State free of cost.

(Added by Stats. 1943, Ch. 369.)



8620

Whenever any work to be done by the board of the drainage district under any of the provisions of this part is such that it can be so done in connection with work of public improvement of rivers and harbors authorized by the United States as to bring it within the provisions of Section 4 of the United States River and Harbor Act, approved March 4, 1915, authorizing the receipt by the United States agencies of funds to be contributed for expenditures in connection with funds appropriated by the United States for such work, the funds under the control of the board and available for such work may be contributed by the board to the United States under the provisions of the act in order that the work may be done in the manner contemplated in the act.

(Added by Stats. 1943, Ch. 369.)



8621

Notwithstanding any of the provisions of Chapters 1 and 3 of Part 6 of Division 6, the board, with the approval of the Department of Finance, may, when a saving to the State will result, in lieu of acquiring all or any portion of the lands, easements, or rights of way, in connection with a flood control project, execute a substitute plan which includes provision for the State to construct works or contribute to the United States a portion of the construction cost of the flood control project when such works to be constructed by the board or the changes in the design of the project are made which, while resulting in new or added state expenditures for construction, will reduce the costs of the lands, easements or rights of way which otherwise might be required. Any funds heretofore or hereafter appropriated or allocated to the board for the acquisition of lands, easements, or rights of way may be used for the purposes specified in this section.

In carrying out the provisions of this section, the board may negotiate with the United States and adopt on behalf of the State, any necessary revision of a project authorized by Chapter 2 of Part 6 of Division 6, but no money shall be expended pursuant to this section to meet the requirements of the United States for local cooperation in connection with such authorized project unless the United States agrees to accept the substitute plan as meeting the requirements for local cooperation.

(Amended by Stats. 1955, Ch. 1048.)



8622

Notwithstanding any of the provisions of Chapters 1 and 3 (commencing with Sections 12570 and 12800 respectively) of Part 6 of Division 6, the board may undertake immediate construction or reconstruction of a portion of a project at state expense, if the board determines that it is urgent to immediately construct or reconstruct a portion of an authorized flood control project because of damages resulting from the 1955 56 floods. Any funds heretofore or hereafter appropriated or allocated to the board for the acquisition of lands, easements, and rights of way may be used for the purposes specified in this section.

(Added by Stats. 1956, 1st Ex. Sess., Ch. 48.)



8623

Notwithstanding any of the provisions of Chapter 1 (commencing with Section 12570) and Chapter 3 (commencing with Section 12800) of Part 6 of Division 6, the board may plan, design, and construct flood relief structures or weirs and other structures or facilities essential for their proper functioning in the vicinity of the Sacramento River between Big Chico Creek and the north boundary of Glenn County Levee District No. 3, as needed to assure proper division of flood flows between the river and adjacent overflow areas and to preserve the integrity of the Sacramento River Flood Control Project. No revetment of the river bank may be installed pursuant to this section except to the extent necessary to assure the proper division of flood flows as described in this section. If any revetment is required under this section, it shall be accomplished by the palisades method, unless the department finds that method is not feasible.

(Added by Stats. 1987, Ch. 1090, Sec. 2. Effective September 24, 1987.)






ARTICLE 3. Levees

8630

As used in this article the term levee means any levee within the Sacramento and San Joaquin Drainage District.

(Added by Stats. 1943, Ch. 369.)



8631

The board may promote the construction, completion, maintenance and repair of levees along all rivers, streams, overflow channels, basins and by-passes where, in the opinion of the board, the levees are insufficient or necessary for the purpose of the plans for flood control to be carried out by the board under this part.

(Added by Stats. 1943, Ch. 369.)



8632

Whenever any levee is in the opinion of the board insufficient or necessary for flood control, the board shall publish notice to that effect.

(Added by Stats. 1943, Ch. 369.)



8633

The published notice shall state that the levee is insufficient or necessary, that it is the intention of the board to construct, repair or complete the levee and pay the cost out of an assessment levied or to be levied and assessed upon the lands within the drainage district directly or indirectly benefited by the levee.

(Added by Stats. 1943, Ch. 369.)



8634

The notice shall be signed in the name of the board by its president and secretary and shall be published once a week for three weeks in some newspaper published in the county wherein the levee or the greater part of it is situated or is to be constructed.

(Added by Stats. 1943, Ch. 369.)



8635

The giving of the notice by publication shall be complete on the twenty-first day after the first publication.

(Added by Stats. 1943, Ch. 369.)



8636

Any landowner, reclamation district, drainage district, levee district, municipal corporation or other organization or association authorized by law to construct, repair or complete a levee shall have 30 days after completion of the giving of notice by publication within which to apply to the board for leave to construct, repair or complete the levee.

(Added by Stats. 1943, Ch. 369.)



8637

The application shall be in writing and signed by the applicants or their respective executors, administrators, guardians, trustees or duly constituted and authorized officers.

(Added by Stats. 1943, Ch. 369.)



8638

The application shall be filed in the office of the board.

(Added by Stats. 1943, Ch. 369.)



8639

When an application is filed within the required 30 days, the applicants shall have 60 days after filing the application, or any further time that the board allows, within which to do the following:

(a) Present to the board plans and specifications.

(b) Obtain the board s approval of plans and specifications.

(c) Commence the work of repair, construction or completion.

(Added by Stats. 1943, Ch. 369.)



8640

The application for leave to construct, repair or complete a levee shall designate the name and post-office address of at least one and not more than three of the applicants as the person or persons to whom any notice or communication may be addressed by the board in the matter of the application.

(Added by Stats. 1943, Ch. 369.)



8641

In case there are two or more applications filed in the office of the board within the required 30 days the board may determine which of such applications shall be recognized and may reject the others.

(Added by Stats. 1943, Ch. 369.)



8642

Any levee constructed or work done by the applicants, pursuant to notice from the board and according to plans and specifications approved by the board, shall be considered as constructed or done with the permission of the board within the meaning of Article 1 of Chapter 8 of this part.

(Added by Stats. 1943, Ch. 369.)



8643

If the application is not filed in the office of the board within 30 days after completion of the giving of notice by publication, or if the applicants fail to present to the board and obtain its approval of the plans and specifications and to commence the work within 60 days after filing the application or any further time the board may allow, or fail to complete the work with reasonable diligence, the board may proceed with the construction, repair or completion of the work, and pay the cost by assessment upon the lands within the drainage district directly or indirectly benefited by the levee according to the benefits, as provided for in this part.

(Added by Stats. 1943, Ch. 369.)



8644

The assessment may be either an assessment specially levied and assessed for that purpose, or any assessment levied and assessed by the board and applicable to the payment of such work.

(Added by Stats. 1943, Ch. 369.)



8645

Notwithstanding anything in this article the board may determine a case of emergency exists requiring immediate action to preserve life or property or to protect or preserve the safety of any levee along any river, stream, overflow channel, basin or by-pass.

(Added by Stats. 1943, Ch. 369.)



8646

The board may do the necesssary work immediately for the protection or preservation of the levee, without giving the notice provided for in this article.

(Added by Stats. 1943, Ch. 369.)



8647

The board may pay the cost, including any damage that may result from the performance of the work, by an assessment to be levied and assessed as provided in this article or out of the funds of any assessment available for that purpose under the provisions of this part.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 3.5. Urgent Levee Repair Funded Through General Obligation Bonds

8650

As used in this article, the following terms have the following meaning:

(a) Consolidated permit or approval means a permit or approval incorporating the permit or approval conditions pursuant to the program administered by each permitting or approving agency into a single, unified permit or approval document.

(b) Permit or approval means any of the following:

(1) A lake or streambed alteration agreement entered into pursuant to Chapter 6 (commencing with Section 1600) of Division 2 of the Fish and Game Code.

(2) An incidental take permit issued pursuant to Article 3 (commencing with Section 2080) of Chapter 1.5 of, or Chapter 10 (commencing with Section 2800) of, Division 3 of the Fish and Game Code.

(3) Waste discharge requirements issued by a regional water quality control board pursuant to Division 7 (commencing with Section 13000).

(4) Any other permit or approval by a permitting or approving agency that participates in a consolidated permit. A permit or approval does not include a certification or decision pursuant to Division 13 (commencing with Section 21000) of the Public Resources Code.

(c) Permitting agency means any of the following:

(1) The Department of Fish and Game.

(2) A regional water quality control board.

(3) The local agency responsible for the administration of the requirements imposed pursuant to Section 13370.5.

(4) A certified unified program agency as provided in Chapter 6.11 (commencing with Section 25404) of Division 20 of the Health and Safety Code.

(5) Any other state, regional, or local permitting agency for the project that participates in a consolidated permit for urgent levee repair.

(d) Secretary means the Secretary of the Resources Agency.

(e) Urgent levee repair means the repair of critical levees of the State Plan for Flood Control specified pursuant to Section 8361 within the existing levee footprint to meet standards of public health and safety.

(Added by Stats. 2006, Ch. 31, Sec. 6. Effective January 1, 2007. Repealed as of July 1, 2016, pursuant to Section 8650.8. Note: Condition in Sec. 8 of Ch. 31 was satisfied Nov. 7, 2006, by adoption of Prop. 1E.)



8650.6

The secretary shall convene, in a duly noticed public hearing, those permitting agencies with jurisdiction over urgent levee repairs for the purposes of coordinating and issuing unified, consolidated permits for each project for levee repairs funded by the Disaster Preparedness and Flood Prevention Bond Fund of 2006, to reduce or eliminate unnecessary duplication, overlap, and paperwork associated with those permits.

(Added by Stats. 2006, Ch. 31, Sec. 6. Effective January 1, 2007. Repealed as of July 1, 2016, pursuant to Section 8650.8. Note: Condition in Sec. 8 of Ch. 31 was satisfied Nov. 7, 2006, by adoption of Prop. 1E.)



8650.7

Nothing in this article affects the requirements, duties, or authority established by statute or regulation on a permitting agency.

(Added by Stats. 2006, Ch. 31, Sec. 6. Effective January 1, 2007. Repealed as of July 1, 2016, pursuant to Section 8650.8. Note: Condition in Sec. 8 of Ch. 31 was satisfied Nov. 7, 2006, by adoption of Prop. 1E.)



8650.8

This article shall remain in effect only until July 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before July 1, 2016, deletes or extends that date.

(Added by Stats. 2006, Ch. 31, Sec. 6. Effective January 1, 2007. Repealed as of July 1, 2016, by its own provisions. Note: Repeal affects Article 3.5, commencing with Section 8650. Note: Condition in Sec. 8 of Ch. 31 was satisfied Nov. 7, 2006, by adoption of Prop. 1E.)






ARTICLE 4. Lease and Sale of Property

8655

The board may determine that any land acquired by the drainage district and deeded to the State for any right of way for river improvement work or flood control is in excess of what is or will be required.

(Added by Stats. 1943, Ch. 369.)



8656

The Department of General Services upon request of the board may sell the excess land at a purchase price determined upon by the board.

(Amended by Stats. 1965, Ch. 371.)



8657

The Department of General Services when authorized by the board may execute and deliver in the name and on behalf of the state, a conveyance of such land to the purchaser upon payment of the purchase price to the State Treasurer.

(Amended by Stats. 1965, Ch. 371.)



8658

The purchase price when paid to the State Treasurer shall be credited to such fund as the board directs.

(Added by Stats. 1943, Ch. 369.)



8659

All or any part of any land, right-of-way or easement required for any work of channel excavation, enlargement, rectification or control or for any site for the construction of any weir, forming part of or incidental to any plan approved by the state for flood control in the Sacramento or San Joaquin Valleys, which land, right-of-way or easement or weir site has been or may hereafter be acquired by the state, may, at the request of the board and with the approval of the Department of General Services, be sold to the drainage district at a purchase price equal to the cost thereof to the state, to be determined by the Department of General Services, and upon payment to the state of the purchase price, may be conveyed to the drainage district, or to the United States, as may be requested by the board.

(Amended by Stats. 1965, Ch. 371.)



8660

The Department of General Services may execute and deliver pursuant to the next preceding section a conveyance in the name and on behalf of the state upon payment to the State Treasurer of the purchase price.

(Amended by Stats. 1965, Ch. 371.)



8661

The purchase price, when paid to the State Treasurer, shall be credited back to the appropriation out of which the cost of acquiring the land, right of way, easement or weir site was paid by the State, and shall be available for the same purposes for which such appropriation was made.

(Added by Stats. 1943, Ch. 369.)



8662

Any lease of property of the drainage district for the production of oil, gas or other hydrocarbons may be made upon such consideration or for such royalties as may be authorized by the board subject to the provisions of this article.

(Added by Stats. 1943, Ch. 369.)



8663

The board, before ordering the lease of any property pursuant to the next preceding section, shall, in a regular open meeting, adopt a resolution declaring their intention to lease the property.

(Added by Stats. 1943, Ch. 369.)



8664

The resolution shall:

(a) Describe the property proposed to be leased in such manner as to identify it.

(b) Specify the minimum rental or royalty.

(c) Specify terms upon which the property will be leased.

(d) Fix time not less than three weeks thereafter for a public meeting of the board.

(Added by Stats. 1943, Ch. 369.)



8665

The meeting shall be held at the board s regular place of meeting, at which meeting sealed proposals to lease the property will be received and considered.

(Added by Stats. 1943, Ch. 369.)



8666

Notice of the adoption of the resolution and of the time and place for holding the meeting shall be given by publishing a notice containing the resolution not less than once a week for three successive weeks before the meeting, in a newspaper of general circulation published in the county in which the drainage district or any part thereof is situated.

(Added by Stats. 1943, Ch. 369.)



8667

At the time and place fixed in the resolution for the meeting of the board, all sealed proposals which have been received shall, in public session, be opened, examined and declared by the board, and of the proposals submitted which conform to all terms and conditions specified in the resolution, and which are made by responsible bidders, the one which is the highest shall be accepted.

(Added by Stats. 1943, Ch. 369.)



8668

Upon a call for oral bidding, at the session, any person may offer to lease the property upon the terms and conditions specified in the resolution for a rental or royalty exceeding by at least 5 per cent the highest of the written proposals.

(Added by Stats. 1943, Ch. 369.)



8669

The highest of any of the oral bids made by a responsible person shall be finally accepted.

(Added by Stats. 1943, Ch. 369.)



8670

The board may make a final acceptance either at the same session or at any adjourned session of the same meeting held within the 10 days next following.

(Added by Stats. 1943, Ch. 369.)



8671

The board may, at such session, if it deems the action to be for the best public interest, reject any and all bids either written or oral, and withdraw the property from lease.

(Added by Stats. 1943, Ch. 369.)



8672

The resolution of acceptance of any bid shall provide for the proper execution of a lease upon behalf of the drainage district, and delivery of the lease upon performance and compliance by the lessee of all the terms and conditions of his contract which are to be performed concurrently with the execution of the lease.

(Added by Stats. 1943, Ch. 369.)



8673

The board, in lieu of leasing property as provided in this article, if it deems such action to be for the best public interest, may lease lands for the production of oil, gas and other hydrocarbon substances therefrom jointly with the lands of an adjoining landowner.

(Added by Stats. 1943, Ch. 369.)



8674

No joint lease shall be entered into until after adoption of a resolution and publication of notice as provided in this article and after a public meeting of the board at which protests, if any, shall be heard.

(Added by Stats. 1943, Ch. 369.)



8675

A joint lease shall provide for the payment of a minimum royalty to the drainage district of not less than 15 per cent of the value of the oil, gas or other hydrocarbon substances produced from the property owned by the district.

(Added by Stats. 1943, Ch. 369.)



8676

Whenever the board has acquired or shall in the future acquire title in fee to any land in the name and in behalf of the district and whenever, in the judgment of the board, the purposes of the district will be satisfied by the retention of an easement or other interest in the land less than the title in fee thereto, the board shall take all steps necessary to sell said land reserving to said district the easement or other interest acquired for the purposes of the district. Conveyances of such land or interest therein owned by the district shall be executed by the officers of the board authorized by the board and shall be approved by the Director of General Services.

(Amended by Stats. 1965, Ch. 371.)



8677

All oil, gas, oil shale, coal, phosphate, sodium, gold, silver, and all other mineral deposits in the land are reserved to the State and shall be reserved from sale except on a rental and royalty basis. A purchaser of any of the land shall acquire no right, title, or interest in or to such deposit. The right of such purchaser shall be subject to the reservation of all oil, gas, oil shale, coal, phosphate, sodium, gold, silver, and all other mineral deposits, and to the conditions and limitations prescribed by law providing for the State and persons authorized by it to prospect for, mine, and remove such deposits, and to occupy and use so much of the surface of the land as may be required for all purposes reasonably extending to the mining and removal of such deposits therefrom. The provisions of this section shall not apply to any compromise agreement entered into with respect to such land, nor to grants of such land to the United States when such grants are authorized by law.

(Added by Stats. 1943, Ch. 489.)



8678

Every lease, rental, letting or license to use real property owned in fee by the Sacramento and San Joaquin Drainage District, which is executed by the board shall be subject to the approval of the Director of General Services.

(Amended by Stats. 1965, Ch. 371.)



8679

Revenues, rents, and proceeds from sale of crops from lands under control of the board shall be paid into the State Treasury as follows:

(a) To the current appropriation for the support of the board as an abatement of the cost of producing or disposing of crops in such amounts as may be approved by the Department of Finance.

(b) The balance thereof to the credit of the General Fund.

(Added by Stats. 1953, Ch. 197.)






ARTICLE 5. Cooperation Between Board and Department of Water Resources

8685

The board may determine that any construction, repair work, maintenance, or operation of flood control works or structures shall be done by the department.

(Amended by Stats. 1957, Ch. 1932.)



8686

The plans and specifications for the work shall be prepared and approved by the board and delivered to the department with a request that the work be done by the department.

(Amended by Stats. 1957, Ch. 1932.)



8687

The work shall be done under the sole charge and direct control of the department.

(Amended by Stats. 1957, Ch. 1932.)



8688

The cost and expenses incurred by the department in connection with work under this article is a legal charge against the drainage district and shall be paid out of any applicable assessment or fund.

(Amended by Stats. 1957, Ch. 1932.)



8689

Any contract let by the department for any work under this article shall be approved by the board before becoming effective.

(Amended by Stats. 1957, Ch. 1932.)



8690

Any cash, bond, check or other security forfeited by any bidder or contractor for failure to enter into or to perform any contract for doing work under this article shall be forfeited to and recovered by the board for the use of the drainage district.

(Added by Stats. 1943, Ch. 369.)



8691

Any forfeiture, as soon as received or recovered, shall be paid to the State Treasurer and placed to the credit of the assessment out of which the cost of the work is to be paid.

(Added by Stats. 1943, Ch. 369.)



8692

The board may furnish to the department any of its dredges, machines, appliances, tools, apparatus or other property which may be necessary or convenient for performing work delegated to the department.

(Amended by Stats. 1957, Ch. 1932.)



8693

The department shall advise and assist the board.

(Amended by Stats. 1957, Ch. 1932.)



8694

The department shall be reimbursed by the board for any necessary expenses incurred by it under the direction of the board.

(Amended by Stats. 1957, Ch. 1932.)



8695

The department may at its option appoint the chief engineer of the board to act also as its assistant in the performance of the duties required of it by this article.

(Added by Stats. 1943, Ch. 369.)



8696

The compensation of the chief engineer while acting also as assistant to the department shall be apportioned as may be agreed upon between the board and the department.

(Added by Stats. 1943, Ch. 369.)



8697

All maps, records and engineering data prepared or obtained by the department for the use of the board shall be deposited in the office of the board and remain part of its records.

(Added by Stats. 1943, Ch. 369.)



8698

It is the intent of the Legislature that the board shall cooperate with the department in all matters of mutual concern to the fullest extent practicable.

(Repealed and added by Stats. 1957, Ch. 1932.)






ARTICLE 6. Enforcement of Unauthorized Activities and Encroachments

8700

(a) It is unlawful for any person or public agency to interfere with, obstruct the performance, maintenance, or operation of, or otherwise take actions that may adversely affect facilities of the State Plan of Flood Control, designated floodways, or streams that are regulated by the board.

(b) The board, executive officer, department, and local agencies that operate and maintain facilities and works on behalf of the board shall have the authority, as set forth in this article, to take administrative or civil enforcement actions to abate and remedy any interference or potential interference proscribed by subdivision (a).

(Repealed and added by Stats. 2013, Ch. 639, Sec. 3. Effective January 1, 2014.)



8701

(a) If the board or the executive officer determines that any person or public agency has undertaken, is threatening to undertake, or maintains any encroachment, flood system improvement, or activity in violation of this part, the board or the executive officer may issue a notice of violation to the person or public agency responsible for the encroachment, flood system improvement, or activity.

(b) The department or a local agency may issue a notice of violation pursuant to subdivision (a) for facilities within the board s jurisdiction that the department or local agency operates and maintains if the board delegates the agency that authority. This subdivision shall not require the department or local agency to accept that delegation of authority.

(c) A notice of violation shall include all of the following:

(1) A statement describing the activity, failure to act, flood system improvement, or encroachment that constitutes a violation of this article, including the sections of this part or board regulations that are being violated.

(2) A statement of whether the activity, flood system improvement, or encroachment may be eligible for a permit from the board.

(3) The corrective actions that shall be taken within a specified time period.

(4) Whether the person or public agency may correct the violation without obtaining prior approval from the board or executive officer, or whether prior approval from the board or executive officer must be obtained prior to taking a corrective action.

(5) A statement that the notice of violation shall be referred to the board and that the failure to take the requested actions within the time specified may subject the person or public agency to a cease and desist order and the imposition of further remedial and enforcement actions, including, but not limited to, correction of the violation by the board at the person s or public agency s expense and penalties.

(6) The name, address, and telephone number of the state or issuing agency that may be contacted for further information.

(d) The notice of violation shall be served in accordance with Section 8703 and a copy transmitted to the executive officer within five calendar days of its issuance. The board or the executive officer may amend the notice of violation, and, once served in accordance with Section 8703, the amended notice of violation shall supersede any notice of violation previously issued for the same violation.

(Repealed and added by Stats. 2013, Ch. 639, Sec. 3. Effective January 1, 2014.)



8701.2

(a) If the board or executive officer determines that any person or public agency has failed to adequately respond to a notice of violation, the board or executive officer may issue an order directing that the person or public agency to whom the notice of violation was issued to cease and desist.

(b) The board or executive officer may, within its discretion, issue a cease and desist order without first issuing a notice of violation in cases where the board or executive officer finds that issuance of a notice of violation would be futile, would result in unreasonable delay, or would be unlikely to invoke a timely response. In the event the board or executive officer issues a cease and desist order without first issuing a notice of violation, the cease and desist order shall contain the information required under subdivision (c) of Section 8701.

(c) A cease and desist order shall do all of the following:

(1) Include a copy of the notice of violation.

(2) Be effective upon its issuance and served immediately pursuant to Section 8703.

(3) Require that the corrective actions described in the notice of violation be completed within a specified time period or the person or public agency shall be subject to an enforcement order pursuant to Section 8701.4.

(4) Provide a date, time, and location of a public meeting before the board at which the person or public agency may appear to contest the cease and desist order.

(d) The meeting noticed pursuant to paragraph (4) of subdivision (c) shall be consistent with all of the following:

(1) The meeting shall be scheduled to occur at least 30 days after issuance of the cease and desist order and shall be held pursuant to the provisions of this part and regulations adopted by the board.

(2) At the meeting, the board may affirm, amend, modify, stay, or rescind the cease and desist order.

(3) If a person or public agency subject to a cease and desist order fails to appear at the meeting, the cease and desist order may be approved by default.

(Added by Stats. 2013, Ch. 639, Sec. 3. Effective January 1, 2014.)



8701.4

(a) If the board or executive officer determines that any person or public agency has failed to correct a violation as outlined in a cease and desist order, the board shall hold an enforcement hearing to consider the issuance of an enforcement order.

(b) The enforcement hearing shall comply with all of the following:

(1) Notice of the hearing, issued pursuant to Section 8703, shall be provided at least 30 days before the hearing is scheduled to occur, unless it is determined that the public interest necessitates a shorter notice period.

(2) Notice of the hearing shall include a proposed enforcement order, including any proposed administrative penalties.

(3) The hearing shall be held pursuant to the provisions of this part and regulations adopted by the board.

(4) If the person or public agency subject to the cease and desist order fails to appear at the hearing, the right to a hearing will be deemed waived.

(c) At the conclusion of the hearing, the board may approve, amend, or reject the proposed enforcement order and thereby take any and all of the following actions:

(1) Order the removal, modification, or abatement of the encroachment, flood system improvement, or activity causing a violation of this part.

(2) Order the restoration of the site.

(3) Impose and require the payment of administrative penalties as set forth in Section 8704.

(4) Order the recording of the enforcement order with the office of the county recorder of the county in which the property associated with the violation is located.

(5) Initiate a civil action in the name of the state for mandamus, injunction, civil penalties, or other appropriate remedy authorized by law.

(6) Order any other actions or conditions as the board may determine are necessary to resolve the violation and ensure compliance with this part.

(d) The enforcement order shall state any necessary findings and shall be served immediately pursuant to Section 8703.

(e) A person or public agency against which the board has issued an enforcement order may seek judicial review of the enforcement order pursuant to Section 8579. The enforcement order shall be deemed effective upon issuance.

(f) If the board orders removal, modification, abatement, or restoration pursuant to this part, the board, its contractor, or its designee may conduct the work, the costs of which shall be collected from the responsible person or public agency by whatever legal remedy is available, including, but not limited to, the placement of a lien on the property owned by the person or public agency responsible for the violation pursuant to Section 8704.2. Removal, modification, abatement, or restoration actions shall not be taken by the board until after the time for judicial review has passed.

(g) If the board orders the enforcement order to be recorded with the office of the county recorder, the executive officer shall issue a certificate of abatement to the person or public agency against whose property the enforcement order was recorded when the enforcement action has been fully resolved, including the payment of any costs and penalties. The person or public agency may, at the owner s expense, record the certificate with the office of the county recorder.

(h) This section does not authorize the issuance of an enforcement order as to any lawful activity undertaken by a public agency pursuant to Section 8708.

(Added by Stats. 2013, Ch. 639, Sec. 3. Effective January 1, 2014.)



8702

(a) The board, following notice and opportunity for a hearing, may order the removal or modification of an encroachment that was previously issued a permit by the board if the board makes one of the following findings based on substantial evidence:

(1) The encroachment presents an imminent threat to the structural integrity of the levee, channel, flood control work, or other facility of the State Plan of Flood Control.

(2) The encroachment significantly impairs the functional capability of the levee, channel, flood control work, or other facility of the State Plan of Flood Control to fulfill its particular intended role in the overall flood control plan.

(3) The encroachment is not in conformance with state law, board regulations, or, in the case of facilities of the State Plan of Flood Control, the standards and regulations of the Secretary of the Army.

(b) Routine maintenance by the board, the executive officer, the department, or local agencies that operate and maintain facilities and works on behalf of the board that includes the removal or modification of abandoned property, fences, gates, and vegetation on a levee or other flood control structure shall not be subject to this section.

(c) The removal or modification of previously permitted encroachments shall not be subject to administrative or civil penalties pursuant to Section 8704 or 8704.1.

(d) If the board orders the removal or modification of a previously permitted encroachment, the permit for the encroachment shall be modified or revoked accordingly.

(e) Nothing in this section shall be construed to alter an individual s right to compensation that may otherwise exist at law or any rights an individual has under the Constitution of the state or the United States.

(Repealed and added by Stats. 2013, Ch. 639, Sec. 3. Effective January 1, 2014.)



8703

Notice and service required by this article shall be provided to the person or public agency believed to be responsible for the violation and the owner of the property on which the violation occurred or is threatened to occur by one of the following means:

(a) Hand delivery.

(b) Certified mail.

(c) If the person or agency cannot be reached or reasonably notified pursuant to subdivision (a) or (b), by placing a copy of the notice or order on the encroachment or property.

(Repealed and added by Stats. 2013, Ch. 639, Sec. 3. Effective January 1, 2014.)



8704

(a) Civil penalties may be imposed by a court of competent jurisdiction against any person or public agency that undertakes an activity, flood system improvement, or encroachment that is in violation of this part or that is inconsistent with any permit, cease and desist order, or enforcement order previously issued by the board or executive officer in an amount not less than five hundred dollars ($500) and not greater than thirty thousand dollars ($30,000).

(b) In addition to any other penalties, civil penalties may be imposed by a court of competent jurisdiction against any person or public agency that intentionally and knowingly undertakes an activity, flood system improvement, or encroachment that is in violation of this part or that is inconsistent with any permit, cease and desist order, or enforcement order previously issued by the board or executive officer in an amount that shall not be less than one thousand dollars ($1,000) or more than fifteen thousand dollars ($15,000) per day for each day in which the violation persists.

(c) In determining the amount of liability pursuant to subdivisions (a) and (b), the following factors shall be considered:

(1) The nature, circumstance, extent, and gravity of the violation.

(2) Whether the violation is susceptible to removal, modification, abatement, restoration, or other remedial measures.

(3) Whether the function of the levee, channel, or other flood control work is affected by the violation.

(4) The cost to the state of bringing the action.

(5) With respect to the person or public agency responsible for the violation, any voluntary remedial measures undertaken, any prior history of violations, the degree of culpability, economic profits, if any, resulting from, or expected to result as a consequence of, the violation, and other matters deemed relevant.

(d) Civil penalties may be imposed by a court of competent jurisdiction against any person or public agency that intentionally or negligently violates any cease and desist order issued, reissued, or amended by the board, or any enforcement order issued, reissued, or amended by the board in an amount that shall not exceed six thousand dollars ($6,000) for each day in which that violation persists. Any actual penalty imposed shall be reasonably proportionate to the damage suffered as a consequence of the violation.

(Repealed and added by Stats. 2013, Ch. 639, Sec. 3. Effective January 1, 2014.)



8704.1

(a) Administrative penalties may be imposed by the board in the same manner as civil penalties described in Section 8704, upon an enforcement hearing and issuance of an enforcement order pursuant to Section 8701.4, but shall not be less than five hundred dollars ($500) or exceed fifty thousand dollars ($50,000) for a single violation.

(b) In imposing penalties, the board shall express its rationale for the amount and specifically address the factors listed under subdivision (c) of Section 8704.

(c) Any penalties imposed shall be paid within 60 days.

(d) A person or public agency shall not be subject to both civil and administrative penalties for the same violation.

(e) After the time for judicial review pursuant to Section 8579 has passed, the board may apply to the clerk of the appropriate court in the county in which the administrative penalties were imposed for a judgment to collect the penalties assessed. The application, which shall include a certified copy of the board action, constitutes a sufficient showing to warrant issuance of the judgment. The clerk shall enter judgment immediately in conformity with the application. The judgment so entered has the same force and effect, and is subject to all the provisions of law relating to, a judgment in a civil action and may be enforced in the same manner as any other judgment of the court in which it is entered.

(Added by Stats. 2013, Ch. 639, Sec. 3. Effective January 1, 2014.)



8704.2

(a) Pursuant to subdivision (f) of Section 8701.4, the board or the board s designee shall have the authority to record a lien with the county clerk in the county of this state where the person s or agency s property responsible for the violation is located, to recover any and all of the following:

(1) Costs incurred in abating, removing, and restoring a violation, including, but not limited to, costs incurred in seeking modification, removal, abatement, or restoration pursuant to this part.

(2) Costs incurred in the summary abatement of emergencies.

(3) Attorney s fees associated with actions to enforce this part.

(b) A lien recorded pursuant to this section shall have the same force, effect, and priority as a judgment lien.

(c) Before recording a lien, the board shall provide notice and an opportunity for a hearing to contest the amount of the lien.

(1) Notice shall be provided at least 20 days before the hearing pursuant to Section 8703.

(2) The hearing required by this section may be satisfied by an enforcement order hearing pursuant to Section 8701.4 or, in the summary abatement of emergencies, a hearing pursuant to Section 8708.

(Added by Stats. 2013, Ch. 639, Sec. 3. Effective January 1, 2014.)



8704.4

The remedies provided by this article are not exclusive of, but shall be concurrent with and in addition to, any other remedy, penalty, or sanction that may exist by law, civil or criminal. The board may enforce compliance with the provisions of this article by mandamus, mandatory injunction, or by any other appropriate remedy authorized by law. The action or proceeding may be commenced and maintained by the board in the name of the state.

(Added by Stats. 2013, Ch. 639, Sec. 3. Effective January 1, 2014.)



8705

The Flood Risk Management Fund is hereby established in the State Treasury. All funds received from penalties pursuant to this article shall be paid into the fund. Upon appropriation by the Legislature, the moneys in the fund shall be expended by the board to carry out enforcement pursuant to this part, including the costs of the modification, removal, abatement, or restoration of violations and related litigation.

(Repealed and added by Stats. 2013, Ch. 639, Sec. 3. Effective January 1, 2014.)



8706

The board may maintain actions in the name of the state to compel by injunction the owner or owners of any bridge, trestle, wire line, viaduct, embankment, or other structure or obstruction that shall be intersected, traversed, or crossed by any bypass, drainage canal, channel, or overflow channel to construct or alter any structure in order to offer a minimum of obstruction to the free flow of water. In the case of existing works, the board may compel the removal or alteration of structures or obstructions that impede the free flow of water.

(Repealed and added by Stats. 2013, Ch. 639, Sec. 3. Effective January 1, 2014.)



8706.5

Any activity that does or may interfere with, obstruct the performance, maintenance, or operation of, or otherwise adversely affect facilities of the State Plan of Flood Control, designated floodways, or streams that are regulated by the board constitutes a public nuisance, and the board may commence and maintain a suit in the name of the people of the state for the prevention or abatement of that nuisance.

(Added by Stats. 2013, Ch. 639, Sec. 3. Effective January 1, 2014.)



8707

If the board or Attorney General prevails in a civil action to enforce this part, or if a local agency prevails in a civil action to seek abatement costs under subdivision (c) of Section 8708 or modification, removal, abatement, or restoration costs as the board s designee under subdivision (f) of Section 8701.4, the board, Attorney General, or local agency shall be awarded attorney s fees and costs, including, but not limited to, any fees and costs incurred by its agents.

(Repealed and added by Stats. 2013, Ch. 639, Sec. 3. Effective January 1, 2014.)



8708

(a) Nothing in this article shall be construed to prevent the department, the board, the executive officer, or a levee-maintaining agency from taking any action to prevent an imminent failure of a levee, channel, floodway, stream bank, or flood control feature, or other emergency action necessary to protect the public welfare.

(b) To the extent emergency action is required that involves the removal, modification, or abatement of an encroachment, flood system improvement, or activity maintained by an individual or public agency, the individual or public agency may request a hearing before the board within 30 days after the action has been commenced.

(c) After a public hearing, by request or by its own motion, the entity that has carried out the abatement functions pursuant to this section may seek reimbursement of its abatement costs and may pursue any legal remedies available to recover its costs, including imposing a lien pursuant to Section 8704.2.

(Repealed and added by Stats. 2013, Ch. 639, Sec. 3. Effective January 1, 2014.)



8709

The board shall adopt emergency regulations necessary to implement this article in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The adoption of emergency regulations shall be deemed an emergency that calls for the immediate action to avoid serious harm to the public peace, health, safety, or general welfare.

(Repealed and added by Stats. 2013, Ch. 639, Sec. 3. Effective January 1, 2014.)






ARTICLE 7. Approval of Plans

8710

Every plan of reclamation, flood control, drainage, improvement, dredging or work, that includes or contemplates the construction, enlargement, revetment or alteration of any levee, embankment, canal or other excavation in the bed of or along or near the banks of the Sacramento or San Joaquin Rivers or any of their tributaries or connected therewith, or upon any land adjacent thereto, or within any of the overflow basins thereof, or upon any land susceptible to overflow therefrom, shall be approved by the board before construction is commenced.

(Amended by Stats. 1945, Ch. 233.)



8710.1

The provisions of Section 8710 shall not apply to any work of interior irrigation or drainage upon reclaimed land, which work is not actually on, through, or adjoining any flood control works under the jurisdiction of the board.

(Added by Stats. 1957, Ch. 1707.)



8710.5

Whenever any irrigation, drainage, levee, or flood control district makes application for the approval required by the next preceding section, all of the provisions of Division 15, Part 6, Chapter 2 of the Water Code which relate to works of reclamation by reclamation districts within the Sacramento and San Joaquin Drainage District shall be applicable to the works of such irrigation, drainage, levee, or flood control district.

(Amended by Stats. 1953, Ch. 319.)



8711

Any such plan is void until approved by the board, and no work shall be done without the permission of the board.

(Added by Stats. 1943, Ch. 369.)



8712

No levee along a river or by-pass at any of the places mentioned in this article, nor any levee forming part of any of the plans of flood control adopted by this part or by the board, shall be cut or altered without permission of the board.

(Added by Stats. 1943, Ch. 369.)



8713

The owner of any existing levee at any of the places mentioned in this article may raise, widen, or strengthen the levee, if before work is commenced, the plans, specifications and method of construction are submitted to and approved by the board, and the work is done subject to the supervision of the board.

(Added by Stats. 1943, Ch. 369.)



8714

No claim shall ever be made against the board or the drainage district for compensation, through or by assessment or otherwise, for any part of the work under Section 8713 in excess of the requirements of the plan of flood control for that locality finally adopted and approved by the board.

(Added by Stats. 1943, Ch. 369.)



8715

Any existing levee may be protected or strengthened in case of emergency during the season of flood water, where it is in danger of injury or destruction from flood water.

(Added by Stats. 1943, Ch. 369.)



8716

Notice of emergency work shall be immediately given to the board.

(Added by Stats. 1943, Ch. 369.)



8717

All emergency work shall be subject to the subsequent approval of the board, and the board may require its removal or alteration if not approved.

(Added by Stats. 1943, Ch. 369.)



8718

No levee, embankment or other structure within any by-pass or overflow channel adopted by the board shall be raised, widened, strengthened or altered without permission of the board.

(Added by Stats. 1943, Ch. 369.)



8719

The doing of any act or construction of any work mentioned in this article, or permitting the work to remain after such construction, without the permission of the board and in violation of any of the provisions of this article, is a public nuisance, and the board may commence and maintain suit in the name of the people of the State for the prevention or abatement of the nuisance.

(Added by Stats. 1943, Ch. 369.)



8720

Any person who does any act contrary to or in violation of any of the provisions of this article is guilty of a misdemeanor.

(Added by Stats. 1943, Ch. 369.)



8721

Any plans or specifications adopted or approved by the board for any work to be done pursuant to this part may be changed or altered, with the consent of the board, at any time before commencement or during progress of the work.

(Added by Stats. 1943, Ch. 369.)



8722

The board may at any time change or alter the plans or specifications for work undertaken upon its own initiative.

(Added by Stats. 1943, Ch. 369.)



8723

The board may refuse to approve any such plan if in the judgment of the board the plan will or may

1. Be injurious to or damage any works necessary to any plan of flood control adopted by the board or the Legislature, or

2. Interfere with the successful execution, functioning or operation of any plan of flood control adopted by the board or the Legislature.

(Added by Stats. 1945, Ch. 234.)









CHAPTER 4. Hearings, Depositions and Notices

8730

Any hearing before the board may be conducted upon sworn testimony of the applicants or witnesses except in the case of reports or investigations made by the members, employees or special advisers of the board.

(Added by Stats. 1943, Ch. 369.)



8730.1

The board shall acknowledge the receipt of all applications in writing within 10 days of receipt. All applications shall be acted upon within 90 days of receipt, except that applications subject to the provisions of Division 13 (commencing with Section 21000) of the Public Resources Code shall be acted upon within 180 days of receipt. Applicants may waive the requirement that applications be acted upon within such period.

This section shall not apply to emergency permits.

(Added by Stats. 1976, Ch. 141.)



8730.2

Applicants shall be informed of the staff recommendations concerning the application at least seven days prior to being acted upon.

This section shall not apply to emergency permits.

(Added by Stats. 1976, Ch. 141.)



8730.3

Applicants shall identify the names and addresses of contiguous landowners. Contiguous landowners so identified shall be informed of pending applications and their content and shall be informed of the staff recommendations concerning the application.

This section shall not apply to emergency permits.

(Added by Stats. 1976, Ch. 141.)



8731

The board may meet at any place in the State for a hearing or partial hearing of any application coming before it.

(Added by Stats. 1943, Ch. 369.)



8732

The board may hold a hearing or partial hearing before a committee of one or more members of the board, before a qualified neutral hearing officer designated by the board president, or before the executive officer or chief engineer of the board, at any place within the state.

(Amended by Stats. 2013, Ch. 639, Sec. 4. Effective January 1, 2014.)



8732.5

All hearings or partial hearings shall be open and public.

(Added by Stats. 1957, Ch. 1932.)



8733

The hearing officer shall take and report the evidence to the board.

(Added by Stats. 1943, Ch. 369.)



8734

The board may require the applicant to pay all or part of the expenses of any outside hearing, if held at the request of the applicant.

(Added by Stats. 1943, Ch. 369.)



8735

The expenses shall include traveling expenses of the members, officers or employees of the board, expenses of stenographic reporting and transcribing evidence taken at the hearing, and a proportionate allowance, according to their usual rate of compensation, for the time of the members, officers and employees of the board required for the hearing.

(Added by Stats. 1943, Ch. 369.)



8736

All money collected as compensation for the time of the members, officers or employees of the board shall be paid by the board into the State Treasury and credited to the balance remaining unexpended of any appropriation or assessment available for the general administrative expenses of the board.

(Added by Stats. 1943, Ch. 369.)



8737

The board may provide for the taking at any place of the deposition under oath of any witness for or against any application pending before the board.

(Added by Stats. 1943, Ch. 369.)



8738

The deposition shall be taken before a notary public or other officer or person authorized by law or by this part to administer oaths.

(Added by Stats. 1943, Ch. 369.)



8739

The deposition shall be certified and returned to the office of the board in the manner provided by law for certifying and returning depositions in civil actions.

(Added by Stats. 1943, Ch. 369.)



8740

When taken and certified pursuant to this article the deposition may be read in evidence before the board at the hearing of the application.

(Added by Stats. 1943, Ch. 369.)



8741

An affidavit may be used to prove the service or publication of any notice required or provided for by any of the provisions of this part in the same manner and to the same extent as provided for in Sections 2009 to 2015, inclusive, of the Code of Civil Procedure, and the affidavit shall be received as prima facie evidence of the service or publication in any court or elsewhere.

(Added by Stats. 1943, Ch. 369.)



8742

In addition to the notices required by this part, the board may in its discretion give such notice as it may deem proper, by publication, mailing or otherwise, of any of its assessments, orders, proceedings, hearings or other acts done or contemplated.

(Added by Stats. 1943, Ch. 369.)






CHAPTER 5. Assessments

ARTICLE 1. In General

8750

Whenever in the opinion of the board it is necessary to levy an assessment upon any lands within the drainage district for any of the purposes specified in this chapter, the board shall adopt plans and make careful estimates of the costs and expense.

(Added by Stats. 1943, Ch. 369.)



8751

The estimate shall include the following:

(a) The expenses of bonding the assessment if authorized by law, other than an assessment to pay the costs and expenses necessary for the maintenance, repair, and operation of its existing works of reclamation and flood control.

(b) The costs and expenses necessary for the completion, maintenance, and operation of any project adopted by the board prior to April 1, 1923.

(c) The costs and expenses necessary for the adoption and carrying to completion of any project or work involved in or contained in the report of the California Debris Commission dated January 5, 1925.

(Added by Stats. 1943, Ch. 369.)



8752

The plans to be carried out shall be divided by the board into separate projects or units in such manner as will in its judgment best facilitate the levying of assessments for each particular project or unit in a just and equitable manner, according to benefits upon the lands in the district affected by the project or unit.

(Added by Stats. 1943, Ch. 369.)



8753

Each separate and particular project or unit shall include all by-passes, cuts, canals, sumps, levees, pumping plants and other works of flood control and drainage necessary to properly conduct the water of any stream, natural or otherwise, the outlet of which has been intercepted by the construction of any levee or embankment included in the project or unit into a by-pass.

(Added by Stats. 1943, Ch. 369.)



8754

The board shall enter in the minutes of the board a resolution to the effect that the execution of each separate project or unit which they determine upon is a public necessity.

(Added by Stats. 1943, Ch. 369.)



8755

Each project or unit shall be designated by the board in the resolution by name and number.

(Added by Stats. 1943, Ch. 369.)



8756

All assessments, plans and funds intended for or connected with the execution of each project or unit shall be designated by name and number and kept separate and used only for the purpose of carrying out the particular project or unit.

(Added by Stats. 1943, Ch. 369.)



8757

In determining the benefits that will or may accrue to each particular tract of land by the construction or maintenance of the works contemplated by any project or unit, the works of the project or unit shall be considered as a whole and land shall be assessed for the works embraced in the project or unit only in the proportion that it will or may be benefited by the construction of the entire works embraced in the project or unit.

(Added by Stats. 1943, Ch. 369.)



8758

No land shall be considered as benefited by the construction or maintenance of the works embraced in a project or unit, nor shall any land be assessed for the expense of the construction or maintenance of the project or unit, because the land has been or may be first endangered or flooded, or the natural drainage thereof obstructed by the construction or maintenance of any part or portion of the works embraced in the project or unit prior to the completion of the construction of the entire works embraced in the project or unit.

(Added by Stats. 1943, Ch. 369.)



8759

Whenever an assessment has been levied by the board upon land in the district for general administrative expenses and other expenses not pertaining to any particular project, and the boundaries of the district have been or shall be extended so as to include land other than the land included within the district at the time the assessment was levied, the board shall make an estimate of the fair and equitable amount which should be contributed by the land included by the change of boundaries for the purposes of the assessment previously levied.

(Added by Stats. 1943, Ch. 369.)



8760

The board shall levy and cause to be assessed, equalized and collected in the manner provided in this part, an assessment to the amount of the estimate upon land included in the district by the change of boundaries, according to benefits in the manner provided in this part.

(Added by Stats. 1943, Ch. 369.)



8761

Whenever in the opinion of the board it appears that the total amount of any assessment previously levied and assessed and which has become a lien upon land in the drainage district, including assessments which have been bonded pursuant to the provisions of Part 5 of this division, is greater than required to meet all obligations incurred or to be incurred for the purposes for which the assessment was levied, the board may by resolution entered in its minutes, order the release of the lien of and abandonment of any part of the charges against any tract so assessed not required to be collected.

(Added by Stats. 1943, Ch. 369.)



8762

The portions of the assessment to be first abandoned and released shall be such portions of the charges on each tract as are based upon flood control benefits or by-pass severance as those terms are defined in, and determined by the assessors appointed by the reclamation board, pursuant to the provisions of this chapter.

(Added by Stats. 1943, Ch. 369.)



8763

No assessment upon any tract shall be released or abandoned in pursuance to Section 8761 until all delinquent installments which have accrued thereon, together with interest and penalties, have been paid in full and a copy of the resolution certified by the secretary of the board and attested with its seal has been deposited in the office of the county treasurer of each county wherein any land affected by the assessment is situated.

(Added by Stats. 1943, Ch. 369.)



8764

The resolution shall be annexed by the county treasurer to the assessment list of the assessment for his county.

(Added by Stats. 1943, Ch. 369.)



8765

When any payment has been made upon an assessment so abandoned and released, in whole or in part, the board may issue such warrants in the manner provided in this part as are necessary to secure a just, fair and equitable readjustment of the assessment so paid, but the reclamation board shall not take any action after June 30, 1944, to cause warrants to be issued for such readjustment of Sutter-Butte By-pass Assessment No. 6 and any action or proceeding brought to secure such readjustment of said Sutter-Butte By-pass Assessment No. 6 or to require the issuance of any warrant or payment of any money in connection with such readjustment of Sutter-Butte By-pass Assessment No. 6 must be commenced before January 1, 1945.

(Added by Stats. 1943, Ch. 369.)



8766

The board may in its discretion abandon any assessment in whole or in part at any time prior to the time when the lien of the assessment has accrued to the extent that the assessment is greater than required to meet the obligations incurred or to be incurred thereon.

(Added by Stats. 1943, Ch. 369.)



8767

In all cases in which an assessment is levied upon land within the drainage district, and the assessment upon any tract is thereafter adjudged invalid by any court of competent jurisdiction, or, for any reason, the tract is not legally charged with the assessment, the tract shall be charged in any subsequent assessment with such proportion of the former assessment as the benefits derived by the land from the purposes for which the former assessment was levied bears to the whole amount of the former assessment.

(Added by Stats. 1943, Ch. 369.)



8768

Instead of proceeding under the next preceding section a subsequent reassessment of the tract may be made separately for the purpose of charging the land with its proper proportion of the assessment.

(Added by Stats. 1943, Ch. 369.)



8769

In case of any change of county boundary lines or creation of any new county, all acts and proceedings provided for in this chapter relating to any assessment upon land affected by the change of county boundary lines, or creation of the new county, shall be done as if the land was situated in the same county as at the time of appointment of the assessors to make the assessment.

(Added by Stats. 1943, Ch. 369.)



8770

The board has no power or authority to levy any assessment for any purpose upon property outside of the boundaries of the drainage district.

(Added by Stats. 1943, Ch. 369.)



8771

Assessments shall be numbered consecutively.

(Added by Stats. 1943, Ch. 369.)



8772

The Reclamation Board shall, by resolution entered in its minutes, order the release of the lien and abandonment of the charges against tracts assessed and owned by the United States, State, counties, cities, school districts, reclamation districts, or similar other public agency, but not against any tracts deeded to the State, counties, cities, or districts for delinquent taxes or assessments. A copy of the resolution, certified by the secretary of the board and attested by its seal, shall be filed in the office of the county treasurer of each county wherein such land is situated as evidence of the release and abandonment of said charges against said lands.

(Added by Stats. 1945, Ch. 189.)



8773

In pursuance to Section 8765, the Reclamation Board, after June 30, 1946, shall take no action except in accordance with a judgment of a court of competent jurisdiction to cause warrants to be issued for such readjustment of Feather River Assessment No. 7 and any action or proceeding brought by any party to cause payment of such adjustment must be commenced before January 1, 1947, and after June 30, 1948, all moneys remaining in Feather River Assessment No. 7 Fund shall revert to the General Fund of the State.

(Added by Stats. 1945, Ch. 235.)



8774

In pursuance to Section 8765, the Reclamation Board, after June 30, 1946, shall take no action except in accordance with a judgment of a court of competent jurisdiction to cause warrants to be issued for such readjustment of Hood Levee Assessment No. 8 and any action or proceeding brought by any party to cause payment of such adjustment must be commenced before January 1, 1947, and after June 30, 1948, all moneys remaining in Hood Levee Assessment No. 8 Fund shall revert to the General Fund of the State.

(Added by Stats. 1945, Ch. 235.)






ARTICLE 2. Assessors and Assessment

8775

When an assessment is to be levied, the board shall appoint three assessors.

(Added by Stats. 1943, Ch. 369.)



8776

The assessors shall be disinterested persons, and shall have no interest in any real estate within the drainage district.

(Added by Stats. 1943, Ch. 369.)



8777

Each assessor before entering upon his duties, shall make and subscribe an oath that he is not in any manner interested in any real estate within the drainage district, and that he will perform the duties of an assessor to the best of his ability.

(Added by Stats. 1943, Ch. 369.)



8778

The compensation of assessors shall be fixed and allowed by the board.

(Added by Stats. 1943, Ch. 369.)



8779

After the assessors have examined the plan or plans of the works contemplated and the estimates of the cost, they shall make a preliminary report to the board indicating the exterior boundaries of the land that in their opinion will be benefited by the expenditures.

(Added by Stats. 1943, Ch. 369.)



8780

The assessors, after performing their duties pursuant to Section 8779, shall appoint a time and place in each county in which any of the land proposed to be assessed is situated, when and where they will hear objections to the report and evidence concerning the manner in which the assessment shall be apportioned.

(Added by Stats. 1943, Ch. 369.)



8781

The assessors shall give notice of the hearing in each of the counties by publication in a newspaper published in the county once a week for three weeks, the first publication to be not later than the twenty-first day before the day of hearing.

(Added by Stats. 1943, Ch. 369.)



8782

The notice shall contain a general designation of the land which will in the assessors opinion be benefited, and shall refer to the preliminary report on file in the office of the board for the exterior boundaries.

(Added by Stats. 1943, Ch. 369.)



8783

The assessors, may amend, modify or change the exterior boundaries of the land that, in their opinion, will be benefited by such expenditures.

(Added by Stats. 1943, Ch. 369.)



8784

The board shall levy an assessment pursuant to this chapter if, within six months after the completion of the hearings there is filed with the board, written consent to the contemplated project, signed and acknowledged by the following:

(a) Owners of land representing 66 per cent or more of the value of the land excluding improvements within the district, as described in the preliminary report of the appraisers, or as modified thereafter, as such value is shown by the last preceding county tax assessment roll of the county in which the land is situated.

(b) Sixty-six per cent or more of the owners of land within the district as described in the preliminary report, or as modified thereafter.

(Added by Stats. 1943, Ch. 369.)



8785

If consent in writing is not filed in the manner and at the time provided, no further expenditures for the project shall be made, nor shall any obligations be incurred therefor.

(Added by Stats. 1943, Ch. 369.)



8786

If consent is not filed the board may cause an assessment to be levied in the manner provided in this chapter for the purpose of paying the necessary engineering and other expenses in preparing the plans for the project, in making the preliminary report of the assessors and in holding the hearings thereon.

(Added by Stats. 1943, Ch. 369.)



8787

The assessors shall assess upon the lands within the drainage district proposed to be assessed for the plans adopted by the board the sums included in the estimates of the board, and shall apportion the sums according to the benefits that will accrue to each tract of land in the drainage district affected by any particular project or unit by reason of the expenditure.

(Added by Stats. 1943, Ch. 369.)



8788

The assessors in apportioning the assessment on each tract of land shall, as information for the board set out, opposite each sum assessed for each particular tract of land, in separate columns respectively, the amount that they determine that each tract is so assessed by reason of benefit from the flood control features of the works involved in the plans, and also the amount that they deem each tract of land is so assessed by reason of all other benefit from the works.

(Added by Stats. 1943, Ch. 369.)



8789

The assessors shall, in the case of all assessments of the drainage district which may hereafter be levied by the board and all assessments which have heretofore been commenced but on which the assessment lists have not been made to conform with the decision of the board after equalization hearings held pursuant to the provisions of this part, state, as information for the board, in addition to the amount assessed by reason of the flood control features, opposite each sum assessed for each particular tract of land, in a separate column, the amount that they determine each tract is so assessed by reason of the severance of any lands not included in the assessed area which would have been included but for the location of a by-pass channel or channels provided for by another separate portion or project of the drainage district, adopted by the board.

(Added by Stats. 1943, Ch. 369.)



8790

The amounts stated and placed opposite each assessment shall be no part of the assessment and shall in no way affect the assessment charged against each tract of land as the same may be fixed, but shall be subject to review and readjustment in the same manner as the assessment itself.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 3. Reapportionment of Assessments

8795

Whenever any tract of land upon which an assessment has been made, including assessments which have been bonded under and pursuant to the provisions of Part 5 of this division, is subdivided into smaller parcels, the board shall at any time, after the list has been certified by the secretary of the board to be correct and deposited as provided in this chapter, reapportion the assessment or assessments upon the tract, including assessments or portions thereof which have become delinquent together with the delinquencies thereon including penalties and interest.

(Added by Stats. 1943, Ch. 369.)



8796

Assessments and delinquencies on tracts of land which have become delinquent and which have been sold for delinquency pursuant to the provisions of this part and of Part 5 of this division, or either, and which have been subdivided, shall be reapportioned in the same manner and with the same effect as if the tract had not been so sold.

(Added by Stats. 1943, Ch. 369.)



8797

Whenever application is made to the board for reapportionment, the board shall reapportion the assessment upon the tract or tracts in such manner as in their judgment will charge each of the smaller tracts with a just proportion of the assessment made upon the tract so subdivided, and with a just proportion of the delinquencies.

(Added by Stats. 1943, Ch. 369.)



8798

Before the reapportionment becomes final, the board shall appoint a time when it will meet for the purpose of hearing objections to the reapportionment.

(Added by Stats. 1943, Ch. 369.)



8799

Notice of the hearing shall be given by publication for two weeks in some newspaper of general circulation published in the county in which the land or some portion thereof is situated.

(Added by Stats. 1943, Ch. 369.)



8800

The notice need not describe the land with particularity, but it is sufficient to describe the tract or tracts of land subdivided as a tract or tracts assessed to the owner or owners giving his name or other names upon the assessment list.

(Added by Stats. 1943, Ch. 369.)



8801

As many tracts may be embraced in one application as applicant is the owner of, or interested in.

(Added by Stats. 1943, Ch. 369.)



8802

At the time appointed, or such other time to which the hearing may be postponed, or which may be appointed by the board, the board shall hear any objections to the reapportionment and shall approve, modify, or alter the reapportionment in such manner as in their judgment will charge each of the smaller parcels with a just proportion of the assessment made upon the tract subdivided and shall enter an order on its minutes accordingly.

(Added by Stats. 1943, Ch. 369.)



8803

When the reapportionment has been made by the board, it shall deposit, in the office of the county treasurer of the county in which the land is situated, a list or lists of the charges assessed against each of the parcels, and the lists, after filing, shall have the same effect as an original assessment.

(Added by Stats. 1943, Ch. 369.)



8804

The filing of the lists shall be conclusive evidence that the requisite notice has been given, and that all acts required to be done before the filing of the lists have been duly done and performed, and the decision of the board is final and conclusive.

(Added by Stats. 1943, Ch. 369.)



8805

The expenses of publication and such other expenses as the board may order shall be borne and paid by the applicant.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 4. Assessment Lists

8810

The assessors shall make a separate list of the lands assessed in each county pursuant to the provisions of this chapter.

(Added by Stats. 1943, Ch. 369.)



8811

The list shall contain a description of the tracts of land assessed by swamp land surveys, legal subdivisions, or other boundaries or references sufficient to identify the tracts.

(Added by Stats. 1943, Ch. 369.)



8812

The list shall also contain the name of the owner, if known, or if unknown, that fact, and the amount of the charge assessed against each tract.

(Added by Stats. 1943, Ch. 369.)



8813

The name of the owner of land which is or is supposed to be the property of the estate of a deceased person in course of administration may be stated as estate of (such person, naming him), deceased.

(Added by Stats. 1943, Ch. 369.)



8814

When there are two or more owners or supposed owners of any tract of land, partly known and partly unknown, the assessment may be to the known owner or owners by name and to other owners unknown.

(Added by Stats. 1943, Ch. 369.)



8815

No mistake in the name of the owner, or supposed owner, of any real estate invalidates the assessment.

(Added by Stats. 1943, Ch. 369.)



8816

In the assessment list for any county the assessors may use any abbreviation in common use in that county, without explanation thereof.

(Added by Stats. 1943, Ch. 369.)



8817

The assessors may also in the assessment list for any county make use of other abbreviations, if a schedule and explanation thereof with reasonable certainty is, unless printed on each page of the assessment list, prefixed to the assessment list and a reference thereto written, printed or stamped on each page of the assessment list whereon any such abbreviation is used.

(Added by Stats. 1943, Ch. 369.)



8818

In case any land in the assessment list for any county is described in whole or in part by reference to a map, plat or survey, which is on file or of record in any public office, it is sufficient in the description to designate the map, plat or survey by name, number or other designation sufficient to identify it in a schedule of such maps, plats and surveys.

(Added by Stats. 1943, Ch. 369.)



8819

The schedule shall be prefixed to the assessment list and shall set forth with reasonable certainty where each such map, plat or survey may be found, and shall be referred to by a reference written, printed or stamped on each page of the assessment list whereon such method of description is relied upon.

(Added by Stats. 1943, Ch. 369.)



8820

The assessment lists when completed shall be filed with the secretary of the board and the secretary shall forward to the county treasurer of each county in which any land so assessed is situated, the assessment list for the county.

(Added by Stats. 1943, Ch. 369.)



8821

The assessment list shall be open for inspection by the public for at least 60 days.

(Added by Stats. 1943, Ch. 369.)



8822

The board shall appoint a time and place not less than 60 days after the assessment list has been filed with the county treasurer when and where it will meet in each county wherein any of the land assessed is situated for the purpose of hearing objections to the assessments.

(Added by Stats. 1943, Ch. 369.)



8823

The notice of hearing in each county shall be filed with the county treasurer and published once a week for four weeks in some newspaper published in the affected county.

(Added by Stats. 1943, Ch. 369.)



8824

At any time before or during the hearing any person interested in any land upon which any charge has been assessed, may file in the office of the board or with any member thereof, written objections to the assessment, stating the grounds of the objections.

(Added by Stats. 1943, Ch. 369.)



8825

The statement shall be verified by the affidavit of the person objecting or some other person who is familiar with the facts.

(Added by Stats. 1943, Ch. 369.)



8826

At the hearing, the board shall hear such evidence as may be offered touching the correctness of the assessment or the manner of its apportionment.

(Added by Stats. 1943, Ch. 369.)



8827

The board may modify or amend the assessment, and may reapportion all or any part of the entire assessment.

(Added by Stats. 1943, Ch. 369.)



8828

Unless the aggregate amount of the whole of the assessment is modified or amended by the board so as to cause a difference of more than 2
1/2
per cent greater or less than the original total amount of the assessment, it is deemed that the assessment has not been subsantially modified and no necessity shall exist for a reapportionment thereof.

(Added by Stats. 1943, Ch. 369.)



8829

If the assessment is reapportioned the board shall give two weeks notice as provided in this article and proceed to hear objections in each county affected and shall then reconsider the assessment and make an order approving the assessment as finally fixed.

(Added by Stats. 1943, Ch. 369.)



8830

The decision of the board shall be final, and thereafter the assessment list shall be conclusive evidence, except in the suit provided in this article, that the assessment has been levied and apportioned according to law.

(Added by Stats. 1943, Ch. 369.)



8831

Any person interested in any land upon which any charge has been assessed, who is aggrieved by the decision of the board approving the assessment, may commence an action against the district in the superior court of the county in which the land or the greater part thereof is situated, to have the assessment upon such land modified or annulled.

(Added by Stats. 1943, Ch. 369.)



8832

The action shall be commenced within 60 days after the board has approved the assessment and the assessment list for the county has been deposited in the office of the county treasurer.

(Added by Stats. 1943, Ch. 369.)



8833

This action shall have preference over all civil actions in fixing the time of trial.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 5. Maps

8835

As used in this article map means a map or maps prepared by the assessors appointed for any assessment.

(Added by Stats. 1943, Ch. 369.)



8836

The assessors appointed for any assesssment may prepare or cause to be prepared a map for the whole or any part or parts of the land to be assessed with sufficient detail to indicate thereon and identify the several tracts of land to be separately assessed.

(Added by Stats. 1943, Ch. 369.)



8837

Each of the separate tracts shall be designated on the map by a distinctive number.

(Added by Stats. 1943, Ch. 369.)



8838

Each of the maps shall be inscribed and designated as reclamation board assessment map No.____, giving each map a distinctive number.

(Added by Stats. 1943, Ch. 369.)



8839

Any map may consist of any number of sheets attached together and designated as one map.

(Added by Stats. 1943, Ch. 369.)



8840

The map when approved by the board, shall be certified by the secretary of the board as having been so approved.

(Added by Stats. 1943, Ch. 369.)



8841

The approved map shall be filed for record in the office of the county recorder of the county wherein the land indicated on the map is situated.

(Added by Stats. 1943, Ch. 369.)



8842

For the purpose of any assessment levied by the board, the assessment list for any county may, for the description of any tract of land indicated on any map, refer to the map and to the number by which the tract is designated on the map.

(Added by Stats. 1943, Ch. 369.)



8843

Any reference to a map and tract is a sufficient description of the tract for the purposes of an assessment list, and for the purposes of the notice of delinquent sale, certificate of sale and deed in pursuance of said sale, and all other proceedings based upon the assesssment.

(Added by Stats. 1943, Ch. 369.)



8844

No provision of any other statute of this State relative to the filing or recording of maps in the office of the county recorder shall apply to the maps referred to in this article.

(Added by Stats. 1943, Ch. 369.)



8845

The maps referred to in this article shall have no legal effect for any purpose except for the convenient reference to and description of the tract of land indicated thereon for the purposes of description of tracts of land by reference thereto in the matter of assessments levied by the board and acts and proceedings based thereon as provided in this chapter.

(Added by Stats. 1943, Ch. 369.)



8846

No fee shall be charged by any county recorder for the filing for record of any map as provided in this article.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 6. Collection and Delinquencies

8850

After the board has held the hearings in each county pursuant to this chapter and the assesssment lists have been made to conform with its decision, the lists shall be certified by the secretary of the board to be correct, and shall thereupon be filed in the offices of the county treasurers, respectively, of the several counties in which are situated any of the lands assessed.

(Added by Stats. 1943, Ch. 369.)



8851

The county treasurer shall indorse upon the assesssment list the date and time to the hour and minute when it was filed in his office; and thereafter the assessment constitutes a lien upon the land so assessed in the county, and imparts notice to all subsequent purchasers or incumbrancers or any person acquiring any interest in or lien upon the land.

(Added by Stats. 1943, Ch. 369.)



8852

The assessment shall be paid to the respective county treasurers in one or more installments of such amounts, and at such time, respectively, as the board, from time to time, may, by order entered in its minutes, direct.

(Added by Stats. 1943, Ch. 369.)



8853

At any time within 30 days after the assessment list has been filed in the office of the county treasurer, the whole amount of the assessment upon any tract of land therein separately assessed may be paid in cash to the county treasurer.

(Added by Stats. 1943, Ch. 369.)



8854

The county treasurer shall issue his receipt and shall endorse the fact and date of the payment in full upon the assessment list, and thereupon the lien of the assessment upon the tract of land ceases.

(Added by Stats. 1943, Ch. 369.)



8855

No interest shall be charged on any assessment paid in full within this 30-day period.

(Added by Stats. 1943, Ch. 369.)



8856

All assessments not paid in full within the period of 30 days shall bear interest at the rate of 7 per cent per annum from and after the time when the assessment list is filed in the office of the county treasurer for collection.

(Added by Stats. 1943, Ch. 369.)



8857

The remaining portion not yet ordered paid by the board of the assessment upon any tract of land may be voluntarily paid in full, with the accrued interest thereon, at any time after the lien of the assessment has accrued.

(Added by Stats. 1943, Ch. 369.)



8858

If any installment is unpaid at the expiration of 30 days from the date of the board order calling the installment, the installment is delinquent, together with accrued interest to date of delinquency.

(Added by Stats. 1943, Ch. 369.)



8859

When any installment is delinquent, a penalty of 10 per cent of the amount of the installment plus interest, shall be added and collected for the use of the drainage district.

(Added by Stats. 1943, Ch. 369.)



8860

If any action is pending in any court to have the assessment on any tract of land reviewed, modified or annulled, pursuant to the provisions of this chapter, the assessment, if not annulled in the action, may, in the discretion of the board, become delinquent 30 days after any judgment rendered in the action has become final.

(Added by Stats. 1943, Ch. 369.)



8861

From date of delinquency until time of delinquent sale, the unpaid installment, together with added interest and penalty, bears interest at the rate of 7 per cent per annum.

(Added by Stats. 1943, Ch. 369.)



8862

When the installment is delinquent, the board, when it deems it advisable, shall publish in each county where the delinquency exists, a list in one notice of all delinquencies once a week for two weeks successively in some newspaper of general circulation published in the county.

(Added by Stats. 1943, Ch. 369.)



8863

The notice shall contain:

(a) A description of the property assessed as described in the assessment list by reference number or by other descriptions sufficient to identify the property.

(b) The name of the owner to whom the property is assessed or a statement that the owners are unknown.

(c) The amount of the delinquent installment, interest and penalty.

(Added by Stats. 1943, Ch. 369.)



8864

The notice shall also state that each of the parcels will be sold at public auction by the county treasurer in front of the courthouse of the county at a specified day and hour, to pay the installment with accrued interest and the penalty, together with its proportion of the total cost of publication of the notice of sale.

(Added by Stats. 1943, Ch. 369.)









CHAPTER 6. Sale of Land for Delinquent Assessments

8870

At the time and place stated in the notice of sale, or such other time to which the sale is postponed, the county treasurer shall sell each parcel of land described in the notice to the highest bidder for lawful money of the United States unless prior thereto he has received payment in full of the delinquent installment, interest, penalty and cost of publication.

(Added by Stats. 1943, Ch. 369.)



8871

If not completed on the first day the sale may be continued from day to day and over Sundays and legal holidays until completed.

(Added by Stats. 1943, Ch. 369.)



8872

No license shall be required of the county treasurer for conducting the sale.

(Added by Stats. 1943, Ch. 369.)



8873

No bid for any parcel shall be accepted which is less than the aggregate sum then due for the installment thereon, together with accrued interest, penalty and cost of publication.

(Added by Stats. 1943, Ch. 369.)



8874

If no bid is made for any parcel at the delinquent sale which is equal to the total amount when due on the parcel, the county treasurer shall bid in and sell the parcel to the drainage district for the amount of the delinquent installment or installments, together with accrued interest, penalty and cost of publication.

(Added by Stats. 1943, Ch. 369.)



8875

The county treasurer shall execute to each purchaser at the delinquent sale, including the drainage district, a certificate of sale which shall be recorded by the purchaser in the county recorder s office of the county in which the land is situated.

(Added by Stats. 1943, Ch. 369.)



8876

Out of the proceeds of the sales the county treasurer shall transmit to the State Treasurer the total amount then due on the property so sold as shown in the notice, and shall pay to the owner of the property any surplus remaining after the payment to the State Treasurer.

(Added by Stats. 1943, Ch. 369.)



8877

The county treasurer shall, when directed by the board, postpone the delinquent sale from time to time for not less than 10 nor more than 30 days by a written notice posted at or near the place of sale.

(Added by Stats. 1943, Ch. 369.)



8878

The notice of postponement shall be substantially as follows: The sale of property for delinquent assessment under (name and number of assessment) of the Sacramento and San Joaquin Drainage District, which was fixed for (time and place of sale) has been postponed to (time to which postponed) at the same place.

(Added by Stats. 1943, Ch. 369.)



8879

Any person interested in any tract of land sold at the delinquent sale may redeem the tract at any time within one year after the date of sale by paying to the county treasurer for the purchaser a sum equal to the purchase price stated in the certificate of sale with interest thereon at the rate of 12 per cent per annum from the date of sale to the date of the redemption, together with the amount remaining due and unpaid of any installment upon any assessment on the land under the provisions of this part, with the penalty prescribed for delinquencies.

(Added by Stats. 1943, Ch. 369.)



8880

If no redemption is made within one year the board, upon demand and the surrender of the certificate of purchase and the delivery of a certificate of the county treasurer that no redemption has been made within the year from date of sale, shall execute to the purchaser, his heirs or assigns, a deed of conveyance of the parcel of land described in the certificate.

(Added by Stats. 1943, Ch. 369.)



8881

The deed conveys to the grantee the land free and clear of all encumbrances except State, county and municipal taxes, assessments levied or assessed by statutory authority and the unpaid balance of any assessment made by the drainage district.

(Added by Stats. 1943, Ch. 369.)



8882

The unpaid balance of any assessment made by the drainage district, shall be called in and collected in the same manner as other assessments, except that no parcel sold and conveyed to the drainage district shall thereafter, until redeemed or until sold and disposed of by the board, be subject to sale by the treasurer for subsequent installments of any assessment made pursuant to the provisions of this part.

(Added by Stats. 1943, Ch. 369.)



8883

Each deed by the board purporting to be executed under this chapter shall be prima facie evidence of the truth of the matters therein recited and of ownership by the grantee of the lands therein described.

(Added by Stats. 1943, Ch. 369.)



8884

All deeds required by this chapter to be executed by the board may be executed by the president and secretary thereof on behalf of the board.

(Added by Stats. 1943, Ch. 369.)



8885

Any parcel of land bid in and purchased by the drainage district at the delinquent sale shall be held in trust for the assessment under which the parcel of land was sold.

(Added by Stats. 1943, Ch. 369.)



8886

The parcels of land specified in Section 8885 may be sold and conveyed by the board at any time after the expiration of the redemption period of one year at public or private sale and with or without notice, to any person paying not less than the amount for which the parcel was bid in by the county treasurer at the delinquent sale for the drainage district, with interest thereon at the rate of 12 percent per annum compounded yearly from the date of the delinquent sale, and also the amount of all subsequent installments or other assessments then delinquent, with accrued interest and penalties thereon.

(Amended by Stats. 1981, Ch. 714, Sec. 451.)



8887

Payment for the land purchased pursuant to the provisions of this chapter shall be made in lawful money of the United States.

(Added by Stats. 1943, Ch. 369.)



8888

The board, when any land has been sold pursuant to the provisions of this chapter shall execute a deed to the purchaser at the sale conveying the property, free of all encumbrances except State, county and other municipal taxes, assessments levied or assessed by statutory authority and the unpaid balance of all assessments of the drainage district, which balance shall be called in and collected in the same manner as other assessments.

(Added by Stats. 1943, Ch. 369.)



8889

When any lands purchased at the delinquent sale by the drainage district remain unsold then the board shall sell all such lands so held by the drainage district at public auction to the highest bidder for cash, upon two weeks published notice substantially in the manner provided for notice upon delinquent sales, and shall execute to the purchaser a conveyance, which deed shall convey title to the land as prescribed in this chapter.

(Added by Stats. 1943, Ch. 369.)



8890

The proceeds of the sale shall be deposited with the State Treasurer to the credit of the assessment under which the property became delinquent.

(Added by Stats. 1943, Ch. 369.)






CHAPTER 7. Finances

ARTICLE 3. Sacramento and San Joaquin Drainage District Refunding Act

8935

The board shall cancel all proceedings taken in connection with the bond issue of the drainage district based upon and secured by Sutter-Butte By-pass assessment number six of the district now authorized but not sold.

(Added by Stats. 1943, Ch. 369.)



8936

The Controller shall request the State Treasurer to transfer and the Treasurer shall immediately transfer, any and all moneys deposited in the Bond Fund or Bond Interest Fund of the assessment from the fund or funds into the Construction Fund of the assessment to be used for the retirement of warrants pursuant to the provisions of this part.

(Added by Stats. 1943, Ch. 369.)



8937

Immediately upon the bonds authorized and directed to be canceled by this article being canceled, the board may order that assessment number six shall be paid in semiannual installments equal to not less than 3
1/2
per cent of the principal of the assessment for each installment.

(Added by Stats. 1943, Ch. 369.)



8938

If a supplementary assessment number six is levied by the board, immediately upon the supplementary assessment number six becoming a lien upon the lands, the board shall rescind and cancel its then existing order and the board may order that thereafter the assessment number six and the supplementary assessment number six shall be paid in semiannual installments equal to not less than 3
1/2
per cent of the principal amount of the assessment for each installment.

(Added by Stats. 1943, Ch. 369.)



8939

Each of the semiannual installments upon each tract shall be based upon the original principal amount of the assessment on the tract less any deductions theretofore made by reason of any credits made upon the tract pursuant to the provisions of Chapter 556 of the Statutes of 1919, and shall continue to be so based until such time as the principal and interest of the assessment on the tract are paid in full.

(Added by Stats. 1943, Ch. 369.)



8940

The board may, by order entered in its minutes, postpone or discontinue from time to time the calling of the semiannual installments or any of them for such periods of time as it deems advisable.

(Added by Stats. 1943, Ch. 369.)



8941

Any owner or holder of lands within the boundaries of the drainage district whose lands are subject to the lien of assessment number six or supplemental assessment number six levied in connection with project number six may present to any officer authorized by law to collect such assessments, or any part thereof, warrants of the district now, or hereafter to be, issued in connection with project number six in payment of his assessment, or any part thereof.

(Added by Stats. 1943, Ch. 369.)



8942

Any officer mentioned in the next preceding section shall accept such warrants so presented or tendered in payment of the assessment, or any part thereof, at the face value of the warrant or warrants so presented, plus accrued interest.

(Added by Stats. 1943, Ch. 369.)



8943

All warrants when received by any officer authorized by law to receive them shall be by him transmitted to the Controller who shall give the officer a receipt for the warrants.

(Added by Stats. 1943, Ch. 369.)



8944

The Controller shall, upon demand of the board, cancel the warrants and credit the face value thereof, plus the accrued interest thereon to the date of the tender of the warrants in payment of assessments to the fund upon which the warrants were originally drawn and charge the fund with the accrued interest. Thereupon the Controller shall notify the State Treasurer of the cancellation and the State Treasurer shall make the proper entry in his books.

(Added by Stats. 1943, Ch. 369.)



8945

Partial payments on any tract in excess of any regular installment amount shall be credited to the payment of the principal amount of the assessment upon that tract thereby reducing the interest that would thereafter accrue upon that tract.

(Added by Stats. 1943, Ch. 369.)



8946

Any and all partial payments of principal may, and upon request of the person making payment shall, be credited to the amounts charged against the tract by reason of benefits other than flood control until such charges have been paid in full and thereafter to the amounts charged against the tract by reason of flood control benefits.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 4. Sacramento and San Joaquin Drainage District Fund

8950

All money collected upon sales or otherwise shall be paid to the county treasurer of the county in which the land is situated, and the money, together with all other money collected by the county treasurer shall, within one month after its receipt by the county treasurer, be by him deposited in the State Treasury to the credit of the drainage district in a fund which is continued in existence and known as the Sacramento and San Joaquin Drainage District Fund, specifying the name and number of the assessment from which the money was derived.

(Added by Stats. 1943, Ch. 369.)



8951

The money in the Sacramento and San Joaquin Drainage District Fund shall be paid out upon warrants of the Controller, and the Controller shall issue warrants upon the funds whenever drafts of the board are presented to him.

(Added by Stats. 1943, Ch. 369.)



8952

The State Treasurer shall pay such Controllers warrants when there is sufficient money in the fund of the drainage district.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 5. Funds of Defunct Sacramento Drainage District

8953

All money collected by any of the county treasurers of the State as assessments of the defunct Sacramento drainage district, and unexpended in the hands of the county treasurers, shall vest in the drainage district, and the county treasurers of the State shall pay the money over to the board for the benefit of the drainage district, and the money, when paid over to the board, shall be expended by it for general administrative purposes of the drainage district.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 6. Warrants

8955

All money collected from assessments shall be paid out only on warrants issued for works or other expenses covered by the assessment from which the money was derived, to the end that all money raised by assessment upon any of the lands embraced in the drainage district, shall be expended only for works of reclamation or other expenses, beneficial to the lands so assessed, and for the payment of warrants issued for the construction of the works and other expenses for which the assessment was levied.

(Added by Stats. 1943, Ch. 369.)



8956

Each warrant shall designate the name and number of the assessment from which it is to be paid.

(Added by Stats. 1943, Ch. 369.)



8957

Drafts of the board may be presented to the Controller and warrants drawn against the funds to be raised by an assessment as soon as the board has passed its order or resolution for the levy of the assessment and appointed the assessors.

(Added by Stats. 1943, Ch. 369.)



8958

In case there are not sufficient funds applicable thereto for the payment of the warrants when presented to the State Treasurer, he shall indorse on the warrants the date of presentation and register the same, and thereafter the warrants shall bear interest at the rate of 7 per cent per annum, and shall be paid in the order of their registration.

(Added by Stats. 1943, Ch. 369.)



8959

All such warrants shall be considered as contracts in writing for the payment of money, and the period prescribed for the commencement of an action based upon any such warrants, or connected therewith, is four years from the date of the first publication of the notice specifying the warrants published by the State Treasurer pursuant to the provisions of this article.

(Added by Stats. 1943, Ch. 369.)



8960

No statute of limitations shall be deemed to have run against any action upon or affecting any warrant drawn against any assessment under this part by reason of the lapse of time during which funds adequate for the payment of the outstanding warrants against the assessment were not available.

(Added by Stats. 1943, Ch. 369.)



8961

The warrants shall, at any time within the period of four years, be received in payment of any assessment for work or expenses for which the warrants were issued.

(Added by Stats. 1943, Ch. 369.)



8962

The board may, at its option, at any time before payment of any warrant renew it upon application of the owner or holder thereof by an indorsement thereon of the fact and date of the renewal and notice thereof to the State Treasurer and Controller.

(Added by Stats. 1943, Ch. 369.)



8963

Whenever there is sufficient money in the treasury applicable to the payment of any outstanding warrants of the drainage district, the State Treasurer shall give notice that there is money in the treasury to pay certain warrants, giving their numbers in the order of their registration.

(Added by Stats. 1943, Ch. 369.)



8964

The notice shall be published for 10 days in one newspaper published in the City of Stockton and one published in the City of Sacramento.

(Added by Stats. 1943, Ch. 369.)



8965

After the last publication of the notice the warrants therein mentioned cease to bear interest.

(Added by Stats. 1943, Ch. 369.)



8966

The board shall designate a paper in each of the cities of Stockton and Sacramento which shall be the official papers of the drainage district for the purpose of the publication.

(Added by Stats. 1943, Ch. 369.)



8967

All warrants of the drainage district when received by the board, Department of Finance, the respective county treasurers or any other officer authorized by law to accept them, for the cancellation or retirement thereof or in payment of assessments, shall be transmitted by the board, department, or officer to the Controller who shall give the board, department, or officer a receipt for the warrants.

(Added by Stats. 1943, Ch. 369.)



8968

The Controller upon demand by the board shall cancel the warrants and credit the face value thereof, plus accrued interest thereon to the date of the tender of the warrants to the board, department or officer receiving them, to the fund upon which the warrants were originally drawn and charge the fund with the accrued interest.

(Added by Stats. 1943, Ch. 369.)



8969

The Controller shall notify the State Treasurer of the cancellation and the State Treasurer shall then make the proper entries in his books.

(Added by Stats. 1943, Ch. 369.)



8970

Whenever any warrant drawn by the Controller upon the State Treasurer as provided in this chapter has been presented to the State Treasurer and not paid for want of funds and has not been registered by the State Treasurer and bears interest as provided in this chapter, the Controller shall at any time, on presentation of the warrant to him for that purpose, certify on the warrant, over his signature, the amount of interest accrued thereon to that date, specifying the date.

(Added by Stats. 1943, Ch. 369.)



8971

When the State Treasurer pays a warrant he shall, in addition to the amount for which the warrant was drawn, pay the interest accrued thereon as certified to by the Controller.

(Added by Stats. 1943, Ch. 369.)



8972

Whenever any unpaid, outstanding and interest-bearing warrant drawn by the Controller upon the State Treasurer as provided in this chapter is presented to the board by the owner or holder thereof for the purpose of having two or more warrants issued to him in lieu thereof, the board shall present the warrant properly indorsed to the Controller for credit to the fund upon which it was originally drawn together with a claim on the Controller setting forth the following:

(a) The number and denomination of the warrant to be credited.

(b) The number of substituted warrants, and denomination of each, to be issued in lieu thereof.

(Added by Stats. 1943, Ch. 369.)



8973

The sum of the substituted warrants shall equal the principal amount of the original warrant.

(Added by Stats. 1943, Ch. 369.)



8974

The Controller shall credit the original warrant to the fund upon which it was originally drawn and shall prepare and issue warrants in accordance with the claim so presented showing thereon that the substituted warrants are issued in lieu of warrant No.____ (giving the warrant number of the original warrant) and also showing the date of issuance and date of registration of the original warrant.

(Added by Stats. 1943, Ch. 369.)



8975

When, upon presentation to the State Treasurer, payment can not be made for want of funds the State Treasurer shall register the warrants as of the date of registration of the original warrant and the substituted warrants shall bear interest from the original date of registration at the rate of 7 per cent per annum as provided in this chapter.

(Added by Stats. 1943, Ch. 369.)



8976

The Department of Finance may, out of any funds of the State which it is authorized by law to invest, purchase at their face value and invest in any warrants of the drainage district drawn by the Controller as provided in this part and payable out of any assessment levied or to be levied by the board upon lands within the drainage district.

(Added by Stats. 1943, Ch. 369.)



8977

The Department of Finance may exchange any warrants purchased pursuant to the next preceding section for other warrants drawn against the same assessment, and sell all or any part of the warrants so purchased or taken in exchange.

(Added by Stats. 1943, Ch. 369.)



8978

All such exchanges or sales of warrants shall be effected without loss to the State.

(Added by Stats. 1943, Ch. 369.)



8979

All warrants purchased or acquired by exchange by the Department of Finance shall be registered by the State Treasurer, unless already registered.

(Added by Stats. 1943, Ch. 369.)



8980

The warrants shall be payable with interest in their proper order of registration, as provided in this part.

(Added by Stats. 1943, Ch. 369.)



8981

The warrants shall, unless sold or exchanged, be held by the Department of Finance until paid.

(Added by Stats. 1943, Ch. 369.)



8982

Upon payment of the warrants the proceeds thereof shall be returned into the fund out of which the purchase or investment was made.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 7. Claims

8990

If any reclamation district, levee district, drainage district, municipal corporation, private corporation, association or person has since February 28, 1928, or shall hereafter, advance or expend any sum of money to be applied upon, and in aid of the completion of, any work of new construction called for by the provisions of the flood control plan of the State as in effect February 28, 1928, or as amended after August 14, 1931, the sum advanced, or a specified portion thereof agreed upon, may in the discretion of the board, be determined to be a proper charge against the particular work of construction for which the money was advanced and the party advancing it may, in the discretion of the board, have a claim against the drainage district for the amount, or specified portion thereof, without interest, payable as and when moneys are made available by law for defraying the cost of the particular work for which the sum was originally advanced.

(Amended by Stats. 1953, Ch. 1124.)



8991

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)









CHAPTER 8. Districts and Persons Within Sacramento and San Joaquin Drainage District

ARTICLE 1. Flood Control Works, Purchases and Compensation

8995

Any reclamation district, levee district, drainage district, or municipal corporation, wholly or partly within the drainage district, may, with the permission of the board, acquire by grant or eminent domain or otherwise, any right of way or other easement included in any of the plans for controlling the flood waters of the Sacramento and San Joaquin rivers or their tributaries to be carried out by the board pursuant to the provisions of this part.

(Added by Stats. 1943, Ch. 369.)



8996

The right of way or other easement acquired pursuant to the next preceding section shall be required by the plans of the reclamation, levee, or drainage district or municipal corporation for the consummation of its purposes as authorized by law.

(Added by Stats. 1943, Ch. 369.)



8997

Any reclamation district, levee district, drainage district or municipal corporation, wholly or partly within the drainage district may with the permission of the board, construct levees, cuts, canals or gates required to complete any by-pass forming part of the plans to be carried out by the board, or to complete any part of any by-pass which may in the judgment of the board be safely and economically constructed as a separate unit or portion of the plans.

(Added by Stats. 1943, Ch. 369.)



8998

The title to any such right of way or other easement or levees, cuts, canals or gates shall be conveyed to the drainage district upon compensation being made for the cost thereof.

(Added by Stats. 1943, Ch. 369.)



8999

If any reclamation district, levee district, drainage district, municipal corporation, or person within the drainage district, with the consent of the board, provides or leaves any land for a by-pass, waterway, storage basin or sump for the purpose of complying with the plans to be carried out by the board, or for carrying out in whole or in part any of the plans or works adopted by it or erects any levee along the by-pass or waterway, storage basin or sump, the by-pass, waterway, storage basin, sump, and levee shall be considered as a part of the work to be done pursuant to the provisions of this part and proper compensation shall be made for the right of way or easement through, over and upon the by-pass, waterway, storage basin or sump and for the actual reasonable cost of construction of the levees, cuts, canals or gates.

(Added by Stats. 1943, Ch. 369.)



9000

When the compensation has been made, the reclamation district, levee district, drainage district, municipal corporation, or person shall convey to the drainage district a perpetual easement in, over and upon the by-pass, storage basin, sump or levee for all purposes necessary to accomplish the plans to be carried out by the board.

(Added by Stats. 1943, Ch. 369.)



9001

Any reclamation district, levee district, drainage district, municipal corporation or person which does any of the following, with the consent of the board has a claim against the drainage district for the reasonable value of the rights of way, levees, cuts, canals or gates that are involved:

(a) Expends any sum of money in the acquisition of rights of way or other easements, or in the construction of levees, cuts, canals or gates.

(b) Conveys the rights of way, easements, levees, cuts, canals or gates to the drainage district.

(c) Allows any land to be used for the purpose of a by-pass, waterway, storage basin, or sump to comply with the plans to be carried out by the board.

(d) Constructs levees along any line of any by-pass, or storage basin and conveys a perpetual easement therein to the drainage district.

(Added by Stats. 1943, Ch. 369.)



9002

An easement shall be levied upon the lands in the drainage district benefited thereby so that the claim may be paid.

(Added by Stats. 1943, Ch. 369.)



9003

In lieu of levying an assessment pursuant to Section 9002 the cost of the claim may be included as one of the items in any assessment that may be levied in the drainage district.

(Added by Stats. 1943, Ch. 369.)



9004

The words with the permission of the board or with the consent of the board, as used in this article mean the express permission or consent of the board in each particular case, evidenced by resolution or order entered in its minutes, and granted upon application of the particular district, municipal corporation, or person desiring to obtain benefit of the provisions of this article.

(Added by Stats. 1943, Ch. 369.)



9005

Before granting its permission for the acquiring of any right of way or easement or for the construction of any of the levees or other works mentioned in this article, the board may require the applicant to furnish and submit to the board complete and detailed plans and specifications and estimates of the cost thereof, and the board may in its order granting such permission designate a maximum limit of the amount of compensation to be so allowed therefor.

(Added by Stats. 1943, Ch. 369.)



9006

In case the board determines that the ownership in fee of, instead of the right of way or easement over, any land required for use as a by-pass, overflow channel or basin, or for any part of the works of flood control to be carried out by the board, is necessary, or that the absolute ownership by the drainage district of any levees, cuts, canals, gates or other flood control works is necessary for the purposes of the district, then the board may require that title in fee and absolute ownership shall be conveyed to the drainage district before any compensation is allowed therefor pursuant to any of the provisions of this article.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 2. Application of Compensation

9010

Any compensation made to any municipal corporation, or person, in accordance with the provisions of this chapter, shall be applied toward the payment of any assessment upon any tract of land assessed for any particular portion or project owned by the municipal corporation, or person.

(Added by Stats. 1943, Ch. 369.)



9011

The compensation made to any reclamation district, levee district or drainage district shall be applied and credited pro rata toward the payment of the balance remaining unpaid upon the assessments levied by the board against the land respectively situated within the reclamation district, levee district or drainage district, as part of the assessment out of which the compensation is to be made, based upon the total amount of the assessment charges against the lands in such reclamation district, levee district or drainage district.

(Added by Stats. 1943, Ch. 369.)



9012

When the compensation applied pursuant to the provisions of the next preceding section exceeds the total amount of such credits upon the assessments upon the lands in the district, the excess shall be paid to the district.

(Added by Stats. 1943, Ch. 369.)



9013

Whenever any reclamation district, levee district, or drainage district has warrants or a bond issue outstanding, or both, compensation made pursuant to the provisions of this article shall be paid directly to the district, and the compensation shall be applied and paid by the district, pursuant to the provisions of this article.

(Added by Stats. 1943, Ch. 369.)



9014

The compensation, or the proceeds thereof, when received by any reclamation district shall be paid or delivered by the board of trustees thereof to the county treasurer having the custody of the funds of the district.

(Added by Stats. 1943, Ch. 369.)



9015

The county treasurer shall place the compensation paid to a reclamation district in the fund of the district out of which warrants are payable.

(Added by Stats. 1943, Ch. 369.)



9016

When compensation is received by any levee district, or drainage district, it shall be paid or delivered by the governing body thereof to the officer having the custody of the funds who shall place the compensation into the proper funds of the district.

(Added by Stats. 1943, Ch. 369.)



9017

Any reclamation district, levee district, or drainage district, to which compensation is made, shall apply the same, or the proceeds thereof, to the payment of outstanding warrants of the district.

(Added by Stats. 1943, Ch. 369.)



9018

If any reclamation district, levee district, or drainage district, has a bond issue outstanding, the board of trustees of the district shall direct the county treasurer, or officer having the custody of the funds of the district to apply any residue of such compensation after the payment of all outstanding warrants to the payment of interest on the bonds, or the principal of the bonds, or both.

(Added by Stats. 1943, Ch. 369.)



9019

The county treasurer, or other officer having the custody of the funds of the district shall comply with such directions and transfer to the proper fund the necessary amount therefor.

(Added by Stats. 1943, Ch. 369.)



9020

The county treasurer shall transfer sufficient funds from the general fund of the district to the bond and interest fund for the purpose of carrying out the provisions of Section 9018.

(Added by Stats. 1943, Ch. 369.)



9021

Any district, association or corporation may act under this article through a majority of its trustees or other governing body.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 3. Exchange of Warrants

9025

Any reclamation district that has sold or transferred any of its levees, or other reclamation or flood control works, easements, or property of any kind, to the drainage district, Sutter-Butte By-Pass Project No. 6, or of any other unit or project, and received warrants issued by the drainage district, or of Sutter-Butte By-Pass Project No. 6, or of any other unit or project, in exchange or payment therefor, or has received compensation from the drainage district, or Sutter-Butte By-Pass Project No. 6, or any other project thereof, for any levee, land, right of way, easement, or property of any kind, included in any of the plans adopted for controlling the flood waters of the Sacramento and San Joaquin rivers or their tributaries, to be carried out by the board, may exchange the warrants, or any portion of them, at par and accrued interest, for outstanding warrants issued by the reclamation district, at par and accrued interest.

(Added by Stats. 1943, Ch. 369.)



9026

Any person, owning and holding any warrants of a reclamation district may apply to the board of trustees of the reclamation district for an exchange of the warrants.

(Added by Stats. 1943, Ch. 369.)



9027

Upon application made pursuant to the next preceding section the board of trustees of the reclamation district shall make the exchange.

(Added by Stats. 1943, Ch. 369.)



9028

When any such exchange has been effected, the board of trustees of the reclamation district shall notify the county treasurer of the county in which the land, or the largest portion thereof, is situated, of the exchange.

(Added by Stats. 1943, Ch. 369.)



9029

After the exchange has been effected, the warrants of the district shall be marked: Surrendered for warrants of Sacramento and San Joaquin Drainage District.

(Added by Stats. 1943, Ch. 369.)



9030

Proper entries of the surrender payment shall be made upon the books of the reclamation district, and also of the county treasurer of the county having the custody of the funds of the reclamation district.

(Added by Stats. 1943, Ch. 369.)



9031

If the warrants of the drainage district, or any of its units or projects, are at the time of the offer for exchange, in the hands and custody of the county treasurer of the county in which the land of the reclamation district, or of the largest portion thereof, is situated, the county treasurer of the county shall make the exchange on the terms, and in the manner provided by this chapter, whenever application is made to him for such purpose.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 4. Assessments

9035

In any new, additional, or supplemental assessment of any reclamation district, the following shall be determined:

(a) The amount that should be assessed upon each tract of land according to the benefits that accrued to each tract of land from the expenditures represented by the warrants of the reclamation district that have been exchanged or surrendered for or paid by warrants of the drainage district or of Sutter-Butte By-Pass Project No. 6 or any other unit or project.

(b) The amount which should have been apportioned to each tract of land if the warrants of the drainage district or of Sutter-Butte By-Pass Project No. 6 or any other unit or project had been distributed to the tract of land or owner thereof proportionately to the percentage which the tract of land was assessed on the last assessment made by the reclamation district for the construction or acquisition of the levees, easements and property sold or transferred to the drainage district or any project thereof.

(Added by Stats. 1943, Ch. 369.)



9036

If it appears that the amount that would have been assessed against any tract of land is greater than the amount to which the tract or owner thereof would have been entitled if the distribution had been made, the excess shall be assessed to the tract.

(Added by Stats. 1943, Ch. 369.)



9037

If the amount is less than the amount to which the tract or owner would have been entitled, the difference shall be paid to the owner of such tract by the reclamation district.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 5. Land Subject to Lien of Assessment No. 6

9040

Any reclamation district, levee district or drainage district in which there are lands within the boundaries of the drainage district, which lands are subject to the lien of assessment number 6, or supplemental assessment number 6, levied in connection with project number 6, may present to any officer authorized by law to collect such assessments, warrants of the drainage district owned by it, and issued in connection with project number 6, in payment of the assessment on the lands.

(Added by Stats. 1943, Ch. 369.)



9041

Any officer authorized by law to collect the assessments named in this article shall accept at the face value, plus accrued interest, the warrant or warrants tendered in payment of the assessment.

(Added by Stats. 1943, Ch. 369.)



9042

Payment in warrants shall be made on a pro rata basis on all lands in the district subject to such assessment.

(Added by Stats. 1943, Ch. 369.)



9043

It is discretionary with the board of trustees of any such reclamation district, levee district or drainage district to apply such warrants in payment of the assessment, or to apply the same as provided by Article 2 of this chapter.

(Added by Stats. 1943, Ch. 369.)



9044

If any such warrants are delivered by the board of trustees to the county treasurer having the custody of the funds of any district, under the provisions of Article 2 of this chapter or otherwise, the county treasurer, shall upon the request of the board of trustees return the warrants to the reclamation district, levee district or drainage district to the end that the board of trustees thereof may apply the same pursuant to the provisions of this article.

(Added by Stats. 1943, Ch. 369.)



9045

If the assessment, or any part of it has been paid in warrants by the district on any lands in the district by funds other than the funds of the district, the district shall deliver to the owner of such lands a warrant of the drainage district, levied in connection with project number 6, which in amount shall be equivalent to the same pro rata of the assessment on the lands as the district paid on other lands in the district.

(Added by Stats. 1943, Ch. 369.)



9046

If it appears to the trustees of any such district that any such warrants owned by it will be paid from any assessment thereafter to be levied, and in their opinion 85 per cent, or more, of the moneys necessary to pay the warrants will be raised by an assessment on the lands within the district, the trustees may return the warrants to the board for cancellation and the warrants shall be canceled by the board and thereafter are inoperative and of no effect.

(Added by Stats. 1943, Ch. 369.)



9047

The trustees shall not return the warrants to the board for cancellation, without the consent of the board, if an assessment is then in process of being levied to pay the warrants.

(Added by Stats. 1943, Ch. 369.)



9048

Any reclamation, levee, irrigation, drainage or other district whatever, or any city, county, or political subdivision may make any contract, expend any of its money, or do anything which its governing body determines will directly or indirectly retire, reduce or remove from any of the land owned by it or held in trust for it by any county treasurer or other public officer, the lien of the Sutter-Butte By-pass Assessment No. 6 of the Sacramento and San Joaquin Drainage District, or will make it possible for the Reclamation Board to order the release of the lien of and abandon any part of said assessment. The trustees of a reclamation district or a county treasurer or other public officer acting as trustee for a reclamation district or other district shall have the right to expend funds of the district, including rentals collected and moneys received by the trustees of the district from lease of or for use or occupation of any land referred to in Sections 51750 to 51757, inclusive, of this code, in such amounts that may be necessary for any of the purposes mentioned in this section.

(Added by Stats. 1951, Ch. 450.)









CHAPTER 9. Reports

ARTICLE 1. Definitions

9110

Unless the context requires otherwise, the definitions set forth in this article govern the construction of this chapter.

(a) Fiscal year has the same meaning as that set forth in Section 13290 of the Government Code.

(b) Levee flood protection zone means the area, as determined by the board or the department, that is protected by a project levee.

(c) Local agency means a local agency responsible for the maintenance of a project levee.

(d) Maintenance has the same meaning as that set forth in subdivision (f) of Section 12878.

(e) Project levee means any levee that is part of the facilities of the State Plan of Flood Control.

(f) State Plan of Flood Control means the state and federal flood control works, lands, programs, plans, policies, conditions, and mode of maintenance and operations of the Sacramento River Flood Control Project described in Section 8350, and of flood control projects in the Sacramento River and San Joaquin River watersheds authorized pursuant to Article 2 (commencing with Section 12648) of Chapter 2 of Part 6 of Division 6 for which the board or the department has provided the assurances of nonfederal cooperation to the United States, and those facilities identified in Section 8361.

(Added by Stats. 2007, Ch. 368, Sec. 7. Effective January 1, 2008.)






ARTICLE 2. State Reports

9120

(a) The department shall prepare and the board shall adopt a flood control system status report for the State Plan of Flood Control. This status report shall be updated periodically, as determined by the board. For the purposes of preparing the report, the department shall inspect the project levees and review available information to ascertain whether there are evident deficiencies.

(b) The status report shall include identification and description of each facility, an estimate of the risk of levee failure, a discussion of the inspection and review undertaken pursuant to subdivision (a), and appropriate recommendations regarding the levees and future work activities.

(c) On or before December 31, 2008, the board shall advise the Legislature, in writing, as to the board s schedule of implementation of this section.

(Added by Stats. 2007, Ch. 368, Sec. 7. Effective January 1, 2008.)



9121

(a) On or before September 1, 2010, and on or before September 1 of each year thereafter, the department shall provide written notice to each landowner whose property is determined to be entirely or partially within a levee flood protection zone.

(b) The notice shall include statements regarding all of the following:

(1) The property is located behind a levee.

(2) Levees reduce, but do not eliminate, the risk of flooding and are subject to catastrophic failure.

(3) If available, the level of flood risk as described in the flood control system status report described in Section 9120 and a levee flood protection zone map prepared in accordance with Section 9130.

(4) The state recommends that property owners in a levee flood protection zone obtain flood insurance, such as insurance provided by the Federal Emergency Management Agency through the National Flood Insurance Program.

(5) Information about purchasing federal flood insurance.

(6) The Internet address of the Web site that contains the information required by the flood management report described in Section 9141.

(7) Any other information determined by the department to be relevant.

(c) A county, with assistance from the department, shall annually provide to the department, by electronic means, lists of names and addresses of property owners in a levee flood protection zone located in that county.

(d) Notwithstanding any other provision of the law, the department may enter into contracts with private companies to provide the notices required by this section.

(Added by Stats. 2007, Ch. 368, Sec. 7. Effective January 1, 2008.)



9122

The board shall determine the areas benefited by facilities of the State Plan of Flood Control based on information developed by the department.

(Added by Stats. 2007, Ch. 368, Sec. 7. Effective January 1, 2008.)






ARTICLE 3. Levee Flood Protection Zone Maps

9130

(a) The department shall prepare and maintain maps for levee flood protection zones. The department shall prepare the maps by December 31, 2008, and shall include in the maps a designation of those lands where flood levels would be more than three feet deep if a project levee were to fail, using the best available information. The maps shall include other flood depth contours if that information is available.

(b) The department shall distribute the levee flood protection zone maps to appropriate governmental agencies, as determined by the department.

(c) The department shall make the maps readily available to the public. The department may charge a fee for the cost of reproducing the maps. To the extent feasible, maps shall be made available on the Internet Web site of the department.

(d) The department may periodically revise the maps to include updated information when that information becomes available.

(Added by Stats. 2007, Ch. 368, Sec. 7. Effective January 1, 2008.)






ARTICLE 4. Local Reports

9140

(a) On or before September 30 of each year, a local agency responsible for the operation and maintenance of a project levee shall prepare and submit to the department, in a format specified by the department, a report of information for inclusion in periodic flood management reports prepared by the department relating to the project levee. The information submitted to the department shall include all of the following:

(1) Information known to the local agency that is relevant to the condition or performance of the project levee.

(2) Information identifying known conditions that might impair or compromise the level of flood protection provided by the project levee.

(3) A summary of the maintenance performed by the local agency during the previous fiscal year.

(4) A statement of work and estimated cost for operation and maintenance of the project levee for the current fiscal year, as approved by the local agency.

(5) Any other readily available information contained in the records of the local agency relevant to the condition or performance of the project levee, as determined by the board or the department.

(b) A local agency described in subdivision (a) that operates and maintains a nonproject levee that also benefits land within the boundaries of the area benefited by the project levee shall include information pursuant to subdivision (a) with regard to the nonproject levee.

(c) A local agency that incurs costs for the maintenance or improvement of a project or nonproject levee under the delta levee maintenance subventions program established pursuant to Part 9 (commencing with Section 12980) of Division 6 may submit information submitted to satisfy the requirements of that program to meet the requirements of paragraph (3) of subdivision (a), but may do so only for that reach of the levee included in that program.

(d) (1) A local agency responsible for the operation and maintenance of a levee not otherwise subject to this section may voluntarily prepare and submit to the department or the board a flood management report for posting on the Internet Web site of the department or the board.

(2) A flood management report submitted pursuant to paragraph (1) shall be made available on the Internet Web site of the board if the local agency is partially or wholly within the geographical boundaries of the board s jurisdiction. Otherwise, the report shall be made available on the Internet Web site of the department.

(Added by Stats. 2007, Ch. 368, Sec. 7. Effective January 1, 2008.)



9141

(a) The department shall prepare and transmit to the board a report on the project levees operated and maintained by each local agency, using information provided by the local agency pursuant to Section 9140 and information from relevant portions of any of the following documents, as determined by the department:

(1) Annual inspection reports on local agency maintenance prepared by the department or the board.

(2) The State Plan of Flood Control.

(3) The flood control system status report described in Section 9120.

(4) The schedule for mapping described in Section 8612.

(5) Any correspondence, document, or information deemed relevant by the department.

(b) The department shall make the flood management report for each local agency available on the Internet Web site of the board and shall provide the report to all of the following entities:

(1) The local agency.

(2) Any city or county within the local agency s jurisdiction.

(3) Any public library located within the local agency s jurisdiction.

(c) The report shall be completed on or before December 31, 2008, and shall be updated annually.

(Added by Stats. 2007, Ch. 368, Sec. 7. Effective January 1, 2008.)



9142

A local agency responsible for the operation and maintenance of a project levee may propose to the board an upgrade of the project levee if the local agency determines that the upgrade is appropriate. The local agency may implement that upgrade if approved by the board.

(Added by Stats. 2007, Ch. 368, Sec. 7. Effective January 1, 2008.)









CHAPTER 9. Reports

ARTICLE 1. Definitions

9110

Unless the context requires otherwise, the definitions set forth in this article govern the construction of this chapter.

(a) Fiscal year has the same meaning as that set forth in Section 13290 of the Government Code.

(b) Levee flood protection zone means the area, as determined by the board or the department, that is protected by a project levee.

(c) Local agency means a local agency responsible for the maintenance of a project levee.

(d) Maintenance has the same meaning as that set forth in subdivision (f) of Section 12878.

(e) Project levee means any levee that is part of the facilities of the State Plan of Flood Control.

(f) State Plan of Flood Control means the state and federal flood control works, lands, programs, plans, policies, conditions, and mode of maintenance and operations of the Sacramento River Flood Control Project described in Section 8350, and of flood control projects in the Sacramento River and San Joaquin River watersheds authorized pursuant to Article 2 (commencing with Section 12648) of Chapter 2 of Part 6 of Division 6 for which the board or the department has provided the assurances of nonfederal cooperation to the United States, and those facilities identified in Section 8361.

(Added by Stats. 2007, Ch. 368, Sec. 7. Effective January 1, 2008.)






ARTICLE 2. State Reports

9120

(a) The department shall prepare and the board shall adopt a flood control system status report for the State Plan of Flood Control. This status report shall be updated periodically, as determined by the board. For the purposes of preparing the report, the department shall inspect the project levees and review available information to ascertain whether there are evident deficiencies.

(b) The status report shall include identification and description of each facility, an estimate of the risk of levee failure, a discussion of the inspection and review undertaken pursuant to subdivision (a), and appropriate recommendations regarding the levees and future work activities.

(c) On or before December 31, 2008, the board shall advise the Legislature, in writing, as to the board s schedule of implementation of this section.

(Added by Stats. 2007, Ch. 368, Sec. 7. Effective January 1, 2008.)



9121

(a) On or before September 1, 2010, and on or before September 1 of each year thereafter, the department shall provide written notice to each landowner whose property is determined to be entirely or partially within a levee flood protection zone.

(b) The notice shall include statements regarding all of the following:

(1) The property is located behind a levee.

(2) Levees reduce, but do not eliminate, the risk of flooding and are subject to catastrophic failure.

(3) If available, the level of flood risk as described in the flood control system status report described in Section 9120 and a levee flood protection zone map prepared in accordance with Section 9130.

(4) The state recommends that property owners in a levee flood protection zone obtain flood insurance, such as insurance provided by the Federal Emergency Management Agency through the National Flood Insurance Program.

(5) Information about purchasing federal flood insurance.

(6) The Internet address of the Web site that contains the information required by the flood management report described in Section 9141.

(7) Any other information determined by the department to be relevant.

(c) A county, with assistance from the department, shall annually provide to the department, by electronic means, lists of names and addresses of property owners in a levee flood protection zone located in that county.

(d) Notwithstanding any other provision of the law, the department may enter into contracts with private companies to provide the notices required by this section.

(Added by Stats. 2007, Ch. 368, Sec. 7. Effective January 1, 2008.)



9122

The board shall determine the areas benefited by facilities of the State Plan of Flood Control based on information developed by the department.

(Added by Stats. 2007, Ch. 368, Sec. 7. Effective January 1, 2008.)






ARTICLE 3. Levee Flood Protection Zone Maps

9130

(a) The department shall prepare and maintain maps for levee flood protection zones. The department shall prepare the maps by December 31, 2008, and shall include in the maps a designation of those lands where flood levels would be more than three feet deep if a project levee were to fail, using the best available information. The maps shall include other flood depth contours if that information is available.

(b) The department shall distribute the levee flood protection zone maps to appropriate governmental agencies, as determined by the department.

(c) The department shall make the maps readily available to the public. The department may charge a fee for the cost of reproducing the maps. To the extent feasible, maps shall be made available on the Internet Web site of the department.

(d) The department may periodically revise the maps to include updated information when that information becomes available.

(Added by Stats. 2007, Ch. 368, Sec. 7. Effective January 1, 2008.)






ARTICLE 4. Local Reports

9140

(a) On or before September 30 of each year, a local agency responsible for the operation and maintenance of a project levee shall prepare and submit to the department, in a format specified by the department, a report of information for inclusion in periodic flood management reports prepared by the department relating to the project levee. The information submitted to the department shall include all of the following:

(1) Information known to the local agency that is relevant to the condition or performance of the project levee.

(2) Information identifying known conditions that might impair or compromise the level of flood protection provided by the project levee.

(3) A summary of the maintenance performed by the local agency during the previous fiscal year.

(4) A statement of work and estimated cost for operation and maintenance of the project levee for the current fiscal year, as approved by the local agency.

(5) Any other readily available information contained in the records of the local agency relevant to the condition or performance of the project levee, as determined by the board or the department.

(b) A local agency described in subdivision (a) that operates and maintains a nonproject levee that also benefits land within the boundaries of the area benefited by the project levee shall include information pursuant to subdivision (a) with regard to the nonproject levee.

(c) A local agency that incurs costs for the maintenance or improvement of a project or nonproject levee under the delta levee maintenance subventions program established pursuant to Part 9 (commencing with Section 12980) of Division 6 may submit information submitted to satisfy the requirements of that program to meet the requirements of paragraph (3) of subdivision (a), but may do so only for that reach of the levee included in that program.

(d) (1) A local agency responsible for the operation and maintenance of a levee not otherwise subject to this section may voluntarily prepare and submit to the department or the board a flood management report for posting on the Internet Web site of the department or the board.

(2) A flood management report submitted pursuant to paragraph (1) shall be made available on the Internet Web site of the board if the local agency is partially or wholly within the geographical boundaries of the board s jurisdiction. Otherwise, the report shall be made available on the Internet Web site of the department.

(Added by Stats. 2007, Ch. 368, Sec. 7. Effective January 1, 2008.)



9141

(a) The department shall prepare and transmit to the board a report on the project levees operated and maintained by each local agency, using information provided by the local agency pursuant to Section 9140 and information from relevant portions of any of the following documents, as determined by the department:

(1) Annual inspection reports on local agency maintenance prepared by the department or the board.

(2) The State Plan of Flood Control.

(3) The flood control system status report described in Section 9120.

(4) The schedule for mapping described in Section 8612.

(5) Any correspondence, document, or information deemed relevant by the department.

(b) The department shall make the flood management report for each local agency available on the Internet Web site of the board and shall provide the report to all of the following entities:

(1) The local agency.

(2) Any city or county within the local agency s jurisdiction.

(3) Any public library located within the local agency s jurisdiction.

(c) The report shall be completed on or before December 31, 2008, and shall be updated annually.

(Added by Stats. 2007, Ch. 368, Sec. 7. Effective January 1, 2008.)



9142

A local agency responsible for the operation and maintenance of a project levee may propose to the board an upgrade of the project levee if the local agency determines that the upgrade is appropriate. The local agency may implement that upgrade if approved by the board.

(Added by Stats. 2007, Ch. 368, Sec. 7. Effective January 1, 2008.)












PART 5. RECLAMATION BOARD BOND ACT

CHAPTER 1. Definitions

9250

Unless the context otherwise requires the definitions in this chapter govern the construction of this part of this division of this code.

(Added by Stats. 1943, Ch. 369.)



9251

Board means the reclamation board.

(Added by Stats. 1943, Ch. 369.)



9252

Drainage district means the Sacramento and San Joaquin Drainage District.

(Added by Stats. 1943, Ch. 369.)






CHAPTER 2. General Provisions

9260

Whenever any assessment levied by the board upon lands within the drainage district has been completed and all of the hearings before the board in regard thereto have been held and the board is ready to make its order approving the assessment as finally fixed pursuant to the provisions of Chapter 5, Part 4, of this division the board may at the time of making the order finally approving the assessment, also determine, and make a part of the order, that in its judgment it is for the best interests of the owners of land in the drainage district affected by the assessment to issue bonds for the purpose of obtaining money to pay the cost of the works or other expenses for which the assessment was levied.

(Added by Stats. 1943, Ch. 369.)



9261

If the board by its order determines to issue bonds, the subsequent proceedings in the matter of the assessment and the collection thereof and all other proceedings for the raising of money to be used for the purposes for which the assessment was levied, shall be in pursuance to the provisions of this part.

(Added by Stats. 1943, Ch. 369.)



9262

If the board determines that it is best to issue bonds, the original assessment lists shall not be deposited in the offices of the respective county treasurers as directed by Chapter 5, Part 4, of this division, but shall be retained in the office of the board until after final determination of the judicial proceeding provided for in Chapter 3 of this part.

(Added by Stats. 1943, Ch. 369.)



9263

With the money received from the sale of bonds, the board as the managing body of the drainage district shall proceed with the construction and completion or carrying into execution of the works or project for the purpose of which the assessment upon which the bonds are based was levied.

(Added by Stats. 1943, Ch. 369.)



9264

No officer shall charge or receive any fee for any services required to be performed by him under the provisions of this part.

(Added by Stats. 1943, Ch. 369.)



9265

Any reasonable and necessary expense actually incurred by any officer in carrying out any of the provisions of this part relating in any manner to the collection or enforcement of any assessment, shall be paid out of the funds of the drainage district applicable thereto.

(Added by Stats. 1943, Ch. 369.)



9266

If the board or any member, officer, appointee, or employee thereof or any public officer mentioned or referred to in this part fails to perform any duties imposed by this part, the Attorney General shall compel the performance of such act by mandamus proceedings or by any other appropriate legal or equitable remedy.

(Added by Stats. 1943, Ch. 369.)






CHAPTER 3. Validating Proceedings

9275

If the board determines, pursuant to the provisions of this part, that bonds should be issued, an action to determine the validity of the assessment may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Repealed and added by Stats. 1961, Ch. 1536.)



9276

No objection to the assessment shall be considered by the court unless the objection has been made in writing to the board as provided in Part 4 of this division.

(Repealed and added by Stats. 1961, Ch. 1536.)



9277

The judgment shall refer to the assessment apportioned to each county separately and it shall be sufficient to refer to the portions of the assessment which are affected by the judgment.

(Repealed and added by Stats. 1961, Ch. 1536.)



9278

Unless the aggregate amount of the whole of the assessment is modified or amended by the judgment in the proceedings so as to cause a difference of more than 2
1/2
percent greater or less than the original total amount of the assessment, the assessment shall not be deemed to have been substantially modified and no necessity shall exist for a reapportionment thereof.

(Repealed and added by Stats. 1961, Ch. 1536.)



9279

The assessment lists, unless annulled by the judgment in the judicial proceeding, embracing any modifications made by the judgment are conclusive evidence that the assessment has been apportioned according to the benefits that will accrue to each tract of land in the drainage district by reason of the expenditure of the sums of money to be raised thereby.

(Repealed and added by Stats. 1961, Ch. 1536.)



9280

A certified copy of the judgment referring to the assessment lists shall be filed in the office of the board.

(Repealed and added by Stats. 1961, Ch. 1536.)



9281

A certified copy of so much of the judgment as relates to the lands in each of the counties affected thereby shall be affixed to the original assessment list for such county and the board shall thereupon cause such amendments or modifications to be made and entered upon the original assessment lists as may be necessary to make them conform to the provisions and directions of the judgment.

(Repealed and added by Stats. 1961, Ch. 1536.)



9282

The assessment lists as amended or modified shall be certified by the secretary or assistant secretary of the board as being in conformity with the requirements of the judgment.

(Repealed and added by Stats. 1961, Ch. 1536.)






CHAPTER 4. Assessments

9305

In the event that the assessment is annulled as a whole by the judicial proceeding, the board shall cause a new assessment to be made as provided in Part 4 of this division, and thereafter the same proceedings shall be had in regard thereto as provided in this part.

(Added by Stats. 1943, Ch. 369.)



9306

When, if necesssary, the assessment lists have been modified and amended to conform to the requirements of the judgment and have been certified as provided in this part, the board shall file them in the offices of the county treasurers of the several counties in which are situated any of the lands assessed thereby.

(Added by Stats. 1943, Ch. 369.)



9307

Each county treasurer shall indorse on the assessment list the time to the hour and minute when it was so filed in his office.

(Added by Stats. 1943, Ch. 369.)



9308

From the time of filing as provided in the next preceding section the assessment constitutes a lien upon the lands in the county so assessed and imparts notice to all subsequent purchasers or encumbrancers or any person acquiring any interest in or lien upon the lands.

(Added by Stats. 1943, Ch. 369.)



9309

At any time within 30 days after the assessment list is filed in the office of the county treasurer as provided in Section 9307, the whole amount of the assessment upon any tract of land therein separately assessed may be paid in cash to the county treasurer.

(Added by Stats. 1943, Ch. 369.)



9310

Upon such payment the county treasurer shall issue his receipt and indorse the fact and date of payment upon the assessment list, and thereupon the lien of the assessment upon the tract of land ceases.

(Added by Stats. 1943, Ch. 369.)



9311

The report of payment of the assessment shall be made by the county treasurer at once to the secretary of the board.

(Added by Stats. 1943, Ch. 369.)



9312

The amount of assessments received by the county treasurer shall, within 30 days after receipt thereof by him, be deposited by him with the State Treasurer.

(Added by Stats. 1943, Ch. 369.)



9313

The State Treasurer shall credit the amount of assessments received by him to the construction fund of the assessment.

(Added by Stats. 1943, Ch. 369.)



9314

All assessments not paid in full within the 30-day period bear interest thereafter at the rate of 7 per cent per annum.

(Added by Stats. 1943, Ch. 369.)



9315

If the amounts raised by means of the assesssment as provided in this part prove insufficient to pay in full all of the bonds and the interest thereon, the board shall levy and collect in the same manner as provided in Part 4 of this division, and this part, a supplementary annual assessment from time to time as may be necessary upon the same lands previously assessed in the original assessment.

(Added by Stats. 1943, Ch. 369.)



9316

The supplemental assessment shall be levied by resolution of the board entered in its minutes.

(Added by Stats. 1943, Ch. 369.)



9317

The board need not appoint assessors nor prepare new or additional assessment lists for any supplemental assessment, but the assessment shall be levied and apportioned according to benefits and in the same proportion as specified in the original assessment lists for the assessment.

(Added by Stats. 1943, Ch. 369.)



9318

The board shall, for the purpose of collecting the supplemental assessment, prepare and certify to the county treasurers of the several counties annual assessment collection lists in the same manner and at the same times as provided for the annual assessment collection lists upon the original assesssment.

(Added by Stats. 1943, Ch. 369.)



9319

The supplemental assessment shall be collected by the county treasurers, and the same percentages, penalties and costs added for delinquency and the same proceedings had for sale of property and for redemption thereof and for disposition of the proceeds of sale, and in all other particulars as provided in the case of the annual assessment collection lists upon the original assessment.

(Added by Stats. 1943, Ch. 369.)



9320

All money collected for or on account of any supplemental assessment shall be paid over to the State Treasurer in the manner provided in this part, and credited by the State Treasurer to the bond redemption fund of the assessment.

(Added by Stats. 1943, Ch. 369.)






CHAPTER 5. Bond Elections

ARTICLE 1. In General

9330

Upon the expiration of the 30-day period mentioned in Chapter 4 of this part, an election shall be called and held by the board in that part of the drainage district affected by the assessment or the issuance of bonds, to determine whether the money necessary to pay the cost of the works and other expenses to be paid out of the assessment shall be raised by calls to be made upon the assessment in such installments as may from time to time be determined by the board, or whether bonds of the drainage district shall be issued in an amount equal to the amount of the assessment then remaining unpaid.

(Added by Stats. 1943, Ch. 369.)



9331

The unpaid amount shall be entered by the board in its records and stated by the board in its order for the election and the order for the election shall be entered upon the minutes of the board.

(Added by Stats. 1943, Ch. 369.)



9332

At the election the owner of each tract of land assessed in and by the assessment, upon which the assessment has not been paid as provided in Chapter 4 of this part, may, in person or by proxy, cast one vote for each one cent ($0.01) of the amount for which the tract is assessed by the assessment.

(Added by Stats. 1943, Ch. 369.)



9333

In case there is more than one owner of any tract of land separately assessed in and by the assessment, all of the owners shall unite in the ballot to be cast at the election for and on behalf of the tract, or shall authorize one or more of their number or some other person to cast the vote for them by proxy.

(Added by Stats. 1943, Ch. 369.)



9334

Guardians, conservators, executors, administrators and other persons holding land in a trust capacity under appointment of court may vote at the election without obtaining special authority therefor.

(Amended by Stats. 1979, Ch. 730.)



9335

The vote of any public or private corporation or of any reclamation district, levee district, drainage district or other public agency entitled to vote at the election, may be cast by any person authorized by the board of directors or trustees or other managing body thereof.

(Added by Stats. 1943, Ch. 369.)



9336

The authorization shall be in writing and certified to by the secretary or clerk of the district or public agency and attested by its seal duly acknowledged and filed with the board of election.

(Added by Stats. 1943, Ch. 369.)



9337

No person shall vote by proxy at the election unless authority to vote is evidenced by an instrument in writing duly executed, acknowledged and certified in the same manner as grants of real property and filed with the board of election.

(Added by Stats. 1943, Ch. 369.)



9338

In case of change of ownership of any tract of land, or in case the name of the owner of any tract of land is not correctly stated in the voting list, or in case the land is assessed to unknown owners, the right to vote shall belong to the owner of the land at the time of the holding of the election.

(Added by Stats. 1943, Ch. 369.)



9339

If the right of any person to vote as the owner of any such tract of land is disputed or challenged, the question of his right to vote shall be determined by the board of election after examining him under oath.

(Added by Stats. 1943, Ch. 369.)



9340

The oath may be administered by any member of the board of election.

(Added by Stats. 1943, Ch. 369.)



9341

Any person testifying falsely upon such examination is guilty of perjury.

(Added by Stats. 1943, Ch. 369.)



9342

Any person voting or attempting to vote at the election who is not entitled to vote at it, as provided in this part, is subject to the same penalties and punishments as provided by the general election laws of this State, for voting or attempting to vote illegally.

(Added by Stats. 1943, Ch. 369.)



9343

For the purpose of determining the reference number of each tract separately assessed upon the assessment lists, the board shall, before preparing the voting lists, cause each tract of land separately assessed upon the assessment lists, unless already done, to be given a separate number designated as the reference number of the tract. The reference numbers shall be entered upon the assessment lists opposite the several tracts separately assessed.

(Added by Stats. 1943, Ch. 369.)



9344

If the result of the election provided for in this chapter is against the issuance of bonds, then the assessment, or that portion thereof involved in and affected by the election shall be ordered paid and collected in such installments and as often as may in the judgment of the board be necessary for the purpose for which the assessment was originally levied as provided in Part 5 of this division.

(Added by Stats. 1943, Ch. 369.)



9345

All subsequent proceedings in regard to the assessment shall be conducted as provided in Part 4 of this division and without any further reference to the provisions of this part.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 2. Polling Places, Notices and Board of Election

9355

The board shall, in its order providing for the election, specify the day on which the election is to be held and shall specify and designate one or more polling places in each supervisor district wherein are situated any of the lands affected by the assessment.

(Added by Stats. 1943, Ch. 369.)



9356

In case the board considers it necessary or proper to provide more than one polling place in any supervisor district for the holding of the election, the board shall in its order divide the lands in the supervisor district and within the drainage district, into separate voting districts.

(Added by Stats. 1943, Ch. 369.)



9357

The board shall designate and provide one polling place within each voting district at which shall be cast the votes of the owners of land within the voting district.

(Added by Stats. 1943, Ch. 369.)



9358

The board may combine contiguous portions of different supervisor districts into one voting district in cases where the lands in the voting district are not assessed to more than 100 different owners, counting one owner for each tract assessed to unknown owners and counting the estate of a deceased person as one owner.

(Added by Stats. 1943, Ch. 369.)



9359

The board shall in the order providing the election, appoint a board of election for each polling place.

(Added by Stats. 1943, Ch. 369.)



9360

The board of election shall consist of three owners of land assessed in and by the assessment and situated within the voting district where the polling place is located.

(Added by Stats. 1943, Ch. 369.)



9361

Each member of the board of election, whether appointed by the board or whether acting as a substitute as provided in this part, is entitled to the sum of five dollars ($5) for his services.

(Added by Stats. 1943, Ch. 369.)



9362

The compensation of the election officers shall be paid by the board out of any funds of the drainage district or of the board applicable thereto.

(Added by Stats. 1943, Ch. 369.)



9363

If any person appointed as a member of the board of election fails to attend at the opening of the polls, the voters then present at the polling place may appoint in his place any landowner of the district then present and entitled to vote at the election.

(Added by Stats. 1943, Ch. 369.)



9364

Each member of the board of election before entering upon the discharge of his duties shall take and subscribe an official oath, which may be administered by any officer authorized by law to administer oaths, or by any landowner in the drainage district.

(Added by Stats. 1943, Ch. 369.)



9365

The oath shall be to the effect that he will support the Constitution of the United States and the Constitution of the State and that he will faithfully perform his duties as member of the election board to the best of his ability.

(Added by Stats. 1943, Ch. 369.)



9366

Notice of the election shall be given by the board by posting notices thereof in at least three public places in each voting district at least 21 days prior to the election, and also by publication for the same length of time in some newspaper of general circulation published in each county in which any portion of the land assessed in and by the assessment is situated.

(Added by Stats. 1943, Ch. 369.)



9367

The notice shall specify the time and place of holding the election, the aggregate face value of bonds proposed to be issued, and the names of the persons appointed to act as the board of election.

(Added by Stats. 1943, Ch. 369.)



9368

Affidavits of publication and posting of the notices shall be filed with the county elections official of the county in which the notices have been posted or published, together with a copy of the order calling the election certified to by the secretary or assistant secretary of the board.

(Amended by Stats. 2002, Ch. 221, Sec. 150. Effective January 1, 2003.)



9369

Duplicate original affidavits of publication and posting of the notice, shall be filed in the office of the board.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 3. Voting Lists and Ballots

9375

The board shall, prior to the election, cause to be prepared and certified by its secretary or assistant secretary, and furnished to the board of election in each voting district, a true and correct voting list containing all of the following:

(a) The reference number of each tract separately assessed upon the assessment list.

(b) The name of the person to whom each tract assessed.

(c) The amount of the assessment on each tract with reference to which the election is to be held.

(Added by Stats. 1943, Ch. 369.)



9376

The voting list shall be used by the board of election in determining the right to vote and the number of votes to be cast by each voter, and shall be sufficient evidence of these matters.

(Added by Stats. 1943, Ch. 369.)



9377

The ballot cast at the election shall contain the words Bonds Yes, or the words Bonds No, and also the signature of the person casting the ballot, with the number of votes cast by the voter.

(Added by Stats. 1943, Ch. 369.)



9378

A ballot cast by proxy shall contain the name of the landowner for whom the ballot is cast and the signature of the person casting the vote as proxy.

(Added by Stats. 1943, Ch. 369.)



9379

A list of the ballots cast shall be made by the board of election, containing the name of each voter, and if the ballot is cast by proxy, the name of the person casting it, the number of votes cast by each voter and whether they are cast for or against the issuing of the bonds.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 4. Canvass and Contest

9385

The polls at each polling place for the election shall be kept open from 9 o'clock in the forenoon until 5 o'clock in the afternoon of the day appointed for the election.

(Added by Stats. 1943, Ch. 369.)



9386

At the close of the polls the board of election shall deliver to the elections official all ballots, voting lists, lists of ballots cast at the election, and all documents and paper used at the election. The county elections official shall do both of the following:

(a) Proceed to canvass the votes and declare the result.

(b) Prepare a certificate showing the result and the number of votes cast for and against the issuing of bonds to the board.

(Amended by Stats. 2002, Ch. 221, Sec. 151. Effective January 1, 2003.)



9387

The board shall examine and canvass the certificates received from the boards of election, and shall determine therefrom and declare, and enter in its minutes as the managing body of the drainage district, the total result of the election.

(Added by Stats. 1943, Ch. 369.)



9388

Any person interested may within 10 days after the result of the election has been determined and declared by the board, contest the election so far and to such an extent as the contest depends upon the votes or proceedings had in the matter of the election in any county, by bringing suit in the superior court of that county.

(Added by Stats. 1943, Ch. 369.)



9389

If no contest is commenced within the time mentioned in the next preceding section, the declaration of the result by the board is final and conclusive.

(Added by Stats. 1943, Ch. 369.)









CHAPTER 6. Bonds

ARTICLE 1. In General

9395

If a majority of the votes cast at the bond election are in favor of the issuance of bonds, the board shall cause bonds of the drainage district, in the amount stated in the order calling the election, to be prepared and executed and delivered to the State Treasurer.

(Added by Stats. 1943, Ch. 369.)



9396

The bonds shall be of the denomination of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) each.

(Added by Stats. 1943, Ch. 369.)



9397

The bonds shall be signed by the president of the board, attested by its secretary with the seal of the board affixed thereto, numbered consecutively in the order of their maturity, and shall bear date either January 1st or July 1st.

(Added by Stats. 1943, Ch. 369.)



9398

The bonds shall bear interest at a rate to be fixed by the order of the board for issuance of the bonds not to exceed 6 per cent per annum payable semiannually on the first day of January and the first day of July in each year, at the office of the State Treasurer upon presentation of the proper coupons therefor.

(Added by Stats. 1943, Ch. 369.)



9399

Coupons for each installment of interest shall be attached to the bonds and shall bear the facsimile signature of the Controller.

(Added by Stats. 1943, Ch. 369.)



9400

Whenever any of the bonds are sold or delivered by the State Treasurer either to a purchaser thereof or upon an order from the board payable in such bonds, the State Treasurer shall first detach therefrom and cancel all past due interest coupons and deliver the canceled coupons to the board or its secretary.

(Added by Stats. 1943, Ch. 369.)



9401

The State Treasurer shall certify and deliver to the board or its secretary a list of bonds sold or delivered, showing the serial numbers, denominations, date of maturity, the price received for each bond sold, and the date of maturity of the earliest maturing interest coupon left attached to each bond.

(Added by Stats. 1943, Ch. 369.)



9402

The State Treasurer shall certify and deliver to the board or its secretary, whenever requested, a statement of all bonds and coupons for interest thereon paid by him and of all bonds or coupons presented for payment and not paid for want of funds, with the date of presentation.

(Added by Stats. 1943, Ch. 369.)



9403

The bonds of the drainage district issued pursuant to this part which are investigated and approved by any commission or officer authorized by any law of this state to conduct the investigation and give the approval and by authority of which approval the bonds are declared to be legal investments for savings banks, may be lawfully purchased or received in pledge for loans by any of the following who hold funds which they are permitted by law to invest or loan:

(a) Banks.

(b) Trust companies.

(c) Insurance companies.

(d) Guardians and conservators.

(e) Executors.

(f) Administrators and special administrators.

(g) Any public officer or officers of this state or of any county, city, or city and county, or other municipality or corporate body within this state.

(Amended by Stats. 1979, Ch. 730.)



9404

If within one year from the time bonds are authorized to be issued as provided in this part, the bonds are not sold or disposed of, the board may at its discretion by an order duly made and entered in its minutes and a copy duly certified sent to the county treasurer of each county wherein lands affected by the assessment are situated, cancel all proceedings taken in connection with the bond issue.

(Added by Stats. 1943, Ch. 369.)



9405

The board may thereafter call for the payment of the assessment in such installments from time to time as it shall determine and as provided in Part 4 of this division.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 2. Form of Bond

9410

The bonds may be substantially in the following form:

UNITED STATES OF AMERICA

No. _________

STATE OF CALIFORNIA

$ __________

SACRAMENTO AND SAN JOAQUIN DRAINAGE DISTRICT

Sacramento and San Joaquin Drainage District, in the State of California, for value received, hereby acknowledges itself indebted to and promises to pay to the holder hereof at the office of the State Treasurer of the State of California, on the first day of ____, 19__, the sum of $____ dollars in lawful money of the United States of America, with interest thereon in like lawful money from date hereof until paid at the rate of ____ per cent per annum, payable at the office of the State Treasurer semiannually on the first day of January and the first day of July in each year on presentation and surrender of the interest coupons hereto attached. This bond is one of a series of ____ bonds of like tenor and effect, except as to denomination and maturity, numbered from ____ to ____, inclusive, amounting in the aggregate to $____ issued in accordance with ______ authorizing the same, and is based upon and secured by an assessment levied on lands in the drainage district known and designated as (name and number of assessment), validated by a judgment of the Superior Court of the State of California, in and for the County of ____, on the ____ day of ____, 19__, and filed in the respective offices of the county treasurers of the counties wherein are situated the lands assessed thereby. And the Sacramento and San Joaquin Drainage District does hereby certify and declare that the issuance of these bonds was duly authorized by an election duly called and held upon due notice, and the result thereof was duly canvassed and ascertained in pursuance of and in strict conformity with the laws of the State of California applicable thereto, and that all the acts and conditions and things required by law to be done precedent to and in the issuance of the bonds have been done and performed in regular and due form and in strict accordance with the provisions of law authorizing the issuance of the bonds of the Sacramento and San Joaquin Drainage District.

IN WITNESS WHEREOF, The Sacramento and San Joaquin Drainage District, acting through the Reclamation Board of the State, has caused this bond to be signed by the president of the Reclamation Board and attested by the secretary of the board with the seal of the board affixed, this ____ day of ______, 19__.

_____ President of said Reclamation Board.

Attest:Secretary of Reclamation Board. _____

(Added by Stats. 1943, Ch. 369.)



9411

The interest coupons may be substantially in the following form:

No.?

_____

?$

The Treasurer of the State of California will pay to the holder
hereof on the ____ day of ____, 19__, at his office in the City
of Sacramento, State of California, the sum of ____ dollars
($____) in lawful money of the United States, out of the funds of
the Sacramento and San Joaquin Drainage District applicable
thereto, for interest on bond of the district numbered ____.

Attest:?

_____

State Controller.

_____

(Added by Stats. 1943, Ch. 369.)






ARTICLE 3. Validating Proceedings

9415

An action to determine the validity of bonds may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1961, Ch. 1537.)






ARTICLE 4. Sale of Bonds

9440

The State Treasurer shall receive and place the bonds to the credit of the drainage district, and shall when and as directed by the board sell any of the bonds for the best price obtainable.

(Added by Stats. 1943, Ch. 369.)



9441

The bonds shall not be sold for less than 95 per cent of their face value and the accrued interest thereon.

(Added by Stats. 1943, Ch. 369.)



9442

Before making a sale of any of the bonds, notice shall be given by the State Treasurer that he will sell a specified amount of the bonds, stating the day, hour and place of the sale.

(Added by Stats. 1943, Ch. 369.)



9443

The notice shall state that sealed proposals will be received by him for the purchase of the bonds or any part thereof at the day and hour named in the notice.

(Added by Stats. 1943, Ch. 369.)



9444

The notice shall be given by publication once a week for three successive weeks in a newspaper of general circulation published in the City of Sacramento.

(Added by Stats. 1943, Ch. 369.)



9445

At the time and place appointed in the notice the State Treasurer shall open the bids and shall award the purchase of the bonds or any part thereof to the highest responsible bidder.

(Added by Stats. 1943, Ch. 369.)



9446

If the highest bid is not equal to par and accrued interest the State Treasurer shall notify the board of the amounts of the highest bids received, and reject any or all bids if so required by the board.

(Added by Stats. 1943, Ch. 369.)



9447

At any time before all the bonds held by the State Treasurer have been sold by him, the board may:

(a) Draw upon the State Treasurer for, and issue and deliver any unsold bonds at not less than their face value in payment for any of the works or other expenses for which the assessment has been levied and for which bonds have been authorized.

(b) Make contracts for any of the works or expenses, payable in whole or in part in bonds.

(Added by Stats. 1943, Ch. 369.)



9448

In making payments in bonds, the board shall draw orders upon the State Treasurer payable in bonds to the amount therein named.

(Added by Stats. 1943, Ch. 369.)



9449

The orders shall be countersigned by the Controller and shall be paid with bonds by the State Treasurer upon presentation to the amount therein provided for.

(Added by Stats. 1943, Ch. 369.)



9450

In drawing any order upon the State Treasurer payable in bonds, the board may specify the maturity of the bonds which are to be delivered in compliance with the order and the specifications shall be complied with by the State Treasurer as far as possible.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 5. Payment of Principal, Interest and Redemption

9455

The principal of the bonds shall, by an order of the board entered in its minutes, be made payable on the first day of July or the first day of January and in such years as the board may prescribe, but all of the bonds shall be payable serially within 20 years from their date.

(Added by Stats. 1943, Ch. 369.)



9456

Not less than 10 per cent of the aggregate face value of the bonds shall be payable within 10 years from their date, and not less than 9 per cent of the aggregate face value of the bonds issued shall be payable each year beginning with the eleventh year from their date until the whole amount of the bonds has been paid.

(Added by Stats. 1943, Ch. 369.)



9457

The board may call and redeem in their numerical order such an amount of the bonds as it may see fit on any interest date subsequent to the first day of July, 1921, at their face value, with accrued interest to date of redemption.

(Added by Stats. 1943, Ch. 369.)



9458

To effect such redemption, the board shall cause to be published once each week for two successive weeks, in a newspaper published in the City of Sacramento, a notice stating that at the next semiannual interest date, the bonds specified in the notice will be redeemed and that there will be due and payable on the bonds at the places specified therein for payment, the amount of the principal thereof with accrued interest.

(Added by Stats. 1943, Ch. 369.)



9459

Out of the bond fund of the assessment the State Treasurer shall, on presentation at or after its maturity, pay the holder of each bond or interest coupon which has been sold or which has been issued and delivered upon an order of the board payable in bonds as provided in this part.

(Added by Stats. 1943, Ch. 369.)



9460

If any bond or interest coupon has not been presented to the State Treasurer for payment when it becomes due, it shall cease to bear interest, but if presented at or after such time and not paid for want of funds, the State Treasurer shall indorse the bond or coupon, together with the date of presentation.

(Added by Stats. 1943, Ch. 369.)



9461

The indorsed bond or coupon shall bear interest at the rate expressed in the bond until paid or until funds have been provided in the State Treasury applicable to its payment.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 6. Funds and Warrants

9465

The money derived from the sale of any of the bonds shall be received by the State Treasurer and placed to the credit of the following funds in the following manner:

(a) An amount equal to the accrued interest on the bonds so sold to the date of sale shall be placed by the State Treasurer to the credit of the bond fund of the assessment upon which the bonds are based.

(b) All other money derived from the sale of any of the bonds shall be placed to the credit of the drainage district in a fund designated as the Construction fund of (giving the name and number of the assessment upon which the bonds are based), and may be drawn and expended upon warrants drawn by the Controller at the request of the board upon and payable out of the construction fund in the same manner as provided in Part 4 of this division, with reference to the expenditure of moneys collected upon assessments.

(Added by Stats. 1943, Ch. 369.)



9466

Whenever the drainage district has any money in the bond fund of any assessment which money is not immediately required for the purpose of paying principal or interest on bonds of the assessment, all or any part of it may be invested in bonds of the drainage district based upon and secured by the assessment.

(Added by Stats. 1943, Ch. 369.)



9467

The investment may be made by the board by direct purchase of the bonds from time to time and in such manner as it determines and at such price or prices as it deems advisable but not to exceed par, plus the accrued interest thereon.

(Added by Stats. 1943, Ch. 369.)



9468

Any bonds purchased pursuant to the provisions of this article, and held in the bond fund may from time to time be sold and the proceeds temporarily reinvested in bonds as provided in this article.

(Added by Stats. 1943, Ch. 369.)



9469

Sales of any bonds purchased and held in the bond fund shall from time to time be made so that the proceeds may be applied to the purpose for which the bond fund was created.

(Added by Stats. 1943, Ch. 369.)



9470

Any bonds purchased pursuant to the provisions of this article, may be delivered to the State Treasurer for cancellation and the bonds shall thereupon be canceled by the State Treasurer and after cancellation shall cease to be an indebtedness or obligation of the drainage district and the assessment, or either, for any purpose whatsoever.

(Added by Stats. 1943, Ch. 369.)



9471

The bond fund of each assessment shall be held by the State Treasurer and shall be applied by him toward the payment of the bonds and coupons thereon based upon the assessment, as the bonds and coupons fall due.

(Added by Stats. 1943, Ch. 369.)



9472

If any balance remains in the bond fund of the assessment after payment in full of the principal and interest of all outstanding bonds issued upon the assessment, the balance shall be held for the benefit of the lands upon which the assessment was made and in proportion to the amounts assessed thereon.

(Added by Stats. 1943, Ch. 369.)



9473

The balance may be distributed by the board to the owners or other persons interested in the lands.

(Added by Stats. 1943, Ch. 369.)



9474

The board shall from time to time when necessary, present its written request to the Controller for the issuance of warrants for the purpose of paying the cost and expenses of the works or project, for which the assessment was levied, and the expenses of making, bonding and collecting the assessment.

(Added by Stats. 1943, Ch. 369.)



9475

The board s request shall specify the amount of the warrant and the name of the payee thereof and upon receipt of the request the Controller shall draw his warrants upon the State Treasurer payable out of the Construction Fund of the assessment upon which the bonds are issued.

(Added by Stats. 1943, Ch. 369.)



9476

The State Treasurer shall pay the warrants or make delivery of the bonds as provided in this part.

(Added by Stats. 1943, Ch. 369.)



9477

Warrants issued by the Controller and payable out of the assessment as provided by Part 4 of this division shall be paid by the State Treasurer out of and only out of the Construction Fund of the assessment, and in their proper order of registration.

(Added by Stats. 1943, Ch. 369.)



9478

No warrant issued pursuant to any of the provisions of this part or of Part 4 of this division shall be accepted or received by the county treasurer in payment of all or any part of any assessment upon which bonds have been authorized.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 7. Annual Installments

9485

Upon the sale of any of the bonds of the drainage district based upon any assessment levied by the board, as provided by this part, the board shall annually thereafter, by an order entered in its minutes ascertain and determine the total amount necessary to be collected upon the assessment for the payment of principal and interest of all bonds which will or may become due on the two semiannual due dates next succeeding the date of the order.

(Added by Stats. 1943, Ch. 369.)



9486

The board may also in the order fix and determine upon such additional sum as the board deems proper to be collected to provide a sinking fund for the retirement of bonds on or before maturity.

(Added by Stats. 1943, Ch. 369.)



9487

Immediately upon making the order the board shall prepare in duplicate, retaining one original, and causing the other original to be certified by its secretary or assistant secretary and delivered to the county treasurer of each county wherein are situated any of the lands covered by the assessment, a statement of the amount of the assessment necessary to be collected for the year to pay the principal and interest of the bonds falling due.

(Added by Stats. 1943, Ch. 369.)



9488

To the assessment referred to in the preceding section shall be added and collected an additional amount of 15 per cent of the amount to cover possible delinquencies.

(Added by Stats. 1943, Ch. 369.)



9489

The statement provided for in Section 9487 shall also include, and there shall be added and collected, such additional sum as the board in its order may have fixed and determined upon to provide a sinking fund for the redemption of bonds on or before maturity.

(Added by Stats. 1943, Ch. 369.)



9490

The amount necessary to pay the interest and principal, or either, falling due, together with the additional 15 per cent of that amount and the amount for sinking fund purposes, shall constitute the amount to be collected and paid into the bond fund and shall be known as the installment for bonds.

(Added by Stats. 1943, Ch. 369.)



9491

Unless otherwise determined by the board or by an order entered in its minutes, a copy of which duly certified shall be transmitted to the county treasurer of each of the counties wherein are situated any of the lands covered by the assessment, the installment for bonds shall be payable in two equal portions, the first of which shall be due and payable to the county treasurers, respectively, on the third Monday in October and is delinquent on the first Monday in December next thereafter at 6 o'clock p.m. and the remaining portion may be paid at any time before the last Monday in April next thereafter at 6 o'clock p.m. at which time the installment is delinquent.

(Added by Stats. 1943, Ch. 369.)



9492

For convenience in entering payments of the installment for bonds, the board shall furnish to the county treasurer of each county affected, an annual collection list setting forth the following:

(a) The reference number of each tract of land assessed.

(b) The name of the owner to whom assessed, as stated in the original assessment list.

(c) The total amount assessed upon each tract and the amount to be collected thereon for that year.

(Added by Stats. 1943, Ch. 369.)



9493

The list shall contain appropriate columns for the entry of payments, sales and redemptions.

(Added by Stats. 1943, Ch. 369.)



9494

The county treasurer shall enter on the annual collection list in the proper column the following:

(a) All payments, with date of payment.

(b) The word sold with date of sale, in case of sales for delinquency.

(c) The words sold to the district with the date of sale, in the case of sales to the district.

(d) The word redeemed, with date of payment, in case redemption is made.

(Added by Stats. 1943, Ch. 369.)



9495

The county treasurer shall make a report to the board as often as requested of all entries made by him on the collection list.

(Added by Stats. 1943, Ch. 369.)



9496

When either portion of any installment for bonds becomes delinquent, a penalty of one dollar ($1) together with 20 per cent of the amount of the installment on each tract delinquent, shall be added thereto and collected for the use of the bond fund of the assessment.

(Added by Stats. 1943, Ch. 369.)



9497

All money collected by the several county treasurers upon the installment for bonds or for the penalty thereon in case of delinquency shall, within 30 days after collection, be paid over to the State Treasurer and credited to the bond fund of the assessment.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 8. Bond Record

9505

The board shall maintain in its office and open to public inspection at all reasonable times during office hours, a book or books to be known as the bond record of the drainage district, containing a complete record of the existing condition of the whole of each bond issued as compiled from time to time from reports from the State Treasurer, from which can be ascertained the amount of bonds outstanding and the interest accumulated and unpaid thereon.

(Added by Stats. 1943, Ch. 369.)



9506

In case there are several bond issues under this part based upon several different assessments all of the proceedings, records and transactions of every kind provided for by this part shall be had and kept separately with reference to each bond issue.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 9. Refunding Bonds

9510

The board may, by resolution entered in its minutes, order the refunding of the whole or any part of the principal of any bond issue now or hereafter outstanding at lower rates of interest whenever in its judgment and opinion it will be for the best interests of the owners of lands assessed by the assessment to be refunded so to do.

(Added by Stats. 1943, Ch. 369.)



9511

Refunding bonds may be issued for the purpose, and when issued their proceeds may be used to refund outstanding bonds either as they mature or to call and redeem outstanding bonds as provided in this part, or both.

(Added by Stats. 1943, Ch. 369.)



9512

The resolution ordering refunding of bonds shall designate the numbers, denominations, dates of maturity and aggregate principal amounts of the bonds to be refunded, and shall fix and prescribe the form of the refunding bonds and of the interest coupons attached thereto, and shall fix the rate of interest the bonds shall bear, which rate, however, shall be less than the rate provided in the bonds to be refunded.

(Added by Stats. 1943, Ch. 369.)



9513

Refunding bonds shall mature serially in amounts to be fixed by the board in its resolution.

(Added by Stats. 1943, Ch. 369.)



9514

The payment of the refunding bonds shall begin not later than five years from the date thereof and shall be completed in not more than 25 years from the date thereof.

(Added by Stats. 1943, Ch. 369.)



9515

The refunding bonds, together with interest thereon, shall be payable at the office of the State Treasurer.

(Added by Stats. 1943, Ch. 369.)



9516

Refunding bonds shall be issued in such denominations as the board may determine except that no bonds shall be of a denomination of less than one hundred dollars ($100) nor of a greater denomination than one thousand dollars ($1,000), and shall be payable on the day fixed in the bonds with interest at the rate specified therein which interest shall be payable semiannually.

(Added by Stats. 1943, Ch. 369.)



9517

The refunding bonds shall be signed by the president of the board or such other member of the board as the board may by resolution designate and shall be countersigned by the secretary of the board with the seal of the board affixed thereto.

(Added by Stats. 1943, Ch. 369.)



9518

The interest coupons of the refunding bonds shall be numbered consecutively and signed by the secretary of the board by his engraved or lithographed signature.

(Added by Stats. 1943, Ch. 369.)



9519

In case any officer whose signature or countersignature appears on the refunding bonds or coupons ceases to be such officer before the delivery of the bonds to the purchaser, the signature or countersignature shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until the delivery of the bonds.

(Added by Stats. 1943, Ch. 369.)



9520

The refunding bonds may be issued and sold by the board as it may determine but for not less than their par value and accrued interest thereon.

(Added by Stats. 1943, Ch. 369.)



9521

The proceeds of the refunding bonds shall be placed in the State Treasury to the credit of the drainage district in the bond fund of the assessment upon which the bonds are based, and the proceeds shall be used and applied for the objects and purposes for which the refunding bonds were issued.

(Added by Stats. 1943, Ch. 369.)



9522

The proceeds may also be used to defray the expenses of refinancing the obligations.

(Added by Stats. 1943, Ch. 369.)



9523

The principal and interest of the refunding bonds shall be based upon, secured by and payable out of the assessment or assessments upon which the bonds refunded were payable in accordance with the provisions of this part.

(Added by Stats. 1943, Ch. 369.)



9524

Upon the sale of any of the refunding bonds, installments of the assessment upon which the bonds are based shall be called and collected and the installments shall become delinquent, with the penalties, provisions for sale, redemption and conveyancing all as set forth in this part, which provisions apply to the refunding bond issues to the same extent as to original issues.

(Added by Stats. 1943, Ch. 369.)



9525

The refunding bonds or any part thereof when sold may be called and redeemed by the board in the manner provided by Chapter 6 of this part.

(Added by Stats. 1943, Ch. 369.)



9526

The refunding bonds issued by the drainage district pursuant to this part shall be legal investments for all trust funds and for the funds of all insurance companies, banks, both commercial and savings, and trust companies, and for the State school funds, and whenever any moneys or funds may by law now or hereafter enacted be invested in bonds of cities, cities and counties, counties or school districts, in the State, such moneys or funds may be invested in the bonds of the drainage district.

(Added by Stats. 1943, Ch. 369.)



9527

Whenever bonds of cities, cities and counties, counties or school districts may by law be issued as security for the performance of any act or as security for the deposit of public funds of the State or of any county, city and county, municipality or other public corporation or political subdivision in any State or National bank or banks, refunding bonds of the drainage district may be so used.

(Added by Stats. 1943, Ch. 369.)









CHAPTER 7. Sale of Land for Delinquent Installments

ARTICLE 1. Notice and Sale

9535

If both portions of the installments, levied pursuant to Chapter 6 of this part, are not paid before the last Monday in April at 6 o'clock p.m., the board shall publish in each county where the delinquencies exist, in one notice, a list of all the delinquencies in the county at least once a week for two weeks successively in some newspaper of general circulation published in the county.

(Added by Stats. 1943, Ch. 369.)



9536

The notice shall contain the following:

(a) A description of each parcel of land assessed within the county whereon an installment or installments are delinquent, as such description appears on the assessment list.

(b) The name of the owner to whom the parcel is assessed or a statement that it is assessed to unknown owners if such be the fact.

(c) The amount of the installment or installments delinquent on the parcel, and the amount of the penalty thereon.

(d) A notice that each of the parcels will be sold at public auction by the county treasurer in front of the courthouse of the county at a specified day and hour.

(Added by Stats. 1943, Ch. 369.)



9537

The sale shall be held not less than 30 days nor more than 90 days from the date of delinquency.

(Added by Stats. 1943, Ch. 369.)



9538

At the time and place stated in the notice the county treasurer shall sell each parcel of land described in the notice to the highest bidder unless prior thereto he has received payment in full of the delinquent installment or installments together with the penalty.

(Added by Stats. 1943, Ch. 369.)



9539

No bid for any parcel shall be accepted less than the aggregate sum then due for the installment or installments thereon, together with the penalty, except that the county treasurer may receive from any purchaser at their face value, in lieu of cash, bonds of the drainage district issued upon the assessment, or their interest coupons, if the bonds or coupons are then matured or will mature within one year after such sale.

(Added by Stats. 1943, Ch. 369.)



9540

Any bonds or coupons so received in payment shall be canceled by the county treasurer and transmitted to the State Treasurer.

(Added by Stats. 1943, Ch. 369.)



9541

If the entire amount of any bond or coupon tendered in payment is not required to complete payment of the purchase money, the county treasurer shall indorse thereon as paid the amount of the purchase money credited thereon.

(Added by Stats. 1943, Ch. 369.)



9542

The bond fund of the assessment shall be credited with the amount of purchase money paid in bonds or coupons on delinquent sales, and of all sums indorsed as paid upon account of purchase money on any bonds or coupons, specifying the same, a statement of which shall be furnished by the county treasurer to the State Treasurer.

(Added by Stats. 1943, Ch. 369.)



9543

The county treasurer shall execute to each purchaser at the delinquent sale including the drainage district, a certificate of sale, which shall be recorded by the purchaser in the county recorder s office of the county in which the land is situated.

(Added by Stats. 1943, Ch. 369.)



9544

The county treasurer may if directed by the board postpone the delinquent sale from time to time for not less than 10 nor more than 30 days by a written notice posted at the place of sale.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 2. Purchase and Sale of Land by the Drainage District

9550

If no bid is made for any parcel at the delinquent sale equal to the amount of installment or installments delinquent thereon, including the penalty, the county treasurer shall bid in and sell the parcel to the drainage district for the amount of the installment or installments and penalty.

(Added by Stats. 1943, Ch. 369.)



9551

Any parcel of land bid in and purchased by the drainage district at the delinquent sale shall be held in trust for the bond fund of the assessment upon which the land was sold and may be sold and conveyed by the board at any time after the expiration of the redemption period of one year at public or private sale, with or without notice to any person paying not less than the amount for which the parcel was bid in by the county treasurer at the delinquent sale, with interest thereon at the rate of 12 per cent per annum compounded yearly from the date of the delinquent sale, and also the amount of all subsequent installments then delinquent, with accrued interest and penalties thereon.

(Added by Stats. 1943, Ch. 369.)



9552

Payment for the land purchased under the next preceding section may be made by the purchaser either in cash or matured bonds and coupons issued upon assessment taken at their face value.

(Added by Stats. 1943, Ch. 369.)



9553

The board shall execute a deed to the purchaser at the sale conveying the property, free of encumbrances except State, county and other municipal taxes, assessments levied or assessed by statutory authority, and the unpaid balance of any assessment thereon levied by the board on lands in the drainage district.

(Added by Stats. 1943, Ch. 369.)



9554

The purchase price received in cash shall be paid by the board to the State Treasurer and any bonds or coupons received in payment by the board shall be canceled by the board and delivered to the State Treasurer.

(Added by Stats. 1943, Ch. 369.)



9555

All such money paid over and the canceled bonds or coupons delivered to the State Treasurer shall be credited to the bond fund of the assessment.

(Added by Stats. 1943, Ch. 369.)



9556

If any land held by the drainage district, pursuant to the provisions of this chapter, remains unsold after the final installment of the assessment has been collected by payment or sale, then the board shall sell all such lands at public auction to the highest bidder for cash, upon two weeks published notice substantially in the manner provided for notice upon delinquent sales.

(Added by Stats. 1943, Ch. 369.)



9557

The board shall execute to the purchaser a conveyance of the land free of incumbrances except State, county and municipal taxes, and assessments levied or assessed by statutory authority.

(Added by Stats. 1943, Ch. 369.)



9558

The board shall deposit the proceeds of the sale with the State Treasurer to the credit of the bond fund of the assessment.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 3. Redemption and Conveyancing of Lands

9565

Any person interested in any tract of land sold at a delinquent sale, made pursuant to the provisions of this chapter, may redeem the tract of land at any time within one year after the date of sale by paying to the county treasurer for the purchaser a sum equal to the purchase price stated in the certificate of sale with interest thereon at the rate of 12 per cent per annum from the date of sale to redemption together with any and all subsequent delinquent installments of the assessment on the land with any and all penalties prescribed for delinquency.

(Added by Stats. 1943, Ch. 369.)



9566

If no redemption is made within one year the board upon demand and the surrender of the certificate of purchase and the delivery of a certificate of the county treasurer that no redemption has been made within the year from date of sale, shall execute to the purchaser, his heirs or assigns, a deed of conveyance of the parcel of land described in the certificate.

(Added by Stats. 1943, Ch. 369.)



9567

The deed shall convey to the grantee therein named the land free and clear of all encumbrances except State, county and municipal taxes, assessments levied or assessed by statutory authority, and the unpaid balance of any assessment made by the drainage district.

(Added by Stats. 1943, Ch. 369.)



9568

Each installment of the encumbrances mentioned in the preceding section may be called and collected as provided by law.

(Added by Stats. 1943, Ch. 369.)



9569

No parcel sold and conveyed to the drainage district shall thereafter, until redeemed or until sold and disposed of by the board, be subject to sale by the treasurer for delinquent installments of any assessment as provided in this part.

(Added by Stats. 1943, Ch. 369.)



9570

Every deed by the board purporting to be executed under this chapter shall be prima facie evidence of the truth of the matters therein recited and of ownership by the grantee of the lands therein described.

(Added by Stats. 1943, Ch. 369.)



9571

All deeds required by this chapter to be executed by the board may be executed by the president and secretary thereof on behalf of the board.

(Added by Stats. 1943, Ch. 369.)






ARTICLE 4. Disposition of Proceeds

9575

Out of the proceeds of a delinquent sale, made pursuant to the provisions of this chapter, the county treasurer shall transmit to the State Treasurer the amount due on the property so sold as shown in the notice, together with the penalty thereon.

(Added by Stats. 1943, Ch. 369.)



9576

The State Treasurer shall place the amount to the credit of the bond fund of the drainage district for the particular bond issue upon the assessment.

(Added by Stats. 1943, Ch. 369.)



9577

The county treasurer shall pay to the owner of the property any surplus remaining after the payment to the State Treasurer.

(Added by Stats. 1943, Ch. 369.)












PART 6. CENTRAL VALLEY FLOOD PROTECTION

CHAPTER 1. General Provisions

9600

This act shall be known and may be cited as the Central Valley Flood Protection Act of 2008.

(Added by Stats. 2007, Ch. 364, Sec. 9. Effective January 1, 2008.)



9601

The Legislature finds and declares all of the following:

(a) The Central Valley of California is experiencing unprecedented development, resulting in the conversion of historically agricultural lands and communities to densely populated residential and urban centers.

(b) The Legislature recognizes that by their nature, levees, which are earthen embankments typically founded on fluvial deposits, cannot offer complete protection from flooding, but can decrease its frequency.

(c) The Legislature recognizes that the level of flood protection afforded rural and agricultural lands by the original flood control system would not be adequate to protect those lands if they are developed for urban uses, and that a dichotomous system of flood protection for urban and rural lands has developed through many years of practice.

(d) The Legislature further recognizes that levees built to reclaim and protect agricultural land may be inadequate to protect urban development unless those levees are significantly improved.

(e) Cities and counties rely upon federal flood plain information when approving developments, but the information available is often out of date and the flood risk may be greater than that indicated using available federal information.

(f) The Legislature recognizes that the current federal flood standard is not sufficient in protecting urban and urbanizing areas within flood prone areas throughout the Central Valley.

(g) Linking land use decisions to flood risk and flood protection estimates comprises only one element of improving lives and property in the Central Valley. Federal, state, and local agencies may construct and operate flood protection facilities to reduce flood risks, but flood risks will nevertheless remain for those who choose to reside in Central Valley flood plains. Making those flood risks more apparent will help ensure that Californians make careful choices when deciding whether to build homes or live in Central Valley flood plains, and if so, whether to prepare for flooding or maintain flood insurance.

(Added by Stats. 2007, Ch. 364, Sec. 9. Effective January 1, 2008.)



9602

Unless the context requires otherwise, the definitions set forth in this section govern the construction of this part.

(a) Board means the Central Valley Flood Protection Board.

(b) Plan means the Central Valley Flood Protection Plan.

(c) Project levee means a levee that is part of the facilities of the State Plan of Flood Control.

(d) Public safety infrastructure means public safety infrastructure necessary to respond to a flood emergency, including, but not limited to, street and highway evacuation routes, public utilities necessary for public health and safety, including drinking water and wastewater treatment facilities, and hospitals.

(e) Sacramento-San Joaquin Valley means lands in the bed or along or near the banks of the Sacramento River or San Joaquin River, or their tributaries or connected therewith, or upon any land adjacent thereto, or within the overflow basins thereof, or upon land susceptible to overflow therefrom. The Sacramento-San Joaquin Valley does not include lands lying within the Tulare Lake basin, including the Kings River.

(f) State Plan of Flood Control has the meaning set forth in subdivision (j) of Section 5096.805 of the Public Resources Code.

(g) System means the Sacramento-San Joaquin River Flood Management System described in Section 9611.

(h) Urban area has the same meaning as that set forth in subdivision (k) of Section 5096.805 of the Public Resources Code.

(i) Urban level of flood protection means the level of protection that is necessary to withstand flooding that has a 1-in-200 chance of occurring in any given year using criteria consistent with, or developed by, the department.

(Amended by Stats. 2008, Ch. 179, Sec. 229. Effective January 1, 2009.)



9603

(a) The Central Valley Flood Protection Plan shall be a descriptive document, and neither the plan nor anything in this part shall be construed to expand the liability of the state for the operation or maintenance of any flood management facility beyond the scope of the State Plan of Flood Control, except as specifically determined by the board pursuant to Section 9611. Neither the development nor the adoption of the Central Valley Flood Protection Plan shall be construed to constitute any commitment by the state to provide, to continue to provide, or to maintain at, or to increase flood protection to, any particular level.

(b) The Central Valley Flood Protection Plan reflects a systemwide approach to protecting the lands currently protected from flooding by existing facilities of the State Plan of Flood Control. Any flood protection benefits accruing to lands or communities outside the State Plan of Flood Control are incidental and shall not constitute any commitment by the state to provide, to continue to provide, or to maintain at, or to increase flood protection to, any particular level.

(Added by Stats. 2007, Ch. 364, Sec. 9. Effective January 1, 2008.)






CHAPTER 2. Plan Development

9610

(a) (1) By July 1, 2008, the department shall develop preliminary maps for the 100- and 200-year flood plains protected by project levees. The 100-year flood plain maps shall be prepared using criteria developed or accepted by the Federal Emergency Management Agency (FEMA).

(2) The department shall use available information from the 2002 Sacramento and San Joaquin River Basins Comprehensive Study, preliminary and regulatory FEMA flood insurance rate maps, recent flood plain studies, and other sources to compile preliminary maps.

(3) The department shall provide the preliminary maps to cities and counties within the Sacramento-San Joaquin Valley for use as best available information relating to flood protection.

(4) The department shall post this information on the board s Internet Web site and may periodically update the maps as necessary.

(b) By July 1, 2008, the department shall give notice to cities in the Sacramento-San Joaquin Valley outside areas protected by project levees regarding maps and other information as to flood risks available from the Federal Emergency Management Agency or another federal, state, or local agency.

(c) On or before December 31, 2010, the department shall prepare a status report on the progress and development of the Central Valley Flood Protection Plan pursuant to Section 9612. The department shall post this information on the board s Internet Web site, and make it available to the public.

(d) (1) On or before July 2, 2013, and for the purpose of providing information to cities and counties necessary for their determinations relating to level of flood protection, the department shall release flood plain maps that identify at a minimum the facilities of the State Plan of Flood Control and the available data as to the water surface elevation of flooding in urban areas in the event of the failure of the facilities of the State Plan of Flood Control during flooding that has a 1-in-200 chance of occurring in any given year.

(2) Concurrent with the release of these maps and for the purpose of assisting local agencies in determining their level of flood protection, the department shall make available levee reliability data for the facilities of the State Plan of Flood Control identified in the maps.

(e) The department s issuance of flood plain maps shall not be subject to the review and approval of the Office of Administrative Law or to any other requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(f) The state, or any state agency, shall not be liable for any claim based upon the reasonable exercise or performance of a discretionary or ministerial function or duty on the part of a state agency or a state employee or officer in carrying out subdivision (d).

(Amended by Stats. 2012, Ch. 554, Sec. 2. Effective January 1, 2013.)



9611

The Sacramento-San Joaquin River Flood Management System comprises all of the following:

(a) The facilities of the State Plan of Flood Control as that plan may be amended pursuant to this part.

(b) Any existing dam, levee, or other flood management facility that is not part of the State Plan of Flood Control if the board determines, upon recommendation of the department, that the facility does one or more of the following:

(1) Provides significant systemwide benefits for managing flood risks within the Sacramento-San Joaquin Valley.

(2) Protects urban areas within the Sacramento-San Joaquin Valley.

(c) Upon completion of the Central Valley Flood Protection Plan pursuant to this part, the department may identify and propose to the board additional structural and nonstructural facilities that may become facilities of the State Plan of Flood Control, consistent with the Central Valley Flood Protection Plan. The board may add those facilities to the State Plan of Flood Control based on a determination showing how the facility accomplishes the purposes identified in subdivision (b).

(d) For the purposes of subdivision (c), facilities that may become facilities of the State Plan of Flood Control include bypasses, floodway corridors, flood plain storage, or other projects that expand the capacity of the flood protection system in the Sacramento-San Joaquin Valley to provide flood protection.

(Added by Stats. 2007, Ch. 364, Sec. 9. Effective January 1, 2008.)



9612

(a) The department shall prepare, and the board shall adopt, a plan identified as the Central Valley Flood Protection Plan in accordance with this part.

(b) No later than January 1, 2012, the department shall prepare the Central Valley Flood Protection Plan in accordance with this part, and shall transmit the plan to the board, which shall adopt the plan no later than July 1, 2012.

(c) The board shall hold at least two hearings to receive comments on the proposed plan. At least one hearing shall be held in the Sacramento Valley and at least one hearing shall be held in the San Joaquin Valley. The board shall also accept comments in writing with regard to the proposed plan.

(d) The board may make changes to the proposed plan to resolve issues raised in the hearings or to respond to comments received by the board. The board shall publish its proposed changes to the proposed plan at least two weeks before adopting the plan.

(e) The plan shall be updated in subsequent years ending in 2 and 7.

(f) The department or the board may appoint one or more advisory committees to assist in the preparation of the plan. If the department or the board appoints one or more advisory committees, the advisory committee or committees shall include representation by interested organizations.

(Added by Stats. 2007, Ch. 364, Sec. 9. Effective January 1, 2008.)



9613

(a) Consistent with subdivision (b) of Section 5096.821 of the Public Resources Code, the department may implement flood protection improvements for urban areas protected by facilities of the State Plan of Flood Control before the adoption of Central Valley Flood Protection Plan if the director determines, in writing, that all of the following apply:

(1) The improvements are necessary and require state funding before the completion of the Central Valley Flood Protection Plan prepared pursuant to Section 9612.

(2) The improvements will reduce or avoid risk to human life in one or more urban areas.

(3) The improvements will not impair or impede future changes to regional flood protection or the Central Valley Flood Protection Plan.

(4) The improvements will be maintained by a local agency that has committed sufficient funding to maintain both the existing and improved facilities of the State Plan of Flood Control.

(5) The affected cities, counties, and other public agencies will have sufficient revenue resources for the operation and maintenance of the facility.

(6) Upon the allocation of funds for a project, the proposed project is ready for implementation.

(7) The improvements comply with existing law.

(b) The flood protection improvements authorized by this section may include improvements to specific facilities of the State Plan of Flood Control or acquisition of flood easements for floodways that support facilities of the State Plan of Flood Control to increase levels of flood protection for urban areas in accordance with subdivision (b) of Section 5096.821 of the Public Resources Code.

(c) The department and the board shall investigate and evaluate the feasibility of potential bypasses or floodways that would significantly reduce flood stage in the San Joaquin River Watershed, upstream and south of Paradise Cut.

(Added by Stats. 2007, Ch. 364, Sec. 9. Effective January 1, 2008.)



9614

The plan shall include all of the following:

(a) A description of the Sacramento-San Joaquin River Flood Management System and the cities and counties included in the system.

(b) A description of the performance of the system and the challenges to modifying the system to provide appropriate levels of flood protection using available information.

(c) A description of the facilities included in the State Plan of Flood Control, including all of the following:

(1) The precise location and a brief description of each facility, a description of the population and property protected by the facility, the system benefits provided by the facility, if any, and a brief history of the facility, including the year of construction, major improvements to the facility, and any failures of the facility.

(2) The design capacity of each facility.

(3) A description and evaluation of the performance of each facility, including the following:

(A) An evaluation of failure risks due to each of the following:

(i) Overtopping.

(ii) Under seepage and seepage.

(iii) Structural failure.

(iv) Other sources of risk, including seismic risks, that the department or the board determines are applicable.

(B) A description of any uncertainties regarding performance capability, including uncertainties arising from the need for additional engineering evaluations or uncertainties arising from changed conditions such as changes in estimated channel capacities.

(d) A description of each existing dam that is not part of the State Plan of Flood Control that provides either significant systemwide benefits for managing flood risks within the Sacramento-San Joaquin Valley or protects urban areas within the Sacramento-San Joaquin Valley.

(e) A description of each existing levee and other flood management facility not described in subdivision (d) that is not part of the State Plan of Flood Control and that provides either significant systemwide benefits for managing flood risks within the Sacramento-San Joaquin Valley or protects an urban area.

(f) A description of the probable impacts of projected climate change, projected land use patterns, and other potential flood management challenges on the ability of the system to provide adequate levels of flood protection.

(g) An evaluation of the structural improvements and repairs necessary to bring each of the facilities of the State Plan of Flood Control to within its design standard. The evaluation shall include a prioritized list of recommended actions necessary to bring each facility not identified in subdivision (h) to within its design standard.

(h) The evaluation shall include a list of facilities recommended to be removed from the State Plan of Flood Control. For each facility recommended for removal, the evaluation shall identify both of the following:

(1) The reasons for proposing the removal of the facility from the State Plan of Flood Control.

(2) Any additional recommended actions associated with removing the facility from the State Plan of Flood Control.

(i) A description of both structural and nonstructural methods for providing an urban level of flood protection to current urban areas. The description shall also include a list of recommended next steps to improve urban flood protection.

(j) A description of structural and nonstructural means for enabling or improving systemwide riverine ecosystem function, including, but not limited to, establishment of riparian habitat and seasonal inundation of available flood plains where feasible.

(Amended by Stats. 2008, Ch. 179, Sec. 231. Effective January 1, 2009.)



9615

For the purposes of preparing the plan, the department shall collaborate with the United States Army Corps of Engineers and the owners and operators of flood management facilities.

(Added by Stats. 2007, Ch. 364, Sec. 9. Effective January 1, 2008.)



9616

(a) The plan shall include a description of both structural and nonstructural means for improving the performance and elimination of deficiencies of levees, weirs, bypasses, and facilities, including facilities of the State Plan of Flood Control, and, wherever feasible, meet multiple objectives, including each of the following:

(1) Reduce the risk to human life, health, and safety from flooding, including protection of public safety infrastructure.

(2) Expand the capacity of the flood protection system in the Sacramento-San Joaquin Valley to either reduce floodflows or convey floodwaters away from urban areas.

(3) Link the flood protection system with the water supply system.

(4) Reduce flood risks in currently nonurbanized areas.

(5) Increase the engagement of local agencies willing to participate in improving flood protection, ensuring a better connection between state flood protection decisions and local land use decisions.

(6) Improve flood protection for urban areas to the urban level of flood protection.

(7) Promote natural dynamic hydrologic and geomorphic processes.

(8) Reduce damage from flooding.

(9) Increase and improve the quantity, diversity, and connectivity of riparian, wetland, flood plain, and shaded riverine aquatic habitats, including the agricultural and ecological values of these lands.

(10) Minimize the flood management system operation and maintenance requirements.

(11) Promote the recovery and stability of native species populations and overall biotic community diversity.

(12) Identify opportunities and incentives for expanding or increasing use of floodway corridors.

(13) Provide a feasible, comprehensive, and long-term financing plan for implementing the plan.

(14) Identify opportunities for reservoir reoperation in conjunction with groundwater flood storage.

(b) The plan shall include a prioritized list of recommended actions to reduce flood risks and meet the objectives described in subdivision (a).

(Added by Stats. 2007, Ch. 364, Sec. 9. Effective January 1, 2008.)






CHAPTER 3. Plan Implementation

9620

Upon the adoption of the plan by the board, all of the following apply:

(a) The facilities identified pursuant to subdivision (a) of Section 9614 shall be deemed to be part of the system.

(b) The board shall act on the recommendations to remove facilities identified pursuant to subdivision (h) of Section 9614 from the State Plan of Flood Control.

(c) The department shall develop a recommended schedule and funding plan to implement the recommendations of the plan. To develop the recommended schedule and funding plan, the department may collaborate with local and federal agencies.

(Added by Stats. 2007, Ch. 364, Sec. 9. Effective January 1, 2008.)



9621

Consistent with the adoption of the Central Valley Flood Protection Plan pursuant to this part, each county shall collaborate with cities within its jurisdiction to develop flood emergency plans within 24 months of the adoption of the plan.

(Added by Stats. 2007, Ch. 364, Sec. 9. Effective January 1, 2008.)



9622

Consistent with the adoption of the Central Valley Flood Protection Plan pursuant to this part, each city, county, and city and county shall collaborate with the state and local flood management agencies to provide relocation assistance or other cost-effective strategies for reducing flood risk to existing economically disadvantaged communities located in nonurbanized areas.

(Added by Stats. 2007, Ch. 364, Sec. 9. Effective January 1, 2008.)



9623

Consistent with the adoption of the Central Valley Flood Protection Plan pursuant to this part, each city, county, and city and county shall collaborate with the state and local flood management agencies to develop funding mechanisms to finance local flood protection responsibilities by January 1, 2010.

(Added by Stats. 2007, Ch. 364, Sec. 9. Effective January 1, 2008.)



9624

Notwithstanding any other provision of law, this part applies to all cities, including charter cities, and counties included in the plan pursuant to Section 9614. The Legislature finds and declares that flood protection in the Sacramento-San Joaquin Valley is a matter of statewide concern and not a municipal affair as that term is used in Section 5 of Article XI of the California Constitution.

(Added by Stats. 2007, Ch. 364, Sec. 9. Effective January 1, 2008.)



9625

(a) By January 1, 2010, the department shall develop cost-sharing formulas, as needed, for funds made available by the Disaster Preparedness and Flood Prevention Bond Act of 2006 (Chapter 1.699 (commencing with Section 5096.800) of Division 5 of the Public Resources Code) and the Safe Drinking Water, Water Quality and Supply, Flood Control, River and Coastal Protection Bond Act of 2006 (Division 43 (commencing with Section 75001) of the Public Resources Code) for repairs or improvements of facilities included in the plan to determine the local share of the cost of design and construction.

(b) The cost-sharing formulas developed by the department shall be established pursuant to Section 12585.7.

(c) In developing a cost-sharing formula, the department shall consider the ability of local governments to pay their share of the capital costs of the project.

(d) Prior to finalizing cost-sharing formulas, the department shall conduct public meetings to consider public comments. The department shall post a draft cost-sharing formula on its Internet Web site at least 30 days before the public meetings. To the extent feasible, the department shall provide outreach to disadvantaged communities to promote access and participation in the meetings.

(Amended (as added by Stats. 2007, Ch. 364) by Stats. 2008, Ch. 179, Sec. 232. Effective January 1, 2009. See prevailing section, as amended by Sec. 233 of Ch. 179, with different provisions in subd. (b).)



9625

(a) By January 1, 2010, the department shall develop cost-sharing formulas, as needed, for funds made available by the Disaster Preparedness and Flood Prevention Bond Act of 2006 (Chapter 1.699 (commencing with Section 5096.800) of Division 5 of the Public Resources Code) and the Safe Drinking Water, Water Quality and Supply, Flood Control, River and Coastal Protection Bond Act of 2006 (Division 43 (commencing with Section 75001) of the Public Resources Code) for repairs or improvements of facilities included in the plan to determine the local share of the cost of design and construction.

(b) For qualifying projects pursuant to subdivision (a), the state s share of the nonfederal share shall be set at a minimum level of 50 percent.

(c) In developing cost-sharing formulas, the department shall consider the ability of local governments to pay their share of the capital costs of the project.

(d) Prior to finalizing cost-sharing formulas, the department shall conduct public meetings to consider public comments. The department shall post a draft cost-sharing formula on its Internet Web site at least 30 days before the public meetings. To the extent feasible, the department shall provide outreach to disadvantaged communities to promote access and participation in the meetings.

(Amended (as added by Stats. 2007, Ch. 366) by Stats. 2008, Ch. 179, Sec. 233. Effective January 1, 2009. Note: This version prevails over the version as amended by Sec. 232 of Ch. 179, as to the differences in subd. (b).)









PART 8. PROJECT LEVEE UPGRADES

9650

(a) (1) Commencing July 1, 2008, the allocation or expenditure of funds by the state for the upgrade of a project levee, if that upgrade is authorized on or after July 1, 2008, that protects an area in which more than 1,000 people reside shall be subject to a requirement that the local agency responsible for the operation and maintenance of the project levee and any city or county protected by the project levee, including a charter city or charter county, enter into an agreement to adopt a safety plan within two years. If a city or county is responsible for the operation and maintenance of the project levee, the governing body shall approve a resolution committing to the preparation of a safety plan within two years.

(2) The local entity responsible for the operation and maintenance of the project levee shall submit a copy of the safety plan to the department and the Reclamation Board.

(b) The safety plan, at a minimum, shall include all of the following elements:

(1) A flood preparedness plan that includes storage of materials that can be used to reinforce or protect a levee when a risk of failure exists.

(2) A levee patrol plan for high water situations.

(3) A flood-fight plan for the period before state or federal agencies assume control over the flood fight.

(4) An evacuation plan that includes a system for adequately warning the general public in the event of a levee failure, and a plan for the evacuation of every affected school, residential care facility for the elderly, and long-term health care facility.

(5) A floodwater removal plan.

(6) A requirement, to the extent reasonable, that either of the following applies to a new building in which the inhabitants are expected to be essential service providers:

(A) The building is located outside an area that may be flooded.

(B) The building is designed to be operable shortly after the floodwater is removed.

(c) The safety plan shall be integrated into any other local agency emergency plan and shall be coordinated with the state emergency plan.

(d) This section does not require the adoption of an element of the safety plan that was adopted previously and remains in effect.

(Added by Stats. 2007, Ch. 368, Sec. 8. Effective January 1, 2008.)



9651

Unless the context requires otherwise, the definitions set forth in this section govern the construction of this part.

(a) Emergency plan and state emergency plan have the meanings set forth in subdivisions (a) and (b), respectively, of Section 8560 of the Government Code.

(b) Essential service providers includes, but is not limited to, hospitals, fire stations, police stations, and jails.

(c) Long-term health care facility has the same meaning as defined in Section 1418 of the Health and Safety Code.

(d) Project levee means any levee that is part of the facilities of the State Plan of Flood Control.

(e) Residential care facility for the elderly has the same meaning as defined in Section 1569.2 of the Health and Safety Code.

(f) School means a public or private preschool, elementary school, or secondary school or institution.

(g) State Plan of Flood Control means the state and federal flood control works, lands, programs, plans, policies, conditions, and mode of maintenance and operations of the Sacramento River Flood Control Project described in Section 8350, and of flood control projects in the Sacramento River and San Joaquin River watersheds authorized pursuant to Article 2 (commencing with Section 12648) of Chapter 2 of Part 6 of Division 6 for which the board or the department has provided the assurances of nonfederal cooperation to the United States, and those facilities identified in Section 8361.

(h) (1) Upgrade of a project levee means installing a levee underseepage control system, increasing the height or bulk of a levee, installing a slurry wall or sheet pile into the levee, rebuilding a levee because of internal geotechnical flaws, or adding a stability berm.

(2) Notwithstanding paragraph (1), an upgrade of a project levee does not include any action undertaken on an emergency basis.

(Added by Stats. 2007, Ch. 368, Sec. 8. Effective January 1, 2008.)






PART 8. PROJECT LEVEE UPGRADES

9650

(a) (1) Commencing July 1, 2008, the allocation or expenditure of funds by the state for the upgrade of a project levee, if that upgrade is authorized on or after July 1, 2008, that protects an area in which more than 1,000 people reside shall be subject to a requirement that the local agency responsible for the operation and maintenance of the project levee and any city or county protected by the project levee, including a charter city or charter county, enter into an agreement to adopt a safety plan within two years. If a city or county is responsible for the operation and maintenance of the project levee, the governing body shall approve a resolution committing to the preparation of a safety plan within two years.

(2) The local entity responsible for the operation and maintenance of the project levee shall submit a copy of the safety plan to the department and the Reclamation Board.

(b) The safety plan, at a minimum, shall include all of the following elements:

(1) A flood preparedness plan that includes storage of materials that can be used to reinforce or protect a levee when a risk of failure exists.

(2) A levee patrol plan for high water situations.

(3) A flood-fight plan for the period before state or federal agencies assume control over the flood fight.

(4) An evacuation plan that includes a system for adequately warning the general public in the event of a levee failure, and a plan for the evacuation of every affected school, residential care facility for the elderly, and long-term health care facility.

(5) A floodwater removal plan.

(6) A requirement, to the extent reasonable, that either of the following applies to a new building in which the inhabitants are expected to be essential service providers:

(A) The building is located outside an area that may be flooded.

(B) The building is designed to be operable shortly after the floodwater is removed.

(c) The safety plan shall be integrated into any other local agency emergency plan and shall be coordinated with the state emergency plan.

(d) This section does not require the adoption of an element of the safety plan that was adopted previously and remains in effect.

(Added by Stats. 2007, Ch. 368, Sec. 8. Effective January 1, 2008.)



9651

Unless the context requires otherwise, the definitions set forth in this section govern the construction of this part.

(a) Emergency plan and state emergency plan have the meanings set forth in subdivisions (a) and (b), respectively, of Section 8560 of the Government Code.

(b) Essential service providers includes, but is not limited to, hospitals, fire stations, police stations, and jails.

(c) Long-term health care facility has the same meaning as defined in Section 1418 of the Health and Safety Code.

(d) Project levee means any levee that is part of the facilities of the State Plan of Flood Control.

(e) Residential care facility for the elderly has the same meaning as defined in Section 1569.2 of the Health and Safety Code.

(f) School means a public or private preschool, elementary school, or secondary school or institution.

(g) State Plan of Flood Control means the state and federal flood control works, lands, programs, plans, policies, conditions, and mode of maintenance and operations of the Sacramento River Flood Control Project described in Section 8350, and of flood control projects in the Sacramento River and San Joaquin River watersheds authorized pursuant to Article 2 (commencing with Section 12648) of Chapter 2 of Part 6 of Division 6 for which the board or the department has provided the assurances of nonfederal cooperation to the United States, and those facilities identified in Section 8361.

(h) (1) Upgrade of a project levee means installing a levee underseepage control system, increasing the height or bulk of a levee, installing a slurry wall or sheet pile into the levee, rebuilding a levee because of internal geotechnical flaws, or adding a stability berm.

(2) Notwithstanding paragraph (1), an upgrade of a project levee does not include any action undertaken on an emergency basis.

(Added by Stats. 2007, Ch. 368, Sec. 8. Effective January 1, 2008.)









DIVISION 6. CONSERVATION, DEVELOPMENT, AND UTILIZATION OF STATE WATER RESOURCES

PART 1. ADOPTION OF STATE WATER PLAN

10000

The coordinated plan for the conservation, development, and utilization of the water resources of the State (except the project known as the Trinity River Diversion, which is not approved) as set forth in the report thereon formulated and prepared by the Department of Public Works and transmitted to the Forty-ninth Session of the Legislature pursuant to Chapter 832 of the Statutes of 1929 shall be known as the State Water Plan.

(Amended By Stats. 1957, Ch. 1932.)



10001

The approval and adoption of the State Water Plan by Chapter 1185 of the Statutes of 1941 are continued in effect, except that the project known as the Trinity River Diversion, constitutes no part of the State Water Plan.

(Amended by Stats. 1945, Ch. 329.)



10001.3

The American River Development, as described in Public Law 356 of the Eighty-first Congress, First Session, and as constructed by the Federal Government, is part of the State Water Plan.

(Added by Stats. 1957, Ch. 1121.)



10001.5

Notwithstanding any provisions of this article or any other provision of law to the contrary, the project known as the Coloma Dam and Reservoir constitutes no part of the State Water Plan.

In no event shall a permit to appropriate water be issued by the State for the purposes of a project which will flood any portion of the Gold Discovery Site State Park at Coloma unless such issuance is specifically authorized by law.

(Added by Stats. 1955, Ch. 1583.)



10001.6

(a) The Georgetown Divide Public Utility District has the right to pursue, without any right of assignment to other parties, the district s preliminary permit number 4287 which was issued by the Federal Energy Regulatory Commission and the right to pursue a license from that commission for development of the South Fork of the American River between Chili Bar Reservoir and Salmon Falls Bridge.

(b) For the purposes of this section, the date when the federal application process is completed shall be defined relative to the district s preliminary Federal Energy Regulatory Commission permit number 4287, any subsequent application for license, and any subsequent license for development of the South Fork of the American River between Chili Bar Reservoir and Salmon Falls Bridge, as that date when the first of the following occur:

(1) The date when the Georgetown Divide Public Utility District s preliminary permit number 4287 expires if it expires before the district makes an application for license to the Federal Energy Regulatory Commission.

(2) The date when a final determination is made, either by the Federal Energy Regulatory Commission or by the court, upon rejection of the application for a Federal Energy Regulatory Commission license.

(3) The date when a final determination is made, either by the Federal Energy Regulatory Commission or by the court, upon issuance or denial of a Federal Energy Regulatory Commission license.

(4) Three years after the expiration date of preliminary permit number 4287.

(5) The date when the Georgetown Divide Public Utility District permanently and irrevocably withdraws its Federal Energy Regulatory Commission preliminary permit number 4287.

(c) Until the date when the federal application process is completed, no water rights application shall be accepted for filing, and no permit to appropriate water shall be issued, except from or to the Georgetown Divide Public Utility District, by the board for the purposes of any project which would directly divert water or divert water by storage for any beneficial use from the South Fork of the American River between Chili Bar Reservoir and Salmon Falls Bridge, except that this limitation on the filing or issuance of water rights does not apply to water rights applications or to the issuance of permits to appropriate water solely for consumptive use by residents of El Dorado County.

Nothing in this subdivision shall affect the exercise of riparian rights.

(d) For 10 years after the date when the federal application process is completed, no water rights application shall be accepted for filing, and no permit to appropriate water shall be issued, by the board for the purposes of any project which would directly divert water or divert water by storage for any beneficial use from the South Fork of the American River between Chili Bar Reservoir and Salmon Falls Bridge, except that this limitation on the filing or issuance of water rights does not apply to water rights applications or to the issuance of permits to appropriate water solely for consumptive use by residents of El Dorado County.

Nothing in this subdivision shall affect the exercise of riparian rights.

(e) Until 20 years after the date when the federal application process is completed, the statutory requirements of Part 2 (commencing with Section 1200) of Division 2 relating to diligence do not apply to applications from the Georgetown Divide Public Utility District for water rights from the South Fork of the American River between Chili Bar Reservoir and Salmon Falls Bridge, and those applications shall remain valid and shall retain and have the status and priority accorded to water rights applications by law other than this section until that date. After that date, all such requirements relating to diligence, as are now or hereafter provided, shall apply to the applications. No time requirement for acting on water rights applications, imposed on the board by any provision of law, shall apply to applications from the Georgetown Divide Public Utility District for water rights from the South Fork of the American River between Chili Bar Reservoir and Salmon Falls Bridge until the diligence requirements identified in this subdivision become applicable to the applications.

(f) From 10 years after the date when the federal application process is completed, no water rights application shall be accepted for filing, and no permit to appropriate water shall be issued, except from or to the Georgetown Divide Public Utility District, by the board for the purposes of any project which would directly divert water or divert water by storage for any beneficial use from the South Fork of the American River between Chili Bar Reservoir and Salmon Falls Bridge, except that this limitation on the filing or issuance of water rights does not apply to water rights applications or to the issuance of permits to appropriate water solely for consumptive use by residents of El Dorado County.

Nothing in this subdivision shall affect the exercise of riparian rights.

This subdivision shall cease to be operative 20 years after the date when the federal application process is completed.

(g) Any applicant for water rights whose project on the South Fork of the American River between Chili Bar Reservoir and Salmon Falls Bridge would reduce river flows below the flows necessary to continue instream recreational beneficial uses on that portion of the river shall evaluate alternatives which would not reduce the flows below those necessary to continue instream recreational beneficial uses.

(h) Any person who after the effective date of this section receives a permit or license to appropriate water at any point on the South Fork of the American River between Chili Bar Reservoir and Salmon Falls Bridge and who is also an applicant receiving a Federal Energy Regulatory Commission power license for a project on the South Fork of the American River between Chili Bar Reservoir and Salmon Falls Bridge shall replace in-kind at the time of loss any instream navigation, fishery, and swimming uses which are lost as a result of the project. The in-kind replacement may include, but is not limited to, improvement in flow reliability which would offset adverse changes in flows. The requirements of this subdivision shall be applicable to the applicants and their assignees and successors. The board shall, in accordance with the provisions of Division 2 (commencing with Section 1000), include terms and conditions in any water rights permit or license issued on any application to implement the requirements of this subdivision.

This subdivision shall not be operative or cease to be operative, as the case may be, if the Georgetown Divide Public Utility District permanently and irrevocably withdraws its Federal Energy Regulatory Commission preliminary permit number 4287 not later than 10 days after the operative date of this section.

(i) The Georgetown Divide Public Utility District shall not transfer any Federal Energy Regulatory Commission License received for any project on the South Fork of the American River between Chili Bar Reservoir and Salmon Falls Bridge, except that the district may transfer the license to a nongovernmental entity which is not a water purveyor or a power utility solely for the purpose of financing if the license is returned to the Georgetown Divide Public Utility District immediately after the financing purpose is accomplished.

The Georgetown Divide Public Utility District shall not transfer any water rights permit or license received for any project which would directly divert water or divert water by storage for any beneficial use from the South Fork of the American River between Chili Bar Reservoir and Salmon Falls Bridge, except that the district may transfer the permit or license to a nongovernmental entity which is not a water purveyor or a power utility solely for the purpose of financing if the permit or license is returned to the Georgetown Divide Public Utility District immediately after the financing purpose is accomplished.

(j) This section shall become operative on January 1, 1983, or on the date that the board issues a water rights permit or permits for the South Fork American River Project which is acceptable to the applicant, or on the date that the Federal Energy Regulatory Commission issues a license for project number 2761, also known as the South Fork American River Project, which is acceptable to the applicant, or on the date when challenges or appeals to that issuance have been dismissed or the issuance has been sustained, whichever date occurs last.

(Added by Stats. 1982, Ch. 122, Sec. 1. Operative on January 1, 1983, or later, as provided in subd. (j).)



10001.7

The Director of Finance shall notify the Joint Legislative Budget Committee of any hydroelectric power project relicensing proposal for the Federal Energy Regulatory Commission that, if approved by the department, would obligate the General Fund in the current or future years. The department may approve that relicensing proposal not less than 30 days after the Director of Finance notifies the Joint Legislative Budget Committee.

(Added by Stats. 2013, Ch. 356, Sec. 52. Effective September 26, 2013.)



10002

The approval and adoption of the State Water Plan do not repeal any of the provisions of the Central Valley Project Act of 1933, and to the extent there may be any inconsistency or conflict, the provisions of Part 3 of this division shall prevail over the provisions of this part and of the State Water Plan.

(Added by Stats. 1943, Ch. 370.)



10003

Notwithstanding anything contained in this part, all applications heretofore filed by the Department of Finance under Part 2 of Division 6 shall remain valid and shall retain and have the status and priority accorded to such applications as now or hereafter provided in said Part 2.

(Added by Stats. 1945, Ch. 1157.)






PART 1.5. THE CALIFORNIA WATER PLAN

CHAPTER 1. The California Water Plan

10004

(a) The plan for the orderly and coordinated control, protection, conservation, development, and utilization of the water resources of the state which is set forth and described in Bulletin No. 1 of the State Water Resources Board entitled Water Resources of California, Bulletin No. 2 of the State Water Resources Board entitled, Water Utilization and Requirements of California, and Bulletin No. 3 of the department entitled, The California Water Plan, with any necessary amendments, supplements, and additions to the plan, shall be known as The California Water Plan.

(b) (1) The department shall update The California Water Plan on or before December 31, 2003, and every five years thereafter. The department shall report the amendments, supplements, and additions included in the updates of The California Water Plan, together with a summary of the department s conclusions and recommendations, to the Legislature in the session in which the updated plan is issued.

(2) The department shall establish an advisory committee, comprised of representatives of agricultural and urban water suppliers, local government, business, production agriculture, and environmental interests, and other interested parties, to assist the department in the updating of The California Water Plan. The department shall consult with the advisory committee in carrying out this section. The department shall provide written notice of meetings of the advisory committee to any interested person or entity that request the notice. The meetings shall be open to the public.

(3) The department shall release a preliminary draft of The California Water Plan, as updated, upon request, to interested persons and entities throughout the state for their review and comments. The department shall provide these persons and entities an opportunity to present written or oral comments on the preliminary draft. The department shall consider these comments in the preparation of the final publication of The California Water Plan, as updated.

(Amended by Stats. 2000, Ch. 720, Sec. 2. Effective January 1, 2001.)



10004.5

As part of the requirement of the department to update The California Water Plan pursuant to subdivision (b) of Section 10004, the department shall include in the plan a discussion of various strategies, including, but not limited to, those relating to the development of new water storage facilities, water conservation, water recycling, desalination, conjunctive use, and water transfers that may be pursued in order to meet the future water needs of the state. The department shall also include a discussion of the potential for alternative water pricing policies to change current and projected uses. The department shall include in the plan a discussion of the potential advantages and disadvantages of each strategy and an identification of all federal and state permits, approvals, or entitlements that are anticipated to be required in order to implement the various components of the strategy.

(Amended by Stats. 2000, Ch. 720, Sec. 3. Effective January 1, 2001.)



10004.6

(a) As part of updating The California Water Plan every five years pursuant to subdivision (b) of Section 10004, the department shall conduct a study to determine the amount of water needed to meet the state s future needs and to recommend programs, policies, and facilities to meet those needs.

(b) The department shall consult with the advisory committee established pursuant to subdivision (b) of Section 10004 in carrying out this section.

(c) On or before January 1, 2002, and one year prior to issuing each successive update to The California Water Plan, the department shall release a preliminary draft of the assumptions and other estimates upon which the study will be based, to interested persons and entities throughout the state for their review and comments. The department shall provide these persons and entities an opportunity to present written or oral comments on the preliminary draft. The department shall consider these documents when adopting the final assumptions and estimates for the study. For the purpose of carrying out this subdivision, the department shall release, at a minimum, assumptions and other estimates relating to all of the following:

(1) Basin hydrology, including annual rainfall, estimated unimpaired streamflow, depletions, and consumptive uses.

(2) Groundwater supplies, including estimates of sustainable yield, supplies necessary to recover overdraft basins, and supplies lost due to pollution and other groundwater contaminants.

(3) Current and projected land use patterns, including the mix of residential, commercial, industrial, agricultural, and undeveloped lands.

(4) Environmental water needs, including regulatory instream flow requirements, nonregulated instream uses, and water needs by wetlands, preserves, refuges, and other managed and unmanaged natural resource lands.

(5) Current and projected population.

(6) Current and projected water use for all of the following:

(A) Interior uses in a single-family dwelling.

(B) Exterior uses in a single-family dwelling.

(C) All uses in a multifamily dwelling.

(D) Commercial uses.

(E) Industrial uses.

(F) Parks and open spaces.

(G) Agricultural water diversion and use.

(7) Evapotranspiration rates for major crop types, including estimates of evaporative losses by irrigation practice and the extent to which evaporation reduces transpiration.

(8) Current and projected adoption of urban and agricultural conservation practices.

(9) Current and projected supplies of water provided by water recycling and reuse.

(d) The department shall include a discussion of the potential for alternative water pricing policies to change current and projected water uses identified pursuant to paragraph (6) of subdivision (c).

(e) Nothing in this section requires or prohibits the department from updating any data necessary to update The California Water Plan pursuant to subdivision (b) of Section 10004.

(Amended by Stats. 2007, Ch. 675, Sec. 5. Effective January 1, 2008.)



10005

(a) It is hereby declared that the people of the state have a primary interest in the orderly and coordinated control, protection, conservation, development, and utilization of the water resources of the state by all individuals and entities and that it is the policy of the state that The California Water Plan, with any necessary amendments, supplements, and additions to the plan, is accepted as the master plan which guides the orderly and coordinated control, protection, conservation, development, management and efficient utilization of the water resources of the state.

(b) The declaration set forth in subdivision (a) does not constitute approval for the construction of specific projects or routes for transfer of water, or for financial assistance, by the state, without further legislative action, nor shall the declaration be construed as a prohibition of the development of the water resources of the state by any entity.

(Amended by Stats. 1991, Ch. 620, Sec. 2.)



10005.1

The department or, at the department s request, the California Water Commission, shall conduct a series of hearings with interested persons, organizations, local, state, and federal agencies, and representatives of the diverse geographical areas and interests of the state.

(Added by Stats. 1991, Ch. 620, Sec. 3.)



10005.2

Prior to holding a hearing pursuant to Section 10005.1, the department shall give notice by mail of the hearing to persons and entities which have requested notice and have provided their name and address to the department.

(Added by Stats. 1991, Ch. 620, Sec. 4.)



10006

The provisions of this part do not repeal or modify any of the provisions of Part 3 of this division.

(Added by Stats. 1959, Ch. 2053.)



10007

Notwithstanding anything contained in this part, all applications heretofore filed by the Department of Finance or by the Department of Water Resources under Part 2 of Division 6 shall remain valid and shall retain and have the status and priority accorded to such applications as now or hereafter provided in said Part 2.

(Added by Stats. 1959, Ch. 2053.)



10008

The Legislature hereby finds and declares that agreements which provide for the transfer of water from the federal Central Valley Project to public entities supplying water for domestic or irrigation use offer potential benefits to California s hard-pressed farmers and to California s water-dependent urban areas.

It is the intent of the Legislature that these contracts be entered into for the purposes of strengthening California s economy, serving the public, and protecting the environment.

The director shall continue to pursue negotiations with the United States Bureau of Reclamation to contract for the interim rights to stored water from the federal Central Valley Project for use in the State Water Resources Development System by state water supply contractors.

(Added by Stats. 1986, Ch. 1241, Sec. 1. Effective September 26, 1986.)



10009

The director shall pursue discussions with the United States Bureau of Reclamation to permit persons and public entities which have entitlements to water from the federal Central Valley Project, to enter into legally binding contracts with any public entity which supplies water for domestic use, irrigation use, or environmental protection in this state for the transfer of federal water entitlements during times of shortage.

(Added by Stats. 1986, Ch. 1241, Sec. 2. Effective September 26, 1986.)



10011

(a) In preparing the California Water Plan, the director shall conduct at least one public hearing within the boundaries of the Sacramento-San Joaquin Delta, and shall solicit the comments of water agencies within the delta, agricultural groups representative of delta agricultural activity, environmental groups concerned with protecting delta wildlife habitat, and groups representative of those who utilize water exported from the delta.

(b) The California Water Plan shall include a discussion of various alternatives, including their advantages and disadvantages, for improving and protecting the current uses and configuration of the Sacramento-San Joaquin Delta.

(c) Subdivisions (a) and (b) shall be implemented only to the extent money is appropriated in the annual Budget Act to carry out this section.

(Added by Stats. 1992, Ch. 953, Sec. 1. Effective January 1, 1993.)



10013

The department, as a part of the preparation of the department s Bulletin 160-03, shall include in the California Water Plan a report on the development of regional and local water projects within each hydrologic region of the state, as described in the department s Bulletin 160-98, to improve water supplies to meet municipal, agricultural, and environmental water needs and minimize the need to import water from other hydrologic regions. The report shall include, but is not limited to, regional and local water projects that use technologies for desalting brackish groundwater and ocean water, reclaiming water for use within the community generating the water to be reclaimed, the construction of improved potable water treatment facilities so that water from sources determined to be unsuitable can be used, and the construction of dual water systems and brine lines, particularly in connection with new developments and when replacing water piping in developed or redeveloped areas.

(Amended by Stats. 2002, Ch. 664, Sec. 224. Effective January 1, 2003.)






CHAPTER 2. California Irrigation Management Information System

10015

The Legislature hereby finds and declares all of the following:

(a) The state s growth requires policymakers to seek creative ways to maximize the use of water resources and employ technology to conserve water whenever possible.

(b) The state s agricultural industry, as well as residential landscapers, pest control managers, park and golf course operators, water agencies, and large urban irrigators rely on the California Irrigation Management Information System (CIMIS) to provide evapotranspiration data that allows them to develop weather-based, water budgeting methods of irrigation. A recent study found that the California Irrigation Management Information System generates $64.7 million in annual benefits to the state, at an annual cost of only eight hundred fifty thousand dollars ($850,000).

(c) Completing the development of standard data protocol for evapotranspiration data and enhancing statewide coverage of CIMIS data will allow significant improvements in landscape management and irrigation scheduling, thereby saving significant amounts of water. Studies have shown a savings of 37 gallons per day for residential irrigation, and 545 gallons per day for nonresidential irrigation, as well as runoff reduction of up to 50 percent when weather-based irrigation controllers using evapotranspiration data are installed.

(d) The expansion of the California Irrigation Management Information System, and the use of evapotranspiration data in irrigation has other environmental benefits as well. The reduction in urban runoff that results can lead to improved water quality, and for every one acre foot of water saved, there is a corresponding reduction of one ton of air emissions, according to the California Irrigation Management Information System Urban Resource Book (May 2000).

(Added by Stats. 2007, Ch. 319, Sec. 3. Effective January 1, 2008.)



10016

(a) The Department of Water Resources shall complete the development of a standard data protocol for evapotranspiration data, to ensure that the data is available in an easily accessible, standard, and usable format throughout the state, and made available through the California Irrigation Management Information System.

(b) The Department of Water Resources shall continue the operation of the California Irrigation Management Information System to allow evapotranspiration data to be generated for, and made available to, all regions of the state.

(c) The Department of Water Resources shall perform the duties required by this section to the extent funds are appropriated for these purposes in the annual Budget Act.

(d) Upon appropriation by the Legislature, funds allocated pursuant to subdivision (a) of Section 75027 of the Public Resources Code shall be made available to provide regional contributions towards satisfying the duties required by this section.

(Added by Stats. 2007, Ch. 319, Sec. 3. Effective January 1, 2008.)









PART 2. APPROPRIATION OF WATER BY DEPARTMENT OF WATER RESOURCES

10500

The department shall make and file applications for any water which in its judgment is or may be required in the development and completion of the whole or any part of a general or coordinated plan looking toward the development, utilization, or conservation of the water resources of the state.

Any application filed pursuant to this part shall be made and filed pursuant to Part 2 (commencing with Section 1200) of Division 2 of this code and the rules and regulations of the State Water Resources Control Board relating to the appropriation of water insofar as applicable thereto.

Applications filed pursuant to this part shall have priority, as of the date of filing, over any application made and filed subsequent thereto. The statutory requirements of Part 2 (commencing at Section 1200) of Division 2 relating to diligence shall not apply to applications filed under this part, except as otherwise provided in Section 10504.

(Amended by Stats. 1983, Ch. 481, Sec. 2.)



10504

All applications made and filed pursuant to Section 10500 shall be transferred to the State Water Resoures Control Board and held by the board for the purposes of this part. The board may release from priority or assign any portion of any application filed under this part when the release or assignment is for the purpose of development not in conflict with such general or coordinated plan or with water quality objectives established pursuant to law. The assignee of any such application whether heretofore or hereafter assigned, is subject to all the requirements of diligence as provided in Part 2 (commencing with Section 1200) of Division 2 of this code. Assignee as used herein includes, but is not limited to, state agencies, commissions and departments, and the United States of America or any of its departments or agencies.

(Amended by Stats. 1967, Ch. 284.)



10504.01

Each petition for assignment of all or a portion of an application filed pursuant to this part, which application has not been completed in accordance with law and the regulations of the board, shall include as a part thereof a proposed completed application consistent with the requested assignment, and describing petitioner s proposed project. As soon as practicable after the receipt of such petition the board shall issue and deliver a notice of the petition and proposed completed application in accordance with Article 1 (commencing with Section 1300), Chapter 3, Part 2, Division 2 of this code and shall also deliver a copy of the notice to the department and to the board of supervisors of each county in which the water originates and in which the water is to be used. Further procedure with respect to each such petition shall be in accordance with Chapters 3 (commencing with Section 1300), 4 (commencing with Section 1330) and 5 (commencing with Section 1340), Part 2, Division 2 of this code relating to notice, protests, hearing, and action on applications for permits to appropriate water. The hearing shall be for the purpose of determining whether the application should be assigned pursuant to Sections 10504 and 10505 and whether the proposed completed application submitted by the petitioner should be approved in whole or in part. When the board s determination is favorable to the petitioner, it shall assign all or a portion of the application to the petitioner, accept and approve the assigned portion, and issue a permit as in other cases provided by law. Any portion of the application which is not assigned shall remain with the board subject to further disposition by it pursuant to the provisions of this part.

Two or more petitions for assignment of the same or related applications may be consolidated for purposes of hearing and determination with each other and with other applications, in the discretion of the board.

(Added by Stats. 1965, Ch. 989.)



10504.02

Procedure with respect to petitions for assignment of all or a portion of applications filed pursuant to this part, which applications have been completed in accordance with law and the regulations of the board, shall be in accordance with the provisions of Section 10504.01 insofar as they are applicable.

(Added by Stats. 1965, Ch. 989.)



10504.1

Before any application made and filed pursuant to Section 10500 is assigned or released from priority, the State Water Resources Control Board shall hold a public hearing. Written notice of the time and place of the hearing shall be mailed, at least 45 days prior to the date set for the hearing, to the board of supervisors of each county in the area in which the water originates and in the area or areas in which the water is to be used. Any interested persons may appear at the hearing and present their views and objections as to the proposed action.

(Amended by Stats. 1967, Ch. 284.)



10504.5

In order to insure that projects will be constructed in accordance with a general or coordinated plan for the development of water:

(a) The recipient of a release from priority or assignment under this part shall, before making any changes determined by the State Water Resources Control Board to be substantial in the project in furtherance of which the release or assignment was made, submit such changes to the State Water Resources Control Board for its approval. The board shall approve any such change only if it determines that such change will not conflict with the general or coordinated plan or with water quality objectives established pursuant to law. All permits and licenses issued pursuant to applications so released or assigned shall contain terms conditioning such permits and licenses upon compliance with this subdivision.

(b) The holder of applications that have been assigned, or in favor of which a release from priority has been made, shall submit any proposed amendments to such applications to the State Water Resources Control Board. The board shall approve such amendments only if it determines that the amendments will not conflict with the general or coordinated plan or with water quality objectives established pursuant to law. The board shall notify the holder of the application of its approval or disapproval.

(Amended by Stats. 1967, Ch. 284.)



10505

No priority under this part shall be released nor assignment made of any application that will, in the judgment of the board, deprive the county in which the water covered by the application originates of any such water necessary for the development of the county.

(Amended by Stats. 1965, Ch. 989.)



10505.5

Every application heretofore or hereafter made and filed pursuant to Section 10500, and held by the State Water Resources Control Board, shall be amended to provide, and any permit hereafter issued pursuant to such an application, and any license issued pursuant to such a permit, shall provide, that the application, permit, or license shall not authorize the use of any water outside of the county of origin which is necessary for the development of the county.

(Added by Stats. 1969, Ch. 1359.)



10506

Every state department or state officer, upon request of the department, shall furnish any service or assistance in the investigation of the need or feasibility of all or any part of such general or coordinated plan and the cost of construction, operation, and maintenance thereof, of the financing of construction and rates or returns that may be required to operate and maintain all or any part of the plan, of the amortization of bonded or other indebtedness that may be placed on all or any part of the plan for the cost of construction thereof, and shall render any other service which the department deems necessary for the maintenance of any priority in the State for the purposes of all or any part or unit of the plan and the future development and completion of it in the public interest.

(Amended by Stats. 1957, Ch. 1932.)






PART 2.1. AGRICULTURAL WATER CONSERVATION AND MANAGEMENT ACT OF 1992

10520

This part shall be known and may be cited as the Agricultural Water Conservation and Management Act of 1992.

(Added by Stats. 1991, Ch. 184, Sec. 1.)



10521

Unless the context otherwise requires, the following definitions govern the construction of this part:

(a) Water conservation means the reduction of the amount of water consumed or irretrievably lost in the process of satisfying beneficial uses which can be achieved either by improving the technology or the method for diverting, transporting, applying, reusing, salvaging, or recovering water, or by implementing other conservation methods.

(b) Efficient water management means reasonable and economically justifiable programs to improve the delivery and use of water for agricultural purposes that will result in water conservation.

(c) Water supplier means the department or other public agency that supplies water for agricultural use.

(Added by Stats. 1991, Ch. 184, Sec. 1.)



10522

A water supplier, individually or in cooperation with other public agencies or persons, may institute a water conservation or efficient water management program, including, but not limited to, all of the following components:

(a) Providing irrigation and other water use management services to persons served by the water supplier, including, but not limited to, all of the following services:

(1) Providing information on historic and current crop water use data for crops grown in the area served by the water supplier, including evapotranspiration and leaching requirements of those crops.

(2) Providing irrigation consulting services to monitor on-farm water use practices and to provide information to improve on-farm water management.

(3) Monitoring salinity to obtain favorable salt balances.

(4) Recommending more efficient techniques for preplanting irrigation of the crop root zone.

(5) Providing evaluations of the operation and efficiency of individual on-farm irrigation systems and animal sanitation systems and similar uses, and making recommendations for improvement of those systems.

(6) Providing irrigation management improvement services during the growing season.

(b) Making physical and structural improvements to the water supplier s delivery system, and aiding in the improvement of on-farm systems, including, but not limited to, all of the following improvements:

(1) Using flow measuring devices in the delivery system and providing to farmers, or assisting farmers in the use of, on-farm flow measurement devices.

(2) Lining ditches and canals or providing pipelines in the supplier s delivery system and helping farmers to take these actions, except where seepage is desirable for groundwater recharge or environmental purposes.

(3) Evaluating the storage, conveyance, and drainage systems of the water supplier and the farmers served by the water supplier and the application systems of the farmers served by the water supplier to maximize efficient water management.

(4) Assisting farmers technically and financially with installation and operation of on-farm conservation equipment if the installation and operation is economically feasible for the water supplier.

(c) Making institutional and operational adjustments, including, but not limited to, all of the following adjustments:

(1) Allowing changes or flexibility in the water contract year to more closely fit water-use characteristics of the crops being grown.

(2) Establishing a pricing structure for water delivered to encourage conservation.

(3) Maximizing flexibility, to the extent economically and otherwise feasible, in water delivery to farmers to enable them to optimize their irrigation efficiency.

(4) Developing education programs for farmers relating to on-farm conservation.

(5) Promoting or developing conjunctive use programs for use of groundwater and surface water.

(6) Encouraging voluntary exchanges of water between water suppliers which have surplus water and suppliers which have a water shortage.

(Added by Stats. 1991, Ch. 184, Sec. 1.)



10523

In formulating a water conservation or efficient water management program, a water supplier may take into account the positive or negative effect of the program, or any of its parts, on other factors, including, but not limited to, all of the following:

(a) The productivity of agricultural land served by the water supplier or other lands.

(b) The quality of groundwater or surface water.

(c) Fish and wildlife or other environmental values.

(d) Recreational uses.

(e) Surface and subsurface drainage discharge.

(f) The salt balance.

(g) Groundwater overdrafting.

(h) Peak and total energy use.

(i) The cost of water and the economics of farming.

(j) Water supply to other users.

(Added by Stats. 1991, Ch. 184, Sec. 1.)






PART 2.2. INTEGRATED REGIONAL WATER MANAGEMENT PLANS

CHAPTER 1. Short Title

10530

This part shall be known and may be cited as the Integrated Regional Water Management Planning Act.

(Repealed and added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 5. Effective March 1, 2009.)






CHAPTER 2. Legislative Findings and Declarations

10531

The Legislature finds and declares all of the following:

(a) Water is a valuable natural resource in California, and should be managed to ensure the availability of sufficient supplies to meet the state s agricultural, domestic, industrial, and environmental needs. It is the intent of the Legislature to encourage local agencies to work cooperatively to manage their available local and imported water supplies to improve the quality, quantity, and reliability of those supplies.

(b) Local agencies can realize efficiencies by coordinating and integrating their assets and seeking mutual solutions to water management issues.

(c) The reliability of water supplies can be significantly improved by diversifying water portfolios, taking advantage of local and regional opportunities, and considering a broad variety of water management strategies as described in the California Water Plan.

(d) The implementation of this part will facilitate the development of integrated regional water management plans, thereby assisting each region of the state to improve water supply reliability, water quality, and environmental stewardship to meet current and future needs.

(e) Water management is integrally linked to public health and the health of all natural resources within our watersheds. It is the intent of the Legislature that water management strategies and projects are carried out in a way that promotes these important public values.

(Repealed and added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 5. Effective March 1, 2009.)



10531.5

It is the intent of the Legislature to encourage collaboration among mutual water companies that operate public water systems in the City of Maywood to create a public agency that can consolidate drinking water services for the people and businesses of that city.

(Added by Stats. 2013, Ch. 633, Sec. 6. Effective January 1, 2014.)






CHAPTER 3. Definitions

10532

Unless the context otherwise requires, the definitions set forth in this chapter govern the construction of this part.

(Repealed and added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 5. Effective March 1, 2009.)



10533

Basin plan means a water quality control plan developed pursuant to Section 13240.

(Repealed and added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 5. Effective March 1, 2009.)



10534

Integrated regional water management plan means a comprehensive plan for a defined geographic area, the specific development, content, and adoption of which shall satisfy requirements developed pursuant to this part. At a minimum, an integrated regional water management plan describes the major water-related objectives and conflicts within a region, considers a broad variety of water management strategies, identifies the appropriate mix of water demand and supply management alternatives, water quality protections, and environmental stewardship actions to provide long-term, reliable, and high-quality water supply and protect the environment, and identifies disadvantaged communities in the region and takes the water-related needs of those communities into consideration.

(Repealed and added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 5. Effective March 1, 2009.)



10535

Local agency means any city, county, city and county, special district, joint powers authority, or other political subdivision of the state, a public utility as defined in Section 216 of the Public Utilities Code, or a mutual water company as defined in Section 2725 of the Public Utilities Code.

(Repealed and added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 5. Effective March 1, 2009.)



10536

Plan means an integrated regional water management plan.

(Repealed and added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 5. Effective March 1, 2009.)



10537

Regional projects or programs means projects or programs identified in an integrated regional water management plan that accomplish any of the following:

(a) Reduce water demand through agricultural and urban water use efficiency.

(b) Increase water supplies for any beneficial use through the use of any of the following, or other, means:

(1) Groundwater storage and conjunctive water management.

(2) Desalination.

(3) Precipitation enhancement.

(4) Water recycling.

(5) Regional and local surface storage.

(6) Water-use efficiency.

(7) Stormwater management.

(c) Improve operational efficiency and water supply reliability, including conveyance facilities, system reoperation, and water transfers.

(d) Improve water quality, including drinking water treatment and distribution, groundwater and aquifer remediation, matching water quality to water use, wastewater treatment, water pollution prevention, and management of urban and agricultural runoff.

(e) Improve resource stewardship, including agricultural lands stewardship, ecosystem restoration, flood plain management, recharge area protection, urban land use management, groundwater management, water-dependent recreation, fishery restoration, including fish passage improvement, and watershed management.

(f) Improve flood management through structural and nonstructural means, or by any other means.

(Repealed and added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 5. Effective March 1, 2009.)



10538

Regional reports or studies means reports or studies relating to any of the matters described in subdivisions (a) to (f), inclusive, of Section 10537, that are identified in an integrated regional water management plan.

(Added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 5. Effective March 1, 2009.)



10539

Regional water management group means a group in which three or more local agencies, at least two of which have statutory authority over water supply or water management, as well as those other persons who may be necessary for the development and implementation of a plan that meets the requirements in Sections 10540 and 10541, participate by means of a joint powers agreement, memorandum of understanding, or other written agreement, as appropriate, that is approved by the governing bodies of those local agencies.

(Added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 5. Effective March 1, 2009.)






CHAPTER 4. Integrated Regional Water Management Plans

10540

(a) A regional water management group may prepare and adopt an integrated regional water management plan in accordance with this part.

(b) A regional water management group may coordinate its planning activities to address or incorporate all or part of any of the following actions of its members into its plan:

(1) Groundwater management planning pursuant to Part 2.75 (commencing with Section 10750) or other specific groundwater management authority.

(2) Urban water management planning pursuant to Part 2.6 (commencing with Section 10610).

(3) The preparation of a water supply assessment required pursuant to Part 2.10 (commencing with Section 10910).

(4) Agricultural water management planning pursuant to Part 2.8 (commencing with Section 10800).

(5) City and county general planning pursuant to Section 65350 of the Government Code.

(6) Stormwater resource planning that is undertaken pursuant to Part 2.3 (commencing with Section 10560).

(7) Other water resource management planning, including flood protection, watershed management planning, and multipurpose program planning.

(c) At a minimum, all plans shall address all of the following:

(1) Protection and improvement of water supply reliability, including identification of feasible agricultural and urban water use efficiency strategies.

(2) Identification and consideration of the drinking water quality of communities within the area of the plan.

(3) Protection and improvement of water quality within the area of the plan, consistent with the relevant basin plan.

(4) Identification of any significant threats to groundwater resources from overdrafting.

(5) Protection, restoration, and improvement of stewardship of aquatic, riparian, and watershed resources within the region.

(6) Protection of groundwater resources from contamination.

(7) Identification and consideration of the water-related needs of disadvantaged communities in the area within the boundaries of the plan.

(d) This section does not obligate a local agency to fund the implementation of any project or program.

(Amended by Stats. 2009, Ch. 620, Sec. 2. Effective January 1, 2010.)



10541

(a) The department shall develop project solicitation and evaluation guidelines for the application of funds made available pursuant to Section 75026 of the Public Resources Code, to enable broad and diverse participation in integrated regional water management plan development and refinement.

(b) The department shall conduct two public meetings to consider public comments prior to finalizing the guidelines. The department shall publish the draft solicitation and evaluation guidelines on its Internet Web site at least 30 days before the public meetings. One meeting shall be conducted at a location in northern California and one meeting shall be conducted at a location in southern California. Upon adoption, the department shall transmit copies of the guidelines to the fiscal committees and the appropriate policy committees of the Legislature. To the extent feasible, each state agency shall provide outreach to disadvantaged communities to promote access to and participation in those meetings.

(c) The department shall consult with the board, the California regional water quality control boards, the State Department of Public Health, the Department of Fish and Game, the California Bay-Delta Authority or its successor, and other state agencies with water management responsibility and authority in the development of the guidelines.

(d) The department may periodically review and update the guidelines to accommodate changes in funding sources, statutory requirements, new commonly accepted management practices, and changes in state water management policy. Any guideline changes shall be made with appropriate consultation with other state agencies and public review pursuant to subdivisions (b) and (c).

(e) The guidelines shall require that integrated regional water management plans include all of the following:

(1) Consideration of all of the resource management strategies identified in the California Water Plan, as updated by department Bulletin No. 160-2005 and future updates.

(2) Consideration of objectives in the appropriate basin plan or plans and strategies to meet applicable water quality standards.

(3) Description of the major water-related objectives and conflicts within a region.

(4) Measurable regional objectives and criteria for developing regional project priorities.

(5) An integrated, collaborative, multibenefit approach to selection and design of projects and programs.

(6) Identification and consideration of the water-related needs of disadvantaged communities in the area within the boundaries of the plan.

(7) Performance measures and monitoring to demonstrate progress toward meeting regional objectives.

(8) A plan for implementation and financing of identified projects and programs.

(9) Consideration of greenhouse gas emissions of identified programs and projects.

(10) Evaluation of the adaptability to climate change of water management systems in the region.

(11) Documentation of data and technical analyses used in the development of the plan.

(12) A process to disseminate data and information related to the development and implementation of the plan.

(13) A process to coordinate water management projects and activities of participating local agencies and local stakeholders to avoid conflicts and take advantage of efficiencies.

(14) Any other matters identified by the department.

(f) The guidelines shall include standards for identifying a region for the purpose of developing or modifying an integrated regional water management plan. At a minimum, a region shall be a contiguous geographic area encompassing the service areas of multiple local agencies, and shall be defined to maximize opportunities for integration of water management activities. The department shall develop a process to approve the composition of a region for the purposes of Sections 75026, 75027, and 75028 of the Public Resources Code.

(g) The guidelines shall require that the development and implementation of an integrated regional water management plan include a public process that provides outreach and an opportunity to participate in plan development and implementation to appropriate local agencies and stakeholders, as applicable to the region, including all of the following:

(1) Wholesale and retail water purveyors, including a local agency, mutual water company, or a water corporation as defined in Section 241 of the Public Utilities Code.

(2) Wastewater agencies.

(3) Flood control agencies.

(4) Municipal and county governments and special districts.

(5) Electrical corporations, as defined in Section 218 of the Public Utilities Code.

(6) Native American tribes that have lands within the region.

(7) Self-supplied water users, including agricultural, industrial, residential, park districts, school districts, colleges and universities, and others.

(8) Environmental stewardship organizations, including watershed groups, fishing groups, land conservancies, and environmental groups.

(9) Community organizations, including landowner organizations, taxpayer groups, and recreational interests.

(10) Industry organizations representing agriculture, developers, and other industries appropriate to the region.

(11) State, federal, and regional agencies or universities, with specific responsibilities or knowledge within the region.

(12) Disadvantaged community members and representatives, including environmental justice organizations, neighborhood councils, and social justice organizations.

(13) Any other interested groups appropriate to the region.

(h) The guidelines shall require integrated regional water management plans to be developed through a collaborative process that makes public both of the following:

(1) The process by which decisions are made in consultation with the persons or entities identified in subdivision (g).

(2) The manner in which a balance of interested persons or entities representing different sectors and interests listed in subdivision (g) have been or will be engaged in the process described in this subdivision, regardless of their ability to contribute financially to the plan.

(i) The guidelines shall provide for a process for the development, periodic review, updating, and amending of integrated regional water management plans. The department shall establish eligibility requirements for the project funding, that provide sufficient time for the updating of plans as necessary to reflect changes in the guidelines.

(Repealed and added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 5. Effective March 1, 2009.)



10543

(a) A regional water management group proposing to prepare an integrated regional water management plan shall publish a notice of intention to prepare the plan in accordance with Section 6066 of the Government Code.

(b) For the purposes of carrying out this part, the regional water management group shall make available to the public the documentation prepared pursuant to subdivision (g) of Section 10541 describing the manner in which interested parties may participate in developing the integrated regional water management plan.

(c) Upon the completion of the integrated regional water management plan, the regional water management group shall publish a notice of intention to adopt the plan in accordance with Section 6066 of the Government Code and shall adopt the plan in a public meeting of its governing board.

(Repealed and added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 5. Effective March 1, 2009.)






CHAPTER 5. Funding for Qualified Projects and Programs

10544

When selecting projects and programs pursuant to Division 24 (commencing with Section 78500), Division 26 (commencing with Section 79000), Division 26.5 (commencing with Section 79500), or pursuant to any grant funding authorized on or after January 1, 2009, for water management activities, the department, the board, the State Department of Public Health, and the California Bay-Delta Authority or its successor, as appropriate, shall include in any set of criteria used to select projects and programs for funding, a criterion that provides a preference for regional projects or programs.

(Added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 5. Effective March 1, 2009.)



10546

An integrated regional water management plan prepared pursuant to this part shall be eligible for funding pursuant to Section 75026 of the Public Resources Code, and for any funding authorized on or after January 1, 2009, that is allocated specifically for implementation of integrated regional water management.

(Repealed and added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 5. Effective March 1, 2009.)



10547

This part does not prohibit the department from implementing Section 75026 of the Public Resources Code by using existing integrated regional water management guidelines in accordance with subdivision (d) of Section 75026 of the Public Resources Code.

(Added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 5. Effective March 1, 2009.)






CHAPTER 6. Miscellaneous

10548

This part does not affect any powers granted to a local agency by any other law.

(Added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 5. Effective March 1, 2009.)



10549

This part does not authorize a regional water management group to define, or otherwise determine, the water rights of any person.

(Added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 5. Effective March 1, 2009.)



10550

The plan or project shall not be funded pursuant to this part if it would fund activities inconsistent with applicable state and federal water quality laws.

(Added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 5. Effective March 1, 2009.)









PART 2.3. STORMWATER RESOURCE PLANNING

10560

This part shall be known and may be cited as The Stormwater Resource Planning Act.

(Added by Stats. 2009, Ch. 620, Sec. 3. Effective January 1, 2010.)



10561

The Legislature hereby finds and declares all of the following:

(a) In many parts of the state stormwater is a source of surface water and groundwater contamination, contributing to a loss of usable water supplies, and the pollution and impairment of rivers, lakes, streams, and coastal waters.

(b) Improved management of stormwater, including, but not limited to, pollution prevention and source control, can improve water quality and increase water supplies for beneficial uses and the environment.

(c) Most of California s current stormwater drainage systems are designed to capture and convey water away from people and property rather than capturing that water for beneficial uses.

(d) Historical patterns of precipitation are predicted to change and an increasing amount of California s water is predicted to fall not as snow in the mountains, but as rain in other areas of the state. This will likely have a profound and transforming effect on California s hydrologic cycle and much of that water will no longer be captured by California s reservoirs, many of which are located to capture snow melt.

(e) Stormwater, properly managed, can contribute significantly to local water supplies through onsite storage and reuse, or letting it percolate into the ground to recharge groundwater, thereby increasing available supplies of drinking water.

(f) New developments and redevelopments should be designed to be consistent with low-impact development principles to improve the retention, reuse, and percolation of stormwater onsite.

(g) Stormwater can be managed to achieve environmental and societal benefits such as wetland creation, riverside habitats, instream flows, and an increase in urban green space.

(h) Stormwater management through multiobjective projects can achieve additional benefits, including augmenting recreation opportunities for communities, increased tree canopy, reduced urban heat island effect, and improved air quality.

(Added by Stats. 2009, Ch. 620, Sec. 3. Effective January 1, 2010.)



10562

(a) A city, county, or special district, either individually or jointly, may develop a stormwater resource plan pursuant to this part.

(b) Stormwater resource plans shall:

(1) Be developed on a watershed basis.

(2) Provide for multiple benefit project design to maximize water supply, water quality, and environmental and other community benefits.

(3) Provide for community participation in plan development and implementation.

(4) Be consistent with, and assist in, compliance with total maximum daily load (TMDL) implementation plans and applicable national pollutant discharge elimination system (NPDES) permits.

(5) Be consistent with all applicable waste discharge permits.

(6) Be consistent with any applicable integrated regional water management plan.

(c) The proposed or adopted plan shall meet the standards outlined in this section. The plan need not be referred to as a stormwater resource plan. Existing planning documents may be utilized as a functionally equivalent plan, including, but not limited to, watershed management plans, integrated resource plans, urban water management plans, or similar plans. If a planning document does not meet the standards of this section, a collection of local and regional plans may constitute a functional equivalent.

(d) Stormwater resource plans shall identify all of the following:

(1) Opportunities to augment local water supply through groundwater recharge or storage for beneficial reuse of stormwater.

(2) Opportunities for source control for both pollution and stormwater runoff volume, onsite and local infiltration, and reuse of stormwater.

(3) Projects to reestablish natural water drainage treatment and infiltration systems, or mimic natural system functions to the maximum extent feasible.

(4) Opportunities to develop or enhance habitat and open space through stormwater management, including wetlands, riverside habitats, parkways, and parks.

(5) Design criteria and best management practices to prevent stormwater pollution and increase effective stormwater management for new and upgraded infrastructure and residential, commercial, industrial, and public development. These design criteria and best management practices shall accomplish all of the following:

(A) Reduce effective impermeability within a watershed by creating permeable surfaces and directing stormwater to permeable surfaces, retention basins, cisterns, and other storage for beneficial reuse.

(B) Increase water storage for beneficial use through a variety of on-site storage techniques.

(C) Increase groundwater supplies through infiltration, where appropriate and feasible.

(D) Support low-impact development for new and upgraded infrastructure and development using low-impact techniques.

(6) Activities that generate or contribute to the pollution of stormwater, or that impair the effective beneficial use of stormwater.

(7) Projects and programs to ensure the effective implementation of the stormwater resource plan pursuant to this part and achieve multiple benefits.

(8) Ordinances or other mechanisms necessary to ensure the effective implementation of the stormwater resource plan pursuant to this part.

(Added by Stats. 2009, Ch. 620, Sec. 3. Effective January 1, 2010.)



10563

(a) Nothing in this part interferes with or prevents the exercise of authority by a public agency to carry out its programs, projects, or responsibilities.

(b) Nothing in this part affects requirements imposed under any other provision of law.

(Added by Stats. 2009, Ch. 620, Sec. 3. Effective January 1, 2010.)



10564

For purposes of this part, low-impact development means new development or redevelopment projects that employ natural and constructed features that reduce the rate of stormwater runoff, filter out pollutants, facilitate stormwater storage onsite, infiltrate stormwater into the ground to replenish groundwater supplies, or improve the quality of receiving groundwater and surface water.

(Added by Stats. 2009, Ch. 620, Sec. 3. Effective January 1, 2010.)






PART 2.4. Rainwater Capture Act of 2012

10570

This part shall be known, and may be cited, as the Rainwater Capture Act of 2012.

(Added by Stats. 2012, Ch. 537, Sec. 2. Effective January 1, 2013.)



10571

The Legislature finds and declares all of the following:

(a) As California has grown and developed, the amount of stormwater flowing off buildings, parking lots, roads, and other impervious surfaces into surface water streams, flood channels, and storm sewers has increased, thereby reducing the volume of water allowed to infiltrate into groundwater aquifers and increasing water and pollution flowing to the ocean and other surface waters. At the same time, recurring droughts and water shortages in California have made local water supply augmentation and water conservation efforts a priority.

(b) Historical patterns of precipitation are predicted to change, with two major implications for water supply. First, an increasing amount of California s water is predicted to fall not as snow in the mountains, but as rain in other areas of the state. This will likely have a profound and transforming effect on California s hydrologic cycle and much of that water will no longer be captured by California s reservoirs, many of which are located to capture snowmelt. Second, runoff resulting from snowmelt is predicted to occur progressively earlier in the year, and reservoirs operated for flood control purposes must release water early in the season to protect against later storms, thereby reducing the amount of early season snowmelt that can be stored.

(c) Rainwater and stormwater, captured and properly managed, can contribute significantly to local water supplies by infiltrating and recharging groundwater aquifers, thereby increasing available supplies of drinking water. In addition, the onsite capture, storage, and use of rainwater for nonpotable uses significantly reduces demand for potable water, contributing to the statutory objective of a 20-percent reduction in urban per capita water use in California by December 31, 2020.

(d) Expanding opportunities for rainwater capture to augment water supply will require efforts at all levels, from individual landowners to state and local agencies and watershed managers.

(Added by Stats. 2012, Ch. 537, Sec. 2. Effective January 1, 2013.)



10572

Nothing in this part shall be construed to do any of the following:

(a) Alter or impair any existing rights.

(b) Change existing water rights law.

(c) Authorize a landscape contractor to engage in or perform activities that require a license pursuant to the Professional Engineers Act (Chapter 7 (commencing with Section 6700) of Division 3 of the Business and Professions Code).

(d) Impair the authority of the California Building Standards Commission to adopt and implement building standards for rainwater capture systems pursuant to existing law.

(e) Affect use of rainwater on agricultural lands.

(f) Impair the authority of a water supplier pursuant to Subchapter 1 of Chapter 5 of Division 1 of Title 17 of the California Code of Regulations.

(Added by Stats. 2012, Ch. 537, Sec. 2. Effective January 1, 2013.)



10573

Solely for the purposes of this part, and unless the context otherwise requires, the following definitions govern the construction of this part:

(a) Developed or developing lands means lands that have one or more of the characteristics described in subparagraphs (A) to (C), inclusive, of paragraph (4) of subdivision (b) of Section 56375.3 of the Government Code.

(b) Rain barrel system is a type of rainwater capture system that does not use electricity or a water pump and is not connected to or reliant on a potable water system.

(c) Rainwater means precipitation on any public or private parcel that has not entered an offsite storm drain system or channel, a flood control channel, or any other stream channel, and has not previously been put to beneficial use.

(d) Rainwater capture system means a facility designed to capture, retain, and store rainwater flowing off a building rooftop for subsequent onsite use.

(e) Stormwater means temporary surface water runoff and drainage generated by immediately preceding storms. This definition shall be interpreted consistent with the definition of stormwater in Section 122.26 of Title 40 of the Code of Federal Regulations.

(Added by Stats. 2012, Ch. 537, Sec. 2. Effective January 1, 2013.)



10574

Use of rainwater collected from rooftops does not require a water right permit pursuant to Section 1201.

(Added by Stats. 2012, Ch. 537, Sec. 2. Effective January 1, 2013.)






PART 2.5. SOUTH FORK AMERICAN RIVER

10600

The Legislature hereby finds and declares that there is an increasing conflict between water development projects and instream beneficial uses such as rafting, swimming, and fishing on the South Fork of the American River between Chili Bar Reservoir and the Salmon Falls Bridge. The Legislature further finds and declares that the state should make reasonable efforts to find solutions to this conflict which will satisfy local water needs while continuing instream beneficial uses.

(Added by Stats. 1982, Ch. 1472, Sec. 1.)



10601

Where a potentially economically viable water supply development on the South Fork of the American River between Chili Bar Reservoir and the Salmon Falls Bridge which will meet local water needs would eliminate or substantially impair significant instream beneficial uses of water, the department may undertake cooperative studies with equal state-local cost sharing to determine whether there is an alternative solution which will meet the local water needs from a different source or location and which will preserve most or all of the instream beneficial uses on that part of the south fork.

(Added by Stats. 1982, Ch. 1472, Sec. 1.)



10602

The department, with regard to the South Fork of the American River between Chili Bar Reservoir and the Salmon Falls Bridge, may recommend to the Legislature that state financial assistance be provided (1) where it is necessary to make the alternative solution financially attractive to the local area compared to the development which would eliminate or substantially impair the significant instream beneficial uses, and (2) where the value of the instream beneficial uses that would be preserved are greater than the proposed state financial assistance.

(Added by Stats. 1982, Ch. 1472, Sec. 1.)



10603

In undertaking studies pursuant to this part, the department shall take into consideration the potential necessity to produce hydroelectric energy to pay for future water supplies.

(Added by Stats. 1982, Ch. 1472, Sec. 1.)



10604

The department shall undertake cooperative studies pursuant to this part for the following:

(a) The Georgetown Divide Public Utility District and the South Fork of the American River between Chili Bar Reservoir and Salmon Falls Bridge.

(Added by Stats. 1982, Ch. 1472, Sec. 1.)



10605

Where the state provides financial assistance to implement or assist in the implementation of an alternative solution, the State Water Resources Control Board, in considering a subsequent permit or license to be issued for a project on the stretch of river where the preserved instream beneficial uses occur, shall give great weight to the preservation of the instream beneficial uses preserved as a result of the state financial assistance.

(Added by Stats. 1982, Ch. 1472, Sec. 1.)



10606

If the instream beneficial uses on the South Fork of the American River between Chili Bar Reservoir and the Salmon Falls Bridge preserved by the state financial assistance will be reduced by a subsequent permit or license issued for a project on the stretch of river where the preserved instream beneficial uses occur, the board shall require as a condition of issuance of the permit or license that the recipient repay the amount of the state assistance, or proportionate amounts thereof as determined by the board, including interest at the rate earned by the Pooled Money Investment Account to the fund from which the financial assistance was appropriated.

(Added by Stats. 1982, Ch. 1472, Sec. 1.)



10607

The Legislature finds and declares that the circumstances which resulted in the enactment of this part are unique and therefore this part shall not be considered a precedent.

(Added by Stats. 1982, Ch. 1472, Sec. 1.)






PART 2.55. SUSTAINABLE WATER USE AND DEMAND REDUCTION

CHAPTER 1. General Declarations and Policy

10608

The Legislature finds and declares all of the following:

(a) Water is a public resource that the California Constitution protects against waste and unreasonable use.

(b) Growing population, climate change, and the need to protect and grow California s economy while protecting and restoring our fish and wildlife habitats make it essential that the state manage its water resources as efficiently as possible.

(c) Diverse regional water supply portfolios will increase water supply reliability and reduce dependence on the Delta.

(d) Reduced water use through conservation provides significant energy and environmental benefits, and can help protect water quality, improve streamflows, and reduce greenhouse gas emissions.

(e) The success of state and local water conservation programs to increase efficiency of water use is best determined on the basis of measurable outcomes related to water use or efficiency.

(f) Improvements in technology and management practices offer the potential for increasing water efficiency in California over time, providing an essential water management tool to meet the need for water for urban, agricultural, and environmental uses.

(g) The Governor has called for a 20 percent per capita reduction in urban water use statewide by 2020.

(h) The factors used to formulate water use efficiency targets can vary significantly from location to location based on factors including weather, patterns of urban and suburban development, and past efforts to enhance water use efficiency.

(i) Per capita water use is a valid measure of a water provider s efforts to reduce urban water use within its service area. However, per capita water use is less useful for measuring relative water use efficiency between different water providers. Differences in weather, historical patterns of urban and suburban development, and density of housing in a particular location need to be considered when assessing per capita water use as a measure of efficiency.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 1. Effective February 3, 2010.)



10608.4

It is the intent of the Legislature, by the enactment of this part, to do all of the following:

(a) Require all water suppliers to increase the efficiency of use of this essential resource.

(b) Establish a framework to meet the state targets for urban water conservation identified in this part and called for by the Governor.

(c) Measure increased efficiency of urban water use on a per capita basis.

(d) Establish a method or methods for urban retail water suppliers to determine targets for achieving increased water use efficiency by the year 2020, in accordance with the Governor s goal of a 20-percent reduction.

(e) Establish consistent water use efficiency planning and implementation standards for urban water suppliers and agricultural water suppliers.

(f) Promote urban water conservation standards that are consistent with the California Urban Water Conservation Council s adopted best management practices and the requirements for demand management in Section 10631.

(g) Establish standards that recognize and provide credit to water suppliers that made substantial capital investments in urban water conservation since the drought of the early 1990s.

(h) Recognize and account for the investment of urban retail water suppliers in providing recycled water for beneficial uses.

(i) Require implementation of specified efficient water management practices for agricultural water suppliers.

(j) Support the economic productivity of California s agricultural, commercial, and industrial sectors.

(k) Advance regional water resources management.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 1. Effective February 3, 2010.)



10608.8

(a) (1) Water use efficiency measures adopted and implemented pursuant to this part or Part 2.8 (commencing with Section 10800) are water conservation measures subject to the protections provided under Section 1011.

(2) Because an urban agency is not required to meet its urban water use target until 2020 pursuant to subdivision (b) of Section 10608.24, an urban retail water supplier s failure to meet those targets shall not establish a violation of law for purposes of any state administrative or judicial proceeding prior to January 1, 2021. Nothing in this paragraph limits the use of data reported to the department or the board in litigation or an administrative proceeding. This paragraph shall become inoperative on January 1, 2021.

(3) To the extent feasible, the department and the board shall provide for the use of water conservation reports required under this part to meet the requirements of Section 1011 for water conservation reporting.

(b) This part does not limit or otherwise affect the application of Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), Chapter 4.5 (commencing with Section 11400), and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) This part does not require a reduction in the total water used in the agricultural or urban sectors, because other factors, including, but not limited to, changes in agricultural economics or population growth may have greater effects on water use. This part does not limit the economic productivity of California s agricultural, commercial, or industrial sectors.

(d) The requirements of this part do not apply to an agricultural water supplier that is a party to the Quantification Settlement Agreement, as defined in subdivision (a) of Section 1 of Chapter 617 of the Statutes of 2002, during the period within which the Quantification Settlement Agreement remains in effect. After the expiration of the Quantification Settlement Agreement, to the extent conservation water projects implemented as part of the Quantification Settlement Agreement remain in effect, the conserved water created as part of those projects shall be credited against the obligations of the agricultural water supplier pursuant to this part.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 1. Effective February 3, 2010.)






CHAPTER 2. Definitions

10608.12

Unless the context otherwise requires, the following definitions govern the construction of this part:

(a) Agricultural water supplier means a water supplier, either publicly or privately owned, providing water to 10,000 or more irrigated acres, excluding recycled water. Agricultural water supplier includes a supplier or contractor for water, regardless of the basis of right, that distributes or sells water for ultimate resale to customers. Agricultural water supplier does not include the department.

(b) Base daily per capita water use means any of the following:

(1) The urban retail water supplier s estimate of its average gross water use, reported in gallons per capita per day and calculated over a continuous 10-year period ending no earlier than December 31, 2004, and no later than December 31, 2010.

(2) For an urban retail water supplier that meets at least 10 percent of its 2008 measured retail water demand through recycled water that is delivered within the service area of an urban retail water supplier or its urban wholesale water supplier, the urban retail water supplier may extend the calculation described in paragraph (1) up to an additional five years to a maximum of a continuous 15-year period ending no earlier than December 31, 2004, and no later than December 31, 2010.

(3) For the purposes of Section 10608.22, the urban retail water supplier s estimate of its average gross water use, reported in gallons per capita per day and calculated over a continuous five-year period ending no earlier than December 31, 2007, and no later than December 31, 2010.

(c) Baseline commercial, industrial, and institutional water use means an urban retail water supplier s base daily per capita water use for commercial, industrial, and institutional users.

(d) Commercial water user means a water user that provides or distributes a product or service.

(e) Compliance daily per capita water use means the gross water use during the final year of the reporting period, reported in gallons per capita per day.

(f) Disadvantaged community means a community with an annual median household income that is less than 80 percent of the statewide annual median household income.

(g) Gross water use means the total volume of water, whether treated or untreated, entering the distribution system of an urban retail water supplier, excluding all of the following:

(1) Recycled water that is delivered within the service area of an urban retail water supplier or its urban wholesale water supplier.

(2) The net volume of water that the urban retail water supplier places into long-term storage.

(3) The volume of water the urban retail water supplier conveys for use by another urban water supplier.

(4) The volume of water delivered for agricultural use, except as otherwise provided in subdivision (f) of Section 10608.24.

(h) Industrial water user means a water user that is primarily a manufacturer or processor of materials as defined by the North American Industry Classification System code sectors 31 to 33, inclusive, or an entity that is a water user primarily engaged in research and development.

(i) Institutional water user means a water user dedicated to public service. This type of user includes, among other users, higher education institutions, schools, courts, churches, hospitals, government facilities, and nonprofit research institutions.

(j) Interim urban water use target means the midpoint between the urban retail water supplier s base daily per capita water use and the urban retail water supplier s urban water use target for 2020.

(k) Locally cost effective means that the present value of the local benefits of implementing an agricultural efficiency water management practice is greater than or equal to the present value of the local cost of implementing that measure.

(l) Process water means water used for producing a product or product content or water used for research and development, including, but not limited to, continuous manufacturing processes, water used for testing and maintaining equipment used in producing a product or product content, and water used in combined heat and power facilities used in producing a product or product content. Process water does not mean incidental water uses not related to the production of a product or product content, including, but not limited to, water used for restrooms, landscaping, air conditioning, heating, kitchens, and laundry.

(m) Recycled water means recycled water, as defined in subdivision (n) of Section 13050, that is used to offset potable demand, including recycled water supplied for direct use and indirect potable reuse, that meets the following requirements, where applicable:

(1) For groundwater recharge, including recharge through spreading basins, water supplies that are all of the following:

(A) Metered.

(B) Developed through planned investment by the urban water supplier or a wastewater treatment agency.

(C) Treated to a minimum tertiary level.

(D) Delivered within the service area of an urban retail water supplier or its urban wholesale water supplier that helps an urban retail water supplier meet its urban water use target.

(2) For reservoir augmentation, water supplies that meet the criteria of paragraph (1) and are conveyed through a distribution system constructed specifically for recycled water.

(n) Regional water resources management means sources of supply resulting from watershed-based planning for sustainable local water reliability or any of the following alternative sources of water:

(1) The capture and reuse of stormwater or rainwater.

(2) The use of recycled water.

(3) The desalination of brackish groundwater.

(4) The conjunctive use of surface water and groundwater in a manner that is consistent with the safe yield of the groundwater basin.

(o) Reporting period means the years for which an urban retail water supplier reports compliance with the urban water use targets.

(p) Urban retail water supplier means a water supplier, either publicly or privately owned, that directly provides potable municipal water to more than 3,000 end users or that supplies more than 3,000 acre-feet of potable water annually at retail for municipal purposes.

(q) Urban water use target means the urban retail water supplier s targeted future daily per capita water use.

(r) Urban wholesale water supplier, means a water supplier, either publicly or privately owned, that provides more than 3,000 acre-feet of water annually at wholesale for potable municipal purposes.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 1. Effective February 3, 2010.)






CHAPTER 3. Urban Retail Water Suppliers

10608.16

(a) The state shall achieve a 20-percent reduction in urban per capita water use in California on or before December 31, 2020.

(b) The state shall make incremental progress towards the state target specified in subdivision (a) by reducing urban per capita water use by at least 10 percent on or before December 31, 2015.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 1. Effective February 3, 2010.)



10608.20

(a) (1) Each urban retail water supplier shall develop urban water use targets and an interim urban water use target by July 1, 2011. Urban retail water suppliers may elect to determine and report progress toward achieving these targets on an individual or regional basis, as provided in subdivision (a) of Section 10608.28, and may determine the targets on a fiscal year or calendar year basis.

(2) It is the intent of the Legislature that the urban water use targets described in paragraph (1) cumulatively result in a 20-percent reduction from the baseline daily per capita water use by December 31, 2020.

(b) An urban retail water supplier shall adopt one of the following methods for determining its urban water use target pursuant to subdivision (a):

(1) Eighty percent of the urban retail water supplier s baseline per capita daily water use.

(2) The per capita daily water use that is estimated using the sum of the following performance standards:

(A) For indoor residential water use, 55 gallons per capita daily water use as a provisional standard. Upon completion of the department s 2016 report to the Legislature pursuant to Section 10608.42, this standard may be adjusted by the Legislature by statute.

(B) For landscape irrigated through dedicated or residential meters or connections, water efficiency equivalent to the standards of the Model Water Efficient Landscape Ordinance set forth in Chapter 2.7 (commencing with Section 490) of Division 2 of Title 23 of the California Code of Regulations, as in effect the later of the year of the landscape s installation or 1992. An urban retail water supplier using the approach specified in this subparagraph shall use satellite imagery, site visits, or other best available technology to develop an accurate estimate of landscaped areas.

(C) For commercial, industrial, and institutional uses, a 10-percent reduction in water use from the baseline commercial, industrial, and institutional water use by 2020.

(3) Ninety-five percent of the applicable state hydrologic region target, as set forth in the state s draft 20x2020 Water Conservation Plan (dated April 30, 2009). If the service area of an urban water supplier includes more than one hydrologic region, the supplier shall apportion its service area to each region based on population or area.

(4) A method that shall be identified and developed by the department, through a public process, and reported to the Legislature no later than December 31, 2010. The method developed by the department shall identify per capita targets that cumulatively result in a statewide 20-percent reduction in urban daily per capita water use by December 31, 2020. In developing urban daily per capita water use targets, the department shall do all of the following:

(A) Consider climatic differences within the state.

(B) Consider population density differences within the state.

(C) Provide flexibility to communities and regions in meeting the targets.

(D) Consider different levels of per capita water use according to plant water needs in different regions.

(E) Consider different levels of commercial, industrial, and institutional water use in different regions of the state.

(F) Avoid placing an undue hardship on communities that have implemented conservation measures or taken actions to keep per capita water use low.

(c) If the department adopts a regulation pursuant to paragraph (4) of subdivision (b) that results in a requirement that an urban retail water supplier achieve a reduction in daily per capita water use that is greater than 20 percent by December 31, 2020, an urban retail water supplier that adopted the method described in paragraph (4) of subdivision (b) may limit its urban water use target to a reduction of not more than 20 percent by December 31, 2020, by adopting the method described in paragraph (1) of subdivision (b).

(d) The department shall update the method described in paragraph (4) of subdivision (b) and report to the Legislature by December 31, 2014. An urban retail water supplier that adopted the method described in paragraph (4) of subdivision (b) may adopt a new urban daily per capita water use target pursuant to this updated method.

(e) An urban retail water supplier shall include in its urban water management plan due in 2010 pursuant to Part 2.6 (commencing with Section 10610) the baseline daily per capita water use, urban water use target, interim urban water use target, and compliance daily per capita water use, along with the bases for determining those estimates, including references to supporting data.

(f) When calculating per capita values for the purposes of this chapter, an urban retail water supplier shall determine population using federal, state, and local population reports and projections.

(g) An urban retail water supplier may update its 2020 urban water use target in its 2015 urban water management plan required pursuant to Part 2.6 (commencing with Section 10610).

(h) (1) The department, through a public process and in consultation with the California Urban Water Conservation Council, shall develop technical methodologies and criteria for the consistent implementation of this part, including, but not limited to, both of the following:

(A) Methodologies for calculating base daily per capita water use, baseline commercial, industrial, and institutional water use, compliance daily per capita water use, gross water use, service area population, indoor residential water use, and landscaped area water use.

(B) Criteria for adjustments pursuant to subdivisions (d) and (e) of Section 10608.24.

(2) The department shall post the methodologies and criteria developed pursuant to this subdivision on its Internet Web site, and make written copies available, by October 1, 2010. An urban retail water supplier shall use the methods developed by the department in compliance with this part.

(i) (1) The department shall adopt regulations for implementation of the provisions relating to process water in accordance with subdivision (l) of Section 10608.12, subdivision (e) of Section 10608.24, and subdivision (d) of Section 10608.26.

(2) The initial adoption of a regulation authorized by this subdivision is deemed to address an emergency, for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted for that purpose from the requirements of subdivision (b) of Section 11346.1 of the Government Code. After the initial adoption of an emergency regulation pursuant to this subdivision, the department shall not request approval from the Office of Administrative Law to readopt the regulation as an emergency regulation pursuant to Section 11346.1 of the Government Code.

(j) (1) An urban retail water supplier is granted an extension to July 1, 2011, for adoption of an urban water management plan pursuant to Part 2.6 (commencing with Section 10610) due in 2010 to allow the use of technical methodologies developed by the department pursuant to paragraph (4) of subdivision (b) and subdivision (h). An urban retail water supplier that adopts an urban water management plan due in 2010 that does not use the methodologies developed by the department pursuant to subdivision (h) shall amend the plan by July 1, 2011, to comply with this part.

(2) An urban wholesale water supplier whose urban water management plan prepared pursuant to Part 2.6 (commencing with Section 10610) was due and not submitted in 2010 is granted an extension to July 1, 2011, to permit coordination between an urban wholesale water supplier and urban retail water suppliers.

(Amended by Stats. 2010, Ch. 295, Sec. 1. Effective January 1, 2011.)



10608.22

Notwithstanding the method adopted by an urban retail water supplier pursuant to Section 10608.20, an urban retail water supplier s per capita daily water use reduction shall be no less than 5 percent of base daily per capita water use as defined in paragraph (3) of subdivision (b) of Section 10608.12. This section does not apply to an urban retail water supplier with a base daily per capita water use at or below 100 gallons per capita per day.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 1. Effective February 3, 2010.)



10608.24

(a) Each urban retail water supplier shall meet its interim urban water use target by December 31, 2015.

(b) Each urban retail water supplier shall meet its urban water use target by December 31, 2020.

(c) An urban retail water supplier s compliance daily per capita water use shall be the measure of progress toward achievement of its urban water use target.

(d) (1) When determining compliance daily per capita water use, an urban retail water supplier may consider the following factors:

(A) Differences in evapotranspiration and rainfall in the baseline period compared to the compliance reporting period.

(B) Substantial changes to commercial or industrial water use resulting from increased business output and economic development that have occurred during the reporting period.

(C) Substantial changes to institutional water use resulting from fire suppression services or other extraordinary events, or from new or expanded operations, that have occurred during the reporting period.

(2) If the urban retail water supplier elects to adjust its estimate of compliance daily per capita water use due to one or more of the factors described in paragraph (1), it shall provide the basis for, and data supporting, the adjustment in the report required by Section 10608.40.

(e) When developing the urban water use target pursuant to Section 10608.20, an urban retail water supplier that has a substantial percentage of industrial water use in its service area may exclude process water from the calculation of gross water use to avoid a disproportionate burden on another customer sector.

(f) (1) An urban retail water supplier that includes agricultural water use in an urban water management plan pursuant to Part 2.6 (commencing with Section 10610) may include the agricultural water use in determining gross water use. An urban retail water supplier that includes agricultural water use in determining gross water use and develops its urban water use target pursuant to paragraph (2) of subdivision (b) of Section 10608.20 shall use a water efficient standard for agricultural irrigation of 100 percent of reference evapotranspiration multiplied by the crop coefficient for irrigated acres.

(2) An urban retail water supplier, that is also an agricultural water supplier, is not subject to the requirements of Chapter 4 (commencing with Section 10608.48), if the agricultural water use is incorporated into its urban water use target pursuant to paragraph (1).

(Amended by Stats. 2010, Ch. 328, Sec. 234. Effective January 1, 2011.)



10608.26

(a) In complying with this part, an urban retail water supplier shall conduct at least one public hearing to accomplish all of the following:

(1) Allow community input regarding the urban retail water supplier s implementation plan for complying with this part.

(2) Consider the economic impacts of the urban retail water supplier s implementation plan for complying with this part.

(3) Adopt a method, pursuant to subdivision (b) of Section 10608.20, for determining its urban water use target.

(b) In complying with this part, an urban retail water supplier may meet its urban water use target through efficiency improvements in any combination among its customer sectors. An urban retail water supplier shall avoid placing a disproportionate burden on any customer sector.

(c) For an urban retail water supplier that supplies water to a United States Department of Defense military installation, the urban retail water supplier s implementation plan for complying with this part shall consider the conservation of that military installation under federal Executive Order 13514.

(d) (1) Any ordinance or resolution adopted by an urban retail water supplier after the effective date of this section shall not require existing customers as of the effective date of this section, to undertake changes in product formulation, operations, or equipment that would reduce process water use, but may provide technical assistance and financial incentives to those customers to implement efficiency measures for process water. This section shall not limit an ordinance or resolution adopted pursuant to a declaration of drought emergency by an urban retail water supplier.

(2) This part shall not be construed or enforced so as to interfere with the requirements of Chapter 4 (commencing with Section 113980) to Chapter 13 (commencing with Section 114380), inclusive, of Part 7 of Division 104 of the Health and Safety Code, or any requirement or standard for the protection of public health, public safety, or worker safety established by federal, state, or local government or recommended by recognized standard setting organizations or trade associations.

(Amended by Stats. 2010, Ch. 257, Sec. 1. Effective January 1, 2011.)



10608.28

(a) An urban retail water supplier may meet its urban water use target within its retail service area, or through mutual agreement, by any of the following:

(1) Through an urban wholesale water supplier.

(2) Through a regional agency authorized to plan and implement water conservation, including, but not limited to, an agency established under the Bay Area Water Supply and Conservation Agency Act (Division 31 (commencing with Section 81300)).

(3) Through a regional water management group as defined in Section 10537.

(4) By an integrated regional water management funding area.

(5) By hydrologic region.

(6) Through other appropriate geographic scales for which computation methods have been developed by the department.

(b) A regional water management group, with the written consent of its member agencies, may undertake any or all planning, reporting, and implementation functions under this chapter for the member agencies that consent to those activities. Any data or reports shall provide information both for the regional water management group and separately for each consenting urban retail water supplier and urban wholesale water supplier.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 1. Effective February 3, 2010.)



10608.32

All costs incurred pursuant to this part by a water utility regulated by the Public Utilities Commission may be recoverable in rates subject to review and approval by the Public Utilities Commission, and may be recorded in a memorandum account and reviewed for reasonableness by the Public Utilities Commission.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 1. Effective February 3, 2010.)



10608.36

Urban wholesale water suppliers shall include in the urban water management plans required pursuant to Part 2.6 (commencing with Section 10610) an assessment of their present and proposed future measures, programs, and policies to help achieve the water use reductions required by this part.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 1. Effective February 3, 2010.)



10608.40

Urban water retail suppliers shall report to the department on their progress in meeting their urban water use targets as part of their urban water management plans submitted pursuant to Section 10631. The data shall be reported using a standardized form developed pursuant to Section 10608.52.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 1. Effective February 3, 2010.)



10608.42

The department shall review the 2015 urban water management plans and report to the Legislature by December 31, 2016, on progress towards achieving a 20-percent reduction in urban water use by December 31, 2020. The report shall include recommendations on changes to water efficiency standards or urban water use targets in order to achieve the 20-percent reduction and to reflect updated efficiency information and technology changes.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 1. Effective February 3, 2010.)



10608.43

The department, in conjunction with the California Urban Water Conservation Council, by April 1, 2010, shall convene a representative task force consisting of academic experts, urban retail water suppliers, environmental organizations, commercial water users, industrial water users, and institutional water users to develop alternative best management practices for commercial, industrial, and institutional users and an assessment of the potential statewide water use efficiency improvement in the commercial, industrial, and institutional sectors that would result from implementation of these best management practices. The taskforce, in conjunction with the department, shall submit a report to the Legislature by April 1, 2012, that shall include a review of multiple sectors within commercial, industrial, and institutional users and that shall recommend water use efficiency standards for commercial, industrial, and institutional users among various sectors of water use. The report shall include, but not be limited to, the following:

(a) Appropriate metrics for evaluating commercial, industrial, and institutional water use.

(b) Evaluation of water demands for manufacturing processes, goods, and cooling.

(c) Evaluation of public infrastructure necessary for delivery of recycled water to the commercial, industrial, and institutional sectors.

(d) Evaluation of institutional and economic barriers to increased recycled water use within the commercial, industrial, and institutional sectors.

(e) Identification of technical feasibility and cost of the best management practices to achieve more efficient water use statewide in the commercial, industrial, and institutional sectors that is consistent with the public interest and reflects past investments in water use efficiency.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 1. Effective February 3, 2010.)



10608.44

Each state agency shall reduce water use at facilities it operates to support urban retail water suppliers in meeting the target identified in Section 10608.16.

(Amended by Stats. 2010, Ch. 328, Sec. 235. Effective January 1, 2011.)






CHAPTER 4. Agricultural Water Suppliers

10608.48

(a) On or before July 31, 2012, an agricultural water supplier shall implement efficient water management practices pursuant to subdivisions (b) and (c).

(b) Agricultural water suppliers shall implement all of the following critical efficient management practices:

(1) Measure the volume of water delivered to customers with sufficient accuracy to comply with subdivision (a) of Section 531.10 and to implement paragraph (2).

(2) Adopt a pricing structure for water customers based at least in part on quantity delivered.

(c) Agricultural water suppliers shall implement additional efficient management practices, including, but not limited to, practices to accomplish all of the following, if the measures are locally cost effective and technically feasible:

(1) Facilitate alternative land use for lands with exceptionally high water duties or whose irrigation contributes to significant problems, including drainage.

(2) Facilitate use of available recycled water that otherwise would not be used beneficially, meets all health and safety criteria, and does not harm crops or soils.

(3) Facilitate the financing of capital improvements for on-farm irrigation systems.

(4) Implement an incentive pricing structure that promotes one or more of the following goals:

(A) More efficient water use at the farm level.

(B) Conjunctive use of groundwater.

(C) Appropriate increase of groundwater recharge.

(D) Reduction in problem drainage.

(E) Improved management of environmental resources.

(F) Effective management of all water sources throughout the year by adjusting seasonal pricing structures based on current conditions.

(5) Expand line or pipe distribution systems, and construct regulatory reservoirs to increase distribution system flexibility and capacity, decrease maintenance, and reduce seepage.

(6) Increase flexibility in water ordering by, and delivery to, water customers within operational limits.

(7) Construct and operate supplier spill and tailwater recovery systems.

(8) Increase planned conjunctive use of surface water and groundwater within the supplier service area.

(9) Automate canal control structures.

(10) Facilitate or promote customer pump testing and evaluation.

(11) Designate a water conservation coordinator who will develop and implement the water management plan and prepare progress reports.

(12) Provide for the availability of water management services to water users. These services may include, but are not limited to, all of the following:

(A) On-farm irrigation and drainage system evaluations.

(B) Normal year and real-time irrigation scheduling and crop evapotranspiration information.

(C) Surface water, groundwater, and drainage water quantity and quality data.

(D) Agricultural water management educational programs and materials for farmers, staff, and the public.

(13) Evaluate the policies of agencies that provide the supplier with water to identify the potential for institutional changes to allow more flexible water deliveries and storage.

(14) Evaluate and improve the efficiencies of the supplier s pumps.

(d) Agricultural water suppliers shall include in the agricultural water management plans required pursuant to Part 2.8 (commencing with Section 10800) a report on which efficient water management practices have been implemented and are planned to be implemented, an estimate of the water use efficiency improvements that have occurred since the last report, and an estimate of the water use efficiency improvements estimated to occur five and 10 years in the future. If an agricultural water supplier determines that an efficient water management practice is not locally cost effective or technically feasible, the supplier shall submit information documenting that determination.

(e) The data shall be reported using a standardized form developed pursuant to Section 10608.52.

(f) An agricultural water supplier may meet the requirements of subdivisions (d) and (e) by submitting to the department a water conservation plan submitted to the United States Bureau of Reclamation that meets the requirements described in Section 10828.

(g) On or before December 31, 2013, December 31, 2016, and December 31, 2021, the department, in consultation with the board, shall submit to the Legislature a report on the agricultural efficient water management practices that have been implemented and are planned to be implemented and an assessment of the manner in which the implementation of those efficient water management practices has affected and will affect agricultural operations, including estimated water use efficiency improvements, if any.

(h) The department may update the efficient water management practices required pursuant to subdivision (c), in consultation with the Agricultural Water Management Council, the United States Bureau of Reclamation, and the board. All efficient water management practices for agricultural water use pursuant to this chapter shall be adopted or revised by the department only after the department conducts public hearings to allow participation of the diverse geographical areas and interests of the state.

(i) (1) The department shall adopt regulations that provide for a range of options that agricultural water suppliers may use or implement to comply with the measurement requirement in paragraph (1) of subdivision (b).

(2) The initial adoption of a regulation authorized by this subdivision is deemed to address an emergency, for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted for that purpose from the requirements of subdivision (b) of Section 11346.1 of the Government Code. After the initial adoption of an emergency regulation pursuant to this subdivision, the department shall not request approval from the Office of Administrative Law to readopt the regulation as an emergency regulation pursuant to Section 11346.1 of the Government Code.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 1. Effective February 3, 2010.)






CHAPTER 5. Sustainable Water Management

10608.50

(a) The department, in consultation with the board, shall promote implementation of regional water resources management practices through increased incentives and removal of barriers consistent with state and federal law. Potential changes may include, but are not limited to, all of the following:

(1) Revisions to the requirements for urban and agricultural water management plans.

(2) Revisions to the requirements for integrated regional water management plans.

(3) Revisions to the eligibility for state water management grants and loans.

(4) Revisions to state or local permitting requirements that increase water supply opportunities, but do not weaken water quality protection under state and federal law.

(5) Increased funding for research, feasibility studies, and project construction.

(6) Expanding technical and educational support for local land use and water management agencies.

(b) No later than January 1, 2011, and updated as part of the California Water Plan, the department, in consultation with the board, and with public input, shall propose new statewide targets, or review and update existing statewide targets, for regional water resources management practices, including, but not limited to, recycled water, brackish groundwater desalination, and infiltration and direct use of urban stormwater runoff.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 1. Effective February 3, 2010.)






CHAPTER 6. Standardized Data Collection

10608.52

(a) The department, in consultation with the board, the California Bay-Delta Authority or its successor agency, the State Department of Public Health, and the Public Utilities Commission, shall develop a single standardized water use reporting form to meet the water use information needs of each agency, including the needs of urban water suppliers that elect to determine and report progress toward achieving targets on a regional basis as provided in subdivision (a) of Section 10608.28.

(b) At a minimum, the form shall be developed to accommodate information sufficient to assess an urban water supplier s compliance with conservation targets pursuant to Section 10608.24 and an agricultural water supplier s compliance with implementation of efficient water management practices pursuant to subdivision (a) of Section 10608.48. The form shall accommodate reporting by urban water suppliers on an individual or regional basis as provided in subdivision (a) of Section 10608.28.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 1. Effective February 3, 2010.)






CHAPTER 7. Funding Provisions

10608.56

(a) On and after July 1, 2016, an urban retail water supplier is not eligible for a water grant or loan awarded or administered by the state unless the supplier complies with this part.

(b) On and after July 1, 2013, an agricultural water supplier is not eligible for a water grant or loan awarded or administered by the state unless the supplier complies with this part.

(c) Notwithstanding subdivision (a), the department shall determine that an urban retail water supplier is eligible for a water grant or loan even though the supplier has not met the per capita reductions required pursuant to Section 10608.24, if the urban retail water supplier has submitted to the department for approval a schedule, financing plan, and budget, to be included in the grant or loan agreement, for achieving the per capita reductions. The supplier may request grant or loan funds to achieve the per capita reductions to the extent the request is consistent with the eligibility requirements applicable to the water funds.

(d) Notwithstanding subdivision (b), the department shall determine that an agricultural water supplier is eligible for a water grant or loan even though the supplier is not implementing all of the efficient water management practices described in Section 10608.48, if the agricultural water supplier has submitted to the department for approval a schedule, financing plan, and budget, to be included in the grant or loan agreement, for implementation of the efficient water management practices. The supplier may request grant or loan funds to implement the efficient water management practices to the extent the request is consistent with the eligibility requirements applicable to the water funds.

(e) Notwithstanding subdivision (a), the department shall determine that an urban retail water supplier is eligible for a water grant or loan even though the supplier has not met the per capita reductions required pursuant to Section 10608.24, if the urban retail water supplier has submitted to the department for approval documentation demonstrating that its entire service area qualifies as a disadvantaged community.

(f) The department shall not deny eligibility to an urban retail water supplier or agricultural water supplier in compliance with the requirements of this part and Part 2.8 (commencing with Section 10800), that is participating in a multiagency water project, or an integrated regional water management plan, developed pursuant to Section 75026 of the Public Resources Code, solely on the basis that one or more of the agencies participating in the project or plan is not implementing all of the requirements of this part or Part 2.8 (commencing with Section 10800).

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 1. Effective February 3, 2010.)



10608.60

(a) It is the intent of the Legislature that funds made available by Section 75026 of the Public Resources Code should be expended, consistent with Division 43 (commencing with Section 75001) of the Public Resources Code and upon appropriation by the Legislature, for grants to implement this part. In the allocation of funding, it is the intent of the Legislature that the department give consideration to disadvantaged communities to assist in implementing the requirements of this part.

(b) It is the intent of the Legislature that funds made available by Section 75041 of the Public Resources Code, should be expended, consistent with Division 43 (commencing with Section 75001) of the Public Resources Code and upon appropriation by the Legislature, for direct expenditures to implement this part.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 1. Effective February 3, 2010.)






CHAPTER 8. Quantifying Agricultural Water Use Efficiency

10608.64

The department, in consultation with the Agricultural Water Management Council, academic experts, and other stakeholders, shall develop a methodology for quantifying the efficiency of agricultural water use. Alternatives to be assessed shall include, but not be limited to, determination of efficiency levels based on crop type or irrigation system distribution uniformity. On or before December 31, 2011, the department shall report to the Legislature on a proposed methodology and a plan for implementation. The plan shall include the estimated implementation costs and the types of data needed to support the methodology. Nothing in this section authorizes the department to implement a methodology established pursuant to this section.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 1. Effective February 3, 2010.)









PART 2.6. URBAN WATER MANAGEMENT PLANNING

CHAPTER 1. General Declaration and Policy

10610

This part shall be known and may be cited as the Urban Water Management Planning Act.

(Added by Stats. 1983, Ch. 1009, Sec. 1.)



10610.2

(a) The Legislature finds and declares all of the following:

(1) The waters of the state are a limited and renewable resource subject to ever-increasing demands.

(2) The conservation and efficient use of urban water supplies are of statewide concern; however, the planning for that use and the implementation of those plans can best be accomplished at the local level.

(3) A long-term, reliable supply of water is essential to protect the productivity of California s businesses and economic climate.

(4) As part of its long-range planning activities, every urban water supplier should make every effort to ensure the appropriate level of reliability in its water service sufficient to meet the needs of its various categories of customers during normal, dry, and multiple dry water years.

(5) Public health issues have been raised over a number of contaminants that have been identified in certain local and imported water supplies.

(6) Implementing effective water management strategies, including groundwater storage projects and recycled water projects, may require specific water quality and salinity targets for meeting groundwater basins water quality objectives and promoting beneficial use of recycled water.

(7) Water quality regulations are becoming an increasingly important factor in water agencies selection of raw water sources, treatment alternatives, and modifications to existing treatment facilities.

(8) Changes in drinking water quality standards may also impact the usefulness of water supplies and may ultimately impact supply reliability.

(9) The quality of source supplies can have a significant impact on water management strategies and supply reliability.

(b) This part is intended to provide assistance to water agencies in carrying out their long-term resource planning responsibilities to ensure adequate water supplies to meet existing and future demands for water.

(Amended by Stats. 2002, Ch. 664, Sec. 225. Effective January 1, 2003.)



10610.4

The Legislature finds and declares that it is the policy of the state as follows:

(a) The management of urban water demands and efficient use of water shall be actively pursued to protect both the people of the state and their water resources.

(b) The management of urban water demands and efficient use of urban water supplies shall be a guiding criterion in public decisions.

(c) Urban water suppliers shall be required to develop water management plans to actively pursue the efficient use of available supplies.

(Amended by Stats. 1995, Ch. 854, Sec. 2. Effective January 1, 1996.)






CHAPTER 2. Definitions

10611

Unless the context otherwise requires, the definitions of this chapter govern the construction of this part.

(Added by Stats. 1983, Ch. 1009, Sec. 1.)



10611.5

Demand management means those water conservation measures, programs, and incentives that prevent the waste of water and promote the reasonable and efficient use and reuse of available supplies.

(Amended by Stats. 1995, Ch. 854, Sec. 3. Effective January 1, 1996.)



10612

Customer means a purchaser of water from a water supplier who uses the water for municipal purposes, including residential, commercial, governmental, and industrial uses.

(Added by Stats. 1983, Ch. 1009, Sec. 1.)



10613

Efficient use means those management measures that result in the most effective use of water so as to prevent its waste or unreasonable use or unreasonable method of use.

(Added by Stats. 1983, Ch. 1009, Sec. 1.)



10614

Person means any individual, firm, association, organization, partnership, business, trust, corporation, company, public agency, or any agency of such an entity.

(Added by Stats. 1983, Ch. 1009, Sec. 1.)



10615

Plan means an urban water management plan prepared pursuant to this part. A plan shall describe and evaluate sources of supply, reasonable and practical efficient uses, reclamation and demand management activities. The components of the plan may vary according to an individual community or area s characteristics and its capabilities to efficiently use and conserve water. The plan shall address measures for residential, commercial, governmental, and industrial water demand management as set forth in Article 2 (commencing with Section 10630) of Chapter 3. In addition, a strategy and time schedule for implementation shall be included in the plan.

(Amended by Stats. 1995, Ch. 854, Sec. 4. Effective January 1, 1996.)



10616

Public agency means any board, commission, county, city and county, city, regional agency, district, or other public entity.

(Added by Stats. 1983, Ch. 1009, Sec. 1.)



10616.5

?Recycled water means the reclamation and reuse of wastewater for beneficial use.

(Added by Stats. 1995, Ch. 854, Sec. 5. Effective January 1, 1996.)



10617

Urban water supplier means a supplier, either publicly or privately owned, providing water for municipal purposes either directly or indirectly to more than 3,000 customers or supplying more than 3,000 acre-feet of water annually. An urban water supplier includes a supplier or contractor for water, regardless of the basis of right, which distributes or sells for ultimate resale to customers. This part applies only to water supplied from public water systems subject to Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 428. Effective September 29, 1996.)






CHAPTER 3. Urban Water Management Plans

ARTICLE 1. General Provisions

10620

(a) Every urban water supplier shall prepare and adopt an urban water management plan in the manner set forth in Article 3 (commencing with Section 10640).

(b) Every person that becomes an urban water supplier shall adopt an urban water management plan within one year after it has become an urban water supplier.

(c) An urban water supplier indirectly providing water shall not include planning elements in its water management plan as provided in Article 2 (commencing with Section 10630) that would be applicable to urban water suppliers or public agencies directly providing water, or to their customers, without the consent of those suppliers or public agencies.

(d) (1) An urban water supplier may satisfy the requirements of this part by participation in areawide, regional, watershed, or basinwide urban water management planning where those plans will reduce preparation costs and contribute to the achievement of conservation and efficient water use.

(2) Each urban water supplier shall coordinate the preparation of its plan with other appropriate agencies in the area, including other water suppliers that share a common source, water management agencies, and relevant public agencies, to the extent practicable.

(e) The urban water supplier may prepare the plan with its own staff, by contract, or in cooperation with other governmental agencies.

(f) An urban water supplier shall describe in the plan water management tools and options used by that entity that will maximize resources and minimize the need to import water from other regions.

(Amended by Stats. 2001, Ch. 320, Sec. 3. Effective January 1, 2002.)



10621

(a) Each urban water supplier shall update its plan at least once every five years on or before December 31, in years ending in five and zero.

(b) Every urban water supplier required to prepare a plan pursuant to this part shall, at least 60 days prior to the public hearing on the plan required by Section 10642, notify any city or county within which the supplier provides water supplies that the urban water supplier will be reviewing the plan and considering amendments or changes to the plan. The urban water supplier may consult with, and obtain comments from, any city or county that receives notice pursuant to this subdivision.

(c) The amendments to, or changes in, the plan shall be adopted and filed in the manner set forth in Article 3 (commencing with Section 10640).

(Amended by Stats. 2007, Ch. 64, Sec. 1. Effective January 1, 2008.)






ARTICLE 2. Contents of Plans

10630

It is the intention of the Legislature, in enacting this part, to permit levels of water management planning commensurate with the numbers of customers served and the volume of water supplied.

(Added by Stats. 1983, Ch. 1009, Sec. 1.)



10631

A plan shall be adopted in accordance with this chapter that shall do all of the following:

(a) Describe the service area of the supplier, including current and projected population, climate, and other demographic factors affecting the supplier s water management planning. The projected population estimates shall be based upon data from the state, regional, or local service agency population projections within the service area of the urban water supplier and shall be in five-year increments to 20 years or as far as data is available.

(b) Identify and quantify, to the extent practicable, the existing and planned sources of water available to the supplier over the same five-year increments described in subdivision (a). If groundwater is identified as an existing or planned source of water available to the supplier, all of the following information shall be included in the plan:

(1) A copy of any groundwater management plan adopted by the urban water supplier, including plans adopted pursuant to Part 2.75 (commencing with Section 10750), or any other specific authorization for groundwater management.

(2) A description of any groundwater basin or basins from which the urban water supplier pumps groundwater. For those basins for which a court or the board has adjudicated the rights to pump groundwater, a copy of the order or decree adopted by the court or the board and a description of the amount of groundwater the urban water supplier has the legal right to pump under the order or decree. For basins that have not been adjudicated, information as to whether the department has identified the basin or basins as overdrafted or has projected that the basin will become overdrafted if present management conditions continue, in the most current official departmental bulletin that characterizes the condition of the groundwater basin, and a detailed description of the efforts being undertaken by the urban water supplier to eliminate the long-term overdraft condition.

(3) A detailed description and analysis of the location, amount, and sufficiency of groundwater pumped by the urban water supplier for the past five years. The description and analysis shall be based on information that is reasonably available, including, but not limited to, historic use records.

(4) A detailed description and analysis of the amount and location of groundwater that is projected to be pumped by the urban water supplier. The description and analysis shall be based on information that is reasonably available, including, but not limited to, historic use records.

(c) (1) Describe the reliability of the water supply and vulnerability to seasonal or climatic shortage, to the extent practicable, and provide data for each of the following:

(A) An average water year.

(B) A single dry water year.

(C) Multiple dry water years.

(2) For any water source that may not be available at a consistent level of use, given specific legal, environmental, water quality, or climatic factors, describe plans to supplement or replace that source with alternative sources or water demand management measures, to the extent practicable.

(d) Describe the opportunities for exchanges or transfers of water on a short-term or long-term basis.

(e) (1) Quantify, to the extent records are available, past and current water use, over the same five-year increments described in subdivision (a), and projected water use, identifying the uses among water use sectors, including, but not necessarily limited to, all of the following uses:

(A) Single-family residential.

(B) Multifamily.

(C) Commercial.

(D) Industrial.

(E) Institutional and governmental.

(F) Landscape.

(G) Sales to other agencies.

(H) Saline water intrusion barriers, groundwater recharge, or conjunctive use, or any combination thereof.

(I) Agricultural.

(2) The water use projections shall be in the same five-year increments described in subdivision (a).

(f) Provide a description of the supplier s water demand management measures. This description shall include all of the following:

(1) A description of each water demand management measure that is currently being implemented, or scheduled for implementation, including the steps necessary to implement any proposed measures, including, but not limited to, all of the following:

(A) Water survey programs for single-family residential and multifamily residential customers.

(B) Residential plumbing retrofit.

(C) System water audits, leak detection, and repair.

(D) Metering with commodity rates for all new connections and retrofit of existing connections.

(E) Large landscape conservation programs and incentives.

(F) High-efficiency washing machine rebate programs.

(G) Public information programs.

(H) School education programs.

(I) Conservation programs for commercial, industrial, and institutional accounts.

(J) Wholesale agency programs.

(K) Conservation pricing.

(L) Water conservation coordinator.

(M) Water waste prohibition.

(N) Residential ultra-low-flush toilet replacement programs.

(2) A schedule of implementation for all water demand management measures proposed or described in the plan.

(3) A description of the methods, if any, that the supplier will use to evaluate the effectiveness of water demand management measures implemented or described under the plan.

(4) An estimate, if available, of existing conservation savings on water use within the supplier s service area, and the effect of the savings on the supplier s ability to further reduce demand.

(g) An evaluation of each water demand management measure listed in paragraph (1) of subdivision (f) that is not currently being implemented or scheduled for implementation. In the course of the evaluation, first consideration shall be given to water demand management measures, or combination of measures, that offer lower incremental costs than expanded or additional water supplies. This evaluation shall do all of the following:

(1) Take into account economic and noneconomic factors, including environmental, social, health, customer impact, and technological factors.

(2) Include a cost-benefit analysis, identifying total benefits and total costs.

(3) Include a description of funding available to implement any planned water supply project that would provide water at a higher unit cost.

(4) Include a description of the water supplier s legal authority to implement the measure and efforts to work with other relevant agencies to ensure the implementation of the measure and to share the cost of implementation.

(h) Include a description of all water supply projects and water supply programs that may be undertaken by the urban water supplier to meet the total projected water use as established pursuant to subdivision (a) of Section 10635. The urban water supplier shall include a detailed description of expected future projects and programs, other than the demand management programs identified pursuant to paragraph (1) of subdivision (f), that the urban water supplier may implement to increase the amount of the water supply available to the urban water supplier in average, single-dry, and multiple-dry water years. The description shall identify specific projects and include a description of the increase in water supply that is expected to be available from each project. The description shall include an estimate with regard to the implementation timeline for each project or program.

(i) Describe the opportunities for development of desalinated water, including, but not limited to, ocean water, brackish water, and groundwater, as a long-term supply.

(j) For purposes of this part, urban water suppliers that are members of the California Urban Water Conservation Council shall be deemed in compliance with the requirements of subdivisions (f) and (g) by complying with all the provisions of the Memorandum of Understanding Regarding Urban Water Conservation in California, dated December 10, 2008, as it may be amended, and by submitting the annual reports required by Section 6.2 of that memorandum.

(k) Urban water suppliers that rely upon a wholesale agency for a source of water shall provide the wholesale agency with water use projections from that agency for that source of water in five-year increments to 20 years or as far as data is available. The wholesale agency shall provide information to the urban water supplier for inclusion in the urban water supplier s plan that identifies and quantifies, to the extent practicable, the existing and planned sources of water as required by subdivision (b), available from the wholesale agency to the urban water supplier over the same five-year increments, and during various water-year types in accordance with subdivision (c). An urban water supplier may rely upon water supply information provided by the wholesale agency in fulfilling the plan informational requirements of subdivisions (b) and (c).

(Amended by Stats. 2009, Ch. 534, Sec. 1. Effective January 1, 2010.)



10631.1

(a) The water use projections required by Section 10631 shall include projected water use for single-family and multifamily residential housing needed for lower income households, as defined in Section 50079.5 of the Health and Safety Code, as identified in the housing element of any city, county, or city and county in the service area of the supplier.

(b) It is the intent of the Legislature that the identification of projected water use for single-family and multifamily residential housing for lower income households will assist a supplier in complying with the requirement under Section 65589.7 of the Government Code to grant a priority for the provision of service to housing units affordable to lower income households.

(Added by Stats. 2005, Ch. 727, Sec. 2. Effective January 1, 2006.)



10631.5

(a) (1) Beginning January 1, 2009, the terms of, and eligibility for, a water management grant or loan made to an urban water supplier and awarded or administered by the department, state board, or California Bay-Delta Authority or its successor agency shall be conditioned on the implementation of the water demand management measures described in Section 10631, as determined by the department pursuant to subdivision (b).

(2) For the purposes of this section, water management grants and loans include funding for programs and projects for surface water or groundwater storage, recycling, desalination, water conservation, water supply reliability, and water supply augmentation. This section does not apply to water management projects funded by the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5).

(3) Notwithstanding paragraph (1), the department shall determine that an urban water supplier is eligible for a water management grant or loan even though the supplier is not implementing all of the water demand management measures described in Section 10631, if the urban water supplier has submitted to the department for approval a schedule, financing plan, and budget, to be included in the grant or loan agreement, for implementation of the water demand management measures. The supplier may request grant or loan funds to implement the water demand management measures to the extent the request is consistent with the eligibility requirements applicable to the water management funds.

(4) (A) Notwithstanding paragraph (1), the department shall determine that an urban water supplier is eligible for a water management grant or loan even though the supplier is not implementing all of the water demand management measures described in Section 10631, if an urban water supplier submits to the department for approval documentation demonstrating that a water demand management measure is not locally cost effective. If the department determines that the documentation submitted by the urban water supplier fails to demonstrate that a water demand management measure is not locally cost effective, the department shall notify the urban water supplier and the agency administering the grant or loan program within 120 days that the documentation does not satisfy the requirements for an exemption, and include in that notification a detailed statement to support the determination.

(B) For purposes of this paragraph, not locally cost effective means that the present value of the local benefits of implementing a water demand management measure is less than the present value of the local costs of implementing that measure.

(b) (1) The department, in consultation with the state board and the California Bay-Delta Authority or its successor agency, and after soliciting public comment regarding eligibility requirements, shall develop eligibility requirements to implement the requirement of paragraph (1) of subdivision (a). In establishing these eligibility requirements, the department shall do both of the following:

(A) Consider the conservation measures described in the Memorandum of Understanding Regarding Urban Water Conservation in California, and alternative conservation approaches that provide equal or greater water savings.

(B) Recognize the different legal, technical, fiscal, and practical roles and responsibilities of wholesale water suppliers and retail water suppliers.

(2) (A) For the purposes of this section, the department shall determine whether an urban water supplier is implementing all of the water demand management measures described in Section 10631 based on either, or a combination, of the following:

(i) Compliance on an individual basis.

(ii) Compliance on a regional basis. Regional compliance shall require participation in a regional conservation program consisting of two or more urban water suppliers that achieves the level of conservation or water efficiency savings equivalent to the amount of conservation or savings achieved if each of the participating urban water suppliers implemented the water demand management measures. The urban water supplier administering the regional program shall provide participating urban water suppliers and the department with data to demonstrate that the regional program is consistent with this clause. The department shall review the data to determine whether the urban water suppliers in the regional program are meeting the eligibility requirements.

(B) The department may require additional information for any determination pursuant to this section.

(3) The department shall not deny eligibility to an urban water supplier in compliance with the requirements of this section that is participating in a multiagency water project, or an integrated regional water management plan, developed pursuant to Section 75026 of the Public Resources Code, solely on the basis that one or more of the agencies participating in the project or plan is not implementing all of the water demand management measures described in Section 10631.

(c) In establishing guidelines pursuant to the specific funding authorization for any water management grant or loan program subject to this section, the agency administering the grant or loan program shall include in the guidelines the eligibility requirements developed by the department pursuant to subdivision (b).

(d) Upon receipt of a water management grant or loan application by an agency administering a grant and loan program subject to this section, the agency shall request an eligibility determination from the department with respect to the requirements of this section. The department shall respond to the request within 60 days of the request.

(e) The urban water supplier may submit to the department copies of its annual reports and other relevant documents to assist the department in determining whether the urban water supplier is implementing or scheduling the implementation of water demand management activities. In addition, for urban water suppliers that are signatories to the Memorandum of Understanding Regarding Urban Water Conservation in California and submit biennial reports to the California Urban Water Conservation Council in accordance with the memorandum, the department may use these reports to assist in tracking the implementation of water demand management measures.

(f) This section shall remain in effect only until July 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before July 1, 2016, deletes or extends that date.

(Amended by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 2. Effective February 3, 2010. Repealed as of July 1, 2016, by its own provisions.)



10631.7

The department, in consultation with the California Urban Water Conservation Council, shall convene an independent technical panel to provide information and recommendations to the department and the Legislature on new demand management measures, technologies, and approaches. The panel shall consist of no more than seven members, who shall be selected by the department to reflect a balanced representation of experts. The panel shall have at least one, but no more than two, representatives from each of the following: retail water suppliers, environmental organizations, the business community, wholesale water suppliers, and academia. The panel shall be convened by January 1, 2009, and shall report to the Legislature no later than January 1, 2010, and every five years thereafter. The department shall review the panel report and include in the final report to the Legislature the department s recommendations and comments regarding the panel process and the panel s recommendations.

(Added by Stats. 2007, Ch. 628, Sec. 3. Effective January 1, 2008.)



10632

(a) The plan shall provide an urban water shortage contingency analysis that includes each of the following elements that are within the authority of the urban water supplier:

(1) Stages of action to be undertaken by the urban water supplier in response to water supply shortages, including up to a 50 percent reduction in water supply, and an outline of specific water supply conditions that are applicable to each stage.

(2) An estimate of the minimum water supply available during each of the next three water years based on the driest three-year historic sequence for the agency s water supply.

(3) Actions to be undertaken by the urban water supplier to prepare for, and implement during, a catastrophic interruption of water supplies including, but not limited to, a regional power outage, an earthquake, or other disaster.

(4) Additional, mandatory prohibitions against specific water use practices during water shortages, including, but not limited to, prohibiting the use of potable water for street cleaning.

(5) Consumption reduction methods in the most restrictive stages. Each urban water supplier may use any type of consumption reduction methods in its water shortage contingency analysis that would reduce water use, are appropriate for its area, and have the ability to achieve a water use reduction consistent with up to a 50 percent reduction in water supply.

(6) Penalties or charges for excessive use, where applicable.

(7) An analysis of the impacts of each of the actions and conditions described in paragraphs (1) to (6), inclusive, on the revenues and expenditures of the urban water supplier, and proposed measures to overcome those impacts, such as the development of reserves and rate adjustments.

(8) A draft water shortage contingency resolution or ordinance.

(9) A mechanism for determining actual reductions in water use pursuant to the urban water shortage contingency analysis.

(b) Commencing with the urban water management plan update due December 31, 2015, for purposes of developing the water shortage contingency analysis pursuant to subdivision (a), the urban water supplier shall analyze and define water features that are artificially supplied with water, including ponds, lakes, waterfalls, and fountains, separately from swimming pools and spas, as defined in subdivision (a) of Section 115921 of the Health and Safety Code.

(Amended by Stats. 2010, Ch. 42, Sec. 1. Effective January 1, 2011.)



10633

The plan shall provide, to the extent available, information on recycled water and its potential for use as a water source in the service area of the urban water supplier. The preparation of the plan shall be coordinated with local water, wastewater, groundwater, and planning agencies that operate within the supplier s service area, and shall include all of the following:

(a) A description of the wastewater collection and treatment systems in the supplier s service area, including a quantification of the amount of wastewater collected and treated and the methods of wastewater disposal.

(b) A description of the quantity of treated wastewater that meets recycled water standards, is being discharged, and is otherwise available for use in a recycled water project.

(c) A description of the recycled water currently being used in the supplier s service area, including, but not limited to, the type, place, and quantity of use.

(d) A description and quantification of the potential uses of recycled water, including, but not limited to, agricultural irrigation, landscape irrigation, wildlife habitat enhancement, wetlands, industrial reuse, groundwater recharge, indirect potable reuse, and other appropriate uses, and a determination with regard to the technical and economic feasibility of serving those uses.

(e) The projected use of recycled water within the supplier s service area at the end of 5, 10, 15, and 20 years, and a description of the actual use of recycled water in comparison to uses previously projected pursuant to this subdivision.

(f) A description of actions, including financial incentives, which may be taken to encourage the use of recycled water, and the projected results of these actions in terms of acre-feet of recycled water used per year.

(g) A plan for optimizing the use of recycled water in the supplier s service area, including actions to facilitate the installation of dual distribution systems, to promote recirculating uses, to facilitate the increased use of treated wastewater that meets recycled water standards, and to overcome any obstacles to achieving that increased use.

(Amended by Stats. 2009, Ch. 534, Sec. 2. Effective January 1, 2010.)



10634

The plan shall include information, to the extent practicable, relating to the quality of existing sources of water available to the supplier over the same five-year increments as described in subdivision (a) of Section 10631, and the manner in which water quality affects water management strategies and supply reliability.

(Added by Stats. 2001, Ch. 644, Sec. 3. Effective January 1, 2002.)






ARTICLE 2.5. Water Service Reliability

10635

(a) Every urban water supplier shall include, as part of its urban water management plan, an assessment of the reliability of its water service to its customers during normal, dry, and multiple dry water years. This water supply and demand assessment shall compare the total water supply sources available to the water supplier with the total projected water use over the next 20 years, in five-year increments, for a normal water year, a single dry water year, and multiple dry water years. The water service reliability assessment shall be based upon the information compiled pursuant to Section 10631, including available data from state, regional, or local agency population projections within the service area of the urban water supplier.

(b) The urban water supplier shall provide that portion of its urban water management plan prepared pursuant to this article to any city or county within which it provides water supplies no later than 60 days after the submission of its urban water management plan.

(c) Nothing in this article is intended to create a right or entitlement to water service or any specific level of water service.

(d) Nothing in this article is intended to change existing law concerning an urban water supplier s obligation to provide water service to its existing customers or to any potential future customers.

(Amended (as added by Stats. 1995, Ch. 854) by Stats. 1996, Ch. 124, Sec. 152. Effective January 1, 1997.)






ARTICLE 3. Adoption and Implementation of Plans

10640

Every urban water supplier required to prepare a plan pursuant to this part shall prepare its plan pursuant to Article 2 (commencing with Section 10630).

The supplier shall likewise periodically review the plan as required by Section 10621, and any amendments or changes required as a result of that review shall be adopted pursuant to this article.

(Added by Stats. 1983, Ch. 1009, Sec. 1.)



10641

An urban water supplier required to prepare a plan may consult with, and obtain comments from, any public agency or state agency or any person who has special expertise with respect to water demand management methods and techniques.

(Amended by Stats. 1995, Ch. 854, Sec. 12. Effective January 1, 1996.)



10642

Each urban water supplier shall encourage the active involvement of diverse social, cultural, and economic elements of the population within the service area prior to and during the preparation of the plan. Prior to adopting a plan, the urban water supplier shall make the plan available for public inspection and shall hold a public hearing thereon. Prior to the hearing, notice of the time and place of hearing shall be published within the jurisdiction of the publicly owned water supplier pursuant to Section 6066 of the Government Code. The urban water supplier shall provide notice of the time and place of hearing to any city or county within which the supplier provides water supplies. A privately owned water supplier shall provide an equivalent notice within its service area. After the hearing, the plan shall be adopted as prepared or as modified after the hearing.

(Amended by Stats. 2000, Ch. 297, Sec. 2. Effective January 1, 2001.)



10643

An urban water supplier shall implement its plan adopted pursuant to this chapter in accordance with the schedule set forth in its plan.

(Added by Stats. 1983, Ch. 1009, Sec. 1.)



10644

(a) An urban water supplier shall submit to the department, the California State Library, and any city or county within which the supplier provides water supplies a copy of its plan no later than 30 days after adoption. Copies of amendments or changes to the plans shall be submitted to the department, the California State Library, and any city or county within which the supplier provides water supplies within 30 days after adoption.

(b) The department shall prepare and submit to the Legislature, on or before December 31, in the years ending in six and one, a report summarizing the status of the plans adopted pursuant to this part. The report prepared by the department shall identify the exemplary elements of the individual plans. The department shall provide a copy of the report to each urban water supplier that has submitted its plan to the department. The department shall also prepare reports and provide data for any legislative hearings designed to consider the effectiveness of plans submitted pursuant to this part.

(c) (1) For the purpose of identifying the exemplary elements of the individual plans, the department shall identify in the report those water demand management measures adopted and implemented by specific urban water suppliers, and identified pursuant to Section 10631, that achieve water savings significantly above the levels established by the department to meet the requirements of Section 10631.5.

(2) The department shall distribute to the panel convened pursuant to Section 10631.7 the results achieved by the implementation of those water demand management measures described in paragraph (1).

(3) The department shall make available to the public the standard the department will use to identify exemplary water demand management measures.

(Amended by Stats. 2007, Ch. 628, Sec. 4. Effective January 1, 2008.)



10645

Not later than 30 days after filing a copy of its plan with the department, the urban water supplier and the department shall make the plan available for public review during normal business hours.

(Added by Stats. 1990, Ch. 355, Sec. 4.)









CHAPTER 4. Miscellaneous Provisions

10650

Any actions or proceedings to attack, review, set aside, void, or annul the acts or decisions of an urban water supplier on the grounds of noncompliance with this part shall be commenced as follows:

(a) An action or proceeding alleging failure to adopt a plan shall be commenced within 18 months after that adoption is required by this part.

(b) Any action or proceeding alleging that a plan, or action taken pursuant to the plan, does not comply with this part shall be commenced within 90 days after filing of the plan or amendment thereto pursuant to Section 10644 or the taking of that action.

(Amended by Stats. 1995, Ch. 854, Sec. 15. Effective January 1, 1996.)



10651

In any action or proceeding to attack, review, set aside, void, or annul a plan, or an action taken pursuant to the plan by an urban water supplier on the grounds of noncompliance with this part, the inquiry shall extend only to whether there was a prejudicial abuse of discretion. Abuse of discretion is established if the supplier has not proceeded in a manner required by law or if the action by the water supplier is not supported by substantial evidence.

(Added by Stats. 1983, Ch. 1009, Sec. 1.)



10652

The California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) does not apply to the preparation and adoption of plans pursuant to this part or to the implementation of actions taken pursuant to Section 10632. Nothing in this part shall be interpreted as exempting from the California Environmental Quality Act any project that would significantly affect water supplies for fish and wildlife, or any project for implementation of the plan, other than projects implementing Section 10632, or any project for expanded or additional water supplies.

(Amended by Stats. 1995, Ch. 854, Sec. 16. Effective January 1, 1996.)



10653

The adoption of a plan shall satisfy any requirements of state law, regulation, or order, including those of the State Water Resources Control Board and the Public Utilities Commission, for the preparation of water management plans or conservation plans; provided, that if the State Water Resources Control Board or the Public Utilities Commission requires additional information concerning water conservation to implement its existing authority, nothing in this part shall be deemed to limit the board or the commission in obtaining that information. The requirements of this part shall be satisfied by any urban water demand management plan prepared to meet federal laws or regulations after the effective date of this part, and which substantially meets the requirements of this part, or by any existing urban water management plan which includes the contents of a plan required under this part.

(Amended by Stats. 1995, Ch. 854, Sec. 17. Effective January 1, 1996.)



10654

An urban water supplier may recover in its rates the costs incurred in preparing its plan and implementing the reasonable water conservation measures included in the plan. Any best water management practice that is included in the plan that is identified in the Memorandum of Understanding Regarding Urban Water Conservation in California is deemed to be reasonable for the purposes of this section.

(Amended by Stats. 1994, Ch. 609, Sec. 1. Effective January 1, 1995.)



10655

If any provision of this part or the application thereof to any person or circumstances is held invalid, that invalidity shall not affect other provisions or applications of this part which can be given effect without the invalid provision or application thereof, and to this end the provisions of this part are severable.

(Added by Stats. 1983, Ch. 1009, Sec. 1.)



10656

An urban water supplier that does not prepare, adopt, and submit its urban water management plan to the department in accordance with this part, is ineligible to receive funding pursuant to Division 24 (commencing with Section 78500) or Division 26 (commencing with Section 79000), or receive drought assistance from the state until the urban water management plan is submitted pursuant to this article.

(Amended by Stats. 2001, Ch. 643, Sec. 4. Effective January 1, 2002.)









PART 2.7. GROUNDWATER RESOURCES

10700

This part applies only to the area within the existing boundaries of the Mendocino City Community Services District.

(Added by Stats. 1987, Ch. 472, Sec. 1.)



10701

(a) As used in this part, local agency means any city, county, district, agency, or other political subdivision of the state for the local performance of governmental or proprietary functions within limited boundaries.

(b) As used in this part, groundwater and groundwater resources do not include those subsurface waters incidentally produced in connection with or as a result of natural resource extraction activities when the disposal of those subsurface waters is regulated by state or federal law.

(Added by Stats. 1987, Ch. 472, Sec. 1.)



10702

Any local agency which is authorized by law to provide water services may, by ordinance, or by resolution if the local agency is not authorized to act by ordinance, establish programs for the management of groundwater resources.

(Added by Stats. 1987, Ch. 472, Sec. 1.)



10703

Prior to the adoption of a groundwater management program, the governing board of the local agency shall hold a public hearing, after publication of notice pursuant to Section 6066 of the Government Code, on the proposed groundwater management program. At the hearing, the board may alter the program or require further study on the program and continue the hearing. At the conclusion of the hearing, the board may adopt a resolution of intention to adopt and implement the program.

(Added by Stats. 1987, Ch. 472, Sec. 1.)



10704

After the conclusion of the hearing, and if the governing board adopts a resolution of intention, copies of the groundwater management program shall be published in a newspaper of general circulation. Upon written request, any interested person shall be provided with a copy of the program.

(Added by Stats. 1987, Ch. 472, Sec. 1.)



10705

After the adoption of a resolution of intention, the governing board shall hold a second hearing and consider protests to the implementation of the program. Any interested person may appear to be heard concerning any matter set forth in the resolution or matters material thereto. Any time prior to the conclusion of the hearing, any eligible registered voter of the local agency may file a written protest or withdraw a protest previously filed.

(Added by Stats. 1987, Ch. 472, Sec. 1.)



10706

A majority protest shall be determined to exist if the governing board finds that the protests filed and not withdrawn prior to the conclusion of the second hearing represent more than 50 percent of the eligible registered voters residing within the boundaries of the local agency.

If the governing board finds that a majority protest exists, the groundwater management program shall be abandoned and no new program shall be considered by the board for a period of one year following the date of the second hearing. If a majority protest has not been filed, the board, within 35 days after the conclusion of the second hearing, may adopt an ordinance or resolution to implement the program.

(Added by Stats. 1987, Ch. 472, Sec. 1.)



10707

A local agency authorized to establish programs for the management of groundwater resources pursuant to this part may for that purpose enter into a joint powers agreement pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code.

(Added by Stats. 1987, Ch. 472, Sec. 1.)



10708

A local agency which establishes a program for the management of groundwater resources pursuant to this part may fix and collect rates for the extraction of groundwater to pay expenses incurred by the local agency for purposes of groundwater management.

(Added by Stats. 1987, Ch. 472, Sec. 1.)



10709

For purposes of groundwater management, a local agency authorized to establish programs for the management of groundwater resources pursuant to this part may, in addition to the powers set forth in this act, exercise any of the powers of a water replenishment district under Part 4 (commencing with Section 60220) of Division 18 and may levy a water replenishment assessment in accordance with Part 6 (commencing with Section 60300) of Division 18.

(Added by Stats. 1987, Ch. 472, Sec. 1.)



10710

Before a local agency may levy a water replenishment assessment as authorized in Section 10709 or may otherwise fix and collect rates for the extraction of groundwater pursuant to this part, the local agency shall hold an election on the proposition of whether or not the local agency shall be authorized to levy a water replenishment assessment or to fix and collect rates for the extraction of groundwater, and a majority of the votes cast at the election shall be in favor of the proposition. The election shall be conducted in the manner prescribed by the principal act of the local agency.

(Added by Stats. 1987, Ch. 472, Sec. 1.)



10711

No local agency shall exercise the powers authorized by this part within the boundaries of another local agency authorized by law to provide water service to any or all of the lands within its boundaries, without the prior agreement of the governing body of that other local agency.

(Added by Stats. 1987, Ch. 472, Sec. 1.)



10712

No local agency shall exercise the powers authorized by this part within the boundaries of another local agency providing water service to any or all of the lands within its boundaries, without the prior agreement of the governing body of that other local agency.

(Added by Stats. 1987, Ch. 472, Sec. 1.)



10713

If a local agency annexes land subject to a groundwater management program of another local agency, the local agency annexing the land shall continue to comply with the groundwater management program for the annexed property.

(Added by Stats. 1987, Ch. 472, Sec. 1.)



10714

This part neither preempts, negates, affects, nor infers the existence of any powers of a local agency in other groundwater basins of the state to establish programs for the management of groundwater resources.

(Added by Stats. 1987, Ch. 472, Sec. 1.)



10715

This part is in addition to, and not a limitation on, any powers of a local agency otherwise granted by law.

(Added by Stats. 1987, Ch. 472, Sec. 1.)



10716

This part does not exempt any local agency formed under any act requiring the approval of its leases, contracts, or issuance of securities by the Treasurer from obtaining the report, investigation, and approval of the Treasurer as required by that act or by the District Securities Investigation Law of 1965.

(Added by Stats. 1987, Ch. 472, Sec. 1.)



10717

A local agency shall no longer be authorized to exercise the powers conferred by this part upon the completion and implementation of a municipal central water system supplying water to the inhabitants within the boundaries of the local agency.

(Added by Stats. 1987, Ch. 472, Sec. 1.)






PART 2.75. GROUNDWATER MANAGEMENT

CHAPTER 1. General Provisions

10750

(a) The Legislature finds and declares that groundwater is a valuable natural resource in California, and should be managed to ensure both its safe production and its quality. It is the intent of the Legislature to encourage local agencies to work cooperatively to manage groundwater resources within their jurisdictions.

(b) The Legislature also finds and declares that additional study of groundwater resources is necessary to better understand how to manage groundwater effectively to ensure the safe production, quality, and proper storage of groundwater in this state.

(Amended by Stats. 2000, Ch. 708, Sec. 1. Effective January 1, 2001.)



10750.2

(a) Subject to subdivision (b), this part applies to all groundwater basins in the state.

(b) This part does not apply to any portion of a groundwater basin that is subject to groundwater management by a local agency or a watermaster pursuant to other provisions of law or a court order, judgment, or decree, unless the local agency or watermaster agrees to the application of this part.

(Added by Stats. 1992, Ch. 947, Sec. 2. Effective January 1, 1993.)



10750.4

Nothing in this part requires a local agency overlying a groundwater basin to adopt or implement a groundwater management plan or groundwater management program pursuant to this part.

(Added by Stats. 1992, Ch. 947, Sec. 2. Effective January 1, 1993.)



10750.6

Nothing in this part affects the authority of a local agency or a watermaster to manage groundwater pursuant to other provisions of law or a court order, judgment, or decree.

(Added by Stats. 1992, Ch. 947, Sec. 2. Effective January 1, 1993.)



10750.7

(a) A local agency may not manage groundwater pursuant to this part within the service area of another local agency, a water corporation regulated by the Public Utilities Commission, or a mutual water company without the agreement of that other entity.

(b) This section applies only to groundwater basins that are not critically overdrafted.

(Added by Stats. 1992, Ch. 947, Sec. 2. Effective January 1, 1993.)



10750.8

(a) A local agency may not manage groundwater pursuant to this part within the service area of another local agency without the agreement of that other entity.

(b) This section applies only to groundwater basins that are critically overdrafted.

(Added by Stats. 1992, Ch. 947, Sec. 2. Effective January 1, 1993.)



10750.9

(a) A local agency that commences procedures, prior to January 1, 1993, to adopt an ordinance or resolution to establish a program for the management of groundwater pursuant to Part 2.75 (commencing with Section 10750), as added by Chapter 903 of the Statutes of 1991, may proceed to adopt the ordinance or resolution pursuant to Part 2.75, and the completion of those procedures is deemed to meet the requirements of this part.

(b) A local agency that has adopted an ordinance or resolution pursuant to Part 2.75 (commencing with Section 10750), as added by Chapter 903 of the Statutes of 1991, may amend its groundwater management program by ordinance or resolution of the governing body of the local agency to include any of the plan components set forth in Section 10753.7.

(Amended by Stats. 1993, Ch. 320, Sec. 1. Effective January 1, 1994.)



10750.10

This part is in addition to, and not a limitation on, the authority granted to a local agency pursuant to other provisions of law.

(Added by Stats. 1992, Ch. 947, Sec. 2. Effective January 1, 1993.)






CHAPTER 2. Definitions

10752

Unless the context otherwise requires, the following definitions govern the construction of this part:

(a) Groundwater means all water beneath the surface of the earth within the zone below the water table in which the soil is completely saturated with water, but does not include water that flows in known and definite channels.

(b) Groundwater basin means any basin or subbasin identified in the department s Bulletin No. 118, dated September 1975, and any amendments to that bulletin, but does not include a basin in which the average well yield, excluding domestic wells that supply water to a single-unit dwelling, is less than 100 gallons per minute.

(c) Groundwater extraction facility means a device or method for the extraction of groundwater within a groundwater basin.

(d) Groundwater management plan or plan means a document that describes the activities intended to be included in a groundwater management program.

(e) Groundwater management program or program means a coordinated and ongoing activity undertaken for the benefit of a groundwater basin, or a portion of a groundwater basin, pursuant to a groundwater management plan adopted pursuant to this part.

(f) Groundwater recharge means the augmentation of groundwater, by natural or artificial means, with surface water or recycled water.

(g) Local agency means a local public agency that provides water service to all or a portion of its service area, and includes a joint powers authority formed by local public agencies that provide water service.

(h) Person has the same meaning as defined in Section 19.

(i) Recharge area means the area that supplies water to an aquifer in a groundwater basin and includes multiple wellhead protection areas.

(j) Watermaster means a watermaster appointed by a court or pursuant to other provisions of law.

(k) Wellhead protection area means the surface and subsurface area surrounding a water well or well field that supplies a public water system through which contaminants are reasonably likely to migrate toward the water well or well field.

(Amended by Stats. 2011, Ch. 572, Sec. 1. Effective January 1, 2012.)






CHAPTER 3. Groundwater Management Plans

10753

(a) Any local agency, whose service area includes a groundwater basin, or a portion of a groundwater basin, that is not subject to groundwater management pursuant to other provisions of law or a court order, judgment, or decree, may, by ordinance, or by resolution if the local agency is not authorized to act by ordinance, adopt and implement a groundwater management plan pursuant to this part within all or a portion of its service area.

(b) Notwithstanding subdivision (a), a local public agency, other than an agency defined in subdivision (g) of Section 10752, that provides flood control, groundwater management, or groundwater replenishment, or a local agency formed pursuant to this code for the principal purpose of providing water service that has not yet provided that service, may exercise the authority of this part within a groundwater basin that is located within its boundaries within areas that are either of the following:

(1) Not served by a local agency.

(2) Served by a local agency whose governing body, by a majority vote, declines to exercise the authority of this part and enters into an agreement with the local public agency pursuant to Section 10750.7 or 10750.8.

(c) Except as provided in subdivision (b), this chapter does not authorize a local agency to manage groundwater planning within the service area of another local agency.

(d) Except as otherwise provided in this part, the process for developing and adopting a revised groundwater management plan shall be the same as the process for developing and adopting a new groundwater management plan.

(Amended by Stats. 2012, Ch. 162, Sec. 185. Effective January 1, 2013.)



10753.1

Nothing in this part, or in any groundwater management plan adopted pursuant to this part, affects surface water rights or the procedures under common law or local groundwater authority, or any provision of law other than this part that determines or grants surface water rights.

(Added by Stats. 2002, Ch. 603, Sec. 2. Effective January 1, 2003.)



10753.2

(a) Prior to adopting a resolution of intention to draft a groundwater management plan, a local agency shall hold a hearing, after publication of notice pursuant to Section 6066 of the Government Code, on whether or not to adopt a resolution of intention to draft a groundwater management plan pursuant to this part for the purposes of implementing the plan and establishing a groundwater management program.

(b) At the conclusion of the hearing, the local agency may draft a resolution of intention to adopt a groundwater management plan pursuant to this part for the purposes of implementing the plan and establishing a groundwater management program.

(c) The local agency shall provide to the department a copy of a resolution of intention adopted pursuant to this section within 30 days of the date of adoption. The local agency shall also provide to the department contact information for the person in charge of drafting the groundwater management plan.

(d) The department shall post on its Internet Web site information it possesses regarding groundwater management plans being prepared or adopted pursuant to this part, including information provided by local agencies identified pursuant to this section, and monitoring entities identified pursuant to Sections 10928 and 10930.

(Amended by Stats. 2011, Ch. 572, Sec. 3. Effective January 1, 2012.)



10753.3

(a) After the conclusion of the hearing, and if the local agency adopts a resolution of intention, the local agency shall publish the resolution of intention in the same manner that notice for the hearing held under Section 10753.2 was published.

(b) Upon written request, the local agency shall provide any interested person with a copy of the resolution of intention.

(Added by Stats. 1992, Ch. 947, Sec. 2. Effective January 1, 1993.)



10753.4

(a) The local agency shall prepare a groundwater management plan within two years of the date of the adoption of the resolution of intention.

(1) If the plan is not adopted within two years, the resolution of intention expires, and a plan shall not be adopted except pursuant to a new resolution of intention adopted in accordance with this chapter.

(2) If the plan is not adopted within two years, and the local agency was operating under a previously adopted groundwater management plan, that previous plan shall remain in effect.

(b) For the purposes of carrying out this part, the local agency shall make available to the public and the department a written statement describing the manner in which interested parties may participate in developing the groundwater management plan. The local agency may appoint, and consult with, a technical advisory committee consisting of interested parties for the purposes of carrying out this part.

(c) The local agency shall establish and maintain a list of persons interested in receiving notices regarding plan preparation, meeting announcements, and availability of draft plans, maps, and other relevant documents. Any person may request, in writing, to be placed on the list of interested persons.

(Amended by Stats. 2011, Ch. 572, Sec. 4. Effective January 1, 2012.)



10753.5

(a) After a groundwater management plan is prepared, the local agency shall hold a second hearing to determine whether to adopt the plan. Notice of the hearing shall be given pursuant to Section 6066 of the Government Code. Notice shall also be provided to the department and to all persons on the list established and maintained pursuant to subdivision (c) of Section 10753.4. The notice shall include a summary of the plan and shall state that copies of the plan and any maps that may be prepared pursuant to this part may be obtained for the cost of reproduction at the office of the local agency.

(b) At the second hearing, the local agency shall consider protests to the adoption of the plan. At any time prior to the conclusion of the second hearing, any landowner within the local agency may file a written protest or withdraw a protest previously filed.

(Amended by Stats. 2011, Ch. 572, Sec. 5. Effective January 1, 2012.)



10753.6

(a) A written protest filed by a landowner shall include the landowner s signature and a description of the land owned sufficient to identify the land. A public agency owning land is deemed to be a landowner for the purpose of making a written protest.

(b) The secretary of the local agency shall compare the names and property descriptions on the protest against the property ownership records of the county assessors.

(c) (1) A majority protest shall be determined to exist if the governing board of the local agency finds that the protests filed and not withdrawn prior to the conclusion of the second hearing represent more than 50 percent of the assessed value of the land within the local agency subject to groundwater management pursuant to this part.

(2) If the local agency determines that a majority protest exists, the groundwater plan may not be adopted and the local agency shall not consider adopting a plan for the area proposed to be included within the program for a period of one year after the date of the second hearing.

(3) If a majority protest has not been filed, the local agency, within 35 days after the conclusion of the second hearing, may adopt the groundwater management plan.

(Added by Stats. 1992, Ch. 947, Sec. 2. Effective January 1, 1993.)



10753.7

(a) For the purposes of qualifying as a groundwater management plan under this section, a plan shall contain the components that are set forth in this section. In addition to the requirements of a specific funding program, a local agency seeking state funds administered by the department for groundwater projects or groundwater quality projects, including projects that are part of an integrated regional water management program or plan, and excluding programs that are funded under Part 2.78 (commencing with Section 10795), shall do all of the following:

(1) Prepare and implement a groundwater management plan that includes basin management objectives for the groundwater basin that is subject to the plan. The plan shall include components relating to the monitoring and management of groundwater levels within the groundwater basin, groundwater quality degradation, inelastic land surface subsidence, changes in surface flow and surface water quality that directly affect groundwater levels or quality or are caused by groundwater pumping in the basin, and a description of how recharge areas identified in the plan substantially contribute to the replenishment of the groundwater basin.

(2) For purposes of implementing paragraph (1), the local agency shall prepare a plan to involve other agencies that enables the local agency to work cooperatively with other public entities whose service area or boundary overlies the groundwater basin.

(3) For purposes of implementing paragraph (1), the local agency shall prepare a map that details the area of the groundwater basin, as defined in the department s Bulletin No. 118, and the area of the local agency, that will be subject to the plan, as well as the boundaries of other local agencies that overlie the basin in which the agency is developing a groundwater management plan.

(4) (A) Commencing January 1, 2013, for purposes of implementing paragraph (1), the groundwater management plan shall include a map identifying the recharge areas for the groundwater basin.

(B) The local agency shall provide the map required pursuant to subparagraph (A) to the appropriate local planning agencies after adoption of the groundwater management plan.

(C) Upon submitting a map pursuant to subparagraph (B), the local agency shall notify the department and all persons on the list established and maintained pursuant to subdivision (c) of Section 10753.4.

(D) For purposes of this paragraph, map identifying the recharge areas means a map that identifies, or maps that identify, the current recharge areas that substantially contribute to the replenishment of the groundwater basin.

(5) The local agency shall adopt monitoring protocols that are designed to detect changes in groundwater levels, groundwater quality, inelastic surface subsidence for basins for which subsidence has been identified as a potential problem, and flow and quality of surface water that directly affect groundwater levels or quality or are caused by groundwater pumping in the basin. The monitoring protocols shall be designed to generate information that promotes efficient and effective groundwater management.

(6) Local agencies that are located in areas outside the groundwater basins delineated on the latest edition of the department s groundwater basin and subbasin map shall prepare groundwater management plans incorporating the components in this subdivision, and shall use geologic and hydrologic principles appropriate to those areas.

(b) (1) (A) A local agency may receive state funds administered by the department for groundwater projects or for other projects that directly affect groundwater levels or quality if it prepares and implements, participates in, or consents to be subject to, a groundwater management plan, a basinwide management plan, or other integrated regional water management program or plan that meets, or is in the process of meeting, the requirements of subdivision (a). A local agency with an existing groundwater management plan that meets the requirements of subdivision (a), or a local agency that completes an update of its plan to meet the requirements of subdivision (a) within one year of applying for funds, shall be given priority consideration for state funds administered by the department over local agencies that are in the process of developing a groundwater management plan. The department shall withhold funds from the project until the update of the groundwater management plan is complete.

(B) Notwithstanding subparagraph (A), a local agency that manages groundwater under any other provision of existing law that meets the requirements of subdivision (a), or that completes an update of its plan to meet the requirements of subdivision (a) within one year of applying for funding, shall be eligible for funding administered by the department. The department shall withhold funds from a project until the update of the groundwater management plan is complete.

(C) Notwithstanding subparagraph (A), a local agency that conforms to the requirements of an adjudication of water rights in the groundwater basin is in compliance with subdivision (a). For purposes of this subparagraph, an adjudication includes an adjudication under Section 2101, an administrative adjudication, and an adjudication in state or federal court.

(D) Subparagraphs (A) and (B) do not apply to proposals for funding under Part 2.78 (commencing with Section 10795), or to funds authorized or appropriated prior to September 1, 2002.

(E) A local agency may request state funds to map groundwater recharge areas pursuant to paragraph (4) of subdivision (a) to the extent that the request for state funds is consistent with eligibility requirements that are applicable to the use of the requested funds.

(2) Upon the adoption of a groundwater management plan in accordance with this part, the local agency shall submit a copy of the plan to the department, in an electronic format, if practicable, approved by the department. The department shall make available to the public copies of the plan received pursuant to this part.

(Amended by Stats. 2011, Ch. 572, Sec. 6. Effective January 1, 2012.)



10753.8

A groundwater management plan may include components relating to all of the following:

(a) The control of saline water intrusion.

(b) Identification and management of wellhead protection areas and recharge areas.

(c) Regulation of the migration of contaminated groundwater.

(d) The administration of a well abandonment and well destruction program.

(e) Mitigation of conditions of overdraft.

(f) Replenishment of groundwater extracted by water producers.

(g) Monitoring of groundwater levels and storage.

(h) Facilitating conjunctive use operations.

(i) Identification of well construction policies.

(j) The construction and operation by the local agency of groundwater contamination cleanup, recharge, storage, conservation, water recycling, and extraction projects.

(k) The development of relationships with state and federal regulatory agencies.

(l) The review of land use plans and coordination with land use planning agencies to assess activities which create a reasonable risk of groundwater contamination.

(Added by renumbering Section 10753.7 by Stats. 2002, Ch. 603, Sec. 4. Effective January 1, 2003.)



10753.9

(a) A local agency shall adopt rules and regulations to implement and enforce a groundwater management plan adopted pursuant to this part.

(b) Nothing in this part shall be construed as authorizing the local agency to make a binding determination of the water rights of any person or entity.

(c) Nothing in this part shall be construed as authorizing the local agency to limit or suspend extractions unless the local agency has determined through study and investigation that groundwater replenishment programs or other alternative sources of water supply have proved insufficient or infeasible to lessen the demand for groundwater.

(Added by renumbering Section 10753.8 by Stats. 2002, Ch. 603, Sec. 6. Effective January 1, 2003.)



10753.10

In adopting rules and regulations pursuant to Section 10753.9, the local agency shall consider the potential impact of those rules and regulations on business activities, including agricultural operations, and to the extent practicable and consistent with the protection of the groundwater resources, minimize any adverse impacts on those business activities.

(Added by renumbering Section 10753.9 by Stats. 2002, Ch. 603, Sec. 7. Effective January 1, 2003.)



10753.11

A plan shall not be considered invalid, and the local agency shall not be required to recirculate the plan for public comment or to delay implementation of the plan, if the local agency substantially complies with the public notice provisions of this chapter.

(Added by Stats. 2011, Ch. 572, Sec. 7. Effective January 1, 2012.)






CHAPTER 4. Finances

10754

For purposes of groundwater management, a local agency that adopts a groundwater management plan pursuant to this part has the authority of a water replenishment district pursuant to Part 4 (commencing with Section 60220) of Division 18 and may fix and collect fees and assessments for groundwater management in accordance with Part 6 (commencing with Section 60300) of Division 18.

(Repealed and added by Stats. 1992, Ch. 947, Sec. 2. Effective January 1, 1993.)



10754.2

(a) Subject to Section 10754.3, except as specified in subdivision (b), a local agency that adopts a groundwater management plan pursuant to this part, may impose equitable annual fees and assessments for groundwater management based on the amount of groundwater extracted from the groundwater basin within the area included in the groundwater management plan to pay for costs incurred by the local agency for groundwater management, including, but not limited to, the costs associated with the acquisition of replenishment water, administrative and operating costs, and costs of construction of capital facilities necessary to implement the groundwater management plan.

(b) The local agency may not impose fees or assessments on the extraction and replacement of groundwater pursuant to a groundwater remediation program required by other provisions of law or a groundwater storage contract with the local agency.

(Amended by Stats. 1993, Ch. 320, Sec. 4. Effective January 1, 1994.)



10754.3

Before a local agency may levy a water management assessment pursuant to Section 10754.2 or otherwise fix and collect fees for the replenishment or extraction of groundwater pursuant to this part, the local agency shall hold an election on the proposition of whether or not the local agency shall be authorized to levy a groundwater management assessment or fix and collect fees for the replenishment or extraction of groundwater. The local agency shall be so authorized if a majority of the votes cast at the election is in favor of the proposition. The election shall be conducted in the manner prescribed by the laws applicable to the local agency or, if there are no laws so applicable, then as prescribed by laws relating to local elections. The election shall be conducted only within the portion of the jurisdiction of the local agency subject to groundwater management pursuant to this part.

(Added by Stats. 1992, Ch. 947, Sec. 2. Effective January 1, 1993.)






CHAPTER 5. Miscellaneous

10755

(a) If a local agency annexes land subject to a groundwater management plan adopted pursuant to this part, the local agency annexing the land shall comply with the groundwater management plan for the annexed property.

(b) If a local agency subject to a groundwater management plan adopted pursuant to this part annexes land not subject to a groundwater management plan adopted pursuant to this part at the time of annexation, the annexed territory shall be subject to the groundwater management plan of the local agency annexing the land.

(Repealed and added by Stats. 1992, Ch. 947, Sec. 2. Effective January 1, 1993.)



10755.2

(a) It is the intent of the Legislature to encourage local agencies, within the same groundwater basin, that are authorized to adopt groundwater management plans pursuant to this part, to adopt and implement a coordinated groundwater management plan.

(b) For the purpose of adopting and implementing a coordinated groundwater management program pursuant to this part, a local agency may enter into a joint powers agreement pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code with public agencies, or a memorandum of understanding with public or private entities providing water service.

(c) A local agency may enter into agreements with public entities or private parties for the purpose of implementing a coordinated groundwater management plan.

(Amended by Stats. 1993, Ch. 320, Sec. 5. Effective January 1, 1994.)



10755.3

Local agencies within the same groundwater basin that conduct groundwater management programs within that basin pursuant to this part, and cities and counties that either manage groundwater pursuant to this part or have ordinances relating to groundwater within that basin, shall, at least annually, meet to coordinate those programs.

(Amended by Stats. 1995, Ch. 833, Sec. 2. Effective January 1, 1996.)



10755.4

Except in those groundwater basins that are subject to critical conditions of groundwater overdraft, as identified in the department s Bulletin 118 80, revised on December 24, 1982, the requirements of a groundwater management plan that is implemented pursuant to this part do not apply to the extraction of groundwater by means of a groundwater extraction facility that is used to provide water for domestic purposes to a single-unit residence and, if applicable, any dwelling unit authorized to be constructed pursuant to Section 65852.1 or 65852.2 of the Government Code.

(Added by Stats. 1992, Ch. 947, Sec. 2. Effective January 1, 1993.)









PART 2.76. GROUNDWATER QUALITY MONITORING

10780

This part shall be known and may be cited as the Groundwater Quality Monitoring Act of 2001.

(Added by Stats. 2001, Ch. 522, Sec. 2. Effective January 1, 2002.)



10781

In order to improve comprehensive groundwater monitoring and increase the availability to the public of information about groundwater contamination, the state board, in consultation with other responsible agencies, as specified in this section, shall do all of the following:

(a) Integrate existing monitoring programs and design new program elements as necessary to establish a comprehensive monitoring program capable of assessing each groundwater basin in the state through direct and other statistically reliable sampling approaches. The interagency task force established pursuant to subdivision (b) shall determine the constituents to be included in the monitoring program. In designing the comprehensive monitoring program, the state board, among other things, shall integrate projects established in response to the Supplemental Report of the 1999 Budget Act, strive to take advantage of and incorporate existing data whenever possible, and prioritize groundwater basins that supply drinking water.

(b) (1) Create an interagency task force for all of the following purposes:

(A) Identifying actions necessary to establish the monitoring program.

(B) Identifying measures to increase coordination among state and federal agencies that collect information regarding groundwater contamination in the state.

(C) Designing a database capable of supporting the monitoring program that is compatible with the state board s geotracker database.

(D) Assessing the scope and nature of necessary monitoring enhancements.

(E) Identifying the cost of any recommended measures.

(F) Identifying the means by which to make monitoring information available to the public.

(2) The interagency task force shall consist of a representative of each of the following entities:

(A) The state board.

(B) The department.

(C) The State Department of Health Services.

(D) The Department of Pesticide Regulation.

(E) The Department of Toxic Substances Control.

(F) The Department of Food and Agriculture.

(c) Convene an advisory committee to the interagency task force, with a membership that includes all of the following:

(1) Two representatives of appropriate federal agencies, if those agencies wish to participate.

(2) Two representatives of public water systems, one of which shall be a representative of a retail water supplier.

(3) Two representatives of environmental organizations.

(4) Two representatives of the business community.

(5) One representative of a local agency that is currently implementing a plan pursuant to Part 2.75 (commencing with Section 10750).

(6) Two representatives of agriculture.

(7) Two representatives from groundwater management entities.

(d) (1) The members of the advisory committee may receive a per diem allowance for each day s attendance at a meeting of the advisory committee.

(2) The members of the advisory committee may be reimbursed for actual and necessary travel expenses incurred in connection with their official duties.

(Added by Stats. 2001, Ch. 522, Sec. 2. Effective January 1, 2002.)



10782

(a) On or before June 1, 2009, the state board shall do both of the following:

(1) Identify and recommend to the Legislature funding options to extend, until January 1, 2024, the comprehensive monitoring program established in accordance with Section 10781.

(2) Make recommendations to enhance the public accessibility of information on groundwater conditions.

(b) On or before January 1, 2012, the state board, in consultation with the State Department of Public Health, the Department of Water Resources, the Department of Pesticide Regulation, the Office of Environmental Health Hazard Assessment, and any other agencies as appropriate, shall submit to the Legislature a report that does all of the following:

(1) Identifies communities that rely on contaminated groundwater as a primary source of drinking water.

(2) Identifies in the groundwater sources for the communities described in paragraph (1) the principal contaminants and other constituents of concern, as identified by the state board, affecting that groundwater and contamination levels.

(3) Identifies potential solutions and funding sources to clean up or treat groundwater or to provide alternative water supplies to ensure the provision of safe drinking water to communities identified in paragraph (1).

(c) The state board shall provide an opportunity for public comment on the report required pursuant to subdivision (b), prior to finalizing the report and submitting it to the Legislature.

(Added by Stats. 2008, Ch. 670, Sec. 1. Effective January 1, 2009.)



10782.3

The state board shall use existing resources to carry out this part, and the operation of the program set forth in this part shall not supplant the operation of any other program required to be undertaken by the state board.

(Added by Stats. 2001, Ch. 522, Sec. 2. Effective January 1, 2002.)



10783

(a) The Legislature finds and declares that protecting the state s groundwater for beneficial use, particularly sources and potential sources of drinking water, is of paramount concern.

(b) The Legislature further finds and declares that strategic, scientifically based groundwater monitoring of the state s oil and gas fields is critical to allaying the public s concerns regarding well stimulation treatments of oil and gas wells.

(c) On or before July 1, 2015, in order to assess the potential effects of well stimulation treatments, as defined in Article 3 (commencing with Section 3150) of Chapter 1 of Division 3 of the Public Resources Code, on the state s groundwater resources in a systematic way, the state board shall develop model groundwater monitoring criteria, to be implemented either on a well-by-well basis for a well subject to well stimulation treatment or on a regional scale. The model criteria shall address a range of spatial sampling scales from methods for conducting appropriate monitoring on individual oil and gas wells subject to a well stimulation treatment, to methods for conducting a regional groundwater monitoring program. The state board shall take into consideration the recommendations received pursuant to subdivision (d) and shall include in the model criteria, at a minimum, the components identified in subdivision (f). The state board shall prioritize monitoring of groundwater that is or has the potential to be a source of drinking water, but shall protect all waters designated for any beneficial use.

(d) The state board, in consultation with the Department of Conservation, Division of Oil, Gas, and Geothermal Resources, shall seek the advice of experts on the design of the model groundwater monitoring criteria. The experts shall assess and make recommendations to the state board on the model criteria. These recommendations shall prioritize implementation of regional groundwater monitoring programs statewide, as warranted, based upon the prevalence of well stimulation treatments of oil and gas wells and groundwater suitable as a source of drinking water.

(e) The state board shall also seek the advice of stakeholders representing the diverse interests of the oil- and gas-producing areas of the state. The stakeholders shall include the oil and gas industry, agriculture, environmental justice, and local government, among others, with regional representation commensurate with the intensity of oil and gas development in that area. The stakeholders shall also make recommendations to the state board regarding the development and implementation of groundwater monitoring criteria, including priority locations for implementation.

(f) The scope and nature of the model groundwater monitoring criteria shall include the determination of all of the following:

(1) An assessment of the areas to conduct groundwater quality monitoring and their appropriate boundaries.

(2) A list of the constituents to measure and assess water quality.

(3) The location, depth, and number of monitoring wells necessary to detect groundwater contamination at spatial scales ranging from an individual oil and gas well to a regional groundwater basin including one or more oil and gas fields.

(4) The frequency and duration of the monitoring.

(5) A threshold criteria indicating a transition from well-by-well monitoring to a regional monitoring program.

(6) Data collection and reporting protocols.

(7) Public access to the collected data under paragraph (6).

(g) Factors to consider in addressing subdivision (f) shall include, but are not limited to, all of the following:

(1) The existing quality and existing and potential use of the groundwater.

(2) Groundwater that is not a source of drinking water consistent with the United States Environmental Protection Agency s definition of an Underground Source of Drinking Water as containing less than 10,000 milligrams per liter total dissolved solids in groundwater (40 C.F.R. 144.3), including exempt aquifers pursuant to Section 146.4 of Title 40 of the Code of Federal Regulations.

(3) Proximity to human population, public water service wells, and private groundwater use, if known.

(4) The presence of existing oil and gas production fields, including the distribution, physical attributes, and operational status of oil and gas wells therein.

(5) Events, including well stimulation treatments and oil and gas well failures, among others, that have the potential to contaminate groundwater, appropriate monitoring to evaluate whether groundwater contamination can be attributable to a particular event, and any monitoring changes necessary if groundwater contamination is observed.

(h) (1) On or before January 1, 2016, the state board or appropriate regional board shall begin implementation of the regional groundwater monitoring programs based upon the model criteria developed under subdivision (c).

(2) In the absence of state implementation of a regional groundwater monitoring program, a well owner or operator may develop and implement an area-specific groundwater monitoring program, for the purpose of subparagraph (D) of paragraph (3) of subdivision (d) of Section 3160 of the Public Resources Code, based upon the model criteria developed under subdivision (c), subject to approval by the state or regional board, and that meets the requirements of this section.

(i) The model criteria for either a well-by-well basis for a well subject to well stimulation treatment, or for a regional groundwater monitoring program, shall be used to satisfy the permitting requirements for well stimulation treatments on oil and gas wells pursuant to Section 3160 of the Public Resources Code. The model criteria used on a well-by-well basis for a well subject to a well stimulation treatment shall be used where no regional groundwater monitoring plan approved by the state or regional board, if applicable, exists and has been implemented by either the state or regional board or the well owner or operator.

(j) The model criteria shall accommodate monitoring where surface access is limited. Monitoring is not required for oil and gas wells where the wells do not penetrate groundwater of beneficial use, as determined by a regional water quality control board, or solely penetrate exempt aquifers pursuant to Section 146.4 of Title 40 of the Code of Federal Regulations.

(k) (1) The model criteria and groundwater monitoring programs shall be reviewed and updated periodically, as needed.

(2) The use of the United States Environmental Protection Agency s definition of an Underground Source of Drinking Water as containing less than 10,000 milligrams per liter total dissolved solids in groundwater (40 C.F.R. 144.3) and whether exempt aquifers pursuant to Section 146.4 of Title 40 of the Code of Federal Regulations shall be subject to groundwater monitoring shall be reviewed by the state board through a public process on or before January 1, 2020.

(l) (1) All groundwater quality data collected pursuant to subparagraph (F) of paragraph (1) of subdivision (d) of Section 3160 of the Public Resources Code shall be submitted to the state board in an electronic format that is compatible with the state board s GeoTracker database, following the guidelines detailed in Chapter 30 (commencing with Section 3890) of Division 3 of Title 23 of the California Code of Regulations.

(2) A copy of the reported data under paragraph (1) shall be transferred by the state board to a public, nonprofit doctoral-degree-granting educational institution located in the San Joaquin Valley, administered pursuant to Section 9 of Article IX of the California Constitution, in order to form the basis of a comprehensive groundwater quality data repository to promote research, foster interinstitutional collaboration, and seek understanding of the numerous factors influencing the state s groundwater.

(m) The adoption of criteria required pursuant to this section is exempt from the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The adoption of criteria pursuant to this section shall instead be accomplished by means of a public process reasonably calculated to give those persons interested in their adoption an opportunity to be heard.

(Amended by Stats. 2014, Ch. 35, Sec. 183. Effective June 20, 2014.)






PART 2.78. LOCAL GROUNDWATER MANAGEMENT ASSISTANCE ACT OF 2000

10795

This part shall be known and may be cited as the Local Groundwater Management Assistance Act of 2000.

(Added by Stats. 2000, Ch. 708, Sec. 2. Effective January 1, 2001.)



10795.2

There is hereby created the Local Groundwater Assistance Fund which shall be administered by the department.

(Added by Stats. 2000, Ch. 708, Sec. 2. Effective January 1, 2001.)



10795.4

Upon appropriation by the Legislature, the money in the fund may be used by the department to assist local public agencies by awarding grants to those agencies to conduct groundwater studies or to carry out groundwater monitoring and management activities in accordance with Part 2.75 (commencing with Section 10750) or other authority pursuant to which local public agencies manage groundwater resources, or both, including the development of groundwater management plans, as provided for in subdivision (a) of Section 10753.7.

(Amended by Stats. 2002, Ch. 603, Sec. 8. Effective January 1, 2003.)



10795.6

The department, in making grants pursuant to this part, shall do both of the following:

(a) Award grants based on the recommendations submitted by the Technical Advisory Panel. The panel shall give priority to a local public agency that has adopted a groundwater management plan and submitted an application that demonstrates collaboration by that local public agency with other local public agencies with regard to the management of the affected groundwater basin.

(b) Ensure that the money in the fund is allocated in a geographically balanced manner among the regions of the state that are capable of, and interested in, implementing groundwater management programs.

(Added by Stats. 2000, Ch. 708, Sec. 2. Effective January 1, 2001.)



10795.8

The department may enter into contracts and may adopt regulations subject to the advice and review of the Technical Advisory Panel, to carry out this part. Any grant contract entered into pursuant to this part may include provisions that the department determines are necessary.

(Added by Stats. 2000, Ch. 708, Sec. 2. Effective January 1, 2001.)



10795.10

An application for a grant under this part shall be made to the department in the form and with the supporting materials prescribed by the department.

(Added by Stats. 2000, Ch. 708, Sec. 2. Effective January 1, 2001.)



10795.12

(a) A Technical Advisory Panel shall review applications for grants based on criteria developed by the panel.

(b) The Technical Advisory Panel shall review applications and indicate whether, in its opinion, an application should be given priority pursuant to subdivisions (a) and (b) of Section 10795.6, and may place conditions on its recommendation for the funding of a specific project. These conditions may include requirements for additional clarification or further explanation of certain aspects of the project.

(Added by Stats. 2000, Ch. 708, Sec. 2. Effective January 1, 2001.)



10795.14

(a) The Technical Advisory Panel shall be comprised of individuals appointed by the Secretary of the Resources Agency.

(b) (1) Panelists shall have background experience, or general knowledge, in the area of groundwater resources.

(2) Panelists shall include all of the following:

(A) At least three individuals who currently serve on the board of directors of a local public agency that has adopted a groundwater management plan.

(B) A licensed civil engineer.

(C) A licensed geologist.

(D) A licensed hydrogeologist.

(E) At least one individual representing each of the hydrologic study areas shown in Figure 3 of the department s Bulletin 118-80, entitled Ground Water Basins in California: A Report to the Legislature in Response to Water Code Section 12924.

(c) The number of individuals serving on the Technical Advisory Panel shall be determined by the Secretary of the Resources Agency.

(Added by Stats. 2000, Ch. 708, Sec. 2. Effective January 1, 2001.)



10795.16

(a) If a member of the Technical Advisory Panel, or a member of his or her immediate family, is employed by a grant applicant , the employer of a grant applicant, or a consultant or independent contractor employed by a grant applicant, the panel member shall make that disclosure to the other members of the panel and shall not participate in the review of the grant application of that applicant.

(b) The Technical Advisory Panel shall operate on principles of collaboration. Panelists shall be appointed who are committed to working together with other interests for the long-term benefit of California groundwater resources and the people who rely on those resources.

(c) Panelists shall be residents of the state and have an interest in the preservation, protection, and enhancement of the state s groundwater resources.

(d) Panelists shall not be employees of any state or federal agency.

(Added by Stats. 2000, Ch. 708, Sec. 2. Effective January 1, 2001.)



10795.19

A local public agency receiving a grant under this part shall submit to the department copies of all data collected pursuant to the grant.

(Added by Stats. 2000, Ch. 708, Sec. 2. Effective January 1, 2001.)



10795.20

Federal funds may be used for the purposes of this part.

(Added by Stats. 2000, Ch. 708, Sec. 2. Effective January 1, 2001.)






PART 2.8. AGRICULTURAL WATER MANAGEMENT PLANNING

CHAPTER 1. General Declarations and Policy

10800

This part shall be known and may be cited as the Agricultural Water Management Planning Act.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)



10801

The Legislature finds and declares all of the following:

(a) The waters of the state are a limited and renewable resource.

(b) The California Constitution requires that water in the state be used in a reasonable and beneficial manner.

(c) Urban water districts are required to adopt water management plans.

(d) The conservation of agricultural water supplies is of great statewide concern.

(e) There is a great amount of reuse of delivered water, both inside and outside the water service areas.

(f) Significant noncrop beneficial uses are associated with agricultural water use, including streamflows and wildlife habitat.

(g) Significant opportunities exist in some areas, through improved irrigation water management, to conserve water or to reduce the quantity of highly saline or toxic drainage water.

(h) Changes in water management practices should be carefully planned and implemented to minimize adverse effects on other beneficial uses currently being served.

(i) Agricultural water suppliers that receive water from the federal Central Valley Project are required by federal law to prepare and implement water conservation plans.

(j) Agricultural water users applying for a permit to appropriate water from the board are required to prepare and implement water conservation plans.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)



10802

The Legislature finds and declares that all of the following are the policies of the state:

(a) The conservation of water shall be pursued actively to protect both the people of the state and the state s water resources.

(b) The conservation of agricultural water supplies shall be an important criterion in public decisions with regard to water.

(c) Agricultural water suppliers shall be required to prepare water management plans to achieve conservation of water.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)






CHAPTER 2. Definitions

10810

Unless the context otherwise requires, the definitions set forth in this chapter govern the construction of this part.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)



10811

Agricultural water management plan or plan means an agricultural water management plan prepared pursuant to this part.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)



10812

Agricultural water supplier has the same meaning as defined in Section 10608.12.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)



10813

Customer means a purchaser of water from a water supplier who uses water for agricultural purposes.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)



10814

Person means any individual, firm, association, organization, partnership, business, trust, corporation, company, public agency, or any agency of that entity.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)



10815

Public agency means any city, county, city and county, special district, or other public entity.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)



10816

Urban water supplier has the same meaning as set forth in Section 10617.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)



10817

Water conservation means the efficient management of water resources for beneficial uses, preventing waste, or accomplishing additional benefits with the same amount of water.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)






CHAPTER 3. Agricultural Water Management Plans

ARTICLE 1. General Provisions

10820

(a) An agricultural water supplier shall prepare and adopt an agricultural water management plan in the manner set forth in this chapter on or before December 31, 2012, and shall update that plan on December 31, 2015, and on or before December 31 every five years thereafter.

(b) Every supplier that becomes an agricultural water supplier after December 31, 2012, shall prepare and adopt an agricultural water management plan within one year after the date it has become an agricultural water supplier.

(c) A water supplier that indirectly provides water to customers for agricultural purposes shall not prepare a plan pursuant to this part without the consent of each agricultural water supplier that directly provides that water to its customers.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)



10821

(a) An agricultural water supplier required to prepare a plan pursuant to this part shall notify each city or county within which the supplier provides water supplies that the agricultural water supplier will be preparing the plan or reviewing the plan and considering amendments or changes to the plan. The agricultural water supplier may consult with, and obtain comments from, each city or county that receives notice pursuant to this subdivision.

(b) The amendments to, or changes in, the plan shall be adopted and submitted in the manner set forth in Article 3 (commencing with Section 10840).

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)






ARTICLE 2. Contents of Plans

10825

(a) It is the intent of the Legislature in enacting this part to allow levels of water management planning commensurate with the numbers of customers served and the volume of water supplied.

(b) This part does not require the implementation of water conservation programs or practices that are not locally cost effective.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)



10826

An agricultural water management plan shall be adopted in accordance with this chapter. The plan shall do all of the following:

(a) Describe the agricultural water supplier and the service area, including all of the following:

(1) Size of the service area.

(2) Location of the service area and its water management facilities.

(3) Terrain and soils.

(4) Climate.

(5) Operating rules and regulations.

(6) Water delivery measurements or calculations.

(7) Water rate schedules and billing.

(8) Water shortage allocation policies.

(b) Describe the quantity and quality of water resources of the agricultural water supplier, including all of the following:

(1) Surface water supply.

(2) Groundwater supply.

(3) Other water supplies.

(4) Source water quality monitoring practices.

(5) Water uses within the agricultural water supplier s service area, including all of the following:

(A) Agricultural.

(B) Environmental.

(C) Recreational.

(D) Municipal and industrial.

(E) Groundwater recharge.

(F) Transfers and exchanges.

(G) Other water uses.

(6) Drainage from the water supplier s service area.

(7) Water accounting, including all of the following:

(A) Quantifying the water supplier s water supplies.

(B) Tabulating water uses.

(C) Overall water budget.

(8) Water supply reliability.

(c) Include an analysis, based on available information, of the effect of climate change on future water supplies.

(d) Describe previous water management activities.

(e) Include in the plan the water use efficiency information required pursuant to Section 10608.48.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)



10827

Agricultural water suppliers that are members of the Agricultural Water Management Council, and that submit water management plans to that council in accordance with the Memorandum of Understanding Regarding Efficient Water Management Practices By Agricultural Water Suppliers In California, dated January 1, 1999, may submit the water management plans identifying water demand management measures currently being implemented, or scheduled for implementation, to satisfy the requirements of Section 10826.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)



10828

(a) Agricultural water suppliers that are required to submit water conservation plans to the United States Bureau of Reclamation pursuant to either the Central Valley Project Improvement Act (Public Law 102-575) or the Reclamation Reform Act of 1982, or both, may submit those water conservation plans to satisfy the requirements of Section 10826, if both of the following apply:

(1) The agricultural water supplier has adopted and submitted the water conservation plan to the United States Bureau of Reclamation within the previous four years.

(2) The United States Bureau of Reclamation has accepted the water conservation plan as adequate.

(b) This part does not require agricultural water suppliers that are required to submit water conservation plans to the United States Bureau of Reclamation pursuant to either the Central Valley Project Improvement Act (Public Law 102-575) or the Reclamation Reform Act of 1982, or both, to prepare and adopt water conservation plans according to a schedule that is different from that required by the United States Bureau of Reclamation.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)



10829

An agricultural water supplier may satisfy the requirements of this part by adopting an urban water management plan pursuant to Part 2.6 (commencing with Section 10610) or by participation in areawide, regional, watershed, or basinwide water management planning if those plans meet or exceed the requirements of this part.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)






ARTICLE 3. Adoption and Implementation of Plans

10840

Every agricultural water supplier shall prepare its plan pursuant to Article 2 (commencing with Section 10825).

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)



10841

Prior to adopting a plan, the agricultural water supplier shall make the proposed plan available for public inspection, and shall hold a public hearing on the plan. Prior to the hearing, notice of the time and place of hearing shall be published within the jurisdiction of the publicly owned agricultural water supplier pursuant to Section 6066 of the Government Code. A privately owned agricultural water supplier shall provide an equivalent notice within its service area and shall provide a reasonably equivalent opportunity that would otherwise be afforded through a public hearing process for interested parties to provide input on the plan. After the hearing, the plan shall be adopted as prepared or as modified during or after the hearing.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)



10842

An agricultural water supplier shall implement the plan adopted pursuant to this chapter in accordance with the schedule set forth in its plan, as determined by the governing body of the agricultural water supplier.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)



10843

(a) An agricultural water supplier shall submit to the entities identified in subdivision (b) a copy of its plan no later than 30 days after the adoption of the plan. Copies of amendments or changes to the plans shall be submitted to the entities identified in subdivision (b) within 30 days after the adoption of the amendments or changes.

(b) An agricultural water supplier shall submit a copy of its plan and amendments or changes to the plan to each of the following entities:

(1) The department.

(2) Any city, county, or city and county within which the agricultural water supplier provides water supplies.

(3) Any groundwater management entity within which jurisdiction the agricultural water supplier extracts or provides water supplies.

(4) Any urban water supplier within which jurisdiction the agricultural water supplier provides water supplies.

(5) Any city or county library within which jurisdiction the agricultural water supplier provides water supplies.

(6) The California State Library.

(7) Any local agency formation commission serving a county within which the agricultural water supplier provides water supplies.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)



10844

(a) Not later than 30 days after the date of adopting its plan, the agricultural water supplier shall make the plan available for public review on the agricultural water supplier s Internet Web site.

(b) An agricultural water supplier that does not have an Internet Web site shall submit to the department, not later than 30 days after the date of adopting its plan, a copy of the adopted plan in an electronic format. The department shall make the plan available for public review on the department s Internet Web site.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)



10845

(a) The department shall prepare and submit to the Legislature, on or before December 31, 2013, and thereafter in the years ending in six and years ending in one, a report summarizing the status of the plans adopted pursuant to this part.

(b) The report prepared by the department shall identify the outstanding elements of any plan adopted pursuant to this part. The report shall include an evaluation of the effectiveness of this part in promoting efficient agricultural water management practices and recommendations relating to proposed changes to this part, as appropriate.

(c) The department shall provide a copy of the report to each agricultural water supplier that has submitted its plan to the department. The department shall also prepare reports and provide data for any legislative hearing designed to consider the effectiveness of plans submitted pursuant to this part.

(d) This section does not authorize the department, in preparing the report, to approve, disapprove, or critique individual plans submitted pursuant to this part.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)









CHAPTER 4. Miscellaneous Provisions

10850

(a) Any action or proceeding to attack, review, set aside, void, or annul the acts or decisions of an agricultural water supplier on the grounds of noncompliance with this part shall be commenced as follows:

(1) An action or proceeding alleging failure to adopt a plan shall be commenced within 18 months after that adoption is required by this part.

(2) Any action or proceeding alleging that a plan, or action taken pursuant to the plan, does not comply with this part shall be commenced within 120 days after submitting the plan or amendments to the plan to entities in accordance with Section 10844 or the taking of that action.

(b) In an action or proceeding to attack, review, set aside, void, or annul a plan, or an action taken pursuant to the plan by an agricultural water supplier, on the grounds of noncompliance with this part, the inquiry shall extend only to whether there was a prejudicial abuse of discretion. Abuse of discretion is established if the agricultural water supplier has not proceeded in a manner required by law, or if the action by the agricultural water supplier is not supported by substantial evidence.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)



10851

The California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) does not apply to the preparation and adoption of plans pursuant to this part. This part does not exempt projects for implementation of the plan or for expanded or additional water supplies from the California Environmental Quality Act.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)



10852

An agricultural water supplier is not eligible for a water grant or loan awarded or administered by the state unless the supplier complies with this part.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 4, Sec. 4. Effective February 3, 2010.)



10853

An agricultural water supplier that provides water to less than 25,000 irrigated acres, excluding recycled water, shall not be required to implement the requirements of this part or Part 2.55 (commencing with Section 10608) unless sufficient funding has specifically been provided to that water supplier for these purposes.

(Amended by Stats. 2010, Ch. 328, Sec. 236. Effective January 1, 2011.)









PART 2.9. EFFICIENT WATER MANAGEMENT PRACTICES FOR AGRICULTURAL WATER SUPPLIERS

10900

This part shall be known and may be cited as the Agricultural Water Suppliers Efficient Water Management Practices Act.

(Added by Stats. 1990, Ch. 739, Sec. 1.)



10901

The Legislature finds and declares as follows:

(a) Agriculture is a vital industry in California.

(b) The waters of the state are a limited and renewable resource.

(c) Agriculture has already implemented many improvements to water use efficiency.

(d) Implementation of additional water management practices could further improve agricultural water use efficiency in many areas.

(e) In many areas agricultural water suppliers are already carrying out water management practices to improve the efficiency of water use.

(f) Agricultural water suppliers can implement efficient water management practices for the delivery of water and can assist their users to improve the efficiency of their use of water.

(Added by Stats. 1990, Ch. 739, Sec. 1.)



10902

Unless the context otherwise requires, the definitions in this section govern construction of this part.

(a) Agricultural water supplier or supplier means a supplier, either publicly or privately owned, supplying water, regardless of the basis of right, for agricultural purposes.

(b) Efficient water management practices means reasonable and economically justifiable programs to improve the delivery and use of water used for agricultural purposes.

(c) Water conservation means the reduction of the amount of water irretrievably lost to saline sinks, moisture-deficient soils, water surface evaporation, or noncrop evapotranspiration in the process of satisfying an existing beneficial use achieved either by improving the technology or method for diverting, transporting, applying, or recovering the water or by implementation of other conservation methods.

(Added by Stats. 1990, Ch. 739, Sec. 1.)



10903

(a) The department shall establish an advisory committee comprised of representatives of the California farming community, agricultural water suppliers, the department, the Department of Food and Agriculture, the University of California, the California State University, public interest groups, and other interested parties.

(b) The department shall periodically review potential efficient water management practices to determine which are feasible to achieve water conservation, as defined in subdivision (c) of Section 10902.

(c) The department may carry out cooperative studies of the effectiveness and efficiency of potential water management practices and implemented efficient water management practices to provide the basis for future recommendations.

(d) Nothing in this part shall be construed to affect water rights.

(e) The department shall consult with the advisory committee in carrying out its periodic reviews and conducting studies of water management practices as provided in subdivisions (b) and (c).

(Added by Stats. 1990, Ch. 739, Sec. 1.)



10904

(a) The department shall offer assistance to agricultural water suppliers to implement efficient water management practices to improve the efficiency of water use.

(b) Assistance offered by the department shall include, but not be limited to, technical consultation and training in methods to deliver water to farmers based on their actual water needs, evaluating and recommending improvements to the uniformity with which water is applied, advising farmers on the optimum quantities of water to apply and when to apply it, and any other technologies or management methods to improve the efficiency of water use.

(Added by Stats. 1990, Ch. 739, Sec. 1.)






PART 2.10. WATER SUPPLY PLANNING TO SUPPORT EXISTING AND PLANNED FUTURE USES

10910

(a) Any city or county that determines that a project, as defined in Section 10912, is subject to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) under Section 21080 of the Public Resources Code shall comply with this part.

(b) The city or county, at the time that it determines whether an environmental impact report, a negative declaration, or a mitigated negative declaration is required for any project subject to the California Environmental Quality Act pursuant to Section 21080.1 of the Public Resources Code, shall identify any water system that is, or may become as a result of supplying water to the project identified pursuant to this subdivision, a public water system, as defined in Section 10912, that may supply water for the project. If the city or county is not able to identify any public water system that may supply water for the project, the city or county shall prepare the water assessment required by this part after consulting with any entity serving domestic water supplies whose service area includes the project site, the local agency formation commission, and any public water system adjacent to the project site.

(c) (1) The city or county, at the time it makes the determination required under Section 21080.1 of the Public Resources Code, shall request each public water system identified pursuant to subdivision (b) to determine whether the projected water demand associated with a proposed project was included as part of the most recently adopted urban water management plan adopted pursuant to Part 2.6 (commencing with Section 10610).

(2) If the projected water demand associated with the proposed project was accounted for in the most recently adopted urban water management plan, the public water system may incorporate the requested information from the urban water management plan in preparing the elements of the assessment required to comply with subdivisions (d), (e), (f), and (g).

(3) If the projected water demand associated with the proposed project was not accounted for in the most recently adopted urban water management plan, or the public water system has no urban water management plan, the water supply assessment for the project shall include a discussion with regard to whether the public water system s total projected water supplies available during normal, single dry, and multiple dry water years during a 20-year projection will meet the projected water demand associated with the proposed project, in addition to the public water system s existing and planned future uses, including agricultural and manufacturing uses.

(4) If the city or county is required to comply with this part pursuant to subdivision (b), the water supply assessment for the project shall include a discussion with regard to whether the total projected water supplies, determined to be available by the city or county for the project during normal, single dry, and multiple dry water years during a 20-year projection, will meet the projected water demand associated with the proposed project, in addition to existing and planned future uses, including agricultural and manufacturing uses.

(d) (1) The assessment required by this section shall include an identification of any existing water supply entitlements, water rights, or water service contracts relevant to the identified water supply for the proposed project, and a description of the quantities of water received in prior years by the public water system, or the city or county if either is required to comply with this part pursuant to subdivision (b), under the existing water supply entitlements, water rights, or water service contracts.

(2) An identification of existing water supply entitlements, water rights, or water service contracts held by the public water system, or the city or county if either is required to comply with this part pursuant to subdivision (b), shall be demonstrated by providing information related to all of the following:

(A) Written contracts or other proof of entitlement to an identified water supply.

(B) Copies of a capital outlay program for financing the delivery of a water supply that has been adopted by the public water system.

(C) Federal, state, and local permits for construction of necessary infrastructure associated with delivering the water supply.

(D) Any necessary regulatory approvals that are required in order to be able to convey or deliver the water supply.

(e) If no water has been received in prior years by the public water system, or the city or county if either is required to comply with this part pursuant to subdivision (b), under the existing water supply entitlements, water rights, or water service contracts, the public water system, or the city or county if either is required to comply with this part pursuant to subdivision (b), shall also include in its water supply assessment pursuant to subdivision (c), an identification of the other public water systems or water service contractholders that receive a water supply or have existing water supply entitlements, water rights, or water service contracts, to the same source of water as the public water system, or the city or county if either is required to comply with this part pursuant to subdivision (b), has identified as a source of water supply within its water supply assessments.

(f) If a water supply for a proposed project includes groundwater, the following additional information shall be included in the water supply assessment:

(1) A review of any information contained in the urban water management plan relevant to the identified water supply for the proposed project.

(2) A description of any groundwater basin or basins from which the proposed project will be supplied. For those basins for which a court or the board has adjudicated the rights to pump groundwater, a copy of the order or decree adopted by the court or the board and a description of the amount of groundwater the public water system, or the city or county if either is required to comply with this part pursuant to subdivision (b), has the legal right to pump under the order or decree. For basins that have not been adjudicated, information as to whether the department has identified the basin or basins as overdrafted or has projected that the basin will become overdrafted if present management conditions continue, in the most current bulletin of the department that characterizes the condition of the groundwater basin, and a detailed description by the public water system, or the city or county if either is required to comply with this part pursuant to subdivision (b), of the efforts being undertaken in the basin or basins to eliminate the long-term overdraft condition.

(3) A detailed description and analysis of the amount and location of groundwater pumped by the public water system, or the city or county if either is required to comply with this part pursuant to subdivision (b), for the past five years from any groundwater basin from which the proposed project will be supplied. The description and analysis shall be based on information that is reasonably available, including, but not limited to, historic use records.

(4) A detailed description and analysis of the amount and location of groundwater that is projected to be pumped by the public water system, or the city or county if either is required to comply with this part pursuant to subdivision (b), from any basin from which the proposed project will be supplied. The description and analysis shall be based on information that is reasonably available, including, but not limited to, historic use records.

(5) An analysis of the sufficiency of the groundwater from the basin or basins from which the proposed project will be supplied to meet the projected water demand associated with the proposed project. A water supply assessment shall not be required to include the information required by this paragraph if the public water system determines, as part of the review required by paragraph (1), that the sufficiency of groundwater necessary to meet the initial and projected water demand associated with the project was addressed in the description and analysis required by paragraph (4) of subdivision (b) of Section 10631.

(g) (1) Subject to paragraph (2), the governing body of each public water system shall submit the assessment to the city or county not later than 90 days from the date on which the request was received. The governing body of each public water system, or the city or county if either is required to comply with this act pursuant to subdivision (b), shall approve the assessment prepared pursuant to this section at a regular or special meeting.

(2) Prior to the expiration of the 90-day period, if the public water system intends to request an extension of time to prepare and adopt the assessment, the public water system shall meet with the city or county to request an extension of time, which shall not exceed 30 days, to prepare and adopt the assessment.

(3) If the public water system fails to request an extension of time, or fails to submit the assessment notwithstanding the extension of time granted pursuant to paragraph (2), the city or county may seek a writ of mandamus to compel the governing body of the public water system to comply with the requirements of this part relating to the submission of the water supply assessment.

(h) Notwithstanding any other provision of this part, if a project has been the subject of a water supply assessment that complies with the requirements of this part, no additional water supply assessment shall be required for subsequent projects that were part of a larger project for which a water supply assessment was completed and that has complied with the requirements of this part and for which the public water system, or the city or county if either is required to comply with this part pursuant to subdivision (b), has concluded that its water supplies are sufficient to meet the projected water demand associated with the proposed project, in addition to the existing and planned future uses, including, but not limited to, agricultural and industrial uses, unless one or more of the following changes occurs:

(1) Changes in the project that result in a substantial increase in water demand for the project.

(2) Changes in the circumstances or conditions substantially affecting the ability of the public water system, or the city or county if either is required to comply with this part pursuant to subdivision (b), to provide a sufficient supply of water for the project.

(3) Significant new information becomes available which was not known and could not have been known at the time when the assessment was prepared.

(Amended by Stats. 2001, Ch. 643, Sec. 4.5. Effective January 1, 2002.)



10911

(a) If, as a result of its assessment, the public water system concludes that its water supplies are, or will be, insufficient, the public water system shall provide to the city or county its plans for acquiring additional water supplies, setting forth the measures that are being undertaken to acquire and develop those water supplies. If the city or county, if either is required to comply with this part pursuant to subdivision (b), concludes as a result of its assessment, that water supplies are, or will be, insufficient, the city or county shall include in its water supply assessment its plans for acquiring additional water supplies, setting forth the measures that are being undertaken to acquire and develop those water supplies. Those plans may include, but are not limited to, information concerning all of the following:

(1) The estimated total costs, and the proposed method of financing the costs, associated with acquiring the additional water supplies.

(2) All federal, state, and local permits, approvals, or entitlements that are anticipated to be required in order to acquire and develop the additional water supplies.

(3) Based on the considerations set forth in paragraphs (1) and (2), the estimated timeframes within which the public water system, or the city or county if either is required to comply with this part pursuant to subdivision (b), expects to be able to acquire additional water supplies.

(b) The city or county shall include the water supply assessment provided pursuant to Section 10910, and any information provided pursuant to subdivision (a), in any environmental document prepared for the project pursuant to Division 13 (commencing with Section 21000) of the Public Resources Code.

(c) The city or county may include in any environmental document an evaluation of any information included in that environmental document provided pursuant to subdivision (b). The city or county shall determine, based on the entire record, whether projected water supplies will be sufficient to satisfy the demands of the project, in addition to existing and planned future uses. If the city or county determines that water supplies will not be sufficient, the city or county shall include that determination in its findings for the project.

(Amended by Stats. 2001, Ch. 643, Sec. 5. Effective January 1, 2002.)



10912

For the purposes of this part, the following terms have the following meanings:

(a) Project means any of the following:

(1) A proposed residential development of more than 500 dwelling units.

(2) A proposed shopping center or business establishment employing more than 1,000 persons or having more than 500,000 square feet of floor space.

(3) A proposed commercial office building employing more than 1,000 persons or having more than 250,000 square feet of floor space.

(4) A proposed hotel or motel, or both, having more than 500 rooms.

(5) (A) Except as otherwise provided in subparagraph (B), a proposed industrial, manufacturing, or processing plant, or industrial park planned to house more than 1,000 persons, occupying more than 40 acres of land, or having more than 650,000 square feet of floor area.

(B) A proposed photovoltaic or wind energy generation facility approved on or after the effective date of the amendments made to this section at the 2011 12 Regular Session is not a project if the facility would demand no more than 75 acre-feet of water annually.

(6) A mixed-use project that includes one or more of the projects specified in this subdivision.

(7) A project that would demand an amount of water equivalent to, or greater than, the amount of water required by a 500 dwelling unit project.

(b) If a public water system has fewer than 5,000 service connections, then project means any proposed residential, business, commercial, hotel or motel, or industrial development that would account for an increase of 10 percent or more in the number of the public water system s existing service connections, or a mixed-use project that would demand an amount of water equivalent to, or greater than, the amount of water required by residential development that would represent an increase of 10 percent or more in the number of the public water system s existing service connections.

(c) Public water system means a system for the provision of piped water to the public for human consumption that has 3,000 or more service connections. A public water system includes all of the following:

(1) Any collection, treatment, storage, and distribution facility under control of the operator of the system that is used primarily in connection with the system.

(2) Any collection or pretreatment storage facility not under the control of the operator that is used primarily in connection with the system.

(3) Any person who treats water on behalf of one or more public water systems for the purpose of rendering it safe for human consumption.

(d) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2011, Ch. 588, Sec. 1. Effective October 8, 2011. Repealed as of January 1, 2017, by its own provisions. See later operative version added by Sec. 2 of Ch. 588.)



10912

For the purposes of this part, the following terms have the following meanings:

(a) Project means any of the following:

(1) A proposed residential development of more than 500 dwelling units.

(2) A proposed shopping center or business establishment employing more than 1,000 persons or having more than 500,000 square feet of floor space.

(3) A proposed commercial office building employing more than 1,000 persons or having more than 250,000 square feet of floor space.

(4) A proposed hotel or motel, or both, having more than 500 rooms.

(5) A proposed industrial, manufacturing, or processing plant, or industrial park planned to house more than 1,000 persons, occupying more than 40 acres of land, or having more than 650,000 square feet of floor area.

(6) A mixed-use project that includes one or more of the projects specified in this subdivision.

(7) A project that would demand an amount of water equivalent to, or greater than, the amount of water required by a 500 dwelling unit project.

(b) If a public water system has fewer than 5,000 service connections, then project means any proposed residential, business, commercial, hotel or motel, or industrial development that would account for an increase of 10 percent or more in the number of the public water system s existing service connections, or a mixed-use project that would demand an amount of water equivalent to, or greater than, the amount of water required by residential development that would represent an increase of 10 percent or more in the number of the public water system s existing service connections.

(c) Public water system means a system for the provision of piped water to the public for human consumption that has 3,000 or more service connections. A public water system includes all of the following:

(1) Any collection, treatment, storage, and distribution facility under control of the operator of the system that is used primarily in connection with the system.

(2) Any collection or pretreatment storage facility not under the control of the operator that is used primarily in connection with the system.

(3) Any person who treats water on behalf of one or more public water systems for the purpose of rendering it safe for human consumption.

(d) This section shall become operative on January 1, 2017.

(Repealed (in Sec. 1) and added by Stats. 2011, Ch. 588, Sec. 2. Effective October 8, 2011. Section operative January 1, 2017, by its own provisions.)



10914

(a) Nothing in this part is intended to create a right or entitlement to water service or any specific level of water service.

(b) Nothing in this part is intended to either impose, expand, or limit any duty concerning the obligation of a public water system to provide certain service to its existing customers or to any future potential customers.

(c) Nothing in this part is intended to modify or otherwise change existing law with respect to projects which are not subject to this part.

(d) This part applies only to a project for which a notice of preparation is submitted on or after January 1, 1996.

(Added by Stats. 1995, Ch. 881, Sec. 4. Effective January 1, 1996.)



10915

The County of San Diego is deemed to comply with this part if the Office of Planning and Research determines that all of the following conditions have been met:

(a) Proposition C, as approved by the voters of the County of San Diego in November 1988, requires the development of a regional growth management plan and directs the establishment of a regional planning and growth management review board.

(b) The County of San Diego and the cities in the county, by agreement, designate the San Diego Association of Governments as that review board.

(c) A regional growth management strategy that provides for a comprehensive regional strategy and a coordinated economic development and growth management program has been developed pursuant to Proposition C.

(d) The regional growth management strategy includes a water element to coordinate planning for water that is consistent with the requirements of this part.

(e) The San Diego County Water Authority, by agreement with the San Diego Association of Governments in its capacity as the review board, uses the association s most recent regional growth forecasts for planning purposes and to implement the water element of the strategy.

(f) The procedures established by the review board for the development and approval of the regional growth management strategy, including the water element and any certification process established to ensure that a project is consistent with that element, comply with the requirements of this part.

(g) The environmental documents for a project located in the County of San Diego include information that accomplishes the same purposes as a water supply assessment that is prepared pursuant to Section 10910.

(Amended by Stats. 2001, Ch. 643, Sec. 8. Effective January 1, 2002.)






PART 2.11. GROUNDWATER MONITORING

CHAPTER 1. General Provisions

10920

(a) It is the intent of the Legislature that on or before January 1, 2012, groundwater elevations in all groundwater basins and subbasins be regularly and systematically monitored locally and that the resulting groundwater information be made readily and widely available.

(b) It is further the intent of the Legislature that the department continue to maintain its current network of monitoring wells, including groundwater elevation and groundwater quality monitoring wells, and that the department continue to coordinate monitoring with local entities.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 1, Sec. 1. Effective February 3, 2010.)



10921

This part does not require the monitoring of groundwater elevations in an area that is not within a basin or subbasin.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 1, Sec. 1. Effective February 3, 2010.)



10922

This part does not expand or otherwise affect the powers or duties of the department relating to groundwater beyond those expressly granted by this part.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 1, Sec. 1. Effective February 3, 2010.)






CHAPTER 2. Definitions

10925

Unless the context otherwise requires, the definitions set forth in this section govern the construction of this part.

(a) Basin or subbasin means a groundwater basin or subbasin identified and defined in the department s Bulletin No. 118.

(b) Bulletin No. 118 means the department s report entitled California s Groundwater: Bulletin 118 updated in 2003, or as it may be subsequently updated or revised in accordance with Section 12924.

(c) Monitoring entity means a party conducting or coordinating the monitoring of groundwater elevations pursuant to this part.

(d) Monitoring functions and groundwater monitoring functions means the monitoring of groundwater elevations, the reporting of those elevations to the department, and other related actions required by this part.

(e) Monitoring groundwater elevations means monitoring groundwater elevations, coordinating the monitoring of groundwater elevations, or both.

(f) Voluntary cooperative groundwater monitoring association means an association formed for the purposes of monitoring groundwater elevations pursuant to Section 10935.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 1, Sec. 1. Effective February 3, 2010.)






CHAPTER 3. Groundwater Monitoring Program

10927

Any of the following entities may assume responsibility for monitoring and reporting groundwater elevations in all or a part of a basin or subbasin in accordance with this part:

(a) A watermaster or water management engineer appointed by a court or pursuant to statute to administer a final judgment determining rights to groundwater.

(b) (1) A groundwater management agency with statutory authority to manage groundwater pursuant to its principal act that is monitoring groundwater elevations in all or a part of a groundwater basin or subbasin on or before January 1, 2010.

(2) A water replenishment district established pursuant to Division 18 (commencing with Section 60000). This part does not expand or otherwise affect the authority of a water replenishment district relating to monitoring groundwater elevations.

(c) A local agency that is managing all or part of a groundwater basin or subbasin pursuant to Part 2.75 (commencing with Section 10750) and that was monitoring groundwater elevations in all or a part of a groundwater basin or subbasin on or before January 1, 2010, or a local agency or county that is managing all or part of a groundwater basin or subbasin pursuant to any other legally enforceable groundwater management plan with provisions that are substantively similar to those described in that part and that was monitoring groundwater elevations in all or a part of a groundwater basin or subbasin on or before January 1, 2010.

(d) A local agency that is managing all or part of a groundwater basin or subbasin pursuant to an integrated regional water management plan prepared pursuant to Part 2.2 (commencing with Section 10530) that includes a groundwater management component that complies with the requirements of Section 10753.7.

(e) A local agency that has been collecting and reporting groundwater elevations and that does not have an adopted groundwater management plan, if the local agency adopts a groundwater management plan in accordance with Part 2.75 (commencing with Section 10750) by January 1, 2014. The department may authorize the local agency to conduct the monitoring and reporting of groundwater elevations pursuant to this part on an interim basis, until the local agency adopts a groundwater management plan in accordance with Part 2.75 (commencing with Section 10750) or until January 1, 2014, whichever occurs first.

(f) A county that is not managing all or a part of a groundwater basin or subbasin pursuant to a legally enforceable groundwater management plan with provisions that are substantively similar to those described in Part 2.75 (commencing with Section 10750).

(g) A voluntary cooperative groundwater monitoring association formed pursuant to Section 10935.

(Amended by Stats. 2011, Ch. 280, Sec. 1. Effective January 1, 2012.)



10928

(a) Any entity described in subdivision (a) or (b) of Section 10927 that seeks to assume groundwater monitoring functions in accordance with this part shall notify the department, in writing, on or before January 1, 2011. The notification shall include all of the following information:

(1) The entity s name, address, telephone number, and any other relevant contact information.

(2) The specific authority described in Section 10927 pursuant to which the entity qualifies to assume the groundwater monitoring functions.

(3) A map showing the area for which the entity is requesting to perform the groundwater monitoring functions.

(4) A statement that the entity will comply with all of the requirements of this part.

(b) Any entity described in subdivision (c), (d), (e), or (f) of Section 10927 that seeks to assume groundwater monitoring functions in accordance with this part shall notify the department, in writing, by January 1, 2011. The information provided in the notification shall include all of the following:

(1) The entity s name, address, telephone number, and any other relevant contact information.

(2) The specific authority described in Section 10927 pursuant to which the entity qualifies to assume the groundwater monitoring functions.

(3) For entities that seek to qualify pursuant to subdivision (c) or (d) of Section 10927, the notification shall also include a copy of the current groundwater management plan or the groundwater component of the integrated regional water management plan, as appropriate.

(4) For entities that seek to qualify pursuant to subdivision (f) of Section 10927, the notification shall include a statement of intention to meet the requirements of Section 10935.

(5) A map showing the area for which the entity is proposing to perform the groundwater monitoring functions.

(6) A statement that the entity will comply with all of the requirements of this part.

(7) A statement describing the ability and qualifications of the entity to conduct the groundwater monitoring functions required by this part.

(c) The department may request additional information that it deems necessary for the purposes of determining the area that is proposed to be monitored or the qualifications of the entity to perform the groundwater monitoring functions.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 1, Sec. 1. Effective February 3, 2010.)



10929

(a) (1) The department shall review all notifications received pursuant to Section 10928.

(2) Upon the receipt of a notification pursuant to subdivision (a) of Section 10928, the department shall verify that the notifying entity has the appropriate authority under subdivision (a) or (b) of Section 10927.

(3) Upon the receipt of a notification pursuant to subdivision (b) of Section 10928, the department shall do both of the following:

(A) Verify that each notification is complete.

(B) Assess the qualifications of the notifying party.

(b) If the department has questions about the completeness or accuracy of a notification, or the qualifications of a party, the department shall contact the party to resolve any deficiencies. If the department is unable to resolve the deficiencies, the department shall notify the party in writing that the notification will not be considered further until the deficiencies are corrected.

(c) If the department determines that more than one party seeks to become the monitoring entity for the same portion of a basin or subbasin, the department shall consult with the interested parties to determine which party will perform the monitoring functions. In determining which party will perform the monitoring functions under this part, the department shall follow the order in which entities are identified in Section 10927.

(d) The department shall advise each party on the status of its notification within three months of receiving the notification.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 1, Sec. 1. Effective February 3, 2010.)



10930

Upon completion of each review pursuant to Section 10929, the department shall do both of the following if it determines that a party will perform monitoring functions under this part:

(a) Notify the party in writing that it is a monitoring entity and the specific portion of the basin or subbasin for which it shall assume groundwater monitoring functions.

(b) Post on the department s Internet Web site information that identifies the monitoring entity and the portion of the basin or subbasin for which the monitoring entity will be responsible.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 1, Sec. 1. Effective February 3, 2010.)



10931

(a) The department shall work cooperatively with each monitoring entity to determine the manner in which groundwater elevation information should be reported to the department pursuant to this part. In determining what information should be reported to the department, the department shall defer to existing monitoring programs if those programs result in information that demonstrates seasonal and long-term trends in groundwater elevations. The department shall collaborate with the State Department of Public Health to ensure that the information reported to the department will not result in the inappropriate disclosure of the physical address or geographical location of drinking water sources, storage facilities, pumping operational data, or treatment facilities.

(b) (1) For the purposes of this part, the department may recommend improvements to an existing monitoring program, including recommendations for additional monitoring wells.

(2) The department may not require additional monitoring wells unless funds are provided for that purpose.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 1, Sec. 1. Effective February 3, 2010.)



10932

(a) Monitoring entities shall commence monitoring and reporting groundwater elevations pursuant to this part on or before January 1, 2012.

(b) For purposes of reporting groundwater elevations pursuant to this part, and subject to subdivision (c), a monitoring entity may use alternate monitoring techniques for a basin or subbasin, instead of monitoring groundwater elevations directly through monitoring wells, if the basin or subbasin meets any of the following conditions:

(1) Groundwater elevations are unaffected by land use activities or planned land use activities, or naturally occurring total dissolved solids within the groundwater preclude the use of that water.

(2) It is underlying land that is wholly owned or controlled, individually or collectively, by state, tribal, or federal authorities, and groundwater monitoring information is not available or was requested from, but not provided by, the state, tribal, or federal authorities.

(3) It is underlying an area where geographic or geologic features make monitoring impracticable, including, but not limited to, a basin or subbasin that is inaccessible to well-drilling equipment.

(c) Before using an alternate monitoring technique pursuant to subdivision (b), a monitoring entity shall submit to the department a report, signed by a professional geologist registered pursuant to Section 7850 of the Business and Professions Code, setting forth the factual basis and supporting documentation demonstrating that the basin or subbasin meets any of the conditions set forth in subdivision (b). Upon receiving the report, the department shall determine, in its discretion, whether the monitoring entity may use an alternate monitoring technique, and the alternate monitoring techniques that may be used, for the basin or subbasin. For a basin or subbasin that the department has determined is eligible to use an alternate monitoring technique, the department shall determine whether information provided by the monitoring entity using the alternate monitoring technique is sufficient to comply with the monitoring and reporting requirements of subdivision (a).

(d) (1) Within 60 days of finding that a basin or subbasin no longer meets any of the conditions set forth in subdivision (b), the monitoring entity shall report that finding to the department. Not later than 12 months after providing that report, the monitoring entity shall commence monitoring and reporting groundwater elevations using monitoring wells.

(2) A failure to comply with the report requirements of paragraph (1) shall constitute noncompliance with the monitoring and reporting requirements of subdivision (a).

(e) Every three years following an initial determination by the department pursuant to subdivision (c), a monitoring entity shall submit sufficient information, as may be determined by the department, establishing its continued eligibility to use alternate monitoring techniques in accordance with this section.

(f) A determination by the department pursuant to this section shall be final and conclusive.

(g) For purposes of this section, an alternate monitoring technique may include, but is not limited to, one or more of the following, as the department may determine to be appropriate:

(1) Hydrologic records for the basin or subbasin.

(2) Well permits or similar reports from within the area overlying the basin or subbasin.

(3) Aerial photographs.

(4) Remote sensing data.

(Amended by Stats. 2011, Ch. 280, Sec. 2. Effective January 1, 2012.)



10933

(a) On or before January 1, 2012, the department shall commence to identify the extent of monitoring of groundwater elevations that is being undertaken within each basin and subbasin.

(b) The department shall prioritize groundwater basins and subbasins for the purpose of implementing this section. In prioritizing the basins and subbasins, the department shall, to the extent data are available, consider all of the following:

(1) The population overlying the basin or subbasin.

(2) The rate of current and projected growth of the population overlying the basin or subbasin.

(3) The number of public supply wells that draw from the basin or subbasin.

(4) The total number of wells that draw from the basin or subbasin.

(5) The irrigated acreage overlying the basin or subbasin.

(6) The degree to which persons overlying the basin or subbasin rely on groundwater as their primary source of water.

(7) Any documented impacts on the groundwater within the basin or subbasin, including overdraft, subsidence, saline intrusion, and other water quality degradation.

(8) Any other information determined to be relevant by the department.

(c) If the department determines that all or part of a basin or subbasin is not being monitored pursuant to this part, the department shall do all of the following:

(1) Attempt to contact all well owners within the area not being monitored.

(2) Determine if there is an interest in establishing any of the following:

(A) A groundwater management plan pursuant to Part 2.75 (commencing with Section 10750).

(B) An integrated regional water management plan pursuant to Part 2.2 (commencing with Section 10530) that includes a groundwater management component that complies with the requirements of Section 10753.7.

(C) A voluntary groundwater monitoring association pursuant to Section 10935.

(d) If the department determines that there is sufficient interest in establishing a plan or association described in paragraph (2) of subdivision (c), or if the county agrees to perform the groundwater monitoring functions in accordance with this part, the department shall work cooperatively with the interested parties to comply with the requirements of this part within two years.

(e) If the department determines, with regard to a basin or subbasin, that there is insufficient interest in establishing a plan or association described in paragraph (2) of subdivision (c), and if the county decides not to perform the groundwater monitoring and reporting functions of this part, the department shall do all of the following:

(1) Identify any existing monitoring wells that overlie the basin or subbasin that are owned or operated by the department or any other state or federal agency.

(2) Determine whether the monitoring wells identified pursuant to paragraph (1) provide sufficient information to demonstrate seasonal and long-term trends in groundwater elevations.

(3) If the department determines that the monitoring wells identified pursuant to paragraph (1) provide sufficient information to demonstrate seasonal and long-term trends in groundwater elevations, the department shall not perform groundwater monitoring functions pursuant to Section 10933.5.

(4) If the department determines that the monitoring wells identified pursuant to paragraph (1) provide insufficient information to demonstrate seasonal and long-term trends in groundwater elevations, the department shall perform groundwater monitoring functions pursuant to Section 10933.5.

(Amended by Stats. 2011, Ch. 280, Sec. 3. Effective January 1, 2012.)



10933.5

(a) Consistent with Section 10933, the department shall perform the groundwater monitoring functions for those portions of a basin or subbasin for which no monitoring entity has agreed to perform the groundwater monitoring functions.

(b) Upon determining that it is required to perform groundwater monitoring functions, the department shall notify both of the following entities that it is forming the groundwater monitoring district:

(1) Each well owner within the affected area.

(2) Each county that contains all or a part of the affected area.

(c) The department shall not assess a fee or charge to recover the costs for carrying out its power and duties under this part.

(d) The department may establish regulations to implement this section.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 1, Sec. 1. Effective February 3, 2010.)



10933.7

(a) If the department is required to perform groundwater monitoring functions pursuant to Section 10933.5, the county and the entities described in subdivisions (a) to (d), inclusive, of Section 10927 shall not be eligible for a water grant or loan awarded or administered by the state.

(b) Notwithstanding subdivision (a), the department shall determine that an entity described in subdivision (a) is eligible for a water grant or loan under the circumstances described in subdivision (a) if the entity has submitted to the department for approval documentation demonstrating that its entire service area qualifies as a disadvantaged community.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 1, Sec. 1. Effective February 3, 2010.)



10934

(a) For purposes of this part, neither any entity described in Section 10927, nor the department, shall have the authority to do either of the following:

(1) To enter private property without the consent of the property owner.

(2) To require a private property owner to submit groundwater monitoring information to the entity.

(b) This section does not apply to a county or an entity described in subdivisions (a) to (d), inclusive, of Section 10927 that assumed responsibility for monitoring and reporting groundwater elevations prior to the effective date of this part.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 1, Sec. 1. Effective February 3, 2010.)



10935

(a) A voluntary cooperative groundwater monitoring association may be formed for the purposes of monitoring groundwater elevations in accordance with this part. The association may be established by contract, a joint powers agreement, a memorandum of agreement, or other form of agreement deemed acceptable by the department.

(b) Upon notification to the department by one or more entities that seek to form a voluntary cooperative groundwater monitoring association, the department shall work cooperatively with the interested parties to facilitate the formation of the association.

(c) The contract or agreement shall include all of the following:

(1) The names of the participants.

(2) The boundaries of the area covered by the agreement.

(3) The name or names of the parties responsible for meeting the requirements of this part.

(4) The method of recovering the costs associated with meeting the requirements of this part.

(5) Other provisions that may be required by the department.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 1, Sec. 1. Effective February 3, 2010.)



10936

Costs incurred by the department pursuant to this chapter may be funded from unallocated bond revenues pursuant to paragraph (12) of subdivision (a) of Section 75027 of the Public Resources Code, to the extent those funds are available for those purposes.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 1, Sec. 1. Effective February 3, 2010.)









PART 2.12. Recycled Water Usage by Car Washes

10950

The following definitions govern the construction of this part:

(a) Conveyor car wash means a commercial car wash where the vehicle moves on a conveyor belt during the wash and the driver of the vehicle can remain in, or wait outside of, the vehicle.

(b) In-bay car wash means a commercial car wash where the driver pulls into a bay, parks the car, and the vehicle remains stationary while either a machine moves over the vehicle to clean it or one or more employees of the car wash clean the vehicle, instead of the vehicle moving through a tunnel.

(c) Self-service car wash means a commercial car wash where a customer washes his or her own car with spray wands and brushes.

(d) Water recycling system means a water system at the car wash that captures and reuses water previously used in wash or rinse cycles.

(Added by Stats. 2012, Ch. 545, Sec. 2. Effective January 1, 2013.)



10951

An in-bay car wash or a conveyor car wash permitted and constructed after January 1, 2014, shall do either of the following:

(a) Install, use, and maintain a water recycling system that recycles and reuses at least 60 percent of the wash and rinse water.

(b) Use recycled water provided by a water supplier for at least 60 percent of its wash and rinse water.

(Added by Stats. 2012, Ch. 545, Sec. 2. Effective January 1, 2013.)



10952

This part shall not apply to a self-service car wash.

(Added by Stats. 2012, Ch. 545, Sec. 2. Effective January 1, 2013.)



10953

This part shall not be construed to limit the power of any city, city and county, or county to require more stringent levels of recycled water use at a car wash.

(Added by Stats. 2012, Ch. 545, Sec. 2. Effective January 1, 2013.)






PART 3. CENTRAL VALLEY PROJECT

CHAPTER 1. General Provisions

ARTICLE 1. Definitions

11100

The definitions in this article govern the construction of this part only.

(Added by Stats. 1943, Ch. 370.)



11102

State agency includes any irrigation district, reclamation district, municipal utility district, public utility district, water district, water storage district, and any public or municipal corporation, political subdivision, district, State agency or authority now or hereafter organized under and by virtue of the laws of the State now in effect or hereafter enacted.

(Amended by Stats. 1943, Ch. 376.)



11103

Electric power includes electricity, electric energy and electrical energy.

(Added by Stats. 1943, Ch. 370.)



11104

Project means the Central Valley Project.

(Added by Stats. 1943, Ch. 370.)



11105

Construction fund means the Central Valley Water Project Construction Fund.

(Added by Stats. 1943, Ch. 370.)



11106

Revenue fund means the Central Valley Water Project Revenue Fund.

(Added by Stats. 1943, Ch. 370.)



11107

Unless the context otherwise requires, bond means any bond or other written evidence of indebtedness which the department may issue under this part in order to secure funds with which to carry out the purposes of this part.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 2. Statement of Policy

11125

The public interest, welfare, convenience, and necessity require the construction in the manner provided in this part of a system of works for the conservation, development, storage, distribution, and utilization of water, with incidental generation, transmission, and distribution of electric power which system of works is designated as the Central Valley Project and is specifically approved and authorized.

(Added by Stats. 1943, Ch. 370.)



11126

The construction, operation, and maintenance of the project as provided for in this part is in all respects for the welfare and benefit of the people of the State, for the improvement of their prosperity and their living conditions, and the provisions of this part shall therefore be liberally construed to effectuate the purposes and objects thereof.

(Added by Stats. 1943, Ch. 370.)



11127

The department shall be regarded as performing a governmental function in carrying out the provisions of this part.

(Amended by Stats. 1957, Ch. 1932.)



11128

The limitations prescribed in Section 11460 and 11463 shall also apply to any agency of the State or Federal Government which shall undertake the construction or operation of the project, or any unit thereof, including, besides those specifically described, additional units which are consistent with and which may be constructed, maintained, and operated as a part of the project and in furtherance of the single object contemplated by this part.

(Amended by Stats. 1951, Ch. 1325.)






ARTICLE 3. Use of State Property

11130

The State hereby consents to the use and occupation of any real property now or hereafter owned by it, and not dedicated to public use, necessary for the construction, operation, or maintenance of the project, including land of the State lying beneath any navigable waters of the State.

(Added by Stats. 1943, Ch. 370.)



11131

Whenever any land or rights of way of the State heretofore or hereafter dedicated to public use are necessary for the construction, operation, or maintenance of the project, the land or rights of way may be used therefor, but only in accordance with the terms and conditions of an agreement to be first entered into between the Department of Water Resources and the state department or other agency of the State having jurisdiction over or control and management of the land or rights of way.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 4. Aid From State Agencies or Other Sources

11135

Any State agency may advance or contribute money, rights of way, labor, materials, and any other property for the construction, operation, or maintenance of the project or any unit thereof.

(Added by Stats. 1943, Ch. 370.)



11136

Appropriations for advances or contributions under this article may be made from any funds available for the purpose.

(Added by Stats. 1943, Ch. 370.)



11137

Any State agency may issue its general obligation bonds for the purpose of making advances or contributions under this article and all proceedings for the authorization, issue, and sale of such bonds shall be had under the law governing the issue and sale of bonds for public improvements by the particular State agency.

(Added by Stats. 1943, Ch. 370.)



11138

Money or property advanced or contributed may be immediately transferred or delivered to the department to be used for the purpose for which the advance or contribution was made.

(Amended by Stats. 1957, Ch. 1932.)



11139

The department may enter into an agreement with any state agency to repay any money or the value of any rights of way, labor, materials, or other property advanced or contributed; but no repayment therefor shall be made until all obligations issued by the department for the construction of the project have been fully redeemed and paid, and then only out of the revenues received from the operation of the project.

(Amended by Stats. 1957, Ch. 1932.)



11140

After all bonds issued have been fully redeemed and paid, the department may continue to collect revenues from the use and operation of the project for the purpose of reimbursing any state agency for any expenditures made by it and for the purpose of repayment of any amount the department shall have agreed to repay for money, rights of way, labor, materials, or other property advanced or contributed for the construction of the project or unit thereof.

(Amended by Stats. 1957, Ch. 1932.)



11141

The department may receive and accept from any and all sources money, rights of way, labor, materials, or any other property for the construction, operation, or maintenance of the project or any unit or specific portion of any unit thereof or for any of the purposes of this part, and may agree with the person or entity so contributing to apply the money or property in the manner and for the purpose for which contributed, and the contribution shall thereupon be used and applied in accordance with the agreement.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 5. Record of Proceedings and Report to Governor

11155

The State Controller, the State Treasurer, and the department shall keep full and particular account and record of all their proceedings under this part.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 6. Cooperation by State Officials

11160

The department, the officials thereof, and all state officials may do such acts and make such agreements not inconsistent with law as may be necessary or desirable in connection with the duties and powers conferred upon them respectively by law regarding the construction, maintenance, and operation of the project and the safeguarding of the funds and revenues required for such construction and the payment of the indebtedness incurred therefor.

(Amended by Stats. 1957, Ch. 1932.)









CHAPTER 2. Description of the Project

ARTICLE 1. General Provisions

11200

Subject to Articles 9.5 (commencing at Section 11260), 9.7 (commencing at Section 11270), and 9.9 (commencing at Section 11276) hereof, the construction of the project is a single object and the units thereof collectively constitute one project.

(Amended by Stats. 1959, Ch. 1774.)



11201

The project as authorized by this part consists of the units provided for in this chapter.

(Added by Stats. 1943, Ch. 370.)






ARTICLE 2. Shasta Dam

11205

The unit designated as Shasta Dam consists of the following:

(a) A dam, reservoir, and one or more hydroelectric power plants, with necessary afterbay and regulatory appurtenant works located on the Sacramento River at or near Kennett.

(b) A transmission line having capacity sufficient to transmit all the electric power which can be generated at the dam, including substations, transformer stations, and other facilities for the distribution of power from the dam to a central substation near Antioch.

(Added by Stats. 1943, Ch. 370.)



11206

The transmission line shall be located in such manner and along such route as to enable the most convenient distribution of electric power to the load centers traversed thereby or capable of service therefrom.

(Added by Stats. 1943, Ch. 370.)



11207

Shasta Dam shall be constructed and used primarily for the following purposes:

(a) Improvement of navigation on the Sacramento River to Red Bluff.

(b) Increasing flood protection in the Sacramento Valley.

(c) Salinity control in the Sacramento-San Joaquin Delta.

(d) Storage and stabilization of the water supply of the Sacramento River for irrigation and domestic use.

(Added by Stats. 1943, Ch. 370.)



11208

Shasta Dam shall be constructed and used secondarily for the generation of electric power and other beneficial uses.

(Added by Stats. 1943, Ch. 370.)



11209

The dam shall be built to such height and the power plant or plants shall be of such capacity as the department determines. The reservoir shall have such storage capacity as the department determines but the capacity shall be not less than 2,940,000 acre-feet of water.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 3. Contra Costa Conduit

11215

The unit designated as the Contra Costa Conduit consists of a conduit or canal equipped with all necessary pumping plants and other works to convey water and extending westerly from a diversion point near Knightsen southerly of Suisun Bay to the vicinity of Martinez.

(Added by Stats. 1943, Ch. 370.)



11216

The Contra Costa Conduit shall be of such capacity as the department determines to be necessary to furnish an adequate supply of water for industrial, agricultural, domestic, and other beneficial uses in the area served by it.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 4. San Joaquin Pumping System

11220

The unit designated as the San Joaquin Pumping System consists of a channel or canal with all necessary dams, pumping plants, conduits, and other works which the department determines to be necessary to convey a supply of water for irrigation and other beneficial uses from the lower Sacramento River into the San Joaquin Delta, and also adequate to convey and transport not less than 3,000 cubic feet of water per second from a point on the lower San Joaquin River southerly to the mouth of Fresno Slough.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 5. Friant Dam

11225

The unit designated as Friant Dam consists of a dam, reservoir, and one or more hydroelectric power plants to be located on the San Joaquin River at or near Friant.

(Added by Stats. 1943, Ch. 370.)



11226

Friant Dam shall be constructed and used primarily for improvement of navigation, flood control, and storage and stabilization of the water supply of the San Joaquin River, for irrigation and domestic use, and secondarily for the generation of electric power and other beneficial uses.

(Added by Stats. 1943, Ch. 370.)



11227

The dam shall be built to such height and the power plant or plants shall be of such capacity as the department determines. The reservoir shall have such capacity as the department determines but the capacity shall be not less than 400,000 acre-feet of water.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 6. Madera Canal

11230

The unit designated as the Madera Canal consists of a canal or conduit leading from the reservoir of Friant Dam northerly to a point on the Chowchilla River.

(Added by Stats. 1943, Ch. 370.)



11231

The Madera Canal shall be of such capacity as the department determines to be necessary to furnish an adequate supply of water for beneficial purposes in the area to be served by it.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 7. Friant-Kern Canal

11235

The unit designated as the Friant-Kern Canal consists of a canal or conduit extending from the reservoir of Friant Dam southerly to a point on Kern River near Bakersfield.

(Added by Stats. 1943, Ch. 370.)



11236

The Friant-Kern Canal shall be of such capacity as the department determines to be necessary to furnish an adequate supply of water for beneficial purposes in the area to be served by it.

(Amended by Stats. 1957, Ch. 1932.)



11237

The unit may include such pumps, supplemental dams, and other works as the department determines to be necessary for the economical and advantageous construction, operation, and maintenance of the unit.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 8. Tehama-Colusa Conduit

11240

The unit designated as the Tehama-Colusa Canal consists of a conduit or canal, equipped with the necessary dams, pumping plants, groundwater recharge facilities, and other related works extending from the Sacramento River, at or near Red Bluff, southerly through the Counties of Tehama, Glenn, Colusa, Yolo, Solano, and Napa, and serving those counties.

(Amended by Stats. 1993, Ch. 415, Sec. 1. Effective January 1, 1994.)



11241

The Tehama-Colusa Canal shall have the capacity that the department, in cooperation with local public agencies in the service area, determines to be necessary to provide an adequate supply of water for industrial, agricultural, domestic, waterfowl refuge, wildlife, fisheries, and other beneficial uses in the area the canal serves.

(Amended by Stats. 1993, Ch. 415, Sec. 2. Effective January 1, 1994.)



11242

The water facilities authorized by Sections 11240 and 11241 may be constructed, owned, and operated by one or more local agencies, the department, or a joint powers authority created by agreement between those entities. Any joint powers authority may additionally include the federal Bureau of Reclamation.

(Added by Stats. 1993, Ch. 415, Sec. 3. Effective January 1, 1994.)






ARTICLE 9. Tehama-Butte Conduit

11250

The unit designated as the Tehama-Butte Conduit consists of a conduit or canal, equipped with all necessary dams, pumping plants, and other appurtenant works, extending from the Sacramento River at or near Red Bluff southerly through Tehama, Butte, and Sutter counties.

(Added by Stats. 1943, Ch. 370.)



11251

The Tehama-Butte Conduit shall be of such capacity as the department determines to be necessary to furnish an adequate supply of water for industrial, agricultural, domestic, and other beneficial uses in the area to be served by it.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 9.1. Hogan Dam

11252

The unit designated as Hogan Dam and Reservoir, substantially in accordance with the recommendations of the Chief of Engineers in House Document No. 545, 78th Congress, Second Session, and authorized by act of Congress approved December 22, 1944, Public Law 534, 78th Congress, Second Session, subject to such further modifications thereof as the department may adopt, and such unit may be constructed, maintained, and operated separate and apart from any or all other units thereof.

(Added by Stats. 1959, Ch. 1750.)



11253

Pending construction of the unit described in Section 11252, herein designated New Hogan, the department may acquire and operate as a unit of the project, separate and apart from any or all other units thereof, the existing Hogan Dam and Reservoir and appurtenant works, herein designated Old Hogan, located on the Calaveras River and owned by the City of Stockton, and may integrate the operation thereof with New Hogan when it is constructed.

(Added by Stats. 1959, Ch. 1750.)



11254

Contracts entered into between the department and the City of Stockton in connection with the transfer of Old Hogan to the State, including provisions for the delivery of water from the dam and reservoir, shall not be subject to the limitations contained in Section 11139.

(Added by Stats. 1959, Ch. 1750.)






ARTICLE 9.2. Los Banos Grandes Reservoir

11255

Pursuant to the authority contained in Section 12931, the Legislature hereby authorizes, as a part of the State Water Resources Development System, the Los Banos Grandes Reservoir to be located south of the delta and adjacent to the San Luis Reservoir for the purposes of developing additional water supply, providing improved water quality, and providing operational flexibility for fish and wildlife preservation and enhancement in accordance with the Davis-Dolwig Act (Chapter 10 (commencing with Section 11900)). The Los Banos Grandes Reservoir may be constructed in one or more stages, as determined by the department.

(Added by Stats. 1984, Ch. 1656, Sec. 1.)



11256

In conducting the feasibility investigations for the Los Banos Grandes Reservoir, the department shall consider the impact of the project on drainage and groundwater lands in the adjacent farm areas, including making a study of the occurrence and distribution of selenium in the drain waters.

(Added by Stats. 1984, Ch. 1656, Sec. 1.)



11257

The department may use Central Valley Project revenue bonds to finance, all or in part, the construction of the Los Banos Grandes Reservoir.

(Added by Stats. 1984, Ch. 1656, Sec. 1.)






ARTICLE 9.3. Groundwater Storage

11258

The project shall include facilities south of the Sacramento-San Joaquin Delta for utilizing groundwater storage space, determined by the director to be feasible for the purpose of providing yield for the State Water Resources Development System.

A facility described in this article shall not be constructed or operated within the boundaries of an agency that has contracted for a supply of water from the State Water Resources Development System unless the department enters into a contract with that agency concerning the facility.

(Added by Stats. 1985, Ch. 268, Sec. 1.)






ARTICLE 9.5. Feather River and Sacramento-San Joaquin Delta Diversion Projects

11260

The units set forth in publication of the State Water Resources Board entitled Report on Feasibility of Feather River Project and Sacramento-San Joaquin Delta Diversion Projects Proposed as Features of the California Water Plan, dated May, 1951, as modified in the publication of the Division of Water Resources entitled Program for Financing and Constructing the Feather River Project as the Initial Unit of the California Water Plan, dated February, 1955, and including the upstream features set forth in Chapter VI of the 1955 report, except the features on the south fork of the Feather River, and as further modified by the recommendations contained in Bulletin No. 78 of the Department of Water Resources, entitled Preliminary Summary Report on Investigation of Alternative Aqueduct Systems to Serve Southern California, dated February, 1959, and subject to such further modifications thereof as the Department of Water Resources may adopt, and such units or portions thereof may be constructed by the department and maintained and operated by it to such extent and for such period as the department may determine, as units of the Central Valley Project separate and apart from any or all other units thereof.

(Amended by Stats. 1959, Ch. 2043.)



11261

The reservoir constructed at Cedar Springs in the San Bernardino Mountains as part of the Feather River Project shall be known as Silverwood Lake.

The department shall erect at the reservoir a suitable marker commemorating the contributions made to soil and water conservation by W. E. (Ted) Silverwood.

The department is authorized to receive donations and contributions from the public and to apply the proceeds thereof to the erection and maintenance of the marker.

(Added by Stats. 1967, Ch. 1599.)






ARTICLE 9.6. American River Development

11265

The American River Development, as described in Public Law 356 of the Eighty-first Congress, First Session, and as constructed by the Federal Government.

(Added by Stats. 1957, Ch. 1121.)






ARTICLE 9.7. North Bay Aqueduct

11270

The unit of the North Bay Aqueduct as set forth in Bulletin No. 60 of the Department of Water Resources entitled Salinity Control Barrier Investigation, dated March 1, 1957, subject to such modification thereof as the department may adopt, and such unit or portions thereof may be constructed by the department and maintained and operated by it to such extent and for such period as the department may determine, as a feature of the California Water Plan, and as a unit of the Central Valley Project, separate and apart from any or all other units thereof.

(Added by Stats. 1957, Ch. 2252.)



11271

The operation of the North Bay Aqueduct, or any joint-use facilities of that unit or project, shall conform to any applicable standard established by the State Water Resources Control Board relating to the State Water Resources Development System. The director shall continue the work of the Sacramento-San Joaquin water supervision service now under way to maintain continuing records of the source, extent, and occurrence of salinity throughout the Sacramento-San Joaquin Delta.

(Repealed and added by Stats. 1985, Ch. 354, Sec. 2.)






ARTICLE 9.9. Black Butte Dam and Reservoir

11276

Black Butte Dam and Reservoir, substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 649, 78th Congress, Second Session, and authorized by act of Congress approved December 22, 1944, Public Law 534, 78th Congress, Second Session, subject to such modifications thereof as the department may adopt, and such unit may be constructed and operated separate and apart from any or all other units thereof.

(Added by Stats. 1959, Ch. 1774.)






ARTICLE 10. Additional Units

11290

The project includes such other units as may be from time to time added by the department to the units specifically enumerated. The department may add additional units which are consistent with and which may be constructed, maintained, and operated as a part of the project and in furtherance of the single object contemplated by this part.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 11. Additional Plants and Works

11295

In addition to the works specified, the units shall include such plants and works for the generation of electric power by steam or other power, and such electric transmission lines and facilities for the sale, use, and distribution of electric power as the department determines to be necessary for making a reasonable, proper, and advantageous sale, use, and distribution of electric power made available by the units.

(Amended by Stats. 1957, Ch. 1932.)









CHAPTER 3. The Department of Water Resources

ARTICLE 1. Administrative Provisions

11419

The department shall keep full and complete accounts concerning all matters and things relating to the project and annually shall prepare balance sheet and income and profit and loss statements showing the financial condition of the project.

(Amended by Stats. 1957, Ch. 1932.)



11420

All books and papers pertaining to matters provided for in this part shall at all reasonable times be open to the inspection of any party interested or any citizen of the State.

(Added by Stats. 1943, Ch. 370.)






ARTICLE 2. General Powers and Duties

11450

The provisions of this article are subject to the provisions of Chapter 4 of this part.

(Added by Stats. 1943, Ch. 370.)



11451

The department shall have full charge and control of the construction, operation, and maintenance of the project and the collection of all rates, charges, and revenues from it.

(Amended by Stats. 1957, Ch. 1932.)



11452

The department shall proceed with the construction of the project immediately upon funds being available therefor and shall carry such work to completion as rapidly as possible.

(Amended by Stats. 1957, Ch. 1932.)



11453

The collection of rates, charges, and revenues shall be continued as provided in this part until all bonds issued are fully redeemed and paid.

(Added by Stats. 1943, Ch. 370.)



11454

Under such regulations and upon such terms, limitations, and conditions as it prescribes, the department may do any of the following:

(a) Fix and establish the prices, rates, and charges at which the resources and facilities made available by the project shall be sold and disposed of.

(b) (1) Enter into contracts and agreements and do any and all things which in its judgment are necessary, convenient, or expedient for the accomplishment of the purposes and objects of this part.

(2) The contracts and agreements may include provisions for the indemnification of parties with whom the department contracts as necessary to accomplish the purposes and objects of this part, except that the contracts and agreements may not include provisions for the indemnification, including indemnification for any costs of defense, of any party to those contracts or agreements for that party s acts or omissions involving negligence, gross negligence, recklessness, or willful misconduct or for acts or omissions involving negligence, gross negligence, recklessness, or willful misconduct on the part of that party s employees, agents, or contractors.

(3) The Legislature finds and declares that the amendments made to this subdivision during the 1997 portion of the 1997 98 Regular Session are declaratory of existing law.

(Amended by Stats. 1997, Ch. 566, Sec. 1. Effective September 29, 1997.)



11455

The department shall enter into such contracts and fix and establish such prices, rates, and charges so as at all times to provide revenue which will afford sufficient funds to pay all costs of operation and maintenance of the works authorized by this part, together with necessary repairs and replacements thereto, and which will provide at all times sufficient funds for redemption of all bonds and payment of interest thereon, as and when such costs and charges become due and payable.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 3. Limitation of Powers

11460

In the construction and operation by the department of any project under the provisions of this part a watershed or area wherein water originates, or an area immediately adjacent thereto which can conveniently be supplied with water therefrom, shall not be deprived by the department directly or indirectly of the prior right to all of the water reasonably required to adequately supply the beneficial needs of the watershed, area, or any of the inhabitants or property owners therein.

(Amended by Stats. 1957, Ch. 1932.)



11461

In no other way than by purchase or otherwise as provided in this part shall water rights of a watershed, area, or the inhabitants be impaired or curtailed by the department, but the provisions of this article shall be strictly limited to the acts and proceedings of the department, as such, and shall not apply to any persons or state agencies.

(Amended by Stats. 1957, Ch. 1932.)



11462

The provisions of this article shall not be so construed as to create any new property rights other than against the department as provided in this part or to require the department to furnish to any person without adequate compensation therefor any water made available by the construction of any works by the department.

(Amended by Stats. 1957, Ch. 1932.)



11463

In the construction and operation by the department of any project under the provisions of this part, no exchange of the water of any watershed or area for the water of any other watershed or area may be made by the department unless the water requirements of the watershed or area in which the exchange is made are first and at all times met and satisfied to the extent that the requirements would have been met were the exchange not made, and no right to the use of water shall be gained or lost by reason of any such exchange.

(Amended by Stats. 1957, Ch. 1932.)



11464

No water right, reservoir, conduit, or facility for the generation, production, transmission, or distribution of electric power, acquired by the department shall ever be sold, granted, or conveyed by the department so that the department thereby is divested of the title to and ownership of it.

(Amended by Stats. 1957, Ch. 1932.)



11465

The department shall not make any change, alteration, or revision of any rates, prices, or charges established by any contract entered into pursuant to this part except as provided by the contract.

(Amended by Stats. 1957, Ch. 1932.)









CHAPTER 4. Cooperation with the United States

11500

Notwithstanding anything in this part to the contrary or in conflict herewith the department may do any or all of the following:

(a) Enter into contracts with the United States for the construction, maintenance, or operation of all or any part of the project or for the financing thereof.

(b) Enter into contracts for the acquisition by the department of the works and properties of the project or any part thereof and for the repayment by the department of the cost thereof to the United States.

(c) Conform to such requirements, not otherwise inconsistent with the law of this State, as may be prescribed by the United States under congressional legislation now in effect or which may hereafter be adopted or under rules and regulations duly adopted thereunder.

(d) Transfer land owned or acquired for the construction of the project, or any part thereof to the United States pursuant to a contract with the department for such construction in conjunction with the construction of a federally authorized project utilizing the facilities with the state authorized project.

(e) Otherwise co-operate with the United States to the end that the people of the State may receive the benefits to be derived from the construction, maintenance, and operation of the project.

(Amended by Stats. 1959, Ch. 2064.)






CHAPTER 5. Construction of Project by the Department of Water Resources

ARTICLE 1. General Provisions

11550

The provisions of this chapter are subject to the provisions of Chapter 4 of this part.

(Added by Stats. 1943, Ch. 370.)



11551

The department shall design all works to be constructed under this part.

(Amended by Stats. 1957, Ch. 1932.)



11552

The department may construct the works or any portion thereof or may contract with the United States that the works or any portion thereof may be constructed by and through the department under the supervision and subject to the approval of the United States.

(Amended by Stats. 1957, Ch. 1932.)



11553

The cost of all works authorized to be constructed under this chapter shall be paid from the proceeds of bonds issued and sold under the provisions of this part, or from contributions, appropriations, or loans as provided in this part.

(Added by Stats. 1943, Ch. 370.)



11554

All works constructed pursuant to this chapter shall be constructed under and in accordance with the provisions of the State Contract Act insofar as the provisions of that act are applicable, except that the amount of cash bidders bonds or certified checks required to accompany any bid submitted, when bids relating to the construction of any works are called for, shall be fixed and determined by the department.

(Amended by Stats. 1957, Ch. 1932.)



11554.1

Notwithstanding any provisions of the State Contract Act, the department may award and enter into construction contracts which require expenditures in excess of funds presently available therefor, but the obligation of the department and the State in such contracts shall be expressly contingent upon sufficient funds being made available by future appropriations or by law.

(Added by Stats. 1959, Ch. 2054.)



11555

The department shall require of each contractor bonds for the faithful performance of any contract or subcontract and for the payment for any labor, materials, or supplies used in, upon, for, or about the performance of the work contracted to be done. The bonds shall fix such terms and conditions and be in such amounts as the department deems necessary.

(Amended by Stats. 1957, Ch. 1932.)



11556

Money realized on any such bonds shall be paid into the construction fund.

(Added by Stats. 1943, Ch. 370.)






ARTICLE 2. Time of Construction

11560

The department shall construct the project when, in its judgment, appropriations, contributions, and revenues from all sources which are available or which will be made or become available upon, during, after, or before construction of the project, including contracts which the department may negotiate and enter into with responsible persons, public or private agencies, the United States, and state agencies for the sale or disposal of water, water flow, the use of water, water storage, electric power, or other resources and facilities to be made available by the project, are or will be available from such sources in such amounts and at such times as will afford funds sufficient to pay and discharge as and when the same become due and payable all cost and expense incurred prior to construction, and all cost and expense of construction, operation, and maintenance of the project, together with necessary repairs and replacements thereto, including funds sufficient to meet and pay, as and when they become due and payable, all bonds, with interest accruing thereon, within a period of not to exceed 70 years after the beginning of the construction of the project.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 3. Sequence of Units

11565

The construction of all or any part of the San Joaquin Pumping System may be deferred until such time as the department determines that the construction of it is required and is economically justified.

(Amended by Stats. 1957, Ch. 1932.)



11566

In case the construction of all or any part of the San Joaquin Pumping System is deferred, the construction of all other units of the project shall be commenced and carried to completion without reference to the construction so deferred.

(Added by Stats. 1943, Ch. 370.)



11567

The department shall ascertain and determine when the project or any unit thereof is completed and thereupon the project or unit shall be deemed completed for all purposes of this part.

(Amended by Stats. 1957, Ch. 1932.)









CHAPTER 6. Acquisition and Disposal of Property

ARTICLE 1. General Provisions

11575

For the purpose of constructing, maintaining, and operating the project and for the purpose of providing and substituting new facilities for facilities to be taken or destroyed, the department may acquire for and in the name of the state, by gift, exchange, purchase, or eminent domain proceedings, within or without the state, any and all water, water rights, rights-of-way, easements, land, electric power, power resources and facilities, and property or appurtenances thereto of every kind and description and any appurtenances to any such property as the department determines to be required and necessary for the proper construction, maintenance, and operation of the project and for effectuating the purposes and objects to be accomplished by the construction, maintenance, and operation of the project, and for providing and substituting new facilities for facilities taken or destroyed.

(Amended by Stats. 1980, Ch. 941, Sec. 3. Effective September 19, 1980.)



11576

The cost of contruction of the project includes the cost and expense of acquiring property and any such cost and expense is an integral part of the capital cost of the project.

(Added by Stats. 1943, Ch. 370.)



11577

Nothing in this chapter shall in any way interfere with or abridge the right of the department or of any state agency to acquire any property through the exercise of the right of eminent domain.

(Amended by Stats. 1957, Ch. 1932.)



11578

In any lease, easement, or right of entry agreement entered into whereby the department leases real property or obtains a grant of easement, right-of-way, or right of entry in real property for the purpose of exploration for, or construction, operation, or maintenance of, water projects, or for other investigations or data collection, the department may agree to indemnify and hold harmless the lessor or grantor and may agree to repair or pay for any damage caused by reason of the uses authorized by such lease, easement, right-of-way or right of entry. Insurance may be purchased by the Department of General Services, upon request of the department, to protect the department against loss or expense arising out of such a lease, easement, right-of-way, or right of entry.

(Added by Stats. 1965, Ch. 1305.)






ARTICLE 2. Eminent Domain Proceedings

11580

When the department cannot acquire any necessary property by agreement with the owner, the department may exercise the power of eminent domain to acquire the property in the name of the state if the project for which the property is being acquired has been authorized and funds are available therefor.

(Amended by Stats. 1975, Ch. 1239.)



11584

No water which, prior to January 13, 1934, was appropriated, or for which application has been filed prior to January 13, 1934, and remains in good standing, nor any tunnels, canals, dams, and appurtenant works dedicated to public use prior to July 1, 1933, may be acquired by the department through eminent domain proceedings except, unless and until it is first determined in a court of competent jurisdiction that the use proposed to be made thereof by the department is a more necessary public use than that to which it has already been appropriated or dedicated.

(Amended in Stats. 1957, Ch. 1932.)



11585

Where any water or property mentioned in the next preceding section has, prior to July 1, 1933, been filed on, appropriated, or dedicated to public use by any State agency, the use thereof by the State agency shall be deemed a more necessary public use.

(Added by Stats. 1943, Ch. 370.)



11586

Where any water or property mentioned in Section 11584 has, prior to July 1, 1933, been filed on, appropriated, or dedicated to a public use by any state agency and the use proposed to be made thereof by the department is consistent with the continuance of the use thereof by the state agency for its purposes, the right to use such property for the purposes proposed by the department is common and consistent with the use being made thereof by the state agency and may be acquired by eminent domain.

(Amended by Stats. 1957, Ch. 1932.)



11588

Whenever the right of occupancy of any person upon national forest or national park lands is terminated because of the construction of the project, the department shall, in connection with the construction of the project, acquire, by purchase or condemnation, any buildings or improvements constructed upon such lands by the person. In any such purchase or condemnation proceedings, the department shall pay the value of the improvements in place as the value existed prior to revocation of the federal permit or their replacement cost, less depreciation, whichever is lesser.

This section is not applicable to improvements located on right-of-way across national forest or national park lands.

(Added by Stats. 1965, Ch. 1570.)






ARTICLE 3. Acquiring Facilities of Public Utilities and State Agencies

11590

The department has no power to take or destroy the whole or any part of the line or plant of any common carrier railroad, other public utility, or state agency, or the appurtenances thereof, either in the construction of any dam, canal, or other works, or by including the same within the area of any reservoir, unless and until the department has provided and substituted for the facilities to be taken or destroyed new facilities of like character and at least equal in usefulness with suitable adjustment for any increase or decrease in the cost of operating and maintenance thereof, or unless and until the taking or destruction has been permitted by agreement executed between the department and the common carrier, public utility, or state agency.

(Amended by Stats. 1957, Ch. 1932.)



11591

The expense of the department in complying with the requirements of this article is part of the cost of constructing the project.

(Amended by Stats. 1957, Ch. 1932.)



11592

In the event the department and any common carrier railroad, other public utility, or state agency fail to agree as to the character or location of new facilities to be provided as required in this article, the character and location of the new facilities and any other controversy concerning requirements imposed by this chapter shall be submitted to and determined and decided by the Public Utilities Commission of the State.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 4. Disposition of Property

11595

Subject to the provisions of Section 11464, the department may do any of the following:

(a) Sell or otherwise dispose of any rights of way, easements, or property when it determines than they are no longer needed for the purposes of this part.

(b) Lease or rent rights of way, easements, or property.

(c) Take, receive, and apply for the purposes and objects of this part the income, profit, and revenue received from the sale, lease, rental, or other disposal.

(Amended by Stats. 1957, Ch. 1932.)









CHAPTER 7. Contracts

ARTICLE 1. General Provisions

11625

Any state agency, mutual water company, political subdivision, or other entity or organization may enter into contracts with the department for the purchase or for the use of water, water flow, water storage, electric power, or other resources and facilities made available by the project.

(Amended by Stats. 1957, Ch. 1932.)



11626

In entering into and awarding contracts, in case of equal or equivalent offers, including consideration of the cost of construction, operation, and maintenance of the necessary lines, plants, and other works to deliver the commodity or service which is to be delivered under the contracts, the department shall grant preference to state agencies or other organizations not organized or doing business for profit but primarily for the purpose of supplying water or electric power to their own citizens or members.

(Amended by Stats. 1957, Ch. 1932.)



11627

Every contract made by the department for the sale of water, use of water, water storage, electric power, or other service shall provide that, in the event of any default in the payment of any money specified in the contract to be paid to the department, the department may, upon such notice as it determines, cease to furnish or deliver water, use of water, water storage, electric power, or other service under the contract.

(Amended by Stats. 1957, Ch. 1932.)



11628

The act of the department in ceasing on any default to furnish or deliver water, use of water, water storage, electric power, or other service under a contract shall not deprive the department of or limit any remedy provided by the contract or by law for the recovery of money due or which may become due under the contract.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 2. Contracts with State Agencies

11650

In case of the award by the department of any contract or lease to any state agency for the furnishing of water, the use of water, water storage, electric power, or other service, upon demand made therefor by such state agency, the department shall construct, acquire, or otherwise provide the necessary works and facilities for transmitting the water, electric power, or other service to a central point from which the water, electric power, or other service may be most conveniently distributed within the territory to be served under the contract or lease.

(Amended by Stats. 1957, Ch. 1932.)



11651

The governing body charged with the levying of taxes or assessments in any state agency which contracts to purchase from the department any water, use of water, water storage, electric power, or other service shall provide for the punctual payment to the department of all amounts which become due under the contract.

(Amended by Stats. 1957, Ch. 1932.)



11652

The governing body shall, whenever necessary, levy upon all property in the state agency not exempt from taxation, a tax or assessment sufficient to provide for all payments under the contract then due or to become due within the then current fiscal year or within the following fiscal year before the time when money will be available from the next general tax levy.

(Amended by Stats. 1968, Ch. 22.)



11653

All officers of any State agency charged with the collection of the taxes or assessments levied by the State agency shall enforce and collect all taxes or assessments levied or assessed for the purpose of providing payment of the money due or to become due under a contract as provided in this article.

(Added by Stats. 1943, Ch. 370.)



11654

All money collected for taxes or assessments under this article shall be kept in a separate fund by the treasurer or other officer of the state agency charged with the safekeeping and disbursement of funds of the state agency, and, upon the written demand of the department, the treasurer or other officer shall pay over to the department all such money in his possession or control and the money shall be applied by the department to the satisfaction of the amount due under the contract.

(Amended by Stats. 1957, Ch. 1132.)



11655

In the event of failure, neglect, or refusal of any officer of any state agency to levy any tax or assessment necessary to provide payment by the state agency under any contract with the department, to enforce or to collect the tax or assessment, or to pay over to the department any money collected on the tax or assessment the department may take such action in a court of competent jurisdiction as it deems necessary to compel the performance in their proper sequence of all duties relating to the levying and collection of the taxes or assessments and the payment of the money collected therefrom to the department.

(Amended by Stats. 1957, Ch. 1932.)



11656

The use by the department of any remedy specified in this article for the enforcement of any contract made with it is not exclusive and shall not deprive the department of, or limit the application of, any other remedy provided by law.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 3. Additional Provisions Relating to Contracts with State Agencies

11661

In addition to the powers conferred by law, and not in derogation or in limitation thereof, any state agency may enter into and execute appropriate contracts with the department for any and all the purposes and objects of this part.

(Amended by Stats. 1957, Ch. 1932.)



11661.1

The department may agree in a contract with a state agency or department of a state agency that payments to be made under a contract for joint development of water conveyance and hydroelectric facilities on the west branch of the California Aqueduct shall be made only from funds under the management and control of the state agency or department of a state agency derived from revenues from the sale of electric energy and are not to be made from funds derived from the levy of taxes upon taxable property within the state agency. The provisions of Sections 11652 to 11655, inclusive, shall not be applicable to contracts containing such a provision.

(Added by Stats. 1971, Ch. 758.)



11662

Any State agency may comply with the terms, provisions, and conditions of any contract entered into by it pursuant to this article.

(Added by Stats. 1943, Ch. 370.)



11663

Any state agency may, in or pursuant to a contract with the department, do any or all of the following:

(a) Provide in the contract for the segregation and allocation of any or all revenues received by the state agency from the sale, use or distribution of any water, use of water, electric power, or other facilities to be received, used, or distributed by the state agency under the contract.

(b) Pursuant to the contract, segregate, allocate, and devote such revenues solely for the purpose of making payments to the department for water, use of water, electric power, or other facilities to be received, used, or distributed under the contract.

(c) Provide in the contract for the pledge of any or all such revenues for the purpose of securing to the department any payments which may become due under the contract.

(d) Pursuant to the contract, pledge such revenues for the purpose of securing to the department any payments which may become due under the contract.

(e) Promise and agree to establish and maintain a special account to be created in and from its general fund or other appropriate fund.

(f) Pursuant to subdivision (e) create, establish, and maintain such special account.

(Amended by Stats. 1957, Ch. 1932.)



11664

All funds accruing to a special account established pursuant to the next preceding section, or deposited therein, in compliance with the terms and provisions of any contract with the department constitute a trust fund for the purpose of making payments to the department as provided in the contract.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 4. Contracts Other Than With State Agencies

11670

Any contract or lease made by the department with any person, other than a state agency, providing for the furnishing by the department of water, the use of water, water storage, electric power, or other service for resale shall be subject to cancellation by the department upon five years notice, and such a contract or lease shall be so canceled in whole or in part whenever the State or any financially responsible state agency makes application for the water, use of water, water storage, electric power, or other service, or any part thereof, covered by the contract or lease and enters into a contract or lease binding itself to take the water, use of water, water storage, electric power, or other service, or any part thereof, and pay for it at a rate or price at least equal to that specified in the contract or lease to be canceled and for a period at least equal to the unexpired portion of the term of such contract or lease.

(Amended by Stats. 1957, Ch. 1932.)



11671

The department shall not cancel any contract or lease under the next preceding section unless and until it first determines and assures itself that notwithstanding the cancellation, it will receive and be paid a total revenue or consideration at least equal to that which would be received by it were the contract or lease not canceled, and within the unexpired portion of the term of the contract or lease.

(Amended by Stats. 1957, Ch. 1932.)









CHAPTER 8. Bonds

ARTICLE 1. Authorization to Issue and Reduction of Aggregate Amount

11700

For the purpose of providing money and funds to pay the cost and expense of carrying out any of the objects and purposes of this part, the department may, from time to time, issue bonds. As used in this chapter, bonds means revenue bonds, notes, refunding bonds, refunding notes, bond anticipation notes, certificates of indebtedness, and other evidences of indebtedness payable from the sources provided in this chapter.

(Amended by Stats. 1991, 1st Ex. Sess., Ch. 5, Sec. 1. Effective June 6, 1991.)



11701

Whenever the department determines that it is necessary to carry out any of the objects and purposes of this part, it shall prepare preliminary cost estimates, an estimate of the amount required to be raised for those purposes by the issuance of bonds, and a statement of the probable amount of money, property, materials, or labor, if any, to be contributed from other sources in aid thereof, and shall adopt a resolution declaring that the public interest and necessity require the carrying out of those objects and purposes and authorizing the issuance of bonds for the purpose of obtaining funds in an amount not in excess of that estimated to be required for those purposes.

(Amended by Stats. 1991, 1st Ex. Sess., Ch. 5, Sec. 2. Effective June 6, 1991.)






ARTICLE 2. General Provisions

11705

Bonds shall be issued in the name of the department and shall constitute obligations only of the department and shall be identified as Central Valley Project revenue bonds.

(Amended by Stats. 1957, Ch. 1932.)



11706

Any provisions not inconsistent with this part may be contained in the proceedings authorizing the issuance of bonds which limit, restrict, or regulate the holding, deposit, investment, and application of money consisting of the proceeds from the sale of the bonds or the revenues received from the operation of the project, and such provisions shall constitute a contract with the holders of the bonds and be binding upon the department as long as the bonds are outstanding. The proceedings authorizing the issuance of bonds may also contain any provisions not inconsistent with this part which are determined by the department and the Treasurer to be necessary or desirable to improve the marketability of the bonds or lower the interest cost on the bonds to the department.

(Amended by Stats. 1986, Ch. 719, Sec. 1.5. Effective September 15, 1986.)



11707

While any bonds remain outstanding, the powers, duties or existence of the department or any official or agency of the State shall not be diminished or impaired in any manner that will affect adversely the interests and rights of the holders of the bonds.

(Amended by Stats. 1957, Ch. 1932.)



11708

The holder of any bond may by mandamus or other appropriate proceedings require and compel the performance of any of the duties imposed upon any state department, official, or employee in connection with any of the following:

(a) The construction of the project.

(b) The collection, deposit, application, and disbursement of all revenues derived from the operation and use of the project.

(c) The deposit and disbursement of the proceeds received from the sale of bonds.

(Amended by Stats. 1957, Ch. 1932.)



11709

The enumeration of rights and remedies in the next preceding section does not exclude the exercise or prosecution of any other rights or remedies by holders of bonds.

(Added by Stats. 1943, Ch. 370.)



11710

The department may contract loans and borrow money from the United States through the sale of bonds upon such conditions and terms as may be agreed to and such bonds shall be subject to all the provisions of this part except the requirement that bonds be first offered at public sale pursuant to advertisement.

(Amended by Stats. 1957, Ch. 1932.)



11711

Temporary or interim bonds, certificates, or receipts, of any denominations and with or without coupons attached thereto, signed by the director, may be issued and delivered until the definitive bonds are executed and available for delivery.

(Amended by Stats. 1957, Ch. 1932.)



11712

The purchase price of bonds shall be paid for the account of the department to the Treasurer or the designee of the Treasurer.

(Amended by Stats. 1991, 1st Ex. Sess., Ch. 5, Sec. 3. Effective June 6, 1991.)



11713

Notwithstanding anything otherwise provided in this part, any expense incurred by the department for advertising, engraving, printing, clerical, legal, or other services necessary to properly perform the services and duties relating to the sale and issuance of bonds shall be paid from the proceeds of the sale of bonds.

(Amended by Stats. 1957, Ch. 1932.)



11714

The department shall return the appropriation made by Chapter 12 of the Statutes of 1935, or so much thereof as is used, with interest thereon at the rate of 4 percent per annum to the General Fund in the State Treasury from the proceeds of the first sale of revenue bonds issued for the construction of the project under the provisions of this part.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 3. Payment from Revenue

11720

Bonds issued under this part shall contain a recital on the face thereof that the payment or redemption of the bonds and the payment of interest thereon is secured by a first and direct charge and lien upon the revenues of any nature whatever received from the operation of the Central Valley Project for the construction of which the bonds are issued and that neither the payment of the principal or any part thereof or any interest thereon constitutes a debt, liability, or obligation of the State of California.

(Added by Stats. 1943, Ch. 370.)



11721

Bonds issued under this part shall not constitute or be a debt, liability, or obligation of the State. Payment of both principal and interest of all such bonds shall be secured only by the rates, charges, and revenues established or accruing from the use or operation of the project and shall be made from such revenues or from such contributions or appropriations as may be made available under the terms of this part.

(Added by Stats. 1943, Ch. 370.)



11722

All bond redemption and interest payments shall constitute a first and direct charge and lien on all revenues received from the operation of the project, on all interest accruing from such revenues, and on all sinking funds created out of such revenues.

(Added by Stats. 1943, Ch. 370.)



11723

The collection of revenues shall be continued until all bonds with interest thereon are fully redeemed and paid.

(Added by Stats. 1943, Ch. 370.)






ARTICLE 4. Bond Form and Terms

11730

The department shall determine the form, conditions, and denominations of all bonds and the dates which the bonds shall bear.

(Amended by Stats. 1957, Ch. 1932.)



11731

The department and the Treasurer shall determine the interest rate or rates on the bonds. The rate or rates may be fixed or variable and shall not exceed 12 percent per annum, except that the rate on any bond may, on any day, exceed 12 percent per annum if the interest borne by the issue of which the bond is a part from its date of issuance to, and including, that day does not exceed the total interest which would have been borne by the issue if all bonds of the issue had borne interest during that period at the rate of 12 percent per annum.

(Amended by Stats. 1986, Ch. 719, Sec. 2. Effective September 15, 1986.)



11732

It is not necessary that all bonds of the same authorized issue bear the same interest rate.

(Added by Stats. 1943, Ch. 370.)



11733

Principal and interest on bonds shall be payable at such place or places as may be fixed and determined by the department.

(Amended by Stats. 1957, Ch. 1932.)



11734

Bonds may contain provisions for registration thereof as to principal only or as to both principal and interest.

(Added by Stats. 1943, Ch. 370.)



11735

Bonds may be issued in coupon form with interest payable at such times as determined by the department and shall mature at such times and in such amounts as the department prescribes.

(Amended by Stats. 1983, Ch. 404, Sec. 1. Effective July 27, 1983.)



11736

The department may provide for the retirement of bonds at any time or times prior to their maturity and in such manner and upon payment of such premiums as may be fixed and determined in the proceedings providing for the issuance of the bonds and referred to therein.

(Amended by Stats. 1957, Ch. 1932.)



11736.5

The department may enter into banking, insurance, remarketing, and other financial arrangements as may be necessary or desirable to provide additional security for the payment of principal and interest on the bonds or to provide the holders of the bonds the right to tender bonds to the department or to another party for purchase at the times, on the notice, and on those other terms as the department may determine. These arrangements may provide for the reimbursement by the department, with interest, of moneys advanced by the provider of additional security, the provider of a tender right, the provider of moneys to fund a tender right, or anyone performing a related function, except that the interest rate on the reimbursement obligation shall not exceed the rate specified in Section 11731 and the sources of moneys for the reimbursement shall be only the sources available for the payment of the bonds.

(Added by Stats. 1986, Ch. 719, Sec. 3. Effective September 15, 1986.)



11737

All bonds shall be signed by the director and countersigned by the Governor.

(Amended by Stats. 1957, Ch. 1932.)



11738

The signature of the director and the Governor may be by facsimile.

(Amended by Stats. 1968, Ch. 411.)



11739

All interest coupons shall bear the facsimile signature of the director.

(Amended by Stats. 1957, Ch. 1932.)



11740

In case any officer whose signature or countersignature appears on the bonds or coupons ceases to be such officer before the delivery of the bonds to the purchaser, his signature or countersignature shall nevertheless be valid and sufficient for all purposes the same as if he had remained in the office until the delivery of the bonds.

(Added by Stats. 1943, Ch. 370.)






ARTICLE 5. Issuance and Sale

11750

Bonds may be issued and sold from time to time and in such amounts as may be deemed necessary in the judgment of the department to provide sufficient funds for the purposes authorized by this chapter.

(Amended by Stats. 1991, 1st Ex. Sess., Ch. 5, Sec. 4. Effective June 6, 1991.)



11751

Bonds may be sold below the par or face value thereof, but the sale price shall not be less than 94 percent of the par or face value of the bonds, and the sale price shall include the interest which has accrued thereon up to the date of delivery of the bonds.

(Amended by Stats. 1975, Ch. 828.)



11752

Successive issues of bonds shall have equal preference with respect to the redemption thereof and the payment of interest thereon, but the department may fix different maturity dates serially or otherwise for successive issues.

(Amended by Stats. 1957, Ch. 1932.)



11753

All bonds issued are negotiable instruments.

(Added by Stats. 1943, Ch. 370.)



11754

All bonds authorized for issuance by the department shall be sold by the Treasurer at public sale by bid or at private sale by negotiation, as directed by the department after consultation with the Treasurer. If the bonds are to be sold by a negotiated sale, the Treasurer shall select the underwriter or underwriters after consultation with the department.

(Amended by Stats. 1986, Ch. 719, Sec. 4. Effective September 15, 1986.)



11755

The department may borrow money in anticipation of the sale of bonds duly authorized to be issued, but which have not yet been sold and delivered, and for that purpose may issue negotiable bond anticipation bonds and may renew such bond anticipation bonds from time to time, but the maximum maturity of any such bond anticipation bonds, including the renewals thereof, shall not exceed five years from the date of the original bond anticipation bonds. Such bond anticipation bonds may be issued at public or private sale. The department may provide, by resolution, for issuance at such maturities, interest rates, in such form, and under such other terms and conditions as the department, in its discretion, may determine.

The proceeds from the sale of such bond anticipation bonds shall be used only for the purposes for which may be used the proceeds of the sale of bonds in anticipation whereof they were issued. Such bond anticipation bonds shall not be issued in an amount in excess of the aggregate amount of bonds authorized to be issued, less the amount of any of such authorized bonds previously sold, and also less the amount of other bond anticipation bonds issued in anticipation thereof and then outstanding.

The principal of such bond anticipation bonds may be paid from any moneys available therefor and not otherwise pledged. If such bond anticipation bonds, or any portion thereof, have not been previously paid, they shall be paid from the proceeds of the next sale of bonds in anticipation whereof they were issued.

Interest on such bond anticipation bonds shall be payable from the same funds from which the interest on the bonds in anticipation whereof they were issued is payable. Interest on the bond anticipation bonds may be paid out of proceeds thereof.

(Added by Stats. 1975, Ch. 828.)






ARTICLE 6. Disposition of Proceeds from Bond Sale

11760

The proceeds from the sale of bonds shall be paid to the Treasurer or the designee of the Treasurer to the credit of the construction fund.

(Amended by Stats. 1991, 1st Ex. Sess., Ch. 5, Sec. 5. Effective June 6, 1991.)



11761

The proceeds shall be paid out, disbursed, or applied solely for one or more of the following:

(a) The construction, reconstruction, and repair of the project.

(b) Surveys and the preparation of plans and specifications.

(c) Payment of all other costs and expenses prior to and during construction.

(d) The acquisition of the necessary water, water rights, rights-of-way, easements, lands, electric power, power resources and facilities, other property of every kind and description, and any appurtenances to that property necessary therefor, including facilities planned and designed in cooperation with, and among, water agencies, water districts, and irrigation districts.

(e) The payment of interest becoming due and payable on bonds prior to and during the period of actual construction and for the period of one year after the completion of construction.

(f) All costs and expenses during a period of one year after completion of construction only as the need therefor shall arise.

(g) The establishment of a debt service reserve fund.

(Amended by Stats. 1992, Ch. 427, Sec. 170. Effective January 1, 1993.)



11761.5

(a) If the department sells bonds to finance a water purchase, the bonds, including all refinancing of the bonds, shall be scheduled to mature within five years of the date of the initial sale of the bonds.

(b) (1) Subdivision (a) does not apply to bonds sold to finance a water purchase arrangement which is planned to extend beyond five years, if the bonds, including all refinancing of the bonds, are scheduled to mature not later than the date on which the water purchase arrangement will terminate.

(2) Water purchase arrangement, for purposes of this subdivision, means a purchase, exchange, or standby agreement entered into by the department with one or more persons or entities to receive water from, or as a result of actions by, those persons or entities for the duration of the agreement.

(c) Subdivision (a) does not apply to bonds sold to finance a water purchase for the purpose of long-term carryover storage.

(Added by Stats. 1991, 1st Ex. Sess., Ch. 5, Sec. 7. Effective June 6, 1991.)



11762

The department may agree with the purchaser of bonds upon any conditions or limitations restricting the disbursement of the proceeds that may be deemed advisable for the purpose of assuring the proper application of the proceeds.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 7. Payment of Principal and Interest

11770

From the money deposited in the construction fund the State Treasurer shall transfer to the place or places of payment named in the bonds the sums required to pay the interest as it becomes due on all bonds sold and outstanding for the construction of the project during the period of actual construction and during a period of one year after completion thereof.

(Added by Stats. 1943, Ch. 370.)



11771

After the periods mentioned in the next preceding section the Treasurer shall transfer from the revenue fund to the place or places named in the bonds the sums required to pay the interest on the bonds and redeem the principal thereof as such interest payments and bond redemptions fall due for all bonds issued and sold.

(Added by Stats. 1943, Ch. 370.)



11772

All funds transferred for the payment of principal or interest on bonds shall be segregated and applied solely for the payment of the principal and interest.

(Added by Stats. 1943, Ch. 370.)






ARTICLE 8. Retirement of Bonds

11780

Any surplus which exists in the construction fund shall be applied to the retirement of bonds issued for construction of the project by purchase or call.

(Added by Stats. 1943, Ch. 370.)



11781

In the event the bonds cannot be purchased at a price satisfactory to the department and are not by their terms callable prior to maturity such surplus shall be paid into the fund applicable to the payment of principal and interest of the bonds and shall be used for that purpose.

(Amended by Stats. 1957, Ch. 1932.)



11782

The proceedings authorizing the issuance of bonds may provide limitations and conditions upon the time and manner of applying such surplus to the purchase and call of outstanding bonds.

(Added by Stats. 1943, Ch. 370.)



11783

The terms upon which the bonds shall be purchased or called and such limitations and conditions as are mentioned in the preceding section shall be followed and observed in the application and use of such surplus.

(Added by Stats. 1943, Ch. 370.)



11784

All bonds retired by purchase or call shall be immediately canceled.

(Added by Stats. 1943, Ch. 370.)









CHAPTER 9. Finances

ARTICLE 1. General Financial Provisions

11800

Money required to meet the costs of construction of the project and all expenses and costs incidental thereto and to meet the costs of operating and maintaining and making necessary replacements thereto shall be paid by the State Treasurer from the proper fund upon demand of the department. Payments shall be made after audit in the manner provided by law and upon warrants drawn by the State Controller.

(Amended by Stats. 1957, Ch. 1932.)



11801

All interest received or earned on money deposited in a fund provided for in this part shall be credited to and become a part of the particular fund upon which the interest accrues.

(Added by Stats. 1943, Ch. 370.)



11802

The proceedings authorizing the issuance of bonds may contain appropriate provisions governing the use and application of bond proceeds and revenues for the purposes specified in this part.

(Added by Stats. 1943, Ch. 370.)



11803

The department may provide in the proceedings authorizing the issuance of bonds or may otherwise agree with the purchasers of bonds regarding the deposit of all money constituting the construction fund, and the revenue fund and may also provide for the deposit of such money at such times and with such depositaries or paying agents and upon the furnishing of such security as may meet with the approval of the purchasers of the bonds.

(Amended by Stats. 1957, Ch. 1932.)



11804

The depositaries and security provided for or agreed upon shall be qualified and eligible in accordance with the requirements of law.

(Added by Stats. 1943, Ch. 370.)



11805

Notwithstanding anything contained in this part, the proceeds received from the sale of bonds and the revenues received from the operation of the project may be used to defray any expenses incurred by the department in connection with and incidental to the issuance and sale of bonds for the construction of the project, including expenses for the preparation of surveys, plans, and estimates and the making of inspections and examinations required by the purchasers of bonds.

(Amended by Stats. 1957, Ch. 1932.)



11806

The amounts required to be transferred by the State Treasurer as provided in this part shall be ascertained and computed by the department and the certificate of the department is conclusive and binding upon the State Treasurer.

(Amended by Stats. 1957, Ch. 1932.)



11807

When the department, with the concurrence of the Department of Finance, deems it in the best interests of the state, it may authorize the State Treasurer, upon such terms and conditions as may be fixed by the department, to issue notes, in the manner prescribed by this section, maturing within a period not to exceed five years, payable from revenues received from the operation of the project or from federal reimbursements received under the National Disaster Act, or both. Notes authorized to be issued shall be issued at public sale on a competitive-bid basis upon such notice as the State Treasurer may deem advisable, except that if no bids are received or if such bids are not satisfactory to the State Treasurer, such notes may be issued on a negotiated-bid basis. The proceeds from the sale of such notes shall be used only for the purpose of providing funds for emergency repairs to the project necessitated by natural disasters.

All notes issued and any renewals thereof shall be payable at a fixed time, solely from revenues received from the operation of the project or from federal reimbursements received under the National Disaster Act, or both, and not otherwise, except that in the event that sufficient revenues or reimbursements, or both, are not received prior to the maturity of the notes, the State Treasurer shall, in order to meet the notes then maturing, issue renewal notes for such purpose.

Every note and any renewal thereof shall be payable from revenues received from the operation of the project or from federal reimbursements received under the National Disaster Act, or both, and not otherwise. The total amount of such notes or renewals thereof issued and outstanding shall at no time exceed anticipated revenues from the operation of the project or federal reimbursements under the National Disaster Act, or both, to be received during the following two years.

(Added by Stats. 1971, Ch. 1068.)






ARTICLE 2. Construction Fund

11810

There is in the State Treasury The Central Valley Water Project Construction Fund which is continued in existence.

(Added by Stats. 1943, Ch. 370.)



11811

The construction fund shall at all times be kept segregated and set apart from all other funds.

(Added by Stats. 1943, Ch. 370.)



11812

Any and all appropriations and contributions received from the United States, the State, any State agency, any political subdivision, or any other source for the purpose of constructing the project, or borrowed therefrom for such purpose, shall be received by the State Treasurer and deposited in and credited to the construction fund.

(Added by Stats. 1943, Ch. 370.)



11813

All costs and expenses of the department, including interest due and payable, incurred in performing the duties prescribed in this part prior to and during the construction of the project and for a period of one year after completion thereof, shall be paid out of the construction fund.

(Amended by Stats. 1957, Ch. 1932.)



11814

All the costs and expenses mentioned in the next preceding section shall be charged as a part of the cost of construction of the project and the money in the construction fund is hereby appropriated for such purposes.

(Added by Stats. 1943, Ch. 370.)






ARTICLE 3. Revenue Fund

11815

There is in the State Treasury the Central Valley Water Project Revenue Fund which is continued in existence.

(Added by Stats. 1943, Ch. 370.)



11816

All revenues received from the operation of the project shall be paid over by the department at least monthly to the State Treasurer.

(Amended by Stats. 1957, Ch. 1932.)



11817

The State Treasurer shall deposit the revenues to the credit of the revenue fund as demand deposits in a depositary authorized by law to receive deposits of State funds.

(Added by Stats. 1943, Ch. 370.)



11818

The revenue fund shall at all times be kept segregated and set apart from all other funds.

(Added by Stats. 1943, Ch. 370.)



11819

All appropriations and contributions received from the United States, the State, any State agency, any political subdivision, or from any other source for the purpose of maintaining or operating the project, or borrowed therefrom for such purposes, shall be received by the State Treasurer and deposited in and credited to the revenue fund.

(Added by Stats. 1943, Ch. 370.)



11820

After the expiration of one year after the completion of the project, all costs and expenses of the department, including interst due and payable, incurred in performing the duties prescribed in this part shall be paid out of the revenue fund.

(Amended by Stats. 1957, Ch. 1932.)



11821

The money in the revenue fund is hereby appropriated for the payment of costs and expenses, for the maintenance and operation of the project, for making necessary replacements thereto, and for the payment when due of the principal and interest on all indebtedness incurred under the provisions of this part.

(Added by Stats. 1943, Ch. 370.)



11822

The money remaining in the revenue fund after providing the amount required for interest and redemption of bonds shall be devoted to the payment of the costs of operation and maintenance of the project including necessary replacements thereto to the extent necessary.

(Added by Stats. 1943, Ch. 370.)



11823

Notwithstanding anything contained in this part, the department may provide in the proceedings authorizing the issuance of bonds that revenues received during the period of construction and for a period of one year after completion thereof may be used for the payment during such periods of costs and expenses of the department, including interest due and payable, incurred in performing the duties prescribed in this part.

(Added by Stats. 1975, Ch. 828.)






ARTICLE 4. Reserve Funds

11830

The proceedings authorizing the issuance of bonds may provide for the setting up of a reserve fund or funds out of the revenues not needed for the payment of operation, maintenance, and replacements, and not needed for the payment of principal and interest as they currently mature, and may provide for the preservation and continuance of such reserve fund or funds in the manner provided in the proceedings.

(Added by Stats. 1943, Ch. 370.)



11831

Any proceedings authorizing the issuance of bonds and providing for the setting up of a reserve fund may also require the immediate application of all surplus money in the revenue fund to the retirement of such bonds prior to maturity, by call or purchase, in such manner and upon such terms and the payment of such premiums as may be deemed advisable in the judgment of the department.

(Amended by Stats. 1957, Ch. 1932.)



11832

The money remaining in the revenue fund after providing the amount required for interest and redemption of bonds as provided in this article shall be held and applied as provided in the proceedings authorizing the issuance of the bonds.

(Added by Stats. 1943, Ch. 370.)






ARTICLE 5. Warrants

11835

Warrants for payments to be made on account of bonds shall be drawn by the State Controller upon request of the State Treasurer whenever the drawing of warrants is required in order to make the payments.

(Added by Stats. 1943, Ch. 370.)






ARTICLE 6. Investment and Use of Surplus Money

11840

All money in the construction fund not required to meet preconstruction, acquisition, or construction costs and expenses, or interest thereon, of the project, or unit thereof, for which bonds were issued and sold, and all funds constituting surplus revenues which are not immediately needed for the particular object or purpose to which they are required to be applied or are pledged shall be invested in bonds and obligations eligible for investment of surplus State money.

(Added by Stats. 1943, Ch. 370.)



11841

The department may provide in the proceedings authorizing the issuance of bonds that the investment of surplus money shall be made only in particular bonds and obligations within the classifications eligible for such investment and such provisions shall thereupon be binding upon the department and all officials having anything to do with such investment.

(Amended by Stats. 1957, Ch. 1932.)



11842

If the proceedings authorizing the issuance of bonds do not require surplus revenues to be held or applied in any particular manner, they shall be allocated and used for such other purposes incidental to the construction, operation, and maintenance of the project and for making necessary replacements thereto as the department may determine.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 7. Insurance and Indemnity Bonds

11850

When any of the works authorized by this part are being constructed by the department, the department may carry or cause to be carried such an amount of insurance or indemnity bonds as protection against loss or damage as the department deems proper.

(Amended by Stats. 1957, Ch. 1932.)



11851

The department may carry insurance to cover any accident or destruction in part or in whole to any works until all bonds and interest thereon have been fully redeemed and paid.

(Amended by Stats. 1957, Ch. 1932.)



11852

All money collected on any indemnity bond or insurance policy as the result of any damage or injury to any works shall be used for the purpose of repairing or rebuilding the works, as long as there are bonds outstanding.

(Added by Stats. 1943, Ch. 370.)



11853

The department may carry insurance or indemnity bonds insuring against the loss of revenues to be derived from the project by reason of any interruption in the use of the project, or any part thereof, from any cause whatever, and the proceeds of such insurance or indemnity bonds shall be paid into the fund into which the revenues are required to be paid and shall be applied to the same purposes and in the same manner as other moneys in the fund.

(Amended by Stats. 1957, Ch. 1932.)



11854

Insurance or indemnity bonds against loss of revenues may be in an amount equal to the probable revenues to be received from the use and operation of the project during any period of time that is determined upon and fixed by the department, and shall be paid for out of the revenue fund.

(Amended by Stats. 1957, Ch. 1932.)



11855

The department may provide in the proceedings authorizing the issuance of bonds for the carrying of insurance as authorized by this part, and the purchase and carrying of such insurance shall thereupon be obligatory upon the department and be paid for out of the revenue fund.

(Amended by Stats. 1957, Ch. 1932.)









CHAPTER 10. Fish and Wildlife and Recreation in Connection With State Water Projects

ARTICLE 1. State Policy

11900

The Legislature finds and declares it to be necessary for the general public health and welfare that preservation of fish and wildlife be provided for in connection with the construction of state water projects.

The Legislature further finds and declares it to be necessary for the general public health and welfare that facilities for the storage, conservation or regulation of water be constructed in a manner consistent with the full utilization of their potential for the enhancement of fish and wildlife and to meet recreational needs; and further finds and declares that the providing for the enhancement of fish and wildlife and for recreation in connection with water storage, conservation, or regulation facilities benefits all of the people of California and that the project construction costs attributable to such enhancement of fish and wildlife and recreation features should be borne by them.

The Legislature further finds and declares it to be the policy of this State that recreation and the enhancement of fish and wildlife resources are among the purposes of state water projects; that the acquisition of real property for such purposes be planned and initiated concurrently with and as a part of the land acquisition program for other purposes of state water projects; and that facilities for such purposes be ready and available for public use when each state water project having a potential for such uses is completed.

(Added by Stats. 1961, Ch. 867.)



11901

It is the purpose of this chapter to provide for the planning and construction of water storage, conservation, and regulation facilities and associated fish and wildlife and recreation features consistent with this declaration and to make provision for funds therefor on a continuing basis, and to provide for the operation and maintenance of such fish and wildlife and recreation features.

In enacting this chapter, however, it is not the intent of the Legislature to diminish any existing powers of the Department of Water Resources, the Department of Parks and Recreation, or the Department of Fish and Game, but rather to provide specifically for the preservation and enhancement of fish and wildlife resources and for a system of public recreation facilities at state water projects as part of a coordinated plan for multipurpose use of these projects.

(Amended by Stats. 1965, Ch. 93.)






ARTICLE 2. Definitions

11903

As used in this chapter, project means any physical structure to provide for the conservation, storage, regulation, transportation, or use of water, constructed by the State itself or by the State in co-operation with the United States.

(Added by Stats. 1961, Ch. 867.)






ARTICLE 3. Application

11905

The provision of this chapter shall apply to the Central Valley Project and every other project constructed by the State itself or by the State in co-operation with the United States, including, but not limited to, the State Water Resources Development System.

(Added by Stats. 1961, Ch. 867.)






ARTICLE 4. Planning and Construction of Projects

11910

There shall be incorporated in the planning and construction of each project those features (including, but not limited to, additional storage capacity) that the department, after giving full consideration to any recommendations which may be made by the Department of Fish and Game, the Department of Parks and Recreation, any federal agency, and any local governmental agency with jurisdiction over the area involved, determines necessary or desirable for the preservation of fish and wildlife, and necessary or desirable to permit, on a year-round basis, full utilization of the project for the enhancement of fish and wildlife and for recreational purposes to the extent that those features are consistent with other uses of the project, if any. It is the intent of the Legislature that there shall be full and close coordination of all planning for the preservation and enhancement of fish and wildlife and for recreation in connection with state water projects by and between the Department of Water Resources, the Department of Parks and Recreation, the Department of Fish and Wildlife, and all appropriate federal and local agencies.

(Amended by Stats. 2013, Ch. 352, Sec. 529. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11910.1

In furtherance of the policies specified in Section 11910, the Department of Fish and Wildlife, the Department of Parks and Recreation, and other governmental agencies shall submit their recommendations or comments on reconnaissance studies or feasibility reports of the Department of Water Resources relating to any project or feature of a project within 60 days following receipt of a formal request for review from the Department of Water Resources.

(Amended by Stats. 2013, Ch. 352, Sec. 530. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



11910.5

Such recreational purposes include, but are not limited to, those recreational pursuits generally associated with the out-of-doors, such as camping, picnicking, fishing, hunting, water contact sports, boating, and sightseeing, and the associated facilities of campgrounds, picnic areas, water and sanitary facilities, parking areas, view points, boat launching ramps, and any others necessary to make project land and water areas available for use by the public.

(Added by Stats. 1961, Ch. 867.)



11911

The planning for public recreation use and fish and wildlife preservation and enhancement in connection with state water projects shall be a part of the general project formulation activities of the Department of Water Resources, in consultation and co-operation with the departments and agencies specified in Section 11910, through the advance planning stage, including, but not limited to, the development of data on benefits and costs, recreation land use planning, and the acquisition of land. In planning and constructing any project, the department shall, to the extent possible, acquire all lands and locate and construct, or cause to be constructed, the project and all works and features incidental to its construction in such a manner as to permit the use thereof for the preservation and enhancement of fish and wildlife and for recreational purposes upon completion of the project.

(Added by Stats. 1961, Ch. 867.)



11912

The department, in fixing and establishing prices, rates, and charges for water and power, shall include as a reimbursable cost of any state water project an amount sufficient to repay all costs incurred by the department, directly or by contract with other agencies, for the preservation of fish and wildlife and determined to be allocable to the costs of the project works constructed for the development of that water and power, or either. Costs incurred for the enhancement of fish and wildlife or for the development of public recreation shall not be included in the prices, rates, and charges for water and power, and shall be nonreimbursable costs.

(Amended by Stats. 2002, Ch. 664, Sec. 227. Effective January 1, 2003.)



11913

(a) The Legislature hereby declares its intent that, except as funds are provided pursuant to Section 11915, there shall be included in the budget for the department for each fiscal year, and in the Budget Act for each fiscal year, an appropriation from the General Fund of the funds necessary for enhancement of fish and wildlife and for recreation in connection with state water projects as provided in this chapter.

(b) Notwithstanding subdivision (a), the obligation of the State Water Resources Development System to reimburse the California Water Fund pursuant to paragraph (3) of subdivision (b) of Section 12937 shall be reduced by the total of unreimbursed department costs incurred in the 1988 89 fiscal year and each succeeding fiscal year for enhancement of fish and wildlife and for recreation pursuant to this chapter. The reduction shall be contingent upon annual approval by the Legislature, in the Budget Act or other act, of the department s allocation of those costs.

(Amended by Stats. 1989, Ch. 716, Sec. 2.)



11913.1

(a) It is the intent of the Legislature to appropriate funds sufficient to cover the costs incurred by the department for recreation and fish and wildlife enhancement specified pursuant to Section 11912, subject to legislative review and approval.

(b) The Davis-Dolwig Account is hereby created in the California Water Resources Development Bond Fund, created pursuant to Section 12935.

(c) On July 1, 2012, and every July 1 thereafter, the Controller shall transfer seven million five hundred thousand dollars ($7,500,000) from the General Fund portion of the Harbors and Watercraft Revolving Fund, created pursuant to Section 85 of the Harbors and Navigation Code, to the Davis-Dolwig Account. Notwithstanding Section 13340 of the Government Code, for the purposes of this chapter, seven million five hundred thousand dollars ($7,500,000) is continuously appropriated, without regard to fiscal years, from the Davis-Dolwig Account to the department for the costs of State Water Resources Development System, as described in Section 12931, facility operations, maintenance, and capital costs attributable to recreation and fish and wildlife enhancement as provided for in Section 11914. This subdivision shall be eligible for future adjustment by the Legislature in accordance with an appropriate water and power utility cost index, submitted by the department and approved by the Legislature by statute, that reflects changes in costs incurred or likely to be incurred by the department for operation, maintenance and capital costs of the State Water Resources Development System.

(d) (1) On July 1, 2012, and every July 1 thereafter, the Controller shall transfer two million five hundred thousand dollars ($2,500,000) from the General Fund portion of the Harbors and Watercraft Revolving Fund to the Davis-Dolwig Account. Notwithstanding Section 13340 of the Government Code, two million five hundred thousand dollars ($2,500,000) is continuously appropriated, without regard to fiscal years, from the Davis-Dolwig Account to the department for the payment of State Water Resources Development System recreation and fish and wildlife enhancement costs incurred pursuant to this chapter on or before December 31, 2011.

(2) This subdivision shall be inoperative when the Director of Finance certifies that all costs described in paragraph (1) have been paid.

(e) The department shall provide details of the balance and expenditures of the Davis-Dolwig Account as part of the annual Governor s budget process.

(f) Any cost for recreation and fish and wildlife enhancement incurred in connection with the State Water Resources Development System that exceeds the funding provided pursuant to subdivision (c) may be provided upon further appropriation by the Legislature, pursuant to subdivision (c) of Section 75050 of the Public Resources Code.

(g) The funds made available to the department pursuant to subdivisions (c) and (f) shall fulfill the legislative intent of this chapter to provide funds for fish and wildlife enhancements and recreation.

(h) Any obligation incurred on or after July 1, 2012, for recreation and fish and wildlife enhancements separate from available funding in the Davis-Dolwig Account and any additional funding that may be appropriated by the Legislature for this purpose shall be reimbursed by the state only if approved by the Legislature by statute.

(i) Notwithstanding any other law, the Controller may use funds in the Davis-Dolwing Account for cashflow loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code.

(j) Notwithstanding subdivision (c), any amount in the Davis-Dolwig Account in excess of twenty million dollars ($20,000,000) on June 30 of each year shall be transferred to the Harbors and Watercraft Revolving Fund.

(Added by Stats. 2012, Ch. 39, Sec. 116. Effective June 27, 2012.)



11914

The department shall make any necessary revisions in the allocation of costs of any state water project works constructed for the development of water and power, or either, which would result from the expenditure of funds under this chapter for enhancement of fish and wildlife and recreation in connection with such works.

(Added by Stats. 1961, Ch. 867.)



11915

All moneys deposited in the Central Valley Water Project Construction Fund pursuant to the provisions of Section 12.1 of Chapter 138, Statutes of 1964, First Extraordinary Session and subdivision (c) of Section 6217 of the Public Resources Code, and all accruals to such moneys so deposited, are hereby appropriated to the department for expenditure by the department without regard to fiscal years for the purposes of the construction fund, in amounts equal to allocations to recreation and fish and wildlife enhancement and to the costs of acquiring rights-of-way, easements and property for recreation development which have become effective pursuant to Section 11912.

(Amended by Stats. 1968, Ch. 981.)



11915.1

The provisions of this chapter shall not limit the department in the financing and construction of any of the facilities of the State Water Resources Development System pursuant to the provisions of Chapter 8 (commencing with Section 12930) of Part 6, nor shall they constitute a limitation on or modification of the responsibility of the department to make allocations of costs provided for in water supply contracts executed pursuant thereto.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 27.)



11915.5

For the purpose of furthering recreation in any project of the department, the department may exchange any real property it has acquired for property in the state owned by the United States which is of substantially equal value, whether or not such real property of the United States is adjacent to or needed for any project of the department. Such title or rights as the department deems necessary for the proper operation and maintenance of the water conservation, flood control or power features of any water project shall not be included in any exchange consummated under this section.

Any such exchange involving real property acquired by the department solely for recreation shall be concurred in by the Department of Parks and Recreation. Any such exchange involving property acquired by the department solely for fish and wildlife purposes shall be concurred in by the Department of Fish and Game. Any such exchange involving property acquired solely for fish, wildlife and recreational purposes shall be concurred in by the Department of Fish and Game and the Department of Parks and Recreation. Real property of the United States not necessary for a project of the department shall be acquired by the department by exchange under this section only if another agency of state government has agreed to acquire such real property from the department for the actual cost to the department of the real property which is to be given in exchange therefor; provided, that any amount appropriated to the department to reimburse it for prior expenditures for acquisition of such land shall be deducted from the actual cost.

(Added by Stats. 1965, Ch. 1050.)






ARTICLE 5. Powers and Duties of the Department of Fish and Game and the Department of Natural Resources

11917

The Department of Fish and Game shall manage fish and wildlife resources at state water projects, including any such additional resources as are created by such projects, in a manner compatible with the other uses of such projects.

(Added by Stats. 1961, Ch. 867.)



11918

The Department of Parks and Recreation is authorized to design, construct, operate, and maintain public recreation facilities at state water projects, with the exception of the planning, design, and construction of boating facilities, which shall be the responsibility of the Department of Navigation and Ocean Development pursuant to subdivision (c) of Section 50 of the Harbors and Navigation Code. Before commencing the construction of any such facilities, the Department of Parks and Recreation shall submit its plans and designs to the local governmental agencies having jurisdiction over the area involved. The Department of Parks and Recreation shall make every effort to fulfill its responsibilities under this section by entering into contracts with the United States, local public agencies, or other entities, to the end that maximum development of the recreational potential of state water projects shall be realized. The Department of Parks and Recreation shall have the authority to establish and enforce standards for the development, operation, and maintenance of such public recreation areas.

The design, construction, operation, and maintenance of public recreation facilities at state water projects, and the management of project lands and water surfaces for recreational use, shall be subject to the approval of the Department of Water Resources to ensure that they shall not defeat or impair the orderly operation of any state water project for its other authorized purposes and the accomplishment of such purposes.

(Amended by Stats. 1970, Ch. 1544.)



11919

Public recreation facilities in connection with state water projects are recreational areas.

(Added by Stats. 1961, Ch. 867.)



11920

The Wildlife Conservation Board is authorized to design and construct public fishing access sites to aqueducts constructed as part of state water projects in accordance with such policies and procedures as may be established by the board.

To the extent practicable such fishing access sites shall be constructed upon lands acquired for state water project purposes; provided, that such additional lands as may be necessary for such fishing access sites shall be acquired by the Department of Water Resources pursuant to this chapter; and, provided further, that such facilities as may be necessary to assure the safe use of such fishing access sites by the public shall be constructed by the Department of Water Resources upon the appropriation of funds for such purposes by the Legislature.

Plans for such fishing access sites shall be subject to the approval of the Department of Water Resources to ensure that they shall not defeat or impair the orderly operation of any state water project for its other authorized purposes and the accomplishment of such purposes.

(Added by Stats. 1968, Ch. 411.)






ARTICLE 5.5. Recreation and Fish and Wildlife Enhancement Bond Act

11922

The Legislature finds and declares that due to insufficient funds recreation and fish and wildlife enhancement facilities of state water projects are generally inadequate to accommodate the demands made upon them at the present time and will become critically inadequate as time progresses and that this condition is not in accordance with the policy of the Legislature as set forth in Sections 11900 and 11901.

(Added by Stats. 1970, Ch. 782. Approved November 3, 1970, by adoption of Proposition 20.)



11922.1

The Legislature further finds and declares that a guaranteed source of funding is necessary in order to carry out the intent of this chapter.

(Added by Stats. 1970, Ch. 782. Approved November 3, 1970, by adoption of Proposition 20.)



11922.2

The purpose of this article is to provide funds to assist in meeting the costs of planning and developing facilities for recreation and fish and wildlife enhancement in connection with state water projects pursuant to the provisions of this chapter as the same may now or hereafter be amended.

Funds made available pursuant to this article shall only be used for facilities of the State Water Facilities as defined in subdivision (d) of Section 12934.

(Added by Stats. 1970, Ch. 782. Approved November 3, 1970, by adoption of Proposition 20.)



11922.3

The expenditures of the proceeds of bonds issued pursuant to this article shall be as hereafter provided by the Legislature. All proposed appropriations for the program contemplated by this article shall be included in a section in the Budget Bill for each fiscal year for consideration by the Legislature, and shall bear the following caption: Recreation and Fish and Wildlife Enhancement Bond Act Program. Such section shall contain separate items for each project for which an appropriation is made, except Wildlife Conservation Board projects which are developed cooperatively with and maintained by local government. Wildlife Conservation Board Bond Act projects shall be subject to existing statutory procedures and legislative review and shall be listed in the Wildlife Conservation Board s annual report as the: Recreation and Fish and Wildlife Enhancement Bond Act Program . Such appropriations shall be subject to all of the limitations contained in the Budget Bill and to all other fiscal procedures prescribed by law with respect to the expenditure of state funds. Such section shall contain proposed appropriations only for the programs contemplated by this article, and, except as otherwise provided, no funds derived from the bonds authorized by this article may be expended pursuant to an appropriation not contained in such section of the Budget Act.

(Added by Stats. 1970, Ch. 782. Approved November 3, 1970, by adoption of Proposition 20.)



11922.4

Bonds in the total amount of sixty million dollars ($60,000,000), or so much thereof as is necessary, of which not more than fifty-four million dollars ($54,000,000) shall be allocated to the Department of Parks and Recreation for the design and construction of recreation facilities and not more than six million dollars ($6,000,000) shall be allocated to the Department of Fish and Game and the Wildlife Conservation Board for design and construction of fish and wildlife enhancement features and fishing access sites pursuant to this chapter, may be issued and sold to provide a fund to be used for carrying out the purposes of this article and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. Such bonds shall, when sold, be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California are hereby pledged for the punctual payment of both principal and interest on such bonds as such principal and interest become due and payable.

(Added by Stats. 1970, Ch. 782. Approved November 3, 1970, by adoption of Proposition 20.)



11922.5

There is hereby appropriated from the General Fund in the State Treasury such sum annually as will be necessary to pay the principal and interest on bonds issued and sold pursuant to this article, as such principal and interest become due and payable. There shall be collected each year and in the same manner and at the same time as other state revenue is collected, such sum in addition to the ordinary revenues of the state as shall be required to pay the principal and interest on such bonds maturing in such year, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of such revenue to do and perform each and every act which shall be necessary to collect such additional sum.

(Added by Stats. 1970, Ch. 782. Approved November 3, 1970, by adoption of Proposition 20.)



11922.6

The proceeds of bonds issued and sold pursuant to this article, together with interest earned thereon, if any, shall be deposited in the Recreation and Fish and Wildlife Enhancement Fund, which fund is hereby created. All money deposited in the fund which is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1970, Ch. 782. Approved November 3, 1970, by adoption of Proposition 20.)



11922.7

The Recreation and Fish and Wildlife Enhancement Finance Committee is hereby created to carry out the purposes of this article. The committee consists of the Governor or his designee, the State Controller, the Director of Finance, the State Treasurer, and the Secretary for Resources. As used in this article, and for the purposes of this article as used in the State General Obligation Bond Law, committee means the Recreation and Fish and Wildlife Enhancement Finance Committee. The Secretary of the Resources Agency is hereby designated as the board for the purposes of this article and for the purposes of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3, Division 4, Title 2 of the Government Code).

(Added by Stats. 1970, Ch. 782. Approved November 3, 1970, by adoption of Proposition 20.)



11922.8

Insofar as it is not inconsistent with the express provisions of this article, the State General Obligation Bond Law [Chapter 4 (commencing with Section 16720) of Part 3, Division 4, Title 2 of the Government Code], is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to the bonds authorized to be issued by this article, and the provisions of that law are included in this article as though set out in full in this article.

(Added by Stats. 1970, Ch. 782. Approved November 3, 1970, by adoption of Proposition 20.)



11922.9

For the purposes of carrying out the provisions of this article the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purposes of carrying out this article. Any amounts withdrawn shall be deposited in the Recreation and Fish and Wildlife Enhancement Fund. Any moneys made available under this section shall be returned to the General Fund from moneys received from the sale of bonds sold for the purpose of carrying out the provisions of this article.

(Added by Stats. 1970, Ch. 782. Approved November 3, 1970, by adoption of Proposition 20.)






ARTICLE 6. Short Title

11925

This chapter shall be known and may be cited as the Davis-Dolwig Act.

(Added by Stats. 1961, Ch. 867.)









CHAPTER 11. Water Conservation and Reclamation Projects

ARTICLE 1. Policy

11950

This chapter shall be known and may be cited as the Water Conservation Projects Act of 1985.

(Added by Stats. 1985, Ch. 938, Sec. 1.)



11951

The Legislature hereby finds and declares all of the following:

(a) Agriculture is this state s largest income producer, contributing approximately $14 billion annually to the economy of the state. California agriculture remains the leader in the development of modern agricultural technology and is supported by the world s leading agricultural education and research institutions. However, the future growth and prosperity of agriculture is threatened by a lack of necessary irrigation water.

(b) The population of California is expected to increase by over three million persons by the year 2000. This increase alone will require at least an additional 600,000 acre-feet of water annually for municipal purposes.

(c) Upon commencement of the operation of the Central Arizona Project which is scheduled to occur by 1985, over 662,000 acre-feet of water presently available for use each year in California will be lost to the State of Arizona pursuant to decisions of the United States Supreme Court. These court decisions decrease the total water supply available to California from the Colorado River by a quantity sufficient to supply the needs of three and one-half million people.

(d) The central San Joaquin Valley faces a critical water shortage amounting to approximately 1.4 million acre-feet annually which is presently being mined from the groundwater basin. The lowering of the groundwater table is causing irrigation water to be pumped at excessive depths of 500 to 600 feet or more, which requires a tremendous use of energy at a high cost.

(e) Based on a 50 year average, California faces a drought in one out of every four years. During periods such as the 1976 1977 drought, the state has had critical water shortages, requiring emergency conservation measures and resulting in thousands of acres of prime agricultural land in the San Joaquin Valley remaining unplanted. At the peak of the 1976 77 drought period, the state lost approximately $1.5 billion in crop revenues as a result of inadequate supplies of irrigation water.

(f) A portion of the foregoing water requirements may be economically met by water conservation and reclamation projects which produce substantial quantities of additional usable water for use in areas of the state with inadequate local supplies.

(Added by Stats. 1985, Ch. 938, Sec. 1.)



11952

(a) It is the intent of the Legislature in enacting this chapter to encourage local agencies and private enterprise to implement potential water conservation and reclamation projects by establishing a state program to finance or assist in financing projects which meet state criteria and will result in additional supplies of water for use in areas of need. Water conservation and reclamation projects, including facilities for municipal and industrial advanced waste water treatment, regulatory impoundments, improvements to water supply and delivery systems, tailwater recovery systems, and sprinkler or drip irrigation systems, may result in increased quantities of usable water for beneficial purposes, but may be financially unattractive at the local level if the cost of additional fresh water is less than the cost to conserve or reclaim water.

(b) It is in the interests of both the users of water supplied by the state and the users of local water supplies to undertake water conservation and reclamation projects which supply water for purposes of the State Water Resources Development System at a cost less than the cost of new state water development facilities, and which provide benefits to local water users, including decreased salt concentrations, resulting from increased irrigation efficiency and reduced problems of pollution from waste water discharges. It is not the intent of the Legislature in enacting this chapter to affect or otherwise defer the construction of water facilities necessary to meet the requirements of the people of this state, and nothing in this chapter shall be construed to affect the authority of the department under any other provision of law.

(Added by Stats. 1985, Ch. 938, Sec. 1.)



11953

Nothing in this chapter shall be construed to alter or impair any provision of law providing protections for areas of origin, including, but not limited to, Article 1.7 (commencing with Section 1215) of Chapter 1 of Part 2 of Division 2, Section 10505, Article 3 (commencing with Section 11460) of Chapter 3, or Part 4.5 (commencing with Section 12200).

(Added by Stats. 1985, Ch. 938, Sec. 1.)



11954

Nothing in this chapter shall be construed to alter or impair any existing rights, including rights to divert water from the Colorado River and rights to the distribution or use of that water.

(Added by Stats. 1985, Ch. 938, Sec. 1.)






ARTICLE 2. Statewide Water Conservation

11960

Any water supplier or user of water in the state that has an existing right which permits the supplier or user to sell water may enter into a contract under this chapter to finance the conservation or recycling of water and to sell the conserved or recycled water to another water supplier or water user.

(Amended by Stats. 1995, Ch. 28, Sec. 15. Effective January 1, 1996.)



11961

Notwithstanding any other provision of law, where any person or public agency undertakes any water conservation effort, either separately or jointly, pursuant to any contract with any other water user, which results in a reduced use of water by that person or agency, no forfeiture, dimunition, or impairment of the right to use the water conserved shall occur, except as set forth in the agreements between the parties.

(Added by Stats. 1985, Ch. 938, Sec. 1.)



11962

Water conservation and reclamation projects eligible for assistance under this chapter include, but are not limited to, the following:

(a) Projects for municipal and industrial advanced waste water treatment to permit the reuse of the water for additional purposes.

(b) Projects for the improvement of water supply and delivery facilities.

(c) Projects for the improvement of on-farm irrigation systems, including tailwater recovery systems, regulatory impoundments, and sprinkler, drip, or other irrigation systems which enable more efficient use of water.

(Added by Stats. 1985, Ch. 938, Sec. 1.)



11963

Any contract entered into pursuant to this chapter for the transfer or sale of conserved or recycled water may provide for the recall of water and may include terms for that recall. Any recall provisions shall include a notice period of not less than five years unless otherwise agreed by the parties.

(Amended by Stats. 1995, Ch. 28, Sec. 16. Effective January 1, 1996.)



11964

Water conservation or reclamation projects developed pursuant to this chapter may be funded pursuant to any bond law heretofore or hereafter approved by the voters if the project is otherwise eligible for funding under the bond law.

(Added by Stats. 1985, Ch. 938, Sec. 1.)



11965

This article shall not be applicable to the State Water Resources Development System.

(Added by Stats. 1985, Ch. 938, Sec. 1.)






ARTICLE 3. Conservation in the State Water Resources Development System

11970

The department may use Central Valley Project revenue bonds or other funds available for the purposes of the State Water Resources Development System to finance, in whole or in part, water conservation programs and facilities that reduce demands by the sponsoring contractor for project water from the system for a period of time agreed to by the sponsoring contractor, and thereby increase the supply of project water available in the Sacramento-San Joaquin Delta for distribution to other contractors.

(Added by Stats. 1985, Ch. 938, Sec. 1.)



11971

As used in this article, sponsoring contractor means a contractor or contractors, who have a long-term water supply contract with the department and who agree to reduce demands for project water from the State Water Resources Development System in accordance with Section 11970.

(Added by Stats. 1985, Ch. 938, Sec. 1.)



11972

A local water conservation project described in Section 11970 is eligible for funding pursuant to this article if, in the determination of the department, the project meets all of the following criteria:

(a) The project is engineeringly feasible and is capable of producing project water which is economically competitive with alternative new water supply sources.

(b) The construction and operation of the facilities and programs will not interfere with the requested deliveries of annual entitlement water to any contractor other than the sponsoring contractor.

(c) The project will not result in any greater annual charges to any contractor, other than the sponsoring contractor, than would have occurred with the construction at the same time of alternative new water supply sources constituting either reservoirs located north of the delta or off-aqueduct storage reservoirs located south or west of the delta designed to deliver water to the California Aqueduct.

(Added by Stats. 1985, Ch. 938, Sec. 1.)



11973

The department shall determine whether a local water conservation project described in Section 11970 is economically competitive by comparing, in an engineering and economic analysis, the local conservation project with alternative new water supply sources constituting either reservoirs located north of the delta or off-aqueduct storage reservoirs located south or west of the delta designed to supply water to the California Aqueduct. The analysis for the alternative new water supply sources shall use the average cost per acre-foot of yield in the latest studies made for those sources by the department and shall compare those facilties with the proposed local conservation project using commonly accepted engineering economics. In the case of a local conservation project to be funded in part by the department as part of the system and in part from other sources, the economic analysis shall be applied only to the portion to be funded by the department as a part of the system.

(Added by Stats. 1985, Ch. 938, Sec. 1.)



11974

A local water conservation project described in Section 11970 shall not be constructed or implemented pursuant to this article until both of the following occurs:

(a) The sponsoring contractor signs a written agreement with the department which indicates all of the following:

(1) The approval of the facility or program by the sponsoring contractor.

(2) The yield and the period of time during which the water from the local conservation project constitutes project water.

(3) The disposition of the local conservation project or of the yield from the local conservation project upon the expiration of that period of time.

(b) All contractors within whose boundaries any portion of the local water conservation project is located, and who are not sponsoring contractors for the local conservation project, approve the local water conservation project in writing.

(Added by Stats. 1985, Ch. 938, Sec. 1.)



11975

In the event of a shortage in water supply, within the meaning of Article 18(a) of the standard water supply contract between the department and the state water supply contractors, the determination of whether to count, in whole or in part, the reduced demand from future conservation programs described in Section 11970 in the allocation of deficiencies among contractors shall be based on a project-by-project evaluation taking into consideration such factors as any limitation on the use of the water from the facilities and whether the sponsoring contractor has access to project water from the delta as an alternate to those facilities.

(Added by Stats. 1985, Ch. 938, Sec. 1.)



11976

This article is the only portion of this chapter applicable to the State Water Resources Development System.

(Added by Stats. 1985, Ch. 938, Sec. 1.)






ARTICLE 4. Administration

11980

The department shall establish criteria for determining the eligibility of water conservation projects for assistance under this chapter and shall establish criteria for determination of the economic, financial, and engineering feasibility of proposed water conservation projects. The department shall establish guidelines to encourage feasibility studies to determine potential sources of conserved water for purposes of this chapter and to determine parties interested in contracting with potential water purchasers pursuant to this chapter.

(Added by Stats. 1985, Ch. 938, Sec. 1.)



11981

The State Water Resources Control Board shall establish criteria for determining both of the following:

(a) The eligibility of water reclamation projects for assistance under this chapter.

(b) The economic, financial, and engineering feasibility of proposed reclamation projects.

(Added by Stats. 1985, Ch. 938, Sec. 1.)



11982

The department shall establish criteria for determining whether a water conservation or reclamation project results in a net increase in the amount of water made available for use and does not interfere with an established right to use of water by any other person or entity.

(Added by Stats. 1985, Ch. 938, Sec. 1.)



11983

The department and the State Water Resources Control Board shall only approve for funding by the state under this chapter those projects which result in a net increase in the amount of water available for use and which do not interfere with an established right to use of water by any other person or entity. Any agreement between parties for a conservation or reclamation project not using state financing shall not require approval by the department or the State Water Resources Control Board under this chapter but shall comply with the criteria adopted under Section 11981 or 11982.

(Added by Stats. 1985, Ch. 938, Sec. 1.)



11984

The department is authorized to adopt those rules and regulations as may be necessary to carry out, and as are consistent with, this chapter.

(Added by Stats. 1985, Ch. 938, Sec. 1.)



11985

In providing financial assistance pursuant to this chapter, the department shall impose terms and conditions that are designed to protect the state s investment and that are necessary to carry out the purposes of this chapter. The department shall keep full and complete records and accounts concerning all of its transactions under this chapter and shall render a report on those transactions to the Legislature within 15 days after the commencement of the first regular session of the Legislature following the effective date of this chapter.

(Added by Stats. 1985, Ch. 938, Sec. 1.)












PART 4. CO-OPERATION AND CONTRACTS BETWEEN PRIVATE ENTITIES AND THE UNITED STATES

12000

As used in this part, person means any person, firm, association, organization, partnership, business trust, corporation, or company, but not including any public corporation or other public entity.

(Added by Stats. 1959, Ch. 1697.)



12001

As used in this part, United States means the United States of America, and in relation to any particular matter includes the officers, agents, employees, agencies, or instrumentalities authorized to act in relation thereto.

(Added by Stats. 1959, Ch. 1697.)



12002

If any provision of this part, or the application thereof to any person or circumstances, is held invalid, the remainder of the part, or the application of said provision to other persons or circumstances, shall not be affected thereby.

(Added by Stats. 1959, Ch. 1697.)



12003

Any person may co-operate and contract with the United States, under the Federal Reclamation Act of June 17, 1902, and all acts amendatory thereof or supplementary thereto or under any other act of Congress heretofore or hereafter enacted permitting co-operation or contracts for any or all of the purposes set forth in Section 12004, whether under said federal reclamation laws, or otherwise.

(Added by Stats. 1959, Ch. 1697.)



12004

The co-operation or contract may be for any or all of the following purposes:

(a) Construction, acquisition, purchase, extension, operation or maintenance of works and facilities for irrigation, storage, drainage, flood control and generation and distribution of electric energy or either or any of these, or the use or enjoyment of any such works or facilities, or any rights or interests therein.

(b) A water supply.

(c) Assumption or creation, as principal or guarantor or otherwise, of indebtedness to the United States.

(d) To receive or borrow money from the United States and provide for the repayment thereof, for the purpose of constructing projects, distribution systems or other works for the storage, regulation, control, development and distribution of water for the irrigation of land or for any other lawful use, or for the use, control and distribution of drainage water, or for flood control purposes, or for the generation or distribution of electric energy.

(Added by Stats. 1959, Ch. 1697.)



12005

Any person has all powers, rights, and privileges necessary to enable such person to enter into any contract referred to in this part, and to carry out and perform the terms of any contract so made by such person, and may agree to impose and collect, and may impose and collect, any and all lawful assessments and charges required to carry out and perform any contract so made by such person.

(Added by Stats. 1959, Ch. 1697.)



12006

Any person, for the purpose of performing the obligations of any contract entered into by such person under the provisions of this part, or for the purpose of obtaining any of the rights, benefits or privileges or assuming and performing any of the obligations or duties created or contemplated by the contracts referred to in this part, and either through the agency of or in co-operation with any other person or public entity or agency, may contract with any other person, or the United States, or the State of California, or any public corporation or agency, in relation thereto, including, but not by way of limitation, the financing thereof, or any other matter of performance thereof, or any other matter incident thereto.

(Added by Stats. 1959, Ch. 1697.)



12007

Any person, by an action brought pursuant to the provisions of this part, may submit any contract or proposed contract entered into, or proposed to be entered into, by such person under the provisions of this part to the superior court of either the county in which such person resides or in which such person has its principal office for the transaction of business or in which such contract was made or is to be performed in whole or part, to determine the validity of such contract and each and all of its terms and provisions, and the authority of such person to make and perform the contract, and the authority for and validity of any purchase, acquisition, sale or conveyance under the contract; provided, that if the contract provides for a water supply such decree shall not be construed to be an adjudication that the United States owns, or does not own, such water supply.

(Added by Stats. 1959, Ch. 1697.)



12008

The validation proceedings shall be an action in rem and shall be brought pursuant to the procedure provided by Sections 861, 862, 865, 866, 867, 868, and 870 of the Code of Civil Procedure.

(Amended by Stats. 1963, Ch. 218.)



12017

The provisions of this part are cumulative and are not intended to and they shall not be construed as repealing, amending, or otherwise affecting any other provisions of law.

(Added by Stats. 1959, Ch. 1697.)






PART 4.3. WASHOE PROJECT WATER SUPPLY CONTRACTS

12050

The following definitions shall govern the construction of this part:

(a) Public agency includes any city, county, district, or other political subdivision of the State of California.

(b) Department means the Department of Water Resources.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 42.)



12051

The Legislature hereby declares that the purpose of this part is to enable the acquisition of water supplies from the Washoe Project on the Truckee and Carson Rivers or their tributaries for beneficial use in California.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 42.)



12052

The department may enter into a contract for the acquisition of and payment for a water supply made available to the people of the State of California by the Washoe Reclamation Project Nevada and California (Act of August 1, 1956, c. 809, Sec. 1, 70 Stat. 775, 43 U.S.C. Sec. 614 (1958), and acts amendatory thereof or supplementary thereto) or by any division or unit thereof; provided, that the authority of the department to so contract shall not be exercised unless the governing body of one or more of the counties or countywide water agencies or countywide districts in the area where the water supply will be used shall first request the department to take such action by duly adopted resolution.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 42.)



12053

(a) As a provision of any contract entered into pursuant to Section 12052, and for the purpose of securing its performance thereunder, the department may assign rights which have accrued or which will accrue to the department from the execution of contracts entered into pursuant to the provisions of subdivision (b) of Section 12054.

(b) Such rights may be effectively assigned notwithstanding the fact that contracts creating such rights have not, at the time of the assignment of rights to accrue thereunder, been executed, the provisions of Section 1045 of the Civil Code or of any other provision of law to the contrary notwithstanding. The department may require, as a condition precedent to its duty to perform any obligation incurred by virtue of its entry into any contract pursuant to Section 12052, the subsequent execution of all contracts to be entered into by the department pursuant to subdivision (b) of Section 12054 which are to create the rights assigned.

(c) The department may give such assurances, in the form of covenants in contracts to which it is a party pursuant to the provisions of Section 12052, as may be required by the terms of any interstate compact which effectively allocates water supplies from the Washoe Project or from any division or unit thereof, or by the federal government, including any agency thereof, as operating agency of the Washoe Project or of any division or unit thereof, which assurances are in the judgment of the department necessary and proper to the execution of the intent expressed by this part.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 42.)



12054

Under such regulations and upon such terms, limitations, and conditions as it prescribes, the department may:

(a) Fix and establish the prices, rates, and charges at which the water supply made available to the people of the State of California by the Washoe Project, or by any division or unit thereof, shall be sold and disposed of; and

(b) Enter into contracts and agreements with public agencies or with portions thereof as described in subdivision (e) of Section 12056, for the sale and disposal of water supplies acquired by it pursuant to Section 12052.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 42.)



12055

(a) As a provision of any contract entered into pursuant to subdivision (b) of Section 12054, and for the purpose of securing its performance thereunder, the department may assign rights which have accrued or which will accrue to the department from the execution of any contract entered into pursuant to the provisions of Section 12052.

(b) Such rights may be assigned notwithstanding the fact that no contract pursuant to the provisions of Section 12052 has, at the time of assignment of rights to accrue thereunder, been executed, the provisions of Section 1045 of the Civil Code or of any other provision of law to the contrary notwithstanding. The department may require, as a condition precedent to its duty to perform any obligation incurred by virtue of its entry into any contract pursuant to subdivision (b) of Section 12054, the subsequent execution of any contract to be entered into by the department pursuant to Section 12052 which is to create the rights assigned.

(c) The department is authorized to require such assurances from public agencies, in the form of covenants in contracts to which it is a party under the provisions of subdivision (b) of Section 12054, as are in the judgment of the department necessary and proper to the execution of the intent expressed by this part.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 42.)



12056

Notwithstanding any provision of law to the contrary, every public agency empowered by law to make water available for any beneficial use of lands or inhabitants is hereby granted, in addition to and not in derogation or limitation of the powers conferred upon the public agency by any other law, the power:

(a) To enter into a contract with the department, subject to the provisions of Section 12057, for a water supply from the Washoe Project, or from any division or unit thereof, on behalf of the entire public agency, or of any portion or portions thereof for which the law applicable to the agency authorizes an indebtedness or liability to be incurred, including any improvement district, distribution district, or zone existing or hereafter established pursuant to the provisions of the law under which the public agency was formed, or pursuant to the provisions of subdivision (e) of this section, within said public agency, notwithstanding any debt limitation or other provision in the law applicable to such agency which might otherwise preclude or limit the incurring of such indebtedness or liability.

(b) To comply with the provisions of any contract entered into with the department under this part, including any provision which obligates the public agency, or any specified portion or portions thereof, to meet all commitments, financial or otherwise, undertaken by the public agency in such contract, notwithstanding any individual default by its constituents or others in the payment to the public agency of taxes, assessments, tolls, or other charges levied by the public agency.

(c) To annually levy or cause to be levied upon all property in the public agency, or in any portion or portions thereof, subject to taxation or assessment by the public agency an ad valorem tax or assessment, based upon the assessed valuation of such property, necessary and sufficient to meet all commitments, financial or otherwise, of the public agency that are set forth in any contract which the agency enters into with the department under this part, in addition to any other taxes or assessments which the public agency is authorized to levy or cause to be levied on such property and notwithstanding any provision in the law applicable to such agency which might otherwise preclude or limit such taxing or assessing. Where the law applicable to such public agency does not set forth a procedure for levying and collecting taxes or assessments on an ad valorem basis, such public agency shall utilize the procedure for levying and collecting taxes for the payment of principal and interest on general obligation bonds of municipal water districts, set forth in the Municipal Water District Law of 1911 (Division 20 (commencing with Section 70000) of this code), as it may now or hereafter be amended, for the purpose of levying and collecting taxes or assessments necessary and sufficient to meet commitments in a contract entered into under this part.

(d) To make charges for the furnishing of services in connection with the exercise of rights acquired under its contract with the department and to pledge and use any or all revenues received from the collection of such charges for the purpose of meeting the commitments, financial or otherwise, of the public agency that are set forth in any contract which the public agency enters into with the department under this part.

(e) To establish, by resolutions of the governing board thereof adopted from time to time, after notice and hearing thereon, zones of benefit within said public agency without reference to the boundaries of other zones, setting forth in such resolutions descriptions thereof by metes and bounds and entitle each of such zones by zone number. The governing board may, by resolution, after notice and hearing thereon, amend the boundaries by annexing property to or by withdrawing property from said zones or may divide existing zones into two or more zones or may superimpose a new or amended zone or zones already in existence, setting forth in such resolutions descriptions of the amended, divided or superimposed zones by metes and bounds and entitle each of such zones by zone number; provided, that no such amendment, division, or superimposition shall impair the obligations of existing zones undertaken pursuant to the provisions of this part.

The assumption of any indebtedness which the public agency is authorized to incur may be by the entire public agency, or may be by a zone or zones thereof if less than the entire public agency will be benefited by the purpose for which such indebtedness is incurred. In the latter event any election required to authorize the indebtedness shall be held only within the affected zone or zones.

(f) To perform all acts and do all things that are necessary or convenient to carry out the above powers.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 42.)



12057

(a) Before a public agency may enter into a contract with the department for a water supply from the Washoe Project, or from any division or unit thereof, the public agency shall hold an election on the proposition of whether or not the public agency shall enter into the proposed contract and more than 50 percent of the votes cast at such election must be in favor of such proposition; provided, that if a higher percentage of favorable votes is required by the Constitution before the public agency may incur an indebtedness, such higher percentage shall apply in lieu of the percentage set forth in this subdivision. Such election shall be held in accordance with the following provisions:

(1) The procedure for holding an election on the incurring of bonded indebtedness by such public agency shall be utilized for an election on the proposed contract as nearly as the same may be applicable. Where the law applicable to such agency does not contain such bond election procedure, the procedure set forth in the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) Part 1, Division 2, Title 5 of the Government Code), as it may now or hereafter be amended, shall be utilized as nearly as the same may be applicable.

(2) No particular form of ballot is required.

(3) The notice of the election shall include a statement of the time and place of the election, the purpose of the election, the general purpose of the contract, and the maximum amount of money to be borrowed from the state under the contract.

(4) The ballots for the election shall contain a brief statement of the general purpose of the contract substantially as stated in the notice of the election and shall contain the words Execution of contract Yes and Execution of contract No.

(5) The election shall be held in the entire public agency except where the public agency proposes to contract with the department on behalf of a specified portion, or of specified portions, of the public agency, in which case the election shall be held in such portion or portions of the public agency only.

(b) Every public agency is hereby granted the power to bring an action in the superior court of the county in which the office of such agency is situated to determine the validity of any contract made with the department under this part, and the authority of the public agency to enter into the contract. The action shall be had as in the case of the judicial determination of the validity of the public agency s bonds, as nearly as the same may be applicable, and with like effect. Where the law applicable to such agency does not set forth a procedure for the judicial determination of the validity of the public agency s bonds, the action shall be had as in the case of the judicial determination of the general obligation bonds of irrigation districts under the Irrigation District Law (Division 11 (commencing with Section 20500) of this code), as it may now or hereafter be amended, as nearly as the same may be applicable, and with like effect.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 42.)






PART 4.5. SACRAMENTO-SAN JOAQUIN DELTA

CHAPTER 1. General Policy

12200

The Legislature hereby finds that the water problems of the Sacramento-San Joaquin Delta are unique within the State; the Sacramento and San Joaquin Rivers join at the Sacramento-San Joaquin Delta to discharge their fresh water flows into Suisun, San Pablo and San Francisco Bays and thence into the Pacific Ocean; the merging of fresh water with saline bay waters and drainage waters and the withdrawal of fresh water for beneficial uses creates an acute problem of salinity intrusion into the vast network of channels and sloughs of the Delta; the State Water Resources Development System has as one of its objectives the transfer of waters from water-surplus areas in the Sacramento Valley and the north coastal area to water-deficient areas to the south and west of the Sacramento-San Joaquin Delta via the Delta; water surplus to the needs of the areas in which it originates is gathered in the Delta and thereby provides a common source of fresh water supply for water-deficient areas. It is, therefore, hereby declared that a general law cannot be made applicable to said Delta and that the enactment of this law is necessary for the protection, conservation, development, control and use of the waters in the Delta for the public good.

(Added by Stats. 1959, Ch. 1766.)



12201

The Legislature finds that the maintenance of an adequate water supply in the Delta sufficient to maintain and expand agriculture, industry, urban, and recreational development in the Delta area as set forth in Section 12220, Chapter 2, of this part, and to provide a common source of fresh water for export to areas of water deficiency is necessary to the peace, health, safety and welfare of the people of the State, except that delivery of such water shall be subject to the provisions of Section 10505 and Sections 11460 to 11463, inclusive, of this code.

(Added by Stats. 1959, Ch. 1766.)



12202

Among the functions to be provided by the State Water Resources Development System, in coordination with the activities of the United States in providing salinity control for the Delta through operation of the Federal Central Valley Project, shall be the provision of salinity control and an adequate water supply for the users of water in the Sacramento-San Joaquin Delta. If it is determined to be in the public interest to provide a substitute water supply to the users in said Delta in lieu of that which would be provided as a result of salinity control no added financial burden shall be placed upon said Delta water users solely by virtue of such substitution. Delivery of said substitute water supply shall be subject to the provisions of Section 10505 and Sections 11460 to 11463, inclusive, of this code.

(Added by Stats. 1959, Ch. 1766.)



12203

It is hereby declared to be the policy of the State that no person, corporation or public or private agency or the State or the United States should divert water from the channels of the Sacramento-San Joaquin Delta to which the users within said Delta are entitled.

(Added by Stats. 1959, Ch. 1766.)



12204

In determining the availability of water for export from the Sacramento-San Joaquin Delta no water shall be exported which is necessary to meet the requirements of Sections 12202 and 12203 of this chapter.

(Added by Stats. 1959, Ch. 1766.)



12205

It is the policy of the State that the operation and management of releases from storage into the Sacramento-San Joaquin Delta of water for use outside the area in which such water originates shall be integrated to the maximum extent possible in order to permit the fulfillment of the objectives of this part.

(Added by Stats. 1959, Ch. 1766.)






CHAPTER 2. The Delta

12220

The Sacramento-San Joaquin Delta shall include all the lands within the area bounded as follows, and as shown on the attached map prepared by the Department of Water Resources titled Sacramento-San Joaquin Delta, dated May 26, 1959:

* * * * * * * * * * * * * * * * *

NOTICE OF INCOMPLETE TEXT: The Sacramento-San Joaquin Delta Map
appears in the hard-copy publication of the chaptered bill.
See Chapter 1766, page 4248, Statutes of 1959.

* * * * * * * * * * * * * * * * *

Beginning at the Sacramento River at the I Street bridge proceeding westerly along the Southern Pacific Railroad to its intersection with the west levee of the Yolo By-Pass; southerly along the west levee to an intersection with Putah Creek, then westerly along the left bank of Putah Creek to an intersection with the north-south section line dividing sections 29 and 28, T8N, R6E; south along this section line to the northeast corner of section 5, T7N, R3E; west to the northwest corner of said section; south along west boundary of said section to intersection of Reclamation District No. 2068 boundary at northeast corner of SE
1/4
of section 7, T7N, R3E; southwesterly along Reclamation District No. 2068 boundary to southeast corner of SW
1/4
of section 8, T6N, R2E; west to intersection of Maine Prairie Water Association boundary at southeast corner of SW
1/4
of section 7, T6N, R2E; along the Maine Prairie Water Association boundary around the northern and western sides to an intersection with the southeast corner of section 6, T5N, R2E; west to the southwest corner of the SE
1/4
of said section; south to the southwest corner of the NE
1/4
of section 7, T5N, R2E; east to the southeast corner of the NE
1/4
of said section; south to the southeast corner of said section; west to the northeast corner of section 13, T5N, R1E; south to the southeast corner of said section; west to the northwest corner of the NE
1/4
of section 23, T5N, R1E; south to the southwest corner of the NE
1/4
of said section; west to the northwest corner of the SW
1/4
of said section; south to the southwest corner of the NW
1/4
of section 26, T5N, R1E; east to the northeast corner of the SE
1/4
of section 25, T5N, R1E; south to the southeast corner of said section; east to the northeast corner of section 31, T5N, R2E; south to the southeast corner of the NE
1/4
of said section; east to the northeast corner of the SE
1/4
of section 32, T5N, R2E; south to the northwest corner of section 4, T4N, R2E; east to the northeast corner of said section; south to the southwest corner of the NW
1/4
of section 3, T4N, R2E; east to the northeast corner of the SE
1/4
of said section; south to the southwest corner of the NW
1/4
of the NW
1/4
of section 11, T4N, R2E; east to the southeast corner of the NE
1/4
of the NE
1/4
of said section; south along the east line of section 11, T4N, R2E to a road intersection approximately 1000 feet south of the southeast corner of said section; southeasterly along an unnamed road to its intersection with the right bank of the Sacramento River about 0.7 mile upstream from the Rio Vista bridge; southwesterly along the right bank of the Sacramento River to the northern boundary of section 28, T3N, R2E; westerly along the northern boundary of sections 28, 29, and 30, T3N, R2E and sections 25 and extended 26, T3N, R1E to the northwest corner of extended section 26, T3N, R1E; northerly along the west boundary of section 23, T3N, R1E to the northwest corner of said section; westerly along the northern boundary of sections 22 and 21, T3N, R1E to the Sacramento Northern Railroad; southerly along the Sacramento Northern Railroad; southerly along the Sacramento Northern Railroad to the ferry slip on Chipps Island; across the Sacramento River to the Mallard Slough pumping plant intake channel of the California Water Service Company; southward along the west bank of the intake channel and along an unnamed creek flowing from Lawler Ravine to the southern boundary of the Contra Costa County Water District; easterly along the southern boundary of the Contra Costa County Water District to the East Contra Costa Irrigation District boundary; southeasterly along the southwestern boundaries of the East Contra Costa Irrigation District, Byron-Bethany Irrigation District, West Side Irrigation District and Banta-Carbona Irrigation District to the northeast corner of the NW
1/4
of section 9, T3S, R6E; east along Linne Road to Kasson Road; southeasterly along Kasson Road to Durham Ferry Road; easterly along Durham Ferry Road to its intersection with the right bank of the San Joaquin River at Reclamation District No. 2064; southeasterly along Reclamation District No. 2064 boundary, around its eastern side to Reclamation District No. 2075 and along the eastern and northern sides of Reclamation District No. 2075 to its intersection with the Durham Ferry Road; north along the Durham Ferry Road to its intersection with Reclamation District No. 17; along the eastern side of Reclamation District No. 17 to French Camp Slough; northerly along French Camp Turnpike to Center Street; north along Center Street to Weber Avenue; east along Weber Avenue to El Dorado Street; north along El Dorado Street to Harding Way; west along Harding Way to Pacific Avenue; north along Pacific Avenue to the Calaveras River; easterly along the left bank of the Calaveras River to a point approximately 1,600 feet west of the intersection of the Western Pacific Railroad and the left bank of said river; across the Calaveras River and then north 18 26 36? west a distance of approximately 2,870 feet; south 72 50 west a distance of approximately 4,500 feet to Pacific Avenue (Thornton Road); north along Pacific Avenue continuing onto Thornton Road to its intersection with the boundary line dividing Woodbridge Irrigation District and Reclamation District No. 348; east along this boundary line to its intersection with the Mokelumne River; continuing easterly along the right bank of the Mokelumne River to an intersection with the range line dividing R5E and R6E; north along this range line to the Sacramento-San Joaquin County line; west along the county line to an intersection with Reclamation District No. 1609; northerly along the eastern boundary of Reclamation District No. 1609 to the Cosumnes River, upstream along the right bank of the Cosumnes River to an intersection with the eastern boundary of extended section 23, T5N, R5E; north along the eastern boundary of said extended section to the southeast corner of the NE
1/4
of the NE
1/4
of said extended section; west to the southeast corner of the NE
1/4
of the NW
1/4
of extended section 14, T5N, R5E; west to an intersection with Desmond Road; north along Desmond Road to Wilder-Ferguson Road; west along Wilder-Ferguson Road to the Western Pacific Railroad; north along the Western Pacific Railroad to the boundary of the Elk Grove Irrigation District on the southerly boundary of the N
1/2
of section 4, T5N, R5E; northerly along the western boundary of the Elk Grove Irrigation District to Florin Road; west on Florin Road to the eastern boundary of Reclamation District No. 673; northerly around Reclamation District No. 673 to an intersection with the Sacramento River and then north along the left bank of the Sacramento River to I Street bridge.

Section, range, and township locations are referenced to the Mount Diablo Base Line and Meridian. Road names and locations are as shown on the following United States Geological Survey Quadrangles, 7.5 minute series: Rio Vista, 1953; Clayton, 1953; Vernalis, 1952; Ripon, 1952; Bruceville, 1953; Florin, 1953; and Stockton West, 1952.

(Added by Stats. 1959, Ch. 1766. Note: The Sacramento-San Joaquin Delta Map appears in Ch. 1766 on page 4248 of the 1959 Statutes publication.)






CHAPTER 3. Sacramento-San Joaquin Delta Levees

ARTICLE 1. Plan for Improvement

12225

The plan for improvement of the Sacramento-San Joaquin Delta levees, as set forth in Bulletin No. 192 of the Department of Water Resources, dated May 1975, is approved as a conceptual plan to guide the formulation of projects to preserve the integrity of the delta levee system.

(Added by Stats. 1976, Ch. 1302.)






ARTICLE 2. Construction

12226

The department may prepare detailed plans and specifications for the improvement of the levees or levee segments specified in Section 12225.

(Added by Stats. 1976, Ch. 1302.)



12226.2

The department may proceed immediately with the improvement of a pilot levee project which the department determines, after a public hearing, is in critical need of improvement and which is highly susceptible to failure in the absence of such immediate improvement. Prior to commencing such improvement, the department shall enter into an agreement with a local agency whereby the local agency will bear at least 20 percent of the cost of the improvement.

(Added by Stats. 1976, Ch. 1302.)






ARTICLE 3. Short Title

12227

This chapter shall be known and may be cited as the Nejedly-Mobley Delta Levees Act .

(Added by Stats. 1976, Ch. 1302.)












PART 4.6. SAN JOAQUIN RIVER

12230

The Legislature hereby finds and declares that a serious problem of water quality exists in the San Joaquin River between the junction of the San Joaquin River and the Merced River and the junction of the San Joaquin River with Middle River; that by virtue of the nature and causes of the problem and its effect upon water supplies in the Sacramento-San Joaquin Delta, it is a matter of statewide interest and is the responsibility of the State to determine an equitable and feasible solution to this problem.

(Added by Stats. 1961, Ch. 1454.)



12231

It is hereby declared to be the policy of the State that no person, corporation or public or private agency or the State or the United States should divert water from the San Joaquin River and its tributaries to which the users along the portion of the San Joaquin River described in Section 12230 are entitled.

(Added by Stats. 1961, Ch. 1454.)



12232

The State Water Resources Control Board, the State Department of Water Resources, the California Water Commission, and any other agency of the state having jurisdiction, shall do nothing, in connection with their responsibilities, to cause further significant degradation of the quality of water in that portion of the San Joaquin River between the points specified in Section 12230.

(Amended by Stats. 1967, Ch. 284.)



12233

Nothing in this part shall be construed as affecting the quality of water diverted into the Sacramento-San Joaquin Delta from the Sacramento River, nor as affecting any vested right to the use of water, regardless of origin, or any water project for which an application to appropriate water was filed with the State Water Resources Control Board prior to June 17, 1961.

(Amended by Stats. 1967, Ch. 284.)






PART 4.7. SPECIAL PROJECTS

CHAPTER 1. Feather River Recreation

12250

The department is authorized to construct a recreation project in the vicinity of the City of Oroville along the Feather River. Recreation projects which may be considered, in accordance with the project environmental impact report, include, but are not limited to: a swimming area or facility near Bedrock Park, including sanitary and convenience facilities and channel modification, renovation of salmon-spawning riffles in conjunction with a swimming facility, and development of a parkway project and wildlife area.

(Amended by Stats. 1976, Ch. 1023.)



12251

In order to construct the recreation project authorized pursuant to Section 12250, the department may exercise any of the powers conferred upon it by the provisions of Part 3 (commencing with Section 11100) of this division.

(Amended by Stats. 1976, Ch. 1023.)



12252

Construction of the recreation project authorized pursuant to Section 12250 shall be contingent upon a favorable environmental impact determination, and upon the execution of an agreement with a local public agency under which such public agency agrees to fund any construction costs exceeding one million two hundred thousand dollars ($1,200,000), and agrees to pay all costs of maintaining the project.

(Amended by Stats. 1976, Ch. 1023.)



12255

Any land acquisition for the purposes of this chapter shall be subject to the provisions of the Property Acquisition Law (Part 11 (commencing with Section 15850) of Division 3 of Title 2 of the Government Code).

(Added by Stats. 1973, Ch. 1079.)









PART 4.8. DELTA FLOOD PROTECTION

CHAPTER 1. Delta Flood Protection Fund

12300

(a) The Delta Flood Protection Fund is hereby created in the State Treasury. There shall be deposited in the fund all moneys appropriated to the fund, including authorized proceeds from the sale of bonds, and all income derived from the investment of moneys that are in the fund.

(b) It is the intent of the Legislature to appropriate, in accordance with Section 12938, twelve million dollars ($12,000,000) each year through fiscal year 1998 99 to the Delta Flood Protection Fund from moneys deposited in the California Water Fund pursuant to subdivision (b) of Section 6217 of the Public Resources Code. It is further the intent of the Legislature to appropriate annually moneys in the Delta Flood Protection Fund to the department for expenditure and allocation, without regard to fiscal years, in the following amounts and for the following purposes:

(1) Six million dollars ($6,000,000) annually for local assistance under the delta levee maintenance subventions program pursuant to Part 9 (commencing with Section 12980), and for the administration thereof.

(2) Six million dollars ($6,000,000) annually for special delta flood protection projects under Chapter 2 (commencing with Section 12310) and subsidence studies and monitoring, and the administration thereof. These funds shall only be allocated for projects on Bethel, Bradford, Holland, Hotchkiss, Jersey, Sherman, Twitchell, and Webb Islands, and at other locations in the delta and for the Towns of Thornton and Walnut Grove and for approximately 12 miles of levees on islands bordering the Northern Suisun Bay from Van Sickle Island westerly to Montezuma Slough.

(3) Additional moneys as they may become available from proceeds from the sale of bonds issued by the state.

(c) Any moneys unexpended at the end of a fiscal year shall revert to the Delta Flood Protection Fund and shall be available for appropriation by the Legislature for the purposes specified in subdivision (b).

(d) It is the intent of the Legislature that, to the extent consistent with Sections 12314, 12987, and 78543, projects funded under subdivision (b) shall be consistent with the delta ecosystem restoration strategy of the CALFED Bay-Delta Program.

(Amended by Stats. 2006, Ch. 548, Sec. 2. Effective September 28, 2006.)



12301

The Delta Flood Protection Fund is hereby abolished on July 1, 2010, and all unencumbered moneys in the fund are transferred to the General Fund.

(Amended by Stats. 2006, Ch. 548, Sec. 3. Effective September 28, 2006.)



12303

(a) It is the intent of the Legislature that, subject to subdivision (b) of Section 12929.12, if twelve million dollars ($12,000,000) or any lesser amount is transferred pursuant to paragraph (3) of subdivision (b) of Section 12937 to the California Water Fund from the California Water Resources Development Bond Fund in each of the fiscal years 1990 91 to 1997 98, inclusive, and if six million dollars ($6,000,000) or any lesser amount is so transferred in the 1998 99 fiscal year, that amount shall be appropriated to the Delta Flood Protection Fund for the purposes specified in subdivision (b) of Section 12300, in lieu of the funds deposited in the California Water Fund pursuant to subdivision (b) of Section 6217 of the Public Resources Code. However, that the director, in consultation with the Department of Finance, may accelerate payments to the California Water Fund for reappropriation to the Delta Flood Protection Fund if the director deems it appropriate to do so.

(b) The obligation of the State Water Resources Development System to reimburse the California Water Fund, pursuant to paragraph (3) of subdivision (b) of Section 12937, shall decrease by amounts equal to the amounts which are transferred from the California Water Resources Development Bond Fund to the California Water Fund and appropriated to the Delta Flood Protection Fund pursuant to subdivision (a).

(c) For any fiscal year, the Director of Finance, in consultation with the Director of Water Resources, may recommend in the Budget Act a source of funding for the Delta Flood Protection Fund which is different from that set forth in subdivision (a). If the Legislature approves the alternative source of funding, the portion of the State Water Resources Development System obligation specified in subdivision (b) which remains outstanding because of the selection of the alternative funding source shall be discharged pursuant to subdivision (b) of Section 11913.

(d) It is the intent of the Legislature, upon the creation of the Delta Levee Rehabilitation Subaccount pursuant to Section 78540, as proposed to be added by S.B. 900 of the 1995 96 Regular Session, that subdivisions (a), (b), and (c) shall not apply to the Delta Levee Rehabilitation Subaccount and that the funds of the subaccount shall be available to fund equally both of the following:

(1) The delta levee maintenance subventions program pursuant to Part 9 (commencing with Section 12980), associated mitigation and habitat improvement programs, and the administration thereof.

(2) The special delta flood protection projects pursuant to Chapter 2 (commencing with Section 12310), associated mitigation and habitat improvement programs, and the administration thereof.

(Amended by Stats. 1996, Ch. 601, Sec. 3. Effective January 1, 1997.)






CHAPTER 1.5. Environmental Mitigation and Protection Requirements

12306

This chapter applies to special flood control projects subject to Chapter 2 (commencing with Section 12310) and to the payment of delta levee subventions under Part 9 (commencing with Section 12980).

(Added by Stats. 1991, Ch. 1140, Sec. 1.)



12306.5

The Resources Agency shall supervise the implementation of the programs subject to this chapter.

(Added by Stats. 1991, Ch. 1140, Sec. 1.)



12307

(a) The Resources Agency, the department, the Reclamation Board, and the Department of Fish and Game shall enter into a memorandum of understanding to coordinate the implementation of the programs subject to this chapter.

(b) The memorandum of understanding shall provide that the Department of Fish and Game shall enforce any mitigation requirements involving programs subject to this chapter.

(Added by Stats. 1991, Ch. 1140, Sec. 1.)






CHAPTER 2. Special Flood Control Projects

12310

As used in this chapter, the following terms have the following meanings:

(a) Local public agency means a reclamation district or levee district or other public agency responsible for the maintenance of a nonproject levee as defined in subdivision (e) of Section 12980 or a project levee as defined in subdivision (f) of Section 12980.

(b) Project means the flood control improvement and any mitigation and habitat improvement constructed, or interests in land acquired, for those purposes pursuant to this part.

(c) Department means the Department of Water Resources.

(d) Delta means the Sacramento-San Joaquin Delta as described in Section 12220.

(e) Net long-term habitat improvement means enhancement of riparian, fisheries, and wildlife habitat.

(f) CALFED Bay Delta Program or CALFED program means the program established in May 1995 as a joint effort among state and federal agencies with management and regulatory responsibilities in the San Francisco Bay and Sacramento-San Joaquin River Delta to develop long-term solutions to resource management problems involving the bay-delta.

(Amended by Stats. 1999, Ch. 779, Sec. 4. Effective October 10, 1999.)



12311

(a) The department shall develop and implement a program of flood control projects on Bethel, Bradford, Holland, Hotchkiss, Jersey, Sherman, Twitchell, and Webb Islands, and at other locations in the delta and for the Towns of Thornton and Walnut Grove, and for approximately 12 miles of levees on islands bordering Northern Suisun Bay from Van Sickle Island westerly to Montezuma Slough. This program shall have, as its primary purpose, the protection of discrete and identifiable public benefits, including the protection of public highways and roads, utility lines and conduits, and other public facilities, and the protection of urbanized areas, water quality, recreation, navigation, and fish and wildlife habitats, and other public benefits. The program shall also include net long-term habitat improvement.

(b) Notwithstanding subdivision (a), the department shall develop and recommend a plan of action, including alternatives, for flood control for the Towns of Thornton and Walnut Grove and shall submit the plan to the Legislature by January 1, 1989. The department shall not allocate any funds for implementation of the plan of action for flood control for the Towns of Thornton and Walnut Grove until a plan is approved by the Legislature.

(Amended by Stats. 1996, Ch. 601, Sec. 5. Effective January 1, 1997.)



12312

The department may expend any moneys available to it pursuant to paragraph (2) of subdivision (b) of Section 12300 or any moneys available from other sources of funding appropriated by the Legislature for the purposes of this part. In addition, the department shall seek a sharing of costs with the beneficiaries or owners or operators of the public facilities benefited by the flood protection projects. The department shall also seek cost sharing with, or financial assistance from, federal agencies which have programs applicable to, or which have an interest in, the flood protection projects.

(Amended by Stats. 1996, Ch. 601, Sec. 6. Effective January 1, 1997.)



12313

(a) The department shall develop a list of areas where flood control work is needed to protect public facilities or provide public benefits. In developing the list, the department shall consult with all appropriate federal, state, and local agencies. The list shall establish a priority for the areas based upon both of the following:

(1) The importance or degree of public benefit needing protection.

(2) The need for flood protective work.

(b) The list shall be submitted to the California Water Commission for approval, and shall be updated by the department, with the approval of the California Water Commission, as the department may deem appropriate.

(Added by Stats. 1988, Ch. 28, Sec. 3. Effective March 14, 1988.)



12314

(a) Guided by the approved priority list developed pursuant to Section 12313, the department shall develop project plans to accomplish the needed flood protection work in cooperation with the local public agency, the public beneficiary, and the Department of Fish and Game.

(b) The plans shall be subject to the approval of the appropriate local public agency or agencies and subject to any cost-sharing agreement the department may have entered into under Section 12312. Project plans may include, or be a combination of, the improvement, rehabilitation, or modification of existing levees, and the conveyance of interests in land to limit or to modify land management practices which have a negative impact on flood control facilities.

(c) Project plans shall include provision for the protection of fish and wildlife habitat determined to be necessary by the Department of Fish and Game and not injurious to the integrity of flood control works. The Department of Fish and Game shall consider the value of the riparian and fisheries habitat and the need to provide greater flood protection in preparing its requirements, and shall not approve any plan which calls for the use of channel islands or berms with significant riparian communities as borrow sites for levee repair materials, unless fully mitigated, or any plans that will result in a net long-term loss of riparian, fisheries, or wildlife habitat.

(d) After the memorandum of understanding required pursuant to Section 12307 is amended as required by Section 78543, the Department of Fish and Game shall also make a written determination as part of its review and approval of a plan or project pursuant to this section and Section 12987 that the proposed expenditures are consistent with a net long-term habitat improvement program and have a net benefit for aquatic species in the delta. The memorandum of understanding in effect prior to the amendments required by Section 78543 shall remain in effect with regard to levee projects and plans until the memorandum of understanding is amended.

(Amended by Stats. 1996, Ch. 601, Sec. 7. Effective January 1, 1997.)



12315

Projects shall be undertaken and completed in accordance with the approved project plans. Project works may be undertaken by the department or, at the department s option, by the local public agency pursuant to an agreement with the department.

(Added by Stats. 1988, Ch. 28, Sec. 3. Effective March 14, 1988.)



12316

In addition to any obligations assumed under an agreement with the department and to the extent consistent with that agreement, the local public agency shall do all of the following:

(a) Provide construction access to lands or rights-of-way which it owns or maintains for flood control purposes or for purposes with which the project s required uses are compatible and necessary to complete the project.

(b) Maintain the completed project pursuant to maintenance criteria developed and adopted in accordance with Section 12984.

(c) Apply for federal disaster assistance, whenever eligible, under Public Law 93-288.

(d) Hold and save the department, any other agency or department of the state, and their employees free from any and all liability for damages, except that caused by gross negligence, that may arise out of the construction, operation, or maintenance of the project.

(e) Acquire easements from the crown along levees for the control and reversal of subsidence in areas where the department determines that such an easement is desirable to maintain structural stability of the levee. The easement shall (1) restrict the use of the land to open-space uses, nontillable crops, the propagation of wildlife habitat, and other compatible uses, (2) provide full access to the local agency for levee maintenance and improvement purposes, and (3) allow the owner to retain reasonable rights of ingress and egress as well as reasonable rights of access to the waterways for water supply and drainage. The local public agency costs of acquisition of the easements shall be reimbursable by the department from moneys appropriated pursuant to paragraph (2) of subdivision (b) of Section 12300 or any sources of funding appropriated by the Legislature for purposes of this part.

(f) Comply with all habitat mitigation and improvement requirements pursuant to this part.

(g) Use subsidence control alternatives, where appropriate, to reduce long-term maintenance and improvement costs.

(Amended by Stats. 1996, Ch. 601, Sec. 8. Effective January 1, 1997.)



12318

(a) The Resources Agency may establish a team of federal, state, and local agencies, and other persons or entities with a stake in finding a solution to the problems of the delta levees, to develop recommendations for the beneficial reuse of dredged material, consistent with actions identified by the CALFED Bay-Delta Program as core actions, which are those actions included in all bay-delta solutions. The recommendations shall address all of the following needs:

(1) Long-term availability of cost-effective, environmentally safe, and appropriate dredged material for delta levee maintenance and improvements.

(2) Beneficial reuse of dredged or suitable alternative materials.

(3) Coordination of dredging projects to augment on-island stockpiles.

(4) Development of a comprehensive monitoring program of the effects of the reuse of dredged material.

(5) A study of the applicability and appropriateness of constructing channel sediment traps and dredged material rehandling facilities adjacent to frequently dredged channel sections.

(Added by Stats. 1996, Ch. 601, Sec. 9. Effective January 1, 1997.)









PART 5. THE COLORADO RIVER BOARD OF CALIFORNIA

CHAPTER 1. Definitions

12500

The definitions in this chapter govern the construction of this part only.

(Added by Stats. 1943, Ch. 370.)



12501

Board means the Colorado River Board of California.

(Added by Stats. 1943, Ch. 370.)



12502

Commissioner means the Colorado River Commissioner.

(Added by Stats. 1943, Ch. 370.)



12503

Fund means the Colorado River Fund.

(Added by Stats. 1943, Ch. 370.)






CHAPTER 2. The Board

12510

There is in the state government, in the Resources Agency, the Colorado River Board of California.

(Amended by Stats. 1969, Ch. 138.)



12511

The board consists of eight members appointed by the Governor as provided in this chapter, two of whom shall be public members appointed by the Governor, and the Director of Water Resources and the Director of Fish and Game or their designees.

(Amended by Stats. 1984, Ch. 1027, Sec. 2.)



12512

The governing bodies of the San Diego County Water Authority, Palo Verde Irrigation District, Imperial Irrigation District, Coachella Valley Water District, the Metropolitan Water District of Southern California, and the Department of Water and Power of the City of Los Angeles shall each submit to the Governor two lists of not less than three persons on each with a recommendation as to whom should be appointed from one list as its member on the board and from the other list as its alternate on the board. The Governor shall appoint each agency s member and alternate from the designated lists. If, after 60 days following submission of the initial or any new list, the Governor has not made an appointment, the person recommended by the governing body shall be deemed appointed. Each governing body if it desires to have a new member or alternate, or both, may submit new lists at any time. A member of the governing body of an agency may be appointed as a member of the board or as an alternate. Each alternate shall, in the absence of the appointed member for any cause, including vacancy in the office of the appointed member, have all the authority and rights of the member to which he or she is an alternate.

(Amended by Stats. 1983, Ch. 1019, Sec. 2.)



12513

Each member of the board, except as otherwise provided in this section, shall serve without compensation but shall be reimbursed for traveling and other expenses actually and necessarily incurred in the performance of his duties. In addition, each member of the board that is neither eligible for nor receives any salary or other compensation for time spent attending meetings of the board shall receive fifty dollars ($50) for each day attending the meetings of the board.

(Amended by Stats. 1977, Ch. 393.)



12514

(a) The board shall determine, by majority vote, where to maintain its office and shall hold meetings at that office or elsewhere upon call of the chairman or three members of the board. The board shall not relocate its office more than once within each gubernatorial term.

(b) The local agencies that are represented on the board may reimburse employees of the board for relocation or net commuting expenses, or both, incurred by those employees as the result of a change in the location of the office pursuant to subdivision (a). The costs shall be divided equally among the local agencies. Any commuting expenses shall not exceed the state s reimbursement rate for state employees. Any relocation benefits shall be approved by each local agency prior to those benefits being offered to board staff.

(c) Any payments made pursuant to subdivision (b) do not constitute income for the purposes of subdivision (a) of Section 82030 of the Government Code, in accordance with paragraph (2) of subdivision (b) of that section.

(Amended by Stats. 1997, Ch. 225, Sec. 1. Effective January 1, 1998.)



12515

All of the records of the board or copies of them shall be maintained at its office.

(Added by Stats. 1943, Ch. 370.)



12516

The board shall be subject to the provisions of Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1969, Ch. 371.)



12517

The board shall adopt such rules or procedure as may be required for the orderly disposition of its business and such regulations as may be necessary in order to carry out the provisions of this part.

(Added by Stats. 1943, Ch. 370.)



12518

The board shall make such reports and recommendations to the Governor as he requires or as the board deems proper.

(Added by Stats. 1943, Ch. 370.)



12519

Notwithstanding any other provision of the law to the contrary, the board may hold executive sessions in conjunction with any regular or special meeting and maintain confidential information and records limited to matters concerning interstate claims to the use of Colorado River system waters in judicial proceedings, administrative proceedings, and negotiations with representatives from other states or the federal government. Whenever the board holds an executive session in conjunction with any regular or special meeting or maintains as confidential any information or records hereunder, the board shall make an affirmative finding in its public minutes that the holding of an open meeting or the disclosure of the information or records to the public would substantially impair the performance by the board of its statutory duties. At the end of the minutes of each meeting of the board shall appear the certificate of its executive secretary that the meeting was held in accordance with the provisions of Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code and Sections 12516 and 12519 of the Water Code.

(Added by Stats. 1968, Ch. 886.)






CHAPTER 3. The Commissioner

12525

The board shall elect from among its members, other than the Director of Water Resources or the Director of Fish and Game or their designees, a chairman who is ex officio the Colorado River Commissioner. The chairman shall serve at the pleasure of the board.

(Repealed and added by Stats. 1983, Ch. 564, Sec. 5.)



12526

The commissioner shall serve without compensation, but he shall be reimbursed for traveling and other expenses actually and necessarily incurred in the performance of his duties.

(Added by Stats. 1943, Ch. 370.)



12527

The commissioner shall perform the duties imposed upon him by this chapter under the direction of the board.

(Added by Stats. 1943, Ch. 370.)



12528

The commissioner shall consult and advise with the board in exercising the powers and performing the duties enumerated in this chapter and make such reports and recommendations as he deems proper or as the board requests, to the end that the rights and interests of the State, its agencies and citizens, in, to, and in respect of, the water of the Colorado River System and the use thereof may be properly safeguarded and protected.

(Added by Stats. 1943, Ch. 370.)



12529

The commissioner shall exercise on behalf of the State every right and power granted to the State or to any representative of it by Section 16 of the act of Congress designated the Boulder Canyon Project Act.

(Added by Stats. 1943, Ch. 370.)



12530

The commissioner shall investigate past, present, and potential uses of the water of the Colorado River System within and without the State.

(Added by Stats. 1943, Ch. 370.)



12531

The commissioner shall investigate, coordinate, collate, and preserve information, facts, and data bearing upon the claims of all States and of all public or private agencies within and without the State to and in respect of the water and the use of water of the Colorado River System.

(Added by Stats. 1943, Ch. 370.)



12532

The commissioner shall confer with representatives of other States in the Colorado River basin, representatives of the United States, and others concerning problems and measures relating to the development of the Colorado River basin, the use of the water of the Colorado River System, and the protection of the interests therein of the State and of the United States, and shall negotiate respecting such problems and measures and discuss the same and formulate and recommend to the Governor and the Legislature measures, agreements, and legislation deemed for the benefit of the State and the United States.

(Added by Stats. 1943, Ch. 370.)



12533

The commissioner shall do and perform all other things deemed necessary or expedient to carry out the purposes of this part.

(Added by Stats. 1943, Ch. 370.)






CHAPTER 4. Employees

12540

From a list of not less than two persons submitted to it by the commissioner, the board shall appoint an executive director, whose duties shall be as required by the commissioner and by the board.

(Amended by Stats. 1985, Ch. 232, Sec. 1.)



12541

The board may fix the compensation of the executive director.

(Amended by Stats. 1985, Ch. 232, Sec. 2.)






CHAPTER 5. The Colorado River Fund

12550

All irrigation districts, county water districts, municipal water districts, metropolitan water districts, county water authorities, water conservation districts, and flood control districts, may make such contributions to the Colorado River Fund as, in the exercise of the discretion of their respective governing bodies, is deemed advisable.

(Amended by Stats. 1951, Ch. 704.)



12551

The board may accept any and all contributions to the fund.

(Added by Stats. 1943, Ch. 370.)



12552

All contributions accepted by the board shall be deposited by it in the State Treasury to the credit of the fund.

(Added by Stats. 1943, Ch. 370.)






CHAPTER 6. Warrants

12553

The State Controller shall draw warrants upon the fund from time to time upon demand of the commissioner, and the State Treasurer shall pay the warrants.

(Added by Stats. 1943, Ch. 370.)






CHAPTER 7. Colorado River Management Program

12560

Unless the context otherwise requires, the definitions set forth in this section govern the construction of this chapter:

(a) Account means the Colorado River Management Account created pursuant to Section 12561.

(b) California Plan means the plan being developed by the Colorado River Board of California, the public agencies represented on that board, and the director to ensure that California can live within the state s apportionment of Colorado River water.

(Added by Stats. 1998, Ch. 813, Sec. 1. Effective January 1, 1999.)



12561

There is hereby created the Colorado River Management Account in the General Fund. Moneys in the account are available, upon appropriation by the Legislature, for use in accordance with this chapter.

(Amended by Stats. 2008, Ch. 760, Sec. 22. Effective September 30, 2008.)



12562

(a) (1) In furtherance of implementing and achieving the goals of the California Plan, the sum of two hundred million dollars ($200,000,000) in the account shall be used by the director to finance and arrange for lining portions of the All American Canal and the Coachella Branch of the All American Canal.

(2) The canal lining projects shall be completed not later than December 31, 2008, or such later date as may be required by extraordinary circumstances.

(3) The allocation of the water conserved from the canal lining projects and to be made available to the Metropolitan Water District of Southern California shall be consistent with federal law and shall be determined by an agreement among the Metropolitan Water District of Southern California, the Imperial Irrigation District, the Palo Verde Irrigation District, the Coachella Valley Water District, and the San Luis Rey settlement parties, reached after consultation with the director and the United States Secretary of the Interior.

(b) (1) The sum of thirty-five million dollars ($35,000,000) from the account shall be used by the director to finance the installation of recharge, extraction, and distribution facilities for groundwater conjunctive use programs necessary to implement the California Plan.

(2) Water stored in connection with the groundwater conjunctive use programs described in paragraph (1) shall be for the benefit of the member public agencies of the Metropolitan Water District of Southern California.

(3) Nothing in this subdivision limits the ability of the Metropolitan Water District of Southern California to enter into agreements regarding the sharing of any water made available under this subdivision.

(c) The Legislature finds that the extension of the date from December 31, 2006, to December 31, 2008, for completing the canal project linings under paragraph (2) of subdivision (a) during the 2003 portion of the 2003 04 Regular Session is required due to extraordinary circumstances. The Legislature finds that there have been unforeseen construction delays, contract award delays, and changed conditions requiring design modifications for lining the All American Canal and the Coachella Branch of the All American Canal, and that these circumstances are extraordinary.

(Amended by Stats. 2003, Ch. 613, Sec. 1. Effective January 1, 2004.)



12563

If the contingencies for a transfer to the San Diego County Water Authority of the conserved water under the water transfer agreement entered into by the Imperial Irrigation District and the San Diego County Water Authority on April 29, 1998, have not been satisfied in full prior to December 31, 2006, any recipient of the water made available under the agreement described in subdivision (a) of Section 12562, other than the San Luis Rey settlement parties, shall pay to the state, if required by statute, a portion of the funding made available under subdivision (a) of Section 12562, in an amount to be determined by the statute.

(Added by Stats. 1998, Ch. 813, Sec. 1. Effective January 1, 1999.)



12564

Nothing in the contract anticipated by the memorandum of understanding entered into on August 12, 1998, by the Metropolitan Water District of Southern California and the San Diego County Water Authority shall affect the authority of the Legislature to allocate, by statute, or reallocate water if the contingencies for a transfer of the conserved water to the San Diego County Water Authority under the water transfer agreement entered into by the Imperial Irrigation District and the San Diego County Water Authority on April 29, 1998, have not been satisfied in full prior to December 31, 2006.

(Added by Stats. 1998, Ch. 813, Sec. 1. Effective January 1, 1999.)



12565

The two hundred million dollars ($200,000,000) made available to the director pursuant to subdivision (a) of Section 12562 may be expended solely for the lining of the All American Canal and the Coachella Branch of the All American Canal and only if all of the following requirements have been met:

(a) The Salton Sea Authority commissions a study of seepage and subsurface inflows to the Salton Sea from the All American Canal and the Coachella Branch of the All American Canal, and that study is completed. The study shall determine the nature of subsurface and drainage canal water movements from the unlined canals to the Salton Sea and to existing adjacent wetlands, and shall quantify the amount of water that may be lost to the Salton Sea and to those wetlands due to the canal lining projects. The Salton Sea Science Subcommittee shall review the requests for proposals for the study and shall be consulted in selecting the contractor responsible for conducting the study.

(b) Environmental documentation and permits required by the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), the National Environmental Policy Act of 1969 (42 U.S.C.A. Sec. 4321 et seq.), and any other applicable state and federal environmental laws are approved and certified for the All American Canal Lining Project or the Coachella Branch Lining Project.

(c) Pursuant to its responsibilities as a trustee agency under the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), the Director of Fish and Game makes a finding that a canal lining project that is the subject of a request for funding pursuant to this chapter will avoid or mitigate all significant effects of the project on fisheries and other wildlife. The finding shall be accompanied by a statement from the United States Secretary of the Interior certifying that measures for the replacement of incidental fish and wildlife values adjacent to the All American Canal and the Coachella Branch of the All American Canal foregone as a result of the lining of the canal, or the mitigation of resulting impacts on fish and wildlife resources from the construction of a new canal, or a portion thereof, meet the statutory requirements of Section 203(a)(2) of Public Law 100-675. These mitigation measures shall be on an acre-for-acre basis, based on ecological equivalency, and shall be implemented concurrent with the construction of the canal lining project.

(Added by Stats. 1998, Ch. 813, Sec. 1. Effective January 1, 1999.)









PART 6. WATER DEVELOPMENT PROJECTS

CHAPTER 1. Investigation of Projects

ARTICLE 1. Short Title

12570

Chapters 1 and 2 of this part shall be known and may be cited as The State Water Resources Law of 1945.

(Added by Stats. 1953, Ch. 196.)






ARTICLE 2. Definitions

12571

The definitions in this article govern the construction of this part.

(Added by Stats. 1953, Ch. 196.)



12573

Lands, easements and rights of way includes lands and rights or interests in lands whereon channel improvements and channel rectifications are located; lands, rights, or interests in lands necessary in connection with the construction, operation, or maintenance of such channel improvements and rectifications, including those necessary for flowage purposes, spoil areas, borrow pits, or for access roads; and including the cost of the relocation, reconstruction, or replacement of existing improvements, structures, or utilities rendered necessary by such channel improvements and rectifications.

(Added by Stats. 1953, Ch. 196.)






ARTICLE 3. Declarations of Policy

12578

It is hereby declared that the people of the State have a primary interest in the control and conservation of flood waters, prevention of damage by flood waters, the washing away of river and stream banks by floods, and in the determination of the manner in which flood waters shall be controlled for the protection of life and property and the control, storage, and use of the State s water resources in the general public interest.

(Added by Stats. 1953, Ch. 196.)



12579

It is hereby declared that recurrent floods on streams and rivers, and other waterways of the State, causing loss of life and property, disruption of commerce, interruption of transportation and communications, and wasting of water, are detrimental to the peace, health, safety, and welfare of the people of the State. The control, storage and full beneficial use of flood waters, and the prevention of damage by flood waters, and the washing away of river and stream banks by floods are proper functions and activities of the State, in cooperation with counties, cities, state agencies and public districts, and in cooperation with the United States, or any of its departments or agencies.

(Added by Stats. 1953, Ch. 196.)



12580

It is further declared that the State should engage in the study and coordination of all water development projects, including flood control projects, undertaken by counties, cities, state agencies and public districts, and the United States or any of its departments or agencies in order that such allocations and appropriations as are made by the State Legislature for such purposes will be expended upon those projects which are most beneficial to the State, and which will bring maximum benefits to the people of the State from the expenditure of public funds, and also that the State should participate in the construction of flood control works and projects and render beneficial aid thereto, when the benefits are in excess of the estimated cost.

(Added by Stats. 1953, Ch. 196.)



12581

In studying water development projects, full consideration shall be given to all beneficial uses of the State s water resources, including irrigation, generation of electric energy, municipal and industrial consumption of water and power, repulsion of salt water, preservation and development of fish and wildlife resources, and recreational facilities, but not excluding other beneficial uses of water, in order that recommendations may be made as to the feasibility of such projects and for the method of financing feasible projects.

(Added by Stats. 1953, Ch. 196.)



12582

Fish and wildlife values, both economic and recreational, shall be given consideration in any flood control or water conservation program. In the design, construction, and operation of projects, when engineering and economic features of the project make it practicable, adequate provisions shall be made for the protection of migratory fishes, and the designs for structures and facilities required for such protection shall be prepared in cooperation with the United States Fish and Wildlife Service and the California Department of Fish and Game.

(Added by Stats. 1953, Ch. 196.)



12582.5

Recreational uses, such as walkways, pathways, access points and view areas, shall be given consideration in any flood control or water conservation program. In the design, construction and operation of projects, when engineering and economic features of the project make it practicable, adequate provisions shall be made for such public recreational uses. The design of the areas and facilities for such uses shall be prepared in cooperation with the Department of Water Resources.

(Added by Stats. 1969, Ch. 979.)



12582.7

(a) A flood management project that receives financial assistance under this chapter and Chapter 3 (commencing with Section 12800) shall meet all of the following requirements prior to state authorization:

(1) The project shall qualify for federal financial assistance under the requirements applicable to federal water resource development projects and shall be federally authorized. Projects may be authorized pursuant to a Chief Engineers report, but shall not be eligible for state financial assistance until authorized by Congress.

(2) The total annual benefit of providing protection from flood damages shall exceed the annual cost of the project allocable to flood management. The project shall be designed to produce the greatest feasible reduction in flood damages in the most efficient manner practicable, with due regard for environmental and recreational considerations, and local economic conditions.

(3) The project s nonfederal sponsor, or other appropriate local agency, shall be in compliance with Section 701b-12 of Title 33 of the United States Code, which requires the preparation, adoption, and implementation of a floodplain management plan designed to reduce the impacts of future floods. All local communities benefiting from the project shall have an ordinance consistent with the National Flood Insurance Program s model floodplain management ordinance.

(4) The project shall avoid, minimize, or mitigate impacts to environmental and recreational values.

(5) Project planning documents shall include an evaluation of opportunities to include multipurpose objectives. The nonfederal sponsor shall accommodate other partners that provide the costs of including multipurpose objectives that the nonfederal sponsor determines are compatible with the project s schedule and primary flood management purpose.

(b) (1) The Reclamation Board or department, in its advisory role, shall provide sufficient review and oversight in the initial scoping process, feasibility evaluation, environmental review, and project approval processes for flood management projects to determine whether the requirements set forth in subdivision (a) are met. The department or the Reclamation Board shall inform the nonfederal sponsor and any local sponsor whether the project meets the requirements set forth in subdivision (a) during the feasibility evaluation and environmental review process. Prior to state authorization, the department or the Reclamation Board shall submit a report to the Legislature that indicates whether the project meets the requirements set forth in subdivision (a).

(2) The implementation of paragraph (1) in any fiscal year is contingent upon the appropriation of sufficient funds, as determined by the department, for the purposes of carrying out that paragraph.

(c) Notwithstanding paragraph (2) of subdivision (a), the department or the Reclamation Board may recommend, and the Legislature may authorize, flood control projects for which the total annual benefit of providing protection from flood damages does not exceed the annual cost of the project allocable to flood management if the project increases the level of flood protection for state transportation facilities or state water supply facilities.

(Added by Stats. 2000, Ch. 1071, Sec. 2. Effective January 1, 2001.)



12583

It is the intention of the Legislature that it will be the policy of the State that the amount of financial assistance to be given by the State to each project adopted and authorized for state assistance by the Legislature pursuant to the provisions of Chapters 1 and 2 of this part, shall be limited to the cost of land, easements, and rights of way necessary in connection with the construction of any such project.

(Added by Stats. 1953, Ch. 196.)



12583.1

It is also declared to be the policy of the state that the state shall not provide financial assistance for relocation, reconstruction, or replacement of existing improvements, structures, or utilities for which the owner has no legal right to be compensated for such relocation, reconstruction, or replacement.

(Added by Stats. 1973, Ch. 893.)



12584

Notwithstanding all other provisions of Chapters 1 and 2 of this part, appropriations will be made by the State, from time to time by law, to pay for the cost of cooperation on all flood control projects as required by the act of Congress approved December 22, 1944 (Public, Numbered 534, Seventy-eighth Congress, Second Session), and by the act of Congress approved August 18, 1941 (Public, Numbered 228, Seventy-seventh Congress, First Session), and which projects have by this part prior to September 22, 1951, been adopted and authorized for state assistance by the Legislature, and for which appropriations or allocation of funds have been made by the State prior to such date.

(Added by Stats. 1953, Ch. 196.)



12585

In the event that the Congress after September 22, 1951, authorizes and approves projects, wherein financial assistance is required of local agencies of this State by the Federal Government, similar to the provisions of Public Law, Numbered 534, Seventy-eighth Congress, Second Session, and such projects are recommended for state assistance by the department and approved by the Legislature, including all projects adopted and authorized by the State for which no appropriations or allocations have been made, it is the intention of the Legislature that it will be the policy of the State to pay the costs of local cooperation required by the acts of Congress, except that such costs shall be limited to the costs of all lands, easements and rights of way necessary for the construction of such projects.

(Amended by Stats. 1957, Ch. 1932.)



12585.1

The costs of local co-operation shall include, as to projects specifically adopted and authorized by the Congress and the Legislature, costs hereafter incurred prior, as well as subsequent, to Congressional authorization but subsequent to submission of the project report by the Secretary of the Army or other authorized official to the Congress for project authorization; but such co-operation shall apply only to costs incurred for the project as finally authorized by the Congress and the State, and such costs shall not be eligible for reimbursement by the State until after federal and state authorization and after the appropriation of construction funds by the Congress.

As to small flood control projects undertaken by the United States Corps of Engineers pursuant to Section 205 of the Flood Control Act of 1948 (Public Law 858, Eightieth Congress, 2nd Session, approved June 30, 1948), as amended, costs of local co-operation shall include costs incurred after submission of the design memorandum to the Chief of Engineers, if an allocation of funds for the project is thereafter made by the Chief of Engineers, and such costs shall be limited to costs incurred for the project as finally approved by the Chief of Engineers.

(Added by Stats. 1959, Ch. 2092.)



12585.2

Notwithstanding any other provisions of Chapter 2 (commencing with Section 12639) and Chapter 3 (commencing with Section 12800) of this part, and this chapter, the following policy shall apply to projects authorized by the Legislature after November 10, 1969, and to small flood control projects authorized by Section 12750 for which the department made the findings required by Section 12750.1 after November 10, 1969.

(a) The state shall pay 75 percent of the costs of lands and rights or interest in lands whereon channel improvements and channel rectifications are located and of lands, rights, or interests in lands necessary in connection with the construction, operation, or maintenance of such channel improvements and rectifications, including those necessary for flowage purposes, spoil areas, borrow pits, or for access roads, apportioned to the benefits resulting from the reduction of flood damage.

(b) The local agency shall pay 25 percent of the costs of lands and rights or interests in lands whereon channel improvements and channel rectifications are located and of lands, rights, or interests in lands necessary in connection with the construction, operation or maintenance of such channel improvements or rectifications, including those necessary for flowage purposes, spoil areas, borrow pits, or for access roads, apportioned to the benefits resulting from the reduction of flood damage and all of such costs apportioned to the benefits resulting from increased or higher utilization of land.

(c) The state shall pay 90 percent of the costs of the relocation, reconstruction, or replacement of existing improvements, structures, or utilities rendered necessary by the project, apportioned to the benefits resulting from the reduction of flood damage.

(d) The local agency shall pay 10 percent of the costs of the relocation, reconstruction, or replacement of existing improvements, structures, or utilities rendered necessary by the project, apportioned to the benefits resulting from the reduction of flood damage and all of such costs apportioned to the benefits resulting from increased or higher utilization of land.

(e) The state s portion of the costs under subdivisions (a) and (c) shall be determined by the department at or prior to the time the report recommending federal authorization is submitted to the Congress or, in the case of a small project authorized by Section 12750, at the time the report recommending federal authorization is submitted to the United States Army Chief of Engineers, except in the case of emergency flood control construction when congressional authorization and appropriation are concurrent and the normal planning procedures are not followed.

In the case of projects already having federal authorization, the state s portion of such costs shall be determined by the department at the time state authorization is sought by the local agency.

The state s portion shall not be changed unless there are major project changes made in the plan of improvement, in which case the department, prior to the next appropriation of state funds for the project, shall review the project and make such new determination as it deems justified by the project changes.

(f) When a project authorized prior to November 10, 1969, is so modified that it becomes subject to the provisions of Section 12639, the policy described in this section shall be applied to any portion of the modified project which the department determines to be beyond the scope of the originally authorized project.

(Added by Stats. 1973, Ch. 893.)



12585.3

The local agency may receive credit against its share of the costs of lands, easements, and rights-of-way as determined in subdivisions (b) and (d) of Section 12585.2 for lands required for the project which were acquired not more than five years prior to federal authorization of the project. The amount of this credit shall be determined by the department or the board by applying the percentage representing the state portion of the costs of lands, easements, and rights-of-way as determined in subdivision (a) of Section 12585.2 to the actual costs of the local agency in the case of acquisition by purchase or condemnation, and to the fair market value at the time the title is transferred in the case of acquisition free of charge.

(Amended by Stats. 1974, Ch. 1054.)



12585.4

Whenever specifically authorized by the Legislature, the department or the board may lend the local agency the funds necessary to pay the local portion of the costs of lands, easements, and rights-of-way determined in subdivisions (b) and (d) of Section 12585.2, less any credit for previously acquired lands determined under Section 12585.3. The state loan may not exceed a period of 10 years and the rate of interest on the loan shall be the current rate for the state s Pooled Money Investment Account. The loan shall be repaid in annual installments beginning one year after the loan is made. The annual loan payment may be deducted from the state s annual tax subvention to the local agency, if any. In the event that the local agency does not receive tax subventions from the state adequate to make the loan payment and becomes in default on the loan payments, the local agency, notwithstanding any other provisions of any statute limiting its tax ceiling, shall levy sufficient taxes to repay the loan. Notwithstanding any other provisions of law, any local agency authorized to participate in the construction of federal flood control projects is authorized to accept the loans authorized pursuant to this section.

(Amended by Stats. 1974, Ch. 1054.)



12585.5

Notwithstanding any other provision of Chapter 2 (commencing with Section 12639), Chapter 3 (commencing with Section 12800), and this chapter, the following policy shall apply to projects authorized by the Legislature after January 1, 1987, and to small flood control projects authorized by Section 12750 for which the department made the findings required by Section 12750.1 after January 1, 1987:

(a) The state shall pay 70 percent of the nonfederal capital costs required by Section 103(a) of Public Law 99-662.

(b) The state shall pay 70 percent of the nonfederal capital costs of fish and wildlife mitigation.

(c) The state shall pay 70 percent of the nonfederal planning and engineering costs required by Section 105(b) and the nonfederal design costs required by Section 105(c) of Public Law 99-662.

(d) The local agency may receive credit against its share of the costs of lands, easements, and rights-of-way, as determined in subdivision (a), for lands required for the project which were acquired not more than five years prior to federal authorization of the project. The amount of this credit shall be determined by the department or the Reclamation Board by applying the 70 percent state portion as determined in subdivision (a) to the actual costs of the local agency in the case of acquisition by purchase or condemnation and to the fair market value at the time the title is transferred in the case of acquisition free of charge.

(e) The state payments under subdivisions (a), (b), (c), and (d) are subject to Section 12585.1.

(Added by Stats. 1988, Ch. 1251, Sec. 1.)



12585.6

For projects authorized by the Legislature prior to January 1, 1987, or for small flood control projects authorized by Section 12750 for which the department made the findings required by Section 12750.1 prior to January 1, 1987, which have been determined by the Corps of Engineers to be subject to the nonfederal costs of Sections 103(a), 105(b), and 105(c) of Public Law 99-662, the state shall pay the costs specified in Section 12585.2 or in Section 12585.5, at the election of the local agency.

(Added by Stats. 1988, Ch. 1251, Sec. 2.)



12585.7

Notwithstanding any other provision of this chapter, Chapter 2 (commencing with Section 12639), or Chapter 3 (commencing with Section 12800), the following requirements apply to projects authorized by the Legislature on or after January 1, 2002, and to small flood management projects authorized by Section 12750 for which the department makes the findings required by Section 12750.1 on or after January 1, 2002.

(a) The state shall pay 50 percent of the nonfederal capital costs required by Section 2213 of Title 33 of the United States Code.

(b) The state shall pay 50 percent of the nonfederal capital costs of fish, wildlife, and recreation mitigation.

(c) The state shall pay 50 percent of the nonfederal planning and engineering costs required by Section 2215(b) of Title 33 of the United States Code and the nonfederal design costs required by Section 2215(c) of Title 33 of the United States Code.

(d) The state share of the nonfederal capital costs authorized in subdivisions (a), (b), and (c) may be increased by up to an additional 20 percent, to a maximum of 70 percent, upon the recommendation of the department or the Central Valley Flood Protection Board, if either entity determines that the project will result in a significant contribution to any of the following objectives:

(1) Protects, creates, enhances, or provides opportunities for enhancement of endangered species, riparian, aquatic, terrestrial, or other important habitats.

(2) Protects or enhances open space.

(3) Develops or enhances recreational opportunities that include, but shall not be limited to, picnic areas, foot and bike paths, and provides public access to all or nearly all of the project works, except those areas where public access would constitute a threat to public safety or habitat or would constitute a trespass on private property.

(4) Increases the level of flood protection for disadvantaged communities, as defined in Section 79505.5.

(5) Increases the level of flood protection for state transportation facilities or state water supply facilities.

(e) (1) The department or Central Valley Flood Protection Board shall include their recommendations with regard to increased cost sharing in the report prepared pursuant to subdivision (b) of Section 12582.7, if so prepared, or in any addendum to that report.

(2) The department or Central Valley Flood Protection Board shall determine whether the project will result in a significant contribution to the prescribed objectives based upon substantial evidence in the record. The department shall develop, by regulation pursuant to Section 12601, criteria for making the determinations as to whether projects will make significant contributions to the objectives described in subdivision (d).

(f) The state payments under subdivisions (a) and (b) are subject to Section 12585.1. State payments under subdivision (c) are not subject to Section 12585.1.

(Amended by Stats. 2010, Ch. 579, Sec. 1. Effective January 1, 2011.)



12585.8

For all projects funded in accordance with Section 12585.7, the local agency shall receive credit against its share for the value of the lands, easements, and rights-of-way, for lands required for the project, to the extent authorized under federal law. The amount of the credit shall be determined by the department or the Reclamation Board by applying the percentage amount determined in 12585.7 to the actual amount of any credit determined by the United States Army Corps of Engineers.

(Added by Stats. 2000, Ch. 1071, Sec. 5. Effective January 1, 2001.)



12585.9

The department or the Reclamation Board shall review flood control projects prior to authorization for the purposes of determining whether the project s individual and cumulative hydraulic impacts are mitigated, as required by Division 13 (commencing with Section 21000) of the Public Resources Code. The department or the Reclamation Board shall include the determination in the report to the Legislature required by subdivision (b) of Section 12582.7, if the report is prepared.

(Added by Stats. 2000, Ch. 1071, Sec. 6. Effective January 1, 2001.)



12585.10

Section 161 does not apply to the adoption or revision of regulations, guidelines, or criteria to implement Section 12582.7 and 12585.7.

(Added by Stats. 2001, Ch. 606, Sec. 8. Effective October 9, 2001.)



12585.12

The department and the board may participate with the federal government or local agencies in the design of environmental enhancements associated with a federal flood control project, and may participate in the construction of environmental enhancements associated with a federal flood control project for which the state has authorized state participation.

(Added by Stats. 2007, Ch. 366, Sec. 28. Effective January 1, 2008. See identical section added by Stats. 2007, Ch. 368.)



12585.12

The department and the board may participate with the federal government or local agencies in the design of environmental enhancements associated with a federal flood control project, and may participate in the construction of environmental enhancements associated with a federal flood control project for which the state has authorized state participation.

(Added by Stats. 2007, Ch. 368, Sec. 9. Effective January 1, 2008.)



12586

It is the intention of the Legislature that nothing in Chapters 1 and 2 of this part shall be deemed to change the policy of the State respecting that certain contract entered into between the Federal Government and the State of California made pursuant to an act of Congress of the United States, approved May 15, 1928 (Public, Numbered 391, Seventy-seventh Congress, First Session, 45 Statutes at Large 534, Chapter 569), and an act of the Legislature, approved May 4, 1925 (Chapter 176, Statutes of 1925, Section 8525 of this code), nor shall anything in Chapters 1 and 2 of this part be deemed or construed to modify, limit or take away from the powers and duties vested in the department by any law or in the Reclamation Board pursuant to the provisions of Part 4, Division 5, of this code.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 4. Administrative Provisions

12601

The department shall establish general policies, prescribe rules and regulations for the general administration of Chapters 1 and 2 of this part, and may require such information as it deems necessary.

(Amended by Stats. 1957, Ch. 1932.)



12602

The department, or a representative authorized by the department to do so, may call, conduct or attend conferences or hearings, official or unofficial, within or without this state, or otherwise participate in such conferences or hearings, with interested persons, agencies or officers, of this or any other state, or with the Congress of the United States, congressional committees, or officials of the federal government, concerning water projects, plans, or problems. However, where the appropriations committees of the Congress are hearing requests for appropriations for flood control projects being planned or constructed in California under the jurisdiction of the United States Army Corps of Engineers, or reclamation projects being planned or constructed in California by the Bureau of Reclamation, United States Department of the Interior, the California Water Commission shall present its views. Prior to making such presentation, the commission shall consult with interested local, state, and federal agencies, and may on request report to the committees the views of any county, city, state agency, or public district regarding such appropriations. The commission may, on request, represent any local agencies before such committees. Nothing in this section or in Section 12604.3 shall be deemed or construed to modify, limit, or take away from any of the powers and duties vested in the department, or any other state agency, pursuant to this article.

(Amended by Stats. 1968, Ch. 1041.)



12603

The department shall keep itself informed as to any activities, requirements or procedures of the United States, its departments or agencies affecting any proposed water project within the scope of Chapters 1 and 2 of this part, including flood control, water conservation, domestic and irrigation use, and power development, but not excluding other uses.

(Amended by Stats. 1957, Ch. 1932.)



12604

As to any matter involving the United States, its departments or agencies, which is within the scope of the powers and duties of the department, the department may represent the interests of the State or any county, city, state agency or public district, and to that end may correspond, confer and cooperate with the United States, its departments or agencies, and where necessary the director, or his authorized representative, may travel either within or without the State.

(Amended by Stats. 1957, Ch. 1932.)



12604.3

In matters concerning the coordination of planning, construction, and operation of federal water development and flood control projects in the State of California with state and local projects, the California Water Commission shall advise the department, and the Governor, and to this end may confer with the appropriate executive agencies of the United States.

(Added by Stats. 1967, Ch. 180.)



12606

The department may hold hearings and conduct investigations in any part of the State.

(Amended by Stats. 1957, Ch. 1932.)



12608

At any hearing by or on behalf of the department any county, city, state agency, including the Department of Fish and Game, public district, association, or any person affected by or interested in the control, storage, and use of water resources, involved in the hearing may appear and present any petition, evidence, testimony, plan, data, information, or opinion bearing on the subject matter of the hearing including an evaluation of loss and damage to fish and other natural resources.

(Amended by Stats. 1957, Ch. 1932.)



12609

As a further means of carrying out the policies defined in Sections 12578 to 12582, inclusive, the department shall have the following powers and duties:

(a) Collect and file data.

(b) Make necessary studies and surveys.

(c) Make investigations.

(d) Prepare plans and estimates of cost and benefits of all proposed water development projects.

(e) Determine the damage created by flood waters.

(f) Encourage the creation and development of flood control and water conservation plans and activities of the several counties, cities, state agencies, and public districts.

(g) Cooperate with the United States or any of its departments or agencies in carrying out measures for control, storage or use of waters on streams, rivers or other waterways, and the watersheds thereof within this State which are authorized and adopted pursuant to an act of Congress of the United States, approved June 22, 1936, entitled An act authorizing the construction of certain public works on rivers and harbors for flood control, and for other purposes, together with amendatory or supplemental legislation adopted by Congress.

(Amended by Stats. 1957, Ch. 1932.)



12610

In performing the duties prescribed in Section 12609, the director, or his authorized representative, may travel either within or without the State and shall consult and cooperate with the officials and engineers of the counties, cities, state agencies, or public districts affected.

(Amended by Stats. 1957, Ch. 1932.)



12611

The department may cooperate with any county, city, state agency or public district on flood control and other water problems and when requested by such county, city, state agency or public district, may enter into cooperative agreements to prepare plans and specifications, construct, or maintain and operate projects or expend money in behalf of such county, city, state agency or public district, to accomplish the purposes of Chapters 1 and 2 of this part.

(Amended by Stats. 1957, Ch. 1932.)



12612

The department has no authority to undertake the construction of flood control or other water projects provided for under Chapters 1 and 2 of this part, thereby obligating any county, city, state agency, or public district in any way except upon the formal request of such county, city, state agency or public district.

(Amended by Stats. 1957, Ch. 1932.)






ARTICLE 5. Investigation of Water Development Projects

12616

The department may conduct investigations of the water resources of the State, formulate plans for the control, conservation, protection, and utilization of such water resources, including solutions for the water problems of each portion of the State as deemed expedient and economically feasible, and may render reports thereon. In conducting such investigations and formulating such plans, the department may conduct investigations and surveys to determine the availability, usability, extents, and boundaries of underground basins.

(Amended by Stats. 1957, Ch. 1932.)



12617

The department, upon its own initiative, or when requested in writing by a county, city, state agency or public district, may investigate, conduct surveys and studies, prepare plans and estimates, and render reports concerning control, conservation, protection, and utilization of water resources, including recommendations for plans and projects. The department may at any time in its discretion enlarge or restrict the scope of any investigation, survey or study as it may determine the public interest requires.

(Amended by Stats. 1957, Ch. 1932.)



12617.1

The department, in making investigations and plans for water projects and for the solution of the water problems of the state pursuant to Sections 12616 and 12617, shall include plans and recommendations for the protection of the quality of the waters affected, including downstream waters, with respect to all sources of impairment and factors affecting quality. In doing so, the department shall cooperate with counties, cities, state agencies, and public districts to the end that planning for water quality control shall be coordinated to the maximum extent possible. Such plans and recommendations shall be transmitted to the State Water Resources Control Board and to the appropriate California regional water quality control boards for their consideration in the adoption of state policy for water quality control, water quality control plans, and waste discharge requirements.

(Added by Stats. 1969, Ch. 482.)



12618

The department may recommend the construction of any project, including the time for constructing it, and the amount of funds which should be allocated or appropriated to counties, cities, state agencies or public districts for the project.

(Amended by Stats. 1957, Ch. 1932.)



12619

Reports and recommendations shall be submitted by the department to each county, city, state agency, or public district which has appeared at any hearing held pursuant to Section 12623.

(Amended by Stats. 1957, Ch. 1932.)



12620

Within 90 days from the date of submission of the report and recommendations of the department, or within such extended period as the department may grant for good cause shown, the written views and recommendations of each county, city, state agency or public district which has appeared at any hearing may be submitted to the department.

(Amended by Stats. 1957, Ch. 1932.)



12621

After the expiration of the period or extended period for the submission of written views and recommendations, or prior thereto in the event all those entitled to submit written views and recommendations have done so, or have signified their intention not to do so, the department shall transmit (1) the department s report and recommendations to the Governor and to the Legislature together with (2) any submitted views and recommendations of the county, city, state agency, or public district and together with (3) such supplementary report and recommendations as the department may deem appropriate.

(Amended by Stats. 1957, Ch. 1932.)



12622

Investigations which form the basis of any reports and recommendations of the department shall be conducted to the extent deemed practicable by the department in such a manner as to give to any interested county, city, state agency or district during the course of the investigations, information developed by the investigations, and opportunity for consultation and cooperation.

(Amended by Stats. 1957, Ch. 1932.)



12623

Prior to adoption of any report and recommendations authorized pursuant to Sections 12616 to 12622, inclusive, and Section 12626, the department shall hold a hearing or hearings pursuant to this part and give notice thereof as provided for in Sections 12632, 12633, and 12634.

(Amended by Stats. 1957, Ch. 1932.)



12624

In making recommendation to the Legislature respecting the amount of financial assistance to be given by the State, as provided for in Sections 12616 to 12623, inclusive, and Section 12626, the department shall recommend the total estimated amount which should be paid by the State for lands, easements and rights of way necessary in connection with the construction of any such project, and what proportion, if any, of the cost of the project should be paid by the county, city, state agency, or public district.

(Amended by Stats. 1957, Ch. 1932.)



12625

In determining the cost of any project, damage to fish and wildlife that will probably result shall be included in the amount of the cost.

(Amended by Stats. 2006, Ch. 538, Sec. 672. Effective January 1, 2007.)



12626

Reports and recommendations made by the department shall be advisory only and the Legislature shall finally determine the priorities in building such projects and the amount of aid to each project which is approved.

(Amended by Stats. 1957, Ch. 1932.)



12627

It is the intention of the Legislature that the department shall investigate all phases of any proposed water project, including flood control, water conservation, domestic and irrigation use, and power development, but not excluding other uses, so that a county, city, state agency, or public district affected, and the Legislature, may have the benefit of investigations and recommendations of the department upon such projects in order to assure the fullest development of the water resources of the State.

(Amended by Stats. 1957, Ch. 1932.)



12627.3

It is declared to be the policy of the State that the costs of solution of seepage and erosion problems which arise or will arise by reason of construction and operation of water projects should be borne by the project.

(Added by Stats. 1959, Ch. 2128.)



12627.4

The department, in making investigations and plans for water projects and in making recommendations thereon to the Governor and the Legislature, shall include therein consideration of seepage and erosion problems which may arise in connection with the construction and operation of the proposed project, the effect of the proposed project thereon, and plans for the solution thereof as a part of the project development.

(Added by Stats. 1959, Ch. 2128.)



12628

In a multiple-type project authorized and adopted by Congress, which includes, in addition to works for flood control purposes, works and construction for other than flood control purposes, only that portion of the project which is deemed by the department to be necessary for flood control purposes shall be eligible for financial assistance from the State.

(Amended by Stats. 1957, Ch. 1932.)



12629

In a multiple-type project which includes works and construction for flood control and for other than flood control purposes, and in projects which do not include any flood control works or construction, the department may recommend to the Legislature and to the United States, or any of its departments or agencies, the method of financing such works and construction.

(Amended by Stats. 1957, Ch. 1932.)



12630

Prior to recommending to the Legislature the approval for state assistance of any project, designed in whole or in part for flood control, adopted and authorized by Congress, and prior to the submission to the Legislature of an estimate of the total cost to the State, and prior to recommending an appropriation by the State in aid of any such project approved for state assistance by the Legislature, the department shall obtain from the appropriate agency of the Federal Government an estimate of the total cost of the project and the cost and benefit ratio, based upon then current construction costs and values, and shall submit the same to the Legislature.

(Amended by Stats. 1957, Ch. 1932.)



12631

The department, in addition to the reports and recommendations made to the Legislature as provided in Sections 12616 to 12623, inclusive, and Section 12626, may from time to time summarize the results of its investigations, studies, activities, and recommendations relating to flood control and other water problems and report to the Governor, and may publish the report in such form as it deems suitable to inform the people of the State concerning such flood control and other water problems as come within the scope of Chapters 1 and 2 of this part.

(Amended by Stats. 1957, Ch. 1932.)



12632

Prior to any hearing and prior to beginning any investigation of the water problems of any specific portion of the State pursuant to Section 12616 or any investigation pursuant to Section 12617, the department shall give such notice to the agencies or persons likely to be interested as it deems necessary to afford every opportunity for the agencies or persons to be heard, and in addition to such notice shall give further notice of any hearing or investigation by mail to any city, county, state agency, or public district, deemed likely by the department to be interested, which has filed its official name and address with the department together with a request for notice.

(Amended by Stats. 1957, Ch. 1932.)



12633

Notice, to those who have filed and requested service by mail, shall be sent to the respective addresses of record at the time of mailing.

(Added by Stats. 1953, Ch. 196.)



12634

Notice given as provided in Sections 12632 and 12633 shall be deemed full and sufficient notice to all parties in interest of the hearing or investigation.

(Added by Stats. 1953, Ch. 196.)



12634.3

The department shall submit, prior to January 1st of each year, a report to the California Water Commission summarizing its activities, with emphasis on existing and prospective planning projects, the need for such projects, and the estimated costs thereof. The commission may conduct public hearings on such reports and may make recommendations thereon to the department and the Legislature.

(Amended by Stats. 1968, Ch. 1041.)









CHAPTER 2. Approved Projects

ARTICLE 1. General Provisions

12639

The works of improvement for the control, conservation and utilization of destructive flood waters and the reclamation and protection of lands that are susceptible to overflow by flood waters, which are described in this chapter, are adopted and authorized in the interest of the public welfare of the people of this State to be prosecuted substantially in accordance with the plans in the respective reports designated in this chapter.

If, however, there are any major project changes in the plan of improvement originally approved by the Congress and adopted and authorized by the State, which changes result in a substantial increase in the estimated cost of lands, easements and rights-of-way for the project, no money shall be reallocated by the State in aid of that portion of the project until the revised plan has been reviewed and approved by the department. Such approval shall be given if the department finds in its judgment that the benefits of the proposed works of improvement for the revised project will exceed the cost thereof and that the revised project appears to be the most economical project plan, considering construction costs, lands, easements and rights-of-way costs, and costs of operation and maintenance.

(Amended by Stats. 1959, Ch. 2092.)



12639.1

The department may investigate any project adopted and authorized by the state and approved by the Congress to determine whether the project is no longer justified and whether appropriate action should be taken to deauthorize the project. The department shall coordinate that investigation with the federal agency involved in the project.

(Added by Stats. 2004, Ch. 230, Sec. 32. Effective August 16, 2004.)



12640

The provisions of Part 2 of this division shall be applicable to all water made available by the construction of the works of any project approved by Chapters 1 and 2 of this part. No priority under Part 2 shall be released nor assignment made of any appropriation that will, in the judgment of the Department of Water Resources, deprive the county in which the appropriated water originates of any water necessary for the development of the county.

(Amended by Stats. 1959, Ch. 1269.)



12641

Any county, city, state agency or public district is authorized to make agreements with the United States or any of its departments or agencies obligating them to do or perform those things which are required of them by Chapters 1 and 2 of this part and by the act of Congress approved December 22, 1944 (Public, Numbered 534, Seventy-eighth Congress, Second Session), and the act of Congress approved August 18, 1941 (Public, Numbered 228, Seventy-eighth Congress, First Session).

(Added by Stats. 1953, Ch. 196.)



12642

In all cases where the Federal Government does not maintain and operate projects, it is the responsibility and duty of the county, city, state agency, or public district affected to maintain and operate flood control and other works, constructed pursuant to Chapters 1 and 2 of this part, after their completion and hold and save the State and the United States free from damages.

(Added by Stats. 1953, Ch. 196.)



12643

Prior to any local agency receiving payment or reimbursement pursuant to Section 12585.5 or 12585.7, for projects authorized on or after January 1, 2001, the agency shall enter into an agreement with the department or Reclamation Board pursuant to which the agency agrees to indemnify and hold and save the state, and its officers, agents, and employees, harmless from any and all liability for damages, as provided in Sections 12642 and 12828.

(Added by Stats. 2000, Ch. 1071, Sec. 7. Effective January 1, 2001.)






ARTICLE 2. Projects in the Sacramento-San Joaquin Watersheds

12645

The Legislature finds and declares all of the following:

(a) In 1911, the Legislature adopted a flood control plan for the Sacramento Valley, as proposed by the federal California Debris Commission, and created the Reclamation Board to regulate levees and other encroachments, and to review and approve flood control plans for the Sacramento River and its tributaries. The state s adoption of a valleywide flood management plan was intended to create a unified plan of flood control and to reclaim lands from overflow. Six years later, California gained congressional authorization for the United States Army Corps of Engineers (Corps) to collaborate with the state in building and maintaining the Sacramento River Flood Control Project. The federal government transferred completed portions of the Sacramento River Flood Control Project to the state as portions were completed, and the state, in turn, passed responsibility for operation and maintenance to local districts organized to provide flood control within their boundaries.

(b) The state and federal governments have built or rebuilt levees, weirs, and bypasses to increase conveyance of flood waters downstream. The Sacramento River Flood Control Project and the federal-state flood control project in the San Joaquin Valley include approximately 1,600 miles of levees and other facilities to reduce central valley flood risk, now defined as the State Plan of Flood Control in subdivision (j) of Section 5096.805 of the Public Resources Code. The Corps often constructed federal project levees in both the Sacramento and San Joaquin River watersheds by modifying existing levees. The federal government transferred completed portions of the Sacramento River Flood Control Project to the state, as portions were completed, which in turn passed responsibility for operation and maintenance to local reclamation districts.

(c) In 2003, a state Court of Appeal in Paterno v. State of California (2003) 113 Cal.App.4th 998 (Paterno), held the state liable, in a claim for inverse condemnation, for failure of a levee that was operated and maintained by a local levee maintenance district. In settlement of that litigation, the state s liability was substantial because homes and a shopping center were built behind the levee and suffered from the resulting flood.

(d) The Legislature has authorized funding for numerous flood control projects throughout the Sacramento and San Joaquin River watersheds. These statutory authorizations included varying provisions regarding responsibility and liability for operation and maintenance of the flood control facilities, and may or may not have incorporated the specified facilities into the federal-state Sacramento River or San Joaquin River flood control projects. After the court ruling in Paterno, the status of each flood facility became critically important to determining liability, and legal ambiguities led to questions about whether particular facilities were incorporated into a federal-state flood control project. In some cases, despite a location between two project levees, certain levees remain outside the jurisdiction of a federal-state flood control project, with local agencies retaining liability.

(e) In 2006, California voters approved the Disaster Preparedness and Flood Prevention Bond Act of 2006, which authorized the issuance of general obligation bonds in the amount of $4.9 billion for flood protection and defined the Sacramento River and San Joaquin River federal-state flood control projects as the State Plan of Flood Control. The following year, the Legislature passed a package of bills to reform state flood protection policy in the central valley. These laws required the Department of Water Resources to develop, and the Central Valley Flood Protection Board to adopt, a Central Valley Flood Protection Plan, which is broader than the State Plan of Flood Control, affecting the entire watersheds of the Sacramento and San Joaquin Valley. These laws included provisions intended to limit state liability to facilities identified in the State Plan of Flood Control. These laws did not specifically address the facilities described in this article.

(Amended by Stats. 2010, Ch. 328, Sec. 238. Effective January 1, 2011.)



12646

Unless the context requires otherwise, the definitions set forth in this section govern the construction of this chapter.

(a) Board means the Central Valley Flood Protection Board.

(b) Plan means the Central Valley Flood Protection Plan.

(c) Project levee means any levee that is part of the facilities of the State Plan of Flood Control.

(d) Public safety infrastructure means public safety infrastructure necessary to respond to a flood emergency, including, but not limited to, street and highway evacuation routes, medical care facilities, and public utilities necessary for public health and safety, including drinking water and wastewater treatment facilities.

(e) Sacramento-San Joaquin Valley means any lands in the bed or along or near the banks of the Sacramento River or San Joaquin River, or any of their tributaries or connected therewith, or upon any land adjacent thereto, or within any of the overflow basins thereof, or upon any land susceptible to overflow therefrom. The Sacramento-San Joaquin Valley does not include lands lying within the Tulare Lake basin, including the Kings River.

(f) State Plan of Flood Control has the meaning set forth in subdivision (j) of Section 5096.805 of the Public Resources Code.

(Added by Stats. 2009, Ch. 275, Sec. 22. Effective January 1, 2010.)



12647

(a) The state shall not have responsibility or liability for the construction, operation, and maintenance of central valley flood control facilities identified in this article unless all of the following apply:

(1) The department identifies the facility as part of the State Plan of Flood Control.

(2) The state has expressly accepted the transfer of liability for the facility from the federal government.

(3) The board incorporates the facility into the State Plan of Flood Control pursuant to Section 9611.

(b) Unless otherwise specifically provided, nothing in this article shall be construed to expand the responsibility of the state for the operation or maintenance of any flood management facility outside the scope of the State Plan of Flood Control, except as specifically determined by the board pursuant to Section 9611.

(c) Use of the phrase adopted and authorized in this article does not, by itself, reflect incorporation of the specified facility into the State Plan of Flood Control or assumption of liability by the state, unless one of the conditions described in subdivision (a) applies to the facility.

(d) Nothing in this section abrogates or modifies any duty, responsibility, or liability of any federal, state, or local agency, including, but not limited to, those duties, responsibilities, and liabilities set forth in Sections 8370, 12642, and 12828.

(Amended by Stats. 2010, Ch. 328, Sec. 239. Effective January 1, 2011.)



12648

The projects for the control of floods and other purposes on the Sacramento River adopted by the acts of Congress approved March 1, 1917, May 15, 1928, August 26, 1937, and August 18, 1941, and adopted and authorized by the Legislature by Chapter 25, Statutes of 1911, First Extra Session, Chapter 170, Statutes of 1913, Chapter 686, Statutes of 1915, and Chapter 176, Statutes of 1925, are adopted and authorized as modified substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 649, Seventy-eighth Congress, Second Session, except as provided in Section 12649, at an estimated additional cost to the State of three million three hundred twenty-six thousand dollars ($3,326,000), or such other project as shall finally be decided upon which will accomplish the same flood control purposes as proposed by the Table Mountain Dam or any other dam across the Sacramento River in the same general vicinity, subject to modification that may hereafter be made by Congress.

(Added by Stats. 1953, Ch. 196.)



12648.1

The plan of flood control on the American River is hereby authorized and adopted substantially in accordance with the recommendations of the Chief of Engineers, House Document Numbered 367, Eighty-first Congress, and adopted and authorized by the act of Congress approved August 17, 1954, at an estimated state cost of five hundred thousand dollars ($500,000). Said project shall be considered as extending and supplementing the projects authorized pursuant to Section 12648. Section 12828 shall not be applicable to the project.

(Added by Stats. 1955, Ch. 321.)



12648.2

The project for flood protection on the Sacramento River from Chico Landing to Red Bluff, California, is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 272, Eighty-fourth Congress, Second Session, and adopted and authorized by the act of Congress approved July 3, 1958, at an estimated state cost of thirty-one thousand dollars ($31,000).

(Added by Stats. 1959, Ch. 1912.)



12648.3

The project for Hidden Reservoir and channel improvement on the Fresno River is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in Senate Document Numbered 37, 87th Congress, and adopted and authorized by the Act of Congress approved October 23, 1962, (Public Law 87-874) at an estimated state cost of two hundred twenty thousand dollars ($220,000).

(Added by Stats. 1963, Ch. 1202.)



12648.4

The project for Buchanan Reservoir and channel improvement on Chowchilla River is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in Senate Document Numbered 98, 87th Congress, and adopted and authorized by the Act of Congress approved October 23, 1962, (Public Law 87-874) at an estimated state cost of one hundred fifty thousand dollars ($150,000).

(Added by Stats. 1963, Ch. 1203.)



12648.5

The project for New Melones Reservoir and channel improvement on Stanislaus River is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 453, 87th Congress, and adopted and authorized by the Act of Congress approved October 23, 1962, (Public Law 87-874) at an estimated state cost of one hundred eighty thousand dollars ($180,000).

(Added by Stats. 1963, Ch. 918.)



12648.6

The Mormon Slough channel improvement project on Calaveras River is adopted and authorized substantially in accordance with the recommendation of the Chief of Engineers in House Document Numbered 576, 87th Congress, and adopted and authorized by the act of Congress approved October 23, 1962 (Public Law 87-874) at an estimated state cost of two million two hundred sixty thousand dollars ($2,260,000).

(Added by Stats. 1963, Ch. 915.)



12648.7

The project for flood protection on the North Fork of the Feather River near Chester, Plumas County, is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document No. 314, 90th Congress, and adopted and authorized by the Act of Congress approved August 13, 1968 (Public Law 90-483) at an estimated cost to the state of such sums as may be appropriated for state participation by the Legislature upon the recommendation and advice of the Reclamation Board. This authorization shall not be deemed to confer preference on this project over the needs of other statewide programs in appropriations of available funds.

(Added by Stats. 1969, Ch. 1443.)



12649

It is the intention of the Legislature that, if a feasible plan can be found which will provide adequate flood control in the upper Sacramento Valley without the necessity of constructing a dam across the Sacramento River at the Table Mountain site, or any other site in the same general vicinity and thereby prevent the necessity of flooding valuable agricultural land and at the same time prevent damage to the fishing resources of the Sacramento River, such alternate plan should be adopted.

(Added by Stats. 1953, Ch. 196.)



12649.1

The project for flood protection on the Sacramento River is further adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in Senate Document Numbered 103, 86th Congress, and as modified by the act of Congress, Public Law 86-645, 86th Congress, approved July 14, 1960, for cooperation by the Reclamation Board as provided in Section 8617.1 at an estimated cost to the state of such sums as may be appropriated for state participation by the Legislature upon recommendation and advice of the Reclamation Board. This authorization shall not be deemed to confer preference on this project over the needs of other statewide programs in appropriations of available funds.

(Amended by Stats. 1967, Ch. 1596.)



12650

The plan of improvement for flood protection on various streams in the Merced County Stream Group in the San Joaquin Valley is adopted and authorized substantially in accordance with recommendations of the Chief of Engineers in House Document Numbered 473, Seventy-eighth Congress, Second Session, at an estimated cost to the State of sixty-one thousand three hundred dollars ($61,300).

Notwithstanding any estimated cost to the State contained in this section, local cooperation which shall be furnished by the State in connection with the plan of improvement for flood protection on various streams in the Merced County Stream Group in the San Joaquin Valley, adopted and authorized under this section shall include, without limitation as to the generality thereof:

(a) Enlargement of the channel of Miles Creek to the extent indicated on Inclosure 3 of House Document Numbered 473, Seventy-eighth Congress, Second Session.

(b) Acquisition of lands, easements and rights of way necessary for construction of the following diversions to the capacities indicated:

(1) Owens Creek Diversion, 400 cubic feet per second.

(2) Black Rascal Diversion, 3,000 cubic feet per second.

(c) Providing the following channel capacities of the various creeks:

(1) Burns Creek: 2,000 cubic feet per second on Burns Creek from its confluence with Bear Creek upstream to the section line common to Sections 3 and 10, T. 7 S., R. 15 E., M. D. B. & M.

(2) Bear Creek: 2,000 cubic feet per second from its confluence with Burns Creek upstream to the section line common to Sections 11 and 12, T. 7 S., R. 15 E., M. D. B. & M.; 4,000 cubic feet per second from its confluence with Black Rascal Creek Diversion upstream to its confluence with Burns Creek; 7,000 cubic feet per second from its confluence with the head of Black Rascal Slough to the Black Rascal Creek Diversion; not less than 3,100 cubic feet per second from its confluence with the lower end of Black Rascal Slough to the confluence with the head of Black Rascal Slough, so that the combined capacity of Bear Creek and Black Rascal Slough is not less than 7,000 cubic feet per second; 7,000 cubic feet per second from the section line common to Sections 2 and 3, T. 8 S., R. 12 E., M. D. B. & M., upstream to the confluence of Bear Creek with the lower end of Black Rascal Slough.

(3) Black Rascal Slough: Not less than 3,900 cubic feet per second and so that the combined capacity of Black Rascal Slough and Bear Creek is not less than 7,000 cubic feet per second.

(4) Miles Creek: 1,000 cubic feet per second from the Merced-El Nido Highway upstream to the section line common to Sections 25 and 26, T. 7 S., R. 15 E., M. D. B. & M.

(5) Owens Creek: 400 cubic feet per second from Owens Creek Diversion to the bridge crossing at the section line common to Sections 29 and 30, T. 7 S., R. 16 E., M. D. B. & M.

(6) Mariposa Creek: 1,000 cubic feet per second from Owens Creek Diversion upstream to the bridge located in SW.
1/4
of Section 10, T. 8 S., R. 16 E., M. D. B. & M.; 1,250 cubic feet per second from El Nido Highway upstream to Owens Creek Diversion.

(Amended by Stats. 1953, Ch. 1118.)



12651

The plan of improvement for flood control and other purposes on the Lower San Joaquin River and tributaries, including Tuolumne and Stanislaus Rivers, is adopted and authorized in accordance with the recommendations of the Chief of Engineers in Flood Control Committee Document Numbered 2, Seventy-eighth Congress, Second Session, at an estimated cost to the State of eight hundred ninety-four thousand dollars ($894,000).

(Added by Stats. 1953, Ch. 196.)



12652

The plan of improvement for flood control and other purposes on the Calaveras River and Littlejohn Creek and tributaries is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 545, Seventy-eighth Congress, Second Session, at an estimated cost to the State of two hundred four thousand dollars ($204,000).

(Added by Stats. 1953, Ch. 196.)



12653

The plan of improvement on the Calaveras River and Littlejohn Creek includes the enlargement of channels of Littlejohn Creek below the Farmington Dam as subsequently approved by letter of the Chief of Engineers dated November 12, 1951, at an additional estimated cost to the State of such sum as may be available for state cooperation for that purpose in the Flood Control Emergency Fund, pursuant to written authorization of the Department of Finance for Flood Control projects, payable from the Flood Control Fund of 1946, upon approval of the general plan for such channel enlargements by, and the recommendation of, the department, or as may be otherwise appropriated for state cooperation by the Legislature, payable from the Flood Control Fund of 1946, upon approval of the general plan for such channel enlargements by, and with the recommendation of, the department.

(Amended by Stats. 1957, Ch. 1932.)



12654

The project for the Fresno County Stream Group for flood control is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 845, Seventy-sixth Congress, Third Session, at an estimated cost to the State of one hundred seventy-nine thousand five hundred dollars ($179,500).

(Added by Stats. 1953, Ch. 196.)



12655

The City and County of San Francisco, the Modesto Irrigation District, and the Turlock Irrigation District shall give assurances satisfactory to the Secretary of War that the local cooperation required by Section 3 of the act of Congress approved December 22, 1944 (Public, Numbered 534, Seventy-eighth Congress, Second Session), will be furnished by the City and County of San Francisco, the Modesto Irrigation District, and the Turlock Irrigation District in connection with the flood control projects within the watershed of the Tuolumne River, adopted and authorized in Section 12651, except insofar as the projects include channel improvement works and levees.

(Added by Stats. 1953, Ch. 196.)



12656

The City and County of San Francisco, the Modesto Irrigation District, and the Turlock Irrigation District, in conjunction with the War Department, shall execute the plans and projects within the watershed of the Tuolumne River, referred to in Section 12651, except insofar as the plans and projects relate to channel improvement works and levees, and may make such modifications to the plans as may be necessary to execute them for the purposes of Chapters 1 and 2 of this part.

(Added by Stats. 1953, Ch. 196.)



12656.5

The project for flood protection on Middle Creek, California, is hereby authorized and adopted substantially in accordance with the recommendation of the Chief of Engineers in House Document numbered 367, Eighty-first Congress, and adopted and authorized by the act of Congress approved August 17, 1954, at an estimated state cost of seven hundred ninety thousand dollars ($790,000).

(Added by Stats. 1955, Ch. 1959.)



12656.6

The Reclamation Board is authorized to provide any assurances to the Secretary of the Army which may be required in connection with the accomplishment of emergency repair work under Public Law 99, 84th Congress, 1st Session, approved June 28, 1955, or any acts amending or adding to the same, now or hereafter adopted, for projects which the Reclamation Board is authorized to provide assurances under Section 12657. The Reclamation Board is also authorized to utilize any available appropriation it may have for the purpose of acquiring any lands, easements and rights of way necessary to the execution of any such repair work for which assurances have been required by the Secretary of the Army.

(Added by Stats. 1961, Ch. 1715.)



12656.7

The Reclamation Board is authorized to provide any assurances to the Secretary of the Army which may be required in connection with the accomplishment of flood control or clearing work on the channel of the Sacramento and San Joaquin Rivers and their tributaries, pursuant to Section 208 of Public Law 780, 83rd Congress, 2nd Session, approved September 3, 1954, or any acts amending or adding to the same now or hereafter adopted, or with the accomplishment of any federal emergency flood control work on state-owned property. This authorization is subject to the provisions of Section 12828.

(Added by Stats. 1969, Ch. 1284.)



12657

(a) Except as otherwise provided in Chapter 1 (commencing with Section 12570) and this chapter, the Reclamation Board shall give assurances satisfactory to the Secretary of the Army that the local cooperation, required by Section 3 of the act of Congress approved December 22, 1944 (P.L. 534, 78th Congress, Second Session), Section 2 of the act of Congress approved August 18, 1941 (P.L. 228, 78th Congress, First Session), and Section 103 of the act of Congress approved November 17, 1986 (P.L. 99-662, 99th Congress, Second Session) will be furnished by the state in connection with the flood control projects authorized and adopted in Sections 12648, 12648.1, 12648.2, 12648.3, 12648.4, 12648.5, 12648.6, 12648.7, 12649.1, 12650, 12651, 12652, 12654, 12656.5, 12661.2, 12661.5, 12666, 12667, 12670.2, 12670.7, 12670.10, 12670.14, and 12670.20 and on any flood control projects on any stream flowing into or in the Sacramento Valley or the San Joaquin Valley heretofore or hereafter approved and authorized by Congress.

(b) Assurances provided pursuant to subdivision (a) shall not be made until the local agency, by binding agreement with the Reclamation Board, has agreed to assume all obligations under Sections 12585 to 12585.5, inclusive.

(Amended by Stats. 2000, Ch. 1071, Sec. 8. Effective January 1, 2001.)



12658

Except as otherwise provided in Chapters 1 and 2 of this part, the Reclamation Board, in conjunction with the War Department, shall execute the plans and projects referred to in Section 12657 and exercise all powers granted to it in Part 4, Division 5, of this code. The Reclamation Board may make such modifications and amendments to the plans as may be necessary to execute them for the purposes stated in Chapters 1 and 2 of this part.

(Added by Stats. 1953, Ch. 196.)



12659

The project for the Folsom Reservoir on the American River is adopted and authorized substantially in accordance with the plans contained in House Document Numbered 649, Seventy-eighth Congress, Second Session, with such modifications as in the discretion of the Secretary of War and the Chief of Engineers may be advisable, and without cost to the State.

(Added by Stats. 1953, Ch. 196.)



12660

The project for the Isabella Reservoir on the Kern River for flood control and other purposes in the San Joaquin Valley is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in his report dated January 26, 1944, contained in House Document Numbered 513, Seventy-eighth Congress, Second Session, without cost to the State.

(Added by Stats. 1953, Ch. 196.)



12661

The plan for the Terminus and Success Reservoirs on the Kaweah and Tule Rivers for flood control and other purposes in the San Joaquin Valley is adopted and authorized in accordance with the recommendations of the Chief of Engineers in Flood Control Committee Document Numbered 1, Seventy-eighth Congress, Second Session.

(Added by Stats. 1953, Ch. 196.)



12661.2

(a) The project for flood control on the Tule River, Success Reservoir Enlargement Project, is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers of the United States Army Corps of Engineers, in the report Tule River Basin Investigation, California, Feasibility Report, dated April 1999, at an estimated cost to the state of the sum that may be appropriated by the Legislature for state cooperation, upon the recommendation and advice of the Reclamation Board.

(b) The agencies that are parties to the Tule River Improvement Joint Powers Agreement may, in lieu of the Reclamation Board, give assurances satisfactory to the Secretary of the Army that the nonfederal cooperation required by federal law will be furnished in connection with the project for flood control adopted and authorized in subdivision (a).

(c) The agencies that are parties to the Tule River Improvement Joint Powers Agreement, in conjunction with the Department of the Army, may, in lieu of the Reclamation Board, carry out the design and construction of the Success Reservoir Enlargement Project and may make modifications and amendments as necessary to carry out the project for the purposes of Chapter 1 (commencing with Section 12570) and this chapter.

(Added by Stats. 2000, Ch. 1071, Sec. 9. Effective January 1, 2001.)



12661.5

(a) The project for flood control on the Kaweah River, Terminus Dam, is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers, in the report Kaweah River Basin Investigation Feasibility Study, California, dated December 23, 1996, and as adopted and authorized by the Water Resources Development Act of 1996 as approved by Congress on October 12, 1996 (Public Law 104-303), at an estimated cost to the state of the sum that may be appropriated by the Legislature for state participation, upon the recommendation and advice of the Reclamation Board. The Reclamation Board may pay 50 percent of the nonfederal capital costs of the recreation and fish and wildlife enhancement features of the project.

(b) The Kaweah Delta Water Conservation District may, in lieu of the Reclamation Board, give assurances satisfactory to the Secretary of the Army that the local cooperation required by federal law, including the Water Resources Development Act of 1996, will be furnished in connection with the project.

(c) The Kaweah Delta Water Conservation District, in conjunction with the Department of the Army, may, in lieu of the Reclamation Board, carry out the plans and project and may make modifications and amendments of the plans as necessary to carry out the plans for the purposes of Chapter 1 (commencing with Section 12570) and this chapter.

(d) Authorization of the project shall be contingent upon the recommendation, advice, and approval of the Reclamation Board and upon the expenditure of two hundred thousand dollars ($200,000) by the department for local assistance for the project.

(Added by Stats. 1997, Ch. 189, Sec. 2. Effective January 1, 1998.)



12662

The project for flood control and other purposes for the Kings River and Tulare Lake Basin is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Number 630, Seventy-sixth Congress, Third Session, as adopted and authorized by the act of Congress approved December 22, 1944 (Public Law 78-534, the Flood Control Act of 1944 ), as modified by data in the Design Memorandum No. 3, Kings River and Tulare Lake, California, Kings River Channel Improvement, General Design, dated April 20, 1959, and by Letter Supplement No. 1 to such Design Memorandum No. 3, by the District Engineer, Sacramento District, Corps of Engineers, at no cost to the state prior to July 1, 1967, and thereafter at an estimated cost to the state of such sums as may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department. This authorization shall not be deemed to confer preference on this project over the needs of other statewide programs in appropriations of available funds.

It is the intent of the Legislature that the state shall share only in costs for work done in accordance with Letter Supplement No. 1 to such Design Memorandum No. 3.

(Amended by Stats. 1974, Ch. 704.)



12662.1

The Kings River Conservation District shall give assurances satisfactory to the Secretary of the Army that the local cooperation, required by the act of Congress approved December 22, 1944 (Public Law 78-534, the Flood Control Act of 1944 ), as modified by Design Memorandum No. 3, Kings River and Tulare Lake, California, Kings River Channel Improvement, General Design, dated April 20, 1959, and by Letter Supplement No. 1 to such Design Memorandum No. 3, will be furnished by the district in connection with the plan of improvement for flood control adopted and authorized in Section 12662.

(Added by Stats. 1974, Ch. 704.)



12662.2

The Kings River Conservation District, in conjunction with the Department of the Army, shall execute the plan of improvement for flood control referred to in Section 12662 and exercise all powers granted to it in the Kings River Conservation District Act (Chapter 931, Statutes of 1951), and the district may make such modifications or amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 (commencing with Section 12570) and 2 (commencing with Section 12639) of this part. The department shall have authority and is hereby authorized to enter into an agreement with the local agency pursuant to Section 12585.4. Notwithstanding the provisions of Sections 12585.2 and 12585.3 the local agency may receive credit against its share of the costs of lands, easements, and rights-of-way required for the project which were acquired by the local agency after July 1, 1967.

(Added by Stats. 1974, Ch. 704.)



12663

The plan of improvement for flood control and water conservation on Cache Creek, including Clear Lake, in Yolo and Lake Counties, is hereby adopted and authorized generally in accordance with the recommendations relating thereto contained in the interim report of the Department of Water Resources entitled Comparison of Alternative Wilson Valley and Guinda Projects on Cache Creek, dated April, 1958, at an estimated cost to the State of such sum as may be appropriated for state co-operation by the Legislature upon the recommendation and advice of the department.

(Amended by Stats. 1959, Ch. 2056.)



12664

The project for the Beach-Stone Lake Unit of the Morrison Creek Stream Group Flood Control Project is adopted and authorized substantially in accordance with the plans developed by the County of Sacramento at such estimated cost to the state as may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department. This authorization shall not be deemed to confer preference on this project over the needs of other statewide programs in appropriation of available funds.

(Added by Stats. 1967, Ch. 1569.)



12665

With respect to the project authorized in Section 12664, the County of Sacramento shall acquire the lands, easements, and rights-of-way, even though the project report has not been submitted by the Secretary of the Army or other authorized official to the Congress for project authorization, and may make application to the department for reimbursement pursuant to Section 12829 upon inclusion of the Beach-Stone Lake Unit of the Morrison Creek Stream Group Flood Control Project as part of a flood control project authorized by Congress. Prior to the acquisition of any lands, easements, or rights-of-way for the project, the County of Sacramento shall execute an agreement with the department under which it agrees to hold the state harmless from damages due to the construction, operation, or maintenance of the project.

(Added by Stats. 1967, Ch. 1569.)



12666

The project for flood protection on the streams in the vicinity of Fairfield, California, is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document No. 91-159, 91st Congress, First Session, and adopted and authorized by the act of Congress approved December 31, 1970 (Public Law 91-611) at an estimated cost to the state of such sums as may be appropriated for state participation by the Legislature upon the recommendation and advice of the Reclamation Board. This authorization shall not be deemed to confer preference on this project over the needs of other statewide programs in appropriations of available funds. No state funds shall be appropriated until federal advanced engineering and design funds are available.

Notwithstanding the provisions of Section 12585.4, the Reclamation Board shall have the authority and is hereby authorized to enter into a loan agreement with the local agency pursuant to Section 12585.4. The state is authorized to pay 50 percent of the nonfederal capital costs of the recreation and fish and wildlife enhancement features of the project pursuant to Section 12847.

(Added by Stats. 1974, Ch. 183.)



12667

The project for flood control known as the Merced County Streams Project is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in his report dated November 25, 1970, and adopted and authorized by the Act of Congress approved December 31, 1970 (Public Law 91-611) at an estimated cost to the state of such sums as may be appropriated for state participation by the Legislature upon the recommendation and advice of the Reclamation Board. This authorization shall not be deemed to confer preference on this project over the needs of other statewide programs in appropriations of available funds. No state funds shall be appropriated until federal construction funds are available, and no state funds shall be appropriated for any portion or unit of the project until the responsible local agency has provided assurances of financial capability to complete the recreational acquisition and development program for that portion or unit, as detailed in the project report.

The Legislature affirms the topographical and hydrologic characteristics of the Merced County Stream Group for which provision for participation in reservoirs has been made in Section 12826 and determines that the Merced County Streams Project is a project of the Merced County Stream Group, as defined and excepted in Section 12826. The Reclamation Board may loan the local agency the funds necessary to pay the local portion of the costs of the lands, easements, and rights-of-way. The rate of interest on the loan shall be the current rate for the Pooled Money Investment Account. All other provisions of Section 12585.4 shall be applicable to a loan to the local agency under this section.

Any money previously appropriated to the department for the Merced Stream Channel Improvement shall be available for the purposes of this section, including that reappropriated from the Special Account for Capital Outlay in Item 3860-490-036(2) of the Budget Act of 1986 (Chapter 186 of the Statutes of 1986).

(Amended by Stats. 1986, Ch. 819, Sec. 1. Effective September 15, 1986.)



12668

(a) The project for flood control on the San Joaquin River is adopted and authorized substantially in accordance with P.L. 98-63, at a federal cost of approximately eight million dollars ($8,000,000), for the accomplishment of selective clearing and snagging work in the San Joaquin Channel, from Friant Dam to the Stockton Deep Water Channel, and in that area of the North Fork of the Kings River and Mendota Pool from the southerly boundary of the James Reclamation District No. 1606 to Mendota Dam. Because of the unique situation presented by this project, the department shall maintain and operate, on behalf of the state, the work performed by the Corps of Engineers on this project, and the cost of that maintenance and operation shall be borne by the state.

(b) Any assurance agreement entered into between the Secretary of the Army and the Reclamation Board for this project shall provide for mitigation of the impact of the project with the objective of providing a net long-term enhancement of the riparian habitat and fishery in the project area.

(c) It is the intent of the Legislature, in reviewing future projects, to improve the capacity of the San Joaquin River to provide for mitigation of the impact of the project and net long-term enhancement of the riparian habitats and fisheries in the project area.

(d) The Legislature finds and declares that the local responsibility of maintenance of this and future federal projects in and along the San Joaquin River may be better, more efficiently, and more fairly fulfilled by geographically larger, or regional, local public entities. The Legislature, therefore, directs the Reclamation Board, in coordination with the department, to study the possibility of creating, by a joint powers agreement or by special act of the Legislature, one or more regional districts to undertake at a future time local maintenance responsibility for this project. The Reclamation Board shall report its findings to the Legislature not later than December 31, 1985.

(Amended by Stats. 1988, Ch. 1488, Sec. 3.)



12669

The plan of improvement for flood control and other purposes on the Fresno County Stream Group identified as the Redbank-Fancher Creeks Flood Control Project, including the Redbank Creek Detention Basin, is hereby adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 98-147, at an estimated cost to the state of such sum as may be appropriated for state cooperation by the Legislature upon recommendation and advice of the department or Reclamation Board, except that no nonflood control application of water may occur within the Redbank Creek Detention Basin except for landscape irrigation or dust control. The preconstruction environmental assessment by the United States Army Corp of Engineers shall include the conduct of field permeability tests and consideration of the recommendations set forth in the Evaluation Of Impacts On The THAN Site By The Proposed Redbank Creek Flood Detention Basin, 1988, of the State Department of Health Services, Toxic Substances Control Division. Basin design criteria and operational procedures shall include, but not be limited to, the detailed post excavation soils mapping, installation and monitoring of observation wells, and creation of a contingency fund, as indicated by the environmental assessment and as required for compliance with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code). If state bond act moneys are available for flood control purposes, the Legislature may appropriate those moneys for this project. This authorization shall not be deemed to confer preference on this project over the needs of other statewide programs in the appropriation of available funds. Funds shall be appropriated pursuant to this authorization only upon the act of Congress adopting and authorizing the project as substantially described in House Document Numbered 98-147. The Legislature affirms the topographical and hydrological characteristics of the Fresno County Stream Group for which provision for participation in reservoirs has been made in Section 12868 and determines that the Redbank-Fancher Creeks Flood Control Project is a project on the Fresno County Stream Group, as defined and excepted in Section 12826. The department or Reclamation Board may loan the local agency the funds necessary to pay the local portion of the costs of the lands, easements, and rights-of-way, less the credit provided by Section 12585.3. The rate of interest on the loan shall be the current rate for the Pooled Money Investment Account. The department or Reclamation Board may pay 50 percent of the nonfederal capital costs of the recreation and fish and wildlife enhancement features of the project.

(Amended by Stats. 1988, Ch. 1211, Sec. 1. Effective September 22, 1988.)



12669.1

The Fresno Metropolitan Flood Control District may, in lieu of the Reclamation Board, give assurances satisfactory to the Secretary of the Army that the local cooperation required by House Document Numbered 98-147 will be furnished in connection with the project for flood control adopted and authorized in Section 12669.

(Added by Stats. 1985, Ch. 1229, Sec. 2. Effective September 30, 1985.)



12669.2

The Fresno Metropolitan Flood Control District, in conjunction with the Department of the Army, may, in lieu of the Reclamation Board, execute the plans and project referred to in Section 12669 and may make modifications and amendments to the plans as may be necessary to execute the plans for the purposes of Chapter 1 (commencing with Section 12570) and this part.

(Added by Stats. 1985, Ch. 1229, Sec. 3. Effective September 30, 1985.)



12670

The Cache Creek Settling Basin Unit of the plan of improvement for flood control and other purposes on Cache Creek is hereby adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers, in the report dated April 27, 1981, and adopted and authorized by the Act of Congress approved November 17, 1986 (Public Law 99-662), at an estimated cost to the state of such sums as may be appropriated for state participation by the Legislature upon the recommendation and advice of the Reclamation Board. This authorization shall not be deemed to confer preference on this project over the needs of other statewide programs in appropriation of available funds. Notwithstanding Section 12585.5, the state shall pay all of the nonfederal costs required by Public Law 99-662. Notwithstanding Sections 12642 and 12828, the state shall maintain and operate the unit and, through the Reclamation Board, shall hold the United States harmless from damages due to the construction of the works. Notwithstanding Section 12847, the state may pay all of the nonfederal capital costs of the recreation and fish and wildlife enhancement features of the unit.

(Added by Stats. 1989, Ch. 935, Sec. 1. Effective September 27, 1989.)



12670.2

(a) The project for flood protection on the Sacramento River for the City of West Sacramento is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers, in the report Sacramento Metro Area, California dated June 29, 1992, and as adopted and authorized by the act of Congress approved October 31, 1992 (Public Law 102-580), at an estimated cost to the state of the sum that may be appropriated by the Legislature for state participation, upon the recommendation and advice of the department or the Reclamation Board.

(b) The department or the Reclamation Board may pay 50 percent of the nonfederal capital costs of the recreation and fish and wildlife enhancement features of the project.

(Added by Stats. 1993, Ch. 1107, Sec. 2. Effective January 1, 1994.)



12670.3

The City of West Sacramento, or a joint power authority formed by the City of West Sacramento and Reclamation Districts 537 and 900, may, in lieu of the Reclamation Board, give assurances satisfactory to the Secretary of the Army that the local cooperation required by the Water Resources Development Act of 1992 (Public Law 102-580) will be furnished in connection with the project for flood control adopted and authorized in Section 12670.2.

(Added by Stats. 1993, Ch. 1107, Sec. 3. Effective January 1, 1994.)



12670.4

The City of West Sacramento, or joint power authority formed by the City of West Sacramento and Reclamation Districts 537 and 900, in conjunction with the Department of the Army, may, in lieu of the Reclamation Board, carry out the plans and project referred to in Section 12670.2 and may make modification and amendments to the plans as may be necessary to carry out the plans for the purposes of Chapter 1 (commencing with Section 12570) and this chapter.

(Added by Stats. 1993, Ch. 1107, Sec. 4. Effective January 1, 1994.)



12670.7

(a) The project for flood protection along the Feather River and Yuba River is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers of the United States Army Corps of Engineers, in the report entitled Yuba River Basin Investigation, California Feasibility Report.

(b) Notwithstanding subdivision (e) of Section 12585.5, the nonfederal engineering costs and the nonfederal design costs required by Section 2215 (b) and (c) of Title 33 of the United States Code, with regard to the project described in subdivision (a), are eligible for reimbursement by the state before federal and state authorization and before the appropriation of construction funds by Congress.

(c) Funds shall be appropriated for the project in the annual Budget Act.

(Added by Stats. 2000, Ch. 1071, Sec. 10. Effective January 1, 2001.)



12670.8

(a) The project for flood protection measures on the Upper Guadalupe River in Santa Clara County is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers of the United States Army Corps of Engineers in a report dated August 19, 1998, or as that report may be subsequently modified, at an estimated cost to the state of the sum that may be appropriated by the Legislature for state cooperation, upon the recommendation and advice of the department. The department may pay 50 percent of the nonfederal capital costs of the recreation and fish and wildlife enhancement features of the project.

(b) The Santa Clara Valley Water District shall give assurances satisfactory to the Secretary of the Army that local cooperation required by the final report of the Chief of Engineers of the United States Army Corps of Engineers will be furnished by the district in connection with the project for flood control adopted and authorized in subdivision (a).

(c) The Santa Clara Valley Water District, in conjunction with the Department of the Army, shall carry out the plans and project and may make modifications and amendments to the plans as necessary to carry out the plans for the purposes of Chapter 1 (commencing with Section 12570) and this chapter.

(Added by Stats. 2000, Ch. 1071, Sec. 11. Effective January 1, 2001.)



12670.10

The project for flood protection along the American River is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers, in the report entitled American River Watershed, California dated June 27, 1996, and as adopted and authorized by Congress on October 12, 1996, in Section 101 of the Water Resources Development Act of 1996 (P.L. 104-303), at an estimated cost to the state of the sum that may be appropriated by the Legislature for state participation, upon the recommendation and advice of the department or the Reclamation Board.

(Added by Stats. 1997, Ch. 297, Sec. 2. Effective August 18, 1997.)



12670.11

(a) (1) The project for flood damage reduction and environmental restoration in the American River watershed in Sacramento County is adopted and authorized substantially in accordance with Congressional approval and the final report of the Chief of Engineers dated November 5, 2002, as authorized by Section 128 of the Energy and Water Development Appropriations Act, 2004 (P.L. 108-137), at an estimated cost to the state of the sum that may be appropriated for state cooperation by statute, upon the recommendation and advice of the department or the Reclamation Board.

(2) The project includes the construction of a new bridge with an estimated cost of sixty-six million dollars ($66,000,000), of which thirty-six million dollars ($36,000,000) is allocated to flood damage reduction and dam safety.

(3) The state s share of the bridge project cost shall be at least five million, two hundred thousand dollars ($5,200,000), but not more than nine million dollars ($9,000,000), of the project amount that is allocated to flood damage reduction.

(4) The calculation of the state s share of the funding pursuant to paragraph (3) shall be determined by the federal government s allocation of the costs of the bridge to the dam safety features of the project.

(b) The Sacramento Area Flood Control Agency shall enter into an agreement with the department pursuant to which the agency agrees to indemnify and hold and save harmless the state, its officers, agents, and employees for any and all liability for damages that may arise out of the planning, design, construction, operation, maintenance, repair, and rehabilitation of the project.

(c) The City of Folsom shall serve as the nonfederal sponsor of the bridge authorized as part of the project and shall enter into an agreement with the department to receive the state s proportionate share of the cost of the bridge and to indemnify and hold and save harmless the state, its officers, agents, and employees for any and all liability for damages that may arise out of the planning, design, construction, operation, maintenance, repair, and rehabilitation of the bridge.

(Amended by Stats. 2005, Ch. 584, Sec. 1. Effective January 1, 2006.)



12670.12

With regard to the project for flood control authorized in Section 12670.10, the Sacramento Area Flood Control Agency may join the department or the Reclamation Board in providing the Secretary of the Army with the assurances of nonfederal cooperation required by the Water Resources Development Act of 1996, and may, in conjunction with the Department of the Army, carry out the project with the modifications and amendments that may be necessary to fulfill the purposes of Chapter 1 (commencing with Section 12570) and this chapter. The Sacramento Area Flood Control Agency shall be reimbursed pursuant to Section 12585.5 for any project costs that the agency advances on behalf of the department or the Reclamation Board, provided that prior to any such reimbursement, the agency shall execute an agreement with the department under which it agrees to indemnify and hold the state harmless from damages due to the construction, operation, or maintenance of the project and agrees to operate, maintain, repair, replace, and rehabilitate the project.

(Added by Stats. 1997, Ch. 297, Sec. 3. Effective August 18, 1997.)



12670.14

The following projects in areas within the City of Sacramento and the Counties of Sacramento and Sutter are adopted and authorized at an estimated cost to the state of the sum that may be appropriated by the Legislature for state participation upon the recommendation and advice of the department or the Reclamation Board:

(a) The project for flood control in the Natomas and North Sacramento areas adopted and authorized by Congress in Section 9159 of the Department of Defense Appropriations Act of 1993 (Public Law 102-396) substantially in accordance with the recommendations of the Chief of Engineers in the report entitled American River Watershed Investigation dated July 1, 1992.

(b) The project for flood control along the American and Sacramento Rivers adopted and authorized by Congress in Section 101(a)(1) of the Water Resources Development Act of 1996 substantially in accordance with the recommendations of the Chief of Engineers in the report entitled American River Watershed Project, California dated June 27, 1996, as modified by Congress in Section 366 of the Water Resources Development Act of 1999, and as further modified to include the project features necessary to provide a 200-year level of flood protection along the American and Sacramento Rivers and within the Natomas Basin as described in the final engineer s report dated April 19, 2007, adopted by the Sacramento Area Flood Control Agency.

(c) The project to modify Folsom Dam adopted and authorized by Congress in Section 101(a)(6) of the Water Resources Development Act of 1999, as described in the United States Army Corps of Engineers Supplemental Information Report for the American River Watershed Project, California, dated March 1996, as modified by the report entitled Folsom Dam Modification Report, New Outlets Plan, dated March 1998, prepared by the Sacramento Area Flood Control Agency, and as further modified by the Post-Authorization Change Report, American River Watershed Project (Folsom Dam Modification and Folsom Dam Raise Projects), dated March 2007, adopted by Congress in Section 3023 of the Water Resources Development Act of 2007.

(d) (1) The project for flood control, environmental restoration, and recreation along south Sacramento County streams adopted and authorized by Congress in Section 101(a)(7) of the Water Resources Development Act of 1999 as described in the report of the Chief of Engineers entitled South Sacramento County Streams, California dated October 6, 1998.

(2) Notwithstanding Section 12657, at the discretion of the Reclamation Board, the Sacramento Area Flood Control Agency may provide, for the project described in paragraph (1), the assurances of local cooperation satisfactory to the Secretary of the Army, in accordance with Section 12657, in lieu of assurances by the Reclamation Board.

(Amended by Stats. 2007, Ch. 641, Sec. 2. Effective January 1, 2008.)



12670.16

(a) Notwithstanding any other provision of law, the Sacramento Area Flood Control Agency s share of the nonfederal capital costs of the projects for flood control authorized in Section 12670.14 shall be calculated in accordance with Section 12585.5, and the agency shall be reimbursed pursuant to Section 12585.5 for any costs of project features that the agency advances on behalf of the department or Reclamation Board if either of the following requirements is met:

(1) The advances are made in response to a federal request for payment of the nonfederal share of the cost of the project.

(2) If the advances are made for project features that have not yet been authorized by Congress, the Reclamation Board has received a written determination by the federal government that the project features will likely be authorized by Congress and, if so authorized, the advances will be eligible for credit toward the nonfederal share of the cost of these features.

(b) Prior to any reimbursement pursuant to subdivision (a), the agency shall execute an agreement with the department under which it agrees to indemnify and hold the state harmless from damages due to the construction, operation, or maintenance of those projects and agrees to operate, maintain, repair, replace, and rehabilitate those projects, or provide the agreement of its appropriate member agency to do so.

(Amended by Stats. 2007, Ch. 641, Sec. 3. Effective January 1, 2008.)



12670.20

(a) The projects for flood protection and integrated resource management in the Colusa Basin are adopted and authorized substantially in accordance with the Colusa Basin Water Management Program dated February 1995 and its final environmental documentation, at an estimated cost to the state of the sum that may be appropriated by the Legislature for state participation, upon the recommendation and advice of the department or the Reclamation Board.

(b) The state, any local public agency, or other entity may cooperate with any federal agency with regard to the planning, design, environmental compliance, financing, and construction of projects authorized in subdivision (a).

(c) No state funds shall be expended for the projects described in subdivision (a) unless both of the following requirements are met:

(1) Required environmental documentation has been completed.

(2) The Reclamation Board has approved the Colusa Basin Water Management Program and the projects described in subdivision (a).

(d) Except as specified in subdivision (c), for projects authorized in subdivision (a), the state shall pay both of the following:

(1) That portion of nonfederal capital costs attributable to flood control required by Section 12585.5, or that may be required by amendment to Chapter 1 (commencing with Section 12570).

(2) That portion of nonfederal costs for fish, wildlife, and recreational enhancement features established by Chapter 3.5 (commencing with Section 12840).

(e) If required by the Secretary of the Interior, the Reclamation Board may give assurances satisfactory to the Secretary of the Interior that the local cooperation authorized in subdivision (b) will be furnished by the state in connection with the flood control and fish, wildlife, and recreational enhancement features of the projects described in subdivision (a). Assurances provided pursuant to this subdivision may not be made until the local agency, by binding agreement with the Reclamation Board, has agreed to assume all obligations under Sections 12585 to 12585.5, inclusive, and Section 12642, or that may be required by amendment to Chapter 1 (commencing with Section 12570).

(f) The Colusa Basin Drainage District, or other appropriate local agency, shall establish and maintain a coordinated land use planning and decisionmaking process within the watershed to avoid unmitigated hydraulic impacts.

(Added by Stats. 2000, Ch. 1071, Sec. 14. Effective January 1, 2001.)



12670.22

(a) The state may provide funds for the Middle Creek Flood Damage Reduction and Ecosystem Restoration Project in Lake County substantially in accordance with the Flood Damage Reduction and Environmental Restoration, Middle Creek, Lake County, California: Report of the Chief of Engineers of the United States Army Corps of Engineers dated November 29, 2004, and as authorized by Section 1001 (11) of the federal Water Resources Development Act of 2007 (Public Law 110-114), at an estimated cost to the state of the sum that may be appropriated for state cooperation by the Legislature upon the recommendations and advice of the Central Valley Flood Protection Board, including payment for any fish and wildlife enhancement features as provided in Section 12847.

(b) Lake County Watershed Protection District shall give assurances satisfactory to the Secretary of the Army that the local cooperation required by state or federal law will be furnished by the district in connection with the project.

(c) Lake County Watershed Protection District, in conjunction with the Department of the Army, shall carry out the plans and project and may make modifications and amendments to the plans as may be required by state or federal law.

(d) Lake County Watershed Protection District shall enter into an agreement with the department pursuant to which the district agrees to indemnify and hold harmless and save the state, and its officers, agents, and employees, from any and all liability for damages that may arise out of the planning, design, construction, operation, maintenance, repair, and rehabilitation of the project.

(e) The authorization granted by this section does not affect any eligibility of Lake County Watershed Protection District to receive state funding made available pursuant to provisions of law other than this part if the receipt of those funds does not result in overpayment for any feature of the project.

(f) The Legislature finds and declares that the project described in subdivision (a) modifies and replaces portions of the project described in Section 12656.5. The project described in subdivision (a) shall constitute a part of the State Plan of Flood Control and the portion of the project described in Section 12656.5 that is replaced by the project described in subdivision (a) shall not constitute a part of the State Plan of Flood Control.

(Added by Stats. 2009, Ch. 216, Sec. 1. Effective January 1, 2010.)



12670.23

(a) The state may provide funds for the Hamilton City Flood Damage Reduction and Ecosystem Restoration Project in Glenn County substantially in accordance with the Hamilton City Flood Damage Reduction and Ecosystem Restoration, Glenn County, California: Report of the Chief of Engineers of the United States Army Corps of Engineers dated December 22, 2004, and authorized by Section 1001 (8) of the federal Water Resources Development Act of 2007 (Public Law 110-114), at an estimated cost to the state of the sum that may be appropriated for state cooperation by the Legislature upon the recommendations and advice of the Central Valley Flood Protection Board, including payment for any fish and wildlife enhancement features as provided in Section 12847.

(b) Reclamation District No. 2140 shall give assurances satisfactory to the Secretary of the Army that the local cooperation required by state or federal law will be furnished by the district in connection with the project.

(c) Reclamation District No. 2140, in conjunction with the Department of the Army, shall carry out the plans and project and may make modifications and amendments to the plans as may be required by federal or state law.

(d) Reclamation District No. 2140 shall enter into an agreement with the department pursuant to which the district agrees to indemnify and hold harmless and save the state, and its officers, agents, and employees, from any and all liability for damages that may arise out of the planning, design, construction, operation, maintenance, repair, and rehabilitation of the project.

(e) The authorization granted by this section does not affect any eligibility of Reclamation District No. 2140 to receive state funding made available pursuant to provisions of law other than this part if the receipt of those state funds does not result in overpayment for any feature of the project.

(Added by Stats. 2009, Ch. 216, Sec. 2. Effective January 1, 2010.)






ARTICLE 3. Projects in Other Watersheds

12671

The projects on the Ventura River and tributaries for flood protection at Ventura and Ojai, California, are adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 323, Seventy-seventh Congress, First Session, at an estimated cost to the State of one hundred thirty-nine thousand dollars ($139,000).

(Added by Stats. 1953, Ch. 196.)



12672

The Ventura County Flood Control District shall give assurances satisfactory to the Secretary of War that the local cooperation, required by Section 3 of the act of Congress approved December 22, 1944 (Public, Numbered 534, Seventy-eighth Congress, Second Session), will be furnished by the Ventura County Flood Control District in connection with the flood control project adopted and authorized in Section 12671.

(Added by Stats. 1953, Ch. 196.)



12673

The project for construction of flood control protection along the Santa Clara River, and its tributaries, is approved and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document No. 443, Eightieth Congress, First Session, and authorized by act of Congress approved June 30, 1948, Public Law 858, Eightieth Congress, Second Session, at an estimated cost to the State of such sum as may be appropriated for state cooperation by the Legislature upon approval of the general plan of improvement by, and the recommendation of, the department, when funds for carrying out the project are appropriated by Congress.

(Amended by Stats. 1957, Ch. 1932.)



12674

The Ventura County Flood Control District shall give assurances satisfactory to the Secretary of the Army that local cooperation, required by Section 201 of the act of Congress approved June 30, 1948 (Public, Numbered 858, Eightieth Congress, Second Session), will be furnished by the Ventura County Flood Control District in connection with the flood control project adopted and authorized in Section 12673.

(Added by Stats. 1953, Ch. 196.)



12675

The Ventura County Flood Control District, in conjunction with the War Department, shall execute the plans and projects referred to in Sections 12671 and 12673 and exercise all powers granted to it in the Ventura County Flood Control Act, and the district may make such modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 and 2 of this part.

(Added by Stats. 1953, Ch. 196.)



12676

The projects for the Santa Ana River Basin for the protection of Orange County, including the projects on Lytle and Cajon Creeks for flood protection at San Bernardino and Colton approved in the act of Congress approved June 22, 1936, as modified by the act of Congress approved June 28, 1938, are adopted and authorized substantially in accordance with the recommendations contained in the report of the Chief of Engineers dated February 11, 1944, at an estimated cost to the State of six hundred seventy-eight thousand dollars ($678,000).

(Added by Stats. 1953, Ch. 196.)



12677

The San Bernardino County Flood Control District shall give assurances satisfactory to the Secretary of War that the local cooperation, required by Section 3 of the act of Congress approved December 22, 1944 (Public, Numbered 534, Seventy-eighth Congress, Second Session), will be furnished by the San Bernardino County Flood Control District in connection with the flood control project adopted and authorized in Section 12676.

(Added by Stats. 1953, Ch. 196.)



12678

The San Bernardino County Flood Control District, in conjunction with the War Department, shall execute the plans and projects referred to in Section 12676 and exercise all powers granted to it in the San Bernardino County Flood Control Act, and the district may make such modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 and 2 of this part.

(Added by Stats. 1953, Ch. 196.)



12678.1

The project for flood control on the Santa Ana River Mainstem, including Santiago Creek and Oak Street Drain, is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers Conference Report No. 99-1013 99th Congress, as adopted and authorized by the act of Congress approved October 17, 1986 (Public Law 99-662, the Water Resources Development Act of 1986), at an estimated cost to the state of the sum that may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department.

(Added by Stats. 1987, Ch. 1285, Sec. 1.)



12678.2

The Orange County Flood Control District, the Riverside County Flood Control and Water Conservation District, and the San Bernardino County Flood Control District shall give assurances satisfactory to the Secretary of the Army that the local cooperation required by the Water Resources Development Act of 1986 (Public Law 99-662) will be furnished by the districts in connection with the project for flood control adopted and authorized in Section 12678.1.

(Added by Stats. 1987, Ch. 1285, Sec. 2.)



12678.3

The Orange County Flood Control District, the Riverside County Flood Control and Water Conservation District, and the San Bernardino County Flood Control District, in conjunction with the Department of the Army, shall execute the plans and projects referred to in Section 12678.1, may exercise all powers granted to them in the Orange County Flood Control Act (Chapter 723 of the Statutes of 1927), the Riverside County Flood Control and Water Conservation District Act (Chapter 1122 of the Statutes of 1945), and the San Bernardino County Flood Control Act (Chapter 73 of the Statutes of 1939), respectively, and may make modifications and amendments to the plans as may be necessary to execute them for purposes of Chapter 1 (commencing with Section 12570) and this chapter.

(Added by Stats. 1987, Ch. 1285, Sec. 3.)



12679

The plan of improvement for flood control in the Santa Ana River Basin is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 135, Eighty-first Congress, First Session, and authorized by act of Congress approved May 17, 1950, Public Law 516, Eighty-first Congress, Second Session, at an estimated cost to the State of such sum as may be appropriated for state cooperation by the Legislature upon approval of the general plan of improvement by, and the recommendation of, the department, when funds for carrying out the project are appropriated by Congress.

(Amended by Stats. 1957, Ch. 1932.)



12680

The San Bernardino County Flood Control District and the Riverside County Flood Control and Water Conservation District shall give assurances satisfactory to the Secretary of the Army that the local cooperation, required by Section 201 of the act of Congress approved May 17, 1950, Public Law 516, Eighty-first Congress, Second Session, will be furnished by the districts in connection with the plan of improvement for flood control adopted and authorized in Section 12679.

(Added by Stats. 1953, Ch. 196.)



12681

The San Bernardino County Flood Control District and the Riverside County Flood Control and Water Conservation District, in conjunction with the Department of the Army, shall execute the plan of improvement for flood control referred to in Section 12679 and exercise all powers granted by law to the districts, and the districts may make such modifications and amendments to the plan as may be necessary to execute it for the purposes of Chapters 1 and 2 of this part.

(Added by Stats. 1953, Ch. 196.)



12681.1

The plan of improvement for flood control on Lytle and Warm Creeks, San Bernardino County, is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in Senate Document Numbered 53, Eighty-Ninth Congress, as authorized by act of Congress approved October 27, 1965, Public Law 89-298, 79 Stat. 1073, Title II, the Flood Control Act of 1965, at a cost to the state of such sum as may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department. This authorization shall not be deemed to confer preference on this project over the needs of other statewide programs in appropriation of available funds.

(Added by Stats. 1967, Ch. 1577.)



12681.2

The San Bernardino County Flood Control District shall give assurances satisfactory to the Secretary of the Army that the local cooperation, required by the act of Congress approved October 27, 1965, Public Law 89-298, 79 Stat. 1073, Title II, the Flood Control Act of 1965, will be furnished by the district in connection with the plan of improvement for flood control adopted and authorized in Section 12681.1.

(Added by Stats. 1967, Ch. 1577.)



12681.3

The San Bernardino County Flood Control District, in conjunction with the Department of the Army, shall execute the plan of improvement for flood control referred to in Section 12681.1 and exercise all powers granted to it in the San Bernardino County Flood Control Act (Chapter 73, Statutes of 1939), and the district may make such modifications or amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 (commencing with Section 12570) and 2 (commencing with Section 12639) of this part.

(Added by Stats. 1967, Ch. 1577.)



12682

The general comprehensive plan for flood control in the basins of the Los Angeles and San Gabriel Rivers and Ballona Creek are adopted and authorized as set forth in House Document Numbered 838, Seventy-sixth Congress, Third Session, and approved in the act of Congress approved August 18, 1941, at an estimated cost to the State of twenty-two million five hundred thousand dollars ($22,500,000).

(Added by Stats. 1953, Ch. 196.)



12683

The Los Angeles County Flood Control District shall give assurances satisfactory to the Secretary of War that the local cooperation, required by Section 3 of the act of Congress approved December 22, 1944 (Public, Numbered 534, Seventy-eighth Congress, Second Session) and Section 2 of the act of Congress approved August 18, 1941 (Public, Numbered 228, Seventy-eighth Congress, First Session), will be furnished by the Los Angeles County Flood Control District in connection with the plan for flood control adopted and authorized in Section 12682.

(Added by Stats. 1953, Ch. 196.)



12684

The Los Angeles County Flood Control District, in conjunction with the War Department, shall execute the plans and projects referred to in Section 12682 and exercise all powers granted to it in the Los Angeles County Flood Control Act, and the district may make such modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 and 2 of this part.

(Added by Stats. 1953, Ch. 196.)



12684.2

(a) The project for flood control in the Los Angeles County Drainage Area (LACDA), known as the LACDA project, is adopted and authorized substantially in accordance with the approval of the Congress of the United States as indicated in, and the report of the Chief of Engineers dated June 30, 1992, and any supplement or addendum to that report that results from discussions between interested parties, as authorized by, Section 101(b) of the Water Resources Development Act of 1990 (Public Law 101-640), at an estimated cost to the state of the sum that may be appropriated by the Legislature for state cooperation, upon the recommendation and advice of the department, in an amount that may not exceed 60 percent of the nonfederal costs of the project.

(b) The authorization of the project is contingent upon the adoption by Los Angeles County of a plan to undertake restoration projects, including related habitat restoration and maintenance projects, along the entire length of the Los Angeles River and related tributaries and to increase parkland and recreational opportunities along that river. For the purposes of preparing and implementing the plan, the county shall consider the comments of the advisory committee convened pursuant to subdivision (c).

(c) The Secretary of the Resources Agency shall convene an advisory committee, comprised of experts and representatives of organizations involved in river restoration, habitat restoration, and community development relating to the Los Angeles River, to provide input to the secretary and the County of Los Angeles in the preparation and implementation of the plan.

(d) The authorization of the project is contingent upon a determination by the Secretary of the Resources Agency and the Los Angeles County Board of Supervisors, after a public hearing, that the project described in subdivision (a) is a multipurpose project that includes, in addition to flood control features, river restoration, wildlife and habitat restoration, or park and recreational features.

(Added by Stats. 2000, Ch. 1071, second Sec. 4 (Sec. 15). Effective January 1, 2001.)



12684.4

The Los Angeles County Flood Control District shall give assurances satisfactory to the Secretary of the Army that the local cooperation required by the Water Resources Development Act of 1990 (Public Law 101-640), will be furnished by the district in connection with the project for flood control adopted and authorized in Section 12684.2.

(Added by Stats. 2000, Ch. 1071, Sec. 16. Effective January 1, 2001.)



12684.6

The Los Angeles County Flood Control District, in conjunction with the Department of the Army, shall carry out the plans and project described in Section 12684.2 and the district may make modifications and amendments to the plans as may be necessary to carry out the project for the purposes of Chapter 1 (commencing with Section 12570) and this chapter.

(Added by Stats. 2000, Ch. 1071, Sec. 17. Effective January 1, 2001.)



12684.8

The Secretary of the Resources Agency shall consult with appropriate federal agencies to assess the desirability, feasibility, and costs of modifying the flood control project described in Section 12684.2, in accordance with Section 2309a of Title 33 of the United States Code or other relevant law, to include multipurpose features designed to maximize river habitat restoration, parkland, and recreational opportunities consistent with flood control objectives. The secretary shall prepare and submit a report to the Legislature, not later than March 1, 2001, concerning the results of the consultation.

(Added by Stats. 2000, Ch. 1071, Sec. 18. Effective January 1, 2001.)



12685

The plan of improvement for flood protection on the Pajaro River and tributaries is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 505, Seventy-eighth Congress, Second Session, at an estimated cost to the State of two hundred ninety-four thousand eight hundred forty dollars ($294,840).

(Added by Stats. 1953, Ch. 196.)



12686

The Counties of Santa Clara, Santa Cruz, and San Benito and the Monterey County Flood Control and Water Conservation District shall give assurances satisfactory to the Secretary of War that the local cooperation required by Section 3 of the act of Congress approved December 22, 1944 (Public, Numbered 534, Seventy-eighth Congress, Second Session), will be furnished by the counties and the district in connection with the flood control project authorized and adopted in Section 12685.

(Added by Stats. 1953, Ch. 196.)



12687

The Counties of Santa Clara, Santa Cruz, and San Benito and the Monterey County Flood Control and Water Conservation District, in conjunction with the War Department, shall execute the plans and projects referred to in Section 12685, and may make such modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 and 2 of this part.

(Added by Stats. 1953, Ch. 196.)



12687.5

(a) The state may provide subvention funds in accordance with Section 12585.7 to the Counties of Monterey and Santa Cruz, or to local agencies in those counties, for the project for flood control on the Pajaro River in the Counties of Monterey and Santa Cruz, authorized by the Flood Control Act of 1966 (Public Law 89-789), that is substantially in accordance with the recommendations of the Chief of Engineers of the United States Army Corps of Engineers in House Document 491, 89th Congress, as follows:

(1) At an estimated cost to the state of the sum that may be appropriated for state cooperation by the Legislature upon the recommendations and advice of the department.

(2) Upon a specific written determination by the department that the project meets the requirements of Section 12582.7.

(b) The state assumes no liability for damages that may result from the project by either of the following:

(1) Authorizing the provision of subvention funds in accordance with this section.

(2) The appropriation by the Legislature of these subvention funds upon the recommendations and advice of the department.

(c) A county or local agency may receive the subvention funds only if it enters into an agreement with the department pursuant to which the county or local agency agrees to indemnify and hold and save harmless the state, its officers, agents, and employees for any and all liability for damages that may result from the project.

(d) For the purposes of this section, liability for damages includes, but is not limited to, liability for damages relating to the construction or operation of the project or the failure of the project to operate as intended.

(Added by Stats. 2006, Ch. 354, Sec. 1. Effective January 1, 2007.)



12688

The program on the Los Angeles River Watershed is adopted and authorized substantially in accordance with the recommendation of the Under Secretary of Agriculture in House Document Numbered 426, Seventy-seventh Congress, First Session, at an estimated cost to the State of one million eight hundred eighty-two thousand dollars ($1,882,000).

(Added by Stats. 1953, Ch. 196.)



12689

The Los Angeles County Flood Control District shall give the necessary assurances that the local cooperation required by the United States on the program mentioned in Section 12688 will be furnished by the district. It shall be the duty of the district to execute the plan with the United States and exercise all powers granted to it in the Los Angeles County Flood Control Act, and the district may make such modifications and amendments to the program as may be necessary to execute it for the purposes of Chapters 1 and 2 of this part.

(Added by Stats. 1953, Ch. 196.)



12690

The program on the Santa Ynez River Watershed is adopted and authorized substantially in accordance with the recommendations of the Acting Secretary of Agriculture in House Document Numbered 518, Seventy-eighth Congress, Second Session, and approved by the act of Congress approved December 22, 1944, Public Law 534, Seventy-eighth Congress, Second Session, and as further authorized by act of Congress approved May 17, 1951, Public Law 516, Eighty-first Congress, Second Session, at an estimated cost to the State of one hundred six thousand dollars ($106,000).

(Added by Stats. 1953, Ch. 196.)



12691

The County of Santa Barbara shall give the necessary assurances that the local cooperation required by the United States on the program mentioned in Section 12690 will be furnished by the county. The county shall execute the plan with the United States, and may make such modifications and amendments to the program as may be necessary to execute it for the purposes of Chapters 1 and 2 of this part.

(Added by Stats. 1953, Ch. 196.)



12692

Consent is hereby given to the acquisition of lands by the United States for the purposes within the scope of Section 13 of the act of Congress approved December 22, 1944 (Public, Numbered 534, Seventy-eighth Congress, Second Session), in connection with the programs adopted and authorized in Sections 12688 and 12690. There shall be paid annually by the United States to the county in which any land acquired may lie, a sum equal to 1 percent of the purchase price paid for the lands, or, if not acquired by purchase, 1 percent of their valuation at the time of their acquisition.

(Added by Stats. 1953, Ch. 196.)



12693

The project on the San Diego River for flood protection at San Diego is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 635, Seventy-seventh Congress, Second Session, without cost to the State.

(Added by Stats. 1953, Ch. 196.)



12694

The work of improvement on the San Diego River and Mission Bay, San Diego County, is adopted and authorized substantially in accordance with the report of the Chief of Engineers dated May 8, 1946, at an estimated cost to the State of one million eight hundred twenty-six thousand dollars ($1,826,000), and the work is found to be a work for the control of floods.

(Added by Stats. 1953, Ch. 196.)



12695

The City of San Diego shall give assurances satisfactory to the Secretary of the Army that the local cooperation, required by Section 1 of the act of Congress approved July 24, 1946 (Public, Numbered 525, Seventy-ninth Congress, Second Session), will be furnished by the city in connection with the flood control project adopted and authorized in Section 12694.

(Added by Stats. 1953, Ch. 196.)



12696

The City of San Diego, in conjunction with the Department of the Army, shall execute the plans and projects referred to in Section 12694, and the city may make such modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 and 2 of this part.

(Added by Stats. 1953, Ch. 196.)



12697

The project for the Conn Creek Reservoir on Conn Creek for flood control and other purposes in the Napa River Basin is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 626, Seventy-eighth Congress, without cost to the State.

(Added by Stats. 1953, Ch. 196.)



12698

The project on the Russian River for flood protection and water conservation in Sonoma and Mendocino Counties is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document No. 585, Eighty-first Congress, Second Session, as authorized by act of Congress approved May 17, 1950, Public Law 516, Eighty-first Congress, Second Session, at an estimated cost to the State of such sum as may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department, when funds for carrying out the project are appropriated by Congress.

(Amended by Stats. 1957, Ch. 1932.)



12699

The Sonoma County Flood Control and Water Conservation District and the Mendocino County Russian River Flood Control and Water Conservation Improvement District, or either such agency as appropriate, shall give assurances satisfactory to the Secretary of the Army that the local cooperation, required by Section 201 of the act of Congress approved May 17, 1950 (Public Law 516, 81st Congress, Second Session), will be furnished by the districts in connection with the plan of flood control adopted and authorized in Section 12698.

(Amended by Stats. 1963, Ch. 685.)



12700

The Sonoma County Flood Control and Water Conservation District and the Mendocino County Russian River Flood Control and Water Conservation Improvement District, or either such agency as appropriate, in conjunction with the Department of the Army, shall execute the plans and projects referred to in Section 12698 and exercise all powers granted by law to the districts, and the districts may make such modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 and 2 of this part.

(Amended by Stats. 1963, Ch. 685.)



12701

The project on San Lorenzo Creek in Alameda County for flood control and allied purposes is hereby adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 452, Eighty-third Congress, Second Session, as authorized by act of Congress approved September 3, 1954, Public Law 780, Eighty-third Congress, Second Session, at an estimated cost to the State of such sum as may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department, when funds for carrying out said project are appropriated by Congress.

(Amended by Stats. 1957, Ch. 1932.)



12702

The Alameda County Flood Control and Water Conservation District shall give assurances satisfactory to the Secretary of the Army that the local cooperation, required by the act of Congress approved September 3, 1954 (Public Law 780, Eighty-third Congress, Second Session) will be furnished by the district in connection with the plan of flood control adopted and authorized in Section 12701.

(Added by Stats. 1955, Ch. 1042.)



12703

The Alameda County Flood Control and Water Conservation District, in conjunction with the Department of the Army, shall execute the plans and projects referred to in Section 12701 and exercise all powers granted to it in the Alameda County Flood Control and Water Conservation District Act, and the district may make modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 and 2 of this part.

(Added by Stats. 1955, Ch. 1042.)



12704

The project for flood protection on San Lorenzo River in Santa Cruz County is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 447, Eighty-third Congress, Second Session, as authorized by act of Congress approved September 3, 1954, Chapter 1264, Public Law 780, Eighty-third Congress, Second Session (Title II, the Flood Control Act of 1954 ), at an estimated cost to the State of such sum as may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department, when funds for carrying out the project are appropriated by Congress; provided, that the requirement that local interests make a cash contribution to the United States equal to 8.9 percent of the project cost, is for payment of local benefits not related to flood control, and shall not be payable or reimbursable by the State.

(Amended by Stats. 1957, Ch. 1932.)



12705

The City of Santa Cruz shall give assurances satisfactory to the Secretary of the Army that the local cooperation required by the Federal Flood Control Act of 1954 will be furnished by the city in connection with the plan of flood control adopted and authorized in Section 12704.

(Added by Stats. 1956, 1st Ex. Sess., Ch. 19.)



12706

The City of Santa Cruz, in conjunction with the Department of the Army, shall execute the plans and projects referred to in Section 12704, and the city may make such modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 and 2 of this part.

(Added by Stats. 1956, 1st Ex. Sess., Ch. 19.)



12706.3

(a) The project for flood control on the San Lorenzo River is adopted and authorized substantially in accordance with congressional approval and the final report of the Chief of Engineers dated June 30, 1994, as authorized by Section 101 (a) (5) of the Water Resources Development Act of 1996 (P.L. 104-303), as amended, at an estimated cost to the state of the sum that may be appropriated for state cooperation by statute, upon the recommendation and advice of the department.

(b) The City of Santa Cruz shall give assurances satisfactory to the Secretary of the Army that the local cooperation required by that final report will be furnished by the city in connection with the project for flood control.

(c) (1) The City of Santa Cruz, in conjunction with the Department of the Army, shall carry out the project referred to in subdivision (a) and may make modifications and amendments to the plans as may be necessary to carry out the plans for the purposes of Chapter 1 (commencing with Section 12750) and this chapter.

(2) Notwithstanding Section 12639, if there are any major modifications or amendments to the plans that result in a substantial increase in the costs to the state for any estimated cost for the project, no money shall be reallocated by the state in aid of that portion of the project until the revised plans have been reviewed and approved by the department. The department shall approve the revised plans if the department determines that the benefits of the proposed works of improvement for the revised project will exceed the cost thereof and that the revised project appears to be the most economical project plan, considering construction costs, land costs, easements and rights-of-way costs, and operation and maintenance costs.

(d) State funding for the project is contingent on the provision of funds for that purpose in either the annual Budget Act or a general obligation bond act. Reimbursement of the state share of the nonfederal costs of the project shall be for those project costs incurred on or after October 12, 1996, the date on which the project was authorized by Congress, as set forth in Section 101(a)(5) of the Water Resources Development Act of 1996 (P.L. 104-303).

(Added by Stats. 2000, Ch. 1071, Sec. 19. Effective January 1, 2001.)



12707

The plan of improvement for flood control, levee, and channel improvements on the Santa Maria River and its tributaries is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 400, Eighty-third Congress, Second Session, as authorized by act of Congress approved September 3, 1954, Public Law 780, Eighty-third Congress, Second Session, at an estimated cost to the State of one million two hundred sixteen thousand dollars ($1,216,000).

(Added by Stats. 1957, Ch. 13.)



12708

The County of Santa Barbara shall give assurances satisfactory to the Secretary of the Army that the local cooperation, required by the act of Congress approved September 3, 1954 (Public Law 780, Eighty-third Congress, Second Session), will be furnished by the county in connection with the plan of flood control adopted and authorized in Section 12707.

(Added by Stats. 1957, Ch. 13.)



12709

The County of Santa Barbara, in conjunction with the Department of the Army, shall execute the plans and projects referred to in Section 12707, and may make modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 (commencing at Section 12570) and 2 (commencing at Section 12639) of this part.

(Added by Stats. 1957, Ch. 13.)



12710

The plan for channel improvements and appurtenant works for flood control on that portion of the Truckee River and tributaries within the State of California, is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document No. 497, Eighty-third Congress, Second Session, as authorized by Act of Congress approved September 3, 1954, Public Law 780, Eighty-third Congress, Second Session, at an estimated cost to the State of twenty thousand dollars ($20,000).

(Added by Stats. 1958, 1st Ex. Sess., Ch. 84.)



12711

The department shall give assurances satisfactory to the Secretary of the Army that the local co-operation required by the Act of Congress approved September 3, 1954, Public Law 780, Eighty-third Congress, Second Session, will be furnished by the State in connection with the plan for flood control adopted and authorized in Section 12710.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 84.)



12712

In conformance with the duty prescribed in Section 12642, it shall be the responsibility and duty of local public agencies, now existing or hereafter formed, including counties and public districts, affected by the plan for flood control adopted and authorized in Section 12710, to give assurances satisfactory to the Secretary of the Army and the department that such local public agencies will maintain and operate said flood control works after their completion and hold and save the State and the United States free from damage due to the construction and operation of said works.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 84.)



12713

The project for flood protection on the Eel River, in the Sandy Prairie region, is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 80, 85th Congress, as authorized by act of Congress approved July 3, 1958 (Public Law 85-500, 72 Stat. 297, Title II, the Flood Control Act of 1958 ), at such estimated cost to the State as may be appropriated for state co-operation by the Legislature upon the recommendation and advice of the department.

(Added by Stats. 1959, Ch. 217.)



12714

The County of Humboldt shall give assurances satisfactory to the Secretary of the Army that the local co-operation, required by Section 201 of the Act of Congress approved July 3, 1958 (Public Law 85-500, 72 Stat. 297, Title II, the Flood Control Act of 1958 ), will be furnished by the county in connection with the project for flood protection adopted and authorized in Section 12713.

(Added by Stats. 1959, Ch. 217.)



12715

The County of Humboldt, in conjunction with the Department of the Army, shall execute the plans and projects referred to in Section 12713, and may make modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 (commencing at Section 12570) and 2 (commencing at Section 12639) of this part.

(Added by Stats. 1959, Ch. 217.)



12716

The project for flood protection on Walnut Creek in Contra Costa County is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 76, 86th Congress, First Session, as authorized by Act of Congress approved July 14, 1960 (Public Law 86-645, 74 Stat. 480, Title II, the Flood Control Act of 1960 ) at an estimated cost to the State of such sum as may be appropriated for state co-operation by the Legislature upon the recommendation and advice of the department, when funds for carrying out the project are appropriated by Congress; provided, that the requirement that local interests make a cash contribution to the United States equal to 7.4 percent of the project cost is for payment of local benefits not related to flood control and shall not be payable or reimbursable by the State.

(Added by Stats. 1961, Ch. 211.)



12717

The Contra Costa County Flood Control and Water Conservation District shall give assurances satisfactory to the Secretary of the Army that the local co-operation required by the Act of Congress approved July 14, 1960 (Public Law 86-645, 74 Stat. 480, Title II, the Flood Control Act of 1960 ), will be furnished by the district in connection with the project for flood control adopted and authorized in Section 12716.

(Added by Stats. 1961, Ch. 211.)



12718

The Contra Costa County Flood Control and Water Conservation District, in conjunction with the Department of the Army, shall execute the plans and projects referred to in Section 12716 and exercise all powers granted to it in the Contra Costa County Flood Control and Water Conservation District Act (Chapter 1617, Statutes of 1951), and the district may make such modifications or amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 (commencing with Section 12570) and 2 (commencing with Section 12639) of this part.

(Added by Stats. 1961, Ch. 211.)



12718.1

The project for flood control on Alhambra Creek in Contra Costa County is hereby adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 336, 90th Congress, as adopted and authorized by the Act of Congress approved August 13, 1968 (Public Law 90-483, 82 Stat. 731, 739, Title II, the Flood Control Act of 1968), at an estimated cost to the state of such sum as may be appropriated for state co-operation by the Legislature upon the recommendation and advice of the department. This authorization shall not be deemed to confer preference on this project over the needs of other statewide programs in appropriations of available funds.

(Added by Stats. 1969, Ch. 74.)



12718.2

The Contra Costa County Flood Control and Water Conservation District shall give assurances satisfactory to the Secretary of the Army that the local cooperation, required by the Act of Congress approved August 13, 1968 (Public Law 90-483, 82 Stat. 731, 739, Title II, the Flood Control Act of 1968), will be furnished by the district in connection with the project for flood control adopted and authorized in Section 12718.1.

(Added by Stats. 1969, Ch. 74.)



12718.3

The Contra Costa County Flood Control and Water Conservation District, in conjunction with the Department of the Army, shall execute the plans and projects referred to in Section 12718.1, and may make modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 (commencing with Section 12570) and 2 (commencing with Section 12639) of this part.

(Added by Stats. 1969, Ch. 74.)



12719

The project for flood protection on Tahchevah Creek, Whitewater River Basin, at and in the vicinity of Palm Springs in Riverside County, is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 171, 86th Congress, as authorized by Act of Congress approved July 14, 1960 (Public Law 86-645, 74 Stat. 480, Title II, the Flood Control Act of 1960 ), at an estimated cost to the State of such sum as may be appropriated for state co-operation by the Legislature upon the recommendation and advice of the department, when funds for carrying out the project are appropriated by Congress.

(Added by Stats. 1962, 1st Ex. Sess., Ch. 41.)



12720

The Riverside County Flood Control and Water Conservation District shall give assurances satisfactory to the Secretary of the Army that the local co-operation required by the Act of Congress approved July 14, 1960 (Public Law 86-645, 74 Stat. 480, Title II, the Flood Control Act of 1960 ), will be furnished by the district in connection with the project for flood control adopted and authorized in Section 12719.

(Added by Stats. 1962, 1st Ex. Sess., Ch. 41.)



12721

The Riverside County Flood Control and Water Conservation District, in conjunction with the Department of the Army, shall execute the plans and projects referred to in Section 12719 and exercise all powers granted to it in the Riverside County Flood Control and Water Conservation District Act (Chapter 1122, Statutes of 1945), and the district may make such modifications or amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 (commencing with Section 12570) and 2 (commencing with Section 12639) of this part.

(Added by Stats. 1962, 1st Ex. Sess., Ch. 41.)



12721.5

(a) The project for flood control on the Santa Ana River at Norco Bluffs is adopted and authorized substantially in accordance with the final report of the Chief of Engineers of the United States Army Corps of Engineers dated December 23, 1996, as authorized by Section 101(b)(4) of the Water Resources Development Act of 1996 (P.L. 104-303), at an estimated cost to the state of the sum that may be appropriated for state cooperation by the Legislature, upon the recommendation and advice of the department.

(b) The Riverside County Flood Control and Water Conservation District shall give assurances satisfactory to the Secretary of the Army that the local cooperation required by the final report of the Chief of Engineers of the United States Army Corps of Engineers dated December 23, 1996, will be furnished by the district in connection with the project for flood control adopted and authorized in subdivision (a).

(c) The district, in conjunction with the Department of the Army, shall carry out the plans and project and may make modifications and amendments to the plans as may be necessary to carry out the plans for the purposes of Chapter 1 (commencing with Section 12570) and this chapter.

(Added by Stats. 2000, Ch. 1071, Sec. 20. Effective January 1, 2001.)



12721.7

(a) The project for habitat restoration at Gunnerson Pond is adopted and authorized substantially in accordance with the final project modification report of the Chief of Engineers of the United States Army Corps of Engineers dated October 1997, as authorized by Section 1135 of the Water Resources Development Act of 1986 (P.L. 99-662), and as previously authorized by Section 12750, at an estimated cost to the state of the sum that may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department, in an amount that may not exceed 60 percent of the nonfederal costs of the project. The department may pay 50 percent of the nonfederal capital costs of the recreation and fish and wildlife enhancement features of the project.

(b) The Riverside County Flood Control and Water Conservation District shall give assurances satisfactory to the Secretary of the Army that the local cooperation required by the project modification report of the Chief of Engineers of the United States Army Corps of Engineers dated October 1997 will be furnished by the district in connection with the project adopted and authorized in subdivision (a).

(c) The district, in conjunction with the Department of the Army, shall carry out the plans and project and may make modifications and amendments to the plans as may be necessary to carry out the plans for the purposes of Chapter 1 (commencing with Section 12570) and this chapter.

(Added by Stats. 2000, Ch. 1071, Sec. 21. Effective January 1, 2001.)



12721.8

Any local entity, for the purposes of carrying out a project authorized by Sections 12661.2, 12670.7, 12670.8, 12670.14, 12670.20, 12684.2, 12706.3, 12721.5, and 12721.5, may use, whenever feasible, the services of the California Conservation Corps and certified local conservation corps.

(Added by Stats. 2000, Ch. 1071, Sec. 22. Effective January 1, 2001.)



12722

The project for flood protection on Alameda Creek in Alameda County is hereby adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in Senate Document Numbered 128, 87th Congress, 2d Session, as authorized by act of Congress approved October 23, 1962, Public Law 87-874, 87th Congress, 2d Session, 76 Stat. 1173, at an estimated cost to the State of two million four hundred thousand dollars ($2,400,000).

(Added by Stats. 1963, Ch. 468.)



12723

The Alameda County Flood Control and Water Conservation District shall give assurances satisfactory to the Secretary of the Army that the local co-operation, required by the act of Congress approved October 23, 1962 (Public Law 87-874, 76 Stat. 1173), will be furnished by the district in connection with the plan of flood control adopted and authorized by Section 12722.

(Added by Stats. 1963, Ch. 468.)



12724

The Alameda County Flood Control and Water Conservation District, in conjunction with the Department of the Army, shall execute the plans and project referred to in Section 12722 and exercise all powers granted to it in the Alameda County Flood Control and Water Conservation District Act, and the district may make such modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 (commencing with Section 12570) and 2 (commencing with Section 12639) of this part.

(Added by Stats. 1963, Ch. 468.)



12725

The project for Russian River, Dry Creek, California is hereby adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in Senate Document Numbered 128, 87th Congress, 2d Session, as authorized by act of Congress approved October 23, 1962, Public Law 87-874, 87th Congress, 2d Session, 76 Stat. 1173, at an estimated cost to the State of such sum as may be appropriated for state co-operation by the Legislature upon the recommendation and advice of the department, when funds for carrying out said project are appropriated by Congress.

(Added by Stats. 1963, Ch. 2056.)



12726

The Sonoma County Flood Control and Water Conservation District shall give assurances satisfactory to the Secretary of the Army that the local co-operation, required by the act of Congress approved October 23, 1962 (Public Law 87-874, 76 Stat. 1173), will be furnished by the district in connection with the plan of flood control adopted and authorized by Section 12725.

(Added by Stats. 1963, Ch. 2056.)



12727

The Sonoma County Flood Control and Water Conservation District, in conjunction with the Department of the Army, shall execute the plans and project referred to in Section 12725 and exercise all powers granted to it in the Sonoma County Flood Control and Water Conservation Act, and the district may make such modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 (commencing with Section 12570) and 2 (commencing with Section 12639) of this part.

(Added by Stats. 1963, Ch. 2056.)



12727.1

The project for flood control on Sonoma Creek in Sonoma County is hereby adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 224, 89th Congress, as adopted and authorized by the Act of Congress approved October 27, 1965 (Public Law 89-298, 79 Stat. 1073, Title II, the Flood Control Act of 1965), at an estimated cost to the state of such sum as may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department. This authorization shall not be deemed to confer preference on this project over the needs of other statewide programs in appropriations of available funds.

(Added by Stats. 1969, Ch. 1038.)



12727.2

The Sonoma County Flood Control and Water Conservation District shall give assurances satisfactory to the Secretary of the Army that the local cooperation, required by the Act of Congress approved October 27, 1965 (Public Law 89-298, 79 Stat. 1073, Title II, the Flood Control Act of 1965), will be furnished by the district in connection with the project for flood control adopted and authorized in Section 12727.1.

(Added by Stats. 1969, Ch. 1038.)



12727.3

The Sonoma County Flood Control and Water Conservation District, in conjunction with the Department of the Army, shall execute the plans and projects referred to in Section 12727.1, and may make modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 (commencing with Section 12570) and 2 (commencing with Section 12639) of this part.

(Added by Stats. 1969, Ch. 1038.)



12728

The project for flood protection on Redwood Creek in Humboldt County is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 497, 87th Congress, as authorized by Act of Congress approved October 23, 1962 (Public Law 87-874, 76 Stat. 1173, Title II, the Flood Control Act of 1962 ), at such estimated cost to the state as may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department.

(Added by Stats. 1965, Ch. 405.)



12729

The County of Humboldt shall give assurances satisfactory to the Secretary of the Army that the local cooperation, required by the Act of Congress approved October 23, 1962 (Public Law 87-874, 76 Stat. 1173, Title II, the Flood Control Act of 1962 ), will be furnished by the county in connection with the project for flood protection adopted and authorized in Section 12728.

(Added by Stats. 1965, Ch. 405.)



12730

The County of Humboldt, in conjunction with the Department of the Army, shall execute the plans and projects referred to in Section 12728, and may make modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 (commencing with Section 12570) and 2 (commencing with Section 12639) of this part.

(Added by Stats. 1965, Ch. 405.)



12731

The project for flood control construction of debris basins and channel clearing in the Santa Barbara, California, area as authorized by Public Law 88-635, 78 Stat. 1023, is adopted and authorized at such cost to the state as may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department.

(Added by Stats. 1965, Ch. 300.)



12732

The County of Santa Barbara shall give assurances satisfactory to the Secretary of the Army that the local cooperation, required by Section 2 of the Flood Control Act of 1938 (Public Law 761-75th Congress), will be furnished by the county in connection with the project for flood protection adopted and authorized in Section 12731.

(Added by Stats. 1965, Ch. 300.)



12733

The County of Santa Barbara, in conjunction with the Department of the Army, shall execute the plans and projects referred to in Section 12731, and may make modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 (commencing with Section 12570) and 2 (commencing with Section 12639) of this part.

(Added by Stats. 1965, Ch. 300.)



12734

The project for Corte Madera Creek, Marin County, California, is hereby adopted and authorized substantially in accordance with the recommendations of the Secretary of the Army and the Chief of Engineers in House Document Numbered 545, 87th Congress, 2nd Session, as authorized by act of Congress approved October 23, 1962, Public Law 87-874, 87th Congress, 2nd Session, 76 Stat. 1173, at an estimated cost to the state of such sum as may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department, when funds for carrying out said project are appropriated by Congress; provided, that the requirement that local interests shall contribute in cash 3 percent of the federal construction costs of the Ross Valley unit is for payment of a local benefit, and such cost shall not be payable or reimbursable by the state.

(Added by Stats. 1965, Ch. 1388.)



12735

The Marin County Flood Control and Water Conservation District shall give assurances satisfactory to the Secretary of the Army that the local cooperation, required by the act of Congress approved October 23, 1962 (Public Law 87-874, 76 Stat. 1173), will be furnished by the district in connection with the plan of flood control adopted and authorized by Section 12734.

(Added by Stats. 1965, Ch. 1388.)



12736

The Marin County Flood Control and Water Conservation District, in conjunction with the Department of the Army, shall execute the plans and project referred to in Section 12734 and exercise all powers granted to it in the Marin County Flood Control and Water Conservation Act, and the district may make such modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 (commencing with Section 12570) and 2 (commencing with Section 12639) of this part.

(Added by Stats. 1965, Ch. 1388.)



12737

The project for flood protection on the Klamath River at and in the vicinity of Klamath, California, is hereby adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 478, 89th Congress, as authorized by the Flood Control Act of 1966 (Title II of the act approved November 7, 1966, Public Law 89-789, 80 Stat. 1405), at an estimated cost to the state of such sum as may be appropriated, from time to time, for state cooperation by the Legislature upon the recommendation and advice of the department, to be available for expenditure as funds for carrying out said project are appropriated by Congress. Lands, easements, and rights-of-way for this project may include lands for the relocation site of the town of Klamath.

(Added by Stats. 1967, Ch. 183.)



12738

The County of Del Norte shall give assurances satisfactory to the Secretary of the Army that the local cooperation required by the Flood Control Act of 1966 (Public Law 89-789, 80 Stat. 1405), will be furnished by the county in connection with the plan for flood control purposes adopted and authorized in Section 12737.

(Added by Stats. 1967, Ch. 183.)



12739

The County of Del Norte, in conjunction with the Department of the Army, shall execute the plans and projects referred to in Section 12737, and may make such modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 (commencing with Section 12570) and 2 (commencing with Section 12639) of this part. The county may acquire lands, easements, and rights-of-way for the project, including those required for the relocated site of the town of Klamath.

(Added by Stats. 1967, Ch. 183.)



12740

The project for flood protection for the Lakeport Reservoir on Scott Creek in Lake County is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document 259, 89th Congress, and adopted and authorized by the Act of Congress approved October 27, 1965 (Public Law 89-298, 79 Stat. 1083, Title II, the Flood Control Act of 1965), at such estimated cost to the state as may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department. This authorization shall not be deemed to confer preference on this project over the needs of other statewide programs in appropriations of available funds.

(Added by Stats. 1967, Ch. 1291.)



12741

The Lake County Watershed Protection District shall give assurances satisfactory to the Secretary of the Army that the local cooperation, required by the Act of Congress approved October 27, 1965 (Public Law 89-298, 79 Stat. 1083, Title II, the Flood Control Act of 1965), will be furnished by the district in connection with the project for flood protection adopted and authorized in Section 12740.

(Amended by Stats. 2004, Ch. 108, Sec. 2. Effective January 1, 2005.)



12742

The Lake County Watershed Protection District, in conjunction with the Department of the Army, shall execute the plans and projects referred to in Section 12740, and may make modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 (commencing with Section 12570) and 2 (commencing with Section 12639) of this part.

(Amended by Stats. 2004, Ch. 108, Sec. 3. Effective January 1, 2005.)



12743

The project for flood protection on San Diego River (Mission Valley), California, is hereby adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 212, 89th Congress, as authorized by the Flood Control Act of 1965 (Title II of the Act approved October 27, 1965, Public Law 89-298, 79 Stat. 1073, 1084), at such estimated cost to the state as may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department. This authorization shall not be deemed to confer preference on this project over the needs of other statewide programs in appropriations of available funds.

(Added by Stats. 1968, Ch. 360.)



12743.1

The City of San Diego shall give assurances satisfactory to the Secretary of the Army that the local cooperation required by the act approved October 27, 1965, (Public Law 89-298, 79 Stat. 1073, Title II, the Flood Control Act of 1965), will be furnished by the city in connection with the project for flood protection adopted and authorized in Section 12743.

(Added by Stats. 1968, Ch. 360.)



12743.2

The City of San Diego, in conjunction with the Department of the Army, shall execute the plans and projects referred to in Section 12743, and may make modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 (commencing with Section 12570) and 2 (commencing with Section 12639) of this part.

(Added by Stats. 1968, Ch. 360.)



12744

The project for flood protection on the Tijuana River in California is hereby adopted and authorized substantially in accordance with the Report on an International Flood Control Project, Tijuana River Basin , prepared by the United States Section, International Boundary and Water Commission, United States and Mexico, and as authorized by the act approved October 10, 1966, Public Law 89-640, 80 Stat. 884, at such estimated cost to the state as may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department; provided, that the requirement that local interests pay a portion of the construction costs, based upon land enhancement, is for payment of local benefits not related to flood control, and shall not be payable or reimbursable by the state. This authorization shall not be deemed to confer preference on this project over the needs of other statewide programs in appropriations of available funds.

(Added by Stats. 1968, Ch. 533.)



12744.1

The City of San Diego shall give assurances satisfactory to the United States that the local cooperation required by federal legislation in connection with the project for flood protection adopted and authorized in Section 12744 will be furnished by the city.

(Added by Stats. 1968, Ch. 533.)



12744.2

The City of San Diego, in conjunction with the Department of the Army, shall execute the plans and projects referred to in Section 12744, and may make modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 (commencing with Section 12570) and 2 (commencing with Section 12639) of this part.

(Added by Stats. 1968, Ch. 533.)



12745

The project for flood protection on the Sweetwater River in the County of San Diego is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 148, 90th Congress, Second Session, at such estimated cost to the state as may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department. This authorization shall not be deemed to confer preference on this project over the needs of the other statewide programs in appropriations of available funds.

(Added by Stats. 1968, Ch. 1038.)



12745.1

With respect to the project authorized by Section 12745, the County of San Diego may acquire the lands, easements and rights-of-way for said project even though the project has not been authorized by the Congress. In the event said lands, easements, and rights-of-way for said project are acquired by the county in cooperation with the State Department of Public Works along with the lands, easements, and rights-of-way acquired by said department for state highway purposes, the County of San Diego may make application to the Department of Water Resources for reimbursement pursuant to Section 12829, and reimbursement for the costs of such lands, easements, and rights-of-way for the project may be paid after the Congress has appropriated funds for the construction of the project. Prior to the acquisition of any lands, easements, or rights-of-way for the project, the County of San Diego shall execute an agreement with the department under which it agrees to hold the state harmless from damages due from the construction, operation, or maintenance of the project.

(Added by Stats. 1968, Ch. 1038.)



12746

The project for flood protection on Tahquitz Creek in California is hereby adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 223, 89th Congress, as authorized by the Flood Control Act of 1965 (Title II of the act approved October 27, 1965, Public Law 89-298, 79 Stat. 1073, 1084), at such estimated cost to the state as may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department; provided, that the requirement that local interests pay a portion of the construction costs, based upon land enhancement, is for payment of local benefits not related to flood control, and shall not be payable or reimbursable by the state. This authorization shall not be deemed to confer preference on this project over the needs of other statewide programs in appropriations of available funds.

(Added by Stats. 1968, Ch. 360.)



12746.1

The Riverside County Flood Control and Water Conservation District shall give assurances satisfactory to the United States that the local cooperation required by federal legislation in connection with the project for flood protection adopted and authorized in Section 12746 will be furnished by the district.

(Added by Stats. 1968, Ch. 360.)



12746.2

The Riverside County Flood Control and Water Conservation District, in conjunction with the Department of the Army, shall execute the plans and projects referred to in Section 12746, and may make modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 (commencing with Section 12570) and 2 (commencing with Section 12639) of this part.

(Added by Stats. 1968, Ch. 360.)



12747

The plan of improvement for flood control and other purposes on Cucamonga Creek in San Bernardino County is hereby adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 323, 90th Congress, as adopted and authorized by the Act of Congress approved August 13, 1968 (Public Law 90-483, the Flood Control Act of 1968 ), at an estimated cost to the state of such sum as may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department. This authorization shall not be deemed to confer preference on this project over the needs of other statewide programs in appropriation of available funds.

(Added by Stats. 1969, Ch. 1456.)



12747.1

The San Bernardino County Flood Control District shall give assurances satisfactory to the Secretary of the Army that the local cooperation, required by the Act of Congress approved August 13, 1968 (Public Law 90-483, the Flood Control Act of 1968 ), will be furnished by the district in connection with the plan of improvement for flood control adopted and authorized in Section 12747.

(Added by Stats. 1969, Ch. 1456.)



12747.2

The San Bernardino County Flood Control District, in conjunction with the Department of the Army, shall execute the plan of improvement for flood control referred to in Section 12747 and exercise all powers granted to it in the San Bernardino County Flood Control Act (Chapter 73, Statutes of 1939), and the district may make such modifications or amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 (commencing with Section 12570) and 2 (commencing with Section 12639) of this part.

(Added by Stats. 1969, Ch. 1456.)



12748

The plan of improvement for flood control and other purposes on the Napa River in Napa County is hereby adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers in House Document Numbered 222, 89th Congress, as adopted and authorized by the Act of Congress approved October 27, 1965 (Public Law 89-298, the Flood Control Act of 1965 ), as modified by data in the General Design Memorandum transmitted December 8, 1970, by the District Engineer, San Francisco District, Corps of Engineers, to the Director of Water Resources, at an estimated cost to the state of such sum as may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department. This authorization shall not be deemed to confer preference on this project over the needs of other statewide programs in appropriation of available funds.

The state payments on the Napa River Flood Control Project shall be 75 percent of the costs of lands and rights or interests in lands whereon channel improvements and channel rectifications are located, and of lands, rights, or interests in lands necessary in connection with the construction, operation, or maintenance of such channel improvements or rectifications, including those necessary for flowage purposes, spoil areas, borrow pits, or for access roads, and shall be 90 percent of the costs of the relocation, reconstruction, or replacement of existing improvements, structures, or utilities rendered necessary by the project.

The local agency payments on the Napa River Flood Control Project shall be 25 percent of the costs of lands and rights or interests in lands whereon channel improvements and channel rectifications are located, and of lands, rights, or interests in lands necessary in connection with the construction, operation, or maintenance of such channel improvements or rectifications, including those necessary for flowage purposes, spoil areas, borrow pits or for access roads, and shall be 10 percent of the costs of the relocation, reconstruction, or replacement of existing improvements, structures, or utilities rendered necessary by the project.

The local agency may receive credit against its share of the costs of lands, easements, and rights-of-way for lands required for the project which were acquired not more than five years prior to federal authorization of the project. The amount of this credit shall be determined by the department by applying the 75 percent representing the state portion of the costs of lands, easements, and rights-of-way to the actual costs of the local agency in the case of acquisition by purchase or condemnation, and to the fair market value at the time of title transfer in the case of acquisition free of charge. The department is authorized to loan the local agency the funds necessary to pay such local portion of the costs of lands, easements, and rights-of-way less any credit for acquired lands granted to the local agency by the department. Such loans may not exceed a period of 10 years and the rate of interest on such loans shall be the current rate for the state s Pooled Money Investment Account. Such loans shall be repaid in annual installments beginning one year after the loan is made. Annual loan payments may be deducted from the state s annual tax subvention to the local agency, if any. In the event that the local agency does not receive tax subventions from the state adequate to make the loan payment and becomes in default on the loan payments, the local agency, notwithstanding any other provisions of any statute limiting its tax ceiling, shall levy sufficient taxes to repay the loan. Notwithstanding any other provisions of law, the local agency is authorized to accept the loans authorized pursuant to this section.

(Added by Stats. 1973, Ch. 921.)



12748.1

The Napa County Flood Control and Water Conservation District shall give assurances satisfactory to the Secretary of the Army that the local cooperation, required by the Act of Congress approved October 27, 1965 (Public Law 89-298, the Flood Control Act of 1965 ), will be furnished by the district in connection with the plan of improvement for flood control adopted and authorized in Section 12748.

(Added by Stats. 1973, Ch. 921.)



12748.2

The Napa County Flood Control and Water Conservation District, in conjunction with the Department of the Army, shall execute the plan of improvement for flood control referred to in Section 12748 and exercise all powers granted to it in the Napa County Flood Control and Water Conservation District Act (Chapter 1449, Statutes of 1951), and the district may make such modifications or amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 (commencing with Section 12570) and 2 (commencing with Section 12639) of this part.

(Added by Stats. 1973, Ch. 921.)



12748.3

(a) The state may provide funds in accordance with Section 12585.7 to the City of St. Helena, or to local agencies in the County of Napa, for the project for flood control on the Napa River in the County of Napa authorized by Section 5054 of the federal Water Resources Development Act of 2007 (Public Law 110-114), as follows:

(1) At an estimated cost to the state of the sum that may be appropriated for state cooperation by the Legislature upon the recommendations and advice of the department.

(2) Upon a specific written determination by the department that the project meets the requirements of Section 12582.7.

(b) The state assumes no liability for damages that may result from the project by either of the following:

(1) Authorizing the provision of funds in accordance with this section.

(2) The appropriation by the Legislature of these funds upon the recommendations and advice of the department.

(c) A county or local agency may receive the funds only if it enters into an agreement with the department pursuant to which the city or local agency agrees to indemnify and hold and save harmless the state, its officers, agents, and employees for any and all liability for damages that may result from the project.

(d) For the purposes of this section, liability for damages includes, but is not limited to, liability for damages relating to the construction or operation of the project or the failure of the project to operate as intended.

(Added by Stats. 2008, Ch. 632, Sec. 1. Effective January 1, 2009.)



12748.5

The project for flood control construction of debris basins and channel clearing in the Santa Barbara, California, area as authorized by Public Law 92-184 (85 Stat. 627) is adopted and authorized at such cost to the state as may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department. Eligible costs incurred by the Santa Barbara County Flood Control and Water Conservation District subsequent to November 1, 1971, are hereby declared eligible for state reimbursement in accordance with the following criteria:

(a) The state shall pay 75 percent of the costs of lands, easements, and rights-of-way apportioned to the benefits resulting from the reduction of flood damage.

(b) The district shall pay 25 percent of the costs of lands, easements, and rights-of-way apportioned to the benefits resulting from the reduction of flood damage and all of the costs of lands, easements, and rights-of-way apportioned to the benefits resulting from increased or higher utilization of land.

(Added by Stats. 1972, Ch. 627.)



12748.6

The Santa Barbara County Flood Control and Water Conservation District shall give assurances satisfactory to the Secretary of the Army that local cooperation, required by Section 3 of the Flood Control Act of 1936 (Public Law 738 74th Congress), as amended by Section 2 of the Flood Control Act of 1938 (Public Law 761 75th Congress), will be furnished by the district in connection with the project for flood protection adopted and authorized in Section 12748.5.

(Added by Stats. 1972, Ch. 627.)



12748.7

The Santa Barbara County Flood Control and Water Conservation District, in conjunction with the Department of the Army, shall execute the plans and projects referred to in Section 12748.5, and may make modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 (commencing with Section 12570) and 2 (commencing with Section 12639) of this part.

(Added by Stats. 1972, Ch. 627.)



12749

The project for flood protection on Wildcat and San Pablo Creeks in Contra Costa County is adopted and authorized substantially in accordance with the recommendations of the Secretary of the Army and the Chief of Engineers in House Document Numbered 94-511, 94th Congress, Second Session, as authorized by the Senate Committee on Public Works Resolution adopted June 15, 1976, and the House Committee on Public Works and Transportaiton Resolution adopted June 9, 1976, Docket number 201-70, pursuant to the provisions of Section 201 of Public Law 89-298, 89th Congress (79 Stat 1073) at an estimated cost to the state of such sum as may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department.

The department is authorized to loan the local agency the funds necessary to pay the local portion of the costs of lands, easements and rights-of-way, less any credits for lands acquired prior to authorization. The department is authorized to pay 50 percent of the nonfederal capital costs of the recreation and fish and wildlife enhancement features of the project.

(Added by Stats. 1977, Ch. 440.)



12749.1

The Contra Costa County Flood Control and Water Conservation District shall give assurances satisfactory to the Secretary of the Army that the local cooperation, required by House Document Numbered 94-511, 94th Congress, Second Session, will be furnished by the district in connection with the project for flood control adopted and authorized in Section 12749.

(Added by Stats. 1977, Ch. 440.)



12749.2

The Contra Costa County Flood Control and Water Conservation District, in conjunction with the Department of the Army, shall execute the plans and project referred to in Section 12749 and may make modifications and amendments to the plans as may be necessary to execute them for the purpose of Chapters 1 (commencing with Section 12570) and 2 (commencing with Section 12639) of this part.

(Added by Stats. 1977, Ch. 440.)



12749.3

The project for flood control runoff retardation and soil erosion prevention in the watershed of the Hagador-Tin Mine-Kroonen Oak Street Channel, as authorized by Section 216 of the Flood Control Act of 1950, Public Law 81-516, 81st Congress, 2nd Session (64 Stat. 163), is adopted and authorized at such cost to the state as may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department.

(Added by Stats. 1978, Ch. 1081.)



12749.4

The Riverside County Flood Control and Water Conservation District shall give the necessary assurances that the local cooperation required by the United States on the project adopted and authorized in Section 12749.3 shall be furnished by the district. The district shall execute the project in conjunction with the Secretary of Agriculture and may make such modifications and amendments to the project as may be necessary to execute it for the purposes of Chapters 1 (commencing with Section 12570) and 2 (commencing with Section 12639) of this part.

(Added by Stats. 1978, Ch. 1081.)



12749.5

The project for flood protection on the San Luis Rey River in San Diego County is adopted and authorized substantially in accordance with the recommendations of the Secretary of the Army and the Chief of Engineers in Senate Document Numbered 91-106, 91st Congress, Second Session, as authorized by the Senate Committee on Public Works Resolution adopted December 17, 1970, and the House Committee on Public Works and Transportation Resolution adopted December 15, 1970, pursuant to the provisions of Section 201 of Public Law 89-298, 89th Congress (79 Stat. 1073) at an estimated cost to the state of the sum that may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department. The department may pay 50 percent of the nonfederal capital costs of the recreation and fish and wildlife enhancement features of the project.

(Added by Stats. 1984, Ch. 509, Sec. 1.)



12749.6

The City of Oceanside shall give assurances satisfactory to the Secretary of the Army that the local cooperation, required by Senate Document Numbered 91-106, 91st Congress, Second Session, will be furnished by the city in connection with the project for flood control adopted and authorized in Section 12749.5.

(Added by Stats. 1984, Ch. 509, Sec. 2.)



12749.7

The City of Oceanside, in conjunction with the Department of the Army, shall execute the plans and project referred to in Section 12749.5 and may make modifications and amendments to the plan as may be necessary to execute them for the purpose of Chapter 1 (commencing with Section 12570) and Chapter 2 (commencing with Section 12639).

(Added by Stats. 1984, Ch. 509, Sec. 3.)



12749.8

The project for flood protection measures on the Guadalupe River in Santa Clara County is adopted and authorized substantially in accordance with the plans and subject to the conditions of the Report of the Board of Engineers for Rivers and Harbors dated June 29, 1986, as authorized by Section 401(b) of the Water Resources Development Act of 1986 (Public Law 99-662), at an estimated cost to the state of the sum that may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department. The department may pay 50 percent of the nonfederal capital costs of the recreation and fish and wildlife enhancement features of the project.

(Added by Stats. 1987, Ch. 952, Sec. 1.)



12749.81

The Santa Clara Valley Water District shall give assurances satisfactory to the Secretary of the Army that local cooperation required by the Report of the Board of Engineers for Rivers and Harbors dated June 29, 1986, will be furnished by the district in connection with the project for flood control adopted and authorized in Section 12749.8.

(Added by Stats. 1987, Ch. 952, Sec. 2.)



12749.82

The Santa Clara Valley Water District, in conjunction with the Department of the Army, shall execute the plans and project referred to in Section 12749.8 and may make modifications and amendments to the plan as may be necessary to execute them for purposes of Chapter 1 (commencing with Section 12570) and this chapter.

(Added by Stats. 1987, Ch. 952, Sec. 3.)



12749.9

The project for flood protection measures on Coyote/Berryessa Creeks in Santa Clara County is adopted and authorized substantially in accordance with the recommendations of the Chief of Engineers, in the report dated February 7, 1989, as transmitted to Congress on December 5, 1989, with recommendations of the Secretary of the Army, at an estimated cost to the state of the sum that may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the department. Funds may be appropriated pursuant to this authorization only upon the act of Congress adopting and authorizing the project substantially in accordance with the Chief of Engineers report and recommendations of the Secretary of the Army. The department may pay 50 percent of the nonfederal capital costs of the recreation and fish and wildlife enhancement features of the project.

(Added by Stats. 1990, Ch. 589, Sec. 1.)



12749.91

The Santa Clara Valley Water District shall give assurances satisfactory to the Secretary of the Army that local cooperation required by the Water Resources Development Act of 1986 (P.L. 99-662) will be furnished by the district in connection with the project for flood control adopted and authorized in Section 12749.9.

(Added by Stats. 1990, Ch. 589, Sec. 2.)



12749.92

The Santa Clara Valley Water District in conjunction with the Department of the Army, shall execute the plans and project referred to in Section 12749.9 and make modifications and amendments to the plan as may be necessary to execute them for the purpose of Chapter 1 (commencing with Section 12570) and this chapter.

(Added by Stats. 1990, Ch. 589, Sec. 3.)



12749.93

(a) The Murrieta Creek Flood Control Project from Winchester Road downstream through the city of Temecula, is adopted and authorized substantially in accordance with Public Law 106-377, enacted on October 27, 2000, and Section 12585.7, at an estimated cost to the state of the sum that may be appropriated by the Legislature for state cooperation, upon the recommendation and advice of the department, and in accordance with Section 12847.

(b) The Riverside County Flood Control and Water Conservation District shall give assurances, satisfactory to the Secretary of the Army, that the local cooperation required by federal law will be furnished by the district in connection with the project for flood control adopted and authorized in subdivision (a).

(c) The district, in conjunction with the Department of the Army, shall carry out the plans and project and may make modifications and amendments to the plans as may be necessary to carry out the plans for the purposes of Chapter 1 (commencing with Section 12570) and this chapter.

(d) The Riverside County Flood Control and Water Conservation District shall enter into an agreement with the department pursuant to which the district agrees to indemnify and hold and save the state, its officers, agents, and employees harmless for any and all liability for damages that may arise out of the planning, design, construction, operation, maintenance, repair, and rehabilitation of the project.

(Added by Stats. 2003, Ch. 730, Sec. 2. Effective January 1, 2004.)



12749.94

(a) The recreation and fish and wildlife features of the Murrieta Creek Flood Control Project from Winchester Road upstream through the City of Murrieta to Tenaja Road are adopted and authorized for state participation pursuant to Section 12847; however, the state shall not provide financial assistance for the flood control features of the upstream reach pursuant to Chapter 1 (commencing with Section 12570) and this chapter.

(b) The Riverside County Flood Control and Water Conservation District shall give assurances satisfactory to the Secretary of the Army that the local cooperation required by federal law will be furnished by the district in connection with the project for flood control adopted and authorized in subdivision (a).

(c) The district, in conjunction with the Department of the Army, shall carry out the plans and project and may make modifications and amendments to the plans as may be necessary to carry out the plans for the purposes of Chapter 1 (commencing with Section 12570) and this chapter.

(d) The Riverside County Flood Control and Water Conservation District shall enter into an agreement with the department pursuant to which the district agrees to indemnify and hold and save the state, its officers, agents, and employees harmless for any and all liability for damages that may arise out of the planning, design, construction, operation, maintenance, repair, and rehabilitation of the project.

(Added by Stats. 2003, Ch. 730, Sec. 3. Effective January 1, 2004.)



12749.95

(a) (1) The project for flood control on the Whitewater River in Riverside County is adopted and authorized substantially in accordance with the congressional approval and the final report of the Chief of Engineers dated December 29, 2000, as authorized by Section 101(b)(10) of the Water Resources Development Act of 2000 (Public Law 106-541), at an estimated cost to the state of the sum that may be appropriated for state cooperation by statute, upon the recommendation and advice of the department.

(2) The authorization of the project is contingent upon the appropriation of funds in the annual Budget Act to pay for the state s share of costs associated with the project.

(b) The Coachella Valley Water District shall give assurances satisfactory to the Secretary of the Army that the local cooperation required by that final report will be furnished by the district in connection with the project for flood control adopted and authorized in subdivision (a).

(c) The Coachella Valley Water District, in conjunction with the Department of the Army, shall carry out the plans and project and may make modifications and amendments to the plans for the purposes of Chapter 1 (commencing with 12570) and this chapter.

(d) The Coachella Valley Water District shall enter into an agreement with the department pursuant to which the district agrees to indemnify and hold and save the state, its officers, agents, and employees harmless from any and all liability for damages that may arise out of the planning, design, construction, operation, maintenance, repair, and rehabilitation of the project.

(Added by Stats. 2001, Ch. 637, Sec. 1. Effective January 1, 2002.)



12749.97

Notwithstanding Sections 12749.93 and 12749.94, it is the intent of the Legislature that no funds be appropriated for state cooperation in the Murrieta Creek Flood Control Project before July 1, 2013.

(Added by renumbering Section 12749.95 (as added by Stats. 2003, Ch. 730) by Stats. 2004, Ch. 183, Sec. 359. Effective January 1, 2005.)



12749.98

(a) The state may provide subvention funds in accordance with Section 12585.7 to the County of Santa Barbara, or to local agencies in the county, for the project for flood damage reduction, Santa Barbara streams, Lower Mission Creek, California, authorized by Section 3034 of the Water Resources Development Act of 2007 (Public Law 110-114), that is substantially in accordance with the recommendations of the Chief of Engineers of the United States Army Corps of Engineers, as follows:

(1) At an estimated cost to the state of the sum that may be appropriated for state cooperation by the Legislature upon the recommendations and advice of the department.

(2) Upon a specific written determination by the department that the project meets the requirements of Section 12582.7.

(b) The state assumes no liability for damages that may result from the project by either of the following:

(1) Authorizing the provision of subvention funds in accordance with this section.

(2) The appropriation by the Legislature of these subvention funds upon the recommendations and advice of the department.

(c) A county or local agency may receive the subvention funds only if it enters into an agreement with the department pursuant to which the county or local agency agrees to indemnify and hold and save harmless the state, its officers, agents, and employees for any and all liability for damages that may result from the project.

(d) For the purposes of this section, liability for damages includes, but is not limited to, liability for damages relating to the construction or operation of the project or the failure of the project to operate as intended.

(Added by Stats. 2009, Ch. 195, Sec. 1. Effective January 1, 2010.)






ARTICLE 4. Small Flood Control Projects

12750

Small flood control projects not specifically authorized by Congress undertaken by the United States Corps of Engineers pursuant to Section 205 of the Flood Control Act of 1948 (Public Law 858, Eightieth Congress, Second Session, approved June 30, 1948), as amended, are hereby adopted and authorized at such estimated costs as may be appropriated for state cooperation by the Legislature upon the recommendation and advice of the Department of Water Resources.

(Added by Stats. 1957, Ch. 254.)



12750.1

The State shall pay the cost of lands, easements and rights-of-way for small flood control projects authorized by Section 12750 only if the department finds in its judgment that the benefits of the proposed works of improvement will exceed the costs thereof and that the project plan appears to be the most economical project plan, considering construction costs, lands, easements and rights-of-way costs, and costs of operation and maintenance.

(Added by Stats. 1959, Ch. 2092.)



12751

Any county, city, state agency or public district affected by a small flood control project referred to in Section 12750 shall give assurances satisfactory to the Secretary of the Army that the local cooperation required for such projects by Section 205 of the Flood Control Act of 1948, as amended, will be furnished by such local agency. Such agency, in conjunction with the Department of the Army, shall execute the project and may make such modifications and amendments to the plans as may be necessary to execute them for the purposes of Chapters 1 and 2 of this part.

(Added by Stats. 1957, Ch. 254.)









CHAPTER 3. Financing of Projects

ARTICLE 1. General Provisions

12800

This chapter shall be known and may be cited as The Flood Control Law of 1946.

(Amended by Stats. 1959, Ch. 1285.)



12801

As used in this chapter:

(a) Public agency means any state agency, county, city and county, city, or district of the State, except the department.

(b) Flood control project means any project heretofore or hereafter adopted and authorized by the Congress requiring local cooperation for flood control purposes.

(Amended by Stats. 1957, Ch. 1932.)



12802

In pursuance of the policy declared in Chapters 1 and 2 of this part, the Legislature finds a state interest in assuming the cost of cooperation by the State with the United States in the construction of flood control projects to the extent provided in Chapters 1 and 2 of this part.

(Added by Stats. 1953, Ch. 196.)



12803

The Legislature intends that from time to time by law allocations from the General Fund for flood control projects will be made to pay for the cost of all lands, easements, and rights-of-way necessary for the construction of flood control projects adopted and authorized by the Legislature prior to March 12, 1946, and also those adopted and authorized on or after that date by the Congress of the United States, recommended by the department, and approved by the Legislature, in the order in which the Congress makes available funds for their construction.

(Amended by Stats. 1959, Ch. 1285.)






ARTICLE 2. Extent and Method of Allocations

12825

When the United States makes funds available on or after March 12, 1946, for the construction of any flood control project either adopted and authorized by Chapters 1 and 2 of this part or by subsequent legislation, any public agency affected may request the department to investigate and report to the Legislature as to the date state funds should be allocated to pay the cost of cooperation by the State with the United States for the project and the estimated amount.

(Amended by Stats. 1957, Ch. 1932.)



12826

(a) No money appropriated for flood control projects shall be allocated for the purchase of lands, easements, and rights-of-way necessary for multiple purpose dams or reservoirs constructed by the United States, and authorized by the Legislature prior to January 1, 1987, except the projects on the Fresno and Merced County Stream Groups.

(b) For projects involving dams or reservoirs authorized by the Legislature after January 1, 1987, the state shall pay for the costs of the flood control components of the project as specified in Section 12585.5.

(Amended by Stats. 1988, Ch. 1251, Sec. 4.)



12827

As to projects other than those approved and authorized by the Legislature, the department shall make its determination in the manner provided by Chapters 1 and 2 of this part.

(Amended by Stats. 1957, Ch. 1932.)



12828

Except where the co-operation required by the United States in addition to the costs of all lands, easements, and rights-of-way, has been authorized to be assumed by the State prior to March 12, 1946, the department shall not reallocate the funds allocated to it, nor shall the Reclamation Board expend any funds appropriated directly to it, for acquisition of property rights or contributions to the United States, for any project for which the Reclamation Board is directed to give assurances to the United States unless and until a public agency other than the Reclamation Board has either assumed the obligations of maintenance and holding the United States harmless from damages due to the construction of works, directly with the United States, or has by binding agreement with the Reclamation Board agreed to assume such obligations and to hold the State and the Reclamation Board harmless from any claims therefor.

This section is not intended to prevent the expenditure of project funds by the Reclamation Board for planning and design engineering, title reports and appraisals, and other incidental expenses required in advance of actual acquisition of property rights.

(Amended by Stats. 1963, Ch. 520.)



12829

Money allocated to the department for flood control projects shall be reallocated to public agencies upon order of the department after application therefor has been made to it by such agencies showing the necessity, purpose and use to be made of the money or by the showing that such agencies have made necessary advances or incurred obligations for the purpose of expediting projects for which the allocation is made and giving such other information as the department may require. Expenditures of the reallocated sums shall be reported to the department as and when required by it. The reports shall give such information as it may require.

(Amended by Stats. 1959, Ch. 1285.)



12830

The department may refuse to make any order for the reallocation of any of the funds if the provisions of this chapter are violated.

(Amended by Stats. 2001, Ch. 745, Sec. 230.7. Effective October 12, 2001.)



12831

The department shall submit to the Controller all approved local agency claims for reimbursement allocations for flood control projects within 90 days of receipt of the claim.

(Added by Stats. 1984, Ch. 1378, Sec. 1. Effective September 26, 1984.)



12832

The Controller shall perform an audit of projects completed pursuant to this chapter within nine months after the claim is received by the department. If the Controller is unable to perform the audit within nine months after the claim is submitted by a local agency, the department shall pay at least 90 percent of the claim subject to completion of the audit by the Controller.

(Added by Stats. 1984, Ch. 1378, Sec. 2. Effective September 26, 1984.)









CHAPTER 3.5. Fish, Wildlife, and Recreation in Connection With Flood Control and Watershed Protection Projects

ARTICLE 1. State Policy

12840

Notwithstanding any other provisions of Chapter 2 (commencing with Section 12639) and Chapter 3 (commencing with Section 12800), the policy set forth in this chapter shall apply to watershed protection and flood prevention projects under Chapter 4 (commencing with Section 12850), to small watershed projects approved by the State Conservationist of the United States Department of Agriculture, to small flood control projects authorized by Section 12750, and to flood control projects authorized by Congress and adopted and authorized by the Legislature pursuant to Chapter 2 (commencing with Section 12639). It is not the intent of this chapter to affect the responsibility for the maintenance and operation of those projects pursuant to the applicable provisions of law.

(Amended by Stats. 1988, Ch. 1251, Sec. 5.)



12841

The Legislature finds and declares that in order to protect the general health and welfare of the public it is necessary to provide for the preservation and enhancement of the state s fish and wildlife resources in connection with flood control and watershed protection projects and to realize the full potential of such projects to provide recreational opportunities to the general public.

The Legislature further finds and declares that in order to enhance the general public health and welfare it is necessary that all flood control and watershed protection projects be designed, constructed, and operated so as to realize their full potential for the enhancement of the state s fish and wildlife resources and to provide recreational opportunities to the general public. The Legislature further finds and declares that the realization of fish and wildlife enhancement opportunities and the provision of recreational opportunities is of benefit to all of the people of California and that a portion of the costs of realizing these benefits from federal flood control and watershed protection projects should be borne by them.

The Legislature further finds and declares that fish and wildlife enhancement and recreational development should be among the purposes of all federal flood control and watershed protection projects and that opportunities to attain these benefits should be realized concurrently with the realization of benefits from other project purposes.

(Added by Stats. 1973, Ch. 537.)



12842

The Legislature further finds and declares that it is the intent of the Legislature that the planning and construction of all flood control and watershed protection projects shall include such features as may be determined to be necessary and desirable to preserve and enhance the state s fish and wildlife resources and to achieve the full utilization of such projects for recreational purposes consistent with the construction and operation of such projects to protect life and property.

(Added by Stats. 1973, Ch. 537.)






ARTICLE 2. Responsibilities of State Agencies

12843

In order to achieve the goals set forth in this chapter, all state agencies exercising resource management responsibilities shall review reconnaissance and feasibility reports submitted for state review and comment by federal agencies relating to any project or project feature affecting their responsibilities and shall submit their comments in accordance with the requirements of federal and state law and this chapter.

(Added by Stats. 1973, Ch. 537.)



12844

In order to guide state agencies in their review of proposed flood control and watershed protection projects, it is the intent of the Legislature that recreational purposes shall include, but be not limited to, those recreational activities normally and usually associated with the out-of-doors which make project land and water areas available for use by the general public and are consistent with the operation of the project for other purposes.

(Added by Stats. 1973, Ch. 537.)



12845

In order to realize the full potential of such projects for fish and wildlife enhancement and for recreational development, state agencies having resource management responsibilities affected by the project are authorized to cooperate with federal and local sponsoring agencies through all stages of the project formulation and planning process, and to develop such data as, in their judgment, may be necessary to carry out the intent and purpose of this chapter. Such physical features as may be necessary to permit full public utilization of the completed project for recreational purposes shall be constructed and such lands as may be necessary for recreational purposes and for fish and wildlife enhancement shall be acquired at the same time and in the same manner as lands for other project purposes.

(Added by Stats. 1973, Ch. 537.)



12846

The Department of Fish and Game shall be responsible for the management of all fish and wildlife resources at any project subject to the provisions of this chapter.

(Amended by Stats. 1973, Ch. 920.)






ARTICLE 3. State Financial Assistance

12847

Where recreation and fish and wildlife enhancement features are contained in a flood control or watershed protection project, and where such payment is specifically authorized by the Legislature, the state shall pay 50 percent of the nonfederal capital costs of the recreation and fish and wildlife enhancement features of the project; provided, however, if the project is subject to the provisions of Public Law 89-72, the state may cooperate in the attainment of such benefits in accordance with the provisions of subdivision (c) of Section 5094.3 of the Public Resources Code.

The department or the Reclamation Board, as to projects under their respective jurisdictions, shall obtain assurances from the local agency sponsoring the project guaranteeing public access to project land and water areas prior to state participation in any costs pursuant to this chapter.

(Added by Stats. 1973, Ch. 537.)



12848

The Legislature hereby declares that there shall be included in the budget of the department for flood control subventions or for direct acquisitions by the state for each fiscal year an appropriation of funds from the General Fund in an amount sufficient to pay all costs required by this chapter.

(Added by Stats. 1973, Ch. 537.)






ARTICLE 4. Powers and Duties of Local Agencies

12849

Any local agency sponsoring a project subject to the provisions of this chapter is hereby authorized to design, construct, operate, and maintain public recreational facilities at such project and shall have such powers as may be necessary or convenient to carry out the provisions of this chapter. Local sponsoring agencies are authorized to contract with the United States, the State of California, and with other local agencies or entities in order to realize the full potential of flood control and watershed protection projects for recreational development and for fish and wildlife enhancement.

(Added by Stats. 1973, Ch. 537.)









CHAPTER 4. Watershed Protection Flood Prevention Projects

ARTICLE 1. Short Title

12850

Chapter 4 of this part shall be known and may be cited as The California Watershed Protection and Flood Prevention Law.

(Added by Stats. 1955, Ch. 1886.)






ARTICLE 2. Definitions

12851

The definitions in this article govern the contruction of this chapter.

(Added by Stats. 1955, Ch. 1886.)



12853

Lands, easements and rights of way includes lands and rights or interests in lands whereon channel improvements and channel rectifications, debris dams and water retarding structures are located; lands, rights, or interests in lands necessary in connection with the construction, operation, or maintenance of such channel improvements and rectifications, debris dams and water retarding structures, including those necessary for flooding and flowage purposes, debris basins, spoil areas, borrow pits, or for access roads; and including the cost of the relocation, reconstruction, or replacement of existing improvements, structures, or utilities rendered necessary by such channel improvements and rectifications, debris dams and water retarding structures.

(Added by Stats. 1955, Ch. 1886.)



12854

Local organizations means any county, city, state agency or public district.

(Added by Stats. 1955, Ch. 1886.)






ARTICLE 3. Declaration of Policy

12860

It is hereby declared that the people of the State have a primary interest in the control and conservation of floodwaters and the prevention of erosion, sediment damages and other damages by floodwaters in the watersheds of the rivers and streams of this State.

(Added by Stats. 1955, Ch. 1886.)



12861

It is hereby declared that recurrent floods on rivers and streams of this State, causing loss of life and damage to property, disruption of commerce, interruption of transportation and communications, and wasting of water, are detrimental to the peace, health, safety and welfare of the people of the State. The control and prevention of such floods and the loss and damage caused thereby and the conservation and protection of the State s land and water resources are proper functions and activities of the State, in cooperation with counties, cities, state agencies and public districts, and in cooperation with the United States, or any of its departments or agencies.

(Added by Stats. 1955, Ch. 1886.)






ARTICLE 4. Declaration of Intent

12865

It is the intention of the Legislature that it will be the policy of the State to pay the costs of local cooperation required by acts of Congress for the following types of watershed projects:

(a) Pilot plant or experimental projects in this State, whether commenced prior to the effective date of this chapter or not, authorized by the Department of Agriculture Appropriation Act for the fiscal year ending June 30, 1954 (Chapter 251, Public Law 156, Eighty-third Congress, First Session, approved July 28, 1953) to be carried out pursuant to Public Law 46, Seventy-fourth Congress.

(b) Any project in this State undertaken, whether prior to the effective date of this chapter or not, pursuant to the Watershed Protection and Flood Prevention Act (Public Law 566, Chapter 656, Eighty-third Congress, Second Session).

(Added by Stats. 1955, Ch. 1886.)



12866

The costs of local cooperation which the State will assume pursuant to Section 12865 shall be limited to the costs of lands, easements and rights of way.

(Added by Stats. 1955, Ch. 1886.)



12866.1

It is also declared to be the policy of the state that the state shall not provide financial assistance for relocation, reconstruction, or replacement of existing improvements, structures, or utilities for which the owner has no legal right to be compensated for such relocation, reconstruction or replacement.

(Added by Stats. 1973, Ch. 893.)



12866.2

Notwithstanding any other provisions of this chapter, the following policy shall apply to projects approved by the appropriate committees of the Congress and by the Department of Agriculture after November 10, 1969:

(a) The state shall pay 75 percent of the costs of lands and rights or interests in lands whereon channel improvements and channel rectifications, debris dams and water-retarding structures are located and of lands, rights, or interests in lands necessary in connection with the construction, operation, or maintenance of such channel improvements and rectifications, debris dams and water-retarding structures, including those necessary for flowage purposes, spoil areas, borrow pits, or for access roads, apportioned to the benefits resulting from the reduction of flood damage.

(b) The local agency shall pay 25 percent of the costs of lands and rights or interests in lands whereon channel improvements and channel rectifications, debris dams and water-retarding structures are located and of lands, rights, or interests in lands necessary in connection with the construction, operation, or maintenance of such channel improvements or rectifications, debris dams and water-retarding structures, including those necessary for flowage purposes, spoil areas, borrow pits, or for access roads, apportioned to the benefits resulting from the reduction of flood damage and all of such costs apportioned to the benefits resulting from increased or higher utilization of land.

(c) The state shall pay 90 percent of the costs of the relocation, reconstruction, or replacement of existing improvements, structures, or utilities rendered necessary by the project, apportioned to the benefits resulting from the reduction of flood damage.

(d) The local agency shall pay 10 percent of the costs of the relocation, reconstruction, or replacement of existing improvements, structures, or utilities rendered necessary by the project, apportioned to the benefits resulting from the reduction of flood damage and all of such costs apportioned to the benefits resulting from increased or higher utilization of land.

(e) The state s portion of the costs under subdivisions (a) and (c) shall be determined by the department at or prior to the time the report recommending federal authorization is submitted to the Congress. In the case of projects already having federal authorization, the state s portion of such costs shall be determined by the department at the time state authorization is sought by the local agency. The state s portion shall not be changed unless there are major project changes made in the plan of improvement, in which case the department, prior to the next appropriation of state funds for the project, shall review the project and make such new determinations as it deems justified by the project changes.

(f) When a project approved prior to November 10, 1969, is so modified that it becomes subject to the provisions of Section 12873, the policy described in this section shall be applied to any portion of the modified project which the department determines to be beyond the scope of the originally authorized project.

(Amended by Stats. 1974, Ch. 1054.)



12866.3

The local agency may receive credit against its share of the costs of lands, easements, and rights-of-way as determined in subdivisions (b) and (d) of Section 12866.2 for lands required for the project which were acquired not more than five years prior to federal authorization of the project. The amount of this credit shall be determined by the department by applying the percentage representing the state portion of the costs of lands, easements, and rights-of-way as determined in subdivision (a) of Section 12866.2 to the actual costs of the local agency in the case of acquisition by purchase or condemnation, and to the fair market value at the time the title is transferred in the case of acquisition free of charge.

(Amended by Stats. 1974, Ch. 1054.)



12866.4

Whenever specifically authorized by the Legislature, the department may lend the local agency the funds necessary to pay the local portion of the costs of lands, easements, and rights-of-way determined in subdivisions (b) and (d) of Section 12866.2, less any credit for previously acquired lands determined under Section 12866.3. The state loan may not exceed a period of 10 years and the rate of interest on the loan shall be the current rate for the state s Pooled Money Investment Account. The loan shall be repaid in annual installments beginning one year after the loan is made. The annual loan payment shall be deducted from the state s annual tax subvention to the local agency, if any. In the event that the local agency does not receive tax subventions from the state adequate to make the loan payment and becomes in default of the loan payments, the local agency, notwithstanding any other provisions of any statute limiting its tax ceiling, shall levy sufficient taxes to repay the loan. Notwithstanding any other provisions of law, any local agency authorized to participate in the construction of watershed protection projects is authorized to accept the loans authorized pursuant to this section.

(Amended by Stats. 1974, Ch. 1054.)



12867

The State shall pay the costs of lands, easements and rights of way for projects described in subsection (a) of Section 12865 only if, or to the extent that:

(a) The Secretary of Agriculture and local organizations have agreed on a plan for works of improvement pursuant to the authorization made by the Department of Agriculture Appropriation Act for the fiscal year ending June 30, 1954.

(b) Local organizations have given assurances as required by the Secretary of Agriculture relative to local participation.

(c) The department finds in its judgment that the benefits of the proposed works of improvement for an entire project or for a portion or portions thereof which constitute complete and usable independent units will reasonably exceed the costs of the entire project or of such portion or portions thereof. Cost figures based upon a reconnaissance-type survey may be used for such purpose providing the department finds that all elements of cost reasonably appear to be included and the cost figures appear reasonably accurate for the purpose of supporting a finding that total costs will be less than the total benefits for an entire project or for such portion or portions thereof that may be under consideration.

(d) The department recommends to the Legislature that an appropriation of funds be made for the entire project or for such portion or portions thereof as constitute complete and usable independent units for reallocation for payment of the costs of lands, easements and rights of way which it finds have already been incurred or which it is anticipated will be incurred during the next fiscal year.

(Amended by Stats. 1957, Ch. 1932.)



12868

The State shall pay the costs of lands, easements and rights of way for projects described in subsection (b) of Section 12865 only if, or to the extent that:

(a) The Secretary of Agriculture and local organizations have agreed on a plan for works of improvement pursuant to Public Law 566, Eighty-third Congress, Second Session.

(b) Local organizations have given the required assurances to the Secretary of Agriculture that they will:

(1) Acquire without cost to the Federal Government such land, easements, or rights of way as will be needed in connection with works of improvement installed with federal assistance;

(2) Assume such proportionate share of the cost of installing any works of improvement involving federal assistance as may be determined by the secretary to be equitable in consideration of anticipated benefits from such improvements;

(3) Make arrangements satisfactory to the secretary for defraying costs of operating and maintaining such works of improvement, in accordance with regulations presented by the Secretary of Agriculture;

(4) Acquire, or provide assurance that landowners have acquired, such water rights, pursuant to state law, as may be needed in the installation and operation of the work of improvement.

(5) Obtain agreements to carry out recommended soil conservation measures and proper farm plans from owners of not less than 50 per centum of the lands situated in the drainage area above each retention reservoir to be installed with federal assistance.

(c) The Secretary of Agriculture has determined that the benefits to be derived from the proposed works of improvement will exceed the cost.

(d) The Secretary of Agriculture has transmitted a copy of the plan and justification therefor to the Congress through the President and, where applicable, to the Secretary of the Interior and the Secretary of the Army, as required by said Public Law 566.

(e) The department finds in its judgment that the benefits of the proposed works of improvement for an entire project will reasonably exceed the costs thereof. Cost figures based upon a reconnaissance-type survey may be used for such purpose providing the department finds that all elements of cost reasonably appear to be included and the cost figures appear reasonably accurate for the purpose of supporting a finding that total costs will be less than the total benefits.

(f) The department recommends to the Legislature that an appropriation of funds be made for the project for reallocation for payment of the costs of lands, easements and rights of way which it finds have already been incurred or which it is anticipated will be incurred during the next fiscal year.

(Amended by Stats. 1959, Ch. 1269.)






ARTICLE 5. Procedure for Allocation

12870

When local organizations have agreed with the Secretary of Agriculture upon a plan for works of improvement pursuant to the authorization contained in said Department of Agriculture Appropriation Act or in said Public Law 566 and desire financial assistance from the State pursuant to this chapter, they shall file an application with the department requesting the department to recommend to the Legislature that an appropriation of funds be made for the next fiscal year.

(Amended by Stats. 1957, Ch. 1932.)



12871

The department shall make such a recommendation to the Legislature if it finds that the requirements of Section 12867 or Section 12868 have been met.

(Amended by Stats. 1957, Ch. 1932.)



12872

The findings of the department required by subsection (d) of Section 12867 or of subsection (f) of Section 12868 shall be based upon current cost estimates or actual costs incurred or expended.

(Amended by Stats. 1957, Ch. 1932.)



12873

The findings of the department required by subsection (c) of Section 12867 or by subsections (a) to (e) of Section 12868 need be made only once, at the time the department first recommends an entire project or such portion or portions thereof as constitute complete and usable independent units to the Legislature, and need not be made again each year thereafter in which the department recommends an allocation of funds therefor. If conditions change so as in the judgment of the department to warrant new or different findings, the department may however make additional or contrary findings, and make recommendations thereon to the Legislature.

(Amended by Stats. 1957, Ch. 1932.)



12874

Money appropriated to the department for reallocation to local organizations shall be reallocated to local organizations upon order of the department after application therefor has been made to it by such local organizations showing the necessity, purpose and use to be made of the money or showing that such organizations have made necessary advances or incurred obligations for the purpose of expediting projects for which the allocation is made and giving such other information as the department may require. Such application may be filed with or as a part of the application for recommendation to the Legislature for appropriation of funds. Expenditures of the reallocated sums shall be reported to the department as and when required by it. The reports shall give such information as the department may require.

(Amended by Stats. 1959, Ch. 1269.)



12875

The department may refuse to make any order for the reallocation of any of the funds if the provisions of this chapter are violated.

(Amended by Stats. 2001, Ch. 745, Sec. 230.8. Effective October 12, 2001.)









CHAPTER 4.5. Maintenance Areas

ARTICLE 1. Formation of Maintenance Areas

12878

Unless the context otherwise requires, the following definitions apply throughout this chapter:

(a) Department means Department of Water Resources.

(b) Director means the Director of Water Resources.

(c) Board means the State Reclamation Board.

(d) Wherever the words board or department or board or director are used together in this chapter they shall mean board as to any project in the Sacramento or San Joaquin Valleys or on or near the Sacramento River or the San Joaquin River or any of their tributaries, and department or director as to any project in any other part of the state outside of the jurisdiction of the board.

(e) Project means any project that has been authorized pursuant to Chapter 2 (commencing with Section 12639) or Chapter 4 (commencing with Section 12850) and concerning which assurances have been given to the Secretary of the Army or the Secretary of Agriculture that the state or a political subdivision thereof will operate and maintain the project works in accordance with regulations prescribed by the federal government or any project upon which assurances have been given to the Secretary of the Army and upon which the Corps of Engineers, United States Army, has performed work pursuant to Section 208 of Public Law 780, 83rd Congress, 2nd Session, approved September 3, 1954.

(f) Maintenance means work described as maintenance by the federal regulations issued by the Secretary of the Army, the Secretary of Agriculture, the department, or the board for any project.

(g) Maintenance area means described or delineated lands that are found by the board or department to be benefited by the maintenance and operation of a particular unit of a project.

(h) Unit means any portion of the works of a project designated as a unit by the board or department, other than the works prescribed in Section 8361, or works operated and maintained by the United States.

(i) Land includes improvements.

(j) Local agency means and includes all districts or other public agencies responsible for the operation of works of any project under Section 8370, Chapter 2 (commencing with Section 12639) or Chapter 4 (commencing with Section 12850) or any other law of this state.

(k) Cost of operation and maintenance means, for the purposes of maintenance areas established after July 31, 2004, as the result of relinquishment by a local agency pursuant to Section 12878.1 only, the cost of all maintenance, as defined in subdivision (f), and shall also include, but is not limited to, all of the following costs:

(1) All costs incurred by the department or the board in the formation of the maintenance area under this chapter.

(2) Any costs, if deemed appropriate by the department, to secure insurance covering liability to others for damages arising from the maintenance activities of the department or from flooding in the maintenance area.

(3) Any costs of defending any action brought against the state, the department, or the board, or any employees of these entities, for damages arising from the maintenance activities of the department or from flooding in the maintenance area.

(4) Any costs incurred in the payment of any judgment or settlement of an action against the state, the department, or the board, or any employees of these entities, for damages arising from the formation of the maintenance area or from any maintenance activities of the department or flooding in the maintenance area.

(Amended by Stats. 2007, Ch. 368, Sec. 10. Effective January 1, 2008.)



12878.1

(a) If the department determines that a unit of a project is not being operated or maintained in accordance with the standards established by federal regulations, if the department determines that the modification of a unit of a project that has been permitted by the board and that provides flood protection is not being operated or maintained in accordance with the requirements established by the board or the department, or if the governing body of a local agency obligated to operate and maintain that unit by resolution duly adopted and filed with the department declares that it no longer desires to operate and maintain the project unit, the department shall prepare a statement to that effect specifying in detail the particular items of work necessary to be done in order to comply with the standards of the federal government and the requirements of the board or the department together with an estimate of the cost thereof for the current fiscal year and for the immediately ensuing fiscal year.

(b) Subject to subdivision (c), but notwithstanding any other provision of law, the board or the department is not required to proceed in accordance with subdivision (a) or with the formation of a maintenance area under this chapter if neither the board nor the department has given the nonfederal assurances to the United States required for the project. If neither the board nor the department has given the nonfederal assurances to the United States required for the project, the board or department may elect to proceed with the formation if it determines that the formation of a maintenance area is in the best interest of the state.

(c) If a local agency requests the department to form a maintenance area by resolution duly adopted and filed with the department, the department shall estimate the cost of preparing the statement of necessary work and the cost thereof, and all other applicable costs incurred by the department before the formation of the maintenance area. The department shall submit that estimate to the local agency. The department is not required to perform any additional work to form that maintenance area until the local agency pays the department the amount estimated pursuant to this subdivision.

(Amended by Stats. 2007, Ch. 368, Sec. 11. Effective January 1, 2008.)



12878.2

The statement shall include a description of the unit and the name of the local agency, if any, responsible for its operation and maintenance and such statement shall be transmitted to the affected local agency in all cases and also to the board as to projects under its jurisdiction.

(Added by Stats. 1957, Ch. 1800.)



12878.3

Any such statement shall not be admissible as evidence in any court action brought against the local agency, its governing body or any member thereof or the State or any of its officials, nor shall the failure of the local agency, its governing body, or any member thereof, or the State or any of its officials, to comply with anything which may be specified as necessary in any such statement, be construed as negligence in any such action.

(Added by Stats. 1957, Ch. 1800.)



12878.4

If the local agency, within 45 days after the date of receipt of the said statement of the department, files a protest thereto with the board or department setting forth in detail the basis of its objections, then the board or department shall schedule a hearing to be held within 30 days of the filing of the said protest to hear any relevant information which said local agency may care to present in support of its protest. As to projects under the jurisdiction of the board, the board shall make such investigation as it deems necessary to determine the likelihood that the unit will thereafter be operated and maintained satisfactorily by the local agency. The said local agency shall be given at least 10 days written notice of the date and place of said hearing. Representatives of the local agency, the department and other interested parties may appear at the said hearing and present any information relevant to the said protest of the local agency or in support of the statement of the department. Upon conclusion of said hearing, if the board or department finds that there are no items of defective maintenance, or that the local agency will correct the deficiencies and maintain and operate the project works in accordance with the standards established by the federal regulations, there shall be no further proceedings under the provisions of this chapter.

(Added by Stats. 1957, Ch. 1800.)



12878.5

If no protest is received by the board or department pursuant to the provisions of the preceding section, the board or department shall adopt and establish the estimated sum previously set forth in the statement of the department made pursuant to Section 12878.1 of this code as the amount necessary to maintain the unit during the current and the ensuing fiscal year and shall thereupon proceed with the formation of a maintenance area in accordance with the provisions of this chapter.

(Added by Stats. 1957, Ch. 1800.)



12878.6

If, within 30 days after conclusion of the hearing held pursuant to Section 12878.4 of this code, the governing body of the local agency has not given assurances satisfactory to the board or department that the said local agency will correct the deficiencies and maintain and operate the project works in accordance with the standards established by the federal regulations, or that such local agency does not desire to continue to operate and maintain such unit, or that there is no such local agency obligated to so maintain and operate such unit, the board or department shall establish the amount of money necessary to maintain the unit during the current and ensuing fiscal year and shall proceed with the formation of a maintenance area in accordance with the provisions of this chapter.

(Added by Stats. 1957, Ch. 1800.)



12878.7

The board or department shall prepare a description of the proposed boundaries together with a map thereof for each maintenance area to be formed. For the purpose of preparing these boundaries and this map, the board or department shall make such investigations as may be necessary and may utilize any and all books, maps, or other relevant records, whether or not on file in the offices of the board or department or any other office or agency of the State. All officers or agencies of the State shall render whatever assistance may be required to facilitate the work of the board or department pursuant to the provisions of this chapter.

(Added by Stats. 1957, Ch. 1800.)



12878.8

Any maintenance area may be divided into zones when it is determined by the investigation that the benefit to the land in the area is not uniform throughout the area.

(Added by Stats. 1957, Ch. 1800.)



12878.9

If a maintenance area is divided into zones, the zones shall be given a numerical designation starting with Zone 1 which shall be the zone which receives the greatest proportional benefit. This benefit shall be expressed as 100 percent and the benefits received by the other zones shall be expressed in terms of relatively smaller percentages as such benefits compare with those received by Zone 1. The map of the proposed boundaries of the maintenance area shall also show the boundaries of the zones, if any, therein and the percentages of benefits to each such zone. The amount to be collected from each zone of a maintenance area shall be determined by the following formula: the assessed valuation of the land within the zone, multiplied by the percentage of benefit for that zone, multiplied by the total amount to be collected in the maintenance area; divided by the sum of the various products obtained by multiplying the assessed valuation of each zone in the maintenance area by its corresponding percentage of benefit.

(Added by Stats. 1957, Ch. 1800.)



12878.10

Upon completion of the said description and map, the board or department shall schedule a hearing to be held either at some convenient place within the proposed boundaries of the maintenance area or at Sacramento, whichever appears to the board or department to be more convenient for all interested parties.

(Added by Stats. 1957, Ch. 1800.)



12878.11

Notice of the hearing shall be given by publication in at least one newspaper of general circulation within the proposed boundaries of the maintenance area for at least once a week for two successive weeks.

(Added by Stats. 1957, Ch. 1800.)



12878.12

The notice shall state the time and place of hearing, that the purpose of the hearing is to establish the boundaries of the maintenance area benefited by the continued operation and maintenance of the unit, and the location of the place or places where the map showing the proposed boundaries as determined by the board or department may be inspected by any interested person. The notice shall include a description of the maintenance area, which may be brief and in general terms.

(Added by Stats. 1957, Ch. 1800.)



12878.13

At the hearing any owner of land within the proposed boundaries of the maintenance area or other interested person may offer, and the board or department shall receive, any relevant evidence or testimony relating to the establishment of the boundaries of the area, the zones therein, or the benefits to be received by the continued operation and maintenance of the unit. Any such owner or interested person may object to the inclusion of land within the maintenance area or any zone therein or may request the inclusion of any other land within the area or a change in the boundaries or percentage of benefits of any zone.

(Added by Stats. 1957, Ch. 1800.)



12878.14

Land lying without the exterior boundaries of the proposed maintenance area as shown on the map prepared by the board or department shall not be included within the maintenance area unless at the hearing the owner thereof consents or the owner is given notice and an opportunity to object to such inclusion and to be heard thereon.

(Added by Stats. 1957, Ch. 1800.)



12878.15

When any such additional land is proposed to be included and the owner s consent is not given, the hearing shall be adjourned to a specified time and place.

(Added by Stats. 1957, Ch. 1800.)



12878.16

Notice of such adjourned hearing, where additional land is to be included, and the purpose thereof shall be given by publication of notice at least once a week for two successive weeks in a newspaper of general circulation in the county in which the land, or the greater portion of the land, sought to be included is situated, or, in lieu of such publication, by service by registered mail upon the owner of such land as determined by the last equalized assessment roll in accordance with which such land was assessed.

(Added by Stats. 1957, Ch. 1800.)



12878.17

Upon the final conclusion of such hearing the board or department shall establish the boundaries of the maintenance area and of the zones therein and the percentages of benefits of the respective zones, in such manner that all of the lands benefited by the continued operation and maintenance of the unit will be included in the maintenance area and that all land within the area will be classified in proportion to the benefits received by it.

(Added by Stats. 1957, Ch. 1800.)



12878.18

Land benefited by more than one unit may be included within as many maintenance areas as there are units by which it is benefited.

(Added by Stats. 1957, Ch. 1800.)



12878.19

The establishment of a maintenance area pursuant to this chapter shall be evidenced by an order or resolution of the board or director creating such area. The order or resolution shall describe the boundaries of the maintenance area and of the zones and the percentage of benefits for each zone, if any, and each such area shall be given a name, which may include a number, by which the area shall be known and designated. Such name shall be as brief as circumstances permit.

(Added by Stats. 1957, Ch. 1800.)



12878.20

The order or resolution determining and establishing the boundaries thereof shall be filed for record in the office of the county recorder of each county within which any portion of a maintenance area is located. Thereupon the determination and establishment of such maintenance area shall be complete.

(Added by Stats. 1957, Ch. 1800.)



12878.21

Upon the formation of a maintenance area, the department shall thereafter operate and maintain the unit until such time as the maintenance area may be dissolved pursuant to this chapter. If the board or the department forms a maintenance area for a portion of a unit of a project, any remaining portion of the unit of a project not included in the maintenance area shall remain the responsibility of the local agency obligated to operate and maintain that unit.

(Amended by Stats. 2007, Ch. 368, Sec. 12. Effective January 1, 2008.)






ARTICLE 2. Dissolution of Maintenance Areas

12878.22

Any local agency obligated by Chapters 2 (commencing at Section 12639) and 4 (commencing at Section 12850) of this part, or by Section 8370 of this code, or by any other law of the State, to operate and maintain any unit, any part of whose territory has been incorporated in a maintenance area, or any local agency desirous of assuming the obligation of operating and maintaining any unit concerning which unit a maintenance area has been formed pursuant to this article, may petition the board or department to dissolve such maintenance area, and the board or department, after a hearing, may dissolve such maintenance area if in its discretion it finds it to be in the best interest of the State to do so.

(Added by Stats. 1957, Ch. 1800.)






ARTICLE 3. Modification of Maintenance Areas

12878.23

(a) The board or the department may modify the boundaries of any established maintenance area or zones within the maintenance area, the description of works to be maintained within the maintenance area, and the determination of relative benefits within any zone, upon its own initiative or upon petition by the governing body of the local agency formerly responsible for the operation and maintenance of the unit or by the board of supervisors of the county in which all or a portion of the unit is located.

(b) The board or the department may consolidate maintenance areas that share a common boundary.

(Amended by Stats. 2007, Ch. 368, Sec. 13. Effective January 1, 2008.)



12878.24

Upon receipt of any such petition for modification or upon initiation of any such proceeding by its own action the board or department shall conduct such modification proceedings as near as may be in the manner provided in this chapter for the formation of maintenance areas, and may make such modification if in its discretion and judgment the best interests of the State and the area affected will be served thereby.

(Added by Stats. 1957, Ch. 1800.)






ARTICLE 4. Assessments for Maintenance and Operation

12878.25

The land within each zone, and the land within each maintenance area, if no zones are established therein, shall be conclusively presumed to be benefited by the continued operation and maintenance of the unit in accordance with the assessed valuation of the land and the improvements thereon or in accordance with its benefit product as defined in Section 12878.40, and shall be subject to assessment as provided in this article.

(Amended by Stats. 1982, Ch. 759, Sec. 1. Effective September 8, 1982.)



12878.26

Each maintenance area is a district within which assessments are collected according to the value or to the benefit product as defined in Section 12878.40 of the land therein, and the provisions of Chapter 8 (commencing at Section 54900), Part 1, Division 2, Title 5 of the Government Code shall be complied with.

(Amended by Stats. 1982, Ch. 759, Sec. 2. Effective September 8, 1982.)



12878.27

The department shall, prior to the first day of April of each year, estimate the cost of the operation and maintenance of each unit during the ensuing fiscal year and during the current fiscal year where no assessment has been levied or collected for the current fiscal year and adjust such estimates as provided in Section 12878.44. The department shall transmit a copy of such estimates to the board as to all units within the jurisdiction of the board.

(Added by Stats. 1957, Ch. 1800.)



12878.28

Following the first day of April of each year, the board or department shall hold a hearing at Sacramento on the matter of fixing the estimates and assessments for all units to be operated or maintained by the department pursuant to this chapter.

(Added by Stats. 1957, Ch. 1800.)



12878.29

Notice of the hearing shall be given by publication in at least one newspaper of general circulation in each maintenance area affected for at least once a week for two successive weeks.

(Added by Stats. 1957, Ch. 1800.)



12878.30

The notice shall set the time and place of the hearing which shall be held not less than 10 days following the completion of publication as to all maintenance areas, and shall state that the purpose of the hearing is to confirm or modify or revise the program of work to be performed on the units for which estimates have been made pursuant to Section 12878.27, and to determine the necessity for such work and the amount of the estimates therefor.

(Added by Stats. 1957, Ch. 1800.)



12878.31

At the hearing any owner of land in any maintenance area affected, or other interested person may offer, and the board or department shall receive, any relevant evidence or testimony concerning the proposed program of work relating to any such unit, the necessity for such work, or the estimate of the cost thereof.

(Added by Stats. 1957, Ch. 1800.)



12878.32

Upon the final conclusion of such hearing the board or department shall fix the amount of the estimate for each such unit for all purposes of the assessments provided for in this article, and in all cases where the board fixes the said amount it shall immediately notify the department of the amounts thereof.

(Added by Stats. 1957, Ch. 1800.)



12878.33

If any area or zone lies within more than one county, the department shall divide the amount of the estimate in the proportion of the acreage in each county, as modified to reflect any zones of benefit, as described in Section 12878.9.

(Amended by Stats. 2004, Ch. 230, Sec. 35. Effective August 16, 2004.)



12878.34

The department shall certify to the auditor and board of supervisors of each county in which each maintenance area, or part thereof, lies, the amount required, in order to pay the estimate for the ensuing fiscal year or the current fiscal year where no assessment has been levied or collected for the current fiscal year, to be levied in each area, and if the area is divided into zones, the amount required to be levied for such purposes in each zone.

(Added by Stats. 1957, Ch. 1800.)



12878.35

The board of supervisors of each county in which there lies a maintenance area or any portion thereof shall annually, and at the time of levying county taxes, levy on the land within the county and within the area, or if zones are established, within each zone, an ad valorem assessment sufficient to raise the amount or amounts certified by the department.

(Added by Stats. 1957, Ch. 1800.)



12878.36

Each assessment shall be identified by the name and number, if any, of the area, and by the number of the zone, if a zone is involved.

(Added by Stats. 1957, Ch. 1800.)



12878.37

The board of supervisors shall determine a rate of assessment sufficient to cover the amount of the estimate for each area or zone, making reasonable allowance for anticipated delinquencies. If a fraction of a cent occurs in a valuation of one hundred dollars ($100), it shall be taken as a full cent. The assessment shall be computed and entered upon the assessment roll by the auditor.

(Added by Stats. 1957, Ch. 1800.)



12878.38

Assessments levied pursuant to this article shall be collected at the same time and in the same manner as county taxes. So far as applicable, all provisions of law relating to the equalization, levy, payment, and collection of county taxes shall apply to such assessments and all provisions of law relating to the duties of county officers in relation to county taxes shall apply to such assessments, except as otherwise expressly provided by this chapter, so far as the same are or may be made applicable.

(Added by Stats. 1957, Ch. 1800.)



12878.39

All money raised by such assessments shall be accounted for separately as to each area and zone. All such money shall be transmitted by January 1st and July 1st of each year to the department for deposit in the Water Resources Revolving Fund after deduction of the amounts to be retained by the county for the reasonable costs of its services as determined pursuant to subdivision (e) of Section 12878.40.

(Amended by Stats. 1982, Ch. 759, Sec. 3. Effective September 8, 1982.)



12878.40

(a) The Legislature hereby finds and declares that a county may face substantial expense in maintaining a roll or system which reflects both current values of property for purposes of ad valorem benefit assessments as well as the property values for general taxation mandated by Article XIII A of the California Constitution. The Legislature further finds and declares that a fair and proper benefit assessment for flood control purposes may be levied on the alternative basis of the use to which the benefited land in a maintenance area may be put.

(b) The board of supervisors of the county may evaluate the costs of maintaining a system to determine benefits according to assessed valuation of land and improvements thereon pursuant to Section 12878.35. If the board of supervisors finds that these costs would be excessive relative to the amounts to be collected, it may, in lieu of an ad valorem benefit assessment, elect to levy a benefit assessment as set forth in this section sufficient to raise the amount or amounts certified by the department. Amounts raised pursuant to this section for transmittal to the department shall be in lieu of any apportionment of county property tax revenues to the support of the maintenance area pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code. The assessment authorized to be levied on each parcel under this section shall be based upon the parcel s proportionate benefit, expressed as a product of the degree of flood protection it receives, its size, and its capacity for being put to use, with respect to all other parcels in the maintenance area. Specifically, a parcel s benefit product equals the percentage benefit for the zone in which the parcel is located, as defined in Section 12878.9, multiplied by the acreage of the parcel, multiplied by the parcel s land use factor as specified in subdivision (c). Any parcel less than one-third acre in size shall be deemed to be one-third acre. For any parcel categorized as agriculture in subdivision (c), every acre over five acres shall be deemed to be one-tenth acre.

(c) The county shall assign each parcel to one of the following land use categories, representing its current predominant land use capability, and shall assign to each parcel the land use factor corresponding to such category:

Category

Factor

(1) Waste or unusable land ........................

0

(2) Agriculture ........................

1

(3) Single family, residential ........................

5

(4) Commercial, industrial, and other ........................

10

Prior to April 1 of any year, landowners in the maintenance area may petition the board of supervisors, or the board of supervisors may on its own motion elect, to review the land use categories and land use factors herein provided. The petition shall be signed by at least 50 landowners or 10 percent of the landowners in the maintenance area, whichever is less. The board of supervisors shall thereupon give notice, pursuant to Section 6066 of the Government Code, and hold a hearing to determine whether the land use categories should be modified or increased in number and whether the land use factors should be modified. The board of supervisors may, by resolution, modify the categories and factors as in its judgment is required for fair and practical special benefit assessments for flood control maintenance. The board of supervisors may delegate to an appropriate county board or administrative body the powers and duties set forth in this subdivision.

(d) The amount assessed each parcel in the maintenance area shall be determined by the following formula: the benefit product of the parcel multiplied by the total amount to be collected in the maintenance area, divided by the sum of the various benefit products of all parcels in the maintenance area.

(e) If the county board of supervisors elects to use the benefit assessment procedure and formula provided in this section, the county may recover the reasonable costs of its services in preparing and levying the assessments. The board of supervisors shall add the amount for estimated county costs to the amount or amounts certified by the department and shall include that amount in the benefit assessment levied pursuant to this section.

(f) All other provisions of this chapter applicable to the levy of assessments shall apply to this section so far as they are or may be made applicable.

(Added by Stats. 1982, Ch. 759, Sec. 4. Effective September 8, 1982.)






ARTICLE 5. Administration of Maintenance Area Funds

12878.41

All money deposited in the Water Resources Revolving Fund pursuant to Section 12878.39, and all money transferred to the Water Resources Revolving Fund from the Flood Control Project Maintenance Revolving Fund, or appropriated for flood project maintenance under this chapter, is appropriated for the purposes of this chapter without regard to fiscal years and shall not be subject to the provisions of Section 16304 of the Government Code.

(Added by Stats. 1957, Ch. 1800.)



12878.42

The department shall keep a separate account for each maintenance area as to money deposited under Section 12878.39 and expenditures under this chapter in such area. The money in such accounts shall be available to the department for expenditure for the operation and maintenance of the unit for which the maintenance area was formed and from which the money in the account was derived.

(Added by Stats. 1957, Ch. 1800.)



12878.43

The department shall keep a separate account for money appropriated for the purposes of this chapter from the General Fund. The money in this account shall be available to the department for expenditure for the maintenance and operation of any unit for which a maintenance area is formed to the extent there is no money, or insufficient money, available under Section 12878.42. All money so expended shall be repaid from any money subsequently deposited by the benefited maintenance area.

(Added by Stats. 1957, Ch. 1800.)



12878.44

Money expended upon any unit during any fiscal year shall not exceed by more than 20 percent the amount of the estimate for that unit for that fiscal year, unless the department determines that expenditures that exceed that amount are necessary for emergency repairs or flood fighting. If in any fiscal year more money will be expended upon a unit than is, or will be, available from assessments or collections thereon derived from the maintenance area, the estimated amount of the deficit shall be added to the estimate for that unit for the following fiscal years, and if less money will be expended than collected, the estimated amount of that excess shall be deducted from the estimate.

(Amended by Stats. 2004, Ch. 230, Sec. 36. Effective August 16, 2004.)



12878.45

The State Controller shall have no responsibility for verifying the correctness of the claim as to the account upon which it is drawn, and the State Controller shall keep no separate accounts for the maintenance areas under this chapter within the Water Resources Revolving Fund.

(Added by Stats. 1957, Ch. 1800.)









CHAPTER 4.7. Water Conservation Bond Law of 1988

ARTICLE 1. General Provisions

12879

This chapter shall be known and may be cited as the Water Conservation Bond Law of 1988.

(Added by Stats. 1988, Ch. 46, Sec. 1. Approved November 8, 1988, by adoption of Proposition 82.)



12879.1

The Legislature finds and declares as follows:

(a) There is a lack of local water projects in certain areas of the state where the demands of a growing population could exceed water supplies which could threaten the public health and impede economic and social growth.

(b) It is in the interest of the state to provide financial assistance to local agencies for the development of local water resources necessary to meet requirements for domestic, agricultural, and other uses.

(c) The participation of the state and the State Water Resources Development System in the construction and operation of local water projects in those areas is desirable to further the development, control, and conservation of the water resources of the state.

(d) Voluntary, cost-effective capital outlay water conservation programs can help meet growing demand for clean and abundant water supplies.

(e) Recharging groundwater basins is an effective way to maximize the availability of scarce water supplies throughout the state through the efficient management of recharge and extraction activities in groundwater basins, and by reversing the effects of historical overdraft.

(Added by Stats. 1988, Ch. 46, Sec. 1. Approved November 8, 1988, by adoption of Proposition 82.)



12879.2

As used in this chapter, the following terms have the following meanings:

(a) Committee means the Water Conservation Finance Committee created pursuant to Section 12879.9.

(b) Department means the Department of Water Resources.

(c) Fund means the 1988 Water Conservation Fund created pursuant to Section 12879.3.

(d) Local agency means any city, county, city and county, district, joint powers authority, or other political subdivision of the state involved in water management.

(e) Eligible project means any dam, reservoir, or other construction or improvement by a local agency for the diversion, storage, or primary distribution of water, or facilities for groundwater extraction, primarily for domestic, municipal, agricultural, industrial, recreation, fish and wildlife enhancement, flood control, or power production purposes. Eligible project also means any reservoir, pipeline, or other construction or improvement by a local agency for the storage or distribution of reclaimed water for reuse.

(f) (1) Groundwater recharge facilities means land and facilities for artificial groundwater recharge through methods that include, but are not limited to, either percolation using basins, pits, ditches, and furrows, modified streambed, flooding, and well injection, or in-lieu recharge. Groundwater recharge facilities also means capital outlay expenditures to expand, renovate, or restructure land and facilities already in use for the purpose of groundwater recharge.

(2) Groundwater recharge facilities may include either of the following:

(A) Instream facilities for regulation of water levels, but not regulation of streamflow by storage to accomplish diversion from the waterway.

(B) Conveyance facilities to the recharge site, including devices for flow regulation and measurement of recharge waters.

(3) Any part or all of the project facilities, including land under the facilities, may consist of separable features, or an appropriate share of multipurpose features of a larger system, or both.

(g) In-lieu recharge means accomplishing increased storage of groundwater by providing surface water to a user who relies on groundwater as a primary supply, in order to accomplish groundwater storage through the direct use of that surface water in lieu of pumping groundwater. In-lieu recharge shall be used rather than continuing pumping while artificially recharging with surface waters. However, bond proceeds shall not be used to purchase surface waters for use in lieu of pumping groundwater.

(h) Voluntary cost-effective capital outlay water conservation programs means those feasible capital outlay measures to improve the efficiency of water use through benefits that exceed their costs. The programs include, but are not limited to, lining or piping of ditches; improvements in water distribution system controls such as automated canal control, construction of small reservoirs within distribution systems that conserve water that already has been captured for reuse, and related physical improvements; tailwater pumpback recovery systems to reduce leakage; and capital changes in on-farm irrigation systems that improve irrigation efficiency, such as sprinkler or subsurface drip systems. In each case, the department shall determine that there is a net savings of water as a result of each proposed project and that the project is cost-effective.

(Amended by Stats. 2006, Ch. 538, Sec. 673. Effective January 1, 2007.)






ARTICLE 2. Water Conservation Program

12879.3

(a) The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the 1988 Water Conservation Fund, which is hereby created. A Local Water Projects Assistance Account shall be established in the fund for the purpose of implementing Section 12879.5, and a Water Conservation and Groundwater Recharge Account shall be established in the fund for the purposes of implementing Section 12879.6.

(b) From time to time, the department may modify existing accounts in the fund, or may establish other accounts in the fund, and in all other bond funds administered by the department, which the department determines are appropriate or necessary for proper administration.

(Added by Stats. 1988, Ch. 46, Sec. 1. Approved November 8, 1988, by adoption of Proposition 82.)



12879.4

(a) The department may make loans to local agencies, upon approval of the Legislature by statute, to aid in the construction of eligible projects and to aid in the funding of voluntary, cost-effective capital outlay water conservation programs and groundwater recharge facilities, and may adopt rules and regulations necessary to carry out this chapter.

Notwithstanding any provision of law, existing rules and regulations adopted by the department pursuant to Chapter 5 (commencing with Section 12880) and Chapter 6.1 (commencing with Section 13450) that are in effect on the effective date of this chapter may be utilized to carry out this chapter. The department may subsequently revise those rules and regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code as necessary to carry out this chapter.

(b) For the purpose of administering this chapter, the total expenditures of the department through the making of any loans may not exceed 5 percent of the total amount of the bonds authorized to be issued under this chapter. The department shall establish a reasonable schedule of administrative fees for loans, which fees shall be paid by the local agency pursuant to subdivision (c) of Section 12879.4 to reimburse the state for the costs of state administration of this chapter.

Charges incurred by the Attorney General in protecting the interests of the state in the use and repayment of funds under this chapter shall be paid from the proceeds of bonds authorized to be issued under this chapter. These charges shall not be paid from funds allocated for administrative purposes, but shall be treated as a program expense, not to exceed 1.5 percent of the total amount of the bonds authorized to be issued under this chapter.

(c) Any contract entered into pursuant to this section may include such provisions as may be determined by the department, provided that any contract concerning an eligible project shall include, in substance, all of the following provisions:

(1) A finding by the department that the local agency has the ability to repay the loan, that the eligible project is economically justified, and that the eligible project is feasible from an engineering and geologic standpoint.

(2) An estimate of the reasonable cost and benefit of the eligible project, program, or facility.

(3) An agreement by the local agency to proceed expeditiously with, and complete, the eligible project.

(4) A provision that there shall be no moratorium or deferment on payments of principal or interest.

(5) Local agencies seeking a loan shall demonstrate, to the satisfaction of the department, that an adequate opportunity for public participation regarding the loan has been provided.

(6) Any election held with respect to the loan shall include the entire local agency except where the agency proposes to accept the loan on behalf of a specified portion, or portions, of the agency, in which case the election shall be held in that portion or portions of the agency only.

(7) Annual principal and interest payments shall commence not later than one year after completion of any project and all loans shall be fully amortized not later than 50 years after project completion.

(8) The recipient of a loan shall establish a dedicated source of revenue for repayment of the loan.

(9) Any loans made pursuant to this chapter may be for a period of up to 20 years. The interest rate for the loans made for projects to be funded pursuant to Section 12879.5 shall be set at a rate equal to the interest rate paid by the state on the most recent sale of state general obligation bonds, with that rate to be computed according to the true interest cost method. The interest rate for loans made for projects to be funded pursuant to Section 12879.6 shall be set at a rate equal to 50 percent of the interest rate paid by the state on the most recent sale of state general obligation bonds, with that rate to be computed according to the true interest cost method. When the interest rate so determined is not a multiple of one-tenth of 1 percent, the interest rate shall be set at the next higher multiple of one-tenth of 1 percent. The interest rate set for each contract shall be applied throughout the repayment period of the contract. There shall be a level annual repayment of principal and interest on the loans. The amount of the principal shall include the administrative fee described in subdivision (b).

(d) All loans made pursuant to this chapter shall be subject to the approval of the Legislature by statute.

(e) Applications for loans or financial participation by the state under this chapter shall be made to the department in the form and with the supporting material as may be prescribed by the department.

(f) All money repaid to the state pursuant to any contract executed under this chapter, or under Section 13999.11, shall be deposited in the General Fund as reimbursement for payment of principal and interest on bonds authorized to be issued under this chapter or Chapter 15 (commencing with Section 13999) that have been paid from the General Fund.

(g) As approved annually by the Legislature in the Budget Act, the department, notwithstanding subdivision (b), may expend money repaid to the state pursuant to any contract executed pursuant to this chapter as necessary for the administration of contracts entered into by the department pursuant to this chapter. However, the expenditures may not in any year exceed 1.5 percent of the amount repaid to the state in that year. Charges incurred by the Attorney General in protecting the state s interests in the use and repayment of funds pursuant to this chapter may be paid by the department from these funds. However, the charges may not exceed 0.5 percent of the amount repaid to the state in that year. Any of the foregoing sums approved by the Legislature in the Budget Act but unencumbered at the end of any year shall automatically revert to the General Fund.

(Amended (as proposed to be added by Stats. 1988, Ch. 46) by Stats. 1988, Ch. 297, Sec. 2. Addition of this section, as amended, approved November 8, 1988, by adoption of Proposition 82.)



12879.5

(a) The sum of twenty million dollars ($20,000,000) of the money in the fund shall be deposited in the Local Water Projects Assistance Account and shall be available for loans to local agencies to aid in the construction of eligible projects.

(b) No eligible project may receive more than five million dollars ($5,000,000) in loans from the department.

(c) In the administration of this section, the department and the California Water Commission shall give preference to projects involving the development of new basic water supplies which may include the enlargement of existing dams and reservoirs, and for projects that will remedy existing water supply problems. The department and the California Water Commission shall set priority for loans pursuant to this section on the basis of the cost-effectiveness of the proposed project, with the most cost-effective projects receiving highest priority.

(d) If the water supply function of a dam and reservoir facility is operationally limited or eliminated for dam safety purposes, pursuant to Part 1 (commencing with Section 6000) of Division 3, the department and the California Water Commission may give consideration to projects which would rehabilitate the dam and reservoir for water supply purposes. The rehabilitation of facilities may include comparable replacement facilities.

(e) The department shall not make loans pursuant to this section for otherwise eligible projects whose benefits are more than 50 percent derived from hydroelectric generation, as determined by the department.

(f) The department may make loans to local agencies, at the interest rates authorized pursuant to this chapter and pursuant to any terms and conditions as may be determined necessary by the department, for the purposes of financing feasibility studies of projects potentially eligible for funding pursuant to this section. No single potential project shall be eligible to receive more than five hundred thousand dollars ($500,000), and not more than 10 percent of the total amount of bonds authorized to be expended for purposes of this section may be expended for those purposes.

(Amended by Stats. 2001, Ch. 745, Sec. 230.9. Effective October 12, 2001.)



12879.6

(a) The sum of forty million dollars ($40,000,000) of the money in the fund shall be deposited in the Water Conservation and Groundwater Recharge Account and shall be available for appropriation by the Legislature for loans to local agencies to aid in the acquisition and construction of voluntary, cost-effective capital outlay water conservation programs and groundwater recharge facilities.

(b) No eligible project may receive more than five million dollars ($5,000,000) in loans from the department.

(c) The department shall set priority for loans under this section for voluntary, cost-effective capital outlay water conservation programs on the basis of the cost effectiveness of the proposed project, with the most cost-effective projects receiving the highest priority.

(d) The department shall set priority for loans under this section for groundwater recharge facilities for projects in overdrafted groundwater basins and those projects in critical need, for projects whose feasibility studies show the greatest economic justification and the greatest engineering and hydrogeologic feasibility, as determined by the department, and for projects located in areas which have existing water management programs.

(e) The department may make loans to local agencies, at the interest rates authorized pursuant to this chapter and under any terms and conditions as may be determined necessary by the department, for the purposes of financing feasibility studies of projects potentially eligible for funding pursuant to this section. No single potential project shall be eligible to receive more than one hundred thousand dollars ($100,000), and not more than 3 percent of the total amount of bonds authorized to be expended for the purposes of this section may be expended for these purposes.

(Amended (as proposed to be added by Stats. 1988, Ch. 46) by Stats. 1988, Ch. 297, Sec. 4. Addition of this section, as amended, approved November 8, 1988, by adoption of Proposition 82.)






ARTICLE 3. Fiscal Provisions

12879.7

Bonds in the total amount of sixty million dollars ($60,000,000), exclusive of refunding bonds issued pursuant to Section 12879.15, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. All bonds herein authorized, which have been duly sold and delivered as herein provided, shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereof.

(Added by Stats. 1988, Ch. 46, Sec. 1. Approved November 8, 1988, by adoption of Proposition 82.)



12879.8

The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law apply to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full in this chapter.

(Added by Stats. 1988, Ch. 46, Sec. 1. Approved November 8, 1988, by adoption of Proposition 82.)



12879.9

(a) Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this chapter, the Water Conservation Finance Committee is hereby created. For purposes of this chapter, the Water Conservation Finance Committee is the committee as that term is used in the State General Obligation Bond Law. The committee consists of the Governor, the Controller, the Treasurer, the Director of Finance, the Director of Water Resources, and the Chairperson of the California Water Commission, or their designated representatives. A majority of the committee may act for the committee.

(b) For purposes of the State General Obligation Bond Law, the Department of Water Resources is designated the board.

(Added by Stats. 1988, Ch. 46, Sec. 1. Approved November 8, 1988, by adoption of Proposition 82.)



12879.10

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to carry out the actions specified in Sections 12879.5 and 12879.6, and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 1988, Ch. 46, Sec. 1. Approved November 8, 1988, by adoption of Proposition 82.)



12879.11

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds maturing each year, and all officers required by law to perform any duty in regard to the collection of state revenues shall collect that additional sum.

(Added by Stats. 1988, Ch. 46, Sec. 1. Approved November 8, 1988, by adoption of Proposition 82.)



12879.12

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum which is necessary to carry out the provisions of Section 12879.13, appropriated without regard to fiscal years.

(Added by Stats. 1988, Ch. 46, Sec. 1. Approved November 8, 1988, by adoption of Proposition 82.)



12879.13

For the purposes of carrying out this chapter, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has, by resolution, authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund to be allocated by the board in accordance with this chapter. Any money made available under this section to the board from money received from the sale of bonds for the purpose of carrying out this chapter shall be returned to the General Fund plus the interest that the amount would have earned in the Pooled Money Investment Account.

(Added by Stats. 1988, Ch. 46, Sec. 1. Approved November 8, 1988, by adoption of Proposition 82.)



12879.135

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 28.)



12879.14

All money deposited in the fund which is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1988, Ch. 46, Sec. 1. Approved November 8, 1988, by adoption of Proposition 82.)



12879.15

Any bonds issued and sold pursuant to this chapter may be refunded by the issuance of refunding bonds in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 2 of Title 2 of the Government Code. Approval by the electors of the state for the issuance of these bonds shall include the approval of any bonds issued to refund any bonds originally issued or previously issued refunding bonds.

(Added by Stats. 1988, Ch. 46, Sec. 1. Approved November 8, 1988, by adoption of Proposition 82.)



12879.16

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for the purposes of carrying out this chapter. The amount of the request shall not exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this chapter. The board shall execute such documents as are required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 1988, Ch. 46, Sec. 1. Approved November 8, 1988, by adoption of Proposition 82.)



12879.17

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1988, Ch. 46, Sec. 1. Approved November 8, 1988, by adoption of Proposition 82.)









CHAPTER 5. State Financial Assistance for Local Projects

ARTICLE 1. Short Title

12880

This chapter shall be known and may be cited as the Davis-Grunsky Act.

(Repealed and added by Stats. 1967, Ch. 27.)






ARTICLE 2. General Provisions

12881

In furtherance of the development, control and conservation of the water resources of the state and the State Water Resources Development System it is the policy of the state to provide financial assistance to public agencies for the construction of water projects to meet local requirements in which there is a statewide interest by making grants or loans, or both, and by participating in the construction and operation of water projects, and also to provide financial assistance to public agencies for the preparation of certain feasibility reports on such water projects by making loans, in accordance with this chapter.

(Added by Stats. 1967, Ch. 27.)



12881.2

As used in this chapter:

(a) Project means any dam, reservoir, or other construction or improvement by a public agency for the diversion, storage, or distribution of water primarily for domestic, municipal, agricultural, industrial, recreation, fish and wildlife enhancement, flood control, or power production purposes.

(b) Public agency means any city, county, district or other political subdivision of the state.

(c) Feasibility report means such report on the feasibility of a public agency s proposed project as the department may require the public agency to file with the department in support of an application by the public agency under this chapter for a loan for the construction of the proposed project.

(Amended by Stats. 1967, Ch. 301.)



12881.4

In the administration of this chapter, the department and the commission shall give preference to projects involving the development of new basic water supplies. The department and the commission may also give preference to projects involving the repair, alteration, or replacement of dam and reservoir facilities which are subject to storage restrictions for dam safety purposes pursuant to Part 1 (commencing with Section 6000) of Division 3.

(Amended by Stats. 1987, Ch. 650, Sec. 1.)






ARTICLE 3. Procedure

12882

Applications for loans or grants or financial participation by the state under this chapter shall be made to the department in such form and with such supporting material as may be prescribed by the department. Supporting material with respect to the ability of a public agency to repay the loan and to the reasonable ability to finance the proposed project from other sources may be supplied by the county assessor.

(Amended by Stats. 1967, Ch. 359.)



12882.2

Applications for loans for irrigation distribution system projects or municipal distribution system projects which involve extreme hardship which jeopardizes the public health, safety or welfare shall be made in the following manner:

The governing body of the public agency shall submit an application to the department describing, generally, such extreme hardship existing with respect to the water supply, the financial and economic conditions existing in the area, and the proposed project. The statements by the governing body shall be based upon, and the application shall be accompanied by:

(a) A report by the assessor of the local agency with respect to assessed valuations and tax delinquencies.

(b) A report by the engineer of the local agency (or if it has none, by the county surveyor or road commissioner) describing the project and estimating its cost, in general terms.

(c) In cases involving a health hazard with respect to the domestic water supply, a report by the local health officer or by the Department of Public Health with respect to such health hazard.

(d) Such other information as the department may require from the agency.

(Added by Stats. 1967, Ch. 27.)



12882.3

An application for a reservoir site loan pursuant to Section 12885.2 shall include:

(a) Evidence that the proposed site is zoned as a reservoir site.

(b) Geologic data as to the suitability of the site for reservoir construction.

(Added by Stats. 1967, Ch. 301.)



12882.4

A copy of each application, except applications for loans for the preparation of proposed feasibility reports, shall be transmitted by the department to the Department of Parks and Recreation and to the Department of Fish and Game.

(Amended by Stats. 1992, Ch. 711, Sec. 129. Effective September 15, 1992.)



12882.5

The report required by Section 12882.4 shall include a statement of the project s onshore facilities and any other local facilities to be required by the department as a condition of the grant or loan.

(Added by Stats. 1967, Ch. 359.)






ARTICLE 4. Qualifications Generally

12883

A proposed project may be approved for assistance only if it is determined that the project substantially conforms to the California Water Plan, is engineeringly feasible, economically justified, and, if a loan is proposed, that there is reasonable assurance, commensurate with the need for the proposed project, that the public agency can repay it. The potential future growth and development of the area shall be taken into consideration in the calculation of the benefits for the determination of the economic justification of a proposed project. Such factors as the public health, safety, and welfare shall be taken into consideration in determining the need for a proposed project.

(Repealed and added by Stats. 1967, Ch. 27.)



12883.2

In the case of a grant for recreation or fish and wildlife enhancement, or both, the determination of economic justification of the proposed project may, in the department s discretion, be limited to a determination of the economic justification of the recreation and fish and wildlife enhancement functions of the project.

(Added by Stats. 1967, Ch. 27.)



12883.4

A loan for the preparation of a proposed feasibility report on a proposed project may be approved only if it is determined that there is reasonable assurance that the public agency can repay the loan and only if the agency receives a favorable written reply from the department on a written request for a preliminary determination of eligibility for a loan for the construction of the proposed project filed with the department by the agency under the regulations of the department promulgated pursuant to this chapter.

(Added by Stats. 1967, Ch. 27.)






ARTICLE 5. Grants

12884

The department is authorized to make state grants to public agencies from moneys available for such purpose. Grants in excess of four hundred thousand dollars ($400,000) for any one project for the purposes authorized by subdivisions (a) and (b) of Section 12884.2 may be made by the department only upon specific approval of the Legislature, by an act enacted after the receipt of copies of the project report filed pursuant to Section 12882.4 and upon such additional terms and conditions as the Legislature may prescribe.

(Amended by Stats. 1967, Ch. 359.)



12884.2

Grants in furtherance of a project that involves the development of a new water supply or a project that involves the repair, alteration, or replacement of dam and reservoir facilities which are subject to storage restrictions for dam safety purposes pursuant to Part 1 (commencing with Section 6000) of Division 3 may be made for the following purposes:

(a) For the part of the construction cost of the proposed project properly allocated to the enhancement of fish and wildlife, except, that a grant for that part shall not exceed 50 percent of the construction cost. In allocating the costs of repair, alteration, or replacement of a dam to fish and wildlife enhancement, the department may consider existing fish and wildlife resources to the extent that they would be reduced or eliminated by a storage restriction for dam safety purposes pursuant to Part 1 (commencing with Section 6000) of Division 3.

(b) For the part of the construction cost of any dam and reservoir of the proposed project properly allocated to recreational functions of statewide interest, except that a grant for that part shall not exceed 50 percent of the construction cost, and provided further, that the total grant under subdivisions (a) and (b) for any one project shall not exceed 75 percent of the construction cost of the project. In allocating the costs of repair, alteration, or replacement of a dam, to recreational functions of statewide interest, the department may consider existing recreation, to the extent that it would be reduced or eliminated by a storage restriction for dam safety purposes pursuant to Part 1 (commencing with Section 6000) of Division 3. Those construction costs may include expenditures for lands located above the high waterline of reservoirs which are necessary or desirable for public recreation in connection with the reservoir.

(c) For the construction of initial water supply and sanitary facilities which are needed for public recreational use of each proposed dam and reservoir of the proposed project which will develop a new water supply. A grant for the purpose specified in this subdivision shall not be subject to the limitation contained in Section 12884 on grants for the purposes specified in subdivisions (a) and (b) and shall not be included in computing the total amount which may be granted to a public agency in connection with a project for those purposes. A grant for the purpose specified in this subdivision shall not exceed one-fourth of the total amount granted to a public agency in connection with a project for the purposes specified in subdivision (a) or (b), or both.

(Amended by Stats. 1987, Ch. 650, Sec. 2.)






ARTICLE 6. Loans

12885

The department is authorized to make state loans to public agencies for the construction of projects from moneys available for such loans. Loans in excess of four million dollars ($4,000,000) for any one project may be made by the department only upon specific approval of the Legislature, by an act enacted after the receipt of copies of the project report filed pursuant to Section 12882. 4 and upon such additional terms and conditions as the Legislature may prescribe.

(Amended by Stats. 1967, Ch. 359.)



12885.1

Loans may be made only for projects primarily for domestic, municipal, agricultural, industrial, recreation, or fish and wildlife enhancement purposes. Such loans may be made for all or any part of the construction cost of any such project but in no event shall any such loan be in an amount which is greater than the portion of the construction cost of the project which the department finds to be beyond the reasonable ability of the public agency to finance from other sources. Such loans shall be repayable over a period not to exceed 50 years. A period of development of not exceeding 10 years may be allowed in addition to such maximum 50-year repayment period, during which no payments on the principal of or the interest on such a loan shall be required, when in the department s judgment such development period is justified under the circumstances. If the payment of interest is deferred pursuant to this section, no interest shall be charged on the interest amounts for which payment is deferred. The accrued interest may, at the option of the public agency, be paid in annual installments during the remainder of the loan repayment period.

(Added by renumbering Section 12885.2 by Stats. 1967, Ch. 179.)



12885.2

The department is authorized to make state loans to public agencies for the acquisition of interests in lands that are necessary for the construction, operation, or maintenance of proposed projects that would meet water needs of the public agencies. Such loans may be made separate and apart from loans that may be made under this chapter for the construction of proposed projects by public agencies.

The making of each loan pursuant to this section shall be subject to the following conditions:

(a) The loan may be made for all or any part of the cost of acquiring interests in lands for a proposed project but in no event shall any such loan be in an amount which is greater than the portion of such cost which the department finds to be beyond the reasonable ability of the public agency to finance from other sources.

(b) The loan shall not exceed four hundred thousand dollars ($400,000) for any one project. A loan in excess of that amount for any one project may be made by the department only upon specific approval of the Legislature, by act enacted after the receipt of copies of the project report filed pursuant to Section 12882.4 and upon such additional terms and conditions as the Legislature may prescribe.

(c) Each loan is subject to the provisions of Article 9 (commencing with Section 12889) of this chapter.

(Added by Stats. 1967, Ch. 301.)



12885.3

Each loan that is made pursuant to Section 12885.2 shall be repayable with interest upon the same terms as are applicable to construction loans that are made pursuant to this chapter, as set forth in Sections 12885.1 and 12885.8, except that each contract which the department enters into for a loan under this article shall provide for the sale of the interests in lands that are acquired with the loan if, in the department s determination, the construction of the proposed project has not commenced within a period of 10 years from the date of the first disbursement of loan funds under the contract or within any extension of said period that the department may allow shall provide that, under that eventuality, such interests in lands shall be offered for sale within six months from the termination of such 10-year period or of any extension thereof, and shall provide that the proceeds of the sale shall be applied toward the repayment of the principal amount of the loan and toward the payment of the accrued interest thereon. Any remaining proceeds, after deducting administrative costs of the public agency in the purchase and sale of the interests in lands shall be repaid to the state.

(Amended by Stats. 1968, Ch. 580.)



12885.4

Notwithstanding any provision of law to the contrary, any land acquired with a loan made pursuant to this chapter, which land is located outside the boundaries of the public agency acquiring the land and which was subject to taxation at the time of acquisition thereof, shall remain subject to taxation.

(Added by Stats. 1967, Ch. 301.)



12885.5

In furtherance of the policy set forth in Section 12881.4, no funds shall be loaned for either irrigation distribution system projects or municipal distribution system projects, except in cases which, in the judgment of the department and the commission, involve extreme hardship which jeopardizes the public health, safety or welfare. Distribution facilities which are a necessary and integral part of an overall water development project may be covered by a state loan.

(Added by renumbering Section 12885.3 by Stats. 1967, Ch. 301.)



12885.6

The department is authorized to make state loans to public agencies for the preparation of feasibility reports on proposed projects, from any moneys available for such loans, in an amount for any one feasibility report on a proposed project not exceeding 2 percent of the estimated cost of the proposed project or fifty thousand dollars ($50,000), whichever is less; provided, that only one such loan may be made to a public agency in relation to any one proposed project. A loan in excess of said amount for any one feasibility report may be made by the department only upon authorization by the Legislature and upon such additional terms and conditions as the Legislature may prescribe.

(Amended by Stats. 1967, Ch. 359.)



12885.7

Loans may be made for all or any part of the cost of the preparation of proposed feasibility reports on proposed projects, but in no event shall any such loan be in an amount which is greater than the portion of the cost of the preparation of the proposed feasibility report which the department finds to be beyond the reasonable ability of the public agency to finance from other sources. Such loans shall be repayable over a period not to exceed 10 years.

(Repealed and added by Stats. 1967, Ch. 27.)



12885.8

The department shall require the payment of interest on each loan that is made pursuant to this chapter after the effective date of the 1967 act amending this section, at a rate of 2
1/2
percent per annum.

(Amended by Stats. 1967, Ch. 179.)



12885.9

The department, without the prior approval of the California Water Commission, is authorized during the calendar years 1976, 1977, and 1978 to make loans in amounts not to exceed two hundred thousand dollars ($200,000) to public agencies to provide emergency facilities needed to maintain water supplies in order to relieve drought situations. Such loans shall be repayable over a period of not to exceed 10 years and shall be repayable with interest at the rate specified in Section 12885.8.

Loans may be made pursuant to this section only if no other funds are reasonably available for meeting the emergency and all other sources of emergency funding have been exhausted. Such loans may be made only to public agencies having the financial ability to repay and serving an area with a population of 200,000 or less.

The Legislature finds that public agencies serving areas with a population of over 200,000 are able financially to relieve drought situations without assistance from the state. Notwithstanding any statutory limitations on its existing powers and except as restricted by the California Constitution, any public agency is authorized, without an election, to borrow and expend funds pursuant to this section to relieve water shortage emergencies within its boundaries.

(Amended by Stats. 1977, Ch. 86.)






ARTICLE 7. State Participation in Projects

12886

If in order to accomplish the objectives of this chapter it is necessary to construct a project that is larger than one which a public agency proposes to construct, the state may participate in planning, designing, constructing, operating and maintaining the project, and in so participating shall finance those costs of the project allocated to the state, on terms agreed upon with the agency, to the end that the project shall accomplish the maximum water development objectives at a minimum total expenditure.

(Repealed and added by Stats. 1967, Ch. 27.)



12886.2

In participating in a project under this article, the department may perform all or part of the planning, designing, construction, operation or maintenance of the project on terms agreed upon with the agency.

(Added by Stats. 1967, Ch. 27.)



12886.4

The department is authorized, following receipt of an application for state participation from a public agency, to participate under this article on behalf of the state in any project that is larger than the one which the public agency proposes to construct and that is primarily for domestic, municipal, agricultural, industrial, recreational or fish and wildlife enhancement purposes and in so participating shall finance those costs of such project that are allocated to the state, on terms agreed upon with the public agency, subject to the prior approval of the California Water Commission, and to expend for participation in the planning, designing, and construction of any one project an amount not exceeding one million dollars ($1,000,000) from moneys available for such participation, including but not limited to, the moneys appropriated by the California Water Resources Development Bond Act (Chapter 8 (commencing with Section 12930) of Part 6 of Division 6 of this code) for provision for water development facilities for local areas as provided in this Chapter 5. Expenditures by the department in excess of one million dollars ($1,000,000) for the planning, designing, and construction of any one project may be made only upon specific authorization of the Legislature.

(Added by Stats. 1967, Ch. 27.)



12886.6

The department is authorized to make loans and grants to public agencies pursuant to the provisions of this chapter for projects in which the department participates under this article.

(Added by Stats. 1967, Ch. 27.)






ARTICLE 8. Powers of Public Agencies

12887

Notwithstanding any provision of law to the contrary, every public agency empowered by law to construct and operate a project, as defined in Section 12881.2, is hereby granted, in addition to and not in derogation or limitation of the powers conferred upon the public agency by any other law, the powers specified in this article.

(Repealed and added by Stats. 1967, Ch. 27.)



12887.1

A public agency may borrow money from and repay the same with interest to the state in accordance with this chapter on behalf of the entire public agency or of any portion or portions thereof for which the law applicable to the agency authorizes an indebtedness or liability to be incurred, including any improvement district, distribution district, or zone within the public agency, notwithstanding any debt limitation or other provision in the law applicable to such agency which might otherwise preclude or limit such borrowing.

(Amended by Stats. 1969, Ch. 68.)



12887.2

A public agency may enter into a contract with the department, on behalf of the entire public agency, or of any portion or portions thereof referred to in Section 12887.1, for a loan or grant under this chapter or for participation by the state in a local project under Article 7 (commencing with Section 12886) of this chapter and to use the loan or grant contracted for as an additional or alternative means of financing the project proposed by the public agency.

(Added by Stats. 1967, Ch. 27.)



12887.3

A public agency may comply with the provisions of any contract entered into with the department under this chapter, including any provision which obligates the public agency, or any specified portion or portions thereof, to meet all commitments, financial or otherwise, undertaken by the public agency in such contract notwithstanding any individual default by its constituents or others in the payment to the public agency of taxes, assessments, tolls, or other charges levied by the public agency.

(Added by Stats. 1967, Ch. 27.)



12887.4

A public agency may include recreation and enhancement of fish and wildlife, or either of them, as functions of a project which the public agency is empowered by law to construct and operate, and may construct and operate the project for such recreation and enhancement of fish and wildlife functions, or either of them, in accordance with the provisions of a grant contract entered into with the department, including provisions for public use of the project facilities for fishing and other recreational activities.

(Added by Stats. 1967, Ch. 27.)



12887.5

A public agency may construct and operate such onshore recreational facilities, fish and wildlife enhancement facilities or other facilities as the department or the Legislature may require in connection with a grant to the public agency under this chapter, and may construct and operate such facilities in accordance with the provisions of a grant contract entered into with the department, including provisions for public use of such facilities for fishing and other recreational activities.

(Added by Stats. 1967, Ch. 27.)



12887.6

A public agency may annually levy or cause to be levied upon all property in the public agency, or in any portion or portions thereof, subject to taxation or assessment by the public agency an ad valorem tax or assessment, based upon the assessed valuation of such property, necessary and sufficient to meet all commitments, financial or otherwise, of the public agency that are set forth in any contract which the agency enters into with the department under this chapter, in addition to any other taxes or assessments which the public agency is authorized to levy or cause to be levied on such property and notwithstanding any provision in the law applicable to such agency which might otherwise preclude or limit such taxing or assessing. Where the law applicable to such public agency does not set forth a procedure for levying and collecting taxes or assessments on an ad valorem basis, such public agency shall utilize the procedure for levying and collecting taxes for the payment of principal and interest on general obligation bonds of municipal water districts, set forth in the Municipal Water District Law of 1911 (Division 20 (commencing with Section 71000) of this code), as it may now or hereafter be amended, for the purpose of levying and collecting taxes or assessments necessary and sufficient to meet commitments in a contract entered into under this chapter.

(Amended by Stats. 1968, Ch. 89.)



12887.7

A public agency may make charges for the furnishing of services from the project for which the public agency receives financial assistance under this chapter and may pledge and use any or all revenues received from the collection of such charges for the purpose of meeting the commitments, financial or otherwise, of the public agency that are set forth in any contract which the public agency enters into with the department under this chapter.

(Added by Stats. 1967, Ch. 27.)



12887.8

A public agency is hereby granted the power to bring an action in the superior court of the county in which the office of such agency is situated to determine the validity of any contract made with the department under this chapter and the authority of the public agency to enter into the contract. The action shall be had as in the case of the judicial determination of the validity of the public agency s bonds, as nearly as the same may be applicable, and with like effect. Where the law applicable to such agency does not set forth a procedure for the judicial determination of the validity of the public agency s bonds, the action shall be had as in the case of the judicial determination of the general obligation bonds of irrigation districts under the Irrigation District Law (Division 11 (commencing with Section 20500) of this code), as it may now or hereafter be amended, as nearly as the same may be applicable, and with like effect.

(Added by Stats. 1967, Ch. 27.)



12887.9

Whenever a public agency is required to have legal counsel in connection with any of its activities pursuant to this chapter, it may use the services of the district attorney or county counsel of the county in which it is located.

(Added by Stats. 1967, Ch. 27.)



12888

A public agency may perform all acts and do all things that are necessary or convenient to carry out the powers specified in this article.

(Repealed and added by Stats. 1967, Ch. 27.)






ARTICLE 9. Public Agency Election

12889

Except in the case of a grant to a public agency where the applicable law contains provisions for the election of the members of the governing body of the agency or where a county board of supervisors acts as the governing body of the agency, before a public agency may enter into a contract with the department for a construction loan or a grant under this chapter, the public agency shall hold an election on the proposition of whether or not the public agency shall enter into the proposed contract and more than 50 percent of the votes cast at such election must be in favor of such proposition; provided, that if a higher percentage of favorable votes is required for the issuance of any bonds by the public agency or is required by the Constitution before the public agency may incur an indebtedness, such higher percentage shall apply in lieu of the percentage set forth in this subdivision.

(Added by Stats. 1967, Ch. 27.)



12889.2

The election shall be held in accordance with the following provisions:

(a) The procedure for holding an election on the incurring of bonded indebtedness by such public agency shall be utilized for an election on the proposed contract as nearly as the same may be applicable. Where the law applicable to such agency does not contain such bond election procedure, the procedure set forth in the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) Part 1, Division 2, Title 5 of the Government Code), as it may now or hereafter be amended, shall be utilized as nearly as the same may be applicable.

(b) No particular form of ballot is required.

(c) The notice of the election shall include a statement of the time and place of the election, the purpose of the election, the general purpose of the contract, and the maximum amount of money to be borrowed from the state under the contract.

(d) The ballots for the election shall contain a brief statement of the general purpose of the contract substantially as stated in the notice of the election, shall state the maximum amount of money to be borrowed from the state under the contract, and shall contain the words Execution of contract Yes and Execution of contract No.

(e) The election shall be held in the entire public agency except where the public agency proposes to contract with the department on behalf of a specified portion, or of specified portions, of the public agency, in which case the election shall be held in such portion or portions of the public agency only.

(Added by Stats. 1967, Ch. 27.)






ARTICLE 10. Administrative Provisions

12890

The department is authorized to make from time to time such rules and regulations as may be necessary to carry out, and as are consistent with, this chapter.

(Repealed and added by Stats. 1967, Ch. 27.)



12890.2

In making loans or grants pursuant to this chapter, the department shall impose terms and conditions that are designed to protect the state s investment and that are necessary to carry out the purposes of this chapter.

(Added by Stats. 1967, Ch. 27.)



12890.4

The department shall keep full and complete records and accounts concerning all of its transactions under this chapter.

(Amended by Stats. 2001, Ch. 745, Sec. 231. Effective October 12, 2001.)



12891

In order to effectuate loans or grants made by the department pursuant to this chapter, the State Controller shall, upon demand of the department, draw warrants made payable to such public agencies and in such amounts as are from time to time designated by the department. The State Treasurer shall pay such warrants from available moneys.

(Repealed and added by Stats. 1967, Ch. 27.)



12891.2

It shall be the duty of the State Controller to make such audit or audits of the books and records of public agencies receiving loans or grants pursuant to this chapter, as he may deem necessary from time to time, for the purposes of determining that the money received by such public agencies as loans or grants hereunder has been expended for the purposes and under the conditions authorized herein. Whenever the State Controller determines that any money paid to such a public agency has been expended by such public agency for purposes not authorized by this chapter, or exceeds the final cost of the project for which a loan or grant was made, or exceeds the final cost of the feasibility report for which a loan was made, the State Controller shall furnish written notice to the department and to the public agency directing the public agency to pay into the State Treasury the amount of such unauthorized expenditures, or the amount in excess of the final authorized cost of the project or the feasibility report. Upon receipt of such notice, such public agency shall, at the time specified therein, pay to the State Treasurer the amount set forth in such notice. Such amount shall, upon order of the State Controller, be deposited in the State Treasury to the credit of the California Water Resources Development Bond Fund to be available for the purposes prescribed in Section 12937 of this code.

It shall be the duty of such public agency to make the payments to the State Treasurer as provided in this section, and it shall be the duty of the State Controller to enforce such collection on behalf of the state.

(Added by Stats. 1967, Ch. 27.)



12891.4

All loans or grants made pursuant to this chapter shall be subject to the provisions of this chapter and subject to the approval of the California Water Commission.

(Added by Stats. 1967, Ch. 359.)



12892

No member of the California Water Commission shall participate in the action of the commission in considering for approval, or approving, a loan or grant under this chapter to a public agency of which he is an officer, employee, agent, consultant, accountant, engineer, or legal counsel or in which he owns real property.

(Added by Stats. 1967, Ch. 27.)



12893

In the case of a grant under subdivision (b) of Section 12884.2 for the part of the construction cost of a dam and reservoir properly allocated to recreational functions of statewide interest and a grant under subdivision (a) of Section 12884.2 for the part of the construction cost of the proposed project properly allocated to the enhancement of fish and wildlife, the department may provide in the grant contract that the public agency shall deposit a portion of the grant into a special account or fund and shall use the money deposited, and its increments, solely for the construction of specified onshore recreation facilities until the construction cost of the facilities is paid. In acting under this section, the department may reserve for the construction of onshore recreation facilities only the portions of such grants which, in the department s judgment, will not be needed for the payment of the construction cost of the dam and reservoir, in the case of a grant under subdivision (b) of Section 12884.2, or the construction cost of any project facilities other than the onshore recreation facilities, in the case of a grant under subdivision (a) of Section 12884.2.

(Added by Stats. 1967, Ch. 359.)









CHAPTER 5.5. Local Agency Bond Payments

12894

The department may, when specifically authorized by law to do so, enter into a commitment, without regard to fiscal years, with any public agency, as defined in subdivision (b) of Section 12881.2, to make a loan to such public agency for the purpose of paying the difference between the amount the public agency is able to raise to make any payment of the principal and interest on general obligation bonds issued by such public agency for the construction of a project utilizing water from the State Water Resources Development System or water obtained through an exchange of water from the system and the amount due on such principal and interest. For the purposes of this chapter, the term general obligation bonds shall be deemed to include bonds, but not direct assessment warrants, issued by a California water storage district pursuant to Part 8 (commencing with Section 45100) of Division 14 of this code.

The balance of the appropriation made by Chapter 1435, Statutes of 1963, not required for the purposes of that chapter, as determined by the director, is hereby appropriated to the department for expenditure, without regard to fiscal years, as follows:

(a) Not to exceed ten thousand dollars ($10,000) may be expended by the department in carrying out the provisions of Section 12894.2.

(b) The remainder shall be available for the purpose of making loan commitments pursuant to this section, when specifically authorized by law.

Said balance of the appropriation made by Chapter 1435, Statutes of 1963, shall constitute the sole and exclusive source of payment of such loans, and any commitment to make such a loan shall not constitute a debt, liability, or obligation of the state, except to the extent that money may be available from said balance to make a loan. The purpose of such commitments shall be to assist public agencies in the sale of such bonds at a reasonable charge. An application for such a commitment may be approved only if it is determined that the commitment is needed for that purpose, that there is reasonable assurance that the public agency can repay any sums paid out by the department under the commitment, and that the project for which the bonds are to be issued substantially conforms to the California Water Plan and is financially feasible. Approval of such bonds by the State Treasurer for certification shall constitute a finding that the project is financially feasible.

(Amended by Stats. 1970, Ch. 911.)



12894.1

Notwithstanding any provision of law to the contrary, every public agency empowered by law to contract with the state for a water supply is hereby granted, in addition to and not in derogation or limitation of the powers conferred upon the public agency by any other law, the power to enter into a contract with the department for a commitment in accordance with this chapter and to comply with the provisions of any such contract and the same powers with regard to such a loan commitment as are granted to public agencies under Sections 12887.1, 12887.2, 12887.3, 12887.6, 12887.7, and 12887.8.

(Added by Stats. 1967, Ch. 1610.)



12894.2

The Department of Water Resources shall notify all public agencies which have contracted for water from the State Water Resources Development System of its intention to conduct an investigation of the need for loan commitments to public agencies under Section 12894. The department shall investigate all public agencies which indicate a desire for such a loan commitment. Any agency indicating such a desire shall, upon request, furnish to the department such information as may be required by the department in the conduct of the investigation and the preparation of the report to be submitted to the Legislature pursuant to this section.

The department shall submit to the Legislature by the fifth legislative day of the 1968 Regular Session, a report which shall include, but not necessarily be limited to, the following: (1) the total amount of assistance requested by all public agencies pursuant to this chapter; (2) the loan commitments which the department proposes to make; (3) the period for which each loan commitment is proposed to be made; (4) the interest rate on any such loan; (5) the terms which will govern the repayment of loans made pursuant to this chapter; and (6) the terms and conditions upon which the department would propose to make such commitments.

(Added by Stats. 1967, Ch. 1610.)



12894.3

If the department determines that a loan commitment pursuant to Section 12894 will not enable any eligible public agency specified in Section 1 of Chapter 842 of the Statutes of 1968 to obtain the funds necessary to construct projects utilizing water from the State Water Resources Development System or water obtained through an exchange of water from the system, the department may make loans from the funds appropriated by Section 12894 for the construction of such projects. Such loans shall be made upon the terms and conditions specified in Sections 12894.4, 12894.5 and 12894.6.

(Added by Stats. 1971, Ch. 1078.)



12894.4

A loan pursuant to Section 12894.3 shall not exceed 25 percent of the total cost of the project, or two million five hundred thousand dollars ($2,500,000), whichever is the lesser. Such loan shall be repayable over a period not to exceed 40 years. A period of development, not exceeding five years, may be allowed during which no payments on the principal of or the interest on such loan shall be required, when in the department s judgment such development period is justified under the circumstances. If the payment of interest is deferred pursuant to this section, no interest shall be charged on the interest amount for which payment is deferred. The accrued interest shall be paid in annual installments during the remainder of the loan repayment period.

(Added by Stats. 1971, Ch. 1078.)



12894.5

Annual payments on the loan, including both principal repayment and interest, shall be in substantially equal amounts over the term of the loan, excluding the initial deferment, if any.

(Added by Stats. 1971, Ch. 1078.)



12894.6

In making loans pursuant to Section 12894.3, the department shall impose such terms and conditions as are necessary to protect the state s investment and carry out the purposes of this chapter.

(Added by Stats. 1971, Ch. 1078.)



12894.7

The department shall require the payment of interest on each loan that is made pursuant to Section 12894.3 at a rate equal to the weighted average of the interest rates paid by the state on bonds issued under the California Water Resources Development Bond Act (Chapter 8 (commencing with Section 12930) of this part), without regard to any premiums received on the sale of such bonds, as of the date of the loan.

(Added by Stats. 1971, Ch. 1078.)



12894.8

Prior approval by the voters of an eligible district of a project described in Section 12894.3 and bonds therefor shall constitute approval of a loan pursuant to Section 12894.3 to the extent that the loan proceeds will be utilized to construct the project in lieu of the approved bonds.

(Added by Stats. 1971, Ch. 1078.)






CHAPTER 6. State Cooperation With the Federal Government on State Water Projects

12895

The Department of Water Resources is authorized to participate and cooperate with the United States in the planning of construction, operation, maintenance, and financing of projects that are in substantial conformity with The California Water Plan.

(Added by Stats. 1957, Ch. 2417.)



12896

Under the policy established in Section 12895, the department is authorized to participate and cooperate with the United States in the planning of construction, operation, maintenance, and financing of the new Melones Project on the Stanislaus River and the new Hogan Project on the Calaveras River.

(Added by Stats. 1957, Ch. 2417.)



12898

The Sacramento Canals Unit of the Central Valley Project is approved for state participation to the extent that funds are hereafter appropriated therefor.

The department may enter into a contract with the Federal Government on behalf of the State under which the State agrees to pay to the Federal Government, each year that the net revenue derived from the operation of the Sacramento Canals Unit is less than the amount necessary to pay the appropriate share of the reimbursable construction cost of the unit allocated for repayment in that year, an amount equal to the difference between the revenues received and the amount so allocated for repayment. The contract shall condition any payment upon an appropriation being made therefor.

(Added by Stats. 1959, Ch. 1767.)






CHAPTER 6.5. State Water Resources Development System Rights-Of-Way

12899

The following definitions govern the construction of this chapter:

(a) State Water Resources Development System means the State Water Resources Development System as described in Section 12931, including, but not limited to, all portions of the project authorized pursuant to the Central Valley Project Act (Part 3 (commencing with Section 11100)) and additions thereto.

(b) Encroachment means any installation of any tower, pole, pipe, fence, building, structure, object, or improvement of any kind or character that is placed in, on, under, or over any portion of the State Water Resources Development System or other use of the department s right-of-way, including the alteration of the ground surface elevation by more than one foot, or the planting of trees, vines, or other vegetation on the department s right-of-way that may pose a threat to the physical integrity of any facility of the State Water Resources Development System or that could interfere with the department s rights with regard to access, inspection, repair, or the operation and maintenance of any State Water Resources Development System facility.

(c) Person means any person, firm, partnership, association, corporation, other business entity, nonprofit organization, or governmental entity.

(d) Right-of-way means any property interest acquired by the department for State Water Resources Development System purposes, including but not limited to, an easement, license, permit, joint use agreement, or fee ownership.

(Added by Stats. 2005, Ch. 263, Sec. 3. Effective January 1, 2006.)



12899.1

(a) Except as provided by Section 12899.8, no person shall make any alteration, improvement, encroachment, or excavation within the right-of-way acquired for the State Water Resources Development System, without first obtaining the written permission of the department.

(b) Any person proposing to make an alteration, improvement, encroachment, or excavation within the right-of-way acquired for the State Water Resources Development System shall submit an application to the department on a form prescribed by the department, along with other reports, studies, and analyses as required by the department.

(c) The department may issue a written permit, in accordance with this chapter, authorizing the permittee to do any act that is not inconsistent with the functioning, operation, maintenance, enlargement, and rehabilitation of any portion of the facilities of the State Water Resources Development System.

(d) By issuing the permits, the department is not responsible for the competence or reliability of the permittee or the encroachment.

(e) The department shall approve or deny an application for an encroachment permit not later than 60 days from the date of receipt of the complete application, as determined by the department. An application for a permit is complete when all application requirements and other statutory requirements, including, but not limited to, the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), have been met. Not later than 30 days from the date on which the application is received, the department shall determine whether an application is complete. The department shall not unreasonably deny an application for a permit. If the department denies an application for a permit, it shall provide an explanation of the reason for the denial at the time of notifying the applicant of the denial.

(f) Except as provided by Section 12899.8, any person who makes an alteration, improvement, encroachment, or excavation within the right-of-way acquired for the State Water Resources Development System, without a permit, is guilty of a misdemeanor.

(Added by Stats. 2005, Ch. 263, Sec. 3. Effective January 1, 2006.)



12899.2

(a) Any act performed under the authority of a permit issued pursuant to this chapter shall be in accordance with the applicable provisions of this chapter and the terms and conditions of the permit.

(b) The department may prescribe requirements in the permit, including a requirement that the permittee pay the entire expense of restoring the affected State Water Resources Development System facilities to a condition equivalent to that before the work was performed, and requirements relating to the location and manner in which the work shall be performed, as determined by the department to be necessary for the protection of the department s facilities.

(c) Any permit issued to a permittee shall include a provision that requires the permittee to relocate or remove the encroachment in the event the future repair, rehabilitation, or improvement of the State Water Resources Development System requires the relocation or removal of the encroachment at the sole expense of the permittee.

(d) The department shall charge an application processing and review fee for a permit to use the right-of-way.

(e) The department may inspect and supervise the work performed under any permit issued under this chapter, in which event the permittee shall pay the reasonable cost of that inspection and supervision to the department, not to exceed the amount estimated by the department at the time of issuing the permit or commencement of work. If the actual costs exceed the estimated costs, an additional fee shall be required by the department before final permit approval or at the end of the inspection. If the actual costs are less than the estimated costs, the department shall refund the difference.

(f) Before granting a permit under this chapter, the department may require any applicant to provide proof of insurance naming the department as an additional insured in an amount reasonably necessary to protect the state s interest.

(g) Before granting a permit under this chapter, the department may require any applicant, other than a county, city, city and county, or public agency that is authorized by law to establish and maintain any works or facilities within the department s right-of-way, to file with the department a satisfactory bond payable to the department in an amount that the department determines to be sufficient, conditioned on the proper compliance by the permittee with this chapter. The department may require a bond from a county, city, city and county, or public agency that, prior to submitting an application, failed to comply with this chapter or with the conditions of a previous permit.

(Added by Stats. 2005, Ch. 263, Sec. 3. Effective January 1, 2006.)



12899.3

No corporation has any franchise rights within the department s right-of-way, and no county, city, or city and county has any right to grant a franchise within that right-of-way. This section does not apply to a State Water Resources Development System right-of-way located within city, county, or city and county public roadways.

(Added by Stats. 2005, Ch. 263, Sec. 3. Effective January 1, 2006.)



12899.4

The department may delegate, to any entity that has a contract with the department pursuant to Section 11625, any of the department s powers, duties and authority, other than approval, under this chapter as to any facility of the State Water Resources Development System that primarily benefits that entity, and may withdraw that delegation of authority.

(Added by Stats. 2005, Ch. 263, Sec. 3. Effective January 1, 2006.)



12899.5

(a) Except as provided by Section 12899.8, if any encroachment exists within the department s right-of-way, the department may require the removal of the encroachment in the manner provided in this section.

(b) Except as provided in subdivision (e), notice shall be given to the owner, occupant, or person in possession of the encroachment, or to any other person causing or permitting the encroachment to exist, by serving a notice including a demand for the immediate removal of the encroachment from within the right-of-way. The notice shall describe the encroachment with reasonable certainty as to its character and location. In lieu of service upon the person, service of the notice may also be made by registered mail and posting for a period of five days, a copy of the notice on the encroachment described in the notice. In the case of an owner, occupant or person in possession, who is not present in the county, the notice may be given to an agent in lieu of service by mailing and posting.

(c) The department may remove from the State Water Resources Development System any right-of-way encroachment that meets both of the following criteria:

(1) Not later than 60 days from the date on which a notice was given pursuant to subdivision (b), the owner, occupant, or person in possession of the encroachment has not asserted a right to be in possession consistent with Section 12899.8 and has not removed, or commenced to remove in a diligent manner, the encroachment.

(2) The encroachment obstructs, threatens, or prevents the proper operation, maintenance, or rehabilitation of the State Water Resources Development System.

(d) The department may immediately remove from the State Water Resources Development System any right-of-way encroachment that meets both of the following criteria:

(1) Not later than five days from the date on which a notice is given pursuant to subdivision (b), the owner, occupant, or person in possession of the encroachment has not asserted a right to be in possession consistent with Section 12899.8 and has not removed, or commenced to remove in a diligent manner, the encroachment.

(2) The encroachment poses an imminent threat to the integrity of one or more features of the State Water Resources Development System.

(e) In the case of an emergency, the department has the authority to take any action necessary to avert, alleviate, repair, or mitigate any threat to the State Water Resources Development System. For the purposes of this chapter, emergency means a sudden, unexpected occurrence that poses a clear and imminent danger, requiring immediate action to prevent or mitigate the loss or impairment of life, health, property, or essential public services.

(f) If the department removes any encroachment upon the failure of the owner to comply with the notice pursuant to this section, the department may recover the expense of the removal, costs and expenses of suit, including attorneys fees, and, in addition, the sum of one thousand dollars ($1,000) for each day the encroachment remains after the expiration of the applicable response period described in subdivision (c) or (d).

(g) If the owner, occupant, or person in possession of the encroachment, or person causing or suffering the encroachment to exist, or the agent of any of these parties, disputes or denies the existence of the encroachment, asserts a right to be in possession consistent with Section 12899.8, or refuses to remove or permit the removal of the encroachment, the department may commence, in any court of competent jurisdiction, an action to abate the encroachment as a public nuisance. If judgment is recovered by the department, it may, in addition to having the encroachment adjudged a nuisance and abated, recover one thousand dollars ($1,000) for each day the encroachment remains after the expiration of the applicable response period described in subdivision (c) or (d), and may also recover the expense of that removal, and costs and expenses of the suit, including attorney s fees.

(Added by Stats. 2005, Ch. 263, Sec. 3. Effective January 1, 2006.)



12899.6

(a) Unless a person is otherwise authorized, by permit or agreement, to do so, it is unlawful for any person to do any of the following acts:

(1) Drain water, or permit water to be drained, from the person s lands onto the State Water Resources Development System right-of-way by any means, which results in damage to the system or the department s right-of-way, except where the water naturally drains onto the department s right-of-way.

(2) Obstruct any natural watercourse in a manner that does any of the following:

(A) Prevents, impedes, or restricts the natural flow of waters from any portion of the department s right-of-way into and through the watercourse or State Water Resources Development System cross drainage structures, unless other adequate and proper drainage is provided.

(B) Causes waters to be impounded within the department s right-of-way that damages the State Water Resources Development System or the department s right-of-way, except where the water naturally drains onto the department s right-of-way.

(C) Causes interference with, or damages or makes hazardous the operation, maintenance, and rehabilitation of, the State Water Resources Development System.

(3) Stores or distributes water for any purpose so as to permit the water to overflow onto, causing damage to, or to obstruct or damage any portion of, the State Water Resources Development System or the department s right-of-way.

(b) When notice is given by the department, in the manner provided in Section 12899.5, to any person permitting a condition to exist, as described in subdivision (a), the person shall immediately cease and discontinue the diversion of waters or shall discontinue and prevent the drainage, seepage, or overflow and shall repair, or pay for the repair of, any damage to the State Water Resources Development System or the department s right-of-way. The person to whom the notice is provided may challenge, administratively in accordance with regulations adopted pursuant to Section 12899.9, or in a court of competent jurisdiction, the propriety of the determination by the department.

(c) If any person is notified pursuant to subdivision (b) and fails, neglects, or refuses to cease and discontinue the diversion, drainage, seepage, or overflow of the waters or to make or pay for the repairs, the department may make repairs and perform work as it determines necessary to prevent the further drainage, diversion, overflow, or seepage of the waters.

(d) The department may recover in an action at law, in any court of competent jurisdiction, the amount expended for those repairs and work, and in addition, the sum of one thousand dollars ($1,000) for each day the drainage, diversion, overflow, or seepage of the waters is permitted to continue, after the service of the notice in the manner specified in this chapter, together with the costs and expenses, including attorney s fees, incurred in the action.

(Amended by Stats. 2006, Ch. 538, Sec. 674. Effective January 1, 2007.)



12899.7

Any person who by any means willfully or negligently injures or damages any feature of the State Water Resources Development System or the department s right-of-way is liable for necessary repairs, and the department may recover in an action at law the amount expended for the repairs, together with the costs and expenses, including attorney s fees, incurred in that action.

(Amended by Stats. 2006, Ch. 538, Sec. 675. Effective January 1, 2007.)



12899.8

(a) Notwithstanding any other provision of this chapter, and except as otherwise provided in an agreement between the department and landowner or predecessor-in-interest, any person owning a legal real property interest over a portion of the State Water Resources Development System right-of-way, or who has an agreement with the department for the construction, operation, and maintenance of an encroachment, is not required to obtain a permit from the department for exercising their property or other rights, but shall submit their plans to the department for review and comment before undertaking any additional work within the department s right-of-way. A person s legal real property or other interests shall be determined by the department upon the review of the appropriate document, agreement, or reservation of rights. The department shall respond not later than 30 days from the date of the receipt of the plans.

(b) Notwithstanding any other provision of this chapter, any holder of a current State Water Resources Development System encroachment permit on January 1, 2007, or a person who has an agreement with the department for the construction, operation, and maintenance of an encroachment as of that date, may continue the authorized encroachment pursuant to the terms, conditions, and limitations of that permit or agreement.

(Added by Stats. 2005, Ch. 263, Sec. 3. Effective January 1, 2006.)



12899.9

The department may adopt regulations to implement this chapter, including regulations that provide for the filing of an application for a permit, related administrative review and inspection, the imposition of permit fees and permit terms and conditions, an administrative appeal process, and a process for administrative review and regulation of existing encroachments in accordance with this chapter.

(Added by Stats. 2005, Ch. 263, Sec. 3. Effective January 1, 2006.)



12899.10

This chapter does not apply to the activities of a public agency that operates facilities of the State Water Resources Development System that are jointly owned by the state and the United States, including facilities of the San Luis Unit of the Central Valley Project, if the activities are conducted pursuant to, and consistent with, an agreement with the United States for the operation and maintenance of those facilities.

(Added by Stats. 2005, Ch. 263, Sec. 3. Effective January 1, 2006.)



12899.11

(a) The department, not later than 60 days from the date on which it receives a complete application, shall issue a general encroachment permit, for a period not to exceed 10 years, for routine operation and maintenance activities of public agencies with a contract with the department for delivery of water pursuant to subdivision (b) of Section 12937.

(b) For the purposes of this section, operation and maintenance means inspection, equipment testing and maintenance, water quality monitoring and testing, weed and pest abatement, and other activities that the department determines are consistent with existing agreements between the department and its water contractors.

(Added by Stats. 2005, Ch. 263, Sec. 3. Effective January 1, 2006.)






CHAPTER 7. California Water Fund

ARTICLE 1. General Provisions

12900

This chapter shall be known and may be cited as the California Water Fund Law of 1959.

(Added by Stats. 1959, Ch. 140.)



12901

As used in this chapter:

(a) Project means any project constructed by a public agency, as defined by Section 12880, by the State, or by the State in co-operation with the Federal Government, for the development, utilization, and distribution of the water resources of the State, including all necessary or convenient property, works, and facilities.

(b) Fund means the California Water Fund.

(Amended by Stats. 1959, Ch. 2104.)






ARTICLE 2. The California Water Fund

12910

The California Water Fund is created as a special fund in the State Treasury, the moneys, securities, and increment of which shall be held by the State Treasurer and shall be expended upon projects when appropriated by the Legislature.

(Added by Stats. 1959, Ch. 140.)



12911

The Investment Fund in the State Treasury is hereby abolished. Upon the effective date of this chapter, the Controller shall transfer all resources of the Investment Fund to the California Water Fund. All references in any law to the Investment Fund shall hereafter be deemed to refer to the California Water Fund.

(Added by Stats. 1959, Ch. 140.)



12912

There shall be deposited in the California Water Fund:

(a) All resources of the Investment Fund.

(b) All receipts and revenues of any type and nature derived from any project constructed, operated, or maintained in whole or in part from the fund, except such receipts and revenues which are necessary to pay the costs of operation, maintenance, replacement, and debt service in connection with the project, and all receipts and revenues of any type or nature derived by the state from joint-use projects between the state and the federal government, except such receipts and revenues which are necessary to pay the costs of operation, maintenance, replacement and debt service, in connection with any such project.

(c) Such moneys in other funds which the Legislature may hereafter direct the Controller to transfer to the fund, and any money required to be deposited in the California Water Fund pursuant to the provisions of subdivision (b) of Section 6217 of the Public Resources Code.

(d) All revenues received by the state pursuant to the provisions of Chapter 29, Statutes of 1956, First Extraordinary Session.

(e) All money from any state bond issue authorized and sold for the purposes of this chapter.

(f) All other funds made available solely for the purposes of this chapter by gift or any other means.

(g) All income derived from the investment of moneys that are in the fund.

(Amended by Stats. 1975, Ch. 678.)



12912.5

Of the amounts deposited in the California Water Fund pursuant to subdivision (b) of Section 6217 of the Public Resources Code, five million dollars ($5,000,000) shall be deposited annually in a special account in the California Water Fund for appropriation by the Legislature to the Department of Water Resources for purposes of mitigation of adverse effects to water quality, fisheries, or wildlife in (1) the Sacramento-San Joaquin Delta, Suisun Marsh, and San Francisco Bay caused by historic upstream depletions and diversions, as nonreimbursable costs under Section 11912 and for other nonreimbursable costs, and (2) the Salton Sea and its tributaries.

(Added by Stats. 1988, Ch. 28, Sec. 4. Effective March 14, 1988.)



12913

The Director of Finance shall cause all moneys in the fund which are in excess of current requirements to be invested and reinvested from time to time in securities described in Section 16430 of the Government Code, and such securities may be sold or exchanged if in his opinion such sale or exchange is in the best interests of the State in effectuating the purposes of this chapter. All income derived from such investment, reinvestment, sale, or exchange shall be credited to the fund.

(Added by Stats. 1959, Ch. 140.)



12914

All of the assets in the fund shall be retained in the State Treasury in the fund and shall not be expended except upon appropriations made by the Legislature.

(Added by Stats. 1959, Ch. 140.)



12915

To the extent the provisions of this chapter are inconsistent or in conflict with any of those provisions of Part 3 (commencing at Section 11100) of Division 6, the provisions of this chapter shall prevail.

(Added by Stats. 1959, Ch. 140.)









CHAPTER 7.5. Protection of Ground Water Basins

ARTICLE 1. Short Title

12920

This chapter shall be known as, and may be cited as, the Porter-Dolwig Ground Water Basin Protection Law.

(Added by Stats. 1961, Ch. 1620.)






ARTICLE 2. Definitions

12921

The definitions in this article govern the construction of this chapter.

(Added by Stats. 1961, Ch. 1620.)



12921.1

Department means the Department of Water Resources.

(Added by Stats. 1961, Ch. 1620.)



12921.2

Local agency means any county, city, state agency or public district.

(Added by Stats. 1961, Ch. 1620.)



12921.3

Project means any physical structure or facility proposed or constructed under this chapter for the conservation, storage, regulation, reclamation, treatment or transportation of water to replenish, recharge, or restore a ground water basin, or to prevent, stem, or repel the intrusion of sea water therein, or to improve the quality of the waters thereof, when such basin is relied upon as a source of public water supply.

(Added by Stats. 1961, Ch. 1620.)






ARTICLE 3. Declaration of Policy

12922

It is hereby declared that the people of the State have a primary interest in the correction and prevention of irreparable damage to, or impaired use of, the ground water basins of this State caused by critical conditions of overdraft, depletion, sea water intrusion or degraded water quality.

(Added by Stats. 1961, Ch. 1620.)



12922.1

The Legislature finds and declares that the greater portion of the water used in this State is stored, regulated, distributed and furnished by its ground water basins, and that such basins are subject to critical conditions of overdraft, depletion, sea water intrusion and degraded water quality causing great detriment to the peace, health, safety and welfare of the people of the State.

(Added by Stats. 1961, Ch. 1620.)






ARTICLE 4. Declaration of Intent

12923

It is the intention of the Legislature that the department shall, whenever money has been appropriated for the purpose, initiate or participate in investigations, studies, plans and design criteria for construction of any project, or projects, deemed by the department to be practical, economically feasible and urgently needed to accomplish the purposes of this chapter.

It is the further intention of the Legislature that upon the submission by any local agency, or agencies, to the department of plans and design criteria for any project, or projects, a review, evaluation and any necessary revision of such plans and design criteria shall be made by the department to insure that construction of such project, or projects, will accomplish the purposes of this chapter.

It is the further intention of the Legislature that where a local agency, or agencies, has duly instituted a project, the department may provide technical assistance to the local agency. Any participation by the department shall be pursuant to a cooperative agreement between the department and local agency which clearly outlines the area of participation, the reporting procedure, and the maximum limitation upon cost. Funds for the technical assistance provided under this section shall be as set forth in the cooperative agreement with substantial participation or cost sharing, or both, by the local agency.

(Amended by Stats. 1967, Ch. 1460.)



12923.1

The results of the investigations and studies conducted and the plans and design criteria developed by the department pursuant to this article shall be transmitted to the State Water Resources Control Board and to the appropriate California regional water quality control boards for their consideration in the adoption of state policy for water quality control, water quality control plans and waste discharge requirements.

(Added by Stats. 1969, Ch. 482.)



12924

(a) The department, in conjunction with other public agencies, shall conduct an investigation of the state s groundwater basins. The department shall identify the state s groundwater basins on the basis of geological and hydrological conditions and consideration of political boundary lines whenever practical. The department shall also investigate existing general patterns of groundwater pumping and groundwater recharge within those basins to the extent necessary to identify basins that are subject to critical conditions of overdraft.

(b) The department shall report its findings to the Governor and the Legislature not later than January 1, 2012, and thereafter in years ending in 5 or 0.

(Repealed and added by Stats. 2009, 7th Ex. Sess., Ch. 1, Sec. 3. Effective February 3, 2010.)









CHAPTER 7.6. Groundwater Recharge Facilities Financing

ARTICLE 1. Short Title

12925

This chapter shall be known and may be cited as the Groundwater Recharge Facilities Financing Act.

(Added by Stats. 1985, Ch. 1034, Sec. 1.)






ARTICLE 2. Declaration of Policy

12926

The Legislature finds and declares as follows:

(a) Recharge is an effective way to maximize availability of scarce water supplies throughout the state.

(b) There are many groundwater basins in the state that are in an overdraft condition.

(c) It is necessary for the health, safety, and welfare of the people of the state that the groundwater basins of the state be recharged.

(d) Many of the agencies that have responsibility for managing groundwater are unable to finance adequate groundwater recharge and storage programs, and it is in the interest of the people of California that the state provide financial assistance to implement these programs.

(Added by Stats. 1985, Ch. 1034, Sec. 1.)






ARTICLE 3. Definitions

12927

As used in this chapter, unless the context requires otherwise:

(a) In-lieu recharge means accomplishing increased storage of groundwater by providing interruptible surface water to a user who relies on groundwater as a primary supply, to accomplish groundwater storage through the direct use of that surface water in lieu of pumping groundwater. In-lieu recharge would be used rather than continuing pumping while artificially recharging with the interruptible surface waters.

(b) Project means land and facilities for artificial groundwater recharge through methods which include, but are not limited to, (1) percolation using basins, pits, ditches and furrows, modified streambed, flooding, and well injection or (2) in-lieu recharge. Project also means land and facilities already in use for the purpose of groundwater recharge.

Project may include any of the following:

(1) Instream facilities for regulation of water levels, but not regulation of streamflow by storage to accomplish diversion from the waterway.

(2) Agency owned facilities for extraction.

(3) Conveyance facilities to the recharge site, including devices for flow regulation and measurement of recharge waters.

Any part or all of the project facilities, including the land under the facilities, may consist of the separable features, or an appropriate share of multipurpose features, of a larger system, or both.

(c) Local agency or agency means any city, county, district, joint powers authority, or other political subdivision of the state involved with water management.

(Added by Stats. 1985, Ch. 1034, Sec. 1.)






ARTICLE 4. Loans

12928

(a) The money in the 1985 Water Conservation and Groundwater Recharge Bond Fund shall be available for appropriation by the Legislature for loans to local agencies to aid in the conduct of projects for artificial groundwater recharge and the purposes set forth in this section. The loan program shall be administered by the department. Administrative costs of the loan program shall be paid from moneys available therefor in the 1985 Water Conservation and Groundwater Recharge Bond Fund as appropriated by the Legislature in the annual Budget Bill.

(b) The department may enter into a contract for a loan if it finds that the agency has the ability to repay the requested loan, that the project is economically justified, and that the project is feasible from an engineering and hydrogeologic viewpoint. However, any contract concerning an eligible project for artificial groundwater recharge shall include, in substance, all of the following:

(1) An estimate of the reasonable cost and benefit of the project, including a feasibility report which shall set forth the economic justification and the engineering, hydrogeologic, and financial feasibility of the project, and shall include explanations of the proposed facilities and their relation to other water-related facilities in the basin or region.

(2) An agreement by the agency to proceed expeditiously to complete the project in conformance with the approved plans and specifications and the feasibility report and to operate and maintain the project properly upon completion throughout the repayment period.

(3) Loan contracts may not provide a moratorium on payment of principal or interest.

(4) Loans shall be for a period of up to 25 years with an interest rate set annually by the department at 50 percent of the average interest rate paid by the state on general obligation bonds in the calendar year immediately preceding the year in which the loan agreement is executed.

(5) No single project may receive more than five million dollars ($5,000,000) from the department.

(Added by Stats. 1985, Ch. 1034, Sec. 1.)



12928.1

The department shall give priority to projects of agencies located in overdrafted groundwater basins and those projects of critical need, to projects whose feasibility studies show the greatest economic justification and the greatest engineering and hydrogeologic feasibility as determined by the department, and to projects located in areas which have existing water management programs.

(Added by Stats. 1985, Ch. 1034, Sec. 1.)



12928.2

A contract for a loan pursuant to Section 12928 shall require the prior approval of the California Water Commission.

(Added by Stats. 1985, Ch. 1034, Sec. 1.)



12928.3

The department shall adopt rules and regulations necessary to carry out the purposes of this chapter. The rules and regulations shall include, but not be limited to, criteria and procedures for establishing the eligibility of an agency and a project to qualify for loans, and any terms and conditions necessary to protect the investment of the state and to carry out the purposes of this chapter.

(Added by Stats. 1985, Ch. 1034, Sec. 1.)



12928.4

As a part of the contract for a loan, the agency shall agree to indemnify and hold and save the state, the department, and its employees free from any and all liability for damages that may arise out of the work performed on projects financed under this chapter.

(Added by Stats. 1985, Ch. 1034, Sec. 1.)



12928.6

Groundwater recharge projects developed pursuant to this chapter shall be eligible for funding pursuant to any bond law previously or subsequently approved by the voters if the projects are otherwise eligible for funding under the bond law.

(Added by Stats. 1985, Ch. 1034, Sec. 1.)









CHAPTER 7.7. Environmental Water Act of 1989

ARTICLE 1. General Provisions

12929

This chapter shall be known and may be cited as the Environmental Water Act of 1989.

(Added by Stats. 1989, Ch. 715, Sec. 1.)



12929.1

It is the intent of the Legislature, in enacting this chapter, to prescribe the purposes of the Environmental Water Fund, and to create, and prescribe the purposes of, the Environmental Water Program and the Water Quality Program.

(Added by Stats. 1989, Ch. 715, Sec. 1.)



12929.2

As used in this chapter, the following terms have the following meanings:

(a) Department means the Department of Water Resources.

(b) Board means the State Water Resources Control Board.

(c) Mono Lake Basin means Mono Lake and its watershed.

(d) Environmental Water Program means the Environmental Water Program created pursuant to Article 3 (commencing with Section 12929.20).

(e) Mono Lake Committee means the California nonprofit citizens organization formed to save Mono Lake.

(f) Water Quality Program means the Water Quality program created pursuant to Article 4 (commencing with Section 12929.30).

(Added by Stats. 1989, Ch. 715, Sec. 1.)






ARTICLE 2. Environmental Water Fund

12929.10

The Environmental Water Fund is hereby created in the State Treasury. There shall be deposited in the fund all moneys transferred or appropriated to the fund and all income derived from investment of moneys that are in the fund.

(Added by Stats. 1989, Ch. 716, Sec. 4.)



12929.11

The department shall expend the money appropriated to it from the Environmental Water Fund for projects or programs concerning the water resources of the state that will contribute significant environmental benefits.

(Added by Stats. 1989, Ch. 715, Sec. 1.)



12929.12

(a) It is the intent of the Legislature that sixty-five million dollars ($65,000,000) of the funds that may be transferred, pursuant to paragraph (3) of subdivision (b) of Section 12937, to the California Water Fund from the California Water Resources Development Bond Fund, shall be appropriated to the Environmental Water Fund. It is the intent of the Legislature, subject to subdivision (b), to appropriate to the Environmental Water Fund one million dollars ($1,000,000) in the 1990 91 fiscal year and eight million dollars ($8,000,000) per year in fiscal years 1991 92 to 1998 99, inclusive. However, the director, in consultation with the Department of Finance, may accelerate payments to the California Water Fund for appropriation to the Environmental Water Fund if the director deems it appropriate to do so.

(b) It is the further intent of the Legislature that if the director determines that all or any portion of the amount that would otherwise be appropriated in any fiscal year to the Environmental Water Fund in accordance with subdivision (a), or to the Delta Flood Protection Fund pursuant to Section 12303, is required for continued construction of the State Water Resources Development System pursuant to Section 12938, the entire amount that would otherwise be appropriated to the Environmental Fund for that fiscal year shall be reduced to zero before any reduction is made in the amount to be appropriated to the Delta Flood Protection Fund. It is also the intent of the Legislature that any reduction in funds appropriated to the Environmental Water Fund and the Delta Flood Protection Fund pursuant to this subdivision be made up from funds transferred to the California Water Fund pursuant to paragraph (3) of subdivision (b) of Section 12937 in subsequent fiscal years.

(Amended by Stats. 2006, Ch. 538, Sec. 676. Effective January 1, 2007.)



12929.13

It is further the intent of the Legislature that the reductions and transfers described in Sections 11913, 12303, and 12929.12 shall continue until the obligation of the State Water Resources Development System to reimburse the California Water Fund pursuant to paragraph (3) of subdivision (b) of Section 12937 is satisfied.

(Added by Stats. 1989, Ch. 716, Sec. 6.)



12929.14

It is the intent of the Legislature that nine million dollars ($9,000,000) per year be appropriated in the annual Budget Act for the 1994 95 to 1997 98 fiscal years, inclusive, to pay for programs and projects included in the environmental water program.

(Amended by Stats. 1994, Ch. 626, Sec. 1. Effective January 1, 1995.)



12929.15

From the funds appropriated to the department from the Environmental Water Fund, it is the intent of the Legislature that the department allocate at least one million dollars ($1,000,000) per year, in the 1995 96 to 1997 98 fiscal years, inclusive, to programs and projects included in the Water Quality Program. However, not more than five million dollars ($5,000,000) of the funds appropriated to the Environmental Water Fund pursuant to Section 12929.12 shall be appropriated for this purpose.

(Amended by Stats. 1994, Ch. 626, Sec. 2. Effective January 1, 1995.)






ARTICLE 3. Environmental Water Program

12929.20

The Legislature hereby finds and declares that diversions of water out of the Mono Lake Basin by the City of Los Angeles have lowered the water level of Mono Lake and that future water diversions need to be managed to protect Mono Lake and the Mono Lake Basin. The department, upon acceptance of an application or applications pursuant to Section 12929.21, shall expend money available from the Environmental Water Fund to preserve the wildlife and environment of the Mono Lake Basin.

(Added by Stats. 1989, Ch. 715, Sec. 1.)



12929.21

The City of Los Angeles, jointly with the Mono Lake Committee, may submit one or more grant applications to the department to protect and preserve the Mono Lake Basin. The grant applications shall benefit and enhance the lake s ecosystem and contribute to permanent protection of the Mono Lake Basin environment, including, but not limited to, nesting and migratory bird populations, air quality, fish, and other wildlife, as well as provide replacement water and power to the city. Any project funded by a grant shall not unreasonably affect fish, wildlife, or other instream beneficial uses.

(Added by Stats. 1989, Ch. 715, Sec. 1.)



12929.22

Funds expended for purposes of Section 12929.20 shall be expended only for an eligible project which is consistent with a grant application pursuant to Section 12929.21. The City of Los Angeles shall be the sole grantee for any funds expended for an eligible project.

For purposes of this section, eligible project means a water or power conservation project, a waste water reclamation project, a conjunctive use program, a groundwater recharge project, the enlargement of existing water or power facilities owned by the City of Los Angeles, electric power production facilities, or a water marketing program. Priority shall be given to projects or programs that conserve water or power that has been previously developed.

It is the intent of the Legislature that eligible projects are intended to find replacement water and power for the City of Los Angeles and to limit any impact of reduced diversions from the Mono Lake Basin on statewide water and power supplies, except for any reduced diversions ordered as specified in Section 12929.24. No money made available pursuant to this chapter shall be spent by the city to buy water from the Metropolitan Water District of Southern California.

(Added by Stats. 1989, Ch. 715, Sec. 1.)



12929.23

Until June 30, 1994, 60 percent of the funds that have been appropriated to the Environmental Water Program shall be reserved exclusively for the funding of applications pursuant to Section 12929.21. Applicants may also apply for funds that may be appropriated in the future to the Environmental Water Program. After July 1, 1994, all funds reserved by this section and all other funds that may be appropriated to the Environmental Water Program may be used either to protect and preserve the Mono Lake Basin or for programs and projects listed in Section 12929.26.

(Added by Stats. 1989, Ch. 715, Sec. 1.)



12929.24

The state shall not accept any application for funds pursuant to Section 12929.21 that would expend any state money to replace water or power supplies lost by the City of Los Angeles because of a final court judgment or final board order regarding the Mono Lake Basin.

(Added by Stats. 1989, Ch. 715, Sec. 1.)



12929.25

This chapter does not affect the rights or obligations of any party involved in litigation regarding the Mono Lake Basin.

(Added by Stats. 1989, Ch. 715, Sec. 1.)



12929.26

Other purposes eligible for funding under this chapter, subject to approval by the Legislature in the annual budget process, include all of the following:

(a) Restoration and enhancement of fisheries on the Upper Sacramento River, San Joaquin River, and elsewhere. Primary emphasis shall be on restoring and enhancing fisheries habitat.

(b) Acquisition, restoration, and enhancement of wetlands on the Pacific Flyway and elsewhere.

(c) Acquisition, restoration, and enhancement of riparian habitat on the Sacramento River, San Joaquin River, Sacramento-San Joaquin River Delta, and elsewhere.

The department shall confer with appropriate state and federal agencies on the feasibility of eligible projects.

(Added by Stats. 1989, Ch. 715, Sec. 1.)



12929.27

(a) The City of Los Angeles shall submit a grant application to the department pursuant to Section 12929.21 for the purpose of implementing a voluntary water conservation program in the City of Los Angeles that benefits the ecosystem of Mono Lake.

(b) The voluntary water conservation program that is the subject of the grant application shall provide for all of the following:

(1) The use of community-based organizations, in cooperation and consultation with the Los Angeles Department of Water and Power, to carry out the program, and to perform water audits and provide and install residential, commercial, industrial, and agricultural water conservation equipment in the service area of the Los Angeles Department of Water and Power in connection with the program.

(2) The training of community-based organizations that participate in the program and the training of persons who are selected by the organizations to perform water audits, install water conservation equipment, or perform other services in connection with the program.

(3) Notice of the program to the ratepayers of the Los Angeles Department of Water and Power.

(c) The Los Angeles Department of Water and Power may not impose a charge on its ratepayers to pay for the water conservation program, except that it may impose a fee on the ratepayers who contract for the installation of water conservation equipment in connection with the program to pay for up to 20 percent of the cost of the equipment and the installation of the equipment.

(Added by Stats. 1994, Ch. 626, Sec. 3. Effective January 1, 1995.)






ARTICLE 4. Water Quality Program

12929.30

The Water Quality Program includes projects or programs of public agencies throughout the state that will either (1) reduce the amounts of agricultural drainage water or (2), improve the quality of agricultural drainage water with the result of improving the quality of water used for agricultural, municipal, or industrial purposes.

(Added by Stats. 1989, Ch. 715, Sec. 1.)



12929.31

(a) It is the intent of the Legislature that the funds provided to the department from the Water Quality Program be used for studies to investigate cost-effective reduction methods, containment structures, and treatment facilities for the treatment, storage, and disposal of agricultural drainage water.

(b) For purposes of this section, treatment facilities means facilities or works to treat agricultural drainage water to remove or substantially reduce the level of constituents which pollute or threaten to pollute the waters of the state, including, but not limited to, processes utilizing ion exchange, desalting technologies such as reverse osmosis, biological treatment, agriforestry, and cogeneration.

(Added by Stats. 1989, Ch. 715, Sec. 1.)






ARTICLE 5. Administrative Provisions

12929.40

In developing its recommendations for the appropriation of funds pursuant to this chapter, the department shall consult with the Department of Fish and Game and other appropriate local, state, and federal agencies and interested private groups and members of the public.

(Added by Stats. 1989, Ch. 715, Sec. 1.)



12929.41

(a) Programs and projects pursuant to this chapter may be undertaken by means of any of the following:

(1) Direct expenditure by the department.

(2) Loans to public and private agencies.

(3) Grants to public agencies.

(4) Any combination of paragraphs (1), (2), and (3).

(b) All grants shall be matched by at least an equal amount from the applicant public agency.

(Added by Stats. 1989, Ch. 715, Sec. 1.)



12929.42

The department may seek participation by, or a sharing of costs with, the beneficiaries of programs and projects undertaken pursuant to this chapter, including, but not limited to, public and private local entities. The department may also seek federal funds or participation by, cost sharing with, or financial assistance from, federal agencies which have related programs.

(Added by Stats. 1989, Ch. 715, Sec. 1.)



12929.43

Money may be expended pursuant to this chapter for, among other purposes, acquisition of interests in real property.

(Added by Stats. 1989, Ch. 715, Sec. 1.)



12929.44

The department may adopt rules and regulations as it determines to be necessary to carry out this chapter.

(Added by Stats. 1989, Ch. 715, Sec. 1.)



12929.45

Any contract for a grant or loan entered into pursuant to this chapter shall include, but not be limited to, all of the following provisions:

(a) An estimate of the reasonable cost of the project or program.

(b) An agreement by the borrower or grantee to proceed expeditiously with, and complete, the project or program; to commence operation of any project upon completion and to properly operate and maintain the project in accordance with applicable provisions of law; to provide for the payment of the agency s share of the cost of the project or program, including the principal of, and the interest on, any state loan made pursuant to this chapter; and if appropriate, to apply for, and make reasonable efforts to secure, federal assistance for the project or program.

(Added by Stats. 1989, Ch. 715, Sec. 1.)



12929.46

All loan repayments received pursuant to this chapter shall be deposited in the fund from which the loan was made.

(Added by Stats. 1989, Ch. 715, Sec. 1.)









CHAPTER 8. Water Resources Development Bonds

12930

This chapter shall be known and may be cited as the California Water Resources Development Bond Act.

(Added by Stats. 1959, Ch. 1762.)



12931

The object of this chapter is to provide funds to assist in the construction of a State Water Resources Development System for the State of California. Said system shall be comprised of the State Water Facilities as defined in Section 12934(d) hereof and such additional facilities as may now or hereafter be authorized by the Legislature as a part of (1) the Central Valley Project or (2) the California Water Plan, and including such other additional facilities as the department deems necessary and desirable to meet local needs, including, but not restricted to, flood control, and to augment the supplies of water in the Sacramento-San Joaquin Delta and for which funds are appropriated pursuant to this chapter. The enactment of this chapter shall not be construed as creating any right to water or the use thereof nor as affecting any existing legislation with respect to water or water rights, except as expressly provided herein, nor shall anything herein contained affect or be construed as affecting vested water rights. Any facilities heretofore or hereafter authorized as a part of the Central Valley Project or facilities which are acquired or constructed as a part of the State Water Resources Development System with funds made available hereunder shall be acquired, constructed, operated, and maintained pursuant to the provisions of the code governing the Central Valley Project, as said provisions may now or hereafter be amended. For the purposes of this chapter the Sacramento-San Joaquin Delta shall be deemed to be within the watershed of the Sacramento River. No facility constructed in whole or in part with funds made available by this chapter shall be used to transport water the right to which was secured through eminent domain by others than the State unless approved by the Legislature by concurrent resolution with a majority of the members elected to each house voting in favor thereof.

(Added by Stats. 1959, Ch. 1762.)



12932

Insofar as it is not inconsistent with the express provisions of this chapter, the State General Obiligation Bond Law (Chapter 4 (commencing at Section 16720) of Part 3, Division 4, Title 2 of the Government Code), is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this chapter, and the provisions of that law are included in this chapter as though set out in full in this chapter. All references in this chapter to herein shall be deemed to refer both to this chapter and such law.

(Added by Stats. 1959, Ch. 1762.)



12933

There is hereby created a California Water Resources Development Finance Committee composed of the Governor, the State Treasurer, the State Controller, Director of Finance and Director of Water Resources, all of whom shall serve without compensation, and the majority of whom shall be empowered to act for said committee. The Director of Finance shall provide such assistance, and the Attorney General shall furnish such legal advice, to the California Water Resources Development Finance Committee as it may require.

(Added by Stats. 1959, Ch. 1762.)



12934

As used in this chapter and for the purposes of this chapter as used in the State General Obligation Bond Law, the following words shall have the following meanings:

(a) Committee shall mean the California Water Resources Development Finance Committee created by Section 12933.

(b) Board or department shall mean the Department of Water Resources.

(c) Fund shall mean the California Water Resources Development Bond Fund created by Section 12935.

(d) State Water Facilities shall mean the following facilities:

(1) A multiple purpose dam and reservoir on the Feather River in the vicinity of Oroville, Butte County, and dams and reservoirs upstream therefrom in Plumas County in the vicinity of Frenchman, Grizzly Valley, Abbey Bridge, Dixie Refuge and Antelope Valley;

(2) An aqueduct system which will provide for the transportation of water from a point or points at or near the Sacramento-San Joaquin Delta to termini in the Counties of Marin, Alameda, Santa Clara, Santa Barbara, Los Angeles and Riverside, and for delivery of water both at such termini and at canal-side points en route, for service in Solano, Napa, Sonoma, Marin, Alameda, Contra Costa, Santa Clara, San Benito, Santa Cruz, Fresno, Tulare, Kings, Kern, Los Angeles, Ventura, San Bernardino, Riverside, Orange, San Diego, San Luis Obispo, Monterey and Santa Barbara Counties.

Said aqueduct system shall consist of intake and diversion works, conduits, tunnels, siphons, pipelines, dams, reservoirs, and pumping facilities, and shall be composed of a North Bay aqueduct extending to a terminal reservoir in Marin County; a South Bay aqueduct extending to terminal reservoirs in the Counties of Alameda and Santa Clara; a reservoir near Los Banos in Merced County; a Pacheco Pass Tunnel aqueduct from a reservoir near Los Banos in Merced County to a terminus in Pacheco Creek in Santa Clara County; a San Joaquin Valley-Southern California aqueduct extending to termini in the vicinity of Newhall, Los Angeles County, and Perris, Riverside County, and having a capacity of not less than 2,500 cubic feet per second at all points north of the northerly boundary of the County of Los Angeles in the Tehachapi Mountains in the vicinity of Quail Lake and a capacity of not less than 10,000 cubic feet per second at all points north of the initial offstream storage reservoir; a coastal aqueduct beginning on the San Joaquin Valley-Southern California aqueduct in the vicinity of Avenal, Kings County, and extending to a terminal at the Santa Maria River;

(3) Master levees, control structures, channel improvements, and appurtenant facilities in the Sacramento-San Joaquin Delta for water conservation, water supply in the Delta, transfer of water across the Delta, flood and salinity control, and related functions.

(4) Facilities for removal of drainage water from the San Joaquin Valley.

(5) Facilities for the generation and transmission of electrical energy.

(6) Provision for water development facilities for local areas as provided in Chapter 5 (commencing at Section 12880) of Part 6 of Division 6 of the Water Code as the same may now or hereafter be amended.

(7) Including for the foregoing (1 through 5) the relocation of utilities and highways and acquisition of all lands, rights of way, easements, machinery, equipment, apparatus, and all appurtenances necessary or convenient therefor.

(Added by Stats. 1959, Ch. 1762.)



12935

For the purpose of creating a fund, herein designated the California Water Resources Development Bond Fund, to provide for the acquisition, construction and completion of the State Water Facilities herein specified and, to the extent provided in Section 12938, for additions to the State Water Resources Development System, the committee shall be and is hereby authorized and empowered to create a debt or debts, liability or liabilities of the State of California in the aggregate principal amount of one billion seven hundred fifty million dollars ($1,750,000,000) in the manner and to the extent herein provided, but not otherwise nor in excess thereof.

(Added by Stats. 1959, Ch. 1762.)



12936

All bonds herein authorized, which shall have been duly sold and delivered as herein provided, shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereof. Notwithstanding the provisions of subdivision (b) of Section 16731 of the Government Code, the first date or dates of maturity of any series of bonds issued under this chapter shall be not more than 10 years, and the last dates of maturity of any such series of bonds may be fixed at any date or dates to and including 50 years, after the date of that series. The committee may fix different dates for the bonds of each series and the bonds of any series may be made to mature and become payable at different times from those of any other series; provided, that the maturity dates of each separate series shall comply with the provisions of this section.

(Added by Stats. 1959, Ch. 1762.)



12937

The ways and means for the payment of the interest on and the principal of such bonds shall be as follows:

(a) There shall be collected annually in the same manner and at the same time as other state revenue is collected such a sum, in addition to the ordinary revenues of the State, as shall be required to pay the principal and interest on said bonds as herein provided, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of said revenue, to do and perform each and every act which shall be necessary to collect such additional sum.

There is hereby appropriated from the General Fund in the State Treasury such sum annually as will be necessary to pay the principal of and the interest on the bonds issued and sold pursuant to the provisions of this chapter, as said principal and interest become due and payable.

On the several dates on which funds are remitted pursuant to Section 16676 of the Government Code for the payment of the then maturing principal and interest on the bonds, to wit, on the several dates of maturity of said principal and interest in each fiscal year there shall be transferred into the General Fund in the State Treasury from revenues deposited in the fund as provided in subdivision (b) of this Section 12937, and from any accrued interest and premiums received on any sale, or sales of the bonds, so far as available therein, amounts equal to, but not in excess of, all sums so becoming due for principal and interest and in the event such money received from such sources and so returned on said remittance dates is less than the principal and interest then due and payable then the balance remaining unpaid shall be transferred to the General Fund out of moneys in the fund received from such sources as soon thereafter as it shall become available, together with simple interest thereon, from such remittance dates until so returned at the same rate as borne by the bonds.

(b) All revenues derived from the sale, delivery or use of water or power, and all other income or revenue, derived by the State, from the State Water Resources Development System shall be deposited in a special account or accounts in the California Water Resources Development Bond Fund and shall be accounted for and used annually only for the following purposes and in the following order, to wit:

1. The payment of the reasonable costs of the annual maintenance and operation of the State Water Resources Development System and the replacement of any parts thereof.

2. The annual payment of the principal of and interest on the bonds issued pursuant to this chapter.

3. Transfer to the California Water Fund as reimbursement for funds utilized from said fund for construction of the State Water Resources Development System.

4. Any surplus revenues in each year not required for the purpose specified in the foregoing subparagraphs (1), (2) and (3) of this subdivision (b) of Section 12937 and not required to be transferred to the General Fund pursuant to subparagraph (a) of this Section 12937, shall, during the time any of the bonds authorized herein are outstanding, be deposited in a special account in the California Water Resources Development Bond Fund and are hereby appropriated for use and shall be available for expenditure by the department for acquisition and construction of the State Water Resources Development System as described in Section 12931 hereof.

All such revenues shall constitute a trust fund and are hereby pledged for the uses and purposes above set forth and such pledge shall inure to the direct benefit of the owners and holders of all general obligation bonds issued under this chapter. The department, subject to such terms and conditions as may be prescribed by the Legislature, shall enter into contracts for the sale, delivery or use of water or power, or for other services and facilities, made available by the State Water Resources Development System with public or private corporations, entities, or individuals. Such contracts shall not be impaired by subsequent acts of the Legislature during the time when any of the bonds authorized herein are outstanding and the State may sue and be sued with respect to said contracts. Said contracts shall be for a stated term and, insofar as practicable and feasible, for the full term of the life of the general obligation bonds issued under this chapter and each such contract shall recite (i) that it is entered into for the direct benefit of the holders and owners of all general obligation bonds issued under this chapter, and (ii) that the income and revenues derived from such contracts are pledged to the purposes and in the priority herein set forth. Such pledge of revenues as herein set forth is hereby declared to be and shall constitute an essential term of this chapter and upon its ratification by the people of the State of California shall be binding upon the State so long as any general obligation bonds authorized hereunder are outstanding and unpaid. Such income and revenues, subject to the priorities herein set forth, shall constitute additional security for all of the bonds authorized and issued hereunder irrespective of the date of their issuance and sale and so long as any of the bonds authorized and issued hereunder, or the interest thereon, are unpaid, such income and revenues shall not be used for any other purpose. The bonds authorized hereunder shall be equally secured by a lien upon all income and revenues derived from the State Water Resources Development System without priority for number, amount, date of bonds, of sale, of execution, or of delivery pursuant to this chapter. Notwithstanding the pledge of revenues herein contained, the State of California shall remain liable for the payment of the principal of and interest upon all of the bonds authorized and issued under this chapter.

(Added by Stats. 1959, Ch. 1762.)



12938

All proceeds from the sale of the bonds herein authorized shall be deposited in the fund as provided in Section 16757 of the Government Code and shall be available for the purpose provided in Section 12935, but, except only as to accrued interest and any premiums received on any sale, or sales, of the bonds, shall not be available for transfer to the General Fund. All moneys deposited in the fund are hereby appropriated to the department for expenditure and allocation by the department without regard to fiscal years for the State Water Facilities as herein defined and, to the extent provided in this Section 12938, for additions to the State Water Resources Development System. Of the total amount of the bonds authorized herein, one hundred thirty million dollars ($130,000,000) and no more shall be available exclusively for the provision of water development facilities for local areas as set forth in subdivision (d)(6) of Section 12934. Any money in the California Water Fund, and any surplus revenue as described in Section 12937(b)4, available for expenditure for the State Water Resources Development System shall be used for the construction of the State Water Facilities in lieu of the proceeds of bonds authorized by this chapter. The use of the proceeds of bonds for such construction shall be decreased by an amount equal to that hereafter expended from the California Water Fund for the construction of State Water Facilities. To the extent that money is expended from the California Water Fund for construction of the State Water Facilities, proceeds from the sale of bonds authorized pursuant to this act in an equal amount, is appropriated and shall be expended for the construction of such additional facilities of the State Water Resources Development System as the department shall determine to be necessary and desirable to meet local needs, including, but not restricted to, flood control, and to augment the supplies of water in the Sacramento-San Joaquin Delta from multiple purpose dams, reservoirs, aqueducts and appurtenant works in the watersheds of the Sacramento, Eel, Trinity, Mad, Van Duzen and Klamath Rivers for use in the State Water Resources Development System, and the department is authorized to construct any and all facilities for which funds are appropriated to it for expenditure pursuant to this chapter. Such additional facilities for local needs shall include those necessary to conserve or develop water which is tributary to the stream upon which any of the facilities of the State Water Resources Development System are constructed and it shall be the duty of the department to diligently plan such full development and submit plans and reports thereon to the Legislature. All moneys in the California Water Fund and all accruals thereto are hereby appropriated to the department for expenditure and allocation by the department without regard to fiscal years for the State Water Resources Development System as defined in Section 12931 except that in any fiscal year the Legislature may appropriate for any lawful purpose any money in the California Water Fund which is unexpended at the beginning of that fiscal year and any money accruing to that fund during the fiscal year.

(Added by Stats. 1959, Ch. 1762.)



12938.1

The provisions of Article 2 (commencing with Section 13320) of Chapter 3, Part 3, Division 3, Title 2 of the Government Code are applicable to the department with respect to expenditures of money pursuant to this chapter.

(Added by Stats. 1961, Ch. 1955.)



12938.2

The Department of Finance shall identify in the annual Governor s Budget the proposed revenues and expenditures for the four purposes identified in subdivision (b) of Section 12937. The data shall be organized on a fiscal year basis and shall include (1) an estimate of total revenues for the four purposes by revenue source, and (2) a detailed statement of expenditures for the past, current, and future fiscal years.

(Added by Stats. 1983, Ch. 323, Sec. 93.9. Effective July 1, 1983. See same-numbered section added by Stats. 1991, Ch. 652.)



12938.2

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 29. See same-numbered section added by Stats. 1983, Ch. 323.)



12939

Upon the written request of the board, supported by a statement of the expenditures made and to be made for the State Water Resources Development System, the committee shall determine whether or not it is necessary or desirable to issue any bonds authorized under this chapter in order to make those expenditures and, if so, the amount of bonds then to be issued and sold. Successive issues of bonds may be authorized and sold to make those expenditures progressively and it shall not be necessary that all of the bonds herein authorized to be issued shall be sold at any one time.

(Amended by Stats. 2001, Ch. 745, Sec. 232.1. Effective October 12, 2001.)



12940

If any resolution determining that the sale of all or any part of the bonds herein authorized is necessary or desirable, the committee may in its discretion provide for the interexchange of bonds of different denominations, which may be in any multiple of one thousand dollars ($1,000), the issuance of bonds of different denominations in lieu of or in exchange for bonds of a like aggregate principal amount but of different denominations, the issuance of registered bonds in such denominations as may be specified by the committee and the exchange of such registered bonds for coupon bonds of a like aggregate principal amount but of different denominations. The committee may also provide for the authentication of any bonds by the State Controller or by any deputy state controller. If authentication is so required, no bond authorized hereunder shall be valid unless so authenticated in the manner so required.

(Added by Stats. 1959, Ch. 1762.)



12941

In computing the net interest cost under Section 16754 of the Government Code, the committee may determine that interest shall be computed either from the date of sale or from the date of the bonds or from the last preceding interest payment date to the respective maturity dates of the bonds then offered for sale at the coupon rate or rates specified in the bid, such computation to be made on a 360-day year basis, and the committee shall make appropriate provision therefor in the form of notice of sale of the bonds.

(Added by Stats. 1959, Ch. 1762.)



12942

The committee may authorize the State Treasurer to sell all or any part of the bonds herein authorized at such date or dates as may be fixed by the State Treasurer and no direction of the Governor shall be required. The provisions of Sections 16750 and 16754 of the Government Code respecting the direction of the Governor shall not be applicable to such sale.

(Added by Stats. 1959, Ch. 1762.)



12944

(a) In the operation of reservoirs, other than terminal reservoirs from which water is supplied for domestic use without purification treatment after withdrawal from such reservoirs, constructed under this chapter, the department, to the extent that it is compatible with public health and safety requirements, shall permit the use of the water for body contact sports.

(Added by Stats. 1961, Ch. 1771.)






CHAPTER 8.5. Local Distribution Facilities

12944.5

(a) Notwithstanding any other provision of law to the contrary, any local public agency other than a city or county that has executed a contract with the state for a water supply pursuant to Section 12937 shall satisfy any requirement for the approval by the voters of the agency to secure authorization for the issuance of general obligation bonds of the agency or of the agency for any improvement district thereof to fund the acquisition and construction of works and facilities to enable the local public agency or improvement district to utilize the water supply, if a majority of the voters voting on the proposition to incur the bonded indebtedness vote in favor of the proposition. The provisions of law governing the issuance of general obligation bonds by the local public agency, including the provisions of the principal act of the local public agency, shall govern all matters relating to the issuance of the general obligation bonds, including the authorization, issuance, sale or retirement thereof, except only that a majority of the votes cast on the proposition to incur the bonded indebtedness need be in favor of such proposition in order to authorize the issuance of the bonds. This chapter shall be applicable only to general obligation bonds approved at an election held on one of the dates specified in Section 1000 of the Elections Code or at an election held pursuant to Section 4108 of the Elections Code.

(b) This chapter shall also be applicable to (1) any local public agency other than a city or a county which has executed a contract for a water supply with a public agency which has in turn executed a contract with the state for a water supply pursuant to Section 12937, (2) any local public agency other than a city or county which is a member agency of, or is located within a member agency of, a metropolitan water district which has executed a contract with the state for a water supply pursuant to Section 12937, and (3) any local public agency other than a city or county which is a member agency of, or is located within a member agency of, a county water authority which is a member agency of a metropolitan water district which has executed a contract with the state for a water supply pursuant to Section 12937.

(Amended by Stats. 1994, Ch. 923, Sec. 223. Effective January 1, 1995.)



12944.7

(a) Notwithstanding any other provision of law, except as specified in subdivision (b), any public agency that has executed a contract with the state for a water supply pursuant to Section 12937 may sell any water available to that agency directly to any ultimate water consumer within the agency.

(b) Notwithstanding subdivision (a), if the principal act of the public agency restricts the agency to the wholesale distribution of water, the right to sell water directly to consumers may be exercised by the agency only pursuant to written contract with (1) a wholesaler, if any exists, to which the water would otherwise be sold and (2) a public entity water purveyor, if any exists, serving water at retail within the area in which the consumer is located or a water corporation, if any exists, subject to regulation by the Public Utilities Commission and serving water at retail within the area in which the consumer is located.

(Amended by Stats. 2001, Ch. 929, Sec. 1. Effective January 1, 2002.)






CHAPTER 9. Saline Water Conversion

ARTICLE 1. Short Title

12945

This chapter shall be known as and may be cited as the Cobey-Porter Saline Water Conversion Law.

(Added by Stats. 1965, Ch. 993.)






ARTICLE 2. Declaration of Policy

12946

It is hereby declared that the people of the state have a primary interest in the development of economical saline water conversion processes which could eliminate the necessity for additional facilities to transport water over long distances, or supplement the services to be provided by such facilities, and provide a direct and easily managed water supply to assist in meeting the future water requirements of the state.

(Added by Stats. 1965, Ch. 993.)



12947

(a) The Legislature finds and declares that the growing water needs of the state require the development of cost effective and efficient water supply technologies. Desalination technology is now feasible to help provide significant new water supplies from seawater, brackish water, and reclaimed water. Desalination technology can also provide an effective means of treating some types of contamination in water supplies. Desalination is consistent with both state water supply and efficiency policy goals, and joint state-federal environmental and water policy and principles promoted by the Cal-Fed Bay Delta Program.

(b) It is the policy of this state that desalination projects developed by or for public water entities be given the same opportunities for state assistance and funding as other water supply and reliability projects, and that desalination be consistent with all applicable environmental protection policies in the state.

(c) It is the intention of the Legislature that the department shall undertake to find economic and efficient methods of desalting saline water so that desalted water may be made available to help meet the growing water requirements of the state.

(Amended by Stats. 2003, Ch. 206, Sec. 1. Effective January 1, 2004.)






ARTICLE 3. State Participation

12948

The department either independently or in cooperation with any county, state, federal, or public or private agency or corporation may conduct a program of investigation, study, and evaluation in the field of saline water conversion.

(Added by Stats. 1965, Ch. 993.)



12948.1

The department shall provide assistance to persons or entities with state and local desalination facility permit applications seeking to construct desalination facilities for reducing the concentration of dissolved solids in brackish groundwater or seawater in the state.

(Added by Stats. 1991, Ch. 1161, Sec. 2.)



12949

After submission of a written report and upon specific authorization by the Legislature the department either independently or in cooperation with any county, state, federal, or public or private agency or corporation may finance, construct, and operate saline water conversion facilities. The department may sell any water made available by such saline water conversion facilities. Unless otherwise provided by the Legislature, the department shall establish rates or charges for such water so as to recover all of the costs of making such water available.

(Added by Stats. 1965, Ch. 993.)



12949.5

The department, in cooperation with the United States Department of the Interior, may participate in financing the costs of the site development, construction, operation, and transportation of desalted water in connection with a saline water conversion test center facility to be located in California. The department may sell any water made available by such saline water conversion test center; provided, that the department shall sell such water at rates or charges which will return, at least, all of the costs of transporting the water from the test center to the point of delivery.

(Added by Stats. 1965, Ch. 994.)



12949.6

(a) Not later than July 1, 2004, the department shall report to the Legislature on potential opportunities for the use of seawater and brackish water desalination in California. The report shall evaluate impediments to the use of desalination technology and shall examine what role, if any, the state should play in furthering the use of desalination in California.

(b) The department shall convene a task force, to be known as the Water Desalination Task Force, to advise the department in implementation of subdivision (a), including making recommendations to the Legislature regarding the following:

(1) The need for research, development, and demonstration projects for more cost effective and technologically efficient desalination processes.

(2) The environmental impacts of brine disposal, energy use related to desalination, and large-scale ocean water desalination.

(3) An evaluation of the current regulatory framework of state and local rules, regulations, ordinances, and permits to identify the obstacles and methods to creating an efficient siting and permitting system.

(4) Determining a relationship between existing electricity generation facilities and potential desalination facilities, including an examination of issues related to the amounts of electricity required to maintain a desalination facility.

(5) Ensuring desalinated water meets state water quality standards.

(6) Impediments or constraints, other than water rights, to increasing the use of desalinated water both in coastal and inland regions.

(7) The economic impact and potential impacts of the desalination industry on state revenues.

(8) The role that the state should play in furthering the use of desalination technology in California.

(9) An evaluation of a potential relationship between desalination technology and alternative energy sources, including photovoltaic energy and desalination.

(c) (1) The task force shall be convened by the department and be comprised of one representative from each of the following agencies:

(A) The department.

(B) The California Coastal Commission.

(C) The State Energy Resources Conservation and Development Commission.

(D) The California Environmental Protection Agency.

(E) The State Department of Health Services.

(F) The Resources Agency.

(G) The State Water Resources Control Board.

(H) The CALFED Bay-Delta Program.

(I) The Department of Food and Agriculture.

(J) The University of California.

(K) The United States Department of Interior, if that agency wishes to participate.

(2) The task force shall also include, as determined by the department, one representative from a recognized environmental advocacy group, one representative from a consumer advocacy group, one representative of local agency health officers, one representative of a municipal water supply agency, one representative of urban water wholesalers, one representative from a regional water control board, one representative from a groundwater management entity, one representative of water districts, one representative from a nonprofit association of public and private members created to further the use of desalinated water, one representative of land development, and one representative of industrial interests.

(d) The sum of one hundred thousand dollars ($100,000) is hereby appropriated from the Bosco-Keene Renewable Resources Investment Fund to the department for the purpose of establishing the task force and preparing the report required in subdivision (a).

(Amended by Stats. 2003, Ch. 62, Sec. 311. Effective January 1, 2004.)












PART 7. PROJECT COSTS FOR LOCAL GOVERNMENTAL SERVICES

12950

It is declared to be the responsibility of the State of California to assist local governments in providing certain essential services and facilities where water resource construction projects financed, in whole or in part, by the State or by the State jointly with the federal government create an undue burden on a local area s ability to provide these services and facilities. State responsibility for providing financial assistance under such circumstances includes the following: police and fire protection, public health and hospitals, sanitation, emergency and indigent relief, and such other activities for which there is a demonstrated urgent need and which are approved by the State Department of Finance and the State Department of Water Resources.

(Added by Stats. 1963, Ch. 464.)



12951

State expenditures and loans for aid to local governments provided in accordance with the provisions of this part are a part of the project cost of the project giving rise to the creation of the impact area.

(Added by Stats. 1963, Ch. 464.)



12952

The Governor may designate, from time to time, and may revoke previous designations of, the area within a 20-mile airline radius of the site of principal construction of any water construction project undertaken by the State as an impact area when:

(a) He is requested to do so by the county board of supervisors or the city council of any county or city within the impact area; and

(b) He finds that:

(1) Such construction will cause a sudden influx of people into the impact area.

(2) The construction will require more than 12 months to complete.

(3) The construction will result in serious fiscal problems to the affected local governments.

(4) Peak construction employment on the project within the impact area is estimated by the Department of Water Resources to total more than 500 employees.

(5) The increase in population in the impact area, found by multiplying such peak construction employment as estimated by the Department of Water Resources by 4.5, equals at least 20 percent of the estimated population in the area on July 1st of the year prior to the date that construction was started. At any time that the increase in population falls below 20 percent of the estimated population of the area, the designation shall terminate as of the following June 30th. All population data are to be determined by the Department of Finance.

(Added by Stats. 1963, Ch. 464.)



12953

For the purposes of this part the Department of Water Resources shall designate the site of principal construction of every water construction project undertaken by the State, and the date construction was started.

(Added by Stats. 1963, Ch. 464.)



12954

As used in this part, peak employment means the largest number of persons employed in any one year at a site of principal construction and at such other sites as may be related directly thereto within the impact area by the Department of Water Resources, contractors and subcontractors in connection with the construction project.

(Added by Stats. 1963, Ch. 464.)



12955

Requests by any city, county, or district to have an area designated an impact area may be made at any time after the authorization of a water resources project by the Legislature. Except with respect to assistance during the first year of construction or during the first year after enactment of a law providing state aid, requests for financial assistance under provisions of this part shall be made at least six months prior to the beginning of the fiscal year for which the assistance is requested.

(Added by Stats. 1963, Ch. 464.)



12956

When an impact area has been designated by the Governor the State will pay:

(a) The increased operating expenses necessitated by population increase within the impact area for maintenance of police and fire protection, public hospitals, public health and sanitation and such other activities as may be approved by the Department of Finance and the Department of Water Resources at the same level of service as prevailed within or for the impact area prior to the start of the construction. A subsequent increase in the level of a specific service may be approved by the State Department of Finance. Level of service shall be measured by the ratio of personnel or facilities serving the impact area to the total population within the same area. The portion of the construction-generated population expected to reside within the impact area shall be estimated by the Department of Water Resources for each fiscal year in which the State provides financial assistance under this part to any governmental agency.

(b) Seventy-five percent of the increased cost to the county of emergency and indigent relief provided by the county under the provisions of Chapter 2 (commencing at Section 2500) of Division 4 of the Welfare and Institutions Code at standards that existed prior to the start of construction. An increase in such standards may be approved by the State Department of Finance. The State will also pay all necessary increased costs resulting from personnel, office, and automobile expenses created by an increase in the emergency and indigent caseload, as determined by the Department of Finance.

(Added by Stats. 1963, Ch. 464.)



12957

Funds for capital outlay expenditures for police and fire protection, essential health services, and water and sewerage systems required to serve the expanded population in the impact area may be provided to any city, county, or district rendering, in whole or in part, any of the services described in Section 12950, upon their application under either or both of the following options to be exercised by the local governing bodies:

(a) A loan by the State to the local agency for all or any part of such expenditures; such loans to be entirely repaid within 30 years at a rate of interest one-quarter of 1 percent higher than the interest cost to the State for long-term loans at the time of the loan.

(b) Direct state expenditures to meet all or any part of such needs. Direct state expenditures shall be for temporary facilities which shall be dismantled upon completion of the water project construction.

(Added by Stats. 1963, Ch. 464.)



12958

Upon the designation of an impact area by the Governor, the State Department of Finance shall recommend the appropriation of funds and the division of state assistance among the local governments in the impact area. For this purpose the State Department of Finance shall be given access to such records and documents as may be necessary to accomplish this objective by the affected local governments.

(Added by Stats. 1963, Ch. 464.)



12959

Notwithstanding any other provision of this part, except as to projects constructed by the Department of Water Resources, the maximum amount of money paid under this part shall not exceed that proportion of the total cost of the needed assistance as the amount of the State s financial participation in a project bears to the total cost of the project.

(Added by Stats. 1963, Ch. 464.)



12960

When certified by the Department of Water Resources, claims of local agencies for state financial assistance shall be presented to the State Controller for payment out of funds made available therefor. The State Controller shall make such audit as he deems necessary, before or after disbursement, for the purpose of determining that any money received by any city, county, or district as state financial assistance hereunder has been expended for the purposes and under the conditions authorized under this division.

(Added by Stats. 1963, Ch. 464.)



12961

This part shall be known, and may be cited, as the Byrne Act.

(Added by Stats. 1963, Ch. 464.)






PART 8. WATER AGENCY RECREATIONAL FACILITIES

12970

Water agency, as used in this part means any public corporation, district, political subdivision, or any other agency or authority now or hereafter organized under the laws of this state which develops, stores, distributes or supplies water.

(Added by Stats. 1973, Ch. 214.)



12971

Notwithstanding any other provision of law, every water agency is authorized, in addition to and not in derogation or limitation of the powers conferred upon such agency by any other law, through contract or otherwise, to construct, maintain, improve, and operate recreational facilities appurtenant to any land, dams, reservoirs, facilities, or works appropriate or ancillary to such recreational use owned, operated, or contracted to be operated by such agency. Any contract for construction or improvement work under this part shall be subject to all applicable provisions of law governing contracts of the water agency.

(Added by Stats. 1973, Ch. 214.)



12972

A water agency may expend funds on such recreational facilities and may fix and assess reasonable charges for the use of such recreational facilities by members of the public.

(Added by Stats. 1973, Ch. 214.)



12973

The governing body of a water agency may adopt regulations binding upon all persons covering the use of such recreational facilities. Any violation of such regulations is a misdemeanor.

(Added by Stats. 1973, Ch. 214.)






PART 9. DELTA LEVEE MAINTENANCE

12980

As used in this part:

(a) Board means the Central Valley Flood Protection Board.

(b) Delta means the Sacramento-San Joaquin Delta as described in Section 12220.

(c) Local agency means any city, county, district, or other political subdivision of the state which is authorized to maintain levees.

(d) Net long-term habitat improvement means enhancement of riparian, fisheries, and wildlife habitat.

(e) Nonproject levee means a local flood control levee in the delta that is not a project facility under the State Water Resources Law of 1945, as shown on page 38 of the Department of Water Resources Sacramento-San Joaquin Delta Atlas, dated 1993.

(f) Project levee means a federal flood control levee, as shown on page 40 of the Department of Water Resources Sacramento-San Joaquin Delta Atlas, dated 1993, that is a project facility under the State Water Resources Law of 1945 (Chapter 1 (commencing with Section 12570) and Chapter 2 (commencing with Section 12639) of Part 6), if not less than a majority of the acreage within the jurisdiction of the local agency that maintains the levee is within the primary zone of the delta, as defined in Section 29728 of the Public Resources Code.

(Amended by Stats. 2012, Ch. 549, Sec. 1. Effective January 1, 2013.)



12981

(a) The Legislature finds and declares that the delta is endowed with many invaluable and unique resources and that these resources are of major statewide significance.

(b) The Legislature further finds and declares that the delta s uniqueness is particularly characterized by its hundreds of miles of meandering waterways and the many islands adjacent thereto; that, in order to preserve the delta s invaluable resources, which include highly productive agriculture, recreational assets, fisheries, and wildlife environment, the physical characteristics of the delta should be preserved essentially in their present form; and that the key to preserving the delta s physical characteristics is the system of levees defining the waterways and producing the adjacent islands. However, the Legislature recognizes that it may not be economically justifiable to maintain all delta islands.

(c) The Legislature further finds and declares that funds necessary to maintain and improve the delta s levees to protect the delta s physical characteristics should be used to fund levee work that would promote agricultural and habitat uses in the delta consistent with the purpose of preserving the delta s invaluable resources.

(Amended by Stats. 1996, Ch. 601, Sec. 11. Effective January 1, 1997.)



12982

The Legislature further finds and declares that while most of the delta s levees are privately owned and maintained they are being subjected to varied multiple uses and serve to benefit many varied segments and interests of the public at large, and that as a result of the varied multiple uses of such levees, added maintenance costs are being borne by adjacent landowners.

(Added by Stats. 1973, Ch. 717.)



12983

The Legislature further finds and declares that there is an urgent need for a higher degree of levee maintenance and rehabilitation generally throughout the delta and that the state has an interest in providing technical and financial assistance for delta levee maintenance and rehabilitation.

The Legislature also finds and declares that, because of the instability of delta soils, the effect of winds, tides, and floodflows, and the unique problems of erosion, seepage, and subsidence, the same security against levee failure and flooding cannot be achieved by protective works in the delta as in areas less vulnerable to these problems. Although the rehabilitation and maintenance of delta levees is an important undertaking, a significant risk of levee failure will still persist.

The purpose of the state s approval of plans and inspection of works, which duties are set forth in this part, is to ensure that subvention funds are properly expended and that delta levees are effectively rehabilitated and maintained, and the state does not thereby assume any responsibility for the safety of any delta levee against failure.

(Amended by Stats. 1986, Ch. 824, Sec. 1. Effective September 15, 1986.)



12984

The department shall develop and submit to the board, for adoption by the board, criteria for the maintenance and improvement of nonproject levees. The criteria shall vary as required to meet specific conditions and shall be multipurpose in nature, and include environmental considerations, when feasible. The criteria shall embody and implement both of the following:

(a) The short-term mitigation plan set forth in the Flood Hazard Mitigation Plan for the Sacramento-San Joaquin Delta, prepared by the department for the Office of Emergency Services, dated September 15, 1983, or as amended.

(b) The Vegetation Management Guidelines for Local Nonproject Delta Levees dated April 1994, or any successor guidelines.

(Amended by Stats. 1996, Ch. 601, Sec. 12. Effective January 1, 1997.)



12985

Prior to adoption of any such criteria, the board shall hold public hearings and may revise the criteria as it determines necessary.

(Added by Stats. 1973, Ch. 717.)



12986

(a) It is the intent of the Legislature to reimburse an eligible local agency pursuant to this part for costs incurred in any year for the maintenance or improvement of project or nonproject levees as follows:

(1) No costs incurred shall be reimbursed if the entire cost incurred per mile of project or nonproject levee is one thousand dollars ($1,000) or less.

(2) Not more than 75 percent of any costs incurred in excess of one thousand dollars ($1,000) per mile of project or nonproject levee shall be reimbursed.

(3) (A) As part of the project plans approved by the board, the department shall require the local agency or an independent financial consultant to provide information regarding the agency s ability to pay for the cost of levee maintenance or improvement. Based on that information, the department may require the local agency or an independent financial consultant to prepare a comprehensive study on the agency s ability to pay.

(B) The information or comprehensive study of the agency s ability to pay shall be the basis for determining the maximum allowable reimbursement eligible under this part. Nothing in this paragraph shall be interpreted to increase the maximum reimbursement allowed under paragraph (2).

(4) Reimbursements made to the local agency in excess of the maximum allowable reimbursement shall be returned to the department.

(5) The department may recover, retroactively, excess reimbursements paid to the local agency from any time after January 1, 1997, based on an updated study of the agency s ability to pay.

(6) All final costs allocated or reimbursed under a plan shall be approved by the Central Valley Flood Protection Board for project and nonproject levee work.

(7) Costs incurred pursuant to this part that are eligible for reimbursement include construction costs and associated engineering services, financial or economic analyses, environmental costs, mitigation costs, and habitat improvement costs.

(b) Upon completion of its evaluation pursuant to Sections 139.2 and 139.4, by January 1, 2008, the department shall recommend to the Legislature and the Governor priorities for funding under this section.

(c) Reimbursements made pursuant to this section shall reflect the priorities of, and be consistent with, the Delta Plan established pursuant to Chapter 1 (commencing with Section 85300) of Part 4 of Division 35.

(d) This section shall become inoperative on July 1, 2018, and, as of January 1, 2019, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2019, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended (as amended by Stats. 2011, Ch. 296) by Stats. 2012, Ch. 549, Sec. 3. Effective January 1, 2013. Inoperative July 1, 2018. Repealed as of January 1, 2019, by its own provisions. See later operative version, as amended by Sec. 2 of Ch. 549.)



12986

(a) It is the intent of the Legislature to reimburse from the General Fund an eligible local agency pursuant to this part for costs incurred in any year for the maintenance or improvement of project or nonproject levees as follows:

(1) No costs incurred shall be reimbursed if the entire cost incurred per mile of levee is one thousand dollars ($1,000) or less.

(2) Fifty percent of any costs incurred in excess of one thousand dollars ($1,000) per mile of levee shall be reimbursed.

(3) The maximum total reimbursement from the General Fund shall not exceed two million dollars ($2,000,000) annually.

(b) This section shall become operative on July 1, 2018.

(Amended (as amended by Stats. 2010, Ch. 23, Sec. 2) by Stats. 2012, Ch. 549, Sec. 2. Effective January 1, 2013. Section operative July 1, 2018, by its own provisions.)



12987

(a) Local agencies maintaining project or nonproject levees shall be eligible for reimbursement pursuant to this part upon submission to and approval by the board of plans for the maintenance and improvement of the project or nonproject levees, including plans for the annual routine maintenance of the levees, in accordance with the criteria adopted by the board.

(b) The nonproject plans shall also be compatible with the plan for improvement of the delta levees as set forth in Bulletin No. 192-82 of the department, dated December 1982, and as approved in Section 12225. Both project and nonproject plans shall include provisions to acquire easements along levees that allow for the control and reversal of subsidence in areas where the department determines that such an easement is desirable to maintain structural stability of the levee. The easement shall (1) restrict the use of the land to open-space uses, nontillable crops, the propagation of wildlife habitat, and other compatible uses, (2) provide full access to the local agency for levee maintenance and improvement purposes, and (3) allow the owner to retain reasonable rights of ingress and egress as well as reasonable rights of access to the waterways for water supply and drainage. The local agency cost of acquisition of the easements shall be reimbursable by the department from moneys appropriated pursuant to paragraph (1) of subdivision (b) of Section 12300, or any other sources appropriated by the Legislature for purposes of this part.

(c) The plans shall also include provision for protection of the fish and wildlife habitat determined to be necessary by the Department of Fish and Game and not injurious to the integrity of the levee. The Department of Fish and Game shall consider the value of the riparian and fisheries habitat and the need to provide safe levees in preparing its requirements. The Department of Fish and Game shall not approve any plan which calls for the use of channel islands or berms with significant riparian communities as borrow sites for levee repair material, unless fully mitigated, or any plans which will result in a net long-term loss of riparian, fisheries, or wildlife habitat.

(d) After the memorandum of understanding required pursuant to Section 12307 is amended as required by Section 78543, the Department of Fish and Game shall also make a written determination as part of its review and approval of a plan or project pursuant to Section 12314 and this section that the proposed expenditures are consistent with a net long-term habitat improvement program and have a net benefit for aquatic species in the delta. The memorandum of understanding in effect prior to the amendments required by Section 78543 shall remain in effect with regard to levee projects and plans until the memorandum of understanding is amended.

(e) The plans shall also take into account the most recently updated Delta Master Recreation Plan prepared by the Resources Agency.

(f) Upon approval of the plans by the board, the local agencies shall enter into an agreement with the board to perform the maintenance and improvement work, including the annual routine maintenance work, specified in the plans. If applications for state funding in any year exceed the state funds available, the board shall apportion the funds among those levees or levee segments that are identified by the department as most critical and beneficial, considering the needs of flood control, water quality, recreation, navigation, habitat improvements, and fish and wildlife.

(Amended by Stats. 1996, Ch. 601, Sec. 15. Effective January 1, 1997.)



12987.5

(a) In an agreement entered into under Section 12987, the board may provide for an advance to the applicant in an amount not to exceed 75 percent of the estimated state share. The agreement shall provide that no advance shall be made until the applicant has incurred costs averaging one thousand dollars ($1,000) per mile of levee.

(b) Advances made under subdivision (a) shall be subtracted from amounts to be reimbursed after the work has been performed. If the department finds that work has not been satisfactorily performed or where advances made actually exceed reimbursable costs, the local agency shall promptly remit to the state all amounts advanced in excess of reimbursable costs. If advances are sought, the board may require a bond to be posted to ensure the faithful performance of the work set forth in the agreement.

(c) This section shall become inoperative on July 1, 2018, and, as of January 1, 2019, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2019, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 549, Sec. 4. Effective January 1, 2013. Inoperative July 1, 2018. Repealed as of January 1, 2019, by its own provisions.)



12988

Upon the completion in any year of the maintenance or improvement work, including annual routine maintenance work, as specified in the plans approved by the board, the local agency shall notify the department, and the department shall inspect the completed work. The department, upon completion of such inspection, shall submit to the board a report as to its findings. Upon a finding that the work has been satisfactorily completed in accordance with the approved plans, the board shall certify for reimbursement 75 percent of any costs incurred per mile of levee if the entire cost incurred per mile of levee is greater than one thousand dollars ($1,000).

(Amended by Stats. 1996, Ch. 601, Sec. 17. Effective January 1, 1997.)



12989

(a) The department shall conduct at least one annual inspection of every levee for which maintenance or improvement costs have been reimbursed pursuant to this part. In addition, the department shall inspect nonproject levees of local agencies for the purpose of monitoring and ascertaining the degree of compliance with, or progress toward meeting, standards such as those set forth in Section 12984.

(b) The local agency shall cooperate with the department in the conduct of these inspections, including the provision of reasonable access over local agency lands and easements.

(Amended by Stats. 1996, Ch. 601, Sec. 18. Effective January 1, 1997.)



12990

Whenever the department finds that the annual routine maintenance work specified in the plans approved by the board is not being performed in accordance with the agreement entered into between the local agency and the board, the department may establish a maintenance area in accordance with the provisions of Chapter 4.5 (commencing with Section 12878) of Part 6 of this division, as nearly as the same may be applicable, except that the work to be performed shall be the routine annual maintenance work for the nonproject levee as specified in the plans approved by the board. Upon the formation of a maintenance area, the department shall thereafter annually maintain the nonproject levee in accordance with such plans and subject to the provisions of Chapter 4.5 (commencing with Section 12878) of Part 6 of this division, as nearly as the same may be applicable.

(Added by Stats. 1973, Ch. 717.)



12991

The board is authorized to make, from time to time, such rules and regulations as may be necessary to carry out, and as are consistent with, this part.

(Added by Stats. 1973, Ch. 717.)



12992

Before any plan is approved, agreement entered into, or moneys advanced or reimbursed under this part, the local agency shall first enter into an agreement with the board indemnifying and holding and saving the State of California, the board, the department, any other agency or department of the state, and their employees free from any and all liability for damages, except that caused by gross negligence, that may arise out of the approvals, agreements, inspections, or work performed under this part.

Any funds appropriated for any of the purposes of this part may be used to satisfy any judgment against the state covered by this section, pending indemnification by the local agency.

(Added by Stats. 1988, Ch. 28, Sec. 9. Effective March 14, 1988.)



12993

Applicants shall apply for federal disaster assistance, whenever eligible, under Public Law 93-288. If, and to the extent that, it is determined that the work performed does not qualify for federal disaster assistance, the applicant may apply for reimbursement under Section 12986, and the costs shall be deemed incurred by the applicant in the year in which the latter application is filed.

(Added by Stats. 1988, Ch. 28, Sec. 10. Effective March 14, 1988.)



12994

(a) The Legislature finds and declares all of the following:

(1) The CALFED Bay-Delta Program has identified as a core action the need for emergency levee management planning for delta levees to improve system reliability.

(2) Even with active levee maintenance, the threat of delta levee failures from earthquake, flood, or poor levee foundation, will continue to exist.

(3) Because of this threat of failure, and the potential need to mobilize people and equipment in an emergency to protect delta levees and public benefits, the department needs authority that will enable it to act quickly.

(b) The department may do all of the following:

(1) In an emergency, as defined by Section 21060.3 of the Public Resources Code, that requires immediate levee work to protect public benefits in the delta, the department may use funds pursuant to this part without prior approval of a plan by the board or the Department of Fish and Wildlife, in which case the requirements of Sections 12314 and 12987, and the memorandum of understanding pursuant to Section 12307, shall be carried out as soon as possible.

(A) The amount of funds that may be expended each year on emergency levee work under this section shall not be greater than two hundred thousand dollars ($200,000) and the amount that may be expended per emergency levee site shall not be greater than fifty thousand dollars ($50,000). The local agency shall fund 25 percent of the total costs of the emergency repair at a site or shall fund an appropriate share of the costs as approved by the board and based upon information of the local agency s ability to pay for the repairs.

(B) Department contracts executed for emergency levee work under this section shall be exempted from Department of General Services approval required under the Public Contract Code.

(C) As soon as feasible after the emergency repair, the department shall submit a report to the board describing the levee work, costs incurred, and plans for future work at the site, including any necessary mitigation.

(D) This section is intended to supplement emergency services provided by the state or the United States. Nothing in this section overrides or supersedes the authority of the Director of Emergency Services under the California Emergency Services Act (Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code) or the Disaster Assistance Act (Chapter 7.5 (commencing with Section 8680) of Division 1 of Title 2 of the Government Code).

(2) Prepare and submit to the board for adoption a delta emergency response plan for levee failures. The plan is exempt from Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The plan may include recommendations of the multiagency response team established pursuant to paragraph (3) and may include, but not be limited to, the following:

(A) Standardized contracts for emergency levee work to be executed by the department, local agencies, or other appropriate entities.

(B) Criteria for eligible emergency levee work.

(C) Definition of an emergency levee site.

(D) Documentation requirements.

(E) Proposals for complying with the federal Endangered Species Act of 1973 (16 U.S.C. Sec. 1531 et seq.) and the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3 of the Fish and Game Code) in an emergency.

(F) Stages of emergency response that may occur in various situations.

(3) Establish a multiagency emergency response team, consisting of representatives from the department, the board, the Department of Fish and Wildlife, the California Conservation Corps, the Office of Emergency Services, the Federal Emergency Management Agency, the United States Army Corps of Engineers, and the United States Fish and Wildlife Service to advise on methods to ensure that levee emergencies will be resolved as quickly and safely as possible.

(Amended by Stats. 2013, Ch. 352, Sec. 531. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



12995

(a) The Legislature hereby finds and declares both of the following:

(1) There is an urgent need for rehabilitation and improvement of delta levees, and that the United States Army Corps of Engineers has a crucial and continuing role in that work.

(2) The department and the board have been cooperating with the United States Army Corps of Engineers in a feasibility study for rehabilitation and improvement of the levees in the delta. That feasibility study identified a federal interest in levee rehabilitation and improvements due to benefits to navigation, commerce, the environment, and flood damage reduction.

(b) The department and the board may cooperate with the United States Army Corps of Engineers to develop and implement delta levee rehabilitation, improvement, and realignment, and to enhance the environment.

(Added by Stats. 1996, Ch. 601, Sec. 20. Effective January 1, 1997.)






PART 11. TAMARISK PLANT CONTROL

12999

(a) The department, in collaboration with the Department of Food and Agriculture, the Department of Fish and Game, and the Colorado River Board of California may cooperate with the federal government, the other Colorado River Basin states, and other entities for the purpose of preparing a plan to control or eradicate tamarisk in the Colorado River watershed. The department, the Department of Food and Agriculture, the Department of Fish and Game, and the Colorado River Board of California shall seek to collaborate with affected California water agencies and other appropriate entities in that preparation. The plan shall include the reestablishment of native vegetation and the identification of potential federal and nonfederal funding sources for implementation pursuant to subdivision (b).

(b) The department, in collaboration with the Department of Food and Agriculture, the Department of Fish and Game, the Colorado River Board of California, and appropriate federal agencies, shall implement the plan within California upon the appropriation of funds for that purpose. The department, the Department of Food and Agriculture, the Department of Fish and Game, and the Colorado River Board of California shall seek to collaborate with affected California water agencies and other appropriate entities in the implementation of the plan.

(c) This section does not preclude the department or any other entity from expending bond funds or nonstate funds for the control or eradication of tamarisk in the Colorado River watershed.

(Added by Stats. 2006, Ch. 710, Sec. 2. Effective January 1, 2007.)









DIVISION 7. WATER QUALITY

CHAPTER 1. Policy

13000

The Legislature finds and declares that the people of the state have a primary interest in the conservation, control, and utilization of the water resources of the state, and that the quality of all the waters of the state shall be protected for use and enjoyment by the people of the state.

The Legislature further finds and declares that activities and factors which may affect the quality of the waters of the state shall be regulated to attain the highest water quality which is reasonable, considering all demands being made and to be made on those waters and the total values involved, beneficial and detrimental, economic and social, tangible and intangible.

The Legislature further finds and declares that the health, safety and welfare of the people of the state requires that there be a statewide program for the control of the quality of all the waters of the state; that the state must be prepared to exercise its full power and jurisdiction to protect the quality of waters in the state from degradation originating inside or outside the boundaries of the state; that the waters of the state are increasingly influenced by interbasin water development projects and other statewide considerations; that factors of precipitation, topography, population, recreation, agriculture, industry and economic development vary from region to region within the state; and that the statewide program for water quality control can be most effectively administered regionally, within a framework of statewide coordination and policy.

(Repealed and added by Stats. 1969, Ch. 482.)



13001

It is the intent of the Legislature that the state board and each regional board shall be the principal state agencies with primary responsibility for the coordination and control of water quality. The state board and regional boards in exercising any power granted in this division shall conform to and implement the policies of this chapter and shall, at all times, coordinate their respective activities so as to achieve a unified and effective water quality control program in this state.

(Repealed and added by Stats. 1969, Ch. 482.)



13002

No provision of this division or any ruling of the state board or a regional board is a limitation:

(a) On the power of a city or county or city and county to adopt and enforce additional regulations, not in conflict therewith, imposing further conditions, restrictions, or limitations with respect to the disposal of waste or any other activity which might degrade the quality of the waters of the state.

(b) On the power of any city or county or city and county to declare, prohibit, and abate nuisances.

(c) On the power of the Attorney General, at the request of a regional board, the state board, or upon his own motion, to bring an action in the name of the people of the State of California to enjoin any pollution or nuisance.

(d) On the power of a state agency in the enforcement or administration of any provision of law which it is specifically permitted or required to enforce or administer.

(e) On the right of any person to maintain at any time any appropriate action for relief against any private nuisance as defined in the Civil Code or for relief against any contamination or pollution.

(Repealed and added by Stats. 1969, Ch. 482.)






CHAPTER 1.5. Short Title

13020

This division shall be known and may be cited as the Porter-Cologne Water Quality Control Act.

(Repealed and added by Stats. 1969, Ch. 482.)






CHAPTER 2. Definitions

13050

As used in this division:

(a) State board means the State Water Resources Control Board.

(b) Regional board means any California regional water quality control board for a region as specified in Section 13200.

(c) Person includes any city, county, district, the state, and the United States, to the extent authorized by federal law.

(d) Waste includes sewage and any and all other waste substances, liquid, solid, gaseous, or radioactive, associated with human habitation, or of human or animal origin, or from any producing, manufacturing, or processing operation, including waste placed within containers of whatever nature prior to, and for purposes of, disposal.

(e) Waters of the state means any surface water or groundwater, including saline waters, within the boundaries of the state.

(f) Beneficial uses of the waters of the state that may be protected against quality degradation include, but are not limited to, domestic, municipal, agricultural and industrial supply; power generation; recreation; aesthetic enjoyment; navigation; and preservation and enhancement of fish, wildlife, and other aquatic resources or preserves.

(g) Quality of the water refers to chemical, physical, biological, bacteriological, radiological, and other properties and characteristics of water which affect its use.

(h) Water quality objectives means the limits or levels of water quality constituents or characteristics which are established for the reasonable protection of beneficial uses of water or the prevention of nuisance within a specific area.

(i) Water quality control means the regulation of any activity or factor which may affect the quality of the waters of the state and includes the prevention and correction of water pollution and nuisance.

(j) Water quality control plan consists of a designation or establishment for the waters within a specified area of all of the following:

(1) Beneficial uses to be protected.

(2) Water quality objectives.

(3) A program of implementation needed for achieving water quality objectives.

(k) Contamination means an impairment of the quality of the waters of the state by waste to a degree which creates a hazard to the public health through poisoning or through the spread of disease. Contamination includes any equivalent effect resulting from the disposal of waste, whether or not waters of the state are affected.

(l) (1) Pollution means an alteration of the quality of the waters of the state by waste to a degree which unreasonably affects either of the following:

(A) The waters for beneficial uses.

(B) Facilities which serve these beneficial uses.

(2) Pollution may include contamination.

(m) Nuisance means anything which meets all of the following requirements:

(1) Is injurious to health, or is indecent or offensive to the senses, or an obstruction to the free use of property, so as to interfere with the comfortable enjoyment of life or property.

(2) Affects at the same time an entire community or neighborhood, or any considerable number of persons, although the extent of the annoyance or damage inflicted upon individuals may be unequal.

(3) Occurs during, or as a result of, the treatment or disposal of wastes.

(n) Recycled water means water which, as a result of treatment of waste, is suitable for a direct beneficial use or a controlled use that would not otherwise occur and is therefor considered a valuable resource.

(o) Citizen or domiciliary of the state includes a foreign corporation having substantial business contacts in the state or which is subject to service of process in this state.

(p) (1) Hazardous substance means either of the following:

(A) For discharge to surface waters, any substance determined to be a hazardous substance pursuant to Section 311(b)(2) of the Federal Water Pollution Control Act (33 U.S.C. Sec. 1251 et seq.).

(B) For discharge to groundwater, any substance listed as a hazardous waste or hazardous material pursuant to Section 25140 of the Health and Safety Code, without regard to whether the substance is intended to be used, reused, or discarded, except that hazardous substance does not include any substance excluded from Section 311(b)(2) of the Federal Water Pollution Control Act because it is within the scope of Section 311(a)(1) of that act.

(2) Hazardous substance does not include any of the following:

(A) Nontoxic, nonflammable, and noncorrosive stormwater runoff drained from underground vaults, chambers, or manholes into gutters or storm sewers.

(B) Any pesticide which is applied for agricultural purposes or is applied in accordance with a cooperative agreement authorized by Section 116180 of the Health and Safety Code, and is not discharged accidentally or for purposes of disposal, the application of which is in compliance with all applicable state and federal laws and regulations.

(C) Any discharge to surface water of a quantity less than a reportable quantity as determined by regulations issued pursuant to Section 311(b)(4) of the Federal Water Pollution Control Act.

(D) Any discharge to land which results, or probably will result, in a discharge to groundwater if the amount of the discharge to land is less than a reportable quantity, as determined by regulations adopted pursuant to Section 13271, for substances listed as hazardous pursuant to Section 25140 of the Health and Safety Code. No discharge shall be deemed a discharge of a reportable quantity until regulations set a reportable quantity for the substance discharged.

(q) (1) Mining waste means all solid, semisolid, and liquid waste materials from the extraction, beneficiation, and processing of ores and minerals. Mining waste includes, but is not limited to, soil, waste rock, and overburden, as defined in Section 2732 of the Public Resources Code, and tailings, slag, and other processed waste materials, including cementitious materials that are managed at the cement manufacturing facility where the materials were generated.

(2) For the purposes of this subdivision, cementitious material means cement, cement kiln dust, clinker, and clinker dust.

(r) Master recycling permit means a permit issued to a supplier or a distributor, or both, of recycled water, that includes waste discharge requirements prescribed pursuant to Section 13263 and water recycling requirements prescribed pursuant to Section 13523.1.

(Amended by Stats. 1996, Ch. 1023, Sec. 429. Effective September 29, 1996.)



13051

As used in this division, injection well means any bored, drilled, or driven shaft, dug pit, or hole in the ground into which waste or fluid is discharged, and any associated subsurface appurtenances, and the depth of which is greater than the circumference of the shaft, pit, or hole.

(Added by Stats. 1985, Ch. 1591, Sec. 3.)






CHAPTER 3. State Water Quality Control

ARTICLE 1. State Water Resources Control Board

13100

There is in the Resources Agency the State Water Resources Control Board and the California regional water quality control boards. The organization, membership, and some of the duties of the state board are provided for in Article 3 (commencing with Section 174) of Chapter 2 of Division 1 of this code.

(Amended by Stats. 1976, Ch. 596. Note: See this section as modified on July 17, 1991, in Governor's Reorganization Plan No. 1 of 1991.)






ARTICLE 3. State Policy for Water Quality Control

13140

The state board shall formulate and adopt state policy for water quality control. Such policy shall be adopted in accordance with the provisions of this article and shall be in conformity with the policies set forth in Chapter 1 (commencing with Section 13000).

(Added by Stats. 1969, Ch. 482.)



13141

State policy for water quality control adopted or revised in accordance with the provisions of this article, and regional water quality control plans approved or revised in accordance with Section 13245, shall become a part of the California Water Plan effective when such state policy for water quality control, and such regional water quality control plans have been reported to the Legislature at any session thereof.

However, prior to implementation of any agricultural water quality control program, an estimate of the total cost of such a program, together with an identification of potential sources of financing, shall be indicated in any regional water quality control plan.

(Amended by Stats. 1976, Ch. 149.)



13142

State policy for water quality control shall consist of all or any of the following:

(a) Water quality principles and guidelines for long-range resource planning, including ground water and surface water management programs and control and use of recycled water.

(b) Water quality objectives at key locations for planning and operation of water resource development projects and for water quality control activities.

(c) Other principles and guidelines deemed essential by the state board for water quality control.

The principles, guidelines, and objectives shall be consistent with the state goal of providing a decent home and suitable living environment for every Californian.

(Amended by Stats. 1995, Ch. 28, Sec. 18. Effective January 1, 1996.)



13142.5

In addition to any other policies established pursuant to this division, the policies of the state with respect to water quality as it relates to the coastal marine environment are that:

(a) Wastewater discharges shall be treated to protect present and future beneficial uses, and, where feasible, to restore past beneficial uses of the receiving waters. Highest priority shall be given to improving or eliminating discharges that adversely affect any of the following:

(1) Wetlands, estuaries, and other biologically sensitive sites.

(2) Areas important for water contact sports.

(3) Areas that produce shellfish for human consumption.

(4) Ocean areas subject to massive waste discharge.

Ocean chemistry and mixing processes, marine life conditions, other present or proposed outfalls in the vicinity, and relevant aspects of areawide waste treatment management plans and programs, but not of convenience to the discharger, shall for the purposes of this section, be considered in determining the effects of such discharges. Toxic and hard-to-treat substances should be pretreated at the source if such substances would be incompatible with effective and economical treatment in municipal treatment plants.

(b) For each new or expanded coastal powerplant or other industrial installation using seawater for cooling, heating, or industrial processing, the best available site, design, technology, and mitigation measures feasible shall be used to minimize the intake and mortality of all forms of marine life.

(c) Where otherwise permitted, new warmed or cooled water discharges into coastal wetlands or into areas of special biological importance, including marine reserves and kelp beds, shall not significantly alter the overall ecological balance of the receiving area.

(d) Independent baseline studies of the existing marine system should be conducted in the area that could be affected by a new or expanded industrial facility using seawater in advance of the carrying out of the development.

(e) (1) Adequately treated recycled water should, where feasible, be made available to supplement existing surface and underground supplies and to assist in meeting future water requirements of the coastal zone, and consideration, in statewide programs of financial assistance for water pollution or water quality control, shall be given to providing optimum water recycling and use of recycled water.

(2) If recycled water is available for industrial use, any discharge to waters in the coastal zone, including the San Francisco Bay, after industrial use, may be authorized if all of the following conditions are met:

(A) The discharge will not unreasonably affect beneficial uses.

(B) The discharge is consistent with applicable water quality control plans and state policy for water quality control.

(C) The use of recycled water is consistent with Chapter 7 (commencing with Section 13500).

(D) The discharge is consistent with all applicable requirements of Chapter 5.5 (commencing with Section 13370).

(E) The discharge is to the same general receiving water location as that to which the wastewater would be discharged if not reused.

(3) Any requirement imposed pursuant to Section 13263 or 13377 shall be adjusted to reflect a credit for waste present in the recycled water before reuse. The credit shall be limited to the difference between the amount of waste present in the nonrecycled water supply otherwise available to the industry and the amount of waste present in the recycled water.

(4) If the amount of waste in the discharge exceeds prescribed requirements because the amount of waste in the recycled water is in excess of that agreed to be furnished by the supplier to the discharger, no enforcement action shall be taken against the discharger unless both of the following statements apply:

(A) The supplier of the recycled water fails to correct the problem within 30 days after the cause of the problem is identified, or within any greater period of time agreed to by the appropriate regional board.

(B) The discharger continues to receive the recycled water from the supplier.

(f) This section shall not apply to industrial discharges into publicly owned treatment works.

(Amended by Stats. 1995, Ch. 28, Sec. 19. Effective January 1, 1996.)



13143

State policy for water quality control shall be periodically reviewed and may be revised.

(Added by Stats. 1969, Ch. 482.)



13144

During the process of formulating or revising state policy for water quality control the state board shall consult with and carefully evaluate the recommendations of concerned federal, state, and local agencies.

(Added by Stats. 1969, Ch. 482.)



13145

The state board shall take into consideration the effect of its actions pursuant to this chapter on the California Water Plan as adopted or revised pursuant to Division 6 (commencing with Section 10000) of this code, and on any other general or coordinated governmental plan looking toward the development, utilization, or conservation of the waters of the state.

(Added by Stats. 1969, Ch. 482.)



13146

State offices, departments and boards, in carrying out activities which affect water quality, shall comply with state policy for water quality control unless otherwise directed or authorized by statute, in which case they shall indicate to the state board in writing their authority for not complying with such policy.

(Added by Stats. 1969, Ch. 482.)



13147

The state board shall not adopt state policy for water quality control unless a public hearing is first held respecting the adoption of such policy. At least 60 days in advance of such hearing the state board shall notify any affected regional boards, unless notice is waived by such boards, and shall give notice of such hearing by publication within the affected region pursuant to Section 6061 of the Government Code. The regional boards shall submit written reommendations to the state board at least 20 days in advance of the hearing.

(Amended by Stats. 1971, Ch. 1288.)



13148

(a) This section applies to the following hydrologic regions as identified in the California Water Plan: Central Coast, South Coast, San Joaquin River, Tulare Lake, and the Counties of Butte, Glenn, Placer, Sacramento, Solano, Sutter, and Yolo.

(b) Notwithstanding Article 1 (commencing with Section 116775) of Chapter 5 of Part 12 of Division 104 of the Health and Safety Code, any local agency that owns or operates a community sewer system or water recycling facility and that is subject to a finding made by a regional board pursuant to subdivision (e) may take action to control salinity input from residential self-regenerating water softeners to protect the quality of the waters of the state. A local agency may take action only by adoption of an ordinance or resolution after a public hearing. The local agency shall not consider the adoption of an ordinance or resolution until at least 30 days following the date of the public hearing on the proposed ordinance or resolution. An ordinance or resolution shall become effective 30 days from the date of adoption.

(c) Actions to control residential self-regenerating water softener salinity inputs authorized by subdivision (b) include, but are not limited to, any of the following:

(1) Require that residential self-regenerating water softeners installed within the jurisdiction of the local agency be rated at the highest efficiency commercially available and certified by NSF International or the American National Standards Institute.

(2) Require that plumbing permits be obtained prior to the installation of residential self-regenerating water softeners.

(3) Require that residential self-regenerating water softeners be plumbed to hook up to hot water only.

(4) Enact a voluntary buy-back or exchange program for residential self-regenerating water softeners, consistent with existing law. A voluntary buy-back or exchange program may be conducted in cooperation with local water treatment businesses.

(5) Require the removal of previously installed residential self-regenerating water softeners.

(6) Prohibit the installation of residential self-regenerating water softeners.

(7) Require the retrofit of clock control and demand control systems on previously installed residential self-regenerating water softeners.

(8) Require the replacement of previously installed residential self-regenerating water softeners with appliances that meet or exceed the salt efficiency rating set forth in paragraph (2) of subdivision (b) of Section 116785 of the Health and Safety Code.

(d) If a local agency adopts an ordinance or resolution to require the removal of previously installed residential self-regenerating water softeners pursuant to paragraph (5) of subdivision (c), the local agency shall make available to owners of residential self-regenerating water softeners within its service area a program to compensate the owner of the residential self-regenerating water softener for the reasonable value of the removed residential self-regenerating water softener, as determined by the local agency.

(e) Before a local agency may take action to control salinity input from residential self-regenerating water softeners pursuant to subdivision (b), a regional board with jurisdiction over a region identified in subdivision (a) shall have made a finding at a public hearing that the control of residential salinity input will contribute to the achievement of water quality objectives. The finding may be made in any of the following water quality actions adopted by a regional board:

(1) A total maximum daily load that addresses salinity-related pollutants in a water segment.

(2) A salt and nutrient management plan for a groundwater basin or subbasin.

(3) Waste discharge requirements for a local agency discharger.

(4) Master reclamation permit for a supplier or distributor of recycled water.

(5) Water recycling requirements for a supplier or distributor of recycled water.

(6) Cease and desist order directed to a local agency.

(f) The regional board making a finding pursuant to subdivision (e) shall base its finding on the evidence in the record, such as a source determination study or other appropriate studies. The standard of judicial review required for a finding made pursuant to subdivision (e) shall be the same as the standard of review required for the water quality action in which the finding is made.

(g) This section does not limit the use of portable exchange water softening appliances or limit the authority of a local agency to regulate the discharge from a centralized portable exchange tank servicing facility into the community sewer system.

(h) For purposes of this section, residential self-regenerating water softener means residential water softening equipment or conditioning appliances that discharge brine into a community sewer system.

(Added by Stats. 2009, Ch. 527, Sec. 2. Effective January 1, 2010.)






ARTICLE 4. Other Powers and Duties of the State Board

13160

The state board is designated as the state water pollution control agency for all purposes stated in the Federal Water Pollution Control Act and any other federal act, heretofore or hereafter enacted, and is (a) authorized to give any certificate or statement required by any federal agency pursuant to any such federal act that there is reasonable assurance that an activity of any person subject to the jurisdiction of the state board will not reduce water quality below applicable standards, and (b) authorized to exercise any powers delegated to the state by the Federal Water Pollution Control Act (33 U.S.C. 1251, et seq.) and acts amendatory thereto.

(Amended by Stats. 1976, Ch. 596.)



13160.1

(a) The state board may establish a reasonable fee schedule to cover the costs incurred by the state board and the regional boards in connection with any certificate that is required or authorized by any federal law with respect to the effect of any existing or proposed facility, project, or construction work upon the quality of waters of the state, including certificates requested by applicants for a federal permit or license pursuant to Section 401 of the Federal Water Pollution Control Act, as amended, and certificates requested pursuant to Section 169 of the Internal Revenue Code, as amended, with respect to water pollution control facilities.

(b) In providing for the recovery of costs incurred by the state board and regional board pursuant to this section, the state board may include in the fee schedule, but is not limited to including, the costs incurred in reviewing applications for certificates, prescribing terms of certificates and monitoring requirements, enforcing and evaluating compliance with certificates and monitoring requirements, conducting monitoring and modeling, analyzing laboratory samples, reviewing documents prepared for the purpose of regulating activities subject to certificates, and administrative costs incurred in connection with carrying out these actions. The costs of reviewing applications for certificates include, but are not limited to, the costs incurred in anticipation of the filing of an application for a certificate, including participation in any prefiling consultation, and investigation or studies to evaluate the impacts of the proposed activity.

(c) (1) The fee schedule may provide for payment of a single fee in connection with the filing of an application, or for periodic or annual fees, as appropriate to the type of certificate issued and the activity authorized by the certificate.

(2) The fee schedule authorized by this section may impose a fee upon any of the following:

(A) Any person who files an application for a certificate.

(B) Any person who files with the state board or a regional board a notice of intent to file an application for a certificate, or who files with a federal agency a notice of intent to apply for a federal permit or license for which a certificate will be required under Section 401 of the Federal Water Pollution Control Act.

(C) Any person holding a federal permit or license for which a certificate has been issued.

(D) Any person required to send a notice of intent to the state board or a regional board to proceed with an activity permitted by a general permit subject to certification under Section 13160.

(d) (1) If the state board establishes a fee schedule pursuant to this section, the state board shall adopt the fee schedule by emergency regulation. The state board shall set the amount of total revenues collected each year through the fee authorized by this section at an amount equal to the revenue levels set forth in the annual Budget Act for this activity. The state board shall review and revise the fee each fiscal year as necessary to conform with the revenue levels set forth in the annual Budget Act. If the state board determines that the revenue collected during the preceding year was greater than, or less than, the revenue levels set forth in the annual Budget Act, the state board may further adjust the annual fees to compensate for the over or under collection of revenue.

(2) The emergency regulations adopted pursuant to this subdivision, any amendment thereto, or subsequent adjustments to the annual fees, shall be adopted by the state board in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health, safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, any emergency regulations adopted by the state board, or adjustments to the annual fees made by the state board pursuant to this section, shall remain in effect until revised by the state board.

(e) Any fees collected pursuant to this section in connection with certificates for activities involving hydroelectric power projects subject to licensing by the Federal Energy Regulatory Commission shall be deposited in the Water Rights Fund.

(Amended by Stats. 2003, Ch. 741, Sec. 96. Effective January 1, 2004.)



13161

The state board shall annually determine state needs for water quality research and recommend projects to be conducted.

(Added by Stats. 1969, Ch. 482.)



13162

The state board shall administer any statewide program of research in the technical phases of water quality control which may be delegated to it by law and may accept funds from the United States or any person to that end. The state board may conduct such a program independently, or by contract or in cooperation with any federal or state agency, including any political subdivision of the state, or any person or public or private organization.

(Added by Stats. 1969, Ch. 482.)



13163

(a) The state board shall coordinate water-quality-related investigations of state agencies, recognizing that other state agencies have primary statutory authority for such investigations, and shall consult with the concerned regional boards in implementing this section.

(b) The state board from time to time shall evaluate the need for water-quality-related investigations to effectively develop and implement statewide policy for water quality control and shall transmit its recommendations for investigations to affected or concerned federal, state, and local agencies. The affected state agencies shall comply with the recommendations or shall advise the state board in writing why they do not comply with such recommendations.

(c) State agencies shall submit to the state board plans for and results of all investigations that relate to or have an effect upon water quality for review and comment.

(Added by Stats. 1969, Ch. 482.)



13164

The state board shall formulate, adopt and revise general procedures for the formulation, adoption and implementation by regional boards of water quality control plans. During the process of formulating or revising such procedures, the state board shall consult with and evaluate the recommendations of any affected regional boards.

(Amended by Stats. 1972, Ch. 813.)



13165

The state board may require any state or local agency to investigate and report on any technical factors involved in water quality control; provided that the burden, including costs, of such reports shall bear a reasonable relationship to the need for the reports and the benefits to be obtained therefrom.

(Added by Stats. 1969, Ch. 482.)



13166

The state board, with the assistance of the regional boards, shall prepare and implement a statewide water quality information storage and retrieval program. Such program shall be coordinated and integrated to the maximum extent practicable with data storage and retrieval programs of other agencies.

(Added by Stats. 1969, Ch. 482.)



13167

(a) The state board shall implement, with the assistance of the regional boards, a public information program on matters involving water quality, and shall place and maintain on its Internet Web site, in a format accessible to the general public, an information file on water quality monitoring, assessment, research, standards, regulation, enforcement, and other pertinent matters.

(b) The information file described in subdivision (a) shall include, but need not be limited to, copies of permits, waste discharge requirements, waivers, enforcement actions, and petitions for review of these actions pursuant to this division. The file shall include copies of water quality control plans and policies, including any relevant management agency agreements pursuant to this chapter and Chapter 4 (commencing with Section 13200), and monitoring data and assessment information, or shall identify Internet links to that information. The state board, in consultation with the regional boards, shall ensure that the information is available in single locations, rather than separately by region, and that the information is presented in a manner easily understandable by the general public.

(Amended by Stats. 2006, Ch. 750, Sec. 2. Effective January 1, 2007.)



13167.5

(a) The state board or the regional board, as applicable, shall provide notice and a period of at least 30 days for public comment prior to the adoption of any of the following:

(1) Waste discharge requirements prescribed pursuant to Sections 13263 or 13377.

(2) Water reclamation requirements prescribed pursuant to Section 13523.

(3) An order issued pursuant to Section 13320.

(4) A time schedule order adopted pursuant to Section 13300 that sets forth a schedule of compliance and required actions relating to waste discharge requirements prescribed pursuant to Section 13263 or 13377.

(b) The notification required by subdivision (a) may be provided by mailing a draft of the waste discharge requirements, water reclamation requirements, time schedule order, or order issued pursuant to Section 13320 to each person who has requested notice of the specific item, or by posting a draft of the respective requirements or order on the official Internet site maintained by the state board or regional board, and providing notice of that posting by electronic mail to each person who has requested notice.

(c) This section does not require the state board or the regional board to provide more than one notice or more than one public comment period prior to the adoption of waste discharge requirements, water reclamation requirements, a time schedule order, or an order issued pursuant to Section 13320.

(Added by Stats. 2003, Ch. 690, Sec. 1. Effective January 1, 2004.)



13167.6

For each meeting agenda notice that the state board provides pursuant to subdivision (b) of Section 11125 of the Government Code, the state board shall make the agenda notice available in both English and Spanish and may make the agenda notice available in any other language.

(Added by Stats. 2012, Ch. 551, Sec. 2. Effective January 1, 2013.)



13168

The state board shall allocate to the regional boards from funds appropriated to the state board such part thereof as may be necessary for the administrative expenses of such boards. The regional boards shall submit annual budgets to the state board. Subject to the provisions of Chapter 3 (commencing with Section 13291) of Part 3, Division 3, Title 2 of the Government Code and any other laws giving the Department of Finance fiscal and budgetary control over state departments generally, the state board shall prepare an annual budget concerning its activities and the activities of the regional boards.

(Added by Stats. 1969, Ch. 482.)



13169

(a) The state board is authorized to develop and implement a groundwater protection program as provided under the Safe Drinking Water Act, Section 300 and following of Title 42 of the United States Code, and any federal act that amends or supplements the Safe Drinking Water Act. The authority of the state board under this section includes, but is not limited to, the following:

(1) To apply for and accept state groundwater protection grants from the federal government.

(2) To take any additional action as may be necessary or appropriate to assure that the state s groundwater protection program complies with any federal regulations issued pursuant to the Safe Drinking Water Act or any federal act that amends or supplements the Safe Drinking Water Act.

(b) Nothing in this section is intended to expand the authority of the state board as authorized under the Porter-Cologne Water Quality Control Act (Div. 7 (commencing with Sec. 13000) Wat. C.).

(Added by Stats. 1997, Ch. 734, Sec. 19. Effective October 7, 1997.)



13170

The state board may adopt water quality control plans in accordance with the provisions of Sections 13240 to 13244, inclusive, insofar as they are applicable, for waters for which water quality standards are required by the Federal Water Pollution Control Act and acts amendatory thereof or supplementary thereto. Such plans, when adopted, supersede any regional water quality control plans for the same waters to the extent of any conflict.

(Added by Stats. 1971, Ch. 1288.)



13170.1

The state board shall consider all relevant management agency agreements, which are intended to protect a specific beneficial use of water, prior to adopting all water quality control plans pursuant to Section 13170.

(Added by Stats. 1989, Ch. 578, Sec. 1.)



13170.2

(a) The state board shall formulate and adopt a water quality control plan for ocean waters of the state which shall be known as the California Ocean Plan.

(b) The plan shall be reviewed at least every three years to guarantee that the current standards are adequate and are not allowing degradation to indigenous marine species or posing a threat to human health.

(c) In formulating the plan, the state board shall develop bioassay protocols to evaluate the effect of municipal and industrial waste discharges on the marine environment.

(d) The state board shall adopt the bioassay protocols and complementary chemical testing methods and shall require their use in the monitoring of complex effluent ocean discharges. For purposes of this section, complex effluent means an effluent in which all chemical constituents are not known or monitored. The state board shall adopt bioassay protocols and complementary chemical testing methods for complex effluent ocean monitoring by January 1, 1990, and shall require their use in monitoring complex effluent ocean discharges by entities discharging 100 million gallons per day or more by January 1, 1991. The state board shall also adopt a schedule for requiring the use of these protocols for complex effluent ocean discharges of under 100 million gallons per day by January 1, 1992.

(Added by Stats. 1986, Ch. 1478, Sec. 2.)



13170.3

On or before January 1, 2013, the state board shall either amend the California Ocean Plan, or adopt separate standards, to address water quality objectives and effluent limitations that are specifically appropriate to brackish groundwater treatment system facilities that produce municipal water supplies for local use.

(Added by Stats. 2011, Ch. 241, Sec. 1. Effective January 1, 2012.)



13170.5

Notwithstanding any provision of law, any plan provided in Section 13170, 13240, or 13245, and any approval thereof, and any certification or approval of an areawide waste treatment management plan prepared pursuant to Section 208 of the Federal Water Pollution Control Act shall be subject to the provisions of Article 5.5 (commencing with Section 53098) of Chapter 1 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1978, Ch. 934.)



13171

The state board may establish a Water Quality Coordinating Committee, consisting of at least one member of each of the nine regional boards, to assist the state board in carrying out its responsibilities in water quality control.

(Added by Stats. 1972, Ch. 813.)



13172

To ensure adequate protection of water quality and statewide uniformity in the siting, operation, and closure of waste disposal sites, except for sewage treatment plants or those sites which primarily contain fertilizer or radioactive material, the state board shall do all of the following:

(a) Classify wastes according to the risk of impairment to water quality, taking into account toxicity, persistence, degradability, solubility, and other biological, chemical, and physical properties of the wastes.

(b) Classify the types of disposal sites according to the level of protection provided for water quality, taking into account the geology, hydrology, topography, climatology, and other factors relating to ability of the site to protect water quality.

(c) Adopt standards and regulations to implement Sections 13226 and 13227.

(d) Adopt standards and regulations for hazardous waste disposal sites which apply and ensure compliance with all applicable groundwater protection and monitoring requirements of the Resource Conservation and Recovery Act of 1976, as amended (42 U.S.C. Sec. 6901 et seq.), any federal act, enacted before or after January 1, 1989, which amends or supplements the Resource Conservation and Recovery Act of 1976, any federal regulations adopted before or after January 1, 1989, pursuant to the Resource Conservation and Recovery Act of 1976, as amended, together with any more stringent requirements necessary to implement this division or Article 9.5 (commencing with Section 25208) of Chapter 6.5 of Division 20 of the Health and Safety Code.

(e) Adopt policies, standards, and regulations for discharges of mining waste which apply, and ensure compliance with, all surface water and groundwater protection and monitoring requirements of this division, Article 9.5 (commencing with Section 25208) of Chapter 6.5 of Division 20 of the Health and Safety Code, and Subchapter IV (commencing with Section 6941) of Chapter 82 of Title 42 of the United States Code, which are applicable to discharges of mining waste. These policies, standards, and regulations shall include, but are not limited to, all of the following:

(1) A statewide policy for monitoring surface water and groundwater that may be affected by discharges of mining waste. The policy shall establish the principles the regional boards shall use in developing monitoring plans for discharges of mining waste, including the methods the regional boards shall use in determining the location, number, and type of monitoring sites.

(2) Regulations requiring that waste discharge requirements issued for discharges of mining waste by regional boards include monitoring requirements consistent with the statewide policy adopted pursuant to paragraph (1).

(3) Standards for reporting the results of surface water and groundwater monitoring to the regional board. The standards shall establish a reporting format that graphs monitoring data over an appropriate time period and compares the values found for each measured parameter against the standard for that parameter established in the waste discharge requirements.

(Amended by Stats. 1989, Ch. 642, Sec. 3.)



13173

Designated waste means either of the following:

(a) Hazardous waste that has been granted a variance from hazardous waste management requirements pursuant to Section 25143 of the Health and Safety Code.

(b) Nonhazardous waste that consists of, or contains, pollutants that, under ambient environmental conditions at a waste management unit, could be released in concentrations exceeding applicable water quality objectives or that could reasonably be expected to affect beneficial uses of the waters of the state as contained in the appropriate state water quality control plan.

(Added by Stats. 1993, Ch. 705, Sec. 1. Effective January 1, 1994.)



13173.2

The state board, after consultation with the California Integrated Waste Management Board and the Department of Toxic Substances Control, may, as available resources permit, adopt policies with regard to designated wastes to include, but not be limited to, both of the following:

(a) Policies that provide for the means by which a regional board shall identify designated waste and the waters of the state that the waste may potentially impact.

(b) Policies for regional boards with regard to the granting of waivers to make inapplicable the designated waste classification.

(Added by Stats. 1993, Ch. 705, Sec. 2. Effective January 1, 1994.)



13176

(a) The analysis of any material required by this division shall be performed by a laboratory that has accreditation or certification pursuant to Article 3 (commencing with Section 100825) of Chapter 4 of Part 1 of Division 101 of the Health and Safety Code.

(b) A person or public entity of the state shall not contract with a laboratory for environmental analyses for which the State Department of Public Health requires accreditation or certification pursuant to this chapter, unless the laboratory holds a valid certification or accreditation.

(Amended by Stats. 2010, Ch. 288, Sec. 17. Effective January 1, 2011.)



13177

(a) It is the intent of the Legislature that the state board continue to implement the California State Mussel Watch Program.

(b) The Legislature finds and declares that the California State Mussel Watch Program provides the following benefits to the people of the state:

(1) An effective method for monitoring the long-term effects of certain toxic substances in selected fresh, estuarine, and marine waters.

(2) An important element in the state board s comprehensive water quality monitoring strategy.

(3) Identification, on an annual basis of specific areas where concentrations of toxic substances are higher than normal.

(4) Valuable information to guide the state and regional boards and other public and private agencies in efforts to protect water quality.

(c) To the extent funding is appropriated for this purpose, the state board, in conjunction with the Department of Fish and Game, shall continue to implement the long-term coastal monitoring program known as the California State Mussel Watch Program. The program may consist of, but is not limited to, the following elements:

(1) Removal of mussels, clams, and other aquatic organisms from relatively clean coastal sites and placing them in sampling sites. For purposes of this section, sampling sites means selected waters of concern to the state board and the Department of Fish and Game.

(2) After specified exposure periods at the sampling sites, removal of the aquatic organisms for analysis.

(3) Laboratory analysis of the removed aquatic organisms to determine the amounts of various toxic substances that may have accumulated in the bodies of the aquatic organisms.

(4) Making available both the short- and long-term results of the laboratory analysis to appropriate public and private agencies and the public.

(Added by Stats. 1997, Ch. 781, Sec. 1. Effective January 1, 1998.)



13177.5

(a) The state board, in consultation with the Office of Environmental Health Hazard Assessment, shall develop a comprehensive coastal monitoring and assessment program for sport fish and shellfish, to be known as the Coastal Fish Contamination Program. The program shall identify and monitor chemical contamination in coastal fish and shellfish and assess the health risks of consumption of sport fish and shellfish caught by consumers.

(b) The state board shall consult with the Department of Fish and Game, the Office of Environmental Health Hazard Assessment, and regional water quality control boards with jurisdiction over territory along the coast, to determine chemicals, sampling locations, and the species to be collected under the program. The program developed by the state board shall include all of the following:

(1) Screening studies to identify coastal fishing areas where fish species have the potential for accumulating chemicals that pose significant health risks to human consumers of sport fish and shellfish.

(2) The assessment of at least 60 screening study monitoring sites and 120 samples in the first five years of the program and an assessment of additional screening study sites as time and resources permit.

(3) Comprehensive monitoring and assessment of fishing areas determined through screening studies to have a potential for significant human health risk and a reassessment of these areas every five years.

(c) Based on existing fish contamination data, the state board shall designate a minimum of 40 sites as fixed sampling locations for the ongoing monitoring effort.

(d) The state board shall contract with the Office of Environmental Health Hazard Assessment to prepare comprehensive health risk assessments for sport fish and shellfish monitored in the program. The assessments shall be based on the data collected by the program and information on fish consumption and food preparation. The Office of Environmental Health Hazard Assessment, within 18 months of the completion of a comprehensive study for each area by the state board, shall submit to the board a draft health risk assessment report for that area. Those health risk assessments shall be updated following the reassessment of areas by the board.

(e) The Office of Environmental Health Hazard Assessment shall issue health advisories when the office determines that consuming certain fish or shellfish presents a significant health risk. The advisories shall contain information for the public, and particularly the population at risk, concerning health risks from the consumption of the fish or shellfish. The office shall notify the appropriate county health officers, the State Department of Health Services, and the Department of Fish and Game, prior to the issuance of a health advisory. The notification shall provide sufficient information for the purpose of posting signage. The office shall urge county health officers to conspicuously post health warnings in areas where contaminated fish or shellfish may be caught including piers, commercial passenger fishing vessels, and shore areas where fishing occurs. The Department of Fish and Game shall publish the office s health warnings in its Sport Fishing Regulations Booklet.

(Added by Stats. 2000, Ch. 144, Sec. 12. Effective July 19, 2000.)



13177.6

To the extent funding is appropriated for this purpose, the state board, in consultation with the Department of Fish and Game and Office of Environmental Health Hazard Assessment, shall perform a monitoring study to reassess the geographic boundaries of the commercial fish closure off the Palos Verdes Shelf. The reassessment shall include collection and analysis of white croaker caught on the Palos Verdes Shelf, within three miles south of the Shelf, and within San Pedro Bay. Based on the results of the reassessment, the Department of Fish and Game, with guidance from the Office of the Environmental Health Hazard Assessment, shall redelineate, if necessary, the commercial fish closure area to protect the health of consumers of commercially caught white croaker. The sample collection and analysis shall be conducted within 18 months of the enactment of this section and the reassessment of the health risk shall be conducted within 18 months of the completion of the analysis of the samples.

(Added by Stats. 2000, Ch. 144, Sec. 12.5. Effective July 19, 2000.)



13177.7

(a) (1) Notwithstanding Section 12439 of the Government Code, the Controller may not eliminate any direct or indirect position that provides oversight and related support of remediation at a military base, including a closed military base, that is funded without General Fund moneys through an agreement with a state agency, or that is funded through an agreement with a party responsible for paying the state board s costs, and may not eliminate any direct or indirect position that is funded by a federal grant that does not require a state match funded from the General Fund.

(2) An agreement with a state agency subject to this section may not require the use of a state matching fund from the General Fund by that agency.

(3) Notwithstanding any other provision of law, including Section 4.10 of the Budget Act of 2003, the Director of Finance may not eliminate any direct or indirect position that provides oversight and related support of remediation at a military base, including a closed military base, that is funded through an agreement with a state agency or party responsible for paying the state board s costs, and may not eliminate any direct or indirect position that is funded by a federal grant that does not require a state match funded from the General Fund.

(b) Neither the Controller nor the Department of Finance may impose any hiring freeze or personal services limitations, including any position reductions, upon any direct or indirect position of the state board that provides oversight and related support of remediation at a military base, including a closed military base, that is funded through an agreement with a state agency or party responsible for paying the state board s costs, or on any direct or indirect position that is funded by a federal grant that does not require a state match funded from the General Fund.

(c) The Controller and the Department of Finance shall exclude, from the state board s base for purposes of calculating any budget or position reductions required by any state agency or any state law, the specific amounts and direct or indirect positions that provide oversight and related support of remediation at a military base, including a closed military base, that are funded through an agreement with a state agency or party responsible for paying the state board s costs, and shall exclude the specific amounts and any direct or indirect positions that are funded by a federal grant that does not require a state match funded from the General Fund.

(d) Notwithstanding any other provision of law, neither the Controller nor the Department of Finance may require the state board to reduce authorized positions or other appropriations for other state board programs, including personal services, to replace the reductions precluded by subdivisions (a), (b), and (c).

(e) Notwithstanding any other provision of law, upon the request of the state board, and upon review and approval of the Department of Finance, the Controller shall augment any Budget Act appropriations, except for appropriations from the General Fund, necessary to implement this section.

(f) (1) This section does not apply to any state board appropriation or expenditure of General Fund moneys.

(2) This section does not limit the authority of the Department of Finance to eliminate a position when funding for the position, through an agreement with a party or by a federal grant, is no longer available.

(Added by Stats. 2003, Ch. 869, Sec. 2. Effective January 1, 2004.)



13178

(a) (1) On or before June 30, 2001, the state board, in conjunction with the State Department of Health Services and a panel of experts established by the state board, shall develop source investigation protocols for use in conducting source investigations of storm drains that produce exceedences of bacteriological standards established pursuant to subdivision (c) of Section 115880 of the Health and Safety Code. The protocols shall be based upon the experiences drawn from previous source investigations performed by the state board, regional boards, or other agencies, and other available data. The protocols shall include methods for identifying the location and biological origins of sources of bacteriological contamination, and, at a minimum, shall require source investigations if bacteriological standards are exceeded in any three weeks of a four-week period, or, for areas where testing is done more than once a week, 75 percent of testing days that produce an exceedence of those standards.

(2) The development of source investigation protocols pursuant to paragraph (1) is not subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) On or before December 1, 2001, the state board, in conjunction with the State Department of Health Services, shall report to the Legislature on the methods by which it intends to conduct source investigations of storm drains that produce exceedences of bacteriological standards established pursuant to subdivision (c) of Section 115880 of the Health and Safety Code. Factors to be addressed in the report shall include the approximate number of public beaches expected to be affected by the exceedence of bacteriological standards established pursuant to subdivision (c) of Section 115880 of the Health and Safety Code, as well as the costs expected for source investigation of the storm drains affecting those public beaches. The report shall include a timeline for completion of source investigations.

(Amended by Stats. 2000, Ch. 727, Sec. 3. Effective January 1, 2001.)



13181

(a) (1) On or before December 1, 2007, the California Environmental Protection Agency and the Resources Agency shall enter into a memorandum of understanding for the purposes of establishing the California Water Quality Monitoring Council, which shall be administered by the state board.

(2) As used in this section, monitoring council means the California Water Quality Monitoring Council established pursuant to this section.

(3) The monitoring council may include representatives from state entities and nonstate entities. The representatives from nonstate entities may include, but need not be limited to, representatives from federal and local government, institutions of higher education, the regulated community, citizen monitoring groups, and other interested parties.

(4) The monitoring council shall review existing water quality monitoring, assessment, and reporting efforts, and shall recommend specific actions and funding needs necessary to coordinate and enhance those efforts.

(5) (A) The recommendations shall be prepared for the ultimate development of a cost-effective, coordinated, integrated, and comprehensive statewide network for collecting and disseminating water quality information and ongoing assessments of the health of the state s waters and the effectiveness of programs to protect and improve the quality of those waters.

(B) For purposes of developing recommendations pursuant to this section, the monitoring council shall initially focus on the water quality monitoring efforts of state agencies, including, but not limited to, the state board, the regional boards, the department, the Department of Fish and Game, the California Coastal Commission, the State Lands Commission, the Department of Parks and Recreation, the Department of Forestry and Fire Protection, the Department of Pesticide Regulation, and the State Department of Health Services.

(C) In developing the recommendations, the monitoring council shall seek to build upon existing programs rather than create new programs.

(6) Among other things, the memorandum of understanding shall describe the means by which the monitoring council shall formulate recommendations to accomplish both of the following:

(A) Reduce redundancies, inefficiencies, and inadequacies in existing water quality monitoring and data management programs in order to improve the effective delivery of sound, comprehensive water quality information to the public and decisionmakers.

(B) Ensure that water quality improvement projects financed by the state provide specific information necessary to track project effectiveness with regard to achieving clean water and healthy ecosystems.

(b) The monitoring council shall report, on or before December 1, 2008, to the California Environmental Protection Agency and the Resources Agency with regard to its recommendations for maximizing the efficiency and effectiveness of existing water quality data collection and dissemination, and for ensuring that collected data are maintained and available for use by decisionmakers and the public. The monitoring council shall consult with the United States Environmental Protection Agency in preparing these recommendations. The monitoring council s recommendations, and any responses submitted by the California Environmental Protection Agency or the Resources Agency to those recommendations, shall be made available to decisionmakers and the public by means of the Internet.

(c) The monitoring council shall undertake and complete, on or before April 1, 2008, a survey of its members to develop an inventory of their existing water quality monitoring and data collection efforts statewide and shall make that information available to the public.

(d) All state agencies, including institutions of higher education to the extent permitted by law, that collect water quality data or information shall cooperate with the California Environmental Protection Agency and the Resources Agency in achieving the goals of the monitoring council as described in this section.

(e) In accordance with the requirements of the Clean Water Act (33 U.S.C. Sec. 1251 et seq.) and implementing guidance, the state board shall develop, in coordination with the monitoring council, all of the following:

(1) A comprehensive monitoring program strategy that utilizes and expands upon the state s existing statewide, regional, and other monitoring capabilities and describes how the state will develop an integrated monitoring program that will serve all of the state s water quality monitoring needs and address all of the state s waters over time. The strategy shall include a timeline not to exceed 10 years to complete implementation. The strategy shall be comprehensive in scope and identify specific technical, integration, and resource needs, and shall recommend solutions for those needs so that the strategy may be implemented within the 10-year timeframe.

(2) Agreement, including agreement on a schedule, with regard to the comprehensive monitoring of statewide water quality protection indicators that provide a basic minimum understanding of the health of the state s waters. Indicators already developed pursuant to environmental protection indicators for statewide initiatives shall be given high priority as core indicators for purposes of the network described in subdivision (a).

(3) Quality management plans and quality assurance plans that ensure the validity and utility of the data collected.

(4) Methodology for compiling, analyzing, and integrating readily available information, to the maximum extent feasible, including, but not limited to, data acquired from discharge reports, volunteer monitoring groups, local, state, and federal agencies, and recipients of state-funded or federally funded water quality improvement or restoration projects.

(5) An accessible and user-friendly electronic data system with timely data entry and ready public access via the Internet. To the maximum extent possible, the geographic location of the areas monitored shall be included in the data system.

(6) Production of timely and complete water quality reports and lists that are required under Sections 303(d), 305(b), 314, and 319 of the Clean Water Act and Section 406 of the Beaches Environmental Assessment and Coastal Health Act of 2000, that include all available information from discharge reports, volunteer monitoring groups, and local, state, and federal agencies.

(7) An update of the state board s surface water ambient monitoring program needs assessment in light of the benefits of increased coordination and integration of information from other agencies and information sources. This update shall include identification of current and future resource needs required to fully implement the coordinated, comprehensive monitoring network, including, but not limited to, funding, staff, training, laboratory and other resources, and projected improvements in the network.

(f) The state board shall identify the full costs of implementation of the comprehensive monitoring program strategy developed pursuant to subdivision (e), and shall identify proposed sources of funding for the implementation of the strategy, including federal funds that may be expended for this purpose. Fees collected pursuant to paragraph (1) of subdivision (d) of Section 13260 may be used as a funding source for implementation of the strategy to the extent that the funding is consistent with subparagraph (B) of paragraph (1) of subdivision (d) of Section 13260.

(g) Data, summary information, and reports prepared pursuant to this section shall be made available to appropriate public agencies and the public by means of the Internet.

(h) (1) Commencing December 1, 2008, the Secretary of the California Environmental Protection Agency shall conduct a triennial audit of the effectiveness of the monitoring program strategy developed pursuant to subdivision (e). The audit shall include, but need not be limited to, an assessment of the following matters:

(A) The extent to which the strategy has been implemented.

(B) The effectiveness of the monitoring and assessment program and the monitoring council with regard to both of the following:

(i) Tracking improvements in water quality.

(ii) Evaluating the overall effectiveness of programs administered by the state board or a regional board and of state and federally funded water quality improvement projects.

(2) The Secretary of the California Environmental Protection Agency shall consult with the Secretary of the Resources Agency in preparing the audit, consistent with the memorandum of understanding entered into pursuant to subdivision (a).

(i) The state board shall prioritize the use of federal funding that may be applied to monitoring, including, but not limited to, funding under Section 106 of the Federal Water Pollution Control Act, for the purpose of implementing this section.

(j) The state board shall not use more than 5 percent of the funds made available to implement this section for the administrative costs of any contracts entered into for the purpose of implementing this section.

(Repealed and added by Stats. 2006, Ch. 750, Sec. 4. Effective January 1, 2007.)



13191

The state board shall convene an advisory group or groups to assist in the evaluation of program structure and effectiveness as it relates to the implementation of the requirements of Section 303(d) of the Clean Water Act (33 U.S.C. 1313(d)), and applicable federal regulations and monitoring and assessment programs. The advisory group or groups shall be comprised of persons concerned with the requirements of Section 303(d) of the Clean Water Act. The state board shall provide public notice on its website of any meetings of the advisory group or groups and, upon the request of any party shall mail notice of the time and location of any meeting of the group or groups. The board shall also ensure that the advisory group or groups meet in a manner that facilitates the effective participation of the public and the stakeholder participants.

(Amended by Stats. 2004, Ch. 644, Sec. 36. Effective January 1, 2005.)



13191.3

(a) The state board, on or before July 1, 2003, shall prepare guidelines to be used by the state board and the regional boards for the purpose of listing and delisting waters and developing and implementing the total maximum daily load (TMDL) program and total maximum daily loads pursuant to Section 303(d) of the federal Clean Water Act (33 U.S.C. Sec. 1313(d)).

(b) For the purposes of preparing the guidelines, the state board shall consider the consensus recommendations adopted by the public advisory group convened pursuant to Section 13191.

(c) The guidelines shall be finalized not later than January 1, 2004.

(Added by Stats. 2002, Ch. 20, Sec. 1. Effective April 8, 2002.)



13193

(a) As used in this section, the following terms have the following meanings:

(1) Collection system owner or operator means the public or private entity having legal authority over the operation and maintenance of, or capital improvements to, the sewer collection system.

(2) GIS means Geographic Information System.

(b) On or before January 1 of a year in which the Legislature has appropriated sufficient funds for this purpose, the state board, in consultation with representatives of cities, counties, cities and counties, special districts, public interest groups, the State Department of Public Health, and the regional boards shall develop a uniform overflow event report form to be used for reporting of sanitary sewer system overflows as required in subdivision (c). This event report form shall include, but not be limited to, all of the following:

(1) The cause of the overflow. The cause shall be specifically identified, unless there is an ongoing investigation, in which case it shall be identified immediately after completion of the investigation. The cause shall be identified, at a minimum, as blockage, infrastructure failure, pump station failure, significant wet weather event, natural disaster, or other cause, which shall be specifically identified. If the cause is identified as a blockage, the type of blockage shall be identified, at a minimum, as roots, grease, debris, vandalism, or multiple causes of which each should be identified. If the cause is identified as infrastructure, it shall be determined, at a minimum, whether the infrastructure failure was due to leaks, damage to, or breakage of, collection system piping or insufficient capacity. If the cause is identified as a significant wet weather event or natural disaster, the report shall describe both the event and how it resulted in the overflow. If the precise cause cannot be identified after investigation, the report shall include a narrative explanation describing the investigation conducted and providing the information known about the possible causes of the overflow.

(2) An estimate of the volume of the overflow event.

(3) Location of the overflow event. Sufficient information shall be provided to determine location for purposes of GIS mapping, such as specific street address or the latitude and longitude of the event.

(4) Date, time, and duration of the overflow event.

(5) Whether or not the overflow reached or may have reached waters of the state.

(6) Whether or not a beach closure occurred or may have occurred as a result of the overflow.

(7) The response and corrective action taken.

(8) Whether or not there is an ongoing investigation, the reasons for it and expected date of completion.

(9) The name, address, and telephone number of the reporting collection system owner or operator and a specific contact name.

(c) Commencing on July 1 of a year in which the Legislature has appropriated sufficient funds for this purpose, in the event of a spill or overflow from a sanitary sewer system that is subject to the notification requirements set forth in Section 13271, the applicable collection system owner or operator, in addition to immediate reporting duties pursuant to Section 13271, shall submit to the appropriate regional board, within 30 days of the date of becoming aware of the overflow event, a report using the form described in subdivision (b). The report shall be filed electronically, if possible, or by fax or mail if electronic submission is not possible.

(d) (1) Commencing on July 1 of a year in which the Legislature has appropriated sufficient funds for this purpose, in the event of a spill or overflow from a sanitary sewer system that is not subject to the reporting requirements set forth in Section 13271 that is either found by the State Department of Public Health or any local health officer to result in contamination pursuant to Section 5412 of the Health and Safety Code, or is found by the State Department of Public Health to result in pollution or nuisance pursuant to Section 5413 of the Health and Safety Code, the agency making the determination shall submit to the appropriate regional board, within 30 days of making the determination, a report that shall include, at a minimum, the following information:

(A) Date, time, and approximate duration of the overflow event.

(B) An estimate of the volume of the overflow event.

(C) Location of the overflow event.

(D) A description of the response or corrective action taken by the agency making the determination.

(E) The name, address, and telephone number of the reporting collection system owner or operator, and a specific contact name.

(2) The report shall be filed electronically, if possible, or by fax or mail if electronic submission is not possible.

(e)Before January 1 of a year in which the Legislature has appropriated sufficient funds for this purpose, the state board, in consultation with representatives of cities, counties, cities and counties, and special districts, public interest groups, the State Department of Public Health, and regional boards, shall develop and maintain a sanitary sewer system overflow database that, at a minimum, contains the parameters described in subdivisions (b) and (d).

(f) Commencing on July 1 of a year in which the Legislature has appropriated sufficient funds for this purpose, each regional board shall coordinate with collection system owners or operators, the State Department of Public Health, and local health officers to compile the reports submitted pursuant to subdivisions (c) and (d). Each regional board shall report that information to the state board on a quarterly basis, to be included in the sanitary sewer system overflow database.

(g)The state board shall make available to the public, by Internet and other cost-effective means, as determined by the state board, information that is generated pursuant to this section. In a year in which the Legislature has appropriated sufficient funds for the purposes described in this subdivision, the state board shall prepare a summary report of the information collected in the sanitary sewer system overflow database, and make it available to the general public through the Internet and other cost-effective means, as determined by the state board. To the extent resources and the data allow, this report shall include GIS maps compiling coastal overflow events.

(Amended by Stats. 2010, Ch. 288, Sec. 18. Effective January 1, 2011.)



13193.9

(a) The state board, to the extent permitted by law, shall take all of the following actions for the purpose of allocating funds on behalf of a wastewater collection, treatment, or disposal project, if the recipient of financial assistance is a small, disadvantaged community:

(1) If the state board determines that an advance is needed for the project to proceed in an efficient manner, allocate to the recipient up to 25 percent of the financial assistance amount, not exceeding one million dollars ($1,000,000), in advance of actual expenditures. The recipient shall repay to the state board any funds advanced pursuant to this section, including any interest earned on the advance funds, if the funds are unused upon expiration of the funding agreement or if the funds are not expended in accordance with the financial assistance agreement.

(2) Establish a payment process pursuant to which the recipient of financial assistance receives funds within 30 days of the date on which the state board receives a project payment request unless the state board, within that 30-day period, determines that the project payment would not be in accordance with the terms of the program guidelines.

(3) Utilize wire transfers or other appropriate payment procedures to expedite project payments.

(b) The amount of financial assistance received by a recipient, including any funds advanced pursuant to paragraph (1) of subdivision (a), shall not exceed the total amount of the financial assistance that the state board agrees to provide for a project. If financial assistance is advanced to a recipient pursuant to paragraph (1) of subdivision (a), the state board shall reduce subsequent disbursements of financial assistance by the amount advanced.

(c) For the purposes of this section, small disadvantaged community means a municipality with a population of 20,000 persons or less, or a reasonably isolated and divisible segment of a larger municipality encompassing 20,000 persons or less, with an annual median household income that is less than 80 percent of the statewide annual median household income.

(Added by Stats. 2008, Ch. 609, Sec. 2. Effective January 1, 2009.)






ARTICLE 5. Electronic Submission of Reports

13195

For purposes of this article, the following terms have the following meanings:

(a) Public domain means a format that may be duplicated, distributed, and used without payment of a royalty or license fee.

(b) Report means any document or item that is required for submission in order for a person to comply with a regulation, directive, or order issued by the state board, a regional board, or a local agency pursuant to a program administered by the state board, including, but not limited to, any analysis of material by a laboratory that has accreditation or certification pursuant to Article 3 (commencing with Section 100825) of Chapter 4 of Part 1 of Division 101 of the Health and Safety Code.

(Added by Stats. 2000, Ch. 727, Sec. 4. Effective January 1, 2001.)



13196

(a) The state board may require a person submitting a report to the state board, a regional board, or a local agency to submit the report in electronic format. The state board may also require that any report submitted in electronic format include the latitude and longitude, accurate to within one meter, of the location where any sample analyzed in the report was collected.

(b) The state board shall adopt a single, standard format for the electronic submission of analytical and environmental compliance data contained in reports. In adopting a standard format, the state board shall only consider formats that meet all of the following criteria:

(1) Are available free of charge.

(2) Are available in the public domain.

(3) Have available public domain means to import, manipulate, and store data.

(4) Allow the importation of data into tables indicating relational distances.

(5) Allow the verification of data submission consistency.

(6) Allow for inclusion of all of the following information:

(A) The physical site address from which the sample was taken, along with any information already required for permitting and reporting unauthorized releases.

(B) Environmental assessment data taken during the initial site investigation phase, as well as the continuing monitoring and evaluation phases.

(C) The latitude and longitude, accurate to within one meter, of the location where any sample was collected.

(D) A description of all tests performed on the sample, the results of that testing, any quality assurance and quality control information, any available narrative information regarding the collection of the sample, and any available information concerning the laboratory s analysis of the sample.

(7) Fulfill any additional criteria the state board determines appropriate for an effective electronic report submission program.

(Added by Stats. 2000, Ch. 727, Sec. 4. Effective January 1, 2001.)



13197.5

(a) The state board shall adopt, not later than March 1, 2001, emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code implementing a statewide program for the electronic submission of reports required pursuant to Chapter 6.7 (commencing with Section 25280) of Division 20 of the Health and Safety Code and Article 4 (commencing with Section 25299.36) of Chapter 6.75 of Division 20 of the Health and Safety Code, for those reports that contain soil or water chemistry analysis by a laboratory certified or accredited pursuant to Article 3 (commencing with Section 100825) of Chapter 4 of Part 1 of Division 101 of the Health and Safety Code.

(b) (1) The adoption of any regulations pursuant to this section that are filed with the Office of Administrative Law on or before March 1, 2001, shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, safety, and general welfare.

(2) (A) Except as specified in subparagraph (B), subdivisions (e) to (h), inclusive, of Section 11346.1 of the Government Code apply to any emergency regulations adopted pursuant to this section.

(B) Notwithstanding the 120-day period imposed in subdivision (e) of Section 11346.1 of the Government Code, the state board shall have one calendar year from the effective date of any emergency regulations adopted pursuant to this section to comply with that subdivision.

(c) Regulations adopted pursuant to this section may not require the electronic submission of reports before July 1, 2001, but may require the electronic submission of reports on or after July 1, 2001.

(d) Regulations adopted pursuant to this section may specify either of the following as the required reporting format:

(1) The Geographic Environmental Information Management System format as described in the report submitted to the state board on July 1, 1999, by the Lawrence Livermore National Laboratory, entitled, Evaluating the Feasibility of a Statewide Geographic Information System.

(2) The Electronic Deliverable Format (EDF) developed by the United States Army Corps of Engineers, as the same may be revised from time to time. The specification of the EDF as the reporting format shall be deemed to satisfy the requirements of subdivision (b) of Section 13196.

(Added by Stats. 2000, Ch. 727, Sec. 4. Effective January 1, 2001.)









CHAPTER 4. Regional Water Quality Control

ARTICLE 1. Organization and Membership of Regional Boards

13200

The state is divided, for the purpose of this division, into nine regions:

(a) North Coast region, which comprises all basins including Lower Klamath Lake and Lost River Basins draining into the Pacific Ocean from the California-Oregon state line southerly to the southerly boundary of the watershed of Estero de San Antonio and Stemple Creek in Marin and Sonoma Counties.

(b) San Francisco Bay region, which comprises San Francisco Bay, Suisun Bay, from Sacramento River and San Joaquin River westerly from a line which passes between Collinsville and Montezuma Island and follows thence the boundary common to Sacramento and Solano Counties and that common to Sacramento and Contra Costa Counties to the westerly boundary of the watershed of Markley Canyon in Contra Costa County, all basins draining into the bays and rivers westerly from this line, and all basins draining into the Pacific Ocean between the southerly boundary of the north coastal region and the southerly boundary of the watershed of Pescadero Creek in San Mateo and Santa Cruz Counties.

(c) Central Coast region, which comprises all basins, including Carrizo Plain in San Luis Obispo and Kern Counties, draining into the Pacific Ocean from the southerly boundary of the watershed of Pescadero Creek in San Mateo and Santa Cruz Counties to the southeasterly boundary, located in the westerly part of Ventura County, of the watershed of Rincon Creek.

(d) Los Angeles region, which comprises all basins draining into the Pacific Ocean between the southeasterly boundary, located in the westerly part of Ventura County, of the watershed of Rincon Creek and a line which coincides with the southeasterly boundary of Los Angeles County from the ocean to San Antonio Peak and follows thence the divide between San Gabriel River and Lytle Creek drainages to the divide between Sheep Creek and San Gabriel River drainages.

(e) Santa Ana region, which comprises all basins draining into the Pacific Ocean between the southeasterly boundary of the Los Angeles region and a line which follows the drainage divide between Muddy and Moro Canyons from the ocean to the summit of San Joaquin Hills; thence along the divide between lands draining into Newport Bay and into Laguna Canyon to Niguel Road; thence along Niguel Road and Los Aliso Avenue to the divide between Newport Bay and Aliso Creek drainages; thence along that divide and the southeasterly boundary of the Santa Ana River drainage to the divide between Baldwin Lake and Mojave Desert drainages; thence along that divide to the divide between Pacific Ocean and Mojave Desert drainages.

(f) San Diego region, which comprises all basins draining into the Pacific Ocean between the southern boundary of the Santa Ana region and the California-Mexico boundary.

(g) Central Valley region, which comprises all basins including Goose Lake Basin draining into the Sacramento and San Joaquin Rivers to the easterly boundary of the San Francisco Bay region near Collinsville. The Central Valley region shall have section offices in the Sacramento Valley and the San Joaquin Valley.

(h) Lahontan region, which comprises all basins east of the Santa Ana, Los Angeles and Central Valley regions from the California-Oregon boundary to the southerly boundary located in Los Angeles and San Bernardino Counties of the watersheds draining into Antelope Valley, Mojave River Basin and Dry Lake Basin near Ivanpah.

(i) Colorado River Basin region, which comprises all basins east of the Santa Ana and San Diego regions draining into the Colorado River, Salton Sea and local sinks from the southerly boundary of the Lanhontan region to the California-Mexico boundary.

The regions defined and described in this section shall be as precisely delineated on official maps of the department and include all of the areas within the boundaries of the state.

For purposes of this section the boundaries of the state extend three nautical miles into the Pacific Ocean from the line of mean lower low water marking the seaward limits of inland waters and three nautical miles from the line of mean lower low water on the mainland and each offshore island.

Nothing in this section shall limit the power conferred by this chapter to regulate the disposal of waste into ocean waters beyond the boundaries of the state.

(Added by Stats. 1969, Ch. 482.)



13201

(a) There is a regional board for each of the regions described in Section 13200. Each board shall consist of seven members appointed by the Governor, each of whom shall represent, and act on behalf of, all the people and shall reside or have a principal place of business within the region.

(b) Except as specified in subdivision (c), each member shall be appointed on the basis of his or her demonstrated interest or proven ability in the field of water quality, including water pollution control, water resource management, water use, or water protection. The Governor shall consider appointments from the public and nonpublic sectors. In regard to appointments from the nonpublic sector, the Governor shall consider including members from key economic sectors in a given region, such as agriculture, industry, commercial activities, forestry, and fisheries.

(c) At least one member shall be appointed as a public member who is not required to meet the criteria established pursuant to subdivision (b).

(d) All persons appointed to a regional board shall be subject to Senate confirmation, but shall not be required to appear before any committee of the Senate for purposes of such confirmation unless specifically requested to appear by the Senate Committee on Rules.

(e) Insofar as practicable, appointments shall be made in such manner as to result in representation on the board from all parts of the region.

(f) Insofar as practicable, appointments shall be made in a manner as to result in representation on the board from diverse experiential backgrounds.

(g) Each member shall be appointed on the basis of his or her ability to attend substantially all meetings of the board and to actively discharge all duties and responsibilities of a member of the board.

(h) The reduction in the number of members of each regional board required by the act that added this subdivision shall be achieved according to the ordinary expiration of the terms of incumbents and other vacancies. Notwithstanding Section 13202 the Governor shall not fill a vacancy on any regional board until the number of members serving on that regional board falls below seven members. When the numbers of members serving on the regional board falls below seven members, the Governor shall appoint or reappoint individuals pursuant to this section.

(Amended by Stats. 2012, Ch. 39, Sec. 117. Effective June 27, 2012.)



13202

(a) Each member of a regional board shall be appointed for a term of four years. Vacancies shall be immediately filled by the Governor for the unexpired portion of the terms in which they occur.

(b) The term of office for members of each regional board shall be staggered and shall expire in accordance with the following schedule:

(1) Two members on September 30, 2013, and every four years thereafter.

(2) Two members on September 30, 2014, and every four years thereafter.

(3) Two members on September 30, 2015, and every four years thereafter.

(4) One member on September 30, 2016, and every four years thereafter.

(Amended by Stats. 2012, Ch. 39, Sec. 118. Effective June 27, 2012.)



13203

The official designation of each regional board shall be: California Regional Water Quality Control Board, (region name).

(Added by Stats. 1969, Ch. 482.)



13204

Each regional board shall hold at least six regular meetings each calendar year and the additional special meetings or hearings as shall be called by the chairperson or any two members of the regional board.

(Amended by Stats. 2010, Ch. 288, Sec. 19. Effective January 1, 2011.)



13205

Each member of a regional board shall receive one hundred dollars ($100) for each day during which that member is engaged in the performance of official duties, except that no member shall be entitled to receive the one hundred dollars ($100) compensation if the member otherwise receives compensation from other sources for performing those duties. The total compensation received by members of each regional board shall not exceed, in any one fiscal year, the sum of thirteen thousand five hundred dollars ($13,500). A member may decline compensation. In addition to the compensation, each member shall be reimbursed for necessary traveling and other expenses incurred in the performance of official duties.

(Amended by Stats. 1989, Ch. 536, Sec. 1.)



13206

Public officers associated with any area of government, including planning or water, and whether elected or appointed, may be appointed to, and may serve contemporaneously as members of, a regional board.

(Amended by Stats. 1978, Ch. 622.)



13207

(a) A member of a regional board shall not participate in any board action pursuant to Article 4 (commencing with Section 13260) of this chapter, or Article 1 (commencing with Section 13300) of Chapter 5, in which he or she has a disqualifying financial interest in the decision within the meaning of Section 87103 of the Government Code.

(b) A board member shall not participate in any proceeding before any regional board or the state board as a consultant or in any other capacity on behalf of any waste discharger.

(c) Upon the request of any person, or on the Attorney General s own initiative, the Attorney General may file a complaint in the superior court for the county in which the regional board has its principal office alleging that a board member has knowingly violated this section and the facts upon which the allegation is based and asking that the member be removed from office. Further proceedings shall be in accordance as near as may be with rules governing civil actions. If after trial the court finds that the board member has knowingly violated this section it shall pronounce judgment that the member be removed from office.

(Amended by Stats. 2012, Ch. 39, Sec. 119. Effective June 27, 2012.)



13208

(a) No regional board executive officer may make, participate in making, or use his or her official position to influence, any decision of the regional board, or made on behalf of the regional board, affecting any person or entity subject to waste discharge requirements under this division if the regional board executive officer has received, during the previous two years, 10 percent or more of his or her income from that person or entity.

(b) Income, for purposes of this section, has the same meaning as in Section 82030 of the Government Code.

(Added by Stats. 1993, Ch. 773, Sec. 1. Effective January 1, 1994.)






ARTICLE 2. General Provisions Relating to Powers and Duties of Regional Boards

13220

Each regional board shall do all of the following:

(a) Establish an office.

(b) Select one of its members as chairperson at the first regular meeting held each year.

(c) Appoint as its confidential employee, who may be exempt from civil service under Section 4 of Article VII of the California Constitution, and fix the salary of, an executive officer who shall meet technical qualifications as defined by the state board. The executive officer shall serve at the pleasure of the regional board.

(d) Employ any other assistants that may be determined necessary to assist the executive officer.

(Amended by Stats. 2010, Ch. 288, Sec. 20. Effective January 1, 2011.)



13221

Members of the regional board shall be empowered to administer oaths and issue subpoenas for the attendance and giving of testimony by witnesses and for the production of evidence in any proceeding before the board in any part of the region. The provisions of Chapter 3 (commencing with Section 1075) of Part I of Division 2 of this code shall apply to regional boards within their own regions, where they shall have the same power as the state board within the state.

(Added by Stats. 1969, Ch. 482.)



13222

Pursuant to such guidelines as the state board may establish, each regional board shall adopt regulations to carry out its powers and duties under this division.

(Added by Stats. 1969, Ch. 482.)



13223

(a) Each regional board may delegate any of its powers and duties vested in it by this division to its executive officer excepting only the following: (1) the promulgation of any regulation; (2) the issuance, modification, or revocation of any water quality control plan, water quality objectives, or waste discharge requirement; (3) the issuance, modification, or revocation of any cease and desist order; (4) the holding of any hearing on water quality control plans; and (5) the application to the Attorney General for judicial enforcement but excluding cases of specific delegation in a cease and desist order and excluding the cases described in subdivision (c) of Section 13002 and Sections 13304 and 13340.

(b) Whenever any reference is made in this division to any action that may be taken by a regional board, such reference includes such action by its executive officer pursuant to powers and duties delegated to him by the regional board.

(Amended by Stats. 1970, Ch. 918.)



13224

Each regional board may issue policy statements relating to any water quality matter within its jurisdiction.

(Added by Stats. 1969, Ch. 482.)



13225

Each regional board, with respect to its region, shall do all of the following:

(a) Coordinate with the state board and other regional boards, as well as other state agencies with responsibility for water quality, with respect to water quality control matters, including the prevention and abatement of water pollution and nuisance.

(b) Encourage and assist in waste disposal programs, as needed and feasible, and upon application of any person, advise the applicant of the condition to be maintained in any disposal area or receiving waters into which the waste is being discharged.

(c) Require as necessary any state or local agency to investigate and report on any technical factors involved in water quality control or to obtain and submit analyses of water; provided that the burden, including costs, of such reports shall bear a reasonable relationship to the need for the report and the benefits to be obtained therefrom.

(d) Request enforcement by appropriate federal, state and local agencies of their respective water quality control laws.

(e) Report rates of compliance with the requirements of this division.

(f) Recommend to the state board projects which the regional board considers eligible for any financial assistance which may be available through the state board.

(g) Report to the state board and appropriate local health officer any case of suspected contamination in its region.

(h) File with the state board, at its request, copies of the record of any official action.

(i) Take into consideration the effect of its actions pursuant to this chapter on the California Water Plan adopted or revised pursuant to Division 6 (commencing with Section 10000) and on any other general or coordinated governmental plan looking toward the development, utilization, or conservation of the water resources of the state.

(j) Encourage coordinated regional planning and action for water quality control.

(k) In consultation with the state board, identify and post on the Internet a summary list of all enforcement actions undertaken by that regional board and the dispositions of those actions, including any fines assessed. This list shall be updated at least quarterly.

(Amended by Stats. 2006, Ch. 293, Sec. 1. Effective January 1, 2007.)



13226

Consistent with classifications adopted by the state board pursuant to Section 13172, each regional board shall review and classify any proposed or currently operating waste disposal site, except any sewage treatment plant or any site which primarily contains fertilizer or radioactive material, within its region.

(Added by Stats. 1982, Ch. 90, Sec. 5. Effective March 2, 1982.)



13227

(a) Each regional board, with respect to its region, shall review the facility closure and postclosure plans submitted pursuant to Section 25246 of the Health and Safety Code, to ensure that water quality is adequately protected during closure and the post-closure maintenance period.

(b) The regional board shall approve the facility closure and postclosure plans if it finds that the plans comply with applicable state and federal laws and regulations relating to water quality protection and monitoring.

(c) The regional board may condition its approval of the plans in accordance with the requirements of this section.

(Amended by Stats. 1988, Ch. 1631, Sec. 46.)



13228

(a) Concerning any matter that may be submitted to a regional board by a person or entity that is subject to regulation by more than one regional board, the person or entity may submit the matter to one of those regional boards if both of the following requirements are met:

(1) The person or entity submits a written request to all affected regional boards that one regional board be designated to regulate the matter.

(2) All affected regional boards agree in writing to the designation. Unless the board of any affected regional board denies the request, the executive officer of a regional board may grant a request submitted pursuant to paragraph (1) on behalf of that board.

(b) Notwithstanding subdivision (a), any regional board that is affected by a matter for which a designation is made in accordance with subdivision (a) may take enforcement action with regard to that matter.

(Added by Stats. 1994, Ch. 536, Sec. 1. Effective January 1, 1995.)



13228.14

(a) Any hearing or investigation by a regional board relating to investigating the quality of waters of the state, prescribing waste discharge requirements, issuing cease and desist orders, requiring the cleanup or abatement of waste, or imposing administrative civil liabilities or penalties may be conducted by a panel of three or more members of the regional board, but any final action in the matter shall be taken by the regional board. Due notice of any hearing shall be given to all affected persons. After a hearing, the panel shall report its proposed decision and order to the regional board and shall supply a copy to all parties who appeared at the hearing and requested a copy.

(b) No party who appears before the panel is precluded from appearing before the regional board at any subsequent hearing relating to the matter. Members of the panel are not disqualified from sitting as members of the regional board in deciding the matter.

(c) The regional board, after making an independent review of the record and taking additional evidence as may be necessary, may adopt, with or without revision, or reject, the proposed decision and order of the panel.

(d) For each meeting agenda notice that a regional board provides pursuant to subdivision (b) of Section 11125 of the Government Code, a regional board shall make the agenda notice available in both English and Spanish and may make the agenda notice available in any other language.

(Amended by Stats. 2012, Ch. 551, Sec. 3. Effective January 1, 2013.)



13228.15

The members of a regional board, or their designees, with respect to matters within the regional board s jurisdiction, may carry out prehearing conferences to address any of the matters described in subdivision (b) of Section 11511.5 of the Government Code. No party who appears at a prehearing conference is precluded from appearing before the regional board at any subsequent hearing relating to the matter.

(Added by Stats. 2002, Ch. 420, Sec. 4. Effective January 1, 2003.)






ARTICLE 3. Regional Water Quality Control Plans

13240

Each regional board shall formulate and adopt water quality control plans for all areas within the region. Such plans shall conform to the policies set forth in Chapter 1 (commencing with Section 13000) of this division and any state policy for water quality control. During the process of formulating such plans the regional boards shall consult with and consider the recommendations of affected state and local agencies. Such plans shall be periodically reviewed and may be revised.

(Added by Stats. 1969, Ch. 482.)



13241

Each regional board shall establish such water quality objectives in water quality control plans as in its judgment will ensure the reasonable protection of beneficial uses and the prevention of nuisance; however, it is recognized that it may be possible for the quality of water to be changed to some degree without unreasonably affecting beneficial uses. Factors to be considered by a regional board in establishing water quality objectives shall include, but not necessarily be limited to, all of the following:

(a) Past, present, and probable future beneficial uses of water.

(b) Environmental characteristics of the hydrographic unit under consideration, including the quality of water available thereto.

(c) Water quality conditions that could reasonably be achieved through the coordinated control of all factors which affect water quality in the area.

(d) Economic considerations.

(e) The need for developing housing within the region.

(f) The need to develop and use recycled water.

(Amended by Stats. 1991, Ch. 187, Sec. 2.)



13242

The program of implementation for achieving water quality objectives shall include, but not be limited to:

(a) A description of the nature of actions which are necessary to achieve the objectives, including recommendations for appropriate action by any entity, public or private.

(b) A time schedule for the actions to be taken.

(c) A description of surveillance to be undertaken to determine compliance with objectives.

(Added by Stats. 1969, Ch. 482.)



13243

A regional board, in a water quality control plan or in waste discharge requirements, may specify certain conditions or areas where the discharge of waste, or certain types of waste, will not be permitted.

(Added by Stats. 1969, Ch. 482.)



13244

The regional boards shall not adopt any water quality control plan unless a public hearing is first held, after the giving of notice of such hearing by publication in the affected county or counties pursuant to Section 6061 of the Government Code. When the plan proposes to prohibit discharges of waste pursuant to Section 13243, similar notice shall be given by publication pursuant to Section 6061.3 of the Government Code.

(Added by Stats. 1969, Ch. 482.)



13245

A water quality control plan, or a revision thereof adopted by a regional board, shall not become effective unless and until it is approved by the state board. The state board may approve such plan, or return it to the regional board for further consideration and resubmission to the state board. Upon resubmission the state board may either approve or, after a public hearing in the affected region, revise and approve such plan.

(Amended by Stats. 1971, Ch. 1288.)



13245.5

Guidelines adopted by a regional board shall not become effective unless and until approved by the state board.

(Added by Stats. 1986, Ch. 758, Sec. 3.)



13246

(a) The state board shall act upon any water quality control plan not later than 60 days from the date the regional board submitted the plan to the state board, or 90 days from the date of resubmission of the plan.

(b) When the state board is acting upon a water quality control plan that is being amended solely for an action related to a regional board s total maximum daily load submittal, not including submittals related to listing, the state board shall not exceed the 60-day timeline, inclusive of the time spent sending the submittal back to the regional board, unless one of the following circumstances exists:

(1) The proposed amendment is for an exceedingly complex total maximum daily load. In order to determine if a total maximum daily load is exceedingly complex, the state board may consider a number of factors including, but not limited to, the volume of the record, the number of pollutants included, the number of dischargers and land uses involved, and the size of the watershed. The reason or reasons that any total maximum daily load is determined to be exceedingly complex shall be provided by the state board to the regional board in writing.

(2) The submittal by the regional board is clearly incomplete.

(Amended by Stats. 2002, Ch. 20, Sec. 2. Effective April 8, 2002.)



13247

State offices, departments, and boards, in carrying out activities which may affect water quality, shall comply with water quality control plans approved or adopted by the state board unless otherwise directed or authorized by statute, in which case they shall indicate to the regional boards in writing their authority for not complying with such plans.

(Amended by Stats. 1971, Ch. 1288.)



13248

(a) At any time, the state board may, on its own motion, review the regional board s failure to act under this article.

(b) The state board may find that the failure of the regional board to act was appropriate and proper. Upon finding that the failure of the regional board to act was inappropriate or improper, the state board may direct that appropriate action be taken by the regional board, refer the matter to another state agency having jurisdiction, take appropriate action itself, or take any combination of those actions. In taking any action, the state board is vested with all the powers of the regional boards under this division.

(Added by Stats. 2010, Ch. 288, Sec. 21. Effective January 1, 2011.)






ARTICLE 4. Waste Discharge Requirements

13260

(a) Each of the following persons shall file with the appropriate regional board a report of the discharge, containing the information that may be required by the regional board:

(1) A person discharging waste, or proposing to discharge waste, within any region that could affect the quality of the waters of the state, other than into a community sewer system.

(2) A person who is a citizen, domiciliary, or political agency or entity of this state discharging waste, or proposing to discharge waste, outside the boundaries of the state in a manner that could affect the quality of the waters of the state within any region.

(3) A person operating, or proposing to construct, an injection well.

(b) No report of waste discharge need be filed pursuant to subdivision (a) if the requirement is waived pursuant to Section 13269.

(c) Each person subject to subdivision (a) shall file with the appropriate regional board a report of waste discharge relative to any material change or proposed change in the character, location, or volume of the discharge.

(d) (1) (A) Each person who is subject to subdivision (a) or (c) shall submit an annual fee according to a fee schedule established by the state board.

(B) The total amount of annual fees collected pursuant to this section shall equal that amount necessary to recover costs incurred in connection with the issuance, administration, reviewing, monitoring, and enforcement of waste discharge requirements and waivers of waste discharge requirements.

(C) Recoverable costs may include, but are not limited to, costs incurred in reviewing waste discharge reports, prescribing terms of waste discharge requirements and monitoring requirements, enforcing and evaluating compliance with waste discharge requirements and waiver requirements, conducting surface water and groundwater monitoring and modeling, analyzing laboratory samples, adopting, reviewing, and revising water quality control plans and state policies for water quality control, and reviewing documents prepared for the purpose of regulating the discharge of waste, and administrative costs incurred in connection with carrying out these actions.

(D) In establishing the amount of a fee that may be imposed on a confined animal feeding and holding operation pursuant to this section, including, but not limited to, a dairy farm, the state board shall consider all of the following factors:

(i) The size of the operation.

(ii) Whether the operation has been issued a permit to operate pursuant to Section 1342 of Title 33 of the United States Code.

(iii) Any applicable waste discharge requirement or conditional waiver of a waste discharge requirement.

(iv) The type and amount of discharge from the operation.

(v) The pricing mechanism of the commodity produced.

(vi) Any compliance costs borne by the operation pursuant to state and federal water quality regulations.

(vii) Whether the operation participates in a quality assurance program certified by a regional water quality control board, the state board, or a federal water quality control agency.

(2) (A) Subject to subparagraph (B), the fees collected pursuant to this section shall be deposited in the Waste Discharge Permit Fund, which is hereby created. The money in the fund is available for expenditure by the state board, upon appropriation by the Legislature, solely for the purposes of carrying out this division.

(B) (i) Notwithstanding subparagraph (A), the fees collected pursuant to this section from stormwater dischargers that are subject to a general industrial or construction stormwater permit under the national pollutant discharge elimination system (NPDES) shall be separately accounted for in the Waste Discharge Permit Fund.

(ii) Not less than 50 percent of the money in the Waste Discharge Permit Fund that is separately accounted for pursuant to clause (i) is available, upon appropriation by the Legislature, for expenditure by the regional board with jurisdiction over the permitted industry or construction site that generated the fee to carry out stormwater programs in the region.

(iii) Each regional board that receives money pursuant to clause (ii) shall spend not less than 50 percent of that money solely on stormwater inspection and regulatory compliance issues associated with industrial and construction stormwater programs.

(3) A person who would be required to pay the annual fee prescribed by paragraph (1) for waste discharge requirements applicable to discharges of solid waste, as defined in Section 40191 of the Public Resources Code, at a waste management unit that is also regulated under Division 30 (commencing with Section 40000) of the Public Resources Code, shall be entitled to a waiver of the annual fee for the discharge of solid waste at the waste management unit imposed by paragraph (1) upon verification by the state board of payment of the fee imposed by Section 48000 of the Public Resources Code, and provided that the fee established pursuant to Section 48000 of the Public Resources Code generates revenues sufficient to fund the programs specified in Section 48004 of the Public Resources Code and the amount appropriated by the Legislature for those purposes is not reduced.

(e) Each person that discharges waste in a manner regulated by this section shall pay an annual fee to the state board. The state board shall establish, by regulation, a timetable for the payment of the annual fee. If the state board or a regional board determines that the discharge will not affect, or have the potential to affect, the quality of the waters of the state, all or part of the annual fee shall be refunded.

(f) (1) The state board shall adopt, by emergency regulations, a schedule of fees authorized under subdivision (d). The total revenue collected each year through annual fees shall be set at an amount equal to the revenue levels set forth in the Budget Act for this activity. The state board shall automatically adjust the annual fees each fiscal year to conform with the revenue levels set forth in the Budget Act for this activity. If the state board determines that the revenue collected during the preceding year was greater than, or less than, the revenue levels set forth in the Budget Act, the state board may further adjust the annual fees to compensate for the over and under collection of revenue.

(2) The emergency regulations adopted pursuant to this subdivision, any amendment thereto, or subsequent adjustments to the annual fees, shall be adopted by the state board in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health, safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, any emergency regulations adopted by the state board, or adjustments to the annual fees made by the state board pursuant to this section, shall not be subject to review by the Office of Administrative Law and shall remain in effect until revised by the state board.

(g) The state board shall adopt regulations setting forth reasonable time limits within which the regional board shall determine the adequacy of a report of waste discharge submitted under this section.

(h) Each report submitted under this section shall be sworn to, or submitted under penalty of perjury.

(i) The regulations adopted by the state board pursuant to subdivision (f) shall include a provision that annual fees shall not be imposed on those who pay fees under the national pollutant discharge elimination system until the time when those fees are again due, at which time the fees shall become due on an annual basis.

(j) A person operating or proposing to construct an oil, gas, or geothermal injection well subject to paragraph (3) of subdivision (a) shall not be required to pay a fee pursuant to subdivision (d) if the injection well is regulated by the Division of Oil and Gas of the Department of Conservation, in lieu of the appropriate California regional water quality control board, pursuant to the memorandum of understanding, entered into between the state board and the Department of Conservation on May 19, 1988. This subdivision shall remain operative until the memorandum of understanding is revoked by the state board or the Department of Conservation.

(k) In addition to the report required by subdivision (a), before a person discharges mining waste, the person shall first submit both of the following to the regional board:

(1) A report on the physical and chemical characteristics of the waste that could affect its potential to cause pollution or contamination. The report shall include the results of all tests required by regulations adopted by the board, any test adopted by the Department of Toxic Substances Control pursuant to Section 25141 of the Health and Safety Code for extractable, persistent, and bioaccumulative toxic substances in a waste or other material, and any other tests that the state board or regional board may require, including, but not limited to, tests needed to determine the acid-generating potential of the mining waste or the extent to which hazardous substances may persist in the waste after disposal.

(2) A report that evaluates the potential of the discharge of the mining waste to produce, over the long term, acid mine drainage, the discharge or leaching of heavy metals, or the release of other hazardous substances.

(l) Except upon the written request of the regional board, a report of waste discharge need not be filed pursuant to subdivision (a) or (c) by a user of recycled water that is being supplied by a supplier or distributor of recycled water for whom a master recycling permit has been issued pursuant to Section 13523.1.

(Amended by Stats. 2011, Ch. 2, Sec. 28. Effective March 24, 2011.)



13260.2

(a) The state board shall establish a fee in an amount sufficient to recover its costs in reviewing, processing, and enforcing no exposure certifications issued to facilities that apply for those certifications in accordance with a general industrial stormwater permit.

(b) Revenue generated pursuant to this section shall be deposited in the Waste Discharge Permit Fund.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 1, Sec. 4. Effective October 28, 2003.)



13260.3

On or before January 1 of each year, the state board shall report to the Governor and the Legislature on the expenditure of annual fees collected pursuant to Section 13260.

(Added by Stats. 2003, 1st Ex. Sess., Ch. 1, Sec. 5. Effective October 28, 2003.)



13261

(a) A person who fails to furnish a report or pay a fee under Section 13260 when so requested by a regional board is guilty of a misdemeanor and may be liable civilly in accordance with subdivision (b).

(b) (1) Civil liability may be administratively imposed by a regional board or the state board in accordance with Article 2.5 (commencing with Section 13323) of Chapter 5 for a violation of subdivision (a) in an amount not exceeding one thousand dollars ($1,000) for each day in which the violation occurs. Civil liability shall not be imposed by the regional board pursuant to this section if the state board has imposed liability against the same person for the same violation.

(2) Civil liability may be imposed by the superior court in accordance with Article 5 (commencing with Section 13350) and Article 6 (commencing with Section 13360) of Chapter 5 for a violation of subdivision (a) in an amount not exceeding five thousand dollars ($5,000) for each day the violation occurs.

(c) A person who discharges or proposes to discharge hazardous waste, as defined in Section 25117 of the Health and Safety Code, who knowingly furnishes a false report under Section 13260, or who either willfully fails to furnish a report or willfully withholds material information under Section 13260 despite actual knowledge of that requirement, may be liable in accordance with subdivision (d) and is guilty of a misdemeanor.

This subdivision does not apply to any waste discharge that is subject to Chapter 5.5 (commencing with Section 13370).

(d) (1) Civil liability may be administratively imposed by a regional board in accordance with Article 2.5 (commencing with Section 13323) of Chapter 5 for a violation of subdivision (c) in an amount not exceeding five thousand dollars ($5,000) for each day the violation occurs.

(2) Civil liability may be imposed by the superior court in accordance with Article 5 (commencing with Section 13350) and Article 6 (commencing with Section 13360) of Chapter 5 for a violation of subdivision (c) in an amount not exceeding twenty-five thousand dollars ($25,000).

(Amended by Stats. 2010, Ch. 288, Sec. 22. Effective January 1, 2011.)



13262

The Attorney General, at the request of the regional board or the state board, shall petition the superior court for the issuance of a temporary restraining order, temporary injunction, or permanent injunction, or combination thereof, as may be appropriate, requiring any person not complying with Section 13260 to comply therewith.

(Amended by Stats. 2001, Ch. 869, Sec. 2. Effective January 1, 2002.)



13263

(a) The regional board, after any necessary hearing, shall prescribe requirements as to the nature of any proposed discharge, existing discharge, or material change in an existing discharge, except discharges into a community sewer system, with relation to the conditions existing in the disposal area or receiving waters upon, or into which, the discharge is made or proposed. The requirements shall implement any relevant water quality control plans that have been adopted, and shall take into consideration the beneficial uses to be protected, the water quality objectives reasonably required for that purpose, other waste discharges, the need to prevent nuisance, and the provisions of Section 13241.

(b) A regional board, in prescribing requirements, need not authorize the utilization of the full waste assimilation capacities of the receiving waters.

(c) The requirements may contain a time schedule, subject to revision in the discretion of the board.

(d) The regional board may prescribe requirements although no discharge report has been filed.

(e) Upon application by any affected person, or on its own motion, the regional board may review and revise requirements. All requirements shall be reviewed periodically.

(f) The regional board shall notify in writing the person making or proposing the discharge or the change therein of the discharge requirements to be met. After receipt of the notice, the person so notified shall provide adequate means to meet the requirements.

(g) No discharge of waste into the waters of the state, whether or not the discharge is made pursuant to waste discharge requirements, shall create a vested right to continue the discharge. All discharges of waste into waters of the state are privileges, not rights.

(h) The regional board may incorporate the requirements prescribed pursuant to this section into a master recycling permit for either a supplier or distributor, or both, of recycled water.

(i) The state board or a regional board may prescribe general waste discharge requirements for a category of discharges if the state board or that regional board finds or determines that all of the following criteria apply to the discharges in that category:

(1) The discharges are produced by the same or similar operations.

(2) The discharges involve the same or similar types of waste.

(3) The discharges require the same or similar treatment standards.

(4) The discharges are more appropriately regulated under general discharge requirements than individual discharge requirements.

(j) The state board, after any necessary hearing, may prescribe waste discharge requirements in accordance with this section.

(Amended by Stats. 1995, Ch. 421, Sec. 2. Effective January 1, 1996.)



13263.1

Before a regional board issues or revises waste discharge requirements pursuant to Section 13263 for any discharge of mining waste, the regional board shall first determine that the proposed mining waste discharge is consistent with a waste management strategy that prevents the pollution or contamination of the waters of the state, particularly after closure of any waste management unit for mining waste.

(Added by Stats. 1989, Ch. 642, Sec. 7.)



13263.2

The owner or operator of a facility that treats groundwater which qualifies as a hazardous waste pursuant to Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code is exempt from the requirement to obtain a hazardous waste facility permit pursuant to Section 25201 of the Health and Safety Code for the treatment of groundwater if all of the following conditions are met:

(a) The facility treats groundwater which is extracted for the purposes of complying with one or more of the following:

(1) Waste discharge requirements prescribed pursuant to Section 13263.

(2) A cleanup or abatement order issued pursuant to Section 13304.

(3) A written authorization issued by a regional board or local agency designated pursuant to Section 25283 of the Health and Safety Code.

(4) An order or approved remedial action plan issued pursuant to Chapter 6.8 (commencing with Section 25300) of Division 20 of the Health and Safety Code.

(b) The facility meets, at a minimum, all of the following operating standards:

(1) The treatment does not require a hazardous waste facilities permit pursuant to the Resource Conservation and Recovery Act, as amended (42 U.S.C. Sec. 6901 et seq.).

(2) The facility operator prepares and maintains written operating instructions and a record of the dates, amounts, and types of waste treated.

(3) The facility operator prepares and maintains a written inspection schedule and log of inspections conducted.

(4) The records specified in paragraphs (2) and (3) are maintained by the owner or operator of the facility for a period of three years.

(5) The owner or operator maintains adequate records to demonstrate that it is in compliance with all of the pretreatment standards and with all of the applicable industrial waste discharge requirements issued by the agency operating the publicly owned treatment works into which the wastes are discharged.

(6) (A) Upon terminating the operation of any treatment process or unit exempted pursuant to this section, the owner or operator that conducted the treatment removes or decontaminates all waste residues, containment system components, soils, and other structures or equipment contaminated with hazardous waste from the unit. The removal of the unit from service shall be conducted in a manner that does both of the following:

(i) Minimizes the need for further maintenance.

(ii) Eliminates the escape of hazardous waste, hazardous constituents, leachate, contaminated runoff, or waste decomposition products to the environment after the treatment process ceases operation.

(B) Any owner or operator who permanently ceases operation of a treatment process or unit that is exempted pursuant to this section shall provide written notification to the regional board or local agency upon completion of all activities required by this subdivision.

(7) The waste is managed in accordance with all applicable requirements for generators of hazardous waste under Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code and the regulations adopted by the Department of Toxic Substances Control pursuant to that chapter.

(c) The groundwater is treated at the site where it is extracted in compliance with one or more of paragraphs (1), (2), (3), and (4) of subdivision (a).

(d) All other regulatory requirements applicable to the facility pursuant to Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code are met by the owner or operator.

(e) The treatment of the contaminated groundwater is not performed under corrective action required by Section 25200.10 of the Health and Safety Code.

(Added by Stats. 1993, Ch. 1203, Sec. 3. Effective January 1, 1994.)



13263.3

(a) The Legislature finds and declares that pollution prevention should be the first step in a hierarchy for reducing pollution and managing wastes, and to achieve environmental stewardship for society. The Legislature also finds and declares that pollution prevention is necessary to achieve the federal goal of zero discharge of pollutants into navigable waters.

(b) (1) For the purposes of this section, pollution prevention means any action that causes a net reduction in the use or generation of a hazardous substance or other pollutant that is discharged into water and includes any of the following:

(A) Input change, which means a change in raw materials or feedstocks used in a production process or operation so as to reduce, avoid, or eliminate the generation of pollutants discharged in wastewater.

(B) Operational improvement, which means improved site management so as to reduce, avoid, or eliminate the generation of pollutants discharged in wastewater.

(C) Production process change, which means a change in a process, method, or technique that is used to produce a product or a desired result, including the return of materials or their components for reuse within the existing processes or operations, so as to reduce, avoid, or eliminate the generation of pollutants discharged in wastewater.

(D) Product reformulation, which means changes in design, composition, or specifications of end products, including product substitution, so as to reduce, avoid, or eliminate the generation of problem pollutants discharged in wastewater.

(2) For the purposes of this section, pollution prevention does not include actions that merely shift a pollutant in wastewater from one environmental medium to another environmental medium, unless clear environmental benefits of such an approach are demonstrated.

(c) (1) For the purposes of this section, discharger means any entity required to obtain a national pollutant discharge elimination system (NPDES) permit pursuant to the Clean Water Act (33 U.S.C. Sec. 1251 et seq.), or any entity subject to the pretreatment program as defined in Part 403 (commencing with Section 403.1) of subchapter N of Chapter 1 of Part 403 of Title 40 of the Code of Federal Regulations.

(2) For the purposes of this section, industrial discharger means any discharger other than a publicly owned treatment works (POTW).

(d) (1) The state board, a regional board, or a POTW may require a discharger subject to its jurisdiction to complete a pollution prevention plan if any of the following apply:

(A) A discharger is determined to be a chronic violator and the board or the POTW determines that pollution prevention could achieve compliance.

(B) The discharger contributes, or has the potential to contribute, to the formation of a toxic hot spot as defined in Section 13391.5.

(C) The discharger discharges a pollutant for which the permitted level is lower than the practical quantification limit and the state board, a regional board, or the POTW determines that additional reductions of the pollutant are necessary.

(D) The board determines pollution prevention is necessary to achieve a water quality objective.

(2) The state board, a regional board, or a POTW may require an industrial discharger subject to its jurisdiction to complete a pollution prevention plan that includes all of the following:

(A) An analysis of the pollutants that the facility discharges into water or introduces into POTWs, a description of the sources of the pollutants, and a comprehensive review of the processes used by the discharger that result in the generation and discharge of the pollutants.

(B) An analysis of the potential for pollution prevention to reduce the generation of the pollutants, including the application of innovative and alternative technologies and any adverse environmental impacts resulting from the use of those methods.

(C) A detailed description of the tasks and time schedules required to investigate and implement various elements of pollution prevention techniques.

(D) A statement of the discharger s pollution prevention goals and strategies, including priorities for short-term and long-term action.

(E) A description of the discharger s intended pollution prevention activities for the immediate future.

(F) A description of the discharger s existing pollution prevention methods.

(G) A statement that the discharger s existing and planned pollution prevention strategies do not constitute cross-media pollution transfers, and information that supports that statement.

(H) Toxic chemical release data for those dischargers subject to Section 313 of the Emergency Planning and Community Right to Know Act of 1986 (42 U.S.C. Sec. 11023).

(I) Proof of compliance with the Hazardous Waste Source Reduction and Management Review Act of 1989 (Article 11.9 (commencing with Section 25244.12) of Chapter 6.5 of Division 20 of the Health and Safety Code) if the discharger is also subject to that act.

(J) An analysis of the relative costs and benefits of the possible pollution prevention activities.

(3) A regional board may require a POTW to complete a pollution prevention plan that includes all of the following:

(A) An estimate of all of the sources of a pollutant contributing, or potentially contributing, to the loadings of a pollutants in the treatment plant influent.

(B) An analysis of the methods that could be used to prevent the discharge of the pollutants into the POTW, including application of local limits to industrial or commercial dischargers regarding pollution prevention techniques, public education and outreach, or other innovative and alternative approaches to reduce discharges of the pollutant to the POTW. The analysis also shall identify sources, or potential sources, not within the ability or authority of the POTW to control, such as pollutants in the potable water supply, airborne pollutants, pharmaceuticals, or pesticides, and estimate the magnitude of those sources, to the extent feasible.

(C) An estimate of load reductions that may be attained through the methods identified in subparagraph (B).

(D) A plan for monitoring the results of the pollution prevention program.

(E) A description of the tasks, cost, and time required to investigate and implement various elements in the pollution prevention plan.

(F) A statement of the POTW s pollution prevention goals and strategies, including priorities for short-term and long-term action, and a description of the POTW s intended pollution prevention activities for the immediate future.

(G) A description of the POTW s existing pollution prevention programs.

(H) An analysis, to the extent feasible, of any adverse environmental impacts, including cross-media impacts or substitute chemicals, that may result from the implementation of the pollution prevention program.

(I) An analysis, to the extent feasible, of the costs and benefits that may be incurred to implement the pollution prevention program.

(e) The state board or the regional board may establish a schedule of actions identified in the pollution prevention plans for the discharger.

(f) The state board or regional board shall solicit comments from the public on a pollution prevention plan prepared pursuant to this section and address the public comments when determining what schedule of actions, if any, to establish for the discharger pursuant to this section.

(g) The state board and regional boards shall make the pollution prevention plans available for public review, except to the extent that information is classified as confidential because it is a trade secret. Trade secret information shall be set forth in an appendix that is not available to the public.

(h) Any costs incurred by the state board or a regional board resulting from actions required by this section shall be paid for from revenue generated by the fees imposed by Section 13260.

(i) The state board or regional board may assess civil penalties pursuant to Section 13385 against a discharger for failure to complete a pollution prevention plan ordered by the state board or a regional board, or for failure to comply with a schedule of actions ordered by the state board or a regional board pursuant to this section.

(j) A POTW may assess civil penalties and civil administrative penalties pursuant to Sections 54740, 54740.5, and 54740.6 of the Government Code against an industrial discharger for failure to complete a pollution prevention plan when ordered by the POTW, for submitting a plan that does not comply with the act, or for failure to comply with a schedule of actions ordered by the POTW pursuant to this section, unless the regional board has assessed penalties for the same action.

(k) A discharger may change its pollution prevention plan, including withdrawing from a pollution prevention measure approved by the state board, a regional board, or a POTW, if the discharger determines that the measure will have a negative impact on product quality, the safe operation of the facility, or the environmental aspects of the facilities operation, and the discharger demonstrates to the board or the POTW an alternative measure that achieves that same pollution prevention objective.

(l) The state board shall adopt a format to be used by dischargers for completing the plan required by this section. The format shall address all of the factors the discharger is required to include in the plan. The board may include any other factors determined by the board to be necessary to carry out this section. The adoption of the format pursuant to this section is not subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1999, Ch. 92, Sec. 3. Effective January 1, 2000. See the prevailing Section 13263.3 (added by Stats. 1999, Ch. 93), as amended by Stats. 2000, Ch. 807, with same subject matter but with substantive differences.)



13263.3

(a) The Legislature finds and declares that pollution prevention should be the first step in a hierarchy for reducing pollution and managing wastes, and to achieve environmental stewardship for society. The Legislature also finds and declares that pollution prevention is necessary to support the federal goal of zero discharge of pollutants into navigable waters.

(b) (1) For the purposes of this section, pollution prevention means any action that causes a net reduction in the use or generation of a hazardous substance or other pollutant that is discharged into water and includes any of the following:

(A) Input change, which means a change in raw materials or feedstocks used in a production process or operation so as to reduce, avoid, or eliminate the generation of pollutants discharged in wastewater.

(B) Operational improvement, which means improved site management so as to reduce, avoid, or eliminate the generation of pollutants discharged in wastewater.

(C) Production process change, which means a change in a process, method, or technique that is used to produce a product or a desired result, including the return of materials or their components for reuse within the existing processes or operations, so as to reduce, avoid, or eliminate the generation of pollutants discharged in wastewater.

(D) Product reformulation, which means changes in design, composition, or specifications of end products, including product substitution, so as to reduce, avoid, or eliminate the generation of problem pollutants discharged in wastewater.

(2) For the purposes of this section, pollution prevention does not include actions that merely shift a pollutant in wastewater from one environmental medium to another environmental medium, unless clear environmental benefits of such an approach are identified to the satisfaction of the state board, the regional board, or POTW.

(c) For the purposes of this section, discharger means any entity required to obtain a national pollutant discharge elimination system (NPDES) permit pursuant to the Clean Water Act (33 U.S.C. Sec. 1251 et seq.), or any entity subject to the pretreatment program as defined in Part 403 (commencing with Section 403.1) of Subchapter N of Chapter 1 of Part 403 of Title 40 of the Code of Federal Regulations.

(d) (1) The state board, a regional board, or a POTW may require a discharger subject to its jurisdiction to complete and implement a pollution prevention plan if any of the following apply:

(A) A discharger is determined by the state board to be a chronic violator, and the state board, a regional board, or the POTW determines that pollution prevention could assist in achieving compliance.

(B) The discharger significantly contributes, or has the potential to significantly contribute, to the creation of a toxic hot spot as defined in Section 13391.5.

(C) The state board, a regional board, or a POTW determines pollution prevention is necessary to achieve a water quality objective.

(D) The discharger is subject to a cease and desist order issued pursuant to Section 13301 or a time schedule order issued pursuant to Section 13300 or 13308.

(2) A pollution prevention plan required of a discharger other than a POTW pursuant to paragraph (1) shall include all of the following:

(A) An analysis of one or more of the pollutants, as directed by the state board, a regional board, or a POTW, that the facility discharges into water or introduces into POTWs, a description of the sources of the pollutants, and a comprehensive review of the processes used by the discharger that result in the generation and discharge of the pollutants.

(B) An analysis of the potential for pollution prevention to reduce the generation of the pollutants, including the application of innovative and alternative technologies and any adverse environmental impacts resulting from the use of those methods.

(C) A detailed description of the tasks and time schedules required to investigate and implement various elements of pollution prevention techniques.

(D) A statement of the discharger s pollution prevention goals and strategies, including priorities for short-term and long-term action.

(E) A description of the discharger s existing pollution prevention methods.

(F) A statement that the discharger s existing and planned pollution prevention strategies do not constitute cross media pollution transfers unless clear environmental benefits of such an approach are identified to the satisfaction of the state board, the regional board, or the POTW, and information that supports that statement.

(G) Proof of compliance with the Hazardous Waste Source Reduction and Management Review Act of 1989 (Article 11.9 (commencing with Section 25244.12) of Chapter 6.5 of Division 20 of the Health and Safety Code) if the discharger is also subject to that act.

(H) An analysis, to the extent feasible, of the relative costs and benefits of the possible pollution prevention activities.

(I) A specification of, and rationale for, the technically feasible and economically practicable pollution prevention measures selected by the discharger for implementation.

(3) The state board or a regional board may require a POTW to complete and implement a pollution prevention plan that includes all of the following:

(A) An estimate of all of the sources of a pollutant contributing, or potentially contributing, to the loading of that pollutant in the treatment plant influent.

(B) An analysis of the methods that could be used to prevent the discharge of the pollutants into the POTW, including application of local limits to industrial or commercial dischargers regarding pollution prevention techniques, public education and outreach, or other innovative and alternative approaches to reduce discharges of the pollutant to the POTW. The analysis also shall identify sources, or potential sources, not within the ability or authority of the POTW to control, such as pollutants in the potable water supply, airborne pollutants, pharmaceuticals, or pesticides, and estimate the magnitude of those sources, to the extent feasible.

(C) An estimate of load reductions that may be attained through the methods identified in subparagraph (B).

(D) A plan for monitoring the results of the pollution prevention program.

(E) A description of the tasks, cost, and time required to investigate and implement various elements in the pollution prevention plan.

(F) A statement of the POTW s pollution prevention goals and strategies, including priorities for short-term and long-term action, and a description of the POTW s intended pollution prevention activities for the immediate future.

(G) A description of the POTW s existing pollution prevention programs.

(H) An analysis, to the extent feasible, of any adverse environmental impacts, including cross media impacts or substitute chemicals, that may result from the implementation of the pollution prevention program.

(I) An analysis, to the extent feasible, of the costs and benefits that may be incurred to implement the pollution prevention program.

(e) The state board, a regional board, or a POTW may require a discharger subject to this section to comply with the pollution prevention plan developed by the discharger after providing an opportunity for comment at a public proceeding with regard to that plan.

(f) The state board, regional boards, and POTWs shall make the pollution prevention plans available for public review, except to the extent that information is classified as confidential because it is a trade secret. Trade secret information shall be set forth in an appendix that is not available to the public.

(g) The state board or regional board may assess civil liability pursuant to paragraph (1) of subdivision (c) of Section 13385 against a discharger for failure to complete a pollution prevention plan required by the state board or a regional board, for submitting a plan that does not comply with the act, or for not implementing a plan, unless the POTW has assessed penalties for the same action.

(h) A POTW may assess civil penalties and civil administrative penalties pursuant to Sections 54740, 54740.5, and 54740.6 of the Government Code against a discharger for failure to complete a pollution prevention plan when required by the POTW, for submitting a plan that does not comply with the act, or for not implementing a plan, unless the state board or a regional board has assessed penalties for the same action.

(i) A discharger may change its pollution prevention plan, including withdrawing from a pollution prevention measure required by the state board, a regional board, or a POTW, if the discharger determines that the measure will have a negative impact on product quality, the safe operation of the facility, or the environmental aspects of the facility s operation, or the discharger determines that the measure is economically impracticable or technologically infeasible. Where practicable and feasible, the discharger shall replace the withdrawn measure with a measure that will likely achieve similar pollution prevention objectives. A measure may be withdrawn pursuant to this subdivision only with the approval of the executive officer of the state board or the regional board, or the POTW.

(j) The state board shall adopt a sample format to be used by dischargers for completing the plan required by this section. The sample format shall address all of the factors the discharger is required to include in the plan. The board may include any other factors determined by the board to be necessary to carry out this section. The adoption of the sample format pursuant to this section is not subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(k) The state board, a regional board, or POTW may not include a pollution prevention plan in any waste discharge requirements or other permit issued by that agency.

(l) This section prevails over Section 13263.3, as added to the Water Code by Assembly Bill 1104 of the 1999 2000 Regular Session.

(Amended (as added by Stats. 1999, Ch. 93) by Stats. 2000, Ch. 807, Sec. 1. Effective January 1, 2001.)



13263.5

(a) When the regional board issues waste discharge requirements pursuant to Section 13263, or revises waste discharge requirements pursuant to subdivision (g) of Section 25159.17 of the Health and Safety Code, for any injection well into which hazardous waste is discharged, the waste discharge requirements shall be based upon the information contained in the hydrogeological assessment report prepared pursuant to Section 25159.18 of the Health and Safety Code and shall include conditions in the waste discharge requirements to ensure that the waters of the state are not polluted or threatened with pollution.

(b) If the state board applies to the federal Environmental Protection Agency to administer the Underground Injection Control Program pursuant to Part 145 (commencing with Section 145.1) of Subchapter D of Chapter 1 of Title 40 of the Code of Federal Regulations, that application shall not include a request to administer the Underground Injection Control Program for any oil, gas, or geothermal injection wells supervised or regulated by the Division of Oil and Gas pursuant to Section 3106 or 3714 of the Public Resources Code.

(Amended by Stats. 1992, Ch. 19, Sec. 1. Effective January 1, 1993.)



13263.6

(a) A publicly owned treatment works (POTW) may require pollution prevention plans as described in Section 13263.3 as part of the pretreatment requirements applicable to significant industrial users.

(b) The state board or a regional board shall prescribe effluent limitations as part of the waste discharge requirements of a POTW for all substances that the most recent toxic chemical release data reported to the state emergency response commission pursuant to Section 313 of the Emergency Planning and Community Right to Know Act of 1986 (42 U.S.C. Sec. 11023) indicate are discharged into the POTW and that the state board or a regional board has determined has the reasonable potential to impair water quality.

(Added by Stats. 1999, Ch. 92, Sec. 4. Effective January 1, 2000. See the prevailing Section 13263.6 added by Stats. 1999, Ch. 93, with same subject matter, but with substantive differences.)



13263.6

(a) The regional board shall prescribe effluent limitations as part of the waste discharge requirements of a POTW for all substances that the most recent toxic chemical release data reported to the state emergency response commission pursuant to Section 313 of the Emergency Planning and Community Right to Know Act of 1986 (42 U.S.C. Sec. 11023) indicate as discharged into the POTW, for which the state board or the regional board has established numeric water quality objectives, and has determined that the discharge is or may be discharged at a level which will cause, have the reasonable potential to cause, or contribute to, an excursion above any numeric water quality objective.

(b) This section prevails over Section 13263.6, as added to the Water Code by Assembly Bill 1104 of the 1999 2000 Regular Session.

(Added by Stats. 1999, Ch. 93, Sec. 4. Effective January 1, 2000.)



13263.7

(a) Compliance with effluent limitations and any other permit or waste discharge requirements, as appropriate, for the release or discharge of recycled water determined to be suitable for direct potable reuse or surface water augmentation, as defined in Section 13561, into a conveyance facility may be determined at the point where the recycled water enters the conveyance facility but prior to commingling with any raw water.

(b) Before the discharge may be allowed, consent must be obtained from the owner or operator of the conveyance facility that directly receives the recycled water.

(c) This section does not limit or restrict the authority of the State Water Resources Control Board.

(d) For purposes of this section, raw water means surface water or groundwater in its naturally occurring state prior to treatment.

(Added by Stats. 2013, Ch. 635, Sec. 4. Effective January 1, 2014.)



13264

(a) No person shall initiate any new discharge of waste or make any material changes in any discharge, or initiate a discharge to, make any material changes in a discharge to, or construct, an injection well, prior to the filing of the report required by Section 13260 and no person shall take any of these actions after filing the report but before whichever of the following occurs first:

(1) The issuance of waste discharge requirements pursuant to Section 13263.

(2) The expiration of 140 days after compliance with Section 13260 if the waste to be discharged does not create or threaten to create a condition of pollution or nuisance and any of the following applies:

(A) The project is not subject to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(B) The regional board is the lead agency for purposes of the California Environmental Quality Act, a negative declaration is required, and at least 105 days have expired since the regional board assumed lead agency responsibility.

(C) The regional board is the lead agency for the purposes of the California Environmental Quality Act, and environmental impact report or written documentation prepared to meet the requirements of Section 21080.5 of the Public Resources Code is required, and at least one year has expired since the regional board assumed lead agency responsibility.

(D) The regional board is a responsible agency for purposes of the California Environmental Quality Act, and at least 90 days have expired since certification or approval of environmental documentation by the lead agency.

(3) The issuance of a waiver pursuant to Section 13269.

(b) The Attorney General, at the request of a regional board, shall petition the superior court for the issuance of a temporary restraining order, preliminary injunction, or permanent injunction, or combination thereof, as may be appropriate, prohibiting any person who is violating or threatening to violate this section from doing any of the following, whichever is applicable:

(1) Discharging the waste or fluid.

(2) Making any material change in the discharge.

(3) Constructing the injection well.

(c) (1) Notwithstanding any other provision of law, moneys collected under this division for a violation pursuant to paragraph (2) of subdivision (a) shall be deposited in the Waste Discharge Permit Fund and separately accounted for in that fund.

(2) The funds described in paragraph (1) shall be expended by the state board, upon appropriation by the Legislature, to assist regional boards, and other public agencies with authority to clean up waste or abate the effects of the waste, in cleaning up or abating the effects of the waste on waters of the state or for the purposes authorized in Section 13443.

(Amended by Stats. 2003, Ch. 683, Sec. 1. Effective January 1, 2004.)



13265

(a) Any person discharging waste in violation of Section 13264, after such violation has been called to his attention in writing by the regional board, is guilty of a misdemeanor and may be liable civilly in accordance with subdivision (b). Each day of such discharge shall constitute a separate offense.

(b) (1) Civil liability may be administratively imposed by a regional board in accordance with Article 2.5 (commencing with Section 13323) of Chapter 5 for a violation of subdivision (a) in an amount which shall not exceed one thousand dollars ($1,000) for each day in which the violation occurs.

(2) Civil liability may be imposed by the superior court in accordance with Articles 5 (commencing with Section 13350) and 6 (commencing with Section 13360) of Chapter 5 for a violation of subdivision (a) in an amount which shall not exceed five thousand dollars ($5,000) for each day in which the violation occurs.

(c) Any person discharging hazardous waste, as defined in Section 25117 of the Health and Safety Code, in violation of Section 13264 is guilty of a misdemeanor and may be liable civilly in accordance with subdivision (d). That liability shall not be imposed if the discharger is not negligent and immediately files a report of the discharge with the board, or if the regional board determines that the violation of Section 13264 was insubstantial.

This subdivision shall not be applicable to any waste discharge which is subject to Chapter 5.5 (commencing with Section 13370).

(d) (1) Civil liability may be administratively imposed by a regional board in accordance with Article 2.5 (commencing with Section 13323) of Chapter 5 for a violation of subdivision (c) in an amount which shall not exceed five thousand dollars ($5,000) for each day in which the violation occurs.

(2) Civil liability may be imposed by the superior court in accordance with Articles 5 (commencing with Section 13350) and 6 (commencing with Section 13360) of Chapter 5 for a violation of subdivision (c) in an amount which shall not exceed twenty-five thousand dollars ($25,000) for each day in which the violation occurs.

(Amended by Stats. 1984, Ch. 1541, Sec. 2.)



13266

Pursuant to such regulations as the regional board may prescribe, each city, county, or city and county shall notify the regional board of the filing of a tentative subdivision map, or of any application for a building permit which may involve the discharge of waste, other than discharges into a community sewer system and discharges from dwellings involving five-family units or less.

(Added by Stats. 1969, Ch. 482.)



13267

(a) A regional board, in establishing or reviewing any water quality control plan or waste discharge requirements, or in connection with any action relating to any plan or requirement authorized by this division, may investigate the quality of any waters of the state within its region.

(b) (1) In conducting an investigation specified in subdivision (a), the regional board may require that any person who has discharged, discharges, or is suspected of having discharged or discharging, or who proposes to discharge waste within its region, or any citizen or domiciliary, or political agency or entity of this state who has discharged, discharges, or is suspected of having discharged or discharging, or who proposes to discharge, waste outside of its region that could affect the quality of waters within its region shall furnish, under penalty of perjury, technical or monitoring program reports which the regional board requires. The burden, including costs, of these reports shall bear a reasonable relationship to the need for the report and the benefits to be obtained from the reports. In requiring those reports, the regional board shall provide the person with a written explanation with regard to the need for the reports, and shall identify the evidence that supports requiring that person to provide the reports.

(2) When requested by the person furnishing a report, the portions of a report that might disclose trade secrets or secret processes may not be made available for inspection by the public but shall be made available to governmental agencies for use in making studies. However, these portions of a report shall be available for use by the state or any state agency in judicial review or enforcement proceedings involving the person furnishing the report.

(c) In conducting an investigation pursuant to subdivision (a), the regional board may inspect the facilities of any person to ascertain whether the purposes of this division are being met and waste discharge requirements are being complied with. The inspection shall be made with the consent of the owner or possessor of the facilities or, if the consent is withheld, with a warrant duly issued pursuant to the procedure set forth in Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure. However, in the event of an emergency affecting the public health or safety, an inspection may be performed without consent or the issuance of a warrant.

(d) The state board or a regional board may require any person, including a person subject to a waste discharge requirement under Section 13263, who is discharging, or who proposes to discharge, wastes or fluid into an injection well, to furnish the state board or regional board with a complete report on the condition and operation of the facility or injection well, or any other information that may be reasonably required to determine whether the injection well could affect the quality of the waters of the state.

(e) As used in this section, evidence means any relevant evidence on which responsible persons are accustomed to rely in the conduct of serious affairs, regardless of the existence of any common law or statutory rule which might make improper the admission of the evidence over objection in a civil action.

(f) The state board may carry out the authority granted to a regional board pursuant to this section if, after consulting with the regional board, the state board determines that it will not duplicate the efforts of the regional board.

(Amended by Stats. 2006, Ch. 293, Sec. 2. Effective January 1, 2007.)



13268

(a) (1) Any person failing or refusing to furnish technical or monitoring program reports as required by subdivision (b) of Section 13267, or failing or refusing to furnish a statement of compliance as required by subdivision (b) of Section 13399.2, or falsifying any information provided therein, is guilty of a misdemeanor, and may be liable civilly in accordance with subdivision (b).

(2) Any person who knowingly commits any violation described in paragraph (1) is subject to criminal penalties pursuant to subdivision (e).

(b) (1) Civil liability may be administratively imposed by a regional board in accordance with Article 2.5 (commencing with Section 13323) of Chapter 5 for a violation of subdivision (a) in an amount which shall not exceed one thousand dollars ($1,000) for each day in which the violation occurs.

(2) Civil liability may be imposed by the superior court in accordance with Article 5 (commencing with Section 13350) and Article 6 (commencing with Section 13360) of Chapter 5 for a violation of subdivision (a) in an amount which shall not exceed five thousand dollars ($5,000) for each day in which the violation occurs.

(c) Any person discharging hazardous waste, as defined in Section 25117 of the Health and Safety Code, who knowingly fails or refuses to furnish technical or monitoring program reports as required by subdivision (b) of Section 13267, or who knowingly falsifies any information provided in those technical or monitoring program reports, is guilty of a misdemeanor, may be civilly liable in accordance with subdivision (d), and is subject to criminal penalties pursuant to subdivision (e).

(d) (1) Civil liability may be administratively imposed by a regional board in accordance with Article 2.5 (commencing with Section 13323) of Chapter 5 for a violation of subdivision (c) in an amount which shall not exceed five thousand dollars ($5,000) for each day in which the violation occurs.

(2) Civil liability may be imposed by the superior court in accordance with Article 5 (commencing with Section 13350) and Article 6 (commencing with Section 13360) of Chapter 5 for a violation of subdivision (c) in an amount which shall not exceed twenty-five thousand dollars ($25,000) for each day in which the violation occurs.

(e) (1) Subject to paragraph (2), any person who knowingly commits any of the violations set forth in subdivision (a) or (c) shall be punished by a fine that does not exceed twenty-five thousand dollars ($25,000).

(2) Any person who knowingly commits any of the violations set forth in subdivision (a) or (c) after a prior conviction for a violation set forth in subdivision (a) or (c) shall be punished by a fine that does not exceed twenty-five thousand dollars ($25,000) for each day of the violation.

(f) (1) Notwithstanding any other provision of law, fines collected pursuant to subdivision (e) shall be deposited in the Waste Discharge Permit Fund and separately accounted for in that fund.

(2) The funds described in paragraph (1) shall be expended by the state board, upon appropriation by the Legislature, to assist regional boards, and other public agencies with authority to clean up waste, or abate the effects of the waste, in cleaning up or abating the effects of the waste on waters of the state or for the purposes authorized in Section 13443.

(g) The state board may carry out the authority granted to a regional board pursuant to this section if, after consulting with the regional board, the state board determines that it will not duplicate the efforts of the regional board.

(Amended by Stats. 2006, Ch. 293, Sec. 3. Effective January 1, 2007.)



13269

(a) (1) On and after January 1, 2000, the provisions of subdivisions (a) and (c) of Section 13260, subdivision (a) of Section 13263, or subdivision (a) of Section 13264 may be waived by the state board or a regional board as to a specific discharge or type of discharge if the state board or a regional board determines, after any necessary state board or regional board meeting, that the waiver is consistent with any applicable state or regional water quality control plan and is in the public interest. The state board or a regional board shall give notice of any necessary meeting by publication pursuant to Section 11125 of the Government Code.

(2) A waiver may not exceed five years in duration, but may be renewed by the state board or a regional board. The waiver shall be conditional and may be terminated at any time by the state board or a regional board. The conditions of the waiver shall include, but need not be limited to, the performance of individual, group, or watershed-based monitoring, except as provided in paragraph (3). Monitoring requirements shall be designed to support the development and implementation of the waiver program, including, but not limited to, verifying the adequacy and effectiveness of the waiver s conditions. In establishing monitoring requirements, the regional board may consider the volume, duration, frequency, and constituents of the discharge; the extent and type of existing monitoring activities, including, but not limited to, existing watershed-based, compliance, and effectiveness monitoring efforts; the size of the project area; and other relevant factors. Monitoring results shall be made available to the public.

(3) The state board or a regional board may waive the monitoring requirements described in this subdivision for discharges that it determines do not pose a significant threat to water quality.

(4) (A) The state board or a regional board may include as a condition of a waiver the payment of an annual fee established by the state board in accordance with subdivision (f) of Section 13260.

(B) Funds generated by the payment of the fee shall be deposited in the Waste Discharge Permit Fund for expenditure, upon appropriation by the Legislature, by the state board or appropriate regional board for the purpose of carrying out activities limited to those necessary to establish and implement the waiver program pursuant to this section. The total amount of annual fees collected pursuant to this section shall not exceed the costs of those activities necessary to establish and implement waivers of waste discharge requirements pursuant to this section.

(C) In establishing the amount of a fee that may be imposed on irrigated agriculture operations pursuant to this section, the state board shall consider relevant factors, including, but not limited to, all of the following:

(i) The size of the operations.

(ii) Any compliance costs borne by the operations pursuant to state and federal water quality regulations.

(iii) Any costs associated with water quality monitoring performed or funded by the operations.

(iv) Participation in a watershed management program approved by the applicable regional board.

(D) In establishing the amount of a fee that may be imposed on silviculture operations pursuant to this section, the state board shall consider relevant factors, including, but not limited to, all of the following:

(i) The size of the operations.

(ii) Any compliance costs borne by the operations pursuant to state and federal water quality regulations.

(iii) Any costs associated with water quality monitoring performed or funded by the operations.

(iv) The average annual number of timber harvest plans proposed by the operations.

(5) The state board or a regional board shall give notice of the adoption of a waiver by publication within the affected county or counties as set forth in Section 6061 of the Government Code.

(b) (1) A waiver in effect on January 1, 2000, shall remain valid until January 1, 2003, unless the regional board terminates that waiver prior to that date. All waivers that were valid on January 1, 2000, and granted an extension until January 1, 2003, and not otherwise terminated, may be renewed by a regional board in five-year increments.

(2) Notwithstanding paragraph (1), a waiver for an onsite sewage treatment system that is in effect on January 1, 2002, shall remain valid until June 30, 2004, unless the regional board terminates the waiver prior to that date. Any waiver for onsite sewage treatment systems adopted or renewed after June 30, 2004, shall be consistent with the applicable regulations or standards for onsite sewage treatment systems adopted or retained in accordance with Section 13291.

(c) Upon notification of the appropriate regional board of the discharge or proposed discharge, except as provided in subdivision (d), the provisions of subdivisions (a) and (c) of Section 13260, subdivision (a) of Section 13263, and subdivision (a) of Section 13264 do not apply to a discharge resulting from any of the following emergency activities:

(1) Immediate emergency work necessary to protect life or property or immediate emergency repairs to public service facilities necessary to maintain service as a result of a disaster in a disaster-stricken area in which a state of emergency has been proclaimed by the Governor pursuant to Chapter 7 (commencing with Section 8550) of Division 1 of Title 2 of the Government Code.

(2) Emergency projects undertaken, carried out, or approved by a public agency to maintain, repair, or restore an existing highway, as defined in Section 360 of the Vehicle Code, except for a highway designated as an official state scenic highway pursuant to Section 262 of the Streets and Highways Code, within the existing right-of-way of the highway, damaged as a result of fire, flood, storm, earthquake, land subsidence, gradual earth movement, or landslide within one year of the damage. This paragraph does not exempt from this section any project undertaken, carried out, or approved by a public agency to expand or widen a highway damaged by fire, flood, storm, earthquake, land subsidence, gradual earth movement, or landslide.

(d) Subdivision (c) is not a limitation of the authority of a regional board under subdivision (a) to determine that any provision of this division shall not be waived or to establish conditions of a waiver. Subdivision (c) shall not apply to the extent that it is inconsistent with any waiver or other order or prohibition issued under this division.

(e) The regional boards and the state board shall require compliance with the conditions pursuant to which waivers are granted under this section.

(f) Prior to renewing any waiver for a specific type of discharge established under this section, the state board or a regional board shall review the terms of the waiver policy at a public hearing. At the hearing, the state board or a regional board shall determine whether the discharge for which the waiver policy was established should be subject to general or individual waste discharge requirements.

(Amended by Stats. 2004, Ch. 183, Sec. 360. Effective January 1, 2005.)



13270

Where a public agency as defined in subdivision (b) of Section 13400 leases land for waste disposal purposes to any other public agency, including the State of California, or to any public utility regulated by the Public Utilities Commission, the provisions of Sections 13260, 13263, and 13264 shall not require the lessor public agency to file any waste discharge report for the subject waste disposal, and the regional board and the state board shall not prescribe waste discharge requirements for the lessor public agency as to such land provided that the lease from the lessor public agency shall not contain restrictions which would unreasonably limit the ability of the lessee to comply with waste discharge requirements appurtenant to the leased property.

(Added by Stats. 1974, Ch. 207.)



13271

(a) (1) Except as provided by subdivision (b), any person who, without regard to intent or negligence, causes or permits any hazardous substance or sewage to be discharged in or on any waters of the state, or discharged or deposited where it is, or probably will be, discharged in or on any waters of the state, shall, as soon as (A) that person has knowledge of the discharge, (B) notification is possible, and (C) notification can be provided without substantially impeding cleanup or other emergency measures, immediately notify the Office of Emergency Services of the discharge in accordance with the spill reporting provision of the state toxic disaster contingency plan adopted pursuant to Article 3.7 (commencing with Section 8574.16) of Chapter 7 of Division 1 of Title 2 of the Government Code.

(2) The Office of Emergency Services shall immediately notify the appropriate regional board, the local health officer, and the director of environmental health of the discharge. The regional board shall notify the state board as appropriate.

(3) Upon receiving notification of a discharge pursuant to this section, the local health officer and the director of environmental health shall immediately determine whether notification of the public is required to safeguard public health and safety. If so, the local health officer and the director of environmental health shall immediately notify the public of the discharge by posting notices or other appropriate means. The notification shall describe measures to be taken by the public to protect the public health.

(b) The notification required by this section shall not apply to a discharge in compliance with waste discharge requirements or other provisions of this division.

(c) Any person who fails to provide the notice required by this section is guilty of a misdemeanor and shall be punished by a fine of not more than twenty thousand dollars ($20,000) or imprisonment in a county jail for not more than one year, or both. Except where a discharge to the waters of this state would have occurred but for cleanup or emergency response by a public agency, this subdivision shall not apply to any discharge to land which does not result in a discharge to the waters of this state.

(d) Notification received pursuant to this section or information obtained by use of that notification shall not be used against any person providing the notification in any criminal case, except in a prosecution for perjury or giving a false statement.

(e) For substances listed as hazardous wastes or hazardous material pursuant to Section 25140 of the Health and Safety Code, the state board, in consultation with the Department of Toxic Substances Control, shall by regulation establish reportable quantities for purposes of this section. The regulations shall be based on what quantities should be reported because they may pose a risk to public health or the environment if discharged to groundwater or surface water. Regulations need not set reportable quantities on all listed substances at the same time. Regulations establishing reportable quantities shall not supersede waste discharge requirements or water quality objectives adopted pursuant to this division, and shall not supersede or affect in any way the list, criteria, and guidelines for the identification of hazardous wastes and extremely hazardous wastes adopted by the Department of Toxic Substances Control pursuant to Chapter 6.5 (commencing with Section 25100) of Division 20 of the Health and Safety Code. The regulations of the Environmental Protection Agency for reportable quantities of hazardous substances for purposes of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sec. 9601 et seq.) shall be in effect for purposes of the enforcement of this section until the time that the regulations required by this subdivision are adopted.

(f) (1) The state board shall adopt regulations establishing reportable quantities of sewage for purposes of this section. The regulations shall be based on the quantities that should be reported because they may pose a risk to public health or the environment if discharged to groundwater or surface water. Regulations establishing reportable quantities shall not supersede waste discharge requirements or water quality objectives adopted pursuant to this division. For purposes of this section, sewage means the effluent of a municipal wastewater treatment plant or a private utility wastewater treatment plant, as those terms are defined in Section 13625, except that sewage does not include recycled water, as defined in subdivisions (c) and (d) of Section 13529.2.

(2) A collection system owner or operator, as defined in paragraph (1) of subdivision (a) of Section 13193, in addition to the reporting requirements set forth in this section, shall submit a report pursuant to subdivision (c) of Section 13193.

(g) Except as otherwise provided in this section and Section 8589.7 of the Government Code, a notification made pursuant to this section shall satisfy any immediate notification requirement contained in any permit issued by a permitting agency. When notifying the Office of Emergency Services, the person shall include all of the notification information required in the permit.

(h) For the purposes of this section, the reportable quantity for perchlorate shall be 10 pounds or more by discharge to the receiving waters, unless a more restrictive reporting standard for a particular body of water is adopted pursuant to subdivision (e).

(i) Notification under this section does not nullify a person s responsibility to notify the local health officer or the director of environmental health pursuant to Section 5411.5 of the Health and Safety Code.

(Amended by Stats. 2013, Ch. 352, Sec. 532. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



13272

(a) Except as provided by subdivision (b), any person who, without regard to intent or negligence, causes or permits any oil or petroleum product to be discharged in or on any waters of the state, or discharged or deposited where it is, or probably will be, discharged in or on any waters of the state, shall, as soon as (1) that person has knowledge of the discharge, (2) notification is possible, and (3) notification can be provided without substantially impeding cleanup or other emergency measures, immediately notify the Office of Emergency Services of the discharge in accordance with the spill reporting provision of the California oil spill contingency plan adopted pursuant to Article 3.5 (commencing with Section 8574.1) of Chapter 7 of Division 1 of Title 2 of the Government Code.

(b) The notification required by this section shall not apply to a discharge in compliance with waste discharge requirements or other provisions of this division.

(c) Any person who fails to provide the notice required by this section is guilty of a misdemeanor and shall be punished by a fine of not less than five hundred dollars ($500) or more than five thousand dollars ($5,000) per day for each day of failure to notify, or imprisonment of not more than one year, or both. Except where a discharge to the waters of this state would have occurred but for cleanup or emergency response by a public agency, this subdivision shall not apply to any discharge to land that does not result in a discharge to the waters of this state. This subdivision shall not apply to any person who is fined by the federal government for a failure to report a discharge of oil.

(d) Notification received pursuant to this section or information obtained by use of that notification shall not be used against any person providing the notification in any criminal case, except in a prosecution for perjury or giving a false statement.

(e) Immediate notification to the appropriate regional board of the discharge, in accordance with reporting requirements set under Section 13267 or 13383, shall constitute compliance with the requirements of subdivision (a).

(f) The reportable quantity for oil or petroleum products shall be one barrel (42 gallons) or more, by direct discharge to the receiving waters, unless a more restrictive reporting standard for a particular body of water is adopted.

(Amended by Stats. 2014, Ch. 35, Sec. 184. Effective June 20, 2014.)



13272.1

Each regional board shall publish and distribute on a quarterly basis to all public water system operators within the region of the regional board, a list of discharges of MTBE that occurred during the quarter and a list of locations where MTBE was detected in the groundwater within the region of the regional board.

(Added by Stats. 1997, Ch. 814, Sec. 12. Effective January 1, 1998. See identical section added by Stats. 1997, Ch. 815.)



13272.1

Each regional board shall publish and distribute on a quarterly basis to all public water system operators within the region of the regional board, a list of discharges of MTBE that occurred during the quarter and a list of locations where MTBE was detected in the groundwater within the region of the regional board.

(Added by Stats. 1997, Ch. 815, Sec. 4. Effective January 1, 1998.)



13273

(a) The state board shall, on or before January 1, 1986, rank all solid waste disposal sites, as defined in paragraph (5) of subdivision (i) of Section 41805.5 of the Health and Safety Code, based upon the threat they may pose to water quality. On or before July 1, 1987, the operators of the first 150 solid waste disposal sites ranked on the list shall submit a solid waste water quality assessment test to the appropriate regional board for its examination pursuant to subdivision (d). On or before July 1 of each succeeding year, the operators of the next 150 solid waste disposal sites ranked on the list shall submit a solid waste water quality assessment test to the appropriate regional board for its examination pursuant to subdivision (d).

(b) Before a solid waste water quality assessment test report may be submitted to the regional board, a professional geologist, registered pursuant to Section 7850 of the Business and Professions Code, a certified engineering geologist, certified pursuant to Section 7842 of the Business and Professions Code, or a civil engineer registered pursuant to Section 6762 of the Business and Professions Code, who has at least five years experience in groundwater hydrology, shall certify that the report contains all of the following information and any other information which the state board may, by regulation, require:

(1) An analysis of the surface and groundwater on, under, and within one mile of the solid waste disposal site to provide a reliable indication whether there is any leakage of hazardous waste.

(2) A chemical characterization of the soil-pore liquid in those areas which are likely to be affected if the solid waste disposal site is leaking, as compared to geologically similar areas near the solid waste disposal site which have not been affected by leakage or waste discharge.

(c) If the regional board determines that the information specified in paragraph (1) or (2) is not needed because other information demonstrates that hazardous wastes are migrating into the water, the regional board may waive the requirement to submit this information specified in paragraphs (1) and (2) of subdivision (b). The regional board shall also notify the Department of Toxic Substances Control, and shall take appropriate remedial action pursuant to Chapter 5 (commencing with Section 13300).

(d) The regional board shall examine the report submitted pursuant to subdivision (b) and determine whether the number, location, and design of the wells and the soil testing could detect any leachate buildup, leachate migration, or hazardous waste migration. If the regional board determines that the monitoring program could detect the leachate and hazardous waste, the regional board shall take the action specified in subdivision (e). If the regional board determines that the monitoring program was inadequate, the regional board shall require the solid waste disposal site to correct the monitoring program and resubmit the solid waste assessment test based upon the results from the corrected monitoring program.

(e) The regional board shall examine the approved solid waste assessment test report and determine whether any hazardous waste migrated into the water. If the regional board determines that hazardous waste has migrated into the water, it shall notify the Department of Toxic Substances Control and the California Integrated Waste Management Board and shall take appropriate remedial action pursuant to Chapter 5 (commencing with Section 13300).

(f) When a regional board revises the waste discharge requirements for a solid waste disposal site, the regional board shall consider the information provided in the solid waste assessment test report and any other relevant site-specific engineering data provided by the site operator for that solid waste disposal site as part of a report of waste discharge.

(Amended by Stats. 2004, Ch. 865, Sec. 38. Effective January 1, 2005.)



13273.1

(a) Except as provided in subdivision (b), an operator of a solid waste disposal site may submit a solid waste assessment questionnaire to the appropriate regional board at least 24 months prior to the site s solid waste water quality assessment test due date as established pursuant to Section 13273. The regional board shall require the operator to submit any additional information, as needed, or require onsite verification of the solid waste assessment questionnaire data in order to render a decision pursuant to subdivision (c).

(b) Any solid waste disposal site which is larger than 50,000 cubic yards or is known or suspected to contain hazardous substances, other than household hazardous wastes, shall be prohibited from submitting a solid waste assessment questionnaire under this section.

(c) The regional board shall complete a thorough analysis of each solid waste assessment questionnaire submitted pursuant to this section by a date 18 months prior to the solid waste assessment test due date. Based upon this analysis, the regional board shall determine whether or not the site has discharged hazardous substances which will impact the beneficial uses of water. If the regional board determines that the site has not so discharged hazardous substances, the regional board shall notify the operator that the operator is not required to prepare a solid waste water quality assessment test pursuant to Section 13273.

(d) If the regional board does not make the determination specified in subdivision (c), the operator shall submit all, or a portion of, a solid waste water quality assessment test. The regional board shall notify the operator of this determination and indicate if all, or what portion of, a solid waste water quality assessment test shall be required. The operator shall submit the solid waste water quality assessment test, or a portion thereof, by the date established pursuant to Section 13273.

(e) The state board shall develop a solid waste assessment questionnaire and guidelines for submittal no later than three months after the effective date of this statute adding this section. The questionnaire shall contain, but not be limited to, a characterization of the wastes, size of the site, age of the site, and other appropriate factors.

(f) Those operators of solid waste disposal sites listed by the state board pursuant to Section 13273 in Rank 3 and seeking an exemption under this section shall submit their solid waste assessment questionnaire no later than July 1, 1988. If the regional board does not make the determination specified in subdivision (c), the regional board shall require the operator to submit all, or a portion of, a solid waste water quality assessment test by July 1, 1990.

(Added by Stats. 1987, Ch. 932, Sec. 2. Effective September 22, 1987.)



13273.2

Notwithstanding subdivision (b) of Section 13273.1, a regional board may reevaluate the status of any solid waste disposal site ranked pursuant to Section 13273, including those sites exempted pursuant to Section 13273.1, and may require the operator to submit or revise a solid waste water quality assessment test after July 1, 1989. The regional board shall give written notification to the operator that a solid waste assessment test is required and the due date. This section shall not require submittal of a solid waste water quality assessment test by a date earlier than established in accordance with Section 13273.

(Added by Stats. 1987, Ch. 932, Sec. 3. Effective September 22, 1987.)



13273.3

As used in Sections 13273, 13273.1, and 13273.2, operator means a person who operates or manages, or who has operated or managed, the solid waste disposal site. If the operator of the solid waste disposal site no longer exists, or is unable, as determined by the regional board, to comply with the requirements of Section 13273, 13273.1, or 13273.2, operator means any person who owns or who has owned the solid waste disposal site.

(Added by Stats. 1987, Ch. 932, Sec. 4. Effective September 22, 1987.)



13273.5

Notwithstanding Section 13273, a small city which operates a Class III solid waste disposal site is not required to submit a solid waste water quality assessment test report pursuant to Section 13273 if the city has a population of less than 20,000 persons, the solid waste disposal site receives less than 20,000 tons of waste per year, the water table of the highest aquifer under the disposal site is 250 or more feet below the base of the disposal site and the water in the highest aquifer is not potable, and the site receives less than an average of 12 inches of rainfall per year.

This section applies only if the disposal site is operational and has been granted all required permits as of January 1, 1991, if the site is located in Kings County, and if the city has completed an initial solid waste water quality assessment test and a solid waste air quality assessment test which establish that no significant air or water contamination has occurred, and, in that event, the city shall be exempted from conducting further assessment tests for seven years, or any longer time specified by the regional board, after the date of the initial assessment tests.

(Added by Stats. 1990, Ch. 1361, Sec. 3.)



13274

(a) (1) The state board or a regional board, upon receipt of applications for waste discharge requirements for discharges of dewatered, treated, or chemically fixed sewage sludge and other biological solids, shall prescribe general waste discharge requirements for that sludge and those other solids. General waste discharge requirements shall replace individual waste discharge requirements for sewage sludge and other biological solids, and their prescription shall be considered to be a ministerial action.

(2)The general waste discharge requirements shall set minimum standards for agronomic applications of sewage sludge and other biological solids and the use of that sludge and those other solids as a soil amendment or fertilizer in agriculture, forestry, and surface mining reclamation, and may permit the transportation of that sludge and those other solids and the use of that sludge and those other solids at more than one site. The requirements shall include provisions to mitigate significant environmental impacts, potential soil erosion, odors, the degradation of surface water quality or fish or wildlife habitat, the accidental release of hazardous substances, and any potential hazard to the public health or safety.

(b) The state board or a regional board, in prescribing general waste discharge requirements pursuant to this section, shall comply with Division 13 (commencing with Section 21000) of the Public Resources Code and guidelines adopted pursuant to that division, and shall consult with the State Air Resources Board, the Department of Food and Agriculture, and the Department of Resources Recycling and Recovery.

(c) The state board or a regional board may charge a reasonable fee to cover the costs incurred by the board in the administration of the application process relating to the general waste discharge requirements prescribed pursuant to this section.

(d) Notwithstanding any other law, except as specified in subdivisions (f) to (i), inclusive, general waste discharge requirements prescribed by a regional board pursuant to this section supersede regulations adopted by any other state agency to regulate sewage sludge and other biological solids applied directly to agricultural lands at agronomic rates.

(e) The state board or a regional board shall review general waste discharge requirements for possible amendment upon the request of any state agency, including, but not limited to, the Department of Food and Agriculture and the State Department of Public Health, if the board determines that the request is based on new information.

(f) This section is not intended to affect the jurisdiction of the Department of Resources Recycling and Recovery to regulate the handling of sewage sludge or other biological solids for composting, deposit in a landfill, or other use.

(g) This section is not intended to affect the jurisdiction of the State Air Resources Board or an air pollution control district or air quality management district to regulate the handling of sewage sludge or other biological solids for incineration.

(h) This section is not intended to affect the jurisdiction of the Department of Food and Agriculture in enforcing Sections 14591 and 14631 of the Food and Agricultural Code and any regulations adopted pursuant to those sections, regarding the handling of sewage sludge and other biological solids sold or used as fertilizer or as a soil amendment.

(i) This section does not restrict the authority of a local government agency to regulate the application of sewage sludge and other biological solids to land within the jurisdiction of that agency, including, but not limited to, the planning authority of the Delta Protection Commission, the resource management plan of which is required to be implemented by local government general plans.

(Amended (as amended by Stats. 1998, Ch. 485) by Stats. 2010, Ch. 288, Sec. 23. Effective January 1, 2011.)



13275

(a) Notwithstanding any other law, a public water system regulated by the State Department of Public Health shall have the same legal rights and remedies against a responsible party, when the water supply used by that public water system is contaminated, as those of a private land owner whose groundwater has been contaminated.

(b) For purposes of this section, responsible party has the same meaning as defined in Section 25323.5 of the Health and Safety Code.

(Added by renumbering Section 13274 (as added by Stats. 1997, Ch. 814) by Stats. 2010, Ch. 288, Sec. 24. Effective January 1, 2011.)






ARTICLE 5. Individual Disposal Systems

13280

A determination that discharge of waste from existing or new individual disposal systems or from community collection and disposal systems which utilize subsurface disposal should not be permitted shall be supported by substantial evidence in the record that discharge of waste from such disposal systems will result in violation of water quality objectives, will impair present or future beneficial uses of water, will cause pollution, nuisance, or contamination, or will unreasonably degrade the quality of any waters of the state.

(Added by Stats. 1977, Ch. 1194.)



13281

(a) In making a determination pursuant to Section 13280, except as specified in subdivision (b), the regional board shall consider all relevant evidence related to the discharge, including, but not limited to, those factors set forth in Section 13241, information provided pursuant to Section 117435 of the Health and Safety Code, possible adverse impacts if the discharge is permitted, failure rates of any existing individual disposal systems whether due to inadequate design, construction, maintenance, or unsuitable hydrogeologic conditions, evidence of any existing, prior, or potential contamination, existing and planned land use, dwelling density, historical population growth, and any other criteria as may be established pursuant to guidelines, regulations, or policies adopted by the state board.

(b) (1) To the extent that resources are available for that purpose, the regional board shall prohibit the discharge of waste from existing or new individual disposal systems on parcels of less than one-half acre that overlie the Mission Creek Aquifer or the Desert Hot Springs Aquifer in Riverside County, if a sewer system is available.

(2) For parcels of one-half acre or greater that overlie the aquifers described in paragraph (1), the maximum number of equivalent dwelling units with individual disposal systems shall be two per acre. For the purpose of this paragraph, the term equivalent dwelling unit means a single family dwelling as defined in Section 221.0 of the 1997 edition of the Uniform Plumbing Code of the International Association of Plumbing and Mechanical Officials.

(3) For the purposes of this subdivision, a sewer system is available if a sewer system, or a building connected to a sewer system, is within 200 feet of the existing or proposed dwelling unit, in accordance with Section 713.4 of the 1997 edition of the Uniform Plumbing Code of the International Association of Plumbing and Mechanical Officials.

(4) To the extent that resources are available for the purposes of this subdivision, the regional board shall achieve compliance with this subdivision on or before January 1, 2004.

(Amended by Stats. 1998, Ch. 437, Sec. 1. Effective January 1, 1999.)



13282

(a) If it appears that adequate protection of water quality, protection of beneficial uses of water, and prevention of nuisance, pollution, and contamination can be attained by appropriate design, location, sizing, spacing, construction, and maintenance of individual disposal systems in lieu of elimination of discharges from systems, and if an authorized public agency provides satisfactory assurance to the regional board that the systems will be appropriately designed, located, sized, spaced, constructed, and maintained, the discharges shall be permitted so long as the systems are adequately designed, located, sized, spaced, constructed, and maintained.

(b) An authorized public agency shall notify the regional board if the systems are not adequately designed, located, sized, spaced, constructed, and maintained.

(c) For purposes of this section, authorized public agency means a public agency authorized by a water quality control board and having authority to ensure that systems are adequately designed, located, sized, spaced, constructed, and maintained.

(Amended by Stats. 1994, Ch. 1177, Sec. 3. Effective January 1, 1995.)



13283

In reviewing any determination that discharge of waste from existing or new individual disposal systems should not be permitted, the state board shall include a preliminary review of possible alternatives necessary to achieve protection of water quality and present and future beneficial uses of water, and prevention of nuisance, pollution, and contamination, including, but not limited to, community collection and waste disposal systems which utilize subsurface disposal, and possible combinations of individual disposal systems, community collection and disposal systems which utilize subsurface disposal, and conventional treatment systems.

(Added by Stats. 1977, Ch. 1194.)



13284

The state board may adopt guidelines, regulations, or policies necessary to implement the provisions of this article.

(Added by Stats. 1977, Ch. 1194.)



13285

(a) A discharge from a storage tank, pipeline, or other container of methyl tertiary-butyl ether (MTBE), or of any pollutant that contains MTBE, that poses a threat to drinking water, or to groundwater or surface water that may reasonably be used for drinking water, or to coastal waters shall be cleaned up to a level consistent with subdivisions (a) and (b) of Section 25296.10 of the Health and Safety Code.

(b) (1) A public water system, or its customers, shall not be responsible for remediation or treatment costs associated with MTBE, or a product that contains MTBE. However, the public water system may, as necessary, incur MTBE remediation and treatment costs and include those costs in its customer rates and charges that are necessary to comply with drinking water standards or directives of the State Department of Public Health or other lawful authority. Any public water system that incurs MTBE remediation or treatment costs may seek recovery of those costs from parties responsible for the MTBE contamination, or from other available alternative sources of funds.

(2) If the public water system has included the costs of MTBE treatment and remediation in its customer rates and charges, and subsequently recovers all, or a portion of, its MTBE treatment and remediation costs from responsible parties or other available alternative sources of funds, it shall make an adjustment to its schedule of rates and charges to reflect the amount of funding received from responsible parties or other available alternative sources of funds for MTBE treatment or remediation.

(3) Paragraph (1) does not prevent the imposition of liability on any person for the discharge of MTBE if that liability is due to the conduct or status of that person independently of whether the person happens to be a customer of the public water system.

(Amended by Stats. 2010, Ch. 288, Sec. 25. Effective January 1, 2011.)



13286

(a) On and after January 1, 2012, the appropriate regional board shall prohibit the discharge of wastewater into the ground through the use of individual subsurface disposal systems in the Cove area of Cathedral City in Riverside County for the purposes of protecting the health and safety of the residents consuming the groundwater of the Upper Coachella Valley Groundwater Basin and achieving the applicable water quality objectives.

(b) The appropriate regional board shall revise its water quality control plan to reflect the prohibition set forth in subdivision (a).

(c) Notwithstanding subdivisions (a) and (b), the appropriate regional board, prior to January 1, 2012, may prohibit the discharge of wastewater through the use of individual subsurface disposal systems in the Cove area of Cathedral City in Riverside County, and if so prohibited, that board shall revise its water quality control plan to reflect the prohibition.

(d) To ensure that the purposes of this section are fulfilled, the state board, using existing resources, shall assist Cathedral City to identify and obtain state and federal funds to establish a sanitary public domestic and commercial wastewater disposal system.

(Added by Stats. 2001, Ch. 700, Sec. 2. Effective January 1, 2002.)



13286.9

On and after the date determined by the Santa Ana Regional Water Quality Control Board, or January 1, 2013, whichever is earlier, all wastewater discharged by the Orange County Sanitation District into the Pacific Ocean shall be subject to at least secondary treatment requirements pursuant to subparagraph (B) of paragraph (1) of subsection (b) of Section 301 of the Clean Water Act (33 U.S.C. Sec. 1311(b)(1)(B)), and any more stringent requirements determined to be appropriate by the state board or that regional board.

(Added by Stats. 2002, Ch. 1019, Sec. 1. Effective September 28, 2002.)









CHAPTER 4.1. Ex Parte Communications

13287

(a) For the purposes of this section:

(1) Board means the state board or a regional board.

(2) Ex parte communication means an oral or written communication with one or more board members concerning matters, other than a matter of procedure or practice that is not in controversy, under the jurisdiction of a board, regarding a pending action of the board that satisfies both of the following:

(A) The action does not identify specific persons as dischargers, but instead allows persons to enroll or file an authorization to discharge under the action.

(B) The action is for adoption, modification, or rescission of one or more of the following:

(i) Waste discharge requirements pursuant to Section 13263 or 13377.

(ii) Conditions of water quality certification pursuant to Section 13160.

(iii) Conditional waiver of waste discharge requirements pursuant to Section 13269.

(3) Interested person means any of the following:

(A) Any person who will be required to enroll or file authorization to discharge pursuant to the action at issue before the board or that person s agents or employees, including persons receiving consideration to represent that person.

(B) Any person with a financial interest, as described in Article 1 (commencing with Section 87100) of Chapter 7 of Title 9 of the Government Code, in a matter at issue before a board, or that person s agents or employees, including persons receiving consideration to represent that person.

(C) A representative acting on behalf of any formally organized civic, environmental, neighborhood, business, labor, trade, or similar association who intends to influence the decision of a board member on a matter before the board.

(b) Notwithstanding Section 11425.10 of the Government Code, the ex parte communications provisions of the Administrative Procedure Act (Article 7 (commencing with Section 11430.10) of Chapter 4.5 of Part 1 of Division 3 of Title 2 of the Government Code) do not apply to a board action identified in paragraph (2) of subdivision (a). This section only applies to those actions.

(c) For the purposes of this section, and except as limited by subdivision (d), ex parte communications regarding a board action identified in paragraph (2) of subdivision (a) may be permitted as follows:

(1) All ex parte communications shall be reported by the interested person, regardless of whether the communication was initiated by the interested person.

(2) A notice of ex parte communication shall be filed with the board within seven working days of the communication. The notice may address multiple ex parte communications in the same proceeding, provided that notice of each communication identified therein is timely. The notice shall include all of the following information:

(A) The date, time, and location of the communication, and whether it was oral or written, or both.

(B) The identities of each board member involved, the person initiating the communication, and any persons present during the communication.

(C) A description of the interested person s communication and the content of this communication. A copy of any written, audiovisual, or other material used for or during the communication shall be attached to this description.

(3) Board staff shall promptly post any notices provided pursuant to paragraph (2) on the board s Internet Web site and distribute the notice on any available electronic distribution list concerning the action.

(d) A board may prohibit ex parte communications for a period beginning not more than 14 days before the day of a board meeting at which the decision in the proceeding is scheduled for board action. If a board continues the decision, it may permit ex parte communications during the interval between the originally scheduled date and the date that the decision is calendared for final decision, and may prohibit ex parte communications for 14 days before the day of the board meeting to which the decision is continued.

(e) If an interested person fails to provide any required notice in the manner required by this section, the board may use any of the remedies available pursuant to the administrative adjudication provisions of the Administrative Procedure Act (Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code), including the issuance of an enforcement order, or sanctions pursuant to Article 12 (commencing with Section 11455.10) of Chapter 4 of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2012, Ch. 551, Sec. 4. Effective January 1, 2013.)






CHAPTER 4.5. Onsite Sewage Treatment Systems

13290

For the purposes of this chapter:

(a) Local agency means any of the following entities:

(1) A city, county, or city and county.

(2) A special district formed pursuant to general law or special act for the local performance of functions regarding onsite sewage treatment systems within limited boundaries.

(b) Onsite sewage treatment systems includes individual disposal systems, community collection and disposal systems, and alternative collection and disposal systems that use subsurface disposal.

(Added by Stats. 2000, Ch. 781, Sec. 1. Effective January 1, 2001.)



13291

(a) On or before January 1, 2004, the state board, in consultation with the State Department of Public Health, the California Coastal Commission, the California Conference of Directors of Environmental Health, counties, cities, and other interested parties, shall adopt regulations or standards for the permitting and operation of all of the following onsite sewage treatment systems in the state and shall apply those regulations or standards commencing six months after their adoptions:

(1) Any system that is constructed or replaced.

(2) Any system that is subject to a major repair.

(3) Any system that pools or discharges to the surface.

(4) Any system that, in the judgment of a regional board or authorized local agency, discharges waste that has the reasonable potential to cause a violation of water quality objectives, or to impair present or future beneficial uses of water, to cause pollution, nuisance, or contamination of the waters of the state.

(b) Regulations or standards adopted pursuant to subdivision (a), shall include, but shall not be limited to, all of the following:

(1) Minimum operating requirements that may include siting, construction, and performance requirements.

(2) Requirements for onsite sewage treatment systems adjacent to impaired waters identified pursuant to subdivision (d) of Section 303 of the Clean Water Act (33 U.S.C. Sec. 1313(d)).

(3) Requirements authorizing a qualified local agency to implement those requirements adopted under this chapter within its jurisdiction if that local agency requests that authorization.

(4) Requirements for corrective action when onsite sewage treatment systems fail to meet the requirements or standards.

(5) Minimum requirements for monitoring used to determine system or systems performance, if applicable.

(6) Exemption criteria to be established by regional boards.

(7) Requirements for determining a system that is subject to a major repair, as provided in paragraph (2) of subdivision (a).

(c) This chapter does not diminish or otherwise affect the authority of a local agency to carry out laws, other than this chapter, that relate to onsite sewage treatment systems.

(d) This chapter does not preempt any regional board or local agency from adopting or retaining standards for onsite sewage treatment systems that are more protective of the public health or the environment than this chapter.

(e) Each regional board shall incorporate the regulations or standards adopted pursuant to subdivisions (a) and (b) into the appropriate regional water quality control plans.

(Amended by Stats. 2010, Ch. 288, Sec. 26. Effective January 1, 2011.)



13291.5

It is the intent of the Legislature to assist private property owners with existing systems who incur costs as a result of the implementation of the regulations established under this section by encouraging the state board to make loans under Chapter 6.5 (commencing with Section 13475) to local agencies to assist private property owners whose cost of compliance with these regulations exceeds one-half of one percent of the current assessed value of the property on which the onsite sewage system is located.

(Added by Stats. 2000, Ch. 781, Sec. 1. Effective January 1, 2001.)



13291.7

Nothing in this chapter shall be construed to limit the land use authority of any city, county, or city and county.

(Added by Stats. 2000, Ch. 781, Sec. 1. Effective January 1, 2001.)






CHAPTER 4.7. Fairness and Due Process

13292

(a) It is the responsibility of the state board to provide guidance to the regional boards in matters of procedure, as well as policy and regulation. In order to ensure that regional boards are providing fair, timely, and equal access to all participants in regional board proceedings, the state board shall undertake a review of the regional boards public participation procedures. As part of the review process, and upon request by the state board, the regional boards shall solicit comments from participants in their proceedings. Upon completion of the review, the state board shall report to the Legislature regarding its findings and include recommendations to improve regional board public participation processes.

(b) (1) The state board shall provide annual training to regional board members to improve public participation and adjudication procedures at the regional level.

(2) Paragraph (1) shall be implemented only during fiscal years for which funding is provided for the purposes of that paragraph in the annual Budget Act or in another statute.

(Amended by Stats. 2006, Ch. 404, Sec. 2. Effective January 1, 2007.)






CHAPTER 5. Enforcement and Implementation

ARTICLE 1. Administrative Enforcement and Remedies

13300

Whenever a regional board finds that a discharge of waste is taking place or threatening to take place that violates or will violate requirements prescribed by the regional board, or the state board, or that the waste collection, treatment, or disposal facilities of a discharger are approaching capacity, the board may require the discharger to submit for approval of the board, with such modifications as it may deem necessary, a detailed time schedule of specific actions the discharger shall take in order to correct or prevent a violation of requirements.

(Amended by Stats. 1971, Ch. 1288.)



13301

When a regional board finds that a discharge of waste is taking place, or threatening to take place, in violation of requirements or discharge prohibitions prescribed by the regional board or the state board, the board may issue an order to cease and desist and direct that those persons not complying with the requirements or discharge prohibitions (a) comply forthwith, (b) comply in accordance with a time schedule set by the board, or (c) in the event of a threatened violation, take appropriate remedial or preventive action. In the event of an existing or threatened violation of waste discharge requirements in the operation of a community sewer system, cease and desist orders may restrict or prohibit the volume, type, or concentration of waste that might be added to that system by dischargers who did not discharge into the system prior to the issuance of the cease and desist order. Cease and desist orders may be issued directly by a board, after notice and hearing.

(Amended by Stats. 2002, Ch. 420, Sec. 5. Effective January 1, 2003.)



13301.1

The regional board shall render to persons against whom a cease and desist order is issued pursuant to Section 13301 all possible assistance in making available current information on successful and economical water quality control programs, as such information is developed by the state board pursuant to Section 13167, and information and assistance in applying for federal and state funds necessary to comply with the cease and desist order.

(Added by Stats. 1970, Ch. 1464.)



13303

Cease and desist orders of the board shall become effective and final upon issuance thereof. Copies shall be served forthwith by personal service or by registered mail upon the person being charged with the violation of the requirements and upon other affected persons who appeared at the hearing and requested a copy.

(Amended by Stats. 1972, Ch. 813.)



13304

(a) Any person who has discharged or discharges waste into the waters of this state in violation of any waste discharge requirement or other order or prohibition issued by a regional board or the state board, or who has caused or permitted, causes or permits, or threatens to cause or permit any waste to be discharged or deposited where it is, or probably will be, discharged into the waters of the state and creates, or threatens to create, a condition of pollution or nuisance, shall upon order of the regional board, clean up the waste or abate the effects of the waste, or, in the case of threatened pollution or nuisance, take other necessary remedial action, including, but not limited to, overseeing cleanup and abatement efforts. A cleanup and abatement order issued by the state board or a regional board may require the provision of, or payment for, uninterrupted replacement water service, which may include wellhead treatment, to each affected public water supplier or private well owner. Upon failure of any person to comply with the cleanup or abatement order, the Attorney General, at the request of the board, shall petition the superior court for that county for the issuance of an injunction requiring the person to comply with the order. In the suit, the court shall have jurisdiction to grant a prohibitory or mandatory injunction, either preliminary or permanent, as the facts may warrant.

(b) (1) The regional board may expend available money to perform any cleanup, abatement, or remedial work required under the circumstances set forth in subdivision (a), including, but not limited to, supervision of cleanup and abatement activities that, in its judgment, is required by the magnitude of the endeavor or the urgency for prompt action to prevent substantial pollution, nuisance, or injury to any waters of the state. The action may be taken in default of, or in addition to, remedial work by the waste discharger or other persons, and regardless of whether injunctive relief is being sought.

(2) The regional board may perform the work itself, or with the cooperation of any other governmental agency, and may use rented tools or equipment, either with operators furnished or unoperated. Notwithstanding any other provisions of law, the regional board may enter into oral contracts for the work, and the contracts, whether written or oral, may include provisions for equipment rental and in addition the furnishing of labor and materials necessary to accomplish the work. The contracts are not subject to approval by the Department of General Services.

(3) The regional board shall be permitted reasonable access to the affected property as necessary to perform any cleanup, abatement, or other remedial work. The access shall be obtained with the consent of the owner or possessor of the property or, if the consent is withheld, with a warrant duly issued pursuant to the procedure described in Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure. However, in the event of an emergency affecting public health or safety, the regional board may enter the property without consent or the issuance of a warrant.

(4) The regional board may contract with a water agency to perform, under the direction of the regional board, investigations of existing or threatened groundwater pollution or nuisance. The agency s cost of performing the contracted services shall be reimbursed by the regional board from the first available funds obtained from cost recovery actions for the specific site. The authority of a regional board to contract with a water agency is limited to a water agency that draws groundwater from the affected aquifer, a metropolitan water district, or a local public agency responsible for water supply or water quality in a groundwater basin.

(c) (1) If the waste is cleaned up or the effects of the waste are abated, or, in the case of threatened pollution or nuisance, other necessary remedial action is taken by any governmental agency, the person or persons who discharged the waste, discharges the waste, or threatened to cause or permit the discharge of the waste within the meaning of subdivision (a), are liable to that governmental agency to the extent of the reasonable costs actually incurred in cleaning up the waste, abating the effects of the waste, supervising cleanup or abatement activities, or taking other remedial action. The amount of the costs is recoverable in a civil action by, and paid to, the governmental agency and the state board to the extent of the latter s contribution to the cleanup costs from the State Water Pollution Cleanup and Abatement Account or other available funds.

(2) The amount of the costs constitutes a lien on the affected property upon service of a copy of the notice of lien on the owner and upon the recordation of a notice of lien, that identifies the property on which the condition was abated, the amount of the lien, and the owner of record of the property, in the office of the county recorder of the county in which the property is located. Upon recordation, the lien has the same force, effect, and priority as a judgment lien, except that it attaches only to the property posted and described in the notice of lien, and shall continue for 10 years from the time of the recording of the notice, unless sooner released or otherwise discharged. Not later than 45 days after receiving a notice of lien, the owner may petition the court for an order releasing the property from the lien or reducing the amount of the lien. In this court action, the governmental agency that incurred the cleanup costs shall establish that the costs were reasonable and necessary. The lien may be foreclosed by an action brought by the state board on behalf of the regional board for a money judgment. Money recovered by a judgment in favor of the state board shall be deposited in the State Water Pollution Cleanup and Abatement Account.

(d) If, despite reasonable effort by the regional board to identify the person responsible for the discharge of waste or the condition of pollution or nuisance, the person is not identified at the time cleanup, abatement, or remedial work is required to be performed, the regional board is not required to issue an order under this section.

(e) Threaten, for purposes of this section, means a condition creating a substantial probability of harm, when the probability and potential extent of harm make it reasonably necessary to take immediate action to prevent, reduce, or mitigate damages to persons, property, or natural resources.

(f) Replacement water provided pursuant to subdivision (a) shall meet all applicable federal, state, and local drinking water standards, and shall have comparable quality to that pumped by the public water system or private well owner prior to the discharge of waste.

(g) (1) Any public water supplier or private well owner receiving replacement water by reason of an order issued pursuant to subdivision (a), or any person or entity who is ordered to provide replacement water pursuant to subdivision (a), may request nonbinding mediation of all replacement water claims.

(2) If so requested, the public water suppliers receiving the replacement water and the persons or entities ordered to provide the replacement water, within 30 days of the submittal of a water replacement plan, shall engage in at least one confidential settlement discussion before a mutually acceptable mediator.

(3) Any agreement between parties regarding replacement water claims resulting from participation in the nonbinding mediation process shall be consistent with the requirements of any cleanup and abatement order.

(4) A regional board or the state board is not required to participate in any nonbinding mediation requested pursuant to paragraph (1).

(5) The party or parties requesting the mediation shall pay for the costs of the mediation.

(h) As part of any cleanup and abatement order that requires the provision of replacement water, a regional board or the state board shall request a water replacement plan from the discharger in cases where replacement water is to be provided for more than 30 days. The water replacement plan is subject to the approval of the regional board or the state board prior to its implementation.

(i) A water replacement plan means a plan pursuant to which the discharger will provide replacement water in accordance with a cleanup and abatement order.

(j) This section does not impose any new liability for acts occurring before January 1, 1981, if the acts were not in violation of existing laws or regulations at the time they occurred.

(k) Nothing in this section limits the authority of any state agency under any other law or regulation to enforce or administer any cleanup or abatement activity.

(l) The Legislature declares that the amendments made to subdivision (a) of this section by Senate Bill 1004 of the 2003 04 Regular Session do not constitute a change in, but are declaratory of, existing law.

(Amended by Stats. 2003, Ch. 614, Sec. 2. Effective January 1, 2004.)



13304.1

(a) A groundwater cleanup system that commences operation on or after January 1, 2002, and that is required to obtain a discharge permit from the regional board pursuant to the regional board s jurisdiction, and that discharges treated groundwater to surface water or groundwater, shall treat the groundwater to standards approved by the regional board, consistent with this division and taking into account the beneficial uses of the receiving water and the location of the discharge and the method by which the discharge takes place.

(b) In making its determination of the applicable water quality standards to be achieved by the operator of a groundwater cleanup system that commences operation on or after January 1, 2002, that draws groundwater from an aquifer that is currently being used, or has been used at any time since 1979 as a source of drinking water supply by the owner or operator of a public water system, and that discharges treated groundwater to surface water or groundwater from which a public water system draws drinking water, the regional board shall consult with the affected groundwater management entity, if any, affected public water systems, and the State Department of Public Health to ensure that the discharge, spreading, or injection of the treated groundwater will not adversely affect the beneficial uses of any groundwater basin or surface water body that is or may be used by a public water system for the provision of drinking water.

(Amended by Stats. 2010, Ch. 288, Sec. 28. Effective January 1, 2011.)



13304.2

(a) For purposes of this section, brownfield site means a real estate parcel or improvements located on the parcel, or both that parcel and the improvements, that is abandoned, idled, or underused, due to environmental contamination and that is proposed to be redeveloped.

(b) The state board or a regional board may require a person conducting cleanup, abatement, or other remedial action pursuant to Section 13304 for a brownfield site to assess the potential human health or ecological risks caused or created by the discharge, using human health and environmental screening levels or a site-specific assessment of risks.

(c) In conducting a site-specific assessment of human health or ecological risks, the discharger shall address all of the following factors to the extent relevant based on site-specific conditions:

(1) An evaluation of risks posed by acutely toxic hazardous substances.

(2) An evaluation of risks posed by carcinogenic or other hazardous substances that may cause chronic disease.

(3) Consideration of possible synergistic effects resulting from exposure to, or interaction with, two or more hazardous substances.

(4) Consideration of the effect of hazardous substances upon subgroups that comprise a meaningful portion of the general population, including, but not limited to, infants, children, pregnant women, or other subpopulations that are identifiable as being at greater risk than the general population of adverse health effects due to exposure to hazardous substances.

(5) Consideration of exposure level and body burden level that alter physiological function or structure in a manner that may significantly increase the risk of illness and of exposure to hazardous substances in all media, including, but not limited to, exposures in drinking water, food, ambient and indoor air, or soil.

(6) The development of reasonable maximum estimates of exposure for both current land use conditions and reasonably foreseeable future land uses at the site.

(7) The development of reasonable maximum estimates of exposure to volatile organic compounds that may enter structures that are on the site or that are proposed to be constructed on the site and that may cause exposure due to accumulation of these volatile organic compounds in the indoor air of those structures.

(d) The state board or a regional board may document its decision to require a site-specific assessment of human health or ecological risks in a letter issued to the discharger pursuant to Section 13267, through amendment of the cleanup and abatement order issued pursuant to Section 13304, or through other written means that the board deems appropriate.

(e) (1) Except as provided in paragraph (2), this section applies only to an order issued by the state board or a regional board issued pursuant to Section 13304 on or after January 1, 2008.

(2) The state board or a regional board may require a site-specific assessment of human health or ecological risks at a brownfield site that is subject to an order issued before January 1, 2008, only if the state board or a regional board makes a determination that site-specific circumstances demonstrate the need for that assessment. A site-specific assessment pursuant to this paragraph shall be done in accordance with the authority granted to the state board or a regional board pursuant to this division, as it read on December 31, 2007.

(Added by Stats. 2007, Ch. 597, Sec. 2. Effective January 1, 2008.)



13305

(a) Upon determining that a condition of pollution or nuisance exists that has resulted from a nonoperating industrial or business location within its region, a regional board may cause notice of the condition to be posted upon the property in question. The notice shall state that the condition constitutes either a condition of pollution or nuisance that is required to be abated by correction of the condition, or a condition that will be corrected by the city, county, other public agency, or regional board at the property owner s expense. The notice shall further state that all property owners having any objections to the proposed correction of the condition may attend a hearing to be held by the regional board at a time not less than 10 days from the posting of the notice.

(b) Notice of the hearing prescribed in this section shall be given in the county where the property is located pursuant to Section 6061 of the Government Code.

(c) In addition to posting and publication, notice as required in this section shall be mailed to the property owners as their names and addresses appear from the last equalized assessment roll.

(d) At the time stated in the notices, the regional board shall hear and consider all objections or protests, if any, to the proposed correction of the condition, and may continue the hearing from time to time.

(e) (1) After final action is taken by the regional board on the disposition of any protests or objections, or if no protests or objections are received, the regional board shall request the city, county, or other public agency in which the condition of pollution or nuisance exists to abate the condition or nuisance.

(2) If the city, county, or other public agency does not abate the condition within a reasonable time, the regional board shall cause the condition to be abated. The regional board may proceed by force account, contract or other agreement, or any other method deemed most expedient by the regional board, and shall apply to the state board for the necessary funds.

(3) The regional board shall be permitted reasonable access to the affected property as necessary to perform any cleanup, abatement, or other remedial work. Access shall be obtained with the consent of the owner or possessor of the property, or, if the consent is withheld, with a warrant duly issued pursuant to the procedure described in Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure. However, in the event of an emergency affecting public health or safety, the regional board may enter the property without consent or the issuance of a warrant.

(f) The owner of the property on which the condition exists, or is created, is liable for all reasonable costs incurred by the regional board or any city, county, or public agency in abating the condition. The amount of the cost for abating the condition upon the property in question constitutes a lien upon the property so posted upon the recordation of a notice of lien, which identifies the property on which the condition was abated, the amount the lien, and the owner of record of the property, in the office of the county recorder of the county in which the property is located. Upon recordation, the lien has the same force, effect, and priority as a judgment lien, except that it attaches only to the property so posted and described in the notice of lien, and shall continue for 10 years from the time of the recording of the notice unless sooner released or otherwise discharged. The lien may be foreclosed by an action brought by the city, county, other public agency, or state board, on behalf of the regional board, for a money judgment. Money recovered by a judgment in favor of the state board shall be returned to the State Water Pollution Cleanup and Abatement Account.

(g) The city, county, other public agency, or state board on behalf of a regional board, may, at any time, release all, or any portion, of the property subject to a lien imposed pursuant to subdivision (f) from the lien or subordinate the lien to other liens and encumbrances if it determines that the amount owed is sufficiently secured by a lien on other property or that the release or subordination of the lien will not jeopardize the collection of the amount owed. A certificate by the state board, city, county, or other public agency to the effect that any property has been released from the lien or that the lien has been subordinated to other liens and encumbrances is conclusive evidence that the property has been released or that the lien has been subordinated as provided in the certificate.

(h) As used in this section, the words nonoperating or not in operation mean the business is not conducting routine operations usually associated with that kind of business.

(i) Nothing in this section limits the authority of any state agency under any other law or regulation to enforce or administer any cleanup or abatement activity.

(Amended by Stats. 2005, Ch. 22, Sec. 210. Effective January 1, 2006.)



13306

A majority vote of the entire membership of a regional board shall be required to adopt, rescind, or modify any enforcement action authorized by Section 13301.

(Added by Stats. 1976, Ch. 1165.)



13307

(a) The state board and the Department of Toxic Substances Control shall concurrently establish policies and procedures consistent with this division that the state board s representatives and the representatives of regional boards shall follow in overseeing and supervising the activities of persons who are carrying out the investigation of, and cleaning up or abating the effects of, a discharge of a hazardous substance which creates, or threatens to create, a condition of contamination, pollution, or nuisance. The policies and procedures shall be consistent with the policies and procedures established pursuant to Section 25355.7 of the Health and Safety Code and shall include, but are not limited to, all of the following:

(1) The procedures the state board and the regional boards will follow in making decisions as to when a person may be required to undertake an investigation to determine if an unauthorized hazardous substance discharge has occurred.

(2) Policies for carrying out a phased, step-by-step investigation to determine the nature and extent of possible soil and groundwater contamination or pollution at a site.

(3) Procedures for identifying and utilizing the most cost-effective methods for detecting contamination or pollution and cleaning up or abating the effects of contamination or pollution.

(4) Policies for determining reasonable schedules for investigation and cleanup, abatement, or other remedial action at a site. The policies shall recognize the dangers to public health and the waters of the state posed by an unauthorized discharge and the need to mitigate those dangers while at the same time taking into account, to the extent possible, the resources, both financial and technical, available to the person responsible for the discharge.

(b) The state board and the Department of Toxic Substances Control shall jointly review the policies and procedures that were established pursuant to this section and Section 25355.7 of the Health and Safety Code prior to the enactment of this subdivision and shall concurrently revise those policies and procedures as necessary to make them as consistent as possible. Where they cannot be made consistent because of the differing requirements of this chapter and Chapter 6.8 (commencing with Section 25300) of Division 20 of the Health and Safety Code, the state board and the Department of Toxic Substances Control shall, by July 1, 1994, jointly develop, and send to the Legislature, recommendations for revising this chapter and Chapter 6.8 (commencing with Section 25300) of Division 20 of the Health and Safety Code in order to make consistent the hazardous substance release cleanup policies and procedures followed by the state board, the Department of Toxic Substances Control, and the regional boards.

(Amended by Stats. 1993, Ch. 523, Sec. 2. Effective January 1, 1994.)



13307.1

(a) The state board and the regional boards shall not consider cleanup or site closure proposals from the primary or active responsible discharger, issue a closure letter, or make a determination that no further action is required with respect to a site subject to a cleanup or abatement order pursuant to Section 13304, unless all current record owners of fee title to the site of the proposed action have been notified of the proposed action by the state board or regional board.

(b) The state board and regional boards shall take all reasonable steps necessary to accommodate responsible landowner participation in the cleanup or site closure process and shall consider all input and recommendations from any responsible landowner wishing to participate.

(c) In addition to the requirements of subdivision (a), if the state board or the regional board finds that the property is not suitable for unrestricted use and that a land use restriction is necessary for the protection of public health, safety, or the environment, then the state board and the regional boards may not issue a closure letter, or make a determination that no further action is required, with respect to a site that is subject to a cleanup or abatement order pursuant to Section 13304 and that is not an underground storage tank site, unless a land use restriction is recorded or required to be recorded pursuant to Section 1471 of the Civil Code.

(Amended by Stats. 2003, Ch. 62, Sec. 313. Effective January 1, 2004.)



13307.5

(a) The regional board shall take all of the following actions when reviewing or approving a cleanup proposal from a primary or active responsible discharger with respect to a site issued a cleanup and abatement order pursuant to Section 13304:

(1) Provide to all of the following, notification, in a factsheet format or another appropriate format, in English and any other languages commonly spoken in the area, as appropriate, of the proposed decision to approve the cleanup proposal for the site, including a contact list of appropriate regional board staff:

(A) An affected or potentially affected property owner, resident, or occupant in the area of the site.

(B) An appropriate governmental entity, including a local governmental entity with jurisdiction over the site.

(2) Provide timely access to written material, including reports and plans, addenda, and other supporting documentation, including materials listed as references, at the regional board s office and at a local repository in the area of the site, and, to the maximum extent possible, by posting on the Internet and acting in accordance with subdivision (a) of Section 13196.

(3) Provide no less than 30 days for an interested person to review and comment on the cleanup proposal regarding the site. The regional board shall consider any comments received before taking final action on a cleanup proposal regarding the site.

(4) Conduct a public meeting in the area of the site during the public comment period pursuant to paragraph (3), if any of the following conditions applies:

(A) A public meeting is requested by an affected or potentially affected property owner, resident, or occupant, in the area of the site.

(B) The level of expressed public interest warrants the conduct of a public meeting.

(C) A public meeting is specifically mandated by statute.

(D) The regional board determines that the existing site contamination poses a significant public health threat.

(b) In undertaking the requirements of this section, a regional board shall, to the extent possible, coordinate and integrate the public participation activities described in this section with those undertaken by the host jurisdiction and other public entities associated with development, investigation, or the response action at the site, in order to avoid unnecessary duplication and to integrate the public participation efforts of local government.

(c) For purposes of this section, site has the same meaning as defined in Section 25395.79.2 of the Health and Safety Code.

(Added by Stats. 2006, Ch. 562, Sec. 3. Effective January 1, 2007.)



13307.6

(a) In addition to the requirements of Section 13307.5, the regional board may develop and use any of the following procedures to disseminate information and assist the regional board in gathering community input regarding a site, if the regional board determines there is expressed community interest in the site, or the existing site contamination poses a significant public health threat:

(1) An annual factsheet.

(2) Internet posting or electronic distribution of an electronic copy of a document or report.

(3) An electronic comment or electronic feedback form.

(4) Formation and facilitation of an advisory group.

(5) An additional public meeting or workshop.

(6) Extension of a public comment period.

(7) Preparation of a public participation plan.

(8) Creation of a mailing list for notifying an interested party of a major regional board decision and the regional board s proposed or planned activity regarding the site.

(b) For purposes of this section, site has the same meaning as defined in Section 25395.79.2 of the Health and Safety Code.

(Added by Stats. 2006, Ch. 562, Sec. 4. Effective January 1, 2007.)



13308

(a) If the regional board determines there is a threatened or continuing violation of any cleanup or abatement order, cease and desist order, or any order issued under Section 13267 or 13383, the regional board may issue an order establishing a time schedule and prescribing a civil penalty which shall become due if compliance is not achieved in accordance with that time schedule.

(b) The amount of the civil penalty shall be based upon the amount reasonably necessary to achieve compliance, and may not include any amount intended to punish or redress previous violations. The amount of the penalty may not exceed ten thousand dollars ($10,000) for each day in which the violation occurs.

(c) Any person who fails to achieve compliance in accordance with the schedule established in an order issued pursuant to subdivision (a) shall be liable civilly in an amount not to exceed the amount prescribed by the order. The regional board may impose the penalty administratively in accordance with Article 2.5 (commencing with Section 13323). If the regional board imposes the penalty in an amount less than the amount prescribed in the order issued pursuant to subdivision (a), the regional board shall make express findings setting forth the reasons for its action based on the specific factors required to be considered pursuant to Section 13327.

(d) The state board may exercise the powers of a regional board under this section if the violation or threatened violation involves requirements prescribed by an order issued by the state board.

(e) Funds collected pursuant to this section shall be deposited in the State Water Pollution Cleanup and Abatement Account.

(f) Civil liability may be imposed pursuant to this section only if civil liability is not imposed pursuant to Section 13261, 13265, 13268, 13350, or 13385.

(Added by Stats. 1994, Ch. 45, Sec. 3. Effective January 1, 1995.)






ARTICLE 2. Administrative Review by the State Board

13320

(a) Within 30 days of any action or failure to act by a regional board under subdivision (c) of Section 13225, Article 4 (commencing with Section 13260) of Chapter 4, Chapter 5 (commencing with Section 13300), Chapter 5.5 (commencing with Section 13370), Chapter 5.9 (commencing with Section 13399.25), or Chapter 7 (commencing with Section 13500), an aggrieved person may petition the state board to review that action or failure to act. In case of a failure to act, the 30-day period shall commence upon the refusal of the regional board to act, or 60 days after request has been made to the regional board to act. The state board may, on its own motion, at any time, review the regional board s action or failure to act.

(b) The evidence before the state board shall consist of the record before the regional board, and any other relevant evidence which, in the judgment of the state board, should be considered to effectuate and implement the policies of this division.

(c) The state board may find that the action of the regional board, or the failure of the regional board to act, was appropriate and proper. Upon finding that the action of the regional board, or the failure of the regional board to act, was inappropriate or improper, the state board may direct that the appropriate action be taken by the regional board, refer the matter to another state agency having jurisdiction, take the appropriate action itself, or take any combination of those actions. In taking any action, the state board is vested with all the powers of the regional boards under this division.

(d) If a waste discharge in one region affects the waters in another region and there is any disagreement between the regional boards involved as to the requirements that should be established, either regional board may submit the disagreement to the state board, which shall determine the applicable requirements.

(e) If a petition for state board review of a regional board action on waste discharge requirements includes a request for a stay of the waste discharge requirements, the state board shall act on the requested stay portion of the petition within 60 days of accepting the petition. The board may order any stay to be in effect from the effective date of the waste discharge requirements.

(Amended by Stats. 2010, Ch. 288, Sec. 30. Effective January 1, 2011.)



13321

(a) In the case of a review by the state board under Section 13320, the state board, upon notice and hearing, if a hearing is requested, may stay in whole or in part the effect of the decision and order of a regional board or of the state board.

(b) If a petition is filed with the superior court to review a decision of the state board, any stay in effect at the time of the filing the petition shall remain in effect by operation of law for a period of 20 days from the date of the filing of that petition.

(c) If the superior court grants a stay pursuant to a petition for review of a decision of the state board denying a request for a stay with respect to waste discharge requirements, the stay may be made effective as of the effective date of the waste discharge requirements.

(Amended by Stats. 2003, Ch. 683, Sec. 3. Effective January 1, 2004.)






ARTICLE 2.5. Administrative Civil Liability

13323

(a) Any executive officer of a regional board may issue a complaint to any person on whom administrative civil liability may be imposed pursuant to this article. The complaint shall allege the act or failure to act that constitutes a violation of law, the provision of law authorizing civil liability to be imposed pursuant to this article, and the proposed civil liability.

(b) The complaint shall be served by certified mail or in accordance with Article 3 (commencing with Section 415.10) of, and Article 4 (commencing with Section 416.10) of, Chapter 4 of Title 5 of Part 2 of the Code of Civil Procedure, and shall inform the party so served that a hearing before the regional board shall be conducted within 90 days after the party has been served. The person who has been issued a complaint may waive the right to a hearing.

(c) In proceedings under this article for imposition of administrative civil liability by the state board, the executive director of the state board shall issue the complaint and any hearing shall be before the state board, or before a member of the state board in accordance with Section 183, and shall be conducted not later than 90 days after the party has been served.

(d) Orders imposing administrative civil liability shall become effective and final upon issuance thereof, and are not subject to review by any court or agency except as provided by Sections 13320 and 13330. Payment shall be made not later than 30 days from the date on which the order is issued. The time for payment is extended during the period in which a person who is subject to an order seeks review under Section 13320 or 13330. Copies of these orders shall be served by certified mail or in accordance with Article 3 (commencing with Section 415.10) of, and Article 4 (commencing with Section 416.10) of, Chapter 4 of Title 5 of Part 2 of the Code of Civil Procedure upon the party served with the complaint and shall be provided to other persons who appeared at the hearing and requested a copy.

(e) Information relating to hearing waivers and the imposition of administrative civil liability, as proposed to be imposed and as finally imposed, under this section shall be made available to the public by means of the Internet.

(Amended by Stats. 2006, Ch. 293, Sec. 4. Effective January 1, 2007.)



13326

No person shall be subject to both civil liability imposed under this article and civil liability imposed by the superior court under Articles 5 (commencing with Section 13350) and 6 (commencing with Section 13360) for the same act or failure to act.

(Added by Stats. 1984, Ch. 1541, Sec. 4.)



13327

In determining the amount of civil liability, the regional board, and the state board upon review of any order pursuant to Section 13320, shall take into consideration the nature, circumstance, extent, and gravity of the violation or violations, whether the discharge is susceptible to cleanup or abatement, the degree of toxicity of the discharge, and, with respect to the violator, the ability to pay, the effect on ability to continue in business, any voluntary cleanup efforts undertaken, any prior history of violations, the degree of culpability, economic benefit or savings, if any, resulting from the violation, and other matters as justice may require.

(Amended by Stats. 2001, Ch. 869, Sec. 4.5. Effective January 1, 2002.)



13328

After the time for judicial review under Section 13330 has expired, the state board may apply to the clerk of the appropriate court in the county in which the civil liability or penalty was imposed, for a judgment to collect the civil liability or penalty. The application, which shall include a certified copy of the state board or regional board action, constitutes a sufficient showing to warrant issuance of the judgment. The court clerk shall enter the judgment immediately in conformity with the application. The judgment so entered has the same force and effect as, and is subject to all the provisions of law relating to, a judgment in a civil action, and may be enforced in the same manner as any other judgment of the court in which it is entered.

(Amended by Stats. 2002, Ch. 420, Sec. 8. Effective January 1, 2003.)






ARTICLE 3. Judicial Review and Enforcement

13330

(a) Not later than 30 days from the date of service of a copy of a decision or order issued by the state board under this division, other than a decision or order issued pursuant to Article 7 (commencing with Section 13550) of Chapter 7, any aggrieved party may file with the superior court a petition for writ of mandate for review thereof. An aggrieved party must file a petition for reconsideration with the state board to exhaust that party s administrative remedies only if the initial decision or order is issued under authority delegated to an officer or employee of the state board and the state board by regulation has authorized a petition for reconsideration.

(b) A party aggrieved by a final decision or order of a regional board subject to review under Section 13320 may obtain review of the decision or order of the regional board in the superior court by filing in the court a petition for writ of mandate not later than 30 days from the date on which the state board denies review.

(c) The time for filing an action or proceeding subject to Section 21167 of the Public Resources Code for a person who seeks review of the regional board s decision or order under Section 13320, or who seeks reconsideration under a state board regulation authorizing a petition for reconsideration, shall commence upon the state board s completion of that review or reconsideration.

(d) If no aggrieved party petitions for writ of mandate within the time provided by this section, a decision or order of the state board or a regional board shall not be subject to review by any court.

(e) Except as otherwise provided herein, Section 1094.5 of the Code of Civil Procedure shall govern proceedings for which petitions are filed pursuant to this section. For the purposes of subdivision (c) of Section 1094.5 of the Code of Civil Procedure, the court shall exercise its independent judgment on the evidence in any case involving the judicial review of a decision or order of the state board issued under Section 13320, or a decision or order of a regional board for which the state board denies review under Section 13320, other than a decision or order issued under Section 13323.

(f) A party aggrieved by a decision or order issued by the state board under Article 7 (commencing with Section 13550) of Chapter 7 may petition for reconsideration or judicial review in accordance with Chapter 4 (commencing with Section 1120) of Part 1 of Division 2.

(g) For purposes of this section, a decision or order includes a final action in an adjudicative proceeding and an action subject to Section 11352 of the Government Code, but does not include an action subject to Section 11353 of the Government Code or the adoption, amendment, or repeal of a regulation under Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2010, Ch. 288, Sec. 31. Effective January 1, 2011.)



13331

(a) Upon the failure of any person or persons to comply with any cease and desist order issued by a regional board or the state board, the Attorney General, upon request of the board, shall petition the superior court for the issuance of a preliminary or permanent injunction, or both, as may be appropriate, restraining such person or persons from continuing the discharge in violation of the cease and desist order.

(b) The court shall issue an order directing defendants to appear before the court at a time and place certain and show cause why the injunction should not be issued. The court may grant such prohibitory or mandatory relief as may be warranted.

(Amended by Stats. 1996, Ch. 659, Sec. 25. Effective January 1, 1997.)



13331.2

The provisions of Assembly Bill 3036 of the 1995 96 Regular Session, which, among other things, amended provisions of this chapter, do not apply to any proceeding for the judicial review of a decision or order of the state board that is pending on December 31, 1996, and the applicable law in effect on that date shall continue to apply to that proceeding.

(Added by Stats. 1996, Ch. 659, Sec. 26. Effective January 1, 1997.)






ARTICLE 4. Summary Judicial Abatement

13340

Whenever a regional board finds that a discharge of waste within its region is taking place or threatening to take place which does or will cause a condition of pollution or nuisance, constituting an emergency requiring immediate action to protect the public health, welfare, or safety, the Attorney General, upon request of the board, shall petition the superior court to enjoin such discharge. The court shall have jurisdiction to grant such prohibitory or mandatory injunctive relief as may be warranted by way of temporary restraining order, preliminary injunction, and permanent injunction.

(Added by Stats. 1969, Ch. 482.)






ARTICLE 5. Civil Monetary Remedies

13350

(a) A person who (1) violates a cease and desist order or cleanup and abatement order hereafter issued, reissued, or amended by a regional board or the state board, or (2) in violation of a waste discharge requirement, waiver condition, certification, or other order or prohibition issued, reissued, or amended by a regional board or the state board, discharges waste, or causes or permits waste to be deposited where it is discharged, into the waters of the state, or (3) causes or permits any oil or any residuary product of petroleum to be deposited in or on any of the waters of the state, except in accordance with waste discharge requirements or other actions or provisions of this division, shall be liable civilly, and remedies may be proposed, in accordance with subdivision (d) or (e).

(b) (1) A person who, without regard to intent or negligence, causes or permits a hazardous substance to be discharged in or on any of the waters of the state, except in accordance with waste discharge requirements or other provisions of this division, shall be strictly liable civilly in accordance with subdivision (d) or (e).

(2) For purposes of this subdivision, the term discharge includes only those discharges for which Section 13260 directs that a report of waste discharge shall be filed with the regional board.

(3) For purposes of this subdivision, the term discharge does not include an emission excluded from the applicability of Section 311 of the Clean Water Act (33 U.S.C. Sec. 1321) pursuant to Environmental Protection Agency regulations interpreting Section 311(a)(2) of the Clean Water Act (33 U.S.C. Sec. 1321(a)(2)).

(c) A person shall not be liable under subdivision (b) if the discharge is caused solely by any one or combination of the following:

(1) An act of war.

(2) An unanticipated grave natural disaster or other natural phenomenon of an exceptional, inevitable, and irresistible character, the effects of which could not have been prevented or avoided by the exercise of due care or foresight.

(3) Negligence on the part of the state, the United States, or any department or agency thereof. However, this paragraph shall not be interpreted to provide the state, the United States, or any department or agency thereof a defense to liability for any discharge caused by its own negligence.

(4) An intentional act of a third party, the effects of which could not have been prevented or avoided by the exercise of due care or foresight.

(5) Any other circumstance or event that causes the discharge despite the exercise of every reasonable precaution to prevent or mitigate the discharge.

(d) The court may impose civil liability either on a daily basis or on a per gallon basis, but not on both.

(1) The civil liability on a daily basis shall not exceed fifteen thousand dollars ($15,000) for each day the violation occurs.

(2) The civil liability on a per gallon basis shall not exceed twenty dollars ($20) for each gallon of waste discharged.

(e) The state board or a regional board may impose civil liability administratively pursuant to Article 2.5 (commencing with Section 13323) of Chapter 5 either on a daily basis or on a per gallon basis, but not on both.

(1) The civil liability on a daily basis shall not exceed five thousand dollars ($5,000) for each day the violation occurs.

(A) When there is a discharge, and a cleanup and abatement order is issued, except as provided in subdivision (f), the civil liability shall not be less than five hundred dollars ($500) for each day in which the discharge occurs and for each day the cleanup and abatement order is violated.

(B) When there is no discharge, but an order issued by the regional board is violated, except as provided in subdivision (f), the civil liability shall not be less than one hundred dollars ($100) for each day in which the violation occurs.

(2) The civil liability on a per gallon basis shall not exceed ten dollars ($10) for each gallon of waste discharged.

(f) A regional board shall not administratively impose civil liability in accordance with paragraph (1) of subdivision (e) in an amount less than the minimum amount specified, unless the regional board makes express findings setting forth the reasons for its action based upon the specific factors required to be considered pursuant to Section 13327.

(g) The Attorney General, upon request of a regional board or the state board, shall petition the superior court to impose, assess, and recover the sums. Except in the case of a violation of a cease and desist order, a regional board or the state board shall make the request only after a hearing, with due notice of the hearing given to all affected persons. In determining the amount to be imposed, assessed, or recovered, the court shall be subject to Section 13351.

(h) Article 3 (commencing with Section 13330) and Article 6 (commencing with Section 13360) apply to proceedings to impose, assess, and recover an amount pursuant to this article.

(i) A person who incurs any liability established under this section shall be entitled to contribution for that liability from a third party, in an action in the superior court and upon proof that the discharge was caused in whole or in part by an act or omission of the third party, to the extent that the discharge is caused by the act or omission of the third party, in accordance with the principles of comparative fault.

(j) Remedies under this section are in addition to, and do not supersede or limit, any and all other remedies, civil or criminal, except that no liability shall be recoverable under subdivision (b) for any discharge for which liability is recovered under Section 13385.

(k) Notwithstanding any other law, all funds generated by the imposition of liabilities pursuant to this section shall be deposited into the Waste Discharge Permit Fund. These moneys shall be separately accounted for, and shall be available for expenditure, upon appropriation by the Legislature, for the following purposes:

(1) To the state board to assist regional boards, and other public agencies with authority to clean up waste or abate the effects of the waste, in cleaning up or abating the effects of the waste on waters of the state, or for the purposes authorized in Section 13443, or to assist in implementing Chapter 7.3 (commencing with Section 13560).

(2) Up to five hundred thousand dollars ($500,000) per fiscal year, to assist the Department of Fish and Wildlife to address the impacts of marijuana cultivation on the natural resources of the state.

(l) This section shall remain in effect only until July 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before July 1, 2017, deletes or extends that date.

(Amended by Stats. 2014, Ch. 35, Sec. 185. Effective June 20, 2014. Repealed as of January 1, 2017, by its own provisions. See later operative version added by Stats. 2014, Ch. 35.)



13350

(a) A person who (1) violates a cease and desist order or cleanup and abatement order hereafter issued, reissued, or amended by a regional board or the state board, or (2) in violation of a waste discharge requirement, waiver condition, certification, or other order or prohibition issued, reissued, or amended by a regional board or the state board, discharges waste, or causes or permits waste to be deposited where it is discharged, into the waters of the state, or (3) causes or permits any oil or any residuary product of petroleum to be deposited in or on any of the waters of the state, except in accordance with waste discharge requirements or other actions or provisions of this division, shall be liable civilly, and remedies may be proposed, in accordance with subdivision (d) or (e).

(b) (1) A person who, without regard to intent or negligence, causes or permits a hazardous substance to be discharged in or on any of the waters of the state, except in accordance with waste discharge requirements or other provisions of this division, shall be strictly liable civilly in accordance with subdivision (d) or (e).

(2) For purposes of this subdivision, the term discharge includes only those discharges for which Section 13260 directs that a report of waste discharge shall be filed with the regional board.

(3) For purposes of this subdivision, the term discharge does not include an emission excluded from the applicability of Section 311 of the Clean Water Act (33 U.S.C. Sec. 1321) pursuant to Environmental Protection Agency regulations interpreting Section 311(a)(2) of the Clean Water Act (33 U.S.C. Sec. 1321(a)(2)).

(c) A person shall not be liable under subdivision (b) if the discharge is caused solely by any one or combination of the following:

(1) An act of war.

(2) An unanticipated grave natural disaster or other natural phenomenon of an exceptional, inevitable, and irresistible character, the effects of which could not have been prevented or avoided by the exercise of due care or foresight.

(3) Negligence on the part of the state, the United States, or any department or agency thereof. However, this paragraph shall not be interpreted to provide the state, the United States, or any department or agency thereof a defense to liability for any discharge caused by its own negligence.

(4) An intentional act of a third party, the effects of which could not have been prevented or avoided by the exercise of due care or foresight.

(5) Any other circumstance or event that causes the discharge despite the exercise of every reasonable precaution to prevent or mitigate the discharge.

(d) The court may impose civil liability either on a daily basis or on a per gallon basis, but not on both.

(1) The civil liability on a daily basis shall not exceed fifteen thousand dollars ($15,000) for each day the violation occurs.

(2) The civil liability on a per gallon basis shall not exceed twenty dollars ($20) for each gallon of waste discharged.

(e) The state board or a regional board may impose civil liability administratively pursuant to Article 2.5 (commencing with Section 13323) of Chapter 5 either on a daily basis or on a per gallon basis, but not on both.

(1) The civil liability on a daily basis shall not exceed five thousand dollars ($5,000) for each day the violation occurs.

(A) When there is a discharge, and a cleanup and abatement order is issued, except as provided in subdivision (f), the civil liability shall not be less than five hundred dollars ($500) for each day in which the discharge occurs and for each day the cleanup and abatement order is violated.

(B) When there is no discharge, but an order issued by the regional board is violated, except as provided in subdivision (f), the civil liability shall not be less than one hundred dollars ($100) for each day in which the violation occurs.

(2) The civil liability on a per gallon basis shall not exceed ten dollars ($10) for each gallon of waste discharged.

(f) A regional board shall not administratively impose civil liability in accordance with paragraph (1) of subdivision (e) in an amount less than the minimum amount specified, unless the regional board makes express findings setting forth the reasons for its action based upon the specific factors required to be considered pursuant to Section 13327.

(g) The Attorney General, upon request of a regional board or the state board, shall petition the superior court to impose, assess, and recover the sums. Except in the case of a violation of a cease and desist order, a regional board or the state board shall make the request only after a hearing, with due notice of the hearing given to all affected persons. In determining the amount to be imposed, assessed, or recovered, the court shall be subject to Section 13351.

(h) Article 3 (commencing with Section 13330) and Article 6 (commencing with Section 13360) apply to proceedings to impose, assess, and recover an amount pursuant to this article.

(i) A person who incurs any liability established under this section shall be entitled to contribution for that liability from a third party, in an action in the superior court and upon proof that the discharge was caused in whole or in part by an act or omission of the third party, to the extent that the discharge is caused by the act or omission of the third party, in accordance with the principles of comparative fault.

(j) Remedies under this section are in addition to, and do not supersede or limit, any and all other remedies, civil or criminal, except that no liability shall be recoverable under subdivision (b) for any discharge for which liability is recovered under Section 13385.

(k) Notwithstanding any other law, all funds generated by the imposition of liabilities pursuant to this section shall be deposited into the Waste Discharge Permit Fund. These moneys shall be separately accounted for, and shall be expended by the state board, upon appropriation by the Legislature, to assist regional boards, and other public agencies with authority to clean up waste or abate the effects of the waste, in cleaning up or abating the effects of the waste on waters of the state, or for the purposes authorized in Section 13443, or to assist in implementing Chapter 7.3 (commencing with Section 13560).

(l) This section shall become operative on July 1, 2017.

(Repealed (in Sec. 185) and added by Stats. 2014, Ch. 35, Sec. 186. Effective June 20, 2014. Section operative January 1, 2017, by its own provisions.)



13351

In determining the amount of civil liability to be imposed pursuant to this chapter, the superior court shall take into consideration the nature, circumstance, extent, and gravity of the violation or violations, whether the discharge is susceptible to cleanup or abatement, the degree of toxicity of the discharge, and, with respect to the violator, the ability to pay, the effect on ability to continue in business, any voluntary cleanup efforts undertaken, any prior history of violations, the degree of culpability, economic benefit or savings, if any, resulting from the violation, and such other matters as justice may require.

(Amended by Stats. 2001, Ch. 869, Sec. 6. Effective January 1, 2002.)






ARTICLE 6. General Provisions Relating to Enforcement and Review

13360

(a) No waste discharge requirement or other order of a regional board or the state board or decree of a court issued under this division shall specify the design, location, type of construction, or particular manner in which compliance may be had with that requirement, order, or decree, and the person so ordered shall be permitted to comply with the order in any lawful manner. However, the restrictions of this section shall not apply to waste discharge requirements or orders or decrees with respect to any of the following:

(1) Discharge of solid waste to disposal sites other than evaporation ponds from which there is no drainage or seepage which requires the installation of riprap, the construction of walls and dikes, the installation of surface and underground drainage facilities to prevent runoff from entering the disposal area or leakage to underground or surface waters, or other reasonable requirements to achieve the above or similar purposes.

(2) Discharges of waste or fluid to an injection well, except any well which is regulated by the Division of Oil and Gas in the Department of Conservation pursuant to Division 3 (commencing with Section 3000) of the Public Resources Code and Subpart F of Part 147 of Title 40 of the Code of Federal Regulations and is in compliance with that division and Subpart A (commencing with Section 146.1) of Subchapter D of Chapter 1 of Title 40 of the Code of Federal Regulations.

(b) If the court, in an action for an injunction brought under this division, finds that the enforcement of an injunction restraining the discharger from discharging waste would be impracticable, the court may issue any order reasonable under the circumstances requiring specific measures to be undertaken by the discharger to comply with the discharge requirements, order, or decree.

(Amended by Stats. 1986, Ch. 1013, Sec. 9. Effective September 23, 1986.)



13361

(a) Every civil action brought under the provisions of this division at the request of a regional board or the state board shall be brought by the Attorney General in the name of the people of the State of California and any such actions relating to the same discharge may be joined or consolidated.

(b) Any civil action brought pursuant to this division shall be brought in a county in which the discharge is made, or proposed to be made. However, any action by or against a city, city and county, county, or other public agency shall, upon motion of either party, be transferred to a county or city and county not a party to the action or to a county or city and county other than that in which the city or public agency is located.

(c) In any civil action brought pursuant to this division in which a temporary restraining order, preliminary injunction, or permanent injunction is sought, it shall not be necessary to allege or prove at any stage of the proceeding that irreparable damage will occur should the temporary restraining order, preliminary injunction, or permanent injunction not be issued, or that the remedy at law is inadequate, and the temporary restraining order, preliminary injunction, or permanent injunction shall issue without such allegations and without such proof.

(Amended by Stats. 1970, Ch. 918.)



13362

A publicly owned treatment works (POTW) with an approved pretreatment program may conduct inspections in accordance with the provisions of Sections 403.8(f)(1)(v) and 403.8(f)(2)(v) of Title 40 of the Code of Federal Regulations and assess and collect civil penalties and civil administrative penalties in accordance with Sections 54740, 54740.5, and 54740.6 of the Government Code, with regard to all dischargers of industrial waste to the POTW.

(Added by Stats. 1999, Ch. 92, Sec. 5. Effective January 1, 2000. See the prevailing Section 13362 added by Stats. 1999, Ch. 92, with the same substantive provisions.)



13362

(a) A publicly owned treatment works (POTW) with an approved pretreatment program may conduct inspections in accordance with the provisions of Sections 403.8(f)(1)(v) and 403.8(f)(2)(v) of Title 40 of the Code of Federal Regulations and assess and collect civil penalties and civil administrative penalties in accordance with Sections 54740, 54740.5, and 54740.6 of the Government Code, with regard to all dischargers of industrial waste to the POTW.

(b) This section prevails over Section 13362, as added to the Water Code by Assembly Bill 1104 of the 1999 2000 Regular Session.

(Added by Stats. 1999, Ch. 93, Sec. 5. Effective January 1, 2000.)






ARTICLE 7. Hazardous Substance Removal and Remedial Action Charges

13365

(a) (1) For purposes of this article, unless the context otherwise requires, agency means the state board or a regional board.

(2) The terms used in this article shall have the same meaning as the definitions specified in the statutory authority under which the agency takes any action subject to this article, except that, notwithstanding Section 25317 of the Health and Safety Code, for purposes of this article, hazardous substance includes a hazardous substance specified in subdivision (h) of Section 25281 of the Health and Safety Code.

(b) On or before July 1, 1997, the agency shall adopt a billing system for the agency s cost recovery of investigation, analysis, planning, implementation, oversight, or other activity related to the removal or remedial or corrective action of a release of a hazardous substance that includes both of the following:

(1) Billing rates and overhead rates by employee job classification.

(2) Standardized description of work tasks.

(c) Notwithstanding any other provision of law, after July 1, 1997, any charge imposed upon a responsible party by the agency, to compensate the agency for some, or all, of its costs incurred in connection with the agency s investigation, analysis, planning, implementation, oversight, or other activity related to a removal or remedial action or a corrective action to a release of a hazardous substance, shall not be assessed or collected unless all of the following requirements are met:

(1) Except as provided in subdivision (f), prior to commencing the work or service for which the charge is assessed, and at least annually thereafter if the work or service is continuing, the agency shall provide all of the following information to the responsible party:

(A) A detailed estimate of the work to be performed or services to be provided, including a statement of the expected outcome of that work, based upon data available to the agency at the time.

(B) The billing rates for all individuals and classes of employees expected to engage in the work or service.

(C) An estimate of all expected charges to be billed to the responsible party by the agency, including, but not limited to, any overhead assessments that the agency may be authorized to levy.

(2) (A) Invoices shall be issued not less than semiannually with appropriate incentives for prompt payment.

(B) Invoices shall be mailed to the correct person or persons for the responsible party or parties.

(C) Invoices shall provide a daily detail of work performed and time spent by each employee and contractor employee using the billing and overhead rates and the standardized description of work tasks adopted pursuant to subdivision (b).

(D) Invoices shall include the source and amount of all other charges.

(E) Invoices shall be supplemented with statements of any changes in rates and a justification for any changes.

(F) Invoices shall be reviewed for accuracy and appropriateness.

(3) Upon request and within a reasonable time, not to exceed 30 working days from the date of receipt of a request, the agency shall provide the responsible party with copies of time records and other materials supporting the invoice described in paragraph (2). No fees or charges may be assessed for the preparation and delivery of those copies pursuant to this section.

(4) The agency shall identify a party who is responsible for resolving disputes regarding the charges subject to this section and who is not responsible for, or performing, the work or service for which the charges are assessed.

(d) The agency may adjust the scope of the work or service, type of studies, or other tasks to be performed, based upon analyses necessary to accommodate new information regarding the extent of contamination of the site, and only after providing written notice of the change to the responsible party containing the information specified in paragraph (1) of subdivision (c).

(e) The agency may increase billing rates not more than once each calendar year, to the extent authorized by law. Any increase in billing rates or other charges, including, but not limited to, overhead charges, shall operate prospectively only, and shall take effect not sooner than 10 days from the date that written notice has been provided to the responsible party.

(f) (1) Paragraph (1) of subdivision (c) shall not apply when a situation exists that requires prompt action to protect human health or safety or the environment.

(2) Paragraph (1) of subdivision (c) does not apply with respect to those responsible parties who are not identified until after the beginning of a removal or remedial action or corrective action to a release of a hazardous substance.

(Amended by Stats. 2002, Ch. 999, Sec. 65. Effective January 1, 2003.)









CHAPTER 5.2. Preproduction Plastic Debris Program

13367

(a) For purposes of this chapter, preproduction plastic includes plastic resin pellets and powdered coloring for plastics.

(b) (1) The state board and the regional boards shall implement a program to control discharges of preproduction plastic from point and nonpoint sources. The state board shall determine the appropriate regulatory methods to address the discharges from these point and nonpoint sources.

(2) The state board, when developing this program, shall consult with any regional board with plastic manufacturing, handling, and transportation facilities located within the regional board s jurisdiction that has already voluntarily implemented a program to control discharges of preproduction plastic.

(c) The program control measures shall, at a minimum, include waste discharge, monitoring, and reporting requirements that target plastic manufacturing, handling, and transportation facilities.

(d) The program shall, at a minimum, require plastic manufacturing, handling, and transportation facilities to implement best management practices to control discharges of preproduction plastics. A facility that handles preproduction plastic shall comply with either subdivision (e) or the criteria established pursuant to subdivision (f).

(e) At a minimum, the state board shall require the following best management practices in all permits issued under the national pollutant discharge elimination system (NPDES) program that regulate plastic manufacturing, handling, or transportation facilities:

(1) Appropriate containment systems shall be installed at all onsite storm drain discharge locations that are down-gradient of areas where preproduction plastic is present or transferred. A facility shall install a containment system that is defined as a device or series of devices that traps all particles retained by a one millimeter mesh screen and has a design treatment capacity of not less than the peak flowrate resulting from a one-year, one-hour storm in each of the down-gradient drainage areas. When the installation of a containment system is not appropriate because one or more of a facility s down-gradient drainage areas is not discharged through a stormwater conveyance system, or when the regional board determines that a one millimeter or similar mesh screen is not appropriate at one or more down-gradient discharge locations, the regulated facility shall identify and propose for approval by the regional board technically feasible alternative storm drain control measures that are designed to achieve the same performance as a one millimeter mesh screen.

(2) At all points of preproduction plastic transfer, measures shall be taken to prevent discharge, including, but not limited to, sealed containers durable enough so as not to rupture under typical loading and unloading activities.

(3) At all points of preproduction plastic storage, preproduction plastic shall be stored in sealed containers that are durable enough so as not to rupture under typical loading and unloading activities.

(4) At all points of storage and transfer of preproduction plastic, capture devices shall be in place under all transfer valves and devices used in loading, unloading, or other transfer of preproduction plastic.

(5) A facility shall make available to its employees a vacuum or vacuum type system, for quick cleanup of fugitive preproduction plastic.

(f) The state board shall include criteria for submitting a no exposure certification pursuant to Section 122.26(g) of Title 40 of the Code of Federal Regulations in all NPDES permits regulating plastic manufacturing, handling, or transportation facilities. Facilities that satisfy the no exposure certification criteria are conditionally exempt from the permitting requirements pursuant to Section 122.26 of Title 40 of the Code of Federal Regulations. The no exposure certification shall be required every five years or more frequently as determined by the state board or a regional board.

(g) The state board and the regional boards shall implement this chapter by January 1, 2009.

(h) Nothing in this chapter limits the authority of the state board or the regional boards to establish requirements in addition to the best management practices for the elimination of discharges of preproduction plastic.

(Added by Stats. 2007, Ch. 735, Sec. 2. Effective January 1, 2008.)






CHAPTER 5.4. Nonpoint Source Pollution Control Program

13369

(a) The state board, in consultation with the regional boards, the California Coastal Commission, and other appropriate state agencies and advisory groups, as necessary, shall prepare a detailed program for the purpose of implementing the state s nonpoint source management plan. The board shall address all applicable provisions of the Clean Water Act, including Section 319 (33 U.S.C. Sec. 1329), as well as Section 6217 of the federal Coastal Zone Act Reauthorization Amendments of 1990 (16 U.S.C. Sec. 1455b), and this division in the preparation of this detailed implementation program.

(b) (1) The program shall include all of the following components:

(A) Nonregulatory implementation of best management practices.

(B) Regulatory-based incentives for best management practices.

(C) The adoption and enforcement of waste discharge requirements that will require the implementation of best management practices.

(2) In connection with its duties under this subdivision to prepare and implement the state s nonpoint source management plan, the state board shall develop, on or before February 1, 2001, guidance to be used by the state board and the regional boards for the purpose of describing the process by which the state board and the regional boards will enforce the state s nonpoint source management plan, pursuant to this division.

(Amended by Stats. 2012, Ch. 728, Sec. 182. Effective January 1, 2013.)






CHAPTER 5.5. Compliance With the Provisions of the Federal Water Pollution Control Act as Amended in 1972

13370

The Legislature finds and declares as follows:

(a) The Federal Water Pollution Control Act (33 U.S.C. Sec. 1251 et seq.), as amended, provides for permit systems to regulate the discharge of pollutants and dredged or fill material to the navigable waters of the United States and to regulate the use and disposal of sewage sludge.

(b) The Federal Water Pollution Control Act, as amended, provides that permits may be issued by states which are authorized to implement the provisions of that act.

(c) It is in the interest of the people of the state, in order to avoid direct regulation by the federal government of persons already subject to regulation under state law pursuant to this division, to enact this chapter in order to authorize the state to implement the provisions of the Federal Water Pollution Control Act and acts amendatory thereof or supplementary thereto, and federal regulations and guidelines issued pursuant thereto, provided, that the state board shall request federal funding under the Federal Water Pollution Control Act for the purpose of carrying out its responsibilities under this program.

(Amended by Stats. 1987, Ch. 1189, Sec. 1.)



13370.5

(a) The Legislature finds and declares that, since the Federal Water Pollution Control Act (33 U.S.C. Sec. 1251 et seq.), as amended, and applicable federal regulations (40 C.F.R. 403 et seq.) provide for a pretreatment program to regulate the discharge of pollutants into publicly owned treatment works and provide that states with approved national pollutant discharge elimination system (NPDES) permit programs shall apply for approval of a state pretreatment program, it is in the interest of the people of the state to enact this section in order to avoid direct regulation by the federal government of publicly owned treatment works already subject to regulation under state law pursuant to this division.

(b) The state board shall develop a state pretreatment program and shall, not later than September 1, 1985, apply to the Environmental Protection Agency for approval of the pretreatment program in accordance with federal requirements.

(Added by Stats. 1984, Ch. 1542, Sec. 1.)



13372

(a) This chapter shall be construed to ensure consistency with the requirements for state programs implementing the Federal Water Pollution Control Act and acts amendatory thereof or supplementary thereto. To the extent other provisions of this division are consistent with the provisions of this chapter and with the requirements for state programs implementing the Federal Water Pollution Control Act and acts amendatory thereof or supplementary thereto, those provisions apply to actions and procedures provided for in this chapter. The provisions of this chapter shall prevail over other provisions of this division to the extent of any inconsistency. The provisions of this chapter apply only to actions required under the Federal Water Pollution Control Act and acts amendatory thereof or supplementary thereto.

(b) The provisions of Section 13376 requiring the filing of a report for the discharge of dredged or fill material and the provisions of this chapter relating to the issuance of dredged or fill material permits by the state board or a regional board shall be applicable only to discharges for which the state has an approved permit program, in accordance with the provisions of the Federal Water Pollution Control Act, as amended, for the discharge of dredged or fill material.

(Amended by Stats. 2003, Ch. 683, Sec. 5. Effective January 1, 2004.)



13373

The terms navigable waters, administrator, pollutants, biological monitoring, discharge and point sources as used in this chapter shall have the same meaning as in the Federal Water Pollution Control Act and acts amendatory thereof or supplementary thereto.

(Amended by Stats. 1987, Ch. 1189, Sec. 4.)



13374

The term waste discharge requirements as referred to in this division is the equivalent of the term permits as used in the Federal Water Pollution Control Act, as amended.

(Added by Stats. 1972, Ch. 1256.)



13375

The discharge of any radiological, chemical, or biological warfare agent into the waters of the state is hereby prohibited.

(Added by Stats. 1972, Ch. 1256.)



13376

A person who discharges pollutants or proposes to discharge pollutants to the navigable waters of the United States within the jurisdiction of this state or a person who discharges dredged or fill material or proposes to discharge dredged or fill material into the navigable waters of the United States within the jurisdiction of this state shall file a report of the discharge in compliance with the procedures set forth in Section 13260. Unless required by the state board or a regional board, a report need not be filed under this section for discharges that are not subject to the permit application requirements of the Federal Water Pollution Control Act, as amended. A person who proposes to discharge pollutants or dredged or fill material or to operate a publicly owned treatment works or other treatment works treating domestic sewage shall file a report at least 180 days in advance of the date on which it is desired to commence the discharge of pollutants or dredged or fill material or the operation of the treatment works. A person who owns or operates a publicly owned treatment works or other treatment works treating domestic sewage, which treatment works commenced operation before January 1, 1988, and does not discharge to navigable waters of the United States, shall file a report within 45 days of a written request by a regional board or the state board, or within 45 days after the state has an approved permit program for the use and disposal of sewage sludge, whichever occurs earlier. The discharge of pollutants or dredged or fill material or the operation of a publicly owned treatment works or other treatment works treating domestic sewage by any person, except as authorized by waste discharge requirements or dredged or fill material permits, is prohibited. This prohibition does not apply to discharges or operations if a state or federal permit is not required under the Federal Water Pollution Control Act, as amended.

(Amended by Stats. 2010, Ch. 288, Sec. 32. Effective January 1, 2011.)



13377

Notwithstanding any other provision of this division, the state board or the regional boards shall, as required or authorized by the Federal Water Pollution Control Act, as amended, issue waste discharge requirements and dredged or fill material permits which apply and ensure compliance with all applicable provisions of the act and acts amendatory thereof or supplementary, thereto, together with any more stringent effluent standards or limitations necessary to implement water quality control plans, or for the protection of beneficial uses, or to prevent nuisance.

(Amended by Stats. 1978, Ch. 746.)



13378

Waste discharge requirements and dredged or fill material permits shall be adopted only after notice and any necessary hearing. Such requirements or permits shall be adopted for a fixed term not to exceed five years for any proposed discharge, existing discharge, or any material change therein.

(Amended by Stats. 1978, Ch. 746.)



13380

Any waste discharge requirements or dredged or fill material permits adopted under this chapter shall be reviewed at least every five years and, if appropriate, revised.

(Amended by Stats. 1978, Ch. 746.)



13381

Waste discharge requirements or dredged or fill material permits may be terminated or modified for cause, including, but not limited to, all of the following:

(a) Violation of any condition contained in the requirements or permits.

(b) Obtaining the requirements by misrepresentation, or failure to disclose fully all relevant facts.

(c) A change in any condition that requires either a temporary or permanent reduction or elimination of the permitted discharge.

(Amended by Stats. 1978, Ch. 746.)



13382

Waste discharge requirements shall be adopted to control the disposal of pollutants into wells or in areas where pollutants may enter into a well from the surrounding groundwater.

(Amended by Stats. 1984, Ch. 1461, Sec. 1.)



13382.5

Waste discharge requirements shall be adopted to permit the discharge of a specific pollutant or pollutants in a controlled manner from a point source to a defined managed aquaculture project if such discharge meets all applicable requirements of the Federal Water Pollution Control Act and acts amendatory thereof and supplementary thereto, together with any more stringent effluent standards or limitations necessary to implement water quality control plans.

(Added by Stats. 1978, Ch. 618.)



13383

(a) The state board or a regional board may establish monitoring, inspection, entry, reporting, and recordkeeping requirements, as authorized by Section 13160, 13376, or 13377 or by subdivisions (b) and (c) of this section, for any person who discharges, or proposes to discharge, to navigable waters, any person who introduces pollutants into a publicly owned treatment works, any person who owns or operates, or proposes to own or operate, a publicly owned treatment works or other treatment works treating domestic sewage, or any person who uses or disposes, or proposes to use or dispose, of sewage sludge.

(b) The state board or the regional boards may require any person subject to this section to establish and maintain monitoring equipment or methods, including, where appropriate, biological monitoring methods, sample effluent as prescribed, and provide other information as may be reasonably required.

(c) The state board or a regional board may inspect the facilities of any person subject to this section pursuant to the procedure set forth in subdivision (c) of Section 13267.

(Amended by Stats. 2003, Ch. 683, Sec. 6. Effective January 1, 2004.)



13383.5

(a) As used in this section, regulated municipalities and industries means the municipalities and industries required to obtain a storm water permit under Section 402(p) of the Clean Water Act (33 U.S.C. Sec. 1342(p)) and implementing regulations.

(b) This section only applies to regulated municipalities that were subject to a storm water permit on or before December 31, 2001, and to regulated industries that are subject to the General Permit for Storm Water Discharges Associated with Industrial Activities Excluding Construction Activities.

(c) Before January 1, 2003, the state board shall develop minimum monitoring requirements for each regulated municipality and minimum standard monitoring requirements for regulated industries. This program shall include, but is not limited to, all of the following:

(1) Standardized methods for collection of storm water samples.

(2) Standardized methods for analysis of storm water samples.

(3) A requirement that every sample analysis under this program be completed by a state certified laboratory or by the regulated municipality or industry in the field in accordance with the quality assurance and quality control protocols established pursuant to this section.

(4) A standardized reporting format.

(5) Standard sampling and analysis programs for quality assurance and quality control.

(6) Minimum detection limits.

(7) Annual reporting requirements for regulated municipalities and industries.

(8) For the purposes of determining constituents to be sampled for, sampling intervals, and sampling frequencies, to be included in a municipal storm water permit monitoring program, the regional board shall consider the following information, as the regional board determines to be applicable:

(A) Discharge characterization monitoring data.

(B) Water quality data collected through the permit monitoring program.

(C) Applicable water quality data collected, analyzed, and reported by federal, state, and local agencies, and other public and private entities.

(D) Any applicable listing under Section 303(d) of the Clean Water Act (33 U.S.C. Sec. 1313).

(E) Applicable water quality objectives and criteria established in accordance with the regional board basin plans, statewide plans, and federal regulations.

(F) Reports and studies regarding source contribution of pollutants in runoff not based on direct water quality measurements.

(d) The requirements prescribed pursuant to this section shall be included in all storm water permits for regulated municipalities and industries that are reissued following development of the requirements described in subdivision (c). Those permits shall include these provisions on or before July 1, 2008. In a year in which the Legislature appropriates sufficient funds for that purpose, the state board shall make available to the public via the Internet a summary of the results obtained from storm water monitoring conducted in accordance with this section.

(Added by Stats. 2001, Ch. 492, Sec. 1. Effective January 1, 2002.)



13383.6

On and after January 1, 2007, if a regional board or the state board issues a municipal stormwater permit pursuant to Section 402(p) of the Clean Water Act (33 U.S.C. Sec. 1342(p)) that includes a requirement to provide elementary and secondary public schools with educational materials on stormwater pollution, the permittee may satisfy the requirement, upon approval by the regional board or state board, by contributing an equivalent amount of funds to the Environmental Education Account established pursuant to subdivision (a) of Section 71305 of the Public Resources Code.

(Added by Stats. 2005, Ch. 581, Sec. 7. Effective January 1, 2006.)



13383.7

(a) No later than July 1, 2009, and after holding public workshops and soliciting public comments, the state board shall develop a comprehensive guidance document for evaluating and measuring the effectiveness of municipal stormwater management programs undertaken, and permits issued, in accordance with Section 402(p) of the Clean Water Act (33 U.S.C. Sec. 1342(p)) and this division.

(b) For the purpose of implementing subdivision (a), the state board shall promote the use of quantifiable measures for evaluating the effectiveness of municipal stormwater management programs and provide for the evaluation of, at a minimum, all of the following:

(1) Compliance with stormwater permitting requirements, including all of the following:

(A) Inspection programs.

(B) Construction controls.

(C) Elimination of unlawful discharges.

(D) Public education programs.

(E) New development and redevelopment requirements.

(2) Reduction of pollutant loads from pollution sources.

(3) Reduction of pollutants or stream erosion due to stormwater discharge.

(4) Improvements in the quality of receiving water in accordance with water quality standards.

(c) The state board and the regional boards shall refer to the guidance document developed pursuant to subdivision (a) when establishing requirements in municipal stormwater programs and permits.

(Added by Stats. 2007, Ch. 610, Sec. 6. Effective January 1, 2008.)



13383.8

(a) The state board shall appoint a stormwater management task force comprised of public agencies, representatives of the regulated community, and nonprofit organizations with expertise in water quality and stormwater management. The task force shall provide advice to the state board on its stormwater management program that may include, but is not limited to, program priorities, funding criteria, project selection, and interagency coordination of state programs that address stormwater management.

(b) The state board shall submit a report, including, but not limited to, stormwater and other polluted runoff control information, to the Ocean Protection Council no later than January 1, 2009, on the way in which the state board is implementing the priority goals and objectives of the council s strategic plan.

(Added by Stats. 2007, Ch. 610, Sec. 7. Effective January 1, 2008.)



13384

The state board or the regional boards shall ensure that the public, and that any other state, the waters of which may be affected by any discharge of pollutants or dredged or fill material to navigable waters within this state, shall receive notice of each application for requirements or report of waste discharge or application for a dredged or fill material permit or report of dredged or fill material discharge and are provided an opportunity for public hearing before adoption of such requirements or permit.

(Amended by Stats. 1978, Ch. 746.)



13385

(a) A person who violates any of the following shall be liable civilly in accordance with this section:

(1) Section 13375 or 13376.

(2) A waste discharge requirement or dredged or fill material permit issued pursuant to this chapter or any water quality certification issued pursuant to Section 13160.

(3) A requirement established pursuant to Section 13383.

(4) An order or prohibition issued pursuant to Section 13243 or Article 1 (commencing with Section 13300) of Chapter 5, if the activity subject to the order or prohibition is subject to regulation under this chapter.

(5) A requirement of Section 301, 302, 306, 307, 308, 318, 401, or 405 of the federal Clean Water Act (33 U.S.C. Sec. 1311, 1312, 1316, 1317, 1318, 1341, or 1345), as amended.

(6) A requirement imposed in a pretreatment program approved pursuant to waste discharge requirements issued under Section 13377 or approved pursuant to a permit issued by the administrator.

(b) (1) Civil liability may be imposed by the superior court in an amount not to exceed the sum of both of the following:

(A) Twenty-five thousand dollars ($25,000) for each day in which the violation occurs.

(B) Where there is a discharge, any portion of which is not susceptible to cleanup or is not cleaned up, and the volume discharged but not cleaned up exceeds 1,000 gallons, an additional liability not to exceed twenty-five dollars ($25) multiplied by the number of gallons by which the volume discharged but not cleaned up exceeds 1,000 gallons.

(2) The Attorney General, upon request of a regional board or the state board, shall petition the superior court to impose the liability.

(c) Civil liability may be imposed administratively by the state board or a regional board pursuant to Article 2.5 (commencing with Section 13323) of Chapter 5 in an amount not to exceed the sum of both of the following:

(1) Ten thousand dollars ($10,000) for each day in which the violation occurs.

(2) Where there is a discharge, any portion of which is not susceptible to cleanup or is not cleaned up, and the volume discharged but not cleaned up exceeds 1,000 gallons, an additional liability not to exceed ten dollars ($10) multiplied by the number of gallons by which the volume discharged but not cleaned up exceeds 1,000 gallons.

(d) For purposes of subdivisions (b) and (c), discharge includes any discharge to navigable waters of the United States, any introduction of pollutants into a publicly owned treatment works, or any use or disposal of sewage sludge.

(e) In determining the amount of any liability imposed under this section, the regional board, the state board, or the superior court, as the case may be, shall take into account the nature, circumstances, extent, and gravity of the violation or violations, whether the discharge is susceptible to cleanup or abatement, the degree of toxicity of the discharge, and, with respect to the violator, the ability to pay, the effect on its ability to continue its business, any voluntary cleanup efforts undertaken, any prior history of violations, the degree of culpability, economic benefit or savings, if any, resulting from the violation, and other matters that justice may require. At a minimum, liability shall be assessed at a level that recovers the economic benefits, if any, derived from the acts that constitute the violation.

(f) (1) Except as provided in paragraph (2), for the purposes of this section, a single operational upset that leads to simultaneous violations of more than one pollutant parameter shall be treated as a single violation.

(2) (A) For the purposes of subdivisions (h) and (i), a single operational upset in a wastewater treatment unit that treats wastewater using a biological treatment process shall be treated as a single violation, even if the operational upset results in violations of more than one effluent limitation and the violations continue for a period of more than one day, if all of the following apply:

(i) The discharger demonstrates all of the following:

(I) The upset was not caused by wastewater treatment operator error and was not due to discharger negligence.

(II) But for the operational upset of the biological treatment process, the violations would not have occurred nor would they have continued for more than one day.

(III) The discharger carried out all reasonable and immediately feasible actions to reduce noncompliance with the applicable effluent limitations.

(ii) The discharger is implementing an approved pretreatment program, if so required by federal or state law.

(B) Subparagraph (A) only applies to violations that occur during a period for which the regional board has determined that violations are unavoidable, but in no case may that period exceed 30 days.

(g) Remedies under this section are in addition to, and do not supersede or limit, any other remedies, civil or criminal, except that no liability shall be recoverable under Section 13261, 13265, 13268, or 13350 for violations for which liability is recovered under this section.

(h) (1) Notwithstanding any other provision of this division, and except as provided in subdivisions (j), (k), and (l), a mandatory minimum penalty of three thousand dollars ($3,000) shall be assessed for each serious violation.

(2) For the purposes of this section, a serious violation means any waste discharge that violates the effluent limitations contained in the applicable waste discharge requirements for a Group II pollutant, as specified in Appendix A to Section 123.45 of Title 40 of the Code of Federal Regulations, by 20 percent or more or for a Group I pollutant, as specified in Appendix A to Section 123.45 of Title 40 of the Code of Federal Regulations, by 40 percent or more.

(i) (1) Notwithstanding any other provision of this division, and except as provided in subdivisions (j), (k), and (l), a mandatory minimum penalty of three thousand dollars ($3,000) shall be assessed for each violation whenever the person does any of the following four or more times in any period of six consecutive months, except that the requirement to assess the mandatory minimum penalty shall not be applicable to the first three violations:

(A) Violates a waste discharge requirement effluent limitation.

(B) Fails to file a report pursuant to Section 13260.

(C) Files an incomplete report pursuant to Section 13260.

(D) Violates a toxicity effluent limitation contained in the applicable waste discharge requirements where the waste discharge requirements do not contain pollutant-specific effluent limitations for toxic pollutants.

(2) For the purposes of this section, a period of six consecutive months means the period commencing on the date that one of the violations described in this subdivision occurs and ending 180 days after that date.

(j) Subdivisions (h) and (i) do not apply to any of the following:

(1) A violation caused by one or any combination of the following:

(A) An act of war.

(B) An unanticipated, grave natural disaster or other natural phenomenon of an exceptional, inevitable, and irresistible character, the effects of which could not have been prevented or avoided by the exercise of due care or foresight.

(C) An intentional act of a third party, the effects of which could not have been prevented or avoided by the exercise of due care or foresight.

(D) (i) The operation of a new or reconstructed wastewater treatment unit during a defined period of adjusting or testing, not to exceed 90 days for a wastewater treatment unit that relies on a biological treatment process and not to exceed 30 days for any other wastewater treatment unit, if all of the following requirements are met:

(I) The discharger has submitted to the regional board, at least 30 days in advance of the operation, an operations plan that describes the actions the discharger will take during the period of adjusting and testing, including steps to prevent violations and identifies the shortest reasonable time required for the period of adjusting and testing, not to exceed 90 days for a wastewater treatment unit that relies on a biological treatment process and not to exceed 30 days for any other wastewater treatment unit.

(II) The regional board has not objected in writing to the operations plan.

(III) The discharger demonstrates that the violations resulted from the operation of the new or reconstructed wastewater treatment unit and that the violations could not have reasonably been avoided.

(IV) The discharger demonstrates compliance with the operations plan.

(V) In the case of a reconstructed wastewater treatment unit, the unit relies on a biological treatment process that is required to be out of operation for at least 14 days in order to perform the reconstruction, or the unit is required to be out of operation for at least 14 days and, at the time of the reconstruction, the cost of reconstructing the unit exceeds 50 percent of the cost of replacing the wastewater treatment unit.

(ii) For the purposes of this section, wastewater treatment unit means a component of a wastewater treatment plant that performs a designated treatment function.

(2) (A) Except as provided in subparagraph (B), a violation of an effluent limitation where the waste discharge is in compliance with either a cease and desist order issued pursuant to Section 13301 or a time schedule order issued pursuant to Section 13300, if all of the following requirements are met:

(i) The cease and desist order or time schedule order is issued after January 1, 1995, but not later than July 1, 2000, specifies the actions that the discharger is required to take in order to correct the violations that would otherwise be subject to subdivisions (h) and (i), and the date by which compliance is required to be achieved and, if the final date by which compliance is required to be achieved is later than one year from the effective date of the cease and desist order or time schedule order, specifies the interim requirements by which progress towards compliance will be measured and the date by which the discharger will be in compliance with each interim requirement.

(ii) The discharger has prepared and is implementing in a timely and proper manner, or is required by the regional board to prepare and implement, a pollution prevention plan that meets the requirements of Section 13263.3.

(iii) The discharger demonstrates that it has carried out all reasonable and immediately feasible actions to reduce noncompliance with the waste discharge requirements applicable to the waste discharge and the executive officer of the regional board concurs with the demonstration.

(B) Subdivisions (h) and (i) shall become applicable to a waste discharge on the date the waste discharge requirements applicable to the waste discharge are revised and reissued pursuant to Section 13380, unless the regional board does all of the following on or before that date:

(i) Modifies the requirements of the cease and desist order or time schedule order as may be necessary to make it fully consistent with the reissued waste discharge requirements.

(ii) Establishes in the modified cease and desist order or time schedule order a date by which full compliance with the reissued waste discharge requirements shall be achieved. For the purposes of this subdivision, the regional board may not establish this date later than five years from the date the waste discharge requirements were required to be reviewed pursuant to Section 13380. If the reissued waste discharge requirements do not add new effluent limitations or do not include effluent limitations that are more stringent than those in the original waste discharge requirements, the date shall be the same as the final date for compliance in the original cease and desist order or time schedule order or five years from the date that the waste discharge requirements were required to be reviewed pursuant to Section 13380, whichever is earlier.

(iii) Determines that the pollution prevention plan required by clause (ii) of subparagraph (A) is in compliance with the requirements of Section 13263.3 and that the discharger is implementing the pollution prevention plan in a timely and proper manner.

(3) A violation of an effluent limitation where the waste discharge is in compliance with either a cease and desist order issued pursuant to Section 13301 or a time schedule order issued pursuant to Section 13300 or 13308, if all of the following requirements are met:

(A) The cease and desist order or time schedule order is issued on or after July 1, 2000, and specifies the actions that the discharger is required to take in order to correct the violations that would otherwise be subject to subdivisions (h) and (i).

(B) The regional board finds that, for one of the following reasons, the discharger is not able to consistently comply with one or more of the effluent limitations established in the waste discharge requirements applicable to the waste discharge:

(i) The effluent limitation is a new, more stringent, or modified regulatory requirement that has become applicable to the waste discharge after the effective date of the waste discharge requirements and after July 1, 2000, new or modified control measures are necessary in order to comply with the effluent limitation, and the new or modified control measures cannot be designed, installed, and put into operation within 30 calendar days.

(ii) New methods for detecting or measuring a pollutant in the waste discharge demonstrate that new or modified control measures are necessary in order to comply with the effluent limitation and the new or modified control measures cannot be designed, installed, and put into operation within 30 calendar days.

(iii) Unanticipated changes in the quality of the municipal or industrial water supply available to the discharger are the cause of unavoidable changes in the composition of the waste discharge, the changes in the composition of the waste discharge are the cause of the inability to comply with the effluent limitation, no alternative water supply is reasonably available to the discharger, and new or modified measures to control the composition of the waste discharge cannot be designed, installed, and put into operation within 30 calendar days.

(iv) The discharger is a publicly owned treatment works located in Orange County that is unable to meet effluent limitations for biological oxygen demand, suspended solids, or both, because the publicly owned treatment works meets all of the following criteria:

(I) Was previously operating under modified secondary treatment requirements pursuant to Section 301(h) of the Clean Water Act (33 U.S.C. Sec. 1311(h)).

(II) Did vote on July 17, 2002, not to apply for a renewal of the modified secondary treatment requirements.

(III) Is in the process of upgrading its treatment facilities to meet the secondary treatment standards required by Section 301(b)(1)(B) of the Clean Water Act (33 U.S.C. Sec. 1311(b)(1)(B)).

(C) (i) The regional board establishes a time schedule for bringing the waste discharge into compliance with the effluent limitation that is as short as possible, taking into account the technological, operational, and economic factors that affect the design, development, and implementation of the control measures that are necessary to comply with the effluent limitation. Except as provided in clause (ii), for the purposes of this subdivision, the time schedule shall not exceed five years in length.

(ii) (I) For purposes of the upgrade described in subclause (III) of clause (iv) of subparagraph (B), the time schedule shall not exceed 10 years in length.

(II) Following a public hearing, and upon a showing that the discharger is making diligent progress toward bringing the waste discharge into compliance with the effluent limitation, the regional board may extend the time schedule for an additional period not exceeding five years in length, if the discharger demonstrates that the additional time is necessary to comply with the effluent limitation. This subclause does not apply to a time schedule described in subclause (I).

(iii) If the time schedule exceeds one year from the effective date of the order, the schedule shall include interim requirements and the dates for their achievement. The interim requirements shall include both of the following:

(I) Effluent limitations for the pollutant or pollutants of concern.

(II) Actions and milestones leading to compliance with the effluent limitation.

(D) The discharger has prepared and is implementing in a timely and proper manner, or is required by the regional board to prepare and implement, a pollution prevention plan pursuant to Section 13263.3.

(k) (1) In lieu of assessing all or a portion of the mandatory minimum penalties pursuant to subdivisions (h) and (i) against a publicly owned treatment works serving a small community, the state board or the regional board may elect to require the publicly owned treatment works to spend an equivalent amount towards the completion of a compliance project proposed by the publicly owned treatment works, if the state board or the regional board finds all of the following:

(A) The compliance project is designed to correct the violations within five years.

(B) The compliance project is in accordance with the enforcement policy of the state board, excluding any provision in the policy that is inconsistent with this section.

(C) The publicly owned treatment works has prepared a financing plan to complete the compliance project.

(2) For the purposes of this subdivision, a publicly owned treatment works serving a small community means a publicly owned treatment works serving a population of 10,000 persons or fewer or a rural county, with a financial hardship as determined by the state board after considering such factors as median income of the residents, rate of unemployment, or low population density in the service area of the publicly owned treatment works.

(l) (1) In lieu of assessing penalties pursuant to subdivision (h) or (i), the state board or the regional board, with the concurrence of the discharger, may direct a portion of the penalty amount to be expended on a supplemental environmental project in accordance with the enforcement policy of the state board. If the penalty amount exceeds fifteen thousand dollars ($15,000), the portion of the penalty amount that may be directed to be expended on a supplemental environmental project may not exceed fifteen thousand dollars ($15,000) plus 50 percent of the penalty amount that exceeds fifteen thousand dollars ($15,000).

(2) For the purposes of this section, a supplemental environmental project means an environmentally beneficial project that a person agrees to undertake, with the approval of the regional board, that would not be undertaken in the absence of an enforcement action under this section.

(3) This subdivision applies to the imposition of penalties pursuant to subdivision (h) or (i) on or after January 1, 2003, without regard to the date on which the violation occurs.

(m) The Attorney General, upon request of a regional board or the state board, shall petition the appropriate court to collect any liability or penalty imposed pursuant to this section. Any person who fails to pay on a timely basis any liability or penalty imposed under this section shall be required to pay, in addition to that liability or penalty, interest, attorney s fees, costs for collection proceedings, and a quarterly nonpayment penalty for each quarter during which the failure to pay persists. The nonpayment penalty shall be in an amount equal to 20 percent of the aggregate amount of the person s penalty and nonpayment penalties that are unpaid as of the beginning of the quarter.

(n) (1) Subject to paragraph (2), funds collected pursuant to this section shall be deposited in the State Water Pollution Cleanup and Abatement Account.

(2) (A) Notwithstanding any other provision of law, moneys collected for a violation of a water quality certification in accordance with paragraph (2) of subdivision (a) or for a violation of Section 401 of the federal Clean Water Act (33 U.S.C. Sec. 1341) in accordance with paragraph (5) of subdivision (a) shall be deposited in the Waste Discharge Permit Fund and separately accounted for in that fund.

(B) The funds described in subparagraph (A) shall be expended by the state board, upon appropriation by the Legislature, to assist regional boards, and other public agencies with authority to clean up waste or abate the effects of the waste, in cleaning up or abating the effects of the waste on waters of the state or for the purposes authorized in Section 13443.

(o) The state board shall continuously report and update information on its Internet Web site, but at a minimum, annually on or before January 1, regarding its enforcement activities. The information shall include all of the following:

(1) A compilation of the number of violations of waste discharge requirements in the previous calendar year, including stormwater enforcement violations.

(2) A record of the formal and informal compliance and enforcement actions taken for each violation, including stormwater enforcement actions.

(3) An analysis of the effectiveness of current enforcement policies, including mandatory minimum penalties.

(p) The amendments made to subdivisions (f), (h), (i), and (j) during the second year of the 2001 02 Regular Session apply only to violations that occur on or after January 1, 2003.

(Amended by Stats. 2011, Ch. 296, Sec. 314. Effective January 1, 2012.)



13385.1

(a) (1) For the purposes of subdivision (h) of Section 13385, a serious violation also means a failure to file a discharge monitoring report required pursuant to Section 13383 for each complete period of 30 days following the deadline for submitting the report, if the report is designed to ensure compliance with limitations contained in waste discharge requirements that contain effluent limitations. This paragraph applies only to violations that occur on or after January 1, 2004.

(2) (A) Notwithstanding paragraph (1), a failure to file a discharge monitoring report is not a serious violation for purposes of subdivision (h) of Section 13385 at any time prior to the date a discharge monitoring report is required to be filed or within 30 days after receiving written notice from the state board or a regional board of the need to file a discharge monitoring report, if the discharger submits a written statement to the state board or the regional board that includes both of the following:

(i) A statement that there were no discharges to waters of the United States reportable under the applicable waste discharge requirements during the relevant monitoring period.

(ii) The reason or reasons the required report was not submitted to the regional board by the deadline for filing that report.

(B) Upon the request of the state board or regional board, the discharger may be required to support the statement with additional explanation or evidence.

(C) If, in a statement submitted pursuant to subparagraph (A), the discharger willfully states as true any material fact that he or she knows to be false, that person shall be subject to a civil penalty not exceeding ten thousand dollars ($10,000). Any public prosecutor may bring an action for a civil penalty under this subparagraph in the name of the people of the State of California, and the penalty imposed shall be enforced as a civil judgment.

(D) Notwithstanding subparagraph (A), the failure to file a discharge monitoring report is subject to penalties in accordance with subdivisions (c) and (e) of Section 13385.

(b) (1) Notwithstanding paragraph (1) of subdivision (a), a mandatory minimum penalty shall continue to apply and shall be assessed pursuant to subdivision (h) of Section 13385, but only for each required report that is not timely filed, and shall not be separately assessed for each 30-day period following the deadline for submitting the report, if both of the following conditions are met:

(A) The discharger did not on any occasion previously receive, from the state board or a regional board, a complaint to impose liability pursuant to subdivision (b) or (c) of Section 13385 arising from a failure to timely file a discharge monitoring report, a notice of violation for failure to timely file a discharge monitoring report, or a notice of the obligation to file a discharge monitoring report required pursuant to Section 13383, in connection with its corresponding waste discharge requirements.

(B) The discharges during the period or periods covered by the report do not violate effluent limitations, as defined in subdivision (d), contained in waste discharge requirements.

(2) Paragraph (1) shall only apply to a discharger who does both of the following:

(A) Files a discharge monitoring report that had not previously been timely filed within 30 days after the discharger receives written notice, including notice transmitted by electronic mail, from the state board or regional board concerning the failure to timely file the report.

(B) Pays all penalties assessed by the state board or regional board in accordance with paragraph (1) within 30 days after an order is issued to pay these penalties pursuant to Section 13385.

(3) Notwithstanding paragraph (1), the failure to file a discharge monitoring report is subject to penalties in accordance with subdivisions (c) and (e) of Section 13385.

(4) This subdivision shall become inoperative on January 1, 2014.

(c) (1) Notwithstanding any other provision of law, moneys collected pursuant to this section for a failure to timely file a report, as described in subdivision (a), shall be deposited in the State Water Pollution Cleanup and Abatement Account.

(2) Notwithstanding Section 13340 of the Government Code, the funds described in paragraph (1) are continuously appropriated, without regard to fiscal years, to the state board for expenditure by the state board to assist regional boards, and other public agencies with authority to clean up waste or abate the effects of the waste, in responding to significant water pollution problems.

(d) For the purposes of this section, paragraph (2) of subdivision (f) of Section 13385, and subdivisions (h), (i), and (j) of Section 13385 only, effluent limitation means a numeric restriction or a numerically expressed narrative restriction, on the quantity, discharge rate, concentration, or toxicity units of a pollutant or pollutants that may be discharged from an authorized location. An effluent limitation may be final or interim, and may be expressed as a prohibition. An effluent limitation, for those purposes, does not include a receiving water limitation, a compliance schedule, or a best management practice.

(e) The amendments made to this section by Senate Bill 1284 of the 2009 10 Regular Session of the Legislature shall apply to violations for which an administrative civil liability complaint or a judicial complaint has not been filed before July 1, 2010, without regard to the date on which the violations occurred.

(Amended by Stats. 2010, Ch. 645, Sec. 2. Effective January 1, 2011.)



13385.2

(a) Prior to the state board or regional board making its findings pursuant to subdivision (k) of Section 13385, the publicly owned treatment works shall demonstrate to the satisfaction of the state board or regional board that the financing plan prepared pursuant to subparagraph (C) of paragraph (1) of subdivision (k) of that section is designed to generate sufficient funding to complete the compliance project within the time period specified pursuant to subparagraph (A) of paragraph (1) of subdivision (k) of that section.

(b) This section shall only become operative if Senate Bill 1733 of the 2005 06 Regular Session is enacted and becomes operative.

(Added by Stats. 2006, Ch. 725, Sec. 1. Effective September 29, 2006. Note: Condition in subd. (b) was satisfied by enactment of Stats. 2006, Ch. 404.)



13385.3

(a) The amendments made to subdivision (k) of Section 13385 of the Water Code by Senate Bill 1733 of the 2005 06 Regular Session shall become operative on July 1, 2007.

(b) This section shall only become operative if Senate Bill 1733 of the 2005 06 Regular Session is enacted and becomes operative.

(Added by Stats. 2006, Ch. 725, Sec. 2. Effective September 29, 2006. Note: Condition in subd. (b) was satisfied by enactment of Stats. 2006, Ch. 404.)



13386

Upon any threatened or continuing violation of any of the requirements listed in paragraphs (1) to (6), inclusive, of subdivision (a) of Section 13385, or upon the failure of any discharger into a public treatment system to comply with any cost or charge adopted by any public agency under Section 204(b) of the Federal Water Pollution Control Act, as amended, the Attorney General, upon the request of the state board or regional board shall petition the appropriate court for the issuance of a preliminary or permanent injunction, or both, as appropriate, restraining that person or persons from committing or continuing the violation. Subdivision (b) of Section 13331 shall be applicable to proceedings under this section.

(Amended by Stats. 1996, Ch. 659, Sec. 27. Effective January 1, 1997.)



13387

(a) Any person who knowingly or negligently does any of the following is subject to criminal penalties as provided in subdivisions (b), (c), and (d):

(1) Violates Section 13375 or 13376.

(2) Violates any waste discharge requirements or dredged or fill material permit issued pursuant to this chapter or any water quality certification issued pursuant to Section 13160.

(3) Violates any order or prohibition issued pursuant to Section 13243 or 13301, if the activity subject to the order or prohibition is subject to regulation under this chapter.

(4) Violates any requirement of Section 301, 302, 306, 307, 308, 318, 401, or 405 of the Clean Water Act (33 U.S.C. Sec. 1311, 1312, 1316, 1317, 1318, 1328, 1341, or 1345), as amended.

(5) Introduces into a sewer system or into a publicly owned treatment works any pollutant or hazardous substances that the person knew or reasonably should have known could cause personal injury or property damage.

(6) Introduces any pollutant or hazardous substance into a sewer system or into a publicly owned treatment works, except in accordance with any applicable pretreatment requirements, which causes the treatment works to violate waste discharge requirements.

(b) Any person who negligently commits any of the violations set forth in subdivision (a) shall, upon conviction, be punished by a fine of not less than five thousand dollars ($5,000), nor more than twenty-five thousand dollars ($25,000), for each day in which the violation occurs, by imprisonment for not more than one year in a county jail, or by both that fine and imprisonment. If a conviction of a person is for a violation committed after a first conviction of the person under this subdivision, subdivision (c), or subdivision (d), punishment shall be by a fine of not more than fifty thousand dollars ($50,000) for each day in which the violation occurs, by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16, 20, or 24 months, or by both that fine and imprisonment.

(c) Any person who knowingly commits any of the violations set forth in subdivision (a) shall, upon conviction, be punished by a fine of not less than five thousand dollars ($5,000), nor more than fifty thousand dollars ($50,000), for each day in which the violation occurs, by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by both that fine and imprisonment. If a conviction of a person is for a violation committed after a first conviction of the person under this subdivision or subdivision (d), punishment shall be by a fine of not more than one hundred thousand dollars ($100,000) for each day in which the violation occurs, by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, four, or six years, or by both that fine and imprisonment.

(d) (1) Any person who knowingly commits any of the violations set forth in subdivision (a), and who knows at the time that the person thereby places another person in imminent danger of death or serious bodily injury, shall, upon conviction, be punished by a fine of not more than two hundred fifty thousand dollars ($250,000), imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 5, 10, or 15 years, or by both that fine and imprisonment. A person that is an organization shall, upon conviction under this subdivision, be subject to a fine of not more than one million dollars ($1,000,000). If a conviction of a person is for a violation committed after a first conviction of the person under this subdivision, the punishment shall be by a fine of not more than five hundred thousand dollars ($500,000), by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 10, 20, or 30 years, or by both that fine and imprisonment. A person that is an organization shall, upon conviction for a violation committed after a first conviction of the person under this subdivision, be subject to a fine of not more than two million dollars ($2,000,000). Any fines imposed pursuant to this subdivision shall be in addition to any fines imposed pursuant to subdivision (c).

(2) In determining whether a defendant who is an individual knew that the defendant s conduct placed another person in imminent danger of death or serious bodily injury, the defendant is responsible only for actual awareness or actual belief that the defendant possessed, and knowledge possessed by a person other than the defendant, but not by the defendant personally, cannot be attributed to the defendant.

(e) Any person who knowingly makes any false statement, representation, or certification in any record, report, plan, notice to comply, or other document filed with a regional board or the state board, or who knowingly falsifies, tampers with, or renders inaccurate any monitoring device or method required under this division shall be punished by a fine of not more than twenty-five thousand dollars ($25,000), by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for 16, 20, or 24 months, or by both that fine and imprisonment. If a conviction of a person is for a violation committed after a first conviction of the person under this subdivision, punishment shall be by a fine of not more than twenty-five thousand dollars ($25,000) per day of violation, by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years, or by both that fine and imprisonment.

(f) For purposes of this section, a single operational upset which leads to simultaneous violations of more than one pollutant parameter shall be treated as a single violation.

(g) For purposes of this section, organization, serious bodily injury, person, and hazardous substance shall have the same meaning as in Section 309(c) of the Clean Water Act (33 U.S.C. Sec. 1319(c)), as amended.

(h) (1) Subject to paragraph (2), funds collected pursuant to this section shall be deposited in the State Water Pollution Cleanup and Abatement Account.

(2) (A) Notwithstanding any other provision of law, fines collected for a violation of a water quality certification in accordance with paragraph (2) of subdivision (a) or for a violation of Section 401 of the Clean Water Act (33 U.S.C. Sec. 1341) in accordance with paragraph (4) of subdivision (a) shall be deposited in the Water Discharge Permit Fund and separately accounted for in that fund.

(B) The funds described in subparagraph (A) shall be expended by the state board, upon appropriation by the Legislature, to assist regional boards, and other public agencies with authority to clean up waste or abate the effects of the waste, in cleaning up or abating the effects of the waste on waters of the state, or for the purposes authorized in Section 13443.

(Amended by Stats. 2011, Ch. 15, Sec. 616. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



13388

(a) Notwithstanding any other provision of this division or Section 175, and except as provided in subdivision (b), a person shall not be a member of the state board or a regional board if that person receives, or has received during the previous two years, a significant portion of his or her income directly or indirectly from any person subject to waste discharge requirements or applicants for waste discharge requirements pursuant to this chapter.

(b) (1) A person shall not be disqualified from being a member of a regional board because that person receives, or has received during the previous two years, a significant portion of his or her income directly or indirectly from a person subject to waste discharge requirements, or an applicant for waste discharge requirements, that are issued pursuant to this chapter by the state board or regional board other than the regional board of which that person is a member.

(2) Paragraph (1) shall be implemented only if the United States Environmental Protection Agency either determines that no program approval is necessary for that implementation, or approves of a change in California s National Pollutant Discharge Elimination System program, to allow the state to administer the National Pollutant Discharge Elimination System permit program consistent with paragraph (1).

(Amended by Stats. 2012, Ch. 39, Sec. 121. Effective June 27, 2012.)



13389

Neither the state board nor the regional boards shall be required to comply with the provisions of Chapter 3 (commencing with Section 21100) of Division 13 of the Public Resources Code prior to the adoption of any waste discharge requirement, except requirements for new sources as defined in the Federal Water Pollution Control Act or acts amendatory thereof or supplementary thereto.

(Added by Stats. 1972, Ch. 1256.)






CHAPTER 5.6. Bay Protection and Toxic Cleanup

13390

It is the intent of the Legislature that the state board and the regional boards establish programs that provide maximum protection for existing and future beneficial uses of bay and estuarine waters, and that these programs include a plan for remedial action at toxic hot spots. It is also the intent of the Legislature that these programs further compliance with federal law pertaining to the identification of waters where the protection and propagation of shellfish, fish, and wildlife are threatened by toxic pollutants and contribute to the development of effective strategies to control these pollutants. It is also the intent of the Legislature that these programs be structured and maintained in a manner which allows the state board and the regional boards to make maximum use of any federal funds which may be available for any of the purposes specified in this chapter.

(Added by Stats. 1989, Ch. 269, Sec. 50. Effective August 3, 1989.)



13391

(a) The state board shall formulate and adopt a water quality control plan for enclosed bays and estuaries, which shall be known as the California Enclosed Bays and Estuaries Plan, in accordance with the procedures established by this division for adopting water quality control plans.

(b) As part of its formulation and adoption of the California Enclosed Bays and Estuaries Plan, the state board shall review and update the Water Quality Control Policy for Enclosed Bays and Estuaries of California, as adopted in 1974 pursuant to Article 3 (commencing with Section 13140) of Chapter 3, and incorporate the results of that review and update in the California Enclosed Bays and Estuaries Plan.

(c) State and regional offices, departments, boards and agencies shall fully implement the California Enclosed Bays and Estuaries Plan. Pending adoption of the California Enclosed Bays and Estuaries Plan by the state board, state and regional offices, departments, boards and agencies shall fully implement the Water Quality Control Policy for Enclosed Bays and Estuaries of California.

(d) Each regional board shall review and, if necessary, revise waste discharge requirements that are inconsistent with those policies and principles.

(Amended by Stats. 1989, Ch. 1032, Sec. 30. Effective September 29, 1989.)



13391.5

The definitions in this section govern the construction of this chapter.

(a) Enclosed bays means indentations along the coast which enclose an area of oceanic water within distinct headlands or harbor works. Enclosed bays include all bays where the narrowest distance between the headlands or outermost harbor works is less than 75 percent of the greatest dimension of the enclosed portion of the bay. Enclosed bays include, but are not limited to, Humboldt Bay, Bodega Harbor, Tomales Bay, Drake s Estero, San Francisco Bay, Morro Bay, Los Angeles-Long Beach Harbor, Upper and Lower Newport Bay, Mission Bay, and San Diego Bay. For the purposes of identifying, characterizing, and ranking toxic hot spots pursuant to this chapter, Monterey Bay and Santa Monica Bay shall also be considered to be enclosed bays.

(b) Estuaries means waters, including coastal lagoons, located at the mouths of streams which serve as mixing zones for fresh and ocean waters. Coastal lagoons and mouths of streams which are temporarily separated from the ocean by sandbars shall be considered as estuaries. Estuarine waters shall be considered to extend from a bay or the open ocean to a point upstream where there is no significant mixing of fresh water and sea water. Estuarine waters include, but are not limited to, the Sacramento-San Joaquin Delta, as defined in Section 12220, Suisun Bay, Carquinez Strait downstream to the Carquinez Bridge, and appropriate areas of the Smith, Mad, Eel, Noyo, Russian, Klamath, San Diego, and Otay Rivers.

(c) Health risk assessment means an analysis which evaluates and quantifies the potential human exposure to a pollutant that bioaccumulates or may bioaccumulate in edible fish, shellfish, or wildlife. Health risk assessment includes an analysis of both individual and population wide health risks associated with anticipated levels of human exposure, including potential synergistic effects of toxic pollutants and impacts on sensitive populations.

(d) Sediment quality objective means that level of a constituent in sediment which is established with an adequate margin of safety, for the reasonable protection of the beneficial uses of water or the prevention of nuisances.

(e) Toxic hot spots means locations in enclosed bays, estuaries, or any adjacent waters in the contiguous zone or the ocean, as defined in Section 502 of the Clean Water Act (33 U.S.C. Sec. 1362), the pollution or contamination of which affects the interests of the state, and where hazardous substances have accumulated in the water or sediment to levels which (1) may pose a substantial present or potential hazard to aquatic life, wildlife, fisheries, or human health, or (2) may adversely affect the beneficial uses of the bay, estuary, or ocean waters as defined in water quality control plans, or (3) exceeds adopted water quality or sediment quality objectives.

(f) Hazardous substances has the same meaning as defined in subdivision (h) of Section 25281 of the Health and Safety Code.

(Amended by Stats. 2002, Ch. 999, Sec. 66. Effective January 1, 2003.)



13392

The state board and the regional boards, in consultation with the State Department of Public Health and the Department of Fish and Game, shall develop and maintain a comprehensive program to (1) identify and characterize toxic hot spots, as defined in Section 13391.5, (2) plan for the cleanup or other appropriate remedial or mitigating actions at the sites, and (3) amend water quality control plans and policies to incorporate strategies to prevent the creation of new toxic hot spots and the further pollution of existing hot spots. As part of this program, the state board and regional boards shall, to the extent feasible, identify specific discharges or waste management practices that contribute to the creation of toxic hot spots, and shall develop appropriate prevention strategies, including, but not limited to, adoption of more stringent waste discharge requirements, onshore remedial actions, adoption of regulations to control source pollutants, and development of new programs to reduce urban and agricultural runoff.

(Amended by Stats. 2010, Ch. 288, Sec. 33. Effective January 1, 2011.)



13392.5

(a) Each regional board that has regulatory authority for one or more enclosed bays or estuaries shall, on or before January 30, 1994, develop for each enclosed bay or estuary, a consolidated data base that identifies and describes all known and potential toxic hot spots. Each regional board shall, in consultation with the state board, also develop an ongoing monitoring and surveillance program that includes, but is not limited to, the following components:

(1) Establishment of a monitoring and surveillance task force that includes representation from agencies, including, but not limited to, the State Department of Public Health and the Department of Fish and Game, that routinely monitor water quality, sediment, and aquatic life.

(2) Suggested guidelines to promote standardized analytical methodologies and consistency in data reporting.

(3) Identification of additional monitoring and analyses that are needed to develop a complete toxic hot spot assessment for each enclosed bay and estuary.

(b) Each regional board shall make available to state and local agencies and the public all information contained in the consolidated data base, as well as the results of new monitoring and surveillance data.

(Amended by Stats. 2010, Ch. 288, Sec. 34. Effective January 1, 2011.)



13392.6

(a) On or before July 1, 1991, the state board shall adopt and submit to the Legislature a workplan for the adoption of sediment quality objectives for toxic pollutants that have been identified in known or suspected toxic hot spots and for toxic pollutants that have been identified by the state board or a regional board as a pollutant of concern. The workplan shall include priorities and a schedule for development and adoption of sediment quality objectives, identification of additional resource needs, and identification of staff or funding needs. The state board is not prohibited from adopting sediment quality objectives in the workplan for a constituent for which the workplan identifies additional research needs.

(b) In preparing the workplan pursuant to subdivision (a), the state board shall conduct public hearings and workshops and shall consult with persons associated with municipal discharges, industrial discharges, other public agencies, research scientists, commercial and sport fishing interests, marine interests, organizations for the protection of natural resources and the environment, and the general public.

(Amended by Stats. 1989, Ch. 1032, Sec. 33. Effective September 29, 1989.)



13393

(a) The state board shall adopt sediment quality objectives pursuant to the workplan submitted pursuant to Section 13392.6.

(b) The state board shall adopt the sediment quality objectives pursuant to the procedures established by this division for adopting or amending water quality control plans. The sediment quality objectives shall be based on scientific information, including, but not limited to, chemical monitoring, bioassays, or established modeling procedures, and shall provide adequate protection for the most sensitive aquatic organisms. The state board shall base the sediment quality objectives on a health risk assessment if there is a potential for exposure of humans to pollutants through the food chain to edible fish, shellfish, or wildlife.

(c) (1) Notwithstanding subdivision (a), in adopting sediment quality objectives pursuant to this section, the state board shall consider the federal sediment criteria for toxic pollutants that are being prepared, or that have been adopted, by the Environmental Protection Agency pursuant to Section 1314 of Title 33 of the United States Code.

(2) If federal sediment criteria have been adopted, the state board shall review the federal sediment criteria and determine if the criteria meet the requirements of this section. If the state board determines that a federal sediment criterion meets the requirements of this section, the state board shall adopt the criterion as a sediment quality objective pursuant to this section. If the state board determines that a federal sediment criterion fails to meet the requirements of this section, the state board shall adopt a sediment quality objective that meets the requirements of this section.

(Amended by Stats. 1993, Ch. 1157, Sec. 3. Effective January 1, 1994.)



13393.5

On or before January 30, 1994, the state board, in consultation with the State Department of Health Services and the Department of Fish and Game, shall adopt general criteria for the assessment and priority ranking of toxic hot spots. The criteria shall take into account the pertinent factors relating to public health and environmental quality, including, but not limited to, potential hazards to public health, toxic hazards to fish, shellfish, and wildlife, and the extent to which the deferral of a remedial action will result, or is likely to result, in a significant increase in environmental damage, health risks, or cleanup costs.

(Amended by Stats. 1993, Ch. 1157, Sec. 4. Effective January 1, 1994.)



13394

On or before January 1, 1998, each regional board shall complete and submit to the state board a toxic hot spots cleanup plan. On or before June 30, 1999, the state board shall submit to the Legislature a consolidated statewide toxic hot spots cleanup plan. The cleanup plan submitted by each regional board and the state board shall include, but not be limited to, the following information:

(a) A priority ranking of all hot spots, including the state board s recommendations for remedial action at each toxic hot spot site.

(b) A description of each hot spot site including a characterization of the pollutants present at the site.

(c) An estimate of the total costs to implement the plan.

(d) An assessment of the most likely source or sources of pollutants.

(e) An estimate of the costs that may be recoverable from parties responsible for the discharge of pollutants that have accumulated in sediment.

(f) A preliminary assessment of the actions required to remedy or restore a toxic hot spot.

(g) A two-year expenditure schedule identifying state funds needed to implement the plan.

(h) A summary of actions that have been initiated by the regional board to reduce the accumulation of pollutants at existing hot spot sites and to prevent the creation of new hot spots.

(i) The plan submitted by the state board shall include findings and recommendations concerning the need for establishment of a toxic hot spots cleanup program.

(Amended by Stats. 1993, Ch. 1157, Sec. 5. Effective January 1, 1994.)



13394.5

The state board, as part of the annual budget process, shall prepare and submit to the Legislature a recommended annual expenditure plan for the implementation of this chapter.

(Added by Stats. 1989, Ch. 269, Sec. 50. Effective August 3, 1989.)



13394.6

(a) The state board shall establish an advisory committee to assist in the implementation of this chapter. The members of the advisory committee shall be appointed by the state board to represent all of the following interests:

(1) Trade associations whose members are businesses that use the bay, estuaries, and coastal waters of the state as a resource in their business activities.

(2) Dischargers required to pay fees pursuant to Section 13396.5.

(3) Environmental, public interest, public health, and wildlife conservation organizations.

(b) The members of the advisory committee shall select a member as the chairperson of the committee. The chairperson shall convene meetings of the committee every three months in any calendar year. The members of the advisory committee shall serve without compensation.

(c) The advisory committee shall have access to all information and documents, except for internal communications, that are prepared to implement this chapter and may provide the state board with its views on how that information should be interpreted and used.

(Added by Stats. 1993, Ch. 1157, Sec. 6. Effective January 1, 1994.)



13395

Each regional board shall, within 120 days from the ranking of a toxic hot spot, initiate a reevaluation of waste discharge requirements for dischargers who, based on the determination of the regional board, have discharged all or part of the pollutants which have caused the toxic hot spot. These reevaluations shall be for the purpose of ensuring compliance with water quality control plans and water quality control plan amendments. These reevaluations shall be initiated according to the priority ranking established pursuant to subdivision (a) of Section 13394 and shall be scheduled so that, for each region, the first reevaluation shall be initiated within 120 days from, and the last shall be initiated within one year from, the ranking of the toxic hot spots. The regional board shall, consistent with the policies and principles set forth in Section 13391, revise waste discharge requirements to ensure compliance with water quality control plans and water quality control plan amendments adopted pursuant to Article 3 (commencing with Section 13240) of Chapter 4, including requirements to prevent the creation of new toxic hot spots and the maintenance or further pollution of existing toxic hot spots. The regional board may determine it is not necessary to revise a waste discharge requirement only if it finds that the toxic hot spot resulted from practices no longer being conducted by the discharger or permitted under the existing waste discharge requirement, or that the discharger s contribution to the creation or maintenance of the toxic hot spot is not significant.

(Added by Stats. 1989, Ch. 269, Sec. 50. Effective August 3, 1989.)



13395.5

The state board may enter into contracts and other agreements for the purpose of evaluating or demonstrating methods for the removal, treatment, or stabilization of contaminated bottom sediment. For the purpose of preparing health risk assessments pursuant to Section 13393, the state board shall enter into contracts or agreements with the State Department of Public Health, or with other state or local agencies, subject to the approval of the State Department of Public Health. The costs incurred for work conducted by other state agencies, including, but not limited to, the State Department of Public Health and the Department of Fish and Game, pursuant to this chapter shall be reimbursed according to the terms of an interagency agreement between the state board and the agency.

(Amended by Stats. 2010, Ch. 288, Sec. 35. Effective January 1, 2011.)



13396

No person shall dredge or otherwise disturb a toxic hot spot site that has been identified and ranked by a regional board without first obtaining certification pursuant to Section 401 of the Clean Water Act (33 U.S.C. Sec. 1341) or waste discharge requirements. The state board and any regional board to which the state board has delegated authority to issue certification shall not waive certification for any discharge resulting from the dredging or disturbance unless waste discharge requirements have been issued. If the state board or a regional board does not issue waste discharge requirements or a certification within the period provided for certification under Section 401 of the Clean Water Act. The certification shall be deemed denied without prejudice. On or after January 1, 1993, the state and regional boards shall not grant approval for a dredging project that involves the removal or disturbance of sediment which contains pollutants at or above the sediment quality objectives established pursuant to Section 13393 unless the board determines all of the following:

(a) The polluted sediment will be removed in a manner that prevents or minimizes water quality degradation.

(b) Polluted dredge spoils will not be deposited in a location that may cause significant adverse effects to aquatic life, fish, shellfish, or wildlife or may harm the beneficial uses of the receiving waters, or does not create maximum benefit to the people of the state.

(c) The project or activity will not cause significant adverse impacts upon a federal sanctuary, recreational area, or other waters of significant national importance.

(Amended by Stats. 1989, Ch. 1032, Sec. 36. Effective September 29, 1989.)



13396.6

No fees may be imposed pursuant to Section 13396.5 on dischargers who discharge into enclosed bays, estuaries, or adjacent waters in the contiguous zone or the ocean from lands managed solely to provide habitat for waterfowl and other water-dependent wildlife.

(Added by Stats. 1993, Ch. 203, Sec. 1. Effective January 1, 1994.)



13396.7

(a) The state board, in consultation with the State Department of Public Health, shall contract with an independent contractor to conduct a study to determine the adverse health effects of urban runoff on swimmers at urban beaches. The contract shall include a provision that requires the study to be conducted as prescribed in the study proposal approved by the Santa Monica Bay Restoration Project. The study shall be paid for by using available resources or state funds appropriated in the annual Budget Act.

(b) It is the intent of the Legislature that the state board and the State Department of Public Health use the results of the study undertaken pursuant to subdivision (a) to establish recreational water quality standards.

(Amended by Stats. 2010, Ch. 288, Sec. 36. Effective January 1, 2011.)



13396.9

(a) The California Coastal Commission and the Los Angeles Regional Water Quality Control Board shall establish and participate in the multiagency Los Angeles Basin Contaminated Sediments Task Force, in cooperation with all interested parties, including, but not limited to, the United States Environmental Protection Agency, the United States Army Corps of Engineers, the Port of Long Beach, and the Port of Los Angeles.

(b) (1) On or before January 1, 2005, the California Coastal Commission shall, based upon the recommendations of the task force, develop a long-term management plan for the dredging and disposal of contaminated sediments in the coastal waters adjacent to the County of Los Angeles. The plan shall include identifiable goals for the purpose of minimizing impacts to water quality, fish, and wildlife through the management of sediments. The plan shall include measures to identify environmentally preferable, practicable disposal alternatives, promote multiuse disposal facilities and beneficial reuse, and support efforts for watershed management to control contaminants at their source.

(2) The California Coastal Commission and the Los Angeles Regional Water Quality Control Board shall seek to enter into an agreement with the United States Environmental Protection Agency and the United States Army Corps of Engineers for those federal agencies to participate in the preparation of the long-term management plan.

(c) The California Coastal Commission and the Los Angeles Regional Water Quality Control Board, in cooperation with the task force, shall conduct not less than one annual public workshop to review the status of the plan and to promote public participation.

(Amended by Stats. 2012, Ch. 728, Sec. 183. Effective January 1, 2013.)






CHAPTER 5.7. Drainage From Abandoned Mines

13397

(a) The Legislature finds and declares all of the following:

(1) Thousands of abandoned mines have been identified in this state. Waste, including acid rock drainage from abandoned mines, has a devastating effect on aquatic life and has degraded some major water bodies in the state. Abandoned mines are the overwhelming source of copper loading to the Sacramento River and the San Francisco Bay/Sacramento-San Joaquin Delta. In some instances, waste from abandoned mines can cause public health and safety problems.

(2) The formation of acid rock drainage is a process that can continue for centuries after the abandonment of a mine and is difficult to control. The complete elimination of acid rock drainage is not possible at this time.

(3) Unless action is taken either by public agencies or private parties, who are not responsible for creating the waste, abandoned mines will continue to discharge waste indefinitely. The cleanup of this waste for the protection of the public and the waterways of the state should be facilitated by limiting the financial responsibility for that cleanup.

(4) Public agencies and private parties, who are not otherwise legally responsible for the abandoned mined land, are reluctant to remediate abandoned mined lands unless they are assured that they will be held responsible for completing only the remedial work that they undertake. The public agencies and private parties may be willing to implement partial remediation but they do not have sufficient resources to pay the cost of meeting all applicable regulatory standards.

(b) The Legislature further finds and declares that it is the policy of the state to establish a program that permits public agencies and cooperating private parties to reduce the threat to water quality caused by abandoned mined lands without becoming responsible for completely remediating abandoned mine waste to a point that meets water quality objectives and related regulatory requirements. This program should provide a streamlined process for the purpose of approving an abandoned mine remediation plan in lieu of certain state permits and requirements. The implementation of this program will foster projects to improve water quality while ensuring that the taxpayers are not unfairly burdened.

(Added by Stats. 1995, Ch. 878, Sec. 1. Effective January 1, 1996.)



13397.5

Unless the context requires otherwise, the following definitions govern the construction of this chapter:

(a) Abandoned mine waste means the residual of soil, rock, mineral, liquid, vegetation, equipment, machines, tools, or other materials or property on, or discharging from, abandoned mined lands, directly resulting from, or displaced by, surface mining operations.

(b) Abandoned mined lands has the same meaning as abandoned surface mined area, as defined in clause (ii) of subparagraph (A) of paragraph (2) of subdivision (b) of Section 2796 of the Public Resources Code.

(c) Acid rock drainage means acid waste discharge that results from the oxidation of metal sulfide in minerals associated with mined lands.

(d) Mined lands has the same meaning as set forth in Section 2729 of the Public Resources Code.

(e) Oversight agency means either the state board or a regional board. If the remediating agency is a regional board, the state board shall be the oversight agency. If the remediating agency is the state board, the oversight agency shall be the Site Designation Committee established pursuant to Section 25261 of the Health and Safety Code. The committee shall have the powers and functions specified in Chapter 6.65 (commencing with Section 25260) of Division 20 of the Health and Safety Code, except that neither the chairperson of the state board, nor any designee, shall participate in the actions of the committee relating to the state board as a remediating agency.

(f) Remediating agency or agency means any public agency, or any private individual or entity acting under a cooperative agreement with a public agency, that prepares and submits a remediation plan in accordance with this chapter. Remediating agency includes, but is not limited to, a public agency that holds title to abandoned mined lands for the purpose of remediating those lands or that is engaging in remediation activities that are incidental to the ownership of the lands for other than mining purposes. Remediating agency does not include any person or entity that is not a public agency, that, before implementing an approved remediation plan, owns or has owned a property interest, other than a security interest, in the abandoned mined lands being remediated, or is or has been legally responsible for, or had a direct financial interest in, or participated in, any mining operation, including exploration, associated with the abandoned mined lands being remediated.

(g) Remediation plan means a plan to improve the quality of the waters of the state that have been directly and adversely impacted by abandoned mine waste.

(Amended by Stats. 2000, Ch. 727, Sec. 5. Effective January 1, 2001.)



13398

(a) Notwithstanding any other provision of law, a remediating agency that has implemented an approved remediation plan, or a public agency that is effecting reclamation of a mine site pursuant to the Surface Mining and Reclamation Act of 1975 (Chapter 9 (commencing with Section 2710) of Division 2 of the Public Resources Code), shall not be deemed, based on the actions taken to implement the remediation plan or the reclamation, to be the owner or operator of the abandoned mined lands, or any structure, improvement, waste management unit, or facility on the abandoned mined lands, and shall not be deemed, based on the actions taken to implement the remediation plan or the reclamation, to be responsible for any discharge, or the results of any discharge, of abandoned mine waste on or from any abandoned mined lands, including discharges which have been affected by the activities of the remediating agency or the public agency effecting reclamation of a mine site.

(b) Except as provided in paragraph (c), Chapter 5.5 (commencing with Section 13370), and Section 13398.9, the responsibilities of a remediating agency are limited to the following:

(1) Submitting a remediation plan to the oversight agency for approval in accordance with Section 13398.3. A remediation plan may be submitted in connection with a remediation project that was commenced or completed prior to January 1, 1996.

(2) Implementing a remediation plan that has been approved by the oversight agency.

(3) If required by a remediation plan approved by the oversight agency, maintaining any structure, waste management unit, improvement, or other facility constructed, improved, or placed on the abandoned mined lands.

(4) Periodically monitoring and reporting as required by the oversight agency.

(5) (A) Determining if the remediation plan implemented by the remediating agency has been effective to provide a substantial improvement in water quality affected by abandoned mine waste.

(B) If the remediating agency determines that the remediation plan implemented by the agency is not effective, the remediating agency shall promptly report that determination to the oversight agency. If the remediating agency or the oversight agency determines that the remediation plan implemented by the remediating agency is not effective, the remediating agency shall submit a modified remediation plan to the oversight agency which includes a proposal to improve the plan to make it effective, or a proposal to cease remedial activities on the abandoned mined lands and return those lands, including the water quality on those lands, to a condition that approximates the quality that existed prior to commencing remedial activities. The remediating agency shall implement the modified remediation plan as approved by the oversight agency.

(6) Notwithstanding any other provision of law, except as provided in Chapter 5.5 (commencing with Section 13370), if the remediating agency implements or has implemented the approved remediation plan and any modifications to the plan approved by the oversight agency, the remediating agency, with regard to any discharge of abandoned mine waste that is the subject of the plan, shall not be required to achieve water quality objectives or to comply with other requirements of this division or other laws that are administered by the state board or the regional boards, and shall not be subject to any enforcement actions pursuant to state law based on actions taken to implement the approved remediation plan, except for violations involving gross negligence, including reckless, willful, or wanton misconduct, or intentional misconduct by the remediating agency.

(c) The responsibilities of a remediating agency that engages in surface mining operations, as defined in Section 2735 of the Public Resources Code, in conjunction with the remediation or reclamation of abandoned mine waste or that performs reclamation of a surface mining operation pursuant to Section 2773.1 or 2796 of the Public Resources Code, include performing the applicable requirements of Section 2207 of the Public Resources Code and the Surface Mining and Reclamation Act of 1975 (Chapter 9 (commencing with Section 2710) of Division 2 of the Public Resources Code). The State Mining and Geology Board may grant an exemption from the requirements of Section 2207 of the Public Resources Code or from the Surface Mining and Reclamation Act of 1975 to a remediating agency and its contractors solely for the purpose of removing abandoned mine waste in connection with the implementation of an approved remediation plan.

(Added by Stats. 1995, Ch. 878, Sec. 1. Effective January 1, 1996.)



13398.3

The remediation plan to be submitted by a remediating agency to the oversight agency shall include all of the following:

(a) Identification of the remediating agency, and a certification that the remediating agency is a remediating agency as defined in this chapter.

(b) Identification of the abandoned mined lands that are the subject of the plan.

(c) Identification of the waters of the state, if any, that are affected by the abandoned mined lands.

(d) A description of the physical conditions at the abandoned mined lands that are causing or have caused adverse water quality impacts.

(e) A description of the practices, including system design and construction plans, and operation and maintenance plans, proposed to reduce, control, mitigate, or eliminate the adverse water quality impacts and a schedule for implementing those practices. If the plan is prepared for an existing remediation project, the remediation plan shall include a description of practices that have been implemented and the practices that are proposed to improve the existing project, if any.

(f) An analysis demonstrating that the implementation of the practices described in the plan have caused, or are expected to cause, a substantial improvement in water quality for the identified waters.

(g) A description of monitoring or other assessment activities to be undertaken to evaluate the success of the implemented practices during and after implementation, including an assessment of baseline conditions.

(h) A budget and identified funding to pay for the implementation of the plan.

(i) Remediation goals and objectives.

(j) Contingency plans.

(k) A description of the remediating agency s legal right to enter and conduct remedial activities.

(l) The signature of an authorized representative of the remediating agency.

(m) Identification of the pollutants to be addressed by the plan.

(Added by Stats. 1995, Ch. 878, Sec. 1. Effective January 1, 1996.)



13398.5

The oversight agency shall do all of the following:

(a) Comply with the requirements of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) in connection with the review of any remediation plan.

(b) Provide an opportunity for public review of, and comment with regard to, the remediation plan.

(c) Disapprove, approve, or modify and approve a remediation plan at a public meeting.

(Added by Stats. 1995, Ch. 878, Sec. 1. Effective January 1, 1996.)



13398.7

(a) The oversight agency may approve the remediation plan if the oversight agency finds that there is substantial evidence in the record that the plan will substantially improve water quality affected by abandoned mine waste.

(b) The oversight agency may approve a remediation plan for a project that the remediating agency implemented prior to January 1, 1996, if that oversight agency finds that there is substantial evidence in the record that the project has substantially improved water quality adversely impacted by mining activities on the abandoned mined lands undertaken before the project was implemented.

(c) The remediating agency is not required to include in the remediation plan a plan to achieve water quality objectives, with regard to any discharge of abandoned mine waste that is the subject of the plan, to comply with other requirements of this division, except for Chapter 5.5 (commencing with Section 13370), or to comply with any other law that is administered by the state board or the regional boards, with regard to that discharge.

(d) The oversight agency may approve a modification of an approved remediation plan to permit additional time for completing the remediation project or to otherwise modify the plan, after an opportunity for public comment.

(e) If the oversight agency determines that a remediating agency is not implementing the approved remediation plan in substantial compliance with its terms, that oversight agency shall notify the remediating agency of its determination, including the specific causes for that determination.

(f) If the oversight agency determines that the specific causes for the determination are not adequately addressed pursuant to subdivision (e), or if a compliance plan is not submitted to, and approved by, the oversight agency within 180 days from the date of the notification pursuant to subdivision (e), the oversight agency may determine that the remediating agency is in violation of this chapter. A remediating agency that is in violation of this chapter is not protected by the limitations on responsibility for remediation of abandoned mined lands provided by this chapter and may be subject to any enforcement action authorized by law.

(Added by Stats. 1995, Ch. 878, Sec. 1. Effective January 1, 1996.)



13398.9

(a) This chapter has no effect on the tort liability of a remediating agency for personal injury or wrongful death.

(b) This chapter has no effect on the liability of a remediating agency based upon activities other than those undertaken in connection with the implementation of an approved remediation plan.

(c) This chapter has no effect on the liability of a remediating agency if that agency, following implementation of an approved remediation plan, benefits from, or participates in, any mining operation, including exploration, associated with the abandoned mined lands subject to the approved remediation plan.

(d) For the purposes of this chapter, the remediation plan for the Penn Mine property located in Calaveras County shall, if a memorandum of understanding is entered into by the state and other appropriate parties, include the terms and conditions set forth in that memorandum of understanding.

(Added by Stats. 1995, Ch. 878, Sec. 1. Effective January 1, 1996.)






CHAPTER 5.8. Minor Violations

13399

(a) The Legislature hereby finds and declares that the purpose of this chapter is to establish an enforcement policy for violations of this division that the enforcement agency finds are minor when the danger they pose to, or the potential that they have for endangering, human health, safety, or welfare or the environment are taken into account.

(b) It is the intent of the Legislature in enacting this chapter to provide a more resource-efficient enforcement mechanism, faster compliance times, and the creation of a productive and cooperative working relationship between the state board, the regional boards, and the regulated community while maintaining protection of human health and safety and the environment.

(c) This chapter applies solely to the actions of the state board and the regional boards in administering this division and has no application to the administrative enforcement actions of other public agencies.

(d) The state board and each regional board shall implement this chapter by determining the types of violations of this division, or of the regulations, rules, standards, orders, permit conditions, or other requirements adopted pursuant to this division that the state board or the regional board finds are minor violations in accordance with subdivisions (e) and (f). The state board shall implement this chapter through adoption of regulations or state policy for water quality control pursuant to Article 3 (commencing with Section 13140) of Chapter 3.

(e) In determining the types of violations that are minor violations, the state board or regional board shall consider all of the following factors:

(1) The magnitude of the violation.

(2) The scope of the violation.

(3) The severity of the violation.

(4) The degree to which a violation puts human health, safety, or welfare or the environment into jeopardy.

(5) The degree to which a violation could contribute to the failure to accomplish an important goal or program objective as established by this division.

(6) The degree to which a violation may make it difficult to determine if the violator is in compliance with other requirements of this division.

(f) For purposes of this chapter, a minor violation of this division shall not include any of the following:

(1) Any knowing, willful, or intentional violation of this division.

(2) Any violation of this division that enables the violator to benefit economically from noncompliance, either by realizing reduced costs or by gaining a competitive advantage.

(3) Any violation that is a chronic violation or that is committed by a recalcitrant violator.

(g) In determining whether a violation is chronic or a violator is recalcitrant, for purposes of paragraph (3) of subdivision (f), the state board or regional board shall consider whether there is evidence indicating that the violator has engaged in a pattern of neglect or disregard with respect to the requirements of this division or the requirements adopted pursuant to this division.

(Added by Stats. 1996, Ch. 775, Sec. 4. Effective January 1, 1997.)



13399.1

For purposes of this chapter, notice to comply means a written method of alleging a minor violation that is in compliance with all of the following requirements:

(a) The notice to comply is written in the course of conducting an inspection by an authorized representative of the state board or regional board. If testing is required by the state board or regional board to determine compliance, and the testing cannot be conducted during the course of the inspection, the representative of the state board or regional board shall have a reasonable period of time to conduct the required testing. If, after the test results are available, the representative of the state board or regional board determines that the issuance of a notice to comply is warranted, the representative shall immediately notify the facility owner or operator in writing.

(b) A copy of the notice to comply is presented to a person who is an owner, operator, employee, or representative of the facility being inspected at the time that the notice to comply is written. If offsite testing is required pursuant to subdivision (a), a copy of the notice to comply may be mailed to the owner or operator of the facility.

(c) The notice to comply clearly states the nature of the alleged minor violation, a means by which compliance with the requirement cited by the representative of the state board or regional board may be achieved, and a time limit in which to comply, which shall not exceed 30 days.

(d) The notice to comply shall contain the information specified in subdivision (h) of Section 13399.2 with regard to the possible reinspection of the facility.

(Added by Stats. 1996, Ch. 775, Sec. 4. Effective January 1, 1997.)



13399.2

(a) An authorized representative of the state board or regional board, who, in the course of conducting an inspection, detects a minor violation shall issue a notice to comply before leaving the site at which the minor violation is alleged to have occurred if the authorized representative finds that a notice to comply is warranted.

(b) A person who receives a notice to comply pursuant to subdivision (a) shall have the period specified in the notice to comply from the date of receipt of the notice to comply in which to achieve compliance with the requirement cited on the notice to comply. Within five working days of achieving compliance, the person who received the notice to comply shall sign the notice to comply, and return it to the representative of the state board or regional board, stating that the person has complied with the notice to comply. A false statement that compliance has been achieved is a violation of this division pursuant to subdivision (a) of Section 13268, Section 13385, or subdivision (e) of Section 13387.

(c) A single notice to comply shall be issued for all minor violations cited during the same inspection and the notice to comply shall separately list each cited minor violation and the manner in which each minor violation may be brought into compliance.

(d) A notice to comply shall not be issued for any minor violation that is corrected immediately in the presence of the inspector. Immediate compliance in that manner may be noted in the inspection report, but the person shall not be subject to any further action by the representative of the state board or regional board.

(e) Except as otherwise provided in subdivision (g), a notice to comply shall be the only means by which the representative of the state board or regional board shall cite a minor violation. The representative of the state board or regional board shall not take any other enforcement action specified in this division against a person who has received a notice to comply if the person is in compliance with this section.

(f) If a person who receives a notice to comply pursuant to subdivision (a) disagrees with one or more of the alleged violations cited in the notice to comply, the person shall give written notice of appeal to the state board or regional board.

(g) Notwithstanding any other provision of this section, if a person fails to comply with a notice to comply within the prescribed period, or if the state board or regional board determines that the circumstances surrounding a particular minor violation are such that immediate enforcement is warranted to prevent harm to the public health or safety or to the environment, the state board or regional board may take any needed enforcement action authorized by this division.

(h) A notice to comply issued to a person pursuant to this section shall contain a statement that the inspected facility may be subject to reinspection at any time. Nothing in this section shall be construed as preventing the reinspection of a facility to ensure compliance or to ensure that minor violations cited in a notice to comply have been corrected.

(i) Nothing in this section shall be construed as preventing the state board or regional board, on a case-by-case basis, from requiring a person subject to a notice to comply to submit reasonable and necessary documentation to support a claim of compliance by the person.

(j) Nothing in this section restricts the power of a city attorney, district attorney, county counsel, or the Attorney General to bring, in the name of the people of California, any criminal proceeding otherwise authorized by law. Furthermore, nothing in this section prevents the state board or regional board, or a representative of the state board or regional board, from cooperating with, or participating in, such a proceeding.

(k) Notwithstanding any other provision of this section, if the state board or regional board determines that the circumstances surrounding a particular minor violation are such that the assessment of a civil penalty pursuant to this division is warranted or required by federal law, in addition to issuance of a notice to comply, the state board or regional board shall assess a civil penalty in accordance with this division, if the state board or regional board makes written findings that set forth the basis for the determination of the state board or regional board.

(Added by Stats. 1996, Ch. 775, Sec. 4. Effective January 1, 1997.)



13399.3

On or before January 1, 2000, the state board shall report to the Legislature on actions taken by the state board and the regional boards to implement this chapter and the results of that implementation. Each regional board shall provide the state board with the information that the state board requests to determine the degree to which the purposes described in subdivision (a) of Section 13399 have been achieved.

(Amended by Stats. 2000, Ch. 727, Sec. 6. Effective January 1, 2001.)






CHAPTER 5.9. The Storm Water Enforcement Act of 1998

13399.25

This chapter supplements, and does not supplant, other laws relating to the discharge of storm water.

(Added by Stats. 1998, Ch. 998, Sec. 3. Effective January 1, 1999.)



13399.27

On or before February 1, 2000, and on each February 1 thereafter, the state board, after any necessary investigation, shall prepare, and make available to the public, a report that includes both of the following:

(a) A list of those persons that were notified of their duty to comply with applicable general storm water NPDES permits pursuant to Section 13399.30 and a description of the responses received to those notifications, including the filing of notices of intent to obtain coverage or notices of nonapplicability, returned mail and no response, appeals of filing or permitting requirements pursuant to this chapter, site inspections, enforcement actions taken, and penalties assessed therefor.

(b) A list of those dischargers identified pursuant to Section 13399.31 that, during the previous calendar year, failed to submit an annual report or construction certification required by a regional board, and any penalties assessed therefor.

(Added by Stats. 1998, Ch. 998, Sec. 3. Effective January 1, 1999.)



13399.30

(a) (1) Each year the regional boards shall undertake reasonable efforts to identify dischargers of storm water that have not obtained coverage under an appropriate storm water NPDES permit.

(2) Any person, including a person subject to waste discharge requirements under Section 1342(p) of Title 33 of the United States Code, that discharges, proposes to discharge, or is suspected by a regional board or the state board of discharging storm water associated with industrial activity that has not obtained coverage under an appropriate storm water NPDES permit, shall submit to the regional board, within 30 days from the date on which a notice is sent by the regional board, the appropriate notice of intent to obtain coverage or a notice of nonapplicability that specifies the basis for not needing to obtain coverage under an NPDES permit.

(b) If a person to which a notice is sent pursuant to subdivision (a) fails to submit the appropriate notice of intent to obtain coverage or the required notice of nonapplicability to the regional board within 30 days from the date on which that notice is sent, the executive officer of the regional board shall send a second notice to that discharger.

(c) (1) If a person to which a notice is sent pursuant to subdivision (b) fails to submit the required notice of nonapplicability to the regional board within 60 days from the date on which the notice pursuant to subdivision (a) was sent, the regional board shall impose the penalties described in subdivision (b) of Section 13399.33.

(2) If a person to which a notice is sent pursuant to subdivision (b) fails to submit the required notice of intent to obtain coverage to the regional board within 60 days from the date on which the notice pursuant to subdivision (a) was sent, the regional board shall impose the penalties described in subdivision (a) of Section 13399.33.

(Added by Stats. 1998, Ch. 998, Sec. 3. Effective January 1, 1999.)



13399.31

(a) Each year the regional board shall conduct a review of the annual reports and construction certifications submitted in accordance with the requirements of an applicable NPDES permit and Section 1342(p) of Title 33 of the United States Code and shall identify the dischargers that have failed to submit that annual report or construction certification required by the regional board.

(b) The regional board shall notify each discharger that is identified pursuant to subdivision (a) with regard to its noncompliance and the penalties therefor.

(c) If a discharger to which a notice is sent pursuant to subdivision (b) fails to submit the annual report or construction certification required by the regional board to the regional board within 30 days from the date on which that notice is sent, the executive officer of the regional board shall send a second notice to that discharger.

(d) If a discharger to which a notice is sent pursuant to subdivision (c) fails to submit the annual report or construction certification required by the regional board to the regional board within 60 days from the date on which the notice is sent pursuant to subdivision (b), the regional board shall impose the penalties described in subdivision (c) of Section 13399.33.

(Added by Stats. 1998, Ch. 998, Sec. 3. Effective January 1, 1999.)



13399.33

Except as provided in Section 13399.35, the regional board shall do all of the following with regard to a discharger that is subject to the requirements prescribed in accordance with Section 1342(p) of Title 33 of the United States Code:

(a) (1) With regard to a discharger of storm water associated with industrial activity that fails to submit the required notice of intent to obtain coverage in accordance with Section 13399.30, impose civil liability administratively in an amount that is not less than five thousand dollars ($5,000) per year of noncompliance or fraction thereof, unless the regional board makes express findings setting forth the reasons for its failure to do so, based on the specific factors required to be considered pursuant to paragraph (2).

(2) In determining the amount of the penalty imposed under this section, the regional board shall consider the nature, circumstances, extent, and gravity of the violation, and, with respect to the violator, the ability to pay, any prior history of violations, the degree of culpability, economic benefits or savings resulting from the violation, and other matters as justice may require. These considerations shall be balanced against the need for the regulatory costs of environmental protection to be borne equally by dischargers throughout the state, and the need for predictability of enforcement when making business decisions.

(b) With regard to a person that fails to submit the required notice of nonapplicability in accordance with Section 13399.30, impose civil liability administratively in the amount of one thousand dollars ($1,000).

(c) With regard to a person that fails to submit an annual report or construction certification in accordance with Section 13399.31, impose civil liability administratively in an amount that is not less than one thousand dollars ($1,000).

(d) Recover from the persons described in subdivisions (a), (b), and (c) the costs incurred by the regional board with regard to those persons.

(e) It is an affirmative defense to the penalties imposed under this section for a person described in subdivision (a) or (b) to prove that he or she did not, in fact, receive the notices required under Section 13399.30 or 13399.31.

(Added by Stats. 1998, Ch. 998, Sec. 3. Effective January 1, 1999.)



13399.35

(a) The regional board may allow a person to reduce the penalties described in subdivisions (a), (b), and (c) of Section 13399.33 by up to 50 percent by undertaking a supplemental environmental project in accordance with the enforcement policy of the state board and any applicable guidance document.

(b) For the purposes of this section, a supplemental environmental project means an environmentally beneficial project that a person agrees to undertake, with the approval of the regional board, which would not be undertaken in the absence of an enforcement action under Section 13399.33.

(Added by Stats. 1998, Ch. 998, Sec. 3. Effective January 1, 1999.)



13399.37

(a) The money generated from the imposition of liability and cost recovery pursuant to Section 13399.33 shall be deposited, and separately accounted for, in the Waste Discharge Permit Fund.

(b) The money described in subdivision (a) shall be available, upon appropriation by the Legislature, to the regional boards from which the revenues were generated for the purpose of carrying out storm water programs under this division.

(Added by Stats. 1998, Ch. 998, Sec. 3. Effective January 1, 1999.)



13399.41

Notwithstanding any other provision of law, appropriate state agencies, as requested by the executive director of the state board, shall provide the state board with the names, addresses, and standard industrial classifications or types of business facilities that are subject to storm water programs under this division. The information obtained pursuant to this section shall be used by the state board solely to regulate the discharge of storm water associated with industrial activity under this division. The state shall reimburse state agencies for all reasonable expenses incurred in connection with complying with this section.

(Added by Stats. 1998, Ch. 998, Sec. 3. Effective January 1, 1999.)



13399.43

For the purposes of this chapter, NPDES permit means a permit issued under the national pollutant discharge elimination system program in accordance with the Clean Water Act (33 U.S.C.A. Sec. 1251 et seq.).

(Added by Stats. 1998, Ch. 998, Sec. 3. Effective January 1, 1999.)






CHAPTER 6. State Financial Assistance

ARTICLE 1. State Water Quality Control Fund

13400

As used in this chapter, unless otherwise apparent from the context:

(a) Facilities means any of the following:

(1) Facilities for the collection, treatment, or export of waste when necessary to prevent water pollution.

(2) Facilities to recycle wastewater and to convey recycled water.

(3) Facilities or devices to conserve water.

(4) Any combination of the facilities described in paragraph (1), (2), or (3).

(b) Fund means the State Water Quality Control Fund.

(c) Not-for-profit organization means an organization operated on a not-for-profit basis, including, but not limited to, an association, cooperative, or private corporation that is a public water system, as defined in Section 116275 of the Health and Safety Code, that meets technical, managerial, and financial capacity criteria specified by the State Department of Public Health for public water systems, or that is subject to regulatory authority pursuant to this division. Not-for-profit organization includes only an organization that is either controlled by a local public body or bodies or has a broadly based ownership by, or membership of, people of the local community.

(d) Public agency means any city, county, city and county, district, or other political subdivision of the state.

(Amended by Stats. 2011, Ch. 517, Sec. 1. Effective January 1, 2012.)



13401

(a) The State Water Quality Control Fund is continued in existence. The following moneys in the fund are appropriated, without regard to fiscal years, for expenditure by the state board in making loans to public agencies in accordance with this chapter:

(1) The balance of the original moneys deposited in the fund.

(2) Any money repaid to the fund.

(3) Any remaining balance of the money in the fund deposited therein after the specific appropriations for loans to the South Tahoe Public Utility District, the North Tahoe Public Utility District, the Tahoe City Public Utility District, the Truckee Sanitary District, and to any other governmental entity in the areas served by such districts have been made.

(b) Notwithstanding subdivision (a), upon the order of the state board, the money in the State Water Quality Control Fund shall be transferred to the State Water Pollution Control Revolving Fund.

(Amended by Stats. 1993, Ch. 775, Sec. 1. Effective January 1, 1994.)






ARTICLE 2. Loans to Local Agencies

13410

Applications for construction loans under this chapter shall include:

(a) A description of the proposed facilities.

(b) A statement of facts showing the necessity for the proposed facilities and showing that funds of the public agency are not available for financing such facilities and that the sale of revenue or general obligation bonds through private financial institutions is impossible or would impose an unreasonable burden on the public agency.

(c) A proposed plan for repaying the loan.

(d) Other information as required by the state board.

(Added by Stats. 1969, Ch. 482.)



13411

Upon a determination by the state board, after consultation with the State Department of Health, that (a) the facilities proposed by an applicant are necessary to the health or welfare of the inhabitants of the state, (b) that the proposed facilities meet the needs of the applicant, (c) that funds of the public agency are not available for financing such facilities and that the sale of revenue or general obligation bonds through private financial institutions is impossible or would impose an unreasonable burden on the public agency, (d) that the proposed plan for repayment is feasible, (e) in the case of facilities proposed under Section 13400(c)(1) that such facilities are necessary to prevent water pollution, (f) in the case of facilities proposed under Section 13400(c)(2) that such facilities will produce recycled water and that the public agency has adopted a feasible program for use thereof, and (g) in the case of facilities proposed under Section 13400(c)(3) that such facilities are a cost effective means of conserving water, the state board, subject to approval by the Director of Finance, may loan to the applicant such sum as it determines is not otherwise available to the public agency to construct the proposed facilities.

(Amended by Stats. 1995, Ch. 28, Sec. 23. Effective January 1, 1996.)



13412

No loan shall be made to a public agency unless it executes an agreement with the state board under which it agrees to repay the amount of the loan, with interest, within 25 years at 50 percent of the average interest rate paid by the state on general obligation bonds sold in the calendar year immediately preceding the year in which the loan agreement is executed.

(Amended by Stats. 1986, Ch. 978, Sec. 1.)



13413

It is the policy of this state that, in making construction loans under this article, the state board should give special consideration to facilities proposed to be constructed by public agencies in areas in which further construction of buildings has been halted by order of the State Department of Health or a local health department, or both, or notice has been given that such an order is being considered; provided, however, that the public agencies designated in this section shall otherwise comply with and meet all requirements of other provisions of this chapter.

(Amended by Stats. 1971, Ch. 1593.)



13414

All money received in repayment of loans under this chapter shall be paid to the State Treasurer and credited to the fund.

(Added by Stats. 1969, Ch. 482.)



13415

(a) Loans may be made by the state board to public agencies to pay not more than one-half of the cost of studies and investigations made by such public agencies in connection with waste water reclamation.

(b) Not more than a total of two hundred thousand dollars ($200,00) shall be loaned pursuant to this section in any fiscal year, and not more than fifty thousand dollars ($50,000) shall be loaned to any public agency in any fiscal year pursuant to this section. In the event that less than two million dollars ($2,000,000) is available in any fiscal year for loans under this article, then not more than 10 pecent of the available amount shall be available for loans for studies and investigations pursuant to this section.

(c) Applications for such loans shall be made in such form, and shall contain such information, as may be required by the state board.

(d) Such loans shall be repaid within a period not to exceed 10 years, with interest at a rate established in the manner provided in Section 13412.

(Added by Stats. 1969, Ch. 482.)



13416

Before a public agency may enter into a contract with the state board for a construction loan under this chapter, the public agency shall hold an election on the proposition of whether or not the public agency shall enter into the proposed contract and more than 50 percent of the votes cast at such election must be in favor of such proposition.

(Added by Stats. 1969, Ch. 482.)



13417

The election shall be held in accordance with the following provisions:

(a) The procedure for holding an election on the incurring of bonded indebtedness by such public agency shall be utilized for an election of the proposed contract as nearly as the same may be applicable. Where the law applicable to such agency does not contain such bond election procedure, the procedure set forth in the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) Part 1, Division 2, Title 5 of the Government Code), as it may now or hereafter be amended, shall be utilized as nearly as the same may be applicable.

(b) No particular form of ballot is required.

(c) The notice of the election shall include a statement of the time and place of the election, the purpose of the election, the general purpose of the contract, and the maximum amount of money to be borrowed from the state under the contract.

(d) The ballots for the election shall contain a brief statement of the general purpose of the contract substantially as stated in the notice of the election, shall state the maximum amount of money to be borrowed from the state under the contract, and shall contain the words Execution of contract Yes and Execution of contract No.

(e) The election shall be held in the entire public agency except where the public agency proposes to contract with the state board on behalf of a specified portion, or of specified portions of the public agency, in which case the election shall be held in such portion or portions of the public agency only.

(Added by Stats. 1969, Ch. 482.)



13418

Notwithstanding any provision of this chapter or any other provision of law, including, but not limited to, the provisions of Chapter 47 and 137 of the Statutes of 1966, First Extraordinary Session, Chapter 1679 of the Statutes of 1967, Chapter 1356 of the Statutes of 1969, and Chapter 920 of the Statutes of 1970, or the provisions of any existing loan contract entered into pursuant to this chapter or any other such provision of law, there shall be a two-year moratorium following the effective date of this section on that portion of the principal and interest payments otherwise required in repayment of funds heretofore loaned to the North Tahoe Public Utility District, the Tahoe City Public Utility District, the South Tahoe Public Utility District, the Truckee Sanitary District, the Squaw Valley County Water District, and the Alpine Springs County Water District pursuant to this chapter or any act of the Legislature authorizing a state loan for the purpose of permitting any such agency to construct necessary sewage and storm drainage facilities to prevent and control water pollution in the area served by such agency, equal in percentage, as determined by the Department of Finance, to the percentage of property tax revenues lost to the agency by reason of the adoption of Article XIII?A of the California Constitution, unless moneys are otherwise available for such repayment from state allocations or the sale of bonds authorized on or before July 1, 1978, but unissued. The provisions of this section do not apply to any sums which are required to be repaid immediately or in accordance with an accelerated time schedule pursuant to a duly entered stipulated judgment between the State of California and the Tahoe City Public Utility District. Interest on loans shall accrue during the moratorium period and be repaid by the recipients of the loans, in addition to the normal principal and interest payments.

(Added by Stats. 1979, Ch. 528.)






ARTICLE 2.5. Guarantees for Local Agency Bonds

13425

Applications for guarantees for local agency bonds under this chapter shall include:

(a) A description of the proposed facilities.

(b) A financing plan for the proposed facilities, including the amount of debt and maximum term to maturity of the proposed local agency bond issue and identification of sources of revenue that will be dedicated to payment of principal and interest on the bonds.

(c) Other information as required by the state board.

The state board may provide that the application may be combined with applications for any other source of funds administered by the state board.

(Added by Stats. 1988, Ch. 47, Sec. 1. Effective March 18, 1988.)



13426

The state board, subject to approval by the Director of Finance, may agree to provide a guarantee pursuant to this article for all or a specified part of the proposed local agency bond issue upon making, after consultation with the State Department of Public Health, all of the following determinations:

(a) The facilities proposed by an applicant are necessary to the health or welfare of the inhabitants of the state and are consistent with water quality control plans adopted by regional boards.

(b) The proposed facilities meet the needs of the applicant.

(c) The proposed bond issue and plan repayment are sound and feasible.

(d) In the case of facilities proposed under paragraph (2) of subdivision (c) of Section 13400, the facilities will produce recycled water and the applicant has adopted a feasible program for the use of the facilities. The state board may adopt criteria for ranking and setting priorities among applicants for those guarantees.

(Amended by Stats. 2010, Ch. 288, Sec. 37. Effective January 1, 2011.)



13427

No guarantee shall be extended to any applicant unless it executes an agreement with the state board under which the applicant agrees to the following provisions:

(a) To proceed expeditiously with, and complete, the proposed project.

(b) To commence operation of the project on completion, and to properly operate and maintain the work in accordance with applicable provisions of law.

(c) To issue bonds and to levy fines, charges, assessments, or taxes to pay the principal of, and interest on, the bonds as described in the application.

(d) To diligently and expeditiously collect those levies, including timely exercise of available legal remedies in the event of delinquency or default.

(e) To act in accordance with such other provisions as the state board may require.

(Added by Stats. 1988, Ch. 47, Sec. 1. Effective March 18, 1988.)



13428

Notwithstanding Section 13340 of the Government Code, the money in the Clean Water Bond Guarantee Fund, which is hereby created, is continuously appropriated to the state board without regard to fiscal years for the purposes of this chapter.

(Added by Stats. 1988, Ch. 47, Sec. 1. Effective March 18, 1988.)



13429

Money in the Clean Water Bond Guarantee Fund not needed for making payments on guaranteed bonds pursuant to this chapter shall be invested pursuant to law. All proceeds of the investment shall be deposited in that fund to the extent permitted by federal law.

(Added by Stats. 1988, Ch. 47, Sec. 1. Effective March 18, 1988.)



13430

The state board s authorization to guarantee bonds under this article shall be limited to bonds with a total principal amount of not more than 10 times the amount in the Clean Water Bond Guarantee Fund at the time the state board determines to extend each guarantee pursuant to Section 13426.

(Added by Stats. 1988, Ch. 47, Sec. 1. Effective March 18, 1988.)



13431

Under no circumstances shall the amount paid out as a result of bond guarantees extended pursuant to this article exceed the amount in the Clean Water Bond Guarantee Fund. This article does not express or imply any commitment by the state board or any other agency of the state to pay any money or levy any charge or tax or otherwise exercise its faith and credit on behalf of any local agency or bondholder beyond the funds in the Clean Water Bond Guarantee Fund.

(Added by Stats. 1988, Ch. 47, Sec. 1. Effective March 18, 1988.)



13432

The state board may charge an annual fee not to exceed one-tenth of 1 percent of the principal amount of each bond issue that it guarantees for guarantee coverage. The state board may charge a lesser amount. The proceeds of any fee shall be paid into the Clean Water Bond Guarantee Fund.

(Added by Stats. 1988, Ch. 47, Sec. 1. Effective March 18, 1988.)



13433

The state board shall, by regulation, prescribe rules and procedures for all of the following:

(a) To pay money from the Clean Water Bond Guarantee Fund to an insured local agency or bondholder in the event that the amount in the local agency s bond reserve fund falls below a minimum amount, or in the event of failure by the local agency to pay the principal of, or interest on, an insured bond issue on time, as the state board may require.

(b) To require, by court action if necessary, a local agency to raise sewer service charges, levy additional assessments, collect charges or assessments, or foreclose or otherwise sell property as needed to prevent a reduction in the local agency s bond reserve fund, or to prevent default, or to collect funds to repay to the fund any payments made pursuant to subdivision (a).

(Added by Stats. 1988, Ch. 47, Sec. 1. Effective March 18, 1988.)






ARTICLE 3. State Water Pollution Cleanup and Abatement Account

13440

There is in the State Water Quality Control Fund the State Water Pollution Cleanup and Abatement Account (hereinafter called the account ), to be administered by the state board.

(Added by Stats. 1969, Ch. 482.)



13441

There is to be paid into the account all moneys from the following sources:

(a) All moneys appropriated by the Legislature for the account.

(b) All moneys contributed to the account by any person and accepted by the state board.

(c) One-half of all moneys collected by way of criminal penalty and all moneys collected civilly under any proceeding brought pursuant to any provison of this division.

(d) All moneys collected by the state board for the account under Section 13304.

The first unencumbered five hundred thousand dollars ($500,000) paid into the account in any given fiscal year is available without regard to fiscal years, for expenditure by the state board in accordance with the provisions of this article. The next unencumbered five hundred thousand dollars ($500,000), or any portion thereof, deposited in any given fiscal year, is available for expenditure by the state board for the purposes of this article, subject to the provisions set forth in Section 28 of the Budget Act of 1984 (Chapter 258 of the Statutes of 1984). The next unencumbered one million dollars ($1,000,000) deposited in the account in any given fiscal year is available for expenditure by the state board for the purposes of Section 13443. The remaining unencumbered funds deposited in the account in any given fiscal year is available without regard to fiscal years to the state board for expenditure for the purposes set forth in Section 13442.

(Amended by Stats. 1984, Ch. 1535, Sec. 2.)



13441.5

The State Treasurer, when requested by the state board and approved by the Director of Finance, shall transfer moneys in the nature of a loan from the State Water Quality Control Fund to the account created pursuant to Section 13440, which shall be repayable from the account to such fund; provided, that the moneys transferred from the fund to the account shall not exceed the sum of twenty-five thousand dollars ($25,000) at any one time.

(Added by Stats. 1970, Ch. 918.)



13442

(a) Upon application by a public agency, a tribal government that is on the California Tribal Consultation List maintained by the Native American Heritage Commission and is a disadvantaged community, as defined in Section 79505.5, that agrees to waive tribal sovereign immunity for the explicit purpose of regulation by the state board pursuant to this division, or a not-for-profit organization serving a disadvantaged community, as defined in Section 79505.5, with authority to clean up a waste or abate the effects of a waste, the state board may order moneys to be paid from the account to the agency, tribal government, or organization to assist it in cleaning up the waste or abating its effects on waters of the state.

(b) The agency, a tribal government that is on the California Tribal Consultation List maintained by the Native American Heritage Commission and is a disadvantaged community, as defined in Section 79505.5, that agrees to waive tribal sovereign immunity for the explicit purpose of regulation by the state board pursuant to this division, or a not-for-profit organization serving a disadvantaged community, as defined in Section 79505.5, shall not become liable to the state board for repayment of moneys paid under this section, but this shall not be a defense to an action brought pursuant to subdivision (c) of Section 13304 for the recovery of moneys paid under this section.

(Amended by Stats. 2011, Ch. 517, Sec. 2. Effective January 1, 2012.)



13443

Upon application by a regional board that is attempting to remedy a significant unforeseen water pollution problem, posing an actual or potential public health threat, or is overseeing and tracking the implementation of a supplemental environmental project required as a condition of an order imposing administrative civil liability, and for which the regional board does not have adequate resources budgeted, the state board may order moneys to be paid from the account to the regional board to assist it in responding to the problem.

(Amended by Stats. 2001, Ch. 869, Sec. 9. Effective January 1, 2002.)









CHAPTER 6.1. Water Conservation and Water Quality Bond Law of 1986

13450

This chapter shall be known and may be cited as the Water Conservation and Water Quality Bond Law of 1986.

(Added by Stats. 1986, Ch. 6, Sec. 1. Approved June 3, 1986, by adoption of Proposition 44.)



13451

The Legislature finds and declares all of the following:

(a) An abundant supply of clean water is essential to the public health, safety, and welfare.

(b) An abundant supply of clean water fosters the beauty of California s environment, the expansion of industry and agriculture, maintains fish and wildlife, and supports recreation.

(c) The state s growing population has increasing needs for clean water supplies and adequate treatment facilities.

(d) It is of paramount importance that the water resources of the state be protected from pollution and conserved, and that the groundwater basins of the state be recharged whenever possible to ensure continued economic, community, and social growth.

(e) The chief cause of water pollution is the discharge of inadequately treated waste into the waters of the state.

(f) Local agencies have the primary responsibility for the construction, operation, and maintenance of facilities to cleanse our waters, to conserve water, and recharge groundwater basins.

(g) Rising costs of construction have pushed the costs of constructing treatment facilities and facilities to conserve water and recharge groundwater basins beyond the ability of local agencies to pay.

(h) Because water knows no political boundaries, it is desirable for the state to contribute to the construction of these facilities in order to meet its obligations to protect and promote the health, safety, and welfare of its people and the environment.

(i) Voluntary, cost-effective capital outlay water conservation programs can help meet growing demand for clean and abundant water supplies.

(j) Recharge of groundwater basins is an effective way to maximize availability of scarce water supplies throughout the state.

(k) California s abundant streams, rivers, bays, estuaries, and groundwater are threatened with pollution from agricultural drainage water which could threaten public health and fish and wildlife resources and impede economic and social growth if left unchecked. Proper containment structures and treatment facilities could provide for the handling of agricultural drainage water in an environmentally sensitive manner.

(l) (1) It is the intent of this chapter to provide funds for the construction of cost-effective containment structures and treatment facilities for the treatment, storage and disposal of agricultural drainage water.

(2) It is the further intent of this chapter to provide funds for voluntary, cost-effective capital outlay water conservation programs and groundwater recharge facilities cooperatively carried out by local agencies and the department.

(Added by Stats. 1986, Ch. 6, Sec. 1. Approved June 3, 1986, by adoption of Proposition 44.)



13452

As used in this chapter, and for purposes of this chapter, as used in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), the following words have the following meanings:

(a) Board means the State Water Resources Control Board.

(b) Committee means the Water Conservation and Water Quality Finance Committee created by Section 13454.

(c) Department means the Department of Water Resources.

(d) Drainage water management units mean land and facilities for the treatment, storage, or disposal of agricultural drainage water which, if discharged untreated, would pollute or threaten to pollute the waters of the state.

(1) Drainage water management units may include any of the following:

(A) A surface impoundment which is a natural topographic depression, artificial excavation, or diked area formed primarily of earthen materials, which is designed to hold an accumulation of drainage water, including, but not limited to, holding, storage, settling, and aeration pits, evaporation ponds, percolation ponds, other ponds, and lagoons. Surface impoundment does not include a landfill, a land farm, a pile, an emergency containment dike, tank, or injection well.

(B) Conveyance facilities to the treatment or storage site, including devices for flow regulation.

(C) Facilities or works to treat agricultural drainage water to remove or substantially reduce the level of constituents which pollute or threaten to pollute the waters of the state, including, but not limited to, processes utilizing ion exchange, desalting technologies like reverse osmosis, and biological treatment.

(D) An injection well.

(2) Any or all of the drain water management units, including the land under the unit, may consist of separable features, or an appropriate share of multipurpose features, of a larger system, or both.

(e) Fund means the 1986 Water Conservation and Water Quality Bond Fund.

(f) Groundwater recharge facilities mean land and facilities for artificial groundwater recharge through methods which include, but are not limited to, (1) percolation using basins, pits, ditches and furrows, modified streambed, flooding, and well injection or (2) in-lieu recharge. Groundwater recharge facilities also mean capital outlay expenditures to expand, renovate, or restructure land and facilities already in use for the purpose of groundwater recharge.

Groundwater recharge facilities may include any of the following:

(1) Instream facilities for regulation of water levels, but not regulation of streamflow by storage to accomplish diversion from the waterway.

(2) Agency-owned facilities for extraction.

(3) Conveyance facilities to the recharge site, including devices for flow regulation and measurement of recharge waters.

Any part or all of the project facilities, including the land under the facilities, may consist of the separable features, or an appropriate share of multipurpose features, of a larger system, or both.

(g) In-lieu recharge means accomplishing increased storage of groundwater by providing interruptible surface water to a user who relies on groundwater as a primary supply, to accomplish groundwater storage through the direct use of that surface water in lieu of pumping groundwater. In-lieu recharge would be used rather than continuing pumping while artificially recharging with the interruptible surface waters. However, bond proceeds shall not be used to purchase surface water for use in lieu of pumping groundwater.

(h) Local agency or agency means any city, county, district, joint powers authority, or other political subdivision of the state involved with water management.

(i) Project means all of the following:

(1) Groundwater recharge facilities.

(2) Voluntary, cost-effective capital outlay water conservation programs.

(3) Drainage water management units.

(j) Voluntary, cost-effective capital outlay water conservation programs mean those feasible capital outlay measures to improve the efficiency of water use through benefits which exceed their costs. The programs include, but are not limited to, lining or piping of ditches; improvements in water distribution system controls such as automated canal control, construction of small reservoirs within distribution systems which conserve water that has already been captured for use, and related physical improvements; tailwater pumpback recovery systems; major improvements or replacements of distribution systems to reduce leakage; and capital changes in on-farm irrigation systems which improve irrigation efficiency such as sprinkler or subsurface drip. In each case, the department shall determine that there is a net savings of water as a result of each proposed project and that the project is cost effective.

(Added by Stats. 1986, Ch. 6, Sec. 1. Approved June 3, 1986, by adoption of Proposition 44.)



13453

There is hereby created the 1986 Water Conservation and Water Quality Bond Fund in the State Treasury. There shall be established in the fund a Water Conservation and Groundwater Recharge Account for the purpose of implementing Section 13458, and an Agricultural Drainage Water Account for the purpose of implementing Section 13459.

(Added by Stats. 1986, Ch. 6, Sec. 1. Approved June 3, 1986, by adoption of Proposition 44.)



13454

(a) There is a Water Conservation and Water Quality Finance Committee consisting of the Governor or the Governor s designated representative, the Controller, the Treasurer, the Director of Finance, the Director of the Department of Water Resources, and the Executive Director of the State Water Resources Control Board.

(b) The Water Conservation and Water Quality Finance Committee is the committee as that term is used in the State General Obligation Bond Law.

(Added by Stats. 1986, Ch. 6, Sec. 1. Approved June 3, 1986, by adoption of Proposition 44.)



13455

(a) The committee may create a debt or debts, liability or liabilities, of the State of California in the aggregate amount of one hundred fifty million dollars ($150,000,000), in the manner provided in this chapter. The debt or debts, liability or liabilities, shall be created for the purpose of providing the fund to be used for the object and work specified in this section and in Sections 13458 and 13459.

(b) The department may enter into contracts and may adopt rules and regulations necessary to carry out the purposes of Section 13458.

(c) The department may expend not more than 2
1/2
percent of the total amount of the bonds authorized to be issued under this chapter for the administration of Section 13458.

(d) The board may enter into contracts and may adopt rules and regulations necessary to carry out the purposes of Section 13459.

(e) The board may expend not more than 2
1/2
percent of the total amount of the bonds authorized to be issued under this chapter for the administration of Section 13459.

(f) The department or the board may expend funds necessary to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code.

(Added by Stats. 1986, Ch. 6, Sec. 1. Approved June 3, 1986, by adoption of Proposition 44.)



13456

All bonds which have been duly sold and delivered constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is pledged for the punctual payment of both principal and interest.

There shall be collected annually in the same manner, and at the same time as other state revenue is collected, the amount, in addition to the ordinary revenues of the state, required to pay the principal of, and interest on, the bonds. It is the duty of all officers charged by law with any duty in regard to the collection of that revenue to perform each and every act which is necessary to collect this additional amount.

All money deposited in the fund which has been derived from premium and accrued interest on bonds sold is available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1986, Ch. 6, Sec. 1. Approved June 3, 1986, by adoption of Proposition 44.)



13457

The State General Obligation Bond Law is adopted for the purpose of the issuance, sale, and repayment of, and other matters with respect to, the bonds authorized by this chapter. The provisions of that law are included in this chapter as though set out in full in this chapter, except that, notwithstanding any provision in the State General Obligation Bond Law, the bonds authorized under this chapter shall bear the rates of interest, or maximum rates, fixed from time to time by the Treasurer with the approval of the committee. The maximum maturity of the bonds shall not exceed 50 years from the date of the bonds or from the date of each respective series. The maturity of each respective series shall be calculated from the date of the series.

(Added by Stats. 1986, Ch. 6, Sec. 1. Approved June 3, 1986, by adoption of Proposition 44.)



13458

(a) The sum of seventy-five million dollars ($75,000,000) of the money in the fund shall be deposited in the Water Conservation and Groundwater Recharge Account and, notwithstanding Section 13340 of the Government Code, is appropriated for expenditure in the 1986 87 fiscal year for loans to local agencies to aid in the acquisition and construction of voluntary, cost-effective capital outlay water conservation programs and groundwater recharge facilities and the purposes set forth in this section. Loans made in the 1986 87 fiscal year may not be authorized sooner than 30 days after notification in writing of the necessity therefor to the chairperson of the committee in each house which considers appropriations, to the policy committee of the Assembly as designated by the Speaker of the Assembly and the policy committee of the Senate designated by the Senate Rules Committee, and the Chairperson of the Joint Legislative Budget Committee.

(b) Any contract entered into pursuant to this section may include provisions as may be determined by the department. However, any contract concerning an eligible, voluntary, cost-effective capital outlay water conservation program shall be supported by or shall include, in substance, all of the following:

(1) An estimate of the reasonable cost and benefit of the program.

(2) An agreement by the local agency to proceed expeditiously with, and complete, the program.

(3) A provision that there shall be no moratorium or deferment on payments of principal or interest.

(4) A loan period of up to 20 years with an interest rate set annually by the department at 50 percent of the interest rate computed by the true interest cost method on bonds most recently issued pursuant to this chapter. The interest rate set for each contract shall be applied throughout the contract s repayment period. There shall be a level annual repayment of principal and interest on the loans.

(5) A provision that the project shall not receive any more than five million dollars ($5,000,000) in loan proceeds from the department.

The department shall set priority for loans under this subdivision on the basis of the cost effectiveness of the proposed project, with the most cost-effective projects receiving the highest priorities.

(c) Any contract concerning an eligible project for groundwater recharge shall be supported by or shall include, in substance, all of the following:

(1) A finding by the department that the agency has the ability to repay the requested loan, that the project is economically justified, and that the project is feasible from an engineering and hydrogeologic viewpoint.

(2) An estimate of the reasonable cost and benefit of the project, including a feasibility report which shall set forth the economic justification and the engineering, hydrogeologic, and financial feasibility of the project, and shall include explanations of the proposed facilities and their relation to other water-related facilities in the basin or region.

(3) An agreement by the agency to proceed expeditiously to complete the project in conformance with the approved plans and specifications and the feasibility report and to operate and maintain the project properly upon completion throughout the repayment period.

(4) A provision that there shall be no moratorium or deferment on payment of principal or interest.

(5) A loan period of up to 20 years with an interest rate set annually by the department at 50 percent of the interest rate computed by the true interest cost method on bonds most recently issued pursuant to this chapter. The interest rate set for each contract shall be applied throughout the contract s repayment period. There shall be a level annual repayment of principal and interest on the loans.

(6) A provision that the project shall not receive any more than five million dollars ($5,000,000) in loan proceeds from the department.

The department shall give priority under this subdivision to projects of agencies located in overdrafted groundwater basins and those projects of critical need, to projects whose feasibility studies show the greatest economic justification and the greatest engineering and hydrogeologic feasibility as determined by the department, and to projects located in areas which have existing water management programs.

(d) The department may make loans to local agencies, at the interest rates authorized under this section and under any terms and conditions as may be determined necessary by the department, for the purposes of financing feasibility studies of projects potentially eligible for funding under this section. No single potential project shall be eligible to receive more than one hundred thousand dollars ($100,000), and not more than 3 percent of the total amount of bonds authorized to be expended for purposes of this section may be expended for this purpose. A loan for a feasibility study shall not decrease the maximum amount of any other loan which may be made under this section.

(Added by Stats. 1986, Ch. 6, Sec. 1. Approved June 3, 1986, by adoption of Proposition 44.)



13459

(a) The sum of seventy-five million dollars ($75,000,000) of the money in the fund shall be deposited in the Agricultural Drainage Water Account is appropriated for expenditure in the 1986 87 fiscal year for loans to agencies to aid in the construction of drainage water management units for the treatment, storage, or disposal of agricultural drainage water and the purposes set forth in this section. The board may loan an agency up to 100 percent of the total eligible costs of design and construction of an eligible project. Loans made in the 1986 87 fiscal year may not be authorized sooner than 30 days after notification in writing of the necessity therefor to the chairperson of the committee in each house which considers appropriations, to the policy committee of the Assembly as designated by the Speaker of the Assembly and the policy committee of the Senate designated by the Senate Rules Committee, and the Chairperson of the Joint Legislative Budget Committee.

(b) Any contract for an eligible project entered into pursuant to this section may include such provisions as determined by the board and shall include, in substance, all of the following provisions:

(1) An estimate of the reasonable cost of the eligible project.

(2) An agreement by the agency to proceed expeditiously with, and complete, the eligible project; commence operation of the containment structures or treatment works upon completion and to properly operate and maintain the works in accordance with applicable provisions of law; provide for payment of the agency s share of the cost of the project, including principal and interest on any state loan made pursuant to this section; and, if appropriate, apply for and make reasonable efforts to secure federal assistance for the state-assisted project.

(c) All loans pursuant to this section are subject to all of the following provisions:

(1) Agencies seeking a loan shall demonstrate, to the satisfaction of the board, that an adequate opportunity for public participation regarding the loan has been provided.

(2) Any election held with respect to the loan shall include the entire agency except where the agency proposes to accept the loan on behalf of a specified portion, or portions, of the agency, in which case the referendum shall be held in that portion or portions of the agency only.

(3) Loan contracts may not provide a moratorium on payment of principal or interest.

(4) Loans shall be for a period of up to 20 years. The interest rate for the loans shall be set at a rate equal to 50 percent of the interest rate paid by the state on the most recent sale of state general obligation bonds, with that rate to be computed according to the true interest cost method. When the interest rate so determined is not a multiple of one-tenth of 1 percent, the interest rate shall be set at the next higher multiple of one-tenth of 1 percent. The interest rate set for each contract shall be applied throughout the contract s repayment period. There shall be a level annual repayment of principal and interest on loans.

(5) The board in considering eligible projects shall give preference to technologies which treat drainage water where the board finds that the technology is readily available and economically feasible for the agency.

(6) No single project may receive more than twenty million dollars ($20,000,000) in loan proceeds from the board.

(d) The board may make loans to local agencies, at the interest rates authorized under this section and under any terms and conditions as may be determined necessary by the board, for purposes of financing feasibility studies of projects potentially eligible for funding under this section. No single potential project shall be eligible to receive more than one hundred thousand dollars ($100,000), and not more than 3 percent of the total amount of bonds authorized to be expended for purposes of this section may be expended for this purpose. A loan for a feasibility study shall not decrease the maximum amount of any other loan which may be made under this section.

(Amended by Stats. 1988, Ch. 47, Sec. 3. Approved November 8, 1988, by adoption of Proposition 83.)



13459.5

Unallocated money remaining in the Agricultural Drainage Water Account in the 1986 Water Conservation and Water Quality Bond Fund on November 6, 1996, and any unallocated money deposited into that account from the sale of any bonds that are sold after November 6, 1996, shall be transferred to the Drainage Management Subaccount, created by Section 78641, of the Clean Water and Water Recycling Account in the Safe, Clean, Reliable Water Supply Fund for the purposes of subdivision (b) of Section 78645. For the purpose of this section, unallocated money means money not committed or appropriated as of November 6, 1996, which is not less than six million one hundred seventy-seven thousand dollars ($6,177,000).

(Amended by Stats. 1997, Ch. 566, Sec. 2. Effective September 29, 1997.)



13460

Money deposited in the fund pursuant to any provision of law requiring repayments to the state for assistance financed by the proceeds of the bonds authorized by this chapter shall be available for transfer to the General Fund as a reimbursement for payment of bond principal and interest.

(Added by Stats. 1986, Ch. 6, Sec. 1. Approved June 3, 1986, by adoption of Proposition 44.)



13461

There is hereby appropriated from the General Fund, for the purpose of this chapter, an amount equal to the sum of the following:

(a) The amount necessary annually to pay the principal of, and the interest on, the bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The amount necessary to carry out Section 13462, which is appropriated without regard to fiscal years.

(Added by Stats. 1986, Ch. 6, Sec. 1. Approved June 3, 1986, by adoption of Proposition 44.)



13462

For the purpose of carrying out this chapter, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of amounts not to exceed the amount of the unsold bonds which the committee has authorized to be sold for the purpose of carrying out this chapter.

The amounts withdrawn shall be deposited in the fund and shall be disbursed by the department or the board in accordance with this chapter. Any money made available under this section to the department or the board shall be returned to the General Fund from money received from the sale of bonds. The withdrawals from the General Fund shall be returned to the General Fund with interest at the rate which would have otherwise been earned by those withdrawals in the Pooled Money Investment Fund.

(Added by Stats. 1986, Ch. 6, Sec. 1. Approved June 3, 1986, by adoption of Proposition 44.)



13462.5

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 30.)



13463

Upon request of the department or the board, the committee shall determine whether or not it is necessary or desirable to issue bonds authorized under this chapter.

(Added by Stats. 1986, Ch. 6, Sec. 1. Approved June 3, 1986, by adoption of Proposition 44.)



13464

The committee may authorize the Treasurer to sell all, or any part, of the bonds at times fixed by the Treasurer.

(Added by Stats. 1986, Ch. 6, Sec. 1. Approved June 3, 1986, by adoption of Proposition 44.)



13465

Notwithstanding Sections 13458 and 13459, the committee may prescribe further terms and conditions for loan contracts to authorize a deferment on payment of all or part of the principal.

(Amended by Stats. 2006, Ch. 538, Sec. 678. Effective January 1, 2007.)



13466

For the 1987 88 fiscal year and each year thereafter, a loan may be made by the department only upon the specific approval of the Legislature, by an act enacted after the receipt of a report filed pursuant to Section 13467.

(Amended by Stats. 1992, Ch. 321, Sec. 9. Effective January 1, 1993.)



13467

Notwithstanding any other law, thirteen million five hundred thousand dollars ($13,500,000) of the unissued bonds authorized for the purposes of subdivision (a) of Section 13459 are reallocated to finance the purposes of, and shall be authorized, issued, and appropriated in accordance with, Division 26.7 (commencing with Section 79700).

(Added by Stats. 2014, Ch. 188, Sec. 3. Approved November 4, 2014, by adoption of Proposition 1.)



13468

It is the intent of language in Section 13998.8(i)(3), Section 13999.10(d), and Section 13999.11(d) of the Water Code which was enacted by the voters in the Clean Water Bond Law of 1984 that the average interest rate paid by the state on general obligation bonds in the calendar year immediately preceding the year in which the loan agreement is made means the interest rate computed by the true interest cost method on the bonds most recently issued pursuant to the Clean Water Bond Law of 1984.

(Added by Stats. 1986, Ch. 6, Sec. 1. Approved June 3, 1986, by adoption of Proposition 44.)



13469

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, that invalidity shall not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

(Added by Stats. 1986, Ch. 6, Sec. 1. Approved June 3, 1986, by adoption of Proposition 44.)






CHAPTER 6.5. State Water Pollution Control Revolving Fund

13475

(a) The Legislature hereby finds and declares that since the federal Clean Water Act (33 U.S.C. Sec. 1251 et seq.) provides for establishment of a perpetual water pollution control revolving loan fund, which will be partially capitalized by federal contributions, it is in the interest of people of the state, in order to ensure full participation by the state under the federal Clean Water Act, to enact this chapter to authorize the state to establish and implement a state/federal water pollution control revolving fund in accordance with federal provisions, requirements, and limitations.

(b) The primary purpose of this chapter is to enact a statute consistent with the provisions and requirements of the federal Clean Water Act, as those provisions, requirements, and limitations relate to establishment, management, and operation of a state/federal water pollution control revolving fund. It is the intent of the Legislature that the terms of this chapter shall be liberally construed to achieve this purpose.

(Added by Stats. 1987, Ch. 1313, Sec. 1. Effective September 28, 1987.)



13476

Unless the context otherwise requires, the following definitions govern the construction of this chapter:

(a) Administration fund means the State Water Pollution Control Revolving Fund Administration Fund.

(b) Board means the State Water Resources Control Board.

(c) Federal Clean Water Act or federal act means the Clean Water Act (33 U.S.C. Sec. 1251 et seq.) and acts amendatory thereof or supplemental thereto.

(d) (1) Financial assistance means assistance authorized under Section 13480. Financial assistance includes loans, refinancing, installment sales agreements, purchase of debt, and loan guarantees for municipal revolving funds, but excludes grants.

(2) Notwithstanding paragraph (1), financial assistance may include grants or other assistance directed by a federal capitalization grant deposited in the fund to the extent authorized and funded by that grant.

(e) Fund means the State Water Pollution Control Revolving Fund.

(f) Grant fund means the State Water Pollution Control Revolving Fund Small Community Grant Fund.

(g) Matching funds means money that equals that percentage of federal contributions required by the federal act to be matched with state funds.

(h) Municipality has the same meaning and construction as in the federal act and also includes all state, interstate, and intermunicipal agencies.

(i) Publicly owned means owned by a municipality.

(j) Severely disadvantaged community means a community with a median household income of less than 60 percent of the statewide median household income.

(Amended by Stats. 2010, 8th Ex. Sess., Ch. 5, Sec. 6. Effective March 8, 2010.)



13477

The State Water Pollution Control Revolving Fund is hereby created in the State Treasury, and, notwithstanding Section 13340 of the Government Code, all moneys in the fund are continuously appropriated without regard to fiscal years to the board for expenditure in accordance with this chapter. The board is the state agency responsible for administering the fund. In order to facilitate compliance with the federal Tax Reform Act of 1986 (Public Law 99-514), there is hereby established in the fund a Federal Revolving Loan Fund Account and a State Revolving Loan Fund Account. From time-to-time thereafter, the board may modify existing accounts in the fund and may establish other accounts in the fund, and in all other funds administered by the board, which the board deems appropriate or necessary for proper administration.

(Added by Stats. 1987, Ch. 1313, Sec. 1. Effective September 28, 1987.)



13477.5

(a) The State Water Pollution Control Revolving Fund Administration Fund is hereby created in the State Treasury.

(b) The following moneys shall be deposited in the administration fund:

(1) Moneys transferred to the administration fund to pay the costs incurred by the board in connection with the administration of this chapter.

(2) The amounts collected for financial assistance services pursuant to subdivision (c).

(3) Notwithstanding Section 16475 of the Government Code, any interest earned upon the moneys deposited in the administration fund.

(c) (1) For any financial assistance made pursuant to Section 13480, the board may assess an annual charge for financial assistance services with regard to the financial assistance, not to exceed 1 percent of the financial assistance balance computed according to the true interest cost method.

(2) Any amounts collected under this subdivision shall be deposited in the administration fund.

(3) The financial assistance service rate authorized by this subdivision may be applied at any time during the term of the financial assistance, and once applied, shall remain unchanged for the duration of the financial assistance and shall not increase the financial assistance repayment amount as set forth in the terms and conditions imposed pursuant to this chapter.

(d) Moneys in the administration fund, upon appropriation by the Legislature to the board, may be expended for payment of the reasonable costs of administering the fund.

(e) The board shall set the total amount of revenue collected each year through the charges authorized by subdivision (c) at an amount that is as equal as practicable to the revenue levels set forth in the annual Budget Act for this activity. At least once each fiscal year, the board shall adjust the financial assistance service rate imposed pursuant to subdivision (c) to conform with the revenue levels set forth in the annual Budget Act.

(Amended by Stats. 2008, Ch. 609, Sec. 4. Effective January 1, 2009.)



13477.6

(a) The State Water Pollution Control Revolving Fund Small Community Grant Fund is hereby created in the State Treasury.

(b) The following moneys shall be deposited in the grant fund:

(1) Moneys transferred to the grant fund pursuant to subdivision (c).

(2) Notwithstanding Section 16475 of the Government Code, any interest earned upon the moneys deposited in the grant fund.

(c) (1) For any financing made pursuant to Section 13480, the board may assess an annual charge to be deposited in the grant fund in lieu of interest that would otherwise be charged.

(2) The charge authorized by this subdivision may be applied at any time during the term of the financing, and once applied, shall remain unchanged unless the board determines that the application of the charge is any of the following:

(A) No longer consistent with federal requirements regarding the fund.

(B) No longer necessary.

(C) Negatively affecting the board s ability to fund projects that supports its water quality goals.

(3) The charge shall not increase the financing repayment amount as set forth in the terms and conditions imposed pursuant to this chapter.

(4) If the board ceases collecting the charge before the financing repayment is complete, the board shall replace the charge with an identical interest rate.

(d) (1) Moneys in the grant fund, upon appropriation by the Legislature to the board, may be expended, in accordance with this chapter, for grants for projects described in subdivision (a) of Section 13480 and subdivision (a) of Section 35.3115 of Title 40 of the Code of Federal Regulations that serve small communities as defined in subdivision (a) of Section 30925 of the Public Resources Code. The board shall expend moneys appropriated from the grant fund within a period of four years from the date of encumbrance.

(2) For the purpose of approving grants, the board shall give priority to projects that serve severely disadvantaged communities.

(Amended by Stats. 2013, Ch. 629, Sec. 1. Effective January 1, 2014.)



13478

(a) The board may undertake any of the following:

(1) Enter into agreements with the federal government for federal contributions to the fund.

(2) Accept federal contributions to the fund.

(3) Enter into an agreement with, and accept matching funds from, a municipality. A municipality that seeks to enter into an agreement with the board and provide matching funds pursuant to this subdivision shall provide to the board evidence of the availability of those funds in the form of a written resolution adopted by the governing body of the municipality before it requests a preliminary financial assistance commitment.

(4) Use moneys in the fund for the purposes permitted by the federal act.

(5) Provide for the deposit of matching funds and any other available and necessary moneys into the fund.

(6) Make requests on behalf of the state for deposit into the fund of available federal moneys under the federal act and determine on behalf of the state appropriate maintenance of progress toward compliance with the enforceable deadlines, goals, and requirements of the federal act.

(7) Determine on behalf of the state that publicly owned treatment works that receive financial assistance from the fund will meet the requirements of, and otherwise be treated as required by, the federal act.

(8) Provide for appropriate audit, accounting, and fiscal management services, plans, and reports relative to the fund.

(9) Take additional incidental action as appropriate for the adequate administration and operation of the fund.

(10) Charge municipalities that elect to provide matching funds a fee to cover the actual cost of obtaining the federal funds pursuant to Section 603(d)(7) of the federal act (33 U.S.C. Sec. 1383(d)(7)) and processing the financial assistance application. The fee shall be waived by the board if sufficient funds to cover those costs are available from other sources.

(11) Use money returned to the fund under clause (ii) of subparagraph (D) of paragraph (1) of subdivision (b) of Section 13480, and any other source of matching funds, if not prohibited by statute, as matching funds for the federal administrative allowance under Section 603(d)(7) of the federal act (33 U.S.C. Sec. 1383(d)(7)).

(12) Expend money repaid by financial assistance recipients for financial assistance service under clauses (i) and (ii) of subparagraph (D) of paragraph (1) of subdivision (b) of Section 13480 to pay administrative costs incurred by the board under this chapter.

(b) This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 35, Sec. 187. Effective June 20, 2014. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Stats. 2014, Ch. 35.)



13478

(a) The board may undertake any of the following:

(1) Enter into agreements with the federal government for federal contributions to the fund.

(2) Accept federal contributions to the fund.

(3) Enter into an agreement with, and accept matching funds from, a municipality. A municipality that seeks to enter into an agreement with the board and provide matching funds pursuant to this subdivision shall provide to the board evidence of the availability of those funds in the form of a written resolution adopted by the governing body of the municipality before it requests a preliminary financial assistance commitment.

(4) Use moneys in the fund for the purposes permitted by the federal act.

(5) Provide for the deposit of matching funds and any other available and necessary moneys into the fund.

(6) Make requests on behalf of the state for deposit into the fund of available federal moneys under the federal act and determine on behalf of the state appropriate maintenance of progress toward compliance with the enforceable deadlines, goals, and requirements of the federal act.

(7) Determine on behalf of the state that publicly owned treatment works that receive financial assistance from the fund will meet the requirements of, and otherwise be treated as required by, the federal act.

(8) Provide for appropriate audit, accounting, and fiscal management services, plans, and reports relative to the fund.

(9) Take additional incidental action as appropriate for the adequate administration and operation of the fund.

(10) Charge municipalities that elect to provide matching funds a fee to cover the actual cost of obtaining the federal funds pursuant to Section 603(d)(7) of the federal act (33 U.S.C. Sec. 1383(d)(7)) and processing the financial assistance application. The fee shall be waived by the board if sufficient funds to cover those costs are available from other sources.

(11) Use money returned to the fund under clause (ii) of subparagraph (D) of paragraph (1) of subdivision (b) of Section 13480, and any other source of matching funds, if not prohibited by statute, as matching funds for the federal administrative allowance under Section 603(d)(7) of the federal act (33 U.S.C. Sec. 1383(d)(7)).

(12) Expend money repaid by financial assistance recipients for financial assistance service under clauses (i) and (ii) of subparagraph (D) of paragraph (1) of subdivision (b) of Section 13480 to pay administrative costs incurred by the board under this chapter.

(13) Engage in the transfer of capitalization grant funds, as authorized by Section 35.3530(c) of Title 40 of the Code of Federal Regulations and reauthorized by Public Law 109-54, to the extent set forth in an Intended Use Plan, that shall be subject to approval by the board.

(14) Cross-collateralize revenue bonds with the Safe Drinking Water State Revolving Fund created pursuant to Section 116760.30 of the Health and Safety Code, as authorized by Section 35.3530(d) of Title 40 of the Code of Federal Regulations.

(b) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 187) and added by Stats. 2014, Ch. 35, Sec. 188. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



13479

(a) The board may enter into an agreement with the federal government for federal contributions to the fund only if both of the following conditions have been met:

(1) The state has identified any required matching funds.

(2) The board is prepared to commit to the expenditure of any minimum amount in the fund in the manner required by the federal act.

(b) Any agreement between the board and the federal government shall contain those provisions, terms, and conditions required by the federal act, and any implementing federal rules, regulations, guidelines, and policies, including, but not limited to, agreement to the following:

(1) Moneys in the fund shall be expended in an expeditious and timely manner.

(2) All moneys in the fund as a result of federal capitalization grants shall be used to assure maintenance of progress toward compliance with the enforceable deadlines, goals, and requirements of the federal act, including any applicable municipal compliance deadlines.

(Amended by Stats. 1995, Ch. 370, Sec. 3. Effective August 4, 1995.)



13480

(a) Moneys in the fund shall be used only for the permissible purposes allowed by the federal act or a federal capitalization grant deposited in the fund to the extent authorized and funded by that grant, including providing financial assistance for the following purposes:

(1) The construction of publicly owned treatment works, as defined by Section 212 of the federal act (33 U.S.C. Sec. 1292), by any municipality.

(2) Implementation of a management program pursuant to Section 319 of the federal act (33 U.S.C. Sec. 1329).

(3) Development and implementation of a conservation and management plan under Section 320 of the federal act (33 U.S.C. Sec. 1330).

(4) Financial assistance, other than a loan, toward the nonfederal share of costs of any grant-funded treatment works project, but only if that assistance is necessary to permit the project to proceed.

(5) Financial assistance provided under the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5) for projects authorized pursuant to this subdivision.

(b) Consistent with expenditure for authorized purposes, moneys in the fund may be used for the following purposes:

(1) Loans that meet all of the following requirements:

(A) Are made at or below market interest rates.

(B) Require annual payments of principal and any interest, with repayment commencing not later than one year after completion of the project for which the loan is made and full amortization not later than 20 years after project completion unless otherwise authorized by a federal capitalization grant deposited in the fund to the extent authorized and funded by that grant. Loan forgiveness is permissible to the extent authorized by a federal capitalization grant deposited in the fund to the extent authorized and funded by that grant.

(C) Require the loan recipient to establish an acceptable dedicated source of revenue for repayment of a loan.

(D) (i) Contain other terms and conditions required by the board or the federal act or applicable rules, regulations, guidelines, and policies. To the extent permitted by federal law, the combined interest and loan service rate shall be set at a rate that does not exceed 50 percent of the interest rate paid by the state on the most recent sale of state general obligation bonds and the combined interest and loan service rate shall be computed according to the true interest cost method. If the combined interest and loan service rate so determined is not a multiple of one-tenth of 1 percent, the combined interest and loan service rate shall be set at the multiple of one-tenth of 1 percent next above the combined interest and loan service rate so determined. A loan from the fund used to finance costs of facilities planning, or the preparation of plans, specifications, or estimates for construction of publicly owned treatment works shall comply with Section 603(e) of the federal act (33 U.S.C. Sec. 1383(e)).

(ii) Notwithstanding clause (i), if the loan applicant is a municipality, an applicant for a loan for the implementation of a management program pursuant to Section 319 of the federal Clean Water Act (33 U.S.C. Sec. 1329), or an applicant for a loan for nonpoint source or estuary enhancement pursuant to Section 320 of the federal Clean Water Act (33 U.S.C. Sec. 1330), and the applicant provides matching funds, the combined interest and loan service rate on the loan shall be 0 percent. A loan recipient that returns to the fund an amount of money equal to 20 percent of the remaining unpaid federal balance of an existing loan shall have the remaining unpaid loan balance refinanced at a combined interest and loan service rate of 0 percent over the time remaining in the original loan contract.

(2) To buy or refinance the debt obligations of municipalities within the state at or below market rates if those debt obligations were incurred after March 7, 1985.

(3) To guarantee, or purchase insurance for, local obligations where that action would improve credit market access or reduce interest rates.

(4) As a source of revenue or security for the payment of principal and interest on revenue or general obligation bonds issued by the state, if the proceeds of the sale of those bonds will be deposited in the fund.

(5) To establish loan guarantees for similar revolving funds established by municipalities.

(6) To earn interest.

(7) For payment of the reasonable costs of administering the fund and conducting activities under Title VI (commencing with Section 601) of the federal act (33 U.S.C. Sec. 1381 et seq.). Those costs shall not exceed 4 percent of all federal contributions to the fund, except that if permitted by federal and state law, interest repayments into the fund and other moneys in the fund may be used to defray additional administrative and activity costs to the extent permitted by the federal government and approved by the Legislature in the Budget Act.

(8) For financial assistance toward the nonfederal share of the costs of grant-funded treatment works projects to the extent permitted by the federal act.

(9) Grants, principal forgiveness, negative interest rates, and any other type of, or variation on the above types of, assistance authorized by a federal capitalization grant deposited in the fund to the extent authorized and funded by that grant.

(Amended by Stats. 2010, 8th Ex. Sess., Ch. 5, Sec. 7. Effective March 8, 2010.)



13481

The fund shall be used to provide financial assistance only for projects which are (a) consistent with plans, if any, developed under Sections 205(j), 208, 303(e), 319, and 320 of the federal act, and (b) on the approved state priority list adopted under Section 216 of the federal act.

(Added by Stats. 1987, Ch. 1313, Sec. 1. Effective September 28, 1987.)



13481.5

The board, for the purposes of administering the fund, shall give favorable consideration to the following types of eligible projects: projects that address public health problems or the pollution of impaired water bodies, projects necessary to comply with regulatory requirements, water recycling projects, projects undertaken to prevent or minimize water quality degradation, and projects undertaken in response to an administrative enforcement order.

(Added by Stats. 2004, Ch. 559, Sec. 1. Effective January 1, 2005.)



13481.7

Subject to all applicable constitutional restrictions, a municipality may borrow money and incur indebtedness pursuant to this chapter.

(Added by Stats. 2011, Ch. 513, Sec. 8. Effective January 1, 2012.)



13482

(a) In accordance with the Clean Water Bond Law of 1984 (Chapter 13 (commencing with Section 13999)), the board, with the approval of the Clean Water Finance Committee, may transfer funds from the Clean Water Construction Grant Account to the fund for the purpose of meeting federal requirements for matching moneys in the fund.

(b) Any repayment of fund moneys, including interest payments, and all interest earned on, or accruing to, any moneys in the fund, shall be deposited in the fund and shall be available, in perpetuity, for expenditure for the purposes and uses authorized by the federal act.

(c) A municipality that elects to provide matching funds shall do all of the following:

(1) Establish an account or other funding mechanism permitted by law for the deposit and use of those funds.

(2) Pay the state s share of the amount of money owed to any contractor for services rendered to that municipality and transmit evidence of payment to that contractor to the board before the federal matching funds become available pursuant to the federal act.

(3) Grant to the state access to the financial records of the account or other funding mechanism established pursuant to paragraph (1).

(Amended by Stats. 1995, Ch. 370, Sec. 5. Effective August 4, 1995.)



13483

(a) To the extent permitted by federal and state law, moneys in the fund may be used to rebate to the federal government all arbitrage profits required by the federal Tax Reform Act of 1986 (Public Law 99-514), or any amendment thereof or supplement thereto. To the extent that this use of the moneys in the fund is prohibited by federal or state law, any rebates required by federal law shall be paid from the General Fund or other sources, upon appropriation by the Legislature.

(b) Notwithstanding any other provision of law or regulation, the board may enter into contracts, or may procure those services and equipment, which may be necessary to ensure prompt and complete compliance with any provisions relating to the fund imposed by either the federal Tax Reform Act of 1986 (Public Law 99-514) or the federal Clean Water Act.

(Added by Stats. 1987, Ch. 1313, Sec. 1. Effective September 28, 1987.)



13485

(a) The board may adopt rules and regulations necessary or convenient to implement this chapter and to meet federal requirements pursuant to the federal act.

(b) This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 35, Sec. 189. Effective June 20, 2014. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Stats. 2014, Ch. 35.)



13485

(a) The board may adopt rules and regulations necessary or convenient to implement this chapter and to meet federal requirements pursuant to the federal act.

(b) The board may implement this chapter through a policy handbook that shall not be subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of the Government Code.

(c) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 189) and added by Stats. 2014, Ch. 35, Sec. 190. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)






CHAPTER 7. Water Reclamation

ARTICLE 1. Short Title

13500

This chapter shall be known as and may be cited as the Water Recycling Law.

(Amended by Stats. 1995, Ch. 28, Sec. 25. Effective January 1, 1996.)






ARTICLE 2. Declaration of Policy

13510

It is hereby declared that the people of the state have a primary interest in the development of facilities to recycle water containing waste to supplement existing surface and underground water supplies and to assist in meeting the future water requirements of the state.

(Amended by Stats. 1995, Ch. 28, Sec. 26. Effective January 1, 1996.)



13511

The Legislature finds and declares that a substantial portion of the future water requirements of this state may be economically met by beneficial use of recycled water.

The Legislature further finds and declares that the utilization of recycled water by local communities for domestic, agricultural, industrial, recreational, and fish and wildlife purposes will contribute to the peace, health, safety and welfare of the people of the state. Use of recycled water constitutes the development of new basic water supplies as that term is used in Chapter 5 (commencing with Section 12880) of Part 6 of Division 6.

(Amended by Stats. 1995, Ch. 28, Sec. 27. Effective January 1, 1996.)



13512

It is the intention of the Legislature that the state undertake all possible steps to encourage development of water recycling facilities so that recycled water may be made available to help meet the growing water requirements of the state.

(Amended by Stats. 1995, Ch. 28, Sec. 28. Effective January 1, 1996.)






ARTICLE 3. State Assistance

13515

In order to implement the policy declarations of this chapter, the state board is authorized to provide loans for the development of water reclamation facilities, or for studies and investigations in connection with water reclamation, pursuant to the provisions of Chapter 6 (commencing with Section 13400) of this division.

(Repealed and added by Stats. 1969, Ch. 482.)






ARTICLE 4. Regulation of Reclamation

13520

As used in this article recycling criteria are the levels of constituents of recycled water, and means for assurance of reliability under the design concept which will result in recycled water safe from the standpoint of public health, for the uses to be made.

(Amended by Stats. 1995, Ch. 28, Sec. 29. Effective January 1, 1996.)



13521

The State Department of Public Health shall establish uniform statewide recycling criteria for each varying type of use of recycled water where the use involves the protection of public health.

(Amended by Stats. 2010, Ch. 700, Sec. 2. Effective January 1, 2011.)



13522

(a) If the State Department of Public Health or a local health officer finds that a contamination exists as a result of the use of recycled water, the department or local health officer shall order the contamination abated in accordance with the procedure provided for in Chapter 6 (commencing with Section 5400) of Part 3 of Division 5 of the Health and Safety Code.

(b) The use of recycled water in accordance with the uniform statewide recycling criteria established pursuant to Section 13521, for the purpose of this section, does not cause, constitute, or contribute to, any form of contamination, unless the department or the regional board determines that contamination exists.

(Amended by Stats. 2010, Ch. 288, Sec. 40. Effective January 1, 2011.)



13522.5

(a) Except as provided in subdivision (e), any person recycling or proposing to recycle water, or using or proposing to use recycled water, within any region for any purpose for which recycling criteria have been established, shall file with the appropriate regional board a report containing information required by the regional board.

(b) Except as provided in subdivision (e), every person recycling water or using recycled water shall file with the appropriate regional board a report of any material change or proposed change in the character of the recycled water or its use.

(c) Each report under this section shall be sworn to, or submitted under penalty of perjury.

(d) This section shall not be construed so as to require any report in the case of any producing, manufacturing, or processing operation involving the recycling of water solely for use in the producing, manufacturing, or processing operation.

(e) Except upon the written request of the regional board, a report is not required pursuant to this section from any user of recycled water which is being supplied by a supplier or distributor for whom a master recycling permit has been issued pursuant to Section 13523.1.

(Amended by Stats. 1995, Ch. 28, Sec. 32. Effective January 1, 1996.)



13522.6

Any person failing to furnish a report under Section 13522.5 when so requested by a regional board is guilty of a misdemeanor.

(Added by Stats. 1970, Ch. 918.)



13522.7

The Attorney General, at the request of the regional board, shall petition the superior court for the issuance of a temporary restraining order, temporary injunction or permanent injunction, or combination thereof, as may be appropriate, requiring any person not complying with Section 13522.5 to comply forthwith.

(Added by Stats. 1970, Ch. 918.)



13523

(a) Each regional board, after consulting with and receiving the recommendations of the State Department of Public Health and any party who has requested in writing to be consulted, and after any necessary hearing, shall, if in the judgment of the board, it is necessary to protect the public health, safety, or welfare, prescribe water reclamation requirements for water that is used or proposed to be used as recycled water.

(b) The requirements may be placed upon the person recycling water, the user, or both. The requirements shall be established in conformance with the uniform statewide recycling criteria established pursuant to Section 13521. The regional board may require the submission of a preconstruction report for the purpose of determining compliance with the uniform statewide recycling criteria. The requirements for a use of recycled water not addressed by the uniform statewide recycling criteria shall be considered on a case-by-case basis.

(Amended by Stats. 2010, Ch. 288, Sec. 41. Effective January 1, 2011.)



13523.1

(a) Each regional board, after consulting with, and receiving the recommendations of, the State Department of Public Health and any party who has requested in writing to be consulted, with the consent of the proposed permittee, and after any necessary hearing, may, in lieu of issuing waste discharge requirements pursuant to Section 13263 or water recycling requirements pursuant to Section 13523 for a user of recycled water, issue a master recycling permit to a supplier or distributor, or both, of recycled water.

(b) A master recycling permit shall include, at least, all of the following:

(1) Waste discharge requirements, adopted pursuant to Article 4 (commencing with Section 13260) of Chapter 4.

(2) A requirement that the permittee comply with the uniform statewide recycling criteria established pursuant to Section 13521. Permit conditions for a use of recycled water not addressed by the uniform statewide water recycling criteria shall be considered on a case-by-case basis.

(3) A requirement that the permittee establish and enforce rules or regulations for recycled water users, governing the design and construction of recycled water use facilities and the use of recycled water, in accordance with the uniform statewide recycling criteria established pursuant to Section 13521.

(4) A requirement that the permittee submit a quarterly report summarizing recycled water use, including the total amount of recycled water supplied, the total number of recycled water use sites, and the locations of those sites, including the names of the hydrologic areas underlying the recycled water use sites.

(5) A requirement that the permittee conduct periodic inspections of the facilities of the recycled water users to monitor compliance by the users with the uniform statewide recycling criteria established pursuant to Section 13521 and the requirements of the master recycling permit.

(6) Any other requirements determined to be appropriate by the regional board.

(Amended by Stats. 2010, Ch. 288, Sec. 42. Effective January 1, 2011.)



13523.5

A regional board may not deny issuance of water reclamation requirements to a project which violates only a salinity standard in the basin plan.

(Added by Stats. 1984, Ch. 1541, Sec. 9.)



13524

No person shall recycle water or use recycled water for any purpose for which recycling criteria have been established until water recycling requirements have been established pursuant to this article or a regional board determines that no requirements are necessary.

(Amended by Stats. 1995, Ch. 28, Sec. 33. Effective January 1, 1996.)



13525

Upon the refusal or failure of any person or persons recycling water or using recycled water to comply with the provisions of this article, the Attorney General, at the request of the regional board, shall petition the superior court for the issuance of a temporary restraining order, preliminary injunction, or permanent injunction, or combination thereof, as may be appropriate, prohibiting forthwith any person or persons from violating or threatening to violate the provisions of this article.

(Amended by Stats. 1995, Ch. 28, Sec. 34. Effective January 1, 1996.)



13525.5

Any person recycling water or using recycled water in violation of Section 13524, after such violation has been called to his attention in writing by the regional board, is guilty of a misdemeanor. Each day of such recycling or use shall constitute a separate offense.

(Amended by Stats. 1995, Ch. 28, Sec. 35. Effective January 1, 1996.)



13526

Any person who, after such action has been called to his attention in writing by the regional board, uses recycled water for any purpose for which recycling criteria have been established prior to the establishment of water recycling requirements, is guilty of a misdemeanor.

(Amended by Stats. 1995, Ch. 28, Sec. 36. Effective January 1, 1996.)



13527

(a) In administering any statewide program of financial assistance for water pollution or water quality control which may be delegated to it pursuant to Chapter 6 (commencing with Section 13400) of this division, the state board shall give added consideration to water quality control facilities providing optimum water recycling and use of recycled water.

(b) Nothing in this chapter prevents the appropriate regional board from establishing waste discharge requirements if a discharge is involved.

(Amended by Stats. 1995, Ch. 28, Sec. 37. Effective January 1, 1996.)



13528

This chapter shall not be construed as affecting the powers of the State Department of Public Health.

(Amended by Stats. 2010, Ch. 288, Sec. 43. Effective January 1, 2011.)



13528.5

(a) The state board may carry out the duties and authority granted to a regional board pursuant to this chapter.

(b) This section shall become operative on July 1, 2014.

(Added by Stats. 2014, Ch. 35, Sec. 191. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



13529

The Legislature hereby finds and declares all of the following:

(a) The purpose of Section 13529.2 is to establish notification requirements for unauthorized discharges of recycled water to waters of the state.

(b) It is the intent of the Legislature in enacting this section to promote the efficient and safe use of recycled water.

(c) The people of the state have a primary interest in the development of facilities to recycle water to supplement existing water supplies and to minimize the impacts of growing demand for new water on sensitive natural water bodies.

(d) A substantial portion of the future water requirements of the state may be economically met by the beneficial use of recycled water.

(e) The Legislature has established a statewide goal to recycle 700,000 acre-feet of water per year by the year 2000 and 1,000,000 acre-feet of water per year by the year 2010.

(f) The use of recycled water has proven to be safe and the State Department of Health Services is drafting regulations to provide for expanded uses of recycled water.

(Added by Stats. 1997, Ch. 833, Sec. 2. Effective January 1, 1998.)



13529.2

(a) Any person who , without regard to intent or negligence, causes or permits an unauthorized discharge of 50,000 gallons or more of recycled water, as defined in subdivision (c), or 1,000 gallons or more of recycled water, as defined in subdivision (d), in or on any waters of the state , or causes or permits such unauthorized discharge to be discharged where it is, or probably will be, discharged in or on any waters of the state, shall, as soon as (1) that person has knowledge of the discharge, (2) notification is possible, and (3) notification can be provided without substantially impeding cleanup or other emergency measures, immediately notify the appropriate regional board.

(b) For the purposes of this section, an unauthorized discharge means a discharge not authorized by waste discharge requirements pursuant to Article 4 of Chapter 4 (commencing with Section 13260), water reclamation requirements pursuant to Section 13523, a master reclamation permit pursuant to Section 13523.1, or any other provision of this division.

(c) For the purposes of this section, recycled water means wastewater treated as disinfected tertiary 2.2 recycled water, as defined or described by the State Department of Health Services or wastewater receiving advanced treatment beyond disinfected tertiary 2.2 recycled water.

(d) For purposes of this section, recycled water means recycled water, as defined in subdivision (n) of Section 13050, which is treated at a level less than disinfected tertiary 2.2 recycled water, as defined or described by the State Department of Health Services.

(e) The requirements in this section supplement, and shall not supplant, any other provisions of law.

(Added by Stats. 1997, Ch. 833, Sec. 3. Effective January 1, 1998.)



13529.4

(a) Any person refusing or failing to provide the notice required by Section 13529.2, or as required by a condition of waste discharge requirements requiring notification of unauthorized releases of recycled water as defined in Section 13529.2, may be subject to administrative civil liability in an amount not to exceed the following:

(1) For the first violation, or a subsequent violation occurring more than 365 days from a previous violation, five thousand dollars ($5,000).

(2) For a second violation occurring within 365 days of a previous violation, ten thousand dollars ($10,000).

(3) For a third or subsequent violation occurring within 365 days of a previous violation, twenty-five thousand dollars ($25,000).

(b) The penalties in this section supplement, and shall not supplant, any other provisions of law.

(Added by Stats. 1997, Ch. 833, Sec. 4. Effective January 1, 1998.)






ARTICLE 5. Surveys and Investigations

13530

The department, either independently or in cooperation with any person or any county, state, federal, or other agency, or on request of the state board, to the extent funds are allocated therefor, shall conduct surveys and investigations relating to the reclamation of water from waste pursuant to Section 230.

(Repealed and added by Stats. 1969, Ch. 482.)






ARTICLE 6. Waste Well Regulation

13540

(a) A person shall not construct, maintain, or use any waste well extending to or into a subterranean water-bearing stratum that is used or intended to be used as, or is suitable for, a source of water supply for domestic purposes.

(b) (1) Notwithstanding subdivision (a), when a regional board finds that water quality considerations do not preclude controlled recharge of the stratum by direct injection, and when the State Department of Public Health, following a public hearing, finds the proposed recharge will not degrade the quality of water in the receiving aquifer as a source of water supply for domestic purposes, recycled water may be injected by a well into the stratum. The State Department of Public Health may make and enforce any regulations pertaining to this subdivision as it deems proper.

(2) This section shall not be construed to do either or both of the following:

(A) Affect the authority of the state board or regional boards to prescribe and enforce requirements for the discharge.

(B) Preempt the exercise by a water district of its existing ordinance authority to impose or implement stricter standards for protecting groundwater quality in the receiving aquifer.

(c) If the State Department of Public Health makes the findings provided for in subdivision (b), the department shall consider the state board s Statement of Policy with Respect to Maintaining High Quality of Waters in California, as set forth in Resolution 68-16, dated October 28, 1968, and shall also consider current and potential future public health consequences of the controlled recharge.

(Amended by Stats. 2010, Ch. 288, Sec. 44. Effective January 1, 2011.)



13541

As used in this article, waste well includes any hole dug or drilled into the ground, used or intended to be used for the disposal of waste.

(Added by Stats. 1969, Ch. 482.)






ARTICLE 7. Water Reuse

13550

(a) The Legislature hereby finds and declares that the use of potable domestic water for nonpotable uses, including, but not limited to, cemeteries, golf courses, parks, highway landscaped areas, and industrial and irrigation uses, is a waste or an unreasonable use of the water within the meaning of Section 2 of Article X of the California Constitution if recycled water is available which meets all of the following conditions, as determined by the state board, after notice to any person or entity who may be ordered to use recycled water or to cease using potable water and a hearing held pursuant to Article 2 (commencing with Section 648) of Chapter 1.5 of Division 3 of Title 23 of the California Code of Regulations:

(1) The source of recycled water is of adequate quality for these uses and is available for these uses. In determining adequate quality, the state board shall consider all relevant factors, including, but not limited to, food and employee safety, and level and types of specific constituents in the recycled water affecting these uses, on a user-by-user basis. In addition, the state board shall consider the effect of the use of recycled water in lieu of potable water on the generation of hazardous waste and on the quality of wastewater discharges subject to regional, state, or federal permits.

(2) The recycled water may be furnished for these uses at a reasonable cost to the user. In determining reasonable cost, the state board shall consider all relevant factors, including, but not limited to, the present and projected costs of supplying, delivering, and treating potable domestic water for these uses and the present and projected costs of supplying and delivering recycled water for these uses, and shall find that the cost of supplying the treated recycled water is comparable to, or less than, the cost of supplying potable domestic water.

(3) After concurrence with the State Department of Health Services, the use of recycled water from the proposed source will not be detrimental to public health.

(4) The use of recycled water for these uses will not adversely affect downstream water rights, will not degrade water quality, and is determined not to be injurious to plantlife, fish, and wildlife.

(b) In making the determination pursuant to subdivision (a), the state board shall consider the impact of the cost and quality of the nonpotable water on each individual user.

(c) The state board may require a public agency or person subject to this article to furnish information which the state board determines to be relevant to making the determination required in subdivision (a).

(Amended by Stats. 1995, Ch. 28, Sec. 39. Effective January 1, 1996.)



13551

A person or public agency, including a state agency, city, county, city and county, district, or any other political subdivision of the state, shall not use water from any source of quality suitable for potable domestic use for nonpotable uses, including cemeteries, golf courses, parks, highway landscaped areas, and industrial and irrigation uses if suitable recycled water is available as provided in Section 13550; however, any use of recycled water in lieu of water suitable for potable domestic use shall, to the extent of the recycled water so used, be deemed to constitute a reasonable beneficial use of that water and the use of recycled water shall not cause any loss or diminution of any existing water right.

(Amended by Stats. 1995, Ch. 28, Sec. 40. Effective January 1, 1996.)



13552

The amendments to Sections 13550 and 13551 of the Water Code made during the first year of the 1991 92 Regular Session are not intended to alter any rights, remedies, or obligations which may exist prior to January 1, 1992, pursuant to, but not limited to, those sections or Chapter 8.5 (commencing with Section 1501) of Part 1 of Division 1 of the Public Utilities Code.

(Added by Stats. 1991, Ch. 553, Sec. 3.)



13552.2

(a) The Legislature hereby finds and declares that the use of potable domestic water for the irrigation of residential landscaping is a waste or an unreasonable use of water within the meaning of Section 2 of Article X of the California Constitution if recycled water, for this use, is available to the residents and meets the requirements set forth in Section 13550, as determined by the state board after notice and a hearing.

(b) The state board may require a public agency or person subject to this section to submit information that the state board determines may be relevant in making the determination required in subdivision (a).

(Amended by Stats. 1995, Ch. 28, Sec. 41. Effective January 1, 1996.)



13552.4

(a) Any public agency, including a state agency, city, county, city and county, district, or any other political subdivision of the state, may require the use of recycled water for irrigation of residential landscaping, if all of the following requirements are met:

(1) Recycled water, for this use, is available to the user and meets the requirements set forth in Section 13550, as determined by the state board after notice and a hearing.

(2) The use of recycled water does not cause any loss or diminution of any existing water right.

(3) The irrigation systems are constructed in accordance with Chapter 3 (commencing with Section 60301) of Division 4 of Title 22 of the California Code of Regulations.

(b) This section applies to both of the following:

(1) New subdivisions for which the building permit is issued on or after March 15, 1994, or, if a building permit is not required, new structures for which construction begins on or after March 15, 1994, for which the State Department of Public Health has approved the use of recycled water.

(2) Any residence that is retrofitted to permit the use of recycled water for landscape irrigation and for which the State Department of Public Health has approved the use of recycled water.

(c) (1) Division 13 (commencing with Section 21000) of the Public Resources Code does not apply to any project that only involves the repiping, redesign, or use of recycled water for irrigation of residential landscaping necessary to comply with a requirement prescribed by a public agency under subdivision (a).

(2) The exemption in paragraph (1) does not apply to any project to develop recycled water, to construct conveyance facilities for recycled water, or any other project not specified in this subdivision.

(Amended by Stats. 2010, Ch. 288, Sec. 45. Effective January 1, 2011.)



13552.5

(a) (1) On or before July 31, 2009, the state board shall adopt a general permit for landscape irrigation uses of recycled water for which the State Department of Public Health has established uniform statewide recycling criteria pursuant to Section 13521.

(2) The state board shall establish criteria to determine eligibility for coverage under the general permit.

(3) For the purpose of developing the general permit and establishing eligibility criteria to carry out paragraph (1), the state board shall hold at least one workshop and shall consult with and consider comments from the regional boards, groundwater management agencies and water replenishment districts with statutory authority to manage groundwater pursuant to their principal act, and any interested party.

(4) The general permit shall include language that provides for the modification of the terms and conditions of the general permit if a regulatory or statutory change occurs that affects the application of the general permit or as necessary to ensure protection of beneficial uses.

(b) The state board shall establish a reasonable schedule of fees to reimburse the state board for the costs it incurs in implementing, developing, and administering this section.

(c) Following the adoption of the general permit pursuant to this section, an applicant may obtain coverage for a landscape irrigation use of recycled water by filing a notice of intent to be covered under the general permit and submitting the appropriate fee established pursuant to subdivision (b) to the state board.

(d) Coverage under the general permit adopted pursuant to this section is effective if all of the following apply:

(1) The applicant has submitted a completed application.

(2) The state board has determined that the applicant meets the eligibility criteria established pursuant to paragraph (2) of subdivision (a).

(3) The state board has made the application available for public review and comment for 30 days.

(4) The state board has consulted with the appropriate regional board.

(5) The executive officer of the state board approves the application.

(e) (1) Except as provided by modification of the general permit, a person eligible for coverage under the general permit pursuant to subdivision (d) is not required to become or remain subject to individual waste discharge requirements or water reclamation requirements.

(2) For a landscape irrigation use of recycled water, a person who is subject to general or individual waste discharge requirements prescribed pursuant to Section 13263 or 13377, or is subject to individual or master water reclamation requirements prescribed pursuant to Section 13523 or 13523.1, may apply for coverage under the general permit adopted pursuant to this section in lieu of remaining subject to requirements prescribed pursuant to those sections.

(f) (1) The state board shall designate an ombudsperson to coordinate and facilitate communication on recycled water, on the issuance of water reclamation requirements or waste discharge requirements, as applicable, pursuant to Section 13523 or 13523.1 or this section, and on the promotion of water recycling while ensuring reasonable protection of water quality in accordance with applicable provisions of state and federal water quality law.

(2) The person appointed pursuant to paragraph (1) shall facilitate consultations between the state board and the regional boards relating to matters described in that paragraph.

(Added by Stats. 2007, Ch. 535, Sec. 2. Effective January 1, 2008.)



13552.6

(a) The Legislature hereby finds and declares that the use of potable domestic water for floor trap priming, cooling towers, and air-conditioning devices is a waste or an unreasonable use of water within the meaning of Section 2 of Article X of the California Constitution if recycled water, for these uses, is available to the user, and the water meets the requirements set forth in Section 13550, as determined by the state board after notice and a hearing.

(b) The state board may require a public agency or person subject to this section to submit information that the state board determines may be relevant in making the determination required in subdivision (a).

(Amended by Stats. 1995, Ch. 28, Sec. 43. Effective January 1, 1996.)



13552.8

(a) Any public agency, including a state agency, city, county, city and county, district, or any other political subdivision of the state, may require the use of recycled water in floor trap priming, cooling towers, and air-conditioning devices, if all of the following requirements are met:

(1) Recycled water, for these uses, is available to the user and meets the requirements set forth in Section 13550, as determined by the state board after notice and a hearing.

(2) The use of recycled water does not cause any loss or diminution of any existing water right.

(3) If public exposure to aerosols, mist, or spray may occur, appropriate mist mitigation or mist control is provided, such as the use of mist arrestors or the addition of biocides to the water in accordance with criteria established pursuant to Section 13521.

(4) The person intending to use recycled water has prepared an engineering report pursuant to Section 60323 of Title 22 of the California Code of Regulations that includes plumbing design, cross-connection control, and monitoring requirements for the public agency, which are in compliance with criteria established pursuant to Section 13521.

(b) This section applies to both of the following:

(1) New industrial facilities and subdivisions for which the building permit is issued on or after March 15, 1994, or, if a building permit is not required, new structures for which construction begins on or after March 15, 1994, for which the State Department of Health Services has approved the use of recycled water.

(2) Any structure that is retrofitted to permit the use of recycled water for floor traps, cooling towers, or air-conditioning devices, for which the State Department of Health Services has approved the use of recycled water.

(c) (1) Division 13 (commencing with Section 21000) of the Public Resources Code does not apply to any project which only involves the repiping, redesign, or use of recycled water for floor trap priming, cooling towers, or air-conditioning devices necessary to comply with a requirement prescribed by a public agency under subdivision (a).

(2) The exemption in paragraph (1) does not apply to any project to develop recycled water, to construct conveyance facilities for recycled water, or any other project not specified in this subdivision.

(Amended by Stats. 1995, Ch. 28, Sec. 44. Effective January 1, 1996.)



13553

(a) The Legislature hereby finds and declares that the use of potable domestic water for toilet and urinal flushing in structures is a waste or an unreasonable use of water within the meaning of Section 2 of Article X of the California Constitution if recycled water, for these uses, is available to the user and meets the requirements set forth in Section 13550, as determined by the state board after notice and a hearing.

(b) The state board may require a public agency or person subject to this section to furnish any information that may be relevant to making the determination required in subdivision (a).

(c) For purposes of this section and Section 13554, structure or structures means commercial, retail, and office buildings, theaters, auditoriums, condominium projects, schools, hotels, apartments, barracks, dormitories, jails, prisons, and reformatories, and other structures as determined by the State Department of Public Health.

(d) Recycled water may be used in condominium projects, as defined in Section 4125 or 6542 of the Civil Code, subject to all of the following conditions:

(1) Prior to the indoor use of recycled water in any condominium project, the agency delivering the recycled water to the condominium project shall file a report with, and receive written approval of the report from, the State Department of Public Health. The report shall be consistent with the provisions of Title 22 of the California Code of Regulations generally applicable to dual-plumbed structures and shall include all the following:

(A) That potable water service to each condominium project will be provided with a backflow protection device approved by the State Department of Public Health to protect the agency s public water system, as defined in Section 116275 of the Health and Safety Code. The backflow protection device approved by the State Department of Public Health shall be inspected and tested annually by a person certified in the inspection of backflow prevention devices.

(B) That any plumbing modifications in the condominium unit or any physical alteration of the structure will be done in compliance with state and local plumbing codes.

(C) That each condominium project will be tested by the recycled water agency or the responsible local agency at least once every four years to ensure that there are no indications of a possible cross connection between the condominium s potable and nonpotable systems.

(D) That recycled water lines will be color coded consistent with current statutes and regulations.

(2) The recycled water agency or the responsible local agency shall maintain records of all tests and annual inspections conducted.

(3) The condominium s declaration, as defined in Section 4135 or 6546 of the Civil Code, shall provide that the laws and regulations governing recycled water apply, shall not permit any exceptions to those laws and regulations, shall incorporate the report described in paragraph (1), and shall contain the following statement:

NOTICE OF USE OF RECYCLED WATER

This property is approved by the State Department of Public Health for the use of recycled water for toilet and urinal flushing. This water is not potable, is not suitable for indoor purposes other than toilet and urinal flushing purposes, and requires dual plumbing. Alterations and modifications to the plumbing system require a permit and are prohibited without first consulting with the appropriate local building code enforcement agency and your property management company or owners association to ensure that the recycled water is not mixed with the drinking water.

(e) The State Department of Public Health may adopt regulations as necessary to assist in the implementation of this section.

(f) This section shall only apply to condominium projects that are created, within the meaning of Section 4030 or 6580 of the Civil Code, on or after January 1, 2008.

(g) This section and Section 13554 do not apply to a pilot program adopted pursuant to Section 13553.1.

(Amended (as amended by Stats. 2012, Ch. 181, Sec. 84) by Stats. 2013, Ch. 605, Sec. 53. Effective January 1, 2014.)



13553.1

(a) The Legislature hereby finds and declares that certain coastal areas of the state have been using sea water to flush toilets and urinals as a means of conserving potable water; that this practice precludes the beneficial reuse of treated wastewater and has had a deleterious effect on the proper wastewater treatment process, and has led to corrosion of the sea water distribution pipelines and wastewater collection systems; and that this situation must be changed.

(b) There is a need for a pilot program to demonstrate that conversion to the use of recycled water in residential buildings for toilet and urinal flushing does not pose a threat to public health and safety.

(c) A city that is providing a separate distribution system for sea water for use in flushing toilets and urinals in residential structures may, by ordinance, authorize the use of recycled water for the flushing of toilets and urinals in residential structures if the level of treatment and the use of the recycled water meets the criteria set by the State Department of Health Services.

(Added by Stats. 1995, Ch. 78, Sec. 1. Effective January 1, 1996.)



13554

(a) Any public agency, including a state agency, city, county, city and county, district, or any other political subdivision of the state, may require the use of recycled water for toilet and urinal flushing in structures, except a mental hospital or other facility operated by a public agency for the treatment of persons with mental disorders, if all of the following requirements are met:

(1) Recycled water, for these uses, is available to the user and meets the requirements set forth in Section 13550, as determined by the state board after notice and a hearing.

(2) The use of recycled water does not cause any loss or diminution of any existing water right.

(3) The public agency has prepared an engineering report pursuant to Section 60323 of Title 22 of the California Code of Regulations that includes plumbing design, cross-connection control, and monitoring requirements for the use site, which are in compliance with criteria established pursuant to Section 13521.

(b) This section applies only to either of the following:

(1) New structures for which the building permit is issued on or after March 15, 1992, or, if a building permit is not required, new structures for which construction begins on or after March 15, 1992.

(2) Any construction pursuant to subdivision (a) for which the State Department of Health Services has, prior to January 1, 1992, approved the use of recycled water.

(c) Division 13 (commencing with Section 21000) of the Public Resources Code does not apply to any project which only involves the repiping, redesign, or use of recycled water by a structure necessary to comply with a requirement issued by a public agency under subdivision (a). This exemption does not apply to any project to develop recycled water, to construct conveyance facilities for recycled water, or any other project not specified in this subdivision.

(Amended by Stats. 1997, Ch. 149, Sec. 2. Effective January 1, 1998.)



13554.2

(a) Any person or entity proposing the use of recycled water shall reimburse the State Department of Health Services for reasonable costs that department actually incurs in performing duties pursuant to this chapter.

(b) (1) Upon a request from the person or entity proposing the use of recycled water, the State Department of Health Services shall, within a reasonable time after the receipt of the request, provide an estimate of the costs that it will reasonably incur in the performance of its duties pursuant to this chapter.

(2) For purposes of implementing subdivision (a), that department shall maintain a record of its costs. In determining those costs, that department may consider costs that include, but are not limited to, costs relating to personnel requirements, materials, travel, and office overhead. The amount of reimbursement shall be equal to, and may not exceed, that department s actual costs.

(c) With the consent of the person or entity proposing the use of recycled water, the State Department of Health Services may delegate all or part of the duties that department performs pursuant to this chapter within a county to a local health agency authorized by the board of supervisors to assume these duties, if, in the judgment of that department, the local health agency can perform these duties. Any person or entity proposing the use of recycled water shall reimburse the local health agency for reasonable costs that the local health agency actually incurs in the performance of its duties delegated pursuant to this subdivision.

(d) (1) Upon a request from the person or entity proposing the use of recycled water, the local health agency shall, within a reasonable time after the receipt of the request, provide an estimate of the cost it will reasonably incur in the performance of its duties delegated under subdivision (c).

(2) The local health agency, if delegated duties pursuant to subdivision (c), shall maintain a record of its costs that include, but is not limited to, costs relating to personnel requirements, materials, travel, and office overhead. The amount of reimbursement shall be equal to, and may not exceed, the local health agency s actual costs.

(e) The State Department of Health Services or local health agency shall complete its review of a proposed use of recycled water within a reasonable period of time. That department shall submit to the person or entity proposing the use of recycled water a written determination as to whether the proposal submitted is complete for purposes of review within 30 days from the date of receipt of the proposal and shall approve or disapprove the proposed use within 30 days from the date on which that department determines that the proposal is complete.

(f) An invoice for reimbursement of services rendered shall be submitted to the person or entity proposing the use of recycled water subsequent to completion of review of the proposed use, or other services rendered, that specifies the number of hours spent by the State Department of Health Services or local health agency, specific tasks performed, and other costs actually incurred. Supporting documentation, including receipts, logs, timesheets, and other standard accounting documents, shall be maintained by that department or local health agency and copies, upon request, shall be provided to the person or entity proposing the use of recycled water.

(g) For the purposes of this section, person or entity proposing the use of recycled water means the producer or distributor of recycled water submitting a proposal to the department.

(Amended by Stats. 1994, Ch. 347, Sec. 1. Effective January 1, 1995.)



13554.3

The State Water Resources Control Board may establish a reasonable schedule of fees by which it is reimbursed for the costs it incurs pursuant to Sections 13553 and 13554.

(Added by Stats. 1991, Ch. 723, Sec. 4.)



13555.2

The Legislature hereby finds and declares that many local agencies deliver recycled water for nonpotable uses and that the use of recycled water is an effective means of meeting the demands for new water caused by drought conditions or population increases in the state. It is the intent of the Legislature to encourage the design and construction of water delivery systems on private property that deliver water for both potable and nonpotable uses in separate pipelines.

(Amended by Stats. 1995, Ch. 28, Sec. 47. Effective January 1, 1996.)



13555.3

(a) Water delivery systems on private property that could deliver recycled water for nonpotable uses described in Section 13550, that are constructed on and after January 1, 1993, shall be designed to ensure that the water to be used for only potable domestic uses is delivered, from the point of entry to the private property to be served, in a separate pipeline which is not used to deliver the recycled water.

(b) This section applies to water delivery systems on private property constructed within either of the following jurisdictions:

(1) One that has an urban water management plan that includes the intent to develop recycled water use.

(2) One that does not have an urban water management plan that includes recycled water use, but that is within five miles of a jurisdiction that does have an urban water management plan that includes recycled water use, and has indicated a willingness to serve the water delivery system.

(c) This section does not preempt local regulation of the delivery of water for potable and nonpotable uses and any local governing body may adopt requirements which are more restrictive than the requirements of this section.

(Amended by Stats. 1995, Ch. 28, Sec. 48. Effective January 1, 1996.)



13555.5

(a) If a recycled water producer determines that within 10 years the recycled water producer proposes to provide recycled water for use for state landscape irrigation that meets all of the conditions set forth in Section 13550, the recycled water producer shall so notify the Department of Transportation and the Department of General Services, and shall identify in the notice the area that is eligible to receive the recycled water, and the necessary infrastructure that the recycled water producer or the retail water supplier proposes to provide, to facilitate delivery of the recycled water.

(b) If notice has been provided pursuant to subdivision (a), all pipe installed by the Department of Transportation or the Department of General Services for landscape irrigation within the identified area shall be of the type necessary to meet the requirements of Section 116815 of the Health and Safety Code and applicable regulations.

(Added by Stats. 2006, Ch. 541, Sec. 3. Effective January 1, 2007.)



13556

In addition to any other authority provided in law, any water supplier described in subdivision (b) of Section 1745 may acquire, store, provide, sell, and deliver recycled water for any beneficial use, including, but not limited to, municipal, industrial, domestic, and irrigation uses, if the water use is in accordance with statewide recycling criteria and regulations established pursuant to this chapter.

(Amended by Stats. 1995, Ch. 28, Sec. 49. Effective January 1, 1996.)



13557

(a) On or before December 31, 2009, the department, in consultation with the State Department of Public Health, shall adopt and submit to the California Building Standards Commission regulations to establish a state version of Chapter 16 of the Uniform Plumbing Code adopted by the International Association of Plumbing and Mechanical Officials to provide design standards to safely plumb buildings with both potable and recycled water systems.

(b) Commencing July 1, 2011, and annually thereafter, the department shall review and update, as necessary, the regulations developed pursuant to subdivision (a).

(c) This section shall be exempt from the provisions of Section 161.

(Amended by Stats. 2009, Ch. 178, Sec. 1. Effective October 11, 2009.)









CHAPTER 7.3. Direct and Indirect Potable Reuse

13560

The Legislature finds and declares the following:

(a) In February 2009, the state board unanimously adopted, as Resolution No. 2009-0011, an updated water recycling policy, which includes the goal of increasing the use of recycled water in the state over 2002 levels by at least 1,000,000 acre-feet per year by 2020 and by at least 2,000,000 acre-feet per year by 2030.

(b) Section 13521 requires the department to establish uniform statewide recycling criteria for each varying type of use of recycled water where the use involves the protection of public health.

(c) The use of recycled water for indirect potable reuse is critical to achieving the state board s goals for increased use of recycled water in the state. If direct potable reuse can be demonstrated to be safe and feasible, implementing direct potable reuse would further aid in achieving the state board s recycling goals.

(d) Although there has been much scientific research on public health issues associated with indirect potable reuse through groundwater recharge, there are a number of significant unanswered questions regarding indirect potable reuse through surface water augmentation and direct potable reuse.

(e) Achievement of the state s goals depends on the timely development of uniform statewide recycling criteria for indirect and direct potable water reuse.

(f) This chapter is not intended to delay, invalidate, or reverse any study or project, or development of regulations by the department, the state board, or the regional boards regarding the use of recycled water for indirect potable reuse for groundwater recharge, surface water augmentation, or direct potable reuse.

(g) This chapter shall not be construed to delay, invalidate, or reverse the department s ongoing review of projects consistent with Section 116551 of the Health and Safety Code.

(Added by Stats. 2010, Ch. 700, Sec. 3. Effective January 1, 2011.)



13561

For purposes of this chapter, the following terms have the following meanings:

(a) Department means the State Department of Public Health.

(b) Direct potable reuse means the planned introduction of recycled water either directly into a public water system, as defined in Section 116275 of the Health and Safety Code, or into a raw water supply immediately upstream of a water treatment plant.

(c) Indirect potable reuse for groundwater recharge means the planned use of recycled water for replenishment of a groundwater basin or an aquifer that has been designated as a source of water supply for a public water system, as defined in Section 116275 of the Health and Safety Code.

(d) Surface water augmentation means the planned placement of recycled water into a surface water reservoir used as a source of domestic drinking water supply.

(e) Uniform water recycling criteria has the same meaning as in Section 13521.

(Added by Stats. 2010, Ch. 700, Sec. 3. Effective January 1, 2011.)



13561.5

The state board shall enter into an agreement with the department to assist in implementing this chapter.

(Added by Stats. 2010, Ch. 700, Sec. 3. Effective January 1, 2011.)



13562

(a) (1) On or before December 31, 2013, the department shall adopt uniform water recycling criteria for indirect potable reuse for groundwater recharge.

(2) (A) Except as provided in subparagraph (C), on or before December 31, 2016, the department shall develop and adopt uniform water recycling criteria for surface water augmentation.

(B) Prior to adopting uniform water recycling criteria for surface water augmentation, the department shall submit the proposed criteria to the expert panel convened pursuant to subdivision (a) of Section 13565. The expert panel shall review the proposed criteria and shall adopt a finding as to whether, in its expert opinion, the proposed criteria would adequately protect public health.

(C) The department shall not adopt uniform water recycling criteria for surface water augmentation pursuant to subparagraph (A), unless and until the expert panel adopts a finding that the proposed criteria would adequately protect public health.

(b) Adoption of uniform water recycling criteria by the department is subject to the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2010, Ch. 700, Sec. 3. Effective January 1, 2011.)



13562.5

Notwithstanding any other law, no later than June 30, 2014, the department shall adopt, by emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, requirements for groundwater replenishment using recycled water. The adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health, safety, and general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, emergency regulations adopted by the department pursuant to this section shall not be subject to review by the Office of Administrative Law and shall remain in effect until revised by the department.

(Added by Stats. 2014, Ch. 3, Sec. 15. Effective March 1, 2014.)



13563

(a) (1) On or before December 31, 2016, the department, in consultation with the state board, shall investigate and report to the Legislature on the feasibility of developing uniform water recycling criteria for direct potable reuse.

(2) The department shall complete a public review draft of its report by September 1, 2016. The department shall provide the public not less than 45 days to review and comment on the public review draft.

(3) The department shall provide a final report to the Legislature by December 31, 2016. The department shall make the final report available to the public.

(b) In conducting the investigation pursuant to subdivision (a), the department shall examine all of the following:

(1) The availability and reliability of recycled water treatment technologies necessary to ensure the protection of public health.

(2) Multiple barriers and sequential treatment processes that may be appropriate at wastewater and water treatment facilities.

(3) Available information on health effects.

(4) Mechanisms that should be employed to protect public health if problems are found in recycled water that is being served to the public as a potable water supply, including, but not limited to, the failure of treatment systems at the recycled water treatment facility.

(5) Monitoring needed to ensure protection of public health, including, but not limited to, the identification of appropriate indicator and surrogate constituents.

(6) Any other scientific or technical issues that may be necessary, including, but not limited to, the need for additional research.

(c) (1) Notwithstanding Section 10231.5 of the Government Code, the requirement for submitting a report imposed under paragraph (3) of subdivision (a) is inoperative on December 31, 2020.

(2) A report to be submitted pursuant to paragraph (3) of subdivision (a) shall be submitted in compliance with Section 9795 of the Government Code.

(Amended by Stats. 2013, Ch. 637, Sec. 1. Effective January 1, 2014.)



13563.5

(a) The department, in consultation with the state board, shall report to the Legislature as part of the annual budget process, in each year from 2011 to 2016, inclusive, on the progress towards developing and adopting uniform water recycling criteria for surface water augmentation and its investigation of the feasibility of developing uniform water recycling criteria for direct potable reuse.

(b) (1) A written report submitted pursuant to subdivision (a) shall be submitted in compliance with Section 9795 of the Government Code.

(2) Pursuant to Section 10231.5 of the Government Code, this section is repealed on January 1, 2017.

(Added by Stats. 2010, Ch. 700, Sec. 3. Effective January 1, 2011. Repealed as of January 1, 2017, by its own provisions.)



13564

In developing uniform water recycling criteria for surface water augmentation, the department shall consider all of the following:

(a) The final report from the National Water Research Institute Independent Advisory Panel for the City of San Diego Indirect Potable Reuse/Reservoir Augmentation (IPR/RA) Demonstration Project.

(b) Monitoring results of research and studies regarding surface water augmentation.

(c) Results of demonstration studies conducted for purposes of approval of projects using surface water augmentation.

(d) Epidemiological studies and risk assessments associated with projects using surface water augmentation.

(e) Applicability of the advanced treatment technologies required for recycled water projects, including, but not limited to, indirect potable reuse for groundwater recharge projects.

(f) Water quality, limnology, and health risk assessments associated with existing potable water supplies subject to discharges from municipal wastewater, stormwater, and agricultural runoff.

(g) Recommendations of the State of California Constituents of Emerging Concern Recycled Water Policy Science Advisory Panel.

(h) State funded research pursuant to Section 79144 and subdivision (b) of Section 79145.

(i) Research and recommendations from the United States Environmental Protection Agency Guidelines for Water Reuse.

(j) The National Research Council of the National Academies report titled Water Reuse: Potential for Expanding the Nation s Water Supply Through Reuse of Municipal Wastewater.

(k) Other relevant research and studies regarding indirect potable reuse of recycled water.

(Amended by Stats. 2013, Ch. 637, Sec. 2. Effective January 1, 2014.)



13565

(a) (1) On or before February 15, 2014, the department shall convene and administer an expert panel for purposes of advising the department on public health issues and scientific and technical matters regarding development of uniform water recycling criteria for indirect potable reuse through surface water augmentation and investigation of the feasibility of developing uniform water recycling criteria for direct potable reuse. The expert panel shall assess what, if any, additional areas of research are needed to be able to establish uniform regulatory criteria for direct potable reuse. The expert panel shall then recommend an approach for accomplishing any additional needed research regarding uniform criteria for direct potable reuse in a timely manner.

(2) The expert panel shall be comprised, at a minimum, of a toxicologist, an engineer licensed in the state with at least three years experience in wastewater treatment, an engineer licensed in the state with at least three years experience in treatment of drinking water supplies and knowledge of drinking water standards, an epidemiologist, a limnologist, a microbiologist, and a chemist. The department, in consultation with the advisory group and the state board, shall select the expert panel members.

(3) Members of the expert panel may be reimbursed for reasonable and necessary travel expenses.

(b) (1) On or before January 15, 2014, the department shall convene an advisory group, task force, or other group, comprised of no fewer than nine representatives of water and wastewater agencies, local public health officers, environmental organizations, environmental justice organizations, public health nongovernmental organizations, the department, the state board, the United States Environmental Protection Agency, ratepayer or taxpayer advocate organizations, and the business community, to advise the expert panel regarding the development of uniform water recycling criteria for direct potable reuse and the draft report required by Section 13563. The department, in consultation with the state board, shall select the advisory group members.

(2) Environmental, environmental justice, and public health nongovernmental organization representative members of the advisory group, task force, or other group may be reimbursed for reasonable and necessary travel expenses.

(3) In order to ensure public transparency, the advisory group established pursuant to paragraph (1) shall be subject to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(c) On or before June 30, 2016, the department shall prepare a draft report summarizing the recommendations of the expert panel.

(d) The department may contract with a public university or other research institution with experience in convening expert panels on water quality or potable reuse to meet all or part of the requirements of this section should the department find that the research institution is better able to fulfill the requirements of this section by the required date.

(Amended by Stats. 2013, Ch. 637, Sec. 3. Effective January 1, 2014.)



13566

In performing its investigation of the feasibility of developing the uniform water recycling criteria for direct potable reuse, the department shall consider all of the following:

(a) Recommendations from the expert panel appointed pursuant to subdivision (a) of Section 13565.

(b) Recommendations from an advisory group, task force, or other group appointed by the department pursuant to subdivision (b) of Section 13565.

(c) Regulations and guidelines for these activities from jurisdictions in other states, the federal government, or other countries.

(d) Research by the state board regarding unregulated pollutants, as developed pursuant to Section 10 of the recycled water policy adopted by state board Resolution No. 2009-0011.

(e) Results of investigations pursuant to Section 13563.

(f) Water quality and health risk assessments associated with existing potable water supplies subject to discharges from municipal wastewater, stormwater, and agricultural runoff.

(Added by Stats. 2010, Ch. 700, Sec. 3. Effective January 1, 2011.)



13567

An action authorized pursuant to this chapter shall be consistent, to the extent applicable, with the federal Clean Water Act (33 U.S.C. Sec. 1251 et seq.), the federal Safe Drinking Water Act (42 U.S.C. Sec. 300f et seq.), this division, and the California Safe Drinking Water Act (Chapter 4 (commencing with Section 116270) of Part 12 of Division 104 of the Health and Safety Code).

(Added by Stats. 2010, Ch. 700, Sec. 3. Effective January 1, 2011.)



13569

The department may accept funds from nonstate sources and may expend these funds, upon appropriation by the Legislature, for the purposes of this chapter.

(Amended by Stats. 2013, Ch. 637, Sec. 4. Effective January 1, 2014.)






CHAPTER 7.5. Water Recycling Act of 1991

13575

(a) This chapter shall be known and may be cited as the Water Recycling Act of 1991.

(b) As used in this chapter, the following terms have the following meanings:

(1) Customer means a person or entity that purchases water from a retail water supplier.

(2) Entity responsible for groundwater replenishment means any person or entity authorized by statute or court order to manage a groundwater basin and acquire water for groundwater replenishment.

(3) Recycled water has the same meaning as defined in subdivision (n) of Section 13050.

(4) Recycled water producer means any local public entity that produces recycled water.

(5) Recycled water wholesaler means any local public entity that distributes recycled water to retail water suppliers and which has constructed, or is constructing, a recycled water distribution system.

(6) Retail water supplier means any local entity, including a public agency, city, county, or private water company, that provides retail water service.

(7) Retailer means the retail water supplier in whose service area is located the property to which a customer requests the delivery of recycled water service.

(Amended by Stats. 1998, Ch. 753, Sec. 1. Effective January 1, 1999.)



13576

The Legislature hereby makes the following findings and declarations:

(a) The State of California is subject to periodic drought conditions.

(b) The development of traditional water resources in California has not kept pace with the state s population, which is growing at the rate of over 700,000 per year and which is anticipated to reach 36,000,000 by the year 2010.

(c) There is a need for a reliable source of water for uses not related to the supply of potable water to protect investments in agriculture, greenbelts, and recreation and to replenish groundwater basins, and protect and enhance fisheries, wildlife habitat, and riparian areas.

(d) The environmental benefits of recycled water include a reduced demand for water in the Sacramento-San Joaquin Delta that is otherwise needed to maintain water quality, reduced discharge of waste into the ocean, and the enhancement of groundwater basins, recreation, fisheries, and wetlands.

(e) The use of recycled water has proven to be safe from a public health standpoint, and the State Department of Public Health is updating regulations for the use of recycled water.

(f) The use of recycled water is a cost-effective, reliable method of helping to meet California s water supply needs.

(g) The development of the infrastructure to distribute recycled water will provide jobs and enhance the economy of the state.

(h) Retail water suppliers and recycled water producers and wholesalers should promote the substitution of recycled water for potable water and imported water in order to maximize the appropriate cost-effective use of recycled water in California.

(i) Recycled water producers, retail water suppliers, and entities responsible for groundwater replenishment should cooperate in joint technical, economic, and environmental studies, as appropriate, to determine the feasibility of providing recycled water service.

(j) Retail water suppliers and recycled water producers and wholesalers should be encouraged to enter into contracts to facilitate the service of recycled and potable water by the retail water suppliers in their service areas in the most efficient and cost-effective manner.

(k) Recycled water producers and wholesalers and entities responsible for groundwater replenishment should be encouraged to enter into contracts to facilitate the use of recycled water for groundwater replenishment if recycled water is available and the authorities having jurisdiction approve its use.

(l) Wholesale prices set by recycled water producers and recycled water wholesalers, and rates that retail water suppliers are authorized to charge for recycled water, should reflect an equitable sharing of the costs and benefits associated with the development and use of recycled water.

(Amended by Stats. 2010, Ch. 288, Sec. 47. Effective January 1, 2011.)



13577

This chapter establishes a statewide goal to recycle a total of 700,000 acre-feet of water per year by the year 2000 and 1,000,000 acre-feet of water per year by the year 2010.

(Added by Stats. 1991, Ch. 187, Sec. 3.)



13578

(a) In order to achieve the statewide goal for recycled water use established in Section 13577 and to implement the Governor s Advisory Drought Planning Panel Critical Water Shortage Contingency Plan recommendations, Section F2, as submitted December 29, 2000, the department shall identify and report to the Legislature on opportunities for increasing the use of recycled water, as defined in paragraph (3) of subdivision (b) of Section 13575, and identify constraints and impediments, including the level of state financial assistance available for project construction, to increasing the use of recycled water.

(b) The department shall convene a task force, to be known as the 2002 Recycled Water Task Force, to advise the department in implementation of subdivision (a), including making recommendations to the Legislature regarding the following:

(1) How to further the use of recycled water in industrial and commercial applications, including, but not limited to, those applications set forth in Section 13552.8. The task force shall evaluate the current regulatory framework of state and local rules, regulations, ordinances, and permits to identify the obstacles and disincentives to industrial and commercial reuse. Issues to be investigated include, but are not limited to, applicability of visual inspections instead of pressure tests for cross-connections between potable and nonpotable water systems, dual piping trenching restrictions, fire suppression system design, and backflow protections.

(2) Changes in the Uniform Plumbing Code, published by the International Association of Plumbing and Mechanical Officials, that are appropriate to facilitate the use of recycled water in industrial and commercial settings. The department shall make recommendations to the California Building Standards Commission with regard to suggested revisions to the California Plumbing Code necessary to incorporate the changes identified by the task force.

(3) Changes in state statutes or the current regulatory framework of state and local rules, regulations, ordinances, and permits appropriate to increase the use of recycled water for commercial laundries and toilet and urinal flushing in structures including, but not limited to, those defined in subdivision (c) of Section 13553. The department shall identify financial incentives to help offset the cost of retrofitting privately and publicly owned structures.

(4) The need to reconvene the California Potable Reuse Committee established by the department in 1993 or convene a successor committee to update the committee s finding that planned indirect potable reuse of recycled water by augmentation of surface water supplies would not adversely affect drinking water quality if certain conditions were met.

(5) The need to augment state water supplies using water use efficiency strategies identified in the CALFED Bay-Delta Program. In its report pursuant to subdivision (a), the department shall identify ways to coordinate with CALFED to assist local communities in educating the public with regard to the statewide water supply benefits of local recycling projects and the level of public health protection ensured by compliance with the uniform statewide water recycling criteria developed by the State Department of Public Health in accordance with Section 13521.

(6) Impediments or constraints, other than water rights, related to increasing the use of recycled water in applications for agricultural, environmental, or irrigation uses, as determined by the department.

(c) (1) The task force shall be convened by the department and be comprised of one representative from each of the following state agencies:

(A) The department.

(B) The State Department of Public Health.

(C) The state board.

(D) The California Environmental Protection Agency.

(E) The CALFED Bay-Delta Program.

(F) The Department of Food and Agriculture.

(G) The California Building Standards Commission.

(H) The University of California.

(I) The Natural Resources Agency.

(2) The task force shall also include one representative from a recognized environmental advocacy group and one representative from a consumer advocacy group, as determined by the department, and one representative of local agency health officers, one representative of urban water wholesalers, one representative from a groundwater management entity, one representative of water districts, one representative from a nonprofit association of public and private members created to further the use of recycled water, one representative of commercial real estate, one representative of land development, one representative of industrial interests, and at least two representatives from each of the following as defined in Section 13575:

(A) Recycled water producer.

(B) Recycled water wholesaler.

(C) Retail water supplier.

(d) The department and the task force shall report to the Legislature not later than July 1, 2003.

(e) The department shall carry out the duties of this section only to the extent that funds pursuant to Section 79145, enacted as part of the Safe Drinking Water, Clean Water, Watershed Protection, and Flood Protection Act (Division 26 (commencing with Section 79000)), are made available for the purposes of this section.

(Amended by Stats. 2010, Ch. 288, Sec. 48. Effective January 1, 2011.)



13579

(a) In order to achieve the goals established in Section 13577, retail water suppliers shall identify potential uses for recycled water within their service areas, potential customers for recycled water service within their service areas, and, within a reasonable time, potential sources of recycled water.

(b) Recycled water producers and recycled water wholesalers may also identify potential uses for recycled water, and may assist retail water suppliers in identifying potential customers for recycled water service within the service areas of those retail water suppliers.

(c) Recycled water producers, retail water suppliers, and entities responsible for groundwater replenishment may cooperate in joint technical, economic, and environmental studies, as appropriate, to determine the feasibility of providing recycled water service and recycled water for groundwater replenishment consistent with the criteria set forth in paragraphs (1) to (3), inclusive, of subdivision (a) of Section 13550 and in accordance with Section 60320 of Title 22 of the California Code of Regulations.

(Amended by Stats. 1998, Ch. 164, Sec. 3. Effective January 1, 1999.)



13580

(a) A retail water supplier that has identified a potential use or customer pursuant to Section 13579 may apply to a recycled water producer or recycled water wholesaler for a recycled water supply.

(b) A recycled water producer or recycled water wholesaler that has identified a potential use or customer pursuant to Section 13579 may, in writing, request a retail water supplier to enter into an agreement to provide recycled water to the potential customer.

(c) A customer may request, in writing, a retailer to enter into an agreement to provide recycled water to the customer.

(d) (1) An entity responsible for groundwater replenishment that is a customer of a retail water supplier and that has identified the potential use of recycled water for groundwater replenishment purposes may, in writing, request that retail water supplier to enter into an agreement to provide recycled water for that purpose. That entity may not obtain recycled water for that purpose from a recycled water producer, a recycled water wholesaler, or another retail water supplier without the agreement of the entity s retail water supplier.

(2) An entity responsible for groundwater replenishment that is not a customer of a retail water supplier and that has identified the potential use of recycled water for groundwater replenishment purposes may, in writing, request a retail water supplier, a recycled water producer, or a recycled water wholesaler to enter into an agreement to provide recycled water for that purpose.

(Amended by Stats. 1998, Ch. 753, Sec. 2. Effective January 1, 1999.)



13580.5

(a) (1) Subject to subdivision (e) of Section 13580.7, a retail water supplier that receives a request from a customer pursuant to subdivision (c) of Section 13580 shall enter into an agreement to provide recycled water, if recycled water is available, or can be made available, to the retail water supplier for sale to the customer.

(2) Notwithstanding paragraph (1), in accordance with a written agreement between a recycled water producer or a recycled water wholesaler and a retail water supplier, the retail water supplier may delegate to a recycled water producer or a recycled water wholesaler its responsibility under this section to provide recycled water.

(b) A customer may not obtain recycled water from a recycled water producer, a recycled water wholesaler, or a retail water supplier that is not the retailer without the agreement of the retailer.

(c) If either a recycled water producer or a recycled water wholesaler provides a customer of a retail water supplier with a written statement that it can and will provide recycled water to the retailer, the retail water supplier shall, not later than 120 days from the date on which the retail water supplier receives the written statement from the customer, by certified mail, return receipt requested, submit a written offer to the customer. A determination of availability pursuant to Section 13550 is not required.

(d) If the state board pursuant to Section 13550 makes a determination that there is available recycled water to serve a customer of a retail water supplier, the retail water supplier, not later than 120 days from the date on which the retail water supplier receives a copy of that determination from the customer, by certified mail, return receipt requested, shall submit a written offer to the customer.

(Amended by Stats. 1999, Ch. 173, Sec. 1. Effective January 1, 2000.)



13580.7

(a) This section applies only to a retail water supplier that is a public agency.

(b) A customer may request, in writing, a retail water supplier to enter into an agreement or adopt recycled water rates in order to provide recycled water service to the customer. The retail water supplier, by certified mail return receipt requested, shall submit a written offer to the customer not later than 120 days from the date on which the retail water supplier receives the written request from the customer.

(c) If no rate is in effect for recycled water service within the service area of a retail water supplier, the rate and conditions for recycled water service shall be established by contract between the retail water supplier and the customer, not later than 120 days from the date on which the customer requests a contract, or, by resolution or ordinance by the retail water supplier, not later than 120 days from the date on which the retail water supplier receives the customer s written request for an ordinance or resolution.

(d) A rate for recycled water service established by contract, ordinance, or resolution, shall reflect a reasonable relationship between the amount of the rate and the retail cost of obtaining or producing the recycled water, the cost of conveying the recycled water, and overhead expenses for providing recycled water service. Capital costs of facilities required to serve the customer shall be amortized over the economic life of the facility, or the length of time the customer agrees to purchase recycled water, whichever is less. The rate shall not exceed the estimated reasonable cost of providing the service, and any additional costs agreed to by the customer for recycled water supplemental treatment.

(e) The rate for recycled water shall be comparable to, or less than, the retail water supplier s rate for potable water. If recycled water service cannot be provided at a rate comparable to, or less than, the rate for potable water, the retail water supplier is not required to provide the recycled water service, unless the customer agrees to pay a rate that reimburses the retail water supplier for the costs described in subdivision (c).

(f) The offer required by subdivisions (c) and (d) of Section 13580.5 shall identify all of the following:

(1) The source for the recycled water.

(2) The method of conveying the recycled water.

(3) A schedule for delivery of the recycled water.

(4) The terms of service.

(5) The rate for the recycled water, including the per-unit cost for that water.

(6) The costs necessary to provide service and the basis for determining those costs.

(g) This section does not apply to recycled water service rates established before January 1, 1999, or any amendments to those rates.

(Amended by Stats. 1999, Ch. 173, Sec. 2. Effective January 1, 2000.)



13580.8

(a) This section applies only to a retail water supplier that is regulated by the Public Utilities Commission.

(b) Rates for recycled water that is provided to the customer by a retail water supplier regulated by the Public Utilities Commission shall be established by the commission pursuant to Section 455.1 of the Public Utilities Code. A regulated water utility may request the commission to establish the rate or rates for the delivery of recycled or nonpotable water, with the objective of providing, where practicable, a reasonable economic incentive for the customer to purchase recycled or nonpotable water in place of potable water.

(c) A regulated water utility may propose a rate or rates for recycled or nonpotable water by tariff or by contract between the retail water supplier and the customer. Where the rate or rates are set by contract, the water utility and its customer shall meet, confer, and negotiate in good faith to establish a contract rate.

(d) The commission shall, as appropriate, provide a discount from the general metered rate of the water utility for potable water by either of the following means:

(1) Passing through to the customer the net reduction in cost to the water utility in purchasing and delivering recycled or nonpotable water as compared to the cost of purchasing and delivering potable water.

(2) Granting to the customer a uniform discount from the water utility s general metered potable water rate when the discount in paragraph (1) is determined to be an insufficient incentive for the customer to convert to the use of recycled or nonpotable water. If the commission provides for a discount pursuant to this paragraph that is greater than the water utility s reduction in cost, the commission shall authorize the water utility to include the aggregate amount of that discount in its revenue requirements to be applied to, and recovered in, rates that are applicable to all general metered customers.

(Added by Stats. 1998, Ch. 753, Sec. 5. Effective January 1, 1999.)



13580.9

(a) Notwithstanding any other law, and except as otherwise previously provided for in a contract agreed to by the customer and the City of West Covina, if the purchaser, contractor, or lessee of, or successor to, all or a portion of the water utility owned by the City of West Covina is a retail water supplier that is regulated by the Public Utilities Commission, rates for recycled or nonpotable water service to a closed hazardous waste and solid waste facility located within the boundaries of the City of West Covina for the purposes of irrigation, recreation, or dust suppression or any other use at that facility shall be established in accordance with subdivisions (a) to (e), inclusive, of Section 13580.7, and if there is a failure to agree on the terms and conditions of a recycled or nonpotable water supply agreement for the delivery of water for those purposes by that purchaser, contractor, lessee, or successor, Section 13581 shall apply.

(b) For the purpose of this section, nonpotable water that is not the result of the treatment of waste shall be treated as the equivalent of recycled water if it is suitable for a direct beneficial use or a controlled use that would not otherwise occur and is therefor considered a valuable resource, if the use of that water will not adversely affect downstream water rights, degrade water quality, or be injurious to plant life, fish, or wildlife, as provided by statute or by regulations of the State Department of Public Health and the state board or a regional board, as appropriate.

(Amended by Stats. 2010, Ch. 288, Sec. 49. Effective January 1, 2011.)



13581

(a) If there is a failure to agree on terms and conditions of a recycled water supply agreement involving a retail water supplier that is a public agency within 180 days from the date of the receipt of a request for recycled water pursuant to subdivision (c) of Section 13580, a written statement pursuant to subdivision (c) of Section 13580.5, or a determination of availability pursuant to subdivision (d) of Section 13580.5, any party may request a formal mediation process. The parties shall commence mediation within 60 days after the mediation request is made. If the parties cannot agree on a mediator, the director shall appoint a mediator. The mediator may recommend to the parties appropriate terms and conditions applicable to the service of recycled water. The cost for the services of the mediator shall be divided equally among the parties to the mediation and shall not exceed twenty thousand dollars ($20,000).

(b) If the parties in mediation reach agreement, both parties together shall draft the contract for the recycled water service. The parties shall sign the contract within 30 days.

(c) If the parties in mediation fail to reach agreement, the affected retail water supplier shall, within 30 days, by resolution or ordinance, adopt a rate for recycled water service. The agency action shall be subject to validating proceedings pursuant to Chapter 9 (commencing with Section 860) of Part 2 of Title 10 of the Code of Civil Procedure, except that there shall not be a presumption in favor of the retail water supplier under the action taken to set the rate for recycled water service. The mediator shall file a report with the superior court setting forth the recommendations provided to the parties regarding appropriate terms and conditions applicable to the service of recycled water. Each party shall bear its own costs and attorney s fees.

(Amended by Stats. 1998, Ch. 753, Sec. 7. Effective January 1, 1999.)



13581.2

If the retail water supplier is regulated by the Public Utilities Commission, and there is a failure to agree on terms and conditions of a recycle water supply agreement with a customer within 180 days from the date of the receipt of a request for recycled water pursuant to subdivision (c) of Section 13580, a written statement pursuant to subdivision (c) of Section 13580.5, or a determination of availability pursuant to subdivision (d) of Section 13580.5, the matter shall be submitted to the Public Utilities Commission for resolution, and the commission shall determine a contract rate or rates for recycled water as provided in Section 13580.8.

(Added by Stats. 1998, Ch. 753, Sec. 8. Effective January 1, 1999.)



13582

This chapter is not intended to alter either of the following:

(a) Any rights, remedies, or obligations which may exist pursuant to Article 1.5 (commencing with Section 1210) of Chapter 1 of Part 2 of Division 2 of this code or Chapter 8.5 (commencing with Section 1501) of Part 1 of Division 1 of the Public Utilities Code.

(b) Any rates established or contracts entered into prior to January 1, 1999.

(Amended by Stats. 1998, Ch. 753, Sec. 9. Effective January 1, 1999.)



13583

(a) If a retail water supplier that is a public agency does not comply with this chapter, the customer may petition a court for a writ of mandate pursuant to Chapter 2 (commencing with Section 1084) of Title 1 of Part 3 of the Code of Civil Procedure.

(b) If a retail water supplier is regulated by the Public Utilities Commission and does not comply with this chapter, the Public Utilities Commission may order the retailer to comply with this chapter after receiving a petition from the customer specifying the provisions of this chapter with which the retailer has failed to comply.

(Added by Stats. 1998, Ch. 753, Sec. 10. Effective January 1, 1999.)






CHAPTER 8. Federal Assistance for Treatment Facilities

13600

The state board shall administer any program of financial assistance for water quality control which may be delegated to it by law, and may accept funds from the United States or any person to that end.

(Repealed and added by Stats. 1969, Ch. 482.)



13601

The state board, in cooperation with the regional boards, shall survey the statewide need for waste collection, treatment and disposal facilities which will be required during the five-year period, January 1, 1968, to December 31, 1972, inclusive, to adequately protect the waters of the state for beneficial use. The state board shall also, biennially, commencing in 1970, survey the need for facilities which will be required by public agencies for the ensuing five-year period. The state board may request a local public agency operating such facilities to transmit to its regional board a report on the following:

(a) A summary of the construction or improvement of its waste collection, treatment and disposal facilities and amounts expended therefor.

(b) An estimate of its needs for the five-year period, January 1, 1968, to December 31, 1972, inclusive, and for any ensuing five-year period.

The state board shall review the information contained in the reports made by the local public agencies. The state board shall submit to the Legislature findings and conclusions as to the anticipated local, state, and federal financing necessary to provide the needed facilities for such periods.

(Repealed and added by Stats. 1969, Ch. 482.)



13602

The state board shall make no commitment or enter into any agreement pursuant to an exercise of authority under this chapter until it has determined that any money required to be furnished as the state s share of project cost is available for such purpose.

(Repealed and added by Stats. 1969, Ch. 482.)



13603

The Governor may request the funds required to finance the state s share of project costs for each fiscal year through inclusion of the anticipated state s share in the annual Budget Bill.

(Repealed and added by Stats. 1969, Ch. 482.)



13604

The state board shall review and approve each waste collection, treatment, and disposal project for which an application for a grant under the Federal Water Pollution Control Act has been made. The state board shall, in reviewing each project, determine whether such project is in conformity with state policy for water quality control and in conformity with water quality control plans adopted by regional boards, and shall certify that such project is entitled to priority over other eligible projects on the basis of financial as well as water pollution control needs.

(Amended by Stats. 1970, Ch. 254.)



13605

For the purpose of reviewing applications for grants made pursuant to authority granted in Section 13600, the state board shall give added consideration to applicants having facilities providing optimum water recycling and use of recycled water.

(Amended by Stats. 1995, Ch. 28, Sec. 50. Effective January 1, 1996.)



13606

If an application states that the applicant is not able to finance the local agency share of the project, the state board shall consider whether the applicant should be required to levy a sewerage service charge. If the state board determines a sewerage service charge is necessary to pay such costs, the state board shall not approve the grant application unless, as a condition to such approval, the applicant agrees to levy a reasonable and equitable sewerage service charge in connection with the proposed project.

Any such applicant, not otherwise authorized, is authorized by this section to levy a sewerage service charge pursuant to such an agreement, and shall levy such charge in the manner provided in the agreement.

(Added by Stats. 1969, Ch. 482.)



13607

All money appropriated by the Legislature for the state s share of the project costs shall be appropriated without regard to fiscal years, or shall augment an appropriation without regard to fiscal years.

(Added by Stats. 1969, Ch. 482.)



13608

After the effective date of the amendment of this section by the 1972 Regular Session of the Legislature, no application for a grant under this division or under the Federal Water Pollution Control Act, or amendment thereof, or for a loan pursuant to Chapter 6 (commencing with Section 13400) of this division, shall be accepted by the state board unless such application contains assurances that supervisors and operators of the plant meet or will meet certification requirements, adopted pursuant to Chapter 9 (commencing with Section 13625) of this division, for the proposed plant, as well as the plant in current operation.

(Amended by Stats. 1972, Ch. 1315.)



13609

The money in the State Clean Water Grants Administration Revolving Fund is transferred to the State Clean Water Fund to pay, upon appropriation, for administrative costs relating to adjustments of grant processing fees paid pursuant to this chapter.

(Repealed and added by Stats. 1992, Ch. 426, Sec. 2. Effective January 1, 1993.)






CHAPTER 8.5. Perchlorate

13610

Unless the context otherwise requires, the definitions set forth in this section govern the construction of this chapter:

(a) (1) Subject to paragraph (2), perchlorate means all perchlorate-containing compounds, including ammonium, potassium, magnesium, and sodium perchlorate.

(2) Perchlorate does not include perchlorate located in unused military munitions, as defined in Section 260.10 of Title 40 of the Code of Federal Regulations, that were stored on or after January 1, 2004.

(b) Subject to Section 13610.5, perchlorate storage facility means a facility, not including a military munitions storage facility within a military installation that meets the Department of Defense Explosive Safety Board requirements set forth in DOD 6055.9-STD (Department of Defense Ammunition and Explosives Safety Standards), that stores over 500 pounds of perchlorate in any calendar year.

(c) For the purposes of this section, military munitions storage facility does not include the entire military installation within which the military munitions storage facility is located.

(Amended by Stats. 2004, Ch. 508, Sec. 1. Effective January 1, 2005.)



13610.5

This chapter does not apply to the following:

(a) A facility that stores perchlorate for retail purposes or for law enforcement purposes.

(b) Drinking water storage reservoirs.

(Added by Stats. 2003, Ch. 614, Sec. 3. Effective January 1, 2004.)



13611

(a) The notification required by Section 13611.5 does not apply to a discharge that is in compliance with this division, or to a water agency conveying water in compliance with all state and federal drinking water standards.

(b) Any person who fails to provide the notifications required by Section 13271 relating to perchlorate or by Section 13611.5 may be civilly liable in accordance with subdivision (c).

(c) (1) Civil liability may be administratively imposed by a regional board in accordance with Article 2.5 (commencing with Section 13323) of Chapter 5 for a violation described in subdivision (b) in an amount that does not exceed one thousand dollars ($1,000) for each day in which the violation occurs.

(2) Civil liability may be imposed by the superior court in accordance with Article 5 (commencing with Section 13350) and Article 6 (commencing with Section 13360) of Chapter 5 for a violation described in subdivision (b) in an amount that is not less than five hundred dollars ($500), nor more than five thousand dollars ($5,000), for each day in which the violation occurs.

(d) Notwithstanding Section 13441, all moneys collected by the state pursuant to this section shall be available to the state board upon appropriation by the Legislature.

(Amended by Stats. 2006, Ch. 538, Sec. 679. Effective January 1, 2007.)



13611.5

(a) On or before January 1, 2005, and annually thereafter, unless the owner or operator has met the alternative compliance requirements of subdivision (b), an owner or operator of a storage facility that has stored in any calendar year since January 1, 1950, over 500 pounds of perchlorate shall submit to the state board, to the extent feasible, all of the following information:

(1) The volume of perchlorate stored each year.

(2) The method of storage.

(3) The location of storage. To the extent authorized by federal law, in the case of a perchlorate storage facility under the control of the Armed Forces of the United States, location means the name and address of the property within which the perchlorate storage facility is located.

(4) Copies of documents relating to any monitoring undertaken for potential leaks into the water bodies of the state.

(b) The owner or operator of a storage facility that has stored in any calendar year since January 1, 1950, over 500 pounds of perchlorate, is in compliance with this section if both of the following conditions are met:

(1) The owner or operator has provided substantially similar information as required pursuant to subdivision (a) to a state, local, or federal agency pursuant to any of the following:

(A) An order issued by a regional board pursuant to Chapter 5 (commencing with Section 13300) of Division 7.

(B) An order, consent order, or consent decree issued or entered into by the Department of Toxic Substances Control pursuant to Chapter 6.8 (commencing with Section 25300) of Division 20 of the Health and Safety Code.

(C) An order, consent order, or consent decree issued or entered into by the United States Environmental Protection Agency pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Sec. 9601 et seq.).

(D) The requirement under Section 25504.1 of the Health and Safety Code, as added by Assembly Bill 826 of the 2003 04 Regular Session.

(2) The owner or operator, on or before January 1, 2005, and annually thereafter, notifies the state board of the governmental entity to which the information is provided and the state board determines the information supplied is substantially similar as the information required to be reported pursuant to subdivision (a). In the case of any information submitted to a federal or local agency, the state board may require the owner or operator, in addition, to submit that information to the state board if the state board determines that the information is not otherwise reasonably available to the state board.

(c) This section shall not be administered or implemented if the state board receives notification from the Secretary for Environmental Protection pursuant to Section 13613 that the Secretary for Environmental Protection has established a database that is able to receive perchlorate inventory information.

(d) Information on perchlorate storage need only be submitted pursuant to this section one time, unless information originally submitted pursuant to this section has changed.

(Amended by Stats. 2004, Ch. 183, Sec. 365. Effective January 1, 2005.)



13612

(a) The state board shall publish and make available to the public on or before January 1, 2006, a list of past and present perchlorate storage facilities within the state. The state board may charge an annual fee to each owner of a storage facility that provides information to the board for that purpose, which fee shall not exceed one hundred dollars ($100) for each year information is provided. The fees shall be deposited in the State Water Quality Control Fund, and notwithstanding any other provision of law, shall be available to the state board upon appropriation by the Legislature.

(b) The state board shall compile and maintain centrally all information obtained pursuant to Section 13611.5. The information shall be available for public review.

(Added by Stats. 2003, Ch. 614, Sec. 3. Effective January 1, 2004.)



13613

Upon notification from the Secretary for Environmental Protection that he or she has established a database that is able to receive perchlorate inventory information pursuant to paragraph (2) of subdivision (e) of Section 25404 of the Health and Safety Code, the state board shall submit to the Secretary for Environmental Protection all perchlorate storage information obtained pursuant to Section 13611.5.

(Added by Stats. 2003, Ch. 614, Sec. 3. Effective January 1, 2004.)






CHAPTER 9. Waste Water Treatment Plant Classification and Operator Certification

13625

As used in this chapter unless the context otherwise requires, the following definitions apply:

(a) Certificate means a certificate of competency issued by the state board stating that the supervisor or operator has met the requirements for a specific classification in the certification program.

(b) Wastewater treatment plant means any of the following:

(1) Any facility owned by a state, local, or federal agency and used in the treatment or reclamation of sewage or industrial wastes.

(2) Any privately owned facility used in the treatment or reclamation of sewage or industrial wastes, and regulated by the Public Utilities Commission pursuant to Sections 216 and 230.6 of, and Chapter 4 (commencing with Section 701) of Part 1 of Division 1 of, the Public Utilities Code.

(3) Any privately owned facility used primarily in the treatment or reclamation of sewage for which the state board or a regional board has issued waste discharge requirements.

(c) Operator means any person who operates a wastewater treatment plant.

(d) Supervisor means any person who has direct responsibility for the operation of a wastewater treatment plant or who supervises any operators of a wastewater treatment plant.

(Amended by Stats. 2002, Ch. 422, Sec. 1. Effective January 1, 2003.)



13625.1

(a) The state board may exempt from the requirements of this chapter any facility that is classified as a Class 1 plant by the state board under Section 3675 of Title 23 of the California Code of Regulations, and the facility could not, due to operator error, violate water quality objectives.

(b) An exemption granted pursuant to this section is valid for four years, and may be renewed by the state board upon request.

(c) The state board may condition an exemption under this section, and the exemption may be terminated at any time by the board.

(d) The state board may charge a reasonable administrative fee for processing a facility s original or renewal application for exemption.

(Added by Stats. 2002, Ch. 422, Sec. 2. Effective January 1, 2003.)



13626

The state board shall classify types of waste water treatment plants for the purpose of determining the levels of competence necessary to operate them. The state board shall adopt regulations setting forth the types of plants and the factors on which the state board based its classification.

(Amended by Stats. 1986, Ch. 649, Sec. 2.)



13627

(a) Supervisors and operators of those wastewater treatment plants described in paragraph (1) or (2) of subdivision (b) of Section 13625 shall possess a certificate of appropriate grade. Subject to the approval of regulations by the state board, supervisors and operators of those wastewater treatment plants described in paragraph (3) of subdivision (b) of Section 13625 shall possess certificates of the appropriate grade. All certificates shall be issued in accordance with, and to the extent recommended by the advisory committee and required by, regulations adopted by the state board. The state board shall develop and specify in its regulations the training necessary to qualify a supervisor or operator for certification for each type and class of plant. The state board may accept experience in lieu of qualification training. For supervisors and operators of water recycling treatment plants, the state board may approve use of a water treatment plant operator of appropriate grade certified by the State Department of Public Health pursuant to Article 3 (commencing with Section 106875) of Chapter 4 of Part 1 of Division 104 of the Health and Safety Code in lieu of a wastewater treatment plant operator certified by the state board, provided that the state board may refuse to approve use of an operator certified by the department or may suspend or revoke its approval of the use of an operator certified by the department if the operator commits any of the prohibited acts described in Article 7 (commencing with Section 3710) of Chapter 26 of Division 3 of Title 23 of the California Code of Regulations.

(b) The regional water quality control board, with jurisdiction for issuing and ensuring compliance with applicable water reclamation or waste discharge requirements, shall notify the department in writing if, pursuant to an inspection conducted under Section 13267, the regional board makes a determination that there are reasonable grounds for not issuing, or for suspending or revoking, the certificate of a certified water treatment plant operator who is operating or supervising the operation of a water recycling treatment plant. The department shall make its determination regarding the issuance, suspension, or revocation of a certificate in accordance with Section 106876 of the Health and Safety Code.

(c) For purposes of this section, water recycling treatment plant means a treatment plant that receives and further treats secondary or tertiary effluent, or both, from a wastewater treatment plant.

(d) A person employed as a wastewater treatment plant supervisor or operator on the effective date of regulations adopted pursuant to this chapter shall be issued an appropriate certificate if the person meets the training, education, and experience requirements prescribed by regulations.

(e) The state board may refuse to grant, suspend, or revoke any certificate issued by the state board to operate a wastewater treatment plant, or may place on probation, or reprimand, the certificate holder upon any reasonable ground, including, but not limited to, all of the following reasons:

(1) Submitting false or misleading information on an application for a certificate.

(2) The employment of fraud or deception in the course of operating the wastewater treatment plant.

(3) A certificate holder s failure to use reasonable care or judgment in the operation of the plant.

(4) A certificate holder s inability to perform operating duties properly.

(5) Willfully or negligently violating, or causing, or allowing the violation of, waste discharge requirements or permits issued pursuant to the Federal Water Pollution Control Act (33 U.S.C. Sec. 1251 et seq.).

(f) The state board shall conduct all proceedings for the refusal to grant a certificate, and suspension or revocation of a certificate, pursuant to subdivision (e), in accordance with the rules adopted pursuant to Section 185.

(Amended by Stats. 2010, Ch. 288, Sec. 50. Effective January 1, 2011.)



13627.1

(a) Any person who operates a wastewater treatment plant who does not hold a valid, unexpired certificate of the appropriate grade issued pursuant to this chapter is guilty of a misdemeanor and may be liable civilly in an amount not to exceed one hundred dollars ($100) for each day of violation.

(b) Any person or entity that owns or operates a wastewater treatment plant that employs, or allows the employment of, any person as a wastewater treatment plant operator who does not hold a valid and unexpired certificate of the appropriate grade issued pursuant to this chapter is guilty of a misdemeanor and may be liable civilly in an amount not to exceed one hundred dollars ($100) for each day of violation.

(c) Any person who commits any of the acts listed in paragraph (2), (3), or (5) of subdivision (e) of Section 13627 or paragraph (3) or (5) of subdivision (c) of Section 13627.3, or who engages in dishonest conduct during an examination for certification, may be liable civilly in an amount not to exceed five thousand dollars ($5,000) for each violation.

(Amended by Stats. 2001, Ch. 869, Sec. 10. Effective January 1, 2002.)



13627.2

Any person who submits to the state board false or misleading information on an application for a certificate or on an application for registration may be liable civilly in an amount not to exceed five thousand dollars ($5,000) for each violation.

(Added by Stats. 2001, Ch. 869, Sec. 10.5. Effective January 1, 2002.)



13627.3

(a) Any person or entity that contracts with the owner of a wastewater treatment plant to operate that plant shall register with the state board, and shall, within a year after the registration or the renewal of the registration, and annually thereafter, prepare and submit to the state board a report with all of the following information:

(1) The name and address of the person or entity.

(2) The name and address of the wastewater treatment plants which the person or entity operates, or has operated during the preceding year, and the name of the applicable regional board which oversees each wastewater treatment plant.

(3) The name and grade of each wastewater treatment plant operator employed at each plant.

(4) Other information which the state board requires.

(b) The state board shall, by regulation, prescribe the procedures, and requirements for, registration pursuant to subdivision (a).

(c) The state board may refuse to grant, and may suspend or revoke, any registration issued by the state board pursuant to this section for good cause, including, but not limited to, any of the following reasons:

(1) The submission of false or misleading information on an application for registration.

(2) Employment of a person to operate a wastewater treatment plant who does not hold a valid, unexpired certificate of the appropriate grade.

(3) Willfully or negligently causing or allowing a violation of waste discharge requirements or permits issued pursuant to the Clean Water Act (33 U.S.C. Sec. 1251 et seq.).

(4) Failure to meet the registration requirements prescribed by the state board pursuant to subdivision (b).

(5) Failure to use reasonable care in the management or operation of the wastewater treatment plant.

(d) The state board shall conduct all proceedings relating to the refusal to grant, or the suspension or revocation of, registration pursuant to subdivision (c) in accordance with the rules adopted pursuant to Section 185.

(e) The state board shall establish a fee schedule to pay for its costs to implement this section.

(f) Any person or entity that fails to comply with subdivision (a) is guilty of a misdemeanor and may be civilly liable in an amount not to exceed one thousand dollars ($1,000) for each day of the violation.

(Added by renumbering Section 13627.2 by Stats. 2001, Ch. 869, Sec. 10.7. Effective January 1, 2002.)



13627.4

(a) The state board may administratively impose the civil liability described in Section 13627.1, 13627.2, or 13627.3 in accordance with Article 2.5 (commencing with Section 13323) of Chapter 5.

(b) A remedy under this chapter is in addition to, and does not supersede or limit, any other remedy, civil or criminal, except that liability is not recoverable against an operator under subdivision (c) of Section 13627.1 for a violation for which liability is recovered against the operator under Section 13350 or 13385.

(Amended by Stats. 2010, Ch. 288, Sec. 51. Effective January 1, 2011.)



13627.5

(a) Any operator employed at a wastewater treatment plant described in paragraph (3) of subdivision (b) of Section 13625 shall pass any written examination that may be administered by the state board. Upon passage of the examination, the operator shall be credited with one year of experience for purposes of operator certification.

(b) The state board may charge a reasonable fee for administering this section.

(Added by Stats. 2002, Ch. 422, Sec. 4. Effective January 1, 2003.)



13628

Certificates issued pursuant to this chapter shall be renewed biennially, subject to compliance by applicants with renewal requirements prescribed by regulations. Fees shall be payable to the state board at the time of issuance of a certificate and at the time of renewal. The state board shall establish a fee schedule to provide revenues to cover the cost of this program.

(Repealed and added by Stats. 1985, Ch. 420, Sec. 3. Effective July 30, 1985.)



13628.5

(a) The Wastewater Operator Certification Fund is hereby created in the State Treasury.

(b) All of the following moneys shall be deposited in the Wastewater Operator Certification Fund:

(1) Money appropriated by the Legislature for deposit in the fund.

(2) Fees collected pursuant to this chapter.

(3) Notwithstanding Section 16305.7 of the Government Code, all interest earned upon moneys that are deposited in the fund.

(c) The state board may expend the moneys in the Wastewater Operator Certification Fund, upon appropriation by the Legislature, for purposes of administering this chapter.

(Amended by Stats. 2011, Ch. 133, Sec. 73. Effective July 26, 2011.)



13629

The state board may approve courses of instruction at higher educational institutions which will qualify operators for each grade of certification. The state board shall also approve courses of instruction given by professional associations, or other nonprofit private or public agencies which shall be deemed equivalent to courses of instruction given by higher educational institutions.

(Repealed and added by Stats. 1985, Ch. 420, Sec. 3. Effective July 30, 1985.)



13630

The state board is the state agency which is authorized to represent the state and its local governmental agencies in administering any federal or state funds available for wastewater treatment plant operator training. The state board may provide technical and financial assistance to organizations providing operator training programs.

(Amended by Stats. 2002, Ch. 422, Sec. 5. Effective January 1, 2003.)



13631

Prior to adopting or amending any regulations or approving any courses for operator training, the state board shall appoint an advisory committee to assist it in carrying out its responsibilities under this chapter.

(Repealed and added by Stats. 1985, Ch. 420, Sec. 3. Effective July 30, 1985.)



13632

The advisory committee appointed pursuant to Section 13631 shall consist of the following:

(a) Two persons from a statewide organization representing waste water treatment plant operators and supervisors, who shall be employed in a waste water treatment plant as an operator or supervisor.

(b) Two persons from statewide organizations representing municipalities, including counties or private utility waste water treatment plants.

(c) Two persons from statewide organizations representing local sanitation agencies, other than agencies specified in subdivision (b).

(d) One person who is a professional engineer specializing in sanitary engineering.

(e) One person from a university or a state university school or division of engineering.

(f) One person who is a member of an organized labor union which represents waste water treatment plant operators.

(Amended by Stats. 1986, Ch. 649, Sec. 4.)



13633

The advisory committee shall review all proposed regulations and make recommendations to the state board prior to adoption of any regulations or amendments thereto.

(Repealed and added by Stats. 1985, Ch. 420, Sec. 3. Effective July 30, 1985.)






CHAPTER 10. Water Wells and Cathodic Protection Wells

ARTICLE 1. Declaration of Policy

13700

The Legislature finds that the greater portion of the water used in this state is obtained from underground sources and that those waters are subject to impairment in quality and purity, causing detriment to the health, safety and welfare of the people of the state. The Legislature therefore declares that the people of the state have a primary interest in the location, construction, maintenance, abandonment, and destruction of water wells, cathodic protection wells, groundwater monitoring wells, and geothermal heat exchange wells, which activities directly affect the quality and purity of underground waters.

(Amended by Stats. 1996, Ch. 581, Sec. 1. Effective January 1, 1997.)



13701

The Legislature finds and declares all of the following:

(a) Improperly constructed and abandoned water wells, cathodic protection wells, groundwater monitoring wells, and geothermal heat exchange wells can allow contaminated water on the surface to flow down the well casing, thereby contaminating the usable groundwater.

(b) Improperly constructed and abandoned water wells, cathodic protection wells, groundwater monitoring wells, and geothermal heat exchange wells can allow unusable or low quality groundwater from one groundwater level to flow along the well casing to usable groundwater levels, thereby contaminating the usable groundwater.

(c) Contamination of groundwater poses serious public health and economic problems for many areas of the state.

(Amended by Stats. 1996, Ch. 581, Sec. 2. Effective January 1, 1997.)






ARTICLE 2. Definitions

13710

Well or water well as used in this chapter, means any artificial excavation constructed by any method for the purpose of extracting water from, or injecting water into, the underground. This definition shall not include: (a) oil and gas wells, or geothermal wells constructed under the jurisdiction of the Department of Conservation, except those wells converted to use as water wells; or (b) wells used for the purpose of (1) dewatering excavation during construction, or (2) stabilizing hillsides or earth embankments.

(Repealed and added by Stats. 1969, Ch. 482.)



13711

Cathodic protection well, as used in this chapter, means any artificial excavation in excess of 50 feet constructed by any method for the purpose of installing equipment or facilities for the protection electrically of metallic equipment in contact with the ground, commonly referred to as cathodic protection.

(Repealed and added by Stats. 1969, Ch. 482.)



13712

Monitoring well as used in this chapter, means any artificial excavation by any method for the purpose of monitoring fluctuations in groundwater levels, quality of underground waters, or the concentration of contaminants in underground waters.

(Added by Stats. 1986, Ch. 1373, Sec. 1.)



13712.5

Notwithstanding Section 13712, all wells constructed for the purpose of monitoring the presence of groundwater which has adversely affected, or threatens to adversely affect, crop root zones are exempt from the reporting requirements of this chapter.

(Added by Stats. 1988, Ch. 622, Sec. 1.)



13713

Geothermal heat exchange well, as used in this chapter, means any uncased artificial excavation, by any method, that uses the heat exchange capacity of the earth for heating and cooling, in which excavation the ambient ground temperature is 30 degrees Celsius (86 degrees Fahrenheit) or less, and which excavation uses a closed loop fluid system to prevent the discharge or escape of its fluid into surrounding aquifers or other geologic formations. Geothermal heat exchange wells include ground source heat pump wells.

(Added by Stats. 1996, Ch. 581, Sec. 3. Effective January 1, 1997.)






ARTICLE 3. Reports

13750.5

No person shall undertake to dig, bore, or drill a water well, cathodic protection well, groundwater monitoring well, or geothermal heat exchange well, to deepen or reperforate such a well, or to abandon or destroy such a well, unless the person responsible for that construction, alteration, destruction, or abandonment possesses a C-57 Water Well Contractor s License.

(Amended by Stats. 1996, Ch. 581, Sec. 5. Effective January 1, 1997.)



13751

(a) Every person who digs, bores, or drills a water well, cathodic protection well, groundwater monitoring well, or geothermal heat exchange well, abandons or destroys such a well, or deepens or reperforates such a well, shall file with the department a report of completion of that well within 60 days from the date its construction, alteration, abandonment, or destruction is completed.

(b) The report shall be made on forms furnished by the department and shall contain information as follows:

(1) In the case of a water well, cathodic protection well, or groundwater monitoring well, the report shall contain information as required by the department, including, but not limited to all of the following information:

(A) A description of the well site sufficiently exact to permit location and identification of the well.

(B) A detailed log of the well.

(C) A description of type of construction.

(D) The details of perforation.

(E) The methods used for sealing off surface or contaminated waters.

(F) The methods used for preventing contaminated waters of one aquifer from mixing with the waters of another aquifer.

(G) The signature of the well driller.

(2) In the case of a geothermal heat exchange well, the report shall contain all of the following information:

(A) A description of the site that is sufficiently exact to permit the location and identification of the site and the number of geothermal heat exchange wells drilled on the same lot.

(B) A description of borehole diameter and depth and the type of geothermal heat exchange system installed.

(C) The methods and materials used to seal off surface or contaminated waters.

(D) The methods used for preventing contaminated water in one aquifer from mixing with the water in another aquifer.

(E) The signature of the well driller.

(Amended by Stats. 1996, Ch. 581, Sec. 6. Effective January 1, 1997.)



13752

Reports made in accordance with paragraph (1) of subdivision (b) of Section 13751 shall not be made available for inspection by the public, but shall be made available to governmental agencies for use in making studies, or to any person who obtains a written authorization from the owner of the well. However, a report associated with a well located within two miles of an area affected or potentially affected by a known unauthorized release of a contaminant shall be made available to any person performing an environmental cleanup study associated with the unauthorized release, if the study is conducted under the order of a regulatory agency. A report released to a person conducting an environmental cleanup study shall not be used for any purpose other than for the purpose of conducting the study.

(Amended by Stats. 1999, Ch. 812, Sec. 32. Effective January 1, 2000.)



13753

Every person who hereafter converts, for use as a water well, cathodic protection well, or monitoring well, any oil or gas well originally constructed under the jurisdiction of the Department of Conservation pursuant to Article 4 (commencing with Section 3200) of Chapter 1 of Division 3 of the Public Resources Code, shall comply with all provisions of this chapter.

(Amended by Stats. 1986, Ch. 1373, Sec. 5.)



13754

Failure to comply with any provision of this article, or willful and deliberate falsification of any report required by this article, is a misdemeanor.

Before commencing prosecution against any person, other than for willful and deliberate falsification of any report required by this article, the person shall be given reasonable opportunity to comply with the provisions of this article.

(Repealed and added by Stats. 1969, Ch. 482.)



13755

This chapter does not affect the powers and duties of the State Department of Public Health with respect to water and water systems pursuant to Chapter 4 (commencing with Section 116270) of Part 12 of Division 104 of the Health and Safety Code. Every person shall comply with this chapter and any regulation adopted pursuant thereto, in addition to standards adopted by any city or county.

(Amended by Stats. 2010, Ch. 288, Sec. 52. Effective January 1, 2011.)






ARTICLE 4. Quality Control

13800

The department, after the studies and investigations pursuant to Section 231 as it finds necessary, on determining that water well, cathodic protection well, and monitoring well construction, maintenance, abandonment, and destruction standards are needed in an area to protect the quality of water used or that may be used for any beneficial use, shall so report to the appropriate regional water quality control board and to the State Department of Public Health. The report shall contain the recommended standards for water well, cathodic protection well, and monitoring well construction, maintenance, abandonment, and destruction as, in the department s opinion, are necessary to protect the quality of any affected water.

(Amended by Stats. 2010, Ch. 288, Sec. 53. Effective January 1, 2011.)



13800.5

(a) (1) The department shall develop recommended standards for the construction, maintenance, abandonment, or destruction of geothermal heat exchange wells.

(2) Until the department develops recommended standards pursuant to paragraph (1), a local enforcement agency with authority over geothermal heat exchange wells may adopt temporary regulations applicable to geothermal heat exchange wells that the local enforcement agency determines to be consistent with the intent of existing department standards to prevent wells from becoming conduits of contamination.

(3) The department, not later than July 1, 1997, shall submit to the state board a report containing the recommended geothermal heat exchange well standards.

(b) The state board, not later than January 1, 1998, shall adopt a model geothermal heat exchange well ordinance that implements the recommended standards developed by the department pursuant to subdivision (a). The state board shall circulate the model ordinance to all cities and counties.

(c) Notwithstanding any other provision of law, each county, city, or water agency, where appropriate, not later than April 1, 1998, shall adopt a geothermal heat exchange well ordinance that meets or exceeds the recommended standards developed by the department pursuant to subdivision (a). If a water agency that has permit authority over well drilling adopts a geothermal heat exchange well ordinance that meets or exceeds the recommended standards developed by the department pursuant to subdivision (a), a county or city shall not be required to adopt an ordinance for the same area.

(d) If a county, city, or water agency, where appropriate, fails to adopt an ordinance that establishes geothermal heat exchange well standards, the model ordinance adopted by the state board pursuant to subdivision (b) shall take effect on May 1, 1998, and shall be enforced by the county or city and have the same force and effect as if adopted as a county or city ordinance.

(Added by Stats. 1996, Ch. 581, Sec. 8. Effective January 1, 1997.)



13801

(a) The regional board, upon receipt of a report from the department pursuant to Section 13800, shall hold a public hearing on the need to establish well standards for the area involved. The regional board may hold a public hearing with respect to any area regardless of whether a report has been received from the department if it has information that standards may be needed.

(b) Notwithstanding subdivision (a), the state board shall, not later than September 1, 1989, adopt a model water well, cathodic protection well, and monitoring well drilling and abandonment ordinance implementing the standards for water well construction, maintenance, and abandonment contained in Bulletin 74-81 of the department. If the model ordinance is not adopted by this date, the state board shall report to the Legislature as to the reasons for the delay. The state board shall circulate the model ordinances to all cities and counties.

(c) Notwithstanding any other law, each county, city, or water agency, where appropriate, shall, not later than January 15, 1990, adopt a water well, cathodic protection well, and monitoring well drilling and abandonment ordinance that meets or exceeds the standards contained in Bulletin 74-81. Where a water agency that has permit authority over well drilling within the agency adopts a water well, cathodic protection well, and monitoring well drilling and abandonment ordinance that meets or exceeds the standards contained in Bulletin 74-81, a county or city shall not be required to adopt an ordinance for the same area.

(d) If a county, city, or water agency, where appropriate, fails to adopt an ordinance establishing water well, cathodic protection well, and monitoring well drilling and abandonment standards, the model ordinance adopted by the state board pursuant to subdivision (b) shall take effect on February 15, 1990, and shall be enforced by the county or city and have the same force and effect as if adopted as a county or city ordinance.

(e) The minimum standards recommended by the department and adopted by the state board or local agencies for the construction, maintenance, abandonment, or destruction of monitoring wells or class 1 hazardous injection wells shall not be construed to limit, abridge, or supersede the powers or duties of the State Department of Public Health in their application of standards to the construction, maintenance, abandonment, or destruction of monitoring wells or class 1 hazardous injection wells at facilities that treat, store, or dispose of hazardous waste or at any site where the State Department of Public Health is the lead agency responsible for investigation and remedial action at that site, as long as the standards used by the State Department of Public Health meet or exceed those in effect by any city, county, or water agency where appropriate, responsible for developing ordinances for the area in question.

(Amended by Stats. 2010, Ch. 288, Sec. 54. Effective January 1, 2011.)



13802

If the regional board finds that standards of water well, cathodic protection well, and monitoring well construction, maintenance, abandonment, and destruction are needed in any area to protect the quality of water used, or which may be used, for any beneficial use, it shall determine the area to be involved and so report to each affected county and city in the area. The report shall also contain any well standards which have been recommended by the department.

(Amended by Stats. 1986, Ch. 1373, Sec. 7.)



13803

Each such affected county and city shall, within 120 days of receipt of the report, adopt an ordinance establishing standards of water well, cathodic protection well, and monitoring well construction, maintenance, abandonment, and destruction for the area designated by the regional board. Prior to adoption of the ordinance each affected county and city shall consult with all interested parties, including licensed well drillers. A copy of the ordinance shall be sent to the regional board on its adoption and the regional board shall transmit the ordinance to the department for its review and comments.

(Amended by Stats. 1986, Ch. 1373, Sec. 8.)



13804

Such county and city well standards shall take effect 60 days from the date of their adoption by the county or city unless the regional board, on its own motion, or on the request of any affected person, holds a public hearing on the matter and determines that the county or city well standards are not sufficiently restrictive to protect the quality of the affected waters. If the board makes such a determination it shall so report to the affected county or city and also recommend the well standards, or the modification of the county or city well standards, which it determines are necessary.

(Repealed and added by Stats. 1969, Ch. 482.)



13805

If a county or city fails to adopt an ordinance establishing water well, cathodic protection well, and monitoring well construction, maintenance, abandonment, and destruction standards within 120 days of receipt of the regional board s report of its determination and those standards are necessary pursuant to Section 13802, or fails to adopt or modify those well standards in the manner determined as necessary by the regional board pursuant to Section 13804 within 90 days of receipt of the regional board s report, the regional board shall adopt standards for water well, cathodic protection well, and monitoring well construction, maintenance, abandonment, and destruction for the area. The regional board well standards shall take effect 30 days from the date of their adoption by the regional board and shall be enforced by the city or county and have the same force and effect as if adopted as a county or city ordinance.

(Amended by Stats. 1986, Ch. 1373, Sec. 9.)



13806

Any action, report, or determination taken or adopted by a regional board or any failure of a regional board to act pursuant to this article, or any county or city ordinance in the event of the failure of a regional board to review such ordinance pursuant to Section 13804, may be reviewed by the state board on its own motion, and shall be reviewed by the state board on the request of any affected county or city, in the same manner as other action or inaction of the regional board is reviewed pursuant to Section 13320. The state board has the same powers as to the review of action or inaction of a regional board or of a county or city ordinance under this article as it has as to other action or inaction of a regional board under Section 13320, including being vested with all the powers granted a regional board under this article, with like force and effect if it finds that appropriate action has not been taken by a regional board. Any action of a regional board under this article or any county or city ordinance affected by the review of the state board shall have no force or effect during the period of the review by the state board.

(Amended by Stats. 1969, Ch. 800.)









CHAPTER 10.2. California Safe Drinking Water Bond Law of 1984

13810

This chapter shall be known and may be cited as the California Safe Drinking Water Bond Law of 1984.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13811

The Legislature hereby finds and declares that it is necessary for the preservation of the health, safety, and welfare of the people of California that water supplied for domestic purposes be pure, wholesome, and potable and does not endanger the health or lives of human beings and that water is available in adequate quantity at sufficient pressure for health, cleanliness, and other domestic purposes.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13812

The Legislature further finds and declares that a number of domestic water supply systems are inadequate and do not meet minimum bacteriological, chemical, or other basic health standards for domestic water supplies, and that it is in the interest of the people that the State of California provide technical and financial assistance to the end that the people of California are assured a safe, dependable, and potable supply of water for domestic purposes and that water is available in adequate quantity at sufficient pressure for health, cleanliness, and other domestic purposes.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13813

The Legislature further finds and declares that it is the intent of the Legislature to provide for the upgrading of domestic water supply systems to assure that all domestic water supplies at least meet minimum domestic water supply standards established under Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 433. Effective September 29, 1996.)



13814

The State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code) is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued pursuant to this chapter, and the provisions of that law are included in this chapter as though set out in full in this chapter, except that notwithstanding anything in the State General Obligation Bond Law, the bonds authorized hereunder shall bear the rates of interest, or maximum rates, as may, from time to time, be fixed by the Treasurer, with the approval of the committee, and the maximum maturity of bonds shall not exceed 50 years from the date of the bonds, or from the date of each respective series. The maturity of each respective series shall be calculated from the date of the series.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13815

As used in this chapter, and for purposes of this chapter as used in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), the following terms shall have the following meanings:

(a) Committee means the Safe Drinking Water Finance Committee created by Section 13816.

(b) Department means the Department of Water Resources.

(c) Domestic water system means a system for the provision to the public of piped water for human consumption, if the system has at least 15 service connections or regularly supplies water to at least 25 individuals. The term includes any water supply, treatment, storage, and distribution facilities under the control of the operator of the system.

(d) Fund means the California Safe Drinking Water Fund.

(e) Supplier or supplier of water means any person, partnership, corporation, association, or other entity or political subdivision of the state which owns or operates a domestic water system.

(f) Federal assistance means funds available, or which may become available, to a supplier either directly or through allocation by the state from the federal government as grants or loans for the improvement of domestic water systems.

(g) Treatment works means any devices or systems used in the treatment of water supplies, including necessary lands, which render water supplies pure, wholesome, and potable for domestic purpose.

(h) Project means proposed facilities for the construction, improvement, or rehabilitation of the domestic water system, and may include water supply, treatment works, and all or part of a water distribution system, if necessary to carry out the purpose of this chapter.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13816

The Safe Drinking Water Finance Committee is hereby created. The committee shall consist of the Governor, the Treasurer, the Director of Finance, the Director of Water Resources, and the State Director of Health Services or their designated representatives. A majority of the committee may act for the committee.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13817

There is in the State Treasury the California Safe Drinking Water Fund, which fund is hereby created.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13818

The committee may create a debt or debts, liability or liabilities, of the State of California, in an aggregate amount of seventy-five million dollars ($75,000,000) in the manner provided in this chapter. The debt or debts, liability or liabilities, shall be created for the purpose of providing the money to be used for the objects and works specified in Section 13819.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13819

(a) The moneys in the fund are hereby continuously appropriated and shall be used for the purposes set forth in this section.

(b) The department may enter into contracts with suppliers having authority to construct, operate, and maintain domestic water systems, for loans to suppliers to aid in the construction of projects that will enable the supplier to meet, at a minimum, safe drinking water standards established pursuant to Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code.

(c) Any contract entered into pursuant to this section may include provisions as agreed by the parties thereto, and the contract shall include, in substance, all of the following provisions:

(1) An estimate of the reasonable cost of the project.

(2) An agreement by the department to loan to the supplier, during the progress of construction or following completion of construction as agreed by the parties, an amount that equals the portion of construction costs found by the department to be eligible for a state loan.

(3) An agreement by the supplier to repay the state over a period not to exceed 50 years, (A) the amount of the loan, (B) the administrative fee as described in Section 13830, and (C) interest on the principal, that is the amount of the loan plus the administrative fee.

(4) An agreement by the supplier, (A) to proceed expeditiously with, and complete, the project, (B) to commence operation of the project upon completion thereof, and to properly operate and maintain the project in accordance with the applicable provisions of law, (C) to apply for, and make reasonable efforts, to secure federal assistance for the project, (D) to secure approval of the department and of the State Department of Health Services before applying for federal assistance in order to maximize and best utilize the amounts of that assistance available, and (E) to provide for payment of the supplier s share of the cost of the project, if any.

(d) Bond proceeds may be used for a grant program in accordance with this chapter, with grants provided to suppliers that are political subdivisions of the state that are otherwise unable to meet minimum safe drinking water standards established pursuant to Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code. The total amount of grants made pursuant to this chapter shall not exceed twenty-five million dollars ($25,000,000). The Legislative Analyst shall review the grant program and report to the Legislature not later than June 1, 1987.

(e) Notwithstanding any other provision, the proceeds of any bonds authorized to be issued under the California Safe Drinking Water Bond Law of 1976 (Chapter 10.5 (commencing with Section 13850)), that are unissued and uncommitted on the effective date of this chapter, shall be used for loans to suppliers in accordance with the terms, conditions, and purposes of this chapter.

(Amended by Stats. 1996, Ch. 1023, Sec. 434. Effective September 29, 1996.)



13820

(a) The department may make state grants to suppliers that are political subdivisions of the state, from moneys in the fund available for that purpose pursuant to subdivision (d) of Section 13819, to aid in the construction of projects that will enable the public agency to meet, at a minimum, safe drinking water standards established pursuant to Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code. A grant may be made by the department only upon the specific approval of the Legislature, by an act enacted after the receipt of a report filed pursuant to Section 13822.

(b) Any contract for a grant entered into pursuant to this chapter may include provisions as agreed by the parties thereto, and the contract shall include, in substance, all of the following provisions:

(1) An estimate of the reasonable cost of the project.

(2) An agreement by the department to grant to the public agency, during the progress of construction or following completion of construction as agreed by the parties, an amount that equals the portion of construction costs found by the department to be eligible for a state grant.

(3) An agreement by the public agency, (A) to proceed expeditiously with, and complete, the project, (B) to commence operation of the project upon completion thereof, and to properly operate and maintain the project in accordance with the applicable provisions of law, (C) to apply for, and make reasonable efforts to secure, federal assistance for the project, (D) to secure approval of the department and of the State Department of Health Services before applying for federal assistance in order to maximize and best utilize the amounts of that assistance available, and (E) to provide for payment of the public agency s share of the cost of the project, if any.

(Amended by Stats. 1996, Ch. 1023, Sec. 435. Effective September 29, 1996.)



13821

Applications for grants under this chapter shall be made to the department in the form and with the supporting material as prescribed by the department.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13822

The department shall prepare a report on each grant application pursuant to this chapter. The report shall be filed with the Legislature, if it is in session or, if it is not in session, with the Rules Committee of the Assembly and Senate. The department shall be authorized to make the grant only upon the specific approval of the grant by the Legislature, by an act enacted after the receipt of the report from the department.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13823

(a) Loans and grants may be made only for projects for domestic water systems. The department may make reasonable allowance for future water supply needs and may provide for additional capacity when excessive costs would be incurred by later enlargement. The loans and grants may be made for all, or any part, of the cost of constructing, improving, or rehabilitating any system when, in the judgment of the State Department of Health Services, improvement or rehabilitation is necessary to provide pure, wholesome, and potable water in adequate quantity at sufficient pressure for health, cleanliness, and other domestic purposes. No single public agency shall receive grants pursuant to this chapter totaling more than four hundred thousand dollars ($400,000). Loans may be made to provide for the purchase of a water system or the purchase of watershed lands. No loan to an individual supplier shall exceed the sum of five million dollars ($5,000,000), unless the Legislature by an act raises the limit specified in this section.

(b) Upon receipt of an application for a grant or loan pursuant to this chapter, the department shall propose to the applicant improvements to the applicant s water development, distribution, and utilization system which will conserve water in a cost-effective manner. These improvements may include, but need not be limited to, leak detection and repair programs, valve repair and replacement, meter calibration and replacement, physical improvements to achieve corrosion control, distribution and installation of water conservation devices and fixtures, and other capital improvements which can be demonstrated to conserve water in a cost-effective manner. The department and applicant may agree to include these capital improvements in the grant or loan. Failure by the applicant to include water conservation capital improvements in the grant or loan application shall not be sufficient cause for the department to refuse to make the grant or loan.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13824

An application for a grant pursuant to this chapter shall not be approved by the department, unless the department determines that the public agency is otherwise unable to meet minimum safe drinking water standards established pursuant to Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code.

No grant shall be made by the department except upon approval by the State Department of Health Services of project plans submitted by the applicant and upon issuance to the public agency of a permit or amended permit as specified in Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 436. Effective September 29, 1996.)



13825

First priority for grants shall be granted to public agencies having immediate health related problems, as certified by the State Department of Health Services. Additional high priority shall be granted to projects to correct immediate problems, as opposed to grants for construction of projects to meet future growth needs.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13826

First priority for loans shall be given to suppliers with the most critical public health problems. Priority for loans shall also be given to suppliers which have a lesser capability to reasonably finance system improvements.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13827

Preliminary design work, including a cost estimate for the project, shall be completed before a loan or grant is awarded. Operation and maintenance costs shall be the responsibility of the supplier and may not be considered as part of the project cost. Costs for planning and preliminary engineering studies may be reimbursed following the receipt of a loan or grant subject to approval by the department and the State Department of Health Services.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13828

No application for a grant may be made pursuant to this chapter unless the public agency has also applied for a loan pursuant to this chapter. A public agency shall be eligible for a grant only to the extent that the department finds that the agency is found unable to repay the full costs of a loan.

If the department has determined that the applicant is unable to repay the full costs of a loan, the applicant may also file for a grant. Upon receipt of a grant application, the department shall determine that portion of the full costs that the applicant is capable of repaying. Grant funds shall only be provided for that portion that the applicant is not capable of repaying.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13829

Grant funds shall be expended by the public agency within three years of the making of the grant. No grant funds may be expended by the public agency unless the public agency is able to demonstrate to the department, within one year of the making of the grant, supported by an acceptable bid, that the amount to be expended for the project will be within 20 percent of the public agency s cost estimate for the project.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13830

For the purpose of administering of this chapter, the total expenditures of the department and the State Department of Health Services may not exceed 4 percent of the total amount of the bonds authorized to be issued under this chapter. The department shall establish a reasonable schedule of administrative fees for loans, which fees shall be paid by the supplier pursuant to Section 13819, to reimburse the state for the costs of state administration of this chapter.

Charges incurred by the Attorney General in protecting the state s interests in the use and repayment of grant and loan funds under this chapter, and under the California Safe Drinking Water Bond Law of 1976 (Chapter 10.5 (commencing with Section 13850)), shall be paid from the proceeds of bond sales under this chapter. These charges shall not be paid be from the 4 percent allocated for administrative purposes, but shall be treated as a program expense not to exceed 1.5 percent of the total amount of the bonds authorized to be sold under this chapter.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13831

As much of the moneys in the fund as may be necessary shall be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13832

Repayment of all or part of the principal, which is the loan plus the administrative fee, may be deferred during a development period not exceeding 10 years within the maximum 50-year repayment period, when, in the department s judgment, the development period is justified under the circumstances. Interest on the principal shall not be deferred. Repayment of principal which is deferred during a development period may, at the option of the supplier, be paid in annual installments during the remainder of the loan repayment period.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13833

The department shall require the payment of interest on each loan that is made pursuant to this chapter at a rate equal to the average, as determined by the Treasurer, of the net interest cost to the state on the sales of general obligation bonds pursuant to this chapter. However, when the applicable average of the net interest costs to the state is not a multiple of one-tenth of 1 percent, the interest rate shall be at the multiple of one-tenth of 1 percent next above the applicable average of the net interest costs.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13834

The department, after public notice and hearing and with the concurrence of the State Department of Health Services, shall adopt rules and regulations necessary to carry out the purposes of this chapter. The regulations shall include, but not be limited to, criteria and procedures for establishing the eligibility of a supplier.

It is the duty of the department to adopt rules and regulations that, in its judgment, will most effectively carry out the provisions of this chapter in the public interest, to the end that the people of California are most efficiently and most economically provided supplies of pure, wholesome, and potable domestic water. The rules and regulations may provide for the denial of funds when the purposes of this chapter may most economically and efficiently be attained by means other than the construction of the proposed project.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13835

The State Department of Health Services shall notify suppliers that may be eligible for loans pursuant to this chapter of (a) the purposes of this chapter and (b) the rules and regulations adopted by the department.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13836

The State Department of Health Services, after public notice and hearing and with the advice of the department, shall, from time to time, establish a priority list of suppliers to be considered for financing.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13837

Upon approval by the State Department of Health Services of project plans submitted by a supplier on the priority list and upon issuance to the supplier of a permit or amended permit as specified in Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code, the department may enter into a contract with the supplier.

(Amended by Stats. 1996, Ch. 1023, Sec. 437. Effective September 29, 1996.)



13838

Not more than twenty million dollars ($20,000,000) of state loans for projects shall be authorized by the department in a single calendar quarter. No contract shall be approved by the department, unless the department finds that the supplier has the capacity to repay the loan amounts specified in the contract.

At the request of the department, the Public Utilities Commission shall furnish comments concerning the ability of suppliers subject to its jurisdiction to finance the project from other sources and the ability to repay the loan.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13839

All bonds authorized, which have been duly sold and delivered pursuant to this chapter, shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereon.

There shall be collected annually in the same manner, and at the same time as other state revenue is collected, a sum, in addition to the ordinary revenues of the state, that is required to pay the principal and interest on the bonds, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of that revenue, to do and perform each and every act which shall be necessary to collect that additional sum.

All money deposited in the fund which has been derived from premium on bonds sold is available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13840

All money repaid to the state pursuant to any contract executed under Section 13819 shall be deposited in the General Fund and, when so deposited, shall be applied as a reimbursement to the General Fund on account of principal and interest on bonds issued pursuant to this chapter which has been paid from the General Fund.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13841

There is hereby appropriated from the General Fund in the State Treasury, for the purpose of this chapter, an amount equal to the sum of the following:

(a) The amount annually necessary to pay the principal of, and the interest on, the bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The amount necessary to carry out Section 13842, which amount is appropriated without regard to fiscal years.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13842

For the purpose of carrying out this chapter, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has, by resolution, authorized to be sold for the purpose of carrying out this chapter.

Any amounts withdrawn shall be deposited in the fund and shall be disbursed by the department in accordance with this chapter. Any money made available under this section to the department shall be returned by the department to the General Fund from money received from the first sale of bonds sold for the purpose of carrying out this chapter subsequent to the withdrawal.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13842.5

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 31.)



13843

Upon request of the department, supported by a statement of the proposed arrangements to be made pursuant to Section 13819 for the purposes stated therein, the committee shall determine whether or not it is necessary or desirable to issue any bonds authorized under this chapter in order to make those arrangements, and, if so, the amount of bonds then to be issued and sold. Successive issues of bonds may be authorized and sold to make those arrangements progressively, and it shall not be necessary that all of the bonds authorized to be issued shall be sold at any one time.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13844

The committee may authorize the Treasurer to sell all or any part of the bonds authorized at the time or times as fixed by the Treasurer.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)



13845

All proceeds from the sale of bonds, except those derived from premiums and accrued interest, are available for the purpose provided in Section 13819, but are not available for transfer to the General Fund to pay principal and interest on bonds. The money in the fund may be expended only as provided in this chapter.

(Added by Stats. 1984, Ch. 378, Sec. 1. Approved November 6, 1984, by adoption of Proposition 28.)






CHAPTER 10.5. California Safe Drinking Water Bond Law of 1976

13850

This chapter shall be known and may be cited as the California Safe Drinking Water Bond Law of 1976.

(Added by Stats. 1975, Ch. 1008. Approved June 8, 1976, by adoption of Proposition 3.)



13851

The Legislature hereby finds and declares that it is necessary for the preservation of the health, safety, and welfare of the people of California that water supplied for domestic purposes be pure, wholesome, and potable and does not endanger the health or lives of human beings and that water is available in adequate quantity at sufficient pressure for health, cleanliness, and other domestic purposes.

(Added by Stats. 1975, Ch. 1008. Approved June 8, 1976, by adoption of Proposition 3.)



13854

The Legislature further finds and declares that a number of domestic water supply systems are inadequate and do not meet minimum bacteriological, chemical, or other basic health standards for domestic water supplies, and that it is in the interest of the people that the State of California provide technical and financial assistance to the end that the people of California are assured a safe, dependable, and potable supply of water for domestic purposes and that water is available in adequate quantity at sufficient pressure for health, cleanliness, and other domestic purposes.

(Added by Stats. 1975, Ch. 1008. Approved June 8, 1976, by adoption of Proposition 3.)



13855

The Legislature further finds and declares that it is the intent of the Legislature to provide for the upgrading of domestic water supply systems to assure that all domestic water supplies at least meet minimum domestic water supply standards established under Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 438. Effective September 29, 1996.)



13856

The State General Obligation Bond Law is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this chapter, and the provisions of that law are included in this chapter as though set out in full in this chapter, except that notwithstanding anything in the State General Obligation Bond Law, the bonds authorized hereunder shall bear such rates of interest, or maximum rates, as may from time to time be fixed by the State Treasurer, with the approval of the committee, and the maximum maturity of bonds shall not exceed 50 years from the date of the bonds, or from the date of each respective series. The maturity of each respective series shall be calculated from the date of such series.

(Added by Stats. 1975, Ch. 1008. Approved June 8, 1976, by adoption of Proposition 3.)



13857

As used in this chapter, and for purposes of this chapter as used in the State General Obligation Bond Law, the following words shall have the following meanings:

(a) Committee means the Safe Drinking Water Finance Committee, created by Section 13858.

(b) Department means the Department of Water Resources.

(c) Domestic water system means a system for the provision to the public of piped water for human consumption, if such system has at least 15 service connections or regularly supplies water to at least 25 individuals. Such term includes any water supply, treatment, storage, and distribution facilities under the control of the operator of such system.

(d) Fund means the California Safe Drinking Water Fund.

(e) Supplier or supplier of water means any person, partnership, corporation, association or other entity or political subdivision of the state which owns or operates a domestic water system.

(f) Federal assistance means funds available or which may become available to a supplier either directly or through allocation by the state, from the federal government as grants or loans for the improvement of domestic water systems.

(g) Treatment works means any devices or systems used in the treatment of water supplies, including necessary lands, which render such supplies pure, wholesome, and potable for domestic purpose.

(h) Project means proposed facilities for the construction, improvement, or rehabilitation of the domestic water system, and may include water supply, treatment works, and all or part of a water distribution system, if such inclusions are necessary to carry out the purpose of this chapter.

(Added by Stats. 1975, Ch. 1008. Approved June 8, 1976, by adoption of Proposition 3.)



13858

The Safe Drinking Water Finance Committee is hereby created. The committee shall consist of the Governor, the State Treasurer, the Director of Finance, the Director of Water Resources, and the State Director of Health Services or their designated representatives. A majority of the committee may act for the committee.

(Amended by Stats. 1977, Ch. 1252.)



13859

There is in the State Treasury the California Safe Drinking Water Fund which fund is hereby created.

(Added by Stats. 1975, Ch. 1008. Approved June 8, 1976, by adoption of Proposition 3.)



13860

The committee is hereby empowered to create a debt or debts, liability or liabilities, of the State of California, in an aggregate amount of one hundred seventy-two million five hundred thousand dollars ($172,500,000) in the manner provided in this chapter. This debt or debts, liability or liabilities, shall be created for the purpose of providing the fund to be used for the objects and works specified in Section 13861.

(Amended by Stats. 2012, Ch. 39, Sec. 120. Effective June 27, 2012.)



13861

(a) The moneys in the fund are hereby continuously appropriated and shall be used for the purposes set forth in this section.

(b) The department is authorized to enter into contracts with suppliers having authority to construct, operate, and maintain domestic water systems, for loans to the suppliers to aid in the construction of projects that will enable the supplier to meet, at a minimum, safe drinking water standards established pursuant to Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code.

(c) Any contract pursuant to this section may include provisions as may be agreed upon by the parties thereto, and the contract shall include, in substance, the following provisions:

(1) An estimate of the reasonable cost of the project.

(2) An agreement by the department to loan to the supplier, during the progress of construction or following completion of construction as may be agreed upon by the parties, an amount that equals the portion of construction costs found by the department to be eligible for a state loan.

(3) An agreement by the supplier to repay the state, (i) over a period not to exceed 50 years, (ii) the amount of the loan, (iii) the administrative fee as described in Section 13862, and (iv) interest on the principal, that is the amount of the loan plus the administrative fee.

(4) An agreement by the supplier, (i) to proceed expeditiously with, and complete, the project, (ii) to commence operation of the project upon completion thereof, and to properly operate and maintain the project in accordance with the applicable provisions of law, (iii) to apply for and make reasonable efforts to secure federal assistance for the project, (iv) to secure approval of the department and of the State Department of Health Services before applying for federal assistance in order to maximize and best utilize the amounts of the assistance available, and (v) to provide for payment of the supplier s share of the cost of the project, if any.

(d) By statute, the Legislature may authorize bond proceeds to be used for a grant program, with grants provided to suppliers that are political subdivisions of the state, if it is determined that the suppliers are otherwise unable to meet minimum safe drinking water standards established pursuant to Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code. The total amount of grants shall not exceed thirty million dollars ($30,000,000), of which up to fifteen million dollars ($15,000,000) may be used for grants for projects for the construction, improvement, or rehabilitation of domestic water systems that have become contaminated by organic or inorganic compounds (such as nitrates, DBCP (dibromochloropropane), TCE (trichloroethylene), and arsenic), or radiation, in amounts as to render the water unfit or hazardous for human consumption, and no one supplier may receive more than four hundred thousand dollars ($400,000) in total. Any of the moneys made available pursuant to this subdivision, for grants for projects, that have not been encumbered within two years after the effective date of amendments to this subdivision made by Assembly Bill No. 2404 of the 1979 80 Regular Session shall be available only for loans pursuant to this section.

The Legislative Analyst shall review the grant programs and report to the Legislature not later than February 1, 1981.

(Amended by Stats. 1996, Ch. 1023, Sec. 439. Effective September 29, 1996.)



13862

For the purpose of administering this chapter, the total expenditures of the department and the State Department of Health Services may not exceed 3 percent of the total amount of the bonds authorized to be issued under this chapter. The department shall establish a reasonable schedule of administrative fees, which fees shall be paid by the supplier pursuant to Section 13861, to reimburse the state for the costs of state administration of this chapter.

The amendment to this section enacted at the 1981 82 Regular Session of the Legislature does not constitute a change in, but is declaratory of, the existing law.

(Amended by Stats. 1981, Ch. 1015, Sec. 1. Effective September 30, 1981.)



13863

As much of the moneys in the fund as may be necessary shall be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code.

(Added by Stats. 1975, Ch. 1008. Approved June 8, 1976, by adoption of Proposition 3.)



13864

Loans may be made only for projects for domestic water systems. The department may make reasonable allowance for future water-supply needs and may provide for additional capacity when excessive costs would be incurred by later enlargement. Such loans may be made for all or any part of the cost of constructing, improving, or rehabilitating any such system when, in the judgment of the State Department of Health Services, such improvement or rehabilitation is necessary to provide pure, wholesome, and potable water available in adequate quantity at sufficient pressure for health, cleanliness, and other domestic purposes. No loan to an individual supplier shall be more than one million five hundred thousand dollars ($1,500,000), unless the Legislature by an act raises the limit specified in this section.

(Amended by Stats. 1977, Ch. 1252.)



13865

First priority for loans shall be given to suppliers with the most critical public health problems. Priority for loans shall also be given to suppliers which have a lesser capability to reasonably finance system improvements.

(Added by Stats. 1975, Ch. 1008. Approved June 8, 1976, by adoption of Proposition 3.)



13866

Repayment of all or part of the principal, which is the loan plus the administrative fee, may be deferred during a development period not exceeding 10 years within the maximum 50-year repayment period, when in the department s judgment such development period is justified under the circumstances. Interest on the principal shall not be deferred. Repayment of principal which is deferred during a development period may, at the option of the supplier, be paid in annual installments during the remainder of the loan repayment period.

(Added by Stats. 1975, Ch. 1008. Approved June 8, 1976, by adoption of Proposition 3.)



13867

The department shall require the payment of interest on each loan that is made pursuant to the provisions of this chapter at a rate equal to the average, as determined by the State Treasurer, of the net interest cost to the state on the sales of general obligation bonds pursuant to the provisions of this chapter. However, when the applicable average of the net interest costs to the state is not a multiple of one-tenth of 1 percent the interest rate shall be at the multiple of one-tenth of 1 percent next above the applicable average of the net interest costs.

(Added by Stats. 1975, Ch. 1008. Approved June 8, 1976, by adoption of Proposition 3.)



13868

The department, after public notice and hearing and with the advice of the State Department of Health Services, shall adopt rules and regulations necessary to carry out the purposes of this chapter. Such regulations shall include, but not be limited to, criteria and procedures for establishing the eligibility of a supplier and a project for assistance commensurate with the need for the project and the ability of the supplier to reasonably finance the project from other sources. It shall be the duty of the department to adopt such rules and regulations as in its judgment will most effectively carry out the provisions of this chapter in the public interest, to the end that the people of California are most efficiently and most economically provided supplies of pure, wholesome, and potable domestic water. Such rules and regulations may provide for the denial of funds when the purposes of this chapter may most economically and efficiently be attained by means other than the construction of the proposed project.

(Amended by Stats. 1977, Ch. 1252.)



13868.1

The State Department of Health Services shall notify suppliers that may be eligible for loans pursuant to this chapter of (a) the purposes of this chapter, and (b) the rules and regulations adopted by the department.

(Amended by Stats. 1977, Ch. 1252.)



13868.3

The State Department of Health Services, after public notice and hearing and with the advice of the department, shall from time to time establish a priority list of suppliers to be considered for financing.

(Amended by Stats. 1977, Ch. 1252.)



13868.5

Upon approval by the State Department of Health Services of project plans submitted by a supplier on the priority list and upon issuance to the supplier of a permit or amended permit as specified in Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code, the department may enter into a contract with the supplier.

(Amended by Stats. 1996, Ch. 1023, Sec. 440. Effective September 29, 1996.)



13868.7

No more than twenty million dollars ($20,000,000) of state loans for projects shall be authorized by the department in a single calendar quarter. No contract shall be approved by the department unless the department finds that the supplier has the capacity to repay the loan amounts specified in the contract.

The Public Utilities Commission shall furnish comments at the request of the department concerning the ability of suppliers subject to their jurisdiction to finance the project from other sources and the ability to repay the loan.

(Added by Stats. 1975, Ch. 1008. Approved June 8, 1976, by adoption of Proposition 3.)



13869

All bonds herein authorized, which shall have been duly sold and delivered as herein provided, shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereon.

There shall be collected annually in the same manner and at the same time as other state revenue is collected such a sum, in addition to the ordinary revenues of the state, as shall be required to pay the principal and interest on such bonds as herein provided, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of such revenue, to do and perform each and every act which shall be necessary to collect such additional sum.

All money deposited in the fund which has been derived from premium on bonds sold shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1975, Ch. 1008. Approved June 8, 1976, by adoption of Proposition 3.)



13870

All money repaid to the state pursuant to any contract executed under the provisions of Section 13861 shall be deposited in the General Fund and when so deposited shall be applied as a reimbursement to the General Fund on account of principal and interest on bonds issued pursuant to this chapter which has been paid from the General Fund.

(Added by Stats. 1975, Ch. 1008. Approved June 8, 1976, by adoption of Proposition 3.)



13871

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this chapter such an amount as will equal the following:

(a) Such sum annually as will be necessary to pay the principal of and the interest on the bonds issued and sold pursuant to the provisions of this chapter, as such principal and interest become due and payable.

(b) Such sum as is necessary to carry out the provisions of Section 13872, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1975, Ch. 1008. Approved June 8, 1976, by adoption of Proposition 3.)



13872

For the purpose of carrying out the provisions of this chapter, the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund and shall be disbursed by the department in accordance with this chapter. Any moneys made available under this section to the department shall be returned by the department to the General Fund from moneys received from the first sale of bonds sold for the purpose of carrying out this chapter subsequent to such withdrawal.

(Added by Stats. 1975, Ch. 1008. Approved June 8, 1976, by adoption of Proposition 3.)



13872.5

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 32.)



13873

Upon request of the department, supported by a statement of the proposed arrangements to be made pursuant to Section 13861 for the purposes therein stated, the committee shall determine whether or not it is necessary or desirable to issue any bonds authorized under this chapter in order to make such arrangements, and, if so, the amount of bonds then to be issued and sold. Successive issues of bonds may be authorized and sold to make such arrangements progressively, and it shall not be necessary that all of the bonds herein authorized to be issued shall be sold at any one time.

(Added by Stats. 1975, Ch. 1008. Approved June 8, 1976, by adoption of Proposition 3.)



13874

The committee may authorize the State Treasurer to sell all or any part of the bonds herein authorized at such time or times as may be fixed by the State Treasurer.

(Added by Stats. 1975, Ch. 1008. Approved June 8, 1976, by adoption of Proposition 3.)



13875

All proceeds from the sale of bonds, except those derived from premiums and accrued interest, shall be available for the purpose provided in Section 13861, but shall not be available for transfer to the General Fund to pay principal and interest on bonds. The money in the fund may be expended only as herein provided.

(Added by Stats. 1975, Ch. 1008. Approved June 8, 1976, by adoption of Proposition 3.)






CHAPTER 10.6. California Safe Drinking Water Grant Program

13880

The purpose of this chapter is to authorize the use of moneys in the California Safe Drinking Water Fund for a grant program for public agencies owning or operating domestic water systems, as authorized pursuant to the provisions of the California Safe Drinking Water Bond Law of 1976. The Legislature hereby finds and declares that it is necessary to establish a grant program to aid public agencies in the construction of projects for domestic water systems, and that certain public agencies owning or operating domestic water systems will be otherwise unable to meet minimum safe drinking water standards established pursuant to Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 441. Effective September 29, 1996.)



13881

As used in this chapter:

(a) Department means the Department of Water Resources.

(b) Domestic water system means a system for the provision to the public of piped water for human consumption, if such system has at least 15 service connections or regularly supplies water to at least 25 individuals. Such term includes any water supply, treatment, storage, and distribution facilities under the control of the operator of such system.

(c) Fund means the California Safe Drinking Water Fund created pursuant to Section 13859.

(d) Project means proposed facilities for the construction, improvement, or rehabilitation of the domestic water system, and may include water supply, treatment works, and all or part of a water distribution system, if such inclusions are necessary to carry out the purpose of this chapter.

(e) Public agency means any city, county, district, or other political subdivision of the state which owns or operates a domestic water system.

(f) Treatment works means any devices or systems used in the treatment of water supplies, including necessary lands, which render such supplies pure, wholesome, and potable for domestic purpose.

(Added by Stats. 1978, Ch. 322.)



13882

(a) The department, subject to the requirements of this chapter, is authorized to make state grants to public agencies from moneys in the fund available for that purpose pursuant to subdivision (d) of Section 13861, to aid in the planning and construction of projects that will enable the public agency to meet, at a minimum, safe drinking water standards established pursuant to Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code. Any grant in excess of one hundred thousand dollars ($100,000) may be made by the department only upon the specific approval of the Legislature, by an act enacted after the receipt of a report filed pursuant to Section 13884.

(b) Any contract for a grant pursuant to this chapter may include provisions as may be agreed upon by the parties thereto, and the contract shall include, in substance, the following provisions:

(1) An estimate of the reasonable cost of the project, that may include planning costs.

(2) An agreement by the department to grant to the public agency, during the progress of construction or following completion of construction as may be agreed upon by the parties, an amount that equals the portion of construction and planning costs found by the department to be eligible for a state grant.

(3) An agreement by the public agency, (i) to proceed expeditiously with, and complete, the project, (ii) to commence operation of the project upon completion thereof, and to properly operate and maintain the project in accordance with the applicable provisions of law, (iii) to apply for and make reasonable efforts to secure federal assistance for the project, (iv) to secure approval of the department and of the State Department of Health Services before applying for federal assistance in order to maximize and best utilize the amounts of the assistance available, and (v) to provide for payment of the public agency s share of the cost of the project, if any.

(Amended by Stats. 1996, Ch. 1023, Sec. 442. Effective September 29, 1996.)



13883

Applications for grants under this chapter shall be made to the department in such form and with such supporting material as may be prescribed by the department.

(Added by Stats. 1978, Ch. 322.)



13884

The department shall prepare a report on each application pursuant to this chapter for a grant in excess of one hundred thousand dollars ($100,000). The report shall be filed with the Legislature, if it is in session, or if it is not in session, with the Rules Committee of the Assembly and Senate. The department shall be authorized to make a grant in excess of one hundred thousand dollars ($100,000) only upon the specific approval of the grant by the Legislature, by an act enacted after the receipt of such report from the department.

(Amended by Stats. 1981, Ch. 1015, Sec. 2. Effective September 30, 1981.)



13885

Grants may be made only for projects for domestic water systems. The department may make reasonable allowance for future water supply needs and may provide for additional capacity when excessive costs would be incurred by later enlargement. Such grants may be made for all or any part of the cost of constructing, improving, or rehabilitating any such system when, in the judgment of the State Department of Health Services, such improvement or rehabilitation is necessary to provide pure, wholesome, and potable water available in adequate quantity at sufficient pressure for health, cleanliness, and other domestic purposes. No single public agency shall receive grants pursuant to this chapter totaling more than four hundred thousand dollars ($400,000). The total amount of grants made pursuant to this chapter shall not exceed thirty million dollars ($30,000,000), of which up to fifteen million dollars ($15,000,000) may be used for grants for projects for the construction, improvement, or rehabilitation of domestic water systems which have become contaminated by organic or inorganic compounds (such as nitrates, DBCP (dibromochloropropane), TCE (trichloroethylene), and arsenic), or radiation, in such amounts as to render the water unfit or hazardous for human consumption.

(Amended by Stats. 1981, Ch. 1015, Sec. 3. Effective September 30, 1981.)



13886

An application for a grant pursuant to this chapter shall not be approved by the department unless the department determines that the public agency is otherwise unable to meet minimum safe drinking water standards established pursuant to Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code. No grant shall be made by the department except upon approval by the State Department of Health Services of project plans submitted by the applicant and upon issuance to the public agency of a permit or amended permit as specified in Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 443. Effective September 29, 1996.)



13887

First priority for grants shall be afforded to public agencies having immediate health related problems, as certified by the State Department of Health Services. Additional high priority shall be afforded to projects to correct immediate problems, as opposed to grants for construction of projects to meet future growth needs.

(Added by Stats. 1978, Ch. 322.)



13888

Preliminary design work, including a cost estimate for the project, shall be completed before the grant is awarded. Operation and maintenance costs shall be the responsibility of the public agency and may not be considered as part of the project cost.

(Added by Stats. 1978, Ch. 322.)



13889

No application for a grant may be made pursuant to this chapter unless the public agency has also applied for a loan pursuant to the California Safe Drinking Water Bond Law of 1976. No public agency whose loan application has been rejected on the basis of lack of financial need shall be eligible for a grant.

If the department has determined that the applicant is unable to repay the full costs of a loan, the applicant may also file for a grant. Upon receipt of a grant application, the department shall determine that portion of the full costs that the applicant is capable of repaying. Grant funds shall only be provided for that portion that the applicant is not capable of repaying.

(Added by Stats. 1978, Ch. 322.)



13890

Grant funds shall be expended by the public agency within three years of the making of the grant. No grant funds may be expended by the public agency unless the public agency is able to demonstrate to the department, within one year of the making of the grant, supported by an acceptable bid, that the amount to be expended for the project will be within 20 percent of the public agency s cost estimate for the project.

(Added by renumbering Section 13990 (as added by Stats. 1978, Ch. 322) by Stats. 1979, Ch. 373.)



13891

For the purpose of administering the provisions of this chapter, the total expenditures of bond proceeds by the department and the State Department of Health Services in any fiscal year may not exceed 3 percent of the total of the grants awarded in such fiscal year pursuant to this chapter.

(Added by renumbering Section 13991 (as added by Stats. 1978, Ch. 322) by Stats. 1979, Ch. 373.)



13892

The department, after public notice and hearing and with the advice of the State Department of Health Services, shall adopt rules and regulations necessary to carry out the purposes of this chapter. Such rules and regulations shall be transmitted to the Legislature within 60 days after the effective date of this chapter.

(Added by renumbering Section 13992 (as added by Stats. 1978, Ch. 322) by Stats. 1979, Ch. 373.)






CHAPTER 10.7. California Safe Drinking Water Bond Law of 1986

13895

This chapter shall be known and may be cited as the California Safe Drinking Water Bond Law of 1986.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13895.1

The Legislature hereby finds and declares all of the following:

(a) The State Department of Health Services has discovered toxic chemicals in 126 of California s large public drinking water systems.

(b) Many of the chemical contaminants in California s drinking water supplies are known or suspected of causing cancer, birth defects, and other serious illnesses.

(c) Following the passage of the California Safe Drinking Water Bond Law of 1984, the State Department of Health Services received 1,359 requests for eight hundred twenty-five million dollars ($825,000,000) to improve public drinking water systems. The department has determined that an additional five hundred million dollars ($500,000,000) is needed immediately for public water systems to correct deficiencies which pose a health hazard to enable hundreds of systems to meet mininum health standards.

(d) New monitoring programs for small public water systems are expected to identify many new toxic contamination problems. It is unlikely that these problems can be solved without financial assistance from the State of California.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13895.2

The Legislature further finds and declares that the protection of the health, safety, and welfare of the people of California requires that water supplied for domestic purposes be at all times pure, wholesome, and potable, and that it is in the interest of the people that the State of California provide technical and financial assistance to the end that the people of California are assured a safe, dependable, and potable supply of water for domestic purposes and that water is available in adequate quantity at sufficient pressure for health, cleanliness, and other domestic purposes.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13895.3

The Legislature further finds and declares that it is the intent of the Legislature to provide for the upgrading of domestic water supply systems to assure that all domestic water supplies at least meet minimum domestic water supply standards established under Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 444. Effective September 29, 1996.)



13895.4

The State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code) is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued pursuant to this chapter, and the provisions of that law are included in this chapter as though set out in full in this chapter, except that notwithstanding anything in the State General Obligation Bond Law, the bonds authorized hereunder shall bear the rates of interest, or maximum rates, as may, from time to time, be fixed by the Treasurer, with the approval of the committee, and the maximum maturity of bonds shall not exceed 50 years from the date of the bonds, or from the date of each respective series. The maturity of each respective series shall be calculated from the date of the series.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13895.5

As used in this chapter, and for purposes of this chapter as used in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), the following terms shall have the following meanings:

(a) Committee means the Safe Drinking Water Finance Committee created by Section 13895.6.

(b) Department means the Department of Water Resources.

(c) Domestic water system means a system for the provision to the public of piped water for human consumption, if the system has at least five service connections or regularly supplies water to at least 25 individuals. The term includes any water supply, treatment, storage, and distribution facilities under the control of the operator of the system.

(d) Fund means the California Safe Drinking Water Fund.

(e) Supplier or supplier of water means any person, partnership, corporation, association, or other entity or political subdivision of the state which owns or operates a domestic water system.

(f) Federal assistance means funds available, or which may become available, to a supplier either directly or through allocation by the state from the federal government as grants or loans for the improvement of domestic water systems.

(g) Treatment works means any devices or systems used in the treatment of water supplies, including necessary lands, which render water supplies pure, wholesome, and potable for domestic purpose.

(h) Project means proposed facilities for the construction, improvement, or rehabilitation of the domestic water system, and may include water supply, treatment works, and all or part of a water distribution system, if necessary to carry out the purpose of this chapter.

(i) Public agency means any city, county, city and county, district, joint powers authority, or other political subdivision of the state which owns or operates a domestic water system. For purposes of this chapter, Chapter 10.2 (commencing with Section 13810), Chapter 10.5 (commencing with Section 13850), and Chapter 10.6 (commencing with Section 13880), a political subdivision of the state may be any public agency.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13895.6

The Safe Drinking Water Finance Committee is hereby created. The committee shall consist of the Governor, the Treasurer, the Director of Finance, the Director of Water Resources, and the State Director of Health Services or their designated representatives. A majority of the committee may act for the committee.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13895.7

There is in the State Treasury the California Safe Drinking Water Fund, which fund is hereby created.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13895.8

The committee may create a debt or debts, liability or liabilities, of the State of California, in an aggregate amount of one hundred million dollars ($100,000,000) in the manner provided in this chapter. The debt or debts, liability or liabilities, shall be created for the purpose of providing the money to be used for the objects and works specified in Section 13895.9.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13895.9

(a) An aggregate amount of one hundred million dollars ($100,000,000) of the moneys in the fund are hereby continuously appropriated and shall be used for the purposes set forth in this section and Section 13898.

(b) The department may enter into contracts with suppliers having authority to construct, operate, and maintain domestic water systems, for loans to suppliers to aid in the construction of projects that will enable the supplier to meet, at a minimum, safe drinking water standards established pursuant to Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code.

(c) Any contract entered into pursuant to this section may include provisions as agreed by the parties thereto, and the contract shall include, in substance, all of the following provisions:

(1) An estimate of the reasonable cost of the project.

(2) An agreement by the department to loan to the supplier, during the progress of construction or following completion of construction as agreed by the parties, an amount that equals the portion of construction costs found by the department to be eligible for a state loan.

(3) An agreement by the supplier to repay the state over a period not to exceed 50 years, (A) the amount of the loan, (B) the administrative fee as described in Section 13897, and (C) interest on the principal, that is the amount of the loan plus the administrative fee.

(4) An agreement by the supplier, (A) to proceed expeditiously with, and complete, the project, (B) to commence operation of the project upon completion thereof, and to properly operate and maintain the project in accordance with the applicable provisions of law, (C) to apply for, and make reasonable efforts to secure, federal assistance for the project, (D) to secure approval of the department and of the State Department of Health Services before applying for federal assistance in order to maximize and best utilize the amounts of that assistance available, and (E) to provide for payment of the supplier s share of the cost of the project, if any.

(d) Bond proceeds may be used for a grant program in accordance with this chapter, with grants provided to suppliers that are political subdivisions of the state that are otherwise unable to meet minimum safe drinking water standards established pursuant to Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code. The total amount of grants made pursuant to this chapter shall not exceed twenty-five million dollars ($25,000,000).

(e) Notwithstanding any other provision, the proceeds of any bonds authorized to be issued under the California Safe Drinking Water Bond Law of 1976 (Chapter 10.5 (commencing with Section 13850)), and the California Safe Drinking Water Bond Law of 1984 (Chapter 10.2 (commencing with Section 13810)) that are unissued and uncommitted on the effective date of this chapter, shall be used for loans and grants to suppliers in accordance with the terms, conditions, and purposes of this chapter. Loans made after November 6, 1984, pursuant to Chapter 10.2 (commencing with Section 13810) shall carry an interest rate calculated as prescribed in Section 13897.3.

(Amended by Stats. 1996, Ch. 1023, Sec. 445. Effective September 29, 1996.)



13896

(a) The department may make state grants to suppliers that are political subdivisions of the state, from moneys in the fund available for that purpose pursuant to subdivision (d) of Section 13895.9, to aid in the construction of projects that will enable the public agency to meet, at a minimum, safe drinking water standards established pursuant to Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code. A grant may be made by the department only upon the specific approval of the Legislature, by an act enacted after the receipt of a report filed pursuant to Section 13896.2.

(b) Any contract for a grant entered into pursuant to this chapter may include provisions as agreed by the parties thereto, and the contract shall include, in substance, all of the following provisions:

(1) An estimate of the reasonable cost of the project.

(2) An agreement by the department to grant to the public agency, during the progress of construction or following completion of construction as agreed by the parties, an amount that equals the portion of construction costs found by the department to be eligible for a state grant.

(3) An agreement by the public agency, (A) to proceed expeditiously with, and complete, the project, (B) to commence operation of the project upon completion thereof, and to properly operate and maintain the project in accordance with the applicable provisions of law, (C) to apply for, and make reasonable efforts to secure, federal assistance for the project, (D) to secure approval of the department and of the State Department of Health Services before applying for federal assistance in order to maximize and best utilize the amounts of that assistance available, and (E) to provide for payment of the public agency s share of the cost of the project, if any.

(Amended by Stats. 1996, Ch. 1023, Sec. 446. Effective September 29, 1996.)



13896.1

Applications for grants under this chapter shall be made to the department in the form and with the supporting material as prescribed by the department.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13896.2

The department shall prepare a report on each grant application pursuant to this chapter. The report shall be filed with the Legislature, if it is in session or, if it is not in session, with the Joint Rules Committee. The department shall be authorized to make the grant only upon the specific approval of the grant by the Legislature, by an act enacted after the receipt of the report from the department.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13896.3

(a) Loans and grants may be made only for projects for domestic water systems. The State Department of Health Services may make reasonable allowance for future water supply needs and may provide for additional capacity when excessive costs would be incurred by later enlargement. The loans and grants may be made for all, or any part, of the cost of constructing, improving, or rehabilitating any system when, in the judgment of the State Department of Health Services, improvement or rehabilitation is necessary to provide pure, wholesome, and potable water in adequate quantity at sufficient pressure for health, cleanliness, and other domestic purposes. The State Department of Health Services shall determine and notify applicants of eligibility of components requested to be included in the proposed project. The department shall use this determination as a basis for disbursing funds. No single public agency shall receive grants pursuant to this chapter totaling more than four hundred thousand dollars ($400,000). Loans may be made to provide for the purchase of a water system or the purchase of watershed lands. No loan to an individual supplier shall exceed the sum of five million dollars ($5,000,000), unless the Legislature by an act raises the limit specified in this section.

(b) Upon receipt of an application for a grant or loan pursuant to this chapter, the department shall propose to the applicant improvements to the applicant s water development, distribution, and utilization system which will conserve water in a cost-effective manner. These improvements may include, but need not be limited to, leak detection and repair programs, valve repair and replacement, meter calibration and replacement, physical improvements to achieve corrosion control, distribution and installation of water conservation devices and fixtures, and other capital improvements which can be demonstrated to conserve water in a cost-effective manner. The department and applicant may agree to include these capital improvements in the grant or loan. Failure by the applicant to include water conservation capital improvements in the grant or loan application shall not be sufficient cause for the department to refuse to make the grant or loan.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13896.4

An application for a grant pursuant to this chapter shall not be approved by the department, unless the department determines that the public agency is otherwise unable to meet minimum safe drinking water standards established pursuant to Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code.

No grant shall be made by the department except upon approval by the State Department of Health Services of project plans submitted by the applicant and upon written approval by the State Department of Health Services that the proposed project is consistent with Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 447. Effective September 29, 1996.)



13896.5

First priority for grants shall be granted to public agencies having immediate health related problems, as certified by the State Department of Health Services. Additional high priority shall be granted to projects to correct immediate problems, as opposed to grants for construction of projects to meet future growth needs.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13896.6

First priority for loans shall be given to suppliers with the most critical public health problems. Priority for loans shall also be given to suppliers which have a lesser capability to reasonably finance system improvements.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13896.7

Preliminary design work, including a cost estimate for the project, shall be completed before a loan or grant is awarded. Operation and maintenance costs shall be the responsibility of the supplier and may not be considered as part of the project cost. Costs for planning and preliminary engineering studies may be reimbursed following the receipt of a loan or grant, subject to approval by the department and the State Department of Health Services.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13896.8

No application for a grant may be made pursuant to this chapter unless the public agency has also applied for a loan pursuant to this chapter. A public agency shall be eligible for a grant only to the extent that the department finds that the agency is found unable to repay the full costs of a loan.

If the department has determined that the applicant is unable to repay the full costs of a loan, the applicant may also file for a grant. Upon receipt of a grant application, the department shall determine that portion of the full costs that the applicant is capable of repaying. Grant funds shall only be provided for that portion that the applicant is not capable of repaying.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13896.9

Grant funds shall be expended by the public agency within three years of the making of the grant. No grant funds may be expended by the public agency unless the public agency is able to demonstrate to the department, within one year of the making of the grant, supported by an acceptable bid, that the amount to be expended for the project will be within 20 percent of the public agency s cost estimate for the project.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13897

For the purpose of administering this chapter, the total expenditures of the department and the State Department of Health Services may not exceed 5 percent of the total amount of the bonds authorized to be issued under this chapter. The department shall establish a reasonable schedule of administrative fees for loans, which fees shall be paid by the supplier pursuant to Section 13895.9, to reimburse the state for the costs of state administration of this chapter.

Charges incurred by the Attorney General in protecting the state s interests in the use and repayment of grant and loan funds under this chapter shall be paid from the proceeds of bond sales under this chapter. These charges shall not be paid from funds allocated for administrative purposes, but shall be treated as a program expense not to exceed 1.5 percent of the total amount of the bonds authorized to be sold under this chapter.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13897.1

As much of the moneys in the fund as may be necessary shall be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13897.2

Repayment of all or part of the principal, which is the loan plus the administrative fee, may be deferred during a development period not exceeding 10 years within the maximum 50-year repayment period, when, in the department s judgment, the development period is justified under the circumstances. Interest on the principal shall not be deferred. Repayment of principal which is deferred during a development period may, at the option of the supplier, be paid in annual installments during the remainder of the loan repayment period.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13897.3

The department shall annually establish the interest rate for loans made pursuant to this chapter at 50 percent of the average interest rate, computed by the true interest cost method, paid by the state on general obligation bonds for the prior calendar year. All loans made pursuant to this chapter shall carry the established interest rate for the calendar year in which the funds are committed to the loan, as of the date of the letter of commitment from the department, and shall remain at that interest rate for the duration of the loan.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13897.4

(a) The department, after public notice and hearing and with the concurrence of the State Department of Health Services, shall adopt rules and regulations necessary to carry out the purposes of this chapter. The regulations shall include, but not be limited to, criteria and procedures for establishing the eligibility of a supplier.

(b) The department shall adopt rules and regulations that, in its judgment, will most effectively carry out this chapter in the public interest, to the end that the people of California are most efficiently and most economically provided supplies of pure, wholesome, and potable domestic water. The rules and regulations may provide for the denial of funds when the purposes of this chapter may most economically and efficiently be attained by means other than the construction of the proposed project.

(c) Notwithstanding subdivision (a) or any other provision of law, existing rules and regulations adopted by the department pursuant to the California Safe Drinking Water Bond Law of 1984 (Chapter 10.2 (commencing with Section 13810)) which are in effect on the effective date of this chapter, may, at the option of the department, be utilized upon voter approval of this chapter for purposes of implementing this chapter. The department, with the concurrence of the State Department of Health Services, may subsequently revise those rules and regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code as necessary to implement provisions of this chapter which differ from Chapter 10.2 (commencing with Section 13810) or for any other reason to carry out the purposes of this chapter.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13897.5

The State Department of Health Services shall notify suppliers that may be eligible for loans pursuant to this chapter of (a) the purposes of this chapter and (b) the rules and regulations adopted by the department.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13897.6

(a) The State Department of Health Services, after public notice and hearing and with the advice of the department, shall, from time to time, establish a priority list of suppliers to be considered for financing.

(b) Notwithstanding subdivision (a) or any other provision of law, the priority list established by the State Department of Health Services pursuant to the California Safe Drinking Water Bond Law of 1984 (Chapter 10.2 (commencing with Section 13810)) in effect on the effective date of this chapter may, at the option of the State Department of Health Services, be utilized upon voter approval of this chapter until the State Department of Health Services adopts a new priority list.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13897.8

Not more than twenty-five million dollars ($25,000,000) of state loans for projects shall be authorized by the department in a single calendar quarter. No contract shall be approved by the department, unless the department finds that the supplier has the capacity to repay the loan amounts specified in the contract.

At the request of the department, the Public Utilities Commission shall furnish comments concerning the ability of suppliers subject to its jurisdiction to finance the project from other sources and the ability to repay the loan.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13897.9

All bonds authorized, which have been duly sold and delivered pursuant to this chapter, shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereon.

There shall be collected annually in the same manner, and at the same time as other state revenue is collected, a sum, in addition to the ordinary revenues of the state, that is required to pay the principal and interest on the bonds, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of that revenue, to do and perform each and every act which shall be necessary to collect that additional sum.

All money deposited in the fund which has been derived from premium on bonds sold is available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13898

(a) All money repaid to the state pursuant to any contract executed under Section 13895.9 shall be deposited in the General Fund and, when so deposited, shall be applied as a reimbursement to the General Fund on account of principal and interest on bonds issued pursuant to this chapter which has been paid from the General Fund.

(b) The department may enter into contracts with suppliers of water for grants or short-term loans for the purpose of investigating and identifying alternatives for system improvements. Any loans or grants pursuant to this section shall be made from the fund. No supplier may receive for a single investigation more than twenty-five thousand dollars ($25,000) in the form of a loan or grant pursuant to this section. The State Department of Health Services shall review all proposed investigations and shall determine if they are necessary and appropriate.

(c) Any contract entered into pursuant to this section shall include terms and conditions consistent with this chapter, and any loan contract shall provide for a repayment period not to exceed 24 months.

(d) Not more than three million dollars ($3,000,000) may be expended for the purposes of this section, of which not more than one million dollars ($1,000,000) may be used for grants to public agencies. A loan or grant made for the purposes of this section shall not decrease the maximum amount of any other loan or grant which may be made under this chapter, Chapter 10.2 (commencing with Section 13810), Chapter 10.5 (commencing with Section 13850), or Chapter 10.6 (commencing with Section 13880).

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13898.1

There is hereby appropriated from the General Fund in the State Treasury, for the purpose of this chapter, an amount equal to the sum of the following:

(a) The amount annually necessary to pay the principal of, and the interest on, the bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The amount necessary to carry out Section 13898.2, which amount is appropriated without regard to fiscal years.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13898.2

For the purpose of carrying out this chapter, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has, by resolution, authorized to be sold for the purpose of carrying out this chapter.

Any amounts withdrawn shall be deposited in the fund and shall be disbursed by the department in accordance with this chapter. Any money made available under this section to the department shall be returned by the department to the General Fund plus interest the money would have earned in the Pooled Money Investment Account from money received from the first sale of bonds sold for the purpose of carrying out this chapter subsequent to the withdrawal.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13898.25

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 33.)



13898.3

Upon request of the department, supported by a statement of the proposed arrangements to be made pursuant to Section 13895.9 for the purposes stated therein, the committee shall determine whether or not it is necessary or desirable to issue any bonds authorized under this chapter in order to make those arrangements, and, if so, the amount of bonds then to be issued and sold. Successive issues of bonds may be authorized and sold to make those arrangements progressively, and it shall not be necessary that all of the bonds authorized to be issued shall be sold at any one time.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13898.4

The committee may authorize the Treasurer to sell all or any part of the bonds authorized at the time or times as fixed by the Treasurer.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)



13898.5

All proceeds from the sale of bonds, except those derived from premiums and accrued interest, are available for the purpose provided in Section 13898.5, but are not available for transfer to the General Fund to pay principal and interest on bonds. The money in the fund may be expended only as provided in this chapter.

(Added by Stats. 1986, Ch. 410, Sec. 1. Approved November 4, 1986, by adoption of Proposition 55.)






CHAPTER 11. Discharges From Houseboats on or in the Waters of the State

13900

The Legislature finds and hereby declares that discharges from houseboats in or on the waters of the state constitute a significant source of waste as defined in Section 13050; that discharges of waste from houseboats in or on the waters of the state may impair the beneficial uses of the waters of the state to the detriment of the health, safety, and welfare of the people of the state; and that the discharges of waste from houseboats are not adequately regulated. The Legislature therefore declares that the people of the state have a primary interest in the coordination and implementation of the regulation of discharges of waste from houseboats on or in the waters of the state.

(Added by Stats. 1969, Ch. 482.)



13901

As used in this article, houseboat means a watercraft or industrial or commercial structure on or in the waters of the state, floating or nonfloating, which is designed or fitted out as a place of habitation and is not principally used for transportation. Houseboat includes platforms, and waterborne hotels and restaurants. City or county means any city, county, city and county, or port authority.

(Added by Stats. 1969, Ch. 482.)



13902

Each regional board shall investigate its region to determine areas in which discharges of waste from houseboats are inadequately regulated by local ordinance.

(Added by Stats. 1969, Ch. 482.)



13903

Each regional board shall notify each affected city or county, the State Department of Public Health and the Department of Boating and Waterways of areas of inadequate regulation by ordinance of discharges of waste from houseboats and shall recommend provisions necessary to control the discharges of waste from houseboats into the waters.

(Amended by Stats. 2010, Ch. 288, Sec. 55. Effective January 1, 2011.)



13904

Each affected city or county shall within 120 days of receipt of the notice from the regional board, adopt an ordinance for control of discharges of waste from houseboats within the area for which notice was given by the board. A copy of the ordinance shall be sent to the regional board on its adoption and the regional board shall transmit the ordinance to the state board, the State Department of Public Health and the Department of Boating and Waterways.

(Amended by Stats. 2010, Ch. 288, Sec. 56. Effective January 1, 2011.)



13905

Such city or county ordinance shall take effect 60 days from the date of adoption by the city or county, unless the regional board holds a public hearing on the matter and determines that the city or county ordinance is not sufficiently restrictive to protect the quality of the waters affected. If the board makes such a determination, it shall so report to the affected city or county and also recommend the ordinance, or modification of the city or county ordinance, which it determines is necessary.

(Added by Stats. 1969, Ch. 482.)



13906

If a city or county fails to adopt an ordinance controlling discharges of waste from houseboats within 120 days of receipt of the regional board s notice pursuant to Section 13903, or fails to adopt or modify such ordinance in the manner determined as necessary by the regional board pursuant to Section 13905, within 90 days of receipt of the regional board s notice, the regional board may adopt regulations necessary for the control of discharges of waste from houseboats for the area designated. Such regional board regulations shall take effect 30 days from the date of their adoption and shall be enforced by the city or county and have the same force and effect as if adopted as a city or county ordinance.

(Added by Stats. 1969, Ch. 482.)



13907

Any action, report, determination, or regulation taken or adopted by a regional board, or any failure of a regional board to act may be reviewed by the state board, and shall be reviewed by the state board on the request of any affected city or county. The state board has all powers as to the review of action or inaction of a regional board under this article as it has to other action or inaction of a regional board, including all powers granted to a regional board to initially determine areas in which discharges of waste from houseboats are inadequately regulated by local ordinance and to adopt regulations when a city or county fails to do so, if the state board finds that appropriate action has not been taken by a regional board. Any action of a regional board under this chapter or any city or county ordinance affected by the review of the state board shall have no force or effect during the period of the review by the state board.

(Amended by Stats. 1969, Ch. 800.)



13908

No provision in this chapter and no action thereunder by a regional board or the state board is a limitation on the power of a city or county to adopt and enforce additional ordinances or regulations not in conflict therewith imposing further conditions, restrictions, or limitations with respect to the discharges of waste from houseboats.

(Added by Stats. 1969, Ch. 482.)






CHAPTER 12. Special Water Quality Provisions

13950

Notwithstanding any other provision of law, upon any district in the Lake Tahoe Basin providing in any area of the district a sewer system and treatment facilities sufficient to handle and treat any resultant waste and transportation facilities sufficient to transport any resultant effluent outside the Lake Tahoe Basin, the further maintenance or use of cesspools or other means of waste disposal in such area is a public nuisance and the district shall require all buildings from which waste is discharged to be connected with the sewer system within a period of not less than 90 days from the completion of such system and facilities.

(Added by Stats. 1969, Ch. 800.)



13951

Notwithstanding any other provision of law, on or after January 1, 1972, waste from within the Lake Tahoe watershed shall be placed only into a sewer system and treatment facilities sufficient to handle and treat any such waste and transportation facilities sufficient to transport any resultant effluent outside the Lake Tahoe watershed, except that such waste may be placed in a holding tank which is pumped and transported to such treatment and transportation facilities.

As used in this section waste shall not include solid waste refuse.

The further maintenance or use of cesspools, septic tanks, or other means of waste disposal in the Lake Tahoe watershed on or after January 1, 1972, by any person, except as permitted pursuant to this section, is a public nuisance. The occupancy of any building from which waste is discharged in violation of this section is a public nuisance, and an action may be brought to enjoin any person from occupying any such building.

This section shall not be applicable to a particular area of the Lake Tahoe watershed whenever the regional board for the Lahontan region finds that the continued operation of septic tanks, cesspools, or other means of waste disposal in such area will not, individually or collectively, directly or indirectly, affect the quality of the waters of Lake Tahoe and that the sewering of such area would have a damaging effect upon the environment.

This section shall not be applicable to any area or areas within the Fallen Leaf Lake watershed in the event the regional board for the Lahontan region finds that with the export of toilet wastes by single-family residences or with the export of toilet and kitchen wastes with respect to any commercial properties, the continued use of septic tanks, cesspools, or other means of waste disposal in such area or areas for the treatment and disposal of the remaining wastes, will not, individually or collectively, directly or indirectly, affect the quality of the waters of Lake Tahoe, and that the sewering of such area or areas would have a damaging effect upon the environment.

This section shall not affect the applicability of Section 13950.

(Amended by Stats. 1975, Ch. 637.)



13952

Notwithstanding the provisions of Sections 13950 and 13951, water containing waste which has been placed in a sanitary sewer system for treatment and transportation outside of the Lake Tahoe Basin may be reclaimed in a pilot reclamation project to demonstrate the technological and environmental feasibility of using such water for beneficial purposes within the Lake Tahoe Basin in accordance with the provisions of the Water Reclamation Law (Chapter 7 (commencing with Section 13500) of this division) and the provisions of this section.

Prior to the initiation of any pilot reclamation project within the Lake Tahoe Basin, the reclaimer or reuser shall submit the project with technical data to the regional board for the Lahontan region for approval. Only those projects submitted before January 1, 1984, shall be considered. The technical data submitted shall demonstrate that such pilot reclamation project will not, individually or collectively, directly or indirectly, adversely affect the quality of the waters of Lake Tahoe. The intended operational life of the project shall be at least 10 years.

No pilot reclamation project shall be initiated unless and until such regional board approves the project, and finds that such pilot reclamation project or projects will not, individually or collectively, directly or indirectly, adversely affect the quality of the waters of Lake Tahoe. The regional board for the Lahontan region shall place conditions on any approved project to include specification of maximum project size. The regional board for the Lahontan region may suspend or terminate an approved project for cause at any time.

(Added by Stats. 1978, Ch. 682.)



13952.1

(a) Notwithstanding Section 13951, the South Tahoe Public Utility District may provide recycled water only to prevent the destruction of its Luther Pass recycled water pump station from a catastrophic fire if all of the following conditions are met:

(1) The district submits an engineering report to the Lahontan Regional Board and the State Department of Public Health, as required by that regional board and that department.

(2) The Lahontan Regional Board, the State Department of Public Health, and the Tahoe Regional Planning Agency authorize the use of recycled water, and the specified area or areas in the immediate vicinity of the pump station where that recycled water may be used, only to prevent the destruction of the district s Luther Pass recycled water pump station from a catastrophic fire.

(3) The fire incident commander authorizes the use of the recycled water to prevent the destruction of the district s Luther Pass recycled water pump station from a catastrophic fire, as authorized pursuant to this section.

(b) For purposes of this section, catastrophic fire means a condition exists that will result in severe harm to life, property, and the environment if the use of recycled water as authorized pursuant to this section is not used, and all other methods to extinguish the fire have been exhausted.

(Amended by Stats. 2010, Ch. 288, Sec. 57. Effective January 1, 2011.)



13952.5

The declared statewide interest in the preservation of Lake Tahoe, and the state and federal actions mandating the transportation of treated sewage effluent out of the Lake Tahoe watershed, requires that the law relating to the authority for prescribing waste discharge requirements for the effluent, and requirements pertaining to the storage of the effluent, the receiving waters, and the disposal areas, be clarified, and that law is hereby clarified and confirmed, to provide that, notwithstanding Section 13002 or any other provision of law, the regional board for the Lahontan region has exclusive authority to prescribe, under existing law, waste discharge requirements for treated sewage effluent transported out of the Lake Tahoe watershed to Alpine County within the Lahontan region, including requirements pertaining to the storage of the effluent, the receiving waters, and the disposal areas in Alpine County within the Lahontan region. However, any such action by that regional board is subject to review as provided in Sections 13320 and 13330.

(Added by Stats. 1985, Ch. 447, Sec. 1.)






CHAPTER 12.2. San Joaquin Valley Agricultural Drain

13953

There shall be no discharge from a San Joaquin Valley agricultural drain to the Delta, Suisun Bay, or Carquinez Straits until the requirements of this division and the Federal Clean Water Act (33 U.S.C. Sec. 1251 et seq.) are satisfied.

(Added by Stats. 1982, Ch. 33, Sec. 1.)



13953.1

There shall be no discharge from a San Joaquin Valley drain into Monterey Bay or tributaries draining into Monterey Bay.

(Added by Stats. 1982, Ch. 33, Sec. 1.)



13953.2

If a San Joaquin Valley agricultural drain, including the drainage facility authorized as part of the San Luis Unit of the federal Central Valley Project, is constructed and discharges to the Delta, Suisun Bay, or Carquinez Straits, the state board shall permit the discharge pursuant to this division only if the state board finds that the following additional requirements are satisfied:

(a) The discharge of the drain, which is to carry only subsurface agricultural drainage effluent, shall be located and shall discharge at rates of flow to protect the beneficial uses of the Delta, Suisun Marsh, and the bays westerly to the Golden Gate. If it is determined to be in the public interest to provide a substitute water supply to water users in lieu of modifying the operation or changing the discharge point of the drain, no added financial burden shall be placed on the water users solely by virtue of that substitution.

(b) The drainage facility shall include built-in operational flexibility, control, and treatment to protect the beneficial uses of the Delta, Suisun Marsh, and the bays westerly to the Golden Gate.

(c) There is established an acceptable comprehensive monitoring program prior to and during the operation of the drain to determine the impact of the discharge effluent, if any, on the Delta, Suisun Marsh, and the bays westerly to the Golden Gate.

(d) A program has been developed, funded, and initiated to evaluate the feasibility of using drain water to establish wetland habitat capable of producing wintering waterfowl food supplies.

(e) The repayment schedule for the drain takes into account the following:

(1) The quantity of effluent discharged into the drain by the discharger.

(2) The concentration of salts in the effluent of the discharger.

(3) The distance the effluent of the discharger is carried in the drain.

(4) The quantity of water applied in the areas contributing to the drainage problem.

(f) There is an enforceable provision in the permit that any surface or subsurface effluent leakage shall be confined within the drainage facility right-of-way, and that in the event that this condition is violated the drainage facility shall not be operated until the leakage is stopped.

(g) The alignment of the drainage facility, to the extent feasible, shall be designed to minimize severance and access problems to land, roadways, and other facilities along the right-of-way.

(Added by Stats. 1982, Ch. 33, Sec. 1.)



13953.3

Subsurface drainage effluent may be made available for any beneficial uses for which it is suitable, including, but not limited to, industrial uses, powerplant cooling, energy development, enhancement of fish and wildlife resources, and irrigation. These programs may reduce the demands for new fresh water supplies.

(Added by Stats. 1982, Ch. 33, Sec. 1.)



13953.4

It is the intent of the Legislature that, to the extent feasible, features for the enhancement of fish and wildlife resources shall be incorporated into the drain. The state s participation in the drain shall be subject to the Davis-Dolwig Act (Chapter 10 (commencing with Section 11900) of Part 3 of Division 10).

(Added by Stats. 1982, Ch. 33, Sec. 1.)






CHAPTER 12.5. Clean Water and Water Conservation Bond Law of 1978

13955

This chapter shall be known and may be cited as the Clean Water and Water Conservation Bond Law of 1978.

(Added by Stats. 1977, Ch. 1160. Approved June 6, 1978, by adoption of Proposition 2.)



13956

The Legislature hereby finds and declares that clean water, which fosters the health of the people, the beauty of their environment, the expansion of industry and agriculture, the enhancement of fish and wildlife, the improvement of recreational facilities and the provision of pure drinking water at a reasonable cost, is an essential public need. However, because the State of California is subject to great fluctuations in precipitation which have created semiarid and arid conditions in many parts of the state, and because the state has historically experienced a dry year on the average once every fourth year and has occasionally experienced such dry years consecutively resulting in conditions of drought, it is of paramount importance that the limited water resources of the state be preserved and protected from pollution and degradation in order to ensure continued economic, community, and social growth. Although the State of California is endowed with abundant lakes and ponds, streams and rivers, and hundreds of miles of shoreline, as well as large quantities of underground water, these vast water resources are threatened by pollution, which, if not checked, will impede the state s economic, community and social growth. The chief cause of pollution is the discharge of inadequately treated waste into the waters of the state. Many public agencies have not met the demands for adequate waste treatment or the control of water pollution because of inadequate financial resources and other responsibilities. Increasing population accompanied by accelerating urbanization, growing demands for water of high quality, rising costs of construction and technological changes mean that unless the state acts now the needs may soar beyond the means available for public finance. Meeting these needs is a proper purpose of the federal, state and local governments. Local agencies, by reason of their closeness to the problem, should continue to have primary responsibility for construction, operation and maintenance of the facilities necessary to cleanse our waters. Since water pollution knows no political boundaries and since the cost of eliminating the existing backlog of needed facilities and of providing additional facilities for future needs will be beyond the ability of local agencies to pay, the state, to meet its responsibility to protect and promote the health, safety and welfare of the inhabitants of the state, should assist in the financing. The federal government is contributing to the cost of control of water pollution, and just provision should be made to cooperate with the United States of America.

(Added by Stats. 1977, Ch. 1160. Approved June 6, 1978, by adoption of Proposition 2.)



13956.5

The Legislature further finds and declares that the people of the state have a primary interest in the development and implementation of programs, devices, and systems to conserve water so as to make more efficient use of existing water supplies and to reclaim wastewater in order to supplement present surface and underground water supplies. Utilization of reclaimed water and water which has otherwise been conserved will economically benefit the people of the state, will augment the existing water supplies of many local communities, and will assist in meeting future water requirements of the state. It is therefore further intended by the Legislature that the state undertake all appropriate steps to encourage and develop water conservation and reclamation so that such water may be made available to help meet the growing water requirements of the state.

(Added by Stats. 1977, Ch. 1160. Approved June 6, 1978, by adoption of Proposition 2.)



13957

It is the intent of this chapter to provide necessary funds to insure the full participation by the state under the provisions of Title II of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and acts amendatory thereof or supplementary thereto, and to provide funds for state participation in the financing of projects, for the control of water pollution, or for the development of water conservation and wastewater reclamation, which are ineligible for federal assistance under Title II of the Federal Water Pollution Control Act and acts amendatory thereof or supplementary thereto.

(Added by Stats. 1977, Ch. 1160. Approved June 6, 1978, by adoption of Proposition 2.)



13958

The State General Obligation Bond Law is adopted for the purpose of the issuance, sale and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this chapter, and the provisions of that law are included in this chapter as though set out in full in this chapter except that, notwithstanding anything in the State General Obligation Bond Law, the maximum maturity of the bonds shall not exceed 50 years from the date of each respective series. The maturity of each respective series shall be calculated from the date of such series.

(Added by Stats. 1977, Ch. 1160. Approved June 6, 1978, by adoption of Proposition 2.)



13959

As used in this chapter, and for the purposes of this chapter as used in the State General Obligation Bond Law, the following words shall have the following meanings:

(a) Committee means the Clean Water and Water Conservation Finance Committee created by Section 13960.

(b) Board means the State Water Resources Control Board.

(c) Fund means the State Clean Water and Water Conservation Fund.

(d) Municipality shall have the same meaning as in the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and acts amendatory thereof or supplementary thereto and shall also include the state or any agency, department, or political subdivision thereof.

(e) Treatment works shall have the same meaning as in the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and acts amendatory thereof or supplementary thereto, and shall also include such additional devices and systems as are necessary and proper to control water pollution, reclaim wastewater, or reduce use of and otherwise conserve water.

(f) Construction means any one or more of the following: preliminary planning to determine the feasibility of treatment works, engineering, architectural, legal, fiscal, or economic investigations or studies, surveys, designs, plans, working drawings, specifications, procedures, or other necessary actions, erection, building, acquisition, alteration, remodeling, improvement, or extension of treatment works, or the inspection or supervision of any of the foregoing items.

(g) Eligible project means a project for the construction of treatment works which is all of the following:

(1) Eligible for federal assistance, whether or not federal funds are then available therefor;

(2) Necessary to prevent water pollution;

(3) Certified by the board as entitled to priority over other treatment works, and which complies with applicable water quality standards, policies and plans.

(h) Eligible state assisted project means a project for the construction of treatment works which is all of the following:

(1) Ineligible for federal assistance.

(2) Necessary to prevent water pollution or feasible and cost effective for conservation or reclamation of water.

(3) Certified by the board as entitled to priority over other treatment works and which complies with applicable water quality and other applicable federal or state standards, policies, and plans.

(i) Federal assistance means funds available to a municipality either directly or through allocation by the state, from the federal government as grants for construction of treatment works, pursuant to Title II of the Federal Water Pollution Control Act, and acts amendatory thereof or supplementary thereto.

(Added by Stats. 1977, Ch. 1160. Approved June 6, 1978, by adoption of Proposition 2.)



13959.5

There is in the State Treasury the State Clean Water and Water Conservation Fund, which fund is hereby created.

(Added by Stats. 1977, Ch. 1160. Approved June 6, 1978, by adoption of Proposition 2.)



13960

The Clean Water and Water Conservation Finance Committee is hereby created. The committee shall consist of the Governor or his designated representative, the State Controller, the State Treasurer, the Director of Finance, and the chairman of the board. The executive officer of the board shall serve as a member of the committee in the absence of the chairman. Said committee shall be the committee as that term is used in the State General Obligation Bond Law.

(Added by Stats. 1977, Ch. 1160. Approved June 6, 1978, by adoption of Proposition 2.)



13961

The committee is hereby authorized and empowered to create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of three hundred seventy-five million dollars ($375,000,000), in the manner provided in this chapter. Such debt or debts, liability or liabilities, shall be created for the purpose of providing the fund to be used for the object and work specified in Section 13962.

(Added by Stats. 1977, Ch. 1160. Approved June 6, 1978, by adoption of Proposition 2.)



13962

(a) The moneys in the fund shall be used for the purposes set forth in this section.

(b) The board is authorized to enter into contracts with municipalities having authority to construct, operate and maintain treatment works, for grants to such municipalities to aid in the construction of eligible projects.

Grants may be made pursuant to this section to reimburse municipalities for the state share of construction costs for eligible projects which received federal assistance but which did not receive an appropriate state grant due solely to depletion of the fund created pursuant to the Clean Water Bond Law of 1974; provided, however, that eligibility for reimbursement under this section is limited to the actual construction capital costs incurred.

Any contract pursuant to this section may include such provisions as may be agreed upon by the parties thereto, and any such contract concerning an eligible project shall include, in substance, the following provisions:

(1) An estimate of the reasonable cost of the eligible project;

(2) An agreement by the board to pay to the municipality, during the progress of constuction or following completion of construction as may be agreed upon by the parties, an amount which equals at least 12
1/2
percent of the eligible project cost determined pursuant to federal and state laws and regulations;

(3) An agreement by the municipality, (i) to proceed expeditiously with, and complete, the eligible project, (ii) to commence operation of the treatment works on completion thereof, and to properly operate and maintain such works in accordance with applicable provisions of law, (iii) to apply for and make reasonable efforts to secure federal assistance for the eligible project, (iv) to secure the approval of the board before applying for federal assistance in order to maximize the amounts of such assistance received or to be received for all eligible projects in the state, and (v) to provide for payment of the municipality s share of the cost of the eligible project.

(c) In addition to the powers set forth in subdivision (b) of this section, the board is authorized to enter into contracts with municipalities for grants for eligible state assisted projects.

Any contract for an eligible state assisted project pursuant to this section may include such provisions as may be agreed upon by the parties thereto, provided, however, that the amount of moneys which may be granted or otherwise committed to municipalities for such projects shall not exceed fifty million dollars ($50,000,000) in the aggregate.

Any contract concerning an eligible state assisted project shall include, in substance, the following provisions:

(1) An estimate of the reasonable cost of the eligible state assisted project;

(2) An agreement by the board to pay to the municipality, during the progress of construction or following completion of construction, as may be agreed upon by the parties, an amount which at least equals the local share of the cost of construction of such projects as determined pursuant to applicable federal and state laws and regulations;

(3) An agreement by the municipality (i) to proceed expeditiously with, and complete, such project, (ii) to commence operation of such project on completion thereof, and to properly operate and maintain such project in accordance with applicable provisions of law, (iii) to provide for payment of the municipality s share of the cost of such project (iv) if appropriate, to apply for and make reasonable efforts to secure federal assistance, other than that available pursuant to Title II of the Federal Water Pollution Control Act, for such project and to secure the approval of the board before applying for federal assistance in order to maximize the amounts of such assistance received or to be received for all eligible state assisted projects.

(d) The board may make direct grants to any municipality or by contract or otherwise undertake plans, surveys, research, development and studies necessary, convenient or desirable to the effectuation of the purposes and powers of the board pursuant to this division and to prepare recommendations with regard thereto, including the preparation of comprehensive statewide or areawide studies and reports on the collection, treatment and disposal of waste under a comprehensive cooperative plan.

(e) The board may from time to time with the approval of the committee transfer moneys in the fund to the State Water Quality Control Fund to be available for loans to public agencies pursuant to Chapter 6 (commencing with Section 13400) of this division.

(f) As much of the moneys in the fund as is necessary shall be used to reimburse the General Obiligation Bond Expense Revolving Fund pursuant to Section 16724. 5 of the Government Code.

(g) The board may adopt rules and regulations governing the making and enforcing of contracts pursuant to this section.

(Added by Stats. 1977, Ch. 1160. Approved June 6, 1978, by adoption of Proposition 2.)



13963

All bonds herein authorized, which shall have been duly sold and delivered as herein provided, shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereon.

There shall be collected annually in the same manner and at the same time as other state revenue is collected such a sum, in addition to the ordinary revenues of the state, as shall be required to pay the principal and interest on said bonds as herein provided, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of said revenue, to do and perform each and every act which shall be necessary to collect said additional sum.

All money deposited in the fund which has been derived from premium and accrued interest on bonds sold shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1977, Ch. 1160. Approved June 6, 1978, by adoption of Proposition 2.)



13964

All money deposited in the fund pursuant to any provision of law requiring repayments to the state for assistance financed by the proceeds of the bonds authorized by this chapter shall be available for transfer to the General Fund. When transferred to the General Fund such money shall be applied as a reimbursement to the General Fund on account of principal and interest on the bonds which has been paid from the General Fund.

(Added by Stats. 1977, Ch. 1160. Approved June 6, 1978, by adoption of Proposition 2.)



13965

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this chapter such an amount as will equal the following:

(a) Such sum annually as will be necessary to pay the principal of and the interest on the bonds issued and sold pursuant to the provisions of this chapter, as said principal and interest become due and payable.

(b) Such sum as is necessary to carry out the provisions of Section 13966, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1977, Ch. 1160. Approved June 6, 1978, by adoption of Proposition 2.)



13966

For the purpose of carrying out the provisions of this chapter, the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund and shall be disbursed by the board in accordance with this chapter. Any moneys made available under this section to the board shall be returned by the board to the General Fund from moneys received from the sale of bonds sold for the purpose of carrying out this chapter.

(Added by Stats. 1977, Ch. 1160. Approved June 6, 1978, by adoption of Proposition 2.)



13966.5

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 34.)



13967

Upon request of the board, supported by a statement of the proposed arrangements to be made pursuant to Section 13962 for the purpose therein stated, the committee shall determine whether or not it is necessary or desirable to issue any bonds authorized under this chapter in order to make such arrangements, and if so, the amount of bonds then to be issued and sold. Successive issues of bonds may be authorized and sold to make such arrangements progressively, and it shall not be necessary that all of the bonds herein authorized to be issued shall be sold at any one time.

(Added by Stats. 1977, Ch. 1160. Approved June 6, 1978, by adoption of Proposition 2.)



13968

The committee may authorize the State Treasurer to sell all or any part of the bonds herein authorized at such time or times as may be fixed by the State Treasurer.

(Added by Stats. 1977, Ch. 1160. Approved June 6, 1978, by adoption of Proposition 2.)



13969

All proceeds from the sale of bonds, except those derived from premiums and accrued interest, shall be available for the purpose provided in Section 13962 but shall not be available for transfer to the General Fund to pay principal and interest on bonds. The money in the fund may be expended only as herein provided.

(Added by Stats. 1977, Ch. 1160. Approved June 6, 1978, by adoption of Proposition 2.)






CHAPTER 13. Clean Water Bond Law of 1970

13970

This chapter may be cited as the Clean Water Bond Law of 1970.

(Added by Stats. 1970, Ch. 508. Approved November 3, 1970, by adoption of Proposition 1.)



13971

The Legislature hereby finds and declares that clean water, which fosters the health of the people, the beauty of their environment, the expansion of industry and agriculture, the enhancement of fish and wildlife, the improvement of recreational facilities and the provision of pure drinking water at a reasonable cost, is an essential public need. Although the State of California is endowed with abundant lakes and ponds, streams and rivers, and hundreds of miles of shoreline, as well as large quantities of underground water, these vast water resources are threatened by pollution, which, if not checked, will impede the state s economic, community and social growth. The chief cause of pollution is the discharge of inadequately treated waste into the waters of the state. Many public agencies have not met the demands for adequate waste treatment or the control of water pollution because of inadequate financial resources and othe responsibilities. Increasing population accompanied by accelerating urbanization, growing demands for water of high quality, rising costs of construction and technological changes mean that unless the state acts now the needs may soar beyond the means available for public finance. Meeting these needs is a proper purpose of the federal, state and local governments. Local agencies, by reason of their closeness to the problem, should continue to have primary responsibility for construction, operation and maintenance of the facilities necessary to cleanse our waters. Since water pollution knows no political boundaries and since the cost of eliminating the existing backlog of needed facilities and of providing additional facilities for future needs will be beyond the ability of local agencies to pay, the state, to meet its responsibility to protect and promote the health, safety and welfare of the inhabitants of the state, should assist in the financing. The federal government is contributing to the cost of control of water pollution, and just provision should be made to cooperate with the United States of America. It is the intent of this chapter to provide necessary funds to insure the full participation by the state under the provisions of Section 8 of the Federal Water Pollution Control Act (33 U.S.C. 466 et seq.) and acts amendatory thereof or supplementary thereto.

(Added by Stats. 1970, Ch. 508. Approved November 3, 1970, by adoption of Proposition 1.)



13972

The State General Obligation Bond Law is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this chapter, and the provisions of that law are included in this chapter as though set out in full in this chapter except that notwithstanding anything in the State General Obligation Bond Law, the bonds authorized hereunder shall bear such rates of interest, or maximum rates, as may from time to time be fixed by the State Treasurer, with the approval of the committee, and the maximum maturity of the bonds shall not exceed 50 years from the date of the bonds, or from the date of each respective series. The maturity of each respective series shall be calculated from the date of such series.

(Added by Stats. 1970, Ch. 508. Approved November 3, 1970, by adoption of Proposition 1.)



13973

As used in this chapter, and for the purposes of this chapter as used in the State General Obligation Bond Law, the following words shall have the following meanings:

(a) Committee means the Clean Water Finance Committee, created by Section 13974.

(b) Board means the State Water Resources Control Board.

(c) Fund means the State Clean Water Fund.

(d) Municipality shall have the same meaning as in the Federal Water Pollution Control Act (33 U.S.C. 1151 et seq.) and acts amendatory thereof or supplementary thereto and shall also include the state or any agency or department thereof.

(e) Treatment works shall have the same meaning as in the Federal Water Pollution Control Act (33 U.S.C. 1151 et seq.) and acts amendatory thereof or supplementary thereto.

(f) Construction shall have the same meaning as in the Federal Water Pollution Control Act (33 U.S.C. 1151 et seq.) and acts amendatory thereof or supplementary thereto.

(g) Eligible project means a project for the construction of treatment works which is all of the following:

(1) Eligible for federal assistance, whether or not federal funds are then available therefor;

(2) Necessary to prevent water pollution;

(3) Certified by the board as entitled to priority over other treatment works, and which complies with applicable water quality standards, policies and plans.

(h) Federal assistance means funds available to a municipality either directly or through allocation by the state, from the federal government as grants for construction of treatment works, pursuant to Section 8 of the Federal Water Pollution Control Act, and acts amendatory thereof.

(Amended by Stats. 1973, Ch. 71.)



13974

The Clean Water Finance Committee is hereby created. The committee shall consist of the Governor or his designated representative, the State Controller, the State Treasurer, the Director of Finance, and the chairman of the board. The executive officer of the board shall serve as a member of the committee in the absence of the chairman. Said committee shall be the committee as that term is used in the State General Obligation Bond Law.

(Added by Stats. 1970, Ch. 508. Approved November 3, 1970, by adoption of Proposition 1.)



13975

The committee is hereby authorized and empowered to create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of two hundred fifty million dollars ($250,000,000), in the manner provided in this chapter. Such debt or debts, liability or liabilities, shall be created for the purpose of providing the fund to be used for the object and work specified in Section 13976.

(Added by Stats. 1970, Ch. 508. Approved November 3, 1970, by adoption of Proposition 1.)



13976

(a) The moneys in the fund shall be used for the purposes set forth in this section.

(b) The board is authorized to enter into contracts with municipalities having authority to construct, operate and maintain treatment works, for grants to such municipalities to aid in the construction of eligible projects, and for reclamation of water.

Grants may be made pursuant to this section to reimburse municipalities for construction for which contracts were let subsequent to July 1, 1970, and before the first sale of bonds authorized to be issued by this chapter.

Any contract pursuant to this section may include such provisions as may be agreed upon by the parties thereto, and any such contract concerning an eligible project shall include, in substance, the following provisions:

(1) An estimate of the reasonable cost of the eligible project;

(2) An agreement by the board to pay to the municipality, during the progress of construction or following completion of construction as may be agreed upon by the parties, an amount which equals at least 12
1/2
percent of the eligible project cost determined pursuant to federal and state laws, and regulations. Notwithstanding the provisions of any existing agreements entered into pursuant to this subdivision, the board shall pay to the municipality under any contract entered into pursuant to this subdivision for a project for which the federal grant offer was made on or after October 18, 1972, an amount which equals 12
1/2
percent of the eligible project cost determined pursuant to federal and state law and regulations;

(3) An agreement by the municipality, (i) to proceed expeditiously with, and complete, the eligible project, (ii) to commence operation of the treatment works on completion thereof, and to properly operate and maintain such works in accordance with applicable provisions of law, (iii) to apply for and make reasonable efforts to secure federal assistance for the eligible project, (iv) to secure the approval of the board before applying for federal assistance in order to maximize the amounts of such assistance received or to be received for all eligible projects in the state, and (v) to provide for payment of the municipality s share of the cost of the eligible project.

(c) The board may make direct grants to any municipality or by contract or otherwise undertake plans, surveys, research, development and studies necessary, convenient or desirable to the effectuation of the purposes and powers of the board pursuant to this division and to prepare recommendations with regard thereto, including the preparation of comprehensive statewide or areawide studies and reports on the collection, treatment and disposal of waste under a comprehensive cooperative plan.

The aggregate amount of moneys which may be advanced or granted to or committed to municipalities for the purpose of planning, research and development, whether by the board or under the direction of the board or in the form of direct grants to municipalities for such purpose, shall not exceed in the aggregate such amount as may be fixed from time to time by the committee.

(d) The board may from time to time with the approval of the committee transfer moneys in the fund to the State Water Quality Control Fund to be available for loans to public agencies pursuant to Chapter 6 (commencing with Section 13400) of this division.

(e) Not more than one-half of 1 percent of the moneys deposited in the fund may be expended by the board for costs incurred in administering the provisions of this chapter.

(f) As much of the moneys in the fund as is necessary shall be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code.

(g) The board may with the approval of the committee transfer not more than ten million dollars ($10,000,000) from the fund to a special reserve fund as additional security for the payment of the principal of and the interest on revenue bonds sold by the state as provided by law to provide funds to municipalities for needed sewage facilities. Such money shall be used for such purpose only after all other securities provided by law have been exhausted. Any money not used for such purpose shall, after retirement of the revenue bonds, be returned to the fund and be available for other purposes provided for in this section.

(h) The board may adopt rules and regulations governing the making and enforcing of contracts pursuant to this section.

(Amended by Stats. 1973, Ch. 258.)



13977

All bonds herein authorized, which shall have been duly sold and delivered as herein provided, shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereon.

There shall be collected annually in the same manner and at the same time as other state revenue is collected such a sum, in addition to the ordinary revenues of the state, as shall be required to pay the principal and interest on said bonds as herein provided, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of said revenue, to do and perform each and every act which shall be necessary to collect said additional sum.

All money deposited in the fund which has been derived from premium and accrued interest on bonds sold shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1970, Ch. 508. Approved November 3, 1970, by adoption of Proposition 1.)



13978

All money deposited in the fund pursuant to any provision of law requiring repayments to the state for assistance financed by the proceeds of the bonds authorized by this chapter shall be available for transfer to the General Fund. When transferred to the General Fund such money shall be applied as a reimbursement to the General Fund on account of principal and interest on the bonds which has been paid from the General Fund.

(Added by Stats. 1970, Ch. 508. Approved November 3, 1970, by adoption of Proposition 1.)



13979

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this chapter such an amount as will equal the following:

(a) Such sum annually as will be necessary to pay the principal of and the interest on the bonds issued and sold pursuant to the provisions of this chapter, as said principal and interest become due and payable.

(b) Such sum as is necessary to carry out the provisions of Section 13980, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1970, Ch. 508. Approved November 3, 1970, by adoption of Proposition 1.)



13980

For the purpose of carrying out the provisions of this chapter, the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund and shall be disbursed by the board in accordance with this chapter. Any moneys made available under this section to the board shall be returned by the board to the General Fund from moneys received from the sale of bonds sold for the purpose of carrying out this chapter.

(Added by Stats. 1970, Ch. 508. Approved November 3, 1970, by adoption of Proposition 1.)



13980.5

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 35.)



13981

Upon request of the board, supported by a statement of the proposed arrangements to be made pursuant to Section 13976 for the purposes therein stated, the committee shall determine whether or not it is necessary or desirable to issue any bonds authorized under this chapter in order to make such arrangements, and, if so, the amount of bonds then to be issued and sold. Successive issues of bonds may be authorized and sold to make such arrangements progressively, and it shall not be necessary that all of the bonds herein authorized to be issued shall be sold at any one time.

(Added by Stats. 1970, Ch. 508. Approved November 3, 1970, by adoption of Proposition 1.)



13982

The committee may authorize the State Treasurer to sell all or any part of the bonds herein authorized at such time or times as may be fixed by the State Treasurer.

(Added by Stats. 1970, Ch. 508. Approved November 3, 1970, by adoption of Proposition 1.)



13983

All proceeds from the sale of bonds, except those derived from premiums and accrued interest, shall be available for the purpose provided in Section 13976, but shall not be available for transfer to the General Fund to pay principal and interest on bonds. The money in the fund may be expended only as herein provided.

(Added by Stats. 1970, Ch. 508. Approved November 3, 1970, by adoption of Proposition 1.)






CHAPTER 14. Clean Water Bond Law of 1974

ARTICLE 1. Short Title, Legislative Declarations, and General Definitions

13985

This chapter may be cited as the Clean Water Bond Law of 1974.

(Added by Stats. 1973, Ch. 994. Approved June 4, 1974, by adoption of Proposition 2.)



13986

The Legislature hereby finds and declares that clean water, which fosters the health of the people, the beauty of their environment, the expansion of industry and agriculture, the enhancement of fish and wildlife, the improvement of recreational facilities and the provision of pure drinking water at a reasonable cost, is an essential public need. Although the State of California is endowed with abundant lakes and ponds, streams and rivers, and hundreds of miles of shoreline, as well as large quantities of underground water, these vast water resources are threatened by pollution, which, if not checked, will impede the state s economic, community and social growth. The chief cause of pollution is the discharge of inadequately treated waste into the waters of the state. Many public agencies have not met the demands for adequate waste treatment or the control of water pollution because of inadequate financial resources and other responsibilities. Increasing population accompanied by accelerating urbanization, growing demands for water of high quality, rising costs of construction and technological changes mean that unless the state acts now the needs may soar beyond the means available for public finance. Meeting these needs is a proper purpose of the federal, state and local governments. Local agencies, by reason of their closeness to the problem, should continue to have primary responsibility for construction, operation and maintenance of the facilities necessary to cleanse our waters. Since water pollution knows no political boundaries and since the cost of eliminating the existing backlog of needed facilities and of providing additional facilities for future needs will be beyond the ability of local agencies to pay, the state, to meet its responsibility to protect and promote the health, safety and welfare of the inhabitants of the state, should assist in the financing. The federal government is contributing to the cost of control of water pollution, and just provision should be made to cooperate with the United States of America. It is the intent of this chapter to provide necessary funds to insure the full participation by the state under the provisions of Title 11 of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and acts amendatory thereof or supplementary thereto.

(Added by Stats. 1973, Ch. 994. Approved June 4, 1974, by adoption of Proposition 2.)



13987

The State General Obligation Bond Law is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued by this chapter, and the provisions of that law are included in this chapter as though set out in full in this chapter except that notwithstanding anything in the State General Obligation Bond Law, the bonds authorized hereunder shall bear such rates of interest, or maximum rates, as may from time to time be fixed by the State Treasurer, with the approval of the committee, and the maximum maturity of the bonds shall not exceed 50 years from the date of the bonds, or from the date of each respective series. The maturity of each respective series shall be calculated from the date of such series.

(Added by Stats. 1973, Ch. 994. Approved June 4, 1974, by adoption of Proposition 2.)



13988

As used in this chapter, and for the purposes of this chapter as used in the State General Obligation Bond Law, the following words shall have the following meanings:

(a) Committee means the Clean Water Finance Committee, created by Section 13989.

(b) Board means the State Water Resources Control Board.

(c) Fund means the State Clean Water Fund.

(d) Municipality shall have the same meaning as in the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and acts amendatory thereof or supplementary thereto and shall also include the state or any agency or department thereof.

(e) Treatment works shall have the same meaning as in the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and acts amendatory thereof or supplementary thereto.

(f) Construction shall have the same meaning as in the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and acts amendatory thereof or supplementary thereto.

(g) Eligible project means a project for the construction of treatment works which is all of the following:

(1) Eligible for federal assistance, whether or not federal funds are then available therefor;

(2) Necessary to prevent water pollution;

(3) Certified by the board as entitled to priority over other treatment works, and which complies with applicable water quality standards, policies and plans.

(h) Federal assistance means funds available to a municipality either directly or through allocation by the state, from the federal government as grants for construction of treatment works, pursuant to Title II of the Federal Water Pollution Control Act, and acts amendatory thereof.

(Added by Stats. 1973, Ch. 994. Approved June 4, 1974, by adoption of Proposition 2.)



13989

The Clean Water Finance Committee is hereby created. The committee shall consist of the Governor or his designated representative, the State Controller, the State Treasurer, the Director of Finance, and the chairman of the board. The executive officer of the board shall serve as a member of the committee in the absence of the chairman. Said committee shall be the committee as that term is used in the State General Obligation Bond Law.

(Added by Stats. 1973, Ch. 994. Approved June 4, 1974, by adoption of Proposition 2.)



13990

The committee is hereby authorized and empowered to create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of two hundred fifty million dollars ($250,000,000), in the manner provided in this chapter. Such debt or debts, liability or liabilities, shall be created for the purpose of providing the fund to be used for the object and work specified in Section 13991.

(Added by Stats. 1973, Ch. 994. Approved June 4, 1974, by adoption of Proposition 2.)



13991

(a) The moneys in the fund shall be used for the purposes set forth in this section.

(b) The board is authorized to enter into contracts with municipalities having authority to construct, operate and maintain treatment works, for grants to such municipalities to aid in the construction of eligible projects, and for reclamation of water.

Grants may be made pursuant to this section to reimburse municipalities for construction for which contracts were let subsequent to July 1, 1970, and before the first sale of bonds authorized to be issued by this chapter.

Any contract pursuant to this section may include such provisions as may be agreed upon by the parties thereto, and any such contract concerning an eligible project shall include, in substance, the following provisions:

(1) An estimate of the reasonable cost of the eligible project;

(2) An agreement by the board to pay to the municipality, during the progress of construction or following completion of construction as may be agreed upon by the parties, an amount which equals at least 12
1/2
percent of the eligible project cost determined pursuant to federal and state laws, and regulations;

(3) An agreement by the municipality, (i) to proceed expeditiously with, and complete, the eligible project, (ii) to commence operation of the treatment works on completion thereof, and to properly operate and maintain such works in accordance with applicable provisions of law, (iii) to apply for and make reasonable efforts to secure federal assistance for the eligible project, (iv) to secure the approval of the board before applying for federal assistance in order to maximize the amounts of such assistance received or to be received for all eligible projects in the state, and (v) to provide for payment of the municipality s share of the cost of the eligible project.

(c) The board may make direct grants to any municipality or by contract or otherwise undertake plans, surveys, research, development and studies necessary, convenient or desirable to the effectuation of the purposes and powers of the board pursuant to this division and to prepare recommendations with regard thereto, including the preparation of comprehensive statewide or areawide studies and reports on the collection, treatment and disposal of waste under a comprehensive cooperative plan.

The aggregate amount of moneys which may be advanced or granted to or committed to municipalities for the purpose of planning, research and development, whether by the board or under the direction of the board or in the form of direct grants to municipalities for such purpose, shall not exceed in the aggregate such amount as may be fixed from time to time by the committee.

(d) The board may from time to time with the approval of the committee transfer moneys in the fund to the State Water Quality Control Fund to be available for loans to public agencies pursuant to Chapter 6 (commencing with Section 13400) of this division.

(e) Not more than one-half of one percent of the moneys deposited in the fund may be expended by the board for costs incurred in administering the provisions of this chapter.

(f) As much of the moneys in the fund as is necessary shall be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code.

(g) The board may adopt rules and regulations governing the making and enforcing of contracts pursuant to this section.

(Added by Stats. 1973, Ch. 994. Approved June 4, 1974, by adoption of Proposition 2.)



13992

All bonds herein authorized, which shall have been duly sold and delivered as herein provided, shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereon.

There shall be collected annually in the same manner and at the same time as other state revenue is collected such a sum, in addition to the ordinary revenues of the state, as shall be required to pay the principal and interest on said bonds as herein provided, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of said revenue, to do and perform each and every act which shall be necessary to collect said additional sum.

All money deposited in the fund which has been derived from premium and accrued interest on bonds sold shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1973, Ch. 994. Approved June 4, 1974, by adoption of Proposition 2.)



13993

All money deposited in the fund pursuant to any provision of law requiring repayments to the state for assistance financed by the proceeds of the bonds authorized by this chapter shall be available for transfer to the General Fund. When transferred to the General Fund such money shall be applied as a reimbursement to the General Fund on account of principal and interest on the bonds which has been paid from the General Fund.

(Added by Stats. 1973, Ch. 994. Approved June 4, 1974, by adoption of Proposition 2.)



13994

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this chapter such an amount as will equal the following:

(a) Such sum annually as will be necessary to pay the principal of and the interest on the bonds issued and sold pursuant to the provisions of this chapter, as said principal and interest become due and payable.

(b) Such sum as is necessary to carry out the provisions of Section 13995, which sum is appropriated without regard to fiscal years.

(Added by Stats. 1973, Ch. 994. Approved June 4, 1974, by adoption of Proposition 2.)



13995

For the purpose of carrying out the provisions of this chapter, the Director of Finance may by executive order authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund and shall be disbursed by the board in accordance with this chapter. Any moneys made available under this section to the board shall be returned by the board to the General Fund from moneys received from the sale of bonds sold for the purpose of carrying out this chapter.

(Added by Stats. 1973, Ch. 994. Approved June 4, 1974, by adoption of Proposition 2.)



13995.5

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 36.)



13996

Upon request of the board, supported by a statement of the proposed arrangements to be made pursuant to Section 13991 for the purposes therein stated, the committee shall determine whether or not it is necessary or desirable to issue any bonds authorized under this chapter in order to make such arrangments, and, if so, the amount of bonds then to be issued and sold. Successive issues of bonds may be authorized and sold to make such arrangements progressively, and it shall not be necessary that all of the bonds herein authorized to be issued shall be sold at any one time.

(Added by Stats. 1973, Ch. 994. Approved June 4, 1974, by adoption of Proposition 2.)



13997

The committee may authorize the State Treasurer to sell all or any part of the bonds herein authorized at such time or times as may be fixed by the State Treasurer.

(Added by Stats. 1973, Ch. 994. Approved June 4, 1974, by adoption of Proposition 2.)



13998

All proceeds from the sale of bonds, except those derived from premiums and accrued interest, shall be available for the purpose provided in Section 13991 but shall not be available for transfer to the General Fund to pay principal and interest on bonds. The money in the fund may be expended only as herein provided.

(Added by Stats. 1973, Ch. 994. Approved June 4, 1974, by adoption of Proposition 2.)









CHAPTER 15. Clean Water Bond Law of 1984

13999

This chapter shall be known and may be cited as the Clean Water Bond Law of 1984.

(Added by Stats. 1984, Ch. 377, Sec. 1. Approved November 6, 1984, by adoption of Proposition 25.)



13999.1

The Legislature finds and declares as follows:

(a) Clean water is essential to the public health, safety, and welfare.

(b) Clean water fosters the beauty of California s environment, the expansion of industry and agriculture, maintains fish and wildlife, and supports recreation.

(c) California s abundant lakes and ponds, streams and rivers, coastline, and groundwater are threatened with pollution, which could threaten public health and impede economic and social growth if left unchecked.

(d) The state s growing population has increasing needs for clean water supplies and adequate treatment facilities.

(e) It is of paramount importance that the limited water resources of the state be protected from pollution, conserved, and reclaimed whenever possible to ensure continued economic, community, and social growth.

(f) The chief cause of water pollution is the discharge of inadequately treated waste into the waters of the state.

(g) Local agencies have the primary responsibility for construction, operation, and maintenance of facilities to cleanse our waters.

(h) Rising costs of construction and technological changes have pushed the cost of constructing treatment facilities beyond the reach of local agencies alone.

(i) Because water knows no political boundaries, it is desirable for the state to contribute to construction of these facilities in order to meet its obligations to protect and promote the health, safety, and welfare of its people and environment.

(j) Voluntary, cost-effective capital outlay water conservation programs can help meet the growing demand for clean water supplies.

(k) (1) It is the intent of this chapter to provide necessary funds to ensure the full participation by the state under the federal Clean Water Act (33 U.S.C. Sec. 1251 et seq.) and any acts amendatory thereof or supplementary thereto.

(2) It is also the intent of this chapter to provide special assistance to small communities to construct facilities necessary to eliminate water pollution and public health hazards.

(3) It is the further intent of this chapter to provide funds for state participation in the financing of the development and implementation of programs and systems for water reclamation.

(4) It is the further intent of this chapter to provide funds for voluntary, cost-effective capital outlay water conservation programs cooperatively carried out by public agencies and the department.

(Added by Stats. 1984, Ch. 377, Sec. 1. Approved November 6, 1984, by adoption of Proposition 25.)



13999.2

As used in this chapter, and for purposes of this chapter as used in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), the following words shall have the following meanings:

(a) Committee means the Clean Water Finance Committee created by Section 13999.4.

(b) Board means the State Water Resources Control Board.

(c) Fund means the 1984 State Clean Water Bond Fund.

(d) Municipality shall have the same meaning as in the federal Clean Water Act (33 U.S.C. Sec. 1251 et seq.) and shall also include the state or any agency, department, or political subdivision thereof.

(e) Treatment works shall have the same meaning as in the federal Clean Water Act (33 U.S.C. Sec. 1251 et seq.).

(f) Construction shall have the same meaning as in the federal Clean Water Act (33 U.S.C. Sec. 1251 et seq.).

(g) Eligible project means a project for the construction of treatment works which is all of the following:

(1) Necessary to prevent water pollution.

(2) Eligible for federal assistance, whether or not federal funds are then available.

(3) Certified by the board as entitled to priority over other treatment works, and which complies with applicable water quality standards, policies, and plans.

(h) Eligible water reclamation project means a water reclamation project which is cost-effective when compared to the development of other new sources of water, and for which no federal assistance is currently available. These projects or activities shall comply with applicable water quality standards, policies, and plans.

(i) Federal assistance means funds available to a municipality, either directly or through allocation by the state, from the federal government to construct treatment works pursuant to the federal Clean Water Act.

(j) Small community means a municipality with a population of 5,000 persons or less, or a reasonably isolated and divisible segment of a larger municipality encompassing 5,000 persons or less, with a financial hardship as defined by the board.

(k) Supplemental state assistance means a grant given to a qualifying small community, in addition to the normal federal and state contributions, to reduce the local share of a project.

(l) Federal Clean Water Act means the existing federal Clean Water Act (33 U.S.C. Sec. 1251 et seq.) and any acts amendatory thereof or supplementary thereto.

(m) Voluntary, cost-effective capital outlay water conservation programs mean those feasible capital outlay measures to improve the efficiency of water use through benefits which exceed their costs. The programs include, but are not limited to, leak detection and repair within the water distribution and consumption system, distribution and installation of new and replacement water conserving fixtures and devices, valve repair and replacement, meter calibration and replacement, physical improvements to achieve corrosion control, irrigation system improvements to reduce leakage which results in the loss of otherwise usable water, tailwater pumpback recovery systems, construction of small reservoirs within irrigation systems which conserve water which has already been captured for irrigation use, and other physical improvements to irrigation systems. In each case, the department shall determine that there is a net savings of water as a result of each proposed project and that the project is cost-effective.

(n) Department means the Department of Water Resources.

(Added by Stats. 1984, Ch. 377, Sec. 1. Approved November 6, 1984, by adoption of Proposition 25.)



13999.3

(a) There is in the State Treasury the 1984 State Clean Water Bond Fund, which fund is hereby created. There shall be established in the fund a Clean Water Construction Grant Account for the purpose of implementing Section 13999.8, a Small Communities Assistance Account for the purpose of implementing Section 13999.9, a Water Reclamation Account for the purpose of implementing Section 13999.10 and a Water Conservation Account for the purpose of implementing Section 13999.11.

(b) From time to time, the board may modify existing accounts in the fund, or may establish other accounts in the fund, and in all other bond funds administered by the board, which the board determines are appropriate or necessary for proper administration.

(Amended by Stats. 1988, Ch. 47, Sec. 4. Amendment approved November 8, 1988, by adoption of Proposition 83.)



13999.4

There shall be a Clean Water Finance Committee consisting of the Governor or his designated representative, the Controller, the Treasurer, the Director of Finance, and the Executive Director of the State Water Resources Control Board. The Clean Water Finance Committee shall be the committee as that term is used in the State General Obligation Bond Law.

(Added by Stats. 1984, Ch. 377, Sec. 1. Approved November 6, 1984, by adoption of Proposition 25.)



13999.5

(a) The committee is hereby authorized and empowered to create a debt or debts, liability or liabilities, of the State of California, in the aggregate amount of three hundred twenty-five million dollars ($325,000,000), in the manner provided in this chapter. The debt or debts, liability or liabilities, shall be created for the purpose of providing the fund to be used for the object and work specified in this section and in Sections 13999.6, 13999.8, 13999.9, 13999.10, 13999.11, and 13999.14.

(b) The board is authorized to enter into contracts with municipalities having authority to construct, operate, and maintain treatment works and reclamation projects, for grants and loans to the municipalities to aid in the construction of eligible projects and eligible water reclamation projects and may adopt rules and regulations necessary to carry out the provisions of this chapter.

(c) As approved by the Legislature annually in the Budget Act, the board may, by contract or otherwise, undertake plans, surveys, research, development, and studies necessary, convenient, or desirable to carry out the purposes of this division, and may prepare recommendations with regard thereto, including the preparation of comprehensive statewide or areawide studies and reports on the collection, treatment, and disposal of waste under a comprehensive cooperative plan.

(d) As approved by the Legislature annually in the Budget Act, the board may expend bond funds necessary for administration of this chapter.

(e) Not more than 5 percent of the total amount of the bonds authorized to be issued under this chapter may be used for purposes of subdivisions (c) and (d).

(f) As approved by the Legislature annually in the Budget Act, the department may direct grants and loans to any public agency or, by contract or otherwise, undertake plans, surveys, research, development, and studies necessary, convenient, or desirable to carry out voluntary, cost-effective capital outlay water conservation programs.

(g) The board may expend funds necessary to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code.

(Amended by Stats. 1988, Ch. 47, Sec. 5. Amendment approved November 8, 1988, by adoption of Proposition 83.)



13999.6

All bonds which have been duly sold and delivered constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is pledged for the punctual payment of both principal and interest.

There shall be collected annually in the same manner, and at the same time as other state revenue is collected, the sum, in addition to the ordinary revenues of the state, required to pay the principal and interest on the bonds. It is the duty of all officers charged by law with any duty in regard to the collection of that revenue to perform each and every act which is necessary to collect this additional sum.

All money deposited in the fund which has been derived from premium and accrued interest on bonds sold is available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1984, Ch. 377, Sec. 1. Approved November 6, 1984, by adoption of Proposition 25.)



13999.7

The State General Obligation Bond Law is adopted for the purpose of the issuance, sale, and repayment of, and other matters with respect to, the bonds authorized by this chapter. The provisions of that law are included in this chapter as though set out in full in this chapter, except that, notwithstanding any provision in the State General Obligation Bond Law, the bonds authorized under this chapter shall bear the rates of interest, or maximum rates, fixed from time to time by the Treasurer with the approval of the committee. The maximum maturity of the bonds shall not exceed 50 years from the date of the bonds or from the date of each respective series. The maturity of each respective series shall be calculated from the date of the series.

(Added by Stats. 1984, Ch. 377, Sec. 1. Approved November 6, 1984, by adoption of Proposition 25.)



13999.8

(a) The sum of two hundred fifty million dollars ($250,000,000) of the moneys in the fund shall be deposited in the Clean Water Construction Grant Account and is appropriated for grants and loans to municipalities to aid in construction of eligible projects and the purposes set forth in this section.

(b) If the federal Clean Water Act authorizes a federal loan program for providing assistance for construction of treatment works, which requires state matching funds, the board may establish a State Water Pollution Control Revolving Fund to provide loans in accordance with the federal Clean Water Act. The board, with the approval of the committee, may transfer funds from the Clean Water Construction Grant Account to the revolving fund for the purposes of meeting federal requirements for state matching funds.

(c) Any contract entered into pursuant to this section may include any provisions that the board determines, provided that any contract concerning an eligible project shall include, in substance, all of the following provisions:

(1) An estimate of the reasonable cost of the eligible project.

(2) An agreement by the board to pay to the municipality, during the progress of construction or following completion of construction as agreed upon by the parties, an amount that equals at least 12
1/2
percent of the eligible project cost determined pursuant to federal and state laws and regulations.

(3) An agreement by the municipality to proceed expeditiously with, and complete, the eligible project; commence operation of the treatment works upon completion and to properly operate and maintain the works in accordance with applicable provisions of law; apply for and make reasonable efforts to secure federal assistance for the eligible project; secure the approval of the board before applying for federal assistance in order to maximize the assistance received in the state; and provide for payment of the municipality s share of the cost of the eligible project.

(d) The board may, with the approval of the committee, transfer moneys in the Clean Water Construction Grant Account to the State Water Quality Control Fund, to be made available for loans to public agencies pursuant to Chapter 6 (commencing with Section 13400).

(e) Grants may be made pursuant to this section to reimburse municipalities for the state share of construction costs for eligible projects that received federal assistance, but that did not receive an appropriate state grant due solely to depletion of the State Clean Water and Water Conservation Fund created pursuant to the Clean Water and Water Conservation Bond Law of 1978 (Chapter 12.5 (commencing with Section 13955)). Eligibility for reimbursement under this section is limited to the actual construction capital costs incurred.

(f) To the extent funds are available, if the federal share of construction funding under Title II of the federal Clean Water Act is reduced below 75 percent, municipalities otherwise eligible for a grant under this section shall also be entitled to a loan from the Clean Water Construction Grant Account of up to 12
1/2
percent of the eligible project cost.

(g) To the extent funds are available, if the federal Clean Water Act authorizes a federal loan program for providing assistance for construction of treatment works, the board may make those loans in accordance with the federal Clean Water Act and state law. The Legislature may enact legislation that it deems necessary to implement the state loan program.

(h) Notwithstanding any other provision of law, and to the extent funds are available, if federal funding under Title II of the federal Clean Water Act ceases, municipalities shall only be entitled to a loan from the Clean Water Construction Grant Account of 25 percent of the eligible project cost.

(i) All loans pursuant to this section are subject to all of the following provisions:

(1) Municipalities seeking a loan shall demonstrate, to the satisfaction of the board, that an adequate opportunity for public participation regarding the loan has been provided.

(2) Any election held with respect to the loan shall include the entire municipality except where the municipality proposes to accept the loan on behalf of a specified portion, or portions, of the municipality, in which case the referendum shall be held in that portion or portions of the municipality only.

(3) Any loan made pursuant to this section shall be up to 25 years with an interest rate set annually by the board at 50 percent of the average interest rate paid by the state on general obligation bonds for the calendar year immediately preceding the year in which the loan agreement is executed.

(4) The first thirty million dollars ($30,000,000) in principal and interest from loans made pursuant to this section shall be paid to the Water Reclamation Account. All remaining principal and interest from the loans shall be returned to the Clean Water Construction Grant Account for new obligations.

(Amended by Stats. 2006, Ch. 538, Sec. 680. Effective January 1, 2007.)



13999.9

(a) The sum of forty million dollars ($40,000,000) of the money in the fund shall be deposited in the Small Communities Assistance Account and is appropriated for supplemental state assistance to small communities for construction of treatment works eligible for assistance under Title II of the federal Clean Water Act.

(b) Notwithstanding subdivision (c) of Section 13999.5, the board may make grants to small communities so that the combined federal and state grant is an amount up to 97
1/2
percent of pollution studies, the total estimated cost of planning, design, and construction determined in accordance with applicable state laws and regulations. No supplemental state assistance grant under this section shall be made for projects costing more than two million five hundred thousand dollars ($2,500,000) unless a finding is made by the board that a higher cost project is the most cost-effective solution to a water quality or public health problem.

(c) Any contract entered into pursuant to this section may include such provisions as may be determined by the board, provided that any contract shall include the provisions required by paragraphs (1) and (3) of subdivision (c) of Section 13999.8.

(Added by Stats. 1984, Ch. 377, Sec. 1. Approved November 6, 1984, by adoption of Proposition 25.)



13999.10

(a) The sum of twenty-five million dollars ($25,000,000) of the money in the fund shall be deposited in the Water Reclamation Account and is appropriated for loans to municipalities for eligible water reclamation projects which will provide water for beneficial uses.

The board may loan a municipality up to 100 percent of the total eligible costs of design and construction of a reclamation project.

(b) Any contract for an eligible water reclamation project entered into pursuant to this section may include such provisions as determined by the board and shall include both of the following provisions:

(1) An estimate of the reasonable cost of the eligible water reclamation project.

(2) An agreement by the municipality to proceed expeditiously with, and complete, the eligible water reclamation project; commence operation of the project in accordance with applicable provisions of law; provide for payment of the municipality s share of the cost of the project, including principal and interest on any state loan made pursuant to this section; and, if appropriate, apply for and make reasonable efforts to secure federal assistance, other than that available pursuant to the federal Clean Water Act, for the state-assisted project.

(c) Loan contracts may not provide for a moratorium on payments of principal or interest.

(d) (1) Any loans made from the Water Reclamation Account shall be for a period of up to 25 years . The interest rate for the loans shall be set at a rate equal to 50 percent of the interest rate paid by the state on the most recent sale of state general obligation bonds, with that rate to be computed according to the true interest cost method. When the interest rate so determined is not a multiple of one-tenth of 1 percent, the interest rate shall be set at the next higher multiple of one-tenth of 1 percent.

(2) All principal and interest from loans shall be returned to the Water Reclamation Account for new loans.

(e) Funds available under this section may be used for loans pursuant to subdivisions (f), (g), and (h) of Section 13999.8 if the Clean Water Construction Grant Account is depleted. All principal and interest on any such loans shall be repaid to the Water Reclamation Account.

(f) No single project may receive more than ten million dollars ($10,000,000) from the board.

(Amended by Stats. 1988, Ch. 47, Sec. 6. Amendment approved November 8, 1988, by adoption of Proposition 83.)



13999.11

(a) Ten million dollars ($10,000,000) of the money in the fund shall be deposited in the Water Conservation Account and shall be available for appropriation by the Legislature for loans to municipalities to aid in the conduct of voluntary, cost-effective capital outlay water conservation programs and the purposes set forth in this section. Notwithstanding subdivision (e) of Section 13999.5 and subdivision (f) of this section, all of the funds deposited in the Water Conservation Account by this subdivision shall be available for water conservation programs. None of the funds deposited in the Water Conservation Account by this subdivision shall be expended for costs of administration.

(b) Any contract entered into pursuant to this section may include provisions as may be determined by the department. However, any contract concerning an eligible, voluntary, cost-effective capital outlay water conservation program shall include, in substance, all of the following:

(1) An estimate of the reasonable cost and benefit of the program.

(2) An agreement by the public agency to proceed expeditiously with, and complete, the program.

(c) Loan contracts may not provide a moratorium on payments of principal or interest.

(d) Any loans made from the Water Conservation Account shall be for a period of up to 25 years with an interest rate set annually by the board at 50 percent of the average interest rate paid by the state on general obligation bonds in the calendar year immediately preceding the year in which the loan agreement is executed. All principal and interest from loans shall be deposited in the Water Conservation Account for new obligations.

(e) No single project may receive more than five million dollars ($5,000,000) from the department.

(f) As approved by the Legislature annually in the Budget Act, the department may expend up to 5 percent of the funds in the Water Conservation Account for the administration of this section.

(Added by Stats. 1984, Ch. 377, Sec. 1. Approved November 6, 1984, by adoption of Proposition 25.)



13999.12

Except as expressly provided in this chapter, no money deposited in the fund pursuant to any provision of law requiring repayments to the state for assistance financed by the proceeds of the bonds authorized by this chapter shall be available for transfer to the General Fund.

(Added by Stats. 1984, Ch. 377, Sec. 1. Approved November 6, 1984, by adoption of Proposition 25.)



13999.13

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this chapter an amount equal to the sum of the following:

(1) The sum necessary annually to pay the principal of and the interest on the bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(2) The sum necessary to carry out Section 13999.14 which is appropriated without regard to fiscal years.

(Added by Stats. 1984, Ch. 377, Sec. 1. Approved November 6, 1984, by adoption of Proposition 25.)



13999.14

For the purpose of carrying out this chapter, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund and shall be disbursed by the board in accordance with this chapter. Any money made available under this section to the board or department shall be returned to the General Fund from money received from the sale of bonds. The withdrawals from the General Fund shall be returned to the General Fund with interest at the rate which would have otherwise been earned by those sums in the Pooled Money Investment Fund.

(Added by Stats. 1984, Ch. 377, Sec. 1. Approved November 6, 1984, by adoption of Proposition 25.)



13999.15

Upon request of the board or department, the committee shall determine whether or not it is necessary or desirable to issue bonds authorized under this chapter in order to make those arrangements, and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to make those arrangements progressively, and it shall not be necessary that all of the bonds authorized to be issued shall be sold at any one time.

(Added by Stats. 1984, Ch. 377, Sec. 1. Approved November 6, 1984, by adoption of Proposition 25.)



13999.16

The committee may authorize the Treasurer to sell all or any part of the bonds at times fixed by the Treasurer.

(Added by Stats. 1984, Ch. 377, Sec. 1. Approved November 6, 1984, by adoption of Proposition 25.)



13999.17

(a) Notwithstanding any other provision of this chapter and to the extent permitted by federal and state law, the money in the fund may be used to rebate to the federal government all arbitrage profits required by the Federal Tax Reform Act of 1986 or any amendment thereof or supplement thereto. To the extent that the money in the fund may not be used for that purpose due to restraints of federal or state law, any rebates required shall be paid from the General Fund or from other sources as required by the Legislature.

(b) Notwithstanding any other provision of law, rule, or regulation, the board may enter into contracts, or procure those services and equipment, which may be necessary to ensure prompt and complete compliance with any provisions relating to the fund imposed by either the Federal Tax Reform Act of 1986 or the federal act.

(Added by Stats. 1988, Ch. 46, Sec. 6. Approved November 8, 1988, by adoption of Proposition 82. See identical section added by Proposition 83 (from Stats. 1988, Ch. 47), which received more affirmative votes.)



13999.17

(a) Notwithstanding any other provision of this chapter and to the extent permitted by federal and state law, the money in the fund may be used to rebate to the federal government all arbitrage profits required by the Federal Tax Reform Act of 1986 or any amendment thereof or supplement thereto. To the extent that the money in the fund may not be used for that purpose due to restraints of federal or state law, any rebates required shall be paid from the General Fund or from other sources as required by the Legislature.

(b) Notwithstanding any other provision of law, or rule or regulation, the board may enter into contracts, or procure those services and equipment, which may be necessary to ensure prompt and complete compliance with any provisions relating to the fund imposed by either the Federal Tax Reform Act of 1986 or the federal act.

(Added by Stats. 1988, Ch. 47, Sec. 7. Approved November 8, 1988, by adoption of Proposition 83.)



13999.18

Notwithstanding any other provision of this chapter, and as approved by the Legislature, the board may share in the cost of the construction of treatment works under subdivision (b) of Section 510 of the Federal Water Quality Act of 1987. That participation may be approved only if the board determines that treatment works in Mexico, in conjunction with any defensive treatment works constructed under the Federal Water Pollution Control Act, are not sufficient to protect the residents of the City of San Diego and surrounding areas, including Imperial County, from water pollution originating in Mexico. No project in which the board participates shall receive more than ten million dollars ($10,000,000) in loan proceeds from the board.

(Added by Stats. 1988, Ch. 47, Sec. 8. Approved November 8, 1988, by adoption of Proposition 83.)



13999.19

Notwithstanding Section 13999.17 or any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 37.)






CHAPTER 16. California Safe Drinking Water Bond Law of 1988

ARTICLE 1. General Provisions

14000

This chapter shall be known and may be cited as the California Safe Drinking Water Bond Law of 1988.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14001

The Legislature hereby finds and declares all of the following:

(a) The State Department of Health Services has discovered toxic chemicals in 126 of California s large public drinking water systems.

(b) Many of the chemical contaminants in California s drinking water supplies are known or suspected of causing cancer, birth defects, and other serious illnesses.

(c) New monitoring programs for small public water systems are expected to identify many new toxic contamination problems. It is unlikely that these problems can be solved without financial assistance from the State of California.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14002

The Legislature further finds and declares that the protection of the health, safety, and welfare of the people of California requires that water supplied for domestic purposes be at all times pure, wholesome, and potable, and that it is in the interest of the people that the State of California provide technical and financial assistance to the end that the people of California are assured a safe, dependable, and potable supply of water for domestic purposes and that water is available in adequate quantity at sufficient pressure for health, cleanliness, and other domestic purposes.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14003

The Legislature further finds and declares that it is the intent of the Legislature to provide for the upgrading of domestic water supply systems to assure that all domestic water supplies at least meet minimum domestic water supply standards established under Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 448. Effective September 29, 1996.)



14004

As used in this chapter, the following terms shall have the following meanings:

(a) Committee means the Safe Drinking Water Finance Committee created by Section 14032.

(b) Cost-per-connection means the total amount of funds in grants or loans, or combination thereof, to be provided by the department to a supplier for any project, divided by the number of service connections in the water system.

(c) Department means the Department of Water Resources.

(d) Domestic water system means a system for the provision to the public of piped water for human consumption, if the system has at least five service connections or regularly supplies water to at least 25 individuals. The term includes any water supply, treatment, storage, and distribution facilities under the control of the operator of the system.

(e) Fund means the California Safe Drinking Water Fund created pursuant to Section 14010.

(f) Supplier or supplier of water means any person, partnership, corporation, association, or other entity or political subdivision of the state which owns or operates a domestic water system.

(g) Federal assistance means funds available, or which may become available, to a supplier either directly or through allocation by the state from the federal government as grants or loans for the improvement of domestic water systems.

(h) Treatment works means any devices or systems used in the treatment of water supplies, including necessary lands, which render water supplies pure, wholesome, and potable for domestic purposes.

(i) Project means proposed facilities for the construction, improvement, or rehabilitation of the domestic water system, and may include water supply, treatment works, and all or part of a water distribution system, if necessary to carry out the purpose of this chapter.

(j) Public agency means any city, county, city and county, district, joint powers authority, or other political subdivision of the state which owns or operates a domestic water system. For purposes of this chapter, Chapter 10.2 (commencing with Section 13810), Chapter 10.5 (commencing with Section 13850), Chapter 10.6 (commencing with Section 13880), and Chapter 10.7 (commencing with Section 13895) a political subdivision of the state may be any public agency.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)






ARTICLE 2. California Safe Drinking Water Program

14010

The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the California Safe Drinking Water Fund, which is hereby created.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14011

(a) Notwithstanding Section 13340 of the Government Code, an aggregate amount of seventy-five million dollars ($75,000,000) of the moneys in the fund are hereby continuously appropriated and shall be used for the purposes set forth in this section and Section 14029.

(b) The department may enter into contracts with suppliers having authority to construct, operate, and maintain domestic water systems, for loans to suppliers to aid in the construction of projects that will enable the supplier to meet, at a minimum, safe drinking water standards established pursuant to Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code.

(c) Any contract entered into pursuant to this section may include provisions as agreed by the parties thereto, and the contract shall include, in substance, all of the following provisions:

(1) An estimate of the reasonable cost of the project.

(2) An agreement by the department to loan to the supplier, during the progress of construction or following completion of construction as agreed by the parties, an amount that equals the portion of construction costs found by the department to be eligible for a state loan.

(3) An agreement by the supplier to repay the state over a period not to exceed 50 years, (A) the amount of the loan, (B) the administrative fee as described in Section 14022, and (C) interest on the principal, that is the amount of the loan plus the administrative fee.

(4) An agreement by the supplier, (A) to proceed expeditiously with, and complete, the project, (B) to commence operation of the project upon completion thereof, and to properly operate and maintain the project in accordance with the applicable provisions of law, (C) to apply for, and make reasonable efforts to secure, federal assistance for the project, (D) to secure approval of the department and of the State Department of Health Services before applying for federal assistance in order to maximize and best utilize the amounts of that assistance available, and (E) to provide for payment of the supplier s share of the cost of the project, if any.

(d) Bond proceeds may be used for a grant program in accordance with this chapter, with grants provided to suppliers that are political subdivisions of the state that are otherwise unable to meet minimum safe drinking water standards established pursuant to Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code. The total amount of grants made pursuant to this chapter shall not exceed twenty-five million dollars ($25,000,000).

(e) Notwithstanding any other provision, the proceeds of any bonds authorized to be issued under the California Safe Drinking Water Bond Law of 1976 (Chapter 10.5 (commencing with Section 13850)), the California Safe Drinking Water Bond Law of 1984 (Chapter 10.2 (commencing with Section 13810)), and the California Safe Drinking Water Bond Law of 1986 (Chapter 10.7 (commencing with Section 13895)) that are unissued and uncommitted on the effective date of this chapter, shall be used for loans and grants to suppliers in accordance with the terms, conditions, and purposes of this chapter.

(f) The Treasurer shall determine the interest rate to be paid on loans issued under the Safe Drinking Water Bond Law of 1976 (Chapter 10.5 (commencing with Section 13850)), as required under Section 13867, equal to the average interest rate, computed by the true interest cost method, paid by the state on general obligation bonds sold pursuant to that chapter up to the effective date of this chapter.

(Amended by Stats. 1996, Ch. 1023, Sec. 449. Effective September 29, 1996.)



14012

(a) The department may make state grants to suppliers that are political subdivisions of the state, from moneys in the fund available for that purpose pursuant to subdivision (d) of Section 14011, to aid in the construction of projects that will enable the public agency to meet, at a minimum, safe drinking water standards established pursuant to Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code. A grant may be made by the department only upon the specific approval of the Legislature.

(b) Any contract for a grant entered into pursuant to this chapter may include provisions as agreed by the parties thereto, and the contract shall include, in substance, all of the following provisions:

(1) An estimate of the reasonable cost of the project.

(2) An agreement by the department to grant to the public agency, during the progress of construction or following completion of construction as agreed by the parties, an amount that equals the portion of construction costs found by the department to be eligible for a state grant.

(3) An agreement by the public agency, (A) to proceed expeditiously with, and complete, the project, (B) to commence operation of the project upon completion thereof, and to properly operate and maintain the project in accordance with the applicable provisions of law, (C) to apply for, and make reasonable efforts to secure, federal assistance for the project, (D) to secure approval of the department and of the State Department of Health Services before applying for federal assistance in order to maximize and best utilize the amounts of that assistance available, and (E) to provide for payment of the public agency s share of the cost of the project, if any.

(Amended by Stats. 1996, Ch. 1023, Sec. 450. Effective September 29, 1996.)



14013

Applications for loans and grants under this chapter shall be made to the department in the form and with the supporting material as prescribed by the department.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14015

(a) Loans and grants may be made only for projects for domestic water systems. The State Department of Health Services may make reasonable allowance for future water supply needs and may provide for additional capacity when excessive costs would be incurred by later enlargement. The loans and grants may be made for all, or any part, of the cost of constructing, improving, or rehabilitating any system when, in the judgment of the State Department of Health Services, improvement or rehabilitation is necessary to provide pure, wholesome, and potable water in adequate quantity at sufficient pressure for health, cleanliness, and other domestic purposes. The State Department of Health Services shall determine and notify applicants of eligibility of components requested to be included in the proposed project. The department shall use this determination as a basis for disbursing funds. No single public agency shall receive grants pursuant to this chapter totaling more than four hundred thousand dollars ($400,000). Loans may be made to provide for the purchase of a water system or the purchase of watershed lands. No loan to an individual supplier shall exceed the sum of five million dollars ($5,000,000), unless the Legislature by an act raises the limit specified in this section.

(b) Upon receipt of an application for a grant or loan pursuant to this chapter, the department shall propose to the applicant improvements to the applicant s water development, distribution, and utilization system which will conserve water in a cost-effective manner. These improvements may include, but need not be limited to, leak detection and repair programs, valve repair and replacement, meter calibration and replacement, physical improvements to achieve corrosion control, distribution and installation of water conservation devices and fixtures, and other capital improvements which can be demonstrated to conserve water in a cost-effective manner. The department and applicant may agree to include these capital improvements in the grant or loan. Failure by the applicant to include water conservation capital improvements in the grant or loan application shall not be sufficient cause for the department to refuse to make the grant or loan.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14016

An application for a grant pursuant to this chapter shall not be approved by the department, unless the State Department of Health Services determines that the public agency is otherwise unable to meet minimum safe drinking water standards established pursuant to Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code.

No grant shall be made by the department except upon approval by the State Department of Health Services of project plans submitted by the applicant and upon written approval by the State Department of Health Services that the proposed project is consistent with Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 451. Effective September 29, 1996.)



14017

First priority for grants shall be granted to public agencies having immediate health related problems, as certified by the State Department of Health Services. Additional high priority shall be granted to projects to correct immediate problems, as opposed to grants for construction of projects to meet future growth needs.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14018

First priority for loans shall be given to suppliers with the most critical public health problems. Priority for loans shall also be given to suppliers which have a lesser capability to reasonably finance system improvements.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14019

Preliminary design work, including a cost estimate for the project, shall be completed before a loan or grant is awarded. Operation and maintenance costs shall be the responsibility of the supplier and may not be considered as part of the project cost. Costs for planning and preliminary engineering studies may be reimbursed following the receipt of a loan or grant, subject to approval by the department and the State Department of Health Services.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14020

No application for a grant may be made pursuant to this chapter unless the public agency has also applied for a loan pursuant to this chapter. A public agency shall be eligible for a grant only to the extent that the department finds that the agency is found unable to repay the full costs of a loan.

If the department has determined that the applicant is unable to repay the full costs of a loan, the applicant may also file for a grant. Upon receipt of a grant application, the department shall determine that portion of the full costs that the applicant is capable of repaying. Grant funds shall only be provided for that portion that the applicant is not capable of repaying.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14021

Grant funds shall be expended by the public agency within three years of the making of the grant. No grant funds may be expended by the public agency unless the public agency is able to demonstrate to the department, within one year of the making of the grant, supported by an acceptable bid, that the amount to be expended for the project will be within 20 percent of the public agency s cost estimate for the project.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14022

For the purpose of administering this chapter, the total expenditures of the department and the State Department of Health Services may not exceed 5 percent of the total amount of the bonds authorized to be issued under this chapter. The department shall establish a reasonable schedule of administrative fees for loans, which fees shall be paid by the supplier pursuant to Section 14011, to reimburse the state for the costs of state administration of this chapter.

Charges incurred by the Attorney General in protecting the state s interests in the use and repayment of grant and loan funds under this chapter shall be paid from the proceeds of bond sales under this chapter. These charges shall not be paid from funds allocated for administrative purposes, but shall be treated as a program expense not to exceed 1.5 percent of the total amount of the bonds authorized to be sold under this chapter.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14023

Repayment of all or part of the principal, which is the loan plus the administrative fee, may be deferred during a development period not exceeding 10 years within the maximum 50-year repayment period, when, in the department s judgment, the development period is justified under the circumstances. Interest on the principal shall not be deferred. Repayment of principal which is deferred during a development period may, at the option of the supplier, be paid in annual installments during the remainder of the loan repayment period.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14024

The department shall establish the interest rate for loans made pursuant to this chapter at 50 percent of the true interest cost to the state of general obligation bonds issued most recently prior to the loan being executed. All loans made pursuant to this chapter shall carry the established interest rate for the calendar year in which the funds are committed to the loan, as of the date of the letter of commitment from the department, and shall remain at that interest rate for the duration of the loan.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14025

(a) The department, after public notice and hearing and with the concurrence of the State Department of Health Services, shall adopt rules and regulations necessary to carry out the purposes of this chapter. The regulations shall include, but not be limited to, criteria and procedures for establishing the eligibility of a supplier.

(b) The department shall adopt rules and regulations that, in its judgment, will most effectively carry out this chapter in the public interest, to the end that the people of California are most efficiently and most economically provided supplies of pure, wholesome, and potable domestic water. The rules and regulations may provide for the denial of funds when the purposes of this chapter may most economically and efficiently be attained by means other than the construction of the proposed project.

(c) Notwithstanding subdivision (a) or any other provision of law, existing rules and regulations adopted by the department pursuant to the California Safe Drinking Water Bond Law of 1984 (Chapter 10.2 (commencing with Section 13810)) which are in effect on the effective date of this chapter, may, at the option of the department, be utilized upon voter approval of this chapter for purposes of implementing this chapter. The department, with the concurrence of the State Department of Health Services, may subsequently revise those rules and regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code as necessary to implement provisions of this chapter which differ from Chapter 10.2 (commencing with Section 13810) or Chapter 10.7 (commencing with Section 13895) or for any other reason to carry out the purposes of this chapter.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14026

The State Department of Health Services shall notify suppliers that may be eligible for loans pursuant to this chapter of (a) the purposes of this chapter and (b) the rules and regulations adopted by the department.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14027

(a) The State Department of Health Services, after public notice and hearing and with the advice of the department, shall, from time to time, establish a priority list of projects to be considered for financing.

(b) Notwithstanding subdivision (a) or any other provision of law, the priority list established by the State Department of Health Services pursuant to the California Safe Drinking Water Bond Law of 1986 (Chapter 10.7 (commencing with Section 13895)) in effect on the effective date of this chapter may, at the option of the State Department of Health Services, be utilized upon voter approval of this chapter until the State Department of Health Services adopts a new priority list.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14028

Not more than twenty-five million dollars ($25,000,000) of state loans for projects shall be authorized by the department in a single calendar quarter. No contract shall be approved by the department, unless the department finds that the supplier has the capacity to repay the loan amounts specified in the contract.

At the request of the department, the Public Utilities Commission shall furnish comments concerning the ability of suppliers subject to its jurisdiction to finance the project from other sources and the ability to repay the loan.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14029

(a) As approved annually by the Legislature in the Budget Act, the department, notwithstanding Section 14022, may expend money repaid to the state pursuant to any contract executed under Section 14011 as necessary for the administration of contracts entered into by the department under this chapter, but those expenditures may not in any year exceed 1.5 percent of the amount repaid to the state in that year. Charges incurred by the Attorney General in protecting the state s interest in the use and repayment of grant and loan funds under this chapter may be paid by the department from these funds, but those charges may not exceed one-half of 1 percent of the amount repaid to the state in that year. Any of the above sums approved by the Legislature, but unexpended by the department at the end of any year, shall automatically revert to the General Fund.

(b) Except as provided in subdivision (a), all money repaid to the state pursuant to any contract executed under Section 14011 shall be deposited in the General Fund and, when so deposited, shall be applied as a reimbursement to the General Fund on account of principal and interest on bonds issued pursuant to this chapter which has been paid from the General Fund.

(c) The department may enter into contracts with suppliers of water for grants or short-term loans for the purpose of investigating and identifying alternatives for system improvements. Any loans or grants pursuant to this section shall be made from the fund. No supplier may receive for a single investigation more than twenty-five thousand dollars ($25,000) in the form of a loan or grant pursuant to this section. The State Department of Health Services shall review all proposed investigations and shall determine if they are necessary and appropriate.

(d) Any contract entered into pursuant to this section shall include terms and conditions consistent with this chapter, and any loan contract shall provide for a repayment period not to exceed 24 months.

(e) Not more than six million dollars ($6,000,000) may be expended for the purposes of this section, of which not more than two million dollars ($2,000,000) may be used for grants to public agencies. A loan or grant made for the purposes of this section shall not decrease the maximum amount of any other loan or grant which may be made under this chapter, Chapter 10.2 (commencing with Section 13810), Chapter 10.5 (commencing with Section 13850), Chapter 10.6 (commencing with Section 13880), or Chapter 10.7 (commencing with Section 13895).

(Amended (as proposed by Stats. 1988, Ch. 45) by Stats. 1988, Ch. 297, Sec. 5. Addition of this section, in this amended form, was approved November 8, 1988, by adoption of Proposition 81.)






ARTICLE 3. Fiscal Provisions

14030

Bonds in the total amount of seventy-five million dollars ($75,000,000), exclusive of refunding bonds issued pursuant to Section 14039, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. All bonds herein authorized, which shall have been duly sold and delivered as herein provided, shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California are hereby pledged for the punctual payment of both principal and interest thereof.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14031

The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law apply to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full in this chapter.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14032

(a) Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this chapter, the California Safe Drinking Water Finance Committee is hereby created. For purposes of this chapter, the California Safe Drinking Water Finance Committee is the committee as that term is used in the State General Obligation Bond Law. The committee consists of the Governor, the Treasurer, the Director of Finance, the Director of Water Resources, and the State Director of Health Services, or their designated representatives. A majority of the committee may act for the committee.

(b) For purposes of the State General Obligation Bond Law, the Department of Water Resources is designated the board.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14033

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to carry out the actions specified in Section 14011, and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any time.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14034

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds maturing each year, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of the revenue, to do and perform each and every act which shall be necessary to collect the additional sum.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14035

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum which is necessary to carry out the provisions of Section 14036, appropriated without regard to fiscal years.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14036

For the purposes of carrying out this chapter, the Director of Finance may, by written order, authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has, by resolution, authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund to be allocated by the board in accordance with this chapter. Any money made available under this section shall be returned by the board to the General Fund, plus the interest that the amounts would have earned in the Pooled Money Investment Account from money received from the sale of bonds for the purpose of carrying out this chapter.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14036.5

Notwithstanding any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 38.)



14037

All money deposited in the fund which is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14038

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14039

Any bonds issued and sold pursuant to this chapter may be refunded by the issuance of refunding bonds in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 2 of Title 2 of the Government Code. Approval by the electors of the state for the issuance of these bonds shall include the approval of any bonds issued to refund any bonds originally issued or previously issued refunding bonds.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)



14040

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for the purposes of carrying out the provisions of this chapter. The amount of the request shall not exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this chapter. The board shall execute such documents as are required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 1988, Ch. 45, Sec. 1. Approved November 8, 1988, by adoption of Proposition 81.)









CHAPTER 17. Clean Water and Water Reclamation Bond Law of 1988

ARTICLE 1. General Provisions

14050

This chapter shall be known and may be cited as the Clean Water and Water Reclamation Bond Law of 1988.

(Added by Stats. 1988, Ch. 47, Sec. 2. Approved November 8, 1988, by adoption of Proposition 83.)



14051

The Legislature finds and declares as follows:

(a) Clean water is essential to the public health, safety, and welfare.

(b) Clean water fosters the beauty of California s environment, the expansion of industry and agriculture, maintains fish and wildlife, and supports recreation.

(c) California s abundant lakes and ponds, streams and rivers, coastline, and groundwater are threatened with pollution, which could threaten public health and impede economic and social growth if left unchecked.

(d) The state s growing population has increasing needs for clean water supplies and adequate treatment facilities.

(e) It is of paramount importance that the limited water resources of the state be protected from pollution, conserved, and reclaimed whenever possible to ensure continued economic, community, and social growth.

(f) The chief cause of water pollution is the discharge of inadequately treated waste into the waters of the state.

(g) Local agencies have the primary responsibility for construction, operation, and maintenance of facilities to cleanse our waters.

(h) Rising costs of construction and technological changes have pushed the cost of constructing treatment facilities beyond the reach of many small communities.

(i) Because water knows no political boundaries, it is desirable for the state to contribute to construction of needed facilities in order to meet its obligations to protect and promote the health, safety, and welfare of its people and environment.

(j) The people of California have a primary interest in the development of facilities to reclaim water to supplement existing water supplies and to assist in meeting the future water needs of the state.

(k) A significant portion of the future water needs of California may be met by the use of reclaimed water.

(l) Local public agencies have the primary responsibility for the construction, operation, and maintenance of water reclamation facilities.

(m) Local public agencies need financial assistance to make cost-effective reclamation projects financially feasible.

(n) (1) It is also the intent of this chapter to provide special assistance to small communities to construct facilities necessary to eliminate water pollution and public health hazards.

(2) It is also the intent of this chapter to provide funds for the design and construction of eligible water reclamation projects and for the development and implementation of programs and activities that lead to increased use of reclaimed water in California.

(Amended by Stats. 1994, Ch. 724, Sec. 7. Effective January 1, 1995.)



14052

As used in this chapter, the following words have the following meanings:

(a) Board means the State Water Resources Control Board.

(b) Committee means the Clean Water and Water Reclamation Finance Committee created by Section 14067.

(c) Construction has the same meaning as in the Federal Clean Water Act.

(d) Eligible project means a project for a small community for the construction of treatment works which is all of the following:

(1) Necessary to prevent pollution.

(2) Eligible for federal assistance pursuant to Title VI of the Federal Clean Water Act.

(3) Certified by the board as entitled to priority over other treatment works, and complies with applicable water quality standards, policies, and plans.

(e) Eligible reclamation project means a water reclamation project which is cost-effective when compared with the cost of alternative new freshwater supplies, and for which no federal assistance is currently available. These projects shall comply with applicable water quality standards, policies, and plans.

(f) Federal assistance means funds available to a local agency pursuant to the Federal Clean Water Act.

(g) Federal Clean Water Act or federal act means the Federal Water Pollution Control Act (33 U.S.C. Sec. 1251 et seq.) and any acts amendatory thereof or supplementary thereto.

(h) Fund means the 1988 Clean Water and Water Reclamation Fund created pursuant to Section 14055.

(i) Local public agency means any city, county, district, joint powers authority, or any other local public body or political subdivision of the state created by or pursuant to state law and involved with water or waste water management.

(j) Municipality has the same meaning as in the Federal Clean Water Act and also includes the state or any agency, department, or political subdivision thereof.

(k) Small community means a municipality with a population of 3,500 persons or less, or a reasonably isolated and divisible segment of a larger municipality encompassing 3,500 persons or less, with a financial hardship as defined by the board.

(l) State grant means a grant given to a qualifying small community eligible for federal assistance under Title VI of the Federal Clean Water Act.

(m) State Water Pollution Control Revolving Fund means a revolving fund created under state law for the purpose of issuing loans for the construction of eligible treatment works in accordance with the federal act.

(n) Treatment works has the same meaning as in the Federal Clean Water Act.

(Added by Stats. 1988, Ch. 47, Sec. 2. Approved November 8, 1988, by adoption of Proposition 83.)






ARTICLE 2. Clean Water and Water Reclamation Bond Program

14055

(a) The proceeds of bonds issued and sold pursuant to this chapter shall be deposited in the State Treasury to the credit of the 1988 Clean Water and Water Reclamation Fund, which is hereby created. There shall be established in the fund a Small Communities Grant Account for the purpose of implementing Section 14056 and a Water Reclamation Account for the purpose of implementing Section 14058.

(b) From time to time, the board may modify existing accounts in the fund, or may establish other accounts in the fund, and in all other bond funds administered by the board, which the board determines are appropriate or necessary for proper administration.

(Added by Stats. 1988, Ch. 47, Sec. 2. Approved November 8, 1988, by adoption of Proposition 83.)



14056

(a) The sum of twenty-five million dollars ($25,000,000) of the money in the fund shall be deposited in the Small Communities Grant Account and, notwithstanding Section 13340 of the Government Code, is hereby continuously appropriated for state grants to small communities for construction of treatment works eligible for assistance under Title VI of the federal act.

(b) The board may enter into grant contracts in accordance with this section with qualifying small communities having authority to construct, operate, and maintain treatment works to aid in the construction of eligible projects.

(c) The board may make grants to small communities in an amount on a sliding scale, based on a community s ability to pay, not to exceed 97
1/2
percent of the total estimated cost of pollution studies, planning, design, and construction determined in accordance with applicable state laws and regulations. Total state assistance under this section shall not exceed two million dollars ($2,000,000) for any single eligible project.

(d) Any contract entered into pursuant to this section may include such provisions as may be determined by the board, provided that any contract shall include the following provisions:

(1) An estimate of the reasonable cost of the eligible project.

(2) An agreement by the small community to proceed expeditiously with, and complete, the proposed eligible project, commence operation of the treatment works upon completion, and to properly operate and maintain the works in accordance with applicable provisions of law.

(e) Small communities eligible for a state grant may also apply for a loan from the State Water Pollution Control Revolving Fund for costs not covered by the grant.

(Added by Stats. 1988, Ch. 47, Sec. 2. Approved November 8, 1988, by adoption of Proposition 83.)



14057

The sum of ten million dollars ($10,000,000) of the money in the fund shall be available for transfer by the board to the Clean Water Bond Guarantee Fund and shall be available to the board to guarantee local agency bond issues pursuant to Article 2.5 (commencing with Section 13425) of Chapter 6. After January 1, 1990, the board may transfer any funds in the Clean Water Bond Guarantee Fund which have not been committed to guaranteeing local agency bond issues to the 1988 Clean Water and Water Reclamation Fund.

(Added by Stats. 1988, Ch. 47, Sec. 2. Approved November 8, 1988, by adoption of Proposition 83.)



14058

(a) The sum of thirty million dollars ($30,000,000) of the money in the fund shall be deposited in the Water Reclamation Account and, notwithstanding Section 13340 of the Government Code, is hereby continuously appropriated to the board for the purposes of this section.

(b) The board may enter into contracts with local public agencies having authority to construct, operate, and maintain water reclamation projects, for loans to aid in the design and construction of eligible water reclamation projects. The board may loan up to 100 percent of the total eligible cost of design and construction of an eligible reclamation project.

(c) Any contract for an eligible water reclamation project entered into pursuant to this section may include such provisions as determined by the board and shall include both of the following provisions:

(1) An estimate of the reasonable cost of the eligible water reclamation project.

(2) An agreement by the local public agency to proceed expeditiously with, and complete, the eligible water reclamation project; commence operation of the project in accordance with applicable provisions of law, and provide for the payment of the local public agency s share of the cost of the project, including principal and interest on any state loan made pursuant to this section.

(d) Loan contracts may not provide for a moratorium on payments of principal or interest.

(e) Any loans made from the fund may be for a period of up to 20 years. The interest rate for the loans shall be set at a rate equal to 50 percent of the interest rate paid by the state on the most recent sale of state general obligation bonds, with that rate to be computed according to the true interest cost method. When the interest rate so determined is not a multiple of one-tenth of 1 percent, the interest rate shall be set at the next higher multiple of one-tenth of 1 percent.

(f) All money repaid to the state pursuant to any contract executed under this chapter shall be deposited in the Water Recycling Subaccount in the Clean Water and Water Recycling Account in the Safe Drinking Water, Clean Water, Watershed Protection, and Flood Protection Bond Fund created by Section 79136, for the purposes set forth in Article 4 (commencing with Section 79135) of Chapter 7 of Division 26.

(Amended by Stats. 1999, Ch. 725, Sec. 3. Approved March 7, 2000, by adoption of Proposition 13.)



14059

As approved by the Legislature annually in the Budget Act, the board may expend for the administration of this chapter not more than 5 percent of the amount of the bonds authorized to be issued under this chapter.

(Added by Stats. 1988, Ch. 47, Sec. 2. Approved November 8, 1988, by adoption of Proposition 83.)



14060

As approved by the Legislature annually in the Budget Act, the board may, by contract or otherwise, undertake plans, surveys, research, development, and studies necessary, convenient, or desirable to carry out the purposes of this division, and may prepare recommendations with regard thereto, including the preparation of comprehensive statewide or areawide studies and reports on water reclamation and the collection, treatment, and disposal of waste under a comprehensive cooperative plan.

(Added by Stats. 1988, Ch. 47, Sec. 2. Approved November 8, 1988, by adoption of Proposition 83.)



14061

The board may adopt rules, regulations, and guidelines necessary or appropriate to carry out this chapter.

(Added by Stats. 1988, Ch. 47, Sec. 2. Approved November 8, 1988, by adoption of Proposition 83.)






ARTICLE 3. Fiscal Provisions

14065

Bonds in the total amount of sixty-five million dollars ($65,000,000), exclusive of refunding bonds, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this chapter and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds shall, when sold, be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal of, and interest on, the bonds as the principal and interest become due and payable.

(Added by Stats. 1988, Ch. 47, Sec. 2. Approved November 8, 1988, by adoption of Proposition 83.)



14066

The bonds authorized by this chapter shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law apply to the bonds and to this chapter and are hereby incorporated in this chapter as though set forth in full in this chapter.

(Added by Stats. 1988, Ch. 47, Sec. 2. Approved November 8, 1988, by adoption of Proposition 83.)



14067

(a) Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this chapter, the Clean Water and Water Reclamation Finance Committee is hereby created. For purposes of this chapter, the Clean Water and Water Reclamation Finance Committee is the committee as that term is used in the State General Obligation Bond Law. The committee consists of the Governor, the Controller, the Treasurer, the Director of Finance, and the Executive Director of the State Water Resources Control Board, or their designated representatives. A majority of the committee may act for the committee.

(b) For purposes of the State General Obligation Bond Law, the State Water Resources Control Board is designated the board.

(Added by Stats. 1988, Ch. 47, Sec. 2. Approved November 8, 1988, by adoption of Proposition 83.)



14068

Consistent with Section 602 of the federal act, the committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this chapter in order to carry out the actions specified in Sections 14056, 14057, 14058, 14059, and 14060, and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 1988, Ch. 47, Sec. 2. Approved November 8, 1988, by adoption of Proposition 83.)



14069

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year, and it is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which is necessary to collect that additional sum.

(Added by Stats. 1988, Ch. 47, Sec. 2. Approved November 8, 1988, by adoption of Proposition 83.)



14070

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this chapter, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this chapter, as the principal and interest become due and payable.

(b) The sum which is necessary to carry out the provisions of Section 14071, appropriated without regard to fiscal years.

(Added by Stats. 1988, Ch. 47, Sec. 2. Approved November 8, 1988, by adoption of Proposition 83.)



14071

For the purposes of carrying out this chapter, the Director of Finance may authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which have been authorized by the committee to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund plus the interest that the amounts would have earned in the Pooled Money Investment Account from money received from the sale of bonds for the purpose of carrying out this chapter.

(Added by Stats. 1988, Ch. 47, Sec. 2. Approved November 8, 1988, by adoption of Proposition 83.)



14071.5

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for the purposes of carrying out this chapter. The amount of the request shall not exceed the amount of the unsold bonds which the committee has, by resolution, authorized to be sold for the purpose of carrying this chapter. The board shall execute those documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the board in accordance with this chapter.

(Added by Stats. 1988, Ch. 47, Sec. 2. Approved November 8, 1988, by adoption of Proposition 83.)



14072

All money deposited in the fund which is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1988, Ch. 47, Sec. 2. Approved November 8, 1988, by adoption of Proposition 83.)



14073

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of the State General Obligation Bond Law.

(Added by Stats. 1988, Ch. 47, Sec. 2. Approved November 8, 1988, by adoption of Proposition 83.)



14074

(a) Notwithstanding any other provision of this chapter and to the extent permitted by federal and state law, the money in the fund may be used to rebate to the federal government all arbitrage profits required by the Federal Tax Reform Act of 1986 or any amendment thereof or supplement thereto. To the extent that the money in the fund may not be used for that purpose due to restraints of federal or state law, any rebates required shall be paid from the General Fund or other sources as the Legislature may require.

(b) Notwithstanding any other provision of law, or rule or regulation, the board may enter into contracts, or procure those services and equipment, which may be necessary to ensure prompt and complete compliance with any provisions relating to the fund imposed by either the Federal Tax Reform Act of 1986 or the federal act.

(Added by Stats. 1988, Ch. 47, Sec. 2. Approved November 8, 1988, by adoption of Proposition 83.)



14075

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this chapter are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1988, Ch. 47, Sec. 2. Approved November 8, 1988, by adoption of Proposition 83.)



14076

Notwithstanding Section 14074 or any other provision of this bond act, or of the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), if the Treasurer sells bonds pursuant to this bond act that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions, the Treasurer may maintain separate accounts for the bond proceeds invested and the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law, or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1991, Ch. 652, Sec. 39.)









CHAPTER 22. Graywater Systems

14875

This chapter applies to the construction, installation, or alteration of graywater systems for subsurface irrigation and other safe uses.

(Amended by Stats. 1995, Ch. 961, Sec. 2. Effective January 1, 1996.)



14875.1

Department means the Department of Water Resources.

(Added by Stats. 1992, Ch. 226, Sec. 1. Effective January 1, 1993.)



14876

Graywater means untreated wastewater which has not been contaminated by any toilet discharge, has not been affected by infectious, contaminated, or unhealthy bodily wastes, and which does not present a threat from contamination by unhealthful processing, manufacturing, or operating wastes. Graywater includes wastewater from bathtubs, showers, bathroom washbasins, clothes washing machines, and laundry tubs but does not include wastewater from kitchen sinks or dishwashers.

(Amended by Stats. 1995, Ch. 961, Sec. 3. Effective January 1, 1996.)



14877

Graywater system means a system and devices, attached to the plumbing system for the sanitary distribution or use of graywater.

(Added by Stats. 1992, Ch. 226, Sec. 1. Effective January 1, 1993.)



14877.1

(a) The department, in consultation with the State Department of Public Health and the Center for Irrigation Technology at California State University, Fresno, shall adopt standards for the installation of graywater systems. In adopting these standards, the department shall consider, among other resources, Appendix J, as adopted on September 29, 1992, by the International Association of Plumbing and Mechanical Officials, the graywater standard proposed for the latest edition of the Uniform Plumbing Code of the International Association of Plumbing and Mechanical Officials, the City of Los Angeles Graywater Pilot Project Final Report issued in November 1992, and the advice of the Center for Irrigation Technology at California State University, Fresno, on the installation depth for subsurface drip irrigation systems.

(b) The department shall include among the approved methods of subsurface irrigation, but the approved methods shall not be limited to, drip systems.

(c) The department shall revise its graywater systems standards as needed.

(d) (1) The authority of the department under this chapter to adopt standards for residential buildings shall terminate upon the approval by the California Building Standards Commission of the standards submitted to that commission pursuant to Section 17922.12 of the Health and Safety Code.

(2) The authority of the department under this chapter to adopt standards for nonresidential occupancies shall terminate upon the adoption of standards by the California Building Standards Commission pursuant to Section 18941.8 of the Health and Safety Code.

(Amended by Stats. 2010, Ch. 622, Sec. 2. Effective January 1, 2011.)



14877.2

A graywater system may be installed if the city or county having jurisdiction over the installation determines that the system complies with standards adopted by the department.

(Amended by Stats. 1995, Ch. 961, Sec. 5. Effective January 1, 1996.)



14877.3

(a) Subject to subdivision (b), a city, county, or other local agency may adopt, after a public hearing and enactment of an ordinance or resolution, building standards that are more restrictive than the graywater building standards adopted pursuant to state requirements.

(b) An ordinance adopted pursuant to subdivision (a) shall include the local climatic, geological, topographical, or public health conditions that necessitate building standards that are more restrictive than the graywater building standards adopted pursuant to state requirements and shall be limited to the specific area of the city, county, or local agency where the conditions exist.

(c) Prior to commencing the issuance of permits for indoor graywater systems pursuant to state requirements relating to graywater, a city, county, or other local agency shall seek consultation with the local public health department to ensure that local public health concerns are addressed in local standards or ordinances, or in issuing permits.

(Amended by Stats. 2011, Ch. 577, Sec. 2. Effective January 1, 2012.)






CHAPTER 23. The San Joaquin Valley Drainage Relief Act

ARTICLE 1. General Provisions

14900

This chapter shall be known and may be cited as the San Joaquin Valley Drainage Relief Act.

(Added by Stats. 1992, Ch. 959, Sec. 1. Effective January 1, 1993. Section operative July 1, 1993, pursuant to Section 14920.)



14901

The Legislature finds and declares as follows:

(a) A report on the San Joaquin Valley Drainage Program entitled, A Management Plan for Agricultural Subsurface Drainage and Related Problems on the Westside San Joaquin Valley, has identified 75,000 acres of irrigated agricultural lands that should be retired by the year 2040 primarily due to characteristics of low productivity, poor drainability, and high levels of selenium in shallow groundwater.

(b) Federal, state, and local water organizations and officials should consider the management plan and adopt those parts appropriate for their long-term strategy of contributing to the management or solution of the drainage problems of the west side of the San Joaquin Valley.

(c) The United States Department of the Interior and the State of California should jointly develop a technical assistance program to ameliorate the drainage problems.

(d) The people of the state are concerned with the continued leaching of harmful elements from these lands.

(e) Continued irrigation of these lands could create significant drainage and environmental problems.

(f) Implementing solutions to the drainage and environmental problems associated with these lands will be very costly.

(g) The department is responsible for water planning and development activities throughout the state, has participated in the development of the plan for the management of subsurface drainage problems, and shall take an active leadership role in implementing the plan, including the land retirement element of the plan.

(h) Local agencies have decisionmaking authority, and are subject to court judgments, and statutory and contractual obligations, relating to water use and distribution. The department shall coordinate its activities under this chapter with those local agencies.

(i) The federal government has ongoing statutory and contractual obligations to provide drainage service to the lands within the San Luis Unit of the Central Valley Project. The department shall recognize those obligations and shall coordinate land retirement activities with appropriate federal agencies.

(j) The Department of Fish and Game is responsible for the stewardship of the state s fish and wildlife resources and the habitat on which they depend, and can offer its considerable expertise to the department on matters relating to the management of lands in accordance with this chapter and shall be consulted concerning the management of the lands acquired pursuant to this chapter and managed as fish and wildlife habitat.

(k) The Department of Conservation is responsible for administering programs to conserve the state s agricultural lands and has information on the state s soil and farmlands and shall be consulted for the purpose of identifying agricultural lands that may be acquired pursuant to this chapter.

(Added by Stats. 1992, Ch. 959, Sec. 1. Effective January 1, 1993. Section operative July 1, 1993, pursuant to Section 14920.)



14901.5

(a) It is the intent of the Legislature that the initial funding for the administrative costs of the San Joaquin Valley Drainage Relief Program be appropriated by the Legislature for the 1993 94 fiscal year from the water quality program component of the Environmental Water Fund.

(b) It is the further intent of the Legislature that, upon full implementation of the program, the program shall become self-supporting.

(Added by Stats. 1992, Ch. 959, Sec. 1. Effective January 1, 1993. Section operative July 1, 1993, pursuant to Section 14920.)



14902

Unless the context otherwise requires, the terms used in this chapter have the following meanings:

(a) Fund means the San Joaquin Valley Drainage Relief Fund.

(b) Management plan or plan means the management plan for agricultural subsurface drainage and related problems as described in the final report of the San Joaquin Valley Drainage Program, dated September 1990, described in subdivision (a) of Section 14901.

(c) Program means the San Joaquin Valley Drainage Relief Program.

(d) Retirement land means the lands recommended for retirement in the management plan, other irrigated agricultural lands characterized by low productivity, poor drainability, and high levels of dissolved selenium in shallow groundwater, or lands that contribute to agricultural subsurface drainage problems.

(Added by Stats. 1992, Ch. 959, Sec. 1. Effective January 1, 1993. Section operative July 1, 1993, pursuant to Section 14920.)






ARTICLE 2. The San Joaquin Valley Drainage Relief Program

14903

(a) The San Joaquin Valley Drainage Relief Program is hereby established in the department.

(b) The department shall carry out the program and may develop, in consultation with the state board, the Department of Conservation, and the Department of Fish and Game, a land retirement demonstration program.

(c) The department may adopt regulations to carry out the program.

(d) The purpose of the program is to encourage the cessation of irrigation of retirement land and to otherwise assist in the resolution of the agricultural subsurface drainage problems in the San Joaquin Valley through the coordinated efforts of federal, state, and local agencies, nonprofit organizations, and private landowners who elect to participate in the program.

(Added by Stats. 1992, Ch. 959, Sec. 1. Effective January 1, 1993. Section operative July 1, 1993, pursuant to Section 14920.)



14904

The San Joaquin Valley Drainage Relief Fund is hereby created for purposes of the program.

(Added by Stats. 1992, Ch. 959, Sec. 1. Effective January 1, 1993. Section operative July 1, 1993, pursuant to Section 14920.)



14905

The department may enter into agreements with the state board, the Department of Fish and Game, the Department of Conservation, possessors of water rights, and other appropriate public agencies and nonprofit organizations to provide for the purchase and management of retirement land and water pursuant to this chapter.

(Added by Stats. 1992, Ch. 959, Sec. 1. Effective January 1, 1993. Section operative July 1, 1993, pursuant to Section 14920.)



14906

Property acquired pursuant to this chapter shall be managed as upland habitat, wetlands, riparian habitat, or nonirrigated agricultural land, as appropriate. The department shall coordinate with the Department of Fish and Game to ensure that adequate funding is available for management of the retirement land and use of water for environmental purposes.

(Added by Stats. 1992, Ch. 959, Sec. 1. Effective January 1, 1993. Section operative July 1, 1993, pursuant to Section 14920.)



14907

(a) Agreements to sell water that is conserved as a result of the retirement of land pursuant to this chapter to public agencies, nonprofit organizations, investor-owned water utilities, corporations, or persons shall carry out the intent of the Legislature set forth in subdivision (b) of Section 14901.5.

(b) (1) Agreements to distribute water that is conserved as a result of the retirement of land pursuant to this chapter shall maximize amounts for environmental purposes, including the restoration and enhancement of riparian habitat, wetlands, fisheries, and instream flows.

(2) It is the intent of the Legislature that water distributed pursuant to paragraph (1) be deemed contributions to a water resources mitigation bank, if established by the state, to meet state or federal requirements to dedicate water for environmental purposes.

(c) Up to one-third of the amount of water conserved as a result of the retirement of land pursuant to this chapter and not sold pursuant to subdivision (a) may be used by local public agencies for environmental purposes, including the restoration and enhancement of riparian habitat, wetlands, fisheries, instream flows, or replenishment of groundwater resources.

(Added by Stats. 1992, Ch. 959, Sec. 1. Effective January 1, 1993. Section operative July 1, 1993, pursuant to Section 14920.)



14907.5

Notwithstanding any other provision of this chapter, the possessor of the water right determines the final disposition of the water.

(Added by Stats. 1992, Ch. 959, Sec. 1. Effective January 1, 1993. Section operative July 1, 1993, pursuant to Section 14920.)



14907.6

Participation in the program by local public agencies and landowners is voluntary and shall be undertaken in accordance with applicable statutory and regulatory requirements, court judgments, and contractual obligations.

(Added by Stats. 1992, Ch. 959, Sec. 1. Effective January 1, 1993. Section operative July 1, 1993, pursuant to Section 14920.)



14908

The funds received from the sale of water pursuant to subdivision (a) of Section 14907 shall be deposited in the fund. Notwithstanding Section 13340 of the Government Code, money in the fund is continuously appropriated, without regard to fiscal years, to pay for the purchase of the title to, or interests in, the retirement land from landowners who elect to participate in the program, for the management of that land, applicable charges and assessments for water and land, administrative costs, grants and loans made pursuant to Section 14913, and for related water transfer costs.

(Added by Stats. 1992, Ch. 959, Sec. 1. Effective January 1, 1993. Section operative July 1, 1993, pursuant to Section 14920.)



14909

The department may apply for, and accept, federal and state grants and receive gifts, donations, and other financial support from public and private sources to be deposited in the fund to carry out this chapter.

(Added by Stats. 1992, Ch. 959, Sec. 1. Effective January 1, 1993. Section operative July 1, 1993, pursuant to Section 14920.)



14910

The department may acquire or accept the gift or dedication of fee title, easements, including conservation easements, leases, development rights, or other interests in retirement lands to carry out this chapter.

(Added by Stats. 1992, Ch. 959, Sec. 1. Effective January 1, 1993. Section operative July 1, 1993, pursuant to Section 14920.)



14911

The department may accept advance payments for future water deliveries undertaken pursuant to this chapter.

(Added by Stats. 1992, Ch. 959, Sec. 1. Effective January 1, 1993. Section operative July 1, 1993, pursuant to Section 14920.)



14912

(a) The department may purchase, lease, rent, sell, exchange, or otherwise transfer any land, interest in land or water, or option acquired pursuant to this chapter.

(b) The proceeds from any lease, rental, sale, exchange, or transfer of land or water, or any interest therein, or option, shall be deposited in the fund.

(c) The department, in consultation with appropriate federal, state, and local agencies, shall determine the minimum acreage of contiguous land in which interests are needed to be acquired to carry out the purposes of this chapter with regard to drainage reduction. The determination required by this subdivision is exempt from Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(d) No interest in land is eligible for purchase unless the department determines that the purchase of the interest, by itself or together with other interest in land, is consistent with the minimum acreage determination made pursuant to subdivision (c).

(e) The rate of acquisition of title to, and interests in, retirement lands is within the discretion of the department, based on the availability of funds and other appropriate factors.

(Added by Stats. 1992, Ch. 959, Sec. 1. Effective January 1, 1993. Section operative July 1, 1993, pursuant to Section 14920.)



14913

The department may, by contract or agreement, make grants or loans to local public entities, state agencies, or nonprofit organizations to carry out this chapter.

(Added by Stats. 1992, Ch. 959, Sec. 1. Effective January 1, 1993. Section operative July 1, 1993, pursuant to Section 14920.)



14914

The purchase price of any interest in land or water acquired pursuant to this chapter may reflect the benefit to the state of alleviating drainage problems in the San Joaquin Valley and the conversion of property to wildlife habitats.

(Added by Stats. 1992, Ch. 959, Sec. 1. Effective January 1, 1993. Section operative July 1, 1993, pursuant to Section 14920.)



14915

The price of water conserved and sold pursuant to this chapter shall be determined by the department so as to carry out the intent of the Legislature set forth in subdivision (b) of Section 14901.5.

(Added by Stats. 1992, Ch. 959, Sec. 1. Effective January 1, 1993. Section operative July 1, 1993, pursuant to Section 14920.)



14916

Purchase agreements entered into pursuant to this chapter may provide for the return of the property, that is the subject of the purchase, to irrigated agricultural use if affordable technological solutions to the drainage and environmental problems are identified and implemented.

(Added by Stats. 1992, Ch. 959, Sec. 1. Effective January 1, 1993. Section operative July 1, 1993, pursuant to Section 14920.)



14917

In carrying out this chapter, the department shall consider the effects of purchases of property pursuant to this chapter on the overall economy of the local communities, including the impact on job opportunities and businesses.

(Added by Stats. 1992, Ch. 959, Sec. 1. Effective January 1, 1993. Section operative July 1, 1993, pursuant to Section 14920.)



14918

The department shall coordinate with the United States Department of the Interior regarding water distribution undertaken pursuant to this chapter in those areas served by the federal Central Valley Project.

(Added by Stats. 1992, Ch. 959, Sec. 1. Effective January 1, 1993. Section operative July 1, 1993, pursuant to Section 14920.)



14920

This chapter shall become operative on July 1, 1993.

(Added by Stats. 1992, Ch. 959, Sec. 1. Effective January 1, 1993. Note: This section prescribes a delayed operative date (July 1, 1993) for Chapter 23, commencing with Section 14900.)









CHAPTER 24. Shellfish Protection Act of 1993

14950

This chapter shall be known and may be cited as the Shellfish Protection Act of 1993.

(Added by Stats. 1993, Ch. 1081, Sec. 1. Effective January 1, 1994.)



14951

The Legislature finds and declares all of the following:

(a) Commercial shellfish harvesting is a beneficial use of the waters of the state and, in addition, benefits the economy of the state through the creation of jobs.

(b) Pollution, from both point and nonpoint sources, currently threatens many of the state s commercial shellfish growing areas.

(c) In order to maintain the health, and encourage the expansion, of commercial shellfish harvesting within the state, it is necessary to protect the commercial shellfish growing areas from ongoing point and nonpoint sources of pollution.

(d) The regional boards whose jurisdictions include commercial shellfish growing areas shall have primary responsibility for the protection of commercial shellfish harvesting from the effects of point and nonpoint pollution sources.

(Added by Stats. 1993, Ch. 1081, Sec. 1. Effective January 1, 1994.)



14952

For the purposes of this chapter, a commercial shellfish growing area is an area certified pursuant to Section 112170 of the Health and Safety Code in which shellfish are grown and harvested.

(Amended by Stats. 1996, Ch. 1023, Sec. 452. Effective September 29, 1996.)



14953

(a) If a commercial shellfish growing area is threatened by point or nonpoint source pollution, as specified in Section 14954, the regional board shall form a technical advisory committee, within 90 days of the effective date of this act, devoted solely to the threatened area. A technical advisory committee shall be formed for any subsequently threatened area within 90 days of the date the threat is identified pursuant to Section 14954. The technical advisory committee shall advise and assist that board in developing a strategy for appropriate investigation and remediation pursuant to Sections 14955 and 14956 to reduce pollution affecting that area. The regional board shall give public notice of the formation of the technical advisory committee. All meetings of the technical advisory committee shall be public.

(b) For the purpose of subdivision (a), the technical advisory committee shall include both of the following:

(1) One commercial shellfish grower from the threatened area, one representative from the State Department of Health Services, one representative from the Department of Fish and Game, one representative from the California Coastal Commission, one representative from each category of potential pollution source, one representative from a local environmental group, and one representative from the local health department.

(2) Additional members and a chairperson appointed by the regional board.

(c) Members of the technical advisory committee established pursuant to subdivision (a) shall not receive a per diem or other compensation, and shall not be reimbursed for any expenses.

(Added by Stats. 1993, Ch. 1081, Sec. 1. Effective January 1, 1994.)



14954

For the purpose of Section 14953, a commercial shellfish growing area is threatened if any of the following applies:

(a) The State Department of Health Services downgrades the classification applicable to the commercial shellfish growing area.

(b) The commercial shellfish growing area is subjected to harvest closure for more than 30 days per calendar year during the previous three years.

(c) The State Department of Health Services classifies the commercial shellfish growing area as restricted.

(d) The regional board, the Department of Fish and Game, or the California Coastal Commission determines that the commercial shellfish growing area is threatened.

(Added by Stats. 1993, Ch. 1081, Sec. 1. Effective January 1, 1994.)



14955

(a) The technical advisory committee shall review existing data to determine whether additional investigatory efforts are needed to identify the pollution sources that threaten the commercial shellfish growing area, the scope of the pollution sources, and the degree to which those sources threaten the commercial shellfish growing area.

(b) If the technical advisory committee determines pursuant to subdivision (a) that additional investigatory efforts are needed, the regional board shall develop, with the assistance of the technical advisory committee, a water quality investigation project for funding under Sections 205 and 319 of the federal Clean Water Act (33 U.S.C. Sec. 1251 et seq.; Secs. 1285 and 1329) or any other appropriate funding sources.

(c) Any water quality investigation project developed pursuant to subdivision (b) shall be limited to accomplishing that which is reasonably necessary for the regional board to gather sufficient data to determine the appropriate remedial actions.

(d) The regional board shall not undertake any investigatory efforts determined to be necessary pursuant to subdivision (a) unless the regional board determines that funding is available to carry out those efforts.

(Added by Stats. 1993, Ch. 1081, Sec. 1. Effective January 1, 1994.)



14956

(a) Once the nature, sources, scope, and degree of the pollution affecting a commercial shellfish growing area have been determined, the regional board, with the advice of the local technical advisory committee, shall order appropriate remedial action, including the adoption of best management practices, to abate the pollution affecting that area. The regional board shall monitor water quality in the threatened area during the implementation of pollution abatement measures to ensure that the measures are effective and shall provide the results of the monitoring to the technical advisory committee. The regional board shall give public notice of any actions proposed for adoption.

(b) If agricultural sources of pollution have been identified as contributing to the degradation of shellfish growing areas, the regional board shall invite members of the local agricultural community representing the type of agricultural discharge affecting the local shellfish growing area, the local resource conservation district, the local soil conservation service, the local agricultural stabilization and conservation service, the cooperative extension of the University of California, and affected shellfish growers to develop and implement appropriate short- and long-term remediation strategies that will lead to a reduction in the pollution affecting the commercial shellfish growing area.

(Added by Stats. 1993, Ch. 1081, Sec. 1. Effective January 1, 1994.)



14957

When rating project proposals affecting shellfish growing areas for state and federal funding under Sections 205 and 319 of the federal Clean Water Act (33 U.S.C. Sec. 1251 et seq.; Secs. 1285 and 1329) or from other funding sources, the state board and regional boards shall give timely notice to the California Aquaculture Association and shall provide shellfish growers with the opportunity to comment on the following types of project proposals:

(a) Project proposals that seek to identify the nature, sources, scope, and degree of pollution threatening a commercial shellfish growing area.

(b) Project proposals that seek to reduce or eliminate the impact of point or nonpoint pollution that affects a commercial shellfish growing area. Proposals under this subdivision shall include waste reclamation projects.

(Added by Stats. 1993, Ch. 1081, Sec. 1. Effective January 1, 1994.)



14958

When a commercial shellfish area is no longer threatened, as specified in Section 14954, the regional board shall dissolve the technical advisory committee for that area. If the area is subsequently threatened, as specified in Section 14954, the regional board shall re-form the committee pursuant to Section 14953.

(Added by Stats. 1993, Ch. 1081, Sec. 1. Effective January 1, 1994.)






CHAPTER 27. California Watershed Improvement Act of 2009

16100

This chapter shall be known and may be cited as the California Watershed Improvement Act of 2009.

(Added by Stats. 2009, Ch. 577, Sec. 1. Effective January 1, 2010.)



16101

(a) Each county, city, or special district that is a permittee or copermittee under a national pollutant discharge elimination system (NPDES) permit for municipal separate storm sewer systems may develop, either individually or jointly with one or more permittees or copermittees, a watershed improvement plan that addresses major sources of pollutants in receiving water, stormwater, urban runoff, or other surface runoff pollution within the watershed or subwatershed to which the plan applies. The principal purpose of a watershed improvement plan is to implement existing and future water quality requirements and regulations by, among other things, where appropriate, identifying opportunities for stormwater detention, infiltration, use of natural treatment systems, water recycling, reuse, and supply augmentation; and providing programs and measures designed to promote, maintain, or achieve compliance with water quality laws and regulations, including water quality standards and other requirements of statewide plans, regional water quality control plans, total maximum daily loads, and NPDES permits.

(b) The process of developing a watershed improvement plan shall be open and transparent, and shall be conducted consistent with all applicable open meeting laws. A county, city, special district, or combination thereof, shall solicit input from entities representing resource agencies, water agencies, sanitation districts, the environmental community, landowners, home builders, agricultural interests, and business and industry representatives.

(c) Each county, city, special district, or combination thereof shall notify the appropriate regional board of its intention to develop a watershed improvement plan. The regional board may, in its discretion, participate in the preparation of the plan. A watershed improvement plan shall be consistent with the regional board s water quality control plan.

(d) A watershed improvement plan shall include all of the following elements relevant to the waters within the watershed or subwatershed to which the plan applies:

(1) A description of the watershed or subwatershed improvement plan area, the rivers, streams, or manmade drainage channels within the plan area, the agencies with regulatory jurisdiction over matters to be addressed in the plan, the relevant receiving waters within or downstream from the plan area, and the county, city, special district, or combination thereof, participating in the plan.

(2) A description of the proposed facilities and actions that will improve the protection and enhancement of water quality and the designated beneficial uses of waters of the state, consistent with water quality laws and regulations.

(3) Recommendations for appropriate action by any entity, public or private, to facilitate achievement of, or consistency with, water quality objectives, standards, total maximum daily loads, or other water quality laws, regulations, standards, or requirements, a time schedule for the actions to be taken, and a description of appropriate measurement and monitoring to be undertaken to determine improvement in water quality.

(4) A coordinated economic analysis and financing plan that identifies the costs, effectiveness, and benefits of water quality improvements specified in the watershed improvement plan, and, where feasible, incorporates user-based and cost recovery approaches to financing, which place the cost of managing and treating surface runoff pollution on the generators of the pollutants.

(5) To the extent applicable, a description of regional best management practices, watershed-based natural treatment systems, low-flow diversion systems, stormwater capture, urban runoff capture, other measures constituting structural treatment best management practices, pollution prevention measures, low-impact development strategies, and site design, source control, and treatment control best management practices to promote improved water quality.

(6) A description of the proposed structure, operations, powers, and duties of the implementing entity for the watershed improvement plan.

(Added by Stats. 2009, Ch. 577, Sec. 1. Effective January 1, 2010.)



16102

(a) A regional board shall review, in accordance with the reimbursement requirement described in subdivision (c), a watershed improvement plan developed pursuant to Section 16101 and may approve the plan, including any appropriate conditions to the approval, if the regional board finds that the proposed watershed improvement plan will facilitate compliance with water quality requirements. A regional board s review and approval of the watershed improvement plan shall be limited to components described in paragraphs (1), (2), (3), and (5) of subdivision (d) of Section 16101.

(b) A regional board may not approve a proposed watershed improvement plan that includes a geographical area included in an existing approved watershed improvement plan unless the regional board determines that it is infeasible to amend either the proposed watershed improvement plan or the approved watershed improvement plan to achieve the purposes of this chapter.

(c) The entity or entities that develop a watershed improvement plan that is submitted to the regional board for approval shall reimburse the regional board for its costs, including the costs to review and oversee the implementation of the plan, if nonstate funds are not available to cover the costs of the review and oversight. For the purpose of this paragraph, the state board shall adopt a fee schedule by emergency regulation in the manner prescribed in paragraph (2) of subdivision (f) of Section 13260. Fees collected pursuant to this section shall be deposited in the Waste Discharge Permit Fund established by Section 13260.

(d) A regional board may, if it deems appropriate, utilize provisions of approved watershed improvement plans to promote compliance with one or more of the regional board s regulatory plans or programs.

(e) Unless a regional board incorporates the provisions of a watershed improvement plan into waste discharge requirements issued to a permittee, the implementation of a watershed improvement plan by a permittee shall not be deemed to be compliance with those waste discharge requirements.

(Added by Stats. 2009, Ch. 577, Sec. 1. Effective January 1, 2010.)



16103

(a) In addition to making use of other financing mechanisms that are available to local agencies to fund watershed improvement plans and plan measures and facilities, a county, city, special district, or combination thereof may impose fees on activities that generate or contribute to runoff, stormwater, or surface runoff pollution, to pay the costs of the preparation of a watershed improvement plan, and the implementation of a watershed improvement plan if all of the following requirements are met:

(1) The regional board has approved the watershed improvement plan.

(2) The entity or entities that develop the watershed improvement plan make a finding, supported by substantial evidence, that the fee is reasonably related to the cost of mitigating the actual or anticipated past, present, or future adverse effects of the activities of the feepayer. Activities, for the purposes of this paragraph, means the operations and existing structures and improvements subject to regulation under an NPDES permit for municipal separate storm sewer systems.

(3) The fee is not imposed solely as an incident of property ownership.

(b) A county, city, special district, or combination thereof may plan, design, implement, construct, operate, and maintain controls and facilities to improve water quality, including controls and facilities related to the infiltration, retention and reuse, diversion, interception, filtration, or collection of surface runoff, including urban runoff, stormwater, and other forms of runoff, the treatment of pollutants in runoff or other waters subject to water quality regulatory requirements, the return of diverted and treated waters to receiving water bodies, the enhancement of beneficial uses of waters of the state, or the beneficial use or reuse of diverted waters.

(c) The fees authorized under subdivision (a) may be imposed as user-based or regulatory fees consistent with this chapter.

(Added by Stats. 2009, Ch. 577, Sec. 1. Effective January 1, 2010.)



16104

Nothing in this chapter alters requirements that govern the diversion of water.

(Added by Stats. 2009, Ch. 577, Sec. 1. Effective January 1, 2010.)









DIVISION 10. FINANCIAL SUPERVISION OF DISTRICTS

CHAPTER 2. Compensation of Water District Directors

20200

As used in this chapter, water district means any district or other political subdivision, other than a city or county, a primary function of which is the irrigation, reclamation, or drainage of land or the diversion, storage, management, or distribution of water primarily for domestic, municipal, agricultural, industrial, recreation, fish and wildlife enhancement, flood control, or power production purposes. Water districts include, but are not limited to, irrigation districts, county water districts, California water districts, water storage districts, reclamation districts, county waterworks districts, drainage districts, water replenishment districts, levee districts, municipal water districts, water conservation districts, community services districts, water management districts, flood control districts, flood control and floodwater conservation districts, flood control and water conservation districts, water management agencies, water agencies, and public utility districts formed pursuant to Division 7 (commencing with Section 15501) of the Public Utilities Code.

(Amended by Stats. 2007, Ch. 213, Sec. 5. Effective January 1, 2008.)



20201

Notwithstanding any other provision of law, the governing board of any water district may, by ordinance adopted pursuant to this chapter, provide compensation to members of the governing board, unless any compensation is prohibited by its principal act, in an amount not to exceed one hundred dollars ($100) per day for each day s attendance at meetings of the board, or for each day s service rendered as a member of the board by request of the board, and may, by ordinance adopted pursuant to this chapter, in accordance with Section 20202, increase the compensation received by members of the governing board above the amount of one hundred dollars ($100) per day.

It is the intent of the Legislature that any future increase in compensation received by members of the governing board of a water district be authorized by an ordinance adopted pursuant to this chapter and not by an act of the Legislature.

For purposes of this section, the determination of whether a director s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 27. Effective January 1, 2006.)



20201.5

Reimbursement for expenses of members of a governing board of a water district is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Added by Stats. 2005, Ch. 700, Sec. 28. Effective January 1, 2006.)



20202

In any ordinance adopted pursuant to this chapter to increase the amount of compensation which may be received by members of the governing board of a water district above the amount of one hundred dollars ($100) per day, the increase may not exceed an amount equal to 5 percent, for each calendar year following the operative date of the last adjustment, of the compensation which is received when the ordinance is adopted.

No ordinance adopted pursuant to this chapter shall authorize compensation for more than a total of 10 days in any calendar month.

(Amended by Stats. 1989, Ch. 111, Sec. 1.)



20203

Any water district described in Section 20201 is authorized to adopt ordinances pursuant to this chapter. No ordinance shall be adopted pursuant to this chapter except following a public hearing. Notice of the hearing shall be published in a newspaper of general circulation pursuant to Section 6066 of the Government Code.

(Added by Stats. 1984, Ch. 186, Sec. 1.)



20204

An ordinance adopted pursuant to this chapter shall become effective 60 days from the date of its final passage. The voters of any water district shall have the right, as provided in this chapter, to petition for referendum on any ordinance adopted pursuant to this chapter.

(Added by Stats. 1984, Ch. 186, Sec. 1.)



20205

If a petition protesting against the adoption of the ordinance is presented to the governing board of the water district prior to the effective date of the ordinance, the ordinance shall be suspended and the governing board shall reconsider the ordinance.

If the number of votes cast for all candidates for Governor at the last gubernatorial election within the boundaries of the water district exceeds 500,000, the ordinance is subject to referendum upon presentation of a petition bearing signatures of at least 5 percent of the entire vote cast within the boundaries of the water district for all candidates for Governor at the last gubernatorial election. If the number of votes cast for all candidates for Governor at the last gubernatorial election within the boundaries of the water district is less than 500,000, the ordinance is subject to referendum upon presentation of a petition bearing signatures of at least 10 percent of the entire vote cast within the boundaries of the water district for all candidates for Governor at the last gubernatorial election.

(Added by Stats. 1984, Ch. 186, Sec. 1.)



20206

If the governing board does not entirely repeal the ordinance against which a petition is filed, the governing board shall submit the ordinance to the voters either at a regular election or a special election called for the purpose. The ordinance shall not become effective unless and until a majority of the votes cast at the election are cast in favor of it. If the ordinance is not approved by the voters, no new ordinance may be adopted by the governing board pursuant to this chapter for at least one year following the date of the election.

(Added by Stats. 1984, Ch. 186, Sec. 1.)



20207

Except as otherwise provided in this chapter, the provisions of the Elections Code applicable to the right of referendum on legislative acts of districts shall govern the procedure on ordinances against which a petition is filed.

(Added by Stats. 1984, Ch. 186, Sec. 1.)






CHAPTER 3. Water District Taxes

20220

(a) Notwithstanding any other provision of law, a mobilehome used primarily for residential purposes and located on rental spaces within a mobilehome park is not property subject to ad valorem property taxes for debt service of any water district or of any improvement district therein.

(b) As used in this chapter, water district means any district or other political subdivision, other than a city or county, a primary function of which is the irrigation, reclamation, or drainage of land or the diversion, storage, or distribution of water primarily for domestic, municipal, agricultural, industrial, recreation, fish and wildlife enhancement, flood control, or power production purposes.

(Added by Stats. 1987, Ch. 56, Sec. 179.)









DIVISION 11. IRRIGATION DISTRICTS

PART 1. INTRODUCTORY PROVISIONS

CHAPTER 1. Short Title

20500

This division shall be known and may be cited as the Irrigation District Law.

(Added by Stats. 1943, Ch. 372.)






CHAPTER 2. Definitions

20510

Unless the context otherwise requires, the provisions of this chapter shall govern the construction of this division.

(Added by Stats. 1943, Ch. 372.)



20511

The definition of a word applies to any of its variants.

(Added by Stats. 1943, Ch. 372.)



20512

Include except when used in relation to the inclusion of land into a district does not necessarily exclude matters not enumerated.

(Added by Stats. 1943, Ch. 372.)



20513

District means any irrigation district formed pursuant to any law of this State or to this division except the Palo Verde Irrigation District.

(Added by Stats. 1943, Ch. 372.)



20514

Improvement district means an improvement district formed pursuant to the Irrigation District Improvement Act or to this division.

(Added by Stats. 1943, Ch. 372.)



20516

Rules include regulations.

(Added by Stats. 1943, Ch. 372.)



20517

Land except in Chapter 2A (commencing with Section 23800) of Part 7 and Chapter 2 (commencing with Section 26875) of Part 11 means land in the district or proposed district involved.

(Amended by Stats. 1974, Ch. 545.)



20518

Principal county means the county in which all the land is situated, or if the land is situated in more than one county, the county in which the greatest portion of the area of the land is situated.

In proceedings for consolidation or reorganization of districts having different principal counties, the term principal county means the county in which the greatest portion of the total combined acreage in the districts to be consolidated or reorganized is located.

(Amended by Stats. 1968, Ch. 244.)



20519

Affected county means any county in which land is situated.

(Added by Stats. 1943, Ch. 372.)



20520

Office county means the county in which the principal office of a district is kept.

(Amended by Stats. 1973, Ch. 840.)



20521

Board means the board of directors of a district.

(Added by Stats. 1943, Ch. 372.)



20522

President means the president of the board.

(Added by Stats. 1943, Ch. 372.)



20523

Secretary means the secretary of the board.

(Added by Stats. 1943, Ch. 372.)



20524

Elective officers irrespective of the method of selection in any particular instance are:

(a) A director from each division except as otherwise provided in this division.

(b) An assessor, a collector, and a treasurer, except when one or more of such officers are appointed pursuant to Section 21123.

(Amended by Stats. 1975, Ch. 206.)



20525

General district election is the district election required to be held on the first Tuesday after the first Monday in November in each odd-numbered year.

(Amended by Stats. 1965, Ch. 2019.)



20526

Bond election means an election provided for in Chapter 4 of Part 4.

(Added by Stats. 1943, Ch. 372.)



20527

Elector, voter, and precinct board have respectively the same meaning as in the Elections Code, but an elector or voter shall also be a resident of the district or proposed district involved.

(Added by Stats. 1943, Ch. 372.)



20527.5

Notwithstanding Section 20527, or any other provision of law to the contrary, in the Jackson Valley Irrigation District every owner of real property within the district, but no others, may vote at elections for directors or otherwise. Such owners need not be residents of the district in order to qualify as voters. The last equalized assessment book of the district is conclusive evidence of the ownership of real property so owned, except that in the event that an assessment for a district shall not have been made and levied for the year in which the election is held or an equalized assessment book prepared, the last equalized county assessment roll shall be used in lieu of the assessment book of the district. Where land is owned in joint tenancy, tenancy in common, or any other multiple ownership, the owners of such land shall designate in writing which one of the owners shall be deemed the owner of such land for purposes of qualifying as a voter.

The legal representative of a corporation or estate owning real property may vote on behalf of such corporation or estate. As used in this section, legal representative means an official of a corporation owning real property, and means a guardian, conservator, executor, or administrator of the estate of the holder of title to real property who:

(a) Is appointed under the laws of this state.

(b) Is entitled to the possession of the estate s real property.

(c) Is authorized by the appointing court to exercise the particular right, privilege, or immunity which he seeks to exercise.

Before a legal representative votes at a district election he shall present to the precinct board a certified copy of his authority which shall be kept and filed with the returns of the election.

(Amended by Stats. 1979, Ch. 730.)



20527.6

(a) Notwithstanding Section 20527, or any other provision of law to the contrary, in the Camp Far West Irrigation District in Placer and Yuba Counties, elector and voter shall mean a person, corporation, or other entity owning land within the district. At any district election in the Camp Far West Irrigation District, only landowners may vote, and they need not be residents of the district in order to qualify as voters. Each landowner shall have one vote for each dollar s worth of land to which he or she holds title. The last equalized assessment book of the district shall be conclusive evidence of ownership and of the value of the land so owned, except that in the event that an assessment for the district shall not have been made and levied for the year in which the election is held, the last equalized assessment roll of the county in which the land is located shall be used in lieu of the assessment book of the district. Where land is owned in joint tenancy, tenancy in common, or any other multiple ownership, the owners of the land may designate in writing which one of the owners shall be deemed the owner of the land for purposes of qualifying as a voter. In the absence of that designation each owner shall be entitled to vote his pro rata share of the total value of the land in such multiple ownership.

(b) Every landowner, or the legal representative of a corporation, estate, or trust owning land within the district, may vote at any district election, either in person or by a person duly appointed as his proxy.

(c) As used in this section, legal representative means any of the following:

(1) An authorized official of a corporation owning land in the district.

(2) The trustees of an express trust which owns land in the district.

(3) The executor, administrator, guardian of the estate, or conservator of the estate of a holder of title to land in the district who is appointed under the laws of this state, is entitled to possession of the land, and who is authorized by the appointing court to vote in the election.

(d) Before a legal representative votes at a district election, he or she shall present to the precinct board a certified copy of his or her authority, which shall be kept and filed with the returns of the election. No appointment of a proxy shall be valid, accepted, or vote allowed thereon at any district election unless it meets all the following requirements:

(1) It is in writing.

(2) It is executed by the person or legal representative of the person who is entitled to the votes for which the proxy is given.

(3) It is acknowledged.

(4) It specifies the election at which it is to be used. An appointment of a proxy shall be used only at the election specified.

(e) Every appointment of a proxy is revocable at the pleasure of the person executing it at any time before the person appointed as proxy shall have cast a ballot representing the votes for which the appointment was given.

(f) Notwithstanding Section 21100 or any other provision of law, any voter, as defined in this section, is eligible to be a member of the Board of Directors of the Camp Far West Irrigation District, provided that the voter shall be a freeholder within the division that the voter represents, during the entire term.

(Amended by Stats. 1990, Ch. 281, Sec. 1.)



20527.7

Notwithstanding Section 20527, or any other provision of law, in the Montague Water Conservation District in Siskiyou County every owner of real property within the district, but no others, may vote at elections for directors or otherwise. Such owners need not be residents of the district in order to qualify as voters. The last equalized county assessment role is conclusive evidence of ownership of the real property so owned. Where land is owned in joint tenancy, tenancy in common, or any other multiple ownership, the owners of such land shall designate in writing which one of the owners shall be deemed the owner of such land for purposes of qualifying as a voter.

The legal representative of a corporation or estate owning real property may vote on behalf of such corporation or estate. As used in this section, legal representative means an official of a corporation owning real property or a guardian, conservator, executor, or administrator of the estate of the holder of title to real property who:

(a) Is appointed under the laws of this state.

(b) Is entitled to the possession of the estate s real property.

(c) Is authorized by the appointing court to exercise the particular right, privilege, or immunity which he seeks to exercise. Before a legal representative votes at a district election, he shall present to the precinct board a certified copy of his authority which shall be kept and filed with the returns of the election.

Every voter, or his legal representative, may vote at any district election either in person or by a person duly appointed as his proxy, but shall be entitled to cast only one vote. The appointment of a proxy shall be as provided in Section 35005.

Notwithstanding Section 21100 or any other provision of law, any voter as defined in this section is eligible to be a member of the Board of Directors of the Montague Water Conservation District.

(Amended by Stats. 1979, Ch. 730.)



20527.8

Notwithstanding Section 20527, or any other provision of law, in the Cordua Irrigation District every owner of land within the district, but no others, may vote at elections for directors or otherwise. Such owners need not be residents of the district in order to qualify as voters. Each voter shall be entitled to cast one vote for each one hundred dollars ($100) of assessed valuation of land to which he has title. The last equalized county assessment role is conclusive evidence of ownership and of the value of the land so owned. Where land is owned in joint tenancy, tenancy in common, or any other multiple ownership, the owners of such land shall designate in writing which one of the owners shall be deemed the owner of such land for purposes of qualifying as a voter.

The legal representative of a corporation or estate owning real property may vote on behalf of such corporation or estate. As used in this section, legal representative means an official of a corporation owning real property or a guardian, conservator, executor, or administrator of the estate of the holder of title to real property who:

(a) Is appointed under the laws of this state.

(b) Is entitled to the possession of the estate s real property.

(c) Is authorized by the appointing court to exercise the particular right, privilege, or immunity which he seeks to exercise. Before a legal representative votes at a district election, he shall present to the precinct board a certified copy of his authority which shall be kept and filed with the returns of the election.

Every voter, or his legal representative, may vote at any district election either in person or by a person duly appointed as his proxy. The appointment of a proxy shall be as provided in Section 35005.

Notwithstanding Section 21100 or any other provision of law, any voter as defined in this section is eligible to be a member of the Board of Directors of the Cordua Irrigation District or to serve as an elective officer of the district.

(Amended by Stats. 1979, Ch. 730.)



20527.9

Notwithstanding Section 20527, or any other provision of law, in the Provident Irrigation District in Glenn and Colusa Counties every owner of real property within the district, but no others, may vote at elections for directors or otherwise. Such owners need not be residents of the district in order to qualify as voters. The last equalized county assessment role is conclusive evidence of ownership of the real property so owned. Where land is owned in joint tenancy, tenancy in common, or any other multiple ownership, the owners of such land shall designate in writing which one of the owners shall be deemed the owner of such land for purposes of qualifying as a voter.

The legal representative of a corporation or estate owning real property may vote on behalf of such corporation or estate. As used in this section, legal representative means an official of a corporation owning real property or a guardian, conservator, executor, or administrator of the estate of the holder of title to real property who:

(a) Is appointed under the laws of this state.

(b) Is entitled to the possession of the estate s real property.

(c) Is authorized by the appointing court to exercise the particular right, privilege, or immunity which he seeks to exercise. Before a legal representative votes at a district election, he shall present to the precinct board a certified copy of his authority which shall be kept and filed with the returns of the election.

Every voter, or his legal representative, may vote at any district election either in person or by a person duly appointed as his proxy, but shall be entitled to cast only one vote. The appointment of a proxy shall be as provided in Section 35005.

Notwithstanding Section 21100 or any other provision of law, any voter as defined in this section is eligible to be a member of the Board of Directors of the Provident Irrigation District.

(Amended by Stats. 1979, Ch. 730.)



20527.91

Notwithstanding Section 20527 or any other provision of law, in the Big Springs Irrigation District in Siskiyou County and in the Princeton-Codora-Glenn Irrigation District, every owner of real property within the district, but no others, may vote at elections for directors or otherwise. Owners need not be residents of the district in order to qualify as voters. The last equalized county assessment roll is conclusive evidence of ownership of the real property so owned. Where land is owned in joint tenancy, tenancy in common, or any other multiple ownership, the owners of the land shall designate in writing which one of the owners shall be deemed the owner of the land for purposes of qualifying as a voter.

The legal representative of a corporation or estate owning real property may vote on behalf of the corporation or estate. As used in this section, legal representative means an official of a corporation owning real property or a guardian, conservator, executor, or administrator of the estate of the holder of title to real property who is all of the following:

(a) Appointed under the laws of this state.

(b) Entitled to the possession of the estate s real property.

(c) Authorized by the appointing court to exercise the particular right, privilege, or immunity which the legal representative seeks to exercise. Before a legal representative votes at a district election, the legal representative shall present to the precinct board a certified copy of his or her authority which shall be kept and filed with the returns of the election.

Every voter, or his or her legal representative, may vote at any district election either in person or by a person duly appointed as his or her proxy, but shall be entitled to cast only one vote. The appointment of a proxy shall be as provided in Section 35005.

Notwithstanding Section 21100 or any other provision of law, any voter, as defined in this section, is eligible to be a member of the Board of Directors of the Big Springs Irrigation District or the Board of Directors of the Princeton-Codora-Glenn Irrigation District.

(Amended by Stats. 1987, Ch. 56, Sec. 180.)



20527.10

(a) Notwithstanding Section 20527 or any other provision of law, in the Glenn Colusa Irrigation District, every owner of real property within the district, but no others, may vote at district elections. Owners need not be residents of the district in order to qualify as voters.

(b) The last equalized district assessment roll is conclusive evidence of ownership of the real property.

(c) (1) If land is owned in joint tenancy, tenancy in common, or any other multiple ownership, the owners of the land shall designate, in writing, which one of the owners is deemed the owner of the land for purposes of qualifying as a voter.

(2) The designation shall be made upon a form provided by the district, and shall be filed with the district at least 40 days prior to the election and shall remain in effect until amended or revoked. No amendment or revocation may occur within the period of 39 days prior to any election.

(d) The district shall provide a list of eligible voters pursuant to Section 10525 of the Elections Code at least 35 days prior to an election, which list shall provide for the limitation of one vote for each owner as specified in this section.

(e) The legal representative of a corporation or estate owning real property may vote on behalf of the corporation or estate.

(f) (1) Every voter, or his or her legal representative, may vote at any district election either in person or by a person appointed as his or her proxy, but may cast only one vote.

(2) The Glenn Colusa Irrigation District has the powers of a California water district with regard to Section 35005 and the appointment of a proxy shall be pursuant to that section.

(g) Notwithstanding Section 21100 or any other provision of law, any voter, as specified in this section, may be a member of the Board of Directors of the Glenn Colusa Irrigation District as long as the voter is a landowner within the division that the voter represents, unless divisions are abolished as provided in Section 21550.

(h) (1) As used in this section, legal representative means an official of a corporation owning real property or a guardian, conservator, executor, or administrator of the estate of the holder of title to real property who is all of the following:

(A) Appointed under the laws of this state.

(B) Entitled to the possession of the estate s real property.

(C) Authorized by the appointing court to exercise the particular right, privilege, or immunity which the legal representative seeks to exercise.

(2) Before a legal representative votes at a district election, the legal representative shall present to the precinct board a certified copy of his or her authority which shall be kept and filed with the returns of the election.

(Amended by Stats. 1994, Ch. 923, Sec. 224. Effective January 1, 1995.)



20527.11

(a) The Board of Directors of the Richvale Irrigation District may adopt a resolution that authorizes persons holding title to real property within the district, or their legal representative, to vote. Holders of title need not be residents of the district in order to qualify as voters. Each eligible voter shall be entitled to cast only one vote.

(b) The last equalized county assessment roll is conclusive evidence of ownership of the real property.

(c) (1) If land is owned in joint tenancy, tenancy in common, community property, or any other multiple ownership, the owners of the land shall designate, in writing, which one of the owners is deemed the owner of the land for purposes of qualifying as a voter.

(2) The designation shall be made upon a form provided by the district, shall be filed with the district at least 40 days prior to the election, and shall remain in effect until amended or revoked. No amendment or revocation may occur within the period of 39 days prior to any election.

(d) The district shall provide to the elections clerk a list of eligible voters pursuant to Section 10525 of the Elections Code at least 35 days prior to an election.

(e) The legal representative of a corporation or estate owning real property may vote on behalf of the corporation or estate.

(f) (1) Every voter, or his or her legal representative, may vote at any district election either in person or by a person appointed as his or her proxy.

(2) Voting by legal representatives and the appointment of a proxy shall be allowed in accordance with Sections 35005 and 35006 of the Water Code.

(g) Notwithstanding Section 21100, any eligible voter, as specified in this section, may be a member of the Board of Directors of the Richvale Irrigation District.

(h) (1) As used in this section, legal representative means an official of a corporation owning real property or a guardian, conservator, executor, or administrator of the estate of the holder of title to real property who is all of the following:

(A) Appointed under the laws of this state.

(B) Entitled to the possession of the estate s real property.

(C) Authorized by the appointing court to exercise the particular right, privilege, or immunity that the legal representative seeks to exercise.

(2) As used in this section, eligible voter means a person who meets the requirements of Section 20527 or a person who is a holder of title to real property within the district.

(3) The Board of Directors of the Richvale Irrigation District may, not less than 120 days before the next general district election, abolish the divisions of the district for that election. The abolishment of the divisions shall be effective only for that general election, unless the question of abolishing the divisions is presented to the voters at that election and a majority of the votes cast on that question are in favor of abolishing the divisions for future elections.

(i) (1) This section shall be operative as long as the district does not provide water, drainage services, electricity, flood control services, or sewage disposal services for domestic purposes for residents of the district.

(2) (A) This section shall become inoperative if the district commences to provide any of the services described in paragraph (1).

(B) The district shall notify the Secretary of State 30 days prior to commencing to provide any of the services described in paragraph (1). The notice required by this subparagraph shall state that it is being made pursuant to this subdivision.

(Amended by Stats. 2006, Ch. 538, Sec. 681. Effective January 1, 2007. Conditionally inoperative as provided in subd. (i).)



20527.12

(a) (1) This section only applies to the James Irrigation District. As used in this section, district means the James Irrigation District.

(2) Notwithstanding Section 20527 or any other provision of law, in the district, every owner of real property within the district, but no others, may vote at district elections. Owners need not be residents of the district in order to qualify as voters.

(b) The last equalized district assessment roll is conclusive evidence of ownership of the real property.

(c) (1) If land is owned in joint tenancy, tenancy in common, or any other multiple ownership, the owners of the land shall designate, in writing, which one of the owners is deemed the owner of the land for purposes of qualifying as a voter.

(2) The designation shall be made upon a form provided by the district, and shall be filed with the district at least 40 days prior to the election and shall remain in effect until amended or revoked. No amendment or revocation may occur within the period of 39 days prior to any election.

(d) The district shall provide a list of eligible voters pursuant to Section 10525 of the Elections Code at least 35 days prior to an election, which list shall provide for the limitation of one vote for each owner as specified in this section.

(e) The legal representative of a corporation or estate owning real property may vote on behalf of the corporation or estate.

(f) (1) Every voter, or his or her legal representative, may vote at any district election either in person or by a person appointed as his or her proxy, but may cast only one vote.

(2) The district has the powers of a California water district with regard to Section 35005 and the appointment of a proxy shall be pursuant to that section.

(g) Notwithstanding Section 21100 or any other provision of law, any voter, as specified in this section, may be a member of the board of the district as long as the voter is a landowner within the division that the voter represents, unless divisions are abolished as provided in Section 21550.

(h) (1) As used in this section, legal representative means an official of a corporation owning real property or a guardian, conservator, executor, or administrator of the estate of the holder of title to real property who is all of the following:

(A) Appointed under the laws of this state.

(B) Entitled to the possession of the estate s real property.

(C) Authorized by the appointing court to exercise the particular right, privilege, or immunity which the legal representative seeks to exercise.

(2) Before a legal representative votes at a district election, the legal representative shall present to the precinct board a certified copy of his or her authority which shall be kept and filed with the returns of the election.

(i) The board of the district, not less than 120 days before the general district election to be held in 2001, may abolish the divisions of the district for that election. The abolishment of the division shall be effective only for that general district election, unless the question of abolishing the division is presented to the voters at that election and a majority of the votes cast on that question are in favor of abolishing the divisions for future elections.

(j) (1) This section shall be operative as long as the district does not provide water, drainage services, electricity, flood control services, or sewage disposal services for domestic purposes for residents of the district.

(2) (A) This section shall become inoperative if the district commences to provide any of the services described in paragraph (1).

(B) The district shall notify the Secretary of State 30 days prior to commencing to provide any of the services described in paragraph (1). The notice required by this subparagraph shall state that it is being made pursuant to this subdivision.

(Added by Stats. 2000, Ch. 1078, Sec. 12. Effective January 1, 2001. Conditionally inoperative as provided in subd. (j).)



20527.13

(a) (1) This section only applies to the Corcoran Irrigation District. As used in this section, district means the Corcoran Irrigation District.

(2) Notwithstanding Section 20527 or any other provision of law, in the district, every owner of real property within the district, but no others, may vote at district elections. Owners need not be residents of the district in order to qualify as voters.

(b) The last equalized district assessment roll is conclusive evidence of ownership of the real property.

(c) (1) If land is owned in joint tenancy, tenancy in common, or any other multiple ownership, the owners of the land shall designate, in writing, which one of the owners is deemed the owner of the land for purposes of qualifying as a voter.

(2) The designation shall be made upon a form provided by the district, and shall be filed with the district at least 40 days prior to the election and shall remain in effect until amended or revoked. No amendment or revocation may occur within the period of 39 days prior to any election.

(d) The district shall provide a list of eligible voters pursuant to Section 10525 of the Elections Code at least 35 days prior to an election, which list shall provide for the limitation of one vote for each owner as specified in this section.

(e) The legal representative of a corporation or estate owning real property may vote on behalf of the corporation or estate.

(f) (1) Every voter, or his or her legal representative, may vote at any district election either in person or by a person appointed as his or her proxy, but may cast only one vote.

(2) Proxies shall be appointed pursuant to Section 35005.

(g) (1) Notwithstanding Section 21100 or any other provision of law, any voter or a voter s legal representative, as defined in this section, may be a member of the board of the district as long as the voter is a landowner within the division that the voter represents, unless the divisions have been abolished, as provided in Section 21550, and the voter resides within the boundaries of the district or the City of Corcoran.

(2) The requirements of this subdivision apply to any board member who is elected, or appointed to fill a vacancy, on or after the effective date of the act adding this subdivision.

(h) (1) As used in this section, legal representative means an official of a corporation owning real property or a guardian, conservator, executor, or administrator of the estate of the holder of title to real property who is all of the following:

(A) Appointed under the laws of this state.

(B) Entitled to the possession of the estate s real property.

(C) Authorized by the appointing court to exercise the particular right, privilege, or immunity which the legal representative seeks to exercise.

(2) Before a legal representative votes at a district election, the legal representative shall present to the precinct board a certified copy of his or her authority which shall be kept and filed with the returns of the election.

(i) (1) This section shall be operative as long as the district does not provide water, drainage services, electricity, flood control services, or sewage disposal services for domestic purposes for residents of the district.

(2) (A) This section shall become inoperative if the district commences to provide any of the services described in paragraph (1).

(B) The district shall notify the Secretary of State 30 days prior to commencing to provide any of the services described in paragraph (1). The notice required by this subparagraph shall state that it is being made pursuant to this subdivision.

(Amended by Stats. 2001, Ch. 606, Sec. 9. Effective October 9, 2001. Conditionally inoperative as provided in subd. (i).)



20528

Holder of title includes a holder of evidence of title and, also, a holder of land under a possessory right acquired by entry or purchase from the United States or the State of California.

(Added by Stats. 1943, Ch. 372.)



20529

Property except in Part 10 embraces all real and personal property, including water, water rights, works, franchises, concessions and rights.

(Added by Stats. 1943, Ch. 372.)



20530

Works includes dams, reservoirs, wells, conduits, pumps, power houses, power generating equipment, power lines, and their appurtenances.

(Added by Stats. 1943, Ch. 372.)



20531

Conduits include canals, laterals, ditches, flumes, pipes, and their appurtenances.

(Added by Stats. 1943, Ch. 372.)



20532

Acquire includes construct, purchase, lease, exchange, condemn, jointly acquire when joint acquisition is permitted, and contract to acquire.

(Added by Stats. 1943, Ch. 372.)



20533

Dispose includes lease, sell, contract to lease, contract to sell, and the making of any instrument necessary therefor.

(Added by Stats. 1943, Ch. 372.)



20534

Operate includes use, maintain, and repair.

(Added by Stats. 1943, Ch. 372.)



20535

Assessee means the person to whom property is assessed.

(Added by Stats. 1943, Ch. 372.)



20536

Assessment book includes any substantial record showing the information required to be kept in it, whether in the form of bound volumes or of cards arranged and kept to provide a record of the assessments.

(Added by Stats. 1943, Ch. 372.)



20537

Completion assessment means an assessment levied pursuant to Article 2 of Chapter 2 of Part 10.

(Added by Stats. 1943, Ch. 372.)



20538

Particular purpose assessment means an assessment levied pursuant to Article 3 of Chapter 2 of Part 10.

(Added by Stats. 1943, Ch. 372.)



20539

Emergency assessment means an assessment levied pursuant to Article 4 of Chapter 2 of Part 10.

(Added by Stats. 1943, Ch. 372.)



20540

Limited assessments means any or all of the following:

(a) Completion assessment.

(b) Particular purpose assessment.

(c) Emergency assessment.

(Added by Stats. 1943, Ch. 372.)



20541

Charges includes tolls.

(Added by Stats. 1943, Ch. 372.)



20542

Refund includes fund.

(Added by Stats. 1943, Ch. 372.)



20543

Road includes streets, highways, and alleys.

(Added by Stats. 1943, Ch. 372.)






CHAPTER 3. General Provisions

20560

Districts, regardless of the date of formation, are subject to the provisions of this division.

(Added by Stats. 1943, Ch. 372.)



20560.2

In the case of any district that owns and operates facilities for the generation, transmission, distribution, and retail sale of electric power, the district shall give notice to the California Debt Advisory Commission, at least 30 days prior to the proposed sale date, of the proposed sale of any evidence of indebtedness issued to provide financing of any works of the district. The notice shall include the information required by subdivision (h) of Section 8855 of the Government Code. Failure to give this notice shall render the sale invalid. The California Debt Advisory Commission may waive the 30-day notice period upon application by the district.

In carrying out the purpose of this section, the California Debt Advisory Commission may charge fees payable solely from the proceeds of the sale of the debt issue in an amount equal to one-fortieth of 1 percent of the principal amount of the issue, but not to exceed five thousand dollars ($5,000) for any one issue.

The bonds shall be legal investments for all trust funds, for the funds of all insurance companies, commercial banks, savings banks, trust companies, the state school funds, and for any funds which may be invested in bonds of cities, cities and counties, counties, school districts, or municipalities in the state.

(Amended by Stats. 1992, Ch. 1020, Sec. 9. Effective January 1, 1993.)



20561

Nothing in this division impairs the validity of any district formed prior to the effective date of this division, its rights, or obligations.

(Added by Stats. 1943, Ch. 372.)



20562

Whenever by this division a notice is required to be published for a designated number of weeks or once a week for a designated number of weeks, the notice need be published on only one day of each week and for only the same number of times as the number of weeks designated.

(Added by Stats. 1943, Ch. 372.)



20563

Whenever any act is required to be done or proceeding taken on the first Tuesday in any month, the act may be done or proceeding had upon the day of the month otherwise specified for the regular meeting of the board.

(Added by Stats. 1943, Ch. 372.)



20564

Whenever an instrument provided for in this division is acknowledged or proved, it shall have the same effect as evidence as a conveyance of real property which has been acknowledged and in case of any petition under this division is evidence of the fact of place of residence of a petitioner as stated by him on the petition.

(Added by Stats. 1943, Ch. 372.)



20565

Whenever an instrument is by this division required to be acknowledged, each signer shall acknowledge the instrument, or his signature shall be proved, in the manner provided by law before his signature shall be effective.

(Added by Stats. 1943, Ch. 372.)



20566

A guardian, conservator, executor, administrator, or other person holding property in a trust capacity under appointment of court may sign any petition provided for in this division, when authorized by an order of court, which order may be made without notice.

(Amended by Stats. 1979, Ch. 730.)



20566.1

A district with respect to land owned by it may through its board sign any petition provided for in this division.

(Added by Stats. 1947, Ch. 749.)



20567

If any land is assessed on any assessment book to unknown or fictitiously named owners, or to unnamed owners in addition to any owner or owners named thereon, the land has, for the purposes of any petition provided for in this division, but one owner in addition to any owner or owners whose true name or names may be purported to be given on the assessment book.

(Added by Stats. 1943, Ch. 372.)



20568

The holder of title to an undivided interest in any land may sign any petition provided for in this division. Undivided interests shall be counted and valued as though they were separate interests. If the assessment book fails to indicate the extent of any undivided interest, the holders of title whose undivided interests in any land are not specifically defined have, for the purposes of this division, equal shares therein.

(Added by Stats. 1943, Ch. 372.)



20568.1

No person may sign for the owner of property or the owner of an undivided interest therein without the authorization of the owner.

(Added by Stats. 1959, Ch. 1083.)



20569

The value of any land and the holders of title to the land are conclusively determined, for the purpose of any petition provided for in this division, by the district assessment book last equalized at the time of the presentation of the petition.

When no assessment book of the district has been equalized, the county assessment roll of the county in which the land is situated last equalized at the time of the presentation of the petition is conclusive evidence of the value and title.

However, for the purposes of a petition to form a district and so far as land outside a district is concerned for the purposes of a petition to form an improvement district under Chapter 2A of Part 7 the county assessment roll of the county in which the land is situated, last equalized at the time of the first publication of the petition is conclusive evidence of the value and title.

(Amended by Stats. 1947, Ch. 816.)



20570

It is reaffirmed that districts are state agencies formed and existing for governmental purposes.

(Added by Stats. 1949, Ch. 1366.)



20571

Assessments of a district, for whatsoever purpose, levied on all assessable land at a like rate on the basis of the assessed valuation of the land are hereby declared to be charges for the services furnished by the district and not a capital investment of the landowners.

(Added by Stats. 1947, Ch. 187.)



20573

Districts governed by this division are subject to the provisions of the Uniform District Election Law.

(Added by Stats. 1965, Ch. 2019.)






CHAPTER 4. State Public Land

20590

As used in this chapter public land is limited to land belonging to the State which is subject to entry or has been entered and for which no certificate of purchase has been issued.

(Added by Stats. 1943, Ch. 372.)



20591

Public land is subject to all of the provisions of law relating to districts to the same extent and in the same manner as land in private ownership.

(Added by Stats. 1943, Ch. 372.)



20592

When public land is affected, all notices required by this division shall promptly after issuance be served upon the State Lands Commission by mailing to its office a copy inclosed in a sealed envelope with postage prepaid.

(Added by Stats. 1943, Ch. 372.)



20593

Nothing in this chapter creates any obligation against the State to pay any assessments or charges.

(Added by Stats. 1943, Ch. 372.)



20594

No public land which was unentered at the time any assessment was levied against it by any district shall be sold for the delinquency of the assessment, but the assessment shall be and continue a lien upon the land, and no patent shall be issued therefor until the applicant presents a certificate from the collector stating that no unpaid assessments or charges are delinquent upon it.

(Added by Stats. 1943, Ch. 372.)






CHAPTER 5. Information by Department

20625

The department shall give information so far as it may be practicable to persons contemplating the formation of districts.

(Amended by Stats. 1957, Ch. 1932.)



20626

Whenever the department deems it in the public interest that preliminary surveys and field investigations of a proposed district project should be made at the expense of the State, the department shall make the surveys and field investigations.

(Added by Stats. 1943, Ch. 372.)



20627

Pending the completion of the preliminary surveys and field investigations, the State Water Resources Control Board may withhold from appropriation any unappropriated water likely to be needed by the district.

(Amended by Stats. 1967, Ch. 284.)









PART 2. FORMATION

CHAPTER 1. Petition for Formation

ARTICLE 1. Petitioners and Land

20700

A majority in number of the holders of title to land susceptible of irrigation from a common source and by the same system of works, including pumping from subsurface or other water, who are also the holders of title to a majority in value of the land may propose the formation of a district under the provisions of this division; or the formation of the district may be proposed by not less than 500 petitioners, each of whom is an elector residing in the proposed district or the holder of title to land therein and which petitioners include the holders of title to not less than 20 per cent in value of the land included within the proposed district.

(Added by Stats. 1943, Ch. 372.)



20701

The land proposed to be formed into a district need not consist of contiguous parcels.

(Added by Stats. 1943, Ch. 372.)



20702

Land susceptible of irrigation as used in section 20700 of this code includes land used for residential or business purposes susceptible of receiving water for domestic or agriculture purposes and if land of that character constitutes a majority in area of the land in the proposed district the holders of title thereto or electors residing thereon shall be counted as qualified petitioners for the formation of the district.

(Added by Stats. 1947, Ch. 499.)






ARTICLE 2. Petition

20720

A petition for the formation of a district shall contain:

(a) Generally, a description of the land.

(b) Generally, the sources, which may be in the alternative, from which the land is proposed to be irrigated.

(c) The name of a person to whom notice of the final hearing on the petition may be sent.

(d) A prayer that the land described be formed into a district.

(e) Signatures of the petitioners.

(Added by Stats. 1943, Ch. 372.)



20721

A petition for the formation of a district may request any of the following:

(a) Three divisions in the proposed district.

(b) Election of the directors of the proposed district by the district at large.

(c) Consolidation of any offices allowed to be consolidated.

(Added by Stats. 1943, Ch. 372.)



20722

The petition may consist of any number of separate instruments, which shall be duplicates except as to signatures.

(Added by Stats. 1943, Ch. 372.)



20723

The petition shall be accompanied by a sufficient undertaking, to be approved by the board of supervisors, in double the amount of the probable cost of forming the district, conditioned that the sureties shall pay all of the costs in case the formation is not effected.

(Added by Stats. 1943, Ch. 372.)



20724

Signatures to the petition may be withdrawn at any time before its publication is commenced, by filing a declaration, signed and acknowledged by the petitioner, with the board of supervisors of the principal county, stating that it is the intention of the petitioner to withdraw therefrom.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 3. Publication

20740

The petition and a notice of the time of the meeting at which it will be presented shall be published for at least two weeks before the time at which it is to be presented. Publication shall be in a newspaper of general circulation printed and published in the principal county and in a newspaper published in each other affected county. The notice shall be signed by the county elections official of the principal county.

(Amended by Stats. 2002, Ch. 221, Sec. 152. Effective January 1, 2003.)



20741

When the petition consists of a number of separate instruments, only one need be published, but the names attached to all of the instruments shall appear in the publication.

(Added by Stats. 1943, Ch. 372.)



20742

No defect in the form or contents of the published notice, title to it, or petition, nor failure to publish or error in publishing any signature to the petition shall vitiate the proceedings.

(Added by Stats. 1943, Ch. 372.)









CHAPTER 2. Hearings on Formation

ARTICLE 1. Preliminary Hearing

20800

The formation petition shall be presented to the board of supervisors of the principal county.

(Added by Stats. 1943, Ch. 372.)



20801

The petition shall be presented at a regular meeting of the board of supervisors.

(Added by Stats. 1943, Ch. 372.)



20802

The board of supervisors shall hear all competent and relevant testimony offered in support of or in opposition to the sufficiency of the petition and the publication of the notice.

(Added by Stats. 1943, Ch. 372.)



20803

The hearing may be adjourned from time to time, but not exceeding two weeks in all.

(Added by Stats. 1943, Ch. 372.)



20804

At the hearing the board of supervisors shall determine by resolution whether or not the petition and notice comply with Chapter 1 of this part. Notwithstanding Section 22116 or any other provision of law, the board shall also determine whether the petition has been presented and the district is proposed to be formed for the primary purpose of providing irrigation services.

(Amended by Stats. 2000, Ch. 1042, Sec. 7. Effective January 1, 2001.)



20805

(a) If the board of supervisors determines that any of the requirements for the formation petition or notice were not complied with, the petition shall be dismissed without prejudice to the right of the proper number of persons to present a new petition covering the same matter or to present the same petition with additional signatures if additional signatures are necessary to comply with the requirements of Chapter 1 of this part.

(b) If the board of supervisors determines that the district is being formed for a primary purpose other than providing irrigation services, the petition shall be dismissed without prejudice to the right of the proper number of persons to present a new petition for the primary purpose of providing irrigation services.

(Amended by Stats. 2000, Ch. 1042, Sec. 8. Effective January 1, 2001.)



20806

If the board of supervisors determines that the requirements for the formation petition and notice have been complied with, the resolution so determining shall be known as the preliminary formation resolution.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 2. Reference to Department

20820

On or before the day on which the petition is presented to the board of supervisors, a copy of the petition shall be filed in the office of the department.

(Amended by Stats. 1957, Ch. 1932.)



20821

Upon the adoption of the preliminary formation resolution the board of supervisors shall send a copy of the resolution to the department.

(Added by Stats. 1943, Ch. 372.)



20822

Upon receiving a copy of the resolution, the department shall make such preliminary investigation as may be practicable to determine the feasibility of the proposed project.

(Added by Stats. 1943, Ch. 372.)



20823

The department shall report in writing to the board of supervisors as soon as practicable, but at all events within 90 days from the date of the adoption of the preliminary formation resolution, except that upon receiving a written request from the department the board of supervisors may before the expiration of the 90 days grant to the department not more than 90 days additional time in which to make the report.

(Added by Stats. 1943, Ch. 372.)



20824

If the department reports within the specified time that the supply of water available for the use of the proposed district or that may be acquired by any practicable means, including the condemnation of existing rights, is not sufficient or that the project is not feasible for any other reason, the hearing of the petition shall be continued for not more than two months and shall then be dismissed unless within the period of the continuance either:

(a) The board of supervisors is petitioned in writing by three-fourths of the holders of title to land to grant the petition.

(b) The board of supervisors, if not so petitioned, modifies the project proposed in the petition to conform to the recommendations made by the department for the proposed district.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 3. Final Hearing

20840

The board of supervisors not later than its first regular meeting after the occurrence of any one of the following shall set a time for the final hearing of the formation petition:

(a) Receipt of a favorable report from the department.

(b) Modification of the project by the board to conform to the recommendations made by the department.

(c) Receipt of the requisite petition after an adverse report by the department.

(d) Expiration of the time allowed for the making of a report by the department when the report has not been received within the time allowed.

(Added by Stats. 1943, Ch. 372.)



20841

The time set for the final hearing shall not be less than one week from the meeting at which the time is set.

(Added by Stats. 1943, Ch. 372.)



20842

Notice of the time of the final hearing shall be given either by:

(a) Registered mail to the person designated for that purpose in the petition.

(b) Publication for at least three days in one daily newspaper published in the principal county.

(Added by Stats. 1943, Ch. 372.)



20843

Failure to give notice of the final hearing shall not affect the validity of subsequent proceedings.

(Added by Stats. 1943, Ch. 372.)



20844

On a final hearing the board of supervisors may adjourn from time to time, but at no time for a longer period than three days, until a determination of the matter is reached.

(Added by Stats. 1943, Ch. 372.)



20845

At the final hearing the board of supervisors shall determine the land to be formed into the proposed district:

(a) Land shall be excluded which will not in the judgment of the board of supervisors be benefited by the project.

(b) No land included by the petition in the proposed district or in the modified project as the case may be which is susceptible of irrigation from any of the proposed, or if modified, the modified sources shall be excluded unless the owner consents to the exclusion.

(c) Riparian land and land already subject to irrigation may be included if in the judgment of the board of supervisors, it will either be benefited or the rights to the water used on it should be acquired by the proposed district.

(d) Land not included in the original formation petition, susceptible of irrigation from any of the proposed sources, may in the discretion of the board of supervisors be included on application by its owner.

(Added by Stats. 1943, Ch. 372.)



20846

At the final hearing no evidence shall be heard against the genuineness or sufficiency of the petition or notice unless it is shown to the satisfaction of the board of supervisors that new evidence which if uncontradicted would disprove the genuineness or sufficiency of the petition or notice has been discovered since the board adopted the preliminary formation resolution. In case any new evidence is admitted, full opportunity shall be given for the introduction of evidence in rebuttal.

(Added by Stats. 1943, Ch. 372.)



20847

At the conclusion of the final hearing on the petition the board of supervisors shall make an order containing all of the following:

(a) Reaffirmance, when it is consistent with its conclusions, of the sufficiency of the petition and of the notice of the preliminary hearing.

(b) Recital that a report on the proposed district has been made by the department if it was in fact made, and if that be so, that it is on file in the records of the board.

(c) Description of the land as determined by the board.

(d) Name for the proposed district.

(Amended by Stats. 1974, Ch. 364.)



20848

The order on final hearing shall also contain all of the following:

(a) Division of the district into the following number of divisions, which shall be as nearly equal in size as may be practicable:

(1) Five divisions unless otherwise requested, numbered from one to five respectively.

(2) Three divisions when requested in the petition, numbered from one to three respectively.

(b) Statement, when requested in the petition, that the directors of the proposed district are to be elected at large.

(c) Statement, when and as requested in the petition, of the consolidated district offices.

(Added by Stats. 1943, Ch. 372.)



20849

The order on final hearing shall be entered in full upon the minutes of the board of supervisors.

(Added by Stats. 1943, Ch. 372.)



20850

A finding of the board of supervisors in favor of the genuineness and sufficiency of the petition and notice shall be conclusive against all persons except the State upon suit by the Attorney General commenced within one year after the order of the board of supervisors declaring the district formed.

(Added by Stats. 1943, Ch. 372.)









CHAPTER 3. Election on Formation

ARTICLE 1. Calling of Election

20890

Upon making the order on final hearing of the formation petition, the board of supervisors shall call and give notice of a formation election to be held in the proposed district for the purpose of determining whether or not it shall be formed and electing persons to fill the offices of the proposed district if it is formed.

(Added by Stats. 1943, Ch. 372.)



20891

The notice of the formation election shall contain:

(a) Date and hours of election.

(b) Place of polls in each precinct.

(c) Description of the land.

(d) Name of the proposed district.

(e) Offices for which candidates shall be elected at the election.

(Added by Stats. 1943, Ch. 372.)



20892

Notice of the formation election shall be published once a week for three weeks previous to the election, in a newspaper published in each affected county.

(Added by Stats. 1943, Ch. 372.)



20893

Within five days after the district formation election has been called, the legislative body which has called the election shall transmit, by registered mail, a written notification of the election call to the executive officer of the local agency formation commission of the county or principal county in which the territory or major portion of the territory of the proposed district is located. Such written notice shall include the name and a description of the proposed district, and may be in the form of a certified copy of the resolution adopted by the legislative body calling the district formation election.

The executive officer, within five days after being notified that a district formation election has been called, shall submit to the commission, for its approval or modification, an impartial analysis of the proposed district formation.

The impartial analysis shall not exceed 500 words in length and shall include a specific description of the boundaries of the district proposed to be formed.

The local agency formation commission, within five days after the receipt of the executive officer s analysis, shall approve or modify the analysis and submit it to the officials in charge of conducting the district formation election.

(Added by Stats. 1970, Ch. 736.)



20894

The board of supervisors or any member or members of the board authorized by the board, or any individual voter or bona fide association of citizens entitled to vote on the district formation proposition, or any combination of such voters and associations of citizens, may file a written argument for or a written argument against the proposed district formation.

Arguments shall not exceed 300 words in length and shall be filed with the officials in charge of conducting the election not less than 54 days prior to the date of the district formation election.

(Added by Stats. 1970, Ch. 736.)



20895

If more than one argument for or more than one argument against the proposed district formation is filed with the election officials within the time prescribed, such election officials shall select one of the arguments for printing and distribution to the voters.

In selecting the arguments, the election officials shall give preference and priority in the order named to the arguments of the following:

(a) The board of supervisors or any member or members of the board authorized by the board.

(b) Individual voters or bona fide associations of citizens or a combination of such voters and associations.

(Added by Stats. 1970, Ch. 736.)



20896

(a) The officials in charge of conducting the election shall cause a ballot pamphlet concerning the district formation proposition to be voted on to be printed and mailed to each voter entitled to vote on the district formation question.

(b) The ballot pamphlet printed and mailed pursuant to this section shall contain all of the following in the order prescribed:

(1) The complete text of the proposition.

(2) The impartial analysis of the proposition prepared by the local agency formation commission.

(3) The argument for the proposed district formation.

(4) The argument against the proposed district formation.

(c) The election officials shall mail a ballot pamphlet to each voter entitled to vote in the district formation election at least 10 days prior to the date of the election. The ballot pamphlet is official matter within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 225. Effective January 1, 1995.)






ARTICLE 2. Conduct of Election

20910

For the purposes of the formation election the board of supervisors shall establish a convenient number of election precincts in the proposed district and define their boundaries.

(Added by Stats. 1943, Ch. 372.)



20911

The precinct board for the formation election shall be appointed, candidates for the offices of the proposed district shall be nominated, ballots and other supplies shall be provided and the election shall be conducted as nearly as practicable in accordance with the provisions concerning general elections except as to:

(a) Notice of the election.

(b) Nominating petitions, which may be filed with the clerk of the board of supervisors not less than 15 days before the election.

(c) Mailing of sample ballots, which mailing to each voter entitled to vote at the election, as determined by the county elections official, shall be completed at least three whole days before the election.

(d) Other inconsistent provisions in this chapter.

(Amended by Stats. 2002, Ch. 221, Sec. 153. Effective January 1, 2003.)



20912

The board of supervisors shall act in place of the board, and the clerk of the board of supervisors shall act in place of the secretary.

(Added by Stats. 1943, Ch. 372.)



20913

At the formation election the elective officers of the district shall be elected, but only one person shall be elected to fill the offices consolidated, if any.

(Added by Stats. 1943, Ch. 372.)



20914

On the ballots provided for the formation election shall be printed a proposition substantially as follows: Shall the proposed ____ Irrigation District be formed? followed by the words Yes and No with inclosed voting spaces thereafter.

(Added by Stats. 1943, Ch. 372.)



20915

The board of supervisors shall meet on the second Monday following the formation election to canvass the votes cast, and only if upon the canvass it appears that a majority of all the votes cast at the formation election are Irrigation District Yes shall the board canvass the votes for the candidates for the district offices and declare the persons receiving respectively the highest number of votes to be elected.

(Added by Stats. 1943, Ch. 372.)



20916

No informalities in the conduct of the formation election or in any related matters shall invalidate the election or the result if notice was given substantially as provided and the election was fairly conducted.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 3. Contest of Election

20930

The formation election may be contested by any person owning property liable to assessment within the proposed district.

(Added by Stats. 1943, Ch. 372.)



20931

No contest shall be brought more than 20 days after the canvass of the vote of the election by the board of supervisors.

(Added by Stats. 1943, Ch. 372.)



20932

The directors elected at the formation election shall be parties defendant in an election contest.

(Added by Stats. 1943, Ch. 372.)



20933

The election contest shall be brought in the superior court of the county where the formation proceedings were had.

(Added by Stats. 1943, Ch. 372.)



20934

If more than one contest is pending, they shall be consolidated and tried together.

(Added by Stats. 1943, Ch. 372.)



20935

The court shall speedily try the election contest.

(Added by Stats. 1943, Ch. 372.)



20936

The determination of the election contest shall be based on whether or not the election was conducted fairly and in substantial compliance with the requirements of this chapter. Judgment shall be entered accordingly.

(Added by Stats. 1943, Ch. 372.)



20937

An appeal may be taken by any party to an election contest within 30 days from entry of judgment.

(Added by Stats. 1943, Ch. 372.)



20938

The appeal shall be heard and determined within 60 days from the time of filing the notice of appeal.

(Added by Stats. 1943, Ch. 372.)









CHAPTER 4. Establishment of District

20960

If upon the canvass of the formation election it appears that a majority of all the votes cast are Irrigation District Yes, the board of supervisors shall by an order entered on its minutes declare the territory formed as a district under the name designated for it.

(Added by Stats. 1943, Ch. 372.)



20961

The board of supervisors shall immediately file for record in the office of the county recorder of each affected county a certified copy of the order declaring the district formed and shall also immediately forward a copy to the clerk of the board of supervisors of each affected county.

(Added by Stats. 1943, Ch. 372.)



20962

From the filing for record of the order declaring the district formed the formation of the district is complete.

(Added by Stats. 1943, Ch. 372.)



20962.5

The county clerk of the principal county shall immediately file with the Secretary of State a certificate listing:

(a) The name of the district.

(b) The date of formation.

(c) The county or counties in which the district is located, and a description of the boundaries of the district, or reference to a map showing such boundaries, which map shall be attached to the certificate, or reference to the county recorder s office where a description of such boundaries has been recorded.

If the order declaring the district formed contains all of the information required to be in the certificate, the county clerk may file a copy of the order in lieu of the certificate.

(Added by Stats. 1963, Ch. 457.)



20963

The board of supervisors of any county in which any land embraced in a district is situated shall not after its formation allow another district to be formed including any portion of the same land without the consent of the board of the district in which the land is situated.

(Added by Stats. 1943, Ch. 372.)






CHAPTER 5. Change of Name

20980

Whenever the board so determines it may, or in the event any district has been formed under the same name as that of another district, the board of the last formed district shall, by a resolution spread on its minutes change the name of the district.

(Amended by Stats. 1955, Ch. 581.)



20980.5

The Palmdale Irrigation District may change its name pursuant to this chapter to the Palmdale Water District.

(Added by Stats. 1972, Ch. 143.)



20980.6

The Helix Irrigation District may change its name pursuant to this chapter to the Helix Water District.

(Added by Stats. 1972, Ch. 330.)



20981

Certified copies of the resolution changing the name of the district shall be recorded in the office of the county recorder in each affected county and sent to the department.

(Amended by Stats. 1996, Ch. 860, Sec. 25. Effective January 1, 1997.)



20982

The change of name shall become effective for all purposes upon the recordation of the resolution after which the district shall perform all functions, exercise all powers, be responsible for its obligations and in all respects conduct its affairs under its name as changed with the same force and effect as under the name by which it was designated upon its formation.

(Added by Stats. 1955, Ch. 581.)









PART 3. INTERNAL ORGANIZATION

CHAPTER 1. Officers

ARTICLE 1. Qualification and Tenure

21100

(a) Each director, except as otherwise provided in this division, shall be a voter and a landowner in the district and a resident of the division that he or she represents at the time of his or her nomination or appointment and through his or her entire term, except in the case of the director elected at a formation election. A director elected at a formation election shall be a resident, landowner, and voter in the proposed district at the time of his or her nomination and a resident of the division that he or she represents during his or her entire term.

(b) In any district having no more than 15 landowners who are voters in the district, a person need not be a voter but shall be qualified to be a director of the district if he or she is a landowner of the district at the time of his or her nomination or appointment and during his or her entire term.

(c) In a district providing retail electricity for residents of the district, each director, except as otherwise provided in this division, shall be a voter of the district and a resident of the division that he or she represents at the time of his or her nomination or appointment and during his or her entire term, except in the case of a director elected at a formation election. A director elected at a formation election shall be a resident in the proposed district at the time of his or her nomination and a resident of the division that he or she represents during his or her entire term.

(d) (1) Notwithstanding subdivision (a) of Section 21100, except as provided in paragraph (2), for the purpose of meeting the requirements of that subdivision, a person need not be a landowner within the district to be qualified to be a director of the district if either of the following applies:

(A) The person serves or seeks to serve on the board of directors of a district without divisions and the district is required to submit an urban water management plan pursuant to the Urban Water Management Planning Act (Part 2.6 (commencing with Section 10610) of Division 6).

(B) The person serves or seeks to serve on the board of directors of a district with divisions, the district is required to submit an urban water management plan pursuant to the Urban Water Management Planning Act (Part 2.6 (commencing with Section 10610) of Division 6), and the district, within the division that the person represents or seeks to represent, supplies water as a public water system subject to Chapter 4 (commencing with Section 116270) of Part 12 of Division 104 of the Health and Safety Code.

(2) A director appointed or elected before January 1, 2007, shall be subject to the qualification requirements imposed by subdivision (a) until the expiration of his or her term.

(Amended by Stats. 2007, Ch. 130, Sec. 240. Effective January 1, 2008.)



21100.2

(a) This section applies to the Pixley Irrigation District.

(b) Notwithstanding Section 21100, the board of directors of the district may adopt a resolution that authorizes a person who meets only the landownership requirement of Section 21100 to be a director of the district.

(c) Notwithstanding the adoption of a resolution pursuant to subdivision (b), the registered voters in the district may request, in writing, that all of the directors who are appointed or elected subsequent to the receipt of the request be required to meet all of the requirements of Section 21100. The request shall be submitted to the directors.

(d) If the directors determine that at least 25 percent of the registered voters in the district have signed the request submitted pursuant to subdivision (c), all of the directors who are appointed or elected subsequent to the receipt of the request shall meet all of the requirements of Section 21100.

(Added by Stats. 1994, Ch. 11, Sec. 1. Effective February 23, 1994.)



21100.4

(a) This section applies to the Hills Valley Irrigation District.

(b) Notwithstanding Section 21100, the board of directors of the district may adopt a resolution that authorizes a person who meets only the landownership requirement of Section 21100 to be a director of the district.

(c) Notwithstanding the adoption of a resolution pursuant to subdivision (b), the registered voters in the district may request, in writing, that all of the directors who are appointed or elected subsequent to the receipt of the request be required to meet all of the requirements of Section 21100. The request shall be submitted to the directors.

(d) If the directors determine that at least 25 percent of the registered voters in the district have signed the request submitted pursuant to subdivision (c), all of the directors who are appointed or elected subsequent to the receipt of the request shall meet all of the requirements of Section 21100.

(Added by Stats. 1994, Ch. 11, Sec. 2. Effective February 23, 1994.)



21100.5

(a) This section applies to the Stratford Irrigation District.

(b) Notwithstanding Section 21100, the board of directors of the district may adopt a resolution that authorizes a person who meets the landownership requirement of Section 21100 and resides in Kings County to be a director of the district.

(c) Notwithstanding the adoption of a resolution pursuant to subdivision (b), the registered voters in the district may request, in writing, that all of the directors who are appointed or elected subsequent to the receipt of the request be required to meet all of the requirements of Section 21100. The request shall be submitted to the directors.

(d) If the directors determine that at least 25 percent of the registered voters in the district have signed the request submitted pursuant to subdivision (c), all of the directors who are appointed or elected subsequent to the receipt of the request shall meet all of the requirements of Section 21100.

(Added by Stats. 1994, Ch. 1134, Sec. 1. Effective January 1, 1995.)



21100.6

(a) This section applies to the Byron-Bethany Irrigation District.

(b) (1) Notwithstanding Section 21100, the board of directors of the district may adopt a resolution that authorizes a person who meets the landownership requirement of Section 21100 and resides in the County of Alameda, Contra Costa, or San Joaquin to be a director of the district.

(2) Notwithstanding the adoption of a resolution pursuant to paragraph (1), the registered voters in the district may request, in writing, that all of the directors who are elected subsequent to the receipt of the request be required to meet all of the requirements of Section 21100. The request shall be submitted to the directors.

(3) If the directors determine that at least 25 percent of the registered voters in the district have signed the request submitted pursuant to paragraph (2), all of the directors who are elected subsequent to the receipt of the request shall meet all of the requirements of Section 21100.

(c) Notwithstanding Sections 21552, 21553, and 21554, the board of directors of the district may adopt a resolution that requires the election of directors by division. The proposed division boundaries shall be made available upon request and at the public hearing described in subdivision (d). Division boundaries shall be established pursuant to Article 3 (commencing with Section 21605) of Chapter 1 of Part 4.

(d) (1) Before considering the adoption of a resolution pursuant to subdivision (b) or (c), the board of directors shall provide at least 45 days notice of the public hearing at which the board proposes to act on the resolution. The notice of the public hearing shall be given by placing a display advertisement of at least one-eighth page in a newspaper of general circulation for three weeks pursuant to Section 6063 of the Government Code and by first-class mailing to each voter, postage prepaid, in the United States mail and shall be deemed given when so deposited. The public hearing shall be held at least 45 days after the mailing pursuant to this subdivision. The envelope or the cover of the mailing shall include the name of the local agency and the return address of the sender. This mailed notice shall be in at least 10-point type and be given to all registered voters in the district.

(2) The notice required by paragraph (1) shall include, but not be limited to, all of the following:

(A) A statement that the board of directors will consider a resolution authorizing a person who only meets the landownership requirement of Section 21100 to be a director of the district, or a statement that the board of directors will consider a resolution that requires the election of directors by division.

(B) The address to which registered voters may mail a protest against the adoption of a resolution pursuant to subdivision (b) or (c).

(C) The phone number and address of an individual that interested persons may contact to receive additional information about the resolution.

(D) A statement that a protest by 10 percent of the registered voters will prevent the adoption of the resolution by the board of directors and that the board of directors are prohibited from considering the adoption of such a resolution for at least four years.

(E) The date, time, and location of the public hearing.

(e) (1) Prior to the public hearing, any voter may submit to the board of directors a written protest against the adoption of a proposed resolution pursuant to subdivision (b) or (c). The protest shall be in writing and shall identify the registered voter.

(2) If the board of directors finds that the protest made by the registered voters in the district represents more than 10 percent of the total number of registered voters in the district, and the protests are not withdrawn so as to reduce the percentage to less than 10 percent, the board of directors shall not adopt the resolution and shall not consider the adoption of such a resolution for at least four years.

(f) A resolution shall not be adopted pursuant to subdivision (b) or (c) less than 180 days before a general district election.

(Added by Stats. 1994, Ch. 1134, Sec. 2. Effective January 1, 1995.)



21100.7

The landownership requirements set forth in subdivision (a) of Section 21100 do not apply to the South Bay Irrigation District.

(Added by Stats. 2009, Ch. 99, Sec. 1. Effective January 1, 2010.)



21101

Notwithstanding Sections 10505 and 10554 of the Elections Code, elective officers, irrespective of the method of their selection, take office as soon as they qualify, except that officers elected at a general district election take office at noon on the first Friday in December next following the general district election.

(Amended by Stats. 1994, Ch. 923, Sec. 226. Effective January 1, 1995.)



21102

Prior to the first Friday in December next following the general district election each elective officer shall take and subscribe the official oath and file it in the office of the district and execute the bond required of him or her.

(Amended by Stats. 1993, Ch. 1195, Sec. 26.1. Effective January 1, 1994.)



21104

The term of office of each elective officer subsequent to the officers elected at the formation election is four years or until his successor qualifies and takes office.

(Amended by Stats. 1965, Ch. 2019.)






ARTICLE 2. Consolidation and Segregation

21120

A board may consolidate any two or more of the offices of assessor, collector, and treasurer. The board may consolidate any two or more of the positions of secretary, engineer, manager, assistant engineer or assistant manager, and may combine any one or more of these positions with the offices of assessor, collector or treasurer.

(Amended by Stats. 1951, Ch. 618.)



21121

The order of consolidation shall be made at least 120 days prior to a general election and shall take effect at said election.

(Amended by Stats. 1965, Ch. 2019.)



21122

A board may at least 120 days before a general district election segregate consolidated offices, and each office so segregated shall be filled at said election.

(Amended by Stats. 1965, Ch. 2019.)



21123

A board may, at least 90 days before a general district election, determine that the offices of assessor, collector, or treasurer or any of them shall be filled by appointment by the board to serve at its pleasure rather than being filled by election. A person so appointed need not be a resident or elector of the district.

(Amended by Stats. 1976, Ch. 184.)



21124

A board may, at least 90 days before a general district election, determine that the offices of assessor, collector, or treasurer or any of them that are currently appointive shall be filled by election at the next succeeding district election.

(Added by Stats. 1975, Ch. 206.)






ARTICLE 3. Official Bonds

21141

When not otherwise provided by the board the bonds to be given by the following officers shall be in the following sums:

(a) Assessor: Five thousand dollars ($5,000).

(b) Collector: Twenty thousand dollars ($20,000).

(c) Treasurer: One hundred thousand dollars ($100,000).

(Added by Stats. 1943, Ch. 372.)



21142

The board may fix the bonds to be given by the following officers and persons to suit the conditions of the district within the following sums:

(a) Treasurer: Five thousand dollars ($5,000) to one hundred thousand dollars ($100,000).

(b) Collector: Five thousand dollars ($5,000) to twenty thousand dollars ($20,000).

(c) Secretary: Any sum.

(d) Custodian of a special fund: Any sum.

(Added by Stats. 1943, Ch. 372.)



21142.5

If the offices of assessor, collector, and treasurer in any district are held by one person, the board may fix one bond to cover all three offices within the sum of five thousand dollars ($5,000) to one hundred thousand dollars ($100,000).

(Added by Stats. 1963, Ch. 581.)



21143

All bonds shall be in the form prescribed for the official bonds of county officers, and the premiums may be paid by the district.

(Added by Stats. 1943, Ch. 372.)



21145

All bonds shall be approved by the board.

(Amended by Stats. 1985, Ch. 771, Sec. 3.)



21146

Each officer herein named shall be liable upon his bond for his wilful violation of any express duty.

(Added by Stats. 1943, Ch. 372.)



21147

If any district is appointed fiscal agent of or by the United States in connection with any Federal reclamation project, each officer shall execute an additional bond, in the sum required by the Secretary of the Interior, conditioned for the faithful discharge of the duties of his office and the faithful discharge by the district of its duties under the appointment; and the bond may be sued upon by the United States or any person injured by the failure of the officer or the district to perform promptly and completely his or its respective duties.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 4. Compensation

21165

The board shall fix the compensation to be paid to all officers.

(Added by Stats. 1943, Ch. 372.)



21166

Notwithstanding any other provision of law, a director, for sitting on the board or acting under its orders, shall receive both of the following:

(a) (1) Except as specified in paragraphs (2) and (3), compensation not to exceed one hundred dollars ($100) per day, not exceeding six days in any calendar month.

(2) In districts that produce or distribute electric power, one of the following methods of compensation:

(A) Compensation not to exceed one hundred dollars ($100) per day.

(B) A monthly salary of not to exceed six hundred dollars ($600) per month.

(C) Annual compensation not to exceed fifteen thousand dollars ($15,000). Any annual compensation pursuant to this subparagraph shall be fixed by the adoption of an ordinance pursuant to Sections 20203 to 20207, inclusive.

(3) Districts containing 500,000 acres or more are governed by Section 22840.

(b) Actual and necessary expenses when acting under the orders of the board.

For purposes of this section, the determination of whether a director s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 29. Effective January 1, 2006.)



21166.5

Notwithstanding the provisions of Section 21166, a director may participate in any plan for group insurance, group annuities, social security, medical and hospital service or any other authorized program which has been adopted and carried into effect for the benefit of all such officers and employees, including directors, as accept the same and authorize the board to make any necessary deductions from their compensation for payment of a portion of the premium thereon.

(Added by Stats. 1957, Ch. 142.)






ARTICLE 5. Deputies and Employees

21185

The board shall:

(a) Employ agents, officers, and employees as required.

(b) Prescribe their duties and fix their salaries.

(Added by Stats. 1943, Ch. 372.)



21186

The board shall:

(a) Approve and reject as to number deputies of elective and appointive officers.

(b) Remove any deputies for good cause or for lack of work or funds.

(c) Fix and alter the salaries of all deputies.

(Added by Stats. 1943, Ch. 372.)



21187

The treasurer and collector may appoint as many deputies within the number allowed by the board as may be necessary for the discharge of the duties of their offices, the deputies to hold office at the pleasure of the appointing officer and subject to the powers of the board. Appointments shall be in writing and filed in the office of the district. These deputies shall take and file an oath in the manner required of their principals before assuming the duties of office.

(Added by Stats. 1943, Ch. 372.)



21188

The board shall allow the assessor as many deputies, to be appointed by him, as will in the judgment of the board enable him to complete the assessment between the first Monday in March and the first Monday in August each year. The compensation shall be fixed by the board for each deputy for the time actually engaged; provided, that no allowance shall be made but for work performed between the first Monday in March and the first Monday in August.

(Amended by Stats. 1951, Ch. 1206.)



21189

The board may adopt and carry into effect a contract or contracts of group insurance, a system of group annuities, a system of medical and hospital service, or any two or more of these, for the benefit of such of the officers, including directors, and employees of the district as accept the same and who have authorized the board to make any necessary deductions from their compensation for the payment of a portion of the premium thereon. Contracts of group insurance, systems of group annuities, or systems of medical and hospital service, which include benefits to dependents of officers and employees or retired officers and employees are contracts of group insurance, systems of group annuities, or systems of medical and hospital service for the benefit of officers and employees for the purposes of this section. The board may make such deductions, and may pay the remainder of such premiums from any funds of the district not required to be devoted to a specific purpose. The board may pay such portion of the premiums thereon or attributable thereto as it determines to be advisable. The board may arrange or contract for a contract or contracts of group insurance, a system of group annuities, or a system of medical and hospital service, or any two or more of these, with any private or public agency, nonprofit membership corporation, or any insurance company or agent authorized by or pursuant to law to transact such business within this State. Nothing in this section shall be construed to limit the provisions of Chapter 250, Statutes of 1939, or of Section 1157 of the Government Code insofar as such provisions apply to districts and officers and employees thereof.

(Amended by Stats. 1957, Ch. 211.)



21190

Employees of districts are permanent employees if employed to fill positions which, in the judgment of the board, normally require more than six months employment in each year. Employees employed for temporary or indefinite periods are temporary employees for any period up to six months and thereafter, unless designated as permanent employees by the board.

(Added by Stats. 1951, Ch. 1277.)






ARTICLE 6. Misconduct

21196

For any wilful violation of any express duty herein provided for by any officer herein named he shall be subject to removal from office by proceedings brought in the superior court of the office county by any assessment payer of the district.

(Added by Stats. 1943, Ch. 372.)









CHAPTER 2. Selecting Officers in Certain Cases

ARTICLE 1. Appointments to Fill Vacancies

21265

The board of supervisors of the office county shall fill by appointment vacancies in the offices of directors, provided that any such appointed directors shall be required to run for election in the next succeeding general district election.

If within 60 days after a vacancy on the board of directors occurs the board of supervisors has failed to fill such vacancy, a special election may be called by the board of directors and held in the division affected, for the purpose of filling such vacancy. In the event there are more than two candidates at such special election, only a plurality will be required for election. The candidate elected at such special election shall fill the unexpired term of the vacating director.

(Amended by Stats. 1973, Ch. 840, Sec. 6.)



21265.5

Notwithstanding any other provision of law, all vacancies on the board of directors elected pursuant to Section 21551 shall be filled pursuant to Section 1780 of the Government Code.

(Added by Stats. 1975, Ch. 1059.)



21266

A board shall fill by appointment vacancies in the offices of assessor, collector, and treasurer. If the board fails to make an appointment within 40 days, the board of supervisors of the office county shall make the appointment.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 2. Appointments in Certain Districts

21285

Notwithstanding any other provision of law, in any district where there are not more than 15 voters at such time as the publication of notice of a general district election, no such general district election shall be held, and all offices shall be filled by appointment pursuant to Section 10515 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 227. Effective January 1, 1995.)









CHAPTER 3. The Board

21375

On the first Tuesday after the original directors qualify, and on the day on which the board holds its first regular monthly meeting after the first Friday in December of the year in which a general district election is held, the directors shall meet and organize as a board and may transact any other business of the district.

(Amended by Stats. 1993, Ch. 1195, Sec. 27. Effective January 1, 1994.)



21376

At its organization meeting the board shall elect a president from its members and appoint a secretary, who shall each hold office during the pleasure of the board.

(Added by Stats. 1943, Ch. 372.)



21377

The board shall hold a regular meeting on the first Tuesday of each month at the district office.

(Added by Stats. 1943, Ch. 372.)



21377.5

(a) Notwithstanding Section 21377 of this code or Section 54954 of the Government Code or any other provision of law, the Board of Directors of the Tri-Dam Project, which is composed of the directors of the Oakdale Irrigation District and the South San Joaquin Irrigation District, may hold no more than four regular meetings annually at the Tri-Dam Project offices located in Strawberry, California.

(b) The notice and conduct of these meetings shall comply with the provisions of the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(Added by Stats. 1998, Ch. 83, Sec. 1. Effective January 1, 1999.)



21378

The board, however, may by resolution entered upon its minutes fix any day of the month for its regular monthly meeting, or if more than one regular meeting is to be held each month it may fix the days for such regular meetings. When more than one regular meeting is held each month, the day of the first such meeting in January is the regular monthly meeting day in January for the purposes of this division. The change shall not be effective until the resolution proposing it has been published once a week for two successive weeks in a newspaper published in the office county.

(Amended by Stats. 1965, Ch. 2019.)



21382

All meetings of the board shall be public and shall be conducted in accordance with the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of TItle 5 of the Government Code).

(Amended by Stats. 1998, Ch. 83, Sec. 3. Effective January 1, 1999.)



21383

The number of directors required to constitute a quorum of the board and to concur on all questions except a motion to adjourn or a motion to adjourn to a stated time is three except in districts where there are only three offices of director, in which case the required number is two.

(Added by Stats. 1943, Ch. 372.)



21384

A smaller number of directors than a quorum may adjourn from day to day.

(Added by Stats. 1943, Ch. 372.)



21385

The board except as otherwise specifically provided has the power and it shall be its duty to manage and conduct the business and affairs of the district.

(Added by Stats. 1943, Ch. 372.)



21386

At its organization meeting, the board may elect, in addition to a president, a vice president who shall have the power to perform all the duties of the president in the absence of the president, or in the event of his inability to perform such duties.

(Added by Stats. 1951, Ch. 698.)



21387

When the president of the board is absent or unable to act at any meeting of the board and no vice president has been elected, the majority of the board may elect a president pro tempore from its members, who shall have the power to perform all the duties of the president of the board until he is replaced or until the president of the board returns to the performance of his duties.

(Added by Stats. 1951, Ch. 698.)






CHAPTER 4. District Office

21400

The office of each district shall be established and kept at a fixed place, determined by its board, which place need not be within the district.

(Added by Stats. 1943, Ch. 372.)



21401

The board shall fix the time during which the office of the district shall be open to the public.

(Added by Stats. 1943, Ch. 372.)



21402

All records of the district shall be open to public inspection during the hours when the office of the district is open to the public.

(Added by Stats. 1943, Ch. 372.)



21403

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Amended by Stats. 2005, Ch. 158, Sec. 37. Effective January 1, 2006.)



21404

The board shall adopt a seal for the district.

(Added by renumbering Section 21403 by Stats. 1955, Ch. 610.)



21405

The board of a district in existence on the effective date of this section shall file a certificate with the Secretary of State on or before January 1, 1964, listing:

(a) The name of the district.

(b) The date of formation.

(c) The county or counties in which the district is located, and a description of the boundaries of the district, or reference to a map showing such boundaries, which map shall be attached to the certificate, or reference to the county recorder s office where a description of such boundaries has been recorded.

If the order declaring the district formed contains all of the information required to be in the certificate, the board may file a copy of the order in lieu of the certificate.

(Added by Stats. 1963, Ch. 457.)









PART 4. ELECTIONS

CHAPTER 1. General Provisions

ARTICLE 1. Divisions and Methods of Electing Directors

21550

Each district shall contain five divisions unless otherwise provided by the more recent of:

(a) The order on final hearing on the formation petition.

(b) An order made pursuant to this article.

(c) An order made pursuant to Article 2 of this chapter.

(Added by Stats. 1943, Ch. 372.)



21551

Directors shall be elected by the division each represents unless otherwise provided by the more recent of:

(a) The order on final hearing on the formation petition.

(b) An order made pursuant to this article.

(c) An order made pursuant to Article 2 of this chapter.

(Added by Stats. 1943, Ch. 372.)



21552

As provided in this article the number of divisions may be changed to three or five or the method of electing directors may be changed to election by the district at large or by divisions, or both changes may be made simultaneously.

(Added by Stats. 1943, Ch. 372.)



21552.1

(a) Notwithstanding Sections 21550, 21551 and 21552, the local agency formation commission, in approving either a consolidation of districts or the reorganization of two or more districts into a single irrigation district may, pursuant to subdivisions (k) and (n) of Section 56886 of the Government Code, increase the number of directors to serve on the board of directors of the consolidated or reorganized district to 7, 9, or 11, who shall be members of the board of directors of the districts to be consolidated or reorganized as of the effective date of the consolidation or reorganization.

(b) Upon the expiration of the terms of the members of the board of directors of the consolidated district, or a district reorganized as described in subdivision (a), whose terms first expire following the effective date of the consolidation or reorganization, the total number of members on the board of directors shall be reduced until the number equals the number of members permitted by the principal act of the consolidated or reorganized district, or any larger number as may be specified by the local agency formation commission in approving the consolidation or reorganization.

(c) In addition to the powers granted under Section 1780 of the Government Code, in the event of a vacancy on the board of directors of the consolidated district or a district reorganized as described in subdivision (a) at which time the total number of directors is greater than five, the board of directors may, by majority vote of the remaining members of the board, choose not to fill the vacancy. In that event, the total membership of the board of directors shall be reduced by one board member. Upon making the determination not to fill a vacancy, the board of directors shall notify the board of supervisors of its decision.

(d) For the purposes of this section: consolidation means consolidation, as defined in Section 56030 of the Government Code; district or special district means district or special district, as defined in Section 56036 of the Government Code; and reorganization means reorganization, as defined in Section 56073 of the Government Code.

(Amended by Stats. 2006, Ch. 172, Sec. 16. Effective January 1, 2007.)



21553

The board shall order a change in the number of divisions or the method of electing directors, or both, or increase the number of directors from three to five in a district without divisions, if a petition therefor, signed by a majority of the holders of title to all of the land who are also the holders of title to a majority in value of the land, is filed in the district office at least 85 days before a general district election.

(Amended by Stats. 1992, Ch. 212, Sec. 1. Effective July 15, 1992.)



21554

The board shall submit at a general district election or at a special election a proposal for a change in the number of divisions or the method of electing directors or both when either:

(a) At least 120 days before the general district election a petition for the submission of a proposal therefor set forth in the petition, signed by at least 500 holders of title to land who are also the holders of title to at least 20 percent in value of all of the land, is filed in the district office.

(b) At least 90 days before the general district election the board adopts a resolution for the submission of a proposal therefor set forth in the resolution.

(c) The board by resolution calls a special election to be held in the district for submission of a proposal therefor set forth in the resolution.

(Amended by Stats. 1972, Ch. 209.)



21555

With regard to submitting a proposal at the general district election, the notices required by Section 12112 of the Elections Code shall contain a statement of the change or changes proposed to appear on the ballot.

(Amended by Stats. 2006, Ch. 588, Sec. 20. Effective January 1, 2007.)



21555.5

(a) Notice of a special election called pursuant to Section 21554 shall specify the purpose of the election and the day, hours, and polling places in each precinct for holding the election, and shall be posted in three public places in each election precinct in the district for at least 20 days and published in a newspaper published in the county once a week for at least three successive weeks.

(b) The election shall be held and the result determined and declared as nearly as practicable in conformity with general district elections.

(Added by Stats. 1972, Ch. 209.)



21556

Each proposal shall be stated on the ballot, and the method of voting on it shall be as nearly as practicable in conformity with the provisions relating to bond elections.

(Added by Stats. 1943, Ch. 372.)



21557

If a proposal receives the approval of a majority of the voters voting on it in the district and also a majority of the voters voting on it in each of a majority of the divisions, the board shall order the change or changes in accordance with the proposal.

(Added by Stats. 1943, Ch. 372.)



21558

If an order made pursuant to this article changes the method of electing directors, all directors thereafter elected in the district shall be elected as provided in the order.

(Added by Stats. 1943, Ch. 372.)



21559

If an order made pursuant to this article changes the number of divisions, the board shall forthwith redivide the district into the number of divisions specified in the order.

(Added by Stats. 1943, Ch. 372.)



21560

If an order made pursuant to this article changes the number of divisions, the terms of office of all directors shall expire at noon on the first Friday in December following the next general district election after the order, and the directors elected at that election shall be equal in number to the number of divisions as changed and these directors shall at their first meeting classify themselves and determine the length of their respective terms in the manner provided in subdivision (c) of Section 10505 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 229. Effective January 1, 1995.)



21561

Notwithstanding Sections 21550 and 21551, or any other provision of law to the contrary, directors of the Jackson Valley Irrigation District shall be nominated and elected at large.

All vacancies in the offices of directors of the Jackson Valley Irrigation District shall be filled pursuant to Section 1780 of the Government Code.

(Amended by Stats. 1975, Ch. 1059.)



21562

Notwithstanding Section 21550, if a district contains no divisions and the board consists of three members, without establishing divisions the district may increase the number of directors from three to five by following the procedure set forth in this article.

(Added by Stats. 1976, Ch. 178.)



21562.5

(a) This section applies to the Alta Irrigation District.

(b) Notwithstanding Section 21550, the board of directors of the district may adopt a resolution that increases the number of directors and the divisions from which they are elected from five to seven in accordance with this section.

(c) Notwithstanding Section 21383, if the number of district directors is increased from five to seven pursuant to this section, the number of directors required to constitute a quorum of the board and to concur on all questions, except a motion to adjourn or a motion to adjourn to a stated time, is four.

(d) The board of directors shall, by resolution, adjust the boundaries of any divisions pursuant to Chapter 3 (commencing with Section 35200) of Division 19 of the Elections Code.

(e) (1) Before considering the adoption of a resolution pursuant to subdivision (b), the board of directors shall provide at least 45 days notice of the public hearing at which the board proposes to act on the resolution. The notice of the public hearing shall be provided by placing a display advertisement of at least one-eighth page in a newspaper of general circulation in each county and incorporated city in which territory of the district is located for three weeks pursuant to Section 6063 of the Government Code. The public hearing shall be held at least 45 days after the first publication of the notice.

(2) The notice required by paragraph (1) shall include, but not be limited to, all of the following:

(A) A statement that the board of directors will consider a resolution to change from five to seven the number of directors of the district and the divisions from which they are elected.

(B) The phone number and address of an individual that interested persons may contact to receive additional information about the resolution.

(C) The date, time, and location of the public hearing.

(D) Notice that the resolution will be effective for the district elections occurring at least 180 days after adoption of the resolution unless a petition protesting the resolution containing the signatures of not less than 10 percent of the qualified registered voters of the district is filed with the secretary of the district within 30 days from the date of the adoption of the resolution in the same manner and subject to the same requirements as are set forth in Sections 3754, 3755, and 3755.5 of the Elections Code, except that all elections referred to in those sections and officers of the county mentioned in those sections shall be construed to refer to general or special district elections and to comparable officers of the district; and the heading of the proposed referendum shall be in substantially the following form: Referendum Against a Resolution Passed by the Board of Directors of the Alta Irrigation District Changing From Five to Seven the Number of Directors of the District and the Divisions From Which They Are Elected.

(f) This section shall become operative only if Assembly Bill 2536 of the 1993 94 Regular Session is enacted and becomes operative.

(Added by Stats. 1994, Ch. 1134, Sec. 3. Effective January 1, 1995. Pursuant to subd. (f), subds. (a) through (e) did not become operative. See the fully operative alternative version added by Sec. 4 of Ch. 1134.)



21562.5

(a) This section applies to the Alta Irrigation District.

(b) Notwithstanding Section 21550, the board of directors of the district may adopt a resolution that increases the number of directors and the divisions from which they are elected from five to seven in accordance with this section.

(c) Notwithstanding Section 21383, if the number of district directors is increased from five to seven pursuant to this section, the number of directors required to constitute a quorum of the board and to concur on all questions, except a motion to adjourn or a motion to adjourn to a stated time, is four.

(d) (1) The board of directors shall, by resolution, adjust the boundaries of any divisions so that the divisions are, as far as practicable, equal in population and comply with the applicable provisions of Section 1973 of Title 42 of the United States Code, as amended. In establishing the boundaries of the district, the board may give consideration to all of the following factors:

(A) Topography.

(B) Geography.

(C) Cohesiveness, contiguity, integrity, and compactness of territory.

(D) Community of interest of the district.

(2) The resolution requires the vote of not less than a majority of the directors for adoption.

(3) At the time of, or after, any annexation of territory to the district, the board of directors shall designate, by resolution, the division of which the annexed territory shall be a part.

(4) No change in division boundaries may be made within 180 days preceding the election of any director.

(5) (A) A change in division boundaries shall not affect the term of office of any director.

(B) If division boundaries are adjusted, the director of the division whose boundaries have been adjusted, shall continue to be the director of the division bearing the number of his or her division as formerly comprised until the office becomes vacant by means of term expiration or otherwise, whether or not the director is a resident within the boundaries of the division as adjusted.

(6) The successor to the office in a division whose boundaries have been adjusted shall be a resident and voter of that division.

(7) Nothing in this section shall be construed to prohibit or restrict the district from adjusting the boundaries of any divisions whenever the governing body of the district determines that a sufficient change in population has occurred that makes it desirable in the opinion of the governing body to adjust the boundaries of any divisions, or whenever any territory is added to or excluded from the district.

(e) (1) Before considering the adoption of a resolution pursuant to subdivision (b), the board of directors shall provide at least 45 days notice of the public hearing at which the board proposes to act on the resolution. The notice of the public hearing shall be provided by placing a display advertisement of at least one-eighth page in a newspaper of general circulation in each county and incorporated city in which territory of the district is located for three weeks pursuant to Section 6063 of the Government Code. The public hearing shall be held at least 45 days after the first publication of the notice.

(2) The notice required by paragraph (1) shall include, but not be limited to, all of the following:

(A) A statement that the board of directors will consider a resolution to change from five to seven the number of directors of the district and the divisions from which they are elected.

(B) The phone number and address of an individual that interested persons may contact to receive additional information about the resolution.

(C) The date, time, and location of the public hearing.

(D) Notice that the resolution will be effective for the next district elections occurring at least 180 days after adoption of the resolution unless a petition protesting the resolution containing the signatures of not less than 10 percent of the registered qualified voters of the district is filed with the secretary of the district within 30 days from the date of the adoption of the resolution in the same manner and subject to the same requirements as are set forth in Sections 3754, 3755, and 3755.5 of the Elections Code, except that all elections referred to in those sections and officers of the county mentioned in those sections shall be construed to refer to general or special district elections and to comparable officers of the district; and the heading of the proposed referendum shall be in substantially the following form: Referendum Against a Resolution Passed by the Board of Directors of the Alta Irrigation District Changing From Five to Seven the Number of Directors of the District and the Divisions From Which They Are Elected.

(f) This section shall become operative only if Assembly Bill 2536 of the 1993 94 Regular Session is not enacted or does not become operative.

(Added by Stats. 1994, Ch. 1134, Sec. 4. Effective January 1, 1995. Note: The operational condition in subd. (f) was satisfied (before Jan. 1, 1995).)






ARTICLE 2. Abolition and Reestablishment of Divisions

21575

Any district having less than 2,500 acres within its boundaries, having less than 100 electors residing within it, and having only three divisions may abolish the divisions in it pursuant to this article.

Any district having not more than 15 freeholders who are voters shall have no divisions.

(Amended by Stats. 1986, Ch. 454, Sec. 2.)



21576

The board of the district may petition the board of supervisors of the principal county for an order by the board of supervisors abolishing the divisions in the district.

(Added by Stats. 1943, Ch. 372.)



21577

The board of supervisors shall thereupon find whether or not there are less than 2,500 acres in the district, less than 100 electors residing in it, and only three divisions in it.

(Amended by Stats. 1986, Ch. 454, Sec. 3.)



21578

If the board of supervisors finds as to all of such matters in the affirmative, it may order that there shall be no divisions in the district.

(Added by Stats. 1943, Ch. 372.)



21579

Upon the making of the order, there shall be no divisions in the district, the directors of the district need only be voters and freeholders in the district, and the directors of the district shall be elected, and appointed to fill vacancies, at large from the whole district.

(Added by Stats. 1943, Ch. 372.)



21580

From the adoption of the order the district shall have three directors, and the offices of the directors shall have the numbers formerly identifying the division represented by each director, or if none, last incumbent director, and candidates for election for director shall be nominated and elected for a particular office.

(Added by Stats. 1943, Ch. 372.)



21581

The making of the order does not change any term of office.

(Added by Stats. 1943, Ch. 372.)



21582

At least 120 days before any general district election a majority of the electors in the district having no divisions may file in the district office a petition signed by them requesting the board to establish divisions.

(Amended by Stats. 1965, Ch. 2019.)



21583

The petition shall contain a showing that it is expedient to divide the district into three divisions as nearly equal in area and population as may be practicable and to elect the directors of the district therefrom.

(Added by Stats. 1943, Ch. 372.)



21584

The board may independently investigate whether or not the facts are consistent with the showing made in the petition and shall hear any evidence produced to sustain or disprove the showing.

(Added by Stats. 1943, Ch. 372.)



21585

Within 30 days after the filing of the petition the board shall find whether or not it is expedient to divide the district into three divisions as nearly equal in area and population as may be practicable and to elect the directors of the district therefrom.

(Added by Stats. 1943, Ch. 372.)



21586

If the board finds in the affirmative, it shall forthwith order the establishment of divisions in the district and divide the district into three divisions as nearly equal in area and population as may be practicable.

(Added by Stats. 1943, Ch. 372.)



21587

At the general district election next following the making of the order directors shall be elected at large in the district, one director to represent each division.

(Amended by Stats. 1965, Ch. 2019.)






ARTICLE 3. Division and Precinct Boundaries

21065

[21605.](a) Notwithstanding any other provision of law, subdivision (b) applies to districts in which directors are elected by divisions.

(b) The board of directors shall, by resolution, adjust the boundaries of any divisions pursuant to Chapter 8 (commencing with Section 22000) of Division 21 of the Elections Code.

(Repealed (as Section 21605) and added by Stats. 1998, Ch. 435, Sec. 8. Effective January 1, 1999. Note: Ch. 435 probably intended to continue the location and numbering of this section as 21605.)



21606

When land is excluded from a district after its formation, if the board deems it desirable, but not less than 120 days before any election in the district, it may reestablish the boundaries of the divisions within the district.

(Amended by Stats. 1981, Ch. 1045, Sec. 10.)



21607

When land is included within a district after its formation, its board shall, not less than 120 days before any election in the district, reestablish the boundaries of the divisions within the district so as to include the included land therein and so as to make the divisions as nearly equal in size and population as may be practicable.

(Amended by Stats. 1981, Ch. 1045, Sec. 11.)



21608

When land is included within a district after its formation and less than 120 days before an election, the voters in the area included shall not be entitled to vote at the election.

(Amended by Stats. 1981, Ch. 1045, Sec. 12.)









CHAPTER 4. Bond Elections

21925

After an order determining the amount of bonds which should be issued, the board shall call a bond election to submit to the voters a proposal of whether or not bonds in the amount determined in the order should be authorized when either:

(a) The board so determines.

(b) The board receives a petition requesting the election signed by either:

(1) A majority in number of the holders of title to land who are also the holders of title to a majority in value of all of the land.

(2) Five hundred or more persons, each of whom is either an elector or a holder of title to land and which petitioners include the holders of title to not less than 20 per cent in value of all of the land.

(Added by Stats. 1943, Ch. 372.)



21926

Notice of a bond election shall be given by publication of the notice, in some newspaper published in the office county, once a week for at least three successive weeks.

(Amended by Stats. 1979, Ch. 667.)



21927

Notice of a bond election shall specify:

(a) The day, hours, and polling places in each precinct for holding the election.

(b) The amount of bonds proposed to be issued.

(Added by Stats. 1943, Ch. 372.)



21928

At a bond election several proposals as to the issuance of bonds may be submitted separately on the same ballot if:

(a) Estimates of the cost of the respective projects have been made.

(b) The commission has reported thereon.

(c) The respective proposals have been stated in the notices of the election.

(Added by Stats. 1943, Ch. 372.)



21929

The ballots shall contain a general statement of the proposals to be voted on, including the amount of bonds proposed to be issued for each purpose, but no informality in the statement shall vitiate the election. Each proposal shall be followed by the words Yes and No on separate lines with a small inclosed space after each of the two words.

(Added by Stats. 1943, Ch. 372.)



21930

On bond election ballots there shall be printed under the heading Instructions to voters : To vote for a proposal, stamp a cross (+) in the voting space after the word "?yes following the proposal. To vote against a proposal, stamp a cross (+) in the voting space after the word ??No following the proposal.

(Added by Stats. 1943, Ch. 372.)



21931

The voters shall vote for or against any proposal at a bond election by stamping a cross (+) in the voting space after the word Yes or No respectively.

(Added by Stats. 1943, Ch. 372.)



21932

Bond elections shall be held and the result determined and declared as nearly as practicable in conformity with general district elections.

(Amended by Stats. 1965, Ch. 2019.)



21933

The issuance of bonds is authorized when, at a bond election, any of the following occurs:

(a) Two-thirds of the votes cast on the proposal are yes.

(b) A majority of the votes cast on the proposal are yes when the election was called pursuant to a petition sufficient to require it to be called.

(c) A majority of the votes cast on the proposal are Yes when the bonds to be issued are payable both as to principal and interest solely from revenue and not directly or indirectly from assessments and the board finds that in its judgment the proposed revenues will each year, after deducting a reasonable allowance for the cost of operation and maintenance, if any, which must be paid from the revenues, be at least one and one-tenth times the debt service requirements for that year for principal, interest, sinking funds and reserve funds of all the bonds, including the bonds to be issued, payable from the revenues.

(Amended by Stats. 1992, Ch. 1020, Sec. 13. Effective January 1, 1993.)



21934

If the number of votes for any bond proposal is less than the number required to authorize the issuance of the bonds, the result of the vote shall be entered of record. The proposal may be again submitted at a bond election upon the presentation to the board of a petition for the subsequent election signed as required for the calling of the previous election.

(Added by Stats. 1943, Ch. 372.)



21935

No informalities in the conduct of the election shall invalidate the election if fairly conducted.

(Added by Stats. 1943, Ch. 372.)









PART 5. POWERS AND PURPOSES

CHAPTER 1. Powers and Purposes Generally

ARTICLE 1. Water

22075

A district may do any act necessary to furnish sufficient water in the district for any beneficial use.

(Added by Stats. 1943, Ch. 372.)



22076

A district may do any act in order to put to any beneficial use any water under its control.

(Added by Stats. 1943, Ch. 372.)



22077

A district may deliver water for fire protection purposes.

(Added by Stats. 1943, Ch. 372.)



22078

A district may control, distribute, store, spread, sink, treat, purify, recapture and salvage any water including but not limited to sewage waters for the beneficial use or uses of the district or its inhabitants or the owners of rights to waters therein.

(Added by Stats. 1953, Ch. 719.)



22078.5

A district may impose a special tax pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code. The special taxes shall be applied uniformly to all taxpayers or all real property within the district, except that unimproved property may be taxed at a lower rate than improved property.

(Added by Stats. 1991, Ch. 70, Sec. 13.)



22079

No district furnishing water for residential use to a tenant shall seek to recover any charges or penalties for the furnishing of water to or for the tenant s residential use from any subsequent tenant on account of nonpayment of charges by a previous tenant. The district may, however, require that service to subsequent tenants be furnished on the account of the landlord or property owner.

(Added by Stats. 1985, Ch. 1251, Sec. 6.)






ARTICLE 1.5. Watermaster Service

22080

As used in this article:

(a) Conduit includes ditches, pipelines, and other means of diversion.

(b) District means any irrigation district which includes land included within a watermaster service area for which a watermaster has previously been appointed by the Department of Water Resources, but which elects to provide watermaster service pursuant to the provisions of this article.

(Added by Stats. 1982, Ch. 780, Sec. 1.)



22080.5

Any duty or authority vested in a watermaster appointed by a district may be exercised by the watermaster directly or through the agency of a deputy watermaster if there is one.

(Added by Stats. 1982, Ch. 780, Sec. 1.)



22081

A district, as defined in subdivision (b) of Section 22080, may appoint one or more watermasters to regulate the use of water within the district.

(Added by Stats. 1982, Ch. 780, Sec. 1.)



22081.5

The owner of every conduit subject to regulation by an irrigation district shall construct and maintain to the satisfaction of the district a substantial and serviceable diversion dam or works in the channel of the stream from which the water is diverted.

(Added by Stats. 1982, Ch. 780, Sec. 1.)



22082

The owner of a conduit shall construct and maintain to the satisfaction of the district a substantial and serviceable headgate in the conduit through which the water is diverted at or near the diversion dam or works.

(Added by Stats. 1982, Ch. 780, Sec. 1.)



22082.5

The headgate shall be of such construction that it can be locked and kept closed by the watermaster.

(Added by Stats. 1982, Ch. 780, Sec. 1.)



22083

The owner of a conduit shall construct and maintain such water flow measuring devices at such points along the conduit as may be required and approved by the district for the purpose of assisting the watermaster in determining the amounts of water which are being diverted and applied to beneficial use.

(Added by Stats. 1982, Ch. 780, Sec. 1.)



22083.5

If the owner of any conduit refuses or neglects to construct and maintain the diversion dam or works, the headgate, or the measuring devices provided for in this article after 30 days notice by the district so to do, the watermaster may close the conduit, and it shall not be opened or any water diverted from the source of supply until the requirements of the district as to the diversion dam or works, the headgate, or the measuring devices have been complied with.

(Added by Stats. 1982, Ch. 780, Sec. 1.)



22084

The owner of every reservoir which is subject to regulation by a watermaster and which is located across or upon the bed of a natural stream or requires the use of a natural stream channel shall construct and maintain such measuring devices below the reservoir in the stream and such measuring devices above the reservoir on each stream or source of supply discharging into the reservoir as may be required and approved by the district for the purpose of assisting the district or the watermaster in determining the amounts of water to which the owner is entitled and the amounts of water which the owner is diverting, storing, and applying to beneficial use.

(Added by Stats. 1982, Ch. 780, Sec. 1.)



22084.5

If the owner of any reservoir neglects or refuses to construct and maintain the measuring devices provided for in this article after 30 days notice by the district, the watermaster may open the outlet of the reservoir and the outlet shall not be closed, except by order of the district, until the requirements of the district as to the measuring devices are complied with.

(Added by Stats. 1982, Ch. 780, Sec. 1.)



22085

The district may make such reasonable regulations to secure distribution of water in accordance with determined rights as may be needed.

(Added by Stats. 1982, Ch. 780, Sec. 1.)



22085.5

The watermaster shall divide the water of the streams or other sources of supply among the several conduits and reservoirs taking water therefrom and so adjust or close the headgates of conduits and regulate the controlling works of reservoirs as may be necessary to insure a distribution of the water among the water users entitled to its use, according to the rights of the users.

(Added by Stats. 1982, Ch. 780, Sec. 1.)



22086

Whenever in pursuance of his duties the watermaster regulates a headgate to a conduit or the controlling works of a reservoir, he may attach to the headgate or controlling works a written notice properly dated and signed setting forth the fact that the headgate or controlling works have been properly regulated and are wholly under his control.

(Added by Stats. 1982, Ch. 780, Sec. 1.)



22086.5

The notice is legal notice to all persons interested in the diversion and distribution of the water of the conduit or reservoir.

(Added by Stats. 1982, Ch. 780, Sec. 1.)



22087

Any person who is injured by the action of any watermaster may apply to the superior court of the county in which the injury takes place for an injunction.

(Added by Stats. 1982, Ch. 780, Sec. 1.)



22087.5

Such injunction shall be issued only in case it is shown at the hearing that the watermaster has failed to distribute the water according to the rights as determined by decrees of court, agreements, permits, or licenses.

(Added by Stats. 1982, Ch. 780, Sec. 1.)



22088

Every person who willfully and without authority closes, changes, or interferes with any headgate, waterbox, or measuring device while it is under the control of the watermaster, or who willfully takes or uses water which has been denied him by the watermaster under the provisions of this part is guilty of a misdemeanor.

(Added by Stats. 1982, Ch. 780, Sec. 1.)



22088.5

The possession or use of water when it has been so denied by the watermaster is prima facie evidence of the guilt of the person using it.

(Added by Stats. 1982, Ch. 780, Sec. 1.)



22089

Every person who violates any of the provisions of this article is guilty of a misdemeanor and is punishable by a fine of not less than twenty-five dollars ($25), nor more than two hundred fifty dollars ($250), or by imprisonment in the county jail for not less than 10 days nor more than six months, or by both such fine and imprisonment.

(Added by Stats. 1982, Ch. 780, Sec. 1.)



22089.5

A watermaster has the power to arrest any person violating any of the provisions of this article and to give him into the custody of the sheriff or other competent police officer within the county, and immediately thereafter make a complaint before a magistrate against the person so arrested.

(Added by Stats. 1982, Ch. 780, Sec. 1.)






ARTICLE 2. Drainage

22095

A district may provide for any and all drainage made necessary by the irrigation provided for by the district.

(Added by Stats. 1943, Ch. 372.)



22096

All laws respecting irrigation by districts or respecting districts shall also be so construed and enforced as to apply to drainage.

(Added by Stats. 1943, Ch. 372.)



22097

The officers, agents, and employees of districts have the same powers, duties, and liabilities respecting drainage and construction, operation, and control relating to it as they have respecting irrigation.

(Added by Stats. 1943, Ch. 372.)



22098

Whenever it appears necessary to drain any land within a district on account of the irrigation which has been done or which is intended to be done by the district under laws relating to it, whether for the purpose of more beneficially carrying on the irrigation or to protect the district from liability by reason of the irrigation, its board, if it is reasonable from an economic standpoint that the drainage be provided, shall provide for the drainage.

(Added by Stats. 1943, Ch. 372.)



22099

No drainage need be provided for land as to which the district is relieved from liability for seepage or flooding by reason of grant, waiver, prescription, statute, decree, or condemnation.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 3. Electric Power

22115

Any district heretofore or hereafter formed may purchase or lease electric power from any agency or entity, public or private, and may provide for the acquisition, operation, leasing, and control of plants for the generation, transmission, distribution, sale, and lease of electric power, including sale to municipalities, public utility districts, or persons.

(Added by Stats. 1943, Ch. 372.)



22116

All provisions of the California Irrigation District Act, and of all acts amendatory thereof and supplemental thereto, applying to irrigation shall, as codified in this division, also be so construed and enforced as to apply to electric power.

(Amended by Stats. 1943, Ch. 687.)



22117

The officers, agents, and employees of districts have the same powers, duties, and liabilities respecting electric power and the acquisition, operation, and control relating to it as they have respecting irrigation or districts.

(Added by Stats. 1943, Ch. 372.)



22118

The board and the officers, agents, and employees of districts shall do all necessary and proper acts for the construction and operation of its electric power works.

(Added by Stats. 1943, Ch. 372.)



22119

A district may distribute power without regard to any assessments levied by it.

(Added by Stats. 1943, Ch. 372.)



22120

A district may sell, dispose of, and distribute electric power for use outside of its boundaries.

(Amended by Stats. 1943, Ch. 687.)



22121

Subject to the conditions in this article a district may in the manner required by law make special appropriations of water for power purposes.

(Added by Stats. 1943, Ch. 372.)



22122

Any use of water for generating electric power at any given time of the year which is in excess of the water appropriated and beneficially used for irrigation purposes by the district at that period of the year shall be subject to all prior existing appropriations by any municipal corporation which is proceeding in good faith in the expenditure of money and the construction of works designed to divert the water appropriated.

(Added by Stats. 1943, Ch. 372.)



22123

Any district providing electric power to areas outside its boundaries shall be subject to reasonable rules, regulations, and orders of the governing body of the city or county area being served, but, in no event, more restrictive than the rules, regulations, and orders of the Public Utilities Commission upon utilities providing electric power to cities or counties. No district may impose rates, rules, regulations, or orders in any such area outside its boundaries which are different from rates, rules, regulations, or orders imposed within the district, except with the consent of the governing body of the affected area.

(Added by Stats. 1969, Ch. 1374.)



22124

Every district furnishing electrical power shall comply with Section 8029.5 of the Public Utilities Code.

(Added by Stats. 1982, Ch. 549, Sec. 5.)






ARTICLE 4. Pension and Retirement Systems

22140

The board may establish or modify any existing plan or system, so as to provide for a pension or retirement plan or system for the benefit of officers, including directors, and employees of the district and therein provide for the payment of annuities, pensions, retirement benefits, disability payments and death benefits or any one or more of them.

(Added by Stats. 1965, Ch. 726.)



22141

The district may maintain its own pension, retirement, disability benefit and death benefit fund or may provide for benefits to eligible officers and employees, or their beneficiaries, by means of group insurance, group annuities or other insurance, or by such means as in the opinion of the board will satisfactorily provide an adequate and sure method of meeting the payments contemplated by its plan or system.

(Added by Stats. 1965, Ch. 726.)



22143

This article does not affect the authority of any district to participate in the State Employees Retirement System or any county employees retirement system.

(Added by Stats. 1965, Ch. 726.)



22144

If a district has terminated a plan which did provide retirement benefits and has entered into a contract to participate in the Public Employees Retirement System, it may adopt a plan to increase retirement benefits for former employees who had retired prior to provision being made in the contract with the Public Employees Retirement System for past service credit. Such plan shall be designed to provide increased retirement benefits based on cost-of-living changes as determined by the board. Payments shall be from the general fund of the district and shall be limited to the benefits set forth in the terminated plan, plus the cost-of-living increases determined by the board.

(Added by Stats. 1973, Ch. 840.)






ARTICLE 5. Flood Control

22160

The district may, but shall not be required to, provide for, maintain and operate such works and facilities within or without its boundaries as the board may deem necessary to protect the land in, and the property of, the district, from damage by flood or overflow, and may pay the cost and expense thereof out of its general fund or any special fund provided therefor.

(Added by Stats. 1949, Ch. 352.)



22161

A district may, but shall not be required to, contract with the United States, the State, or any agency or political subdivision thereof, or any person, for the construction, operation or maintenance of works, facilities or operations within or without the district boundaries which the board deems necessary to protect the land in, and property of, the district, from damage by flood or overflow, and may contribute to the cost or expense thereof out of its general fund or any special fund provided therefor.

(Added by Stats. 1949, Ch. 352.)



22162

The provisions of Section 22160 apply only to districts containing 200,000 acres or more.

(Amended by Stats. 1959, Ch. 1513.)






ARTICLE 6. Sewage Disposal

22170

This article applies only if an election is called and held as provided in this article and a majority of the votes cast on the proposal are Yes.

(Amended by Stats. 1971, Ch. 340.)



22171

The board may in its discretion by resolution call an election to be held in the entire district or only in that portion of the district proposed to be served to determine whether or not the district should provide for sewage disposal service. The ballots shall contain the following statement of the proposal:

Shall the ____ Irrigation District provide for sewage disposal, or acquire existing sewage disposal facilities, within that portion of its boundaries as hereinafter described not now provided with adequate sewage collection and disposal works.

Notwithstanding the foregoing, the ballots of any district which is required to obtain the approval of the local agency formation commission before it may provide sewage disposal shall contain the following statement of the proposal:

Shall the ____ Irrigation District provide for sewage disposal, or acquire existing sewage disposal facilities, within that portion of the district, and in the manner, set forth in the proposed application to the ____ Local Agency Formation Commission, dated ____, a copy of which application is on file in the office of the district.

Such proposal shall be followed by the words Yes and No on separate lines with a small enclosed space after each of the two words.

(Amended by Stats. 1972, Ch. 199.)



22172

The ballots shall have printed on them under the heading Instructions to Voters :

To vote for a proposal stamp a cross (+) in the voting space after the word ??Yes following the proposal. To vote against a proposal, stamp a cross (+) in the voting space after the word ??No following the proposal.

(Added by Stats. 1963, Ch. 420.)



22173

The voters shall vote for or against the proposal by stamping a cross (+) in the voting space after the word Yes or No respectively.

(Added by Stats. 1963, Ch. 420.)



22174

Notice of the election shall specify the purpose of the election and the day, hours, and polling places in each precinct for holding the election, and shall be posted in three public places in each election precinct in the area of the district in which the election is to be held for at least 20 days and published in a newspaper published in the county once a week for at least three successive weeks.

(Amended by Stats. 1972, Ch. 199.)



22175

The election shall be held and the result determined and declared as nearly as practicable in conformity with general district elections.

(Amended by Stats. 1965, Ch. 2019.)



22176

A district, whether heretofore or hereafter formed, may provide for the acquisition, construction, maintenance and operation of sewage collection and disposal mains, and sewage treatment and disposal facilities for all or any portion of the lands within its boundaries.

(Added by Stats. 1963, Ch. 420.)



22177

A district may charge reasonable connection charges to defray in whole or in part the cost of providing sewage disposal service and may levy and collect annual or semiannual charges to cover the cost of maintenance and operation of the sewage disposal system. Any charges authorized by this section shall be made only within the area to be served. If the sewage disposal service is provided to only a portion of the district, the area so served shall bear all costs of the maintenance, operation, and administration of such service.

(Amended by Stats. 1972, Ch. 199.)



22178

All provisions of the California Irrigation District Act, and of all other acts amendatory thereof and supplemental thereto, applying to irrigation shall, as codified in this division, also be so construed and enforced as to apply to sewage disposal.

(Added by Stats. 1963, Ch. 420.)



22179

The officers, agents, and employees of districts have the same powers, duties, and liabilities respecting sewage disposal and the acquisition, operation, and control relating to it as they have respecting irrigation in districts.

(Added by Stats. 1963, Ch. 420.)



22180

The board and the officers, agents, and employees of districts shall do all necessary and proper acts for the construction and operation of its sewage collection and disposal system.

(Added by Stats. 1963, Ch. 420.)






ARTICLE 7. Recreational Facilities

22185

A district may construct, maintain, and operate recreational facilities in connection with any dams, reservoirs, or other works owned or controlled by the district.

(Added by Stats. 1969, Ch. 533.)



22186

A district may fix and assess reasonable charges for the use of the recreational facilities by members of the public.

(Added by Stats. 1969, Ch. 533.)









CHAPTER 2. Powers

ARTICLE 1. Powers Generally

22225

Each district has the power generally to perform all acts necessary to carry out fully the provisions of this division.

(Added by Stats. 1943, Ch. 372.)



22226

A district may construct the necessary works for the collection of water for the district.

(Added by Stats. 1943, Ch. 372.)



22227

A district may acquire the right to store water in any reservoir or to carry water through any conduit not owned or controlled by the district and may grant to any owner or lessee of the right to the use of any water the right to store the water in any reservoir of the district or to carry the water through any conduit of the district.

(Added by Stats. 1943, Ch. 372.)



22228

A district may contract to perform and perform any agreement with any number of persons or public corporations or agencies for the exchange, transfer, or delivery to or by either or both parties of any water right or water.

(Added by Stats. 1943, Ch. 372.)



22230

A district may make and perform any necessary contracts to carry out the purposes of the district.

(Added by Stats. 1943, Ch. 372.)



22231

A district by contract may acquire and operate any needed or desirable equipment to put water under its control to any beneficial use.

(Added by Stats. 1943, Ch. 372.)



22232

A district may employ an expert in agriculture and related matters and other employees as may be deemed necessary to do any of the following:

(a) Supervise the construction of works for the irrigation or protection of land.

(b) Advise the owners of land or any persons engaged in farming the land of methods of increasing the productiveness of the land or as to any matters of husbandry.

(c) Conduct experiments as prescribed by the board.

(d) Perform duties for the general welfare of the people of the district as prescribed by the board.

(Added by Stats. 1943, Ch. 372.)



22233

Any district and any county may enter into a contract agreeing to pay and apportion between them the costs of locating, removing, repairing, or relocating any facilities owned or to be owned by either party on the roads or other property of the other in such proportion and upon such terms as the governing boards of the parties shall determine to be equitable.

(Added by Stats. 1955, Ch. 1879.)



22234

A district may contract to operate, maintain, or improve ditches and laterals not owned by the district upon petition of at least two-thirds of the owners of land served by such ditches or laterals.

In order to carry out the purposes of this section, a district may make such contracts as the board deems necessary, including but not limited to loan and repayment contracts, construction contracts, and rental of equipment contracts.

The amendment of this section made at the 1963 Regular Session of the Legislature does not constitute a change in, but is declaratory of, the pre-existing law.

(Amended by Stats. 1963, Ch. 524.)



22235

A district may disseminate information to the public concerning the rights, properties, and activities of the district.

(Added by Stats. 1972, Ch. 330.)






ARTICLE 2. Water Distribution

22250

All water distributed by districts for irrigation purposes shall except when otherwise provided in this article be apportioned ratably to each landowner upon the basis of the ratio which the last assessment against his land for district purposes bears to the whole sum assessed in the district for district purposes.

(Added by Stats. 1943, Ch. 372.)



22251

Any landowner may assign for use within the district his right to the whole or any portion of the water apportioned to him pursuant to Section 22250.

(Added by Stats. 1943, Ch. 372.)



22252

When any charges for the use of water are fixed by a district the water for the use of which the charges have been fixed shall be distributed equitably as determined by the board among those offering to make the required payment.

(Added by Stats. 1943, Ch. 372.)



22252.1

The board by the unanimous vote of all of the directors may specify a date prior to which applications for water for the ensuing irrigation season are to be received for all crops or for annual crops and new plantings and may require a cash deposit not to exceed the water charge for the water applied for, to be made at the time of application for each acre for which application is made. The cash deposit shall in the discretion of the board be forfeited as to each acre not using the water applied for if the district has water available to supply the same. In the event of water shortage the board may with respect to the shortage area in its discretion give preference to or serve only the land for which application was filed prior to the date set and the land for which no application was required. Any date so fixed shall be effective for each year thereafter unless changed by the board if notice thereof is published not later than April 1st in the year in the manner prescribed for the publication of the notice provided for in Section 22252.2. Nothing in this section shall prohibit apportionment of available water to land given preference under this section or otherwise restrict or limit existing powers of the board to control and provide for distribution of water.

(Added by Stats. 1947, Ch. 282.)



22252.2

The action of a board in fixing or changing any such date shall be ineffective until notice thereof is given by publication once a week for two successive weeks in a newspaper published in the district, or if no newspaper is published in the district, then in a newspaper published in the office county, or if no newspaper is published in the office county, then in a newspaper published in any affected county.

(Added by Stats. 1947, Ch. 282.)



22252.3

In any year in which the board determines that the water supplies of the district will be inadequate to provide water in a quantity furnished in years of average precipitation, the board may specify a date prior to which applications for water for the ensuing irrigation season are to be received. In districts where meters or other volumetric measuring instruments or facilities are not available or are inadequate to measure substantially all agricultural water deliveries, the district may establish annual water requirements in the district for growing each type of crop grown in the district, accept such applications for water based on proposed crops to be grown and acreage of each such proposed crop, and determine the quantity of water apportioned under Sections 22250, 22251, 22252, and 22252.1 expressed in terms of acreage of each type of proposed crop to be served. In such a district, the district may refuse to deliver water to, or assess penalties on, the landowner who uses such water on a greater acreage of such crops than such landowner s share of the estimated available water will bring to maturity based on the requirements established for growing such crops in the district.

In establishing annual water requirements for growing particular types of crops, as authorized in this section, the district, with respect to those crops which ordinarily require periodic irrigation, may designate the number of irrigation runs and the amount of water to be allocated to each such run with respect to each crop and may give the water user water credits measured by the designated irrigation runs with respect to each such crop as to which the water user has notified the district he intends to underirrigate.

This section provides a means of measuring the allocation of water to lands based on the type of crop grown and does not authorize a district to designate the crops to be grown on such land.

Nothing in this section shall prohibit or limit the apportionment of available water to land given preference under Section 22252.1 or this section or to otherwise restrict or limit existing powers of the district to control and provide for distribution of water.

(Added by Stats. 1977, Ch. 78.)



22253

When a mutual water company has been formed to furnish water to certain specified land within a district, the district may contract for the delivery of water for the specified land through the mutual water company only.

(Added by Stats. 1943, Ch. 372.)



22254

If a district has contracted to deliver and is delivering water to a mutual water company for distribution to territory served by the latter, the water shall be apportioned on a basis found by the board to be equitable and for the best interests of all persons concerned.

(Added by Stats. 1943, Ch. 372.)



22255

When its board deems it in the best interests of the district, the district may regulate the amount of water to be used to irrigate crops within the district when seepage from the irrigation would damage adjacent land inside or outside of the district or may require as a condition precedent to the delivery of water the construction of adequate drainage facilities to prevent damage to the adjacent land. Whenever the board finds, with respect to land for which there is no existing system for the application of water for the irrigation thereof, that the character of the soil or elevation of the land to be supplied water from the district water supply is such that the application of such water thereto by flooding is likely to require the use of excess quantities of water or to create a hazardous seepage or drainage problem, the board may limit the application of such water to that land to application through overhead sprinkling systems so designed and operated to prevent the use of excess quantities of water, or the creation of a hazardous seepage or drainage problem.

(Amended by Stats. 1953, Ch. 1563.)



22256

A district may refuse to furnish water to any land to which it holds title by virtue of collector s deeds to the district or to any or all land on which the district has an outstanding unredeemed certificate of sale for the nonpayment of a district assessment.

(Amended by Stats. 1961, Ch. 673.)



22257

Each district shall establish equitable rules for the distribution and use of water, which shall be printed in convenient form for distribution in the district. A district may refuse to deliver water through a ditch which is not clean or not in suitable condition to prevent waste of water and may determine through which of two or more available ditches it will deliver water.

A district may close a defective gate in a community water distribution system used for irrigation purposes and may refuse to deliver water through the defective gate if the landowner fails to repair the gate or outlet to the satisfaction of the district within a reasonable time after receipt of notice from the board through its authorized water superintendent, manager or ditch tender to repair the gate or outlet. Rules and regulations adopted pursuant to this section may include, with respect to land for which there is no existing system for the application of water for the irrigation thereof, the limitation of the use of water for irrigation furnished by the district to an overhead sprinkling system where such method of irrigation will conserve water and prevent excess seepage or the creation of drainage problems.

(Amended by Stats. 1953, Ch. 1563.)



22258

A district required by law or provisions of agreements under which all or part of the water supply of the district was acquired to furnish water outside its boundaries to consumers whose rights to service were at the time the supply of water was acquired by the district enforceable by reason of their status as persons of the class for whose benefit the water was appropriated or dedicated may regulate the use of water so furnished.

(Added by Stats. 1943, Ch. 372.)



22259

If its board deems it to be for the best interests of the district, a district may enter into a contract for the lease or sale of any surplus water or use of surplus water not then necessary for use within the district, for use either within or without the district.

(Added by Stats. 1943, Ch. 372.)



22261

Nothing in this article authorizes the sale of any water right.

(Added by Stats. 1943, Ch. 372.)



22262

No right in any water or water right owned by the district shall be acquired by use permitted under this article.

(Added by Stats. 1943, Ch. 372.)



22263

Nothing contained in this division authorizes any person to divert the water of any stream or conduit from its channel to the detriment of any person having any interest in the stream, conduit, or the water therein, unless previous compensation be ascertained and paid.

(Added by Stats. 1943, Ch. 372.)



22264

Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code shall not apply to districts except in specific areas concerning which the State Department of Health Services gives written notice to the district.

In areas where the service rendered by the district is primarily agricultural and domestic service is only incidental thereto, the State Department of Health Services may prescribe reasonable and feasible action to be taken by the district and the consumers to insure that their domestic water will not be injurious to health.

Municipal and public corporations or utilities, other than a district, that distribute water within a district are not excepted from Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code by this section.

(Amended by Stats. 1996, Ch. 1023, Sec. 453. Effective September 29, 1996.)






ARTICLE 3. Charges

22280

Any district may in lieu in whole or in part of levying assessments fix and collect charges for any service furnished by the district, including, but not limited to, all of the following:

(a) (1) Use, sale, or lease of water, which may include, pursuant to the notice, protest, and hearing procedures in Section 53753 of the Government Code, a standby charge whether the water is actually used or not.

(2) If the procedures set forth in this section as it read at the time a standby charge was established were followed, the district may, by resolution, continue the charge pursuant to this section in successive years at the same rate. If new, increased, or extended assessments are proposed, the district shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(b) Delivery of water for irrigation in excess of a specified quantity per unit of land.

(c) Water and the service thereof required by law or provisions of agreements under which all or part of the water supply of the district was acquired to be furnished outside its boundaries to consumers whose rights to service were at the time the supply of water was acquired by the district enforceable by reason of their status as persons of the class for whose benefit the water was appropriated or dedicated.

(d) Use of water for power purposes.

(e) Sale of electric power.

(f) Connections to new pipelines or extensions of existing pipelines required to serve water to lands in the district not adjacent to existing distribution works and which have been constructed in whole or in part at the expense of the district.

(g) Services performed under contracts made pursuant to Section 22234.

(h) Use of water for groundwater recharge.

(Amended by Stats. 2007, Ch. 27, Sec. 19. Effective January 1, 2008.)



22281

A district may charge higher rates for the service of water to any land that is not subject to assessment by the district than is charged other land in the district for similar service.

(Added by Stats. 1943, Ch. 372.)



22281.1

A district may establish a charge for the right to connect to new pipelines or extensions of existing pipelines constructed in whole or in part at the expense of the district in such amounts as in the opinion of the board will reimburse the district for the cost of construction advanced by the district.

The connection charge shall be as nearly as possible an amount equal to that proportion of the cost of construction of the new pipeline or extension that the area to be served by the connection bears to the total area to be served by the new pipeline or extension.

(Added by Stats. 1951, Ch. 1180.)



22282

Whenever any charges for any service provided for by this division have been fixed, they may be made payable in advance.

(Added by Stats. 1943, Ch. 372.)



22282.1

A district may refuse service to any land if outstanding charges for services already rendered such land have not been paid within a reasonable time.

(Added by Stats. 1961, Ch. 673.)



22283

A district may prescribe reasonable rules to carry out the provisions of this article.

(Added by Stats. 1943, Ch. 372.)



22284

A district may prescribe by rule that when any charges fixed for services under Section 22280 become delinquent, the charges may be collected in accordance with procedures specified in Section 25806.

(Added by Stats. 1987, Ch. 1052, Sec. 1.)






ARTICLE 5. Supervision by Department

22335

During the construction of any works of a district to be paid for out of the proceeds of any bond issue, the department shall have access to all plans, specifications, and records of the construction and shall from time to time make any investigations and reports to the board the department deems to be in the interest of the public or of the district.

(Amended by Stats. 1992, Ch. 1020, Sec. 15. Effective January 1, 1993.)



22336

During the construction of any work to be paid for out of the proceeds of the sale of any bonds of any district, the secretary shall within one week after each regular meeting of the board forward to the department copies of all reports made to the board as to the progress of the work and a statement of the amounts paid for any part of the work.

(Added by Stats. 1943, Ch. 372.)



22337

The board immediately after the publication of the statement of the financial condition of the district each year shall send all of the following papers to the department, which shall examine them and report to the board any suggestions it deems proper:

(a) A copy of the financial statement.

(b) A report stating the general condition of any works constructed or acquired by the district.

(c) A statement of whether or not the plan of irrigation adopted by the district is being successfully carried out.

(d) A statement of any other matters which the board deems proper.

(Added by Stats. 1943, Ch. 372.)



22338

The department may at any time make an examination of the affairs of any district or call upon the authorities of the district for any information it desires and make any report thereon it deems advisable.

(Added by Stats. 1943, Ch. 372.)









CHAPTER 3. Property

ARTICLE 1. Acquisition of Property

22425

A district may acquire by any means any property or interest in property to carry out its purposes, including any of the following:

(a) Property for the construction, improvement, and operation of works in this state or in any other state or in a foreign nation.

(b) Works being constructed.

(c) Stock of domestic or foreign corporations owning water, water rights, canals, water works, franchises, concessions, or rights.

(d) Works by which land has been or may be supplied with water for irrigation.

(e) Property not otherwise authorized herein that may be required as a condition to obtaining state financial assistance for local projects as set forth in Chapter 5 (commencing with Section 12880), of Part 6, Division 6, of the Water Code.

(f) Public buildings and grounds.

(Amended by Stats. 1975, Ch. 582.)



22426

Any property necessary for the purposes of the district may be acquired by the district and held subject to any liens, incumbrances, or obligations on it at the time of its acquisition.

(Added by Stats. 1943, Ch. 372.)



22427

If any road, railroad, canal, or other property subject or devoted to public use will become subject to flooding or other interference by reason of the construction or proposed construction of any works of a district, the district may acquire the right to flood or otherwise interfere with the property, whether or not it is publicly or privately owned.

(Added by Stats. 1943, Ch. 372.)



22428

If by a judgment or agreement a district is required to relocate any road, railroad, canal, or other property subject or devoted to public use, the district may acquire all property necessary to comply with the agreement or judgment and make conveyances of the relocated road, railroad, canal, or other property to comply with the agreement or judgment.

(Added by Stats. 1943, Ch. 372.)



22429

The right is hereby granted to locate, construct, and maintain any of the works of a district on any land which is now or hereafter owned by the State.

(Added by Stats. 1943, Ch. 372.)



22430

There is given, dedicated, and set apart for the uses and purposes of each district all water and water rights belonging to this State within the district.

(Added by Stats. 1943, Ch. 372.)



22431

A district may construct any works across any watercourse, road, railway, conduit, or other property subject or devoted to public use in a manner that will afford security to life and property. The district shall restore the property crossed as near as may be to its former state or so as not to have impaired unnecessarily its usefulness.

(Added by Stats. 1943, Ch. 372.)



22432

A district may on terms its board deems for the best interests of the district take a deed or release from any claimant, including any other taxing or assessing agency, to any interest in any property owned or claimed by the district.

(Added by Stats. 1943, Ch. 372.)



22433

A district may purchase pursuant to law property tax sold or tax deeded to the State on which the district has a claim, lien, or deed for unpaid assessments or any right, title, interest, or claim.

(Added by Stats. 1943, Ch. 372.)



22434

Any district when it appears to its board to be for the best interest of the district may discharge with or without compromise any overlapping tax or assessment liens equal or superior in rank to those of the district existing on any property to which the district has title and may purchase any outstanding tax or assessment titles existing on the property equal or superior in rank to the title of the district.

(Added by Stats. 1943, Ch. 372.)



22435

A district may notwithstanding any other provisions of this division use any of its funds to carry out the provisions of Section 22434 and may with these funds purchase written evidences of indebtedness of overlapping taxing or assessing agencies for this purpose.

(Added by Stats. 1943, Ch. 372.)



22436

A district may in its name take conveyances, leases, contracts, or other assurances for all property acquired by it.

(Added by Stats. 1943, Ch. 372.)



22437

The title to all property acquired by a district is held in trust for its uses and purposes. The district may hold, use, acquire, manage, sell, or lease the property as provided in this division.

(Added by Stats. 1943, Ch. 372.)



22438

(a) A district which is the owner of an easement for an open canal or other water conveyance facility for the transportation of water across lands not owned by the district, other than an easement evidenced by a written grant or judgment providing a legal description of the easement, has a secondary easement on each side of the open canal or other water conveyance facility for the maintenance, repair, cleaning, operation, and control of the open canal or other water conveyance facility and other use as may reasonably be required by the district in exercising those rights and in the maintenance, repair, cleaning, and operation of that easement and open canal or other water conveyance facility with equipment owned by, or available to, the district for that use at the time the rights are exercised. The duration of the secondary easement shall be for as long as the district, or its successors or assigns, continues to own the open canal or other water conveyance facility easement regardless of what use has or has not been made of the secondary easement.

(b) The owner or any lessee of the land upon which a secondary easement is located may use the surface of the land upon which the secondary easement is located for his or her own purposes to the extent that use does not unreasonably interfere with the district s ownership or use of the secondary easement or the open canal or other water conveyance facility easement. Any encroachment or obstruction placed or permitted upon the secondary easement by the owner or any lessee of the land, which unreasonably interferes with the secondary easement or the open canal or other water conveyance facility easement, may be removed by the district at the owner s or lessee s expense, or by legal action filed by the district.

(c) This section shall not be construed to limit the right of a district or of any person to acquire any easement by prescription or condemnation or to enter into a written agreement concerning an easement or secondary easement upon terms agreed to by the parties.

(Amended by Stats. 1991, Ch. 454, Sec. 2.)






ARTICLE 2. Eminent Domain

22456

The district may exercise the right of eminent domain to take any property necessary to carry out its purposes.

(Amended by Stats. 1975, Ch. 582.)



22457

If the owner of any land, easement, or franchise to be crossed by works of a district can not agree with the district as to payment, location of the crossing, or any other matters in connection therewith, they shall be determined as in a proceeding in eminent domain.

(Added by Stats. 1943, Ch. 372.)



22458

If a right to flood or otherwise interfere with any road, railroad, canal, or other property is acquired by eminent domain, the judgment may, if the court finds that the public convenience requires it, direct the district to relocate the road, railroad, canal, or other property in accordance with plans prescribed by the court.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 3. Power Lines on Public Property

22475

There is granted to every district the right to construct and operate in a manner affording security for life and property electric light and power lines along, over, under, or upon any road or across any railway or conduit which the route of the lines intersects or runs along.

(Added by Stats. 1943, Ch. 372.)



22476

A district may not construct and operate electric light and power lines along, over, under, or upon any road within any city unless permission to do so is granted by the governing body of the city, which in so doing may impose reasonable conditions upon the proposed use.

(Added by Stats. 1943, Ch. 372.)



22477

Permission pursuant to Section 22476 is not necessary where the road to be used is a convenient part of the route of the lines and at the time construction of the lines was commenced or the plans for them were adopted was located in territory not within an organized city.

(Added by Stats. 1943, Ch. 372.)



22478

A district constructing lines pursuant to this article shall restore the road, railway, or conduit intersected to its former state of usefulness as near as possible.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 4. Disposition of Property

22500

When a board determines by resolution entered upon the minutes that any property of the district is no longer necessary for district purposes, the district may for a valuable consideration sell or lease the property upon terms that appear to the board to be for the best interests of the district. Sales and leases authorized under this section include sales and leases to the State and to cities, counties, districts and other political subdivisions of the State.

(Amended by Stats. 1949, Ch. 341.)



22501

A district may lease the right to produce any minerals or hydrocarbons in any property held by it upon the terms the board deems most beneficial to the district after the board has found by a resolution entered in its minutes that the lease may be carried out without interfering with the use of the property for district purposes.

(Added by Stats. 1943, Ch. 372.)



22502

All conveyances and leases of district property shall be executed by the secretary and president on behalf of the district in accordance with a resolution of the board.

(Added by Stats. 1943, Ch. 372.)



22503

A district may sell, convey, lease, give and take options and contracts of sale upon, and otherwise deal with property acquired by it through a collector s deed, including sale to a former owner or holder, on terms and at a price approved by its board. Instruments to accomplish the same shall be executed and acknowledged by the president and secretary.

(Added by Stats. 1943, Ch. 372.)



22505

A district may lease any of its property to the State of California, a public agency of the State, a city, county, district, or other political subdivision of the State, whenever such a lease will benefit the district. Property may be so leased for monetary consideration or other benefit to the district without publishing notice or receiving bids if the board, by resolution entered upon its minutes, determines that the leasing is for the best interests of the district and will not interfere with the use of the property by the district for district purposes.

(Amended by Stats. 1957, Ch. 657.)



22506

When a board determines by resolution entered upon the minutes that any property of the district may be leased for a use or purpose that will not interfere with or be inconsistent with district uses or purposes, the district may, for a valuable consideration, lease the property for such use or purpose upon terms that appear to the board to be for the best interests of the district.

(Added by Stats. 1961, Ch. 204.)






ARTICLE 5. Lease of Works

22525

This article provides an independent method of leasing and its provisions apply only to leases made pursuant to it.

(Added by Stats. 1943, Ch. 372.)



22526

A district may lease part or all of its works whenever the leasing will benefit the district.

(Added by Stats. 1943, Ch. 372.)



22527

When the board contemplates the leasing of the works of the district, it shall give notice thereof at least three weeks prior to the making of the lease, by publication at least once in some newspaper published in the principal county.

(Added by Stats. 1943, Ch. 372.)



22528

The lease shall be made to the highest bidder, but any and all bids may be rejected.

(Added by Stats. 1943, Ch. 372.)



22529

The lease shall not interfere with any prior rights established by law.

(Added by Stats. 1943, Ch. 372.)



22530

A good and sufficient bond shall be required by the board to secure the faithful performance of the lease by the lessees.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 6. Water Leases for Mechanical Purposes

22550

The provisions of this article apply only to leases made pursuant to it.

(Added by Stats. 1943, Ch. 372.)



22551

Whenever a district in the development of its works has the opportunity without increased expenditure to lease for mechanical purposes not inconsistent with the district s purposes the use of water controlled by it, it may do so.

(Added by Stats. 1943, Ch. 372.)



22552

Whenever the board desires to lease the use of water it shall pass a resolution of intention to do so.

(Added by Stats. 1943, Ch. 372.)



22553

Immediately after the passage of the resolution the secretary shall give notice of the intention, by publication for at least 20 days in one newspaper published in each affected county if a newspaper is published in it, and, if not, in any newspaper the board selects, and if the board thinks proper, in any other newspapers the board selects.

(Added by Stats. 1943, Ch. 372.)



22554

The notice of intention to lease the use of water shall state all of the following:

(a) The board will receive sealed proposals for the lease.

(b) The lease will be let to the highest responsible bidder.

(c) The time and place of opening the proposals.

(Added by Stats. 1943, Ch. 372.)



22555

At the time and place appointed the board shall open in public the proposals to lease the use of water.

(Added by Stats. 1943, Ch. 372.)



22556

As soon after opening the proposals as may be convenient the board may let the lease in portions or as a whole to the highest responsible bidder or may reject any or all proposals and readvertise for proposals.

(Added by Stats. 1943, Ch. 372.)



22557

The rental accruing upon a lease of the use of water may vary from year to year as specified in the lease and shall be payable semi-annually on the thirtieth day of December and thirtieth day of June of each year.

(Added by Stats. 1943, Ch. 372.)



22558

If at any time the rental is not paid on the day fixed, the amount of the rental due shall be doubled, and if not paid within the next succeeding 90 days, the lease shall be forfeited to the district, together with any and all works constructed, owned, used, or controlled by the lessee.

(Added by Stats. 1943, Ch. 372.)



22559

All money collected on a lease shall be paid into the district treasury and be apportioned to any funds the board deems advisable.

(Added by Stats. 1943, Ch. 372.)



22560

Upon the letting of any lease, the board may require the lessee to execute a bond for the faithful performance of the covenants of the lease or give such other guaranty of good faith as in its judgment may be necessary.

(Added by Stats. 1943, Ch. 372.)



22561

The lease may be for a period not exceeding 25 years.

(Added by Stats. 1943, Ch. 372.)









CHAPTER 4. Controversies

ARTICLE 1. Actions and Proceedings

22650

A district may commence and maintain any actions and proceedings to carry out its purposes or protect its interests and may defend in any action or proceeding brought against it.

(Added by Stats. 1943, Ch. 372.)



22651

In all actions or proceedings the board may sue, appear, and defend in person or by attorneys and in the name of the district.

(Added by Stats. 1943, Ch. 372.)



22651.5

(a) Except as specified in subdivision (b), any judicial action or proceeding against a district to attack, review, set aside, void, or annul an ordinance, resolution, or motion fixing or changing a rate or charge for an electric commodity or an electric service furnished by the district and adopted on or after July 1, 2000, shall be commenced within 120 days of the effective date of that ordinance, resolution, or motion.

(b) The statute of limitations specified in subdivision (a) does not apply to any judicial action or proceeding filed pursuant to Chapter 13.7 (commencing with Section 54999) of Part 1 of Division 2 of Title 5 of the Government Code to protest or challenge a rate or charge or to seek the refund of a capital facilities fee if the notice and disclosure requirements of Section 54999.35 of the Government Code have not been followed.

(Added by Stats. 2000, Ch. 146, Sec. 8. Effective July 21, 2000.)



22652

Service of summons upon a district may be made by serving it upon either the secretary or a majority of the directors elected.

(Added by Stats. 1943, Ch. 372.)



22653

Before an action or proceeding by the holders of bonds of a district to compel or restrain the doing of an act by the district or its board may be commenced or maintained, the holders of 10 per cent or more of the outstanding bonds of the district shall join in the action or proceeding as plaintiffs, petitioners, or applicants for the relief sought.

(Added by Stats. 1943, Ch. 372.)



22654

A district may commence, maintain, intervene in, compromise, and assume the costs of any action or proceeding involving or affecting the ownership or use of waters or water rights within the district used or useful for any purpose of the district or of benefit to any land.

(Added by Stats. 1953, Ch. 226.)



22655

A district may commence, maintain, intervene in, defend, and compromise actions and proceedings to prevent interference with or diminution of the natural flow of any stream or natural or artificially created subterranean supply of waters which may:

(a) Be used or be useful for any purpose of the district.

(b) Be of common benefit to the land or its inhabitants.

(c) Endanger the inhabitants or the land.

(Added by Stats. 1953, Ch. 227.)






ARTICLE 2. Validating Proceedings

22670

An action to determine the validity of any contract entered into for a period of more than three years or the levy of any assessment or of bonds, including whether or not the bonds when delivered to the person entitled to them under the terms of a contract will or do constitute valid obligations of the district as against all persons, may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1981, Ch. 740, Sec. 1.)






ARTICLE 3. Limitations

22700

No contest of any thing or matter herein provided shall be made other than in the time and manner herein specified.

(Added by Stats. 1943, Ch. 372.)



22701

In any such action all findings of fact or conclusions of a board or board of supervisors upon all matters shall be conclusive unless the action was instituted within six months after the finding or conclusion was made.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 4. Public Liability

22727

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)






ARTICLE 5. Settlement of Damages to Water Rights of State Land

22750

In all controversies involving any damage to any and all water rights of any land which is heretofore or hereafter tax-sold or tax-deeded to the State, the State disclaims any interest in the controversy and authorizes the district within which the land is situated to make a final settlement of the controversy.

(Added by Stats. 1943, Ch. 372.)



22751

The damages claimed in a controversy defined by this article are those occurring prior to the execution of the tax deed to the State.

(Added by Stats. 1943, Ch. 372.)



22752

The money collected in the settlement pursuant to this article shall be paid into the treasury of the district for district purposes and be apportioned to any funds the board deems advisable.

(Added by Stats. 1943, Ch. 372.)



22753

The settlement of a controversy defined by this article shall be upon terms satisfactory to the district.

(Added by Stats. 1943, Ch. 372.)



22754

The tax title of the State to the land involved remains wholly unimpaired by proceedings had pursuant to this article.

(Added by Stats. 1943, Ch. 372.)



22762

An action to determine the validity of the Quantification Settlement Agreement defined in subdivision (a) of Section 1 of Chapter 617 of the Statutes of 2002, or any action regarding a contract entered into that implements, or is referenced in, that Quantification Settlement Agreement, may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 2003, Ch. 62, Sec. 314. Effective January 1, 2004.)









CHAPTER 5. Provisions Pertaining Only to 500,000-Acre Districts

ARTICLE 1. Introduction

22825

The provisions of this chapter apply only to districts containing 500,000 acres or more.

(Added by Stats. 1943, Ch. 372.)



22826

Except as provided in this chapter every district containing 500,000 acres or more shall be governed by the provisions of this division.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 2. Internal Organization

22840

(a) Each director of a district may receive a salary fixed by an ordinance that is subject to referendum and adopted by the board in an amount that does not exceed the salary of a member of the Imperial County Board of Supervisors.

(b) The adoption of an ordinance pursuant to subdivision (a) is subject to Sections 20203, 20204, 20205, 20206, and 20207.

(Amended by Stats. 1997, Ch. 427, Sec. 1. Effective January 1, 1998.)



22840.5

Notwithstanding any other provision of law, the board may elect a chairperson from its members and may elect, in addition to a chairperson, a vice chairperson who shall have the power to perform all the duties of the chairperson in the absence of the chairperson, or in the event of his or her inability to perform those duties. If the board elects a chairperson or vice chairperson, any reference to president or vice president in any provision of this division, other than this chapter, means the chairperson or vice chairperson of the board. The board may, in this case, designate a chief staff person to be known as the president.

(Added by Stats. 1983, Ch. 577, Sec. 1.)



22841

Notwithstanding Section 1304 of the Elections Code, the board of an irrigation district containing 500,000 acres or more may designate that the general district election shall be held on the day provided for the statewide direct primary election in Section 1201 of the Elections Code and consolidated with the statewide primary election, and thereafter all references to odd-numbered years with respect to those elections shall mean even-numbered years as nearly as may be applicable. A designation by the board changing the date of a general district election pursuant to this section shall be adopted by resolution of the board and filed with the county clerk of the principal county at least 90 days before the date of the next district general election that would occur had the designation not been made and at least 90 days before the next statewide direct primary election provided for in Section 1201 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 231. Effective January 1, 1995.)



22841.5

In an irrigation district containing 500,000 acres or more, the board shall, when changing the boundaries of the divisions of the district pursuant to Section 21605, make such boundaries coincide with general county election precincts as nearly as may be practicable while keeping such divisions as nearly equal in population as may be practicable.

(Added by Stats. 1977, Ch. 195.)



22842

The board may:

(a) Provide for and create divisions or departments for management and operating purposes.

(b) Appoint department heads.

(c) Classify and reclassify employees.

(d) Fix the duties, terms, and time of employment.

(e) Provide for and fix salaries, compensation, and expenses of department heads, executives, and employees.

(Amended by Stats. 1959, Ch. 70.)



22843

All department heads, executives, and employees shall hold their employment at the will of the board.

(Added by Stats. 1943, Ch. 372.)



22844

The board shall:

(a) Elect an assessor and a collector, and on and after 12 p.m. on December 31, 1971, elect a treasurer, each of whom shall hold office at the pleasure of the board.

(b) Fix and alter their respective compensations.

(Amended by Stats. 1968, Ch. 33.)



22845

The treasurer, assessor, and collector shall each qualify by taking and filing with the secretary the oath of office and shall give a bond to the district as required by the board.

(Amended by Stats. 1968, Ch. 33.)



22846

The bond of the collector shall be in the sum of fifty thousand dollars ($50,000) or more and shall be executed at the expense of the district by a surety company authorized to do business in the state, except if the gross revenue estimated by the board to be received by such district during the fiscal year does not exceed fifty thousand dollars ($50,000), in which case the bond of the collector may be the sum of such estimated gross annual revenue of the district.

(Added by Stats. 1967, Ch. 538.)



22846.5

The bond of the treasurer shall be in a sum determined pursuant to the provisions of Article 3 (commencing with Section 21140) of Chapter 1 of Part 3 of this division.

(Added by Stats. 1968, Ch. 33.)



22847

The board may:

(a) Appoint one person to hold the offices of assessor, treasurer, and collector.

(b) Segregate the offices and appoint a person to fill each office.

(Amended by Stats. 1968, Ch. 33.)



22848

The same person may hold the office of president, secretary, treasurer, assessor, and collector, or any of those offices.

(Amended by Stats. 1983, Ch. 577, Sec. 2.)



22849

The board of supervisors of the office county shall fill by appointment vacancies in the offices of directors, provided that any such appointed directors shall be required to run for election in the next succeeding general district election.

If within 60 days after a vacancy on the board of directors occurs the board of supervisors has failed to fill such vacancy, a special election may be called by the board of directors and held in the division affected, for the purpose of filling such vacancy. In the event there are more than two candidates at such special election, only a plurality will be required for election. The candidate elected at such special election shall fill the unexpired term of the vacating director.

(Added by Stats. 1974, Ch. 1271.)






ARTICLE 3. Flood Protection

22875

Any district may expend sums that seem necessary to its board for the protection of its canal system or of land from damage by flood and the overflow of rivers.

(Added by Stats. 1943, Ch. 372.)



22876

The district may contribute funds for the purpose stated in Section 22875 to be expended by or jointly with the United States, other governments, or persons benefited by the same protective works.

(Added by Stats. 1943, Ch. 372.)



22877

A district may do all things necessary to insure its canal system and the land from any damage by flood or overflow without holding an election to authorize the expenditure.

(Added by Stats. 1943, Ch. 372.)



22878

When the issuance of bonds by any district has been authorized by the voters for the purpose of protection against floods but the bonds have not been sold, the district may borrow for that purpose to the amount of the bond issue unsold at a rate of interest not exceeding 7 per cent per year. When the bonds have been sold, the amount borrowed under the provisions of this section shall be repaid.

(Added by Stats. 1943, Ch. 372.)



22879

In addition to the powers conferred by Section 22878 any district may borrow for flood protection purposes in any one year not to exceed two hundred thousand dollars ($200,000) at a rate of interest not exceeding 7 per cent per year.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 5. Assessments

22950

Every district by its board, each year within 15 days after the close of its session as a board of equalization, shall levy an assessment sufficient to raise all of the following:

(a) Annual interest on any outstanding bonds of the district except to the extent that provision is otherwise made as permitted by law.

(b) Principal of outstanding bonds of the district as they mature except to the extent that provision is otherwise made as permitted by law.

(c) Obligations of the district due or to become due within the succeeding 12 months except to the extent that provision is otherwise made as permitted by law.

(d) A sum which with the other revenue of the district will meet the estimated current expenses of the district for the succeeding 12 months.

(Amended by Stats. 1943, Ch. 532.)






ARTICLE 6. Miscellaneous Provisions

22960

Every district by its board may, in addition to other powers, borrow funds for any lawful purpose at an interest rate not exceeding 5 per cent per year and issue warrants therefor payable at future dates. No election authorizing such borrowing or issuance of warrants need be held but the principal amount of such indebtedness unpaid at any time shall not exceed two hundred thousand dollars ($200,000).

(Added by Stats. 1943, Ch. 686.)



22961

A reserve fund from assessments or other revenues for emergencies, replacements or other lawful purpose of the district may be provided by the board.

(Added by Stats. 1943, Ch. 686.)






ARTICLE 7. Runoff Elections

22970

Notwithstanding anything to the contrary contained in Part 4 (commencing with Section 10500) of Division 10 of the Elections Code, in the event that in an irrigation district containing 500,000 acres or more there are three or more candidates for an elective office and at the general district election no one candidate for the elective office secures a majority of the votes cast, a runoff election shall be held.

(Amended by Stats. 1994, Ch. 923, Sec. 232. Effective January 1, 1995.)



22970.5

The runoff election shall be held on the last Tuesday in November, next following the general election, between the two candidates who secure the greatest number of votes for the elective office at the general district election.

(Added by Stats. 1968, Ch. 268.)



22970.10

The governing body shall certify the two candidates who receive the highest number of votes for the elective office to the county elections official as the candidates in the runoff election.

(Amended by Stats. 2002, Ch. 221, Sec. 154. Effective January 1, 2003.)



22970.15

The voters qualified to vote for the elective offices at the preceding general district election shall be the only voters qualified for the runoff election.

(Added by Stats. 1968, Ch. 268.)



22970.20

Not less than seven days before any runoff election, any voter entitled to vote by vote by mail ballot as provided in Section 10530 of the Elections Code may file with the county elections official, either in person or by mail, his or her written application for a vote by mail ballot. Vote by mail voting shall be conducted in accordance with the provisions of Section 10530 of the Elections Code.

(Amended by Stats. 2009, Ch. 547, Sec. 6. Effective January 1, 2010.)



22970.25

The county elections official shall commence the canvass of the returns on the first Wednesday after each runoff election.

(Amended by Stats. 2002, Ch. 221, Sec. 156. Effective January 1, 2003.)



22970.30

Not later than the second Friday in December next following the runoff election, the governing body at a regular or special meeting shall declare elected the candidate receiving the majority of the votes cast for that office at the runoff election.

(Added by Stats. 1968, Ch. 268.)



22970.32

Officers elected at a runoff election shall take office pursuant to Section 21101.

(Added by Stats. 1968, Ch. 268.)



22970.35

In all other respects a runoff election shall be conducted in the same manner as the general election for that office held pursuant to the Uniform District Election Law, insofar as practicable.

(Added by Stats. 1968, Ch. 268.)









CHAPTER 6. Provisions Pertaining Only to the El Dorado Irrigation District

22975

Notwithstanding any other provision contained in this division, the El Dorado Irrigation District, or an improvement district formed within the El Dorado Irrigation District pursuant to the provisions of this division may:

(a) Construct, operate and maintain facilities for the collection, transmission, treatment and disposal of sewage water, including all works, structures, plants, equipment, and lines necessary and convenient for the collection, transmission, treatment, and disposal of sewage waters within the district.

(b) Construct, operate and maintain works and facilities for the use, storage, control, regulation, and distribution of any drainage water within the district.

(c) Authorize, issue and sell revenue bonds pursuant to the provisions of the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code) for any one or more of the purposes specified in this division.

(d) Authorize, issue and sell general obligation bonds pursuant to the provisions of Article 10 (commencing with Section 25211.1) of Chapter 2.2 of Part 2 of Division 2 of Title 3 of the Government Code for any one or more of the purposes specified in this division.

(e) Use the Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code), the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code), and the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code) for the construction of any facilities authorized to be constructed under the provisions of this division.

In the application of the above-specified acts to proceedings under this subdivision, the terms used in those acts shall have the following meanings:

(1) City council and council shall mean the board of directors of the district.

(2) City and municipality shall mean the district.

(3) Clerk and city clerk shall mean the secretary.

(4) Superintendent of streets and street superintendent and city engineer shall mean the general manager of the district or any other person appointed to perform such duties.

(5) Tax collector shall mean the district tax collector.

(6) Treasurer and city treasurer shall mean the person or officer who has charge of and makes payment of the funds of the district.

(7) Right-of-way shall mean any parcel of land through which a right-of-way has been granted to the district for the purpose of constructing or maintaining any work or improvements which the district is authorized to do.

The powers and duties conferred by such acts upon boards, officers and agents of cities shall be exercised by the board, officers and agents of the district, respectively.

(Added by Stats. 1963, Ch. 492.)



22976

This section provides for an alternative procedure for forming an improvement district within the El Dorado Irrigation District:

(a) The El Dorado Irrigation District may form one or more districts in the same manner as county service areas form zones pursuant to the County Service Area Law (Chapter 2.5 (commencing with Section 25210) of Part 2 of Division 2 of Title 3 of the Government Code). An improvement district formed by the El Dorado Irrigation District shall have all of the powers and duties of a zone formed pursuant to the County Service Area Law.

(b) The application of, and the terms used in, those sections shall have the following meanings:

(1) Board of supervisors shall mean the board of directors of the district.

(2) County service area shall mean improvement district.

(3) County services shall mean El Dorado Irrigation District services.

(4) County Service Area No. _______ shall mean Improvement District No. _______.

(5) Chapter shall mean section.

(6) Services shall mean services permitted El Dorado Irrigation District.

(7) County taxes shall mean El Dorado Irrigation District assessments.

(8) County treasurer shall mean El Dorado Irrigation District treasurer.

(Amended by Stats. 2008, Ch. 158, Sec. 18. Effective January 1, 2009.)



22977

In the event that the board of the El Dorado Irrigation District determines that it may be for the best interests of the district for the district to have seven divisions for the purposes of Part 5 (commencing with Section 21550), it may propose, by resolution, the creation of seven divisions, the boundaries of which are set forth therein. The resolution shall be published pursuant to Section 6066 of the Government Code together with a notice of a hearing to be held to consider the proposal. At the time stated in the notice for the hearing, the board shall consider the proposal and hear any owners of taxable property within the district who desire to support or oppose the proposal. If after the hearing, the board determines that it is for the best interests of the district to have the seven divisions with boundaries as proposed or as amended at the hearing, it shall, by resolution, establish the divisions and describe their boundaries. Upon the adoption of the resolution establishing seven divisions, the board shall appoint two additional directors at large who shall serve until the next general district election.

Notwithstanding the adoption of the resolution establishing the seven divisions, the five directors in office at the time of such establishment shall continue to serve until the next general district election. At such general district election, a director shall be elected in each of the seven divisions established by the board s resolution. The directors elected at such election shall classify themselves by lot so that three shall serve for terms of two years and four shall serve for terms of four years. Thereafter, their successors shall serve for terms of four years.

(Amended by Stats. 1965, Ch. 2019.)






CHAPTER 7. Provisions Pertaining Only to the Merced Irrigation District and the East Contra Costa Irrigation District

22980

For purposes of this chapter, district means the Byron-Bethany Irrigation District, the Merced Irrigation District, or the East Contra Costa Irrigation District.

(Amended by Stats. 1993, Ch. 1195, Sec. 29. Effective January 1, 1994.)



22981

Notwithstanding any other provision of this division, the district, or an improvement district formed within the district pursuant to this division, may do any of the following:

(a) Construct, operate, and maintain facilities for the collection, transmission, treatment, and disposal of sewage water, including all works, structures, plants, equipment, and lines necessary and convenient for the collection, transmission, treatment, and disposal of sewage waters within the district.

(b) Construct, operate, and maintain works and facilities for the use, storage, control, regulation, and distribution of any drainage water within the district.

(c) Authorize, issue, and sell revenue bonds pursuant to the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code) for any purpose specified in this division.

(d) Authorize, issue, and sell general obligation bonds pursuant to Section 25216.1 of the Government Code for any purpose specified in this division.

(e) (1) Use the Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code), the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code), and the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code) for the construction of any facilities authorized to be constructed under this division.

(2) In the application of the acts specified in this subdivision to proceedings under this subdivision, the terms used in those acts have the following meanings:

(A) City council and council means the board of directors of the district.

(B) City and municipality means the district.

(C) Clerk and city clerk means the secretary.

(D) Superintendent of streets and street superintendent and city engineer means the general manager of the district or any other person appointed to perform those duties.

(E) Tax collector means the county assessor.

(F) Treasurer and city treasurer means the person or officer who has charge of and makes payment of the funds of the district.

(G) Right-of-way means any parcel of land through which a right-of-way has been granted to the district for the purpose of constructing or maintaining any work or improvements which the district is authorized to do.

(3) The powers and duties conferred by those acts upon boards, officers, and agents of cities shall be exercised by the board, officers, and agents of the district, respectively.

(Amended by Stats. 2008, Ch. 158, Sec. 19. Effective January 1, 2009.)



22982

This section provides an alternative procedure for forming an improvement district within the district as follows:

(a) The district may form one or more improvement districts in the same manner as county service areas form zones pursuant to the County Service Area Law (Chapter 2.5 (commencing with Section 25210) of Part 2 of Division 2 of Title 3 of the Government Code). An improvement district formed by the district shall have all of the powers and duties of a zone formed pursuant to the County Service Area Law.

(b) The application of, and the terms used in, those provisions have the following meanings:

(1) Board of supervisors means the board of directors of the district.

(2) County service area means an improvement district.

(3) County services means district services.

(4) County Service Area No. ____ means Improvement District No. ____.

(5) Chapter means section.

(6) Services means services the district may perform.

(7) County taxes means district assessments.

(8) County treasurer means the district treasurer.

(Amended by Stats. 2008, Ch. 158, Sec. 20. Effective January 1, 2009.)









PART 6. COOPERATION

CHAPTER 1. Joint Property

23100

A district may make and perform any agreement with the United States, any State, county, district of any kind, public corporation, any person, or any number of them for the joint acquisition, disposition, or operation of any property of a kind which might be acquired by the district.

(Added by Stats. 1943, Ch. 372.)






CHAPTER 2. Cooperation With United States

ARTICLE 1. General Provisions

23175

This chapter shall be known and may be cited as the Irrigation District Federal Cooperation Law.

(Added by Stats. 1943, Ch. 372.)



23176

The provisions of this chapter apply only to proceedings taken under it and do not apply to district operations unrelated to cooperation with the United States.

Except as required expressly or by necessary implication by this chapter all other provisions of this division are unaffected by this chapter.

(Added by Stats. 1943, Ch. 372.)



23177

The definitions in Chapter 2 of Part 1 of this division are applicable to this chapter.

(Added by Stats. 1943, Ch. 372.)



23178

Article 35 (commencing with Section 20560) of Chapter 1 of Part 3 of Division 2 of the Public Contract Code does not apply in the case of any contract between a district and the United States.

(Amended by Stats. 2006, Ch. 538, Sec. 682. Effective January 1, 2007.)



23179

The board shall perform all acts necessary to carry out the enlarged powers enumerated in this chapter.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 2. Contracts With United States

23195

Districts may cooperate and contract with the United States under the Federal Reclamation Act of June 17, 1902, and all acts amendatory thereof or supplementary thereto or any other act of Congress heretofore or hereafter enacted permitting cooperation.

(Added by Stats. 1943, Ch. 372.)



23196

The co-operation and contract may be for any or all of the following purposes:

(a) Acquisition, extension, or operation of works for irrigation or drainage or development and distribution of electric power or any or all of these purposes.

(b) A water supply.

(c) Assumption as principal or guarantor of indebtedness to the United States on account of district land.

(d) Borrowing or procuring money from the United States to finance any of the operations of the district.

(e) Financing or refinancing obligations of the district, including outstanding warrants or other indebtedness.

(f) Purchasing or refunding bonds of the district.

(g) Accomplishing any of the purposes of the district.

(h) Maintenance and operation of works and facilities within or without its boundaries for the protection of land and property from damage by flood or overflow.

(Amended by Stats. 1959, Ch. 1513.)



23197

In a contract made pursuant to Section 23196 a district may include provision for either or both of the following:

(a) Delivery and distribution of water for the land in the district under the relevant acts of Congress and the rules and regulations established thereunder.

(b) Conveyance to the United States as partial consideration for the privileges obtained by the district under the contract of any property of the district.

(Added by Stats. 1943, Ch. 372.)



23198

When a contract has been made with the United States, if so provided by the contract and authorized pursuant to this chapter, bonds of the district may be transferred to or deposited with the United States, at not less than 95 percent of their par value, to the amount or any part thereof to be paid by the district to the United States. The interest or principal or both on the bonds shall be raised by assessment and levy as prescribed in this chapter and shall be regularly paid to the United States and applied as provided in the contract. The bonds may provide for the payment of interest at a rate not exceeding 8 percent per year, be of the denominations, and call for the repayment of the principal at the times, all as agreed upon.

(Amended by Stats. 1979, Ch. 1107.)



23199

The contract with the United States may likewise call for the payment of the amount or any part thereof to be paid by the district to the United States, at the times, in the installments, and with interest charges not exceeding 8 percent per year, all as may be agreed upon, and for assessment and levy as provided in this chapter.

(Amended by Stats. 1979, Ch. 1107.)



23200

All water, the right to the use of which is acquired by a district under any contract with the United States shall be distributed and apportioned by the district in accordance with the applicable acts of Congress, the rules and regulations of the Secretary of the Interior thereunder, and the provisions of the contract, and provision may be made in the contract for the refusal of water service to any or all land which may become delinquent in the payment of any assessment levied for the purpose of carrying out the contract.

(Added by Stats. 1943, Ch. 372.)



23201

A district may pursuant to the contract sell or lease water for private land, to entrymen, or to municipalities, in the neighborhood of the district.

(Added by Stats. 1943, Ch. 372.)



23202

When a contract pursuant to this chapter has been entered into between the United States and any district, the district shall not be dissolved, nor shall its boundaries be changed, except upon written consent of the Secretary of the Interior filed with the official records of the district. If consent is given and land is excluded, the areas excluded shall be free from all liens and charges for payments to become due to the United States.

(Added by Stats. 1943, Ch. 372.)



23203

A district may accept an appointment to collect money for or to act as fiscal agent of the United States in connection with any Federal reclamation project, and the district may assume the duties and liabilities incident to this action and do any and all things related to the appointment required by the Federal statutes now or hereafter enacted and by the applicable rules and regulations now or hereafter established by any department of the Federal Government.

(Added by Stats. 1943, Ch. 372.)



23204

Any property owned or acquired by a district may be conveyed by it to the United States in so far as the property may be needed for the construction or operation of works by the United States for the benefit of the district pursuant to the contract.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 3. Approval of Federal Contracts

23220

A proposal to enter into a contract with the United States shall be authorized at an election if the contract is for any or all of the following:

(a) Repayment of construction money.

(b) Repayment of the cost of acquiring any property.

(c) Issuance of bonds.

(Added by Stats. 1943, Ch. 372.)



23221

Proceedings at the election shall be had in so far as applicable in the manner provided in the case of the ordinary issuance of district bonds.

(Added by Stats. 1943, Ch. 372.)



23223

Notice of the election shall contain in addition to the information required in the case of ordinary bond elections a statement of the maximum amount of money to be payable to the United States for construction purposes and cost of water supply and acquisition of property, exclusive of penalties and interest, and a general statement of the property, if any, to be conveyed by the district pursuant to the contract.

(Added by Stats. 1943, Ch. 372.)



23224

The ballots at the election shall contain a brief statement of the general purpose of the contract substantially as stated in the notice of election and the extent of the obligation to be assumed with the words Contract Yes and Contract No or Contract and bonds Yes and Contract and bonds No whichever may be applicable.

(Added by Stats. 1943, Ch. 372.)



23225

An action to determine the validity of any contract and bonds may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1961, Ch. 1539.)






ARTICLE 4. Federal Contract Assessments

23240

All payments to the United States under any contract between a district and the United States, including payments of interest and principal on bonds deposited with or transferred to the United States, shall be paid, unless otherwise provided by the contract, from revenue derived from annual assessments, apportioned pursuant to this chapter, upon real property within the district assessable for district purposes under the laws of the State, and the real property shall be and remain liable to be assessed and levied upon for the payments.

(Added by Stats. 1943, Ch. 372.)



23241

The district by its board shall annually levy an assessment sufficient to raise the money necessary to meet all payments when due as provided in the contract.

(Added by Stats. 1943, Ch. 372.)



23242

The assessment required in any year to meet the payment due to the United States for all purposes under the contract may be apportioned in accordance with the benefits. In the ascertainment of the benefits there shall be taken into account:

(a) The provisions of the contract, the applicable Federal laws, and the notices and regulations issued in pursuance of those laws.

(b) In addition, in case the contract is for the assumption by the district as principal or guarantor of indebtedness to the United States theretofore existing on account of district land, the provisions of existing contracts carrying the indebtedness and the amounts of the liens that may be released in pursuance of the contract.

(Added by Stats. 1943, Ch. 372.)



23242.4

Where a district makes a contract with the United States for a supply of water or for the payment or repayment of construction costs upon a reclamation project, and the United States has theretofore made individual contracts with landowners or entrymen as to land within the district, and such landowners or entrymen have under such individual contracts paid all or a portion of the charges to be paid to the United States upon construction costs or for a water supply, the assessment required in any year to meet the payment due to the United States for all purposes under the contract may be apportioned in whole or in part in accordance with the benefits received by such landowners or entrymen under the contract between the district and the United States. In the levying of district assessments upon the lands of such landowners or entrymen, the amounts already paid by such landowners or entrymen may be taken into consideration in the levying and equalizing of the assessments to the end that such landowners or entrymen may not be required to pay by way of assessment the amounts that such landowners or entrymen may have already paid to the United States under individual contracts.

(Added by Stats. 1953, Ch. 1508.)



23242.5

The contract between a district and the United States may, subject to hearing and equalization as provided herein, determine, or provide for the method of computation of, the benefits accruing to each parcel of land within the district from the agreement of the district to pay the construction charges applicable to such lands to the United States; and such determination or provision in the contract may be amended from time to time.

If the district shall determine to apportion the assessment required in any year to meet the payment due to the United States on account of such construction charges in accordance with such benefits it shall establish for each parcel of land an appropriate period of years over which such benefits should be paid (which periods may be different as to different parcels), and thereby determine the amount applicable to the year in question. The annual assessment on each parcel shall be equal to the amount so determined increased by such a percentage as shall, in the opinion of the board, be deemed sufficient to cover anticipated delinquencies.

The secretary shall thereupon include an announcement of apportionment according to benefits in the notice provided for in Section 25550. At the meetings of the board as a board of equalization it may hear and determine objections to the assessment and order any changes that it deems just. Within 15 days after the close of its session as a board of equalization the board shall levy the assessment, the secretary shall transmit a record thereof to the collector, and thereafter the assessment shall be collected as in the case of other district assessments.

(Added by Stats. 1953, Ch. 1508.)



23243

Public land of the United States within any district shall be subject to assessment for all purposes of this chapter to the extent provided for by the act of Congress approved August 11, 1916, entitled An act to promote reclamation of arid lands, or any other law which may hereafter be enacted by Congress in the same relation, upon full compliance therewith by the district.

(Added by Stats. 1943, Ch. 372.)



23244

Nothing in this chapter relieves any district from its obligation to pay as a district in case of the default of any land unless so provided by the contract.

(Added by Stats. 1943, Ch. 372.)



23245

All money collected in pursuance of the contract shall be paid into the district treasury and held in a fund to be known as the United States Contract Fund to be used for payments due to the United States under the contract.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 5. Construction of Works for United States

23260

When the United States is authorized to construct works for the benefit of any district and the district is obligated to repay the construction cost in whole or in part to the United States, the district may by resolution of its board enter into a contract with the United States for the construction of the works or may submit bids for the construction of the works the same as any other person may submit bids for the construction of the works.

(Added by Stats. 1943, Ch. 372.)



23261

If a district is the successful bidder for the construction of the works or any part of them, the district may execute at its expense a bond for the faithful performance of the work and do any and all things required by the United States as would be required of any other successful bidder.

(Added by Stats. 1943, Ch. 372.)



23262

A district upon the execution with the United States of a contract for the construction of works by the district shall proceed with the work in the same manner and under the same laws and rules and regulations as would apply to the district in the construction of any works which it is authorized to construct.

(Added by Stats. 1943, Ch. 372.)



23263

For the purpose of providing the necessary money to carry on the construction work the district may borrow money for a term not exceeding five years at rates of interest, to be fixed by its board, not exceeding 7 per cent per year and issue notes, warrants, or other evidences of indebtedness therefor. The aggregate amount of the indebtedness shall at no time exceed one-half of the total construction cost as provided in the construction contract.

(Added by Stats. 1943, Ch. 372.)



23264

Any money received by a district from the United States under the contract shall first be applied to the retirement of notes, warrants, or other evidences of indebtedness issued pursuant to this article.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 6. Borrowing from United States

23280

In addition to other powers conferred by this chapter districts may pursuant to this article borrow or procure money from the United States for any of the following purposes:

(a) Financing any operations or purposes of the district.

(b) Financing or refinancing any or all of the obligations of the district.

(c) Refunding or purchasing bonds of the district.

(Added by Stats. 1943, Ch. 372.)



23281

When the United States has appraised the security underlying the indebtedness of any district or loans any district money to refund any of its indebtedness or to finance any of its operations, the district may in contracting for the loan agree that it will not during the life of the loan levy any assessment for an amount less than required by the contract.

(Added by Stats. 1943, Ch. 372.)



23282

Any district, upon being authorized so to do as provided by Article 3 of this chapter as modified in this article, may as evidence of the loan execute a contract with the United States.

(Added by Stats. 1943, Ch. 372.)



23283

A district may issue bonds if required by the contract or without a contract.

(Added by Stats. 1943, Ch. 372.)



23284

The bonds shall contain any terms and be payable in any manner and from any source of revenue that may be agreed upon between the district and the United States and may bind the district for the payment of the bonds according to the terms thereof.

(Added by Stats. 1943, Ch. 372.)



23285

The bonds may be serial or sinking fund bonds, may be made callable either by number or by lot, and may be made payable to bearer or to the United States. They shall be in the form and authorized and issued in the manner substantially as provided for refunding bonds of districts.

(Added by Stats. 1943, Ch. 372.)



23287

A majority vote at an election shall be sufficient to authorize the execution of the contract.

(Added by Stats. 1943, Ch. 372.)



23288

The notice of election and ballot need contain only the information required in the case of ordinary bond elections.

(Added by Stats. 1943, Ch. 372.)



23289

Proposals both to enter into a contract and to issue bonds may be voted upon as a single proposition.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 7. County Water Districts as Irrigation Districts

23300

As used in this article county water district means a county water district which has heretofore executed or shall hereafter execute a contract with the United States for any or all of the following purposes:

(a) Acquisition, extension, or operation of works for irrigation or drainage or flood control or the development of electric or other power.

(b) A water supply.

(c) Assumption as principal or guarantor of indebtedness to the United States.

(Added by Stats. 1943, Ch. 372.)



23301

Every such county water district shall, within the meaning of the act of Congress approved August 11, 1916, entitled An act to promote the reclamation of arid lands and of the act of Congress approved May 15, 1922, entitled An act to provide for the application of the reclamation law to irrigation districts, be deemed to be an irrigation district organized and created under the irrigation districts laws of this State.

(Added by Stats. 1943, Ch. 372.)



23302

Public land of the United States within any such county water district is subject to assessment and taxation for all purposes of such district to the extent provided in said acts of Congress upon full compliance therewith by the county water district.

(Added by Stats. 1943, Ch. 372.)









CHAPTER 3. Cooperation With Other Districts

ARTICLE 1. Cooperation With Districts in Other States

23375

The provisions of this chapter do not extend the right of eminent domain to any public use in behalf of which it may not otherwise be exercised.

(Added by Stats. 1943, Ch. 372.)



23376

Districts may enter into agreements with irrigation districts in adjoining States for the joint acquisition, management, and control of diverting, impounding, or distributing works for irrigating or draining land within the boundaries of the respective districts.

(Added by Stats. 1943, Ch. 372.)



23377

Agreements pursuant to this article may be evidenced by written contracts executed on behalf of the board of directors or trustees of each respective district or by resolutions entered upon their respective minutes.

(Added by Stats. 1943, Ch. 372.)



23378

The contracts or certified copies of them and certified copies of the resolutions shall be recorded in the office of the county recorder in each county in which is situated any of the land of the districts or any of the reservoir sites or other real property owned by the districts or acquired pursuant to this article.

(Added by Stats. 1943, Ch. 372.)



23379

Agreements made pursuant to this article may provide for joint ownership, several ownership, or ownership in common of the property convenient for their joint purposes and may provide for the terms under which or the respective proportions in which the property shall be held.

(Added by Stats. 1943, Ch. 372.)



23380

Any rights or disputes arising out of or from the agreements may be tried before and enforced by any court of competent jurisdiction in this State.

(Added by Stats. 1943, Ch. 372.)



23381

Any meeting of a board regularly adjourned to or called substantially in the manner for calling special meetings may be held in conjunction with the board of the cooperating district in the cooperating district in the adjoining State with the same validity as if held at the district office in this State.

(Added by Stats. 1943, Ch. 372.)



23382

For the purposes of cooperative action pursuant to this article either district may divert water from either or both States for either or both impounding in the adjoining State or for distribution to the land of either or both cooperating districts.

(Added by Stats. 1943, Ch. 372.)



23383

So far as necessary for carrying out the purposes of this article a cooperating district in an adjoining State may hold title to property in this State, and a cooperating district in this State may hold title to property in the adjoining State.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 2. Cooperation with County Water Districts

23450

As used in this article districts means one or more irrigation districts together with one or more county water districts.

(Added by Stats. 1943, Ch. 372.)



23451

As used in this article contract with the United States means a contract made under the provisions of the Federal Reclamation Law for any or all of the following purposes:

(a) Acquisition, extension, or operation of works for irrigation, drainage, flood control, or development of electric or other power.

(b) A water supply.

(c) Assumption as principal or guarantor of indebtedness to the United States.

(Added by Stats. 1943, Ch. 372.)



23452

As used in ths article power rights includes power possibilities, power resources, and power privileges.

(Added by Stats. 1943, Ch. 372.)



23453

Districts may contract with each other pursuant to this article only when both:

(a) Each of the districts before or after contracting pursuant to this article makes a contract with the United States.

(b) All of the contracting districts propose to divert or carry water for use in the districts by means of a single main canal or system of works.

(Added by Stats. 1943, Ch. 372.)



23454

Any contract between districts made before each of the districts has made a contract with the United States shall be effective when all of the districts have so contracted with the United States.

(Added by Stats. 1943, Ch. 372.)



23455

In any contract between districts they may contract to compromise and settle any controversies existing between them as to the extent or priority of their respective rights and claims to the use of water and agree upon the limitation and definition of the areas within them respectively upon which such water shall be beneficially used.

(Added by Stats. 1943, Ch. 372.)



23456

Districts may also contract that applications theretofore filed by either of them with the State Water Rights Board or its predecessor shall be amended to conform to the provisions of the contract between them and that permits and licenses be issued accordingly.

(Amended by Stats. 1957, Ch. 1932.)



23457

Districts may also contract to compromise and settle any controversies existing between them as to power rights upon the canal or other water system, and for these purposes any of the districts may demise to another of the districts all of the power rights which the demising district has or thereafter obtains.

(Added by Stats. 1943, Ch. 372.)



23458

The lease may be made for any term not exceeding 99 years and may vest in the lessee the operation, management, development, and control of the power rights and the use, sale, and control of power produced therefrom. The lease may provide for the payment of rentals and any other matters relevant to the leasing of the power rights as the districts may in their discretion deem advisable not in conflict with the Constitution of this State nor with the express terms of the statutes under which the districts are respectively organized and exist.

(Added by Stats. 1943, Ch. 372.)



23459

Districts may also contract that when the lease has been executed, the lessor may be required upon any terms agreed upon to procure for the lessee district contracts or applications for electric power signed by consumers in the lessor district and that the lessee district shall serve electric power in the lessor distict at rates and upon terms and conditions prescribed in the contract.

(Added by Stats. 1943, Ch. 372.)



23460

Districts may also contract that they shall cooperate to obtain permits and licenses to appropriate water for power purposes and to construct power facilities from the State Water Rights Board or any federal agency or both in the manner prescribed in the contract.

(Amended by Stats. 1957, Ch. 1932.)



23461

Districts may also contract for any other matters authorized by law.

(Added by Stats. 1943, Ch. 372.)



23462

Districts so contracting have full power to perform and observe the contracts in accordance with the tenor and spirit thereof.

(Added by Stats. 1943, Ch. 372.)



23463

Contracts made pursuant to this article shall be liberally construed to effectuate them according to their true intent.

(Added by Stats. 1943, Ch. 372.)



23464

The execution of a contract between districts may be authorized by resolution of their respective boards.

(Added by Stats. 1943, Ch. 372.)



23465

Any and all such contracts executed prior to September 13, 1941, by and between such districts and all acts of boards of directors and other officers of such districts leading up to and including the execution of such contract or contracts, are hereby legalized, ratified, confirmed and declared valid to all intents and purposes, and the power of such districts to execute, carry out, perform and observe such contracts and every provision thereof is hereby ratified, confirmed and declared valid and such contracts are hereby declared to be in all respects the legal and binding obligations of, against and in favor of each of such contracting districts.

(Added by Stats. 1943, Ch. 372.)












PART 6.5. DISTRIBUTION DISTRICTS IN IRRIGATION DISTRICTS

CHAPTER 1. Formation

ARTICLE 1. Petition for Formation

23500

Contiguous land may be formed into a distribution district for the purpose of contracting with the United States, pursuant to the federal reclamation laws, for the construction of a distribution system separate from or supplemental to the works of the district.

(Added by Stats. 1949, Ch. 169.)



23501

As used in this part, federal reclamation law shall mean the Federal Reclamation Act of June 17, 1902 (32 Stats. 388), and all acts amendatory thereof or supplemental thereto.

(Added by Stats. 1949, Ch. 169.)



23502

The formation of a distribution district may be proposed and the petition therefor shall be signed by two-thirds or more in number of the holders of title to the land in the proposed distribution district appearing on the last equalized assessment roll of the district.

(Added by Stats. 1949, Ch. 169.)



23503

A petition for the formation of a distribution district shall contain all of the following:

(a) Statement of the plans of the proposed distribution system.

(b) Description of the land in the proposed distribution district.

(c) Names of the owners of all land within the proposed distribution district with their last known addresses.

(d) Description of the land owned in the proposed distribution district by each owner, which shall be according to the next preceding equalized assessment book of the district.

(e) Signatures of the petitioners.

(Added by Stats. 1949, Ch. 169.)



23504

The petition, all proceedings in reference to it, the distribution district, and the land in it shall be designated by a number.

(Added by Stats. 1949, Ch. 169.)



23505

The petition may consist of any number of separate instruments, which shall be duplicates except as to signatures.

(Added by Stats. 1949, Ch. 169.)



23506

A petition to form a distribution district shall be filed with the secretary in the office of the district and may be inspected by all persons interested.

(Added by Stats. 1949, Ch. 169.)






ARTICLE 2. Plans and Estimate of Assessment

23510

Upon receipt of a petition to form a distribution district the board shall cause a survey to be made of the proposed distribution system.

(Added by Stats. 1949, Ch. 169.)



23511

If the survey shows that the distribution system is feasible, the board shall cause to be prepared the following:

(a) An estimate of the cost of the proposed distribution system.

(b) A statement of the estimated rate of ad valorem tax which probably will be necessary to meet the distribution district s obligation to the United States under the proposed contract or contracts.

(Added by Stats. 1949, Ch. 169.)



23512

The estimate of cost and the statement of the estimated rate of ad valorem tax shall be filed with the secretary in the office of the district and may be inspected by all persons interested.

(Added by Stats. 1949, Ch. 169.)






ARTICLE 3. Hearing on Formation

23520

After the filing of the formation petition and the estimate of cost and the statement of the estimated rate of ad valorem tax, the board shall give notice of a hearing on the petition.

(Added by Stats. 1949, Ch. 169.)



23521

Notice of the hearing shall be given by all of the following:

(a) Posting a notice in three public places within the proposed distribution district.

(b) Publication of the notice once a week for two weeks in a newspaper published in the office county.

(c) Mailing a copy of the notice to the last known address of all of the owners of land in the proposed distribution district to the addresses appearing on the last equalized assessment roll of the district.

The notices shall be posted and mailed not less than twenty days prior to the date set for the hearing.

(Added by Stats. 1949, Ch. 169.)



23522

At the hearing the board shall hear any objections coming before it to any of the following:

(a) The petition.

(b) The formation of the distribution district.

(c) The land to be included within the distribution district.

(d) The proposed distribution system.

(e) The estimate of cost.

(f) The estimate of the ad valorem tax.

(Added by Stats. 1949, Ch. 169.)



23523

At the hearing the board shall make any changes in reference to matters set forth in Section 23522 as it considers proper. The board may exclude any part of the land described in the petition from the proposed distribution district and may include additional land.

(Added by Stats. 1949, Ch. 169.)



23524

If any additional land is included within the proposed irrigation district, the hearing shall be continued and the owners of the added land given personal notice of not less than twenty days of the addition of the land to the distribution district.

(Added by Stats. 1949, Ch. 169.)






ARTICLE 4. Formation and Assessment

23530

Regardless of any findings made by the board if more than one-third in number of the owners of title to land within a proposed distribution district object at the hearing to its formation or to the levy of the proposed ad valorem tax, the board shall deny the petition, and no further proceeding shall be had on it.

(Added by Stats. 1949, Ch. 169.)



23531

If at the hearing the board finds that it would not be for the best interest of the district to form the distribution district the board shall order the proceedings dismissed without prejudice to their renewal.

(Added by Stats. 1949, Ch. 169.)



23532

If the board finds that it would be for the best interests of the district and the proposed distribution district to form the distribution district, it shall make and enter in its minutes a final order:

(a) Approving the petition.

(b) Forming the distribution district.

(c) Providing that an ad valorem assessment shall be levied each year in the same manner as district assessments to meet the obligations of the contract with the United States under the federal reclamation laws.

(d) Describing the land in the distribution district.

(Added by Stats. 1949, Ch. 169.)



23533

Assessments levied for the purpose of meeting obligations accruing under a contract with the United States pursuant to the reclamation laws shall be payable in the same manner and at the same time as district assessments, and such distribution district assessments shall be made in the number and amount sufficient to meet the obligations accruing under such contract.

(Added by Stats. 1949, Ch. 169.)



23534

The secretary shall cause a certified copy of the order creating the distribution district to be recorded in the office of the county recorder in each county in which any land of the distribution district is situated.

(Added by Stats. 1949, Ch. 169.)



23535

All lands of the distribution district shall remain jointly liable for all obligations accruing to the United States under any contract between the distribution district and the United States pursuant to the federal reclamation laws.

(Added by Stats. 1949, Ch. 169.)









CHAPTER 2. Inclusion and Exclusion of Land

ARTICLE 1. Inclusion of Land

23540

If at any time it is desired to include additional land in a distribution district, a petition for inclusion signed by the owners of the land to be included and by two-thirds in number of the holders of title to the land in the distribution district may be filed with the board.

(Added by Stats. 1949, Ch. 169.)



23541

The inclusion petition shall describe the land in the distribution district as enlarged by the proposed inclusions and give the names and addresses of the owners of the additional land in substantially the same manner as in the original petition for forming a distribution district.

(Added by Stats. 1949, Ch. 169.)



23542

The same proceedings shall be had on the distribution district inclusion petition as upon the original petition for the formation of a distribution district.

(Added by Stats. 1949, Ch. 169.)






ARTICLE 2. Exclusion of Land

23545

At any time before a district has incurred any indebtedness or obligation, or after all indebtedness and obligations have been discharged, two-thirds or more in number of the holders of title to an area of land in the distribution district, as appears on the last equalized assessment roll, desiring to be excluded therefrom may by verified petition filed with the board of the district, request that the area be excluded from the distribution district.

(Added by Stats. 1951, Ch. 145.)



23546

The secretary of the district, upon the filing of the petition, shall examine it and if, in his opinion, the petition has been signed by the requisite number of landowners, he shall set it for hearing at the first regular meeting of the board of the district held after the expiration of 30 days after the filing of the petition.

(Added by Stats. 1951, Ch. 145.)



23547

The secretary of the board shall cause notice of the time and place of hearing to be posted for a period of two weeks next preceding the hearing (a) in three public places in the area requested to be excluded, and (b) in three public places in the area of the distribution district which has not been requested to be excluded, and to be published once a week for two weeks in a newspaper of general circulation in the county in which any portion of the distribution district is located.

(Added by Stats. 1951, Ch. 145.)



23548

At the time and place of the hearing, anyone interested in the petition for exclusion may appear before the board of the district and urge or oppose its approval. After the hearing, if the board of the district determines that it is for the best interests of the distribution district that the land requested to be excluded, or any portion thereof, should be excluded, the board of the district shall make an order excluding the land, or portion thereof, and cause it to be recorded in the office of the county recorder of each county in which the excluded land is located.

(Added by Stats. 1951, Ch. 145.)



23549

All expenses incurred in connection with a petition to exclude lands from a distribution district shall be paid by the petitioners.

(Added by Stats. 1951, Ch. 145.)









CHAPTER 3. Functioning of Distribution Districts

ARTICLE 1. Distribution District Management

23550

In a district containing a distribution district the board and all of the officers of the district each respectively has all of the rights, powers, and privileges as to the distribution district, its land, and the proceedings in relation to the distribution district that each respectively has for the district of which the distribution district is a part, including the right of the district to acquire, own, hold, and dispose of property, and to contract in the name of the distribution district.

(Added by Stats. 1949, Ch. 169.)



23551

The board may also hold or dispose of property used or acquired in connection with the distribution district in the name of the directors and their successors in office as trustees for the distribution district.

(Added by Stats. 1949, Ch. 169.)



23552

The board of the district may in lieu in whole or in part of levying ad valorem assessments for repayment of construction costs under a contract with the United States pursuant to the federal reclamation laws, fix and collect charges for the use of water or for any other service furnished by means of the distribution system in the same manner and with the same effect as charges are made and collected by districts for the use of water or for services.

(Added by Stats. 1949, Ch. 169.)



23553

The board of the district may provide for any maintenance and operation of the distribution system of a distribution district that may be required by the provisions of the contract between the distribution district and the United States under the federal reclamation laws, from funds of the irrigation district in lieu of levying further distribution district assessments for such purposes.

(Added by Stats. 1949, Ch. 169.)






ARTICLE 2. Distribution District Warrants

23560

A district may issue distribution district warrants signed by its president and secretary from receipts of distribution district assessments and charges in such amounts and to the United States or such persons as may be required to carry out the provisions of a contract between a distribution district and the United States, executed under the federal reclamation laws.

(Added by Stats. 1949, Ch. 169.)






ARTICLE 3. Actions and Proceedings

23570

All acts, proceedings, conclusions, and findings of fact, including the levy of assessments or charges, by a board of a district concerning a distribution district therein shall be conclusive except in an action or proceeding instituted within six months after the acts, proceedings, conclusions, or findings were had or made.

(Added by Stats. 1949, Ch. 169.)



23571

An action to determine the validity of an assessment may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1961, Ch. 1540.)









CHAPTER 4. Dissolution of Distribution Districts

23580

At any time prior to incurring any indebtedness or obligation, or upon the full payment of all indebtedness or obligations of a distribution district a petition, signed and acknowledged by not less than the number of owners of land constituting the distribution district required to sign a petition to form the distribution district, may be filed with the board requesting that the distribution district be dissolved.

(Added by Stats. 1949, Ch. 169.)



23581

A hearing on dissolution shall be had in the same manner and after the same notice as is required for the formation of a distribution district.

(Added by Stats. 1949, Ch. 169.)



23582

The board may, after the hearing, order the distribution district dissolved.

(Added by Stats. 1949, Ch. 169.)



23583

The order of dissolution shall be recorded in the same manner as the order forming the distribution district.

(Added by Stats. 1949, Ch. 169.)









PART 7. IMPROVEMENT DISTRICTS IN IRRIGATION DISTRICTS

CHAPTER 1. Formation

ARTICLE 1. Petition for Formation

23600

Land which need not be contiguous may be formed into an improvement district for one or more of the following:

(a) Irrigation or domestic water service by a system of pumps or conduits or both.

(b) Drainage or flood control.

(c) Acquisition of existing works incidental to a water distribution system separate from or supplemental to the works of the district.

(d) Change or improvement of the water distribution system of the district.

(e) Maintenance of irrigation works of the district and works for water supply or drainage or both in or for the improvement district.

(f) Control of weeds in or along conduits.

(Amended by Stats. 1947, Ch. 536.)



23601

As used in connection with improvement districts:

(a) Improvement includes acquisition of existing works, construction of new works, and change of existing works and excludes operation, maintenance, and weed control.

(b) Construction includes change of existing works.

(c) Both operation and maintenance include weed control.

(Added by Stats. 1943, Ch. 372.)



23602

The formation of an improvement district may be proposed and the petition therefor shall be signed by two-thirds or more in number of the holders of title to the land in the proposed improvement district.

(Added by Stats. 1943, Ch. 372.)



23603

A petition for the formation of an improvement district shall contain all of the following:

(a) Statement of the plans of the proposed improvement.

(b) Description of the land in the proposed improvement district.

(c) Names of the owners of all land within the proposed improvement district with their last known addresses.

(d) Description of the land owned in the proposed improvement district by each owner, which shall be according to the next preceding equalized assessment book of the district. District owned land in the proposed improvement district shall be described whether or not it appears on the next preceding assessment book of the district.

(e) Signatures of the petitioners.

(Amended by Stats. 1947, Ch. 536.)



23604

The petition, all proceedings in reference to it, the improvement district, and the land in it shall be designated by a number.

(Added by Stats. 1943, Ch. 372.)



23605

The petition may consist of any number of separate instruments, which shall be duplicates except as to signatures.

(Added by Stats. 1943, Ch. 372.)



23606

A petition to form an improvement district shall be filed with the secretary in the office of the district and may be inspected by all persons interested.

(Added by Stats. 1943, Ch. 372.)



23607

Notwithstanding Section 23602, or any other provision of law to the contrary, in the Palmdale Irrigation District the formation of an improvement district may be proposed by the board of the district. In such event no petition shall be required for the formation of the improvement district, but the board shall give notice of and hold a hearing on the proposal as nearly as practicable in accordance with the provisions of this chapter. If the board finds that it would be for the best interests of the district and the proposed improvement district to form the improvement district, it shall proceed with the formation of the improvement district as nearly as practicable in accordance with the provisions of this chapter, except that it shall not enter a final order forming the improvement district unless the formation of the improvement district as proposed by the board is approved by the voters of the proposed improvement district at an election held within the proposed improvement district at which a majority of the voters voting on the proposition approve the formation of the improvement district as proposed by the board. Such election may be consolidated with any other election held within the district.

At the time of the hearing on the proposed improvement district, the board of directors may also determine that it is in the best interests of the district and of the improvement district that bonds be sold to finance the acquisition of any existing improvements within the improvement district and the construction of other improvements therein. An election shall then be called to submit to the voters the proposal of whether or not bonds in the amount determined by the board should be authorized, and the election shall be called and held pursuant to the provisions of Chapter 4 (commencing with Section 21925) of Part 4 of this division. In that event the bond election shall be consolidated with the election for the formation of the improvement district and the improvement district shall not be formed unless two-thirds of the votes cast are in favor of both the formation of the district and the issuance of the bonds.

(Added by Stats. 1971, Ch. 554.)



23608

Notwithstanding Section 23602, or any other provision of law to the contrary, in the Littlerock Creek Irrigation District the formation of an improvement district may be proposed by the board of the district. In such event no petition shall be required for the formation of the improvement district, but the board shall give notice of and hold a hearing on the proposal as nearly as practicable in accordance with the provisions of this chapter. If the board finds that it would be for the best interests of the district and the proposed improvement district to form the improvement district, it shall proceed with the formation of the improvement district as nearly as practicable in accordance with the provisions of this chapter, except that it shall not enter a final order forming the improvement district unless the formation of the improvement district as proposed by the board is approved by the voters of the proposed improvement district at an election held within the proposed improvement district at which a majority of the voters voting on the proposition approve the formation of the improvement district as proposed by the board. Such election may be consolidated with any other election held within the district.

At the time of the hearing on the proposed improvement district, the board of directors may also determine that it is in the best interests of the district and of the improvement district that bonds be sold to finance the acquisition of any existing improvements within the improvement district and the construction of other improvements therein. An election shall then be called to submit to the voters the proposal of whether or not bonds in the amount determined by the board should be authorized, and the election shall be called and held pursuant to the provisions of Chapter 4 (commencing with Section 21925) of Part 4 of this division. In that event the bond election shall be consolidated with the election for the formation of the improvement district and the improvement district shall not be formed unless two-thirds of the votes cast are in favor of both the formation of the district and the issuance of the bonds.

(Added by Stats. 1972, Ch. 144.)






ARTICLE 2. Plans and Estimate of Assessment

23625

Upon receipt of a petition to form an improvement district the board shall cause a survey to be made of the proposed improvements, if any.

(Added by Stats. 1943, Ch. 372.)



23626

If the survey shows that the improvements are feasible, the board shall cause to be prepared the following:

(a) Plans and specifications of the improvements proposed to be constructed when the petition proposes the construction of improvements.

(b) An estimate of the cost of the proposed improvements which may include an amount not in excess of 10 percent of the aggregate cost of the proposed improvements to create a reserve fund to be used and applied as additional security for the payment of principal of and interest on any warrants of the improvement district issued against assessments levied for the payment of the cost of the proposed improvement.

(c) Statement of the proposed assessment for the cost of the proposed improvements apportioned to each tract of land in the proposed improvement district as the tracts appear on the last equalized district assessment book and to district-owned land in the proposed improvement district whether or not it appears on the last equalized district assessment book, which apportionment shall be according to the benefits that will accrue to each tract by virtue of the proposed improvements.

(Amended by Stats. 1953, Ch. 391.)



23627

If there are any, the plans and specifications, estimate of cost, and the statement of the proposed assessment shall be filed with the secretary in the office of the district and may be inspected by all persons interested.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 3. Hearing on Formation

23645

After the filing of the formation petition, and if any, the plans and specifications, the estimate of cost, and statement of the proposed assessment, the board shall give notice of a hearing upon the petition, and if a special assessment is to be levied in the improvement district pursuant to Article 4 of this chapter, the notice shall also state that the hearing is called to determine whether or not the special assessment should be levied.

(Added by Stats. 1943, Ch. 372.)



23646

Notice of the hearing shall be given by all of the following:

(a) Posting a notice in three public places within the proposed improvement district.

(b) Publication of the notice once a week for two weeks in a newspaper published in the office county.

(c) Mailing a copy of the notice to the last known address of all of the owners of land in the proposed improvement district to the addresses appearing in the petition.

The notices shall be posted and mailed not less than 20 days prior to the date set for the hearing.

(Added by Stats. 1943, Ch. 372.)



23647

At the hearing the board shall hear any objections coming before it to any of the following:

(a) The petition.

(b) The formation of the improvement district.

(c) The land to be included within the improvement district.

(d) The plans and specifications.

(e) The estimate of cost.

(f) The proposed assessment.

(g) The apportionment of the assessment.

(Added by Stats. 1943, Ch. 372.)



23648

At the hearing the board shall make any changes in reference to the matters set forth in Section 23647 as it considers proper. The board may exclude any part of the land described in the petition from the proposed improvement district and may include additional land.

(Added by Stats. 1943, Ch. 372.)



23649

If any additional land is included in the proposed improvement district, the hearing shall be continued and the owners of the added land given personal notice of not less than 20 days of the addition of the land to the improvement district.

(Added by Stats. 1943, Ch. 372.)



23650

Any of the following conditions specified in the plans and specifications of any improvement district heretofore or hereafter formed imposed upon the respective parcels of land in the improvement district are binding and may be enforced:

(a) Limitations, based on the amount of assessment in the respective parcels or otherwise on:

(1) Number of outlets;

(2) Number of services;

(3) Number of connections with the improvement district pipe line;

(4) Uses to which water may be put;

(5) Quantity of water that may be used.

(b) Increases provided for as to any of the foregoing on condition that specified tolls, connection charges, or additional assessments are paid.

(Added by Stats. 1947, Ch. 718.)



23651

All such tolls, connection charges, and additional assessments shall be held and applied upon and reduce the last call or calls of the improvement district assessment, or held, and used, or distributed as provided for in Section 24529.

(Added by Stats. 1947, Ch. 718.)






ARTICLE 4. Formation and Assessment

23665

Regardless of any findings made by the board if more than one-third in number of the holders of title to land within a proposed improvement district object at the hearing to its formation or the levy of the proposed assessment, the board shall deny the petition, and no further proceeding shall be had on it.

(Added by Stats. 1943, Ch. 372.)



23666

If at the hearing the board finds that it would not be for the best interests of the district and the proposed improvement district to form the improvement district the board shall order the proceedings dismissed without prejudice to their renewal.

(Added by Stats. 1943, Ch. 372.)



23667

If the board finds that it would be for the best interests of the district and the proposed improvement district to form the improvement district, it shall make and enter in its minutes a final order:

(a) Approving the petition.

(b) Forming the improvement district.

(c) Levying the assessment if any is provided for and if the assessment is necessary.

(d) Apportioning the assessment, if levied, to the land in the improvement district according to benefits.

(Added by Stats. 1943, Ch. 372.)



23668

The order shall contain a description of the land in the improvement district.

(Added by Stats. 1943, Ch. 372.)



23669

Any assessment levied pursuant to Section 23667 shall include both of the following sums:

(a) An amount equal to interest on any deferred payments at a rate not exceeding 12 percent each year.

(b) An amount equal to 10 percent more than all other sums to be raised by the assessment, in order to provide for anticipated delinquencies.

(Amended by Stats. 1981, Ch. 740, Sec. 2.)



23670

Except as provided in Section 23670.1, the assessment may be made payable in not more than 10 annual installments.

(Amended by Stats. 1955, Ch. 1189.)



23670.1

Upon approval by two-thirds of the board, the assessment may be made payable in not more than 20 annual installments.

(Amended by Stats. 1991, Ch. 1226, Sec. 30.)



23671

The secretary shall cause a certified copy of the order creating the improvement district to be recorded in the office of the county recorder in each county in which any land of the improvement district is situated.

(Added by Stats. 1943, Ch. 372.)



23672

The assessment and each installment of it shall be and remain a lien on the land in the improvement district in the same manner as and be a part of the annual assessment of the district.

(Added by Stats. 1943, Ch. 372.)



23673

Upon a change or resubdivision upon the assessment book of the district of any parcel of land in an improvement district, the board upon its own initiative or upon a petition of the owner of the parcel so changed or resubdivided, may reapportion the improvement district assessment upon the parcel, and the order of reapportionment shall be recorded in the same manner as the order levying the original assessment.

(Amended by Stats. 1947, Ch. 536.)



23674

If the actual cost of the improvements is substantially less than the estimated cost the assessment may be reduced proportionately on each parcel by recomputing it based on actual costs with the percentage and interest provided for in Section 23669 added thereto. The reapportionment or a statement that the assessment on each parcel has been reduced by a designated percentage shall be recorded in the same manner as the order levying the original assessment.

Installments of assessments levied on district owned land becoming due while the land is still owned by the district shall be paid by the district. Conveyance of such lands into private ownership shall not release the lien thereon of the assessment and the unpaid installments of it.

(Amended by Stats. 1947, Ch. 816.)









CHAPTER 2. Alternative Procedure for Formation

ARTICLE 1. Proposal by Board

23750

This chapter provides an alternative procedure for forming an improvement district within a district for the purpose of the construction of improvements in it, or the acquisition, installation, replacement, or extension of existing works for the production and distribution of water, or any number of these if the cost thereof will not exceed the sum of fifty thousand dollars ($50,000) and the area of the land to be included in the improvement district does not exceed 1,000 acres.

(Amended by Stats. 1953, Ch. 1465.)



23751

Unless otherwise expressly provided the formation proceedings provided by this chapter shall be conducted in accordance with the provisions of the next preceding chapter.

(Amended by Stats. 1943, Ch. 372.)



23752

No petition is required for the formation of an improvement district pursuant to this chapter.

(Added by Stats. 1943, Ch. 372.)



23753

The board may by resolution cause a survey of the proposed improvement to be made, which survey shall include each of the following:

(a) Detailed plans and specifications.

(b) An estimate of the total cost of the improvement.

(c) A description of the land to be benefited.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 2. Hearing and Formation

23770

If the cost of the improvements does not require a special assessment in excess of a total of fifty dollars ($50) per acre over an area to be improved not in excess of 1,000 acres, the board may by resolution set a time for a hearing on whether or not to form the improvement district.

(Amended by Stats. 1953, Ch. 1465.)



23771

The board shall give notice of the time and place of the formation hearing in the same manner as provided for the giving of notice for the hearing of a formation petition pursuant to Chapter 1 of this part except that the notice to be mailed to the property owners shall be addressed to their last known address as shown on the assessment book or other records of the district.

(Added by Stats. 1943, Ch. 372.)



23772

Owners of the property proposed to be included within the improvement district may be heard either in opposition to or in support of the formation of the improvement district.

(Added by Stats. 1943, Ch. 372.)



23773

Proceedings at the hearing shall be the same as provided for at a hearing upon the formation petition pursuant to Chapter 1 of this part.

(Added by Stats. 1943, Ch. 372.)



23774

Upon the conclusion of the hearing to form an improvement district an order shall be made by the board either dismissing the proceedings or ordering the improvement to proceed in the same manner and with the same effect as provided in Article 4 of Chapter 1 of this part.

(Added by Stats. 1943, Ch. 372.)



23775

If a formation order is made pursuant to this chapter, the land formed into the improvement district shall, for a period not to exceed five years, be assessed in an amount not to exceed ten dollars ($10) per acre per year in addition to the regular assessments levied on the same land annually for district purposes.

(Added by Stats. 1943, Ch. 372.)



23776

Assessments in an improvement district formed pursuant to this chapter shall be levied, collected, and enforced at the same time and in the same manner as annual assessments for district purposes.

(Added by Stats. 1943, Ch. 372.)









CHAPTER 2A. Revenue Improvement Districts

23800

As used in this chapter and in other chapters when applied to an improvement district or proposed improvement district formed or to be formed under this chapter,

(a) Land means land entitled to receive water from a district as a matter of right but located outside the district, and land in the district, or either of these.

(b) Revenue means all or any part of any source or sources of payment excluding assessments.

(Added by Stats. 1947, Ch. 717.)



23801

Unless otherwise expressly provided in this chapter the provisions of all sections of Part 7 of this division shall be applicable to an improvement district formed pursuant to this chapter.

(Added by Stats. 1947, Ch. 717.)



23802

Land may be formed into an improvement district for one or more of the purposes provided for in Chapter 1 of this part.

(Added by Stats. 1947, Ch. 717.)



23803

The formation of an improvement district under this chapter may be proposed and the petition therefor shall be signed by two-thirds or more in number of the holders of title to the land in the proposed improvement district and the signatures must include those of two-thirds or more in number of the holders of title to the land in the proposed improvement district located outside the district and two-thirds or more in number of the holders of title to the land in the proposed improvement district located in the district if both classes of land are to be included.

(Added by Stats. 1947, Ch. 717.)



23804

Land, in the proposed improvement district, located outside the district shall be described in the petition by each owner, which shall be according to the next preceding equalized county assessment roll.

(Added by Stats. 1947, Ch. 717.)



23805

No assessment shall be levied in the improvement district and no statement thereof prepared, but in lieu thereof the cost of the improvement and the improvement district warrants issued and interest thereon shall be paid from revenue designated by the board in its order forming the improvement district.

(Added by Stats. 1947, Ch. 717.)



23806

The notice provided for in Section 23645 shall also state that the hearing is called to determine the allocation of revenue to pay the costs of the proposed improvement.

(Added by Stats. 1947, Ch. 717.)



23807

Regardless of any findings made by the board if more than one-third in number of the holders of title to land, in the proposed improvement district, located outside the district or more than one-third in number of the holders of title to land, in the proposed improvement district, located inside the district, object at the hearing to its formation or the allocation of revenue made to pay the cost of the proposed improvement, the board shall deny the petition and no further proceedings shall be had on it.

(Added by Stats. 1947, Ch. 717.)



23808

Until the payment or retirement of the warrants for the benefit of which an allocation was made, the allocation shall be irrevocable and the revenue allocated shall be applied solely to the payment of the obligations specified in the allocating order.

(Added by Stats. 1947, Ch. 717.)



23809

Before April 1st of each year after the warrants are issued the board shall fix charges for the use of water in the improvement district sufficient, when added to other allocated revenue that will be received during the current year, to provide funds adequate to pay the amount of the improvement district warrants and interest thereon then due and that will fall due during the current year plus an amount equal to 10 percent more than such amount if the warrants provide that such additional amount shall be charged to establish a reserve fund to further assure payment of the warrants and interest.

(Added by Stats. 1947, Ch. 717.)



23810

Except as provided in Section 23811, the improvement district warrants shall be made payable over not to exceed a period of 10 years and shall specify a rate of interest fixed at the time of their issuance not exceeding 8 percent per year.

(Amended by Stats. 1975, Ch. 130.)



23811

Upon approval by two-thirds of the board, the improvement district warrants shall be made payable over not to exceed a period of 20 years and shall specify a rate of interest fixed at the time of their issuance not exceeding 8 percent per year.

(Amended by Stats. 1991, Ch. 1226, Sec. 31.)






CHAPTER 3. Further Assessments and Inclusion

ARTICLE 1. Supplemental Assessments

23850

If the assessments levied upon land in an improvement district are insufficient to pay the cost of improvements or the warrants issued for the improvements, a supplemental assessment shall be levied upon all of the land in the improvement district sufficient to pay the cost or the warrants.

(Added by Stats. 1943, Ch. 372.)



23851

The procedure followed in making the supplemental levy shall be substantially the same as for making the original levy, except that no petition is required.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 2. Assessment for New Purposes

23865

Whenever it is desired to do additional work or acquire additional property in or for an improvement district, upon the petition of two-thirds in number of the holders of title to the land in the improvement district an additional assessment may be levied substantially in the same manner as the original assessment.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 3. Inclusion of Land

23875

If at any time it is desired to include additional land in an improvement district, a petition for inclusion signed by the holders of title to the land to be included may be filed with the board.

(Amended by Stats. 1947, Ch. 536.)



23876

The inclusion petition shall describe the land in the improvement district as enlarged by the proposed inclusions and give the names and addresses of the owners of the additional land in substantially the same manner as in the original petition for forming an improvement district.

(Added by Stats. 1943, Ch. 372.)



23877

The same proceedings shall be had on the improvement district inclusion petition as upon the original petition for the formation of an improvement district.

(Added by Stats. 1943, Ch. 372.)



23878

The board may prescribe any conditions upon the inclusion of the land that it deems just.

(Added by Stats. 1947, Ch. 536.)



23879

If any conditions not contained in the petition for inclusion are prescribed by the board the lands shall not be included until two-thirds in number of the petitioners approve the conditions in writing.

(Added by Stats. 1947, Ch. 536.)









CHAPTER 3.5. Alternative Provisions for the Formation of Improvement Districts and the Issuance of Bonds Therefor

23900

This chapter provides an alternative method for the formation of improvement districts for the purpose of cooperating and contracting with the United States and agencies thereof pursuant to the Irrigation District Federal Cooperation Law as contained in Chapter 2 (commencing with Section 23175) of Part 6 of Division 11, or for the purpose of sewage disposal, irrigation water service by a system of pumps, conduits, or both, maintenance of irrigation works, drainage, or distribution of water. The term district or districts as used in the Irrigation District Federal Cooperation Law shall include improvement districts formed pursuant to the provisions of this chapter. This chapter shall not apply to or affect any other provisions of this division for the formation of improvement districts or the incurring of indebtedness therefor.

(Amended by Stats. 1967, Ch. 35.)



23901

Improvement districts consisting of a portion of the territory of a district may be formed within a district and, notwithstanding any other provision in this division, bonds of the district may be issued for such improvement districts as provided in this chapter.

(Added by Stats. 1963, Ch. 580.)



23902

Bonds of a district for an improvement district may be issued for either the purpose of cooperating and contracting with the United States pursuant to the Irrigation District Federal Cooperation Law as contained in Chapter 2 (commencing with Section 23175) of Part 6 of Division 11, or for any of the other purposes specified in Section 23900.

(Amended by Stats. 1967, Ch. 35.)



23903

Whenever the board is of the opinion that an improvement district should be formed for the purpose set forth in this chapter, the board shall adopt a resolution of intention which shall state: (a) the intention of the board to form the proposed improvement district, (b) the purpose for which the proposed improvement district is to be formed, (c) the estimated expense of carrying out the purpose, (d) that assessments for carrying out the purpose shall be levied exclusively upon the lands in the proposed improvement district, (e) that a map showing the exterior boundaries of the proposed improvement district, which map shall govern for all details as to the extent of the proposed improvement district, is on file with the secretary of the district and is available for inspection by any person or persons interested, (f) the time and place for a hearing by the board on the formation of the proposed improvement district, the extent thereof, the purpose for which it is to be formed, the benefit to lands within the proposed improvement district from carrying out such purpose, the estimated expense of carrying out such purpose or any other matter relating to any of the foregoing, and (g) that at the time and place specified any persons interested, including all persons owning lands in the district or in the proposed improvement district, may appear and be heard.

(Added by Stats. 1963, Ch. 580.)



23904

Notice of the hearing shall be given by publishing a copy of the resolution of intention in a newspaper of general circulation published in each affected county, pursuant to Section 6066 of the Government Code, the first publication to be at least fourteen (14) days prior to the time fixed for the hearing. The notice shall also be given by posting a copy of the resolution in three public places within the proposed improvement district for at least fourteen (14) days prior to the time fixed for the hearing. No notice other than that required by this section need be given.

(Added by Stats. 1963, Ch. 580.)



23905

At the time and place so fixed, or at any time or place to which the hearing is continued, the board shall hold the hearing provided for by the resolution of intention, at which hearing any person interested, including all persons owning land in the district, or in the proposed improvement district, may appear and be heard concerning any matters set forth in the resolution of intention or any matters material thereto.

(Added by Stats. 1963, Ch. 580.)



23906

At the hearing the board may adopt a resolution proposing modifications relating to any or all of the following: (a) a modification of the boundaries of the proposed improvement district, (b) the addition to the proposed improvement district of lands which in its opinion will be benefited by carrying out the purpose described in the resolution of intention, (c) the exclusion from the proposed improvement district of any lands described in the resolution of intention which in its opinion will not be benefited by carrying out such purpose or (d) the increasing, decreasing or otherwise modifying of the purpose stated in the resolution of intention. The resolution proposing modification shall describe the proposed modifications, state the change, if any, in the estimated expense of carrying out the purpose, and shall fix a time and place for hearing by the board thereon.

(Added by Stats. 1963, Ch. 580.)



23907

The board shall not order any modifications except after publication of the resolution proposing such modifications once in the same newspaper in which the resolution of intention was published, such publication to be at least fourteen (14) days prior to the date of hearing on the proposed modifications.

(Added by Stats. 1963, Ch. 580.)



23908

The hearing on any proposed modifications, or any continuance thereof, may be held at the same time and place as any continued hearing on the resolution of intention and both hearings may be held and conducted concurrently.

(Added by Stats. 1963, Ch. 580.)



23909

At the conclusion of the hearing on the resolution of intention and of the hearing, if any, upon proposed modifications, the board may by resolution order the improvement district formed for the purpose and with the exterior boundaries described in the resolution of intention, or for the purpose and with the exterior boundaries as proposed to be modified in the resolution, if any, proposing modifications. The resolution ordering the district formed shall state the estimated expense of carrying out the purpose described therein. The resolution shall also number and designate the improvement district substantially as Improvement District No. ____ of ____ District.

(Added by Stats. 1963, Ch. 580.)



23910

After adopting the resolution ordering the improvement district formed, the board may provide for and call a special bond election within such improvement district to submit to the voters of the improvement district a proposition of whether or not an indebtedness of the district shall be incurred and bonds issued therefor in an amount not exceeding the estimate stated in the resolution ordering the improvement district formed, such indebtedness and bonds to be payable from assessments to be levied and collected upon lands within the improvement district.

(Added by Stats. 1963, Ch. 580.)



23911

Except as otherwise provided in this chapter, special bond elections within an improvement district shall be called, noticed, held, conducted and the results thereof canvassed in substantially the same manner as is provided in this division for general obligation bond elections held in the entire district.

(Added by Stats. 1963, Ch. 580.)



23912

If two-thirds of the votes cast upon the proposition at a special bond election held in an improvement district are in favor of the issuance of the bonds of the district for the improvement district, the board may by resolution, at such time or times as it deems proper, provide for the issuance of all or any part of such bonds.

(Added by Stats. 1963, Ch. 580.)



23913

Bonds of the district for the improvement district shall be issued and sold in substantially the same manner and upon the same terms and conditions as general obligation bonds of the entire district, except that assessments for the payment of the bonds and the interest thereon shall be levied and collected from annual assessments to be levied upon and collected from lands within the improvement district. The bonds shall be issued in the name of the district and shall be designated Bonds of ________ District for Improvement District No. ___ and each bond and all interest coupons shall state that the assessment for the payment thereof shall be limited to annual assessments to be levied upon and collected from the lands within the improvement district, except to the extent that provision for such payment has been made by the board, as may be permitted by law.

(Added by Stats. 1963, Ch. 580.)



23914

Except to the extent that provision has otherwise been made by the board, as may be permitted by law, for the payment of the principal of and interest upon bonds of the district for the improvement district as they become due and also for the payment of the operating expenses of such improvement district, the annual estimate made by the board of the sum required by the district to discharge all of its obligations shall, in addition to the other amounts required to be included therein, include an amount sufficient to pay the principal of bonds of the district for such improvement district and the interest thereon as the same becomes due and also to pay operating expenses for the improvement district.

(Added by Stats. 1963, Ch. 580.)



23915

In addition to the charges authorized to be fixed and collected pursuant to Article 3 (commencing with Section 22280) Chapter 2, Part 5 of this division, the board in lieu, in whole or in part, of raising money for the payment of the principal of and interest on bonds of the district issued for an improvement district or for the operating expenses of the improvement district, may fix and collect charges for the making of water available to the holders of title to land in the improvement district or the occupants thereon. Such additional charges within an improvement district shall be fixed and collected in substantially the same manner and upon the same terms and conditions as is provided in Article 3 (commencing with Section 22280), Chapter 2, Part 5 of this division for charges to be fixed and collected within the entire district, except that such additional charges fixed and collected from an improvement district shall be expended only for the payment of the principal of and interest upon bonds of the district issued for the improvement district or for payment of the operating expenses of the improvement district.

(Added by Stats. 1963, Ch. 580.)



23916

Except as otherwise provided in this chapter, the provisions of this division applicable to general obligation bonds of the district and assessments therefor shall, so far as consistent with this chapter, apply to general obligation bonds of the district for improvement districts therein.

(Added by Stats. 1963, Ch. 580.)



23917

The treasurer shall establish a separate fund for general obligation bonds of the district for each improvement district to which shall be apportioned money properly belonging to such general obligation bond fund. The money in any separate general obligation bond fund shall be used for the payment of bonds of the district for the particular improvement district and interest thereon and until the bonded indebtedness of the district therefor is discharged shall not be used for any other purpose.

(Added by Stats. 1963, Ch. 580.)






CHAPTER 4. Functioning of Improvement Districts

ARTICLE 1. Improvement District Management

23950

In a district containing an improvement district the board and all of the officers of the district each respectively has all the rights, powers, and privileges as to the improvement district, its land, and the proceedings in relation to the improvement district that each respectively has for the district of which the improvement district is a part, including the right of the district to acquire, own, and hold property.

(Added by Stats. 1943, Ch. 372.)



23951

The board may also hold property used or acquired in connection with the improvement in the name of the directors and their successors in office as trustees for the improvement district.

(Added by Stats. 1943, Ch. 372.)



23952

The board of a district in which an improvement district exists may allow on terms that may be agreed upon any person to carry water through any conduit for the improvement of which the improvement district was formed and may cancel the right in the event that payments are not made in accordance with the agreed terms.

(Added by Stats. 1943, Ch. 372.)



23953

The work of improvement provided for in this part and the purchase of all supplies, material, and equipment therefor shall be performed by the district, or in the discretion of the board contracts may be made for the work and material after notice calling for bids, as prescribed by the board.

(Added by Stats. 1943, Ch. 372.)



23954

The board of the district may in lieu in whole or in part of levying assessments for the operation of improvement district works fix and collect charges for the use of water or for any other service furnished by means of the improvement district works in the same manner and with the same effect as charges are made and collected by districts for the use of water or for services.

(Added by Stats. 1943, Ch. 372.)



23955

The board of the district may, provide for the maintenance and operation of the works of an improvement district from the funds of the irrigation district, in lieu of levying further improvement district assessments for such purposes.

(Added by Stats. 1945, Ch. 301.)



23956

Notwithstanding any other provision of this code, the board of a district in which an improvement district exists may establish facilities use charges for the use of irrigation facilities in such improvement district and, in establishing such charges, may provide that water shall be furnished or delivered through such facilities only to lands in such improvement district in respect of which such facilities use charges or annual installments thereof, fixed as provided in this section, shall have been paid in advance. Such facilities use charges shall be in amounts equal to the respective amounts of the assessments theretofore levied against the lands in such improvement district for the purpose of providing such facilities. In establishing such charges the board of the district shall provide (a) that payment in full of any such assessment shall constitute payment in advance in full of such facilities use charge; (b) that all facilities use charges not so paid in advance in full shall be payable in annual installments, each such annual installment to be equal in amount to (i) the annual installment of the unpaid assessment theretofore levied against the land in respect of which such charge is payable and due on or before the next succeeding November 20th plus interest thereon at the rate provided in the order levying such assessment plus 10 percent in addition (added for anticipated delinquencies), plus (ii) all delinquent annual installments, if any, of such unpaid assessment together with penalties and interest at said rate on such delinquent installments; and (c) that payment of any annual installment of any such facilities use charge shall constitute payment in full of the annual installment of such unpaid assessment due on or before the next succeeding November 20th and of all delinquent annual installments, if any, of such unpaid assessment. Any proceedings heretofore taken by the board of any district to establish the facilities use charges authorized by this section are hereby confirmed, validated and declared legally effective.

(Added by Stats. 1951, Ch. 137.)






ARTICLE 2. Improvement District Warrants

23975

A district may issue improvement district warrants signed by its president and secretary in face amount not exceeding in the aggregate the cost of the improvements exclusive of interest and amounts paid prior to the issuance of these warrants on the assessment levied to pay for the improvement.

(Added by Stats. 1943, Ch. 372.)



23976

Improvement district warrants shall be made payable in amounts and at the times corresponding substantially to the amounts and times of payment of the installments of the improvement district assessment.

(Added by Stats. 1943, Ch. 372.)



23977

Improvement district warrants shall bear interest at the rate fixed at the time of the levy of the improvement district assessment, and the interest may be made payable semiannually.

(Added by Stats. 1943, Ch. 372.)



23978

Coupons for the interest on these warrants may be attached to them.

(Added by Stats. 1943, Ch. 372.)



23979

Improvement district warrants may be made payable to any of the following:

(a) Bearer.

(b) Persons furnishing work, labor, or material.

(c) The contractor if the work of improvement is to be done under contract.

(Added by Stats. 1943, Ch. 372.)



23980

Improvement district warrants may be sold by the district for not less than par at either public or private sale.

(Added by Stats. 1943, Ch. 372.)



23981

Any surplus funds and any money held by a district in a sinking or depreciation fund may in the discretion of its board be invested in the warrants of any improvement district within the district.

(Amended by Stats. 1947, Ch. 536.)






ARTICLE 3. Advance Payment of Assessments

24000

At any time before improvement district warrants are issued, the amount of any improvement district assessment on any land, exclusive of interest and the 10 per cent added for anticipated delinquencies, may be paid in money.

(Added by Stats. 1943, Ch. 372.)



24001

Land on which the amount of the improvement district assessment has been paid pursuant to Section 24000 shall not be subject to the annual installments of the assessments levied for the purposes of the improvement, but it shall be and remain liable for any assessments levied for operation and for any supplemental or additional improvement district assessments levied.

(Added by Stats. 1943, Ch. 372.)



24002

Any landowner of an improvement district who desires at any time to lessen or remove the lien upon his land of any improvement district assessment may deliver to the district treasurer funds for cancellation of warrants or any other obligation payable out of the assessment.

(Amended by Stats. 1963, Ch. 505.)



24003

Land upon which the assessment for improvement district warrants, including any interest, or for any other obligation payable out of the assessment, has been paid pursuant to Section 24002 shall not be subject to further assessments levied for the purposes of the improvement, but it shall remain liable for any assessments levied for operation and for any supplemental or additional improvement district assessments levied.

(Repealed and added by Stats. 1963, Ch. 505.)



24004

The treasurer shall inform the landowner or any authorized person proposing to lessen or remove the lien of an improvement district assessment upon a piece of land of the amount of principal and interest due and to become due on warrants and the amount of any other indebtedness payable out of the improvement district assessment. Upon receipt of funds the treasurer shall take such action as is necessary to clear the specified land of all or the appropriate portion of the lien created by the improvement district assessment.

(Repealed and added by Stats. 1963, Ch. 505.)






ARTICLE 4. Actions and Proceedings

24020

All acts, proceedings, conclusions, and findings of fact, including the levy of an assessment, by a board of a district concerning an improvement district therein shall be conclusive except in an action or proceeding instituted within six months after the acts, proceedings, conclusions, or findings were had or made.

(Added by Stats. 1943, Ch. 372.)



24021

An action to determine the validity of an assessment or of warrants may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1961, Ch. 1541.)









CHAPTER 5. Dissolution of Improvement Districts

24100

At any time prior to the incurring of any indebtedness or upon the full payment of all indebtedness of an improvement district, the board may by resolution set a time for a hearing on whether or not to dissolve the improvement district or a petition, signed and acknowledged by not less than the number of holders of title to land constituting the improvement district required to sign a petition to form the improvement district, may be filed with the board requesting that the improvement district be dissolved.

(Amended by Stats. 1963, Ch. 18.)



24101

A hearing on dissolution shall be had in the same manner and after the same notice as is required for the formation of an improvement district.

(Added by Stats. 1943, Ch. 372.)



24102

The board may, after the hearing, order the improvement district dissolved.

(Added by Stats. 1943, Ch. 372.)



24102.5

In any case in which the board has by resolution determined that all indebtedness of the improvement district has been paid and the improvement for which the improvement district was formed no longer exists or is no longer operational, the board may order the improvement district dissolved without a hearing.

(Added by Stats. 1975, Ch. 628.)



24103

The order of dissolution shall be recorded in the same manner as the order forming the improvement district.

(Added by Stats. 1943, Ch. 372.)









PART 8. FINANCIAL ORGANIZATION

CHAPTER 1. General Financial Provisions

ARTICLE 1. Creation of Liabilities

24250

A district may not incur any debt or liability whatever in excess of the express provisions of this division. Any debt or liability so incurred is absolutely void.

(Added by Stats. 1943, Ch. 372.)



24251

For the purposes of formation or for any other of its purposes a district may, before the levying of the first assessment, incur indebtedness in a total amount not to exceed two thousand dollars, ($2,000) or, if the district contains more than 4,000 acres, one-half as many dollars as there are acres of land in the district.

(Added by Stats. 1943, Ch. 372.)



24252

A district shall have the right to enter into any contract or lease for any property necessary in the judgment of its board for any of the uses or purposes of the district and by the lease or contract to bind the district for the payment of the consideration specified in the lease or contract as may be provided therein.

(Amended by Stats. 1947, Ch. 965.)



24252.1

A district may enter into any forward contract, or futures contract, or put, call, or swap agreement, or similar procurement method for electricity, natural gas, or coal, or any weather, fuel, or energy risk management contract determined to be in the best interests of the district by the board of directors of the district for any of the uses or purposes of the district and by those contracts or agreements to bind the district for the payment of the consideration specified therein.

(Added by Stats. 2002, Ch. 846, Sec. 1. Effective January 1, 2003.)



24253

A district may contract with any state agency to finance any district improvement authorized by this division that is related to the provision of water for human consumption. The terms of the contract shall be consistent with this division. Notwithstanding any other provision in this division, the term of the contract may extend up to 30 years.

(Added by Stats. 2001, Ch. 606, Sec. 10. Effective October 9, 2001.)






ARTICLE 2. Settlements and Statements

24270

On the first Monday in each month the collector shall do all of the following:

(a) Settle with the secretary for all money collected for assessments during the month next preceding.

(b) Pay the money to the treasurer.

(c) File in the district office with the secretary the receipt of the treasurer for the money paid.

(Added by Stats. 1943, Ch. 372.)



24271

The collector shall be credited in his settlement with both:

(a) The amount due to the district on property he sells to the district for delinquent assessments.

(b) The amount by which any assessment is canceled or modified by order of the board.

(Added by Stats. 1943, Ch. 372.)



24272

Within six days after he settles with the secretary, the collector shall file in the district office with the secretary a statement under oath, showing:

(a) An account of all his transactions and receipts during the period for which the settlement was made.

(b) Payment to the treasurer of all money collected by him as collector during the period for which the settlement was made except redemption money held for assignees of certificates of sale.

(c) The respective sums of redemption money held by him for assignees of certificates of sale and the names of the persons entitled to receive this money if known to him.

(Added by Stats. 1943, Ch. 372.)



24273

The treasurer shall not later than the third Monday in each month file in the district office with the secretary a verified written report to the board showing all of the following:

(a) The amount of money in the district treasury at the close of the month next preceding.

(b) The amount of receipts for the month next preceding.

(c) The amount and items of expenditures for the month next preceding.

(Amended by Stats. 1977, Ch. 133.)



24274

The board, on or before its regular monthly meeting in the fourth month of its fiscal year, shall render a verified statement of the financial condition of the district showing particularly all of the following:

(a) Revenues of the next preceding year and their sources: amounts received (cash basis) or amounts received and receivable which increase the equity of the governmental unit (accrual basis).

(b) Expenditures of the next preceding year and their purposes: amounts paid (cash basis) or amounts paid and payable which decrease the equity of the governmental unit (accrual basis).

(c) The accounting method used (cash or accrual basis).

(d) A statement of the accounting method used for the preceding accounting period.

(Amended by Stats. 1985, Ch. 771, Sec. 5.)



24275

Notification that the annual financial statement is available for inspection and review shall be made at least once a week for two weeks in a newspaper published in the county in which the principal office of the district is located.

(Repealed and added by Stats. 1985, Ch. 771, Sec. 6.5.)









CHAPTER 2. Deposits

ARTICLE 1. Deposits Generally

24350

Any money belonging to a district may be deposited by the officer of the district who has legal custody of the money, in accordance with the general laws governing the deposit of public money.

(Added by Stats. 1943, Ch. 372.)



24351

Where the deposit of money is insured by the Federal Deposit Insurance Corporation no additional security need be required from the bank for the portion of the district s deposits so insured.

(Added by Stats. 1943, Ch. 372.)



24352

Where arrangements have been made by the district with the Reconstruction Finance Corporation for deposit of district funds in the Federal Reserve Bank of the United States, such deposits may be made in that bank or any branch of it without requiring any security or interest.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 2. Deposits in County Treasury

24370

The board may draw from time to time from the construction fund and deposit in the county treasury of the office county any money in the construction fund in excess of twenty-five thousand dollars ($25,000).

(Added by Stats. 1943, Ch. 372.)



24371

The county treasurer shall receive and receipt for district money deposited with him and place it to the credit of the district, and he shall be responsible upon his official bond for the safe-keeping and disbursing of the money.

(Added by Stats. 1943, Ch. 372.)



24372

The county treasurer shall pay out district money or any portion of it only to the treasurer of the district and only upon the order of the board signed by the president and attested by the secretary.

(Added by Stats. 1943, Ch. 372.)



24373

A county treasurer having charge of district money shall report as to it in writing on the second Monday in each month all of the following:

(a) Amount in the county treasury at the close of the month next preceding.

(b) Amounts received in the month next preceding.

(c) Amounts paid out in the month next preceding.

The report shall be verified and filed with the secretary.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 3. Special Accounts

24390

The board may by resolution establish special accounts from the general fund when they are convenient for the efficient and economical operation of the district and designate the person or officer to have custody of the several accounts so established.

(Added by Stats. 1943, Ch. 372.)



24391

Special accounts from the general fund shall severally be supplied from the general fund by warrant in the same manner as in the payment of any claim against the district.

(Added by Stats. 1943, Ch. 372.)



24392

The person in custody of any special account shall make a verified report in writing to the board between the first and tenth of each month showing all of the following for the month next preceding:

(a) Amount of money received by him for the account in his charge.

(b) Amount and items of expenditures from the account.

The report shall be filed with the secretary.

(Added by Stats. 1943, Ch. 372.)



24393

No payment shall be made from any special account except upon the written order of a person designated for the purpose by the board, which order shall indicate the purpose for which and the person to whom payment is to be made.

(Added by Stats. 1943, Ch. 372.)









CHAPTER 3. Funds

ARTICLE 1. Funds Generally

24475

The following funds are created to which district money properly belonging shall be apportioned:

(a) Bond principal fund.

(b) Bond interest fund.

(c) Construction fund.

(d) General fund.

(Added by Stats. 1943, Ch. 372.)



24476

A district may provide for a reserve fund to be used for the payment of the interest or principal of any outstanding bonds. If the estimate referred to in Section 24955 and the order determining the amount of bonds provided for in Section 24962, provide for a revenue bond reserve fund in a specified amount to be set aside out of the proceeds of sale of revenue bonds, then the district may, upon the sale of any bonds payable solely from revenues, create such revenue bond reserve fund and set aside in such fund out of the proceeds of sale of such bonds a sum not exceeding such specified amount, such fund to be maintained from revenues and used and withdrawn solely for the purpose of paying the principal of and interest on such bonds in the event that no other funds are available therefor.

(Amended by Stats. 1955, Ch. 298.)



24477

A district may establish any fund required to comply with the terms of any plan by which any bonds are to be paid.

(Added by Stats. 1943, Ch. 372.)



24478

To the extent that any fund contains money applicable to a sinking fund provided for in a refunding plan or modification of it, the treasurer shall withdraw the sinking fund money from the fund to the amount and at the times required by the terms of the refunding plan or modification of it and apply the money pursuant to those terms.

(Added by Stats. 1943, Ch. 372.)



24479

Surplus funds on hand and available for payment into a refunding bond sinking fund may on order of the board be paid into it.

(Added by Stats. 1943, Ch. 372.)



24480

Any money in a refunding bond sinking fund may be invested in bonds of the United States or of this State.

(Added by Stats. 1943, Ch. 372.)



24481

Federal and State bonds so purchased with the sinking fund money together with the income from them shall be held as part of the sinking fund until the board determines that it is for the best interests of the district that the bonds or any of them be sold.

(Added by Stats. 1943, Ch. 372.)



24482

The proceeds from the sale of any bonds in which any part of the sinking fund was invested shall be deposited in the sinking fund.

(Added by Stats. 1943, Ch. 372.)



24483

The proceeds of the annual assessment shall be paid into the district treasury and be apportioned to the several proper funds.

(Added by Stats. 1943, Ch. 372.)



24484

The proceeds of limited assessments shall be paid into the district treasury for the purpose for which the assessments were respectively authorized.

(Added by Stats. 1943, Ch. 372.)



24485

The proceeds from the lease or sale of any property specifically allocated to the payment of warrants shall be placed in a separate fund and shall not be diverted to any other purpose until the warrants are paid in full.

(Added by Stats. 1943, Ch. 372.)



24486

Whenever an object for which money has been specifically provided by district assessment or by bond issue has been accomplished and any money provided therefor remains unexpended, it may be transferred by the board to the general fund and thereafter be available for any district purposes.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 2. Payment and Purchase of Bonds

24500

Upon presentation of any matured bond of the district, the treasurer shall pay it from the bond principal fund.

(Added by Stats. 1943, Ch. 372.)



24501

Upon presentation of any matured interest coupon of any bond of the district, the treasurer shall pay it from the bond interest fund.

(Added by Stats. 1943, Ch. 372.)



24503

If the principal or interest of any bonds is payable from any special or sinking fund, it shall be payable from that fund.

(Added by Stats. 1943, Ch. 372.)



24504

If money is not available in the fund designated for the payment of any matured bond or interest coupon, it shall draw interest at the annual adjusted rate established by the Franchise Tax Board, as provided in Section 19269 of the Revenue and Taxation Code, from the date of its presentation for payment until notice is given that funds are available for its payment.

(Amended by Stats. 1985, Ch. 771, Sec. 7.)



24504.1

In the case of any district described in Section 20560.1 with respect to construction bonds issued for purposes of financing the works described in that section, if money is not available in the fund designated for the payment of any matured bond or interest coupon of the district payable solely from revenues, it shall draw interest at the rate borne by the bond or interest coupon from the date of its presentation for payment until notice is given that funds are available for its payment.

(Added by Stats. 1983, Ch. 871, Sec. 3.)



24505

A bond presented but not paid shall be stamped and provision made for its payment as in the case of a warrant payable on demand for the payment of which funds are not available on its presentation.

(Added by Stats. 1943, Ch. 372.)



24506

Whenever there is in any fund of the district money in excess of that required for the purposes of the fund up to the time when any part of the next annual assessment levied or to be levied in the district will become delinquent, the district may purchase with this surplus money or any part of it any of its outstanding bonds not yet due.

(Added by Stats. 1943, Ch. 372.)



24507

Bonds so purchased may be canceled or held as a part of the district assets until the board determines that it is for the best interests of the district that the bonds or any of them be sold. Bonds not resold prior to the date of their maturity shall be canceled.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 2.5. Distribution District Funds

24510

Payments on behalf of a distribution district shall be made only out of the proceeds and charges for the use of water or other service levied or fixed and collected for the purpose of meeting the requirements of a contract between the distribution district and the United States executed under the federal reclamation laws, and for repayment to the district for expenses necessarily incurred by it in connection with the formation of the distribution district.

(Added by Stats. 1949, Ch. 169.)



24511

Distribution district warrants shall be used solely for making payments which may be required to carry out the requirements of a contract between a distribution district and the United States, executed under the provisions of the federal reclamation laws.

(Added by Stats. 1949, Ch. 169.)



24512

If the proceeds from any distribution district assessment or charge exceed the amounts necessary for the purpose for which they were levied, the excess may either be held in a proper fund to be used for the operation of the distribution district or be transferred to the general fund of the district to be used as the board deems proper for the benefit of the land in the distribution district.

(Added by Stats. 1949, Ch. 169.)



24513

Receipts from assessments levied and charges fixed in connection with distribution districts shall be deposited in a separate fund for the benefit of the distribution district to be used for meeting any payments which may be required in carrying out the requirements of a contract between a distribution district and the United States, executed under the provisions of the federal reclamation laws.

(Added by Stats. 1949, Ch. 169.)






ARTICLE 3. Improvement District Funds

24525

The cost of improvement district improvements shall be paid only out of the proceeds of an improvement district assessment levied upon and collected from the land in the improvement district for improvement purposes.

(Added by Stats. 1943, Ch. 372.)



24526

Improvement district warrants shall be paid only out of the proceeds of an improvement district assessment levied upon and collected from the land within the improvement district for improvement purposes.

(Added by Stats. 1943, Ch. 372.)



24527

Improvement district warrants or their proceeds shall be used solely for making the improvements for which the improvement district was formed and the necessary incidental expenses.

(Added by Stats. 1943, Ch. 372.)



24528

The cost of the improvement for an improvement district may be paid immediately from either the general fund of the district or from any special or construction fund available, the money advanced to be returned to the fund from which taken upon the collection of assessments for the improvement district or sale of improvement district warrants.

(Amended by Stats. 1947, Ch. 536.)



24529

If the proceeds from any improvement district assessment levied for improvement purposes exceeds the final amount necessary for the purposes for which it was levied, the excess may be held in a special fund to be used for the operation of the works of the improvement district, be transferred to the general fund of the district to be used as the board deems proper for the benefit of the land in the improvement district, or be distributed to the holders of title to land in the improvement district in the proportion that the respective parcels of land contributed to the total collected from the improvement district assessment, the holders of title to be conclusively determined by the district assessment book last equalized at the time the distribution is made, with unknown and fictitiously named owners being disregarded.

(Amended by Stats. 1947, Ch. 536.)



24530

Receipts from assessments levied for the operation of improvement districts and charges in lieu of the assessments, when collected, shall be deposited in a separate fund for the benefit of the improvement district to be used for its operation.

(Added by Stats. 1943, Ch. 372.)









CHAPTER 4. Warrants

ARTICLE 1. Payment of Claims

24600

No claim shall be paid by the treasurer until allowed by the board, and only upon a warrant signed by the president and countersigned by the secretary.

(Added by Stats. 1943, Ch. 372.)



24601

All claims against any district presented by any officer or employee for mileage, personal expenses, or for money expended by the claimant for the district shall be filed with the board upon a form furnished by the district.

(Added by Stats. 1943, Ch. 372.)



24602

Claims set forth in Section 24601 shall be itemized in detail to show:

(a) Date of each expenditure.

(b) Place where the expenditure was made.

(c) Purpose for which any money claimed was expended.

(d) Miles traveled and purposes of trips for which mileage is claimed.

(e) Any other matters the board may require.

(Added by Stats. 1943, Ch. 372.)



24603

The officer or employee presenting any claim provided for in Section 24601 shall verify it before the secretary, who is authorized to administer oaths for that purpose, or before any person authorized by law to administer oaths.

(Added by Stats. 1943, Ch. 372.)



24604

The verification shall state in substance all of the following:

(a) The money claimed was actually expended or the mileage stated was actually traveled for the district in pursuance of the duties of the officer or employee presenting the claim.

(b) The claim is presented in good faith and has not been previously paid.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 2. Warrants Payable at Future Times

24625

If any contract or lease for the acquisition of property provides for any future payments by the district, warrants may be issued, on order of the board, for the payments, which warrants shall be made payable at the times provided in the contract or lease.

(Added by Stats. 1943, Ch. 372.)



24626

When a particular purpose or emergency assessment has been authorized, warrants in an amount equal to the amount of the assessment may be issued on order of the board to carry out the purpose for which the assessment was authorized. These warrants shall be made payable at the time or times that the board estimates that they can be paid from the proceeds of the assessment.

(Added by Stats. 1943, Ch. 372.)



24627

Any outstanding registered warrants and their accrued interest may be refunded by the issuance of warrants payable at stated times fixed by the board. These warrants may be exchanged for the registered warrants or sold for not less than their par value to provide funds for the payment of the registered warrants or any of them and their accrued interest.

(Added by Stats. 1943, Ch. 372.)



24628

Warrants payable at a future time or times may be issued in consideration of money loaned to the district for the purchase of any of its outstanding bonds or the refinancing or retiring of any outstanding contract. The annual interest payable on these warrants shall be less than the annual interest on the bonds purchased or contract refinanced or retired with the proceeds of the warrants.

(Added by Stats. 1943, Ch. 372.)



24628.5

Warrants payable at a future time or times may also be issued to obtain funds or property for any lawful purpose of the district.

(Amended by Stats. 1991, Ch. 1226, Sec. 35.)



24629

Any warrant authorized in the preceding sections of this article shall draw interest at a rate to be fixed by the board not to exceed 8 percent per year payable annually or semiannually as the board may prescribe.

(Amended by Stats. 1975, Ch. 130.)



24630

Coupons payable to bearer in a form and signed as prescribed by the board may be attached to warrants payable at a future date to evidence their interest.

(Added by Stats. 1943, Ch. 372.)



24631

Warrants of any district may be issued to evidence the indebtedness allowed to be incurred prior to the levy of the first district assessment, bearing interest fixed by the board at not more than 8 percent per year. These warrants shall be made payable on a date not later than the first day of July next after the first annual assessment in the district is levied.

(Amended by Stats. 1975, Ch. 130.)



24632

If any district owns any property which it is authorized to lease or sell, its board may in the contract providing for the issuance of warrants payable at a future time, agree that the proceeds of the lease or sale of the property, not required by law to be used for other purposes, shall be allocated to the payment of these warrants.

(Added by Stats. 1943, Ch. 372.)



24633

No warrants issued pursuant to this article made payable more than five years from the date of issuance shall be valid unless their issuance is authorized by a majority of the voters voting at an election called by the board for the purpose of determining whether or not the warrants shall be authorized.

(Added by Stats. 1943, Ch. 372.)



24634

Notice of the election shall be given and the election shall be held and the result determined as nearly as practicable in the manner provided for bond elections.

(Added by Stats. 1943, Ch. 372.)



24636

All warrants issued pursuant to this article shall be sold by the board in such manner and in such quantities as may be determined by the board in its discretion, but except as otherwise expressly provided in this article, no such warrants shall be sold for less than 95 percent of the par value thereof.

(Added by Stats. 1975, Ch. 9.)






ARTICLE 3. Registration of Warrants

24650

The provisions of this article are applicable only to the following types of warrants:

(a) Warrants made payable on demand.

(b) Warrants issued to evidence the indebtedness allowed to be incurred prior to the levy of the first district assessment.

(Added by Stats. 1943, Ch. 372.)



24651

Whenever any warrant of a district is presented to the treasurer for payment when funds are not available for its payment, it shall thereafter draw interest at a rate determined by resolution of the board but not exceeding 8 percent per year until public notice is given that funds are available for its payment.

(Amended by Stats. 1975, Ch. 130.)



24652

Upon the presentation of any warrants for payment when funds are not available to pay them, the treasurer shall indorse on them all of the following:

(a) Funds not available for payment.

(b) Date of presentation.

(c) Rate of interest that the warrants will thereafter bear.

(d) His signature.

(Added by Stats. 1943, Ch. 372.)



24653

A warrant so indorsed is a registered warrant.

(Added by Stats. 1943, Ch. 372.)



24654

The treasurer shall keep a record showing all of the following:

(a) Number and amount of each registered warrant.

(b) Date of its issuance.

(c) Person in whose favor it was issued.

(d) Date of its presentation for payment.

(Added by Stats. 1943, Ch. 372.)



24655

Whenever there is sufficient money available in the treasury to pay all outstanding registered warrants or whenever the board orders all registered warrants presented for payment prior to a certain date to be paid and there is sufficient money available for the payments, the treasurer shall give notice to that effect.

(Added by Stats. 1943, Ch. 372.)



24656

The notice shall state that the treasurer is prepared to pay all registered warrants or all registered warrants presented for payment prior to the date fixed by the board.

No further description of the warrants entitled to payment need be made in the notice.

(Added by Stats. 1943, Ch. 372.)



24657

The notice shall be published in a newspaper published in the district, or if none is published in the district, in a newspaper published in any affected county, or if none is published in any affected county, the treasurer shall post the notice conspicuously at the office of the district.

(Added by Stats. 1943, Ch. 372.)



24658

All warrants designated in the notice shall cease to draw interest at the time of the first publication or posting of the notice.

(Added by Stats. 1943, Ch. 372.)



24659

Upon the presentation of any warrant designated in the notice, the treasurer shall pay it together with the interest due on it from the date of its original presentation for payment to the date of the first publication or posting of the notice.

(Added by Stats. 1943, Ch. 372.)



24660

The treasurer shall enter all of the following in the record of registered warrants he is required to keep:

(a) Dates of the payment of the warrants.

(b) Names of the persons to whom payments are made.

(c) Amount paid to each person.

(Added by Stats. 1943, Ch. 372.)



24661

No action or proceeding shall be maintained to enforce the payment of any registered warrant or to require the levy of an assessment therefor unless the action or proceeding is commenced within four years from the date of the original presentation of the warrant to the treasurer for payment.

(Added by Stats. 1943, Ch. 372.)



24662

A district may enter into agreement either individually or collectively with the holder or holders of any registered warrants fixing the time of, method of, and allocation of funds for the payment of the warrants and may in this agreement or otherwise waive the time of commencing any action or proceeding thereon.

(Amended by Stats. 1991, Ch. 1226, Sec. 37.)



24675

In the case of any district described in Section 20560.1, and for purposes of financing costs of maintenance and operation on a temporary basis, repair to or replacement of damage caused by, or costs incurred as a result of, fire, flood, drought, earthquake, sabotage or acts of God, or preliminary or developmental work except for preliminary or developmental work on the Tuolumne River or its tributaries above the New Don Pedro Reservoir, in connection with works or facilities described in Section 20560.1, the district may borrow money by the issuance of notes or other evidences of indebtedness payable either from the revenue of the district or from the proceeds of sale of any authorized but unissued revenue bonds of the district, as the board may determine. Authorized but unissued revenue bonds of the district which have been approved by a vote of the electorate may only be issued for those purposes authorized by the electorate. The notes or other evidences of indebtedness shall be authorized by resolution of the board and may be issued without the necessity of calling and holding an election in the district. The notes or other evidences of indebtedness authorized under this section shall mature in not to exceed seven years from their date, may be sold either at public or private sale, and shall bear interest at such rate or rates and shall be sold at such price or prices as shall result in interest costs not exceeding such limits as may be determined by the board. The interest rates may be fixed or variable and shall not exceed 17 percent per annum. All other terms and conditions of such notes or other evidences of indebtedness shall be determined in accordance with the authorizing resolution. The notes or other evidences of indebtedness may be issued as part of a tax-exempt commercial paper program or other short-term note financing program. The district may arrange for the use of bank letters of credit or bank lines of credit for any purpose for which the notes or other evidences of indebtedness may be issued, as well as to provide additional sources of repayment for the notes or other evidences of indebtedness issued under this section. The maximum principal amount of notes or other evidences of indebtedness outstanding under this section, including the amounts drawn on available bank letters of credit or bank lines of credit, shall not at any one time exceed (1) twenty-five million dollars ($25,000,000) or 25 percent of the district s annual gross revenues from the generation, transmission, distribution, and sale of electric power during its preceding fiscal year, whichever is greater, when payable from the revenues of the district; or (2) the principal amount of any authorized but unissued revenue bonds of the district, not to exceed twenty-five million dollars ($25,000,000), when payable from the proceeds of sale of such authorized but unissued revenue bonds. The notes or other evidences of indebtedness shall be legal investments for all trust funds, for the funds of all insurance companies, commercial banks, savings banks, trust companies, the state school funds, and for any funds which may be invested in bonds of cities, cities and counties, counties, school districts, or municipalities in the state.

(Added by Stats. 1982, Ch. 1641, Sec. 5.)



24675.1

Any district described in Section 20560.1 may issue notes or other evidences of indebtedness pursuant to Section 24675 to finance any works or facilities for the generation, transmission, distribution, or sale of electric power, except for preliminary or development work on the Tuolumne River or its tributaries above the New Don Pedro Reservoir, if bonds have already been approved prior to the issuance of the notes or evidences of indebtedness by a vote of the electorate pursuant to Section 21933 to finance the works or facilities. In no event shall the proceeds of any notes or other evidences of indebtedness issued pursuant to this section be issued for any purpose other than those authorized by the vote of the electorate, and in no event shall notes or other evidences of indebtedness issued for any purpose under this section, including bonds issued for the same purpose, exceed the amounts of bonds and notes or other evidences of indebtedness authorized by vote of the electorate for that purpose.

The limitation on outstanding notes or other evidences of indebtedness contained in Section 24675 shall not apply to notes or other evidences of indebtedness issued under this section.

(Added by Stats. 1983, Ch. 871, Sec. 4.)









CHAPTER 5. Provisions Applicable to Bonds and Warrants

ARTICLE 1. Surrender of Bonds and Warrants

24735

Any owner of any bonds or warrants of a district may surrender them to the district by giving the bonds or warrants to the secretary for cancellation.

(Added by Stats. 1943, Ch. 372.)



24736

The board shall then order the bonds or warrants canceled.

(Added by Stats. 1943, Ch. 372.)



24737

Upon the making of the order, the bonds or warrants shall cease to be an obligation of the district as of the time of their presentation to the secretary.

(Added by Stats. 1943, Ch. 372.)



24738

This article does not restrict any other method of releasing obligations of a district to it.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 2. Modification of Bonds and Warrants

24760

If a district desires to extend the time or times of maturity of any or all of its bonds or warrants payable at stated times or to reduce the rate of interest thereon or to effect any combination of these, it may either:

(a) Enter into an agreement in writing with the holders of the bonds or warrants affected, specifying the changes in dates of maturity, rate or rates of interest, or both.

(b) Propose a plan of composition of its outstanding indebtedness which involves changes in dates of maturity, rate or rates of interest, or both.

(Added by Stats. 1943, Ch. 372.)



24761

The rate of interest specified in the agreement or plan shall not exceed 8 percent per year.

(Amended by Stats. 1975, Ch. 130.)



24762

All interest coupons shall be payable on the first day of January or the first day of July.

(Added by Stats. 1943, Ch. 372.)



24765

The board may call an election to submit to the voters the question whether or not the bonds or warrants shall be modified as provided in the agreement or plan. Notice of the election shall be given and it shall be held and its result declared as nearly as practicable as in the case of bond elections.

(Amended by Stats. 1992, Ch. 1020, Sec. 17. Effective January 1, 1993.)



24766

If a majority of the votes cast for and against the proposal is in favor of modifying the bonds or warrants, the proposal is approved.

(Added by Stats. 1943, Ch. 372.)



24767

An agreement or plan may not be carried out pursuant to this article until a proposal therefor is approved by the voters, and a plan may not be carried out until it is either:

(a) Agreed to in writing by all of the holders of bonds and warrants affected.

(b) Confirmed in accordance with federal bankruptcy law.

(Amended by Stats. 2002, Ch. 94, Sec. 7. Effective January 1, 2003.)



24768

Upon the presentation to the secretary of any of the bonds or warrants covered by the agreement or plan, he shall indorse on them the date to which their maturity is extended and shall attach to them coupons with his signature or a facsimile of it to evidence the semiannual interest from the time or times of the original maturity of the bonds or warrants to the new maturity date or dates.

(Added by Stats. 1943, Ch. 372.)



24769

If the agreement or plan provides for a reduction in the rate of interest on the bonds or warrants before the original time or times of their maturity, new coupons shall be attached to the bonds or warrants to evidence the reduced interest. Any old coupons evidencing the interest originally provided shall be detached by the secretary from the bonds or warrants and canceled.

(Added by Stats. 1943, Ch. 372.)



24770

Each bond or warrant presented and indorsed shall continue as an obligation of the district and shall not become due until the date specified in the agreement or plan.

(Added by Stats. 1943, Ch. 372.)



24771

This article does not amend, modify, or limit any other provision of law for changing the date or dates of maturity of outstanding obligations of a district, but provides an alternative method of extending any obligations whose date or dates of maturity may be changed under any other provision of law.

(Added by Stats. 1943, Ch. 372.)












PART 9. BONDS

CHAPTER 1. Construction Bonds

24950

Construction bonds may be authorized for the purposes of acquiring necessary irrigation, drainage, and power development and distribution works, acquiring the necessary property for these works, acquiring any property necessary for the purposes of the district, and otherwise carrying out the provisions of this division.

(Added by Stats. 1943, Ch. 372.)



24951

The board shall at any of the following times estimate the amount of money it is necessary to raise for the purposes for which construction bonds may be issued:

(a) As soon after the district has been formed as may be practicable.

(b) Whenever the board finds that the construction fund raised by the next preceding bond issue is insufficient or has been exhausted by expenditures therefrom and it is necessary to raise additional money for the purposes for which construction bonds may be authorized.

(Added by Stats. 1943, Ch. 372.)



24952

The board shall cause any surveys, examinations, and drawings, to be made which will furnish the proper basis for making an estimate of the amount of money necessary to be raised.

(Added by Stats. 1943, Ch. 372.)



24953

The surveys, examinations, and drawings shall be made under the direction of a competent engineer and shall be certified by him.

(Added by Stats. 1943, Ch. 372.)



24954

The surveys, examinations, drawings, and estimate may provide that the works necessary for a completed project shall be constructed progressively during a period of years.

(Added by Stats. 1943, Ch. 372.)



24955

The estimate may include a sum sufficient to pay the interest on the proposed construction bonds for four years or less and, if the bonds are to be payable solely from revenues, the estimate may also include a sum for a revenue bond reserve fund to be set aside out of the proceeds of sale of revenue bonds to be maintained by revenues and used and withdrawn solely for the purpose of paying the principal of and interest on such bonds in the event that no other funds are available therefor.

(Amended by Stats. 1955, Ch. 298.)



24955.1

In the case of any district described in Section 20560.2 with respect to construction bonds issued for purposes of financing the works described in that section, the estimate may also include a sum sufficient to pay the interest on the proposed construction bonds for 10 years or less.

(Amended by Stats. 1992, Ch. 1020, Sec. 18. Effective January 1, 1993.)



24956

The estimate shall include the estimated cost of inspection required by law of works in course of construction.

(Added by Stats. 1943, Ch. 372.)



24963

The board, if it declares by resolution that the proposed plan of the project is satisfactory and that the plan is feasible, shall adopt an order determining the amount of bonds that should be issued to raise the money necessary to complete the proposed project. Construction bonds in an amount fixed in the order determining the amount in which they should be issued shall not be issued unless their issuance is authorized at a bond election, and the bonds in the amount fixed shall be issued when their issuance is authorized at a bond election.

(Amended by Stats. 1992, Ch. 1020, Sec. 19. Effective January 1, 1993.)






CHAPTER 2. Refunding Bonds

ARTICLE 1. General Refunding Provisions

25035

Any district may issue refunding bonds for the purpose of refunding any or all of the outstanding bonds and warrants of the district.

(Amended by Stats. 1943, Ch. 684.)



25035.5

Notwithstanding any other provision of this division requiring any election, any district described in Section 20560.1 may issue refunding bonds for the purpose of refunding any or all of the outstanding bonds of the district, even if the principal amount of the refunding bonds is greater than the principal amount of the bonds being refunded, without the necessity of calling and holding an election in the district if the issuance of the refunding bonds results in a reduction in the total remaining interest and principal payments on bonds of the district. In no event shall the proceeds of any refunding bonds issued pursuant to this section be used for purposes other than to refund outstanding bonds of the district or for purposes other than those for which the refunded bonds were authorized.

(Added by Stats. 1983, Ch. 871, Sec. 6.)



25038

The board shall call an election for the purpose of authorizing the issuance of the refunding bonds.

(Amended by Stats. 1991, Ch. 1226, Sec. 49.)



25039

Notice of the election shall be given and it shall be held and its result determined and declared substantially in the manner provided for a bond election, except that a majority vote only is required for the authorization of refunding bonds.

(Added by Stats. 1943, Ch. 372.)



25040

Any issue of refunding bonds may in the discretion of the board mature serially or at one time.

(Added by Stats. 1943, Ch. 372.)



25041

The maturities of refunding bonds shall be fixed by the board.

(Amended by Stats. 1991, Ch. 1226, Sec. 50.)






ARTICLE 2. Refunding Bond Sinking Fund

25060

If any issue of refunding bonds are made to mature at one time, the board prior to or at the time of their issuance shall provide for the creation of and payments into a sinking fund for the payment of the bonds in amounts determined by the board.

(Amended by Stats. 1991, Ch. 1226, Sec. 51.)



25061

The amount of sinking fund payments may be modified from time to time by the board.

(Amended by Stats. 1991, Ch. 1226, Sec. 52.)



25062

Whenever the sinking fund contains at least ten thousand dollars ($10,000), the board may publish notice of redemption at least once a week for three successive weeks in some newspaper published in the office county and may publish it in any other newspaper.

(Added by Stats. 1943, Ch. 372.)



25063

The notice shall set forth all of the following:

(a) The amount available for the redemption of the bonds.

(b) An invitation for sealed proposals for the sale to the district of any of its outstanding refunding bonds for the payment of which the sinking fund was created.

(c) The time and place when the proposals will be opened.

(Added by Stats. 1943, Ch. 372.)



25064

All proposals received in response to the notice shall be opened by the board in open meeting at the time specified in the notice or at a time to which the meeting is adjourned.

(Added by Stats. 1943, Ch. 372.)



25065

Any or all of the proposals may, in the discretion of the board, be rejected.

(Added by Stats. 1943, Ch. 372.)



25066

If no bids are received or if the bids received and accepted are not sufficient to exhaust the money on hand and available for the purpose, the district through its board may purchase at private sale with any available money in the sinking fund any bonds for the payment of which the sinking fund was created.

(Added by Stats. 1943, Ch. 372.)



25067

No proposal to sell bonds to the district pursuant to this article at a price in excess of their par value shall be accepted.

(Added by Stats. 1943, Ch. 372.)



25068

All bonds purchased from sinking fund money shall be forthwith canceled.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 3. Authorized Refunding Modification

25091

The board shall call an election for the purpose of authorizing the modification of a refunding plan.

(Amended by Stats. 1991, Ch. 1226, Sec. 54.)



25092

Notice of the election shall be given and it shall be held and its result determined and declared substantially in the same manner as a bond election, except that a majority vote only is required for the approval of the modification.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 4. Unauthorized Refunding Modification

25110

The provisions of this article are applicable only to refunding plans which both:

(a) Were adopted prior to January 31, 1939.

(b) Then contained no provisions for modification.

(Added by Stats. 1943, Ch. 372.)



25111

The terms of any refunding plan and of the refunding bonds outstanding thereunder may be modified from time to time if the modification is approved in the manner provided in this article by all of the following:

(a) The district.

(b) The holders of all of the outstanding refunding bonds affected.

(Amended by Stats. 1991, Ch. 1226, Sec. 55.)



25112

The approval of the modification by the district shall be given by a resolution of its board and by its voters at an election called by the board.

(Added by Stats. 1943, Ch. 372.)



25113

Notice of the election shall be given and it shall be held in substantially the same manner as a bond election, except that a majority vote only is required for approval of the modification.

(Added by Stats. 1943, Ch. 372.)



25115

The approval of the holders of outstanding refunding bonds affected by the modification shall be evidenced by either of the following:

(a) The written consent of all of the owners and holders of the bonds.

(b) An order under federal bankruptcy law that is binding upon the holders and owners of all of the outstanding refunding bonds affected.

(Amended by Stats. 2002, Ch. 94, Sec. 8. Effective January 1, 2003.)



25116

If the modification is approved in the manner provided in this article, the district need not issue new refunding bonds and coupons in exchange for outstanding bonds and coupons the terms of which have been modified, but in lieu thereof the district may provide for the indorsement on the outstanding refunding bonds and coupons affected of the terms of the modification or a reference to its terms if contained in an instrument of modification or modified refunding plan, all as provided in the modification.

(Added by Stats. 1943, Ch. 372.)



25117

If the modification or modified refunding plan provides for the extension of the time of maturity of all or any of the refunding bonds, the district in lieu of issuing new refunding bonds may indorse upon the face of the refunding bonds extended the new date of their maturity and attach to them new interest coupons to evidence interest payments to become due to the extended date of maturity of the refunding bonds.

(Added by Stats. 1943, Ch. 372.)



25118

All refunding bonds the terms of which have been modified shall continue to be binding outstanding bonds of the district and negotiable instruments irrespective of any indorsement of the terms of the modification or of the extension of the time of payment and shall be payable in accordance with their terms and the provisions of the modification.

(Added by Stats. 1943, Ch. 372.)



25119

Any modification of any refunding plan adopted pursuant to the provisions of this article may provide for its subsequent modification with the consent of the holders of any specified percentage of the refunding bonds affected by the modification in the manner provided in it.

(Added by Stats. 1943, Ch. 372.)









CHAPTER 3. General Bond Provisions

ARTICLE 1. Bond Terms

25200

As used in this chapter bonds includes both construction and refunding bonds except as otherwise expressly provided.

(Added by Stats. 1943, Ch. 372.)



25201

Subject to the provisions of this article the board shall prescribe the form of the bonds issued by the district and of the attached interest coupons.

(Added by Stats. 1943, Ch. 372.)



25202

An issue of bonds means all of the bonds issued in accordance with a single proposal approved at an election.

(Added by Stats. 1943, Ch. 372.)



25203

Each issue of bonds shall be numbered consecutively as authorized, and the bonds of each issue shall be numbered consecutively.

(Added by Stats. 1943, Ch. 372.)



25204

The board shall fix the date of each issue of bonds and may divide any issue into two or more divisions and fix different dates for the bonds of each respective division.

(Added by Stats. 1943, Ch. 372.)



25205

The date of any bond shall be subsequent to the date of the election at which its issuance was authorized and prior to that of its delivery to a purchaser from the district.

(Added by Stats. 1943, Ch. 372.)



25206

The date of issue of any bond shall be deemed to be the date of the bond appearing on its face.

(Added by Stats. 1943, Ch. 372.)



25207

The board shall fix the denomination or denominations of the bonds.

(Amended by Stats. 1963, Ch. 736.)



25208

The bonds shall bear interest at a rate not to exceed 8 percent per year to be fixed by the board, except that, if, before the issuance of the bonds, the board determines, to the best of its knowledge and belief, that the interest on the bonds will be subject to federal income taxation under then existing law, the bonds may bear interest at a rate or rates not exceeding 10 percent per year to be fixed by the board.

This section shall become operative on January 1, 1984.

(Repealed (in Sec. 2) and added by Stats. 1981, Ch. 62, Sec. 3. Effective June 14, 1981. Section operative January 1, 1984, by its own provisions.)



25208.1

Notwithstanding the provisions of Section 25208 of the Water Code and any other provisions of law, the Board of Directors of the Solano Irrigation District may determine and provide, in any resolution providing for the issuance of bonds pursuant to this division, for the bonds to bear interest at a rate or rates not exceeding 18 percent a year if, before the issuance of the bonds, the board determines, to the best of its knowledge and belief, that the interest on the bonds will be subject to federal income taxation under then existing law.

(Added by Stats. 1981, Ch. 216, Sec. 1. Effective July 19, 1981.)



25209

The interest shall be payable on the first day of January and the first day of July of each year.

(Added by Stats. 1943, Ch. 372.)



25209.1

In the case of any district described in Section 20560.2, notwithstanding any other provision of this division, the interest on any bonds of the district payable solely from revenue issued for purposes of financing works of the district for the generation, transmission, distribution, or sale of electric power shall be payable at least semiannually on the dates designated by the board.

(Amended by Stats. 1992, Ch. 1020, Sec. 20. Effective January 1, 1993.)



25210

The board shall designate the places at which the bonds and the interest thereon shall be payable.

(Added by Stats. 1943, Ch. 372.)



25211

The bonds shall be payable in lawful money of the United States.

(Added by Stats. 1943, Ch. 372.)



25212

Each bond shall be made payable at a given time for its full face value and not for a percentage thereof.

(Added by Stats. 1943, Ch. 372.)



25213

The principal on bonds shall be payable on the first day of January or the first day of July of the years designated by the board.

(Added by Stats. 1943, Ch. 372.)



25213.1

In the case of any district described in Section 20560.2, notwithstanding any other provision of this division, each principal payment, other than payments of principal upon optional redemption, on any bonds of the district payable solely from revenue issued for purposes of financing works of the district for the generation, transmission, distribution, or sale of electric power shall be payable on one of the dates designated by the board pursuant to Section 25209.1 for payment of interest on the bonds.

(Amended by Stats. 1992, Ch. 1020, Sec. 21. Effective January 1, 1993.)



25214

In no case shall the maturity of any bond be more than 50 years from its date.

(Added by Stats. 1943, Ch. 372.)



25215

When bonds are made callable, a statement to that effect shall be set forth on the face of the bond.

(Added by Stats. 1943, Ch. 372.)



25216

Each bond shall be signed by the president and secretary then in office at any time between the date of the bond and its delivery to a purchaser from the district.

(Added by Stats. 1943, Ch. 372.)



25217

The seal of the district shall be impressed on each bond.

(Added by Stats. 1943, Ch. 372.)



25218

The interest coupons shall be signed by the secretary then in office at any time between the date of the bond and its delivery to a purchaser from the district. The signature of the secretary may be made by facsimile.

(Added by Stats. 1943, Ch. 372.)



25219

Unless otherwise provided in the proceedings for the issuance of the bonds, they and the interest on them shall be paid from money derived from an annual assessment upon land or charges which in the discretion of the board are fixed and collected in lieu thereof and all land shall be and remain liable to be assessed for these payments.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 2. Payment Solely from Revenue

25240

As used in this article and Article 3 of this chapter revenue means all or any part of any source or sources of payment excluding assessments but including the proceeds of any existing or proposed contract or contracts.

(Added by Stats. 1943, Ch. 372.)



25242

If any or all of the principal of any bonds is made payable only from revenue, the board shall cause a brief statement of the limitations upon the payment of principal or portion thereof to be set forth in the bonds.

(Added by Stats. 1943, Ch. 372.)



25243

If the limitations affect the payment of the interest of the bonds or any part thereof, a brief statement of the limitations shall be set forth in the interest coupons representing the interest and also in the bonds to which the interest coupons are appurtenant.

(Added by Stats. 1943, Ch. 372.)



25244

If the limitations affect the payment of only a portion of the interest which will accrue on any bonds, the board may provide either that:

(a) The entire installment of interest payable on any interest payment date shall be represented by a single coupon which shall contain a brief statement as to the portion of interest subject to the limitations.

(b) The portion of interest not subject to the limitations and the portion of interest subject to the limitations shall be represented by separate interest coupons, the coupons representing the portion of the interest as to which limitations exist containing a brief statement of the limitations.

(Added by Stats. 1943, Ch. 372.)



25245

If any board provides that the principal, interest, or both of any bonds or any portion of the principal, interest, or both shall be payable solely from designated revenue, neither the district nor any officer thereof shall be held for payment otherwise.

(Amended by Stats. 1991, Ch. 1226, Sec. 58.)






ARTICLE 3. Allocation of Revenue to Bond Payment

25260

Any designated revenue may by resolution of the board be allocated to the payment of the whole or any portion of the principal or interest or both of any bonds.

(Added by Stats. 1943, Ch. 372.)



25261

The allocation may be for either or both:

(a) Payment of the whole or any part of the principal or interest or both of any bonds payable solely from revenue.

(b) As additional security for the payment of the whole or any part of the principal or interest or both of any bonds payable from assessments.

(Added by Stats. 1943, Ch. 372.)



25262

Until the payment or retirement of the bonds for the benefit of which an allocation was made, the revenue allocated shall be applied solely to the payment of the obligation specified in the allocating resolution.

(Added by Stats. 1943, Ch. 372.)



25263

An allocation may be made for the exclusive benefit of any one or more issues or portions of issues of bonds of a district designated in the allocating resolutions or in the discretion of its board for the benefit of any bonds of the district at any time issued or outstanding.

(Added by Stats. 1943, Ch. 372.)



25264

Any allocation shall be irrevocable until all of the bonds for which the allocation was made and their appurtenant coupons have been paid or retired.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 4. Allocation of Revenue to Reserve Fund

25280

Any sources of revenue of any district may, by order of its board, be irrevocably allocated to a reserve fund established to pay the interest or principal of any bonds.

(Amended by Stats. 1991, Ch. 1226, Sec. 59.)






ARTICLE 5. Callable Bonds

25300

A district may, by resolution of its board adopted at or prior to the time of issuing any bonds then proposed to be issued, provide for the call and redemption prior to their fixed maturity of any of the bonds.

(Amended by Stats. 1991, Ch. 1226, Sec. 60.)



25301

Callable bonds may be redeemed in addition to other methods permitted in the following manner:

(a) In numerical order or by lot as prescribed in the resolution.

(b) On any interest payment date prior to their fixed maturity.

(c) At not exceeding their par value and accrued interest or on the terms provided in the resolution.

(Amended by Stats. 1943, Ch. 1054.)



25302

Notice designating the bonds called for redemption shall be published once a week for three successive weeks in a newspaper of general circulation printed and published in the office county.

(Added by Stats. 1943, Ch. 372.)



25303

The first publication of the redemption notice shall be not less than 30 days nor more than 90 days prior to the date fixed for redemption.

(Added by Stats. 1943, Ch. 372.)



25304

If on the date fixed for redemption the district has provided funds available for the payment of the principal and interest of the bonds called, interest on them ceases.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 6. Bond Issuance

25325

A district may sell any bonds from time to time in such quantities as may be necessary and most advantageous to raise money for the purposes for which they were authorized.

(Added by Stats. 1943, Ch. 372.)



25326

Before any sale the board shall by resolution entered on its minutes set forth all of the following:

(a) Its intention to sell a specified amount of the bonds.

(b) The day, hour, and place of sale.

(Added by Stats. 1943, Ch. 372.)



25327

The board shall give notice of the sale by publication for at least three weeks in some newspaper published in the office county and in any other newspaper at its discretion.

(Added by Stats. 1943, Ch. 372.)



25328

The notice shall state that sealed proposals will be received by the board at the district office for the purchase of bonds until the day and hour specified in the resolution.

(Added by Stats. 1943, Ch. 372.)



25329

At the time specified the board shall open the proposals and award the purchase of the bonds or any portion of them to the highest responsible bidder or bidders.

(Added by Stats. 1943, Ch. 372.)



25330

No proposal shall be accepted which is not accompanied by a certified check for a reasonable percentage of the amount of the bid as determined by the board, but in no event less than two per cent, to apply on the purchase price of the bonds. The amount of the check shall be forfeited if after the acceptance of his proposal the bidder refuses to complete his purchase on the terms stated in his proposal.

(Added by Stats. 1943, Ch. 372.)



25330.1

In the case of any district described in Section 20560.2 with respect to construction bonds issued for purposes of financing the works described in that section, notwithstanding Section 25327, the board shall give notice of sale of any bonds payable solely from revenue which are to be sold at public sale by publication in a newspaper of general circulation in the county not less than five days prior to the date of sale in the manner as the board may prescribe. Notwithstanding Section 25328, the notice shall state that sealed bids for the purchase of the bonds will be received at the place specified for that receipt, which need not be at the district office, until the day and hour specified by the board.

Notwithstanding Section 25329, at the time specified, the bids for the bonds shall be opened by the board or, if so determined by the board, shall be opened by an authorized member or officer of the board and referred to the board.

Notwithstanding Section 25330, a bid for the bonds need not be accompanied by a certified check for at least 2 percent of the amount of the bid if so determined by the board of the district, but no bid shall be accepted which is not accompanied by a certified or cashier s check for at least 1 percent of the amount of the bid as determined by the board.

(Amended by Stats. 1992, Ch. 1020, Sec. 22. Effective January 1, 1993.)



25331

The board may reject any or all bids.

(Added by Stats. 1943, Ch. 372.)



25332

In case no award is made, the board thereafter may either readvertise the bonds or any part of them for sale or sell them at private sale.

(Added by Stats. 1943, Ch. 372.)



25333.5

In the case of any district described in Section 20560.2 with respect to construction bonds issued for purposes of financing the works described in that section or bonds issued to refund those bonds, notwithstanding any other provision of this division, the board may determine by resolution entered upon the minutes that a negotiated sale of any bonds of the district payable solely from revenue will be in the best interest of the district, in which case the bonds may be sold at a negotiated sale on terms as may be approved by the board.

(Amended by Stats. 1992, Ch. 1020, Sec. 23. Effective January 1, 1993.)



25334

A district may exchange its construction bonds for any property or interest in property which the district might acquire with the proceeds of the bonds, if sold, or for the capital stock of any corporation owning the property, upon terms the board deems best.

(Added by Stats. 1943, Ch. 372.)



25335

Any refunding bonds may be either:

(a) Sold from time to time in the same manner as other bonds of the district.

(b) Exchanged for other bonds or warrants of the district upon terms approved by the commission.

(Amended by Stats. 1943, Ch. 684.)



25336

Any outstanding bonds refunded or exchanged shall be immediately canceled by the treasurer.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 7. Bond Cancellation

25350

Whenever the whole or any portion of any issue of bonds of any district remains unissued for more than one year after the date of the election at which the bonds were authorized, the board, by a resolution adopted by a two-thirds vote of the membership of the board, may cancel all or any of those bonds and all coupons appurtenant to them.

(Added by Stats. 1943, Ch. 372.)



25351

Whenever a resolution to cancel bonds is offered, its consideration shall be postponed to a date fixed by the board which is subsequent to final publication of the resolution.

(Added by Stats. 1943, Ch. 372.)



25352

The resolution together with a notice stating the time fixed by the board for the consideration of the resolution shall be published once a week for at least two successive weeks in a newspaper published in the office county.

(Added by Stats. 1943. Ch. 372.)



25353

After the adoption of a resolution to cancel bonds no other bonds shall be issued in pursuance of the proceedings taken in relation to the issuance of the bonds so canceled.

(Added by Stats. 1943, Ch. 372.)



25354

Any bonds and coupons so canceled shall be destroyed under the direction of the board.

(Added by Stats. 1943, Ch. 372.)









CHAPTER 4. Issuance of Bonds Pursuant to the Revenue Bond Law of 1941

25400

Subject to the limitations of this chapter, revenue bonds, including refunding revenue bonds, may be issued by an irrigation district under and pursuant to the Revenue Bond Law of 1941, Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code.

(Amended by Stats. 1982, Ch. 454, Sec. 186.)



25401

This chapter provides an alternative authority and procedure for the subject to which it relates but does not affect any other law relating to the same or a similar subject. When proceeding under this chapter, its provisions only need be followed.

(Added by Stats. 1957, Ch. 2089.)



25402

For the purposes of this chapter, the term enterprise, as used in the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code), shall be limited to and shall include only those works or property authorized to be acquired, constructed, improved, or financed by an irrigation district pursuant to this division, but shall not include any of the following:

(a) Works or property for the distribution of electric energy for lighting, heating, and power for public or private uses.

(b) Works or property already employed in the generation, production, transmission, distribution, sale, or lease of power for public utility purposes, except where the acquisition of those works or property is by mutual agreement between the district and the owner of the property.

(Amended by Stats. 1981, Ch. 477, Sec. 1.)









PART 10. ASSESSMENTS

CHAPTER 1. Assessment

ARTICLE 1. Assessment Book

25500

As used in this part land includes city and town lots and excepts improvements.

(Added by Stats. 1943, Ch. 372.)



25501

As used in this part improvements includes trees, vines, alfalfa, all growing crops, and all buildings and structures.

(Added by Stats. 1943, Ch. 372.)



25502

Annually, between March 1st and June 1st the assessor shall assess all land in his district to the persons owning, claiming, possessing, or controlling it, except that if all funds required to be raised are raised other than by assessment, no assessment need be levied and no assessment roll need be prepared or equalized.

(Amended by Stats. 1967, Ch. 818.)



25503

All of the land shall be assessed in accordance with Section 401 of the Revenue and Taxation Code as of 12:01 a.m. on the first day of March of that year.

(Amended by Stats. 1967, Ch. 818.)



25504

The assessor shall prepare an assessment book with appropriate headings, in which shall be listed all of the land.

(Added by Stats. 1943, Ch. 372.)



25505

The book shall contain:

(a) The name of the assessee if known to the assessor, and if the name is not known to the assessor, unknown owners.

(b) A description of the land sufficient to identify it.

(c) An estimate of the number of acres except in the case of city or town lots.

(d) The cash value of the land.

(e) A separate designation and description of any land subject to a different rate of assessment from other land.

(f) A column for showing the changed valuations after equalization.

(g) Any other things required by the board.

(Added by Stats. 1943, Ch. 372.)



25506

Columns with the headings Lot and Block or either of them may be provided in the assessment book for the designation of lots and blocks or either of them in any city, town, or recorded subdivision.

(Added by Stats. 1943, Ch. 372.)



25507

Land as to which a partial redemption has been effected shall thereafter be separately described on the assessment book.

(Added by Stats. 1943, Ch. 372.)



25508

On or before the first Monday in August in each year the assessor shall complete his assessment book and deliver it to the secretary.

(Added by Stats. 1943, Ch. 372.)



25509

Where the assessor possesses a complete, accurate map of any land or where such a complete, accurate map of any land prepared for county purposes pursuant to Section 325 or 327 of the Revenue and Taxation Code is possessed by the assessor, he may number or letter the parcels or adopt the parcel numbers or letters used by the county assessor, and may renumber or reletter the parcels or prepare new map pages for any portion of such map to show combinations or divisions of parcels. Upon the board approving such maps and the manner of numbering and lettering the parcels, the parcel numbers and letters may be used in lieu of other description of the land involved in the assessment book, equalization of the assessments, assessment bills, if any, receipts for payment of assessments, published lists of delinquencies, certificates of sale, and in all other assessment proceedings and documents; except that land shall not be described in collector s deeds or other deeds by reference to any such map unless such map has been filed for record in the office of the county recorder of the county in which such land is located.

Any such map used for assessment purposes, or a copy thereof, shall at all times be publicly displayed in the office of the assessor.

(Added by Stats. 1959, Ch. 875.)






ARTICLE 2. Land Escaping Assessment

25525

Any land which should have been assessed escaping the payment of any assessment for any reason shall in addition to its current assessment be entered in the assessment book by the assessor at the valuation which he deems proper for the year of the escaped assessment.

(Added by Stats. 1943, Ch. 372.)



25526

The additional assessments on land escaping the payment of an assessment shall be equalized as provided in this part for current assessments.

(Added by Stats. 1943, Ch. 372.)



25527

At the time of levying the current assessment the district by its board shall levy on land escaping the payment of an assessment an additional assessment at the rate fixed in the year of the escaped assessment. If no rate was legally fixed in that year, the district shall levy an assessment on the land at the rate which should have been computed in that year to raise the amount of money then required by the district.

(Added by Stats. 1943, Ch. 372.)



25528

The additional assessments shall be payable at the same times as the current assessment, and if not paid, shall be subject to like penalties and proceedings to enforce collection.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 3. Equalization

25550

Upon receiving the assessment book from the assessor the secretary shall immediately give notice of its receipt and of the time, fixed by the board, when the board acting as a board of equalization will meet to equalize assessments.

(Added by Stats. 1943, Ch. 372.)



25551

The notice shall be given by publication at least twice in a newspaper published in each affected county and if the office county is not an affected county, also in a newspaper published in the office county.

(Added by Stats. 1943, Ch. 372.)



25552

The notice shall be first published at least 20 days and not more than 30 days before the time fixed for the first meeting of the board as a board of equalization.

(Added by Stats. 1943, Ch. 372.)



25553

Failure to publish the equalization notice in any county other than the office county shall not affect the validity of any assessment on land in a county in which notice was published.

(Added by Stats. 1943, Ch. 372.)



25554

Until the equalization is finished, the assessment book shall remain in the district office in the possession of the secretary for the inspection of all persons interested.

(Added by Stats. 1943, Ch. 372.)



25555

On the day specified in the notice of equalization, the board shall meet as a board of equalization to hear and determine objections to the valuation, acreage, or any matter pertaining to the assessment coming before it.

(Added by Stats. 1943, Ch. 372.)



25556

The board acting as a board of equalization shall continue in session from time to time as long as may be necessary but not to exceed 10 days exclusive of Sundays.

(Added by Stats. 1943, Ch. 372.)



25557

The board acting as a board of equalization shall order any changes in the assessment that it deems just.

(Added by Stats. 1943, Ch. 372.)



25558

The secretary shall be present during the equalization proceedings and shall make all changes ordered in the assessment book.

(Added by Stats. 1943, Ch. 372.)



25559

Within 10 days after the close of the equalization session the secretary shall add the total values and determine the gross assessed valuation of the lands after final equalization by the board.

(Added by Stats. 1943, Ch. 372.)









CHAPTER 2. Levy

ARTICLE 1. Amount of Assessments Generally

25650

Each district by its board each year within 15 days after the close of its session as a board of equalization shall levy an annual assessment upon the land within the district in an amount sufficient to raise all of the following:

(a) Interest due or that will become due on all outstanding bonds of the district and interest which the board believes will become due on district bonds authorized but not sold, all respectively before the close of the next ensuing calendar year.

(b) Principal of all bonds of the district that have matured or that will mature before the close of the next ensuing calendar year.

To the extent that provision is otherwise made as permitted by law for the payment of bond principal and interest, levies for principal and interest pursuant to this section need not be made.

(Added by Stats. 1943, Ch. 372.)



25651

(a) If a refunding bond plan or modification of it provides for the raising of a fixed amount each year to be applied to the payment of interest on or redemption of refunding bonds in the manner provided in the refunding plan or modification of it, the annual assessment shall include a levy in the amount required to be raised by assessment in that year pursuant to the plan or modification of it.

(b) If the proceedings in connection with the issuance of refunding bonds or modification of them provides for the raising of an amount to be paid annually into a sinking fund to pay the principal or interest of the refunding bonds, the annual assessment shall include a levy in an amount sufficient to provide the sinking fund payments for the current year. The amount required to be raised for the sinking fund shall be reduced by the amount of surplus funds from other sources in the sinking fund in excess of the amount required to be therein at the time of levying the current annual assessment.

(Added by Stats. 1943, Ch. 372.)



25652

The annual assessment shall also include a levy sufficient to pay all of the following:

(a) Sums due or that will become due from the district before the close of the next ensuing calendar year on account of rentals or charges for property acquired by the district under lease or contract.

(b) Sums due or that will become due from the district before the close of the next ensuing calendar year on account of contracts for power or fuel for the pumping of water for irrigation within the district, the payment of the cost of which power or fuel has not been provided for in any other manner.

(c) All outstanding warrants of the district due or to become due before the close of the next ensuing calendar year.

(d) All obligations of the district which have been reduced to judgment.

(Added by Stats. 1943, Ch. 372.)



25653

The annual assessment may include a levy sufficient to raise any or all of the following:

(a) The amount that the board determines is necessary for a depreciation fund for the replacement or reconstruction of any specific units of its works.

(b) The amount that the board determines is necessary, not to exceed 4 percent of the aggregate value of the land according to the latest equalized assessment, and not otherwise provided for, to pay for the maintenance and operation of the district for the ensuing calendar year.

(c) The amount that the board determines is needed to be raised by assessment for any other district purposes not exceeding 4 percent of the aggregate value of the land according to the latest equalized assessment.

(d) An amount not exceeding 1 percent of the total assessed value of the land that the board deems proper to pay into the bond fund to be used for the purchase of bonds of the district not yet due or for payment into a fund to pay such bonds as they become due.

(Amended by Stats. 1953, Ch. 1507.)



25654

The annual assessment may include a levy on land included by inclusion proceedings subsequent to formation of the district sufficient to pay the obligations as they accrue assumed by the included land in the proceedings including it.

(Added by Stats. 1943, Ch. 372.)



25655

A district may in lieu either in whole or in part of levying the annual assessments for district purposes use any revenue derived prior to or during the next enusing calendar year from charges which the district may fix and collect pursuant to Section 22280.

(Added by Stats. 1943, Ch. 372.)



25656

At the time of levying the annual assessment, there shall be added by the board to the annual assessment on land within any improvement district or distribution district within any district:

(a) The installment, if any, for which the land is liable in that year by reason of an improvement district or distribution district assessment levied pursuant to Chapter 1 or 2 of Part 7 or Part 6.5 of this division.

(b) An amount which the board may consider necessary for the operation of the works in or for the improvement district or distribution district for the ensuing year.

(Amended by Stats. 1951, Ch. 1053.)






ARTICLE 2. Completion Assessments

25670

A district shall by levy of a completion assessment provide for the completion of a plan of works adopted and the acquisition of necessary property, water, and water rights therefor when either:

(a) The money raised by the sale of authorized bonds is insufficient and additional bonds are not voted for these purposes.

(b) Bonds voted are unavailable for these purposes and additional bonds are not voted therefor.

(Added by Stats. 1943, Ch. 372.)



25671

A completion assessment shall not be levied until both:

(a) An estimate of the amount required to complete the plan has been made by the board.

(b) A proposal for making the levy has been approved by the voters.

(Added by Stats. 1943, Ch. 372.)



25672

Before a completion assessment proposal is submitted to the voters, an order of submission shall be entered in the minutes of the board, stating:

(a) The amount to be levied.

(b) The purpose of the levy.

(c) The day of the election.

(Added by Stats. 1943, Ch. 372.)



25673

Notice of the election shall be given by both:

(a) Posting notices in three public places in each election precinct in the district for at least 20 days.

(b) Publication in a newspaper published in the office county, once a week for at least three successive weeks.

(Added by Stats. 1943, Ch. 372.)



25674

The notice of the election shall specify both:

(a) The day, hours, and polling places in each precinct for holding the election.

(b) The amount of assessment proposed to be levied.

(Added by Stats. 1943, Ch. 372.)



25675

At the election the ballots shall contain the words Assessment Yes and Assessment No or equivalent words.

(Added by Stats. 1943, Ch. 372.)



25676

The election shall be held and the result determined and declared as nearly as practicable in conformity with the provisions governing general district elections.

(Amended by Stats. 1965, Ch. 2019.)



25677

If a majority of the votes cast at the election are Assessment Yes, the district by its board shall levy an assessment in the amount stated in the order of submission.

(Added by Stats. 1943, Ch. 372.)



25678

If a majority of the votes cast are Assessment No, the result of the election shall be entered of record.

(Added by Stats. 1943, Ch. 372.)



25679

No informalities in the conduct of the election shall invalidate the election if fairly conducted.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 3. Particular Purpose Assessments

25700

The amount of an assessment levied under this article is not limited by any other provision of this part. The levy of an assessment under this article does not limit the amount of any other assessment levied under this part.

(Added by Stats. 1943, Ch. 372.)



25701

The board may at any time call an election to submit to the voters a proposal to levy a particular purpose assessment to be applied to any of the purposes of the district.

(Added by Stats. 1943, Ch. 372.)



25702

The notice of the election shall set forth the following:

(a) The day, hours, and polling places in each precinct for holding the election.

(b) The amount of money proposed to be raised by the assessment.

(c) A general statement of the purposes for which it is intended to be used.

(d) If the board so determines, a statement both that the assessment shall be levied in two or three annual installments and the amount of the installment to be levied each year.

(Added by Stats. 1943, Ch. 372.)



25703

At the election the ballots shall contain the words Assessment Yes and Assessment No, or equivalent words.

(Added by Stats. 1943, Ch. 372.)



25704

The election shall be held and the result determined and declared as nearly as practicable in conformity with the provisions governing bond elections.

(Added by Stats. 1943, Ch. 372.)



25705

If a majority of the votes cast at the election are Assessment Yes, the district by its board shall at the time of the levy of the annual assessments levy a sum sufficient to raise the amount voted or if the notice of election provides for annual installments, then a sum sufficient to raise the amount of the installment provided in the notice to be raised in the particular year.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 4. Emergency Assessments

25725

In cases of emergency by which the flow of water in a canal or other supply is interrupted, the amount of the cost of the repairs not to exceed in any one year forty thousand dollars ($40,000) may, in addition to any other assessments, be levied by the adoption of a resolution by at least four-fifths of the members of the board at the time of the levying of the annual assessment, without the submission of a proposal for the levy to the voters.

(Added by Stats. 1943, Ch. 372.)









CHAPTER 3. Assessment Rate

ARTICLE 1. Regular Rate

25800

The secretary annually prior to delivering the assessment book to the collector shall compute and enter in a separate column of the assessment book the respective sums in dollars and cents to be paid as an annual district assessment on the land listed.

(Added by Stats. 1943, Ch. 372.)



25800.2

In the event the annual assessment for any parcel of land separately assessed, computed pursuant to Sections 25800 and 25801, is less than ten dollars ($10), a minimum annual assessment may be set by the board which shall not exceed ten dollars ($10) for each such separately assessed parcel of land, and upon a determination by the board that a minimum assessment shall be set, the secretary shall enter that assessment for each separately assessed parcel of land for which the annual assessment is less than the amount set by the board.

(Amended by Stats. 1979, Ch. 312.)



25801

The annual rate of assessments shall be equal to the sum to be raised for district purposes divided by 85 per cent of the aggregate equalized assessed value of the land as it appears on the assessment book for the assessment year, the 15 per cent being deducted for anticipated delinquencies.

(Added by Stats. 1943, Ch. 372.)



25802

If any land is subject to a special rate of assessment for district purposes, the rates of assessment shall be adjusted to produce the sum to be raised computed upon the 85 per cent of the aggregate equalized assessed value.

(Added by Stats. 1943, Ch. 372.)



25803

Limited assessments shall be computed and entered by the secretary and collected as a part of the annual assessment.

(Added by Stats. 1943, Ch. 372.)



25803.5

Annual ad valorem assessments of a distribution district shall be entered in the assessment book by the secretary.

(Added by Stats. 1949, Ch. 169.)



25804

Annual installments of an improvement district assessment shall be entered in the assessment book by the secretary.

(Added by Stats. 1943, Ch. 372.)



25805

Operation assessments for an improvement district shall be computed upon the same valuation on land within the improvement district and entered in the same manner as the district annual assessment.

(Added by Stats. 1943, Ch. 372.)



25806

(a) In case any charges for water and other services or either remain unpaid, the amount of the unpaid charges may, in the discretion of the district:

(1) If unpaid at the time specified for delivery of the assessment book to the collector, be added to and become a part of the annual assessment levied upon the real property upon which the water for which the charges are unpaid was used and upon the real property subject to the charges for any other district services and shall constitute a lien on that real property. However, if, during the year preceding the date on which the first installment of real property taxes which evidence the charges appears on the roll, any real property to which the lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attaches thereon, then the lien which would otherwise be imposed by this subdivision shall not be added to and become part of the annual assessment nor shall it attach to the real property.

(2) Be secured at any time by filing for record in the office of the county recorder of any county, a certificate specifying the amount of the charges and the name and address of the person liable therefor.

From the time of recordation of the certificate, the amount required to be paid together with interest and penalty constitutes a lien upon all real property in the county owned by the person or afterwards, and before the lien expires, acquired by him or her. The lien has the force, priority, and effect of a judgment lien and shall continue for 10 years from the date of the filing of the certificate unless sooner released or otherwise discharged. The lien may, within 10 years from the filing of the certificate or within 10 years from the date of the last extension of the lien in the manner herein provided, be extended by filing for record a new certificate in the office of the county recorder of any county and from the time of the filing the lien shall be extended to the real property in such county for 10 years unless sooner released or otherwise discharged.

When the charges have become delinquent, they may be collected in the manner provided for the collection of delinquent assessments in Chapter 5 (commencing with Section 26075) and Chapter 6 (commencing with Section 26225) of Division 11 of Part 10.

(b) Where the county assumes the responsibility of assessment and collection pursuant to Chapter 7 (commencing with Section 26500), the amount of the unpaid charges may be added to, and become part of, the annual assessment levied upon the real property upon which the water for which the charges are unpaid was used and upon the real property subject to the charges for any other district services and shall constitute a lien on that real property upon recordation of the order confirming the assessment in the office of the county recorder of the county in which the real property is situated. However, if, during the year preceding the date on which the first installment of real property taxes which evidence the charges appears on the roll, any real property to which the lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attaches thereon, then the lien which would otherwise be imposed by this subdivision shall not attach to the real property and the costs of the water and services or either, as confirmed, relating to the property shall be transferred to the unsecured roll for collection.

(Amended by Stats. 1987, Ch. 1052, Sec. 2.)



25807

If the annual district assessment is payable in two installments the unpaid charges may be added to and become a part of the first installment.

(Added by Stats. 1943, Ch. 372.)



25808

On or before the first day of November the secretary shall deliver the assessment book to the collector.

(Added by Stats. 1943, Ch. 372.)



25809

A district may make an additional reasonable charge for processing or reprocessing an invalid check or other instrument used to pay an assessment or service charge owed to the district. The reasonable charge shall be for cost of the processing or reprocessing of the invalid check or instrument. If the charge for processing becomes delinquent, the charge may become a lien against the land on which the assessment was made or to which the service was rendered, as provided in Section 25806.

(Amended by Stats. 1981, Ch. 714, Sec. 457.)






ARTICLE 2. Special Rate

25825

Any person having an interest in any land within the district may file with the secretary a verified petition alleging all of the following:

(a) His land or a described portion of it was when it became a part of the district irrigated from another system of works than the works of or proposed for the district.

(b) It has continued ever since to be exclusively so irrigated.

(c) It is entitled to a special rate of assessment.

(Added by Stats. 1943, Ch. 372.)



25825.1

Within the Madera Irrigation District only, any person having an interest in any land within the district may file with the secretary, in lieu of the petition authorized by Section 25825, a verified petition alleging as to such land all of the following:

(a) It is served by a municipal water supply.

(b) It is entitled to a special rate of assessment.

The procedure for any such petition shall be in accordance with this article.

A city whose area or any portion thereof is located within the boundaries of the Madera Irrigation District may petition the district to establish a special rate for the land in such city area on the basis that such area is served by a municipal water supply and is not susceptible of irrigation and therefore not benefited in a sufficient manner to justify assessment at the regular rate. The procedure for any such petition shall be in accordance with this article.

After the conclusion of the hearing as provided in Section 25831, if the board finds that any of the land described in any petition is served by a municipal water supply and is not and will not be benefited to the same extent as other lands by the operations of the district or in a manner that would justify its assessment at the regular rate of assessment, the board may adjust the rate of assessment on the land in an order entered in full upon its minutes.

(Added by Stats. 1974, Ch. 422.)



25825.2

(a) Within the Solano Irrigation District only, any person having an interest in any land within the district may file with the secretary, in lieu of the petition authorized by Section 25825, a verified petition alleging as to such land the following:

(1) His land, or a described portion of it, was, when it became a part of the district, irrigated from another system of works than the works of, or proposed for, the district and it has continued ever since to be so irrigated; or

(2) His land or a described portion of it was used on January 1, 1975, for residential purposes and has, after the date upon which it became part of the district as a result of the acts of a governmental entity other than the district, been irrigated or supplied water wholly or partially from a water system owned entirely by such other governmental entity; or

(3) His land or a described portion of it has never received water service from the district of any nature and the board of directors of the district has not at any time prior to filing the petition adopted a plan for future service of water to such lands, which plan may provide for the landowner to pay all costs of providing facilities to transport water from the nearest point at which the district has water available to the lands made subject to the petition; and

(4) It is appropriate to apply a special rate of assessment as provided in subdivision (c).

(b) The procedure for any such petition shall be in accordance with this article. Except that, notwithstanding other provisions of law, the notice required by this article shall be published in at least one newspaper of general circulation printed in every incorporated city with common bounds with the district and the notice shall be posted at the courthouse in Solano County, in each office of the district, and in the city hall of every incorporated city with common bounds with the district. Such publication costs incurred by the district shall be paid by the petitioner in addition to any other fee provided by this article or by law.

(c) After the conclusion of the hearing as provided in Section 25831, if the board finds that any of the land described in any petition has been irrigated, supplied as alleged or no plan for future service has been adopted, and the lands made subject to the petition are not and will not be benefited by the operations of the district in a manner that would justify their assessment at the regular rate of assessment, then the board shall determine the average annual dollar value of the benefits to the lands made subject to the petition and shall thence determine the rate necessary to raise such sum through assessments, which shall be at a rate lower than the regular rate of assessment, and the board shall enter in the minutes an order declaring the following:

(1) A finding as to the average annual dollar value of the benefits provided by the district to the lands made subject to the petition; and

(2) The assessed value of the lands made subject to the petition according to the most recent district roll; and

(3) The rate of assessment required to collect such amount specified in subdivision (1), including allowance for delinquencies as provided in Section 25801 of the Water Code of the State of California.

(d) Notwithstanding the provisions of Section 25835, the special rate of assessment shall be changed only as necessary to allow for the collection of the average annual dollar value of the benefits provided to the lands made subject to the petition. If, on the petition of owners of the land made subject to a special rate or on the motion of the district itself, it is sought to redetermine the average annual dollar value of the benefits provided by the district, the determination of the board shall not be changed until notice of another hearing shall be advertised and such hearing held as provided in this article. In any action to redetermine the special rate of assessment pursuant to this subdivision initiated by the district, the district shall pay the publication costs as set forth in this section.

(Added by Stats. 1975, Ch. 710.)



25825.3

(a) Within the Anderson-Cottonwood Irrigation District only, any person having an interest in any land within the district may file with the secretary, in lieu of the petition authorized by Section 25825, a verified petition alleging it is appropriate to apply a special rate of assessment to that land and, as to that land, one of the following is applicable:

(1) His or her land, or a described portion of it, is used for residential or commercial purposes and has, for five years immediately prior to the date of filing a petition pursuant to this section, been irrigated or supplied water, wholly or partially, from a water system not owned or operated by the district.

(2) For five years immediately prior to the date of filing a petition pursuant to this section, his or her land, or a described portion of it, has never received water service from the district of any nature and the board of directors of the district has not, at any time prior to filing the petition, adopted a plan for future service of water to the lands, which plan may provide for the landowner to pay all costs of providing facilities to transport water from the nearest point at which the district has water available to the lands made subject to the petition.

(3) For five years immediately prior to the date of filing a petition pursuant to this section, his or her land, or a described portion of it, was served with water received from wells not owned, maintained, or operated by the district and which land and wells are not supplied water of any nature from the district, including, but not limited to, surface, subsurface, or seepage waters, which waters would be suitable for agricultural or domestic purposes.

(b) The procedure for any petition to which this section applies shall be in accordance with this article.

(c) After the conclusion of a hearing as provided in Section 25831, if the board finds that any of the land described in any petition has been supplied as alleged or no plan for future service has been adopted, and the lands made subject to the petition are not and will not be benefited by the operations of the district in a manner that would justify their assessment at the regular rate of assessment, then the board shall adjust the rate of assessment on the land made subject to the petition in an order entered in full upon its minutes.

(Amended by Stats. 1981, Ch. 714, Sec. 458.)



25826

The petition shall request that the board determine what proportion of the regular rates of assessment in the district should be used in levying assessments on the land described in the petition.

(Added by Stats. 1943, Ch. 372.)



25827

A fee of ten dollars ($10) shall be paid to the secretary before the filing of each petition for a special rate of assessment. The money shall be applied to the cost of the publication of the notice and other expenses of the hearing. If there is any balance after the conclusion of the hearing, it shall be returned to the petitioner or divided among the petitioners contributing thereto in proportion to the respective areas described in their petitions.

(Added by Stats. 1943, Ch. 372.)



25828

The board shall set a time and place for the hearing of a petition for a special rate of assessment or of all the petitions if more than one has been filed and shall give notice of it in a newspaper published in the office county.

(Added by Stats. 1943, Ch. 372.)



25829

The notice for a special rate of assessment hearing shall state all of the following:

(a) Petitions have been presented to the board praying for a determination that certain land, which need not be described in the notice, is entitled to a special rate of assessment.

(b) The names of the petitioners.

(c) The time and place set for the hearing.

(Added by Stats. 1943, Ch. 372.)



25830

The board shall meet at the time and place set for the hearing and proceed in the order it deems proper to hear the petitions and shall hear all competent and relevant evidence offered in support of any petition or in opposition to it and may adjourn the hearing from time to time.

(Added by Stats. 1943, Ch. 372.)



25831

After the conclusion of the hearing, if the board finds that any of the land described in any petition has been irrigated as alleged and is not and will not be benefited by the operations of the district in a manner that would justify its assessment at the regular rate of assessment, the board shall reduce the rate of assessment on the land in an order entered in full upon its minutes.

(Added by Stats. 1943, Ch. 372.)



25832

The order shall:

(a) Describe the land entitled to a special rate of assessment or the respective parcels of it if separate parcels are to be assessed.

(b) Fix the proportion of the regular rate of assessment which shall be applied in levying assessments on the land described or on each parcel of it if various parcels are found to be entitled to different special rates in order that the assessments to be levied on this land will be proportionate with the benefits which it receives or will receive from the operations of the district.

(Added by Stats. 1943, Ch. 372.)



25833

A certified copy of an order determining that any land is entitled to a special rate of assessment shall be delivered to the assessor, and thereafter, until notified of a change in the determination, he shall enter the land described in the order separately in the assessment book and designate it so that it may readily be distinguished from other land not entitled to a special rate.

(Added by Stats. 1943, Ch. 372.)



25834

If a determination that any land is entitled to a special rate of assessment is made in any year too late for the land to be separately described in the assessment book but before the annual assessment has been levied, the board shall direct the secretary to make entries in the assessment book that will enable him to compute the assessments at the special rates determined by the board.

(Added by Stats. 1943, Ch. 372.)



25835

The determination of the board granting or denying a special rate of assessment shall not be changed unless the board on petition of a party affected consents to another hearing or on its own motion causes notice to be served on the owner of the land to show cause why the determination should not be changed, in either of which cases another hearing shall be advertised and held as provided in this article.

(Added by Stats. 1943, Ch. 372.)









CHAPTER 4. Collection

ARTICLE 1. Collection Generally

25925

Except as provided in Section 25806, the annual district assessment upon land is a lien against the property assessed from and after the first day in March of the year in which the assessment is levied.

(Amended by Stats. 1975, Ch. 911.)



25926

The collector within 20 days after receiving the assessment book from the secretary shall start the publication of a notice specifying all of the following:

(a) The assessments are due and payable.

(b) The times when these assessments will be delinquent.

(c) The penalties for delinquency.

(d) The time and place at which payment of assessments may be made.

(Added by Stats. 1943, Ch. 372.)



25927

The assessment notice shall be published at least once a week for two successive weeks in a newspaper published in the office county and in a newspaper published in each other affected county.

(Added by Stats. 1943, Ch. 372.)



25928

Failure to publish the assessment notice in any county other than the office county shall not affect any assessment on land in a county in which notice was published.

(Added by Stats. 1943, Ch. 372.)



25929

The collector shall attend at the time and place specified in the assessment notice to receive assessment payments.

The collector shall accept payment of current year assessments even though prior year delinquencies on the real property may exist. The acceptance of the payment shall not in any manner affect the validity of any proceeding or action previously taken pursuant to Chapter 5 (commencing with Section 26075) or Chapter 6 (commencing with Section 26225) of this part.

(Amended by Stats. 1982, Ch. 1137, Sec. 5.)



25930

Assessments or any other charge owed to the district shall be paid in lawful money of the United States. A reasonable additional charge may be made for processing or reprocessing an invalid check or other invalid instrument as provided in Section 25809.

(Amended by Stats. 1975, Ch. 264.)



25931

The collector shall mark the date of payment of any assessment in the assessment book opposite the name of the assessee.

(Added by Stats. 1943, Ch. 372.)



25932

The collector shall give to the person making the payment, one of the following:

(a) A receipt which specifies when applicable, (1) the amount of the assessment or charge, (2) the amount paid, and (3) the description of the property assessed.

(b) A statement or bill for the assessment or charge owed the district, with a stub or a copy of the bill which specifies when applicable (1) the amount of the assessment or charge, or if the assessment or charge is payable in more than one payment, the amount due with each payment; (2) a description of the property assessed; and (3) instructions that a receipt will be supplied only upon request since the stub or copy of the bill and the canceled check for payment constitute a receipt.

(Amended by Stats. 1975, Ch. 264.)






ARTICLE 2. Installments

25950

The board may when it so desires and shall, when a written petition signed by a majority of the assessment payers in the district is filed requesting it, pass a resolution providing that thereafter annual assessments, including improvement district assessments or installments thereof but excepting completion assessments, shall be payable in two installments.

(Added by Stats. 1943, Ch. 372.)



25951

The two installments shall be equal unless the resolution specifies different percentages to be paid in each installment, in which case the installments shall be payable as specified in the resolution.

(Added by Stats. 1943, Ch. 372.)



25952

The resolution shall be adopted at or prior to the time of the levy of any annual assessment it is to affect.

(Added by Stats. 1943, Ch. 372.)



25953

The resolution may be rescinded or modified only so as to affect any assessment levied subsequent to the rescission or modification.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 3. Segregation Before Delinquency

25975

Any person claiming an interest in any parcel of land described on the current assessment book against which there are no delinquent assessments who desires to have the parcel segregated into two or more portions and separately valued and assessed on the current assessment book may file with the collector of the district an application so requesting, with descriptions sufficient for assessment purposes of each portion into which the applicant desires the parcel to be segregated, valued, and assessed.

(Added by Stats. 1943, Ch. 372.)



25976

The application may be filed at any time after the current assessment is due but not later than five days prior to the regular meeting of the board in December of the year in which the assessment was levied.

(Added by Stats. 1943, Ch. 372.)



25977

The application shall be signed, as evidence of their approval, by each of the persons assessed on the current assessment book with the parcel to be segregated.

(Added by Stats. 1943, Ch. 372.)



25978

Each application shall be accompanied by a fee of two dollars ($2) for each separate portion into which the applicant desires the parcel to be segregated.

(Amended by Stats. 1957, Ch. 995.)



25979

If the portions into which the applicant desires the land to be segregated have separate valuations shown on the current assessment book, the collector shall upon these valuations determine the amount of the current assessment due on each portion.

(Added by Stats. 1943, Ch. 372.)



25980

If the portions into which the applicant desires the land to be segregated do not have separate valuations shown on the current assessment book, the collector shall submit the descriptions of the portions to the assessor.

(Added by Stats. 1943, Ch. 372.)



25981

The assessor shall place a valuation on each described portion, and upon these valuations the collector shall determine the amount of the current assessment due on each portion as segregated.

(Added by Stats. 1943, Ch. 372.)



25982

In either case, upon estimating the assessments due on the segregated portions, the collector shall refer to the board the segregated descriptions, valuations, and estimated assessments due.

(Added by Stats. 1943, Ch. 372.)



25983

The board may either:

(a) Confirm, modify, or set aside the same.

(b) Refuse to authorize the segregation, separate valuation, and assessment.

(Added by Stats. 1943, Ch. 372.)



25984

The aggregate of the valuations of the segregated portions shall be the same as the valuation of the parcel before segregation.

(Added by Stats. 1943, Ch. 372.)



25985

The decision of the board shall be final, and the collector shall conform with it.

(Added by Stats. 1943, Ch. 372.)



25986

If the segregation and separate valuations and assessments are confirmed or modified, the board shall notify the collector, who shall cause the assessment book to be changed to show the segregation and separate valuations and assessments as confirmed or modified by the board, and he shall separately number the portions as segregated.

(Added by Stats. 1943, Ch. 372.)



25987

The assessment may thereafter be paid separately on any of the portions.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 4. Modification and Refund of Assessments

26000

A board shall order the collector to cancel or modify, as may be proper, an assessment when it finds that any property has been either:

(a) Assessed in any year more than once.

(b) Assessed by reason of a clerical error for more than its full cash value.

(c) Computed for assessment on an excessive acreage.

(d) Assessed while not in the district.

(Added by Stats. 1943, Ch. 372.)



26001

On order of the board any assessments, penalties or costs thereon, or portions thereof, shall be refunded by the treasurer if they were either:

(a) Paid more than once.

(b) Erroneously or illegally collected.

(c) Paid with respect to property not in the district and which has never been in the district.

(Amended by Stats. 1968, Ch. 780.)



26002

No order for a refund under this article shall be made except upon a claim both:

(a) Verified by the person who paid the assessments, penalties, or costs, his guardian, executor, or administrator.

(b) Filed within three years after the making of the payment sought to be refunded.

(Amended by Stats. 1968, Ch. 780.)



26003

The board may order the collector to cancel the uncollected assessment on any property which because of transfer to the State or another public agency is determined to be uncollectible.

(Added by Stats. 1957, Ch. 475.)









CHAPTER 5. Delinquency

ARTICLE 1. Date and Penalties for Delinquency

26075

Unpaid assessments not payable in installments are delinquent at 5 p.m. on December 20th of the year in which they are levied.

(Amended by Stats. 1957, Ch. 995.)



26076

Whenever assessments are payable in installments the first installment if unpaid is delinquent at 5 p.m. on December 20th of the year in which the assessment was levied, and the second installment if unpaid is delinquent at 5 p.m. on the following June 20th. The whole amount of completion assessments if unpaid shall become delinquent on December 20th notwithstanding that assessments in the district are payable in installments. If any of the dates of delinquency in this section or in Section 26075 fall on a Saturday, Sunday or a state holiday, the assessment due on that date becomes delinquent at 5 p.m. on the next business day.

(Amended by Stats. 1957, Ch. 995.)



26077

The collector shall collect on delinquent assessments for the use of the district the following penalties:

(a) When assessments are not payable in installments, 5 per cent.

(b) When assessments are payable in installments:

(1) On the first installment, 10 per cent.

(2) On the second installment, 5 per cent.

(Added by Stats. 1943, Ch. 372.)



26078

Upon the assessment, if not payable in installments, or the second installment of it, if payable in installments, becoming delinquent, the collector shall collect, in addition to the assessments due on the delinquent list and the penalties added, costs in the sum of five dollars ($5) on each parcel of land separately assessed, and may collect costs of publication of the list of delinquencies and notice as required by Section 26105.

(Amended by Stats. 1985, Ch. 771, Sec. 8.)



26079

If any duty relating to the assessment, levy, and collection of assessments is performed subsequent to the latest time it should have been performed, the time within which all duties consequent upon the performance of the preceding duty are to be performed shall be extended to allow the elapsing of the intervals required to elapse between the performance of the duties, and assessments shall not become delinquent for at least 30 days after the first publication of notice that the assessments are due and payable.

(Added by Stats. 1943, Ch. 372.)



26080

The assessment book, a copy of any portion of it certified by the collector, or the published list of delinquencies, showing unpaid assessments against any property is prima facie evidence of the assessment, the property assessed, the delinquency, the amount of assessments due and unpaid, and compliance with all forms of law relating to the assessment, equalization, and levy of the assessments.

(Added by Stats. 1943, Ch. 372.)



26081

At any time after any assessment has become delinquent the board may direct the collector not to proceed with the sale of any delinquent property, but to bring suit against the delinquent in the proper court in the name of the district to enforce collection.

(Added by Stats. 1943, Ch. 372.)



26082

The provisions of the Code of Civil Procedure relating to pleadings, proofs, and trials are applicable to proceedings to enforce collection of assessments.

(Added by Stats. 1943, Ch. 372.)



26083

In a suit for assessments the district may recover the amount of the delinquent assessments, penalties, and costs of suit.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 2. Publication of List of Delinquencies

26100

When assessments are not payable in installments, the collector shall commence to publish the list of delinquencies on or before the first day of February.

(Added by Stats. 1943, Ch. 372.)



26101

When assessments are payable in installments, the first publication of the list of delinquencies shall not be made before the first day of July nor after the first day of September.

(Amended by Stats. 1963, Ch. 34.)



26102

The published list of delinquencies shall contain all of the following information relating to each parcel of land separately assessed on which the assessment is delinquent:

(a) The name of the assessee.

(b) The description of the land.

(c) The total amount due, which shall be the aggregate of the assessments, penalties, and costs due thereon.

(Added by Stats. 1943, Ch. 372.)



26103

There need be no delinquent list other than the published list of delinquencies.

(Added by Stats. 1943, Ch. 372.)



26104

The collector shall publish with the list of delinquencies a notice, specifying:

(a) That each parcel separately assessed on which the amount due as shown on the list is not paid will be sold to the district.

(b) The time and place of the sale.

(Added by Stats. 1943, Ch. 372.)



26105

The list of delinquencies and notice shall be published once a week for three successive weeks in a newspaper published in the county in which the delinquent property is situated but only information pertaining to and descriptions of land situated in the county need be set forth in the publication in that county.

(Added by Stats. 1943, Ch. 372.)



26106

If any land assessed to the same person lies in more than one county, publication may be made in any county in which any portion of the land lies.

(Added by Stats. 1943, Ch. 372.)



26107

Publication of the list of delinquencies and notice shall be made in the newspaper designated by the board. If assessments are not payable in installments, the designation of the newspaper shall be made by the board on or before the fifteenth day of December of the year in which the assessment was levied. If assessments are payable in two installments, the designation shall be made by the board on or before the fifteenth day of June following the year in which the assessment was levied. If the designation is not made by the board within the time provided in this section, the collector shall select the newspaper.

(Added by Stats. 1943, Ch. 372.)



26108

If any error should occur in the publication of the notice of the sale of any delinquent property or the list of delinquencies which might invalidate a sale and the error is discovered prior to sale, the collector shall at once republish the notice of the sale and the items of the list of delinquency as to the property affected by the error, making the republication conform to this article.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 3. Assessment Sale

26125

The place of the delinquent sale shall be at a point, designated by the collector, within the district or at the district office.

(Added by Stats. 1943, Ch. 372.)



26126

The time of the delinquent sale shall be not less than 21 nor more than 28 days from the date of the first publication of the list of delinquencies or first republication as to property republished.

(Added by Stats. 1943, Ch. 372.)



26127

The collector may postpone the day of the delinquent sale from day to day, but the sale shall be made within three weeks from the day fixed in the notice of the sale. If any sale is stayed by legal proceedings, the time during which the sale is stayed shall not be a part of the time limited for making the sale.

(Added by Stats. 1943, Ch. 372.)



26128

On the day fixed for the sale in the published notice or on a subsequent day to which the collector may have postponed it the collector shall sell to the district the whole amount of each parcel of property separately assessed upon which the assessments remain unpaid.

(Added by Stats. 1943, Ch. 372.)



26129

Thereupon the collector shall as to each parcel sold make an entry sold to the district in the assessment book.

(Added by Stats. 1943, Ch. 372.)



26130

After the delinquent sale the collector shall make out in duplicate and sign a certificate of sale for each parcel separately assessed and sold, setting forth all of the following:

(a) A description of the property sold.

(b) The amount for which it was sold.

(c) A statement that it was sold for a delinquent assessment.

(d) When the purchaser will be entitled to a deed.

(Added by Stats. 1943, Ch. 372.)



26131

The certificate of sale may be in substantially the following form, the blanks being filled to show the facts in each case:

_____ Certificate of Sale _____ No. ___

_____ _______ Irrigation District _____

I, the collector of ______ Irrigation District, certify that on the ____ day of ____, 19__, after giving the required notice, I sold to ______ Irrigation District, the purchaser, for the sum of ______ dollars ($____) real property in the County of ______, State of California, described as follows:

(Insert description.)

This land was assessed to ________.

This property was sold for a delinquent assessment levied on it in the year ____ by the district, and the sale price was the sum due and unpaid on the assessment and the penalties and costs

The purchaser will be entitled to a deed to the property at any time after five years from the date of the sale unless in the meantime the property is redeemed.

Witness my hand and the seal of the district this ______ day

of ________, 19__.

(District Seal.)

_____ Collector of ______ Irrigation District

(Amended by Stats. 1969, Ch. 1346.)



26132

Of each of the duplicate certificates of sale one shall be retained by the collector and the other shall be recorded in the office of the county recorder of the county in which the property is situated.

(Amended by Stats. 1967, Ch. 79.)



26133

Notwithstanding any other provision of this part to the contrary, in the case of a sale of property for taxes or assessments, except where the sale is conducted and the funds are accounted for as provided in Division 1 (commencing with Section 101) of the Revenue and Taxation Code, all proceeds shall be accounted for and distributed as provided in Article 12 (commencing with Section 53925) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1977, Ch. 648.)



26135

The secretary shall notify the collector of assignments of certificates of sale.

(Added by Stats. 1943, Ch. 372.)



26136

When property is sold for assessments imposed on it as the property of a particular person, no misnomer of the owner or supposed owner or any other mistake relating to the ownership of it affects the sale or renders it void or voidable.

(Added by Stats. 1943, Ch. 372.)



26137

Ten years after it became delinquent or one year after the addition of this section, whichever is the later, any assessment levied by a district shall be conclusively presumed to have been paid, unless a sale for the nonpayment thereof was made prior to said time and the collector of the district on request shall mark such assessment conclusively presumed to have been paid.

(Added by Stats. 1947, Ch. 1524.)



26138

Ten years after the issuance of a certificate of sale for the nonpayment of a district assessment or one year after the addition of this section, whichever is the later, it shall be conclusively presumed that redemption was made from the sale, unless prior to such time a deed was issued by the collector pursuant to the certificate of sale and such deed was recorded in the office of the recorder of the county in which the property described in the certificate of sale was located.

(Added by Stats. 1947, Ch. 1524.)









CHAPTER 6. Redemption and Its Termination

ARTICLE 1. Redemption Generally

26225

(a) Property sold for delinquent assessments may be redeemed within five years from the date of sale, or thereafter before a collector s deed of the property has been delivered.

(b) If a collector s deed has been delivered to the district, the period of redemption is extended until the first bid is received for the property or until the board determines the property is not to be sold as provided in Section 26290.

(c) Redemption before a collector s deed of the property has been delivered may be made by payment in lawful money of the United States to the collector of the amount for which the property was sold plus a penalty equal to the adjusted annual rate established by the Franchise Tax Board, as provided in Section 19521 of the Revenue and Taxation Code, divided by 12 per month from the date of sale until redemption. Redemption after a collector s deed has been delivered may only be made by payment of the total of the following amounts:

(1) The total of the amount of the sale shown on each certificate of sale outstanding.

(2) A penalty on each certificate of sale outstanding equal to the adjusted annual rate established by the Franchise Tax Board, as provided in Section 19521 of the Revenue and Taxation Code, divided by 12 per month from the date of sale until redemption.

(3) An amount for each year of escaped assessment determined as follows: the assessor shall establish the assessment value for the land for each year of escaped assessment and the collector shall apply the rate fixed in that year to determine the amount of the escaped assessment.

(4) The costs incurred in connection with recording the certificate of sale and the certificate of redemption.

(5) The costs of publication of notice incurred in connection with the delinquency.

(6) The costs incurred in connection with the preparation for a proposed sale of property, except that a district board may waive some or all of these costs if it determines that the circumstances support the waiver.

(Amended by Stats. 1996, Ch. 144, Sec. 1. Effective January 1, 1997.)



26226

On receipt of the redemption money plus the amount of the recorder s fee fixed in this article the collector shall make out duplicate certificates of redemption reciting the payment and stating the date and number of the certificate of sale to which the redemption applies. If a collector s deed is outstanding at the time of redemption the certificate of redemption shall also state the date of the deed and the place, book, and page at which it was recorded and shall constitute redemption from the deed, as well as all outstanding certificates of sale on the property.

(Amended by Stats. 1977, Ch. 951.)



26227

One of the duplicate certificates of redemption shall be given to the redemptioner.

(Added by Stats. 1943, Ch. 372.)



26228

In case of a redemption of part of any property described in a certificate of sale, the part redeemed shall be described in the certificate of redemption.

(Added by Stats. 1943, Ch. 372.)



26229

The collector shall record the other duplicate certificate of redemption with the county recorder in whose office the certificate of sale was recorded and shall pay the recording fee provided for in Section 27361 of the Government Code. Such recorded certificate of redemption is conclusive in favor of a purchaser or encumbrancer for value.

(Amended by Stats. 1973, Ch. 556.)



26231

When a certificate of sale has been assigned, the collector shall hold the redemption money for and on demand pay it to the holder of the certificate.

(Added by Stats. 1943, Ch. 372.)



26232

No incorrect statement or estimate of assessments due or amount required to redeem is binding upon a district or its officers unless the incorrect statement or estimate was in writing signed by the collector and relied upon in good faith by the party paying the amount designated.

(Added by Stats. 1943, Ch. 648.)






ARTICLE 2. Partial Redemption

26250

Redemption of a portion of any parcel of property separately from the whole parcel of which it is a part may be made as provided in this article at any time prior to the expiration of the period of redemption.

(Added by Stats. 1943, Ch. 372.)



26251

If the portion to be separately redeemed has a separate valuation shown on the assessment book, the collector shall determine the amount due according to the valuation shown on the assessment book, and redemption of the portion may be made in the manner provided for in Article 1 of this chapter.

(Added by Stats. 1943, Ch. 372.)



26252

If the portion to be separately redeemed does not have a separate valuation shown on the assessment book, the collector shall submit the description of the portion to the assessor.

(Added by Stats. 1943, Ch. 372.)



26253

The assessor shall place a valuation on the described property.

(Added by Stats. 1943, Ch. 372.)



26254

The collector shall determine the amount due according to the valuation so placed upon the portion upon which separate redemption is requested and shall then refer the proposed redemption to the board.

(Added by Stats. 1943, Ch. 372.)



26255

The board may either:

(a) Confirm, modify, or set aside the valuation of the assessor.

(b) Refuse to authorize the separate redemption.

(Added by Stats. 1943, Ch. 372.)



26256

The decision of the board shall be final, and the collector shall conform with it.

(Added by Stats. 1943, Ch. 372.)



26257

Separate redemption, if authorized by the board, may be made in the manner provided for in Article 1 of this chapter.

(Added by Stats. 1943, Ch. 372.)



26258

The redemptioner of a portion of a parcel of property may also pay that part of the current assessment levied against the parcel of land out of which the portion was separately redeemed, as may be determined by the board to be fair, based upon the valuation placed on the parcel as shown on the current assessment book.

(Added by Stats. 1943, Ch. 372.)



26259

Upon payment of the amount fixed as the sum to be paid as the current assessment on the portion of land separately redeemed, the collector shall enter on the current assessment book a reference to the order of the board authorizing payment of part of the assessment, the amount paid, and date of payment.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 3. Deed on Termination of Redemption

26275

If property sold for delinquent assessments has not been redeemed and five years have elapsed from the date of its sale, at least 30 days prior to the end of the redemption period the collector shall mail a notice specifying the date of sale and advising that, unless redeemed, a collector s deed will be issued to the property at any time after five years from the date of sale has elapsed. The notice shall be sent by certified mail to the last assessee of the property addressed to his last address shown on the assessment roll. Five years after the date of sale, and 30 days after mailing of the notice, the collector, upon demand, shall deliver a collector s deed to the property to the district or to the assignee holding the certificate of sale.

(Amended by Stats. 1969, Ch. 1346.)



26276

Collector s deeds shall contain all of the following:

(a) Date of the sale.

(b) Statement that no person redeemed the property during the time allowed for its redemption.

(Added by Stats. 1943, Ch. 372.)



26277

The deed made by the collector may be in substantially the following form, the blanks being filled to show the facts in each case:

Collector s Deed

On the ____ day of _____, 19__, the collector of _____ Irrigation District sold to _____ Irrigation District for a delinquent assessment real property situated within the district and in the County of _____, State of California, described as follows:

(Insert description.)

No person has redeemed the property from the sale and the purchaser has demanded a deed to the property.

Wherefore, I, the collector of _____ Irrigation District, grant to _____ all of the real property aforesaid.

Witness my hand and the seal of the district this ____ day of _____, 19__.

(District Seal.)
_____ Collector of ______ Irrigation District

(Amended by Stats. 1968, Ch. 780.)



26278

If a collector s deed is demanded by an assignee of a certificate of sale, the form of deed shall be amended by striking out the words the purchaser and inserting in lieu thereof substantially the following: ____ to whom the certificate of sale has been assigned.

(Added by Stats. 1943, Ch. 372.)



26279

In case partial redemption has been made, the form of the collector s deed shall be modified to conform to the facts.

(Added by Stats. 1943, Ch. 372.)



26280

The collector shall receive from the purchaser for the use of the district two dollars ($2.00) for making the deed except when the deed is to the district.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 3.5. Redemption After Collector’s Deed

26290

(a) If a collector s deed for property sold for delinquent assessments, or one installment of a delinquent assessment, has been delivered to the district, the district shall not sell or otherwise dispose of the property except as provided in this section.

(b) The district may sell the property, in which case it shall sell the property at a public auction upon having first given notice to the assessee by certified mail with return receipt requested and notice of the sale as prescribed by Sections 3701, 3702, and 3704 of the Revenue and Taxation Code.

(c) If the property is to be sold and is not redeemed before the first bid is received on the property, the district shall sell the property at public auction to the highest bidder at the time and place fixed.

(d) The board may establish a minimum sale price for the property which includes all of the following amounts:

(1) The amount of the sale described on each certificate of sale outstanding.

(2) The amount of a penalty on each certificate of sale outstanding that equals the adjusted annual rate established by the Franchise Tax Board, as provided in Section 19521 of the Revenue and Taxation Code, divided by 12 per month from the date of sale until sale at public auction.

(3) An amount that equals the amount for each year of escaped assessment. The assessor shall establish the assessment value for the land for each year of escaped assessment and the collector shall apply the rate fixed in that year to determine the amount of the escaped assessment.

(4) The costs incurred in connection with recording the certificate of sale .

(5) The costs of publication of notice incurred in connection with the delinquency.

(6) The costs incurred in connection with the preparation for a proposed sale of the property, except that a district board may waive some or all of these costs if it determines that the circumstances support the waiver.

(e) At any time after the delivery of the collector s deed, and before the property is sold, the board may determine by resolution that the property is not to be sold, thereby terminating the right to redemption, but at least 30 days before the adoption of such a resolution the district shall give notice to the assessee, with return receipt requested, of the time, date, and place of the meeting at which the resolution will be considered and state that the property may be redeemed at any time before the adoption of the resolution.

(Amended by Stats. 1996, Ch. 144, Sec. 2. Effective January 1, 1997.)






ARTICLE 4. Effect of Deed

26300

(a) Subject to the limitations of Section 3900.5 of the Revenue and Taxation Code and Sections 26225 and 26290 and subdivision (b) a collector s deed conveys to the grantee free of all encumbrances the absolute title to the property described in it except when the land is owned by the United States or this state, in which case it is prima facie evidence of the right of possession.

(b) If the record title to minerals or to oil, gas or other hydrocarbon substances was held by one or more persons other than the owner of the land at the date of the assessment for which the property was sold, the collector s deed to the land shall not convey title to such minerals, oil, gas or other hydrocarbon substances; provided that the minerals, oil, gas or other hydrocarbon substances so held under separate ownership shall be subject to sale for delinquent assessments assessed to the owner of such substances, in the same manner as with respect to land.

(Amended by Stats. 1968, Ch. 780.)



26301

Where property has been conveyed to a district by a collector s deed, subject to the limitations of Section 26290, the district shall have the same rights in respect to the property and its rents, issues, and profits as a private purchaser.

(Amended by Stats. 1968, Ch. 780.)



26302

A collector s deed when acknowledged or proved is prima facie evidence that:

(a) The land was assessed as required by law.

(b) The land was equalized as required by law.

(c) The assessments were levied in accordance with law.

(d) The assessments were not paid.

(e) At a proper time and place the property was sold as prescribed by law.

(f) The property was not redeemed.

(g) The person who executed the deed was the proper officer.

(Added by Stats. 1943, Ch. 372.)



26303

Except as against actual fraud a collector s deed acknowledged or proved is conclusive evidence of the regularity of all of the proceedings from the assessment by the assessor, inclusive, up to the execution of the deed.

(Added by Stats. 1943, Ch. 372.)



26304

An action, proceeding, defense, answer, or cross-complaint based on the alleged invalidity or irregularity of any collector s deed executed to the district or based on the alleged ineffectiveness of the deed to convey the absolute title to the property described in it may be commenced or interposed only within one year after the recordation of the deed.

(Amended by Stats. 1971, Ch. 244.)



26305

An action, proceeding, defense, answer, or cross-complaint based on the alleged invalidity or irregularity of any agreement of sale, deed, lease, or option executed by a district in connection with property deeded to it by its collector or based on the alleged ineffectiveness of the instrument to convey or affect the title to the property described in it may be commenced or interposed only within one year after the execution by the district of the instrument.

(Amended by Stats. 1971, Ch. 244.)



26306

The provisions of Sections 26304 and 26305 do not apply in the following cases:

(a) Where the assessments for which the property was sold were paid before the sale.

(b) Where the property was redeemed after the sale.

(c) Where the land was not subject to assessment at the time it was assessed.

(d) Where no assessments were due on the land at the time of the sale.

(e) Where fraud is established.

(f) Where the deed is void on its face.

(g) Where the owner of the land was at the time of the sale a minor or insane person, in which case the earliest time that the statute of limitations begins to run is when the disability is removed.

(h) In any action described in Section 26304 or 26305 based on the alleged ineffectiveness of the collector s deed to convey the title to minerals or to oil, gas or other hydrocarbon substances which was held by one or more persons other than the owner of the land on the date of the assessment for which the property was sold.

(Amended by Stats. 1963, Ch. 2046.)



26307

The burden of proof shall be upon the party urging the invalidity, irregularity, or ineffectiveness of an agreement, deed, lease, or option described in Sections 26304 and 26305 or of any assessments, sales, or assessment deeds of which he complains to show the invalidity, irregularity, or ineffectiveness, and he shall be required to plead specifically the grounds upon which he urges the invalidity, irregularity, or ineffectiveness.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 5. Recordation of Deed to District

26325

A certificate of the secretary on a collector s deed stating that it has been accepted by the board entitles the deed to be recorded.

(Added by Stats. 1943, Ch. 372.)



26326

A collector s deed to a district shall be recorded in the usual manner of recording conveyances of real property.

(Amended by Stats. 1959, Ch. 51.)









CHAPTER 7. Assessment and Collection by County

ARTICLE 1. Assessment and Levy by County

26500

If a board neglects or refuses in any year to impose assessments pursuant to this part, the board of supervisors of the office county shall, as provided in this article, perform the duties of the board of the district in respect to imposing assessments in the same manner and with the same effect as if those duties were performed by the board.

(Amended by Stats. 1996, Ch. 860, Sec. 26. Effective January 1, 1997.)



26501

The applicable part of the equalized county assessment rolls of the affected counties shall be the basis of assessment for the district when its assessments are levied pursuant to this article.

(Added by Stats. 1943, Ch. 372.)



26502

If any land subject to assessment for the purposes of the district does not appear upon a county assessment roll used as the basis of assessment for the district, the land omitted shall be forthwith assessed by the county assessor of the county in which it is situated upon an order of the board of supervisors making the assessment, and a description of the property omitted shall be written in the roll prepared for the district assessments.

(Added by Stats. 1943, Ch. 372.)



26503

The board of supervisors shall meet and equalize each assessment made pursuant to this article with the assessment of other land in the district. The same notice shall be given by the board of supervisors of a meeting for the purpose of equalizing the assessment to be made as herein directed as is provided to be given by a district secretary when a board is to meet to equalize assessments.

(Added by Stats. 1943, Ch. 372.)



26504

All expenses incurred in levying the assessment shall be borne by the district concerned. Unless the expenses are paid within 60 days from the time when a demand for them is made, they shall be collected by an action commenced by the district attorney of the county whose board of supervisors prepared the assessment roll.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 2. Collection by County

26525

In case of the neglect or refusal of the collector of any district to perform the duties imposed upon him, the tax collector of the office county shall perform his duties and be accountable therefor upon his official bond.

(Added by Stats. 1943, Ch. 372.)



26526

When any county tax collector collects any assessments for any district, he shall pay the proceeds to the county treasurer of the office county.

(Added by Stats. 1943, Ch. 372.)



26527

As to money collected by the county tax collector and paid to the county treasurer, the county treasurer shall perform the duties ordinarily imposed on the treasurer of a district and be accountable therefor upon his official bond.

(Added by Stats. 1943, Ch. 372.)



26528

The county treasurer shall place the money of the district in a special fund to the credit of the district and shall disburse it to the proper persons for the purposes for which the assessments raising it were levied.

(Added by Stats. 1943, Ch. 372.)



26529

The county treasurer shall not pay any part of the money to the treasurer of the district until the county treasurer is satisfied that all of the valid obligations for which the assessments were levied and for which payment has been demanded have been paid.

(Added by Stats. 1943, Ch. 372.)






ARTICLE 3. Supervision by District Attorney and Attorney General

26550

The district attorney of each office county shall ascertain each year whether the duties relating to the levying and collection of assessments in districts have been performed or not, and if he learns that the board or any official of any district has neglected or refused to perform any of these duties, he shall notify the board of supervisors or the county official required to perform the duty in the circumstances.

(Added by Stats. 1943, Ch. 372.)



26551

Unless the board of supervisors or county official proceeds to perform the duties he has been notified to perform within 30 days after the receipt of notice, the district attorney shall take action in court to compel performance.

(Added by Stats. 1943, Ch. 372.)



26552

The district attorney shall give notice to other officials and take any action necessary to secure the performance in their proper sequence of subsequent duties relating to the levying and collection of assessments.

(Added by Stats. 1943, Ch. 372.)



26553

For the enforcement of the levying and collection of any assessment required to be levied and collected for the payment of any debt incurred, when complaint is made to the Attorney General that the district attorney of any county has not performed any duty devolving upon him by the provisions of this article or is not proceeding with due diligence or in the proper manner in the performance of the duty, the Attorney General shall make an investigation. If he finds the charge to be true, the Attorney General shall take any action necessary to enforce the performance of the duties relating to the levying and collection of assessments.

(Added by Stats. 1943, Ch. 372.)









CHAPTER 8. Alternative Procedure for Assessment and Collection by County

ARTICLE 1. General Provisions

26600

The procedure provided by this chapter shall be optional with any district electing as herein provided to proceed hereinunder and shall be an alternate procedure to that set forth in Chapters 1 to 7, inclusive, of this part.

(Amended by Stats. 1967, Ch. 35.)



26601

At its option, the board of directors of a district may adopt a resolution declaring its intention to dispense with either the office of assessor or both the offices of assessor and collector of the district, and to transfer the duties of either the assessor or of both such officers to the assessor or to the assessor and tax collector of the county or counties in which the lands within such districts are located. Such resolution shall specify whether, under the proposed procedure, lands subject to sale for unpaid assessments shall be sold to the district or be declared tax-defaulted for nonpayment of the taxes.

(Amended by Stats. 1986, Ch. 1420, Sec. 27.)



26601.1

(a) At its option, the board of directors of the Madera Irrigation District may adopt a resolution declaring its intention to dispense with either the office of the assessor or the office of the collector of the district. Such resolution shall specify either or both of the following:

(1) The county assessor is to assess all lands in the district in accordance with Section 401 of the Revenue and Taxation Code as of 12:01 a.m. on the first day of March of that year, and the assessor is to deliver a roll of all such assessments to the clerk of the district.

(2) The county collector is to collect the district s annual assessment levy in the manner prescribed in Article 3 (commencing with Section 26650) of this chapter.

(b) Such resolution shall specify whether, under the proposed procedure, lands subject to sale for unpaid assessments shall be sold to the district or sold to the state.

(Added by Stats. 1976, Ch. 944.)



26602

Certified copies of such resolution shall be served on the clerk of the board of supervisors and on the auditor, assessor and collector of the county or counties in which the lands within the district are located and shall be filed with the State Board of Equalization.

(Amended by Stats. 1969, Ch. 63.)



26603

Within 30 days of the receipt of such resolution, the board of supervisors shall adopt a resolution advising the district of the charges to be made for the services to be performed by the county. If the board of directors elects to accept the terms offered by the county, it shall adopt a resolution reciting its acceptance, dispensing with the office of district assessor or with both the offices of district assessor and district collector, and transferring their duties to the assessor or to the assessor and tax collector of the county or counties in which the lands within the district are located. Such resolution shall specify whether, under the agreed upon procedure, lands subject to sale for unpaid assessments shall be sold to the district or be declared tax-defaulted for the nonpayment of those assessments.

(Amended by Stats. 1986, Ch. 1420, Sec. 28.)



26604

The acceptance of the county s terms by the district as evidenced by the board s resolution shall constitute a contract between the county and the district which shall become effective on the last Friday of December next following its adoption and which shall continue for a term of four years from its effective date. The contract shall be automatically renewed for successive four-year terms unless terminated by either the district or the county by the adoption of a resolution and its service on either the clerk of the board of supervisors by the district, or on the secretary of the district by the county, at least 90 days prior to the expiration of the then current term of the contract.

(Amended by Stats. 1965, Ch. 2019.)



26604.5

The district shall comply with the provisions of Chapter 8 (commencing with Section 54900) of Part 1, Division 2, Title 5 of the Government Code. The statement and map or plat shall also set forth the boundaries of any portion of the district in which a rate of taxation is to be levied which is different from the rate to be levied in any other portion of the district.

(Amended by Stats. 1970, Ch. 955.)



26604.6

The board of supervisors may require in the contract that upon the effective date of the contract, the district officers shall continue to perform all the duties relative to the collection of district assessments, including delinquent assessments, levied prior to the effective date of the contract, the enforcement of their payment, and the sale of property for nonpayment and redemption from sale pursuant to the laws in force in the district at such effective date.

(Added by Stats. 1970, Ch. 955.)



26605

Upon termination of the contract, the board of directors of the district shall appoint an assessor, or both an assessor and collector, who shall serve until the election of their successor at the next general district election.

(Added by Stats. 1957, Ch. 1938.)



26606

After termination of the contract, the county officers shall continue with the collection of district assessments on the county rolls and with the redemption or deeding of property subject to delinquent district assessments on county rolls until all such assessments have been collected or all such property has been either redeemed or tax-defaulted for unpaid assessments.

(Amended by Stats. 1986, Ch. 1420, Sec. 29.)






ARTICLE 2. Assessment and Equalization

26625

The applicable part of the county assessment rolls as made by the county assessor and equalized or corrected by the board of supervisors or the State Board of Equalization shall be the basis for levying the district s assessments; provided, that in any case where the board of directors of a district has, prior to November 8, 1967, adopted a formal resolution or entered into a written agreement with an owner of land within the district providing a different basis for levying the district s assessments against the land of such owner, such resolution or agreement shall be the basis for levying the district s assessments.

(Amended by Stats. 1972, Ch. 618.)



26625.1

If in the Madera Irrigation District, the county assessment roll reflects assessed value based on the California Land Conservation Act of 1965 (Williamson Act), (Chapter 7 (commencing with Section 51200) of Part 1 of Division 1 of Title 5 of the Government Code) for any parcel, then, upon the request of the Madera Irrigation District, such parcel shall also be assessed by the county assessor pursuant to Section 401 of the Revenue and Taxation Code. The assessed value for such parcel thus determined shall be entered on a supplemental assessment roll for district assessment purposes only and shall be used by the assessor for district assessments. The Madera Irrigation District shall reimburse the county for any increased cost incurred in making such additional assessment.

(Added by Stats. 1976, Ch. 944.)



26626

On or before the first Monday of March of each year, the board of directors of the district shall cause to be filed with the county auditor a description of the exterior boundaries of any portion of the district in which a rate of assessment is to be levied which is different from the rate to be levied in any other portion of the district.

(Added by Stats. 1957, Ch. 1938.)



26627

Annually, on or before the third Monday in August, the county auditor shall transmit to the directors of the district a written statement showing separately the total value of all lands within the district subject to assessment and the total value of all such lands in any portion of the district within which a different rate of assessment is to be levied. The values so reported shall be those obtained from the assessment books of the county as last equalized and corrected together with an estimate of the values of the lands within the district subject to assessment by the State Board of Equalization.

(Added by Stats. 1957, Ch. 1938.)



26628

Where the district has not elected to transfer the duties of collector to the county tax collector, the county assessor shall furnish the district a duplicate of the applicable portions of the county s assessment rolls at the time of transmittal of the statement of values required by Section 26627 and, upon receipt, a duplicate statement of the assessed values of all lands within the district subject to assessment by the State Board of Equalization. The rolls and statement so delivered shall for all purposes become the assessment rolls of the district.

(Added by Stats. 1957, Ch. 1938.)



26629

Within 15 days after receipt of the statement of values and duplicate rolls, the district s board of directors shall levy an annual assessment upon the land within the district in the same manner as provided in Chapters 2 and 3 of this part.

(Added by Stats. 1957, Ch. 1938.)



26630

Where the district has not elected to transfer the duties of collector to the county tax collector, the secretary shall compute and enter in a separate column of the assessment roll the respective sums to be paid as an annual district assessment on the land listed and deliver the completed assessment roll to the collector before the first day of November.

(Added by Stats. 1957, Ch. 1938.)



26631

Upon receiving the roll from the secretary, the collector shall proceed with the collection of the assessment in accordance with the provisions of Chapters 4, 5, and 6 of this part, and such provisions shall apply to all proceedings for the enforcement of the collection of the assessment or the sale of the property as when property is assessed as provided in Chapters 2 and 3 of this part.

(Added by Stats. 1957, Ch. 1938.)






ARTICLE 3. Collection

26650

Where the district has elected to transfer the duties of collector to the county tax collector, the delivery of duplicate assessment rolls shall not be required, but the county auditor shall furnish to the directors the statement of assessed values as provided in Section 26627.

(Amended by Stats. 1959, Ch. 1480.)



26651

Annually before September 1st, the district s directors shall levy an annual assessment upon the lands within the district for all district purposes in the manner provided in Chapter 2 of this part, and fix the rate of assessment as provided in Chapter 3, and shall thereupon transmit to the county auditor a statement of the rates fixed. The rate shall be sufficient to recover the expense of collection in addition to other amounts required by law. If different portions of the district require different rates of assessment the statement shall include the applicable rates for such portions. The rate shall be designated in the number of cents upon each one hundred dollars ($100), using as a basis the value of the land as assessed and equalized. The statement shall include the amount of any charges which may be added to the assessment pursuant to this division and a description of the property to which the charge applies as such property is described upon the county rolls.

(Added by Stats. 1957, Ch. 1938.)



26652

The county auditor shall compute and enter in the assessment book the district assessment on all lands assessed as being in the district using the rates fixed by the district s board of directors and the assessed value of the lands in the assessment book at the time and in the manner he computes and enters county taxes.

(Added by Stats. 1957, Ch. 1938.)



26653

The assessment so levied shall be collected at the time and in the manner of county taxes and paid into the county treasury. The net amount of the taxes, after the deduction of the county s compensation for the services of its treasurer, assessor and tax collector shall be paid to the district by warrant of the county auditor.

(Added by Stats. 1957, Ch. 1938.)



26654

The compensation paid to the county for assessing or collecting assessments for a district shall be that fixed by agreement between the board of supervisors and the district s board of directors.

(Added by Stats. 1957, Ch. 1938.)



26655

Unpaid district assessments are delinquent on the same hour and day that county taxes are delinquent and the lands subject thereto shall either be sold to the district or be declared tax-defaulted in the manner, at the time, and upon the penalties of default of property for nonpayment of county taxes.

(Amended by Stats. 1986, Ch. 1420, Sec. 30.)



26656

Lands sold for delinquent district assessments may be redeemed within five years from date of sale in the same manner as the redemption of property after sale for nonpayment of county taxes.

(Amended by Stats. 1969, Ch. 1346.)



26657

The county auditor shall apportion to the district the money paid for redemption in the manner provided by Division 1, Part 8, Chapter 1(c) of the Revenue and Taxation Code.

(Added by Stats. 1957, Ch. 1938.)



26658

Lands sold to the district remaining unredeemed after five years have elapsed from the date of their sale for delinquent district assessments shall be deeded to the district by the county tax collector. The deed shall be substantially in the form provided for collector s deeds by Section 26276 of the Water Code and shall have the same effect and be recorded in the same manner as irrigation district s collector s deeds under the provisions of Articles 4 and 5 of Chapter 6 of this part. Land which has been declared to be tax-defaulted remaining unredeemed after five years have elapsed from the date of the tax-default for delinquent district assessments shall become subject to the tax collector s power of sale pursuant to Section 3691 of the Revenue and Taxation Code.

(Amended by Stats. 1986, Ch. 1420, Sec. 31.)









CHAPTER 9. Collection, Payment in Lieu of Assessment and Distribution of Water by Public Agencies

26670

As used in this chapter, public agency means any city or district, other than an irrigation district, authorized to distribute water, which is in whole or in part included within the exterior boundaries of an irrigation district.

(Added by Stats. 1965, Ch. 603.)



26671

Any district may enter into a contract with any public agency which provides in effect as follows:

1. The public agency shall:

a. Collect for the district assessments levied by the district against all or part of the lands within the district and shall collect such assessments and pay the amount thereof over to the district at such times and in the manner agreed upon between the district and the public agency; or, in the alternative,

b. Pay to the district in lieu of assessments by the district upon all or any part of the lands within the district a sum of money which shall not be less than the total amount of assessments which would have been levied by the district against those lands in the absence of such contract calculated upon the same basis as assessments made upon an acreage basis against other land in the district receiving gravity water service. Such payment shall be made at such time and in the manner agreed upon between the district and the public agency.

2. If the contract provides for the payment of a water charge in addition to the assessment upon district lands, then in determining the sum of money which may be paid to the district in lieu of assessments by the district under paragraph b of subdivision 1, the district may determine that a lesser rate of assessment or no assessment would be appropriate upon lands covered by the contract and, if such determination is made, may so provide in the contract and adjust or eliminate the assessment.

3. The district shall make available to the public agency each year for distribution and use upon the lands within the district covered by the contract, such a quantity of water as may be agreed upon by the district and the public agency.

4. The owner of lands within the district covered by such a contract shall each year be entitled to receive and use from the water so made available by the district to the public agency, or from other water available to the public agency, an amount of water sufficient to supply his reasonable and beneficial needs, limited however to his proportionate share of such water made available by the district based upon the ratio which the number of acres owned by him bears to the total number of acres within the district receiving a surface supply of water from the district and the public agency.

5. The public agency may charge such rates as it may determine for the service of water to any lands covered by the contract unless such rates are limited by agreement between the district and the public agency.

(Amended by Stats. 1978, Ch. 559.)



26672

The water made available by the district to the public agency may be used upon the lands covered by such contract for such irrigation, municipal, domestic or other uses as the district and the public agency may agree upon.

(Added by Stats. 1965, Ch. 603.)



26673

Upon the execution of such contract and so long as the contract remains in force and effect, the district shall be relieved of any further obligation to furnish water for use on the lands covered by the contract.

(Added by Stats. 1965, Ch. 603.)



26674

Nothing in this chapter authorizes the sale or transfer of any water right nor shall the agreement authorized in Section 26671 be construed or deemed to constitute the sale or transfer of a water right.

(Added by Stats. 1965, Ch. 603.)



26675

No right in any water or water right owned by the district or the public agency shall be acquired or lost by the use permitted by this chapter.

(Added by Stats. 1965, Ch. 603.)



26676

Except as otherwise provided herein the contract between the district and the public agency may include such terms and conditions as may be agreed upon between the district and the public agency.

(Added by Stats. 1965, Ch. 603.)



26677

The provisions of this chapter shall supersede all provisions of this code inconsistent herewith.

(Added by Stats. 1965, Ch. 603.)









PART 11. CHANGES IN ORGANIZATION

CHAPTER 2. Inclusion

ARTICLE 1. Petition and Notice

26875

Land which is not a part of the district, whether or not contiguous to it, may be included within the district.

If such land is not capable of being served water at the time of inclusion, the board may exempt the included parcel from the imposition of district assessments, in whole or in part, until such time as a water supply is available for service to such land.

(Amended by Stats. 1971, Ch. 817.)












PART 12. REPEALS

29975

The following acts are hereby repealed:

Yr. Ch.Pg.

Yr.Ch. Pg.

1854 : 57 : 76

1893:211 : 295

1860 :220 : 182

1897:189 : 254

1863 4 : 89 : 87

1903: 5 : 3

1863 4 :174 : 167

1907:298 : 569

1865 6 :470 : 609

1915: 1 : 1

1865 6 :556 : 777

1917:160 : 243

1867 8 :135 : 112

1917:591 : 905

1871 2 :634 : 945

1919:356 : 751

1873 4 :214 : 312

1919:370 : 778

1875 6 :110 : 79

1921:600 :1018

1875 6 :347 : 486

1923:225 : 449

1875 6 :396 : 547

1927:748 :1415

1875 6 :491 : 731

1929: 64 : 136

1877 8 :300 : 374

1931: 53 : 46

1877 8 :306 : 387

1933: 75 : 513

1877 8 :345 : 468

1937: 24 : 92

1877 8 :526 : 820

1941:466 :1765

1887 : 34 : 29

(Added by Stats. 1943, Ch. 372.)



29976

The following acts are hereby repealed:

Yr. Ch. Pg.
1917: 606: 936
1933: 994: 2557
1935: 833: 2250

Notwithstanding the repeal of said acts the provisions thereof as codified in this division shall continue to apply to the Palo Verde Irrigation District.

(Added by Stats. 1943, Ch. 372.)



29978

The repeals effected by this part shall not be construed to deprive any district or any person or other entity of any substantial right which would have existed or hereafter exist had such repeals not been effected.

(Added by Stats. 1943, Ch. 372.)









DIVISION 12. COUNTY WATER DISTRICTS

PART 1. INTRODUCTORY PROVISIONS

CHAPTER 1. Short Title

30000

This division shall be known and may be cited as the County Water District Law.

(Added by Stats. 1949, Ch. 274.)






CHAPTER 2. Definitions

30010

Unless the context otherwise requires, the provisions of this chapter shall govern the construction of this division.

(Added by Stats. 1949, Ch. 274.)



30011

The definition of a word applies to any of its variants.

(Added by Stats. 1949, Ch. 274.)



30012

Include except when used in relation to the inclusion of land into a district does not necessarily exclude matters not enumerated.

(Added by Stats. 1949, Ch. 274.)



30013

District means a county water district formed under the provisions of the County Water District Act or this division.

(Added by Stats. 1949, Ch. 274.)



30014

Board means the board of directors of a district.

(Added by Stats. 1949, Ch. 274.)



30015

Land except in Chapter 2 of Part 8 means land in the district or proposed district involved.

(Added by Stats. 1949, Ch. 274.)



30016

President means the president of the board.

(Added by Stats. 1949, Ch. 274.)



30017

Secretary means the secretary of the board.

(Added by Stats. 1949, Ch. 274.)



30018

Assessee means the person to whom property is assessed.

(Added by Stats. 1949, Ch. 274.)



30019

General district election means the election required to be held in each district on the first Tuesday after the first Monday in November in each odd-numbered year.

(Amended by Stats. 1965, Ch. 2019.)



30020

Special water district election means any district election other than a general district election.

(Amended by Stats. 1965, Ch. 2019.)



30021

Elector, voter, and precinct board have respectively the same meaning as defined in the Elections Code, but an elector or voter shall also be a resident of the district or proposed district involved.

(Amended by Stats. 1994, Ch. 923, Sec. 233. Effective January 1, 1995.)



30022

Holder of title includes a holder of evidence of title.

(Added by Stats. 1949, Ch. 274.)



30023

Property embraces all real and personal property.

(Added by Stats. 1949, Ch. 274.)



30024

Works includes water works, conduits, reservoirs, storage sites, water sheds, machinery, wells, pumps, dams, storage tanks, tunnels, hydrants, meters, works and facilities for the collection, treatment and disposal of sewage, waste and storm waters, fire protection works and facilities, other appliances and their appurtenances.

(Amended by Stats. 1955, Ch. 1295.)



30025

Conduit includes canals, channels, pipes, ditches, and flumes.

(Added by Stats. 1949, Ch. 274.)



30026

Operate includes use, maintain, and repair.

(Added by Stats. 1949, Ch. 274.)



30027

Street includes road, alley, avenue, highway, and public way.

(Added by Stats. 1949, Ch. 274.)






CHAPTER 3. General Provisions

30060

Nothing in this division shall be so construed as repealing or in anywise modifying any other law relating to water or the supply of water to or the acquisition thereof by counties or municipalities.

(Added by Stats. 1949, Ch. 274.)



30062

All land which is now privately owned and situate within the exterior boundaries of any district, but which was public land of the United States or of this State at the time of the formation of the district and has not heretofore been added to the district is hereby added to the district. The Legislature hereby finds and determines that all of the land is and will be benefited by the formation, existence and operation of the district.

(Repealed and added by Stats. 1949, Ch. 270.)



30063

Whenever by this division a notice is required to be published for a designated number of weeks or once a week for a designated number of weeks, the notice need be published on only one day of each week and for only the same number of times as the number of weeks designated.

(Added by Stats. 1949, Ch. 276.)



30064

Wherever in this division a reference is made to the county in which a district is situated or to any of the officers thereof, such reference, with respect to a district located in more than one county, shall be deemed to be to the county in which the greater portion of the district is located or to the officers of such county.

(Added by Stats. 1955, Ch. 991.)



30065

The inclusion in, or annexation or addition to, a county water district, of all or any part of the corporate area of any public corporation or public agency, shall not destroy the identity or legal existence or impair the powers of any such public corporation or public agency, notwithstanding the identity of purpose, or substantial identity of purpose, of such county water district.

No public corporation or public agency having identity of purpose or substantial identity of purpose shall be formed partly or entirely within a county water district existing under the provisions of this code without the consent of such county water district. Nothing in this section shall be construed to prohibit any city from annexing territory within a county water district without the consent of such county water district.

All county water districts heretofore formed partly or entirely within another county water district previously existing under the provisions of this code, with or without the consent of such previously existing county water district and for a purpose not then actually exercised, or to provide a service not then provided by said previously existing county water district, are hereby declared to be valid and legally existing districts.

(Amended by Stats. 1969, Ch. 934.)



30066

An action to determine the validity of an assessment, or of warrants, contracts, obligations, or evidences of indebtedness pursuant to this division may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1963, Ch. 764.)



30068

Districts governed by this division are subject to the provisions of the Uniform District Election Law.

(Added by Stats. 1965, Ch. 2019.)









PART 2. FORMATION

CHAPTER 1. Petition for Formation

30200

The people of a county or two or more contiguous counties or of a portion of such county or counties, whether the portion includes unincorporated territory or not, may form a county water district pursuant to this part.

(Amended by Stats. 1955, Ch. 991.)



30201

The petition for formation shall describe the proposed boundaries of the proposed district and shall pray that it be incorporated into a district.

(Added by Stats. 1949, Ch. 274.)



30202

The petition shall be signed by voters equal in number to at least 10 percent of the voters registered within the boundaries of the proposed district 30 days prior to the date the petition is filed.

(Amended by Stats. 1963, Ch. 1233.)



30203

But, if one or more municipal corporations or part thereof is included in the proposed district, the petition shall be signed by at least 10 percent of the voters of each municipal corporation or part thereof and of the unincorporated territory included in the proposed district voting at the election.

(Added by Stats. 1949, Ch. 274.)



30204

The petition may consist of any number of separate instruments.

(Added by Stats. 1949, Ch. 274.)



30205

The petition for the formation of a county water district to include all or part of Pleasant Valley, Ventura County, may be signed by either:

(a) The number of voters required by Section 30202, or

(b) Ten percent of the owners of land within the proposed district.

The provisions of this section shall apply only to the formation of a county water district in all or part of Pleasant Valley, Ventura County.

The special provisions are necessary because in the Pleasant Valley area in Ventura County much of the land is owned by persons living in the near-by communities of Oxnard, Ventura, Camarillo, and other near-by towns and many of the persons residing on the land are not the owners of the land and the owners wish to form a county water district. The owners will be the ones primarily concerned with such a district and the ones who will be supporting such a district and not the resident nonowners.

(Added by Stats. 1955, Ch. 1287.)






CHAPTER 2. Notice of Hearing on Formation

30230

The county elections official of the county containing the proposed district shall publish a notice of a hearing on the formation petition once a week for at least two weeks before the time when the petition is to be presented and considered in at least one, but not to exceed three, newspapers printed and published in the county.

(Amended by Stats. 2002, Ch. 221, Sec. 158. Effective January 1, 2003.)



30231

The notice of the hearing on the formation petition shall contain all of the following:

(a) The text of the petition, which need be set forth only once even though contained upon more than one instrument.

(b) The number of signers of the petition.

(c) At least five of the names attached to the petition.

(d) The time of the meeting of the board of supervisors at which the petition will be presented and considered.

(e) A statement that all persons interested may then appear and be heard.

(Added by Stats. 1949, Ch. 274.)



30232

No defect in the contents of the petition, the title to or form of the notice, signatures, or lack of signatures thereto shall vitiate the proceedings if the petition has a sufficient number of qualified signatures attached thereto.

(Added by Stats. 1949, Ch. 274.)






CHAPTER 3. Hearing on Formation

30260

The formation petition shall be presented and considered at a regular meeting of the board of supervisors of the county in which the proposed district is situated.

(Added by Stats. 1949, Ch. 274.)



30261

At the time stated in the notice of the hearing on the formation petition for its consideration the board of supervisors shall hear the petition and those appearing thereon together with any written protests filed with the clerk of the board prior to the hearing by or on behalf of owners of taxable property situated within the proposed district.

(Added by Stats. 1949, Ch. 274.)



30262

The board of supervisors may adjourn the hearing from time to time, not exceeding four weeks in all.

(Added by Stats. 1949, Ch. 274.)



30263

Upon the hearing of the petition the board of supervisors shall determine whether or not the petition complies with this part and for that purpose shall hear all competent and relevant testimony offered in support of or in opposition thereto. The determination shall be entered upon the minutes of the board of supervisors.

(Added by Stats. 1949, Ch. 274.)



30264

On the final hearing the board of supervisors shall make changes in the proposed boundaries of the proposed district as may be deemed advisable and shall describe the boundaries of the proposed district. In doing this:

(a) No land included in the proposed district in the petition which will be benefited by the proposed district shall be excluded.

(b) No land which will not in the judgment of the board be benefited by the district shall be included.

(c) Upon the application of any person whose land was not included in the petition but whose land will be benefited by the proposed district, the land may in the discretion of the board be included.

(Added by Stats. 1949, Ch. 274.)



30264.1

If the board of supervisors at its final hearing determines and finds, for good cause on reasons specified in writing, from the evidence taken at the hearing that the proposed district as its boundaries are described in the petition or as changed by the board is not in the public interest, it may dismiss the petition and terminate the proceedings, but if the board determines and finds that the proposed district is in the public interest it shall call an election to be held in the proposed district for the purpose of determining whether or not the district shall be organized.

(Added by Stats. 1961, Ch. 1343.)



30265

A finding of the board of supervisors in favor of the genuineness and sufficiency of the petition and notice shall be conclusive against all persons except the State upon suit by the Attorney General commenced within one year after the order of the board of supervisors declaring the district formed.

(Added by Stats. 1949, Ch. 274.)






CHAPTER 4. Election on Formation

30290

If it determines that an election should be held, the board of supervisors shall call and give notice of the election to be held in the proposed district for the purpose of determining whether or not it shall be formed.

(Amended by Stats. 1961, Ch. 1343.)



30291

The election shall be held on the next established election date not less than 74 days from the date of the final hearing on the formation petition.

(Amended by Stats. 1973, Ch. 1146.)



30292

The notice of the formation election shall contain:

(a) The date of the election.

(b) A description of the boundaries of the proposed district.

(c) The name of the proposed district, which name shall contain the words County Water District.

(d) A statement that the first directors will be elected at that election, who will take office if the district is formed.

(Amended by Stats. 1949, Ch. 284.)



30293

The county clerk shall publish the notice once a week for at least two weeks prior to the formation election in at least one, but not to exceed three, newspapers printed and published in the county.

(Added by Stats. 1949, Ch. 274.)



30293.1

Within five days after the district formation election has been called, the legislative body which has called the election shall transmit, by registered mail, a written notification of the election call to the executive officer of the local agency formation commission of the county or principal county in which the territory or major portion of the territory of the proposed district is located. Such written notice shall include the name and a description of the proposed district, and may be in the form of a certified copy of the resolution adopted by the legislative body calling the district formation election.

The executive officer, within five days after being notified that a district formation election has been called, shall submit to the commission, for its approval or modification, an impartial analysis of the proposed district formation.

The impartial analysis shall not exceed 500 words in length and shall include a specific description of the boundaries of the district proposed to be formed.

The local agency formation commission, within five days after the receipt of the executive officer s analysis, shall approve or modify the analysis and submit it to the officials in charge of conducting the district formation election.

(Added by Stats. 1970, Ch. 736.)



30293.2

The board of supervisors or any member or members of the board authorized by the board, or any individual voter or bona fide association of citizens entitled to vote on the district formation proposition, or any combination of such voters and associations of citizens, may file a written argument for or a written argument against the proposed district formation.

Arguments shall not exceed 300 words in length and shall be filed with the officials in charge of conducting the election not less than 54 days prior to the date of the district formation election.

(Added by Stats. 1970, Ch. 736.)



30293.3

If more than one argument for or more than one argument against the proposed district formation is filed with the election officials within the time prescribed, such election officials shall select one of the arguments for printing and distribution to the voters.

In selecting the arguments, the election officials shall give preference and priority in the order named to the arguments of the following:

(a) The board of supervisors or any member or members of the board authorized by the board.

(b) Individual voters or bona fide associations of citizens or a combination of such voters and associations.

(Added by Stats. 1970, Ch. 736.)



30293.4

The officials in charge of conducting the election shall cause a ballot pamphlet concerning the district formation proposition to be voted on to be printed and mailed to each voter entitled to vote on the district formation question.

The ballot pamphlet shall contain the following in the order prescribed:

(a) The complete text of the proposition.

(b) The impartial analysis of the proposition prepared by the local agency formation commission.

(c) The argument for the proposed district formation.

(d) The argument against the proposed district formation.

The elections officials shall mail a ballot pamphlet to each voter entitled to vote in the district formation election at least 10 days prior to the date of the election. The ballot pamphlet is official matter within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 234. Effective January 1, 1995.)



30294

At the formation election:

(a) The measure Shall the proposition to form _______ County Water District under the County Water District Law be adopted? shall be submitted.

(b) The first directors for the proposed district shall be elected.

(Amended by Stats. 1949, Ch. 284.)



30295

The election thereupon shall be conducted, the vote canvassed, and the result declared in the same manner as provided by law in respect to general water district elections so far as applicable except as in this chapter otherwise provided and except that directors shall be nominated and voted for as nearly as may be as provided in Part 4 of this division.

(Amended by Stats. 1949, Ch. 284.)



30296

The vote shall be canvassed by the board of supervisors at the next regular meeting which is five or more days after the election.

(Amended by Stats. 1955, Ch. 747.)



30297

In case less than a majority of the votes cast in each municipal corporation or part thereof or in the unincorporated territory included in the proposed district are in favor of the measure, the formation fails but without prejudice to renewing proceedings at any time in the future.

(Added by Stats. 1949, Ch. 274.)






CHAPTER 5. Establishment of District

30320

If a majority of the votes cast at the election in each municipal corporation or part thereof and in the unincorporated territory included in the proposed district is in favor of forming the district, the board of supervisors shall by an order entered on its minutes declare the territory formed as a district under the name designated for it.

(Added by Stats. 1949, Ch. 274.)



30321

The county clerk shall immediately cause to be recorded in the office of the county recorder of the county in which the district is situated a certificate stating that the formation of the district was approved by the voters.

(Amended by Stats. 1963, Ch. 457.)



30321.5

The county clerk shall immediately cause to be filed with the county assessor and the State Board of Equalization a certificate listing all of the following:

(a) The name of the district.

(b) The date of the order declaring the district formed.

(c) The county or counties in which the district is located, and a map or plat indicating the boundaries established for the district as required by Chapter 8 (commencing with Section 54900) of Part 1 of Division 2 of Title 5 of the Government Code.

If the order declaring the district formed contains all of the information required to be in the certificate, the county clerk may cause a copy of the order to be filed in lieu of the certificate.

(Amended by Stats. 1998, Ch. 829, Sec. 59. Effective January 1, 1999.)



30322

The district shall have been duly incorporated upon the filing of the certificate or a copy of the order declaring the district formed with the county assessor and the State Board of Equalization.

(Amended by Stats. 1998, Ch. 829, Sec. 60. Effective January 1, 1999.)



30323

From and after the date of the filing with the county assessor and the State Board of Equalization, the district named in the filing is incorporated as a county water district with all the rights, privileges, and powers set forth in this division and necessarily incident to this division.

(Amended by Stats. 1998, Ch. 829, Sec. 61. Effective January 1, 1999.)



30324

No informality in any proceeding, including informality in the conduct of any election, not substantially affecting adversely the legal rights of any citizen shall invalidate the incorporation of any county water district.

(Added by Stats. 1949, Ch. 274.)



30325

Any proceeding wherein the validity of the incorporation of a district is denied shall be commenced within three months from the date of the certificate of incorporation; otherwise the incorporation and legal existence of the district and all proceedings in respect thereto shall be incontestable.

(Added by Stats. 1949, Ch. 274.)









PART 3. INTERNAL ORGANIZATION

CHAPTER 1. Officers and Employees Generally

ARTICLE 1. Directors

30500

Each district shall have a board of five directors each of whom, whether elected or appointed, shall be a voter of the district.

(Added by Stats. 1949, Ch. 274.)



30500.1

(a) Notwithstanding Section 30500, the local agency formation commission, in approving either a consolidation of districts or the reorganization of two or more districts into a single county water district may, pursuant to subdivisions (k) and (n) of Section 56886 of the Government Code, increase the number of directors to serve on the board of directors of the consolidated or reorganized district to 7, 9, or 11, who shall be members of the board of directors of the districts to be consolidated or reorganized as of the effective date of the consolidation or reorganization.

(b) Upon the expiration of the terms of the members of the board of directors of the consolidated district, or a district reorganized as described in subdivision (a), whose terms first expire following the effective date of the consolidation or reorganization, the total number of members on the board of directors shall be reduced until the number equals the number of members permitted by the principal act of the consolidated or reorganized district, or any larger number as may be specified by the local agency formation commission in approving the consolidation or reorganization.

(c) In addition to the powers granted under Section 1780 of the Government Code, in the event of a vacancy on the board of directors of the consolidated district or a district reorganized as described in subdivision (a) at which time the total number of directors is greater than five, the board of directors may, by majority vote of the remaining members of the board, choose not to fill the vacancy. In that event, the total membership of the board of directors shall be reduced by one board member. Upon making the determination not to fill a vacancy, the board of directors shall notify the board of supervisors of its decision.

(d) For the purposes of this section: consolidation means consolidation, as defined in Section 56030 of the Government Code; district or special district means district or special district, as defined in Section 56036 of the Government Code; and reorganization means reorganization, as defined in Section 56073 of the Government Code.

(Amended by Stats. 2006, Ch. 172, Sec. 17. Effective January 1, 2007.)



30500.3

Notwithstanding Section 30500, the Board of Directors of the Sawyers Bar County Water District shall adopt a resolution ordering the reduction in the number of directors from five to three if, at least 85 days before a general district election, the board receives a petition that requests that reduction and a majority of the voters in the district has signed that petition.

(Added by Stats. 2001, Ch. 176, Sec. 54. Effective January 1, 2002.)



30501

The directors first elected upon the formation of the district shall hold office pursuant to Section 10505 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 235. Effective January 1, 1995.)



30502

The term of office of each director other than directors first elected or directors appointed to fill an unexpired term shall be four years.

(Amended by Stats. 1953, Ch. 1565.)



30503

If a person elected fails to qualify, the office shall be filled as if there were a vacancy in the office.

(Added by Stats. 1949, Ch. 274.)



30504

All vacancies occurring in the office of director shall be filled pursuant to Section 1780 of the Government Code.

(Amended by Stats. 1975, Ch. 1059.)



30506

Each director elected or appointed shall hold office until his successor qualifies.

(Added by Stats. 1949, Ch. 274.)



30507

Each director shall receive compensation in an amount not to exceed one hundred dollars ($100) per day for each day s attendance at meetings of the board or for each day s service rendered as a director by request of the board, not exceeding a total of six days in any calendar month, together with any expenses incurred in the performance of his or her duties required or authorized by the board. For purposes of this section, the determination of whether a director s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 30. Effective January 1, 2006.)



30507.1

Each director of the Contra Costa Water District shall receive compensation in an amount not to exceed one hundred dollars ($100) per day for each day s attendance at meetings of the board and for each day s service rendered as a director by request of the board, not exceeding a total of 10 days in any calendar month, together with any expenses incurred in the performance of duties required or authorized by the board. For purposes of this section, the determination of whether a director s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 31. Effective January 1, 2006.)



30508

If a director s place of residence, as defined in Section 244 of the Government Code, is moved outside district boundaries or outside the boundaries of that director s division where elected from a division, and if within 180 days of the move or of the effective date of this section the director fails to reestablish a place of residence within the district or within the director s division, it shall be presumed that a permanent change of residence has occurred and that a vacancy exists on the board of directors pursuant to Section 1770 of the Government Code.

(Added by Stats. 1983, Ch. 571, Sec. 1.)



30509

Before entering upon the duties of his office each director shall take and subscribe the official oath and file it with the secretary.

(Added by Stats. 1949, Ch. 274.)



30510

The oath of office may be taken before the secretary, any member of the board of directors, or any officer authorized by law to administer oaths.

(Added by Stats. 1949, Ch. 274.)



30511

In a county water district formed to include all or part of Pleasant Valley, Ventura County, each member of the board of directors, whether elected or appointed, shall be either a voter of the district or an owner of land within the district.

The provisions of this section shall apply only to the board of directors of a county water district formed in all or part of Pleasant Valley, Ventura County. These special provisions are necessary for reasons similar to those expressed in Section 30205.

(Added by Stats. 1955, Ch. 1287.)



30513

Notwithstanding Section 30500 or any other provision of this division, each member of the board of directors of the Canebrake County Water District in San Diego County, whether elected or appointed, shall be either a voter of the district or an owner of land within the district.

(Added by Stats. 1973, Ch. 179.)



30514

If, on or before July 1, 1977, a district has assumed the responsibilities, rights, duties, assets, liabilities, and obligations of a sanitary district, the board may, and from time to time thereafter may, increase the number of directors to serve thereon to seven, nine or eleven. The additional directors shall be elected at the next general district election or at a special election called for that purpose. One-half of the additional directors shall hold office until the election and qualification of their successors at the first succeeding general district election, and the other one-half of the additional directors shall hold office until the election and qualification of their successors at the second succeeding general district election. The additional directors shall classify themselves by lot to determine their initial terms of office. Thereafter, they shall hold office for the term provided in Section 30502.

(Amended by Stats. 1994, Ch. 939, Sec. 24. Effective September 28, 1994. Operative January 1, 1995, by Sec. 29 of Ch. 939.)



30516

(a) If the Orange County local agency formation commission orders the reorganization of the Capistrano Beach County Water District and the Capistrano Beach Sanitary District into a single district, the board of directors of the reorganized district shall, notwithstanding Section 30500 or any other provision of law, initially consist of 10 members, who shall be the combined boards of directors of the two districts as of the effective date of the reorganization.

(b) Upon the expiration of the terms of the members of the board of directors of the reorganized district whose terms first expire following the effective date of the reorganization, the total number of members on the board of directors shall be reduced to seven members. Upon the expiration of the succeeding terms of the members of the board of directors of the reorganized district, the total number of members of the board of directors shall be reduced to five members.

(c) In addition to the powers granted under Section 1780 of the Government Code, in the event of a vacancy on the board of directors of the reorganized district at which time the total number of directors is greater than five, the board of directors may, by majority vote of the remaining members of the board, choose not to fill the vacancy. In that event the total membership of the board of directors shall be reduced by one board member. Upon making the determination not to fill a vacancy, the board of directors shall notify the board of supervisors of its decision.

(Added by Stats. 1994, Ch. 939, Sec. 25. Effective September 28, 1994. Operative January 1, 1995, by Sec. 29 of Ch. 939.)






ARTICLE 2. The Board

30520

Within 30 days after the election of the first directors and thereafter within 30 days after taking office pursuant to Section 10554 of the Elections Code the directors shall meet and shall elect one of their number president and may elect one of their number vice president.

(Amended by Stats. 1994, Ch. 923, Sec. 236. Effective January 1, 1995.)



30521

The board shall:

(a) Provide for the time and place of holding its regular meetings.

(b) Provide for the manner of calling special meetings.

(Amended by Stats. 1968, Ch. 299.)



30522

At its organization meeting the board may transact any business of the district.

(Added by Stats. 1949, Ch. 274.)



30523

The board shall act only by ordinance, resolution, or motion.

(Added by Stats. 1949, Ch. 274.)



30524

A majority of the board shall constitute a quorum for the transaction of business.

(Added by Stats. 1949, Ch. 274.)



30525

No ordinance, resolution, or motion shall be passed or become effective without the affirmative votes of at least a majority of the members of the board.

(Added by Stats. 1949, Ch. 274.)



30525.5

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Added by Stats. 2005, Ch. 158, Sec. 38. Effective January 1, 2006.)



30526

Except where action is taken by the unanimous vote of all directors present and voting, the ayes and noes shall be taken upon the passage of all ordinances, resolutions, or motions and entered upon the minutes of the board.

(Added by Stats. 1949, Ch. 274.)



30527

The enacting clause of all ordinances passed by the board shall be: Be it ordained by the board of directors of __________ County Water District as follows:

(Added by Stats. 1949, Ch. 274.)



30528

All ordinances shall be signed by the president and attested by the secretary.

(Added by Stats. 1949, Ch. 274.)



30529

All legislative sessions of the board shall be public.

(Added by Stats. 1949, Ch. 274.)



30530

The board shall establish rules for its proceedings.

(Added by Stats. 1949, Ch. 274.)






ARTICLE 3. Other Officers and Employees

30540

(a) The board shall, at its first meeting or as soon thereafter as practicable, appoint by a majority vote a general manager and a secretary.

(b) The board shall also, by majority vote, do either of the following:

(1) Appoint an auditor or treasurer to carry out the duties required by Section 30582 and other duties required by the board.

(2) Retain an auditor as an independent contractor, other than the auditor or treasurer appointed pursuant to paragraph (1), to conduct an annual audit of the district s books, records, and financial affairs.

(Amended by Stats. 1993, Ch. 906, Sec. 15. Effective October 8, 1993. Operative January 1, 1994, by Sec. 24 of Ch. 906.)



30541

A director shall not be the general manager, secretary, treasurer, or auditor.

(Amended by Stats. 1991, Ch. 454, Sec. 4.)



30542

The general manager, secretary, treasurer, and auditor shall each receive the compensation determined by the board and shall serve at its pleasure.

(Amended by Stats. 1991, Ch. 454, Sec. 5.)



30543

The same person may serve as general manager and secretary, secretary and auditor, or secretary and treasurer.

(Amended by Stats. 1991, Ch. 454, Sec. 6.)



30544

The board may at any time appoint or employ and prescribe the authorities and duties of other officers, employees, attorneys, and engineers necessary or convenient for the business of the district, each of whom shall serve at the pleasure of the board.

(Added by Stats. 1949, Ch. 274.)



30545

The general manager, secretary, auditor, treasurer, and other employees or assistants of the district, as required by the board, shall each give a bond to the district conditioned for the faithful performance of his or her duties as the board may provide.

(Amended by Stats. 1991, Ch. 454, Sec. 7.)



30546

Any regular employee of a district who is a deputy sheriff, or who has successfully completed the peace officer training course described in subdivision (a) of Section 832 of the Penal Code, and is designated by appropriate resolution of the board, has the authority to issue citations in accordance with the provisions of Chapter 5c (commencing with Section 853.5) of Title 3 of Part 2 of the Penal Code for violations of laws of the state and ordinances of a city, a county, or the district, respecting trespass upon, damage to, interference with, or contamination of, any water, watercourse, land, structure, or facility owned, used, or controlled by the district for any purpose.

(Amended by Stats. 1997, Ch. 532, Sec. 1. Effective January 1, 1998.)



30547

(a) A district may employ a suitable security force. The employees of the district that are designated by the general manager as security officers shall have the authority and powers conferred by Section 830.34 of the Penal Code upon peace officers. The district shall adhere to the standards for recruitment and training of peace officers established by the Commission on Peace Officers Standards and Training pursuant to Title 4 (commencing with Section 13500) of Part 4 of the Penal Code.

(b) Every security officer employed by a district shall conform to the standards for peace officers of the Commission on Peace Officers Standards and Training. Any officer who fails to conform to those standards shall not have the powers of a peace officer.

(Amended by Stats. 1999, Ch. 853, Sec. 18. Effective January 1, 2000.)









CHAPTER 2. Board and Officer Activities

30575

The board is the governing body of the district.

(Added by Stats. 1949, Ch. 274.)



30576

The powers of districts enumerated in this division shall, except as therein otherwise provided, be exercised by the board.

(Added by Stats. 1949, Ch. 274.)



30577

Each member of the board, or the secretary, may administer oaths and affirmations in connection with the taking of testimony at any hearing, investigation, or other matter pending before the board.

(Added by Stats. 1949, Ch. 274.)



30578

The president shall:

(a) Sign all contracts on behalf of the district.

(b) Perform other duties imposed by the board.

(Added by Stats. 1949, Ch. 274.)



30579

The secretary shall:

(a) Countersign all contracts on behalf of the district.

(b) Perform other duties imposed by the board.

(Added by Stats. 1949, Ch. 274.)



30579.5

Notwithstanding the provisions of subdivision (a) of Section 30578 and subdivision (a) of Section 30579, the board may alternatively authorize, subject to such limitations and conditions as it may determine, the execution of contracts on behalf of the district by another officer or officers of the district.

(Added by Stats. 1973, Ch. 241.)



30580

The general manager shall:

(a) Have full charge and control of the maintenance, operation, and construction of the water works or water-works system of the district.

(b) Have full power and authority to employ and discharge all employees and assistants at pleasure.

(c) Prescribe the duties of employees and assistants.

(d) Fix and alter the compensation of employees and assistants subject to approval by the board.

(Added by Stats. 1949, Ch. 274.)



30581

The general manager shall also:

(a) Perform other duties imposed by the board.

(b) Report to the board in accordance with the rules and regulations as it adopts.

(Added by Stats. 1949, Ch. 274.)



30582

If the board appoints an auditor or treasurer pursuant to Section 30540, the auditor or treasurer shall install and maintain a system of auditing and accounting that shall completely and at all times show the financial condition of the district.

(Amended by Stats. 1991, Ch. 454, Sec. 8.)



30586

The board of a district in existence on the effective date of this section shall file a certificate with the Secretary of State on or before January 1, 1964, listing:

(a) The name of the district.

(b) The date of formation.

(c) The county or counties in which the district is located, and a description of the boundaries of the district, or reference to a map showing such boundaries, which map shall be attached to the certificate, or reference to the county recorder s office where a description of such boundaries has been recorded.

If the order declaring the district formed contains all of the information required to be in the certificate, the board may file a copy of the order in lieu of the certificate. If the certificate filed with the Secretary of State stating that the formation of the district was approved by the voters contains all of the information required by this section, no further certificate need be filed.

(Added by Stats. 1963, Ch. 457.)









PART 4. ELECTIONS

CHAPTER 1. Elections Generally

30700

The provisions of the Elections Code relating to the qualifications of electors, so far as they may be applicable, shall govern all water district elections except:

(a) To the extent that the provisions of the Elections Code pertaining to the qualification of voters at local elections are inconsistent with the provisions of that code pertaining to general elections, the provisions of the Elections Code pertaining to local elections shall control.

(b) This division shall control over any inconsistent provision of the Elections Code except the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code).

(Amended by Stats. 1994, Ch. 923, Sec. 237. Effective January 1, 1995.)



30700.5

Notwithstanding Section 30021 or any other provision of the law, in the Pleasant Valley County Water District every owner of land within the district, but no others, may vote at the election for directors or otherwise. Such owners need not be residents of the district in order to qualify as voters. Each voter shall be entitled to cast one vote for each one hundred dollars ($100) of assessed valuation of land, exclusive of improvements, minerals, and mineral rights therein, to which he had title. The last equalized county assessment roll is conclusive evidence of ownership and of the value of the real property so owned. Upon request by the county clerk, the county assessor shall provide within 45 days a certified list of every owner of real property within the district and the assessed value of the land, exclusive of improvements, minerals, and mineral rights therein, owned by the voter in the district. Where the land is owned in joint tenancy, tenancy in common, or any other multiple ownership, the owners of such land shall designate in writing which one of the owners shall be deemed the owner of such land for purposes of qualifying as a voter.

The legal representative of a corporation or estate owning real property may vote on behalf of such corporation or estate. As used in this section, legal representative means an official of a corporation owning real property or a guardian, executor, or administrator of the estate of the holder of title to real property who:

(a) Is appointed under the laws of the state.

(b) Is entitled to possession of the estate in real property.

(c) Is authorized by the appointing court to exercise the particular right, privilege or immunity which he seeks to exercise. Before a legal representative votes at a district election he shall present to the precinct board a certified copy of his authority which shall be kept and filed with the returns of the election.

Every voter, or his legal representative may vote at any district election either in person or by a person duly appointed as his proxy, but shall be entitled to cast only one vote. The appointment of a proxy shall be as provided in Section 35005.

The provisions of this section shall apply only to a county water district heretofore formed in Pleasant Valley, Ventura County. These special provisions are necessary for reasons similar to those expressed in Section 30205.

(Amended by Stats. 1977, Ch. 728.)



30700.6

(a) Notwithstanding Section 30021 or any other provision of the law, qualified voters at elections for directors or otherwise in the Sierra Lakes County Water District shall be (1) voters who are residents of the district, and (2) every owner of real property within the district, who is not a resident of the district.

(b) The last equalized county assessment roll shall be conclusive evidence of ownership of the real property so owned. Where land is owned in joint tenancy, tenancy in common, or any other multiple ownership, the owners of the land shall designate in writing which one of the owners shall be deemed the owner of the land for purposes of qualifying as a voter.

(c) The legal representative of a corporation or estate owning real property may vote on behalf of the corporation or estate. As used in this section, legal representative means an official of a corporation owning real property or a guardian, executor, or administrator of the estate of the holder of title to real property who:

(1) Is appointed under the laws of this state.

(2) Is entitled to the possession of the estate s real property.

(3) Is authorized by the appointing court to exercise the particular right, privilege, or immunity which he or she seeks to exercise.

Before a legal representative votes at a district election, he or she shall present to the precinct board a certified copy of his or her authority which shall be kept and filed with the returns of the election.

(d) Every voter, or his or her legal representative, may vote at any district election either in person or by a person duly appointed as his or her proxy, but shall be entitled to cast only one vote. The appointment of a proxy shall be as provided in Section 35005. Elections shall be conducted pursuant to Article 1 (commencing with Section 35106) of Chapter 2 of Part 4 of Division 13.

(e) This section shall not affect incumbent directors of the district, but in the event of a vacancy or upon the expiration of each present term, each director, upon taking office or commencing a new term, shall be a voter as defined in this section.

(Amended by Stats. 1990, Ch. 1652, Sec. 1.)






CHAPTER 2. Election of Directors

ARTICLE 1. Creation of Divisions

30730

The board may, if it deems it to be for the best interest of the district, by resolution submit to the voters at any district election the question whether the directors shall be elected by divisions or from divisions.

The term by divisions, as used in this article, means election of the directors by voters of the division alone. The term from divisions, as used in this article, means election of directors who are residents of the division from which they are elected by the voters of the entire district.

The board of any district which is electing directors by divisions on the effective date of the amendment of this section at the 1971 Regular Session of the Legislature shall determine by ordinance, subject to referendum as provided in Section 30831, whether directors shall be elected by divisions or from divisions. The board shall thereupon comply with the requirements of Section 30733 or Section 30734, whichever is applicable, in the same manner as if the question of whether the directors shall be elected by divisions or from divisions had been submitted to and approved by the voters of the district.

(Amended by Stats. 1971, Ch. 173.)



30731

If the question is submitted to the voters at a general district election, the notices required by Section 12112 of the Elections Code shall contain a statement of the question to appear on the ballot. If the question is submitted to the voters at any district election, other than a general district election, the notice of election and ballot shall contain a statement of the question.

(Amended by Stats. 2006, Ch. 588, Sec. 21. Effective January 1, 2007.)



30733

If the question submitted to the voters of the district pursuant to this article provides for the election of directors by divisions and is approved by a majority of the voters voting on the question, then:

(a) The board shall promptly by resolution divide the district into five divisions as nearly equal in population as practicable and assign a number to each division.

(b) The board shall, not less than 85 days prior to the general district election next after the election approving the election of directors by division, by resolution designate which divisions shall elect directors at that election to succeed the directors whose terms then expire. The remaining divisions shall elect directors at the general district election next following that election.

(c) Notwithstanding any other provision of law, subdivision (d) applies to districts in which directors are elected by divisions.

(d) The board of directors shall, by resolution, adjust the boundaries of any divisions pursuant to Chapter 8 (commencing with Section 22000) of Division 21 of the Elections Code.

(Amended by Stats. 1998, Ch. 435, Sec. 9. Effective January 1, 1999.)



30734

If the question submitted to the voters of the district pursuant to this article provides for the election of directors from divisions and is approved by a majority of the voters voting on the question, then:

(a) The board shall promptly by resolution divide the district into five divisions as nearly equal in acreage as practicable and assign a number to each division.

(b) The board shall, not less than 85 days prior to the general district election next after the election approving the election of directors from divisions, by resolution designate the division from which directors shall be elected at that election to succeed directors whose terms then expire. Directors shall be elected from the remaining divisions at the general district election next following that election.

(c) The board may, at any time after initially dividing the district into divisions but not less than 85 days before a general district election, by resolution change the boundaries of the divisions to keep them as nearly as equal in size as practicable.

(Repealed and added by Stats. 1971, Ch. 173.)



30735

Directors elected by division shall be voters of the divisions by which they are elected.

(Added by Stats. 1949, Ch. 274.)






ARTICLE 3. Preparation for Election

30773

The provisions of this article shall apply only to the Pleasant Valley County Water District, heretofore formed in Pleasant Valley, Ventura County, and the Kings County Water District, heretofore formed in Kings County.

(Amended by Stats. 1965, Ch. 2019.)



30774

All ballots printed shall be precisely on the same size, quality, tint of paper, kind of type, and color of ink so that without the number it would be impossible to distinguish one ballot from another.

(Added by Stats. 1949, Ch. 274.)



30775

The names of all candidates printed upon the ballot shall be in type of the same size and style.

(Added by Stats. 1949, Ch. 274.)



30776

A column may be provided on the right-hand side for questions permitted by this division to be voted upon at water district elections.

(Added by Stats. 1949, Ch. 274.)



30777

The order of candidates names on the ballot shall be as provided by the Elections Code.

(Repealed and added by Stats. 1978, Ch. 1287.)



30778

The county elections official shall cause the ballots to be printed, bound, and numbered as provided in the Elections Code, except as otherwise required in this division.

(Amended by Stats. 2002, Ch. 221, Sec. 159. Effective January 1, 2003.)



30779

The ballots shall contain the list of names and the respective offices as published in the proclamation and shall be in substantially the following form:

?General (or Special) Water District Election, ____ County Water District
(Inserting date thereof).

Instructions to Voters: To vote, stamp or write a cross (+) opposite the name of the candidate for whom you desire to vote. All marks otherwise made are forbidden. All distinguishing marks are forbidden and make the ballot void. If you wrongly mark, tear, or deface this ballot, return it to the inspector of elections and obtain another.

(Amended by Stats. 2010, Ch. 328, Sec. 240. Effective January 1, 2011.)



30780

The ballot shall contain the following instruction: For director vote for (giving number).

(Added by Stats. 1949, Ch. 274.)



30781

A half-inch square shall be provided at the right of the name of each candidate wherein to mark the cross.

(Added by Stats. 1949, Ch. 274.)



30782

Half-inch spaces shall be left below the printed names of candidates for each office, equal in number to the number of offices to be filled, wherein the voter may write the name of any person for whom he wishes to vote.

(Added by Stats. 1949, Ch. 274.)









CHAPTER 3. Initiative; Referendum; Recall

30830

Ordinances may be passed by voters in accordance with Article 1 (commencing with Section 9100) of Chapter 2 of Division 9 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 239. Effective January 1, 1995.)



30831

Ordinances may be subject to referendum in accordance with Article 2 (commencing with Section 9140) of Chapter 2 of Division 9 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 240. Effective January 1, 1995.)









PART 5. POWERS AND PURPOSES

CHAPTER 1. Powers and Purposes Generally

ARTICLE 1. Powers Generally

31000

County water districts shall be managed under the provisions of this division and may exercise the powers therein expressly granted or necessarily implied therefrom.

(Added by Stats. 1949, Ch. 274.)



31001

Each district has the power generally to perform all acts necessary to carry out fully the provisions of this division.

(Added by Stats. 1949, Ch. 274.)



31002

A district has perpetual succession.

(Added by Stats. 1949, Ch. 274.)



31003

A district may adopt a seal and alter it at pleasure.

(Added by Stats. 1949, Ch. 274.)



31004

A district may make contracts and employ labor to carry out the purposes of the district.

(Added by Stats. 1949, Ch. 274.)



31005

A district may have construction or other work performed by contract or may do the work under its own superintendence.

(Added by Stats. 1949, Ch. 274.)



31006

Notwithstanding any other provision of law, any district formed under this division may, by resolution of the board of the district spread on its minutes, change the name of the district. That changed name need not include the word county.

Certified copies of the resolution changing the name of the district shall be recorded in the office of the county recorder of every county, included in whole or in part, in the district and sent to the department.

(Amended by Stats. 1998, Ch. 829, Sec. 62. Effective January 1, 1999.)



31007

The rates and charges to be collected by the district shall be so fixed as to yield an amount sufficient to do each of the following:

(a) Pay the operating expenses of the district.

(b) Provide for repairs and depreciation of works owned or operated by the district.

(c) Pay the interest on any bonded debt.

(d) So far as possible, provide a fund for the payment of the principal of the bonded debt as it becomes due.

It is intended by this section to require the district to pay the interest and principal of its bonded debt from the revenues of the district, except that this requirement is not intended to apply to a bonded debt for sewage disposal purposes.

(Added by renumbering Section 31006 by Stats. 1953, Ch. 451.)



31007.5

No district furnishing water for residential use to a tenant shall seek to recover any charges or penalties for the furnishing of water to or for the tenant s residential use from any subsequent tenant on account of nonpayment of charges by a previous tenant. The district may, however, require that service to subsequent tenants be furnished on the account of the landlord or property owner.

(Added by Stats. 1985, Ch. 1251, Sec. 7.)



31008

A district may provide for the pension of officers or employees and the creation of a special fund for the purpose of paying such pension and the accumulation of contributions to said fund from the revenues of the district, the wages of officers or employees, voluntary contributions, gifts, donations, or any source of revenue, not inconsistent with the general powers of the board, and may contract with any insurance corporation or any other insurance carrier for the establishment and maintenance of group insurance, a system of group annuities, and a pension service for such officers and employees, and may provide for the terms and conditions under which such pensions, group insurance, or group annuities shall be allowed, and for the time and extent of service of officers or employees before such pensions, group insurance, or group annuities shall be available to them.

(Added by Stats. 1953, Ch. 1375.)



31009

In any district authorized to provide fire protection services, the district board is authorized to enforce the provisions of Sections 4291 to 4296, inclusive, of the Public Resources Code.

(Added by Stats. 1965, Ch. 1013.)



31010

Notwithstanding the provisions of Chapter 5.5 (commencing with Section 1450) of Division 2 of the Streets and Highways Code, any district and any county may enter into a contract agreeing to pay and apportion between them the costs of locating, removing, repairing, or relocating any facilities owned or to be owned by either party on the roads or other property of the other in such proportion and upon such terms as the governing boards of the parties shall determine to be equitable.

This section shall not supersede the provisions of Chapter 3 (commencing with Section 7030) of Division 4 of this code.

(Added by Stats. 1967, Ch. 163.)



31011

A district may disseminate information to the public concerning the rights, properties, and activities of the district.

(Added by Stats. 1972, Ch. 330.)



31012

If, on or after the effective date of this section, substantially all of a district water system is acquired by another public agency by any method other than a vote of the electorate of that district so authorizing, the following provisions shall apply:

(a) All funds derived from the operation of the former district system shall be separately accounted for and used exclusively for the purposes of maintenance, operation, betterments, and bond debt service of the acquired system.

(b) No funds derived from the former district system shall be used for any other such purpose until all debt of that former system has been paid in full or until a majority vote of the electorate of the area served by that former system has authorized such other expenditures.

(Added by Stats. 1974, Ch. 791.)



31013

Notwithstanding any other provision of law, the Mammoth County Water District may operate a propane gas distribution service for residents of the district and may do any act necessary to furnish sufficient propane gas to residents of the district.

The provisions of this section are necessary because of the great need for propane gas service within the area of the Mammoth County Water District. There is no other local governmental entity willing to provide such service to the people of the district. This problem is not common to all districts formed under this division. It is therefore hereby declared that a general law cannot be made applicable and that the enactment of this section as a special law is necessary for the solution of problems existing in the Mammoth County Water District.

(Added by Stats. 1974, Ch. 791.)



31013.5

(a) Notwithstanding any other provision of law, the Mammoth Community Water District may acquire property and construct, maintain, operate, sell, and lease facilities, including, but not limited to, wells, plants, and pipes for the distribution of heated water or steam, that are necessary to develop, extract, and distribute geothermal water resources in order to provide space heating for buildings and other facilities within the boundaries of the district.

(b) The district may finance the acquisition of property and the construction of facilities under this section by utilizing the same financing methods that are available to the district under this division to finance water facilities.

(c) The powers granted by other provisions of this division may be exercised by the district in connection with the authority granted to the district under this section.

(Added by Stats. 1999, Ch. 166, Sec. 1. Effective January 1, 2000.)



31014

Subject to the consent of the governing body of the county or city having jurisdiction over the highway or street, the Juniper-Riviera County Water District may open, widen, extend, straighten, surface, or otherwise improve and maintain, in whole or in part, that highway or street, as the case may be, in such district.

This special provision is necessary because of special circumstances in the area served by the Juniper-Riviera County Water District. This area is located in a sparsely populated desert area, and the people of the county have an urgent and immediate need for improved and maintained roads within the boundaries of this county water district. The people of the county would be substantially benefited by having road improvement and maintenance provided by the existing district instead of by the formation of other and additional districts. It is, therefore, hereby declared that a general law cannot be made applicable and that this enactment is necessary for the solution of problems within the Juniper-Riviera County Water District.

(Added by Stats. 1976, Ch. 583.)



31014.5

The term irrigation district as used in Chapter 1046 of the Statutes of 1969 includes a county water district and the Orange County Water District.

(Added by renumbering Section 31014 by Stats. 1977, Ch. 579.)



31015

The Sierra Lakes County Water District shall not exercise any of the powers and purposes set forth in Article 7 (commencing with Section 31120), Article 8 (commencing with Section 31130), and Article 9 (commencing with Section 31135).

(Added by Stats. 1990, Ch. 1652, Sec. 2.)



31016

(a) In order to enforce the provisions of any ordinance of the district, including an ordinance fixing charges for the furnishing of commodities or services, the district may correct any violation of an ordinance of the district. The district may also petition the superior court for the issuance of a preliminary or permanent injunction, or both, as may be appropriate, restraining any person from the continued violation of any ordinance of the district or for the issuance of an order stopping or disconnecting a service if the charges for that service are unpaid at the time specified in the ordinance.

(b) The district may enter upon the private property of any person within the jurisdiction of the district in order to investigate possible violations of an ordinance of the district. The investigation shall be made with consent of the owner or tenant of the property or, if consent is refused, with a warrant duly issued pursuant to the procedures set forth in Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure, except that, notwithstanding Section 1822.52 of the Code of Civil Procedure, the warrant shall be issued only upon probable cause.

(c) The district shall notify the county or city building inspector, county health inspector, or other affected county or city employee or office, in writing, within a reasonable time if an actual violation of a district, city, or county ordinance is discovered during the investigation.

(Added by Stats. 1995, Ch. 798, Sec. 3. Effective January 1, 1996.)






ARTICLE 2. Water

31020

A district may do any act necessary to furnish sufficient water in the district for any present or future beneficial use.

(Added by Stats. 1949, Ch. 274.)



31021

A district may store water for the benefit of the district, conserve water for future use, and appropriate, acquire, and conserve water and water rights for any useful purpose.

(Added by Stats. 1949, Ch. 274.)



31022

A district may operate water rights, works, property, rights, and privileges useful or necessary to convey, supply, store, or make use of water for any purpose authorized by this division.

(Added by Stats. 1949, Ch. 274.)



31023

A district may sell water or the use thereof for any useful purpose and whenever there is a surplus, dispose of the surplus to municipalities, public agencies, or consumers located without the district.

(Added by Stats. 1949, Ch. 274.)



31024

A district may establish rules and regulations for the sale, distribution, and use of water and may therein provide that water shall not be furnished to persons against whom there are delinquent water rates.

(Added by Stats. 1949, Ch. 274.)



31025

The district shall fix and through the general manager collect the water rates.

(Added by Stats. 1949, Ch. 274.)



31026

A district shall have the power to restrict the use of district water during any emergency caused by drought, or other threatened or existing water shortage, and to prohibit the wastage of district water or the use of district water during such periods, for any purpose other than household uses or such other restricted uses as may be determined to be necessary by the district and may prohibit use of such water during such periods for specific uses which the district may from time to time find to be nonessential.

(Added by Stats. 1951, Ch. 622.)



31027

(a) A district may prescribe and define by ordinance the restrictions, prohibitions, and exclusions. Every such ordinance shall be in full force and effect immediately upon adoption, but shall be published once in full in a newspaper of general circulation, printed, published and circulated in the district within 10 days after adoption, or if there be no such newspaper it shall be posted within 10 days after adoption in three public places within the district.

(b) The publication of ordinances, as required by subdivision (a), may be satisfied by either of the following actions:

(1) The district may publish a summary of a proposed ordinance or proposed amendment to an existing ordinance. The summary shall be prepared by an official designated by the board. A summary shall be published and a certified copy of the full text of the proposed ordinance or proposed amendment shall be posted in the office of the board at least five days prior to the board meeting at which the proposed ordinance or amendment or alteration thereto is to be adopted. Within 15 days after adoption of the ordinance or amendment, the board shall publish a summary of the ordinance or amendment with the names of those directors voting for and against the ordinance or amendment and the official shall post in the office of the board a certified copy of the full text of the adopted ordinance or amendment along with the names of those directors voting for and against the ordinance or amendment.

(2) If the official designated by the board determines that it is not feasible to prepare a fair and adequate summary of the proposed or adopted ordinance or amendment, and if the board so orders, a display advertisement of at least one-quarter of a page in a newspaper of general circulation in the county shall be published at least five days prior to the board meeting at which the proposed ordinance or amendment or alteration thereto is to be adopted. Within 15 days after adoption of the ordinance or amendment, a display advertisement of at least one-quarter of a page shall be published. The advertisement shall indicate the general nature of, and provide information about, the proposed or adopted ordinance or amendment, including information sufficient to enable the public to obtain copies of the complete text of the ordinance or amendment, and the names of those directors voting for and against the ordinance or amendment.

(Amended by Stats. 1990, Ch. 553, Sec. 1.)



31028

A district shall have power to make findings upon each and all of the matters referred to in Section 31026. A finding by the board of directors upon the existence, threat or duration of an emergency or shortage or upon the matter of necessity or any other matter or condition shall be made by resolution or ordinance, and shall be prima facie evidence of the fact or matter so found, and such fact or matter shall be presumed to continue unchanged unless and until a contrary finding shall have been made by the board by resolution or ordinance. Such finding shall be received in evidence in any civil or criminal proceeding in which it may be offered, and shall be proof and evidence of the fact or matter found until rebutted or overcome by other sufficient evidence received in such proceeding. Copy of any resolution or ordinance setting forth any finding shall, when certified by the secretary of the district, be evidence that the finding was made by the district as shown by the resolution or ordinance and certification.

(Added by Stats. 1951, Ch. 622.)



31029

After the publication or posting of any ordinance as provided in Section 31027, it is a misdemeanor for any person to use or apply water received from the district contrary to or in violation of the restriction or prohibition, until the ordinance has been repealed or the emergency or threatened emergency has ceased, and, upon conviction thereof, that person shall be punished by imprisonment in the county jail for not more than 30 days or by fine of not more than six hundred dollars ($600), or by both the fine and imprisonment.

(Amended by Stats. 1984, Ch. 144, Sec. 214.)



31029.1

(a) An ordinance to require water conservation and to prevent waste which is adopted by a district which includes territory in Monterey County may provide that violation is an infraction or nuisance. A violation may be prosecuted in the name of the people of the State of California, or redressed by civil action.

(b) Every violation determined to be an infraction shall be punishable pursuant to subdivision (b) of Section 36900 of the Government Code.

(c) For any violation declared to be a nuisance, the ordinance may provide for the summary abatement of the nuisance, and may provide for the initiation of civil proceedings to abate the nuisance. The ordinance may provide that any person committing a nuisance shall be liable for the costs incurred by the district to abate the nuisance, including, but not limited to, the costs of investigation, costs of time and materials expended to eliminate or mitigate the nuisance, court costs, attorneys fees, and costs of monitoring compliance. The ordinance may further establish civil penalties that may be assessed by a court against persons found by the court to have committed a nuisance.

(Added by Stats. 1992, Ch. 1020, Sec. 25.5. Effective January 1, 1993.)



31030

(a) The Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code) is applicable to districts for the purpose of providing funds for the acquisition, construction, improving or financing of any public improvement authorized by this division which is not inconsistent with the provisions of Section 54310 of the Government Code. However, notwithstanding the provisions of Sections 54382, 54400, and 54402 of the Government Code and any other provisions of law, the board may determine and provide, in any resolution providing for the issuance of such revenue bonds, for the following:

(1) For maturity dates of the bonds not exceeding 50 years from their respective dates.

(2) If, before the issuance of the bonds, the board determines, to the best of its knowledge and belief, that the interest on the bonds will be subject to federal income taxation under then existing law, for interest on the bonds at a rate or rates not exceeding 10 percent a year, payable annually or semiannually.

(b) The powers conferred upon districts by this section are in addition to the powers conferred by Article 7 (commencing with Section 31480) of Chapter 2 of Part 6 of this division and none of the provisions of such Article 7 are applicable to proceedings taken by a district pursuant to this section.

(c) The board may issue revenue bonds under the Revenue Bond Law of 1941 on behalf of any portion of the district created as an improvement district pursuant to this division and any election for the issuance of such revenue bonds shall be limited to the area of such improvement district. If revenue bonds are so issued on behalf of an improvement district:

(1) No proceeds of such revenue bonds shall be used to finance public improvements to provide service outside the service area of the improvement district.

(2) Only revenues which are derived from rates or charges for the providing of service within the service area of the improvement district shall be pledged to or used to pay such revenue bonds.

(d) As used in this section, the words service area of the improvement district are defined to mean the territory of the improvement district as it existed at the time of the bond election plus lands outside the improvement district, if any, being served at the time of the bond election by the improvement district facilities plus additional territory, if any, annexed to the improvement district as the same existed at the time of the bond election, not exceeding in the aggregate 40 percent by area of the improvement district as the same existed at the time of the bond election.

(Amended by Stats. 1976, Ch. 1480.)



31031

A district may, pursuant to the notice, protest, and hearing procedures in Section 53753 of the Government Code, fix, on or before the first day of July in each calendar year, a water standby or availability charge. The water standby or availability charge shall not exceed ten dollars ($10) per acre per year for each acre of land, or ten dollars ($10) per year for each parcel of land less than an acre within the district to which water is made available for any purpose by the district, whether the water is actually used or not, unless the standby charge is imposed pursuant to the Uniform Standby Charge Procedures Act (Chapter 12.4 (commencing with Section 54984) of Part 1 of Division 2 of Title 5 of the Government Code). The board of directors of a district which fixes such a charge may establish schedules varying such charge according to the land uses and the degree of availability or quantity of use of such water to the affected lands, and may restrict such charge to lands lying within one or more improvement districts within such district. If the procedures set forth in this section as it read at the time a standby or immediate availability charge was established were followed, the board of directors may, by resolution, continue the charge in successive years at the same rate. If new, increased, or extended assessments are proposed, the board shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(Amended by Stats. 2007, Ch. 27, Sec. 20. Effective January 1, 2008.)



31031.5

Notwithstanding Sections 31031 and 31032.1, in any improvement district situated within the Joshua Basin Water District, the water standby or availability charge or assessment shall not exceed thirty dollars ($30) per acre per year for land on which the charge or assessment is levied or thirty dollars ($30) per year for a parcel less than one acre. In any such improvement district, the proceeds from any water standby or availability charge or assessment in excess of ten dollars ($10) per acre per year or ten dollars ($10) per year for a parcel less than one acre shall only be used for the purposes of the improvement district.

This section, applicable only to the Joshua Basin Water District, is necessary because of the unique and special water management and financing problems of the area included within the district.

(Added by Stats. 1982, Ch. 267, Sec. 4.)



31031.6

Notwithstanding Sections 31031 and 31032.1 in the Coachella Valley Water District, the water standby or availability charge or assessment shall not exceed thirty dollars ($30) per acre per year for land on which the charge or assessment is levied, or thirty dollars ($30) per year for a parcel less than one acre.

This section applicable only to the Coachella Valley Water District is necessary because of the unique and special water management and financing problems of the area included within the district.

(Added by Stats. 1983, Ch. 564, Sec. 6.)



31031.7

Notwithstanding Sections 31031 and 31032.1, the water standby or availability charge or assessment in the Twentynine Palms Water District shall not exceed thirty dollars ($30) per acre per year for land on which the charge or assessment is levied or thirty dollars ($30) per year for a parcel less than one acre.

This section, applicable only to the Twentynine Palms Water District, is necessary because of the unique and special water management and financing problems of the area included within the district.

(Added by Stats. 1985, Ch. 279, Sec. 1.)



31031.8

Notwithstanding any other provision of this division, the Tuolumne Regional Water District may, pursuant to the notice, protest, and hearing procedures in Section 53753 of the Government Code, fix, levy, and collect a water standby or availability charge. The water standby or availability charge shall not exceed thirty dollars ($30) per acre per year for each acre of land, or thirty dollars ($30) per year for each parcel of land less than an acre, to which water is made available for any purpose by the district, unless the standby charge is imposed pursuant to the Uniform Standby Charge Procedures Act (Chapter 12.4 (commencing with Section 54984) of Part 1 of Division 2 of Title 5 of the Government Code). If the procedures set forth in this section as it read at the time a standby charge was established were followed, the Tuolumne Regional Water District may, by a four-fifths vote of the members of the board of directors, continue the charge pursuant to this section in successive years at the same rate. If new, increased, or extended assessments are proposed, the board shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(Amended by Stats. 2007, Ch. 27, Sec. 21. Effective January 1, 2008.)



31032

In case any water standby charge remains unpaid on the first day of the month before the month in which the board of supervisors of the county in which the district or any part thereof is located is required by law to levy the amount of taxes required for county purposes, a 6 percent penalty thereon shall accrue. The amount of the unpaid standby charge plus the said penalty shall be added to and become a part of the annual tax levied upon the land to which water for which the standby charge is unpaid was available and same shall constitute a lien on that land.

If a district collects taxes pursuant to Chapter 2 (commencing with Section 31700) of Part 7 of this division, the amount of tax attributable to unpaid water standby charges, and the penalty thereon, shall be stated on the tax bill separately from all other taxes.

If a district collects taxes pursuant to Chapter 3 (commencing with Section 31730) of Part 7 of this division, it shall provide each person whose property is subject to taxation for unpaid water standby charges, and the penalty thereon, with a tax bill stating the amount of such charges and penalty separately.

In such case and at least fifteen (15) days before the first day of the month in which said board of supervisors is required by law to levy the amount of taxes required for county purposes, the board of directors of the district shall furnish in writing to the board of supervisors and to the county auditor, respectively, a description of each and every parcel of land within the district upon which a standby charge remains unpaid, together with the amount of said unpaid charge plus said penalty on each said parcel of land. Whenever land in two or more counties is included in a district, the board of directors of the district shall furnish in writing to the board of supervisors and to the county auditor of each of said counties, respectively, a description of each and every parcel within said county upon which a standby charge remains unpaid, together with the amount of said unpaid standby charge plus penalty thereon.

(Amended by Stats. 1961, Ch. 674.)



31032.1

A district may, pursuant to the notice, protest, and hearing procedures in Section 53753 of the Government Code, fix, as an alternative to the charge prescribed by Section 31031, in each fiscal year, water standby or availability assessments of not to exceed thirty dollars ($30) per acre per year for each acre of land, or thirty dollars ($30) per year for each parcel of land less than an acre within the district to which water is made available for any purpose by the district, whether the water is actually used or not, unless the standby charge is imposed pursuant to the Uniform Standby Charge Procedures Act (Chapter 12.4 (commencing with Section 54984) of Part 1 of Division 2 of Title 5 of the Government Code). The board of directors of a district that fixes the assessment may establish schedules varying the assessment according to the land uses and the degree of availability or quantity of use of water to the affected lands, and may restrict the assessment to lands lying within one or more improvement districts within the district. If the procedures set forth in this section as it read at the time a standby charge was established were followed, the board of directors may, by resolution, continue the charge pursuant to this section in successive years at the same rate. If new, increased, or extended assessments are proposed, the board shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

A district may elect to have the assessments for the fiscal year collected on the tax roll in the same manner, by the same persons and at the same time as, together with and not separately from, its general taxes. In that event, it shall cause a written report to be prepared and filed with the secretary which report shall contain a description of each parcel of real property and the amount of the assessment for each parcel for the year.

(Amended by Stats. 2007, Ch. 27, Sec. 22. Effective January 1, 2008.)



31032.2

The secretary shall cause notice of the filing of the report and of a time and place of hearing thereon to be published, pursuant to Section 6066 of the Government Code, prior to the date set for hearing, in a newspaper of general circulation printed and published within the district, if there is one and if not then in such paper printed and published in the county, and shall cause a notice in writing of the filing of the report to be mailed to each person to whom any parcel or parcels of real property described in such report is assessed in the last equalized assessment roll available on the date the report is prepared, at the address shown on the assessment roll or as known to the secretary.

(Added by Stats. 1965, Ch. 2005.)



31032.3

At the time stated in the notice, the board shall hear and consider all objections or protests, if any, to the report referred to in the notice and may continue the hearing from time to time. Upon the conclusion of the hearing, the board may adopt, revise, change, reduce or modify an assessment or overrule any or all objections. The board shall make its determination upon each assessment as described in the report which determination shall be final. The board may make appropriate adjustments that may be necessary as a result of the equalization of the assessment roll subsequent to the filing of the report.

(Added by Stats. 1965, Ch. 2005.)



31032.4

On or before the 10th day of August of each year following such final determination, the secretary shall file with the county auditor a copy of the report with a statement endorsed thereon over his signature that it has been finally adopted by the board and the auditor shall enter the amounts of the assessment against the respective lots or parcels of land as they appear on the current assessment roll. If a district collects taxes pursuant to Chapter 3 (commencing with Section 31730), Part 7 of this division, the secretary shall file the report with the collector.

(Amended by Stats. 1973, Ch. 427.)



31032.5

The amount of the assessments shall constitute a lien against the lot or parcel of land against which the assessment has been imposed as of noon on the first Monday in March immediately preceding the date of levy.

(Added by Stats. 1965, Ch. 2005.)



31032.6

The county tax collector or district collector shall include the amount of the assessments on bills for taxes levied against the respective lots and parcels of land. Thereafter the amount of the assessments shall be collected at the same time and in the same manner and by the same persons as, together with and not separately from, the general taxes for the district, and shall be delinquent at the same time and thereafter be subject to the same delinquency penalties. All laws applicable to the levy, collection and enforcement of general taxes of the district, including, but not limited to, those pertaining to the matters of delinquency, correction, cancellation, refund and redemption, are applicable to such assessments.

(Added by Stats. 1965, Ch. 2005.)



31032.7

In the event a district does not elect to collect such assessments with the general taxes of the district, it may issue separate bills payable in the time and manner designated by the board.

(Added by Stats. 1965, Ch. 2005.)



31032.8

A district may provide for a basic penalty of not more than 6 percent for nonpayment of the assessment within the time and in the manner prescribed by it, and in addition may provide for a penalty of not exceeding one-half of 1 percent per month for nonpayment of the assessment and basic penalty. It may provide for collection of the penalties herein provided for.

(Added by Stats. 1965, Ch. 2005.)



31032.9

Any district may make the election specified in Section 31032.1 with respect only to delinquent assessments and may do so by preparing and filing the written report, giving notice and holding the hearing therein required only as to such delinquencies.

(Added by Stats. 1965, Ch. 2005.)



31032.10

(a) Notwithstanding any other provision of this division, the Yorba Linda County Water District may, pursuant to the notice, protest, and hearing procedures in Section 53753 of the Government Code, fix, in each fiscal year, within Improvement District No. 2 of the district, water standby or availability assessments of not to exceed two hundred fifty dollars ($250) per year for (1) each acre or portion thereof or, in the alternative, (2) each residential unit, or the equivalent thereof as to property designated for other than residential purposes, not to exceed the maximum number of residential units or the equivalent thereof established in the General Plan for the property within Improvement District No. 2 adopted by the City of Yorba Linda on June 1, 1981, regardless of any amendment or revision of the General Plan, whether or not a residential unit or the equivalent thereof is actually constructed and whether the water is actually used or not. The Board of Directors of the Yorba Linda County Water District shall establish schedules varying the assessment according to the land uses and the degree of availability or quantity of use of the water to the affected lands within Improvement District No. 2. If the assessment is to be collected on the basis of units, the written consent of the owner of the property to be assessed on the basis of units shall be obtained.

(b) The Yorba Linda County Water District may elect to have the assessments authorized by subdivision (a) for the fiscal year collected on the tax roll in the same manner, by the same persons, and at the same time as, and together with and not separately from, county taxes. In that event, the district shall prepare a written report which shall be filed with the secretary. The report shall contain a description of each parcel of real property and the amount of the assessment for each parcel for the year. If the assessment is to be assessed on a residential unit or equivalent basis as described in subdivision (a), the assessment for each assessor s parcel shall be determined by multiplying the estimated number of residential units or the equivalent thereof proposed at that time for the assessor s parcel by the proposed amount per residential unit as shown in the assessor s parcels in Improvement District No. 2 for the particular fiscal year.

(c) The water standby or availability assessment authorized by this section shall not be imposed on any subdivided parcel upon which there exists a residential unit which has been connected to domestic water facilities of the Yorba Linda County Water District.

(d) If the procedures set forth in this section as it read at the time a standby or availability assessment was established were followed, the district may, by resolution, continue the charge pursuant to this section in successive years at the same rate. If new, increased, or extended assessments are proposed, the district shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(e) This section shall have no force or effect after January 1, 1989, except to the extent necessary to raise funds for interest or principal payments on bonds of Improvement District No. 2 issued prior to such date.

(Amended by Stats. 2007, Ch. 27, Sec. 23. Effective January 1, 2008. Inoperative after January 1, 1989, with exception, as provided in subd. (e).)



31032.12

(a) Notwithstanding any other provision of this division, the Yorba Linda County Water District may, pursuant to the notice, protest, and hearing procedures in Section 53753 of the Government Code, fix, in each fiscal year, within Improvement District No. 1 of the district, water standby or availability assessments of not to exceed ninety dollars ($90) per year for each acre or portion thereof, unless the standby charge is imposed pursuant to the Uniform Standby Charge Procedures Act (Chapter 12.4 (commencing with Section 54984) of Part 1 of Division 2 of Title 5 of the Government Code). The Board of Directors of the Yorba Linda County Water District may vary the assessment according to the land uses and the degree of availability or quantity of use of water upon the affected lands within Improvement District No. 1.

(b) The Yorba Linda County Water District may elect to have the assessments authorized by subdivision (a) for the fiscal year collected on the tax roll in the same manner, by the same persons, and at the same time, as, and together with and not separately from, county taxes. In that event, the district shall prepare a written report which shall be filed with the secretary. The report shall contain a description of each parcel of real property and the amount of the assessment for each parcel for the year.

(c) The water standby or availability assessment authorized by this section shall not be imposed on any subdivided parcel with respect to which building permits have been issued prior to March 1 of each year or which has been connected to domestic water facilities of the Yorba Linda County Water District prior to July 1 of each year.

(d) If the procedures set forth in this section as it read at the time a standby charge was established were followed, the board of directors may, by resolution, continue the charge pursuant to this section in successive years at the same rate. If new, increased, or extended assessments are proposed, the board shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(e) The purpose of this section is to provide a method whereby the Yorba Linda County Water District may more fairly allocate the cost of providing capital water facilities among the lands and present and future inhabitants of Improvement District No. 1 according to the benefit received. Accordingly, the proceeds of the assessment authorized by subdivision (a) shall be used only: (1) to supplement the proceeds of the ad valorem property tax levied by the Yorba Linda County Water District within Improvement District No. 1 to pay debt service on the Series A and Series B 1978 Water Bonds and additional general obligation bonded indebtedness, not to exceed the amount of five million dollars ($5,000,000), of the Improvement District No. 1; and (2) to pay the cost of the proceedings incurred pursuant to this section.

(Amended by Stats. 2007, Ch. 27, Sec. 24. Effective January 1, 2008.)



31033

A district may drain and reclaim lands within the district either by surface or underground works or both; and may acquire, by appropriation or other lawful means, and divert, store, conserve, transport or dispose of water resulting from such operations; and may acquire, by appropriation or other lawful means, and divert, store, conserve, transport or dispose of flood and storm water within the district, and flood and storm water of streams or watercourses outside of the district which flow into the district, for any beneficial purpose or use.

(Added by Stats. 1953, Ch. 1565.)



31034

If a public utility subject to the control and regulation of the Public Utilities Commission petitions the Public Utilities Commission to extend its water service or to establish water service within a district or any area served by a district, prior to acting on the petition the Public Utilities Commission shall notify the district of such petition where the district has previously filed with the public Utilities Commission a request to be notified of such petitions which request contains a description of the boundaries of the district and any area outside of the district boundaries which is served by the district.

(Added by Stats. 1955, Ch. 1657.)



31035

A district may undertake a water conservation program to reduce water use and may require as a condition of new service that reasonable water-saving devices and water reclamation devices be installed to reduce water use.

(Added by Stats. 1976, Ch. 274.)



31035.1

A district which includes territory in Monterey County and which has adopted an ordinance to require water conservation and to prevent waste, may provide that violation of the ordinance is an infraction or nuisance, with penalties as provided by Section 31029.1.

(Added by Stats. 1992, Ch. 1020, Sec. 25.7. Effective January 1, 1993.)






ARTICLE 3. Property Generally

31040

A district may take any property necessary to carry out the business of the district by grant, purchase, gift, devise, condemnation, or lease with or without the privilege of purchase.

(Amended by Stats. 1975, Ch. 582.)



31041

A district may hold, use, enjoy, lease, or dispose of property within or without the district necessary to the full exercise of its powers.

(Added by Stats. 1949, Ch. 274.)



31042

A district may construct, purchase, lease, or otherwise acquire works, water rights, land, rights, and privileges useful or necessary to convey, supply, store, or otherwise make use of water for any purposes authorized by this division.

(Added by Stats. 1949, Ch. 274.)



31045

A district may, on terms and conditions agreed upon by the board and the board of directors of a municipal water district formed pursuant to the Municipal Water District Act of 1911:

(a) Transfer, sell, lease, or convey to the municipal water district any works, land, or structures within any improvement district formed pursuant to any of the provisions of this division.

(b) Transfer to the municipal water district the proceeds of any bonds theretofore authorized by or for the improvement district.

(Added by Stats. 1949, Ch. 274.)



31046

A district may sell or lease the mineral or hydrocarbon rights in any land belonging to it when deemed by the board for the best interest of the district.

(Added by Stats. 1949, Ch. 274.)



31047

A district may control, distribute, store, spread, sink, treat, purify, recapture and salvage any water, including sewage and storm waters, for the beneficial use or uses of the district or its inhabitants or the owners of rights to water therein.

(Added by Stats. 1951, Ch. 695.)



31048

A district may cooperate, act in conjunction and contract with the State of California or any agency thereof, municipalities, public and private corporations of any kind, and persons with respect to the salvage, control, storage, spreading, distribution, treatment, purification, and recapture of any waters, including sewage and storm waters, and the construction of any works, the acquisition of any property, or the doing of any act with respect thereto, or for the protection of property, watersheds, water courses, and underground water supplies, and for the use, operation, management, or control of any public works or property.

(Added by Stats. 1951, Ch. 695.)



31049

A district may make and perform any agreement with the State of California or any agency thereof, any public or private corporation of any kind, and any person, or any of them for the joint construction, acquisition, disposition or operation of any property or works of a kind which might be constructed, acquired, disposed of or operated by the district.

(Added by Stats. 1951, Ch. 695.)



31051

A district may acquire by any means stock of any mutual water company or corporation for the purpose of furnishing a supply of water for public, municipal or governmental purposes.

(Added by Stats. 1959, Ch. 1652.)



31052

The North Marin County Water District may purchase devices for generation of energy from solar radiation and may resell such devices for use within the district. Resales shall be on reasonable terms and conditions, which may include warranties and guarantees by the district of payment of purchase loans.

(Added by Stats. 1978, Ch. 1101.)



31053

No publicly owned utility shall commence to provide any service for, on, or to any land within a county water district which is subject to the lien of a general obligation bonded indebtedness or which was the subject of a lease-purchase, revenue, or other type of debt incurred for capital improvements by or on behalf of the district incurred by the district for the purpose of providing a service similar to that which the utility proposes to provide.

However, a publicly owned utility may commence to provide service, otherwise prohibited, upon either of the following conditions:

(a) If the board of directors of the county water district, by resolution permits the service.

(b) In any portion of such a county water district proposed to be served by the publicly owned utility in which the total number of registered voters residing therein exceeds 200, if at least two-thirds of the voters voted at a special county water district election to permit the service. The election shall be called and held as an initiative measure pursuant to Section 30830.

(Amended by Stats. 1988, Ch. 926, Sec. 3.)



31054

No publicly owned utility shall commence to provide any water service for, on, or to any land within a county water district which is subject to a lien of an indebtedness arising under any contract between the district and the United States of America incurred or contracted by the district for the purpose of providing water service, provided two-thirds of the voters voting at an election within the district have approved the incurrence of the indebtedness and, provided further, that the district has water available and is ready, able, and willing to serve such land.

However, a publicly owned utility may commence to provide service, otherwise prohibited, upon either of the following conditions:

(a) If the board of directors of such a county water district shall by resolution permit such service; or

(b) In any portion of such a county water district proposed to be served by the publicly owned utility in which the total number of registered voters residing therein exceeds 200, and in which at least a majority of the voters voting on the proposition shall have voted at a special county water district election to permit such service within that portion of the district. The election shall be called and held within that portion of the district as an initiative measure pursuant to Section 30830.

(Amended by Stats. 1969, Ch. 18.)






ARTICLE 4. Construction on Rights of Way

31060

A district may construct any works along, under, or across any street, water course, railway, or conduit in a manner that will afford security for life and property. The district shall restore the property crossed as near as may be to its former state or so as not to have impaired unnecessarily its usefulness.

(Added by Stats. 1949, Ch. 274.)



31061

Every company whose right of way is intersected or crossed by works of the district shall unite with the district in forming the intersections and crossings and grant the rights therefor.

(Added by Stats. 1949, Ch. 274.)



31062

The right is hereby granted to locate, construct, and maintain any of the works of a district on any land which is now or hereafter owned by the State, and a district has the same rights and privileges appertaining to the rights of way as are granted to municipalities within the State.

(Added by Stats. 1949, Ch. 274.)






ARTICLE 5. Controversies

31080

A district may sue and be sued, except as otherwise provided in this division or by law, in all actions and proceedings in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1949, Ch. 274.)



31081

A district may commence, maintain, intervene in, compromise, and assume the costs of any action or proceeding involving or affecting the ownership or use of waters or water rights within the district used or useful for any purpose of the district or a benefit to any land.

(Added by Stats. 1949, Ch. 274.)



31082

A district may commence, maintain, intervene in, defend, and compromise actions and proceedings to prevent interference with or diminution of the natural flow of any stream or natural subterranean supply of waters which may:

(a) Be used or be useful for any purpose of the district.

(b) Be of common benefit to the land or its inhabitants.

(c) Endanger the inhabitants or land.

(Added by Stats. 1949, Ch. 274.)



31084

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)



31088

The district may employ counsel to defend any action or proceeding brought against it on account of any injury, taking, damage, or destruction, or to defend as provided in Part 7 (commencing with Section 995) of Division 3.6 of Title 1 of the Government Code an action or proceeding brought against any of its officers, employees or servants, and the fees and expenses involved therein are a lawful charge against the district.

(Amended by Stats. 1963, Ch. 1683.)






ARTICLE 6. Sewer Facilities

31100

A district may acquire, construct, and operate facilities for the collection, treatment and disposal of sewage, waste and storm water of the district and its inhabitants and may contract with any public agency including but not limited to sanitation districts for sewer outfall facilities. A district also may acquire, construct, and operate facilities for the collection, treatment and disposal of sewage, waste and storm water of inhabitants outside its boundaries; provided that it shall not furnish any such service to the inhabitants of any other public agency without the consent of such other public agency expressed by resolution or ordinance. The term public agency as used in this section, shall include a city, county, city and county, public district, municipal or public corporation, state agency or other political subdivision of the state, but shall not include a public utility subject to the jurisdiction, control and regulation of the Public Utilities Commission under the provisions of Divisions 5 (commencing with Section 10001) and 6 (commencing with Section 11501) of the Public Utilities Code.

(Amended by Stats. 1969, Ch. 898.)



31101

The district may prescribe, revise and collect rates or other charges for the services and facilities furnished pursuant to this article.

(Added by Stats. 1949, Ch. 1114.)



31101.5

A district may supply sewage and waste services to property not subject to district taxes at special rates, terms, and conditions as are determined by the board for the services.

(Added by Stats. 1982, Ch. 254, Sec. 1.)



31102

The district may provide that such rates or other charges may be collected with the water rates of the district and that all rates shall be billed upon the same bill and collected as one item, and that in the event of failure to pay the whole or any part thereof, the district may discontinue any and all service for which such bill is rendered, but this provision shall not be construed to prohibit the collection of rates or charges by the district in any other lawful manner.

(Added by Stats. 1949, Ch. 1114.)



31103

Upon providing a sewer system in any area of the district the district may declare the further maintenance or use of cesspools or other local means of sewage disposal in such area to be a public nuisance and may require all buildings used by human beings to be connected with the sewer system within such period not less than ninety days from the completion of the sewer system as may be prescribed by the district; provided, that such buildings to be connected are within one hundred feet of the system.

(Added by Stats. 1949, Ch. 1114.)



31104

A district may, pursuant to the notice, protest, and hearing procedures in Section 53753 of the Government Code, fix, levy and collect a sewage and waste service standby or availability charge. If the procedures set forth in this section as it read at the time a standby charge was established were followed, the county board of supervisors may, by resolution, continue the charge pursuant to this section in successive years at the same rate. If new, increased, or extended assessments are proposed, the board shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(Amended by Stats. 2007, Ch. 27, Sec. 25. Effective January 1, 2008.)



31104.5

In lieu of the standby or availability charge authorized to be levied and collected pursuant to Section 31104, the Crescenta Valley County Water District may, pursuant to the notice, protest, and hearing procedures in Section 53753 of the Government Code, fix, levy, and collect a sewage and waste service standby or availability charge not to exceed sixty dollars ($60) per available sewer connection per year, unless the standby or availability charge is imposed pursuant to the Uniform Standby Charge Procedures Act (Chapter 12.4 (commencing with Section 54984) of Part 1 of Division 2 of Title 5 of the Government Code). If the procedures set forth in this section as it read at the time a standby charge was established were followed, the Crescenta Valley County Water District may, by an ordinance approved by a two-thirds vote of the members of the legislative body thereof, continue the charge pursuant to this section in successive years at the same rate. If new, increased, or extended assessments are proposed, the district shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(Amended by Stats. 2007, Ch. 27, Sec. 26. Effective January 1, 2008.)



31104.6

Notwithstanding Sections 31031 and 31032.1, in the Coachella Valley Water District, the sewage and waste service standby or availability charge shall not exceed thirty dollars ($30) per acre per year for land on which the charge is levied or thirty dollars ($30) per year for a parcel less than one acre.

This section, applicable only to the Coachella Valley Water District, is necessary because of the unique and special sewage and waste water management and financing problems in the area included within the district.

(Added by Stats. 1982, Ch. 267, Sec. 5.)



31104.7

Notwithstanding any other provision of this division, the Tuolumne Regional Water District may, pursuant to the notice, protest, and hearing procedures in Section 53753 of the Government Code, fix, levy, and collect a sewage and waste service standby or availability charge of not more than thirty dollars ($30) per acre per year for each acre of land, or thirty dollars ($30) per year for each parcel of land less than an acre, to which sewer service is made available by the district, unless the standby or availability charge is imposed pursuant to the Uniform Standby Charge Procedures Act (Chapter 12.4 (commencing with Section 54984) of Part 1 of Division 2 of Title 5 of the Government Code). If the procedures set forth in this section as it read at the time a standby or availability charge was established were followed, the Tuolumne Regional Water District may, by a four-fifths vote of the members of the board of directors, continue the charge pursuant to this section in successive years at the same rate. If new, increased, or extended assessments are proposed, the district shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(Amended by Stats. 2007, Ch. 27, Sec. 27. Effective January 1, 2008.)



31104.8

(a) Notwithstanding any other provision of this division, the Santa Ana Mountains County Water District may, pursuant to the notice, protest, and hearing procedures in Section 53753 of the Government Code, fix, in each fiscal year, within Community Facilities District No. 2 of the district, sewage and waste service standby or availability assessments of not more than two hundred fifty dollars ($250) per year for each acre or portion thereof to which sewage and waste service is immediately available, unless the standby or availability assessment is imposed pursuant to the Uniform Standby Charge Procedures Act (Chapter 12.4 (commencing with Section 54984) of Part 1 of Division 2 of Title 5 of the Government Code). The Board of Directors of the Santa Ana Mountains County Water District may establish schedules varying the assessment according to the land uses and the degree of availability or quantity of use of the sewer capacity to the affected lands.

(b) The Santa Ana Mountains County Water District may elect to have the assessments authorized by subdivision (a) for the fiscal year collected on the tax roll in the same manner, by the same persons, and at the same time, as, and together with and not separately from, county taxes. In that event, the district shall prepare a written report which shall be filed with the secretary. The report shall contain a description of each parcel of real property and the amount of the assessment for each parcel for the year.

(c) The sewage and waste service standby or availability assessment authorized by this section shall not be imposed on any subdivided parcel upon which there exists a residential unit which has been connected to domestic sewer facilities of the Santa Ana Mountains County Water District.

(d) If the procedures set forth in this section as it read at the time a standby or availability assessment was established were followed, the Santa Ana Mountains County Water District may, by resolution, continue the charge pursuant to this section in successive years at the same rate. If new, increased, or extended assessments are proposed, the board shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(Amended by Stats. 2007, Ch. 27, Sec. 28. Effective January 1, 2008.)



31105

(a) A district may adopt ordinances relating to the provision of services and facilities pursuant to this article and the regulation of those services and facilities. Every such ordinance shall be in full force and effect immediately upon adoption, but shall be published once in full in a newspaper of general circulation, printed, published and circulated in the district within 10 days after adoption, or if there be no such newspaper it shall be posted within 10 days after adoption in three public places within the district.

(b) The publication of ordinances, as required by subdivision (a), may be satisfied by either of the following actions:

(1) The district may publish a summary of a proposed ordinance or proposed amendment to an existing ordinance. The summary shall be prepared by an official designated by the board. A summary shall be published and a certified copy of the full text of the proposed ordinance or proposed amendment shall be posted in the office of the board at least five days prior to the board meeting at which the proposed ordinance or amendment or alteration thereto is to be adopted. Within 15 days after adoption of the ordinance or amendment, the board shall publish a summary of the ordinance or amendment with the names of those directors voting for and against the ordinance or amendment and the official shall post in the office of the board a certified copy of the full text of the adopted ordinance or amendment along with the names of those directors voting for and against the ordinance or amendment.

(2) If the official designated by the board determines that it is not feasible to prepare a fair and adequate summary of the proposed or adopted ordinance or amendment, and if the board so orders, a display advertisement of at least one-quarter of a page in a newspaper of general circulation in the county shall be published at least five days prior to the board meeting at which the proposed ordinance or amendment or alteration thereto is to be adopted. Within 15 days after adoption of the ordinance or amendment, a display advertisement of at least one-quarter of a page shall be published. The advertisement shall indicate the general nature of, and provide information about, the proposed or adopted ordinance or amendment, including information sufficient to enable the public to obtain copies of the complete text of the ordinance or amendment, and the names of those directors voting for and against the ordinance or amendment.

(Amended by Stats. 1990, Ch. 553, Sec. 2.)



31106

From and after the posting or publication of any ordinance as provided in Section 31105 above, it shall be a misdemeanor for any person to violate any ordinance of the district adopted pursuant to Section 31105.

(Added by Stats. 1970, Ch. 930.)






ARTICLE 6.5. Sewer and Garbage Facilities in the Calaveras County Water District

31110

Notwithstanding any other provisions contained in this division, the Calaveras County Water District, or an improvement district formed therein pursuant to the provisions of this division, may pursuant to the provisions of this article authorize and finance the construction, operation, and maintenance of facilities for the collection, transmission, treatment, and disposal of sewage, waste and storm water and garbage, waste and trash within the district.

(Added by Stats. 1970, Ch. 440.)



31111

For the purposes of this article, the Board of Directors of the Calaveras County Water District may levy and collect taxes in the manner provided in this division. Such tax revenues shall be available for capital outlay purposes or for the accumulation of a reserve fund for capital outlay purposes.

(Added by Stats. 1970, Ch. 440.)



31112

The Board of Directors of the Calaveras County Water District may levy and collect taxes in the manner provided in this division for the purpose of the maintenance and operation of any facilities constructed pursuant to Section 31110.

(Added by Stats. 1970, Ch. 440.)



31113

Pursuant to a resolution adopted by a fourth-fifths vote of all the members of the board, the Calaveras County Water District may deposit any funds of the district, not to exceed four hundred thousand dollars ($400,000) in amount, in a revolving fund to be available for the acquisition of real or personal property, for engineering services, or for the construction of structures or improvements needed in whole or in part to provide facilities and services within the district, or an improvement district therein, as authorized pursuant to Section 31110. Such revolving fund shall be reimbursed from service fees, connection charges, tax revenues, or other moneys available from the service area, and no sums shall be disbursed from the fund until the board has, by resolution, established the method by which, and the term, not to exceed five years, within which the fund shall be reimbursed. The fund shall be reimbursed within five years together with interest at the current legal rate per annum.

(Added by Stats. 1970, Ch. 440.)






ARTICLE 7. Fire Protection

31120

(a) A district may exercise any of the powers, functions, and duties which are vested in, or imposed upon, a fire protection district pursuant to the Fire Protection District Law of 1987, Part 3 (commencing with Section 13800) of Division 12 of the Health and Safety Code.

(b) If the district includes any part of a local agency which provides fire protection service to any territory in the district, the district shall have no authority regarding the prevention and suppression of fires in that territory unless the district has obtained the consent of the other local agency.

(Repealed and added by Stats. 1987, Ch. 1013, Sec. 18.)






ARTICLE 8. Recreational Facilities

31130

A district may use any water or land under its control for recreational purposes and in connection therewith may construct, maintain, and operate any works or facilities appropriate or ancillary to such recreational use; provided, that recreational use of water shall be subject to the approval of the public health authority having jurisdiction.

(Amended by Stats. 1971, Ch. 664.)



31131

A district may prescribe reasonable rules and regulations to govern the use of such facilities, including regulations imposing reasonable charges for the use thereof. A district is not required to charge for the use of such facilities.

(Added by Stats. 1963, Ch. 574.)



31132

The exercise of the power of eminent domain to acquire any land or interest therein for recreational purposes is limited to land within the district or land contiguous to the district.

(Repealed and added by Stats. 1973, Ch. 214.)



31133

Notwithstanding any other provision of law, the Malaga County Water District may:

(a) Organize, promote, conduct, and advertise programs of community recreation.

(b) Establish systems of recreation and recreation centers, including parks and parkways.

(c) Acquire, construct, improve, maintain and operate recreation centers within the district.

The district shall not incur a bonded indebtedness for the purposes authorized by this section exceeding 1 percent of the assessed value of all the taxable property in the district, and no bonded indebtedness shall be incurred except for capital outlay purposes.

The district shall not exercise any powers under this section unless the exercise of those powers is approved by the voters of the district at an election held within the district at which a majority of the voters voting on the proposition approve the exercise of those powers. The election may be consolidated with any other election held within the district. If a majority of the votes cast at the election is in favor of the proposition, the county elections official shall immediately cause to be filed with the Secretary of State a certificate reciting that fact. If the voters of the district do not approve the exercise of any of those powers at an election held prior to January 1, 1974, this section shall become inoperative on that date and shall have no further force or effect.

(Amended by Stats. 2002, Ch. 221, Sec. 160. Effective January 1, 2003. Conditionally inoperative January 1, 1974, by its own provisions.)






ARTICLE 9. Sanitation Service

31135

A district may acquire, construct, and operate facilities for, or may contract with others for, the collection and disposal of the garbage, waste, and trash of the district and its inhabitants.

(Added by Stats. 1965, Ch. 1981.)



31136

The district may prescribe, revise, and collect rates or other charges for the services furnished pursuant to this article.

(Added by Stats. 1965, Ch. 1981.)



31137

The district may provide that such rates or charges may be collected with the water or sewer rates, or both, of the district and that all rates shall be billed upon the same bill and collected as one item, and that in the event of failure to pay the whole or any part thereof, the district may discontinue any and all services for which such bill is rendered.

(Added by Stats. 1965, Ch. 1981.)



31138

The district may determine that sanitary service may not be necessary or feasible for all residents or properties within the district and shall thereupon make a finding as to which type of customer or area shall be excluded from service.

(Added by Stats. 1965, Ch. 1981.)



31139

The district shall determine the types of wastes to be excluded from service.

(Added by Stats. 1965, Ch. 1981.)



31140

Any contract with other parties for the supplying of this service for the district shall be granted by public bid for such periods as the district determines is in the best interest of the district. In the event of failure to receive a suitable bid, the district may negotiate a contract for service.

(Added by Stats. 1965, Ch. 1981.)



31141

(a) A district may adopt ordinances relating to the provision of sanitation services and the regulation of those services. Every such ordinance shall be in full force and effect immediately upon adoption, but shall be published once in full in a newspaper of general circulation, printed, published and circulated in the district within 10 days after adoption, or if there be no such newspaper it shall be posted within 10 days after adoption in three public places within the district.

(b) The publication of ordinances, as required by subdivision (a), may be satisfied by either of the following actions:

(1) The district may publish a summary of a proposed ordinance or proposed amendment to an existing ordinance. The summary shall be prepared by an official designated by the board. A summary shall be published and a certified copy of the full text of the proposed ordinance or proposed amendment shall be posted in the office of the board at least five days prior to the board meeting at which the proposed ordinance or amendment or alteration thereto is to be adopted. Within 15 days after adoption of the ordinance or amendment, the board shall publish a summary of the ordinance or amendment with the names of those directors voting for and against the ordinance or amendment and the official shall post in the office of the board a certified copy of the full text of the adopted ordinance or amendment along with the names of those directors voting for and against the ordinance or amendment.

(2) If the official designated by the board determines that it is not feasible to prepare a fair and adequate summary of the proposed or adopted ordinance or amendment, and if the board so orders, a display advertisement of at least one-quarter of a page in a newspaper of general circulation in the county shall be published at least five days prior to the board meeting at which the proposed ordinance or amendment or alteration thereto is to be adopted. Within 15 days after adoption of the ordinance or amendment, a display advertisement of at least one-quarter of a page shall be published. The advertisement shall indicate the general nature of, and provide information about, the proposed or adopted ordinance or amendment, including information sufficient to enable the public to obtain copies of the complete text of the ordinance or amendment, and the names of those directors voting for and against the ordinance or amendment.

(Amended by Stats. 1990, Ch. 553, Sec. 3.)



31142

After the posting or publication of any ordinance as provided in Section 31141, it is a misdemeanor for any person to violate any ordinance of the district adopted pursuant to Section 31141, and, upon conviction thereof, that person shall be punished by being imprisonment in the county jail for not more than 30 days, or by fine of not more than six hundred dollars ($600), or by both the fine and imprisonment.

(Amended by Stats. 1984, Ch. 144, Sec. 215.)






ARTICLE 9.3. Alameda County Water District

31142.20

This article shall be known and may be cited as the Alameda County Water District Groundwater Protection Act.

(Added by Stats. 2009, Ch. 563, Sec. 1. Effective January 1, 2010.)



31142.22

This article only applies to all property within the boundaries of the Cities of Fremont, Newark, and Union City.

(Added by Stats. 2009, Ch. 563, Sec. 1. Effective January 1, 2010.)



31142.24

Unless the context requires otherwise, the definitions set forth in this section govern the construction of this article.

(a) Aquifer means a geologic formation from which groundwater may be extracted.

(b) Aquitard means a geologic formation with very low permeability.

(c) Board means the board of directors of the district.

(d) District means the Alameda County Water District.

(e) Exploratory hole means a temporary excavation constructed by any method, for the purpose of determining subsurface geological or hydrogeological information.

(f) General manager means the general manager of the district.

(g) Groundwater means water beneath the natural surface of the ground, whether or not flowing through known and definite channels.

(h) Other excavation means an excavation or structure, other than a well or an exploratory hole, constructed by any method that intersects an aquifer, or that may impact the integrity of any aquitard located directly above an aquifer.

(i) Well means any artificial excavation constructed by any method for the purpose of monitoring groundwater levels, extracting, injecting, or circulating water, or extracting, injecting, or circulating other fluid or gas solely for the purpose of soil or groundwater remediation, beneath the natural surface of the ground.

(Added by Stats. 2009, Ch. 563, Sec. 1. Effective January 1, 2010.)



31142.26

The district may take the following actions within the boundaries of the Cities of Fremont, Newark, and Union City to carry out this article:

(a) Adopt, by ordinance, regulations the board deems necessary or proper to carry out this article.

(b) Inspect and investigate wells, exploratory holes, and other excavations and enforce regulations adopted by the board regarding the construction, use, maintenance, repair, improvement, decommissioning, or destruction of wells, exploratory holes, other excavations, and appurtenances.

(c) Take measurements, collect data, including samples of groundwater, and make analyses pertaining to wells and the use of groundwater within the district.

(d) Require persons or entities to obtain a permit from the district to construct, operate, decommission, abandon, or destroy a well, exploratory hole, or other excavation.

(e) Impose and collect fees to recover the cost of inspecting wells, exploratory holes, and other excavations and otherwise implement and enforce this article.

(f) Require the sealing of abandoned or unused wells according to regulations adopted by the board that are designed to protect groundwater from contamination.

(Added by Stats. 2009, Ch. 563, Sec. 1. Effective January 1, 2010.)



31142.28

Any person applying for any land development permit or approval within the boundaries described in Section 31142.22 shall obtain documentation from the district indicating that existing wells or other excavations are in compliance with the regulations of the district or that no wells or other excavations have been identified within the boundaries of the property proposed to be developed.

(Added by Stats. 2009, Ch. 563, Sec. 1. Effective January 1, 2010.)



31142.30

Any abandoned or unused well, exploratory hole, or other excavation that creates or threatens to create a water contamination hazard is a public nuisance. The board shall adopt, by ordinance, regulations to carry out this section.

(Added by Stats. 2009, Ch. 563, Sec. 1. Effective January 1, 2010.)



31142.32

If the district determines that a public nuisance exists, it shall, by certified mail, notify the record owner of the property to abate the public nuisance. The notice of public nuisance shall describe the public nuisance and specify the time, date, and place for a hearing regarding the public nuisance. The hearing shall take place no sooner that 10 calendar days and no later than 60 calendar days from the date of mailing of the notice of public nuisance. At the hearing, district staff shall present evidence of a public nuisance and the record owner may present evidence to the general manager that a public nuisance does not exist or has been abated.

(Added by Stats. 2009, Ch. 563, Sec. 1. Effective January 1, 2010.)



31142.34

If, after the hearing, the general manager determines that a public nuisance exists, the district shall, by certified mail, send a notice to the record owner requiring that the record owner abate the public nuisance within a specified time. The notice shall state that, unless the public nuisance is abated within the time specified by the district, the district may abate the public nuisance and the costs of the abatement will be assessed against the property.

(Added by Stats. 2009, Ch. 563, Sec. 1. Effective January 1, 2010.)



31142.36

If the public nuisance is not abated within the time specified by the district in the notice, the district may abate the public nuisance. Any entry upon private property by the district for this purpose shall be preceded by written notice to the record owner of the property stating the date and place of entry and that the purpose of entry is to abate the public nuisance. If the mailed notice is returned undelivered, the district shall post a copy of the notice at the proposed entry point of the property at least five days prior to entry. Thereafter, the district may take all actions necessary to abate the public nuisance.

(Added by Stats. 2009, Ch. 563, Sec. 1. Effective January 1, 2010.)



31142.38

(a) All costs incurred by the district in abating a public nuisance pursuant to this article are a lien upon the property.

(b) Notice of the lien shall include the name of the record owner, the property on which the nuisance was abated, and the amount of the lien. The notice of lien shall be recorded by the district in the Office of the Alameda County Recorder within one year after the date on which the district initially incurs costs to abate the public nuisance or within 90 days after the completion of the abatement of the public nuisance, whichever occurs first. Upon recordation of the notice of lien, the lien shall have the same force, effect, and priority as a judgment lien, except that it will attach only to the property described in the notice, and shall continue until released or otherwise discharged.

(Added by Stats. 2009, Ch. 563, Sec. 1. Effective January 1, 2010.)






ARTICLE 9.5. San Lorenzo Valley Water District

31143

In addition to the other powers provided by law, the San Lorenzo Valley Water District, Santa Cruz County, shall have all of the following powers and shall promptly and effectively exercise such powers as may be appropriate to ensure that onsite waste water disposal systems, as defined in Section 6952 of the Health and Safety Code, along the San Lorenzo River do not pollute the river, its tributaries, and ground water:

(a) To carry on technical and other investigations, examinations, or tests, of all kinds, make measurements, collect data, and make analyses, studies, and inspections pertaining to the water supply, use of water, water quality, nuisance, pollution, waste, and contamination of water within the district as such activities relate to the use of public, combined, or private onsite waste water disposal systems.

(b) To require all persons discharging from onsite waste water disposal systems within the district to register the system with the district, and to charge annual registration fees in such amount as will defray all or a portion of the costs of exercising the powers provided in this article. Applications for permits for onsite waste water disposal systems within the district to the County of Santa Cruz shall be referred to the district for the district s review and comment.

(c) To adopt and enforce regulations for onsite waste water disposal systems within the district, after holding a public hearing on reasonable notice thereof, to control and enhance the quality of the ground and surface waters of the district, in order to eliminate the pollution, waste, and contamination of water flowing into, through, or originating within watercourses, both natural and artificial, within the district, to prevent contamination, nuisance, pollution, or otherwise rendering unfit for beneficial use the surface or ground water used or useful in the district, and to expend such amounts as are necessary to exercise such powers from the funds of the district. Such regulations shall not be in conflict with state law or county ordinances.

(Added by Stats. 1980, Ch. 1135, Sec. 1.)



31143.1

The district shall immediately do all such acts as are reasonably necessary to secure compliance with any federal, state, regional, or local law, order, regulation, or rule relating to water pollution or discharges from onsite waste water disposal systems within the area of the district. For such purpose, any authorized representative of the district, upon presentation of his credentials, or, if necessary under the circumstances, after obtaining an inspection warrant pursuant to Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure, or with the permission of the owner, shall have the right of entry to any premises on which an onsite waste water disposal system is located for the purpose of inspecting such system, including securing samples of discharges therefrom, or any records required to be maintained in connection therewith by federal, state, or local law, order, regulation, or rule.

(Added by Stats. 1980, Ch. 1135, Sec. 1.)



31143.2

(a) Violation of any of the provisions of a district regulation adopted pursuant to Section 31143 may be abated as a public nuisance by the district, and the board of directors may by regulation establish a procedure for the abatement of such a nuisance and to assess the cost of such abatement to the violator. If the violator maintains the nuisance upon real property in which he has a fee title interest, the assessment shall constitute a lien upon such real property.

(b) The amount of any costs incurred by the district in abating such a nuisance upon real property shall be added to the annual taxes next levied upon the real property subject to abatement and shall constitute a lien upon that real property as of the same time and in the same manner as does the tax lien securing such annual taxes. All laws applicable to the levy, collection, and enforcement of district taxes shall be applicable to such assessment, except that if any real property to which such lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attached thereon, prior to the date on which the first installment of such taxes would become delinquent, then a lien which would otherwise be imposed by this section shall not attach to such real property and the delinquent and unpaid charges relating to such property shall be transferred to the unsecured roll for collection. Any amounts of such assessments collected are to be credited to the funds of the district from which the costs of abatement were expended.

(Added by Stats. 1980, Ch. 1135, Sec. 1.)



31143.3

(a) The owner of any real property upon which is located an onsite waste water disposal system, which system is subject to abatement as a public nuisance by the district, may request the district to replace or repair, as necessary, such system. If replacement or repair is feasible, the board of directors, in its sole discretion, may provide for the necessary replacement or repair work.

(b) The person or persons employed by the board of directors to do the work shall have a lien, subject to the provisions of subdivision (b) of Section 31143.2, for work done and materials furnished, and the work done and materials furnished shall be deemed to have been done and furnished at the request of the owner. The district, in the discretion of the board of directors, may pay all, or any part, of the cost or price of the work done and materials furnished; and, to the extent that the district pays the cost or price of the work done and materials furnished, the district shall succeed to and have all the rights, including, but not limited to, the lien, of such person or persons employed to do the work against the real property and the owner.

(c) As an alternative power to the enforcement of the lien provided in subdivision (b), the board of directors may, by ordinance adopted by two-thirds vote of the members, fix the costs of replacement or repair; fix the times at which such costs shall become due; provide prior to the replacement or repair for the payment of the costs in installments over a period not to exceed 15 years; establish a rate of interest not to exceed 8 percent per annum, to be charged on the unpaid balance of the costs; and provide that the amount of the costs and the interest shall constitute a lien, subject to the provisions of subdivision (b) of Section 31143.2, against the respective lots or parcels upon which the work is done.

(d) With the written consent of the owner and the lienholder, if other than the district, the board of directors may issue an improvement bond pursuant to the improvement bond provisions of the Improvement Act of 1911 (Part 5 (commencing with Section 6400) of Division 7 of the Streets and Highways Code), to represent and be secured by the lien established pursuant to subdivision (b). The bond may be delivered to the lienholder if other than the district or may be sold by the board of directors at public or private sale. The amount of the bond shall be the amount of the lien, including incidental expenses allowable under the Improvement Act of 1911. The bond term and interest rate shall be determined by the board of directors within the limits established by the Improvement Act of 1911 and other applicable provisions of law.

(Amended by Stats. 1982, Ch. 1257, Sec. 1.)



31143.4

In order to avoid duplication, either the district or the County of Santa Cruz may contract with the other party for any services or activities authorized to be performed pursuant to this article.

(Added by Stats. 1980, Ch. 1135, Sec. 1.)



31143.5

Any violation of a regulation of the district adopted pursuant to Section 31143 is a misdemeanor punishable by a fine not to exceed five hundred dollars ($500), or imprisonment not to exceed 60 days, or by both such fine and imprisonment. Each day of such a violation shall constitute a separate offense. Any violation or threatened violation of a regulation of the district may also be enjoined by civil suit.

(Added by Stats. 1980, Ch. 1135, Sec. 1.)






ARTICLE 9.6. Lompico County Water District

31144

In addition to the other powers provided by law, the Lompico County Water District, Santa Cruz County, shall have all of the following powers and shall promptly and effectively exercise such powers as may be appropriate to ensure that onsite waste water disposal systems, as defined in Section 6952 of the Health and Safety Code, along the San Lorenzo River do not pollute the river, its tributaries, and groundwater:

(a) To carry on technical and other investigations, examinations, or tests, of all kinds, make measurements, collect data, and make analyses, studies, and inspections pertaining to the water supply, use of water, water quality, nuisance, pollution, waste, and contamination of water within the district as those activities relate to the use of public, combined, or private onsite waste water disposal systems.

(b) To require all persons discharging from onsite waste water disposal systems within the district to register the system with the district, and to charge annual registration fees in such amount as will defray all or a portion of the costs of exercising the powers provided in this article. Applications for permits for onsite waste water disposal systems within the district to the County of Santa Cruz shall be referred to the district for the district s review and comment.

(c) To adopt and enforce regulations for onsite waste water disposal systems within the district, after holding a public hearing on reasonable notice thereof, to control and enhance the quality of the ground and surface waters of the district, in order to eliminate the pollution, waste, and contamination of water flowing into, through, or originating within watercourses, both natural and artificial, within the district, to prevent contamination, nuisance, pollution, or otherwise rendering unfit for beneficial use the surface or groundwater used or useful in the district, and to expend such amounts as are necessary to exercise these powers from the funds of the district. The regulations shall not be in conflict with state law or county ordinances.

(Added by Stats. 1984, Ch. 257, Sec. 2. Effective June 27, 1984.)



31144.1

The district shall immediately do all such acts as are reasonably necessary to secure compliance with any federal, state, regional, or local law, order, regulation, or rule relating to water pollution or discharges from onsite waste water disposal systems within the area of the district. For that purpose, any authorized representative of the district, upon presentation of his credentials, or, if necessary under the circumstances, after obtaining an inspection warrant pursuant to Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure, or with the permission of the owner, shall have the right of entry to any premises on which an onsite waste water disposal system is located for the purpose of inspecting the system, including securing samples of discharges therefrom, or any records required to be maintained in connection therewith by federal, state, or local law, order, regulation, or rule.

(Added by Stats. 1984, Ch. 257, Sec. 2. Effective June 27, 1984.)



31144.2

(a) Violation of any of the provisions of a district regulation adopted pursuant to Section 31144 may be abated as a public nuisance by the district, and the board of directors may by regulation establish a procedure for the abatement of such a nuisance and to assess the cost of abatement to the violator. If the violator maintains the nuisance upon real property in which the violator has a fee title interest, the assessment shall constitute a lien upon the real property.

(b) The amount of any costs incurred by the district in abating such a nuisance upon real property shall be added to the annual taxes next levied upon the real property subject to abatement and shall constitute a lien upon that real property as of the same time and in the same manner as does the tax lien securing those annual taxes. All laws applicable to the levy, collection, and enforcement of district taxes shall be applicable to the assessment, except that if any real property to which the lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attached thereon, prior to the date on which the first installment of those taxes would become delinquent, then a lien which would otherwise be imposed by this section shall not attach to the real property and the delinquent and unpaid charges relating to the property shall be transferred to the unsecured roll for collection. Any amounts of those assessments collected are to be credited to the funds of the district from which the costs of abatement were expended.

(Added by Stats. 1984, Ch. 257, Sec. 2. Effective June 27, 1984.)



31144.3

(a) The owner of any real property upon which is located an onsite waste water disposal system, which system is subject to abatement as a public nuisance by the district, may request the district to replace or repair the system, as necessary. If replacement or repair is feasible, the board of directors, in its sole discretion, may provide for the necessary replacement or repair work.

(b) The person or persons employed by the board of directors to do the work shall have a lien, subject to the provisions of subdivision (b) of Section 31144.2, for work done and materials furnished, and the work done and materials furnished shall be deemed to have been done and furnished at the request of the owner. The district, in the discretion of the board of directors, may pay all, or any part, of the cost or price of the work done and materials furnished; and, to the extent that the district pays the cost or price of the work done and materials furnished, the district shall succeed to and have all the rights, including, but not limited to, the lien, of the person or persons employed to do the work against the real property and the owner.

(c) As an alternative power to the enforcement of the lien provided in subdivision (b), the board of directors may, by ordinance adopted by two-thirds vote of the members, fix the costs of replacement or repair; fix the times at which the costs shall become due; provide prior to the replacement or repair for the payment of the costs in installments over a period not to exceed 15 years; establish a rate of interest not to exceed 8 percent per annum, to be charged on the unpaid balance of the costs; and provide that the amount of the costs and the interest shall constitute a lien, subject to the provisions of subdivision (b) of Section 31144.2, against the respective lots or parcels upon which the work is done.

(d) With the written consent of the owner and the lienholder, if other than the district, the board of directors may issue an improvement bond pursuant to the improvement bond provisions of the Improvement Act of 1911 (Part 5 (commencing with Section 6400) of Division 7 of the Streets and Highways Code), to represent and be secured by the lien established pursuant to subdivision (b). The bond may be delivered to the lienholder if other than the district or may be sold by the board of directors at public or private sale. The amount of the bond shall be the amount of the lien, including incidental expenses allowable under the Improvement Act of 1911. The bond term and interest rate shall be determined by the board of directors within the limits established by the Improvement Act of 1911 and other applicable provisions of law.

(Added by Stats. 1984, Ch. 257, Sec. 2. Effective June 27, 1984.)



31144.4

In order to avoid duplication, either the district or the County of Santa Cruz may contract with the other party for any services or activities authorized to be performed pursuant to this article.

(Added by Stats. 1984, Ch. 257, Sec. 2. Effective June 27, 1984.)



31144.5

(a) Whenever, in the opinion of the board of directors, the public interest or convenience may require, the board of directors may undertake any work necessary or incidental to the prevention, mitigation, abatement, or control of water pollution from public, combined, or private onsite waste water disposal systems, or to repair damages resulting therefrom.

(b) For purposes of this section, water pollution means actual or threatened pollution to the San Lorenzo River and its tributaries, ground and surface waters of the district, and water flowing into, through, or originating within watercourses, both natural and artificial, within the district.

(c) The work may be performed on private property with the prior written consent of the owner thereof, if the board of directors of the district, in the resolution of intention, determines that it is in the public interest to do so.

(d) The work or improvement shall be done and the cost thereof assessed and collected in accordance with the procedures of the Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code), the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code), or the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code).

(Added by Stats. 1984, Ch. 257, Sec. 2. Effective June 27, 1984.)



31144.6

Any violation of a regulation of the district adopted pursuant to Section 31144 is a misdemeanor punishable by a fine not to exceed five hundred dollars ($500), or imprisonment in the county jail not to exceed 60 days, or by both that fine and imprisonment. Each day of the violation shall constitute a separate offense. Any violation or threatened violation of a regulation of the district may also be enjoined by civil suit.

(Added by Stats. 1984, Ch. 257, Sec. 2. Effective June 27, 1984.)






ARTICLE 9.7. Malaga County Water District

31144.7

In addition to the other powers provided by law, the Malaga County Water District, Fresno County, shall, within the boundaries of the district, have all of the following powers and shall promptly and effectively exercise those powers that are appropriate for improving water quality and supply, reducing the use of water, and preventing nuisance, pollution, waste, and contamination of water:

(a) To carry on technical and other investigations, examinations, or tests, of all kinds, make measurements, collect data, and make analyses, studies, and inspections pertaining to the water supply, use of water, water quality, nuisance, pollution, waste, and contamination of water, both within and without the district, including, but not limited to, those activities related to use of public, combined, or private septic and septic tank disposal systems.

(b) To regulate, prohibit, or control the discharge of pollutants, waste, or any other material into the district s facilities by requiring dischargers to obtain a permit from the district prior to any discharge and by prohibiting the discharge of pollutants or other material which does or may cause a nuisance into the district s facilities without first obtaining a permit from the district, but if a federal permit has been issued for the discharge, a permit may be issued by the district at no fee to the discharger; to require a fee to be collected prior to the issuance of a discharge permit, if the amount of the fee does not exceed the cost of issuing the permit; to require all permitholders to indemnify the district from any and all damages, penalties, or other expenses imposed on or required of the district by state or federal agencies due to any discharge by the permitholders into district facilities.

(c) To establish compliance with any federal, state, or local law, regulation, order, or rule relating to water pollution or the discharge of pollutants, waste, or any other material into the district s facilities. For this purpose, any authorized representative of the district, upon presentation of his or her credentials or, if necessary under the circumstances, after obtaining an inspection warrant pursuant to Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure, has the right of entry to any premises on which a water pollution, waste, or contamination source is located for the purpose of inspecting the source, including securing samples of discharges therefrom, or any records required to be maintained in connection therewith by federal, state, or local law, regulation, order, or rule.

(Added by Stats. 1989, Ch. 580, Sec. 1.)



31144.71

(a) For the common benefit of the district and for the purpose of managing the groundwater basin and managing, replenishing, regulating, and protecting the groundwater supplies within the district, the Malaga County Water District may exercise any of the following powers:

(1) Provide for the conjunctive use of groundwater and surface water resources within the district.

(2) Store water in underground water basins or reservoirs within or outside of the district.

(3) Exchange water.

(4) Distribute water to persons in exchange for ceasing or reducing groundwater extractions.

(5) Transport, reclaim, purify, treat, inject, extract, or otherwise manage and control water for the beneficial use of persons or property within the district and to improve and protect the quality of groundwater supplies within the district.

(b) The district may, pursuant to Sections 31020 and 31021, enter into an agreement or agreements with other public agencies for the purpose of participating in basinwide groundwater management activities.

(Added by Stats. 1989, Ch. 580, Sec. 1.)



31144.72

In addition to the other powers provided by law, the Malaga County Water District may levy and collect fees or charges in the manner provided for in this division for activities undertaken pursuant to Section 31144.71.

(Added by Stats. 1989, Ch. 580, Sec. 1.)



31144.73

The district shall biennially prepare a written report on the district s activities in the protection and augmentation of the water supplies of the district. The report shall include, among other information the board may order, a financial analysis of the district s water utility system; information as to the present and future water requirements of the district, the water supply available to the district, and future capital improvement and maintenance and operating requirements; a method of financing those requirements; a recommendation as to whether or not a groundwater charge should be levied in any zone or zones of the district during the ensuing water year and, if any groundwater charge is recommended, a proposal of a rate per acre-foot for all water other than agricultural water for the zone or zones.

(Added by Stats. 1989, Ch. 580, Sec. 1.)



31144.74

As used in connection with the groundwater charge authorized by this article, the following words shall have the following meanings:

(a) District means the Malaga County Water District.

(b) Person, owner, or operator means federal, state, or local agencies, private corporations, firms, or partnerships, and individuals or groups of individuals, whether legally organized or not. Owner or operator also means the person to whom a water-producing facility is assessed by the county assessor, or, if not separately assessed, the person who owns the land upon which a water-producing facility is located.

(c) Groundwater means nonsaline water beneath the natural surface of the ground, whether or not flowing through known and definite channels. Nonsaline water means water which has less than 1,000 parts of chlorides to 1,000,000 parts of water, both quantities measured by weight.

(d) Production or producing means the extraction or extracting of groundwater, by pumping or any other method, from shafts, tunnels, wells (including, but not limited to, abandoned oil wells), excavations or other sources of groundwater, for domestic, municipal, irrigation, industrial, or other beneficial use, but does not mean or include the extraction of groundwater produced in the construction or reconstruction of a well, or water incidentally produced in a bona fide mining or excavation operation or water incidentally produced in the bona fide construction of a tunnel, unless the groundwater so extracted shall be used or sold by the producer for domestic, municipal, irrigation, industrial, or other beneficial use.

(e) Water-producing facility means any device or method, mechanical or otherwise, for the production of water from the groundwater supplies within the district or a zone thereof.

(f) Water production statement means the certified statement filed by the owner or operator of a water-producing facility with the district of the production of groundwater from the facility in a specified period.

(g) Water year means July 1 of one calendar year to June 30 of the following calendar year.

(h) Agricultural water means water primarily used in the commercial production of agricultural crops or livestock.

(Added by Stats. 1989, Ch. 580, Sec. 1.)



31144.75

On the second Tuesday in February of each even-numbered year, the report shall be delivered to the clerk of the district board in writing. The clerk shall publish, pursuant to Section 6061 of the Government Code, a notice of the receipt of the report and of the public hearing to be held on the second Tuesday in March in a newspaper of general circulation printed and published within the district, at least 10 days prior to the date at which the public hearing regarding the report shall be held. The notice, among other information which the district may provide therein, shall contain an invitation to all operators of water-producing facilities within the district, or any person interested in the district s activities in the protection and augmentation of the water supplies of the district, to call at the offices of the district to examine the report. A public hearing shall be held on the second Tuesday of March of each even-numbered year in the chambers of the board, at which time any operator of a water-producing facility in the district, or any person interested in the district s activities in the protection and augmentation of the water supplies of the district, may in person, or by representative, appear and submit evidence concerning the subject of the report.

(Added by Stats. 1989, Ch. 580, Sec. 1.)



31144.76

(a) Prior to the end of the water year in which the hearing is held, and based upon the findings and determinations at the hearing, the board shall determine whether or not a groundwater charge should be levied in any zone or zones. If the board determines that a groundwater charge should be levied, the board shall levy, assess, and affix the charge or charges against all persons operating water-producing facilities within that zone or zones during the ensuing water year. The charge shall be computed at a fixed and uniform rate per acre-foot for all water other than agricultural water. The rates shall be established each year in accordance with a budget for that year and shall be at a fixed and uniform rate for all water other than agricultural water.

(b) Any groundwater charge levied pursuant to this article shall be in addition to any general tax or assessment levied within the district or any zone or zones thereof.

(c) Clerical errors occurring or appearing in the name of any person or in the description of the water-producing facility where the production of water therefrom is otherwise properly charged, or in the making or extension of any charge upon the records which do not affect the substantial rights of the assessee or assessees, shall not invalidate the groundwater charge.

(Added by Stats. 1989, Ch. 580, Sec. 1.)



31144.77

(a) After the establishment of a zone in which a groundwater charge may be levied, each owner or operator of a water-producing facility within the zone, until such time as the water-producing facility has been permanently abandoned, shall file with the district, on or before the 30th day following the end of collection periods established by the board, a water production statement setting forth the total production in acre-feet of water for the preceding collection period, a general description or number locating each water-producing facility, the method or basis of the computation of that water production, and the amount of the groundwater charge based on that computation. The collection periods may be established at not greater than a year or less than six months. If no water has been produced from the water-producing facility during a preceding collection period, this statement shall be filed, setting forth that no water has been produced during that period. The statement shall be verified by a written declaration that it is made under the penalties of perjury. The groundwater charge is payable to the district on or before the last date upon which the water production statements shall be filed, and is computed by multiplying the production in acre-feet of water for each classification as disclosed in the statement by the groundwater charge for each classification of water. At the time any water-producing facility has been permanently abandoned, the operator shall give written notice of the abandonment to the district. If any operator of a water-producing facility fails to pay the groundwater charge when due, the district shall charge interest at the rate of 1 percent each month on the delinquent amount of the groundwater charge.

(b) If any owner or operator of a water-producing facility fails to register each water-producing facility, or fails to file the water production statements as required by this article, the district shall, in addition to charging interest as provided, assess a penalty charge against that owner or operator in subdivision (a), an amount of 10 percent of the amount found by the district to be due. The board may adopt regulations to provide that in excusable or justifiable circumstances the penalty may be reduced or waived.

(c) When a water-measuring device is permanently attached to a water-producing facility, the record or production as disclosed by that water-measuring device shall be presumed to be accurate and shall be used as the basis for computing the water production of that water-producing facility in completing the water production statement, unless it can be shown that the water-measuring device is not measuring accurately.

(d) When a water-measuring device is not permanently attached to a water-producing facility, the board may establish a method or methods to be used in computing the amount of water produced from the water-producing facility. The methods may be based upon any, or any combination, of the following criteria:

(1) The minimum charge sufficient to cover administrative costs of collection.

(2) The size of the water-producing facility discharge opening.

(3) The area served by the water-producing facility.

(4) The number of persons served by the water-producing facility.

(5) The use of land served by the water-producing facility.

(6) Any other criteria which may be used to determine with reasonable accuracy the amount of water produced from the water-producing facility.

(e) The district may levy an annual charge upon a water-producing facility for which no production has been recorded but which has not been permanently abandoned, except that this charge shall not exceed the annual cost to the district of maintaining and administering the registration of that facility.

(Added by Stats. 1989, Ch. 580, Sec. 1.)



31144.78

Upon good cause shown, an amended statement of water production may be filed or a correction of the records may be made at any time within six months of filing the water production statement. If pursuant to Section 31144.79, the owner or operator has been notified of a determination by the district that the production of water from the water-producing facility is in excess of that disclosed by the sworn statement covering the water-producing facility, and that owner or operator fails to protest the determination in the manner and in the time set forth in Section 31144.79, the owner or operator shall be precluded from later filing an amended water production statement for that period for the water-producing facility.

(Added by Stats. 1989, Ch. 580, Sec. 1.)



31144.79

(a) If the district has probable cause to believe that the production of water from any water-producing facility is in excess of that disclosed by the sworn statements covering the water-producing facility, or if no statements are filed covering any water-producing facility, the district may cause an investigation and report to be made concerning the production of water from each such water-producing facility. The district may fix the amount of water production from any such water-producing facility at an amount not to exceed the maximum production capacity of the water-producing facility.

(b) After the determination has been made by the district, a written notice thereof shall be mailed to the person operating the water-producing facility at the address shown by the district s records. The determination made by the district shall be conclusive on all persons having an interest in the water-producing facility, and the groundwater charge, interest, and penalties thereon, shall be paid forthwith, unless that person files with the board within 15 days after the mailing of the notice, a written protest setting forth the ground or grounds for protesting the amount of production so fixed. Upon the filing of that protest, the board shall hold a hearing at which time the total amount of the water production and the groundwater charge thereon shall be determined, which shall be conclusive if based upon substantial evidence. If the water production statement was filed and the amount disclosed thereon was paid within the time required under this article, and the board finds that the failure to report the amount of water actually produced resulted from excusable or justifiable circumstances, the board may waive the charge of interest on the amount found to be due. A notice of the hearing shall be mailed to the protestant at least 10 days before the date fixed for the hearing. Notice of the determination by the board shall be mailed to each protestant, who shall have 30 days from the date of mailing to pay the groundwater charge, interest, or penalties provided under this article.

(c) Notice as required in this section shall be given by deposit thereof in any postal facility regularly maintained by the government of the United States in a sealed envelope with postage paid, addressed to the person on whom it is served at the name and address disclosed by the records of the district. This service is complete at the time of deposit.

(Added by Stats. 1989, Ch. 580, Sec. 1.)






ARTICLE 10. Stinson Beach County Water District

31145

In addition to the other powers provided by law, the Stinson Beach County Water District, Marin County, shall have all of the following powers and shall promptly and effectively exercise such powers as may be appropriate for improving water quality and supply, reducing use of water, and preventing nuisance, pollution, waste, and contamination of water:

(a) To carry on technical and other investigations, examinations, or tests, of all kinds, make measurements, collect data, and make analyses, studies, and inspections pertaining to the water supply, use of water, water quality, nuisance, pollution, waste, and contamination of water, both within and without the district, including, but not limited to, such activities related to use of public, combined, or private septic and septic tank disposal systems.

(b) To regulate, prohibit, or control the discharge of pollutants, waste, or any other materials into the ground or surface waters of the district or the contiguous seashores of the district by requiring dischargers to obtain a permit from the district prior to any such discharge and by prohibiting the discharge of pollutants, sewage, septic drainage, or any other material which does or may cause a nuisance into the ground or surface waters of the district or the contiguous seashores of the district without a permit having first been obtained from the district; to charge fees for the issuance and periodic renewal of such permits in such amount as will defray all or a portion of the costs of exercising the powers provided in this article; to require all permittees to indemnify the district from any and all damages, penalties, or other expenses imposed on or required of the district by federal, state, regional, or local agencies due to any discharge by such permittees into ground or surface waters of the district or the contiguous seashores of the district; to require as a condition of obtaining discharge permits from the district that all such dischargers also obtain state and federal waste discharge permits and any other permits required by federal, state, regional, or local law.

(c) To adopt and enforce regulations within the incorporated and unincorporated areas of the district, after holding a public hearing on reasonable notice thereof, to control and enhance the quality of the ground and surface waters of the district, to eliminate the pollution, waste, and contamination of water flowing into, through, or originating within water courses and impoundments, both natural and artificial, within the district, to prevent contamination, nuisance, pollution, or otherwise rendering unfit for beneficial use the surface or ground water used or useful in the district, and to expend such amounts as are necessary to exercise such powers from the funds of the district.

(d) To increase, to improve the quality of, and to prevent the waste or diminution of the water supply in, or unlawful exportation of water from, the district; to obtain, retain, conserve, treat by physical, chemical, or biological processes, or otherwise reclaim sanitary, sewage, drainage, storm, flood, and other water for beneficial use within the district or for storage, discharge, or disposal in accordance with legally established water quality specifications; and, whenever the board of directors shall find it to be in the best interests of the district so to do, to sell such water for agricultural, domestic, or other beneficial purposes within or without the district upon such terms and conditions as may be prescribed by the board.

(Added by Stats. 1976, Ch. 925.)



31146

The district shall immediately do all such acts as are reasonably necessary to secure compliance with any federal, state, regional or local law, order, regulation or rule relating to water pollution or the discharge of pollutants, waste or any other material within the area of the district. For such purpose, any authorized representative of the district, upon presentation of his credentials, or, if necessary under the circumstances, after obtaining an inspection warrant pursuant to Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure, shall have the right of entry to any premises on which a water pollution, waste, or contamination source, including, but not limited to, septic tanks, is located for the purpose of inspecting such source, including securing samples of discharges therefrom, or any records required to be maintained in connection therewith by federal, state, or local law, order, regulation, or rule.

(Added by Stats. 1976, Ch. 925.)



31147

(a) Violation of any of the provisions of a district regulation adopted pursuant to Section 31145 may be abated as a public nuisance by the district, and the board may by regulation establish a procedure for the abatement of such a nuisance and to assess the cost of such abatement to the violator. If the violator maintains the nuisance upon real property in which he has a fee title interest, the assessment shall constitute a lien upon such real property.

(b) The amount of any costs incurred by the district in abating such a nuisance upon real property, shall be added to, and become part of, the annual taxes next levied upon the real property subject to abatement and shall constitute a lien upon that real property as of the same time and in the same manner as does the tax lien securing such annual taxes. All laws applicable to the levy, collection, and enforcement of district taxes shall be applicable to such assessment, except that if any real property to which such lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attached thereon, prior to the date on which the first installment of such taxes would become delinquent, then a lien which would otherwise be imposed by this section shall not attach to such real property and the delinquent and unpaid charges relating to such property shall be transferred to the unsecured roll for collection. Any amounts of such assessments collected are to be credited to the funds of the district from which the costs of abatement were expended.

(Added by Stats. 1976, Ch. 925.)



31148

(a) The owner of any real property upon which is located a sanitary sewage, septic, or septic tank disposal system, which system is subject to abatement as a public nuisance by the district, may request the district to replace or repair, as necessary, such system. If replacement or repair is feasible, the board of directors, in its sole discretion, may provide for the necessary replacement or repair work.

(b) The person or persons employed by the board of directors to do the work shall have a lien, subject to the provisions of subdivision (b) of Section 31147, for work done and materials furnished, and the work done and materials furnished shall be deemed to have been done and furnished at the request of the owner. The district, in the discretion of the board of directors, may pay all, or any part, of the cost or price of the work done and materials furnished; and, to the extent that the district pays the cost or price of the work done and materials furnished, the district shall succeed to and have all the rights, including, but not limited to, the lien, of such person or persons employed to do the work against the real property and the owner.

(c) As an alternative power to the enforcement of the lien provided in subdivision (b), the board of directors may, by ordinance adopted by two-thirds vote of the members, fix the costs of replacement or repair; fix the times at which such costs shall become due; provide prior to the replacement or repair for the payment of the costs in installments over a period, not to exceed 15 years; establish a rate of interest, not to exceed 8 percent per annum, to be charged on the unpaid balance of the costs; and provide that the amount of the costs and the interest shall constitute a lien, subject to the provisions of subdivision (b) of Section 31147, against the respective lots or parcels upon which the work is done.

(d) With the written consent of the owner and the lienholder, if other than the district, the board of directors may issue an improvement bond pursuant to the improvement bond provisions of the Improvement Act of 1911 (Part 5 (commencing with Section 6400) of Division 7 of the Streets and Highways Code), to represent and be secured by the lien established pursuant to subdivision (b). The bond may be delivered to the lienholder if other than the district or may be sold by the board of directors at public or private sale. The amount of the bond shall be the amount of the lien, including incidental expenses allowable under the Improvement Act of 1911. The bond term and interest rate shall be determined by the board of directors within the limits established by the Improvement Act of 1911 and other applicable provisions of law.

(Amended by Stats. 1982, Ch. 1257, Sec. 2.)



31149

Any violation of a regulation of the district adopted pursuant to Section 31145 is a misdemeanor punishable by a fine not to exceed one thousand dollars ($1,000), or imprisonment not to exceed 60 days, or by both such fine and imprisonment. Each day of such a violation shall constitute a separate offense. Any violation or threatened violation of a regulation of the district may also be enjoined by civil suit.

(Amended by Stats. 1983, Ch. 1092, Sec. 412. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)






ARTICLE 11. Power Generation

31149.1

A district may, by using any water or water supplies furnished to the district or used by the district, construct, maintain, and operate one or more plants for the generation of hydroelectric power from the water, and the transmission lines for the conveyance thereof.

Plant for the generation of hydroelectric power includes water driven generators and appurtenant facilities for the generation of electric power and structures for the protection of the generators on appurtenant facilities.

The plant or plants so constructed shall be operated in a manner which is compatible with the proper operation of the district s water storage, transmission, and distribution system. Construction of the plant or plants and transmission lines may be financed by the issuance of general obligation bonds or revenue bonds or any other method of financing district works authorized in this division.

(Added by Stats. 1981, Ch. 79, Sec. 2.)



31149.2

The hydroelectric power plant or plants and transmission lines constructed pursuant to this article may be leased for operation by, or the power generated may be sold to, a public utility or public agency engaged in the distribution, use, or sale of electricity. The power generated may be used by a district for its own purposes, or for the production or transmission of water, but shall not be offered for sale directly by a district to customers other than such a public utility or public agency. The power to acquire works and facilities shall not include, and nothing in this article shall be interpreted to allow, the acquisition of property already employed in the generation of hydroelectric energy for public utility purposes, except by mutual agreement between the district and the owner of that property.

(Added by Stats. 1981, Ch. 79, Sec. 2.)



31149.3

(a) The North Marin County Water District may construct, maintain, and operate one or more plants for the generation of power from wind or solar radiation, and the transmission lines for the conveyance thereof, and in connection therewith shall have all the powers set forth in this article for the generation of hydroelectric power.

(b) Notwithstanding Section 31149.1, the North Marin County Water District may use any water for the generation of hydroelectric power subject, however, to any limitations or provisions contained in Section 106.7, Part 2 (commencing with Section 1200) of Division 2, or any other provisions of law. The hydroelectric power shall be developed so as to meet the direct and indirect energy requirements of the district for the proper operation of the district s water storage, transmission, and distribution system.

(c) The authority contained in subdivision (b), in the case of sole projects of the North Marin County Water District, may only be exercised by the district if the project is approved by the board of supervisors of the county in which the project is located or, in the case of joint projects, may only be exercised by the district if the project is approved by contract with the public agency acting as lead agency on the project.

(Amended by Stats. 1984, Ch. 468, Sec. 1.)



31149.4

Notwithstanding Section 31149.1 or any other provision of law, the Sierra Lakes County Water District may construct works for generating hydroelectric power, at Lake Dulzura and Lake Serena and on Serena Creek in Placer County, and may operate and maintain the works, or contract for that operation or maintenance.

Construction of the works authorized by this section may be financed by the issuance of general obligation bonds or revenue bonds or any other method of financing authorized by law for public agencies. The power generated may be used by the district for its own purposes, but shall not be offered for sale directly by the district to customers other than a public utility or public agency engaged in the distribution, use, or sale of electricity.

Any of the powers may be exercised jointly with other public agencies authorized to exercise those powers. The power to acquire works and facilities does not include, and nothing in this section authorizes, the acquisition of property already employed in the generation of hydroelectric energy for public utility purposes, except by mutual agreement between the district and the owner of that property. The authority to construct, maintain, and operate works pursuant to this section applies only to works constructed and maintained after January 1, 1984.

(Added by Stats. 1984, Ch. 795, Sec. 1.)



31149.5

(a) The Marina County Water District may finance, construct, maintain, operate, lease, use, and sell power to any public utility or public agency from one or more plants within the district s boundaries for the cogeneration of electric power in conjunction with facilities for removing dissolved solids and impurities from seawater, and may finance, construct, maintain, operate, and lease the transmission lines for the conveyance of the power.

(b) Prior to January 1, 1996, the district may not exercise the authority set forth in subdivision (a) to provide water that is a substitute for water from the Monterey County Water Resources Agency s seawater intrusion project.

(Added by Stats. 1992, Ch. 456, Sec. 1. Effective January 1, 1993.)



31149.7

(a) A district may provide, generate, and deliver electric power, and may construct, operate, and maintain any and all works, facilities, improvements, and property, or portion thereof, necessary or convenient for that generation and delivery.

(b) The electric powerplant or plants and transmission lines constructed pursuant to this section may be leased for operation. The power generated shall be used by a district for its own purposes. A district may sell surplus power to a public or private entity that is engaged in the distribution or sale of electricity. For purposes of this section, for its own purposes means a district performing only functions in its capacity as a water district, including, but not be limited to, any of the following:

(1) Pumping operations.

(2) Water treatment operations.

(3) Barrier intrusion operations.

(4) Desalination operations.

(c) Nothing in this section grants to a district the authority to provide, sell, or deliver electric power at retail.

(d) A district may not acquire property employed in the generation or delivery of electric power for public or private utility purposes, except by mutual agreement between the district and the owner of that property.

(e) (1) It is the intent of the Legislature, that each district that has purchased electricity from an electrical corporation on or after February 1, 2001, regardless of whether the district thereafter generates its own electricity, bear a pro rata share of the Department of Water Resources electricity purchase costs, that are recoverable from electrical corporation customers in commission-approved rates. It is the further intent of the Legislature to prevent any shifting of recoverable costs from districts that generate their own electricity pursuant to this section, to electrical corporation bundled customers.

(2) To the extent that any shifting of recoverable costs would occur, in the determination of the commission, those costs shall be recovered from districts that generate their own electricity, pursuant to this section.

(3) The Legislature finds and declares that the revisions of this subdivision are consistent with the requirements of Chapter 4 of the Statutes of 2001, First Extraordinary Session, and do not constitute a change in, but are declaratory of existing law.

(f) A district that generates its own electricity pursuant to this section shall be responsible for paying the following:

(1) A charge equivalent to the charges that would otherwise be imposed on the district by the commission to recover bond related costs pursuant to any agreement between the commission and the Department of Water Resources pursuant to Section 80110 of the Water Code, which charges shall be payable until all obligations of the Department of Water Resources pursuant to Division 27 (commencing with Section 80000) of the Water Code are fully paid or otherwise discharged. All bond charges are the property of the Department of Water Resources.

(2) If a district generates new offsite power, it shall be responsible for the additional costs of the Department of Water Resources, equal to the share of the Department of Water Resources estimated net unavoidable electricity purchase contract costs attributable to the district as determined by the commission, for the period commencing with the district s initial generation of its offsite electricity, through the expiration of all then existing electricity purchase contracts entered into by the Department of Water Resources.

(g) A district generating its own electricity pursuant to this section shall reimburse the electrical corporation that previously served the district for all of the following:

(1) The electrical corporation s unrecovered past undercollections for electricity purchases, including any financing costs, attributable to that district, that the commission lawfully determines may be recovered in rates.

(2) Any additional costs of the electrical corporation recoverable in commission approved rates, equal to the share of the electrical corporation s estimated net unavoidable electricity purchase contract costs attributable to the district, as determined by the commission, for the period commencing with the district s initial generation of electricity pursuant to this section, through the expiration of all then existing electricity purchase contracts entered into by the electrical corporation.

(h) (1) Any charges imposed pursuant to subdivision (f) shall be the property of the Department of Water Resources. Any charges imposed pursuant to subdivision (g) shall be the property of the particular electrical corporation. The commission shall establish sufficient mechanisms, including agreements with, or orders with respect to, electrical corporations as are necessary to ensure that charges payable pursuant to this section shall be promptly remitted to the party entitled to the payment.

(2) Charges imposed pursuant to this section shall be nonbypassable.

(i) Prior to implementing this section, the commission shall submit a report certifying its satisfaction of the provisions of this section to the Senate Energy, Utilities and Communications Committee, or its successor, and the Assembly Committee on Utilities and Commerce, or its successor.

(Added by Stats. 2002, Ch. 848, Sec. 1. Effective January 1, 2003.)









CHAPTER 2. Cooperation

ARTICLE 1. Cooperation Under Irrigation District Federal Cooperation Law

31150

Districts may cooperate and contract with the United States, under the Federal Reclamation Act of June 17, 1902, and all acts amendatory thereof or supplementary thereto or any other act of Congress heretofore or hereafter enacted permitting cooperation.

(Added by Stats. 1949, Ch. 274.)



31151

The cooperation and contract may be for any or all of the following purposes:

(a) Acquisition, extension, or operation of works for irrigation or drainage or flood control, or the development of electric or other power.

(b) A water supply.

(c) Assumption as principal or guarantor of indebtedness to the United States.

(Added by Stats. 1949, Ch. 274.)



31152

Districts may carry out and perform the terms of any contract so made.

(Added by Stats. 1949, Ch. 274.)



31153

To carry out the preceding sections of this article a district has all powers, rights, and privileges possessed by irrigation districts and may exercise those powers, rights, and privileges in the same manner as irrigation districts as provided in the Irrigation District Federal Cooperation Law.

(Added by Stats. 1949, Ch. 274.)



31154

If any provision of the Irrigation District Federal Cooperation Law is held unconstitutional, that decision shall not affect the validity of the adoption by reference in this article of the remaining portions of that law.

(Added by Stats. 1949, Ch. 274.)



31155

In any contract made between a county water district and the United States pursuant to this article, the land which may be charged with any taxes or assessments under the contract shall be designated and described.

(Added by Stats. 1949, Ch. 274.)



31156

The contract shall not include any land which is not susceptible of service with water from the water works or system contemplated in the contract.

(Added by Stats. 1949, Ch. 274.)



31157

The proceedings for voting at an election upon a proposal to contract with the United States pursuant to this article shall be had insofar as applicable in the manner provided in Articles 1, 2, and 3 of Chapter 2 of Part 6 of this division.

(Amended by Stats. 1951, Ch. 1235.)



31158

Notwithstanding any provision of the Irrigation District Federal Cooperation Law, or any provision of this division or other law, when any district has contracted with the United States pursuant to this article or any other law for the purposes set forth in Section 31151, if the revenues of the district from water rates are, or in the judgment of the board are likely to be, inadequate to pay all charges payable to the United States or otherwise under the contract, then any tax or assessment levied for the payment of any of those charges in any manner provided by law shall be levied only upon land, exclusive of improvements and personal property, in the portion of the district to be served with water under the contract as therein described or thereunder modified.

(Added by Stats. 1949, Ch. 274.)



31159

Every county water district which executes a contract with the United States for the purposes set forth in Section 31151 shall, within the meaning of the act of Congress approved August 11, 1916, entitled An act to promote the reclamation of arid lands and of the act of Congress approved May 15, 1922, entitled An act to provide for the application of the reclamation law to irrigation districts, be deemed to be an irrigation district organized and created under the irrigation district laws of this State.

(Added by Stats. 1949, Ch. 274.)



31160

Public land of the United States within any such county water district is subject to assessment and taxation for all purposes of such district to the extent provided in said acts of Congress upon full compliance therewith by the county water district.

(Added by Stats. 1949, Ch. 274.)



31161

Whenever the Government of the United States has in conjunction with a district contributed to the cost of building a dam creating a lake and the water impounded by the dam is to be used for domestic, irrigation, and recreational purposes, the district may do either of the following:

(a) Establish and operate recreational facilities and appliances upon the water of the lake and the land adjacent thereto.

(b) Lease the water and land to others for those purposes.

(Added by Stats. 1949, Ch. 274.)



31162

The operation of all facilities and appliances permitted by Section 31161 shall be in accordance with rules and regulations applicable thereto adopted by the board subject to the provisions of Section 531 of the Fish and Game Code.

(Added by Stats. 1949, Ch. 274.)






ARTICLE 2. Water Service to Indian Land

31175

A district may contract with the United States, upon such terms the board finds to be to the best interest of the district, for permanent or temporary service of water to Indian lands lying within the exterior boundaries of the district.

(Added by Stats. 1949, Ch. 274.)






ARTICLE 3. Inclusion in Municipal Utility District

31180

A county water district may be annexed to or included within the territory of any municipal utility district organized under the Municipal Utility District Act.

(Added by Stats. 1949, Ch. 274.)



31181

The annexation or inclusion shall not destroy the identity or legal existence of the county water district notwithstanding the identity of purpose or substantial identity of purpose of the municipal utility district to which or into which the county water district is included or annexed or the transfer of any property by the county water district to the municipal utility district.

(Added by Stats. 1949, Ch. 274.)



31182

The annexation may be effected pursuant to the provisions of Chapter 9 (commencing at Section 13801) of Division 6, Public Utilities Code.

(Amended by Stats. 1965, Ch. 2043.)












PART 6. FINANCIAL PROVISIONS

CHAPTER 1. General Financial Provisions

ARTICLE 1. In General

31300

A district may borrow money, incur indebtedness, and issue bonds or other evidences of the indebtedness, and may refund or retire any indebtedness or lien against the district or its property.

(Added by Stats. 1949, Ch. 274.)



31301

The district may issue warrants to pay its formation expenses bearing interest at 6 percent per year from date of issue until funds are available to pay the warrants.

(Added by Stats. 1949, Ch. 274.)



31302

The auditor shall draw warrants to pay demands made against the district when the demands have been approved or authorized by the board, or at least three members thereof, and by the general manager; or, in his absence or inability to act, by an officer or director therefor authorized by the board.

(Added by Stats. 1949, Ch. 274.)



31303

Any money belonging to a district may be deposited or invested and drawn out as provided in Article 2 (commencing with Section 53630) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code, as now or hereafter amended. References in that chapter to treasurer shall mean, for the purposes of a district, the auditor thereof and to auditor shall mean, for the purposes of a district, the secretary thereof. This section provides for a deposit and investment procedure separate from that provided in Article 3 (commencing with Section 31335).

(Amended by Stats. 1981, Ch. 714, Sec. 460.)



31304

The district, or the district on behalf of an improvement district thereof, may issue negotiable promissory notes which shall be payable from general taxes, revenues, and other available funds of the district or the improvement district, as the case may be, other than taxes levied for the payment of principal and interest on any bonded indebtedness of the district or an improvement distict therein. The notes shall bear interest at a rate not exceeding 8 percent per annum and shall mature and be payable not later than five years from the date of issue. The balance of such notes unpaid shall not at any one time exceed 2 percent of the assessed valuation of the taxable property in the district or the improvement district, as the case may be, or, if said assessed valuation is not obtainable, 2 percent of the county auditor s estimate of the assessed valuation of the taxable property in the district, or the improvement district, as evidenced by his certificate; provided, however, that a district which has been formed for less than 18 months may borrow an amount not exceeding twenty-five thousand dollars ($25,000), or an amount not exceeding 2 percent of the assessed valuation or estimated valuation of the taxable property in the district, whichever is greater.

No district shall borrow, pursuant to this section, for purposes other than flood control, in excess of one million dollars ($1,000,000); provided, however, that any district with an assessed valuation in excess of one hundred million dollars ($100,000,000) may borrow, pursuant to this section, for purposes other than flood control, an amount not exceeding 1 percent of the assessed valuation of all taxable property within the district.

(Amended by Stats. 1975, Ch. 130.)



31304.5

A district may contract with any state agency to finance any district improvement authorized by this division that is related to the provision of water for human consumption. The terms of the contract shall be consistent with this division. Notwithstanding any other provision in this division, the term of the contract may extend up to 30 years.

(Added by Stats. 2001, Ch. 606, Sec. 11. Effective October 9, 2001.)



31305

The board may designate the county treasurer the depositary to have the custody of all, or a portion of, the district s money.

(Amended by Stats. 1961, Ch. 1573.)



31306

If designated as depositary the county treasurer shall:

(a) Receive and receipt for all of the district s money received by him and place it in the county treasury to the credit of the district.

(b) Be responsible upon his official bond for the safekeeping and disbursing of all district money so held by him.

(Amended by Stats. 1961, Ch. 1573.)



31307

When the county treasurer has been designated the depositary to have custody of district money, he shall pay out that money, or any portion thereof, only upon warrants of the county auditor.

(Amended by Stats. 1961, Ch. 1573.)



31308

The county auditor shall draw warrants to pay demands made against the district when the demands have been approved by at least three members of the board and the general manager.

(Added by Stats. 1949, Ch. 274.)



31309

The county treasurer shall report in writing on the first day of July, October, January, and March of each year to the board with respect to each of the following:

(a) The amount of money he then holds for the district.

(b) The amount of receipts since his last report.

(c) The amount paid out since his last report. The report shall be verified and filed with the secretary.

(Added by Stats. 1949, Ch. 274.)



31310

The board of supervisors of the county shall determine the charge to be made against the district for any services of either or both of:

(a) The county treasurer as custodian of the district s money.

(b) The county auditor in drawing warrants to pay demands made and approved against the district.

(Added by Stats. 1949, Ch. 274.)






ARTICLE 2. Settlements and Statements

31320

On Monday in each week the collector shall do both of the following:

(a) Settle with the secretary for all money collected for taxes during the week next preceding.

(b) Pay the money to the depositary designated by the board.

(Added by Stats. 1949, Ch. 274.)



31321

The collector shall be credited in his settlement with the secretary with the amount due to the district on property he sells to the district for delinquent taxes.

(Added by Stats. 1949, Ch. 274.)



31322

Within seven days after he settles with the secretary, the collector shall file in the district office with the secretary a statement under oath, showing:

(a) An account of all his transactions and receipts during the period for which the settlement was made.

(b) Payment to the depositary of all money collected by him as collector during the period for which the settlement was made, and the receipts of the depositary for the money.

(Added by Stats. 1949, Ch. 274.)






ARTICLE 3. Investments

31335

As used in this article surplus money means any money in any sinking fund established for the purpose of payment of any bonded or other indebtedness or any money in the treasury not required for the immediate necessities of the district.

(Added by Stats. 1949, Ch. 274.)



31336

A district may invest such surplus money, as its board deems wise or expedient in any of the following:

(a) Bonds issued by the district.

(b) Bonds issued by any school district any part of which is in a county containing any part of the county water district.

(c) Bonds issued by the State.

(d) Bonds issued by the United States.

(e) Registered warrants issued by the State.

(Added by Stats. 1949, Ch. 274.)



31337

The investment may be made by purchase of the bonds or registered warrants or part thereof at the original sale or by purchase after they have been thus issued.

(Added by Stats. 1949, Ch. 274.)



31338

Any bonds or registered warrants purchased pursuant to this article and held may, from time to time, be sold and the proceeds reinvested pursuant to this article.

(Added by Stats. 1949, Ch. 274.)



31339

Sales of bonds or registered warrants purchased pursuant to this article and held shall be made in season so that the proceeds may be applied to the purposes for which the money with which the bonds or registered warrants were originally purchased was placed in the treasury of the district.

(Added by Stats. 1949, Ch. 274.)









CHAPTER 2. Bonds

ARTICLE 1. Notice

31370

Whenever the board deems it necessary for the district to incur a bonded indebtedness, it shall by resolution set forth all of the following:

(a) A declaration of the necessity for the indebtedness.

(b) The purpose for which the proposed debt is to be incurred.

(c) The amount of the proposed debt.

(d) The time and place for a hearing by the board on the questions:

(1) Will the whole or only a portion of the district be benefited by the accomplishment of the purpose?

(2) If only a portion of the district will be benefited, what portion will be so benefited?

(Added by Stats. 1949, Ch. 274.)



31371

Notice of the hearing shall be given by the secretary by publication of a copy of the resolution in a newspaper printed and published in the district for at least two weeks or, if there is no newspaper printed and published in the district, by posting a copy of the resolution in three public places within the district at least two weeks before the time fixed for the hearing.

(Added by Stats. 1949, Ch. 274.)



31372

The copy of the resolution published or posted shall be accompanied by a notice subscribed by the secretary, with the seal of the district attached, that:

(a) The hearing referred to in the resolution will be had at the time and place specified in the resolution.

(b) At that time and place any person interested, including all persons owning property in the district, will be heard upon the questions stated in the resolution.

(Added by Stats. 1949, Ch. 274.)






ARTICLE 2. Hearing

31385

At the time and place fixed for the hearing in the resolution declaring the necessity for incurring the bonded indebtedness, or at any time and place to which the hearing is adjourned, the board shall proceed with the hearing.

(Added by Stats. 1949, Ch. 274.)



31386

At the hearing any person interested, including persons owning property within the district, may appear and present any matters material to the questions set forth in the resolution declaring the necessity for incurring the bonded indebtedness.

(Added by Stats. 1949, Ch. 274.)



31387

At the conclusion of the hearing, the board shall by resolution determine whether the whole or part of the district will be benefited by the accomplishment of the purpose stated in the resolution.

(Added by Stats. 1949, Ch. 274.)



31388

If the board determines that the whole of the district will not be benefited, the resolution shall also describe the portion of the district which will be benefited, in a manner sufficient for identification, which portion of the district described in the resolution shall thereupon constitute and be known as Improvement District No. _______ of _______ County Water District.

(Added by Stats. 1949, Ch. 274.)



31389

After the formation of an improvement district within a district pursuant to this article, all proceedings for the purpose of a bond election within the improvement district and for the purpose of taxation for the payment of the bonds and interest shall be limited, and apply only to the improvement district.

(Added by Stats. 1949, Ch. 274.)



31390

The determination of the board that the whole of the district will be benefited by the bond issue or that only a described portion of the district will be benefited by the bond issue is final and conclusive.

(Added by Stats. 1949, Ch. 274.)



31391

After the board has made its determination pursuant to Section 31387, if it deems it necessary to incur the bonded indebtedness, it shall by resolution state:

(a) That it deems it necessary to incur the bonded indebtedness.

(b) The purpose for which the bonded indebtedness will be incurred.

(c) Either of the following in accordance with its previous determination:

(1) That the whole of the district will be benefited by incurring the bonded indebtedness.

(2) That a portion of the district will be benefited by incurring the bonded indebtedness, which portion shall be described as it is described in the resolution of the board made pursuant to Section 31387.

(d) The amount of debt to be incurred.

(e) The maximum term the bonds to be issued shall run before maturity, which term shall not exceed 40 years from the date of the bonds or any series thereof.

(f) The annual rate of interest to be paid which rate shall not exceed 8 percent, payable annually or semiannually.

(g) The proposition to be submitted to the voters.

(Amended by Stats. 1975, Ch. 130.)



31392

In determining the amount of debt to be incurred, the legislative body may include:

(a) All costs and estimated costs incidental to or connected with the acquisition, construction, improving or financing of the project.

(b) All engineering, inspection, legal and fiscal agent s fees, costs of the bond election and of the issuance of said bonds, and bond interest estimated to accrue during the construction period and for a period of not to exceed 12 months after completion of construction.

(Added by Stats. 1961, Ch. 962.)



31393

(a) Any time following the establishment of an improvement district pursuant to this article, the board, by a four-fifths majority vote, may exempt part or all of the territory within the improvement district from liability for payment of principal, interest, and any other amounts which become due on account of any outstanding or then authorized but thereafter issued bonds of the county water district other than bonds issued for the improvement district. The board may adopt a resolution pursuant to this section only if it first makes all of the following findings:

(1) Bonds for the improvement district have received the voter approval required by this chapter and part or all of the improvement district bonds have been issued to provide benefit to the improvement district.

(2) The territory for which exemption is proposed was annexed to the district after the bonds of the county water district were authorized and prior to formation of the improvement district.

(3) The territory proposed for exemption from the county water district bonds receives or will receive greater benefit from the improvement district bonds than it receives or will receive from county water district bonds from which the territory is proposed for exemption.

(b) When the county water district adopts a resolution pursuant to this section, it shall file it, together with a sufficient description of the territory to be exempted from the bonded indebtedness, in accordance with Section 54902 of the Government Code. The county assessor and the State Board of Equalization shall give the resolution the same effect as a term and condition adopted pursuant to subdivision (c) of Section 56470 of the Government Code; provided, however, the effective date of the resolution for tax purposes shall be determined by the filing date in accordance with Sections 54902 and 54902.1 of the Government Code.

(c) The provisions of this section apply only to the Yorba Linda County Water District.

(Added by Stats. 1982, Ch. 693, Sec. 1. Effective September 2, 1982.)






ARTICLE 3. Election

31405

The board shall fix a date when an election shall be held to authorize the bonded indebtedness described in the resolution adopted pursuant to Section 31391.

(Added by Stats. 1949, Ch. 274.)



31406

The board shall provide for holding the election on the day fixed therefor in the same manner as provided by law in respect to general water district elections so far as applicable, except as otherwise provided in this chapter.

(Amended by Stats. 1949, Ch. 278.)



31407

The board shall give notice of the election to authorize the bonded indebtedness, which notice shall contain all of the following:

(a) The resolution adopted pursuant to Section 31391 calling the election.

(b) The boundaries of voting precincts, which shall include only the portion of the district specified in the resolution.

(c) The location of polling places.

(d) The names of the officers selected to conduct the election in each precinct, who shall consist of one judge, one inspector, and two clerks.

(Added by Stats. 1949, Ch. 274.)



31408

Every voter residing within the voting precincts, but no others, may vote at the election.

(Added by Stats. 1949, Ch. 274.)



31408.5

In the Pleasant Valley County Water District, every owner of land within the district, but no others, may vote at the election.

The special provisions of this section are necessary because in the Pleasant Valley County Water District much of the land is owned by persons living in the nearby communities of Oxnard, Ventura, Camarillo, and other nearby towns and many of the persons residing on the land are not the owners of the land and the owners may wish to undertake financing through a bond issue. The owners of the land within the district are the ones primarily concerned with the district and the ones who will bear the cost of financing and not the resident nonowners.

(Added by Stats. 1959, Ch. 2022.)



31409

The notice shall be published for two weeks in at least one newspaper, designated by the board, printed and published in the district.

(Added by Stats. 1949, Ch. 274.)



31410

If there is no newspaper printed and published in the district, the notice shall be posted in three public places in whichever of the following is to be benefited:

(a) The district.

(b) An improvement district therein.

(Added by Stats. 1949, Ch. 274.)



31411

The returns of the election shall be made to and the votes canvassed by the board on the first Monday which is six or more days after the election.

(Amended by Stats. 1949, Ch. 279.)



31412

The results of the election shall be ascertained and declared pursuant to the general water district election laws so far as they may be applicable, except as otherwise provided in this chapter.

(Amended by Stats. 1949, Ch. 278.)



31413

As soon as the result is declared, the secretary shall enter in the records of the board a statement of the result.

(Added by Stats. 1949, Ch. 274.)



31414

No informalities in the conduct of the election shall invalidate the election if fairly conducted.

(Added by Stats. 1949, Ch. 274.)



31415

All the expenses of holding the election shall be borne by the district, but said expenses may be included in the amount of the debt to be incurred, as provided in Section 31392, and the district may be reimbursed for bond election expenditures from the proceeds of the sale of bonds.

(Amended by Stats. 1961, Ch. 962.)



31416

Whenever the electors of a district which has no bonded indebtedness, is not operating a water system, and has not bona fide contracted for the construction of an adequate water system for the district, have refused to authorize the issuance of bonds at three elections, the last of which was held in 1948 or thereafter, no further bond elections shall be held until the question of dissolution has been submitted to the electors as provided in Section 32858 of this division.

(Added by Stats. 1949, Ch. 896.)






ARTICLE 4. Issuance

31425

If from the bond election returns it appears that more than two-thirds of the votes cast at the election are in favor of incurring the indebtedness, the board may, by resolution, at the time or times it deems proper, provide for the following:

(a) The form of the bonds.

(b) The execution of the bonds.

The board may divide the aggregate principal amount of any issue of bonds authorized in accordance with a proposal submitted to and approved by the eligible voters of the district into two or more series and may fix different dates for the bonds of each series. The bonds of any one series may be made payable at different times from those of any other series, provided that the maturity of each series shall comply with this division.

(Amended by Stats. 1974, Ch. 357.)



31426

The district may dispose of the bonds so issued at the times or in the manner the board deems to be to the public interest.

(Added by Stats. 1949, Ch. 274.)



31427

Any bonds issued by any district organized under the provisions of this act are hereby given the same force, value and use as bonds issued by any municipality and shall be exempt from all taxation within the State.

(Added by Stats. 1949, Ch. 274.)



31428

All premiums and accrued interest received on the sale of bonds shall be placed in the fund to be used for the payment of principal and interest on the bonds, and the remainder of the proceeds of the bonds shall be placed in the treasury to the credit of the proper improvement fund and applied exclusively to the purpose and object recited in the resolution provided for in Section 31391. When the purpose and object has been accomplished any moneys remaining in such improvement fund shall be transferred to the fund to be used for payment of principal and interest on the bonds. When the purpose and object has been accomplished and all principal and interest on the bonds have been paid, any balance of money then remaining shall be transferred to the general fund.

(Added by Stats. 1957, Ch. 2003.)



31429

When the board determines by resolution that the expenditure of money raised by the sale of bonds for the purpose for which the bonds were voted is impractical or unwise, it may call a special election to obtain the consent of the electors to use the money for some other specified district purpose.

The election procedure shall be the same as when the bond proposition was originally submitted.

(Added by Stats. 1957, Ch. 2003.)






ARTICLE 5. Refunding

31440

The board may, by resolution, do the following:

(a) Submit to the voters a measure to issue new bonds to refund any or all of the district bonds outstanding.

(b) Submit to the voters of any improvement district of the district a measure to issue new bonds to refund any improvement district bonds outstanding.

(Added by Stats. 1949, Ch. 274.)



31441

The measure may be voted on at any district election.

(Added by Stats. 1949, Ch. 274.)



31442

The procedure upon the election shall be in accordance, so far as applicable, with the procedure upon an original issue of bonds, except that:

(a) No hearing need be held upon the question whether the bond issue will benefit the entire district or only a portion thereof.

(b) The vote of a majority of the voters voting upon the measure is sufficient to authorize the issue of refunding bonds.

(Added by Stats. 1949, Ch. 274.)



31443

The refunding bonds shall not bear a higher rate of interest than the bonds to be refunded and may be issued and sold in the manner and form prescribed for an original issue of bonds.

(Added by Stats. 1949, Ch. 274.)



31444

Refunding bonds may, if the holders of bonds of an original issue and the board so agree, be exchanged for original bonds.

(Added by Stats. 1949, Ch. 274.)



31445

The face value of refunding bonds exchanged for original bonds shall not exceed the face value of the original bonds.

(Added by Stats. 1949, Ch. 274.)



31446

The board may raise money by water rates or taxes to pay principal and interest of the refunding bonds in the same manner as prescribed for payment of bonds of an original issue.

(Added by Stats. 1949, Ch. 274.)






ARTICLE 6. Callable Bonds

31460

Any bonds issued by the district may be subject to call and redemption prior to maturity at such times and prices and upon such other terms as the board may specify.

(Amended by Stats. 1955, Ch. 1567.)



31461

When bonds are made callable, a statement to that effect shall be set forth on the face of the bond.

(Added by Stats. 1949, Ch. 274.)






ARTICLE 7. Revenue Bonds

31480

Subject to the provisions of this article, a district may borrow money to provide funds to pay all costs of any public improvement authorized by this part and may issue revenue bonds to evidence the indebtedness created by such borrowing.

Such revenue bonds shall constitute special obligations and evidence a special indebtedness of the district which shall be a charge upon, and payable, as to the principal thereof, interest thereon, and any premiums upon the redemption of any thereof, solely from, such revenues and funds as are specified therein and in the proceeding for their issuance. They shall not constitute general obligations of the district and they shall neither constitute obligations nor evidence any indebtedness of any other public agency of which the district may be a part, or of the State.

All such bonds shall recite upon their face the substance of the preceding portions of this section and shall also recite upon their face that they are issued under this article.

(Added by Stats. 1951, Ch. 1590.)



31481

Revenue bonds under this article shall be authorized, issued and sold in the same manner as are revenue bonds of irrigation districts under Division 11 of this code and shall in all respects conform to the provisions of that part as near as such provisions can be made applicable.

(Added by Stats. 1951, Ch. 1590.)



31482

The Contra Costa Water District may provide for bonds of the district to bear a variable interest rate, which rate shall not at any time exceed the maximum rate permitted by Section 53531 of the Government Code or any other applicable provision. If the rate of interest is variable, the resolution adopted pursuant to Section 31391 shall state the manner and intervals at which the rate shall vary, and all bonds shall recite on their face the manner and the intervals at which the rate may vary.

(Added by Stats. 1986, Ch. 505, Sec. 1.)









CHAPTER 3. Adoption of Improvement Acts

ARTICLE 1. Authorization of Improvements

31500

Whenever, in the opinion of the board, the public interest or convenience may require, it may order to be done in, under, or upon the whole or any portion of any one or more of the streets or public places of the district, or any property or rights of way owned by the district, any work or improvement for supplying or distributing an irrigation, domestic, or other water supply or for fire protection, or for collecting, treating, and disposing of sewage, waste, and storm waters, and provide that the cost thereof shall be assessed upon the lots and lands fronting on the streets or public places, or upon any district to be assessed therefor, which district need not be composed of lands contiguous to each other.

(Amended by Stats. 1953, Ch. 451.)



31501

The work or improvement shall be done and the cost thereof assessed and collected in accordance with the procedure and in pursuance of the provisions of the Improvement Act of 1911.

(Added by Stats. 1949, Ch. 274.)



31502

The Municipal Improvement Act of 1913 is also applicable to districts.

(Amended by Stats. 1974, Ch. 426.)



31503

The Improvement Bond Act of 1915 is also so applicable for use in conjunction with the Improvement Act of 1911 or with other improvement acts.

(Added by Stats. 1949, Ch. 274.)



31504

Such acts or any of them may be used in the discretion of the board of directors in the contruction of any work to be done or improvements made under this act and in the levying of assessments and reassessments and the issuing of bonds to pay for costs and expenses of the work and improvements done or to be done hereunder.

(Added by Stats. 1949, Ch. 274.)



31506

A district may enter into an agreement with any municipality within the district whereby any work or improvement constructed pursuant to the provisions of the Improvement Act of 1911 may be transferred to the municipality for operation and maintenance. The power to make such an agreement is conditioned upon a finding by the board that the residents of the district would be better served by such municipal operation and maintenance.

(Added by Stats. 1949, Ch. 1030.)






ARTICLE 2. Definition of Improvement Act Terms

31520

As used in the laws referred to in this chapter the terms therefrom set forth in this article refer for the purposes of this chapter to that which this article states each respectively refers.

(Added by Stats. 1949, Ch. 274.)



31521

City refers to county water district.

(Added by Stats. 1949, Ch. 274.)



31522

City council or legislative body refers to the board of directors of the county water district.

(Added by Stats. 1949, Ch. 274.)



31523

Mayor refers to the president of the board of directors of the county water district.

(Added by Stats. 1949, Ch. 274.)



31524

Clerk refers to the secretary of the board of directors of the county water district.

(Added by Stats. 1949, Ch. 274.)



31525

Council chambers refers to the place designated by the board of directors of the county water district for holding its regular meetings.

(Added by Stats. 1949, Ch. 274.)



31526

Treasurer refers to the auditor of the county water district, unless the district elects to use the county treasurer as provided in Section 31305, in which case it is the county treasurer as ex officio treasurer of the district.

(Amended by Stats. 1949, Ch. 1318.)



31527

Superintendent of streets or street superintendent and city engineer refer to the engineer of the county water district.

(Added by Stats. 1949, Ch. 274.)



31528

Right of way refers to any parcel of land through which a right of way has been granted to the county water district for any purpose.

(Added by Stats. 1949, Ch. 274.)



31529

All words relating to municipal officers and matters refer to the corresponding officers of county water districts and matters under this division.

(Added by Stats. 1949, Ch. 274.)






ARTICLE 3. Engineer of Work

31545

The board may appoint officers other than the engineer, without compensation, as the officer to perform any or all of the duties conferred upon the street superintendent or city engineer in any law referred to in this chapter.

(Added by Stats. 1949, Ch. 274.)



31546

The board may appoint an engineer of work, in which event the duties to be performed by the city engineer as set forth in any law referred to in this chapter shall be performed by the engineer of work, whose compensation and expenses shall constitute an incidental expense in the cost of the work.

(Added by Stats. 1949, Ch. 274.)



31547

The board may provide that the work shall be done under the direction and to the satisfaction of the engineer of work, that the materials used shall comply with his specifications and be to his satisfaction, and that he shall make and sign the assessment.

(Added by Stats. 1949, Ch. 274.)



31548

The contract shall be entered into by the engineer, and the assessment and warrant, when confirmed, shall be recorded in the office of the engineer.

(Added by Stats. 1949, Ch. 274.)









CHAPTER 4. Improvement Districts

31575

Improvement districts may be formed in districts in the same manner as improvement districts are formed in irrigation districts. When formed, such improvement districts shall be governed in the same manner and shall have the same powers as improvement districts in irrigation districts.

(Amended by Stats. 1959, Ch. 1652.)



31576

The board of directors of a district shall have the same rights, powers, duties and responsibilities with respect to the formation and government of improvement districts in districts as the board of directors of an irrigation district has with respect to improvement districts in irrigation districts.

(Added by Stats. 1949, Ch. 1052.)



31577

Assessments in an improvement district in a district shall be levied, collected and enforced at the same time and in as nearly the same manner as practicable as annual taxes for purposes of the district in which formed, except that the assessment shall be made in the same manner as provided with respect to improvement districts in irrigation districts.

(Added by Stats. 1949, Ch. 1052.)



31578

If an improvement district is formed in the Kings County Water District to encompass all or a portion of the area within the district served by the Lakeside Ditch Company (a mutual water company) for the purpose of acquiring stock of such company, operating the system of such company, and furnishing the shareholders thereof with water, the voters in such improvement district may elect an advisory board of five members. The members of such advisory board first elected shall be elected at the election of district directors next held following the formation of the improvement district. The members of the advisory board shall be elected in the same manner as district directors. The members first elected shall at their first meeting classify themselves by lot so that three members shall hold office for two years and two members shall hold office for four years. Thereafter all members shall hold office for four years.

The advisory board in such improvement district may make recommendations to the district board solely as to matters pertaining to the operation of the system acquired from the Lakeside Ditch Company and the distribution of the water to which the shareholders of such company have rights. The district board shall follow any such recommendation unless it is rejected by the district board by unanimous vote of its members.

(Added by Stats. 1959, Ch. 1653.)



31579

All powers and duties of the district may be exercised on behalf of or within any improvement district formed pursuant to this division.

(Added by Stats. 1961, Ch. 874.)






CHAPTER 5. Alternative Procedure for Formation of Improvement Districts

ARTICLE 1. In General

31585

The provisions of this chapter are in addition to the provisions of Sections 31388 and 31389, the provisions of Sections 31500 to 31548, inclusive, and the provisions of Sections 31575 to 31577, inclusive.

(Added by Stats. 1959, Ch. 442.)



31586

Division 4 (commencing at Section 2800) of the Streets and Highways Code shall not be applicable to the formation of any improvement district pursuant to this chapter.

(Added by Stats. 1959, Ch. 442.)






ARTICLE 2. Formation and Projects

31595

Improvement districts may be formed to undertake projects to investigate, study, analyze, appraise, finance, acquire, and carry out any of the objects or purposes of this division of special benefit to such improvement districts, including, without limitation, projects to construct, operate, maintain, extend, repair or improve any work or improvement of special benefit to such improvement districts.

(Added by Stats. 1959, Ch. 442.)



31596

The formation of an improvement district shall be instituted by a resolution of the board which shall contain the following:

(a) A description of the boundaries of the improvement district proposed to be formed;

(b) A brief general description of the project to be undertaken within such improvement district;

(c) A finding that the project will be a special benefit to such improvement district;

(d) A statement of the board s intention to undertake the project;

(e) An estimate of the cost of the project;

(f) The method by which the project is proposed to be financed. To the extent that the project is to be financed by taxes levied in such improvement district, for purposes other than the payment of the principal of and interest on bonds, the proposed maximum amount of such tax which may be levied in any year, which maximum shall not exceed seventy-five cents ($0.75) per one hundred dollars ($100) of the assessed value of the taxable property in such improvement district. To the extent that the project is to be financed by incurring a bonded indebtedness the resolution shall also comply with Section 31370. To the extent that the project is to be financed by taxes levied in such improvement district, for purposes other than the payment of the principal and interest on bonds, and said taxes are levied pursuant to Section 31703.7 of the Water Code, the proposed maximum amount of such tax which may be levied in any year, which maximum shall not exceed two dollars and fifty cents ($2.50) per one hundred dollars ($100) of the assessed value of the land in such improvement district.

(g) The time and place for a hearing by the board on the formation of the proposed improvement district, on the boundaries thereof, on the project proposed to be undertaken therein and on the method by which the project is proposed to be financed.

(Amended by Stats. 1968, Ch. 441.)



31597

The secretary shall give notice of the time and place of the hearing by causing a notice thereof to be published for the time provided by Section 31371 in a newspaper of general circulation printed and published within the proposed improvement district, but if there is no such newspaper, then one within the district, but if there is no such newspaper, then one within the county in which the proposed improvement district is situated. Said publication shall be completed at least seven days prior to said hearing. The secretary shall also cause the notice to be posted in five conspicuous places within the proposed improvement district at least 10 days prior to said hearing.

(Added by Stats. 1959, Ch. 442.)



31598

The notice shall contain a copy of the resolution and a designation of a public place within the district where a copy of a map of the proposed improvement district may be seen by any interested person.

(Added by Stats. 1959, Ch. 442.)



31599

At the time and place fixed for the hearing, or at any time and place to which the hearing is adjourned, the board shall proceed with the hearing and shall consider all written and oral objections to any matters set forth in the resolution. Any person may appear at the hearing and present any matters material to the subject thereof.

(Added by Stats. 1959, Ch. 442.)



31600

If prior to the conclusion of the hearing written protests against the formation of the proposed improvement district and the proposed project signed by a majority in number of the holders of title to taxable property within the proposed improvement district and who are also the holders of title to not less than 51 percent of the area thereof are filed with the board, further proceedings relating to the proposed improvement district and the proposed project shall be terminated and no proceedings for the formation of any improvement district to undertake the proposed project shall be instituted for a period of not less than six months following the date of the conclusion of the hearing.

(Added by Stats. 1959, Ch. 442.)



31601

In all matters referred to in this article, the last equalized assessment roll of the district, if any, otherwise of the county, shall be prima facie evidence as to the ownership of taxable property, the names and number of the persons who are the holders of title, or assessable rights therein, and as to the assessed valuation of taxable property within the proposed improvement district.

(Added by Stats. 1959, Ch. 442.)



31602

(a) Each signature on a protest shall be acknowledged or proved in the manner required to entitle deeds to be recorded.

(b) A guardian, executor, administrator, or other person holding property in a trust capacity under appointment of court may sign a protest when authorized by the proper court, which authorization may be made without notice. A certified copy of such authorization shall be filed with such protest.

(c) Where property is assessed in the name of a trustee or trustees, such trustee or trustees shall be deemed to be the person entitled to sign the protest.

(d) The protest of any public or quasi-public corporation, private corporation, or unincorporated association may be signed by any person authorized by the board of directors or trustees or other managing body thereof, which authorization shall be in writing, attested by its seal, and duly acknowledged, and shall be filed with the board.

(e) The owner of any property or interest therein, appearing upon the assessment role, which has been assessed in the wrong name or to unknown owners, or which has passed from the owner appearing as such on the last equalized assessment roll, since the same was made, shall be entitled to sign the protest represented thereby, either by the production of a proxy executed and acknowledged by such former owner, or by furnishing evidence of his ownership by a conveyance duly acknowledged showing the title to be vested in the person claiming the right to sign the protest, accompanied by a certificate of a competent searcher of titles, certifying that a search of the official records of the county since the date of the conveyance discloses no conveyance or transfer out from the grantee or transferee named in the conveyance.

(f) Where the property has been contracted to be sold, the vendee shall be entitled to sign the protest, unless such real property is assessed in the name of the vendor, in which event the vendor shall be entitled to do so, unless the contract of sale otherwise expressly provides.

(Added by Stats. 1959, Ch. 442.)



31603

The board may inquire and take evidence for the purpose of identifying any person claiming the right to sign the protest as being the person shown on the assessment roll or otherwise as entitled thereto. Unless satisfactory evidence is furnished, the right to file said protest may be denied.

(Added by Stats. 1959, Ch. 442.)



31604

At the conclusion of the hearing if proceedings relating to the proposed improvement district have not been terminated in the manner set forth in Section 31600 the board may, by resolution, declare that the proposed improvement district is formed.

(Added by Stats. 1959, Ch. 442.)



31605

No improvement district shall be formed pursuant to this chapter unless the board shall, in the resolution declaring such improvement district to be formed, find and declare that all taxable property located within the improvement district is equally benefited by the project proposed therefor, and if the board so finds and declares such determination shall be final and conclusive.

(Added by Stats. 1959, Ch. 442.)



31606

The resolution declaring an improvement district to be formed shall contain:

(a) A description of the boundaries thereof and the name of such improvement district which shall thereupon constitute and be known as Improvement District No. ____ of ____ County Water District.

(b) A brief description of the project which may be undertaken within the improvement district.

(c) The maximum amount of any improvement district tax, exclusive of taxes for the payment of principal of and interest on bonds, which may be levied in any year, which maximum amount shall not exceed the amount estimated in the resolution adopted pursuant to Section 31596.

(Added by Stats. 1959, Ch. 442.)



31607

The boundaries of an improvement district determined and established by the board in the resolution declaring the improvement district to be formed may be the whole or a part of the proposed improvement district described in the resolution adopted pursuant to Section 31596 and may include such additional lands, the owners of which have, by written petition filed with the board, requested be included within the improvement district. The territory of an improvement district need not be contiguous, but must be entirely within the district.

(Added by Stats. 1959, Ch. 442.)



31608

The resolution declaring the improvement district to be formed shall become effective 30 days after its adoption.

(Added by Stats. 1959, Ch. 442.)



31609

If a petition protesting against the adoption of the resolution declaring the improvement district to be formed is presented to the board prior to its effective date, the resolution shall be suspended and the board shall reconsider it. The petition shall be signed by not less than 10 percent of the registered voters within the proposed improvement district on the date of adoption of said resolution. If the board does not repeal the resolution against which a petition is filed, the board shall submit the resolution to the voters within such improvement district at a regular election or a special election for the purpose. The resolution shall not become effective unless and until a majority of the voters vote in favor thereof. Such election shall be conducted in the manner provided in Article 3 (commencing at Section 31405) of Chapter 2 of Part 6 of this division insofar as applicable, except that if a majority of the votes cast at said election are in favor of the resolution then the cost of such election shall be borne by the improvement district. This section shall not apply to any improvement district containing less than 100 registered voters as of the date of adoption of the resolution referred to in Section 31596.

(Added by Stats. 1959, Ch. 442.)



31610

After the formation of an improvement district pursuant to this chapter and if any portion of the cost of the project proposed therefor is to be financed by the issuance of bonds by the district on behalf of the improvement district, proceedings may be taken by the board for the authorization, issuance, and sale of bonds of the district on behalf of the improvement district pursuant to Section 31391. In taking such proceedings, the board shall not be required to comply with Sections 31370 to 31372, inclusive, or Sections 31385 to 31390, inclusive, but it shall proceed pursuant to Sections 31405 to 31416, inclusive, and Sections 31425 to 31429, inclusive. Any bonds issued may be refunded pursuant to Sections 31440 to 31446, inclusive, and may be made callable pursuant to Sections 31460 and 31461.

(Added by Stats. 1959, Ch. 442.)



31611

After the formation of an improvement district, additional lands may be included therein upon the written petition of the owners thereof and a resolution of the board.

(Added by Stats. 1959, Ch. 442.)






ARTICLE 3. Taxes

31615

Subject to such limitations as may be contained in the resolution declaring the improvement district to be formed, the board shall have the power in any year to cause taxes to be levied and collected in any improvement district to finance any project of such improvement district or to pay the principal of and interest on bonds issued by the district on behalf of such improvement district for the purpose of financing any project in such improvement district, and to pay the costs of administration, maintenance, and operation of any works or facilities of or for said improvement district. In the Cucamonga County Water District such tax may be levied on land only; but such restriction shall be applicable only within any improvement district formed within the district, and only so long as necessary to pay for the water facilities which may be constructed in such improvement district.

(Amended by Stats. 1968, Ch. 441.)



31616

The procedure for estimating, levying, and collecting taxes in any improvement district shall be the same as is provided in Part 7 (commencing at Section 31650) of this division for taxes on property in improvement districts.

(Added by Stats. 1959, Ch. 442.)



31617

All taxes collected pursuant to this article shall be expended only for the payment of bond principal and interest or only for the improvement district project for which levied, except that any surplus tax proceeds levied otherwise than for payment of bond principal and interest which remain after the completion of any improvement district project for which levied shall be transferred to the bond interest and redemption fund of such improvement district, if any, otherwise to the district s general fund.

(Added by Stats. 1959, Ch. 442.)



31618

For the purpose of any tax levied under this article, the properties within any improvement district shall be deemed to be equally benefited.

(Added by Stats. 1959, Ch. 442.)









CHAPTER 6. Kings County Water District Improvement District

31625

One or more improvement districts may be formed in the Kings County Water District which may include all or any part of the land in the district in the manner prescribed in Chapter 5 (commencing with Section 31585) of this part for capital outlay purposes, including, but not limited to, the acquisition of stock of mutual water companies. If any such improvement district is formed pursuant to this section, assessments shall be levied, collected, and enforced exclusively upon land within such improvement district to raise the funds necessary for the purposes of such improvement district. Such assessments shall be levied, collected, and enforced at the same time and as nearly as may be practicable as annual taxes for the purposes of the district. If bonds are to be issued on behalf of any such improvement district pursuant to Section 31610, the board may, in determining the amount of debt to be incurred, include the estimated cost of all stock of mutual water companies which the board determines should be acquired by such improvement district, even though all of such stock is not then available to be so acquired.

(Amended by Stats. 1965, Ch. 404.)






CHAPTER 7. Coachella Valley Water District Water Replenishment Assessments

31630

The Coachella Valley Water District shall have the power to levy and collect water replenishment assessments, as provided in this chapter, for the purpose of replenishing ground water supplies within the district.

(Amended by Stats. 1980, Ch. 226, Sec. 2.)



31630.5

As used in this chapter:

(a) Annual or year means a calendar year unless the context indicates a contrary meaning.

(b) District means the Coachella Valley Water District.

(c) Fiscal year means the period of July 1 through June 30, inclusive.

(d) Production or produce means the extraction of groundwater by pumping or any other method within the boundaries of the district or the diversion within the district of surface supplies which naturally replenish the groundwater supplies within the district and are used therein.

(e) Producer means any individual, partnership, association or group of individuals, lessee, firm, private corporation, or any public agency or public corporation, including, but not limited to, the Coachella Valley Water District.

(f) Minimal pumper means any producer who produces 25 or fewer acre-feet in any year.

(g) Replenishment and replenishing include incentive programs encouraging producers to use reclaimed water supplied by the district, or Colorado River water from the district s Coachella Branch Canal, for irrigation or other purposes, instead of groundwater.

(h) Supplemental water means water from the State Water Resources Development System, or from the Colorado River Aqueduct of the Metropolitan Water District of Southern California, or from any other source which is not part of the natural replenishment of the groundwater supplies within the district, including reclaimed water.

(Amended by Stats. 1993, Ch. 1024, Sec. 1. Effective January 1, 1994.)



31631

By May 1 of each year the board shall have prepared and presented to it an engineering survey and report concerning the groundwater supplies within the district. The report shall include the condition of the groundwater supplies, the need for replenishment, and recommendations for any replenishment program, including the source and amount of replenishment water, the cost of purchasing or producing, transporting, and spreading this water, and the cost of in lieu programs, including incentives to use Colorado River water or reclaimed water in place of groundwater. In connection with any proposed replenishment program, the report shall also describe the area or areas benefited, either directly or indirectly, the amount of water production produced in each area during the prior year, and shall recommend the amount of assessment to be levied upon all production within the benefited area or areas.

(Amended by Stats. 1993, Ch. 1024, Sec. 2. Effective January 1, 1994.)



31631.5

If the board determines that funds should be raised by a replenishment assessment, it shall call a public hearing, and shall publish notice at least 10 days in advance thereof pursuant to Section 6061 of the Government Code. Notice shall also be mailed by the district to all producers as disclosed by the records of the district who may be affected by the recommended assessment. Failure of any affected producers to receive such notice shall not affect the validity of any subsequent replenishment assessment. The notice shall contain the time and place of the hearing, a generalized or common description of each area of benefit, the amount of each recommended replenishment assessment, and an invitation to all interested parties to attend and be heard in support of or in opposition to the proposed assessment. The notice shall also state that a copy of the engineering report is available for inspection at the office of the district.

(Added by Stats. 1978, Ch. 498.)



31632

The hearing shall be held before the board and a quorum shall be present. The hearing may be adjourned from time to time by the president. All evidence relevant to the engineering survey and report, the recommendation that a replenishment assessment pursuant to this chapter be levied, and the determination of the area benefited by such assessment and replenishment program, may be introduced. Upon completion of the hearing, the board shall, by resolution, make specific findings on all facts relevant and material to the purposes for which a replenishment assessment, if any, may be levied under this chapter. In the event the district establishes a replenishment program and levies assessments hereunder, and such program is continued in subsequent years without substantial change and at the same rate of assessment, the board may dispense with the notice, hearing, and findings required by Section 31631.5 and this section.

(Added by Stats. 1978, Ch. 498.)



31632.5

Before July 1 of each year, the board may by resolution levy a replenishment assessment upon all water production during the following fiscal year within each area of benefit as determined by the board. The assessment within each area of benefit shall be at a uniform rate per acre-foot. The resolution shall also state the time or times at which such assessment shall be due and payable, which may be in convenient installments as determined by the board.

(Added by Stats. 1978, Ch. 498.)



31633

The amount of any replenishment assessment levied within an area of benefit shall be established at the discretion of the board, except that no assessment shall exceed the sum of the following costs and charges:

(a) Those charges imposed under the contract between the district and the state for an imported water supply from the State Water Resources Development System consisting of all of the following:

(1) The variable operation, maintenance, power, and replacement component of the transportation charge.

(2) The off-aqueduct power facilities component of the transportation charge.

(3) The delta water charge.

(4) Any surplus water or unscheduled water charge.

(5) Sums paid by the district to the Desert Water Agency for payment of similar charges under a similar contract the agency has with the state as provided in the water management agreement of July 1, 1976, as amended.

(b) The cost of recharging the groundwater basin with imported water from the State Water Resources Development System not included in subdivision (a).

(c) The cost of importing and recharging water from sources other than the State Water Resources Development System.

(d) The cost of treatment and distribution of reclaimed water for recharge or for direct use in lieu of groundwater.

(e) The cost of programs providing incentives to use reclaimed water or Colorado River water in place of groundwater.

(Amended by Stats. 2001, Ch. 929, Sec. 2. Effective January 1, 2002.)



31633.5

Minimal pumpers may be excluded from the engineering survey and report on water production, and they shall be exempt from any replenishment assessments and reporting provisions under this chapter.

(Added by Stats. 1978, Ch. 498.)



31634

The district, after the levying of any replenishment assessment, shall give notice thereof to all affected producers as disclosed by the records of the district. Such notice shall state the rate of assessment for each acre-foot of production during the fiscal year for which the assessment has been levied, and the dates when the assessment or installments thereof are due and payable. The notice shall be sent by first-class mail with the postage prepaid by the district.

(Added by Stats. 1978, Ch. 498.)



31634.5

Except as provided in Section 31636, each producer, on or before the dates when the assessment or installments thereof are due and payable, shall file with the district a sworn statement setting forth the total quantity of water production in acre-feet which is subject to the replenishment assessment. Such production shall be reported as of the end of the month immediately preceding the payment date. The statement shall be on a form prepared by the district, and to the extent practicable, shall identify separately the production from each well or other water-producing facility. The statement shall also include a general description or number locating such well or water-producing facility, the method or basis of the measurement or computation of production, and such other information as the district may require.

(Added by Stats. 1978, Ch. 498.)



31635

Any replenishment assessment levied pursuant to this chapter shall be due and payable to the district at the time or times determined by the district and stated in the notice of levy, and shall accompany the statement required from each producer.

(Added by Stats. 1978, Ch. 498.)



31636

If the district has an agreement with any producer whereby the district regularly reads and maintains the water-measuring devices which record the production of such producer, the producer shall be exempt from the provisions of Section 31634.5. In lieu thereof, the district shall send such producer notice of its production and the amount of the replenishment assessment or installment due.

(Added by Stats. 1978, Ch. 498.)



31636.5

If any producer subject to a replenishment assessment, after notice has been given pursuant to Section 31634, shall fail to pay a replenishment assessment or installment thereof when due, such producer shall become liable to the district for interest at the rate of 1 percent per month on the delinquent amount.

(Added by Stats. 1978, Ch. 498.)



31637

Should any producer, subject to a replenishment assessment, knowingly fail to file the water-production statement, such producer shall, in addition to interest as provided in Section 31636.5, become liable to the district for a penalty of one hundred fifty dollars ($150).

(Added by Stats. 1978, Ch. 498.)



31637.5

If the district has probable cause to believe that the production by any producer is unreported or, if reported, is substantially in excess of that disclosed by the statement filed by such producer, the district shall cause an investigation and report to be made concerning such production, which shall include the right to inspect the water-producing facility and any water-measuring device used therewith. The board shall thereupon determine and fix the correct amount of production for any such producer, and give written notice thereof. Any such determination made by the board shall be binding upon the producer, and the replenishment assessments based thereon together with interest and penalties shall be payable immediately, unless the producer shall file with the board within 10 days after the mailing of such notice a written protest setting forth the grounds of protest. Upon the filing of such protest the board shall hold a hearing at which time the total amount of production and the replenishment assessment shall be determined, and the interest and penalties fixed, which action shall be conclusive if based upon substantial evidence. A notice of such hearing shall be mailed to the protestant at least 10 days before the date fixed for the hearing. Notice of the determination by the board shall be mailed to the protestant. The producer shall have 20 days from the date of mailing of such notice to pay the replenishment assessment, interest, and penalties so fixed by the board.

(Added by Stats. 1978, Ch. 498.)



31638

The district may, in any court having jurisdiction, bring suit against any producer to enjoin any water production in violation of any of the provisions of this chapter, and to collect any delinquent replenishment assessments, interest or penalties. The court may award interest, cost and attorney s fees on any judgment.

(Added by Stats. 1978, Ch. 498.)



31638.5

It shall be unlawful to produce water from within any area of benefit after one year following the levy of a replenishment assessment within such area, unless the well or other water-producing facility producing such water shall have a water-measuring device affixed thereto which is capable of measuring and registering the accumulated amount of water produced. The provisions of this section shall not be applicable to minimal pumpers. The district by written agreement with any producer shall provide, install, maintain, own and read such water-measuring device. Violation thereof shall be punishable by a fine not to exceed six hundred dollars ($600), or by imprisonment in the county jail not to exceed 30 days, or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 413. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



31639

This chapter, applicable only to the Coachella Valley Water District, is necessary because of the special and unique problems of imported ground water recharge of ground water basins within such district and the necessity of the payment of part of such expense by a water replenishment assessment. This problem is not common to all districts formed under this division. It is therefore hereby declared that a general law cannot be made applicable and that the enactment of this chapter as a special law is necessary for the solution of problems existing in the Coachella Valley Water District.

(Amended by Stats. 1980, Ch. 226, Sec. 5.)









PART 7. TAXES

CHAPTER 1. General Provisions

ARTICLE 1. In General

31650

A district may cause taxes to be levied for the purpose of paying any of its obligations and to accomplish the purposes of this division.

(Added by Stats. 1949, Ch. 274.)



31651

If the maturity of the indebtedness created by an issue of bonds begins more than one year after the date of issuance, a tax shall be levied and collected pursuant to this part annually sufficient to pay the interest on the indebtedness as it falls due and also to constitute a sinking fund for the payment of the principal of the bonds on or before maturity.

(Added by Stats. 1949, Ch. 274.)



31652

A district may cause taxes to be levied to pay the expenses of its formation, including fees of attorneys and others employed to conduct the formation proceedings.

(Added by Stats. 1949, Ch. 274.)



31653

A district may impose a special tax pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code. The special taxes shall be applied uniformly to all taxpayers or all real property within the district, except that unimproved property may be taxed at a lower rate than improved property.

(Added by Stats. 1991, Ch. 70, Sec. 14.)






ARTICLE 2. Special Rate

31665

Whenever the board by ordinance finds that because of circumstances existing in the district it is just and reasonable that petitions for special rates of taxation be heard and determined, any person having an interest in land may file with the secretary a verified petition alleging all of the following:

(a) His land or a described portion of it was, prior to the acquisition or establishment by the district of any water system or waterworks serving the territory in which the land is situated, irrigated from another system of works than the works of the district.

(b) It has continued ever since to be exclusively so irrigated.

(c) It is entitled to a special rate of taxation.

(Added by Stats. 1949, Ch. 274.)



31666

The petition shall request that the board determine what percentage of the reqular rates of taxation of the district should be used in levying taxes on the land described in the petition.

(Added by Stats. 1949, Ch. 274.)



31667

A fee of ten dollars ($10) shall be paid to the secretary before the filing of each petition for a special rate of taxation. The money shall be applied to the cost of the publication of the notice and other expenses of the hearing. If there is any balance after the conclusion of the hearing, it shall be returned to the petitioner or divided among the petitioners contributing thereto in proportion to the respective areas described in their petitions.

(Added by Stats. 1949, Ch. 274.)



31668

The board shall set a time and place for the hearing of a petition for a special rate of taxation or of all the petitions if more than one has been filed and shall give notice of it in a newspaper published in the county wherein the office of the district is situated.

(Added by Stats. 1949, Ch. 274.)



31669

The notice for a special rate of taxation hearing shall state all of the following:

(a) Petitions have been presented to the board praying for a determination that certain land, which need not be described in the notice, is entitled to a special rate of taxation.

(b) The names of the petitioners.

(c) The time and place set for the hearing.

(Added by Stats. 1949, Ch. 274.)



31670

The board shall meet at the time and place set for the hearing and proceed in the order it deems proper to hear the petitions and shall hear all competent and relevant evidence offered in support of any petition or in opposition to it and may adjourn the hearing from time to time.

(Added by Stats. 1949, Ch. 274.)



31671

After the conclusion of the hearing, if the board finds that any of the land described in any petition has been irrigated as alleged and is not and will not be benefited by the operations of the district in a manner that would justify its taxation at the regular rate of taxation, the board shall reduce the rate of taxation on the land in an ordinance or resolution entered in full upon its minutes.

(Added by Stats. 1949, Ch. 274.)



31672

The ordinance or resolution shall:

(a) Describe the land entitled to a special rate of taxation or the respective parcels of it if separate parcels are to be assessed.

(b) Fix the percentage of the regular rate of taxation which shall be applied in levying district taxes on the land described or on each parcel of it if various parcels are found to be entitled to different special rates in order that the taxes to be levied on this land will be proportionate with the benefits which it receives or will receive from the operations of the district.

(Added by Stats. 1949, Ch. 274.)



31673

A certified copy of the ordinance or resolution determining that any land is entitled to a special rate of taxation shall be delivered to the county assessor, and thereafter until notified of a change in the determination, he shall enter the land described in the ordinance or resolution separately on the assessment roll and so designate it and the percentage of the regular rate of taxation to which it is entitled that it may readily be distinguished from other land not entitled to a special rate.

(Amended by Stats. 1967, Ch. 592. Note: The earlier version in Stats. 1949, Ch. 274, remains applicable as prescribed by Stats. 1967, Ch. 592, Sec. 8.)



31674

After a copy of the ordinance or resolution is delivered to the county assessor, the officer charged with the duty of entering on the assessment roll the amount of district taxes on the land shall in making the entry observe and conform to the ordinance or resolution.

(Amended by Stats. 1967, Ch. 592. Note: The earlier version in Stats. 1949, Ch. 274, remains applicable as prescribed by Stats. 1967, Ch. 592, Sec. 8.)



31675

The determination of the board granting or denying a special rate of taxation as to any land after a hearing pursuant to this article shall not be changed unless the board on petition by a party affected consents to another hearing or on its own motion causes notice to be served on the owner of the land to show cause why the determination should not be changed, in either of which cases another hearing shall be advertised and held as provided in this article.

(Added by Stats. 1949, Ch. 274.)






ARTICLE 3. Taxation Within the Kings County Water District

31680

Within the Kings County Water District, the board may by ordinance provide for the establishment of special rates of taxation, for general fund purposes and for purposes of paying principal and interest upon general obligation bonds, for relatively low water using, nonfarm, heavy manufacturing industries located entirely within the district and upon which the district s regular rate of taxation may bear unfairly relative to benefits received from the district as compared to other taxpayers in the district. The provisions of Article 2 (commencing with Section 31665) of Chapter 1 of Part 7 of Division 12 of the Water Code shall apply herein, except for Sections 31665 and 31671.

(Added by Stats. 1976, Ch. 454.)









CHAPTER 2. Main Tax Procedure

31700

In this chapter district means a county water district formed under the provisions of the County Water District Act or this division.

(Amended by Stats. 1961, Ch. 674.)



31701

If a district has no revenue or if the revenues of the district are, or in the judgment of the board of directors are likely to be, inadequate to pay the interest on or principal of any bonded debt as it becomes due, or any other expenses or claims against the district, or if there are delinquent and unpaid charges, as defined in subdivision (e), outstanding, the board of directors shall, annually, on or before August 1st, furnish to the board of supervisors and to the auditor of each county, respectively, in writing:

(a) An estimate of the minimum amount of money required to be raised by taxes in the county for the payment of its proportion of the amount required to pay the principal of or interest on any bonded debt of the district or of an improvement district therein as it becomes due.

(b) A description of the improvement district benefited by the purposes of the bonded debt as stated in the resolution declaring the necessity to incur the bonded indebtedness, or, if the whole district was benefited by incurring it, a statement of that fact.

(c) An estimate of the minimum amount of money required to be raised by taxes in the county for the payment of its proportion of the amount required to meet all the charges, claims, expenditures and expenses, other than a bonded debt, of each improvement district created in the county pursuant to this division, together with a description of each such improvement district as determined by resolution of the board.

(d) An estimate of the minimum amount of money required to be raised by taxes in the county for the payment of its proportion of the amount required by the district for other expenses and claims against it.

(e) A statement of those delinquent and unpaid charges for water and other services, or either, requested in writing by the owner of the property that remain delinquent and unpaid for 60 days or more on July 1st determined by the board to be included therein.

(f) The estimate of the minimum amount of money required to be raised by taxes in the county under subdivisions (c) and (d) shall not exceed the amounts permitted by any maximum property tax rate limitation in the Revenue and Taxation Code, provided however, that if no tax was levied by the district for either the 1971 1972 or the 1972 1973 fiscal year and the district incurred expenses in such years which expenses were paid from revenues other than taxes, then the maximum levy shall not exceed fifty cents ($0.50) per one hundred dollars ($100) of assessed valuation per year.

(Amended by Stats. 1974, Ch. 830.)



31701.5

The amount of any charges for water and other services or either included in the statement of delinquent and unpaid charges pursuant to subdivision (e) of Section 31701 shall be added to and become a part of the annual taxes next levied upon the property upon which the water for which the charges are unpaid was used and upon the property subject to the charges for any other district services and shall constitute a lien on that property as of the same time and in the same manner as does the tax lien securing such annual taxes. All laws applicable to the levy, collection and enforcement of municipal ad valorem taxes shall be applicable to such charges, except that if any real property to which such lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attaches thereon, prior to the date on which the first installment of such taxes would become delinquent, then the lien which would otherwise be imposed by this section shall not attach to such real property and the delinquent and unpaid charges relating to such property shall be transferred to the unsecured roll for collection. The county shall deduct from the charges collected an amount sufficient to compensate the county for costs incurred in collecting such delinquent and unpaid charges. The amount of such compensation shall be fixed by agreement between the board of supervisors and the district s board of directors.

(Amended by Stats. 1973, Ch. 861.)



31701.6

A district shall notify the holder of title to land whenever delinquent and unpaid charges for water and other services or either which could become a lien on such property pursuant to Section 31701.5 remain delinquent and unpaid for 60 days.

(Added by Stats. 1971, Ch. 1211.)



31701.7

In case any charges for water or other services, or either, remain unpaid the amount of the unpaid charges may in the discretion of the district be secured at any time by filing for record in the office of the county recorder of any county, a certificate specifying the amount of such charges and the name and address of the person liable therefor.

From the time of recordation of the certificate, the amount required to be paid together with interest and penalty constitutes a lien upon all real property in the county owned by the person or afterwards, and before the lien expires, acquired by him. The lien has the force, priority, and effect of a judgment lien and shall continue for 10 years from the date of the filing of the certificate unless sooner released or otherwise discharged. The lien may, within 10 years from the filing of the certificate or within 10 years from the date of the last extension of the lien in the manner herein provided, be extended by filing for record a new certificate in the office of the county recorder of any county and from the time of such filing the lien shall be extended to the real property in such county for 10 years unless sooner released or otherwise discharged.

(Added by Stats. 1979, Ch. 335.)



31702

After the board of directors has furnished the estimates as required in Section 31701, the board of supervisors of each county, annually, at the time and in the manner of levying other county taxes, shall:

(a) Until each bonded debt is fully paid, levy upon the property within the district, or improvement district therein benefited by the bonded debt in the county, and cause to be collected a tax sufficient to pay the county s proportion of the amount required to pay the principal of and interest on the bonded indebtedness to be known as the ____ County Water District Bond tax.

(b) Until all charges, claims, expenditures and expenses other than a bonded debt of any improvement district created pursuant to this division have been fully paid, levy within such improvement district and cause to be collected a tax sufficient to pay the county s proportion of the amount required to pay all said charges, claims, expenditures and expenses of each improvement district to be known as the ____ County Water District Improvement District No. ____ Tax.

(c) Until all other expenses or claims against the district are fully paid, levy upon all of the property within the district in the county and cause to be collected a tax sufficient to pay the county s proportion of the amount required to pay all those expenses or claims to be known and as the ____ County Water District General Tax.

(Amended by Stats. 1961, Ch. 674.)



31702.1

The board may, by resolution, elect to fix its own rates of taxation, in which event it shall file certified copies thereof with the auditor, the assessor and the clerk of the board of supervisors of the county in which it is situated, on or before July 1. It shall thereafter continue to fix its own rate of taxation until it has filed with such officers certified copies of a resolution electing to the contrary.

(Added by Stats. 1963, Ch. 894.)



31702.2

Following the board s election, the county auditor shall, before the third Monday of August of each year, transmit to the board a written statement showing the total value of all taxable property in the district, which shall be used by the county for taxation for that year.

(Added by Stats. 1963, Ch. 894.)



31702.3

On or before September 1 of each year, the board shall fix the rates of taxation in not to exceed four decimals, which it shall require for each of its purposes for said year, making due allowance for delinquency as fixed by law or by the board, and immediately certify said rates to the county auditor. These acts by the board are a valid assessment of the property and a valid levy of the taxes so fixed.

(Amended by Stats. 1970, Ch. 17.)



31702.4

The county auditor shall compute and enter in the county assessment roll the respective sums to be paid as a district tax on the property in the district, using the rate of levy as fixed by the board and the assessed value as found on the assessment roll.

(Amended by Stats. 1970, Ch. 17.)



31703

Subject to any other limitations in this division contained the taxes shall be levied on property in the district as follows:

(a) The bond tax shall be levied upon the district or improvement district therein benefited by the purposes of the bonded debt, as stated in the resolution declaring the necessity of incurring the bonded debt.

(b) Each improvement district tax shall be levied solely upon the property within the improvement district as described in the resolution of the board creating such improvement district.

(c) The general tax shall be levied upon all the property within the district.

(Amended by Stats. 1955, Ch. 1182.)



31703.1

Upon request of the Mariana Ranchos County Water District, the board of supervisors shall levy the bond tax in proportion to the assessed valuation of the land in the district or improvement district benefited by the purposes of the bonded debt. The bond tax levied pursuant to this section constitutes a lien on all property, both real and personal, located on the land benefited by the purposes of the bonded debt.

The provisions of this section apply only with respect to bonds issued by the Mariana Ranchos County Water District, in San Bernardino County, after October 1, 1961.

This special provision is necessary because the Mariana Ranchos County Water District is located in a desert area where water primarily benefits only land.

(Added by Stats. 1961, Ch. 1908.)



31703.2

Annually, the Sierra Lakes County Water District, Placer County, may request, and the board of supervisors shall levy a bond tax on land only in the district or improvement district benefited by the purposes of the bonded debt. The bond tax levied pursuant to this section constitutes a lien on all property, both land and improvements, located on the land benefited by the purposes of the bonded debt.

This special provision is necessary because of the benefit to undeveloped land within the Sierra Lakes County Water District by the availability of improvements in the area.

(Added by Stats. 1963, Ch. 2045.)



31703.3

Annually, the Circle Oaks County Water District, Napa County, may request, and the board of supervisors shall levy a bond tax on land only in the district or improvement district benefited by the purposes of the bonded debt. The bond tax levied pursuant to this section constitutes a lien on all property, both land and improvements, located on the land benefited by the purposes of the bonded debt.

This special provision is necessary because of the benefit to undeveloped land within the Circle Oaks County Water District by the availability of improvements in the area.

(Added by Stats. 1963, Ch. 2045.)



31703.4

Upon request of the Apple Valley Heights County Water District, the board of supervisors shall levy the bond tax and taxes for loans and other indebtedness in proportion to the assessed valuation of the land in the district or improvement district benefited by the purposes of the bonded debt and other indebtedness. The tax levied pursuant to this section constitutes a lien on all property, both real and personal, located on the land benefited by the purposes of the bonded debt.

The provisions of this section apply only with respect to bonds and other indebtedness issued by the Apple Valley Heights County Water District, in San Bernardino County,

This special provision is necessary because the Apple Valley Heights County Water District is located in a desert area where water primarily benefits only land.

(Added by Stats. 1965, Ch. 822.)



31703.5

Annually, the Desert View County Water District, San Bernardino County, may request, and the board of supervisors shall levy a bond tax on land only in the district or improvement district benefited by the purposes of the bonded debt. The bond tax levied pursuant to this section constitutes a lien on all property, both land and improvements, located on the land benefited by the purposes of the bonded debt.

This special provision is necessary because the Desert View County Water District is uniquely located in a desert area where water provided by the district primarily benefits only land.

(Added by Stats. 1967, Ch. 734.)



31703.6

Annually, the Pinedale County Water District, Fresno County, may request, and the board of supervisors shall levy, a bond tax on land only in Pinedale County Water District, Improvement District No. 2, benefited by the purposes of the bonded debt. The bond tax levied pursuant to this section constitutes a lien on all property, both land and improvements, located on the land benefited by the purposes of the bonded debt.

This special provision is necessary because of the special benefit to undeveloped land within the Pinedale County Water District, Improvement District No. 2, from the availability of district improvements in the area.

(Added by Stats. 1967, Ch. 822.)



31703.7

Upon request of the Cucamonga County Water District, the board of supervisors shall levy an improvement district tax on land within any improvement district within Cucamonga County Water District for the purpose of financing improvements in such improvement district. The tax levied pursuant to this section constitutes a lien on all property, both real and personal, located on the land within such an improvement district.

The provisions of this section apply only with respect to taxes levied within an improvement district in the Cucamonga County Water District. This special provision is necessary because of the unique benefits to undeveloped land within the Cucamonga County Water District by the availability of improvements in such improvement districts.

(Added by Stats. 1968, Ch. 441.)



31703.8

Annually, the El Dorado Hills County Water District, El Dorado County, may request, and the board of supervisors shall levy, a bond tax on land only in the district or improvement district benefited by the purposes of the bonded debt. The bond tax levied pursuant to this section constitutes a lien on all property, both land and improvements, located on the land benfited by the purposes of the bonded debt.

This special provision is necessary because of the benefit to undeveloped land within the El Dorado Hills County Water District by the availability of improvements in the area.

(Added by Stats. 1971, Ch. 22.)



31703.9

Annually, the Juniper Riviera County Water District, San Bernardino County, may request, and the board of supervisors shall levy, any one, or all, bond or other taxes on land only within the district or improvement district benefited by the purposes of the bonded debt and other indebtedness. Such tax, or taxes, levied pursuant to this section constitutes a lien on all taxable property, both real and personal, located on the land benefited by the purposes of the bonded debt or other indebtedness.

This special provision is necessary because the Juniper Riviera County Water District is uniquely located in a desert area where water provided by the district primarily benefits only land.

(Added by Stats. 1976, Ch. 257.)



31704

Taxes levied by the Coachella Valley County Water District for payment of the principal of, or interest on bonded indebtedness, where the proceeds of such bonds were used for the construction and installation of sewer facilities to provide sewer service to an area, including either wholly or in part a community redevelopment project area, shall not be apportioned as authorized by subdivision (b) of Section 33670 of the Health and Safety Code, but shall be allocated solely to the Coachella Valley County Water District.

(Added by Stats. 1976, Ch. 1085.)



31706

All district taxes shall be collected at the same time and in the same manner and form as county taxes and shall be paid to the district for which they were levied and collected.

(Added by Stats. 1949, Ch. 274.)



31707

Subject to the provisions of Section 31707.1, taxes for the payment of a bonded debt and the interest on it are a lien on all the property benefited thereby as stated in the resolution of the board of directors declaring the necessity to incur the debt.

(Amended by Stats. 1955, Ch. 1295.)



31707.1

No bonded debt and no lien therefor is created or exists as to authorized bonds prior to issuance. Upon issuance a debt is created only as to the bonds issued and a lien is created therefor but only upon the property which on the date of bond issuance is then within the district or improvement districts therein benefited by the bonded debt.

(Added by Stats. 1955, Ch. 1295.)



31707.5

(a) Taxes for the payment of all charges, claims, expenditures and expenses, other than a bonded debt, of any improvement district created pursuant to this division are a lien on all the property described in the resolution of the board creating such improvement district.

(b) All taxes for purposes other than those specified in Section 31707 or subdivision (a) of this section are a lien on all the property in the district.

(Added by Stats. 1955, Ch. 1182.)



31708

Notwithstanding any other provision of this part to the contrary, in the case of a sale of property for taxes or assessments, except where the sale is conducted and the funds are accounted for as provided in Division 1 (commencing with Section 101) of the Revenue and Taxation Code, all proceeds shall be accounted for and distributed as provided in Article 12 (commencing with Section 53925) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

This section shall apply with respect to any district assessing, levying, or collecting its own taxes under Chapter 3 (commencing with Section 31730) as provided for in Section 8 of Chapter 592 of the Statutes of 1967.

(Added by Stats. 1977, Ch. 648.)



31709

District taxes whether for the payment of a bonded indebtedness and the interest on it or for other purposes are of the same force and effect as other liens for taxes, and their collection shall be enforced by the same means as provided for the enforcement of liens for state and county taxes.

(Added by Stats. 1949, Ch. 274.)






CHAPTER 3. Alternative Tax Procedure ]

ARTICLE 5. Collections Generally]

31805

All district taxes levied on real property and improvements are a lien upon the same, which lien attaches as of noon on the first day of March of the year in which the tax is levied, and all taxes levied upon personal property are a lien upon the real property of the owner of the personal property, which lien attaches as of noon on the first day in March of the year in which the tax is levied.

(Added by Stats. 1968, Ch. 89. Applicable, by Sec. 6 of Ch. 89, to districts operating under former Chapter 3 pursuant to Stats. 1967, Ch. 592, Sec. 8. Note: Chapter 3, commencing with Section 31730, was repealed Nov. 8, 1967, by Stats. 1967, Ch. 592.)






ARTICLE 6. Collection by the Assessor]

31822

If the assessee owns taxable real property in fee in the district, the taxes due upon the possession of, claim to, or right to the possession of land are respectively a lien upon that real property, which lien attaches as of the first day of March in each year. The taxes need not be collected by the assessor if in his opinion the taxable real property is sufficient to secure the payment of the taxes.

(Added by Stats. 1968, Ch. 89. Applicable, by Sec. 6 of Ch. 89, to districts operating under former Chapter 3 pursuant to Stats. 1967, Ch. 592, Sec. 8. Note: Chapter 3, commencing with Section 31730, was repealed Nov. 8, 1967, by Stats. 1967, Ch. 592.)












PART 8. CHANGES IN ORGANIZATION

CHAPTER 1. Exclusion

32200

Any tract of land included within any district and not substantially and directly benefited by being in the district, or by its continued inclusion therein, may be excluded from the district.

(Amended by Stats. 1965, Ch. 2043.)






CHAPTER 2. Inclusion

32400

Land not a part of the district whether or not contiguous to it or to other portions added to the district, and consisting of any portion of the county wherein the district was formed or of any municipality therein, or of land in any county contiguous to the county wherein the district was formed or of any municipality therein, may be included within the district.

(Added by Stats. 1949, Ch. 274.)






CHAPTER 3. Inclusion in Improvement Districts

32550

Territory within a district may be annexed to an improvement district whether or not contiguous thereto, provided that such territory is not a part of an improvement district constituted for a similar purpose.

(Amended by Stats. 1968, Ch. 425.)



32551

The procedure for such annexation shall be the same as the procedure for annexing land to a district set forth in Chapter 2 (commencing with Section 57075) of Part 4 of Division 3 of Title 5 of the Government Code, without the preliminary proceedings provided in Chapter 5 (commencing with Section 56825) of Part 3 of Division 3 of Title 5.

(Amended by Stats. 1996, Ch. 400, Sec. 6. Effective January 1, 1997.)



32552

If all the owners of land within the territory proposed to be annexed have given their written assent to such annexation, the board may by resolution order such an annexation (a) without notice and hearing by the board, (b) without an election, or (c) without notice and hearing by the board and without an election.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 41.)



32553

After the adoption of a resolution ordering such annexation, or a resolution confirming an order of annexation following an election thereon, the secretary shall file a certified copy thereof with a map of the territory thus annexed with the county assessor and the county tax collector of each county in which such annexed territory is situated and with the State Board of Equalization.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 41.)



32554

Territory annexed to an improvement district shall be subject to existing bond issues and indebtedness of the improvement district from and after the filing with the county assessor specified in Section 32553.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 41.)









PART 8.2. Coachella Valley Water District

32600

Unless the context otherwise requires, the definitions set forth in this section govern the construction of this part.

(a) Board means the Board of Directors of the Coachella Valley Water District.

(b) District means the Coachella Valley Water District.

(c) New industrial facilities means industrial facilities for which either of the following applies:

(1) The building permit for that facility is issued on or after January 1, 2010.

(2) If a building permit is not required for that facility, construction for that facility commences on or after January 1, 2010.

(Added by Stats. 2006, Ch. 671, Sec. 1. Effective January 1, 2007.)



32601

(a) The Legislature hereby finds and declares that the use of potable domestic water for nonpotable uses for cemeteries, parks, highway landscaped areas, new industrial facilities, and golf course irrigation is a waste and an unreasonable use of the water within the meaning of Section 2 of Article X of the California Constitution, if nonpotable water, including recycled water, is available under all of the following conditions as determined by the board, after notice to any person or local public agency that may be ordered to use nonpotable water or to cease using potable water and a hearing held by the board if requested by the person or local public agency:

(1) The board determines that the source of nonpotable water is of adequate quality for the proposed use and is available for that use. In determining adequate quality, the board shall consider all relevant factors, including, but not limited to, food and employee safety, and level and types of specific constituents in the nonpotable water affecting the use, on a user-by-user basis. In addition, the board shall consider the effect of the use of nonpotable water in lieu of potable water on the generation of hazardous waste and on the quality of wastewater discharges subject to permit.

(2) The board determines that the nonpotable water may be furnished for the proposed use at a reasonable cost to the user. In determining reasonable cost, the board shall consider all relevant factors, including, but not limited to, the present and projected costs of supplying, delivering, and treating potable domestic water for the proposed use and the present and projected costs of supplying and delivering nonpotable water for that use, and finds that the cost of supplying the nonpotable water is comparable to, or less than, the cost of supplying potable domestic water.

(3) The State Department of Public Health determines that the use of nonpotable water from the proposed source will not be detrimental to public health.

(4) The California regional water quality control board determines that the use of nonpotable water from the proposed source will comply with any applicable water quality control plan.

(5) The board determines that the use of nonpotable water for the proposed use will not adversely affect groundwater rights, will not degrade water quality, and is determined not to be injurious to plant life, fish, and wildlife.

(b) In making the determination described in subdivision (a), the board shall consider the impact of the cost and quality of the nonpotable water on each individual user.

(c) The board may require a person or public agency to furnish information that the board determines to be relevant to making the determinations described in subdivision (a).

(Amended by Stats. 2007, Ch. 483, Sec. 49. Effective January 1, 2008.)



32602

Notwithstanding any other provision of law, but subject to the other requirements of this part, no person or local public agency shall use water within the district s service area from any source that is suitable for potable domestic use for nonpotable uses for cemeteries, parks, highway landscaped areas, new industrial facilities, and golf course irrigation, if the board, in accordance with Section 32601, determines that suitable nonpotable water is available.

(Added by Stats. 2006, Ch. 671, Sec. 1. Effective January 1, 2007.)



32603

(a) The use of nonpotable water, including recycled water, in accordance with this part is subject to all applicable state regulation.

(b) This part only applies to a use of water within the district s service area that is not the subject of a determination pursuant to Article 7 (commencing with Section 13550) of Chapter 7 of Division 7.

(c) This part is in addition to, and not a limitation upon, any powers of a public agency or a court to prevent the waste or unreasonable use of water.

(Added by Stats. 2006, Ch. 671, Sec. 1. Effective January 1, 2007.)






PART 9. COACHELLA MERGER

CHAPTER 1. General Provisions

33100

This part shall be known and may be cited as the Coachella District Merger Law.

(Added by Stats. 1949, Ch. 274.)



33101

The State and the people thereof have a primary and supreme interest in securing to the inhabitants and property owners within the Coachella Valley and adjacent land in Riverside County the greatest possible use and conservation of, and protection from, the waters naturally flowing into the valley from the surrounding mountainous watershed and the greatest possible use of other waters available to the area, thereby assuring that the greatest productivity of the largest possible area may be accomplished and safely carried on within reasonable limits of economy.

(Added by Stats. 1949, Ch. 274.)



33102

Investigation having shown that conditions in the Coachella Valley are peculiar to that valley, it is hereby declared that a general law cannot be made applicable thereto and that this part is therefore necessary for the proper distribution, use, and control of the water available for the valley and the protection of the valley from storm water by the means provided in this part and for elimination of duplication of governmental authority and securing greater economy of administration.

(Added by Stats. 1949, Ch. 274.)



33103

The Coachella Valley County Water District was prior to October 19, 1937, formed primarily for irrigation purposes, and the Coachella Valley Storm Water District was prior to October 19, 1937, formed for reclamation and protection purposes.

(Added by Stats. 1949, Ch. 274.)



33104

This chapter is enacted in part under the authority expressly granted in Section 13 of Article XI of the Constitution of the State.

(Added by Stats. 1949, Ch. 274.)



33105

This part shall be given a liberal construction for the purpose of sustaining any and all proceedings taken hereunder.

(Added by Stats. 1949, Ch. 274.)



33106

Nothing in this part shall impair or adversely affect any right of any bondholder or creditor of the storm water district or the county water district.

(Added by Stats. 1949, Ch. 274.)






CHAPTER 2. The Merger

33115

The Coachella Valley Storm Water District of Riverside County was merged into the Coachella Valley County Water District on October 19, 1937, pursuant to Chapter 469 of the Statutes of 1937.

(Added by Stats. 1949, Ch. 274.)



33116

The surviving district comprises all land in the county water district at the time of the merger plus inclusions, and less exclusions, of land thereafter made pursuant to law.

(Added by Stats. 1949, Ch. 274.)



33117

The name of the surviving district is Coachella Valley County Water District.

(Added by Stats. 1949, Ch. 274.)



33118

The surviving district is a public agency of the State.

(Added by Stats. 1949, Ch. 274.)



33119

Upon the merger of the two districts the storm water district for all purposes ceased to exist, and the offices of its trustees and officers thereupon terminated.

(Added by Stats. 1949, Ch. 274.)



33120

Upon the merger the directors and officers of the county water district then in office constituted the directors and officers of the surviving district.

(Added by Stats. 1949, Ch. 274.)



33121

Upon the merger the surviving district succeeded to all properties, rights and contracts of each of the two districts.

(Added by Stats. 1949, Ch. 274.)






CHAPTER 3. Operation of Surviving District

33135

Except as in this part expressly provided the surviving district shall be in all respects operated, managed, and governed, its directors and officers shall be elected or appointed, and its revenues shall be raised and expended as provided by law for county water districts generally.

(Added by Stats. 1949, Ch. 274.)



33136

In addition to the powers in this part conferred, the surviving district has all of the powers and duties of a storm water district as now or hereafter provided in the Storm Water District Act of 1909.

(Added by Stats. 1949, Ch. 274.)



33137

In addition to the powers in this part conferred the board of directors and officers of the surviving district shall perform all functions of boards of directors and officers of county water districts and of boards of trustees and corresponding officers of storm water districts.

(Added by Stats. 1949, Ch. 274.)



33138

In the case of conflict between the Storm Water District Act of 1909 and this division, this division prevails.

(Added by Stats. 1949, Ch. 274.)



33139

Notwithstanding anything contained in this part, the surviving district may provide for and carry on the construction, operation, and maintenance of works, improvements, and functions authorized by the Storm Water District Act of 1909 either as authorized in that act or as authorized by this division. The district may raise funds for these purposes in any manner authorized or permitted by either the Storm Water District Act of 1909 or this division, and is specifically authorized to raise funds by special assessment on benefited land in proportion to the benefits derived by the benefited lands pursuant to Section 53753 of the Government Code, or by adopting fees and charges pursuant to Section 6 of Article XIII D of the California Constitution.

(Amended by Stats. 2013, Ch. 119, Sec. 1. Effective January 1, 2014.)



33140

All actions and proceedings pending by or against the storm water district at the time of the merger may be prosecuted to final judgment for or against the storm water district, or the surviving district may be substituted as a party.

(Added by Stats. 1949, Ch. 274.)



33141

After the merger no action or proceeding shall be brought for or against the storm water district or its trustees or officers.

(Added by Stats. 1949, Ch. 274.)



33142

All actions and proceedings commenced after the merger either on account of affairs of the storm water district or affairs of the county water district shall be prosecuted by or against the surviving district.

(Added by Stats. 1949, Ch. 274.)



33143

All outstanding bonded and other indebtedness of the storm water district and of the county water district at the time of the merger has been assumed by the surviving district and all bondholders and creditors of the two districts may enforce their rights against the surviving district in like manner as might have been done against the storm water district or the county water district if the two districts had not been merged.

(Added by Stats. 1949, Ch. 274.)



33144

The board of directors and officers of the surviving district shall perform all duties and functions of the board of trustees and corresponding officers of the storm water district relating to the assessment, levy, and collection of taxes for the payment of all outstanding bonds and other indebtedness of the storm water district in the same manner and at the same times as is provided in the Storm Water District Act of 1909, and all county officers and boards of supervisors shall likewise perform their functions and duties with relation to assessment, levy, and collection of taxes for the payment of the bonds and other indebtedness of the storm water district as is provided in the Storm Water District Act of 1909.

(Added by Stats. 1949, Ch. 274.)



33145

All money required for repair, operation, and maintenance of improvements constructed by the storm water district and the cost of which was borne by the owners of particular land in the storm water district may be charged and collected by tax against that land, or notwithstanding anything in the Storm Water District Act of 1909 to the contrary, the board of directors of the surviving district may by ordinance determine that the money shall be raised by tax on the entire storm water unit, in which case the money shall thereafter be so raised.

(Added by Stats. 1949, Ch. 274.)



33146

Land may be added to the surviving district or excluded therefrom in any manner and with the same effect as provided in this division.

(Added by Stats. 1949, Ch. 274.)






CHAPTER 4. Storm Water Unit

33160

The surviving district contains an improvement district, designated Storm Water Unit, which consists of land in the storm water district at the time of the merger plus inclusions, and less exclusions, of land thereafter made pursuant to law.

(Added by Stats. 1949, Ch. 274.)



33161

The storm water unit shall solely be and remain taxable or assessable for bonds, indebtedness, works, improvements, and functions authorized by the Storm Water District Act of 1909.

(Added by Stats. 1949, Ch. 274.)



33162

Land may be added to or excluded from the storm water unit in a manner as nearly as may be as land is added to or excluded from county water districts as provided in this division and not in the manner provided in the Storm Water District Act of 1909.

(Added by Stats. 1949, Ch. 274.)









PART 9.1. COSTA MESA MERGER

CHAPTER 1. General Provisions

33200

This part shall be known and may be cited as the Costa Mesa District Merger Law.

(Added by Stats. 1959, Ch. 1377.)



33201

The State and the people thereof have a primary and supreme interest in securing to the inhabitants, property owners and water users within the City of Costa Mesa, the Newport Heights Irrigation District, the Fairview County Water District, and the Newport Mesa County Water District, the greatest possible efficient use and conservation of waters, both local and imported, that may be accomplished economically. Investigation has shown that the water supply problem of the Costa Mesa area and of Orange County is peculiar to that area and it is hereby declared that a general law cannot be made applicable thereto. It is hereby declared necessary for the proper reorganization of water supply, storage, conservation and use that this part be adopted to provide the means of eliminating expensive and wasteful duplication of water systems and securing a greater economy and efficiency of administration.

(Added by Stats. 1959, Ch. 1377.)



33202

The City of Costa Mesa was incorporated on June 29, 1953, primarily for the purpose of providing municipal functions and services, including the providing of a water supply to its area; the Newport Heights Irrigation District was formed on August 5, 1918, primarily for providing a water supply to its land and inhabitants; the Fairview County Water District was formed on October 5, 1946, primarily for supplying water to its lands and inhabitants; and the Newport Mesa County Water District was formed on July 26, 1954, primarily for the purpose of supplying water to its land and inhabitants and to replace the Newport Mesa Irrigation District; that there is an overlapping, in whole or in part, of some of these districts and total contiguity, in that all of the districts and the city form a single contiguous unit. The new Costa Mesa County Water District, if formed, will include substantially all of the City of Costa Mesa within its boundaries.

(Added by Stats. 1959, Ch. 1377.)



33203

This part is enacted partially under the authority expressly granted in Section 13 of Article XI of the Constitution of this State.

(Added by Stats. 1959, Ch. 1377.)



33204

This part shall be given a liberal construction for the purpose of sustaining any and all proceedings taken hereunder.

(Added by Stats. 1959, Ch. 1377.)



33205

Nothing in this part shall impair or adversely affect any right of any bondholder or creditor of any of the districts involved in this merger or of the City of Costa Mesa.

(Added by Stats. 1959, Ch. 1377.)



33206

For the purpose of accomplishing the dissolution, merger, and creation of the new district, the City of Costa Mesa may participate to the extent of transferring its water system and appurtenances and contributing its share of funds for the operation of the new district.

(Added by Stats. 1959, Ch. 1377.)



33207

The name of the Costa Mesa County Water District as created pursuant to this part is hereby changed to the Mesa Consolidated Water District. Any reference in this part to the Costa Mesa County Water District shall hereafter be deemed to refer to the Mesa Consolidated Water District.

(Added by Stats. 1978, Ch. 634.)






CHAPTER 2. Merger

33215

The Costa Mesa County Water District is hereby created, which includes the area of the Newport Heights Irrigation District, the Fairview County Water District, the Newport Mesa County Water District, the Newport Mesa Irrigation District, and the portion of the City of Costa Mesa not included in the above districts. The new Costa Mesa County Water District resulting from this merger comprises all of the area in the above named districts and the City of Costa Mesa and the boundaries of the Costa Mesa County Water District are described as follows:

All that certain real property situated in the State of California, County of Orange, described as follows:

Parcel 1.Beginning at the most southerly corner of Lot 919, First Addition to Newport Mesa Tract, as shown on a map recorded in book 8, page 61 of Miscellaneous Maps, Records of Orange County, California; thence North 29 09 00? West, 6399.66 feet, more or less, along the southwesterly line of said First Addition to Newport Mesa Tract to the most westerly corner of Lot 1304 of said First Addition to Newport Mesa Tract; thence, North 19 16 00? East 1066.56 feet, more or less, along the northwesterly line of said First Addition to Newport Mesa Tract to the northwest corner of said Tract, said corner being on the center line of Nineteenth Street as shown on a map of said First Addition to Newport Mesa Tract; thence, easterly along the center line of Nineteenth Street, to the intersection of the southerly prolongation of the westerly line of Lot 369 of Tract No. 1712, as shown on a map recorded in book 50, pages 32 to 36 of Miscellaneous Maps, Records of Orange County, California; thence, northerly along said westerly line and its southerly prolongation and along the boundary line of said Tract No. 1712 the following bearings and distances as shown on said map: North 0 32 53? West 140.00 feet, North 78 38 39? West 98.72 feet, North 4 08 05? West 166.43 feet, North 25 13 11? East 152.55 feet, South 83 07 22? East 200.44 feet, North 26 33 54? East 107.33 feet, North 11 18 36? West 280.45 feet, North 73 10 43? East 224.61 feet, South 25 12 55? East 255.80 feet, South 0 32 53? East 339.48 feet, North 89 27 07? East 328.59 feet, North 0 32 53? West 49.54 feet, North 22 32 10? West 379.16 feet, North 228.89 feet, North 89 27 07? East 329.49 feet, North 0 32 10? West 260.00 feet, North 89 27 07? East 240.00 feet, North 0 32 10? West 260.00 feet, North 89 27 07? East 298.00 feet, North 0 32 10? West 162.91 feet, North 78 13 02? West 322.87 feet, North 83 43 22? West 201.21 feet, South 14 37 15? West 285.24 feet, South 46 07 56? West 178.93 feet, South 75 40 08? West 261.40 feet, North 33 39 12? West 206.14 feet, North 46 27 50? East 315.20 feet, North 0 32 10? West 178.02 feet, South 89 27 41? West 620.00 feet, South 66 52 26? West 240.00 feet, North 78 04 04? West 61.08 feet, North 21 56 42? West 187.00 feet, North 19 00 22? East 190.38 feet, North 48 14 42? West 299.27 feet, North 354.12 feet to the southerly line of the Fairview Farms Tract, as shown on a map recorded in book 8, page 71 of Miscellaneous Maps, records of Orange County, California; thence, westerly along said southerly line to the northeasterly corner of Tract No. 3470, as shown on a map thereof recorded in Book 124, Pages 5 and 6 of Miscellaneous Maps, Records of Orange County, California; thence, South 0 33 00? East along the easterly line of said Tract No. 3470 and the southerly prolongation thereof, 2641.35 feet, to the westerly prolongation of the centerline of Nineteenth Street as shown on the aforementioned map of Fairview Farms; thence, South 89 28 00? West, along said westerly prolongation of the centerline of Nineteenth Street, 2503.19 feet, to the easterly line of the Santa Ana River, 300 feet in width, as described in a deed to the Newbert Protection District, recorded June 22, 1911 in Book 197, Page 300 of Official Records of Orange County, California; thence, North 13 25 00? East, along said easterly line of the Santa Ana River, 5441.38 feet, to the westerly prolongation of the northerly line of aforementioned Fairview Farms; thence, continuing northerly along said easterly line of the Santa Ana River, North 13 25 00? East, 5500.09 feet to a point on a line 50.00 feet northerly of, measured at right angles, and parallel to the centerline of Adams Avenue, as described in a deed to the County of Orange, recorded December 4, 1908 in Book 160, Page 180 of Official Records, Orange County, California; thence, North 89 16 24? East, 231.81 feet, along last mentioned parallel line to the easterly line of the Greenville-Banning Channel, as described in a deed to the Orange County Flood Control District, recorded in Book 4367, Pages 346 to 350, inclusive, of Official Records of said Orange County; thence, North 13 11 54? East, along said easterly line of aforementioned Greenville-Banning Channel, 767.56 feet, to the beginning of a tangent curve, concave easterly, having a radius of 22,538.30 feet; thence, northerly along said curve and said easterly line of the Greenville-Banning Channel, to its intersection with the southerly line of Gisler Avenue; thence, westerly along the southerly line of Gisler Avenue to the easterly line of the aforementioned Santa Ana River; thence, northerly along said easterly line of the Santa Ana River to the northerly line of MacArthur Boulevard 60 feet in width (formerly Talbert Avenue); thence, easterly along said northerly line and the easterly prolongation of said northerly line to a point 40.00 feet easterly of the centerline of Harbor Boulevard; thence, southerly along a line parallel with and 40 feet easterly of said centerline to the southerly line of Sunflower Avenue (formerly Huntzinger Avenue), 40 feet wide; thence, easterly along said southerly line to a point distant thereon 1262.80 feet from the centerline of Harbor Boulevard to an angle point in the existing boundary of the City of Costa Mesa as created by Parcel No. 2 of Resolution No. 71-30; thence, North 0 46 51? West, 40.00 feet to a point on a line parallel with and 20.00 feet northerly of said centerline of Sunflower Avenue; thence, North 89 11 09? East, along said parallel line a distance of 2289.31 feet, to a point on a line parallel with and 30.00 feet westerly of the centerline of Fairview Road; thence, North 0 09 24? East, along said parallel line a distance of 178.18 feet; thence, North 89 26 11? East, 812. 86 feet; thence, North 75 50 45? East, 46.30 feet to a point on a tangent curve concave southeasterly and having a radius of 1040.00 feet; thence, northeasterly along said curve through a central angle of 3 50 51? an arc distance of 69.84 feet, to a point, a radial line to said point bears North 10 18 24? West; thence, North 89 26 11? East, 226.07 feet; thence, north 89 22 06? East, 2083.69 feet to a point, said point being on a non-tangent curve concave southwesterly, having a radius of 1040.00 feet, a radial line to said point bears North 9 06 41? East; thence, southeasterly along said curve through a central angle of 6 11 58? an arc distance of 112.53 feet; thence, North 89 22 06? East, 1411.10 feet to a point on the centerline of Bear Street; thence, South 0 22 08? East, along said centerline of Bear Street, 772.35 feet to a point on a line parallel to and 12.00 feet northerly, measured at right angles from the centerline of Sunflower Avenue; thence, North 89 17 10? West, along said parallel line 2582.37 feet, more or less, to the West right-of-way line of the Santa Ana-Delhi Flood Control Channel as shown on Map No. F01-5, of Orange County Flood Control District; thence, North 0 40 04? West, 13.00 feet along said West right-of-way line, to a point on a line parallel to and 25.00 feet northerly, measured at right angles from the centerline of Sunflower Avenue; thence, North 89 44 11? East, 708.15 feet along last said parallel line to an angle point in said parallel line; thence, East 4003.48 feet along last said parallel line to a point, said point being the intersection of a line that is parallel with and 33.00 feet easterly from the centerline of Main Street as granted to the County of Orange by Deed recorded in Book 250, Page 73 of Official Records of Orange County, California, with a line that is parallel with and 25.00 feet northerly from the centerline of Sunflower Avenue; thence, South 0 20 45? East, 872.16 feet along a line parallel with and 33.00 feet easterly from said centerline of Main Street, to a point on the southeasterly line of Newport Avenue, 60.00 feet in width, as granted to the County of Orange by Deed recorded in Book 250, Page 73 of Official Records of Orange County, California; thence, southwesterly along said southeasterly line of Newport Avenue to a point on the northeasterly line of Lot 134, Block 7, Irvine s Subdivision in the County of Orange, State of California, as shown on a map thereof, recorded in Book 1, Page 88 of Miscellaneous Maps, Records of Orange County, California; thence, along said northeasterly line, South 49 21 19? East, 1410.00 feet to a point in the centerline of Redhill Avenue, 100.00 feet in width, as granted to the County of Orange by Deed recorded in Book 7148, Page 205 of Official Records of said County; thence, along the centerline of said Redhill Avenue, South 40 38 28? West, 442.61 feet; thence, departing said centerline of Redhill Avenue, South 49 22 15? East, 55.00 feet; thence, North 43 48 32? East, 880.50 feet to the southwesterly right-of-way line of the San Diego Freeway; thence, South 85 26 23? East, 142.05 feet along said southwesterly right-of-way line to the beginning of a tangent curve, concave southwesterly and having a radius of 1700.00 feet; thence, southeasterly along said curve through a central angle of 24 03 45?, 713.95 feet to a point of tangency; thence, South 61 22 38? East, 43.48 feet; thence, South 61 11 45? East, 2376.41 feet, more or less, along said right-of-way line to an intersection with the northwesterly right-of-way line of MacArthur Boulevard, 100 feet wide, as described in the Deed to the County of Orange recorded January 10, 1963, in Book 6389, Page 641, of Official Records of said County; thence, South 29 15 38? West, 4142.58 feet along said right-of-way line and the easterly line of that certain land described as Parcel Nos. G.A. 1121-38 and 38.1 in the Deed to the County of Orange, California, recorded March 19, 1964, in Book 6968, Page 337, of Official Records of said County, to the beginning of a tangent curve, concave southeasterly and having a radius of 1250.00 feet; thence, southwesterly 351.89 feet along said curve through a central angle of 16 07 46? to a tangent line; thence, South 13 07 52? West, 64.51 feet, more or less, along said tangent line to an intersection with a non-tangent curve, to which a radial bears North 4 38 46? West, concave southerly and having a radius of 1240.00 feet, said non-tangent curve being the northerly right-of-way line of a curve connecting realigned Acacia Street with Paularino Avenue as described in the Deed to the County of Orange, California, recorded January 2, 1963 in Book 6380, Page 88 of Official Records of said County; thence, westerly and southwesterly 809.79 feet, more or less, along said curve and its southwesterly prolongation through a central angle of 37 25 03? to an intersection with a non-tangent line, to which a radial bears North 42 03 49? West, said non-tangent line being the northwesterly line of Campus Drive (formerly Acacia Street), 60.00 feet wide, described as Parcel 2 in the Deed to the County of Orange, California, recorded July 15, 1940 in Book 1055, Page 115 of Official Records of said County; thence, South 40 39 17? West, 4219.23 feet, more or less, along said northwesterly line and the northwesterly extension of said northwesterly line to a point on the centerline of Palisades Road, said point also being on the southwesterly line of Lot 143, Block 6 of the aforementioned Irvine s Subdivision; thence, northwesterly along said centerline of Palisades Road to the centerline intersection of Santa Ana Avenue and Palisades Road as shown on a Parcel Map recorded in Book 7, Page 44 of Parcel Maps, Records of Orange County, California; thence, North 50 11 57? West, along said centerline of Palisades Road, 190.00 feet, to the northeasterly prolongation of the northwesterly line of Parcel 1, as shown on said Parcel Map; thence, South 39 48 22? West, 190.00 feet along the northwesterly boundary line of Parcel 1, as shown on said Parcel Map; thence, South 50 11 57? East, 190.00 feet along the southwesterly boundary line of Parcel 1, as shown on said Parcel Map to a point on the centerline of Santa Ana Avenue; thence, South 39 48 22? West, 272.13 feet along said centerline to the easterly line of the Santa Ana Delhi Channel easement; thence, leaving said centerline, along said easterly easement line North 70 19 08? West, 898.31 feet to the beginning of a tangent curve, concave northeasterly, having a radius of 100.00 feet; thence, northwesterly and northerly along said curve, through a central angle of 53 17 00? an arc distance of 93.00 feet; thence, continuing along said easement line North 12 57 52? East, 400. 48 feet to a point on the centerline of Palisades Road; thence, northwesterly along said centerline as granted to the County of Orange by Deed recorded in Book 2352, Page 389 of Official Records of Orange County, California, to a point on the southeasterly line of Newport Avenue, 60.00 feet in width, as granted to the County of Orange by Deed recorded in Book 250, Page 73 of Official Records of Orange County; thence, southwesterly along said southeasterly line of Newport Avenue to the centerline of 23rd Street; thence, southeasterly along the centerline of 23rd Street to the centerline of Tustin Avenue; thence, southwesterly along the centerline of Tustin Avenue to the centerline of 22nd Street; thence, southeasterly along the centerline of 22nd Street to the centerline of Irvine Avenue; thence, southwesterly along the centerline of Irvine Avenue to the centerline of 16th Street; thence, northwesterly along the centerline of 16th Street to the centerline of Tustin Avenue; thence, southwesterly along the centerline of Tustin Avenue to the centerline of 15th Street; thence, northwesterly along the centerline of 15th Street to the easterly line of a 100 foot right-of-way granted to the Santa Ana Railroad, a Corporation, by Deed dated October 10, 1889 and recorded in Book 10, Page 117, of Deeds, Records of said Orange County, California; thence, southwesterly along said easterly line to the westerly prolongation of the northerly line of Lot 5 of Tract No. 1136, as shown on a map recorded in Book 37, Pages 18 and 19 of Miscellaneous Maps of said Orange County, California; thence, easterly along said westerly prolongation of the northerly line of said Lot 5 to the easterly line of State Highway, also known as County Highway; thence, southerly along said easterly line to the southerly line of State Highway 1 (ORA 60-A), 100.00 feet in width; thence, westerly along said southerly line to the northwesterly line of Irvine s Subdivision, as shown on a map thereof recorded in Book 1, Page 88, of Miscellaneous Maps of said Orange County, California; thence, northeasterly along said northwesterly line to the southeasterly prolongation of the southwesterly line of Lot 919 of said First Addition to the Newport Mesa Tract; thence, northwesterly to the Point of Beginning.

Excepting therefrom all that certain real property situated in the County of Orange, State of California, owned by Hoag Memorial Hospital-Presbyterian, a corporation, described as:

A portion of Lot 172 Block 1, Lot 169 Block 2, and Lot 170 Block 2, of Irvine Subdivision, as per map recorded in Book 1, Page 88, Miscellaneous Maps, records of Orange County, California, and more particularly described as follows:

Beginning at the point of intersection of the northerly line of the West Ramp of the California State Highway described as second in the Deed recorded June 12th, 1931, in Book 489, Page 67 of Official Records, with the northwesterly line of the 60 foot right-of-way of the California State Highway, described in the Deed recorded June 30th, 1934, in Book 683, Page 248 of Official Records; thence northeasterly along the northwesterly line of said 60 foot right-of-way, a distance of 1371.39 feet; thence West 1019.26 feet to a point, said point being distant 518.21 feet South 60 20 54? East from the most westerly corner of Lot One Hundred Sixty-nine in Block Two of Irvine Subdivision, as shown on a map recorded in Book 1, Page 88 of Miscellaneous Maps, records of Orange County, California; thence South 10 30 46? East 190.75 feet; thence in a southeasterly direction along a curve concave to the northeast, having a radius of 1000 feet and through an angle of 12 50 04? a distance of 224 feet; thence South 23 20 50? East 253.42 feet; thence southeasterly along a curve concave to the northeast having a radius of 409.51 feet through an angle of 15 41 02? a distance of 112.10 feet; thence southeasterly along a reversed curve concave to the southwest having a radius of 514.46 feet through an angle of 12 30 43? a distance of 112.34 feet; thence South 26 31 09? East 584.24 feet to a point in a curve of the northwesterly line of said West Ramp of the California State Highway as described in said Deed recorded in Book 489, Page 67 of Official Records, said curve being concave to the South and having a radius of 450 feet, a line radial to curve at this point, bears North 12 47 01? West; thence easterly along said curve through an angle of 19 51 06? a distance of 155.91 feet to the point of beginning. The above 20 acre described parcel is shown on a Record of Survey, filed in Book 15, Page 30, Record of Surveys, Orange County, California.

Also, excepting therefrom that portion of Lot 5, Block E , and Lot 6, Block E of the Berry Tract as shown on a map thereof, recorded in Book 30, Page 74 of Miscellaneous Records of Los Angeles County, California, described as follows:

Beginning at the intersection of the centerline of Bear Street and the centerline of Paularino Avenue as shown on Tract Map 4894, Miscellaneous Map, Book 172, Pages 31 and 32; thence, South 89 49 34? East along the centerline of Paularino Avenue a distance of 528.21 feet, more or less, to a point, said point being the southwest corner of Tract 4894; thence, South 0 29 25? West a distance of 33.00 feet to a point on the southerly line of Paularino Avenue, 66 feet wide, said point being the northwest corner of Lot 6, Block E of said Berry Tract; thence, South 89 49 35? East along the southerly line of Paularino Avenue, said line being contiguous with the northerly line of Lot 6, Block E of said Berry Tract, a distance of 105.60 feet, more or less, to the True Point of Beginning; thence, continuing South 89 49 35? East along said southerly line of Paularino Avenue a distance of 209.32 feet, more or less; thence, departing from said southerly line of Paularino Avenue, parallel with the East line of said Lot 6, South 0 12 08? West, a distance of 379.50 feet, more or less, to a point distant 412.50 feet, measured at right angles, northerly of the centerline of Baker Street; thence, parallel with said centerline of Baker Street, South 89 48 12? East, a distance of 86.20 feet; thence, parallel with the East line of said Lot 6, North 0 12 08? East, a distance of 379.53 feet, more or less, to the southerly line of said Paularino Avenue; thence, South 89 49 35? East along said southerly line a distance of 651.10 feet, more or less, to a point distant thereon 3.80 feet westerly of the northeast corner of Lot 5, Block E of said Berry Tract; thence, southerly parallel to the East line of said Lot 5 to a point, said point being 412.50 feet northerly of the centerline of Baker Street, 80.00 feet wide; thence, North 89 48 15? West along a line parallel to said centerline of Baker Street 101.80 feet; thence, South 0 14 35? West along a line parallel to the easterly line of Lot 5, of said Block E , Berry Tract, to the northerly line of said Baker Street, a distance of 372.50 feet; thence, westerly along said northerly line to a point on the westerly line of aforementioned Lot 6, Berry Tract; thence, northerly along said westerly line to a point, said point being 379.50 feet, more or less, southerly of the southerly line of aforementioned Paularino Avenue; thence, South 89 49 35? East along a line parallel to the said southerly line, a distance of 105.60 feet; thence, North 0 29 25? East, 379.50 feet, more or less, to the True Point of Beginning.

Parcel 2.Beginning at a point on the center line of Santa Isabel Avenue, distant thereon North 50 11 45? West, 30.00 feet from the southwesterly prolongation of the southeasterly line of Lot 114, Tract No. 300 as shown on a map thereof, recorded in Book 14, Pages 11 and 12 of Miscellaneous Maps, Records of Orange County, California; thence, South 39 49 25? West, along a line 30.00 feet northwesterly of, measured at right angles, and parallel with the southeasterly line of Lot 105, Tract No. 300, 157.00 feet; thence, North 50 11 45? West, 300.00 feet; thence, North 39 49 25? East, 157.00 feet, to the centerline of said Santa Isabel Avenue; thence, North 50 11 45? West, 660.00 feet to the southwesterly prolongation of the northwesterly line of the southeasterly 330 feet of Lot 113 of said Tract No. 300; thence, North 39 48 45? East, along said southwesterly prolongation and said northwesterly line of the southeasterly 330 feet of Lot 113, Tract No. 300 and the northwesterly line of the southeasterly 330 feet of Lot 116 of said Tract No. 300, 1320.00 feet, to the centerline of Monte Vista Avenue, 60.00 feet in width as shown on said map of Tract No. 300; thence, South 50 11 45? East along said centerline of Monte Vista Avenue, 594.00 feet, to the northeasterly prolongation of the southeasterly line of the northwesterly half of the southeasterly 132 feet of the northwesterly 330 feet of Lot 115, of said Tract No. 300; thence, South 39 48 45? West along last mentioned northeasterly prolongation and last mentioned southeasterly line, 330 feet to the northeasterly line of the southwesterly 330 feet of the southeasterly 66 feet, of the northwesterly 330 feet of said Lot 115, Tract No. 300; thence, South 50 11 45? East along last mentioned northeasterly line, 66.00 feet to the southeasterly line of said southwesterly 330 feet of the southeasterly 66 feet, of the northwesterly 330 feet of Lot 115; thence, South 39 48 45? West, along last mentioned southeasterly line and the southeasterly line of the northwesterly 330 feet of Lot 114 of said Tract No. 300, 462.00 feet to the northwesterly line of the southwesterly 132 feet of the northeasterly 264 feet of the southeasterly one-half of said Lot 114, Tract No. 300; thence, South 50 11 45? East along last mentioned northeasterly line, 300.00 feet to a line 30 feet northwesterly of, measured at right angles, and parallel with the southeasterly line of said Lot 114, Tract No. 300; thence, South 39 48 45? West, along said parallel line, 528.00 feet to the Point of Beginning.

(Amended by Stats. 1976, Ch. 678.)



33216

The name of the new district which succeeds the preceding districts and the city water system is Costa Mesa County Water District.

(Added by Stats. 1959, Ch. 1377.)



33217

The new district is a public agency of the State and shall in all respects be operated, managed and governed as provided by law for county water districts generally.

(Amended by Stats. 1962, 1st Ex. Sess., Ch. 57.)



33218

The Newport Heights Irrigation District, Fairview County Water District, the Newport Mesa County Water District, and the Newport Mesa Irrigation District are hereby dissolved and for all purposes shall cease to exist as herein provided. The Costa Mesa County Water District shall and does hereby succeed to all the properties and rights of said districts, and the water system, facilities, and appurtenances of the City of Costa Mesa.

(Added by Stats. 1959, Ch. 1377.)



33219

The dissolution of the Fairview County Water District, the Newport Mesa County Water District, the Newport Heights Irrigation District, and the Newport Mesa Irrigation District, and their merger into the Costa Mesa County Water District, shall occur and be considered completed for all purposes on the first day of the second month following the sixty-first day after the effective date of this part, unless there has been filed with any of the districts or the City of Costa Mesa a petition signed by at least 5 percent of the registered voters of the area comprising all of the districts and the City of Costa Mesa requesting that an election be held for the purpose of approving or disapproving the dissolution, merger and creation of the new district by popular vote. If such petition is filed and found to be valid, the election shall be held as quickly as possible and pursuant to the general provisions for holding elections as provided for county water districts, beginning with Section 30700 of the Water Code. The certification of the results of the election, if held, shall determine whether the dissolution, merger and creation of the new Costa Mesa County Water District has been accomplished.

(Added by Stats. 1959, Ch. 1377.)



33220

The boards of directors of the Newport Heights Irrigation District, Fairview County Water District, the Newport Mesa County Water District, and the city council of the City of Costa Mesa, may adopt, any time prior to the first day of the second month following the sixty-first day after this part becomes effective, resolutions approving the dissolution of their districts and merger into the Costa Mesa County Water District pursuant to the provisions of this part. The failure of any of these districts or the city to adopt such a resolution shall not prevent the dissolution, merger and creation of the Costa Mesa County Water District, but shall only prevent the dissolution, merger and transfer of such district or city system as provided in this part. The territory of any district or city not adopting such resolution shall be excluded from Section 33215 hereof and shall not be part of the Costa Mesa County Water District as provided in this part.

(Added by Stats. 1959, Ch. 1377.)



33221

As the Newport Mesa Irrigation District has been inactive for a number of years by reason of the formation of an overlapping district known as the Newport Mesa County Water District, action by its directors, if any, shall not be necessary for approval of this part. The Newport Mesa Irrigation District is hereby dissolved and any property of the Newport Mesa Irrigation District not already transferred to the Newport Mesa County Water District is hereby transferred.

(Added by Stats. 1959, Ch. 1377.)



33222

On the first day of the second month following the sixty-first day after the effective date of this part, and if the districts and the city have adopted the resolutions approving this part as herein provided, and if no petition bearing at least 5 percent of the signatures of the registered voters of the area in the districts and the city has been filed requesting an election, the dissolution of the named districts and their merger into and the formation of the new Costa Mesa County Water District shall occur without further action by any of the districts or the city. All of the facilities, properties, assets and liabilities of all the districts are hereby transferred on such date to the Costa Mesa County Water District. The water system and its appurtenances of the City of Costa Mesa are, pursuant to the city s resolution approving same, transferred as of that date to the Costa Mesa County Water District.

(Added by Stats. 1959, Ch. 1377.)



33223

The boards of directors of the Newport Heights Irrigation District, Fairview County Water District, and Newport Mesa County Water District, and the City Council of the City of Costa Mesa, shall cause to be recorded with the Recorder of Orange County a certified copy of their resolutions approving the dissolution, merger and creation of the Costa Mesa County Water District as provided in this part. Said resolutions for recording shall include the boundary description of the district or city adopting.

(Added by Stats. 1959, Ch. 1377.)



33224

Any assessments levied by or on behalf of the districts, or any bills or statements rendered by or on behalf of the districts, being dissolved and merged into the new Costa Mesa County Water District shall continue to be a debt or obligation of the person or property against whom levied, assessed or rendered.

(Added by Stats. 1959, Ch. 1377.)






CHAPTER 3. Operation of New District

33240

Except as in this part expressly provided, the new Costa Mesa County Water District shall be in all respects operated, managed and governed, its directors and officers shall be elected or appointed, and its revenue shall be raised and expended, as provided by law for county water districts generally.

(Added by Stats. 1959, Ch. 1377.)



33241

Any and all actions and proceedings pending by or against any of the districts dissolved hereby at the time of their dissolution and merger into the new district may be prosecuted to final judgment for or against said districts, or the new Costa Mesa County Water District may be substituted as a party.

(Added by Stats. 1959, Ch. 1377.)



33242

After the effective date of the dissolution and merger of the districts into the new Costa Mesa County Water District, no action or proceeding shall be brought for or against the dissolved and merged districts or their directors or officers or employees, but shall be prosecuted by or against the Costa Mesa County Water District.

(Added by Stats. 1959, Ch. 1377.)



33243

All outstanding bonded and other indebtednesses of the dissolved and merged districts are hereby assumed by the Costa Mesa County Water District, and all bondholders and creditors of such districts may enforce any rights they may have against the Costa Mesa County Water District in like manner as if the districts had not been dissolved and merged into the Costa Mesa County Water District. All property subject to taxation or assessment for the payment of the principal of or interest on any such outstanding bonded and other indebtedness shall, until such principal and interest is paid or provision is made for the payment thereof, continue to be subject to such taxation or assessment as fully as though said districts had not been merged or dissolved, and all provisions of law which could have been used against the legislative bodies and officers of the merged or dissolved districts to compel the levy and collection of such taxes or assessments had the merger or dissolution not occurred can be used against the board of directors and officers of the Costa Mesa County Water District. As the City of Costa Mesa has no present bonded indebtedness, the new Costa Mesa County Water District is not assuming any present or future indebtedness of the City of Costa Mesa.

(Added by Stats. 1959, Ch. 1377.)



33244

Upon the dissolution of the named districts, their merger into the Costa Mesa County Water District, and the transfer of the water system by the City of Costa Mesa to the Costa Mesa County Water District as in this part provided, there shall be transferred to the General Fund of the Costa Mesa County Water District a sum equal to three dollars ($3) for each connected consumer by each of the districts and the City of Costa Mesa. All other funds of the district shall be transferred to special accounts for the payment of bond principal and interest of the respective assessment districts as provided in this part. Any surplus remaining after the payment of all bonded indebtedness or after setting aside sufficient funds to pay all bonded indebtedness shall remain in the special fund for the benefit of the territory of the district from which the funds were collected, and shall be used from time to time, until expended, for capital improvements within such territory.

(Added by Stats. 1959, Ch. 1377.)



33245

The boards of directors of the Newport Heights Irrigation District, the Fairview County Water District, and the Newport Mesa County Water District, and the city council of the City of Costa Mesa, shall, on or before the first day of the first month following the sixty-first day after this part becomes effective, appoint by resolution a director to serve as a director of the Costa Mesa County Water District. The four directors so appointed shall, within 60 days thereafter, appoint the fifth director. If they for any reason should fail to appoint such a director within the time allowed, the board of supervisors of the County of Orange shall appoint such director. If any of the districts or the city fail to appoint a director as herein provided, the directors who are appointed as herein provided shall consider such office vacant and make an appointment therefor. The directors so appointed shall proceed as provided in Water Code Sections 30520 and following, to organize the board, elect officers, and proceed to govern the affairs of the Costa Mesa County Water District. Any director so appointed must qualify as provided by county water district law, and the first directors shall classify themselves by lot as provided in Water Code Section 30501.

(Added by Stats. 1959, Ch. 1377.)



33246

The board of directors of the Costa Mesa County Water District shall, as soon as possible after the formation of the district, cause an appraisal to be made of all operating (other than pipelines, wells, reservoirs and appurtenances) and non-operating assets acquired from each district and the city. The non-operating assets shall be sold as soon as practicable and the proceeds therefrom credited to the district or city from which received. The operating assets necessary for the proper functioning of the integrated system shall be retained and all surplus operating property shall be sold and the proceeds therefrom credited to the agency from which received. It is the intention of the Legislature that the Costa Mesa County Water District equalize as much as reasonably possible the contribution of retained operating property (other than pipelines, wells, reservoirs and appurtenances) by each of the agencies.

(Added by Stats. 1959, Ch. 1377.)



33247

The Board of Directors of the Costa Mesa County Water District shall, by January 1, 1977, adopt a resolution dividing the Costa Mesa County Water District into five divisions as nearly equal in population as practicable for the purpose of electing directors thereafter by divisions, as provided in Article 1 (commencing at Section 30730) of Chapter 2, Part 4, Division 12 of the Water Code.

(Amended by Stats. 1976, Ch. 678.)



33248

The districts and the city shall, pursuant to this part, execute any and all documents necessary to complete the transfer of assets as herein provided.

(Added by Stats. 1959, Ch. 1377.)



33249

The Board of Directors of the Costa Mesa County Water District shall enforce the same or similar provisions as Ordinance No. 122 of the City of Costa Mesa, respecting extension of water mains and costs thereof and the requirement of annexation to the City of Costa Mesa for water service in the area formerly served by the city system and the contiguous area northerly and easterly thereof, until the full amount of the funds advanced or hereafter advanced by the city for mainline extension, reservoir or well purposes has been collected and refunded to the city.

(Added by Stats. 1959, Ch. 1377.)









PART 10. REPEALS

33900

The following acts are hereby repealed:

YearCh. Pg.
1913: 592: 1049
1937: 469: 1410

(Added by Stats. 1949, Ch. 274.)



33901

The repeals effected by this part shall not be construed to deprive any district or any person or other entity of any substantial right which would have existed or hereafter exist had such repeals not been effected.

(Added by Stats. 1949, Ch. 274.)









DIVISION 13. CALIFORNIA WATER DISTRICTS

PART 1. INTRODUCTORY PROVISIONS

CHAPTER 1. Short Title

34000

This division shall be known and may be cited as the California Water District Law.

(Added by Stats. 1951, Ch. 390.)






CHAPTER 2. Definitions

34010

Unless the context otherwise requires the provisions of this chapter shall govern the construction of this division.

(Added by Stats. 1951, Ch. 390.)



34011

The definition of a word applies to any of its variants.

(Added by Stats. 1951, Ch. 390.)



34012

Include except when used in relation to the inclusion of land into a district does not necessarily exclude matters not enumerated.

(Added by Stats. 1951, Ch. 390.)



34013

District except as otherwise provided means a water district formed pursuant to the California Water District Act or to this division.

(Added by Stats. 1951, Ch. 390.)



34014

Land means the solid material of the earth whatever may be the ingredients of which it is composed, whether soil, rock, or other substance, but there shall not be included in the meaning of land improvements thereon or rights and privileges appertaining to minerals, oil, gas, or other hydrocarbon substances underlying the surface thereof.

(Amended by Stats. 1959, Ch. 2041.)



34015

Principal county means the county in which the greatest portion of the area of the land is situated at the time of the filing of the petition for formation of the district or to which district records are transferred pursuant to Chapter 6 of Part 2.

(Added by Stats. 1951, Ch. 390.)



34016

Affected county means any county in which land is situated.

(Added by Stats. 1951, Ch. 390.)



34017

Office means the office for the district selected by the board.

(Added by Stats. 1951, Ch. 390.)



34018

Except as otherwise provided, board means the board of directors of a district.

(Added by Stats. 1951, Ch. 390.)



34019

Elective officers, irrespective of the method of selection in any instance, (1) are the members of the board and (2) may be an assessor and a tax collector.

(Amended by Stats. 1975, Ch. 206.)



34020

President means the president of the board.

(Added by Stats. 1951, Ch. 390.)



34021

Secretary means the secretary of the district.

(Added by Stats. 1951, Ch. 390.)



34022

Assessor means the assessor of the district.

(Added by Stats. 1951, Ch. 390.)



34023

Collector means the tax collector of the district.

(Added by Stats. 1951, Ch. 390.)



34024

Treasurer means the treasurer of the district.

(Added by Stats. 1951, Ch. 390.)



34025

General district election means the district election required to be held on the first Tuesday after the first Monday in November in each odd-numbered year.

(Amended by Stats. 1965, Ch. 2019.)



34026

Holder of title shall mean the owner of record of the fee title to land; provided, however, in the event the owner of record of such fee title has conveyed the equitable title to such land by way of a land sale contract and such contract or a memorandum thereof is recorded, holder of title shall mean the contract vendee thereunder and not the record owner of the fee title.

(Amended by Stats. 1974, Ch. 1157.)



34027

Voter means a person who is a holder of title.

(Added by Stats. 1951, Ch. 390.)



34028

Board of election means a board consisting of an inspector and two judges.

(Added by Stats. 1951, Ch. 390.)



34029

Irrigation includes subirrigation, percolation, underground storage, and well replenishment.

(Added by Stats. 1951, Ch. 390.)



34030

Legal representative means either of the following:

(a) A duly appointed and acting guardian, executor, or administrator of the estate of a holder of title to land.

(b) A person duly authorized to act for, and on behalf of, a holder of title to land that is not a natural person.

(Amended by Stats. 1998, Ch. 288, Sec. 1. Effective January 1, 1999.)



34031

Property embraces all real and personal property, including water, water rights, works, easements, and rights of way.

(Added by Stats. 1951, Ch. 390.)



34032

Contract includes agreement, lease, conveyance, and obligation.

(Added by Stats. 1951, Ch. 390.)



34033

Works includes works to supply water for domestic, industrial, and municipal purposes, irrigation works, drainage works, reclamation works, distributing systems, dams, reservoirs, and canals.

(Amended by Stats. 1955, Ch. 1329.)



34034

Charges includes tolls and rates.

(Added by Stats. 1951, Ch. 390.)



34035

Bonds includes both general obligation bonds and revenue bonds except as otherwise expressly provided.

(Added by Stats. 1951, Ch. 390.)



34036

Whenever by this division a notice is required to be published for a designated number of weeks or once a week for a designated number of weeks, the notice need be published on only one day of each week and for only the same number of times as the number of weeks designated.

(Added by Stats. 1955, Ch. 1329.)






CHAPTER 3. General Provisions

34050

Nothing in this division changes or repeals any other law of this State.

(Added by Stats. 1951, Ch. 390.)



34051

The rights, privileges, and immunities created or continued in force by the California Water District Act or by this division in favor of any holder of title to land may for his benefit and on his behalf be exercised by his legal representative.

(Added by Stats. 1951, Ch. 390.)



34052

Whenever an instrument is by this division required to be acknowledged, each signer shall acknowledge the instrument in the manner provided by law before his signature shall be effective.

(Added by Stats. 1951, Ch. 390.)



34053

No supervisor, auditor, or county elections official of any county shall receive any fee for any service required to be performed by him or her under the provisions of this division provided, however, that the county elections official shall be compensated for the expense of the conduct of the election.

(Amended by Stats. 2002, Ch. 221, Sec. 161. Effective January 1, 2003.)



34055

Districts governed by this division are subject to the provisions of the Uniform District Election Law.

(Added by Stats. 1965, Ch. 2019.)









PART 2. FORMATION

CHAPTER 1. Petition for Formation

ARTICLE 1. Petitions and Presentation of Petition

34150

Unless otherwise stated, in this part board means the board of supervisors of the principal county.

(Added by Stats. 1951, Ch. 390.)



34151

As used in this part, petition means a petition for the formation of a district.

(Added by Stats. 1951, Ch. 390.)



34152

As used in this part, election means an election on the proposition of the formation of a district.

(Added by Stats. 1951, Ch. 390.)



34153

The holders of title to a majority in area of land which is capable of using water beneficially for irrigation, domestic, industrial or municipal purposes and which can be serviced from common sources of supply and by the same system of works, may petition for the formation of a district.

The area need not be contiguous if:

(a) The portions of the proposed district are separated by land under the control of a state hospital, or

(b) The boundary of each of the portions of the proposed districts is within two miles of the boundary of another portion of the proposed district.

When a district is proposed to be formed from noncontiguous areas, the petition shall be signed by the holders of title of a majority of the assessed value of land within each of the noncontiguous areas proposed to be included within the district.

(Amended by Stats. 1963, Ch. 899.)



34154

The petition shall be presented to the board of the principal county.

(Added by Stats. 1951, Ch. 390.)



34155

The petition shall be presented at a regular meeting of the board.

(Added by Stats. 1951, Ch. 390.)



34156

The records of the United States land office for the district in which the land is located, the records of the State Lands Commission, and the records in the office of the county recorder of the county in which the land is situated are conclusive evidence of ownership of land for the purposes of this article.

(Added by Stats. 1951, Ch. 390.)



34157

The proposed district may include land situated in other distinctive district agencies of the State, including other water districts organized under the provisions of this division having different plans and purposes and the object of which is not the same. The organization of any district prior to the enactment of this section and which included lands in one or more distinctive district agencies of the State, including other water districts organized under the provisions of this division having different plans and purposes and the object of which is not the same, is hereby ratified and confirmed.

(Added by Stats. 1963, Ch. 1131.)






ARTICLE 2. Petition

34165

A petition shall contain:

(a) The name of the proposed district, which name shall contain the words Water District.

(b) A description of the proposed boundaries.

(c) The name of each affected county.

(d) The number of acres in the proposed district.

(e) The place where the principal business of the proposed district is to be transacted.

(f) The sources, which may be in the alternative, from which water for the uses of the district is to be secured.

(g) The signatures of the petitioners.

(Amended by Stats. 1963, Ch. 899.)



34166

(a) If a consolidation of the offices of assessor and tax collector is deemed advisable in the formation of a district, the petitioners may request the consolidation in their petition. The board calling the election shall in its order therefor announce the consolidation, and at the election only one person shall be elected to fill the offices consolidated.

(b) If it is deemed advisable in the formation of a district that the offices of assessor and tax collector shall be filled by appointment, the petitioners may request the appointment of such officers in their petition. In such event, the assessor shall be appointed pursuant to the provisions of Section 34711.

(Amended by Stats. 1975, Ch. 206.)



34167

The petition shall be accompanied by an undertaking, to be approved by the board, in a sum not less than one thousand dollars ($1,000), conditioned that the sureties will pay all of the costs in connection with the formation in case the formation is not effected. The board may require an additional undertaking if in its judgment the costs in connection with the formation will exceed one-half of the amount of the undertaking submitted.

(Added by Stats. 1951, Ch. 390.)



34168

Upon the approval by the board of the undertaking or of any additional undertaking which it may require, the board shall fix a time for the hearing of the petition, which shall be not less than 22 days and not more than 40 days thereafter.

(Added by Stats. 1951, Ch. 390.)






ARTICLE 3. Publication

34180

The clerk of the board shall cause a notice to be published at least once a week for three successive weeks in a newspaper of general circulation published in each affected county. The notice shall state each of the following:

(a) That the petition has been presented to the board.

(b) The time and place for the hearing.

(c) The text of the petition.

(d) The names signed to the petition.

(Added by Stats. 1951, Ch. 390.)



34181

The first publication of the notice shall be at least 21 days before the day set for the hearing. If at the hearing it appears that the notice is defective in any material respect, the board shall set another time for the hearing and cause notice again to be published.

(Added by Stats. 1951, Ch. 390.)



34182

No clerical error in the published text of the petition and no error or omission in the publication of the names attached to the petition invalidates any action on the petition or deprives the board of jurisdiction to proceed in the matter.

(Added by Stats. 1951, Ch. 390.)









CHAPTER 2. Hearing and Order

34300

During or prior to the hearing of the petition:

(a) Any holder of title to land may request the exclusion of any part of his land from the proposed district.

(b) Any holder of title to land not within the proposed district but contiguous to any part of it and susceptible to irrigation from any source named in the petition may request in writing the inclusion of the land in the proposed district.

(Added by Stats. 1951, Ch. 390.)



34301

At the hearing the board shall hear all relevant evidence in support of or in opposition to the petition, or in support of or in opposition to requests for inclusion of land in or exclusion of land from the proposed district.

(Added by Stats. 1951, Ch. 390.)



34302

The hearing may be continued by the board from time to time but shall not be continued after 30 days from the time originally fixed for the hearing, except from day to day, if any petitioner objects to the continuance.

(Added by Stats. 1951, Ch. 390.)



34302.5

Following such hearing, the board may terminate the proceeding if it finds that there is good cause for not forming the district. If proceedings are not terminated, the board shall make the determinations, findings, or orders as hereinafter provided.

(Added by Stats. 1961, Ch. 1323.)



34303

At the hearing the board shall fix the boundaries of the proposed district if it is shown to the board that the petition conforms to the requirements of this division and that the required notice of the hearing has been given.

(Added by Stats. 1951, Ch. 390.)



34304

The board shall exclude any land which it finds will not be benefited by the water service of the proposed district.

(Amended by Stats. 1963, Ch. 899.)



34305

Upon application of the owner the board may include in the proposed district any land which is susceptible of water service from any source proposed in the petition and will be benefited by the water service if in the judgment of the board the proposed district will have or may obtain a sufficient supply of water for the water service of that land.

(Amended by Stats. 1963, Ch. 899.)



34306

After the board has determined the land to be included within the proposed district, it shall make an order doing all of the following:

(a) Establishing and describing the exterior boundaries of the proposed district.

(b) Describing any land within the boundaries which is to be excluded from the district.

(c) Naming the proposed district, which name may be either the name proposed in the petition or another name determined by the board.

(Added by Stats. 1951, Ch. 390.)



34307

The order shall be entered in full upon the minutes of the board.

(Added by Stats. 1951, Ch. 390.)



34308

A finding of the board in favor of the genuineness and sufficiency of the petition and notice is conclusive against all persons except the State in a quo warranto proceeding brought by the Attorney General and commenced before the district has instituted a proceeding to determine the legality of its existence or within one year after the making and entry of the order of the board establishing and describing the boundaries of, and naming, the proposed district if the latter proceeding is not instituted.

(Added by Stats. 1951, Ch. 390.)






CHAPTER 3. Election on Formation

ARTICLE 1. Calling the Election

34400

After making and entering the order establishing and describing the boundaries of, and naming, the proposed district, the board shall forthwith call and give notice of an election to be held in the proposed district for the purposes of determining whether or not it shall be formed and electing persons to fill the offices of the proposed district if it is formed.

(Added by Stats. 1951, Ch. 390.)



34401

The notice of the election shall contain:

(a) Date and hours of election.

(b) Place of polls.

(c) Description of the boundaries of the proposed district.

(d) Name of the proposed district.

(e) Offices for which candidates shall be elected at the election.

(f) A statement that all voters and legal representatives of voters may vote either in person or by proxy at the election.

(Added by Stats. 1951, Ch. 390.)



34402

Notice of the election shall be published once a week for at least three weeks previous to the election in a newspaper of general circulation published in each affected county.

(Added by Stats. 1951, Ch. 390.)



34402.1

Within five days after the district formation election has been called, the legislative body which has called the election shall transmit, by registered mail, a written notification of the election call to the executive officer of the local agency formation commission of the county or principal county in which the territory or major portion of the territory of the proposed district is located. Such written notice shall include the name and a description of the proposed district, and may be in the form of a certified copy of the resolution adopted by the legislative body calling the district formation election.

The executive officer, within five days after being notified that a district formation election has been called, shall submit to the commission, for its approval or modification, an impartial analysis of the proposed district formation.

The impartial analysis shall not exceed 500 words in length and shall include a specific description of the boundaries of the district proposed to be formed.

The local agency formation commission, within five days after the receipt of the executive officer s analysis, shall approve or modify the analysis and submit it to the officials in charge of conducting the district formation election.

(Added by Stats. 1970, Ch. 736.)



34402.2

The board of supervisors or any member or members of the board authorized by the board, or any individual voter or bona fide association of citizens entitled to vote on the district formation proposition, or any combination of such voters and associations of citizens, may file a written argument for or a written argument against the proposed district formation.

Arguments shall not exceed 300 words in length and shall be filed with the officials in charge of conducting the election not less than 54 days prior to the date of the district formation election.

(Added by Stats. 1970, Ch. 736.)



34402.3

If more than one argument for or more than one argument against the proposed district formation is filed with the election officials within the time prescribed, such election officials shall select one of the arguments for printing and distribution to the voters.

In selecting the arguments, the election officials shall give preference and priority in the order named to the arguments of the following:

(a) The board of supervisors or any member or members of the board authorized by the board.

(b) Individual voters or bona fide associations of citizens or a combination of such voters and associations.

(Added by Stats. 1970, Ch. 736.)



34402.4

The officials in charge of conducting the election shall cause a ballot pamphlet concerning the district formation proposition to be voted on to be printed and mailed to each voter entitled to vote on the district formation question.

The ballot pamphlet shall contain the following in the order prescribed:

(a) The complete text of the proposition.

(b) The impartial analysis of the proposition prepared by the local agency formation commission.

(c) The argument for the proposed district formation.

(d) The argument against the proposed district formation.

The elections officials shall mail a ballot pamphlet to each voter entitled to vote in the district formation election at least 10 days prior to the date of the election. The ballot pamphlet is official matter within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 241. Effective January 1, 1995.)



34403

The board shall at the time of calling the formation election for the proposed district, prescribe the procedure for nominating candidates for the offices to be filled at that election.

(Added by Stats. 1953, Ch. 1676.)






ARTICLE 2. Conduct of Election

34420

The board shall designate the polling place for the election and appoint from the persons eligible to the office of district director a board of election. The board may provide for the payment of reasonable compensation for the services of the members of the board of election.

(Amended by Stats. 1963, Ch. 368.)



34421

For the convenience of voters the board may divide the proposed district into election precincts and establish the boundaries of the precincts. In such case the board shall appoint a board of election for each precinct and designate a polling place in each precinct.

(Added by Stats. 1951, Ch. 390.)



34422

At the election the last equalized assessment roll of each affected county shall be used in lieu of the district assessment book.

(Added by Stats. 1951, Ch. 390.)



34423

At the election the elective officers shall be elected but only one person shall be elected to fill the offices consolidated, if any.

(Added by Stats. 1951, Ch. 390.)



34424

The election shall be held and the result determined and declared as nearly as may be pursuant to Chapters 1 and 2 of Part 4 of this division and the Uniform District Election Law.

(Amended by Stats. 1965, Ch. 2019.)



34425

The returns of the election shall be forwarded to the board which shall meet on the second Monday following the election and canvass the returns and declare the results.

(Added by Stats. 1951, Ch. 390.)









CHAPTER 4. Establishment of District

34500

If upon the canvass of the returns it appears that a majority of all the votes cast favor the formation of the district, the board shall by an order entered on its minutes declare the territory formed as a district under the name designated for it and shall issue certificates of election to the persons elected to district offices.

(Added by Stats. 1951, Ch. 390.)



34501

The board shall immediately file for record in the office of the county recorder of each affected county a certified copy of the order declaring the district formed along with a certificate listing all of the following:

(a) The name of the district.

(b) The date of formation.

(c) The county or counties in which the district is located, and a description of the boundaries of the district, or reference to a map showing the boundaries, which map shall be attached to the certificate, or reference to the county recorder s office where a description of the boundaries has been recorded.

(Amended by Stats. 1998, Ch. 829, Sec. 63. Effective January 1, 1999.)



34502

With the filing for record of the order declaring the district formed the formation of the district is complete.

(Added by Stats. 1951, Ch. 390.)






CHAPTER 5. Validating Proceedings

34530

An action to determine the legality of the existence of a district may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Repealed and added by Stats. 1961, Ch. 1528.)






CHAPTER 6. Change in Boundaries of Principal County

34575

If at any time after the formation of a district the boundaries of the principal county are changed so as to exclude therefrom all of the land of the district situated in that county, the records and documents of the district in the possession of the board of supervisors of that county, together with a certified copy of the proceedings had by the district under jurisdiction of that board of supervisors shall be transferred and filed with the clerk of the board of supervisors of the county in which the greater portion of the land of the district is located.

(Added by Stats. 1951, Ch. 390.)



34576

All documents which have been recorded with the recorder of the principal county and which, or a certified copy thereof, have not been recorded in the county to which the district is transferred, shall be certified to by the county recorder of the principal county and recorded with the county recorder of the county to which the district is transferred.

(Amended by Stats. 1959, Ch. 51.)



34577

After the transfer of documents pursuant to this chapter, the board of supervisors of the county to which the district is transferred shall have and exercise all of the jurisdiction, power, and authority over the district theretofore exercised by the board of supervisors of the principal county and any act or duty which is in this division required to be done by the board of supervisors or any officer of the principal county shall be performed by the corresponding board of supervisors or officer of the county to which the district has been transferred. After the transfer the district shall conduct and manage its affairs through its proper officials and in conjunction with the proper officials of each affected county as though the district was originally formed in the county to which it was transferred, which county shall thereafter be the principal county.

(Added by Stats. 1951, Ch. 390.)






CHAPTER 7. Madera Water District

34580

The Madera Water District created pursuant to the Madera Water District Act (Chapter 735 of the Statutes of 1987) is hereby continued as a district under this division.

(Added by Stats. 1992, Ch. 300, Sec. 1. Effective January 1, 1993.)



34581

(a) The first board of directors of the Madera Water District, as a district under this division, shall be appointed by the Board of Supervisors of the County of Madera.

(b) The board of directors of the Madera Water District, as a district created pursuant to the Madera Water District Act (Chapter 735 of the Statutes of 1987) serving on December 31, 1992, shall continue to serve on and after January 1, 1993, until the first board of directors of the Madera Water District, as a district under this division, is appointed pursuant to subdivision (a).

(c) The first board of directors of the Madera Water District, as a district under this division, that is appointed pursuant to subdivision (a) shall hold office until their successors are elected or appointed and qualified.

(Added by Stats. 1992, Ch. 300, Sec. 1. Effective January 1, 1993.)



34582

The successors to three of the first directors of the Madera Water District, as a district under this division, chosen by lot, shall be elected at the general district election held on November 2, 1993, and the successors to the remaining two directors shall be elected at the general district election held on November 7, 1995.

(Added by Stats. 1992, Ch. 300, Sec. 1. Effective January 1, 1993.)



34583

The Madera Water District, as a district under this division, succeeds to actions taken, rights acquired, and obligations undertaken by the Madera Water District created pursuant to the Madera Water District Act (Chapter 735 of the Statutes of 1987).

(Added by Stats. 1992, Ch. 300, Sec. 1. Effective January 1, 1993.)









PART 3. INTERNAL ORGANIZATION

CHAPTER 1. Officers

ARTICLE 1. Qualifications and Tenure

34700

Each director shall be one of the following:

(a) A holder of title to land within the district.

(b) The legal representative of a holder of title to land within the district in accordance with Section 34030.

(c) A representative designated by a holder of title to land within the district, if the holder has filed with the district written evidence of that designation.

(Amended by Stats. 1998, Ch. 288, Sec. 2. Effective January 1, 1999.)



34701

Officers take office as soon as they qualify except that officers elected or appointed pursuant to the Uniform District Election Law shall take office at noon on the first Friday in December next following the general district election.

(Amended by Stats. 2004, Ch. 118, Sec. 27. Effective January 1, 2005.)



34705

The term of office of each elective officer subsequent to the officers elected at the formation election is four years or until his successor qualifies and takes office.

(Amended by Stats. 1965, Ch. 2019.)



34707

If any office becomes vacant from any cause it shall be filled by appointment by the board.

(Added by Stats. 1951, Ch. 390.)



34707.5

Notwithstanding any other provision of law, a vacancy in the office of board member who was elected to office shall be filled pursuant to Section 1780 of the Government Code.

(Added by Stats. 1975, Ch. 1059.)



34708

At any time after four years from the date of the formation of a district, and from time to time thereafter, but not less than 120 days before a general district election, the board may, by resolution, increase the number of directors to serve thereon to 7, 9 or 11, and may designate the first additional members to serve on said enlarged board. The board shall determine the term of office of each of the new directors so appointed, but in no event shall such term designated by the board be for more than four years. The terms of office thus created shall be determined in such a manner as to keep as nearly equal as practicable the number of directors to be elected at each subsequent general district election. Upon the expiration of such term so designated by the board said directorship shall be filled at the next general district election and general district elections held thereafter for the election of officers of the district. The term of office of each director elected at a general district election is four years or until his successor qualifies and takes office.

(Amended by Stats. 1981, Ch. 1045, Sec. 13.)



34708.5

At any time after the adoption of a resolution pursuant to Section 34708, such resolution may be repealed by a unanimous vote of the members of the board. Immediately upon the effective date of the repeal of the resolution, the offices created thereby shall be deemed vacated and abolished.

(Added by Stats. 1974, Ch. 399.)



34709

Notwithstanding Section 34900, any elective officer other than a director may appoint so many deputies as the board shall have authorized for whose acts he and his bondsmen are responsible.

(Added by Stats. 1967, Ch. 694.)



34710

Deputies shall hold office at the pleasure of the appointing officer and shall receive such compensation as may be provided by the board.

(Added by Stats. 1967, Ch. 694.)



34711

The treasurer shall be appointed by the board and serve at its pleasure. At least 90 days before the date of a general district election wherein the offices of assessor and tax collector will be subject to election, the board may determine that these officers shall henceforth be appointed by the board to serve at its pleasure, or, if a board has adopted the alternative provisions of Part 7.5 (commencing with Section 37200) of this division, it may by resolution eliminate these district offices. A person appointed pursuant to this section need not be a resident or elector of the district. Any person holding an elective office affected by this section may serve the remainder of the current term of office. The offices of treasurer, assessor and tax collector, or any combination thereof, may be held by the same person.

(Added by Stats. 1975, Ch. 206.)



34712

At least 90 days before the date of a general district election, the board may determine that the offices of assessor and tax collector, or either of them, which are currently appointive shall be filled by election at the next succeeding district election.

(Added by Stats. 1975, Ch. 206.)



34713

A person elected on the basis of one man-one vote to the board of directors of a California water district, which district has been authorized by the Legislature to convert on a phased basis from a landowner voting basis to a one man-one vote basis, may serve out the remainder of the elected term after being elected, for the first time, to the office of director of a municipal water district which encompasses, in whole or in part, the California water district.

(Added by Stats. 1978, Ch. 634.)






ARTICLE 2. Consolidation and Segregation

34725

The board may consolidate the offices of assessor and tax collector.

(Amended by Stats. 1975, Ch. 206.)



34726

The order of consolidation of offices shall be made at least 90 days prior to a general district election.

(Amended by Stats. 1965, Ch. 2019.)



34727

The board may, at least 90 days before a general district election, segregate any offices which have previously been consolidated.

(Amended by Stats. 1965, Ch. 2019.)






ARTICLE 3. Compensation

34740

The bylaws shall fix the compensation to be paid to all officers. The compensation received by directors shall not exeed that specified in Section 34741.

(Amended by Stats. 1973, Ch. 613.)



34741

Until their compensation is fixed by the adoption of bylaws, the officers shall receive the following compensation for their services:

(a) The secretary, tax collector, treasurer, and assessor, such sums as shall be fixed by the board.

(b) Each director shall receive compensation in an amount not to exceed one hundred dollars ($100) per day for each day s attendance at meetings of the board or for each day s service rendered as a director by request of the board, not exceeding a total of six days in any calendar month, together with any expenses incurred in the performance of his or her duties required or authorized by the board. For purposes of this section, the determination of whether a director s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 32. Effective January 1, 2006.)









CHAPTER 2. The Board

34800

The board shall elect a president from its members and appoint the secretary.

(Added by Stats. 1951, Ch. 390.)



34801

The board shall select and maintain an office for the district, at a fixed place which place need not be within the district.

(Amended by Stats. 1959, Ch. 2041.)



34802

The board shall hold regular meetings at such time and place as may be agreed upon by resolution.

(Amended by Stats. 1959, Ch. 2041.)



34803

Special meetings of the board shall be held pursuant to the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 9 of Division 2 of Title 5 of the Government Code).

(Amended by Stats. 1992, Ch. 1020, Sec. 28. Effective January 1, 1993.)



34804

Notwithstanding Section 54954 of the Government Code, or any other provision of law, the Board of Directors of the Elsinore Water District may conduct its meetings at the district office, or at any publicly owned location that is within the boundaries, or not more than one mile outside the boundaries, of the territory over which the district exercises jurisdiction.

(Added by Stats. 2008, Ch. 20, Sec. 1. Effective June 2, 2008.)



34805

A majority of the membership of the board shall constitute a quorum of the board for the transaction of business.

(Amended by Stats. 1961, Ch. 1323.)



34806

The vote of a majority of the directors present at any meeting attended by a quorum is necessary to determine any proposition or resolution presented.

(Added by Stats. 1951, Ch. 390.)



34807

The board, except as otherwise specifically provided, shall manage and conduct the business and affairs of the district.

(Added by Stats. 1951, Ch. 390.)



34808

The board of a district in existence on the effective date of this section shall file a certificate with the Secretary of State on or before January 1, 1964, listing:

(a) The name of the district.

(b) The date of formation.

(c) The county or counties in which the district is located, and a description of the boundaries of the district, or reference to a map showing such boundaries, which map shall be attached to the certificate, or reference to the county recorder s office where a description of such boundaries has been recorded.

If the order declaring the district formed contains all of the information required to be in the certificate, the board may file a copy of the order in lieu of the certificate.

(Added by Stats. 1963, Ch. 457.)






CHAPTER 3. The Secretary

34850

The secretary shall keep a record of all the proceedings had at meetings of the board.

(Added by Stats. 1951, Ch. 390.)



34851

All documents pertaining to district affairs shall be filed in the office of the district with the secretary and shall be open to inspection at all times by any person interested.

(Added by Stats. 1951, Ch. 390.)






CHAPTER 4. Other Officers and Employees

34900

The board shall:

(a) Employ and appoint such agents, officers, and employees as may be required.

(b) Prescribe their duties and fix their salaries.

(c) Prescribe other terms and conditions of employment.

Subject to policies and standards established by the board, the board may delegate the powers specified in this section to any officer or employee of the district.

(Amended by Stats. 1979, Ch. 426.)









PART 4. ELECTIONS

CHAPTER 1. Elections Generally

ARTICLE 1. General Provisions

35003

Each voter shall have one vote for each dollar s worth of land to which he or she holds title. The last equalized assessment book of the district is conclusive evidence of ownership and of the value of the land so owned except that in the event that an assessment for a district shall not have been made and levied for the year in which the election is held, the last assessment roll of each affected county shall be used in lieu of the assessment book of the district as evidence of ownership. However, the board may determine by resolution that the assessment book or assessment roll of each affected county shall be corrected to reflect, in the case of transfers of land, those persons who as of the 45th day prior to the election appear as owners on the records of the county. If an equalized assessment book of the district does not exist, then each voter shall be entitled to cast one vote for each acre owned by the voter within the district, provided that if the voter owns less than one acre then the voter shall be entitled to one vote and any fraction shall be rounded to the nearest full acre.

(Amended by Stats. 1992, Ch. 1003, Sec. 4. Effective January 1, 1993.)



35003.1

A district may, by ordinance adopted at least 90 days prior to any district election, determine that voters shall thereafter be ascertained pursuant to this section.

In that event, the county elections official shall prepare the voter list required by Section 10525 of the Elections Code based upon the last equalized assessment roll of each affected county corrected to reflect, in the case of transfers of land, those persons who as of the 45th day prior to the election appear as owners on the records in the office of the county assessor which the assessor will use to prepare the next ensuing equalized assessment roll and which shall be conclusive evidence of ownership and of the value of land so owned. Where only a portion of a parcel of land has been transferred, and the assessed value thereof and of the remaining parcel are not separately stated upon the roll, estimated assessed values therefor shall be made by the county assessor, and the estimates shall, for the purposes of this section, be considered the value of the land. If more than one person or entity are shown as the owners of record of a parcel of land, the county elections official shall apportion the voting rights between the owners based upon the respective record interests in the information with respect thereto as the county elections official deems correct, proper, and appropriate.

(Amended by Stats. 1994, Ch. 923, Sec. 242. Effective January 1, 1995.)



35004

Every voter, or his legal representative, may vote at any district election either in person or by a person duly appointed as his proxy.

(Amended by Stats. 1955, Ch. 1329.)



35005

No appointment of a proxy shall be valid, accepted, or vote allowed thereon at any district election unless it meets all of the following requirements:

(a) It is in writing.

(b) It is executed by the person or legal representative of the person who, in accordance with the provisions of Sections 35003 or 35003.1 is entitled to the votes for which the proxy is given.

(c) It is acknowledged or certified in accordance with Section 2015.5 of the Code of Civil Procedure.

(d) It specifies the election at which it is to be used. An appointment of a proxy shall be used only at the election specified.

(e) It shall be on a form as specified by the county elections official meeting the above requirements.

Every appointment of a proxy is revocable at the pleasure of the person executing it at any time before the person appointed as proxy shall have cast a ballot representing the votes for which the appointment was given.

(Amended by Stats. 2002, Ch. 221, Sec. 162. Effective January 1, 2003.)



35006

Before a legal representative votes at a district election he shall present to the precinct board a certified copy of his authority which shall be kept and filed with the returns of the election.

(Amended by Stats. 1965, Ch. 2019.)






ARTICLE 2. Establishment of Divisions

35025

Each district may be divided into as many divisions as there are directors of the district. The establishment of the divisions and the boundaries thereof shall be made by the board of supervisors, who shall make such division if requested by a resolution passed by a majority of the board of directors or upon a petition signed by a majority of eligible voters within the boundaries of the district. Said resolution or petition shall be filed with the board of supervisors at least 140 days before the next general district election.

(Amended by Stats. 1965, Ch. 2019.)



35026

Within 30 days after the filing of the petition or the resolution requesting the establishment of divisions with the board of supervisors, the board of supervisors shall hold a hearing and shall hear any evidence produced to establish the validity of the petition or resolution and such further evidence as may be necessary as to divide the district into divisions as nearly equal in area as may be practicable.

(Amended by Stats. 1961, Ch. 1323.)



35027

Within 10 days after said hearing, the board of supervisors, if they determine that the resolution or petition is valid, shall forthwith order the establishment of divisions in the district as nearly equal in area as may be practicable and shall file a copy of said order with the board of directors of the district.

(Amended by Stats. 1961, Ch. 1323.)



35028

After the entry of the order establishing divisions within a district, one director shall be elected from each division and shall be a holder of title to land therein.

(Amended by Stats. 1979, Ch. 262.)



35029

The entry of the order dividing the district into divisions shall not affect the term of any director until his term expires.

(Added by Stats. 1955, Ch. 207.)



35030

At least 80 days prior to the next general district election, the board shall designate the divisions from which directors shall be elected. The number designated shall equal the number of directors to be elected at that election. At the next succeeding general district election, the directors shall be elected from the remaining divisions.

(Amended by Stats. 1965, Ch. 2019.)



35031

Divisions once established may be modified by the same procedure as herein set forth for establishing divisions.

(Added by Stats. 1955, Ch. 207.)






ARTICLE 3. Alternative Method of Conducting Elections

35040

The voting procedure within a district shall be changed from that of a landowner voting district to that of a resident voting district at such time as the board of directors shall determine by a resolution adopted in conformity with the provisions of this article.

(Added by Stats. 1973, Ch. 643.)



35041

Between January 1 and March 30 of each year, the secretary of the district shall inspect the assessable area within the district. At such time as at least 50 percent of the assessable area within the district is devoted to and developed for residential, industrial, or nonagricultural commercial use, or any combination thereof, such fact shall be certified to the board of directors by the secretary of the district. Any time after such certification the registered voters residing within the district may petition for a change in the voting procedure from a landowner voting district to a resident voting district.

(Added by Stats. 1973, Ch. 643.)



35042

The petition shall be signed by not less than 25 percent of the registered voters who reside within the district, but shall contain a minimum of 25 signatures.

(Added by Stats. 1973, Ch. 643.)



35043

The petition shall be substantially in the following form:

The secretary of the ____ Water District having heretofore certified to the board of directors of the district that at least 50 percent of the assessable area within the district is devoted to and developed for residential, industrial, or nonagricultural commercial use, or any combination thereof, the undersigned voters who reside within the boundaries of ____ Water District hereby petition the board of directors thereof to hold all elections on the basis of resident voting district, rather than a landowner voting district.

Date

Signature

Address

(Added by Stats. 1973, Ch. 643.)



35044

Duplicate copies of the petition form shall constitute one petition when filed. If the district is in more than one county, signatures shall be obtained on separate copies of the petition in each county so that such petitions shall contain the signature only of residents of the county in which the copy was circulated.

(Added by Stats. 1973, Ch. 643.)



35045

Each petition shall be signed and dated by registered voters who reside within the district and shall show their residence address.

(Added by Stats. 1973, Ch. 643.)



35046

Each page of the petition which contains the signature of one or more registered voters shall show thereon the affidavit of the circulator in the following form:

The undersigned circulator of the above petition hereby declares under penalty of perjury that the circulator of this petition was over the age of 18 years, and that the signatures hereon are the signatures of the persons named and were signed in the presence of the circulator.

(Added by Stats. 1973, Ch. 643.)



35047

All signatures on the petition shall be obtained within the six-month period immediately preceding the filing thereof.

(Added by Stats. 1973, Ch. 643.)



35048

The petition shall be filed with the county elections official of the principal county at least six months prior to the date of the next general district election.

(Amended by Stats. 2002, Ch. 221, Sec. 163. Effective January 1, 2003.)



35049

The signatures to the petition shall be verified as follows:

(a) If the district is wholly in one county, the county elections official shall examine the signatures and from the records of registration ascertain whether or not the petition is signed by the requisite number of registered voters.

(b) If the district is situated in more than one county, each county elections official shall examine that portion of the petition bearing signatures obtained in that county and from the records of registration ascertain the number of signatures of registered voters in that portion of the district lying in that county. The county elections official of a county other than the principal county shall prepare a certificate, and file the same with the county elections official of the principal county, showing the number of valid signatures of registered voters in that county who signed the petition, and shall also show the total number of registered voters in that county within the district on the date of filing the petition.

(c) The county elections official of the principal county shall attach to the petition a certificate showing the total number of valid signatures thereon, and the total number of registered voters within the district as of the date of filing the petition.

(Amended by Stats. 2002, Ch. 221, Sec. 164. Effective January 1, 2003.)



35050

If the number of signatures is not sufficient, a supplemental petition, in the form of a duplicate petition, but bearing additional signatures, may be filed with the county elections official of the principal county within 10 days from the date on which the county elections official of the principal county certified the results of the examination. The supplemental petition shall be verified in the same manner as the original petition. If the signatures on the petition are still insufficient, no action shall be taken thereon. The petition shall remain on file as a public record and failure to secure sufficient signatures shall not prejudice the later filing of an entirely new petition.

(Amended by Stats. 2002, Ch. 221, Sec. 165. Effective January 1, 2003.)



35051

If the petition contains at least 25 valid signatures and if the total number of valid signatures on the petition constitutes 25 percent or more of the registered voters within the district as of the date of filing the petition, the county elections official of the principal county shall prepare a certificate to that effect, attach the same to the petition, and deliver, by mail or personal delivery, the petition and the certificate to the secretary of the district.

(Amended by Stats. 2002, Ch. 221, Sec. 166. Effective January 1, 2003.)



35052

At the next regular meeting following the delivery by the county elections official of the petition and the certificate to the secretary of the district, the board of directors shall adopt a resolution reciting the delivery of the petition and certificate and specifying that all future elections in the district shall be conducted as a resident voting district, rather than a landowner voting district.

(Amended by Stats. 2002, Ch. 221, Sec. 167. Effective January 1, 2003.)



35053

The secretary of the district shall file with the county elections official of each county in which any portion of the district is located, a certified copy of the resolution. The secretary shall cause a copy of the resolution to be published once a week for three successive weeks in a newspaper of general circulation used for the publication of district notices.

(Amended by Stats. 2002, Ch. 221, Sec. 168. Effective January 1, 2003.)



35054

After adoption of the resolution by the board of directors, all elections within the district for elective offices, bonds, or other purposes shall be conducted under laws relating to resident voting districts and all provisions of this article shall prevail over any contrary provisions in this division relating to landowner voting districts.

(Added by Stats. 1973, Ch. 643.)



35055

All directors thereafter elected shall be residents of the district, and shall be registered voters at the time of their election and during their term of office. Such directors need not be landowners.

(Added by Stats. 1973, Ch. 643.)



35056

(a) After the establishment of a resident voting district, the provisions set forth in Article 2 (commencing with Section 35025) of this chapter are no longer applicable. The board of directors may at any time establish divisions within the district.

(b) Notwithstanding any other provision of law, subdivision (c) applies to districts in which directors are elected by divisions.

(c) The board of directors shall, by resolution, adjust the boundaries of any divisions pursuant to Chapter 8 (commencing with Section 22000) of Division 21 of the Elections Code.

(Amended by Stats. 1998, Ch. 435, Sec. 10. Effective January 1, 1999.)



35057

At the first election of directors following the adoption of the resolution by the board establishing a resident voting district, the number of directors to be elected shall correspond with the number of directors whose terms expire. The directors whose terms have not expired shall serve their unexpired terms under the qualifications to hold office that existed prior to the adoption of the resolution establishing a resident voting district. In such first election and in all subsequent elections, the form of the ballot and the conduct of the election shall be governed by the Uniform District Election Law for resident voting districts.

(Added by Stats. 1973, Ch. 643.)



35058

The adoption, in accordance with the provisions of this article, of a resolution changing the method of voting shall in no way invalidate any act of the district, its directors, officers, and employees, made or performed while the district was operating as a landowner voting district.

(Added by Stats. 1973, Ch. 643.)



35059

Any bonds of the district, authorized or issued in any manner provided by law, and any proceedings taken by the district in connection therewith, prior to the adoption of the resolution changing the method of voting, shall not be affected by such resolution, and the bonds shall continue to be legally authorized or issued bonds. Bonds of the district to which this section is applicable shall include, but not be limited to, any of the following:

(a) Bonds authorized pursuant to Chapter 3 (commencing with Section 35150) of this part.

(b) Bonds authorized on behalf of an improvement district pursuant to Chapter 4.9 (commencing with Section 36410) of Part 6 of this division.

(c) Bonds authorized pursuant to Chapter 3.5 (commencing with Section 36250) of Part 6 of this division.

(d) Bonds, including additional bonds, authorized pursuant to Chapter 2 (commencing with Section 35950) of Part 6 of this division.

(Added by Stats. 1973, Ch. 643.)



35060

After establishment of a resident voting district, the provisions of Sections 35305 and 35306 shall no longer be applicable. The board of directors may at any time alter, repeal, or amend the bylaws by a majority vote. Any alteration, repeal, or amendment to the bylaws shall be recorded with the county recorder of each affected county.

(Added by Stats. 1973, Ch. 643.)









CHAPTER 2. Procedure

ARTICLE 1. Conduct of Elections

35100

District elections shall be conducted in conformity with the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code) and any provisions of law generally applicable to districts organized under this division.

(Amended by Stats. 1994, Ch. 923, Sec. 243. Effective January 1, 1995.)



35106

This section shall apply only to landowner voting districts. The ballots used at any general district election in a landowner voting district, including bond elections, shall be provided by the county elections official pursuant to the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code) and shall be in the following form:

(a) Each ballot shall have a perforated line across the top portion of the ballot two inches down and parallel to the top thereof. From this perforated line to the top of the ballot a vertical perforated line shall be placed in the center of the ballot.

(b) Above the perforated line and on both sides of the vertical perforation the ballot shall be printed with the name of the district, the date of the election and the ballot number. All ballots shall be numbered consecutively starting with number one.

(c) Above the perforated line and to the left of the vertical perforation shall be printed: Number of votes entitled to cast: .

(d) Below the perforated line the following shall be printed in the order enumerated:

(1) The name of the district and the date of the election.

(2) Number of votes entitled to cast: .

(3) A solid black line. Immediately under the line shall be printed: Fold bottom of ballot up to this line.

(4) The names of the candidates, in accordance with the randomized alphabet as provided for in Section 13112 of the Elections Code.

(5) Any propositions, including authorizations to issue bonds, or other matters to be submitted to the voters.

(e) Appropriate squares shall be placed after each candidate and proposition on the right side of the ballot.

(f) Appropriate voting instructions may be placed on the ballot.

(Amended by Stats. 1994, Ch. 923, Sec. 244. Effective January 1, 1995.)



35107

This section shall apply only to landowner voting districts. The following procedures shall be used at the polls by the precinct board appointed pursuant to Section 12286 of the Elections Code:

(a) A roster of voters shall be kept by a member of the precinct board. Each qualified voter who votes shall sign the roster opposite his or her name.

(b) Any voter holding a proxy or authority of legal representative shall deliver it to the judge for inspection. If the proxy or authority is valid, the voter shall sign his or her own name followed by the word proxy or authority in the roster opposite the name of the person giving the proxy or the authority.

(c) A voter list of all persons eligible to vote shall be kept by a member of the precinct board. This list shall contain an alphabetical list of eligible voters indicating the number of votes each may cast. The list shall have an appropriate blank space for inserting the ballot number issued to each voter to the right of the number of votes to be cast, a blank space for inserting the number of votes cast by each voter, and a blank space to insert the roster line number of the voter s signature to the left of the printed name of the voter.

(d) As each voter signs the roster, the member of the precinct board keeping the voter list of persons casting ballots shall announce the number of votes the voter is entitled to cast. A member of the precinct board shall insert in ink or indelible pencil in both spaces on each voter s ballot the number of votes the voter is entitled to cast on that ballot. A member of the precinct board shall then place the number of that ballot on the voter list and shall also insert the roster line number of the voter s signature and the number of votes cast in the appropriate spaces.

(e) The ballot and the ballot number shall be checked by a member of the precinct board for accuracy. Any errors shall be corrected and initialed by that member.

(f) The ballot shall be folded by a member of the precinct board by placing the bottom of the ballot on the line marked for that purpose. The ballot shall be refolded by placing the folded bottom on the line marked for folding so that the ballot is folded twice.

(g) The portion of the ballot above the perforated line and to the left of the vertical perforation shall be removed by a member of the precinct board. If a proxy or authority of legal representative is being voted, the proxy or authority shall be attached to the ballot slip.

(h) A member of the precinct board shall hand the folded ballot to the voter who shall take it into a voting booth which shall be so constructed as to insure privacy. The booth shall be provided with a rubber cross stamp and ink pad. The ballot shall be marked only with the rubber stamp by the voter.

(i) After voting the voter shall refold the ballot and deliver it to a member of the precinct board who shall examine only that portion of the ballot that is exposed above the fold line and check that the number of votes marked on the ballot corresponds with the number of votes on the ballot slip of that ballot. Any error in the number of votes shall be corrected by that member in ink or indelible pencil and initialed by two members of the precinct board. The remaining portion of the ballot above the perforated line, shall be removed and delivered to the voter. The folded ballot shall be placed into the ballot box. The ballot box shall be kept locked while the polls are open.

(j) The precinct board shall file as a part of the election records required by Section 10545 of the Elections Code the ballot slip and any proxy or authority of legal representative attached thereto.

(Amended by Stats. 1994, Ch. 923, Sec. 245. Effective January 1, 1995.)



35110

As soon as the result of the canvass by the county elections official is declared, the county elections official shall prepare and mail to the board of supervisors the statement prescribed in Section 10550 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 246. Effective January 1, 1995.)



35111

Within 10 days from the receipt by the board of supervisors of the certificate showing the results of the election, the clerk of the board of supervisors shall certify as a true copy and record with the county recorder of each affected county a copy of that certificate.

(Added by renumbering Section 35113 by Stats. 1959, Ch. 288.)






ARTICLE 2. Contest of Elections

35125

Any person interested may commence the contest of a district election, other than a general district election, within 20 days after the result has been declared by filing a complaint in the superior court of the county where the election was held. If no contest is commenced within that time the declaration of the result by the board of election is final and conclusive.

(Amended by Stats. 1965, Ch. 2019.)









CHAPTER 3. Bond Elections

35150

After a plan of irrigation works has been adopted pursuant to Section 35950, the board shall, by a resolution adopted and entered in its minutes, order a special election to submit to the voters a proposal of whether or not bonds in an amount specified in the order calling the election shall be authorized when either:

(a) The board determines that the bonds should be issued.

(b) The board receives a petition requesting the issuance of bonds signed by persons holding title to a majority in area of the land.

(Added by Stats. 1951, Ch. 390.)



35151

Notice of a bond election shall be published once a week for four weeks in a newspaper of general circulation published in each affected county. Proof of publication shall be filed with the secretary prior to the day of the election.

(Added by Stats. 1951, Ch. 390.)



35152

Notice of a bond election shall specify:

(a) The time and place of the election.

(b) The purpose of the election.

(c) The amount and type of bonds proposed to be issued.

(d) The maximum interest rate to be paid.

(e) The purpose of the bonds.

(Amended by Stats. 1955, Ch. 1329.)



35152.5

All district bond elections, after having been called and noticed pursuant to the provisions of this chapter, shall be held and conducted in the manner provided for general district elections of the district.

(Added by Stats. 1968, Ch. 104.)



35153

The ballots cast at a bond election shall specify the amount and purpose of the proposed bond issue and the maximum rate of interest to be paid on the bonds.

(Amended by Stats. 1955, Ch. 1329.)



35154

If revenue bonds are proposed to be issued, the ballots cast at a bond election shall contain a statement to the effect that the bonds shall be revenue bonds payable solely from the revenues of the district or a designated portion thereof, and that whether or not all of the revenues of the district are to be applied to the bonds, the bonds shall never be a lien or charge upon any land or other property in the district, and no tax or assessment shall ever be levied or collected to pay principal or interest on the bonds.

(Amended by Stats. 1980, Ch. 6, Sec. 1. Effective January 1, 1981.)



35155

The board may, by resolution, at such time or times as it deems proper, provide for the issuance of all or any part of the bonds if:

(a) At an election to determine whether general obligation bonds should be issued two-thirds of the votes cast favor the issuance of the bonds.

(b) At an election to determine whether revenue bonds should be issued a majority of the votes cast favor the issuance of the bonds.

(Amended by Stats. 1955, Ch. 1329.)



35155.1

The board may divide the principal amount of any issue into two or more series and fix different dates for the bonds of each series.

(Added by Stats. 1955, Ch. 1329.)






CHAPTER 4. Method of Elections for the Irvine Ranch Water District

35175

The provisions of this chapter shall apply only to the manner in which elections are conducted in the Irvine Ranch Water District. For purposes of this chapter, district means the Irvine Ranch Water District. In all other respects, the district shall continue to be operated, managed, and governed as a California water district in accordance with this division and other applicable provisions of law.

(Repealed and added by Stats. 1980, Ch. 6, Sec. 1.4. Effective February 4, 1980.)



35176

Notwithstanding any other provision of law, or the bylaws of the district, all elections held after the effective date of this section within the district shall be conducted as resident voter elections in accordance with the provisions of this chapter. Nothing in this chapter shall be construed to require resident voter approval of bonds where voter approval is not required under the statutory or constitutional provisions in effect prior to the effective date of this section.

(Repealed and added by Stats. 1980, Ch. 6, Sec. 1.4. Effective February 4, 1980.)



35177

Qualified voters of the district shall be residents of and registered voters in the district.

(Repealed and added by Stats. 1980, Ch. 6, Sec. 1.4. Effective February 4, 1980.)



35178

All directors elected after the effective date of this chapter shall be residents of and registered voters in the district and shall be registered voters at the time of their election and during their term of office.

(Repealed and added by Stats. 1980, Ch. 6, Sec. 1.4. Effective February 4, 1980.)



35179

District elections shall be conducted in conformance with the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code) and the laws generally applicable to districts created and operated pursuant to this division, except as follows:

(a) As permitted by Section 1304 of the Elections Code, the general district election shall be held on the first Tuesday after the first Monday in November of every even-numbered year.

(b) As permitted by Section 10555 of the Elections Code, the general district election shall be consolidated with the statewide election in accordance with Part 3 (commencing with Section 10400) of Division 10 of the Elections Code.

(c) Those directors whose terms of office expire on the last Friday in June of 1984 shall, instead, continue in their offices until the last Friday in November of 1984, and those directors whose terms of office expire on the last Friday in June of 1986 shall, instead, continue in their offices until the last Friday in November of 1986.

(Amended by Stats. 1994, Ch. 923, Sec. 247. Effective January 1, 1995.)



35179.5

If a vacancy in the office of the director is filled by appointment, and the vacancy occurred on a date so that, under Section 1780 of the Government Code, there is required to be an election at the next general district election to fill the balance of the unexpired term, then, notwithstanding subdivision (d) of Section 1780 of the Government Code, the person elected shall serve for a full four-year term, if the terms of office of the directors would continue to be staggered at each subsequent general district election.

(Added by Stats. 1991, Ch. 682, Sec. 1.)



35180

Directors of the district shall be elected on an at-large basis. Newly elected directors shall take office on the last Friday in November next following the general district election. The term of office of each director shall be four years and each director shall hold office until his successor qualifies and takes office. The terms of office of directors shall continue to be staggered to keep as nearly equal as practicable the number of directors to be elected at each subsequent general district election.

(Amended by Stats. 1983, Ch. 330, Sec. 2.)



35181

In order to facilitate an orderly transition to resident voter elections in June of even-numbered years and to preserve staggered terms, the terms of office of directors serving on the effective date of this section shall be modified in accordance with this section. At the 1980 general district election, two directors shall be elected to fill the positions of the two directors who were elected by landowner vote. At the 1982 general district election three directors shall be elected to fill the positions of the other three directors. In order to coincide with these election dates the terms of office of directors shall be extended or shortened as follows:

(a) The terms of office of the two directors elected by landowner vote shall expire in June of 1980.

(b) The terms of the two directors elected in November of 1979 shall expire in June of 1982.

(c) The term of the director elected by resident vote in November of 1977 shall be extended to June of 1982. This extension is deemed to be a portion of the original term.

Each director shall hold office until a successor qualifies.

(Repealed and added by Stats. 1980, Ch. 6, Sec. 1.4. Effective February 4, 1980.)



35182

After the 1980 general district election and the seating of the newly elected directors, the board of directors of the district may increase the number of directors pursuant to Section 34708. If the number of directors is increased, the term of office of new directors shall be determined so as to be consistent with the provisions of this chapter and the requirements of Section 34708. Expansion of the board of directors shall not affect the manner of electing directors at large as provided in this chapter.

(Repealed and added by Stats. 1980, Ch. 6, Sec. 1.4. Effective February 4, 1980.)



35183

The provisions of this chapter shall in no way invalidate any act of the district, its directors, officers and employees, made or performed while the district was operating as a landowner voting district or while the district was following the alternative voting procedures previously set forth in this chapter.

(Repealed and added by Stats. 1980, Ch. 6, Sec. 1.4. Effective February 4, 1980.)



35184

Nothing in this chapter shall affect any acts or proceedings heretofore taken for the authorization, issuance, or sale of any bonds of the district, in any manner provided by law, prior to the effective date of this chapter. Nor shall anything in this chapter affect the ability of the district to sell and issue any bond heretofore authorized. This section shall be applicable to any bonds of an improvement district thereof. For the purposes of this chapter, bonds shall include notes and other evidences of indebtedness of the district or any improvement district thereof.

(Added by Stats. 1980, Ch. 6, Sec. 1.4. Effective February 4, 1980.)






CHAPTER 5. Method of Elections for the Moulton-Niguel Water District

35185

The provisions of this chapter shall apply only to the Moulton-Niguel Water District. For purposes of this chapter district means the Moulton-Niguel Water District.

(Added by Stats. 1980, Ch. 713, Sec. 1.)



35186

Notwithstanding any other provision of law, or the bylaws of the district, all elections held after the effective date of this chapter within the district, including elections for directors and elections which are required by law to authorize any special taxes or bonded indebtedness, except special taxes or bonded indebtedness of an uninhabited improvement district, shall be conducted as resident voter elections in accordance with the provisions of this chapter. As used in this chapter, uninhabited improvement district means an improvement district having 12 or less registered voters residing therein.

(Added by Stats. 1980, Ch. 713, Sec. 1.)



35187

Qualified voters within the district shall be residents of and registered voters in the district.

(Added by Stats. 1980, Ch. 713, Sec. 1.)



35188

All directors elected after the effective date of this chapter shall be residents of the district and shall be registered voters at the time of their election and during their term of office.

(Added by Stats. 1980, Ch. 713, Sec. 1.)



35189

Directors of the district shall be elected on an at-large basis unless the board of directors determines that directors shall be elected by divisions. The term by divisions, as used in this chapter, means the election of directors by voters of the division alone.

(Added by Stats. 1980, Ch. 713, Sec. 1.)



35190

Notwithstanding any other provision of law, the board of directors may at any time establish divisions within the district in accordance with the provisions of this chapter. If the board of directors decides to establish divisions, the following shall apply:

(a) The board of directors shall by resolution divide the district into as many divisions as there are directors and assign a number to each division. Such divisions shall be as nearly equal in population as practicable; provided, however, that if there is uninhabited land, which shall be defined as land having 12 or less registered voters residing therein in excess of 3,000 contiguous acres within any improvement district, such land may be designated by the board of directors as a division, and in such event elections for director for such division, which director need only be a holder of title to land within such division, shall be conducted in accordance with the provisions of Article 1 (commencing with Section 35000) of Chapter 1 and Chapter 2 (commencing with Section 35100) of this part.

(b) After approving the election of directors by divisions, the board of directors shall by resolution, not less than 120 days prior to the next general district election, designate which divisions shall elect directors at that election to succeed the directors whose terms then expire. The remaining divisions shall elect directors at the general district election next following that election.

(c) Each director elected by division shall be a resident of that division.

(d) The board of directors by resolution may, at any time after initially dividing the district into divisions, but not less than 120 days before a general district election, change the boundaries of the divisions to keep them as nearly equal in population as practicable.

(Added by Stats. 1980, Ch. 713, Sec. 1.)



35191

At the first general district election following January 1, 1981, the number of directors to be elected shall correspond with the number of directors whose terms expire. The directors whose terms have not expired shall serve their unexpired terms under the qualification to hold office that existed prior to January 1, 1981. In that first election, and in all subsequent elections, the form of the ballot and the conduct of the election shall be governed by the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code) for resident voting elections.

(Amended by Stats. 1994, Ch. 923, Sec. 248. Effective January 1, 1995.)



35193

The provisions of this chapter shall in no way invalidate any act of the district, its directors, or its officers and employees made or performed while the district was operating as a landowner voting district.

(Added by Stats. 1980, Ch. 713, Sec. 1.)



35194

Nothing in this chapter shall affect any acts or proceedings heretofore taken for the authorization, issuance, or sale of any bonds of the district in any manner provided by law prior to the effective date of this chapter. For the purposes of this chapter, bonds shall include notes and any other evidences of indebtedness of the district or any improvement district thereof.

(Added by Stats. 1980, Ch. 713, Sec. 1.)



35195

Notwithstanding any other provision of law, the board of directors may at any time alter, repeal, or amend the district s bylaws by a majority vote. Any alteration, repeal, or amendment to the bylaws shall be recorded with the county recorder of each affected county.

(Added by Stats. 1980, Ch. 713, Sec. 1.)






CHAPTER 6. Method of Elections for the Borrego Water District

35200

This chapter shall apply only to the manner in which elections are conducted in the Borrego Water District.

For the purposes of this chapter, district means the Borrego Water District. In all other respects, the district shall continue to be operated, managed, and governed as a California water district in accordance with this division and other applicable provisions of law.

(Added by Stats. 1980, Ch. 456, Sec. 1.)



35201

Notwithstanding any other provision of law, or the bylaws of the district, all elections held after January 1, 1981, within the district shall be conducted as resident voter elections in accordance with this chapter. Nothing in this chapter shall be construed to require resident voter approval of bonds where voter approval is not required under the statutory or constitutional provisions in effect prior to January 1, 1981.

(Added by Stats. 1980, Ch. 456, Sec. 1.)



35202

Qualified voters of the district shall be residents of, and registered voters in, the district.

(Added by Stats. 1980, Ch. 456, Sec. 1.)



35203

All directors elected after January 1, 1981, shall be qualified voters of the district at the time of their election and during their term of office.

(Added by Stats. 1980, Ch. 456, Sec. 1.)



35204

Directors of the district shall be elected on a districtwide basis. Newly elected directors shall take office on the last Friday in November immediately following the general district election.

The term of office shall be for four years and each director shall hold office until his successor qualifies and takes office. The terms of office of directors shall continue to be staggered to keep as nearly equal as practicable the number of directors to be elected at each subsequent general district election.

(Added by Stats. 1980, Ch. 456, Sec. 1.)



35205

In order to facilitate an orderly transition to resident voter elections and to preserve staggered terms, the terms of office of directors serving on January 1, 1981, shall remain unchanged and no provision of this chapter shall be construed to disqualify any director serving on that date from continuing in office; provided, that any person appointed to fill a vacancy on the board of directors shall be a qualified voter of the district as provided in Section 35202.

(Added by Stats. 1980, Ch. 456, Sec. 1.)



35206

This chapter shall in no way invalidate any act of the district or of its directors, officers, and employees made or performed while the district was operating as a landowner voter district.

(Added by Stats. 1980, Ch. 456, Sec. 1.)






CHAPTER 7. Method of Elections for the El Toro Water District

35210

The provisions of this chapter shall apply only to the El Toro Water District. For purposes of this chapter, district means the El Toro Water District.

(Added by Stats. 1981, Ch. 234, Sec. 2. Effective July 20, 1981.)



35211

Notwithstanding any other provision of law, or the bylaws of the district, all elections held after the effective date of this chapter within the district, including elections for director and elections which are required by law to authorize any special taxes or bonded indebtedness, shall be conducted as resident voter elections in accordance with the provisions of this chapter. Nothing in this chapter shall be construed to require resident voter approval of bonds where voter approval is not required under the statutory or constitutional provisions in effect prior to the effective date of this chapter.

(Added by Stats. 1981, Ch. 234, Sec. 2. Effective July 20, 1981.)



35212

Qualified voters within the district shall be residents of and registered voters in the district.

(Added by Stats. 1981, Ch. 234, Sec. 2. Effective July 20, 1981.)



35213

All directors elected after the effective date of this chapter shall be residents of the district and shall be registered at the time of their election and during their term of office.

(Added by Stats. 1981, Ch. 234, Sec. 2. Effective July 20, 1981.)



35214

Directors of the district shall be elected on an at-large basis unless the board of directors determines that directors shall be elected by divisions. The term by divisions as used in this chapter means the election of directors by voters of the division alone.

(Added by Stats. 1981, Ch. 234, Sec. 2. Effective July 20, 1981.)



35215

Notwithstanding any other provision of law, the board of directors may at any time establish divisions within the district in accordance with the provisions of this chapter. If the board of directors decides to establish divisions, the following shall apply:

(a) The board of directors shall by resolution divide the district into as many divisions as there are directors and assign a number to each division. Such divisions shall be as nearly equal in population as practicable.

(b) After approving the election of directors by divisions, the board of directors shall by resolution, not less than 120 days prior to the next general district election, designate which divisions shall elect directors at that election to succeed the directors whose terms then expire. The remaining divisions shall elect directors at the general district election next following that election.

(c) Each director elected by division shall be a resident of that division.

(d) The board of directors by resolution may, at any time after initially dividing the district into divisions, but not less than 120 days before a general district election, change the boundaries of the divisions to keep them as nearly equal in population as practicable.

(Added by Stats. 1981, Ch. 234, Sec. 2. Effective July 20, 1981.)



35216

At the first general district election following the effective date of this chapter, the number of directors to be elected shall correspond with the number of directors whose terms expire. The directors whose terms have not expired shall serve their unexpired terms under the qualification to hold office that existed prior to the effective date of this chapter. In that first election and in all subsequent elections, the form of the ballot and the conduct of the election shall be governed by the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code) for resident voting elections.

(Amended by Stats. 1994, Ch. 923, Sec. 249. Effective January 1, 1995.)



35218

The provisions of this chapter shall in no way invalidate any act of the district, its directors, or its officers and employees made or performed while the district was operating as a landowner voting district.

(Added by Stats. 1981, Ch. 234, Sec. 2. Effective July 20, 1981.)



35219

Nothing in this chapter shall affect any acts or proceedings heretofore taken for the authorization, issuance, or sale of any bonds of the district in any manner provided by law prior to the effective date of this chapter or affect the ability of the district to sell and issue any bond heretofore authorized. For the purposes of this chapter, bonds shall include notes and any other evidences of indebtedness.

(Added by Stats. 1981, Ch. 234, Sec. 2. Effective July 20, 1981.)



35220

Notwithstanding any other provision of law, the board of directors may at any time alter, repeal, or amend the district s bylaws by a majority vote. Any alteration, repeal, or amendment to the bylaws shall be recorded with the county recorder of each affected county.

(Added by Stats. 1981, Ch. 234, Sec. 2. Effective July 20, 1981.)






CHAPTER 8. Method of Election for the Rancho California Water District

35230

This chapter shall apply only to the manner in which elections are conducted in the Rancho California Water District. For the purposes of this chapter, district means the Rancho California Water District.

(Added by Stats. 1990, Ch. 228, Sec. 1.)



35231

Notwithstanding any other provision of law, or the bylaws of the district, all district elections held after the transition period provided in Section 35232 shall be conducted as resident voter elections. Except as provided in this chapter, the district shall continue to be operated, managed, and governed as a California water district in accordance with this division and other applicable provisions of law.

(Added by Stats. 1990, Ch. 228, Sec. 1.)



35232

(a) In order to facilitate an orderly transition to resident voter elections, commencing with the 1991 district election, there shall be a transition period which shall continue until the entire board is elected by resident vote. At each election, during the transition period, one new director position shall convert to a resident voter position and, thereafter, shall remain a resident voter position, in accordance with the following:

(1) At the 1991 district election, one director shall be elected by resident voters and two directors shall be elected by landowner voters.

(2) At the 1993 district election, one director shall be elected by resident voters and three directors shall be elected by landowner voters.

(3) At the 1995 district election, two directors shall be elected by resident voters and one director shall be elected by landowner voters.

(4) At the 1997 district election, two directors shall be elected by resident voters and two directors shall be elected by landowner voters.

(5) At the 1999 district election, three directors shall be elected by resident voters.

(6) At the 2001 district election, three directors shall be elected by resident voters and one director shall be elected by landowner voters.

(b) Following the 2001 district election, subsequent district director elections shall be resident voter elections. The transition period shall conclude when the term of the last director elected by landowner voters ends in 2005.

(Added by Stats. 1990, Ch. 228, Sec. 1.)



35233

District elections shall be conducted in conformance with the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code) and the laws generally applicable to districts created and operated pursuant to this division, except that during the transition period provided in Section 35232, the following shall apply:

(a) During the transition period, at district general elections, some directors shall be elected by resident voters while others shall be elected by landowner voters. Separate ballots shall be prepared and separate elections shall be conducted for those director positions which will be elected by resident voters and for those which will be elected by landowner voters. Notwithstanding Section 10555 of the Elections Code, these landowner voter elections and resident voter elections shall be conducted simultaneously.

(b) During the transition period, district elections shall continue, as presently authorized, to be conducted by all-mailed ballots pursuant to Section 4108 of the Elections Code. Following the transition period, the all-mailed ballot procedure may be revoked under the procedures of Section 4003 of the Elections Code or district elections may be consolidated with the statewide general election as provided by Section 10404 of the Elections Code.

(c) During the transition period, separate voter lists of resident voters and landowner voters eligible to vote within the district shall be prepared and maintained according to applicable provisions of law. Separate all-mailed ballot elections shall be held for the directors to be elected by resident voters and for those to be elected by landowner voters.

(d) During the transition period, district directors shall continue to be elected on an at-large basis. Following the transition period, the district board of directors may determine to establish director divisions in accordance with Section 35215.

(e) During the transition period, the district board of directors shall consist of seven directors. Following the transition period, the number of directors on the district board of directors may be changed in accordance with Sections 34708 and 34708.5.

(f) During the transition period, any district election held for the purpose of obtaining voter approval for bonded or other indebtedness shall be conducted as a landowner voter election. Following the transition period, any district election held for the purpose of obtaining voter approval for bonded or other indebtedness shall be conducted as a resident voter election.

(g) During the transition period, a person who qualifies according to Section 35234 both to be a director elected by resident voters and a director elected by landowner voters may run for the district board of directors on both the resident voter ballot and the landowner voter ballot on the same election date. In the event that the same person is elected to the district board on both ballots, the person shall be declared elected on the resident voter ballot and not elected on the landowner voter ballot. The candidate with the next highest number of votes on the landowner voter ballot shall be declared elected. If this procedure results in fewer remaining candidates than there are landowner voter director positions to be filled, then the unfilled positions shall be treated as vacant and filled according to subdivision (h).

(h) During the transition period, any vacancy on the district board shall be filled according to the procedures contained in Section 1780 of the Government Code. To be eligible to fill a vacancy, a person shall be qualified to be a director according to Section 35234 either as a director elected by resident voters if the person who vacated the position was elected by resident voters, or as a director elected by landowner voters if the person who vacated the position was elected by landowner voters.

(Amended by Stats. 1994, Ch. 923, Sec. 250. Effective January 1, 1995.)



35234

All directors elected by resident voters shall be residents of, and registered voters in, the district at the time of their election and during their term of office. During the transition period, directors elected by landowner voters shall be qualified according to Section 34700 at the time of election and during their term of office.

(Added by Stats. 1990, Ch. 228, Sec. 1.)



35235

Only resident voters, registered to vote in the manner prescribed by law, shall be eligible to vote for district directors to be elected by resident voters. During the transition period, landowner voters qualified according to Chapter 1 (commencing with Section 35000) shall be eligible to vote for district directors to be elected by landowner voters.

(Added by Stats. 1990, Ch. 228, Sec. 1.)



35236

This chapter shall in no way invalidate any action of the district or of its directors, or officers, and employees made or performed while the district was operating as a landowner voting district.

(Added by Stats. 1990, Ch. 228, Sec. 1.)



35237

Nothing in this chapter shall affect any acts or proceedings previously taken for the authorization, issuance, or sale of any bonds of the district in any manner provided by law prior to the effective date of this chapter or affect the ability of the district to sell and issue any bond previously authorized. For the purposes of this chapter, bonds shall include notes and any other evidences of indebtedness.

(Added by Stats. 1990, Ch. 228, Sec. 1.)






CHAPTER 9. Method of Election for the Santa Margarita Water District

35240

This chapter shall apply only to the Santa Margarita Water District. For purposes of this chapter, district means the Santa Margarita Water District.

(Added by Stats. 1993, Ch. 1047, Sec. 1. Effective January 1, 1994.)



35241

Notwithstanding any other provision of law, or the bylaws of the district, all elections within the district, including elections for director and elections that are required by law to authorize any special taxes or bonded indebtedness, shall be conducted as resident voter elections in accordance with this chapter. Nothing in this chapter shall be construed to require resident voter approval of bonds where voter approval is not required under the statutory or constitutional provisions in effect prior to January 1, 1994.

(Added by Stats. 1993, Ch. 1047, Sec. 1. Effective January 1, 1994.)



35242

Qualified voters within the district shall be residents of, and registered voters in, the district.

(Added by Stats. 1993, Ch. 1047, Sec. 1. Effective January 1, 1994.)



35243

All directors elected after January 1, 1994, shall be residents of the district and shall be registered at the time of their election and during their term of office.

(Added by Stats. 1993, Ch. 1047, Sec. 1. Effective January 1, 1994.)



35244

Directors of the district shall be elected on an at-large basis unless the board of directors determines that directors shall be elected by divisions. The term by divisions as used in this chapter means the election of directors by voters of the division alone.

(Added by Stats. 1993, Ch. 1047, Sec. 1. Effective January 1, 1994.)



35245

Notwithstanding any other provision of law, the board of directors may at any time establish divisions within the district in accordance with the provisions of this chapter. If the board of directors decides to establish divisions, all of the following shall apply:

(a) The board of directors shall, by resolution, divide the district into as many divisions as there are directors and assign a number to each division. Divisions shall be as nearly equal in population as practicable.

(b) After approving the election of directors by divisions, the board of directors shall, by resolution, not less than 120 days prior to the next general district election, designate which divisions shall elect directors at that election to succeed the directors whose terms then expire. The remaining divisions shall elect directors at the general district election next following that election.

(c) Each director elected by division shall be a resident of that division.

(d) The board of directors may, by resolution, at any time after initially dividing the district into divisions, but not less than 120 days before a general district election, change the boundaries of the divisions to keep them as nearly equal in population as practicable.

(Added by Stats. 1993, Ch. 1047, Sec. 1. Effective January 1, 1994.)



35246

(a) At the first general district election following January 1, 1996, all directors shall be elected. The terms of office of those directors who are in office on January 1, 1996, shall be shortened and shall expire upon the election and qualification of their successors at that first general district election described in this subdivision. In that first district election and in all subsequent elections, except as specified in subdivision (b), the form of the ballot and the conduct of the election shall be governed by the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code) for resident voting elections.

(b) Notwithstanding Section 1304 of the Elections Code, the general district election shall be held on the first Tuesday after the first Monday in November of every even-numbered year to choose a successor for each director whose term of office will expire on the following first Friday in December, and shall be consolidated with the statewide general election in accordance with Part 3 (commencing with Section 10400) of Division 10 of the Elections Code.

(c) Those directors whose four-year terms of office would, prior to the amendment of this section during the 1995 96 session of the Legislature, have expired on the first Friday in December of 1995 shall, instead, continue in their offices until not later than the fourth Tuesday after the day of the general district election held in 1996 pursuant to this section.

(d) Immediately following the general district election described in subdivision (a), the directors so elected at that election shall determine by lot as to those two directors who shall serve two-year terms and as to the three directors who shall serve four-year terms. Except as provided in this subdivision, all directors shall serve four-year terms.

(Amended by Stats. 1995, Ch. 355, Sec. 1. Effective August 4, 1995.)



35247

This chapter does not in any way invalidate any act of the district, its directors, or its officers and employees made or performed while the district was operating as a landowner voting district.

(Added by Stats. 1993, Ch. 1047, Sec. 1. Effective January 1, 1994.)



35248

This chapter does not affect any acts or proceedings heretofore taken for the authorization, issuance, or sale of any bonds of the district in any manner provided by law prior to January 1, 1994, or affect the ability of the district to sell and issue any bond heretofore authorized. For the purposes of this chapter, bonds includes notes and any other evidences of indebtedness.

(Added by Stats. 1993, Ch. 1047, Sec. 1. Effective January 1, 1994.)



35249

Notwithstanding any other provision of law, the board of directors may at any time alter, repeal, or amend the district s bylaws by a majority vote. Any alteration, repeal, or amendment to the bylaws shall be recorded with the county recorder of each affected county.

(Added by Stats. 1993, Ch. 1047, Sec. 1. Effective January 1, 1994.)






CHAPTER 9.3. Method of Election for the Riverview Water District

35252

This chapter shall apply only to the Riverview Water District. For purposes of this chapter, district means the Riverview Water District.

(Added by Stats. 1995, Ch. 833, Sec. 3. Effective January 1, 1996.)



35252.2

Notwithstanding any other provision of law, or the bylaws of the district, all elections within the district, including elections for director and elections that are required by law to authorize any special taxes or bonded indebtedness, shall be conducted as resident voter elections in accordance with this chapter. Nothing in this chapter shall be construed to require resident voter approval of bonds where voter approval is not required under the statutory or constitutional provisions in effect prior to January 1, 1996.

(Added by Stats. 1995, Ch. 833, Sec. 3. Effective January 1, 1996.)



35252.4

Qualified voters within the district shall be residents of, and registered voters in, the district.

(Added by Stats. 1995, Ch. 833, Sec. 3. Effective January 1, 1996.)



35252.6

All directors elected after January 1, 1996, shall be residents of the district and shall be registered at the time of their election and during their term of office.

(Added by Stats. 1995, Ch. 833, Sec. 3. Effective January 1, 1996.)



35252.8

Directors of the district shall be elected on an at-large basis unless the board of directors determines that directors shall be elected by divisions. The term by divisions, as used in this chapter, means the election of directors by voters of the division alone.

(Added by Stats. 1995, Ch. 833, Sec. 3. Effective January 1, 1996.)



35252.10

Notwithstanding any other provision of law, the board of directors may at any time establish divisions within the district in accordance with the provisions of this chapter. If the board of directors decides to establish divisions, all of the following shall apply:

(a) The board of directors shall, by resolution, divide the district into as many divisions as there are directors and assign a number to each division. Divisions shall be as nearly equal in population as practicable.

(b) After approving the election of directors by divisions, the board of directors shall, by resolution, not less than 120 days prior to the next general district election, designate which divisions shall elect directors at that election to succeed the directors whose terms then expire. The remaining divisions shall elect directors at the general district election next following that election.

(c) Each director elected by division shall be a resident of that division.

(d) The board of directors may, by resolution, at any time after initially dividing the district into divisions, but not less than 120 days before a general district election, change the boundaries of the divisions to keep them as nearly equal in population as practicable.

(Added by Stats. 1995, Ch. 833, Sec. 3. Effective January 1, 1996.)



35252.12

(a) The terms of office of the two directors who were elected in 1992, or the successor to any director elected in 1992, shall expire upon the election and qualification of their successors at the November 1996 general district election. The terms of office of the three directors who were elected in 1994, or the successor to any director elected in 1994, shall expire upon the election and qualification of their successors at the November 1998 general district election.

(b) The general district election shall be held on the first Tuesday after the first Monday of November in each even-numbered year to choose a successor for each director, the term of whose office will expire at noon on the first Friday in December following the general district election.

(Added by Stats. 1995, Ch. 833, Sec. 3. Effective January 1, 1996.)



35252.14

This chapter does not in any way invalidate any act of the district, its directors, or its officers and employees made or performed while the district was operating as a landowner voting district.

(Added by Stats. 1995, Ch. 833, Sec. 3. Effective January 1, 1996.)



35252.16

This chapter does not affect any acts or proceedings heretofore taken for the authorization, issuance, or sale of any bonds of the district in any manner provided by law prior to January 1, 1996, or affect the ability of the district to sell and issue any bond heretofore authorized. For the purposes of this chapter, bonds includes notes and any other evidences of indebtedness.

(Added by Stats. 1995, Ch. 833, Sec. 3. Effective January 1, 1996.)



35252.18

Notwithstanding any other provision of law, the board of directors may at any time alter, repeal, or amend the district s bylaws by a majority vote. Any alteration, repeal, or amendment to the bylaws shall be recorded with the county recorder of each affected county.

(Added by Stats. 1995, Ch. 833, Sec. 3. Effective January 1, 1996.)






CHAPTER 11. Method of Elections for Ramirez Water District

35280

This chapter shall apply only to the Ramirez Water District. For purposes of this chapter, district means the Ramirez Water District.

(Added by Stats. 1995, Ch. 699, Sec. 1. Effective October 10, 1995.)



35281

The board of directors of the district may, by a four-fifths vote, at any time, establish two divisions, or later establish new boundaries for the two divisions, within the district in accordance with this chapter. If the board decides to establish divisions or new boundaries for established divisions, all of the following apply:

(a) (1) The board of directors shall by resolution divide the district into two divisions.

(2) Notwithstanding Sections 35026 and 35027, one division shall be comprised of approximately 60 percent of the acreage of the district and the other division shall be comprised of approximately 40 percent of the acreage of the district.

(b) The division comprised of approximately 40 percent of the acreage of the district shall have two directors. The division comprised of approximately 60 percent of the acreage of the district shall have three directors.

(c) Each director shall be a holder of title to land within the division represented by that director, or the legal representative of the holder of title to land within that division . If a corporation holds title to land, the president of the corporation may serve as a director, or the board of directors of the corporation may select other persons who may serve as directors if written notice is provided to the district.

(d) After approving the establishment of two divisions or establishment of new boundaries for the two divisions, the board shall, by resolution, not less than 120 days prior to the next general district election, designate which division shall elect directors at that election to succeed the directors whose terms then expire. The remaining division shall elect directors at the general district election next following that election.

(Amended by Stats. 1996, Ch. 124, Sec. 156. Effective January 1, 1997.)



35282

Nothing in this chapter shall be construed as requiring the board to act by a four-fifths vote on any matter except as expressly provided in this chapter.

(Amended by Stats. 1996, Ch. 124, Sec. 157. Effective January 1, 1997.)



35283

Except as provided in this chapter, all elections shall be governed by the general provisions of this division and by the provisions of the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code).

(Added by Stats. 1995, Ch. 699, Sec. 1. Effective October 10, 1995.)



35284

This chapter does not in any way invalidate any act of the district, its directors, or its officers and employees made or performed before the effective date of this chapter.

(Added by Stats. 1995, Ch. 699, Sec. 1. Effective October 10, 1995.)



35285

(a) This chapter does not affect any acts or proceedings heretofore taken for the authorization, issuance, or sale of any bonds of the district before the effective date of this chapter or affect the ability of the district to sell and issue any bond heretofore authorized.

(b) For the purposes of this chapter, bonds includes notes and any other evidences of indebtedness.

(Added by Stats. 1995, Ch. 699, Sec. 1. Effective October 10, 1995.)



35286

The board of directors may at any time alter, repeal, or amend the district s bylaws by a majority vote. Any alteration, repeal, or amendment to the bylaws shall be recorded with the county recorder of each affected county.

(Added by Stats. 1995, Ch. 699, Sec. 1. Effective October 10, 1995.)



35287

No board action taken pursuant to this chapter shall require approval by the county board of supervisors.

(Added by Stats. 1995, Ch. 699, Sec. 1. Effective October 10, 1995.)



35288

Notwithstanding subdivision (d) of Section 35281, the 1995 district election shall be by divisions established by the board of directors pursuant to this chapter if the board of directors establishes those divisions on or before September 9, 1995. Subsequent district elections shall be held pursuant to this chapter.

(Added by Stats. 1995, Ch. 699, Sec. 1. Effective October 10, 1995.)









PART 5. POWERS AND PURPOSES

CHAPTER 1. By-Laws

35300

A district shall adopt for the government and control of its affairs a code of by-laws consistent with the Constitution and laws of the State and the provisions of this division.

(Added by Stats. 1951, Ch. 390.)



35301

Within 60 days after they have qualified for office, the board of directors elected at the formation election shall prepare the by-laws for the written approval of the board of supervisors of the principal county.

(Added by Stats. 1951, Ch. 390.)



35302

When the by-laws of a district are approved by the board of supervisors of the principal county, the board of directors shall adopt them by resolution entered in its minutes, unless prior to adoption by resolution by-laws are adopted and filed with the secretary by the written assent of the holders of title to a majoritiy in area of the land. The records of the United States Land Office for the district in which the land is situated, the records of the State Lands Commission, and the records in the office of the county recorder of each affected county are conclusive evidence of ownership for the purposes of this section.

(Added by Stats. 1951, Ch. 390.)



35303

The bylaws shall provide for:

(a) The manner of voting in person or by proxy.

(b) The qualifications and duties of officers, the tenure of their office, and the time and manner of their appointment or election, insofar as not provided for in the Uniform District Election Law.

(c) The compensation of officers.

(Amended by Stats. 1968, Ch. 104.)



35304

The by-laws shall also provide for:

(a) The location of the district office.

(b) The method of changing the location of the office.

(c) The method of amending or repealing the by-laws.

(d) Suitable penalties for the violation of the by-laws not to exceed in any one case two hundred dollars ($200) for any one offense.

(Added by Stats. 1951, Ch. 390.)



35305

The by-laws may be repealed or amended or new by-laws adopted by the assent of two-thirds of the total vote of the district, given either in writing or by ballot cast at a district election.

The by-laws may also be amended by a four-fifths vote of the directors and approval of the board of supervisors of the principal county of the district.

(Amended by Stats. 1953, Ch. 1676.)



35306

The bylaws in their original form, together with the approval of the board of supervisors and the resolution of the directors adopting them, or together with the written assent thereto, and any repeal or amendment of, or addition to, the bylaws, together with the written assent thereto or a memorandum of the returns of the election at which the assent was given, shall be certified by a majority of the directors and the secretary and recorded with the county recorder of each affected county. Until so recorded, no bylaw, addition thereto, or amendment or repeal thereof can be enforced against any person not having actual notice thereof.

(Amended by Stats. 1959, Ch. 51.)



35307

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Added by Stats. 2005, Ch. 158, Sec. 39. Effective January 1, 2006.)






CHAPTER 2. Powers

ARTICLE 1. Powers Generally

35400

Each district has the power generally to perform all acts necessary or proper to carry out fully the provisions of this division.

(Added by Stats. 1951, Ch. 390.)



35401

A district may acquire, plan, construct, maintain, improve, operate, and keep in repair the necessary works for the production, storage, transmission, and distribution of water for irrigation, domestic, industrial, and municipal purposes, and any drainage or reclamation works connected therewith or incidental thereto.

(Amended by Stats. 1955, Ch. 1329.)



35402

A district shall not contract for the construction of irrigation works nor construct the irrigation works by employees of the district, if the cost of the construction is paid out of the proceeds of bonds of the district, until an election has been held to determine whether or not the bonds shall be issued.

(Added by Stats. 1951, Ch. 390.)



35403

A district may contract to perform and perform any agreement for the transfer or delivery pursuant to Chapter 5 of this part of any irrigation system, canals, rights of way, or other property owned or acquired by the district in exchange for the right to receive and use water or a water supply to be furnished to the district by the other party.

(Added by Stats. 1951, Ch. 390.)



35404

A district may enter for the purposes of the district upon any land.

(Added by Stats. 1951, Ch. 390.)



35405

A district may take conveyances, contracts, leases, or other assurances for property acquired by the district pursuant to this division.

(Added by Stats. 1951, Ch. 390.)



35406

A district may execute, by its president and secretary, all contracts and other documents necessary to carry out the powers and purposes of the district.

(Added by Stats. 1951, Ch. 390.)



35407

A district may commence and maintain any actions and proceedings to carry out its purposes or protect its interests and may defend any action or proceeding brought against it.

(Added by Stats. 1951, Ch. 390.)



35408

A district may commence, maintain, intervene in, compromise and assume the costs of any action or proceeding involving or affecting the ownership or use of waters or water rights within the district used or useful for any purpose of the district or a benefit to any land.

(Added by Stats. 1955, Ch. 681.)



35409

A district may commence, maintain, intervene in, defend and compromise actions and proceedings to prevent interference with or diminution of the natural flow of any stream or natural subterranean supply of waters which may:

(a) Be used or be useful for any purpose of the district;

(b) Be of common benefit to the land or its inhabitants; or

(c) Endanger the inhabitants or land.

(Added by Stats. 1955, Ch. 681.)



35410

The board of a district whose corporate area, in whole or in part, is included within a metropolitan water district may in any fiscal year declare its intention to pay out of its district funds the whole or a stated percentage of the amount of taxes to be derived from the area of such metropolitan water district within the district as such amount of taxes shall be fixed in the next succeeding fiscal year by resolution of the board of directors of such metropolitan water district. District receipts from any source, including assessments, acreage assessments and standby charges, may be used to pay said metropolitan tax. A district may provide for the levy, collection and enforcement of any district or improvement district assessment, acreage assessment or standby charge for the payment of said metropolitan water district tax in the same manner as other district or improvement district assessments and standby charges.

(Added by Stats. 1965, Ch. 357.)



35410.1

In addition to and as an alternative procedure to the levy and collection of assessments and standby charges, a district may fix and collect acreage assessments in an amount determined by the board for each acre of land and for parcels less than one acre within a district or improvement district. These acreage assessments shall be levied only for the payment of the whole or any part of a metropolitan water district tax. The resolution fixing the acreage assessment shall be adopted by the board only after adoption of a resolution setting forth the schedule of such acreage assessments proposed to be established and after notice and hearing in the form and manner prescribed by the board. The acreage assessment shall be levied, collected and enforced in the same manner as provided in Article 4 (commencing with Section 35470) of this chapter for standby charges.

(Added by Stats. 1965, Ch. 357.)



35410.2

If there is more than one tax code area for the levy of said metropolitan water district tax within a district, an improvement district may be formed in the manner provided in Chapter 4.9 (commencing at Section 36410), of Part 6 of this division for any or all of said tax code areas for the purpose of providing for the payment of the whole or part of the metropolitan water district tax attributable to any tax code area. After the hearing on the resolution of intention as provided in Section 36415, or as said hearing may be continued, the board may by resolution order the improvement district formed. Thereafter in any year the board may elect to pay, from receipts, assessments or standby charges or any combination thereof levied exclusively in said improvement district, the whole or a stated percentage of the metropolitan tax for the next succeeding fiscal year attributable to the area within said improvement district, provided, that it takes similar action with respect to all other said tax code areas.

(Added by Stats. 1965, Ch. 357.)



35411

A district may disseminate information to the public concerning the rights, properties, and activities of the district.

(Added by Stats. 1972, Ch. 330.)



35412

The Irish Beach Water District may acquire, construct, and operate facilities for providing fire protection to the district and its inhabitants, including buildings, engines, hose, hose carts, or carriages, and other appliances and supplies for the full equipment of a fire company or department.

The Irish Beach Water District for the purpose of providing fire protection services may exercise any of the powers, functions, and duties which are vested in, or imposed upon, a fire protection district pursuant to the Fire Protection District Law of 1987, Part 3 (commencing with Section 13800) of Division 12 of the Health and Safety Code.

If the district includes any part of a city, fire protection district, or other local agency which provides fire protection service to any territory in the district, or if the Department of Forestry and Fire Protection provides fire protection service to any territory in the district, the district shall have no authority pursuant to this section regarding the prevention and suppression of fires in these territories, unless the district has obtained the consent of the city, fire protection district, other local agency, or the Department of Forestry and Fire Protection.

The provisions of this section are necessary because of the great need for fire protection services within the area of the Irish Beach Water District. There is no other local governmental entity willing to provide this service to the people of the district. This problem is not common to all districts formed under this division. It is therefore hereby declared that a general law cannot be made applicable and that the enactment of this section as a special law is necessary for the solution of problems existing in the Irish Beach Water District.

(Amended by Stats. 1987, Ch. 1013, Sec. 19.)



35413

(a) In order to enforce the provisions of any ordinance of the district, including an ordinance fixing charges for the furnishing of commodities or services, or to enforce any district rule or regulation adopted by the board of directors pursuant to Section 35421 or 35423 pertaining to the sale or distribution of water, the district may correct any violation of an ordinance of the district or of the rule or regulation. The district may also petition the superior court for the issuance of a preliminary or permanent injunction, or both, as may be appropriate, restraining any person from the continued violation of any ordinance, rule, or regulation, of the district or for the issuance of an order stopping or disconnecting a service if the charges for that service are unpaid at the time specified in the ordinance, rule, or regulation.

(b) The district may enter upon the private property of any person within the jurisdiction of the district in order to investigate possible violations of an ordinance of the district or law, rule, or regulation described in subdivision (a). The investigation shall be made with the consent of the owner or tenant of the property or, if consent is refused, with a warrant duly issued pursuant to the procedures set forth in Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure, except that, notwithstanding Section 1822.52 of the Code of Civil Procedure, the warrant shall be issued only upon probable cause.

(c) The district shall notify the county or city building inspector, county health inspector, or other affected county or city employee or office, in writing, within a reasonable time if an actual violation of a district, city, or county ordinance is discovered during the investigation.

(Added by Stats. 1995, Ch. 798, Sec. 4. Effective January 1, 1996.)






ARTICLE 2. Water Distribution

35420

All water distributed for irrigation purposes, except as otherwise provided in this article, shall be apportioned ratably to each holder of title to land upon the basis of the ratio which the last assessment against his land for district purposes bears to the whole sum assessed in the district for district purposes.

(Added by Stats. 1951, Ch. 390.)



35421

Water sold to holders of title to land pursuant to Section 35470 shall be apportioned ratably to each holder of title to land making application therefor under such rules and regulations as the board may from time to time establish.

(Added by Stats. 1951, Ch. 390.)



35422

Where revenue bonds have been issued payable from revenues to be derived from the sale of water for the irrigation of land all water distributed for irrigation purposes shall be apportioned ratably to each holder of title to land making application therefor pursuant to rules and regulations established by the board.

(Added by Stats. 1951, Ch. 390.)



35422.5

As an alternative, and in addition, to other methods set forth in this article regarding the apportionment of water, a district may enter into long-term water service contracts with the holders of title to land for the apportionment of all or any part of its water supply. Long-term water service contracts may provide that all water charges provided for, when due, are a lien on the land in the nature of assessments and may be collected and enforced in the manner provided in this division for the collection and enforcement of assessments. Any lien pursuant to this section has the same force, effect, and priority as an assessment lien, if the contract is recorded in the office of the county recorder in the county in which the land is located.

(Added by Stats. 1996, Ch. 667, Sec. 14. Effective September 20, 1996.)



35423

A district may establish, print, and distribute equitable rules and regulations for the sale and distribution of water. A district may provide therein that water shall not be furnished to (1) persons who violate the rules and regulations or against whom there are delinquent water, standby, facility, or other charges, or penalties or interest on any such charges, or (2) land against which there is a delinquent assessment.

(Amended by Stats. 1982, Ch. 287, Sec. 1.)



35424

After equitable rules and regulations for the distribution of water have been published once a week for two weeks in a newspaper of general circulation published in each affected county, any violation thereof is a misdemeanor and the violator shall, upon conviction thereof, be subject to a fine of not less than fifty dollars ($50) and not more than two hundred dollars ($200). When equitable rules and regulations for the distribution of water are amended, the district may publish a summary of the amendments to the rules and regulations with an Internet address and a physical location where the complete text of the amended rules and regulations may be viewed.

(Amended by Stats. 2010, Ch. 699, Sec. 38. Effective January 1, 2011.)



35425

If its board deems it to be for the best interests of the district, a district may enter into a contract for the lease, sale, or use of any surplus water not then necessary for use within the district, for use either within or without the district.

(Added by Stats. 1951, Ch. 390.)



35427

Nothing in this article authorizes the sale of any water right.

(Added by Stats. 1951, Ch. 390.)



35428

No right in any water or water right owned by the district shall be acquired by use permitted under this article.

(Added by Stats. 1951, Ch. 390.)



35429

The board may grant to the owner or lessee of a right to the use of any water permission to store the water in any reservoir of the district or to carry it through any conduit of the district.

(Added by Stats. 1981, Ch. 393, Sec. 1.)






ARTICLE 3. Applications for Water

35450

A district may fix and change a date prior to which applications for water for the ensuing irrigation season are to be received for all crops, or for annual crops and new plantings, and may require a cash deposit to be made at the time of application for each acre for which application is made.

(Added by Stats. 1951, Ch. 390.)



35451

The action of a district fixing or changing any date prior to which applications for water are to be received is ineffective until notice of the date is given by publication once a week for two successive weeks in a newspaper published in the office county. The date fixed is effective for each year thereafter unless changed by the board.

(Added by Stats. 1951, Ch. 390.)



35452

The cash deposit shall, in the discretion of the board, be forfeited as to each acre not using the water applied for if the district has a sufficient supply of water available at the time the water is to be used.

(Added by Stats. 1951, Ch. 390.)



35453

In the event of water shortage the district may, with respect to the shortage area, give preference to or serve only the land for which application was filed prior to the application date fixed and the land for which no application was required.

(Added by Stats. 1951, Ch. 390.)



35454

If the available water is inadequate to serve all of the land as to which applications for water are filed pursuant to Section 35450, the district may require the owners of land which is proposed to be planted to annual crops or to new plantings to take a proportionate percentage reduction in the water they would normally use thereon and may require the owners of land which is planted to permanent crops to take a reasonable proportionate percentage reduction in the water they would normally use in an amount not exceeding the percentage reduction required of plantings to annual crops and new plantings.

The provisions of this section shall be effective only if more than one-half of the district s revenue for that year will be derived from charges made for the sale of water.

(Added by Stats. 1951, Ch. 390.)



35454.5

In any year in which the board of a district not having meters or other volumetric measuring instruments or facilities to measure substantially all agricultural water to be delivered concludes the available water supply will be inadequate to serve all land entitled to service that will probably desire such service, the district may establish reasonable annual water requirements for growing each type of crop grown or likely to be grown in the district in that year; determine the maximum acreage of each crop that each holder of title to land, or his duly authorized agent or tenant, may irrigate with district water by dividing the quantity of water apportioned or apportionable to him by such reasonable annual water requirements so established by the district; limit the acreage of each crop that each such holder of title to land, or his duly authorized agent or tenant, may irrigate with district water to the maximum acreage or acreages so determined; and refuse to deliver water to, or assess penalities on, a holder of title to land, or his duly authorized agent or tenant, who uses district water on a greater acreage of such crops.

Nothing in this section shall prohibit or limit the application of the provisions of Section 35453 or 35454. This section provides a means of measuring the allocation of water to lands based on the type of crop grown and does not authorize a district to designate the crops to be grown on such land.

(Added by Stats. 1977, Ch. 78.)



35455

Nothing in this article restricts or limits existing powers of a district to control and provide for distribution of water.

(Added by Stats. 1951, Ch. 390.)






ARTICLE 4. Charges

35470

Any district formed on or after July 30, 1917, may, in lieu in whole or in part of raising money for district purposes by assessment, make water available to the holders of title to land or the occupants thereon, and may fix and collect charges therefor. Pursuant to the notice, protest, and hearing procedures in Section 53753 of the Government Code, the charges may include standby charges to holders of title to land to which water may be made available, whether the water is actually used or not. The charges may vary in different months and in different localities of the district to correspond to the cost and value of the service, and the district may use so much of the proceeds of the charges as may be necessary to defray the ordinary operation or maintenance expenses of the district and for any other lawful district purpose.

(Amended by Stats. 2007, Ch. 27, Sec. 29. Effective January 1, 2008.)



35470.1

If the procedures set forth in this article as it read at the time a standby charge was established were followed, the district may, by resolution, continue the charge pursuant to this article in successive years at the same rate. If new, increased, or extended assessments are proposed, the board shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(Added by Stats. 2007, Ch. 27, Sec. 30. Effective January 1, 2008.)



35470.5

The district may, by resolution, provide that a penalty not in excess of 10 percent shall be added to water, standby, facility, or other charges which are delinquent, and the delinquent charges shall bear interest at a rate not in excess of 1
1/2
percent per month. For purposes of this section, the district shall establish the period or date after which the charges shall become delinquent if they remain unpaid. The delinquency dates established in Part 7 (commencing with Section 36550) and Part 7.5 (commencing with Section 37200) for unpaid assessments, which may include standby or other charges for the use of district water that has been made a part of the assessment, shall not apply to the addition of penalties and interest to delinquent charges, pursuant to this section.

(Amended by Stats. 1999, Ch. 779, Sec. 7. Effective October 10, 1999.)



35471

Any funds derived pursuant to Section 35470 in excess of the amount necessary for operating or maintenance expenses and other lawful district purposes shall be applied by the treasurer upon the payment of interest on general obligation bonds or to create a sinking fund.

(Amended by Stats. 1976, Ch. 1044.)



35472

For the purpose of providing funds to pay revenue bonds and interest when due the board shall fix and collect charges for the sale of water.

(Added by Stats. 1951, Ch. 390.)



35473

The charges to pay revenue bonds and interest thereon when due shall be fixed by the board before April 1st of each year.

(Added by Stats. 1951, Ch. 390.)



35474

The charges to pay revenue bonds and interest thereon shall be fixed by the board upon a flat rate per acre or connection or on a metered basis or on a combination of a flat rate and metered basis and shall be sufficient to raise the amount specified on the face of the bonds when issued and one year s interest thereon unless the district has accumulated a surplus fund in the treasury of the district which is available for the payment of all bonds and interest that will accrue for payment during the current year, in which event the charges may be made so that the aggregate amount to be raised by the sale of water when added to the surplus fund equals the face value of the bonds that will mature within one year and the interest thereon.

(Amended by Stats. 1980, Ch. 6, Sec. 2. Effective February 4, 1980.)



35475

The charges to pay revenue bonds and interest thereon may include a stand-by or carrying charge notwithstanding the water is not actually used, under such rules and regulations as the board may prescribe.

(Added by Stats. 1951, Ch. 390.)



35476

The charges to pay revenue bonds and interest thereon may be made payable in advance before service of water is made to the land.

(Added by Stats. 1951, Ch. 390.)



35477

The collection of charges to pay revenue bonds and interest thereon shall be continued each year until all revenue bonds, together with interest thereon, are fully redeemed and paid.

(Added by Stats. 1951, Ch. 390.)



35478

All revenue bond redemption and interest charges are a first lien on all revenues received from the sale of water unless the district, by a limitation clearly expressed in the ballots used at the election at which the bonds are voted and in all the bonds, limits the charge and lien to a part of the revenues of the district or to a fixed portion of all revenues from the sale and use of water.

(Amended by Stats. 1980, Ch. 6, Sec. 3. Effective February 4, 1980.)



35479

The district may elect, if it is using the alternative provisions for levy, collection and enforcement of district assessments by the county as provided in Part 7.5 hereof, to have the county levy and collect standby charges. If the district so elects, it shall certify to the county auditor of each county in which the district is located and the county assessor in each county in which the district is located on or before the fourth Monday in August of each year in which a standby charge is to be levied and collected for the fiscal year commencing on that July 1, the following information for purposes of such levy, assessment and collection:

(a) The amount of the acreage standby charge levied by the district, both by acre and total amount estimated to be collected for the entire district;

(b) The assessee parcels and assessee names for each parcel of land in the district against whom a standby charge is being levied and the acreage assessed to such person according to the district records, and the total amount of the charge to be paid by each assessee parcel.

(Amended by Stats. 1965, Ch. 357.)



35480

The county assessor and county auditor shall thereafter add to the tax bills for each assessee and assessee parcel as so certified, in addition to the other charges, the standby charges of the district.

(Added by Stats. 1963, Ch. 1153.)



35481

The county tax collector and treasurer shall thereupon collect, receive and disburse to the district the standby charges as collected with the regular tax payments to the county.

(Added by Stats. 1963, Ch. 1153.)



35482

No district furnishing water for residential use to a tenant shall seek to recover any charges or penalties for the furnishing of water to or for the tenant s residential use from any subsequent tenant on account of nonpayment of charges by a previous tenant. The district may, however, require that service to subsequent tenants be furnished on the account of the landlord or property owner.

(Added by Stats. 1985, Ch. 1251, Sec. 8.)






ARTICLE 5. Sewers

35500

A district may acquire, construct, operate, and furnish facilities and services, within or without the district, for the collection, treatment, and disposal of sewage, waste, and storm water and may contract with any persons, firms, public or private corporations or public agencies or other users concerning facilities and services for said purposes. The district may only furnish such services outside the district by means of facilities designed primarily to serve inside the district. Before a district may so furnish such services without the district and within the boundaries of another district or a municipality which has the same or similar powers, including a California water district, with respect to such facilities and services, it shall secure the consent of the governing body of such other district or municipality to do so. This section, to the extent it relates to service outside the district, shall only apply in the case of California water districts where two California water districts are contiguous to each other.

(Amended by Stats. 1964, 1st Ex. Sess., Ch. 90.)



35501

The district may prescribe, revise, and collect rates or other charges for the services and facilities furnished pursuant to this article.

(Added by Stats. 1963, Ch. 351.)



35502

The district may provide that such rates or other charges may be collected with the water rates of the district and that all rates shall be billed upon the same bill and collected as one item, and that in the event of failure to pay the whole or any part thereof, the district may discontinue any and all service for which such bill is rendered, but this provision shall not be construed to prohibit the collection of rates or charges by the district in any other lawful manner.

(Added by Stats. 1963, Ch. 351.)



35503

Upon providing a sewer system in any area of the district, the district may declare the further maintenance or use of cesspools, septic tanks, or other local means of sewage disposal in such area to be a public nuisance and may require all buildings used by human beings to be connected with the sewer system within such period, not less than 120 days from the completion of the sewer system, as may be prescribed by the district; provided that such buildings to be connected are within 150 feet of the system.

(Added by Stats. 1963, Ch. 351.)



35504

A district may not exercise any of the powers granted a district by this article unless the board first submits to the voters of the district at an election a proposition as to whether or not the powers may be exercised by the district and a majority of the votes cast on the proposition are in favor of the proposition. Such proposition may be submitted at, or at an election consolidated with, the election at which a proposition to issue bonds of the district, or for an improvement district therein, for the purposes specified in this article is submitted. A proposition to issue bonds of the district, or for an improvement district therein, for the purposes specified in this article which has been submitted at, or at an election consolidated with, an election under this section before the effective date of the amendment of this section enacted at the 1964 First Extraordinary Session of the Legislature is hereby ratified and confirmed and any bonds authorized at said election may be issued as legal obligations of the district or improvement district. Only one election need be held to authorize a district to exercise any of the powers granted by this article or any later amendments thereof.

(Amended by Stats. 1964, 1st Ex. Sess., Ch. 90.)



35504.5

Notwithstanding the provisions of Section 35504, a district may exercise the powers granted a district by this article after a hearing by the board on the question of whether or not the district shall exercise any or all the powers granted by this article. Notice of such hearing shall be given in the manner specified in Section 36254. At the time of the hearing, the board shall hear all interested persons and receive any written protests by any owner of property within the district. Protests shall be made in the manner provided in Section 36255. The board shall not exercise any of the powers granted by this article if a majority written protest is filed against the exercise of such powers. Whether or not a majority protest is made shall be determined in the manner provided in Section 36256.

(Added by Stats. 1970, Ch. 1458.)



35505

If 75 percent or more of the territory of one or more county sanitation districts is located within the boundaries of a California water district situated in one county, the board of supervisors of the county, or the governing body of the county sanitation district or districts, may, if the board of directors of the California water district gives its consent in writing, delegate the powers and functions of the governing bodies of the county sanitation districts to the board of directors of the California water district, which shall thereafter perform such powers and functions.

(Added by Stats. 1963, Ch. 1153.)



35506

In order to carry out the powers and purposes granted under this article a district may exercise or use any of the powers or procedures otherwise granted to a district under this division to the extent such powers or procedures may be made applicable.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 90.)



35507

The powers or procedures referred to in Section 35506 shall include, but shall not be limited to, the following: bonds pursuant to Chapter 2 (commencing with Section 35950) of Part 6, Chapter 3 (commencing with Section 36150) of Part 6 and Chapter 4 (commencing with Section 36300) of Part 6; warrants pursuant to Chapter 4.5 (commencing with Section 36400) of Part 6; formation of improvement districts and bonds therefor pursuant to Chapter 4.9 (commencing with Section 36410) of Part 6 and Chapter 5 (commencing with Section 36450) of Part 6; eminent domain pursuant to Article 2 of Chapter 3 (commencing with Section 35625) of Part 5; and contracts with other agencies pursuant to Chapter 5 (commencing with Section 35850) of Part 5.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 90.)



35508

The powers or procedures referred to in Section 35506 shall include all powers or procedures either necessary, useful or desirable to carry out the powers and purposes of this article.

(Added by Stats. 1964, 1st Ex. Sess., Ch. 90.)



35509

In the event that the boundaries of any district, which is authorized to exercise the powers granted by this article, are altered pursuant to the District Reorganization Act of 1965, Division 1 (commencing with Section 56000) of Title 6 of the Government Code, such powers may continue to be exercised only within that portion of the district originally authorized to exercise such powers, when provided by terms and conditions adopted pursuant to Section 56470 of the Government Code.

(Added by Stats. 1976, Ch. 313.)









CHAPTER 2.2. Provisions Pertaining Only to the Lost Hills Water District

35520

The provisions of this chapter shall apply only to the Lost Hills Water District. The powers provided in this chapter shall be in addition to any existing powers the district may have in relation to drainage and disposal of drain water.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.1

A district may acquire, construct, operate, and furnish facilities for the control of waters to protect, maintain, and enhance the quality of lands within the district, including drainage, disposal of drainage water and water of deleterious quality, and conservation and beneficial use of flood, storm, and other waste waters occurring on the lands.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.2

If a district determines to exercise the powers granted by this chapter, the district shall prepare and adopt a plan of works and an estimate of the amount of money necessary to be raised for the implementation of the plan of works. The estimate shall include contingencies, bond issuing expenses, provision for a reserve for bond discount not in excess of 10 percent of the total amount of the assessment, provision for a bond reserve not in excess of 15 percent of the total amount of the assessment, all expenses estimated to be incurred in complying with the procedures required by this chapter, cost of acquisition of land and rights of way, construction costs, provision for inflation, and all other costs properly chargeable to the plan.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.3

In order to carry out the powers and purposes granted under this chapter, a district may exercise or use any of the powers or procedures otherwise granted to a district under this division to the extent the powers or procedures may be made applicable.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.4

The powers or procedures referred to in Section 35520.3 includes, but are not limited to, the following:

(a) Bonds issued pursuant to Chapter 2 (commencing with Section 35950), Chapter 3 (commencing with Section 36150), and Chapter 4 (commencing with Section 36300) of Part 6.

(b) Warrants issued pursuant to Chapter 4.5 (commencing with Section 36400) of Part 6.

(c) The formation of improvement districts and bonds therefor pursuant to Chapter 4.9 (commencing with Section 36410) and Chapter 5 (commencing with Section 36450) of Part 6.

(d) The acquisition of property pursuant to Article 1 (commencing with Section 35600) of Chapter 3.

(e) Contracts with other agencies pursuant to Chapter 5 (commencing with Section 35850).

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.5

The powers and procedures referred to in Section 35520.3 shall include all powers or procedures necessary, useful, or desirable to carry out the powers and purposes of this chapter.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.6

Notwithstanding any other provision of this division, the board may determine to issue bonds secured by benefit assessments, in which event the board shall define and determine a drainage service area which may be the entire district or any lesser portion thereof that will be benefited by the project.

The service area shall be designated Drainage Service Area No. ____ of ____ Water District. The service area may be subdivided by the board into separate zones or subareas that benefit solely from separate components of the total project.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.7

When the board has determined to issue bonds secured by benefit assessments, it shall, by resolution, employ a civil engineer, who shall have no interest, directly or indirectly, in any land in the district, to apportion the cost of the plan, to which shall be added the compensation to be paid the engineer, in accordance with benefit to each tract of land within the service area held in separate ownership.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.8

Upon completion of the apportionment of costs, the engineer shall prepare and certify to the board an assessment roll which shall contain all of the following:

(a) A description of the service area to be benefited by the plan and of any zones or subareas into which the service area has been divided.

(b) A description of each tract held in separate ownership by legal subdivision, governmental survey, or other boundary sufficient to identify it. If any area composed of more than one tract held in separate ownership is not assessed because the lands therein will not be benefited by the expenditure of the funds to be raised by the assessment, a description of the area as a whole without a description of each tract is sufficient.

(c) The number of acres in each tract.

(d) The name and address of the owner of each tract, if known, and if unknown, that fact. No mistake or error in the name of the owner of the property assessed and no mistake in any other particular shall render the assessment invalid.

(e) The rate per acre of the assessment upon each tract assessed, or if no assessment is made upon any tract or area composed of more than one tract, a statement of that fact.

(f) The total amount of the assessment as computed.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.9

When completed, the roll, which shall be accompanied by the written report of the engineer setting out with particularity the exact nature and quantum of the benefits assessed, apportioned, and allocated to each tract of land in the service area with respect to each separable component of the proposed project, shall be certified by the engineer and filed with the board.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.10

The board shall file a copy of the roll and report in its records and forthwith give notice of the filing of the report and assessment roll by publication at least once a week for two successive weeks in a newspaper of general circulation published in each affected county, and by mailing copies of the notice to each affected landowner, as shown on the last equalized assessment book of the district or as is otherwise known to the district, stating therein the time and place of a special meeting which shall be not less than 15 days after the completion of publication and mailing at which meeting all interested persons, including all persons owning land in the district or in the affected drainage service area, may appear and be heard concerning any matter set forth in the roll and report.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.11

If no objections are presented to the board with respect to a particular assessment at the time and place noticed, the secretary shall execute a certificate in which the secretary shall certify that no objections were so presented and the assessment roll and certificate shall be filed in the district records.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.12

The board may continue the hearing on objections to assessments from time to time.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.13

At the hearing, the board shall hear any evidence that may be offered on the correctness of the assessment and may modify, amend, or approve the assessment in any particular and may reapportion the whole or any part of it.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.14

After the hearing of objections, the board shall, by resolution, approve the assessment as finally fixed or modified. A certified copy of the assessment roll as finally fixed shall be filed in the district records.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.15

When the secretary files the certificate as provided in Section 35520.11 or, if objections are raised, when the board approves the assessment as finally fixed as provided in Section 35520.14, the board shall call a special district election at which there shall be submitted to the electors of the district the question of whether or not the board shall be authorized to issue bonds secured by the benefit assessment roll, which election shall be held and conducted in the manner set forth in Section 35520.16. At the election, the ballots shall contain the words Benefit Assessment Bonds - Yes and Benefit Assessment Bonds - No or words equivalent thereto.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.16

The election required by Section 35520.15 shall be called, noticed, and held in the manner provided for bond elections by Chapter 2 (commencing with Section 35100) and Chapter 3 (commencing with Section 35150) of Part 4, except as follows:

(a) The election shall be held on any Tuesday designated by the board which is not an election day designated in Section 1000 of the Elections Code and is not a state holiday or the day before or the day after a state holiday.

(b) Notwithstanding Section 35152.6, unless the voting procedure of the district has been changed from a landowner voting district to a resident voting district pursuant to Article 3 (commencing with Section 35040) of Chapter 1 of Part 4, the qualified voters at the election shall be determined according to Article 1 (commencing with Section 35003) of Chapter 1 of Part 4.

(Amended by Stats. 1994, Ch. 923, Sec. 253. Effective January 1, 1995.)



35520.17

The board may advance general funds of the district to pay all costs and expenses incurred in preparation of the plan of works and estimate of cost provided for by Section 35520.2, in the preparation of the assessment roll and report provided for by Sections 35520.7 and 35520.8, in noticing and calling the hearing required by Section 35520.10, and in calling, noticing, and holding the election provided by Section 35520.15. The advances shall be repaid to the general funds of the district with the proceeds of the call provided for in Section 35520.18 or from the proceeds of sale of the first division of bonds called for sale pursuant to Section 35520.24.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.18

If more than one-third of the votes cast are for Benefit Assessment Bonds - No, the board shall, by resolution, abandon the project, make a call upon the assessment roll, certified as provided for by Section 35520.11 or as finally fixed as provided for by Section 35520.14, sufficient to pay all costs and expenses incurred in preparation of the plan of works and estimate of cost provided for by Section 35520.2, in the preparation of the assessment roll and report provided for by Sections 35520.7 and 35520.8, in noticing and holding the hearing required by Section 35520.10, and in calling, noticing, and holding the election provided for by Section 35520.15 and, thereafter, cancel all the assessment remaining uncalled.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.19

If two-thirds or more of the votes are cast for Benefit Assessment Bonds - Yes, the board shall transmit a certified copy of the roll to the district tax collector. The charges assessed by the roll as certified as provided for by Section 35520.11, or as finally fixed as provided for by Section 35520.14, shall, upon recordation of a notice in each affected county in the manner specified in Section 3114 of the Streets and Highways Code, constitute a lien upon the land in each county which is prior to all other liens except city, county, and special district assessments or ad valorem taxes levied or assessed by or under statutory authority. The notice recorded pursuant to this section shall expressly provide that the lien is prior to all other liens except city, county, and special district assessments or ad valorem taxes.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.20

The assessment roll as approved by the board shall be conclusive evidence before any court or body that the assessment has been made and levied according to law.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.21

All unpaid assessments shall bear interest at the rate of 12 percent per annum. Interest shall commence to run 30 days after the board has adopted a resolution calling for the sale of bonds secured by the assessment.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.22

The assessment list shall remain open for payment of any unpaid balance of the assessment thereon at the office of the district tax collector until such time as the board adopts a resolution calling for the sale of bonds secured by the assessment.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.23

Payments on assessments made to the district tax collector prior to the adoption of a resolution of the board calling for the sale of bonds secured by the assessment shall be transferred by the tax collector to the district treasurer and placed in the construction fund.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.24

Any time after the filing of the assessment roll as provided in Section 35520.19, the board may, by resolution, call for the sale of bonds secured by the assessment. The form and substance of the bonds and the sale thereof shall be governed by Sections 35520.35 and 35520.36. The total par value of bonds sold against any benefit assessment shall not exceed the total assessment less any collections against the assessment made prior to the first adoption of a resolution for sale of bonds secured by the assessment.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.25

Collection of assessments levied and called by the board shall be made by the district tax collector.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.26

Concurrently with the making of the annual estimate to be filed with the board of supervisors pursuant to Section 36552, the board shall designate and determine, by resolution, the percentage of any assessment previously levied that shall be called and collected. The interest due on unpaid assessments may be called without calling any installment of the assessment.

A certified copy of the call resolution shall be published once a week for three successive weeks in a newspaper of general circulation published in the principal county, commencing no more than 20 days following the adoption of the call resolution. The secretary, concurrently with the first publication of a certified copy of the call resolution, shall deliver certified copies thereof, one to the district assessor, one to the district tax collector, and one to the district treasurer.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.27

The district assessor, upon receipt of the assessment call resolution from the secretary, shall compute the amount to be collected from each parcel of land in separate ownership in the service area established pursuant to Section 35520.6 and shall enter in a separate space in the district s assessment book entitled Drainage Service Area No. ____ Assessment the sums, in dollars and cents, to be collected against the respective parcels of land.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.28

Assessments called pursuant to this chapter shall be collected at the same time and in the same manner as district assessments. When collected, the entire amount collected shall be transferred to the benefit assessment bond fund of the district.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.29

The board shall levy an amendatory assessment in the manner provided for original assessments if any of the following occur:

(a) Any land within the drainage service area is omitted from any assessment roll.

(b) Land appears on the assessment roll but is neither assessed or stated not to be assessed.

(c) A final judgment of a court of competent jurisdiction has held that any assessment is not valid as to any part of the land assessed. This amendatory assessment shall be based upon a determination, as nearly as may be, of the amount the original assessment upon the land would have been except for the omission or invalidity.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.30

When any tract of land upon which any assessment has been levied is subdivided into smaller parcels, the board shall, upon its own motion or upon written application therefor signed by a landowner of record within the subdivided tract, after a hearing noticed and held in the same fashion as provided in Section 35520.10, reapportion the assessment upon the tract as will, in the judgment of the board, charge each of the smaller parcels with a just portion of the assessment. The reapportionment shall be entered in the minutes of the board and, upon entry, shall become final.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.31

The secretary shall file certified copies of any amendatory or reapportioned assessment with the district assessor, the district tax collector, and the district treasurer.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.32

Upon the inclusion of any land within a drainage service area, an assessment shall be levied upon the land so included. The amount of the assessment against each tract or parcel is to be the amount, as nearly as can be determined, of all the assessments which would have been levied against the tract or parcel had it been included in the drainage service area from the time of the original levy of the assessment.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.33

When a district has levied an assessment and it appears to the board that the assessment or some part thereof, together with the interest thereon, will provide an amount greater than is required to meet all obligations incurred, or to be incurred for, the purposes for which the assessment or part thereof was levied, and if no bonds secured by the assessment are outstanding, the board may, by resolution, declare its intention to cancel all or any portion of the assessment, including any interest thereon, or all or any portion of the interest.

For the purposes of this section, the term assessment balances means the assessment and the interest thereon, and the board, in the manner and subject to the limitations provided in this chapter, may cancel any part of the assessment balance, including all of the assessment and the interest thereon, a part of the assessment and the interest thereon, all of the interest on the assessment, or a part of the interest on the assessment.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.34

The board, pursuant to a resolution entered in its minutes, may distribute among the landowners of a drainage service area any funds in the treasury belonging to the service area which were collected on an assessment on which no bonds are outstanding or collected by way of interest or penalties on the assessment or by the rental, sale, or redemption of delinquent land under the assessment and which appear to the board to be greater than required to meet all obligations incurred or to be incurred for the purposes for which the assessment was levied. The distribution to the landowners shall be made in the proportion that they were assessed on the assessment.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.35

All bonds issued under this chapter shall be payable in lawful money of the United States. Subject to the provisions of this chapter, the board shall prescribe the form and the manner of execution of the bonds.

An issue of bonds is hereby defined to be all of the bonds to be issued in accordance with a proposal approved by the electors of the district. Each issue of the bonds of a district shall be numbered consecutively, as authorized, and the bonds of each issue shall be numbered consecutively.

The board shall fix the date of the bonds, or may divide any issue into two or more divisions and fix different dates and different rates of interest for the bonds of the divisions. The date of any bond shall be subsequent to the election at which its issuance was authorized. The bonds shall be made payable at such times as the board prescribes, but in no case shall the maturity of any bond be more than 40 years from the date thereof. The bonds shall bear interest at a rate or rates to be fixed by the board, not exceeding 12 percent per annum, payable semiannually on the first day of January and the first day of July of each year. The principal and interest shall be payable at a place to be designated by the board and specified in each bond.

The bonds shall express on their face that they were issued under the authority of this chapter.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.36

The board may sell the bonds, from time to time, in such quantities as may be necessary and most advantageous to raise money to carry out the objects and purposes of this chapter.

Before making any sale, the board shall at a regular meeting, by resolution, declare its intention to sell a specified amount of the bonds and the day and hour and place of the sale and shall cause notice of the sale to be given by publication of the resolution at least once a week for two successive weeks in a newspaper of general circulation published in each county in which any portion of the district is located and, at its discretion, in other newspapers. The publications shall be complete not less than 10 days prior to the date of sale. The notice shall state that sealed proposals will be received for the purchase of the bonds until the day and hour named in the resolution.

The board shall award the purchase of the bonds to the highest responsible bidder. However, the board may reject all bids. The board shall, in no event, sell any of the bonds for less than 90 percent of the par value thereof.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.37

All bonds of the same issue shall be equally and ratably secured without priority by reason of number, date of bonds, date of sale, date of execution, or date of delivery by the lien of the benefit assessment roll recorded pursuant to Section 35520.19.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.38

For the purpose of the care, operation, management, and improvement of a project or projects, including payment of salaries of officers and employees and all other expenses, and for the payment of principal of and interest on any bonds issued under this chapter, the board may, in lieu, either in part or in whole, of calling assessments as provided for in this chapter, fix rates of tolls and charges for drainage facilities or available drainage facilities and other services rendered by the district and collect the tolls and charges from all persons receiving the benefit of the drainage facilities or other services. The tolls and charges shall be proportional as nearly as possible to the services rendered.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.39

Whenever any tolls or charges for the use of drainage facilities or for other services rendered by the district provided for in this chapter have been fixed by the board, they may be made payable in advance.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.40

In case any tolls or charges remain unpaid for a period of 30 days after they become payable, they shall become delinquent and a penalty of 10 percent shall be added thereto, and they bear interest at the rate of 1 percent per month or fraction thereof.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.41

After any toll or charge becomes delinquent, the board may, by resolution, direct the assessor to add to the assessment of the parcel of land to which it relates all delinquent tolls and charges, penalties, and interest thereon.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.42

In addition to and as an alternative to all other powers contained in this chapter with respect to provision of funds for the purpose of the care, operation, management, and improvement of a project or projects undertaken under the authority of this chapter, including the payment of salaries of officers and employees and all other expenses, and for the payment of principal of and interest on any bonds issued under this chapter, zones may be established within the drainage service area for the purpose of fixing rates of assessment in accordance with the extent of benefits derived, or to be derived, by each zone from services to the land in each zone arising from the service area s plan of works or any separately identifiable part thereof.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.43

No zone shall be established or varying rates of assessment fixed under Section 35520.42, unless the board, by resolution, declares that it intends to do so and that a public hearing will be held thereon at a specified time and place where all interested persons may appear and be heard.

Notice of the hearing shall be given by publishing a copy of the resolution in a newspaper of general circulation, published in each affected county, pursuant to Section 6066 of the Government Code, the first publication to be at least 14 days prior to the time fixed for the hearing. A copy of the resolution shall be mailed, postage prepaid, to each holder of title to land within the drainage service area as shown upon the last equalized assessment book of the distict at least 15 days prior to the time fixed for the hearing. Any error, omission, or mistake in the mailing, or any failure of any person to receive a copy, shall not invalidate the proceedings pursuant to this section.

The hearing may be adjourned from time to time at the discretion of the board, and, at its conclusion, the board shall determine the zones of benefit established, if any, the share of benefits received by each zone arising from the district s operation, expressed as a percentage, the criteria for establishing each zone, and the percentage expressed. A map of the drainage service area in such detail as to delineate the geographical area of each zone shall be a part of the resolution. The zones and the percentages may be amended from time to time or abolished in the same manner required for original adoption.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.44

The board annually, concurrently with the making of the estimate required by Section 36552, shall adopt a resolution setting forth an estimate of the amount of money needed for the purposes of the drainage service area for the next fiscal year. The amount shall be sufficient to raise interest accruing and principal maturing during the fiscal year on outstanding bonds of the district issued for the drainage service area, incidental expenses of the service area, and the cost of the care, operation, management, or improvement of the works of the drainage service area, or that part of the costs as the board determines is to be raised by assessment. The amount of the assessment to be borne by each zone shall be computed by multiplying the total amount to be raised by assessment by the percentage of benefits accruing to each zone as declared by the board.

In the resolution to be adopted pursuant to this section, the board shall provide for a public hearing upon the assessment to be levied and shall specify a time and place when all interested persons may appear and be heard. Notice of the hearing shall be given by publishing a copy of the resolution in a newspaper of general circulation, published in each affected county, pursuant to Section 6066 of the Government Code, the first publication to be at least 14 days prior to the time fixed for the hearing. A copy of the resolution shall be mailed, postage prepaid, to each holder of title to land within title within the drainage service area as shown upon the last equalized assessment book of the district. Any error, omission, or mistake in the mailing, or any failure of any person to receive a copy, shall not invalidate the proceedings pursuant to this section.

The hearing may be adjourned from time to time at the discretion of the board, and, at its conclusion, the board shall, by resolution, levy an assessment upon all lands within each zone sufficient to raise the amount stated in the estimate of the board as revised, if revised, at the hearing. Assessments made within each zone of benefit established pursuant to this chapter shall be levied on all lands within the zone of benefit on an acreage basis.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.45

The secretary shall deliver certified copies of the resolution levying the assessment pursuant to Section 35520.44, one to the district assessor, one to the district tax collector, and one to the district treasurer.

The district assessor, upon receipt of a certified copy of the resolution, shall compute the amount to be collected from each parcel of land in separate ownership in the affected drainage service area and shall enter in a separate space in the district s assessment book entitled Drainage Service Area No. ____ Annual Assessment, the sums, in dollars and cents, to be collected against the respective parcels of land.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)



35520.46

Proceeds from assessments levied pursuant to this chapter may be used to pay any lawful obligation of the district incurred in the care, operation, or management of the works of the district for the drainage service area for which the assessment is levied.

(Added by Stats. 1983, Ch. 57, Sec. 1. Effective May 31, 1983.)






CHAPTER 2.3. Provisions Pertaining Only to the Hot Spring Valley Water District

35521

(a) Notwithstanding any other provision of law, the Hot Spring Valley Irrigation District in the County of Modoc is dissolved, and the Hot Spring Valley Water District is hereby formed in that county.

(b) The Hot Spring Valley Water District is declared to be, and shall be deemed, a water district as if the district had been formed pursuant to this division. The exterior boundary of the Hot Spring Valley Water District shall be the exterior boundary of the former Hot Spring Valley Irrigation District.

(c) The Hot Spring Valley Water District succeeds to, and is vested with, all of the powers, duties, responsibilities, obligations, liabilities, and jurisdiction of the former Hot Spring Valley Irrigation District.

(d) The status, position, and rights of any officer or employee of the former Hot Spring Valley Irrigation District shall not be affected by the transfer and shall be retained by the person as an officer or employee of the Hot Spring Valley Water District.

(e) The Hot Spring Valley Water District shall have ownership, possession, and control of all of the books, records, papers, offices, equipment, supplies, moneys, funds, appropriations, licenses, permits, entitlements, agreements, contracts, claims, judgments, land, and other assets and property, real or personal, owned or leased by, connected with the administration of, or held for the benefit or use of the former Hot Spring Valley Irrigation District.

(f) The unexpended balance of any funds available for use by the former Hot Spring Valley Irrigation District shall be available for use by the Hot Spring Valley Water District.

(g) No payment for the use, or right of use, of any property, real or personal, acquired or constructed by the former Hot Spring Valley Irrigation District shall be required by reason of the succession pursuant to this act, nor shall any payment for the Hot Spring Valley Water District s acquisition of the powers, duties, responsibilities, obligations, liabilities, and jurisdiction be required by reason of that succession.

(h) All ordinances, rules, and regulations adopted by the former Hot Spring Valley Irrigation District in effect immediately preceding January 1, 2009, shall remain in effect and shall be fully enforceable unless readopted, amended, or repealed by the Hot Spring Valley Water District, or until they expire by their own terms. Any statute, law, rule, or regulation now in force, or that may hereafter be enacted or adopted with reference to the former Hot Spring Valley Irrigation District, shall mean the Hot Spring Valley Water District.

(i) Any action by or against the former Hot Spring Valley Irrigation District shall not abate, but shall continue in the name of the Hot Spring Valley Water District, and the Hot Spring Valley Water District shall be substituted for the former Hot Spring Valley Irrigation District by the court in which the action is pending. The substitution shall not in any way affect the rights of the parties to the action.

(j) No contract, lease, license, permit, entitlement, bond, or any other agreement to which the former Hot Spring Valley Irrigation District is a party shall be void or voidable by reason of this act, but shall continue in effect, with the Hot Spring Valley Water District assuming all of the rights, obligations, liabilities, and duties of the former Hot Spring Valley Irrigation District. Bonds issued by the former Hot Spring Valley Irrigation District shall become the indebtedness of the Hot Spring Valley Water District. Any continuing obligations or responsibilities of the former Hot Spring Valley Irrigation District for managing and maintaining bond issuances shall be transferred to the Hot Spring Valley Water District without impairment to any security contained in the bond instrument.

(k) (1) Notwithstanding Section 35003, each voter, as defined by Section 34027, of the Hot Spring Valley Water District shall be entitled to cast only one vote, regardless of the value, acreage, or number of parcels of the voter s land within the district.

(2) Voting in the Hot Spring Valley Water District shall be by electoral divisions in accordance with Article 2 (commencing with Section 35025) of Chapter 1 of Part 4. The Hot Spring Valley Water District shall be divided into the same electoral divisions, with the same division boundaries, as those established within the former Hot Spring Valley Irrigation District. Members of the former Hot Spring Valley Irrigation District Board of Directors who are serving on January 1, 2009, may continue to serve the balance of their current terms of office, representing the same electoral divisions, as members of the Board of Directors of the Hot Spring Valley Water District.

(Amended by Stats. 2009, Ch. 140, Sec. 182. Effective January 1, 2010.)






CHAPTER 2.4. Provisions Pertaining Only to the Vandalia Water District

35523

(a) Notwithstanding any other provision of law, the Vandalia Irrigation District in the County of Tulare is dissolved, and the Vandalia Water District is hereby formed in that county.

(b) The Vandalia Water District is declared to be, and shall be deemed, a water district as if the district had been formed pursuant to this division. The exterior boundary of the Vandalia Water District shall be the exterior boundary of the former Vandalia Irrigation District.

(c) The Vandalia Water District succeeds to, and is vested with, all of the powers, duties, responsibilities, obligations, liabilities, and jurisdiction of the former Vandalia Irrigation District.

(d) The status, position, and rights of any officer or employee of the former Vandalia Irrigation District are not affected by the transfer and shall be retained by the person as an officer or employee of the Vandalia Water District.

(e) The Vandalia Water District shall have ownership, possession, and control of all of the books, records, papers, offices, equipment, supplies, moneys, funds, appropriations, licenses, permits, entitlements, agreements, contracts, claims, judgments, land, and other assets and property, real or personal, owned or leased by, connected with the administration of, or held for the benefit or use of, the former Vandalia Irrigation District.

(f) The unexpended balance as of January 1, 2009, of any funds available for use by the former Vandalia Irrigation District shall be available for use by the Vandalia Water District.

(g) No payment for the use, or right of use, of any property, real or personal, acquired or constructed by the former Vandalia Irrigation District shall be required by reason of the succession pursuant to this act, nor shall any payment for the Vandalia Water District s acquisition of the powers, duties, responsibilities, obligations, liabilities, and jurisdiction be required by reason of that succession.

(h) All ordinances, rules, and regulations adopted by the former Vandalia Irrigation District in effect immediately preceding January 1, 2009, shall remain in effect and shall be fully enforceable unless amended or repealed by the Vandalia Water District, or until they expire by their own terms. Any statute, law, rule, or regulation in force as of December 31, 2008, or that may hereafter be enacted or adopted with reference to the former Vandalia Irrigation District shall mean the Vandalia Water District.

(i) Any action by or against the former Vandalia Irrigation District shall not abate, but shall continue in the name of the Vandalia Water District, and the Vandalia Water District shall be substituted for the former Vandalia Irrigation District by the court in which the action is pending. The substitution shall not in any way affect the rights of the parties to the action.

(j) No contract, lease, license, permit, entitlement, bond, or any other agreement to which the former Vandalia Irrigation District is a party shall be void or voidable by reason of the enactment of this chapter, but shall continue in effect, with the Vandalia Water District assuming all of the rights, obligations, liabilities, and duties of the former Vandalia Irrigation District. Bonds issued by the former Vandalia Irrigation District shall become the indebtedness of the Vandalia Water District. Any continuing obligations or responsibilities of the former Vandalia Irrigation District for managing and maintaining bond issuances shall be transferred to the Vandalia Water District without impairment to any security contained in the bond instrument.

(Added by Stats. 2008, Ch. 619, Sec. 1. Effective January 1, 2009.)






CHAPTER 2.5. Provisions Pertaining Only to the Kern Delta, Cawelo, Rag Gulch, and Kern-Tulare Water Districts

ARTICLE 1. Water Distribution

35525

The provisions of this chapter shall apply only to the Kern Delta Water District, the Cawelo Water District, the Rag Gulch Water District, and the Kern-Tulare Water District as member units of the Kern County Water Agency or to an improvement district formed within the Kern Delta Water District, the Cawelo Water District, the Rag Gulch Water District, or the Kern-Tulare Water District pursuant to the provisions of this division.

(Amended by Stats. 1974, Ch. 830.)



35526

In addition to, and as an alternative to, the matters contained in this division regarding apportionment of water, the district may by resolution adopt a plan for water allocation which may include a determination as to what portion of district water will be made available for surface delivery and what portion will be devoted to recharge of ground water, may establish limited areas of the district as the areas in which surface delivery of water service will be made available, the quantity which will be made available to each such surface water service area, and the terms upon which such water service will be made available, and may enter into long-term water service contracts with holders of title to land in such surface water service areas which contracts may provide that the obligations are a lien on the landowners land in the nature of, and may be collected and enforced in the manner provided in this division for the collection and enforcement of, assessments. If such a contract does so provide, such lien shall have the same force, effect, and priority as an assessment lien as between the contracting landowner and the district, but unless such contract is recorded in the office of the county recorder in the county in which the land is situated, it shall have no force or effect whatever against any person other than a party to the contract unless such person has actual knowledge of the contract and its contents. Such contracts may be acknowledged or proved, certified and recorded in like manner and with like effect as grants of real property, and all statutory provisions relating to the recording or nonrecordation of conveyances of real property, and to the effect thereof, shall apply to such contracts with like effect. Such plan may further provide for allocation of water available to the district on a short-term basis without further notice and hearing. Such matters shall be determined and established in accordance with equitable criteria providing for the economical and efficient distribution and use of water within the district or available for use upon the lands within the district.

(Added by Stats. 1969, Ch. 1085.)



35527

A plan adopted pursuant to the terms hereof may be changed, supplemented or amended in the same manner provided for the adoption of an original plan.

(Added by Stats. 1969, Ch. 1085.)



35528

Before adoption of such a plan the board shall make, or cause to be made, a report setting forth the proposed plan.

(Added by Stats. 1969, Ch. 1085.)



35529

Before adoption of such a plan the board shall pass a resolution declaring the following:

(a) The intention of the board to adopt a plan for distribution and use of water within the district, briefly describing the same.

(b) That a copy of the proposed plan is on file at the district office and is open for public inspection.

(c) The time and place of hearing by the board in regard to the proposed plan.

(Added by Stats. 1969, Ch. 1085.)



35530

Notice of such hearing shall be given by publishing a copy of the resolution of intention in a newspaper of general circulation published in Kern County, pursuant to Section 6066 of the Government Code, with the first publication to be at least 14 days prior to the time fixed for such hearing, and by mailing a copy of such resolution, postage prepaid, to each holder of title to land within the district at his address as shown upon the last equalized assessment roll of Kern County. Any error, omission or mistake in such mailing, or any failure of any person to receive such copy, shall not invalidate the proceedings pursuant to this chapter.

(Added by Stats. 1969, Ch. 1085.)



35531

At the time and place so fixed, or at any time or place to which the hearing is continued, the board shall hold the hearing provided for by such resolution of intention at which hearing any person interested, including all persons owning land in the district, or improvement district therein, to which the hearing pertains, may appear and be heard concerning any matters set forth in the resolution or any matters material thereto. Upon the conclusion of the hearing the board shall by resolution determine, adopt and declare the plan of water allocation in accordance with the provisions of Section 35526 and the effective date of such plan, and shall cause a copy of such resolution to be published in the manner provided in Section 35530. No other notice shall be required.

(Added by Stats. 1969, Ch. 1085.)






ARTICLE 2. Powers

35532

The district may contract with any private utility as defined in Sections 1502 and 1506 of the Public Utilities Code, to waive all or any portion of the provisions of Sections 1501 to 1506, inclusive, of the Public Utilities Code. Contracts containing those provisions shall be entered into only upon approval of the Public Utilities Commission.

(Amended by Stats. 1992, Ch. 1020, Sec. 31. Effective January 1, 1993.)



35533

The board of directors of the district shall have the power, in addition to, and as an alternative to, the powers enumerated elsewhere in this division, to levy and collect ground water charges for the production of water from the ground water supply within the district which will benefit from the recharge of underground water supplies or the distribution of imported water in the district, such power to be exercised in the same manner and the proceeds therefrom to be used for the same purposes as the Kern County Water Agency may levy, collect and use such charges pursuant to Sections 14.21 to 14.37, inclusive, of the Kern County Water Agency Act. Whenever the district exercises any of the powers conferred on it by this section, the following definitions shall be applicable in construing Sections 14.21 to 14.37, inclusive, of the Kern County Water Agency Act:

(a) Board as used in such sections means the Board of Directors of the Kern Delta Water District.

(b) Agency as used in such sections means the Kern Delta Water District.

(c) Water year as used in such sections means July 1 of one calendar year to June 30 of the following calendar year or such other 12-month period as may be adopted by the board of the district.

(d) Improvement district as used in such sections shall mean the Kern Delta Water District or any improvement district within the Kern Delta Water District formed pursuant to this division.

(e) The record required by Section 14.31 of the Kern County Water Agency Act shall be called The Record of Water Production and Ground Water Charges for the Kern Delta Water District.

(Added by Stats. 1969, Ch. 1085.)



35534

In addition to, and as an alternative to, the powers contained in this division, zones may be established within the district for the purpose of fixing rates of assessments varying in accordance with the extent of benefits to each zone derived or to be derived from services to the land in each zone arising from the district s plan of irrigation works and the plan of allocation of imported water in the district.

(Added by Stats. 1969, Ch. 1085.)



35535

No zone shall be established or varying rates of assessments fixed under Section 35534 unless the board by resolution declares that it intends to do so and that a public hearing will be held thereon at a specified day and place where all interested persons may appear and be heard. This resolution shall be published in the district pursuant to Section 6066 of the Government Code in a newspaper of general circulation published in Kern County, with the first publication to be at least 14 days prior to the time fixed for hearing, and a copy of said resolution shall be mailed, postage prepaid, to each holder of title to land within the district at his address as shown upon the last equalized assessment roll of Kern County. Any error, omission or mistake in such mailing, or any failure of any person to receive such copy, shall not invalidate the proceedings pursuant to this chapter. The hearing may be adjourned from time to time at the discretion of the board and at its conclusion the board shall by resolution determine the zones of benefit established, if any, the share of benefits received by each zone arising from the district s operations, expressed as a percent, the criteria for establishing each such zone and the percentage expressed, together with a map in such detail to delineate the geographical area of such zone. The zones and the percentages may be amended from time to time or abolished in the same manner required for original adoption.

(Added by Stats. 1969, Ch. 1085.)



35536

The annual statement of expenses filed pursuant to Section 36552 or 37206, as the case may be, shall, in addition to the matters required by such section, contain the amount of expenses to be borne by each zone, which amount shall be computed by multiplying the total expenses by the percentage of benefits accruing to each such zone as so declared by the board.

(Added by Stats. 1969, Ch. 1085.)



35537

The board of supervisors in fixing the rate of assessment authorized by Section 35536 pursuant to Section 36608, or in levying such assessment pursuant to Section 37207, as the case may be, shall fix the rate or levy the assessment upon all lands within each zone sufficient to raise the amount stated in the estimate of the district board to be borne by such zone. Assessments made within such zones of benefit established pursuant to this chapter shall be levied on all lands within such zone of benefit on an ad valorem basis.

(Added by Stats. 1969, Ch. 1085.)



35538

Proceeds from assessments levied pursuant to this chapter may be used to pay any lawful obligation of the district.

(Added by Stats. 1969, Ch. 1085.)






ARTICLE 3. Special Assessments

35539

In addition to, and as an alternative to, the powers contained in this division, the board may by resolution determine and declare that it is necessary to levy a special assessment of an equal amount upon each acre of developed land, upon each acre of undeveloped land, or both, within the district or within zones established pursuant to Sections 35534 and 35535 in order to cause just and equitable sharing among the district s landowners of all or any portion of the district obligations for the next year in excess of receipts from water charges, as reflected in the district s annual estimate of obligations filed pursuant to Section 36552 or 37206, and such resolution shall declare that a public hearing shall be held thereon at a specified time and place at which all interested persons may appear and be heard.

(Amended by Stats. 1979, Ch. 310.)



35539.1

The resolution shall be published pursuant to Section 6066 of the Government Code in a newspaper of general circulation published in each county in which district lands are located. A copy of the resolution shall be mailed, postage prepaid, to each holder of title to land within the district as shown by the last equalized assessment roll of the district, or, if the district has theretofore elected to use the last equalized county assessment roll or rolls for district assessment purposes, a copy of the resolution shall be mailed, postage prepaid, to each holder of title to land of the county or counties in which district lands are located.

The hearing may be adjourned from time to time at the discretion of the board and at its conclusion the board may determine and by a new resolution declare the amount of and levy a special assessment upon each acre of developed land in an equal amount per acre, upon each acre of undeveloped land in an equal amount per acre, or both, within the district, or within zones, sufficient to defray all or any part of the district obligations for the next year in excess of receipts from water charges, as reflected in the district s annual statement of obligations filed pursuant to Section 36554 or 37206.

(Amended by Stats. 1979, Ch. 310.)



35539.2

No levy of assessment shall be made pursuant to this article unless the resolution pursuant to the hearing is properly made and entered in the records of the district at least 31 days before the time for levying such assessment.

(Added by Stats. 1976, Ch. 35.)



35539.3

If, after the board adopts the resolution of intent to levy and before 30 days after the resolution pursuant to the hearing, the board receives a petition containing the signatures of persons holding title to 5 percent of the land area within the district, the board shall call an election of the qualified voters in the district and submit the resolution to levy the special assessment to the voters for their approval or rejection. When an election is required pursuant to this section, no levy of assessment pursuant to this article shall be made unless and until the election required by this section is held and the assessment is approved by a majority vote of the qualified voters of the district in such election. The election required in this section shall be called and noticed, held and conducted in the manner provided for bond elections of the district.

(Added by Stats. 1976, Ch. 35.)



35539.4

The resolution pursuant to the hearing, or, when required, the proposition submitted to the qualified voters of the district pursuant to Section 35539.3, shall specify the due date for such special assessment and may provide that it is payable in two equal installments, the first of which shall be delinquent if not paid within five calendar months after the due date and the second of which shall be delinquent if not paid within nine calendar months after the due date, and, if no such provision for payment in installments is made, such resolution or, when required, such election proposition, shall provide that the entire special assessment becomes delinquent if not paid within six months after the due date.

The special assessment shall be collected pursuant to the provisions of Chapters 3, 4, 5 and 6 of Part 7 of this division.

(Added by Stats. 1976, Ch. 35.)









CHAPTER 2.75. Provisions Pertaining Only to Lost Hills Water District

ARTICLE 1. Plan of Water Allocation

35540

The provisions of this chapter shall apply only to the Lost Hills Water District as a member unit of the Kern County Water Agency.

(Added by Stats. 1974, Ch. 63.)



35541

(a) As an alternative to, and in addition to, the methods in this division provided for the apportionment of water, the district may adopt a plan of water allocation which may include a provision that the holders of title to lands within a designated area of the district, not at the time receiving delivery of water purchased by the district under long-term contract with the Kern County Water Agency by means of district-provided facilities, shall have no right in the future to have allocated to them, as the holders of title to lands within the designated area, any part of the water which will thereafter be made available to the district under contracts between the district and the Kern County Water Agency in effect at the time of approval of the plan. The plan shall provide that the lands within that designated area of the district shall not thereafter be assessed by the district, or by the Board of Supervisors of the County of Kern on behalf of the district, for the purpose of providing funds to pay any part of the district s obligation to the Kern County Water Agency under contracts between the district and that agency in effect at the time of approval of the plan or for the purpose of providing funds to pay either the principal of bonds or interest on bonds of the district sold after approval of the plan, excepting, however, bonds sold for the purpose of providing funds to construct irrigation works wholly or partially for the benefit of the designated area.

(b) No such plan shall affect the power of the Kern County Water Agency to levy a tax or assessment pursuant to Section 11652 or to levy assessments under the provisions of the Kern County Water Agency Act (Chapter 1003 of the Statutes of 1961, as amended) against all lands within the district nor shall any such plan constitute or be given effect as a limitation upon the power of any bondholder or other creditor of the district to enforce rights existing at the time of approval of the plan.

(c) The plan shall provide that for so long as the lands within the designated area receive no benefits from the district, they shall not be assessed for district purposes, except to the extent required to pay principal of bonds and interest on bonds of the district sold prior to approval of the plan. The plan may provide for relief from the payment of principal of bonds and interest on bonds sold prior to the approval of the plan if the district makes other adequate provision for the payment thereof.

(d) The plan may further provide that the holders of title to lands within the designated portion of the district shall have the right to purchase from the district, from time to time, as the same is available to the district, water which the district may acquire, other than under long-term contract between the district and the Kern County Water Agency in effect at the time of approval of the plan, at a cost which shall not include in its computation any part of the district s obligation to pay for contract entitlement water under long-term contract between the district and the Kern County Water Agency in effect at the time of the approval of the plan, but which shall include a pro rata share of the cost of district administration.

(Amended by Stats. 1989, Ch. 33, Sec. 2. Effective May 31, 1989.)



35542

A plan adopted or approved pursuant to the provisions of this chapter may be changed, supplemented, amended, or rescinded in the manner herein provided for the adoption and approval of an original plan.

(Added by Stats. 1974, Ch. 63.)



35543

Before adopting such a plan the board shall make or cause to be made a report setting forth the proposed plan.

(Added by Stats. 1974, Ch. 63.)



35544

Before adopting such a plan the board shall pass a resolution of intention stating the following:

(a) The intention of the board to adopt a plan for distribution and use within the district of water available to the district under existing contract or contracts with the Kern County Water Agency under which plan such water will not be made available to a designated area within the district.

(b) A brief description of the plan proposed to be adopted.

(c) A description of the area within the district to which delivery of water would be curtailed under the proposed plan.

(d) That a copy of the plan and of a map showing the area within the district to which delivery of water would be curtailed under the proposed plan, which map shall govern for all details as to the extent of the area to which water deliveries will be curtailed, is on file with the secretary of the district and is available for inspection by any person or persons interested.

(e) The time and place of hearing by the board in regard to the proposed plan.

(f) That at such time and place any person interested, including all persons owning land within the district or in the area within the district to which delivery of water would be curtailed under the proposed plan, may appear and be heard and written protests, if any, will be considered.

(g) A statement of the substance of Sections 35546, 35547, 35548, 35549, and 35550.

(Added by Stats. 1974, Ch. 63.)



35545

Notice of the hearing shall be given by publishing a copy of the resolution of intention provided for in Section 35544 in a newspaper of general circulation, published in Kern County, California, pursuant to Section 6066 of the Government Code, the first publication to be at least 14 days prior to the time fixed for hearing. Notice of the hearing shall also be given by posting certified copies of such resolution of intention in three public places within the area within the district to which delivery of water would be curtailed under the proposed plan for at least 14 days prior to the time fixed for hearing. Notice of the hearing shall also be given by mailing, by certified mail, a certified copy of such resolution of intention to each holder of title to lands within the area within the district to which delivery of water would be curtailed under the proposed plan as shown in the last equalized assessment book of the district, except, that, in the event an assessment for the district shall not have been made and levied for the year in which such hearing is to be held, the last equalized assessment roll for the County of Kern shall be used in place of the assessment book of the district. Such mailing shall be completed not less than 14 days prior to the hearing. No notice of such hearing, other than that required by this section, need be given.

(Added by Stats. 1974, Ch. 63.)



35546

At any time, not later than the hour set for hearing on such resolution of intention, any holder of title to land to which delivery of water would be curtailed under the proposed plan may make written protest. Such protest shall be in writing, shall contain a description of the property in which each signer has an interest sufficient to identify the same, and, if any signer is not shown on the last equalized assessment book of the district or, if used as the basis for the mailing of notice, the last equalized assessment roll of Kern County, such protest shall contain or be accompanied by written evidence that such signer is the owner of such property or of an interest therein. All such protests shall be delivered to the secretary of the district.

(Added by Stats. 1974, Ch. 63.)



35547

At the time set for hearing protests, the board shall hear and pass upon all protests made as provided for in Section 35546, and its decision shall be final and conclusive. The board may adjourn the hearing from time to time, and any written protest may be withdrawn by the holder of title making the same in writing at any time prior to the conclusion of the hearing or any such adjournment thereof.

(Added by Stats. 1974, Ch. 63.)



35548

If a written protest is made pursuant to Section 35546 against the proposed plan and the board finds that the protest represents more than one-half of the assessed value of the lands to which delivery of water would be curtailed under the proposed plan, and such protests are not withdrawn so as to reduce the same to less than a majority of such assessed value, the proceedings shall be terminated and no further proceedings may be taken with respect to such plan or any modification thereof for a period of one year from the time of the decision of the board on the hearing.

(Added by Stats. 1974, Ch. 63.)



35549

If a written protest is made pursuant to Section 35546 against the proposed plan and the board finds that the protest represents less than one-half but more than 10 percent of the assessed value of the lands to which delivery of water would be curtailed under the proposed plan, and such protests are not withdrawn to reduce the same to less than 10 percent of such assessed value, the board may adopt such plan subject to approval thereof by the holders of title to the lands to which delivery of water would be curtailed under the proposed plan at a special election to be held for such purpose. Such election shall be called, noticed, held, conducted and the results thereof shall be canvassed in substantially the same manner as provided in this division for the calling, noticing, holding, conducting, and canvassing of general obligation bond elections.

(Added by Stats. 1974, Ch. 63.)



35550

If no written protest is made pursuant to Section 35546 against the proposed plan or if a written protest is made pursuant to Section 35546 and the board finds that the protest represents less than 10 percent of the assessed value of the lands to which delivery of water would be curtailed under the proposed plan, then, at the conclusion of the hearing, the board may, by resolution, adopt and approve such plan.

(Added by Stats. 1974, Ch. 63.)



35551

The last equalized assessment book of the district shall be used as a basis for determining the assessed value of lands to which delivery of water would be curtailed under the proposed plan, excepting, however, if no assessment for the district shall have been made and levied for the year in which the hearing is held, the last equalized assessment roll of the County of Kern shall be used for such purpose in place of the assessment book of the district.

(Added by Stats. 1974, Ch. 63.)



35552

If a majority of the votes cast at an election held pursuant to the provisions of Section 35549 is in favor of the proposed plan, the board shall, within 30 days after canvass of the results of such election, by resolution reciting the fact of such election, the total number of votes cast thereat, the number of votes cast in favor of the plan and the number of votes cast opposed to the plan, approve the proposed plan. If a majority of the votes cast at such election is opposed to adoption of the proposed plan, the proceedings shall be terminated upon the canvass of the vote and no further proceedings may be taken with respect to such plan or any modification thereof for a period of one year from the date of the election.

(Added by Stats. 1974, Ch. 63.)



35553

In the event the plan is approved, either according to the provisions of Section 35550 or Section 35552, a certified copy of the board s resolution approving the plan shall be recorded in the office of the County Recorder of the County of Kern following which recording such plan shall be effective for all purposes.

(Added by Stats. 1974, Ch. 63.)






ARTICLE 2. Water Service Contracts

35554

An alternative to, and in addition to, other methods contained in this division regarding the apportionment of water, the district may enter into long-term water service contracts with the holders of title to land for the apportionment of all or any part of its water supply. Long-term water service contracts may provide that all water charges provided for, when due, are a lien on the land in the nature of assessments and may be collected and enforced in the manner provided in this division for the collection and enforcement of assessments. Any such lien shall have the same force, effect, and priority as an assessment lien if the contract is recorded in the office of the county recorder in the county in which the land is situated.

(Added by Stats. 1989, Ch. 33, Sec. 3. Effective May 31, 1989.)









CHAPTER 2.7. Provisions Pertaining only to Irvine Ranch Water District and Santa Margarita Water District

35539.10

This chapter applies only to the Irvine Ranch Water District and Santa Margarita Water District. The powers granted in this chapter supplement the existing powers of the districts.

(Added by Stats. 2001, Ch. 209, Sec. 1. Effective January 1, 2002.)



35539.12

The districts may acquire, construct, operate, maintain, and furnish facilities for the diversion of urban runoff from drainage courses within the districts, the treatment of the urban runoff, the return of the water to the drainage courses, or the beneficial use of the water.

(Added by Stats. 2001, Ch. 209, Sec. 1. Effective January 1, 2002.)



35539.13

(a) The districts may convey water in a drainage course within the boundaries of each respective district for the purposes of treating and reusing that water, if the conveyance, treatment, and reuse meet the requirements of state and federal law.

(b) For purposes of this section, drainage course refers to a drainage course with regard to which each respective district has a right of use.

(c) For purposes of this section, water refers to water with regard to which each respective district has a right of use.

(Amended by Stats. 2005, Ch. 22, Sec. 212. Effective January 1, 2006.)



35539.14

In order to carry out the powers and purposes granted under this chapter, the districts may exercise any of the powers otherwise granted to a district by this division to the extent those powers may be made applicable.

(Added by Stats. 2001, Ch. 209, Sec. 1. Effective January 1, 2002.)



35539.16

Nothing in this chapter affects any obligation of the districts to obtain a permit that may be required by law for the activities undertaken pursuant to this chapter.

(Added by Stats. 2001, Ch. 209, Sec. 1. Effective January 1, 2002.)






CHAPTER 2.8. Provisions Pertaining Only to the Westside Water District

35560

The provisions of this chapter shall apply only to the Westside Water District or to any improvement district, distribution district, or zone formed within the Westside Water District pursuant to the provisions of this division.

(Added by Stats. 1978, Ch. 499.)



35561

In addition, and as an alternative, to the matters contained in this division regarding distribution and apportionment of water, the district or any improvement district, distribution district, or zone therein may, by resolution, enter into long term water service contracts with holders of title to land therein, and may require execution of such a contract by a holder of title to land as a condition precedent to the delivery of water from the district to such holder of title or to the use by such holder of title of any facilities of the district or any improvement district, distribution district, or zone. Such contracts may provide that all water charges provided for, when due, are a lien on the landowner s land in the nature of assessments, and may be collected and enforced in the manner provided in this division for the collection and enforcement of assessments. If such a contract does so provide, such lien shall have the same force, effect, and priority as an assessment lien for all such water charges levied after recordation of such contract in the office of the county recorder in the county in which the land is situated. Unless such water service contract is recorded, it shall have no force or effect whatever against any person other than a party to the contract, unless such person has actual knowledge of the contract and its contents.

(Added by Stats. 1978, Ch. 499.)



35562

In addition, and as an alternative, to the purposes for which the proceeds from water charges may be used, as set forth in Article 4 (commencing with Section 35470) of Chapter 2 of Part 5 of this division, water charges may be levied and collected in order to provide, in whole or in part, for the payment of amounts due to the United States, whether for capital charges or service charges or otherwise, pursuant to contracts made in accordance with Chapter 6 (commencing with Section 35875) of Part 5 of this division, or in order to provide, in whole or in part, for the payment of the costs of a project or the principal of and interest on bonds or warrants of the district, or to obtain funds for any lawful purpose of the district. The district may, by resolution, make such water charges payable in advance. The district may, by resolution, provide that water charges which remain unpaid for a period of not less than 30 days after they have become due shall be delinquent, and a penalty not in excess of 10 percent shall be added thereto, and they shall bear interest at a rate not in excess of 12 percent per year.

(Added by Stats. 1978, Ch. 499.)






CHAPTER 2.85. Provisions Pertaining Only to the Borrego Water District

35565

This chapter applies only to the Borrego Water District.

(Repealed and added by Stats. 1985, Ch. 243, Sec. 2.)



35565.1

The objectives of the district include all of the following:

(a) To provide for the control of flood and storm waters of the district and the surface or subsurface streams created by storm water runoff from sources outside of the district and to conserve all the waters for beneficial and useful purposes by spreading, storing, retaining, slowing, and causing those waters to percolate, either by natural or artificial means, into the soil strata.

(b) To protect from damage from those flood or storm waters the personal or real property within the district and the lives of the inhabitants thereof.

(c) To protect, preserve, and restore watersheds within or without the district.

(Repealed and added by Stats. 1985, Ch. 243, Sec. 2.)



35565.2

The district may acquire by grant, purchase, lease, gift, devise, contract, or condemnation, real or personal property of any kind, including land, structures, buildings, rights-of-way, or easements within or without the district, and may construct, operate, maintain, repair, and alter all projects, improvements, or facilities, within or outside of the district necessary or proper to carry out the objectives authorized by Section 35565.1.

Improvements or facilities include, but are not limited to, dams, levees, channels, conduits, canals, pipelines, reservoirs, spillways, ponds, or replenishment wells.

(Repealed and added by Stats. 1985, Ch. 243, Sec. 2.)



35565.3

The district may conduct technical investigations and prepare analyses, studies, and reports pertaining to water supply, water rights, erosion, control of floods, storm patterns, water basin supplies, replenishment methods, water usage and water quality, soil characteristics, and other matters relative and necessary to the objective set forth in Section 35565.1.

In order to carry out technical investigations, the district has the right of access to, and may, to the extent permitted by the California Constitution, enter upon, any lands within or without the district, with or without permission of the owner or owners of the land. The entry by the district or its authorized representative does not constitute, and does not give rise to, any cause of action in favor of the owners of the land, except for injuries resulting from negligence, wantonness, or malice.

(Repealed and added by Stats. 1985, Ch. 243, Sec. 2.)



35565.4

(a) For the purpose of providing mosquito abatement and vector control services to the lands and inhabitants of the district, and in addition to the powers contained in this division, the district may exercise any of the powers of a mosquito abatement district or vector control district pursuant to the Mosquito Abatement and Vector Control District Law, Chapter 1 (commencing with Section 2200) of Division 3 of the Health and Safety Code.

(b) For the purpose of providing park and recreation facilities and services, the district may exercise any of the powers of a recreation and park district pursuant to the Recreation and Park District Law, Chapter 4 (commencing with Section 5780) of Division 5 of the Public Resources Code.

(c) For the purpose of providing landscaping and lighting facilities and services, the district may exercise the powers of the Landscaping and Lighting Act of 1972, Part 2 (commencing with Section 22500) of Division 15 of the Streets and Highways Code.

(d) For the purposes of providing for the collection or disposal of garbage or refuse matter, the district may exercise the powers of a community services district pursuant to the Community Services District Law, Division 3 (commencing with Section 61000) of Title 6 of the Government Code.

(e) The district shall not exercise any of the powers set forth in subdivisions (a), (b), (c), and (d) in the territory within the Borrego Springs Community Services District until the San Diego Local Agency Formation Commission has approved the exercise of that power.

(f) Any new special taxes, assessments, and fees or charges that the district needs to implement the powers as set forth in subdivisions (b), (c), and (d) may be levied or raised after complying with Articles XIII?C and XIII?D of the California Constitution.

(Amended by Stats. 2003, Ch. 296, Sec. 45. Effective January 1, 2004.)



35565.8

(a) The district has the authority granted to a water replenishment district by Sections 60224, 60225, and 60226.

(b) The authority granted to this district pursuant to this section is in addition to the authority granted to the district by this division.

(Added by Stats. 1992, Ch. 56, Sec. 6. Effective May 14, 1992.)






CHAPTER 2.9. Power Generation

35570

A district may, by using any water or water supplies furnished to the district or used by the district, construct, maintain, and operate plants for the generation of hydroelectric power from that water and transmission lines for the conveyance thereof. The plants so constructed shall be operated in a manner consistent with the district s storage, transmission, and distribution of water.

Construction of the plants and transmission lines may be financed by the issuance of general obligation bonds or revenue bonds or any other method of financing district works as provided in this division.

(Repealed and added by Stats. 1985, Ch. 1054, Sec. 2.)



35571

A district may join with any other district engaged in distributing water in exercising the powers set forth in this chapter, or may execute joint power agreements with any agency formed for that purpose.

(Repealed and added by Stats. 1985, Ch. 1054, Sec. 2.)



35572

The hydroelectric plant and transmission lines constructed pursuant to this chapter may be leased for operation to, or the power generated may be sold to, a public utility or public agency engaged in the distribution, use, or sale of electricity.

The power generated may be used by the district for its own purposes, or for the production or transmission of water, but shall not be offered for sale directly by the district to customers, other than a public utility or public agency, for any use other than the production or transmission of water.

(Repealed and added by Stats. 1985, Ch. 1054, Sec. 2.)



35573

The powers granted by this chapter shall not include, and nothing in this chapter shall be construed to permit, the acquisition of property or facilities already employed in the generation of hydroelectric energy, except by mutual agreement with the owner and operator of the property or facilities.

(Added by Stats. 1985, Ch. 1054, Sec. 2.)






CHAPTER 3. Property

ARTICLE 1. Acquisition and Disposition of Property

35600

A district may, within or without the district in the State, acquire by purchase, condemnation, or other legal means all property or rights in property necessary or proper for the district works and to supply the land with sufficient water for all district purposes.

(Amended by Stats. 1963, Ch. 899.)



35601

The right is hereby granted to locate, construct, and maintain works of a district on any land owned by the State.

(Added by Stats. 1951, Ch. 390.)



35602

There is given, dedicated, and set apart for the uses and purposes of each district all water and water rights belonging to the State within the district.

(Added by Stats. 1951, Ch. 390.)



35603

A district may construct any works along, under, or across any stream of water, watercourse, street, avenue, highway, railway, canal, ditch, or flume which the route of a pipeline or canal of the works may proceed along or across in a manner that will afford security for life and property. The district shall restore the property crossed as near as may be to its former state or so as not to have impaired unnecessarily its usefulness. Every company whose railroad is crossed by the works shall unite with the district in forming the crossing and shall grant the necessary privileges.

(Amended by Stats. 1984, Ch. 1552, Sec. 1.)



35604

A district may for a valuable consideration lease, sell, or contract for the sale of any property of the district whenever it may be necessary, advisable, or for the best interests of the district.

(Added by Stats. 1951, Ch. 390.)






ARTICLE 2. Eminent Domain

35627

If the district and the owners and controllers of any property or franchise to be crossed by works of a district cannot agree with the district as to payment, location, or the manner of the crossing, these matters shall be determined as in a proceeding in eminent domain.

(Added by Stats. 1951, Ch. 390.)



35628

A district shall not exercise the right of eminent domain under this article for the condemnation of property outside the boundaries of the principal county in which the district is situated unless it first obtains the consent thereto of the board of supervisors of the county in which such property is located.

(Added by Stats. 1963, Ch. 899.)









CHAPTER 4. Public Liability

35752

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)






CHAPTER 5. Contracts With Other Agencies

35850

A district may for a valuable consideration enter into any contract with any irrigation or drainage district formed under the laws of the State as the board deems proper or advisable in the interests of the district, or to carry out or execute any of the purposes authorized by this division.

(Added by Stats. 1951, Ch. 390.)



35850.5

A district shall have power to join with one or more public agencies, private corporations or other persons for the purpose of carrying out any of the powers of such district, and for that purpose to contract with such other public agencies or private corporations or persons for the purpose of financing such acquisitions, constructions and operations. Notwithstanding anything to the contrary in this division, such contracts may provide that bonds of such district may be issued in order to acquire water rights or entitlements, including the right to receive and use water or a water supply, for each of the parties to such contracts, with such water rights or entitlements being divided among the parties in consideration of the payments to be made by such parties in order to provide debt service on the bonds of such district. A district may issue its bonds for the purpose of acquiring such water rights or entitlements under such contracts whenever joint action with the other parties to such contracts is reasonably necessary or convenient in order to obtain such water rights or entitlements for the district, and in such case the issuance of bonds of the district shall be considered a public purpose for the benefit of the district within the meaning of Section 25 of Article XIII of the California Constitution. Such contracts may provide for contributions to be made by each party thereto and for the division and apportionment of the expenses of such acquisitions and operations, and the division and apportionment of the benefits, the services and products therefrom, and may provide for an agency to effect such acquisitions and to carry on such operations, and shall provide in the powers and methods of procedure for such agency the method by which such agency may contract. Such contracts with other public or private corporations or persons may contain such other and further convenants and agreements as may be necessary or convenient to accomplish the purposes thereof.

(Amended by Stats. 1974, Ch. 860.)



35851

A district may for a valuable consideration enter into any contract with the United States, the State, or any department or agency of either, or with any distribution district or improvement district formed within its boundaries, or with any political subdivision of the State, including irrigation and reclamation districts, as the board deems proper, advisable, or in the interest of the district for any one or more of the following purposes:

(a) For the storage, regulation, control, development, and distribution of water for the irrigation of land.

(b) For the use, control, and distribution of drainage water within the district.

(c) For the construction, extension, operation, control, maintenance, and management of any works or other property constructed or acquired by the district, or over which it may have control, or which may be used or useful for the irrigation or drainage of land or for providing hydroelectric power.

(Amended by Stats. 1957, Ch. 1935.)



35852

Any contract entered into pursuant to this chapter may provide:

(a) That the land shall be included in any irrigation, drainage, or reclamation project operated directly or indirectly by or under the authority of the United States or the State.

(b) That the land shall receive water, electric power, drainage service, or other works or property of the irrigation, drainage, or reclamation project, including revenues derived therefrom.

(Added by Stats. 1951, Ch. 390.)



35853

Any contract entered into pursuant to this article may provide for the sale and conveyance to the United States, the State, any reclamation or irrigation project formed or operated by or under the authority of either, or any irrigation or water district formed under the laws of the State on any conditions agreed upon, which conditions shall require that the purchasing party furnish water to the land.

(Added by Stats. 1951, Ch. 390.)



35855

An action to determine the validity of any contract may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1961, Ch. 1529.)






CHAPTER 6. Cooperation With the United States

35875

Districts may cooperate and contract with the United States, under the Federal Reclamation Act of June 17, 1902, and all acts amendatory thereof or supplementary thereto or any act of Congress heretofore or hereafter enacted permitting cooperation.

(Added by Stats. 1953, Ch. 991.)



35876

The cooperation and contract may be for any or all of the following purposes:

(a) Acquisition, extension, or operation of works for irrigation or drainage or flood control.

(b) A water supply.

(c) Assumption as principal or guarantor of indebtedness to the United States.

(d) To receive or borrow money from the United States and provide for the repayment thereof, for the purpose of constructing projects, distribution systems or other works for the district or for any distribution district or improvement district formed therein, which said works shall be used for the storage, regulation, control, development and distribution of water for the irrigation of land or for the use, control and distribution of drainage water within the district or for flood control purposes.

(Amended by Stats. 1957, Ch. 1935.)



35877

Districts may carry out and perform the terms of any contract so made.

(Added by Stats. 1953, Ch. 991.)



35878

To carry out the preceding sections of this article a district has all powers, rights, and privileges possessed by irrigation districts and may exercise those powers, rights, and privileges in the same manner as irrigation districts as provided in the Irrigation District Federal Cooperation Law.

(Added by Stats. 1953, Ch. 991.)



35879

If any provision of the Irrigation District Federal Cooperation Law is held unconstitutional, that decision shall not affect the validity of the adoption by reference in this article of the remaining portions of that law.

(Added by Stats. 1953, Ch. 991.)



35880

In any contract made between a district and the United States pursuant to this chapter, the land which may be charged with any taxes or assessments under the contract shall be designated and described.

(Added by Stats. 1953, Ch. 991.)



35881

A proposal to enter into a contract with the United States for any purpose other than obtaining a water supply shall be authorized at an election.

(Added by Stats. 1957, Ch. 1935.)



35882

Proceedings at the election shall be had insofar as applicable in the manner provided in the case of issuance of general obligation bonds.

(Added by Stats. 1957, Ch. 1935.)



35883

Notice of the election shall specify:

a. The time and place of the election.

b. The purpose of the election.

c. A brief statement of the general purpose of the contract.

d. The amount of money to be paid to the United States under the contract.

(Added by Stats. 1957, Ch. 1935.)



35884

The ballots at the election shall contain a brief statement of the general purpose of the contract substantially as stated in the notice of election and the amount of money to be paid to the United States under the contract with the words Contract Yes and Contract No.

(Added by Stats. 1957, Ch. 1935.)



35886

The board may execute the contract on behalf of the district if two-thirds of the votes cast at the election favor the contract.

(Amended by Stats. 1991, Ch. 1226, Sec. 65.)









PART 6. FINANCIAL PROVISIONS

CHAPTER 1. Funds and Warrants

35900

The treasurer shall receive to the credit of the district and in trust for its use and benefit all the money belonging to the district.

(Added by Stats. 1951, Ch. 390.)



35901

All money belonging to the district, or to which the district is entitled, shall, when received, be paid by the person receiving it to the treasurer.

(Added by Stats. 1951, Ch. 390.)



35902

The treasurer shall establish for the district a general obligation bond fund and a general fund and shall apportion the district money to the funds as follows:

(a) To the general obligation bond fund, that portion of the money received from the collection of assessments or from the sale of property for delinquent assessments which bears the same proportion to the total amount received from the collection of assessments or from the sale of property for delinquent assessments as that portion of the estimate of the board on which the assessment was based which is required for the payment of general obligation bonds and the interest thereon bears to the whole amount of the estimate.

(b) To the general fund, the balance of all money received.

(Added by Stats. 1951, Ch. 390.)



35903

The money placed in the general obligation bond fund shall be used for the payment of bonds and of the interest thereon and until the total bonded indebtedness of the district is discharged shall not be used for any other purpose.

(Added by Stats. 1951, Ch. 390.)



35903.5

(a) Notwithstanding the provisions of Section 35903, any amount in the general obligation bond fund in excess of the amount needed to pay principal and interest on bonds during the then current fiscal year and the succeeding fiscal year may be transferred by the treasurer to the general fund.

(b) This section shall apply only to the Fern Valley Water District.

(Added by Stats. 1979, Ch. 269.)



35904

Any money belonging to a district may be deposited by the treasurer pursuant to the general laws governing the deposit of public money.

(Added by Stats. 1951, Ch. 390.)



35905

Where the deposit of money is insured by the Federal Deposit Insurance Corporation no additional security need be required from the bank for the portion of the district s deposits so insured.

(Added by Stats. 1951, Ch. 390.)



35906

Except for the payment of bonds and the interest thereon district money shall not be paid out by the treasurer unless a warrant therefor has been drawn and executed by the board.

(Added by Stats. 1951, Ch. 390.)



35907

Warrants are contracts in writing for the payment of money and an action based on warrants payable on demand shall be commenced within four years from the date of their issuance.

(Amended by Stats. 1959, Ch. 2041.)



35908

In any proceeding for a writ of mandate to compel the board to issue a warrant, the court shall proceed as in other civil actions and shall cause a writ to issue for any sum found to be due.

(Added by Stats. 1951, Ch. 390.)



35909

The board of directors may provide for a bond reserve fund for the purpose of payment of the principal of or interest on bonds of the district as the same shall become due. Except as otherwise provided in the resolution providing for the issuance of said bonds and so long as any of said bonds are outstanding, any moneys set aside in said bond reserve fund shall be used solely to pay the principal of or interest on said bonds as the same shall become due, in the event and to the extent that other available moneys of the district are insufficient therefor. When all of the principal of or interest on said bonds has been paid, the balance of the money remaining in the bond reserve fund shall be transferred to the general fund.

(Added by Stats. 1959, Ch. 891.)



35910

All or any portion of a bond reserve fund may be established out of the proceeds of the sale of said bonds. In such case the estimate referred to in Section 35950 shall include or make provision for such bond reserve fund and the ballot cast at the bond election shall contain a statement to the effect that all or part of said bond reserve fund is to be established from the proceeds of said bonds. Upon the delivery of and payment for said bonds, the portion of the proceeds provided for said bond reserve fund shall be set aside therein.

(Added by Stats. 1959, Ch. 891.)



35911

The resolution providing for the issuance of bonds may provide for a bond reserve fund to be established, in whole or in part, from water charges or annual assessments, or both. In such event said water charges or annual assessments, in addition to the other amounts required or authorized to be included therein, shall include such amount or amounts as shall be provided by said resolution for said bond reserve fund, and upon collection thereof said amount or amounts shall be set aside in said bond reserve fund.

(Added by Stats. 1959, Ch. 891.)



35912

Notwithstanding any other provision of law, the Irvine Ranch Water District may invest or reinvest its capital facilities replacement funds in real estate and interests therein and improvements thereon, located within the County of Orange, as an investment for the production of income. The total aggregate amount of those investments shall not exceed 30 percent of the district s total capital facilities replacement funds.

(Added by Stats. 1989, Ch. 395, Sec. 1.)






CHAPTER 2. Provisions Relating to All Bonds

ARTICLE 1. Bond Issuance

35950

The board shall, as soon after the formation of the district as is practicable, prepare and adopt a plan of works and estimate the amount of money it is necessary to raise for the purposes for which bonds may be issued. Such plan shall be adopted in the manner hereinafter provided.

(Amended by Stats. 1980, Ch. 6, Sec. 4. Effective February 4, 1980.)



35950.1

After the board has adopted a plan of works it may thereafter by resolution change or supplement the plan if it determines that the works described in the plan as changed or supplemented will benefit all the territory within the district or improvement district, including any territory annexed thereto since the adoption of the original plan of works, and may revise its estimate of the amount of money it is necessary to raise for that purpose. Any such changes or supplements shall be accomplished in the manner hereinafter provided.

(Amended by Stats. 1992, Ch. 1020, Sec. 32. Effective January 1, 1993.)



35950.2

If the board determines to adopt a plan of works, or that it is necessary to change or supplement a plan of works previously adopted for a district or an improvement district, it shall adopt a resolution stating the following:

(a) The intention of the board to adopt a plan of works, or to change or supplement a previously adopted plan of works.

(b) A description of the purpose of the plan, or of the original purpose of the plan and a general description of the proposed change or supplement.

(c) The estimated expense of carrying out the plan of works, or any change in the estimated expense of carrying out the plan of works by reason of the change or supplement.

(d) If general obligation bonds are to be issued and sold for the purpose of providing funds to carry out the plan of works or the change or supplement of a plan of works previously adopted, that assessments for carrying out said purpose shall be levied exclusively on the lands of the district or improvement district including any territory annexed thereto.

(e) If revenue bonds are to be issued and sold for the purpose of providing funds to carry out the plan of works or change or supplement of a plan of works previously adopted, that only the revenues derived from the operation of such works shall be pledged to the payment of principal and interest on such bonds and that no tax or assessment shall ever be levied or collected to pay principal or interest on such bonds.

(f) That a map of the exterior boundaries of the district or an improvement district is on file with the secretary of the district and is available for inspection by any person or persons interested.

(g) The time and place of the hearing by the board in regard to the proposed plan, or to the proposed change or supplement, and the benefit or lack thereof to the lands within the district or an improvement district.

(Amended by Stats. 1980, Ch. 6, Sec. 5. Effective February 4, 1980.)



35950.3

Notice of said hearing shall be given by publishing a copy of the resolution provided for in Section 35950.2 in a newspaper of general circulation published in each affected county, pursuant to Section 6066 of the Government Code; the first publication to be at least fourteen (14) days prior to the time fixed for the hearing. Said notice shall also be given by posting a copy of said resolution in three public places within the district or the improvement district for at least fourteen (14) days prior to the time fixed for said hearing. No notice other than that required by this section need be given.

(Added by Stats. 1968, Ch. 104.)



35950.4

At the time and place so fixed or at any time or place to which the hearing is continued, the board shall hold the hearing provided for by the resolution at which hearing any person interested, including all persons owning land in the district or improvement district to which the hearing pertains, may appear and be heard concerning any matters set forth in the resolution or any matters material thereto. At the conclusion of the hearing on the proposed plan, or the proposed changes or supplements, the board may, by resolution, adopt the proposed plan of works, or amend the plan of works previously adopted in accordance with the proposed changes or supplements. The board shall set forth the estimated cost of carrying out any plan of works and the purpose to be accomplished. If there is any change in the estimate of cost of carrying out the plan of works and the purpose is to be accomplished, the amended total of the estimated expense shall be set forth specifically.

(Amended by Stats. 1992, Ch. 1020, Sec. 33. Effective January 1, 1993.)



35950.5

If the issuance of bonds has been authorized previously by the district or by the district for an improvement district and the change or supplement to the plan of works has increased the original estimate of cost, the board may provide for and call a special bond election within the district or the improvement district to submit to the voters of the district or the improvement district a proposition of whether or not additional indebtedness shall be incurred and bonds issued therefor in an amount which, when added to the amount of unissued bonds previously authorized to accomplish the original plan of works, will not exceed the revised estimate of cost set forth in the resolution approving the change or supplement to the plan of works. Said proposition need only refer to the amended plan, state the amount of additional bonds to be authorized, and indicate that previously authorized bonds will be issued to carry out the amended plan. Said proposition need not state the amount of unissued bonds previously authorized. In any such instance, the special bond election provided for herein shall be called, noticed, held, conducted and the results thereof canvassed in substantially the same manner as provided for in this division for bond elections.

(Amended by Stats. 1980, Ch. 6, Sec. 6. Effective February 4, 1980.)



35950.7

Any bonds authorized to accomplish the amended plan of the district or improvement district shall be issued and sold in the same manner and upon the same terms and conditions as general obligation bonds of the district.

(Amended by Stats. 1980, Ch. 6, Sec. 8. Effective February 4, 1980.)



35951

Bonds may be issued for the purposes of acquiring or constructing works for irrigation, domestic, municipal, and industrial water supply, acquiring the necessary property for these works, acquiring funds to fulfill contractual commitments to carry out the powers and purposes of the district contained in contracts with other agencies, including contractual commitments entered into pursuant to Section 35850.5, acquiring all or part of the operating funds for the district (the total amount of such funds so acquired not to exceed at any time an amount equal to the total operating costs of the district for a two-year period as estimated by its board), acquiring any property necessary for the purposes of the district, redeeming any outstanding warrants of the district issued for the acquisition or construction of works of the district and otherwise carrying out the provisions of this division.

(Amended by Stats. 1974, Ch. 860.)



35953

When the treasurer receives the bonds from the board, he shall place them to the credit of the district and keep a record of the bonds, the payment thereof, and the interest thereon, in a book provided for that purpose.

(Added by Stats. 1951, Ch. 390.)



35954

A district may, when necessary or proper, issue additional bonds in the same manner as provided for the original issue for any one or more of the following purposes:

(a) To complete works.

(b) To acquire property or property rights necessary or proper to complete the works.

(c) To supply the land with sufficient water for irrigation, domestic, industrial, and municipal purposes.

(d) To make additions to the works.

(e) To refund any issue of bonds previously made.

(Amended by Stats. 1955, Ch. 1329.)






ARTICLE 2. Lien of Bonds

35975

Unless otherwise provided in the proceedings for the issuance of the bonds, they and the interest on them shall be paid from an annual assessment upon land or charges which in the discretion of the board are fixed and collected in lieu thereof and all land shall be and remain liable to the assessed for these payments.

(Amended by Stats. 1957, Ch. 53.)






ARTICLE 3. Sale and Exchange of Bonds

35995

The board shall provide ways and means for the sale of bonds.

(Added by Stats. 1951, Ch. 390.)



35996

(a) The bonds, or any part thereof, may be issued and sold as the board determines.

(b) Before selling the bonds, or any part thereof, the board may give notice inviting sealed bids in such manner as the board may prescribe. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received, or if the board determines that the bids received are not satisfactory as to price or responsibility of the bidders, the board may reject all bids received, if any, and either readvertise or sell the bonds at private sale.

(c) In the alternative, the board may, if it determines that to do so would produce a lower interest cost on the bonds, sell bonds at a private sale without first advertising for bids.

(Amended by Stats. 1991, Ch. 1226, Sec. 66.)



35997

Except as otherwise provided in Section 36170, a district shall not sell or exchange any of its bonds for less than par value plus the accrued interest thereon.

(Added by Stats. 1951, Ch. 390.)



35998

When any bonds are sold by the district, the treasurer shall deliver the bonds purchased to the purchaser upon receiving the purchase price of said bonds plus the accrued interest on said bonds and the premium, if any, bid by the purchaser.

(Amended by Stats. 1955, Ch. 1329.)



35998.1

The accrued interest and premium, if any, shall be placed in the general obligation bond fund. The purchase price of said bonds shall be placed in the proper improvement fund and applied exclusively to the purposes for which said bonds were voted. When said purposes have been accomplished any moneys remaining in said improvement fund shall be transferred to the general obligation bond fund and when all principal of and interest on said bonds has been paid, the balance of money then remaining in the general obligation bond fund shall be transferred to the general fund.

(Added by Stats. 1955, Ch. 1329.)






ARTICLE 5. Validating Proceedings

36050

An action to determine the validity of bonds may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Repealed and added by Stats. 1961, Ch. 1486.)






ARTICLE 6. Refunding Bonds

36060

This article applies only to the Irvine Ranch, Moulton-Niguel, Rancho California, and Santa Margarita Water Districts. District as used in this article means the Irvine Ranch Water District, the Moulton-Niguel Water District, the Rancho California Water District, or the Santa Margarita Water District.

(Amended by Stats. 1986, Ch. 398, Sec. 1. Effective July 17, 1986.)



36061

A district may, when necessary or proper, issue additional bonds in the same manner as provided for the original issue for any one or more of the following purposes:

(a) To accomplish one or more of the purposes specified in Section 35954.

(b) To refund any issue of bonds previously made. Refunding bonds may be issued pursuant to Article 9 (commencing with Section 53550) of Chapter 3 of Part 1 of Division 2 of Title 5 of the Government Code, without submitting the question of issuance of the refunding bonds to a vote of the qualified electors.

(Added by Stats. 1983, Ch. 676, Sec. 1. Effective September 11, 1983.)



36062

A district may bring an action pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure or pursuant to Chapter 2 (commencing with Section 1084) of Title 1 of Part 3 of the Code of Civil Procedure to validate the issuance of any or all of the remaining bonds which were authorized by the voters at any given election, if the district s board of directors has adopted a resolution authorizing the issuance of the remaining bonds of the authorization, inclusive of any refunding bonds that might be issued therefor under Section 36063, in such series and at such times as the board may, in its discretion, determine, and at the interest rates as may be authorized by law at the time of issuance, including, but not limited to, Article 8 (commencing with Section 53540) of Chapter 3 of Part 1 of Division 2 of Title 5 of the Government Code. The terms of a judgment obtained in a proceeding hereunder may include a ruling that the validation shall automatically incorporate any change made in the interest rate set forth in Article 8 (commencing with Section 53540) of Part 1 of Division 2 of Title 5 of the Government Code by a later-enacted statute. Any action commenced under this section may be filed either in a superior court or in a district court of appeals.

(Added by Stats. 1983, Ch. 676, Sec. 1. Effective September 11, 1983.)



36063

(a) Whenever the board of directors determines that prudent management of the fiscal affairs of the district so requires, it may refund by defeasing or calling for redemption any outstanding bonds, subject to all of the following:

(1) The last-maturing refunding bonds shall mature not later than the date on which the last-maturing bonds being refunded would have matured.

(2) Refunding bonds shall not be issued unless the total interest cost to maturity of the refunding bonds added to the principal amount of those refunding bonds will be less than the total interest cost to maturity of the bonds being refunded added to the principal amount of the bonds being refunded. If any of the refunding bonds or the bonds being refunded, or both, bear or may bear interest at a variable rate, thereby making the actual total interest cost to maturity indeterminable in advance of maturity, the determination required by this paragraph may consist of a finding made by the board based on substantial evidence, which means evidence that is reasonable, credible, and of solid value and ponderable legal significance, based upon the record as a whole. The test in Section 53552 of the Government Code need not be met if the determination in this paragraph is made.

(3) The savings achieved through the refunding of bonds shall be used by the board of directors solely to reduce the assessments or charges, or both, which are fixed and collected for the payment of principal of, and interest on, the refunding bonds. The reductions to reflect the savings in any fiscal year shall be made not later than the next succeeding fiscal year.

(b) The refunding bonds shall be issued according to Article 9 (commencing with Section 53550) of Chapter 3 of Part 1 of Division 2 of Title 5 of the Government Code.

(c) When the originally issued bonds have been refunded, the refunding bonds shall thereafter take the place of, and be deemed for all purposes to be, the bonds corresponding to the portion of the authorization by the voters from which the refunded bonds were originally issued and shall be payable from the same funds as those refunded bonds. Following the refunding, the same portion of the corresponding voter authorization as was previously canceled by issuance of the refunded bonds shall remain canceled and shall be deemed to be the amount of indebtedness issued from the voter authorization representing the refunding bonds. However, refunding bonds issued under this section shall be used only for the purpose of reducing debt service costs on bonds issued from indebtedness approved by the voters prior to July 1, 1978, or refunding bonds issued in place thereof under this section.

(d) Notwithstanding Section 53569 of the Government Code and Section 35996 of this code, if the board of directors determines that to do so would be consistent with prudent management of the district s fiscal affairs, the board may sell refunding bonds issued under this section at private sale without advertising for bids.

(e) The disbursement of the proceeds of the refunding bonds, pursuant to this section, shall be at the direction of the board of directors or the district s authorized officers.

(Amended by Stats. 1985, Ch. 645, Sec. 2. Effective September 17, 1985.)



36063.5

(a) The following terms shall have the following meanings for purposes of this section:

(1) Bond counsel means any attorney or firm of attorneys that represents the issuer of a new issue of bonds with respect to the issuance of the bonds and that renders a written legal opinion to, or as counsel for, the issuer with respect to the validity of the bonds.

(2) Bond means any bonds, notes, or other evidences of indebtedness issued by a district, or certificates of participation in any lease, sale, or other obligations of a district. New issue of bonds means the original issuance of bonds by a district to one or more purchasers until, in the case of underwriters, the end of the underwriting period. In the case of bonds with a tender or put option feature, or commercial paper, new issue of bonds means only the original issuance and not any remarketing, rollover, or reissuance.

(3) A financial advisory relationship exists when an investment firm, or other person or firm in the business of providing financial advisory or financial consulting services to issuers with respect to municipal securities, renders, or enters into an agreement to render, financial advisory or financial consultant services to, or on behalf of, an issuer with respect to a new issue or issues of bonds, including advice with respect to the structure, timing, terms, and other similar matters concerning the issue or issues, for a fee or other compensation or in expectation of such compensation for the rendering of those services. However, a financial advisory relationship does not exist when, in the course of acting as an underwriter, an investment firm renders advice to an issuer, including advice with respect to the structure, timing, terms, and other similar matters concerning a new issue of bonds or when, for any new issue of bonds, an investment firm advises and assists an issuer with respect to obtaining consent from holders of previously issued bonds in connection with, among other things, amendments of covenants or defaults.

(4) Investment firm means any bank, investment bank, partnership, corporation, association, or other firm engaged in the business of buying and selling bonds for its own account or for the account of others as part of its regular business.

(b) No investment firm that has, or has had, a financial advisory relationship with respect to a new issue of bonds shall acquire as principal either alone or as a participant in a syndicate or other similar account formed for the purpose of purchasing, directly or indirectly, from the issuer all or any portion of the issue, or arrange for the acquisition or participation by a person controlling, controlled by, or under common control with the investment firm, unless the issue is to be sold by the issuer at competitive bid and the issuer has, prior to the bid, expressly consented in writing to the acquisition or participation. The limitations and requirements set forth in this section also apply to any investment firm controlling, controlled by, or under common control with the investment firm having a financial advisory relationship. The use of the term indirectly in this section does not preclude any investment firm which has a financial advisory relationship with respect to a new issue of bonds from purchasing any of those bonds from an underwriter, either for its own trading account or for the account of its customers, except to the extent that the purchase is made to contravene the purpose and intent of this section.

(c) Each financial advisory relationship shall be evidenced by a written document executed prior to, upon, or promptly after the inception of the financial advisory relationship, or promptly after the creation or selection of the issuer if the issuer does not exist or has not been determined at the time the relationship commences. That written document shall set forth the basis of compensation for the financial advisory services to be rendered, which shall be on a basis other than as a percentage of the amount of the bonds to be sold.

(d) No bond counsel with respect to a new issue of bonds shall also be counsel, with respect to that new issue of bonds, to the underwriter or other initial purchaser of the bonds. This section does not preclude the bond counsel from rendering one or more opinions to the underwriter or purchaser with respect to the bonds, the documents or laws pursuant to which the bonds are issued, the official statement, offering circular, or other disclosure document describing the bonds, or any related matter, if the opinion is rendered as bond counsel and not as counsel to the underwriter or purchaser.

(e) Injunctive relief shall be available, subject to judicial discretion, to prohibit or enjoin any violation of this section, but no violation shall affect the authority, validity, or enforceability of bonds.

(Added by Stats. 1985, Ch. 645, Sec. 2.5. Effective September 17, 1985.)



36064

Bonds may be refunded by defeasance or call for redemption, subject to all of the following requirements:

(a) Notwithstanding Sections 53557 and 53585 of the Government Code, the proceeds of the sale of refunding bonds deposited in escrow or trust may be invested or reinvested in any combination of federal securities and securities permitted by subdivisions (c) and (d) of Section 53635 of the Government Code, except that investment and reinvestment of the proceeds shall not be permitted in securities issued by the district or on behalf of any of its improvement districts. The ratings of any securities permitted by subdivision (d) of Section 53635 of the Government Code in which the escrow or trust is invested or reinvested, or debt service insurance or other credit enhancement with respect to those securities, or any combination thereof, shall produce a rating on those securities when acquired equivalent to the highest long-term debt rating category of either Moody s Investors Service, Inc., or Standard and Poor s Corporation. Notwithstanding Section 53584 of the Government Code, the securities may be acquired from the issuer thereof or any other source approved by the board.

(b) The escrow or trust shall be established in an amount sufficient to pay when due the principal of, redemption premium, if any, and interest on, the bonds being refunded. Securities in the escrow or trust may be exchanged or sold and the proceeds used to purchase other securities only when the escrow agent or trustee holding the fund deems the exchange or sale necessary to maintain the ability to pay when due the principal of, redemption premium, if any, and interest on, the bonds being refunded. If the escrow or trust becomes insufficient to pay the principal, redemption premium, if any, and interest when due, the board may, to the extent of the insufficiency, augment the escrow or trust from assessments or charges, or both, fixed and collected for that purpose, notwithstanding Section 53561 of the Government Code and Section 36063 of this code.

(c) Notwithstanding Section 53583 of the Government Code, the bonds being refunded need not be called and paid at the first or any subsequent date on which the bonds may legally be called, if the board determines that to do so would be consistent with prudent management of the district s fiscal affairs.

(Added by Stats. 1985, Ch. 340, Sec. 1. Effective July 29, 1985.)









CHAPTER 3. Provisions Relating to General Obligation Bonds Only

ARTICLE 1. Bond Issuance

36150

If a general obligation bond issue is contemplated, there shall be included in the estimate required by Section 35950 every expense of the district that it is probable will be incurred and become payable before the expiration of one year from the completion of the irrigation works, including the interest on any bonds of the district due and payable prior to that date, for which the money of the district then in the treasury or thereafter to be received from an assessment previously levied is inadequate.

(Added by Stats. 1951, Ch. 390.)



36153

In addition to any and all other provisions of this division and any other applicable laws for the issuance of general obligation bonds by a district, general obligation bonds may be issued by a district if the proceeds are to be used to construct facilities in compliance with an order adopted by the State Department of Health Services pursuant to Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code. Bonds issued pursuant to this section shall be issued by a district as otherwise provided in this division without regard to the election procedures of Chapter 3 (commencing with Section 35150) of Part 4 and shall be secured by unlimited ad valorem assessments on land in the district without regard to any limitations set forth in Chapter 3 (commencing with Section 2201) of Part 4 of Division 1 of the Revenue and Taxation Code. If 50 percent or more of the voters within the district or if the owners of 50 percent or more of the assessed valuation within the district submit written protests to the district secretary within the 30 days after the date the board adopts the resolution authorizing the issuance of the bonds, the proceedings for the issuance of bonds pursuant to this section shall be terminated and no further proceedings shall be taken pursuant to this section for a period of at least one year.

(Amended by Stats. 2004, Ch. 183, Sec. 366. Effective January 1, 2005.)






ARTICLE 2. Sale and Exchange of Bonds

36170

The board may order general obligation bonds sold at not less than 90 percent of par value when the board deems it for the best interest of the district to do so.

(Added by Stats. 1951, Ch. 390.)



36171

General obligation bonds may be exchanged dollar for dollar for bonds of the State.

(Added by Stats. 1951, Ch. 390.)



36172

Bonds of the State that may be received for general obligation bonds shall be placed to the credit of the district to be sold as the board may direct, for not less than par value.

(Added by Stats. 1951, Ch. 390.)






ARTICLE 3. Miscellaneous Provisions

36190

General obligation bonds shall be in such form as may be prescribed by the board.

(Amended by Stats. 1955, Ch. 1329.)



36191

General obligation bonds shall be payable in lawful money of the United States.

(Repealed and added by Stats. 1951, Ch. 1756.)



36192

Each issue or series of an issue of general obligation bonds shall be numbered consecutively, and the bonds of each issue or series of an issue shall be numbered consecutively from lower to higher as they mature and bear such date as may be prescribed by the board.

(Amended by Stats. 1955, Ch. 1329.)



36193

General obligation bonds shall be signed by the president and attested by the secretary.

(Added by Stats. 1951, Ch. 1756.)



36194

General obligation bonds shall be of such denomination or denominations as the board may prescribe.

(Amended by Stats. 1963, Ch. 736.)



36195

General obligation bonds shall be payable at such time or times and place or places as may be designated by the board, but in no case shall the maturity of any bond be more than 40 years from its date.

(Amended by Stats. 1955, Ch. 1329.)



36196

Each general obligation bond shall be made payable at a given time for its full face value and not for a percentage thereof.

(Added by Stats. 1951, Ch. 1756.)



36197

A general obligation bond shall be payable when due upon presentation and surrender thereof to the treasurer by the holder.

(Added by Stats. 1951, Ch. 1756.)



36198

General obligation bonds shall bear interest at a rate not in excess of 8 percent per annum payable annually or semiannually as may be prescribed by the board.

(Amended by Stats. 1975, Ch. 130.)



36199

The interest on general obligation bonds shall be payable at such place or places as may be prescribed by the board upon the presentation and surrender of the proper coupons.

(Amended by Stats. 1955, Ch. 1329.)



36200

The interest coupons shall be in such form as may be prescribed by the board.

(Amended by Stats. 1955, Ch. 1329.)



36201

Coupons for each installment of interest shall be attached to the bonds, numbered the same as the bonds, and signed by the secretary.

(Amended by Stats. 1955, Ch. 1329.)



36202

All the signatures on the bond or coupons may be printed, lithographed or otherwise mechanically reproduced, except that one of the signatures on the bond shall be manually affixed.

(Added by Stats. 1955, Ch. 1329.)






ARTICLE 4. Destruction and Redemption of Bonds

36210

Whenever a district has any of its unsold general obligation bonds which it is not necessary to sell for the purpose of raising funds, the board may, at a general election, or at a special election called for the purpose, submit the proposition of whether or not the bonds should be destroyed.

(Added by Stats. 1951, Ch. 390.)



36211

The notice of the election at which general obligation bonds are proposed to be destroyed shall specify, in addition to the requirements provided in Section 35002:

(a) The amount of the bonded indebtedness authorized.

(b) The amount of the bonds remaining unsold.

(c) The amount of bonds proposed to be destroyed.

(Added by Stats. 1951, Ch. 390.)



36212

If at the time the vote cast at the election is canvassed a two-thirds majority of the votes cast upon the proposition favors the destruction of the unsold general obligation bonds, the president, in the presence of a majority of the members of the board, shall destroy the bonds.

(Amended by Stats. 1955, Ch. 1329.)



36213

The amount of the general obligation bonds destroyed shall be deducted from the total amount authorized to be issued and no part of the bonds destroyed shall thereafter be reprinted or reissued.

(Added by Stats. 1951, Ch. 390.)



36213.1

If the unsold general obligation bonds shall not have been printed, the election provided for in this article shall be called and held to determine whether the authority to issue and sell said unprinted bonds shall be revoked. If two-thirds of the votes cast upon the proposition favor such revocation, the authority to issue and sell said unprinted bonds shall be revoked, the amount thereof deducted from the total amount authorized to be issued, and no part of said bonds shall thereafter be printed or issued.

(Added by Stats. 1955, Ch. 1329.)



36214

Whenever the funds of the district are in excess of the amount necessary to complete the construction of the irrigation works or to acquire the property and rights in property necessary therefor, to supply all the land with sufficient water for irrigation purposes, and to pay every obligation of the district that is due and payable or that will, or probably will, become due and payable before the expiration of two years from the date on which the last preceding tax of the district was levied, the board may direct the treasurer to pay with the excess, specifying the amount, the portion of the sold general obligation bonds of the district as the excess sum of money will redeem at the lowest value at which they may be obtained for liquidation.

(Added by Stats. 1951, Ch. 390.)



36215

The provisions of Sections 36303, 36304, 36305 and 36348 shall also be applicable to general obligation bonds.

(Added by Stats. 1955, Ch. 1329.)









CHAPTER 3.5. Alternate Provisions for the Issuance of General Obligation Bonds

ARTICLE 1. General

36250

The provisions of this chapter are in addition to any and all other provisions of this division, the California Water District Law, and any other applicable laws for the issuance of general obligation bonds by a district or an improvement district thereof.

(Added by Stats. 1970, Ch. 1458.)






ARTICLE 2. Authorization of Bonds and Issuance

36251

In the event the board determines to provide for the issuance of general obligation bonds under the provisions of this chapter, it shall prepare and adopt a plan of works and an estimate of the amount of money necessary to raise for such purposes for which bonds may be issued. The estimate required pursuant to this section shall include every expense of the district which it is probable will be incurred and become payable before the expiration of one year from the completion of the works, including the interest on any bonds of the district to be due and payable prior to the date for which the money of the district then in the treasury or thereafter to be received from an assessment previously levied is inadequate.

(Added by Stats. 1970, Ch. 1458.)



36252

Bonds may be issued for the purposes of acquiring or constructing works for irrigation, domestic, municipal and industrial water supply and to furnish facilities and services within or without the district to the extent provided for in Section 35500 for the collection, treatment and disposal of sewage, waste and storm water including the acquisition of necessary property for these works, acquiring funds to fulfill contractual commitments to carry out the powers and purposes of the district contained in contracts with other agencies, acquiring all or part of the operating funds for the district, the total amount of such funds so acquired not to exceed at any time an amount equal to the total operating costs of the district for a two-year period as estimated by its board, acquiring any property necessary for the purposes of the district, and otherwise carrying out the provisions of this division.

(Added by Stats. 1970, Ch. 1458.)



36253

Subsequent to the receipt of the plan of works provided for in Section 36251, the board may approve or modify the proposed plan of works, and thereafter by the adoption of a resolution may declare its intention to issue general obligation bonds to acquire or construct improvements described in the approved plan of works and to issue general obligation bonds of the district, or on behalf of an improvement district thereof, the interest and principal of which shall be paid by annual ad valorem taxes on the taxable land within the district or improvement district. In such case the resolution shall state the following:

(a) It is the intention of the board to acquire or construct improvements described in the approved plan of works and to issue general obligation bonds, the proceeds of which shall be used to pay the expenses thereof as set forth in the estimate provided for in Section 36251.

(b) A description of the purpose of the plan.

(c) The estimated expense of carrying out the plan of works.

(d) Assessments for carrying out such purpose shall be levied exclusively on the lands of the district or improvement district, including any territory annexed thereto.

(e) A map of the exterior boundaries of the district or improvement district is on file with the secretary of the district and is available for inspection by any person or persons interested.

(f) The date, time and place of the hearing by the board in regard to the foregoing plan at which time the board will, thereupon, determine the benefit or lack thereof to the lands within the district or improvement district thereof and, at which time all interested persons will be heard and written protests, if any, will be considered.

(Added by Stats. 1970, Ch. 1458.)



36254

Notice of such hearing shall be given by publishing a copy of the resolution provided for in Section 36253 in a newspaper of general circulation, published in each affected county, pursuant to Section 6066 of the Government Code, the first publication to be at least 14 days prior to the time fixed for hearing. Such notice shall also be given by posting a copy of the resolution in three public places within the district or the improvement district, for at least 14 days prior to the time fixed for the hearing. Also notice thereof shall be given by certified mailing a certified copy of the resolution to each property owner shown on the last equalized assessment roll. The mailing of such notices shall be completed not less than 14 days prior to the hearing. No other notice other than that required by this section need be given.

(Added by Stats. 1970, Ch. 1458.)



36255

At any time not later than the hour set for hearing objections to the proposed plan of works and the issuance of general obligation bonds therefor, any owner of property liable to be assessed therefor may make written protest. Such protest shall be in writing, shall contain a description of the property in which each signer has an interest, sufficient to identify the same and if the signers are not shown on the last equalized assessment roll as the owners of such property, such protest shall contain or be accompanied by written evidence that such signers are the owners of such property. All such protests shall be delivered to the secretary of the district.

(Amended by Stats. 1980, Ch. 676, Sec. 322.)



36256

At the time set for hearing protests, the board shall hear and pass upon all protests made as provided for in Section 36254 and its decision shall be final and conclusive. The board may adjourn the hearings from time to time and any written protest may be withdrawn by an owner making the same in writing at any time prior to the conclusion of the hearing or any such adjournment thereof.

(Added by Stats. 1970, Ch. 1458.)



36257

If a majority written protest is made pursuant to Section 36255 against the plan of works, the proposed issuance of general obligation bonds therefor or the amount thereof, and the board finds that the protest is made by either one-half or more of the area proposed to be assessed for the payment of the general obligation bonds proposed to be issued, or more than one-half of the assessed valuation of the land within the boundaries of the district or the improvement district to be assessed for the payment of the interest and principal of the general obligation bonds proposed to be issued, and such protests are not withdrawn so as to reduce the same to less than a majority in either instance, the proceedings shall be terminated and no further proceedings shall be taken for a period of one year from the date of the decision of the board on the hearing.

(Added by Stats. 1970, Ch. 1458.)



36258

The last equalized assessment roll shall be used as a basis for determining whether or not a majority written protest has been made. The board shall be under no duty to obtain or consider any other evidence as to ownership of property and its determination of ownership shall be final and conclusive.

(Added by Stats. 1970, Ch. 1458.)



36259

If at the conclusion of the hearing the board determines that all of the lands included within the district and the boundaries of the improvement district described in the plan of works will be benefited and a majority protest as provided for in this article has not been received, the board may thereafter issue general obligation bonds of the district or the improvement district in an amount not in excess of the estimate provided for in Section 36251. Any bonds authorized to be issued to accomplish the plan of works as provided for in Section 36251 for the district or for an improvement district shall be issued and sold in the same manner and upon the same terms and conditions as other general obligation bonds of the district.

(Added by Stats. 1970, Ch. 1458.)



36260

Bonds issued hereunder and interest which accrues thereon shall be paid in a manner identical to bonds issued on behalf of a district or improvement district of a California water district as otherwise provided in this division.

(Added by Stats. 1970, Ch. 1458.)



36261

The Special Assessment Investigation, Limitation and Majority Protest Act of 1931 shall not apply to any proceedings under this chapter.

(Added by Stats. 1970, Ch. 1458.)



36262

The board may, without a vote of the electors, or without a further hearing, provide for the issuance of, and issue, general obligation bonds of a district or for an improvement district thereof in accordance with the following:

(a) The principal amount of such bonds does not exceed the then unissued balance of the principal amount of bonds of a district, or of such improvement district, authorized pursuant to the provisions of this chapter prior to January 1, 1974.

(b) The bonds are issued for the purpose set forth in the plan of works adopted for such authorized bonds or as such plan of works may be modified pursuant to Article 1 (commencing with Section 35950) of Chapter 2 of this part.

(c) The bonds are issued in accordance with the provisions of this division, except for the requirement of a bond election or notice and hearing.

Bonds issued pursuant to this section shall be secured by unlimited ad valorem assessments on land in the district or in the improvement district without regard to any limitations set forth in Chapter 3 (commencing with Section 2201) of Part 4 of Division 1 of the Revenue and Taxation Code.

When bonds are issued pursuant to this section, unissued bonds as referred to in subdivisions (a) and (b) in a principal amount at least equal to the principal amount of bonds issued pursuant to this section, shall be canceled by order of the board and shall not be issued.

(Added by Stats. 1974, Ch. 1376.)









CHAPTER 4. Provisions Relating to Revenue Bonds Only

ARTICLE 1. Bond Issuance

36300

If a revenue bond issue is contemplated, there shall be included in the estimate required by Section 35950 every expense of the district that it is probable will be incurred for and limited to the purpose of acquiring or constructing works for irrigation, domestic, municipal, and industrial water supply and to furnish facilities and services within or without the district to the extent provided for in Section 35500 for the collection, treatment, and disposal of sewage, waste, and storm water, including the acquisition of necessary property and property rights therefor, acquiring funds to fulfill contractual commitments to carry out the powers and purposes of the district contained in contracts with other agencies, acquiring all or part of the operating funds for the district, the total amount of such funds so to be acquired not to exceed an amount equal to the total operating costs of the district for a two-year period as estimated by its board, including the interest on such bonds to be due and payable prior to the date on which revenues of the district will be available for the payment thereof, acquiring any property necessary for the purposes of the district and otherwise carry out the provisions of this division.

(Amended by Stats. 1980, Ch. 6, Sec. 9. Effective February 4, 1980.)



36301

Revenue bonds shall be issued in the name of the district and shall be obligations of the district, limited, however, to the payment or redemption of the revenue bonds and the payment of interest thereon from the revenues of the district, or such portion thereof as may be prescribed by the district by order or by contract.

(Added by Stats. 1951, Ch. 390.)



36302

Revenue bonds are not a general debt, liability, or obligation of the district.

(Added by Stats. 1951, Ch. 390.)



36303

The board may, in the resolution authorizing the issuance of revenue bonds, provide that the bonds or any part thereof shall be subject to call and redemption before maturity, at the option of the district, at such price or prices as may be fixed in the resolution, not exceeding a premium of 6 percent of the par value of the revenue bonds so subject to redemption.

(Added by Stats. 1951, Ch. 1756.)



36304

Revenue bonds issued subject to call and redemption prior to maturity shall contain a recital to that effect on the face of the revenue bonds, and no revenue bond shall be subject to call or redemption prior to its fixed maturity date unless it contains such recital.

(Added by Stats. 1951, Ch. 1756.)



36305

The board in its resolution authorizing the issuance of revenue bonds shall fix the method of giving notice of redemption to the holders of revenue bonds to be redeemed and the price or prices at which the revenue bonds shall be subject to redemption.

(Added by Stats. 1951, Ch. 1756.)






ARTICLE 2. Lien of Bonds

36320

The payment of both principal and interest of revenue bonds shall be secured only by the revenues pledged therefor.

(Amended by Stats. 1980, Ch. 6, Sec. 10. Effective February 4, 1980.)



36321

No holder of any revenue bond may ever compel any exercise of the taxing power to pay the bond, interest thereon, or any part of either.

(Added by Stats. 1951, Ch. 390.)



36322

All revenue bonds of the same issue shall, subject to the prior and superior rights of outstanding bonds, claims, or obligations, and notwithstanding anything to the contrary contained in Section 35471, have a prior and paramount lien on the revenue pledged for the payment or redemption thereof and the payment of interest thereon over and ahead of all revenue bonds of any issue which may be subsequently issued and over and ahead of any claims or obligations of any nature against the revenue subsequently arising or subsequently incurred. This section shall not prohibit the district from making provisions, at the time of issuance and sale of revenue bonds, for the subsequent issuance of parity lien bonds.

(Amended by Stats. 1980, Ch. 6, Sec. 11. Effective February 4, 1980.)



36323

All revenue bonds of the same issue shall be equally and ratably secured without priority by reason of number, date of bonds, of sale, of execution, or of delivery, by a lien on the district s revenue in accordance with the provisions of this division and the resolutions authorizing the issuance of the bonds.

(Added by Stats. 1951, Ch. 390.)






ARTICLE 3. Miscellaneous Provisions

36340

Revenue bonds and interest coupons attached thereto shall be in such form as may be prescribed by the board.

(Repealed and added by Stats. 1951, Ch. 1756.)



36341

The face of each revenue bond shall state:

(a) That the payment or redemption of the bond and the payment of the interest thereon is secured solely by a first and direct charge and lien upon all or the portion, as prescribed by the district by order or by contract, of the revenues pledged therefor.

(b) That neither the payment of all or any part of the principal or interest thereon is a general debt, liability, or obligation of the district.

(c) That the bond is subject to call and redemption prior to maturity, if the board has so provided.

(Amended by Stats. 1980, Ch. 6, Sec. 12. Effective February 4, 1980.)



36342

Revenue bonds shall be payable in lawful money of the United States.

(Repealed and added by Stats. 1951, Ch. 1756.)



36343

Each issue of revenue bonds shall be numbered consecutively and the bonds of each issue shall be numbered consecutively from lower to higher as they mature and shall bear such date as may be prescribed by the board.

(Repealed and added by Stats. 1951, Ch. 1756.)



36344

The date appearing upon the face of a revenue bond shall be deemed to be the date of issuance irrespective of the subsequent delivery of the bond.

(Added by Stats. 1951, Ch. 1756.)



36345

Revenue bonds shall be signed by the president and attested by the secretary, and interest coupons appertaining thereto shall be signed by the secretary.

(Added by Stats. 1951, Ch. 1756.)



36346

All the signatures on the bond or coupons may be printed, lithographed, engraved, or otherwise mechanically reproduced, except that one of the signatures shall be manually affixed.

(Added by Stats. 1951, Ch. 1756.)



36347

The seal of the district may be affixed to the revenue bonds by mechanical reproduction thereof.

(Added by Stats. 1951, Ch. 1756.)



36348

If any officer whose signature appears on any revenue bond or coupon ceases to be such officer of the district before the delivery of the bonds to the purchaser, his signature on the bond or coupon is valid and sufficient for all purposes with like force and effect as though he had remained in office until the actual delivery of the bonds and payment of the purchase price thereof.

(Added by Stats. 1951, Ch. 1756.)



36349

Revenue bonds shall be of such denomination or denominations as the board may prescribe.

(Amended by Stats. 1963, Ch. 736.)



36350

Revenue bonds shall be payable at such time and place as may be designated by the board, but in no case shall the maturity of any bond be more than 40 years from its date.

(Added by Stats. 1951, Ch. 1756.)



36351

Every revenue bond shall be payable at a given time for its entire amount and not for a percentage thereof.

(Added by Stats. 1951, Ch. 1756.)



36352

Revenue bonds shall bear interest at a rate not in excess of 8 percent per annum, payable annually or semiannually as may be prescribed by the board.

(Amended by Stats. 1975, Ch. 130.)






ARTICLE 4. Action to Secure Payment of Revenue Bonds

36360

Bondholders owning or holding 25 percent or more of any outstanding and unpaid issue of revenue bonds may, when payments of principal or interest, or both, have been in default for not less than one year, institute proceedings in the superior court of the principal county to compel the district to fix and collect sufficient charges for the sale of water for the irrigation of land to pay when due the principal and interest of revenue bonds.

(Added by Stats. 1951, Ch. 390.)



36361

The complaint shall:

(a) Name the district as a defendant.

(b) State that on the date therein named bond principal payments, interest thereon, or both, were in default for a period of more than one year.

(c) Pray:

(1) That the district be adjudged in default of payments of its obligations as they mature.

(2) That a receiver be appointed by the court to manage and conduct the affairs of the district, fix and collect charges for the sale of water for the irrigation of the land sufficient to pay all accumulated and unpaid revenue bond principal and interest charges.

(3) That the receiver be vested with such other duties as the court may determine to be for the best interests of the district and the owners and holders of its outstanding and unpaid revenue bonds.

(Added by Stats. 1951, Ch. 390.)



36362

The summons in the proceeding shall be served by publishing a copy thereof once a week for four weeks in a newspaper of general circulation published in each affected county.

(Added by Stats. 1951, Ch. 390.)



36363

Within 30 days after publication of the summons has been completed and proof filed with the court any person may appear and answer the complaint.

(Added by Stats. 1951, Ch. 390.)



36364

On the expiration of 60 days after the publication of summons has been completed and proof filed with the court, after proof to the court that a default exists and continues, the court shall assume jurisdiction over the affairs of the district and appoint a receiver for the purposes set forth in the complaint.

(Added by Stats. 1951, Ch. 390.)



36365

The jurisdiction of the court over the affairs of the district shall continue until the default for which the receiver was appointed has been discharged.

(Added by Stats. 1951, Ch. 390.)



36366

A receiver has no power to dispose of any part of the property of the district except in the ordinary course of business. The authority of a receiver is limited to the operation and maintenance of the district.

(Added by Stats. 1951, Ch. 390.)



36367

No court has jurisdiction to enter any order or decree requiring or permitting a receiver to sell, assign, mortgage, or otherwise dispose of or encumber the district or any part thereof.

(Added by Stats. 1951, Ch. 390.)



36368

Whenever all that is due upon all obligations and interest thereon which are a charge, lien, or encumbrance on the revenues of the district has been paid and all defaults have been cured and made good, the court, after such notice and hearing as it deems reasonable and proper, shall direct the receiver to surrender jurisdiction over the affairs of the district.

(Added by Stats. 1951, Ch. 390.)









CHAPTER 4.3. Revenue Warrants

36380

A district whose facilities are for delivery primarily of agricultural water supplies and wherein at least 51 percent of the assessable acreage is zoned and developed for agricultural uses may issue revenue warrants pursuant to this chapter to obtain funds for any lawful purpose of the district, including the repayment of indebtedness of the district. A district may issue revenue warrants pursuant to this chapter in any year only if the district does not receive during such year its full contractual entitlement under a water supply contract with the United States, the State of California, or any other public agency, upon which contract the district relies for meeting a substantial portion of its water supply needs.

(Added by Stats. 1977, Ch. 1117.)



36381

Revenue warrants shall be secured by all or part of the revenues received by the district from charges fixed pursuant to Section 35470 or from any other source other than assessments, and any such revenues may be pledged to the payment of revenue warrants. In the resolution authorizing issuance of revenue warrants, the board may subject such revenues as it specifies to a lien or charge to secure the payment of the principal of, and the interest on, revenue warrants, but such warrants shall be not secured by any lien or charge upon any assessment.

(Added by Stats. 1977, Ch. 1117.)



36382

Revenue warrants shall bear interest at a rate or rates not exceeding 8 percent per annum, payable annually or semiannually or in part annually and in part semiannually, as the board may prescribe.

(Added by Stats. 1977, Ch. 1117.)



36383

Revenue warrants shall mature at such time or times as the board may prescribe, but not more than 10 years from the date of issuance.

(Added by Stats. 1977, Ch. 1117.)



36384

Revenue warrants may be made subject to redemption prior to their fixed maturity date upon such terms, conditions and notice, and at such times and prices, as the board may determine prior to the issuance of such warrants.

(Added by Stats. 1977, Ch. 1117.)



36385

Revenue warrants may be sold at either public or private sale upon such terms and conditions as the board may determine. Such warrants may be sold at less than their par or face value, but no revenue warrant may be sold at a price which would yield to the purchaser an average of more than 8 percent per annum, payable semiannually, according to standard tables of bond values.

(Added by Stats. 1977, Ch. 1117.)



36386

No revenue warrants shall be issued or sold until their issuance has been authorized by resolution of the board adopted by a four-fifths vote.

(Amended by Stats. 1992, Ch. 1020, Sec. 37. Effective January 1, 1993.)



36386.1

If, after the board adopts the resolution to issue the revenue warrants and before 30 days thereafter, the board receives a petition containing the signatures of persons holding title to 10 percent of the land area within the district, the board shall call an election of the qualified voters in the district and submit the resolution to issue revenue warrants to such voters for their approval or rejection. The election required by this section shall be called and noticed, held, and conducted in the same manner provided for bond elections in the district, excepting that a majority of the votes cast in favor of such resolution shall be required for the approval of such resolution.

(Added by Stats. 1977, Ch. 1117.)



36387

The board may determine the form and denomination of revenue warrants, the manner of their execution, their registration and exchange privileges and the place or places of their payment.

(Added by Stats. 1977, Ch. 1117.)



36388

The board, in a resolution authorizing the issuance of revenue warrants, may provide for special funds for the deposit and application of the proceeds of the warrants and for the deposit and application of revenues pledged to secure their payment. The board may provide for the establishment of a reserve fund from the proceeds of the revenue warrants or revenues pledged to their payment. The board may appoint a fiscal agent to hold any or all such funds in trust for the holders of revenue warrants and for the district.

(Added by Stats. 1977, Ch. 1117.)



36389

The board, in a resolution authorizing the issuance of revenue warrants, may covenant to operate and maintain the facilities producing the revenues pledged for the security of the revenue warrants, may covenant to fix, maintain, and collect tolls, charges, rates, or fees which will produce revenues sufficient to provide for the payment of the principal of and interest on the revenue warrants and to provide such additional sums for the further security of the revenue warrants as the resolution may prescribe, and may make such other covenants, with respect to insurance, investments of funds, accounting records, independent audits, events of default, limitations upon competitive facilities, and any other matters relating to the revenue warrants and their security as the board may deem necessary, convenient, or desirable in order better to secure the revenue warrants or to make them more marketable.

(Added by Stats. 1977, Ch. 1117.)



36390

The board, in a resolution authorizing the issuance of revenue warrants, may provide for paying the interest on the revenue warrants for a period of not more than one year out of the proceeds of the sale thereof.

(Added by Stats. 1977, Ch. 1117.)



36391

Except as otherwise provided in any resolution authorizing the issuance of revenue warrants, the holder of any revenue warrant may by mandamus, or other appropriate proceeding, require and compel the performance of any of the duties imposed upon the board, or upon any officer or employee of the district, in connection with the collection, deposit, investment, application, or disbursement of any revenues pledged for the security of the revenue warrants, or in connection with the deposit, investment, or disbursement of the proceeds received from the sale of the revenue warrants, or in connection with any covenants contained in the resolution authorizing the issuance of the revenue warrants. The enumeration of such rights and remedies does not, however, exclude the exercise or prosecution of any other rights or remedies available to the holders of revenue warrants.

(Added by Stats. 1977, Ch. 1117.)



36392

Revenue warrants shall not be issued under this chapter by any district in any one fiscal year in excess of four million dollars ($4,000,000).

(Added by Stats. 1977, Ch. 1117.)



36393

The provisions of this chapter shall constitute an addition to all other power of a district to borrow money, incur indebtedness, and issue warrants in connection therewith, and shall not be deemed a restriction or limitation on such other power.

(Added by Stats. 1977, Ch. 1117.)






CHAPTER 4.5. Provisions Relating to Short Term Borrowings

36400

A district may borrow money and incur indebtedness as provided in this chapter by action of the board and without the necessity of calling and holding an election in the district, except as otherwise provided in Section 36402.1.

(Amended by Stats. 1968, Ch. 164.)



36401

Indebtedness may be incurred pursuant to this chapter for any purpose for which the district is authorized to expend funds, including provisions for the payment of current expenses of the district and for the funding or refunding of any outstanding warrants.

(Added by Stats. 1954, 1st Ex. Sess., Ch. 2.)



36402

Indebtedness incurred under this chapter shall be evidenced by warrants or negotiable notes of the district payable at stated times fixed by the board and bearing interest at a rate not exceeding 8 percent per annum, payable annually or semiannually.

(Amended by Stats. 1976, Ch. 533.)



36402.1

Except as provided in Section 36407.1, no warrants or negotiable notes issued pursuant to this chapter shall be valid unless their issuance is authorized by a majority of the voters voting at an election called by the board for the purpose of determining whether or not the warrants or negotiable notes shall be authorized.

(Amended by Stats. 1976, Ch. 533.)



36402.2

Notice of the election shall be given and the election shall be held and the result determined as nearly as practicable in the manner provided for bond elections.

(Added by Stats. 1968, Ch. 164.)



36402.3

The proceeds of such warrants or negotiable notes may be used and applied to the purchase or redemption of any outstanding warrants or negotiable notes of the district.

(Amended by Stats. 1992, Ch. 1020, Sec. 38. Effective January 1, 1993.)



36403

Such warrants shall be issued in the name of the district after the adoption, by a four-fifths vote of all the members of the board, of a resolution setting forth the form of the warrant, the maturity date or dates thereof, and the manner of execution thereof.

(Added by Stats. 1954, 1st Ex. Sess., Ch. 2.)



36404

The board may, in its resolution authorizing the issuance of such warrants, provide that the warrants shall be subject to call and redemption prior to maturity, at the option of the district, at such price or prices as may be fixed in the resolution, not exceeding a premium of 6 percent of the par value of the warrants so subject to redemption. The resolution shall fix the method of giving notice of redemption to the holders of warrants to be redeemed and the price or prices at which the warrants shall be subject to redemption. Warrants so subject to call and redemption prior to maturity shall contain a recital to that effect on their face, and no warrant issued under this chapter shall be subject to call or redemption prior to its fixed maturity date unless it contains such recital.

(Added by Stats. 1954, 1st Ex. Sess., Ch. 2.)



36405

Coupons payable to bearer shall be in a form and signed as prescribed by the board and may be attached to warrants issued under this chapter to evidence their interest.

(Added by Stats. 1954, 1st Ex. Sess., Ch. 2.)



36406

Warrants or negotiable notes issued under this chapter shall be offered for public sale upon notice inviting sealed bids therefor. Such notice shall be given by publication pursuant to Section 6061 of the Government Code in a newspaper of general circulation printed and published in the district or if such a newspaper is not printed and published in the district by posting in three public places in the district, and the sale shall not be held before 10 days after such publication or posting. The board may reject all bids received on public sale and either readvertise or sell the warrants or negotiable notes at private sale, but no sale at private sale shall be made for less than the par value of the warrants or negotiable notes and accrued interest thereon.

(Amended by Stats. 1976, Ch. 533.)



36407

Warrants or negotiable notes issued under this chapter and authorized by the voters pursuant to Section 36402.1 shall constitute general obligations of the district for the payment of both principal and interest of which all land in the district subject to assessment by the district shall be assessed without limitation of rate or amount. It shall be the duty of the board to include in its annual estimate filed with the board of supervisors all sums necessary to pay the principal of, and interest on, all warrants or negotiable notes issued under this chapter coming due during the next year, and any sums that the board shall direct to be set aside in a special fund for the future payment of principal of and interest on any outstanding warrants or negotiable notes issued under this chapter which will come due in any year following the next year. It shall be the duty of the board of supervisors, at the time and in the manner provided in this division for making the annual assessment, to fix an ad valorem rate of assessment sufficient to pay the principal of and interest on all warrants or negotiable notes issued under this chapter as the same become due, and the sums required for the special fund established by the board. Such ad valorem assessment shall be in addition to all other assessments in this division provided for and when collected shall be used for no purpose other than the payment of said warrants or negotiable notes and the interest thereon.

(Amended by Stats. 1976, Ch. 533.)



36407.1

Warrants or negotiable notes payable in five years or less from the date of issuance may be issued under this section without the approval of the voters pursuant to Section 36402.1 and shall constitute obligations of the district payable from annual assessments and other revenues of the district and subject to the maximum property tax rate contained in Chapter 3 (commencing with Section 2201) of Part 4 of Division 1 of the Revenue and Taxation Code.

(Amended by Stats. 1976, Ch. 533.)



36408.4

Warrants or negotiable notes payable at a future date or times may also be issued to obtain funds or property for any lawful purpose of the district; provided, the total amount of the warrants or negotiable notes payable in any one year shall not exceed one-fourth of one (1) percent of the total valuation of the land in the district according to the last equalized assessment roll.

(Amended by Stats. 1992, Ch. 1020, Sec. 40. Effective January 1, 1993.)



36408.5

Any warrant or negotiable notes authorized in the preceding section shall draw interest at a rate to be fixed by the board not to exceed eight (8) percent per year payable annually or semiannually as the board may prescribe. Negotiable notes shall be issued payable to bearer with a right of the district to provide for the registration and deregistration thereof in the same manner as bonds of the district. Interest coupons to bearer in a form and signed as prescribed by the board may be attached to such warrants or negotiable notes.

(Amended by Stats. 1976, Ch. 533.)



36408.6

Warrants or negotiable notes of any district may be issued to evidence the indebtedness allowed to be incurred prior to the levy of the first district assessment, bearing interest fixed by the board at not more than eight (8) percent per year. These warrants or negotiable notes shall be made payable on a date not later than the first day of July next after the first annual assessment in the district is levied.

(Amended by Stats. 1976, Ch. 533.)



36408.7

A district may borrow money in anticipation of the sale of, but not in excess of the principal amount of, authorized bonds of the district which have not yet been sold and delivered, and for that purpose may issue and sell negotiable bond anticipation notes, and may refund such notes from time to time, but the maximum maturity of any such notes, as originally issued or as refunded, shall not exceed five years from the date of the original notes. The notes shall be sold in such manner as the board may determine, and such notes and the resolution providing for the issuance of such notes may contain any provision, condition or limitation which a bond, or any resolution or ordinance providing for the issuance of bonds, may contain. The interest on bond anticipation notes shall be payable at the time or times provided in such notes and may be represented by interest coupons attached to the notes and shall be payable from the same funds from which the interest on bonds of the district are payable. The principal of such notes may be paid from any moneys of the district available for such purpose. If such notes, or any portion thereof, have not been previously paid, they shall be paid from the proceeds of the next sale of bonds in anticipation of which the notes were issued. The resolution providing for the issuance of bond anticipation notes may contain a provision that, if for any reason bonds of the district are not sold in time to provide funds to pay any unpaid note, and, if other funds of the district are not available for such payment, ad valorem assessments shall be levied upon the assessable land in the district for such payment in the same manner provided for the payment of bonds in such amount each year for such period of years as may be set forth in such resolution. To the extent bond anticipation notes are paid from such assessment, authorized bonds in a corresponding amount shall be canceled and not issued thereafter. When bonds of the district are issued and any portion of the proceeds of the sale are to be used to pay bond anticipation notes, such bonds shall mature not later than the maximum permissible years for such bonds as provided in Section 36195, with the maximum permissible maturity determined from the date of such notes as originally issued.

(Added by Stats. 1976, Ch. 533.)



36408.8

A district may borrow money in anticipation of the sale of, but not in excess of the principal amount of, authorized bonds of an improvement district formed pursuant to this division which have not yet been sold and delivered, and for that purpose may issue and sell negotiable bond anticipation notes, and may refund such notes from time to time, but the maximum maturity of any such notes, as originally issued or as refunded, shall not exceed five years from the date of the original notes. The notes shall be sold in such manner as the board may determine, and such notes and the resolution providing for the issuance of such notes may contain any provision, condition or limitation which a bond, or any resolution or ordinance providing for the issuance of bonds, may contain. The interest on bond anticipation notes shall be payable at the time or times provided in such notes and may be represented by interest coupons attached to the notes and shall be payable from the same funds from which the interest on bonds of the improvement district are payable. The principal of such notes may be paid from any moneys of the improvement district available for such purpose. If such notes, or any portion thereof, have not been previously paid, they shall be paid from the proceeds of the next sale of bonds in anticipation of which the notes were issued. The resolution providing for the issuance of bond anticipation notes may contain a provision that, if for any reason bonds of the improvement district are not sold in time to provide funds to pay any unpaid note, and, if other funds of the improvement district are not available for such payment, ad valorem assessments shall be levied upon the assessable land in the improvement district for such payment in the same manner provided for the payment of bonds in such amount each year for such period of years as may be set forth in such resolution. To the extent bond anticipation notes are paid from such assessments, authorized bonds in a corresponding amount shall be canceled and not issued thereafter. When bonds of the improvement district are issued and any portion of the proceeds of the sale are to be used to pay bond anticipation notes, such bonds shall mature not later than the maximum permissible years for such bonds as provided in Section 36195, with the maximum permissible maturity determined from the date of such notes as originally issued.

(Added by Stats. 1976, Ch. 533.)



36409

The provisions of this chapter shall constitute an addition to all other power of the district to borrow money, incur indebtedness, and issue warrants or negotiable notes in connection therewith, and shall not be deemed a restriction or limitation on such other power. A district may issue negotiable notes as provided in this chapter in lieu of the issuance of warrants of the district or for an improvement district as provided in this division.

(Amended by Stats. 1976, Ch. 533.)






CHAPTER 4.9. Alternative Provisions for the Formation of Improvement Districts and the Issuance of Bonds Therefor

36410

This chapter provides an alternative method for the formation of improvement districts consisting of a portion of the territory within a district and the issuance of bonds and warrants of said district for said improvement districts. This chapter shall not apply to or affect any other provisions of this division for the formation of improvement districts or the incurring of indebtedness therefor.

(Amended by Stats. 1969, Ch. 1085.)



36411

Improvement districts consisting of contiguous or noncontiguous portions of the territory of a district may be formed within a district and bonds and warrants of the district may be issued for such improvement districts as provided in this chapter.

(Amended by Stats. 1969, Ch. 1085.)



36412

Bonds and warrants of a district for an improvement district may be issued for any purpose for which bonds and warrants of the district may be issued; provided, that the carrying out of such purpose shall benefit the lands within such improvement district. Such bonds or warrants may be either general obligation bonds or warrants or revenue bonds.

(Amended by Stats. 1980, Ch. 6, Sec. 14. Effective February 4, 1980.)



36413

Whenever the board is of the opinion that an improvement district should be formed, the board of directors shall adopt a resolution of intention which shall state: (a) the intention of the board to form the proposed improvement district, (b) the purpose for which the proposed improvement district is to be formed, (c) the estimated expense of carrying out said purpose, (d) if assessments are to be levied for carrying out such purpose, such assessments shall be levied exclusively upon the lands in said proposed improvement district, (e) if revenue bonds are to be used for carrying out such purpose, only the revenues derived from the operation of improvement district works shall be pledged to the payment of principal and interest on such bonds, and no tax or assessment shall ever be levied or collected to pay principal or interest on such bonds, (f) that a map showing the exterior boundaries of said proposed improvement district, which map shall govern for all details as to the extent of the proposed improvement district, is on file with the secretary of the district and is available for inspection by any person or persons interested, (g) the time and place for a hearing by the board on the formation of said proposed improvement district, the extent thereof, the purpose for which it is to be formed, the benefit to lands within the proposed improvement district from carrying out said purpose, the estimated expense of carrying out said purpose or any other matter relating to any of the foregoing, which hearing may be held concurrently with the hearing required by Chapter 2 (commencing with Section 35950) of this part, and (h) that at said time and place any persons interested, including all persons owning lands in the district or in the proposed improvement district, may appear and be heard.

(Amended by Stats. 1980, Ch. 6, Sec. 15. Effective February 4, 1980.)



36414

Notice of said hearing shall be given by publishing a copy of the resolution of intention in a newspaper of general circulation published in each affected county, pursuant to Section 6066 of the Government Code, the first publication to be at least fourteen (14) days prior to the time fixed for the hearing. Said notice shall also be given by posting a copy of said resolution in three public places within the proposed improvement district for at least fourteen (14) days prior to the time fixed for said hearing. No notice other than that required by this section need be given.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 71.)



36415

At the time and place so fixed, or at any time or place to which the hearing is continued, the board shall hold the hearing provided for by said resolution of intention, at which hearing any person interested, including all persons owning land in the district, or in the proposed improvement district, may appear and be heard concerning any matters set forth in the resolution of intention or any matters material thereto.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 71.)



36416

At the hearing the board may adopt a resolution proposing modifications relating to any or all of the following: (a) a modification of the boundaries of the proposed improvement district, (b) the addition to the proposed improvement district of lands which in its opinion will be benefited by carrying out the purpose described in the resolution of intention, (c) the exclusion from the proposed improvement district of any lands described in the resolution of intention which in its opinion will not be benefited by carrying out said purpose or (d) the increasing, decreasing or otherwise modifying of the purpose stated in the resolution of intention. Said resolution proposing modification shall describe the proposed modifications, state the change, if any, in the estimated expense of carrying out the purpose, and shall fix a time and place for hearing by the board thereon.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 71.)



36417

The board shall not order any modifications except after publication of the resolution proposing said modifications once in the same newspaper in which the resolution of intention was published, said publication to be at least fourteen (14) days prior to the date of hearing on said proposed modifications.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 71.)



36418

The hearing on any proposed modifications, or any continuance thereof, may be held at the same time and place as any continued hearing on the resolution of intention and both said hearings may be held and conducted concurrently.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 71.)



36419

At the conclusion of the hearing on the resolution of intention and of the hearing, if any, upon proposed modifications, the board may by resolution order the improvement district formed for the purpose and with the exterior boundaries described in the resolution of intention, or for the purpose and with the exterior boundaries as proposed to be modified in the resolution, if any, proposing modifications. Said resolution ordering the district formed shall state the estimated expense of carrying out the purpose described therein. Said resolution shall also number and designate said improvement district substantially as Improvement District No. ____ of ____ District.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 71.)



36420

(a) After adopting the resolution ordering the improvement district formed, the board may provide for and call a special bond election within such improvement district to submit to the voters of the improvement district a proposition of whether or not an indebtedness of the district shall be incurred and bonds issued therefor in an amount not exceeding the estimate stated in the resolution ordering the improvement district formed.

(b) If such bonds are to be general obligation bonds, such indebtedness and the bonds shall be payable from assessments to be levied and collected upon lands within said improvement district.

(c) If such bonds are to be revenue bonds only revenues derived from the operation of the improvement district works shall be pledged to the payment or redemption thereof and the payment of interest thereon, and such revenue bonds shall not be a general debt liability or obligation of the district.

(Amended by Stats. 1980, Ch. 6, Sec. 16. Effective February 4, 1980.)



36421

Except as otherwise provided in this chapter, special bond elections within an improvement district shall be called, noticed, held, conducted and the results thereof canvassed in substantially the same manner as is provided in this division for bond elections held in the entire district.

(Amended by Stats. 1980, Ch. 6, Sec. 17. Effective February 4, 1980.)



36423

Bonds of said district for said improvement district shall be issued and sold in substantially the same manner and upon the same terms and conditions as bonds of the entire district, except that (a) if such bonds are general obligation bonds of the district for such improvement district, assessments for the payment of said bonds and the interest thereon shall be levied and collected from annual assessments to be levied upon and collected from lands within said improvement district or (b) if such bonds are revenue bonds, only the net revenues of the improvement district shall be pledged to the payment or redemption thereof and the payment of interest thereon. The bonds shall be issued in the name of the district and, if general obligation bonds, shall be designated Bonds of ____ District for Improvement District No. ____ and each bond and all interest coupons shall state that the assessment for the payment thereof shall be limited to annual assessments to be levied upon and collected from the lands within said improvement district, except to the extent that provision for such payment has been made by the board, as may be permitted by law or, if revenue bonds, shall be designated Revenue Bonds of ____ District for Improvement District No. ____ and each bond and all interest coupons shall state that it is payable from revenues of the improvement district, except to the extent that provision for such payment has been otherwise made by the board, as may be permitted by law.

(Amended by Stats. 1980, Ch. 6, Sec. 19. Effective February 4, 1980.)



36424

Except to the extent that provision has otherwise been made by the board, as may be permitted by law, for the payment of the principal of and interest upon general obligation bonds and warrants of said district for such improvement district as they become due and also for the payment of operating expenses of said improvement district, the annual estimate made by the board of the sum required by the district to discharge all of its obligations shall, in addition to the other amounts required to be included therein, include an amount sufficient to pay the principal of general obligation bonds and warrants of the district for said improvement district and the interest thereon as the same becomes due and also to pay operating expenses for said improvement district.

(Amended by Stats. 1980, Ch. 6, Sec. 20. Effective February 4, 1980.)



36424.1

(a) This section applies only to the Santa Margarita Water District.

(b) The Legislature finds and declares both of the following:

(1) In 1978, the voters of the Santa Margarita Water District authorized the sale of bonds for its improvement district number four in which the bond proceeds are available for water and sewer facilities.

(2) In 1998, the Capistrano School District created a Mello-Roos Community Facilities District in which the bond proceeds are available for water, sewer, roads, and other facilities for a portion of the area to be served by the improvement district.

(c) It is the intent of the Legislature to allow the Santa Margarita Water District the flexibility to establish equity with regard to the manner in which the district s water and sewer bonds are repaid, recognizing that a portion of the water and sewer facilities for the improvement district area will be financed by bonds issued pursuant to the Mello-Roos Community Facilities Act of 1982 (Ch. 2.5 (commencing with Sec. 53311), Pt. 1, Div. 2, Title 5, Gov. C.), instead of all water and sewer facilities being financed by the district s water and sewer bonds.

(d) For the purpose of making the annual estimate of the amount required to pay the principal of, and interest on, general obligation bonds of the Santa Margarita Water District for improvement district number four pursuant to Section 36424, the board of the district may designate two separate areas within the improvement district, with one area financed by the school district s bonds under Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code and the other area not so financed.

(e) If the district exercises the authority authorized by this section, the amount of principal and interest allocated each year to the area without the bonds issued under Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code (1) shall not be less, to the extent possible, than the amount needed to repay the principal and interest actually owed on the water and sewer bonds if that amount is spread uniformly across all of the assessed value of property within the improvement district, and (2) shall not be more, to the extent possible, than that amount that would have been allocated if (A) all water and sewer facilities had been financed by the water district s water and sewer bonds, subject to a limit of the amount of water and sewer bonds actually authorized, and (B) the entire improvement district was responsible to repay these amounts.

(f) The board shall not designate separate areas unless it receives a report from an independent financial consultant or engineer that the designation of the proposed areas and the allocation of the estimated amount required to repay the principal of, and interest on, the bonds to the areas, in accordance with subdivision (e), will not adversely affect the board s ability to levy ad valorem assessments that will be sufficient to pay the principal of, and interest on, the bonds and the board determines that the designation of the areas and the allocation of the amount will not be adverse to the interests of the holders of the bonds. Notwithstanding subdivision (e), if the report indicates that the allocation described in subdivision (e) will adversely affect the board s ability to levy ad valorem assessments that are sufficient to pay the principal of, and interest on, the bonds or that that allocation may be adverse to the interests of the holders of the bonds, the district may designate two separate areas within improvement district number four in accordance with subdivision (d) and levy ad valorem assessments in amounts necessary to avoid those adverse effects.

(Added by Stats. 2000, Ch. 25, Sec. 1. Effective May 24, 2000.)



36425

In addition to the charges authorized to be fixed and collected pursuant to Article 4 (commencing with Section 35470) of Chapter 2 of Part 5 of this division, the board in lieu, in whole or in part, of raising money for the payment of the principal of and interest on bonds and warrants of the district issued for an improvement district or for the operating expenses of that improvement district, may fix and collect charges for the making of water available to the holders of title to land in that improvement district or the occupants thereon. The additional charges within an improvement district shall be fixed and collected in substantially the same manner and upon the same terms and conditions as is provided in Article 4 for charges to be fixed and collected within the entire district, except that the additional charges fixed and collected from an improvement district shall be expended only for the payment of the principal of, and interest upon, bonds and warrants of the district issued for the improvement district or for payment of the operating expenses of the improvement district.

(Amended by Stats. 1982, Ch. 454, Sec. 188.)



36426

Except as otherwise provided in this chapter, the provisions of this division applicable to bonds and warrants of the district and assessments therefor shall, so far as consistent with this chapter, apply to bonds and warrants of the district for improvement districts therein.

(Amended by Stats. 1980, Ch. 6, Sec. 21. Effective February 4, 1980.)



36427

If general obligation bonds of the district for an improvement district thereof shall have been issued, the treasurer shall establish within the general obligation bond fund for the district provided for in Section 35902 a separate account for general obligation bonds of the district for each improvement district to which shall be apportioned such portion of the general obligation bond fund as is applicable to the general obligation bonds of the district for the particular improvement district. The money in any separate account shall be used for the payment of the general obligation bonds of the district for the particular improvement district and interest thereon and until the general obligation bonded indebtedness of the district therefor is discharged shall not be used for any other purpose.

(Amended by Stats. 1980, Ch. 6, Sec. 22. Effective February 4, 1980.)



36428

After the formation of an improvement district additional lands contiguous or noncontiguous thereto may be included therein upon such terms and conditions as may be fixed by the board. If the board is of the opinion that territory should be added to an improvement district, the board shall adopt a resolution of intention which shall state:

(a) The intention of the board to add certain territory to Improvement District No. ____ of ____ District;

(b) That a map showing the exterior boundaries of the territory to be annexed, which map shall govern for all details as to the extent of the area to be annexed, is on file with the secretary of the district and is available for inspection by any person or persons interested;

(c) The terms and conditions of annexation, if any;

(d) If assessments will be levied for carrying out any purpose of said improvement district including the payment of principal of and interest on any general obligation bonds or warrants outstanding, such assessments shall be levied exclusively upon the lands in said proposed improvement district including the territory annexed thereto;

(e) If revenues are to be used for carrying out any purpose of such improvement district, including the payment of principal of and interest on any revenue bonds outstanding, such revenues shall be limited to revenues derived from the operation of the improvement district works, including the territory annexed thereto.

(f) The time and place for hearing by the board on the question of the annexation of said territory to said improvement district and any other matter relating to any of the foregoing; and

(g) That at said time and place any persons interested including persons owning land within the area to be annexed to the improvement district may appear and be heard. Notice of said hearing shall be given in the same manner as provided in Section 36414.

(Amended by Stats. 1980, Ch. 6, Sec. 23. Effective February 4, 1980.)



36429

At the time and place fixed or at any time and place to which the hearing is continued, the board shall hold the hearing provided for by said resolution of intention at which hearing any person interested, including all persons owning land in the district or in the territory to be annexed to the improvement district, may appear and be heard concerning any matters set forth in the resolution of intention or any matters material thereto.

(Added by Stats. 1965, Ch. 357.)



36430

At the hearing the board may adopt a resolution proposing modifications relating to any or all of the following:

(a) Modification of the boundaries of the territory to be annexed;

(b) The addition to the territory proposed to be annexed of lands of which in its opinion will be benefited by being annexed to said improvement district;

(c) The exclusion from the territory to be annexed of any lands described in the resolution of intention which in its opinion will not be benefited by being annexed to said improvement district; or

(d) The terms and conditions set forth in the resolution of intention or if none the board may adopt terms and conditions.

Said resolution proposing modification shall describe the proposed modifications and shall fix a time and place for a hearing by the board thereon. The board shall not order any modifications except after publication of the resolution proposing said modifications as provided in Section 36417.

(Added by Stats. 1965, Ch. 357.)



36431

At the conclusion of the hearing on the resolution of intention and of the hearing, if any, upon proposed modifications the board may by resolution order the territory annexed to said improvement district upon the terms and conditions set forth in said resolution of intention.

(Added by Stats. 1965, Ch. 357.)



36432

As an alternative procedure for the annexation of land to an improvement district, additional lands may be included within any improvement district by resolution of the board declaring the territory annexed after receipt by the board of written consent of the owners of all of the land to be annexed thereto which consent shall include the terms and conditions of annexation, if any.

(Added by Stats. 1965, Ch. 357.)



36433

The board may advance general funds of the district to accomplish an approved plan of works of an improvement district.

(Added by Stats. 1968, Ch. 104.)



36434

The board shall repay the district for any advance of funds with any money received which is authorized by law to be used for such a purpose including the proceeds of the sale of bonds and warrants authorized for the purposes of the improvement district.

(Amended by Stats. 1969, Ch. 1085.)



36435

After adopting the resolution ordering the improvement district formed, the board may provide for the issuance of warrants of the district for the improvement district in an amount not exceeding the estimate stated in the resolution ordering the improvement district formed, such warrants to be payable from assessments to be levied and collected upon the lands within said improvement district.

(Added by Stats. 1969, Ch. 1085.)



36436

Warrants of said district for said improvement district shall be issued and sold in substantially the same manner and upon the same terms and conditions as warrants of the entire district, except that assessments for the payment of said warrants and the interest thereon shall be levied and collected from annual assessments to be levied upon and collected from lands within said improvement district. The warrants shall be issued in the name of the district and shall be designated Warrants of ____ District for Improvement District No. __ and each warrant and all interest coupons thereon shall state that the assessment for the payment thereof shall be limited to annual assessments to be levied upon and collected from the lands within said improvement district, except to the extent that provision for such payment has been made by the board, as may be permitted by law.

(Added by Stats. 1969, Ch. 1085.)



36437

Except as otherwise provided in this chapter, the provisions of this division applicable to warrants of the district and assessments therefor shall, so far as consistent with this chapter, apply to warrants of the district for an improvement district therein.

(Added by Stats. 1969, Ch. 1085.)



36438

Pursuant to the procedure hereinafter set forth in this chapter, two or more existing coterminous improvement districts formed pursuant to the provisions of this chapter may be consolidated into one improvement district. In such instance the consolidated improvement district may be designated in such manner as the board may designate. Any authorized but unissued bonds may be issued and sold as the bonds of the consolidated improvement district. Such bonds, as well as any funds on hand from bonds previously issued by any of the improvement districts consolidated into one improvement district as hereinafter provided or any other funds of any such improvement districts, shall be used in the manner provided by law for the original authorized purposes. However, any such use of funds shall be to accomplish the plan of works originally established or as subsequently amended.

To the extent assessment, standby charges, or other charges are necessary to be levied or collected by reason of any such improvement districts consolidated hereunder into one improvement district, such assessments, standby charges, or other charges may be collected by the consolidated improvement district provided for hereunder. Thereafter, the amount so collected shall be utilized to satisfy the obligations for which such assessments or standby charges were levied and collected.

(Added by Stats. 1972, Ch. 241.)



36439

In the event that the board determines it to be in the best interests of the district to consolidate any two or more existing coterminous improvement districts formed under this chapter, it may by resolution adopted by a four-fifths vote, declare its intention to consolidate such improvement districts. The resolution so adopted shall identify the improvement districts to be consolidated and shall set forth the total amount of authorized bonds, as well as the amount of outstanding bonds, of each of the improvement districts proposed to be consolidated, the purposes of each such improvement district, and the designation of the proposed consolidated improvement district. The resolution of intention shall set forth a legal description of the existing coterminous improvement districts to be consolidated and provide that notice be given in a manner provided in Section 36414. Additionally, the resolution shall fix a date, time, and place for a public hearing on the proposed consolidation.

(Added by Stats. 1972, Ch. 241.)



36440

At the conclusion of the hearing on the resolution of intention provided for in Section 36439, the board may adopt a resolution declaring the existing coterminous improvement districts described in the resolution of intention to be consolidated in one improvement district which shall be designated therein. The resolution shall contain the legal description thereof as well as a statement of the purposes of the consolidated improvement district. If the parent district has adopted the alternative method for the levy, collection and enforcement of district assessments by the county and is operating under the provisions of Part 7.5 (commencing with Section 37200) of this division, it shall file a statement as required by Chapter 8 (commencing with Section 54900) of Part 1, Division 2, Title 5 of the Government Code. The resolution shall contain a determination that such consolidation is in the best interests of the present and future property owners and taxpayers. Any such resolution shall be subject to referendum held within the boundaries described in the resolution adopted as provided for herein.

(Added by Stats. 1972, Ch. 241.)



36441

The provisions of Sections 36438 to 36440, inclusive, are in the alternative to and shall not affect any existing provisions of this division.

(Added by Stats. 1972, Ch. 241.)



36442

After the formation of an improvement district, lands may be detached therefrom upon any terms and conditions as may be fixed by the board. If the board determines that territory should be detached from an improvement district, the board shall adopt a resolution of intention which shall state the following:

(a) The intention of the board to detach certain territory from Improvement District No. ____ of ____ District.

(b) That a map showing the exterior boundaries of the territory to be detached, which map shall govern for all details as to the extent of the area to be detached, is on file with the secretary of the district and is available for inspection by any person or persons interested.

(c) The terms and conditions of the proposed detachment.

(d) That the assessments for carrying out any purpose of the improvement district, including the payment of principal of and interest on any bonds or warrants outstanding, shall or shall not be continued to be levied to the extent and in the manner provided for in the District Reorganization Act of 1965 upon the lands in the territory to be detached.

(e) The time and place for a hearing by the board on the question of the detachment of such territory from the improvement district and any other matter relating to any of the foregoing.

(f) That at such time and place any persons interested, including persons owning land within the area to be detached from the improvement district, may appear and be heard. Notice of such hearing shall be given in the same manner as provided in Section 36414.

(Added by Stats. 1972, Ch. 241.)



36443

At the time and place fixed, or at any time and place to which the hearing is continued, the board shall hold the hearing provided for by such resolution of intention. At the hearing any person interested, including all persons owning land in the district or in the territory to be detached from the improvement district, may appear and be heard concerning any matters set forth in the resolution of intention or any matters material thereto.

(Added by Stats. 1972, Ch. 241.)



36444

At the hearing, the board may adopt a resolution proposing modifications relating to any or all of the following:

(a) Modification of the boundaries of the territory to be detached.

(b) The exclusion from the territory to be detached of any lands described in the resolution of intention which, in its opinion, will be benefited by remaining part of the improvement district.

(c) The terms and conditions set forth in the resolution of intention, or if none, the board may adopt terms and conditions.

Such resolution proposing modifications shall describe the proposed modifications and shall fix a time and place for a hearing by the board thereon. The board shall not order any modifications except after publication of the resolution proposing the modifications as provided in Section 36417.

(Added by Stats. 1972, Ch. 241.)



36445

At the conclusion of the hearing on the resolution of intention and of the hearing, if any, upon proposed modifications, the board may by resolution order the territory detached from the improvement district upon the terms and conditions set forth in the resolution of intention.

(Added by Stats. 1972, Ch. 241.)



36446

As an alternative procedure for the detachment of land from an improvement district, lands may be detached from any improvement district by resolution of the board declaring the territory detached after receipt by the board of written consent of the owners of all of the land to be detached therefrom, which consent shall include the terms and conditions of annexation, if any.

(Added by Stats. 1972, Ch. 241.)






CHAPTER 4.95. Alternative Provisions for the Issuance of Bonds of Improvement Districts

36447

This chapter shall apply to the Irvine Ranch Water District, the Santa Margarita Water District, and the Moulton-Niguel Water District. As used in this chapter, district means the Irvine Ranch Water District, the Santa Margarita Water District, or the Moulton-Niguel Water District.

(Amended by Stats. 1986, Ch. 398, Sec. 2. Effective July 17, 1986.)



36447.1

Bonds for two or more improvement districts of the district may be issued and sold as consolidated bonds of the district in substantially the same manner and upon the same terms and conditions as bonds of the entire district, subject to all of the following conditions:

(a) The consolidated bonds shall specify the included amount of par value issued on behalf of each improvement district, and the remaining authorized bonds of each improvement district shall be reduced by its respective included amount so specified.

(b) In advance of the sale of consolidated bonds, the board shall find that the sale of the included bonds as consolidated bonds shall not increase the cost that any improvement district will pay for its included bonds over the cost it would have paid had its bonds been sold separately.

(c) The maximum portion of any assessment for the payment of each series of the consolidated bonds and the interest thereon that may be obtained from annual assessments to be levied upon and collected from lands within each improvement district shall be the proportion which the par value of the included bonds of the improvement district bears to the total par value of that series of the consolidated bonds.

(d) The board shall include in the resolution providing for issuance of each series of consolidated bonds provisions to insure that assessments to be levied upon and collected from lands within each included improvement district shall be limited to the amount required to pay the improvement district s proportional share as determined under subdivision (c), except to the extent that provision for payment of that share has been made by the board, as may be permitted by law, and that the improvement district s share shall not be collected or paid for, or pledged to the payment of, any other included improvement district s proportional share.

(e) The board shall include in the resolution providing for issuance of each series of consolidated bonds provisions to insure that the proceeds of the consolidated bonds disbursed into the fund provided for in Section 35998.1 are apportioned within the fund according to each included improvement district s share determined under subdivision (c), so that separate apportionments are accounted for and used for the purposes of the respective improvement districts in the manner contemplated by Section 36427.

(f) The board shall include in the resolution providing for issuance of each series of consolidated bonds provisions to insure that any bond reserve fund established pursuant to Sections 35910 and 35911 is established proportionately for each of the included improvement districts and, to the extent the fund must be used, that moneys in the fund shall be disbursed only to the extent of the share apportioned therein to the improvement district on whose behalf it is disbursed, and that any charges or annual assessments used to establish the bond reserve fund shall be set aside within the bond reserve fund only to the account of the improvement district from which they were obtained.

(g) If the consolidated bonds include provisions for redemption, the board shall also include in the resolution providing for issuance provisions to insure that any moneys collected from within the improvement districts to establish a redemption fund shall be limited to each improvement district s proportional share of the consolidated bonds as determined in subdivision (c).

(h) The consolidated bonds shall be issued in the name of the district and, if general obligation bonds, shall be designated Bonds of ____ Water District, and each bond shall state that it is issued on behalf of the included improvement districts whose respective shares of the par value shall be specified, and shall state that the assessment for payment thereof shall be limited to annual assessments to be levied upon and collected from the lands within each of the specified improvement districts in the stated proportions of the total par value, except to the extent that provision for that payment has been made by the board as may be permitted by law.

(Added by Stats. 1984, Ch. 998, Sec. 3. Effective September 11, 1984.)



36447.2

The provisions of Chapters 2 (commencing with Section 35950) and 3 (commencing with Section 36150) shall apply to the consolidated bonds to the extent they may be made applicable.

(Added by Stats. 1984, Ch. 998, Sec. 3. Effective September 11, 1984.)



36447.3

It is the intent of the Legislature in enacting this chapter to preserve the status of the improvement districts bonds which have been consolidated, so that the bonds shall continue to constitute indebtedness approved by the voters pursuant to subdivision (b) of Section 1 of Article XIII?A of the California Constitution and shall reduce accordingly the remaining authorized bonds of the improvement districts. In order to preserve the status of the included bonds, the provisions of this chapter shall be interpreted and applied in a manner so that the burden on the land within the improvement districts does not result in any increase in the amount of assessments that will be levied to pay each improvement district s proportionate share of the principal and interest payments with respect to each series of the consolidated bonds, over the amount it would have paid had its bonds been sold under other provisions of law. The added financial flexibility included in this chapter has been granted to the district only on the basis that the consolidating of improvement district bond authorizations and the permission to utilize negotiated sale of bonds, variable interest rates, refunding of existing improvement district bonds by exchange, or otherwise, and the other features of this chapter shall be authorized only to the extent that the burden upon the property owners of the improvement districts is not increased.

(Added by Stats. 1984, Ch. 998, Sec. 3. Effective September 11, 1984.)



36447.4

Before adopting a resolution approving the issuance of any consolidated bonds pursuant to this chapter and Chapter 3 (commencing with Section 36150), the board shall adopt a resolution of intention, which shall approve a proposed resolution of issuance and state the time and place for a hearing by the board on the proposed resolution of issuance. Notice of the hearing shall be given by publishing a copy of the resolution of intention in a newspaper of general circulation published in Orange County pursuant to Section 6066 of the Government Code, with the first publication to be at least 14 days prior to the time fixed for the hearing. Notice shall also be given by posting a copy of the resolution of intention in three public places within each improvement district whose bonds are proposed to be included in the consolidated bonds, for at least 14 days prior to the time fixed for the hearing. No notice other than that required by this section need be given.

(Added by Stats. 1984, Ch. 998, Sec. 3. Effective September 11, 1984.)



36447.5

At the time and place so fixed or at any time or place to which the hearing is continued, the board shall hold the hearing provided by the resolution of intention at which hearing any person interested, including all persons owning land in the improvement districts whose bonds are proposed to be included in the consolidated bonds or any person otherwise interested in the consolidated bonds, may appear and be heard concerning any matter set forth in the resolution of intention and proposed resolution of issuance or any matters material thereto, including the question of whether the burden on the lands of any of the included improvement districts would be increased.

(Added by Stats. 1984, Ch. 998, Sec. 3. Effective September 11, 1984.)



36447.6

If the board finds that protests against the proposed issuance of any consolidated bonds are signed by the owners of more than one-half of the area of the land in any improvement district whose bonds are proposed to be included in the consolidated bonds, all further proceedings under the resolution of intention are barred, and no new resolution of intention for the issuance of consolidated bonds which would include bonds for the improvement district may be passed within six months after the decision of the board on the hearing, unless the protests are overruled by an affirmative vote of four-fifths of the members of the board.

(Added by Stats. 1984, Ch. 998, Sec. 3. Effective September 11, 1984.)



36447.7

At the conclusion of the hearing, in the absence of a majority protest pursuant to Section 36447.6, the board shall adopt a resolution making the finding required by subdivision (b) of Section 36447.1, and, if any of the features provided for by Sections 36447.9 and 36447.10 are to be included in the consolidated bonds, also making a finding that the features so utilized will not increase the cost that any improvement district will pay over the cost that it would have paid had the bonds been sold without those features. All findings required by this section shall be supported by substantial evidence, which shall mean evidence that is reasonable, credible, and of solid value and ponderable legal significance, based upon the record as a whole. The findings shall also be made as to any modifications made by the board in the terms of the proposed resolution of issuance as a result of the hearing. If the board makes the foregoing findings in accordance with the provisions of this chapter, the board may adopt the proposed resolution of issuance in final form.

(Added by Stats. 1984, Ch. 998, Sec. 3. Effective September 11, 1984.)



36447.9

The board may, if it determines that to do so would produce a lower interest cost on the bonds, sell bonds at private sale without advertising for bids.

(Added by Stats. 1984, Ch. 998, Sec. 3. Effective September 11, 1984.)



36447.10

The board may provide for the bonds to bear a variable interest rate, for the manner and intervals in which the rate shall vary, and for the dates on which the interest shall be payable.

The variable rate shall on no day exceed the maximum rate permitted for bonds of the district on that day by Section 53541 of the Government Code or any other applicable provisions of law. However, the variable interest rate so permitted may on any day exceed that maximum rate if the interest paid on the bonds from their date of original issuance to that day does not exceed the total interest which would have been permitted to have been paid on the bonds if the bonds had borne interest at all times from the date of issuance to that day at the maximum rate permitted from time to time by Section 53541 of the Government Code or any other applicable provisions of law.

The district may enter into arrangements for the remarketing or resale of the bonds, the purchase and holding of the bonds, liquidity support, debt service insurance or other credit enhancement, and such other matters related to the bonds as the board determines to be necessary or appropriate. The board may provide for the payment of the fees and costs of those arrangements from the proceeds of the bonds or from any other lawfully available source designated by the board, or from any combination thereof.

(Amended by Stats. 1985, Ch. 92, Sec. 1. Effective June 25, 1985.)



36447.11

Refunding bonds issued under Article 6 (commencing with Section 36060) of Chapter 2 may be issued in the manner set forth in this chapter regardless of whether or not the bonds being refunded were issued in the manner set forth in this chapter. The par value of each improvement district s refunding bonds included in the consolidated refunding bonds shall be only sufficient to provide for the refunding of that improvement district s bonds to be refunded.

(Amended by Stats. 1985, Ch. 645, Sec. 3. Effective September 17, 1985.)



36447.12

In lieu of refunding outstanding bonds by defeasing or calling for redemption, the board may also refund under Article 6 (commencing with Section 36060) of Chapter 2 by purchasing the bonds to be refunded with proceeds of the refunding bonds or by acquiring the bonds to be refunded and exchanging them for the refunding bonds, in either case in a negotiated transaction with the bondholder or through an intermediary agent of the district.

(Amended by Stats. 1985, Ch. 645, Sec. 4. Effective September 17, 1985.)



36447.14

All acts and proceedings taken prior to the effective date of this chapter, which would be in accordance with this chapter if taken after the effective date, are hereby confirmed, validated, and declared legally effective.

(Added by Stats. 1984, Ch. 998, Sec. 3. Effective September 11, 1984.)



36447.15

(a) (1) Notwithstanding Section 36447, this section applies only to the Irvine Ranch Water District and the Santa Margarita Water District.

(2) As used in this section, district means the Irvine Ranch Water District and the Santa Margarita Water District.

(b) To provide credit enhancement, liquidity support, or both, in connection with, or incidental to, the issuance or carrying by the district of any general obligation bonds for improvement districts or consolidated general obligation bonds for improvement districts, the district may pledge and apply all or any part of the revenues of the district to the payment or security of any or all of the principal, redemption price, and purchase price of those bonds, and the interest thereon, in the manner and upon terms that the board may deem advisable.

(c) In connection with the pledge, the board may provide in the resolution, order, indenture, trust agreement, loan agreement, lease, installment sale agreement, pledge agreement, or other document in which the pledge is provided for or created, any covenants, promises, restrictions, and provisions that the district may deem necessary or desirable, including, but not limited to, covenants, promises, restrictions, and provisions relating to the use of bond proceeds, the maintenance, operation, and preservation of the district s facilities, any rates and charges to be established and collected by the district, including rates and charges for the services or products furnished or provided by the district s facilities, the incurring of additional indebtedness payable from the revenues, and the establishment, maintenance, and use of reserve funds, sinking funds, interest and redemption funds, maintenance and operation funds, and other special funds for the payment or security of any or all of the principal, redemption price, and purchase price of bonds and the interest thereon.

(d) For the purposes of carrying out this section, the board may exercise, but shall not be limited to exercising, the powers specified in the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code).

(e) Chapter 5.5 (commencing with Section 5450) of Division 6 of Title 1 of the Government Code shall govern the creation of pledges authorized by this section.

(f) Prior to exercising the authority granted pursuant to this section, the board shall adopt criteria to govern its determinations to use pledges pursuant to this section. The criteria may include, but are not limited to, evaluating the use of a pledge in lieu of or in combination with other credit enhancement and liquidity options available to the board.

(g) The authority granted by this section is in addition to, and not in derogation of, any authority granted by other provisions of law relating to the payment of the district s general obligation bonds from the proceeds of assessments to be levied upon and collected from lands of any improvement district or relating to the levy and collection of the assessments. This section does not affect any other law authorizing or providing for the issuance or carrying of bonds by the district. This section shall be deemed to provide a complete and supplemental method for exercising the powers authorized by this section, and shall be deemed supplemental to the powers conferred by other applicable laws.

(h) On or before January 1, 2014, each district shall submit a report to the Treasurer, the Chief Clerk of the Assembly, and the Secretary of the Senate describing the district s use, if any, of the authority granted pursuant to this section. The report shall include all of the following:

(1) A description of each pledge made pursuant to this section.

(2) A discussion of the amounts from pledged district revenues, paid pursuant to a pledge, that are expended to offset any insufficiency in amounts required for the payment of principal, redemption price, interest, or purchase price.

(3) A discussion of any benefits or savings to the district associated with the use of the pledge made pursuant to this section.

(Added by Stats. 2010, Ch. 624, Sec. 1. Effective January 1, 2011.)






CHAPTER 5. Improvement Districts

36450

Improvement districts may be formed in districts in the same manner as improvement districts are formed in irrigation districts. When formed, such improvement districts shall be governed in the same manner as improvement districts in irrigation districts.

(Added by Stats. 1953, Ch. 991.)



36451

The board of directors of a district shall have the same rights, powers, duties and responsibilities with respect to the formation and government of improvement districts in districts as the board of directors of an irrigation district has with respect to improvement districts in irrigation districts.

(Added by Stats. 1953, Ch. 991.)



36452

The board shall also have, in addition to its other powers, the same powers with respect to improvement districts in districts as the board of directors of an irrigation district has with respect to distribution districts in irrigation districts.

(Added by Stats. 1953, Ch. 991.)



36453

Assessments in an improvement district in a district shall be levied, collected and enforced at the same time and in as nearly the same manner as practicable as annual taxes for purposes of the district in which formed, except that the assessment shall be made in the same manner as provided with respect to improvement districts or distribution districts in irrigation districts.

(Added by Stats. 1953, Ch. 991.)






CHAPTER 5.5. Alternative Provisions for the Consolidation of Coterminous Improvement Districts

36454

This chapter provides an alternative method for the consolidation of coterminous improvement districts formed pursuant to Chapter 4.9 (commencing with Section 36410) of this part. This chapter shall not apply to or affect any other provisions of this division.

(Added by Stats. 1978, Ch. 5.)



36454.1

Pursuant to the procedure set forth in this chapter, two or more existing coterminous improvement districts formed pursuant to the provisions of Chapter 4.9 (commencing with Section 36410) of this part may be consolidated into one improvement district. In such instance the consolidated improvement district may be designated in such manner as the board may designate. Any authorized but unissued bonds of any of the coterminous improvement districts may be issued and sold as the bonds of the consolidated improvement district. Such bonds, as well as any funds on hand from bonds previously issued by any of the improvement districts consolidated into one improvement district as hereinafter provided or any other funds of any such improvement districts, shall be used in the manner provided by law for the original authorized purposes. However, any such use of funds shall be to accomplish the plan of works originally established or as subsequently amended.

Any bonds which were issued by any of the coterminous improvement districts prior to their consolidation and which remain outstanding at the time of consolidation shall be assumed by and become the liability of the consolidated improvement district.

To the extent assessment, standby charges, or other charges are necessary to be levied or collected by reason of any such improvement districts consolidated hereunder into one improvement district, such assessment, standby charges, or other charges may be collected by the consolidated improvement district provided for hereunder. Thereafter, the amount so collected shall be utilized to satisfy the obligations for which such assessments or standby charges were levied and collected, except that any amount over and above that necessary to satisfy said obligations may be used for any of the purposes of the consolidated improvement district.

(Added by Stats. 1978, Ch. 5.)



36454.2

For purposes of Section 2270 of the Revenue and Taxation Code, bonds authorized by any of the coterminous improvement districts which remain outstanding or unissued at the time the districts are consolidated shall be treated as having been authorized by the consolidated district. Further, for purposes of Section 2270 of the Revenue and Taxation Code, bonds authorized by the voters of the coterminous improvement districts which remain outstanding or unissued at the time the districts are consolidated shall be treated as having been authorized by the voters of the consolidated improvement district.

(Added by Stats. 1978, Ch. 5.)



36454.3

In the event that the board determines it to be in the best interests of the district to consolidate any two or more existing coterminous improvement districts formed under Chapter 4.9 (commencing with Section 36410) of this part, it may, by resolution adopted by a four-fifths vote, declare its intention to consolidate such improvement districts. The resolution so adopted shall identify the improvement districts to be consolidated and shall set forth the total amount of authorized bonds, as well as the amount of outstanding bonds, of each of the improvement districts proposed to be consolidated, the purposes of each such improvement district, and the designation of the proposed consolidated improvement district. The resolution of intention shall set forth a legal description of the existing coterminous improvement districts to be consolidated and provide that notice be given in a manner provided in Section 36414. Additionally, the resolution shall fix a date, time, and place for a public hearing on the proposed consolidation.

(Added by Stats. 1978, Ch. 5.)



36454.4

At the conclusion of the hearing on the resolution of intention provided for in Section 36454.3, the board may adopt a resolution declaring the existing coterminous improvement districts described in the resolution of intention to be consolidated in one improvement district which shall be designated therein. The resolution shall contain the legal description thereof as well as a statement of the purposes of the consolidated improvement district. If the parent district has adopted the alternative method for the levy, collection and enforcement of district assessment by the county and is operating under the provisions of Part 7.5 (commencing with Section 37200) of this division, it shall file a statement as required by Chapter 8 (commencing with Section 54900) of Part 1, Division 2, Title 5 of the Government Code. The resolution shall contain a determination that such consolidation is in the best interests of the present and future property owners and taxpayers. Any such resolution shall be subject to referendum held within the boundaries described in the resolution adopted as provided for herein.

(Added by Stats. 1978, Ch. 5.)






CHAPTER 6. Adoption of Improvement Acts

ARTICLE 1. Authorization of Improvements

36455

Whenever, in the opinion of the board, the public interest or convenience may require, the board may order the acquisition or construction in, under, or upon the whole or any portion of any one or more of the streets or public places of the district, or any property or rights-of-way owned by the district, of any work or improvement for the production, storage, transmission and distribution of water for irrigation, domestic, industrial and municipal purposes, or for collecting, treating, and disposing of sewage, waste and storm waters, and provide that the cost thereof shall be assessed upon any district to be assessed therefor, which district need not be composed of lands contiguous to each other.

(Added by Stats. 1965, Ch. 268.)



36455.1

The work or improvement shall be done and the cost thereof assessed and collected in accordance with the procedures of the Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code), the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code), or the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code).

(Amended by Stats. 1974, Ch. 426.)



36455.2

Such acts or any of them may be used in the discretion of the board of directors in the construction of any work to be done or improvements made under this act and in the levying of assessments and reassessments and the issuing of bonds to pay for costs and expenses of the work and improvements done or to be done hereunder.

(Added by Stats. 1965, Ch. 268.)



36455.3

As additional notice a certified copy of any assessment and the diagram attached thereto issued under any of said acts shall be recorded in the office of the county surveyor if the improvement district or any part thereof is in unincorporated territory and with the superintendent of streets of the city or cities if the improvement district or any part thereof is in incorporated territory and shall remain an official record in the office in which it may be filed. Such filing, however, shall not affect or qualify the district record thereof.

(Added by Stats. 1965, Ch. 268.)



36455.4

A district may enter into an agreement with any municipality within the district whereby any work or improvement constructed pursuant to the provisions of this chapter may be transferred to the municipality for operation and maintenance. The power to make such an agreement is conditioned upon a finding by the board that the residents of the district would be better served by such municipal operation and maintenance.

(Added by Stats. 1965, Ch. 268.)






ARTICLE 2. Definition of Improvement Act Terms

36456

As used in the laws referred to in this chapter the terms therefrom set forth in this article refer for the purposes of this chapter to that which this article states each respectively refers.

(Added by Stats. 1965, Ch. 268.)



36456.1

City refers to the water district.

(Added by Stats. 1965, Ch. 268.)



36456.2

City council or legislative body refers to the board of directors of the water district.

(Added by Stats. 1965, Ch. 268.)



36456.3

Mayor refers to the president of the board of directors of the water district.

(Added by Stats. 1965, Ch. 268.)



36456.4

Clerk refers to the secretary of the board of directors of the water district.

(Added by Stats. 1965, Ch. 268.)



36456.5

Council chambers refers to the place designated by the board of directors of the water district for holding its regular meetings.

(Added by Stats. 1965, Ch. 268.)



36456.6

Treasurer refers to the treasurer of the water district.

(Added by Stats. 1965, Ch. 268.)



36456.7

Superintendent of streets or street superintendent and city engineer refer to the engineer of the water district.

(Added by Stats. 1965, Ch. 268.)



36456.8

Right-of-way refers to any parcel of land through which a right-of-way has been granted to the water district for any purpose.

(Added by Stats. 1965, Ch. 268.)



36456.9

All words relating to municipal officers and matters refer to the corresponding officers of water districts and matters under this division.

(Added by Stats. 1965, Ch. 268.)






ARTICLE 3. Engineer of Work

36457

The board may appoint officers other than the engineer, without compensation, as the officer to perform any or all of the duties conferred upon the street superintendent or city engineer in any law referred to in this chapter.

(Added by Stats. 1965, Ch. 268.)



36457.1

The board may appoint an engineer of work, in which event the duties to be performed by the city engineer as set forth in any law referred to in this chapter shall be performed by the engineer of work, whose compensation and expenses shall constitute an incidental expense in the cost of the work.

(Added by Stats. 1965, Ch. 268.)



36457.2

The board may provide that the work shall be done under the direction and to the satisfaction of the engineer of work, that the materials used shall comply with his specifications and be to his satisfaction, and that he shall make and sign the assessment.

(Added by Stats. 1965, Ch. 268.)



36457.3

The contract shall be entered into by the engineer, and the assessment and warrant, when confirmed, shall be recorded in the office of the engineer.

(Added by Stats. 1965, Ch. 268.)






ARTICLE 4. Assessments and Bonds for Agricultural Water Delivery Facilities

36458

Bonds issued pursuant to this chapter for facilities for delivery primarily of agricultural water supplies, in accordance with the provisions of any of the improvement acts mentioned in this chapter, may extend over a period not exceeding 24 years from the 2nd day of January next succeeding the next September 1st following their date and may provide that the first maturity date shall be the 2nd day of January, three years succeeding the next September 1st following their date and shall be paid in equal annual installments on January 2nd thereafter until the whole principal amount with accrued interest is paid.

(Added by Stats. 1965, Ch. 268.)



36458.1

In determining the amount of the assessments to be levied and bonds to be issued pursuant to this chapter, the board of directors may include bond interest for facilities for delivery primarily of agricultural water supplies estimated to accrue during the period of construction, but not exceeding three years from the date of issuance of said bonds.

(Added by Stats. 1965, Ch. 268.)












PART 6.5. DISTRIBUTION DISTRICTS IN WATER DISTRICTS

CHAPTER 1. Formation

ARTICLE 1. Petition for Formation

36460

Land within a water district, which need not be contiguous, may be formed into a distribution district for the purpose of contracting with the United States, pursuant to federal reclamation laws, or for the purpose of contracting with the district for the construction of a distribution system separate from or supplemental to the works of the district.

(Added by Stats. 1957, Ch. 1935.)



36461

As used in this part, federal reclamation law shall mean the Federal Reclamation Act of June 17, 1902 (32 Stats. 388), and all acts amendatory thereof or supplemental thereto.

(Added by Stats. 1957, Ch. 1935.)



36462

The formation of a distribution district may be proposed and the petition therefor shall be signed by two-thirds or more in number of the holders of title to the land in the proposed distribution district appearing on the last equalized assessment roll of the district.

(Added by Stats. 1957, Ch. 1935.)



36463

A petition for the formation of a distribution district shall contain all of the following:

(a) Statement of the plans of the proposed distribution system.

(b) Description of the land in the proposed distribution district.

(c) Names of the owners of all land within the proposed distribution district with their last known addresses.

(d) Description of the land owned in the proposed distribution district by each owner, which shall be according to the next preceding equalized assessment book of the district.

(e) Signatures of the petitioners.

(Added by Stats. 1957, Ch. 1935.)



36464

The petition, all proceedings in reference to it, the distribution district, and the land in it shall be designated by a number.

(Added by Stats. 1957, Ch. 1935.)



36465

The petition may consist of any number of separate instruments, which shall be duplicates except as to signatures.

(Added by Stats. 1957, Ch. 1935.)



36466

A petition to form a distribution district shall be filed with the secretary in the office of the district and may be inspected by all persons interested.

(Added by Stats. 1957, Ch. 1935.)






ARTICLE 2. Plans and Estimate of Assessment

36470

Upon receipt of a petition to form a distribution district the board shall cause a survey to be made of the proposed distribution system.

(Added by Stats. 1957, Ch. 1935.)



36471

If the survey shows that the improvements are feasible, the board shall cause to be prepared the following:

(a) Plans and specifications of the proposed distribution system.

(b) An estimate of the cost of the proposed distribution system, which may include an amount not in excess of ten percent (10%) of the aggregate cost of the proposed distribution system, to create a reserve fund to be used and applied as additional security for the payment of any sums due under a contract with the United States or the district for the payment of the cost of the proposed distribution system.

(c) Statement of the proposed assessment which probably will be necessary to meet the distribution district s obligation to the United States or the district under the proposed contract or contracts, apportioned to each tract of land in the proposed distribution district as the tracts appear on the last equalized district assessment book and to district-owned land in the proposed distribution district, whether or not it appears on the last equalized district assessment book, which apportionment shall be according to the benefits that will accrue to each tract by virtue of the construction of the distribution system.

(Added by Stats. 1957, Ch. 1935.)



36472

The plans and specifications, estimate of cost and the statement of the proposed assessment shall be filed with the secretary in the office of the district and may be inspected by all persons interested.

(Added by Stats. 1957, Ch. 1935.)






ARTICLE 3. Hearing on Formation

36480

After the filing of the formation petition, the plans and specifications, the estimate of cost and statement of the proposed assessment, the board shall give notice of a hearing upon the petition, which said notice shall also state that the hearing is called to determine whether or not the special assessment should be levied.

(Added by Stats. 1957, Ch. 1935.)



36481

Notice of the hearing shall be given by all of the following:

(a) Posting a notice in three public places within the proposed distribution district.

(b) Publication of the notice once a week for two weeks in a newspaper published in the office county.

(c) Mailing a copy of the notice to the last known address of all of the owners of land in the proposed distribution district to the addresses appearing on the last equalized assessment role of the district.

The notices shall be posted and mailed not less than 20 days prior to the date set for the hearing.

(Added by Stats. 1957, Ch. 1935.)



36482

At the hearing the board shall hear any objections coming before it to any of the following:

(a) The petition.

(b) The formation of the distribution district.

(c) The land to be included within the distribution district.

(d) The plans and specifications.

(e) The estimate of cost.

(f) The proposed assessment.

(g) The apportionment of the assessment.

(Added by Stats. 1957, Ch. 1935.)



36483

At the hearing the board shall make any changes in reference to matters set forth in Section 36482 as it considers proper. The board may exclude any part of the land described in the petition from the proposed distribution district and may include additional land.

(Added by Stats. 1957, Ch. 1935.)



36484

If any additional land is included within the proposed distribution district, the hearing shall be continued and the owners of the added land given personal notice of not less than 20 days of the addition of the land to the distribution district.

(Added by Stats. 1957, Ch. 1935.)






ARTICLE 4. Formation and Assessment

36490

Regardless of any findings made by the board, if more than one-third in number of the holders of title to land within the proposed distribution district object at the hearing to its formation or to the levy of the proposed assessment, the board shall deny the petition and no further proceeding shall be had on it.

(Added by Stats. 1957, Ch. 1935.)



36491

If at the hearing the board finds that it would not be for the best interests of the district to form the distribution district, the board shall order the proceedings dismissed without prejudice to their renewal.

(Added by Stats. 1957, Ch. 1935.)



36492

If the board finds that it would be for the best interests of the district and the proposed distribution district to form the distribution district, it shall make and enter in its minutes a final order:

(a) Approving the petition.

(b) Forming the distribution district.

(c) Providing that the assessment shall be levied each year in the same manner as district assessments to meet the obligations of the contract with the United States under federal reclamation laws or the obligations of the contract with the district.

(d) Apportioning the assessment to the land in the distribution district according to benefits.

(e) Describing the land in the distribution district.

(Added by Stats. 1957, Ch. 1935.)



36493

Assessments levied for the purpose of meeting obligations accruing under a contract with the United States pursuant to the reclamation laws or under a contract with the district, shall be payable in the same manner and at the same time as district assessments, and such distribution district assessments shall be made in the number and amount sufficient to meet the obligations accruing under such contract.

(Added by Stats. 1957, Ch. 1935.)



36494

The secretary shall cause a certified copy of the order creating the distribution district to be recorded in the office of the county recorder in each county in which any land of the distribution district is situated.

(Added by Stats. 1957, Ch. 1935.)



36495

The assessment, and each installment of it, shall be and remain a lien on the land in the distribution district in the same manner as, and be a part of, the annual assessment of the district.

(Added by Stats. 1957, Ch. 1935.)



36496

All lands of the distribution district shall remain jointly liable for all obligations accruing to the United States or accruing to the district under any contract between the distribution district and the United States or any contract between the distribution district and the district.

(Added by Stats. 1957, Ch. 1935.)



36497

Upon a change or resubdivision upon the assessment book of the district of any parcel of land in a distribution district, the board upon its own initiative or upon petition of the owner of the parcel so changed or resubdivided, may reapportion the distribution district assessment upon the parcel, and the order of reapportionment shall be recorded in the same manner as the order levying the original assessment.

(Added by Stats. 1957, Ch. 1935.)



36498

If the actual amount to be paid by the distribution district to the United States or to the district under the contract to be executed is substantially less than the estimated amount, the assessment may be reduced proportionately on each parcel by recomputing it, based on the actual amount to be repaid as set forth in said contract. The reapportionment or a statement that the assessment on each parcel has been reduced by a designated percentage shall be recorded in the same manner as the order levying the original assessment.

(Added by Stats. 1957, Ch. 1935.)



36499

Installments of assessments levied on district owned land becoming due while the land is still owned by the district shall be paid by the district. Conveyance of such lands into private ownership shall not release the lien thereon of the assessment and the unpaid installments of it.

(Added by Stats. 1957, Ch. 1935.)









CHAPTER 2. Inclusion and Exclusion of Land

ARTICLE 1. Inclusion of Land

36500

If at any time it is desired to include additional land in a distribution district, a petition for inclusion signed by the owners of the land to be included and by two-thirds in number of the holders of title to the land in the distribution district may be filed with the board.

(Added by Stats. 1957, Ch. 1935.)



36501

The inclusion petition shall describe the land in the distribution district as enlarged by the proposed inclusions and give the names and addresses of the owners of the additional land in substantially the same manner as in the original petition for forming a distribution district.

(Added by Stats. 1957, Ch. 1935.)



36502

The same proceedings shall be had on the distribution district inclusion petition as upon the original petition for the formation of a distribution district.

(Added by Stats. 1957, Ch. 1935.)






ARTICLE 2. Exclusion of Land

36510

At any time before a district has incurred any indebtedness or obligation, or after all indebtedness and obligations have been discharged, two-thirds or more in number of the holders of title to an area of land in the distribution district, as appears on the last equalized assessment roll, desiring to be excluded therefrom may by verified petition filed with the board of the district, request that the area be excluded from the distribution district.

(Added by Stats. 1957, Ch. 1935.)



36511

The secretary of the district, upon the filing of the petition, shall examine it and if, in his opinion, the petition has been signed by the requisite number of landowners, he shall set it for hearing at the first regular meeting of the board of the district held after the expiration of 30 days after the filing of the petition.

(Added by Stats. 1957, Ch. 1935.)



36512

The secretary of the board shall cause notice of the time and place of hearing to be posted for a period of two weeks next preceding the hearing (a) in three public places in the area requested to be excluded, and (b) in three public places in the area of the distribution district which has not been requested to be excluded, and to be published once a week for two weeks in a newspaper of general circulation in the county in which any portion of the distribution district is located.

(Added by Stats. 1957, Ch. 1935.)



36513

At the time and place of the hearing, anyone interested in the petition for exclusion may appear before the board of the district and urge or oppose its approval. After the hearing, if the board of the district determines that it is for the best interests of the distribution district that the land requested to be excluded, or any portion thereof, should be excluded, the board of the district shall make an order excluding the land, or portion thereof, and cause it to be recorded in the office of the county recorder of each county in which the excluded land is located.

(Added by Stats. 1957, Ch. 1935.)



36514

All expenses incurred in connection with a petition to exclude lands from a distribution district shall be paid by the petitioners.

(Added by Stats. 1957, Ch. 1935.)









CHAPTER 3. Functioning of Distribution Districts

ARTICLE 1. Distribution District Management

36520

In a district containing a distribution district the board and all of the officers of the district each respectively has all of the rights, powers and privileges as to the distribution district, its land, and the proceedings in relation to the distribution district that each respectively has for the district of which the distribution district is a part, including the right of the district to acquire, own, hold and dispose of property, and to contract in the name of the distribution district.

(Added by Stats. 1957, Ch. 1935.)



36521

The board may also hold or dispose of property used or acquired in connection with the distribution district in the name of the directors and their successors in office as trustees for the distribution district.

(Added by Stats. 1957, Ch. 1935.)



36522

The board of the district may in lieu in whole or in part of levying assessments for repayment of construction costs under a contract with the United States or with the district, fix and collect charges for the use of water or for any other service furnished by means of the distribution system in the same manner and with the same effect as charges are made and collected by districts for the use of water or for services. Such charges may be in excess of charges made and collected by the district for the use of water or for services in other areas of the district.

(Added by Stats. 1957, Ch. 1935.)



36523

The board of the district may provide for any maintenance and operation of the distribution system of a distribution district that may be required by the provisions of the contract between the distribution district and the United States under the federal reclamation laws or under the contract between the distribution district and the district, from funds of the district in lieu of levying further distribution district assessments for such purposes.

(Added by Stats. 1957, Ch. 1935.)



36524

The board of the district may provide for any maintenance and operation of the distribution system of a distribution district that may be required by the provisions of the contract between the distribution district and the United States under the federal reclamation laws or under the contract between the distribution district and the district, from funds raised by charges which are fixed and collected for the use of water or for any other such service furnished by means of the distribution system, in the same manner and with the same effect as charges are made and collected by district for the use of water or for services. Such charges may be in addition to other charges made by the district for the furnishing of water or other services.

(Added by Stats. 1957, Ch. 1935.)



36525

A district may issue distribution district warrants signed by its president and secretary from receipts of distribution district assessments and charges in such amounts and to the United States, the district or such persons as may be required to carry out the provisions of a contract between a distribution district and the United States, executed under the federal reclamation laws, or a contract between the distribution district and the district.

(Added by Stats. 1957, Ch. 1935.)






ARTICLE 2. Actions and Proceedings

36530

All acts, proceedings, conclusions, and findings of fact, including the levy of assessments or charges, by a board of a district concerning a distribution district herein shall be conclusive except in an action or proceeding instituted within six months after the acts, proceedings, conclusions, or findings were had or made.

(Added by Stats. 1957, Ch. 1935.)



36531

An action to determine the validity of an assessment may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1961, Ch. 1530.)









CHAPTER 4. Dissolution of Distribution Districts

36540

At any time prior to incurring any indebtedness or obligation, or upon the full payment of all indebtedness or obligations of a distribution district a petition, signed and acknowledged by not less than the number of owners of land constituting the distribution district required to sign a petition to form the distribution district, may be filed with the board requesting that the distribution district be dissolved.

(Added by Stats. 1957, Ch. 1935.)



36541

A hearing on dissolution shall be had in the same manner and after the same notice as is required for the formation of a distribution district.

(Added by Stats. 1957, Ch. 1935.)



36542

The board may, after the hearing, order the distribution district dissolved.

(Added by Stats. 1957, Ch. 1935.)



36543

The order of dissolution shall be recorded in the same manner as the order forming the distribution district.

(Added by Stats. 1957, Ch. 1935.)









PART 7. ASSESSMENTS

CHAPTER 1. Assessment

ARTICLE 1. Annual Estimate

36550

As used in this part board of supervisors means the board of supervisors of the principal county.

(Added by Stats. 1951, Ch. 390.)



36551

As used in this part bond means a general obligation bond.

(Added by Stats. 1951, Ch. 390.)



36552

Between the date on which the district was formed and 90 days thereafter, and between those dates annually thereafter, the board shall file with the clerk of the board of supervisors an estimate of the sum required by the district to discharge all of its obligations:

(a) That are unpaid and matured at that date.

(b) That will mature during the next year.

(c) That it is probable will be incurred and mature during the next year.

(Amended by Stats. 1985, Ch. 717, Sec. 1. Effective September 18, 1985.)



36553

The annual estimate shall specify the portion thereof which will be required for the payment of bonds and of the interest on bonds.

(Added by Stats. 1951, Ch. 390.)



36554

The annual estimate may include an amount to be determined by the board but not to exceed 1 percent of the total assessed value of the land, which sum shall be apportioned to the bond fund and used for the redemption or purchase of unmatured bonds or for the creation of a sinking fund to pay bonds as they become due.

(Added by Stats. 1951, Ch. 390.)



36555

The board shall deduct from the annual estimate the amount it anticipates will be derived from sales of water by the district and be available as needed to discharge its obligations during the next year, and this amount shall not be included in the sum required to be raised by assessment for that year.

(Added by Stats. 1951, Ch. 390.)



36556

If, at the time any annual estimate is required to be filed, the board anticipates that the receipts from all sources will be sufficient and available as needed to pay all the district s obligations due and payable during the next year, the board, in lieu of filing the estimate, may so report to the board of supervisors and no assessment shall be levied for that year.

(Added by Stats. 1951, Ch. 390.)



36557

Immediately upon the formation of the district the board may levy and collect the sum of fifty cents ($0.50) per acre for each acre of land. The money collected shall be used by the board to pay the preliminary expenses incurred in forming the district.

(Added by Stats. 1951, Ch. 390.)



36558

The board may from time to time by resolution provide for a district fiscal year to commence and end at the dates specified in such resolution.

(Added by Stats. 1965, Ch. 730.)



36559

If a fiscal year is adopted pursuant to Section 36558, in lieu of submitting the annual estimate at the time set forth in Section 36552, the board may, by resolution, establish that the annual estimate required by Section 36552 shall be filed within 90 days from the beginning of the district s fiscal year so adopted. In that event, the annual assessment made pursuant to Section 36570 shall be made between the first day of the fiscal year and 90 days thereafter.

(Amended by Stats. 1985, Ch. 717, Sec. 2. Effective September 18, 1985.)



36560

Assessments that are imposed pursuant to this part and Part 7.5 (commencing with Section 37200) to pay the principal of, and interest on, general obligation bonds of a district or which are issued by a district for an improvement district are ad valorem taxes that are imposed in accordance with subdivision (b) of Section 1 of Article XIII?A of the California Constitution and are not, therefore, subject to the procedures and approval process of Article XIII?D of the California Constitution. This section shall not be construed as declaring that any other type of assessment is either exempt from, or subject to, the procedures and approval process of Article XIII?D of the California Constitution.

(Added by Stats. 1997, Ch. 566, Sec. 3. Effective September 29, 1997.)






ARTICLE 2. Assessment Book

36570

Between the date on which the district was formed and 90 days thereafter, and between those dates in each succeeding year, the assessor shall assess all land, except that if all funds required to be raised are raised other than by assessment, no assessment need be levied and no assessment book need be prepared or equalized.

(Added by Stats. 1951, Ch. 390.)



36571

All of the land shall be assessed at its full cash value.

(Added by Stats. 1951, Ch. 390.)



36572

The assessor shall, within the time for assessing the land, file with the clerk of the board of supervisors an assessment book with appropriate headings in which shall be listed all of the land.

(Added by Stats. 1951, Ch. 390.)



36573

The assessment book shall contain:

(a) The name of the holder of title to the land if known, and if unknown, that fact shall be stated.

(b) A description of the land sufficient to identify it.

(c) The cash value of the land.

(Added by Stats. 1951, Ch. 390.)



36574

If the district is contained in more than one county the assessment book shall be prepared with a separate part in a separate volume for the land in each county.

(Added by Stats. 1951, Ch. 390.)



36575

In lieu of assessing the land, as aforesaid, the board may direct the assessor to, and the assessor shall thereupon adopt as the cash value of the land, and shall insert in the assessment book as such cash value the value of the land as the same appears on the assessment roll of the county in which the land is situated, except that any value of rights to minerals, oil, gas, or other hydrocarbon substances underlying the land which may be included in the assessed value of the land on the assessment roll of such county, shall be deducted by the assessor from such assessed value and the remainder of such assessed value shall be adopted as the cash value of the land, and inserted in the assessment book as such cash value.

(Amended by Stats. 1959, Ch. 2041.)



36576

Notwithstanding Section 36571, until such time as a district which has not theretofore delivered water for any purpose puts into operation facilities for the delivery of water, the board may levy a special assessment of an equal amount upon each acre of land within the district sufficient to defray all expenses as estimated by the board to be incurred for the general benefit of the district during the period in which facilities for the delivery of water primarily for agricultural purposes are being planned and constructed. In no event shall such equal amount assessment exceed three dollars ($3) per acre per year.

(Amended by Stats. 1965, Ch. 223.)



36577

In lieu of assessing all land pursuant to its cash value as set forth in Section 36571 or the county assessed value pursuant to Section 36575, the board may provide for an alternative method of valuation based upon the benefits bestowed on the land by directing the assessor to, and the assessor shall thereafter, adopt as the assessed value of all land in the district an amount determined by the board pursuant to Section 36578.

(Added by Stats. 1983, Ch. 162, Sec. 1. Effective June 30, 1983.)



36578

If the board elects to have land within the district valued pursuant to Section 36577, the following procedures shall apply:

(a) Prior to its adoption of a valuation based upon benefits under this section, the board shall hold a public hearing at which owners of property or residents of the district may appear and be heard. Notice of the hearing shall be given by the secretary by posting notice thereof at the district office at least 20 days prior to the hearing, stating the purpose, time, and place of hearing, together with publication thereof in a newspaper of general circulation in each county in which the district has land in accordance with Section 6063 of the Government Code. The notice shall also be mailed to each landowner as shown in the records of the district at least 20 days prior to the hearing.

(b) At the hearing, evidence shall be introduced by the assessor and may be introduced by landowners or residents within the district as to the valuation schedules to be adopted by the board.

(c) At the conclusion of the hearing, or as it may be continued from time to time, the board shall adopt a schedule of valuations on a per acre basis, or fractions thereof, for agricultural land and on a parcel, acreage, or square foot basis for nonagricultural land. The schedule shall reflect the proportional benefits bestowed on the property assessed by the operation of the district. Land may be classified as to direct or indirect receipt of district benefit, irrigated or nonirrigated use, commercial, industrial, or residential use, or any other method which reflects the benefits received.

(d) Upon the board s adoption of a schedule of valuations, the duties and responsibilities of the board of supervisors and clerk of the board of supervisors established in this chapter and Chapter 2 (commencing with Section 36725) shall be carried out by the board and secretary of the district, respectively.

(e) There shall be no allocation of property tax revenues pursuant to Chapter 6 (commencing with Section 95) of Part 0.5 of Division 1 of the Revenue and Taxation Code to any district that utilizes the provisions of Section 36577. Each district utilizing Section 36577 shall notify the county auditor pursuant to Section 100 of the Revenue and Taxation Code that the district does not desire to receive a property tax allocation.

(Amended by Stats. 1989, Ch. 789, Sec. 23.)



36579

If the board elects to have land within the district valued pursuant to Sections 36577 and 36578, the board may also provide for more than one schedule of valuations based upon different benefits bestowed on the land and the assignment of more than one valuation to the lands in the district and the levy of a separate assessment for the different benefits bestowed on the land. If the board elects to provide for separate valuations for separate benefits pursuant to this section, this chapter shall apply to the separate assessments. The assessment book shall include all assessments, but the assessor may, at his or her option, prepare separate assessment statements.

(Added by Stats. 1985, Ch. 717, Sec. 3. Effective September 18, 1985.)






ARTICLE 3. Land Escaping Assessment

36590

If any land is not charged with its portion of any assessment or if the assessment on any land is adjudged invalid by any court of competent jurisdiction, that land shall at any subsequent assessment hearing be assessed, in addition to the then current assessment, by the board of supervisors in a sum which bears the same proportion to the total amount of the former assessment as its then assessed valuation bears to the total amount of the assessed valuation placed on all the land at the time the former assessment was levied.

(Added by Stats. 1951, Ch. 390.)






ARTICLE 4. Hearing on Assessment

36600

Within 60 days after the estimate and the assessment book have been filed with the clerk of the board of supervisors, the board of supervisors shall fix a time for a hearing, not less than 22 days and not more than 40 days thereafter, at which the board of supervisors acting as a board of equalization shall meet and hear any objections to the assessments.

(Added by Stats. 1951, Ch. 390.)



36601

The clerk of the board of supervisors shall give notice of the hearing by publication once a week for two consecutive weeks in a newspaper of general circulation published in each affected county, which notice shall state each of the following:

(a) The time and place of the hearing, which shall be the regular meeting place of the board of supervisors.

(b) The time and place where the assessment book may be inspected by the public.

(Added by Stats. 1951, Ch. 390.)



36602

The first publication of the notice shall be at least 15 days prior to the date fixed for the hearing.

(Added by Stats. 1951, Ch. 390.)



36603

From the time of calling the hearing and until the hearing is held, the assessment book shall be open to public inspection at the office of the board of supervisors.

(Added by Stats. 1951, Ch. 390.)



36604

At the hearing the board of supervisors, meeting as a board of equalization, shall:

(a) Hear all objections presented to it regarding the correctness of any assessment.

(b) Hear all testimony relevant to the objections.

(c) Continue in session from day to day until all objections and relevant evidence have been heard and acted upon.

(Added by Stats. 1951, Ch. 390.)



36605

After hearing all objections and evidence, the board of supervisors shall:

(a) Add to or deduct from the valuation assessed to any parcel of land a percent thereof sufficient to raise it or reduce it to its full cash value.

(b) Fix the full cash value of any land that has not been assessed.

(c) In the case of lands assessed pursuant to Section 36577, change the assessed value of any parcel so as to reflect the proportional benefit bestowed upon the parcel by the operations of the district.

(Amended by Stats. 1983, Ch. 162, Sec. 3. Effective June 30, 1983.)



36606

Any changes or additions ordered by the board of supervisors, acting as a board of equalization, shall be entered in the assessment book in the proper place and the order shall be endorsed on the margin of the entry, signed by the chairman, and attested by the clerk of the board of supervisors.

(Added by Stats. 1951, Ch. 390.)



36607

Before the hearing is closed the assessor shall add the total values as determined by the board of supervisors and determine the gross assessed valuation of all the land and make a statement thereof.

(Added by Stats. 1951, Ch. 390.)



36608

After the statement is completed, the board of supervisors, acting as a board of equalization, shall fix an ad valorem rate of assessment upon each one hundred dollars ($100) in value of the land assessed sufficient to raise the sums specified in the annual estimate.

(Added by Stats. 1951, Ch. 390.)



36609

After fixing the rate of assessment, the board of supervisors shall adjourn as a board of equalization and the hearing is completed.

(Added by Stats. 1951, Ch. 390.)



36610

The orders of the board of supervisors made at the hearing are final and when endorsed on or attached to the assessment book are conclusive evidence that the assessment was made and levied in accordance with the law.

(Added by Stats. 1951, Ch. 390.)



36611

Any person interested in land and aggrieved by a decision of the board of supervisors may, in order to have an assessment or levy thereon corrected, modified, or annulled, institute an action therefor in the superior court of the principal county.

(Added by Stats. 1951, Ch. 390.)









CHAPTER 2. Levy

36725

Within 10 days after the hearing on assessment is completed, duplicate copies of each of the following shall be signed by the president and secretary and attached to the last volume of each part of the assessment book:

(a) The statement of the assessor showing the total valuation of the land assessed.

(b) The order of the board of supervisors fixing the rate of assessment on the land.

(c) The annual estimate of the board of directors. Thereupon the assessment is completed.

(Added by Stats. 1951, Ch. 390.)



36726

Within 10 days after the assessment is completed, the assessor shall do each of the following:

(a) Compute and charge in the proper part of the assessment book in a place provided therefor in the record of each parcel of land assessed the assessment due on the parcel.

(b) In the event the annual assessment for any parcel of land separately assessed, computed pursuant to (a) above, is less than two dollars ($2), a minimum annual assessment may be set by the board which shall not exceed two dollars ($2) for each separately assessed parcel of land, and upon such a determination the assessor shall enter that assessment for each separately assessed parcel of land for which the annual assessment is less than the amount set by the board.

(c) If authorized by the board of directors by resolution, add to the assessment of each parcel of land any charges for water and other services, or either, which are unpaid. The amount so added shall be collected and shall constitute a lien as a part of the assessment levied on the parcel upon which the water for which the charges are unpaid was used and upon the lands subject to the unpaid charges for any other services.

(d) File each separate part of the assessment book with the tax collector of the district.

(Amended by Stats. 1965, Ch. 730.)



36727

After each separate part of the assessment book has been filed with the tax collector the assessments listed are due and payable to the tax collector of the district.

(Added by Stats. 1951, Ch. 390.)



36728

No action to determine the validity of any district assessment or assessment levied thereon shall be maintained unless the action is commenced within 30 days after all separate parts of the assessment book are filed with the tax collector.

(Added by Stats. 1951, Ch. 390.)



36729

In case any charges for water or other services, or either, remain unpaid the amount of the unpaid charges may in the discretion of the district be secured at any time by filing for record in the office of the county recorder of any county, a certificate specifying the amount of such charges and the name and address of the person liable therefor.

From the time of recordation of the certificate, the amount required to be paid together with interest and penalty constitutes a lien upon all real property in the county owned by the person or afterwards, and before the lien expires, acquired by him. The lien has the force, priority, and effect of a judgment lien and shall continue for 10 years from the date of the filing of the certificate unless sooner released or otherwise discharged. The lien may, within 10 years from the filing of the certificate or within 10 years from the date of the last extension of the lien in the manner herein provided, be extended by filing for record a new certificate in the office of the county recorder of any county and from the time of such filing the lien shall be extended to the real property in such county for 10 years unless sooner released or otherwise discharged.

(Added by Stats. 1979, Ch. 335.)






CHAPTER 3. Collection

36825

After the filing of all parts of the assessment book with the tax collector the assessment on each parcel of land separately assessed and any penalties for delinquency added thereto plus any unpaid charges for water and other services added to the assessment under the provisions of Section 36726 are a lien on the land and impart notice of the lien to all persons.

(Amended by Stats. 1955, Ch. 207.)



36826

Within 10 days after each assessment is due and payable, the assessor shall publish in a newspaper of general circulation published in the principal county a notice specifying all of the following:

(a) The date on which the assessments became due and payable to the tax collector.

(b) The time when the assessments will be delinquent, or, in the event the board has made an election as provided in Section 36950.5, the times when each half of the assessments will be delinquent.

(c) That upon delinquency a penalty of 5 percent of the amount delinquent will be added thereto and the delinquent property sold to the district.

(Amended by Stats. 1970, Ch. 380.)



36827

Assessments shall be paid in lawful money of the United States.

(Added by Stats. 1951, Ch. 390.)



36828

The tax collector shall mark the date of payment in the assessment book opposite the name of the assessee.

(Added by Stats. 1951, Ch. 390.)



36829

The tax collector shall give a receipt to the person making payment specifying:

(a) The land assessed.

(b) The amount of the assessment.

(c) The amount paid.

(Added by Stats. 1951, Ch. 390.)



36830

The tax collector shall pay the money received to the treasurer.

(Added by Stats. 1951, Ch. 390.)



36830.1

The tax collector may, in his discretion, accept negotiable paper in payment of any assessment or on a redemption.

(Added by Stats. 1970, Ch. 438.)



36830.2

As used herein, negotiable paper means bank checks and drafts and express and post office money orders payable on demand.

(Added by Stats. 1970, Ch. 438.)



36830.3

The acceptance of negotiable paper constitutes a payment of an assessment or redemption as of the date of acceptance when, but not before, the negotiable paper is duly paid.

(Added by Stats. 1970, Ch. 438.)



36830.4

If any negotiable paper is not paid on due presentment for any reason, any record of payment made on the assessment book because of its acceptance shall be canceled, and the assessment is a lien as though no payment had been attempted. The tax collector, when accepting negotiable paper, shall make any memoranda necessary to enable him to make proper cancellation on its return without payment.

(Added by Stats. 1970, Ch. 438.)



36830.5

When a cancellation is made the tax collector shall record it in the assessment book opposite the name of the assessee who attempted payment by the negotiable paper and shall promptly notify such assessee of the cancellation of the payment. The validity of any assessment or penalty is not affected by failure or irregularity in giving the notice.

(Added by Stats. 1970, Ch. 438.)



36830.6

If a remittance to cover a payment required to be made on or before a specified date is sent through the United States mail, properly addressed with postage prepaid, it shall be determined received on the date shown by the post office cancellation mark stamped upon the envelope containing the remittance or on the date it was mailed if proof satisfactory to the tax collector establishes that the mailing occurred on an earlier date, provided, however, that the tax collector need not accept such a payment if it is received more than 30 days after the date on or before which the payment was delinquent.

(Added by Stats. 1970, Ch. 380.)



36831

The board shall order the collector to cancel or modify, as may be proper, an assessment when it finds that any property has been either:

(a) Assessed in any year more than once.

(b) Assessed by reason of a clerical error for more than its full cash value.

(c) Computed for assessment on an excessive acreage.

(d) Assessed while not in the district.

(Added by Stats. 1959, Ch. 2041.)



36832

On order of the board any assessments, penalties or costs thereon, or portions thereof, shall be refunded by the treasurer if they were either:

(a) Paid more than once.

(b) Erroneously or illegally collected.

(Added by Stats. 1959, Ch. 2041.)



36833

No order for a refund under Section 36832 shall be made except upon a claim both:

(a) Verified by the person who paid the assessment, penalties, or costs, or by his guardian, executor or administrator.

(b) Filed within three years after the making of the payment sought to be refunded.

(Added by Stats. 1959, Ch. 2041.)






CHAPTER 4. Delinquency and Sale

36950

Unpaid assessments are delinquent unless paid within six calendar months after they become due.

(Added by Stats. 1951, Ch. 390.)



36950.1

As used in this chapter and Chapter 5 (commencing with Section 37050), Chapter 6 (commencing with Section 37150), and Chapter 7 (commencing with Section 37175), assessment includes standby charges and other charges levied for the use of district water.

(Added by Stats. 1987, Ch. 1052, Sec. 4.)



36950.5

Notwithstanding the provisions of Section 36950, the board may, by resolution, provide that assessments may be paid in two equal installments, the first of which shall be delinquent if not paid within five calendar months after the assessments became due and the second of which shall be delinquent if not paid within nine calendar months after the assessments became due. Notwithstanding such provision, the entire assessment on any parcel may be paid before delinquency of the first installment. If any assessment is not evenly divisible by two, the odd cent shall be shown as a part of and included in the first installment.

(Added by Stats. 1970, Ch. 380.)



36951

As soon as possible after the assessments, or any installment thereof, become delinquent, the tax collector shall publish a notice containing all of the following:

(a) A description of the delinquent property.

(b) The name of the assessee.

(c) The amount of the assessments and penalties due on the property.

(d) The amount of the assessments and penalties delinquent on the property.

(e) A statement that unless the delinquent assessments and penalties are paid at the district office by 12 noon on the date stated in the notice, the delinquent property will, on that date, be sold to the district for nonpayment of the delinquent assessments and penalties.

(f) A statement that subsequent to the sale of the delinquent property to the district, the property may be redeemed by payment of the amount specified in Section 37150 and, if applicable, Section 37155.2 or, if the district has elected pursuant to Chapter 7 (commencing with Section 37175) to permit installment redemption pursuant to that chapter, that the delinquent property may be redeemed under an installment plan of redemption.

(g) A statement of the name, address, and telephone number of the official who will furnish all information concerning redemption.

(h) A statement that after three years from the date of sale of the delinquent property to the district the right of redemption may be terminated upon execution and delivery to the district of a collector s deed pursuant to Chapter 6 (commencing with Section 37150).

(Amended by Stats. 1987, Ch. 560, Sec. 1. Effective September 11, 1987.)



36952

The notice required by Section 36951 shall be published in the county in which the property is located in the manner prescribed in Section 6063 of the Government Code, commencing not less than 21 days nor more than 28 days prior to the date required to be stated in the notice by subdivision (e) of Section 36951.

(Amended by Stats. 1987, Ch. 560, Sec. 2. Effective September 11, 1987.)



36953

If any error should occur in the published notice with respect to the description of any delinquent property, the name of the assessee thereof, or the amount of the assessments and penalty due thereon which might invalidate a sale thereof and such error is discovered prior to sale, the collector shall at once republish a notice as to the property affected by the error, making such notice conform to the requirements of Sections 36951 and 36952. If any error should occur in the publication of the notice with respect to the time or place of publication or the requirements of Section 36952, and such error is discovered prior to sale, the collector shall at once republish the notice in conformity with all the requirements of Sections 36951 and 36952, specifying a date for the sale not less than 21 nor more than 28 days from the date of the first republication.

(Amended by Stats. 1958, 1st Ex. Sess., Ch. 94.)



36954

On the day fixed for the sale in the published notice, or in any republished notice, the collector shall sell to the district the whole amount of each parcel of property separately assessed upon which the assessments and penalties due on the property remain unpaid for the amount of such assessment and penalty thereon.

(Amended by Stats. 1958, 1st Ex. Sess., Ch. 94.)



36955

Thereupon the collector shall, as to each parcel sold, make an entry Sold to the district in the assessment book, and the date of the sale.

(Amended by Stats. 1958, 1st Ex. Sess., Ch. 94.)



36956

After the delinquent sale the collector shall make out, in duplicate, and sign a certificate of sale for each parcel separately assessed and sold, setting forth all of the following:

(a) A description of the property sold and the date of the sale.

(b) The name of the assessee.

(c) That the property was sold for the amount of the assessment and penalty thereon, giving the amount and year of the assessment.

(d) The date on which the purchaser will be entitled to a deed.

(Amended by Stats. 1958, 1st Ex. Sess., Ch. 94.)



36957

The certificate of sale may be substantially in the following form, the blanks being filled to show the facts in each case:

Certificate of Sale No. ______

___________ Water District

I, the collector of ______________ Water District, certify that on the ____ day of ________, 19__, after giving the required notice, I sold to ______ Water District, the purchaser, for the sum of ______ dollars ($____) real property in the County of ______, State of California, described as follows:

(insert description)

This land was assessed to _______________. This property was sold for a delinquent assessment levied on it in the year _________ by the district, and the sale price was the sum due and unpaid on the assessment and penalty thereon. The purchaser will be entitled to a deed to the property at any time after three years from the date of sale, unless in the meantime the property is redeemed.

WITNESS MY HAND and the seal of the district this ______ day

of ________, 19__.

(District Seal)

_____ Collector of ______ Water District

(Amended by Stats. 1958, 1st Ex. Sess., Ch. 94.)



36958

Of each of the duplicate certificates of sale one shall be retained by the collector and the other shall be recorded in the office of the county recorder of the county in which the property is situated.

(Amended by Stats. 1958, 1st Ex. Sess., Ch. 94.)



36959

Notwithstanding any other provision of this part to the contrary, in the case of a sale of property for taxes or assessments, except where the sale is conducted and the funds are accounted for as provided in Division 1 (commencing with Section 101) of the Revenue and Taxation Code, all proceeds shall be accounted for and distributed as provided in Article 12 (commencing with Section 53925) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1977, Ch. 648.)



36960

When property is sold for assessments imposed on it as the property of a particular person, no misnomer of the owner, or supposed owner, or any other mistake relating to the ownership, affects the sale or renders it void or voidable.

(Amended by Stats. 1958, 1st Ex. Sess., Ch. 94.)






CHAPTER 5. Assessment After Sale to District

37050

All property sold for delinquent assessments to the district shall subsequently be assessed for district purposes as though it had never been sold, until the collector has made and delivered to the district a collector s deed, but shall not again be sold for delinquent assessments until after the property has been redeemed or has been sold by the district.

(Amended by Stats. 1958, 1st Ex. Sess., Ch. 94.)



37051

If the property is sold to the district for delinquent assessments, the collector in making his accounting with the treasurer shall furnish a statement of the property sold to the district and the amount for which the property was sold. The treasurer shall thereupon estimate that portion of the amount belonging to the general obligation bond fund and shall charge the general fund with that portion and pay it from the general fund into the general obligation bond fund.

(Amended by Stats. 1958, 1st Ex. Sess., Ch. 94.)






CHAPTER 6. Redemption and its Termination

37150

Property sold to the district for delinquent assessments may be redeemed by the redemptioner within three years from the date of sale, or thereafter before a collector s deed of the property has been delivered, by payment in lawful money of the United States to the collector the sum of the following:

(a) The amount for which the property was sold, together with interest thereon at the rate of 9 percent per year from the date of sale, but not less than three-fourths of 1 percent for any portion of a month.

(b) The amount of assessments against the property, with the delinquent penalties thereon, assessed subsequent to sale, together with interest on such assessments as are delinquent and the penalties thereon at the rate of 9 percent per year from the date of delinquency, but not less than three-fourths of 1 percent for any portion of a month.

(c) The amount of the recorder s fees in recording the certificate of sale and the certificate of redemption.

(d) The costs of publication of notice as required by Section 36951.

As used in this section, the redemptioner is the person whose estate has been sold, or his successor in interest.

(Amended by Stats. 1972, Ch. 50.)



37151

On receipt of the redemption money plus the amount of the recorder s fee the collector shall make out duplicate certificates of redemption reciting the payment and stating the date of recordation of the certificate of sale to which the redemption applies and the book and page where the same is recorded or the recorder s document number.

(Amended by Stats. 1959, Ch. 51.)



37152

One of the duplicate certificates of redemption shall be given to the redemptioner.

(Amended by Stats. 1958, 1st Ex. Sess., Ch. 94.)



37153

The collector shall record the other duplicate certificate of redemption with the county recorder in whose office the certificate of sale is on record.

(Amended by Stats. 1959, Ch. 51.)



37155

If the property sold for delinquent assessments has not been redeemed and three years have elapsed from the date of its sale to the district, the collector, upon demand made by resolution of the board and after giving the notice required by Section 37155.1, shall deliver a collector s deed to the property to the district. The right of redemption shall terminate upon recording of the collector s deed to the property by the district.

(Amended by Stats. 1987, Ch. 560, Sec. 3. Effective September 11, 1987.)



37155.1

After receiving a demand for a collector s deed pursuant to Section 37155, and not less than 45 days nor more than 60 days before delivery of a collector s deed pursuant to that demand, the collector shall publish in the manner prescribed in Section 6063 of the Government Code a notice which shall contain all of the following:

(a) The date of the notice.

(b) A statement that as of a stated date, three years or more will have elapsed since the property or properties described in the notice were sold to the district pursuant to Chapter 4 (commencing with Section 36950).

(c) A statement that on the stated date, the board, by resolution, demanded delivery of a collector s deed to the property to the district.

(d) A statement that unless sooner redeemed, or, if the district has provided for installment redemption, an installment plan of redemption is initiated, a collector s deed to the property will be delivered to the district.

(e) The date and time at which the collector s deed will be executed and delivered.

(f) A statement that if the collector s deed is executed and delivered the right of redemption will terminate.

(g) The name, address, and telephone number of the official who will furnish all information concerning redemption.

(h) The fiscal year or years for which the delinquent assessments were levied.

(i) A description of the property.

(j) The amount required to redeem, which shall include the amounts specified in Section 37155.3.

(k) The name of the assessee on the current assessment book of the district.

(l) The street address of the property, if available.

(Amended by Stats. 1988, Ch. 160, Sec. 185.)



37155.2

After the first publication of the notice required by Section 37155.1, and not less than 45 days, nor more than 60 days, before the date specified in that notice for the delivery of a collector s deed, the collector shall send by certified mail to each of the parties of interest, as specified in this section, at his or her last known address a copy of the notice published pursuant to Section 37155.1. The collector shall make a reasonable effort to ascertain the names and addresses of each of the parties of interest, including, but not limited to, the securing of a lot book guarantee from a title insurer authorized to conduct business as such in this state with respect to the delinquent property, dated as of the date of the board s demand resolution; an examination of the county s assessments of the delinquent property on the rolls beginning with the year of delinquency to and including that of the last equalized roll; an examination of the most recent telephone books in the county in which the delinquent property is located; and an examination of the telephone books covering the area of the last known address of each party of interest.

For the purposes of this section, a party of interest is the holder of any interest in the delinquent property which would be terminated by execution and delivery of a collector s deed.

(Added by Stats. 1987, Ch. 560, Sec. 5. Effective September 11, 1987.)



37155.3

Upon first publication of the notice required by Section 37155.1, there shall be added to the amount to redeem as provided in Section 37150 the sum of the following:

(a) The cost of publication of the notice required by Section 37155.1.

(b) The cost of securing the lot book guarantee required by Section 37155.2.

(Added by Stats. 1987, Ch. 560, Sec. 6. Effective September 11, 1987.)



37156

A collector s deed shall contain the date of sale and his statement that no person redeemed the property during the time allowed for its redemption; and may be in substantially the following form, the blanks being filled to show the facts in each case:

Collector s Deed

______ Water District

On the ____ day of _____, 19__, the collector of _____ Water District sold to _____ Water District, for a delinquent assessment, real property situated within the district, and in the County of _____, State of California, described as follows:

(insert description)

No person has redeemed the property from the sale; the time for redemption has elapsed; and the purchaser has demanded a deed to the property.

Wherefore, I, the collector of _____ Water District grant to _____ Water District all of the real property aforesaid.

WITNESS MY HAND and the seal of the district this ____ day of ____ 19__.

(DISTRICT SEAL) _____ Collector of ___________ Water District

(Amended by Stats. 1959, Ch. 51.)



37157

A collector s deed to a district shall be recorded in the usual manner of recording conveyances of real property.

(Amended by Stats. 1959, Ch. 51.)



37158

The collector s deed conveys to the district title to the property described therein free of all encumbrances, except liens for taxes and assessments levied for state, county, municipal or other district purposes, unless the property is owned by the United States or this State in which case it is prima facie evidence of the right of possession. The title acquired by the district may be sold at public auction or private sale and conveyed by deed executed and acknowledged by the president and secretary. Authority to convey shall be conferred by resolution of the board entered on its minutes fixing the sales price in the best interest of the district. The district may also lease or otherwise deal with the property as is in the best interest of the district.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 94.)



37159

A collector s deed when acknowledged or proved is prima facie evidence that:

(a) The land was assessed as required by law.

(b) The land was equalized as required by law.

(c) The assessments were levied in accordance with law.

(d) The assessments were not paid.

(e) At a proper time and place the property was sold as prescribed by law.

(f) The property was not redeemed.

(g) The person who executed the deed was the proper officer.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 94.)



37160

Except as against actual fraud a collector s deed acknowledged or proved is conclusive evidence of the regularity of all of the proceedings from the assessment by the assessor, inclusive, up to the execution of the deed.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 94.)



37161

An action, proceeding, defense, answer, or cross-complaint based on the alleged invalidity or irregularity of any collector s deed executed to the district or based on the alleged ineffectiveness of the deed to convey the absolute title to the property described in it may be commenced or interposed only within one year after the recordation of the deed.

(Amended by Stats. 1971, Ch. 244.)



37162

An action, proceeding, defense, answer, or cross-complaint based on the alleged invalidity or irregularity of any agreement of sale, deed, lease, or option executed by a district in connection with property deeded to it by its collector or based on the alleged ineffectiveness of the instrument to convey or affect the title to the property described in it may be commenced or interposed only within one year after the execution by the district of the instrument.

(Amended by Stats. 1971, Ch. 244.)



37163

The provisions of Sections 37161 and 37162 do not apply in the following cases:

(a) Where the assessments for which the property was sold were paid before the sale.

(b) Where the property was redeemed after the sale.

(c) Where the land was not subject to assessment at the time it was assessed.

(d) Where no assessments were due on the land at the time of sale.

(e) Where fraud is established.

(f) Where the deed is void on its face.

(g) Where the owner of the land was at the time of the sale a minor or insane person, in which case the earliest time that the statute of limitations begins to run is when the disability is removed.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 94.)



37164

The burden of proof shall be upon the party urging the invalidity, irregularity, or ineffectiveness of an agreement, deed, lease, or option described in Sections 37161 and 37162 or of any assessments, sales, or assessment deeds of which he complains to show the invalidity, irregularity, or ineffectiveness, and he shall be required to plead specifically the grounds upon which he urges the invalidity, irregularity, or ineffectiveness.

(Added by Stats. 1958, 1st Ex. Sess., Ch. 94.)






CHAPTER 7. Optional Provisions for Installment Redemption

37175

This chapter provides an optional provision for the redemption, on an installment plan, of property sold to the district for delinquent assessments. The board may at any time, by resolution, elect to permit the redemption of property sold to the district for delinquent assessments according to the provisions of this chapter. The board may at any time thereafter, by further resolution, terminate such election, but no such termination shall affect a redemption plan then in effect.

(Added by Stats. 1972, Ch. 50.)



37176

As used in this chapter:

(a) Redemption amount means the total amount which would be necessary to redeem the property from sale for delinquent assessments at the time election is made to pay delinquent assessments in installments under this chapter.

(b) Balance of the redemption amount is the amount equal to the difference between the redemption amount and the total of the portions previously paid which portions were paid as a part of the redemption amount.

(c) Redemptioner is the person whose estate has been sold, or his successor in interest.

(Added by Stats. 1972, Ch. 50.)



37177

During such time as the provisions of this chapter are effective in the district pursuant to a resolution adopted under authority of Section 37175, any person may elect to pay delinquent assessments in installments under this chapter at any time before a collector s deed of the property has been delivered, except that if payment of delinquent assessments has been started under this chapter and the amount required to be paid in any fiscal year is not paid as required by this chapter, payment in installments may not again be started with respect to the same delinquent assessments.

(Added by Stats. 1972, Ch. 50.)



37178

During the time payments are made under this chapter, there shall not be:

(a) Delivery of a collector s deed.

(b) Any termination of the right of redemption.

(Added by Stats. 1972, Ch. 50.)



37179

Election to pay delinquent assessments in installments is made by payment, in the same manner as a redemption, of 33
1/3
percent, or more, of the redemption amount. All current assessments, with penalties thereon, due or coming due for the fiscal year in which this first payment is made shall be paid before the delinquency date of the last installment of current assessments, except that if the election to pay delinquent assessments in installments is made on or after the delinquency date of the last installment of current assessments for any fiscal year, the current assessments, with penalties thereon, shall be paid with or prior to the installment payment.

(Added by Stats. 1972, Ch. 50.)



37180

In each succeeding fiscal year, the redemptioner shall pay all current assessments and penalties coming due in that fiscal year before the delinquency date of the last installment of current assessments.

(Added by Stats. 1972, Ch. 50.)



37181

In each succeeding fiscal year, the redemptioner shall pay, before the delinquency date of the last installment of current assessments, the sum of the following:

(a) That amount which is computed to be not less than the difference between the amounts previously paid under the provisions of this chapter, excepting amounts paid as interest, and:

(1) 66
2/3
percent of the redemption amount when the payment is made during or prior to the first fiscal year following the year in which election was made to pay delinquent assessments in installments.

(2) 100 percent of the redemption amount when the payment is made during or prior to the second fiscal year following the year in which election was made to pay delinquent assessments in installments.

(b) Interest, computed at the rate of three-fourths of 1 percent per month accruing on the first day of each month following the preceding payment, on the balance of the redemption amount.

Payments under this section shall be computed and paid in the same manner as a redemption, and the receipts for such payment shall show that the payments are for the use of the real estate under this plan for payment of delinquent assessments in installments.

(Added by Stats. 1972, Ch. 50.)



37182

If all payments are not made on or before the dates prescribed, a collector s deed of the property may be delivered and the right of redemption may be terminated in the same manner as if no election to pay delinquent assessments in installments had been made.

(Added by Stats. 1972, Ch. 50.)



37183

Payments under this chapter are not a redemption or partial redemption and do not affect the district s interest in the real estate. The payments are compensation for the use of the real estate.

(Added by Stats. 1972, Ch. 50.)



37184

If all payments under this chapter are made as prescribed and if redemption of the property is made before the delinquency date of the last installment of current assessments in the second fiscal year succeeding the fiscal year when the first payment was made, the amount necessary to redeem the property is the balance of the redemption amount with interest on such balance three-fourths of 1 percent accruing on the first day of each month following the last preceding payment to the date of redemption. When redemption is made under this section, no credit shall be allowed for amounts previously paid or credited.

(Added by Stats. 1972, Ch. 50.)



37185

The redemption certificate for a redemption under this chapter shall show the following:

(a) The amounts used to arrive at the redemption amount at the time of an election to pay delinquent assessments in installments.

(b) The portions of the redemption amount and interest previously paid, including all credits allowed.

(c) The portion of the redemption amount and interest required to make the redemption.

(Added by Stats. 1972, Ch. 50.)



37186

Excepting as provided in this chapter, the redemption shall be made in the manner provided by Chapter 6 (commencing with Section 37150) of this part.

(Added by Stats. 1972, Ch. 50.)









PART 7.5. ALTERNATIVE PROVISIONS FOR LEVY, COLLECTION AND ENFORCEMENT OF DISTRICT ASSESSMENTS BY THE COUNTY

37200

This part provides an alternative method for the levy, collection and enforcement of district assessments and the provisions of this part shall not apply to or affect any other provisions of this division.

(Added by renumbering Section 36500 by Stats. 1959, Ch. 614.)



37202

Unless the context otherwise requires, the following terms used in this part shall mean:

(a) Board of supervisors means the board of supervisors of each county within which a district is located.

(b) Bond or bonds mean a general obligation bond or bonds.

(Amended by Stats. 1961, Ch. 1301.)



37203

(a) On or before December 31st of any year the board may by resolution elect to proceed under this part for the levy, collection, and enforcement of any or all assessments, and thereafter until termination of that election the provisions of this part shall apply to the levy, collection, and enforcement of those assessments. The board by resolution may at any time on or before December 31st of any year terminate its election to proceed under this part, and thereafter the provisions of this part shall no longer apply to the levy, collection, and enforcement of those assessments. On or before January 1st following the adoption of either of those resolutions, a certified copy thereof shall be filed with the auditor, assessor, tax collector and treasurer of each county within which a district is located and with the State Board of Equalization. There shall also be filed with the county assessor and the State Board of Equalization a statement as required by Chapter 8 (commencing with Section 54900) of Part 1 of Division 2 of Title 5 of the Government Code.

(b) Notwithstanding subdivision (a), the board may, by resolution, elect at any time to proceed under this part only for the collection and enforcement of delinquent assessments, including standby and other charges, and thereafter until termination of that election this part shall apply to the collection and enforcement of the delinquent assessments. A certified copy of the resolution shall be filed with the auditor, assessor, tax collector, and treasurer of each county within which the district is located and the assessments shall thereafter be included in all county tax statements.

(Amended by Stats. 1987, Ch. 1052, Sec. 5.)



37203.1

Notwithstanding the provisions of Sections 54902 and 54903 of the Government Code and Section 37203, the Yolo-Zamora Water District may effectively proceed under this part for assessment and taxation purposes if a certified copy of the resolution of the board adopted pursuant to Section 37203 electing to proceed under this part, shall be filed with the Auditor, Assessor, Tax Collector and Treasurer of Yolo County and the State Board of Equalization on or before April 15, 1969, and a map or plat indicating the boundaries of the district shall be filed with the Yolo County Assessor and the State Board of Equalization on or before April 15, 1969.

(Added by Stats. 1969, Ch. 241.)



37204

The board may from time to time by resolution provide for a district fiscal year, to commence and end at the dates specified in said resolution.

(Added by renumbering Section 36504 by Stats. 1959, Ch. 614.)



37205

Whenever the fiscal year is changed, if necessary to provide sufficient money to meet the obligations and expenses of the district between the end of the previous fiscal year and the commencement of the new fiscal year, the board may add to the estimate to be furnished to the board of supervisors for the first new fiscal year an amount clearly sufficient to raise money for the purposes required or authorized by Section 37206.

(Added by renumbering Section 36505 by Stats. 1959, Ch. 614.)



37206

On or before August 1st the board of any district which has elected pursuant to Section 37203 to proceed under this part shall furnish to the county auditor and the board of supervisors an estimate in writing of the amount of money needed to be raised by assessment in the county for the payment of its proportion of the amount required for the purposes of the district for the next fiscal year. Except to the extent that provision has otherwise been made by the board, as may be permitted by law, for payment of the principal of and interest upon bonds as they become due and for payment of other claims and expenses of the district, said estimate shall be in an amount sufficient for payment of the county s proportion of the principal of and interest on bonds as they become due and for payment of other claims and expenses of the district.

(Amended by Stats. 1970, Ch. 17.)



37207

The board of supervisors annually at the time of levying county taxes shall levy an ad valorem assessment upon all lands within that portion of the district within the county sufficient to raise the amount stated in the estimate of the district board and shall levy an additional assessment against those lands upon which there are unpaid charges for water and other services as provided in Section 37212.

(Amended by Stats. 1971, Ch. 1211.)



37207.1

(a) This section applies only to the Santa Margarita Water District.

(b) If the board determines pursuant to Section 36424.1 to designate areas within an improvement district for which the Santa Margarita Water District has issued general obligation bonds, the board shall submit to the county auditor and the board of supervisors an estimate, in writing, of the amount of money required to be raised by assessment for the payment of the amount allocated by the board to each area for the payment of the principal of, and interest on, the bonds issued for the improvement district. Upon receiving the estimate, the board of supervisors shall levy an ad valorem assessment upon all lands within each designated area that is sufficient to raise the amount set forth in the estimate of the board.

(c) The district shall reimburse the county for any additional costs in carrying out the provisions of this section.

(Added by Stats. 2000, Ch. 25, Sec. 2. Effective May 24, 2000.)



37208

Said ad valorem assessment shall be levied and collected at the same time and in the same manner and by the same officers and with the same penalties and interest as general county taxes and when collected shall be paid to the district.

(Added by renumbering Section 36508 by Stats. 1959, Ch. 614.)



37209

The board may by resolution authorize payment to the county of reasonable compensation, as may be provided by law or as may be agreed upon with the county, for services rendered by the county and the officers thereof in levying, collecting and enforcing district assessments pursuant to this part.

(Added by renumbering Section 36509 by Stats. 1959, Ch. 614.)



37210

As used in this part, assessment includes standby charges and other charges levied for the use of district water.

(Amended by Stats. 1987, Ch. 1052, Sec. 6.)



37210.1

In levying a standby charge, the board of any district which has elected, pursuant to Section 37203, to proceed under this part shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(Added by Stats. 2007, Ch. 27, Sec. 31. Effective January 1, 2008.)



37210.2

If the procedures set forth in this part as it read at the time a standby charge was established were followed, the board may, by resolution, continue the charge pursuant to this part in successive years at the same rate. If new, increased, or extended assessments are proposed, the board shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(Added by Stats. 2007, Ch. 27, Sec. 32. Effective January 1, 2008.)



37211

Notwithstanding Section 37207, the board of supervisors annually at the time of levying county taxes shall levy an ad valorem assessment upon all lands within that portion of the district within the county sufficient to raise the amount stated in the estimate of the district board; provided, however, that until such time as a district which has not theretofore delivered water for any purpose puts into operation facilities for the delivery of water, the board may levy a special assessment of an equal amount upon each acre of land within the district sufficient to defray all expenses as estimated by the board to be incurred for the general benefit of the district during the period in which facilities for the delivery of water primarily for agricultural purposes are being planned and constructed. In no event shall such equal amount assessment exceed three dollars ($3) per acre per year.

(Amended by Stats. 1965, Ch. 223.)



37212

In case any charges for water or other services, or either, remain unpaid:

(a) If unpaid for 60 days or more on July 1st, the district board may, by resolution, order the secretary to do each of the following:

(1) Prepare a list of the parcels of land upon which water and other services, or either, requested in writing by the owner of the property, was used, and for which the charges remain unpaid.

(2) Certify that the list is true and correct.

(3) Submit the list of unpaid charges and parcels to the county auditor no later than five days after the estimate of the district board was furnished pursuant to Section 37206.

Upon receipt by the county auditor of the list and a certified copy of the resolution, the amount of the unpaid charges attributed to each parcel mentioned in the list shall constitute a special assessment against the parcel, and shall be a lien on that property for that amount. The lien attaches upon recordation in the office of the county recorder of the county in which the property is situated of a certified copy of the resolution of the district board accompanied by a certified copy of the list specifically describing the real property by a legal description or reference to an assessor s parcel number and specifying the amount applicable to each parcel. The assessment shall be collected at the same time and in the same manner as ordinary municipal ad valorem taxes are collected, and shall be subject to the same penalties, and the same procedure and sale in case of delinquency as provided for those taxes. All laws applicable to the levy, collection, and enforcement of municipal ad valorem taxes shall be applicable to the assessment, except that, if any real property to which the lien would attach has been transferred or conveyed to a bona fide purchaser for value or a lien of a bona fide encumbrancer for value has been created and attached thereon during the year prior to the date on which the first installment of the taxes that include the assessment appears on the assessment roll, then the lien which would otherwise be imposed by this section shall not attach to the real property and the delinquent and unpaid charges, as certified, relating to the property shall be transferred to the unsecured roll for collection.

The county shall deduct from the charges collected an amount sufficient to compensate the county for costs incurred in collecting the delinquent and unpaid charges. The amount of this compensation shall be fixed by agreement between the board of supervisors and the district s board of directors.

(b) The amount of the unpaid charges may, in the discretion of the district, be secured at any time by filing for record in the office of the county recorder of any county, a certificate specifying the amount of the charges and the name and address of the person liable therefor.

From the time of recordation of the certificate, the amount required to be paid together with interest and penalty constitutes a lien upon all real property in the county owned by the person or afterwards, and before the lien expires, acquired by him or her. The lien has the force, priority, and effect of a judgment lien and shall continue for 10 years from the date of the filing of the certificate unless sooner released or otherwise discharged. The lien may, within 10 years from the filing of the certificate or within 10 years from the date of the last extension of the lien in the manner herein provided, be extended by filing for record a new certificate in the office of the county recorder of any county and from the time of the filing the lien shall be extended to the real property in this county for 10 years unless sooner released or otherwise discharged.

(Amended by Stats. 2012, Ch. 330, Sec. 24. Effective January 1, 2013.)



37213

A district which has elected pursuant to Section 37203 to proceed under this part shall notify the holder of title to land whenever delinquent and unpaid charges for water and other services or either which could become a lien on such property pursuant to Section 37212 remain delinquent and unpaid for 60 days.

(Added by Stats. 1971, Ch. 1211.)



37214

Notwithstanding any other provision of this part to the contrary, in the case of a sale of property for taxes or assessments, except where the sale is conducted and the funds are accounted for as provided in Division 1 (commencing with Section 101) of the Revenue and Taxation Code, all proceeds shall be accounted for and distributed as provided in Article 12 (commencing with Section 53925) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1977, Ch. 648.)






PART 8. CHANGES IN ORGANIZATION

CHAPTER 1. Exclusion

ARTICLE 1. Petition and Notice

37300

One or more tracts of land may be excluded from the district under proceedings taken pursuant to the District Reorganization Act of 1965 (commencing at Section 56000, Government Code).

(Amended by Stats. 1965, Ch. 2043.)









CHAPTER 2. Inclusion

ARTICLE 1. Petition and Notice

37485

Land not a part of the district whether or not contiguous to it may be included within the district.

(Added by Stats. 1951, Ch. 390.)






ARTICLE 6. Inclusion of Land Owned by the District

37580

Upon the determination by the board that the inclusion within the district of any contiguous or noncontiguous land owned by the district is for the best interest of the district, the board may, by resolution, declare that the land is included within the district.

(Added by Stats. 1951, Ch. 390.)












PART 8.1. WESTLANDS WATER DISTRICT MERGER

CHAPTER 1. General Provisions

37800

This part shall be known and may be cited as the Westlands Water District Merger Law.

(Added by Stats. 1965, Ch. 746.)



37801

The state and the people thereof have a primary and supreme interest in securing to the inhabitants and property owners within and adjacent to the federal service area of the San Luis unit of the Central Valley project now under construction by the United States the greatest possible use and conservation of the waters to be made available from said unit and the greatest use thereof to the area, thereby assuring that the greatest productivity of the largest possible area may be accomplished and safely carried on within reasonable limits of economy.

(Added by Stats. 1965, Ch. 746.)



37802

Investigation having shown that conditions in and surrounding the federal service area of the San Luis unit of the Central Valley project are peculiar to that area, it is hereby declared that a general law cannot be made applicable thereto and that this part is therefore necessary for the proper distribution, use, and control of the natural supplies of water now available for said area and of the water to be made available from the San Luis unit of the Central Valley project, and for elimination of duplication of governmental authority, the securing of greater economy of administration, and the more efficient and effective utilization of ground water and imported water supplies.

(Added by Stats. 1965, Ch. 746.)



37803

The Westlands Water District, situated in Fresno and Kings Counties, was formed, prior to the enactment of this part, and is operating under this division, primarily for irrigation purposes.

The West Plains Water Storage District, situated in Fresno and Kings Counties, was formed, prior to the enactment of this part, and is operating under the California Water Storage District Law, primarily for irrigation purposes.

(Added by Stats. 1965, Ch. 746.)



37804

This part is enacted in part under the authority expressly granted in Section 13 of Article XI of the Constitution of the state.

(Added by Stats. 1965, Ch. 746.)



37805

This part shall be given a liberal construction for the purpose of sustaining any and all proceedings taken hereunder.

(Added by Stats. 1965, Ch. 746.)



37806

Nothing in this part shall impair or adversely affect any right of any bondholder or creditor of the water storage district or the California water district.

(Added by Stats. 1965, Ch. 746.)






CHAPTER 2. The Merger

37820

The West Plains Water Storage District is, on the effective date of this section, hereby merged into the Westlands Water District.

(Added by Stats. 1965, Ch. 746.)



37821

The surviving district comprises all land in the water district immediately following the merger plus inclusion, and less exclusions, of land thereafter made pursuant to law.

(Added by Stats. 1965, Ch. 746.)



37822

The name of the surviving district is Westlands Water District.

(Added by Stats. 1965, Ch. 746.)



37823

The surviving district is a public agency of the state.

(Added by Stats. 1965, Ch. 746.)



37824

Upon the merger of the two districts, the water storage district for all purposes ceases to exist, and the offices of its directors and officers are terminated.

(Added by Stats. 1965, Ch. 746.)



37825

Upon the merger, the directors and officers of the California water district then in office constitute the directors and officers of the surviving district.

(Added by Stats. 1965, Ch. 746.)



37826

Upon the merger, the surviving district succeeds to all properties, rights, and contracts of each of the two districts and any funds to which it succeeds may be expended and properly disposed of as provided by law for California water districts generally.

(Added by Stats. 1965, Ch. 746.)






CHAPTER 3. Operation of Surviving District

37850

Except as in this part expressly provided, the surviving district shall in all respects be operated, managed, and governed, its directors and officers shall be elected or appointed, and its revenues shall be raised and expended as provided by law for California water districts generally.

(Added by Stats. 1965, Ch. 746.)



37851

All actions and proceedings pending by or against the water storage district at the time of the merger may be prosecuted to final judgment for or against the water storage district or the surviving district may be substituted as a party.

(Added by Stats. 1965, Ch. 746.)



37852

After the merger, no action or proceeding shall be brought for or against the water storage district or its directors or officers.

(Added by Stats. 1965, Ch. 746.)



37853

All actions and proceedings commenced after the merger, either on account of the affairs of the water storage district or affairs of the California water district, shall be prosecuted by or against the surviving district.

(Added by Stats. 1965, Ch. 746.)



37854

All outstanding bonded and other indebtedness of the water storage district and of the California water district at the time of the merger is hereby assumed by the surviving district, and all bondholders and creditors of the two districts may enforce their rights against the surviving district in like manner as might have been done against the water storage district or the California water district if the two districts had not been merged.

(Added by Stats. 1965, Ch. 746.)



37855

The board of directors and officers of the surviving district shall peform all duties and functions of the board of directors and corresponding officers of the water storage district relating to the assessment, levy, and collection of assessments with respect to assessments levied but uncollected as of the date of the merger in the same manner and at the same times as is provided in the California Water Storage District Law, and all county officers and boards of supervisors shall likewise perform their functions and duties with relation to the assessment, levy, and collection of such assessments as is provided in the California Water Storage District Law.

(Added by Stats. 1965, Ch. 746.)



37856

Lands which were within the Westlands Water District immediately prior to the merger shall, so long as said lands remain in the said district, have a prior right with respect to water to which said district was entitled under any contract with the United States in effect on the date of said merger over (1) lands added to the Westlands Water District as a result of the merger and (2) lands annexed to the said district subsequent to the merger.

(Added by Stats. 1965, Ch. 746.)









PART 9. REPEALS

38500

Chapter 387 of the Statutes of 1913 is hereby repealed.

(Added by Stats. 1951, Ch. 390.)



38501

The repeal effected by this part shall not be construed to deprive any district or any person or other entity of any substantial right which would have existed or hereafter exist had such repeal not been effected.

(Added by Stats. 1951, Ch. 390.)









DIVISION 14. CALIFORNIA WATER STORAGE DISTRICT LAW

PART 1. INTRODUCTORY PROVISIONS

CHAPTER 1. Short Title

39000

This division shall be known and may be cited as the California Water Storage District Law.

(Added by Stats. 1951, Ch. 391.)






CHAPTER 2. Definitions

39010

Unless the context otherwise requires, the provisions of this chapter shall govern the construction of this division.

(Added by Stats. 1951, Ch. 391.)



39011

The definition of a word applies to any of its variants.

(Added by Stats. 1951, Ch. 391.)



39012

District means any water storage district formed pursuant to the California Water Storage District Act or this division.

(Added by Stats. 1951, Ch. 391.)



39013

Include, except when used in relation to the inclusion of land into a district, does not necessarily exclude matters not enumerated.

(Added by Stats. 1951, Ch. 391.)



39014

Land, except in Chapter 2 of Part 10, means land in the district or proposed district involved.

(Added by Stats. 1951, Ch. 391.)



39015

Affected county means any county in which land is situated.

(Added by Stats. 1951, Ch. 391.)



39016

Board means the board of directors of a district.

(Added by Stats. 1951, Ch. 391.)



39017

President means the president of the board.

(Added by Stats. 1951, Ch. 391.)



39018

Secretary means the secretary of the board.

(Added by Stats. 1951, Ch. 391.)



39019

Treasurer means the treasurer of a district.

(Added by Stats. 1951, Ch. 391.)



39020

Holder of title includes a holder of evidence of title and, also, a holder of land under a possessory right acquired by entry or purchase from the United States or the State of California.

(Added by Stats. 1951, Ch. 391.)



39021

Property, except in Part 9, embraces all real and personal property, including water, water rights, works, franchises, concessions and rights.

(Added by Stats. 1951, Ch. 391.)



39022

Works includes water works, conduits, reservoirs, storage sites, water sheds, machinery, wells, pumps, dams, storage tanks, tunnels, hydrants, meters, other appliances, and their appurtenances.

(Added by Stats. 1951, Ch. 391.)



39023

Conduit includes canals, laterals, ditches, flumes, pipes, and their appurtenances.

(Added by Stats. 1951, Ch. 391.)



39024

Acquire includes construct, purchase, lease, exchange, condemn, jointly acquire when joint acquisition is permitted, and contract to acquire.

(Added by Stats. 1951, Ch. 391.)



39025

Dispose includes sell, contract to lease, contract to sell, and the making of any instrument necessary therefor.

(Added by Stats. 1951, Ch. 391.)



39026

Operate includes use, maintain, and repair.

(Added by Stats. 1951, Ch. 391.)



39027

General election is the election required to be held in districts in each odd-numbered year.

(Added by Stats. 1951, Ch. 391.)



39028

Special election means any election other than a general election.

(Added by Stats. 1951, Ch. 391.)



39030

Acknowledged means acknowledged and certified in the same form and manner as is required for recording of conveyances of real property.

(Added by Stats. 1951, Ch. 391.)



39031

Office county means the county in which the office of the district is kept.

(Added by Stats. 1951, Ch. 391.)



39033

Other district means any district or other public agency formed under any law of the state.

(Amended by Stats. 1965, Ch. 756.)



39034

Principal county means the county in which the greater portion of the land of a district is located.

(Added by Stats. 1999, Ch. 779, Sec. 8. Effective October 10, 1999.)



39035

Board of supervisors means the board of supervisors of the principal county.

(Added by Stats. 1999, Ch. 779, Sec. 9. Effective October 10, 1999.)






CHAPTER 3. General Provisions

39050

For all purposes of this division relating to signing petitions and voting at any election, and for all other purposes when the question of title to or value of land claimed to be owned by a petitioner or voter is involved, the most recent county assessment roll in each affected county, or the last final election roll prepared in accordance with Section 41027 if the board elects to follow the procedure provided in Chapter 1.5 (commencing with Section 41025) of Part 4, shall be sufficient evidence of ownership and value.

(Amended by Stats. 1990, Ch. 1593, Sec. 1.6. Effective September 30, 1990.)



39051

If any parcel of land is assessed on any assessment roll to unknown or fictitiously named owners or to unnamed owners in addition to any owners named thereon, the parcel of land shall be deemed for any of the purposes of this division to have but one owner in addition to the owners whose true names may be purported to be given on the assessment roll.

(Added by Stats. 1951, Ch. 391.)



39052

The holder of title to an undivided interest in land affected by any of the provisions of this division may sign any petition or vote at any election provided for in this division, and such undivided interest shall be counted and valued as though it were a separate interest.

(Added by Stats. 1951, Ch. 391.)



39053

If the assessment roll fails to indicate the extent of any undivided interest the holders of title whose undivided interests in any land are not specifically defined shall be deemed to have equal shares.

(Added by Stats. 1951, Ch. 391.)



39054

The certificate of the register of the United States Land Office for the district in which the land is situated, or of the State Lands Commission, is sufficient evidence of possessory right in any land entered under the laws of the United States or of this State.

(Added by Stats. 1951, Ch. 391.)



39055

Guardians, conservators, personal representatives, and other persons holding land in a trust capacity under appointment of court may sign any petition and may vote at any election in behalf of the estate represented by them without obtaining special authority.

(Amended by Stats. 1979, Ch. 730.)



39056

A certificate of acknowledgment taken before a notary public or justice of the peace of any state, or an affidavit by any person in the presence of whom a petition was signed, is sufficient evidence of the genuineness of the signature and of the fact of place of residence of any petitioner under this division.

(Added by Stats. 1951, Ch. 391.)



39057

Whenever any notice or publication, or notice of publication, or official advertising, or publication of process is required to be given or made by the provisions of this division, unless otherwise specifically provided, it shall be given or made once a week for two successive weeks in a newspaper of general circulation, printed and published in each affected county, and if in any such county there be no such newspaper then in a newspaper printed and published in an adjoining county.

(Added by Stats. 1951, Ch. 391.)



39058

As to any land belonging to a person under guardianship or conservatorship or comprised in the undistributed estate of a decedent, the guardian or conservator of such person or executor or administrator of such estate shall be deemed the holder of title for the purpose of representing the same in all proceedings under this division, and has the right to sign all petitions or protests provided for in this division, and to vote at all district elections, without any order of court authorizing him so to do.

(Amended by Stats. 1979, Ch. 730.)



39059

The powers herein conferred upon the department and board are police and regulatory powers and are necessary to the accomplishment of a purpose that is indispensable to the public interest.

(Amended by Stats. 1992, Ch. 1020, Sec. 44. Effective January 1, 1993.)



39060

The districts formed pursuant to this division are districts of the nature of irrigation, reclamation, or drainage districts in respect to all matters contemplated in the provisions of the Constitution of the State of California relating to irrigation, reclamation, or drainage.

(Added by Stats. 1951, Ch. 391.)






CHAPTER 4. Department of Water Resources and State Treasurer

ARTICLE 1. Powers and Duties

39080

The department shall have the powers and duties conferred upon it by this division and further powers and authority necessary to enable it to fully perform the duties imposed upon it by this division, including the employment of any assistants it deems necessary, and the fixing of their compensation. The compensation of assistants and the cost and expense of all work done by the department pursuant to this division shall be paid by the district as provided in this division for payment of other expenses of the district.

(Amended by Stats. 1992, Ch. 1020, Sec. 45. Effective January 1, 1993.)



39081

The department shall give information, so far as may be practicable, to persons contemplating the formation of a district.

(Added by Stats. 1951, Ch. 391.)



39082

Whenever the department deems it in the public interest that preliminary surveys and field investigations of proposed district projects shall be made at the expense of the State the department shall make the surveys and investigation and prepare a report thereof which shall be kept on file in its office.

(Added by Stats. 1951, Ch. 391.)












PART 2. FORMATION

CHAPTER 1. Petition for Formation

ARTICLE 1. Petitioners and Land

39400

A majority in number of the holders of title to land irrigated or susceptible of irrigation from a common source and by the same system of works, who are also the holders of title to a majority in value of the land may propose the formation of a district under the provisions of this division or the formation of the district may be proposed by not less than 500 petitioners, each of whom is the holder of title to land therein and which petitioners include the holders of title to not less than 10 percent in value of the land included within the proposed district.

(Added by Stats. 1951, Ch. 391.)



39401

The proposed district may include land situated in other distinctive district agencies of the State, including other water storage districts having different plans and purposes and the object of which is not the same.

(Added by Stats. 1951, Ch. 391.)



39402

The land proposed to be formed into a district need not consist of contiguous parcels.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 2. Petition

39425

A petition for the formation of a district shall set forth generally:

(a) The boundaries of the proposed district or a description of the land.

(b) The proposed source or sources of water supply.

(c) The location proposed for the storage of water to be used for such irrigation, if storage is proposed.

(d) Any drainage or reclamation connected with the project.

(e) Any incidental development of hydroelectric energy.

(f) The nature of the proposed works.

(g) A prayer that the territory embraced within the proposed district be formed as a water storage district under the provisions of this division.

(h) The signatures to the petition.

(Added by Stats. 1951, Ch. 391.)



39426

The petition may consist of any number of separate instruments, which shall be duplicates except as to signatures.

(Added by Stats. 1951, Ch. 391.)



39427

The petitioners shall file with the petition a list of the names and addresses of all persons holding title to land within the proposed district as shown by the last equalized assessment roll of each affected county.

(Added by Stats. 1951, Ch. 391.)



39428

The petition shall also be accompanied by a sufficient undertaking, to be approved by the department, in double the amount of the probable cost of forming the district as estimated by the department, conditioned that the sureties shall pay all of the costs in case the formation is not effected.

(Added by Stats. 1951, Ch. 391.)



39429

The department may require the furnishing of any additional undertaking or payment of money it deems necessary.

(Added by Stats. 1951, Ch. 391.)



39430

The formation petition and accompanying documents shall be presented to and filed with the department.

(Added by Stats. 1951, Ch. 391.)



39431

Signatures to the petition may be withdrawn at any time before its publication is commenced by filing a declaration signed and acknowledged by the petitioner with the department stating that it is the intention of the petitioner to withdraw from the petition.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 3. Time and Place of Hearing

39440

Upon the presentation and filing of the formation petition and undertaking the department shall forthwith fix a time and place for the hearing of the petition. The place shall be either the office of the department at Sacramento or some place within an affected county. The time shall be not less than 30 nor more than 120 days after the presentation and filing of the petition.

(Amended by Stats. 1963, Ch. 369.)






ARTICLE 4. Publication

39460

The department shall publish the formation petition and a notice of the time and place of the hearing on the petition in each affected county once a week for three successive weeks before the hearing.

(Added by Stats. 1951, Ch. 391.)



39461

The notice shall not be published until five days after the filing of the petition and undertaking in the office of the department.

(Added by Stats. 1951, Ch. 391.)



39462

When the petition consists of a number of separate instruments, only one copy need be published, but the names attached to all of the instruments shall appear in the publication.

(Added by Stats. 1951, Ch. 391.)



39463

The notice shall be issued by the department, shall refer to the petition, and shall be directed to the petitioners, all other persons holding title to land, and all other persons interested in or affected by the project. It shall be substantially in the following form:

Before the Department of Water Resources, State of California.

To the persons named as petitioners in the foregoing petition, to all persons holding title or evidence of title to lands included within the water storage district proposed therein; and to all other persons who may be interested in or affected by the project:

You, and each of you, are hereby notified that the foregoing petition was filed with the Department of Water Resources on the ____ day of ____ and will be heard by the Department of Water Resources at ____ on the ____ day of ____ at the hour of __m. of that day, at which time and place the Department of Water Resources will hear and receive evidence in support of said petition or any objections which may be presented thereto, and will hear and determine the right of all parties holding title or evidence of title to lands not included in the water storage district proposed in said petition, but which lands are already irrigated or susceptible of irrigation from the same common source and by the same system of storage and irrigation works as are particularly referred to and described in said petition, to have said lands included in said district.

This notice is given pursuant to the provisions of Division 14 of the Water Code, to which said division particular reference is hereby made.

Dated ____

Department of Water Resources, by
(Title of person signing for the department)

(Amended by Stats. 1957, Ch. 1932.)



39464

No defect in the form or contents of the published notice, title to it, or petition, nor failure to publish or error in publishing any signature to the petition shall vitiate the proceedings.

(Added by Stats. 1951, Ch. 391.)



39465

The department shall give personal notice by registered mail to all holders of title to land whose names and addresses appear on the list filed pursuant to Section 39427.

(Added by Stats. 1951, Ch. 391.)



39466

The department shall make and keep for public inspection an affidavit giving the date of mailing and the names and addresses of holders of title to land to whom notices were sent.

(Added by Stats. 1951, Ch. 391.)









CHAPTER 2. Investigation by Department

39600

The department shall determine the practicability, feasibility, and utility of the proposed project, and for that purpose may make all necessary studies, examinations, surveys, plans, and estimates of cost.

(Added by Stats. 1951, Ch. 391.)



39601

The department, for the purposes of the determination, may employ all necessary assistants, or acquire and use any existing estimates, surveys, and reports.

(Added by Stats. 1951, Ch. 391.)



39602

The total of all expenses incurred pursuant to this chapter shall not exceed a sum in dollars equal in amount to one-fourth the number of acres in the proposed district and is a part of the expense of the project.

(Added by Stats. 1951, Ch. 391.)



39603

The department shall issue warrants to pay expenses incurred pursuant to this chapter, which warrants shall be considered and treated as warrants of the district and shall be payable out of the funds of the district when its formation has been completed.

(Added by Stats. 1951, Ch. 391.)



39604

Provision may be made for payment of warrants issued pursuant to this article in any bond issue authorized for the purposes of the district.

(Added by Stats. 1951, Ch. 391.)



39605

If the district is not organized, any warrants issued by the department shall be a charge upon the undertakings provided for in this part and shall thereupon become due and payable by the sureties on the undertakings, and the holders of the warrants shall have a cause of action against the sureties thereon.

(Added by Stats. 1951, Ch. 391.)






CHAPTER 3. Hearing on Formation

ARTICLE 1. Preliminary Determination

39750

At the hearing the department shall determine and express by order whether or not the petition and notice complies with this part.

(Added by Stats. 1951, Ch. 391.)



39751

The department shall hear all competent and relevant testimony offered in support of or in opposition to the sufficiency of the petition and the publication of the notice.

(Added by Stats. 1951, Ch. 391.)



39752

The hearing may be adjourned from time to time, not exceeding 30 days in all.

(Added by Stats. 1951, Ch. 391.)



39753

If the department determines that any of the requirements of this part were not complied with, the petition shall be dismissed without prejudice to the right of the proper number of persons to present a new petition covering the same matter or to present the same petition with additional signatures if additional signatures are necessary to comply with the requirements of this part.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 2. Hearing on Petition

39775

If the department determines that all requirements of Chapter 1 of this part were complied with, the department shall forthwith hear the petition and all evidence offered in its support and in support of the written objections, and the written application of any holder of title to land included in the proposed district to have that land excluded therefrom, and the written application of any holder of title to other land already irrigated or susceptible of irrigation from the source and by the same works referred to in the petition, to have that land included in the district.

(Added by Stats. 1951, Ch. 391.)



39776

At the conclusion of the final hearing on the petition the department shall make an order containing all of the following:

(a) Reaffirmance when it is consistent with its conclusions of the genuineness and sufficiency of the petition and the regularity and sufficiency of the notice of the hearing.

(b) Determination of the practicability, feasibility, and utility of the proposed project.

(c) Establishment of the boundaries of or a description of the land in the proposed district.

(d) Specification of the proposed source or sources of a water supply.

(e) Specification of the proposed place, if any, for storage of water for irrigation purposes.

(f) Estimation of cost of the proposed project.

(Added by Stats. 1951, Ch. 391.)



39777

The order on final hearing shall also divide the proposed district into five, seven, nine, or eleven divisions so as to segregate into separate divisions lands possessing the same general character of water rights or interests in the water of a common source. The divisions shall be numbered first, second, third, fourth, fifth, sixth, seventh, eighth, ninth, tenth, or eleventh, according to the number of the division.

(Added by Stats. 1951, Ch. 391.)



39778

The order shall be entered in full upon the records of the department.

(Added by Stats. 1951, Ch. 391.)



39779

A copy of the order certified by the department together with a map showing the exterior boundaries of the district and indicating the land, if any, excluded therefrom shall forthwith be filed for record in the office of the county recorder of each affected county.

(Added by Stats. 1951, Ch. 391.)



39800

A finding of the department in favor of the genuineness and sufficiency of the petition and the regularity and sufficiency of the notice shall be conclusive against all persons except the State upon suit by the Attorney General commenced within 90 days after the date of first filing in the office of any county recorder of a certified copy of the order as required by this article.

(Added by Stats. 1951, Ch. 391.)









CHAPTER 4. Election on Formation

ARTICLE 1. Calling of Election

39900

Upon filing the order on final hearing of the formation petition, the department shall within 60 days give notice of an election to be held in the proposed district for the purpose of determining whether or not it shall be formed.

(Added by Stats. 1951, Ch. 391.)



39901

The notice of the formation election shall contain:

(a) A description of the boundaries of the proposed district or the land included.

(b) A description of each division.

(c) The name of the proposed district.

(Added by Stats. 1951, Ch. 391.)



39902

The notice of the formation election shall be published once a week for at least three weeks prior to the election in each affected county.

(Added by Stats. 1951, Ch. 391.)



39903

In the order calling the election, the department shall designate voting places and appoint three holders of title to land to act as a board of election at each voting place.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 2. Conduct of Election

39925

Not less than 10 days before the formation election, any 10 or more voters in any division of the proposed district may file with the department a petition requesting that the name of a specified person be placed on the ballot for the particular division as a candidate for the office of director to represent the particular division. Only the names proposed by the petitions filed with the department shall be printed on the ballots for the various divisions of the district. The date of actual receipt of any such petition by the department shall be deemed to be the date of filing of the same with the department. If there are less than 10 voters in any division, signatures of one-third of the number of voters, rounded up to the next whole number, shall be required to nominate a candidate.

(Amended by Stats. 1990, Ch. 1593, Sec. 2. Effective September 30, 1990.)



39926

For the purposes of the formation election the department shall establish and define the boundaries of one or more election precincts for each division in the proposed district.

(Added by Stats. 1951, Ch. 391.)



39927

The formation election shall be conducted as nearly as practicable in accordance with the provisions of this division concerning general elections, but no particular form of ballot shall be required.

The qualifications of voters at a formation election shall be the same as the qualifications of voters for general elections provided for in this division.

(Added by Stats. 1951, Ch. 391.)



39928

At the formation election there shall be elected a board of directors corresponding in number to the number of divisions in the district.

(Added by Stats. 1951, Ch. 391.)



39929

No director shall be elected by the district at large, but one director shall be elected by each division to represent that division.

(Added by Stats. 1951, Ch. 391.)



39930

The directors shall qualify in the same manner as directors elected at a general election, as provided in this division.

(Added by Stats. 1951, Ch. 391.)



39931

On the ballots provided for the formation election shall be printed:

(a) The words Water storage district Yes and Water storage district No, or words equivalent thereto.

(b) The names of persons to be voted for at the election.

(Added by Stats. 1951, Ch. 391.)



39932

The department shall on the second Monday following the formation election canvass the votes cast thereat and if upon the canvass it appears that a majority of all the votes cast at the formation election are Water storage district Yes the department shall canvass the votes for directors and declare the persons receiving the highest number of votes in each division to be elected.

(Added by Stats. 1951, Ch. 391.)



39933

If upon the canvass it appears that a majority of all the votes cast are Water storage district No, the result shall be declared and recorded in the records kept by the department.

(Added by Stats. 1951, Ch. 391.)









CHAPTER 5. Establishment of District

40100

If a majority of all the votes cast at the formation election are Water storage district Yes, the department shall by an order entered in the records kept by it, declare the territory formed as a district under the name designated.

(Added by Stats. 1951, Ch. 391.)



40101

The department shall immediately file for record in the office of the county recorder of each affected county a certified copy of the order declaring the district formed.

(Added by Stats. 1951, Ch. 391.)



40102

From the filing for record of the order declaring the district formed the formation of the district is complete.

(Added by Stats. 1951, Ch. 391.)



40103

At the time the department declares the district formed it shall issue certificates of election to each person elected a director.

(Added by Stats. 1951, Ch. 391.)



40104

The department shall immediately file with the Secretary of State a certificate listing:

(a) The name of the district.

(b) The date of formation.

(c) The county or counties in which the district is located, and a description of the boundaries of the district, or reference to a map showing such boundaries, which map shall be attached to the certificate, or reference to the county recorder s office where a description of such boundaries has been recorded.

If the order declaring the district formed contains all of the information required to be in the certificate, the department may file a copy of the order in lieu of the certificate.

(Added by Stats. 1963, Ch. 457.)









PART 3. INTERNAL ORGANIZATION

CHAPTER 1. Officers

ARTICLE 1. Qualification and Tenure

40300

Directors, irrespective of the method of their selection, take office as soon as they qualify, except that directors elected at a general election take office at the commencement of the regular meeting of the board following their election.

(Amended by Stats. 1975, Ch. 830.)



40301

Within 10 days after receiving his certificate of election or being appointed, each director shall take and subscribe the official oath, and file it in the office of the district and execute the bond required of him.

(Added by Stats. 1951, Ch. 391.)



40302

The members of the board elected at the formation election shall at their first meeting classify themselves by lot into two classes as nearly equal in number as possible. The term of office of the class having the greater number shall expire at the commencement of the regular meeting of the board in April following the next general March election; and the term of office of the class having the lesser number shall expire at the commencement of the regular meeting of the board in April following the next general March election thereafter.

(Amended by Stats. 1975, Ch. 830.)



40303

After such classification the board shall elect a president from their number and appoint a secretary and treasurer, each of whom shall hold office during the pleasure of the board.

(Added by Stats. 1951, Ch. 391.)



40304

On the day of the regular meeting of the board in April next following each general election, the directors shall meet and organize as a board, elect a president and appoint a secretary and a treasurer, who shall each hold office during the pleasure of the board.

(Amended by Stats. 1975, Ch. 830.)



40305

The board may elect a vice president and appoint an assistant secretary to serve during the pleasure of the board.

(Added by Stats. 1951, Ch. 391.)



40306

The term of office of each director elected after the formation election shall be four years, and until his or her successor is elected and has qualified. Upon the district receiving actual written notice that a director or the entity the director represents no longer is a holder of title within the district or that the holder of title the director represents is withdrawing the director s authorization, a vacancy shall be deemed to occur, but the director shall continue to serve until his or her successor is elected or appointed and qualified.

(Amended by Stats. 1990, Ch. 1593, Sec. 3. Effective September 30, 1990.)



40307

In order to be nominated and eligible for the office of director, a candidate shall be a holder of title within the district. If a holder of title to land is not a natural person, the holder of title to land may designate a representative or representatives to be eligible to be elected or appointed as a director by filing with the district written evidence of that designation.

(Added by Stats. 1990, Ch. 1593, Sec. 4. Effective September 30, 1990.)






ARTICLE 2. Official Bonds

40330

The amount of the bond to be given by the secretary for the faithful performance of his duties shall be fixed by the board.

(Added by Stats. 1951, Ch. 391.)



40331

The treasurer of the district shall execute a bond in an amount to be fixed by the board, the minimum amount thereof not to be less than ten thousand dollars ($10,000).

(Amended by Stats. 1969, Ch. 1086.)



40332

Each member of the board shall execute a bond in the sum of five thousand dollars ($5,000).

(Added by Stats. 1951, Ch. 391.)



40333

The bonds of the first directors of any district may be approved by a judge of the superior court of any affected county and recorded in the office of the recorder of such county.

(Added by Stats. 1951, Ch. 391.)



40334

The bonds of the directors, other than the first directors, shall be approved by a judge of the superior court, recorded in the office of the recorder of the office county, and filed with the secretary.

(Added by Stats. 1951, Ch. 391.)



40335

All bonds shall be made payable to the district and be in the form prescribed for the official bonds of county officers. Premiums may be paid by the district.

(Added by Stats. 1951, Ch. 391.)



40336

If any district is appointed fiscal agent of or by the United States in connection with any federal reclamation project, the directors and the treasurer shall each execute an additional bond in the sum required by the Secretary of the Interior, conditioned for the faithful discharge of his duties and the faithful discharge of the district of its duties under the appointment. These bonds may be sued upon by the United States or any person injured by the failure of these officers promptly and completely to perform their respective duties.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 3. Compensation

40355

(a) A director, when sitting on the board or acting under its orders, shall receive not exceeding:

(1) One hundred dollars ($100) per day, not exceeding six days in any calendar month.

(2) Actual and necessary expenses while engaged in official business under the order of the board.

(b) For purposes of this section, the determination of whether a director s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code.

(c) Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2009, Ch. 332, Sec. 90. Effective January 1, 2010.)



40356

The board shall fix the compensation to be paid to all other officers and employees provided for in this division, to be paid out of the treasury of the district, except as otherwise provided by this division.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 4. Misconduct

40383

For wilful violation of any express duty provided for in this division on the part of any officer named in this division, he shall be liable upon his official bond and subject to removal from office by proceeding brought in the superior court of the office county by any assessment payer of the district.

(Added by Stats. 1951, Ch. 391.)









CHAPTER 2. Appointments to Fill Vacancies

40500

A vacancy in the office of director shall be filled pursuant to Section 1780 of the Government Code.

(Amended by Stats. 1975, Ch. 1059.)






CHAPTER 3. Board Meetings and Duties

40650

The directors elected at the formation election shall on the first Tuesday after their election and qualification meet and organize as a board and designate an office of the board, which shall also be the office of the district, at which the board shall thereafter hold its meetings.

(Added by Stats. 1951, Ch. 391.)



40651

The board shall hold a regular meeting each month at the place selected as the district office.

(Amended by Stats. 1975, Ch. 830.)



40652

The board may by resolution duly entered upon its minutes fix any other time or place for the regular monthly meeting, but no such change shall become effective until after the resolution making it has been published once a week for two successive weeks in the office county.

(Added by Stats. 1951, Ch. 391.)



40653

Special meetings of the board may be held as required for the proper transaction of the business of the district, but shall be ordered by a majority of the board.

(Added by Stats. 1951, Ch. 391.)



40654

The order calling a special meeting shall be entered of record and specify the business to be transacted. Five days notice of the order must be given to each director not joining in the order.

(Added by Stats. 1951, Ch. 391.)



40655

No other business than that specified in the order may be transacted at a special meeting unless all the members are present and consent to the consideration of any business not specified in the order.

(Added by Stats. 1951, Ch. 391.)



40656

All meetings of the board shall be public and a majority shall constitute a quorum for the transaction of business. A smaller number of directors than a quorum may adjourn from day to day.

(Added by Stats. 1951, Ch. 391.)



40657

All records of the board shall be open to public inspection during business hours.

(Added by Stats. 1951, Ch. 391.)



40657.5

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Added by Stats. 2005, Ch. 158, Sec. 40. Effective January 1, 2006.)



40658

The board shall manage and conduct the business of the district.

(Added by Stats. 1951, Ch. 391.)



40659

The board of a district in existence on the effective date of this section shall file a certificate with the Secretary of State on or before January 1, 1964, listing:

(a) The name of the district.

(b) The date of formation.

(c) The county or counties in which the district is located, and a description of the boundaries of the district, or reference to a map showing such boundaries, which map shall be attached to the certificate, or reference to the county recorder s office where a description of such boundaries has been recorded.

If the order declaring the district formed contains all of the information required to be in the certificate, the board may file a copy of the order in lieu of the certificate.

(Added by Stats. 1963, Ch. 457.)






CHAPTER 4. Change of Office

40800

The office of the board and its place of meetings may be changed by a majority vote of the board, but no such change shall become effective until after the resolution making it has been published once a week for two successive weeks in the county in which the office of the board has theretofore been located.

(Added by Stats. 1951, Ch. 391.)









PART 4. ELECTIONS

CHAPTER 1. Voters and Qualifications

41000

Only the holders of title to land are entitled to vote at a general election.

(Added by Stats. 1951, Ch. 391.)



41001

Each voter may vote in each precinct in which any of the land owned by him is situated and may cast one vote for each one hundred dollars ($100), or fraction thereof, worth of his land, exclusive of improvements, minerals, and mineral rights therein, in the precinct.

(Added by Stats. 1951, Ch. 391.)



41002

Each male or female voter over the age of 18 years may vote in person or by proxy.

(Amended by Stats. 1971, Ch. 1748.)



41003

Any guardian, conservator, administrator, or executor, of a person or estate owning land within the district shall be considered the holder of title to land for the purposes of this division, where the owner in fee is not entitled to vote.

(Amended by Stats. 1979, Ch. 730.)



41004

Any corporation holding title to land within the district is entitled to vote through any officer or agent authorized in writing under the seal of the corporation.

(Added by Stats. 1951, Ch. 391.)



41005

No person shall vote by proxy unless his authority to cast such vote is evidenced by an instrument acknowledged and filed with the board of election.

(Added by Stats. 1951, Ch. 391.)



41006

Notwithstanding the provisions of any other section of this division, if a holder of title to land enters into a contract for the sale of the land on deferred installments of the purchase price, the purchaser named in the contract is entitled to cast one-half of the vote allotted to such land at any district election if all the following have occurred:

(a) The land is separately assessed on the county assessment roll.

(b) A copy of the contract of sale is filed with the secretary at least 30 days prior to the date of the election.

(c) The purchaser is not delinquent for more than six months in the payment of any sums required to be paid under the contract.

For the purposes of this section, the county assessor shall, at the request of any purchaser, separately assess and separately list all such lands upon the assessment roll.

(Added by Stats. 1951, Ch. 391.)



41007

At least 20 days prior to any district election, the secretary shall prepare a list for each precinct showing:

(a) The names of the holders of title to land who enter into contracts of sale, as shown by the copies of the contracts on file in his office.

(b) The name of the purchaser.

(c) A description of the land subject to each contract.

(Added by Stats. 1951, Ch. 391.)



41008

Each precinct list shall be delivered to the election board for the precinct prior to the election.

(Added by Stats. 1951, Ch. 391.)



41009

At least five days prior to each election, the secretary shall notify in writing each holder of title to land named as the seller in any contract on file in his office that the contract has been filed.

(Added by Stats. 1951, Ch. 391.)



41010

Any person entitled to vote at a district election may challenge the right of a purchaser to vote in accordance with the provisions of Section 41006. Challenges shall be made and determined as nearly as practicable in the manner provided by the Elections Code.

(Added by Stats. 1951, Ch. 391.)



41011

Where property has been conveyed prior to the election and the change of interest does not appear by the assessment roll, the original deed of conveyance or a copy thereof certified by the county recorder, or otherwise authenticated, shall be sufficient evidence to entitle the holder thereof to vote the acreage therein described.

(Added by Stats. 1951, Ch. 391.)



41012

Any person not legally qualified to vote who makes any false statement in respect to his right to vote shall incur all of the penalties provided in the Elections Code for persons illegally voting at elections.

(Added by Stats. 1951, Ch. 391.)



41013

The department prior to the formation election, and at all subsequent elections the board, shall prepare, certify, and furnish to the election board at each voting place in the district a copy of each of the assessment rolls pertaining to any land in the precinct or, if applicable, the election roll prepared in accordance with Section 41027.

(Amended by Stats. 1990, Ch. 1593, Sec. 5. Effective September 30, 1990.)



41014

The department or the board shall likewise prepare and furnish to the election boards lists certified by the register of the United States Land Office or the State Lands Commission, as the case may be, showing the land entered under the laws of the United States or of the State.

(Added by Stats. 1951, Ch. 391.)



41015

The lists shall contain the names of the persons entitled to possessory rights and the quantity of land held by each.

(Added by Stats. 1951, Ch. 391.)



41016

The most recent county assessment rolls and lists, or, if applicable, the election roll prepared in accordance with Section 41027, shall be used by the election boards in determining the qualifications of voters and the number of votes each voter is entitled to cast.

(Amended by Stats. 1990, Ch. 1593, Sec. 6. Effective September 30, 1990.)



41017

Where a tract of land is situated partly within and partly without the boundaries of a precinct and the assessment roll contains a valuation of the tract as a whole, the tract must be apportioned according to the number of acres lying within and without the boundaries of the precinct.

(Added by Stats. 1951, Ch. 391.)



41018

If there is included in any assessment roll or list furnished to an election board any land which has no valuation assigned to it, the department or the board, as the case may be, shall request the county assessor to value the land and the county assessor shall prepare and furnish to the department or board requesting it a statement of the value of the land as appraised by him.

(Added by Stats. 1951, Ch. 391.)



41019

The value shall be arrived at as nearly as may be done in the same manner and upon the same basis as was the valuation for purposes of taxation assessed upon other lands in the precinct similarly situated.

(Added by Stats. 1951, Ch. 391.)



41020

The valuation made by the county assessor shall be furnished to the election board of the precinct in which the land is situated and shall be used by the election board in determining the number of votes which the holder of title to the land is entitled to cast.

(Added by Stats. 1951, Ch. 391.)






CHAPTER 1.5. Alternative Election Roll

41025

As an alternative to using the most recent county assessment roll, the board may cause an election roll to be prepared and used for determining ownership and value of parcels for all purposes involving elections. For purposes of a formation election, the department may also elect to cause an election roll to be prepared and shall perform those functions designated to be performed by the board or secretary in this chapter. If the procedures provided in this chapter are used, Sections 41018 to 41020, inclusive, shall not apply.

(Added by Stats. 1990, Ch. 1593, Sec. 7. Effective September 30, 1990.)



41026

(a) The board shall have a preliminary election roll prepared pursuant to subdivision (b) by a registered civil engineer. The engineer shall prepare the preliminary election roll by division unless all district elections are at large.

(b) The preliminary election roll shall include each parcel of land listed on the most recent county assessment roll, any federal and state land, and any other unvalued lands within the district. For each parcel, the preliminary election roll shall list the name of the holder of title to land and the area of that parcel. The preliminary election roll shall assign each voter one of the following:

(1) One vote for each acre of land owned by that voter within the district. If the voter owns less than one acre, the voter shall be entitled to one vote. Any fraction of an acre shall be rounded to the next full acre.

(2) A number of votes based on the benefits derived by each parcel from being within the boundaries of the district, or from receiving services from the district, or both. The engineer shall consider, among other factors, the nature of the use or allowed uses of the parcel, whether the parcel is developed or undeveloped, and the nature of the district s services provided to or available to the parcel.

(c) The secretary shall publish a notice of preparation of the preliminary election roll pursuant to Section 39057, indicating the date, time, and place of the board s hearing to consider the preliminary election roll. The notice shall also provide information concerning the availability of the preliminary election roll.

(d) A copy of the preliminary election roll shall be available at the district s offices during regular business hours and at any other convenient location, as determined by the district.

(Repealed and added by Stats. 2005, Ch. 275, Sec. 2. Effective January 1, 2006.)



41027

(a) The board shall hold a public hearing to receive any testimony regarding the preliminary election roll. The hearing may be continued from time to time. Following the hearing and deliberations, the board shall make any changes to the preliminary election roll and shall adopt the election roll.

(b) If the preliminary election roll was prepared pursuant to paragraph (1) of subdivision (b) of Section 41026, the adopted election roll shall be deemed the final election roll.

(c) If the preliminary election roll was prepared pursuant to paragraph (2) of subdivision (b) of Section 41026, the secretary shall send the adopted election roll to the board of supervisors of the principal county. Upon receiving the adopted election roll, the board of supervisors of the principal county shall set the date, time, and place for a public hearing to receive any testimony regarding the adopted election roll. The board of supervisors shall publish a notice of its public hearing pursuant to Section 39057. At the hearing, the board of supervisors shall receive any testimony regarding the adopted election roll. The hearing may be continued from time to time. Following the hearing and deliberations, the board of supervisors shall either approve or disapprove the adopted election roll. If the board of supervisors approves the adopted election roll, it shall send the final election roll to the board. If the board of supervisors disapproves the adopted election roll, the board of supervisors shall notify the board of its disapproval and may recommend changes to the adopted election roll for the board to consider. The district shall compensate the principal county for any costs incurred by the board of supervisors pursuant to this chapter.

(d) The secretary shall certify and file the final election roll not later than the date of the first publication of the notice provided pursuant to Section 41308.

(Amended by Stats. 2006, Ch. 538, Sec. 683. Effective January 1, 2007.)



41028

The final election roll shall be used for all purposes relating to elections, until subsequently modified in accordance with the procedures set forth in this chapter, or until the board elects at least 84 days prior to a general election to use the most recent county assessment roll. The board may at any time cause a revised preliminary election roll to be prepared in accordance with Section 41026. Upon written petition filed by the holders of title to land with at least 10 percent of the votes based on the last finalized election roll, at least 150 days before any general or special election, the board shall prepare a new preliminary election roll and follow the procedures provided for in Section 41027. At least 84 days prior to an election, the district shall update the names listed as the holder of title to land of each parcel on the election roll and may rely on the most recent county assessment roll for determining ownership.

(Added by Stats. 1990, Ch. 1593, Sec. 7. Effective September 30, 1990.)






CHAPTER 2. Redivision and Establishing of Precincts

41150

The board shall establish a convenient number of election precincts in the district and define the boundaries thereof. At least one precinct must be established for each division of the district.

(Added by Stats. 1951, Ch. 391.)



41151

The board may at any time, but not less than 60 days before an election to be held in the district, change the boundaries of any election precinct. The changes shall be entered upon the minutes of the board.

(Added by Stats. 1951, Ch. 391.)



41153

The redivision order of the board shall be filed in the office of the secretary and a copy certified by the secretary shall be filed with the department.

(Amended by Stats. 1992, Ch. 1020, Sec. 47. Effective January 1, 1993.)



41154

The board shall at its next regular meeting establish a convenient number of election precincts in each of the new divisions. No precinct shall include any land situate in more than one of the divisions.

(Added by Stats. 1951, Ch. 391.)



41155

The directors in office at the time new divisions are established shall continue in office for the divisions from which they were elected until the expiration of the terms for which they were elected, but their successors shall be elected from the new divisions.

(Added by Stats. 1951, Ch. 391.)






CHAPTER 3. General Elections

ARTICLE 1. Preliminary Procedure and Nominations

41300

An election, known as the general water storage district election, shall be held in each district on the first Tuesday after the first Monday in March in each odd-numbered year, at which a successor shall be chosen to each officer whose term expires in April next thereafter.

(Amended by Stats. 1975, Ch. 830.)



41301

Prior to the election, the board shall appoint for each precinct, from the voters thereof, one inspector and two judges, who constitute an election board for the precinct.

(Added by Stats. 1951, Ch. 391.)



41302

Not less than 24 days before a general election, the secretary shall give notice of the election by causing a notice to be published once a week for three successive weeks in each affected county and by causing notices to be posted in the office of the board and in three public places in each election precinct stating the time of holding the election and the polling place of each precinct.

(Added by Stats. 1951, Ch. 391.)



41303

Affidavits of the publication and posting of the election notices shall be filed with the county elections official of each affected county, together with a copy of the order calling the election, certified by the president, and duplicates shall be filed with the board.

(Amended by Stats. 2002, Ch. 221, Sec. 169. Effective January 1, 2003.)



41304

The board shall, by order made more than 24 days before the time for election, designate a convenient place within each precinct as the polling place of the precinct.

(Added by Stats. 1951, Ch. 391.)



41305

Not less than 60 days before the election, any 10 or more voters in any division of the district may file with the board a petition requesting that the name of a specified person be placed on the ballot for the particular division as a candidate for the office of director to represent the particular division. Only the names proposed by the petitions filed with the board shall be printed on the ballots for the various divisions of the district. The date of actual receipt of any such petition by the board shall be deemed to be the date of filing of the same with the board. If there are less than 10 voters in any division, signatures of one-third of the number of voters, rounded up to the next whole number, shall be required to nominate a candidate.

(Amended by Stats. 1990, Ch. 1593, Sec. 8. Effective September 30, 1990.)



41306

The petitions shall be preserved in the office of the secretary.

(Added by Stats. 1951, Ch. 391.)



41307

If, by the 59th day prior to the election, only one person has been nominated as provided in Section 41305 for any elective office to be filled at that election, or no one has been nominated for that office, the board, in its discretion and by resolution, may order that an election not be held for that office and request the board of supervisors to appoint to that office the person nominated or, where no one has been nominated for that office, to appoint to that office a person who the board of supervisors selects. Upon receipt of a request from the board, the board of supervisors shall make that appointment, and the person appointed shall qualify and take office and serve as if elected at a general election.

(Amended by Stats. 1999, Ch. 779, Sec. 10. Effective October 10, 1999.)



41308

Not less than 84 days before a general election, the secretary shall give notice of the provisions of Sections 41305 and 41307 by causing a notice to be published one time in each affected county stating the time of the forthcoming general election and reciting the provisions of Sections 41305 and 41307. The notice shall also state whether the most recent county assessment roll or an election roll prepared pursuant to Section 41027 shall be used for the election for purposes of establishing title to and value of land.

(Amended by Stats. 1990, Ch. 1593, Sec. 9. Effective September 30, 1990.)






ARTICLE 2. Ballots

41330

The ballots used at the election shall be provided by the board.

(Added by Stats. 1951, Ch. 391.)



41331

One of the judges of the election shall deliver to each of the voters one ballot for the votes to which the voter is entitled by this division.

(Amended by Stats. 1990, Ch. 1593, Sec. 10. Effective September 30, 1990.)



41332

Each ballot cast shall contain the number of votes it represents, which number shall be written or stamped upon it by an election officer and initialed by him when handed to the voter.

(Added by Stats. 1951, Ch. 391.)



41333

Each ballot shall have a perforated tab which shall be marked with the initials of a member of the board of election of the precinct immediately before being handed to the voter.

(Added by Stats. 1951, Ch. 391.)



41334

The perforated tab shall be torn from the ballot by the inspector immediately before the voted ballot is placed in the ballot-box, and shall be preserved by him and sent with the ballots to the secretary.

(Added by Stats. 1951, Ch. 391.)



41335

The ballots shall have printed on them the names of all candidates whose names have been filed as provided in this division, with a voting square to the right of each name. There shall be sufficient blank spaces left in which voters may write other names.

(Added by Stats. 1951, Ch. 391.)



41336

The names shall be arranged in groups under the designation of the office for which each person named is a candidate, in order determined by random drawing following the procedures provided by the Elections Code.

(Amended by Stats. 1990, Ch. 1593, Sec. 11. Effective September 30, 1990.)



41337

The ballots in each division of the district shall contain names of persons to be voted for as director to represent that division only.

(Added by Stats. 1951, Ch. 391.)



41338

No director shall be elected by the district at large, unless a court of competent jurisdiction has determined or hereinafter so determines.

(Amended by Stats. 1990, Ch. 1593, Sec. 12. Effective September 30, 1990.)






ARTICLE 3. Conduct at Precincts

41360

If the board fails to appoint an election board or the members appointed do not attend at the opening of the polls on the morning of election, the voters of the precinct present at that hour may appoint an election board, or supply the place of an absent member thereof.

(Added by Stats. 1951, Ch. 391.)



41361

The inspector is chairman of the election board. He may administer all oaths required in the process of an election and appoint judges if, during the progress of the election, any judge ceases to act.

(Added by Stats. 1951, Ch. 391.)



41362

Any member of the election board may administer and certify oaths required to be administered during the progress of an election.

(Added by Stats. 1951, Ch. 391.)



41363

Before opening the polls, each member of the election board must take and subscribe an oath to faithfully perform the duties imposed upon him by law. Any voter of the precinct may administer and certify such oath.

(Added by Stats. 1951, Ch. 391.)



41364

Unless the board fixes other hours, the polls shall be opened at 6 a.m. on the morning of the election and closed at 7 p.m.

(Added by Stats. 1951, Ch. 391.)



41365

The board may, in the notice of election, fix the hours for the opening and closing of the polls; but the polls shall be kept open for not less than six consecutive hours between the hours of 6 a.m. and 7 p.m.

(Added by Stats. 1951, Ch. 391.)



41366

A list shall be kept by the election board containing the names of each voter who has voted and the number of votes cast by each. If the ballot is cast by proxy the list shall also state the name of the person casting it.

(Added by Stats. 1951, Ch. 391.)



41367

Voting may commence as soon as the polls are opened, may continue during all the time the polls remain opened, and shall be conducted as nearly as practicable in accordance with the provisions of the Elections Code.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 4. Returns of Election

41390

The ballots shall be strung upon a cord or thread by the inspector during the counting in the order in which they are entered upon the tally list by the judges.

(Added by Stats. 1951, Ch. 391.)



41391

As soon as all votes are counted a certificate shall be drawn upon each of the papers containing the poll lists and tallies, or attached thereto, stating in words and figures at full length the number of votes each one voted for has received, and designating the office to fill which he was voted for. Each certificate shall be signed by a judge and the inspector.

(Added by Stats. 1951, Ch. 391.)



41392

One of the certificates, with the poll list and the tally paper to which it is attached, shall be retained by the inspector and preserved by him at least six months.

(Added by Stats. 1951, Ch. 391.)



41393

The ballots, together with the other certificate with the poll list and tally paper to which it is attached, shall be:

(a) Sealed by the inspector in the presence of the judges and endorsed Election returns of (naming the precinct) precinct.

(b) Directed to the secretary.

(c) Immediately delivered by the inspector or some other responsible carrier designated by him, to the secretary.

(d) Kept by the secretary unopened for at least six months.

(Added by Stats. 1951, Ch. 391.)



41394

If any voter of the district is of the opinion that the vote of any precinct has not been correctly counted, he may appear on the day appointed for the board to open and canvass the returns, and demand a recount of the vote of the precinct that is claimed to have been incorrectly counted.

(Added by Stats. 1951, Ch. 391.)



41395

No list, tally paper, or certificate returned from any election shall be set aside or rejected for want of form if it can be satisfactorily understood.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 5. Canvass

41415

The board shall meet at its usual place of meeting on the first Monday after each election to canvass the returns.

(Added by Stats. 1951, Ch. 391.)



41416

If at the time of meeting the returns from each precinct in the district in which the polls were opened have been received, the board shall then and there proceed to canvass the returns. If all the returns have not been received, the canvass shall be postponed from day to day until all the returns have been received, or until six postponements have been had.

(Added by Stats. 1951, Ch. 391.)



41417

The canvass shall be made in public and by opening the returns and ascertaining the vote of the district for each person voted for, and declaring the result.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 6. Results of Election

41440

The person receiving the highest number of votes for each office to be filled at the election shall be elected.

(Added by Stats. 1951, Ch. 391.)



41441

The board shall declare elected as director the person having the highest number of votes for that office in each division.

(Added by Stats. 1951, Ch. 391.)



41442

The secretary shall immediately make out and deliver to the elected persons certificates of election signed by him and authenticated with the seal of the district.

(Added by Stats. 1951, Ch. 391.)



41443

The secretary shall enter in the records of the board a statement of the result of the election as soon as it is declared. The statement shall show:

(a) The whole number of votes cast in the district, and in each division.

(b) The names of the persons voted for.

(c) The office to fill which each person was voted for.

(d) The number of votes cast in each precinct for each person voted for.

(e) The number of votes cast in each division for the office of director.

(Added by Stats. 1951, Ch. 391.)









CHAPTER 4. Special Elections

41550

If a general election is not held as provided in this part, then upon the filing of a petition with the secretary, signed by the holders of title to more than 15 percent of the total assessed valuation of the land, or the holders of contracts to purchase such land executed by the holders of title thereto and qualified to vote in accordance with the provisions of Section 41006, requesting that a special election be called for the election of officers, the board shall thereupon call a special election for the election of officers. The election shall be held within not less than 15, nor more than 30, days after the filing of the petition.

(Added by Stats. 1951, Ch. 391.)



41551

Notice of any special election to be held pursuant to the provisions of this division shall be given by posting notices in three public places in each election precinct in the district for at least 20 days, and also by publication of the notice once a week for three successive weeks in each affected county.

(Added by Stats. 1951, Ch. 391.)



41552

The notice shall specify the time, place, and purpose of the election.

(Added by Stats. 1951, Ch. 391.)



41553

If, by the ninth day prior to the special election, only one person has been nominated as provided in Section 41555, or no one has been nominated for the office, the board may order that an election not be held, following the same appointment procedures provided in Section 41307. If an election is to be held, unless otherwise in this division expressly specified, the election shall be held and the result determined and declared as nearly as may be in accordance with the provisions of this division relating to general elections.

(Amended by Stats. 1990, Ch. 1593, Sec. 13. Effective September 30, 1990.)



41554

No informalities in conducting the special election shall invalidate it, if otherwise fairly conducted.

(Added by Stats. 1951, Ch. 391.)



41555

Not less than 10 days before the special election, any 10 or more voters in any division of the district may file with the board a petition requesting that the name of a specified person be placed on the ballot for the particular division as a candidate for the office of director to represent the particular division. Only the names proposed by the petitions filed with the board shall be printed on the ballots for the various divisions of the district. The date of actual receipt of any such petition by the board shall be deemed to be the date of filing of the same with the board. If there are less than 10 voters in any division, signatures of one-third of the number of voters, rounded up to the next whole number, shall be required to nominate a candidate.

(Amended by Stats. 1990, Ch. 1593, Sec. 14. Effective September 30, 1990.)






CHAPTER 6. Contest of Elections

41900

Any election held under the provisions of this division may be contested by any holder of title to land liable to assessment.

(Added by Stats. 1951, Ch. 391.)



41901

The contest shall be brought in the superior court of any affected county and shall be conducted in the manner provided for contests of election by the Elections Code. In a contest not involving the right of a person declared elected to an office to hold the office, the directors shall be made parties to the contest.

(Added by Stats. 1951, Ch. 391.)



41902

The court shall determine upon the hearing whether the election was fairly conducted and in substantial compliance with the requirements of this division.

(Added by Stats. 1951, Ch. 391.)



41903

The contest shall be brought within 20 days after the declaration of the result.

(Added by Stats. 1951, Ch. 391.)



41904

Either party of record has the right to appeal within 30 days from entry of judgment.

(Added by Stats. 1951, Ch. 391.)



41905

The appeal shall be heard and determined by the Supreme Court within 60 days from the time of the filing of the notice of appeal.

(Added by Stats. 1951, Ch. 391.)









PART 5. DISTRICT PROJECT

CHAPTER 1. The Project

ARTICLE 1. Plans, Specifications, and Estimate of Costs

42200

Upon the organization of a district, the board shall make or cause to be made all examinations, surveys, plans and specifications, and estimates of costs for the acquisition, appropriation, diversion, storage, conservation, and distribution of water, any drainage or reclamation works connected therewith, and the generation of hydroelectric energy incident thereto, and the sale and distribution thereof, as may be necessary or requisite to enable the board to ascertain and estimate the requirements and works necessary for the purpose of the district, and the probable cost and to make a report.

(Amended by Stats. 1969, Ch. 1086.)



42201

The board may use and adopt all previous estimates, surveys, reports, and other data it may have or acquire.

(Added by Stats. 1951, Ch. 391.)



42202

The cost of the examinations, surveys, plans, specifications, and estimates is a part of the expense of the project. The board may issue warrants therefor, which shall be payable out of the funds of the district and may be included in any bond issue authorized for the purposes of the district.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 2. Units of Construction

42225

The board may at any time and from time to time segregate and divide the plans, specifications, and estimates of cost into one or more units of construction, and may provide at that time that one or more individual units of construction shall not be entered upon immediately, but shall be authorized and undertaken in the order and at the time the board may thereafter determine.

(Amended by Stats. 1992, Ch. 1020, Sec. 48. Effective January 1, 1993.)



42226

In the event of the division of the project into units of construction, and the specification of one or more units for future construction, the board shall, when it determines upon the construction of any unit, pass a resolution to that effect.

(Amended by Stats. 1992, Ch. 1020, Sec. 49. Effective January 1, 1993.)



42227

Upon resolving to construct a unit, the board may amend the plans, specifications, and estimates of costs of the unit by making changes, modifications, and additions.

(Amended by Stats. 1992, Ch. 1020, Sec. 50. Effective January 1, 1993.)






ARTICLE 3. Acquisition of Property

42250

If the board proposes to acquire property for the purposes or use of the district by purchase or lease, or in any manner other than by condemnation proceedings, that fact shall be stated in its report. A true copy of any instrument evidencing the proposed acquisition of the property or the right to acquire it shall be made a part of the report.

(Added by Stats. 1951, Ch. 391.)



42251

Except where it is proposed to be acquired by eminent domain proceedings, no property belonging to any water corporation which is a public utility shall be acquired by a district, nor shall any property of such public utility be included in the report of the board unless and until the Public Utilities Commission has made its order authorizing the sale and any abandonment or curtailment of service by the public utility which would result from the acquisition by the district of property of the public utility.

(Added by Stats. 1951, Ch. 391.)



42252

A certified copy of any order of authority made by the Public Utilities Commission shall be made a part of and filed with the report of the board. Unless the order of the Public Utilities Commission in effect finds and declares that the sale and abandonment or curtailment of service of the public utility through the acquisition of its properties by the district will be to the interest of the consumers of the public utility and that the terms and conditions of the acquisition of property of the public utility by the district are fair, just, and equitable to the consumers of the public utility, the report shall be insufficient for any of the purposes of this division.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 4. Filing the Report

42275

Upon completion of the examination and study of the proposed project by the board, the board shall prepare and file a report with the secretary.

(Amended by Stats. 1992, Ch. 1020, Sec. 51. Effective January 1, 1993.)



42276

The report shall set forth in detail all the following:

(a) The character and nature of the proposed works.

(b) A description of the rights both to water and land it will be necessary to acquire to complete the project.

(c) Plans and specifications.

(d) An estimate of the cost of the project, including the acquisition of all rights necessary to its completion and operation, and including any amounts proposed to be provided out of bond funds for the establishment of a bond reserve fund and for amounts proposed to be provided out of bond funds for the payment of interest on bonds during construction of the project.

(Amended by Stats. 1992, Ch. 1020, Sec. 52. Effective January 1, 1993.)



42279

If the board determines before preparing and filing its report to segregate and divide the plans, specifications, and estimates into more than one unit of construction, the plans, specifications, and estimates shall be complete as to each unit, and the board shall in its report specify the particular units the construction of which are to be immediately entered upon and the particular units reserved for future action.

(Amended by Stats. 1971, Ch. 454.)



42280

If the board of any district fails to complete and file its report within 10 years from the date of the filing of the order of the department declaring the district duly organized, the project of the district shall be deemed abandoned and the board shall within 90 days thereafter pay all outstanding debts and claims against the district and shall within that time remit to the assessment payers of the district in proportion to the amount paid by the assessment payers on the last call or assessment levied by the board the balance of any funds then remaining with the treasurer of the district or to its credit with the county treasurers of affected counties.

(Amended by Stats. 1992, Ch. 1020, Sec. 55. Effective January 1, 1993.)






ARTICLE 5. Improvement Districts

42290

The board may by resolution determine that it is likely that the project or unit will benefit only a portion of the district. If the board so determines, the board shall provide for a hearing on the questions whether the project or unit will benefit only a portion of the district and whether an improvement district consisting of that portion should be established.

(Amended by Stats. 1992, Ch. 1020, Sec. 57. Effective January 1, 1993.)



42291

The board shall fix the time and place for any such hearing, and shall cause notice of such hearing, setting forth the purpose, time and place thereof, to be given by publication once a week for two successive weeks. Such publication shall be made in a newspaper of general circulation, printed and published in each affected county, and, if in any such county there is no such newspaper, in a newspaper printed and published in an adjoining county.

(Added by Stats. 1965, Ch. 755.)



42292

At the time and place fixed for the hearing, or at any time and place to which the hearing is adjourned, the board shall proceed with the hearing. Any person interested, including any person owning land within the district, may appear at the hearing and present any matters material to the questions which are the subject of the hearing.

(Added by Stats. 1965, Ch. 755.)



42293

At the conclusion of the hearing, the board shall by resolution determine whether the whole or only a portion of the district will be benefited by the project or unit. If the board determines that only a portion of the district will be benefited by the project or unit, the board may by resolution establish an improvement district consisting of that portion of the district. The resolution shall describe the territory within the improvement district in a manner sufficient for identification, and shall designate the improvement district by a distinctive name or number. In accordance with the resolution, said portion of the district shall thereupon constitute and be known as ____ Improvement District of ____ Water Storage District or as Improvement District No. ____ of ____ Water Storage District.

(Added by Stats. 1965, Ch. 755.)



42294

The determination of the board establishing an improvement district shall be final and conclusive.

(Added by Stats. 1965, Ch. 755.)



42295

After the establishment of an improvement district within a district pursuant to this article:

(a) All proceedings with respect to the project or unit for which the improvement district was established shall apply only to the improvement district.

(b) Any election with respect to such project or unit or bonds therefor or warrants relating thereto, held pursuant to Chapter 2 (commencing with Section 42300) of this part, Chapter 3 (commencing with Section 42500) of this part, Part 7 (commencing with Section 44400) of this division or Part 8 (commencing with Section 45100) of this division, shall be held only within the improvement district.

(c) Any assessment with respect to such project or unit shall be levied only upon the land within the improvement district.

(d) Any bonds or warrants issued with respect to such project or unit shall be bonds or warrants of the improvement district, secured by an assessment levied upon the land within the improvement district only, and that fact shall be indicated on the face of each such bond or warrant.

(Added by Stats. 1965, Ch. 755.)



42296

An improvement district shall be governed, and its business shall be conducted, by the board and officers of the district in the name of the improvement district. An improvement district shall not have its own officers or employees. The board and each of the officers of the district, respectively, shall have all the rights, powers and privileges as to an improvement district, its land and the proceedings in relation to the improvement district that each respectively has as to the district of which the improvement district is a part.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 56.)



42297

All of the provisions of this part, except Section 42280, all of the provisions of Part 6 (commencing with Section 43000) of this division, all of the provisions of Part 7 (commencing with Section 44400) of this division, all of the provisions of Part 8 (commencing with Section 45100) of this division, all of the provisions of Part 9 (commencing with Section 46000) of this division, and all of the provisions of Part 10 (commencing with Section 48000) of this division except Chapter 2.6 (commencing with Section 48350) shall apply to an improvement district in the same manner as they apply to the district which includes the improvement district and as though the term improvement district were used in place of the word district at each place where said word appears in any of said provisions except when said word is used as a part of the term other district and the improvement district and the board and officers of the district shall have all of the powers, with respect to the improvement district, that are stated in said provisions.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 56.)









CHAPTER 2. Recommendation of Abandonment of Project

ARTICLE 1. Investigation by the Board

42301

If the board recommends that the project be abandoned, the board may call a special election to be held in the district for the purpose of determining whether the recommendation of the board shall be adopted or rejected.

(Amended by Stats. 1992, Ch. 1020, Sec. 59. Effective January 1, 1993.)






ARTICLE 2. Election

42325

If a special election is called by the board pursuant to Article 1 of this chapter, the board shall within 30 days after calling the election give notice of the election.

(Amended by Stats. 1963, Ch. 1607.)



42326

The notice shall be published once a week for at least three weeks previous to the election in each affected county.

(Added by Stats. 1951, Ch. 391.)



42327

The notice shall require ballots to be cast containing the words Completion of project Yes and Completion of project No.

(Added by Stats. 1951, Ch. 391.)



42328

For the purposes of the special election, the board shall establish a convenient number of election precincts and define their boundaries.

(Amended by Stats. 1963, Ch. 1607.)



42329

At the time of calling the election, the board shall in its order designate voting places and appoint three landholders of the district to act as a board of election at each voting place.

(Amended by Stats. 1963, Ch. 1607.)



42330

The election shall be conducted as nearly as practicable in accordance with the provisions of this division relating to general elections, but no particular form of ballot shall be required.

(Added by Stats. 1951, Ch. 391.)



42331

The qualifications of voters at the election shall be the same as prescribed for the formation election.

(Added by Stats. 1951, Ch. 391.)



42332

The votes cast at the election shall be canvassed by the board in the same manner as votes cast at the formation election, and the result of the special election shall be declared and entered of record in the minutes of the board.

(Amended by Stats. 1963, Ch. 1607.)






ARTICLE 3. Proceedings After Election

42355

If the canvass of the votes cast at the special election shows more than one-half of all votes cast are Completion of project Yes and also shows that more than one-half of the qualified voters who voted at the election voted Completion of project Yes the board shall appoint the commissioners provided for in Article 1 (commencing with Section 46150) of Chapter 2 of Part 9 of this division and thereafter proceedings shall be taken and followed as are provided in this division for assessments and completion of projects.

(Amended by Stats. 1992, Ch. 1020, Sec. 59.1. Effective January 1, 1993.)



42356

If completion of the project is not approved at the election, the board may modify the project or propose a new project. If a revised report is not prepared within six months of the election, the board shall enter an order declaring the project abandoned.

(Amended by Stats. 1992, Ch. 1020, Sec. 59.3. Effective January 1, 1993.)



42357

The order of abandonment shall require all persons having claims against the district or proposed district, except the holders of warrants issued pursuant to the provisions of this division and presented for payment, to file them with the necessary vouchers with the district within three months from the date of the order.

(Amended by Stats. 1992, Ch. 1020, Sec. 59.5. Effective January 1, 1993.)



42358

Notice of the order requiring presentation of claims stating the time and place shall be published by the board in the county in which the office of the district is located once a week for four successive weeks, commencing within 10 days after the making of the order.

(Amended by Stats. 1992, Ch. 1020, Sec. 59.7. Effective January 1, 1993.)



42359

After all warrants issued under the provisions of this division which have been presented for payment and all claims that have been presented and have been allowed and approved by the board have been paid, the board shall cause a certified copy of the order declaring the project abandoned to be filed for record in the office of the recorder of each affected county.

(Amended by Stats. 1992, Ch. 1020, Sec. 59.9. Effective January 1, 1993.)



42360

After the filing of the copy of the order the district is dissolved.

(Added by Stats. 1951, Ch. 391.)



42361

All liens which have attached to land under any provisions of this division are discharged with the filing of the copy of the order, and any undertakings given are annulled.

(Added by Stats. 1951, Ch. 391.)









CHAPTER 3. Recommendation of Completion of Project

ARTICLE 2. Election

42525

Within 45 days after the board approves the report, it shall call a district election for the purpose of determining whether the recommendation and report shall be adopted.

(Amended by Stats. 1992, Ch. 1020, Sec. 62. Effective January 1, 1993.)



42526

The election shall be noticed, held, and conducted and the result determined and declared in all respects as nearly as possible as provided in Article 2 (commencing with Section 42325) of Chapter 2 of this part.

(Amended by Stats. 1992, Ch. 1020, Sec. 63. Effective January 1, 1993.)






ARTICLE 3. Proceedings After Election

42550

If a majority of all votes cast are Completion of project Yes and also a majority of the qualified voters who voted at the election voted Completion of project Yes, the report and recommendation is adopted.

(Added by Stats. 1951, Ch. 391.)



42551

The board shall carry out the project of the district in accordance with the plans and specifications of the approved and adopted report of the board.

(Added by Stats. 1951, Ch. 391.)



42552

If completion of the project is not approved at the election, the project is abandoned.

(Amended by Stats. 1992, Ch. 1020, Sec. 72. Effective January 1, 1993.)









CHAPTER 4. Project Uncompleted

ARTICLE 1. New Report

42700

If any project, whether original, modified, substituted or other, already adopted under this part, remains uncompleted, whether in whole or in part, and any assessment levied under Part 9 (commencing with Section 46000) of this division on the basis of the project remains uncalled, either in whole or in part, and if the board finds, through resolution adopted by a two-thirds vote of its entire membership, that, for reasons explicitly stated in the resolution, the project should be materially modified or should be completely abandoned and another project be substituted in its place, then the board shall proceed under Chapter 1 (commencing with Section 42200) of this part to prepare a new report which shall be complete in itself and which shall set up the existing project as materially modified or a new project to be substituted in its place.

(Amended by Stats. 1992, Ch. 1020, Sec. 73. Effective January 1, 1993.)



42701

The report shall specify what disposition or use shall be made in the new project or otherwise of such parts of the existing project as have been completed and are in process of completion and of such property as the district has acquired. An abandonment of such existing project shall not restore any project, original or other, which had been displaced by such existing project.

(Amended by Stats. 1963, Ch. 68.)



42702

Thereafter all proceedings in respect of the new report shall be conducted as set forth in this part for an original report.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 2. Elections and Subsequent Proceedings

42725

If the vote at either of the elections prescribed in this part is adverse to the report, the proposed project is abandoned. Thereafter the district shall continue, and the original project shall be and remain in the same full force and effect, as though no proceedings had been taken under this chapter.

(Amended by Stats. 1992, Ch. 1020, Sec. 74. Effective January 1, 1993.)



42726

If the vote at either of the elections is favorable to the new report, nothing further shall be done toward completion of the former project so modified or eliminated. If there is any uncalled portion of principal or interest of any outstanding assessment already levied and in effect to carry out the former project, the board shall, by resolution, cancel so much thereof as is not required for a refund to landowners who have already paid all or a part of their pro rata share of the portion to be canceled. The board shall specify in this resolution the portion of the assessment levied against each tract which is to be canceled, describing each tract as described in the assessment roll or by the number of the tract as used in the assessment roll. These and subsequent proceedings under this section shall be governed by Sections 47806, 47807, 47808, 47809, and 47810.

(Amended by Stats. 1992, Ch. 1020, Sec. 75. Effective January 1, 1993.)



42727

To the extent that the district is indebted or has any outstanding liabilities at the time of adoption of the report, whether contingent or otherwise, the board shall levy, by order from time to time, special assessments upon the land in the district, pro rata according to the rate of assessment per acre established in the original assessment, to raise funds to pay the debts and liabilities. The provisions of Chapters 3 and 5 of Part 9 of this division shall be applicable to such assessments.

(Added by Stats. 1951, Ch. 391.)



42728

If, after all debts and liabilities have been paid, any funds remain on hand which have been collected under the original assessment or any funds are subsequently collected through redemptions from any sale for any delinquent call on the original assessment, such funds shall, unless distributed to landowners pursuant to Section 46675, be credited pro rata to the respective tracts of land in the district on the assessment roll for the original assessment according to the rate of assessment per acre established in the original assessment and thereafter shall be applied on account for the benefit of the tracts of land against any call on any assessment levied upon the tracts through proceedings authorized under this article.

(Amended by Stats. 1957, Ch. 821.)



42729

If for any reason funds are not available to the district to defray all expenses under this article, as estimated by the board to be incurred for the general benefit of the district up to the time that a new assessment for the new project has been levied and become available under Chapter 2 of Part 9 of this division, the board may levy assessments from time to time pursuant to Chapter 1 of Part 9 of this division to raise the necessary funds to defray such expenses.

(Added by Stats. 1951, Ch. 391.)









CHAPTER 5. Additional Projects

42750

If the board shall find, by a two-thirds vote of its entire membership, that some project, other than any project (whether original, modified, substituted, or other) already adopted, should be adopted then the board shall proceed under Chapter 1 (commencing with Section 42200) of this part to prepare an additional report which shall be complete in itself and shall set up the project as an additional project for the district. The additional report shall not modify, rescind, or terminate any other project which has already been adopted.

(Amended by Stats. 1992, Ch. 1020, Sec. 76. Effective January 1, 1993.)



42751

Thereafter all proceedings in respect of the additional report shall be conducted as set forth in this part for an original report.

(Added by Stats. 1951, Ch. 392.)



42752

If for any reason funds are not available to the district to defray all expenses under this chapter as estimated by the board to be incurred for the general benefit of the district up to the time that a new assessment for such additional project has been levied and become available under Chapter 2 of Part 9 of this division, the board may levy assessments from time to time pursuant to Chapter 1 Part 9 of this division to raise the necessary funds to defray such expenses.

(Added by Stats. 1951, Ch. 392.)









PART 6. POWERS AND FUNCTIONS

CHAPTER 1. Water and Electricity

ARTICLE 1. Water

43000

The board may acquire, improve, and operate the necessary works for the storage and distribution of water, and any drainage or reclamation works connected therewith.

(Added by Stats. 1951, Ch. 391.)



43001

The board may sell, distribute, or otherwise dispose of water and water rights not necessary for the uses and purposes of the district.

(Added by Stats. 1951, Ch. 391.)



43002

The board may grant to the owner or lessee of a right to the use of any water permission to store the water in any reservoir of the district or to carry it through any conduit of the district.

(Added by Stats. 1951, Ch. 391.)



43003

The board shall establish equitable rules and regulations for the most economical and efficient distribution and use of water within the district, and pursuant thereto may enter into long-term water service contracts with landowners in the district which contracts may, in the discretion of the board, provide, among other things, that the obligations are a lien on the land with the same force, effect, and priority as an assessment lien if such contract is recorded in the office of the county recorder in the county in which such land is situated. The rules, regulations, and contracts shall recognize and shall be subject to such priorities in the right to water between the different consumers of the water as may legally exist. Among other things the rules and regulations may establish a procedure for fixing tolls and charges authorized by Sections 43006 and 47180 and may provide equitable rules for reapportionment of assessments supplementary to the provisions of Article 8 (commencing with Section 46325) of Chapter 2 of Part 9 of this division.

(Amended by Stats. 1969, Ch. 1086.)



43003.5

Upon adoption of rules and regulations, or the adoption of any amendment thereto, a certified copy thereof shall be recorded with the county recorder of each affected county, and until so recorded, no rule or regulation, or amendment thereto, shall be enforceable against any person not having actual knowledge thereof. A copy of the adopted rules and regulations in effect in the district shall be maintained on file and open for inspection at the district office by the district secretary.

(Added by Stats. 1969, Ch. 1086.)



43004

In the event that the volume of water under the control of any district is in any season so diminished below normal, by reason of water shortage or otherwise, as to make it probable that all the land cannot receive the full amount of water which it may need and to which it would otherwise be entitled, the deficiency shall be borne ratably by all the land, except insofar as priorities in the right to water as between different lands may prevent. The board may make rules and regulations to provide for distributing the burden of the deficiency and for the most economical and efficient use of the water which is or probably will be available.

(Added by Stats. 1951, Ch. 391.)



43005

The board may enter into contracts with any or all interested parties for settlement or determination of any or all water rights on any stream system or on any part thereof which concerns the district or for the administration of water rights or of waters of any such stream system or any part thereof, whether by watermaster or otherwise; and if, in connection with any such contract and to make such contract efficiently operable for the benefit of the district, the board shall expressly find that the district should act for others also, whether their lands and water rights are within or without the district, then the district, with the written approval of any interested party for whom the district undertakes to act, may do so to the extent and under the terms which are expressed in any such contract.

(Added by Stats. 1957, Ch. 821.)



43006

In addition to levying assessments or fixing tolls and charges under Part 9 (commencing with Section 46000) of this division, and in lieu either in whole or in part of calling such assessments, the board may fix tolls or charges for the use of water, including the use of groundwater, or for any other service of any type or nature whether or not related to water use, rendered by the district, and collect the same from all persons receiving the benefit of the water or other services. The tolls and charges shall be proportional, as nearly as practicable, to the services rendered. Such tolls or charges may be levied and collected in order to provide, in whole or in part, for the payment of amounts due to the state, the department, any other district, or the United States, whether for capital charges or service charges or otherwise, pursuant to contracts made in accordance with Chapter 6 (commencing with Section 44000) of this part, or in order to provide, in whole or in part, for the payment of the costs of a project or the principal of and interest on bonds or warrants of the district, or in order to provide a bond reserve fund to secure bonds of the district, or in order to provide for the operation and maintenance of a project pursuant to Section 47180, or to obtain funds for any lawful purpose of the district. The provisions of Sections 47181 to 47185, inclusive, shall be applicable to any such tolls or charges.

(Amended by Stats. 1969, Ch. 1086.)



43007

If tolls or charges are levied and collected in order to provide, in whole or in part, for the payment of amounts due under more than one contract, such tolls and charges may be fixed, levied and collected in such a manner as to, as nearly as practicable, charge the lands served under a particular contract with the amounts due under such contract. The assessment commissioners appointed under Chapter 2 (commencing with Section 46150) of Part 9 of this division may apply this principle in determining the portion of the total benefits to accrue to the district under a particular contract which will be realized by each parcel of land in separate ownership in the district.

(Added by Stats. 1963, Ch. 181.)






ARTICLE 2. Electricity

43025

The board may provide for the generation and distribution of hydroelectric energy incidental to water storage and distribution.

(Added by Stats. 1951, Ch. 391.)



43026

The board may sell, distribute, or otherwise dispose of hydroelectric energy not necessary for the uses and purposes of the district.

(Added by Stats. 1951, Ch. 391.)









CHAPTER 2. General Powers and Functions

43150

The board has all powers and authority necessary to enable it to fully perform the duties imposed upon it by this division.

(Added by Stats. 1951, Ch. 391.)



43151

The board may enter into any agreement with the United States or with any state, county, district, public corporation, or municipality of any kind, for a purpose appertaining to or beneficial to the project of the district, and it may do any acts necessary or proper for the performance of the agreement.

(Added by Stats. 1951, Ch. 391.)



43152

The board may:

(a) Adopt a seal.

(b) Make and execute all necessary contracts.

(c) Employ and appoint such agents, officers, and employees as may be required, and prescribe their duties.

(d) Itself or by agents enter upon any lands to make surveys, locate works, or for any other necessary and lawful purpose.

(Added by Stats. 1951, Ch. 391.)



43153

The board may construct works across or intersecting any stream of water, watercourse, street, avenue, highway, railway, or conduit in such manner as to afford security for life and property.

(Added by Stats. 1951, Ch. 391.)



43154

The board shall restore any property altered or damaged when so crossed or intersected to its former state as nearly as may be, or in a manner so as not to have impaired unnecessarily its usefulness.

(Added by Stats. 1951, Ch. 391.)



43155

Every company whose railroad is intersected or crossed by the works shall unite with the board in forming intersections and crossings, and grant privileges necessary to construct the works.

(Added by Stats. 1951, Ch. 391.)



43156

If any railroad company and the board, or the owners and controllers of the property to be crossed, cannot agree upon the amount to be paid for the privilege, or the points or the matter of the crossings or intersections, the same shall be ascertained and determined in all respects as provided in this division in respect to the taking of land.

(Added by Stats. 1951, Ch. 391.)



43157

The right of way is hereby given, dedicated, and set apart for the location, construction, and maintenance of works over and through any land which is or may be the property of this State.

(Added by Stats. 1951, Ch. 391.)



43158

All waters and water rights belonging to this State within the district are given, dedicated, and set apart for the uses and purposes of the district.

(Added by Stats. 1951, Ch. 391.)



43159

The department and board shall, respectively, cause to be entered in books to be kept for that purpose a complete and connected record of all their acts and transactions. All contracts and other written instruments shall be executed in duplicate, one copy of each of which, together with any other documents, instruments, or other papers filed with them, shall be kept and preserved on file in their respective offices and open to inspection by the public during business hours.

(Amended by Stats. 1992, Ch. 1020, Sec. 78. Effective January 1, 1993.)



43160

The records and all documents, instruments, or other papers filed with the department, commission, or board, or a copy or copies of any thereof certified by the department, commission, or secretary, shall be received in evidence without further proof in any court of this State, or before any board or tribunal authorized to hear or consider a matter wherein the same are properly admissible in evidence.

(Amended by Stats. 1963, Ch. 1607.)



43161

Whenever it deems it necessary for its own guidance or for the best interests of the district, the board may submit any question or proposition relating to the construction, improvement, or operation of the works or the carrying out of the project of the district to the qualified voters of the district at any general election or at a special election called for the purpose. The election shall be in all respects conducted as other elections in the district.

(Added by Stats. 1951, Ch. 391.)






CHAPTER 4. Property

ARTICLE 1. Acquisition of Property

43500

The board may acquire by any means any property or interest in property to carry out the district purposes, including any of the following:

(a) Property either within or without the boundaries of the district for the construction, maintenance, improvement, or operation of works or the carrying out of the project in this State or in any other state or foreign nation.

(b) Property and rights of private owners devoted to a public use.

(c) Stocks of domestic or foreign corporations.

(d) Rights to store water in any reservoir.

(e) Rights to carry water through any conduit within or without the State not owned or controlled by the district.

(Amended by Stats. 1963, Ch. 239.)



43501

The board may pay for property and rights with bonds of the district upon such terms and conditions as it deems best.

(Added by Stats. 1951, Ch. 391.)



43502

No bonds shall be given in payment for property or rights at a valuation less than 90 percent of their face value and accrued interest.

(Added by Stats. 1951, Ch. 391.)



43504

The board may take conveyances, leases, contracts, or other assurances for all property acquired by it under the provisions of this division in the name of the district, to and for the uses and purposes expressed in this division.

(Added by Stats. 1951, Ch. 391.)



43505

The legal title to all property acquired under the provisions of this division vests in the district immediately. All property is held by the district in trust for the uses and purposes set forth in this division and is hereby dedicated and set apart to such uses and purposes.

(Added by Stats. 1951, Ch. 391.)



43506

The board may hold, use, manage, occupy, and possess property of the district, and may lease property of the district for oil, gas and other mineral development or for agricultural or other purposes if in the opinion of the board such action will not interfere substantially with the district s operations.

(Amended by Stats. 1957, Ch. 821.)



43507

The board may determine by resolution entered upon its minutes that any property, real or personal, held by the district is not necessary for the uses and purposes thereof and may sell the same for an adequate consideration. Title may be conveyed or transferred to the purchaser by the president and secretary pursuant to the resolution.

(Added by Stats. 1951, Ch. 391.)



43508

The rights of way, ditches, canals, flumes, pipelines, dams, water rights, reservoirs, power plants, and transmission lines, and all other property of like character belonging to a district shall not be taxed for State and county or municipal purposes.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 2. Eminent Domain

43530

The board may acquire by condemnation all property it deems necessary for the construction, maintenance, improvement, and operation of the works or the carrying out of the project of the district, except that private property devoted to the use of one water storage district or any irrigation district or other district or any city or county shall not be taken by any water storage district.

(Added by Stats. 1951, Ch. 391.)



43532.5

Notwithstanding any other provision in this article, the board shall not commence any proceedings in eminent domain with respect to property located outside of a county in which the district is located unless the board of supervisors of the county in which such property is situated gives its approval to such proceedings.

(Amended by Stats. 1975, Ch. 582.)






ARTICLE 3. Sale of Excess Land Acquired by Condemnation

43555

Where the district has acquired fee title to, or any interest in, land through condemnation proceedings and the board, pursuant to Section 43507, determines that said property or any part thereof or interest therein is no longer necessary for the uses and purposes of said district and that said property or any part thereof or interest therein shall be disposed of by sale, such sale shall be made as hereinafter provided.

(Added by Stats. 1963, Ch. 239.)



43556

Written notice of sale shall be published in a newspaper of general circulation published in the district, or if there is no such newspaper, then within the county in which the district or any part thereof is situated, pursuant to Section 6063 of the Government Code. The notice shall describe the land or interest therein to be sold; set forth in general terms the interests, easements or reservations to be reserved to the district; state the time, place and terms or conditions of the sale; and call for sealed bids in writing.

(Added by Stats. 1963, Ch. 239.)



43557

At the time and place set for the sale the board shall open any bids received in response to the notice, announce such bids, and call for oral bids. When all persons present shall have ceased bidding, the board shall declare the bidding closed, subject to the preference right of owners of contiguous land as hereinafter provided, and shall announce the amount of the highest bidder. In the event no oral bids are made and there are duplicate written bids, the highest bidder shall be the one whose bid was received first in time by the board. In no event may land be sold or a purchaser declared before the end of the 30-day period for assertion by contiguous landowners of their preference right of purchase.

(Added by Stats. 1963, Ch. 239.)



43558

The owners of contiguous land have a preference for a period of thirty (30) days after the highest bid is announced to purchase at such highest bid price. No right of preference shall be given in cases of owners of cornering land.

Where there is a conflict between two or more owners of contiguous land claiming a preference right of purchase, the one from whom such land was acquired by the district by eminent domain shall take preference. If such prior owner does not assert a preference right to purchase, the property shall be sold to that owner of contiguous land claiming preference who, in the opinion of the board, by acquisition of such land would be enabled to make the most beneficial use thereof based on topography, land pattern, location of water, improvements and similar factors.

If no owners of contiguous land qualify within said thirty (30) day period the sale shall be declared closed and sale made to the highest bidder.

(Added by Stats. 1963, Ch. 239.)



43559

Upon the expiration of the 30-day period any sale and conveyance made pursuant to the board s award of bid or any sale and conveyance made pursuant to the exercise of a preference by the owner of contiguous land pursuant to this article shall be conclusively presumed to be valid as being in compliance with the provisions of this article.

(Added by Stats. 1963, Ch. 1037.)









CHAPTER 5. Controversies

ARTICLE 1. Actions and Proceedings

43700

A district may commence and maintain any actions and proceedings to carry out its purposes or protect its interests and may defend in any action or proceeding brought against it.

(Added by Stats. 1951, Ch. 391.)



43701

In all actions or proceedings the board may sue, appear, and defend in person or by attorneys and in the name of the district.

(Added by Stats. 1951, Ch. 391.)



43702

Service of summons upon a district may be made by serving it upon the secretary or a majority of the directors.

(Added by Stats. 1951, Ch. 391.)



43703

The costs of any action, proceeding, or contest may be allowed and apportioned between the parties or taxed to the defeated party in the discretion of the court or other tribunal before which it is heard.

(Added by Stats. 1951, Ch. 391.)



43704

All findings of fact or conclusions of the department, commission, or board upon all matters shall be conclusive unless the action, proceeding, or contest is instituted within 60 days after the findings or conclusions are made.

(Amended by Stats. 1968, Ch. 592.)



43705

If two or more actions or contests are pending at the same time in the same court or before the same tribunal for the purpose of contesting or determining the validity of identical or similar acts or matters under the provisions of this division, the actions or contests shall be consolidated and tried together.

(Added by Stats. 1951, Ch. 391.)



43706

The court or other tribunal before which any action, proceeding, or contest is brought involving the regularity, legality, validity, or correctness of any proceeding taken or thing done pursuant to any of the provisions of this division, shall disregard any error, irregularity, or omission which does not affect the substantial rights of the parties concerned.

(Added by Stats. 1951, Ch. 391.)



43707

In all actions, proceedings, or contests the rules of pleading and practice provided by the Code of Civil Procedure shall apply, insofar as they are not inconsistent with the provisions of this division.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 2. Validating Proceedings

43730

An action to determine the validity of bonds, assessments, contracts, including contracts with the state, the department, any other district, or the United States, the adoption of a project or the taking of any other action by the district or by the board under the provisions of this division may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1965, Ch. 1.)






ARTICLE 3. Limitations

43850

Notwithstanding any other provision of this division, no action, proceeding, or contest shall be brought or maintained before any court or other tribunal unless the action, proceeding, or contest is brought within the times specified in the following subdivisions, or any lesser time that may be specified in this division:

(a) Attacking the organization of any district, within six months of the date of the organization thereof.

(b) Attacking the inclusion of land within or the exclusion of land from any district, within six months of the date of the inclusion or exclusion.

(c) Attacking any assessment of any district, within 60 days of the date upon which the assessment roll is filed with the county treasurer or treasurers.

(d) Attacking the validity of any bonds issued by any district, within 60 days of the date of adoption of the resolution providing for the issuance of such bonds.

(Amended by Stats. 1968, Ch. 592.)









CHAPTER 6. Cooperation With the United States, the State and Other Districts

ARTICLE 1. Contracts

44000

Any district may cooperate and contract with the state, the department, any other district, or the United States under any laws of the state or the Federal Reclamation Act of June 17, 1902, and all acts amendatory thereof or supplementary thereto, or under any other act of Congress heretofore or hereafter enacted authorizing or permitting the cooperation or contract.

(Amended by Stats. 1965, Ch. 1.)



44001

The cooperation and contract may be for any or all of the following purposes:

(a) Construction, acquisition, purchase, extension, operation, or maintenance of works for irrigation, drainage, storage, flood control, generation and distribution of hydroelectric energy incidental thereto, or any of these.

(b) A water supply.

(c) Assumption as principal or guarantor of indebtedness to the state, the department, any other district, or the United States.

(d) To carry out the terms of any contract between the district and the state, the department, any other district, or the United States.

(Amended by Stats. 1965, Ch. 1.)



44002

Any contract made between a district and the state, the department, any other district, or the United States may designate and describe the land which is to be served with water from the waterworks or system contemplated under the contract and, in that case, only such land may be charged with any of the assessments mentioned in this chapter.

(Amended by Stats. 1965, Ch. 1.)



44003

The board may provide by contract with the state, the department, any other district, or the United States for the delivery and distribution of water for the land of the district under any laws of the state or acts of Congress and under any rules and regulations established thereunder.

(Amended by Stats. 1965, Ch. 1.)



44006

The board shall perform all acts necessary to carry out the enlarged powers enumerated in this chapter.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 2. Levy of Assessments

44030

If a contract with the state, the department, any other district, or the United States requires the payment by the district of periodic service charges, the amount shall be levied from time to time as an assessment on land in the district, to the extent that funds are not otherwise available for the payment of such charges. Upon request of the board, assessment commissioners shall be appointed under Chapter 2 (commencing with Section 46150) of Part 9 of this division who shall determine the portion of the total benefits to accrue to the district under the contract which will be realized by each parcel of land in separate ownership in the district. The determination shall be stated in apportionment rolls substantially in form and manner as provided in Chapter 2 of Part 9 of this division, except that the apportionment of benefits shall be stated in percentages of benefits to the district as a whole, or in such other manner as may be determined upon by the commissioners. Thereafter all assessments levied in order to meet the payments due or to become due under the contract shall be apportioned among the respective tracts of land in accordance with the rolls. Any such assessment shall be collected in the same manner as an original assessment.

(Amended by Stats. 1968, Ch. 688.)



44031

If a contract with the state, the department, any other district, or the United States requires the payment by the district of capital charges in periodic installments, the total amount of such charges may be levied in the same manner as an original assessment pursuant to Chapter 2 (commencing with Section 46150) of Part 9 of this division, or the respective amounts of such installments may be levied from time to time in the same manner as periodic service charges, as provided in Section 44030, but an assessment or assessments shall in any event be levied in such a manner as to provide for the payment of all such charges, for which funds are not otherwise available, as they become due under the contract.

(Amended by Stats. 1968, Ch. 688.)



44032

If a contract with the state, the department, any other district, or the United States requires the establishment of a reserve fund for the payment by the district under the contract of periodic service charges or capital charges, or both, or if the board finds it to be necessary or desirable in the interest of the district, the board may determine to levy an assessment to provide such a reserve fund. In that event the board shall also determine the amount of the initial deposit or deposits to be made in the reserve fund and the amount of the balance, if any, to be maintained therein. The total amount of the initial deposit or deposits to be made in the reserve fund may be levied at one time, or in a series of installments from time to time, in the same manner as periodic service charges, as provided in Section 44030. Any later deposits necessary in order to maintain a required balance in the reserve fund shall be levied in the same manner. The reserve fund shall be used solely for the payment of the charges for which it is established, until all the charges have been paid. Any balance then remaining in the reserve fund shall be transferred to the general fund of the district.

(Amended by Stats. 1992, Ch. 1020, Sec. 83. Effective January 1, 1993.)






ARTICLE 3. Transfer or Deposit of Bonds

44055

In case any contract is made with the United States, bonds of the district may be transferred to or deposited with the United States if so provided by the contract, at not less than their par value, to the amount, or any part thereof, to be paid by the district to the United States. The interest or principal, or both, of the bonds may be regularly paid to the United States and applied as provided in the contract.

(Added by Stats. 1951, Ch. 391.)



44056

The bonds may:

(a) Call for the payment of interest not exceeding 6 percent per year.

(b) Be of the denomination specified in the contract.

(c) Call for the repayment of the principal at such times as specified in the contract.

(Added by Stats. 1951, Ch. 391.)



44057

The contract with the United States may call for the payment of the amount, or any part thereof, to be paid by the district to the United States at specified times, in installments, and with interest not exceeding 6 percent per year.

(Added by Stats. 1951, Ch. 391.)



44058

The board may accept, on behalf of the district, appointment of the district as fiscal agent of the United States or authorization of the district by the United States to make collection of money for and on behalf of the United States and to assume the duties and liabilities incident to such action.

(Added by Stats. 1951, Ch. 391.)



44059

The board as fiscal agent of the United States may do any and all things required by the federal statutes now or hereafter enacted in connection therewith and all things required by any rules or regulations now or hereafter established under any such federal statutes.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 4. Distribution of Water

44080

All water which the district has the right to use under any contract with the United States may be distributed and apportioned by the district in accordance with acts of Congress applicable thereto and any rules or regulations thereunder.

(Added by Stats. 1951, Ch. 391.)



44081

Provision may be made in the contract between the district and the state, the department, any other district, or the United States for the refusal of water service to any land which may become delinquent in the payment of any assessment levied for the purpose of carrying out any contract between the district and the state, the department, any other district, or the United States.

(Amended by Stats. 1965, Ch. 1.)



44082

As partial consideration for privileges obtained by the district under contract with the United States, any rights of way or rights to water or other property owned or acquired by the district may be conveyed by the board to the United States insofar as the same may be needed for the construction, operation, and maintenance of works by the United States for the benefit of the district under any contract that may be entered into with the United States pursuant to the provisions of this chapter.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 5. Dissolution or Change of Boundaries

44105

A contract between the district and the state, the department, any other district, or the United States may provide that the district shall not be dissolved nor shall the boundaries be changed except upon the written consent of the state, the department, any other district, or a specified official of the United States, filed with the official records of the district. If the consent of the state, the department, any other district, or the United States official is given and land is excluded, the areas excluded shall be free from all liens and charges for payments to become due to the state, the department, any other district, or the United States under the contract.

(Amended by Stats. 1965, Ch. 1.)












PART 7. FINANCIAL ORGANIZATION

CHAPTER 1. General Financial Provisions

ARTICLE 1. Limitations on Liabilities

44400

A district may not incur any debt or liability whatever in excess of the express provisions of this division. Any debt or liability so incurred is void.

(Added by Stats. 1951, Ch. 391.)



44401

Nothing contained in this article shall be construed to limit the right of the board to enter into any contract or lease for property, as in this division provided, and to bind the district for the payment of the rental or consideration specified in the lease or contract.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 2. Statements and Reports

44425

The county treasurer of each of the several counties shall report all transactions of delinquencies on district assessments and sales of land within the district to the treasurer of the district who shall keep a record thereof in the office of the district.

(Added by Stats. 1951, Ch. 391.)



44426

The district treasurer shall report to the board in writing at its regular meeting in each month the amount of money in the district treasury and the amount of receipts and the amount and items of expenditures for the month preceding. The report shall be verified and filed with the secretary.

(Added by Stats. 1951, Ch. 391.)



44428

The board, following each fiscal year, shall render and promptly thereafter cause to be published in the county at least once a week for two successive weeks a verified statement of the financial condition of the district, showing particularly the receipts and disbursements of the last preceding fiscal year, together with the source of the receipts and purpose of the disbursements.

(Amended by Stats. 1992, Ch. 1020, Sec. 85. Effective January 1, 1993.)






ARTICLE 3. Payment of Claims

44455

All claims against the district shall be paid by warrants of the district.

(Added by Stats. 1951, Ch. 391.)



44456

To provide a fund for payment of claims, the board may from time to time draw from the general fund deposited and kept to the credit of the district in the office of the county treasurer of a county having funds belonging to the district in his possession such sums as may be necessary. The sums shall be deposited with the treasurer of the district and paid out by him upon warrants of the district.

(Added by Stats. 1951, Ch. 391.)



44457

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)









CHAPTER 2. Warrants

ARTICLE 1. Execution

44600

Warrants drawn by the department shall be drawn upon the treasurer of the district.

(Amended by Stats. 1992, Ch. 1020, Sec. 91. Effective January 1, 1993.)



44601

Warrants drawn by the board shall be signed by its president or vice president and secretary or assistant secretary and countersigned by the treasurer.

(Added by Stats. 1951, Ch. 391.)



44602

Warrants drawn by the board for payment of principal or interest on bonds shall be drawn upon the county treasurer of a county having funds belonging to the district in his possession, or upon a bank having funds belonging to the district on deposit, and upon the treasurer of the district or the county treasurer of such a county or upon such a bank, as the case may be, for payment of all other claims and demands.

(Amended by Stats. 1967, Ch. 695.)






ARTICLE 2. Payment

44625

The provisions of this article are applicable only to warrants payable on demand.

(Added by Stats. 1951, Ch. 391.)



44626

Whenever any warrant of the district is presented for payment when funds are not available for payment, it shall thereafter draw interest at a rate determined by resolution of the board, not to exceed 7 percent per year, until public notice is given that such funds are available.

(Added by Stats. 1951, Ch. 391.)



44627

Upon the presentation of warrants for payment when funds for payment are not available, the treasurer of the district or of the county, as the case may be, shall endorse on them all of the following:

(a) Funds not available for payment.

(b) The date of presentation.

(c) The interest that the warrants shall thereafter bear.

(d) His signature.

A warrant so registered is a registered warrant.

(Added by Stats. 1951, Ch. 391.)



44628

The treasurer shall keep a record showing all of the following:

(a) Number and amount of each registered warrant.

(b) Date of its issuance.

(c) Person in whose favor it was issued.

(d) Date of its presentation for payment.

(Added by Stats. 1951, Ch. 391.)



44629

The registered warrant is a contract in writing for the payment of money, and the period prescribed for the commencement of an action based upon the warrant is four years from the date of issuance.

(Added by Stats. 1951, Ch. 391.)



44630

Whenever there is sufficient money in the treasury to pay all outstanding registered warrants or whenever the board orders that all registered warrants presented for payment prior to a certain date be paid and there is sufficient money available for payment, the proper treasurer shall give notice of this.

(Added by Stats. 1951, Ch. 391.)



44631

The notice shall state that the treasurer is prepared to pay all registered warrants or all registered warrants presented for payment prior to the date fixed by the board. No further description of the warrants entitled to payment need be made in the notice.

(Added by Stats. 1951, Ch. 391.)



44632

The notice shall be published once a week for two successive weeks in some newspaper published in the office county.

(Added by Stats. 1951, Ch. 391.)



44633

All warrants designated in the notice shall cease to draw interest at the time of the first publication of the notice.

(Added by Stats. 1951, Ch. 391.)



44634

Upon the presentation of any warrant entitled to payment under the terms of the notice, the treasurer shall pay it together with interest due on it from the date of its original presentation for payment to the date of the first publication of the notice.

(Added by Stats. 1951, Ch. 391.)



44635

The treasurer shall enter all of the following in the record of registered warrants he is required to keep:

(a) Dates of the payment of all the warrants.

(b) Names of the persons to whom payments are made.

(c) Amount paid to each person.

(Added by Stats. 1951, Ch. 391.)









CHAPTER 3. Funds

ARTICLE 1. Proceeds of Bond Sales

44750

The proceeds of sale of district bonds shall be placed in the treasuries of the respective affected counties to the amount of the unpaid assessment in each county and credited to the bond fund of the district, except that any premium received upon the sale of district bonds shall be credited to the bond reserve fund of the district if the resolution of the board directing the sale of the bonds so provides. Said proceeds may be used for the purposes for which the bonds were authorized to be issued under Part 8 (commencing with Section 45100) of this division. Upon completion of an adopted project, or any unit thereof, any balance in said fund shall be used exclusively for the payment of principal of or interest on the bonds sold, or shall be deposited in the bond reserve fund or shall be used for the purchase at not more than par and cancellation of any such bonds.

(Amended by Stats. 1972, Ch. 81.)



44751

A proper record of the transaction shall be made upon the books of the district treasurer.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 2. Proceeds of Assessments

44775

The county treasurer shall deposit in the county treasury to the credit of the bond fund of the district all money collected upon any assessment upon which bonds have been issued, including all the following:

(a) Money derived from sale of land for delinquent installments.

(b) Money derived from redemption of land.

(c) Money derived from sale of land bought by the treasurer at a sale for delinquent installments as trustee of the district bond fund.

(d) Money derived from interest and penalties.

(e) The amount of purchase money paid in bonds or coupons on sales made under any assessment.

(Added by Stats. 1951, Ch. 391.)



44776

Money collected upon any assessment upon which bonds have been issued shall be used exclusively for the payment of principal and interest of the bonds issued on the assessment.

(Added by Stats. 1951, Ch. 391.)



44777

The county treasurer shall transmit to the treasurer of the district all canceled bonds and coupons received in payment on any delinquent sale and a memorandum of all sums endorsed as paid upon account of purchase money on any specified bonds or coupons. All money collected by any county treasurer upon account of an assessment on which bonds shall not have been issued shall be similarly accounted for to the treasurer of the district, and shall be credited to the general fund of the district.

(Added by Stats. 1951, Ch. 391.)



44778

Any balance remaining in the bond fund after payment in full of the principal and interest of all outstanding bonds of the district shall be transferred by the county treasurer to the general fund of the district.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 3. Proceeds of Sale of Land

44800

Any parcel of land bid in and purchased by any county treasurer as trustee of the bond fund of the district may be sold and conveyed by him or his successor in office at any time after the expiration of the redemption period of three years, at public sale with notice, to the highest bidder. The trustee shall have the right to reject any and all bids.

(Amended by Stats. 1969, Ch. 1086.)



44800.5

Any parcel of land bid in and purchased by any county treasurer as trustee of the bond fund of the district as provided in this division may, without notice, be sold and conveyed by him or his successor in office at private sale to the owner of record at the date of the certificate of sale or to the owner s successor in interest, upon his paying to such trustee the amount for which the same was struck off to said trustee with interest thereon at the rate of 7 percent per year, compounded yearly, from the date of the delinquent sale, together with any call that has been made upon any prior or subsequent assessment.

(Added by Stats. 1969, Ch. 1086.)



44801

Payment may be made either in cash or in matured bonds and coupons issued on the assessment, taken at their face value.

(Added by Stats. 1951, Ch. 391.)



44802

The treasurer shall execute a deed to the purchaser upon the sale, conveying the property free of encumbrances, except as provided for deeds where no redemption is made.

(Added by Stats. 1951, Ch. 391.)



44803

If any land held by a county treasurer as trustee of the bond fund of a district remains unsold after the final installment of the assessment has been collected by payment or sale, each county treasurer shall sell all the land held by him at public auction to the highest bidder for cash.

(Added by Stats. 1951, Ch. 391.)



44804

Notice of the sale shall be given by publication once a week for two successive weeks in some newspaper published in the county in which the land is situated.

(Added by Stats. 1951, Ch. 391.)



44805

The county treasurer shall deposit the proceeds of the sale in the treasury of the county to the credit of the bond fund of the district.

(Added by Stats. 1951, Ch. 391.)



44806

Each county treasurer shall charge to the general fund of the district, or to the bond fund if he has no money to the credit of the general fund, the expense of publication of notices and of recording certificates of sale, and shall notify the treasurer of the district of the charge.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 4. Alternative Provisions for the Deposit of Funds

44850

This article provides an alternative procedure for the deposit of all, or any part of, proceeds of bond sales, proceeds of assessments and proceeds of sale of land and of all, or any part of, other funds of a district.

(Added by Stats. 1967, Ch. 695.)



44851

The board may at any time, by resolution, elect to proceed under this article with respect to the deposit of funds of the district, and the board may at any time thereafter terminate its election to proceed under this article, and thereafter, the provisions of this article shall no longer apply. No such resolution shall be effective until a certified copy thereof shall be filed with the auditor and treasurer of each county within which a district is located.

(Added by Stats. 1967, Ch. 695.)



44852

Any money belonging to a district may be deposited by the treasurer pursuant to the general laws governing the deposit of public money.

(Added by Stats. 1967, Ch. 695.)



44853

Where the deposit of money is insured by the Federal Deposit Insurance Corporation no additional security need be required from the bank for the portion of the district s deposits so insured.

(Added by Stats. 1967, Ch. 695.)









CHAPTER 4. Warrants Payable at Future Times

44900

If any contract or lease for the acquisition of property provides for any future payments by the district, warrants may be issued, on order of the board, for the payments, which warrants shall be made payable at the times provided in the contract or lease.

(Added by Stats. 1961, Ch. 1367.)



44901

When a particular purpose or emergency assessment has been authorized, warrants in an amount equal to the amount of the assessment may be issued on order of the board to carry out the purpose for which the assessment was authorized. These warrants shall be made payable at the time or times that the board estimates that they can be paid from the proceeds of the assessment.

(Added by Stats. 1961, Ch. 1367.)



44902

Any outstanding registered warrants and their accrued interest may be refunded by the issuance of warrants payable at stated times fixed by the board. These warrants may be exchanged for the registered warrants or sold for not less than their par value to provide funds for the payment of the registered warrants or any of them and their accrued interest.

(Added by Stats. 1961, Ch. 1367.)



44903

Warrants payable at a future time or times may be issued in consideration of money loaned to the district for the purchase of any of its outstanding bonds or the refinancing or retiring of any outstanding contract. The annual interest payable on these warrants shall be less than the annual interest on the bonds purchased or contract refinanced or retired with the proceeds of the warrants.

(Added by Stats. 1961, Ch. 1367.)



44904

Warrants payable at a future time or times may also be issued to obtain funds or property for any lawful purpose of the district.

(Amended by Stats. 1992, Ch. 1020, Sec. 92. Effective January 1, 1993.)



44905

Any warrant authorized in the preceding sections of this article shall draw interest at a rate to be fixed by the board not to exceed 6 percent per year payable annually or semiannually as the board may prescribe.

(Added by Stats. 1961, Ch. 1367.)



44906

Coupons payable to bearer in a form and signed as prescribed by the board may be attached to warrants payable at a future date to evidence their interest.

(Added by Stats. 1961, Ch. 1367.)



44907

Warrants of any district may be issued to evidence the indebtedness allowed to be incurred prior to the levy of the first district assessment, bearing interest fixed by the board at not more than 7 percent per year. These warrants shall be made payable on a date not later than the first day of July next after the first annual assessment in the district is levied.

(Added by Stats. 1961, Ch. 1367.)



44908

If any district owns any property which it is authorized to lease or sell, its board may in the contract providing for the issuance of warrants payable at a future time, agree that the proceeds of the lease or sale of the property, not required by law to be used for other purposes, shall be allocated to the payment of these warrants.

(Added by Stats. 1961, Ch. 1367.)



44909

No warrants issued pursuant to this article made payable more than five years from the date of issuance shall be valid unless their issuance is authorized by a majority of the voters voting at an election called by the board for the purpose of determining whether or not the warrants shall be authorized.

(Added by Stats. 1961, Ch. 1367.)



44910

Notice of the election shall be given and the election shall be held and the result determined as nearly as practicable in the manner provided for bond elections.

(Added by Stats. 1961, Ch. 1367.)






CHAPTER 5. Revenue Warrants

44950

A district may issue revenue warrants pursuant to this chapter to obtain funds for any lawful purpose of the district, including the repayment of indebtedness of the district.

(Added by Stats. 1967, Ch. 36.)



44951

Revenue warrants shall be secured by all or part of the revenues received by the district from tolls or charges levied pursuant to Section 43006 or from any other source other than assessments, and any such revenues may be pledged to the payment of revenue warrants. In the resolution authorizing the issuance of revenue warrants, the board may subject such revenues as it specifies to a lien or charge to secure the payment of the principal of and interest on the revenue warrants, but such warrants shall not be secured by any lien or charge upon any assessment.

(Added by Stats. 1967, Ch. 36.)



44952

Revenue warrants shall bear interest at a rate or rates not exceeding 8 percent per annum, payable annually or semiannually or in part annually and in part semiannually, as the board may prescribe.

(Amended by Stats. 1975, Ch. 130.)



44953

Revenue warrants shall mature at such time or times as the board may prescribe, but not more than five years from the date of issuance.

(Added by Stats. 1967, Ch. 36.)



44954

Revenue warrants may be made subject to redemption prior to their fixed maturity date upon such terms, conditions and notice, and at such times and prices, as the board may determine prior to the issuance of such warrants.

(Added by Stats. 1967, Ch. 36.)



44955

Revenue warrants may be sold at either public or private sale upon such terms and conditions as the board may determine. Such warrants may be sold at less than their par or face value, but no revenue warrant may be sold at a price which would yield to the purchaser an average of more than 8 percent per annum, payable semiannually, according to standard tables of bond values.

(Amended by Stats. 1977, Ch. 188.)



44957

The board may determine the form and denomination of revenue warrants, the manner of their execution, their registration and exchange privileges and the place or places of their payment.

(Added by Stats. 1967, Ch. 36.)



44958

The board, in a resolution authorizing the issuance of revenue warrants, may provide for special funds for the deposit and application of the proceeds of the warrants and for the deposit and application of revenues pledged to secure their payment. The board may provide for the establishment of a reserve fund from the proceeds of the revenue warrants or from revenues pledged to their payment. The board may appoint a fiscal agent to hold any or all such funds in trust for the holders of revenue warrants and for the district.

(Added by Stats. 1967, Ch. 36.)



44959

The board, in a resolution authorizing the issuance of revenue warrants, may covenant to operate and maintain the facilities producing the revenues pledged for the security of the revenue warrants, may covenant to fix, maintain and collect tolls, charges, rates or fees which will produce revenues sufficient to provide for the payment of the principal of and interest on the revenue warrants and to provide such additional sums for the further security of the revenue warrants as the resolution may prescribe, and may make such other covenants, with respect to insurance, investments of funds, accounting records, independent audits, events of default, limitations upon competitive facilities and any other matters relating to the revenue warrants and their security as the board may deem necessary, convenient or desirable in order better to secure the revenue warrants or to make them more marketable.

(Added by Stats. 1967, Ch. 36.)



44960

The board, in a resolution authorizing the issuance of revenue warrants, may provide for paying the interest on the revenue warrants for a period of not more than one year out of the proceeds of the sale thereof.

(Added by Stats. 1967, Ch. 36.)



44961

Except as otherwise provided in any resolution authorizing the issuance of revenue warrants, the holder of any revenue warrant may by mandamus or other appropriate proceeding require and compel the performance of any of the duties imposed upon the board, or upon any officer or employee of the district, in connection with the collection, deposit, investment, application or disbursement of any revenues pledged for the security of the revenue warrants, or in connection with the deposit, investment or disbursement of the proceeds received from the sale of the revenue warrants, or in connection with any covenants contained in the resolution authorizing the issuance of the revenue warrants. The enumeration of such rights and remedies does not, however, exclude the exercise or prosecution of any other rights or remedies available to the holders of revenue warrants.

(Added by Stats. 1967, Ch. 36.)



44962

Revenue warrants shall not be issued under this chapter by any district in any one fiscal year in excess of one million dollars ($1,000,000).

(Added by Stats. 1967, Ch. 36.)



44963

Notwithstanding the provisions of Sections 44953 and 44962, revenue warrants may be issued prior to August 1, 1978, pursuant to this chapter for a term not to exceed 10 years from the date of issuance and for an amount not in excess of four million dollars ($4,000,000) in any one fiscal year.

(Added by Stats. 1977, Ch. 188.)









PART 8. BONDS

CHAPTER 1. In General

45100

Whenever in any district any assessment has been levied and assessed upon land and remains unpaid in whole or in part, and in the judgment and opinion of the board it is for the best interest of the district or the landowners therein to issue bonds for the purpose of obtaining money to pay the costs of the proposed project, the indebtedness of the district, or any other lawful charge, or when a petition signed by the holders of title to more than one-fourth in assessed value of the land requesting it is filed with the secretary, the board shall by order entered upon its records call a special election to be held in the district. At the special election the question shall be submitted to the holders of title to assessed land whether or not bonds of the district shall be issued in an amount equal to the amount of the assessment, or the part of the assessment remaining unpaid. The amount shall be entered by the board in its records and stated in the order calling the special election.

(Amended by Stats. 1992, Ch. 1020, Sec. 95. Effective January 1, 1993.)



45102

Notwithstanding Section 45100, whenever in any district (1) a report and recommendation as to a project, or a report as to a contract with the United States, has been adopted by the voters at an election held pursuant to Part 5 (commencing with Section 42200) of this division, (2) an assessment to finance the project or the contract has been levied and assessed and remains unpaid in whole or in part, and (3) in the judgment of the board it is for the best interest of the district or the landowners therein to issue bonds for the purpose of obtaining money to pay the costs of the project, all or any part of the outstanding principal of direct assessment warrants heretofore or hereafter issued pursuant to Section 46381 for said project, or charges pursuant to the contract, the board may, by a resolution adopted by a two-thirds vote of its members, authorize the issuance of bonds in an amount not exceeding the amount of the assessment remaining unpaid, without calling or holding any special election pursuant to Section 45100 or Chapter 2 (commencing with Section 45250) of this part.

This section shall apply to all districts, including any district in which a report and recommendation as to a project, or a report as to a contract with the United States, has been adopted at an election held at any time heretofore, and shall apply in the case of any assessment at any time heretofore or hereafter levied and assessed, if the assessment remains unpaid in whole or in part at the time of adoption of the resolution of the board authorizing the issuance of bonds.

(Amended by Stats. 1992, Ch. 1020, Sec. 96. Effective January 1, 1993.)



45103

If the district s voters have approved a project pursuant to Part 5 (commencing with Section 42200) and the project authorizes the issuance of revenue bonds for the purpose of carrying out the project, the board may, by a two-thirds vote of the board, adopt a resolution authorizing the issuance and sale of bonds pursuant to the Revenue Bond Law of 1941, Chapter 6 (commencing with Section 54300) of Part 1 of Division 2 of Title 5 of the Government Code. The district may sell the bonds at public or private sale. The resolution adopted pursuant to this section shall constitute the resolution required pursuant to Section 54387 of the Government Code. The district s voters approval of the project shall constitute the votes of a majority of all the voters voting as that term is used in Section 54386 of the Government Code and no further vote of the voters shall be required.

(Added by Stats. 1992, Ch. 1020, Sec. 96.5. Effective January 1, 1993.)






CHAPTER 2. Bond Election

ARTICLE 1. Notice

45250

The notice of a special bond election shall state the aggregate face value of bonds proposed to be issued.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 2. Election

45270

Only holders of title to land which has been assessed as provided in this division shall be qualified to vote at the election.

(Added by Stats. 1951, Ch. 391.)



45271

The ballots cast at the election shall contain the words Bonds Yes and the words Bonds No.

(Added by Stats. 1951, Ch. 391.)



45272

A list of the ballots cast shall be made by the board of election, containing the name of each voter who has voted at the election, and if the ballot was cast by proxy also the name of the person casting it, and the number of votes cast by each voter.

(Added by Stats. 1951, Ch. 391.)



45273

At the close of the polls the board of election shall at once proceed to canvass the votes and declare the result.

(Added by Stats. 1951, Ch. 391.)



45274

The board of election shall deliver a certificate showing the result and the number of votes cast for and against the issuing of the bonds to the county elections official of each county, and a duplicate to the board of directors.

(Amended by Stats. 2002, Ch. 221, Sec. 170. Effective January 1, 2003.)



45275

The board of election shall deliver to the county elections official of each county all ballots cast at the election within that county and all documents and papers used at the election.

(Amended by Stats. 2002, Ch. 221, Sec. 171. Effective January 1, 2003.)



45276

The county elections officials of the respective counties shall immediately upon receipt of the ballots, papers, and documents from the board of election certify to the board of directors at its office a statement of the result of the election held in each of the counties with a statement of the number of votes for the proposition of Bonds Yes and opposed Bonds No.

(Amended by Stats. 2002, Ch. 221, Sec. 172. Effective January 1, 2003.)



45277

The board of directors shall certify in its minutes that the proposal to issue bonds has carried or has been defeated. The certificate shall state the vote cast throughout the entire district. A duplicate of the certificate shall be immediately transmitted to the department.

(Added by Stats. 1951, Ch. 391.)



45278

Except as in this part specifically provided, the provisions of this division with reference to all matters pertaining to elections shall govern bond elections.

(Added by Stats. 1951, Ch. 391.)









CHAPTER 3. Bond Issuance

45400

If a majority of the votes cast at the election are in favor of the issuance of bonds, or if a resolution authorizing the issuance of bonds has been adopted and approved in accordance with Section 45102, the board shall cause bonds in the amount stated in the order calling the election or in such resolution, as the case may be, to be sold as herein provided and shall deliver the assessment list segregated as to affected counties to the treasurer.

(Amended by Stats. 1967, Ch. 829.)



45401

The treasurer shall place the proceeds of sale of any bonds sold to the credit of the district.

(Amended by Stats. 1965, Ch. 226.)



45402

The board may divide the principal amount of any authorized issue of bonds into two or more series, and may fix different dates for the bonds of each series. When directed by resolution of the board, the treasurer shall sell the bonds or any series thereof for the best price obtainable, but in no event for less than 90 percent of the face value of the bonds and accrued interest.

(Amended by Stats. 1967, Ch. 829.)



45403

Before making a sale of bonds, notice shall be given by the treasurer by publication at least once a week for two successive weeks in the office county that he will sell a specified amount of bonds, and stating the day, hour, and place of sale, and asking sealed proposals for the purchase of any or all of the bonds.

(Added by Stats. 1951, Ch. 391.)



45404

At the time appointed, the treasurer shall open the bids and award the bonds to the highest responsible bidder.

(Added by Stats. 1951, Ch. 391.)



45405

The treasurer, upon written request of a majority of the directors, shall reject any or all bids.

(Added by Stats. 1951, Ch. 391.)



45406

Sale and delivery of bonds by the treasurer is conclusive evidence that the sale was made upon due authority and notice.

(Added by Stats. 1951, Ch. 391.)



45407

Upon a sale of any district bonds, the treasurer may accept in payment, in whole or in part, outstanding warrants of the district at face value plus accrued interest.

(Added by Stats. 1951, Ch. 391.)



45408

The bonds of any series of an authorized issue shall be equally and ratably secured with the bonds of any other series of such authorized issue.

(Added by Stats. 1967, Ch. 829.)






CHAPTER 4. Bond Terms

45550

The bonds shall be in such denominations as the board may prescribe.

(Amended by Stats. 1967, Ch. 36.)



45551

The bonds shall be signed by the president and attested by the treasurer.

(Added by Stats. 1951, Ch. 391.)



45552

The bonds shall be numbered consecutively in order of their maturity. If the bonds are issued in two or more series, each series shall be lettered in alphabetical order, and the bonds of each series shall be numbered consecutively in order of their maturity within such series.

(Amended by Stats. 1967, Ch. 829.)



45553

The bonds or any series thereof shall bear interest at a rate not to exceed 8 percent per year payable annually or semiannually as may be prescribed by the board at the time of the issuance of the bonds at the office of the treasurer and at any other place within the United States which may be designated by the board, upon the presentation of the proper coupons.

(Amended by Stats. 1975, Ch. 130.)



45554

Coupons for each installment of interest shall be attached to the bonds and shall bear the facsimile signature of the treasurer.

(Added by Stats. 1951, Ch. 391.)



45555

The principal of the bonds or any series thereof shall be made payable on such dates, in such years and at such places as the board may prescribe.

(Amended by Stats. 1969, Ch. 1086.)



45556

The bonds or any series thereof shall be payable within 40 years from their date, and not less than 10 percent of the aggregate face value of the bonds or any series thereof issued shall be payable within 15 years from their date.

(Amended by Stats. 1967, Ch. 829.)



45557

The bonds shall be in such form as may be prescribed by the board.

(Amended by Stats. 1969, Ch. 1086.)



45558

The interest coupons shall be in such form as may be prescribed by the board.

(Amended by Stats. 1969, Ch. 1086.)



45559

When bonds are made callable, a statement to that effect shall be set forth on the face of the bond.

(Added by Stats. 1959, Ch. 1137.)



45560

The board may determine to establish a bond reserve fund for the payment of the principal of or interest on the bonds. Such a bond reserve fund may be established from the premium, if any, received upon the sale of the bonds or from tolls or charges levied pursuant to Section 43006, or from both such sources. Except as otherwise provided by the board in the resolution determining to establish a bond reserve fund, any moneys deposited in such a fund shall be used solely for the payment of the principal of and interest on the bonds in the event that other available moneys of the district are insufficient therefor. When all of the principal of and interest on the bonds have been paid, the balance of the money remaining in the bond reserve fund may be applied to any lawful purpose of the district.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 56.)






CHAPTER 5. Additional Bonds

45700

If any district having authorized the issuance of any bonds shall issue additional bonds based on another assessment, the dates of maturity of the additional bonds or any series thereof shall be such that the latest maturity thereof shall not exceed 50 years from their date.

(Amended by Stats. 1967, Ch. 829.)



45702

All provisions of this part relative to the original issue of bonds shall apply to any additional bonds.

(Amended by Stats. 1967, Ch. 829.)






CHAPTER 6. Callable Bonds

45800

A district may by resolution of its board adopted at or prior to the time of issuing any bonds then proposed to be issued, provide for the call and redemption prior to their fixed maturity of any of the bonds.

(Added by Stats. 1959, Ch. 1137.)



45801

Bonds may be made subject to redemption prior to their fixed maturity at such times and prices, and upon such terms and conditions as the board may determine and set forth in the resolution.

(Amended by Stats. 1967, Ch. 36.)



45802

Notice designating the bonds called for redemption shall be published once a week for three successive weeks in a newspaper of general circulation printed and published in the office county.

(Added by Stats. 1959, Ch. 1137.)



45803

The first publication of the redemption notice shall be not less than 30 days nor more than 90 days prior to the date fixed for redemption.

(Added by Stats. 1959, Ch. 1137.)



45804

If on the date fixed for redemption the district has provided funds available for the payment of the principal and interest of the bonds called, interest on them ceases.

(Added by Stats. 1959, Ch. 1137.)






CHAPTER 7. Direct Assessment Warrants

ARTICLE 1. Project and Government Contract Warrants

45900

For the purpose of financing a district project or government contract which has been approved by the voters of the district, the board of directors may, by a two-thirds vote of its members, issue written obligations which may be denominated notes, certificates of indebtedness or warrants. The term direct assessment warrants, as used in this chapter, means such obligations, howsoever denominated.

(Amended by Stats. 1992, Ch. 1020, Sec. 97. Effective January 1, 1993.)



45901

Direct assessment warrants shall be signed by the president and secretary in face amount not exceeding in the aggregate the cost of the project or government contract, exclusive of interest and amounts paid prior to the issuance of these warrants on the assessment levied to pay for said district project or government contract.

(Added by Stats. 1961, Ch. 976.)



45902

Direct assessment warrants shall be made payable in amounts and at the times corresponding substantially to the amounts and times of payment of the installments of the direct assessment.

(Added by Stats. 1961, Ch. 976.)



45903

Direct assessment warrants shall bear interest at a rate to be fixed by the board at the time of sale thereof, not to exceed 7 percent per year, which interest may be made payable semiannually.

(Amended by Stats. 1969, Ch. 1086.)



45904

Coupons for the interest on these warrants may be attached to them.

(Added by Stats. 1961, Ch. 976.)



45905

Direct assessment warrants may be made payable to any of the following:

(a) Bearer.

(b) Persons furnishing work, labor or material.

(c) The contractor if the work on the project is to be done under contract.

(Added by Stats. 1961, Ch. 976.)



45906

Direct assessment warrants may be sold by the district for not less than par at either public or private sale.

(Added by Stats. 1961, Ch. 976.)



45907

Any surplus funds and any money held by a district in a sinking or depreciation fund may in the discretion of its board be invested in direct assessment warrants of the district.

(Added by Stats. 1961, Ch. 976.)






ARTICLE 2. Advance Payment of Assessments

45920

At any time before direct assessment warrants are issued, the amount of any assessment on any land, exclusive of interest and the 10 percent added for anticipated delinquencies, may be paid in money.

(Added by Stats. 1961, Ch. 976.)



45921

Land on which the amount of the assessment has been paid pursuant to Section 45920 shall not be subject to the annual installments of the assessments levied for the purposes of the project or contract, but it shall be and remain liable for any assessments levied for operation and for any supplemental or additional assessments levied.

(Added by Stats. 1961, Ch. 976.)



45922

Any landowner who desires at any time to lessen or remove the lien upon his land of any direct assessment may deliver to the district treasurer for cancellation warrants payable out of the assessment.

(Added by Stats. 1961, Ch. 976.)



45923

The board may require warrants delivered to lessen or remove an assessment lien to be substantially of the average maturities of the issue of warrants.

(Added by Stats. 1961, Ch. 976.)



45924

The treasurer shall notify the board of the amount of the principal and interest due and to become due on the warrants delivered for cancellation. The board shall thereupon cause the proper cancellation and proper record and credit to be made against the assessment on the land of the person delivering the warrants.

(Added by Stats. 1961, Ch. 976.)






ARTICLE 3. Actions and Proceedings

45930

All acts, proceedings, conclusions and findings of fact by a board of a district shall be conclusive except in an action or proceeding instituted within six months after the acts, proceedings, conclusions or findings were had or made.

(Amended by Stats. 1968, Ch. 592.)



45931

An action to determine the validity of any assessment or warrants may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 1961, Ch. 976.)



45932

No irregularity or omission not affecting the substantial rights of the landowners within a district shall affect the validity of any act done or proceeding taken in relation to the district.

(Added by Stats. 1961, Ch. 976.)












PART 9. ASSESSMENTS

CHAPTER 1. Preliminary Assessments

46000

A preliminary assessment is an assessment levied by the board of an equal amount upon each acre of land in the district sufficient to pay all warrants issued by the department in accordance with this division, and to defray all other expenses as estimated by the board incurred and to be incurred for the general benefit of the district up to the time of the levy of assessments provided for in Chapter 2 (commencing with Section 46150) of this part, including expenses incurred prior to the organization of the district but in the judgment of the board properly incurred for the general benefit of the district.

(Amended by Stats. 1992, Ch. 1020, Sec. 98. Effective January 1, 1993.)



46001

At its first regular meeting, or within 90 days thereafter, the board shall levy a preliminary assessment.

(Added by Stats. 1951, Ch. 391.)



46002

The amounts required to be raised to pay warrants of the department and to pay expenses shall be separately stated in the resolution levying the preliminary assessment.

(Amended by Stats. 1992, Ch. 1020, Sec. 99. Effective January 1, 1993.)



46003

In the event the first preliminary assessment is not sufficient, the board shall from time to time levy further preliminary assessments.

(Added by Stats. 1951, Ch. 391.)



46004

Except as otherwise provided in this chapter, the total of all preliminary assessments, exclusive of the amount assessed for the purpose of paying warrants of the department, shall not exceed fifty cents ($0.50) per acre.

(Amended by Stats. 1992, Ch. 1020, Sec. 100. Effective January 1, 1993.)



46005

If after the total amount raised by all preliminary assessments shall have been expended or its expenditure authorized, that amount is found to be insufficient to meet all expenses of the district, the directors may, in the manner provided in this chapter, levy additional preliminary assessments up to an amount not in excess of one dollar and fifty cents ($1.50) per acre.

(Amended by Stats. 1959, Ch. 80.)



46006

Before levying any additional preliminary assessment the board shall pass a resolution declaring its intention so to do, and in the resolution appoint a time not less than two weeks nor more than four weeks from the date of the resolution when the matter of levying the additional preliminary assessment will be considered in open meeting.

(Added by Stats. 1951, Ch. 391.)



46007

A copy of the resolution of intention shall be published once a week for at least two weeks before the time appointed by the board for the open meeting in a newspaper of general circulation in each affected county.

(Added by Stats. 1951, Ch. 391.)



46008

At the time appointed for the open meeting by the board, it shall consider the matter of levying the additional preliminary assessment and hear any objection. At or after the meeting, the board may levy the additional assessment, if in its judgment the levy is in the best interests of the district.

(Amended by Stats. 1992, Ch. 1020, Sec. 101. Effective January 1, 1993.)



46009

Every preliminary assessment is a lien upon the land affected until the full amount of the assessment is paid. The lien is prior to all other liens, except state, county, and municipal taxes and assessments, or taxes levied or assessed by or under statutory authority. The preliminary assessments shall bear interest at the rate of 7 percent per year and shall be collected in the same manner, together with the same penalties for delinquencies, as other assessments provided for in this division. Interest commences to run 30 days after filing of the assessment roll with the county treasurer of an affected county.

(Amended by Stats. 1969, Ch. 1086.)



46010

If, after a project has been completed, the board determines that an additional project would be for the benefit of the entire district, the board may, in the manner provided in this chapter, levy a supplemental preliminary assessment up to an amount not in excess of two dollars and fifty cents ($2.50) per acre. The approval of the department on an assessment levied under this section and Section 42752 shall not be required.

(Added by Stats. 1963, Ch. 2071.)






CHAPTER 2. Original Assessments to Finance Projects

ARTICLE 1. Commissioners

46150

If a district project is adopted as provided in Chapter 3 (commencing with Section 42500) of Part 5 of this division, the board shall appoint three commissioners, one of whom shall be a civil engineer and one shall have a practical knowledge of irrigation.

(Amended by Stats. 1992, Ch. 1020, Sec. 102. Effective January 1, 1993.)



46151

No commissioner shall have any interest in any land in the district either directly or indirectly.

(Added by Stats. 1951, Ch. 391.)



46152

Each commissioner before entering upon his duties shall take and subscribe an oath that he is not in any manner interested directly or indirectly in any land in the district and that he will perform the duties of commissioner to the best of his ability.

(Added by Stats. 1951, Ch. 391.)



46153

The commissioners shall be paid as compensation for the services rendered by them the sum, or sums, as the board fixes, which is a part of the cost of the project.

(Amended by Stats. 1992, Ch. 1020, Sec. 105. Effective January 1, 1993.)



46154

Compensation to the commissioners shall be paid out of the funds of the district, which may be included in any bond issue authorized for the purposes of the district.

(Amended by Stats. 1992, Ch. 1020, Sec. 106. Effective January 1, 1993.)



46155

The commissioners shall receive from the board a copy of the report with respect to the project adopted by the voters at the election held pursuant to Part 5 (commencing with Section 42200) of this division.

(Amended by Stats. 1969, Ch. 1086.)



46156

In lieu of the appointment of the three commissioners as provided in Section 46150, the board by resolution may appoint a civil engineer to apportion the costs of the project or to reassess the costs thereof as provided by this chapter; provided, however, that if a protest is filed with the board within 10 days of the adoption of the resolution by the owners of 10 percent or more of the assessed value of the land in any division of the district, or by the owners of 2 percent or more of the assessed value of all of the land in the district, the resolution shall not be effective and the three commissioners shall be appointed as provided by Section 46150. The civil engineer may be an employee of the district. In the event of an appointment, the term commissioners as used in this chapter shall refer to that engineer. In all other respects the proceedings of this chapter shall remain the same.

(Amended by Stats. 1992, Ch. 1020, Sec. 108. Effective January 1, 1993.)






ARTICLE 2. Apportionment of Costs

46175

The commissioners appointed pursuant to Article 1 of this chapter shall assess the costs of the project, or in the event the board has divided the project into units of construction, the cost of the unit or units specified for immediate construction, upon the benefited land. In the event that the costs of the project are to be paid in part from the proceeds of a loan from the United States, the portion to be so paid may be separately assessed in the manner provided in Section 44031, and the portion of the costs of the project to be paid from other funds shall be assessed as provided in this chapter.

(Amended by Stats. 1963, Ch. 181.)



46176

The commissioners shall apportion the cost in accordance with the benefits that will accrue to each tract of land held in separate ownership by reason of the expenditures of the money and the completion of the project, or such units of it as have been specified for immediate construction. The assessment shall be payable in lawful money of the United States.

(Added by Stats. 1951, Ch. 391.)



46177

If the project includes plans for the generation of electric power, the commissioners shall ascertain the total cost of all the properties which are necessary to be used in connection with the generation of electric power as set forth in the plan, and shall also ascertain what portion of the assessment of benefits to accrue to each tract consists of costs of the properties which are necessary to be so used.

(Added by Stats. 1951, Ch. 391.)



46178

Where any tract of land consists of more than one section, the apportionment to that tract of land shall be made according to legal subdivisions or to other boundaries sufficient to identify the land in subdivisions not greater than one section in area. Any failure or defect in complying with this requirement shall not invalidate the apportionment or the assessment.

(Added by Stats. 1951, Ch. 391.)



46179

If the district project as adopted, as provided in Part 5 (commencing at Section 42200) of this division, provides that all of the costs of the project are to be borne by certain designated lands within the district and there is on file with the board a written stipulation or agreement executed and acknowledged by the owners of all of such designated lands wherein the landowners consent to an apportionment of all costs of the project on their lands in a particular manner, then all of such costs shall be apportioned by the commissioners in accordance with such stipulation or agreement.

(Added by Stats. 1959, Ch. 1136.)






ARTICLE 3. Assessment Rolls

46200

The commissioners shall prepare and certify assessment rolls which shall contain:

(a) A description of each tract held in separate ownership by legal subdivisions, governmental surveys, or other boundaries sufficient to identify it. If any area composed of more than one tract held in separate ownership is not assessed because the land therein will not be benefited by the expenditure of the funds to be raised by the assessment, a description of the area as a whole without a description of each tract shall be sufficient.

(b) The number of acres in each tract.

(c) The name and address of the owner of each tract, if known, and if unknown, that fact. No mistake or error in the name of the owner or supposed owner of the property assessed, and no mistake in any other particular, shall render the assessment invalid.

(d) The rate per acre of the assessment upon each tract assessed, or if no assessment is made upon any tract or area composed of more than one tract, a statement of that fact.

(e) The rate per acre of the assessment upon each tract assessed for the costs of the properties that are necessary to be used in connection with the generating of electric power, or if no assessment of the costs is made upon any tract or area composed of more than one tract, a statement of that fact.

(f) The total amount of the assessment as computed.

(g) Any other statement which may be required by the board at the time of transmitting the plans and specifications and costs of the work for the district.

(Amended by Stats. 1992, Ch. 1020, Sec. 113. Effective January 1, 1993.)



46201

The roll shall be separately made for each affected county.

(Added by Stats. 1951, Ch. 391.)



46202

When completed, the rolls shall be accompanied by the written report of the commissioners setting out with particularity all the following:

(a) The exact nature and quantum of the benefits assessed, apportioned, and allocated to each tract of land in the district, in respect to:

(1) The right in and to stored surplus waters, and

(2) The right to store water in the reservoirs of the district, and

(3) Any drainage or reclamation work connected with the tract, and

(4) A statement, if such be the case, that the costs are apportioned in accordance with a stipulation or agreement of landowners as provided for by Section 46179.

(b) The portion of the assessment, if any, attributable to the cost of the properties which are necessary to be used in connection with the generation of electric power.

(Amended by Stats. 1959, Ch. 1136.)



46203

In the report of the commissioners, land embraced within a comprehensive area or a political subdivision of the State may be referred to generally as land lying within the area or subdivision without further description.

(Added by Stats. 1951, Ch. 391.)



46205

The commissioners shall transmit two copies of the rolls to the board. The board shall file one copy in its records and transmit to the county treasurer of each affected county that portion of the roll relating to land within the county.

(Amended by Stats. 1992, Ch. 1020, Sec. 117. Effective January 1, 1993.)



46206

The board shall forthwith give notice of the filing of the assessment roll by publication at least once a week for two successive weeks in each affected county, and shall state therein the time within which objections to the roll may be filed with the board, which shall be not less than 20 days after the completion of publication.

(Added by Stats. 1959, Ch. 2026.)



46207

The objections to any assesment shall be in writing, verified, and filed with the secretary of the board, and shall set forth the grounds of the objection.

(Added by Stats. 1959, Ch. 2026.)



46208

The verification shall be made by the affidavit of the objector or some other person familiar with the facts.

(Added by Stats. 1959, Ch. 2026.)



46209

If no objections are filed with respect to a particular assessment roll, as provided in Sections 46206 and 46207, then upon the expiration of the time fixed by the board for the filing of objections the secretary of the board shall execute certificates in which he or she shall certify to the fact that no objections were so filed. The secretary of the board shall file one copy of the certificates with the county treasurer of each county in which lands appear on the assessment roll.

(Amended by Stats. 1992, Ch. 1020, Sec. 118. Effective January 1, 1993.)



46210

Upon filing of the certificates of the secretary of the board as provided in Section 46209, the assessment roll and the assessments therein made shall be final and conclusive, and no action or defense shall ever be maintained attacking them in any respect, and the assessment roll shall be conclusive evidence before any court or tribunal that the assessment has been made and levied according to law.

(Added by Stats. 1959, Ch. 2026.)






ARTICLE 4. Hearings Before Adjustment Board

46225

In the event objections are filed with respect to a particular assessment roll, as provided in Sections 46206 and 46207, the department shall appoint two disinterested persons, who together with the president of the board constitute a board in the nature of a board of equalization which shall be known and designated as the adjustment board and whose functions shall be to consider and act upon objections presented as provided in this article to the assessment made by the district engineer. Each of the two appointed members of the board shall be paid as compensation for the services rendered by them the sum, or sums, as the department fixes. The president of the board shall be paid as compensation for his or her services rendered the sum, or sums, as the board may fix which shall not exceed the compensation fixed by the department. The compensation and expenses are a part of the cost of the project of the district for which the duties are performed.

(Amended by Stats. 1992, Ch. 1020, Sec. 119. Effective January 1, 1993.)



46226

The adjustment board shall at once organize by the election from its members of a president and a secretary and shall appoint times and places not less than 30 days after the assessment rolls have been filed in the records of the board of directors when and where it will meet within each affected county for the purpose of hearing objections to the assessments.

(Added by Stats. 1951, Ch. 391.)



46227

Notice of the hearing shall be published at least once a week for two successive weeks in each affected county.

(Added by Stats. 1951, Ch. 391.)



46230

The adjustment board may postpone the hearings on objections to assessments from time to time.

(Added by Stats. 1951, Ch. 391.)



46231

At the hearings, the adjustment board shall hear such evidence as may be offered touching the correctness of the assessment, and may modify, amend, or approve the assessment in any particular and may reapportion the whole or any part of it.

(Added by Stats. 1951, Ch. 391.)



46232

No assessment shall be increased if the holder of title to land affected is known except after personal notice or notice by registered mail given to the holder of title by depositing the notice at least two weeks before the hearing in the postoffice at the place in which the office of the district is located, in a sealed postpaid envelope addressed to each of the holders of title at his last known place of residence or business. If the last known place of residence or business of the holder of title is unknown, the notice may be sent to the county seat of the county in which any portion of his land is situated. If the holder of title is unknown, the notice may be given by publication at least once a week for two successive weeks in the county in which his assessed land is located. No assessment shall be increased except upon a hearing of objections made.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 5. Approval of Assessment Roll

46255

After hearing of objections, the adjustment board shall make an order approving the assessment as finally fixed or modified. The apportionment and determination of the adjustment board shall be final and conclusive, and no action or defense shall ever be maintained attacking them in any respect.

(Amended by Stats. 1992, Ch. 1020, Sec. 120. Effective January 1, 1993.)



46256

Two copies of the assessment roll as finally fixed and approved by the adjustment board shall be certified by the secretary of the adjustment board and transmitted to the board. The board shall file one copy in its records and shall immediately transmit to the county treasurer of each affected county that portion of the roll relating to land in that county, together with a copy of the order of approval of the assessment roll by the adjustment board.

(Amended by Stats. 1992, Ch. 1020, Sec. 121. Effective January 1, 1993.)



46257

The assessment roll as approved by the adjustment board shall be conclusive evidence before any court or tribunal that the assessment has been made and levied according to law.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 6. Lien of Assessment

46280

When the secretary of the board files the certificates as provided for by Section 46209, or if objections are filed, when the board files with the county treasurer of an affected county the assessment roll as finally approved by the adjustment board, the charges assessed thereby upon the several tracts of land in the county shall constitute a lien thereon which is prior to all other liens except state, county, and municipal taxes, and assessments or taxes levied or assessed by or under statutory authority. The filing in either case imparts notice to all persons.

(Amended by Stats. 1959, Ch. 2026.)



46281

Where bonds of a district have been issued upon any assessment, no act or conduct on the part of the board or any officer shall invalidate the assessment after it has become a lien.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 7. Additional Units of Project

46305

Upon adoption of a resolution by the board to construct additional units pursuant to Article 2 (commencing with Section 42225), Chapter 1, Part 5 of this division, the same proceedings for levying, approving, and collecting an assessment to meet the cost of the unit or units to be constructed shall be had as provided in this chapter for an assessment to meet the cost of the unit or units first constructed.

(Amended by Stats. 1992, Ch. 1020, Sec. 122. Effective January 1, 1993.)






ARTICLE 8. Reapportionment of Assessments

46325

When any tract of land upon which any assessment provided for by this division has been levied is subdivided into smaller parcels the board shall, upon its own motion or upon written application therefor signed by all of the landowners of record within the subdivided tract, reapportion the assessment upon such tract in such manner as will, in the judgment of the board, charge each of the smaller parcels with a just portion of the assessment. Such reapportionment shall be entered in the minutes of the board and, upon such entry, shall then become final. If an application for reapportionment is signed by less than all of the landowners within the subdivided tract, or if reapportionment is upon motion of the board, the board may make such reapportionment only after a hearing for which notice to all persons interested shall have been given in the manner prescribed by the board.

(Amended by Stats. 1969, Ch. 1086.)



46326

Supplementary assessment rolls showing the reapportionments shall be made separately for land lying within different counties.

(Added by Stats. 1951, Ch. 391.)



46328

The board shall file with the treasurer of each county in which any portion of the tract so subdivided is situated, the supplementary assessment roll relating to the land in that county.

(Amended by Stats. 1992, Ch. 1020, Sec. 123.5. Effective January 1, 1993.)



46329

After the supplementary assessment rolls have been filed the assessment is an assessment upon each of the smaller parcels in accordance with the reapportionment and not an assessment upon the tract as a whole.

(Added by Stats. 1951, Ch. 391.)



46330

The supplementary assessment rolls are a part of and amendatory of the assessment rolls theretofore filed for all purposes.

(Added by Stats. 1951, Ch. 391.)



46331

The reapportionment shall in nowise affect the assessment except as to the land included in the supplementary assessment rolls.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 9. Reassessment of Cost

46355

At any time after the commissioners have assessed the cost of the project upon the benefited land within the district and the costs of the portion of the project used for the generation of electric energy, the board may direct the commissioners to reassess the costs of the project upon the benefited land. At the expiration of five years after the commissioners have originally assessed the cost of the project upon the benefited land within the district and the costs of the portion of the project used for the generation of electric energy, and thereafter at any time not less than five years after the next previous reassessment, the board, upon petition of holders of title to 10 percent of the land, shall direct the commissioners to reassess the costs of the project upon the benefited land.

(Amended by Stats. 1992, Ch. 1020, Sec. 124. Effective January 1, 1993.)



46356

The reassessment of costs of the project shall be made in the same manner as provided in this chapter for the original assessment of costs.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 10. Interim Project Assessments

46375

At any time after a district project is adopted, as provided in Part 5 (commencing with Section 42200) of this division, and before the original assessment to finance the project has become a lien, as provided in Section 46280, the board may levy one or more interim project assessments pursuant to this part for the purpose of paying costs of the project.

(Added by Stats. 1963, Ch. 181.)



46376

Each interim project assessment shall be levied in an equal amount upon each acre of land in the district. The total amount of all interim project assessments for any district project shall not exceed five dollars ($5) per acre.

(Amended by Stats. 1968, Ch. 105.)



46377

The board may by resolution levy an interim project assessment, if in its judgment the levy is in the best interests of the district.

(Amended by Stats. 1992, Ch. 1020, Sec. 125. Effective January 1, 1993.)



46378

Every interim project assessment is a lien upon the land affected until the full amount of the assessment is paid. The lien is prior to all other liens, except state, county and municipal taxes and assessments, or taxes levied or assessed by or under statutory authority. The interim project assessments shall bear interest at the rate of 7 percent per year and shall be collected in the same manner, together with the same penalties for delinquencies, as other assessments provided for in this division. Interest commences to run 30 days after filing of the assessment roll with the county treasurer of an affected county.

(Amended by Stats. 1969, Ch. 1086.)



46379

The amount of any interim project assessment assessed against any tract of land in the district shall be credited against the original assessment to finance the project thereafter levied against said tract, and the amount of said original assessment to be collected shall be reduced accordingly.

(Added by Stats. 1963, Ch. 181.)



46380

If the amount of the interim project assessment or assessments credited with respect to any tract of land pursuant to Section 46379 exceeds the amount of the original assessment to finance the project with respect to said tract, said excess shall be credited against said interim project assessment or assessments, which, to that extent, shall cease to be a lien with respect to said tract. If the amount theretofore collected by the district on the interim project assessment or assessments with respect to any tract of land exceeds the amount of the original assessment with respect to said tract, such excess shall be a claim against and debt of the district, and the district shall issue a warrant in the amount of said excess to the then holder of title to said tract.

(Added by Stats. 1963, Ch. 181.)



46381

A district may issue direct assessment warrants payable from the proceeds of an interim project assessment pursuant to Chapter 7 (commencing with Section 45900) of Part 8 of this division, but such warrants shall be made payable not more than five years from the date of issuance and may be made subject to call or redemption prior to their stated maturity date or dates at such premium, if any, as the board may determine, and the aggregate face amount thereof shall not exceed seventy-five percent (75%) of the amount of the interim project assessment from which such warrants are payable, exclusive of interest and amounts paid prior to the issuance of such warrants on said interim project assessment.

(Added by Stats. 1963, Ch. 181.)



46382

If there are no obligations outstanding which are secured by an interim project assessment, the board may, at any time and without notice or hearing, order that the uncalled balance of such interim project assessment be canceled and that the amount of the credit against the original assessment represented by such uncalled balance of said interim project assessment be annulled for each tract of land in the district. In such event, notwithstanding the provisions of Section 46379, the amount of said original assessment to be collected from each tract of land in the district shall be increased by the amount of the credit that was so annulled; provided, however, said amount shall be decreased by the amount of any payment made on the uncalled balance of said interim project assessment. Interest due on the recomputed collectible amount of said original assessment shall be computed as provided in Section 46671 or 47303 as the case may be.

(Added by Stats. 1969, Ch. 1086.)









CHAPTER 3. Payment of Assessments

46500

The assessment list of each county shall remain open for payment in the office of the county treasurer of the affected counties for a period of 30 days and shall continue to remain open thereafter until such time, if ever, as the board makes an order calling a special election for the issuance of bonds to be secured by the assessment or until such time as the board files with the county treasurer a resolution, adopted and approved in accordance with Section 45102, authorizing the issuance of bonds to be secured by the assessment. If the result of the election, if any is called, is that the proposal to issue bonds is defeated, or if no bonds are issued within six months after such a resolution has been so filed, the assessment list shall again become open.

(Amended by Stats. 1963, Ch. 1607.)



46501

During the time the assessment lists are open any person may pay to the county treasurer in lawful money of the United States or in warrants of the district all or any part of the charge assessed against any tract of land.

(Amended by Stats. 1957, Ch. 821.)






CHAPTER 4. Additional Help for County Treasurer

46650

The county treasurer of any affected county, during the time for the collection of the assessments of the district, may require the board to provide and pay for such additional help as may be required to care for the matters relating to the collection of the assessments of the district.

(Added by Stats. 1951, Ch. 391.)






CHAPTER 5. Collection of Original Assessments

ARTICLE 1. In General

46670

At the end of 30 days, the county treasurer shall make return to the board of all assessments paid.

(Added by Stats. 1951, Ch. 391.)



46671

All unpaid assessments bear interest at the rate of 8 percent per year. Interest commences to run 30 days after the assessment list is filed with the county treasurer.

(Amended by Stats. 1975, Ch. 830.)



46672

All unpaid assessments and accrued interest shall be collected by the county treasurers when and as called. The county treasurers shall hold the money collected to the credit of the district.

(Added by Stats. 1951, Ch. 391.)



46673

Unless bonds have been authorized as provided in this division, all payments of assessments shall be made in such amounts or installments and at such times as the board from time to time in its discretion may direct by order entered in its minutes.

(Added by Stats. 1951, Ch. 391.)



46674

Except as otherwise provided in Section 46675, in the event the cost of any unit is less than the funds collected therefor, the excess shall be held and used for the benefit of such unit only and shall be applied to the bond fund of such unit, and if there is no bond fund, the excess shall be applied to the operation of such unit.

(Amended by Stats. 1957, Ch. 821.)



46675

The board, pursuant to a resolution entered in its minutes, may distribute, among the landowners of the district, any funds in the treasury belonging to the district which were collected on an assessment on which no bonds are outstanding (or collected by way of interest or penalties on the assessment or by the rental, sale or redemption of delinquent land under the assessment) and which appear to the board to be greater than required to meet all obligations incurred or to be incurred for the purposes for which the assessment was levied, such distribution to the landowners to be made in the proportion that they were assessed on such assessment.

(Added by Stats. 1957, Ch. 821.)






ARTICLE 2. Notice of Time for Payment

46695

Upon making any order fixing and calling an installment or amount, the secretary shall also enter in the minutes of the board, and certify to each county treasurer for signature and mailing or publication in the affected counties, a notice in substantially the following form:

(Name) water storage district. (Location of the principal place of business.) Notice is hereby given that at a meeting of the board of directors held on ____ an installment of ____ percent of assessment number ____ was ordered paid within 60 days from the date thereof to the respective county treasurers of the counties wherein lands of such district are situate. Any installment which shall remain unpaid on the (day fixed) will be delinquent, together with the accrued interest thereon, with 10 percent of such installment and interest added as penalty.

For any installment which remains unpaid after the date it becomes delinquent, the following procedure shall apply:

(a) Unless the assessments, penalties, and interest delinquent are paid by the date stated in a notice of sale, the delinquent property shall, on that date, be sold to the highest bidder for nonpayment of the delinquent assessments, penalties, and interest.

(b) Subsequent to the sale of the delinquent property to the highest bidder, the property may be redeemed by payment of the amount specified in Section 46786 of the Water Code and, if applicable, Section 46788.3 of the Water Code.

(c) The name, address, and telephone number of the official who will furnish all information concerning redemption is _______.

(d) After three years have elapsed from the date of sale of the delinquent property to the highest bidder, the right of redemption may be terminated upon execution and delivery to the district of a deed pursuant to Article 6 (commencing with Section 46785) of Chapter 5 of Part 9 of Division 14 of the Water Code.

(Signed)Treasurer of _______ County.

(Amended by Stats. 1987, Ch. 793, Sec. 1. Effective September 18, 1987.)



46696

The notice shall be sent through the mail, addressed to each holder of title to land at the address shown on the county assessment roll, together with a statement showing the amount due for the applicable parcel or parcels. The notice shall also be published once a week for two consecutive weeks in each affected county.

(Amended by Stats. 1987, Ch. 793, Sec. 2. Effective September 18, 1987.)






ARTICLE 3. Penalty for Delinquency

46710

If any installment remains unpaid at the expiration of 60 days from the date of the order, it becomes delinquent, together with the accrued interest thereon, and a penalty of 10 percent of the amount of the installment and interest shall be added and collected for the use of the district.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 4. Notice of Sale of Property

46730

Immediately after the installment has become delinquent, the county treasurer shall prepare and publish once a week for two consecutive weeks in each affected county in one notice a list of all delinquencies in the county.

(Added by Stats. 1951, Ch. 391.)



46731

The notice shall contain all the following:

(a) A description of the property assessed.

(b) The name of the person to whom it is assessed or a statement that it is assessed to unknown owners if such is the fact.

(c) The amount then due on the property.

(d) A notice that the property assessed will be sold on the date therein stated in front of the county courthouse to pay the amount then due on the property.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 5. Sale for Nonpayment

46755

The date of the sale of assessed property shall not be less than 10 days after the date of the last publication of the notice of sale.

(Added by Stats. 1951, Ch. 391.)



46756

At the time stated in the notice, or such other time to which the sale may have been postponed, the county treasurer shall sell the property to the highest bidder for lawful money of the United States.

(Added by Stats. 1951, Ch. 391.)



46757

Out of the proceeds of sale, the county treasurer shall deposit the amount due on the property as shown in the notice in the proper fund of the district.

(Added by Stats. 1951, Ch. 391.)



46758

The county treasurer shall pay to the owner of the property any surplus remaining after the deposit to the credit of the district, after first deducting any expense of sale.

(Added by Stats. 1951, Ch. 391.)



46759

Except where bonds have been issued upon an assessment, the board may direct the county treasurer to postpone the sale from time to time, for not less than 10 nor more than 30 days at one time, by a written notice posted at the place of sale.

(Added by Stats. 1951, Ch. 391.)



46759.5

Except where bonds have been issued upon an assessment, the board of directors may, by resolution filed with the county treasurer of the affected county on or before the time for the sale, order the treasurer to sell all the property to the district for the amount due. Upon receipt of the resolution the treasurer shall, at the time and place of the sale, post a notice that no sale will be held in front of the county courthouse and that the property is sold to the district in accordance with the terms of the resolution.

(Added by Stats. 1969, Ch. 1086.)



46760

Upon filing of a resolution pursuant to Section 46759.5 or if no bid is made for the property equal to the amount due thereon, the property shall be sold to the district for the amount due.

(Amended by Stats. 1969, Ch. 1086.)



46761

A certificate of sale shall be executed by the county treasurer to the purchaser, and this certificate of sale shall be recorded in the office of the county recorder.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 6. Redemption

46785

Any person interested in property sold for nonpayment of assessments may redeem it at any time within three years after the date of the sale even though the district may be in process of dissolution or may have already been dissolved.

(Added by Stats. 1951, Ch. 391.)



46786

The redemptioner shall pay to the county treasurer the amount for which the property was sold, interest on the sum at the rate of 9 percent per year from the date of the sale (but not less than three-fourths of 1 percent for any portion of a month), recorder s fees in recording the certificate of sale and certificate of redemption, and costs of publication required by Section 46730. The amount shall be credited to the proper fund of the district or paid to the person holding the certificate of sale to the property sought to be redeemed.

(Amended by Stats. 1987, Ch. 793, Sec. 3. Effective September 18, 1987.)



46788

If no redemption is made within three years from the date of sale, the purchaser or the district, if the property shall have been sold to the district, or the assignees or transferees of the district, shall be entitled to a deed executed by the county treasurer even though the district may be in the process of dissolution or may have already been dissolved, after having made demand upon the county treasurer as required by Section 46788.1 and after the county treasurer has given the notice required by Section 46788.1. The right of redemption shall terminate upon recording of the deed to the property.

(Amended by Stats. 1987, Ch. 793, Sec. 5. Effective September 18, 1987.)



46788.1

After receiving a demand for a deed pursuant to Section 46788, and not less than 45 days nor more than 60 days before delivery of a deed pursuant to that demand, the county treasurer shall publish once a week for two consecutive weeks in each affected county a notice which shall contain all of the following:

(a) The date of the notice.

(b) A statement that as of a stated date, three years or more will have elapsed since the property or properties described in the notice were sold pursuant to this chapter.

(c) A statement that on the stated date, the purchaser demanded delivery of a deed to the property.

(d) A statement that unless sooner redeemed, a deed to the property will be delivered to the purchaser.

(e) The date and time at which the deed will be executed and delivered.

(f) A statement that if the deed is executed and delivered, the right of redemption will terminate.

(g) The name, address, and telephone number of the official who will furnish all information concerning redemption.

(h) The fiscal year or years for which the delinquent assessments were levied.

(i) A description of the property.

(j) The amount required to redeem, which shall include the amount specified in Section 46788.3.

(k) The name of the assessee on the current assessment book of the district.

(Added by Stats. 1987, Ch. 793, Sec. 6. Effective September 18, 1987.)



46788.2

After the first publication of the notice required by Section 46788.1, and not less than 45 days nor more than 60 days before the date specified in that notice for the delivery of a deed, the county treasurer, or the district, if it was the purchaser, shall send by certified mail to each of the parties of interest, as specified in this section, at his or her last known address, a copy of the notice published pursuant to Section 46788.1. The county treasurer, or the district, if it was the purchaser, shall make a reasonable effort to ascertain the names and addresses of each of the parties of interest. For the purposes of this section, a party of interest is the holder of any interest in the delinquent property which would be terminated by execution and delivery of a deed.

(Added by Stats. 1987, Ch. 793, Sec. 7. Effective September 18, 1987.)



46788.3

Upon first publication of the notice required by Section 46788.1, there shall be added to the amount to redeem as provided in Section 46786 the sum of the following:

(a) The cost of publication of the notice required by Section 46788.1.

(b) The cost of ascertaining the parties of interest, including the cost of any title reports.

(Added by Stats. 1987, Ch. 793, Sec. 8. Effective September 18, 1987.)



46789

The effect of the deed shall be to convey the property free and clear of all liens and encumbrances except state, county, and municipal taxes, assessments or taxes levied or assessed by or under statutory authority, and any district assessment or portion thereof remaining unpaid at the date of the sale, each installment of which may be called and collected as provided in this division.

(Added by Stats. 1951, Ch. 391.)



46790

In any district having no outstanding bonds issued prior to September 15, 1935, any parcel of land heretofore deeded to the district by the county treasurer, as provided in this division, the title to which still remains in the district, and any parcel of land which is hereafter deeded to the district by the county treasurer may, without notice, be sold and conveyed by the board at private sale to the owner of record at the date of the treasurer s deed to the district or to the owner s successor in interest, upon his paying to the district the amount for which the same was struck off to the district with interest thereon at the rate of 7 percent per year from the date of the delinquent sale, together with any call that has been made upon any prior or subsequent assessment.

(Added by Stats. 1951, Ch. 391.)



46791

The deed executed by the district shall convey the property free and clear of all liens and encumbrances, except as provided in this article for a deed by the county treasurer to the district.

(Added by Stats. 1951, Ch. 391.)



46792

The district may sell property deeded to it for nonpayment of assessments at any time at a public auction after notice given for the same period and in the same manner as provided in Article 4 of this chapter for sale of delinquent assessments. The district shall have the right to reject any or all bids.

(Amended by Stats. 1969, Ch. 1086.)



46793

The deed executed by the district shall convey the property free from all encumbrances except as provided in this article for a deed by the county treasurer to the district.

(Added by Stats. 1951, Ch. 391.)



46794

The district may also dispose of property acquired by it for nonpayment of assessments at a private sale, without any notice, when the district is in the process of dissolution and such sale is deemed for the best interests of the district. The consideration received from such sale may be past or present consideration, but shall not be less than the sum for which the property was sold to the district with interest at 7 percent per year.

(Added by Stats. 1951, Ch. 391.)



46795

In any case where a district in the process of dissolution has sold and transferred any of its property at such a private sale prior to August 14, 1931, for valuable consideration, such sale and transfer is hereby validated and approved.

(Added by Stats. 1951, Ch. 391.)



46796

Any action or proceeding, based on the alleged invalidity or irregularity of a deed executed by the county treasurer to the district or based on the alleged ineffectiveness of the deed to convey the absolute title to the property described in it, may be commenced only within 180 days after the recordation of the deed.

(Added by Stats. 1999, Ch. 779, Sec. 11. Effective October 10, 1999.)



46797

An action or proceeding based on the alleged invalidity or irregularity of any agreement of sale, deed, lease, or option executed by a district in connection with land deeded to it by the county treasurer or based on the alleged ineffectiveness of the instrument to convey or affect the title to the land described in it may be commenced only within 180 days after the execution of the instrument by the district.

(Added by Stats. 1999, Ch. 779, Sec. 12. Effective October 10, 1999.)









CHAPTER 6. Supplementary Assessments for Completion of Project

ARTICLE 1. Levy

46900

Supplementary assessment , as used in this chapter, means an assessment, in addition to the original assessment, for the purpose of raising an additional sum for the district project or any unit or combination of units of the project.

(Amended by Stats. 1975, Ch. 830.)



46901

If the original assessment for the project or any unit or combination of units thereof is insufficient to provide for the completion of the project or of a unit or combination of units, the board shall levy and collect supplementary assessments to cover the estimated cost of completion.

(Amended by Stats. 1975, Ch. 830.)



46902

Each supplementary assessment shall be apportioned among the different tracts of land in the proportion which the amounts assessed against the tracts by the original assessment or assessments bear to one another.

(Amended by Stats. 1975, Ch. 830.)



46903

The supplementary assessment shall be made by order entered in the minutes of the board stating the total amount necessary to be raised and fixing the rate of assessment, which shall be the percentage of the total amount assessed by the original assessment or assessments required to produce the amount necessary to be raised.

(Amended by Stats. 1975, Ch. 830.)



46904

Upon making the assessment order, the board shall prepare a supplementary assessment roll showing all the following:

(a) A description of each tract assessed.

(b) The amount assessed against each tract by the original assessment or assessments.

(c) The rate of assessment.

(d) The exact amount assessed against each tract by the supplementary assessment.

(Amended by Stats. 1975, Ch. 830.)



46905

Upon completion of the supplementary assessment roll, the board shall file with the county treasurer of each affected county a copy of so much of the assessment roll as pertains to land within that county.

(Added by Stats. 1951, Ch. 391.)



46906

Upon the filing of the assessment roll with the county treasurer, the supplementary assessment constitutes a lien upon each tract shown to be assessed by the copy of the assessment roll so filed for the amount assessed against it. The lien is of the same character and has the same incidents as the lien of the original assessment or assessments.

(Amended by Stats. 1975, Ch. 830.)



46907

At any time within 60 days from the filing of the copy of the assessment roll with the county treasurer, it may be amended by the board to correct errors, either on its own initiative or at the instance of any landowner affected. The amendment shall be made by endorsement upon the assessment roll by the county treasurer upon the certification of the error to him by the board.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 2. Collection

46930

The supplementary assessment shall be collected in the manner provided for the collection of original assessments, and the board may call the assessment as a whole or in installments from time to time.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 3. Additional Property or Work

46950

The board may determine upon the acquisition of property or the construction of work not contemplated in the report and recommendation, with accompanying plans and specifications, originally adopted.

(Added by Stats. 1951, Ch. 391.)



46951

The same proceedings for the preparation and adoption or rejection of the report and recommendation as to the acquisition of additional property or construction of additional work, and in case of the adoption of the report and recommendation, the levying and collection of the assessments to meet the cost, shall be taken in connection with the property and work to be acquired or constructed as provided in this division for the acquisition or construction of the property or work contemplated by the original project.

(Added by Stats. 1951, Ch. 391.)









CHAPTER 7. Supplementary Assessments for Maintenance

ARTICLE 1. Report and Hearing

47100

Supplementary assessment as used in this chapter means an assessment, in addition to the original assessment, for the purpose of raising an additional sum for the operation of the district works or for the conduct and management of the district or its works.

(Added by Stats, 1951, Ch. 391.)



47101

Whenever after completion of the works of a district in whole or in part it becomes necessary in the opinion of its board to raise any sum for the operation of its works or for the conduct and management of the district or its works, the board shall prepare and adopt a report showing all the following:

(a) The stage to which the works have been completed and paid for.

(b) The sums that will be required for the operation of the works or for the conduct or management of the district or its works.

(c) Any plans and specifications for any work to be done.

(d) An estimate of the aggregate cost of the proposed work.

(Added by Stats. 1951, Ch. 391.)



47102

The board shall file with the secretary a copy of the report and the plans and specifications, and a notice of the filing of the report stating all the following:

(a) The purpose of the report.

(b) Where the report may be inspected by any person interested.

(c) The time within which protests against the adoption of the report and the levying of any assesment thereunder may be filed.

(d) The time and place when a hearing on any protests will be had.

(Added by Stats. 1951, Ch. 391.)



47103

The hearings shall be public, and held at the ordinary place of business of the board.

(Added by Stats. 1951, Ch. 391.)



47104

At the hearing all protestants shall be permitted to appear in person or by attorney and present their objections to the report.

(Added by Stats. 1951, Ch. 391.)



47105

At the conclusion of the hearing, the board may either:

(a) Adopt the report.

(b) Modify the report.

(c) Cause a new report to be made to be again set for hearing as in the first instance.

(d) Abandon, either in whole or in part, the levying of any assessment pursuant to the report.

(e) Determine that the assessment is necessary and make an order of supplementary assessment.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 2. Levy

47125

The supplementary assessment shall be apportioned among the respective tracts of land in the proportions which the total amounts assessed against the tracts by the original and all subsequent assessments for construction purposes bear to one another.

(Added by Stats. 1951, Ch. 391.)



47126

The order making the supplementary assessment shall be entered in the minutes of the board, shall state the total amount necessary to be raised, and shall fix the rate of assessment, which shall be the percentage of the total amount assessed by the original and all subsequent assessments for construction purposes which is required to produce the amount necessary to be raised.

(Added by Stats. 1951, Ch. 391.)



47127

Upon making the assessment order, the board shall prepare a supplementary assessment roll showing all the following:

(a) A description of each tract assessed.

(b) The total of assessments against each tract for construction purposes.

(c) The rate of assessment.

(d) The exact amount assessed against each tract by the supplementary assessment.

(Amended by Stats. 1981, Ch. 714, Sec. 461.)



47128

Upon the completion of the supplementary assessment roll, the board shall file with the county treasurer of each county in which is situated land subject to the assessment, a copy of so much of the assessment roll as pertains to land within that county.

(Added by Stats. 1951, Ch. 391.)



47129

The supplementary assessment is a lien upon each tract shown to be assessed by the copy of the assessment roll filed with the county treasurer for the amount assessed against it. The lien is of the same character and has the same incidents as the lien of an original assessment for purposes of construction.

(Added by Stats. 1951, Ch. 391.)



47130

At any time within 60 days from the filing of the copy of the assessment roll with the county treasurer, it may be amended by the board to correct errors either on its own initiative or at the instance of any land owner affected. The amendment shall be made by endorsement upon the assessment roll by the county treasurer upon the certification of the error to him by the board.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 3. Collection

47155

The supplementary assessment shall be collected in the manner provided in this division for the collection of original assessments and the board may call the same as a whole or in installments from time to time.

(Added by Stats. 1951, Ch. 391.)



47156

The report of the commissioners allocating or spreading the original assessment levied for construction purposes and all assessment rolls for the original assessment or for supplementary assessments for construction purposes shall continue in force as the basis for allocating and spreading assessments for operation of the works of the project, or for the management and conduct of the works or of the district.

(Added by Stats. 1951, Ch. 391.)



47157

All provisions of this division with respect to the levy and collection of assessments shall, so far as appropriate, be applicable to supplementary assessments.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 4. Charges

47180

For the purpose of the care, operation, management, or improvement of such portions of the project as are in use, including salaries of officers and employees, and all other operating expenses, the board may in lieu (either in part or in whole) of levying assessments as in this chapter provided for, fix rates of tolls and charges for irrigation or available irrigation and other services rendered by the district, including the use of ground water, and collect the same from all persons receiving the benefit of the irrigation or other services. The tolls and charges shall be proportional as nearly as possible to the service rendered.

(Amended by Stats. 1968, Ch. 260.)



47181

Whenever any tolls or charges for the use of the water or for other services rendered by the district provided for by this division have been fixed by the board, they may be made payable in advance.

(Added by Stats. 1951, Ch. 391.)



47182

In case any tolls or charges remain unpaid for a period of 30 days after they become payable, they become delinquent and a penalty of 10 percent shall be added thereto, and they bear interest at the rate of 12 percent per year.

(Added by Stats. 1951, Ch. 391.)



47183

After any toll or charge becomes delinquent, the board may file in the office of the county recorder of the county in which is situated the land as to which such tolls or charges are delinquent, a list showing:

(a) The names of the owners of the land, if known, and if not known, a statement of that fact.

(b) A description of the land sufficient for identification.

(c) The amounts of tolls and charges which are delinquent.

Upon the filing of the list, the tolls and charges so listed, together with the penalties and interest thereon, shall become a lien upon the land as to which such tolls and charges are delinquent in the same manner and of the same character as the lien of a district assessment.

(Added by Stats. 1951, Ch. 391.)



47184

The board may, at any time after any toll or charge provided for in this division has become delinquent, direct that proceedings be not taken to enforce the lien therefor, and in place of such proceedings bring suit in the name of the district against the delinquent to enforce collection of the delinquent toll or charge.

(Added by Stats. 1951, Ch. 391.)



47185

In the suit the district may recover the amount of the toll or charge, together with penalties and interest, and costs of suit.

(Added by Stats. 1951, Ch. 391.)









CHAPTER 8. Assessments Upon Which Bonds Have Been Issued

ARTICLE 1. Lien and Additional Assessments

47300

The lien of any unpaid assessment upon which bonds have been issued continues until all the bonds have been paid in full.

(Added by Stats. 1951, Ch. 391.)



47301

If for any reason any part of the principal or interest of the bonds remains unpaid after enforcement of the assessment as provided in this division, the board shall order an additional or supplemental assessment to be made as provided in this division sufficient to pay the unpaid principal and interest.

(Added by Stats. 1951, Ch. 391.)



47302

The additional or supplemental assessment shall be enforced and collected in the same manner as the original assessment.

(Added by Stats. 1951, Ch. 391.)



47303

Where bonds of the district have been authorized to be issued on the assessments, all unpaid assessments bear interest at the rate of 7 percent per year from the date of the bonds issued thereon until the bonds have been fully paid and discharged.

(Added by Stats. 1951, Ch. 391.)



47304

The interest due at any time on unpaid assessments may be called without calling any installment of the assessment.

(Added by Stats. 1951, Ch. 391.)



47305

The word installment as used in this chapter shall be construed as applying to interest as well as to principal, as the case may be.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 2. Levy and Collection

47325

At least 90 days before any interest date of the bonds, the treasurer of the district shall certify to the county treasurer of each affected county an estimate of the amount of money and the percentage of the assessment together with the interest thereon, or only of the interest, necessary to pay interest and principal or the interest maturing on the interest date after crediting thereon the funds in the treasury applicable to the payment thereof, to be collected by such county treasurer, and shall add thereto 15 percent of such aggregate sum to cover possible delinquencies. In determining the amount of the funds in the treasury applicable to such payment and to be so credited, the treasurer of the district shall not take into account the bond reserve fund, if any, applicable thereto unless he is directed to do so by the board in accordance with the terms upon which the bond reserve fund was established.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 56.)



47326

Each county treasurer shall cause to be published once a week for two successive weeks in the county of which he is county treasurer a notice substantially in the following form:

(Name of water storage district.) Notice is hereby given that an installment of assessment (describing it) or (amount or proportion thereof including interest thereon or only for interest) is payable within 30 days from date by all assessed landowners of said district in the county of (name of county) to the treasurer of said county. All or any part of said installment of interest which remains unpaid on the (day fixed) will be delinquent, together with accrued interest thereon, with 10 percent of such installment and interest added as penalty.

Dated, .

(Signed) ,

_____ Treasurer of County.

If no newspaper is published in the county, publication shall be made in a newspaper published in an adjoining county.

(Added by Stats. 1951, Ch. 391.)



47327

If any part of the installment or any interest thereon remains unpaid at the expiration of 30 days from the date of the notice, it becomes delinquent, and 10 percent of the unpaid amount of the installment and interest shall be added thereto and collected by the county treasurer.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 3. Sale of Property

47350

When any installment has become delinquent, the county treasurer shall, within 10 days, publish a notice in the county once a week for two successive weeks containing all the following:

(a) A description of each parcel of land within the county, as described on the assessment list, on which a delinquent installment is due.

(b) The name of the person to whom the installment is assessed, or if the owner is unknown, a statement of that fact.

(c) The amount of the installment delinquent on each parcel.

(d) The amount of interest on the delinquent installment, reckoned to the day of sale.

(e) The amount of the 10 percent penalty.

(f) A statement that each of the described parcels will be sold at public auction by the county treasurer in front of the county courthouse at a specified day and hour to pay the delinquent installment plus accrued interest and penalty.

The day of sale shall not be less than 30 nor more than 60 days from the date of delinquency.

(Added by Stats. 1951, Ch. 391.)



47351

At the time stated in the notice, the county treasurer shall sell each parcel of land described in the notice to the highest bidder, unless prior thereto he shall have received payment in full of the delinquent installment, together with interest and penalty. No bid for any parcel shall be accepted less than the aggregate sum then due on the installment thereon with interest and penalty.

(Added by Stats. 1951, Ch. 391.)



47352

The sale shall be made for cash, except the treasurer may receive from any purchaser, at their face value in lieu cash, bonds of the district or their interest coupons, issued on the assessment and then matured or to mature within 60 days after the sale. Any bond or coupon received in payment for property sold by the county treasurer shall be canceled and filed by the county treasurer in the office of the treasurer of the district. If the entire amount of the bond or coupon tendered in payment is not required to complete payment of the purchase money, the county treasurer shall endorse thereon as paid the amount of the purchase money credited thereon.

(Added by Stats. 1951, Ch. 391.)



47353

If no bid is made for any parcel at the sale equal to the amount of the installment delinquent thereon, with interest and penalty, the county treasurer shall bid in and sell the parcel to himself and his successors in office, as trustee of the bond fund of the district, as purchaser, for the amount of the installment, interest, and penalty.

(Added by Stats. 1951, Ch. 391.)



47354

The county treasurer shall execute to each purchaser, including himself as trustee, a certificate of sale, and shall record a duplicate in the county recorder s office.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 4. Redemption

47375

Any person interested in property sold pursuant to this chapter may redeem it at any time within three years after the date of sale by paying to the county treasurer a sum equal to the purchase price stated in the certificate, with interest thereon at the rate of 12 percent per year from the date of sale to the date of redemption.

(Added by Stats. 1951, Ch. 391.)



47376

If no redemption is made within three years, the county treasurer, upon demand and surrender of the certificate of purchase, shall execute to the purchaser, his heirs or assigns, a deed of conveyance of the parcel of land described in the certificate.

(Added by Stats. 1951, Ch. 391.)



47377

The deed shall convey the land to the grantee free and clear of all encumbrances, except state, county, and municipal taxes, assessments or taxes levied or assessed by or under statutory authority, and any district assessment, or portion thereof, remaining unpaid at the date of the sale, installments of which may be called and collected as provided in this division.

(Added by Stats. 1951, Ch. 391.)



47378

No parcel sold and conveyed to the district shall thereafter be subject to sale by the county treasurer for delinquent installments.

(Added by Stats. 1951, Ch. 391.)



47379

Every deed by a county treasurer purporting to be executed under this chapter shall be prima facie evidence of the truth of the matters therein recited, and of ownership by the grantee of the land therein described.

(Added by Stats. 1951, Ch. 391.)









CHAPTER 9. Amendatory Assessments

47400

The board shall levy an amendatory assessment in the manner provided for original assessments in Chapter 2 of this part if the original assessment was one levied pursuant to Chapter 2 of this part and any of the following occur:

(a) Any land within the district is omitted from any assessment roll.

(b) Land appears in the assessment roll but is neither assessed nor stated not to be assessed.

(c) A final judgment of a court of competent jurisdiction has held that any assessment is invalid as to any part of the land assessed.

This amendatory assessment shall be based upon a determination, as nearly as may be, of the amount the original assessment upon the land would have been except for the omission or invalidity.

(Added by Stats. 1951, Ch. 391.)



47401

In case the assessment to be amended was not one made under Chapter 2 of this part, the board shall cause an amendatory assessment as to such land to be made upon the basis and in the manner in which the assessment to be amended was made. The proceedings for making, levying, and collecting such amendatory assessment shall be the same as those provided in this division for the making, levying, and collecting the assessment of which such assessment is amendatory. This assessment shall be made within two years after the making of the original assessment.

(Added by Stats. 1951, Ch. 391.)






CHAPTER 10. Assessment of Included Land

47550

Upon the inclusion of any land within a district pursuant to Chapter 2 of Part 10 of this division an assessment shall be levied upon the land, the amount of the assessment against each tract or parcel to be the amount, as nearly as can be determined, of all assessments, other than those levied under the authority of Chapter 7 of this part, which would have been levied against the tract or parcel if it had been included in the district from its organization.

(Added by Stats. 1951, Ch. 391.)



47551

The board shall appoint commissioners to make the assessment in the number and manner provided in Article 1 (commencing with Section 46150) of Chapter 2 of this part.

(Amended by Stats. 1992, Ch. 1020, Sec. 126. Effective January 1, 1993.)



47552

The assessment shall be made in the same manner and with the same incidents as an original assessment under Chapter 2 of this part, and all of the provisions of this division as to assessments shall, so far as they are applicable, apply to such assessment.

(Added by Stats. 1951, Ch. 391.)






CHAPTER 11. Deduction of Power Revenues From Assessments

47700

Upon the call of any assessment, or portion thereof, as provided in this division the board shall ascertain the total net revenue which has been derived by the district from the generation of electric power since the call of the last preceding assessment, or portion thereof.

(Added by Stats. 1951, Ch. 391.)



47701

From the assessment called upon each tract of land which has been assessed for the costs of the properties comprising the portion of the project to be used for the generation of electric energy, there shall be deducted by the county treasurer of each affected county an amount equal to such proportion of the total net revenue ascertained to have been derived from the generation of electric energy as the portion of costs assessed under Chapter 2 of this part against the tract bears to the total of such costs. In making the deduction, fractions of cents upon each tract shall be disregarded and no error in the computation of the deduction shall invalidate any such call.

(Added by Stats. 1951, Ch. 391.)






CHAPTER 12. Cancellation and Refund of Unnecessary Assessments

47800

When a district has levied an assessment and it appears to the board that the assesssment or some part thereof, together with the interest thereon, will provide an amount greater than is required to meet all obligations incurred or to be incurred for the purposes for which the assessment or part thereof was levied, the board may, by resolution, declare its intention to cancel all or any portion of the assessment, including any interest thereon, or all or any portion of such interest. For the purposes of this chapter, the term assessment balance means the assessment and the interest thereon, and the board, in the manner and subject to the limitations provided in this chapter, may cancel any part of such assessment balance, including all of the assessment and the interest thereon, a part of the assessment and the interest thereon, all of the interest on the assessment or a part of the interest on the assessment.

(Amended by Stats. 1963, Ch. 181.)



47801

In the resolution of intention the board shall specify the portion of the assessment balance proposed to be canceled and appoint a time not less than three weeks nor more than five weeks from the date of the resolution when it will hold a meeting and hear any objections.

(Amended by Stats. 1963, Ch. 181.)



47803

A copy of the resolution of intention shall be published once a week for three successive weeks before the time appointed by the board for the meeting in a newspaper of general circulation in each affected county.

(Added by Stats. 1957, Ch. 821.)



47804

Objections shall be written, verified, and filed with the secretary, and no objection shall be considered by the board or allowed in any other action or proceeding unless made in writing and filed with the secretary prior to the meeting.

(Added by Stats. 1957, Ch. 821.)



47805

At the meeting the board shall hear any evidence offered in support of the written objections, after which the board may, by resolution, cancel all or a part of the assessment balance to the extent that the board finds that the assessment balance will provide an amount greater than is required to meet all obligations incurred or to be incurred for the purposes for which the assessment was levied. The board shall specify in the resolution the portion of the assessment balance which is to be canceled with respect to each tract against which the assessment was levied, describing each tract as described in the assessment roll or by the number of the tract as used in the assessment role. In adopting a resolution to cancel the board may make such revisions in the original plan set forth in its resolution of intention as it sees fit.

(Amended by Stats. 1963, Ch. 181.)



47806

When a resolution to cancel is adopted, a copy thereof, certified by the secretary, shall be attached to the assessment roll by the county treasurer of each county in which the assessment roll is filed.

(Amended by Stats. 1992, Ch. 1020, Sec. 128. Effective January 1, 1993.)



47807

When the resolution to cancel is attached to the assessment roll the secretary shall endorse upon the assessment roll after each tract assessed the amount of the assessment balance which has been canceled with respect to such tract.

(Amended by Stats. 1963, Ch. 181.)



47808

When a landowner, in a district in which the board has canceled any assessment balance or portion thereof, has paid all or a part of his share of the canceled assessment balance or portion thereof, the board shall issue a warrant of the district in favor of the landowner in an amount equal to the paid portion of his assessment balance which was canceled, with such interest thereon as the board shall, by resolution, determine to be appropriate to recompense landowners who have paid their assessments for any benefit obtained by other landowners as a result of the cancellation of the interest otherwise payable on their assessment.

(Amended by Stats. 1963, Ch. 181.)



47809

The warrants shall be payable out of the fund of the district into which the proceeds of the assessment had been paid. The board shall not cancel so much of an assessment balance as to leave insufficient funds for this purpose.

(Amended by Stats. 1963, Ch. 181.)



47810

No assessment balance or part thereof shall be canceled pursuant to this chapter if bonds based thereon and secured thereby have been issued and remain unpaid and provision has not been made for the payment thereof.

(Amended by Stats. 1963, Ch. 181.)






CHAPTER 13. Alternate Provisions for Collection and Enforcement of District Assessments by the County

ARTICLE 1. Collection of Assessments by the County

47900

This chapter provides an alternative method for the collection and enforcement of district assessments.

(Added by Stats. 1963, Ch. 905.)



47901

The board may elect to avail itself of the assessor, auditor and tax collector of the county or counties in which the district is situated to collect assessments levied and called pursuant to this part.

(Added by Stats. 1963, Ch. 905.)



47902

The board shall declare its election by a resolution and shall file a certified copy of said resolution with the auditor, assessor, tax collector and treasurer of each county within which the district is situated on or before February 1, following the adoption of such resolution.

(Added by Stats. 1963, Ch. 905.)



47903

An election pursuant to Section 47902 is effective with respect to all assessments designated by the board to be collected pursuant to the provisions of this article and which were levied or called after February 1, next succeeding the date upon which the certified copy is filed. Thereafter, the assessments designated by the board shall be collected by the tax collectors of the county or counties in which the district is situated until the board, by resolution, elects otherwise. When the board elects otherwise, a certified copy of such resolution shall be filed with the auditor, assessor, tax collector and treasurer of each county within which the district is situated and it is effective, with respect to any assessments levied or called, after February 1, next succeeding the date upon which the certified copy is filed.

(Amended by Stats. 1969, Ch. 1086.)



47904

On or before the 15th day of July, the board shall designate and determine by resolution the percentage of any assessment theretofore levied that shall be called and collected pursuant to this chapter.

(Amended by Stats. 1970, Ch. 17.)



47905

A certified copy of the resolution provided for in Section 47904 shall immediately be filed by the secretary of the district with the county treasurer and county auditor of each affected county.

(Amended by Stats. 1970, Ch. 17.)



47906

The county treasurer, upon receipt of the certified copy of the resolution, provided for by Sections 47904 and 47905, shall forthwith discontinue making collections on the affected assessment and shall transfer to the county auditor the assessment rolls designated in the resolution together with an accounting of all payments made on the assessments so transferred.

(Added by Stats. 1963, Ch. 905.)



47907

The county auditor, on receipt of said affected assessment rolls from the county treasurer, shall compute the amount to be collected from each parcel of land in the district held in separate ownership as shown on the transferred assessment rolls and the county tax roll, and shall enter in a separate column in the county assessment books, headed Water Storage District Assessment, ____ Water Storage District (naming it), the sums in dollars and cents to be collected against the respective parcels of land.

On any parcel of land on which payments have been made on such assessment prior to the receipt of the resolution by the county treasurer, credit for the amount so paid shall be given in determining the amount payable.

(Added by Stats. 1963, Ch. 905.)



47908

Assessments called pursuant to this chapter shall be collected at the same time and in the same manner as county taxes. When collected, the net amount, as provided by this chapter, shall be paid to the treasurer of the district, under the general requirements and penalties provided by law for the settlement of county taxes.

(Added by Stats. 1963, Ch. 905.)



47909

Each county assessor, auditor, treasurer and tax collector shall file annually with the board of supervisors of his county, itemized statements showing the additional expenses to his office caused by performance of the duties imposed upon him by this chapter. Upon the filing of such statements the board of supervisors, by an order upon its minutes, shall deduct such expenses from the assessment money of the district while in the hands of such tax collector and transfer the amount deducted into the county general fund.

(Added by Stats. 1963, Ch. 905.)



47910

The board of supervisors may provide extra help for their county offices or officers as in their judgment is necessary for the proper performance of their duties under this article.

(Added by Stats. 1963, Ch. 905.)



47911

Whenever any real property situated in any district which availed itself of county collection of assessments under this chapter has been sold for taxes and has been redeemed, the money paid for redemption shall be apportioned and paid by the county treasurer receiving it, to the district in the proportion which the assessment due to the district shares to the total tax and assessment for which the property was sold.

(Added by Stats. 1963, Ch. 905.)



47912

Notwithstanding the provisions of Sections 47902 and 47903, any district organized pursuant to this division, which organization was completed prior to the effective date of this section, may, prior to July 1, 1963, adopt the resolution and file a certified copy thereof with the auditor, assessor, tax collector and treasurer of each county within which the district is situated, which resolution shall be effective on filing notwithstanding the provisions of Section 47903.

(Added by Stats. 1963, Ch. 905.)






ARTICLE 2. Placing of Delinquent Assessments on County Tax Rolls

47930

The board, by resolution, in lieu of enforcing collection of delinquent assessments pursuant to Chapter 5 (commencing with Section 46670) of this part, may include in the resolution provided by Section 47904 an order directing that all delinquent assessments be transferred to the county tax rolls for collection.

On receipt of the certified copy of the resolution containing such order, the county treasurer shall forthwith close the delinquent rolls and transfer the same to the county auditor whose duty it shall be to compute the amount of the delinquency, with interest and penalties, and add such amounts chargeable against the various parcels of land in a column on the county assessment roll designated, delinquent assessments , such entry to be made in dollars and cents and to include interest to the date that the payments on the county assessment roll are due.

(Added by Stats. 1963, Ch. 905.)






ARTICLE 3. Enforcement of Delinquencies

47960

The provisions of Chapter 5 (commencing with Section 46670) of this part with reference to the method of collection of assessments shall not be applicable to the collection of assesments under this chapter in the event that the board elects to proceed under Section 47930 of this code.

(Amended by Stats. 1965, Ch. 217.)



47961

The enforcement of the collection of district assessments under this chapter may be had in the same manner and by the same means as provided by law for the enforcement of liens of county taxes.

(Added by Stats. 1963, Ch. 905.)






ARTICLE 4. Collection of Tolls and Charges by the County

47980

The district may elect to have the county collect such tolls and charges established pursuant to Section 43006 or 47180 as may be designated by the board. If the district so elects, it shall certify to the county auditor of each affected county on or before the third Monday in August of each year in which the board has elected to have the designated tolls and charges collected by the county, the following information for purposes of such collection:

(a) The total amount estimated to be collected from the entire district.

(b) The assessee parcels and assessee names for each parcel of land in the district against whom the toll or charge has been fixed and the acreage assessed to such person according to the district records and the rate or rates per acre of such toll or charge to be paid by each assessee parcel.

(Added by Stats. 1969, Ch. 1086.)



47981

The county auditor shall thereafter add to the tax bills for each assessee and assessee parcel as so certified, in addition to the other charges, such tolls and charges of the district.

(Added by Stats. 1969, Ch. 1086.)



47982

The county tax collector and treasurer shall thereupon collect, receive and disperse to the district such tolls and charges as are collected with the regular tax payments to the county. The provisions of Sections 47908 to 47911, inclusive, shall be applicable to any such tolls and charges.

(Added by Stats. 1969, Ch. 1086.)












PART 10. CHANGES IN ORGANIZATION

CHAPTER 1. Exclusion

ARTICLE 1. Petition and Notice

48000

The holder or holders of title to one or more tracts of land which constitute a portion of a district may jointly or severally file with the board a petition, praying that the tract or tracts, and any other tracts contiguous thereto, may be excluded from the district.

(Amended by Stats. 1963, Ch. 1607.)



48001

The petition shall state the grounds and reasons upon which it is claimed that the land should be excluded and shall describe the boundaries thereof, and also the land of such petitioner or petitioners which is included within the boundaries. The description of the land need not be more particular or certain than is required when the land is entered in the assessment book by the county assessor.

(Added by Stats. 1951, Ch. 391.)



48002

The petition shall be acknowledged, and the acknowledgment shall have the same force and effect as evidence as the acknowledgment of a conveyance of real property.

(Added by Stats. 1951, Ch. 391.)



48003

The board shall cause a notice of the filing of the petition to be published once a week for two successive weeks in some newspaper published in the office county, and in a newspaper published within each other affected county. If no newspaper be published therein, the notice shall be posted for the same time in at least three public places in the district, and one of the notices shall be posted on the land proposed to be excluded.

(Amended by Stats. 1963, Ch. 1607.)



48004

The notice shall state all of the following:

(a) The filing of the petition.

(b) The names of the petitioners.

(c) A description of the land mentioned in the petition.

(d) The prayer of the petition.

(e) That all interested persons may appear at the office of the board at a time named in the notice and show cause in writing why the change of the boundaries of the district, as proposed in the petition, should not be made.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 2. Hearing and Order

48025

At the time and place provided in the notice of hearing on the exclusion petition published pursuant to Article 1 of this chapter, or at the time to which the hearing may be adjourned, the board shall hear all the following:

(a) The petition.

(b) All evidence or proofs that may be introduced by or on behalf of the petitioners.

(c) All objections to the petition that may be presented in writing by any person showing cause as provided in Article 1 of this chapter.

(d) All evidence or proofs that may be introduced in support of objections to the petition.

(Amended by Stats. 1963, Ch. 1607.)



48026

The failure of any person interested in the district, other than the holders of bonds thereof outstanding at the time of the filing of the petition with the board, to show cause, in writing, why the land mentioned in the petition should not be excluded from the district constitutes an assent by him to the exclusion of such land, or any part thereof, from the district.

(Added by Stats. 1951, Ch. 391.)



48027

The filing of the petition with the board constitutes an assent by each and all of the petitioners to the exclusion from the district of the land mentioned in the petition, or any part thereof.

(Amended by Stats. 1963, Ch. 1607.)



48028

The expenses of giving the notice provided for in Article 1 of this chapter and of the hearing on the exclusion petition shall be paid by the persons filing the petition.

(Added by Stats. 1951, Ch. 391.)



48029

Upon the hearing of an exclusion petition the board shall order that the petition be denied:

(a) Entirely when no evidence in support of the petition is introduced.

(b) As to any land described in the petition as to which the evidence introduced fails to sustain the petition.

(c) As to any land described in the petition which the board deems it not for the best interests of the district to exclude, except when the board judges that the land will not be benefited by the operations of the district.

(Amended by Stats. 1965, Ch. 93.)



48030

The board, after the hearing of any exclusion petition, shall order the exclusion of all or any part of the land described in it when as to the land to be excluded either:

(a) The board judges that the land will not be benefited by the operations of the district.

(b) The board deems the exclusion to be for the best interests of the district and one of the following is true:

(1) No interested person has filed objections in writing showing cause why the land should not be excluded.

(2) All written objections made to the exclusion have been withdrawn.

(3) No written objection made to the exclusion is sustained at the hearing.

(Amended by Stats. 1963, Ch. 1607.)



48031

No exclusion of land from any district impairs its existence, its rights, including those in or to property, or its obligations.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 3. Bondholders’ Assent to Exclusion

48055

If there are outstanding bonds of the district at the time of the filing of the exclusion petition, the holders of the outstanding bonds may give their assent, in writing, to the effect that they severally consent that the land mentioned in the petition, or such portion thereof as may be excluded from the district by order of the board, may be excluded from the district. If the land or any portion thereof is thereafter excluded from the district, the land so excluded is released from the lien of such outstanding bonds.

(Amended by Stats. 1963, Ch. 1607.)



48056

The assent shall be acknowledged by the several holders of the bonds, and the acknowledgment shall have the same force and effect as evidence as the acknowledgment of a conveyance of real property.

(Added by Stats. 1951, Ch. 391.)



48057

The assent shall be filed with the board and be recorded in its minutes. The minutes, or a copy thereof, certified by the board, shall be admissible in evidence with the same effect as the assent. The certified copy may be recorded in the office of the county recorder of the county wherein the land is situated.

(Amended by Stats. 1965, Ch. 93.)






ARTICLE 4. Liability of Excluded Land

48080

In the event the board excludes any land from the district upon petition therefor, the board shall make an entry in its minutes describing the boundaries of the district, should the exclusion of the land change its boundaries. For that purpose the board may cause a survey to be made of such portions of the district as it deems necessary.

(Amended by Stats. 1965, Ch. 93.)



48081

A certified copy of the entry in the minutes of the board excluding any land shall be filed for record in the recorder s office of each affected county.

(Amended by Stats. 1963, Ch. 1607.)



48082

Notwithstanding the exclusion of land, the district remains a district as fully to every intent and purpose as it would be had no change been made in its boundaries, or had the land excluded therefrom never constituted a portion of the district.

(Added by Stats. 1951, Ch. 391.)



48083

In case land is excluded from any district, the board may, not less than 60 days before any election in the district, re-establish the boundaries of the divisions within the district.

(Amended by Stats. 1963, Ch. 1607.)



48084

Nothing in this division shall operate to release any of the land excluded from the district from any obligation to pay, or any lien thereon of any valid outstanding bonds or other indebtedness of the district at the time of the filing of the petition for the exclusion of the land. The excluded land shall be subject to any lien, and answerable and chargeable for and with the payment and discharge of all outstanding obligations of the district at the time of the filing of the petition for the exclusion, as fully as though the petition for such exclusion were never filed and the order of exclusion never made.

(Added by Stats. 1951, Ch. 391.)



48085

All provisions which might be resorted to to compel the payment by the land of its quota or portion of outstanding district obligations, had the exclusion never been accomplished, may, notwithstanding the exclusion, be resorted to to compel and enforce the payment on the part of the land of its quota and portion of outstanding district obligations for which it is liable as provided in this division.

(Added by Stats. 1951, Ch. 391.)



48086

The land excluded shall not be held answerable or chargeable for any obligation incurred after the exclusion of the land from the district.

(Added by Stats. 1951, Ch. 391.)



48087

The provisions of this article shall not apply to any outstanding bonds, the holders of which have assented to the exclusion of the land from the district, as provided in Article 3 of this chapter.

(Added by Stats. 1951, Ch. 391.)









CHAPTER 2. Inclusion

ARTICLE 1. Petition and Notice

48200

The holders of title representing one-half or more of any body of land within the same watershed as an existing district may file with the board a written petition praying that the boundaries of the district may be so changed as to include their land. The land need not be contiguous to the existing boundaries of the district and need not consist of contiguous parcels. A copy of the petiton shall be filed with the board.

(Amended by Stats. 1963, Ch. 1607.)



48201

The petition shall describe the boundaries of the parcel or tract of land and the boundaries of the several parcels owned by the petitioners, if the petitioners are the owners, respectively, of distinct parcels. The descriptions need not be more particular than they are required to be when such land is entered by the county assessor in the assessment book.

(Added by Stats. 1951, Ch. 391.)



48202

The petition shall be acknowledged, and shall contain the assent of the petitioners to the inclusion within the district of the land described in the petition and of which the petition alleges they are the owners.

(Added by Stats. 1951, Ch. 391.)



48203

The board shall cause a notice of the filing of the petition to be published in the same manner and for the same time that notices of special elections for the issue of bonds are required by this division to be published.

(Amended by Stats. 1963, Ch. 1607.)



48204

The notice shall state all the following:

(a) The filing of the petition and the names of the petitioners.

(b) A description of the land mentioned in the petition.

(c) The prayer of the petition.

(d) That all interested persons may appear at the time stated in the notice at the office of the board and show cause in writing why the change of the boundaries of the district, as proposed in the petition, should not be made.

(Added by Stats. 1951, Ch. 391.)



48205

The petitioners shall advance to the board sufficient money to pay the estimated costs of all proceedings upon the petition.

(Amended by Stats. 1963, Ch. 1607.)






ARTICLE 2. Hearing and Order

48225

At the time and place mentioned in the notice of filing of the inclusion petition, or at such other time or times to which the hearing of the inclusion petition may be adjourned, the board shall proceed to hear the petition and all the objections thereto presented in writing by any person showing cause why the proposed change of the boundaries of the district should not be made.

(Amended by Stats. 1963, Ch. 1607.)



48226

The failure of any interested person to show cause in writing as provided in this article shall be an assent on his part to a change of the boundaries of the district as prayed for in the petition, or to any such change thereof as will include a part of the land.

(Added by Stats. 1951, Ch. 391.)



48227

The board shall order the boundaries of the district changed so as to include the land described in the inclusion petition, or such portion thereof as the board has found it feasible to serve by the system of works of the district and for the best interests of the district to include, only if:

(a) No protest against such change is made to the board in writing by the board, or a protest has been made and withdrawn.

(b) No protest against such change is made by holders of title to land pursuant to Section 48250, or such protest has been made and enough signatures withdrawn to render it insufficient.

(Amended by Stats. 1965, Ch. 755.)



48228

The order of the board shall describe the boundaries as changed, and shall also describe the entire boundaries of the district as they will be after the change is made; and for that purpose the board may cause a survey to be made of such portions of the boundaries as it deems necessary.

(Amended by Stats. 1963, Ch. 1607.)



48229

A certified copy of the inclusion order shall be recorded in the office of the county recorder of each county in which land to be included is situated. Thereupon the land becomes a part of the district.

(Added by Stats. 1951, Ch. 391.)



48230

If the board determines that it is not feasible and practicable to serve any of the land described in the petition or that it is not for the best interest of the district that any of the land be included, it shall make an order denying the petition.

(Amended by Stats. 1965, Ch. 755.)



48231

No inclusion of land into any district impairs its existence, its rights, including those in or to property, or its obligations.

(Added by Stats. 1951, Ch. 391.)






ARTICLE 3. Inclusion Elections

48250

If upon the inclusion hearing the board concludes that it is feasible to serve the land, or a portion thereof, described in the inclusion petition, and that it is for the best interest of the district to include the land, or a portion thereof, within the district, it shall make a finding in writing describing the boundaries of the land which it proposes to include, if a protest signed by not less than 3 percent of the holders of title to not less than 3 percent in value of the land within the district according to the last equalized county tax assessment roll has been presented to the board, and after deducting all withdrawals is still signed by 3 percent of the holders of title to land within the district.

(Amended by Stats. 1965, Ch. 755.)



48251

Upon the making of a finding by the board as provided in Section 48250, it shall order that an inclusion election be held within the district to determine whether the boundaries of the district shall be changed to include the land specified in the finding.

(Amended by Stats. 1963, Ch. 1607.)



48252

The board shall fix the time at which the election shall be held and cause notice thereof to be published.

(Amended by Stats. 1963, Ch. 1607.)



48253

The notice shall be published and the election shall be held and conducted, returns thereof shall be made and canvassed, and the result of the election ascertained and declared, and all things pertaining thereto conducted in the manner prescribed by this division in the case of a special election to determine whether bonds of a district shall be issued.

(Added by Stats. 1951, Ch. 391.)



48254

The notice of election shall state that the election is for the purpose of determining whether certain land, describing its boundaries, shall or shall not be included in the district.

(Added by Stats. 1951, Ch. 391.)



48255

The ballots cast at the election shall contain the words For change of boundary Yes and For change of boundary No.

(Added by Stats. 1951, Ch. 391.)



48256

If at the election a majority of all the votes cast are against the change of the boundaries of the district, the petition is denied.

(Added by Stats. 1951, Ch. 391.)



48257

If a majority of the votes are in favor of the change of boundaries, the board shall make its order, as provided in Article 2 of this chapter, that the boundaries of the district are changed so as to include the land therein.

(Amended by Stats. 1963, Ch. 1607.)



48258

A certified copy of the inclusion order shall be recorded in the office of the county recorder of each county wherein land to be included is situated. Thereupon the land becomes a part of the district.

(Added by Stats. 1951, Ch. 391.)



48259

In case land is included within any district as provided in this chapter, the board shall re-establish the boundaries of the divisions within the district so as to include the land therein, and so as to segregate into separate divisions land possessing the same general character of water rights or interests in and to the waters of the common source of supply of the district.

(Added by Stats. 1951, Ch. 391.)



48260

The board shall also re-establish the boundaries of the election precincts within the district, except that in the case of the inclusion of any land within less than 30 days before an election within the district, the election precincts shall not be re-established until after the election, and the holders of title to the newly included land shall not be entitled to vote at such election.

(Added by Stats. 1951, Ch. 391.)









CHAPTER 2.5. Notification of Secretary of State of Exclusion or Inclusion

48300

Whenever land is excluded from the district or land is included in the district pursuant to this part, the board shall file a certificate with the Secretary of State listing:

(a) The name of the district.

(b) The effective date of the exclusion or inclusion.

(c) The county or counties in which the district is located, and a description of the excluded or included land, or reference to a map showing the boundaries of such excluded or included land, which map shall be attached to the certificate, or reference to the county recorder s office where a description of such boundaries has been recorded.

If any order adopted by the board pursuant to this part with respect to the exclusion or inclusion of land contains all of the information required to be in the certificate, the board may file a copy of the order in lieu of the certificate.

(Added by Stats. 1963, Ch. 457.)






CHAPTER 2.6. Consolidation

48350

A district may be consolidated in the same manner as is provided for the consolidation of county water districts in Chapter 3 (commencing with Section 32650) of Part 8 of Division 12.

(Added by renumbering Section 48300 (as added by Stats. 1963, Ch. 163) by Stats. 1963, Ch. 2132.)






CHAPTER 3. Dissolution

48400

Any district organized pursuant to this division may be dissolved as provided by law.

(Amended by Stats. 1992, Ch. 1020, Sec. 129. Effective January 1, 1993.)



48401

In case a contract authorized by law has been made between a district and the United States pertaining to the construction, maintenance, or operation of the works of the district, or the delivery or supply of water therefor, no such district shall be dissolved nor shall any proceedings be initiated by a court or otherwise for the purpose of dissolving such district, unless and until the consent in writing of the Secretary of the Interior to such dissolution or proceedings has first been obtained.

(Added by Stats. 1951, Ch. 391.)












DIVISION 15. RECLAMATION DISTRICTS

PART 1. INTRODUCTORY PROVISIONS

CHAPTER 1. Definitions

50000

Unless the context otherwise requires, the provisions of this chapter shall govern the construction of this division.

(Added by Stats. 1951, Ch. 336.)



50001

District means any reclamation district formed pursuant to any law of this State prior to April 5, 1911, and any district formed pursuant to Article 2, Chapter 1, Title 8, Part 3 of the Political Code or pursuant to this division.

(Added by Stats. 1951, Ch. 336.)



50002

Board means the board of trustees of a reclamation district.

(Added by Stats. 1951, Ch. 336.)



50003

President means the president of the board of trustees.

(Added by Stats. 1951, Ch. 336.)



50004

Secretary means the secretary of the board of trustees.

(Added by Stats. 1951, Ch. 336.)



50005

Trustee means a member of the board of trustees of a reclamation district.

(Added by Stats. 1951, Ch. 336.)



50006

Landowner means the holder of title or evidence of title to land within a district.

(Added by Stats. 1951, Ch. 336.)



50007

Parcel means a tract of land within a district.

(Added by Stats. 1951, Ch. 336.)



50008

District lands means all lands within a district.

(Added by Stats. 1951, Ch. 336.)



50009

Principal county means the county in which the whole or the greater portion of the land of a district is situated.

(Added by Stats. 1951, Ch. 336.)



50010

County treasurer means the county treasurer of the principal county.

(Added by Stats. 1951, Ch. 336.)



50011

Board of supervisors means the board of supervisors of the principal county.

(Added by Stats. 1951, Ch. 336.)



50012

County clerk means the county clerk of the principal county.

(Added by Stats. 1951, Ch. 336.)



50013

Reclamation works means such public works and equipment as are necessary for the unwatering, watering, or irrigation of district lands and other district operations.

(Amended by Stats. 1951, Ch. 681.)



50014

Eligible person means a landowner or the legal representative of a landowner.

(Amended by Stats. 1963, Ch. 1763.)



50015

Legal representative means an officer or other person or persons appointed to serve in that capacity by a landowner.

(Amended by Stats. 1992, Ch. 38, Sec. 1. Effective January 1, 1993.)



50016

Voter means a landowner or the legal representative of a landowner, or if the district uses the alternate tax procedure under Article 4 (commencing with Section 51360) of Chapter 2 of Part 7 of this division for the levying of a special tax on all taxable land and improvements, then voter means the owner of taxable land or land and improvements as shown on the last equalized tax roll of any county in which the lands of the district are situated.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 135.)






CHAPTER 2. General Provisions

ARTICLE 1. Applicability of Division

50100

Nothing in this division impairs the validity of any district formed prior to the effective date of this division, its rights, or obligations.

(Added by Stats. 1951, Ch. 336.)



50101

All swamp and overflowed salt-marsh and tidelands within one mile of the State Prison at San Quentin are excluded from the operation of this division.

(Amended by Stats. 1951, Ch. 681.)






ARTICLE 2. Districts Within Cities

50110

Districts may be formed pursuant to this division for the reclamation of any land within any city, which land is subject in any manner, to overflow or incursions from the tide or inland waters of the State.

(Amended by Stats. 1951, Ch. 681.)



50111

When districts are formed in cities pursuant to Section 50110 the duties required by this division to be performed by county officers shall be performed by the officers of the city who usually perform like duties.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 3. Public Lands

50120

The purchaser of public land unsold in any district at the date of filing of the by-laws of the district takes the land subject to the provisions of the by-laws, and the charges assessed in pursuance thereof.

(Added by Stats. 1951, Ch. 336.)



50121

A purchaser of public lands within a district has all the rights and privileges enjoyed by the original signers of the by-laws of the district upon payment of all charges assessed against the land for the cost and expense of reclamation, with interest from the date such charges became due.

(Amended by Stats. 1951, Ch. 1745.)



50123

When the board, or landowners in districts having no board, certify under oath to the board of supervisors and show to its satisfaction that the reclamation works are completed, or that two dollars ($2) per acre has been expended for reclamation works on swamp or overflowed lands purchased pursuant to an application filed with the State Lands Commission prior to September 19, 1939, the board of supervisors shall certify such facts to the State Lands Commission.

(Amended by Stats. 1951, Ch. 1745.)



50124

The State Lands Commission, upon receipt of the certification from the board of supervisors, shall forward to the treasurer of each county in which any part of the district is situated a statement showing the amount paid by each purchaser, including interest.

(Amended by Stats. 1951, Ch. 1745.)



50126

The county treasurer, upon receipt of the statement from the State Lands Commission showing the amounts paid by each purchaser of swamp and overflowed lands in the district, shall, after deducting all amounts chargeable against the lands in the district by reason of moneys drawn from the swamp-land fund of the county, pay the balance thereof pro rata to the original purchasers of land in the district, or their heirs, executors, administrators, successors or assigns.

(Amended by Stats. 1951, Ch. 1745.)



50127

No distribution of the swamp-land fund shall be made pursuant to Section 50126 while the district has an outstanding indebtedness represented by Controller s warrants drawn on the State Treasury.

(Added by Stats. 1951, Ch. 336.)



50128

When the purchasers of swamp and overflowed lands have paid for such lands in full, the board may allow a credit of one dollar ($1) per acre on any unpaid or future assessment levied for reclamation purposes on all other lands in the district.

(Amended by Stats. 1951, Ch. 1745.)



50129

No credit shall be given, or agreed to be given, until the landowner has paid all assessments levied on the lands, with interest thereon at the rate of 7 percent per year from date of delinguency, and all judgments therefor in full, less the amount of such credit.

(Added by Stats. 1951, Ch. 336.)



50130

No credit shall be given, or agreed to be given to any landowner who has previously received such credit.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 4. Damage to Reclamation Works

50140

Any person who cuts, injures, or destroys reclamation works in any district, is responsible for all damages occasioned thereby to such works.

(Added by Stats. 1951, Ch. 336.)



50141

An action for damages caused by cutting, injuring, or destroying reclamation works may be commenced in the superior court of any county in which the works are situated, in the names of the trustees of the district. If there is no board, the action may be brought in the name of any landowner in the district.

(Added by Stats. 1951, Ch. 336.)



50142

Damages recovered in the action shall be paid to the treasurer of the county in which the action is brought, who shall credit the amount to the district.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 4.5. Claims

50145

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)






ARTICLE 5. Actions Against Districts

50151

An action against any person by reason of his official connection with a district, or against the board, or the district, shall be instituted and tried in the proper court in the principal county. No court in any other county shall have jurisdiction over such action.

(Added by Stats. 1951, Ch. 336.)



50153

Any landowner may maintain an action on behalf of his district in the superior court of the county in which any part of the district is situated against a member of the board and his sureties upon his bond for any improper disbursement from the revolving fund.

(Added by Stats. 1951, Ch. 336.)



50154

Any landowner may maintain an action on behalf of his district in the superior court of a county in which any part of the district is situated against a member of the board for an improper disbursement of any district funds made with the member s consent.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 6. Evidence of Value and Ownership

50160

For all purposes relating to signing petitions and bylaws and voting, the last equalized tax roll for each county wherein any district land is situated is sufficient evidence of ownership and of value of lands in the district.

(Amended by Stats. 1963, Ch. 1763.)






ARTICLE 7. Landowners’ Representatives

50170

Guardians, conservators, executors, administrators and other persons holding land in a trust capacity under appointment of court may sign petitions or bylaws or vote without obtaining special authority therefor. Corporation landowners may sign petitions or bylaws or vote by action of their legal representatives.

(Amended by Stats. 1979, Ch. 730.)












PART 2. FORMATION

CHAPTER 1. Petition

ARTICLE 1. Form and Publication

50300

A petition for the formation of a district, verified by the affidavit of one of the petitioners, may be presented to the board of supervisors at a regular meeting thereof by:

(a) The owners of one-half or more of any body of swamp and overflowed, salt-marsh, or tidelands, or other lands subject to flood or overflow, susceptible of one mode of reclamation who desire to reclaim the land.

(b) The owners of one-half or more of any body of swamp and overflowed, salt-marsh, or tidelands susceptible of one mode of reclamation, and already reclaimed, or in progress of reclamation, and not included in any district, who desire to form a district for the maintenance, protection, or repair of the reclamation works, in, upon, or appertaining to such body of lands, or for the completion of the reclamation thereof.

(Added by Stats. 1951, Ch. 336.)



50301

The petition shall state that petitioners desire to reclaim the land, or that the land has been reclaimed, or that the reclamation is in progress, and shall contain:

(a) A description of the exterior boundaries of the proposed district.

(b) A statement as to the total number of acres situated within the exterior boundaries.

(c) The name of each owner of record of real property situated within the exterior boundaries.

(d) The name of each county within which the proposed district lies, and if in more than one county, the number of acres of the district in each county.

(Added by Stats. 1951, Ch. 336.)



50302

The petition shall be published once a week for two weeks preceding the hearing thereof in a newspaper of general circulation published in the principal county with a notice of the time when the petition will be presented to the board of supervisors.

(Added by Stats. 1951, Ch. 336.)



50303

An affidavit of publication shall be filed with the petition.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 2. Approval

50310

If the board of supervisors finds, on the hearing of the petition, that the statements therein are correct, it shall make an order approving the petition.

(Added by Stats. 1951, Ch. 336.)



50311

If it is shown that any land is improperly included in the proposed district, the board of supervisors shall, in its order, exclude the same therefrom.

(Added by Stats. 1951, Ch. 336.)



50312

If the board of supervisors concludes that lands susceptible of the same mode of reclamation are improperly omitted from the proposed district, and the owners thereof have not appeared at the hearing, it shall continue the hearing on the petition, and direct that notice be given to the nonappearing landowners to appear before the board of supervisors, and show cause, why their lands should not be included in the proposed district.

(Added by Stats. 1951, Ch. 336.)



50313

The notice to nonappearing landowners shall be given either by publication in the same manner and for the same period as the orginal petition, or by personal service on each such landowner.

(Added by Stats. 1951, Ch. 336.)



50314

If the notice is given by personal service, the service shall be made at least three days prior to the date fixed for the further hearing.

(Added by Stats. 1951, Ch. 336.)



50315

Proof of publication or personal service of the notice shall be filed with the clerk of the board of supervisors on or before the day to which the hearing is continued.

(Added by Stats. 1951, Ch. 336.)



50316

The board of supervisors may further continue the hearing from time to time, by order entered upon its minutes, to the end that a full hearing may be had.

(Added by Stats. 1951, Ch. 336.)



50317

Upon the final hearing on the petition the board of supervisors shall make an order approving the petition, as originally presented, or in a modified form.

(Added by Stats. 1951, Ch. 336.)



50318

The order, signed by the chairman of the board of supervisors, and attested by the clerk thereof, shall describe the exterior boundaries of the district, as determined by the board of supervisors, and shall be indorsed upon or attached to the petition.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 3. Filing and Recording

50330

The petition, with the order of the board of supervisors endorsed thereon or attached thereto, shall be recorded by the county recorder.

(Amended by Stats. 1959, Ch. 51.)



50331

When a district is situated partly in different counties, the board, after the petition has been granted, shall forward a copy of the petition and the order approving the same to the clerk of the board of supervisors of each of the counties in which any portion of the district is situated.

(Added by Stats. 1951, Ch. 336.)



50332

A copy of the petition and order of the board of supervisors approving the same, certified by the county clerk, shall be forwarded to the State Lands Commission which shall thereupon forward to the county treasurer a statement showing the names of purchasers of public land in the district who have paid in full therefor.

(Amended by Stats. 1951, Ch. 681.)



50333

The State Lands Commission, upon the receipt of a copy of a petition, or certificate of the county clerk that a district has been formed, shall number the district and send a notice containing the number so assigned to the county recorder of the county from which the copy or certificate came.

(Amended by Stats. 1959, Ch. 51.)



50334

The county recorder, upon receipt of the notice from the State Lands Commission, shall record the same, and the district shall thereafter be known and designated by the number shown in said notice.

(Amended by Stats. 1959, Ch. 51.)



50335

Districts organized before May 28, 1868, may retain their respective numbers.

(Added by Stats. 1951, Ch. 336.)









CHAPTER 2. Organization

50370

The owners of a majority of the acreage in the district may adopt bylaws, not inconsistent with the laws of the state, for the government and control of the affairs of the district.

(Amended by Stats. 1977, Ch. 625.)



50370.2

As an alternative to the adoption of bylaws by the owners, the board may adopt bylaws, not inconsistent with the laws of the state, for the government and control of the district, after notice of a public hearing and the holding of a public hearing on the bylaws proposed to be so adopted. Adoption shall be by a resolution adopted after the close of the public hearing on the bylaws.

(Added by Stats. 1977, Ch. 625.)



50370.4

The notice of public hearing shall be posted in at least three conspicuous places within the district for at least 15 days prior to the date of the public hearing, and shall state the date, time, and place of the public hearing. The notice shall contain a statement that copies of the proposed bylaws will be available to the public at a location and at times which shall be set forth in the notice.

(Added by Stats. 1977, Ch. 625.)



50370.6

At the public hearing held on the bylaws proposed to be so adopted, the board shall receive any comments or proposals concerning the proposed bylaws, and may adopt or reject such comments or proposals, or may continue the hearing from time to time, not to exceed 30 days from the date specified in the notice of hearing. The board may further continue the hearing, from time to time, but each continuance shall be for not more than 30 days.

(Added by Stats. 1977, Ch. 625.)



50371

When the bylaws have been adopted they shall be filed for record with the county recorder.

(Amended by Stats. 1977, Ch. 625.)



50373

By-laws may be amended in the same manner as adopted.

(Added by Stats. 1951, Ch. 336.)



50374

A board of trustees shall be elected as provided in Chapter 1 (commencing with Section 50600) of Part 3 of this division unless the district is formed to operate without trustees pursuant to Chapter 3 (commencing with Section 50400) of this part.

(Amended by Stats. 1977, Ch. 625.)






CHAPTER 3. Districts Formed to Operate Without a Board

50400

When any land, susceptible of one mode of reclamation, is entirely owned by parties who desire to reclaim the land, and to manage the reclamation without a board or the establishment of by-laws, they may file the petition provided for in Chapter 1 of this part, and state therein that they intend to undertake the reclamation on their own responsibility.

(Added by Stats. 1951, Ch. 336.)



50401

When the petition is granted, the district is organized and the owners of the lands have all the rights, immunities, privileges, and duties granted to boards and in all proceedings the names of the owners shall be used instead of the names of trustees.

(Amended by Stats. 1951, Ch. 681.)



50402

The existence of a district formed to operate without a board shall not prevent the owners of the land included therein from forming a district to operate with a board by presenting to the board of supervisors the petition provided for in Chapter 1 of this part.

(Added by Stats. 1951, Ch. 336.)



50403

The presentation of a petition for formation of a district to operate with a board is an abandonment of the rights, immunities, and privileges conferred upon the owners or their predecessors in interest in the land by the creation of the original district.

(Added by Stats. 1951, Ch. 336.)






CHAPTER 4. Validating Proceedings

50440

An action to determine the legality of the existence of a district may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Repealed and added by Stats. 1961, Ch. 1532.)



50441

The court shall not adjudge any district invalid when it appears that the district has for five years prior to the commencement of the proceeding been prosecuting or maintaining reclamation works in good faith.

(Repealed and added by Stats. 1961, Ch. 1532.)



50442

No proceeding in quo warranto, nor any similar action or proceeding shall be maintained in the name of the people of the State against any district that, continuously for five years next preceding the commencement of the proceeding, has been acting as a district and prosecuting or maintaining its works of reclamation in good faith.

(Repealed and added by Stats. 1961, Ch. 1532.)









PART 3. BOARD OF TRUSTEES

CHAPTER 1. Selection, Tenure and Compensation

50600

After the formation of the district, the board of supervisors, on the application of a landowner, shall call an election in compliance with the provisions of Part 4 (commencing with Section 50700) of this division at which election there shall be elected three eligible persons, who shall constitute, when elected and qualified the first board of trustees of the district.

(Amended by Stats. 1977, Ch. 625.)



50601

The by-laws of a district may provide, or be amended to provide, for a board of five or seven members, and, if the original by-laws so provide, five or seven eligible persons respectively shall be elected as trustees at each election, or, if the by-laws are amended, then five or seven eligible persons shall be elected at the next district election held subsequent to the date of amendment, and at each election held thereafter.

(Amended by Stats. 1953, Ch. 879.)



50602

Members of the board shall be elected for a term of four years and shall serve until their successors are elected and qualified. The terms of the members shall be staggered.

(Amended by Stats. 1967, Ch. 218.)



50602.5

Members of the board of a district whose terms have not been staggered as of the date when this section becomes effective shall meet and classify themselves by lot into two classes as nearly equal in number as possible in order to determine when their respective terms shall expire. Unless otherwise provided in the bylaws, the term of office of the class having the lesser number of members shall be deemed to expire on the date for the general district election in 1969. The terms of the other members shall be deemed to expire on the date for the general district election in 1971.

(Added by Stats. 1967, Ch. 218.)



50603

After the first election of the board, the district is organized and has power to sue and be sued.

(Amended by Stats. 1951, Ch. 681.)



50604

Vacancies in the board shall be filled pursuant to Section 1780 of the Government Code.

(Amended by Stats. 1975, Ch. 1059.)



50605

(a) Each member of the board shall receive such compensation for services actually and necessarily performed as the board determines to be just and reasonable, and shall be reimbursed for expenses necessarily incurred in the performance of his duties as trustee.

(b) For purposes of this section, the determination of whether a director s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 34. Effective January 1, 2006.)



50606

All claims by or in behalf of a trustee for services rendered or expenses incurred shall be presented to the board, and, if allowed, shall be paid in the same manner as other indebtedness of the district.

(Added by Stats. 1951, Ch. 336.)



50609

Except as otherwise provided in the by-laws, any meeting of the board at which all members are present, or of which all members have received written notice at least one day prior thereto, is a regular meeting at which any business may be transacted.

(Amended by Stats. 1951, Ch. 681.)



50610

Members of the board of trustees appointed pursuant to Section 58762.1 of the Government Code shall be immune from liability to creditors of the district for debts incurred prior to their appointment.

(Added by Stats. 1977, Ch. 625.)






CHAPTER 2. Officers

50630

The board shall elect one of its members as its president, and one of its members, or any other person, as its secretary.

(Added by Stats. 1951, Ch. 336.)



50631

The secretary shall have charge of the office of the board, keep the minutes of all meetings, attest all documents, other than bonds, requiring the signature of the president, and keep accounts of all expenditures made in behalf of the district.

(Amended by Stats. 1951, Ch. 681.)






CHAPTER 3. Powers and Duties

50650

The board is the governing body of the district.

(Added by Stats. 1951, Ch. 336.)



50651

The powers of the district enumerated in this division shall, except as therein otherwise provided, be exercised by the board.

(Added by Stats. 1951, Ch. 336.)



50652

The board shall exercise general supervision and complete control over the construction, maintenance and operation of the reclamation works, and generally over the affairs of the district.

(Added by Stats. 1951, Ch. 336.)



50653

The board shall receive from the reclamation board any money allowed on account of uncollected assessments previously levied on lands purchased by the board for rights of way, and shall distribute the money among the landowners of the district in proportion to their payments on the last assessment roll or place the money in the county treasury to the credit of the district.

(Added by Stats. 1951, Ch. 336.)



50654

The board, pursuant to an order entered in its minutes, may distribute, among the landowners of the district, any surplus funds in the treasury belonging to the district not needed for reclamation purposes, in the proportion that the landowners were assessed on the last assessment made by the district and which assessment produced such surplus money by collections thereon or by rental or sale of delinquent land thereunder.

(Amended by Stats. 1951, Ch. 681.)



50655

The board may adopt and alter a seal.

(Amended by Stats. 2010, Ch. 699, Sec. 39. Effective January 1, 2011.)



50656

All documents requiring approval by the board shall bear the signature of either a trustee or the secretary.

(Amended by Stats. 2010, Ch. 699, Sec. 40. Effective January 1, 2011.)



50657

The board may create a revolving fund by an order entered in its minutes and shall file a copy of the order, certified by the president, with the county treasurer.

(Amended by Stats. 1951, Ch. 681.)



50658

No warrant for the creation or replenishment of a revolving fund shall be paid by the county treasurer unless the order creating the revolving fund includes the assumption by the district of the responsibility for the disbursement of the fund and contains an agreement to hold and save the county treasurer harmless from any improper disbursement of the fund.

(Amended by Stats. 1994, Ch. 939, Sec. 26. Effective September 28, 1994. Operative January 1, 1995, by Sec. 29 of Ch. 939.)



50659

A revolving fund shall be disbursed only by checks or drafts, signed by at least two members of the board, or by some person who is authorized to do so by unanimous vote of the board. No person shall be so authorized until the person has filed with the board a bond in the amount required by the board and in no event less than double the amount of the fund. The bond shall be conditioned as security for the safety and proper disbursements of the fund.

(Amended by Stats. 1982, Ch. 517, Sec. 407.)



50660

The county treasurer shall be deemed the ex officio treasurer of the district unless the board, by resolution, and with the written consent of the county treasurer, appoints a district treasurer. If the resolution is adopted and a district treasurer is appointed, all references to a county treasurer or county treasury within this division shall be deemed to apply to the treasurer appointed by the board and the treasury of the district, and no further consent of the county treasurer will be required. The person so appointed shall file a bond with the board in the manner prescribed in Section 50659.

(Added by Stats. 1997, Ch. 246, Sec. 2. Effective January 1, 1998.)









PART 4. ELECTIONS

CHAPTER 1. General Provisions

50700

An election board consists of three landowners of the district or legal representatives who shall be appointed by the board of supervisors and shall consist of one inspector and two judges of election.

(Amended by Stats. 1963, Ch. 1763.)



50701

The board, prior to each election, shall cause a copy of the appropriate roll to be utilized pursuant to Section 50704 to be prepared and certified by the proper officer and furnished to the election board.

(Amended by Stats. 1983, Ch. 1109, Sec. 1.5. Effective September 28, 1983.)



50702

The certified roll furnished to the election board shall be used by the election board in determining the number of votes each voter may cast.

(Amended by Stats. 1983, Ch. 1109, Sec. 1.2. Effective September 28, 1983.)



50703

If a member of the election board fails to attend at the opening of the polls, the voters present may appoint in his place any landowner or legal representative.

(Amended by Stats. 1963, Ch. 1763.)



50704

Each voter in the district may vote at any election in person or by proxy, and may cast his or her votes as follows:

(a) If the district has, within the calendar year preceding that in which the election occurs, levied an operation and maintenance assessment pursuant to Article 3 (commencing with Section 51320) of Chapter 2 of Part 7 of this division, then each voter shall be entitled to cast one vote for each dollar s worth of assessment valuation as shown on that assessment roll for all parcels owned by the voter or his principal.

(b) If the district has not levied an operation and maintenance assessment pursuant to Article 3 (commencing with Section 51320) of Chapter 2 of Part 7 of this division during the calendar year preceding that in which the election occurs, but has during that year ordered payment of an installment on an original or additional assessment pursuant to Article 2 (commencing with Section 51510) of Chapter 3 of Part 7 of this division, or levied fees and charges pursuant to Section 50902, then each voter shall be entitled to cast one vote for each dollar s worth of installment or fee and charge levied in the preceding year upon all parcels owned by the voter or his principal.

(c) If neither an operation and maintenance assessment nor an installment upon an original or additional assessment nor fee or charge was levied or ordered paid by the district during the calendar year preceding that in which the election occurs, then each voter shall be entitled to cast one vote for each acre owned by the voter or his principal within the district, provided that if the voter or his principal owns less than one acre then the voter shall be entitled to one vote and any fraction shall be rounded to the nearest full acre.

(d) When a district elects to have the board of supervisors levy a special tax on behalf of the district on all taxable land and improvements pursuant to Article 4 (commencing with Section 51360) of Chapter 2 of Part 7 of this division, then each voter may vote at any district election in person or by proxy, and may cast one vote for each dollar s worth of taxable land and improvements owned by him or his principal in the district, as determined from the last equalized tax roll of each county in which the lands of the district are situated.

(e) The ownership and number of acres owned for the purpose of this section shall be determined from the last equalized tax roll of each county in which the lands of the district are situated.

(Amended by Stats. 1983, Ch. 1109, Sec. 1.4. Effective September 28, 1983.)



50704.5

When a parcel is held as community property or in joint tenancy or as tenants in common, any spouse or joint tenant or tenant in common shall be presumed to have authority to cast all votes for the parcel upon filing with the election board a certification under penalty of perjury identifying the spouse, joint tenants, or tenants in common for whom the votes are to be cast. A legal representative, upon filing with the election board a certification under penalty of perjury identifying the principal and the authority of the legal representative, shall be presumed to have authority to cast all votes for the principal identified in the certification.

(Added by Stats. 1983, Ch. 1109, Sec. 2. Effective September 28, 1983.)



50705

The polls shall be kept open from 10 a.m. of the day of election until 4 p.m. Where the real property in the district is assessed to 500 or more different individual, joint, or corporate owners, the board may elect to keep the polls open from 7 a.m. of the day of election until 7 p.m. and in that event shall include the time of polling in the notice as provided in Section 50732. However, when the board holds an election which does not involve added costs to any other local governmental entity, the board may elect to keep the polls open from 7 a.m. of the day of election until 8 p.m. and in that event shall include the time of polling in the notice as provided in Section 50732.

(Amended by Stats. 1987, Ch. 1327, Sec. 16.)



50707

(a) Notwithstanding any other provision of law and regardless of the number of eligible voters within its boundaries, a district may, by resolution of its governing board, conduct any election by all-mailed ballots pursuant to Division 4 (commencing with Section 4000) of the Elections Code.

(b) An election conducted pursuant to this section shall be held on a date prescribed in Section 1500 of the Elections Code or on any other date other than an established election date.

(Amended by Stats. 2012, Ch. 132, Sec. 3. Effective January 1, 2013.)






CHAPTER 2. General Elections

ARTICLE 1. Calling

50730

There shall be an election in each district on the first Tuesday after the first Monday in November in each odd-numbered year at such place in or near the district as designated by the board. The costs of the election shall be a charge upon the district.

(Amended by Stats. 1967, Ch. 218.)



50731

In addition to the regular election under Section 50730, upon receipt of a recommendation of the board of trustees or upon receipt of a verified petition of 20 percent of the landowners who, together, own at least 20 percent in value of the lands in the district, as determined from the last tax roll of the county, the board of supervisors shall appoint a time, not less than 75 days or more than 90 days after receipt of the petition, and place for holding a general district election for the unexpired term of the trustees then serving.

(Added by Stats. 1986, Ch. 824, Sec. 4. Effective September 15, 1986.)



50731.5

(a) Nominations for the office of trustee shall be made by petition filed with the secretary not earlier than 75 days or later than 5 p.m. on the 54th day before the election.

(b) The petition shall be signed as follows:

(1) If there are 15 or more qualified voters in the district, by five or more qualified voters.

(2) If there are less than 15 qualified voters in the district, by one or more qualified voters.

(c) Notice that the petitions may be received shall be published once by the secretary at least seven days prior to the final date for receiving petitions. If the election includes the balance of an unexpired term, the notice shall state that the petition must indicate whether the nomination is for that unexpired term. The notice shall be published in a newspaper in each county in which any of the district lands are situated, if any newspaper is published therein, and if not, in a newspaper having general circulation therein.

(Amended by Stats. 2002, Ch. 454, Sec. 39. Effective January 1, 2003.)



50731.6

The nomination petition shall be in substantially the following form:

Official Filing Petition

Nomination of Candidate

We, the undersigned voters of Reclamation District No. ____, hereby nominate ___________ (name of candidate) for the office of Trustee of the District for a term of ____ years.

Name

Date

Residence

Affidavit of Circulator

State of California??

County of ?

ss.

__________ (name of circulator), being duly sworn, deposes and says:
That __________ (he/she) circulated the foregoing petition and saw all the signa tures appended thereto and knows that they are the signatures of the persons whose names they purport to be.

_____

_____

(Signature of circulator)

Subscribed and sworn to before me

this ___ day of ________, 20__.

Notary Public in and for the County

of ____, State of California.

My commission expires ____.

_____

Affidavit of Nominee

State of California???

County of ?

ss.

_________ (name of nominee), being duly sworn, says that he/she is the above-named nominee for the office of _____ (office), that he/she will accept the office in the event of his/her election, that he/she desires his/her name to appear on the ballot as follows:

(Print name above)

that he/she desires the following occupational designation, containing not more than three words, to appear on the ballot under his/her name, and that this designation is correct.

(Print desired designation, if any, above)

_____

_____ (Signature of nominee)

Subscribed and sworn to before me

this ___ day of ________, 20__.

Notary Public in and for the County

of ____, State of California.

My commission expires ____.

_____

(Amended by Stats. 2002, Ch. 454, Sec. 40. Effective January 1, 2003.)



50732

Notice of the election shall be published by the secretary once a week for four weeks beginning not less than one month prior to the date of election in the same newspaper or newspapers used for publication of the notice calling for nomination petitions.

(Amended by Stats. 1967, Ch. 218.)






ARTICLE 1.5. Appointments in Lieu of Election

50740

If by 5 p.m. on the 54th day prior to a general district election the number of nominees does not exceed the number of trustees to be elected and if a petition signed by 5 percent of the voters requesting that the election be held has not been presented to the board, an election shall not be held.

(Amended by Stats. 1967, Ch. 218.)



50741

When no election is held pursuant to Section 50740 then the board of supervisors shall appoint those nominated for the positions of trustee, and if no person has been nominated for said position, the board of supervisors shall appoint any qualified person or persons. In lieu of the notice provided in Section 50732, notice shall than be published only once stating that the board of supervisors will appoint the trustees and that no election will be held.

(Amended by Stats. 1967, Ch. 218.)



50742

If pursuant to Section 50740 a district election is not held, the board of supervisors of the county in which the district, or the largest part thereof in area, is situated shall at its next regular meeting appoint to the positions of trustees those persons nominated, or if no persons have been nominated for said positions, the board of supervisors shall appoint any qualified person or persons, and such person or persons shall qualify, take office, and serve exactly as if elected at a general district election.

(Added by Stats. 1963, Ch. 56.)






ARTICLE 2. Conducting

50750

Each member of the election board, upon entering upon his duties, shall be sworn to a faithful performance thereof by some officer authorized to administer oaths.

(Added by Stats. 1951, Ch. 336.)



50751

If the board of supervisors fails to appoint an election board, the voters present at the opening of the polls may appoint the election board.

(Added by Stats. 1951, Ch. 336.)



50752

The election board shall canvass the votes cast and issue certificates of election to the persons elected, and shall place the ballots, when canvassed, in a sealed envelope and forward it to the county elections official.

(Amended by Stats. 2002, Ch. 221, Sec. 173. Effective January 1, 2003.)



50753

Each voter may cumulate his votes, and give one candidate a number of votes equal to the number of trustees to be elected multiplied by the number of votes he is entitled to cast, or to distribute them on the same principle among any number of candidates.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 135.)



50754

The board of directors of irrigation districts holding title to lands obtained through collectors deeds may cast the votes belonging to such lands.

(Added by Stats. 1951, Ch. 336.)



50755

Any qualified voter may challenge any vote, and the election board shall determine whether the person challenged is entitled to vote. Any member of the election board may administer oaths for the purposes of this section.

(Added by Stats. 1951, Ch. 336.)



50756

The candidates, of the number to be elected, receiving the highest number of votes shall be deemed elected.

(Repealed and added by Stats. 1967, Ch. 218.)



50757

Any person who knowingly makes an untrue statement in establishing his right to vote in a district election shall incur all of the penalties provided in the Elections Code for persons illegally voting at elections.

(Added by Stats. 1953, Ch. 879.)



50758

If the ownership of any property in the district is changed after the making of the last equalized tax roll for the county wherein the property is situated, the owner thereof or his legal representative may vote at a district election upon the production of evidence of ownership of such property.

(Amended by Stats. 1963, Ch. 1763.)



50759

No person shall vote by proxy at a district election unless authority to vote is evidenced by an instrument in writing acknowledged and certified in the same manner as grants of real property and filed with the election board.

(Added by Stats. 1953, Ch. 879.)









CHAPTER 2.5. Reclamation District No. 1000

50780

Notwithstanding any other provision of law, this chapter applies to the manner in which elections are conducted in the Reclamation District No. 1000.

(Added by Stats. 1992, Ch. 842, Sec. 1. Effective January 1, 1993.)



50780.2

District, for purposes of this chapter, means the Reclamation District No. 1000.

(Added by Stats. 1992, Ch. 842, Sec. 1. Effective January 1, 1993.)



50780.4

(a) A land assessment seat, for purposes of this chapter, means a seat held by a trustee elected by voters as defined in subdivision (a) of Section 50780.10 in accordance with Sections 50701, 50702, 50704, and 50704.5.

(b) For the purpose of voting for a trustee to hold a land assessment seat, each voter may cast his or her votes for each land assessment seat in accordance with this part.

(Added by Stats. 1992, Ch. 842, Sec. 1. Effective January 1, 1993.)



50780.6

(a) A parcel seat, for purposes of this chapter, means a seat held by a trustee elected by voters as defined in subdivision (a) of Section 50780.10 which have one vote for each parcel owned.

(b) For the purpose of voting for a trustee to hold a parcel seat, each landowner may cast his or her vote or votes for each parcel seat.

(c) The last equalized assessment book of the district is conclusive evidence of ownership for the purpose of voting for a parcel seat, except that the last equalized assessment roll of the county in which the land is located shall be used in lieu of the assessment book of the district if an assessment is not levied for the year in which the election is held.

(d) Section 50704.5 applies for the purpose of voting for any parcel seat.

(Added by Stats. 1992, Ch. 842, Sec. 1. Effective January 1, 1993.)



50780.8

(a) A resident voter seat, for purposes of this chapter, means a seat held by a trustee elected by voters as defined in subdivision (b) of Section 50780.10.

(b) For purposes of voting for a trustee to hold a resident voter seat, each voter may cast one vote for each resident voter seat.

(Added by Stats. 1992, Ch. 842, Sec. 1. Effective January 1, 1993.)



50780.10

A voter means any of the following:

(a) A landowner or the legal representative of a landowner.

(b) A voter as defined in Section 359 of the Elections Code who resides within the boundaries of the district.

(c) A voter as defined in subdivision (a) may vote for both parcel seats and land assessment seats.

(d) A voter as defined in subdivision (a) who is also a voter as defined in subdivision (b) may vote for both resident voter seats and land assessment seats.

(Amended by Stats. 2007, Ch. 130, Sec. 241. Effective January 1, 2008.)



50780.12

Commencing with the 1993 district election, the district shall have a seven-member board, whose trustees are residents of the district. The residency requirement does not apply to any trustee holding office on July 1, 1992.

(Added by Stats. 1992, Ch. 842, Sec. 1. Effective January 1, 1993.)



50780.14

At the 1993 district election, the board shall designate the seats of the two trustees whose terms expire and the two new seats as land assessment seats.

(Added by Stats. 1992, Ch. 842, Sec. 1. Effective January 1, 1993.)



50780.16

At the 1995 district election, the board shall designate the seats of the three trustees whose terms expire as parcel seats.

(Added by Stats. 1992, Ch. 842, Sec. 1. Effective January 1, 1993.)



50780.18

(a) The manner in which the trustees shall be elected at the 1997 district election, and at every district election thereafter, depends on the percentage of land in the district that is used for agricultural purposes that is subject to an assessment pursuant to Article 3 (commencing with Section 51320) of Chapter 2 of Part 7 in accordance with subdivisions (b), (c), and (d).

(b) Between 180 and 200 days before the election, the board shall determine whether the percentage of land described in subdivision (a) has equaled or exceeded 35 percent during the immediately preceding two years. If so, the board shall designate four seats as land assessment seats and three seats as parcel seats.

(c) Between 180 and 200 days before the election, the board shall determine whether the percentage of land described in subdivision (a) has been below 35 percent and has equaled or exceeded 20 percent during the immediately preceding two years. If so, the board shall designate four seats as parcel seats and three seats as land assessment seats.

(d) Between 180 and 200 days before the election, the board shall determine whether the percentage of land described in subdivision (a) has been below 20 percent during the immediately preceding two years. If so, the board shall designate five seats as resident voter seats and two seats as land assessment seats.

(Added by Stats. 1992, Ch. 842, Sec. 1. Effective January 1, 1993.)



50780.20

At the time of a designation pursuant to Section 50780.18, the board shall adjust, by lot, the length of the terms of any trustees whose terms are not otherwise scheduled to expire if the adjustment is necessary to comply with the designation.

(Added by Stats. 1992, Ch. 842, Sec. 1. Effective January 1, 1993.)



50780.22

Except as otherwise provided by this chapter, this part applies to a district election.

(Added by Stats. 1992, Ch. 842, Sec. 1. Effective January 1, 1993.)






CHAPTER 3. Special Elections

ARTICLE 1. Calling

50800

A special election is an election called pursuant to the provisions of this part to submit to the landowners the question of whether or not bonds or refunding bonds shall be issued.

(Added by Stats. 1951, Ch. 336.)



50801

The board shall call a special election when either:

(a) The board determines that the issuance of bonds or refunding bonds is to the best interests of the district, or

(b) A petition requesting such election, signed by the owners of more than one-half of the land in the district, is filed with the secretary.

(Added by Stats. 1951, Ch. 336.)



50802

Notice of a special election shall be given by the board by posting notices thereof in at least three public places in the district at least 21 days prior thereto, and by publication for 21 days in a newspaper of general circulation published in each county where any portion of the district is situated.

(Added by Stats. 1951, Ch. 336.)



50803

When a special election is called to determine whether bonds of the district shall be issued, the notice shall specify the time and place of holding the election, the aggregate face value of bonds proposed to be issued and the names of three landowners or legal representatives to act as an election board.

(Amended by Stats. 1963, Ch. 1763.)



50804

When the special election is called to determine whether refunding bonds shall be issued, the notices shall be substantially in the following form:

Notice of special election to determine whether or not refunding bonds shall be issued.

Notice is hereby given that at a meeting of the board of trustees of reclamation district No. ____ held on the ____ day of ____, 19__, a resolution and order was duly adopted by the said board calling a special election of the landowners of this district, for ____ the ____ day of ____, 19__, at ____ in the county of ____ in said district, to determine whether or not ____ dollars ($____) of the principal amount of the outstanding bonds of this district, dated the ____ day of ____, 19__, and maturing as follows, to wit: ____ shall be refunded by the issuance of refunding bonds of said district of the aggregate principal amount of ____ dollars ($____) and maturing as follows, to wit: ____.

And notice is hereby further given that ____ and ____ and ____ three landowners of said district, are hereby appointed to act as the board of election for said election.

The polls at said election will be open from 10 a.m. of said day until 4 p.m.

Witness the name and the seal of the said district
this ____ day of ____, 19__.

(SEAL)

Reclamation District No. ____

By

President.

By

Secretary.

(Added by Stats. 1951, Ch. 336.)



50805

An affidavit of the publication and posting of the notice shall be filed with the county elections official, with a copy of the order calling the election which is certified by the president.

(Amended by Stats. 2002, Ch. 221, Sec. 174. Effective January 1, 2003.)






ARTICLE 2. Conducting

50810

Each member of the election board, before entering upon his duties, shall take and subscribe an official oath administered by an officer authorized to administer oaths or by any landowner.

(Added by Stats. 1951, Ch. 336.)



50811

Any person not legally qualified to vote who makes any false statement in respect to his right to vote in a special election to determine whether bonds or refunding bonds shall be issued shall incur all of the penalties provided in the Elections Code for persons illegally voting at elections.

(Added by Stats. 1951, Ch. 336.)



50812

If the ownership of any property in the district is changed after the making of the last equalized tax roll for the county wherein the property is situated, the owner thereof or his legal representative may vote at a special election to determine if bonds or refunding bonds shall be issued upon production of the original deed or of certified copy of the record thereof in the office of the county recorder of the county in which the property is situated.

(Amended by Stats. 1963, Ch. 1763.)



50813

No person shall vote by proxy at a special election unless the authority to vote is evidenced by an instrument in writing, acknowledged and certified in the same manner as grants of real property and filed with the election board.

(Added by Stats. 1951, Ch. 336.)



50814

The ballots cast at the special election shall contain the words: Bonds yes or the words Bonds no, or Refunding Bonds yes, or Refunding Bonds no, as the case may be, the name of the person casting the ballot, and the number of votes cast by him.

(Added by Stats. 1951, Ch. 336.)



50815

A list of the ballots cast shall be made by the election board containing the name of each voter, the number of votes cast by him, whether they were cast for or against the issuing of the bonds or refunding bonds, and, if the ballot is cast by proxy, the name of the person casting it.

(Added by Stats. 1951, Ch. 336.)



50816

At the close of the polls the election board shall:

(a) Immediately canvass the votes and declare the result.

(b) Forward a certificate showing the result and the number of votes cast for and against the issuing of bonds or refunding bonds to the county elections official.

(c) Deliver a copy of the certificate to the board.

(d) Deliver all ballots cast and all documents and papers used at the election to the county elections official.

(Amended by Stats. 2002, Ch. 221, Sec. 175. Effective January 1, 2003.)



50817

Any interested person may contest a special election within 20 days after the filing of the certificate with the county elections official by bringing suit in the superior court of the principal county. Unless contested, the declaration of the result by the election board is final and conclusive.

(Amended by Stats. 2002, Ch. 221, Sec. 176. Effective January 1, 2003.)












PART 5. DISTRICT POWERS AND DUTIES

CHAPTER 1. General Powers

50900

A district may do all things necessary or convenient for accomplishing the purposes for which it was formed.

(Added by Stats. 1951, Ch. 336.)



50901

If a district is in debt it has no power to impair or destroy any of its indebtedness without the consent of the creditors, but it may make any arrangement with the creditors for the surrender of such indebtedness at less than par, and may levy an assessment on the lands in the district for the payment thereof.

(Amended by Stats. 1951, Ch. 681.)



50902

(a) In addition to its other powers, a district may, by a resolution of the board at a noticed public hearing, fix and collect charges and fees, including minimum and standby charges, for the provision of benefits and services.

(b) Notice of the public hearing shall be given by publication once a week for two successive weeks in a newspaper of general circulation published in the principal county.

(c) The board, in fixing the charges and fees, may establish the dates of delinquency and may impose penalties for delinquency not exceeding 10 percent of the amount of the charge or fee and may, in addition, collect interest at a rate not to exceed 1.5 percent per month from the date of delinquency on all delinquent charges and fees. The district may sue for the recovery of unpaid charges and fees or the unpaid charges or fees may be added to the operation and maintenance assessment in the same manner as unpaid water charges pursuant to Section 51440.

(d) The revenue obtained from charges and fees may be in lieu of, or supplemental to, revenue obtained in any other manner and may be used for any district purpose and the payment of any district obligation.

(e) After a charge or fee is initially fixed by the board at a noticed public hearing, the board may subsequently reduce that amount of that charge or fee without notice or a public hearing.

(f) If the procedures set forth in this section as it read at the time a standby charge was established were followed, the board may, by resolution, continue the charge pursuant to this section in successive years at the same rate. If new, increased, or extended assessments are proposed, the board shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(Amended by Stats. 2007, Ch. 27, Sec. 33. Effective January 1, 2008.)



50903

A district of less than 100 acres and situated adjacent to the Stockton Ship Channel may acquire, construct, operate, maintain, repair, and improve lands, works, and facilities for the collection, treatment, and disposal of sewage and waste; herein called sanitation, and perform all matters germane thereto; provided, that no district may exercise any of the powers conferred by this section unless a petition approving the exercise of such powers is signed by a majority of the voters within the district and submitted to the district. In such event, it shall cause to be prepared and approved a plan therefor and prepare an estimate of the costs thereof, and may modify, change, or adopt a new, supplemental, or additional plan and estimate. The plan and estimate may include properties, works, and facilities already existing, or in the course of acquisition or construction, and payments therefor may be made to the landowner owning same, or to his legal representative. Such plan shall be reported and may be financed in the same manner as a plan for reclamation of district lands pursuant to this division.

Because of the recreational uses being made of the smaller islands in the vicinity of the improved Stockton Ship Channel, in order to protect the quality of the water, the Legislature finds and declares that it is necessary that reclamation districts of less than 100 acres and situated adjacent to the Stockton Ship Channel be able to exercise sanitation powers. Such circumstances are not generally applicable to reclamation districts. It is therefore declared that a general law cannot be made applicable and that the enactment of this section as special legislation applicable only to such districts is necessary.

(Added by Stats. 1974, Ch. 978.)



50904

A district may, by resolution of the board, provide a procedure for and collect charges and fees, by way of the tax bills of the county or counties in which such district is located. A district may also collect assessments levied under Part 7 (commencing with Section 51200) of the division by way of the tax bills of the county or counties in which such district is located. Such charges and fees or assessments shall appear as a separate item on the tax bill, shall be collected at the same time and in the same manner as county ad valorem property taxes are collected, and shall be subject to the same penalties and the same procedure and sale in case of delinquency as provided for such taxes. The district shall, on or before August 1st of each year, certify to the county auditor the charges and fees or assessments to be collected. The county may deduct from the revenue so collected for the district an appropriate amount for the billing and collection services rendered to the district.

(Amended by Stats. 1980, Ch. 153, Sec. 1. Effective June 11, 1980.)



50905

The Edgerly Island Reclamation District may provide for the disposal of sewage, industrial waste, or other waste and, for that purpose, may design, finance, construct, operate, and maintain sewage treatment works.

(Added by Stats. 1981, Ch. 1048, Sec. 1. Effective September 30, 1981.)



50906

Reclamation District No. 1004 may, in conjunction with the County of Colusa, construct, maintain, and operate a plant for the generation of hydroelectric power, together with transmission lines for the conveyance thereof and with other facilities that may be necessary or appropriate for the construction, maintenance, and operation of that plant. Construction of the plant and transmission lines may be financed by the issuance of time warrants pursuant to Article 3 (commencing with Section 53040) of Chapter 1 of Part 9 to pay the cost of construction of the plant, transmission lines, and related facilities, except that the board may, by resolution, provide for the payment of those time warrants solely from the proceeds derived from the operation of the hydroelectric powerplant, in lieu of the assessment described in Section 53040, and may, in that event, pledge the plant, transmission lines, and related facilities and the revenues from the operation of the hydroelectric plant as the sole security for the payment of the time warrants.

The hydroelectric plant, transmission lines, and related facilities constructed pursuant to this section may be leased for operation to, or the power generated may be sold to, a public utility or public agency engaged in the distribution, use, or sale of electricity, but shall not be offered for sale directly by the district to customers other than a public utility or public agency.

Proceeds from the sale of electricity shall be utilized to retire any time warrants issued for construction of the facilities and otherwise for the powers and purposes for which the district was formed.

(Added by Stats. 1986, Ch. 31, Sec. 2. Effective March 21, 1986.)



50907

All districts formed under this division or under a special act of the Legislature and authorized to act, under this division, shall be subject to the requirements for competitive bidding under Article 60.5 (commencing with Section 20920) of Chapter 1 of Part 3 of Division 2 of the Public Contract Code.

(Added by Stats. 1988, Ch. 1042, Sec. 2.)






CHAPTER 2. Irrigation

50910

A district may acquire, take or hold by gift, purchase, conditional sales contract, lease, condemnation, or other legal means, and maintain and operate the whole or any part of any irrigation system through which any lands in the district and lands contiguous thereto may be supplied with water for irrigation, including water rights, dams, diversion works, rights of way, canals, pumps and all property or things, real or personal, incidental thereto.

(Added by Stats. 1951, Ch. 336.)



50911

When a district has adopted plans for the irrigation of district lands it may:

(a) Adopt rules and regulations for the distribution of water.

(b) Adopt a schedule of rates to be charged by the district for furnishing water for the irrigation of district lands. The schedule of rates may include standby charges to holders of title to land to which water may be made available, whether the water is actually used or not. The standby charge shall not exceed twenty dollars ($20) per year for each acre of land or for a parcel less than one acre, unless the standby charge is imposed pursuant to the Uniform Standby Charge Procedures Act (Chapter 12.4 (commencing with Section 54984) of Part 1 of Division 2 of Title 5 of the Government Code).

(c) If the procedures set forth in this section as it read at the time a standby charge was established were followed, the district may, by resolution, continue the charge pursuant to this section in successive years at the same rate. If new, increased, or extended assessments are proposed, the district shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(d) Collect the charges from the persons to or for whom the water was furnished and from the holders of title to land to which water has been made available, whether used or not.

(e) Sue for the recovery of the unpaid charges.

(Amended by Stats. 2007, Ch. 27, Sec. 34. Effective January 1, 2008.)



50912

A district, upon payment of and compliance with such tolls, rates, and regulations as the board may adopt, may furnish through its irrigation works, water for irrigation of district lands, and may furnish, to nondistrict land contiguous to the district, water where it can be furnished through canals or ditches which may be used for the irrigation of lands within the district.

(Added by Stats. 1951, Ch. 336.)



50913

Moneys collected by the board for irrigation charges pursuant to Section 50911, when deposited in the county treasury shall be credited to the irrigation fund.

(Added by Stats. 1951, Ch. 336.)



50914

Money deposited in an irrigation fund shall be disbursed only on orders or warrants of the board in payment of the expense or cost of irrigation or irrigation works constructed by the district, or incidental expenses incurred in connection therewith.

(Added by Stats. 1951, Ch. 336.)






CHAPTER 3. Property

50930

A district may acquire, by purchase, condemnation, gift, lease or other legal means, such real or personal property as is necessary for accomplishing the purposes of the district.

(Added by Stats. 1951, Ch. 336.)



50931

A district may sell, convey, transfer, lease, or otherwise dispose of such of its property as the board determines is no longer necessary for the construction, maintenance or operation of the reclamation works of the district, and lease or operate for hire any district tools or machinery not at the time needed by the district.

(Added by Stats. 1951, Ch. 336.)



50932

A district may construct, maintain and operate such drains, canals, sluices, bulkheads, water gates, levees, embankments, pumping plants, dams, diversion works, or irrigation works, and all things reasonably necessary or convenient for accomplishing the purposes of the district.

(Added by Stats. 1951, Ch. 336.)



50933

A district may construct, maintain, and operate ferry boats, bridges, road systems, and related facilities to provide access to the district s levee, drainage, and irrigation systems, and to provide access to the lands within the district.

(Added by Stats. 1989, Ch. 268, Sec. 1. Effective August 2, 1989.)






CHAPTER 4. Office, Records and Documents

50940

Unless otherwise provided by law the district shall keep an office in the principal county or in a county contiguous thereto for the transaction of the business of the district.

(Added by Stats. 1951, Ch. 336.)



50941

All district books, maps, papers, records, contracts and other documents shall be kept in the office and be open to inspection during all business hours by any person interested.

(Added by Stats. 1951, Ch. 336.)



50942

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Added by Stats. 2005, Ch. 158, Sec. 41. Effective January 1, 2006.)






CHAPTER 5. Personnel

50950

A district may employ engineers and others to survey, plan, locate and report on the works necessary for the reclamation of the lands of the district, and estimate the cost thereof.

(Added by Stats. 1951, Ch. 336.)



50951

A district may obtain such professional and other services as is necessary to accomplish the purposes of the district and may employ such assistance as the board deems necessary.

(Amended by Stats. 1951, Ch. 681.)



50952

A district may employ an expert in agriculture and related matters and such assistants as may be deemed necessary to do any of the following:

(a) Supervise the construction of works for the irrigation or protection of district lands.

(b) Advise landowners, or any person engaged in farming district land, of methods of increasing the productiveness of such land or as to any matters of husbandry.

(c) Conduct experiments as prescribed by the board.

(d) Perform duties for the general welfare of the people of the district as prescribed by the board.

(Added by Stats. 1951, Ch. 336.)



50953

A district issuing warrants or levying or collecting assessments may employ a clerk who, under the direction of the county treasurer, shall attend to matters pertaining to the registration and payment of warrants and to the levying and collecting of assessments.

(Amended by Stats. 1951, Ch. 681.)



50954

The clerk shall receive for his or her services a yearly sum equal to one and one-half cents ($0.015) per acre based on the net acreage of the district as indicated by the records of the district, or, if the net acreage is not obtainable from the records of the district, based upon the records of the county elections official or, if the district has outstanding bonds it shall pay the clerk three cents ($0.03) per acre.

(Amended by Stats. 2002, Ch. 221, Sec. 177. Effective January 1, 2003.)



50955

Each claim for clerk hire must be approved by the county treasurer.

(Added by Stats. 1951, Ch. 336.)



50956

The board, upon presentation of a proper claim, shall draw semiannually a warrant on the district funds for such clerk hire.

(Added by Stats. 1951, Ch. 336.)



50957

If the board neglects or refuses to draw a warrant based upon a proper claim for clerk hire, 10 percent of the amount of the claim shall be added thereto, and thereafter 2 percent per month shall be added to the claim until a warrant is issued.

(Added by Stats. 1951, Ch. 336.)



50958

No county officer shall charge or receive any fee for services which he is required to perform in relation to the registration and payment of warrants or the collection of assessments but reasonable and necessary expense actually incurred by a county treasurer in connection with such acts shall be paid out of the funds of the districts.

(Amended by Stats. 1951, Ch. 681.)



50959

No member of any board of supervisors, or clerk of such board, shall receive compensation, other than his regular salary, for services performed pursuant to this division.

(Added by Stats. 1951, Ch. 336.)






CHAPTER 6. Co-operation With the United States

50970

A district may co-operate and contract with the United States, under the Federal Reclamation Act of June 17, 1902, and all acts amendatory thereof or supplementary thereto or any act of Congress heretofore or hereafter enacted permitting co-operation.

(Added by Stats. 1959, Ch. 1111.)



50971

The co-operation and contract may be for any or all of the following purposes:

(a) Construction, acquisition, purchase, extension, operation or maintenance of works and facilities for irrigation, storage, drainage, flood control or either or any of these, or the use or enjoyment of any such works or facilities, or any rights or interests therein.

(b) A water supply.

(c) Assumption as principal or guarantor of indebtedness to the United States.

(d) To receive or borrow money from the United States and provide for the repayment thereof, for the purpose of constructing projects, distribution systems or other works for the district or for any distribution district or improvement district formed therein, which said works shall be used for the storage, regulation, control, development and distribution of water for irrigation of land or for the use, control and distribution of drainage water within the district or for flood control purposes.

(Added by Stats. 1959, Ch. 1111.)



50972

A district may carry out and perform the terms of any contract so made.

(Added by Stats. 1959, Ch. 1111.)



50973

A proposal to enter into a contract with the United States under terms of this chapter shall be authorized at an election. The board, by order entered upon its records, shall order a special election to be held at some place in the district to be designated by the board, and at such special election the board shall submit to the landowners the question of whether the contract shall be entered into by the district.

(Added by Stats. 1959, Ch. 1111.)



50974

Proceedings at the election shall be had insofar as applicable in the manner provided in the case of elections provided for in Chapter 3 (commencing at Section 50800) of Part 4 of this division.

(Added by Stats. 1959, Ch. 1111.)



50975

Notice of the election shall specify:

(a) The time and place of election.

(b) The purpose of the election.

(c) A brief statement of the general purpose of the contract.

(d) The amount of money to be paid to the United States under the contract.

(Added by Stats. 1959, Ch. 1111.)



50976

The ballots at the election shall contain a brief statement of the general purpose of the contract substantially as stated in the notice of election and the amount of money to be paid to the United States under the contract with the words Contract Yes and Contract No.

(Added by Stats. 1959, Ch. 1111.)



50977

The board may execute the contract on behalf of the district if a majority of the votes cast at the election favor the contract.

(Added by Stats. 1959, Ch. 1111.)



50978

Without limiting the generality of Section 50971, when a contract has been executed with the United States under this chapter, the board may, by resolution, provide for an assessment upon the land to be benefited by such contract to pay all or any portion of the amounts to become due under the contract. Such assessment may be levied and collected in the same manner as any other district assessment might be levied and collected, as deemed appropriate by the board.

As an alternative to such levy of an assessment, or in addition thereto, the board may derive all or a portion of the amounts to be paid to the United States under the contract by the collection of charges from the persons to or for whom the water was furnished, under the provisions of Section 50911.

(Added by Stats. 1959, Ch. 1111.)



50979

An action to determine the validity of any contract may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1961, Ch. 1533.)









PART 6. RECLAMATION PLANS

CHAPTER 1. Adoption

51000

A district may adopt an original plan for the reclamation of district lands, and an estimate of the cost thereof, and may modify or change such original plans, or adopt new, supplemental, or additional plans when necessary.

(Added by Stats. 1951, Ch. 336.)



51001

The plan and estimate may include reclamation works already constructed or in course of construction, and payments therefor may be made to the person who constructed them or to the grantee of the lands for the benefit of which the reclamation works were constructed by the owner of the lands.

(Added by Stats. 1951, Ch. 336.)



51002

The plan and estimate may include any irrigation works which the district is empowered to acquire.

(Added by Stats. 1951, Ch. 336.)



51003

The board shall report to the board of supervisors every original plan, and every new, supplemental or additional plan for the reclamation of district lands in the manner provided in Sections 51020 and 51040.

(Added by Stats. 1951, Ch. 336.)






CHAPTER 2. Approval

ARTICLE 1. Districts Within the Sacramento and San Joaquin Drainage District

51020

If any part of a district is located within the Sacramento and San Joaquin Drainage District the board of trustees shall report each plan for the reclamation of district lands to the board of supervisors by filing, with the county clerk, three copies thereof with the estimate of the cost of the contemplated reclamation works, including incidental expenses, maintenance and repair necessary for the reclamation of the district lands in pursuance of such plan.

(Added by Stats. 1951, Ch. 336.)



51021

Within five days after the copies of the plan and estimate are filed with the county clerk he shall certify two of the copies and transmit them to the Secretary of the Reclamation Board.

(Added by Stats. 1951, Ch. 336.)



51022

Upon receipt of the certified copies of the plan, the Secretary of the Reclamation Board shall immediately set a date when the Reclamation Board will hold a hearing for considering any objections thereto, which hearing shall be held not less than 20, nor more than 60 days after the Secretary of the Reclamation Board received the certified copies of the plan.

(Added by Stats. 1951, Ch. 336.)



51023

The Secretary of the Reclamation Board shall publish a notice of the hearing once a week for two weeks in some newspaper of general circulation published within the district, or, if no newspaper is published within the district, then in the county seat of the principal county.

(Added by Stats. 1951, Ch. 336.)



51024

The notice shall be in substantially the following form:

Notice to the landowners of reclamation district No. ____. Notice is hereby given to the landowners of reclamation district No. ____ that there has been filed with the county clerk of the County of ____ and with the Secretary of the Reclamation Board, an original (supplemental or new, as the case may be) plan for the reclamation of lands of the district; that the Reclamation Board will hold a meeting at its office in the City of Sacramento, County of Sacramento, State of California, on the ____ day of ____, 19__, at ____ o clock, at which time any interested party may appear and object to the said plan.

(Added by Stats. 1951, Ch. 336.)



51025

At the hearing the Reclamation Board shall hear any evidence offered with respect to the plan, and thereafter shall approve, modify, amend or reject the plan.

(Added by Stats. 1951, Ch. 336.)



51026

The Reclamation Board shall not modify, amend or reject any plan on the ground that the plan provides for a levee which in its judgment is of excessive strength either in height, slopes or crown width, but no claim for compensation shall thereafter be made against the Reclamation Board or the Sacramento and San Joaquin Drainage District for any part of the levees which the Reclamation Board considers in excess of what is required to comply with its plans for flood control.

(Added by Stats. 1951, Ch. 336.)



51027

The Reclamation Board may continue the hearing from time to time and may cause such investigation and report of the plan to be made by the engineers connected with the Reclamation Board or by such other competent authority as the board deems necessary.

(Added by Stats. 1951, Ch. 336.)



51028

When the Reclamation Board has approved, modified, or rejected any reclamation plan after a hearing as provided in this article, such action shall be final, and the sufficiency of the plan shall not be subject to attack before the reclamation board or in any court, but nothing in this section shall prevent the board from filing with the county clerk any amendatory, additional or supplemental plan of reclamation at any time.

(Added by Stats. 1951, Ch. 336.)



51029

When an amendatory, additional or supplemental plan is filed with the county clerk, two certified copies thereof shall be transmitted to the Secretary of the Reclamation Board and thereafter the same proceedings shall be had, and with like effect, with respect to such plan as are provided for the original plan.

(Added by Stats. 1951, Ch. 336.)



51030

No city or county shall proceed with the reclamation of any lands located within the Sacramento and San Joaquin Drainage District until the provisions of this article have been complied with.

(Added by Stats. 1963, Ch. 2122.)






ARTICLE 2. Districts Outside the Sacramento and San Joaquin Drainage District

51040

If no part of a district is within the boundaries of the Sacramento and San Joaquin Drainage District, the board shall report each plan for reclamation of district lands to the board of supervisors by filing with the county clerk two copies thereof with an estimate of the cost of the contemplated works, including incidental expenses, maintenance and repairs, necessary for the reclamation of district lands pursuant to the plan.

(Added by Stats. 1951, Ch. 336.)












PART 7. ASSESSMENTS

CHAPTER 1. Miscellaneous Provisions

51200

The assessments levied by a district shall include all lands and rights of way within the district, owned by the State or by any city, county, public corporation, or utility district formed under the laws of the State other than public roads, highways, and school districts.

(Added by Stats. 1951, Ch. 336.)



51201

The assessments upon those lands or rights of way shall be levied in proportion to the benefits in the same manner as assessments are levied upon other lands or rights of way within the district.

(Added by Stats. 1951, Ch. 336.)



51202

The governing body of the State, city, county, public corporation, or any utility district formed under the laws of this State owning land or rights of way on which an assessment has been levied by a district, shall pay the assessment before it becomes delinquent.

(Added by Stats. 1951, Ch. 336.)



51203

No land or rights of way owned by the State, or any city, county, public corporation, or any utility district formed under the laws of the State shall be sold for nonpayment of an assessment.

(Added by Stats. 1951, Ch. 336.)



51204

A district may take the procedure prescribed by Chapter 2, Title 1, Part 3 of the Code of Civil Procedure to compel the payment of any assessment lawfully levied by it upon the land or rights of way within the district belonging to the State, or any city, county, public corporation, or any utility district formed under the laws of the State.

(Added by Stats. 1951, Ch. 336.)



51205

When any parcel appearing on an assessment list is deeded in whole, the board may, by a minute order, cause to be made such changes in the assessment list as are necessary to show the name of the new owner, as it appears on the record of the tax rolls of the county in which the land is situated, and shall file notice of all such changes with the county treasurer.

(Added by Stats. 1951, Ch. 336.)



51206

(a) Prior to the levy of any installment upon an original or additional assessment, or the levy of an operation and maintenance assessment, in one or more installments, by a district pursuant to this division, notice shall be given by publication once a week for two successive weeks in a newspaper of general circulation published in the principal county of the intent to levy an installment or operation and maintenance assessment, together with the time and place for a public hearing to be held by the board to consider and adopt an installment or assessment levy.

(b) If an installment upon an original or additional assessment or an operation and maintenance assessment levy has been approved by the board at a noticed public hearing, notice of subsequent installments or operation and maintenance assessments shall be required only if the amount of the installment or assessment levy is proposed to be increased.

(Added by Stats. 1992, Ch. 38, Sec. 3. Effective January 1, 1993.)



51207

Any costs associated with notices, public hearings, or filing charges with the board required pursuant to this division shall be recovered through charges, fees, or assessments.

(Added by Stats. 1992, Ch. 38, Sec. 4. Effective January 1, 1993.)






CHAPTER 2. Levy of Assessments

ARTICLE 1. Original Assessments

51230

When a plan of reclamation has been adopted by a district located entirely outside the boundaries of the Sacramento and San Joaquin Drainage District the board of supervisors shall appoint three assessment commissioners, who have no interest in any real estate within the district, each of whom, before entering upon his duties, shall make and subscribe an oath that he is not in any manner interested in any real estate within the district, directly or indirectly, and that he will perform the duties of a commissioner to the best of his ability.

(Added by Stats. 1951, Ch. 336.)



51231

The assessment commissioners shall view and assess upon the district land the sum estimated to be the cost of the reclamation plan, and shall apportion the sum according to the benefits that will accrue to each parcel by reason of the expenditures of the sums of money.

(Added by Stats. 1951, Ch. 336.)



51232

The assessment shall be collected and paid into the county treasury in the manner provided in Chapter 3 of this part.

(Added by Stats. 1951, Ch. 336.)



51233

Money collected on assessments levied pursuant to Section 51231 shall be paid out for reclamation works upon the warrants of the board of trustees, approved by the board of supervisors, or, if bonds of the district have been issued upon the assessment, shall be deposited in a separate fund for the sole purpose of paying principal and interest on the bonds.

(Added by Stats. 1951, Ch. 336.)



51234

When any part of the district is located within the Sacramento and San Joaquin Drainage District, and the reclamation board has approved the reclamation plan, the board shall so report to the board of supervisors, stating the estimated cost of the reclamation works, and petitioning the board of supervisors to appoint three assessment commissioners.

(Added by Stats. 1951, Ch. 336.)



51235

Upon receipt of the petition from the board, the board of supervisors shall appoint assessment commissioners within 60 days, who shall qualify in the manner provided in Section 51230.

(Added by Stats. 1951, Ch. 336.)



51236

The assessment commissioners shall assess the estimated cost of the reclamation plan upon the district land in the manner provided in Section 51231.

(Added by Stats. 1951, Ch. 336.)



51237

The sums assessed shall be collected in the manner provided in Chapter 3 of this part and paid into the county treasury to the credit of the district.

(Added by Stats. 1951, Ch. 336.)



51238

The money collected on assessments levied pursuant to Section 51236 shall be paid out for the reclamation works upon the warrants of the trustees, or, if bonds of the district have been issued upon the assessment, shall be deposited in a separate fund for the sole purpose of paying principal and interest on the bonds and the expenses of the county treasurer.

(Added by Stats. 1951, Ch. 336.)



51239

The assessment commissioners appointed pursuant to Sections 51230 and 51235 shall make a list of the charges assessed against each parcel, containing:

(a) A description of each parcel assessed, by legal subdivisions, swamp-land surveys, or other boundaries sufficient to identify the same.

(b) A statement as to the number of acres in each parcel.

(c) The names of the owners of each parcel, if known, and if unknown, that fact.

(d) A statement as to the amount of the charge assessed against each parcel.

(Added by Stats. 1951, Ch. 336.)



51240

If the list of charges contains any error in the description of the land or the name of the owner, or if any land which should be assessed is omitted from the list, or if there is an error in any other respect, the assessment commissioners may correct the list at any time before it is approved by the board of supervisors.

(Added by Stats. 1951, Ch. 336.)



51241

No error in the list of charges assessed shall render the assessment of a parcel invalid.

(Added by Stats. 1951, Ch. 336.)



51242

The list of charges assessed, when completed, shall be filed with the clerk of the board of supervisors.

(Added by Stats. 1951, Ch. 336.)



51243

Upon receipt of the list of charges, the board of supervisors shall appoint a time when it will meet for the purpose of hearing any objections to the assessment.

(Added by Stats. 1951, Ch. 336.)



51244

Notice of the hearing shall be given by publication once a week for two successive weeks in some newspaper of general circulation published in the principal county.

(Added by Stats. 1951, Ch. 336.)



51245

Any time before the hearing, any person interested in land upon which any charge has been assessed may file a written objection to the assessment, which shall state the grounds of objections and be verified by the affidavit of the person objecting, or some other person who is familiar with the facts.

(Added by Stats. 1951, Ch. 336.)



51246

No objection shall be considered by the board of supervisors, or allowed in any other action or proceeding, unless it is made in writing to the board of supervisors.

(Added by Stats. 1951, Ch. 336.)



51247

At the hearing the board of supervisors shall hear any evidence offered in support of written objections and may modify or amend the assessment, or make a reapportionment of the entire assessment.

(Added by Stats. 1951, Ch. 336.)



51248

If the amount of any assessment in the list is changed, the board of supervisors shall set a day for hearing objections to the assessment as changed, and shall publish notice of the hearing as provided in Section 51244.

(Added by Stats. 1951, Ch. 336.)



51249

At the hearing on the changes in the assessment an objection in writing may be made by any person interested, and the board of supervisors shall proceed to hear that objection in the same manner as upon the original hearing.

(Added by Stats. 1951, Ch. 336.)



51250

If the amount of any assessment is again changed the board of supervisors shall proceed as before to give notice and to hear objections to the changes, and shall proceed in a similar manner until the amount of each assessment is finally fixed and approved.

(Added by Stats. 1951, Ch. 336.)



51251

The board of supervisors shall then make an order approving the assessment, and shall endorse the order upon the assessment list.

(Added by Stats. 1951, Ch. 336.)



51252

The endorsement shall be signed by the chairman of the board of supervisors and attested by the clerk thereof.

(Added by Stats. 1951, Ch. 336.)



51253

The decision of the board of supervisors in approving the assessment list is final, and thereafter the endorsed assessment list is conclusive evidence that the charges were levied according to law, except in an action commenced pursuant to Section 51259.

(Added by Stats. 1951, Ch. 336.)



51254

The assessment list shall be prepared in duplicate, and one original shall be retained in the office of the district, and the second original shall be filed with the county treasurer.

(Added by Stats. 1951, Ch. 336.)



51255

If the district is situated in more than one county, a copy of the assessment list certified by the county treasurer, shall be filed with the treasurer of each of the other counties.

(Added by Stats. 1951, Ch. 336.)



51256

When the second original assessment list is filed as provided in Section 51254, the charges assessed thereby upon parcels constitute a lien thereon, and the filing constitutes notice thereof to all persons.

(Added by Stats. 1951, Ch. 336.)



51257

The lien of an unpaid assessment upon which bonds have been issued continues until the bonds, and any refunding bonds which have been issued, are paid in full, except as provided in reference to the use of bonds as payment of assessments.

(Added by Stats. 1951, Ch. 336.)



51258

No subsequent act or conduct of the board shall invalidate an assessment after it becomes a lien, and the board may be compelled by mandate, or other proper proceeding, to perform its duties as required by law.

(Added by Stats. 1951, Ch. 336.)



51259

At any time within 30 days after the assessment list is filed with the county treasurer, any person aggrieved by the decision of the board of supervisors in approving the list may commence an action in the superior court of the principal county to have the list corrected, modified or annulled.

(Added by Stats. 1951, Ch. 336.)



51260

If the action is not commenced within 30 days, no action or defense shall thereafter be maintained attacking the legality of the assessment.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 2. Additional Assessments

51300

If the original assessment is insufficient to provide for the complete reclamation of district lands, or if further assessments are required to provide for the protection, maintenance and repair of the reclamation works, the board may file with the clerk of the board of supervisors two copies of the reclamation plan and a statement of the work done, or to be done, and its estimated cost, and the same proceedings shall be had as provided for an original reclamation plan.

(Added by Stats. 1951, Ch. 336.)



51301

If any part of the principal or interest of bonds or refunding bonds is unpaid after enforcement of the assessment securing such bonds, the board of supervisors shall order an additional or supplemental assessment to be made as provided in Section 51300, sufficient to pay the unpaid principal and interest.

(Added by Stats. 1951, Ch. 336.)



51301.5

Whenever the board shall call for redemption any bonds which by their terms are subject to call and redemption at the option of the district at a premium, then, unless district funds are otherwise available for payment of such premium, the board shall request the board of supervisors to order an additional or supplemental assessment to be made as provided in Section 51300 sufficient to pay the premium on the bonds so called for redemption.

(Added by Stats. 1971, Ch. 310.)



51302

An assessment levied pursuant to this article shall be levied and collected in the same manner as the original assessment.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 3. Operation and Maintenance Assessments

51320

When the work contemplated by the original or any supplemental reclamation plan is completed, the board may so report to the board of supervisors, and petition the board of supervisors to appoint valuation assessment commissioners.

(Added by Stats. 1951, Ch. 336.)



51321

The report and petition shall state that the work contemplated by the original or supplemental reclamation plan is completed, and that hereafter the district will only require funds for the maintenance, repair and operation of the reclamation works, or construction of works supplemental thereto or in replacement thereof.

(Amended by Stats. 1951, Ch. 336.)



51322

Upon receipt of the report and petition the board of supervisors shall appoint three valuation assessment commissioners who shall qualify in the manner provided in Section 51230.

(Added by Stats. 1951, Ch. 336.)



51323

The commissioners shall view and fix upon the district land an assessment valuation per acre for each parcel which is in proportion to the benefits to be derived from the continuance in operation of the district reclamation works.

(Added by Stats. 1951, Ch. 336.)



51324

The commissioners shall prepare an operation and maintenance assessment roll in duplicate containing the following information in separate columns:

(a) A description of each parcel assessed by legal subdivisions, swamp-land surveys, or other boundaries sufficient to identify the same.

(b) The number of acres in each parcel.

(c) The names of the owners of each parcel, if known, and if unknown, that fact.

(d) The assessment valuation per acre of each parcel assessed.

(e) The total assessment valuations of each parcel, exclusive of improvements situated thereon.

(f) A blank column for rate to be fixed as shown hereinafter.

(g) A blank column for amount of assessment to be computed as shown hereinafter.

(Amended by Stats. 1951, Ch. 681.)



51324.5

In preparation of the operation and maintenance assessment roll, the commissioners may, as one of the means of determining the assessment valuation per acre of each parcel, establish a base value per acre for each parcel of land according to the land use category or type of land use category for the parcel as reflected on the records of the county assessor. The base value may be adjusted to reflect the benefits derived by the parcel from continuance in operation of the district reclamation works in accordance with the benefit formula adopted by the commissioners. If land use categories are utilized by the commissioners, they shall file, with the operation and maintenance assessment roll, a report describing the basis for identifying the categories or category types utilized in establishing the assessment valuation per acre and the basis for future adjustment of that valuation, pursuant to Section 51346.5, to reflect changes in the land use category or type of land use category shown for each parcel on the records of the county assessor.

(Added by Stats. 1984, Ch. 104, Sec. 1.)



51325

No error in the name of the owner or supposed owner of any parcel assessed, and no error in any other particular, shall render the assessment thereof invalid.

(Added by Stats. 1951, Ch. 336.)



51326

The assessment valuations shall be used as a basis for levying assessments against the parcels described in the operation and maintenance assessment roll for the purpose of raising funds for the maintenance, repair and operation of the district reclamation works, the payment of incidental expenses thereof, and for the construction of reclamation works supplemental to, or in replacement of, those already possessed, when in the opinion of the board, such works are necessary for carrying out the original or any supplemental plan of the district.

(Added by Stats. 1951, Ch. 336.)



51327

The operation and maintenance assessment roll shall be filed in the office of the clerk of the board of supervisors in the same manner as a report made under an original, supplemental or additional plan of reclamation.

(Added by Stats. 1951, Ch. 336.)



51328

Operation and maintenance assessment rolls adopted by any district prior to September 19, 1939, may be used for any or all of the purposes provided for in this article.

(Added by Stats. 1951, Ch. 336.)



51329

Upon receipt of the operation and maintenance assessment roll the board of supervisors shall appoint a time when it will meet for the purpose of hearing objections thereto.

(Added by Stats. 1951, Ch. 336.)



51330

No objection to the assessment valuations shall be considered by the board of supervisors, or allowed in any other action or proceeding, unless the objection is made in writing to the board of supervisors before the date of the hearing.

(Added by Stats. 1951, Ch. 336.)



51331

Notice of the hearing shall be given in the same manner and for the same time as the notice of the hearing of objections to an original assessment.

(Added by Stats. 1951, Ch. 336.)



51332

At the hearing, the board of supervisors shall hear any evidence offered in support of the written objections and may modify or amend the assessment valuations.

(Added by Stats. 1951, Ch. 336.)



51332.1

The board of supervisors shall then make an order approving the assessment valuation or any modification thereof and shall endorse the order on the assessment roll. The endorsement shall be signed by the chairman of the board of supervisors and attested by the clerk thereof.

(Added by Stats. 1951, Ch. 681.)



51332.2

The decision of the board of supervisors in approving the assessment roll is final, and thereafter the endorsed assessment roll is conclusive evidence that the assessment valuations were determined and fixed according to law, except in an action commenced pursuant to Section 51333.

(Added by Stats. 1951, Ch. 681.)



51333

Within 30 days after an operation and maintenance assessment roll is approved by the board of supervisors, any person aggrieved by the decision may commence an action in the superior court of the principal county to have the assessment valuations corrected, modified or annulled.

(Added by Stats. 1951, Ch. 336.)



51334

If the action is not commenced within 30 days after approval of the operation and maintenance assessment roll, no action or defense shall thereafter be maintained attacking the legality of the assessment valuations therein.

(Added by Stats. 1951, Ch. 336.)



51335

When the board determines that it is necessary to raise any sum for a purpose specified in Section 51326 it shall, by order entered in its minutes, state the total amount necessary to be raised and fix a rate designating the number of cents to be levied on each one hundred dollars ($100) of assessment valuation shown on the operation and maintenance assessment roll.

(Added by Stats. 1951, Ch. 336.)



51335.5

In the event the assessment for any parcel of land separately assessed, based upon the rate fixed pursuant to Section 51335, is less than twenty-five dollars ($25), a minimum assessment may be set by the board at an amount determined by the board to be adequate to defray the cost of collecting each minimum assessment, but which shall not exceed twenty-five dollars ($25) for each separately assessed parcel of land.

(Amended by Stats. 1986, Ch. 298, Sec. 1.)



51336

Incidental expenses, as used in this article and in Section 52560 include, among other things, the difference in amount between the par value of refunding bonds and the amount less than par for which the bonds are sold, and also the amount necessary to be made available for the payment of interest upon the refunding bonds directed to be sold from the date of sale thereof to the date of maturity of the bonds to be refunded out of the proceeds of the sale.

Amounts assessed for incidental expenses for the difference in amount between the par value of the refunding bonds and the amount less than par for which they are sold, with any interest thereon shall be assessed against the several parcels of district land in the same proportion as the original assessment, or any subsequent reapportionments thereof which secure the payment of the refunding bonds sold for less than par value.

(Added by Stats. 1951, Ch. 336.)



51337

In lieu of completing the operation and maintenance assessment roll, the board may, following each levy of assessment, cause a supplement to be prepared and filed with the county treasurer setting forth the rate and total assessment as determined by the board, and when so filed it shall be deemed a part of the original operation and maintenance assessment roll to the same extent and purpose as if said rate and total assessment had actually been inserted in said original operation and maintenance assessment roll.

(Amended by Stats. 1951, Ch. 681.)



51338

The board, by order entered upon its minutes and endorsed on or made a part of the operation and maintenance assessment roll or supplement, may direct that the payment of the assessment be made in one installment or in more than one annual or semiannual installment over a period not to exceed five years.

(Amended by Stats. 1951, Ch. 681.)



51339

If the board orders payment of the total assessment inserted in column (g) in installments over a period of years, the due date and the amount of each installment shall be endorsed by, or under the direction of, the board, on the operation and maintenance assessment roll or supplement.

(Amended by Stats. 1951, Ch. 681.)



51340

When the operation and maintenance assessment roll or supplement has been completed by inserting the rate and assessment in columns (f) and (g), and an order has been entered providing for the payment of all or any part thereof, it shall be filed forthwith in the office of the county treasurer.

(Amended by Stats. 1951, Ch. 681.)



51341

An assessment levy is a lien upon the parcels against which it is levied from the date the completed operation and maintenance assessment roll or supplement is filed in the office of the county treasurer until paid, and bears interest until paid from a date 60 days after the date of such filing.

(Amended by Stats. 1951, Ch. 681.)



51342

The rate of interest on unpaid operation and maintenance assessments is 1
1/2
percent per month commencing from the date of delinquency unless the board, by resolution, adopts a lesser rate and files a certified copy of the resolution with the county treasurer for insertion in the operation and maintenance assessment roll.

(Amended by Stats. 1990, Ch. 417, Sec. 1.)



51343

Additional operation and maintenance assessment levies may be made by the board, as required, so long as the operation and maintenance assessment roll remains in effect.

(Added by Stats. 1951, Ch. 336.)



51344

The operation and maintenance assessment roll shall be returned to and held by the board except during such periods as it is filed in the office of the county treasurer during the period of assessment or installment collections or while any warrants of the district payable from such assessment levy are outstanding and unpaid, except warrants for the payment of which money has been deposited in the maintenance fund.

(Added by Stats. 1951, Ch. 336.)



51345

The operation and maintenance assessment roll referred to in Sections 51337 to 51344, inclusive, shall be the original operation and maintenance assessment roll or a copy thereof, certified by the secretary of the board as correctly setting forth the subject matter of the original roll, together with all reapportioned assessment valuations of all subdivisions of any original assessment parcel.

(Added by Stats. 1951, Ch. 336.)



51346

The operation and maintenance assessment roll shall be used for the purposes specified in Section 51326 until the board, or landowners representing at least 15 percent of the district lands, petition the board of supervisors for an order directing the valuation assessment commissioners who made the original operation and maintenance assessment roll or new valuation assessment commissioners, to be named in the order, to prepare a new operation and maintenance assessment roll.

(Added by Stats. 1951, Ch. 681.)



51346.5

If the valuation assessment commissioners have utilized land use categories as a basis for the assessment valuation pursuant to Section 51324.5, the board may, without petitioning for the preparation of a new roll under Section 51346, adjust, not more often than annually, the assessment valuations for each parcel of land or subdivided parcel of land within district boundaries to reflect changes in the land use category or type of land use category shown for that parcel on the records of the county assessor, in order to conform to the category currently shown on the records of the county assessor for the respective parcel, in conformity with the report of the commissioners. Any such adjustment to the assessment valuation shall be accomplished by the preparation and filing of a supplement to the operation and maintenance assessment roll to be filed in accordance with Section 51337 upon which shall be endorsed the statement Adjusted to reflect changes in land use as of (date).

(Added by Stats. 1984, Ch. 104, Sec. 2.)



51347

Valuation assessment commissioners appointed to prepare a new operation and maintenance assessment roll shall have the same qualifications and take the same oath as the original assessment commissioners.

(Amended by Stats. 1951, Ch. 681.)



51348

The new operation and maintenance assessment roll when prepared by the valuation assessment commissioners shall be filed with the clerk of the board of supervisors, and shall be subject to the same provisions as an original operation and maintenance assessment roll.

(Amended by Stats. 1951, Ch. 681.)



51349

No bonds shall be issued nor funds for the payment of the principal or interest of any bonded indebtedness of the district raised on the basis of operation and maintenance assessments.

(Amended by Stats. 1951, Ch. 681.)






ARTICLE 5. Subsequent Assessments and Reassessments

51380

When an assessment levied for reclamation purposes is adjudged invalid by a court of competent jurisdiction, or is adjudged invalid as to any parcel, or any parcel is not charged with the assessment, a new assessment may be levied to raise the amount for which the invalid assessment was levied and any further sum then required, or a subsequent reassessment of the parcels may be made separately for the purpose of charging each parcel with its proper proportion of the reclamation costs.

(Added by Stats. 1951, Ch. 336.)



51381

In the new assessment or subsequent reassessment each parcel shall be charged with that proportion of the former assessment which the benefits derived by the parcel from the reclamation for which the former assessment was levied bear to the whole amount of the former assessment.

(Added by Stats. 1951, Ch. 336.)



51382

A new assessment or subsequent reassessment shall be made by assessment commissioners appointed by the board of supervisors as provided in Section 51230, and shall be made, approved, and collected in the same manner as an original assessment.

(Amended by Stats. 1953, Ch. 879.)



51383

When an assessment levied for reclamation purposes upon district lands is adjudged invalid as a whole or as to any parcel upon which it was levied, and any landowner has paid any portion of the amount assessed on any parcel before the assessment was adjudged invalid, the amount paid by the landowner with legal interest thereon from the date of such payment shall be credited by the treasurer of the county where the assessment list is filed on any subsequent assessment on the parcel on which the invalid assessment was paid.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 6. Supplemental Assessments

51400

When the board has authorized the sale of refunding bonds at less than par value and has determined that it is necessary or advisable that an amount be made available to pay interest on the refunding bonds from the date of sale to the date of maturity of the bonds to be refunded, the board shall declare whether it is necessary or advisable that a supplemental assessment be levied to raise the amounts required under the provisions of subdivisions (a) and (b) of Section 52560, or either thereof.

(Added by Stats. 1951, Ch. 336.)



51401

If the board determines that it is for the best interest of the district that the supplemental assessment be levied, it shall prepare and certify an assessment list for the supplemental assessment in the form prescribed by Section 51239 of this division.

(Added by Stats. 1951, Ch. 336.)



51402

The amount of the supplemental assessment shall not exceed 10 percent of the principal of the refunding bonds to be sold, plus the amount to be raised by the supplemental assessment to pay interest on the refunding bonds to the date of maturity of the bonds to be refunded.

(Added by Stats. 1951, Ch. 336.)



51403

The amount of the supplemental assessment shall be levied only upon the parcels upon which an assessment is then outstanding for payment of the bonds to be refunded and shall be levied on such parcels in proportion to the amounts then assessed thereon under the outstanding assessment.

(Added by Stats. 1951, Ch. 336.)



51404

The provisions of Article 1 of this chapter relating to the filing of assessment lists, hearings thereon and approval thereof, and actions to correct, modify, or annul the same apply to assessment lists prepared pursuant to this article, except:

(a) Assessment lists prepared pursuant to this article are not required to be prepared in duplicate.

(b) A copy of the assessment list need not be retained in the district office.

(c) Actions for the correction, modification or annulment of a supplemental assessment must be commenced within five days after the assessment list has been filed in the office of the county treasurer.

(Added by Stats. 1951, Ch. 336.)



51405

When a supplemental assessment has been levied, approved, and filed, it shall be called for immediate payment and shall become delinquent by declaration made in the resolution at a specified date at least five days prior to the date fixed for the sale of the refunding bonds.

(Added by Stats. 1951, Ch. 336.)



51406

At least 30 days shall elapse between the date of call and the date of delinquency.

(Added by Stats. 1951, Ch. 336.)



51407

The supplemental assessment shall not bear interest and shall be payable only in lawful money of the United States.

(Added by Stats. 1951, Ch. 336.)



51408

Notice of the supplemental assessment and of the call thereon shall be served upon each owner of land in the district in the manner prescribed in Section 51519.

(Added by Stats. 1951, Ch. 336.)



51409

Upon delinquency a penalty of 10 percent shall be added.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 7. Calling Bonded Assessments

51420

At least 90 days before the interest date of bonds or refunding bonds, the county treasurer shall estimate the amount necessary to pay interest and principal maturing on the interest date, crediting thereon the funds in the treasury applicable to the payment thereof, and excluding therefrom any funds deposited pursuant to Chapter 5, Article 4 of this part, or derived from the sale of lands by the county treasurer as trustee of the district under the provisions of Articles 1 and 2 of Chapter 5 of this part. The estimate shall include expenses of the county treasurer plus 15 percent of the aggregate sum to cover possible delinquencies.

(Added by Stats. 1951, Ch. 336.)



51421

The county treasurer shall thereupon cause to be published once a week for two weeks in a newspaper of general circulation published in each county in which any of the district is situated a notice substantially in the following form:

(Name of reclamation district).

Notice is hereby given that an installment of assessment (describing it) of _____ dollars ($____), being ___ percent is payable within 30 days from (date) by all assessed landowners of said district in the County of (name of county) to the treasurer of said county. All or any part of said installment which shall remain unpaid on the day (day fixed) will be delinquent, together with 10 percent of such installment added as penalty.

Dated (date).
(Signed)

Treasurer of ______ County

(Added by Stats. 1951, Ch. 336.)



51422

If no newspaper is published in any county in which the district is situated, the publication shall be made in a newspaper published in an adjoining county.

(Added by Stats. 1951, Ch. 336.)



51423

The county treasurer shall credit to the bond fund of the district all money collected by him, by sale or otherwise, upon assessments against which bonds have been issued, including interest and penalties, and the amounts of purchase money paid in bonds or coupons on sales made for such assessments.

(Added by Stats. 1951, Ch. 336.)



51424

No action contesting the validity of any call of an installment of an assessment pursuant to this article may be commenced, unless commenced within six months from the due date of the call.

(Added by Stats. 1951, Ch. 681.)



51425

No action to contest the validity of any credit on, or payment of, any portion of an assessment called pursuant to this article may be commenced unless commenced within six months from the date of such credit or payment.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 8. Assessments for Water Charges

51440

When the district has obtained an irrigation system pursuant to Section 50910, and the charges for furnishing water and making water available have been fixed pursuant to Section 50911, which remain unpaid at the time the board orders an operation and maintenance assessment, the board may order that such charges be included as a part of the operation and maintenance assessment levied upon the parcels to which water has been furnished and when so levied, shall be a lien against the land.

(Amended by Stats. 1978, Ch. 1108.)



51441

Water charges, included as a part of an operation and maintenance assessment, when collected shall be deposited in the irrigation fund.

(Amended by Stats. 1951, Ch. 1229.)






ARTICLE 9. Warrant Assessments

51460

If there are unpaid matured warrants, other than warrants payable from operation and maintenance assessment levies, on January 1st in any year, the board shall call and collect such portion of the principal and interest of any available outstanding unbonded assessment, other than an operation and maintenance assessment, as is necessary to pay such warrants and any other warrants, other than operation and maintenance warrants, which shall mature within 90 days after January 1st.

(Added by Stats. 1951, Ch. 336.)



51461

When, on the first day of January in any year there are outstanding unpaid matured warrants of the district, other than warrants payable from operation and maintenance assessment levies, and there is no available outstanding unbonded assessment, the board shall proceed at once to have an assessment levied in the manner provided in Article 1 of this chapter.

(Added by Stats. 1951, Ch. 336.)



51462

The board shall call and collect the assessment in the manner provided in this part in the amount necessary to pay the warrants.

(Added by Stats. 1951, Ch. 336.)



51463

Nothing in this article shall prevent the board from making other arrangements with holders of district warrants.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 11. Assessments for Formation Expenses

51485

The district may levy an assessment to pay the expenses of its formation, or to pay any warrants issued therefor in an amount not exceeding 2 percent of the assessed valuation of the land within the district as shown on the last equalized county assessment roll, and such expenses shall be considered incidental expenses of the district.

(Added by Stats. 1963, Ch. 1035.)









CHAPTER 3. Payment and Collection

ARTICLE 1. General Provisions

51500

The interest due on any unpaid unbonded assessment, or any part or installment thereof, may be called by the board without calling any installment of the assessment.

(Added by Stats. 1951, Ch. 336.)



51501

All interest paid on any unbonded assessment shall be deposited with the county treasurer in the warrant interest fund and be used only for the payment of interest on warrants unless the board requests the county treasurer to transfer all or a part of the fund to the general fund or maintenance fund of the district.

(Amended by Stats. 1953, Ch. 879.)



51502

At least 90 days before any installment of interest is due on any time warrants the board shall estimate the amount necessary to pay the interest, after crediting thereon the funds in the warrant interest fund applicable to the payment thereof, and shall add thereto 15 percent of the aggregate sum to cover possible delinquencies, and make a call on interest due on any unpaid unbonded assessment equivalent to the amount so estimated.

(Added by Stats. 1951, Ch. 336.)



51503

All provisions of this division relative to the making of calls on any unbonded assessment, or installment thereof, and the sale of property for nonpayment thereof, and redemption thereof, are applicable to the making of calls for interest.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 2. Original and Additional Assessments

51510

For 30 days after the filing of the second original assessment list in the office of the county treasurer pursuant to Section 51254 the assessment shall not bear interest, except as provided by Section 51511, and, if bonds have not been authorized and sold on the basis of the assessment, any landowner may pay in lawful money of the United States, or approved warrants of the district, all or any part of the principal and interest of the assessment on any parcel.

(Added by Stats. 1951, Ch. 336.)



51511

Unpaid assessments on which bonds have been issued shall bear interest at the rate of 1
1/2
percent per month from the date of the bonds originally issued thereon until the bonds and any refunding bonds issued thereon are fully paid, and the interest due at any time on the unpaid assessment may be called without calling any installment of the assessment. The word installment as used in this section shall be construed as applying to interest as well as the principal as the case may be.

(Amended by Stats. 1990, Ch. 417, Sec. 2.)



51512

If a district is situated partly in different counties the assessment shall be paid into the treasury of the county in which the particular parcel is situated.

(Added by Stats. 1951, Ch. 336.)



51513

When the district is situated in more than one county the county treasurers of each county wherein any of the lands assessed are situated shall report to the county treasurer of the principal county all payments of assessments on all parcels, whether in cash or warrants, immediately upon such payments being made and shall effect immediate transfer of all funds and warrants so paid to the treasurer of the principal county.

(Amended by Stats. 1953, Ch. 879.)



51514

After the period of 30 days, all unpaid original assessments shall bear interest at the rate of 1
1/2
percent per month unless the board, by resolution, adopts a lesser rate and files a certified copy of the resolution with the county treasurer.

(Amended by Stats. 1992, Ch. 38, Sec. 6. Effective January 1, 1993.)



51515

Assessments unpaid after 30 days and accrued interest thereon shall be collected by and paid to the county treasurer of the county wherein the parcel is situated, or the board may designate an agent to effect such collection who shall file with the treasurer of such county a detailed report of any and all collections thereon and who shall deposit the money with that county treasurer to the credit of the district.

(Added by Stats. 1951, Ch. 336.)



51516

The board shall require that an agent give a bond in the amount it considers sufficient for the faithful performance of his duties.

(Added by Stats. 1951, Ch. 336.)



51517

All payments on unpaid original assessments shall be made in separate installments, of such amounts, and at such times as the board, by order entered in its minutes, may direct.

(Added by Stats. 1951, Ch. 336.)



51518

Upon making the order the secretary shall enter in the minutes of the board a notice in substantially the following form:

(Name of reclamation district, location or principal place of business.) Notice is hereby given that at a meeting of the board of trustees held on the (date), an installment of (amount) was ordered paid within 60 days from date thereof to ____ at ____. Any installment which shall remain unpaid on the (day fixed) will be delinquent together with the accrued interest thereon.

(Added by Stats. 1951, Ch. 336.)



51519

The notice shall be personally served upon each owner of land in the district, or in lieu of personal service, shall be mailed to the owner at his place of residence, if known or entered upon the assessment roll of the county, and if not known, at the place where the principal office of the district is situated, or be published once a week for two weeks successively in some newspaper of general circulation devoted to the publication of general news within the district and, if no such newspaper is published within the district, published in a newspaper published in the county seat of the principal county.

(Added by Stats. 1951, Ch. 336.)



51520

The county treasurer of each county wherein any of the lands assessed are situated, shall, immediately following the expiration of the period of 60 days from the date of the order, report to the county treasurer of the principal county all payments of assessments on each parcel and shall also report all parcels which are delinquent, and the amount of delinquencies thereon.

(Added by Stats. 1951, Ch. 336.)



51521

(a) Any installment of an assessment for which no bond or time warrant has been issued, which is unpaid after 60 days from the date of the order, is delinquent with the accrued interest thereon, and a penalty of 10 percent of the amount of the installment and interest shall be added thereto and collected for the use of the district.

(b) Notwithstanding subdivision (a), the board may, for good cause, collect the unpaid installment described in subdivision (a) and waive the penalty or interest.

(Amended by Stats. 1992, Ch. 38, Sec. 7. Effective January 1, 1993.)



51522

All money, including interest and penalties, derived by sale or otherwise, from original and additional assessments shall be placed by the county treasurer of the principal county to the credit of the general fund of the district or, if bonds of the district have been issued upon the assessment and remain unpaid and provision has not been made for the payment thereof, shall be deposited in a separate fund for the sole purpose of paying the principal and interest of the bonds and the expenses of the county treasurer.

(Added by Stats. 1953, Ch. 879.)






ARTICLE 3. Operation and Maintenance Assessments

51540

When the board has ordered an operation and maintenance assessment levy and has fixed the installments the secretary shall enter in the minutes of the board a notice in substantially the following form:

(Name of reclamation district, location of principal place of business.)

Notice is hereby given that at a meeting of the board of trustees held on the (date) an installment of (amount) was ordered paid within 60 days from (date assessment levy will be filed in office of county treasurer) to ____ at ____. Any installment which shall remain unpaid on the (day fixed) will be delinquent, together with accrued interest (if any be due) and 10 percent will be added thereto and collected for the use of the district.

(Added by Stats. 1951, Ch. 336.)



51541

The notice shall be published, mailed, or personally served upon each landowner in the manner provided in Section 51519.

(Added by Stats. 1951, Ch. 336.)



51542

When the operation and maintenance assessment levy is to be paid in more than one installment the secretary shall give notice for 60 days immediately preceding the due date of each installment in substantially the form prescribed in this article.

(Added by Stats. 1951, Ch. 336.)



51543

Except as otherwise specifically provided, unpaid assessments for operation and maintenance levied pursuant to this article shall be collected in the manner provided for the payment and collection of original and additional assessments.

(Added by Stats. 1951, Ch. 336.)



51544

The principal and interest of any operation and maintenance assessment levy may be paid in lawful money of the United States or approved warrants of the district payable from such assessment levy.

(Added by Stats. 1951, Ch. 336.)



51545

The money collected on operation and maintenance assessments shall be placed by the county treasurer to the credit of the district in a separate fund designated maintenance fund of the district.

(Added by Stats. 1951, Ch. 336.)



51546

The maintenance fund, except as provided in Section 51547, shall be disbursed only upon warrants of the board drawn in payment of the cost or expense of maintenance, repair and operation of the district reclamation works, incidental expenses as defined in Section 51336 and for the construction of reclamation works supplemental to, or in replacement of, the reclamation works already possessed by the district.

(Added by Stats. 1951, Ch. 336.)



51547

When time warrants have been issued in anticipation of an operation and maintenance assessment levy, money collected upon that levy shall be used only for the payment of the principal and interest on the time warrants so long as such time warrants are outstanding and unpaid.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 4. Installments Called to Pay Bonds

51560

The installment of an assessment called to pay principal or interest on bonds pursuant to Section 51420 may be paid in cash or in bonds of the district, or their interest coupons, issued upon the assessment, which are matured or will mature within 90 days from the date of the calling of the installment, or part in cash and part in bonds or coupons.

(Added by Stats. 1951, Ch. 336.)



51561

Bonds and interest coupons received in payment for the assessment shall be accepted at face value.

(Added by Stats. 1951, Ch. 336.)



51562

Any bond or coupon received in payment for such an installment shall be canceled forthwith by the county treasurer and filed in his office.

(Added by Stats. 1951, Ch. 336.)



51563

Any part of the installment or any interest thereon which is unpaid at the expiration of 30 days from the date of the notice calling the installment, is delinquent, and 10 percent of the unpaid amount of the installment shall be added thereto and collected by the county treasurer.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 5. Removal of Lien

51570

Any landowner who desires to lessen or remove the lien upon his land of any assessment on which bonds have been issued may deliver to the county treasurer for cancellation any bonds payable out of the assessment, and the treasurer shall credit against the assessment on his land the principal and accrued interest of the bonds.

(Added by Stats. 1953, Ch. 805.)









CHAPTER 4. Delinquency Sales

ARTICLE 1. Delinquency Sales on Unbonded Assessments

51600

(a) After any installment of an unpaid assessment on which bonds have not been issued has become delinquent, the county treasurer may, only upon the request of the district, publish once a week for two weeks in a newspaper of general circulation published in each county where delinquency exists a notice containing a list of all delinquencies in the county. At the same time as the publication, the county treasurer shall mail the notice to the last known address of the property owner, as shown on the latest county tax roll.

(b) No property may be sold pursuant to this article in the absence of publication and notice to the owner pursuant to subdivision (a).

(Amended by Stats. 1994, Ch. 322, Sec. 1. Effective August 22, 1994.)



51601

The notice shall contain the following:

(a) A description of the parcels assessed, as described in the assessment list or operation and maintenance assessment roll or by reference number as set forth in the assessment list or roll on file in the office of the county treasurer (stating the date and time the list or roll was so filed), or by other appropriate reference thereto sufficient to identify the parcel, and shall refer to the assessment list or roll for further particulars.

(b) The name of the person to whom the parcel is assessed or a statement that it is assessed to unknown owners if that is the case.

(c) The amount of the delinquent installment, interest, and penalty due on the parcel calculated from the date of the call to the date of the sale if the delinquency is on an original unbonded assessment or from the date of delinquency to the date of sale if the delinquency is on an installment of an operation and maintenance assessment, together with a fee, to be determined by the district and the county treasurer, not to exceed the amount necessary to cover the costs incurred by the district and the county treasurer in conducting the sale.

(d) A notice that the parcel assessed will be sold by the county treasurer on the date therein stated, in front of the courthouse of the principal county to pay the amount of the installment with accrued interest, penalty, and costs.

(e) A notice that the sale may be avoided by payment prior thereto of the delinquent installment, penalty, and interest to the date of sale, plus a fee, to be determined by the district and the county treasurer, not to exceed the amount necessary to cover the costs incurred.

(Amended by Stats. 1990, Ch. 417, Sec. 5.)



51602

The date of the sale shall be not less than 10 days after the date of the last publication of the notice.

(Added by Stats. 1951, Ch. 336.)



51603

The county treasurer may postpone the sale for not less than 10 nor more than 30 days at any one time by a written notice posted at the place of sale.

(Added by Stats. 1951, Ch. 336.)



51604

If, for any reason, a parcel upon which an assessment or any installment thereof is delinquent in whole or in part is not sold at the time or place specified in the notice of sale or to which the sale was postponed, the county treasurer shall publish a new notice of sale and sell the parcel in the manner provided herein for delinquent sales.

(Added by Stats. 1951, Ch. 336.)



51605

At the time of the sale, the county treasurer shall sell the parcel to himself or herself and his or her successors in office, as trustee for the district, for the amount due on the installment, accrued interest, penalty, and costs.

(Amended by Stats. 1994, Ch. 322, Sec. 2. Effective August 22, 1994.)



51606

If more than one installment of an assessment or more than one assessment on the same parcel is delinquent at the time of the sale, the county treasurer may sell the parcel for the total amount of all installments and assessments then delinquent on the parcel in one sale.

(Added by Stats. 1951, Ch. 336.)



51607

The owner of any parcel offered for sale to pay a delinquent assessment or installment thereof may designate in writing to the county treasurer prior to the sale the portion he or she wishes first sold if less than the whole.

(Amended by Stats. 1994, Ch. 322, Sec. 3. Effective August 22, 1994.)



51608

If the owner fails to designate the portion of the parcel he or she wishes sold for a delinquent assessment, the county treasurer may sell the whole or the least portion of the land that will bring the amount due for the assessment, accrued interest, penalty and costs.

(Amended by Stats. 1994, Ch. 322, Sec. 4. Effective August 22, 1994.)



51611

A certificate of sale shall be executed by the county treasurer to the county treasurer, as trustee for the district, and the certificate of sale shall be recorded in the office of the county recorder in the county where the parcel described in the certificate is situated. The district shall reimburse the county treasurer for any costs incurred pursuant to this section.

(Amended by Stats. 1994, Ch. 322, Sec. 7. Effective August 22, 1994.)



51612

The certificate of sale is prima facie evidence that:

(a) The parcel was assessed and the assessment duly apportioned as required by law.

(b) The assessment was not paid.

(c) Proper notice of the sale was given and published by the county treasurer.

(d) The sale was had at the time and place specified in the notice or at the time to which the sale was regularly continued.

(e) All steps and proceedings required to be taken by the county treasurer to make a valid sale were taken.

(f) The deed thereafter made by the county treasurer, duly acknowledged, if no redemption is made, shall be prima facie evidence of the same facts as the certificates.

(Added by Stats. 1951, Ch. 336.)



51612.5

The county treasurer, at least 60 days prior to the expiration of the redemption period, shall give notice by registered mail of the fact of sale, the purchase price paid, the date of termination of the redemption period, and the fact that a failure to redeem by payment of the purchase price plus interest following the date of the sale, and plus costs incurred as a result of the sale to the county treasurer within the redemption period will result in permanent loss of the property by issuance of a treasurer s deed. The notice shall be mailed to the owner s last known address as shown on the last equalized county assessment roll. The notice shall also be mailed to any other person or entity holding an interest in the parcel requesting notice by written instrument identifying the parcel filed with the district office, and mailed to the address specified in the request. The district may impose a charge for each request.

Notwithstanding Section 51646, if the county treasurer fails to give the notice, the redemption period set forth in Section 51646 shall be extended to the date 60 days following the date of mailing of the notice in the manner provided for in this section.

(Amended by Stats. 1990, Ch. 417, Sec. 7.)



51613

Any person interested in the parcel may redeem it at any time within one year after the sale by paying to the county treasurer the amount for which it was sold, with interest thereon at the rate of 1
1/2
percent per month from the date of the sale, together with reasonable costs incurred by the county treasurer and the district as a result of the delinquency sale and redemption.

(Amended by Stats. 1990, Ch. 417, Sec. 8.)



51614

When the parcel is redeemed a certificate of redemption shall be issued by the county treasurer to the redemptioner, and the certificate shall be recorded in the office of the county recorder.

(Amended by Stats. 1959, Ch. 51.)



51615

If no redemption is made within one year, the district is entitled to a deed executed by the county treasurer. The district shall reimburse the county treasurer for any costs incurred pursuant to this section.

(Amended by Stats. 1994, Ch. 322, Sec. 8. Effective August 22, 1994.)



51616

The deed shall convey the parcel free of all liens and encumbrances excepting any prior or subsequent district assessment.

(Added by Stats. 1951, Ch. 336.)



51616.1

Each installment of an assessment remaining unpaid at the time of the delinquency sale may be called and collected in the manner provided in this part, except that no parcel sold and conveyed to the county treasurer as trustee for the district at the delinquency sale shall, during the period so held, be sold by the county treasurer for delinquent installment.

(Added by Stats. 1953, Ch. 803.)



51616.2

If a call on an assessment on any parcel sold to the county treasurer as trustee for the district becomes delinquent during the redemption period, the parcel shall be again sold as provided in this article, but only to the county treasurer as trustee for the district, for the amount of the subsequent delinquent installment, interest, and penalty.

(Added by Stats. 1953, Ch. 803.)



51617

No sale, certificate of sale, or deed made for a valid delinquent assessment shall be adjudged invalid, unless the amount of the delinquent assessment, penalties, interest and costs has been refunded to the purchaser of the parcel.

(Added by Stats. 1951, Ch. 336.)



51618

If, prior to the redemption, the parcel has been sold at a delinquency sale, the money paid by the county treasurer at the sale shall be refunded to him or her upon redemption of the parcel.

(Amended by Stats. 1994, Ch. 322, Sec. 9. Effective August 22, 1994.)






ARTICLE 2. Delinquency Sales on Bonded Assessments

51630

When any installment of an assessment called to pay principal and interest on bonds is delinquent, the county treasurer shall publish once a week for two weeks in a newspaper of general circulation published in each county in which any of the delinquent land is situated a notice of all the delinquencies.

(Added by Stats. 1951, Ch. 336.)



51631

If no newspaper of general circulation is published in the county where the delinquent land is situated, publication shall be made in a newspaper published in an adjoining county.

(Added by Stats. 1951, Ch. 336.)



51632

The notice shall contain:

(a) A description of each parcel on which the installment is delinquent, as the description appears on the assessment list or by reference number as set forth in the assessment list on file in the office of the county treasurer (stating the date and time the list was filed) or by other appropriate reference thereto sufficient to identify the parcel, and shall refer to the list for further particulars.

(b) The name of the person to whom the installment is assessed, or a statement that it is assessed to unknown owners if such is the fact.

(c) The amount of the delinquent installment, interest, and penalty due on each parcel.

(d) A notice that each of the parcels will be sold at public auction by the county treasurer in front of the courthouse of the principal county, at a specified day and hour.

(Amended by Stats. 1953, Ch. 802.)



51633

If the notice is published in more than one county, each respective notice need include only the matters and things provided in Section 51632 in reference to the delinquent parcel located in the county in which the notice is published.

(Added by Stats. 1951, Ch. 336.)



51634

The date of the sale shall not be less than 30 nor more than 60 days from the date of delinquency.

(Added by Stats. 1951, Ch. 336.)



51635

The county treasurer may continue the sale from day to day by written notice posted at the place of sale to a day not later than the due date of bond principal or interest next following the date of the call.

(Added by Stats. 1951, Ch. 336.)



51636

The county treasurer shall sell each parcel described in the notice to the highest bidder at the time stated in the notice, or at the time to which the sale is postponed, unless prior thereto he has received payment in full of the delinquent installment and penalty.

(Added by Stats. 1951, Ch. 336.)



51637

The county treasurer shall not accept any bid for any parcel less than the aggregate sum then due on the installment thereon, with penalty.

(Added by Stats. 1951, Ch. 336.)



51638

Payment for parcels purchased at the sale shall be made in cash or in bonds or interest coupons of the district issued on the assessment and then matured or to mature within 60 days after the sale.

(Added by Stats. 1951, Ch. 336.)



51639

Bonds or interest coupons tendered in payment for a parcel purchased at a delinquency sale, or the redemption of such a parcel, pursuant to this article shall be accepted at face value.

(Added by Stats. 1951, Ch. 336.)



51640

Any bond or coupon received in payment for a parcel purchased at the delinquency sale shall be canceled forthwith by the county treasurer and filed in his office.

(Added by Stats. 1951, Ch. 336.)



51641

If the entire amount of a bond or coupon tendered in payment for a parcel at the delinquency sale is not required to complete payment of the purchase money, the county treasurer shall endorse thereon as paid, the amount of the purchase money credited thereon.

(Added by Stats. 1951, Ch. 336.)



51642

If no bid is made for a parcel equal to the amount of the installment delinquent thereon with penalty, the county treasurer shall sell the parcel to himself, as trustee for the district, for the amount of the installment, interest and penalty.

(Added by Stats. 1951, Ch. 336.)



51643

Except as otherwise provided in Section 51644 all money derived from sale of land for delinquent installments of assessments on which bonds have been issued, or from redemption thereof, or from sale of lands bought by the county treasurer at any such sale, shall be paid into the county treasury and credited to the bond fund of the district.

(Added by Stats. 1951, Ch. 336.)



51644

After crediting the amount due on the parcel, as shown in the notice of sale, to the bond fund, the county treasurer shall pay to the owner of the parcel any surplus remaining.

(Added by Stats. 1951, Ch. 336.)



51645

The county treasurer shall execute to each purchaser, including himself, a certificate of sale, a duplicate of which shall be recorded in the county recorder s office of the county in which the land is situated.

(Amended by Stats. 1959, Ch. 51.)



51646

Any person interested in the parcel may redeem it within one year after the date of sale, by paying to the county treasurer for the purchaser a sum equal to the purchase price stated in the certificate with interest thereon at the rate of 1
1/2
percent per month from the date of sale to that redemption, either in whole or in part, in cash or in bonds of the district, or their interest coupons, issued on the assessment and then matured, or to mature within 60 days from the date of payment.

(Amended by Stats. 1990, Ch. 417, Sec. 9.)



51647

If no redemption is made within one year, the treasurer, upon demand and surrender of the certificate of sale, shall execute to the purchaser, his heirs or assigns, or to himself as trustee of the district if the property was sold to him, a deed to the parcel described in the certificate, conveying the parcel free and clear of all encumbrances except any portion of any reclamation assessment remaining unpaid at the date of the sale.

(Added by Stats. 1951, Ch. 336.)



51648

The deed shall be prima facie evidence of the truth of the matters therein recited, and of ownership by the grantee of the lands therein described.

(Added by Stats. 1951, Ch. 336.)



51649

Each installment of an assessment remaining unpaid at the time of the delinquent sale may be called and collected in the manner provided in this part, except that no parcel sold and conveyed to the county treasurer as trustee for the district at the delinquency sale shall, during the period so held, be sold by the county treasurer for delinquent installments.

(Amended by Stats. 1953, Ch. 802.)



51650

If a call of an assessment on any parcel sold to the county treasurer as trustee for the district becomes delinquent during the redemption period the parcel shall be again sold as provided in this article, but only to the county treasurer as trustee for the district, for the amount of the subsequent delinquent installment, interest, and penalty.

(Amended by Stats. 1953, Ch. 802.)



51652

When the parcel is redeemed a certificate of redemption shall be issued by the county treasurer to the redemptioner, and the certificate shall be recorded in the office of the county recorder.

(Amended by Stats. 1959, Ch. 51.)



51653

If, prior to the redemption, the parcel has been sold at a delinquency sale, the money paid by the purchaser at such sale shall be refunded to him upon redemption of the parcel.

(Added by Stats. 1953, Ch. 803.)



51654

No sale, certificate of sale, or deed made for a valid delinquent assessment shall be adjudged invalid, unless the amount of the delinquent assessment, penalties, interest, and costs has been refunded to the purchaser of the parcel.

(Added by Stats. 1953, Ch. 803.)






ARTICLE 3. General

51656

If a call of an assessment on any parcel sold and conveyed to the county treasurer as trustee for the district pursuant to the provisions of this chapter, becomes delinquent during the periods the parcel is so held and the property is not again sold at a delinquency sale, nevertheless, for the purposes of Chapter 5 of this part, the property shall be considered to have been sold and purchased at delinquency sale by the county treasurer as trustee for the district as of the date of the delinquency for the amount of the delinquent call, penalties and interest.

(Added by Stats. 1953, Ch. 804.)









CHAPTER 5. Unredeemed Property

ARTICLE 1. Sale After Expiration of Redemption Period

51660

Any parcel purchased by a county treasurer at delinquency sale, as trustee for the district, may, after approval of the board, be sold and conveyed by him at any time after the expiration of the redemption period at public or private sale, with or without notice, to any person paying him the aggregate amount for which the parcel was purchased, with interest thereon at the rate of 7 percent per year, compounded yearly from the date of each delinquency sale, and:

(a) When the parcel was purchased at a sale for the delinquency of an unbonded assessment, any unpaid call that has been made upon any prior or subsequent assessment, with accrued interest and penalties thereon.

(b) When the parcel was purchased at a sale for the delinquency of a bonded assessment, the amount of all subsequent assessments then delinquent, with accrued interest and penalties thereon.

(Amended by Stats. 1953, Ch. 804.)



51661

When the parcel has been purchased for delinquency of a bonded assessment, payment may be made in cash or in matured bonds and coupons issued on the assessment, taken at their face value. Any portion of the purchase price which accrues by reason of a delinquency of an unbonded assessment may be paid only in lawful money of the United States.

(Amended by Stats. 1951, Ch. 681.)



51662

The county treasurer shall convey parcels purchased by him at a sale for the delinquency of an unbonded assessment, free of all liens and encumbrances except any prior or subsequent district assessment.

(Added by Stats. 1951, Ch. 336.)



51663

The county treasurer shall convey parcels purchased by him at a sale for the delinquency of a bonded assessment, free of encumbrance except the unpaid balance of the assessment and any other district assessment thereon.

(Added by Stats. 1951, Ch. 336.)



51664

After the lapse of one year from the expiration of the redemption period the county treasurer may sell the parcel pursuant to Article 2 of this chapter in lieu of selling the parcel as provided in this article.

(Added by Stats. 1951, Ch. 336.)



51665

The proceeds of sale of parcels acquired by the county treasurer at delinquency sale for bonded assessments, as trustee for the district, shall be deposited in the bond fund.

(Added by Stats. 1953, Ch. 804.)



51666

The proceeds of the sale of parcels acquired by the county treasurer as trustee for the district at a delinquency sale for unbonded original and additional assessments shall be credited to the general fund.

(Added by Stats. 1953, Ch. 804.)



51667

The proceeds of a sale of parcels acquired by the county treasurer as trustee for the district at a delinquency sale for operation and maintenance assessments shall be credited to the maintenance fund.

(Added by Stats. 1953, Ch. 804.)






ARTICLE 2. Sale After One Year After Expiration of Redemption Period

51680

After one year from the expiration of the period of redemption of any parcel sold to the county treasurer at a delinquency sale as trustee for the district, the county treasurer, when directed by the board, shall sell all or any part of any parcel remaining unsold to the highest bidder for cash at the front door of the courthouse of the principal county.

(Added by Stats. 1951, Ch. 336.)



51681

Parcels purchased at delinquent sale by the county treasurer as trustee for the district shall be offered for sale within three years from the expiration of the redemption period, or before October 1, 1951, whichever period is greater, in parcels of such number of acres as the board may determine will be most desirable for purposes of assuring the sale thereof.

However, such parcels may be retained by the county treasurer as trustee for the district beyond such time so long as the district annually, with respect to such parcels, pays to the county in which such parcels are situated an amount equivalent to taxes levied by such county on similar parcels similarly situated in the county in the same manner as provided in the Revenue and Taxation Code for secured property tax payments.

(Amended by Stats. 1955, Ch. 89.)



51682

Notice describing the parcel to be sold and stating the time and place of the sale shall be published once a week for two successive weeks in some newspaper published in the county in which the parcel to be sold, or some portion thereof, is situated.

(Added by Stats. 1951, Ch. 336.)



51683

It shall be sufficient to describe the parcel to be sold in the notice by reference number as set forth in the assessment lists to which reference is made, by the date and time of filing for further particulars.

(Added by Stats. 1951, Ch. 336.)



51684

One or more parcels may be included in the same notice and sold severally at the time and place set forth in the notice.

(Added by Stats. 1951, Ch. 336.)



51685

Prior to the sale of any parcel, the county treasurer shall cause its fair market value to be ascertained by an appraisal made by a board of appraisement.

(Added by Stats. 1951, Ch. 336.)



51685.5

If the total amount of land to be sold at any one sale consists of no more than 50 acres, the board of trustees shall act as the board of appraisement and in such case the provisions of Sections 51685, 51687, 51688, 51689, and 51690 are not applicable.

(Added by Stats. 1951, Ch. 1247.)



51686

If the total amount of land to be sold at any one sale consists of more than 50 acres, the board of appraisement shall consist of:

(a) One member who is an officer or an authorized appraiser of a banking corporation formed under the laws of this State, or the manager of a branch bank of such banking corporation, or an officer or cashier of a national banking association, having a place of business in the county in which the parcel or some portion thereof is situated.

(b) One member who is an inheritance tax appraiser of the county in which the parcel is located.

(c) One member, a disinterested person, who is a licensed real estate broker, selected by the two other members of the board.

(Amended by Stats. 1951, Ch. 1247.)



51687

If no such banking corporation or national banking association has a place of business in the county in which the parcel or portion thereof is situated, one member of the board of appraisement shall be an officer or an authorized appraiser, or the manager of a branch bank of such a banking corporation, or an officer or cashier of a national banking association, having a place of business in a county adjacent thereto.

(Added by Stats. 1951, Ch. 336.)



51688

When all of the members of the board of appraisement cannot agree as to the fair market value of the parcel, the determination of value shall be made in the following manner:

(a) If two of the members of the board agree as to the fair market value, the amount so agreed upon shall constitute the board s appraisal.

(b) If no two members of the board agree as to the fair market value, then each member of the board shall make a separate appraisal and the average of the three appraisals shall constitute the board s appraisal.

(Added by Stats. 1951, Ch. 336.)



51689

Each appraisal shall be verified by the members of the board of appraisement.

(Added by Stats. 1951, Ch. 336.)



51690

The verfication shall state that:

(a) The appraisal is made in good faith.

(b) The valuation is honestly determined and represents the bona fide opinion of the board.

(c) If any member does not concur in the appraisal, the manner in which the board determined the appraised fair market value.

(Added by Stats. 1951, Ch. 336.)



51691

At the time of the sale of a parcel, the county treasurer shall announce its fair market value, as appraised, and shall not accept any bid therefor less than that value.

(Added by Stats. 1951, Ch. 336.)



51692

When a sale is made pursuant to this article, the county treasurer shall execute a deed to the purchaser, upon payment of the price bid, which deed shall have the effect of conveying title to the land sold to the purchaser free of encumbrance, except district assessments, including the unpaid balance of said assessment for the delinquency of which said property was sold, which, upon the date of the sale, had not been called and except as may be otherwise provided by law.

(Added by Stats. 1951, Ch. 336.)



51693

The deed, duly executed and acknowledged, is prima facie evidence that all the proceedings for the levy and collection of the delinquent assessment for which the parcel was sold, and for the sale of the parcel were duly and regularly taken, and all notices required were given and published for the time and manner required by law.

(Added by Stats. 1951, Ch. 336.)



51694

If any parcel remains unsold for want of an acceptable bid, the county treasurer shall have the parcel reappraised and offer it for sale to the highest bidder for cash in the manner provided in this article, at least once each year until the parcel is sold.

(Added by Stats. 1951, Ch. 336.)



51695

If part of any parcel is sold pursuant to this article the assessments thereon shall be reapportioned as provided in Chapter 6, Article 5 of this part.

(Added by Stats. 1951, Ch. 336.)



51696

An action, proceeding, defense, or cross-complaint based on the alleged invalidity or irregularity of any sale by the county treasurer as trustee of a district of a parcel deeded to him as a result of the nonpayment of an assessment, or some portion thereof, may be commenced or interposed only within one year from the date of the sale.

(Amended by Stats. 1971, Ch. 244.)



51697

The proceeds of sale of parcels acquired by the county treasurer at delinquency sale for bonded assessments as trustee for the district, shall be deposited in the bond fund.

(Added by Stats. 1953, Ch. 804.)



51698

The proceeds of the sale of parcels acquired by the county treasurer as trustee for the district at a delinquency sale for unbonded original and additional assessments shall be credited to the general fund.

(Added by Stats. 1953, Ch. 804.)



51699

The proceeds of a sale of parcels acquired by the county treasurer as trustee for the district at a delinquency sale for operation and maintenance assessments shall be credited to the maintenance fund.

(Added by Stats. 1953, Ch. 804.)






ARTICLE 3. Subdivision and Sale

51720

At any time after the expiration of the redemption period, the county treasurer may, after approval of the board, sell and convey, pursuant to this article, a portion of any parcel purchased at delinquency sale by a county treasurer as trustee for the district at public or private sale and with or without notice.

(Amended by Stats. 1953, Ch. 804.)



51721

Upon receipt of a written offer to purchase a portion of any parcel, the county treasurer shall require the intended purchaser to make a partial payment in cash on the purchase price in an amount not less than fifty dollars ($50) fixed by the county treasurer.

(Added by Stats. 1951, Ch. 336.)



51722

When the written offer and partial payment are received by the county treasurer he shall notify the board of the offer and intended sale of a portion of the parcel.

(Added by Stats. 1951, Ch. 336.)



51723

When the notification is received the board shall by minute action, approve or disapprove the sale and, in the event of approval, shall reapportion the assessment upon the parcel, including the delinquencies thereon, and penalties and interest, as provided by Chapter 6, Article 5 of this part.

(Amended by Stats. 1953, Ch. 804.)



51724

The board shall apportion the costs of making the reapportionment to the several parts into which the parcel is subdivided and between the several assessments upon the parcel.

(Added by Stats. 1951, Ch. 336.)



51725

The board shall set forth in the reapportionment list the date to which the apportioned interest was computed.

(Added by Stats. 1951, Ch. 336.)



51726

The county treasurer, following board approval of the sale and reapportionment shall complete the sale of the subdivided parcel upon payment by the purchaser of the total of the following sums, less the amount of the partial payment made by him:

(a) The sum of delinquencies, penalties and interest apportioned and charged to the subdivided parcel.

(b) Interest on the amount for which the parcel was sold, as apportioned to the parcel, at the rate of 7 percent per year compounded annually from the date set forth in the reapportionment list to which interest was computed, to the date of the sale.

(c) The cost of making the reapportionment as charged to the parcel.

(Amended by Stats. 1953, Ch. 804.)



51727

The balance of the purchase price may be paid in cash or, to the extent that a bonded assessment constitutes a part of the purchase price in cash or in any matured bonds and coupons issued on the reapportioned assessment taken at their face value.

(Added by Stats. 1951, Ch. 336.)



51728

The county treasurer shall execute a deed to the purchaser upon completion of the sale conveying the subdivided parcel free of encumbrances, except the unpaid balance of the reapportioned assessment and any other assessments of the district thereon.

(Added by Stats. 1951, Ch. 336.)



51729

The partial payment shall be forfeited if the purchaser fails to complete the purchase of the parcel within 20 days after tender of the deed thereto by the county treasurer, and a demand for the balance of the purchase price.

(Added by Stats. 1951, Ch. 336.)



51730

A forfeited partial payment shall be applied first to the costs of making the reapportionment, and any balance thereof shall be deposited in the maintenance fund, or in the general fund if the district has no maintenance fund.

(Added by Stats. 1951, Ch. 336.)



51731

The proceeds of sale of subdivided parcels acquired by the county treasurer at delinquency sale for bonded assessments as trustee for the district, shall be deposited in the bond fund.

(Added by Stats. 1951, Ch. 336.)



51732

The proceeds of the sale of subdivided parcels acquired by the county treasurer as trustee for the district at a delinquency sale for unbonded original and additional assessments shall be credited to the general fund.

(Added by Stats. 1951, Ch. 336.)



51733

The proceeds of a sale of subdivided parcels acquired by the county treasurer as trustee for the district at a delinquency sale for operation and maintenance assessments shall be credited to the maintenance fund.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 4. Possession

51750

When the redemption period has expired, and until the sale thereof, the district has the right to the possession of unredeemed parcels purchased at delinquency sale by the county treasurer as trustee for the district.

(Added by Stats. 1951, Ch. 336.)



51751

The board may maintain any action for the protection of the district s rights in the unredeemed parcels, to the same extent as any other owner and the costs and expenses of such action or actions shall be a charge against the district.

(Added by Stats. 1951, Ch. 336.)



51752

The board may expend district funds necessary to retire liens against an unredeemed parcel superior to the title of the county treasurer as trustee for the district.

(Added by Stats. 1951, Ch. 336.)



51753

The board shall manage and control, and may lease for such reasonable rental and upon such terms as it deems advisable, and receive and collect the rental for all unredeemed parcels which remain unsold.

(Added by Stats. 1951, Ch. 336.)



51754

The board may apply all rentals collected or moneys received by it from the lease of unredeemed, unsold parcels, or for the use or occupation of such parcels, to:

(a) The payment of the incidental expenses of holding and leasing the parcels.

(b) The payment of any other incidental expenses of, or legal charge against the district.

(c) The purchase of outstanding district bonds matured or unmatured, with their coupons at not more than the face value of such bonds plus the accrued interest thereon.

(d) The payment of any call of any operation and maintenance assessment on any unredeemed, unsold parcel theretofore purchased by the county treasurer as trustee for the district.

(Added by Stats. 1951, Ch. 336.)



51755

The bonds or coupons purchased by the board shall be forthwith delivered to the county treasurer and canceled.

(Added by Stats. 1951, Ch. 336.)



51756

All rentals collected or moneys received from lease of parcels sold to the county treasurer as trustee for the district pursuant to the provisions of Chapter 4 of this part or for the use or occupation of such parcels, less the expenditures authorized by subdivisions (a) and (d) of Section 51754, shall be deposited in the county treasury to the credit of the bond fund of the district if the district is in default for interest or principal payment on any bonds issued by it.

(Added by Stats. 1951, Ch. 336.)



51757

An amount equal to the revenues derived from each parcel by reason of the leasing, use or occupation thereof, less the incidental expenses of leasing and holding same, shall be credited by the county treasurer on the assessment lists against the delinquent charges on the parcel.

(Added by Stats. 1951, Ch. 336.)









CHAPTER 6. Cancellation, Refund and Reapportionment of Assessments

ARTICLE 1. Unnecessary Assessments

51800

When a district has levied an assessment and it appears to the board that it is unnecessary to collect all, or some portion of it, and it also appears to the board that the assessment or some part thereof is greater than required to meet all obligations incurred or to be incurred for the purposes for which the assessment or part thereof was levied, the board may, by resolution, request the board of supervisors to cancel all or any portion of the assessment including any interest thereon.

(Added by Stats. 1951, Ch. 336.)



51801

The board shall specify in the resolution the portion of the assessment levied against each parcel which is to be canceled, describing each parcel as described in the assessment roll or by the number of the parcel as used in the assessment roll.

(Added by Stats. 1951, Ch. 336.)



51802

The board of supervisors, upon receipt of the request, shall appoint a time when it will meet and hear any objections to the request.

(Added by Stats. 1951, Ch. 336.)



51803

Notice of the hearing shall be given as provided in Section 51244.

(Added by Stats. 1951, Ch. 336.)



51804

Objections shall be written, verified, and filed with the clerk of the board of supervisors, and no objection shall be considered by the board of supervisors or allowed in any other action or proceeding unless made in writing to the board of supervisors within 30 days after the first publication of the notice.

(Added by Stats. 1951, Ch. 336.)



51805

At the hearing the board of supervisors shall hear any evidence offered in support of the written objections and may approve, reject, modify or amend the request in any particular.

(Added by Stats. 1951, Ch. 336.)



51806

When an order is made approving, rejecting, modifying or amending the request, a certified copy of the order shall be attached to the assessment roll by the county treasurer in whose office the assessment roll is filed.

(Added by Stats. 1951, Ch. 336.)



51807

When the order is attached to the assessment roll the secretary shall endorse upon the assessment roll after each parcel assessed the amount of the assessment as to each particular parcel which has been canceled.

(Added by Stats. 1951, Ch. 336.)



51808

When a landowner, in any district in which the board of supervisors has canceled any assessment or portion thereof, has paid the assessment levied against his land, the board shall issue a warrant of the district in favor of the landowner in an amount equal to that portion of his assessment which was canceled, with legal interest thereon from the date of such payment to date of the warrant.

(Added by Stats. 1951, Ch. 336.)



51809

The warrants shall be payable out of the fund of the district into which the proceeds of the assessments had been paid.

(Amended by Stats. 1953, Ch. 805.)



51810

No assessment or part thereof shall be canceled pursuant to this article if bonds based thereon and secured thereby have been issued and remain unpaid and provision has not been made for the payment thereof.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 2. Calls on Bonded Assessments

51830

If an installment of any assessment has been called to pay the principal, interest, or principal and interest on any outstanding bonds secured by the assessment, and any of the bonds of such maturity have been refunded, or canceled, or not less than 90 percent of the bondholders have entered into and executed a plan for refunding the bonds or for the surrender and cancellation thereof, and by reason of any such facts the payment of the principal of such maturity of such outstanding bonds for which the call, in part or wholly, was levied is not required, the board shall, by resolution, cancel the call to the extent not required.

(Added by Stats. 1951, Ch. 336.)



51831

A certified copy of the resolution shall be filed in the office of the county treasurer, and the county treasurer shall make the necessary entry in the records of his office to evidence the cancellation of the call.

(Added by Stats. 1951, Ch. 336.)



51832

The cancellation of any call pursuant to this article shall not be construed as reducing the assessment against any parcel.

(Added by Stats. 1951, Ch. 336.)



51833

If any landowner has paid the whole or any part of the call so canceled, the county treasurer, upon demand of such landowner, shall refund to him the portion of the amount paid which is not so required, or, if no demand is made, shall hold that portion as a credit to the landowner on future calls against his land under the assessment.

(Added by Stats. 1951, Ch. 336.)



51834

This article is applicable with respect to all bonds which are exchanged for refunding bonds, or otherwise canceled, either before or after maturity, to any delinquency sale as to which the period of redemption has not expired, and to all parcels purchased by a county treasurer as trustee for the district as to which the period of redemption has expired.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 3. Cancellation Prior to Completion of Levy

51850

When assessment commissioners have been appointed and an assessment has been partially or fully completed but has not been approved by the supervisors, and the board finds that the amount to be provided by the assessment is insufficient to pay the outstanding obligations or to pay for necessary new work, it may by resolution cancel all proceedings, and petition the board of supervisors to have prepared a new report and estimate, and appoint the same or new assessment commissioners to spread the assessment.

(Amended by Stats. 1951, Ch. 681.)






ARTICLE 4. Erroneous Assessments and Invalid Calls

51870

Any assessment erroneously made by reason of inadvertence or clerical mistake may be refunded upon order of the board at any time after payment thereof.

(Added by Stats. 1951, Ch. 336.)



51871

When an assessment has been levied upon district lands and any installment of the assessment called by the board or by the county treasurer is adjudged invalid by any court of competent jurisdiction, payments of the installment, including penalties and interest, made by any person before the call was adjudged invalid, may be credited by the treasurer of the county where the assessment list is filed on the assessment on which the invalid call was paid, and shall be applied to the payment of any subsequently called installment of the assessment on the parcel or upon demand, the county treasurer shall refund the amount of the installment adjudged invalid to the person who made the payment.

(Amended by Stats. 1953, Ch. 805.)



51872

When a parcel is sold by the county treasurer for nonpayment of a call of an installment of any assessment which is thereafter adjudged invalid by a court of competent jurisdiction, the court shall have power to set aside any and all proceedings or acts taken or had in connection with such sale and to cancel any certificate of sale and any deed made in pursuance of the sale.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 5. Reapportioning Assessments

51890

When any parcel located in a district upon which an assessment has been levied is divided, the board, upon written application signed by any or all of the landowners within the divided parcel, shall enter a minute order directing the reapportionment of the assessment upon the divided parcel in such manner as will charge each of the smaller parcels with a just proportion of the assessment.

When any parcel in a district is subdivided for the purposes of sale in accordance with Part 2 (commencing with Section 11000) of Division 4 of the Business and Professions Code, the subdivider shall make written application to the board for the reapportionment of any assessment of the district upon the parcels and the board shall proceed to make the reapportionment in the manner provided in this article. The expense of the reapportionment shall be paid by the subdivider.

(Amended by Stats. 1984, Ch. 104, Sec. 3.)



51891

If the application for reapportionment is signed by all of the landowners, the reapportionment is final upon entry of the minute order.

(Added by Stats. 1951, Ch. 336.)



51892

If the application for reapportionment is not signed by all of the landowners within the divided parcel, the board upon making the minute order, shall file with the clerk of the board of supervisors a list of the charges assessed against each of the parcels, and the reapportionment shall be approved by the board of supervisors in the manner provided in Article 1 (commencing with Section 51230) of Chapter 2.

(Amended by Stats. 1984, Ch. 104, Sec. 4.)



51892.5

If no application for reapportionment is received under Section 51890, the district secretary may, upon learning that a parcel upon which an assessment has been levied has been divided or subdivided, reapportion the assessment against that parcel among each of the smaller parcels in proportion to the relative acreage contained in each parcel. The secretary shall give to each owner of the smaller parcels written notice of the reapportionment so determined, advising that the reapportionment will become final unless the owners, or any of them, within 10 days of the mailing of the notice, file with the secretary a written request for a hearing before the board to determine the manner in which the assessment shall be reapportioned. If no request is received, the reapportionment shall become final upon adoption by the board. If a request is received, the secretary shall give to the owner of each of the smaller parcels written notice not less than 10 days prior thereto that a hearing will be held by the board to determine the reapportionment. The determination of the board at the hearing shall be final unless, within 10 days thereafter, an objection is filed in writing with the secretary, in which event the board shall file its order of reapportionment with the clerk of the board of supervisors, and the reapportionment shall be approved by the board of supervisors in the manner provided in Article 1 (commencing with Section 51230) of Chapter 2.

(Added by Stats. 1984, Ch. 104, Sec. 5.)



51893

The board shall require, as a condition to the making of any reapportionment pursuant to this article, that each parcel of the divided or subdivided parcel be given suitable means of ingress and egress.

(Amended by Stats. 1984, Ch. 104, Sec. 6.)



51894

When any assessment has been reapportioned on any parcel, the board shall cause the divisions or subdivisions and reapportionment to be properly entered or endorsed upon the assessment list, and shall file notice of all the changes with the county treasurer.

(Amended by Stats. 1984, Ch. 104, Sec. 7.)












PART 8. BONDS AND REFUNDING BONDS

CHAPTER 1. General Provisions

ARTICLE 1. Form

52100

The term bonds, as used in this chapter, includes bonds and refunding bonds, unless otherwise provided.

(Added by Stats. 1951, Ch. 336.)



52101

Bonds shall be of the denomination of not less than one hundred dollars ($100) nor more than one thousand dollars ($1,000) each.

(Added by Stats. 1951, Ch. 336.)



52102

Bonds shall be signed by the president and attested by the county auditor of the principal county.

(Added by Stats. 1951, Ch. 336.)



52103

Bonds shall be numbered consecutively in the order of their maturity.

(Added by Stats. 1951, Ch. 336.)



52104

Bonds shall bear interest at a rate not to exceed 8 percent per year, payable on the first day of January and the first day of July in each year at the office of the county treasurer upon the presentation of the proper coupons therefor.

(Amended by Stats. 1975, Ch. 130.)



52105

Coupons for each installment of interest shall be attached to the bonds and shall bear the facsimile signature of the county auditor of the principal county.

(Added by Stats. 1951, Ch. 336.)



52106

The principal of bonds shall be made payable on the first day of July, or the first day of January in such years as the board prescribes.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 2. Validating Proceedings

52120

An action to determine the validity of bonds may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Repealed and added by Stats. 1961, Ch. 1543.)






ARTICLE 3. Sale of Bonds

52150

The county treasurer shall publish notice of the sale of bonds, at least once a week for two weeks prior to the sale, in a newspaper of general circulation published in the principal county.

(Added by Stats. 1951, Ch. 336.)



52151

The notice shall state that the county treasurer will sell a specified amount of bonds at the time and place specified therein, and ask sealed proposals for the purchase of the bonds, or any part thereof.

(Added by Stats. 1951, Ch. 336.)



52152

At the time stated in the notice of sale, the county treasurer shall open the bids and award the bonds to the highest responsible bidder as provided in Article 2, Chapter 2 of this part with respect to the sale of bonds or Article 3, Chapter 3 of this part with respect to the sale of refunding bonds.

(Added by Stats. 1951, Ch. 336.)



52153

The date fixed for the sale of refunding bonds shall be at least 95 days prior to the maturity date of the principal of the bonds to be refunded by the sale of the refunding bonds.

(Added by Stats. 1951, Ch. 336.)



52154

The county treasurer may, and upon written request of a majority of the board, shall reject any and all bids.

(Added by Stats. 1951, Ch. 336.)



52155

A record of the sale shall be made upon the books of the county treasurer.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 4. Callable Bonds

52170

The board may provide at any time before the sale of the bonds that the bonds shall be callable at face value, plus accrued interest, on any interest payment date, with or without a premium to be specified by the board, and inserted in the bonds. All other terms and conditions of the call shall be as provided by the board.

(Amended by Stats. 1971, Ch. 310.)



52171

At least 120 days prior to any interest payment date, the board may, by a two-thirds vote, adopt an order calling any amount of callable bonds for payment on the interest payment date.

(Added by Stats. 1951, Ch. 336.)



52172

Less than all of the bonds of any maturity may be called in inverse numerical order or by lot and, if called by lot, the board shall ascertain by a drawing the bonds to be called in such maturity by lot.

(Amended by Stats. 1971, Ch. 310.)



52173

The order calling bonds shall specify the bonds to be called by number, maturity or such other designation as may be provided by the board.

(Amended by Stats. 1971, Ch. 310.)



52174

A certified copy of the order shall be delivered to the county treasurer.

(Added by Stats. 1951, Ch. 336.)



52175

The county treasurer shall add the principal of the bonds so called for redemption specified in the order, and any premium provided by those bonds to be paid upon such call, to the amount which he is required to collect for payment of the next maturing principal and interest of the outstanding bonds.

(Amended by Stats. 1971, Ch. 310.)



52176

The county treasurer, in his notice of call of assessment, shall specify the amount which is included for payment of principal of and interest on the bonds to be called and premium thereon.

(Amended by Stats. 1971, Ch. 310.)



52177

The county treasurer shall publish, in a newspaper of general circulation printed and published in the principal county once a week for four weeks prior to the date on which bonds are called for payment, a notice of the call of bonds.

(Added by Stats. 1951, Ch. 336.)



52178

The notice of the call of bonds shall contain a reference to the order of the board calling the bonds and a notification to all holders of bonds so called to present the bonds for payment on the date specified in the notice. The notice of call shall further state that whenever, on or after the call date specified in the notice, funds are received by the county treasurer for payment of the bonds, coupons and premium, all interest thereon shall cease.

(Amended by Stats. 1971, Ch. 310.)



52179

In the event the bonds are callable at a premium, the board shall draw a warrant or warrants in favor of the county treasurer from time to time as bonds are called for redemption in an amount equal to the amount of the premium required to be paid on the bonds then called for redemption. Each such warrant shall be drawn against funds derived from the additional or supplemental assessment required to be levied pursuant to Section 51301.5. The amounts collected on such additional or supplemental assessment shall be used by the county treasurer for the payment of the premium on the bonds then called for redemption and, to the extent of such payment, such warrant shall be reduced or canceled by endorsement on the reverse thereof.

(Amended by Stats. 1971, Ch. 310.)






ARTICLE 5. Bond Fund

52190

All money, including interest and penalties, derived by sale, or otherwise, from an assessment against which bonds have been issued, and amounts of purchase money paid in bonds or coupons on delinquency sales made for such assessments, shall be credited to the bond fund of the district, except as provided in Section 51644.

(Added by Stats. 1951, Ch. 336.)



52191

The county treasurer shall charge to the bond fund the expenses of publication and such other incidental expenses of the county treasurer as are necessarily incurred by him in collecting and disbursing the moneys received and disbursed by him, as well as the cost of keeping such additional records as are necessary to carry out the provisions of this division relating to bonds.

(Added by Stats. 1951, Ch. 336.)



52192

All claims by the county treasurer and the expenditures shall be first approved by the board, and a warrant shall be drawn by the board on the bond fund in favor of the county treasurer in payment for such expenditures.

(Added by Stats. 1951, Ch. 336.)



52193

The county treasurer shall transfer the balance remaining in the bond fund, after payment in full of the principal and interest of all outstanding bonds, to the general fund of the district.

(Added by Stats. 1951, Ch. 336.)









CHAPTER 2. Bonds

ARTICLE 1. Issuance

52200

All provisions of Chapter 1 of this part are applicable to bonds issued pursuant to this article.

(Added by Stats. 1951, Ch. 336.)



52201

When any assessment, except an operation and maintenance assessment, levied and assessed upon district lands remains unpaid in whole or in part and, in the judgment of the board it would be for the best interest of the district or the landowners therein to issue bonds to obtain money to pay the cost of reclamation, the indebtedness of the district, or any other legal charge, or when a petition signed by the owners of more than one-half of the land in the district is filed with the secretary, the board, by order entered upon its records, shall order a special election to be held at some place in the district to be designated by the board.

(Added by Stats. 1951, Ch. 336.)



52202

At the special election the board shall submit to the landowners the question of whether bonds shall be issued in an amount equal to the amount of such assessment, or the part of such assessment remaining unpaid, which amount shall be entered by the board in its records and stated by it in the order for the special election.

(Added by Stats. 1951, Ch. 336.)



52203

If a majority of the votes cast at the election are in favor of the issuance of bonds, the board shall cause the amount of bonds stated in the order for the election to be executed and delivered, with the assessment list, to the county treasurer.

(Added by Stats. 1951, Ch. 336.)



52204

If the board deems it advisable, it may order a special election to be held prior to making any assessment, to determine whether bonds shall be issued for an amount to be stated in the order for the election, but no bonds shall, in such instance, be issued until an assessment for the amount of the bonds authorized at the election has been made and filed with the county treasurer.

(Added by Stats. 1951, Ch. 336.)



52205

The county treasurer shall place the bonds to the credit of the district.

(Added by Stats. 1951, Ch. 336.)



52206

The bonds shall be payable serially within 20 years from their date, as follows:

(a) Not less than 10 percent of the aggregate face value of bonds issued shall be payable within 10 years from their date.

(b) Not less than 10 percent of the aggregate face value of bonds remaining unpaid at the end of 10 years shall be payable each year beginning with the eleventh (11th) year from their date, until the whole amount of the bonds is paid.

(Added by Stats. 1951, Ch. 336.)



52207

The bonds shall be substantially in the following form:

Form of Bonds
United States of America
State of California

County of ______

No. _____

$ ______

Reclamation District ______

Reclamation District No. ____, for value received hereby acknowledges itself indebted to and promises to pay to the holder hereof at the office of the treasurer of said county, in the State of California, on the first day of ____, 19_, the sum of ____ dollars ($____), in lawful money of the United States of America, with interest thereon in lawful money from date hereof until paid, at the rate of ____ percent, per year, payable at the office of said treasurer on the first day of January, and the first day of July in each year on presentation and surrender of the interest coupons hereto attached.

This bond is one of a series of ____ bonds of like tenor and effect, except as to denomination and maturity, numbered from ____ to ____ inclusive, amounting in the aggregate to ____ dollars ($____), issued in accordance with Division 15 of the Water Code of the State of California pursuant to an election held in said reclamation district on the ____ day of ____, 19_, authorizing its issuance, and is based upon and secured by an assessment levied on the lands in said district, and filed in the Office of the County Treasurer of said County of ____, on the ____ day of ____, 19_, and the said reclamation district does hereby certify and declare that said election was duly called and held upon due notice, and the result thereof was duly canvassed and ascertained, in pursuance of and in strict conformity with the laws of the State of California applicable thereto, and that all of the acts and conditions and things required by law to be done, precedent to and in the issue of said bonds have been done and have been performed in regular and in due form and in strict accordance with the provisions of the law authorizing the issuance of reclamation bonds.

In the testimony whereof, the said district, by its board of trustees, has caused this bond to be signed by the president of said board and attested by the Auditor of said County of ____ with his seal of office affixed this ____ day of ____, 19_.

President of said board

Attest

Auditor of the County of

, State of California

(Added by Stats. 1951, Ch. 336.)



52208

The interest coupons may be substantially in the following form:

No. ________

$ _______

The County Treasurer of ____ County, California, will pay to the holder hereof on the ____ day of ____, 19_, at his office in said County of ____, the sum of ____ dollars ($____) in lawful money of the United States out of the funds of Reclamation District No. ____ for interest on bonds of said district numbered ____.

County Auditor

(Added by Stats. 1951, Ch. 336.)






ARTICLE 2. Sale

52220

When directed by resolution of the board, the county treasurer may sell all or any designated number of the bonds for the best price obtainable, but in no event for less than 90 percent of the face value of the bonds and the accrued interest thereon.

(Added by Stats. 1951, Ch. 336.)



52221

The bonds shall be sold in the manner provided in Article 3 of Chapter 1 of this part.

(Added by Stats. 1951, Ch. 336.)



52222

The county treasurer may accept in full or partial payment for bonds, outstanding warrants of the district at face value plus the accrued interest thereon.

(Added by Stats. 1951, Ch. 336.)



52223

When bonds have been authorized prior to payment of an assessment during the 30-day period allowed by Section 51510, the amount of bonds to be sold shall be reduced and canceled in an amount equal to the assessment paid during that period.

(Amended by Stats. 1951, Ch. 681.)



52224

The reduction and cancellation of bonds not to be sold shall be only in the latest maturities and the minute order directing such reduction and cancellation shall be entered by the board and a copy thereof, certified by the president, filed with the county treasurer.

(Amended by Stats. 1951, Ch. 681.)



52225

The proceeds from the sale of the bonds shall be placed in the county treasury to the credit of the district.

(Added by Stats. 1951, Ch. 336.)



52226

A sale and delivery of the bonds by the county treasurer is conclusive evidence in favor of the purchaser and all subsequent holders of the bonds that the sale was made upon due authority and notice.

(Added by Stats. 1951, Ch. 336.)



52227

The board may draw demand warrants upon the county treasurer against the funds provided by sale of bonds.

(Added by Stats. 1951, Ch. 336.)



52228

Bonds issued pursuant to this chapter which have been investigated and certified by any officer of this state authorized to make such investigation and certification, and declared to be legal for investments by savings banks of the state, may be purchased, or received in pledge for loans by savings banks, trust companies, insurance companies, guardians, conservators, executors, administrators and special administrators, or by any public officer or officers of this state or of any county, city, or other municipal or corporate body within this state having or holding funds which they are authorized to invest or loan.

(Amended by Stats. 1979, Ch. 730.)






ARTICLE 3. Additional Series

52240

When any district, having authorized the issuance of a series of bonds, issues an additional series based on another assessment, the dates of maturity of the additional series shall be such that the latest maturities thereof do not exceed 30 years, and the earliest maturity shall be later than the latest maturity of bonds of any earlier series.

(Added by Stats. 1951, Ch. 336.)



52241

The provisions of this part relative to the original issue of bonds shall apply to additional series of bonds so far as applicable.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 4. Exchange

52260

Any district which has issued bonds of different denominations, may, by order entered in its minutes, upon request of holders thereof, and upon the deposit of the outstanding bonds with the board, issue to the holders of the deposited bonds, bonds in the same form but in different denominations having the same aggregate face value and maturity.

(Added by Stats. 1951, Ch. 336.)



52261

Exchange bonds shall be executed by all persons required by law to execute the bonds for which the exchange is made.

(Added by Stats. 1951, Ch. 336.)



52262

Bonds deposited for exchange shall be canceled by the county treasurer and the board.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 5. Cancellation

52280

The board, by an order entered in its minutes, may cancel all proceedings taken in connection with bonds remaining unsold one year after they are delivered to the county treasurer, or which are not delivered to the county treasurer within one year from the date of the election authorizing the issuance thereof.

(Added by Stats. 1951, Ch. 336.)



52281

A certified copy of the order shall be filed with the county treasurer of each county wherein lands affected by the assessment on which the bonds were based are situated.

(Added by Stats. 1951, Ch. 336.)



52282

Upon receipt of the order, the county treasurer to whom the unsold bonds have been delivered shall cancel the unsold bonds and all coupons attached thereto.

(Added by Stats. 1951, Ch. 336.)



52283

Cancellation of unsold or unissued bonds shall not affect the validity of the assessment upon which the bonds were issued, and the board may call for the payment of any part of the assessment as provided in Section 51517 or may cause bonds to be authorized and issued upon the unpaid portion of such assessment.

(Added by Stats. 1951, Ch. 336.)



52284

When a portion of any bond issue is canceled, the board shall call the portion of the assessment securing the canceled bonds, in such installment or installments as the said board shall determine, and the amount collected shall be deposited in the county treasury and paid out on warrants of the district in the order of their registration drawn in payment of costs for the payment of which the assessment was levied.

(Added by Stats. 1951, Ch. 336.)



52285

Calls of assessments pursuant to Section 52284 shall be limited to amounts which will leave uncalled a sufficient portion of the assessment to pay principal and interest on the outstanding bonds.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 6. Miscellaneous

52300

The provisions of this division as to the procedure for calling assessments to meet payments of principal or interest of bonds, the provisions of Section 51258, and the provisions of this division relating to refunding bonds, shall apply to and inure to the benefit of bonds which were issued prior to July 27, 1917.

(Added by Stats. 1951, Ch. 336.)



52301

In all cases where it is provided in this division that bonds and interest coupons may be used in lieu of cash, and the entire amount of any bonds or coupons tendered is not required to complete the particular transaction, the county treasurer shall endorse thereon, as paid, the amount thereof which is tendered for payment or cancellation, and shall endorse on the unmatured coupons attached to such bond the amount for which the unmatured coupons are redeemable, the amount to be computed on the unpaid portion of the bond at the rate of interest provided in the bond.

(Added by Stats. 1951, Ch. 336.)



52302

Bonds and interest coupons which are, without bad faith on the part of the holder, lost, destroyed, or so mutilated as to impair their value to the holder, may be replaced by the issuance of duplicates in the manner provided with respect to warrants in Part 9, Chapter 2, Article 3 of this division.

(Amended by Stats. 1951, Ch. 681.)









CHAPTER 2.5. Revenue Bonds

52400

As an alternate to any other method of financing available to it, a district may, by resolution or indenture, create a special indebtedness evidenced by revenue bonds to finance the costs of carrying out a plan for any works, singly or as a whole.

(Added by Stats. 1974, Ch. 978.)



52401

The proceedings for the issuance of revenue bonds shall be had, the district shall have the powers and duties, and the bondholders shall have the rights and remedies, all in substantial accordance with and with like legal effect as provided in the Revenue Bond Law of 1941 (Chapter 6 (commencing with Section 54300), Part 1, Division 2, Title 5 of the Government Code); provided, however, that when such proceedings are requested by the affirmative action of a majority or more of the voters in the district, no election shall be had, nor shall such action be subject to referendum.

(Added by Stats. 1974, Ch. 978.)



52402

A district may, by resolution or indenture, prescribe and revise charges for the services of its properties, works, and facilities, singly or as a whole, or for the providing of such properties, works, or facilities, or for their availability, including minimum and standby charges. If new, increased, or extended assessments are proposed, the district shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(Amended by Stats. 2007, Ch. 27, Sec. 35. Effective January 1, 2008.)






CHAPTER 3. General Refunding Bonds

ARTICLE 1. Issuance and Form

52500

A district may refund the whole or any part of any installment of the principal of an outstanding bond issue.

(Added by Stats. 1951, Ch. 336.)



52501

All proceedings for the issuance of refunding bonds commenced prior to August 14, 1929 shall be completed in accordance with the provisions of this part.

(Added by Stats. 1951, Ch. 336.)



52502

When the board determines that it would be for the best interest of the district or the landowners therein to refund any installment, or portion thereof, of the principal of any outstanding bonds of the district, the board may, by order entered upon its records, order a special election to be held at some place in the district to be designated by the board.

(Added by Stats. 1951, Ch. 336.)



52503

At the election the board shall submit to the landowners the question of whether any installment of the principal of the outstanding bonds of the district, or any part of such installment shall be refunded.

(Added by Stats. 1951, Ch. 336.)



52504

The order for the election shall state the maturities and rate of interest of the refunding bonds, and the total amount of the principal thereof, and shall designate the bonds which are to be refunded.

(Added by Stats. 1951, Ch. 336.)



52505

If a majority of the votes cast at the election approve the issuance of refunding bonds, the board shall prescribe the date and rate of interest of the refunding bonds authorized at the election and shall cause them to be executed and delivered, with a certified copy of the order of election, to the county treasurer.

(Added by Stats. 1951, Ch. 336.)



52506

The principal of the refunding bonds shall not exceed 110 percent of the principal amount of the bonds to be refunded.

(Added by Stats. 1951, Ch. 336.)



52507

The principal and interest of refunding bonds shall be based on and payable out of the assessment upon which the bonds to be refunded are payable.

(Added by Stats. 1951, Ch. 336.)



52508

Refunding bonds shall be payable serially within at least 50 years from their date.

(Added by Stats. 1951, Ch. 336.)



52509

Refunding bonds may be in substantially the following form:

United States of America
State of California

County of ______

No. _____

$

Reclamation District No. ______

Reclamation District No. ____ for value received, hereby acknowledges itself indebted to and promises to pay to the holder hereof at the office of the treasurer of ____ County, in the State of California, on the ____ day of ____, 19__, the sum of $____ in lawful money of the United States of America, with interest thereon in like lawful money from the date hereof until paid at the rate of ____ percent per year, payable at the office of said treasurer on the first day of January, and the first day of July in each year on presentation and surrender of the interest coupons hereto attached. This bond is one of a series of refunding bonds of like tenor and effect, except as to denomination and maturity, numbered from ____ to ____ inclusive, amounting in the aggregate to the sum of ____ dollars ($____), issued in accordance with Division 15 of the Water Code of the State of California pursuant to an election held in said reclamation district on the ____ day of ____, 19__, authorizing their issuance, and are issued for the purpose of refunding ____ $____ of the principal amount of the bonds of this district dated the ____ day of ____, 19__, and outstanding on the ____ day of ____, 19__, and this bond is based upon and secured by an assessment levied on the lands in said district, and filed in the office of the county treasurer of said County of ____ on the ____ day of ____, and the said reclamation district does hereby certify and declare that said election was duly called and held upon due notice, and the result thereof was duly canvassed and ascertained, in pursuance of and in strict conformity with the laws of the State of California applicable thereto, and that all of the acts and conditions and things required by law to be done, precedent to and in the issue of said bonds have been done and have been performed in regular and in due form and in strict accordance with the provisions of the law authorizing the issuance of reclamation bonds.

This bond is one of the bonds issued to refund $____ principal amount of bonds of this district numbered ____ dated the said ____ day of ____, 19__, and maturing ____, 19__.

In testimony whereof, the said district, by its board of trustees, has caused this bond to be signed by the president of said board and attested by the auditor of said County of ____ with his seal of office affixed this ____ day of ____, 19__.

President of said board

Attest:

Auditor of the County of , State of California.

(Added by Stats. 1951, Ch. 336.)



52510

The interest coupons may be substantially in the following form:

No. ________

$ _______

The county treasurer of ____ County, California, will pay to the holder hereof on the ____ day of ____, 19___, at his office in the County of ____ the sum of $____ in lawful money of the United States out of the funds of Reclamation District No. ____ for interest on refunding bond of said district, No. ___.

County Auditor

(Added by Stats. 1951, Ch. 336.)






ARTICLE 2. Exchange

52530

The board, with the consent of the holders of any or all of the outstanding bonds to be refunded, may direct the county treasurer to deliver to such holders at any time, in exchange therefor, refunding bonds issued pursuant to this chapter, having maturities agreed upon by the board and the holders of the bonds to be refunded.

(Added by Stats. 1951, Ch. 336.)



52531

The aggregate principal amount of the refunding bonds delivered to bond holders shall not exceed the aggregate principal amount of the bonds exchanged therefor.

(Added by Stats. 1951, Ch. 336.)



52532

The bonds delivered to the district in exchange for refunding bonds shall be immediately canceled by the county treasurer.

(Added by Stats. 1951, Ch. 336.)



52533

The outstanding bonds may be refunded pursuant to this article with the consent of the holders thereof at any time before or after their final maturity date.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 3. Sale

52550

The board, in lieu of exchanging refunding bonds for outstanding bonds, may declare by resolution that it will be for the best interests of the district to sell all or any specific portion of the refunding bonds.

(Added by Stats. 1951, Ch. 336.)



52551

The board, having adopted a resolution of sale, may declare by resolution, on or before the February 1st or the August 1st prior to the date of maturity of the outstanding bonds next maturing and to be refunded, either in whole or in part, that any portion of the refunding bonds available for the refunding of the outstanding bonds next maturing shall be sold.

(Added by Stats. 1951, Ch. 336.)



52552

The resolution shall direct the county treasurer to sell the refunding bonds on a date not less than five days, nor more than 10 days, prior to the April 1st or October 1st prior to the maturity of the bonds to be refunded, and shall declare whether the refunding bonds may be sold for less than the face value thereof, plus accrued interest. In no event shall refunding bonds be sold for less than 90 percent of their face value plus accrued interest.

(Added by Stats. 1951, Ch. 336.)



52553

The refunding bonds shall be sold by the county treasurer in the manner provided in Article 3, Chapter 1 of this part for the sale of bonds and refunding bonds.

(Added by Stats. 1951, Ch. 336.)



52554

A sale by the county treasurer is conclusive evidence in favor of the purchaser and all subsequent holders of the refunding bonds that the sale was made upon due authority and notice.

(Added by Stats. 1951, Ch. 336.)



52555

Refunding bonds which are not sold when offered for sale may again be offered for sale from time to time prior to their fixed maturity, or may be exchanged for outstanding bonds as provided in this chapter.

(Added by Stats. 1951, Ch. 336.)



52556

The proceeds of the sale of refunding bonds shall be placed in the county treasury to the credit of the bond fund, and used only in payment of the principal of the outstanding bonds to be refunded by the refunding bonds so sold.

(Added by Stats. 1951, Ch. 336.)



52557

The board shall sell or exchange refunding bonds only of such maturities as have been declared in the notice of election for the issuance of refunding bonds to be available for the refunding of particular maturities of the district s outstanding bonds.

(Added by Stats. 1951, Ch. 336.)



52558

If any district authorized the issuance of refunding bonds prior to August 14, 1929, and the same or any part thereof are unsold, the board may call an election in the manner and upon the notice prescribed for the issuance of refunding bonds, at which election there shall be submitted the question of whether such refunding bonds of any maturity shall be sold or exchanged to refund any maturity of outstanding bonds of the district as the board shall determine, or as may otherwise be specified in the notice of such election.

(Added by Stats. 1951, Ch. 336.)



52559

If the board, in its resolution, determines that the refunding bonds may be sold for an amount less than their aggregate par value, and that it is necessary or advisable that an amount be made available for the payment of interest upon the refunding bonds from the date of the sale thereof to the date of maturity of the bonds to be refunded out of the proceeds of the sale, the resolution of sale shall direct that a warrant be forthwith drawn against the general or maintenance fund of the district in favor of the county treasurer as trustee of the bond fund and delivered to the county treasurer.

(Added by Stats. 1951, Ch. 336.)



52560

The warrant shall be drawn for an amount equal to the sum of:

(a) The excess of the par value of the refunding bonds directed to be sold over the amount for which the board has determined the refunding bonds may be sold, which shall not in any event, exceed 10 percent of the par value of the refunding bonds directed to be sold.

(b) An amount sufficient to pay interest at the rate provided in the refunding bonds from the date of sale thereof to the date of the maturity of the bonds to be refunded out of the proceeds of the sale.

Items (a) and (b) are incidental expenses of the district as defined in Section 51336.

(Added by Stats. 1951, Ch. 336.)



52561

When the warrant has been drawn, there shall be included in the next succeeding assessment call levied for maintenance purposes, an amount equal to that of the warrant, and that amount shall be assessed against the several parcels in the same proportion as the original assessment, or any subsequent reapportionments thereof, which secures the payment of the refunding bonds, and, when collected, shall be placed to the credit of the maintenance fund, in reimbursement of that fund.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 4. Collection and Disposition of Supplemental Assessment

52580

The board, in lieu of drawing a warrant pursuant to Section 52560 may raise the amounts indicated in that section by a supplemental assessment levied as provided in Part 7, Chapter 2, Article 6 of this division, in which event the warrant shall be drawn against the fund created by the supplemental assessment.

(Added by Stats. 1951, Ch. 336.)



52581

If the landowners in a district voluntarily pay to the county treasurer, on the call of the board the amount required to be made available by reason of the sale of the refunding bonds at less than par, no supplemental assessment shall be levied.

(Added by Stats. 1951, Ch. 336.)



52582

If a sale of the refunding bonds is consummated by payment of the purchase price and the delivery of the bonds, the board shall enforce payment of delinquencies in the supplemental assessment in the manner set forth as provided in Chapters 3 and 4 of Part 7 of this division.

(Added by Stats. 1951, Ch. 336.)



52583

The county treasurer shall use the proceeds of the supplemental assessment or of the warrant delivered to him pursuant to Section 52559, as the case may be, for the following purposes:

(a) The payment of any amount by which the total amount necessary to pay the principal and accrued interest on the bonds next maturing exceeds the proceeds from the sale of the refunding bonds, exclusive of accrued interest.

(b) The payment to the purchaser of the refunding bonds at the time he takes delivery thereof, of interest at the rate provided in the refunding bonds from the date the sale is completed by the payment of the purchase price until the date when, pursuant to the terms of the refunding bonds and the coupons thereto attached, interest thereon shall begin to accrue.

(Added by Stats. 1951, Ch. 336.)



52584

Any surplus in the supplemental assessment fund after the principal and interest on the bonds next maturing are paid in full shall be refunded by the county treasurer to the persons who have paid the supplemental assessment, in proportion to the amounts they paid.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 5. Cancellation

52600

Refunding bonds remaining in the hands of the county treasurer after the outstanding bonds to be refunded thereby are discharged, shall be forthwith canceled by the county treasurer and shall never be an obligation of the district.

(Added by Stats. 1951, Ch. 336.)



52601

If, upon the expiration of one year after an issue of refunding bonds, heretofore or hereafter issued was deposited with the county treasurer, all or part of the refunding bonds are unsold or unexchanged, the board, by an order entered in its minutes, may cancel all proceedings taken in connection with the unsold or unexchanged refunding bonds as provided in Article 5, Chapter 2 of this part.

(Added by Stats. 1951, Ch. 336.)



52602

The cancellation will not affect the validity of the assessment upon which the bonds are based, nor the validity of any bonds previously sold or exchanged, or previously issued on the assessment.

(Added by Stats. 1951, Ch. 336.)









CHAPTER 4. Alternate Method for Refunding Bonds

ARTICLE 1. Issuance and Forms

52700

The board may cause refunding bonds to be issued as provided in this chapter for the purpose of refunding any outstanding bonds, including original issues and refunding issues.

(Added by Stats. 1951, Ch. 336.)



52701

Refunding bonds issued pursuant to this chapter shall be issued in substantially the manner prescribed by Chapter 3 of this part for the issuance of refunding bonds, except as otherwise provided herein, and the provisions thereof concerning the authorization, issuance, exchange and sale of refunding bonds issued pursuant thereto shall be applicable to refunding bonds issued pursuant to this chapter.

(Added by Stats. 1951, Ch. 336.)



52703

The board shall call and conduct an election of the landowners in the manner provided in Chapter 3 (commencing with Section 50800) of Part 4 of this division for the purpose of authorizing the issuance of the refunding bonds.

(Amended by Stats. 1992, Ch. 1020, Sec. 131. Effective January 1, 1993.)



52704

Prior to the issuance of any refunding bonds pursuant to this chapter the board shall file with the county treasurer a copy of the refunding plan and a certified copy of the order of the board providing for the issuance of the refunding bonds.

(Amended by Stats. 1992, Ch. 1020, Sec. 132. Effective January 1, 1993.)



52705

The refunding bonds may be in substantially the following form:

Reclamation District No. ____, in the County of ____, in the State of California, a reclamation district duly organized and existing under and pursuant to the laws of said State, is indebted to and promises to pay to the bearer hereof, for value received, the sum of ____ dollars ($____), on the ____ day of ____, 19__, (unless before that date this bond is called for redemption, and payment hereof provided for, in the manner set forth in the refunding plan hereinafter mentioned) with interest thereon at the rate of ____ percent (____%) per year from ____, 19__, to and including the date of maturity of this bond. Said interest shall be payable on the first day of January and the first day of July of each year. Said principal and interest are payable in lawful money of the United States of America at the Office of the Treasurer of the County of ____, State of California, and are payable only on presentation and surrender of the proper interest coupons hereto attached as the same mature.

This refunding bond is one of an authorized issue of refunding bonds of said district in the aggregate principal amount of ____ dollars ($____), known as the ____ Refunding Issue, all of like date and tenor, and all issued under and subject to the provisions of a refunding plan dated ____, to which refunding plan reference is hereby made for the statement of the nature and extent of the security, the rights of the holders of the refunding bonds and of the interest coupons in respect thereto and the terms and conditions upon which the refunding bonds are issued and secured, to all of the provisions of which refunding plan, the bearer or registered owner of this refunding bond, by his acceptance hereof, assents. This refunding bond is issued by authority of the provisions of Division 15, Part 8, Chapter 4, of the Water Code of the State of California, and pursuant to a vote of the landowners of said district at an election duly called, held and canvassed in conformity with the requirements of said chapter, and the bonds of this issue are issued for the purpose of refunding ____ dollars ($____) of the principal amount of the bonds of this district, and outstanding on the ____ day of ____, 19__, and this bond is secured by an assessment or assessments levied on the lands of said district and filed in the Office of the County Treasurer of said County of ____ on the ____ day of ____, 19__.

It is hereby recited, certified and declared that this refunding bond is issued in strict conformity with the Constitution and laws of the State of California, and with proceedings of said reclamation district authorizing the same, and that all acts, conditions and things required to exist, happen and to be performed precedent to and in the issuance of this refunding bond, have existed, happened and been performed in regular and due time, form and manner as required by law, and that this refunding bond together with all other indebtedness and obligations of said reclamation district does not exceed any limit prescribed by the Constitution or Statutes of the State of California.

It is further certified, recited and declared that the indebtedness which this bond is issued to refund, is a valid, subsisting, outstanding and legally binding indebtedness, evidenced by bonds and coupons of said district, and that this refunding bond shall be applied only to the refunding of the indebtedness for which it is issued, and for no other purpose.

This bond is subject to call and redemption on any interest payment date at not exceeding the par value thereof and accrued interest as provided in said refunding plan.

In testimony whereof, the said district by its board of trustees, has caused this bond to be signed by the president of said board and attested by the Auditor of said County of ____ with his seal of office affixed this ____ day of ____, 19__.

_____ President of said board.

Attest:

Auditor of the County of ___________,

State of California.

(Added by Stats. 1951, Ch. 336.)



52706

The interest coupons to be attached to the refunding bonds may be in substantially the following form:

No.

$

The County Treasurer of ____ County, California, will pay to the holder hereof on the ____ day of ____, 19_, (unless before that date the within bond is called for redemption, and payment hereof provided for, in the manner set forth in the refunding plan referred to in said bond), at his office in the County of ____, the sum of $____ in lawful money of the United States out of funds of Reclamation District No. ____, for interest due on said date on refunding bond of said district, No. ____.

County Auditor.

(Added by Stats. 1951, Ch. 336.)



52707

An action to determine the validity of refunding bonds may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1961, Ch. 1544.)



52709

Refunding bonds issued pursuant to this chapter may be sold from time to time in the same manner as other bonds of the district, or may be exchanged for other bonds of the district.

(Amended by Stats. 1992, Ch. 1020, Sec. 133. Effective January 1, 1993.)



52710

The outstanding bonds refunded or exchanged shall be immediately canceled by the county treasurer.

(Added by Stats. 1951, Ch. 336.)



52711

The maturity of the refunding bonds issued pursuant to this chapter and the rate of interest thereon shall be fixed by the board, but in no case shall the maturity of any of the refunding bonds exceed 50 years nor the rate of interest exceed 8 percent per year, payable semiannually.

(Amended by Stats. 1975, Ch. 130.)



52712

An issue of refunding bonds issued pursuant to this chapter shall be based upon and payable out of the assessment from which the bonds to be refunded were payable, and shall mature at one time.

(Added by Stats. 1951, Ch. 336.)



52713

The board may make expenditures, or incur indebtedness, and issue warrants therefor to pay the cost and expenses incident to any refunding plan or in connection with the refunding of its bonds.

(Amended by Stats. 1992, Ch. 1020, Sec. 134. Effective January 1, 1993.)



52714

The authority to issue refunding bonds pursuant to this chapter is in addition to the authority granted by Chapter 3 of this part, and nothing in this chapter shall be deemed to amend or modify Chapter 3 of this part or be applicable to refunding bonds issued under the provisions thereof, except that the procedure specified in that chapter, insofar as it is adopted herein, is a part hereof, it being the intent of the Legislature to provide an alternative method of issuing refunding bonds.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 2. Sinking Fund

52730

The board, prior to, or at the time of, issuance of the refunding bonds under this chapter, shall provide for the creation of an annual sinking fund for the payment of the refunding bonds in amounts determined by the board.

(Amended by Stats. 1992, Ch. 1020, Sec. 135. Effective January 1, 1993.)



52731

The county treasurer, at least 90 days before the first day of January in each year during which the refunding bonds are outstanding, shall levy and collect a call against the assessment securing the payment of the principal and interest of the refunding bonds, in addition to all other calls required by law to be made, sufficient to provide the amounts of such sinking fund payments for the then current year.

(Added by Stats. 1951, Ch. 336.)



52732

Ninety days, or more, before the first day of January in any year, the board may modify the amount of the sinking fund payment. The board shall forthwith mail the county treasurer a copy of the board s order approving the modification of the sinking fund payment. The order shall state specifically the amount to be called by the county treasurer if the amount is less than that stated in the sinking fund schedule.

(Amended by Stats. 1992, Ch. 1020, Sec. 136. Effective January 1, 1993.)



52735

In any year in which the district has surplus funds from other sources available for the sinking fund payment and has deposited such funds in the sinking fund the call of assessment for sinking fund purposes for that year shall be limited to any amount by which the amount of the sinking fund payment exceeds the amount of surplus funds so deposited.

(Added by Stats. 1951, Ch. 336.)



52736

The board may invest the money in the sinking fund in bonds of the United States or of the State of California, and hold the bonds so purchased, and the income therefrom, as part of the sinking fund until such time as the board determines that it is for the best interests of the district that all or part of such bonds be sold.

(Added by Stats. 1951, Ch. 336.)



52737

The proceeds of sale of any bonds in which any part of the sinking fund is invested shall be deposited in the sinking fund.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 3. Redemption

52750

When the sinking fund contains at least ten thousand dollars ($10,000), the county treasurer shall, upon request of the board, by notice published once a week for two successive weeks in some newspaper published in the county where the office of the district is located and, in its discretion, in any other newspaper, invite sealed proposals for the sale to the district of any of its outstanding bonds or refunding bonds secured by the assessment out of which the sinking fund was created.

(Added by Stats. 1951, Ch. 336.)



52751

The notice shall state the amount available for the redemption of bonds or refunding bonds and shall specify when and where the proposals will be opened.

(Added by Stats. 1951, Ch. 336.)



52752

All proposals shall be opened at the office of the county treasurer at an open meeting of the board convened at the time specified in the notice or at some subsequent time to which the meeting is adjourned.

(Added by Stats. 1951, Ch. 336.)



52753

Any or all proposals may be rejected by the county treasurer, and shall be rejected by him if requested to do so in writing by a majority of the board.

(Added by Stats. 1951, Ch. 336.)



52754

If no bids are received, or if the bids accepted are not sufficient to exhaust the money available for the purchase of outstanding bonds or refunding bonds, the county treasurer may, with the written assent of at least two members of the board, purchase at private sale with available money in the sinking fund, any of the refunding bonds for the payment of which the sinking fund was created.

(Added by Stats. 1951, Ch. 336.)



52755

No proposal to sell bonds to the district at a price in excess of the par value thereof shall be accepted.

(Added by Stats. 1951, Ch. 336.)



52756

All bonds purchased with sinking fund moneys shall forthwith be canceled.

(Added by Stats. 1951, Ch. 336.)



52757

The board may, by resolution adopted prior to the time of issuing any refunding bonds, provide for the call and redemption thereof, in numerical order, or by lot, as prescribed in the resolution, on any interest payment date prior to their fixed maturity, at not exceeding the par value thereof and accrued interest, in which event a statement to that effect shall appear on the face of the refunding bond.

(Added by Stats. 1951, Ch. 336.)



52758

Notice of redemption of callable refunding bonds shall be published once a week for three successive weeks in a newspaper of general circulation printed and published in the principal county.

(Added by Stats. 1951, Ch. 336.)



52759

The first publication of the notice shall be not less than 30 days nor more than 90 days prior to the date fixed in the refunding bonds for the redemption.

(Added by Stats. 1951, Ch. 336.)



52760

Interest on refunding bonds declared to be callable shall cease after the date fixed for redemption if the district has provided funds for the payment of the principal and interest thereof.

(Added by Stats. 1951, Ch. 336.)









CHAPTER 5. Creation of Reserve Fund Pursuant to Agreement With the United States

52850

When there is an agreement between a district and the United States of America, or any department or agency thereof, which provides for the issuance of refunding bonds of the district aggregating in principal amount a sum less than the principal amount of the bonds to be refunded and for the creation of a reserve fund to pay installments of principal or interest of the refunding bonds when the amount in the bond fund is insufficient to pay the installments, and when the unpaid principal amount of the assessment securing the bonds to be refunded is, or upon the carrying out of the plan for refunding provided in the agreement will be, in excess of the principal amount of bonds secured by the assessment, the board may declare by resolution that all or part of the excess of the assessment shall be called from time to time for the purpose of creating a reserve fund.

(Added by Stats. 1951, Ch. 336.)



52851

The money in the reserve fund shall be used to pay the installments of principal and interest of any outstanding bonds secured by the assessment when the amount in the bond fund is insufficient to meet such installments on any January 1st or July 1st, as the case may be.

(Added by Stats. 1951, Ch. 336.)



52852

If the bond fund contains a sum derived from an assessment securing the bonds to be refunded pursuant to the agreement which is in excess of the amount required to pay all installments of principal and interest due or to become due within six months upon all outstanding bonds secured by the assessment, the board may by resolution direct that the excess, or such part thereof as they deem advisable, be set apart for the purpose of creating a reserve fund.

(Added by Stats. 1951, Ch. 336.)



52853

The county treasurer shall call such part of the principal of the assessment securing the refunding bonds, not exceeding the amount by which the unpaid principal amount of the assessment exceeds the principal amount of bonds secured thereby, as is necessary to restore the amount of depletion of the reserve fund caused by authorized payments therefrom.

(Added by Stats. 1951, Ch. 336.)



52854

The call shall be made at the time prescribed by Section 51420 for making the next call for the payment of principal or interest of the bonds after the reserve fund has been depleted.

(Added by Stats. 1951, Ch. 336.)



52855

The board may direct that the restoration of the reserve fund be effected over a period not exceeding three years next after the reserve fund was depleted, in which case not less than one-third of the amount of the depletion shall be restored during each of the three years.

(Added by Stats. 1951, Ch. 336.)



52856

No call for the purpose of creating a reserve fund shall be made until the United States, or department or agency thereof, has accepted 50 percent or more of the refunding bonds proposed to be issued under the plan.

(Added by Stats. 1951, Ch. 336.)



52857

The county treasurer may invest any money in the reserve fund in bonds of the United States or of the State of California, and bonds so purchased and held in the reserve fund may be sold by the county treasurer and the proceeds temporarily reinvested in such bonds.

(Added by Stats. 1951, Ch. 336.)



52858

Sales of bonds of the United States or of the State of California purchased with reserve fund money shall be made by the county treasurer in sufficient time that the proceeds may be applied to the purposes for which the reserve fund was created.

(Added by Stats. 1951, Ch. 336.)



52859

The board of a district which has entered into an agreement pursuant to Section 52850, may, by resolution, direct that any money on deposit in the county treasury to the credit of any bond fund or bond reserve fund of the district, which was derived from an assessment against district lands securing said bonds and which is in excess of the amount required to pay principal and interest then due or to become due within six months thereafter upon bonds secured by the assessment, be applied to either or both of the following purposes:

(a) The purchase of bonds secured by the assessment.

(b) Deposit with the Federal Reserve Bank in San Francisco, California, subject to withdrawal therefrom only upon written orders of the district and the United States of America, or the department or agency thereof, including Reconstruction Finance Corporation, interested in the creation and maintenance of the fund, or by the district with the written consent of the United States of America, or the department or agency thereof, including Reconstruction Finance Corporation, interested in the creation and maintenance of the reserve fund.

(Added by Stats. 1951, Ch. 336.)



52860

The county treasurer shall forthwith cancel all bonds purchased pursuant to subsection (a) of Section 52859.

(Added by Stats. 1951, Ch. 336.)



52861

No purchase of bonds shall be made pursuant to subdivision (a) of Section 52859 unless the unpaid principal amount of the assessment securing such bonds is in excess of the principal amount of outstanding and authorized bonds secured by such assessment.

(Added by Stats. 1951, Ch. 336.)



52862

No funds deposited pursuant to subdivision (b) of Section 52859 may be withdrawn except to pay the principal or interests upon any bonds of the district held by Reconstruction Finance Corporation, or its successors in interest, or for repayment to the treasurer of the district for the purposes and uses of the district.

(Added by Stats. 1951, Ch. 336.)









PART 9. WARRANTS

CHAPTER 1. Issuance, Registration and Payment

ARTICLE 1. General Provisions

53000

The board may issue warrants drawn on the appropriate funds of the district to pay indebtedness of the district incurred in carrying out the works of reclamation and to raise money in anticipation of the collection of operation and maintenance assessment levies.

(Added by Stats. 1951, Ch. 336.)



53001

The board may draw demand warrants or time warrants, subject to the provisions of this part.

(Added by Stats. 1951, Ch. 336.)



53002

Demand warrants are warrants, drawn for any purpose, which are payable upon demand.

(Added by Stats. 1951, Ch. 336.)



53003

Time warrants are warrants, based upon an operation and maintenance assessment, payable at a specified future date expressed in the warrant.

(Added by Stats. 1951, Ch. 336.)



53004

The date of a warrant is the date inserted as such on the face of the warrant.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 2. Demand Warrants

53020

Demand warrants may be in substantially the following form:

Face

No. ________

$ ________

Office of the Board of Trustees of
Reclamation District No. _________

The Treasurer of ____ County will pay to the order of ____ out of Reclamation District No. ____ fund the sum of ____ dollars ($____) for ____ allowed by the board of trustees of said Reclamation District No. ____.

Dated _____, 19__.

Trustees

Attest:

Secretary

Reverse

When registered this warrant bears interest at the rate of __ percent per year, computed from the date of registration hereof.

This warrant will outlaw and cannot legally be paid four years after date, unless it is payable by its terms at a future date.

Pay to ____ or order ____.

Presented for payment but not paid for want of funds, this ____ day of ____, 19__.

Treasurer of ________ County

(Added by Stats. 1951, Ch. 336.)



53021

Demand warrants shall be presented to the county treasurer, and, if not paid on presentation, shall be registered and an endorsement of nonpayment made thereon.

(Added by Stats. 1951, Ch. 336.)



53022

Demand warrants not paid on presentation shall bear interest from date of registration at the rate adopted by the board, pursuant to Section 53300.

(Amended by Stats. 1983, Ch. 1109, Sec. 3. Effective September 28, 1983.)



53023

Demand warrants registered for nonpayment shall be paid by the county treasurer either in the order of registration or in the order agreed to, in writing, by all of the holders of the district s outstanding demand warrants, if the county treasurer approves the agreement.

(Amended by Stats. 1983, Ch. 1109, Sec. 4. Effective September 28, 1983.)






ARTICLE 3. Time Warrants

53040

When the board has filed an operation and maintenance assessment roll in the office of the county treasurer, and has directed an assessment levied against that roll to be paid in annual installments, it may issue and sell, or otherwise dispose of, time warrants based upon, and in anticipation of, the collection of such assessment levy, to pay the expenses for the payment of which the assessment was levied on a cash basis, or for the purpose of paying any outstanding warrants payable from such assessment levy. The period over which annual installments of the assessment shall be paid shall not exceed five years or the maturity of time warrants issued pursuant to Section 53042.5.

(Amended by Stats. 1979, Ch. 140.)



53041

Time warrants may be in substantially the following form:

Face

No. ________

_____

$________

Office of the Board of Trustees of
Reclamation District No. ____.

______, California

The Treasurer of ____ County will, on the ____ day of ____, 19__, pay to the order of ____ out of Reclamation District No. ____ maintenance fund, the sum of ____ dollars ($____), together with interest on said sum from date of registration of this warrant in the office of the county treasurer until paid at the rate of __ percent per year, the interest payable on January 1st and July 1st of each year until this warrant is paid in full, upon the presentation of this warrant to said county treasurer.

This warrant is one of a series of warrants aggregating in face amount ____ dollars ($____) all issued by the above-named reclamation district, and payable out of the proceeds of levies made by the board of trustees of said district by order entered on the minutes of said board on the ____ day of ____, 19__, against an operation and maintenance assessment filed in the office of the treasurer of the above-named county on the ____ day of ____, 19__. This warrant and each of the warrants of said series are payable exclusively from the proceeds of said levies when collected.

Dated this ____ day of ____, 19__.

_____

_____

_____

_____

Trustees

Attest:

_____

_____

Secretary

_____

Reverse

Registered this ____ day of ____, 19__.

________ Treasurer of ____ County

This warrant will outlaw four years after it matures and cannot thereafter be legally paid unless extended by order of the board of trustees on or before maturity.

Interest Endorsements

Date Due

Date Paid

Amount Paid

Transfer Endorsements

(Added by Stats. 1951, Ch. 336.)



53042

The time warrants which may be issued to mature in any year shall not exceed the amount of the assessment installment payable in such year, and the principal amount of time warrants which is outstanding at any time shall not exceed an amount determined by multiplying the number of acres within the district by five dollars ($5).

(Added by Stats. 1951, Ch. 336.)



53042.5

Time warrants may be issued for more than the amount set forth in Section 53042 and with a maturity longer than five years, provided that a special election is held pursuant to Chapter 3 (commencing with Section 50800) of Part 4 of this division, at which election the principal amount and maturity of such warrants and the purpose for which they are issued are approved by a majority of the votes cast.

(Added by Stats. 1978, Ch. 1108.)



53043

No time warrants shall be issued, sold, or disposed of for less than the face amount thereof and accrued interest thereon to date of delivery.

(Added by Stats. 1951, Ch. 336.)



53044

The proceeds from the issuance and sale of time warrants shall be deposited in the maintenance fund and shall be applicable to the payment of the expenses payable from that fund, or to the payment of outstanding warrants to the same extent as funds collected upon the operation and maintenance assessment levies.

(Added by Stats. 1951, Ch. 336.)



53045

Time warrants shall be registered with the county treasurer prior to their issuance.

(Added by Stats. 1951, Ch. 336.)



53046

Time warrants shall be paid upon their due date upon presentation and surrender to the county treasurer.

(Added by Stats. 1951, Ch. 336.)



53047

If time warrants are not paid by reason of lack of funds, no further registration is required, and they shall continue to bear interest after their due date until paid, reissued, extended or canceled.

(Added by Stats. 1951, Ch. 336.)



53048

Time warrants which are not paid on their due date because of lack of funds have priority and shall be paid out of the proceeds of the collection of the operation and maintenance assessment against which they have been issued, in preference to any demand warrants issued and registered after the date of regisration of such time warrants which are payable out of the same assessment.

(Added by Stats. 1951, Ch. 336.)



53049

The county treasurer, upon the request of the board, shall pay all time warrants before the maturity thereof, providing there are sufficient funds, after payment of all outstanding demand warrants, and all such time warrants shall be presented for payment.

(Amended by Stats. 1953, Ch. 805.)






ARTICLE 4. Warrants Drawn on Maintenance Fund

53070

A demand warrant on the maintenance fund pursuant to Section 51546 shall designate that it is so drawn and is to be paid therefrom, and is not required to be in the form specified in Article 2 of this chapter.

(Added by Stats. 1951, Ch. 336.)



53071

A demand warrant drawn on the maintenance fund shall be presented to the county treasurer and, if there is insufficient money in the maintenance fund to pay it, endorsement of that fact shall be made on the warrant by the county treasurer.

(Added by Stats. 1951, Ch. 336.)



53072

A demand warrant unpaid for want of funds at the time of presentation shall be registered by the county treasurer separately from other warrants of the district and shall bear interest from date of registration at the rate which the board has adopted pursuant to Section 53300.

(Amended by Stats. 1983, Ch. 1109, Sec. 5. Effective September 28, 1983.)



53073

A demand warrant issued pursuant to this article, shall be paid only from the maintenance fund, and, when registered, either in the order of its registration or in the order agreed to, in writing, by all of the holders of the district s outstanding demand warrants, if the county treasurer approves the agreement.

(Amended by Stats. 1983, Ch. 1109, Sec. 6. Effective September 28, 1983.)



53074

The provisions of Article 2 of this chapter and Article 2, Chapter 2 of this part relating to the payment or renewal of a demand warrant apply to a warrant issued pursuant to this article.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 5. Warrants Drawn on Irrigation Fund

53090

A warrant drawn on the irrigation fund shall designate that it shall be paid therefrom, and is not required to be approved by the board of supervisors nor be in the form prescribed by Article 2 of this chapter.

(Added by Stats. 1951, Ch. 336.)



53091

A warrant drawn on the irrigation fund shall be presented for payment to the county treasurer.

(Added by Stats. 1951, Ch. 336.)



53092

If there is insufficient money in the irrigation fund to pay a warrant when presented, endorsement of that fact shall be made thereon by the county treasurer, who shall register it separately from other warrants of the district, and it shall thereafter bear interest from date of registration at the rate of 8 percent per year until paid.

(Amended by Stats. 1975, Ch. 130.)



53093

All the provisions of Article 2 of this chapter and Chapter 2, Article 2 of this part relating to the payment or renewal of warrants apply to a warrant drawn on the irrigation fund.

(Added by Stats. 1951, Ch. 336.)









CHAPTER 2. Cancellation and Reissuance

ARTICLE 1. Permissive

53200

The board, at the request of the holder of any warrant, may cancel it and issue two or more warrants in lieu thereof.

(Added by Stats. 1951, Ch. 336.)



53201

If the canceled warrant has been registered each new warrant shall state that it is issued partly in lieu of a registered warrant, giving the dates of issuance and registration thereof, and upon registration of the new warrant it shall be considered as registered upon the date of registration of the canceled warrant.

(Added by Stats. 1951, Ch. 336.)



53202

New warrants issued pursuant to this article shall be issued for the principal only of the old warrant, but, upon registration, shall bear interest from the date of registration of the canceled warrant.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 2. Mandatory

53220

The board shall, on demand of the holder of any demand warrant outstanding one year or more, or any time warrant overdue one year of more, cancel the same and issue a new demand warrant for the face value of the old warrant, and a separate warrant for any interest then due thereon, or the board may allow a claim for the amount of any interest due on such warrant and may draw a warrant therefor.

(Added by Stats. 1951, Ch. 336.)



53221

Warrants issued for interest pursuant to this article shall not bear interest.

(Added by Stats. 1951, Ch. 336.)



53222

Upon drawing an interest warrant the board shall endorse on the reverse of the old warrant the fact that interest has been paid to the date of drawing the interest warrant.

(Added by Stats. 1951, Ch. 336.)



53223

An interest warrant shall state that it is drawn for interest on warrant No. ____ to ____ (date).

(Added by Stats. 1951, Ch. 336.)



53224

The board shall notify the county treasurer upon drawing an interest warrant, and he shall note on his register of warrants the fact that interest has been paid on the warrant for which the interest warrant was issued.

(Added by Stats. 1951, Ch. 336.)



53225

A demand warrant not paid or presented for reissuance within four years after its date, or a time warrant not paid within four years after its maturity may, upon the demand of the holder, be extended one or more times until repayment or reissuance, for a like period of four years from the date of each extension, upon presentation to the board, such extension being endorsed thereon by the board.

(Added by Stats. 1951, Ch. 336.)



53226

The board and the county treasurer may cancel all warrants which have not been paid or reissued, or which have not been extended one or more times, within four years after the date of demand warrants, or within four years after the date of maturity of time warrants.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 3. Lost, Destroyed, Mutilated or Defaced Warrants

53240

When the board is convinced by clear and unequivocal proof that a warrant of the district, without bad faith on the part of the holder, has been lost, destroyed, or so mutilated or defaced as to impair its value to the holder, and when such instrument is capable of being identified by number and description, the board may issue or cause to be issued a duplicate thereof having the same maturity, bearing like interest, and having the same number as the warrant proved to have been lost, destroyed, mutilated or defaced.

(Added by Stats. 1951, Ch. 336.)



53241

A holder desiring to have a duplicate warrant issued shall make a written application to the board stating the facts, and shall accompany the application with a deposit of such a sum of money as is required by the board to cover the cost of preparing and issuing the duplicate.

(Added by Stats. 1951, Ch. 336.)



53242

The holder of a lost or destroyed warrant shall file, with the application, a bond in double the face value of the lost or destroyed warrant.

(Added by Stats. 1951, Ch. 336.)



53243

The bond must be approved by the board and conditioned to indemnify and save harmless the district for any claim upon the lost or destroyed warrant.

(Added by Stats. 1951, Ch. 336.)



53244

The bond of indemnification shall be executed jointly and severally by the holder and a corporate surety approved by the board and duly authorized to do business, and doing business, in the State.

(Added by Stats. 1951, Ch. 336.)



53245

The holder of a mutilated or defaced warrant shall, at the time of filing the application for a duplicate, deliver the mutilated or defaced warrant to the board for cancellation.

(Added by Stats. 1951, Ch. 336.)



53246

The board, upon receipt of an application for the replacement of a lost, destroyed, mutilated, or defaced warrant, shall pass a resolution stating the facts, the filing of the application, the compliance with the conditions prescribed in this article and directing the officer who supervised the preparation and issuance of the original warrant to issue or cause to be issued a duplicate thereof.

(Added by Stats. 1951, Ch. 336.)



53247

The duplicate warrant shall be signed by the same officers and issued in all respects as nearly as possible as the original instrument, and shall have all the force, effect and validity of the original warrant.

(Added by Stats. 1951, Ch. 336.)









CHAPTER 3. Miscellaneous Provisions

ARTICLE 1. Interest Rate

53300

The board may provide, by resolution entered in its minutes, such rate of interest upon warrants as it deems reasonable, not to exceed 12 percent per year.

(Amended by Stats. 1983, Ch. 1109, Sec. 7. Effective September 28, 1983.)






ARTICLE 2. Calling Warrants

53320

When there is sufficient money in the hands of the county treasurer applicable to the payment of any outstanding warrants which have not been presented for payment, the county treasurer may give notice by one publication in some newspaper of general circulation published in the principal county that there is money available to pay certain warrants, giving their numbers in the order of their registration, and stating that at midnight of the date of the publication the warrants mentioned shall cease to bear interest, and thereafter interest on such warrants shall cease.

(Added by Stats. 1951, Ch. 336.)






ARTICLE 3. Actions on Warrants

53340

An action based upon, or connected with, a demand warrant shall be commenced within four years from the date of the warrant, and an action based upon, or connected with, a time warrant shall be commenced within four years from the date of maturity of the time warrant.

(Added by Stats. 1951, Ch. 336.)



53341

If an action or proceeding based upon, or connected with, a demand warrant is commenced within four years after the date of the warrant, or within four years after the maturity of a time warrant, and final judgment is in favor of the holder or owner thereof, the warrant shall be paid the same as if it had been paid before the expiration of four years from the date of the warrant.

(Added by Stats. 1951, Ch. 336.)



53342

In any proceeding to compel the board to issue a warrant, if a controversy arises as to the amount that is due to the plaintiff, the court shall determine the same in the manner provided for determining controversies in other civil actions, and shall cause a writ to issue for any sums found to be due.

(Added by Stats. 1951, Ch. 336.)












PART 10. CHANGES IN ORGANIZATION

CHAPTER 1. Consolidation

53500

A copy of any proposal for consolidation shall be forwarded to the State Lands Commission prior to the circulation of any petition or the adoption of any resolution making such proposal.

(Amended by Stats. 1965, Ch. 2043.)



53504

The State Lands Commission shall assign to the consolidated district the number of the original district containing the largest area of land, and the consolidated district shall thereafter be known by such number.

(Amended by Stats. 1965, Ch. 2043.)



53508

This chapter shall apply only to those districts formed to operate without a board.

(Added by Stats. 1965, Ch. 2043.)






CHAPTER 2. Change of Boundaries

ARTICLE 3. Inclusion

53660

Land in compact form, capable of being embraced in a district, and not a part of another district, may be annexed to a district.

(Amended by Stats. 1965, Ch. 2043.)









CHAPTER 4. Transfer of Districts From One County to Another

53800

When a district, by a legislative act changing county boundaries, is transferred wholly from one county to another, the board of supervisors of the county to which the district is transferred, shall exercise all of the jurisdiction, power, and authority over the district theretofore exercised by the board of supervisors of the county wherein the district was originally formed.

(Added by Stats. 1951, Ch. 336.)



53801

The board of supervisors of the county to which the district is transferred, the officers thereof, and the officers of the district shall thereafter perform all acts required to be performed in connection with the district with the same authority and effect as though the district had been originally organized within that county.

(Added by Stats. 1951, Ch. 336.)



53802

The auditor and treasurer of the county to which a district is transferred shall draw their warrant upon the treasurer of the county within which the district was previously situated for all of the funds of the district in the treasury of such county, and the funds shall be so transferred into the treasury of the county to which the district is transferred.

(Added by Stats. 1951, Ch. 336.)



53803

After a district is transferred to another county, all assessments shall be collected and paid into the treasury of the county to which the district is transferred.

(Added by Stats. 1951, Ch. 336.)



53804

When, by any change of county boundaries made by the Legislature of this State, any district is transferred in whole or in part to another county than the one within which it was organized, then as to such part of the district so transferred to another county, the same power and authority shall exist, and the same proceedings shall be had in the conduct and management of the district, and in the levy and collection of assessments, and in all other ways with respect to its conduct and management, as though it had been originally organized in the county where it was organized and partially in the county to which it is transferred.

(Added by Stats. 1951, Ch. 336.)



53805

When a district is transferred in whole or in part to another county from that in which it was organized, all proceedings, petitions or orders which should have been recorded in the county to which the district is in whole or in part transferred shall be copied and certified by the officer having custody thereof, transferred to, and recorded in, such county.

(Added by Stats. 1951, Ch. 336.)









PART 11. REPEALS

53900

The following sections of the Political Code are repealed:

3446

3463

3478

3447

3464

3479

3448

3465

3480

3449

3466

3480a

3450

3466a

3480b

3451

3466.6

3480d

3452

3466b

3480e

3453

3466
1/2
(As amended by

3480f

3454

???? Chapter 177 of the

3480(g)

3454a

???? Statutes of 1915)

3480(h)

3454b

3466
1/2
(As amended by

3480
1/2

3454
1/2

???? Chapter 374 of the

3481

3455

???? Statutes of 1921)

3482

3456

3467

3483

3456a

3468

3484

3456a
1/2

3469

3485

3456c

3470

3488

3457

3471

3489

3457a

3472

3489a

3457b

3473

3489b

3458

3474

3490

3459

3475

3491

3460

3476

3492

3461

3476a

3493

3462

3477

3493a

3462a

3493b

(Added by Stats. 1951, Ch. 336.)



53901

The following acts are repealed:

?Yr.? Ch. ?Pg.
1881: 59: 68
1893:147: 174
1895:174: 197
1899: 16: 13
1909:616: 933
1913: 72: 75
1913:365: 777
1917:562: 781

(Added by Stats. 1951, Ch. 337.)









DIVISION 16. COUNTY WATERWORKS DISTRICTS

PART 1. INTRODUCTORY PROVISIONS

CHAPTER 1. Short Title

55000

This division shall be known and may be cited as the County Waterworks District Law.

(Added by Stats. 1953, Ch. 155.)






CHAPTER 2. Definitions

55010

Unless the context otherwise requires, the provisions of this chapter shall govern the construction of this division.

(Added by Stats. 1953, Ch. 155.)



55011

The definition of a word applies to any of its variants.

(Added by Stats. 1953, Ch. 155.)



55012

District means any county irrigation district or county waterworks district formed pursuant to the County Waterworks District Act or any county waterworks district formed pursuant to this division.

(Added by Stats. 1953, Ch. 155.)



55013

Board means the governing body of a district.

(Added by Stats. 1953, Ch. 155.)



55014

County means the county within which the district or proposed district is located.

(Added by Stats. 1953, Ch. 155.)






CHAPTER 3. Applicability of Division

55030

This division shall not affect any other law relating to the same or a similar subject, but is intended to provide an alternative method of procedure governing the subject to which it relates. When proceeding under the provisions of this division its provisions and none other shall apply.

(Added by Stats. 1953, Ch. 155.)



55031

The provisions of this division shall be liberally construed to effect the purposes thereof.

(Added by Stats. 1953, Ch. 155.)









PART 2. FORMATION

CHAPTER 1. Petition

55100

Any portion of a county, containing unincorporated territory, or containing the whole or any portion of one or more incorporated cities and contiguous unincorporated territory, and not included in a district, may be formed into a district.

(Added by Stats. 1953, Ch. 155.)



55101

A district may be formed of two or more parcels of noncontiguous territory within the same county if the board of supervisors determines that the single district may be more efficiently and economically operated than if separate districts were formed, but no parcel of noncontiguous territory which contains less than 10 acres may be included in any district.

(Amended by Stats. 1959, Ch. 33.)



55102

A petition for the formation of a district may be presented to the board of supervisors.

(Added by Stats. 1953, Ch. 155.)



55103

The petition shall be presented at a regular meeting of the board of supervisors and shall be signed by not less than 25 percent of the freeholders resident within the proposed district, or by not less than 25 percent of the freeholders resident and nonresident within the proposed district, including not less than 15 percent of such resident freeholders.

(Amended by Stats. 1959, Ch. 148.)



55104

The formation petition shall contain:

(a) The name and boundaries of the proposed district to be benefited by the improvement.

(b) A general description of the improvement desired for the purpose of supplying the inhabitants of the district with water, and which may embrace any or all of the following: the acquisition, construction, installation, completion, extension, repair, or maintenance of water works, structures, and appliances, and the acquisition, by purchase, condemnation, contract, lease, or otherwise, of lands, rights-of-way, water, water rights, and water service, necessary or convenient for such purpose.

(c) An estimate of the cost of the proposed improvement and of the incidental expenses in connection therewith.

(d) A request that an election be called in the district for the purpose of submitting to the qualified voters thereof the proposition of forming the district and the incurring of any indebtedness by the issuance of bonds of the district to pay the cost and expenses of the proposed improvement or any part thereof except if the petition be signed by all of the owners of property within the proposed district as such owners are shown upon the last equalized assessment roll, an election need not be requested.

(Amended by Stats. 1967, Ch. 839.)



55105

The petition shall be accompanied by a map showing the exterior boundaries of the proposed district, with relation to the territory immediately contiguous thereto, and contain a general description of the proposed improvement.

(Added by Stats. 1953, Ch. 155.)



55106

There shall also be filed with the petition a good and sufficient undertaking, to be approved by the board of supervisors, in double the amount of the probable cost of forming the district, conditioned that the sureties shall pay the cost in case the formation of the district is not effected.

(Added by Stats. 1953, Ch. 155.)



55107

The failure of the petition to contain any of the matters required to be contained therein shall not affect the legality of the organization of the district if it is thereafter organized.

(Added by Stats. 1953, Ch. 155.)



55108

If the petitioners so desire, the petition may also contain a statement that the taxes provided for in this division shall be levied upon the land within the district and upon no other property.

(Added by Stats. 1953, Ch. 155.)



55109

Upon the request of 25 or more freeholders, or a majority of the freeholders, if less than 50 in number, needing water service within a given area, the board of supervisors may instruct any county officer to prepare a report recommending means of providing such service, including a plan for financing, constructing, operating and maintaining facilities essential to such service and a petition for the formation of or annexation to a district, and to prepare improvement petitions, including maps, preliminary estimates, legal descriptions, and all things necessary for the completion of the petition.

The board of supervisors may instruct any qualified county officer or may engage a qualified person, firm or corporation to prepare groundwater studies and reports, plans and estimates for water systems and engineering feasibility reports for water systems, reservoirs, conduits, treatment plants, conservation and reuse of water.

(Added by Stats. 1959, Ch. 92.)






CHAPTER 2. Notice of Hearing

55130

Upon the presentation of a formative petition the board of supervisors shall fix a time for hearing thereon, and protests of interested parties, not less than 21 nor more than 30 days after the date of the meeting at which the petition is presented.

(Added by Stats. 1953, Ch. 155.)



55131

The clerk of the board of supervisors shall cause notices of the filing and hearing of the petition to be posted in three of the most public places in the district.

(Added by Stats. 1953, Ch. 155.)



55132

The notice shall be headed Notice of the formation of __________ County Waterworks District No. __________ (stating name of county in which the district is located and the number of the proposed district) in letters not less than one inch in length, and shall, in legible characters, state the fact and date of the filing of the petition, the date and hour set for hearing the petition and any protests, briefly describe the proposed improvement, specify the exterior boundaries of the district to be benefited by the improvement and to be taxed to provide for the improvement, and refer to the petition, map, and general description of the proposed improvement for further particulars.

(Added by Stats. 1953, Ch. 155.)



55133

The clerk shall also cause a notice, similar in substance, to be published pursuant to Section 6066 of the Government Code in a newspaper of general circulation printed and published in the county in which the proposed district is located, and designated by the board of supervisors for that purpose.

(Amended by Stats. 1957, Ch. 357.)



55134

The date set for the hearing shall be at least 13 days after the date of the posting and the date of last publication of the notice.

(Added by Stats. 1953, Ch. 155.)






CHAPTER 3. Hearing

55150

Any person interested, including any freeholder or qualified voter resident within the proposed district or the owner of any real or personal property located in the proposed district, objecting to the formation of the district, to the extent of the district, to the proposed improvement, or to the inclusion of his property in the district, may file a written protest, setting forth his objections, with the clerk of the board of supervisors at or before the time set for the hearing of the petition.

(Amended by Stats. 1957, Ch. 285.)



55151

The clerk of the board of supervisors shall endorse on each protest the date of its receipt and, at the time appointed for the hearing, shall present to the board all protests filed with him.

(Added by Stats. 1953, Ch. 155.)



55152

The board shall hear and pass upon the petition and protests at the time appointed, or at any time to which the hearing may be adjourned, and its decision thereon shall be final and conclusive. If protests are made to the formation of the proposed district or to the proposed improvement by any of the qualified voters of the proposed district as of the date of the petition or by the owners of any property which will be subject to taxation for district purposes if the proposed district is formed, then, notwithstanding the denial of any of such protests by the board of supervisors or the fact that the petition is signed by all of the owners of the real property within the proposed district, the board of supervisors shall, if it acquires jurisdiction pursuant to Section 55160, call an election pursuant to Section 55180.

(Amended by Stats. 1957, Ch. 285.)



55153

If any of the protests against the formation of the district or against the proposed improvement is sustained, no further proceedings shall be had or taken pursuant to the petition, but a new petition for the same or a similar purpose may be filed at any time.

(Amended by Stats. 1963, Ch. 309.)



55154

If any of the protests are against the extent of the district or against the inclusion of property in the district, the board of supervisors may make such changes in the boundaries of the proposed district as it finds to be proper and advisable and shall define and establish boundaries as changed.

(Added by Stats. 1953, Ch. 155.)



55155

The board of supervisors shall not modify the boundaries so as to exclude from the proposed district any territory which will be benefited by the improvement, and any territory which will not, in the judgment of the board, be benefited by the improvement shall not be included within the proposed district.

(Added by Stats. 1953, Ch. 155.)



55156

The board of supervisors shall not modify the boundaries except after notice of such intention is published pursuant to Section 6061 of the Government Code in a newspaper of general circulation printed and published in the county and designated by the board for that purpose, describing the proposed modification, and specifying a time for hearing objections to the modification, which time shall be at least 10 days after the publication of the notice.

(Amended by Stats. 1957, Ch. 357.)



55157

Written objections to the proposed modification may be filed with the clerk of the board of supervisors by any interested person at or before the time set for hearing the objections.

(Added by Stats. 1953, Ch. 155.)



55158

The board of supervisors shall hear and pass upon the objections to the proposed modification at the time appointed, or at any time to which the hearing may be adjourned, and its decision thereon shall be final and conclusive.

(Added by Stats. 1953, Ch. 155.)



55159

If any objection is sustained, no further proceedings pursuant to the petition shall be taken, but a new petition for the same or a similar purpose may be filed at any time.

(Added by Stats. 1953, Ch. 155.)



55160

The board of supervisors shall be deemed to have acquired jurisdiction to proceed further with respect to the formation of a district under any of the following circumstances:

(a) If no protests to the formation of the district are filed at or before the time set for hearing on the formation petition.

(b) If protests are filed and, after hearing, are denied.

(c) If modification of the boundaries of the district is proposed and no objections thereto are filed at or before the time set for hearing objections.

(d) If objections to the modification are filed, and after hearing, are denied.

(Added by Stats. 1953, Ch. 155.)



55161

If the board of supervisors determines that the formation petition was signed by all of the owners of the real property in the proposed district and if protests are not made to the formation of the proposed district by any of the qualified voters of the proposed district as of the date of the petition or by the owners of any property which will be subject to taxation for district purposes if the proposed district is formed, and if there are no other good and sufficient protests to the formation of the district or if there is no other cause for denying the petition, then the board of supervisors may declare the district formed and direct the issuance of bonds as provided for in the petition.

(Added by Stats. 1955, Ch. 1882.)



55162

Notwithstanding anything in this division to the contrary, if the board of supervisors finds that protests have been made, prior to the close of the hearing for the formation of the district, by the owners of real property within the proposed district the assessed value of which as shown by the last equalized assessment roll constitute more than one-half of the district s assessed value of the real property within the proposed district or by the owners of more than one-half of the total acreage within the proposed district, the proceedings shall terminate.

(Added by Stats. 1965, Ch. 500.)






CHAPTER 4. Election

55180

Unless the board of supervisors proceeds pursuant to Section 55161, the board of supervisors shall, by ordinance or resolution adopted at a regular or special meeting after having acquired jurisdiction to proceed in the formation of a district, provide for and order the holding of a special election in the proposed district to submit to the qualified voters thereof the proposition of forming the district and incurring a debt by the issuance of bonds of the district for the purposes set forth in the petition for the formation of the district, if a bonded indebtedness is to be incurred.

(Amended by Stats. 1957, Ch. 285.)



55181

The ordinance or resolution calling the special election shall also recite the objects and purposes for which any proposed indebtedness is to be incurred, the estimated cost of the proposed improvement, the amount of the principal of the indebtedness to be incurred therefor, and the rate of interest to be paid on the indebtedness, and shall fix the date on which the special election shall be held, the manner of holding it, and the manner of voting for or against the proposition.

(Added by Stats. 1953, Ch. 155.)



55182

If a statement is made in the formation petition that taxes shall be levied upon the land within the district and upon no other property, the board of supervisors shall recite the statement in any resolution, ordinance, or order adopted or entered pursuant to this chapter.

(Added by Stats. 1953, Ch. 155.)



55183

For the purposes of the election, the board of supervisors shall, in the ordinance or resolution, establish one or more precincts within the boundaries of the proposed district, designate a polling place, and appoint one inspector, one judge and one clerk for each precinct.

(Added by Stats. 1953, Ch. 155.)



55184

The ordinance or resolution ordering the holding of the election shall, prior to the date set for the election, be published pursuant to Section 6066 of the Government Code in a newspaper of general circulation printed and published in the county and designated by the board of supervisors for that purpose, and shall be posted in three of the most public places in the proposed district at least 10 days prior to the date set for the election. No other notice of the election need be given.

(Amended by Stats. 1957, Ch. 357.)



55184.1

Within five days after the district formation election has been called, the legislative body which has called the election shall transmit, by registered mail, a written notification of the election call to the executive officer of the local agency formation commission of the county or principal county in which the territory or major portion of the territory of the proposed district is located. Such written notice shall include the name and a description of the proposed district, and may be in the form of a certified copy of the resolution adopted by the legislative body calling the district formation election.

The executive officer, within five days after being notified that a district formation election has been called, shall submit to the commission, for its approval or modification, an impartial analysis of the proposed district formation.

The impartial analysis shall not exceed 500 words in length and shall include a specific description of the boundaries of the district proposed to be formed.

The local agency formation commission, within five days after the receipt of the executive officer s analysis, shall approve or modify the analysis and submit it to the officials in charge of conducting the district formation election.

(Added by Stats. 1970, Ch. 736.)



55184.2

The board of supervisors or any member or members of the board authorized by the board, or any individual voter or bona fide association of citizens entitled to vote on the district formation proposition, or any combination of such voters and associations of citizens, may file a written argument for or a written argument against the proposed district formation.

Arguments shall not exceed 300 words in length and shall be filed with the officials in charge of conducting the election not less than 54 days prior to the date of the district formation election.

(Added by Stats. 1970, Ch. 736.)



55184.3

If more than one argument for or more than one argument against the proposed district formation is filed with the election officials within the time prescribed, such election officials shall select one of the arguments for printing and distribution to the voters.

In selecting the arguments, the election officials shall give preference and priority in the order named to the arguments of the following:

(a) The board of supervisors or any member or members of the board authorized by the board.

(b) Individual voters or bona fide associations of citizens or a combination of such voters and associations.

(Added by Stats. 1970, Ch. 736.)



55184.4

The officials in charge of conducting the election shall cause a ballot pamphlet concerning the district formation proposition to be voted on to be printed and mailed to each voter entitled to vote on the district formation question.

The ballot pamphlet shall contain the following in the order prescribed:

(a) The complete text of the proposition.

(b) The impartial analysis of the proposition prepared by the local agency formation commission.

(c) The argument for the proposed district formation.

(d) The argument against the proposed district formation.

The election officials shall mail a ballot pamphlet to each voter entitled to vote in the district formation election at least 10 days prior to the date of the election. The ballot pamphlet is official matter within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 256. Effective January 1, 1995.)



55185

In all particulars not recited in the ordinance or resolution, the election shall be held as provided by law for holding general elections in the county.

(Added by Stats. 1953, Ch. 155.)



55186

If at the election a majority of the votes cast are in favor of the formation of the district and the incurring of the bonded indebtedness, if any is proposed, the board of supervisors shall enter an order to that effect upon its minutes, declaring the district formed, and the board may thereupon issue bonds of said district for the amount specified in the proceedings, payable out of funds of the district, provided as prescribed in this division.

(Added by Stats. 1953, Ch. 155.)



55186.5

The county clerk of the county shall immediately file with the Secretary of State a certificate listing:

(a) The name of the district.

(b) The date of formation.

(c) The county in which the district is located, and a description of the boundaries of the district, or reference to a map showing such boundaries, which map shall be attached to the certificate, or reference to the county recorder s office where a description of such boundaries has been recorded.

If the order declaring the district formed contains all of the information required to be in the certificate, the county clerk may file a copy of the order in lieu of the certificate.

(Added by renumbering Section 55187 by Stats. 1963, Ch. 2132.)



55187

All acts and proceedings heretofore or hereafter taken by or on behalf of a county waterworks district for the formation of a district or for the annexation to an existing district and for the authorization, issuance, sale, or exchange of bonds of the district or for the annexed territory may be confirmed, validated, and declared legally effective in the manner provided in this section.

The board may instruct the clerk of the board to mail a notice to all owners of property within the county waterworks district, as their names and addresses appear on the last equalized county assessment roll, or as known to the clerk. Such notice shall include the name of the district, the date the district was ordered formed or the date of the annexation to an existing district, the amount of bonds authorized, and a statement that, commencing with the date of mailing of said notice there shall be a 60-calendar-day period during which period any property owner may file an action contesting the validity of the district s formation, the annexation to an existing district or the bond authorization. The clerk shall make and file, with the board a certificate of mailing of the notices. The board may order the clerk to include such other additional information that it deems pertinent.

If no action is filed during the 60-day period, the district s formation or the annexation to an existing district and the bond authorization are valid and uncontestable.

(Repealed and added by Stats. 1969, Ch. 356.)






CHAPTER 5. Formation of Zones With Formation of District

55200

A separate petition for the formation of a zone or zones within a proposed district for any of the purposes specified in Section 55650 may be presented to the board of supervisors at the same time and in conjunction with a formation petition.

(Amended by Stats. 1965, Ch. 394.)



55201

The petition for the formation of a zone or zones and the proceedings thereon shall be in conformity with and subject to the provisions of Article 6, Chapter 2, Part 4 of this division, and except as otherwise provided, the proceedings shall be conducted and regarded as separate and distinct from proceedings upon the petition for formation of the district.

(Added by Stats. 1953, Ch. 155.)



55202

The board of supervisors may direct that notice of hearing, hearing, notice of election, or election upon the formation and zone petitions shall be consolidated and combined into one notice of hearing, one hearing, one notice of election, or one election; except that the requirements of this division with respect to the proceedings upon each of the petitions shall be complied with.

(Added by Stats. 1953, Ch. 155.)



55203

The formation of a zone or zones pursuant to this chapter shall in no event be effective for any purpose unless and until the district is established; but the nonformation of a proposed zone or zones for whatever reason shall in no way affect the formation of the district or of other proposed zones within the district.

(Added by Stats. 1953, Ch. 155.)









PART 3. POWERS AND PURPOSES

CHAPTER 1. Governing Body

55300

The powers of the district enumerated in this division shall, except as therein otherwise provided, be exercised by the board.

(Added by Stats. 1953, Ch. 155.)



55301

The board of supervisors of the county is the governing board of the district unless a board of directors has been appointed under the provisions of this chapter as they existed prior to their repeal at the 1967 Regular Session of the Legislature. Each member of an appointed board of directors in existence on the effective date of the amendment of this section at the 1967 Regular Session of the Legislature shall continue to serve at the pleasure of the board of supervisors of the county, rather than for the term for which he was appointed.

Where the district becomes a subsidiary district of a city pursuant to the District Reorganization Act of 1965, the city council of such city is the governing board of the district, as provided in Section 56539 of the Government Code. If, on the date the district becomes a subsidiary district of a city, there is an appointed board of directors, such appointed board of directors is automatically dissolved as of that date. The term board of supervisors, as used in this division, shall in regard to any such district which has become a subsidiary district of a city, refer to the city council of such city.

(Amended by Stats. 1971, Ch. 674.)



55302

The board of supervisors of the county may, at any time, dissolve any board of directors governing any district, and thereafter the board of supervisors shall serve as the governing board of the district.

(Repealed and added by Stats. 1967, Ch. 839.)



55305

(a) The board of directors may fix the compensation of its members for their services as directors not to exceed ten dollars ($10) for each meeting attended, not exceeding two meetings in any calendar month. If allowed by the board, a director shall also receive for performing duties for the district other than attending board meetings the following:

(1) An amount not to exceed one hundred dollars ($100) for each day performing such duties.

(2) Traveling and other expenses incurred by him or her in performing his duties.

(b) For purposes of this section, the determination of whether a director s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 35. Effective January 1, 2006.)



55307

Any board of directors in existence on the effective date of the amendment of this section at the 1967 Regular Session of the Legislature succeeds to and has all the powers conferred upon the board of supervisors in reference to the waterworks district. Except as provided in Section 55302, the board of supervisors shall have no further jurisdiction except the appointment of the board of directors.

(Amended by Stats. 1967, Ch. 839.)



55308

The board of directors shall appoint a clerk who shall perform all of the duties pertaining to the district required to be performed by the clerk of the board of supervisors and such other duties as may be imposed upon him by the board of directors. The clerk shall receive such compensation as the board of directors shall determine and shall serve at the pleasure of the board. No director shall be eligible to the position of clerk.

(Added by Stats. 1953, Ch. 155.)



55309

The board of a district in existence on the effective date of this section shall file a certificate with the Secretary of State on or before January 1, 1964, listing:

(a) The name of the district.

(b) The date of formation.

(c) The county in which the district is located, and a description of the boundaries of the district, or reference to a map showing such boundaries, which map shall be attached to the certificate, or reference to the county recorder s office where a description of such boundaries has been recorded.

If the order declaring the district formed contains all of the information required to be in the certificate, the board may file a copy of the order in lieu of the certificate.

(Added by Stats. 1963, Ch. 457.)



55310

Notwithstanding the provisions of Section 55301, the Board of Supervisors of Madera County may appoint a board of directors to serve as the governing board of Madera County Waterworks District #2. A determination by the board of supervisors to appoint a board of directors shall be made following a public hearing at a regular meeting of the board. In the event the board of supervisors determines to appoint a board of directors, it shall appoint five directors for the district, and each director shall serve at the pleasure of the board of supervisors. Any appointed board of directors succeeds to and has all the powers conferred upon the board of supervisors in reference to the Madera County Waterworks District #2. Except as provided in Section 55302, the board of supervisors shall have no further jurisdiction except for the appointment of directors.

(Added by Stats. 1982, Ch. 243, Sec. 1.)



55310.2

(a) Notwithstanding Section 55301, the Board of Directors of the Mendocino County Waterworks District #2 shall be elected. The elected board of directors shall act as the governing board of the district.

(b) There shall be five members of the board who shall be elected at large throughout the district. The directors shall be residents of the district at the time of election and shall remain residents throughout their term. Failure to maintain residency shall cause the director to vacate the office. The directors shall serve four-year terms. The election of directors shall be held by the all-mailed ballot procedure pursuant to Division 4 (commencing with Section 4000) of the Elections Code on the date described in Section 1500 of the Elections Code.

(c) Elections for the directors shall be conducted by the county clerk or by another election officer designated by the Mendocino Board of Supervisors. The district shall be responsible for the cost of the district elections.

(d) Unless otherwise provided or required by this section, Part 4 (commencing with Section 10500) of Division 10 of the Elections Code shall apply to the conduct of the district election.

(e) Any vacancy on the board, other than upon the expiration of a term, shall be filled by a majority vote of the directors. However, no vacancy shall be filled by less than three members affirmative votes. If the board fails to fill a vacancy within 60 days of the vacancy or if the membership of the board is less than four, the Mendocino County Board of Supervisors may appoint members to fill the vacancies. Appointed members shall serve until the next district election at which time the remainder of the unexpired term shall be filled at that election in the manner provided in this section.

(f) Directors shall be elected without reference to districts and, except for the filling of unexpired terms, without reference to a specific directorship. All candidates for open seats, except for the filling of unexpired terms, shall appear on the same ballot. Voters shall be allowed to vote for the number of candidates equal to the open seats; that number of candidates equal to the number of open seats that receive a plurality shall be elected. Write-in votes shall be counted, provided that the write-in candidate shall have complied with the requirements of subdivision (d) pertaining to the filing of a nomination form and signatures with the county clerk no less than 14 days prior to the election.

(g) Directors duly elected and certified at the first election shall assume office on July 1, 1996. The two-year terms shall expire on June 30, 1998. The first four-year terms shall expire on June 30, 2000. All subsequent terms shall expire on the last day of June in even-numbered years.

(h) Directors shall receive no compensation for service, except as permitted under Section 55305, but may be reimbursed only for necessary and actual expenses. Regulations governing reimbursement may be adopted by the board.

(i) Effective July 1, 1996, the elected Mendocino County Waterworks District #2 Board of Directors shall succeed to and have all the powers previously conferred upon the board of supervisors and the appointed board of directors in reference to this district.

(Amended by Stats. 2012, Ch. 132, Sec. 4. Effective January 1, 2013.)



55311

When a district is a subsidiary district of a city, the city council may, by resolution, change the name of the district. The change of name shall be effective upon the filing of a certified copy of the resolution with the Secretary of State and the recording of a certified copy in the office of the county recorder of the county or counties in which the district is situated.

(Added by Stats. 1982, Ch. 243, Sec. 2.)






CHAPTER 2. General Powers

55330

A district may provide for the supplying of the inhabitants of the district with water for irrigation, domestic, industrial, or fire protection purposes, through facilities of the district or other facilities, including but not limited to facilities of private water companies, mutual water companies, and private water systems within the district, and may provide for the development and conservation of water supplies for those purposes.

(Amended by Stats. 1959, Ch. 681.)



55331

The district may do all things necessary or proper to accomplish the purposes of this division.

(Added by Stats. 1953, Ch. 155.)



55332

The district may appoint or employ and prescribe the authorities and duties of a general manager, auditor, treasurer, and other officers, employees, attorneys, and engineers necessary or convenient for the business of the district, each of whom shall serve at the pleasure of the board.

(Amended by Stats. 1971, Ch. 674.)



55333

The district may adopt and enforce all rules, regulations and ordinances which may be necessary and proper for:

(a) The administration and government of the district.

(b) The acquisition, purchase or construction and use and operation of the waterworks, property and other facilities of the district.

(c) All other purposes of the district not in conflict with laws of this State.

(Amended by Stats. 1957, Ch. 2393.)



55333.5

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Added by Stats. 2005, Ch. 158, Sec. 42. Effective January 1, 2006.)



55334

Any violation of a regulation or ordinance of a district is a misdemeanor punishable by fine not to exceed one thousand dollars ($1,000), or imprisonment not to exceed six months, or both.

(Amended by Stats. 1983, Ch. 1092, Sec. 415. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



55335

A district may acquire and conserve water supplies from any available source, including underground water basins within the same county, imported supplies, streams, waste water and storm water.

A district may acquire, purify, treat and reclaim saline water or sewage or both; may store, distribute, and sell the water and byproducts resulting from such purification, treatment and reclamation; and may acquire, construct and maintain pipelines, flumes, ditches, reservoirs, sewage purification plants, sewage collection systems, saline water demineralization plants, and such other works and facilities as are necessary or convenient to carry out these powers.

(Added by Stats. 1959, Ch. 681.)



55335.5

A district may construct, maintain, and operate sewage collection and treatment facilities and dispose of the effluent therefrom in any lawful manner and also do all things necessary or proper to accomplish such powers.

(Added by Stats. 1965, Ch. 394.)



55336

Subject to Section 56133 of the Government Code, a district may sell water to any person, firm, public or private corporation, public agency, or other consumer outside the district when the governing body finds that the district has a surplus of water above that which is required by the consumers within the district. Additionally, a district may sell water to any person, firm, public or private corporation, public agency, or other consumer outside the district when the governing body finds that the sale of the water is required in response to an emergency as defined in Section 1102 of the Public Contract Code.

(Amended by Stats. 2009, Ch. 332, Sec. 90.1. Effective January 1, 2010.)



55337

A district may construct, maintain, improve, and operate recreational facilities in connection with any dams, reservoirs, or other works owned or controlled by the district. A district may prescribe reasonable rules and regulations to govern the use of the recreational facilities and may fix and assess reasonable charges for the use of the recreational facilities by members of the public. Revenues from such charges may be expended for the following purposes:

(a) To pay the operating and maintenance expenses of the recreational facilities.

(b) To pay the interest on any bonded or other debt for the recreational facilities.

(c) To provide a sinking or other fund for the payment of the principal of any bonded or other debt for the recreational facilities as it becomes due.

(d) To provide a reasonable surplus for improvements, extensions, and enlargements of the recreational facilities.

This section shall be applicable only to districts located within Ventura County.

(Added by Stats. 1972, Ch. 138.)



55338

(a) The Department of Corrections and the Los Angeles County Waterworks District No. 4 shall enter into a contract for the district to meet the operational needs of the California State Prison Los Angeles County for water, to be supplied to the district by the Antelope Valley-East Kern Water Agency.

(b) The Department of Corrections shall use the water supplied to it by the Los Angeles County Waterworks District No. 4 pursuant to subdivision (a) as its primary source of water and shall use the Antelope Valley groundwater basin only as a supplementary source of drinking water or as an emergency backup supply.

(c) Division 13 (commencing with Section 21000) of the Public Resources Code does not apply to any action undertaken pursuant to subdivision (a) or (b).

(Added by Stats. 1991, Ch. 1117, Sec. 1. Effective October 14, 1991.)



55339

A district may contract with any state agency to finance any district improvement if the term of the contract does not exceed 30 years. A contract between the district and a state agency that creates an indebtedness or liability that exceeds the district s annual revenue shall be repaid with revenue derived from the imposition of standby charges pursuant to Section 55501.5.

(Added by Stats. 2000, Ch. 722, Sec. 1. Effective January 1, 2001.)






CHAPTER 4. Property

55370

A district may acquire property by purchase, gift, devise, exchange, descent, and eminent domain. The title to all property which may have been acquired for a district shall be vested in the district.

(Amended by Stats. 1970, Ch. 441.)



55371

The board may sell, exchange, or lease any property, or any interest in property, of the district, real or personal, if the board determines that the property is no longer needed for the uses of the district.

(Amended by Stats. 2009, Ch. 332, Sec. 90.2. Effective January 1, 2010.)



55371.5

If the board determines that the property is needed for the uses of another county waterworks district governed by the same board or another public agency with a service area or jurisdictional boundary that overlaps the district, the property, or an interest in the property, may be sold, exchanged, or leased to that district or public agency at its reasonable market value without notice.

(Amended by Stats. 2009, Ch. 332, Sec. 90.3. Effective January 1, 2010.)



55372

If the board determines the value of the property, or interest in the property, to be of a value of five thousand dollars ($5,000) or less, or is being leased for one year or less, it may be sold, exchanged, or leased without notice.

(Amended by Stats. 2009, Ch. 332, Sec. 90.4. Effective January 1, 2010.)



55373

If the board determines the property, or interest in the property, to have a value of more than five thousand dollars ($5,000) or is being leased for more than one year, a notice of time and place of sale or leasing shall be given by posting three notices in three public places within the district five days before the date of sale or leasing. At the time fixed for the sale or leasing, bids shall be received and the board may sell or lease to the highest bidder or may reject any or all bids.

(Amended by Stats. 2009, Ch. 332, Sec. 90.5. Effective January 1, 2010.)



55374

Whenever any portion of the territory of a district shall be annexed to, or otherwise included within any one municipal corporation which owns works for supplying its inhabitants with water, the board may lease to the municipal corporation, for periods not exceeding five years, the portion of the district s distributing system that is in the portion of the district annexed to or included in the municipal corporation.

(Amended by Stats. 1955, Ch. 1615.)



55375

The municipal corporation may use the leased distributing system for the purpose of distributing water directly to individual consumers, with the same power of regulating the service of water, and of charging and collecting for the service, as if the leased distributing system were part of the municipally owned water plant.

(Added by Stats. 1953, Ch. 155.)



55376

The board shall, in the lease, reserve the right to use the leased distributing system, for the benefit of that portion of the district not annexed to or included in the municipal corporation, to the extent that the leased system is essential to the efficient operation of the balance of the system.

(Added by Stats. 1953, Ch. 155.)



55377

Any improvement provided for in this division may be located, constructed and maintained in, along, or across any public road or highway, or publicly owned right of way in the county, in such manner as to afford security for life and property; but the board shall restore, or cause to be restored, the road or highway, or publicly owned right of way to its former state, as near as may be, or in a sufficient manner not to have impaired unnecessarily its usefulness.

(Added by Stats. 1953, Ch. 155.)



55378

The board of supervisors of any county which employs a purchasing agent may authorize the purchasing agent to sell or dispose of any personal property of the district no longer needed for the uses of the district, pursuant to Section 25505 of the Government Code. Where such authorization is given, the provisions of Sections 55371, 55372, and 55373 shall not apply.

(Added by Stats. 1953, Ch. 1059.)






CHAPTER 5. Use of the Improvement Act of 1911

ARTICLE 1. Authorization to Use Improvement Act of 1911

55385

Whenever in the opinion of the governing body of a county waterworks district the public interest and necessity require, it may order the formation of an improvement district for the purpose of constructing any authorized improvement within the boundaries of said waterworks district.

(Added by Stats. 1955, Ch. 452.)



55386

The district shall be formed, the work or improvement done, and the cost thereof assessed and collected in accordance with the provisions of the Improvement Act of 1911.

(Added by Stats. 1955, Ch. 452.)






ARTICLE 2. Terms and Definitions

55400

For the purposes of this chapter the following terms used in the Improvement Act of 1911 shall mean and include that which this article states each means and includes.

(Added by Stats. 1955, Ch. 452.)



55401

City means and includes county waterworks district.

(Added by Stats. 1955, Ch. 452.)



55402

City council or legislative body means and includes the governing body of the county waterworks district.

(Added by Stats. 1955, Ch. 452.)



55403

Clerk means and includes the secretary of the governing body of the county waterworks district.

(Added by Stats. 1955, Ch. 452.)



55404

Council chambers means and includes the place designated by the governing body of the county waterworks district for holding its regular meetings.

(Added by Stats. 1955, Ch. 452.)



55405

Treasurer means and includes the county treasurer.

(Added by Stats. 1955, Ch. 452.)



55406

Superintendent of streets or streets superintendent means and includes the county surveyor.

(Added by Stats. 1955, Ch. 452.)



55407

Right of way means and includes any parcel of land through which a right of way has been granted to the county waterworks district for any purpose.

(Added by Stats. 1955, Ch. 452.)



55408

All references to municipal officers and matters mean and include the corresponding officers of county waterworks districts and matters under this division.

(Added by Stats. 1955, Ch. 452.)












PART 4. FINANCIAL PROVISIONS

CHAPTER 1. General Provisions

55500

The board may control and order the expenditure of tax revenues, secured to pay the cost and expenses of maintaining, operating, extending and repairing the district s waterworks, for that purpose.

(Added by Stats. 1953, Ch. 155.)



55501

The board may fix and collect rates or charges for the use and supply of water furnished by the system, and to apply the receipts from the rates or charges to the expenses of the administration and government of the district and the use, operation and extension of the waterworks and water supply.

The revenues obtained from such rates or charges may be in lieu of or supplemental to revenues obtained by the levy of taxes.

The district board may provide for the collection of the charges for services rendered in the current or immediately preceding fiscal year as a part of the annual general county tax bill provided the district furnishes, on or before August 10, in writing to the board of supervisors and to the county auditor the description of each parcel for which a charge is to be billed together with the amount of the charge applicable to each parcel. The parcel description may be the parcel number assigned by the county assessor to the parcel. In such case the charge shall become a lien against the parcel of land to which it is charged in the same manner as the county general taxes. Penalties may be collected for late payment of the charge or the amount thereof unpaid in the manner and at the same rates as that applicable for late payment or the amount thereof unpaid of county general taxes. All laws applicable to the levy, collection and enforcement of municipal ad valorem taxes shall be applicable to such charges, except that if any real property to which such lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attaches thereon, prior to the date on which the first installment of such taxes would become delinquent, then the lien which would otherwise be imposed by this section shall not attach to such real property and the charges relating to such property shall be transferred to the unsecured roll for collection.

If the district collects charges through the county general tax bill, the amount of the charge and any applicable penalty shall be stated on the tax bill separately from all other taxes, if practicable.

(Amended by Stats. 1981, Ch. 713, Sec. 10.)



55501.1

Any water service standby or immediate availability charge which remains unpaid for a period of 60 or more days after the date upon which they were billed may be collected thereafter by the county as provided herein.

(a) Once a year the board shall cause to be prepared a report of delinquent fees. The board shall fix a time, date and place for hearing the report and any objections or protests thereto.

(b) The board shall cause notice of the hearing to be mailed to the landowners listed on the report not less than 10 days prior to the date of the hearing.

(c) At the hearing the board shall hear any objections or protests of landowners liable to be assessed for delinquent fees. The board may make such revisions or corrections to the report as it deems just, after which, by resolution, the report shall be confirmed.

(d) The delinquent fees set forth in the report as confirmed shall constitute special assessments against the respective parcels of land and are a lien on the property for the amount of such delinquent fees. A certified copy of the confirmed report shall be filed with the county auditor for the amounts of the respective assessments against the respective parcels of land as they appear on the current assessment roll. The lien created attaches upon recordation, in the office of the county recorder of the county in which the property is situated, of a certified copy of the resolution of confirmation. The assessment may be collected at the same time and in the same manner as ordinary county ad valorem property taxes are collected and shall be subject to the same penalties and the same procedure and sale in case of delinquency as provided for such taxes. All laws applicable to the levy, collection and enforcement of county ad valorem property taxes shall be applicable to such assessment, except that if any real property to which such lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created attaches thereon, prior to the date on which the first installment of such taxes would become delinquent, then the lien which would otherwise be imposed by this section shall not attach to such real property and the delinquency fees, as confirmed, relating to such property shall be transferred to the unsecured roll for collection.

This remedy is in addition to all other means available for collection.

If the district is governed by a board of directors, this section shall only apply to such district if the board of supervisors consents to collect the delinquent fees in the manner prescribed herein.

(Added by Stats. 1973, Ch. 874, Sec. 3.)



55501.5

A district may, pursuant to the notice, protest, and hearing procedures in Section 53753 of the Government Code, fix a water service standby or immediate availability charge to be applied on an area or frontage or parcel basis, or a combination thereof, within the district to be charged to areas to which water service is made available for any purpose by the district, whether the water service is actually used or not. The district may establish schedules varying the charge according to the land uses and the degree of availability or quantity of use of the water service to the affected lands, and may restrict the charge to lands lying within one or more zones or areas of benefits established within the district. The district may not, however, except as is otherwise provided in this section, fix a charge in excess of thirty dollars ($30) per acre or for a parcel of less than one acre, unless the standby charge is imposed pursuant to the Uniform Standby Charge Procedures Act (Chapter 12.4 (commencing with Section 54984) of Part 1 of Division 2 of Title 5 of the Government Code).

If the procedures set forth in this section as it read at the time a standby or availability charge was established were followed, the district may, by resolution, continue the charge pursuant to this section in successive years at the same rate. If new, increased, or extended assessments are proposed, the district shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

The maximum charge which may be fixed by the district may be increased from one fiscal year to the next by the same percentage increase as reflected by the Consumer Price Index, as issued by the United States Bureau of Labor Statistics, relative to the immediately preceding fiscal year.

If a person for more than one year obtains substantially all of his or her water requirements for the contiguous parcels of land which the person occupies from rainfall, springs, streams, lakes, rivers or wells, and if the person s primary economic activity on the land is the commercial extraction or processing of minerals, the land is exempt from any water standby or availability charges.

The district may collect the standby or availability charge by billing the charged lands on a fiscal year basis or by other means available.

The district may collect the standby or availability charge as a part of the annual general county tax bill if the district furnishes in writing to the board of supervisors and to the county auditor the description of each parcel for which a charge is to be billed, together with the amount of the charge applicable to each parcel, in sufficient time to meet the schedule established by the county for inclusion of those items on the county general tax bill. The parcel description may be the parcel number assigned by the county assessor to the parcel. In that case, the standby or availability charge is a lien against the parcel of land to which it is charged in the same manner as the county general taxes. Penalties may be collected for late payment of the standby or availability charge, or the amount thereof unpaid, in the manner and at the same rates as that applicable for late payment or the amount thereof unpaid of county general taxes. All laws applicable to the levy, collection, and enforcement of municipal ad valorem taxes are applicable to those charges, except that, if any real property to which the lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attaches thereon, prior to the date on which the first installment of the taxes would become delinquent, then the lien which would otherwise be imposed by this section shall not attach to the real property and the charge relating to the property shall be transferred to the unsecured roll for collection.

If the district collects standby charges through the county general tax bill, the amount of the standby charge and any applicable penalty shall be stated on the tax bill separately from all other taxes, if practicable.

(Amended by Stats. 2007, Ch. 27, Sec. 36. Effective January 1, 2008.)



55502

The receipts from the rates or charges may also be used to reduce the principal or interest of any bonded indebtedness that the waterworks district may have.

(Amended by Stats. 1971, Ch. 674.)



55502.1

Notwithstanding any other provisions of law, the board may establish and include in the annual budget for a district a general unappropriated reserve not to exceed 25 percent of the total appropriations contained in the budget, exclusive of all items for bond interest and redemption, the general unappropriated reserve, and the general reserve.

(Added by Stats. 1953, Ch. 1059.)



55503

The board may borrow funds from the county, other waterworks districts, and, where the district is a subsidiary district, the city, not to exceed 85 percent of the district s anticipated revenue for the fiscal year in which they are borrowed or for the next ensuing fiscal year. In levying taxes as authorized by this division, the board may raise sufficient revenues to repay such loans.

The board may lend available district funds to another waterworks district, subject to the terms and conditions set forth in this section.

Nothing contained in this section shall prohibit the board from borrowing such funds from banks or other financial institutions when the best interests of the district are served thereby.

(Amended by Stats. 1971, Ch. 674.)



55503.5

Notwithstanding any other provisions of law, such funds, when so borrowed by a waterworks district, shall forthwith increase the appropriations of the district for which they are needed. The governing body of the entity from which the funds are borrowed may specify the date and manner in which the funds shall be repaid. In no case shall repayment of the loan be deferred longer than 10 calendar years.

(Amended by Stats. 1971, Ch. 674.)



55503.6

The district shall pay interest on all funds borrowed from the county, at the same rate that the county applies to funds of the district on deposit with the county.

(Amended by Stats. 1971, Ch. 674.)



55504

Where a district has an assessed valuation of less than one hundred thousand dollars ($100,000), the board of supervisors of the county may loan county funds, in a sum not in excess of ten thousand dollars ($10,000), to the district to be used for the purpose of repairing, improving, extending or renewing the district water system, to be returned to the county by the district from revenues and taxes of the district during the period of 10 years following the date of the loan.

(Amended by Stats. 1967, Ch. 365.)



55505

The board may by resolution establish a revolving fund for any officer or employee of the district in the same manner revolving funds for county officers are established by the board of supervisors of a county pursuant to Sections 29321 to 29330, inclusive, of the Government Code and for such purpose the term board of supervisors shall mean the board. Any revolving fund so established shall be limited to the uses and expenditures applicable to revolving funds for county officers.

(Added by Stats. 1961, Ch. 1578.)



55506

Any money belonging to the district or paid into the county treasury to the credit of the district may be deposited by the officer of the district who has legal custody of the money, in accordance with the general laws governing the deposit of public money.

(Added by Stats. 1971, Ch. 674.)



55507

A district may, pursuant to the notice, protest, and hearing procedures in Section 53753 of the Government Code, fix a sewer service standby or immediate availability charge to be applied on a parcel basis within the district to be charged to the parcels to which sewer service is made available by the district, whether the sewer service is actually used or not. The district may establish schedules for the charge, and may restrict the charge to lands lying within one or more zones or areas of benefits established within the district. The district may not, unless the standby charge is imposed pursuant to the Uniform Standby Charge Procedures Act (Chapter 12.4 (commencing with Section 54984) of Part 1 of Division 2 of Title 5 of the Government Code), fix a charge in excess of thirty dollars ($30) a year for a residential parcel. Commercial or other parcels shall be charged according to equivalent residential parcels, but shall not exceed thirty dollars ($30) per acre per year, unless the standby charge is imposed pursuant to the Uniform Standby Charge Procedures Act (Chapter 12.4 (commencing with Section 54984) of Part 1 of Division 2 of Title 5 of the Government Code).

If the procedures set forth in this section as it read at the time a standby or availability charge was established were followed, the district may, by resolution, continue the charge pursuant to this section in successive years at the same rate. If new, increased, or extended assessments are proposed, the district shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

The district may collect the standby or availability charge by billing the charged lands on a fiscal year basis or by other means available.

The district may collect the standby or availability charge as a part of the annual general county tax bill if the district furnishes in writing to the board of supervisors and to the county auditor the description of each parcel for which a charge is to be billed, together with the amount of the charge applicable to each parcel, in sufficient time to meet the schedule established by the county for inclusion of those items on the county general tax bill. The parcel description may be the parcel number assigned by the county assessor to the parcel. In that case, the standby or availability charge shall become a lien against the parcel of land to which it is charged in the same manner as the county general taxes. Penalties may be collected for late payment of the standby or availability charge, or the amount thereof unpaid, in the manner and at the same rates as that applicable for late payment or the amount thereof unpaid of county general taxes. All laws applicable to the levy, collection, and enforcement of municipal ad valorem taxes are applicable to those charges, except that, if any real property to which the lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attaches thereon, prior to the date on which the first installment of the taxes would become delinquent, then the lien which would otherwise be imposed by this section shall not attach to the real property and the charge relating to the property shall be transferred to the unsecured roll for collection.

If the district collects standby charges through the county general tax bill, the amount of the standby charge and any applicable penalty shall be stated on the tax bill separately from all other taxes, if practicable.

(Amended by Stats. 2007, Ch. 27, Sec. 37. Effective January 1, 2008.)






CHAPTER 2. Bonds

ARTICLE 1. Issuance and Sale

55520

The board may issue and sell the bonds of the district, when authorized, at not less than par value, and the proceeds of the sale shall be placed in the county treasury or other depository for the district s fund to the credit of the proper district fund and shall be applied exclusively to the purposes and objects mentioned in the ordinance or resolution ordering the holding of the bond election; provided, however, that when said purposes and objects have been accomplished any moneys remaining in said fund shall be transferred to the general fund of the district and may be used by the board for any lawful purpose of the district.

(Amended by Stats. 1971, Ch. 674.)



55521

The board by an order entered upon its minutes, shall, subject to the provisions of this division, prescribe the form of bonds issued and of the interest coupons attached thereto.

(Added by Stats. 1953, Ch. 155.)



55522

The board shall designate an amount, not less than one-fortieth of the principal amount of the indebtedness, or series thereof, which shall be paid annually at a fixed time and place, together with the interest on all sums unpaid. The rate of interest shall be designated in the bonds and shall be paid semiannually at a rate not in excess of 8 percent per year; except that interest for the first year after the date of the bonds may be made payable at the end of said year.

(Amended by Stats. 1959, Ch. 69.)



55523

The board may determine and fix a date for the earliest maturity of the principal of the bonds, or series thereof, not more than 10 years from the date of issue of bonds. The principal amount of the indebtedness, or series thereof, must be made payable in not to exceed 40 years from the time of contracting the same; and beginning with the date of earliest maturity of the bonds, or series thereof, not less than one-fortieth of the principal amount of the indebtedness, or series thereof, shall be paid annually.

(Amended by Stats. 1959, Ch. 69.)



55524

The bonds shall be issued in such denomination or denominations as the board may determine.

(Amended by Stats. 1963, Ch. 736.)



55525

The bonds shall be signed by the chairman of the board and countersigned by the auditor of the district, or if one has not been appointed, the auditor of the county and the seal of the district shall be affixed thereto. All such signatures and countersignatures, except one, may be printed, lithographed, engraved, or otherwise mechanically reproduced. Any such signature may be affixed in accordance with the provisions of the Uniform Facsimile Signatures of Public Officials Act, Chapter 6 (commencing with Section 5500) of Title 1 of the Government Code.

(Amended by Stats. 1971, Ch. 674.)



55526

The interest coupons of the bonds shall be numbered consecutively and signed by the auditor of the county by his engraved or lithographed signature.

(Added by Stats. 1953, Ch. 155.)



55527

In case any officer whose signature or countersignature appears on the bonds or coupons shall cease to be an officer before the delivery of the bonds to the purchaser, the signature or countersignature shall be valid and sufficient for all purposes the same as if the officer remained in office until the delivery of the bonds.

(Added by Stats. 1953, Ch. 155.)



55528

The principal and interest on the bonds shall be paid by the district treasurer, or if one has not been appointed, the county treasurer, in the manner provided by law for the payment of principal and interest on bonds of the county.

(Amended by Stats. 1971, Ch. 674.)



55529

The board may divide the principal amount of any issue into two or more series and fix different dates for the bonds of each series. The bonds of one series may be made payable at different times from those of any other series. The maturity of each series shall comply with this article.

(Added by Stats. 1959, Ch. 69.)



55530

Notwithstanding any other provision of the law, the board may determine that the public economy so requires, and order that less than one-fortieth of the whole amount of the indebtedness, or a series thereof, shall be payable annually.

(Added by Stats. 1959, Ch. 1567.)



55531

District or zone bonds may be made payable on July 1st subsequent to the time fixed for the collection of the second installment of general district taxes with which the first levy of taxes for the payment of the principal or interest of the bonds is to be collected. In such event, the first interest coupons shall be for interest from the date of the bonds of such issue or series to January 1st next prior thereto.

(Added by Stats. 1959, Ch. 1567.)



55532

The proceeds of such bonds may be used for the following purposes:

(a) All costs or estimated costs incidental to or connected with the acquisition, construction, improving and financing of the improvements for which they are issued.

(b) All engineering, inspection, legal and fiscal agent s fees, costs of the bond election and of the issuance of the bonds.

(Added by Stats. 1959, Ch. 1567.)



55533

Any bonds issued by the district may be subject to call and redemption prior to maturity at such times and prices and upon such other terms as the board may specify.

(Added by Stats. 1968, Ch. 1015.)



55534

When bonds are made callable, a statement to that effect shall be set forth on the face of the bond.

(Added by Stats. 1968, Ch. 1015.)






ARTICLE 2. Additional Bond Issues

55550

Whenever the board deems it necessary for the district to incur a bonded indebtedness in addition to that incurred at the time of the formation of the district for any of the purposes of the district, the board shall, by resolution, so declare and state the proposition to be submitted to the electors, the purpose for which the proposed debt is to be incurred, the amount of the debt to be incurred, the maximum term the bonds proposed to be issued shall run before maturity, which shall not exceed 40 years, and the maximum rate of interest to be paid, which shall not exceed 8 percent per year, payable semiannually.

(Added by Stats. 1953, Ch. 155.)



55551

The board shall then fix a date upon which an election shall be held for the purpose of authorizing the bonded indebtedness to be incurred, and shall proceed with the election in accordance with Chapter 4 of Part 2 of this division.

(Added by Stats. 1953, Ch. 155.)



55552

If at the election a majority of the votes cast are in favor of the incurring of the bonded indebtedness, then the board shall enter an order to that effect upon its minutes, and shall thereupon be authorized and empowered to issue the bonds of said district for the amount voted, payable out of the funds of the district.

(Added by Stats. 1953, Ch. 155.)



55553

The provisions contained in Articles 1 and 5 of Chapter 2 of this part and Sections 55701, 55703, and 55704, relating to the form of bonds, the issuance and sale of bonds, the validation thereof, and the levying of a tax for the principal and interest thereof, shall apply in like manner to bonds voted and issued as provided in this article.

(Added by Stats. 1953, Ch. 155.)






ARTICLE 3. Refunding Bonds

55580

The board may issue refunding bonds of the district for the purpose of refunding any or all outstanding bonds of the district.

(Added by Stats. 1953, Ch. 155.)



55581

The board shall by resolution determine the amount of the outstanding bonds to be refunded, fix the maximum amount of refunding bonds to be issued, the maximum rate of interest to be paid (which shall not exceed the rate of interest on the bonds to be refunded), and the number of years, not exceeding 30, that the refunding bonds or any part thereof are to run.

(Added by Stats. 1953, Ch. 155.)



55582

In the resolution the board shall call an election and submit to the qualified voters of the district the question whether the refunding bonds should be issued.

(Added by Stats. 1953, Ch. 155.)



55583

The resolution shall fix the time of the election, establish one or more voting precincts, designate the polling place or places, appoint an inspector, judge, and clerk for each precinct, and fix the hours during the day in which the polls will be open and the manner of voting for and against the issuance of the refunding bonds.

(Added by Stats. 1953, Ch. 155.)



55584

In all particulars not set forth in this article the election shall be held and conducted as provided in Chapter 4 of Part 2 of this division.

(Added by Stats. 1953, Ch. 155.)



55585

The resolution shall be published pursuant to Section 6066 of the Government Code in a newspaper of general circulation in the county designated by the board for that purpose, the last publication to be at least one week before the date of the election. No other notice of the election need be given.

(Amended by Stats. 1957, Ch. 357.)



55586

If at the election a majority of the votes cast are in favor of the issuance of the refunding bonds, the board shall be authorized to issue refunding bonds of the district not exceeding the maximum amount set forth in the resolution, payable out of the funds of the district to be provided as prescribed in Section 55591.

(Added by Stats. 1953, Ch. 155.)



55587

The board shall, by order entered in its minutes, prescribe the form of the refunding bonds and of the interest coupons to be attached, and fix the date of the refunding bonds, the date of maturity, and the rate or rates of interest to be paid. The bonds and the interest coupons thereof shall be signed as provided in Article 1 of this chapter.

(Added by Stats. 1953, Ch. 155.)



55588

Refunding bonds may be exchanged at par value for any outstanding bonds to be refunded at their par value or less, upon such terms as may be agreed upon by the board and the holders of such bonds, subject to adjustment of accrued interest to the date of exchange. Any moneys required for the adjustment of interest may be paid from any funds of the district.

(Added by Stats. 1953, Ch. 155.)



55589

In lieu of the exchange for outstanding bonds, the refunding bonds may be sold by the board for cash at not less than par and accrued interest, and the proceeds used for the purchase or retirement of the outstanding bonds upon terms agreed upon by the board and the holders of the bonds, but not to exceed par and accrued interest.

(Added by Stats. 1953, Ch. 155.)



55590

Any bonds refunded and all interest coupons appurtenant thereto shall be canceled immediately by the county treasurer. Expenses of the refunding proceedings may be paid from any funds of the district.

(Added by Stats. 1953, Ch. 155.)



55591

Taxes for the payment of principal and interest of refunding bonds shall be levied as provided in Chapter 3 of this part except that if the bonds refunded were payable from taxes levied upon land only, the taxes for the payment of principal and interest of refunding bonds shall likewise be levied upon land only.

(Added by Stats. 1953, Ch. 155.)






ARTICLE 4. Adoption of the Revenue Bond Law of 1941

55610

The Revenue Bond Law of 1941 is applicable to districts for the purpose of financing the production, transmission and distribution of water for public or private purposes.

(Amended by Stats. 1957, Ch. 53.)






ARTICLE 5. Validating Proceedings

55630

An action to determine the validity of bonds may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Repealed and added by Stats. 1961, Ch. 1496.)






ARTICLE 5.5. Bonds as Legal Investments

55640

The bonds of the district or those issued for any zone pursuant to this act are entitled to the same force or value or use as bonds issued by any municipality.

(Added by Stats. 1955, Ch. 406.)






ARTICLE 6. Zones

55650

Zones may be established within a district for any of the following purposes:

(a) Incurring a bonded indebtedness within the zone sufficient to pay the cost of constructing a water system and any other necessary improvements incidental thereto for the purpose of supplying the inhabitants of the zone with water, where the water system and the improvements, in the judgment of the board, will not be of district-wide benefit, and levying a special tax within the zone for the payment of the principal and interest on the bonds.

(b) Fixing and collecting special rates or charges for the use and supply of water furnished by the system of the district within the zone, and applying the receipts from the special rates or charges to the expense of constructing a water system, replacing a water system, acquiring an existing water system, or extending or enlarging the mains of an existing water system, where, in the judgment of the board, the improvement will not be of district-wide benefit.

(c) Incurring a bonded indebtedness and levying a special tax within the zone for payment of the principal and interest on the bonds or fixing and collecting special rates or charges to finance the construction, maintenance, and operation of sewage collection and treatment facilities and disposal of effluent therefrom, where, in the judgment of the board, the improvement will not be of district-wide benefit.

(Amended by Stats. 1965, Ch. 394.)



55651

Zones may be established within the district by either of the following methods:

(1) A petition for the formation of a zone within a district may be presented to the board, signed by owners representing at least 25 percent of the total assessed valuation of the real property within the proposed zone as shown by the last equalized assessment roll of the county, or by not less than 25 percent of the taxpayers residing within the proposed zone.

(2) A resolution may be adopted by the board containing the matters required by Section 55652. If bonds are proposed to be issued under the authority of Section 55677, the resolution shall state the amount of the proposed indebtedness, the maximum maturity date, and the maximum interest rate.

(Amended by Stats. 1967, Ch. 365.)



55652

The petition shall contain:

(a) The boundaries of the proposed zone.

(b) A general description of the improvement desired.

(c) An estimate of the cost of the proposed improvement and of the incidental expenses in connection therewith.

(d) Either:

(1) A request that an election be called in the proposed zone for the purpose of submitting to the qualified voters thereof the proposition of establishing the zone and incurring a bonded indebtedness therein, the principal and interest of which shall be paid by special taxes levied on the taxable property in the zone, to pay the cost and expense of the proposed improvement; or

(2) A request that an election be called in the proposed zone for the purpose of submitting to the qualified voters thereof the proposition of establishing the zone and fixing and collecting special rates or charges therein for the use and supply of water and applying the receipts therefrom to the cost and expense of the proposed improvement. If the petition contains such a request, it shall specify the maximum rate or charge permissible and the length of time during which the special rates or charges may be made.

(Added by Stats. 1953, Ch. 155.)



55653

The petition shall be accompanied by a map showing the exterior boundaries of the district and of the proposed zone and containing a general description of the proposed improvement.

(Added by Stats. 1953, Ch. 155.)



55654

The failure of the petition to contain any of the matters specified in Sections 55651 and 55652 shall not affect the legality of the establishment of the zone if it is thereafter established.

(Added by Stats. 1953, Ch. 155.)



55655

The petition shall be presented at a regular meeting of the board, and the board shall thereupon set a time for hearing the petition, which time shall be not less than 21 days nor more than 30 days after the date of presentation of the petition.

(Added by Stats. 1953, Ch. 155.)



55656

Notice of the filing and hearing of the petition shall be given by the clerk of the board by publishing in the county pursuant to Section 6066 of the Government Code a notice containing a copy of the petition, stating when the petition was filed, and specifying the time set for the hearing of the petition and protests of interested parties.

(Amended by Stats. 1957, Ch. 357.)



55657

The clerk shall also cause a notice, similar in substance, to be posted in three of the most public places within the proposed zone.

(Added by Stats. 1953, Ch. 155.)



55658

The date set for the hearing shall be at least 13 days after the date of the posting and the date of last publication of the notice.

(Added by Stats. 1953, Ch. 155.)



55659

A copy of the petition shall be filed with the county engineer of waterworks districts, or district engineer if one has been appointed, at least two weeks before the petition is presented to the board. The county engineer of waterworks districts or district engineer, as the case may be, shall prepare and file with the board, at least one week before the date set for the hearing on the petition, a report containing cost estimates and preliminary plans and specifications for the proposed improvements, together with any recommendations as to the boundaries of the proposed zone, and any other pertinent information relating to the feasibility of the proposed improvements or proposed zone. The engineer s report shall be available in the office of the board for public inspection, and may be considered by the board at the hearing on the petition.

(Amended by Stats. 1971, Ch. 674.)



55660

At the time fixed for the hearing, the board shall hear and pass upon the petition and any protests in writing that have been filed with the clerk before or at the time set for the hearing, and its decision thereon shall be final and conclusive.

(Added by Stats. 1953, Ch. 155.)



55661

If the board determines that the proposed improvement will be of district-wide benefit, the proceedings shall terminate, and the proposed zone shall not be established.

(Added by Stats. 1953, Ch. 155.)



55662

If the board determines that the proposed improvement will not be of district-wide benefit, the board may make such changes in the boundaries of the proposed zone as may be deemed advisable and shall define and establish the boundaries, but shall not modify the boundaries so as to exclude from the proposed zone any territory which will be benefited by the improvement, nor to include in the proposed zone any territory which, in its judgment, will not be benefited by the proposed improvement.

(Added by Stats. 1953, Ch. 155.)



55663

The board shall not modify the boundaries except after notice of its intention has been published pursuant to Section 6061 of the Government Code in a newspaper of general circulation printed and published in the county and designated by the board for that purpose, describing the proposed modification, and specifying a time for hearing objections to the modification, which time shall be at least 10 days after the publication of the notice.

(Amended by Stats. 1957, Ch. 357.)



55664

Written objections to the proposed modification may be filed with the clerk of the board by any interested person at or before the time set for hearing the objections.

(Added by Stats. 1953, Ch. 155.)



55665

The board shall hear and pass upon the objections at the time appointed, or at any time to which the hearing may be adjourned, and its decision thereon shall be final and conclusive.

(Added by Stats. 1953, Ch. 155.)



55666

If the objections, or any of them, be sustained, no further proceedings pursuant to the petition shall be taken, but a new petition for the same or a similar purpose may be filed at any time.

(Added by Stats. 1953, Ch. 155.)



55667

If no protests are filed, or if all protests filed are heard and denied, or if authorized modifications are made in the boundaries of the proposed zone and the boundaries are finally established, the board shall have jurisdiction to proceed.

(Added by Stats. 1953, Ch. 155.)



55668

If the board determines that the petition is signed by owners representing at least 60 percent of the total assessed valuation of the real property within the proposed zone as shown by the last equalized assessment roll of the county, or by at least 60 percent of the taxpayers resident within the proposed zone, as its boundaries shall have been established upon the hearing on the petition, the board may by resolution reciting the finding declare that an election is unnecessary and that the zone is established.

(Added by Stats. 1953, Ch. 155.)



55668.5

Notwithstanding Chapter 3 (commencing with Section 2201) of Part 4 of Division 1 of the Revenue and Taxation code, or any other provisions of law to the contrary, the board may levy, without an election, a tax rate within a zone to pay the cost of interest and redemption charges on bonded indebtedness incurred prior to July 1, 1974, where a valid petition is presented pursuant to Section 55668.

This section shall only apply the Ventura County Waterworks District No. 1. It is hereby declared to be necessary to enact this special law with respect to such district because of special facts and circumstances existing therein:

It has recently been discovered that due to the lowering of the water table, ranchers in certain areas of Ventura County are threatened with drought and a loss of crops. In order to expedite the provision of water to the areas, the landowners in the areas petitioned for annexation to Ventura County Waterworks District No. 1, for the formation of improvement zones, and for authorization of bonded indebtedness. Registered voters and owners of land approved such actions, and the Board of Supervisors of Ventura County approves. In order to insure, however, that the bonds may be immediately sold without the requirement of an election, it is necessary to exempt the district from the provisions of Chapter 3 (commencing with Section 2201) of Part 4 of Division 1 of the Revenue and Taxation Code with respect to such bonded indebtedness. Thus, this special law is necessary in order to permit bonds to be sold and water to be provided to the affected areas in time to avoid severe crop losses in the area.

(Amended by Stats. 1974, Ch. 63.)



55669

The board shall thereupon be authorized to issue bonds of the zone, to fix and collect special rates or charges, as prayed for in the petition, and proceed with the proposed improvement.

(Added by Stats. 1953, Ch. 155.)



55670

If the petition for formation of the zone is signed by owners representing less than 60 percent of the total assessed valuation of the real property within the proposed zone as shown by the last equalized assessment roll of the county, and by less than 60 percent of the taxpayers resident within the proposed zone, as its boundaries shall have been established upon the hearing on the petition, or if for any other reason the board deems it advisable to conduct an election, the board shall by resolution order that a special election be held in the proposed zone to determine whether or not the zone shall be established.

(Added by Stats. 1953, Ch. 155.)



55671

The board shall appoint three qualified electors residing in the proposed zone to conduct the election.

(Added by Stats. 1953, Ch. 155.)



55672

The election shall be called by posting in three of the most public places in the proposed zone, and by publishing in the county pursuant to Section 6066 of the Government Code, a notice specifying the time, place and purposes of the election, and giving the purposes and boundaries of the proposed zone.

(Amended by Stats. 1957, Ch. 357.)



55673

The date set for the election shall be at least 13 days after the date of the posting and the date of last publication of the notice. No other notice of the election need be given.

(Added by Stats. 1953, Ch. 155.)



55674

The election shall be conducted in accordance with the general election laws of this State, where applicable.

(Added by Stats. 1953, Ch. 155.)



55675

The proposition submitted shall be in accordance with the petition and shall be either:

(a) Shall the proposed zone described in the resolution of the board of ________ adopted on the ________ day of ________, 19___, be established within County Waterworks District No. ___, and shall the zone incur a bonded indebtedness in the sum of ________ dollars ($________) for the purpose of (stating the purpose for which the amount so raised is to be used)? or

(b) Shall the proposed zone described in the resolution of the board of ________ adopted on the ___ day of ________, 19___, be established within County Waterworks District No. ____, and shall special rates or charges for (the use and supply of water or sewage facilities, as the case may be), not to exceed ________, be fixed and collected in the zone for the period of time not to exceed ________, to pay the cost and expense of (describing generally the proposed improvement)?

(Amended by Stats. 1965, Ch. 394.)



55676

If 60 percent of the votes cast at the election are in favor of the zone, and of incurring the bonded indebtedness, or fixing and collecting the special rates or charges, as the case may be, the board shall by resolution establish the zone.

(Added by Stats. 1953, Ch. 155.)



55677

Upon the establishment of the zone the board shall be authorized and empowered to issue bonds of the zone, or to fix and collect special rates and charges, as voted on at the election, and to proceed with the proposed improvement.

(Added by Stats. 1953, Ch. 155.)



55678

The provisions in this division for the form, issuance, and sale of bonds, the levying and collecting of taxes for the payment thereof and of other matters relating to bonds of the district shall govern in the case of bonds authorized by proceedings under this article except that all taxes for payment of interest and principal on the bonds shall be levied solely upon the taxable property within the zone.

(Added by Stats. 1953, Ch. 155.)



55679

The taxes and special rates or charges authorized by this article are in addition to all other taxes and rates or charges authorized by this division, and shall be subject to the provisions of Sections 55108, 55182, and 55702.

(Added by Stats. 1953, Ch. 155.)









CHAPTER 3. Taxes

55700

The board of supervisors may in any year levy a tax upon the taxable property in the district, sufficient to pay the cost and expenses of maintaining, operating, extending and repairing the waterworks of the district for the ensuing fiscal year.

(Added by Stats. 1953, Ch. 155.)



55701

The board of supervisors shall levy a tax, each year, upon the taxable property in the district, sufficient to pay the interest on the bonds for that year authorized at the time of formation of the district, and that portion of the principal which is to become due before the time for making the next general tax levy.

(Added by Stats. 1953, Ch. 155.)



55702

Where the petition for formation contained a statement that taxes shall be levied only upon the land within the district, all taxes levied under the provisions of this division in a district shall be levied upon the land within the district, and in any extension or additions thereto, and upon no other property.

(Added by Stats. 1953, Ch. 155.)



55703

If the maturity of the indebtedness created by the issue of the bonds is made to begin more than one year after the date of issue, the tax shall be levied and collected each year, sufficient to pay the interest on the indebtedness as it falls due, and also to constitute a sinking fund for the payment of the principal on or before maturity.

(Added by Stats. 1953, Ch. 155.)



55704

All taxes pursuant to this chapter shall be levied and collected at the time and in the same manner as the general tax levy for county purposes, and when collected shall be paid into the county treasury to be used for the payment of the principal and interest on bonds, or paid into the county treasury to the credit of the proper fund of the district.

(Added by Stats. 1953, Ch. 155.)






CHAPTER 4. Claims

55720

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Amended by Stats. 1963, Ch. 1715.)









PART 5. CHANGES IN ORGANIZATION

CHAPTER 1. Inclusion Generally

55800

Any portion or portions of a county containing unincorporated territory, or containing the whole or any portion of one or more incorporated cities, and not included in a district, may be added to any district as prescribed in this chapter.

(Added by Stats. 1953, Ch. 155.)



55801

Territory within the same county but not contiguous with the district may be annexed to the district if the board determines that the district resulting from the annexation may be more efficiently and economically operated than if a separate district were formed. No parcel of noncontiguous territory which contains less than 10 acres may be annexed to any district.

(Amended by Stats. 1959, Ch. 33.)









PART 6. REPEALS

55990

Chapter 370 of the Statutes of 1913 is hereby repealed.

(Added by Stats. 1953, Ch. 155.)



55991

The repeal effected by this part shall not be construed to deprive any district or any person or other entity of any substantial right which would have existed or hereafter exists had such repeal not be effected.

(Added by Stats. 1953, Ch. 155.)









DIVISION 17. DRAINAGE

PART 1. COUNTY DRAINAGE DISTRICTS

CHAPTER 1. General Provisions

56000

This part shall be known and cited as the County Drainage District Act.

(Added by Stats. 1955, Ch. 1232.)



56001

District as used in this part means any county drainage district formed pursuant to this part or pursuant to any law which it supersedes.

(Added by Stats. 1955, Ch. 1232.)



56002

District board as used in this part means the board of directors of a district.

(Added by Stats. 1955, Ch. 1232.)



56003

Districts may be formed, maintained and governed in any county as provided in this part.

(Added by Stats. 1955, Ch. 1232.)






CHAPTER 2. Formation

56010

Proceedings for the formation of a county drainage district shall be instituted by the board of supervisors of a county when a petition requesting the institution of such proceedings and signed by the requisite number of owners of real property is filed with the board. The petition may consist of any number of separate instruments, each of which must comply with all of the requirements of a petition except as to the number of signatures.

(Added by Stats. 1955, Ch. 1232.)



56011

A petition requesting the institution of proceedings for the formation of a county drainage district shall:

(a) Request the board of supervisors of a county in which the district will be located to institute proceedings to form a county drainage district pursuant to this part;

(b) Describe the boundaries of the territory which is proposed for the district;

(c) Be signed by not less than 100 owners of real property within the proposed district unless the total number of owners of real property within the proposed district does not exceed 200, in which case the petition shall be signed by a majority of such owners. If the board of supervisors finds that the petition is signed by the requisite number of owners of real property residing within the territory to be included within the proposed district, that finding shall be final and conclusive.

(Added by Stats. 1955, Ch. 1232.)



56012

Proceedings for the formation of a county drainage district shall be instituted by the board of supervisors by the adoption of a resolution of its intention to do so. The resolution shall contain all of the following:

(a) A statement of the intention to form the district;

(b) The boundaries of the proposed district or some other designation of its territorial extent;

(c) The name of the proposed district;

(d) The time and place where objections to the formation of the district or to its extent will be heard;

(e) Instructions to the clerk of the board to publish the resolution and notices of hearing.

(Added by Stats. 1955, Ch. 1232.)



56013

The district as formed may include unincorporated or incorporated and contiguous unincorporated territory. The incorporated territory included in the district may include the whole or part of one or more cities. However, the whole or part of a city shall not be included in a district except by the vote of a majority of the governing board of the city. The district shall not include the whole or any part of any other district formed for similar purposes unless the governing body of such other district shall consent thereto and the board of supervisors shall find and determine by resolution duly adopted that the proposed inclusion of the whole or part of such other district is in the best public interest and the territory affected will be benefited thereby.

(Added by Stats. 1955, Ch. 1232.)



56014

The time to be fixed for the hearing of objections to the formation or extent of the district shall be not less than 30 days after the adoption of the resolution of intention to form the district by the board of supervisors. The hearing shall be held at the regular meeting place of the board of supervisors or at some place within the proposed district as specified by the board in the resolution of intention to form the district.

(Added by Stats. 1955, Ch. 1232.)



56015

Prior to the time of hearing, the resolution shall be published at length in the proposed district pursuant to Section 6066 of the Government Code. Brief notices of the passage of the resolution and the time and place of the hearing may be published in the proposed district pursuant to Section 6066 of the Government Code.

(Amended by Stats. 1957, Ch. 357.)



56016

At the time provided in the resolution of intention or at any time to which the hearing is continued, the board of supervisors shall hear any objections to the formation of the district or to its extent. At the hearing the board of supervisors shall exclude any territory that in its opinion will not be benefited by being in the district.

(Added by Stats. 1955, Ch. 1232.)



56017

If written objection to the formation of the district signed by 10 percent of the voters registered in the district is filed with the board of supervisors, it shall, and in any event it may, either adopt an order abandoning the formation of the district or order the matter of the formation of the district with the boundary lines determined at the close of the hearing submitted to the voters of the proposed district at an election.

(Added by Stats. 1955, Ch. 1232.)



56018

At the election only voters registered in the proposed district may vote. Election precincts shall be established by the board of supervisors, and precinct boards, composed of one inspector, one judge, and one clerk shall be appointed. At least one week prior to the election notice of the election shall be published in the proposed district pursuant to Section 6061 of the Government Code. In other particulars the election shall be conducted in the manner ordered by the board of supervisors.

(Amended by Stats. 1957, Ch. 357.)



56018.1

Within five days after the district formation election has been called, the legislative body which has called the election shall transmit, by registered mail, a written notification of the election call to the executive officer of the local agency formation commission of the county or principal county in which the territory or major portion of the territory of the proposed district is located. Such written notice shall include the name and a description of the proposed district, and may be in the form of a certified copy of the resolution adopted by the legislative body calling the district formation election.

The executive officer, within five days after being notified that a district formation election has been called, shall submit to the commission, for its approval or modification, an impartial analysis of the proposed district formation.

The impartial analysis shall not exceed 500 words in length and shall include a specific description of the boundaries of the district proposed to be formed.

The local agency formation commission, within five days after the receipt of the executive officer s analysis, shall approve or modify the analysis and submit it to the officials in charge of conducting the district formation election.

(Added by Stats. 1970, Ch. 736.)



56018.2

The board of supervisors or any member or members of the board authorized by the board, or any individual voter or bona fide association of citizens entitled to vote on the district formation proposition, or any combination of such voters and associations of citizens, may file a written argument for or a written argument against the proposed district formation.

Arguments shall not exceed 300 words in length and shall be filed with the officials in charge of conducting the election not less than 54 days prior to the date of the district formation election.

(Added by Stats. 1970, Ch. 736.)



56018.3

If more than one argument for or more than one argument against the proposed district formation is filed with the election officials within the time prescribed, such election officials shall select one of the arguments for printing and distribution to the voters.

In selecting the arguments, the election officials shall give preference and priority in the order named to the arguments of the following:

(a) The board of supervisors or any member or members of the board authorized by the board.

(b) Individual voters or bona fide associations of citizens or a combination of such voters and associations.

(Added by Stats. 1970, Ch. 736.)



56018.4

The officials in charge of conducting the election shall cause a ballot pamphlet concerning the district formation proposition to be voted on to be printed and mailed to each voter entitled to vote on the district formation question.

The ballot pamphlet shall contain the following in the order prescribed:

(a) The complete text of the proposition.

(b) The impartial analysis of the proposition prepared by the local agency formation commission.

(c) The argument for the proposed district formation.

(d) The argument against the proposed district formation.

The elections officials shall mail a ballot pamphlet to each voter entitled to vote in the district formation election at least 10 days prior to the date of the election. The ballot pamphlet is official matter within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 257. Effective January 1, 1995.)



56019

At the conclusion of the hearing, or if an election is held and the canvass of the election returns shows that a majority of all the votes cast in the entire proposed district were in favor of the formation of the district, the board of supervisors may, if it deems best, make an order forming the district.

(Added by Stats. 1955, Ch. 1232.)



56020

The order of formation shall contain the name of the district, and a description of the boundaries or otherwise indicate its territory. The order is conclusive evidence of the regularity of all prior proceedings, except the adoption and publication in full of the resolution of intention and of the fact of the hearing.

(Added by Stats. 1955, Ch. 1232.)






CHAPTER 3. Officers

56030

The governing body of a county drainage district is a board of directors of not less than five members.

If the district does not include a city or cities or any part thereof, the board of supervisors of the county is the board of directors of the district. If the district includes a city or cities or any part thereof, the members of the board of directors shall be as follows:

(a) The presiding officer of the governing body of each city is a member of the board of directors;

(b) The chairman of the board of supervisors is a member of the board of directors;

(c) A member of the governing body of each city included within the district, other than the presiding officer, as appointed by the governing body of the city is a member of the board of directors;

(d) Two members of the board of supervisors, other than the chairman of the board of supervisors, as appointed by the board of supervisors are members of the board of directors.

(Added by Stats. 1955, Ch. 1232.)



56031

The district board shall have power to fix the amount of compensation per meeting to be paid each member of the board for his or her services for each meeting attended by him or her; provided, that the compensation shall not exceed ten dollars ($10) for each meeting of the district board attended by him or her, together with expenses necessarily incurred by him or her in traveling between his or her place of residence and the place of meeting. However, no member shall receive compensation for attending more than three meetings of the board during any calendar month. This compensation shall be in addition to any other fees or compensation allowed by law for the other official positions specified in Section 56030 that are occupied by members of the district board. For purposes of this section, the determination of whether a director s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 36. Effective January 1, 2006.)






CHAPTER 4. District Powers and Purposes

56040

The objects and purposes of a county drainage district shall be to provide for:

(a) The control of storm and other waste waters of or within said district, including waters which arise outside said district and which flow or drain into or through the said district;

(b) The protection from damage by storm or waste waters of private property and of public highways and other public property within said district;

(c) The conservation of storm and waste waters for beneficial and useful purposes by spreading, storing, retaining or causing such waters, or any part thereof, to percolate into the soil within or without said district or the saving and conservation in any manner of any and all of such waters.

(Added by Stats. 1955, Ch. 1232.)



56041

A county drainage district shall have the power:

(a) To sue and be sued in its own name;

(b) To adopt a seal;

(c) To take by grant, purchase, gift, lease, devise or otherwise and to hold, use and enjoy real or personal property of every kind within or without the district necessary to or convenient for the full exercise of its powers;

(d) To exercise the power of eminent domain to the full extent necessary to or convenient for the full exercise of its powers and to carry out the provisions of this act; provided, that if the exercise of such power requires the alteration or relocation of any facilities devoted to a public use, the cost of such alteration or relocation shall be borne by the district;

(e) To make and accept all contracts, deeds, releases and documents of any kind which will be necessary or proper to the exercise of any of the powers of the district;

(f) To direct the payment of all lawful claims and demands against the district;

(g) To levy and collect taxes as hereinafter provided;

(h) To issue bonds as hereinafter provided and provide for their payment;

(i) To employ such engineers, experts, surveyors, counsel and other persons as are needed to carry into effect any powers of the district;

(j) To acquire, construct, complete, operate and maintain a surface or underground drainage system or systems or combination thereof and such ditches, drains, conduits, pipelines, system of ditches, drains, conduits or pipelines or combinations thereof as may be determined necessary to accomplish the objects and purposes of the district;

(k) Borrow money and incur indebtedness and guarantee the performance of its legal or contractual obligations whether heretofore or hereafter incurred; and also refund or retire any public indebtedness or lien that may exist against the district or any property therein which shall have arisen out of the transaction of the affairs of the district;

(l) To sell, lease or otherwise dispose of any property of the district or any interest therein when it is no longer required for the purposes of the district or when its use may be permitted without interfering with its use by the district;

(m) To do any other act to accomplish the objects and purposes of the district.

(Added by Stats. 1955, Ch. 1232.)



56042

All ordinances of a county drainage district shall be adopted by the board of directors of the district, and shall be certified to, recorded, and published in the same manner as ordinances of a county. The initiative and referendum powers are hereby granted to the electors of a county drainage district to be exercised in relation to the enactment or rejection of ordinances of a county drainage district in accordance with the procedure established by the laws of this state for the exercise of those powers in relation to counties.

(Added by Stats. 1982, Ch. 1137, Sec. 6.)






CHAPTER 5. Preliminary Report and Survey

56050

Before constructing any project and before calling any election for the issuance of bonds as hereinafter provided, the district board shall by resolution employ one or more engineers to make a survey of the problems of the district concerning the protection of the lands within the district from storm, overflow or waste waters and especially with reference to the construction of a drainage system or systems. The resolution shall direct the engineer or engineers to prepare and file with the district board a report setting forth:

(a) A general description of the work proposed to be done to carry out the objects of the district;

(b) A general plan and general specifications of the work;

(c) A general description of the property proposed to be acquired or damaged in carrying out the work;

(d) A map showing the boundaries of the district and in general the location and extent of the work proposed to be done, property taken or damaged, and any other information useful to the understanding of the proposed work;

(e) An estimate of the cost of the proposed work including acquisition, engineer and construction costs.

(Added by Stats. 1955, Ch. 1232.)



56051

The engineer or engineers may, subject to the direction of the district board, employ such surveyors and others as may be necessary to prepare the report.

(Added by Stats. 1955, Ch. 1232.)



56052

When the engineer s report is filed, the district board shall examine it and may thereupon:

(a) Reject it and direct that a new report be prepared;

(b) Direct that changes be made in it; or

(c) If it complies with the provisions of this chapter and is satisfactory to the district board, it shall fix a time and place for hearing objections to the report and to doing all or any of the work referred to in the report.

(Added by Stats. 1955, Ch. 1232.)



56053

Notice of the hearing shall be published by the district board pursuant to Section 6066 of the Government Code in a newspaper circulated in the district. At the time and place so fixed, or at the time and place to which the hearing may be from time to time continued, the board shall hear all objections. Said objections may be oral or in writing.

(Amended by Stats. 1957, Ch. 357.)



56054

At the conclusion of the hearing the district board shall either order the report changed to conform to some or all the objections made or shall approve and adopt the report as made. If changes in the report are ordered, a further hearing shall be had upon it as amended and further hearings shall be had until the district board approves and adopts the report.

(Added by Stats. 1955, Ch. 1232.)



56055

If the district board approves and adopts the report of the engineer or engineers, the board shall order the engineer or engineers to prepare precise plans and specifications for the work contained in said report. Said precise plans and specifications shall be in conformity with the general plans and specifications contained in said report as approved by the district board unless the district board by a four-fifths vote adopts a resolution declaring that the public interest requires a modification of or departure from the general plans and specifications, which resolution shall contain a statement of the manner in which the modification is required or departure is to be made.

(Added by Stats. 1955, Ch. 1232.)



56059

The engineer or engineers employed by the district board to prepare the precise plans and specifications shall be directed by the district board to superintend the doing of the work contained in said precise plans and specifications.

(Added by Stats. 1955, Ch. 1232.)



56060

A right of way in or across any public highway, street or property in the district is hereby granted to the district wherever the right of way is found by the district board to be necessary or convenient for the doing of any of the work; provided, that if the exercise of the rights herein granted require the alteration or relocation of any facilities devoted to a public use, the district shall pay the cost of such alteration or relocation.

(Added by Stats. 1955, Ch. 1232.)



56061

Notwithstanding any other provision in this chapter to the contrary, in the event that prior to the formation of a district a report has been secured by the board of supervisors of the county in which the district is formed pursuant to the provisions of Section 4.2 of the Drainage District Improvement Act of 1919 concerning the protection of lands and other property within the district from storm or waste waters and containing substantially the same data and matter required by Section 56050 of this chapter, and if copies of said report are made available to the district board by the board of supervisors of such county, a new report need not be prepared by the district board under said Section 56050 and the hearing or hearings referred to in this chapter may be held on such report furnished by the board of supervisors of such county, and thereafter all of the provisions of this chapter shall be applicable to such report.

(Added by Stats. 1955, Ch. 1232.)






CHAPTER 6. Bonds

56070

After the approval and adoption of an engineer s report and before ordering the engineer to prepare precise plans and specifications as provided in Chapter 5, the district board may submit to the voters of the district the proposition of incurring a bonded indebtedness to obtain funds with which to acquire the property and to do the work in whole or in part set forth in the report. For that purpose a special election shall be called by resolution.

(Added by Stats. 1955, Ch. 1232.)



56071

The resolution shall state all of the following:

(a) The general objects and purposes for which it is proposed to incur an indebtedness.

(b) A reference to the report filed with the district board for particulars.

(c) The amount of the bonds proposed to be issued; provided, that the district shall not incur any indebtedness which exceeds fifteen percent (15%) of the assessed value of all taxable real property in the district.

(d) The number of years not to exceed which the whole of the bonds are to run.

(e) The rate of interest or a maximum rate of interest to be paid, which rate shall not be more than the rate specified in this chapter, payable at the time specified in this chapter.

(f) The date of the election.

(g) The election precincts, polling places, and election officers.

(Added by Stats. 1955, Ch. 1232.)



56072

For the purposes of the bond election the district board may consolidate into one precinct several precincts established for general election purposes and describe the precinct by reference to the general election precincts.

(Added by Stats. 1955, Ch. 1232.)



56073

An election board consisting of one inspector, one judge, and one clerk shall be appointed by the district board for each precinct.

(Added by Stats. 1955, Ch. 1232.)



56074

Only voters registered in the district are eligible to vote at the bond election.

(Added by Stats. 1955, Ch. 1232.)



56075

The resolution calling the election shall be published pursuant to Section 6063 of the Government Code in a newspaper having a general circulation in the district and designated by the district board. No other notice of the election need be given.

(Amended by Stats. 1957, Ch. 357.)



56076

If two-thirds of the votes cast are in favor of incurring the bonded indebtedness as proposed, bonds of the district for the amount stated in the resolution calling the election shall be issued and sold.

(Added by Stats. 1955, Ch. 1232.)



56077

The validity of the bonds after their issuance shall not be questioned in any court except upon the ground that the provisions of this chapter authorizing their issuance are unconstitutional, or that the required hearing regarding the formation of the district was not legally held or proper notice of it was not given.

(Added by Stats. 1955, Ch. 1232.)



56078

The district board shall prescribe by resolution the form of the bonds, and interest coupons. The bonds shall be payable at such times and at a place to be fixed by the board, and designated in the bonds, together with interest on all sums unpaid on that date until the whole of the indebtedness has been paid. The term of bonds issued shall not exceed 40 years.

The district board may divide the principal amount of any issue into two or more series and fix different dates for the bonds of each series. The bonds of one series may be made payable at different times from those of any other series. The term of bonds of each issue or series shall not exceed 40 years from the date of the bonds.

(Amended by Stats. 1961, Ch. 1766.)



56079

The bonds shall be issued in such denominations as the district board determines, except that no bonds shall be of a denomination less than one hundred dollars ($100) or greater than one thousand dollars ($1,000). They shall be payable on the day and at the place fixed in the bonds, and with interest at the rate specified in the bonds, which rate shall not be in excess of 8 percent per annum, and shall, after the first year, be payable semiannually.

(Amended by Stats. 1975, Ch. 130.)



56080

The bonds shall be signed by the chairman of the district board, and countersigned by the auditor of the district, and the seal of the district board shall be affixed. The interest coupons of the bonds shall be numbered consecutively and signed by the auditor of the district. All such signatures and countersignatures may be printed, lithographed, engraved, or otherwise mechanically reproduced, except that one of said signatures or countersignatures to said bonds shall be manually affixed. The auditor of the district under this section shall be the county auditor of the county in which the district is formed.

(Added by Stats. 1955, Ch. 1232.)



56081

If any officer whose signature or countersignature appears on the bonds ceases to be an officer before the delivery of the bonds to the purchaser, his signature or countersignature shall be as valid as if he had remained in office until the delivery of the bonds.

(Added by Stats. 1955, Ch. 1232.)



56082

The board may issue and sell the bonds of the district at not less than par value, and the proceeds shall be placed in the treasury of the county. Before selling the bonds, or any part thereof, the legislative body shall give notice not less than 10 days prior to the date of sale by publication pursuant to Section 6061 of the Government Code in a newspaper of general circulation circulating in the district inviting sealed bids in such manner as the legislative body shall prescribe. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received, or if the legislative body determines that the bids received are not satisfactory as to price or responsibility of the bidders, the legislative body may reject all bids received, if any, and either readvertise or sell the bonds at private sale.

All premiums and accrued interest received shall be paid into the fund to be used for the payment of principal and interest on the bonds and the remainder of the proceeds of the sale shall be paid into the construction fund of the district, and proper records of the transactions shall be placed upon the books of the treasurer.

(Amended by Stats. 1957, Ch. 357.)



56083

The construction fund shall be applied exclusively to the purposes and objects mentioned in the resolution calling the bond election.

Payments from the construction fund shall be made upon the demands allowed by the district board, and prepared, presented and audited in the same manner as demands upon the funds of the county.

(Added by Stats. 1955, Ch. 1232.)



56084

When the purposes and objects mentioned in the resolution calling the bond election have been accomplished, any moneys remaining in the construction fund shall be transferred to the fund to be used for the payment of principal and interest on the bonds.

(Added by Stats. 1955, Ch. 1232.)



56085

If the proposition of issuing bonds submitted at a bond election fails to receive the requisite number of votes, the district board may, at the expiration of six months after that election, call or order another bond election, either for the same objects and purposes, or for any other object or purpose of the district.

(Added by Stats. 1955, Ch. 1232.)



56086

If bonds have been issued by the district and the proceeds of the sale have been expended, and the district board by resolution passed by a vote of four-fifths of all its members determines that the public interest or necessity of the district demands the issuance of additional bonds for carrying out any of the objects of the district, the district board may again have a report made, and submit to the voters the question of issuing additional bonds in the same manner as for a first issue. All the provisions of this chapter for the issuance and sale of bonds, and for the expenditure of the proceeds, apply to the issuance of additional bonds.

(Added by Stats. 1955, Ch. 1232.)



56087

Bonds and the interest thereon shall be paid by revenue derived from an annual tax upon the real property in the district, and all the real property in the district shall be and remain liable to be taxed for such payments. Said bonds and the interest thereon shall not be taxable in this State.

(Added by Stats. 1955, Ch. 1232.)



56088

(1) An issue of bonds is hereby defined to be the aggregate principal amount of all of the bonds authorized to be issued in accordance with a proposal submitted to and approved by the electors of the district, but no indebtedness will be deemed to have been contracted until bonds shall have been sold and delivered and then only to the extent of the principal amount of bonds so sold and delivered.

(2) The board of directors of any district issuing any bonds heretofore or hereafter authorized may, in its discretion, divide the aggregate principal amount of such issue into two or more divisions or series and fix different dates for the bonds of each separate division or series. In the event any authorized issue is divided into two or more divisions or series, the bonds of each division or series may be made payable at such time or times as may be fixed by the legislative body of the district separate and distinct from the time or times of payment of bonds of any other division or series of the same issue.

(Added by Stats. 1955, Ch. 1232.)



56089

Bonds may be made payable on a date subsequent to the time fixed for the collection of the second installment of general district taxes with which the first levy of taxes for the payment of the principal and interest of said bonds is to be collected. In such event, the first interest coupons shall be for interest from the date of said bonds of such issue or series or division to the maturity date of said coupons.

(Added by Stats. 1955, Ch. 1232.)



56090

If the result of any election upon the question of the issuance of bonds is in favor of issuance, the board may, in its discretion, commence in the superior court of the county, a special proceeding to determine its right to issue the bonds and their validity, similar to the proceeding in relation to irrigation bonds, provided for by the Irrigation District Law, and all supplementary acts, and all their provisions apply to and govern the proceedings to be commenced by the board, so far as applicable.

The judgment has the same effect as a judgment in relation to irrigation bonds under the provisions of that act.

(Added by Stats. 1955, Ch. 1232.)






CHAPTER 6.5. Drainage Fees

56095

In addition to all of the powers enumerated in this part, a county drainage district shall have the power to adopt by resolution and carry out any definite plan or system for accomplishing, facilitating, or financing all work which may be lawfully accomplished by a county drainage district and to enforce the plan or system by resolution. In order to carry out the plan or system, a district shall have the power, by ordinance, to prescribe, revise, and collect fees and charges for providing storm drainage facilities, including drainage outfall facilities, furnished or to be furnished to any new building, improvement, or structure constructed or to be constructed in the district; and whenever a storm drainage problem is referred to the district by any county or city located in whole or in part within the boundaries of the district, to require the installation of drainage improvements necessary or convenient for the needs of the district, including, but not limited to, residential, subdivision, commercial, and industrial drainage needs. Any county or city is hereby authorized to refer all drainage control problems arising under the Subdivision Map Act (commencing with Section 66410 of the Government Code) or otherwise to a county drainage district for solution. Revenues derived by a district under this chapter shall be used only to acquire, construct, reconstruct, maintain, and operate storm drainage facilities, including drainage outfall facilities, consistent with the plan or system.

(Added by Stats. 1982, Ch. 1137, Sec. 7.)






CHAPTER 7. Application of Other Statutes

56100

The Improvement Act of 1911 and the Improvement Bond Act of 1915 are applicable to county drainage districts formed under this part. After approving and adopting the engineer s report as provided in Chapter 5 (commencing with Section 56050) of this part, the district board may order the work contained in the said report to be done in whole or in part pursuant to the provisions of the Improvement Act of 1911 or the Improvement Bond Act of 1915 and the costs thereof assessed upon the real property benefited, all in the manner provided by the Improvement Act of 1911 or the Improvement Bond Act of 1915.

(Amended by Stats. 1974, Ch. 426.)



56101

In the application of those acts to proceedings under this part, the terms used in those acts shall have the following meanings:

(a) City council and council mean board.

(b) City and municipality mean district.

(c) Clerk and city clerk mean secretary.

(d) Superintendent of streets, street superintendent, and city engineer mean the engineer of the district, or any other person appointed to perform such duties.

(e) Tax collector means county tax collector.

(f) Treasurer and city treasurer mean any person or official who has charge of and makes payment of the funds of the district.

(g) Right of way means any parcel of land through which a right of way has been granted to the district for the purpose of constructing and maintaining a sewer.

(Added by Stats. 1955, Ch. 1232.)



56102

The powers and duties conferred by those acts and supplementary acts upon boards, officers, and agents of cities shall be exercised by the respective boards, officers, and agents of the district.

(Added by Stats. 1955, Ch. 1232.)



56103

No assessment or bond hereafter levied or issued shall become a lien and no person shall be deemed to have notice thereof until a certified copy of said assessment and the diagram thereto attached shall be recorded in the office of the county surveyor, if the improvement district or any part thereof is in unincorporated territory, and with the superintendent of streets of the city or cities, if the improvement district or any part thereof is in incorporated territory.

(Added by Stats. 1955, Ch. 1232.)



56104

Notwithstanding any other provision contained in the Special Assessment Investigation, Limitation and Majority Protest Act of 1931 to the contrary, in the event the district board shall order the work contained in the report prepared by the district engineer pursuant to Chapter 5 (commencing with Section 56050) of this part to be done in whole or in part pursuant to the provisions of the Improvement Act of 1911 or the Improvement Bond Act of 1915, the provisions of the said Special Assessment Investigation, Limitation and Majority Protest Act of 1931 shall not be applicable to such work if the district board so declared by resolution duly adopted by four-fifths vote after a finding that said work is necessary for the public welfare, which finding shall not be made by the district board if, prior to the conclusion of the hearing on said report as provided in Chapter 5, the owners of more than 20 percent of the total assessed value of the taxable property within the district file written protests against the doing of said work.

(Amended by Stats. 1974, Ch. 426.)






CHAPTER 8. Finance and Taxation

56110

Annually, at least 15 days before the first day of the month in which the board of supervisors of the county in which the district is located is required by law to levy the amount of taxes required by law for county purposes, the district board shall furnish to the board of supervisors a written statement of the amount necessary to pay the interest on bonds for that year, and the portion of the principal that is to become due before the time for making the next general tax levy.

(Added by Stats. 1955, Ch. 1232.)



56111

The board of supervisors of the county shall annually, at the time and in the manner of levying other county taxes, levy and cause to be collected a tax upon the taxable real property in the district, based upon the last equalized assessment roll of the county sufficient to pay the interest on the bonds for that year and such portion of the principal as is to become due before the time for making the next general tax levy.

(Added by Stats. 1955, Ch. 1232.)



56112

If the district board fails to furnish to the board of supervisors the written statement of the amount necessary, the board of supervisors of the county shall ascertain the amount necessary to pay the interest on the bonds for that year and the portion of the principal that is to become due before the time for making the next general tax levy, and shall levy and cause to be collected the necessary amount.

(Added by Stats. 1955, Ch. 1232.)



56113

The tax shall be collected at the same time and in the same manner as the general tax levy for county purposes, and when collected shall be paid into the treasury of the county to the credit of the district, and shall be used for the payment of the principal and interest upon the bonds, and for no other purpose.

(Added by Stats. 1955, Ch. 1232.)



56114

The principal and interest on the bonds shall be paid by the treasurer of the county in the manner now or hereafter provided by law for the payment of principal and interest on the bonds of the county.

(Added by Stats. 1955, Ch. 1232.)



56115

In any year, at least 15 days before the first day of the month in which the board of supervisors of the county in which the district is located, is required by law to levy the amount of taxes required by law for county purposes, the district board may furnish to the board of supervisors a written statement of the amount necessary to maintain, operate, extend, or repair any work or improvements of the district, and to defray all other expenses incidental to the exercise of any of the district s powers, and the board of supervisors of the county shall at the time and in the manner of levying other county taxes, levy and cause to be collected a tax upon the taxable real property in the district based upon the last equalized assessment roll of the county sufficient to pay the cost of maintaining, operating, extending, or repairing any work or improvements of the district and of defraying all other expenses incidental to the exercise of any of the district s powers. The tax authorized by this section shall not exceed twenty-five cents ($0.25) for each one hundred dollars ($100) of assessed value on taxable real property in any one year.

(Added by Stats. 1955, Ch. 1232.)



56116

The tax shall be levied and collected at the same time and in the same manner as the general tax levy for county purposes, and the revenue derived from the tax shall be paid into the county treasury to the credit of the operating fund of the district, and the district board shall control and order its expenditure.

(Added by Stats. 1955, Ch. 1232.)



56117

Payment from the operating fund shall be made upon claims allowed by the district board. Claims for money or damages against the district are governed by the provisions of Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code, except as provided therein. Claims not governed thereby or by other statutes or by ordinances or regulations authorized by law and expressly applicable to such claims, shall be prepared and presented to the board and all claims shall be audited and paid, in the same manner and with the same effect as are similar claims against the county.

(Amended by Stats. 1963, Ch. 1715.)



56118

The cost of preparing the engineer s report, including the compensation paid engineers and other employees of the district, is a charge against the district and shall be paid from the first available funds of the district.

(Added by Stats. 1955, Ch. 1232.)






CHAPTER 9. Annexation

56130

Territory, whether incorporated or unincorporated, contiguous to a district, and not included in any other county drainage district or other district formed for similar purposes, may be annexed, if the additional territory will be benefited by annexation.

(Amended by Stats. 1965, Ch. 2043.)












DIVISION 18. WATER REPLENISHMENT DISTRICTS

PART 1. INTRODUCTORY PROVISIONS

CHAPTER 1. Short Title

60000

This division shall be known and may be cited as the Water Replenishment District Act.

(Added by Stats. 1955, Ch. 1514.)






CHAPTER 2. Definitions

60001

The definition of a word applies to any of its variants.

(Added by Stats. 1955, Ch. 1514.)



60002

Include except when used in relation to the inclusion of land into a district does not necessarily exclude matters not enumerated.

(Added by Stats. 1955, Ch. 1514.)



60003

District means a water replenishment district formed under the provisions of the Water Replenishment District Act, or this division.

(Added by Stats. 1955, Ch. 1514.)



60004

Board means the board of directors of a district.

(Added by Stats. 1955, Ch. 1514.)



60005

Land means land in the district or proposed district involved.

(Added by Stats. 1955, Ch. 1514.)



60006

President means the president of the board.

(Added by Stats. 1955, Ch. 1514.)



60007

Secretary means the secretary of the board.

(Added by Stats. 1955, Ch. 1514.)



60008

General water replenishment district election means the election required to be held in each district at the time of the general election in each even-numbered year.

(Amended by Stats. 1984, Ch. 7, Sec. 1. Effective February 8, 1984.)



60009

Special water district election means any district election other than a general water replenishment district election.

(Added by Stats. 1955, Ch. 1514.)



60010

Elector, voter, and precinct board have respectively the same meaning as in the Elections Code, but an elector or voter shall also be a resident of the district or proposed district involved.

(Added by Stats. 1955, Ch. 1514.)



60011

Person means any public agency or public corporation, whether federal, state, or local, or any private corporation, firm, partnership, individual, or group of individuals.

(Added by Stats. 1955, Ch. 1514.)



60012

Water replenishment district means a special water replenishment district.

(Added by Stats. 1955, Ch. 1514.)



60013

Water year means the period commencing on October 1st of one calendar year and ending on September 30th of the calendar year immediately following.

(Added by Stats. 1955, Ch. 1514.)



60014

Fiscal year means the period commencing on July 1st of one calendar year and ending on June 30th of the calendar year immediately following.

(Added by Stats. 1955, Ch. 1514.)



60015

Ground water means nonsaline water beneath the surface of the ground, whether or not flowing through known and definite channels.

(Amended by Stats. 1961, Ch. 585.)



60016

Nonsaline water means water which has less than 1,000 parts of chlorides to 1,000,000 parts of water.

(Amended by Stats. 1961, Ch. 585.)



60017

Production or producing means the extraction or extracting of ground water, by pumping or any other method, from shafts, tunnels, wells (including, but not limited to, abandoned oil wells), excavations, or other sources of such ground water, for domestic, municipal, irrigation, industrial, or other beneficial use, except that such terms shall not mean or include the extraction or extracting of ground water incidentally produced with oil in the production of oil or gas nor the extraction or extracting of ground water incidentally produced in a bona fide mining operation or in the bona fide construction of a tunnel for railroad, highway, aqueduct, pipeline, or other useful purpose (except the production of ground water for use or sale) unless the ground water so extracted shall be used or sold by the producer for domestic, municipal, irrigation, industrial, or other beneficial purpose.

(Added by Stats. 1955, Ch. 1514.)



60018

Water-producing facility means any device or method, mechanical or otherwise, for the production of ground water from the ground water supplies within a replenishment district.

(Added by Stats. 1955, Ch. 1514.)



60019

Owner means the person or persons owning any water-producing facility or any interest therein other than a lien to secure the payment of a debt or other obligation.

(Added by Stats. 1955, Ch. 1514.)



60020

Operator means the person or persons operating a water-producing facility; the owner thereof shall be conclusively presumed to be such operator unless satisfactory showing be made to the board of directors of the replenishment district that such water-producing facility actually is operated by some other person or persons. Operator shall mean any person mentioned in Section 60011 of this act who is operating a water-producing facility, it being the purpose of this act to include any such person within the provisions hereof.

(Added by Stats. 1955, Ch. 1514.)



60021

Producer means any operator producing ground water.

(Added by Stats. 1955, Ch. 1514.)



60022

Annual overdraft means the amount, as determined by the board of directors of the replenishment district, by which the quantity of ground water removed by any natural or artificial means from the ground water supplies within such replenishment district during the water year exceeds the quantity of nonsaline water replaced therein by the replenishment of such ground water supplies in such water year by any natural or artificial means other than replenishment under the provisions of Part 6 of this act or by any other governmental agency or entity.

(Amended by Stats. 1961, Ch. 585.)



60023

Accumulated overdraft means the aggregate amount, as determined from time to time by the board of directors of the replenishment district, by which the quantity of ground water removed by any natural or artificial means from the ground water supplies within such replenishment district during all preceding water years shall have exceeded the quantity of nonsaline water replaced therein by the replenishment of such ground water supplies in such water years by any natural or artificial means, the respective determination to be based upon reports, records, and other data or evidence found by such board of directors to be adequate for the purpose of making such determination.

(Added by Stats. 1955, Ch. 1514.)



60024

Principal county means the county in which the greater portion of the land in a district or a proposed district is situated, if the district or proposed district is located in more than one county. If the district is situated in only one county then principal county shall mean that county.

(Added by Stats. 1955, Ch. 1514.)



60025

Participating county is any county other than the principal county in which the district or proposed district is situated, if the district or proposed district is located in more than one county.

(Added by Stats. 1955, Ch. 1514.)



60026

Affected county means each county in which some land of the district or proposed district is located.

(Added by Stats. 1955, Ch. 1514.)



60027

Replenishment assessment means any assessment levied pursuant to Part 6 (commencing with Section 60300).

(Added by Stats. 1990, Ch. 389, Sec. 1.)



60028

Contaminant means any physical, chemical, biological, or radiological substance, or substances, of a concentration which, if contained in water, will cause a significant impairment to a domestic drinking water supply.

(Added by Stats. 1990, Ch. 389, Sec. 2.)



60029

Existing agency shall mean any public corporation, agency, district, or political subdivision created prior or subsequent to the formation of a replenishment district under this law and which has any of the same powers as a replenishment district.

(Added by Stats. 1955, Ch. 1514.)






CHAPTER 3. General Provisions

60040

Districts, regardless of the date of formation, are subject to the provisions of this division.

(Added by Stats. 1955, Ch. 1514.)



60041

The inclusion in or annexation or addition to a replenishment district, of the corporate area of any existing agency, shall not destroy the identity or legal existence or impair the powers of any such existing agency, notwithstanding the identity of purpose, or substantial identity of purpose, of such replenishment district.

(Added by Stats. 1955, Ch. 1514.)



60042

Whenever by this division a notice is required to be published for a designated number of weeks or once a week for a designated number of weeks, the notice need be published on only one day of each week, and for only the same number of times as the number of weeks designated.

(Added by Stats. 1955, Ch. 1514.)



60043

Whenever any act is required to be done or proceeding taken on or set for a particular day or day of the week in any month, the act may be done or proceeding set for and acted upon on a day of the month otherwise specified for a regular meeting of the board.

(Amended by Stats. 1985, Ch. 536, Sec. 1.)



60044

A district may be organized entirely within unincorporated territory, or partly within unincorporated territory and partly within incorporated territory, and within one or more counties in this State.

(Added by Stats. 1955, Ch. 1514.)



60045

No area included within any existing agency or annexations thereto, one of the purposes of which is replenishing the ground water supplies within such existing agency and which agency is empowered to levy assessments or charges upon the production of water from such ground water supplies, shall be included within any replenishment district or annexations thereto created or annexed under this division.

(Added by Stats. 1955, Ch. 1514.)



60046

Unless the context otherwise requires, the provisions of this chapter shall govern the construction of this division.

(Added by Stats. 1955, Ch. 1514.)



60047

The provisions of this division apply to the replenishment of ground water within all areas in this state, except those areas therein now or hereafter included within the Orange County Water District as provided by the Orange County Water District Act. The Legislature finds and declares that the problems of providing replenishment of the underground basin in the area of the Orange County Water District are peculiar to that area and for that reason it is necessary to deal specially with such area, and that this fact was recognized by the Legislature when it enacted the Orange County Water District Act and the amendments thereto to provide for such problems in that area.

(Amended by Stats. 1965, Ch. 389.)



60048

No informality in any proceeding or informality in the conduct of any election, not substantially affecting adversely the legal rights of any citizen, shall be held to invalidate any incorporation, annexation, exclusion, or other action under this act. Any action or proceeding wherein the validity of any such incorporation, annexation, exclusion or disincorporation is denied or questioned, shall be commenced within three (3) months from the date of the certificate of incorporation, annexation or exclusion issued by the Secretary of State, or from the date of the order of the board of supervisors declaring the disincorporation, as the case may be; otherwise, said actions and/or proceedings in respect thereto shall be held to be valid, and in every respect legal and incontestable.

(Added by Stats. 1955, Ch. 1514.)



60050

If any section, subsection, subdivision, sentence, clause or phrase of this act, or of the act or acts of which this act is amendatory or supplemental, is for any reason held to be unconstitutional, such decision shall not affect the validity of the remaining portions of this act. The Legislature hereby declares that it would have passed this act, and each section, subsection, subdivision, sentence, clause and phrase thereof, irrespective of the fact that any one or more sections, subsections, subdivisions, sentences, clauses or phrases of the act or acts of which this act is amendatory or supplemental, be declared unconstitutional. If any section, subsection, subdivision, sentence, clause or phrase of this act for any reason be held to be unconstitutional and such unconstitutional provision shall have purported to repeal or amend any provision of the acts or acts of which this act is amendatory or supplemental, the provision existing and in force at the time of the enactment of this act shall remain and be in full force and effect notwithstanding such purported repeal or amendment.

(Added by Stats. 1955, Ch. 1514.)



60051

No language or provision in this division shall be interpreted or construed so as to limit, abridge or otherwise affect the water or water rights of any existing agency or person or affect the rights of existing agencies or persons with respect to any legal proceeding pending on May 1, 1955, wherein any water or water right or the protection thereof is involved; provided, however, that nothing in this section shall be construed to limit the provisions of subdivision (7) of Section 60230 of this division.

(Added by Stats. 1955, Ch. 1514.)






CHAPTER 4. Information by Department

60060

The department shall supply information so far as it may be practicable to persons contemplating the formation of districts.

(Amended by Stats. 1957, Ch. 1932.)



60061

Whenever the department deems it in the public interest that preliminary surveys and field investigations of a proposed district project should be made at the expense of the State, the department shall make the surveys and field investigations.

(Added by Stats. 1955, Ch. 1514.)









PART 2. FORMATION

CHAPTER 1. Petition for Formation

60080

A petition, which may consist of any number of separate instruments, shall be filed with the county elections official of the principal county in which the proposed water replenishment district is located, signed by registered voters residing within the boundaries of the proposed district equal in number to at least 10 percent of the number of the voters residing within the proposed district; provided, that where the proposed district is situated partly in different counties, the petition must be signed by at least 10 percent of the voters of each area situated within each county, and each petition shall clearly designate in which affected county it was circulated, and each petition shall contain names only of the voters of the affected county in which the petition was circulated.

(Amended by Stats. 2002, Ch. 221, Sec. 179. Effective January 1, 2003.)



60081

Such petition shall describe the proposed boundaries of the district, recite the reasons for the proposed formation, pray that the same be organized under this act, and propose a name by which such district shall be known. The persons seeking to organize a district shall include in the petition a statement limiting the annual property tax rate, not to exceed twenty cents ($0.20) for each one hundred dollars ($100) of assessed valuation, which may be levied by the board for the purpose of purchasing water for replenishment purposes, and the board shall thereafter be limited to the rate so fixed in the petition for formation, unless a majority of the electors voting at an election held for that purpose later change the rate so fixed in the petition.

(Added by Stats. 1955, Ch. 1514.)



60082

If the proposed district is situated in more than one county, the county elections official of the principal county shall immediately transmit to the county elections officials of the participating counties the petitions containing the signatures of the voters of each participating county.

(Amended by Stats. 2002, Ch. 221, Sec. 180. Effective January 1, 2003.)



60083

Within 30 days of the date of filing the petition with the county elections official of the principal county, the county elections officials of the affected counties shall examine the petition and ascertain whether or not the petition is signed by the requisite number of voters within the county. When the county elections officials of the affected counties have completed their examination of the petition, they shall each attach to the petition their certificates, properly dated, showing the results of the examination, and if from the examination they shall find that the petition is signed by the requisite number of voters residing within the boundaries of that portion of the proposed district within the affected county, or is not so signed, they shall certify the petition as sufficient or insufficient, as the case may be, and the certificates shall forthwith be transmitted to the county elections official of the principal county.

(Amended by Stats. 2002, Ch. 221, Sec. 181. Effective January 1, 2003.)






CHAPTER 2. Hearings on Formation

60095

If the certificates of the county elections officials of each affected county as filed with the county elections official of the principal county show the petition to be sufficient, the county elections official of the principal county shall present the petition, together with the certificates of the county elections officials of the affected counties to the board of supervisors of the principal county.

(Amended by Stats. 2002, Ch. 221, Sec. 182. Effective January 1, 2003.)



60096

Upon presentation of such petition and certificates, the board of supervisors of the principal county shall immediately file a copy of such petition with the department.

(Amended by Stats. 1957, Ch. 1932.)



60097

Upon filing such petition with the department said department shall set the same for a public hearing within sixty (60) days, said hearing to determine whether or not other lands should be included within the proposed district, or whether some lands which are included should be excluded, and whether the proposed district, as modified by inclusions and exclusions, will be of benefit generally to all persons or property which rely directly or indirectly upon the use of or right to use the ground water supplies within such proposed district.

(Added by Stats. 1955, Ch. 1514.)



60098

The department shall publish one copy of said petition, along with names of five of the persons signing such petition, together with a notice of the time, place and purpose of such hearing, and the same shall be published within each affected county pursuant to Section 6066 of the Government Code.

(Amended by Stats. 1957, Ch. 357.)



60099

At said public hearing which may be adjourned from time to time, the department shall hear all evidence relevant to the inclusion of additional lands in or the exclusion of lands from the proposed district, as well as all evidence relevant to the benefits to be derived by the persons or property within said proposed district by a ground water replenishment program.

(Added by Stats. 1955, Ch. 1514.)



60100

In the event the department determines that additional land should be included in the proposed district, it shall forthwith set a date for a public hearing to determine whether or not such land should be included. Notice of such hearing shall be published pursuant to Section 6066 of the Government Code in each affected county in which the proposed land is to be included, and said notice shall contain time, place and purpose of such hearing, and shall describe the land so proposed to be included in the proposed district. In the event such hearing is held to consider the inclusion of additional land the department shall hear all evidence relevant to the inclusion of such additional land and the benefits to be derived by the persons or property within said land so to be included in the proposed district.

(Amended by Stats. 1957, Ch. 357.)



60101

Within thirty (30) days after concluding all said hearings, but in any event within six (6) months of the filing of said petition with said department, the department shall make its determination of the lands to be included within the proposed district and state whether or not the persons or property within such proposed district will benefit directly or indirectly from the use or right to use the ground water supplies within such proposed district and the replenishment thereof, and this determination shall be filed with the board of supervisors of the principal county.

(Added by Stats. 1955, Ch. 1514.)



60102

If the department determines that the persons or property within the proposed boundaries of the district will not benefit directly or indirectly from the use of or right to use the ground water supply therein and the replenishment thereof, the board of supervisors of the principal county will take no further action, but the petition and report will be filed as a public record without prejudice to the filing of a new petition for organization of a water replenishment district, except that no such new petition shall be filed within six months after any such adverse determination by the department.

(Added by Stats. 1955, Ch. 1514.)






CHAPTER 3. Calling an Election

60110

If the department determines that the persons or property within a proposed district will benefit directly or indirectly from the use of or right to use the ground water supplies therein or the replenishment waters thereof, the board of supervisors of the principal county shall forthwith divide the proposed district into five (5) divisions, according to and based upon the population, as estimated by the board of supervisors of the principal county from the register of voters used at the last general election, in such manner as to equalize, as nearly as practicable, the population in the respective divisions. Such divisions shall be numbered first, second, third, fourth, fifth, and one director, who shall be a resident thereof, shall be elected for each division by the voters thereof, and shall take office as hereinafter provided.

(Added by Stats. 1955, Ch. 1514.)



60111

When such order dividing the proposed district into five (5) divisions is made, said board of supervisors shall call and provide for the holding of an election to be held in said proposed district for the purpose of determining whether or not the same shall be incorporated, and for the purpose of electing the first board of directors, if the district is incorporated. The election shall be held on the next established election date not less than 74 days from the date of the adoption of the resolution or ordinance calling the election. The notice of such election shall describe the boundaries of the proposed district, as modified by the report of the department, and of the divisions thereof as so established, and shall state the proposed name of the proposed district (which name shall contain the words ____ Water Replenishment District ), and shall state that the first directors will be elected at such election, who shall take office if the district is incorporated, and shall set forth the names of the candidates of the offices of the directors from the respective divisions. The notice of election shall be published in each affected county pursuant to Section 6061 of the Government Code. Publication shall be complete at least seven, but not more than 28, days prior to the date of the election.

(Amended by Stats. 1973, Ch. 1146.)






CHAPTER 4. Conduct of Election

60120

The provisions of the Elections Code so far as they may be applicable shall govern all general and special water district elections, except as in this act otherwise provided.

(Added by Stats. 1955, Ch. 1514.)



60121

In such election the first directors shall be elected, and the following measure shall be submitted:

Shall the proposition to organize ____ Water Replenishment District under the Water Replenishment District Act be adopted?

The candidates shall declare their candidacy and shall be nominated, the election shall be held and conducted, the vote canvassed, the result declared and the certificate of election issued in accordance with the provisions of the Elections Code, so far as they may be applicable, except as in this act otherwise provided. No person shall be entitled to vote at any election under the provisions of this act unless such person possesses all of the qualifications required of voters under the Elections Code.

(Added by Stats. 1955, Ch. 1514.)



60122

Within seven (7) days after such election the vote shall be canvassed by said board of supervisors of the principal county. If a majority of the votes cast in such election shall be in favor of organizing such district, said board shall, by order, entered on its minutes, declare the territory included within the proposed boundaries duly organized, as a water replenishment district under the name theretofore designated, and the county clerk of the principal county shall immediately cause to be recorded in the offices of the county recorders of each affected county a certificate stating that such proposition was adopted.

(Amended by Stats. 1963, Ch. 457.)



60122.5

The county clerk of the principal county shall immediately cause to be filed with the Secretary of State a certificate listing:

(a) The name of the district.

(b) The date of formation.

(c) The county or counties in which the district is located, and a description of the boundaries of the district, or reference to a map showing such boundaries, which map shall be attached to the certificate, or reference to the county recorder s office where a description of such boundaries has been recorded.

If the order declaring the district organized contains all of the information required to be in the certificate, the county clerk may file a copy of the order in lieu of the certificate.

(Added by Stats. 1963, Ch. 457.)



60123

Upon receipt of said certificate or a copy of the order declaring the district organized, the Secretary of State shall, within ten (10) days, issue his certificate reciting that the named water replenishment district has been duly incorporated according to the laws of the State of California. A copy of such certificate shall be transmitted to and filed with the county clerk of each affected county.

(Amended by Stats. 1963, Ch. 457.)



60124

Upon filing said certificate of the county clerk of the principal county, or a copy of the order declaring the district organized, with the Secretary of State, the district shall be deemed incorporated as a water replenishment district, with all the rights, privileges and powers set forth in this act.

(Amended by Stats. 1963, Ch. 457.)



60125

No informality in any proceeding or informality in the conduct of any election, not substantially affecting adversely the legal rights of any citizen, shall be held to invalidate the incorporation of any district, and any proceedings, wherein the validity of such incorporation is denied, shall be commenced within three (3) months from the date of the certificate of incorporation, otherwise said incorporation and the legal existence of said district and all proceedings in respect thereto shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1955, Ch. 1514.)









PART 3. INTERNAL ORGANIZATION

CHAPTER 1. Directors

60130

If a majority of the votes cast at such election are in favor of organizing such district, the persons voted for as directors who receive the highest number of votes within the respective divisions shall be duly elected as directors of the district.

(Added by Stats. 1955, Ch. 1514.)



60131

The board of a district organized under this act shall consist of five members, and one director, who shall be a resident of the division, shall be elected by the voters thereof, for each of the five divisions of such district, which divisions shall be numbered first, second, third, fourth and fifth, and shall be established as provided in Section 60110 of this act.

(Added by Stats. 1955, Ch. 1514.)



60132

The board of directors shall, by resolution, adjust the boundaries of any divisions pursuant to Chapter 8 (commencing with Section 22000) of Division 21 of the Elections Code.

(Repealed and added by Stats. 1998, Ch. 435, Sec. 12. Effective January 1, 1999.)



60133

The members of the first board shall be elected at the time and in the manner provided in Chapter 3 of Part 2 of this act, and their successors shall be elected or chosen at the times and in the manner hereinafter provided.

(Added by Stats. 1955, Ch. 1514.)



60134

Each director shall hold office for the term of four (4) years from and after the date for his taking of office, as herein provided, and until the election and qualification of his successor, except that the five members of the first board shall classify themselves by lot so that two of them shall hold office until the qualification of, and taking office by, their successors elected at an election held in the next succeeding even-numbered year, and so that three shall hold office until the qualification of, and taking of office by, their successors elected at an election held in the second succeeding even-numbered year.

(Added by Stats. 1955, Ch. 1514.)



60135

In the case of all districts (except as to the election of the first board) the elections of directors shall be held at the time of the general election and shall be consolidated therewith.

(Amended by Stats. 1984, Ch. 7, Sec. 1.5. Effective February 8, 1984.)



60136

Each candidate for director who at the election of directors receives votes on a plurality of all the ballots cast for candidates for the office for which he or she seeks election shall be elected to that office.

(Amended by Stats. 1984, Ch. 7, Sec. 2. Effective February 8, 1984.)



60138

Candidates shall declare their candidacy and shall be nominated, election returns shall be canvassed, the election shall be held and conducted, the results shall be declared, and the certificates of election shall be issued, in the same manner as the declaration of candidacy, nomination, election, canvassing of returns, declaration of results, and issuance of certificates of election for county officers are made, declared, held, and conducted, and issued, so far as consistent with the provisions of this act and except as otherwise herein expressly provided.

(Added by Stats. 1955, Ch. 1514.)



60139

Directors elected hereunder, except the first board, shall take office at the same time provided by the Government Code for county officers.

(Added by Stats. 1955, Ch. 1514.)



60140

The election of directors held at the time of the general election and consolidated therewith shall be known as the general water replenishment district election, and each other election which may be held by authority of this division or the Elections Code or other law applicable thereto shall be known as a special water replenishment district election.

(Amended by Stats. 1984, Ch. 7, Sec. 4. Effective February 8, 1984.)



60141

If, on the sixty-fifth day prior to the day fixed for the district general election, only one person has been nominated for each office of member of the board to be filled at that election, said board shall by resolution entered in their minutes order that an election shall not be held, and shall immediately request that the board of supervisors of the principal county, at a regular or special meeting held prior to the day of election, appoint, and the board of supervisors shall thereupon appoint, to the office or offices the person or persons who have been nominated. The person appointed shall qualify and take office and serve exactly as if elected at a district general election.

In such case, the publication provided for in Section 60111 shall, instead of calling an election, state that no election is to be held but that the board of supervisors will appoint those nominated for the positions of directors.

(Added by Stats. 1955, Ch. 1514.)



60141.1

Notice that such appointment may be made in the event that only one nomination is made, shall be published in a newspaper of general circulation in the district, once, not less than seven days and not more than 14 days prior to the final day on which nominations may be made.

(Added by Stats. 1961, Ch. 523.)



60143

Each director shall receive compensation in an amount not exceeding one hundred dollars ($100) for each day s attendance at meetings of the board or for each day s service rendered as a director by request of the board, not exceeding a total of six days in any calendar month, together with any expenses incurred in the performance of his or her duties required or authorized by the board. For purposes of this section, the determination of whether a director s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 37. Effective January 1, 2006.)



60144

Any vacancy in the board shall be filled pursuant to Section 1780 of the Government Code. The person so chosen shall be a resident of and otherwise qualified to be a director from the division in which the vacancy shall occur.

(Amended by Stats. 1975, Ch. 1059.)






CHAPTER 2. Board of Directors

60150

The board shall be the governing body of such district.

(Added by Stats. 1955, Ch. 1514.)



60151

It shall hold its first meeting as soon as possible after the election and certification of the first board and not later than the sixth Monday after the date of the first election of directors as herein provided; it shall choose one of its members president, and shall thereupon provide for the time and place of holding its meetings and the manner in which its special meetings may be called.

(Added by Stats. 1955, Ch. 1514.)



60153

A majority of the board shall constitute a quorum for the transaction of business.

(Added by Stats. 1955, Ch. 1514.)



60154

At its first meeting in the month of January of each odd-numbered year, the board shall choose one of its members president.

(Added by Stats. 1955, Ch. 1514.)



60155

The board shall designate a depository or depositories to have the custody of the funds of the district, all of which depositories shall give security sufficient to secure the district against possible loss, and who shall pay the warrants drawn by the treasurer for demands against the district under such rules as the directors may prescribe.

(Added by Stats. 1955, Ch. 1514.)






CHAPTER 3. Board Action

60160

The board shall act only by ordinance, resolution, or motion.

(Added by Stats. 1955, Ch. 1514.)



60161

On all ordinances the roll shall be called and the ayes and noes recorded in the journal of the proceedings of the board.

(Added by Stats. 1955, Ch. 1514.)



60162

Resolutions and motions may be adopted by voice vote, but on demand of any member the roll shall be called.

(Added by Stats. 1955, Ch. 1514.)



60163

No ordinance, motion or resolution shall be passed or become effective without the affirmative vote of a majority of the members of the board.

(Added by Stats. 1955, Ch. 1514.)



60164

The enacting clause of all ordinances passed by the board shall be: Be it ordained by the Board of Directors of _______ Water Replenishment District as follows: .

(Added by Stats. 1955, Ch. 1514.)



60165

Ordinances may be passed by the voters of any district organized under the provisions of this act in accordance with the methods provided by the Elections Code for direct legislation in cities.

(Added by Stats. 1955, Ch. 1514.)



60166

Ordinances may be disapproved and thereby vetoed by the voters of any such district by proceeding in accordance with the methods provided by the Elections Code for protesting against legislation in cities.

(Added by Stats. 1955, Ch. 1514.)



60167

(a) In addition to the prohibitions set forth in the Political Reform Act of 1974 (Title 9 (commencing with Section 81000) of the Government Code), a board member of a district may not make, or in any way attempt to use his or her official position to influence, a decision in which the board member knows, or has reason to know that any of the board member s relatives or cohabitants, whose interests are not otherwise regulated by that act, has a financial interest.

(b) As used in this section, the following terms have the following meanings:

(1) Relative means any person related to the board member by blood or adoption, including all relatives whose status is preceded by the words step, great, or grand, or the spouse of any of these persons, even if the marriage was terminated by death or dissolution.

(2) Cohabitant means any person who regularly resides in the board member s household or who uses the board member s residence address to receive mail.

(Added by Stats. 2001, Ch. 829, Sec. 1. Effective January 1, 2002.)






CHAPTER 4. Officers and Employees

60180

At its first meeting, or as soon thereafter as practicable, the board shall appoint by a majority vote a secretary, treasurer, attorney, general manager and auditor, define their duties and fix their compensation, and each shall serve at the pleasure of the board, and may employ such additional assistants and employees as they may deem necessary to efficiently maintain and operate said district.

(Added by Stats. 1955, Ch. 1514.)



60181

Said board may consolidate the office of secretary and treasurer.

(Added by Stats. 1955, Ch. 1514.)



60182

The president and secretary in addition to the respective duties imposed on them by law shall perform such duties as may be imposed on them by the board.

(Added by Stats. 1955, Ch. 1514.)



60183

The treasurer, or such other person or persons as may be authorized by the board, shall draw checks or warrants to pay demands when such demands shall have been audited and approved in the manner prescribed by the board.

(Added by Stats. 1955, Ch. 1514.)



60184

The general manager shall have full charge and control of the maintenance, operation and construction of the spreading or other works of the district with full power and authority to employ and discharge all employees and assistants at pleasure, prescribe their duties, fix their compensation, subject to the approval of the board.

(Added by Stats. 1955, Ch. 1514.)



60185

The general manager shall perform such other duties as may be imposed on him by the board. The general manager shall report to the board in accordance with such rules and regulations as they may direct.

(Added by Stats. 1955, Ch. 1514.)



60186

The attorney shall be the legal adviser of the district and shall perform such other duties as may be prescribed by the board.

(Added by Stats. 1955, Ch. 1514.)



60187

The general manager, secretary and treasurer, and all other employees or assistants of said district who may be required to do so by the board, shall give such bonds to the district conditioned for the faithful performance of their duties as the board from time to time may provide. The premiums on such bonds shall be paid by the district.

(Added by Stats. 1955, Ch. 1514.)






CHAPTER 6. Conduct of Elections

60210

The provisions of the Elections Code so far as they may be applicable shall govern all general district elections and all special district elections, except as in this act otherwise provided.

(Added by Stats. 1955, Ch. 1514.)



60211

No person shall vote at any district election held under the provisions of this act who is not a voter within the meaning of the Elections Code, residing in the division of the district in which he or she casts his or her vote. For the purpose of registering voters who shall be entitled to vote at district elections, the county elections official is authorized, in any county in which there is a district, to indicate upon the affidavit of registration whether the voter is a voter of a district.

(Amended by Stats. 2002, Ch. 221, Sec. 183. Effective January 1, 2003.)



60212

In case the boundary line of a district crosses the boundary line of a county election precinct only those voters within the district and within the precinct who are registered as being voters within the district shall be permitted to vote, and for that purpose the county elections official may provide two sets of ballots within those precincts, one containing the names of candidates for office in the district, and the other not containing those names, and it shall be the duty of the election officers in those precincts to furnish only those persons registered as voters within the district with the ballots upon which are printed the names of the candidates for office in the district.

(Amended by Stats. 2002, Ch. 221, Sec. 184. Effective January 1, 2003.)



60213

In counties in which districts are located the county elections official is hereby given authority, and is authorized to have printed upon the official ballots provided for voters at elections for directors a heading in the same form as that provided by the Elections Code for nonpartisan officers, which heading shall be marked Water Replenishment District, with a subheading For a Member of the Board of Directors, Division ____ (here inserting the number of the division) Vote for One, and beneath which shall appear the names of the candidates for the office of member of the board for the division of the district, with the appropriate blank space for the writing in of the name of a candidate if desired by the voters, and with a voting square placed opposite the space. The ballots thus provided shall be furnished by the precinct officers only to those voters within their respective precincts who shall appear on the register as duly registered voters within that division of the district, and in precincts that lie partly within that district and partly without the precinct board shall be supplied with two kinds of ballots by the county elections official, one of which shall contain the matters hereinabove set forth for the use of voters of the district, and the other of which shall be without the heading containing the names of candidates for the office of member of the board, and which shall be furnished to those voters who are not voters of the district and who are voters of the precinct.

(Amended by Stats. 2002, Ch. 221, Sec. 185. Effective January 1, 2003.)



60214

The board shall call and canvass all elections involving matters of initiative and referendum and shall call all other elections which it is authorized to canvass.

(Added by Stats. 1955, Ch. 1514.)



60215

The governing body calling or conducting any election under the provisions of this act shall fix the compensation to be paid the officers of the election and shall designate the precincts and polling places for each division of the district and shall appoint the officers of such election, who shall consist of one inspector, one judge, and two clerks, unless, in case of consolidated elections, other officers of election are required by law.

(Added by Stats. 1955, Ch. 1514.)



60216

The voting precincts for any such election may be established and the boundaries thereof fixed and described by such governing body, or such voting precincts may consist of either the regular election precincts or portions thereof within the district established for holding state or county elections, or a consolidation of any or all of such regular election precincts or portions thereof last established.

(Added by Stats. 1955, Ch. 1514.)



60217

If any district election is consolidated with any state or county election, then the voting precincts, polling places, and election officers for the district election shall be the same as those established for such state or county election.

(Added by Stats. 1955, Ch. 1514.)









PART 4. POWERS

CHAPTER 1. Purposes and Powers

60220

A district may do any act necessary to replenish the ground water of said district.

(Added by Stats. 1955, Ch. 1514.)



60221

Without being limited to the following enumerations, a district may, among other things but only for the purposes of replenishing the groundwater supplies within the district:

(a) Buy and sell water;

(b) Exchange water;

(c) Distribute water to persons in exchange for ceasing or reducing ground water extractions;

(d) Spread, sink and inject water into the underground;

(e) Store, transport, recapture, recycle, purify, treat or otherwise manage and control water for the beneficial use of persons or property within the district.

(f) Build the necessary works to achieve ground water replenishment.

(Amended by Stats. 1995, Ch. 28, Sec. 51. Effective January 1, 1996.)



60222

A district may take any action necessary to protect or prevent interference with water, the quality thereof, or water rights of persons or property within the district, subject to the limitations contained in Section 60230.

(Added by Stats. 1955, Ch. 1514.)



60223

For the purposes of replenishing the ground water supplies within the district, a district may do any act in order to put to beneficial use any water under its control or management.

(Added by Stats. 1955, Ch. 1514.)



60224

For the purpose of protecting and preserving the groundwater supplies within the district for beneficial uses, a district may take any action, within the district, including, but not limited to, capital expenditures and legal actions, which in the discretion of the board is necessary or desirable to accomplish any of the following:

(a) Prevent contaminants from entering the groundwater supplies of the district, whether or not the threat is immediate.

(b) Remove contaminants from the groundwater supplies of the district.

(c) Determine the existence, extent, and location of contaminants in, or which may enter, the groundwater supplies of the district.

(d) Determine persons, whether natural persons or public entities, responsible for those contaminants.

(e) Perform or obtain engineering, hydrologic, and scientific studies for any of the foregoing purposes.

(Added by Stats. 1990, Ch. 389, Sec. 3.)



60225

A district may take any action outside the district, including, but not limited to, those set forth in Section 60224, provided the board finds both of the following:

(a) The action is reasonably necessary to protect groundwater supplies within the district.

(b) There is a direct, material relationship between the groundwater supply where the action is to be taken and the groundwater supply within the district.

(Added by Stats. 1990, Ch. 389, Sec. 4.)



60226

A district may sue and recover the amount of any district expenditures under Section 60224 from the person or persons responsible for the contaminants causing the expenditures. In proceeding under any state or federal law, a district may recover those expenses from responsible persons and governmental insurance funds. In any action the district, if successful, may recover reasonable attorney s fees and court costs, as determined by the court. The right or power to recover damages shall not be deemed an adequate remedy at law precluding use of injunctive relief under this section or any other provision of this division or any other statute. In any action for injunctive relief relating to contaminants, no bond shall be required of a district as a condition to granting a preliminary injunction.

(Added by Stats. 1990, Ch. 389, Sec. 4.5.)






CHAPTER 2. Powers

60230

For the purposes of replenishing the groundwater supplies within the district, a district shall have power:

(a) To have perpetual succession.

(b) To sue and be sued, except as otherwise provided in this division or by law, in all actions and proceedings in all courts and tribunals.

(c) To adopt a seal and alter it at pleasure.

(d) To take by grant, purchase, gift, devise, or lease, to hold, use and enjoy, and to lease, convey or dispose of, real and personal property of every kind, within or without the district, necessary or convenient to the full exercise of its power.

(e) Within or outside of the district to construct, purchase, lease, or otherwise acquire, and to operate and maintain necessary waterworks and other works, machinery and facilities, canals, conduits, waters, water rights, spreading grounds, lands, rights and privileges useful or necessary to replenish the underground water basin within the district, or to augment the common water supplies of the district, including, but not limited to, the exercise of any power under Section 60224.

(f) For the common benefit of the district, to store water in underground water basins or reservoirs within or outside of the district, to appropriate and acquire water and water rights within or outside of the district, to import water into the district, and to conserve water within or outside of the district.

(g) To carry out the purposes of this division, to commence, maintain, intervene in, defend and compromise, in the name of the district, or otherwise, and to assume the costs and expenses of any and all actions and proceedings now or hereafter begun to determine or adjudicate all or a portion of the rights to divert, extract, or use waters within the district, or within any segments thereof or subbasins therein, as between owners of or claimants to those rights, to prevent any interference with water or water rights used or useful to the lands, inhabitants, owners, operators, or producers within the district, or to prevent the diminution of the quantity or quality of the water supply of the district, or to prevent unlawful exportation of water from the district.

(h) To exercise the right of eminent domain to take any property necessary to supply the district or any portion thereof with replenishment water, including, but not limited to, the exercise of any power under Section 60224, except that the right of eminent domain may not be exercised with respect to (1) water and water rights already devoted to beneficial use, and (2) property (other than water and water rights) already appropriated to public use unless the taking be for a more necessary public use than that to which the property is already appropriated; provided that the district in exercising that power shall in addition to the damage for taking, injuring, or destruction of property also pay the cost of removal, reconstruction, or relocation of any structure, including, but not limited to, railways, mains, pipes, conduits, wires, cables, towers, or poles of any public utility which is required to be removed to a new location. No use by a district of property owned, at the time the action to condemn is brought, by an existing agency having powers to provide for the replenishment of groundwater, shall constitute a more necessary public use than the use to which the property is already appropriated.

A district shall not exercise the right of eminent domain to acquire property outside the boundaries of the principal county in which the district is situated unless it first obtains the consent thereto of the board of supervisors of the county in which the property is located.

(i) To act jointly with or cooperate with the United States or any agency thereof, and cooperate and act jointly with the state, or any county or agency thereof, or any political subdivision or district therein, including flood control districts, public and private corporations, and any person, to the end that the purposes and activities of the district may be fully and economically performed.

(j) To cause assessments and charges to be levied as provided in this division to accomplish the purposes of this division and to maintain such reserve funds for the future purchase of water for replenishment purposes as may be authorized to be levied.

(k) To make contracts, employ labor, and do all acts necessary for the full exercise of the foregoing powers.

(l) To carry on technical and other investigations of all kinds, necessary to carry out the provisions of this division, and for this purpose the district shall have the right of access through its authorized representative to all properties within the district.

(m) To borrow money and incur indebtedness and to issue bonds or other evidences of that indebtedness; to refund or retire any indebtedness or lien that may exist against the district or property thereof; to issue warrants to pay the formation expenses of the district, which may bear interest at a rate not exceeding 6 percent a year from the date of issue until funds are available to pay the warrants, and which formation expenses may include fees of attorneys and others employed to conduct the formation proceedings, but shall not include the expenses of holding and conducting the formation election.

(n) To cause taxes to be levied, in the manner provided in this division, for the purpose of paying any obligation of the district, including its formation expenses and any warrants issued therefor.

(o) To fix the rates at which water shall be sold for replenishment purposes, and to establish different rates for different classes of service or conditions of service, provided the rates shall be uniform for like classes and conditions of service.

(p) To fix the terms and conditions of any contract under which producers may agree voluntarily to use replenishment water from a nontributary source in lieu of groundwater, and to that end a district may become a party to the contract and pay from district funds that portion of the cost of the replenishment waters as will encourage the purchase and use of that water in lieu of pumping so long as the persons or property within the district are directly or indirectly benefited by the resulting replenishment.

(Amended by Stats. 1990, Ch. 389, Sec. 5.)



60230.5

All expenditures for construction work, materials, equipment and supplies, and professional services, including, but not limited to, legal, legislative, public affairs, public relations, and engineering services, regardless of price shall be made pursuant to contract. All district contracts shall be in writing in a form prescribed by the general manager and approved by the general counsel. At minimum, each contract shall include the relevant scope of work, duration, and terms of payment.

(Added by Stats. 2000, Ch. 894, Sec. 1. Effective January 1, 2001.)



60231

(a) The powers and duties herein enumerated, except as otherwise expressly provided, shall be exercised and performed by the board of the district. If an existing agency has facilities available and adequate to accomplish any part of the purposes of a district created under this act, the district shall investigate and determine the cost of contracting for the accomplishment of that purpose through that existing agency. Thereupon, the board shall make a finding , by resolution and supported by evidence, whether or not the purpose proposed to be accomplished by the district can be achieved more economically and for the best interests of the area to be benefited by entering into such a contract with an existing agency. If the board finds that such contract is more economical and for the best interests of the area to be benefited, it shall so contract for the accomplishment of said purpose, if such agency so agrees. The purpose of this section is to avoid duplication of similar operations by existing agencies and replenishment districts.

(b) Prior to constructing, leasing, purchasing, or contracting for a capital improvement project, a district shall determine the feasibility of such a project by ordering or preparing and reviewing a cost-benefit analysis based upon reasonable assumptions.

(Amended by Stats. 2000, Ch. 894, Sec. 2. Effective January 1, 2001.)



60232

Each district has the power generally to perform all acts necessary to carry out fully the provisions of this act.

(Added by Stats. 1955, Ch. 1514.)



60233

(a) A district shall establish a budget advisory committee for purposes of reviewing a replenishment assessment, if any is proposed, and a district s annual operating budget, including reserve funds maintained by the district.

(b) (1) The committee shall consist of seven members who shall serve a two-year term and who shall be elected from among representatives of producers who are owners or operators of groundwater producing facilities who are subject to the replenishment assessment pursuant to Section 60317. The membership of the committee shall be composed as follows:

(A) Two members shall be elected by vote of entities with an annual pumping allocation of less than 5,000 acre-feet.

(B) Two members shall be elected by vote of entities with an annual pumping allocation of at least 5,000 acre-feet but less than 10,000 acre-feet.

(C) Three members shall be elected by vote of entities with an annual pumping allocation of 10,000 acre-feet or greater.

(2) On or before the first Tuesday in January on a biennial basis, the district shall provide by first-class mail to each producer notice that includes information regarding the purpose of the committee, the categories that determine membership on the committee as described in paragraph (1), the schedule for the election of members, and any additional information the district determines necessary. The notice shall include the deadline for each producer to inform the district that it would like to serve on the committee and the category, as described in subparagraph (A) to (C), inclusive, of paragraph (1), for which it is eligible to serve. An eligible producer that would like to serve on the committee and informs the district shall be included on the election ballot.

(3) The election of committee members shall be conducted by mail ballot not later than 90 days before the second Tuesday in May. Producers shall be invited to witness the counting of ballots. Each producer shall have the right to cast a total number of votes equal to the number of acre-feet of its annual pumping allocation, rounded to the next highest whole number, multiplied by the number of members that may be elected for that production category, as specified in subparagraphs (A) to (C), inclusive, of paragraph (1). Votes may only be cast by the members in their respective production categories for the seats in that category, as specified in subparagraphs (A) to (C), inclusive, of paragraph (1). The members of the committee shall be those candidates receiving the highest vote total in their respective categories. The committee shall select a winner in the event that there is a tie in the vote tally. The results of the election shall be reported on the Internet Web site of the district.

(4) The committee shall hold its first meeting within 30 days of the date the results of the election are announced by the district. The committee shall develop rules for its operation. The committee shall take action by majority vote of its members. Members of the committee shall serve without compensation.

(c) No later than the second Tuesday of April of each year, a district shall consult with the budget advisory committee for the purposes set forth in subdivision (a). The committee shall make recommendations to the board at least 10 days prior to the hearing held pursuant to Section 60306. Committee recommendations shall be included in the documents comprising the agenda packet for that meeting.

(d) A district shall maintain records regarding the recommendations of the budget advisory committee and the final decisions made by the board with regard to those recommendations.

(e) This section shall become inoperative on June 30, 2019, and, as of January 1, 2020, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2020, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2013, Ch. 638, Sec. 1. Effective January 1, 2014. Inoperative June 30, 2019. Repealed as of January 1, 2020, by its own provisions.)









PART 5. FINANCES

CHAPTER 1. Depositary

60240

Any money belonging to a district may be deposited or invested and drawn out as provided in Title 5, Division 2, Part 1, Chapter 4, Article 2 of the Government Code, as now or hereafter amended.

(Added by Stats. 1955, Ch. 1514.)






CHAPTER 2. Water Charge

60245

The board shall fix such rate or rates for the sale or exchange of water for replenishment purposes only as will result in revenues which will pay, insofar as practicable, the operating expenses of the district.

(Added by Stats. 1955, Ch. 1514.)



60246

The rate charged shall be uniform for like classes and conditions of service.

(Added by Stats. 1955, Ch. 1514.)






CHAPTER 3. Taxes

60250

To the extent that the revenues resulting from water charges authorized by Section 60245 of this act are inadequate to meet the obligations and expenses therein set out, the board may cause a tax to be levied, as herein provided, sufficient to pay the expenses and charges set out in Section 60245.

(Added by Stats. 1955, Ch. 1514.)



60251

The board shall determine the amounts necessary to be raised by taxation during the fiscal year and shall fix the rate or rates of tax to be levied which will raise the amounts of money required by the district, and within a reasonable time previous to the time when the board of supervisors is required by law to fix its tax rate, the board shall certify to the board of supervisors a statement in writing containing the following: (a) an estimate of the minimum amount of money required to be raised by taxation during the fiscal year for the payment of the principal of and interest on any bonded debt of the district as it becomes due; (b) a statement that the entire district was benefited by incurring the bonded indebtedness; (c) an estimate of the minimum amount of money required to be raised by taxation during the fiscal year for all other purposes of the district.

(Added by Stats. 1955, Ch. 1514.)



60252

The board shall direct that at the time and in the manner required by law for the levying of taxes for county purposes, such board of supervisors shall levy, in addition to such other tax as may be levied by such board of supervisors, at the rate or rates so fixed and determined by the board, a tax upon the real property and improvements thereon, but not on personal property within the district, and it is made the duty of the officer or body having authority to levy taxes within each county to levy the tax so required.

(Added by Stats. 1955, Ch. 1514.)



60253

Taxes for the payment of the interest on or principal of any bonded debt shall be levied on the real property and improvements thereon, but not on personal property within the district, as determined by the board in the resolution declaring the necessity to incur the debt.

(Added by Stats. 1955, Ch. 1514.)



60254

Taxes for other purposes of the district shall be levied on all real property and improvements thereon, but not on personal property in the district.

(Added by Stats. 1955, Ch. 1514.)



60255

It shall be the duty of all county officials charged with the duty of collecting taxes to collect the taxes provided for herein in time, form and manner as county taxes are collected, and when collected pay the same to the district.

(Added by Stats. 1955, Ch. 1514.)



60256

All taxes provided for herein shall be a lien on all the real property and improvements thereon, but not on personal property within the district, and their collection may be enforced by the same means as provided for in the enforcement of liens for state and county taxes.

(Added by Stats. 1955, Ch. 1514.)



60257

When mineral rights are assessed separately from other rights in any parcel of real property no tax shall be levied under this division upon such mineral rights and any such tax shall be levied upon such real property exclusive of such mineral rights.

(Added by Stats. 1955, Ch. 1514.)






CHAPTER 4. Bonds

60270

Whenever the board deems it necessary for the district to incur a bonded indebtedness, the board shall, by resolution, so declare and state the purpose for which the proposed debt is to be incurred, the amount of debt to be incurred, the maximum term the bonds proposed to be issued shall run before maturity, which shall not exceed 40 years; the maximum rate of interest to be paid, which shall not exceed 8 percent per annum, and the measure to be submitted to the voters.

(Amended by Stats. 1975, Ch. 130.)



60271

The board shall fix a date upon which an election shall be held for the purpose of authorizing said bonded indebtedness to be incurred.

(Added by Stats. 1955, Ch. 1514.)



60272

It shall be the duty of the board to provide for holding such special election on the day so fixed and in accordance with the provisions of the Elections Code so far as the same shall be applicable, except as herein otherwise provided.

(Added by Stats. 1955, Ch. 1514.)



60273

Such board shall give notice of the holding of such election, which notice shall contain the text of the resolution adopted by the board of the district, the designation of precincts, the location of polling places, and the names of the officers selected to conduct the election, who shall consist of one judge, one inspector and two clerks in each precinct.

(Added by Stats. 1955, Ch. 1514.)



60274

In case such election is consolidated with a state or county election, the precincts, polling places, and election officers shall be the same as provided for such state or county election, and it shall be sufficient if the resolution and notice so state.

(Added by Stats. 1955, Ch. 1514.)



60275

The notice shall be published in such district pursuant to Section 6066 of the Government Code in a newspaper or newspapers designated by the board. If there is no newspaper published in such district, then such notice shall be posted in three public places in such district in each affected county. Publication or posting shall be complete at least 14, but not more than 28, days prior to the date of the election.

(Amended by Stats. 1957, Ch. 357.)



60276

All the expenses of holding such election shall be borne by the district.

(Added by Stats. 1955, Ch. 1514.)



60277

The returns of such election shall be made, the votes canvassed by said board within seven days following said election, and the results thereof ascertained and declared in accordance with the provisions of the Elections Code, so far as they may be applicable, except as in this act otherwise provided.

(Added by Stats. 1955, Ch. 1514.)



60278

The secretary of the board, as soon as the result is declared, shall enter in the records of such board a statement of such results.

(Added by Stats. 1955, Ch. 1514.)



60279

No irregularities or informalities in conducting such election shall invalidate the same, if the election shall have otherwise been fairly conducted.

(Added by Stats. 1955, Ch. 1514.)



60280

Any action or proceeding, wherein the validity of any such bonds or of the proceedings in relation thereto is contested, questioned or denied, shall be commenced within three months from the date of such election; otherwise, said bonds and all proceedings in relation thereto shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1955, Ch. 1514.)



60281

If from such returns it appears that more than two-thirds of the votes cast at such election held pursuant to the provisions of this chapter were in favor of and assented to the incurring of such indebtedness, then the board may, by resolution, at such time or times as it deems proper, provide for the form and execution of such bonds and for issuance of any part thereof, and may sell or dispose of the bonds so issued at such times or in such manner, either for cash in lawful money of the United States or its equivalent, as it may deem to be to the public interest.

(Added by Stats. 1955, Ch. 1514.)



60282

Any bonds issued by any district are hereby given the same force, value and use as bonds issued by any city and shall be exempt from all taxation within the State of California.

(Added by Stats. 1955, Ch. 1514.)






CHAPTER 5. District Reserves and Accounting

60290

The district may establish an annual reserve fund in an amount not to exceed ten million dollars ($10,000,000) commencing with the 2000 01 fiscal year. The maximum allowable reserve fund may be adjusted annually commencing with the 2001 02 fiscal year to reflect percentage increases or decreases in the blended cost of water from district supply sources. Beginning in the 2019 20 fiscal year, a minimum of 80 percent of the reserve shall be for water purchases.

(Amended by Stats. 2013, Ch. 638, Sec. 2. Effective January 1, 2014.)



60291

The limitation on the reserve established in Section 60290 does not apply to the unexpended balance of any appropriated funds in a capital improvement project construction account established to pay the cost of a project or projects under construction.

(Added by Stats. 2000, Ch. 894, Sec. 3. Effective January 1, 2001.)



60292

(a) The district shall order, review, and maintain on file an independent, audited financial statement not later than 60 days from the conclusion of the district s fiscal year. The independent audited financial statement shall be prepared by a certified public accountant or a public accountant, licensed by the California Board of Accountancy. The independent audited financial statement shall be consistent with standards provided in the Standards for Audits of Governmental Organizations, Programs, Activities, and Functions prepared by the Comptroller General of the United States. The independent audited financial statement shall include all of the following:

(1) The balances in all accounts established for the maintenance of the district s funds.

(2) A report describing the amount of district funds to be expended for any capital improvement project authorized to be constructed or funded by the district and a detailed description of the capital improvement project.

(3) A report detailing the source of funds to be expended on any authorized capital improvement project, and whether the source of funds is the water replenishment assessment levied in accordance with Part 6 (commencing with Section 60300).

(4) A report describing the propriety of the district s operating expenses.

(5) A summary of independent audited financial statement exceptions and management improvement recommendations.

(6) A description of correction or plan of correction shall be incorporated in the independent audited financial statement, describing the specific actions that are planned to be taken, or that have been taken, to correct the problem identified by the auditor. The descriptions of specific actions to be taken or that have been taken shall not solely consist of general comments such as will implement, accepted the recommendation, or will discuss at a later date.

(b) Copies of the independent audited financial statements shall be submitted to the Governor, the Legislature, and the State Auditor on or before November 1 of each year.

(Added by Stats. 2000, Ch. 894, Sec. 3. Effective January 1, 2001.)









PART 6. WATER REPLENISHMENT ASSESSMENT

CHAPTER 1. Survey

60300

Not later than the second Tuesday in February each year the board shall order an engineering survey and report to be made regarding the ground water supplies of the district. The same shall include, among all other information and data which the board may require, the following:

(1) Records, data and other information for the consideration of the board in its determination of the annual overdraft;

(2) Records, data and other information for the consideration of the board in its determination of the accumulated overdraft as of the last day of the preceding water year;

(3) A report, with supporting data, as to the total production of ground water from the ground water supplies within the replenishment district during the preceding water year;

(4) A report, with supporting data, as to the changes during the preceding water year in the pressure levels or piezometric heights of the ground water contained within pressure-level areas of the replenishment district, and as to the effects thereof upon the ground water supplies within such replenishment district;

(5) An estimate of the annual overdraft for the current water year and for the ensuing water year;

(6) An estimate of the accumulated overdraft as of the last day of the current water year;

(7) An estimate of the total production of ground water from the ground water supplies within the replenishment district for the current water year and for the ensuing water year;

(8) An estimate of the changes during the current water year in the pressure levels or piezometric heights of the ground water contained within pressure-level areas of the replenishment district, and of the effects thereof upon the ground water supplies within such replenishment district;

(9) An estimate of the quantity, source, and cost of water available for replenishment of the ground water supplies during the ensuing water year under the provisions of Section 60315.

(Amended by Stats. 1963, Ch. 309.)



60301

If the district has received an engineering evaluation as to any matter within the powers of the district under Section 60224 and containing proposed action or alternate actions and estimated costs, including engineering and legal fees and expenses and district overhead, the board may, not later than the second Tuesday in February of each year, order the inclusion in the engineering survey and report referred to in Section 60300 of a statement of the proposed action or alternate actions and those estimated costs.

(Added by Stats. 1990, Ch. 389, Sec. 6.)






CHAPTER 2. Hearings

60305

On or before the second Tuesday in March of each year, and provided the survey and report called for by Section 60300 has been made, the board, by resolution, shall declare whether funds shall be raised to purchase water for replenishment during the next ensuing fiscal year and whether the funds shall be raised either by (a) a water charge, as provided in Chapter 2 (commencing with Section 60245) of Part 5, (b) a general assessment, as provided in Chapter 3 (commencing with Section 60250) of Part 5, (c) a replenishment assessment as provided in this chapter, or (d) a combination of any two or more of the foregoing, and whether the funds so to be raised, whether by a water charge, a general assessment, a replenishment assessment or a combination of those means, will benefit, directly or indirectly, all of the persons or real property and improvements within the district. The resolution shall also declare whether funds shall be raised to remove contaminants from groundwater supplies during the next ensuing fiscal year or to exercise any other power under Section 60224, and whether funds for that purpose shall be raised by a replenishment assessment as provided in this chapter, with a like statement of benefit.

(Amended by Stats. 1990, Ch. 389, Sec. 7.)



60306

If the board, by resolution, determines that all or a portion of the funds needed to purchase replenishment water, or to remove contaminants from the groundwater supplies of the district, or to exercise any other power under Section 60224, shall be raised by the levy of a replenishment assessment, then the board shall immediately publish a notice that a public hearing will be held on the second Tuesday of April for the purpose of determining whether and to what extent the estimated costs thereof for the ensuing year shall be paid for by a replenishment assessment. The notice shall contain a copy of the board s resolution, the time and place of the hearing, and an invitation to all interested parties to attend and be heard in support of or opposition to the proposed assessment, the engineering survey and report, and the board s determination, and shall invite inspection of the engineering survey and report upon which the board acted. The notice shall be published in each affected county pursuant to Section 6061 of the Government Code, at least 10 days before the hearing date.

(Amended by Stats. 1990, Ch. 389, Sec. 8.)



60307

Said hearing shall be held before the board and a quorum shall be present. The hearing may be adjourned from time to time by the president or presiding officer or hearing officer but shall be completed by the first Tuesday in May next following.

(Added by Stats. 1955, Ch. 1514.)



60308

The board may appoint a qualified registered engineer familiar with water problems as a hearing officer to conduct said hearing.

(Added by Stats. 1955, Ch. 1514.)



60309

All evidence relevant to the engineering survey and report and the board s determination that such a replenishment assessment shall be levied may be introduced.

(Added by Stats. 1955, Ch. 1514.)






CHAPTER 3. Findings and Order

60315

Upon completing the hearing, but no later than the second Tuesday in May, the board shall, by resolution, find all of the following:

(a) The annual overdraft for the preceding water year.

(b) The estimated annual overdraft for the current water year.

(c) The estimated annual overdraft for the ensuing water year.

(d) The accumulated overdraft as of the last day of the preceding water year.

(e) The estimated accumulated overdraft as of the last day of the current water year.

(f) The total production of groundwater from the groundwater supplies within the district during the preceding water year.

(g) The estimated total production of groundwater from the groundwater supplies within the district for the current water year.

(h) The estimated total production of groundwater from the groundwater supplies within the district for the ensuing water year.

(i) The changes during the preceding water year in the pressure levels or piezometric heights of the groundwater contained within pressure-level areas of the district, and the effects thereof upon the groundwater supplies within the district.

(j) The estimated changes during the current water year in the pressure levels or piezometric heights of the groundwater contained within pressure-level areas of the district, and the estimated effects thereof upon the groundwater supplies within the district.

(k) The quantity of water that should be purchased for the replenishment of the groundwater supplies of the district during the ensuing water year.

(l) The source and estimated cost of water available for the replenishment.

(m) The estimated costs of replenishing the groundwater supplies with the water so purchased.

(n) The estimated costs of purchasing, in water years succeeding the ensuing water year, that portion of the quantity of water which should be purchased for the replenishment of the groundwater supplies of the district during the ensuing water year, but which is estimated to be unavailable for purchase during the ensuing water year; estimated costs shall be based on the estimated price of water for replenishment purposes during the ensuing water year.

(o) The estimated rate of the replenishment assessment required to be levied upon the production of groundwater from the groundwater supplies within the district during the ensuing fiscal year for the purposes of accomplishing the replenishment and providing a reserve fund to purchase in future years, when available, that portion of the quantity of water which should be purchased for the replenishment of the groundwater supplies of the district during the ensuing water year, but which is estimated to be unavailable for purchase during that ensuing water year.

(p) Whether any contaminants should be removed from groundwater supplies during the ensuing fiscal year, and whether any other actions under Section 60224 should be undertaken during the ensuing fiscal year, the estimated costs thereof, and the estimated additional rate of replenishment assessment required to be levied upon the production of groundwater from the groundwater supplies within the district during the ensuing fiscal year for those purposes.

(q) Whether any program for removal of contaminants or other actions under Section 60224 should be a multiyear program or is a continuation of a previously authorized multiyear program.

(r) The amount, if any, by which the estimated reserve funds on hand at the end of the current fiscal year will exceed the annual reserve fund limit determined pursuant to Section 60290.

(Amended by Stats. 2000, Ch. 894, Sec. 4. Effective January 1, 2001.)



60316

Based on the findings pursuant to Section 60315, the board shall, by resolution, determine all of the following:

(a) What portion, if any, of the estimated cost of purchasing water for replenishment for the ensuing fiscal year shall be paid for by a replenishment assessment.

(b) What portion, not exceeding 25 percent of the above portion, of the estimated cost of purchasing in the future that quantity of water which should be purchased during the ensuing water year, but which is estimated to be unavailable during that year, shall be raised by a replenishment assessment.

(c) What portion of the estimated costs of removing contaminants from groundwater supplies and of taking other actions under Section 60224 during the ensuing fiscal year shall be paid for by a replenishment assessment.

(d) What portion, if any, of the cost of a capital improvement project for replenishment purposes shall be paid for by a replenishment assessment.

(e) What portion, if any, of the cost of a capital improvement project undertaken pursuant to Section 60224 shall be paid for by a replenishment assessment.

(Amended by Stats. 2000, Ch. 894, Sec. 5. Effective January 1, 2001.)



60317

If the board determines that a replenishment assessment shall be levied upon the production of groundwater from groundwater supplies within the district during the ensuing fiscal year, immediately following the making of that determination the board shall levy a replenishment assessment on the production of groundwater from the groundwater supplies within the district during the fiscal year commencing on July 1st next, and the replenishment assessment shall be fixed by the board at a uniform rate per acre-foot of groundwater so produced. The producers of that groundwater shall pay the replenishment assessment to the district at the times and in the manner provided in this division. That part of the assessment levied pursuant to the determination provided in subdivision (c) of Section 60316, exclusive of any part thereof for district administrative and overhead expenses, shall not exceed 50 percent of the average assessment levied for the current and four preceding fiscal years pursuant to determinations under subdivisions (a) and (b) of Section 60316, exclusive of any part thereof for district administrative and overhead expenses.

(Amended by Stats. 1990, Ch. 389, Sec. 11.)



60317.5

Except as set forth in this section, nothing in this division prevents the use of district funds from any source for powers and functions authorized under this division. That part of a replenishment assessment levied pursuant to determinations under subdivisions (a) and (b) of Section 60316 shall not be utilized for the direct costs of prevention and removal of contaminants under subdivisions (a) and (b) of Section 60224. Any part of a replenishment assessment levied pursuant to a determination under subdivision (c) of Section 60316 which is not expended may be obligated and expended for other uses authorized by Section 60224 after hearing and findings pursuant to Sections 60306 and 60315. Any part of a replenishment assessment levied pursuant to a determination under subdivision (c) of Section 60316 which remains unexpended and unobligated for five fiscal years after the last obligation thereof, or any shorter period which the board may by resolution determine, shall be deemed to have been levied for other costs and expenses for which a replenishment assessment is authorized under this division. Funds from a replenishment assessment, although restricted as to use, may be loaned for any use for which and within the monetary limits for which, such an assessment has been levied. Any such loan shall be for a period not longer than 18 months and shall bear interest, as nearly as practicable in the discretion of the board, at the rate which those funds might have otherwise been invested at the time of the loan.

(Added by Stats. 1990, Ch. 389, Sec. 12.)



60318

(a) If the board determines, by resolution, that there is a problem of groundwater contamination that a proposed program will remedy or ameliorate, an operator may make extractions of groundwater to remedy or ameliorate that problem exempt from any replenishment assessment if the water is not applied to beneficial surface use, its extractions are made in compliance with all the terms and conditions of the board resolution, and the board has determined in the resolution either of the following:

(1) The groundwater to be extracted is unusable and cannot be economically blended for use with other water.

(2) The proposed program involves extraction of usable water in the same quantity as will be returned to the underground without degradation of quality.

(b) The resolution may provide those terms and conditions the board deems appropriate, including, but not limited to, restrictions on the quantity of extractions to be so exempted, limitations on time, periodic reviews, requirement of submission of test results from a laboratory holding a valid certification or accreditation as required by Section 13176, and any other relevant terms or conditions. Upon written notice to the operator involved, the board may rescind or modify its resolution. The rescission or modification of the resolution shall apply to groundwater extractions occurring more than 10 days after the rescission or modification. Notice of rescission or modification shall be either mailed first-class mail, postage prepaid, at least two weeks prior to the meeting of the board at which the rescission or modification will be made to the address of record of the operator or personally delivered two weeks prior to the meeting. All board determinations shall be final.

(Amended by Stats. 2000, Ch. 727, Sec. 7. Effective January 1, 2001.)






CHAPTER 4. Collection of Assessments

60325

The district, after the levying of the replenishment assessment, shall give notice thereof to the operators of all water-producing facilities in the district as disclosed by the records of such district, which notice shall state the rate of replenishment assessment for each acre-foot of ground water to be produced during the ensuing fiscal year. The notice may be sent by postal card or by other first-class mail with postage prepaid by the district.

(Added by Stats. 1955, Ch. 1514.)



60326

The operator of each water-producing facility within the district, on or before the last day of the month immediately following the respective quarterly periods ending March 31st, June 30th, September 30th, and December 31st of each year, shall file with the district a sworn statement setting forth the total production in acre-feet of ground water from such water-producing facility during the respective quarterly periods immediately preceding the filing of the respective statements, a general description or number locating such water-producing facility, and the method or basis of the computation of such ground water production. Each statement also shall contain such other information as the district may require. The first such statement required to be filed after the formation of such district shall cover the first calendar quarter commencing not less than thirty (30) days after such formation.

If the board by its resolution determines that additional reports or statements are necessary or useful to carry out the purposes of this act and to administer the replenishment of the ground water supplies within the district, then the board shall by its resolution so declare and shall give notice of the adoption of said resolution by immediately publishing the same in each affected county pursuant to Section 6061 of the Government Code. Effective thirty (30) days after such publication, the operator of each water-producing facility in such district shall file with the district the report or statement required by such resolution, at such times and in such manner and form as are provided in such resolution.

(Amended by Stats. 1961, Ch. 585.)



60326.1

Notwithstanding Section 60326, the operator of each water-producing facility in the Water Replenishment District of Southern California shall file with the district, by the last day of the month following the statement period, a sworn statement declaring all of the following:

(a) The facility s total groundwater production, measured in acre-feet, during the month preceding the filing of the statement.

(b) A general description or number locating the facility.

(c) The method used to compute the groundwater production.

(d) Other information that the district may require.

(Added by Stats. 1993, Ch. 52, Sec. 1. Effective January 1, 1994.)



60327

Any replenishment assessment levied pursuant to this act shall be due and payable to the district by each producer in quarterly installments on the last day for filing the statement of the production of ground water from the water-producing facility operated by such producer during the quarterly period required to be covered by such statement. The amount so due and payable shall be computed by multiplying the production in acre-feet of ground water so produced from such water-producing facility, as reported in such statement, by the rate of the replenishment assessment fixed and levied by the board of the district for the fiscal year in which such production shall occur.

(Added by Stats. 1955, Ch. 1514.)



60327.1

Notwithstanding Section 60327, each producer shall pay the Water Replenishment District of Southern California a replenishment assessment, imposed pursuant to this act, in monthly installments due on the last day for filing the groundwater production statement required by Section 60326.1. The assessment amount shall be computed by multiplying the facility s stated groundwater production, measured in acre-feet, by the replenishment assessment rate imposed by the district board for the fiscal year in which the production occurs.

(Added by Stats. 1993, Ch. 52, Sec. 2. Effective January 1, 1994.)



60328

The board shall authorize, and the district shall make, refunds in whole or in part of replenishment assessments theretofore paid, to any producer who has erroneously overstated his production of ground water in any sworn statement for a quarterly period required under the provisions of Section 60326, and who has overpaid his replenishment assessment for that quarter, but only upon compliance by the producer with the procedure hereinafter set forth and within the time hereinafter provided.

Any such producer, within one year of the last day for filing of the said sworn statement for the quarterly period in question, may file a verified application with the district on a form to be furnished by the district, containing such information as the district may require, requesting a refund of that portion of any replenishment assessment claimed to have been paid by reason of that producer s erroneous overstatement of ground water production. If incomplete information is contained in said application, or if the board desires other or further information than called for by that application, the same shall also be furnished by a verified statement within 30 days of mailing of written notice of request therefor to the producer at his address as shown by the district s records, or the application shall be deemed abandoned. Such request by the board shall not cause any application otherwise timely filed to be considered as not filed within said one-year period. The board may authorize, and the district may pay, any refund claimed without a hearing thereon, but no application shall be denied in whole or in part without a hearing being accorded to the applicant in which he shall have the burden of proof. Any determination by the board on any matter in connection with said application shall be final and conclusive upon the producer.

Any refund authorized to be paid under the provisions of this section may be paid only out of moneys realized from replenishment assessments levied pursuant to Section 60317, then or thereafter raised. Upon election of the producer, any refund determined by the board to be owing may be credited to the producer against any subsequent replenishment assessments which might become due and owing from him. No refunds shall be made except as authorized by this section.

(Added by Stats. 1963, Ch. 253.)



60328.1

The district shall apply the estimated fiscal yearend balance in excess of the amount permitted in Section 60290 to a replenishment assessment rate reduction or to the purchase of water in the succeeding fiscal year.

(Added by Stats. 2000, Ch. 894, Sec. 6. Effective January 1, 2001.)



60329

The board, by action uniformly applicable as to any quarter, and adopted prior to the commencement of the quarter, may provide that there shall not be due or payable any quarterly installment of less than three dollars ($3) otherwise payable by a producer under Section 60327 with respect to production of groundwater from all water-producing facilities operated by the producer during the quarterly period.

(Added by Stats. 1985, Ch. 536, Sec. 4.)






CHAPTER 5. Penalties and Exemptions

60335

If any producer shall knowingly fail to pay a replenishment assessment within 30 days of when due, such producer shall become liable to the district for interest at the rate of 1 percent per month on the delinquent amount of the assessment.

(Amended by Stats. 1961, Ch. 585.)



60336

(a) Should any operator of a water-producing facility knowingly fail to register his or her water-producing facility or knowingly fail to file the groundwater production statement, or knowingly fail to file and furnish any other reports or statements required by resolution of the board adopted pursuant to Section 60326, the operator shall, in addition to interest as provided in Section 60335, become liable to the district for a penalty of one thousand dollars ($1,000).

(b) The changes made to this section by the act adding this subdivision shall not apply to any operator of a water-producing facility that is a party to litigation involving a water replenishment district filed before July 1, 2013, until after the litigation is settled or all legal remedies have been exhausted.

(Amended by Stats. 2013, Ch. 638, Sec. 3. Effective January 1, 2014.)



60337

The board, at the time of fixing the replenishment assessment rate, may provide by resolution that any producer operating a water-producing facility having a discharge opening not greater than two inches in diameter and providing ground water for domestic or irrigation uses on an area not exceeding one acre in extent, shall pay the amount fixed in such resolution as the replenishment assessment to be paid by such producer. No sworn statement as to the production of ground water from such water-producing facility need be filed.

(Added by Stats. 1955, Ch. 1514.)



60339

(a) The superior court of the county in which the major portion of the district lies may issue a temporary restraining order upon the filing by the district with the court of a verified petition or complaint setting forth that the person named therein as defendant is the operator of a water-producing facility which has not been registered with the district or that the defendant is delinquent in the payment of a replenishment assessment. The temporary restraining order shall be returnable to the court on or before 10 days after its issuance.

(b) The court may issue and grant an injunction restraining and prohibiting the named defendant from the operation of any water-producing facility when it is established by the preponderance of the evidence at a hearing that the defendant has failed to register the water-producing facility with the district or that the defendant is delinquent in the payment of a replenishment assessment. The court may provide that the injunction so made and issued shall be stayed for a period not to exceed 10 days to permit the defendant to register the water-producing facility or to pay the delinquent replenishment assessment.

(c) Service of process shall be made by posting a copy of the summons and complaint upon the water-producing facility or the parcel of land upon which the water-producing facility is located and by personal service of summons and complaint upon the named defendant.

(d) The right to proceed for injunctive relief as provided in this section shall be in addition to any other right which may be provided elsewhere in this act or which may be otherwise allowed by law. The procedure provided in Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure regarding injunctions shall be followed except insofar as it may be otherwise provided in this section.

(e) The court shall direct that the district or operator of a water-producing facility be awarded the reasonable attorney s fees and costs relating to a motion seeking injunctive relief under this section whenever the district or operator of a water-producing facility prevails on a petition or complaint.

(f) The changes made to this section by the act adding this subdivision shall not apply to any operator of a water-producing facility that is a party to litigation involving a water replenishment district filed before July 1, 2013, until after the litigation is settled or all legal remedies have been exhausted.

(Amended by Stats. 2013, Ch. 638, Sec. 4. Effective January 1, 2014.)



60340

If the board of a district shall have probable cause to believe that the production of ground water from any water-producing facility is in excess of that disclosed by the sworn statements covering such water-producing facility, or if no statements are filed covering a water-producing facility, the board of such district may cause an investigation and report to be made concerning the production of ground water from such water-producing facility. The board of the district may fix the amount of ground water production from any such water-producing facility at an amount not to exceed the maximum production capacity of such water-producing facility; provided, however, where a water-measuring device is permanently attached thereto, the record of production as disclosed by such water-measuring device shall be presumed to be accurate and the burden is upon the district to establish to the contrary.

After such determination has been made by the board of the district, a written notice thereof shall be mailed to the operator of such water-producing facility at his address as shown by the district s records. Any such determination made by the district shall be conclusive on the operator, and on any producer producing water from such water-producing facility, and the replenishment assessment based thereon, together with interest and penalties, shall be payable forthwith, unless such operator or producer shall file with the board of directors of the district within ten (10) days after the mailing of such notice a written protest setting forth the ground or grounds for protesting the amount of production so fixed or the replenishment assessment, interest, and penalties so levied thereon. Upon the filing of such protest, said board shall hold a hearing at which time the total amount of the ground water production and the replenishment assessment thereon shall be determined, and the interest and penalties fixed, which action shall be conclusive if based upon substantial evidence. A notice of such hearing shall be mailed to protestant at least 10 days before the date fixed for the hearing. Notice of the determination by the board shall be mailed to each protestant. The producer shall have 20 days from the date of mailing of such notice to pay the replenishment assessment, interest and penalties so fixed by the board.

(Added by Stats. 1955, Ch. 1514.)



60341

The district may bring a suit in the court having jurisdiction against any producer of ground water from the ground water supplies within the district for the collection of any delinquent replenishment assessment, interest, or penalties. The court having jurisdiction of the suit may, in addition to any judgment, award interest and costs on any judgment as allowed by law. Should the district seek an attachment against the property of any named defendant therein, the district shall not be required to furnish bond or other undertaking as provided in Part 2, Title 7, Chapter 4 of the Code of Civil Procedure.

(Amended by Stats. 1961, Ch. 585.)



60342

It shall be unlawful to produce groundwater from any water-producing facility within any district from and after one year following the adoption of the resolution provided for in Section 60305 hereof, unless such water-producing facility shall have a water-measuring device affixed thereto capable of registering the accumulated amount of groundwater produced therefrom.

The board by resolution may extend such date on a year-to-year basis upon its determination that availability, price of water-measuring devices, or other circumstances justify such extension. Should the date be extended, notice thereof shall be published in the district pursuant to Section 6066 of the Government Code, such publication to be completed not less than two months prior to the date so extended.

This section shall not be applicable to any operator of a water-producing facility having a discharge opening two inches or less in diameter and providing groundwater for domestic or irrigation uses on an area not exceeding one acre in extent, who is required to pay a replenishment assessment in an amount fixed by resolution of the board of the district as hereinabove in this act provided.

Violation of this section shall be punishable by a fine not to exceed one thousand dollars ($1,000), or by imprisonment in the county jail for not to exceed six months, or by both such fine and imprisonment. Each day of operation of a water-producing facility in violation hereof shall constitute a separate offense.

(Amended by Stats. 1983, Ch. 1092, Sec. 416. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



60343

If another public entity, or public entities, or a watermaster, or watermasters, appointed in one or more court adjudications, or any combination of the foregoing (hereafter other regulator or regulators ) is monitoring by appropriate means the water production of substantially all water producers within the district, the board may, by resolution, indefinitely suspend the date for affixing a water-measuring device as referenced in Section 60342.

The suspension does not affect any requirements of any other regulator or regulators. The suspension may be revoked, and the date for affixing water measuring devices established, by further board resolution.

All resolutions adopted under this section shall be published in the district pursuant to Section 6006 of the Government Code. In the case of any revocation, the publication shall be completed not less than two months prior to the operative date of the revocation. In the case of any revocation, notice of the operative date shall be given by first-class mail, postage prepaid, to operators at any address of record within the district within the time required for publication, but no defect in or failure to mail the notice to any operator affects the operative date of the revocation.

(Added by Stats. 1985, Ch. 536, Sec. 5.)






CHAPTER 6. Adjudication

60350

Commencing with the third fiscal year following a final adjudication of all or substantially all of the rights to extract ground water and a determination of the natural safe yield of the ground water supplies within the district, and a determination of the amount or extent to which the rights to extract ground water so adjudicated may be exercised without exceeding the natural safe yield of such ground water supplies, the board of such district shall recognize such judicial determination by exempting from replenishment assessments the amount of water pumped by each person whose rights have been so adjudicated which does not exceed his proportionate share of the natural safe yield of the ground water supplies of the district, as so adjudicated from time to time by the court having jurisdiction over such adjudication proceeding. The replenishment assessment shall thenceforth be levied on each producer by multiplying the production in acre-feet of ground water so produced by such producer s water-producing facility in excess of his said adjudicated share of the natural safe yield by the rate of the replenishment assessment fixed and levied by the board for the fiscal year in which such production shall occur.

Upon such final adjudication, the board may, and within 90 days after receipt of a written notice from a producer shall, by resolution make a determination whether the adjudication will invoke the provisions of this section as of the beginning of the third fiscal year. Such determination is subject at any time to review de novo by any court of competent jurisdiction in any action for declaratory relief, or other appropriate action.

(Amended by Stats. 1963, Ch. 253.)



60351

To the extent that ground water supplies are replenished under this act no person shall acquire any property or other right in the waters distributed by the district for replenishment purposes.

(Added by Stats. 1955, Ch. 1514.)



60352

To the extent that the replenishment assessment after adjudication hereunder shifts from all producers to those who extract water in excess of their respective shares of the natural safe yield of the ground water supplies within the district as so adjudicated, such replenishment assessment shall be deemed to benefit those persons who continue to pump and extract ground water in excess of their adjudicated shares of the natural safe yield. Inasmuch as such persons must buy supplemental water or be in contempt of the court s order limiting their extraction of ground water, they shall be deemed to benefit by the payment of a replenishment assessment which is used to purchase water to supplement the natural supplies of ground water available for use.

(Added by Stats. 1955, Ch. 1514.)









PART 7. CHANGES IN ORGANIZATION

CHAPTER 1. Inclusion

60370

Any territory including unincorporated territory or incorporated territory or a part of either, and lying within one or more counties of this State may be annexed to a water replenishment district under the provisions of this part.

(Added by Stats. 1955, Ch. 1514.)



60371

A petition, which may consist of any number of separate instruments, shall be filed with the secretary of the district, signed by registered voters residing within the boundaries of the area proposed to be annexed equal in number to at least 10 per centum of the number of such voters residing within the area so proposed to be annexed.

(Added by Stats. 1955, Ch. 1514.)



60372

Such petition shall set forth and describe the boundaries of the area proposed to be annexed and shall contain a prayer that such area be annexed to such district.

(Added by Stats. 1955, Ch. 1514.)



60373

The text of such petition and a notice stating the time of the meeting at which the same will be presented shall be published in the affected county pursuant to Section 6066 of the Government Code. When contained upon one or more instruments, one copy only of such petition need be published. No more than five of the names attached to the petition need appear in the publication of the petition and notice, but the number of signers shall be stated. Publication shall be complete at least seven, but not more than 28, days before the time at which the petition is to be presented to the board.

(Amended by Stats. 1957, Ch. 357.)



60374

Within 10 days of the date of filing of such petition the secretary of the district shall examine the same and ascertain whether or not such petition is signed by the requisite number of voters.

(Added by Stats. 1955, Ch. 1514.)



60375

When the secretary of the district has completed his examination of the petition, he shall attach to the same his certificate, properly dated, showing the result of such examination, and if from such examination he shall find that said petition is signed by the requisite number of voters or is not so signed, he shall certify that the same is sufficient or insufficient, as the case may be.

(Added by Stats. 1955, Ch. 1514.)



60376

If, by the certificate of the secretary of the district, the petition is found to be insufficient, he shall also certify to the number of voters required to make such petition sufficient, and it may be amended by filing a supplemental petition or petitions within 10 days of the date of such certificate.

(Added by Stats. 1955, Ch. 1514.)



60377

The secretary of the district shall, within 10 days after the filing of such supplemental petition or petitions, make like examination of the same and certify to the result of such examination as hereinbefore provided.

(Added by Stats. 1955, Ch. 1514.)



60378

If his certificate shall show any such petition, or such petition as amended, to be insufficient, it shall be filed by him with the board of the district and kept as a public record, without prejudice, however, to the filing of a new petition to the same effect, but if, by the certificate of the secretary, such petition, or petition as amended, is shown to be sufficient, the secretary shall present the same to the board without delay.

(Added by Stats. 1955, Ch. 1514.)



60379

If any supplemental petition be filed, all the signatures appended to the petition or to the supplemental petition or petitions shall be considered in determining the number of voters signing the petition.

(Added by Stats. 1955, Ch. 1514.)



60380

After an election for the annexation of such area to the district the sufficiency of such petition in any respect shall not be subject to judicial review or be otherwise questioned.

(Added by Stats. 1955, Ch. 1514.)



60381

Such petition may be granted by ordinance of the board of such district. No petition for inclusion may be granted unless and until the board finds that the persons and property within the territory proposed to be included will benefit directly or indirectly from the use of or right to use the ground water supplies within the district and the replenishment thereof. The petition may be granted in its entirety or only as to the part of the territory proposed to be included for which such a finding of benefit is made. If the petition be denied, either as to the whole or part of the territory to be included, no new petition for the inclusion of such territory shall be filed within six months after such denial. In granting such petition, such board of directors may fix in said ordinance the terms and conditions upon which such annexation may occur, and such terms and conditions may provide, among other things, for the levy by such district of special taxes upon the real property and improvements thereon, but not on personal property within such annexed area or areas in addition to the taxes elsewhere in this act authorized to be levied by such district, and in case such terms and conditions shall provide for the levy of such special taxes, the board, in fixing such terms and conditions, shall specify the aggregate amount to be so raised and the number of years prescribed for raising such aggregate sum and that substantially equal annual levies will be made for the purpose of raising such sum over the period so prescribed.

(Added by Stats. 1955, Ch. 1514.)



60382

If such petition is granted, the proposition of such annexation subject to the terms and conditions so fixed, shall be submitted to the vote of the voters in the proposed addition, at an election called by the board and held, as herein provided, within 70 days after the effective date of such ordinance.

(Added by Stats. 1955, Ch. 1514.)



60383

Notice of such election shall be published in the affected county pursuant to Section 6063 of the Government Code. Publication shall be complete at least seven, but not more than 28, days prior to the date fixed for such election. Such notice shall describe the boundaries of the area or areas so proposed to be annexed and shall designate such territory by some appropriate name, or other words of identification, by which such territory may be referred to and indicated upon the ballot to be used at any election at which the question of such annexation is submitted, as in this act provided.

(Amended by Stats. 1957, Ch. 357.)



60384

Such notice also shall contain the substance of the terms and conditions fixed by the board of directors, as herein provided.

(Added by Stats. 1955, Ch. 1514.)



60385

The measure so submitted at such election shall be stated on the ballot substantially as follows: Shall ____ (giving the name or other designation of the territory proposed to be annexed, as stated in the notice of election) be annexed to ____ (name of water replenishment district) subject to the terms and conditions fixed by the board of directors of said district? At the right of such proposition there shall be printed the words yes and no with voting squares.

(Added by Stats. 1955, Ch. 1514.)



60386

The board shall canvass the votes cast at such election and, if such proposition is approved by a majority of the voters voting thereon at such election, the president and secretary of the board of directors shall certify that fact to the Secretary of State and shall record a certificate stating that such proposition was adopted with the county recorder of each affected county in which such district is located.

(Amended by Stats. 1959, Ch. 51.)



60387

Upon receipt of such last-mentioned certificate, the Secretary of State shall, within 10 days, issue his certificate reciting the passage of said ordinance and the addition of said area or areas to said district. A copy of said certificate shall be transmitted to, and filed with, the county clerk of each affected county in which such district is situated.

(Added by Stats. 1955, Ch. 1514.)



60388

From and after the date of such certificate, the area or areas named therein shall be deemed added to, and shall form a part of, said district, and the taxable property therein shall be subject to taxation thereafter for the purposes of said district, including the payment of bonds and other obligations of such district at the time authorized or outstanding, and the board of the district shall be empowered to do all things necessary to enforce and make effective the terms and conditions of annexation fixed as hereinabove authorized.

(Added by Stats. 1955, Ch. 1514.)






CHAPTER 2. Exclusion

60400

Territory included within any district may be excluded from such district and the parcels so to be excluded need not be contiguous one with the other.

(Added by Stats. 1955, Ch. 1514.)



60401

A petition, which may consist of any number of separate instruments, shall be filed with the secretary of the district, signed by voters residing within the boundaries of the area proposed to be excluded equal in number to at least ten (10) per centum of the number of such voters voting for all candidates for the Office of Governor of this State at the last general election prior to the filing of such petition.

(Added by Stats. 1955, Ch. 1514.)



60402

Such petition shall set forth and describe the boundaries of the area proposed to be excluded, shall state the reason for proposing such exclusion, and shall contain a prayer that such area be excluded from the district.

(Added by Stats. 1955, Ch. 1514.)



60403

Within ten (10) days of the date of the filing of such petition the secretary of the district shall examine the same and ascertain whether or not such petition is signed by the requisite number of voters.

(Added by Stats. 1955, Ch. 1514.)



60404

When the secretary of the district has completed his examination of the petition, he shall attach to the same his certificate, properly dated, showing the result of such examination; and if from such examination he shall find that said petition is signed by the requisite number of voters, or is not so signed, he shall certify that the same is sufficient or insufficient, as the case may be.

(Added by Stats. 1955, Ch. 1514.)



60405

If, by the certificate of the secretary of the district, the petition is found to be insufficient, he shall also certify to the number of voters required to make such petition sufficient, and it may be amended by filing a supplemental petition or petitions within ten (10) days of the date of such certificate. The secretary of the district shall, within ten (10) days after the filing of such supplemental petition or petitions, make like examination of the same and certify to the result of such examination as hereinbefore provided.

(Added by Stats. 1955, Ch. 1514.)



60406

If any supplemental petition be filed, all the signatures appended to the petition or to the supplemental petition or petitions shall be considered in determining the number of voters signing the petition.

(Added by Stats. 1955, Ch. 1514.)



60407

If his certificate shall show any such petition, or such petition as amended, to be insufficient, it shall be filed by him with the board of the district and kept as a public record, without prejudice, however, to the filing of a new petition to the same effect, but if, by the certificate of the secretary, such petition, or petition as amended, is shown to be sufficient, the secretary shall present the same to the board without delay.

(Added by Stats. 1955, Ch. 1514.)



60408

The text of such petition and a notice stating the time of the meeting at which the same will be presented shall be published in the district pursuant to Section 6066 of the Government Code. When contained upon more than one instrument, one copy only of such petition need be published. No more than five of the names attached to the petition need appear in such publication of the petition and notice, but the number of signers shall be stated. Publication shall be complete at least seven, but not more than 28, days before the time at which the petition is to be presented to the board.

(Amended by Stats. 1957, Ch. 357.)



60409

After an election for the exclusion of such area from the district the sufficiency of such petition in any respect shall not be subject to judicial review or be otherwise questioned.

(Added by Stats. 1955, Ch. 1514.)



60410

The board of any district, by resolution, may initiate proceedings for the exclusion of territory from such district. Such resolution shall describe the boundaries of the area proposed to be excluded, shall state that neither the persons nor property within the area proposed to be excluded benefit directly or indirectly from the use of or right to use the ground water supplies within the district and the replenishment thereof, shall require all persons interested in the proposed exclusion to appear before the board and be heard as to why said area should not be so excluded, shall fix the time of the meeting of the board at which the persons so interested will be heard, and shall direct the secretary of the district to give notice thereof. The secretary thereupon shall cause the text of said resolution and a notice of the time and place of said hearing to be published in the district pursuant to Section 6066 of the Government Code. Publication shall be complete at least seven, but not more than 28, days before the time so fixed for the hearing.

(Amended by Stats. 1957, Ch. 357.)



60411

After an election for the exclusion of such area from the district the sufficiency of such resolution shall not be subject to judicial review or be otherwise questioned.

(Added by Stats. 1955, Ch. 1514.)



60412

If the proceedings for exclusion have been initiated by petition, such petition may be granted by ordinance of the board of directors of such district. If such proceedings have been initiated by resolution, the board shall hear all persons interested in the proposed exclusion who appear at the hearing, which may be adjourned from time to time, and after the conclusion of the hearing, the board may determine by ordinance that such area should be excluded from the district. No petition for exclusion may be granted and no ordinance of exclusion adopted by the board if such proceedings have been initiated by resolution unless and until the board finds that neither the persons nor property within the area proposed to be excluded benefit directly or indirectly from the use of or right to use the ground water supplies within the district and the replenishment thereof.

(Added by Stats. 1955, Ch. 1514.)



60413

If such petition is granted, or if such determination is made, the proposition of such exclusion shall be submitted to the vote of the voters within the area proposed to be excluded, at an election called by the board and held, as herein provided, within 70 days after the effective date of such ordinance.

(Added by Stats. 1955, Ch. 1514.)



60414

Notice of such election shall be published in the district pursuant to Section 6063 of the Government Code. Publication shall be complete at least seven, but not more than 28, days prior to the date fixed for such election. Such notice shall describe the boundaries of the area so proposed to be excluded and shall deignate such area by some appropriate name, or other words of identification, by which such area may be referred to and indicated upon the ballot to be used at any election at which the question of such exclusion is submitted, as in this act provided. The measure so submitted at such election shall be stated on the ballot substantially as follows:

Shall ____ (giving the name or other designation of the area proposed to be excluded, as stated in the notice of election) be excluded from ____ (name of water replenishment district)? At the right of such proposition there shall be printed the words yes and no with voting squares.

(Amended by Stats. 1957, Ch. 357.)



60415

The board shall canvass the votes cast at such election and, if the proposition is approved by a majority of the voters voting thereon at such election, the president and secretary of the board of directors shall certify that fact to the Secretary of State and shall record a certificate stating that such proposition was adopted with the county recorder of each affected county in which the district is located.

(Amended by Stats. 1959, Ch. 51.)



60416

Upon receipt of such last-mentioned certificate, the Secretary of State shall, within 10 days, issue his certificate reciting the passage of said ordinance and the exclusion of said area from the district. A copy of said certificate shall be transmitted to, and filed with, the county clerk of each affected county in which such district is situated.

(Added by Stats. 1955, Ch. 1514.)



60417

From and after the date of such certificate, the area named therein shall be deemed excluded from, and shall no longer form a part of, said district, but the taxable property within such excluded area shall continue taxable by such district for the purpose of paying the bonded or other indebtedness of such district outstanding or contracted for at the time of such exclusion and until such bonded or other indebtedness shall have been satisfied, to the same extent that such property would be taxable for such purpose if such exclusion had not occurred.

(Added by Stats. 1955, Ch. 1514.)






CHAPTER 2.5. Consolidation

60420

A district may be consolidated in the same manner as is provided for the consolidation of county water districts in Chapter 3 (commencing with Section 32650) of Part 8 of Division 12.

(Added by Stats. 1963, Ch. 163.)






CHAPTER 3. Disincorporation

60430

A petition may be filed with the county elections official of the principal county in which the district is located, signed by at least 25 percent of the voters of the district applying for disorganization and disincorporation of the district, and briefly stating the reasons therefor.

(Amended by Stats. 2002, Ch. 221, Sec. 186. Effective January 1, 2003.)



60431

Upon the filing of a petition the county elections official shall examine the petition within 30 days and ascertain whether or not the petition is signed by the requisite number of voters.

(Amended by Stats. 2002, Ch. 221, Sec. 187. Effective January 1, 2003.)



60432

When the county clerk has completed his examination of the petition he shall attach to the same his certificate properly dated, showing the result of such examination, and if from such examination he shall find that said petition is signed by the requisite number of voters residing within the boundaries of such district, or is not so signed, he shall certify that the same is sufficient or insufficient, as the case may be.

(Added by Stats. 1955, Ch. 1514.)



60433

After an election for the disincorporation of a district hereunder the sufficiency of such petition in any respect shall not be subject to judicial review or be otherwise questioned.

(Added by Stats. 1955, Ch. 1514.)



60434

If by the certificate of the county elections official the petition is shown to be sufficient, the county elections official of the principal county shall present the petition to the board of supervisors of the principal county without delay. When the petition is presented by the county elections official, the board of supervisors shall give notice of an election to be held in the district for the purpose of determining whether or not the petition shall be disincorporated and dissolved; provided, however, that in the event the district shall have issued bonds, the board of supervisors shall not consider the petition or take any action hereunder until evidence shall be furnished showing the bonds to have been fully satisfied.

(Amended by Stats. 2002, Ch. 221, Sec. 188. Effective January 1, 2003.)



60435

Said notice of election shall be published pursuant to Section 6063 of the Government Code in a newspaper published in said district and determined by said board most likely to give notice to those interested in said hearing. Publication shall be complete at least seven, but not more than 28, days prior to the date fixed for the election. The notice shall state that the question of disincorporating said corporation shall be submitted to the voters of said district at the time appointed for such election, and voters shall be invited thereby to vote upon the proposition by placing upon their ballots the cross as provided by law after the words for disincorporation or against disincorporation.

(Amended by Stats. 1957, Ch. 357.)



60436

The board of supervisors shall cause a copy of said notice to be mailed by the clerk of said board to each of the directors of said district, within five days after the date of the first publication thereof, and no election shall be had until proof of such mailing is furnished by affidavit of the clerk of said board.

(Added by Stats. 1955, Ch. 1514.)



60437

Such election shall be held and conducted in the same manner as the election on the organization of said district, as nearly as practicable.

(Added by Stats. 1955, Ch. 1514.)



60438

Within seven days after the date of said election, the board of supervisors shall proceed to canvass the vote cast thereat; if it be found by the canvass of said votes that less than a majority of the votes cast were in favor of disincorporation, said board of supervisors shall declare the petition for disincorporation denied.

(Added by Stats. 1955, Ch. 1514.)



60439

In case it should appear from said canvass of said votes that a majority of all the votes cast were in favor of disincorporation, said board of supervisors shall make and cause to be entered upon the records of their proceedings an order that the petition for such disincorporation be granted, and declaring that such water replenishment district be disincorporated; said order to take effect at the time hereinafter provided.

(Added by Stats. 1955, Ch. 1514.)



60440

The board of supervisors shall in case the district is disincorporated, forthwith cause its county elections official to make and transmit to the Secretary of State a certified copy of the notice of election hereinbefore provided for, and a statement of the number of voters voting against the disincorporation.

(Amended by Stats. 2002, Ch. 221, Sec. 189. Effective January 1, 2003.)



60441

Twenty days from and after the holding of the election, in case a majority of said votes were cast in favor of said disincorporation, said district shall be forever disincorporated.

(Added by Stats. 1955, Ch. 1514.)



60442

Upon the disincorporation of any district in the manner hereinbefore provided for, the board of supervisors shall forthwith, after ascertaining by said canvass that the disincorporation has been carried, determine the amount of the indebtedness of said district, the amount of money in the treasury thereof and all indebtedness due or coming due the said district, and the directors of said district shall furnish the said board of supervisors with a statement showing said amount of indebtedness, the said amount of money in the treasury and all indebtedness due or coming due said district, and said district shall before the expiration of 30 days turn over to the treasurer of said county all moneys of said district in his possession, and said county treasurer shall place said money in a special fund to be drawn upon as hereinafter provided for.

(Added by Stats. 1955, Ch. 1514.)



60443

Upon the disincorporation of said district every public officer of said district shall immediately turn over to the board of supervisors of the principal county in which said district is situated, all public property of every nature and description in their possession, and including all public records and data of every nature and description.

(Added by Stats. 1955, Ch. 1514.)



60444

Nothing contained in this act shall be held to relieve said district, or the territory included within it, from any liability or any debt contracted by said district prior to its disincorporation.

(Added by Stats. 1955, Ch. 1514.)



60445

All warrants for said indebtedness shall be drawn on order of the board of supervisors of the principal county in which said district is situated, on the fund hereinabove provided for in the county treasury.

(Added by Stats. 1955, Ch. 1514.)



60446

All moneys paid into the county treasury under the provisions of this act shall be placed in the special fund hereinbefore provided for. If at any time after the disincorporation of said district it shall be found that there is not sufficient money in the treasury to the credit of the fund hereinbefore provided, with which to pay any indebtedness of said district, said board of supervisors shall have the power, and it shall be their duty, to levy upon, and there shall be collected from, the property within the territory formerly included within said district subject to taxation for the indebtedness, a tax or taxes sufficient in amount to pay the said indebtedness as the same shall become due; such tax or taxes, assessments and collections shall be made in the same manner and at the same time that other taxes of each affected county are levied and collected, and they shall be an additional tax within said territory for the payment of said debts.

(Added by Stats. 1955, Ch. 1514.)



60447

If after payment of all debts of said district there shall remain any surplus in the hands of said county treasurer to the credit of the fund hereinbefore mentioned, the board of supervisors shall appropriate said surplus and declare a dividend pro rata to the taxpayers of said district duly paid, and said taxpayers shall have the right to have the amount of such pro rata dividends refunded to them on demand, and the said board of supervisors shall refund such pro rata to said taxpayers and each thereof.

(Added by Stats. 1955, Ch. 1514.)



60448

The board of supervisors of the principal county in which any such district has been disincorporated, shall have the power and it shall be the duty of said board, if the board of directors of such district shall fail or refuse to return to said board the statement of said amounts as hereinbefore in this act provided, to ascertain the indebtedness, other than the bonded indebtedness, of said district at the time of its disincorporation, the amount of money in its treasury and the amount due it at the said time; said board of supervisors shall make provision for the collection of the amounts due to said district, for the closing up of its affairs, and any act or acts necessary for said purposes not otherwise herein provided for, shall upon the order of said board of supervisors directing the same, be as fully done and performed and with as full effect as if the same had been performed by the proper officers of said district before disincorporation, and said county shall succeed to and possess all the right of said district in and to said indebtedness, and shall have the power to sue for or otherwise collect any such debts in the name of said county, and all costs and expenses of ascertaining the facts hereinbefore mentioned, and all other costs and expenses incurred by the board of supervisors in the execution of the orders and duties of said board of supervisors provided for in this act, shall be paid out of the special fund in this act provided for.

(Added by Stats. 1955, Ch. 1514.)



60449

It is the intent of the Legislature that no district shall be disincorporated until all bonded indebtedness shall have been fully paid, and by the word indebtedness as used herein is meant all indebtedness other than said bonded indebtedness unless the latter is expressly used.

(Added by Stats. 1955, Ch. 1514.)









PART 8. COMPETITIVE BIDDING

60600

This part applies to contracts by water replenishment districts established pursuant to this division.

(Added by Stats. 2000, Ch. 888, Sec. 3. Effective January 1, 2001.)



60602

(a) Before making any contract totaling twenty-five thousand dollars ($25,000) or more within any 12-month period, the district shall advertise for bids.

(b) Notwithstanding subdivision (a), if a proposed expenditure described in the annual district budget for any item of supplies or services equals or exceeds twenty-five thousand dollars ($25,000), the district shall advertise for bids before making any contract for that item during the year to which that budget applies.

(c) This section does not apply to any of the following contracts:

(1) The recruitment, hiring, and dismissal of district employees and officers.

(2) Contracts with other public entities pursuant to subdivision (i) of Section 60230.

(3) Contracts for which only per diem and travel expenses are paid and there is no payment for services rendered.

(4) Contracts solely for the purpose of retaining expert witnesses for litigation.

(5) Contracts for proprietary information or systems.

(6) Contracts for professional services, including, but not limited to, architectural, engineering, environmental, land surveying, or construction project management services, that are let on the basis of demonstrated competence and on the professional qualifications necessary for the satisfactory performance of the services required pursuant to Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code.

(7) Contracts for legal services that are let on the basis of demonstrated competence and on the professional qualifications necessary for the satisfactory performance of the services.

(d) The district may adopt other procurement, advertising, and bidding rules that are more restrictive than those contained in the Public Contract Code and those more restrictive rules shall govern the procurement, advertising, and bidding practices of the district.

(Amended by Stats. 2001, Ch. 829, Sec. 2. Effective January 1, 2002.)



60604

When work is to be done, the district shall give notice calling for bids by publication in a newspaper of general circulation in the county once a week for four consecutive weeks.

(Added by Stats. 2000, Ch. 888, Sec. 3. Effective January 1, 2001.)



60606

If less than the whole work provided for in the plans and specifications is to be done, the portion to be done must be particularly described in the notice.

(Added by Stats. 2000, Ch. 888, Sec. 3. Effective January 1, 2001.)



60608

The notice shall set forth all of the following information:

(a) Plans and specifications of the work to be done can be seen at the office of the district.

(b) The board will receive sealed bids.

(c) The contract will be let to the lowest responsible bidder.

(d) The bids will be opened in public at a given time and place.

(Added by Stats. 2000, Ch. 888, Sec. 3. Effective January 1, 2001.)



60610

(a) All bids for construction work shall be presented under sealed cover and shall be accompanied by one of the following forms of bidder s security:

(1) Cash.

(2) A cashier s check made payable to the district.

(3) A certified check made payable to the district.

(4) A bidder s bond executed by an admitted surety insurer, made payable to the district.

(b) Upon an award to the lowest bidder, the security of an unsuccessful bidder shall be returned in a reasonable period of time, but in no event shall that security be held by the district beyond 60 days from the time the award is made.

(Added by Stats. 2000, Ch. 888, Sec. 3. Effective January 1, 2001.)



60612

The board may do any of the following:

(a) Let the work to the lowest responsible bidder.

(b) Reject any or all bids and readvertise for proposals.

(c) Proceed to construct the work under its own superintendence.

(Added by Stats. 2000, Ch. 888, Sec. 3. Effective January 1, 2001.)



60614

In case of an emergency relating to the repair or replacement of district facilities, if notice for bids to let contracts will not be given, the district shall comply with Chapter 2.5 (commencing with Section 22050) of the Public Contract Code.

(Amended by Stats. 2001, Ch. 829, Sec. 3. Effective January 1, 2002.)



60616

Contracts for the purchase of materials only shall be awarded to the lowest responsible bidder, except that the board may reject any or all bids for the furnishing of materials only and thereafter either readvertise for bids or solicit offers from not less than three responsible persons to furnish materials.

(Added by Stats. 2000, Ch. 888, Sec. 3. Effective January 1, 2001.)



60618

Upon receipt of an offer for a less price than that specified in the lowest rejected bid, the board may enter into a contract for the furnishing of the materials with the person who has offered them at the lowest price.

(Added by Stats. 2000, Ch. 888, Sec. 3. Effective January 1, 2001.)



60620

Any person to whom a contract is awarded shall enter into a bond, to be approved by the district, payable to the district for its use, for 25 percent of the amount of the contract price, conditioned for the full and faithful performance of the contract. The work shall be done under the direction and to the satisfaction of, and be approved by, the district.

(Added by Stats. 2000, Ch. 888, Sec. 3. Effective January 1, 2001.)



60622

(a) All contracts and other documents executed by the district that require or authorize the district to expend ten thousand dollars ($10,000) or more shall be authorized by the board of directors and signed by the president and the secretary except that the board may, by resolution for a specific expenditure, authorize the district manager or other district representative to sign contracts and other documents in the name of the district, not to exceed twenty-five thousand dollars ($25,000).

(b) All contracts and other documents executed by the district that require or authorize the district to expend less than ten thousand dollars ($10,000) may be approved and signed by the district manager or other district representative authorized by the board of directors, provided, however, that the manager may not execute multiple contracts or documents on behalf of the district with the same person or entity within a one-year period that cumulatively total ten thousand dollars ($10,000) or more, without the board s prior approval.

(Amended by Stats. 2004, Ch. 118, Sec. 28. Effective January 1, 2005.)









DIVISION 19. LEVEE DISTRICTS

PART 1. LEVEE DISTRICT LAW OF 1959

CHAPTER 1. General Provisions

70000

This part shall be known and may be cited as the Levee District Law of 1959.

(Added by Stats. 1959, Ch. 370.)



70001

Nothing in this part affects the provisions of any statute in relation to levee districts now in force.

(Added by Stats. 1959, Ch. 370.)






CHAPTER 2. Formation

70030

The people of a county or a portion of a county, whether the portion includes unincorporated territory or not, may form a levee district for the protection of the lands of the district from overflow and for the purpose of conserving or adding water to the sloughs and drains in the district.

(Added by Stats. 1959, Ch. 370.)



70031

The formation petition shall describe the boundaries of the proposed district and shall pray that it be incorporated into a district.

(Added by Stats. 1959, Ch. 370.)



70032

The formation petition shall be signed by at least 50 percent of the landowners and shall also be signed by the owners of 50 percent of the land to be included in the levee district. The petition may consist of any number of separate instruments. The petition shall be filed with the board of supervisors of the county.

(Added by Stats. 1959, Ch. 370.)



70033

The county elections official of the county containing the proposed district shall publish notice of a hearing on the formation petition pursuant to Section 6066 of the Government Code.

(Amended by Stats. 2002, Ch. 221, Sec. 190. Effective January 1, 2003.)



70034

The notice of the hearing on the formation petition shall contain all of the following:

(a) The text of the petition, which need be set forth only once even though contained upon more than one instrument.

(b) The number of persons who have signed the petition.

(c) At least five of the names attached to the petition.

(d) The time of the meeting of the board of supervisors at which the petition will be presented and considered.

(e) A statement that all persons interested may then appear and be heard.

(Added by Stats. 1959, Ch. 370.)



70035

No defects in the contents of the petition, or in the form of the required notice, shall vitiate the formation proceedings, if the petition has a sufficient number of qualified signatures attached.

(Added by Stats. 1959, Ch. 370.)



70036

The formation petition shall be presented and considered at a regular meeting of the board of supervisors of the county in which the proposed district is to be situated.

(Added by Stats. 1959, Ch. 370.)



70037

At the time stated in the notice of the hearing the board of supervisors shall hear the petition, and shall hear from any of those who signed the petition and who wish to appear, and shall consider any written protest filed with the clerk of the board prior to the hearing, by or on behalf of owners of taxable property situated within the proposed district. The board of supervisors may adjourn the hearing from time to time, not exceeding four weeks in all.

(Added by Stats. 1959, Ch. 370.)



70038

At the hearing of the formation petition the board of supervisors shall determine whether or not the petition complies with this part and for that purpose shall hear all competent and relevant testimony offered in support of or in opposition thereto. The determination shall be entered upon the minutes of the board of supervisors. A finding of the board of supervisors in favor of the genuineness and sufficiency of the petition and notice shall be conclusive against all persons, except the State in a suit by the Attorney General, commenced within one year after the order of the board of supervisors declaring the district formed.

(Added by Stats. 1959, Ch. 370.)



70039

At the final hearing the board of supervisors may make changes in the boundaries of the proposed district, as may be deemed advisable, and shall then describe the boundaries of the proposed district. In doing this:

(a) No land included in the proposed district in the petition, which will be benefited by the district shall be excluded.

(b) No land which will not, in the judgment of the board, be benefited by the district shall be included.

(c) Upon the application of any person whose land was not included in the petition but whose land will be benefited by the proposed district, the land may, in the discretion of the board, be included.

(Added by Stats. 1959, Ch. 370.)



70040

Upon the final determination of the boundaries of the proposed district, the board of supervisors shall call and give notice of a formation election to be held in the proposed district for the purpose of determining whether or not the district shall be formed. The date of the election shall be not less than 50 days nor more than 60 days from the date of the final hearing on the formation petition.

(Added by Stats. 1959, Ch. 370.)



70041

The notice of the formation election shall contain:

(a) The date of the election.

(b) A description of the boundaries of the proposed district.

(c) The name of the proposed district, which name shall contain the words Levee District.

(d) A statement that the first directors will be elected at that election.

The county elections official shall publish the notice once a week for at least two weeks prior to the formation election in one newspaper printed and published in the county.

(Amended by Stats. 2002, Ch. 221, Sec. 191. Effective January 1, 2003.)



70041.1

Within five days after the district formation election has been called, the legislative body which has called the election shall transmit, by registered mail, a written notification of the election call to the executive officer of the local agency formation commission of the county or principal county in which the territory or major portion of the territory of the proposed district is located. Such written notice shall include the name and a description of the proposed district, and may be in the form of a certified copy of the resolution adopted by the legislative body calling the district formation election.

The executive officer, within five days after being notified that a district formation election has been called, shall submit to the commission, for its approval or modification, an impartial analysis of the proposed district formation.

The impartial analysis shall not exceed 500 words in length and shall include a specific description of the boundaries of the district proposed to be formed.

The local agency formation commission, within five days after the receipt of the executive officer s analysis, shall approve or modify the analysis and submit it to the officials in charge of conducting the district formation election.

(Added by Stats. 1970, Ch. 736.)



70041.2

The board of supervisors or any member or members of the board authorized by the board, or any individual voter or bona fide association of citizens entitled to vote on the district formation proposition, or any combination of such voters and associations of citizens, may file a written argument for or a written argument against the proposed district formation.

Arguments shall not exceed 300 words in length and shall be filed with the officials in charge of conducting the election not less than 54 days prior to the date of the district formation election.

(Added by Stats. 1970, Ch. 736.)



70041.3

If more than one argument for or more than one argument against the proposed district formation is filed with the election officials within the time prescribed, such election officials shall select one of the arguments for printing and distribution to the voters.

In selecting the arguments, the election officials shall give preference and priority in the the order named to the arguments of the following:

(a) The board of supervisors or any member or members of the board authorized by the board.

(b) Individual voters or bona fide associations of citizens or a combination of such voters and associations.

(Added by Stats. 1970, Ch. 736.)



70041.4

The officials in charge of conducting the election shall cause a ballot pamphlet concerning the district formation proposition to be voted on to be printed and mailed to each voter entitled to vote on the district formation question.

The ballot pamphlet shall contain the following in the order prescribed:

(a) The complete text of the proposition.

(b) The impartial analysis of the proposition prepared by the local agency formation commission.

(c) The argument for the proposed district formation.

(d) The argument against the proposed district formation.

The elections officials shall mail a ballot pamphlet to each voter entitled to vote in the district formation election at least 10 days prior to the date of the election. The ballot pamphlet is official matter within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 258. Effective January 1, 1995.)



70042

At the formation election:

(a) The measure Shall the proposition to form ____ Levee District under the Levee District Law of 1959 be adopted? shall be submitted.

(b) The first directors for the proposed district shall be elected.

(Added by Stats. 1959, Ch. 370.)



70043

The election shall be conducted, the vote canvassed, and the result declared in the same manner provided by the Elections Code, so far as applicable, except as otherwise provided in this part. Each person who wishes to have his name printed on the formation election ballot shall comply with Section 70124. The vote shall be canvassed by the board of supervisors at its next regular meeting, five or more days after the election.

(Added by Stats. 1959, Ch. 370.)



70044

If less than a majority of the votes cast are in favor of formation, the formation shall fail, but without prejudice to renewing proceedings at any time in the future.

(Added by Stats. 1959, Ch. 370.)



70045

If a majority of the votes cast at the formation election are in favor of forming the district, the board of supervisors shall, by an order entered on its minutes, declare the territory formed as a district under the name designated for it, and the county clerk shall immediately cause to be recorded in the office of the county recorder of the county in which the district is situated, a certificate stating that the formation of the district was approved by the voters.

(Added by Stats. 1959, Ch. 370.)



70046

No informality in any proceeding, including informality in the conduct of the formation election, not substantially adversely affecting the legal rights of any citizen shall invalidate the organization of a levee district organized under this part.

(Added by Stats. 1959, Ch. 370.)



70047

Except as provided in Section 70038, any proceeding, contesting the validity of the organization of a levee district pursuant to this part, shall be commenced within three months from the date of the recordation of the certificate; subsequently, the organization and legal existence of the district and all proceedings in respect thereto, shall be uncontestable.

(Added by Stats. 1959, Ch. 370.)






CHAPTER 3. Internal Organization

ARTICLE 1. The Board of Directors

70070

A district shall have a board of three directors, each of whom shall be an elector of the district. The term of office of the directors shall be four years except that the directors first elected, upon the formation of the district, who shall serve only until their successors are elected and qualified.

(Added by Stats. 1959, Ch. 370.)



70071

The three directors elected at the election held pursuant to the provisions of the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code), or appointed pursuant to Section 10515 of the Elections Code, shall take office at 12 o'clock noon on the first Monday after the January 1st succeeding their election. Directors shall hold office until their successors are elected and qualified.

(Amended by Stats. 1994, Ch. 923, Sec. 259. Effective January 1, 1995.)



70072

Any vacancies in the offices of the directors shall be filled pursuant to Section 1780 of the Government Code.

(Amended by Stats. 1975, Ch. 1059.)



70073

Each director shall, before entering upon the duties of his office, take an oath of office and file the same with the county clerk. The directors shall, at their first meeting after taking office, elect a chairman and a clerk from their own membership.

(Added by Stats. 1959, Ch. 370.)



70074

The majority of the members of the board of directors shall constitute a quorum for the transaction of business.

(Added by Stats. 1959, Ch. 370.)



70075

The directors shall keep a minute book in which shall be entered the proceedings of all meetings and shall keep an office for the transaction of the district s business.

(Added by Stats. 1959, Ch. 370.)



70076

The directors shall hold regular meetings on the second Monday of each and every month. Special meetings may be held when all members are present or may be ordered by a majority of the directors by an order in writing, signed by the directors calling such meeting. A one day s notice of a special meeting must be given to the member of the board not joining in the order. All meetings must be held at the office of the district.

(Added by Stats. 1959, Ch. 370.)



70078

Each member of the board shall receive compensation for services actually and necessarily performed, as the board determines to be just and reasonable, and shall be reimbursed for expenses necessarily incurred in the performance of his or her duties as director. The salaries of all officers and employees of the district shall be fixed and determined by the directors. The board of directors shall fix the compensation that the election officers shall receive for district elections. For purposes of this section, the determination of whether a director s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 38. Effective January 1, 2006.)






ARTICLE 2. Other Officers and Employees

70090

The treasurer of the county in which a district is located shall be the treasurer of the district. The tax collector of the county in which a district is located shall be the tax collector of the district. The auditor of the county in which a district is located shall be the auditor of the district. The assessor of the county in which a district is located shall be the assessor of the district.

(Added by Stats. 1959, Ch. 370.)



70091

The treasurer, tax collector, auditor, and assessor shall each enter into a bond to the district in an amount to be determined by the board of directors for the faithful performance of their official duties and they shall be filed with the board of directors. The premiums for the surety bonds required from the treasurer, tax collector, auditor and assessor shall be paid by the district.

(Added by Stats. 1959, Ch. 370.)



70092

The directors may appoint a district engineer. The construction or repair of any levees or associated works shall be under the direction, and to the satisfaction, of the engineer of the district and shall be subject to the approval of the board.

(Added by Stats. 1959, Ch. 370.)



70093

The directors shall have the power to employ an attorney or attorneys for the purpose of advising them or advising other officers of the district and to prosecute or defend actions brought by or against the district, or any of its officers relative to district matters.

(Added by Stats. 1959, Ch. 370.)









CHAPTER 4. Elections

70120

Except as otherwise provided in this part, districts governed under this part are subject to the provisions of the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code).

(Amended by Stats. 1994, Ch. 923, Sec. 260. Effective January 1, 1995.)



70121

In order to vote at any district election, including the formation election, a person must be a qualified elector of the district. A qualified elector of the district is one who meets all of the following qualifications:

(a) He shall be a registered voter.

(b) He shall reside in the district.

(c) His name shall appear on the last equalized assessment roll of the county.

(d) He shall own property assessed within the boundaries of the district.

(Repealed and added by Stats. 1981, Ch. 506, Sec. 3.)






CHAPTER 5. Powers and Purposes

ARTICLE 1. Powers Generally

70150

The district may acquire by purchase, condemnation, gift or other action, drains, canals, sluices, bulkheads, watergates, levees, embankments, pumping plants and pipelines and to purchase, construct or otherwise acquire, maintain and keep in repair all things reasonable or convenient for the protection of the lands of the district from overflow and for the purpose of conserving or adding water to the sloughs and drains in the district.

(Added by Stats. 1959, Ch. 370.)



70151

The district may co-operate and contract with the United States, the State of California, or any department or agency of either, in order to accomplish any of the purposes of the district.

(Added by Stats. 1959, Ch. 370.)









CHAPTER 6. Financial Provisions

70200

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto. Claims not governed thereby or by other statutes or by ordinances or regulations authorized by law and expressly applicable to such claims shall be prepared and presented to the governing body, and all claims shall be audited and paid, in the same manner and with the same effect as similar claims against the county. Upon request from the directors, the auditor shall draw his warrant on the treasurer for the payment of claims.

(Amended by Stats. 1963, Ch. 1715.)



70201

The auditor shall keep all necessary and proper books of account which shall contain all receipts and expenditures with their source and nature. The books and accounts of the district shall be audited once each year.

(Added by Stats. 1959, Ch. 370.)



70202

All moneys received or collected for or on behalf of the district shall be paid to the treasurer in the same manner as county money is paid to the treasurer. Upon receipt of any money from the tax collector or from any other source the treasurer shall place the same to the credit of the district.

(Added by Stats. 1959, Ch. 370.)



70203

The treasurer shall pay out funds only on warrants drawn by the auditor upon district funds in the same manner as county money is paid out. Warrants presented and not paid for lack of funds shall be registered and bear interest at the rate of 6 percent per annum from date of registration to date of payment or call.

(Added by Stats. 1959, Ch. 370.)



70204

Claims for salaries and services shall be sworn and approved by the board of directors before a warrant is drawn for the same.

(Added by Stats. 1959, Ch. 370.)






CHAPTER 7. Taxes

70230

The board of directors shall avail itself of the equalized assessment roll of the county in which the district is situated, and take such assessments as the basis for district taxation.

(Repealed and added by Stats. 1971, Ch. 62.)



70231

On or before the third Monday in August each year, the county auditor shall transmit to the board of directors a written statement showing the total value of all taxable land and improvements within the district, which value shall be ascertained from the equalized assessment roll of the county.

(Repealed and added by Stats. 1971, Ch. 62.)



70234

The board of directors shall meet on the first Tuesday after the first Monday of September of each year to determine the rate of tax to be levied for district purposes for the next ensuing year. The amount of money to be raised shall be estimated by including the following:

(a) The amount necessary to pay the interest and the part of the principal of the funded debt that will become due in the current year.

(b) The amount needed for salaries, wages, repairs, maintenance and operation.

(c) The amount needed for salvage, fees and delinquencies.

(d) The amount of floating debt that it may be desirable to pay during the current year.

(Added by Stats. 1959, Ch. 370.)



70235

The board shall, after fixing the tax rate, certify the same to the county auditor.

(Amended by Stats. 1971, Ch. 62.)



70237

The county auditor shall compute the district tax on the property within the district using the rate of levy so fixed by the board and the assessed value as found in such assessment roll.

(Repealed and added by Stats. 1971, Ch. 62.)



70238

The district taxes shall be collected at the same time and in the same manner as county taxes.

(Amended by Stats. 1971, Ch. 62.)



70239

All taxes levied under the provisions of this part shall be a lien on the property on which they are levied. All of the provisions of law, relative to the collection of state and county taxes, including the time for their payment, the giving of notice as to such time of payment, when they become delinquent, the penalties, costs and interest that shall accrue for their nonpayment and the period and manner of redemption are made applicable to the collection, payment, delinquency and redemption of district taxes except when inconsistent with this part.

(Amended by Stats. 1971, Ch. 62.)



70240

The tax collector shall sell to the district, for the nonpayment of taxes, the property assessed at the same time and in the same manner as property assessed for state and county taxes is sold. If the delinquent property is not redeemed within the period provided for the redemption of property sold to the State, then the tax collector shall deed the property to the district in the same manner as property is deeded to the State for nonpayment of taxes.

(Added by Stats. 1959, Ch. 370.)



70241

All acts of the officials of the district in the levy and collection of district taxes shall be given the same credence and shall have the same presumptions as to the regularity of such actions as are given by law to the acts of officials charged with the levy and collection of state and county taxes.

(Added by Stats. 1959, Ch. 370.)



70242

All deeds executed by the officers of the district shall be conclusive as to all recitals contained therein and that all acts required by law have been regularly done, and all steps required by law have been regularly taken.

(Added by Stats. 1959, Ch. 370.)



70243

The tax collector shall, when requested, furnish the board a complete list of all delinquent taxes, of the persons owing the same and a certified copy of the assessment contained in the assessment roll.

(Added by Stats. 1959, Ch. 370.)



70244

In the case of a sale of property for taxes or assessments, except where the sale is conducted and the funds are accounted for as provided in Division 1 (commencing with Section 101) of the Revenue and Taxation Code, all proceeds shall be accounted for and distributed as provided in Article 12 (commencing with Section 53925) of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code.

(Added by Stats. 1977, Ch. 648.)






CHAPTER 8. Reorganization

70270

Whenever any district formed under the Protection District Act of 1880 or any other act for the protection of lands from overflow desires to reorganize under this part the district may bring itself within the provisions of this part by unanimously adopting a resolution stating that they have elected to reorganize under this part. Upon the filing of a certified copy of such resolution with the county clerk and the recording of a certified copy of such resolution with the county recorder of the county wherein said district is located the district shall thereafter be organized and shall operate under and pursuant to the provisions of this part.

(Amended by Stats. 1973, Ch. 665.)



70271

The original district directors shall be deemed the successors and legal representatives of the district so reorganized.

(Added by Stats. 1959, Ch. 370.)



70272

This reorganization shall in no manner impair any obligation heretofore legally incurred by the reorganized levee district.

(Added by Stats. 1959, Ch. 370.)












DIVISION 20. MUNICIPAL WATER DISTRICTS

PART 1. INTRODUCTORY PROVISIONS

CHAPTER 1. Short Title

71000

This division shall be known and may be cited as the Municipal Water District Law of 1911.

(Added by Stats. 1963, Ch. 156.)






CHAPTER 2. Definitions

71010

Unless the context otherwise requires, the provisions of this chapter govern the construction of this division.

(Added by Stats. 1963, Ch. 156.)



71011

The definition of a word applies to any of its variants.

(Added by Stats. 1963, Ch. 156.)



71012

City means any chartered or general law city.

(Added by Stats. 1963, Ch. 156.)



71013

District means a municipal water district formed pursuant to the Municipal Water District Act of 1911 or this division.

(Added by Stats. 1963, Ch. 156.)



71014

Board means the board of directors of a district.

(Added by Stats. 1963, Ch. 156.)



71015

Principal county means the county in which the greater portion of the land of a district or a proposed district is situated.

(Added by Stats. 1963, Ch. 156.)



71016

Affected county means any county in which the land of a district, or proposed district, is situated.

(Added by Stats. 1963, Ch. 156.)



71017

Voter means a voter as defined in Section 359 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 261. Effective January 1, 1995.)



71018

President means the president of the board of directors of a district.

(Added by Stats. 1963, Ch. 156.)



71019

Secretary means the secretary of a district.

(Added by Stats. 1963, Ch. 156.)






CHAPTER 3. General Provisions

71030

Nothing in this division shall be construed as repealing or modifying any other law relating to water or the supply of water to cities, or the acquisition thereof by cities.

(Added by Stats. 1963, Ch. 156.)



71032

The inclusion in, or annexation or addition to, a district, of the territory of any public corporation or agency shall not destroy the identity or legal existence, or impair the powers, of the public corporation or agency, notwithstanding the identity, or substantial identity, of purpose of the district.

(Added by Stats. 1963, Ch. 156.)



71034

Except as otherwise provided in Sections 72322 and 72341, whenever provision is made in this division for notice in a county, it shall be construed to require notice in each affected county.

(Added by Stats. 1963, Ch. 156.)



71035

Except with respect to formation proceedings, in any district containing lands situated in more than one county, all papers required by this division to be filed with a county clerk shall be filed with the secretary.

(Added by Stats. 1963, Ch. 156.)



71036

Except as otherwise provided in this division, procedure relating to formation, fiscal matters, and taxation in districts containing lands situated in more than one county shall conform as near as may be to such provisions with respect to districts containing lands situated in one county.

(Amended by Stats. 1965, Ch. 2043.)









PART 2. FORMATION

CHAPTER 1. General Provisions

71050

Unless the context otherwise requires, as used in this part, county clerk means the county clerk of the principal county.

(Added by Stats. 1963, Ch. 156.)



71051

Unless the context otherwise requires, as used in this part, board of supervisors means the board of supervisors of the principal county.

(Added by Stats. 1963, Ch. 156.)



71052

As used in this part, application means an application for the initiation of proceedings for the formation of a district under the provisions of the Knox-Nisbet Act, Chapter 6.6 (commencing with Section 54773), Part 1, Division 2, Title 5 of the Government Code.

(Amended by Stats. 1971, Ch. 310.)






CHAPTER 2. Territory

ARTICLE 1. In General

71060

The people of any county or counties, or of any portions thereof, whether such portions include unincorporated territory only or incorporated territory of any city or cities, or both such incorporated and unincorporated territory, may organize a district under the provisions of this division.

(Added by Stats. 1963, Ch. 156.)



71061

The cities proposed to be included in the district need not be contiguous, and the unincorporated territory may consist of one or more parcels which need not be contiguous to each other or to any such city or cities.

(Added by Stats. 1963, Ch. 156.)






ARTICLE 2. Inclusion of Cities

71070

As used in this article, territory of a city means the corporate area of the city and all territory as to which proceedings for annexation to the city have been commenced by a valid petition filed with the governing body of the city.

(Added by Stats. 1963, Ch. 156.)



71071

Except as otherwise provided in this article, if an application includes any portion of a city, the entire territory of the city, at the time of filing the application, shall be included within the boundaries of the proposed district.

(Amended by Stats. 1971, Ch. 310.)



71072

If an application includes any territory within the boundaries of a proposed city for which a valid petition for incorporation has been filed with the board of supervisors of the affected county, the entire area of the proposed city, at the time of filing the application, shall be included within the boundaries of the proposed district.

(Amended by Stats. 1971, Ch. 310.)



71073

If an application is filed, and proceedings for the formation of the district are commenced and prosecuted, in the manner and within the time specified by this part, the inclusion within the boundaries of the proposed district of any city to which territory is annexed, pursuant to proceedings which were not commenced by the filing of a valid petition prior to the approval of the application, shall not prevent or invalidate the formation of the district even though the territory annexed to the city pursuant to the annexation proceedings is not included in the district.

(Amended by Stats. 1971, Ch. 310.)



71074

If an application is filed, and proceedings for the formation of the district are commenced and prosecuted, in the manner and within the time specified by this part, the inclusion within the boundaries of the proposed district of territory formed into a new city or annexed to an existing city, pursuant to proceedings which were not commenced by the filing of a valid petition prior to the approval of the application, shall not prevent or invalidate the formation of the district even though the remainder of the corporate area of the city is not included in the district.

(Amended by Stats. 1971, Ch. 310.)



71078

The inclusion within the boundaries of a proposed district of territory formed into a new city or annexed to an existing city, pursuant to proceedings which were not commenced by the filing of a valid petition prior to the filing of the formation petition, shall not prevent or invalidate the formation of the district even though the remainder of the corporate area of the city is not included in the district.

(Amended by Stats. 1971, Ch. 310.)



71079

Notwithstanding any other provision of this article, if, prior to the filing of a formation petition, any portion of the corporate area of a city is included within an existing municipal water district, a district may be formed pursuant to this division to include the remainder of the corporate area of the city.

(Added by Stats. 1963, Ch. 156.)



71080

If, subsequent to the approval of an application which includes a portion of the corporate area of a city, but prior to the filing of the formation petition, such portion of the corporate area of the city is included within an existing municipal water district so that the entire corporate area of the city is included within such existing district, such portion of the corporate area of the city shall be omitted from the formation petition. Such omission shall not invalidate the approval of the application as to the remaining area of the proposed district.

(Amended by Stats. 1971, Ch. 310.)



71081

If, subsequent to the approval of an application of intention, but prior to circulating the formation petition, a valid petition is filed with, or a resolution is adopted by, the governing body of a city, the corporate area of which is included in a metropolitan water district organized under the Metropolitan Water District Act, to initiate formal proceedings for the annexation to the city of territory within the proposed municipal water district, in a manner which would result in automatic annexation to the metropolitan water district of the territory annexed to the city, the proponents of the formation of the municipal water district may omit from the proposed municipal water district all territory included in the petition or resolution for annexation. If such territory is omitted, no part of the city shall be included within the proposed municipal water district.

(Amended by Stats. 1971, Ch. 310.)









CHAPTER 4. Formation Petition

71120

A petition for the formation of a district, which may consist of any number of separate instruments, shall be filed with the county elections official.

(Amended by Stats. 2002, Ch. 221, Sec. 193. Effective January 1, 2003.)



71121

The formation petition shall be signed by voters equal in number to at least 10 per centum of the voters registered within the boundaries of the proposed district 30 days prior to the date the petition is filed. If one or more cities are included in the proposed district, the formation petition shall, in addition, be signed by at least 10 percent of the voters of each such city registered to vote 30 days prior to the date the petition is filed.

(Amended by Stats. 1963, Ch. 1513.)



71122

If only a portion of the corporate area of a city is included within a proposed district, and 12 or more registered voters reside within such portion of the city, the formation petition shall be signed by voters residing within such portion equal in number to at least 10 percent of the total number of registered voters in such portion, or 10 percent of the number of voters of such portion voting for all candidates for the office of Governor at the last general election prior to the filing of the petition, whichever is the lesser number. If less than 12 registered voters reside within such portion of the city, the formation petition shall be signed by at least 50 percent of the voters residing in such portion.

(Added by Stats. 1963, Ch. 156.)



71123

The formation petition shall describe the boundaries of the proposed district and shall contain a prayer that the proposed district be formed pursuant to this division.

(Added by Stats. 1963, Ch. 156.)



71124

Except as otherwise authorized in this part, the boundaries of the proposed district shall be described in the formation petition in the same manner as in the declaration of intention and shall include the same area.

(Added by Stats. 1963, Ch. 156.)



71125

The circulation of a formation petition shall be commenced by the proponents within 30 days from the date of the filing of the declaration of intention with the county elections official. The petition shall be circulated and filed with the county elections official within 90 days from the date of the filing of the declaration of intention.

(Amended by Stats. 2002, Ch. 221, Sec. 194. Effective January 1, 2003.)



71126

Within 30 days of the date of the filing of the formation petition, the county elections official shall examine the petition and determine whether it is signed by the requisite number of voters. Upon request of the county elections official, the board of supervisors shall authorize him or her to employ persons specially for this purpose, in addition to the persons regularly employed in his or her office, and shall provide for their compensation.

(Amended by Stats. 2002, Ch. 221, Sec. 195. Effective January 1, 2003.)



71127

When the county elections official has completed the examination of the formation petition, he or she shall attach to it the certificate, properly dated, showing the result of the examination.

(Amended by Stats. 2002, Ch. 221, Sec. 196. Effective January 1, 2003.)



71128

If the county elections official finds from the examination that the formation petition is signed by the requisite number of voters residing within the boundaries of the proposed district, and within the boundaries of each city included therein, he or she shall certify that the petition is sufficient. If he or she finds that it is not so signed, he or she shall certify that the petition is insufficient.

(Amended by Stats. 2002, Ch. 221, Sec. 197. Effective January 1, 2003.)



71129

If the county elections official certifies in the certificate that the formation petition is insufficient, he or she shall also certify therein to the number of voters required to make the petition sufficient, and the petition may be amended by filing a supplemental petition or petitions within 10 days from the date of the certificate.

(Amended by Stats. 2002, Ch. 221, Sec. 198. Effective January 1, 2003.)



71130

Within 30 days after the filing of any supplemental petition or petitions, the county elections official shall examine them and certify to the result of the examination as provided in Sections 71126 to 71128, inclusive.

(Amended by Stats. 2002, Ch. 221, Sec. 199. Effective January 1, 2003.)



71131

If any supplemental petition is filed, all the signatures on the original and supplemental petitions shall be considered in determining the number of voters signing the petition.

(Added by Stats. 1963, Ch. 156.)



71132

After the time for filing supplemental petitions has expired and all supplemental petitions have been examined, if the county elections official s certificate shows that the formation petition is insufficient, the petition shall be filed with the board of supervisors and kept as a public record, without prejudice to the filing of a new petition.

(Amended by Stats. 2002, Ch. 221, Sec. 200. Effective January 1, 2003.)



71133

If the county elections official s certificate shows that the formation petition is sufficient, the county elections official shall present the petition to the board of supervisors without delay.

(Amended by Stats. 2002, Ch. 221, Sec. 201. Effective January 1, 2003.)



71134

After an election for the formation of a proposed district, the sufficiency of the formation petition shall not be subject to judicial review or be otherwise questioned.

(Added by Stats. 1963, Ch. 156.)






CHAPTER 5. Formation Election

71160

When a formation petition is presented to it, the board of supervisors shall make an order dividing the proposed district into five divisions in such manner as to equalize, as nearly as practicable, the population in the respective divisions. The board of supervisors shall use for this purpose the population as estimated by it from the register of voters used at the last general election.

The divisions of the district shall be numbered first, second, third, fourth, and fifth.

(Added by Stats. 1963, Ch. 156.)



71161

When the order dividing the proposed district into five divisions is made, the board of supervisors shall by resolution or ordinance call and provide for the holding of an election in the proposed district for the purpose of determining whether the district shall be formed and to elect the first board of directors if the district is formed.

(Added by Stats. 1963, Ch. 156.)



71162

The formation election shall be held on the next established election date not less than 74 days from the date of adoption of the resolution or ordinance calling the election.

For purposes of this election the board of supervisors may consolidate election precincts of one or more divisions.

(Amended by Stats. 1973, Ch. 1146.)



71163

Notice of the formation election shall be published once, not less than one week nor more than four weeks prior to the election, in at least one newspaper but not exceeding three newspapers, printed and published in each affected county.

(Added by Stats. 1963, Ch. 156.)



71163.1

Within five days after the district formation election has been called, the legislative body which has called the election shall transmit, by registered mail, a written notification of the election call to the executive officer of the local agency formation commission of the county or principal county in which the territory or major portion of the territory of the proposed district is located. Such written notice shall include the name and a description of the proposed district, and may be in the form of a certified copy of the resolution adopted by the legislative body calling the district formation election.

The executive officer, within five days after being notified that a district formation election has been called, shall submit to the commission, for its approval or modification, an impartial analysis of the proposed district formation.

The impartial analysis shall not exceed 500 words in length and shall include a specific description of the boundaries of the district proposed to be formed.

The local agency formation commission, within five days after the receipt of the executive officer s analysis, shall approve or modify the analysis and submit it to the officials in charge of conducting the district formation election.

(Added by Stats. 1970, Ch. 736.)



71163.2

The board of supervisors or any member or members of the board authorized by the board, or any individual voter or bona fide association of citizens entitled to vote on the district formation proposition, or any combination of such voters and associations of citizens, may file a written argument for or a written argument against the proposed district formation.

Arguments shall not exceed 300 words in length and shall be filed with the officials in charge of conducting the election not less than 54 days prior to the date of the district formation election.

(Added by Stats. 1970, Ch. 736.)



71163.3

If more than one argument for or more than one argument against the proposed district formation is filed with the election officials within the time prescribed, such election officials shall select one of the arguments for printing and distribution to the voters.

In selecting the arguments, the election officials shall give preference and priority in the order named to the arguments of the following:

(a) The board of supervisors or any member or members of the board authorized by the board.

(b) Individual voters or bona fide associations of citizens or a combination of such voters and associations.

(Added by Stats. 1970, Ch. 736.)



71163.4

The officials in charge of conducting the election shall cause a ballot pamphlet concerning the district formation proposition to be voted on to be printed and mailed to each voter entitled to vote on the district formation question.

The ballot pamphlet shall contain the following in the order prescribed:

(a) The complete text of the proposition.

(b) The impartial analysis of the proposition prepared by the local agency formation commission.

(c) The argument for the proposed district formation.

(d) The argument against the proposed district formation.

The elections officials shall mail a ballot pamphlet to each voter entitled to vote in the district formation election at least 10 days prior to the date of the election. The ballot pamphlet is official matter within the meaning of Section 13303 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 262. Effective January 1, 1995.)



71164

The notice of the formation election shall contain the following:

(a) A description of the boundaries of the proposed district and its divisions.

(b) The name of the proposed district, which name shall contain the words ____ Municipal Water District.

(c) A statement that the first directors will be elected at the election and will take office if the district is formed.

(d) The names of the candidates for the office of director for each of the divisions.

(Added by Stats. 1963, Ch. 156.)



71165

The following measure shall be submitted at the formation election:

Shall the proposition to form the ____ Municipal Water District under the Municipal Water District Law of 1911 be adopted?

(Added by Stats. 1963, Ch. 156.)



71166

No person may vote at any formation election unless he is a voter.

(Added by Stats. 1963, Ch. 156.)



71167

Within seven days after the formation election the board of supervisors shall canvass the vote.

(Added by Stats. 1963, Ch. 156.)



71168

If less than a majority of the votes cast in any affected county are in favor of the proposition, the formation of the district fails, but without prejudice to renewing proceedings at any time after six months from the date of the formation election.

(Added by Stats. 1963, Ch. 156.)



71169

The first directors shall be elected at the formation election.

(Added by Stats. 1963, Ch. 156.)



71170

One director shall be elected for each division by the voters of the division. Each director shall be a resident of the division for which he is elected.

(Added by Stats. 1963, Ch. 156.)



71171

Except as otherwise provided in this division, the candidates shall declare their candidacy and shall be nominated, the election shall be held and conducted, the vote canvassed, the result declared, and the certificates of election issued in accordance with the provisions of the Elections Code, so far as they may be applicable.

(Added by Stats. 1963, Ch. 156.)



71172

If a majority of the votes cast in each affected county at the formation election favor the formation of the district, each candidate for director who receives the highest number of votes in his division is elected as a director of the district.

(Added by Stats. 1963, Ch. 156.)






CHAPTER 6. Establishment of District

71190

If a majority of the votes cast in each affected county at the formation election favor the formation of the district, the board of supervisors shall, by an order entered on its minutes, declare the territory included within the proposed boundaries to be formed as a municipal water district under the designated name.

(Added by Stats. 1963, Ch. 156.)



71191

The county clerk shall immediately cause to be recorded in the office of the county recorder of each affected county, a certificate stating that the proposition to form the district was adopted.

The county clerk shall immediately cause to be filed with the Secretary of State a certificate listing:

(a) The name of the district.

(b) The date of formation.

(c) The county or counties in which the district is located, and a description of the boundaries of the district, or reference to a map showing such boundaries, which map shall be attached to the certificate, or reference to the county recorder s office where a description of such boundaries has been recorded.

If the order declaring the district organized contains all of the information required to be in the last-mentioned certificate, the clerk may file a copy of the order with the Secretary of State in lieu of the certificate.

(Amended by Stats. 1963, Ch. 457.)



71192

Upon the receipt of the county clerk s certificate, or a copy of the order declaring the district organized, the Secretary of State shall, within 10 days, issue his certificate reciting that the municipal water district, naming it, has been duly incorporated according to the laws of the State.

(Amended by Stats. 1963, Ch. 457.)



71193

A copy of the Secretary of State s certificate shall be transmitted to and filed with the county clerk of each affected county.

(Added by Stats. 1963, Ch. 156.)



71194

From and after the date of filing the county clerk s certificate with the Secretary of State, the district named therein is incorporated as a municipal water district, with all the rights, privileges and powers set forth in this division, and necessarily incident thereto.

(Added by Stats. 1963, Ch. 156.)



71195

No informality in any proceeding, or in the conduct of any election, not substantially affecting adversely the legal rights of any citizen, shall invalidate the incorporation of any municipal water district.

(Added by Stats. 1963, Ch. 156.)



71196

Any proceeding wherein the validity of the incorporation of a district is denied shall be commenced within three months from the date of the Secretary of State s certificate of incorporation; otherwise the incorporation and legal existence of the district and all proceedings in respect thereto shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1963, Ch. 156.)









PART 3. INTERNAL ORGANIZATION

CHAPTER 1. Directors

71250

The board of directors shall consist of five members. Each director shall be a resident of the division from which he is elected.

(Added by Stats. 1963, Ch. 156.)



71250.1

(a) Notwithstanding Section 71250, the local agency formation commission, in approving either a consolidation of districts or the reorganization of two or more districts into a single municipal water district may, pursuant to subdivisions (k) and (n) of Section 56886 of the Government Code, increase the number of directors to serve on the board of directors of the consolidated or reorganized district to 7, 9, or 11, who shall be members of the board of directors of the districts to be consolidated or reorganized as of the effective date of the consolidation or reorganization.

(b) Upon the expiration of the terms of the members of the board of directors of the consolidated district, or a district reorganized as described in subdivision (a), whose terms first expire following the effective date of the consolidation or reorganization, the total number of members on the board of directors shall be reduced until the number equals the number of members permitted by the principal act of the consolidated or reorganized district, or any larger number as may be specified by the local agency formation commission in approving the consolidation or reorganization.

(c) In addition to the powers granted under Section 1780 of the Government Code, in the event of a vacancy on the board of directors of the consolidated district or a district reorganized as described in subdivision (a) at which time the total number of directors is greater than five, the board of directors may, by majority vote of the remaining members of the board, choose not to fill the vacancy. In that event, the total membership of the board of directors shall be reduced by one board member. Upon making the determination not to fill a vacancy, the board of directors shall notify the board of supervisors of its decision.

(d) For the purposes of this section: consolidation means consolidation, as defined in Section 56030 of the Government Code; district or special district means district or special district, as defined in Section 56036 of the Government Code; and reorganization means reorganization, as defined in Section 56073 of the Government Code.

(Amended by Stats. 2006, Ch. 172, Sec. 18. Effective January 1, 2007.)



71250.5

If a director moves his or her residence, as defined in Section 244 of the Government Code, outside the boundaries of that director s division, and if within 180 days of the move or the effective date of this section, the director fails to reestablish a place of residence within the director s division, it shall be presumed that a permanent change of residence has occurred and that a vacancy exists on the board of directors pursuant to Section 1770 of the Government Code.

(Added by Stats. 1985, Ch. 91, Sec. 1.)



71251

The directors elected at the formation election shall classify themselves by lot so that two of them shall hold office until the election and qualification of their successors at the first succeeding general district election and three of them shall hold office until the election and qualification of their successors at the second succeeding general district election.

(Added by Stats. 1963, Ch. 156.)



71252

Each director elected subsequent to the formation election shall hold office for a term of four years from and after the date for his taking of office and until the election and qualification of his successor.

(Added by Stats. 1963, Ch. 156.)



71253

Except for the directors elected at a formation election, directors elected to office shall take office at noon on the first Friday in December succeeding their election.

(Amended by Stats. 2013, Ch. 8, Sec. 1. Effective January 1, 2014.)



71254

Whenever a vacancy occurs in the office of director it shall be filled pursuant to Section 1780 of the Government Code, by a qualified person, who shall be a resident of, and otherwise qualified to be a director from, the division in which the vacancy occurred.

(Amended by Stats. 1975, Ch. 1059.)



71255

Each director shall receive compensation in an amount not to exceed one hundred dollars ($100) per day for each day s attendance at meetings of the board or for each day s service rendered as a director by request of the board, not exceeding a total of six days in any calendar month, together with any expenses incurred in the performance of his or her duties required or authorized by the board. For purposes of this section, the determination of whether a director s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 39. Effective January 1, 2006.)



71256

Notwithstanding any other provision of law any person who represents a municipal water district on the board of directors of any metropolitan water district formed pursuant to the Metropolitan Water District Act may receive compensation and expenses from the municipal water district with respect to service on such board of directors of a metropolitan water district, in the same amount, and upon the same terms, as shall be provided with respect to service on the board of the district. Any compensation or expenses received pursuant to this section shall be in addition to that provided in Section 71255.

(Added by Stats. 1968, Ch. 303.)






CHAPTER 1.5. Three Valleys Municipal Water District

71260

This chapter applies only to the Three Valleys Municipal Water District. Except as provided in this chapter, this division applies to the Three Valleys Municipal Water District.

(Added by Stats. 1988, Ch. 410, Sec. 1.)



71261

Notwithstanding any other provision of this division, the Board of Directors of the Three Valleys Municipal Water District shall consist of seven directors. Each director shall be a resident of the division from which he or she is elected.

(Added by Stats. 1988, Ch. 410, Sec. 1.)



71262

The board shall establish the boundaries of the seven divisions from which directors are elected in accordance with Chapter 6 (commencing with Section 71540) of Part 4. The additional directors shall be elected at a special district election which shall be called by the Board of Directors of Three Valleys Municipal Water District on the next available election date established by Chapter 1 (commencing with Section 1000) of Division 1 of the Elections Code that is 90 or more days after January 1, 1989. The two additional directors so elected and qualified shall take office on July 1, 1989, and shall hold office until their successors, who shall be elected at the district general election in 1992, take office. Thereafter, the two additional directors shall be elected to terms of four years.

(Amended by Stats. 1994, Ch. 923, Sec. 263. Effective January 1, 1995.)






CHAPTER 2. The Board

ARTICLE 1. In General

71270

The board is the governing body of the district.

(Added by Stats. 1963, Ch. 156.)



71271

The board shall hold its first meeting as soon as possible after the election and certification of the first board of directors and not later than the sixth Monday after the date of the formation election.

(Added by Stats. 1963, Ch. 156.)



71272

At its first meeting, the board shall provide for the time and place of holding its meetings and the manner in which its special meetings may be called.

(Added by Stats. 1963, Ch. 156.)



71273

At its first meeting, and at its first meeting in the month of January of each odd-numbered year, the board shall elect one of its members president. The board may at any meeting elect one of its members vice president. If the president is absent or unable to act, the vice president shall exercise the powers of the president granted in this division.

(Amended by Stats. 1965, Ch. 132.)



71274

A majority of the board shall constitute a quorum for the transaction of business; however, no ordinance, motion or resolution shall be passed to become effective without the affirmative vote of a majority of the members of the board.

(Amended by Stats. 1963, Ch. 1151.)



71276

The board shall act only by ordinance, resolution, or motion.

(Added by Stats. 1963, Ch. 156.)



71277

On all ordinances the roll shall be called and the ayes and noes recorded in the journal of the proceedings of the board.

(Added by Stats. 1963, Ch. 156.)



71278

Resolutions and motions may be adopted by voice vote, but on demand of any member of the board the roll shall be called.

(Amended by Stats. 1963, Ch. 1151.)



71279

Votes of the members of the board shall not be cast or exercised by proxy.

(Amended by Stats. 1963, Ch. 1151.)



71280

The enacting clause of all ordinances passed by the board shall be: Be it ordained by the Board of Directors of ____ Municipal Water District as follows: .

(Added by Stats. 1963, Ch. 156.)



71281

The board may enact any ordinance which adopts any code by reference following the procedures, definitions and provisions of Article 2 (commencing with Section 50020) of Chapter 1, Part 1, Division 1, Title 5 of the Government Code so far as they may be applicable.

(Added by Stats. 1969, Ch. 71.)



71282

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Added by Stats. 2005, Ch. 158, Sec. 43. Effective January 1, 2006.)






ARTICLE 2. Powers and Duties

71300

All powers, privileges, and duties of a district shall be exercised and performed by the board.

(Added by Stats. 1963, Ch. 156.)



71301

Any executive, administrative, and ministerial powers may be delegated and redelegated by the board to any of the offices created by this part or by the board.

(Added by Stats. 1963, Ch. 156.)



71302

The board may fix the time and place or places at which its regular meetings will be held, and shall provide for the calling and holding of special meetings.

(Added by Stats. 1963, Ch. 156.)



71303

The board may fix the location of the principal place of business of the district and the location of all offices and departments maintained under this division.

(Added by Stats. 1963, Ch. 156.)



71304

The board may prescribe by ordinance a system of business administration.

(Added by Stats. 1963, Ch. 156.)



71305

The board may create any necessary offices and establish and re-establish the powers, duties, and compensation of all officers and employees.

(Added by Stats. 1963, Ch. 156.)



71306

The board may require and fix the amount of all official bonds necessary for the protection of the funds and property of the district.

(Added by Stats. 1963, Ch. 156.)



71307

The board may prescribe by ordinance a system of civil service.

(Added by Stats. 1963, Ch. 156.)



71308

The board may by ordinance delegate and redelegate to the officers of the district the power to employ clerical, legal, and engineering assistants and labor.

(Added by Stats. 1963, Ch. 156.)



71309

The board may by ordinance delegate and redelegate to officers of the district, under such conditions and restrictions as shall be fixed by the board, the power to bind the district by contract.

(Added by Stats. 1963, Ch. 156.)



71310

The board may prescribe a method of auditing and allowing or rejecting claims and demands.

(Added by Stats. 1963, Ch. 156.)



71311

The board shall designate a depository or depositories to have the custody of the funds of the district. All such depositories shall give security sufficient to secure the district against possible loss and shall pay the warrants drawn by the treasurer for demands against the district under such rules as the directors may prescribe.

(Added by Stats. 1963, Ch. 156.)



71312

The board of a district in existence on the effective date of this section shall file a certificate with the Secretary of State on or before January 1, 1964, listing:

(a) The name of the district.

(b) The date of formation.

(c) The county in which the district is located, and a description of the boundaries of the district, or reference to a map showing such boundaries, which map shall be attached to the certificate, or reference to the county recorder s office where a description of such boundaries has been recorded.

If the order declaring the district organized contains all of the information required to be in the certificate, the board may file a copy of the order in lieu of the certificate.

If the certificate filed with the Secretary of State stating that the proposition for formation of the district was adopted contains all of the information required by this section, no further certificate need be filed.

(Added by Stats. 1963, Ch. 457.)



71312.5

A district may issue bonds, borrow money, and incur indebtedness as authorized by law or this division.

(Added by Stats. 1963, Ch. 1151.)



71313

A district may refund such bonds, loans, or indebtedness (by the issuance of the same obligations following the same procedure) or retire any indebtedness or lien that may exist against the district or its property.

(Added by Stats. 1963, Ch. 1151.)



71314

A district may insure its directors, officers, assistants, employees, agents, and deputies for injury, death, or disability incurred while engaged in the business of the district and the cost of such insurance is a proper charge against the district. Such insurance is in addition to any compensation secured under the provisions of Division 4 (commencing with Section 3201) of the Labor Code and inuring to the benefit of the director, officer, deputy, assistant, employee, or agent, or his beneficiary or heir.

(Added by Stats. 1967, Ch. 244.)









CHAPTER 3. Officers and Employees

ARTICLE 1. In General

71340

At its first meeting, or as soon thereafter as practicable, the board shall appoint, by a majority vote, a secretary, treasurer, attorney, general manager, and auditor, and shall define their duties and fix their compensation. The board may at any meeting appoint a deputy secretary and a deputy treasurer.

Each of these officers shall serve at the pleasure of the board.

(Amended by Stats. 1965, Ch. 132.)



71341

The board may employ such additional assistants and employees as it deems necessary to efficiently maintain and operate the district.

(Added by Stats. 1963, Ch. 156.)



71341.5

(a) A district may employ park rangers who shall have the authority and powers conferred by subdivision (d) of Section 830.34 of the Penal Code upon peace officers.

(b) For the purposes of carrying out subdivision (a), the district shall adhere to the standards for recruitment and training of peace officers established by the Commission on Peace Officer Standards and Training pursuant to Title 4 (commencing with Section 13500) of Part 4 of the Penal Code.

(c) Every park ranger employed by a district shall conform to the standards for peace officers adopted by the Commission on Peace Officer Standards and Training. Any park ranger who fails to conform to those standards shall not have the powers of a peace officer.

(Added by Stats. 2004, Ch. 799, Sec. 2. Effective September 27, 2004.)



71342

The board may consolidate the offices of secretary and treasurer.

(Added by Stats. 1963, Ch. 156.)






ARTICLE 2. Duties

71360

The president and secretary, in addition to the duties imposed on them by law, shall perform such duties as may be imposed on them by the board.

(Added by Stats. 1963, Ch. 156.)



71361

The treasurer, or such other person or persons as may be authorized by the board, shall draw checks or warrants to pay demands when such demands have been audited and approved in the manner prescribed by the board.

(Added by Stats. 1963, Ch. 156.)



71362

Subject to the approval of the Board of Directors, the general manager shall have full charge and control of the maintenance, operation, and construction of the waterworks or waterworks system of the district, with full power and authority to employ and discharge all employees and assistants, other than those referred to in Section 71340, at pleasure, prescribe their duties, and fix their compensation.

(Amended by Stats. 1963, Ch. 1151.)



71363

The general manager shall perform such duties as may be imposed on him by the board. He shall report to the board in accordance with such rules and regulations as it may adopt.

(Amended by Stats. 1963, Ch. 1151.)



71364

The attorney shall be the legal adviser of the district and shall perform such other duties as may be prescribed by the board.

(Added by Stats. 1963, Ch. 156.)



71365

The general manager, secretary, and treasurer, and other employees or assistants of the district designated by the board, shall give such bonds to the district conditioned for the faithful performance of their duties as the board from time to time may provide. The premiums on the bonds shall be paid by the district.

(Added by Stats. 1963, Ch. 156.)












PART 4. ELECTIONS

CHAPTER 1. Elections Generally

71450

As used in this part:

(a) District election means every election held within the district for district purposes, but does not include a formation election.

(b) General district election means the district election for the election of directors which shall be held in each even-numbered year at the time of the general election and consolidated therewith.

(c) Special district election means any district election other than the general district election.

(Amended by Stats. 1984, Ch. 7, Sec. 5. Effective February 8, 1984.)



71451

Except as otherwise provided in this division, the provisions of the Elections Code, so far as they may be applicable, shall govern all district elections.

(Added by Stats. 1963, Ch. 156.)



71452

The board shall call and canvass all elections involving matters of initiative and referendum and shall call all other elections which it is authorized to canvass.

(Added by Stats. 1963, Ch. 156.)



71453

No person shall vote at any district election unless he is a voter residing in the division of the district in which he casts his vote.

(Added by Stats. 1963, Ch. 156.)



71454

Except with respect to formation elections, whenever lands situated in more than one county are included in a district:

(a) The secretary shall perform all duties prescribed by law to be performed by county clerks or registrars of voters, as the case may be, in connection with district elections.

(b) Where necessary, the secretary is authorized to procure from the proper county officials all necessary registration books and copies of indexes thereof.

(c) The board shall perform all duties prescribed by law to be performed by boards of supervisors in connection with district elections.

(Added by Stats. 1963, Ch. 156.)






CHAPTER 2. Preparation of Ballots

71461

In counties in which districts are located, the county elections official may have printed upon the official ballots provided for voters at elections for directors a heading in the same form as that provided by the Elections Code for nonpartisan officers. The heading shall be marked Municipal Water District, with a subheading For a Member of the Board of Directors, Division ________ (here inserting the number of the division) Vote for One, and beneath which shall appear the names of the candidates for the office of director for that division of the district, with the appropriate blank space for the writing in of the name of a candidate if desired by the voters, and with a voting square placed opposite the space.

(Amended by Stats. 2002, Ch. 221, Sec. 203. Effective January 1, 2003.)



71462

The ballots provided for voters at elections for directors shall be furnished by the precinct officers only to those voters within their respective precincts who appear on the register as duly registered voters within the affected division of the district.

(Added by Stats. 1963, Ch. 156.)



71463

In precincts which lie only partly within a district, the precinct board shall be supplied with two kinds of ballots by the county elections official, one of which shall contain the matters set forth in Section 71461 for the use of voters of the district, and the other of which shall not contain the matters set forth in Section 71461 and shall be furnished to those voters of the precinct who are not voters of the district.

(Amended by Stats. 2002, Ch. 221, Sec. 204. Effective January 1, 2003.)






CHAPTER 3. Precincts and Polling Places

71473

If any district election is consolidated with any state or county election, the voting precincts, polling places, and election officers for the district election shall be the same as those established for the state or county election.

(Added by Stats. 1963, Ch. 156.)






CHAPTER 4. Election of Directors

ARTICLE 1. In General

71500

The successors to the first directors shall be elected or chosen at the times and in the manner provided in this chapter.

(Added by Stats. 1963, Ch. 156.)



71501

One director, who shall be a resident of the division and shall be elected by the voters thereof, shall be elected for each of the five divisions of the district.

(Added by Stats. 1963, Ch. 156.)



71502

Except as to the election of the first directors, directors shall be elected at the general district election.

(Amended by Stats. 1984, Ch. 7, Sec. 6. Effective February 8, 1984.)



71503

Each candidate for director who at the general district election receives the highest number of votes cast for the candidate for that office is elected as a director of the district.

(Amended by Stats. 1984, Ch. 7, Sec. 7. Effective February 8, 1984.)



71505

Candidates shall declare their candidacy and shall be nominated, election returns shall be canvassed, the election shall be held and conducted, the results shall be declared, and the certificates of election shall be issued, in the same manner as the declaration of candidacy, nomination, election, canvassing of returns, declaration of results, and issuance of certificates of election are made, declared, held, and conducted, and issued, under the Uniform District Election Law (Part 4 (commencing with Section 10500) of Division 10 of the Elections Code).

(Amended by Stats. 1994, Ch. 923, Sec. 264. Effective January 1, 1995.)






ARTICLE 2. Appointment in Lieu of Election

71512

A person appointed to office of director shall qualify and take office and serve exactly as if elected at a general district election.

(Added by Stats. 1963, Ch. 156.)









CHAPTER 5. Initiative, Referendum, and Recall

71530

Ordinances may be passed by the voters of a district in accordance with the methods provided by the Elections Code for direct legislation in cities.

(Added by Stats. 1963, Ch. 156.)



71531

Ordinances may be disapproved and vetoed by the voters of a district in accordance with the methods provided by the Elections Code for protesting against legislation in cities.

(Added by Stats. 1963, Ch. 156.)






CHAPTER 6. Relocation of Division Boundaries

71540

The board of directors shall, by resolution, adjust the boundaries of any divisions pursuant to Chapter 8 (commencing with Section 22000) of Division 21 of the Elections Code.

(Repealed and added by Stats. 1998, Ch. 435, Sec. 14. Effective January 1, 1999.)









PART 5. POWERS AND PURPOSES

CHAPTER 1. Powers Generally

71590

A district may exercise the powers which are expressly granted by this division or are necessarily implied.

(Added by Stats. 1963, Ch. 156.)



71591

A district may:

(a) Have perpetual succession.

(b) Adopt a seal and alter it at pleasure.

(Added by Stats. 1963, Ch. 156.)



71592

A district may make contracts, employ labor, and do all acts necessary for the full exercise of its powers.

(Added by Stats. 1963, Ch. 156.)



71593

A district may provide by ordinance for the pensioning of officers or employees, for the terms and conditions under which such pensions shall be awarded, and for the time and extent of service of officers or employees before such pensions shall be available to them.

(Added by Stats. 1963, Ch. 156.)



71594

A district may, in the ordinance providing for the pensioning of officers and employees, create a special fund for the purpose of paying such pensions and provide for the accumulation of contributions to this fund from revenues of the district, wages of officers or employees, voluntary contributions, gifts, donations, or any source of revenue not inconsistent with the general powers of the board.

(Added by Stats. 1963, Ch. 156.)



71595

A district may contract with any insurance corporation, the State Employees Retirement System, or any other insurance carrier for the maintenance of a service covering the pension of the district officers or employees and for their health and accident insurance coverage.

(Amended by Stats. 1967, Ch. 83.)



71596

A district may disseminate information concerning the rights, properties, and activities of the district. Such power shall not be construed as an exception to the California Public Records Act.

(Added by Stats. 1971, Ch. 310.)



71597

A district may by resolution of a four-fifths majority of its directors obtain membership in associations having for their purpose the furtherance of subjects relating to the powers and duties of the district and for the interchange of information relating to such powers and duties. Funds necessary for such purposes may be appropriated.

The Legislature hereby finds and declares that the provisions of this section are declaratory of existing law except insofar as they specify that a resolution of a four-fifths majority of the directors is necessary.

(Added by Stats. 1965, Ch. 1057.)



71598

A district may, by resolution of the board of directors spread on its minutes, change the name of the district. Certified copies of the resolution changing the name of the district shall be recorded in the office of the county recorder of every affected county and sent to the county clerk of every affected county.

(Amended by Stats. 1998, Ch. 829, Sec. 65. Effective January 1, 1999.)



71599

If, on or after the effective date of this section, substantially all of a district water system is acquired by another public agency by any method other than a vote of the electorate of that district so authorizing, the following provisions shall apply:

(a) All funds derived from the operation of the former district system shall be separately accounted for and used exclusively for the purposes of maintenance, operation, betterments, and bond debt service of the acquired system.

(b) No funds derived from the former district system shall be used for any other such purpose until all debt of that former system has been paid in full or until a majority vote of the electorate of the area served by that former system has authorized such other expenditures.

(Added by Stats. 1974, Ch. 791.)



71600

Every person convicted of an infraction for a violation of any local ordinance or regulation adopted pursuant to this division shall be punished upon a first conviction by a fine not exceeding fifty dollars ($50) and for a second conviction within a period of one year by a fine of not exceeding one hundred dollars ($100) and for a third or any subsequent conviction within a period of one year by a fine of not exceeding two hundred fifty dollars ($250).

(Added by Stats. 1977, Ch. 387.)



71601

(a) In order to enforce the provisions of any ordinance of the district, including an ordinance fixing charges for the furnishing of commodities or services, the district may correct any violation of an ordinance of the district. The district may also petition the superior court for the issuance of a preliminary or permanent injunction, or both, as may be appropriate, restraining any person from the continued violation of any ordinance of the district or for the issuance of an order stopping or disconnecting a service if the charges for that service are unpaid at the time specified in the ordinance.

(b) The district may enter upon the private property of any person within the jurisdiction of the district in order to investigate possible violations of an ordinance of the district. The investigation shall be made with the consent of the owner or tenant of the property or, if consent is refused, with a warrant duly issued pursuant to the procedures set forth in Title 13 (commencing with Section 1822.50) of Part 3 of the Code of Civil Procedure, except that, notwithstanding Section 1822.52 of the Code of Civil Procedure, the warrant shall be issued only upon probable cause.

(c) The district shall notify the county or city building inspector, county health inspector, or other affected county or city employee or office, in writing, within a reasonable time if an actual violation of a district, city, or county ordinance is discovered during the investigation.

(Added by Stats. 1995, Ch. 798, Sec. 5. Effective January 1, 1996.)






CHAPTER 2. Water

ARTICLE 1. Development and Sale

71610

(a) Except as provided in subdivision (b), a district may acquire, control, distribute, store, spread, sink, treat, purify, recycle, recapture, and salvage any water, including sewage and storm waters, for the beneficial use or uses of the district, its inhabitants, or the owners of rights to water in the district.

(b) For a district located in a county with a population greater than 8 million persons and where 80 percent of the area of the district is included within the boundaries of a water replenishment district organized pursuant to Division 18 (commencing with Section 60000), the district shall have no authority to do any of the following:

(1) Manage, control, or administer the importation of water for the storage of groundwater.

(2) Store water underground except pursuant to either of the following:

(A) A contract with an independent holder of adjudicated groundwater extraction rights within the boundaries of the district and for the account of the water rights holder.

(B) A court order issued by a court having jurisdiction over the adjudication of groundwater extraction rights within the groundwater basin where storage is sought.

(Amended by Stats. 2012, Ch. 215, Sec. 1. Effective January 1, 2013.)



71610.5

A district may undertake a water conservation program to reduce water use and may require, as a condition of new service, that reasonable water-saving devices and water reclamation devices be installed to reduce water use.

(Added by Stats. 1975, Ch. 893.)



71611

A district may sell water under its control, without preference, to cities, other public corporations and agencies, and persons, within the district for use within the district. As used in this part, the term water includes potable water and nonpotable water.

(Amended by Stats. 1978, Ch. 418.)



71612

Whenever the board finds that there is a surplus of water above that which may be required by consumers within the district, the district may sell or otherwise dispose of such surplus water to any persons, public corporations or agencies, or other consumers.

(Added by Stats. 1963, Ch. 156.)



71612.5

Notwithstanding any other provision of law, the Marin Municipal Water District may sell water to any person, firm, public or private corporation, or public agency or other consumer within or without the district.

(Repealed and added by Stats. 1980, Ch. 933, Sec. 15.)



71613

A district may supply and deliver water to property not subject to district taxes at special rates, terms, and conditions as are determined by the board for such service.

(Amended by Stats. 1967, Ch. 83.)



71614

A district may fix the rates at which water shall be sold. Different rates may be established for different classes or conditions of service, but rates shall be uniform throughout the district for like classes and conditions of service.

(Added by Stats. 1963, Ch. 156.)



71615

Any special water rate fixed in accordance with the terms and conditions of an annexation shall be deemed to be a rate for a different class or condition of service.

(Added by Stats. 1963, Ch. 156.)



71616

A district, so far as practicable, shall fix such rates for water in the district, and in each improvement district therein, as will result in revenues which will:

(a) Pay the operating expenses of the district and the improvement district.

(b) Provide for repairs and depreciation of works.

(c) Provide a reasonable surplus for improvements, extensions, and enlargements.

(d) Pay the interest on any bonded debt.

(e) Provide a sinking or other fund for the payment of the principal of such bonded debt as it becomes due.

(f) Repay advances, together with interest at a rate not to exceed the interest value of money to the district, made from the district to an improvement district.

(Amended by Stats. 1969, Ch. 708.)



71617

The rates for water in each improvement district may vary from the rates of the district and from other improvement districts therein.

(Added by Stats. 1963, Ch. 156.)



71618

No district furnishing water for residential use to a tenant shall seek to recover any charges or penalties for the furnishing of water to or for the tenant s residential use from any subsequent tenant on account of nonpayment of charges by a previous tenant. The district may, however, require that service to subsequent tenants be furnished on the account of the landlord or property owner.

(Added by Stats. 1985, Ch. 1251, Sec. 9.)






ARTICLE 2. Standby Charges

71630

The district by ordinance may, pursuant to the notice, protest, and hearing procedures in Section 53753 of the Government Code, fix on or before the third Monday of August, in each fiscal year, a water standby assessment or availability charge in the district, in any portion thereof, or in any improvement district, to which water is made available by the district, whether the water is actually used or not.

(Amended by Stats. 2007, Ch. 27, Sec. 38. Effective January 1, 2008.)



71631

The standby assessment or availability charge shall not exceed ten dollars ($10) per acre per year for each acre of land on which the charge is levied or ten dollars ($10) per year for a parcel less than one acre.

(Amended by Stats. 1971, Ch. 310.)



71631.5

Notwithstanding Section 71631, in any improvement district situated within the Eastern Municipal Water District, the Western Municipal Water District of Riverside County, the Elsinore Valley Municipal Water District, the Rincon Del Diablo Municipal Water District, the Ramona Municipal Water District, the Rainbow Municipal Water District, or the Lake Hemet Municipal Water District, the standby assessment or availability charge shall not exceed thirty dollars ($30) per acre per year for land on which the charge is levied or thirty dollars ($30) per year for a parcel less than one acre. In any such improvement district, the proceeds from any standby assessment or availability charge in excess of ten dollars ($10) per acre per year or ten dollars ($10) per year for a parcel less than one acre shall only be used for the purposes of such improvement district.

This section, applicable only to the Eastern Municipal Water District, the Western Municipal Water District of Riverside County, the Elsinore Valley Municipal Water District, the Rincon Del Diablo Municipal Water District, the Ramona Municipal Water District, the Rainbow Municipal Water District, and the Lake Hemet Municipal Water District, is necessary because of the unique and special water management problems of those areas included within those districts.

(Amended by Stats. 1982, Ch. 267, Sec. 6.)



71631.6

Notwithstanding the provisions of Section 71631, in any improvement district situated within the Otay Municipal Water District in San Diego County, the standby assessment or availability charge shall not exceed thirty dollars ($30) per acre per year for land on which the charge is levied or ten dollars ($10) per year for a parcel less than one acre. In any such improvement district the proceeds from any standby assessment or availability charge in excess of ten dollars ($10) per acre per year shall only be used for the purposes of such improvement district.

This section, applicable only to the Otay Municipal Water District of San Diego County is necessary because of the unique and special water management problems of the area included within such district.

(Added by Stats. 1979, Ch. 281.)



71631.7

(a) Notwithstanding Section 71631, in any improvement district situated within the San Luis Rey Municipal Water District, the standby assessment or availability charge shall not exceed thirty dollars ($30) per acre per year for land on which the charge is levied or thirty dollars ($30) per year for a parcel less than one acre. In the improvement district, the proceeds from any standby assessment or availability charge in excess of ten dollars ($10) per acre per year or ten dollars ($10) per year for a parcel less than one acre shall only be used for the purposes of that improvement district.

(b) This section, applicable only to the San Luis Rey Municipal Water District, is necessary because of the unique and special water management problems of those areas included within that district.

(c) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, which is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2004, Ch. 535, Sec. 2. Effective January 1, 2005. Repealed as of January 1, 2015, by its own provisions.)



71632

The ordinance fixing a standby assessment or availability charge shall be adopted by the board pursuant to the notice, protest, and hearing procedures in Section 53753 of the Government Code and only after adoption of a resolution setting forth the particular schedule or schedules of charges or assessments proposed to be established by ordinance and after a hearing on said resolution.

If the procedures set forth in this section as it read at the time a standby assessment or availability charge was established were followed, the board may, by ordinance, continue the charge pursuant to this article in successive years at the same rate. If new, increased, or extended assessments are proposed, the board shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(Amended by Stats. 2007, Ch. 27, Sec. 39. Effective January 1, 2008.)



71633

The ordinance fixing a standby assessment or availability charge may establish schedules varying the charges according to land uses, water uses, and degree of water availability.

(Amended by Stats. 1967, Ch. 105.)



71634

On or before the third Monday in August, the board shall furnish in writing to the board of supervisors and the county auditor of each affected county a description of each parcel of land within the district upon which a standby charge is to be levied and collected for the current fiscal year, together with the amount of standby charge fixed by the district on each parcel of land.

(Amended by Stats. 1965, Ch. 132.)



71635

The board shall direct that, at the time and in the manner required by law for the levying of taxes for county purposes the board of supervisors shall levy, in addition to any other tax it levies, the standby charge in the amounts for the respective parcels fixed by the board.

(Amended by Stats. 1965, Ch. 132.)



71636

All county officers charged with the duty of collecting taxes shall collect district standby charges with the regular tax payments to the county. Said charges shall be collected in the same form and manner as county taxes are collected, and shall be paid to the district.

(Added by Stats. 1965, Ch. 132.)



71637

Charges fixed by the district shall be a lien on all the property benefited thereby. Liens for said charges shall be of the same force and effect as other liens for taxes, and their collection may be enforced by the same means as provided for the enforcement of liens for state and county taxes.

(Added by Stats. 1965, Ch. 132.)






ARTICLE 2.5. Alternative Provisions for Standby Charges

71638

If the procedures set forth in this article as it read at the time a standby charge was established were followed, the district or improvement district may, by resolution, continue the charge pursuant to this article in successive years at the same rate. If new, increased, or extended assessments are proposed, the district or improvement district shall comply with the notice, protest, and hearing procedures in Section 53753 of the Government Code.

(Amended by Stats. 2007, Ch. 27, Sec. 40. Effective January 1, 2008.)



71638.1

For property within a district, a portion thereof, or an improvement district, which property was previously charged or assessed for such purposes, the district by resolution may fix on or before the third Monday of August, in each fiscal year, a water standby assessment or availability charge in the district, in any portion thereof, or in any improvement district, to which water is made available by the district, whether the water is actually used or not.

(Added by Stats. 1976, Ch. 139.)



71638.2

The resolution fixing a standby assessment or availability charge may establish schedules varying the charges according to land uses, water uses, and degree of water availability, subject to the maximum charges provided in Section 71631.

(Added by Stats. 1976, Ch. 139.)



71638.4

The levy and collection of such assessment or charge shall be made as provided in Sections 71634 through 71637, inclusive.

(Added by Stats. 1976, Ch. 139.)






ARTICLE 2.7. Standby Assessments

71639

(a) This article applies to the Three Valleys Municipal Water District.

(b) Notwithstanding any other provision of law, the district, by resolution, may adopt an assessment with a schedule of annual adjustments, and adjust the amount of an assessment in accordance with this section, if the adjustment is made in the same manner as provided for taxes, fees, and charges in subparagraph (A) or (B) of paragraph (2) of subdivision (h) of Section 53750 of the Government Code.

(c) The district shall cause notice of the intent to adopt the resolution to be published pursuant to Section 6066 of the Government Code prior to the date set for the adoption of the assessment, and shall hear any and all objections at the time and place set forth in the notice. The district, at the time and place specified in the notice, shall conduct the hearing and consider all objections to the assessment. Thereafter, the district may adjust the assessment, if all of the following conditions are met:

(1) The amount of the assessment does not exceed twenty-nine dollars and forty-one cents ($29.41) per equivalent dwelling unit.

(2) The revenue raised by the assessment, including its annual adjustments, is used exclusively to fund the readiness-to-serve charge, or equivalent charge, imposed upon the district by the Metropolitan Water District of Southern California, and related administrative costs.

(3) The district adjusts its water rates to its retail agencies by an amount necessary to prevent surplus funding of the readiness-to-serve charge imposed upon the district by the Metropolitan Water District of Southern California.

(d) For the purposes of Article XIII?C and Article XIII?D of the California Constitution, the district has not increased an assessment if the district adjusts an assessment in the same manner as provided for taxes, fees, and charges in subparagraph (A) or (B) of paragraph (2) of subdivision (h) of Section 53750 of the Government Code.

(Added by Stats. 2005, Ch. 210, Sec. 2. Effective January 1, 2006.)






ARTICLE 3. Water Shortages

71640

A district may restrict the use of district water during any emergency caused by drought, or other threatened or existing water shortage, and may prohibit the wastage of district water or the use of district water during such periods for any purpose other than household uses or such other restricted uses as the district determines to be necessary. A district may also prohibit use of district water during such periods for specific uses which it finds to be nonessential.

(Added by Stats. 1963, Ch. 156.)



71641

A district may prescribe and define by ordinance the restrictions, prohibitions, and exclusions referred to in Section 71640. Such an ordinance is effective upon adoption; but, within 10 days after its adoption, the ordinance shall be published pursuant to Section 6061 of the Government Code in full in a newspaper of general circulation which is printed, published, and circulated in the district. If there is no such newspaper the ordinance shall be posted within 10 days after its adoption in three public places within the district.

(Added by Stats. 1963, Ch. 156.)



71642

A finding by the board upon the existence, threat, or duration of an emergency or shortage, or upon the matter of necessity or of any other matter or condition referred to in Section 71640, shall be made by resolution or ordinance. The finding is prima facie evidence of the fact or matter so found, and such fact or matter shall be presumed to continue unchanged unless and until a contrary finding is made by the board by resolution or ordinance.

(Added by Stats. 1963, Ch. 156.)



71643

The finding made by the board pursuant to Section 71642 shall be received in evidence in any civil or criminal proceeding in which it may be offered, and shall be proof and evidence of the fact or matter found until rebutted or overcome by other sufficient evidence received in such proceeding. A copy of any resolution or ordinance setting forth such finding shall, when certified by the secretary of the district, be evidence that the finding was made by the district as shown by the resolution or ordinance and certification.

(Added by Stats. 1963, Ch. 156.)



71644

From and after the publication or posting of any ordinance pursuant to Section 71641, and until the ordinance has been repealed or the emergency or threatened emergency has ceased, it is a misdemeanor for any person to use or apply water received from the district contrary to or in violation of any restriction or prohibition specified in the ordinance. Upon conviction thereof such person shall be punished by imprisonment in the county jail for not more than 30 days, or by fine not exceeding six hundred dollars ($600), or by both.

(Amended by Stats. 1983, Ch. 1092, Sec. 417. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)









CHAPTER 3. Other Functions

ARTICLE 1. Recreation and Electrical Power

71660

A district may construct, maintain, improve, and operate public recreational facilities appurtenant to facilities operated or contracted to be operated by the district. It may by ordinance provide regulations binding upon all persons to govern the use of such facilities, including regulations imposing reasonable charges for the use thereof. Violation of district regulations relating to vehicle or boat speed limits, defacement of district property, the use, possession or discharge of firearms, weapons or fireworks, the creation of fire hazards, being under the influence of intoxicating beverages or dangerous drugs, or remaining on, or reentering district premises after an authorized district officer or employee has specifically withdrawn consent for a person to utilize district facilities, is a misdemeanor. Violation of any other regulation of the district adopted pursuant to this section is an infraction.

(Amended by Stats. 1978, Ch. 127.)



71661

In addition to the activities authorized by Section 71660, the Big Bear Municipal Water District may construct, maintain, improve, and operate public recreational facilities which are not appurtenant to a water reservoir operated by the district, when such proposal is approved by a majority of the qualified voters of the district voting at a special district election held pursuant to Part 4 (commencing with Section 71450) of Division 20.

This section, applicable only to the Big Bear Municipal Water District, is necessary because of the unique and special recreational problems of the area within such district.

(Added by Stats. 1975, Ch. 479.)



71662

A district may utilize any part of its water, and any part of its works, facilities, improvements, and property used for the development, storage, and transportation of water pursuant to Chapter 2 (commencing with Section 71610) to provide, generate, and deliver hydroelectric power, and may acquire, construct, operate, and maintain any and all works, facilities, improvements, and property necessary or convenient for such utilization.

(Added by Stats. 1977, Ch. 146.)



71663

A district may (a) pursuant to contract, provide, sell, and deliver hydroelectric power to the United States of America or any board, department or agency thereof, to the State of California for the purposes of the State Water Resources Development System, and to any public agency, private corporation, or other person or entity, or any combination thereof, engaged in the sale of electric power at retail; or (b) use all or any part of such hydroelectric power directly, or indirectly through exchange, in exercising any of the powers described in Section 71590 or as otherwise provided by law.

For the purposes of this section, public agency means a city, county, city and county, district, local agency, public authority, or public corporation.

(Added by Stats. 1977, Ch. 146.)



71663.5

(a) A district may provide, generate, and deliver electric power, and may construct, operate, and maintain any and all works, facilities, improvements, and property, or portion thereof, necessary or convenient for that generation and delivery.

(b) The electric powerplant or plants and transmission lines constructed pursuant to this section may be leased for operation. The power generated shall be used by a district for its own purposes. A district may sell surplus power to a public or private entity that is engaged in the distribution or sale of electricity. For purposes of this section, for its own purposes means a district performing only functions in its capacity as a water district, including, but not be limited to, any of the following:

(1) Pumping operations.

(2) Water treatment operations.

(3) Barrier intrusion operations.

(4) Desalination operations.

(c) Nothing in this section grants to a district the authority to provide, sell, or deliver electric power at retail.

(d) A district may not acquire property employed in the generation or delivery of electric power for public or private utility purposes, except by mutual agreement between the district and the owner of that property.

(e) (1) It is the intent of the Legislature, that each district that has purchased electricity from an electrical corporation on or after February 1, 2001, regardless of whether the district thereafter generates its own electricity, bear a pro rata share of the Department of Water Resources electricity purchase costs, that are recoverable from electrical corporation customers in commission-approved rates. It is the further intent of the Legislature to prevent any shifting of recoverable costs from districts that generate their own electricity pursuant to this section, to electrical corporation bundled customers.

(2) To the extent that any shifting of recoverable costs would occur, in the determination of the commission, those costs shall be recovered from districts that generate their own electricity, pursuant to this section.

(3) The Legislature finds and declares that the revisions of this subdivision are consistent with the requirements of Chapter 4 of the Statutes of 2001, First Extraordinary Session, and do not constitute a change in, but are declaratory of existing law.

(f) A district that generates its own electricity pursuant to this section shall be responsible for paying the following:

(1) A charge equivalent to the charges that would otherwise be imposed on the district by the commission to recover bond related costs pursuant to any agreement between the commission and the Department of Water Resources pursuant to Section 80110 of the Water Code, which charges shall be payable until all obligations of the Department of Water Resources pursuant to Division 27 (commencing with Section 80000) of the Water Code are fully paid or otherwise discharged. All bond charges are the property of the Department of Water Resources.

(2) If a district generates new offsite power, it shall be responsible for the additional costs of the Department of Water Resources, equal to the share of the Department of Water Resources estimated net unavoidable electricity purchase contract costs attributable to the district as determined by the commission, for the period commencing with the district s initial generation of its offsite electricity, through the expiration of all then existing electricity purchase contracts entered into by the Department of Water Resources.

(g) A district generating its own electricity pursuant to this section shall reimburse the electrical corporation that previously served the district for all of the following:

(1) The electrical corporation s unrecovered past undercollections for electricity purchases, including any financing costs, attributable to that district, that the commission lawfully determines may be recovered in rates.

(2) Any additional costs of the electrical corporation recoverable in commission approved rates, equal to the share of the electrical corporation s estimated net unavoidable electricity purchase contract costs attributable to the district, as determined by the commission, for the period commencing with the district s initial generation of electricity pursuant to this section, through the expiration of all then existing electricity purchase contracts entered into by the electrical corporation.

(h) (1) Any charges imposed pursuant to subdivision (f) shall be the property of the Department of Water Resources. Any charges imposed pursuant to subdivision (g) shall be the property of the particular electrical corporation. The commission shall establish sufficient mechanisms, including agreements with, or orders with respect to, electrical corporations as are necessary to ensure that charges payable pursuant to this section shall be promptly remitted to the party entitled to the payment.

(2) Charges imposed pursuant to this section shall be nonbypassable.

(i) Prior to implementing this section, the commission shall submit a report certifying its satisfaction of the provisions of this section to the Senate Energy, Utilities and Communications Committee, or its successor, and the Assembly Committee on Utilities and Commerce, or its successor.

(Added by Stats. 2002, Ch. 848, Sec. 2. Effective January 1, 2003.)



71664

The Marin Municipal Water District may construct, maintain, and operate one or more plants for the generation of power from wind or solar radiation, and the transmission lines for the conveyance thereof, and in connection therewith shall have all the powers set forth in Sections 71662 and 71663 for the generation and transmission of hydroelectric power.

(Added by Stats. 1983, Ch. 657, Sec. 1.)






ARTICLE 2. Sewage, Waste, and Storm Water Disposal

71670

A district may acquire, construct, and operate facilities for the collection, treatment, and disposal of sewage, waste, and storm water of the district and its inhabitants.

For purposes of this article, waste is as defined in subdivision (d) of Section 13050, and also includes any and all aquatic vegetation, except riparian vegetation, which threatens or adversely affects the quality of the waters within the district. Quality of the waters is as defined in subdivision (g) of Section 13050. Disposal of sewage includes the sale or resale of treated effluent for any purpose.

The district may prescribe, revise, and collect rates or other charges for the services and facilities furnished pursuant to this article.

The amendment to this section enacted at the 1977 78 Regular Session of the Legislature is declaratory of and does not constitute a change in existing law.

(Amended by Stats. 1978, Ch. 418.)



71670.5

A district may supply sewage and waste services to property not subject to district taxes at special rates, terms and conditions as are determined by the board for such services.

(Added by Stats. 1965, Ch. 1864.)



71671

The revenues from the rates and charges for services and facilities furnished pursuant to this article may be used for the following purposes:

(a) To pay the operating and maintenance expenses of the facilities.

(b) To provide a reasonable surplus for improvements, extensions, and enlargements.

(c) To pay the interest on any bonded debt for the facilities.

(d) To provide a sinking or other fund for the payment of the principal of such bonded debt as it becomes due.

(Added by Stats. 1963, Ch. 156.)



71672

The district may provide that the rates and charges for services and facilities furnished pursuant to this article may be collected with the water rates of the district, that all rates shall be billed upon the same bill and collected as one item, and that in the event of failure to pay the whole or any part of the bill, the district may discontinue any or all service for which the bill is rendered. This section shall not be construed to prohibit the collection of rates or charges by the district in any other lawful manner.

(Added by Stats. 1963, Ch. 156.)



71674

A district may fix, levy and collect a sewage and waste water service standby or availability charge in the same manner and under the same terms and conditions as are provided for a water standby or availability charge in Articles 2 (commencing with Section 71630) and 2.5 (commencing with Section 71638) of Chapter 2 of this part.

(Amended by Stats. 1976, Ch. 139.)






ARTICLE 3. Fire Protection

71680

(a) A district may exercise any of the powers, functions, and duties which are vested in, or imposed upon, a fire protection district pursuant to the Fire Protection District Law of 1987, Part 3 (commencing with Section 13800) of Division 12 of the Health and Safety Code.

(b) If the district includes any part of any local agency which provides fire protection service to any territory in the district, the district shall have no authority regarding the prevention or suppression of fires, in that territory unless the district has obtained the consent of the other local agency.

(Amended by Stats. 1987, Ch. 1013, Sec. 20.)






ARTICLE 4. Water Replenishment Assessment

71682

The provisions of this article apply only to districts in which the producers of a majority of the production of ground water within the boundaries of the district are or will within one year from the enactment of this article be subject to a court judgment requiring the delivery of makeup water to downstream users.

(Added by Stats. 1965, Ch. 1725.)



71682.1

For the purpose of replenishing the ground water supplies within such district and to provide such makeup water, a district may cause assessments to be levied as provided in this article. Provided, that:

(a) This article shall not apply to a district 80 percent of the area of which is included within the boundaries of a water replenishment district organized pursuant to Division 18 (commencing with Section 60000) of this code or 80 percent of the area of which is included within the boundaries of any other special district of any kind or type having replenishment powers and the power to levy an assessment on the ground water extractions.

(b) This article shall cease to apply to a district as of the end of any water year during which 80 percent of the area thereof becomes included within the boundries of such a water replenishment district or any such other special district denoted in subdivision (a) of this section.

(Added by Stats. 1965, Ch. 1725.)



71683

As used in this article:

Include, except when used in relation to the inclusion of land into a district, does not necessarily exclude matters not enumerated.

Person means any public agency or public corporation, whether federal, state, or local, or any private corporation, firm, partnership, individual, or group of individuals and includes a district levying a water replenishment assessment hereunder.

Water year means the period commencing on October 1st of one calendar year and ending on September 30th of the calendar year immediately following.

Fiscal year means the period commencing on July 1st of one calendar year and ending on June 30th of the calendar year immediately following.

Ground water means nonsaline water beneath the surface of the ground, whether or not flowing through known and definite channels.

Nonsaline water means water which has less than 1,000 parts of chlorides to 1,000,000 parts of water.

Production or producing means the extraction or extracting of ground water, by pumping or any other method, from shafts, tunnels, wells (including, but not limited to, abandoned oil wells), excavations, or other sources of such ground water, for domestic, municipal, irrigation, industrial, or other beneficial use, except that such terms shall not mean or include the extraction or extracting of ground water incidentally produced with oil in the production of oil or gas nor the extraction or extracting of ground water incidentally produced in a bona fide mining operation or in the bona fide construction of a tunnel for railroad, highway, aqueduct, pipeline, or other useful purpose (except the production of ground water for use or sale) unless the ground water so extracted shall be used or sold by the producer for domestic, municipal, irrigation, industrial, or other beneficial purpose.

Water-producing facility means any device or method, mechanical or otherwise, for the production of ground water from the ground water supplies within the district.

Owner means the person or persons owning any water-producing facility or any interest therein other than a lien to secure the payment of a debt or other obligation.

Operator means the person or persons operating a water-producing facility; the owner thereof shall be conclusively presumed to be such operator unless satisfactory showing be made to the board of directors of the district that such water-producing facility actually is operated by some other person or persons. Operator shall mean any person mentioned in Section 71683 who is operating a water-producing facility, it being the purpose of this article to include any such person within the provisions hereof.

Producer means any person or operator producing ground water within the boundaries of the district.

Annual overdraft means the amount, as determined by the board, by which the quantity of ground water removed by any natural or artificial means from the ground water supplies within the district during the water year exceeds the quantity of nonsaline water replaced therein by the replenishment of such ground water supplies in such water year by any natural or artificial means other than replensihment under the provisions of this article or by any other governmental agency or entity.

Accumulated overdraft means the aggregate amount, as determined from time to time by the board, by which the quantity of ground water removed by any natural or artificial means from the ground water supplies within the district during all preceding water years shall have exceeded the quantity of nonsaline water replaced therein by the replenishment of such ground water supplies in such water years by any natural or artificial means, the respective determination to be based upon reports, records, and other data or evidence found by the board to be adequate for the purpose of making such determination.

Makeup water means water of useable quality for ground water recharge required to be delivered to downstream users pursuant to a court judgment.

(Added by Stats. 1965, Ch. 1725.)



71684

Proceeds raised by the water replenishment assessments hereunder may only be used for the purchase of water for replenishment of the ground waters of the district and for the purchase, in whole or in part, of makeup water requirements.

(Added by Stats. 1965, Ch. 1725.)



71685

Not later than the second Tuesday in February each year the board shall order an engineering survey and report to be made regarding the ground water supplies of the district. The same shall include, among all other information and data which the board may require, the following:

(a) Records, data and other information for the consideration of the board in its determination of the annual overdraft.

(b) Records, data and other information for the consideration of the board in its determination of the accumulated overdraft as of the last day of the preceding water year.

(c) A report, with supporting data, as to the total production of ground water from the ground water supplies within the district during the preceding water year.

(d) A report, with supporting data, as to the changes during the preceding water year in the ground water levels and pressure levels or piezometric heights of the ground water contained within pressure-level areas of the district, and as to the effects thereof upon the ground water supplies within the district.

(e) An estimate of the annual overdraft for the current water year and for the ensuing water year.

(f) An estimate of the accumulated overdraft as of the last day of the current water year.

(g) An estimate of the total production of ground water from the ground water supplies within the district for the current water year and for the ensuing water year.

(h) An estimate of the changes during the current water year in the ground water levels, pressure levels or piezometric heights of the ground water contained within pressure-level areas of the district, and of the effects thereof upon the ground water supplies and makeup water requirements of the district.

(i) An estimate of the quantity, source, and cost of water available for replenishment of the ground water supplies and meeting the makeup water requirements of the district during the ensuing water year under the provisions of Section 71687.

(j) Records, data, estimates and other information for the consideration of the board in its determination of the makeup water requirements for the preceding, current and ensuing water years.

(Added by Stats. 1965, Ch. 1725.)



71686

On or before the second Tuesday in March of each year, and provided the survey and report called for by Section 71685 has been made, the board, by resolution, shall declare whether funds shall be raised to purchase water for replenishment and makeup water for the next ensuing water year pursuant to this article and whether the replenishment assessment will benefit, directly or indirectly, all of the persons or real property and improvements within the district.

(Added by Stats. 1965, Ch. 1725.)



71686.1

If the board, by resolution, determines that the funds needed to purchase replenishment or makeup water shall be raised by the levy of a replenishment assessment, then the board shall immediately publish a notice that a public hearing will be held on the second Tuesday of April for the purpose of determining whether and to what extent the estimated cost of purchasing water for replenishment and makeup requirements for the ensuing water year shall be paid for by a replenishment assessment. Such notice shall contain a copy of the board s resolution, the time and place of the hearing, and an invitation to all interested parties to attend and be heard in support of or opposition to the proposed assessment, the engineering survey and report, and the board s determination, and shall invite inspection of the engineering survey and report upon which the board acted. The notice shall be published in each affected county pursuant to Section 6061 of the Government Code, at least 10 days before the hearing date.

(Added by Stats. 1965, Ch. 1725.)



71686.2

The hearing shall be held before the board and a quorum shall be present. The hearing may be adjourned from time to time by the president or presiding officer or hearing officer but shall be completed by the first Tuesday in May next following.

(Added by Stats. 1965, Ch. 1725.)



71686.3

The board may appoint a qualified registered engineer familiar with water problems as a hearing officer to conduct the hearing.

(Added by Stats. 1965, Ch. 1725.)



71686.4

All evidence relevant to the engineering survey and report and the board s determination that such a replenishment assessment shall be levied may be introduced.

(Added by Stats. 1965, Ch. 1725.)



71687

Upon completing the hearing, but no later than the second Tuesday in May, the board shall, by resolution, find:

(a) The annual overdraft for the preceding water year.

(b) The estimated annual overdraft for the current water year.

(c) The estimated annual overdraft for the ensuing water year.

(d) The accumulated overdraft as of the last day of the preceding water year.

(e) The estimated accumulated overdraft as of the last day of the current water year.

(f) The total production of ground water from the ground water supplies within the district during the preceding water year.

(g) The estimated total production of ground water from the ground water supplies within the district for the current water year.

(h) The estimated total production of ground water from the ground water supplies within the district for the ensuing water year.

(i) The changes during the preceding water year in the ground water levels, pressure levels or piezometric heights of the ground water contained within pressure-level areas of the district, and the effects thereof upon the ground water supplies and makeup water requirements of the district.

(j) The estimated changes during the current water year in the ground water levels, pressure levels or piezometric heights of the ground water contained within pressure-level areas of the district, and the estimated effects thereof upon the ground water supplies within the district.

(k) The quantity of water which should be purchased for the replenishment of the ground water supplies and makeup water requirements of the district during the ensuing water year.

(l) The source and estimated cost of water available for such replenishment and makeup water requirements.

(m) The estimated costs of replenishing such ground water supplies and meeting makeup water requirements of the district with such water so purchased.

(n) The estimated costs of purchasing, in water years succeeding the ensuing water year, that portion of the quantity of water which should be purchased for the replenishment of the ground water supplies and meeting the makeup water requirements of the district during the ensuing water year, but which is estimated to be unavailable for purchase during said ensuing water year; the estimated costs shall be based on the estimated price of water for replenishment and makeup purposes during the ensuing water year.

(o) The estimated rate of the replenishment assessment required to be levied upon the production of ground water from the ground water supplies within the district during the ensuing fiscal year for the purposes of accomplishing such replenishment makeup water requirements and providing a reserve fund to purchase in future years, when available, that portion of the quantity of water which should be purchased for the replenishment of the ground water supplies and meeting the makeup water requirements of the district during the ensuing water year, but which is estimated to be unavailable for purchase during such ensuing water year.

(p) That persons extracting in the aggregate in excess of 50 percent of the water which would be subject to the water replenishment assessment, based upon production during the preceding fiscal year, have not filed their written objections to a proposed water replenishment assessment for the next succeeding fiscal year.

Without the specific finding required by this subdivision (p), no further steps shall be taken to establish such water replenishment assessment for the next succeeding fiscal year.

(Added by Stats. 1965, Ch. 1725.)



71687.1

Based on such findings the board shall, by resolution, determine what portion, if any, of the estimated cost of purchasing water for replenishment and makeup for the ensuing fiscal year shall be paid for by a replenishment assessment, and what portion, not exceeding 25 percent of the said portion, of the estimated cost of purchasing in the future that quantity of water which should be purchased during the ensuing water year, but which is estimated to be unavailable during that year, should be raised by a replenishment assessment.

(Added by Stats. 1965, Ch. 1725.)



71687.2

If the board determines that a replenishment assessment should be levied upon the production of ground water from ground water supplies within the district during the ensuing fiscal year, then immediately following the making of such determination the board shall levy a replenishment assessment on the production of ground water from the ground water supplies within the district during the fiscal year commencing on July 1st next, and such replenishment assessment shall be fixed by the board at a uniform rate per acre-foot of ground water so produced. The producers of such ground water shall pay such replenishment assessment to the district at the times and in the manner hereinafter in this article provided.

(Added by Stats. 1965, Ch. 1725.)



71688

The district, after the levying of the replenishment assessment, shall give notice thereof to the operators of all water-producing facilities in the district as disclosed by the records of such district, which notice shall state the rate of replenishment assessment for each acre-foot of ground water to be produced during the ensuing fiscal year. The notice may be sent by postal card or by other first-class mail with postage prepaid by the district.

(Added by Stats. 1965, Ch. 1725.)



71688.1

The operator of each water-producing facility within the district, on or before the last day of the month immediately following the respective quarterly periods ending March 31st, June 30th, September 30th, and December 31st of each year, shall file with the district a sworn statement setting forth the total production in acre-feet of ground water from such water-producing facility during the respective quarterly periods immediately preceding the filing of the respective statements, a general description or number locating such water-producing facility, and the method or basis of the computation of such ground water production. Each statement also shall contain such other information as the district may require.

If the board by its resolution determines that additional reports or statements are necessary or useful to carry out the purposes of this article and to administer the replenishment of the ground water supplies and meet the makeup water requirements of the district, then the board shall by its resolution so declare and shall give notice of the adoption of the resolution by immediately publishing the same in each affected county pursuant to Section 6061 of the Government Code. Effective 30 days after such publication, the operator of each water-producing facility in such district shall file with the district the report or statement required by such resolution, at such times and in such manner and form as are provided in such resolution.

(Added by Stats. 1965, Ch. 1725.)



71688.2

Any replenishment assessment levied pursuant to this article shall be due and payable to the district by each producer in quarterly installments on the last day for filing the statement of the production of ground water from the water-producing facility operated by such producer during the quarterly period required to be covered by such statement. The amount so due and payable shall be computed by multiplying the production in acre-feet of ground water so produced from such water-producing facility, as reported in such statement, by the rate of the replenishment assessment fixed and levied by the board for the fiscal year in which such production shall occur.

(Added by Stats. 1965, Ch. 1725.)



71688.3

The board shall authorize, and the district shall make, refunds in whole or in part of replenishment assessments theretofore paid, to any producer who has erroneously overstated his production of ground water in any sworn statement for a quarterly period required under the provisions of Section 71688.1, and who has overpaid his replenishment assessment for that quarter, but only upon compliance by the producer with the procedure hereinafter set forth and within the time hereinafter provided.

Any such producer, within one year of the last day for filing of the said sworn statement for the quarterly period in question, may file a verified application with the district on a form to be furnished by the district, containing such information as the district may require, requesting a refund of that portion of any replenishment assessment claimed to have been paid by reason of that producer s erroneous overstatement of ground water production. If incomplete information is contained in said application, or if the board desires other or further information than called for by that application, the same shall also be furnished by a verified statement within 30 days of mailing of written notice of request therefor to the producer at his address as shown by the district s records, or the application shall be deemed abandoned. Such request by the board shall not cause any application otherwise timely filed to be considered as not filed within said one-year period. The board may authorize, and the district may pay, any refund claimed without a hearing thereon, but no application shall be denied in whole or in part without a hearing being accorded to the applicant in which he shall have the burden of proof. Any determination by the board on any matter in connection with said application shall be final and conclusive upon the producer.

Any refund authorized to be paid under the provisions of this section may be paid only out of moneys realized from replenishment assessments levied pursuant to Section 71687.2, then or thereafter raised. Upon election of the producer, any refund determined by the board to be owing may be credited to the producer against any subsequent replenishment assessments which might become due and owing from him. No refunds shall be made except as authorized by this section.

(Added by Stats. 1965, Ch. 1725.)



71689

If any producer shall knowingly fail to pay a replenishment assessment within 30 days of when due, such producer shall become liable to the district for interest at the rate of 1 percent per month on the delinquent amount of the assessment.

(Added by Stats. 1965, Ch. 1725.)



71689.1

Should any operator of a water-producing facility knowingly fail to register his water-producing facility or knowingly fail to file the ground water production statement, or knowingly fail to file and furnish any other reports or statements required by resolution of the board adopted pursuant to Section 71688.1, he shall, in addition to interest as provided in Section 71689, become liable to the district for a penalty of one hundred fifty dollars ($150).

(Added by Stats. 1965, Ch. 1725.)



71689.2

The board, at the time of fixing the replenishment assessment rate, may provide by resolution that any producer operating a water-producing facility having a discharge opening not greater than two inches in diameter and providing ground water for domestic or irrigation uses on an area not exceeding one acre in extent, shall pay the amount fixed in such resolution as the replenishment assessment to be paid by such producer. No sworn statement as to the production of ground water from such water-producing facility need be filed.

(Added by Stats. 1965, Ch. 1725.)



71689.3

(a) The superior court of the principal county may issue a temporary restraining order upon the filing by the district with the court of a verified petition or complaint setting forth that the person named therein as defendant is the operator of a water-producing facility which has not been registered with the district or that the defendant is delinquent in the payment of a replenishment assessment. The temporary restraining order shall be returnable to the court on or before 10 days after its issuance.

(b) The court may issue and grant an injunction restraining and prohibiting the named defendant from the operation of any water-producing facility when it is established by the preponderance of the evidence at a hearing that the defendant has failed to register the water-producing facility with the district or that the defendant is delinquent in the payment of a replenishment assessment. The court may provide that the injunction so made and issued shall be stayed for a period not to exceed 10 days to permit the defendant to register the water-producing facility or to pay the delinquent replenishment assessment.

(c) Service of process shall be made by posting a copy of the summons and complaint upon the water-producing facility or the parcel of land upon which the water-producing facility is located and by personal service of summons and complaint upon the named defendant.

(d) The right to proceed for injunctive relief as provided in this section shall be in addition to any other right which may be provided elsewhere in this act or which may be otherwise allowed by law. The procedure provided in Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure regarding injunctions shall be followed except insofar as it may be otherwise provided in this section.

(Amended by Stats. 1982, Ch. 517, Sec. 410.)



71689.4

If the board shall have probable cause to believe that the production of ground water from any water-producing facility is in excess of that disclosed by the sworn statements covering such water-producing facility, or if no statements are filed covering a water-producing facility, the board may cause an investigation and report to be made concerning the production of ground water from such water-producing facility. The board may fix the amount of ground water production from any such water-producing facility at an amount not to exceed the maximum production capacity of such water-producing facility; provided, however, where a water-measuring device is permanently attached thereto, the record of production as disclosed by such water-measuring device shall be presumed to be accurate and the burden is upon the district to establish to the contrary.

After such determination has been made by the board, a written notice thereof shall be mailed to the operator of such water-producing facility at his address as shown by the district s records. Any such determination made by the district shall be conclusive on the operator, and on any producer producing water from such water-producing facility, and the replenishment assessment based thereon, together with interest and penalties, shall be payable forthwith, unless such operator or producer shall file with the board of directors of the district within 10 days after the mailing of such notice a written protest setting forth the ground or grounds for protesting the amount of production so fixed or the replenishment assessment, interest, and penalties so levied thereon. Upon the filing of such protest, the board shall hold a hearing at which time the total amount of the ground water production and the replenishment assessment thereon shall be determined, and the interest and penalties fixed, which action shall be conclusive if based upon substantial evidence. A notice of such hearing shall be mailed to protestant at least 10 days before the date fixed for the hearing. Notice of the determination by the board shall be mailed to each protestant. The producer shall have 20 days from the date of mailing of such notice to pay the replenishment assessment, interest and penalties so fixed by the board.

(Added by Stats. 1965, Ch. 1725.)



71689.5

The district may bring a suit in the court having jurisdiction against any producer of ground water from the ground water supplies within the district for the collection of any delinquent replenishment assessment, interest, or penalties. The court having jurisdiction of the suit may, in addition to any judgment, award interest and costs on any judgment as allowed by law.

(Amended by Stats. 1974, Ch. 1516.)



71689.6

It shall be unlawful to produce groundwater from any water-producing facility within any district from and after one year following the adoption of the resolution provided for in Section 71686 hereof, unless such water-producing facility shall have a water-measuring device affixed thereto capable of registering the accumulated amount of groundwater produced therefrom.

The board by resolution may extend such date on a year-to-year basis upon its determination that availability, price of water-measuring devices, or other circumstances justify such extension. Should the date be extended, notice thereof shall be published in the district pursuant to Section 6066 of the Government Code, such publication to be completed not less than two months prior to the date so extended.

This section shall not be applicable to any operator of a water-producing facility having a discharge opening two inches or less in diameter and providing groundwater for domestic or irrigation uses on an area not exceeding one acre in extent, who is required to pay a replenishment assessment in an amount fixed by resolution of the board of the district as hereinabove in this part provided.

Violation of this section shall be punishable by a fine not to exceed one thousand dollars ($1,000), or by imprisonment in the county jail for not to exceed six months, or by both such fine and imprisonment. Each day of operation of a water-producing facility in violation hereof shall constitute a separate offense.

(Amended by Stats. 1983, Ch. 1092, Sec. 418. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)



71689.7

Following a final adjudication of all or substantially all of the rights to extract ground water and a determination of the natural safe yield of the ground water supplies within the district, and a determination of the amount or extent to which the rights to extract ground water so adjudicated may be exercised without exceeding the natural safe yield of such ground water supplies, the board shall recognize such judicial determination by exempting from replenishment assessments the amount of water pumped by each person whose rights have been so adjudicated which does not exceed his proportionate share of the natural safe yield of the ground water supplies of the district, as so adjudicated from time to time by the court having jurisdiction over such adjudication proceeding. The replenishment assessment shall thenceforth be levied on each producer by multiplying the production in acre-feet of ground water so produced by such producer s water-producing facility in excess of his said adjudicated share of the natural safe yield by the rate of the replenishment assessment fixed and levied by the board for the fiscal year in which such production shall occur.

(Added by Stats. 1965, Ch. 1725.)



71689.8

To the extent that the replenishment assessment after adjudication hereunder shifts from all producers to those who extract water in excess of their respective shares of the natural safe yield of the ground water supplies within the district as so adjudicated, such replenishment assessment shall be deemed to benefit those persons who continue to pump and extract ground water in excess of their adjudicated shares of the natural safe yield. Inasmuch as such persons must buy supplemental water or be in contempt of the court s order limiting their extraction of ground water, they shall be deemed to benefit by the payment of a replenishment assessment which is used to purchase water to supplement the natural supplies of ground water available for use.

(Added by Stats. 1965, Ch. 1725.)



71689.9

To the extent that ground water supplies are replenished under this article no person shall acquire any property or other right in the waters provided by the district for replenishment purposes.

(Added by Stats. 1965, Ch. 1725.)






ARTICLE 5. Sanitation Service

71689.20

A district may acquire, construct, and operate facilities for, or may contract with others for, the collection and disposal of the garbage, waste, and trash of the district and its inhabitants. A district may not engage in, or contract with others for, the collection and disposal of garbage, waste, and trash in competition with any existing county franchise for the collection and disposal of garbage, waste, and trash.

(Added by Stats. 1971, Ch. 310.)



71689.21

The district may prescribe, revise, and collect rates or other charges for the services furnished pursuant to this article.

(Added by Stats. 1971, Ch. 310.)



71689.22

The district may provide that such rates or charges may be collected with the water or sewer rates, or both, of the district and that all rates shall be billed upon the same bill and collected as one item, and that in the event of failure to pay the whole or any part thereof, the district may discontinue any and all services for which such bill is rendered.

(Added by Stats. 1971, Ch. 310.)



71689.23

The district may determine whether sanitary service is necessary or feasible for all residents or properties within the district and shall thereupon make a finding as to which type of customer or area shall be excluded from service.

(Added by Stats. 1971, Ch. 310.)



71689.24

The district shall determine the types of wastes to be excluded from service.

(Added by Stats. 1971, Ch. 310.)



71689.25

Any contract with other parties for the supplying of this service for the district shall be granted by public bid for such periods as the district determines is in the best interests of the district. In the event of failure to receive a suitable bid, the district may negotiate a contract for service.

(Added by Stats. 1971, Ch. 310.)



71689.26

A district may adopt ordinances relating to the provision of sanitation services and the regulation of such services. Every such ordinance shall be in full force and effect forthwith upon adoption, but shall be published once in full in a newpaper of general circulation, printed, published and circulated in the district within 10 days after adoption, or if there be no newspaper it shall be posted within such time in three public places within the district.

(Added by Stats. 1971, Ch. 310.)



71689.27

From and after the posting or publication of any ordinance as provided in Section 71689.26, it shall be a misdemeanor for any person to violate any ordinance of the district adopted pursuant to Section 71689.26, and upon conviction thereof, such person shall be punished by being imprisoned in the county jail for not more than 30 days, or by fine of not more than six hundred dollars ($600), or by both such fine and imprisonment.

(Amended by Stats. 1983, Ch. 1092, Sec. 419. Effective September 27, 1983. Operative January 1, 1984, by Sec. 427 of Ch. 1092.)









CHAPTER 4. Property

71690

A district may, within or without the district:

(a) Take real and personal property of every kind by grant, purchase, gift, device, or lease.

(b) Hold, use, enjoy, lease, or dispose of real and personal property of every kind.

(Added by Stats. 1963, Ch. 156.)



71691

A district may:

(a) Acquire, or contract to acquire, waterworks or a waterworks system, waters, water rights, lands, rights, and privileges.

(b) Construct, maintain, and operate conduits, pipelines, reservoirs, works, machinery, and other property useful or necessary to store, convey, supply, or otherwise make use of water for a waterworks plant or system for the benefit of the district.

(c) Complete, extend, add to, repair, or otherwise improve any waterworks or waterworks system acquired by the district.

(d) Carry on and conduct waterworks or a waterworks system.

(e) Construct, maintain, and operate works, facilities improvements and property of the district useful or necessary for the provision, generation, and delivery of hydroelectric power pursuant to Sections 71662 and 71663.

(Amended by Stats. 1977, Ch. 146.)



71692

A district may lease from any person, or public corporation or agency, with the privilege of purchasing or otherwise, all or any part of water storage, transportation, or distribution facilities, existing waterworks, or a waterworks system.

(Added by Stats. 1963, Ch. 156.)



71693

A district may exercise the right of eminent domain to take any property necessary to supply the district or any portion thereof with water. The district, in exercising such power, shall, in addition to the damage for the taking, injury, or destruction of property, also pay the cost of removal, reconstruction, or relocation of any structure, railways, mains, pipes, conduits, wires, cables, or poles of any public utility which is required to be removed to a new location.

(Amended by Stats. 1975, Ch. 582.)



71694

A district may exercise the right of eminent domain to take any property necessary to carry out any powers of the district. The district, in exercising such right, shall, in addition to the damage for the taking, injury, or destruction of property, also pay the cost of removal, reconstruction, or relocation of any structure, railways, mains, pipes, conduits, wires, cables, or poles of any public utility which is required to be removed to a new location.

A district shall not exercise the right of eminent domain, under this section, for the condemnation of property outside the boundaries of the district for any purpose, unless it first obtains the consent thereto of the board of supervisors of the county in which such property is located; provided, however, that a district may exercise the right of eminent domain, under this section, for the condemnation of property outside the boundaries of the district for the acquisition of rights-of-way in any county in which territory of the district is located or in any county adjacent to such county without obtaining the consent of the board of supervisors thereof.

When a district proposes to exercise the power of eminent domain, under this section, for the condemnation of property outside the boundaries of the district for the acquisition of rights-of-way in any county in which territory of the district is located or in any county adjacent to such county, it shall give written notice, at least two weeks prior to condemning the property, to the board of supervisors of the county in which the property is located. Such written notice shall contain a description of the property to be condemned.

(Amended by Stats. 1975, Ch. 582.)



71695

A district may construct works along and across any stream of water, watercourse, street, avenue, highway, canal, ditch, or flume, or across any railway which the route of the works may intersect or cross. Such works shall be constructed in such manner as to afford security for life and property, and the district shall restore the crossings and intersections to their former state as near as may be, or in a manner so as not to have impaired unnecessarily their usefulness.

(Added by Stats. 1963, Ch. 156.)



71696

Every company whose right-of-way is intersected or crossed by district works shall unite with the district in forming the intersections or crossings and grant the rights therefor.

(Added by Stats. 1963, Ch. 156.)



71697

(a) A district may locate, construct, and maintain district works along and across any street or public highway and on any lands that are now or hereafter owned by the state; and a district has the same rights and privileges appertaining thereto as have been or may be granted to cities within the state. For districts whose territory includes any portion of the redevelopment project area referenced in subdivision (e) of Section 33492.41 of the Health and Safety Code, the exercise of this right shall not be subject to any permitting and approval requirements of any local agency other than the municipal water district that is locating, constructing, or maintaining these district works to the extent that this right is exercised for the purpose of providing facilities or services related to development, as defined in subdivision (e) of Section 56426 of the Government Code, to or in that portion of the redevelopment project area that, as of January 1, 2000, meets all of the following requirements:

(1) Is unincorporated territory.

(2) Contains at least 100 acres.

(3) Is surrounded or substantially surrounded by incorporated territory.

(4) Contains at least 100 acres zoned for commercial or industrial uses or is designated on the applicable county general plan for commercial or industrial uses.

(b) Facilities or services related to development may be provided by the district to all or any portion of the area defined in paragraphs (1) to (4), inclusive, of subdivision (a). Notwithstanding any other provision of the Government Code, building ordinances, zoning ordinances, and any other local ordinances, rules, and regulations of a city or other political subdivision of the state shall not apply to the location, construction, or maintenance of facilities or services related to development pursuant to this section.

(Amended by Stats. 2000, Ch. 129, Sec. 5. Effective July 14, 2000.)



71698

Any use by the district of a public highway now or hereafter constituted a state highway shall be subject to the provisions of Chapter 3 (commencing with Section 660) of Division 1 of the Streets and Highways Code.

(Added by Stats. 1963, Ch. 156.)



71699

No publicly owned utility shall commence to provide any water service for, on, or to any land within a municipal water district which is subject to (1) the lien of a bonded indebtedness incurred by the district for the purpose of providing a service similar to that which the utility proposes to provide or (2) a lien of an indebtedness arising under any contract between the district and the United States of America incurred or contracted by the district for the purpose of providing water service; provided, that a majority of the voters voting at an election within the district have approved the incurrence of the indebtedness and, provided further, that the district has water available and is ready, able, and willing to serve such land.

However, a publicly owned utility may commence to provide service, otherwise prohibited, upon either of the following conditions:

(a) In any portion of such a municipal water district proposed to be served by the publicly owned utility in which the total number of registered voters residing therein is less than 12, and in which the municipal water district (1) receives the written consent of at least a majority of the owners of real property holding at least a majority in value of the real property and (2) consents to the service by resolution.

(b) In any portion of such a municipal water district proposed to be served by the publicly owned utility in which the total number of registered voters residing therein is 12 or more, and in which at least a majority of the voters voting on the proposition shall have voted at a special municipal water district election to permit such service within that portion of the district. The election shall be called and held within that portion of the district in the same manner as an initiative measure pursuant to Section 71530.

(Added by Stats. 1970, Ch. 1272.)



71700

Any publicly owned utility which commences to provide any water service for, on, or to any land within a municipal water district which is providing service to the land and which land at the commencement of such service is subject to the lien of a bonded or contract indebtedness with revenues pledged for their payment, shall reimburse the district from the water revenues derived from charges made for service to such land, the amount which would have been paid by the district from water revenues for such bond or contract payments.

(Added by Stats. 1970, Ch. 1272.)






CHAPTER 5. Contracts

ARTICLE 1. Contracts With Other Agencies

71720

As used in this article:

(a) Public agency means and includes the United States or any department or agency thereof, the State or any department or agency thereof, and a county, city, public corporation, or public district of the State.

(b) Private corporation means and includes any private corporation organized under the laws of the United States or of this or any other state thereof.

(Added by Stats. 1963, Ch. 156.)



71721

Contracts mentioned in this article include those made with the United States under the Federal Reclamation Act of June 17, 1902, and all acts amendatory thereof or supplementary thereto, or any other act of Congress heretofore or hereafter enacted permitting co-operation.

(Added by Stats. 1963, Ch. 156.)



71722

A district may join with one or more public agencies, private corporations, or other persons for the purpose of carrying out any of the powers of the district, and for that purpose may contract with such other public agencies, private corporations, or persons to finance acquisitions, constructions and operations.

(Added by Stats. 1963, Ch. 156.)



71723

The contracts with other public agencies, private corporations, or persons may provide for contributions to be made by each party thereto, for the division and apportionment of the expenses of the acquisitions and operations, and for the division and apportionment of the benefits, the services, and products therefrom. Such contracts may also provide for an agency to effect the acquisitions and to carry on the operations, and shall provide in the powers and methods of procedure for such agency the method by which the agency may contract. Such contracts may contain such other and further covenants and agreements as may be necessary or convenient to accomplish the purposes thereof.

(Added by Stats. 1963, Ch. 156.)



71724

Any such contract with the United States or any department or agency thereof, or with any private corporation organized under the laws of the United States, by which the district or an improvement district thereof incurs an indebtedness or liability exceeding in any year the income and revenue for such year, shall not be executed without the assent of a majority of the qualified electors of the district or the improvement district voting at an election to be held for that purpose. Such election shall be called and held, so far as practicable, in the same manner as bond elections for the district or an improvement district.

(Amended by Stats. 1975, Ch. 151.)



71725

The exact final form of a proposed contract required to be approved by the voters of the district or an improvement district need not be available at the time of the special election, but the purpose of the contract, the maximum amount of the indebtedness created thereby, the maximum term of repayment, and the maximum interest rate on such indebtedness shall be known and included in the proposition or measure submitted to the voters of the district or the improvement district at the special election.

(Added by Stats. 1963, Ch. 156.)



71726

Any proposed contract approved by the voters of the Rainbow Municipal Water District, as provided in this article, at a special election held prior to January 1, 1978, shall be an approved contract notwithstanding that the maximum interest rate on such indebtedness was not known at the time of the special election and was not included in the proposition submitted to the voters of the district at the special election.

The provisions of this section are necessary because of special circumstances within the Rainbow Municipal Water District. A special election was held in the Rainbow Municipal Water District at which there was submitted to the voters of the district the proposition to approve a contract with the United States for a loan for the acquisition and construction of water facilities. At the time the proposed contract was submitted to the voters of the district the maximum interest rate on the indebtedness was not known and was not included in the proposition, although the voters were informed of the approximate rate of interest on the indebtedness. The proposed contract was approved by the voters and the district must enter into the contract in order to provide needed water to the inhabitants of the district. It is therefore hereby declared that a general law cannot be made applicable and that the enactment of this section as a special law is necessary for the solution of problems existing in the Rainbow Municipal Water District.

(Added by Stats. 1978, Ch. 449.)









CHAPTER 6. Controversies

71750

A district may sue and be sued, except as otherwise provided in this division or by law, in all actions and proceedings in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1963, Ch. 156.)



71751

A district may commence, maintain, intervene in, and compromise, in the name of the district, any action or proceeding involving or affecting the ownership or use of water or water rights within the district, used or useful for any purpose of the district, or a common benefit to lands within the district or inhabitants of the district.

(Added by Stats. 1963, Ch. 156.)



71752

An action to determine the validity of any contract authorized by Article 1 (commencing with Section 71720) of Chapter 5 of this part and any bonds, notes or other evidences of indebtedness may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Amended by Stats. 1963, Ch. 1151.)



71753

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable to the district.

(Amended by Stats. 1963, Ch. 1715.)



71757

To carry out the purposes of this division, a district shall have the power to commence, maintain, intervene in, defend and compromise, in the name of the district, or as a class representative of the inhabitants, property owners, taxpayers, water producers or water users within the district, or otherwise, and to assume the costs and expenses of any and all actions and proceedings now or hereafter begun to determine or adjudicate all or substantially all of the water rights of a basin or other hydrologic unit overlain, in whole or in part, by the district, as between owners of or claimants to such rights, to prevent any interference with water or water rights used or useful to the lands, inhabitants, owners, operators, or producers within the district, or to prevent the diminution of the quantity or quality of the water supply of the district or such basin, or to prevent unlawful exportation of water from the district or such basin.

(Added by Stats. 1965, Ch. 1725.)



71758

The district may employ counsel to defend any action brought against it or against any of its officers, agents or employees on account of any claimed action or inaction involving any claimed injury, taking, damage or destruction, and the fees and expenses involved therein shall be a lawful charge against the district.

(Added by Stats. 1967, Ch. 83.)



71759

If any officer, agent or employee of the district is held liable for any act or omission in his official capacity, except in case of actual fraud or actual malice, and any judgment is rendered thereon, the district shall pay the judgment without obligation for repayment by the officer, agent or employee.

(Added by Stats. 1967, Ch. 83.)



71760

(a) (1) The Elsinore Valley Municipal Water District and the Eastern Municipal Water District shall not be held liable for claims by past or existing County Water Company of Riverside customers or those who consumed water provided through the County Water Company of Riverside water system concerning the operation and supply of water from the County Water Company of Riverside water system during the interim operation period specified in subdivision (c) for any good faith, reasonable effort using ordinary care to assume possession of, to operate, or to supply water to the County Water Company of Riverside water system.

(2) The Elsinore Valley Municipal Water District and the Eastern Municipal Water District shall not be held liable for claims by past or existing County Water Company of Riverside customers or by those who consumed water provided through the County Water Company of Riverside water system for any injury that occurred prior to the commencement of the interim operation period specified in subdivision (c).

(b) (1) (A) The Western Municipal Water District and the Metropolitan Water District of Southern California shall not be held liable for claims by past or existing County Water Company of Riverside customers or by those who consumed water provided through the County Water Company of Riverside water system concerning the provision of supplemental imported water supplies to the County Water Company of Riverside water system during the interim operation period specified in subdivision (c) for any good faith, reasonable effort using ordinary care to supply water to the County Water Company of Riverside water system.

(B) The Western Municipal Water District and the Metropolitan Water District of Southern California shall not be held liable for claims by past or existing County Water Company of Riverside customers or by those who consumed water provided through the County Water Company of Riverside water system concerning the operation and supply of water from the County Water Company of Riverside water system for any injury that occurred prior to the commencement of the interim operation period specified in subdivision (c).

(2) This subdivision shall only apply if the water supplied by the Western Municipal Water District and the Metropolitan Water District of Southern California through the temporary potable service pipeline to the County Water Company of Riverside water system meets or exceeds federal and state drinking water quality standards.

(c) (1) The interim operation period shall commence upon the connection of a temporary potable service pipeline by either the Elsinore Valley Municipal Water District or the Eastern Municipal Water District to the County Water Company of Riverside water system, or upon the execution of an agreement between the Elsinore Valley Municipal Water District, the Eastern Municipal Water District, the County Water Company of Riverside, and any other signatories to provide service to the customers of the County Water Company of Riverside, whichever occurs first.

(2) (A) Except as provided in subparagraph (B), the interim operation period shall last until permanent replacement facilities are accepted by the Elsinore Valley Municipal Water District and the Eastern Municipal Water District with the concurrence of the State Department of Public Health or December 31, 2015, whichever occurs first.

(B) Upon the showing of good cause, the interim operation period shall be extended by the State Department of Public Health for up to three successive one-year periods at the request of the Elsinore Valley Municipal Water District and the Eastern Municipal Water District.

(3) The acceptance date of permanent replacement facilities shall be publicly noticed by the Elsinore Valley Municipal Water District and the Eastern Municipal Water District.

(d) Subdivision (a) shall only apply if the Elsinore Valley Municipal Water District and the Eastern Municipal Water District provide water to the County Water Company of Riverside water system in accordance with all of the following conditions:

(1) The Elsinore Valley Municipal Water District and the Eastern Municipal Water District shall comply with the special terms and conditions established by the State Department of Public Health for safe drinking water emergency funding pursuant to Section 75021 of the Public Resources Code for the interim operation period.

(2) Water provided by the Elsinore Valley Municipal Water District and the Eastern Municipal Water District through the temporary potable service pipeline to the County Water Company of Riverside water system shall meet or exceed federal and state drinking water quality standards.

(3) Reasonable water system flow and pressure through the temporary potable service pipeline shall be maintained during the interim operation period based upon the condition and integrity of the existing County Water Company of Riverside water system and any disruptions to water delivery resulting from construction related activities associated with the installation of permanent replacement facilities shall be minimal.

(4) The Elsinore Valley Municipal Water District and the Eastern Municipal Water District shall notify Riverside County fire officials serving the County Water Company of Riverside service area of the condition and firefighting support capabilities of the existing County Water Company of Riverside water system and planned improvements with the installation of permanent replacement facilities thereto. The Elsinore Valley Municipal Water District and the Eastern Municipal Water District shall maintain or improve the condition and firefighting support capabilities of the existing County Water Company of Riverside water system during the interim operation period.

(5) Customers of the County Water Company of Riverside shall receive written notice upon any change in possession, control, or operation of the water system.

(e) Nothing in this section shall be construed to do any of the following:

(1) Relieve any water district, water wholesaler, or any other entity from complying with any provision of federal or state law pertaining to drinking water quality.

(2) Impair any cause of action by the Attorney General, a district attorney, a city attorney, or any other public prosecutor, or impair any other action or proceeding brought by or on behalf of a regulatory agency.

(3) Impair any claim alleging the taking of property without compensation within the meaning of either the Fifth Amendment to the United States Constitution or Section 19 of Article I of the California Constitution.

(Added by Stats. 2014, Ch. 173, Sec. 2. Effective July 21, 2014.)









PART 6. FINANCIAL PROVISIONS

CHAPTER 1. Warrants

71800

A district may issue warrants to pay the formation expenses of the district. The warrants may bear interest at a rate not exceeding 8 percent per year from the date of issue until funds are available to pay the warrants.

(Amended by Stats. 1974, Ch. 721.)



71801

Formation expenses may include the fees of attorneys and others employed to conduct the formation proceedings, but shall not include the expenses of holding and conducting the formation election.

(Added by Stats. 1963, Ch. 156.)






CHAPTER 2. Promissory Notes

71810

A district may issue negotiable promissory notes pursuant to Sections 71811 and 71812. Such promissory notes shall bear interest at a rate not to exceed 12 percent per year. They shall be payable from revenues and taxes levied for purposes of the district other than the payment of principal and interest on any bonded debt of the district or of an improvement district therein.

(Amended by Stats. 1981, Ch. 466, Sec. 1.)



71810.5

Notwithstanding the provisions of Section 71810 which limit the rate of interest which promissory notes issued by a district may bear, the Otay Municipal Water District may issue promissory notes which bear interest at a rate not exceeding 15 percent per year. All other provisions of Section 71810 shall be applicable to the issuance of such notes. No promissory notes shall be issued by the Otay Municipal Water District pursuant to this section after five years following the effective date of this section, provided that this provision shall not affect the validity of any such notes issued prior to such date.

(Added by Stats. 1980, Ch. 274, Sec. 1. Effective June 29, 1980.)



71811

A district may issue negotiable promissory notes pursuant to this section to acquire funds for any district purposes. The maturity of the promissory notes shall not be later than five years from the date thereof. The total aggregate amount of the notes outstanding, at any one time, may be at least equal to seventy-five thousand dollars ($75,000) in any district but shall not exceed the lesser of either five million dollars ($5,000,000) or 3 percent of the assessed valuation of the taxable property in the district or, if the assessed valuation is not obtainable, 3 percent of the county auditor s estimate of the assessed valuation of the taxable property in the district evidenced by his certificate . Promissory notes issued pursuant to Section 71812 may be disregarded in computing the aggregate amount of notes that may be issued pursuant to this section.

(Amended by Stats. 1981, Ch. 464, Sec. 1.)



71812

A district may issue negotiable promissory notes pursuant to this section for the purpose of acquiring funds to finance the construction or acquisition of administrative offices, construction headquarters, commercial offices, or facilities for similar district purposes and for the acquisition of land for district purposes. The maturity of such promissory notes shall not be later than 10 years from the date thereof. The total aggregate amount of such notes outstanding at any one time may be at least equal to fifty thousand dollars ($50,000) in any district, but shall not exceed the lesser of either three million dollars ($3,000,000) or 1 percent of the assessed valuation of the taxable property in the district, or, if the assessed valuation is not obtainable, 1 percent of the county auditor s estimate of the assessed valuation of the taxable property in the district evidenced by his certificate. Promissory notes issued pursuant to Section 71811 may be disregarded in computing the aggregate amount of notes that may be issued pursuant to this section.

(Amended by Stats. 1981, Ch. 463, Sec. 1.)



71813

A district may borrow money in anticipation of the sale of, but not in excess of the principal amount of, authorized bonds of an improvement district formed pursuant to Chapter 3 (commencing with Section 71870) or Chapter 4 (commencing with Section 71920) of Part 7 of this division which have not yet been sold and delivered, and for that purpose may issue and sell negotiable bond anticipation notes, and may refund such notes as provided in this section. Such notes may be issued in anticipation of the sale of all or any portion of the bonds which are duly authorized at the time the notes are issued. Such notes shall mature within a period not to exceed five years from the date of issuance. In the event that the sale of bonds shall not have occurred prior to the maturity of such notes, the district may issue renewal notes to meet the notes then maturing. There shall be only one renewal of any note issued pursuant to this section and such renewal note shall mature within a period not to exceed three years from the date of issuance. The notes shall be sold in such manner as the board may determine, and such notes and the resolution providing for the issuance of such notes may contain any provision, condition or limitation which a bond, or any resolution or ordinance providing for the issuance of bonds, may contain. The interest on bond anticipation notes shall be payable at the time or times provided in such notes and may be represented by interest coupons attached to the notes and shall be payable from the same funds from which the interest on bonds of the improvement district are payable. The principal of such notes may be paid from any moneys of the improvement district available for such purpose. If such notes, or any portion thereof, have not been previously paid, they shall be paid from the proceeds of the next sale of bonds in anticipation of which the notes were issued. The resolution providing for the issuance of bond anticipation notes may contain a provision that, if for any reason bonds of the improvement district are not sold in time to provide funds to pay any unpaid note, and, if other funds of the improvement district are not available for such payment, taxes shall be levied upon the taxable property in the improvement district for such payment in the same manner provided for the payment of bonds in such amount each year for such period of years as may be set forth in such resolution. To the extent bond anticipation notes are paid from a tax levy, authorized bonds in a corresponding amount shall be canceled and not issued thereafter. When bonds of the improvement district are issued and any portion of the proceeds of the sale are to be used to pay bond anticipation notes, such bond shall mature not later than the maximum permissible years for such bonds under Section 71951 from the date of such notes as originally issued.

(Amended by Stats. 1975, Ch. 519.)



71814

A district may borrow money in anticipation of the sale of, but not in excess of the principal amount of, authorized bonds of the district which have not yet been sold and delivered, and for that purpose may issue and sell negotiable bond anticipation notes, and may refund such notes from time to time, but the maximum maturity of any such notes, as originally issued or as refunded, shall not exceed five years from the date of the original notes. The notes shall be sold in such manner as the board may determine, and such notes and the resolution providing for the issuance of such notes may contain any provision, condition or limitation which a bond, or any resolution or ordinance providing for the issuance of bonds, may contain. The interest on bond anticipation notes shall be payable at the time or times provided in such notes and may be represented by interest coupons attached to the notes and shall be payable from the same funds from which the interest on bonds of the district are payable. The principal of such notes may be paid from any moneys of the district available for such purpose. If such notes, or any portion thereof, have not been previously paid, they shall be paid from the proceeds of the next sale of bonds in anticipation of which the notes were issued. The resolution providing for the issuance of bond anticipation notes may contain a provision that, if for any reason bonds of the district are not sold in time to provide funds to pay any unpaid note, and, if other funds of the district are not available for such payment, taxes shall be levied upon the taxable property in the district for such payment in the same manner provided for the payment of bonds in such amount each year for such period of years as may be set forth in such resolution. To the extent bond anticipation notes are paid from a tax levy, authorized bonds in a corresponding amount shall be canceled and not issued thereafter. When bonds of the district are issued and any portion of the proceeds of the sale are to be used to pay bond anticipation notes, such bonds shall mature not later than the maximum permissible years for such bonds under Section 71951 from the date of such notes as originally issued.

(Amended by Stats. 1972, Ch. 618.)






CHAPTER 3. Adoption of Improvement Acts

71820

A district may use the Improvement Act of 1911, the Municipal Improvement Act of 1913, and the Improvement Bond Act of 1915 for the construction of any facilities authorized to be constructed by a district under the provisions of this division.

(Amended by Stats. 1972, Ch. 378.)



71821

The powers and duties conferred pursuant to Section 71820 on the various boards, officers, and agents of cities shall be exercised by the corresponding boards, officers, and agents of the district.

(Amended by Stats. 1972, Ch. 378.)



71822

In the application of the improvement acts specified in Section 71820 to proceedings instituted by a district, the terms used in such improvement acts have the following meanings:

(a) City council, council, or legislative body means the board of directors of the district.

(b) Municipality or city means the district.

(c) Clerk or city clerk means the secretary of the district.

(d) Superintendent of streets, street superintendent, or city engineer means any person appointed by the board to perform such duties.

(e) Tax collector means the county tax collector.

(f) Treasurer or city treasurer means the person or officer who has charge of and makes payment of the funds of the district.

(g) Mayor means the president of the board.

(h) Right-of-way means any parcel of land in, on, under, or through which a right-of-way or easement has been granted to the district for the purpose of contructing and maintaining any district works or improvements.

(i) Auditor means the county auditor.

(Amended by Stats. 1972, Ch. 378.)



71823

Any certificates or documents required by the improvement acts specified in Section 71820 to be filed or recorded in the office of the superintendent of streets or street superintendent shall be filed or recorded in the office of the secretary of the district.

(Amended by Stats. 1972, Ch. 378.)









PART 7. BONDS

CHAPTER 1. In General

71852

A district may issue bonds pursuant to Chapters 2 (commencing with Section 71860) and 5 (commencing with Section 71940) of this part for the purpose of providing money required to be paid to any district or authority organized under the Metropolitan Water District Act or the County Water Authority Act by the board of directors of such district or authority as all or part of the terms and conditions upon which the corporate area of the district may be annexed to the metropolitan water district or county water authority. The amount of such bonds may include the expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(Added by Stats. 1963, Ch. 156.)



71853

A district may issue revenue bonds for any purpose for which general obligation bonds may be issued. Such revenue bonds may be issued pursuant to the Revenue Bond Law of 1941 or any other law which by its terms is applicable to districts formed under this division.

(Added by Stats. 1963, Ch. 156.)



71854

A district that has outstanding revenue bonds which were approved by more than two-thirds of the votes cast at the election authorizing such bonds may incur a bonded indebtedness pursuant to this part for the purpose of refunding such revenue bonds, whether or not such revenue bonds are then due, and for the payment of all incidental expenses in connection with the refunding of such revenue bonds. Such general obligation bonds shall be authorized, issued, and sold in all respects as provided in this part for the authorization, issuance, and sale of general obligation bonds of a district.

(Added by Stats. 1978, Ch. 37.)






CHAPTER 2. Initiation of Proceedings for Issuance of Bonds for Entire District

71860

Whenever the board deems it necessary for the district to incur a bonded indebtedness for the acquisition, construction, completion, or repair of any or all improvements, works, or property mentioned in this division, the board shall, by resolution, so declare and call an election to be held in the district for the purpose of submitting to the voters thereof the proposition of incurring indebtedness by the issuance of bonds of the district.

(Added by Stats. 1963, Ch. 156.)



71861

The resolution calling the bond election shall state all of the following:

(a) The purpose for which the proposed debt is to be incurred, which may include expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(b) The amount of debt to be incurred.

(c) The maximum term the bonds proposed to be issued shall run before maturity, which shall not exceed 40 years.

(d) The maximum rate of interest to be paid, which shall not exceed 8 percent per year, payable semiannually, except that interest for the first year may be payable at the end of that year.

(e) The measure to be submitted to the voters.

(f) The date upon which an election shall be held for the purpose of authorizing the bonded indebtedness to be incurred.

(g) The designation of precincts, the location of polling places, and the names of the officers selected to conduct the election, who shall consist of one judge, one inspector, and two clerks in each precinct.

(Amended by Stats. 1975, Ch. 130.)






CHAPTER 3. Formation of Improvement Districts for Issuance of Bonds

ARTICLE 1. Initiation of Proceedings

71870

Whenever the board deems it necessary to incur a bonded indebtedness for the acquisition, construction, completion, or repair of any or all improvements, works, or property mentioned in this division and to provide for such bonded indebtedness to be payable from taxes levied upon less than all of the district, the board shall, by resolution, declare its intention to form an improvement district and to incur such indebtedness.

(Added by Stats. 1963, Ch. 156.)



71871

The resolution of intention shall state that the board intends to form an improvement district of a portion of the district which in the opinion of the board will be benefited, and to call an election in such proposed improvement district, on a date to be fixed, for the purpose of submitting to the voters thereof the proposition of incurring indebtedness by the issuance of bonds of the district for such improvement district.

(Added by Stats. 1963, Ch. 156.)



71872

The resolution of intention shall also state:

(a) The purpose for which the proposed debt is to be incurred.

(b) The amount of debt to be incurred, which may include expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(c) That taxes for the payment of the bonds and the interest thereon will be levied exclusively upon the taxable property in the improvement district.

(Added by Stats. 1963, Ch. 156.)



71873

The resolution of intention shall also state that a general description of the proposed improvement, together with a map showing the exterior boundaries of the proposed improvement district with relation to the territory immediately contiguous thereto and to the proposed improvement is on file with the secretary and is available for inspection by any person or persons interested. This map shall govern for all details as to the extent of the proposed improvement district.

(Added by Stats. 1963, Ch. 156.)



71874

The resolution of intention shall also state:

(a) The time and place for a hearing by the board on the questions of the formation and extent of the proposed improvement district, the proposed improvement, and the amount of debt to be incurred.

(b) That at the time and place specified in the resolution any person interested, including all persons owning property in the district or in the proposed improvement district, will be heard.

(Added by Stats. 1963, Ch. 156.)



71875

Notice of the hearing shall be given by publishing a copy of the resolution of intention pursuant to Section 6066 of the Government Code prior to the time fixed for the hearing in a newspaper printed and published in the district, if there is a newspaper printed and published in the district. Such notice shall also be given by posting a copy of the resolution of intention in six public places within the proposed improvement district at least two weeks before the time fixed for the hearing.

(Added by Stats. 1963, Ch. 156.)






ARTICLE 2. Hearing and Changes

71880

At the time and place fixed in the resolution of intention, or at any time and place to which the hearing is adjourned, the board shall proceed with the hearing. At the hearing any person interested, including any person owning property within the district or within the proposed improvement district, may appear and present any matters material to the questions set forth in the resolution of intention.

(Added by Stats. 1963, Ch. 156.)



71881

The board may change the purpose for which the proposed debt is to be incurred or the amount of bonded debt to be incurred, or both. The board may also change the boundaries of the proposed improvement district, but not so as to include any territory that will not, in its judgment, be benefited by the proposed improvement.

(Amended by Stats. 1995, Ch. 91, Sec. 182. Effective January 1, 1996.)



71882

The purpose or amount of bonded debt or the boundaries of the proposed improvement district shall not be changed by the board except after notice of its intention to do so, given by publication pursuant to Section 6061 of the Government Code in a newspaper printed and published in the district, if there is a newspaper printed and published in the district, and by posting in six public places within the proposed improvement district. The notice shall state the changed purpose and debt proposed and that the exterior boundaries as proposed to be changed are set forth on a map on file with the secretary which map shall govern for all details as to the extent of the proposed improvement district, and shall specify the time and place for hearing on such change, which time shall be at least 10 days after publication or posting of the notice.

(Added by Stats. 1963, Ch. 156.)



71883

At the time and place fixed in the notice of intention, or at any time and place to which the hearing is adjourned, the board shall proceed with the hearing. At the hearing any person interested, including any person owning property within the district or the proposed improvement district, may appear and present any matters material to the changes stated in the notice.

(Added by Stats. 1963, Ch. 156.)






ARTICLE 3. Formation

71890

At the conclusion of the hearing, the board shall by resolution determine whether it is deemed necessary to incur the bonded indebtedness. If so, the resolution shall also state:

(a) The purpose for which the proposed debt is to be incurred.

(b) The amount of the proposed debt.

(c) That the exterior boundaries of the portion of the district which will be benefited are set forth on a map on file with the secretary, which map shall govern for all details as to the extent of the improvement district.

(d) That such portion of the district set forth on the map shall thereupon constitute and be known as Improvement District No. ____ of ____ Municipal Water District.

(Added by Stats. 1963, Ch. 156.)



71891

The determinations made in the resolution of formation shall be final and conclusive.

(Added by Stats. 1963, Ch. 156.)



71892

After the formation of the improvement district pursuant to this chapter, all proceedings for the purpose of a bond election shall be limited, and shall apply only, to the improvement district, and taxes for the payment of the bonds and the interest thereon shall be levied exclusively upon the taxable property in the improvement district.

(Added by Stats. 1963, Ch. 156.)






ARTICLE 4. Calling on Bond Election

71900

After the Board has made its determination of the matters required to be determined by the resolution of formation, and if the board deems it necessary to incur the bonded indebtedness, the board shall by a futher resolution call a special election in the improvement district for the purpose of submitting to the voters thereof the proposition of incurring indebtedness by the issuance of bonds of the district for the improvement district.

(Added by Stats. 1963, Ch. 156.)



71901

The resolution calling the bond election shall contain all of the statements required by Section 71861 and, in addition, shall state:

(a) That the board deems it necessary to incur the bonded indebtedness.

(b) The improvement district to be benefited by the bonded indebtedness, as set forth in the resolution of formation of the improvement district, and that a map showing the exterior boundaries of the improvement district is on file with the secretary, which map shall govern for all details as to the extent of the improvement district.

(c) That taxes for the payment of such bonds and the interest thereon shall be levied exclusively upon the taxable property in the improvement district.

(Added by Stats. 1963, Ch. 156.)






ARTICLE 5. Advance of Funds

71910

The board may advance general funds of the district to accomplish the purposes of an improvement district formed pursuant to this chapter.

(Added by Stats. 1963, Ch. 156.)



71911

The board may repay the district for any advance of funds from the proceeds of the sale of bonds authorized for the purposes of the improvement district or as provided in Section 71616. To the extent that advances made for improvements for which such bonds were authorized are repaid from funds other than the proceeds of the sale of bonds of the improvement district, the authority of the board to issue bonds of the improvement district in a like amount or amounts shall terminate. The treasurer shall maintain proper records and accounts in which there shall be set forth all repayments of advances to the extent that advances are made for the improvements for which such bonds were authorized and, to the extent that such repayments reduce the amount of bonds which may be issued on behalf of any improvement district, the net principal amount of authorized but unissued bonds of such improvement district.

(Amended by Stats. 1969, Ch. 708.)









CHAPTER 4. Formation of Uninhabited Improvement Districts for Issuance of Bonds

ARTICLE 1. Initiation of Proceedings

71920

Whenever the board deems it necessary to incur a bonded indebtedness for the acquisition, construction, completion, or repair of any or all improvements, works, or property mentioned in this division and to provide for such bonded indebtedness to be payable from taxes levied upon an uninhabited portion of the district, the board shall, by resolution, declare its intention to form an uninhabited improvement district in such portion of the district and to incur such indebtedness.

(Added by Stats. 1963, Ch. 156.)



71921

For the purposes of this chapter the portion of a district formed into an uninhabited improvement district shall be deemed uninhabited if less than 12 voters reside therein at the time of the formation thereof.

(Added by Stats. 1963, Ch. 156.)



71922

The resolution of intention shall state that the board intends to form an improvement district of an uninhabited portion of the district which in the opinion of the board will be benefited, and to call an election in such proposed improvement district, on a date to be fixed, for the purpose of submitting to the voters thereof the proposition of incurring indebtedness by the issuance of bonds of the district for such uninhabited improvement district.

(Amended by Stats. 1974, Ch. 385.)



71923

The resolution of intention shall also state:

(a) The purpose for which the proposed debt is to be incurred.

(b) The amount of debt to be incurred, which may include expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(c) That taxes for the payment of the bonds and the interest thereon will be levied exclusively upon the taxable property in the uninhabited improvement district.

(Added by Stats. 1963, Ch. 156.)



71924

The resolution of intention shall also state that a general description of the proposed improvement, together with a map showing the exterior boundaries of the proposed uninhabited improvement district with relation to the territory immediately contiguous thereto and to the proposed improvement is on file with the secretary and is available for inspection by any person or persons interested. This map shall govern for all details as to the extent of the proposed uninhabited improvement district.

(Added by Stats. 1963, Ch. 156.)






ARTICLE 2. Bond Election

71930

After the board has made its determination of the matters required to be determined by the resolution of intention, and if the board deems it necessary to form the improvement district and to incur the bonded indebtedness, the board shall by a formation resolution call a special election in the proposed uninhabited improvement district for the purpose of submitting to the voters thereof the proposition of forming the uninhabited improvement district and incurring indebtedness by the issuance of bonds of the district for the uninhabited improvement district.

(Repealed and added by Stats. 1974, Ch. 385.)



71930.5

The provisions of this article apply only to bond elections called pursuant to this chapter. The provisions of Section 2502 of the Elections Code, relating to mandatory consolidation of elections, shall not apply to this chapter.

(Amended by Stats. 1994, Ch. 923, Sec. 265. Effective January 1, 1995.)



71931

Voter means a person who is a holder of title. Each voter shall have one vote for each dollar s worth of assessed value of land to which he holds title. The last equalized assessment roll of the county is conclusive evidence of ownership and of the value of the land so owned. Where title is held by two or more persons in undivided interests, the manner in which such interest may be voted shall be provided in the resolution calling the election.

(Repealed and added by Stats. 1974, Ch. 385.)



71931.5

The form and type of ballot to be used in the election and the manner of distribution thereof, to the voters, will be determined by the board.

(Added by Stats. 1974, Ch. 385.)



71932

All ballots shall be returned to the secretary of the district at the office of the district on or before the last date established for the return of the ballots by the board.

(Repealed and added by Stats. 1974, Ch. 385.)



71932.5

Within 10 days after the date on which all ballots must be received by the district, the board shall canvass the votes and declare the result.

(Added by Stats. 1974, Ch. 385.)



71933

Each ballot will give the voter the option of voting in favor of or in opposition to the formation of the improvement district and incurring indebtedness by the issuance of bonds of the district for the improvement district.

(Repealed and added by Stats. 1974, Ch. 385.)



71933.5

If a majority of the votes cast are in favor of the formation of the improvement district and incurring indebtedness by the issuance of bonds of the district for the improvement district, the improvement district shall be formed and bonds may be issued pursuant to Chapter 6 (commencing with Section 71950) of this part. If a majority of the votes cast are against the formation of the improvement district and incurring indebtedness by the issuance of bonds of the district for the improvement district, the improvement district shall not be formed and no bonds shall be issued.

(Added by Stats. 1974, Ch. 385.)



71934

Voting may be by proxy and every appointment of a proxy is revocable at the pleasure of the person executing it by giving written notice to the district any time before the person appointed as proxy shall cast a ballot representing the votes for which the proxy was given.

(Repealed and added by Stats. 1974, Ch. 385.)






ARTICLE 3. Advance of Funds

71936

The board may advance general funds of the district to accomplish the purposes of an improvement district formed pursuant to this chapter.

(Added by Stats. 1963, Ch. 1151.)



71937

The board may repay the district for any advance of funds from the proceeds of the sale of bonds authorized for the purposes of the improvement district or as provided in Section 71616. To the extent that advances made for improvements for which such bonds were authorized are repaid from the funds other than the proceeds of the sale of bonds of the improvement district, the authority of the board to issue bonds of the improvement district in a like amount or amounts shall terminate. The treasurer shall maintain proper records and accounts in which there shall be set forth all repayments of advances to the extent that advances are made for the improvements for which such bonds were authorized and, to the extent that such repayments reduce the amount of bonds which may be issued on behalf of any improvement district, the net principal amount of authorized but unissued bonds of such improvement district.

(Amended by Stats. 1969, Ch. 708.)









CHAPTER 5. Bond Election

71940

The board shall provide for holding the bond election on the day fixed in the resolution calling the election and in accordance with the provisions of the Elections Code, so far as they shall be applicable, except as otherwise provided in this division.

(Added by Stats. 1963, Ch. 156.)



71941

Notice of the holding of the bond election shall be given by publishing, pursuant to Section 6066 of the Government Code, the resolution calling the election in at least one newspaper published in the district. The last publication shall be made not less than two weeks prior to the date of the proposed election. If there is no newspaper published in the district, then the resolution shall be posted in three public places in the district not less than two weeks prior to the date of the proposed election. No other notice of the election need be given.

(Added by Stats. 1963, Ch. 156.)



71942

If the bond election is to be held in an improvement district, notice of the holding of such election shall be given by publishing, pursuant to Section 6066 of the Government Code, the resolution calling the election prior to the date of the proposed election in at least one newspaper printed and published in the municipal water district, if there is a newspaper printed and published in the district. Such resolution shall also be posted in three public places in the improvement district not less than two weeks prior to the date of the proposed election. No other notice of the election need be given.

(Added by Stats. 1963, Ch. 156.)



71943

The returns of the bond election shall be made, the votes canvassed by the board within seven days following the election, and the results thereof ascertained and declared in accordance with the provisions of the Elections Code, so far as they may be applicable, except as otherwise provided in this division.

(Added by Stats. 1963, Ch. 156.)



71944

The secretary, as soon as the result of the bond election is declared, shall enter in the records of the board a statement of such results.

(Added by Stats. 1963, Ch. 156.)



71945

No irregularities or informalities in conducting the bond election shall invalidate it, if the election has otherwise been fairly conducted.

(Added by Stats. 1963, Ch. 156.)



71946

Any action or proceeding in which the validity of any bonds or of the proceedings in relation thereto (including the formation of an improvement district for which bonds are authorized to be issued by the voters thereof at a bond election) is contested, questioned, or denied shall be commenced within three months from the date of the bond election; otherwise the bonds and all proceedings in relation thereto (including the formation of the improvement district) shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1963, Ch. 156.)



71947

If bonds have been authorized at an election held pursuant to this chapter prior to January 1, 1960, a portion of which bonds have not yet been issued, and the board determines that the sale of such unissued portion would be insufficient to finance the completion of the improvement for which the bonds were authorized, the board by resolution adopted prior to January 1, 1972, may modify the improvement and may authorize the issuance of bonds in an amount not exceeding the amount of such unissued portion for the purpose of paying the cost of the improvement as modified, without any further election, but only after notice and hearing in the same manner as provided in Article 2 (commencing with Section 71880) of Chapter 3 of this part and Article 6 (commencing with Section 53520) of Chapter 3, Part 1, Division 2, Title 5 of the Government Code, and provided that at the conclusion of the hearing the board shall by resolution determine that the territory within the district or improvement district will be benefited by the improvement as modified. Bonds so authorized may be issued and sold in the same manner as bonds authorized by an election under this chapter.

(Added by Stats. 1971, Ch. 790.)






CHAPTER 6. Issuance and Sale of Bonds

ARTICLE 1. Issuance and Terms

71950

If from the bond election returns it appears that more than two-thirds of the votes cast in such election were in favor of and assented to the incurring of the indebtedness, the board may, by resolution, at such time or times as it deems proper, issue bonds of the district for the whole or any part of the amount of the indebtedness so authorized, and may from time to time provide for the issuance of such amounts as the necessity thereof may appear, until the full amount of such bonds authorized has been issued.

(Added by Stats. 1963, Ch. 156.)



71951

The full amount of the authorized bonds may be divided into two or more series and different dates fixed for the bonds of each series. The maximum term which the bonds of any series shall run before maturity shall not exceed 40 years from the date of the series.

(Added by Stats. 1963, Ch. 156.)



71952

The board shall, by resolution, prescribe the form of the bonds and of the coupons attached thereto and fix the time when the whole or any part of the principal shall become due and payable. The payment of the first installment of principal may be deferred for a period of not more than five years from the date of the bonds or the date of the bonds of each series respectively.

(Added by Stats. 1963, Ch. 156.)



71953

The bonds shall bear interest at a rate or rates not to exceed 8 percent per year, payable semiannually, except that interest for the first year may be payable at the end of that year.

(Amended by Stats. 1975, Ch. 130.)



71954

The board may provide for the call and redemption of bonds prior to maturity at such times and prices and upon such other terms as it may specify. A bond shall not be subject to call or redemption prior to maturity unless it contains a recital to that effect or unless a statement to that effect is printed thereon.

(Added by Stats. 1963, Ch. 156.)



71955

The denomination of the bonds shall be stated in the resolution providing for their issuance but shall not be less than one hundred dollars ($100).

(Added by Stats. 1963, Ch. 156.)



71956

The principal and interest on the bonds shall be payable in lawful money of the United States at the office of the treasurer of the district or such other place or places as may be designated, or at either place or places at the option of the holder of the bond.

(Added by Stats. 1963, Ch. 156.)



71957

The bonds shall be dated, numbered consecutively, signed by the president and treasurer of the district, countersigned by the secretary, and the official seal of the district attached. The interest coupons of the bonds shall be signed by the treasurer of the district. All such signatures and countersignatures may be printed, lithographed, or mechanically reproduced, except that one of the signatures or countersignatures to the bonds shall be manually affixed.

(Added by Stats. 1963, Ch. 156.)



71958

If the bond election proceedings have been limited to and have applied only to an improvement district, the bonds are bonds of the district, shall be issued in the name of the district, and shall be designated Bonds of ____ Municipal Water District for Improvement District No. ____. Each bond and all interest coupons thereof shall state that taxes levied for the payment thereof will be levied exclusively upon the taxable property in the improvement district.

(Added by Stats. 1963, Ch. 156.)



71959

Any bonds issued by a district have the same force, value, and use as bonds issued by a city and are exempt from all taxation within the State.

(Added by Stats. 1963, Ch. 156.)



71960

The board may, without a vote of the electors, provide for the issuance of, and issue, general obligation bonds of the district or for an improvement district thereof if:

(a) The principal amount of such bonds do not exceed the then unissued balance of the principal amount of bonds authorized at an election held in the district, or in such improvement district, prior to May 9, 1967;

(b) The bonds are issued for the same purpose as that for which said unissued bonds were authorized; and

(c) The bonds are issued in accordance with the provisions of this article, except for the requirement of a bond election.

Bonds issued pursuant to this section may bear interest at a rate or rates not to exceed 8 percent per year, payable semiannually, except that interest for the first year may be payable at the end of that year. When bonds are issued pursuant to this section, unissued bonds as referred to in (a) and (b) above in a principal amount at least equal to the principal amount of bonds issued pursuant to this section, shall be canceled by order of the board and shall not be issued.

(Amended by Stats. 1975, Ch. 130.)






ARTICLE 2. Sale of Bonds and Use of Proceeds

71970

Before selling the bonds, or any part thereof, the board shall give notice inviting sealed bids in such manner as it may prescribe. If satisfactory bids are received, the bonds offered for sale shall be awarded to the highest responsible bidder. If no bids are received, or if the board determines that the bids received are not satisfactory as to price or responsibility of the bidders, it may reject all bids received, if any, and either readvertise or sell the bonds at private sale.

(Added by Stats. 1963, Ch. 156.)



71971

The proceeds from the sale of bonds shall be paid into the treasury of the district, placed to the credit of a special improvement fund, and expended only for the purpose for which the indebtedness was created. When such purpose has been accomplished, any moneys remaining in the special improvement fund may be transferred to the fund to be used for the payment of principal of and interest on the bonds.

(Added by Stats. 1963, Ch. 156.)



71972

Any moneys remaining in the special improvement fund from the sale of bonds of the district after the purpose for which the indebtedness was created has been accomplished may also be used for any other municipal water district purpose. Such moneys remaining from the sale of bonds of the district for an improvement district therein may also be used for any purpose which will benefit the property in the improvement district.

Such moneys may not be used for such other municipal water district purpose or improvement district purpose until two-thirds of the qualified voters of the district or improvement district have consented thereto at a special election called in the district or improvement district by the board. Notice of the election shall be given in the manner provided for bond elections in the district or improvement district, as the case may be, and in other respects the election shall be conducted as are other district elections.

(Added by Stats. 1963, Ch. 156.)



71973

Interest on any bonds issued by the district coming due before the proceeds of a tax levied at the next general tax levy after the sale of the bonds are available, and interest on any bonds issued by the district coming due before the expiration of one year following completion of the acquisition and construction of the works and improvements for which the bonds were issued may be paid from the proceeds of the sale of the bonds.

(Amended by Stats. 1967, Ch. 105.)



71974

The proceeds from the sale of bonds of the district issued for an improvement district thereof may be expended for the purpose for which the indebtedness was created in any territory annexed to the improvement district after the authorization of the bonds.

(Added by Stats. 1963, Ch. 156.)



71975

Notwithstanding any other provision of law, within the Rainbow Municipal Water District, if bonds have been authorized or issued pursuant to Chapter 4 (commencing with Section 71920) of this part, and thereafter, due to a change in conditions or circumstances, the board determines that the improvement, generally described in the resolution of intention No. 438, adopted October 27, 1969, pursuant to Section 71924, should be significantly modified, the board by resolution may so modify such improvement and may issue authorized but unissued bonds or, to the extent the rights of bondholders are not impaired, expend the proceeds of bonds issued for the purpose of paying the cost of the improvement as modified, without any further election or without taking proceedings pursuant to Chapter 4 (commencing with Section 71920) of this part, provided that such modification shall not change the purpose for which the sale of bonds was originally authorized, and only after notice and hearing in the same manner as provided in Article 2 (commencing with Section 71880) of Chapter 3 of this part and Article 6 (commencing with Section 53520) of Chapter 3, Part 1, Division 2, Title 5 of the Government Code, and provided that at the conclusion of the hearing the board, four-fifths of the members concurring, shall by resolution determine that the territory within the improvement district will be benefited by the improvement as modified. Notwithstanding the foregoing, the board, by resolution, may make minor modifications in the plans for the acquisition and construction of improvements and the determination made in such resolution shall be final and conclusive.

(Added by Stats. 1972, Ch. 285.)









CHAPTER 7. Formation of Improvement Districts for Issuance of Revenue Bonds

ARTICLE 1. Initiation of Proceedings

71980

Whenever the board deems it necessary to incur a bonded indebtedness for the acquisition, construction, completion, or repair of any or all improvements, works or property mentioned in this division, and to provide for such bonded indebtedness payable exclusively from the revenues of an enterprise acquired, constructed, improved or financed for the benefit of an area less than all of the district, the board shall, by resolution, declare its intention to form a revenue improvement district and to incur such indebtedness.

(Added by Stats. 1975, Ch. 229.)



71981

The resolution of intention shall state that the board intends to form a revenue improvement district of a portion of the district which in the opinion of the board will be benefited, and to call an election in such proposed revenue improvement district, on a date to be fixed, for the purpose of submitting to the voters thereof the proposition of incurring indebtedness by the issuance of revenue bonds of the district for such revenue improvement district.

(Added by Stats. 1975, Ch. 229.)



71982

The resolution of intention shall also state:

(a) The purpose for which the proposed debt is to be incurred and a general description of the enterprise.

(b) The estimated amount of debt to be incurred, which may include expenses of all proceedings for the authorization, issuance, and sale of the bonds.

(c) That the bonds are to be revenue bonds, and shall be payable exclusively from the revenues of the enterprise within such revenue improvement district and that the bonds are not to be secured by the taxing power of the district.

(Added by Stats. 1975, Ch. 229.)



71983

The resolution of intention shall also state that a general description of the proposed enterprise, together with a map showing the exterior boundaries of the proposed revenue improvement district with relation to the territory immediately contiguous thereto and to the proposed enterprise is on file with the secretary and is available for inspection by any person or persons interested. This map shall govern for all details as to the extent of the proposed revenue improvement district.

(Added by Stats. 1975, Ch. 229.)



71984

The resolution of intention shall also state:

(a) The time and place for a hearing by the board on the questions of the formation and extent of the proposed revenue improvement district and the proposed enterprise.

(b) That at the time and place specified in the resolution any person interested including all persons owning property in the district or in the proposed revenue improvement district, will be heard.

(Added by Stats. 1975, Ch. 229.)



71985

Notice of the hearing shall be given by publishing a copy of the resolution of intention pursuant to Section 6066 of the Government Code prior to the time fixed for the hearing in a newspaper printed and published in the district, if there is a newspaper printed and published in the district. Such notice shall also be given by posting a copy of the resolution of intention in six public places within the proposed revenue improvement district at least two weeks before the time fixed for the hearing.

(Added by Stats. 1975, Ch. 229.)






ARTICLE 2. Hearing and Changes

71986

Except as otherwise provided in this article, the board shall proceed with the hearing, conduct the hearing, make changes to the enterprise or the estimated amount of the proposed debt and hold hearings on the changes pursuant to Sections 71880 to 71883, inclusive.

(Added by Stats. 1975, Ch. 229.)






ARTICLE 3. Formation of Revenue Improvement District

71987

At the conclusion of the hearing, the board shall by resolution determine whether it is deemed necessary to form the proposed revenue improvement district and to incur the bonded indebtedness. If so, the resolution shall state:

(a) The purpose for which the proposed debt is to be incurred.

(b) The estimated amount of the proposed debt.

(c) That the exterior boundaries of the portion of the district which will be benefited are set forth on a map on file with the secretary, which map shall govern for all details as to the extent of the revenue improvement district.

(d) That such portion of the district set forth on the map shall thereupon be formed and be known as Revenue Improvement District No. ____ of ____ Municipal Water District.

(Added by Stats. 1975, Ch. 229.)



71988

The determinations made in the resolution of formation shall be final and conclusive.

(Added by Stats. 1975, Ch. 229.)



71989

After the formation of the revenue improvement district pursuant to this chapter, all proceedings for the purpose of a revenue bond election by the revenue improvement district shall be limited, and shall apply only to the revenue improvement district.

(Added by Stats. 1975, Ch. 229.)



71990

Except as otherwise provided by this chapter, after the formation of the improvement district pursuant to this chapter, the improvement district shall be a local agency for the purposes of the Revenue Bond Law of 1941 and the terms defined in the Revenue Bond Law of 1941 shall have the meaning therein set forth unless the context requires a different meaning.

(Added by Stats. 1975, Ch. 229.)






ARTICLE 4. Calling of Revenue Bond Election

71991

After the board has made its determination of the matters required to be determined by the resolution of formation, and if the board deems it necessary to incur the bonded indebtedness, the board shall, by a further resolution, call a special election in the revenue improvement district for the purpose of submitting to the voters thereof the proposition of incurring indebtedness by the issuance of revenue bonds of the district for the revenue improvement district. The election shall be held and the votes canvassed pursuant to law for municipal water district elections.

(Added by Stats. 1975, Ch. 229.)



71992

The resolution calling the revenue bond election shall be adopted, contain the statement, be published and provide for issuance of the revenue bonds in accordance with Article 3 (commencing with Section 54380 of the Government Code) of the Revenue Bond Law of 1941, except as otherwise required by law and this chapter, and, in addition, the resolution shall state:

(a) That the board deems it necessary to incur the bonded indebtedness.

(b) The revenue improvement district to be benefited by the bonded indebtedness, as set forth in the resolution of formation of the revenue improvement district, and that a map showing the exterior boundaries of the revenue improvement district is on file with the secretary, which map shall govern for all details as to the extent of the revenue improvement district.

(c) That the votes of a majority of all voters voting on the proposition are required to authorize the issuance of the revenue bond.

(Added by Stats. 1975, Ch. 229.)



71993

If the issuance of the revenue bonds is authorized at the election, the board shall provide for their issuance, sale, authentication, form and redemption in the manner provided in the Revenue Bond Law of 1941.

(Added by Stats. 1975, Ch. 229.)



71994

It is the intent of the Legislature that the provisions of this article shall be in addition to, and not exclusive of, the powers and duties of the revenue improvement district as a local agency under the Revenue Bond Law of 1941, except that where this chapter is inconsistent with the Revenue Bond Law of 1941, the Revenue Bond Law of 1941 is controlling. The municipal water district may do any act for or on behalf of the revenue improvement district authorized by law and the Revenue Bond Law of 1941 not inconsistent with the provisions of this chapter or in derogation of the security of the bondholders.

(Added by Stats. 1975, Ch. 229.)






ARTICLE 5. Advance of Funds

71995

The board may advance general funds of the district to accomplish the purposes of a revenue improvement district formed pursuant to this chapter.

(Added by Stats. 1975, Ch. 229.)



71996

The board may repay the district for any advance of funds from the proceeds of the sale of revenue bonds authorized for the purposes of the improvement district.

(Added by Stats. 1975, Ch. 229.)












PART 8. FORMATION OF IMPROVEMENT DISTRICTS FOR PURPOSES OTHER THAN ISSUANCE OF BONDS

CHAPTER 1. Initiation of Proceedings

72000

Whenever the board deems it necessary to form an improvement district of a portion of the district for a purpose other than the incurring of bonded indebtedness, the board shall by resolution declare that it intends to form an improvement district of a portion of the district which in its opinion will be benefited.

(Added by Stats. 1963, Ch. 156.)



72001

The resolution of intention shall also state:

(a) The purpose for which the proposed improvement district is to be formed.

(b) The estimated expense of carrying out such purpose.

(c) That taxes for carrying out such purpose will be levied exclusively upon the taxable property in the proposed improvement district.

(Added by Stats. 1963, Ch. 156.)



72002

The resolution of intention shall also state that a map showing the exterior boundaries of the proposed improvement district, with relation to the territory immediately contiguous thereto, is on file with the secretary and is available for inspection by any person or persons interested. This map shall govern for all details as to the extent of the proposed improvement district.

(Added by Stats. 1963, Ch. 156.)



72003

The resolution of intention shall also state:

(a) The time and place for a hearing by the board on the questions of the formation and extent of the proposed improvement district, the purpose for which it is to be formed, and the estimated expense of carrying out such purpose.

(b) That at such time and place any person interested, including all persons owning property in the district or in the proposed improvement district, will be heard.

(Added by Stats. 1963, Ch. 156.)



72004

Notice of the hearing shall be given by publishing a copy of the resolution of intention, pursuant to Section 6066 of the Government Code, prior to the time fixed for the hearing in a newspaper circulated in the municipal water district, if there is a newspaper circulated in the district. Such notice shall also be given by posting a copy of the resolution of intention, in three public places within the proposed improvement district for at least two weeks before the time fixed for the hearing.

(Added by Stats. 1963, Ch. 156.)






CHAPTER 2. Hearing and Adoption of Resolution of Formation

72010

At the time and place so fixed in the resolution of intention, or at any time or place to which the hearing is adjourned, the board shall proceed with the hearing. At the hearing any person interested, including any person owning property in the district, or in the proposed improvement district, may appear and present any matters material to the questions set forth in the resolution of intention.

(Added by Stats. 1963, Ch. 156.)



72011

At the conclusion of the hearing, the board shall by resolution determine whether it is necessary to form the improvement district. If so, the resolution shall also state:

(a) The purpose for which the proposed improvement district is to be formed.

(b) The estimated expense of carrying out such purpose.

(c) That the exterior boundaries of the portion of the district which will be benefited are set forth on a map on file with the secretary, which map shall govern for all details as to the extent of the improvement district.

(d) That such portion of the district set forth on the map, shall thereupon constitute and be known as Improvement District (A, B, C, or other letter designation)____ of ____ Municipal Water District.

(Added by Stats. 1963, Ch. 156.)



72012

The determinations made in the resolution of formation shall be final and conclusive.

(Added by Stats. 1963, Ch. 156.)



72013

After the formation of the improvement district pursuant to this part, all taxes levied for the carrying out of its purpose shall be levied exclusively upon the taxable property in the improvement district.

(Added by Stats. 1963, Ch. 156.)



72014

A copy of the resolution of formation shall be published pursuant to Section 6066 of the Government Code in a newspaper printed and published in the district, if there is a newspaper printed and published in the district. A copy of the resolution shall also be posted in three public places within the proposed improvement district for at least two weeks.

The resolution of formation shall not be effective until the 31st day after completion of the publication and posting.

(Added by Stats. 1963, Ch. 156.)






CHAPTER 3. Formation Election

72020

If a petition signed by not less than 10 percent of the voters of the proposed improvement district requesting that an election be held on the formation thereof is presented to the board before the effective date of the resolution of formation, the board shall by resolution call a special election in the proposed improvement district for the purpose of submitting the question of the formation of the improvement district to the voters of the proposed improvement district.

(Added by Stats. 1963, Ch. 156.)



72020.5

In addition to the provisions of Section 72020, in the Casitas Municipal Water District, the board may by resolution call a special election in the proposed improvement district for the purpose of submitting the question of the formation of the improvement district to the voters of the proposed improvement district. This special provision for Casitas Municipal Water District is necessary because the Legislature recognizes that certain proposed improvement districts in the Casitas Municipal Water District are controversial, that an election should be called, and that to require a petition to be circulated for recognized controversial improvement districts would constitute an unnecessary hardship. This problem is not common to all districts formed under this division. It is therefore hereby declared that a general law cannot be made applicable and that the enactment of this section as a special law is necessary for the solution of problems existing in the Casitas Municipal Water District.

(Added by Stats. 1976, Ch. 1273.)



72021

The board shall provide for holding the special election on the day fixed in the resolution calling the election and in accordance with the provisions of the Elections Code so far as they shall be applicable, except as otherwise provided in this division.

(Added by Stats. 1963, Ch. 156.)



72022

Notice of the holding of the special election shall be given by publishing the resolution calling the election, pursuant to Section 6066 of the Government Code, prior to the date of the proposed election in at least one newspaper printed and published in the municipal water district, if there is a newspaper printed and published in the district. The resolution shall also be posted in three public places in the proposed improvement district not less than two weeks prior to the date of the proposed election. No other notice of the election need be given.

(Added by Stats. 1963, Ch. 156.)



72023

The returns of the special election shall be made, the votes canvassed by the board within seven days following the election, and the results thereof ascertained and declared in accordance with the provisions of the Elections Code, so far as they may be applicable, except as otherwise provided in this division.

(Added by Stats. 1963, Ch. 156.)



72024

The secretary, as soon as the result of the special election is declared, shall enter in the records of the board a statement of such results.

(Added by Stats. 1963, Ch. 156.)



72025

If from the special election returns it appears that a majority of the votes cast at such election were in favor of the formation of the improvement district, the formation of the improvement district shall be complete.

(Added by Stats. 1963, Ch. 156.)



72026

No irregularities or informalities in conducting the special election shall invalidate it, if the election has otherwise been fairly conducted.

(Added by Stats. 1963, Ch. 156.)



72027

Any action or proceeding in which the validity of the formation of the improvement district or of any of the proceedings in relation thereto is contested, questioned, or denied shall be commenced within three months from the effective date of the resolution of formation, or, if an election is held, within three months from the date of such election; otherwise the formation of the improvement district and all proceedings in relation thereto shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1963, Ch. 156.)






CHAPTER 3.5. Apportionment of Extraordinary Costs of Water Delivery

72028

Whenever the board determines that it is necessary to equitably apportion any extraordinary costs of water delivery, including, but not limited to, filtration costs, to the benefited improvement districts within the district, the board shall, by resolution, declare its intent to impose the proportional share of such costs on the improvement districts within the district.

(Added by Stats. 1974, Ch. 830.)



72028.1

The resolution of intention shall include the nature of the extraordinary costs of water delivery, the amount of the cost which is to be borne by each benefited improvement district, and the calling of a combined election within all of the improvement districts affected on a date to be fixed for the purpose of submitting to the voters thereof the proposition of imposing additional debt on the improvement district.

(Added by Stats. 1974, Ch. 830.)



72028.2

The election called by the resolution of intention shall be held in accordance with the provisions of Chapter 5 (commencing with Section 71940) of Part 7 of this division for the holding of bond elections.

(Added by Stats. 1974, Ch. 830.)



72028.3

If the majority of the registered voters in all of the combined improvement districts in which the election is held voting on the proposition vote to impose the additional debt on the improvement districts, it shall be imposed; otherwise it shall not.

(Added by Stats. 1974, Ch. 830.)



72028.4

When additional debt is imposed on improvement districts pursuant to this chapter, the board shall take action at the time and in the manner required by law to require the board of supervisors to levy, in addition to any other tax it levies, a tax upon the property within the affected improvement districts at a rate or rates fixed by the board.

(Added by Stats. 1974, Ch. 830.)






CHAPTER 4. Advance of Funds

72030

The board may advance general funds of the district to accomplish the purposes of an improvement district formed pursuant to this part.

(Added by Stats. 1963, Ch. 156.)



72031

The board may provide that the district shall be repaid for any advance of funds, with interest at a rate not to exceed the interest value of money to the district, from the taxes levied exclusively upon the taxable property in the improvement district.

(Amended by Stats. 1969, Ch. 708.)






CHAPTER 6. Issuance of Bonds and Payment of Debt Service by the Pomona Valley Municipal Water District

ARTICLE 1. General Provisions

72060

The provisions of this chapter apply only to the Pomona Valley Municipal Water District.

(Added by Stats. 1974, Ch. 791.)



72061

Notwithstanding any other provisions of law, within the Pomona Valley Municipal Water District, bonds may be issued by such district and the debt service thereon paid in and for the purpose and in the manner provided in this chapter. Except as provided otherwise in this chapter, such bonds shall be issued and the debt service thereon paid in and for the purpose and in the manner otherwise provided by this division.

(Added by Stats. 1974, Ch. 791.)






ARTICLE 2. Bond Election, Issuance, and Sale

72062

Whenever the board deems it necessary for the district to incur a bonded indebtedness for the acquisition, construction, completion, or repair of any or all improvements, works, or property mentioned in this division, the board shall, by resolution, so declare and call an election to be held in the district for the purpose of submitting to the voters thereof the proposition of incurring indebtedness by the issuance of the bonds of the district pursuant to the provisions of this chapter.

(Added by Stats. 1974, Ch. 791.)



72063

The resolution calling the bond election shall state all of the following:

(a) The purpose for which the proposed debt is to be incurred, which may include expenses of all proceedings for the authorization, issuance, and sale of bonds.

(b) The amount of debt to be incurred by the district, and the initial percentage of the debt service on the debt to be incurred which is to be paid by each improvement district, subject to annual adjustment of such amount pursuant to Water Code Sections 72073 through 72076 hereof.

(c) The full amount of the authorized bonds may be divided into two or more series and different dates fixed for the bonds of each series. The maximum term, which the bonds of any series shall run before maturity shall not exceed 40 years from the date of the series.

(d) The bonds shall bear interest at a rate or rates not to exceed 8 percent per year, payable semiannually, except that interest for the first year may be payable at the end of that year.

(e) The measure to be submitted to the voters, which measure shall state that the bonds are to be issued and paid for in the manner set forth in this chapter and in the resolution calling the bond election.

(f) The principal of, or interest on, the bonded debt shall be paid from taxes levied and collected in the entire district as provided in Part 9 (commencing with Section 72090) of this division, except to the extent revenues of the district, or revenues raised by the alternative methods provided by this chapter in the improvement districts established pursuant to Article 3 (commencing with Section 72065) of this chapter are sufficient to pay the amount of such principal and interest that will become due before the proceeds of a tax levied at the next general tax levy will be available.

(g) The date upon which an election shall be held for the purpose of authorizing the bonded indebtedness to be incurred.

(h) The designation of precincts and the location of polling places.

(Amended by Stats. 1975, Ch. 291.)



72064

If, from the bond election returns, it appears that more than one-half of the votes cast in such election were in favor of, and assented to, the incurring of the indebtedness, the board may, by resolution, at such time or times as it deems proper, issue bonds of the district for the whole or any part of the amount of the indebtedness so authorized, and may from time to time provide for the issuance of such amounts as the necessity therefor may appear, until the full amount of such bonds authorized has been issued.

(Added by Stats. 1974, Ch. 791.)



72064.1

Except as provided otherwise herein, such election, issuance, and sale of bonds shall be governed by the provisions of this division.

(Added by Stats. 1974, Ch. 791.)






ARTICLE 3. Improvement Districts

72065

For the purpose of issuing bonds pursuant to the provisions of this chapter, nine improvement districts, the designations and boundaries of which are described as follows, are hereby established upon the authorization of such bonds by the electorate of such district pursuant to the provisions of this chapter:

?CLAREMONT IMPROVEMENT DISTRICT

Beginning at a point in the Northerly boundary of the Pomona Valley Municipal Water District as same existed on July 1, 1974, said point also being the Southwest corner of the Northeast Quarter of Section 21, T.1N. R.8W. S.B.B.M.; thence Easterly and Southerly along said District boundary to the point of intersection with the most Southerly boundary of the City of Claremont as same existed on July 1, 1974; thence Westerly and Northerly along said corporate boundary to a point of intersection with the center line of Towne Avenue as same existed on July 1, 1974; thence North along said center line to the point of intersection with the center line of Briarcroft Road; thence Westerly along said center line and its Westerly prolongation to its intersection with the center line of the Los Angeles County Flood Control District Thompson Creek Wash Right of Way as same existed on July 1, 1974; thence Northerly along said center line to the point of intersection with the center line of Baseline Road as same existed on July 1, 1974; thence Westerly along said center line of Baseline Road to the point of intersection with the center line of Webb Canyon Road as same existed on July 1, 1974; thence Northerly along the center line of Webb Canyon Road to the point of intersection with the North/South center line of Section 32 T.1N. R.8W. S.B.B.M.; thence Northerly along said center line of Section 32 and Section 29 T.1N. R.8W. S. B.B.M. to the Northwest corner of the Southwest Quarter of the Northeast Quarter of said Section 29; thence Easterly along the East/West center line of the said Northeast Quarter of Section 29 to the Easterly line of Section 29; thence North to the point of intersection with the Easterly boundary of the Marshall Canyon Regional Park as same existed on July 1, 1974; thence Northerly and Easterly along said boundary to the point of beginning.

LA VERNE IMPROVEMENT DISTRICT

Beginning at the most Northwesterly corner of the Claremont Improvement District, as described above; thence Southerly and Westerly along the Westerly edge of said Claremont Improvement District to the intersection with the center line of Briarcroft Road as same existed on July 1, 1974; thence Westerly along said center line and its Westerly prolongation to its intersection with the center line of Williams Avenue as same existed on July 1, 1974; thence Southerly along the center line of Williams Avenue to the intersection with the center line of Foothill Boulevard as same existed on July 1, 1974; thence Northwesterly along said center line of Foothill Boulevard to its intersection with the Easterly boundary of the City of La Verne as same existed on July 1, 1974; thence generally Southerly, Westerly, and Northerly along the said corporate city boundary to the center line of Puddingstone Drive as same existed on July 1, 1974; thence Westerly along the center line of Puddingstone Drive to its intersection with the Easterly boundary of the Los Angeles County Flood Control District Puddingstone Channel Right of Way as same existed on July 1, 1974; thence Northerly along said Right of Way boundary to its intersection with the Southeasterly boundary of the Los Angeles County Flood Control District San Dimas Wash Reservoir site; thence Northerly along said Reservoir site Easterly boundary and its Northeasterly prolongation to the center line of Section 36, T.1N., R.9W.; thence North along said center line to the Northerly line of said Section 36; thence West along said Northerly line to its intersection with the center line of San Dimas Canyon Road as same existed on July 1, 1974; thence Northerly on the centerline of San Dimas Canyon Road to its point of intersection with the Northerly boundary of the Pomona Valley Municipal Water District as same existed on July 1, 1974; thence Easterly along said Northerly boundary to the point of beginning.

SAN DIMAS IMPROVEMENT DISTRICT

Beginning at a point in the Northerly boundary of the Pomona Valley Municipal Water District, said point also being the center of Section 27, T.1N. R.9W. S.B.B.M.; thence Easterly along said District boundary to the Northwesterly corner of the La Verne Improvement District as described above; thence Southerly along said Westerly La Verne Boundary and its Southeasterly prolongation to the Northerly Right of Way of Ganesha Boulevard as same existed on July 1, 1974; thence Southwesterly along said Northerly Right of Way of Ganesha Boulevard to the Northerly Right of Way of U.S. 10 (San Bernardino Freeway) as same existed on July 1, 1974; thence Southwesterly along said Northerly Right of Way to the Westerly boundary of the Rancho San Jose, said point also being the point of intersection with the Northerly prolongation of the Northwesterly property line of the California Polytechnic University (Kellogg Campus); thence Southeasterly along said prolongation to the most Northerly and Westerly corner of the California State Polytechnic University property as same existed on July 1, 1974; thence Southerly and Westerly along the Northwesterly property lines of the California Polytechnic University and Mt. San Antonio Junior College properties to its intersection with the Easterly Right of Way of Grand Avenue as same existed on July 1, 1974; thence Northerly along the Southerly prolongation of the Northwesterly corporate boundary of the City of Walnut as same existed on July 1, 1974; thence continuing Northwesterly and Northeasterly along said corporate boundary to the most Northerly point of the City of Walnut as same existed on July 1, 1974, said point also being the Westerly property line of the Forest Lawn Memorial Park as same existed on July 1, 1974; thence North along said Westerly property line and its prolongation to the intersection with the Northerly Right of Way of U.S. 10 (San Bernardino Freeway) as same existed on July 1, 1974; thence Easterly along said Right of Way to its intersection with the corporate boundary of the City of San Dimas as same existed on July 1, 1974; thence Northwesterly and Northeasterly along said corporate boundary to its intersection with the Covina corporate boundary as same existed on July 1, 1974; thence Northeasterly, Westerly, and North along said Covina boundary and its Northerly prolongation to the center line of Badillo Street as same existed on July 1, 1974; thence Westerly on the center line of Badillo Street to its intersection with the center line of Banna Avenue as same existed on July 1, 1974; thence North along the center line of Banna Avenue to the center line of Ruddock Street as same existed on July 1, 1974; thence Westerly along the center line of Ruddock Street to the intersection of the center line of Glendora Avenue as same existed on July 1, 1974; thence North on the center line of Glendora Avenue to the Northerly line of the Southern Pacific Railroad Right of Way as same existed on July 1, 1974; thence Southwesterly along said Right of Way to its intersection with the Westerly boundary of the Pomona Valley Municipal Water District as same existed on July 1, 1974; thence generally Northerly, Westerly, and Northerly along the District boundary to its intersection with the center line of Arrow Highway as same existed on July 1, 1974; thence East on the center line of Arrow Highway to its intersection with the corporate boundary of the City of San Dimas as same existed on July 1, 1974; thence generally Northerly, Easterly, and Northerly along said corporate boundary to the point of beginning.

?GLENDORA IMPROVEMENT DISTRICT

Beginning at a point on the Northerly boundary of the Pomona Valley Municipal Water District as same existed on July 1, 1974, said point also being the center of Section 27, T.1N., R.9W. S.B.B.M; thence Southerly and Westerly along the Westerly boundary of the above mentioned San Dimas Improvement District to the Westerly boundary of the Pomona Valley Municipal Water District as same existed on July 1, 1974; thence Northerly and Easterly around said Pomona Valley Municipal Water District s Westerly and Northerly boundary to the point of beginning.

?COVINA IMPROVEMENT DISTRICT

Beginning at a point in the Westerly boundary of the Pomona Valley Municipal Water District as same existed on July 1, 1974, said point also being the center line of U.S. 10 (San Bernardino Freeway); thence North and East along said District boundary to its point of intersection with the Northerly Right of Way line of the Southern Pacific Railroad as same existed on July 1, 1974; thence Northerly and Southerly along the San Dimas Improvement District boundary as described above to the most Northerly point in the corporate boundary of the City of Walnut as same existed on July 1, 1974; thence Southerly and Westerly along said corporate boundary to the Westerly boundary of the Pomona Valley Municipal Water District as same existed on July 1, 1974; thence North along said Westerly boundary to the point of beginning.

?POMONA IMPROVEMENT DISTRICT

Beginning at a point on the Easterly boundary of the Pomona Valley Municipal Water District, said point being the most Southeasterly corner of the Claremont Improvement District as herein described above; thence Southerly, Westerly, and Southerly along said Easterly District boundary and the Southerly and Westerly boundary of the city of Pomona to its point of intersection with the Easterly corporate boundary of the City of Walnut as same existed on July 1, 1974; thence Northerly along said corporate boundary to its point of intersection with the Southerly boundary of the San Dimas Improvement district as described above; thence Easterly along said above described Southerly San Dimas, La Verne, and Claremont Improvement District boundaries to the point of beginning.

?DIAMOND BAR IMPROVEMENT DISTRICT

Beginning at a point in the Easterly boundary of the Pomona Valley Municipal Water District as same existed on July 1, 1974, said point also being the intersection of the Southerly corporate boundary of the City of Pomona as same existed on July 1, 1974, with the Los Angeles County boundary; thence Southerly and Westerly along the Easterly and Southerly boundary of the District to its intersection with the center line of the California No. 57 Right of Way (Orange Freeway) as same existed on July 1, 1974; thence Northeasterly along said center line to the Westerly boundary of Sections 32, 29, and 20, T.2S.-R.9W. S.B.B.M.; thence North along said Westerly boundary lines to the North boundary line of Section 20, T.2S.-R.9W. S.B.B.M.; thence East along said North line to the center line of said mentioned California No. 57 Right of Way (Orange Freeway) as same existed on July 1, 1974; thence Northeasterly along said center line to the West boundary of Sections 10 and 3, T.2S.-R.9W. S.B.B.M.; thence North along said Westerly boundary to its intersection with the corporate boundary of the City of Pomona, said line also being a point in the Southerly boundary of Pomona Improvement District as same existed on July 1, 1974; thence Northeasterly and Southeasterly along said Southern boundary of Pomona Improvement District to the point of beginning.

WALNUT IMPROVEMENT DISTRICT

Beginning at the point on the Westerly boundary of the Pomona Valley Municipal Water District, said point also being the intersection of the corporate boundary of the City of Walnut as same existed on July 1, 1974, and the most Southwesterly point of Covina Improvement District as described above; thence Easterly along the Southerly and Westerly boundaries of the Covina, San Dimas, Pomona, and Diamond Bar Improvement Districts to the point of intersection with the Southerly boundary of the Walnut Valley Water District as same existed on July 1, 1974; thence Westerly and Northerly along the Southerly and Westerly boundary of said Walnut Valley Water District to the point of intersection with the Southerly projection of the center line of Nogales Avenue as same existed on July 1, 1974; thence North on said center line of Nogales Avenue and its Northerly prolongation to its intersection with the Easterly Corporate boundary of the City of West Covina as same existed on July 1, 1974; thence Northerly along said Easterly boundary to its intersection with the Westerly boundary of the Pomona Valley Municipal Water District as same existed on July 1, 1974; thence Northerly along said District boundary to the point of beginning.

ROWLAND IMPROVEMENT DISTRICT

Beginning at a point in the Southerly boundary of the Pomona Valley Municipal Water District as same existed on July 1, 1974, said point also being the center line of the California No. 57 Right of Way (Orange Freeway) and the Southwesterly corner of the Diamond Bar Improvement District as described above; thence Westerly, Northerly, and Easterly along said Southwesterly boundary of the Pomona Valley Municipal Water District to the point of intersection with the Walnut Improvement District as described above; thence Southerly along the Westerly boundary of the Walnut and Diamond Bar Improvement Districts to the point of beginning.

(Amended by Stats. 1975, Ch. 291.)






ARTICLE 4. Definitions

72066

As used in this chapter, the following terms shall have the meaning described in this article:

(Repealed and added by Stats. 1975, Ch. 291.)



72066.1

Board shall mean the Board of Directors of the Pomona Valley Municipal Water District.

(Added by Stats. 1975, Ch. 291.)



72066.2

Charges shall mean charges made for metered water or for minimum charges for services, including customers charges, service charges, demand charges, and capacity charges, but shall not include charges made for water which is to be resold and delivered through mains or pipes.

(Added by Stats. 1975, Ch. 291.)



72066.3

Month shall mean a calendar month.

(Added by Stats. 1975, Ch. 291.)



72066.4

Person shall mean any domestic or foreign corporation, association, syndicate, joint stock company, partnership of any kind, joint venture, club, Massachusetts business or common law trust, society, individual, municipal corporation, and the state and any political subdivision thereof.

(Added by Stats. 1975, Ch. 291.)



72066.5

Service user shall mean any person required to pay a tax imposed under the provisions of this chapter.

(Added by Stats. 1975, Ch. 291.)



72066.6

Service supplier shall mean any person required to collect a tax under the provisions of this chapter.

(Added by Stats. 1975, Ch. 291.)






ARTICLE 5. Powers—Generally

72067

The board may exercise all of its powers and duties in regard to improvement districts established by this chapter in the same manner as to improvement districts otherwise formed under the provisions of this division, in addition to the manner otherwise provided in this chapter.

(Repealed and added by Stats. 1975, Ch. 291.)



72068

Any portion of the district, whether contiguous or not to an improvement district established by this chapter, may be annexed to such improvement district in the manner provided in Chapter 1 (commencing with Section 72670) of Part 11 of this division.

(Repealed and added by Stats. 1975, Ch. 291.)



72069

Any portion of the district may be excluded from an improvement district established by this chapter in the manner provided in Chapter 5 (commencing with Section 72040) of this part.

(Added by Stats. 1975, Ch. 291.)



72070

The board may advance general funds of the district to accomplish the purposes of an improvement district performed pursuant to this chapter.

(Added by Stats. 1975, Ch. 291.)



72071

The board may repay the district for any advance of funds, together with interest, at a rate not to exceed the interest value of money to the district, from any combination of the following sources:

(a) The proceeds of the sale of bonds authorized for the purposes of the improvement district.

(b) The taxes levied exclusively upon the taxable property in the improvement district.

(c) Revenue derived from any source set forth in Section 72077 hereof.

(Repealed and added by Stats. 1975, Ch. 291.)



72071.1

The board may levy an ad valorem property tax in each improvement district established pursuant to Article 3 (commencing with Section 72062) of this chapter, sufficient to pay the share of the maintenance and operation costs of any improvements constructed from the proceeds of bonds authorized pursuant to this chapter, for each such improvement district. The authorization of the bonds by the voters shall constitute authorization of the ad valorem property tax herein provided and no election need be held as provided in Chapter 3 (commencing with Section 2201) of Part 4 of Division 1 of the Revenue and Taxation Code.

(Added by Stats. 1975, Ch. 291.)






ARTICLE 6. Powers—Utility Tax

72072

In addition to the powers otherwise provided for improvement districts under this division, the board shall have the power to levy a utility tax, as provided by this article, on every person using water within any of the improvement districts established by this chapter or on every person using water within the service area of any retail water purveyor within any such improvement district.

(Repealed and added by Stats. 1975, Ch. 291.)



72072.1

Nothing in this article shall be construed as imposing a tax upon any person when the imposition of such tax upon that person would be in violation of the Constitution of the United States or the Constitution of this state.

(Added by Stats. 1975, Ch. 291.)



72072.2

Notwithstanding any other provision of law to the contrary, persons subject to the jurisdiction of the Public Utilities Commission need not obtain an authorization from the commission to comply with the provisions of this article.

(Added by Stats. 1975, Ch. 291.)



72072.3

The board hereby is authorized to impose a tax upon every person using water within any of the improvement districts established by this chapter or on every person using water within the service area of any retail water purveyor within any such improvement district, at the rate and in the manner provided in this article. The tax imposed by this section shall be a percentage of the charges made for such use of water and shall be paid by the person paying for such water.

(Added by Stats. 1975, Ch. 291.)



72072.4

The tax imposed in this article shall be collected from the service user by the service supplier. The amount collected in one month shall be remitted to the board on or before the last day of the following month.

(Added by Stats. 1975, Ch. 291.)



72072.5

The taxes imposed by this article shall be collected, insofar as practicable, at the same time as, and along with, the charges made in accordance with the regular billing practice of the service supplier. If the amount paid by a service user to a service supplier is less than the full amount of the charge and the tax which has accrued for the billing period, a proportionate share of both the charge and the tax shall be deemed to have been paid.

(Added by Stats. 1975, Ch. 291.)



72072.6

Taxes collected from the service user which are not remitted to the board on or before the due dates provided in this article are delinquent.

(Added by Stats. 1975, Ch. 291.)



72072.7

Interest and penalties for delinquency in remittance of any tax collected by a service supplier and not remitted to the board shall be assessed as follows:

(a) Any service supplier who fails to remit any tax imposed by this article within 30 days after receipt of written notice from the board of such failure shall pay a penalty of 10 percent of the amount of the tax.

(b) If the board determines that the nonpayment of any remittance due under this article is due to fraud, a penalty of 25 percent of the amount of the tax shall be added thereto in addition to the penalty stated in subdivision (a).

(c) In addition to the penalties imposed in this section, any service supplier who fails to remit any tax imposed by this part, shall pay interest at the rate of 1 percent per month, or fraction thereof, on the amount of the tax exclusive of penalties, from the date on which the remittance first became delinquent until paid.

(Added by Stats. 1975, Ch. 291.)



72072.8

Failure by a service user to pay any tax imposed by this article shall result in the following interest and penalties on the service user:

(a) Any service user who fails to pay any tax imposed by this article within 90 days of the date of receipt of notice of the amount of tax due from the service supplier shall pay a penalty of 10 percent of the amount of the unpaid tax.

(b) In addition to the penalty imposed in this section, any service user who fails to pay any tax imposed by this article, shall pay interest at the rate of 6 percent per annum, exclusive of penalties, from the date on which the remittance first became delinquent until paid, and a collection charge of five dollars ($5) for each delinquent account.

(c) The penalties, interest, and collection charges imposed by this section shall not be billed or collected by the service supplier, but shall be determined and collected by the board.

(Added by Stats. 1975, Ch. 291.)



72072.9

Any tax required to be paid by a service user under the provisions of this article shall be deemed a debt owed by the service user to the district. Any tax collected from a service user which has not been remitted to the board shall be deemed a debt owed to the district by the person required to collect and remit such tax. Nothing in this article shall impose any obligation upon a service supplier to take any legal action to enforce the collection of the utility users tax imposed by this article. Amounts uncollected by a service supplier shall be referred to the board for collection.

(Added by Stats. 1975, Ch. 291.)



72072.10

The board shall enforce the provisions of this article and may prescribe, adopt and enforce rules and regulations relating to the administration and enforcement of this article. The board shall not prescribe, adopt or enforce any rule or regulation which has the effect, directly or indirectly, of altering the terms and conditions of service of a service supplier serving the general public. Rules and regulations prescribed and adopted by the board shall not be inconsistent with procedures established from time to time by a service supplier serving the general public for the purpose of billing, collecting and accounting for charges in the conduct of its business.

(Added by Stats. 1975, Ch. 291.)



72072.11

Whenever the amount of any tax has been overpaid or paid more than once or had been erroneously or illegally collected or received by the board, it may be refunded, provided that a claim therefor in writing is filed with the board within two years of the date of payment.

(Added by Stats. 1975, Ch. 291.)



72072.12

Notwithstanding the provisions of Section 72072.11, a service supplier may claim a refund or take as credit against taxes collected and remitted the amount overpaid, paid more than once, or erroneously or illegally collected or received when it is established in a manner prescribed by the board that the service user from whom the tax has been collected did not owe the tax; provided, however, that neither a refund nor a credit shall be allowed unless the amount of the tax so collected has either been refunded to the service user or credited to charges subsequently payable by the service user to the person required to collect and remit.

(Added by Stats. 1975, Ch. 291.)






ARTICLE 7. Determination of and Alternative Methods of Payment of Debt Service and Costs of Maintenance and Operation

72073

The board annually shall cause to be prepared a written report stating the reasons for and conclusions of the board upon the following, together with any additional information deemed by the board to be relevant to such conclusions:

(a) The amount of the total debt service payable by the district for the following fiscal year on any bonded indebtedness incurred pursuant to this chapter, and the estimated maintenance and operation costs of the improvements for such fiscal year.

(b) The amount of such total debt service and maintenance and operation costs proposed to be raised in each of the improvement districts established under the provisions of this chapter, in accordance with the estimated benefits to be received by the landowners, water users, and inhabitants of each such improvement district during the following fiscal year.

(c) The projected retail water sales within each such improvement district for the following fiscal year, stated by volume and anticipated revenue.

Such report shall be mailed at least 20 days before the hearing provided for in Section 72074 to (1) each retail water purveyor with a service area wholly or partly within the district, and (2) any other interested party having made written request therefor at least 20 days before such hearing.

(Repealed and added by Stats. 1975, Ch. 291.)



72074

Annually, prior to approving the annual budget for the district, the board of directors shall hold a public hearing for the purpose of considering the report made pursuant to this article, and to determine the amount of debt service and maintenance and operation costs to be raised in each of the improvement districts established hereby and the method of payment of such amount in each such improvement district.

(Repealed and added by Stats. 1975, Ch. 291.)



72075

Notice of the hearing to be held pursuant to Section 72074 shall be given by publishing a copy, pursuant to Section 6066 of the Government Code, at least 15 days prior to the time fixed for the hearing in a newspaper of general circulation within the district, if there is a newspaper of such circulation within the district. Such notice also shall be given by posting a copy in three public places within each of the improvement districts established under this chapter for at least two weeks before the time fixed for the hearing.

The notice of such hearing shall state the following:

(a) The time and place for the hearing by the board.

(b) The amount of such debt service and maintenance and operation costs proposed to be raised in each improvement district established by this chapter.

(c) That an ad valorem tax will be levied in each improvement district in an amount sufficient to pay the bond debt service and maintenance and operation costs required for the following fiscal year by each improvement district, to the extent that alternative methods of payment are not available for such purpose under the provisions of this chapter.

(d) That at such time and place any person interested will be heard on the questions of such amount of debt service and maintenance and operation costs and the availability of such alternative methods of payment.

(Repealed and added by Stats. 1975, Ch. 291.)



72076

At the conclusion of the hearing, the board shall, by resolution, determine the following:

(a) The amount of the total debt service on any bond indebtedness incurred pursuant to this chapter and the amount of the maintenance and operation costs to be paid by each improvement district established hereunder, in accordance with the estimated benefits to be received by the landowners, water users, and inhabitants of each such improvement district.

(b) The method of payment of such debt service and maintenance and operation costs in each such improvement district.

(Repealed and added by Stats. 1975, Ch. 291.)



72077

The amount of such debt service and maintenance and operation costs to be raised in each improvement district established under this chapter shall be paid by an ad valorem tax, to the extent that such payment is not paid by one or more of the following alternative methods:

(a) Payment of funds to the district from water revenues or other income of the retail water purveyors within each such improvement district pursuant to a contract therefor, which shall constitute a lien upon such revenues and income. Notwithstanding the foregoing, such payment shall not be used unless and until a declaration of a majority of purveyors, stating their intention to use a specified amount of water service revenues or other income as such an alternative method of payment is filed with the board and there is shown to the satisfaction of the board that the financial condition of such purveyor reasonably will assure such payment. Such payment shall be made to the district on or before the date on which it would have received funds if it levied an ad valorem tax in lieu of such alternative method of payment.

If any such purveyor fails to make any or all of such payment, the amount of such delinquency, plus a penalty of 8 percent per annum, shall be paid by such defaulting purveyor through appropriate proceedings brought by the district.

(b) Collection of the utility tax pursuant to Sections 72072 to 72072.12, inclusive.

(c) Water standby or availability charges in any such improvement district fixed pursuant to Article 2 (commencing with Section 71630) of Chapter 2 of Part 5 of this division.

(d) Water revenues of the district derived from sales of water within each such improvement district pursuant to Article 1 (commencing with Section 71610) of Chapter 2 of Part 5 of this division.

The board shall not use any of such alternative methods of payment if a written protest against such use is filed with the board, prior to the conclusion of the hearing held pursuant to this chapter, by the retail water purveyors within each such improvement district providing the majority of retail water service within such improvement district by volume and number of services.

Notwithstanding the foregoing, if such a written protest is filed, the board may nonetheless use any such alternative means of payment, other than that specified in subdivision (a), upon the affirmative vote of four directors.

(Repealed and added by Stats. 1975, Ch. 291.)












PART 8.5. EXCLUSION OF TERRITORY FROM IMPROVEMENT DISTRICTS

72080

Proceedings to exclude territory from an improvement district, formed pursuant to this division, may be initiated by the board upon its own motion, or shall be initiated by the board upon receipt of a petition for exclusion signed by not less than 10 percent of the voters of the area proposed to be excluded, which states reasons such exclusion will be beneficial to the district or the improvement district or the territory to be excluded.

(Added by Stats. 1978, Ch. 404.)



72081

Upon adoption of a motion to initiate exclusion proceedings or upon receipt of a petition for exclusion, the board shall adopt a resolution of intention to exclude which shall state:

(a) The method by which the exclusion proceedings were initiated; by motion of the board or by petition of voters.

(b) That taxes for carrying out the purpose of an improvement district formed pursuant to Part 8 (commencing with Section 72000) will not be levied upon taxable property in the excluded territory following such exclusion.

(c) That taxes for the payment of principal and interest on any outstanding bonds of an improvement district will not be levied upon taxable property in the excluded territory following such exclusion, or, at the option of the board, that taxes for the payment of principal and interest on any outstanding bonds of an improvement district will continue to be levied upon taxable property in the excluded territory following such exclusion.

(d) That following such exclusion, the taxable property in the territory remaining in the improvement district shall continue to be levied upon and taxed to provide funds for the purposes of the improvement district.

(Added by Stats. 1978, Ch. 404.)



72082

The resolution of intention to exclude shall also state that a map showing the exterior boundaries of the proposed territory to be excluded, with relation to the territory remaining in the improvement district, is on file with the secretary and is available for inspection by any person or persons interested. The map shall govern for all details as to the extent of the proposed exclusion.

(Added by Stats. 1978, Ch. 404.)



72083

The resolution of intention shall also state:

(a) The time and place for a hearing by the board on the questions of the proposed exclusion and the effect of such exclusion upon the district, the improvement district and the territory to be excluded.

(b) That at such time and place any person interested, including all persons owning property in the district or in the improvement district, will be heard.

(Added by Stats. 1978, Ch. 404.)



72084

Notice of the hearing shall be given by publishing a copy of the resolution of intention to exclude, pursuant to Section 6066 of the Government Code, prior to the time fixed for the hearing in a newspaper circulated in the municipal water district, if there is a newspaper circulated in the district. Such notice shall also be given by posting a copy of the resolution of intention to exclude in three public places within the affected improvement district for at least two weeks before the time fixed for the hearing.

(Added by Stats. 1978, Ch. 404.)



72085

At the time and place so fixed in the resolution of intention to exclude, or at any time or place to which the hearing is adjourned, the board shall proceed with the hearing.

At the hearing any person interested, including any person owning property in the district, or in the improvement district may appear and present any matters material to the questions set forth in the resolution of intention to exclude.

(Added by Stats. 1978, Ch. 404.)



72086

At the conclusion of the hearing, the board shall by resolution determine whether it is necessary or desirable to exclude the territory. If so, the resolution shall also state:

(a) The reasons why such exclusion is necessary or desirable.

(b) That the exterior boundaries of the improvement district following such exclusion are set forth on a map on file with the secretary, which map shall govern all details as to the extent of the then existing improvement district.

(Added by Stats. 1978, Ch. 404.)



72087

The determinations made in the resolution of exclusion shall be final and conclusive.

(Added by Stats. 1978, Ch. 404.)



72088

After the exclusion of territory from the improvement district pursuant to this division, all taxes levied for the carrying out of the improvement district s purpose shall be levied exclusively upon the taxable property in the improvement district as then constituted, except that taxes shall continue to be levied upon the taxable property in the territory excluded for the payment of principal and interest on any outstanding bonds of the improvement district, if the board so determines in the resolution of exclusion.

(Added by Stats. 1978, Ch. 404.)



72089

A copy of the resolution of exclusion shall be published pursuant to Section 6066 of the Government Code in a newspaper printed and published in the district, if there is a newspaper printed and published in the district. A copy of the resolution shall also be posted in three public places within the improvement district for at least two weeks.

The resolution of exclusion shall not be effective until the 31st day after completion of the publication and posting.

This section shall not apply if the board has received the written consent of the owners of all the territory to be excluded therefrom. The written consent shall include the terms and conditions of exclusion, if any.

(Added by Stats. 1978, Ch. 404.)



72089.5

Any action or proceeding in which the validity of the exclusion of territory from the improvement district or of any of the proceedings in relation thereto is contested, questioned, or denied shall be commenced within three months from the effective date of the resolution of exclusion; otherwise, the exclusion and all proceedings in relation thereto shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1978, Ch. 404.)






PART 9. TAXES

CHAPTER 1. Taxes Generally

72090

A district may cause taxes to be levied, in the manner provided in this part, for the purpose of paying any obligation of the district, including its formation expenses and any warrants issued therefor. The amount of this levy shall not exceed the amount permitted by any maximum property tax rate limitation in the Revenue and Taxation Code, provided, however, that if no tax was levied by the district in either the 1971 1972 or 1972 1973 fiscal year and the district incurred expenses in such years, which expenses were paid from revenues other than taxes, then the maximum levy shall not exceed fifty cents ($0.50) per one hundred dollars ($100) of assessed valuation per year.

(Amended by Stats. 1974, Ch. 830.)



72090.5

A district may impose a special tax pursuant to Article 3.5 (commencing with Section 50075) of Chapter 1 of Part 1 of Division 1 of Title 5 of the Government Code. The special taxes shall be applied uniformly to all taxpayers or all real property within the district, except that unimproved property may be taxed at a lower rate than improved property.

(Added by Stats. 1991, Ch. 70, Sec. 15.)



72091

If the revenues of the district, or of any improvement district therein, are or in the judgment of the board will probably be inadequate for any cause to pay the principal of or interest on any bonded debt of the district, or any improvement district thereof, as it becomes due and also the amounts set forth in Section 71616, the board shall cause a tax to be levied, as provided in this part, sufficient to provide for such deficit and to pay the amount of such principal and interest that will become due before the proceeds of a tax levied at the next general tax levy will be available.

(Added by Stats. 1963, Ch. 156.)



72092

If, in the opinion of the board of a municipal water district, the corporate area of which has been included in or annexed to a metropolitan water district as a unit, the revenues of the municipal water district will be inadequate for any cause to pay the operating expense of such district, to provide for repairs and depreciation of works owned or operated by it, and to meet all of its obligations the board shall provide for the levy and collection of a tax, in the manner provided in this part, sufficient to raise the amount of money determined by the board to be necessary for the purpose of paying the operating expenses of such district, providing for repairs and depreciation of works owned or operated by it, and meeting all of its obligations.

(Added by Stats. 1963, Ch. 156.)



72093

The board shall determine the amounts necessary to be raised by taxation during the fiscal year and shall fix the rate or rates of tax to be levied which will raise the amounts of money required by the district. These acts by the board are a valid assessment of the property and a valid levy of the taxes so fixed. The amount of this levy shall not exceed the amounts permitted by any maximum property tax rate limitation in the Revenue and Taxation Code, provided, however, that if no tax was levied by the district for either the 1971 1972 of the 1972 1973 fiscal year, and the district incurred expenses in such years, which expenses were paid from revenues other than taxes, then the maximum levy shall not exceed fifty cents ($0.50) per one hundred dollars ($100) of assessed valuation per year.

(Amended by Stats. 1974, Ch. 830.)



72094

On or before September 1, the board shall certify to the board of supervisors and county auditor the tax rate or rates fixed for the district and shall furnish a statement of any delinquent and unpaid charges for water and other services, or either, requested in writing by the owner of the property that remain delinquent and unpaid for 60 days or more on July 1st.

(Amended by Stats. 1983, Ch. 564, Sec. 7.)



72095

The county auditor shall compute and enter in the county assessment roll the respective sums to be paid as a district tax on the property in the district, using the rate or rates of levy as fixed by the board and the assessed value as found on the assessment roll for the property subject to the particular tax.

(Repealed and added by Stats. 1970, Ch. 17.)



72096

Taxes for the payment of the interest on or principal of any bonded debt shall be levied on the property within the district, or improvement district therein, that is benefited by the bonded debt, as determined by the board in the resolution declaring the necessity to incur the debt. Taxes for other purposes of the district shall be levied on all property in the district or portion thereof subject to the particular tax.

(Added by Stats. 1963, Ch. 156.)



72096.5

Notwithstanding any other provisions of law, a mobilehome which occupies a rental space and is not permanently attached to the land is not property subject to ad valorem property taxes for debt service of the district or of any improvement district therein.

(Added by Stats. 1983, Ch. 109, Sec. 1.)



72097

All county officers charged with the duty of collecting taxes shall collect district taxes at the same time and in the same form and manner as county taxes are collected, and shall pay the collected district taxes to the district.

(Added by Stats. 1963, Ch. 156.)



72098

Taxes for the payment of a bonded debt and the interest thereon shall be a lien on all the property benefited thereby as stated in the resolution of the board declaring the necessity to incur the debt. All taxes for other purposes of the district shall be a lien on all the property in the district subject to the particular tax.

(Added by Stats. 1963, Ch. 156.)



72099

Liens for district taxes, whether for payment of a bonded indebtedness and the interest thereon or for other purposes, shall be of the same force and effect as other liens for taxes, and their collection may be enforced by the same means as provided for the enforcement of liens for state and county taxes.

(Added by Stats. 1963, Ch. 156.)



72100

The amount of any charges for water and other services or either included in the statement of delinquent and unpaid charges pursuant to subdivision (c) of Section 72094 shall be added to and become a part of the annual taxes next levied upon the property upon which the water for which the charges are unpaid was used and upon the property subject to the charges for any other district services and shall constitute a lien on that property as of the same time and in the same manner as does the tax lien securing such annual taxes. All laws applicable to the levy, collection and enforcement of municipal ad valorem taxes shall be applicable to such charges, except that if any real property to which such lien would attach has been transferred or conveyed to a bona fide purchaser for value, or if a lien of a bona fide encumbrancer for value has been created and attaches thereon, prior to the date on which the first installment of such taxes would become delinquent, then the lien which would otherwise be imposed by this section shall not attach to such real property and the charges relating to such property shall be transferred to the unsecured roll for collection. The county shall deduct from the charges collected an amount sufficient to compensate the county for costs incurred in collecting such delinquent and unpaid charges. The amount of such compensation shall be fixed by agreement between the board of supervisors and the district s board of directors.

(Amended by Stats. 1973, Ch. 861.)



72101

A district shall notify the holder of title to land whenever delinquent and unpaid charges for water and other services or either which could become a lien on such property pursuant to Section 72100 remain delinquent and unpaid for 60 days.

(Added by Stats. 1971, Ch. 1211.)



72102

In case any charges for water or other services, or either, remain unpaid the amount of the unpaid charges may in the discretion of the district be secured at any time by filing for record in the office of the county recorder of any county, a certificate specifying the amount of such charges and the name and address of the person liable therefor.

From the time of recordation of the certificate, the amount required to be paid together with interest and penalty constitutes a lien upon all real property in the county owned by the person or afterwards, and before the lien expires, acquired by him. The lien has the force, priority, and effect of a judgment lien and shall continue for 10 years from the date of the filing of the certificate unless sooner released or otherwise discharged. The lien may, within 10 years from the filing of the certificate or within 10 years from the date of the last extension of the lien in the manner herein provided, be extended by filing for record a new certificate in the office of the county recorder of any county and from the time of such filing the lien shall be extended to the real property in such county for 10 years unless sooner released or otherwise discharged.

(Added by Stats. 1979, Ch. 335.)






CHAPTER 2. Apportionment of Taxes in Multicounty Districts and Improvement Districts

72110

If a district contains lands situated in more than one county, the duties imposed upon the board of supervisors and county officers by Chapter 1 (commencing with Section 72090) of this part shall be performed by the board of supervisors and county officers of each affected county.

(Added by Stats. 1963, Ch. 156.)



72111

In a district containing lands situated in more than one county, the auditor of each affected county shall immediately after equalization and not later than the 15th day of August of each year, prepare and deliver to the secretary of the district, or such other officer thereof as may be designated by the board, a certificate showing the assessed valuation of all property within the district lying within the county. Thereafter, the board shall make the certification and statement, and issue the directions, as required by Sections 72094 and 72095. After collection of taxes by the proper county officers at the rate specified, such officers shall pay the moneys received therefrom to the district.

(Added by Stats. 1963, Ch. 156.)



72112

Whenever an improvement district within a municipal water district is itself located in two or more counties, the method and procedure for the apportionment of district taxes between counties shall apply to such improvement district.

(Added by Stats. 1963, Ch. 156.)






CHAPTER 3. Payments by Public Agencies in Lieu of Taxes

72125

Public agency, as used in this chapter, means any city, county, district, other local authority or public body of, or within, this state.

(Added by Stats. 1971, Ch. 550.)



72126

On or before July 1st of each year, a district by resolution may authorize public agencies, located wholly or partially within the boundaries of the district, to pay all or any portion of the taxes levied by the district for the fiscal year commencing on July 1st of such year. Following the adoption of such resolution, any public agency located wholly or partially within the boundaries of the district may, as provided in this chapter, utilize funds derived from the sale of water or other funds not appropriated to some other use to pay a district within whose boundaries such public agency is wholly or partially situated such amounts in avoidance of taxes of the district as may be determined annually by the governing body of such public agency. Any such payment shall be credited to the taxable property of the public agency within the district and shall be deducted from the amount of taxes which would otherwise be levied by the district against such property. If any such payment exceeds the amount of taxes which would otherwise have been levied against such property, the amount of such excess, with interest, shall be carried over and applied in reduction of taxes levied on such property during the ensuing year or years.

(Added by Stats. 1971, Ch. 550.)



72127

On or before the first day of September, in any year the governing body of a public agency located wholly or partially within a district may declare its intention to utilize its funds to pay the whole or a portion of the taxes to be next paid to such district.

(Added by Stats. 1971, Ch. 550.)



72128

All such declarations shall be made by order and resolution of the governing body of the public agency and shall state that payment shall be made in cash directly to the district in equal installments on December 10th in the year of the declaration and on April 10th in the year next following.

(Added by Stats. 1971, Ch. 550.)



72129

Immediately upon the adoption of such declaration a certified copy shall be filed by such public agency with the secretary of the district to whom the taxes would inure, the county assessor and county auditor of the county wherein the public agency is situated and the State Board of Equalization.

(Added by Stats. 1971, Ch. 550.)



72130

Upon receipt of a certified copy of such declaration, the board of directors of the district may reject such declaration whenever the public agency has, in the preceding five-year period, declared its intention to utilize its funds in lieu of taxes and has failed to meet its obligations thereunder in a timely manner.

(Added by Stats. 1971, Ch. 550.)



72131

Upon receipt of a certifed copy of such declaration, the county assessor, county auditor, or other responsible officer shall reduce the amount of taxes to be collected within the boundaries of the public agency for the benefit of the district by the amount which the public agency has declared its intent to pay, provided, the board of directors of the district does not notify such officers of rejection of such declaration pursuant to Section 72130.

(Added by Stats. 1971, Ch. 550.)



72132

A public agency which exercises its right to utilize its funds in avoidance of taxes shall retain its rights to state, county, or other public agency reimbursement to the same extent that the public agency would have enjoyed had the taxes of the district been carried on the county assessment roll.

(Added by Stats. 1971, Ch. 550.)






CHAPTER 4. Chino Basin Production Assessments

ARTICLE 1. General Provisions

72140

This chapter shall be known and may be cited as the Chino Basin Production Assessment Law.

(Added by Stats. 1975, Ch. 165.)



72140.1

As used in this chapter:

(a) Annual or year means a calendar year unless the context indicates a contrary meaning.

(b) Assessing district means any Chino Basin district which levies a production assessment under this chapter.

(c) Board means the board of directors of the primary district.

(d) Chino Basin means the groundwater basin situated within the Counties of Los Angeles, Riverside, and San Bernardino and which is described in the complaint for general adjudication of water rights in the matter of Chino Basin Municipal Water District v. City of Chino, et al., San Bernardino Superior Court No. 164327, filed January 2, 1975.

(e) Chino Basin districts means the primary district, the Western Municipal Water District of Riverside County, and the Pomona Valley Municipal Water District, the boundaries of each of which incorporate land overlying, in part, the Chino Basin.

(f) Fiscal year means the period July 1 through June 30, following.

(g) Groundwater means water beneath the surface of the ground and within the zone of saturation.

(h) Minimal pumper means any person whose total production from the Chino Basin does not exceed 10 acre-feet per year.

(i) Person means any public agency or public corporation, or any private corporation, firm, partnership, limited liability company, individual, or group of individuals, excluding the State of California and its agencies.

(j) Primary district means the Chino Basin Municipal Water District, which overlies a majority of the Chino Basin.

(k) Production or produce means the extraction of groundwater by pumping or any other method, except for gravity flow tunnels which intercept the subsurface flow of defined streams.

(l) Producer means any person who produces groundwater within the Chino Basin, excluding minimal pumpers.

(m) Secretary means the secretary of the primary district.

(n) Supplemental water means water from the State Water Resources Development System.

(o) Water producing facility means any device or method, mechanical or otherwise, for the production of groundwater within the Chino Basin.

(p) Annual report means the report required of each producer pursuant to Section 72143.

(Amended by Stats. 1994, Ch. 1010, Sec. 227. Effective January 1, 1995.)



72140.2

The powers conferred by this chapter are in addition to, and not in place of, any other powers conferred upon the Chino Basin districts. Production assessments levied pursuant to this chapter shall be deemed necessary to further the activities of the Chino Basin districts in the protection of the ground water supplies of the Chino Basin for the public health, safety, and welfare. Production assessments are authorized to be levied upon the production of ground water from the Chino Basin for the benefit of all members of the public who rely directly or indirectly upon such ground water supplies.

(Added by Stats. 1975, Ch. 165.)






ARTICLE 2. Assessment

72141

To accomplish the purposes of this chapter, the primary district shall cause a production assessment or assessments to be levied each year at a uniform annual rate of two dollars ($2) per acre-foot of production from the Chino Basin, or in such lesser amount as may be determined pursuant to Section 72142. The authorized purposes for such production assessments are as follows:

(a) To purchase supplemental water to be used in the aid of studies and investigations authorized under subdivision (b), provided that the total expenditures for such purpose from all production assessments levied pursuant to this chapter shall not exceed the sum of four hundred thousand dollars ($400,000).

(b) To pay the costs and expenses incurred during or after the 1974 75 fiscal year for studies and investigations, including systems analysis, to develop a management plan for the water resources of the Chino Basin, including studies and investigations incident to actions and proceedings authorized under subdivision (c).

(c) To pay costs and expenses incurred during or after the 1974 75 fiscal year for actions and proceedings authorized by the primary district under Sections 71751 and 71757 and related to the development and implementation of such water management plan for the Chino Basin.

(d) To pay costs and expenses incurred during or after the 1974 75 fiscal year for the administration of this chapter, including advisory committee expenses, and to pay or reimburse costs and expenses of the Chino Basin districts incurred for the administration of this chapter.

(Added by Stats. 1975, Ch. 165.)






ARTICLE 3. Levy of Assessment

72142

On or before 60 days after the effective date of this chapter, and on or before the third Wednesday in April of each year after 1975, the board shall adopt a budget and by resolution levy such two-dollar ($2)-per-acre-foot assessment, unless the board determines that the purposes of this chapter can be accomplished with a lesser assessment, in which case the board may, by resolution, levy such lesser assessment. Such assessment shall be applicable to all production within the Chino Basin during the fiscal year in which such assessment is levied.

(Added by Stats. 1975, Ch. 165.)



72142.1

Immediately after adopting its resolution levying the assessment, which levy shall thereupon be effective as to all production from the Chino Basin within the primary district, the board shall notify and direct the other Chino Basin districts to levy similar assessments on production from the Chino Basin within each Chino Basin district at an identical rate. The boards of directors of each Chino Basin district other than the primary district shall on or before 30 days after receipt of such notice levy such assessment against all production from the Chino Basin within its boundaries within 30 days after the final date for receipt of annual reports and the payments of assessments, all net assessment proceeds collected by any Chino Basin district, less all costs of administration and collection, shall be delivered to the primary district.

(Added by Stats. 1975, Ch. 165.)



72142.2

After the levy of a production assessment pursuant to this chapter the Chino Basin districts shall give notice thereof to all affected producers within the Chino Basin, within each of their respective boundaries, which notice shall state the rate of each assessment and shall require filing of the annual report of each affected producer, together with payment of the assessment, by the deadline specified in Section 72143. The notice may be sent by postal card or by other first-class mail with postage prepaid by the assessing district.

(Added by Stats. 1975, Ch. 165.)



72142.3

Payment of the assessment shall accompany the filing of the annual report.

(Added by Stats. 1975, Ch. 165.)



72142.4

If any producer after having been given notice as required by Section 72142.2 fails to pay a production assessment when due, such producer shall become liable to the assessing district for interest at the rate of 1 percent per month on the delinquent amount of the assessment.

(Added by Stats. 1975, Ch. 165.)






ARTICLE 4. Reports

72143

On or before 120 days after the effective date of this chapter, and on or before the last day of July of each year after 1975, each producer within the Chino Basin shall furnish the assessing district with an annual report of production for the preceding fiscal year, on a form to be prescribed by the board. On or before 150 days after the effective date of this chapter, and on or before the last day of August of each year after 1975, each Chino Basin district shall deliver a copy of such annual reports to the primary district.

(Added by Stats. 1975, Ch. 165.)



72143.1

If any producer subject to production assessments, after having been given notice as required by Section 72142.2, fails to file an annual report on production, such producer shall, in addition to the liability for interest provided in Section 72142.4, become liable to the assessing district for a penalty of two dollars ($2) per acre-foot produced during the fiscal year subject to such report.

If the board of the assessing district has probable cause to believe that the production by any producer is unreported or, if reported, is substantially in excess of that disclosed by the annual report of such producer, such board shall cause an investigation and report to be made concerning such production. Such board shall determine and fix the correct amount of production for any such producer, not to exceed the maximum production capacity of such producer s water producing facilities; provided, however, where a water measuring device is permanently attached thereto, the record of production as disclosed by such water measuring device shall be presumed to be accurate, and the burden shall be upon such board to establish to the contrary.

After such determination has been made by such board, a written notice thereof shall be mailed to the producer by such assessing district at his address as shown by the primary district s records. Any such determination made by such board shall be conclusive on the producer, and production assessments based thereon, together with interest and penalties, shall be payable immediately, unless such producer shall file with such board within 10 days after the mailing of such notice a written protest setting forth the ground or grounds for protesting the amount of production so determined or the production assessment, interest, and penalties so levied thereon. Upon the filing of such protest, such board shall hold a hearing at which time the total amount of production and the production assessment thereon shall be determined, and the interest and penalties fixed, which action shall be conclusive if based upon substantial evidence. A notice of such hearing shall be mailed to the protestant at least 10 days before the date fixed for the hearing. Notice of the determination by such board shall be mailed to each protestant. Such producer shall have 20 days from the date of mailing of such notice to pay the production assessment, interest, and penalties so fixed by such board. Within 30 days after the conclusion of the proceedings under this section, such assessing district shall deliver a copy of the notice of the determination to the primary district.

(Added by Stats. 1975, Ch. 165.)






ARTICLE 5. Advisory Committee

72144

The board shall appoint an advisory committee representative of the various categories of water use and institutional concern, including each city which is a producer, each water district whose boundaries include lands within the Chino Basin, and representatives of water companies and industrial and agricultural interests.

(Added by Stats. 1975, Ch. 165.)



72144.1

The advisory committee shall organize, elect officers, and adopt reasonable rules for conduct of its affairs; provided, that all meetings of the committee shall be conducted in compliance with Chapter 9 (commencing with Section 54950) of Part 1, Division 2, Title 5 of the Government Code.

(Added by Stats. 1975, Ch. 165.)



72144.2

The advisory committee shall review all proposed studies, programs, and expenditures of proceeds of production assessments under this chapter and shall advise and consult with the board in the administration of this chapter.

(Added by Stats. 1975, Ch. 165.)






ARTICLE 6. Remedies

72145

Any assessing district may bring a suit in the court having jurisdiction against any producer for the collection of any delinquent production assessments, interest, or penalties. The court having jurisdiction of the suit may, in addition award interest, costs, and attorney s fees on any judgment.

(Added by Stats. 1975, Ch. 165.)






ARTICLE 7. Termination

72146

The assessment authority conferred pursuant to this chapter shall not extend beyond fiscal year 1976 77 production, and the power to collect production assessments shall cease and terminate after exhaustion of all remedies of the assessing districts as to such 1976 77 production. Nothing in this section shall preclude the commitment or expenditure of assessment proceeds remaining after the termination of such assessment authority.

(Added by Stats. 1975, Ch. 165.)












PART 10. CHANGES IN ORGANIZATION

CHAPTER 1. Exclusion

ARTICLE 1. In General

72150

Territory included within a district may be excluded from the district. When any part of the corporate area of a city is included in the territory proposed to be excluded from the district, the entire corporate area of the city, or part thereof, then included within the district shall be included in the territory proposed to be excluded from the district except that when the boundaries of the corporate area of a city are also within a metropolitan water district, a portion of such city may be excluded from a district if at the conclusion of the exclusion proceedings such portion of the city will still remain within the boundaries of such metropolitan water district.

(Amended by Stats. 1965, Ch. 132.)



72151

The territory proposed to be excluded may consist of one or more parcels which need not be contiguous to each other and may consist of parcels situated in more than one county if the district contains such parcels.

(Added by Stats. 1963, Ch. 156.)









CHAPTER 3. Automatic Exclusion of Cities

72280

If, prior to the effective date of the formation of a municipal water district, any territory included therein is annexed to a metropolitan water district organized under the Metropolitan Water District Act, the governing body of the municipal water district, within 90 days after the effective date of the formation of such district, may adopt an ordinance which:

(a) Recites that the territory has been annexed to the metropolitan water district.

(b) Refers to the applicable statutes and to the date and place of the filing of the certificate or certificates evidencing such annexation.

(c) Describes the territory.

(d) Determines and declares that the territory is excluded from the municipal water district.

Such ordinance shall be effective immediately upon its adoption.

(Added by Stats. 1963, Ch. 156.)



72281

The board or the secretary of the municipal water district shall file a certified copy of the ordinance adopted pursuant to Section 72280 with the Secretary of State.

(Added by Stats. 1963, Ch. 156.)



72282

Upon receipt of the certified copy of the ordinance, the Secretary of State shall, within 10 days, issue his certificate reciting the passage of the ordinance and the exclusion of the area from the municipal water district.

(Added by Stats. 1963, Ch. 156.)



72283

A copy of the Secretary of State s certificate shall be transmitted to and filed with the county clerk of the county in which the municipal water district is situated if the district is situated in a single county, or shall be submitted to and filed with the secretary if the district contains lands situated in more than one county.

(Added by Stats. 1963, Ch. 156.)



72284

From and after the date of the Secretary of State s certificate, the area described therein is excluded from, and no longer forms a part of, the municipal water district.

(Added by Stats. 1963, Ch. 156.)



72285

The taxable property within the excluded area shall remain subject to any taxes theretofore levied by the municipal water district and shall continue to be taxable by the municipal water district for the purpose of paying the bonded or other indebtedness of the municipal water district, if any, outstanding or contracted for at the time of such exclusion and until such bonded or other indebtedness is satisfied, to the same extent that such property would be taxable for such purpose if the exclusion had not occurred.

(Added by Stats. 1963, Ch. 156.)






CHAPTER 4. Inclusion

ARTICLE 1. In General

72300

Any portion of a county, or any city situated within such county, or both, may be added to a district. Such portion or city need not be within a county in which the existing district is situated.

(Added by Stats. 1963, Ch. 156.)



72301

The cities need not be contiguous, and the unincorporated territory, inhabited or uninhabited, may consist of one or more parcels which need not be contiguous to each other or to any such cities. The annexing area or areas need not be contiguous to the district.

(Amended by Stats. 1965, Ch. 2043.)



72302

Any district whose territory is included within a metropolitan water district may nonetheless annex territory outside of the metropolitan water district without the consent of, or necessity that such annexed land be included within, the metropolitan water district; but the district may not serve water purchased from the metropolitan water district to such territory outside of the boundaries of the metropolitan water district without the consent of the metropolitan water district.

(Added by Stats. 1974, Ch. 775.)



72303

Any district, the territory, or any portion thereof, of which is included within a metropolitan water district, shall be entitled, without penalty or sanction from the metropolitan water district, to purchase or acquire water to serve any territory within the district, whether or not the territory is within the metropolitan water district, from the following specified sources without the water being deemed an acquisition or purchase of water from the State Water Resources development system:

(a) Recycled water, as defined in Section 13050, regardless of the source of the water prior to its use and recycling.

(b) Water produced incidentally to the exercise of bona fide property rights to divert or pump local waters, regardless of the origin of the waters.

(Amended by Stats. 2004, Ch. 183, Sec. 367. Effective January 1, 2005.)












PART 11. CHANGES IN ORGANIZATION OF IMPROVEMENT DISTRICTS

CHAPTER 1. Inclusion of Territory

ARTICLE 1. Inclusion Proceedings Initiated by Petition

72670

Any portion of a district, whether contiguous or not to an improvement district thereof, may be annexed to such improvement district in the manner provided in this chapter.

(Added by Stats. 1963, Ch. 156.)



72671

Annexation proceedings may be initiated by petition. A petition, which may consist of any number of separate instruments, shall be filed with the secretary.

(Added by Stats. 1963, Ch. 156.)



72672

The petition shall be signed by the holders of title to at least 60 percent of the land in the portion proposed to be annexed, which land shall have an assessed valuation of not less than 50 percent of the land proposed to be annexed.

(Added by Stats. 1963, Ch. 156.)



72673

The petition for annexation shall contain all of the following:

(a) A description of the area proposed to be annexed. Such description may be made by reference to a map on file with the secretary of the district, which map shall govern for all details as to the extent of the area proposed to be annexed, or may be made in any other definite manner.

(b) The terms and conditions upon which the proposed area may be annexed as theretofore determined by resolution of the board.

(c) A prayer that the board declare such area to be annexed to the improvement district.

(Added by Stats. 1963, Ch. 156.)



72674

The petition for annexation shall be accompanied by a certified check payable to the order of the district in a sufficient amount to reimburse the district for the expenses of processing and publishing the petition and preparing and making the filings required by law.

(Added by Stats. 1963, Ch. 156.)



72675

Within 10 days of the date of the filing of the petition for annexation, the secretary shall examine the petition and determine whether it is signed by the required number of property owners. Upon request of the secretary, the board shall authorize him to employ persons specially for this purpose, in addition to the persons regularly employed in his office, and shall provide for their compensation.

(Added by Stats. 1963, Ch. 156.)



72676

When the secretary has completed his examination of the petition for annexation, he shall attach to it his certificate, properly dated, showing the result of such examination.

(Added by Stats. 1963, Ch. 156.)



72677

If the secretary finds from the examination that the petition for annexation is signed by the requisite number of property owners he shall certify that the petition is sufficient. If he finds it is not so signed, he shall certify that the petition is insufficient.

(Added by Stats. 1963, Ch. 156.)



72678

If the secretary certifies in his certificate that the petition for annexation is insufficient, the petition may be amended by filing a supplemental petition or petitions within 10 days of the date of such certificate.

(Added by Stats. 1963, Ch. 156.)



72679

Within 10 days after the filing of any supplemental petition or petitions, the secretary shall examine them and certify to the result of such examination as provided in Sections 72675 to 72677, inclusive.

(Added by Stats. 1963, Ch. 156.)



72680

After the time for filing supplemental petitions has expired and all supplemental petitions have been examined, if the secretary s certificate shows that the petition for annexation is sufficient, the secretary shall cause notice of hearing on the petition to be published and posted without delay.

(Added by Stats. 1963, Ch. 156.)



72680.1

In the event the petition for annexation is signed by all of the holders of title of land in the portion proposed to be annexed, the board may proceed and act thereon without notice and hearing, but shall otherwise comply with the applicable provisions of this article.

(Added by Stats. 1967, Ch. 83.)



72681

The text of the petition for annexation shall be published, pursuant to Section 6066 of the Government Code, prior to the time at which it is to be presented to the board, in at least one newspaper printed and published in the district, if there is a newspaper printed and published in the district, together with a notice stating the time and place of the meeting at which the petition will be presented. If the petition is contained upon one or more instruments, only one copy of the petition need be published.

(Added by Stats. 1963, Ch. 156.)



72682

No more than five of the names attached to the petition for annexation need appear in the publication of the petition and notice, but the number of signers shall be stated.

(Added by Stats. 1963, Ch. 156.)



72683

The petition and notice shall also be posted in three public places in the improvement district and three public places in the area proposed to be annexed at least two weeks prior to the hearing.

(Added by Stats. 1963, Ch. 156.)



72684

The board shall proceed to hear the petition at the time and place fixed therefor, and any person residing within the district or improvement district or owning taxable property in the district or improvement district may appear and be heard at such hearing. Such hearing may be continued from time to time by the board.

(Added by Stats. 1963, Ch. 156.)



72685

At the conclusion of the hearing, if the board finds and determines from the evidence presented at the hearing that the area proposed to be annexed to an improvement district will be benefited thereby, and that the improvement district to which the area proposed to be annexed will also be benefited thereby and will not be injured thereby, the board may, by resolution, approve the annexation.

The resolution shall describe the annexed territory, which may be made by reference to a map on file with the secretary, which map shall govern for all details as to the extent of the annexed area, or may be made in any other definite manner. The resolution shall also state the terms and conditions of annexation as theretofore determined by resolution of the board.

(Added by Stats. 1963, Ch. 156.)



72686

From and after the date of the adoption of the resolution approving the annexation, the area named therein is added to and forms a part of the improvement district.

(Added by Stats. 1963, Ch. 156.)



72687

The taxable property in the annexed areas shall be subject to taxation after the annexation thereof for the purposes of the improvement district, including the payment of the principal of and interest on bonds and other obligations of the improvement district authorized and outstanding at the time of the annexation. If the terms and conditions established by the board specifically so provide, the taxable property in the annexed area shall be subject to taxation as if the annexed property had always been a part of the improvement district.

(Amended by Stats. 1969, Ch. 71.)



72688

The board may do all things necessary to enforce and make effective the terms and conditions of annexation fixed by it.

(Added by Stats. 1963, Ch. 156.)



72689

Any action or proceeding in which the validity of an annexation to an improvement district pursuant to this article is contested, questioned, or denied shall be commenced within three months after the date of the resolution approving such annexation; otherwise the annexation shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1963, Ch. 156.)






ARTICLE 2. Inclusion Proceedings Initiated by the Board

72700

The board, by resolution, may initiate proceedings for the annexation of territory within the district whether contiguous or not to an improvement district to such improvement district.

(Amended by Stats. 1965, Ch. 132.)



72701

The resolution proposing annexation shall:

(a) Declare that proceedings have been initiated by the board pursuant to this article.

(b) State the reason for proposing the annexation.

(c) Set forth a description of the area proposed to be annexed, which may be made by reference to a map on file with the secretary of the district which map shall govern for all details as to the extent of the area proposed to be annexed.

(d) State the terms and conditions of the annexation.

(e) State that the holders of title to any of the land sought to be annexed may file written protests with the secretary to the annexation or the annexation upon such terms and conditions.

(f) Fix the time and place of a meeting at which the board will receive written protests theretofore filed with the secretary, receive additional written protests, and hear from any and all persons interested in the annexation.

(Added by Stats. 1963, Ch. 156.)



72702

The text of the resolution proposing annexation shall be published, pursuant to Section 6066 of the Government Code, prior to the time of hearing in at least one newspaper printed and published in the district, if there is a newspaper published and printed in the district.

(Added by Stats. 1963, Ch. 156.)



72703

A copy of the resolution proposing annexation shall also be posted in three public places within the improvement district and three public places in the area proposed to be annexed at least two weeks prior to the hearing.

(Added by Stats. 1963, Ch. 156.)



72704

The board shall proceed with the hearing at the time and place fixed therefor and may continue the hearing, if need be, from time to time. All interested persons will be heard at the hearing.

(Added by Stats. 1963, Ch. 156.)



72705

If written protests are filed by the holders of title of one-half of the value of the territory proposed to be annexed as shown by the last equalized assessment roll of each county in which the territory is situated, further proceedings shall not be taken, and the board shall refuse the annexation by a resolution so stating.

(Added by Stats. 1963, Ch. 156.)



72706

If written protest is not made by the owners of one-half of the value of the territory proposed to be annexed, and if, at the conclusion of the hearing, the board finds and determines from the evidence presented at the hearing that the area proposed to be annexed to an improvement district will be benefited thereby, and that the improvement district to which the area proposed to be annexed will also be benefited thereby and will not be injured thereby, the board may, by resolution, approve such annexation.

The resolution shall describe the territory annexed, which may be by reference to a map on file with the secretary, which map shall govern for all details as to the extent of the annexed area. The resolution shall also state the terms and conditions of annexation as theretofore determined by resolution of the board.

(Added by Stats. 1963, Ch. 156.)



72707

If the board finds and determines that either the area proposed to be annexed to the improvement district will not be benefited thereby or that the improvement district to which the area is proposed to be annexed will not be benefited thereby and will be injured thereby, the board shall by resolution disapprove such annexation.

(Added by Stats. 1963, Ch. 156.)



72708

From and after the date of the adoption of the resolution approving the annexation, the area described therein is added to and forms a part of the improvement district.

(Added by Stats. 1963, Ch. 156.)



72709

The taxable property in the annexed area shall be subject to taxation after the annexation thereof for the purposes of the improvement district, including the payment of the principal of and interest on bonds and other obligations of the improvement district authorized and outstanding at the time of the annexation. If the terms and conditions established by the board specifically so provide, the taxable property in the annexed area shall be subject to taxation as if the annexed property had always been a part of the improvement district.

(Amended by Stats. 1969, Ch. 71.)



72710

The board may do all things necessary to enforce and make effective the terms and conditions of annexation fixed by it.

(Added by Stats. 1963, Ch. 156.)



72711

Any action or proceeding in which the validity of an annexation to an improvement district pursuant to this article is contested, questioned, or denied shall be commenced within three months after the date of the resolution of the board approving the annexation of the territory to an improvement district; otherwise, the annexation shall be held valid and in every respect legal and incontestable.

(Added by Stats. 1963, Ch. 156.)









CHAPTER 2. Dissolution of Improvement Districts

72730

Notwithstanding the provisions of Section 72738, whenever the board deems it necessary for any improvement district formed pursuant to this division to be dissolved, it shall by resolution declare its intention to dissolve the improvement district.

As used in this chapter, improvement district includes an uninhabited improvement district formed pursuant to Chapter 4 (commencing with Section 71920) of Part 7 of this division.

(Amended by Stats. 1963, Ch. 1151.)



72731

The resolution of intention shall state:

(a) The reason why the improvement district should be dissolved.

(b) If the improvement district was formed pursuant to Chapter 3 (commencing with Section 71870) or Chapter 4 (commencing with Section 71920) of Part 7 of this division, that no bonds have been issued for the improvement district or are outstanding.

(c) If the improvement district was formed pursuant to Part 8 (commencing with Section 72000) of this division, that no indebtedness or liability was incurred for the improvement district or is outstanding.

(d) That a map showing the exterior boundaries of the improvement district, with relation to the territory immediately contiguous thereto, is on file with the secretary and is available for inspection by any person or persons interested.

(e) The time and place for a hearing by the board on the question of the dissolution of the improvement district.

(f) That at such time and place any person interested, including all persons owning property in the district or in the improvement district will be heard.

(Added by Stats. 1963, Ch. 156.)



72732

Notice of the hearing shall be given by publishing a copy of the resolution, pursuant to Section 6066 of the Government Code, prior to the time fixed for the hearing in a newspaper circulated in the district, if there is a newspaper circulated in the district. Such notice shall also be given by posting a copy of the resolution in three public places within the improvement district for at least two weeks before the time fixed for the hearing.

(Added by Stats. 1963, Ch. 156.)



72733

At the time and place fixed in the resolution of intention, or at any time or place to which the hearing is adjourned, the board shall proceed with the hearing. At the hearing any person interested, including all persons owning property in the district, or in the improvement district, may appear and present any matters material to the proposed dissolution.

(Added by Stats. 1963, Ch. 156.)



72734

At the conclusion of the hearing, the board shall by ordinance determine whether it is necessary to dissolve the improvement district. If so, the ordinance shall state that the exterior boundaries of the improvement district are set forth on a map on file with the secretary and shall declare the improvement district dissolved. The determinations made in the ordinance shall be final and conclusive.

(Added by Stats. 1963, Ch. 156.)



72735

When the ordinance declaring an improvement district dissolved becomes effective, the dissolution of such improvement district is complete.

(Added by Stats. 1963, Ch. 156.)



72736

The taxable property within the boundaries of the dissolved improvement district shall continue to be taxed for any indebtedness of the district contracted for such dissolved improvement district until the indebtedness has been satisfied, to the same extent that such property would be taxable for such purpose if the dissolution had not occurred.

(Added by Stats. 1963, Ch. 156.)



72737

Any action or proceeding in which the validity of the dissolution of an improvement district, or of any of the proceedings in relation thereto, is contested, questioned, or denied shall be commenced within three months from the effective date of the ordinance dissolving the improvement district; otherwise, the dissolution of the improvement district and, all proceedings in relation thereto, shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1963, Ch. 156.)



72738

After a bond election has been held in an improvement district formed pursuant to Chapter 3 (commencing with Section 71870) of Part 7 of this division and less than two-thirds of the votes cast in such election were in favor of the measure the board may within one year of the date of such election call and hold another election as provided in Part 7 of this division for the purpose of resubmitting said measure to the electors of said improvement district. If said measure is not so resubmitted said improvement district, on the anniversary date of the election, is dissolved without further action by the board. If said measure is resubmitted and fails to receive more than two-thirds of the votes cast in such election in favor of said measure said improvement district is dissolved following the canvass of the election returns.

(Added by Stats. 1963, Ch. 1151.)






CHAPTER 3. Consolidation of Improvement Districts

72740

Two or more improvement districts formed for a purpose other than the incurring of bonded indebtedness, whose powers and purposes are limited to those specified in Article 3 (commencing with Section 71680) of Chapter 3 of Part 5, and which are portions of the same district, may be consolidated for a purpose other than the incurring of bonded indebtedness, as provided in this chapter, whether their boundaries are contiguous or not.

(Added by Stats. 1986, Ch. 555, Sec. 4. Effective August 22, 1986.)



72740.1

Whenever the board intends to consolidate two or more improvement districts in accordance with this chapter, the board shall adopt a resolution of intention which states all of the following:

(a) The board intends to consolidate the improvement districts.

(b) The purpose for which the improvement districts are to be consolidated.

(c) The estimated expense of carrying out that purpose.

(d) Taxes for carrying out that purpose will be levied exclusively upon the taxable property in the consolidated improvement district.

(e) The board s determination as to the apportionment to the land in the respective improvement districts to be consolidated of any outstanding indebtedness and liabilities as it deems equitable.

(f) The taxable property within the boundaries of each participating improvement district shall continue to be taxed and assessed for any indebtedness and liabilities of the district contracted for that participating improvement district to the same extent that the property would be taxable and assessable for that purpose if the consolidation did not occur.

(g) A map showing the exterior boundaries of the proposed consolidated improvement district, with relation to the territory immediately contiguous thereto, is on file with the secretary and is available for inspection by any person or persons interested.

(h) The time and place for a hearing by the board on the questions of the consolidation and extent of the proposed consolidated improvement district, the purpose for which the improvement districts is to be consolidated, the estimated expense of carrying out that purpose, and the board s determination as to the apportionment of any outstanding indebtedness and liabilities in the respective improvement districts to be consolidated.

(i) The fact that at the hearing any person interested, including all persons owning property in the district or in the proposed consolidated improvement district, may be heard.

(Added by Stats. 1986, Ch. 555, Sec. 4. Effective August 22, 1986.)



72740.2

Notice of the hearing shall be given by publishing a copy of the resolution of intention, pursuant to Section 6066 of the Government Code, prior to the time fixed for the hearing, in a newspaper circulated in the improvement districts to be consolidated. The notice shall also be given by posting a copy of the resolution of intention in three public places within each of the improvement districts to be consolidated for at least two weeks before the time fixed for the hearing.

(Added by Stats. 1986, Ch. 555, Sec. 4. Effective August 22, 1986.)



72740.3

At the time and place fixed in the resolution of intention, or at any time or place to which the hearing is adjourned, the board shall proceed with the hearing. At the hearing, any person interested, including any person owning property in each improvement district or in the proposed consolidated improvement district, may appear and present any matters material to the questions set forth in the resolution of intention.

(Added by Stats. 1986, Ch. 555, Sec. 4. Effective August 22, 1986.)



72740.4

At the conclusion of the hearing, if the board determines that it is necessary to consolidate the improvement districts, the board shall adopt a resolution of consolidation which states all of the following:

(a) The board deems it necessary to consolidate the improvement districts.

(b) The purpose for which the improvement districts are to be consolidated.

(c) The estimated expense of carrying out that purpose.

(d) Taxes for carrying out that purpose will be levied exclusively upon the taxable property in the consolidated improvement district.

(e) The board s determination as to the apportionment to the land in the respective improvement districts to be consolidated of any outstanding indebtedness and liabilities as it deems equitable.

(f) The taxable property within the boundaries of each participating improvement district shall continue to be taxed and assessed for any indebtedness and liabilities of the district contracted for that participating improvement district, to the same extent that the property would be taxable and assessable for that purpose if the consolidation had not occurred.

(g) The exterior boundaries of the consolidated improvement district are set forth on a map on file with the secretary, which map shall govern all details as to the extent of the consolidated improvement district.

(h) The portion of the district set forth on the map shall thereupon constitute and be known as Improvement District (A, B, C, or other letter designation) ____ of ____ Municipal Water District.

(Added by Stats. 1986, Ch. 555, Sec. 4. Effective August 22, 1986.)



72740.5

A copy of the resolution of consolidation shall be published, pursuant to Section 6066 of the Government Code, in a newspaper circulated in the improvement districts being consolidated. A copy of the resolution shall also be posted in three public places within each of the improvement districts being consolidated for at least two weeks.

(Added by Stats. 1986, Ch. 555, Sec. 4. Effective August 22, 1986.)



72740.6

The determinations made in the resolution of consolidation shall be final and conclusive, and the resolution of consolidation shall be effective on the 91st day after completion of the publication and posting.

(Added by Stats. 1986, Ch. 555, Sec. 4. Effective August 22, 1986.)



72740.7

Upon completion of the consolidation, a statement of consolidation, certified by the secretary of the district, shall be filed with the Secretary of State.

(Added by Stats. 1986, Ch. 555, Sec. 4. Effective August 22, 1986.)



72740.8

After the consolidation of the improvement districts pursuant to this chapter, all taxes levied for the carrying out of its purpose shall be levied exclusively upon the taxable property in the consolidated improvement district. The taxable property within the boundaries of each participating improvement district shall continue to be taxed for any indebtedness and liabilities of the district contracted for that participating improvement district, to the same extent that the property would be taxable for that purpose if the consolidation had not occurred.

(Added by Stats. 1986, Ch. 555, Sec. 4. Effective August 22, 1986.)



72740.9

When consolidated, the consolidated improvement district, under the name specified for it in the resolution of consolidation, succeeds to all of the rights, privileges, functions, and properties of all of the improvement districts participating in the consolidation, is subject to all of their indebtedness as respectively apportioned, and is subject to the same limitations that are applicable to each participating improvement district to levy taxes and to impose fees and assessments, within their respective areas.

(Added by Stats. 1986, Ch. 555, Sec. 4. Effective August 22, 1986.)



72741

When consolidated, the consolidated improvement district possesses all of the powers of, is governed by, and is subject to all of the provisions of this division, except as otherwise provided in this chapter, as though originally formed pursuant to Part 8 (commencing with Section 75350).

(Added by Stats. 1986, Ch. 555, Sec. 4. Effective August 22, 1986.)



72741.1

Nothing contained in this chapter shall impair the rights of creditors of an improvement district participating in the consolidation, and each creditor may enforce against and through the consolidated improvement district all the creditor s rights against any improvement district participating in the consolidation in the same manner and with the same effect, except for the substitution of the consolidated improvement district for the improvement district participating in the consolidation, as if the consolidation had never been effected.

(Added by Stats. 1986, Ch. 555, Sec. 4. Effective August 22, 1986.)



72741.2

Any action or proceeding in which the validity of the consolidation of the improvement districts, or of any of the proceedings in relation thereto, is contested, questioned, or denied, shall be commenced within three months from the effective date of the resolution of consolidation; otherwise, the consolidation of the improvement districts and all proceedings in relation thereto, shall be held to be valid and in every respect legal and incontestable.

(Added by Stats. 1986, Ch. 555, Sec. 4. Effective August 22, 1986.)









PART 11.5. MARIN MUNICIPAL WATER DISTRICT

CHAPTER 1. Supplemental Water Supplies

72750

The Marin Municipal Water District, in addition to or in conjunction with any provision of this division, may do any of the following in order to implement the acquisition, storage, transportation, and distribution of water for such district:

(a) Fix such rates for water in the district, and in each improvement district therein, as will result in revenues which will pay the amounts payable by the district without limitation, pursuant to contracts or leases entered into by the district.

(b) Contract with any person, political subdivision, public corporation or agency, for the purchase of water and water supply, or for the right to use, or for capacity in, all or any part of water storage, transportation, or distribution facilities, existing waterworks or a waterworks system.

(c) Lease from any person, political subdivision, public corporation or agency, with the privilege of purchasing or otherwise, all or any part of, or the right to use, or for capacity in, all or any part of water storage, transportation, or distribution facilities, existing waterworks, or a waterworks system.

(Added by Stats. 1971, Ch. 771.)






CHAPTER 2. Taxes and Other Revenues

72755

If the revenues of the district, or of any improvement district therein, are, or in the judgment of the board will probably be, inadequate for any cause to pay the principal of, or interest on, any bonded debt of the district, or any improvement district thereof, as it becomes due and also the amounts set forth in Section 71616, and also any amounts pursuant to contracts or leases referred to in this part applicable to the Marin Municipal Water District, the board shall cause a tax to be levied, sufficient to provide for such deficit and to pay the amount of such principal and interest that will become due before the proceeds of a tax levied at the next general tax levy will be available.

(Added by Stats. 1971, Ch. 771.)






CHAPTER 3. Elections

72760

The Marin Municipal Water District in Marin County shall not exercise any powers under this part by which the district incurs an indebtedness or liability exceeding in any year the income or revenue for that year, without the approval of a majority of the voters of the district voting at an election held within the district for that purpose. The election may be combined with any other election held within the district. If a majority of the votes cast at the election is in favor of the proposition, the county elections official shall immediately cause to be filed with the Secretary of State a certificate reciting that fact. Notwithstanding any provision of law to the contrary, Article 3 (commencing with Section 9160) of Chapter 2 of Division 9 of the Elections Code shall apply to that election.

(Amended by Stats. 1994, Ch. 923, Sec. 266. Effective January 1, 1995.)









PART 12. REPEALS

73000

Chapter 671 of the Statutes of 1911 is repealed.

(Added by Stats. 1963, Ch. 156.)



73001

The repeal effected by this part shall not be construed to deprive any district or person or any other entity of any substantial right which would have existed or hereafter exists had such repeal not been effected.

(Added by Stats. 1963, Ch. 156.)









DIVISION 20.5. WHOLESALE REGIONAL WATER SYSTEM SECURITY AND RELIABILITY ACT

73500

This division shall be known as and may be cited as the Wholesale Regional Water System Security and Reliability Act.

(Added by Stats. 2002, Ch. 841, Sec. 2. Effective January 1, 2003. Repealed as of January 1, 2015, pursuant to Section 73514.)



73501

(a) Unless the context otherwise requires, the definitions set forth in this section govern the construction of this division.

(b) Association means the San Francisco Bay Area Water Users Association.

(c) Bay area regional water system means the facilities for the storage, treatment, and transmission of water located in the Counties of Tuolumne, Stanislaus, San Joaquin, Alameda, Santa Clara, and San Mateo, together with three terminal reservoirs in the city.

(d) Bay area wholesale customers means the 25 public agencies in the Counties of San Mateo, Alameda, and Santa Clara that purchase water from the city pursuant to the master water sales contract, including the Alameda County Water District, the City of Brisbane, the City of Burlingame, the Coastside County Water District, the City of Daly City, the City of East Palo Alto, the Estero Municipal Improvement District, Guadalupe Valley Municipal Improvement District, City of Hayward, the Town of Hillsborough, the City of Menlo Park, the Mid-Peninsula Water District, the City of Millbrae, the City of Milpitas, the City of Mountain View, the North Coast County Water District, the City of Palo Alto, the Purissima Hills Water District, the City of Redwood City, the City of San Bruno, the City of San Jose, the City of Santa Clara, the Skyline County Water District, the City of Sunnyvale, and the Westborough Water District, Stanford University, the California Water Service Company, and the Cordilleras Mutual Water Association.

(e) City means the City and County of San Francisco.

(f) Master water sales contract means the agreement entitled Settlement Agreement and Master Water Sales Contract between the City and County of San Francisco and Certain Suburban Purchasers entered into in 1984 by the city and the wholesale customers.

(g) Regional water system means facilities for the storage, treatment, and transmission of water owned and operated by a regional wholesale water supplier, other than the city.

(h) Regional wholesale water supplier means any city, county, or city and county, including the city, that operates a regional water system, and furnishes water on a wholesale basis to local government agencies and public utilities that, in turn, supply water to a combined population of 1.5 million or more residents of geographic areas outside the boundary of the regional wholesale water supplier.

(i) Wholesale customers means local government agencies and public utilities, including, but not limited to, the bay area wholesale customers, that purchase water from a regional wholesale water supplier and distribute that water to retail customers in their respective service areas.

(Amended by Stats. 2007, Ch. 52, Sec. 1. Effective January 1, 2008. Repealed as of January 1, 2015, pursuant to Section 73514.)



73502

(a) The city, on or before February 1, 2003, shall adopt the program of capital improvement projects designed to restore and improve the bay area regional water system that are described in the capital improvement program report prepared by the San Francisco Public Utilities Commission dated February 25, 2002. A copy of the program shall be submitted, on or before March 1, 2003, to the State Department of Health Services. The program shall include a schedule for the completion of design and award of contract, and commencement and completion of construction of each described project. The schedule shall require that projects representing 50 percent of the total program cost be completed on or before 2010 and that projects representing 100 percent of the total program cost be completed on or before 2015. The program shall also contain a financing plan. The city shall review and update the program, as necessary, based on changes in the schedule set forth in the plan adopted pursuant to subdivision (d).

(b) The plan shall require completion of the following projects:

Project

Location

Project
Identification
Number

1. Irvington Tunnel Alternative

Alameda/Santa
Clara Counties

9970

2. Crystal Springs Pump Station
& Pipeline

San Mateo County

201671

3. BDPL 1 & 2-Repair of
Caissons/Pipe Bridge

Alameda/San
Mateo Counties

99

4. BDPL Pipeline Upgrades at
Hayward Fault

Alameda County

128

5. Calaveras Fault Crossing
Upgrade

Alameda County

9897

6. Crystal Springs Bypass
Pipeline

San Mateo County

9891

7. BDPL Cross Connections 3 &
4

Alameda/Santa
Clara Counties

202339

8. Conveyance Capacity West of
Irvington Tunnel

Alameda/Santa
Clara/San Mateo
Counties

201441

9. Calaveras Dam Seismic
Improvements

Alameda County

202135

(c) The city shall submit a report to the Joint Legislative Audit Committee, the Seismic Safety Commission, and the State Department of Public Health, on or before September 1 of each year, describing the progress made on the implementation of the capital improvement program for the bay area regional water system during the previous fiscal year. The city shall identify in the report any project that is behind schedule, and, for each project so identified, shall describe the city s plan and timeline for either making up the delay or adopting a revised schedule pursuant to subdivision (d).

(d) (1) The city may determine that completion dates for projects contained in the capital improvement program adopted pursuant to subdivision (a), including those projects described in subdivision (b), should be delayed or that different projects should be constructed.

(2) The city shall provide written notice, not less than 30 days prior to the date of a meeting of the city agency responsible for management of the bay area regional water system, that a change in the program is to be considered. The notice shall include information about the reason for the proposed change and the availability of materials related to the proposed change. All bay area wholesale customers shall be permitted to testify or otherwise submit comments at the meeting.

(3) If the city adopts a change in the program that deletes one or more projects from the program, or postpones the scheduled completion dates, the city shall promptly furnish a copy of that change and the reasons for that change to the State Department of Public Health and the Seismic Safety Commission. The State Department of Public Health and the Seismic Safety Commission shall each submit written comments with regard to the significance of that change with respect to public health and safety to the city and the Joint Legislative Audit Committee not later than 90 days after the date on which those entities received notice of that change.

(Amended by Stats. 2008, Ch. 99, Sec. 1. Effective January 1, 2009. Repealed as of January 1, 2015, pursuant to Section 73514.)



73503

(a) The city, in consultation with the association and the offices of emergency services in Alameda County, Santa Clara County, and San Mateo County, shall prepare an emergency response plan describing how water service will be restored to the area served by the bay area regional water system after an interruption caused by earthquake or other natural or manmade catastrophe, and thereafter shall be implemented.

(b) During any interruption in supply caused by earthquake, or other natural or manmade catastrophe, a regional wholesale water supplier shall distribute water to customers on an equitable basis, to the extent feasible given physical damage to the regional water system, without preference or discrimination based on a customer s geographic location within or outside the boundary of the regional wholesale water supplier.

(Amended by Stats. 2010, Ch. 618, Sec. 302. Effective January 1, 2011. Repealed as of January 1, 2015, pursuant to Section 73514.)



73504

(a) Commencing in 2003, a regional wholesale water supplier shall submit a report to the Legislature and the State Department of Public Health, on or before February 1 of each year, describing the progress made during the previous calendar year on securing supplemental sources of water to augment existing supplies during dry years.

(b) In order to supply adequately, dependably, and safely the requirements of all users of water, the city shall continue its practice of operating the reservoirs in the Counties of Tuolumne and Stanislaus in a manner that ensures that the generation of hydroelectric power will not cause any reasonably anticipated adverse impact on water service. The city shall assign higher priority to delivery of water to the bay area than to the generation of electric power, unless the Secretary of the Interior, in writing, notifies the city that doing so would violate the Raker Act (63 P.L. 41). The city shall make available to the public, on request, its plans of operations (rule curves) for these reservoirs.

(c) The city shall be deemed to be a local public agency for the purposes of Article 4 (commencing with Section 1810) of Chapter 11 of Part 2 of Division 2.

(Amended by Stats. 2008, Ch. 99, Sec. 2. Effective January 1, 2009. Repealed as of January 1, 2015, pursuant to Section 73514.)



73505

The State Department of Health Services shall conduct an audit, or arrange for an audit to be performed by contract, of the city s program of maintenance of the bay area regional water system prior to July 1, 2004. The audit shall include both of the following:

(a) A review of the adequacy of the city s procedures and resources for all of the following:

(1) Identifying needed maintenance.

(2) Planning, budgeting, scheduling, and completing maintenance.

(3) Recordkeeping of maintenance activities.

(b) A field investigation of the major facilities of the bay area regional water system to determine the general condition of those facilities and the adequacy of existing maintenance efforts.

(c) The State Department of Health Services shall submit a report to the city, the Joint Legislative Audit Committee, and the Seismic Safety Commission on its findings and recommendations based on the audit on or before January 1, 2005.

(Added by Stats. 2002, Ch. 841, Sec. 2. Effective January 1, 2003. Repealed as of January 1, 2015, pursuant to Section 73514.)



73506

The State Department of Health Services shall conduct an audit of the regional water systems operated by all regional wholesale water suppliers, other than the city, subject to this division and shall submit to the Legislature a report thereon on or before February 1, 2006.

(Added by Stats. 2002, Ch. 841, Sec. 2. Effective January 1, 2003. Repealed as of January 1, 2015, pursuant to Section 73514.)



73508

If the city and the bay area wholesale customers that are public agencies form a special district with authority and responsibility to own, operate, and manage the bay area regional water system and whose governing board s composition reflects the proportionate use of water delivered by the bay area regional water system within the city and within the aggregate geographic area served by the bay area wholesale customers, the obligations imposed on the city by this division shall be applicable to that district. The city shall be relieved of all obligations under this division at the time the ownership and control of the bay area regional water system are transferred to that district.

(Added by Stats. 2002, Ch. 841, Sec. 2. Effective January 1, 2003. Repealed as of January 1, 2015, pursuant to Section 73514.)



73510

Notwithstanding Section 116500 of the Health and Safety Code, the State Department of Public Health shall ensure that the bay area regional water system is operated in compliance with the California Safe Drinking Water Act (Chapter 4 (commencing with Section 116275) of Part 12 of Division 104 of the Health and Safety Code) and the guidelines established by the United States Environmental Protection Agency for the purposes of administering the comparable provisions of the federal Safe Drinking Water Act (42 U.S.C. Sec. 300f et seq.).

(Amended by Stats. 2008, Ch. 99, Sec. 3. Effective January 1, 2009. Repealed as of January 1, 2015, pursuant to Section 73514.)



73511

A special district composed of some or all of the bay area wholesale customers may receive state funds for the purpose of protecting the bay area regional water system against seismic risk, without regard to whether the city is a member of that district.

(Added by Stats. 2002, Ch. 841, Sec. 2. Effective January 1, 2003. Repealed as of January 1, 2015, pursuant to Section 73514.)



73512

A regional wholesale water supplier shall reimburse the state for all costs incurred by the State Department of Public Health or the Seismic Safety Commission in carrying out the duties imposed by this division. The bay area wholesale customers shall reimburse the city for their share of those costs as provided in the master water sales contract. The wholesale customers of regional wholesale water suppliers other than the city are responsible for reimbursing the regional wholesale water supplier for their proportionate share of those costs, through the imposition of water charges.

(Amended by Stats. 2008, Ch. 99, Sec. 4. Effective January 1, 2009. Repealed as of January 1, 2015, pursuant to Section 73514.)



73513

Nothing in this division affects the rights and obligations of the city, the Modesto Irrigation District, or the Turlock Irrigation District, as between themselves, whether arising from statute or contract.

(Added by Stats. 2002, Ch. 841, Sec. 2. Effective January 1, 2003. Repealed as of January 1, 2015, pursuant to Section 73514.)



73513.5

Nothing in this division changes the governance, control, or ownership of the bay area regional water system.

(Added by Stats. 2002, Ch. 841, Sec. 2. Effective January 1, 2003. Repealed as of January 1, 2015, pursuant to Section 73514.)



73514

This division shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2008, Ch. 99, Sec. 5. Effective January 1, 2009. Repealed as of January 1, 2015, by its own provisions. Note: Repeal affects Division 20.5, commencing with Section 73500.)






DIVISION 21. WATER CONSERVATION DISTRICTS

PART 1. INTRODUCTORY PROVISIONS

CHAPTER 1. Short Title and General Provisions

74000

This division shall be known and may be cited as the Water Conservation District Law of 1931.

(Added by Stats. 1965, Ch. 75.)



74001

This division shall be liberally construed to carry out the purposes and intent hereof.

(Added by Stats. 1965, Ch. 75.)






CHAPTER 2. Definitions

74010

Unless the context otherwise requires, the provisions of this chapter govern the construction of this division.

(Added by Stats. 1965, Ch. 75.)



74011

The definition of a word applies to any of its variants.

(Added by Stats. 1965, Ch. 75.)



74012

District means a water conservation district formed pursuant to the Conservation Act of California (Chapter 332, Statutes of 1919), the Water Conservation Act of 1929 (Chapter 166, Statutes of 1929), the Water Conservation Act of 1931 (Chapter 1020, Statutes of 1931), or this division.

(Added by Stats. 1965, Ch. 75.)



74013

Board means the board of directors of a district.

(Added by Stats. 1965, Ch. 75.)



74014

Principal county means the county in which the lands within a district or a proposed district, or the greater portion thereof, are situated, and is the county in which the petition for the formation of a district is filed.

(Added by Stats. 1965, Ch. 75.)



74015

Affected county means any county in which the land of a district is situated.

(Added by Stats. 1965, Ch. 75.)



74016

Board of supervisors means the board of supervisors of the principal county.

(Added by Stats. 1965, Ch. 75.)



74017

President means the president of the board of directors of a district and secretary means the secretary of the board of directors.

(Added by Stats. 1965, Ch. 75.)



74018

Treasurer means the treasurer of the principal county.

(Added by Stats. 1965, Ch. 75.)



74019

General district election means the election held on the first Tuesday after the first Monday in November of each odd-numbered year, after the organization of the district, at which directors for the district shall be elected to fill the offices of the directors whose terms of office shall then expire, in accordance with the provisions of this division and the Uniform District Election Law. The election shall be called and conducted and the results canvassed, returned, and declared pursuant to the provisions of the Uniform District Election Law.

(Amended by Stats. 1965, Ch. 2019.)









PART 2. FORMATION

CHAPTER 1. General Provisions

74030

A district may be organized and established by the board of supervisors of any county in this state, as expressly provided in this part, when the conditions stated in this part are found to exist, and may exercise the powers expressly granted in this division, or necessarily implied.

(Added by Stats. 1965, Ch. 75.)



74031

A district may be organized upon petition by the qualified electors in an area comprising the whole or a part or parts of one or more watersheds of any stream or streams of water or unnavigable river or rivers, or territory adjacent to such watershed or watersheds, or deriving such area s water supply, in whole or in part, from such stream or streams, or river or rivers, or the subterranean supply of waters therefrom, for the conservation of the waters of such stream or streams or unnavigable river or rivers.

(Added by Stats. 1965, Ch. 75.)



74032

A district may be entirely within unincorporated territory or partly within unincorporated and partly within incorporated territory, and may be within one or more counties.

(Added by Stats. 1965, Ch. 75.)



74033

The territory to be included within a district need not be contiguous.

(Added by Stats. 1965, Ch. 75.)






CHAPTER 2. Formation Petition

74050

A petition for the formation of a district, signed by at least 20 percent or 500 of the qualified electors within the proposed district, shall be presented to the board of supervisors of the principal county. The petition shall be presented at a regular meeting of the board of supervisors.

(Added by Stats. 1965, Ch. 75.)



74051

Any elector residing within the proposed district, whose name appears on the register of voters of the last general election, or on the register of voters at any time within 30 days preceding the presentation of a petition for the formation of a district, shall be deemed to be a qualified elector of the proposed district eligible to sign the petition.

(Added by Stats. 1965, Ch. 75.)



74052

The petition shall set forth and particularly describe the proposed boundaries of the district, shall pray that the district be organized under the provisions of this division, and shall propose a name by which the district shall be known. The petition shall also request the board of supervisors, upon its definition and establishment of the proposed boundaries of the district, to divide the district into either three, five, or seven divisions.

(Added by Stats. 1965, Ch. 75.)



74053

The petition shall be published once a week for at least three weeks before the presentation to the board of supervisors in some newspaper printed and published in the principal county, together with a notice stating the date of the meeting of the board at which the petition will be presented.

If any portion of the proposed district lies within another county, or counties, the petition and notice shall be likewise published in a newspaper printed and published in each of such counties.

(Added by Stats. 1965, Ch. 75.)



74054

The petition may consist of any number of separate instruments, and, when contained upon more than one instrument, one copy only of the petition need be published, but the names of all the petitioners shall be published the same as if appended to the original petition.

(Added by Stats. 1965, Ch. 75.)



74055

All copies of the petition filed prior to the hearing of the petition shall be considered by the board of supervisors the same as though filed with the petition first placed on file.

(Added by Stats. 1965, Ch. 75.)



74056

The petition may include a statement that all bonds of the district and all bonds of any improvement district created therein shall be payable from assessments to be levied upon all real property in the proposed district or in the improvement district created therein. If such a statement is included in the petition, the notice of hearing of the petition and the notice of election for the formation of the district shall so state, and, if the district is formed, all bonds thereafter issued by the district and all bonds of any improvement district organized therein shall be payable from assessments levied upon all real property in district or improvement district, as the case may be, and such real property shall be liable to be taxed for the payment of principal and interest of such bonded indebtedness until the bonds are fully paid. Any such assessment shall be levied in the manner provided in this division.

(Added by Stats. 1965, Ch. 75.)






CHAPTER 3. Hearing

74070

When a formation petition is presented, the board of supervisors shall hear it, and may adjourn the hearing from time to time. If any hearing or continued hearing is continued to a time more than 60 days from the date of the order making the continuance, a notice of the continued hearing shall be published in some newspaper or newspapers printed and published in each of the counties in which any portion of the proposed district lies once a week for at least two weeks immediately prior to the time appointed for the continued hearing.

(Added by Stats. 1965, Ch. 75.)



74071

On the final hearing the board of supervisors shall make such changes in the proposed boundaries as may be deemed advisable, and shall define and establish such boundaries. The board of supervisors shall not modify such boundaries so as to exclude from the proposed district any territory which would be benefited by the formation of the district; nor shall any land be included within the proposed district which will not, in the judgment of the board, be benefited by the formation of the district.

(Added by Stats. 1965, Ch. 75.)



74072

Any person whose lands would be benefited by the district may, upon his application and in the discretion of the board of supervisors, have such lands included within the proposed district.

(Added by Stats. 1965, Ch. 75.)



74073

Upon the hearing of the formation petition the board of supervisors shall determine whether or not the petition complies with the requirements of this division, and for that purpose shall hear all competent and relevant testimony offered in support thereof or in opposition thereto.

(Added by Stats. 1965, Ch. 75.)



74074

No defect in the contents of the formation petition, or in the title to or form of the notice, or signature, shall vitiate any proceedings thereon; provided, such petition or petitions have a sufficient number of qualified signatures attached thereto.

(Added by Stats. 1965, Ch. 75.)



74075

The determination of the board of supervisors shall be entered upon the minutes of the board.

(Added by Stats. 1965, Ch. 75.)



74076

If the board of supervisors finds that protest has been made prior to its final determination for formation of the district, by the owners of land, or by the owners of real property in the event of the applicability of the provisions of Section 74056, within the proposed district the assessed value of which, as shown by the last equalized assessment roll, constitutes more than one-half of the total assessed value of the land or real property, as the case may be, within the proposed district, the proceeding shall terminate. The board of supervisors shall order the proceeding terminated when such protests are received.

(Added by Stats. 1965, Ch. 75.)






CHAPTER 4. Formation Election

74090

When the boundaries of the proposed district are defined and established by the board of supervisors, it shall make an order dividing the district into three, five, or seven divisions, as requested in the formation petition. Such divisions shall be as nearly equal in area as practicable and shall be numbered consecutively.

(Added by Stats. 1965, Ch. 75.)



74091

One director, who shall be an elector of the division, shall be elected from each division by vote of the electors of the division in which such director resides. In order to qualify to be elected a director, a person shall be a qualified elector of the district and shall be a resident of the county, or of one of the counties, in which the district is situated.

(Added by Stats. 1965, Ch. 75.)



74092

When the order dividing the proposed district into divisions has been made, the board of supervisors shall call an election within the proposed district to determine whether the district shall be formed and also to elect the first board of directors if the district is formed.

(Added by Stats. 1965, Ch. 75.)



74093

The formation election shall be held on the next established election date not less than 74 days after the date of filing the formation petition.

(Amended by Stats. 1973, Ch. 1146.)



74094

The board of supervisors shall divide the district, and the divisions thereof, into convenient precincts and fix a polling place in each precinct. There shall be at least one precinct in each division of the district.

(Added by Stats. 1965, Ch. 75.)



74095

The board of supervisors shall appoint an inspector, a judge, and two clerks for each of the precincts established to conduct the election. The inspector, judge, and clerks of election in each precinct shall constitute the board of election for such precinct.

If the board of election, or any member thereof, fails to appear at the opening of the polls on the morning of the election, the electors of the precinct present at that hour may appoint a board or supply the place of an absent member thereof.

(Added by Stats. 1965, Ch. 75.)



74096

The inspector shall be chairman of the election board, and may appoint judges and clerks, if, during the progress of the election, any judge or clerk cease to act. The chairman or any member of the board of election may administer and certify oaths required to be administered during the progress of the election.

(Added by Stats. 1965, Ch. 75.)



74097

The formation election shall be called by publication of notice thereof in a daily or weekly paper in each of the counties in which the district is situated, if there is one, at least once a week for three weeks previous to the election, and by posting notice thereof in three public places.

(Added by Stats. 1965, Ch. 75.)



74098

The notice of the formation election shall designate a name for the proposed district and describe the boundaries thereof. The notice shall also designate the respective election precincts and the polling place in each, the election officers, the time of the election, and the hours during which the polls will be kept open; provided, that the polls shall be opened not later than 8 o'clock a.m. and kept open until 7 o'clock p.m.

(Added by Stats. 1965, Ch. 75.)



74099

The board of supervisors shall require the clerk of the board to provide and furnish ballots for the formation election. No particular form of ballot shall be required except that the ballot shall contain the words Water conservation district Yes or Water conservation district No, or words equivalent thereto, and shall also contain the names of candidates for the position of director of the district who shall have been endorsed by petitions to the board of supervisors in the manner prescribed in Section 74100.

(Added by Stats. 1965, Ch. 75.)



74100

A nominating petition for a director in any division shall be signed by 10 or more electors entitled to vote in such division and shall be filed with the board of supervisors calling the formation election within 15 days from the first publication of the notice calling the election.

(Added by Stats. 1965, Ch. 75.)



74101

The ballots shall contain instructions that the voters shall write, print, or stamp a cross after the words that indicate his choice.

(Added by Stats. 1965, Ch. 75.)



74102

The ballots shall contain as many blank spaces for the names of directors as there are directors to be elected, and the writing of the name of any qualified person in any of the spaces shall be deemed to be a vote for such person.

(Added by Stats. 1965, Ch. 75.)



74103

Except as otherwise provided in this chapter, the formation election shall be conducted in accordance with the general election laws of this state so far as applicable.

(Added by Stats. 1965, Ch. 75.)



74104

The election officers shall publicly count the votes immediately after the close of the formation election, and shall make a report of the result of the election to the board of supervisors within five days subsequent to the holding thereof.

(Added by Stats. 1965, Ch. 75.)



74105

The board of supervisors shall, on the first Monday succeeding the formation election, if then in session, or at its next meeting, general or special, proceed to canvass the votes cast at the election.

(Added by Stats. 1965, Ch. 75.)



74106

Where a vote to form a district is lost, no petition for the formation of a district comprising any portion of the same territory shall be presented or considered for a period of 12 months thereafter.

(Added by Stats. 1965, Ch. 75.)






CHAPTER 5. Establishment of District

74120

If a majority of all the votes cast at the formation election are Water conservation district Yes, the board of supervisors shall by an order entered in its minutes declare the territory duly formed as a water conservation district, under the designated name, and shall declare the persons receiving, respectively, the highest number of votes for director to be duly elected to such offices.

(Added by Stats. 1965, Ch. 75.)



74121

The board of supervisors shall immediately cause a copy of the order declaring the district formed, duly certified by the clerk of the board, to be filed for record in the office of the county recorder of any county in which any portion of the lands embraced in the district is situated, and shall also immediately forward a copy thereof to the clerk of the board of supervisors of each of such counties. From and after such filing, the formation of the district is complete.

(Added by Stats. 1965, Ch. 75.)



74122

The clerk of the board of supervisors shall immediately file with the Secretary of State a certificate listing:

(a) The name of the district.

(b) The date of formation.

(c) The county or counties in which the district is located, and a description of the boundaries of the district, or reference to a map showing such boundaries, which map shall be attached to the certificate, or reference to the county recorder s office where a description of such boundaries has been recorded.

If the order declaring the district formed contains all of the information required to be in the certificate, the clerk of the board may file a copy of the order in lieu of the certificate.

(Added by Stats. 1965, Ch. 75.)






CHAPTER 6. Contest of Election

74130

The formation election may be contested by any person holding property within the proposed district liable to be assessed for the raising of funds to carry out the purposes of the district.

(Added by Stats. 1965, Ch. 75.)



74131

The directors elected at the formation election shall be made parties defendant in the election contest.

(Added by Stats. 1965, Ch. 75.)



74132

The election contest shall be brought in the superior court of the principal county. If more than one contest is pending, they shall be consolidated and tried together.

(Added by Stats. 1965, Ch. 75.)



74133

The court shall immediately try the election contest, and determine, upon the hearing, whether the election was fairly conducted and in substantial compliance with the requirements of this division. The court shall enter its judgment accordingly.

(Added by Stats. 1965, Ch. 75.)



74134

The election contest shall be brought within 20 days after the canvass of the votes and declaration of the result by the board of supervisors.

(Added by Stats. 1965, Ch. 75.)



74135

Either party to the record may appeal to the Supreme Court of this state within 30 days from entry of judgment.

(Added by Stats. 1965, Ch. 75.)



74136

The appeal shall be heard and determined by the Supreme Court within 60 days from the time of filing the notice of appeal.

(Added by Stats. 1965, Ch. 75.)









PART 3. INTERNAL ORGANIZATION

CHAPTER 1. Directors

74200

The board of directors shall consist of three, five, or seven members, depending on the number of divisions in the district. Each director shall be an elector of the division for which he is elected, a qualified elector of the district, and a resident of the county, or of one of the counties, in which the district is situated.

(Added by Stats. 1965, Ch. 75.)



74200.5

(a) Notwithstanding any other provision of this part, the local agency formation commission, in approving either a consolidation of districts or the reorganization of two or more districts into a single water conservation district may, pursuant to subdivisions (k) and (n) of Section 56886 of the Government Code, increase the number of directors to serve on the board of directors of the consolidated or reorganized district to 7, 9, or 11, who shall be members of the board of directors of the districts to be consolidated or reorganized as of the effective date of the consolidation or reorganization.

(b) Unless the local agency formation commission provides for an alternative schedule for reducing the size of the board of directors of the consolidated or reorganized district, upon the expiration of the terms of the members of the board of directors of the consolidated or reorganized district whose terms first expire following the effective date of the consolidation or reorganization, the total number of members on the board of directors shall be reduced until the number equals 5, 7, or 9, as may be determined by the local agency formation commission in approving the consolidation or reorganization.

(c) In addition to the powers granted under Section 1780 of the Government Code, in the event of a vacancy on the board of directors of the consolidated or reorganized district at which time the total number of directors is greater than five, the board of directors may, by majority vote of the remaining members of the board, choose not to fill the vacancy. In that event, the total membership of the board of directors shall be reduced by one board member. Upon making the determination not to fill a vacancy, the board of directors shall notify the board of supervisors of its decision.

(Added by Stats. 2009, Ch. 514, Sec. 1. Effective January 1, 2010.)



74201

The directors elected at the formation election shall immediately enter upon their duties as such upon qualifying in the manner provided in this chapter. Such directors shall hold office respectively until their successors are elected and qualified.

(Added by Stats. 1965, Ch. 75.)



74202

The directors of any district who are elected shall hold office pursuant to Section 10505 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 267. Effective January 1, 1995.)



74203

Each director elected subsequent to the formation election shall hold office for a term of four years and until his successor is elected and qualified.

(Added by Stats. 1965, Ch. 75.)



74204

Vacancies occurring in the board, by reason of death, resignation, or otherwise, shall be filled pursuant to Section 1780 of the Government Code.

(Amended by Stats. 1975, Ch. 1059.)



74205

Upon his election or appointment, each person who shall be elected or appointed to the office of director shall qualify as such by taking and subscribing to an official oath and executing and filing a bond as provided in Section 74206.

(Amended by Stats. 1965, Ch. 2019.)



74206

Each director shall execute an official bond in the sum of one thousand dollars ($1,000). The director shall file that official bond, together with his or her official oath, with the secretary.

(Amended by Stats. 1991, Ch. 167, Sec. 2.)



74207

All official bonds shall be in the form prescribed by law for the official bonds of county officers.

(Added by Stats. 1965, Ch. 75.)



74208

Each director shall receive compensation in an amount not to exceed one hundred dollars ($100) per day for each day s attendance at meetings of the board or for each day s service rendered as a director by request of the board, not exceeding a total of six days in any calendar month, together with any expenses incurred in the performance of his or her duties required or authorized by the board. For purposes of this section, the determination of whether a director s activities on any specific day are compensable shall be made pursuant to Article 2.3 (commencing with Section 53232) of Chapter 2 of Part 1 of Division 2 of Title 5 of the Government Code. Reimbursement for these expenses is subject to Sections 53232.2 and 53232.3 of the Government Code.

(Amended by Stats. 2005, Ch. 700, Sec. 40. Effective January 1, 2006.)



74209

(a) A district with a board consisting of seven directors may reduce the number of directors to five pursuant to this section. A reduction in the number of directors shall not be made within 180 days preceding the election of a director.

(b) In order to reduce the number of directors pursuant to this section, the board shall adopt, by a recorded vote of two-thirds of the total membership of the board, a resolution proposing to reduce the number of directors from seven to five. The resolution shall contain a map and description of the boundaries for the five divisions proposed to be established.

(c) The secretary of the district shall set a date for a public hearing on the proposal to reduce the number of directors, which shall be not less than 30 days and not more than 60 days after the date on which the board adopted the resolution described in subdivision (b). The secretary shall give notice of the hearing, which shall include a description of the proposal and shall contain a map and general description of the proposed boundaries of the five divisions. The secretary shall give notice of the hearing by publishing a notice pursuant to Section 6063 of the Government Code in at least one newspaper of general circulation within the jurisdiction of the district at least 10 days before the hearing. In addition, the secretary shall mail the notice to a person who has filed a written request for notice with the secretary at least 10 days before the hearing.

(d) At the hearing, the board shall receive and consider any written or oral comments regarding the proposed reduction in the number of directors. After receiving and considering those comments, the board, by a recorded vote of two-thirds of the total membership of the board, shall do either of the following:

(1) Disapprove the proposal.

(2) Adopt a resolution that orders the reduction in the number of members of the board.

(e) The adoption of a resolution that orders a reduction in the number of members of the board pursuant to this section is a legislative act that is subject to referendum pursuant to Article 2 (commencing with Section 9340) of Chapter 4 of Division 9 of the Elections Code.

(f) A reduction in the number of directors and a change in division boundaries pursuant to this section shall not affect the term of office of any director. A director of a division for which boundaries have been changed shall continue to be the director of the division bearing the number of his or her division until the office becomes vacant by means of term expiration or otherwise, whether or not the director is a resident within the boundaries of the division as changed. The successor to the office of a director of a division for which boundaries have been changed shall be a resident and voter of that division.

(g) This section does not apply to districts within the County of Ventura, which are subject to the provisions of Chapter 4 (commencing with Section 74450) of Part 4.

(Amended by Stats. 2012, Ch. 162, Sec. 186. Effective January 1, 2013.)






CHAPTER 2. The Board

74220

On the first Tuesday next following the formation election, as to the first board, and at the first meeting of the board following the time of taking office of the directors elected in each subsequent general district election, but in no event later than the last day of December, the directors shall meet and organize as a board.

(Amended by Stats. 1991, Ch. 167, Sec. 3.)



74221

The board shall manage and conduct the business and affairs of the district.

(Added by Stats. 1965, Ch. 75.)



74222

The office of the board may be established by it at some proper and convenient place within or near the district, but after the office is once established, it shall not be changed without giving notice thereof by posting in three public places in the district and by publishing a similar notice at least once a week for 30 days in some newspaper of general circulation published in the principal county.

(Added by Stats. 1965, Ch. 75.)



74223

The board shall hold regular meetings in its office on the first Tuesday in March, June, September, and December, and such special meetings as may be required for the proper transaction of business. Upon a finding by the board for good cause, the board may, by resolution, increase the frequency and number of regular meetings.

(Amended by Stats. 1982, Ch. 183, Sec. 2.)



74224

Notwithstanding Section 74223, the board may, by resolution, change the day and location for holding regular meetings. Notice of any change shall be published once a week for at least two consecutive weeks before the date for a regular meeting in a newspaper of general circulation circulated in the district.

(Amended by Stats. 1997, Ch. 566, Sec. 4. Effective September 29, 1997.)



74225

Special meetings may be ordered by the president or by a majority of the members of the board, specifying in writing the business to be transacted. The order calling for a special meeting shall be entered in the minutes of the board. Three days notice shall be given by the secretary to any member not joining in the order, by mailing the notice to him at his last address. Only the business specified in the order shall be transacted at the special meeting.

(Added by Stats. 1965, Ch. 75.)



74226

All meetings of the board shall be open to the public.

(Added by Stats. 1965, Ch. 75.)



74227

A majority of the members of the board shall constitute a quorum for the transaction of business.

(Added by Stats. 1965, Ch. 75.)



74228

A minute of all proceedings of the board shall be kept by the secretary.

(Amended by Stats. 1969, Ch. 371.)



74228.5

A district may destroy a record pursuant to Chapter 7 (commencing with Section 60200) of Division 1 of Title 6 of the Government Code.

(Added by Stats. 2005, Ch. 158, Sec. 44. Effective January 1, 2006.)



74229

The board shall, annually, make and render a verified statement of the financial condition of the district, showing particularly the receipts and disbursements of the last preceding year, together with the source of such receipts and purpose of such disbursements. This statement shall be placed on file in the office of the district.

(Amended by Stats. 1969, Ch. 371.)






CHAPTER 3. Officers

74250

At each of its organization meetings the board shall elect a president from their number, and shall appoint a secretary, who shall each hold office at the pleasure of the board.

(Added by Stats. 1965, Ch. 75.)



74251

The secretary need not be one of the directors.

(Added by Stats. 1965, Ch. 75.)



74252

The salary of the secretary and the amount of the bond to be given for the faithful performance of his duties shall be fixed by the board.

(Added by Stats. 1965, Ch. 75.)



74253

The bond of the secretary shall be recorded in the office of the recorder of the principal county and then filed with the district.

(Added by Stats. 1965, Ch. 75.)









PART 4. ELECTIONS

CHAPTER 3. Relocation of Division Boundaries

74430

The board of directors shall, by resolution, adjust the boundaries of any divisions pursuant to Chapter 8 (commencing with Section 22000) of Division 21 of the Elections Code.

(Amended by Stats. 1998, Ch. 435, Sec. 17. Effective January 1, 1999.)



74431

Before any change of the boundaries of the divisions is made pursuant to Section 74430, the board shall give notice of its intention to do so. Such notice shall specify, in a general way, the changes which the board proposes to make and a time and place for a hearing at which any owner of land in the district may appear before the board and object to the making of the proposed change or changes or petition that a change be made otherwise than as proposed.

(Added by Stats. 1965, Ch. 75.)



74432

The notice of intention to change the boundaries of the divisions shall be published at least once a week for two weeks before the time appointed for the hearing in some newspaper or newspapers published in each of the counties in which any part of the district is situated.

At the time and place appointed for the hearing, or at the time and place to which the hearing may be adjourned, the board shall hear all the objections and petitions which are presented to the board, and, thereupon, the board may make such change or changes in the boundaries of the divisions as it determines to be for the best interests of the district.

(Added by Stats. 1965, Ch. 75.)



74433

If land is excluded from a district pursuant to Chapter 1 (commencing with Section 75750) of Part 10 of this division, the board not less than 30 days before any election in the district, may reestablish the boundaries of the divisions and election precincts within the district.

(Added by Stats. 1965, Ch. 75.)



74434

If land is included within a district pursuant to Chapter 2 (commencing with Section 75850) of Part 10 of this division, the board shall, not less than 30 days before any election in the district, reestablish the boundaries of the divisions and election precincts within the district so as to include such lands therein and so as to make such divisions as nearly equal in area as may be practicable. In case of the inclusion of any land less than 30 days before an election within the district, the inhabitants of the land so included shall not be entitled to vote at such election.

(Added by Stats. 1965, Ch. 75.)



74435

If another district is annexed to a district pursuant to Chapter 3 (commencing with Section 75940) of Part 10 of this division the board of the annexing district shall reestablish the boundaries of the divisions and election precincts within the district in the same manner as provided in Section 74434.

(Added by Stats. 1965, Ch. 75.)






CHAPTER 4. Redivision of a District Within Ventura County

ARTICLE 1. Introduction

74450

The provisions of this chapter apply only to districts within Ventura County.

(Added by Stats. 1965, Ch. 1836.)



74451

Except as provided in this chapter every district within Ventura County shall be governed by the provisions of this division.

(Added by Stats. 1965, Ch. 1836.)






ARTICLE 2. Redivision Procedure

74460

The number of members of the board and the basis for dividing a district into divisions for the election of directors may be changed in the manner prescribed in this chapter.

(Added by Stats. 1965, Ch. 1836.)



74461

The change may be initiated by the board by resolution or may be initiated by a petition signed by not less than 5 percent of the electors of the district. The resolution or petition shall state the new number of members of the board or the new basis for dividing the district into divisions based either on area or population or changes to the boundaries of the divisions of a district based on population.

(Amended by Stats. 1993, Ch. 1195, Sec. 30. Effective January 1, 1994.)



74462

If the divisions are based on population, the population of each as determined by the last published decennial federal census shall be substantially equal in population. In no event shall the total population of any combination of divisions comprising a majority of the number of divisions of the district equal less than one-half of the population of the district. In no event shall the largest division exceed the population of the smallest division by a ratio exceeding 2 to 1.

In establishing the boundaries of the divisions consideration may be given to the following factors: topography, geography, cohesiveness, contiguity, compactness of territory, and community of interests of the divisions.

(Added by Stats. 1965, Ch. 1836.)



74463

When such change has been initiated the board within 60 days thereafter shall submit to the board of supervisors its report thereon containing a map or description of recommended division boundaries in accordance with this Division 21.

(Added by Stats. 1965, Ch. 1836.)



74464

Within 40 days after receipt of the report of the board, the board of supervisors may change the division boundaries recommended by the board provided such change is in accordance with such resolution or petition and this chapter and shall fix the time and place of a hearing by the board not less than 30 nor more than 60 days thereafter.

(Added by Stats. 1965, Ch. 1836.)



74465

The clerk of the board of supervisors shall cause a notice of the time and place of the hearing to be given by publication within the district in accordance with Section 6066 of the Government Code. Such notice shall state the number of existing divisions of the district, the proposed new number of divisions or the proposed new basis for dividing the district, or both, and shall contain a general description of, or map showing, the division boundaries proposed by the board of supervisors and the population of each division.

(Added by Stats. 1965, Ch. 1836.)



74466

(a) The board of supervisors shall hear all interested persons and may adjourn the hearing from time to time. Following the hearing, the board of supervisors may further change the proposed division boundaries provided that the change is in accordance with this chapter and the resolution and petition. The board of supervisors shall make an order describing the proposed divisions of the district, numbering such divisions consecutively, and directing that such proposed redivision be submitted to the electors of the district at a special election to be consolidated with the next district general election to be held not earlier than 120 days thereafter.

(b) Notwithstanding subdivision (a), a redivision involving only changes to the boundaries of the divisions of a district based upon population, independent of a change in the basis of dividing the district into divisions, shall not be submitted to the electors of the district.

(Amended by Stats. 1993, Ch. 1195, Sec. 30.5. Effective January 1, 1994.)



74467

The election on the proposed redivision of the district shall be held in the same manner as elections for the formation of a district so far as applicable. No particular form of ballot shall be required except that the ballot shall contain the words __________Water Conservation District representation to be based on (population) (area) rather than on (area) (population) (and __________Water Conservation District directors to be (increased (decreased) from _______to _______ Yes _______No, or words equivalent thereto. Any proposed redivision or change in number of directors shall become effective if a majority of the electors voting in the election vote yes thereon.

(Added by Stats. 1965, Ch. 1836.)



74468

Directors to fill vacancies in new divisions in the event the redivision is approved by the voters shall be nominated and elected at the same election in the same manner as for election of directors of a district so far as applicable. If one incumbent director resides within a proposed new division his term of office shall not be affected by the approval of the redivision by the voters of the district. If two or more incumbent directors reside within a proposed new division, the term of office of each of them will terminate on the approval of such redivision unless only one is duly nominated, in which case his term of office shall not be affected by the approval of such redivision. A candidate who is a director of the district shall be permitted to have the word Incumbent or words equivalent thereto placed after his name on the ballot.

(Added by Stats. 1965, Ch. 1836.)



74469

Following approval by the voters of a redivision of the district, the directors shall, to the extent necessary, classify themselves in the manner provided by Section 74202.

(Added by Stats. 1965, Ch. 1836.)



74470

If the board of supervisors, at any time after making an order as provided by Section 74466 and prior to the election on the proposed redivision of the district, finds that it is in the public interest to do so, it may appoint not more than two electors of the district as temporary additional directors of the district. The number of temporary additional directors thus appointed shall be irrespective of the number of existing divisions of the district and of the number of proposed new divisions of the district. Such temporary additional directors shall have all of the powers, rights and privileges of elected directors and shall hold office until the election on the proposed redivision of the district.

(Added by Stats. 1965, Ch. 1836.)












PART 5. POWERS AND PURPOSES

CHAPTER 1. Powers and Duties Generally

74500

A district may:

(a) Have perpetual succession.

(b) Adopt a seal and alter it at pleasure.

(Added by Stats. 1965, Ch. 75.)



74501

A district may make contracts and do all acts necessary for the full exercise of its powers.

(Added by Stats. 1965, Ch. 75.)



74502

A district may appoint and employ such engineer or engineers and such attorney or attorneys as the board deems necessary or advisable to accomplish the purposes of the district.

(Added by Stats. 1965, Ch. 75.)



74503

A district may employ and hire such men, teams, tools, implements, machinery, and equipment as the board deems expedient or advisable to perform the work which it deems necessary or advisable to accomplish the purposes of the district.

(Added by Stats. 1965, Ch. 75.)



74504

A district shall cause such work to be done and shall acquire such property as the board deems necessary or advisable to accomplish the purposes of the district, and the board shall estimate the cost thereof, together with rights-of-way for the purpose of ingress to and egress from the works of the district.

(Added by Stats. 1965, Ch. 75.)



74505

A district shall provide for the payment, from the proper fund, of all the debts and just claims against the district.

(Added by Stats. 1965, Ch. 75.)



74506

A district may disseminate information concerning the rights, properties, activities, plans, and proposals of the district; provided, however, that expenditures during any fiscal year for such purposes shall not exceed three cents ($0.03) for each one hundred dollars ($100) of assessed valuation of the district.

(Added by Stats. 1965, Ch. 75.)



74507

A district may vote bonds, cause assessments to be levied, cause elections to be held for the voting of bonds, or on the question of special assessments.

If special assessments are voted, the district may cause them to be levied, as provided by Chapter 3 (commencing with Section 75390) of Part 8 of this division, for the purpose of paying any obligation of the district, and for the purpose of raising money to further accomplish the purposes of this division in the manner provided in this division.

(Added by Stats. 1965, Ch. 75.)



74508

A district may levy and collect a ground water charge for the production of water from the ground water supplies within the district or within a zone or zones thereof in the manner prescribed in Part 9 (commencing with Section 75500) of this division.

(Added by Stats. 1965, Ch. 75.)



74509

Notwithstanding any other provision of law, a district may, by resolution of the board of the district, change the name of the district. Such changed name shall include the words Water Conservation District.

(Added by Stats. 1979, Ch. 317.)



74510

A district may construct, operate, and maintain one or more plants, which plants are constructed after the effective date of this section, for the generation of hydroelectric power and transmission lines for the conveyance thereof. Construction of the plants or plants and transmission lines may be financed by the issuance of revenue bonds pursuant to the Revenue Bond Law of 1941 (commencing with Section 54300 of the Government Code) or any other method of financing district works as provided in this division.

(Added by Stats. 1981, Ch. 232, Sec. 1. Effective July 20, 1981.)



74511

The hydroelectric plant or plants and transmission lines constructed pursuant to Section 74510 may be leased for operation to, or the power generated may be sold to, a public utility or public agency engaged in the distribution, use, or sale of electricity. The power generated may be used by the district for its own purposes, or for the production or transmission of water, but shall not be offered for sale directly by the district to customers other than a public utility or public agency.

(Added by Stats. 1981, Ch. 232, Sec. 2. Effective July 20, 1981.)






CHAPTER 2. Water

74520

A district may make surveys and investigations of the water supply and resources of the district.

(Added by Stats. 1965, Ch. 75.)



74521

A district may appropriate, acquire, and conserve water and water rights for any useful purpose.

(Added by Stats. 1965, Ch. 75.)



74522

A district may conserve, store, spread, and sink water and for such purposes may acquire or construct dams, damsites, reservoirs and reservoir sites, canals, ditches and conduits, spreading basins, sinking wells, and sinking basins.

(Added by Stats. 1965, Ch. 75.)



74523

A district may maintain, operate, and repair any of the works described in Section 74522.

(Added by Stats. 1965, Ch. 75.)



74524

A district may provide for the construction, operation, and maintenance of such works, facilities, or operations within or without the district boundaries as the board deems necessary to protect the land or property in the district from damage by flood or overflow.

(Added by Stats. 1965, Ch. 75.)



74525

A district may drill, construct, install, and operate wells, pumps, pipelines, conduits, valves, gates, meters, and other appurtenances to such wells, pipelines and conduits, and may pump water therefrom and thereby for sale, delivery, distribution, or other disposition.

(Added by Stats. 1965, Ch. 75.)



74526

A district may sell, deliver, distribute, or otherwise dispose of any water that may be stored or appropriated, owned, or controlled by the district.

(Added by Stats. 1965, Ch. 75.)



74527

A district may fix the rates at which water may be sold by the district. The rates shall be uniform for like classes of service throughout the district.

(Added by Stats. 1965, Ch. 75.)






CHAPTER 3. Recreational Facilities

74540

A district may acquire, construct, maintain, and operate recreational facilities in connection with any dams, reservoirs, or other works owned or controlled by the district.

(Added by Stats. 1965, Ch. 75.)



74541

A district may fix and assess reasonable charges for the use of the recreational facilities by members of the public, and may deposit any funds collected thereby with the treasurer to the credit of the district as provided in Section 74750.

(Added by Stats. 1965, Ch. 75.)






CHAPTER 4. Property

74550

A district, for the full exercise of its powers and the accomplishment of the purposes of this division, may within or without the district:

(a) Take real and personal property of every kind by grant, appropriation, purchase, gift, devise, condemnation, or lease.

(b) Hold, use, enjoy, manage, occupy, possess, lease, or dispose of real and personal property of every kind.

(Added by Stats. 1965, Ch. 75.)



74551

The legal title to all property acquired by a district shall immediately and by operation of law vest in such district, and shall be held in trust for and set apart for the uses and purposes set forth in this division.

(Added by Stats. 1965, Ch. 75.)



74552

A district may take conveyances or other assurances for all property acquired by it.

(Added by Stats. 1965, Ch. 75.)



74553

A district may exercise the right of eminent domain to take any property necessary to be used for dams, damsites, reservoirs, reservoir sites, canals, ditches and conduits, spreading basins, sinking wells or sinking basins, or otherwise necessary to accomplish the purposes of this division, or to operate or to make use of such works.

(Amended by Stats. 1975, Ch. 582.)



74554

The right of eminent domain shall not extend to any property used for, or dedicated to, cemetery purposes.

(Added by Stats. 1965, Ch. 75.)






CHAPTER 5. Contracts With Other Agencies

ARTICLE 1. In General

74570

A district may cooperate and contract with one or more other districts or public corporations or agencies, whenever, in the opinion of the board, such cooperation or contract is desirable or advantageous to the district.

(Added by Stats. 1965, Ch. 75.)



74570.5

A district may contract with any state agency to finance any district improvement authorized by this division that is related to the provision of water for human consumption. The terms of the contract shall be consistent with this division. Notwithstanding any other provision in this division, the term of the contract may extend up to 30 years.

(Added by Stats. 2001, Ch. 606, Sec. 12. Effective October 9, 2001.)



74571

In furtherance of such cooperation a district may:

(a) Join with another district or districts organized under the laws of this state in the acquisition, purchase or construction of works or other property, real or personal, for the joint use or benefit of the cooperating districts, and may raise any necessary funds by assessments, bonds, or any other means authorized by law.

(b) Empower a cooperating district to conduct the actual construction and operation of the works, or the actual acquisition of the property, and may pay its agreed share of the cost or expense thereof by delivering and turning over to the cooperating district its bonds authorized therefor, such bonds to be received in payment at not less than par value.

(Added by Stats. 1965, Ch. 75.)



74572

If the district is annexed to a cooperating district, all bonds of the annexed district authorized for payment of its agreed share of the cost and expense of the construction and operation of works or the acquisition of property by the annexing cooperating district, shall be issued and shall be delivered to and received by the annexing district at not less than par value. Such bonds shall become the property of the annexing district and they may be collected at maturity or sold by the annexing district at not less than par value and the proceeds of sale applied to the purpose for which the bonds were issued.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 2. Contracts for Supply of Water and Construction of Works

74590

A district may contract with any city, city and county, county, or district organized under the laws of this state for a water supply.

(Added by Stats. 1965, Ch. 75.)



74591

A district may enter into contracts with municipalities, water districts of any type or kind, counties, cities and counties, the State of California, or the United States, under such terms as may be mutually advantageous, for the acquisition or construction of the works authorized by this division, and each of the parties to such contract may contribute to the cost of such acquisition or construction such sums of money as may be agreed upon. Such contracts shall provide for the operation and maintenance of the works thus acquired and for the distribution and sale of any water that may be stored or controlled by the parties thereto. Any surplus revenue derived from such sale, after paying the cost of the operation and maintenance of the works, may be distributed to the parties to the contract in such proportions as may be agreed upon, or may be used for extensions and improvements.

(Added by Stats. 1965, Ch. 75.)



74592

A district may enter into contracts with municipalities, water districts of any type or kind, counties, cities and counties, the State of California, or the United States, under such terms as may be mutually advantageous, for the acquisition or disposal of water or water rights or water storage facilities and rights, or any interest in such water, water rights, or water storage facilities and rights for any useful purpose.

(Added by Stats. 1965, Ch. 75.)



74593

A district, whenever the board deems it to be to the advantage of the district so to do, may:

(a) Enter into contracts with municipalities, sanitary districts or other incorporated bodies, either within or without the district, providing for the delivery to the district of sewage or storm water produced by or coming from such municipalities, sanitary districts, or other incorporated bodies.

(b) Treat, purify, and recycle such water for beneficial use.

(c) Store, distribute, sell, or otherwise dispose of the water and byproducts resulting from such treatment, purification, or recycling.

The district may construct and operate the works necessary for such purposes, and may acquire or construct and may maintain pipelines, flumes, ditches, and reservoirs suitable or adaptable for the prevention of the wastage of water.

Whenever the district receives a revenue from the sale of water and byproducts in excess of the cost of operating and maintaining the works authorized in this section, it may, for the purpose of enlarging, extending, or improving such works, issue its certificates of indebtedness payable out of such excess revenues, and pledge the same for the payment of the indebtedness so created.

(Amended by Stats. 1995, Ch. 28, Sec. 54. Effective January 1, 1996.)






ARTICLE 3. Cooperation With the United States

74610

A district may cooperate and contract with the United States either under the Federal Reclamation Act of June 17, 1902, and all acts amendatory thereof or supplementary thereto, or under any other act of Congress heretofore or hereafter enacted authorizing or permitting such cooperation or contract.

(Added by Stats. 1965, Ch. 75.)



74611

The cooperation or contract may be for any or all of the following purposes:

(a) Acquisition or construction of works authorized by this division.

(b) A water supply.

(c) Acquisition or disposal of water or water rights or water storage or conservation facilities and rights, and any interest in such water, water rights, or water storage or conservation facilities.

(d) Acquisition or construction of works for any useful purpose.

(e) Investigation, study, or preparation of proposals or plans for any or all of the above purposes.

(f) Obligation of the district to repay to the United States advances of funds made by the United States to the district for any or all of the above purposes.

(g) Assumption as principal or guarantor of indebtedness to the United States.

(Added by Stats. 1965, Ch. 75.)



74612

A district may carry out and perform the terms of any contract so made.

(Added by Stats. 1965, Ch. 75.)



74613

As used in this article, United States includes the United States, and any board, bureau, agency, office or officers, department, or corporation of the United States.

(Added by Stats. 1965, Ch. 75.)



74614

The board shall generally perform all acts necessary to exercise the authority conferred by this article, except that if the issuance of bonds of the district is necessary for such purposes, the bonds shall be voted upon and issued in the manner provided in this division for the incurring of bonded indebtedness of the district.

(Added by Stats. 1965, Ch. 75.)



74615

When, in furtherance of a contract made with the United States, bonds of a district are authorized, such bonds may be transferred to or deposited with the United States, at not less than their par value. In such case, the interest or principal, or both, of such bonds may be legally paid to the United States and applied to the amount, or any part thereof, to be paid by the district to the United States, as provided in the contract.

(Added by Stats. 1965, Ch. 75.)



74616

The board may accept, on behalf of the district, appointment of the district as fiscal agent of the United States, or authorization of the district by the United States to make collection of money for, and on behalf of, the United States, and to assume the duties and liabilities incidental thereto. The board may do any and all things required by the federal statutes now or hereafter enacted in connection therewith, and all things required by any rules or regulations now or hereafter established under any such federal statutes.

(Added by Stats. 1965, Ch. 75.)



74617

A contract entered into between a district and the United States may provide that the district shall not be dissolved, nor shall the boundaries be changed except upon the written consent of an official of the United States filed with the official records of the district. If such consent is given and the lands excluded, the area excluded shall be free from all liens and charges for payments to become due to the United States under any such contract.

(Added by Stats. 1965, Ch. 75.)



74618

As whole or partial consideration for any privileges obtained by a district under any contract with the United States, any rights-of-way or rights to water or to the property owned or acquired by the district may be conveyed by the board to the United States insofar as they may be needed for the construction, operation, and maintenance of works by the United States for the benefit of the district pursuant to such contract.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 4. Approval of Contracts by Voters

74630

If a district undertakes to execute a contract pursuant to this chapter, no part of the annual payments for the obligations assumed therein, as principal or guarantor, or the interest thereon, or the costs of maintenance and operation of the works so acquired or constructed, over and above the amounts available therefor from revenues, that is in excess of the limitations on assessment taxes provided in Sections 75357 and 75358, shall be levied until such contract has been approved by the voters of the district, or of the improvement district, for which such contract was made, by a majority of the voters thereof voting on the proposition, in the manner provided for the incurring of a bonded indebtedness. In the event of the approval of such contract by the voters, the limitations provided in Sections 75357 and 75358 shall not apply.

(Added by Stats. 1965, Ch. 75.)









CHAPTER 6. Controversies

74640

A district may sue and be sued, except as otherwise provided in this division or by law, in all actions and proceedings in all courts and tribunals of competent jurisdiction.

(Added by Stats. 1965, Ch. 75.)



74641

A district may commence, maintain, intervene in, and compromise, in the name of the district, and assume the costs of, any action or proceeding involving or affecting the ownership or use of water or water rights within the district, used or useful for any purposes of the district, or of common benefit to the lands situated therein.

(Added by Stats. 1965, Ch. 75.)



74642

A district may commence, maintain, intervene in, defend, and compromise actions and proceedings to prevent interference with or diminution of the natural flow of any stream or streams or unnavigable river, or rivers, including the natural subterranean supply of water therefrom, which may be used or useful for any purpose of the district, or a common benefit to the lands within the district or its inhabitants; and may commence, maintain, and defend actions and proceedings to prevent any such interference with such waters as may endanger the inhabitants or lands of the district.

(Added by Stats. 1965, Ch. 75.)



74643

A district may institute and maintain any and all actions, proceedings, and suits at law or in equity necessary or proper to fully carry out the provisions of this division, or to enforce, maintain, protect, or preserve any and all rights, privileges, and immunities created by this division or acquired in pursuance thereof.

(Added by Stats. 1965, Ch. 75.)



74644

In all courts, actions, suits, or proceedings, the board may sue, appear, and defend in the name of the district in person or by attorneys.

(Added by Stats. 1965, Ch. 75.)



74645

All claims for money or damages against the district are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code except as provided therein, or by other statutes or regulations expressly applicable thereto.

(Added by Stats. 1965, Ch. 75.)






CHAPTER 7. Adoption of Ordinances

74650

(a) A district may act by ordinance in exercising its powers under this division over lands, structures, and facilities in which the district has a real property interest. All ordinances shall be enacted only by rollcall vote entered into the proceedings of the board.

(b) It is the policy of the Legislature to avoid duplication of authority of local districts to regulate upon the same subjects in the same area. Accordingly, this chapter shall not apply to a district lying within another district having and exercising, in accordance with the governing statute of the overlying district, the authority to adopt and enforce, upon civil or penal sanction, ordinances for the same purposes.

(Added by Stats. 1983, Ch. 612, Sec. 2.)



74651

An ordinance shall be in full force and effect upon adoption, but shall be published once in full in a newspaper of general circulation, printed, published, and circulated in the district within 10 days after adoption, or if there be no such newspaper, then posted within that time in three public places within the district.

(Added by Stats. 1983, Ch. 612, Sec. 2.)



74652

It is a misdemeanor for any person to violate any district ordinance adopted pursuant to Section 74650 from and after the publication or posting of the ordinance pursuant to Section 74651. The violation shall be punishable by a fine not to exceed five hundred dollars ($500), or imprisonment in the county jail not to exceed 30 days, or by both that fine and imprisonment. Any violation or threatened violation may also be enjoined by civil action.

(Added by Stats. 1983, Ch. 612, Sec. 2.)









PART 6. FINANCIAL PROVISIONS

CHAPTER 1. Funds and Warrants

74750

The treasury of the principal county is the repository of all the funds of a district. For this purpose, the treasurers of any other counties wherein is situated a portion of the district, shall, at any time, not more often than twice a year, upon the order of the board, settle with the board and pay over to the treasurer of the principal county all moneys in their possession belonging to the district. The treasurer of the principal county shall receive and receipt for such moneys, and place such moneys to the credit of the district. He shall be responsible upon his official bond for the safekeeping and disbursement, in the manner provided in this division, of these and all moneys of the district held by him.

(Added by Stats. 1965, Ch. 75.)



74751

No claim shall be paid by the treasurer until allowed by the board.

(Added by Stats. 1965, Ch. 75.)



74752

The treasurer shall pay out the moneys of the district only upon warrants of the county auditor, drawn upon order of the board signed by the president and attested by the secretary.

(Added by Stats. 1965, Ch. 75.)



74753

Upon presentation of any matured bond, or any matured interest coupon on any bond of the district, the treasurer shall pay it from the bond fund. If funds are not available for the payment of any such matured bond or interest coupon, it shall draw interest at the rate of 7 percent per annum from the date of its presentation for payment until notice is given that funds are available for its payment, and it shall be stamped and provision made for its payment, as in the case of a warrant for the payment of which funds are not available on its presentation.

(Added by Stats. 1965, Ch. 75.)



74754

The treasurer shall report in writing at each regular meeting of the board, and as often thereafter as requested by the board, the amount of money on hand, the amount of receipts since his last report, and the amounts paid out. Such reports shall be verified and filed with the secretary.

(Added by Stats. 1965, Ch. 75.)



74755

As an alternative to the functions of the county treasurer and the county auditor provided in this chapter, the board may elect to disburse funds of the district. Such election shall be made by resolution of the board and the filing of a certified copy thereof with the county treasurer. The county treasurer shall thereupon deliver to the district all funds of the district. Such funds shall be deposited by the board in a bank or banks approved for deposit of public funds and shall be withdrawn only by written order of the board, signed by the president and secretary. The order shall specify the name of the payee, the fund from which it is to be paid and state generally the purpose for which payment is to be made. Such order shall be entered in the minutes of the board. The board shall appoint a treasurer who shall be responsible for the deposit and withdrawal of funds of the district. The treasurer shall deposit with the district, prior to October 1 of each year, a surety bond in an amount annually fixed by the board. The deposit and withdrawal of funds of the district shall thereafter be subject to the provisions of Article 2 (commencing with Section 53630), Chapter 4, Part 1, Division 2, Title 5, of the Government Code. Any district electing to disburse funds pursuant to this section shall file with the board of supervisors an annual audit of such disbursements which meets the approval of the board of supervisors.

(Added by Stats. 1971, Ch. 236.)



74756

The election made pursuant to Section 74755 may be rescinded by resolution of the board. No later than 30 days following any such rescission, the treasurer appointed pursuant to Section 74755 shall deliver all district funds to the county treasurer together with a certified copy of the resolution of rescission, whereupon the county treasurer and county auditor shall commence to act as provided in this chapter.

(Added by Stats. 1971, Ch. 236.)






CHAPTER 2. Limitation on Indebtedness

74770

The board has no power, except as provided in this division as to certificates of indebtedness, notes, special assessments, and the issuance of bonds by the district, to incur any debt or liability whatever in excess of the express provisions of this division. Any debt or liability incurred in excess of such express provisions, except as to certificates of indebtedness, notes, special assessments, and the issuance of bonds, is absolutely void.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 35.)



74771

For the purposes of organization, or for any of any purpose for which the board is authorized to expend the collection of the first assessment, an indebtedness not exceeding in the aggregate an amount equivalent of twenty-five cents ($.25) for each acre of land in the district, and it may cause warrants of the district to issue therefor bearing interest at 7 percent per year from date of issue until the treasurer has funds available for the payment thereof.

(Added by Stats. 1965, Ch. 75.)



74772

The expenses of organization, including the fees of attorneys and others employed to conduct the organization proceedings, are a charge upon the district, and are payable by the district.

(Added by Stats. 1965, Ch. 75.)






CHAPTER 3. Bonds

ARTICLE 1. In General

74790

A district may incur a bonded indebtedness for any purpose for which the board is authorized to expend the funds of the district, including any works, property, or rights, contract or otherwise, acquired under or pursuant to the provisions of Chapter 5 (commencing with Section 74570) of Part 5 of this division, or the refunding of any obligations incurred pursuant to that chapter.

(Added by Stats. 1965, Ch. 75.)



74791

Bonds issued by a district, and bonds issued for any improvement district therein, shall be payable, both principal and interest, from assessments upon the lands in the district or improvement district, as the case may be, unless proceedings have been taken substantially as provided in this division for such bonds to be payable from assessments levied upon all real property in the district or in the improvement district, as the case may be.

(Added by Stats. 1965, Ch. 75.)



74792

Bonds of the district may be issued in the manner provided in this chapter payable, both principal and interest, from assessments levied upon all real property in the district in the manner provided in this division for the levy of assessments upon land only.

If the board determines that the bonds shall be payable from assessments upon all such real property, or if the proceedings for the formation of the district require that the bonds be so payable, the board shall so state in the resolution calling the bond election, and the notice of the election shall contain a statement to that effect. If the bonds receive the necessary two-thirds vote at the bond election, then they shall be payable from assessments upon all real property in the district, and such real property shall be subject to taxation for the payment of principal and interest of such bonds.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 2. Initiation of Proceedings

74800

The board, whenever the interest of the district shall require it, may cause a report to be made to the effect that the acquisition of certain property or works or the construction of such works is convenient or necessary to serve or fulfill the purposes of the district and that the cost thereof cannot be paid for out of the annual revenue of the district. The report shall be in such detail and shall be accompanied by such exhibits as will disclose the purpose sought to be accomplished and the means to be employed therefor. The report shall be printed in convenient form for distribution to the electors of the district.

(Added by Stats. 1965, Ch. 75.)



74801

After the printing of the report the board, by resolution adopted by a majority of its members, may call an election to be held in the district for the purpose of authorizing the incurring of a bonded indebtedness by the district.

(Added by Stats. 1965, Ch. 75.)



74802

The resolution shall specify all of the following:

(a) The purpose for which the indebtedness is to be incurred.

(b) The amount of bonds proposed to be issued.

(c) The maximum rate of interest the bonds shall bear.

(d) The number of years, not exceeding 40, the whole or any part of the bonds are to run until maturity.

(Added by Stats. 1965, Ch. 75.)



74803

The resolution shall further provide for submitting the question of the incurring of the indebtedness to the qualified electors of the district at an election called for that purpose.

(Added by Stats. 1965, Ch. 75.)



74804

In determining the amount of bonded indebtedness to be incurred, the board may include all costs and estimated costs incidental to or connected with the acquisition, construction or financing of the works or property set forth in the report required by Section 74800, and all engineering, inspection, legal and fiscal agent s fees, costs of the bond election and of the issuance of the bonds, and bond interest estimated to accrue during the construction period and for a period of not to exceed 12 months after completion of construction.

(Added by Stats. 1971, Ch. 359.)






ARTICLE 3. Notice of Bond Election

74820

Notice shall be given of the bond election by publication pursuant to Section 6062 of the Government Code in a newspaper of general circulation published in the district and the first publication shall be at least 30 days prior to the date fixed for the election.

(Added by Stats. 1965, Ch. 75.)



74821

The notice of the bond election shall state all of the following:

(a) The time and place for holding the election.

(b) The names or numbers of election precincts, which may be the general election precincts established by the boards of supervisors for general state or county elections, or a consolidation of such precincts, or such other special precincts for the purpose of the bond election as the board may designate and establish.

(c) The location of the polling places and the names of the election officers appointed to conduct the election.

(Added by Stats. 1965, Ch. 75.)



74822

The notice of the bond election shall also state all of the following:

(a) The amount of the debt proposed to be incurred.

(b) The purpose thereof, in brief form, with a reference to the report required by Section 74800 for further particulars.

(c) The number of years the bonds or any part thereof are to run until maturity.

(d) The maximum rate of interest the bonds shall bear.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 4. Bond Election

74830

The manner of holding and conducting the bond election, the selection of officers to conduct the election, the designation of precincts and polling places, the preparation, receipt, counting, and return of ballots, and the canvassing and determining of the results of the election shall be as provided for the election of directors as nearly as practicable, and in particulars not so provided shall be in accordance with the general laws of the state relative to elections whereat propositions are submitted and voted upon.

(Added by Stats. 1965, Ch. 75.)



74831

Several propositions may be submitted at the same bond election.

(Added by Stats. 1965, Ch. 75.)



74832

Only qualified electors of the district may vote at the bond election.

(Added by Stats. 1965, Ch. 75.)



74833

The ballots at the bond election shall contain the words Bonds Yes, and Bonds No, or words of similar import, together with a general statement of the amount and purpose of the bonds to be issued.

(Added by Stats. 1965, Ch. 75.)



74834

If a bond election has been fairly held and conducted, no informality or omission to perform a prescribed duty shall be held to invalidate or affect the legality of any bonded debt authorized to be incurred.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 5. Issuance and Terms

74850

If two-thirds of the votes cast upon the proposition at the bond election are marked and counted Bonds Yes or appear to favor the proposition submitted, the proposition shall be deemed to have been accepted by the voters and to authorize the incurring of a bonded debt and the issuance of bonds in the amount of and for the purpose stated in the proposition.

(Added by Stats. 1965, Ch. 75.)



74851

The board may issue the bonds of the district for the whole or any part of the amount of the indebtedness authorized, and may, from time to time, provide for the issuance of such amounts as are necessary, until the full amount of the bonds authorized have been issued. Each separate issue shall be given a serial number or letter.

(Added by Stats. 1965, Ch. 75.)



74852

The board shall, by a resolution adopted by a majority of its members, prescribe the form of the bonds and of the coupons attached thereto and fix the time when the whole or any part of the principal shall become due and payable. The payment of the first installment may be deferred for a period not longer than five years from the date of the bond.

(Added by Stats. 1965, Ch. 75.)



74853

The bonds shall bear interest at a rate not exceeding 8 percent per year, payable annually or semiannually as may be prescribed by the board at the time of the issuance of the bonds.

(Amended by Stats. 1975, Ch. 130.)



74854

The board may provide for redemption of bonds before maturity at prices determined by it. A bond shall not be subject to call or redemption prior to maturity unless it contains a recital to that effect.

(Added by Stats. 1965, Ch. 75.)



74855

The bonds shall be in such denominations as the board may prescribe.

(Amended by Stats. 1971, Ch. 359.)



74856

The principal and interest shall be payable in lawful money of the United States at the office of the treasurer or such other place as may be designated or at either place at the option of the holder of the bond.

(Added by Stats. 1965, Ch. 75.)



74857

The bonds shall be dated, numbered consecutively, signed by the president, and attested by the secretary with the official seal of the district. The interest coupons shall bear the actual or facsimile signature of the president.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 6. Sale of Bonds and Use of Proceeds

74870

The bonds as issued may be sold at such times and in such amounts as the board deems expedient, after a notice inviting bids therefor has been published in the district pursuant to Section 6062 of the Government Code. A certified check payable to the district for at least 2 percent of the amount of the bonds offered shall accompany each bid, conditioned that the bidder will accept and pay for the bonds bid for if awarded to him, otherwise such check shall be forfeited to the district and the amount thereof paid into the treasury. If no bids are received the bonds offered may be sold at private sale.

(Amended by Stats. 1971, Ch. 359.)



74871

The proceeds from the sale of bonds shall be paid into the treasury of the district, placed to the credit of a special fund, and expended only for the purpose for which the indebtedness was created.

(Added by Stats. 1965, Ch. 75.)



74872

If the board determines by resolution that (1) the expenditure of money raised by the sale of bonds for the purpose for which the bonds were voted is impracticable or unwise, or (2) that all of the purposes for which money raised by the sale of bonds have been fulfilled but that there is a surplus of such money remaining, the board may call a special election to obtain the consent of the voters to use the money for some other purpose for which the district may issue bonds.

The procedure shall be the same as when the bond proposition was originally submitted and the election may be consolidated with any other election, in which case one ballot may be used in the discretion of the board.

(Added by Stats. 1965, Ch. 75.)









CHAPTER 4. Adoption of Improvement Acts

74900

A district, in the construction of any work to be done or improvement made by it or within an improvement district formed pursuant to Part 7 (commencing with Section 75000) of this division and in the levying of assessments and reassessments and the issuing of bonds to pay for costs and expenses of the work and improvements done or to be done, may use the Improvement Act of 1911, the Municipal Improvement Act of 1913, or the Improvement Bond Act of 1915. These acts are hereafter referred to in this chapter as the improvement acts.

(Amended by Stats. 1974, Ch. 426.)



74901

Notwithstanding the provisions or limitations of any of the improvement acts relating to the work authorized to be done or the improvements authorized to be made thereunder, a district may acquire or construct, by the procedures permitted by this article, any improvements authorized by this division, and the improvements authorized to be constructed or acquired by the procedure permitted by this article, are restricted to those permitted by this division.

(Added by Stats. 1965, Ch. 75.)



74902

In the application of the improvement acts to proceedings under this division, the terms used in those acts shall have the following meanings:

(a) City council or council means the board.

(b) City or municipality means the district.

(c) Clerk or city clerk means the secretary.

(d) Superintendent of streets, street superintendent, or city engineer means the chief engineer of the district or any other person appointed to perform such duties.

(e) Tax collector means the county tax collector.

(f) Treasurer or city treasurer means the treasurer.

(g) Right-of-way means any right-of-way owned or held by the district for the purpose of constructing or maintaining any work or improvements which the district is authorized to do.

(Added by Stats. 1965, Ch. 75.)



74903

The powers and duties conferred by the improvement acts upon boards, officers, and agents of cities shall be exercised by the board, officers, and agents of the district, respectively.

(Added by Stats. 1965, Ch. 75.)



74904

No assessment or bond levied or issued pursuant to proceedings under any of the improvement acts, as authorized by this chapter, shall become a lien, and no person shall be deemed to have notice thereof, until a certified copy of the assessment in the proceedings under the improvement act being utilized, and the diagram attached to the assessment, are recorded in the office of the county recorder of each county in which any part of the lands assessed are located.

(Added by Stats. 1965, Ch. 75.)






CHAPTER 5. Negotiable Promissory Notes

74950

The district may issue negotiable promissory notes bearing interest at a rate not exceeding the rate set by Article 7 (commencing with Section 53530) of Chapter 3 of Part 1 of Division 2 of Title 5 of the Government Code. The notes shall be general obligations of the district payable from revenues and assessment taxes, unless paid from other available funds of the district, in the same manner as bonds of the district. The maturity of the notes shall not be later than five years from the date thereof and the total aggregate amount of the notes outstanding at any one time shall not exceed the lesser of 2 percent of the assessed valuation of the taxable property in the district, according to the last assessment roll or five million dollars ($5,000,000), except that a district which has been formed for less than 18 months may not borrow an amount exceeding twenty-five thousand dollars ($25,000).

(Amended by Stats. 1990, Ch. 1558, Sec. 10.)



74951

Taxable property, as used in Section 74950, means:

(a) All lands and improvements within a district or improvement district, as the case may be, if the provisions of Section 74056 were complied with in the formation of the district or district within which the improvement district is created.

(b) All lands and improvements within an improvement district if the basis of taxation in the improvement district has been changed pursuant to Section 75151 from land to land and improvements.

(c) Land only within any district or improvement district not mentioned in subdivision (a) or (b) of this section.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 35.)



74952

If a district undertakes to issue promissory notes pursuant to the limitations set forth in Section 74950, the limitations provided in Sections 75357 and 75358 shall not apply.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 35.)






CHAPTER 6. Issuance of Revenue Bonds Pursuant to the Revenue Bond Law of 1941

74975

Subject to the limitations of this chapter, revenue bonds, including refunding revenue bonds, may be issued by a district under the Revenue Bond Law of 1941, Chapter 6 (commencing with Section 54300), Part 1, Division 2, Title 5 of the Government Code.

(Added by Stats. 1971, Ch. 359.)



74976

This chapter provides an alternative authority and procedure for the subject to which it relates, but does not affect any other law relating to such subject or a similar subject. When proceeding under the provisions of this chapter, such provisions alone need be followed.

(Added by Stats. 1971, Ch. 359.)



74977

For the purposes of this chapter, the term enterprise, as used in the Revenue Bond Law of 1941, shall be limited to and shall include only those works or property authorized to be acquired, constructed, improved or financed by a water conservation district pursuant to this division or any other applicable provision of law.

(Added by Stats. 1971, Ch. 359.)









PART 7. IMPROVEMENT DISTRICTS

CHAPTER 1. Improvement Districts for Issuance of Bonds

ARTICLE 1. Initiation of Proceedings

75000

Whenever 1,000 or more of the holders of title or evidence of title of land within a district, as shown by the records of the county assessor, desire to form an improvement district within a district, they may propose the formation of such an improvement district by filing a petition with the board. The petition shall contain a statement of the plan of the proposed improvement district and a description of the boundaries thereof.

(Added by Stats. 1965, Ch. 75.)



75001

Upon receipt of the formation petition the board shall cause a survey to be made of the proposed improvement, and if it is found that the plan of improvement is feasible, the board shall cause to be prepared a report containing the plans and specifications of the improvement and an estimate of the cost thereof. The report shall be in such detail and be accompanied by such exhibits as will disclose the purpose sought to be accomplished and the means to be employed therefor.

(Added by Stats. 1965, Ch. 75.)



75002

The report shall be filed in the office of the district and shall be subject to the inspection of all parties interested.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 2. Hearing and Formation

75010

After the filing of the report required by Section 75001, the board shall give notice of a hearing upon the formation petition by posting a notice thereof in three public places within the proposed improvement district and publishing such notice once a week for two weeks in some newspaper published in the county in which the office of the district is situated. The notice shall be posted not later than 20 days prior to the date set for the hearing.

(Added by Stats. 1965, Ch. 75.)



75011

At the hearing the board shall hear such objections to the formation petition, the formation of the improvement district and its boundaries, and the plans, specifications, and estimates as may come before it, and shall make such changes in reference thereto as it considers proper.

(Added by Stats. 1965, Ch. 75.)



75012

At the hearing the board may make such changes in the boundaries of the proposed improvement district as it deems advisable and shall define and establish the boundaries, but the board shall not modify the boundaries so as to exclude from the proposed improvement district any territory which may be benefited by the improvement district, or include within the proposed improvement district any land which will not in its judgment be benefited by the formation thereof.

If any additional lands are included in the proposed improvement district, the hearing of the petition shall be continued and the owners of the added lands shall be given not less than 20 days personal notice of the addition of such lands to the improvement district.

(Added by Stats. 1965, Ch. 75.)



75013

At the hearing the board shall determine whether the petition complies with the requirements of Section 75000 and for that purpose shall hear all competent and relevant testimony in support or in opposition thereto. No defect in the form or contents of the petition or any proceeding therein shall invalidate any proceeding, but the petition shall have a sufficient number of qualified signatures attached thereto.

(Added by Stats. 1965, Ch. 75.)



75014

If more than one-third of the holders of title or evidence of title of lands within the proposed improvement district object in writing at the hearing to the formation of the proposed improvement district, the board shall deny the formation petition and no further proceedings shall be had thereon.

(Added by Stats. 1965, Ch. 75.)



75015

At the conclusion of the hearing, if the board determines that the improvement district should be formed, it shall make a final order approving the formation petition.

(Added by Stats. 1965, Ch. 75.)



75016

The order shall be entered in the minutes of the board and a copy thereof shall be recorded in the office of the county recorder of each county in which any of the lands of the improvement district are located.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 3. Calling of Bond Election

75030

If the board makes the final order approving the formation petition, it may, by resolution adopted by a majority of its members, call an election for the purpose of authorizing the incurring of a bonded indebtedness by the improvement district.

(Added by Stats. 1965, Ch. 75.)



75031

The resolution shall specify all of the following:

(a) The purpose for which bonds are proposed to be issued.

(b) The maximum rate of interest the bonds shall bear.

(c) The number of years, not exceeding 25, the whole or any part of the bonds are to run until maturity.

(Added by Stats. 1965, Ch. 75.)



75032

The resolution shall further provide for submitting the question of the incurring of the indebtedness to the qualified electors of the improvement district at an election called for that purpose.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 4. Notice of Bond Election

75050

Notice shall be given of the bond election by publication in a newspaper published in each of the counties in which the improvement district is situated, if there is one, at least once a week for three weeks previous to the election, by posting notice thereof in three public places in the improvement district, and by posting a copy in the office of the district.

(Added by Stats. 1965, Ch. 75.)



75051

The notice of the bond election shall designate a name for the improvement district and describe the boundaries thereof. The notice shall also designate the respective election precincts and the polling place in each, the election officers, the time of the election, and the hours during which the polls will be kept open; provided, that the polls shall be opened not later than 8 o'clock a.m. and kept open until 7 o'clock p.m.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 5. Bond Election

75060

The bond election shall be conducted in accordance with the general election laws of the state as far as applicable and except as otherwise provided in this chapter.

(Added by Stats. 1965, Ch. 75.)



75061

Several propositions may be submitted at the same bond election.

(Added by Stats. 1965, Ch. 75.)



75062

Only qualified electors of the improvement district may vote at the bond election.

All electors residing within the improvement district whose names appear on the register of voters of the last general election and at any time within 40 days preceding the bond election are qualified electors of the improvement district eligible to vote at the bond election.

(Added by Stats. 1965, Ch. 75.)



75063

The ballots at the bond election shall contain the words Improvement District Bonds Yes, and Improvement District Bonds No, or words of similar import, together with a general statement of the amount and purpose of the bonds to be issued.

(Added by Stats. 1965, Ch. 75.)



75064

Immediately after the bond election, the election officers shall publicly count the votes and make and transmit a report of the result of the election to the board.

(Added by Stats. 1965, Ch. 75.)



75065

If two-thirds of the votes cast upon the proposition are marked and counted Improvement District Bonds Yes or appear to favor the proposition submitted, the proposition shall be deemed to have been accepted by the voters and to authorize the incurring of a bonded indebtedness and the issuance of bonds in the amount and for the purpose stated in the proposition.

(Added by Stats. 1965, Ch. 75.)



75066

If the bond election has been fairly held and conducted, no informality or omission to perform a prescribed duty shall be held to invalidate or affect the legality of any bonded debt authorized to be incurred.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 6. Powers of the Board

75080

Any improvement district formed pursuant to this chapter shall be under the supervision, direction, and control of the board.

(Added by Stats. 1965, Ch. 75.)



75081

The board shall have the same power, authority, and jurisdiction over and with reference to an improvement district formed pursuant to this chapter that it possesses over and with reference to the district and improvements made within and chargeable to the entire district; provided, that any obligation created in behalf of such an improvement district shall be a charge against only the property situated within the improvement district.

(Added by Stats. 1965, Ch. 75.)



75082

All provisions of this division, insofar as they are applicable, including provisions for bonds and assessments, shall apply to and govern improvement districts formed pursuant to this chapter.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 7. Payment of Bonds from Assessments Upon Real Property

75090

The bonded indebtedness of an improvement district formed pursuant to this chapter may be made payable from assessments to be levied upon all real property in the improvement district by proceedings taken in the manner provided in this article and shall be so payable if the proceedings for the formation of the district so require.

In either case, the petition for the formation of the improvement district, the notice of hearing, the resolution calling the bond election, and the notice of the bond election shall contain a statement that any bonds authorized to be issued by the improvement district shall be payable, both principal and interest, from assessments to be levied upon all real property in the improvement district as finally formed.

If the bonds then receive the vote required under Section 75065, all the bonds shall be payable solely from assessments levied upon all real property in the improvement district, and all such real property therein shall be liable to be taxed for the purpose of paying principal and interest of such bonds.

(Added by Stats. 1965, Ch. 75.)









CHAPTER 2. Special Improvement Districts

ARTICLE 1. In General

75110

A special improvement district may be formed of an area benefited thereby, a bonded indebtedness of such special improvement district may be incurred under Chapter 3 (commencing with Section 74790) of Part 6 of this division, negotiable promissory notes may be issued therefor under Chapter 5 (commencing with Section 74950) of Part 6 of this division, contracts therefor under Chapter 5 (commencing with Section 74570) of Part 5 of this division may be entered into by the board and approved by the voters of such special improvement district, the tax base therein may be changed from land to land and improvements, special assessments may be authorized to be levied therein under Chapter 3 (commencing with Section 75390) of Part 8 of this division, and annual assessment taxes may be levied therein under Chapters 1 (commencing with Section 75350) and 2 (commencing with Section 75370) of Part 8 of this division, all as provided in this chapter.

(Amended by Stats. 1966, 1st Ex. Sess., Ch. 35.)






ARTICLE 2. Initiation of Proceedings

75120

Whenever the board deems it necessary for the district to form a special improvement district and to perform the other acts provided in this chapter as to an area less than the entire district, it shall adopt a resolution of intention to form such a special improvement district.

(Added by Stats. 1965, Ch. 75.)



75121

The resolution of intention shall set forth all of the following:

(a) A declaration of the necessity for the special improvement district.

(b) The purpose of forming the special improvement district and of performing the other acts authorized in this chapter.

(c) The amount of the proposed bonded indebtedness or contract or special assessment.

(d) If it is proposed that the basis of taxation shall be changed from land to land and improvements, a statement to that effect.

(e) The boundaries of the proposed district that will be benefited.

(f) The title of the proposed special improvement district, which shall be ____ Water Conservation District Special Improvement District No. __.

(g) The date on which a hearing will be held in the office of the board upon the proposal to form the special improvement district.

(Added by Stats. 1965, Ch. 75.)



75122

A copy of the resolution of intention shall be published pursuant to Section 6062 of the Government Code in a newspaper of general circulation published in the proposed special improvement district, if there is one, and if none, then in a newspaper published in the district. If no newspaper is published in the district, the resolution of intention shall be published in a newspaper published in the county and circulated in the district, and copies shall be posted in three public places in the proposed special improvement district at least 10 days before the day fixed for the hearing.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 3. Hearing and Formation

75130

At the hearing, any person interested, including persons owning property within the proposed special improvement district, may appear and present any matters material to the matters set forth in the resolution of intention.

(Added by Stats. 1965, Ch. 75.)



75131

The board may exclude from the proposed special improvement district any territory that, in its opinion, would not be benefited by being in the proposed special improvement district.

(Added by Stats. 1965, Ch. 75.)



75132

Lands not included in the original resolution of intention shall not be included within the proposed special improvement district except at a hearing held by the board on the inclusion thereof, after notice of such hearing has been duly given in the manner provided for the principal hearing.

(Added by Stats. 1965, Ch. 75.)



75133

The board shall not modify the boundaries of the proposed special improvement district so as to exclude therefrom any land which would be benefited by the formation thereof, nor shall it include therein land which will not, in the judgment of the board, be benefited.

(Added by Stats. 1965, Ch. 75.)



75134

If protest has been made, prior to its final determination for formation of the district, by the owners of land (or by the owners of real property, in the event of the applicability of the provision of Section 74056) within the proposed special improvement district the assessed value of which, as shown by the last equalized assessment roll, constitutes more than one-half of the total assessed value of the land or real property, as the case may be, within the proposed special improvement district, the board shall so find and the proceeding shall terminate. The board shall order the proceeding terminated when such protests are received.

(Added by Stats. 1965, Ch. 75.)



75135

At the conclusion of the hearing, after making all necessary and proper changes in the boundaries, the board shall, by resolution, form the special improvement district and fix and determine its boundaries.

The determination of the board as to the area benefited by the bond or other proceedings shall be final and conclusive.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 4. Election

75150

After the formation of the special improvement district, the board shall call an election for the purpose of submitting to the voters therein the question of incurring the bonded indebtedness, approving the contract, or levying the special assessment for which it was formed, which election shall be conducted in the manner provided for incurring of a bonded indebtedness.

(Added by Stats. 1965, Ch. 75.)



75151

When a district has not been formed pursuant to Section 74056, and it is proposed that the basis of taxation in the special improvement district shall be changed from land to land and improvements, a statement to that effect shall be contained in the proposition submitted to the electors of the special improvement district.

(Added by Stats. 1965, Ch. 75.)



75152

If a proposition of incurring the bonded indebtedness is approved by two-thirds of the voters voting on such proposition, or if a proposition of approving a contract, of levying a special assessment, or of changing the basis of taxation is approved by a majority of the voters voting on such proposition, such proposition has carried.

(Added by Stats. 1965, Ch. 75.)



75153

No informality in any proceeding under this chapter, including the conduct of any election, not substantially affecting adversely the legal rights of any person, shall invalidate any such proceedings.

Any action wherein the validity of any such proceeding is denied shall be commenced within three months of the date of such proceeding.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 5. Inclusion of Territory

75160

Territory may be added to a special improvement district in the manner provided in this chapter for its formation.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 6. Alternative Provisions for Government of Special Improvement Districts

75165

Any special improvement district formed pursuant to this chapter shall be under the supervision, direction and control of the board of directors of the water conservation district, unless proceedings are taken under this article for the election of a board of trustees for such special improvement district, in which event such special improvement district shall be under the supervision, direction and control of such board of trustees. Such directors or trustees, as the case may be, shall have the same power, authority and jurisdiction over and with reference to the special improvement district that the board of directors possesses over and with reference to the water conservation district and improvements made within and chargeable to the entire conservation district provided that any obligation created in behalf of a special improvement district shall be a charge against only the properties situated within such special improvement district. All provisions of this division, insofar as they are applicable, including all provisions relating to bonds and assessments, shall apply to and govern special improvement districts formed under this chapter.

(Added by Stats. 1965, Ch. 1651.)



75165.1

A petition signed by holders of title or evidence of title of land representing at least fifteen percent (15%) of the assessed valuation of taxable land in the special improvement district may be presented to the board of directors requesting that the special improvement district be governed by a board of trustees to be elected by qualified electors in the special improvement district in lieu of the board of directors. The last equalized county assessment roll of the county in which the greater portion of the lands within the special improvement district are situated shall be prima facie evidence of ownership for purposes of this section, and a finding by the board of directors as to the sufficiency of the signatures based on certification by the secretary of the district shall be conclusive.

(Added by Stats. 1965, Ch. 1651.)



75165.2

Upon receiving the petition and determining its adequacy, the board of directors shall set it for hearing and give notice of the time and place of the hearing by causing notices to be posted in 3 public places in the special improvement district at least 10 days before the date of hearing. The board shall also cause a copy of the notice to be published in a newspaper of general circulation printed and published in the county in which the greater portion of the district is situated, and circulated in the special improvement district, once a week for at least 2 weeks prior to the date set for hearing, with the first publication at least 10 days prior to such date.

(Added by Stats. 1965, Ch. 1651.)



75165.3

At the time fixed for the hearing, the board of directors shall hear all persons appearing for and against the matter, and at the conclusion of the hearing the board shall determine whether or not it is for the best interests of the district and of the special improvement district that the latter be governed by a board of trustees.

(Amended by Stats. 1980, Ch. 676, Sec. 323.)



75165.4

In the event the board determines in favor of the petition, it shall forthwith call a special election within the boundaries of the special improvement district for the purpose of electing a board of trustees to act as the governing body of the special improvement district.

(Added by Stats. 1965, Ch. 1651.)



75165.5

The resolution calling such election shall include an order dividing the special improvement district into four consecutively numbered divisions. One trustee shall be elected from each division by vote of the electors of the division, and one trustee shall be elected at large by vote of the electors of the entire special improvement district.

(Added by Stats. 1965, Ch. 1651.)



75165.6

The special election shall be held and conducted, candidates nominated, the results declared and the returns canvassed in the same manner as the regular biennial election of officers of the water conservation district, insofar as applicable.

(Added by Stats. 1965, Ch. 1651.)



75165.7

The four persons receiving, respectively, the highest number of votes for trustee in each division, plus the one person receiving the highest number of votes for trustee at large, shall be declared to be duly elected to such offices.

(Added by Stats. 1965, Ch. 1651.)



75165.8

The trustees so elected shall immediately enter upon their duties as such upon qualifying, and shall hold office, respectively, until their successors are elected and qualified. They shall meet, classify themselves, and organize as a board, elect a president and secretary, fix the amounts of bonds, in the same manner as the first directors of a district under Part 3 (commencing with Section 74200).

(Added by Stats. 1965, Ch. 1651.)



75165.9

Each trustee shall receive an amount to be fixed by the board of trustees for each day s actual attendance at the meetings of the trustees and actual and necessary expenses incurred while engaged in official business under an order of the board of trustees. No trustee shall, however, receive more than twenty-five dollars ($25) for each meeting attended, nor more than twenty-five dollars ($25) in any calendar month for attendance of meetings. The secretary may but need not be one of the trustees or may be the secretary of the district or any other person.

(Added by Stats. 1965, Ch. 1651.)



75166

The salary of the secretary and the amount of the bond to be given for the faithful performance of his duties shall be fixed by the board of trustees.

(Added by Stats. 1965, Ch. 1651.)



75166.1

The board of trustees shall meet regularly at least once each month at a time and place to be fixed by resolution of the trustees.

(Added by Stats. 1965, Ch. 1651.)



75166.2

Except as otherwise provided in this article, all provisions of this division relating to biennial elections, vacancies, oaths, bonds, terms of office, appointments of sole nominees without elections, meetings and changes in boundaries of divisions which are applicable to the board of directors of the district are applicable to the board of trustees of the special improvement district, except that any vacancies on the board of trustees shall be filled by appointment of the board of directors of the district. Each trustee must be a registered voter and a holder of title, or evidence of title, of land in the special improvment district, and of the division which he represents.

(Added by Stats. 1965, Ch. 1651.)



75166.3

The board of trustees of any special improvement district, the lands within which are obligated to repay a loan or loans from the United States under any loan repayment contract made between the district and the United States pursuant to Article 3 (commencing with Section 74610) of Chapter 5 of Part 5, shall be charged with the responsibility of performing or causing the performance of all obligations of the district and of the special improvement district under such contract. If, in the opinion of the board of directors, the board of trustees fails to adequately maintain and operate the waterworks facilities of the special improvement district constructed pursuant to such contract, or otherwise fails to perform or cause the performance of the obligations under such contract, the board of directors shall give the board of trustees written notice specifying the respect in which the board of trustees has failed, and in the event the board of trustees fails to cure such default within a reasonable time fixed in the notice following the giving of such notice, the board of directors may, upon giving at leasty thirty (30) days written notice to the board of trustees, take over the care, operation and maintenance of such waterworks and thereafter care for and operate and maintain the same and perform or cause the performance of such obligations.

(Added by Stats. 1965, Ch. 1651.)






ARTICLE 7. Transfer of District Funds

75168

The board may from time to time order the transfer of funds to a special improvement district for the benefit of such special improvement district, from any available funds of the district. Any funds so transferred may be used for the payment of any expenses of such special improvement district as set forth in the notice of election.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 34.)



75168.1

Prior to the transfer of any funds authorized by Section 75168, the board shall call an election pursuant to Chapter 3 (commencing with Section 75390) of Part 8 of this division for the purpose of submitting to the voters of the special improvement district the question of incurring an indebtedness and levying a special assessment in the amount of the funds to be transferred for the purpose of repaying such funds.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 34.)



75168.2

The notice of election shall specify the amount of money proposed to be transferred by the district and the purpose or purposes for which it is intended to be used, and it may state that the assessment shall be levied in two, three, four, or not to exceed five successive annual installments and specify the amount of the installment to be levied in each year and the maximum rate of interest to be charged, if any, not to exceed 6 percent.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 34.)



75168.3

At the election the ballot shall contain the words, Transfer Yes, or Transfer No, or words equivalent thereto.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 34.)



75168.4

If a majority of the votes cast are Transfer Yes, the board shall at the time of the annual estimate under Chapter 1 (commencing with Section 75350) of Part 8 of this division, include in the estimate the amount voted, or if the notice of election has provided for levying the special assessment in annual installments, the board shall, at the time of the annual estimate in each of the years specified in the notice include in the estimate the amount of the installment required to be raised in that year.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 34.)



75168.5

The special assessment shall be levied as generally provided in Chapters 1 (commencing with Section 75350) and 2 (commencing with Section 75370) of Part 8 of this division and when collected shall be paid to the treasurer for repayment to the district.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 34.)



75168.6

If the provisions of Section 74056 are complied with in the formation of a district or if the provisions of Section 75151 have been complied with as to such special improvement district, special assessments may be levied upon all real property within the special improvement district in the manner provided in this chapter for the levy of special assessments upon land only. In such case, the resolution of the board and the notice of election shall each contain a statement that the special assessment will be levied upon all real property within the special improvement district.

(Added by Stats. 1966, 1st Ex. Sess., Ch. 34.)









CHAPTER 3. Benefit Assessment Improvement Districts

ARTICLE 1. Initiation of Proceedings

75170

As an additional and alternative method of creating improvement districts of parts of the area within districts two-thirds of the holders of title or evidence of title of any tract or contiguous tracts of land, situated within any district, susceptible of conservation of water, or capable of development separate and apart from the main project or the development of the water resources of the entire district, may petition the board to form an improvement district within the district for the purpose of conserving and developing the water resources of such improvement district and for the levying of assessments to pay the costs thereof.

(Added by Stats. 1965, Ch. 75.)



75171

Said formation petition shall contain a statement of the plan of the proposed improvement, a description of the boundaries of the proposed improvement district, and the names of the owners of all lands within the improvement district, with their last known addresses, and a description of the lands owned thereby. The petition shall be signed and acknowledged by the requisite number of landowners.

(Added by Stats. 1965, Ch. 75.)



75172

The formation petition, and all proceedings in reference thereto, and the lands affected thereby, shall be designated by number, and the description of the parcels of land shall be according to the last duly equalized assessment book of the county assessor.

(Added by Stats. 1965, Ch. 75.)



75173

Upon receipt of the formation petition the board shall cause a survey to be made of the proposed improvement and if it is found that the plan of improvement is feasible, the board shall cause to be prepared plans and specifications of the improvement and an estimate of the cost thereof, together with a statement and assessment of the amount of such costs apportioned to each tract of land in the improvement district, as such tracts of land are shown upon the last equalized assessment book of the county assessor, according to the benefits that will accrue to each of such tracts of land, respectively, by reason of the expenditures of such sums of money for the improvements.

(Added by Stats. 1965, Ch. 75.)



75174

The board constitutes a board of assessment commissioners to levy and apportion such assessment.

(Added by Stats. 1965, Ch. 75.)



75175

The formation petition, plans, specifications, estimate, and statement and assessment shall be filed in the office of the district and shall be subject to the inspection of all parties interested.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 2. Hearing and Formation

75190

After the filing of the plans, specifications, estimate, and statement and assessment, the board shall give notice of a hearing upon the formation petition and whether a special assessment shall be levied upon the lands within the improvement district for the purpose of raising money to pay for the improvements, as set forth in the petition, plans, specifications, and statement and assessment.

(Added by Stats. 1965, Ch. 75.)



75191

Notice of the hearing shall be given by posting a notice thereof in three public places within the proposed improvement district, by publishing the notice once a week for two weeks in some newspaper published in the county in which the office of the district is situtated, and by mailing a copy thereof to the last known address of all the owners of lands in the improvement district, as such addresses appear in the formation petition.

The notice shall be posted and mailed not less than 20 days prior to the date set for the hearing.

(Added by Stats. 1965, Ch. 75.)



75192

At the hearing the board shall hear such objections to the formation petition, to the formation of the improvement district and its boundaries, to the plans, specifications, and estimates, and to the proposed assessment and the apportionment thereof as may come before it, and shall make such changes in reference thereto as it may consider proper.

(Added by Stats. 1965, Ch. 75.)



75193

The board may exclude any part or portion of the lands described in the formation petition from the improvement district, and may include additional lands.

If any additional lands are included in the proposed improvement district, the hearing of the petition shall be continued and the owners of the added lands shall be given not less than 20 days personal notice of the addition of such lands to the improvement district.

(Added by Stats. 1965, Ch. 75.)



75194

If more than one-third of the holders of title or evidence of title of lands within the proposed improvement district object, at the hearing, to the formation of the improvement district and the levy of the proposed assessment, the board shall deny the petition and no further proceeding shall be had thereon.

(Added by Stats. 1965, Ch. 75.)



75195

At the conclusion of the hearing, if the board determines that the improvement district should be formed and assessments levied to pay the costs of the proposed improvement, it shall make a final order approving the formation petition, the improvement district assessment, and the apportionment thereof.

(Added by Stats. 1965, Ch. 75.)



75196

The order shall be entered in the minutes of the board and a copy thereof shall be recorded in the office of the county recorder of each county in which any of the lands of the improvement district are located.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 3. Assessment and Warrants

75210

The improvement district assessment shall include a sum that equals interest on any deferred payments at a rate not to exceed 8 percent per year, and 10 percent additional for anticipated delinquencies.

(Amended by Stats. 1975, Ch. 130.)



75211

The improvement district assessment may be made payable in not to exceed 10 annual installments and the board shall, at the time of the levy of the annual assessments of the district, if any, add to the amount of the annual assessment levied upon the lands within the improvement district, such amount for which they may be liable by reason of the levying of the improvement district assessment, and if the annual district assessment is made payable in two installments, the improvement district assessment or installment thereof shall likewise be made payable in two installments.

(Added by Stats. 1965, Ch. 75.)



75212

The improvement district assessment, or any installment thereof, shall be and remain a lien on the lands in the same manner as, and shall be a part of, the annual district assessment.

(Added by Stats. 1965, Ch. 75.)



75213

The district shall issue warrants for the amount of the improvement district assessment, which warrants shall be made payable in amounts and at the times corresponding substantially to the payment of the installments of the improvement district assessment and shall bear interest at such rate of interest as may have been fixed on the levy of the improvement district assessment. Such warrants shall be payable only out of funds derived from the levy and collection of the improvement district assessment.

(Added by Stats. 1965, Ch. 75.)



75214

If the improvement district assessment is insufficient to pay in full the cost of the improvements or pay the warrants issued for such improvements, an additional and supplemental assessment shall be made and levied upon all of the lands in the improvement district sufficient to pay such cost or warrants in full, and the procedure followed in making such additional and supplemental levy of assessment shall be substantially the same as the levy of the original assessment, but without the necessity of a petition.

If the proceeds from such additional and supplemental assessment exceeds the final amount necessary to pay such cost or warrants in full, the land paying such assessment shall be entitled to a credit of such excess amount upon the next succeeding district annual assessment levied upon such land.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 4. Powers and Duties of the Board

75230

The board and all other officers of the district shall have all the rights, powers, and privileges concerning an improvement district formed pursuant to this chapter, the lands thereof, and the proceedings provided for in this chapter, as the board has concerning the district, including the right of the district to condemn lands and to acquire, own, and hold property within the improvement district.

(Added by Stats. 1965, Ch. 75.)



75231

The work of improvement for which the improvement district is formed, and the purchase of all necessary supplies, material, and equipment therefor, shall be performed and done by the district or, in the discretion of the board, bids may be received for such work and material; provided, however, that the cost thereof shall be paid only out of the improvement district assessment levied.

(Added by Stats. 1965, Ch. 75.)












PART 8. ASSESSMENTS

CHAPTER 1. Annual Estimate

75350

As used in this part:

(a) Ensuing fiscal year means the fiscal year in which the board is required to furnish the annual estimate, as provided in this chapter.

(b) Following fiscal year means the fiscal year which next follows the ensuing fiscal year.

(Added by Stats. 1965, Ch. 75.)



75351

The board shall, on or before the 10th day of July of each fiscal year, furnish the board of supervisors and the auditor of each affected county, an estimate in writing of the amount of money needed for the purposes of the district for the ensuing fiscal year, for any reserve funds necessary for the first six months of the following fiscal year, and to provide for the prompt payment, when due, of principal and interest on bonds.

(Added by Stats. 1965, Ch. 75.)



75352

The amount in the annual estimate shall be sufficient to raise a sum of money which shall be sufficient to pay all of the following:

(a) The incidental expenses of the district.

(b) The costs of the work of spreading and sinking waters which the board deems advisable to be done during the ensuing fiscal year.

(c) The estimated costs of repairs to and maintenance of any property or works of the district.

(d) The amount of any indebtedness (other than bonded debt) of the district currently due or to become due in the ensuing fiscal year.

(e) The amount deemed necessary by the board for reserve funds to meet the costs and expenses of the district during the first six months of the following fiscal year.

(f) The estimated amount necessary for the payment of the costs of any action or proceeding which may be taken by the district, including the cost of employment of attorneys and engineers.

(Added by Stats. 1965, Ch. 75.)



75353

If bonds have been voted and sold by the district, the board shall include in the annual estimate an amount which, together with any moneys available therefor in the bond fund, shall be at least sufficient to pay all bond principal and interest coming due during the ensuing fiscal year and also during that part of the following fiscal year before the proceeds of an assessment tax levied at the time for making the general tax levy in such following fiscal year can be made available for the payment thereof, and such estimate each year shall include an amount clearly sufficient to provide for the payment of principal of and interest on bonds of the district as the same become due.

(Added by Stats. 1965, Ch. 75.)



75354

If bonds have been voted but not sold, and the board expects to sell such bonds prior to the end of the ensuing fiscal year, there shall be included in the annual estimate an amount estimated to be sufficient to provide for the payment of all principal and interest of such unsold bonds which the board believes will come due during the ensuing fiscal year and also during that part of the following fiscal year before the proceeds of an assessment tax levied at the time for making the general tax levy in such following fiscal year can be made available for the payment thereof.

(Added by Stats. 1965, Ch. 75.)



75355

If the district has voted a special assessment as provided in Chapter 3 (commencing with Section 75390) of this part, the board shall include in the annual estimate the amount of the installment of the special assessment to be levied each year.

(Added by Stats. 1965, Ch. 75.)



75356

The annual estimate may also include such an amount as the board deems advisable to expend in the acquisition or construction of settling basins, wells, dams, reservoirs, and other works for the storing, spreading, and sinking of waters, together with canals, ditches, conduits, and necessary rights-of-way for use of all such works.

(Added by Stats. 1965, Ch. 75.)



75357

Except as provided in Section 75358, the assessment levied during any year pursuant to this chapter shall not exceed two and one-half mills ($0.0025) on each one hundred cents ($1) of the assessed value of the lands within the district, according to the last assessment rolls; provided, that the assessment levied during any year pursuant to this chapter shall not exceed five mills ($0.005) on each one hundred cents ($1) of the assessed value of the lands within the district, according to the last assessment rolls, in any district in which such limitation is approved by the voters of the district at an election held within the district at which a majority of the voters voting on the proposition approve such limitation. Such election may be called by the board and consolidated with any other election held within the district, and the manner of holding and conducting the election shall be in accordance with the general laws of the state relative to elections at which propositions are submitted and voted upon. This limitation shall not apply to a special assessment levied pursuant to Chapter 3 (commencing with Section 75390) of this part or assessments for the payment of the principal and interest on bonds.

(Amended by Stats. 1974, Ch. 33.)



75358

If the proceeds of bonds voted for the acquisition of properties for, or the construction of, any works or projects of the district are insufficient to pay the cost of such properties, works, or projects, then, in addition to the assessments mentioned in Section 75357, an assessment may be levied not to exceed one mill ($0.001) on each one hundred cents ($1) of the assessed value of lands within the district for not to exceed five fiscal years, for the payment of the remaining cost of such properties, works, or projects; provided, however, that no district shall levy more than one such special one mill ($0.001) assessment at any one time.

(Added by Stats. 1965, Ch. 75.)



75359

When a district is in more than one county, the total annual estimate shall be divided by the board in proportion to the value of the land of the district in each county. This value shall be determined from the equalized values of the last assessment rolls of such counties, as revised by the boards of supervisors. When such division of the estimate has been made, the board shall furnish the board of supervisors and auditor of each affected county a written statement of the part of the estimate apportioned to that county.

(Added by Stats. 1965, Ch. 75.)






CHAPTER 2. Levy of Assessments

75370

The board of supervisors of each affected county shall, annually, at the time of levying county taxes, levy an assessment tax to be known as the ____ (name of district) water conservation district assessment, sufficient to raise the amount (except the amount required to pay principal and interest of bonds) reported to it by the board, and shall also levy an assessment tax to be known as the ____ (name of district) water conservation district bond fund assessment, sufficient to raise the amount for bond service reported to it by the board.

(Added by Stats. 1965, Ch. 75.)



75371

The board of supervisors of each affected county shall determine the rate of each of the assessments referred to in Section 75370 by deducting 15 percent for anticipated delinquencies from the total assessed value of the land in the district within the county, as it appears on the assessment roll of the county, and then dividing the sum reported by the board, as required to be raised in the county, by the remainder of such total assessed value. If a fraction of a cent occurs on a valuation of one hundred dollars ($100), it shall be taken as a full cent.

(Added by Stats. 1965, Ch. 75.)



75372

The assessment tax levied to pay bond principal and interest, when collected, shall be paid into the bond fund of the district and shall be used only for the payment of principal and interest of the bonds of the district and for no other purpose until such principal and interest have been fully paid.

(Added by Stats. 1965, Ch. 75.)



75373

If the provisions of Section 74056 are complied with in the formation of a district so that all bonds of the district and of any improvement district created therein are payable from assessments levied upon all real property within the district or improvement district, as the case may be, annual assessments for the purposes provided in Chapter 1 (commencing with Section 75350) of this part shall be upon all real property within the district and shall be levied in the manner generally provided in Chapter 1 and this chapter for the levy of assessments upon land only; except that all references to land therein, including such references in Sections 75357 and 75358, shall be deemed to refer to real property.

(Added by Stats. 1965, Ch. 75.)



75374

The assessments levied pursuant to this chapter shall be computed and entered on the assessment roll by the county auditor, and if the board of supervisors fails to levy the assessments the county auditor shall do so. Such assessments shall be collected at the same time and in the same manner as state and county taxes and when collected shall be paid into the county treasury for the use of the district.

(Added by Stats. 1965, Ch. 75.)



75375

The provisions of the Revenue and Taxation Code, prescribing the manner of levying and collecting assessments and the duties of the several county officers with respect thereto, are, so far as they are applicable and not in conflict with the specific provisions of this division, hereby adopted and made a part hereof. Such officers shall be liable upon their several official bonds for the faithful discharge of the duties imposed upon them by this division.

(Added by Stats. 1965, Ch. 75.)






CHAPTER 3. Special Assessments

75390

The board may at any time call an election and submit to the qualified electors of the district the question whether a special assessment shall be levied for the purpose of raising money to be applied to any of the purposes of this division.

(Added by Stats. 1965, Ch. 75.)



75391

The election shall be called upon the notice prescribed in, and shall be held and the result thereof determined and declared in all respects in conformity with, the provisions of Chapter 4 (commencing with Section 74090) of Part 2 of this division.

(Added by Stats. 1965, Ch. 75.)



75392

The notice of election shall specify the amount of money proposed to be raised and the purpose or purposes for which it is intended to be used, and it may state that the assessment shall be levied in two, three, four, or not to exceed 40 annual installments and specify the amount of the installment to be levied in each year.

(Added by Stats. 1965, Ch. 75.)



75393

At the election the ballots shall contain the words Assessment Yes or Assessment No, or words equivalent thereto.

(Added by Stats. 1965, Ch. 75.)



75394

If a majority of the votes cast are Assessment Yes, the board shall at the time of the annual estimate under Chapter 1 (commencing with Section 75350) of this part, include in the estimate the amount voted, or if the notice of election has provided for levying the special assessment in annual installments, the board shall, at the time of the annual estimate in each of the years specified in the notice include in the estimate the amount of the installment provided in the notice to be raised in that year.

(Added by Stats. 1965, Ch. 75.)



75395

The special assessment shall be levied as generally provided in Chapters 1 (commencing with Section 75350) and 2 (commencing with Section 75370) of this part and when collected shall be paid to the treasurer for the purpose or purposes specified in the notice of election.

(Added by Stats. 1965, Ch. 75.)



75396

If the provisions of Section 74056 are complied with in the formation of a district so that all bonds of the district and of any improvement district created therein are payable from assessments levied upon all real property within the district or improvement district, as the case may be, special assessments may be levied upon all real property within the district in the manner provided in this chapter for the levy of special assessments upon land only. In such case, the resolution of the board and the notice of election shall each contain a statement that the special assessment will be levied upon all real property within the district.

(Added by Stats. 1965, Ch. 75.)






CHAPTER 4. Project Assessments

ARTICLE 1. Initiation of Proceedings

75410

If the board determines, by resolution, that it would be inequitable to secure all or any portion of the money necessary for any project of the district (including obligations of the district arising from contracts with local, state, or federal agencies, bureaus, or authorities for the furnishing of a water supply to the district, or the construction of works for the district, where the actual construction is undertaken and financed in the first instance by such agency, bureau, or authority, subject to later repayment in whole or in part by the district), through the levy of assessments on land or real property in accordance with the assessed value thereof, the board may levy a project assessment in the manner prescribed in this chapter.

(Added by Stats. 1965, Ch. 75.)



75411

The resolution of the board shall also designate that portion of the cost of the project, if any, that the board determines can be secured equitably by means of an assessment on all lands in the district, or if so determined by the board, on all real property within the district, in accordance with the assessed value of the land (or real property) as it appears on the county assessment roll, payable in not to exceed 40 annual installments at an annual rate not to exceed 7 percent.

In lieu of securing such portion of the cost through a separate assessment levied on the land (or real property), the board may elect to pay such portion of the cost from funds secured for general purposes by assessments levied on all of the land within the district pursuant to the provisions of Chapters 1 (commencing with Section 75350) and 2 (commencing with Section 75370) of this part and subject to the limitations contained therein. If the board so elects, it shall so state in the resolution and the amount of money so paid shall not be considered by the electors in the election provided in this chapter.

(Added by Stats. 1965, Ch. 75.)



75412

After the adoption of the resolution, the board shall cause to be prepared any necessary plans and specifications of the project, and estimates of the repayment obligations of the district, together with an assessment of the amount of the cost, or portion thereof as determined by the board, apportioned to the various tracts of land in the district according to the benefits that will accrue to each such tract by reason of the expenditures of the money for the project, or for the repayment obligations of a contract.

(Added by Stats. 1965, Ch. 75.)



75413

The assessment shall be payable in not to exceed 40 annual installments, with interest at an annual rate not to exceed 7 percent.

(Added by Stats. 1965, Ch. 75.)



75414

The board constitutes a board of commissioners to levy and apportion the assessment.

(Added by Stats. 1965, Ch. 75.)



75415

The resolution, plans, specifications, estimate, and proposed assessment shall be filed in the district office and shall be subject to public inspection.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 2. Hearing

75430

After the filing of the resolution, plans, specifications, estimate, and proposed assessment, the board shall hold a hearing upon the matter, notice of which shall, not later than three weeks prior to the date of the hearing, be posted in three public places within the district and published in the district pursuant to Section 6062 of the Government Code. The first publication shall be at least 30 days prior to the date fixed for the hearing.

(Added by Stats. 1965, Ch. 75.)



75431

At the hearing the board shall hear such objections to the resolution, plans, specifications, estimates, and the proposed assessment and apportionment thereof as may come before it and shall make such changes in reference thereto as it considers proper.

(Added by Stats. 1965, Ch. 75.)



75432

If (a) more than 40 percent of the holders of title or evidence of title to land within the boundaries of all cities within the district, or (b) more than 40 percent of the holders of title or evidence of title to land within the unincorporated areas of the district, object, at the hearing, to the levy of the proposed assessment, the board shall take no further action on the matter.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 3. Election

75440

If sufficient objections are not presented to the board at the hearing, it shall call an election to be held in the district for the purpose of authorizing the assessment.

(Added by Stats. 1965, Ch. 75.)



75441

Notice of the election shall be posted and published and the election shall be conducted, insofar as practicable, in accordance with the provisions of Chapter 3 (commencing with Section 74790) of Part 6 of this division.

(Added by Stats. 1965, Ch. 75.)



75442

Several purposes may be submitted at the same election.

(Added by Stats. 1965, Ch. 75.)



75443

Only qualified electors of the district may vote at the election.

(Added by Stats. 1965, Ch. 75.)



75444

The ballots at the election shall contain the words: Project assessment Yes, and Project assessment No, or words of similar import, together with a general statement of the amount and purpose of the assessment to be levied.

(Added by Stats. 1965, Ch. 75.)



75445

If a majority of the votes cast by the qualified electors in cities and a majority of the votes cast by the qualified electors residing in unincorporated areas for the proposition are marked and counted Project assessment Yes or appear to favor the proposition submitted, the proposition shall be deemed to have been accepted by the voters and to authorize the levy of the project assessment in the amount of and for the purpose stated in the proposition.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 4. Assessment and Warrants

75460

The project assessment, or any installment thereof, shall be and remain a lien on the lands in the same manner as, and shall be part of, the annual district assessment.

(Added by Stats. 1965, Ch. 75.)



75461

The district shall issue warrants for the amount of the project assessment, which warrants shall be made payable in the amount and at times corresponding substantially to the payments of the installments of the project assessment, plus any money to be paid from funds secured by assessments for general district purposes as provided in Section 75411, and which warrants shall bear interest at such rate of interest as may have been fixed in the levy of the project assessment.

(Added by Stats. 1965, Ch. 75.)



75462

Such warrants shall be payable only out of funds derived from the levy and collection of the project assessment and, if so stated in the resolution proposing the project, from the assessments made for general district purposes.

(Added by Stats. 1965, Ch. 75.)



75463

The proceeds arising from the sale of the warrants shall be paid into the treasury of the district and placed to the credit of a special project fund and expended only for the purpose for which the project assessment was authorized to be levied.

(Added by Stats. 1965, Ch. 75.)









CHAPTER 5. (Multiple Versions)



CHAPTER 6. North San Joaquin Water Conservation District

75480

(a) The North San Joaquin Water Conservation District, in addition to its other powers, may levy assessments as provided in this chapter.

(b) District, for the purposes of this chapter, means the North San Joaquin Water Conservation District.

(c) Collected water and water that is collected, for the purposes of this chapter, means the net acre-feet of water caused to be deposited onto land by the district. In determining the amount of collected water, both the amount of water entering the water system and the amount of water leaving the water system, having not been applied, shall be measured. The amount of water that leaves the system, having not been applied, shall be subtracted from the amount of water that enters the system. The difference shall be reduced by the amount of water lost due to evaporation and further reduced for water subject to export from the district. The sum difference is the amount of collected water.

(d) Applied, for the purposes of this chapter, means that the water has been used for irrigation, recharge, in lieu of flooding, deposited into an area for storage, or held in an area for percolation purposes.

(e) System, for the purposes of this chapter, means all of the physical apparatus owned, operated, or maintained by the district for the purpose of moving or holding water.

(Amended by Stats. 2003, Ch. 62, Sec. 316. Effective January 1, 2004.)



75480.5

(a) The North San Joaquin Water Conservation District may fix and collect assessments upon taxable land within the district on which surface water or groundwater is applied or delivered. Assessments may not be imposed on dry pastureland or other agricultural land on which neither groundwater nor surface water is applied or delivered.

(b) The maximum amount of the assessments levied by the district shall be determined on a year-by-year basis, dependent on the amount of water that is collected by the district during the previous year, consistent with this section. The district shall determine the amount of collected water.

(c) The revenue obtained from the assessments shall be used for the purposes of groundwater recharge, the delivery of surface water, and any related expenses incurred by the district. The district may, by resolution of the board, fix and collect assessments sufficient to meet and pay the estimated expenses and obligations authorized by this subdivision, including a reasonable reserve for contingencies. No assessment may be imposed on any parcel that exceeds the reasonable cost of the proportional special benefit conferred on that parcel.

(d) The assessments shall be fixed by the district on or before the 31st day of July in accordance with subdivisions (e) and (f).

(e) (1) During the years 2003, 2004, 2005, and 2006, the district may assess no more than one dollar ($1) per acre or portion of an acre, unless the district has collected 5,000 acre-feet or more of water, during the previous year.

(2) If the district has collected at least 5,000 acre-feet, but less than 8,000 acre-feet, of water during the previous year, then the district may assess up to two dollars ($2) per acre or portion of an acre.

(3) If the district has collected at least 8,000 acre-feet, but less than 10,000 acre-feet, of water during the previous year, then the district may assess up to three dollars ($3) per acre or portion of an acre.

(4) If the district has collected at least 10,000 acre-feet, but less than 12,000 acre-feet, of water during the previous year, the district may assess up to four dollars ($4) per acre or portion of an acre.

(5) If the district has collected 12,000 acre-feet or more of water during the previous year, the district may assess up to five dollars ($5) per acre or portion of an acre. The district may not assess more than five dollars ($5) per acre, or portion of an acre, of taxable land within the district on which surface water or groundwater is applied or delivered.

(f) (1) For the year 2007, and each subsequent year, if the district has collected at least 3,000 acre-feet, but less than 5,000 acre-feet, of water during the previous year, then the district may assess up to one dollar ($1) per acre or portion of an acre.

(2) If the district has collected at least 5,000 acre-feet, but less than 8,000 acre-feet, of water during the previous year, then the district may assess up to two dollars ($2) per acre or portion of an acre.

(3) If the district has collected at least 8,000 acre-feet, but less than 10,000 acre-feet, of water during the previous year, then the district may assess up to three dollars ($3) per acre or portion of an acre.

(4) If the district has collected at least 10,000 acre-feet, but less than 12,000 acre-feet, of water during the previous year, the district may assess up to four dollars ($4) per acre or portion of an acre.

(5) If the district has collected 12,000 acre-feet or more of water during the previous year, the district may assess up to five dollars ($5) per acre or portion of an acre. The district may not assess more than five dollars ($5) per acre, or portion of an acre, of taxable land within the district on which surface water or groundwater is applied or delivered.

(g) The board, in levying the charges, may establish the dates of delinquency and may impose penalties for delinquency not exceeding 10 percent of the amount of the assessment and may, in addition, collect interest at the rate of 8 percent per annum from the date of delinquency on all delinquent assessments. The district may sue for the recovery of unpaid assessments.

(h) Any assessment levied pursuant to this chapter shall be imposed consistent with Article XIII?C and Article XIII?D of the California Constitution and the Proposition 218 Omnibus Implementation Act (Chapter 38 of the Statutes of 1997), and any amendments thereto.

(Added by Stats. 2002, Ch. 318, Sec. 1. Effective January 1, 2003.)



75481

(a) The district may, by resolution of the board, provide a procedure for and collect the assessments by way of the tax bills of the county in which the district is located. The assessments shall appear as a separate item on the tax bill, shall be collected at the same time and in the same manner as county ad valorem property taxes are collected, and shall be subject to the same procedures, including sale in case of default, as are provided for those taxes.

(b) The district shall, on or before August l of each year, certify to the county auditor the assessments to be collected. The county may deduct from the revenue so collected for the district, an appropriate amount for the billing and collection services provided to the district.

(Added by Stats. 2002, Ch. 318, Sec. 1. Effective January 1, 2003.)



75481.5

Any assessments erroneously made by reason of inadvertence or clerical mistake may be refunded upon order of the board at any time after payment.

(Added by Stats. 2002, Ch. 318, Sec. 1. Effective January 1, 2003.)









PART 9. GROUND WATER CHARGE

CHAPTER 1. In General

ARTICLE 1. Definitions

75500

Unless the context otherwise requires, the provisions of this article shall govern the construction of this part.

(Added by Stats. 1965, Ch. 75.)



75501

Person or operator means public agencies, federal, state, and local, private corporations, firms, partnerships, limited liability companies, individuals, or groups of individuals, whether legally organized or not. Owner or operator also means the person to whom a water-producing facility is assessed by the county assessor of an affected county, or, if not separately assessed, the person who owns the land upon which a water-producing facility is located.

(Amended by Stats. 1994, Ch. 1010, Sec. 228. Effective January 1, 1995.)



75502

Ground water means all water beneath the earth s surface, but does not include water which is produced with oil in the production of oil and gas, or in a bona fide mining operation, or during construction operations, or from gravity or artesian springs.

(Added by Stats. 1965, Ch. 75.)



75502.5

Notwithstanding Sections 75500 and 75502, for purposes of the United Water Conservation District, groundwater means all water beneath the earth s surface, but does not include water that is produced with oil in the production of oil and gas, in a bona fide mining operation, during construction operations, or from gravity or natural springs. For the purpose of this section, groundwater includes water produced from artesian wells.

(Added by Stats. 1995, Ch. 833, Sec. 4. Effective January 1, 1996.)



75503

Production or producing means the act of extracting ground water by pumping or otherwise.

(Added by Stats. 1965, Ch. 75.)



75504

Water-producing facility means any device or method, mechanical or otherwise, for the production of water from the ground water supplies within the district.

(Added by Stats. 1965, Ch. 75.)



75505

Accumulated overdraft means the amount of water necessary to be replaced in the intake areas of the ground water basins within the district or any zone or zones thereof to prevent the landward movement of salt water into the fresh ground water body, or to prevent subsidence of the land within the district or any zone or zones thereof, as determined by the board from time to time.

(Added by Stats. 1965, Ch. 75.)



75506

Annual overdraft means the amount, determined by the board, by which the production of water from ground water supplies within the district or any zone or zones thereof during the water year exceeds the natural replenishment of such ground water supplies in such water year.

(Added by Stats. 1965, Ch. 75.)



75507

(a) Water year means July 1st of one calendar year to June 30th of the following calendar year.

(b) Current water year means the water year in which the investigation and report on the ground water conditions of the district is made, the hearing thereon held, and the determination is made by the board as to whether a zone or zones should be established and a ground water charge levied therein.

(c) Preceding water year means the water year immediately preceding the current water year.

(d) Ensuing water year means the water year immediately following the current water year.

(Added by Stats. 1965, Ch. 75.)



75508

Agricultural water means water first used on lands in the production of plant crops or livestock for market.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 2. General Provisions

75520

The provisions of Articles 1 (commencing with Section 75560), 2 (commencing with Section 75570), and 3 (commencing with Section 75590) of Chapter 3 of this part apply only to districts in which a ground water charge is levied or proposed to be levied.

(Added by Stats. 1965, Ch. 75.)



75521

Ground water charges levied pursuant to this part are declared to be in furtherance of district activities in the protection and augmentation of the water supplies for users within the district or a zone or zones thereof which are necessary for the public health, welfare, and safety of the people of this state.

(Added by Stats. 1965, Ch. 75.)



75522

The ground water charges are authorized to be levied upon the production of ground water from all water-producing facilities, whether public or private, within the district or a zone or zones thereof for the benefit of all who rely directly or indirectly upon the ground water supplies of the district or a zone or zones thereof and water imported into the district or a zone or zones thereof.

(Added by Stats. 1965, Ch. 75.)



75523

The proceeds of ground water charges levied and collected upon the production of water from ground water supplies within the district or a zone or zones thereof shall be used exclusively by the board for the district purposes authorized by this division.

(Added by Stats. 1965, Ch. 75.)



75524

Any person or operator who augments the water supplies for use within the United Water Conservation District or a zone or zones thereof, by importing water from sources outside the district, and who stores that water in a basin within the district, may apply to the Board of Directors of the United Water Conservation District for a determination exempting that operator from the payment of any groundwater charge based upon the extraction of that water. The exemption shall be based upon the filing of an application for exemption and submission to the board of reasonable evidence of the following:

(a) The amount of water of acceptable quality imported into the district and spread or injected into a basin within the district.

(b) The portion of that imported water that effectively recharges the basin underlying the zone or zones into which it is injected or percolates.

(c) The amount of water produced by the applicant from the zone or zones overlying the areas effectively recharged by the importation and spreading or injection of that water.

(d) Even if the applicant had not imported and stored the water, it had a separate legal right and the ability to produce the quantity of water for which it seeks exemption, in addition to all other water produced by the applicant from the zone or zones involved.

(Added by Stats. 1990, Ch. 684, Sec. 1.)









CHAPTER 2. Establishment of Zones and Registration of Water-Measuring Devices

75540

Prior to the establishment of any ground water charge, the board shall establish a zone or zones within the district within which the ground water charge will be effective. Such zone or zones shall be established and may be amended to the extent and in the manner prescribed in Chapter 3 (commencing with Section 75560) of this part. A zone may include the entire district.

(Added by Stats. 1965, Ch. 75.)



75541

Within six months after the date of establishing a zone or zones, all water-producing facilities located within the boundaries of such zone or zones shall be registered with the district and, if required by the board, shall be measured with a water-measuring device satisfactory to the district, which shall be installed by the district or, at the district s option, by the operator thereof.

(Added by Stats. 1965, Ch. 75.)



75542

Any new water-producing facility constructed or reestablished after the period prescribed in Section 75541 shall be registered with the district and, if required by the board, measured with a water-measuring device satisfactory to the district within 30 days after the completion or reestablishment thereof.

(Added by Stats. 1965, Ch. 75.)



75543

Any water-measuring device required by and satisfactory to any other public agency, county, or district, or zone thereof, the boundaries of which substantially contain the area of the district, may be declared by the board to be sufficient compliance with this chapter.

(Added by Stats. 1965, Ch. 75.)



75544

The registration form for water-measuring devices shall contain all of the following:

(a) Information as to the owner or owners of the land upon which each water-producing facility is located.

(b) A general description and location of each water-producing facility.

(c) The name and address of the person charged with the operation of each water-producing facility.

(d) The name or names and addresses of all persons owning or claiming to own an interest in the water-producing facility.

(e) Such other information as the district determines is necessary and requires.

(Added by Stats. 1965, Ch. 75.)






CHAPTER 3. Procedure for Levy and Collection

ARTICLE 1. Investigation and Report

75560

The district shall annually cause to be made an engineering investigation and report upon ground water conditions of the district.

(Added by Stats. 1965, Ch. 75.)



75561

The engineering investigation and report shall include all of the following:

(a) Information for the consideration of the board in its determination of the annual overdraft.

(b) Information for the consideration of the board in its determination of the accumulated overdraft as of the last day of the preceding water year.

(c) A report as to the total production of water from the ground water supplies of the district for the preceding water year.

(d) An estimate of the annual overdraft for the current water year and for the ensuing water year.

(e) The amount of water the district is obligated to purchase during the ensuing water year, and a recommendation as to the quantity of water needed for surface delivery and for replenishment of the ground water supplies of the district for the ensuing year.

(f) Such other information as the district desires.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 2. Hearing

75570

On or before the day of the regular meeting of the board in March of each year, the engineering investigation and report shall be delivered to the secretary in writing.

(Amended by Stats. 1986, Ch. 255, Sec. 1.)



75571

The secretary shall publish a notice of the receipt of the engineering investigation and report and of a public hearing thereon to be held in April. The notice shall be published, pursuant to Section 6061 of the Government Code, in a newspaper of general circulation printed and published within the district, at least 10 days prior to the date at which the public hearing is held.

(Amended by Stats. 1986, Ch. 255, Sec. 2.)



75572

The notice, among other information which the district may provide therein, shall contain an invitation to all operators of water-producing facilities within the district to call at the office of the district to examine the engineering investigation and report.

(Added by Stats. 1965, Ch. 75.)



75573

The board shall hold a public hearing in April of each year, in the regular meeting place of the board, not sooner than 30 days after receipt of the engineering investigation and report. Any operator of a water-producing facility within the district, or any person interested in the condition of the groundwater or surface water supplies of the district, may in person, or by representative, appear and submit evidence at the public hearing concerning the groundwater conditions and the surface water supplies of the district. Appearances also may be made supporting or protesting the engineering investigation and report.

(Amended by Stats. 1986, Ch. 255, Sec. 3.)



75574

The board shall, before the levy of the ground water charge, find and determine all of the following:

(a) The average annual overdraft for the immediate past 10 water years.

(b) The estimated annual overdraft for the current water year.

(c) The estimated annual overdraft for the ensuing water year.

(d) The accumulated overdraft as of the last day of the preceding water year.

(e) The estimated accumulated overdraft as of the last day of the current water year.

(f) The estimated amount of agricultural water to be withdrawn from the ground water supplies of the district for the ensuing water year.

(g) The amount of water other than agricultural water to be drawn from the ground water supplies of the district for the ensuing water year.

(h) The estimated amount of water necessary for surface distribution for the ensuing water year.

(i) The amount of water which is necessary for the replenishment of the ground water supplies of the district.

(j) The amount of water the district is obligated by contract to purchase.

(Added by Stats. 1965, Ch. 75.)



75575

The findings and determinations by the board are conclusive and binding upon all persons and parties.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 3. Levy

75590

Prior to the end of the water year in which the hearing is held, and based upon the findings and determinations from the hearing, the board shall determine whether or not a zone or zones should be established and a ground water charge levied therein.

(Added by Stats. 1965, Ch. 75.)



75591

If the board determines that a zone or zones should be established and a ground water charge levied therein, it shall establish the zone or zones and levy, assess, and affix the charge against all persons operating ground water-producing facilities within the zone or zones during the current or ensuing water year. However, the board may waive any minimal charge, the collection of which is determined by the board not to result in net economic benefit to the district.

(Amended by Stats. 1992, Ch. 1208, Sec. 5. Effective January 1, 1993.)



75592

The charge shall be computed at a fixed and uniform rate per acre-foot for agricultural water, and at a fixed and uniform rate per acre-foot for all water other than agricultural water. However, a different fixed and uniform rate per acre-foot may be used to compute the charge for all water other than agricultural water used for irrigation purposes on parks, golf courses, schools, cemeteries, and publicly owned historical sites.

(Amended by Stats. 1984, Ch. 718, Sec. 2.)



75593

Different rates may be established in different zones; provided, however, that in each zone the rate for agricultural water shall be fixed and uniform and the rate for water other than agricultural water shall be fixed and uniform.

(Added by Stats. 1965, Ch. 75.)



75594

Except as provided in Section 75595, any ground water charge in any year shall be established at a fixed and uniform rate for each acre-foot for water other than agricultural water which is not less than three times nor more than five times the fixed and uniform rate established for agricultural water. However, any groundwater charge in any year for water other than agricultural water used for irrigation purposes on parks, golf courses, schools, cemeteries, and publicly owned historical sites may be established at a fixed and uniform rate for each acre-foot which shall not be less than the rate established for agricultural water, nor more than the rate established for all water other than agricultural water.

(Amended by Stats. 1984, Ch. 718, Sec. 3.)



75595

In any county which has a population of 503,000 or more and less than 600,000, any ground water charge in any year shall be established at a fixed and uniform rate for each acre-foot for water other than agricultural water in such proportion to the fixed and uniform rate established for agricultural water as the board shall determine.

(Added by Stats. 1965, Ch. 75.)



75596

Any ground water charge levied pursuant to this part shall be in addition to any general tax or assessment levied within the district or a zone or zones thereof; provided, that in any fiscal year, the sums raised by any ground water charge levied by the district in any zone or zones, shall not produce funds for district purposes that would exceed such amount as is deemed necessary by the district board to be used in furtherance of district purposes in the replenishment, augmentation, and the protection of water supplies for users within the district or a zone or zones thereof.

(Amended by Stats. 1979, Ch. 133.)



75598

In addition to the information required to be given to the board of supervisors and the auditor of each affected county pursuant to Chapter 1 (commencing with Section 75350) of Part 8 of this division, the board shall at the same time annually furnish the board of supervisors and the auditor of each affected county the estimated sum of a ground water charge which the board intends to levy in any zone or zones.

(Added by Stats. 1965, Ch. 75.)



75600

Clerical errors occurring or appearing in the name of any person or in the description of the water-producing facility where the production of water therefrom is otherwise properly charged, or in the making or extension of any charge upon the records which do not affect the substantial rights of the assessee or assessees, shall not invalidate the ground water charge.

(Added by Stats. 1965, Ch. 75.)



75601

(a) Notwithstanding any other provision of law, the board may amend the report prepared pursuant to Section 75561 at any time during the water year. Upon completion of any amended report, the board shall deliver the report to the secretary.

(b) The secretary shall publish a notice of the receipt of the amended report and of a public hearing. The notice shall be published pursuant to Section 75571.

(c) The board shall hold a public hearing within 30 days after the receipt of the amended report. Persons may appear and submit evidence at the public hearing concerning the groundwater conditions and the surface water supplies of the district. Any person may protest or support the amended report.

(d) The board may modify a groundwater charge levied pursuant to Section 75591 if, in the judgment of the board, based on the findings and determinations from the hearing held pursuant to subdivision (c), the modification is necessary.

(e) Any groundwater charge modified pursuant to subdivision (d) is subject to Sections 75592, 75593, 75594, 75595, and 75596.

(f) Upon the modification of the groundwater charge pursuant to subdivision (d), the board shall notify, in writing, the board of supervisors and the auditor of each county of the modification.

(Added by Stats. 1993, Ch. 1195, Sec. 31. Effective January 1, 1994.)






ARTICLE 4. Collection

75610

The district, after the levying of the ground water charge, shall give notice thereof to each operator of each water-producing facility in the zone or zones as disclosed by the records of the district, which notice shall state the rate for each class of water of the ground water charge for each acre-foot of water to be produced during the ensuing water year. The notice may be sent by postal card or by other first-class mail and with postage prepaid by the district.

(Added by Stats. 1965, Ch. 75.)



75611

After the establishment of a ground water charge, each operator of a water-producing facility within the affected zone or zones of the district, until such time as such water-producing facility has been permanently abandoned, shall file with the district, on or before the 31st day of January and on or before the 31st day of July in each year, a statement setting forth the total production in acre-feet of water for the preceding six-month period (excluding the month in which the statement is due), a general description or number locating each water-producing facility, and the method or basis of the computation, of such water production.

(Added by Stats. 1965, Ch. 75.)



75612

If no water has been produced from a water-producing facility during the preceding six-month period, a statement shall be filed with the district, setting forth that no water has been produced during such period. Such statement shall be verified by a written declaration that it is made under the penalties of perjury.

(Added by Stats. 1965, Ch. 75.)



75613

The ground water charge is payable to the district on or before the last date upon which the water production statement is required to be filed and is computed by multiplying the production in acre-feet of water for each classification as disclosed in the statement by the ground water charge for each classification of water.

(Added by Stats. 1965, Ch. 75.)



75614

Whenever any water-producing facility in an affected zone is permanently abandoned, the operator thereof shall give written notice of such abandonment to the district.

(Added by Stats. 1965, Ch. 75.)



75615

If any operator of a water-producing facility fails to pay the ground water charge when due, the district shall charge interest at the rate of one percent (1%) each month on the delinquent amount of the ground water charge.

(Added by Stats. 1965, Ch. 75.)



75616

If any operator of a water-producing facility fails to register the water-producing facility, or fails to file the water production statements as required by this article, the district shall, in addition to charging interest as provided in Section 75615, assess a penalty charge against such operator in an amount of 10 percent of the amount found by the district to be due.

(Added by Stats. 1965, Ch. 75.)



75617

The board may, at the time of fixing the ground water charge, establish a method or methods to be used in computing the amount of water produced from a water-producing facility which is not measured by a measuring device.

Such methods may be based upon any or all or a combination of the following criteria:

(a) The size of water-producing facility discharge opening.

(b) The area served by the water-producing facility.

(c) The number of persons served by the water-producing facility.

(d) The use of land served by the water-producing facility.

(e) The crops grown on land served by the water-producing facility.

(f) Any other criteria which may be used to determine with reasonable accuracy the amount of water produced from a water-producing facility.

(Added by Stats. 1965, Ch. 75.)



75618

Upon good cause shown, an amended statement of water production may be filed or a correction of the records may be made at any time prior to the final date for filing the next semiannual water production statement.

(Added by Stats. 1965, Ch. 75.)



75619

If the district has probable cause to believe that the production of water from any water-producing facility is in excess of that disclosed by the sworn statements covering such water-producing facility, or if no statements are filed covering any water-producing facility, the district may cause an investigation and report to be made concerning the production of water from such water-producing facility.

The district may fix the amount of water production from such water-producing facility at an amount not to exceed the maximum production capacity of such water-producing facility; provided, however, that where a water-measuring device is permanently attached thereto, the record of production, as disclosed by such water-measuring device, shall be presumed to be accurate and the burden is upon the district to establish to the contrary.

(Added by Stats. 1965, Ch. 75.)



75620

After the determination has been made by the district pursuant to Section 75619, a written notice thereof shall be mailed to the person operating the water-producing facility at his address as shown by the district s records.

(Added by Stats. 1965, Ch. 75.)



75621

A determination made by the district pursuant to Section 75619 shall be conclusive on all persons having an interest in the water-producing facility involved, and the ground water charge, and the interest and penalties thereon, shall be paid forthwith, unless any such person files with the board, within 10 days after the mailing of the notice of the determination, a written protest setting forth the ground or grounds for protesting the amount of production so fixed.

(Added by Stats. 1965, Ch. 75.)



75622

Upon the filing of a protest, the board shall hold a hearing, at which time the total amount of the water production and the ground water charge thereon shall be determined. Such determination shall be conclusive if based upon substantial evidence.

(Added by Stats. 1965, Ch. 75.)



75623

A notice of the hearing shall be mailed to the protestant at least 10 days before the date fixed for the hearing.

Notice of the determination by the board at the hearing shall be mailed to each protestant, who shall have 10 days from the date of mailing to pay the ground water charge, and the interest and penalties thereon.

(Added by Stats. 1965, Ch. 75.)



75624

Notice as required in Sections 75620 and 75623 shall be given by deposit thereof in any postal facility regularly maintained by the government of the United States in a sealed envelope with postage paid, addressed to the person on whom it is served at his name and address as disclosed by the records of the district. The service is complete at the time of deposit.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 5. Court Actions

75630

The superior court of the county in which a water-producing facility within the district lies may issue a temporary restraining order upon the filing by the district of a petition or complaint setting forth that the person named therein as defendant is the operator of a water-producing facility which has not been registered with the district, or that such defendant is delinquent in the payment of a ground water charge.

Such temporary restraining order shall be returnable to the court on or before 10 days after its issuance.

Service of process is completed by posting a copy of the summons and complaint upon the water-producing facility or the parcel of land upon which it is located and by personal service upon the named defendant.

(Added by Stats. 1965, Ch. 75.)



75631

The court in such action may issue and grant an injunction restraining and prohibiting the named defendant from the operation of any water-producing facility when it is established at the hearing that the defendant has failed to register such water-producing facility with the district or that the defendant is delinquent in payment of ground water charges thereon.

The court may provide that the injunction so made and issued shall be stayed for a period not to exceed 10 days to permit the defendant to register the water-producing facility or to pay the delinquent ground water charge.

(Added by Stats. 1965, Ch. 75.)



75632

The right to proceed for injunctive relief granted by this article is an additional right to those which may be provided elsewhere in this division or otherwise allowed by law. The procedure provided in Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, regarding injunctions, shall be followed except insofar as it is otherwise provided in this article.

(Amended by Stats. 1982, Ch. 517, Sec. 411.)



75633

The district may bring a suit in any court having jurisdiction against any operator of a water-producing facility within the district for the collection of any delinquent groundwater charge. The court may, in addition to allowing recovery of costs to the district as allowed by law, fix and allow as part of the judgment interest and penalties as provided in Sections 75615 and 75616.

(Amended by Stats. 1982, Ch. 517, Sec. 412.)









CHAPTER 4. Crimes

75640

Any person who fails to register a water-producing facility, as required by Chapter 2 (commencing with Section 75540) of this part, is guilty of a misdemeanor.

(Added by Stats. 1965, Ch. 75.)



75641

Any person who produces water from any water-producing facility required to be registered pursuant to Chapter 2 (commencing with Section 75540) of this part is guilty of a misdemeanor unless such facility has been registered with the district within the time required by Chapter 2 and, if required by the board, has a water-measuring device affixed thereto capable of registering the accumulated amount of water produced therefrom.

Each day of operation in violation of this section shall constitute a separate offense.

(Added by Stats. 1965, Ch. 75.)



75642

Any person who injures, alters, removes, resets, adjusts, manipulates, obstructs, or in any manner interferes or tampers with, or procures or causes or directs any person to injure, alter, remove, reset, adjust, manipulate, obstruct, or in any manner interfere or tamper with, any water-measuring device affixed to any water-producing facility as required by Chapter 2 (commencing with Section 75540) of this part, so as to cause such device to improperly or inaccurately measure and record the water production, or any person who, with intent to evade any provision or requirement of this part, files with the district any false or fraudulent water production statement, is guilty of a misdemeanor.

(Added by Stats. 1965, Ch. 75.)









PART 10. CHANGES IN ORGANIZATION

CHAPTER 1. Exclusion

ARTICLE 1. In General

75750

The boundaries of a district may be changed and tracts of land may be excluded therefrom, in the manner prescribed in this chapter.

Neither such change of the boundaries of the district nor such exclusion of lands from the district shall impair or affect its organization, or its right in or to property, or any of its rights or privileges of whatever kind or nature; nor shall it affect, impair, or discharge any contract, obligation, lien, or charge for or upon which the district was or may become liable or chargeable, had such change of its boundaries not been made, or had not such land been excluded from the district.

(Added by Stats. 1965, Ch. 75.)



75751

A guardian, executor, or an administrator of an estate, who is appointed as such under the laws of this state, and who, as such guardian, executor, or administrator, is entitled to the possession of the lands belonging to the estate which he represents, may, on behalf of his ward or the estate which he represents, upon being authorized by the proper court, sign and acknowledge a petition for exclusion of lands, and may show cause, as provided in this chapter, why the boundaries of the district should not be changed.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 2. Petition and Notice

75760

The owner or owners in fee of one or more tracts of land which constitute a portion of a district and which severally or in their entirety are contiguous to the exterior boundaries of the district may jointly or severally file with the board a petition, praying that such tract or tracts, and any other tracts contiguous thereto, be excluded from the district.

(Added by Stats. 1965, Ch. 75.)



75761

The petition for exclusion of lands shall state the grounds and reasons upon which it is claimed that the lands should be excluded. The petition shall describe the boundaries of the lands, and shall describe the lands of the petitioner or petitioners which are included within such boundaries. The description of such lands need not be more particular or certain than is required when the lands are entered in the assessment book by the county assessor.

(Added by Stats. 1965, Ch. 75.)



75762

The petition for exclusion of lands shall be acknowledged in the manner and form as is required in the case of conveyance of land, and the acknowledgment shall have the same force and effect as evidence as the acknowledgment of such a conveyance.

(Added by Stats. 1965, Ch. 75.)



75763

The secretary shall cause a notice of the filing of the petition for exclusion of lands to be published for at least once a week for two weeks in some newspaper published in the county where the office of the board is situated. If any portion of the territory asked to be excluded lies within another county or counties, the notice shall be so published in a newspaper published within each of such counties; or if no newspaper is published therein, the notice shall be posted for the same time in at least three public places in the district. In case of the posting of such notices, one of such notices shall be so posted on the lands proposed to be excluded.

(Added by Stats. 1965, Ch. 75.)



75764

The notice of the filing of the petition for exclusion of lands shall state the filing of the petition, the names of the petitioners, a description of the lands mentioned in the petition, and the prayer of the petition. It shall notify all persons interested in, or who may be affected by, the change of the boundaries of the district, to appear at the office of the board at a time named in the notice and show cause, in writing, if any they have, why the change of the boundaries of the district, as proposed in the petition, should not be made. The time to be specified in the notice at which they shall be required to show cause shall be the regular meeting of the board next after the expiration of the time for the publication of the notice.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 3. Hearing and Order

75780

The board, at the time and place mentioned in the notice of the filing of the petition for exclusion of lands, or at the time or times to which the hearing of the petition may be adjourned, shall proceed to hear the petition, all evidence or proofs that are introduced by or on behalf of the petitioner or petitioners, and all objections to the petition that are presented in writing by any person showing cause why the change of boundaries should not be made, and all evidence and proofs that are introduced in support of such objections. Such evidence shall be taken down in shorthand, and a record made thereof and filed with the board.

(Added by Stats. 1965, Ch. 75.)



75781

The failure of any person interested in the district, other than the holders of bonds thereof outstanding at the time of the filing of the petition for exclusion of lands, to show cause, in writing, why the tract or tracts of land mentioned in the petition should not be excluded from the district shall be deemed and taken as an assent by him to the exclusion of such tract or tracts of land, or any part thereof, from the district; and the filing of such petition shall be deemed and taken as an assent by each petitioner to the exclusion from the district of the lands mentioned in the petition, or any part thereof.

(Added by Stats. 1965, Ch. 75.)



75782

The expenses of giving the notice of the filing of the petition for exclusion of lands and of the proceedings on the petition shall be paid by the person or persons filing the petition.

(Added by Stats. 1965, Ch. 75.)



75783

If, upon the hearing of the petition for exclusion of lands, no evidence or proofs in support thereof are introduced, or if the evidence fails to sustain the petition, or if the board deems it not for the best interest of the district that the lands, or some portion thereof, mentioned in the petition, should be excluded from the district, the board shall order that the petition be denied as to such lands.

(Added by Stats. 1965, Ch. 75.)



75784

If the board deems it for the best interest of the district that the lands mentioned in the petition for exclusion of lands, or some portion thereof, be excluded from the district, and if no person interested in the district shows cause in writing why such lands or some portion thereof, should not be excluded from the district, or if, having shown cause, withdraws his objections, or upon the hearing fails to establish such objections as he may have made, the board may, by unanimous vote of all of its members, make an order that the lands mentioned and described in the petition, or some defined portion thereof, be excluded from said district.

The board shall order the exclusion of all lands petitioned to be excluded from the district which, in the judgment of all of its members, will not be benefited by the operations of the district.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 4. Recordation of Change of Boundaries and Filing of Certificate

75800

If the board excludes any lands from the district, it shall make an entry in the minutes of the board describing the boundaries of the district, if the exclusion of the lands from the district changes the boundaries of the district, and for that purpose the board may cause a survey to be made of such portions of the district as the board deems necessary.

(Added by Stats. 1965, Ch. 75.)



75801

A certified copy of the entry in the minutes of the board excluding any land, certified by the president and secretary, shall be filed for record in the recorder s office of each affected county.

(Added by Stats. 1965, Ch. 75.)



75802

Upon exclusion of land from the district, the board shall file a certificate with the Secretary of State stating:

(a) The name of the district.

(b) The effective date of the exclusion.

(c) The county or counties in which the district is located, and a description of the land excluded, or reference to a map showing the boundaries of such excluded land, which map shall be attached to the certificate, or reference to the county recorder s office where a description of such boundaries has been recorded.

If the exclusion order contains all of the information required to be in the certificate, the board may file a copy of the order in lieu of the certificate.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 5. Bondholders’ Assent to Exclusion

75810

If there are outstanding bonds of the district at the time of the filing of the petition for exclusion of lands, the holders of such outstanding bonds may give their assent, in writing, to the effect that they severally consent that the lands mentioned in the petition, or such portion thereof as may be excluded from the district by order of the board, may be excluded from the district; and if such lands, or any portion thereof, are thereafter excluded from the district, the lands so excluded shall be released from the lien of such outstanding bonds.

(Added by Stats. 1965, Ch. 75.)



75811

The assent shall be acknowledged by the several holders of the outstanding bonds in the same manner and form as is required in case of a conveyance of land, and the acknowledgment shall have the same force and effect as evidence as the acknowledgment of such conveyance.

(Added by Stats. 1965, Ch. 75.)



75812

The assent shall be filed with the board, and shall be recorded in the minutes of the board; and such minutes, or a copy thereof, certified by the secretary, shall be admissible in evidence, with the same effect as the assent, and such certified copy thereof may be recorded in the office of the county recorder of the county wherein the excluded lands are situated.

(Added by Stats. 1965, Ch. 75.)



75813

If the holders of outstanding bonds of the district which are payable from assessments upon real property give their assent, as provided in Section 75810, to the exclusion of lands from the district, the assent shall release all real property which is excluded from the district by virtue of the exclusion of such lands from the lien of such outstanding bonds.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 6. Effect of Exclusion

75830

A district, notwithstanding the exclusion of lands therefrom, shall be and remain a district as fully, to every intent and purpose, as it would be had no change been made in the boundaries of the district, or had the lands excluded therefrom never constituted a portion of the district.

(Added by Stats. 1965, Ch. 75.)



75831

Nothing in this division shall, in any manner, operate to release any of the lands excluded from a district from any obligation to pay, or from any lien thereon of, any valid outstanding bonds or other indebtedness of the district at the time of the filing of the petition for exclusion of such lands, but upon the contrary, such lands shall be held subject to such lien and answerable and chargeable for and with the payment and discharge of all of such outstanding obligations at the time of the filing of the petition for exclusion, as fully as though such petition were never filed and the order of exclusion never made.

(Added by Stats. 1965, Ch. 75.)



75832

For the purpose of discharging the outstanding indebtedness at the time of the filing of the petition for exclusion of lands, the lands excluded shall be deemed and considered as part of the district the same as though the petition for its exclusion had never been filed or the order of exclusion never made.

All provisions which may have been resorted to to compel the payment by such lands of their quota or portion of such outstanding obligations had such exclusion never been accomplished, may, notwithstanding such exclusion, be resorted to to compel and enforce the payment on the part of such lands of their quota or portion of such outstanding obligations for which they are liable.

Such lands shall not be held answerable or chargeable for any obligation of any nature or kind whatever incurred after the filing with the board of the petition for the exclusion of such lands from the district.

(Added by Stats. 1965, Ch. 75.)



75833

The provisions of Sections 75831 and 75832 shall not apply to any outstanding bonds, the holders of which have assented to the exclusion of the lands from the district, as provided in Article 5 (commencing with Section 75810) of this chapter.

(Added by Stats. 1965, Ch. 75.)



75834

If any of the outstanding bonds are payable from assessments upon all real property in the district, any real property excluded from the district by virtue of the exclusion of lands from said district shall, notwithstanding such exclusion, be considered a part of such district for the purpose of discharging such outstanding bonded indebtedness and shall be and remain liable to be taxed to pay the principal of and interest on such outstanding bonded indebtedness until such outstanding bonded indebtedness and the interest thereon is fully paid; except that the provisions of this section shall not apply to any outstanding bonds, the holders of which have assented to the exclusion of such lands from the district.

(Added by Stats. 1965, Ch. 75.)



75835

If the land excluded from any district embraces the greater portion of any division or divisions of such district, the office of director for such division or divisions shall become and be vacant at the expiration of 10 days from the final order of the board excluding such lands. Such vacancy or vacancies shall be filled pursuant to Section 1780 of the Government Code.

(Amended by Stats. 1975, Ch. 1059.)









CHAPTER 2. Inclusion

ARTICLE 1. In General

75850

The boundaries of a district may be changed to include additional land within the district as provided in this chapter, and the inclusion within a district of any land not contiguous thereto shall be deemed to effect a change of the boundaries of the district. No such change in the boundaries of a district shall impair or affect its organization, or its right in or to property, or any of its rights or privileges of whatsoever kind or nature; nor shall it affect, impair, or discharge any contract, obligation, lien, or charge for or upon which the district was or might become liable or chargeable had such change of its boundaries not been made.

(Added by Stats. 1965, Ch. 75.)



75851

When a district is the sole owner of any tract of land not within the boundaries of the district, the board, upon determining that the inclusion of that land will be for the best interests of the district, may by resolution declare that such land shall be included in the district. The inclusion of such land within the district is effective immediately upon the adoption of the resolution.

(Added by Stats. 1965, Ch. 75.)



75852

A guardian, executor, or administrator of an estate, who is appointed as such under the laws of this state, and who, as such guardian, executor, or administrator, is entitled to the possession of the lands belonging to the estate which he represents, may, on behalf of his ward or the estate which he represents, upon being authorized by the proper court, sign and acknowledge petition for the inclusion of lands, and may show cause, as provided in this chapter, why the boundaries of the district should not be changed.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 2. Petition and Notice

75860

The holder of title or evidence of title, to any tract of land, or if there is more than one holder of title or evidence of title to such tract, the majority of such holders who are also the holders of title or evidence of title to at least one-half of the area of such land, may file in the office of the board a petition praying that such tract of land be included within the district.

A petitioner who is the owner of an undivided interest in such land, or any of it, shall be deemed the owner of such proportion of the area of the land in which he has an interest as his interest bears to the whole of such land.

(Added by Stats. 1965, Ch. 75.)



75861

Each signature to the petition for inclusion of lands shall be acknowledged or proved as provided by law for signatures to an instrument to entitle it to be recorded.

(Added by Stats. 1965, Ch. 75.)



75862

The secretary shall cause a notice of the filing of the petition for inclusion of lands to be given and published in the same manner and for the same time as notices of elections for the issuance of bonds are required to be given and published.

(Added by Stats. 1965, Ch. 75.)



75863

The notice of the filing of the petition for inclusion of lands shall state the purpose of the petition, describe the boundaries of the tract of land proposed to be included, and give the names of the petitioners. It shall also notify all persons interested in, or who may be affected by, the proposed inclusion of the land within the district to appear at the office of the board at a time named in the notice for the hearing of the petition and objections thereto and show cause, in writing, if any they have, why the land or any of it should not be included as proposed in the petition. The time to be specified in the notice for the hearing shall be the regular meeting of the board next after the expiration of the time for the publication of the notice.

(Added by Stats. 1965, Ch. 75.)



75864

The petitioners shall advance to the secretary sufficient money to pay for the publication of the notice of the filing of the petition for the inclusion of lands, which shall be refunded to the petitioners if the petition is granted in whole or in part.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 3. Hearing and Order

75880

The board, at the time and place mentioned in the notice of the filing of the petition for inclusion of lands, or at the time or times to which the hearing of the petition may be postponed, shall proceed to hear the petition and all the objections thereto presented in writing by any person showing cause why the proposed change of boundaries of the district should not be made.

(Added by Stats. 1965, Ch. 75.)



75881

The failure of any person interested in the district, or in the matter of the proposed change of its boundaries, to show cause in writing why the proposed change of boundaries of the district should not be made shall be deemed and taken as an assent by him to the change of the boundaries of the district as prayed for in the petition for the inclusion of lands, or to such a change of such boundaries as will include a part of the lands; and the filing of such petition shall be deemed and taken as an assent on the part of each petitioner to such a change of the boundaries as may include the whole or any portion of the lands described in the petition.

(Added by Stats. 1965, Ch. 75.)



75882

If the board, after the hearing, determines that the petition for inclusion of lands complies with the requirements of Article 2 (commencing with Section 75860) of this chapter and that the inclusion within the distict of the tract of land described in the petition, or some portion or portions thereof, will be for the best interests of the district, and if no protest against the inclusion of such land is made, or if such protest is made and enough signatures are withdrawn therefrom so that the protest is no longer sufficient, the board shall order the boundaries of the district to be changed so that the tract of land, or such portion or portions thereof as the board deems it for the best interests of the district to include, shall be included in the district.

(Added by Stats. 1965, Ch. 75.)



75883

If the board determines that only a portion or certain portions of the tract of land described in the petition for inclusion of lands should be included, the petition shall be dismissed unless:

(a) The petitioners include a majority of the holders of title or evidence of title of such portion, or of each of such portions, of the tract, representing also at least one-half the area of such portion, or of each of such portions; or

(b) Within 60 days from the time such determination is made, there is filed with the board the consent in writing, acknowledged or proved as required in Section 75861, of a majority of the holders of title or evidence of title of such portion, or of each of such portions, of the tract of land, representing also at least one-half of the area of such portion or each of such portions.

(Added by Stats. 1965, Ch. 75.)



75884

The order changing the boundaries shall describe the boundaries of the land included within the district, and if such land adjoins any portion of the district, the order shall also describe that portion of the boundary of the district which coincides with the boundary of the land included. For the purposes of the order, the board may cause a survey to be made of such portions of such boundaries as it deems necessary.

(Added by Stats. 1965, Ch. 75.)



75885

If more than one petition for the inclusion of land has been presented, the board may in one order include within the district any number of separate tracts of land.

(Added by Stats. 1965, Ch. 75.)



75886

Any public land of the United States may be included within a district, except as may be provided otherwise by federal law.

(Added by Stats. 1965, Ch. 75.)



75887

The board may require, as a condition precedent to the granting of the petition for inclusion of lands, that the petitioners severally pay to the district such respective sums, as nearly as they can be estimated (the several amounts to be determined by the board), as the petitioners or their predecessors in interest would have been required to pay to the district as assessments had the lands been included in the district at the time the district was originally formed.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 4. Election

75900

If a protest against the inclusion of lands, signed by not less than 3 percent of the holders of title or evidence of title to lands within the district who hold the title or evidence of title to not less than 3 percent in value of the lands within the district according to the last equalized assessment roll of the county within which such lands are situated, is presented to the board and upon the hearing of the matter such protest is not withdrawn, or after the withdrawal therefrom of any signatures it is still signed by not less than 3 percent of the holders of title or evidence of title to lands within the district who hold the title or evidence of title to not less than 3 percent in value of the lands within the district according to the last equalized assessment roll of the county within which such lands are situated, or if the board deems it not for the best interests of the district to include therein the lands described in the petition for inclusion, or any of them, the board shall adopt a resolution stating the facts and describing the boundaries of the tract of land proposed to be included in the district.

(Added by Stats. 1965, Ch. 75.)



75901

Upon the adoption of the resolution pursuant to Section 75900, the board shall order that an election be held within the district to determine whether the boundaries shall be changed as mentioned in such resolution; and shall fix the time at which such election shall be held, and cause notice thereof to be given and published.

(Added by Stats. 1965, Ch. 75.)



75902

Before calling the election, the board may require an undertaking from the petitioners for the inclusion of the land, conditioned that the petitioners or the sureties will pay all the costs of holding the election in case the inclusion is denied.

(Amended by Stats. 1982, Ch. 517, Sec. 413.)



75903

Notice of the election shall be given and published, the election shall be held and conducted, the returns thereof shall be made and canvassed, and the result of the election ascertained and declared, and all things pertaining thereto conducted, in the manner prescribed by Chapter 3 (commencing with Section 74790) of Part 6 of this division.

(Added by stats. 1965, Ch. 75.)



75904

The notice of election shall describe the proposed change of the boundaries in such manner and terms that it can readily be traced.

(Added by Stats. 1965, Ch. 75.)



75905

The ballots cast at the election shall contain the words For change of boundaries, or Against change of boundaries, or words equivalent thereto.

(Added by Stats. 1965, Ch. 75.)



75906

If a majority of all the votes cast at the election are against change of the boundaries of the district, the board shall order that the petition for inclusion of lands be denied and shall proceed no further in the matter.

(Added by Stats. 1965, Ch. 75.)



75907

If a majority of the votes cast at the election are in favor of the change of the boundaries of the district, the board shall order that the boundaries be changed in accordance with the resolution adopted by the board pursuant to Section 75900. The order shall describe the entire boundaries of the district, and for that purpose the board shall cause a survey of such portions thereof to be made as it deems necessary.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 5. Recordation of Order and Petition and Filing of Certificate

75920

A copy of the order of the board ordering the change of the boundaries of the district, certified by the president and secretary, shall be filed for record in the recorder s office of each affected county. The district shall be and remain a district as fully and to every intent and purpose as if the lands which are included in the district by the change of the boundaries had been included therein at the formation of the district.

(Added by Stats. 1965, Ch. 75.)



75921

Upon the filing of the copies of the order pursuant to Section 75920, the secretary shall record the petition for inclusion of lands in the minutes of the board; and such minutes, or a certified copy thereof, shall be admissible in evidence with the same effect as the petition.

(Added by Stats. 1965, Ch. 75.)



75922

Upon a change of the boundaries of a district being made pursuant to this chapter, the board shall file a certificate with the Secretary of State listing:

(a) The name of the district.

(b) The effective date of the change of the boundaries.

(c) The county or counties in which the district is located, and a description of the included land, or reference to a map showing the boundaries of such included land, which map shall be attached to the certificate, or reference to the county recorder s office where a description of such boundaries has been recorded.

If the order changing the boundaries contains all of the information required to be in the certificate, the board may file a copy of the order in lieu of the certificate.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 6. Alternate Procedure

75925

The following annexation procedures may be used for annexation of land to any water conservation district as an alternative to the procedures set forth in Articles 2 (commencing with Section 75860) to 5 (commencing with Section 75920), inclusive, of Chapter 2 of Part 10 of Division 21.

(Added by Stats. 1965, Ch. 390.)



75926

A petition which may consist of any number of separate instruments, shall be filed with the secretary of the district, signed by 20 percent or 500 electors residing within the area so proposed to be annexed.

Such petition shall set forth and describe the boundaries of the area proposed to be annexed and shall contain a prayer that such area be annexed to such district.

(Added by Stats. 1965, Ch. 390.)



75927

The text of such petition and a notice stating the time of the meeting at which the same will be presented shall be published in the affected county pursuant to Section 6066 of the Government Code. When contained upon one or more instruments, one copy only of such petition need be published. No more than five of the names attached to the petition need appear in the publication of the petition and notice, but the number of signers shall be stated. Publication shall be complete at least 7, but not more than 28, days before the time at which the petition is to be presented to the board.

(Added by Stats. 1965, Ch. 390.)



75928

Within 10 days of the date of filing of such petition the secretary of the district shall examine the same and ascertain whether or not such petition is signed by the requisite number of voters.

(Added by Stats. 1965, Ch. 390.)



75929

When the secretary of the district has completed his examination of the petition, he shall attach to the same his certificate, properly dated, showing the result of such examination, and if from such examination he shall find that said petition is signed by the requisite number of voters or is not so signed, he shall certify that the same is sufficient or insufficient, as the case may be.

If, by the certificate of the secretary of the district, the petition is found to be insufficient, he shall also certify to the number of voters required to make such petition sufficient, and it may be amended by filing a supplemental petition or petitions within 10 days of the date of such certificate.

(Added by Stats. 1965, Ch. 390.)



75930

The secretary of the district shall, within 10 days after the filing of such supplemental petition or petitions, make like examination of the same and certify to the result of such examination as herein before provided.

If his certificate shall show any such petition, or such petition as amended, to be insufficient, it shall be filed by him with the board of the district and kept as a public record, without prejudice, however, to the filing of a new petition to the same effect, but if, by the certificate of the secretary, such petition, or petition as amended, is shown to be sufficient, the secretary shall present the same to the board without delay.

(Added by Stats. 1965, Ch. 390.)



75931

If any supplemental petition be filed, all the signatures appended to the petition or to the supplemental petition or petitions shall be considered in determining the number of voters signing the petition.

(Added by Stats. 1965, Ch. 390.)



75932

After an election for the annexation of such area to the district the sufficiency of such petition in any respect shall not be subject to judicial review or be otherwise questioned.

(Added by Stats. 1965, Ch. 390.)



75933

Such petition may be granted by ordinance of the board of such district after hearing thereon held at the time the petition is presented to the board as provided in Section 75927. No petition for inclusion may be granted unless and until the board finds that the inclusion in the district of the lands described in said petition, or of some portion or portions thereof, will be for the best interests of the district and that the lands proposed to be included shall be benefited by such inclusion. The petition may be granted in its entirety or only as to the part of the territory proposed to be included for which such a finding of benefit is made. If the petition be denied either as to the whole or part of the territory to be included, no new petition for the inclusion of such territory shall be filed within six months after such denial. In granting such petition, such board of directors may fix in said ordinance the terms and conditions upon which such annexation may occur, and such terms and conditions may provide, among other things, for the levy by such district of special taxes upon the real property and improvements thereon, but not on personal property within such annexed area or areas in addition to the taxes elsewhere in this act authorized to be levied by such district, and in case such terms and conditions shall provide for the levy of such special taxes, the board, in fixing such terms and conditions, shall specify the aggregate amount to be so raised and the number of years prescribed for raising such aggregate sum and that substantially equal annual levies will be made for the purpose of raising such sum over the period so prescribed.

(Added by Stats. 1965, Ch. 390.)



75934

If such petition is granted, the proposition of such annexation subject to the terms and conditions so fixed, shall be submitted to the vote of the voters in the proposed addition, at an election called by the board and held, as herein provided, within 70 days after the effective date of such ordinance.

(Added by Stats. 1965, Ch. 390.)



75935

Notice of such election shall be published in the affected county pursuant to Section 6063 of the Government Code. Publication shall be complete at least 7, but not more than 28, days prior to the date fixed for such election. Such notice shall describe the boundaries of the area or areas so proposed to be annexed and shall designate such territory by some appropriate name, or other words of identification, by which such territory may be referred to and indicated upon the ballot to be used at any election at which the question of such annexation is submitted, as in this act provided. Such notice also shall contain the substance of the terms and conditions fixed by the board of directors, as herein provided.

(Added by Stats. 1965, Ch. 390.)



75936

The measure so submitted at such election shall be stated on the ballot substantially as follows: Shall ____ (giving the name or other designation of the territory proposed to be annexed, as stated in the notice of election) be annexed to ____ (name of water conservation district) subject to the terms and conditions fixed by the board of directors of said district? At the right of such proposition there shall be printed the words yes and no with voting squares.

(Added by Stats. 1965, Ch. 390.)



75937

The board shall canvass the votes cast at such election and, if such proposition is approved by a majority of the voters voting thereon at such election, the president and secretary of the board of directors shall certify that fact to the Secretary of State and shall record a certificate stating that such proposition was adopted with the county recorder of each affected county in which such district is located.

(Added by Stats. 1965, Ch. 390.)



75938

Upon receipt of such certificate, the Secretary of State shall, within 10 days, issue his certificate reciting the passage of said ordinance and the addition of said area or areas to said district. A copy of said certificate shall be transmitted to, and filed with, the county clerk of each affected county in which such district is situated.

(Added by Stats. 1965, Ch. 390.)



75939

From and after the date of such certificate, the area or areas named therein shall be deemed added to, and shall form a part of, said district, and the taxable property therein shall be subject to taxation thereafter for the purposes of said district, including the payment of bonds and other obligations of such district at the time authorized or outstanding, and the board of the district shall be empowered to do all things necessary to enforce and make effective the terms and conditions of annexation fixed as hereinabove authorized.

(Added by Stats. 1965, Ch. 390.)









CHAPTER 3. Annexation of Districts

ARTICLE 1. Definitions

75940

As used in this chapter:

(a) Petitioning district means a water conservation district which proposes to petition or which has petitioned another water conservation district to annex its territory to that other water conservation district.

(b) Annexing district means a water conservation district which has been petitioned by a petitioning district to be annexed thereto.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 2. Procedure in Petitioning District

75950

Proceedings by the petitioning district are initiated:

(a) When the board of the district determines that it would be for the best interests of the district to be annexed to another water conservation district and adopts, by resolution, a proposed annexation petition; or

(b) When 500, or 5 percent, or more, of the qualified voters of the district sign a proposed annexation petition and submit it to the board.

(Added by Stats. 1965, Ch. 75.)



75951

A proposed annexation petition shall contain:

(a) A request addressed to the annexing district, petitioning the annexing district to annex the petitioning district.

(b) A statement setting forth the desirability or necessity of the annexation.

(c) Any terms subject to which the annexation shall be conditioned.

(Added by Stats. 1965, Ch. 75.)



75952

Within 30 days after annexation proceedings have been initiated, the board of the petitioning district shall call and provide for the holding of a special election, at which election the proposition of adopting the proposed annexation petition shall be submitted to the electors of the petitioning district.

(Added by Stats. 1965, Ch. 75.)



75953

The manner of holding and conducting the election, the selection of officers to conduct it, the designation of precincts and polling places, the preparation, receipt, counting, and returning of ballots, and the canvassing and determining results of the election shall be as provided in Chapter 3 (commencing with Section 74790) of Part 6 of this division, and, in particulars not so provided, shall be in accordance with the general laws of the state relative to elections at which propositions are submitted and voted upon.

(Added by Stats. 1965, Ch. 75.)



75954

Upon the canvassing of the votes cast in the election, if it appears that a majority of all votes cast are in favor of the annexation petition, the board of the petitioning district shall, within 10 days after the canvass of the vote, forward to the board of the annexing district a certified copy of the annexation petition, together with a certificate that the petition has been submitted to the electors of the petitioning district and adopted by a majority of those voting at the election.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 3. Procedure in Annexing District

75970

Within 30 days after the receipt of an annexation petition from a petitioning district, the board of the annexing district shall, if it favors the annexation, adopt a resolution setting forth its intention to annex the petitioning district, and shall cause the resolution of intention to annex to be published once a week for at least three weeks in a newspaper of general circulation in the county in which the office of the annexing district is situated. The board shall state in such publication the date when the board proposes to finally act upon the petition for annexation, which date shall be at least 40 days after the first publication of the resolution of intention to annex.

(Added by Stats. 1965, Ch. 75.)



75971

If, on the date set by the board for the final action on the annexation petition, there is presented to the board of the annexing district written protests signed by 3 percent, or 1,000, or more, of the electors of the annexing district, the board shall call and provide for an election at which there shall be submitted to the electors of the annexing district the question as to whether or not the petitioning district shall be annexed upon the terms set forth in the annexation petition.

If sufficient protests are not presented the board may adopt an order annexing the petitioning district, or may, in its discretion, submit the question to the electors of the district as though sufficient protests had been presented.

(Added by Stats. 1965, Ch. 75.)



75972

If the question of annexation is submitted to the electors of the annexing district, the election shall be held in the same manner as provided in this chapter for the election in the petitioning district.

(Added by Stats. 1965, Ch. 75.)



75973

If a majority of all votes cast at the election are against the proposed annexation, the annexation petition shall be denied. If a majority of all votes cast are in favor of the proposed annexation, the board of the annexing district shall thereupon adopt an order annexing the petitioning district.

(Added by Stats. 1965, Ch. 75.)



75974

The order annexing the petitioning district shall describe the boundaries of the land to be annexed to the annexing district, and if such land adjoins any portion of the annexing district, the order shall also describe that portion of the boundary of the annexing district which coincides with the boundaries of the land annexed. For the purposes of the order the board may cause a survey to be made of such portions of the boundaries as it deems necessary.

(Added by Stats. 1965, Ch. 75.)



75975

Upon the annexation of a district as provided in this chapter, the annexation order and the annexation petition shall be recorded.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 4. Conditions to Annexation

75990

As a condition to annexation, the petitioning district and the annexing district may agree to any financial adjustments and may provide for the payment by the petitioning district of such sums as may be mutually determined to be just and equitable as compensation for any benefits that it may receive by virtue of the annexation.

(Added by Stats. 1965, Ch. 75.)



75991

Bonds of the petitioning district may be voted upon and issued in the manner provided for the incurring of bonded indebtedness of the district and may thereafter be delivered at not less than par value to constitute payment under Section 75990.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 5. Effect of Annexation Upon Petitioning District

76000

Upon the adoption of an order of annexation, the petitioning district shall be deemed dissolved, except that if there is any outstanding indebtedness of the petitioning district at the time of the dissolution thereof, the board of the annexing district shall furnish annually to the board of supervisors of the county in which the petitioning district is situated, or, if such district is situated in more than one county, then to the board of supervisors of each county in which any portion of the district is situated, an estimate in writing of the amount needed (computed as provided in Chapter 1 (commencing with Section 75350) of Part 8 of this division) for the payment of such outstanding indebtedness of the petitioning district in like manner as though the district had not been dissolved.

(Added by Stats. 1965, Ch. 75.)



76001

Upon receipt of the estimates furnished pursuant to Section 76000, the board or boards of supervisors shall levy an assessment on the lands comprising the petitioning district, in the manner provided in Chapter 2 (commencing with Section 75370) of Part 8 of this division, and the board of the annexing district shall cause the obligations evidencing such indebtedness to be paid according to their tenor out of the money raised from such assessments.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 6. Filing of Certificate

76010

Upon the annexation of the petitioning district to the annexing district, the board of the annexing district shall file with the Secretary of State a certificate listing:

(a) The names of the annexing district and the petitioning district.

(b) The effective date of the annexation and of the dissolution of the petitioning district.

(c) The county or counties in which the two districts are located, and a description of the annexed land, or reference to a map showing the boundaries of such annexed land, which map shall be attached to the certificate, or reference to the county recorder s office where a description of such boundaries has been recorded.

If the order annexing the petitioning district contains all of the information required to be in the certificate, the board may file a copy of the order in lieu of the certificate.

(Added by Stats. 1965, Ch. 75.)









CHAPTER 4. Consolidation

76020

A district may be consolidated in the same manner as is provided for the consolidation of county water districts in Chapter 3 (commencing with Section 32650) of Part 8 of Division 12 of this code.

(Added by Stats. 1965, Ch. 75.)






CHAPTER 5. Dissolution

ARTICLE 1. Petition and Hearing

76030

A district may be dissolved by the board of supervisors of the principal county in the manner provided in this chapter.

(Added by Stats. 1965, Ch. 75.)



76031

Upon receiving a petition signed by 10 percent of the electors of the district, or by the owners of one-half of the lands comprising the district, requesting the dissolution of the district, the board of supervisors shall publish a notice once a week for two weeks in some newspaper in the principal county, and also in each affected county, giving notice that such petition has been filed with the board of supervisors, and that the board will hear such petition, and all objections thereto, at the next regular meeting of said board after the expiration of the time of publishing the notice (specifying the date), and directing all persons interested therein to show cause at such time, if any they have, why the district should not be dissolved.

(Added by Stats. 1965, Ch. 75.)



76032

At the time appointed for the hearing, or at any time to which the hearing may be adjourned, the board of supervisors shall hear and pass upon the petition, and may grant or deny the same. If its decision is against the dissolution of the district, such decision shall be final and conclusive.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 2. Election

76040

If the petition for dissolution is granted, the board of supervisors shall, by resolution, provide for and order the holding of a special election in the district, and shall submit to the qualified electors of the district the proposition of whether or not the district shall be dissolved.

(Added by Stats. 1965, Ch. 75.)



76041

The resolution calling the election shall recite the filing of the petition for dissolution and the approval thereof by the board of supervisors, and shall fix a time for the holding of the election.

(Added by Stats. 1965, Ch. 75.)



76042

The election shall be noticed, conducted, and the returns thereof made and canvassed, in the same manner as is provided for the formation election except that the ballots to be used at the election shall contain the words, Dissolution of district Yes, or Dissolution of district No, or words equivalent thereto.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 3. Order of Dissolution and Filing of Certificate

76050

If votes representing 60 percent of the total number of votes cast are cast in favor of the dissolution of the district, the board of supervisors shall enter an order to that effect upon its minutes, declaring the district dissolved, and upon the entry of such order the district shall be dissolved.

(Added by Stats. 1965, Ch. 75.)



76051

If there is any outstanding indebtedness of the district, at the time of the dissolution thereof, the board of supervisors shall levy assessments for the payment of such indebtedness in like manner as though such district had not been dissolved, until all such indebtedness is fully paid, and shall cause such obligations to be paid according to their tenor out of the moneys raised from such assessments.

(Added by Stats. 1965, Ch. 75.)



76052

Upon dissolution of a district, the clerk of the board of supervisors shall file a certificate with the Secretary of State listing:

(a) The name of the district.

(b) The effective date of dissolution.

(c) The county or counties in which the district was located.

If the order declaring the district dissolved contains all of the information required to be in the certificate, the clerk of the board may file a copy of the order in lieu of the certificate.

(Added by Stats. 1965, Ch. 75.)






ARTICLE 4. Vesting of Property Upon Dissolution

76060

Upon the dissolution of a district, any and all real property belonging to the district shall become and be the property of the county in which the real property is situated.

(Added by Stats. 1965, Ch. 75.)



76061

The personal property belonging to a district upon its dissolution shall be sold by the board of supervisors of the principal county, and the proceeds from such sale, together with all moneys of the district, remaining after the payment of all of the obligations of the district, shall be paid into the general funds of the affected counties in the same proportions that the assessed values of the lands (according to the last assessment rolls) within the district in each of such counties bear one to the other.

(Added by Stats. 1965, Ch. 75.)












PART 11. REPEALS

76500

Chapter 166 of the Statutes of 1929 and Chapter 1020 of the Statutes of 1931 are repealed.

(Added by Stats. 1965, Ch. 75.)



76501

The repeals effected by this part shall not be construed to deprive any person or entity of any substantial right which would have existed or hereafter exist had such repeal not been effected.

(Added by Stats. 1965, Ch. 75.)









DIVISION 24. SAFE, CLEAN, RELIABLE WATER SUPPLY ACT

CHAPTER 1. Short Title and Findings and Declarations

78500

This division shall be known and may be cited as the Safe, Clean, Reliable Water Supply Act.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78500.2

In placing this measure before the voters, the Legislature hereby finds and declares all of the following:

(a) The state faces a water crisis that threatens our economy and environment.

(b) The state s growing population has increasing needs for safe water supplies which are essential to the public health, safety, and welfare.

(c) It is of paramount importance that the limited water resources of the state be protected from pollution, and conserved and recycled whenever economically, environmentally, and technically feasible.

(d) The state should plan to meet the water supply needs of all beneficial uses of water, including urban, agricultural, and environmental, utilizing a wide range of strategies including water conservation and recycling, conjunctive use of surface and groundwater supplies, water transfers, and improvements in the state s water storage and delivery systems to meet the growing water needs of the state.

(e) This measure is a necessary first step toward providing for the state s long-term water supply requirements through a number of water management strategies.

(f) The San Francisco Bay/Sacramento San Joaquin Delta Estuary (the Bay-Delta) is of statewide and national importance. The Bay-Delta provides habitat for more than 120 species of fish and wildlife and serves as a major link in our water delivery system for businesses and farms statewide and more than 22 million residents.

(g) The state has signed an historic accord with federal officials and statewide water interests that calls for the development of a comprehensive and long-term solution for the water supply reliability, water quality, and environmental problems of the Bay-Delta.

(h) Federal and state representatives have initiated a program known as CALFED, to develop a comprehensive and long-term solution to the problems associated with the Bay-Delta, including an equitable allocation of program costs among beneficiary groups. The success of the CALFED program is vital to the environmental and economic well-being of the state.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78500.4

In enacting this measure, the people of California declare all of the following to be the objectives of this act:

(a) To provide a safe, clean, affordable, and sufficient water supply to meet the needs of California residents, farms, and businesses.

(b) To develop lasting water solutions that balance the needs of the state s economy and its environment.

(c) To restore ecological health for native fish and wildlife, and their natural habitats, including wetlands.

(d) To protect the integrity of the state s water supply system from catastrophic failure due to earthquakes and flooding.

(e) To protect drinking water quality.

(f) To protect the quality of life in our communities by ensuring recreational opportunities and maintaining parks, trees, and plants.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)






CHAPTER 2. Definitions

78501

Unless the context otherwise requires, the following definitions govern the construction of this division:

(a) Bay-delta means the San Francisco Bay/Sacramento-San Joaquin Delta Estuary.

(b) Board means the State Water Resources Control Board.

(c) CALFED refers to a consortium of five state agencies, including the Resources Agency, the department, the Department of Fish and Game, the California Environmental Protection Agency, and the board, and five federal agencies, including the United States Department of Interior, the United States Bureau of Reclamation, the United States Fish and Wildlife Service, the Environmental Protection Agency, and the National Marine Fisheries Service, with management and regulatory responsibilities in the bay-delta.

(d) Clean Water Act means the federal Clean Water Act (33 U.S.C.A. Sec. 1251 et seq.) and includes any amendments thereto.

(e) Committee means the Safe, Clean, Reliable Water Supply Finance Committee created pursuant to Section 78693.

(f) Delta means the Sacramento-San Joaquin Delta.

(g) Department means the Department of Water Resources.

(h) Fund means the Safe, Clean, Reliable Water Supply Fund created pursuant to Section 78505.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)






CHAPTER 3. Safe, Clean,Reliable Water Supply Fund

78505

The proceeds of bonds issued and sold pursuant to this division shall be deposited in the Safe, Clean, Reliable Water Supply Fund, which is hereby created.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)






CHAPTER 4. Delta Improvement Program

ARTICLE 1. The Delta Improvement Account

78525

Unless the context otherwise requires, as used in this chapter, account means the Delta Improvement Account created by Section 78526.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78526

The Delta Improvement Account is hereby created in the fund. The sum of one hundred ninety-three million dollars ($193,000,000) is hereby transferred from the fund to the account.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)






ARTICLE 2. Central Valley Project Improvement Program

78530

(a) There is hereby created in the account the Central Valley Project Improvement Subaccount.

(b) For the purposes of this article, subaccount means the Central Valley Project Improvement Subaccount created by subdivision (a).

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78530.5

The sum of ninety-three million dollars ($93,000,000) is hereby transferred from the account to the subaccount for the purpose of implementing this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78531

(a) Notwithstanding Section 13340 of the Government Code, the money in the subaccount is hereby continuously appropriated, without regard to fiscal years, to the Controller, to be allocated to pay the state s share of the costs for fish and wildlife restoration measures required by Section 3406 of the Central Valley Project Improvement Act (P.L. 102-575), in accordance with subdivisions (b) and (c).

(b) Funds appropriated pursuant to subdivision (a) shall be allocated to the Department of Fish and Game or the department for expenditure pursuant to the terms of the cost-sharing agreement between the United States and the State of California as required by subsection (h) of Section 3406 of the Central Valley Project Improvement Act, or any agreements supplemental thereto, for the payment of costs allocated to the state for the protection and restoration of fish and wildlife resources and habitat pursuant to Section 3406 of that federal act.

(c) The money in the subaccount may be used for both of the following purposes:

(1) To pay for the state s cost-sharing allocations or for actions directly undertaken by the department or the Department of Fish and Game relating to fish and wildlife restoration actions required by Section 3406 of the Central Valley Project Improvement Act (P.L. 102-575). For purposes of this paragraph, and consistent with Attachment C of the Principles for Agreement on Bay-Delta standards between the State of California and the Federal Government, dated December 15, 1994, preference for the screening of diversions shall be given to projects, and projects within programs, identified in the Central Valley Project Improvement Act (P.L. 102-575) for which deadlines have been established by state or federal agencies, or by a state or federal court. Any preference established under this paragraph shall be revised if the deadlines are extended or eliminated.

(2) To pay for administrative costs incurred in connection with the implementation of this section by the department and the Department of Fish and Game related to fish and wildlife restoration measures undertaken pursuant to Section 3406 of the Central Valley Project Improvement Act (P.L. 102-575), as follows:

(A) Not more than 3 percent of the total amount deposited in the subaccount for the use of the department may be used to pay the costs incurred in connection with the administration of this article by the department.

(B) Not more than 3 percent of the total amount deposited in the subaccount for the use of the Department of Fish and Game may be used to pay the costs incurred in connection with the administration of this article by the Department of Fish and Game.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)






ARTICLE 3. Bay-Delta Agreement Program

78535

(a) There is hereby created in the account the Bay-Delta Agreement Subaccount.

(b) For the purposes of this article, subaccount means the Bay-Delta Agreement Subaccount created by subdivision (a).

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78535.5

The sum of sixty million dollars ($60,000,000) is hereby transferred from the account to the subaccount for the purpose of implementing this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78536

Notwithstanding Section 13340 of the Government Code, the money in the subaccount is hereby continuously appropriated, without regard to fiscal years, to the Resources Agency, to pay for the administration of this article and for non-flow-related projects called for in the Water Quality Control Plan for the Bay-Delta, adopted by the board in Resolution No. 95-24, and as it may be amended. Those projects are known as Category III activities called for in the Principles for Agreement on Bay-Delta Standards Between the State of California and the Federal Government, dated December 15, 1994.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78536.5

The Secretary of the Resources Agency shall carry out this article in accordance with procedures established by CALFED for the purposes of undertaking Category III activities and other ecosystem restoration programs until the Legislature, by statute, authorizes another entity that is recommended by CALFED, to carry out this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78537

The state shall, to the greatest extent possible, secure federal and nonfederal matching funds to implement this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78538

Not more than 3 percent of the total amount deposited in the subaccount may be used to pay the costs incurred in connection with the administration of this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)






ARTICLE 4. Delta Levee Rehabilitation Program

78540

(a) There is hereby created in the account the Delta Levee Rehabilitation Subaccount.

(b) For the purposes of this article, subaccount means the Delta Levee Rehabilitation Subaccount created by subdivision (a).

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78540.5

The sum of twenty-five million dollars ($25,000,000) is hereby transferred from the account to the subaccount for the purpose of implementing this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78541

Notwithstanding Section 13340 of the Government Code, the money in the subaccount is hereby continuously appropriated, without regard to fiscal years, to the department, as follows:

(a) Twelve million five hundred thousand dollars ($12,500,000) for local assistance under the delta levee maintenance subventions program under Part 9 (commencing with Section 12980) of Division 6, and for the administration of that assistance.

(b) Twelve million five hundred thousand dollars ($12,500,000) for special flood protection projects under Chapter 2 (commencing with Section 12310) of Part 4.8 of Division 6, subsidence studies and monitoring, and for the administration of this subdivision. Allocation of these funds shall be for flood protection projects on Bethel, Bradford, Holland, Hotchkiss, Jersey, Sherman, Twitchell, and Webb Islands, and at other locations in the delta.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78542

The expenditure of funds under this article is subject to Chapter 1.5 (commencing with Section 12306) of Part 4.8 of Division 6.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78543

(a) No expenditure of funds may be made under this article unless the Department of Fish and Game makes a written determination as part of its review and approval of a plan or project pursuant to Section 12314 or 12987 that the proposed expenditures are consistent with a net long-term habitat improvement program, and have a net benefit for aquatic species in the delta. The Department of Fish and Game shall make its determination in a reasonable and timely manner following the submission of the project or plan to that department. For the purposes of this article, an expenditure may include more than one levee project or plan.

(b) The memorandum of understanding entered into pursuant to Section 12307 shall be amended to require, in accordance with this section, that projects or plans be consistent with a net long-term habitat improvement program in the delta. The memorandum of understanding shall define the term net long-term habitat improvement program in the delta for purposes of this section. The memorandum of understanding in effect prior to the amendment required by this section shall continue to apply to levee projects and plans until the memorandum of understanding is amended.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78544

For the purposes of this article, a levee project includes levee improvements and related habitat improvements which may be undertaken in the delta at a location other than the location of that levee improvement.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78545

The expenditure of funds under this article shall result in levee rehabilitation improvement projects that, to the greatest extent possible, are consistent with the CALFED program.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)






ARTICLE 5. South Delta Barriers Program

78550

(a) There is hereby created in the account the South Delta Barriers Subaccount.

(b) For the purposes of this article, subaccount means the South Delta Barriers Subaccount created by subdivision (a).

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78550.5

The sum of ten million dollars ($10,000,000) is hereby transferred from the account to the subaccount for the purpose of implementing this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78551

(a) Notwithstanding Section 13340 of the Government Code, the money in the subaccount is hereby continuously appropriated, without regard to fiscal years, to the department, to pay the costs incurred by the department that are not attributable to the State Water Project s or the Central Valley Project s share of costs for the South Delta Barriers Program, and for the administration of this article.

(b) The costs identified in subdivision (a) include costs incurred for the purpose of mitigating non-State Water Project or non-Central Valley Project impacts and for the purpose of environmental enhancement in the delta.

(c) No funds shall be expended under this article unless the Department of Fish and Game determines, in writing, that a net habitat benefit will result.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78552

Not more than 3 percent of the total amount deposited in the subaccount may be used to pay the costs incurred in connection with the administration of this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)






ARTICLE 6. Delta Recreation Program

78560

(a) There is hereby created in the account the Delta Recreation Subaccount.

(b) For the purposes of this article, subaccount means the Delta Recreation Subaccount created by subdivision (a).

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78560.5

The sum of two million dollars ($2,000,000) is hereby transferred from the account to the subaccount for the purposes of implementing this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78562

Notwithstanding Section 13340 of the Government Code, the money in the subaccount is hereby continuously appropriated, without regard to fiscal years, to the Department of Parks and Recreation to provide for, and improve, public access to, and to maximize public recreational opportunities on, the lands and waters of the delta in a way that is consistent with existing uses of the islands, sound resource conservation principles, and appropriate protection for the rights of private property owners, and for the administration of this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78564

The Department of Parks and Recreation may use funds in the subaccount for grants to local public agencies and nonprofit organizations for the purposes of acquiring fee title, development rights, easements, or other interests in land located in the delta to provide for, or improve, public access in the delta. The amount of any grant and the degree of local participation shall be determined by the fiscal resources of the grant applicant, the degree of public benefit provided by the proposed project, and other factors prescribed by the Department of Parks and Recreation.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78565

Any acquisition pursuant to this article shall be from willing sellers.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78566

The Department of Parks and Recreation may adopt regulations to carry out this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78568

Not more than 3 percent of the total amount deposited in the subaccount may be used to pay the costs incurred in connection with the administration of this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)






ARTICLE 7. CALFED Bay-Delta Program

78570

(a) There is hereby created in the account the CALFED Subaccount.

(b) For the purposes of this article, subaccount means the CALFED Subaccount created by subdivision (a).

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78571

The sum of three million dollars ($3,000,000) is hereby transferred from the account to the subaccount for the purposes of Section 78572.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78572

Notwithstanding Section 13340 of the Government Code, the money in the subaccount is continuously appropriated, without regard to fiscal years, to the department, for the purpose of paying for the state s share of costs incurred in connection with the CALFED Bay-Delta Program.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)









CHAPTER 5. Clean Water and Water Recycling Program

ARTICLE 1. General Provisions

78601

Unless the context otherwise requires, as used in this chapter, account means the Clean Water and Water Recycling Account created by Section 78602.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78602

The Clean Water and Water Recycling Account is hereby created in the fund. The sum of two hundred thirty-five million dollars ($235,000,000) is hereby transferred from the fund to the account.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78603

The board may adopt regulations to carry out Article 2 (commencing with Section 78610), Article 3 (commencing with Section 78620), Sections 78640 to 78644, inclusive, Article 5 (commencing with Section 78647), and Article 6 (commencing with Section 78648).

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78603.5

The Department of Food and Agriculture may adopt regulations to carry out Section 78645.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)






ARTICLE 2. Clean Water Loans and Grants

78610

Unless the context otherwise requires, the following definitions govern the construction of this article:

(a) Eligible project means a project or activity described in paragraph (1), (2), (3), or (4) of subdivision (a) of Section 13480 that is all of the following:

(1) Necessary to prevent water pollution or to reclaim water.

(2) Eligible for funds from the State Revolving Fund Loan Account or federal assistance.

(3) Certified by the board as entitled to priority over other eligible projects.

(4) Complies with applicable water quality standards, policies, and plans.

(b) Federal assistance means money provided to a municipality, either directly or through allocation by the state, from the federal government to construct eligible projects pursuant to the Clean Water Act.

(c) Municipality has the same meaning as defined in the Clean Water Act and also includes the state or any agency, department, or political subdivision thereof, and applicants eligible for assistance under Sections 1329 and 1330 of Title 33 of the United States Code.

(d) Small community means a municipality with a population of 5,000 persons or less, or a reasonably isolated and divisible segment of a larger municipality encompassing 5,000 persons or less, with a financial hardship as determined by the board.

(e) Treatment works has the same meaning as defined in the Clean Water Act.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78611

There is hereby created in the account both of the following subaccounts:

(a) The State Revolving Fund Loan Subaccount.

(b) The Small Communities Grant Subaccount.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78612

The board may, by contract or otherwise, undertake plans, surveys, research, development, and studies necessary or desirable to carry out this article, and may prepare recommendations with regard thereto, including the preparation of comprehensive statewide or areawide studies and reports on the collection, treatment, and disposal of waste under a comprehensive cooperative plan.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78612.5

Not more than 3 percent of the total amount deposited in the State Revolving Fund Loan Subaccount and the Small Communities Grant Subaccount may be used for both of the following purposes:

(a) To pay the costs incurred in connection with the administration of this article.

(b) For the purposes of Section 78612.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78613

The following amounts are hereby transferred from the account to the State Revolving Fund Loan Subaccount and the Small Communities Grant Subaccount and, notwithstanding Section 13340 of the Government Code, continuously appropriated, without regard to fiscal years, from the subaccounts to the board:

(a) Eighty million dollars ($80,000,000) to the State Revolving Fund Loan Subaccount for the purposes of providing loans pursuant to the Clean Water Act, to aid in the construction or implementation of eligible projects, and for the purposes described in Section 78612.

(b) Thirty million dollars ($30,000,000) to the Small Communities Grant Subaccount for grants by the board to small communities for construction of eligible treatment works. If, in the judgment of the board, the money in the Small Communities Grant Subaccount will not be expended within a reasonable time, the board may transfer the money to the State Revolving Fund Loan Subaccount to be used for any of the purposes specified in subdivision (a).

(c) The board may transfer unallocated funds from the State Revolving Fund Loan Subaccount to the State Water Pollution Control Revolving Fund for the purposes of meeting federal requirements for state matching funds to provide loans in accordance with the Clean Water Act.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78614

For purposes of subdivision (a) of Section 78613, the board may make loans to municipalities, pursuant to contract, to aid in the construction or implementation of eligible projects.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78615

For purposes of subdivision (b) of Section 78613, the board may make grants to small communities so that any combined federal and state grant does not exceed 97
1/2
percent of the eligible cost of necessary studies, planning, design, and construction of the eligible project determined in accordance with applicable state law and regulations. The total amount of grants made pursuant to subdivision (b) of Section 78613, for any single project, may not exceed three million five hundred thousand dollars ($3,500,000).

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78616

Any contract entered into pursuant to this article for loans or grants may include provisions determined by the board, and shall include all of the following provisions:

(a) An estimate of the reasonable cost of the project.

(b) A description of the type of assistance being offered.

(c) An agreement by the board to pay to the entity, during the progress of the project or following completion, as agreed upon by the parties, the amount specified in the contract determined pursuant to applicable federal and state laws and regulations.

(d) An agreement by the public entity to proceed expeditiously with, and complete, the project, commence operation of the project upon completion, properly operate and maintain the project in accordance with applicable provisions of law, and provide for payment of the public entity s share of the cost of the project.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78617

All contracts entered into pursuant to this article for loans or grants are also subject to both of the following requirements:

(a) Public entities seeking assistance shall demonstrate, to the satisfaction of the board, that an adequate opportunity for public participation regarding the project has been provided.

(b) Any election held with respect to the project shall include the voters of the entire municipality unless the municipality proposes to accept the assistance on behalf of a specified portion or portions of the municipality, in which case the election shall be held in that portion or portions of the municipality only.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78618

Any loan made pursuant to subdivision (a) of Section 78613 shall be for a period not to exceed 20 years, with an interest rate set in accordance with Section 13480.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78619

All principal and interest payments received pursuant to loan contracts entered into pursuant to this article shall be deposited in the State Revolving Fund Loan Subaccount for additional loans under subdivision (a) of Section 78613, and shall not be transferred to the General Fund.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)






ARTICLE 3. Water Recycling Program

78620

Unless the context otherwise requires, the following definitions govern the construction of this article:

(a) Eligible recycling project means a water reclamation project that meets applicable reclamation criteria and water reclamation requirements and that complies with applicable water quality standards, policies, and plans.

(b) Subaccount means the Water Recycling Subaccount created by Section 78621.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78621

(a) (1) There is hereby created in the account the Water Recycling Subaccount. The sum of sixty million dollars ($60,000,000) is hereby transferred from the account to the subaccount for the purpose of implementing this article.

(2) All money repaid to the state pursuant to any contract executed under the Clean Water and Water Reclamation Bond Law of 1988 (Chapter 17 (commencing with Section 14050) of Division 7) shall be deposited in the Water Recycling Subaccount in the Clean Water and Water Recycling Account in the Safe Drinking Water, Clean Water, Watershed Protection, and Flood Protection Bond Fund created by Section 79136, for the purposes set forth in Article 4 (commencing with Section 79135) of Chapter 7 of Division 26.

(b) Notwithstanding Section 13340 of the Government Code, the money in the subaccount is hereby continuously appropriated, without regard to fiscal years, to the board for loans to public agencies to construct, operate, and maintain eligible recycling projects, for loans to aid in the design and construction of eligible recycling projects, for grants in accordance with Section 78628, and for the purposes described in Section 78629 and subdivision (a) of Section 78630.

(Amended by Stats. 1999, Ch. 725, Sec. 4. Approved March 7, 2000, by adoption of Proposition 13.)



78622

The board may enter into contracts to make loans to public agencies for the purposes set forth in this article. Factors to be considered by the board in determining whether to enter into a contract under this article may include, but are not limited to, whether the project is cost-effective or necessary to protect water quality.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78623

Any contract for a loan entered into pursuant to Section 78622 may include those provisions determined by the board to be necessary for purposes of this chapter and shall include both of the following provisions:

(a) An estimate of the reasonable cost of the eligible recycling project.

(b) An agreement by the public agency to proceed expeditiously with, and complete, the eligible recycling project, commence operation of the project in accordance with applicable provisions of law, and provide for the payment of the public agency s share of the cost of the project, including the principal of, and interest on, the loan.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78624

(a) A contract for a loan may not provide for a moratorium on the payment of the principal of, or interest on, the loan.

(b) Any loan made pursuant to Section 78622 shall be for a period not to exceed 20 years.

(c) The board may enter into a contract for a loan of up to 100 percent of the total eligible cost of design and construction of an eligible recycling project.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78625

(a) The board shall establish the interest rate for a loan made pursuant to this article at a rate equal to 50 percent of the interest rate paid by the state on the most recent sale of state general obligation bonds, to be computed according to the true interest cost method.

(b) If the interest rate so determined is not a multiple of one-tenth of 1 percent, the interest rate shall be set at the next higher multiple of one-tenth of 1 percent.

(c) The interest rate set for each contract shall be applied throughout the repayment period of the contract. There shall be a level annual repayment of principal and interest on the loans.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78626

Unallocated funds remaining in the subaccount on March 8, 2000, and any funds deposited into the subaccount after that date, shall be transferred to, and all money repaid to the state pursuant to any loan contract executed under this article shall be deposited in, the Water Recycling Subaccount in the Clean Water and Water Recycling Account in the Safe Drinking Water, Clean Water, Watershed Protection, and Flood Protection Bond Fund for the purposes set forth in Section 79140.

(Repealed and added by Stats. 1999, Ch. 725, Sec. 6. Approved March 7, 2000, by adoption of Proposition 13.)



78627

All interest earned by assets in the subaccount shall be deposited in the subaccount.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78628

The board may make grants to public agencies for facility planning studies for water reclamation projects. The amount of the grants may not exceed seventy-five thousand dollars ($75,000) per study.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78629

The board may, by contract or otherwise, undertake plans, surveys, research, development, and studies necessary, convenient, or desirable to carry out the purposes of this article, and may prepare recommendations with regard thereto, including the preparation of comprehensive statewide or areawide studies and reports on water recycling and the collection, treatment, disposal, and distribution of wastewater under a comprehensive cooperative plan.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78630

Not more than 3 percent of the total amount deposited in the subaccount may be used to pay for both of the following purposes:

(a) To pay the costs incurred in connection with the administration of this article.

(b) For the purposes of Section 78629.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)






ARTICLE 4. Drainage Management

78640

Unless the context otherwise requires, the following definitions govern the construction of this article:

(a) (1) Drainage water management units means land and facilities for the treatment, storage, conveyance, reduction, or disposal of agricultural drainage water which, if discharged untreated, would pollute or threaten to pollute the waters of the state.

(2) Drainage water management units shall include one or more of the following:

(A) A surface impoundment that is designed to hold an accumulation of drainage water, including, but not limited to, holding, storage, settling, and aeration pits, and lagoons. A surface impoundment does not include a landfill, a land farm, a pile, an emergency containment dike, tank, injection well, evaporation pond, or percolation pond.

(B) Conveyance facilities to the treatment or storage site, including devices for flow regulation.

(C) Facilities or works to treat agricultural drainage water to remove or substantially reduce the level of constituents which pollute or threaten to pollute the waters of the state, including, but not limited to, processes utilizing ion exchange, desalting technologies such as reverse osmosis, and biological treatment.

(D) Facilities or works to reduce the amount of agricultural drainage water discharged, including, but not limited to, source control projects.

(E) Diked areas or cells that are (i) used for the purpose of water conservation, water management, or environmental mitigation and (ii) located within inland bodies of saline water in Imperial and Riverside Counties.

(3) Any or all of the drainage water management units, including the land under the unit, may consist of separable features, or an appropriate share of multipurpose features, of a larger system, or both.

(4) Drainage water management units do not include facilities for the direct discharge of agricultural drainage water to the bay-delta or Pacific Ocean.

(b) Local agency or agency means any city, county, district, joint powers authority, or other political subdivision of the state involved with water management.

(c) Project means drainage water management units.

(d) Subaccount means the Drainage Management Subaccount created by Section 78641.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78641

There is hereby created in the account the Drainage Management Subaccount. The sum of thirty million dollars ($30,000,000) is hereby transferred from the account to the subaccount for the purpose of implementing this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78642

(a) Notwithstanding Section 13340 of the Government Code, the sum of twenty-seven million five hundred thousand dollars ($27,500,000) in the subaccount is hereby continuously appropriated, without regard to fiscal years, to the board, for loans to local agencies to aid in the construction of drainage water management units for the treatment, storage, or disposal of agricultural drainage water, and for the purposes described in Section 78644. Priority shall be given to funding source reduction projects and programs.

(b) Notwithstanding Section 13340 of the Government Code, the sum of two million five hundred thousand dollars ($2,500,000) in the subaccount is hereby continuously appropriated, without regard to fiscal years, to the board, for grants to local agencies for the purpose of providing the nonfederal share of the costs specified in Section 1101 of Public Law 102-575.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78643

(a) The board may loan an agency up to 100 percent of the total eligible costs of design and construction of an eligible project.

(b) Any contract for an eligible project entered into pursuant to this article may include provisions as determined by the board to be necessary and shall include, but not be limited to, all of the following provisions:

(1) An estimate of the reasonable cost of the eligible project.

(2) An agreement by the agency to do all of the following:

(A) Proceed expeditiously with, and complete, the eligible project.

(B) Commence operation of the containment structures or treatment works upon completion and to properly operate and maintain the works in accordance with applicable provisions of law.

(C) Provide for payment of the agency s share of the cost of the project, including principal and interest on any state loan made pursuant to this article.

(D) If appropriate, apply for, and make reasonable efforts to secure, federal assistance for the state-assisted project.

(c) All loans made pursuant to this article are subject to all of the following provisions:

(1) Agencies seeking a loan shall demonstrate, to the satisfaction of the board, that an adequate opportunity for public participation regarding the loan has been provided.

(2) Any election held with respect to the loan shall include the voters of the entire agency except where the agency proposes to accept the loan on behalf of a specified portion, or portions, of the agency, in which case the election shall be held in that portion or portions of the agency only.

(3) Loan contracts may not provide a moratorium on payment of principal or interest.

(4) Loans shall be for a period of not more than 20 years. The interest rate for the loans shall be set at a rate equal to 50 percent of the interest rate paid by the state on the most recent sale of state general obligation bonds, to be computed according to the true interest cost method. If the interest rate so determined is not a multiple of one-tenth of 1 percent, the interest rate shall be set at the next higher multiple of one-tenth of 1 percent. The interest rate set for each contract shall be applied throughout the repayment period of the contract. There shall be a level annual repayment of principal and interest on loans.

(5) No single project may receive more than five million dollars ($5,000,000) in loan proceeds from the board under this act and the Water Conservation and Water Quality Bond Law of 1986 (Chapter 6.1 (commencing with Section 13450) of Division 7).

(d) The board may make loans to local agencies, at the interest rates authorized under this article and under any terms and conditions as may be determined necessary by the board, for purposes of financing feasibility studies of projects potentially eligible for funding under this article. No single project shall be eligible to receive more than one hundred thousand dollars ($100,000), and not more than 3 percent of the total amount of bonds authorized to be expended for the purposes of this article may be expended for loans to finance feasibility studies. A loan for a feasibility study shall not decrease the maximum amount of any other loan which may be made under this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78644

The board may, by contract or otherwise, undertake plans, surveys, research, development, and studies necessary, convenient, or desirable to carry out subdivision (a) of Section 78642.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78645

(a) Any unallocated money remaining in the Agricultural Drainage Water Account in the 1986 Water Conservation and Water Quality Bond Fund on November 6, 1996, and any unallocated money deposited into that account from the sale of any bonds that are sold after November 6, 1996, shall be transferred to the subaccount. For the purpose of this section unallocated money means money not committed or appropriated as of November 6, 1996, which is not less than six million one hundred seventy-seven thousand dollars ($6,177,000).

(b) Notwithstanding Section 13340 of the Government Code, any funds that are transferred pursuant to subdivision (a) to the subaccount are hereby continuously appropriated, without regard to fiscal years, to the Department of Food and Agriculture for programs to develop methods of using drainage water and reducing toxic materials in drainage water through reuse of the water and the use of the remaining salts. Priority shall be given to source reduction projects and programs.

(Amended by Stats. 1997, Ch. 566, Sec. 5. Effective September 29, 1997.)



78645.5

Not more than 3 percent of the total amount deposited in the subaccount for the use of the board may be used to pay for both of the following purposes:

(a) To pay the costs incurred by the board in connection with the administration of this article.

(b) For the purposes of Section 78644.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78645.7

Not more than 3 percent of the total amount deposited in the subaccount for the use of the Department of Food and Agriculture may be used to pay the costs incurred by that department in connection with the administration of this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)






ARTICLE 5. Delta Tributary Watershed Program

78647

(a) (1) There is hereby created in the account the Delta Tributary Watershed Subaccount.

(2) For the purposes of this article, subaccount means the Delta Tributary Watershed Subaccount created by paragraph (1).

(3) The sum of fifteen million dollars ($15,000,000) is hereby transferred from the account to the subaccount for the purposes of implementing this article.

(b) Notwithstanding Section 13340 of the Government Code, the money in the subaccount is hereby continuously appropriated, without regard to fiscal year, to the board for grants for eligible projects in accordance with this article, and for the administration of this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78647.2

(a) The board shall administer a program under which a county, or a joint powers authority in which a county is a participant, may submit an application to the board for an eligible project requesting financial or technical assistance for the purpose of developing a voluntary, incentive-based watershed rehabilitation project. The board shall consult with other federal and state resource agencies, including, but not limited to, the Department of Fish and Game and the Department of Forestry and Fire Protection, in the administration of the program. The Resources Agency shall make a written recommendation to the board regarding each application. The board shall consider the recommendations of the Resources Agency and include, when appropriate, the recommendation in the board s final decision.

(b) Notwithstanding subdivision (a), if a county, or a joint powers authority in which a county is a participant, after a request to do so by a local public agency, declines to submit an application for an eligible project for a watershed that is all or in part within the boundaries of the county, a local public agency other than the county or that joint powers agency may submit an application in accordance with subdivision (a).

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78647.4

(a) Eligible project means a watershed rehabilitation project undertaken on lands owned or operated by the federal, state, or a local government, or a private person or entity within the delta tributary watershed.

(b) For the purposes of this article, delta tributary watershed means a watershed which drains into the delta or the Trinity River.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78647.5

An eligible project shall include one or more of the following purposes:

(a) A reduction in the presence of contaminants in drinking water by addressing the origins of the contaminants, including, to the maximum extent practicable, the specific activities that affect the drinking water supply of a community or communities. A project with a purpose described in this subdivision shall address contaminants, including those that are pathogenic organisms, for which a national primary drinking water regulation has been established, and that are detected in the community water system for which the application is submitted at levels above the maximum contaminant level or that are detected by adequate monitoring methods at levels that are not reliably and consistently below the maximum contaminant level.

(b) An increase in the yield of water available from, and water retention capabilities of, the watershed, including projects to reduce dense forest understory, restore upland meadows, and repair stream channels.

(c) The improvement, restoration, or enhancement of fisheries habitat, including riparian habitat, in and along streams and watercourses in the watershed. Projects may address factors which increase sedimentation in streams and watercourses in the watershed.

(d) The improvement of overall forest health, including the reduction of factors which may contribute to the severity of wildfires in the watershed.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78647.6

(a) Every project funded under this article shall comply with state and federal law, regulations, and policies, and shall not degrade the quality of any waters of the state.

(b) An application submitted to the board under this article shall include all of the following information:

(1) An identification of any deficiencies in information that may impair the development or implementation of a project.

(2) A discussion of the efforts undertaken to implement the project and to obtain the participation of both of the following:

(A) Public agencies with relevant responsibilities in the watershed.

(B) Persons and entities in the watershed who may be affected by recommendations of the project and whose participation is essential to the success of the project.

(3) Evidence in the form of a statement from a private person or entity that that person or entity consents to the inclusion of private property in the project, as appropriate.

(4) A monitoring plan to determine whether project purposes are satisfied.

(5) An outline of the way in which project participants will, during the development and implementation of the project, identify and take into account any activities being undertaken by persons or entities in the watershed under federal or state law to rehabilitate the watershed. A project shall include voluntary and incentive-based strategies for the long-term rehabilitation of the watershed.

(6) An identification of the technical, financial, or other assistance that the applicant will request to develop or implement the project.

(7) When feasible, an identification of quantifiable, innovative, and cost-effective methods for achieving project purposes.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78647.7

An application submitted to the board under Section 78647.6 shall also include the following information:

(a) A delineation of the watershed area or areas critical for project purposes using available hydrogeologic or other pertinent information. If no information is available, the project shall conduct, to the extent practicable, vulnerability assessments in the watershed area, including identification of risks to drinking water, a project may use delineations and vulnerability assessments undertaken to identify groundwater sources under a wellhead protection program, surface or groundwater sources under a pesticide management plan, or surface water sources under a state or local watershed initiative, or undertaken in accordance with Subpart H (commencing with Section 141.70) of Part 141 of Title 40 of the Code of Federal Regulations.

(b) An identification, to the maximum extent practicable, of the origins of drinking water contaminants that may be addressed by a project, including, to the maximum extent practicable, a description of the specific activities contributing to the presence of the contaminants in the watershed.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78647.8

The board may approve a grant for an eligible project to develop or implement a project, not to exceed one million dollars ($1,000,000) per project. A grant shall not exceed 50 percent of the administrative costs incurred, or estimated to be incurred, by the applicant in connection with carrying out the project.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78647.10

(a) After providing notice and an opportunity for public comment with regard to an application submitted under Section 78647.6, the board shall approve or disapprove the application, in whole or in part, not later than 120 days after the date of submission of the application. The board shall prepare, and transmit to the Resources Agency and the applicant, written findings with regard to the recommendations of the Resources Agency.

(b) The board may approve an application if the application meets the requirements established under this article. The notice of approval shall include all of the following:

(1) The identification of technical, financial, or other assistance that the board agrees to provide to assist in the development or implementation of a project.

(2) Any necessary coordination that the board will perform.

(3) A description of any funds available for the purpose of developing and implementing the project, including any funds in a water pollution control revolving fund established in connection with Subchapter VI (commencing with Section 1381) of the Clean Water Act.

(4) A description of other technical or financial assistance that is available under state or federal law for the purpose of developing or implementing the project.

(5) A description of activities that are undertaken, or will be undertaken, to coordinate federal and state programs which are relevant to the watershed that is the subject of the application.

(c) If the board disapproves an application submitted under Section 78647.6, the board shall notify the entity submitting the application in writing of the reasons for disapproval. An application may be resubmitted under either of the following circumstances:

(1) New information becomes available.

(2) Conditions affecting the watershed that is the subject of the application change.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78647.12

The board may adopt regulations to implement this article. The regulations shall include all of the following:

(a) Criteria for the assessment of watershed areas.

(b) Procedures for the submission of applications.

(c) Procedures for the approval or disapproval of an application submitted under Section 78647.6.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78647.14

Grant recipients shall submit a report on completion of the project to the board indicating whether the purposes of the project have been met. The board shall make the report available to interested federal, state, and local agencies.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78647.16

Not more than 3 percent of the total amount deposited in the subaccount may be used to pay the costs incurred in connection with the administration of this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)






ARTICLE 6. Seawater Intrusion Control

78648

Unless the context otherwise requires, the following definitions govern the construction of this article:

(a) (1) Eligible seawater intrusion control project means a project which is all of the following:

(A) Necessary to protect groundwater that is (i) within a basin that is subject to a local groundwater management plan for which a review is completed pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) and (ii) is threatened by seawater intrusion in an area where restrictions on groundwater pumping, a physical solution, or both, are necessary to prevent the destruction of, or irreparable injury to, groundwater quality.

(B) Is cost-effective. In the case of a project to provide a substitute water supply, the project shall be cost-effective as compared to the development of other new sources of water and shall include requirements or measures adequate to ensure that the substitute supply will be used in lieu of previously established extractions or diversions of groundwater.

(C) Complies with applicable water quality standards, policies, and plans.

(2) Eligible projects may include, but are not limited to, water conservation, freshwater well injection, and substitution of groundwater pumping from local surface supplies.

(b) Local agency means any city, county, district, joint powers authority, or other political subdivision of the state involved in water management.

(c) Subaccount means the Seawater Intrusion Control Subaccount created by Section 78648.2.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78648.2

(a) There is hereby created in the account the Seawater Intrusion Control Subaccount. The sum of ten million dollars ($10,000,000) is hereby transferred from the account to the subaccount for the purposes of implementing this article.

(b) Notwithstanding Section 11340 of the Government Code, the money in the subaccount is hereby continuously appropriated, without regard to fiscal year, to the board for loans to local agencies to carry out eligible seawater intrusion control projects and for the purposes described in this article, and for the administration of this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78648.4

The board may enter into contracts to make loans to local agencies for the purposes set forth in this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78648.6

Any contract for a loan entered into pursuant to Section 78648.4 may include those provisions determined by the board to be necessary for purposes of this article and shall include both of the following provisions:

(a) An estimate of the reasonable cost of the eligible seawater intrusion control project.

(b) An agreement by the local agency to proceed expeditiously with, and complete, the eligible seawater intrusion control project, commence operation of the project in accordance with applicable provisions of law, and provide for the payment of the local agency s share of the cost of the project, including the principal of, and interest on, the loan.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78648.8

(a) A contract for a loan may not provide for a moratorium on the payment of the principal of, or interest on, the loan.

(b) Any loan made pursuant to Section 78648.4 shall be for a period not to exceed 20 years.

(c) The board may enter into a contract for a loan up to 100 percent of the total eligible cost of design and construction of an eligible seawater intrusion control project.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78648.10

(a) The board shall establish the interest rate for a loan made pursuant to this article at a rate equal to 50 percent of the interest rate paid by the state on the most recent sale of state general obligation bonds, to be computed according to the true interest cost method.

(b) If the interest rate so determined is not a multiple of one-tenth of 1 percent, the interest rate shall be set at the next higher multiple of one-tenth of 1 percent.

(c)The interest rate set for each contract shall be applied throughout the repayment period of the contract. There shall be a level annual repayment of principal and interest on the loans.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78648.12

Unallocated funds remaining in the subaccount on March 8, 2000, and any funds deposited into the subaccount after that date, shall be transferred to, and all money repaid to the state pursuant to any loan contract executed under this article shall be deposited in, the Seawater Intrusion Control Subaccount in the Clean Water and Water Recycling Account in the Safe Drinking Water, Clean Water, Watershed Protection, and Flood Protection Bond Fund for the purposes set forth in Article 6 (commencing with Section 79149) of Chapter 7 of Division 26.

(Amended by Stats. 2000, Ch. 1078, Sec. 1.5. Effective January 1, 2001.)



78648.14

The board may, by contract or otherwise, undertake plans, surveys, research, development, and studies necessary, convenient, or desirable to carry out the purposes of this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78648.16

Not more than 3 percent of the total amount deposited in the subaccount may be used to pay for both of the following:

(a) To pay the costs incurred in connection with the administration of this article.

(b) For the purposes of Section 78648.14.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)






ARTICLE 7. Lake Tahoe Water Quality

78650

Unless the context otherwise requires, as used in this article, subaccount means the Lake Tahoe Water Quality Subaccount created by Section 78650.2.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78650.2

(a) There is hereby created in the account the Lake Tahoe Water Quality Subaccount. The sum of ten million dollars ($10,000,000) is hereby transferred from the account to the subaccount for the purpose of implementing this article.

(b) Notwithstanding Section 13340 of the Government Code, the money in the subaccount is hereby continuously appropriated, without regard to fiscal years, to the California Tahoe Conservancy for the purposes of directly undertaking, or for grants to public agencies for, land acquisition and improvement programs which control soil erosion, restore watersheds, or preserve environmentally sensitive lands and the natural environment, and related implementation costs, pursuant to Title 7.42 (commencing with Section 66905) of the Government Code.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78650.4

Any acquisition pursuant to this article shall be from willing sellers.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)









CHAPTER 6. Water Supply Reliability

ARTICLE 1. General Provisions

78651

Unless the context otherwise requires, as used in this chapter, account means the Water Supply Reliability Account created by Section 78652.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78652

The Water Supply Reliability Account is hereby created in the fund. The sum of one hundred seventeen million dollars ($117,000,000) is hereby transferred from the fund to the account.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)






ARTICLE 2. Feasibility Projects

78655

(a) (1) There is hereby created in the account the Feasibility Projects Subaccount.

(2) For the purposes of this article, subaccount means the Feasibility Projects Subaccount created by paragraph (1).

(b) The sum of ten million dollars ($10,000,000) is hereby transferred from the account to the subaccount for the purpose of implementing this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78656

Notwithstanding Section 13340 of the Government Code, the money in the subaccount is hereby continuously appropriated, without regard to fiscal year, to the department, for the administration of this article and for feasibility and environmental investigations for any of the following projects:

(a) Off-stream storage upstream of the delta that will provide storage and flood control benefits in an environmentally sensitive and cost-effective manner.

(b) Regional water recycling that may include partnerships or other cooperative efforts undertaken by water agencies, wastewater dischargers, or other public agencies to collect and reuse treated municipal wastewater for agricultural, industrial, residential, and environmental purposes.

(c) Water transfer facilities in a county of the third class that would increase capacity for delivering Colorado River water for use in the southern California coastal plain and reduce demands on the bay-delta.

(d) Desalination.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78657

Not more than 3 percent of the total amount deposited in the subaccount may be used to pay the costs incurred in connection with the administration of this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)






ARTICLE 3. Water Conservation and Groundwater Recharge

78670

Unless the context otherwise requires, the following definitions govern the construction of this article:

(a) (1) Groundwater recharge facilities means land and facilities for artificial groundwater recharge through methods which include, but are not limited to, percolation using basins, pits, ditches and furrows, modified streambed, flooding, and well injection and in-lieu recharge. Groundwater recharge facilities also means capital outlay expenditures to expand, renovate, or restructure land and facilities already in use for the purpose of groundwater recharge and to acquire additional land for retention and detention basins.

(2) Groundwater recharge facilities may include any of the following:

(A) Instream facilities for regulation of water levels, but not regulation of streamflow to accomplish diversion from the waterway.

(B) Agency-owned facilities for extraction.

(C) Conveyance facilities to the recharge site, including devices for flow regulation and measurement of recharge waters.

(3) Any part or all of the project facilities, including the land under the facilities, may consist of the separable features, or an appropriate share of multipurpose features, of a larger system, or both.

(b) In-lieu recharge means accomplishing increased storage of groundwater by providing interruptible surface water to a user who relies on groundwater as a primary supply, to accomplish groundwater storage through the direct use of that surface water in lieu of pumping groundwater. In-lieu recharge is used instead of continuing pumping while artificially recharging with the interruptible surface waters. However, bond proceeds may not be used to purchase surface water for use in lieu of pumping groundwater.

(c) Local agency or agency means any city, county, district, joint powers authority, or other political subdivision of the state involved with water management.

(d) Project means both of the following:

(1) Groundwater recharge facilities.

(2) Voluntary, cost-effective capital outlay water conservation programs.

(e) Subaccount means the Water Conservation and Groundwater Recharge Subaccount created by Section 78671.

(f) (1) Voluntary, cost-effective capital outlay water conservation programs mean those feasible capital outlay measures to improve the efficiency of water use through programs, the benefits of which exceed their costs.

(2) (A) The programs include, but are not limited to, all of the following:

(i) The lining or piping of ditches.

(ii) Improvements in water distribution system controls such as automated canal control, construction of small reservoirs within distribution systems that conserve water that has already been captured for use, and related physical improvements.

(iii) Tailwater pumpback recovery systems.

(iv) Major improvements or replacements of distribution systems to reduce leakage.

(v) Capital changes in on-farm irrigation systems which improve irrigation efficiency such as sprinkler or subsurface drip.

(vi) Capital outlay features of urban water conservation programs identified in the Memorandum of Understanding Regarding Urban Water Conservation in California, as amended on March 9, 1994.

(vii) Conveyance facilities in a county of the third class, including appurtenances, necessary to implement a long-term conservation program to transfer conserved water from areas not directly receiving water from the bay-delta to areas that receive water from the bay-delta and whose demands on the bay-delta would be reduced as a result of the transfer.

(B) In each case, the department shall determine if there is a net savings of water as a result of each proposed project and the project is cost-effective.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78671

(a) There is hereby created in the account the Water Conservation and Groundwater Recharge Subaccount. The sum of thirty million dollars ($30,000,000) is hereby transferred from the account to the subaccount.

(b) Notwithstanding Section 13340 of the Government Code, the sum of twenty-five million dollars ($25,000,000) is hereby continuously appropriated, without regard to fiscal years, to the department, for loans to local agencies to aid in the acquisition and construction of voluntary, cost-effective capital outlay water conservation programs and groundwater recharge facilities.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78672

Any loan contract entered into pursuant to this article may include provisions determined to be necessary by the department.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78672.5

(a) Any loan contract concerning an eligible, voluntary, cost-effective capital outlay water conservation program shall be supported by, or shall include, all of the following:

(1) An estimate of the reasonable cost and benefit of the program.

(2) An agreement by the local agency to proceed expeditiously with, and complete, the program.

(3) A provision that there shall be no moratorium or deferment on payments of principal or interest.

(4) A loan period of not more than 20 years with an interest rate set at a rate equal to 50 percent of the interest rate paid by the state on the most recent sale of state general obligation bonds, to be computed according to the true interest cost method. If the interest rate so determined is not a multiple of one-tenth of 1 percent, the interest rate shall be set at the next higher multiple of one-tenth of 1 percent. The interest rate set for each contract shall be applied throughout the repayment period of the contract. There shall be a level annual repayment of principal and interest on the loans.

(5) A provision that the project shall not receive any more than five million dollars ($5,000,000) in loan proceeds from the department.

(b) The department shall give preference for loans under this section on the basis of the cost-effectiveness of the proposed project, with the most cost-effective projects receiving the highest preference.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78673

(a) Any loan contract concerning an eligible project for groundwater recharge shall be supported by, or shall include, all of the following:

(1) A finding by the department that the agency has the ability to repay the requested loan, that the project is economically justified, and that the project is feasible from an engineering and hydrogeologic viewpoint.

(2) An estimate of the reasonable cost and benefit of the project, including a feasibility report which shall set forth the economic justification and the engineering, hydrogeologic, and financial feasibility of the project, and shall include explanations of the proposed facilities and their relation to other water-related facilities in the basin or region.

(3) An agreement by the agency to proceed expeditiously to complete the project in conformance with the approved plans and specifications and the feasibility report and to operate and maintain the project properly upon completion throughout the repayment period.

(4) A provision that there shall be no moratorium or deferment on payment of principal or interest.

(5) A loan period of not more than 20 years with an interest rate set at a rate equal to 50 percent of the interest rate paid by the state on the most recent sale of state general obligation bonds, to be computed according to the true interest cost method. If the interest rate so determined is not a multiple of one-tenth of 1 percent, the interest rate shall be set at the next higher multiple of one-tenth of 1 percent. The interest rate set for each contract shall be applied throughout the repayment period of the contract. There shall be a level annual repayment of principal and interest on the loans.

(6) A provision that the project shall not receive more than five million dollars ($5,000,000) in loan proceeds from the department.

(b) The department shall give preference under this section to projects for groundwater recharge that are located in overdrafted groundwater basins and those projects of critical need, to projects whose feasibility studies show the greatest economic justification and the greatest engineering and hydrogeologic feasibility as determined by the department, and to projects located in areas which have existing water management programs.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78674

The department may make loans to local agencies, at the interest rates authorized under this article and under any terms and conditions as may be determined necessary by the department, for the purposes of financing feasibility studies of projects potentially eligible for funding under this article. No single project shall be eligible to receive more than one hundred thousand dollars ($100,000), and not more than 3 percent of the total amount of bonds authorized to be expended for purposes of this article may be expended for the purposes of financing feasibility studies. A loan for a feasibility study shall not decrease the maximum amount of any other loan which may be made under this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78675

Unallocated funds remaining in the subaccount on March 8, 2000, shall be transferred to, and all money repaid to the state pursuant to any loan contract executed under this article shall be deposited in, the Water Conservation Account in the Safe Drinking Water, Clean Water, Watershed Protection, and Flood Protection Bond Fund for the purposes of entering into additional loans under Article 3 (commencing with Section 79157) and Article 4 (commencing with Section 79161) of Chapter 8 of Division 26.

(Repealed and added by Stats. 1999, Ch. 725, Sec. 10. Approved March 7, 2000, by adoption of Proposition 13.)



78675.5

Notwithstanding Section 13340 of the Government Code, the sum of five million dollars ($5,000,000) in the subaccount is hereby continuously appropriated, without regard to fiscal years, to the department for a grant to a local agency for the development of supplemental water sources, distribution systems, and recharge facilities in a watershed that is in a state of overdraft and whose ability to locally finance the facilities has been adversely affected by the Base Closure and Realignment Act of 1990 (P.L. 101-510).

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78676

Not more than 3 percent of the total amount deposited in the subaccount may be used to pay the costs incurred in connection with the administration of this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)






ARTICLE 4. Local Projects

78680

(a) (1) There is hereby created in the account the Local Projects Subaccount.

(2) For the purposes of this article subaccount means the Local Projects Subaccount created by paragraph (1).

(3) The sum of twenty-five million dollars ($25,000,000) is hereby transferred from the account to the subaccount for the purposes of implementing this article.

(b) Notwithstanding Section 13340 of the Government Code, the money in the subaccount is hereby continuously appropriated, without regard to fiscal years, to the department, for grants and loans in accordance with this article, and for the administration of this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78680.2

It is the intent of this article to finance a program to further the development, control, and conservation of the water resources of the state by assisting public agencies in the construction of eligible projects undertaken to meet local requirements in which there is a statewide interest.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78680.4

The following definitions govern the construction of this article:

(a) Feasibility study means a report on the feasibility of a project, dam, or reservoir. A feasibility study may include an environmental impact report prepared pursuant to Division 13 (commencing with Section 21000) of the Public Resources Code.

(b) Project means any of the following:

(1) The construction of a conveyance facility, pumping facility, groundwater extraction facility, clear or ranney well, or facility for diversion from existing storage or conveyance facilities undertaken by a public agency for the diversion, storage, or distribution of water primarily for domestic, municipal, agricultural, industrial, recreation, or fish and wildlife mitigation and enhancement purposes.

(2) Fish and wildlife mitigation and enhancement measures undertaken by a public agency, including the acquisition of lands which may be necessary for the mitigation of significant impact on fish and wildlife resources resulting from the implementation of a project undertaken pursuant to paragraph (1).

(c) Public agency means any city, county, city and county, special district or other political subdivision of the state, including a joint powers entity created pursuant to Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code, in a county of the 22nd class or any county having a smaller population than a county of the 22nd class on the date on which this division becomes effective.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78680.6

The department shall carry out this article and shall give preference to projects undertaken to develop new water supplies and to mitigate significant environmental impacts resulting from those projects.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78680.8

Applications for grants or loans for financial assistance under this article shall be made to the department in the form and with those supporting materials that are prescribed by the department.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78680.10

(a) The department may make grants to public agencies for feasibility studies.

(b) The amount of the grants may not exceed five hundred thousand dollars ($500,000).

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78680.12

(a) The department may make loans to public agencies for projects. Loans for a single project may not exceed five million dollars ($5,000,000).

(b) All loan applications shall include information relating to the public necessity of the project, the urgency of need, the engineering feasibility, the economic justification, and the financial feasibility of the project, as well as other information that the department may require.

(c) All loans made pursuant to this section are subject to all of the following requirements:

(1) Public agencies requesting a loan shall demonstrate, to the satisfaction of the department, that an adequate opportunity for public participation regarding the loan has been provided.

(2) Any election held with respect to the loan shall include the voters of the entire agency except where the agency proposes to accept the loan on behalf of a specified portion, or portions, of the agency, in which case the election shall be held only in that portion or portions of the agency.

(3) Loan contracts may not provide for a moratorium on payment of principal or interest.

(4) Loans shall be for a period of up to 20 years. The interest rate for the loans shall be set at a rate of equal to 50 percent of the interest rate paid by the state on the most recent sale of state general obligation bonds, to be computed according to the true interest cost method. If the interest rate so determined is not a multiple of one-tenth of 1 percent, the interest rate shall be set at the next higher multiple of one-tenth of 1 percent. The interest rate set for each contract shall be applied throughout the contract s repayment period. There shall be a level annual repayment of principal and the interest on the loans.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78680.14

(a) The department may also make loans to public agencies for the acquisition of interest in lands that are necessary for the construction, operation, or maintenance of a project.

(b) Loans granted pursuant to this section shall be subject to all of the following conditions:

(1) The loan may be made for all or any part of the costs of acquiring interests in lands for a project that has been identified as the preferred alternative in an environmental impact report or an environmental impact statement, and the lands may become unavailable to the public agency for the purposes of developing that project.

(2) The loans shall not exceed one million dollars ($1,000,000) for each acquisition under this section.

(3) Each loan granted pursuant to this section is subject to subdivision (c) of Section 78680.12.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78680.16

Each contract which the department enters into for a loan pursuant to Section 78680.14 shall require the sale of the interests in lands that are acquired with the loan funds if, in the department s determination, the construction of the project has not commenced within a period of two years from the date of the first disbursement of loan funds under the contract or within any extension of such period that is granted by the department. In that event, the contract shall require that the interests in lands be offered for sale within six months from the expiration of the two-year period, or any extension thereof, and shall require that the proceeds of the sale be applied toward the repayment of the principal amount of the loan and toward the payment of the accrued interest thereon. Any remaining proceeds, after deducting the administrative costs of the public agency identified in connection with the purchase and sale of the interests in lands, shall be repaid to the department.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78680.18

Notwithstanding any provision of law, any land acquired with the use of loan funds made available pursuant to Section 78680.14, that is located outside the boundaries of the public agency acquiring the land and which was subject to taxation at the time of acquisition thereof, shall remain subject to taxation.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78680.20

(a) The department may adopt regulations to carry out this article. Notwithstanding any provisions of law, regulations adopted by the department pursuant to Chapter 2.3 (commencing with Section 450.1) of Division 2 of Title 23 of the California Code of Regulations that are in effect on November 6, 1996, may be used to carry out this article.

(b) Not more than 3 percent of the total amount deposited in the subaccount may be used to pay the costs incurred in connection with the administration of this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)






ARTICLE 5. Sacramento Valley Water Management and Habitat Protection Measures

78681

(a) There is hereby created in the account the Sacramento Valley Water Management and Habitat Protection Subaccount.

(b) For the purposes of this article, subaccount means the Sacramento Valley Water Management and Habitat Protection Subaccount created by subdivision (a).

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78681.2

The sum of twenty-five million dollars ($25,000,000) is hereby transferred from the account to the subaccount for the purpose of implementing this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78681.4

Notwithstanding Section 13340 of the Government Code, the money in the subaccount is hereby continuously appropriated, without regard to fiscal years, to the department, for programs or projects in the Sacramento Valley to assist in the implementation of the Water Quality Control Plan for the Bay-Delta adopted by the board in Resolution No. 95-24 on May 22, 1995, and as it may be amended.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78681.8

The board shall provide adequate public review for proposed programs or projects and shall determine that those programs or projects are consistent with the requirements of Section 78681.4.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78681.9

Only the programs or projects that are not the obligation of the federal Central Valley Project or the State Water Project may be funded under this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78681.10

Not more than 3 percent of the total amount deposited in the subaccount for the use of the department may be used to pay the costs incurred in connection with the administration of this article by the department.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)






ARTICLE 6. River Parkway Program

78682

(a) (1) There is hereby created in the account the River Parkway Subaccount.

(2) For the purposes of this article, subaccount means the River Parkway Subaccount created by paragraph (1).

(b) The sum of twenty-seven million dollars ($27,000,000) is hereby transferred from the account to the subaccount for the purpose of implementing this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78682.2

The money in the subaccount shall be made available, upon appropriation by the Legislature, for the acquisition and restoration of riparian habitat, riverine aquatic habitat, and other lands in close proximity to rivers and streams and for river and stream trail projects undertaken in accordance with any of the following provisions:

(a) Chapter 4 (commencing with Section 1300) and Chapter 4.1 (commencing with Section 1385) of Division 2 of the Fish and Game Code.

(b) Chapter 5 (commencing with Section 31200), Chapter 6 (commencing with Section 31251), and Chapter 9 (commencing with Section 31400), of Division 21 of the Public Resources Code.

(c) Division 22.5 (commencing with Section 32500) of the Public Resources Code.

(d) Urban river park acquisition and restoration projects undertaken pursuant to Division 23 (commencing with Section 33000) of the Public Resources Code.

(e) River parkway projects undertaken by a state agency, city, county, city and county, or pursuant to a joint powers agreement between two or more of these entities.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78682.4

At least 50 percent of the funds in the subaccount shall be used for projects that are located in, or in close proximity to, major metropolitan areas.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78682.6

Not more than 3 percent of the total amount deposited in the subaccount may be used to pay the costs incurred in connection with the administration of this article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)









CHAPTER 7. CALFED Bay-Delta Ecosystem Restoration Program

78684

Unless the context otherwise requires, all of the following definitions govern the construction of this chapter.

(a) Account means the Bay-Delta Ecosystem Restoration Account created by Section 78684.6.

(b) Bay-delta ecosystem means the bay-delta and its tributary watersheds.

(c) CALFED Bay-Delta Program or program means the undertaking by CALFED to develop, by means of the programmatic EIS/EIR, a preferred alternative of programs, actions, projects, and related activities which will provide solutions to identified problem areas related to the bay-delta ecosystem.

(d) (1) Eligible project means a project or program, or an element of a project or program, identified in the final programmatic EIS/EIR, that is intended to improve and increase aquatic and terrestrial habitats and improve ecological functions in the bay-delta ecosystem.

(2) Eligible projects may include, but are not limited to, projects or programs with any of the following purposes:

(A) The protection and enhancement of existing habitat.

(B) The restoration of tidal, shallow water, riparian, riverine, wetlands, and other habitats.

(C) The expansion of wetlands protection programs.

(D) The acquisition of water for instream flow improvements.

(E) Improved habitat management.

(F) Improved management of introduced species.

(G) Improved fish protection and management.

(3) Eligible projects shall not include any of the following:

(A) Any water conveyance facilities.

(B) Any component of the CALFED Bay-Delta Program that is not identified in the final programmatic EIS/EIR as a component of the ecosystem restoration element.

(C) Any programs or projects undertaken to offset or avoid adverse environmental conditions which the final programmatic EIS/EIR determines would be caused by the construction, operation, or implementation of any element of the CALFED Bay-Delta Program other than the ecosystem restoration element.

(e) Programmatic EIS/EIR means the programmatic environmental impact statement/environmental impact report that is prepared by CALFED for the CALFED Bay-Delta Program.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78684.2

The Legislature hereby finds and declares all of the following:

(a) CALFED is in the process of preparing a programmatic EIS/EIR for a long-term comprehensive plan that will resolve problems related to ecosystem restoration, water quality, water supplies, and water management for beneficial uses of the bay-delta ecosystem, and system integrity.

(b) The CALFED Bay-Delta Program, to the extent that it relates to restoration in the bay-delta ecosystem, is of statewide and national importance. The state should participate in the funding of eligible projects as a part of its ongoing program to improve environmental conditions in the bay-delta ecosystem.

(c) The programmatic EIS/EIR will include a schedule for funding and implementing all elements of the long-term comprehensive plan.

(d) The CALFED Bay-Delta Program elements will achieve balanced solutions in all identified problem areas, including the ecosystem, water supply, water quality, and system integrity.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78684.4

This chapter does not authorize implementation of the CALFED Bay-Delta Program or any element of the program. The implementation of the CALFED Bay-Delta Program, or any element of the program, shall only be undertaken pursuant to authority provided by law other than this division.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78684.6

(a) The Bay-Delta Ecosystem Restoration Account is hereby created in the fund for the purpose of funding eligible projects. The sum of three hundred ninety million dollars ($390,000,000) is hereby transferred from the fund to the account.

(b) Notwithstanding Section 13340 of the Government Code, the money in the account is hereby continuously appropriated, without regard to fiscal years, to the Resources Agency for the purposes set forth in this chapter, and for the administration of this chapter.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78684.8

The Secretary of the Resources Agency shall carry out this chapter in accordance with procedures established by CALFED for the purposes of ecosystem restoration until the Legislature, by statute, authorizes another entity, that is recommended by CALFED, to carry out this chapter.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78684.10

No funds in the account may be expended until all of the following conditions have been met:

(a) The final programmatic EIS/EIR has been certified by the state lead agency and a notice of determination has been issued as required by Division 13 (commencing with Section 21000) of the Public Resources Code.

(b) The identical final programmatic EIS/EIR has been filed by the federal lead agencies with the Environmental Protection Agency, the required notice has been published in the Federal Register, and there has been federal approval of the identical program approved by the state.

(c) A cost-sharing agreement has been entered into by the State of California and the United States, pursuant to which the United States agrees to share in the costs of eligible projects.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78684.12

Due to the importance of issuing permits and otherwise expediting all elements of the CALFED Bay-Delta Program in a timely and balanced manner, the following procedures apply to the use of funds authorized by this chapter:

(a) After the requirements set forth in Section 78684.10 are met, funds in the account shall become available for use in accordance with the schedule for eligible projects set forth in the final programmatic EIS/EIR, unless and until the Secretary of the Resources Agency determines that the schedule established in the final programmatic EIS/EIR has not been substantially adhered to.

(b) Prior to November 15 of each year, the Secretary of the Resources Agency, in consultation with state and federal CALFED representatives and other interested persons and agencies, shall review adherence to the schedule.

(c) The absence of funding from nonfederal or nonstate sources shall not be a basis for a determination that the schedule has not been adhered to.

(d) If, at the conclusion of each annual review, the Secretary of the Resources Agency determines that the schedule established in the final programmatic EIS/EIR, or a revised schedule prepared pursuant to this subdivision, has not been substantially adhered to, the secretary, after notice to, and consultation with, state and federal CALFED representatives and other interested persons and agencies, shall prepare a revised schedule that ensures that balanced solutions in all identified problem areas, including ecosystem restoration, water supply, water quality, and system integrity are achieved, consistent with the intent of the final programmatic EIS/EIR. Funds shall be available for expenditure unless a revised schedule has not been developed within six months from the date on which the secretary determines that the prior schedule has not been substantially adhered to. Upon the preparation of any revised schedule under this subdivision, funds shall be expended in accordance with that revised schedule.

(e) Specific project and program decisions involving the expenditure of funds in the account shall be made in accordance with the procedures established by CALFED for the ecosystem restoration program.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78684.14

Not more than 3 percent of the total amount deposited in the account may be used to pay the costs incurred in connection with the administration of this chapter.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)






CHAPTER 8. Flood Control and Prevention Program

ARTICLE 1. Definitions

78686

Unless the context otherwise requires, as used in this chapter, account means the Flood Control and Prevention Account created by Section 78686.10.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)






ARTICLE 2. Flood Control and Prevention Program

78686.10

The Flood Control and Prevention Account is hereby created in the fund. The sum of sixty million dollars ($60,000,000) is hereby transferred from the fund to the account.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78686.12

(a) Notwithstanding Section 13340 of the Government Code, the money in the account is hereby continuously appropriated, without regard to fiscal years, to the department for the purposes set forth in subdivision (b).

(b) (1) The money in the account shall be used to pay for the state s share of the nonfederal costs of flood control and flood prevention projects that have been adopted and authorized in accordance with one or more of the following provisions of law:

(A) The State Water Resources Law of 1945 (Chapter 1 (commencing with Section 12570) and Chapter 2 (commencing with Section 12630) of Part 6 of Division 6).

(B) The Flood Control Law of 1946 (Chapter 3 (commencing with Section 12800) of Part 6 of Division 6).

(C) The California Watershed Protection and Flood Prevention Law (Chapter 4 (commencing with Section 12850) of Part 6 of Division 6).

(2) The money in the account may only be used to pay for costs for which valid written claims have been submitted to the department on or before June 30, 1996. Funds which are made available under this chapter shall be allocated on a pro rata basis to projects in the Counties of Contra Costa, Fresno, Kern, Los Angeles, Orange, Riverside, San Bernardino, San Diego, and Santa Clara, based on the amount of available funds relative to the total eligible claims.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)









CHAPTER 9. Miscellaneous

78688

Nothing in this division diminishes, or otherwise affects, the requirements of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) or the National Environmental Policy Act of 1969 (42 U.S.C. Sec. 4321 et seq.).

(Amended by Stats. 2004, Ch. 183, Sec. 368. Effective January 1, 2005.)






CHAPTER 10. Fiscal Provisions

78690

The proceeds of bonds issued and sold pursuant to this division shall be deposited in the State Treasury to the credit of the Safe, Clean, Reliable Water Supply Fund, created by Section 78505.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78691

Bonds in the total amount of nine hundred ninety-five million dollars ($995,000,000), not including the amount of any refunding bonds issued in accordance with Section 78700, or as much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this division and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal of, and interest on, the bonds as the principal and interest become due and payable.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78691.5

Notwithstanding any other law, nine million nine hundred thousand dollars ($9,900,000) of the unissued bonds authorized for the purposes of Sections 78550 to 78551, inclusive, three million two hundred thousand dollars ($3,200,000) of the unissued bonds authorized for the purposes of Section 78671, three million five hundred thousand dollars ($3,500,000) of the unissued bonds authorized for the purposes of paragraph (3) of subdivision (a) of Section 78680, and eight million one hundred thousand dollars ($8,100,000) of the unissued bonds authorized for the purposes of Section 78681.2, and eight hundred thousand dollars ($800,000) of the unissued bonds authorized for the purposes of Section 78530.5 are reallocated to finance the purposes of, and shall be authorized, issued, and appropriated in accordance with, Division 26.7 (commencing with Section 79700).

(Added by Stats. 2014, Ch. 188, Sec. 4. Approved November 4, 2014, by adoption of Proposition 1.)



78692

(a) The bonds authorized by this division shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law apply to the bonds and to this division and are hereby incorporated in this division as though set forth in full in this division.

(b) For purposes of the State General Obligation Bond Law, the State Water Resources Control Board is designated the ?board.?

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78693

Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this division, the Safe, Clean, Reliable Water Supply Finance Committee is hereby created. For purposes of this division, the Safe, Clean, Reliable Water Supply Finance Committee is the committee as that term is used in the State General Obligation Bond Law. The committee consists of the Treasurer, the Controller, and the Director of Finance, or their designated representatives. A majority of the committee may act for the committee.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78694

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this division in order to carry out the actions specified in this division and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78695

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act which is necessary to collect that additional sum.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78696

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this division, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this division, as the principal and interest become due and payable.

(b) The sum necessary to carry out Section 78697, appropriated without regard to fiscal years.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78697

For the purposes of carrying out this division, the Director of Finance may authorize the withdrawal from the General Fund of an amount not to exceed the amount of the unsold bonds which have been authorized by the committee to be sold for the purpose of carrying out this division. Any amount withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund, plus an amount equal to the interest that the money would have earned in the Pooled Money Investment Account, from money received from the sale of bonds for the purpose of carrying out this division.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78698

All money deposited in the fund that is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78699

The State Water Resources Control Board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account in accordance with Section 16312 of the Government Code for the purposes of carrying out this division. The amount of the request shall not exceed the amount of the unsold bonds which the committee, by resolution, has authorized to be sold for the purpose of carrying out this division. The State Water Resources Control Board shall execute any documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the State Water Resources Control Board in accordance with this division.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78700

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code, which is a part of the State General Obligation Bond Law. Approval by the voters of the state for the issuance of the bonds described in this division includes the approval of the issuance of any bonds issued to refund any bonds originally issued or any previously issued refunding bonds.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78701

Notwithstanding any provision of this division or the State General Obligation Bond Law, if the Treasurer sells bonds pursuant to this division that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes, subject to designated conditions, the Treasurer may maintain separate accounts for the investment of bond proceeds and the investment earnings on those proceeds. The Treasurer may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or to take any other action with respect to the investment and use of bond proceeds required or desirable under federal law to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)



78702

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this division are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1996, Ch. 135, Sec. 1. Approved November 5, 1996, by adoption of Proposition 204.)









DIVISION 26. SAFE DRINKING WATER, CLEAN WATER, WATERSHED PROTECTION, AND FLOOD PROTECTION ACT

CHAPTER 1. Short Title

79000

This division shall be known and may be cited as the Costa-Machado Water Act of 2000.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






CHAPTER 2. Definitions

79005

Unless the context otherwise requires, the definitions set forth in this chapter govern the construction of this division.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79006

Bay-delta means the San Francisco Bay/Sacramento-San Joaquin Delta Estuary.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79007

Board means the State Water Resources Control Board.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79008

CALFED refers to the consortium of state and federal agencies with management and regulatory responsibilities in the bay-delta that are developing a long-term solution to water management, environmental, and other problems in the bay-delta watershed.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79009

Clean Water Act means the federal Clean Water Act (33 U.S.C. Sec. 1251 et seq.), and includes any amendments thereto.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79010

Committee means the Safe Drinking Water, Clean Water, Watershed Protection, and Flood Protection Finance Committee created by Section 79212.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79011

Delta means the Sacramento-San Joaquin Delta.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79012

Department means the Department of Water Resources.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79013

Fund means the Safe Drinking Water, Clean Water, Watershed Protection, and Flood Protection Bond Fund created by Section 79019.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






CHAPTER 3. Safe Drinking Water, Clean Water, Watershed Protection, and Flood Protection Bond Fund

79019

The proceeds of bonds issued and sold pursuant to this division shall be deposited in the Safe Drinking Water, Clean Water, Watershed Protection, and Flood Protection Bond Fund, which is hereby created.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






CHAPTER 4. Safe Drinking Water Program

ARTICLE 1. Definitions

79020

Unless the context otherwise requires, the following definitions govern the construction of this chapter.

(a) Federal act means the federal Safe Drinking Water Act (42 U.S.C. Sec. 300f et seq.), and includes any amendments thereto.

(b) State department means the State Department of Health Services.

(c) Supplier means any person, partnership, corporation, association, public agency, or other entity, including any Indian tribe having a federally recognized governing body carrying out substantial governmental duties in and powers over any area, that owns or operates a public water system.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 2. Safe Drinking Water State Revolving Fund

79021

The sum of seventy million dollars ($70,000,000) is hereby transferred from the fund to the Safe Drinking Water State Revolving Fund created by Section 116760.30 of the Health and Safety Code.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 3. Safe Drinking Water Program

79022

(a) The money transferred to the Safe Drinking Water State Revolving Fund pursuant to Section 79021, except as otherwise provided in Sections 79022.7 and 79025, shall be used by the state department for loans and grants to suppliers for the purposes of undertaking infrastructure improvements and related actions to meet safe drinking water standards, in accordance with the Safe Drinking Water State Revolving Fund Law of 1997 (Chapter 4.5 (commencing with Section 116760) of Part 12 of Division 104 of the Health and Safety Code).

(b) A supplier that is eligible for grants under Section 300j-12(i) of the federal act (42 U.S.C. Sec. 1452(i)) may concurrently make application for funds annually appropriated under the federal act and for bond proceeds made available under this chapter. The state department shall not place a public water system on the priority list for project funding or enter into a contract and award a grant or loan if a supplier has previously received a grant for public water system expenditure for the same project under Section 300j-12(i) of the federal act (42 U.S.C. Sec. 1452(i)) or if the supplier does not have a public water system permit pursuant to Section 116525 of the Health and Safety Code. The state department may place a public water system on the priority list for funding if a supplier has not otherwise received a letter of commitment to make a grant from the Administrator of the Environmental Protection Agency after 180 days from the date of the original submission of an application for a grant under Section 300j-12(i) of the federal act (42 U.S.C. Sec. 1452(i)).

(c) The Legislature finds and declares that Indian tribes shall be encouraged to cooperate with an adjacent public water system to determine whether the delivery of water from the public water system to the Indian tribe would be feasible and cost-effective in comparison to the improvement of a public water system owned or operated by the Indian tribe. The determination of feasibility shall include an assessment of whether the tribal water supplier possesses adequate financial, managerial, and technical capability to ensure the delivery of pure, wholesome, potable water to consumers. The Legislature further finds and declares that public water suppliers shall be encouraged to investigate opportunities for Indian tribes to deliver water beyond trust land boundaries to consumers that may not be economically served by a public water system.

(d) The state department shall encourage loan or grant applicants, where feasible, to consider the consolidation of small public water systems and community water systems with other public water systems to reduce the cost of service and improve the level of protection for consumers.

(e) To the extent that loans under this chapter that are made to a public water system regulated by the Public Utilities Commission bear a lower interest rate than that supplier could receive from nongovernmental sources, the Public Utilities Commission shall ensure that the entire benefit of the interest rate differential shall benefit the rate payers of that system by including the lower interest rate when establishing the water system s weighted average cost of capital.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79022.5

Any repayment of loans made pursuant to this article, including interest payments, and all interest earnings on or accruing to, any money resulting from the implementation of this chapter in the Safe Drinking Water State Revolving Fund shall be deposited in that fund and shall be available for the purposes of this chapter.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79022.7

Notwithstanding Item 4260-115-0001 of Section 2.00 of the Budget Act of 1999 (Chapter 50, Statutes of 1999), no money transferred to the Safe Drinking Water State Revolving Fund pursuant to this article may be transferred to the General Fund.

(Amended by Stats. 2000, Ch. 1078, Sec. 2. Effective January 1, 2001.)



79023

There is hereby created in the Safe Drinking Water State Revolving Fund the Technical Assistance Account.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79024

Of the funds transferred pursuant to Section 79021, the sum of two million dollars ($2,000,000) is hereby transferred from the Safe Drinking Water State Revolving Fund to the Technical Assistance Account.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79025

(a) Notwithstanding Section 13340 of the Government Code, the money in the Technical Assistance Account is hereby continuously appropriated, without regard to fiscal years, to the state department, to provide technical assistance to public water systems in the state in accordance with Section 300j-12(g)(2) of the federal act (42 U.S.C. Sec. 1452(g)(2)). For the purposes of this section, technical assistance includes assistance to disadvantaged communities, including Indian tribes.

(b) In carrying out its responsibilities under subdivision (a), the state department may do any of the following:

(1) Assess the technical, managerial, and financial capability of a disadvantaged community.

(2) Assist an applicant in the preparation of an application for funding under Chapter 4.5 (commencing with Section 116760) of Part 12 of Division 104 of the Health and Safety Code or Section 300j-12(i) of the federal act (42 U.S.C. Sec. 1452(i)).

(3) Conduct workshops in locations in or near disadvantaged communities to provide information regarding grants or loans for the design and construction of projects for public water systems.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79026

Not more than 3 percent of the total amount deposited in the account may be used to pay costs incurred in connection with the administration of this chapter.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)









CHAPTER 5. Flood Protection Program

ARTICLE 1. Flood Protection Account

79030

For the purposes of this chapter, account means the Flood Protection Account created by Section 79031.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79031

The Flood Protection Account is hereby created in the fund. The sum of two hundred ninety-two million dollars ($292,000,000) is hereby transferred from the fund to the account.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 2. Floodplain Mapping Program

79033

(a) There is hereby created in the account the Floodplain Mapping Subaccount.

(b) The sum of two million five hundred thousand dollars ($2,500,000) is hereby transferred from the account to the Floodplain Mapping Subaccount for the purposes of implementing this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79033.2

(a) There is hereby created in the account the Agriculture and Open Space Mapping Subaccount.

(b) The sum of two million five hundred thousand dollars ($2,500,000) is hereby transferred from the account to the Agriculture and Open Space Mapping Subaccount.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79033.4

The money in the Floodplain Mapping Subaccount, upon appropriation by the Legislature to the department, may be used by the department for the purpose of assisting local land-use planning, and to avoid or reduce future flood risks and damages. The use of the funds in that subaccount by the department shall include, but is not limited to, all of the following:

(a) Mapping newly identified floodplains.

(b) Mapping rural areas with potential for urbanization.

(c) Mapping flood hazard areas with undefined 100-year flood elevations.

(d) Updating outdated floodplain maps.

(e) Accelerating mapping of riverine floodplains, alluvial fans, and coastal flood hazard areas.

(f) Collecting topographic and hydrographic survey data.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79033.6

(a) The money in the Agriculture and Open Space Mapping Subaccount, upon appropriation by the Legislature to the Department of Conservation, may be used by the Department of Conservation for the purposes of assisting local land-use planning by making available Important Farmland Series maps and Interim Farmland maps, as those terms are defined in Section 65570 of the Government Code. The information provided by the Department of Conservation is intended for local government use in conjunction with floodplain and flood hazard maps developed by the department to protect agricultural land resources coincident with avoidance or reduction of future flood risk and damage to residential or commercial land uses. The use of the funds in that subaccount by the Department of Conservation shall include, but is not limited to, all of the following:

(1) Accelerating production of Important Farmland Series maps and Interim Farmland maps.

(2) Increasing the coverage and availability of soil surveys conducted by the United States Natural Resource Conservation Service.

(3) Increasing topographic, soil, and agricultural crop data collection and enhancing data gathering capability.

(4) Developing integrated mapping that incorporates Important Farmland Series mapping and Interim Farmland mapping data with other relevant information, including, but not limited to, floodplain or flood hazard information, planning designation, and other land and natural resource data.

(b) For the purposes of this article, maps and mapping may include digital map files.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 2.5. Flood Protection Corridor Program

79035

(a) There is hereby created in the account the Flood Protection Corridor Subaccount.

(b) For the purposes of this article, subaccount means the Flood Protection Corridor Subaccount created by subdivision (a).

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79036

The sum of seventy million dollars ($70,000,000) is hereby transferred from the account to the subaccount for the purposes of implementing this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79037

(a) The money in the subaccount, upon appropriation by the Legislature to the department, may be used by the department for flood control projects through direct expenditure for the acquisition, restoration, enhancement, and protection of real property for the purposes of flood control protection, agricultural land preservation, and wildlife habitat protection, and for grants to local public agencies or nonprofit organizations for these purposes, and for related administrative costs.

(b) The money in the subaccount, upon appropriation by the Legislature, shall be used for the protection, creation, and enhancement of flood protection corridors through all of the following actions:

(1) Acquiring easements and other interests in real property from willing sellers to protect or enhance flood protection corridors and floodplains while preserving or enhancing the agricultural use of the real property.

(2) Setting back existing flood control levees and, in conjunction with undertaking those setbacks, strengthening or modifying existing levees.

(3) Acquiring interests in real property from willing sellers located in a floodplain that cannot reasonably be made safe from future flooding.

(4) Acquiring easements and other interests in real property from willing sellers to protect or enhance flood protection corridors while preserving or enhancing the wildlife value of the real property.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79038

(a) For the purposes of this article, the department shall give highest priority to projects that include either of the following:

(1) Projects that have been assigned high priority for completion by the department for flood protection purposes and by the Department of Conservation for purposes of preserving agricultural land in accordance with the Agricultural Land Stewardship Program Act of 1995 (Division 10.2 (commencing with Section 10200) of the Public Resources Code).

(2) Projects that have been assigned high priority for completion by the department for flood protection purposes and by the Department of Fish and Game for wildlife habitat protection or restoration purposes.

(b) For restoration, enhancement, and protection projects, the services of the California Conservation Corps or community conservation corps shall be used whenever feasible.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79039

(a) In order to ensure that property acquired under paragraph (1) of subdivision (b) of Section 79037 remains on the county tax rolls and in agricultural use to the greatest extent practicable, the acquisition of easements shall be the preferred method of acquiring property interests under that paragraph unless the acquisition of a fee interest is required for management purposes or the landowner will only consider the sale of a fee interest in the land. No acquisition of a fee interest shall be undertaken under paragraph (1) of subdivision (b) of Section 79037 until all practical alternatives have been considered by the department.

(b) Any proceeds received from the disposal of a fee interest acquired under this article shall be deposited into the subaccount.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79040

Any acquisition pursuant to this article shall be from a willing seller.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79041

Prior to acquiring an easement or other interest in land pursuant to this article, the project shall include a plan to minimize the impact on adjacent landowners. The plan shall include, but not be limited to, an evaluation of the impact on floodwaters, the structural integrity of affected levees, diversion facilities, customary agricultural husbandry practices, and timber extraction operations, and an evaluation with regard to the maintenance required of any facilities that are proposed to be constructed or altered.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79042

Prior to acquiring an easement or other interest in land pursuant to this article, a public hearing in the local community shall be held. Notification shall be given to the county board of supervisors of the affected county, adjacent landowners, affected water districts, local municipalities, and other interested parties, as determined by the department.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79043

Money in the subaccount may be used, upon appropriation by the Legislature, to repair breaches in the flood control system developed pursuant to this article or caused by the development of an easement program financed through this section and to repair water diversion facilities or flood control facilities damaged by a project developed pursuant to this section or financed pursuant to this section.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79044

(a) (1) In expending grant money pursuant to this article to acquire an interest in any particular parcel of land, a local public agency or nonprofit organization may use the money to establish a trust fund in the amount of not more than 20 percent of the amount of money paid for the acquisition. Interest from the trust fund shall be used only to maintain the lands that are acquired pursuant to this chapter.

(2) A local public agency or nonprofit organization that acquires land with money from the subaccount and transfers the land to another public agency or nonprofit organization shall also transfer the ownership of the trust fund that was established to maintain that land.

(b) If the local public agency or nonprofit organization does not establish a trust fund pursuant to subdivision (a), it shall certify to the department that it can maintain the land to be acquired from funds otherwise available to the agency or organization.

(c) This section does not apply to state agencies.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79044.5

(a) It is the intent of the Legislature to address the problem of soaring federal flood insurance rates by assisting local governments to meet technical requirements for participation in the National Flood Insurance Program and the National Flood Insurance Program s Community Rating System.

(b) Notwithstanding any other provision of this article, of the funds transferred pursuant to Section 79036, the sum of one million dollars ($1,000,000) is hereby continuously appropriated, without regard to fiscal years, to the department, as follows:

(1) Five hundred thousand dollars ($500,000) to educate and provide technical assistance to cities and counties regarding the National Flood Insurance Program and the enrollment process.

(2) Five hundred thousand dollars ($500,000) to educate and provide technical assistance to cities and counties currently enrolled in the National Flood Insurance Program with regard to the National Flood Insurance Program s Community Rating System and the implementation of activities creditable under that system.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79044.6

Notwithstanding any other provision of this article, the sum of five million dollars ($5,000,000) in the subaccount, upon appropriation by the Legislature to the department, shall be allocated by the department to the City of Santee for the purposes of flood protection for streets and highways.

(Amended by Stats. 2000, Ch. 1078, Sec. 3. Effective January 1, 2001.)



79044.7

Not more than 5 percent of the total amount deposited in the subaccount may be used to pay costs incurred in connection with the administration of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79044.9

The department may adopt regulations to carry out this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 3. Delta Levee Rehabilitation Program

79045

(a) There is hereby created in the account the Delta Levee Rehabilitation Subaccount.

(b) For the purposes of this article, subaccount means the Delta Levee Rehabilitation Subaccount created by subdivision (a).

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79046

The sum of thirty million dollars ($30,000,000) is hereby transferred from the account to the subaccount for the purposes of implementing this article pursuant to Section 12986.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79047

Notwithstanding Section 13340 of the Government Code, the money in the subaccount is hereby continuously appropriated, without regard to fiscal years, to the department, as follows:

(a) Fifteen million dollars ($15,000,000) for local assistance under the delta levee maintenance subventions program under Part 9 (commencing with Section 12980) of Division 6, and for the administration of that assistance.

(b) Fifteen million dollars ($15,000,000) for special flood protection projects under Chapter 2 (commencing with Section 12310) of Part 4.8 of Division 6, subsidence studies and monitoring, and for the administration of this subdivision. Allocation of these funds shall be for flood protection projects on Bethel, Bradford, Holland, Hotchkiss, Jersey, Sherman, Twitchell, and Webb Islands, and at other locations in the delta.

(c) Any funds that are made available under subdivision (a) may be used to reimburse local agencies for the state s share of costs for eligible projects completed on or after July 1, 1998.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79048

The expenditure of funds under this article is subject to Chapter 1.5 (commencing with Section 12306) of Part 4.8 of Division 6.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79049

Of the funds appropriated pursuant to subdivision (a) or (b) of Section 79047, not more than 5 percent may be expended by the department to repair levee road pavement if the damage is attributable to flood control maintenance.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79050

No expenditure of funds may be made under this article unless the Department of Fish and Game makes a written determination as part of its review and approval of a plan or project pursuant to Section 12314 or 12987. The Department of Fish and Game shall make its determination in a reasonable and timely manner following the submission of the project or plan to that department. For the purposes of this article, an expenditure may include more than one levee project or plan.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79051

For the purposes of this article, a levee project includes levee improvements and related habitat improvements undertaken in the delta at a location other than the location of that levee improvement.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79052

Following the date on which a program for the bay-delta is adopted by CALFED, the remaining funds in the subaccount shall be used for levee rehabilitation improvement projects that, to the greatest extent possible, are consistent with the program adopted by CALFED.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 4. Flood Control Subventions Program

79055

(a) There is hereby created in the account the Flood Control Subventions Subaccount.

(b) For the purposes of this article, subaccount means the Flood Control Subventions Subaccount created by subdivision (a).

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79056

The sum of forty-five million dollars ($45,000,000) is hereby transferred from the fund to the subaccount.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79057

(a) Notwithstanding Section 13340 of the Government Code, or any other provision of law, the money in the subaccount is hereby continuously appropriated, without regard to fiscal year, to the department to pay for the state s share of the nonfederal costs of flood control and flood prevention projects adopted and authorized as of January 1, 1999, under The State Water Resources Law of 1945 (Chapter 1 (commencing with Section 12570) and Chapter 2 (commencing with Section 12639) of Part 6 of Division 6), The Flood Control Law of 1946 (Chapter 3 (commencing with Section 12800) of Part 6 of Division 6), and The California Watershed Protection and Flood Prevention Law (Chapter 4 (commencing with Section 12850) of Part 6 of Division 6), including the credits and loans to local agencies pursuant to Sections 12585.3 and 12585.4, subdivision (d) of Section 12585.5, and Sections 12866.3 and 12866.4, and to implement Chapter 3.5 (commencing with Section 12840) of Part 6 of Division 6.

(b) The money in the subaccount shall be allocated only to projects in the Counties of Contra Costa, Fresno, Kern, Los Angeles, Marin, Napa, Orange, Riverside, San Bernardino, San Diego, Santa Clara, Sonoma, and Ventura.

(c) It is the intent of the Legislature that the state s share of the nonfederal costs of projects for flood control and flood prevention adopted and authorized after January 1, 2001, shall not exceed that portion of the nonfederal costs authorized pursuant to Chapter 1 (commencing with Section 12570) of Part 6 or any amendments thereto.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 5. Urban Stream Restoration Program

79060

(a) There is hereby created in the account the Urban Stream Restoration Subaccount.

(b) For the purposes of this article, subaccount means the Urban Stream Restoration Subaccount created by subdivision (a).

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79061

The sum of twenty-five million dollars ($25,000,000) is hereby transferred from the account to the subaccount for the purposes of implementing this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79062

The money in the subaccount, upon appropriation by the Legislature to the department, may be used by the department for both of the following:

(a) Grants to local agencies and nonprofit organizations for effective, low-cost flood control projects pursuant to Section 7048.

(b) Grants to local community conservation corps and other nonprofit corporations for local stream clearance, flood mitigation, and cleanup activities.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79062.5

Notwithstanding any other provision of law, regulations set forth in Chapter 2.4 (commencing with Section 451.1) of Division 2 of Title 23 of the California Code of Regulations that are in effect on March 8, 2000, may be used to carry out this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 6. Capital Area Flood Protection Program

79065

The Legislature hereby finds and declares all of the following:

(a) Since Sacramento, the state capital, was founded over 150 years ago, it has suffered from flood disasters because of inadequate flood protection. Each year, the State Capitol and more than 1,300 other government-owned buildings and infrastructure of the capital region are at risk because of their location in the worst protected urban area in the country.

(b) The State of California s investment of money and other resources in the state s seat of government is important to preserve and protect.

(c) It is in the best interest of this state to invest in a cost-shared program to protect life and property in the state capital from flooding, thus resulting in opportunities for sustainable economic development and continued protection of the state s natural resources.

(d) The Congress and the President of the United States have recognized the national importance of increasing the level of the state capital s flood protection by authorizing projects in the Water Resources Development Act of 1999.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79065.2

(a) There is hereby created in the account the State Capital Protection Subaccount.

(b) For purposes of this article, subaccount means the State Capital Protection Subaccount created by subdivision (a).

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79065.4

The sum of twenty million dollars ($20,000,000) is hereby transferred from the account to the subaccount for the purposes of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79065.6

The money in the subaccount, upon appropriation by the Legislature to the Sacramento Area Flood Control Agency, may be used by the Sacramento Area Flood Control Agency to pay the state s share of the costs of flood management projects authorized by the United States to improve the level of flood protection in the state capital region.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79065.8

No money deposited in the subaccount may be used to pay the costs incurred in connection with the administration of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 7. San Lorenzo River Flood Control Program

79067

(a)There is hereby created in the account the San Lorenzo River Flood Control Subaccount.

(b) For purposes of this article, subaccount means the San Lorenzo River Flood Control Subaccount created by subdivision (a).

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79067.2

The sum of two million dollars ($2,000,000) is hereby transferred from the account to the subaccount for the purposes of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79067.4

The money in the subaccount, upon appropriation by the Legislature to the department, shall be allocated by the department to the City of Santa Cruz to pay for the state s share of the costs of flood management projects authorized by the United States to improve the level of flood protection in the Santa Cruz region.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 8. Yuba Feather Flood Protection Program

79068

Unless the context otherwise requires, the definitions set forth in this section govern the construction of this article.

(a) Nonstructural improvements are projects that are intended to reduce or eliminate susceptibility to flooding by preserving or increasing the flood-carrying capacity of floodways, and include such measures as levees, setback levees, floodproofing structures, and zoning, designating, or acquiring flood prone areas.

(b) Structural improvements are projects that are intended to modify flood patterns and rely primarily on constructed components, and include such measures as levees, floodwalls, and improved channels.

(c) Subaccount means the Yuba Feather Flood Protection Subaccount created by Section 79068.2.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79068.2

There is hereby created in the account the Yuba Feather Flood Protection Subaccount.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79068.4

The sum of ninety million dollars ($90,000,000) is hereby transferred from the account to the subaccount for the purposes of implementing this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79068.6

Seventy million dollars ($70,000,000) in the subaccount, upon appropriation by the Legislature to the department or Reclamation Board, shall be used by the department or Reclamation Board to fund one or more of the following flood protection projects to be implemented by a local public entity that has legal authority and jurisdiction to implement a flood control program along the Yuba and Feather Rivers and their tributaries:

(a) The construction or improvements of weirs, bypasses, and channels.

(b) The construction of levees or improving publicly maintained levees, including, but not limited to, setback levees, training walls, floodwalls, and streambank protection projects, which provide flood protection or flood damage reduction.

(c) The modification or reoperation of existing dams and waterworks, including spillways or other capital outlay facilities, for the purpose of increased efficiency in managing flood waters.

(d) The installation of tailwater suppression systems, detention basins, relief wells, test wells, flood warning systems, and telemetry devices.

(e) The relocation or floodproofing of structures within floodplains, which meet or exceed a community s floodplain regulations, pursuant to the National Flood Insurance Program.

(f) Implementation of watershed projects, which provide flood protection or flood damage reduction.

(g) The construction of, or improvement to, a state or interstate highway, county road, or a levee road, that is designated a flood emergency evacuation route, or that provides access to a levee for emergency vehicles, flood fights, or levee repair and maintenance, or a project that protects such a road or highway.

(h) The purchase of lands, easements, and rights-of-way.

(i) Capital costs of environmental mitigation.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79068.8

No expenditures of state funds may be made under this article until the department or the Reclamation Board determines that all of the following requirements have been met:

(a) There is a final environmental document prepared pursuant to the California Environmental Quality Act (commencing with Section 21000 of the Public Resources Code).

(b) The project is in compliance with the California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3 of the Fish and Game Code), as demonstrated by documentation such as comments received from the Department of Fish and Game, a permit obtained from the Department of Fish and Game or other appropriate evidence.

(c) The local project proponent agrees to pay at least that portion of the nonfederal capital costs of the project required by Section 12585.5.

(d) The local project proponent agrees to operate and maintain the completed project.

(e) The local project proponent enters into an agreement indemnifying and holding the state, its agencies, officers and employees free and harmless from any and all liability arising out of the design, construction, operation and maintenance of the project.

(f) The project is recommended for implementation by the department or the Reclamation Board.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79068.10

All of the following factors shall be considered by the department and the Reclamation Board for prioritizing projects:

(a) Potential loss of life from flooding.

(b) Increased flood protection or flood damage reduction for areas that have the greatest flood risk or have experienced repetitive flood loss.

(c) The local community is a small community with financial hardship.

(d) Projects that provide multiple benefits.

(e) Projects that are implemented in accordance with the Sacramento/San Joaquin River Basins Comprehensive Study.

(f) Projects that are implemented pursuant to the completion of feasibility studies conducted by the United States Army Corps of Engineers or local agencies.

(g) Projects along the Yuba and Feather Rivers and their tributaries.

(h) Projects that address regional flood problems.

(i) Projects along the Colusa Drain and its tributaries.

(j) Minimizing impacts to the environment.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79068.12

Of the fund appropriated pursuant to Section 79068.6, two million six hundred thousand dollars ($2,600,000) in the subaccount shall be used for the local share of levee repairs and enhancements in Sutter County.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79068.14

(a) Twenty million dollars ($20,000,000) in the subaccount, upon appropriation to the Department of Fish and Game, may be used by that department, if it determines that any flood control project undertaken pursuant to this article would result in a reduction of, or damage to, fish, wildlife, or riparian habitat, to protect, improve, restore, create, or enhance fish, wildlife, and riparian habitat of a comparable type to that which was reduced or damaged.

(b) Any land acquired pursuant to this section shall be acquired from willing sellers.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79068.16

If all of the funds appropriated pursuant to Section 79068.6 are encumbered, and any funds described in Section 79068.14 are not needed for the purposes of that section, as stated in writing by that department to the Legislature, the Legislature may appropriate the funds not needed for the purposes of Section 79068.14 for the purposes of Article 4 (commencing with Section 79055).

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79068.18

Not more than 5 percent of the total amount deposited in the subaccount may be used to pay the costs incurred in connection with the administration of this chapter.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79068.20

The department and the Reclamation Board may adopt regulations to carry out this article.

(Amended by Stats. 2000, Ch. 1078, Sec. 4. Effective January 1, 2001.)






ARTICLE 9. Arroyo Pasajero Watershed Program

79069

The Legislature hereby finds and declares all of the following:

(a) The Arroyo Pasajero Watershed incurred unprecedented flooding in 1995 that resulted in a loss of lives due to a bridge failure on Interstate Highway Route 5 (I-5).

(b) Flooding in the watershed caused damage to important federal, state, and local public facilities, including the Lemoore Naval Air Station, Interstate Highway Route 5 (I-5), the California Aqueduct, and critical local roads and highways, as well as private property.

(c) It is of statewide importance to undertake projects to eliminate future flooding in the watershed in order to protect life and property and to protect the drinking water supply of southern California.

(Amended by Stats. 2000, Ch. 1078, Sec. 5. Effective January 1, 2001.)



79069.2

Unless the context otherwise requires, the definitions set forth in this section govern construction of this article.

(a) Subaccount means the Arroyo Pasajero Watershed Subaccount created pursuant to Section 79069.4.

(b) Watershed means the Arroyo Pasajero Watershed.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79069.4

There is hereby created in the account the Arroyo Pasajero Watershed Subaccount. The sum of five million dollars ($5,000,000) is hereby transferred from the account to the subaccount for the purposes of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79069.6

The money in the subaccount, upon appropriation by the Legislature to the department, shall be used by the department for projects that improve flood protection for State Highway Route 269 in the area north of the City of Huron or improve flood control for the California Aqueduct in the area of the Arroyo Pasajero Crossing.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79069.8

For the purposes of carrying out projects pursuant to this article, the department is encouraged to utilize the services of the California Conservation Corps or community conservation corps or both.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79069.10

Not more than 5 percent of the total amount deposited in the subaccount may be used to pay costs incurred in connection with the administration of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79069.12

The department may adopt regulations to carry out this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)









CHAPTER 6. Watershed Protection Program

ARTICLE 1. Watershed Protection Account

79070

For the purposes of this chapter, account means the Watershed Protection Account created by Section 79071.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79071

The Watershed Protection Account is hereby created in the fund. The sum of four hundred sixty-eight million dollars ($468,000,000) is hereby transferred from the fund to the account.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 2. Watershed Protection Program

79075

(a) There is hereby created in the account the Watershed Protection Subaccount.

(b) For the purposes of this article, subaccount means the Watershed Protection Subaccount created by subdivision (a).

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79076

The sum of ninety million dollars ($90,000,000) is hereby transferred from the account to the subaccount for the purposes of implementing this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79077

The purposes of this article are to provide funds to assist in implementing watershed plans to reduce flooding, control erosion, improve water quality, and improve aquatic and terrestrial species habitats, to restore natural systems of groundwater recharge, native vegetation, water flows, and riparian zones, to restore the beneficial uses of waters of the state in watersheds, and to provide matching funds for federal grant programs.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79078

Unless the context otherwise requires, the following definitions govern the construction of this article:

(a) Local agency means any city, county, city and county, district, or other political subdivision of the state.

(b) Local watershed group means a group consisting of owners and managers of land within the watershed of interest, local, state, and federal government representatives, and interested persons, other than landowners, who reside or work within the watershed of interest, and may include other persons, organizations, nonprofit corporations, and businesses.

(c) Local watershed management plan means a document prepared by a local watershed group that sets forth a strategy to achieve an ecologically stable watershed, and that does all of the following:

(1) Defines the geographical boundaries of the watershed.

(2) Describes the natural resource conditions within the watershed.

(3) Describes measurable characteristics for water quality improvements.

(4) Describes methods for achieving and sustaining water quality improvements.

(5) Identifies any person, organization, or public agency that is responsible for implementing the methods described in paragraph (4).

(6) Provides milestones for implementing the methods described in paragraph (4).

(7) Describes a monitoring program designed to measure the effectiveness of the methods described in paragraph (4).

(d) Municipality has the same meaning as defined in the Clean Water Act and also includes the state or any agency, department, or political subdivision thereof, and applicants eligible for technical assistance under Section 319 (33 U.S.C. Sec. 1329) or grants under Section 320 of the Clean Water Act (33 U.S.C. Sec. 1330).

(e) Nonprofit organization means any California corporation organized under Section 501(c)(3) or 501(c)(5) of the Internal Revenue Code.

(f) Regional board means a regional water quality control board.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79079

The money in the subaccount, upon appropriation by the Legislature to the board, may be used by the board for grants to municipalities, local agencies, or nonprofit organizations in accordance with this article. The grants shall be used to develop local watershed management plans or to implement projects that are consistent with local watershed management and regional water quality control plans. The board shall ensure that activities funded by these grants will be coordinated with activities undertaken by state and federal agencies, and with other appropriate watershed efforts.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79079.5

The funds used for the purposes described in Section 79079 shall be allocated as follows:

(a) Sixty percent to projects in the Counties of Los Angeles, Orange, Riverside, San Diego, San Bernardino, and Ventura.

(b) Forty percent to projects in counties not described in subdivision (a).

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79080

(a) A municipality, local agency, or nonprofit organization may only receive a grant under this article if the board determines that both of the following apply:

(1) The municipality, local agency, or nonprofit organization has adequate legal authority to manage the grant money.

(2) The municipality, local agency, or nonprofit organization is a member of a local watershed group.

(b) Grants may be awarded for projects that implement methods for attaining watershed improvements or for a monitoring program described in a local watershed management plan in an amount not to exceed five million dollars ($5,000,000) per project. At least 85 percent of the total amount in the subaccount shall be used for capital outlay projects described in this subdivision.

(c) Eligible projects under this article may do any of the following:

(1) Reduce chronic flooding problems or control water velocity and volume using vegetation management or other nonstructural methods.

(2) Protect and enhance greenbelts and riparian and wetlands habitats.

(3) Restore or improve habitat for aquatic or terrestrial species.

(4) Monitor the water quality conditions and assess the environmental health of the watershed.

(5) Use geographic information systems to display and manage the environmental data describing the watershed.

(6) Prevent watershed soil erosion and sedimentation of surface waters.

(7) Support beneficial groundwater recharge capabilities.

(8) Otherwise reduce the discharge of pollutants to state waters from storm water or nonpoint sources.

(d) (1) Grants may be awarded to municipalities, local agencies, or nonprofit organizations for the development of local watershed management plans in amounts not to exceed two hundred thousand dollars ($200,000) per local watershed management plan.

(2) Funding under this subdivision may be used to develop components of local watershed management plans that contribute to the development or implementation of species recovery plans.

(e) Grants may be awarded to meet requirements for nonfederal matching funds set forth in Section 205(j) of the Clean Water Act (33 U.S.C. Sec. 1285(j)) or Section 319(h) of the Clean Water Act (33 U.S.C. Sec. 1329(h)).

(f) Projects funded under this article shall be designed to withstand substantial flooding and shall include a minimum 10-year maintenance program and shall demonstrate the potential to provide watershed benefits for 20 years.

(g) A proponent of a project funded from the subaccount, except a grant recipient pursuant to subdivision (d), shall be required to submit to the board a monitoring and reporting plan that does all of the following:

(1) Describes the baseline water quality of the waterbody impacted.

(2) Describes the manner in which the proposed watershed restoration activities are implemented.

(3) Determines the effectiveness of the watershed restoration activities in preventing or reducing pollution.

(4) Determines, to the extent feasible, the changes in the pattern of flow in affected streams, including reduction of flood flows and increases in spring, summer, and fall flows that result from the implementation of the project.

(5) Determines, to the extent feasible, the economic benefits resulting from changes determined pursuant to paragraph (3) or (4).

(h) (1) A grant applicant shall inform the board with regard to necessary public agency approvals, entitlements, and permits that may be necessary to implement the project. The municipality, local agency, or nonprofit organization shall certify to the board, at the appropriate time, that those approvals, entitlements, and permits have been granted.

(2) A grant applicant shall notify, in writing, adjoining landowners of its request for funding under this article and the scope of the project for which the funding is requested. If this paragraph requires notification of more than 200 landowners, notification may be made by letter to the owners of record of the 200 largest parcels and by publication for at least 20 days in a local newspaper of general circulation. Upon completion of the notification required under this paragraph, the municipality, local agency, or nonprofit organization shall inform the board that the notification has occurred.

(i) The board may adopt regulations to carry out this article.

(j) In awarding grants under this article, the board shall consider the extent to which projects do the following:

(1) Consider the entire ecosystem to be protected or restored.

(2) Include definable targets and desired future conditions.

(3) Support local community institutional capacity to restore the watershed.

(4) Include community decisionmaking by affected stakeholders in project design and fund allocation.

(5) Help protect intact or nearly intact ecosystems and watersheds.

(6) Consider the economic benefits of the restoration project or program.

(7) Address the root causes of degradation, rather than the symptoms.

(8) Maximize the use of other restoration funds.

(9) Include an educational component, if appropriate.

(10) Improve the quality of drinking water and support other beneficial uses of waters of the state, including coastal waters.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79081

A grant recipient shall obtain written permission from the landowners of the parcel of land upon which the project is proposed to be carried out. The written permission shall expressly consent to the actions described in the grant application.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79082

Not more than 25 percent of a grant may be awarded in advance of actual expenditures.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79083

A grant recipient shall submit to the board a report upon the completion of the project or activity funded under this article. The report shall summarize the completed project and identify additional steps necessary to achieve the purposes of the local watershed management plan. The board shall make the report available to interested federal, state, and local agencies and other interested parties.

(Amended by Stats. 2012, Ch. 728, Sec. 185. Effective January 1, 2013.)



79084

(a) Of the funds transferred pursuant to Section 79076, at least thirty-five million dollars ($35,000,000) shall be for grants to small communities.

(b) For the purposes of this article, small community means a municipality with a population of 10,000 persons or less, a rural county, or a reasonably isolated and divisible segment of a larger municipality where the population of the segment is 10,000 persons or less, with a financial hardship as determined by the board.

(c) If the board determines that any of the funds made available for grants under this section will not be encumbered for that purpose on or before January 1, 2007, the board may use these funds for other purposes of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79085

The board shall give added consideration to projects that utilize the services of the California Conservation Corps, community conservation corps, or other local nonprofit entities employing underprivileged youths.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79085.5

Notwithstanding any other provision of this article, the following amounts from the subaccount, upon appropriation by the Legislature, shall be allocated as follows:

(a) The sum of two million dollars ($2,000,000) to the board for allocation to the Pajaro River Watershed Flood Prevention Authority for a hydrologic study with regard to the Pajaro River Watershed.

(b) The sum of one million dollars ($1,000,000) to the board for allocation to the County of Sonoma to develop and implement community-based watershed management activities that will protect, restore, and enhance the environmental and economic value of the Russian River Watershed in the County of Sonoma.

(c) The sum of five million dollars ($5,000,000) to the board for the Clover Creek Flood Protection and Environmental Enhancement Project to provide for the acquisition, restoration, and conservation of low-flow stream channel, open water, seasonal wetlands, riparian habitat, oak woodland regeneration, and grassland meadow preservation.

(d) The sum of two million dollars ($2,000,000) to the board to rehabilitate and improve the Clear Lake Watershed by funding one or more of the following projects or activities: Clear Lake Basin 2000 Project, aeration, wetlands restoration, fishery enhancement, and wastewater treatment, or for grants awarded by the board to local public agencies for any of these purposes. The first priority for funding under this subdivision is for a grant award to fund eligible expenses of the Basin 2000 Project.

(e) To the maximum extent feasible, the watershed restoration and flood control projects described in this subdivision shall do one or more of the following:

(1) Preserve agricultural land.

(2) Protect and enhance wildlife habitat.

(3) Protect and enhance recreational and environmental education resources.

(4) Protect lake water quality.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79086

Notwithstanding any other provision of law, the board shall terminate any grant where it is determined that the project is not providing the proposed watershed benefits.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79087

Not more than 5 percent of the total amount deposited in the subaccount may be used to pay costs incurred in connection with the administration of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79088

Where recovery plans for coho salmon, steelhead trout, or other threatened or endangered aquatic species exist, projects funded under this article shall be consistent with those plans, and to the extent feasible, shall seek to implement actions specified in those plans.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 3. Water and Watershed Education Program

79090

(a) There is hereby created in the account the Water and Watershed Education Subaccount.

(b) For the purposes of this article, subaccount means the Water and Watershed Education Subaccount created by subdivision (a).

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79091

The sum of eight million dollars ($8,000,000) is hereby transferred from the account to the subaccount for the purposes of implementing this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79092

Three million dollars ($3,000,000) in the subaccount, upon appropriation by the Legislature to the department, may be used by the department for allocation to California State University, Fresno for the purposes of establishing and furthering the purposes of the California Water Institute at that campus.

(Amended by Stats. 2001, Ch. 606, Sec. 13. Effective October 9, 2001.)



79093

Two million dollars ($2,000,000) in the subaccount, upon appropriation by the Legislature to the department, shall be used by the department for the development of a Delta Science Center, including, but not limited to, all of the following components:

(a) Public educational opportunities.

(b) Wildlife and habitat enhancement.

(c) Preservation of agricultural lands.

(d) Enhanced levee protection and rehabilitation.

(e) Water quality improvements.

(f) Nonstructural flood protection.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79094

Three million dollars ($3,000,000) in the subaccount, upon appropriation by the Legislature to the University of California, may be used for the purpose of site acquisition, construction, and equipping of a Watershed Science Laboratory, for long-term monitoring and research with regard to the hydrology, geomorphology, water quality and aquatic and riparian ecology of the north delta and its tributary watersheds.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 4. River Protection Program

79100

(a) There is hereby created in the account the River Protection Subaccount.

(b) For the purposes of this article, subaccount means the River Protection Subaccount created by subdivision (a).

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79101

The sum of ninety-five million dollars ($95,000,000) is hereby transferred from the account to the subaccount for the purposes of implementing this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79102

The money in the subaccount, upon appropriation by the Legislature, may be used to meet the requirements of Article 6 (commencing with Section 78682) of Chapter 6 of Division 24.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79103

At least 60 percent of the funds transferred pursuant to Section 79101 shall be used for projects that are located in, or in close proximity to, major metropolitan areas.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79103.2

Notwithstanding any other provision of this article, of the funds transferred pursuant to Section 79101, ten million dollars ($10,000,000) shall, upon appropriation to the department, be allocated to the San Joaquin River Parkway Conservancy for the purposes of the San Joaquin River Parkway.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79103.4

Notwithstanding any other provision of this article, of the funds transferred pursuant to Section 79101, two million five hundred thousand dollars ($2,500,000) in the subaccount shall be used by the department, upon appropriation, for the purpose of the Kern River Parkway Project between the mouth of Kern Canyon and Interstate Highway Route 5.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79104

Not more than 3 percent of the total amount deposited in the subaccount may be used to pay the costs incurred in connection with the administration of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 5. Southern California Integrated Watershed Program

79104.20

The Legislature hereby finds and declares all of the following:

(a) The Santa Ana Watershed is experiencing increased water demands due to significant population growth that has caused undue infrastructure dependence and strain on imported water supplies.

(b) Regional programs have been developed to address the problems facing the watershed. These programs have four main elements, as follows:

(1) Storage of more than one million acre-feet of water from wet years in groundwater storage basins.

(2) Conservation, including water use efficiency and reclamation, that results in the substantial development of new usable supplies.

(3) Desalting and treatment of brackish water to allow poor quality water to be reclaimed and used.

(4) Enhancement of native habitat along the river and its tributaries.

(c) The water supply programs proposed by the Santa Ana Watershed Project Authority will develop significant new water supply and storage capabilities, thereby reducing the imported water needs of urban southern California, especially during dry years.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79104.22

(a) There is hereby created in the account the Santa Ana River Watershed Subaccount.

(b) For purposes of this article, subaccount means the Santa Ana River Watershed Subaccount created by subdivision (a).

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79104.24

The sum of two hundred thirty-five million dollars ($235,000,000) is hereby transferred from the account to the subaccount.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79104.26

The money in the subaccount, upon appropriation by the Legislature to the board, may be used by the board for allocation to the Santa Ana Watershed Project Authority for all of the following projects for the purposes of rehabilitating and improving the Santa Ana River Watershed:

(a) Basin water banking in one or more of the following basins: Chino, Colton, Orange County, Riverside, San Bernardino, and San Jacinto.

(b) Contaminant and salt removal through reclamation and desalting in Orange County, San Jacinto, or other basins in the watershed.

(c) Removal of nonnative plants, and the creation of new open space and wetlands.

(d) Programs for water conservation and efficiency and storm water capture and management.

(e) Planning and implementation of a flood control program to protect agricultural operations and adjacent property , to assist in abating the effects of waste discharges into waters of the state, consistent with the requirements of Section 13442.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79104.30

It is the intent of the Legislature to urge the federal government to allocate funds for projects to improve the Santa Ana River Watershed to match the state s financial commitment to the projects described in this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79104.32

It is the intent of the Legislature that the expenditure of the funds under this article be made through a broad-based watershed stakeholder process.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79104.34

Not more than 3 percent of the total amount deposited in the subaccount may be used to pay costs incurred by the board in connection with the administration of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 6. Lake Elsinore and San Jacinto Watershed Program

79104.100

(a) There is hereby created in the account the Lake Elsinore and San Jacinto Watershed Subaccount.

(b) For the purposes of this article, subaccount means the Lake Elsinore and San Jacinto Watershed Subaccount created by subdivision (a).

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79104.102

The sum of fifteen million dollars ($15,000,000) is hereby transferred from the account to the subaccount.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79104.104

The money in the subaccount, upon appropriation by the Legislature to the board, may be used by the board to rehabilitate and improve the Lake Elsinore Watershed and San Jacinto Watershed and the water quality of Lake Elsinore by funding one or more of the following projects: watershed monitoring, storm channel modification, nutrient control, aeration, wetlands restoration and enhancement, wildlife habitat enhancement, fishery enhancement, calcium quicklime treatment, and sediment removal, or for grants awarded by the board to the Santa Ana Watershed Project Authority, other joint powers authorities, or local public agencies for any of these purposes, and for related planning and administrative costs.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79104.106

To the maximum extent feasible, the watershed management and flood control projects described in Section 79104.104 shall do one or more of the following:

(a) Preserve agricultural land.

(b) Protect wildlife habitat.

(c) Protect and enhance recreational resources.

(d) Improve lake water quality.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79104.108

It is the intent of the Legislature to urge the federal government to allocate funds for projects to improve the Lake Elsinore Watershed and San Jacinto Watershed, and lake water quality by matching the state s financial commitment to those projects.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79104.110

The funds appropriated pursuant to Section 79104.104 shall be allocated to a joint powers agency consisting of the City of Lake Elsinore, the Santa Ana Watershed Project Authority, the Elsinore Valley Municipal Water District and other agencies for implementation of programs to improve the water quality and habitat of Lake Elsinore, and its back basin consistent with the Lake Elsinore Management Plan.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79104.114

Not more than 3 percent of the total amount deposited in the subaccount may be used to pay costs incurred in connection with the administration of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 7. Coastal Watershed Salmon Habitat Program

79104.200

(a) There is hereby created in the account the Coastal Watershed Salmon Habitat Subaccount.

(b) For the purpose of this article, subaccount means the Coastal Watershed Salmon Habitat Subaccount created by subdivision (a).

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79104.202

The sum of twenty-five million dollars ($25,000,000) is hereby transferred from the account to the subaccount for the purposes of implementing this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79104.204

The money in the subaccount, upon appropriation by the Legislature to the Department of Fish and Game, shall be used by the Department of Fish and Game for direct expenditure and for grants to public agencies and nonprofit organizations to protect, restore, acquire, and enhance habitat for salmon. These funds may be used to match federal funding available for those purposes.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79104.206

Not more than 3 percent of the total amount deposited in the subaccount may be used to pay the costs incurred in connection with the administration of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)









CHAPTER 7. Clean Water and Water Recycling Program

ARTICLE 1. Clean Water and Water Recycling Account

79105

For the purposes of this chapter, account means the Clean Water and Water Recycling Account created by Section 79106.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79106

The Clean Water and Water Recycling Account is hereby created in the fund. The sum of three hundred fifty-five million dollars ($355,000,000) is hereby transferred from the fund to the account.

(Amended by Stats. 2000, Ch. 1078, Sec. 6. Effective January 1, 2001.)






ARTICLE 2. Nonpoint Source Pollution Control Program

79110

The purpose of this article is to provide grant funding for projects that protect the beneficial uses of water throughout the state through the control of nonpoint source pollution.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79111

Unless the context otherwise requires, the following definitions govern the construction of this article:

(a) Best management practices means those practices or set of practices determined by the board, a regional board, or the water quality planning agency for a designated area to be the most effective feasible means of preventing or reducing the generation of a specific type of nonpoint source pollution, given technological, institutional, environmental, and economic constraints.

(b) Capital costs has the same meaning as cost, as defined in Section 32025 of the Public Resources Code.

(c) Management measures means economically achievable measures to prevent or control the addition of pollutants to state waters, which reflect the greatest degree of pollutant prevention achievable through the application of the best available nonpoint source pollution control practices, technologies, processes, siting criteria, operating methods, or other alternatives.

(d) Regional board means a regional water quality control board.

(e) Subaccount means the Nonpoint Source Pollution Control Subaccount created by Section 79112.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79112

There is hereby created in the account the Nonpoint Source Pollution Control Subaccount.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79113

The sum of one hundred million dollars ($100,000,000) is hereby transferred from the account to the subaccount for the purposes of implementing this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79114

(a) The money in the subaccount, upon appropriation by the Legislature to the board, may be used by the board to award grants, not to exceed five million dollars ($5,000,000) per project, to local public agencies or nonprofit organizations formed by landowners to prepare and implement local nonpoint source plans. Grants shall only be awarded for any of the following projects:

(1) A project that is consistent with local watershed management plans that are developed under subdivision (d) of Section 79080 and with regional water quality control plans.

(2) A broad-based nonpoint source project, including a project identified in the board s Initiatives in NPS Management, dated September 1995, and nonpoint source technical advisory committee reports.

(3) A project that is consistent with the Integrated Plan for Implementation of the Watershed Management Initiative prepared by the board and the regional boards.

(4) A project that implements management measures and practices or other needed projects identified by the board pursuant to its nonpoint source pollution control program s 15-year implementation strategy and five-year implementation plan that meets the requirements of Section 6217(g) of the federal Coastal Zone Act Reauthorization Amendments of 1990.

(b) The projects funded from the subaccount shall demonstrate a capability of sustaining water quality benefits for a period of 20 years. Categories of nonpoint source pollution addressed by projects may include, but are not limited to: silviculture, agriculture, urban runoff, mining, hydromodification, grazing, onsite disposal systems, boatyards and marinas, and animal feeding operations. Projects to address nonpoint source pollution may include, but are not limited to, wildfire management, installation of vegetative systems to filter or retard pollutant loading, incentive programs or large scale demonstration programs to reduce commercial reliance on polluting substances or to increase acceptance of alternative methods and materials, and engineered features to minimize impacts of nonpoint source pollution. Projects shall have defined water quality or beneficial use goals.

(c) Projects funded from the subaccount shall utilize best management practices, management measures, or both.

(d) If projects include capital costs, those costs shall be identified by the project applicant. The grant recipient shall provide a matching contribution for the portion of the project consisting of capital expenditures for construction, according to the following formula:

Project Capital Cost/Capital Cost Match by Recipient

$1,000,000 to $5,000,000, inclusive ........................

20%

$125,000 to $999,999, inclusive ........................

15%

$1 to $124,999, inclusive ........................

10%

(e) Not more than 25 percent of a grant may be awarded in advance of actual expenditure.

(f) A proponent of a project funded from the subaccount shall be required to submit to the board a monitoring and reporting plan that does all of the following:

(1) Identifies one or more nonpoint sources of pollution.

(2) Describes the baseline water quality of the waterbody impacted.

(3) Describes the manner in which the proposed practices or measures are implemented.

(4) Determines the effectiveness of the proposed practices or measures in preventing or reducing pollution.

(g) Notwithstanding subdivision (b), the board may award up to 5 percent of the total amount deposited in the subaccount for demonstration projects that are intended to prevent, reduce, or treat nonpoint source pollution.

(h) A grant recipient shall submit a report to the board, upon completion of the project, that summarizes completed activities and indicates whether the purposes of the project have been met. The report shall include information collected by the grant recipient in accordance with the project monitoring and reporting plan, including a determination of the effectiveness of the best management practices or management measures implemented as part of the project in preventing or reducing nonpoint source pollution. The board shall make the report available to watershed groups, and federal, state, and local agencies.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79114.2

Notwithstanding any other provision of this article, the sum of five million dollars ($5,000,000) is hereby appropriated from the subaccount, to the board to be used by the board, after consultation with the Department of Food and Agriculture, for loans, not to exceed five hundred thousand dollars ($500,000) per loan, to provide low interest loans to finance the construction of projects designed to manage animal nutrients from animal feeding operations. Grants may be made available to local public agencies to pay for the cost of developing ordinances, regulations, and elements for their General Plan or other planning devices to assist in providing uniform standards for the permitting and operation of animal feeding operations within their jurisdictions. These funds may also be used for the preparation of the related environmental reviews that may be necessary under the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) for approval of the devices.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79114.3

No project shall receive funds under this article if it receives funds pursuant to Article 5 (commencing with Section 79148).

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79114.5

(a) Sixty percent of the money in the subaccount shall be allocated to projects in the Counties of Riverside, Ventura, Los Angeles, San Diego, Orange, or San Bernardino.

(b) Forty percent of the money in the subaccount shall be allocated to projects in counties not described in subdivision (a).

(c) This section does not apply to Section 79114.2 or Section 79117.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79115

The board may adopt regulations to implement this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79116

Not more than 5 percent of the total amount deposited in the subaccount may be used to pay the costs incurred in connection with the administration of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79117

(a) Notwithstanding any other provision of this article, of the funds transferred pursuant to Section 79113, the sum of ten million dollars ($10,000,000), upon appropriation by the Legislature to the board, may be used by the board, after consultation with the Department of Pesticide Regulation and the Office of Environmental Health Hazard Assessment, for grants as follows:

(1) Two million dollars ($2,000,000) for research and source identification.

(2) Eight million dollars ($8,000,000) for mitigation measures to protect water quality from potential adverse effects of pesticides, which measures have the ability to provide benefits for a period of 20 years, as determined by the board after consultation with the Department of Pesticide Regulation and the Office of Environmental Health Hazard Assessment.

(b) The board shall adopt regulations to carry out this section.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 3. Clean Water Program

79120

Unless the context otherwise requires, the following definitions govern the construction of this article:

(a) Eligible project means a project or activity described in paragraph (1), (2), (3), or (4) of subdivision (a) of Section 13480 that is all of the following:

(1) Necessary to prevent water pollution, reclaim water, or improve water quality.

(2) Eligible for funds from the State Revolving Fund Loan Subaccount or federal assistance.

(3) Certified by the board as entitled to priority over other eligible projects.

(4) Complies with applicable water quality standards, policies, and plans.

(b) Federal assistance means money provided to a municipality, either directly or through allocation by the state, from the federal government to construct eligible projects pursuant to the Clean Water Act.

(c) Municipality has the same meaning as defined in the Clean Water Act and also includes the state or any agency, department, or political subdivision thereof, and applicants eligible for technical assistance under Section 319 (33 U.S.C. Sec. 1329) or grants under Section 320 of the Clean Water Act (33 U.S.C. Sec. 1330).

(d) Small community means a municipality with a population of 10,000 persons or less, or a reasonably isolated and divisible segment of a larger municipality where the segment of the population is 10,000 persons or less, with a financial hardship as determined by the board.

(e) Treatment works has the same meaning as defined in the Clean Water Act.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79121

There is hereby created in the account all of the following subaccounts:

(a) The State Revolving Fund Loan Subaccount.

(b) The Small Communities Grant Subaccount.

(c) The Wastewater Construction Grant Subaccount.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79122

The following amounts are hereby transferred from the account to the following subaccounts and, notwithstanding Section 13340 of the Government Code, are hereby continuously appropriated, without regard to fiscal years, to the board, as follows:

(a) Thirty million five hundred thousand dollars ($30,500,000) to the State Revolving Fund Loan Subaccount for the purposes of providing loans pursuant to the Clean Water Act, to aid in the construction or implementation of eligible projects, and for the purposes described in Section 79124.

(b) Thirty-four million dollars ($34,000,000) to the Small Communities Grant Subaccount for grants by the board to small communities for construction of eligible treatment works, and for the purposes described in Section 79124.

(Amended by Stats. 2000, Ch. 1078, Sec. 6.3. Effective January 1, 2001.)



79122.2

The sum of thirty-five million five hundred thousand dollars ($35,500,000) is hereby transferred from the account to the Wastewater Construction Grant Subaccount and, upon appropriation by the Legislature to the board, may be used by the board for the purposes of providing grants to aid in the construction of treatment works for the Cities of Manteca, Stockton, Tracy, and Orange Cove.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79122.4

The board may transfer unallocated funds from the State Revolving Fund Loan Subaccount to the State Water Pollution Control Revolving Fund created pursuant to Section 13477 for the purposes of meeting federal requirements for state matching funds to provide loans in accordance with the Clean Water Act.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79123

The board may adopt regulations to carry out this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79124

The board may, by contract or otherwise, undertake plans, surveys, research, development, and studies necessary or desirable to carry out this article, and may prepare recommendations with regard thereto, including the preparation of comprehensive statewide or areawide studies and reports on the collection, treatment, and disposal of waste, and wastewater recycling. For the purposes of this section, research may include the design, acquisition, installation, or construction of monitoring and testing equipment and related facilities.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79125

Not more than 3 percent of the total amount deposited in each subaccount created pursuant to this article may be used to pay the costs incurred in connection with the administration of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79126

Not more than 2 percent of the total amount deposited in each subaccount under this article may be used for the purposes of Section 79124.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79127

For the purposes of implementing subdivision (a) of Section 79122, the board may make loans to municipalities, pursuant to contract, to aid in the construction or implementation of eligible projects.

(Amended by Stats. 2000, Ch. 1078, Sec. 6.5. Effective January 1, 2001.)



79128

(a) For purposes of subdivision (b) of Section 79122, the board may make grants to small communities so that any state grant does not exceed 97
1/2
percent of the eligible cost of necessary studies, planning, design, and construction of the eligible project determined in accordance with applicable state law and regulations.

(b) The total amount of grants made pursuant to paragraph (2) of subdivision (a) of Section 79122, for any single project, may not exceed three million five hundred thousand dollars ($3,500,000).

(Amended by Stats. 2000, Ch. 1078, Sec. 6.7. Effective January 1, 2001.)



79128.5

For the purposes of Section 79122.2, the board may make grants for the cost of planning, design, and construction of treatment works necessary to comply with waste discharge requirements.

(Amended by Stats. 2000, Ch. 1078, Sec. 6.9. Effective January 1, 2001.)



79129

Any contract entered into pursuant to this article for a loan or grant may include provisions determined by the board, and shall include all of the following provisions:

(a) An estimate of the reasonable cost of the project.

(b) A description of the type of assistance being offered.

(c) An agreement by the board to pay to the municipality or small community, during the progress of the project or following completion, as agreed upon by the parties, the amount specified in the contract determined pursuant to applicable federal and state laws.

(d) An agreement by the municipality or small community to proceed expeditiously with, and complete, the project, commence operation of the project upon completion, properly operate and maintain the project in accordance with applicable provisions of law, and provide for payment of its share of the costs of the project.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79130

All contracts entered into pursuant to this article for loans or grants are subject to both of the following requirements:

(a) Municipalities seeking assistance shall demonstrate, to the satisfaction of the board, that an adequate opportunity for public participation regarding the project has been provided.

(b) Any election held with respect to the project shall include the voters of the entire municipality unless the municipality proposes to accept the assistance on behalf of a specified portion or portions of the municipality, in which case the election shall be held in that portion or portions of the municipality only.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79131

Any loan made pursuant to Section 79127 shall meet the requirements of paragraph (1) of subdivision (b) of Section 13480.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79132

All principal and interest payments received pursuant to loan contracts entered into pursuant to this article shall be deposited in the State Revolving Fund Loan Subaccount for the purposes of entering into additional loans under this article, and shall not be transferred to the General Fund.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79133

(a) Notwithstanding any other provision of this article, of the continuously appropriated funds described in subdivision (a) of Section 79122, the sum of seven million dollars ($7,000,000) shall be used by the Department of Toxic Substances Control for allocation to local agencies for groundwater remediation projects.

(b) The Department of Toxic Substances Control shall adopt regulations to carry out this section.

(Amended by Stats. 2000, Ch. 1078, Sec. 6.10. Effective January 1, 2001.)






ARTICLE 4. Water Recycling Program

79135

Unless the context otherwise requires, the following definitions govern the construction of this article:

(a) Municipality has the same meaning as that set forth in subdivision (c) of Section 79120.

(b) Subaccount means the Water Recycling Subaccount created by Section 79136.

(c) Water recycling project means a water recycling project that meets applicable reclamation criteria and water reclamation requirements and that complies with applicable water quality standards, policies, and plans.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79136

There is hereby created in the account the Water Recycling Subaccount.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79137

(a) The sum of forty million dollars ($40,000,000) is hereby transferred from the account to the subaccount for the purposes of this article.

(b) (1) Sixty percent of the money in the subaccount shall be allocated to projects in the Counties of Riverside, Ventura, Los Angeles, San Diego, Orange, or San Bernardino.

(2) Forty percent of the money in the subaccount shall be allocated to projects in counties not described in paragraph (1).

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79138

Unallocated funds remaining in the Water Recycling Subaccount in the Clean Water and Water Recycling Account in the Safe, Clean, Reliable Water Supply Fund on March 8, 2000, and any funds deposited into that subaccount after that date, shall be transferred to, and all money repaid to the state pursuant to any loan contract executed under Chapter 17 (commencing with Section 14050) of Division 7 or Article 3 (commencing with Section 78620) of Chapter 5 of Division 24 shall be deposited in, the subaccount for the purposes of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79139

The board may enter into an agreement with the federal government for federal contributions to the subaccount if all of the following conditions have been met:

(a) The board has identified any required matching funds.

(b) The board is prepared to commit to the expenditure of any minimum amount in the subaccount in the manner required by the Clean Water Act.

(c) Any agreement between the board and the federal government is consistent with the purposes of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79140

(a) Notwithstanding Section 13340 of the Government Code, 50 percent of the money in the subaccount is hereby continuously appropriated, without regard to fiscal years, to the board for loans to municipalities for the design and construction of water recycling projects in accordance with Section 79141, and for the purposes described in Sections 79143, 79144, and 79145.

(b) Fifty percent of the money in the subaccount, upon appropriation by the Legislature to the board, may be used by the board for grants to municipalities for the design and construction of water recycling projects in accordance with Section 79141.

(Amended by Stats. 2000, Ch. 1078, Sec. 7. Effective January 1, 2001.)



79141

The board may enter into agreements with municipalities for loans and grants for projects to recycle water in accordance with this article. Criteria to be considered by the board in determining whether to enter into an agreement under this article may include, but are not limited to, whether the project is a cost-effective means to meet the state or local water supply needs, when compared to other sources of water supply that may be available to the municipality, whether the project is necessary to protect water quality, the readiness of the municipality to proceed with the design and construction of water recycling projects, the degree to which the recycled water improves water supply reliability, water quality, ecosystem restoration, and other environmental benefits, the net water savings benefit, the degree to which the recycled water would reduce water supply demands on the bay-delta system, the Colorado River, or other water systems critical to regional or statewide water supply, the ability to encourage development of new water recycling projects, and the amount of funding that the municipality is requesting under this article. The cost effectiveness of a project when compared to other sources of state or local water supply shall not be the sole factor in determining whether to enter into an agreement.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79142

An agreement entered into pursuant to Section 79141 may include those provisions determined by the board to be necessary for the purposes of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79142.2

(a) A contract for a loan made pursuant to this article may not provide for a moratorium on, or the deferment of, the payment of the principal of, or interest on, the loan.

(b) Any loan made pursuant to Section 79141 shall be for a period not to exceed 20 years.

(c) The board may enter into a contract for a loan that equals up to 100 percent of the total eligible cost of design and construction of an eligible recycling project.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79142.4

(a) The board may establish the interest rate for a loan made pursuant to this article at a rate equal to 50 percent of the interest rate paid by the state on the most recent sale of state general obligation bonds, to be computed according to the true interest cost method.

(b) If the interest rate so determined is not a multiple of one-tenth of 1 percent, the interest rate shall be set at the next higher multiple of one-tenth of 1 percent.

(c) The interest rate set for each contract shall be applied throughout the repayment period of the contract. There shall be a level annual repayment of principal and interest on the loans.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79142.6

All principal and interest payments received pursuant to loan contracts executed pursuant to this article shall be deposited in the subaccount for the purposes of this article, and shall not be transferred to the General Fund.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79142.8

All interest earned by assets in the subaccount shall be deposited in the subaccount.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79143

The board may make grants to municipalities for facility planning studies for water recycling projects. The amount of the grants may not exceed seventy-five thousand dollars ($75,000) per study.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79144

The board may, by contract or otherwise, undertake plans, surveys, research, development, and studies necessary or desirable to carry out this article, and may prepare recommendations with regard thereto, including the preparation of comprehensive statewide or areawide studies and reports on the collection, treatment, and disposal of waste and wastewater recycling. For the purposes of this section, research may include the design, acquisition, installation, or construction of monitoring and testing equipment and related facilities.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79145

(a) Not more than 3 percent of the total amount deposited in the subaccount may be used to pay the costs incurred in connection with the administration of this article.

(b) Not more than 3 percent of the total amount deposited in the subaccount may be used for the purposes of Section 79144.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79146

Notwithstanding any other provision of this article, the money in the subaccount may not be used to provide financial assistance to any water recycling project used to augment water supplies by discharging recycled water into a surface water reservoir that supplies water directly to a treatment facility for a water supply system that serves domestic uses.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79147

(a) The board may adopt regulations to carry out this article.

(b) The board is encouraged to expedite the review and processing of agreements to carry out the purposes of this article. The board shall report to the Legislature on the progress of implementing this article on or before June 30, 2001.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 5. Coastal Nonpoint Source Control Program

79148

The purpose of this article is to provide funding for projects that restore and protect the water quality and environment of coastal waters, estuaries, bays, and near shore waters and groundwaters.

(Amended by Stats. 2000, Ch. 1078, Sec. 8. Effective January 1, 2001.)



79148.2

Unless the context otherwise requires, the following definitions govern the construction of this article:

(a) Educational institution means community colleges, state colleges, and the University of California.

(b) Local public agency means any city, county, city and county, district, or other political subdivision of the state.

(c) Municipality has the same meaning as defined in the Clean Water Act and also includes the state or any agency, department, or political subdivision thereof, and applicants eligible for technical assistance under Section 319 (33 U.S.C. Sec. 1329) or grants under Section 320 of the Clean Water Act (33 U.S.C. Sec. 1330).

(d) Nonprofit organization means any California corporation organized under Section 501(c)(3) or 501(c)(5) of the Internal Revenue Code.

(e) Regional board means a regional water quality control board.

(f) Subaccount means the Coastal Nonpoint Source Control Subaccount created by Section 79148.4.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79148.4

There is hereby created in the account the Coastal Nonpoint Source Control Subaccount.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79148.6

The sum of ninety million dollars ($90,000,000) is hereby transferred from the account to the subaccount for the purposes of implementing this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79148.7

Notwithstanding any other provision of this article, the sum of four million dollars ($4,000,000), upon appropriation by the Legislature to the board, shall be allocated by the board to the City of Huntington Beach to fund multiagency studies to establish recommendations to address coastal nonpoint source pollution in the tidal marshes and coastal waters, and to implement those recommendations. Agencies authorized to conduct the studies and implement the recommendations may include, but need not be limited to, municipal and county governments, flood control districts, and sanitation districts.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79148.8

(a) The money in the subaccount, upon appropriation by the Legislature to the board, may be used by the board, in consultation with the California Coastal Commission, to award loans as provided in subdivision (b), and to award grants not to exceed five million dollars ($5,000,000) per project, to municipalities, local public agencies, educational institutions, or nonprofit organizations for the purposes of this article. Grants may be awarded for any of the following projects:

(1) A project designed to improve water quality at public beaches and to make improvements for the purpose of ensuring that coastal waters adjacent to public beaches meet the bacteriological standards set forth in Article 2 (commencing with Section 115875) of Chapter 5 of Part 10 of Division 104 of the Health and Safety Code.

(2) A project to provide comprehensive capability for monitoring, collecting, and analyzing ambient water quality, including monitoring technology that can be entered into a statewide information base with standardized protocols and sampling, collection, storage and retrieval procedures.

(3) A project to make improvements to existing sewer collection systems and septic systems for the restoration and protection of coastal water quality.

(4) A project designed to implement storm water and runoff pollution reduction and prevention programs for the restoration and protection of coastal water quality.

(5) A project that is consistent with the state s nonpoint source control program, as revised to meet the requirements of Section 6217 of the federal Coastal Zone Act Reauthorization Amendments of 1990, Section 319 of the federal Clean Water Act (33 U.S.C. Sec. 1329), and the requirements of Division 7 (commencing with Section 13000).

(b) In addition to the grants authorized pursuant to subdivision (a), the board may make loans not to exceed five million dollars ($5,000,000) per project to municipalities, local public agencies, educational institutions, or nonprofit organizations for the purposes set forth in paragraph (3) of subdivision (a).

(c) The projects funded from the subaccount shall demonstrate the capability of contributing to sustained, long-term water quality or environmental restoration or protection benefits for a period of 20 years, shall address the causes of degradation, rather than the symptoms, and shall be consistent with water quality and resource protection plans prepared, implemented, or adopted by the board, the applicable regional water quality control board, and the California Coastal Commission.

(d) An applicant for funds from the subaccount shall be required to submit to the board a monitoring and reporting plan that does all of the following:

(1) Identifies the nonpoint source or sources of pollution to be prevented or reduced by the project.

(2) Describes the baseline water quality or quality of the environment to be addressed.

(3) Describes the manner in which the project will be effective in preventing or reducing pollution and in demonstrating the desired environmental results.

(e) Upon completion of the project, a recipient of funds from the subaccount shall submit a report to the board that summarizes the completed activities and indicates whether the purposes of the project have been met. The report shall include information collected by the recipient in accordance with the project monitoring and reporting plan, including a determination of the effectiveness of the project in preventing or reducing pollution. The board shall make the report available to the public, watershed groups, and federal, state, and local agencies.

(f) If projects include capital costs for construction, those costs shall be identified by the project applicant. The grant recipient shall provide a matching contribution for the portion of the project consisting of capital costs for construction, according to the following formula:

Capital Cost Project Cost/Capital Cost Match by Recipient

$1,000,000 to $5,000,000, inclusive ........................

20%

$125,000 to $999,999, inclusive ........................

15%

$1 to $124,999, inclusive ........................

10%

For the purposes of this subdivision, capital costs has the same meaning as cost as defined in Section 32025 of the Public Resources Code.

(g) Not more than 25 percent of a grant may be awarded in advance of actual expenditure.

(h) An applicant for funds from the subaccount shall inform the board of any necessary public agency approvals, entitlements, and permits that may be necessary to implement the project. The application shall certify to the board, at the appropriate time, that those approvals, entitlements, and permits have been granted.

(i) Where recovery plans for coho salmon, steelhead trout, or other threatened or endangered aquatic species exist, projects funded under this article shall be consistent with those plans, and to the extent feasible, shall seek to implement actions specified in those plans.

(Amended by Stats. 2000, Ch. 1078, Sec. 9. Effective January 1, 2001.)



79148.10

(a) Sixty percent of the money in the subaccount shall be allocated to projects in the Counties of Riverside, Ventura, Los Angeles, San Diego, Orange, or San Bernardino.

(b) Forty percent of the money in the subaccount shall be allocated to projects in the counties not described in subdivision (a).

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79148.12

The board shall provide opportunity for public review and comment in awarding funds pursuant to this article, and may, in consultation with the California Coastal Commission, adopt regulations to implement this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79148.14

No project shall receive funds under this article if it receives funds pursuant to Article 2 (commencing with Section 79110).

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79148.15

Notwithstanding any other provision of this article, three million dollars ($3,000,000), upon appropriation by the Legislature to the board, shall be allocated by the board to the San Diego County Water Authority for environmental studies and engineering studies for the San Diego Regional Conveyance Facility.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79148.16

Not more than 5 percent of the total amount deposited in the subaccount may be used to pay the costs incurred in connection with the administration of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 6. Seawater Intrusion Control

79149

Unless the context otherwise requires, the following definitions govern the construction of this article:

(a) (1) Eligible seawater intrusion control project means a project that meets all of the following requirements:

(A) The project is necessary to protect groundwater and meets both of the following requirements:

(i) The project is within a basin that is subject to a local groundwater management plan for which a review is completed pursuant to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(ii) The project is threatened by seawater intrusion in an area where restrictions on groundwater pumping, a physical solution, or both, are necessary to prevent the destruction of, or irreparable injury to, groundwater quality.

(B) In the case of a project that would provide a substitute water supply, the project is cost-effective when compared to the development of other new sources of water and includes requirements or measures adequate to ensure that the substitute supply will be used in lieu of previously established extractions or diversions of groundwater.

(C) The project complies with applicable water quality standards, policies, and plans.

(2) Eligible projects may include, but are not limited to, water conservation, freshwater well injection, and substitution of groundwater pumping from local surface supplies.

(b) Local agency means any city, county, district, joint powers authority, or other political subdivision of the state involved in water management.

(c) Subaccount means the Seawater Intrusion Control Subaccount created by Section 79149.2.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79149.2

(a) There is hereby created in the account the Seawater Intrusion Control Subaccount. The sum of twenty-five million dollars ($25,000,000) is hereby transferred from the account to the subaccount for the purposes of implementing this article.

(b) Notwithstanding Section 13340 of the Government Code, the money in the subaccount is hereby continuously appropriated, without regard to fiscal years, to the board for loans to local agencies to carry out eligible seawater intrusion control projects and for the purposes described in this article and for the administration of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79149.3

Unallocated funds remaining in the Seawater Intrusion Control Subaccount in the Clean Water and Water Recycling Account in the Safe, Clean, Reliable Water Supply Fund on March 8, 2000, and any funds deposited into that subaccount after that date, shall be transferred to, and all money repaid to the state pursuant to any loan contract executed under Article 6 (commencing with Section 78648) of Chapter 5 of Division 24 shall be deposited in, the subaccount for the purposes of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79149.4

The board may enter into contracts to make loans to local agencies for the purposes set forth in this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79149.6

Any contract for a loan entered into pursuant to Section 79149.4 may include those provisions determined by the board to be necessary for the purposes of this article and shall include both of the following provisions:

(a) An estimate of the reasonable cost of the eligible seawater intrusion control project.

(b) An agreement by the local agency to proceed expeditiously with, and complete, the eligible seawater intrusion control project, commence operation of the project in accordance with applicable provisions of law, and provide for the payment of the local agency s share of the cost of the project, including the principal of, and interest on, the loan.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79149.8

(a) A contract for a loan may not provide for a moratorium on the payment of the principal of, or interest on, the loan.

(b) Any loan made pursuant to Section 79149.4 shall be for a period not to exceed 20 years.

(c) The board may enter into a contract for a loan amount that equals up to 100 percent of the total eligible cost of design and construction of an eligible seawater intrusion control project.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79149.10

(a) The board shall establish the interest rate for a loan made pursuant to this article at a rate equal to 50 percent of the interest rate paid by the state on the most recent sale of state general obligation bonds, to be computed according to the true interest cost method.

(b) If the interest rate so determined is not a multiple of one-tenth of 1 percent, the interest rate shall be set at the next higher multiple of one-tenth of 1 percent.

(c) The interest rate set for each contract shall be applied throughout the repayment period of the contract. There shall be a level annual repayment of principal and interest on the loans.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79149.12

All principal and interest payments received pursuant to loan contracts entered into pursuant to this article shall be deposited in the subaccount.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79149.14

The board may, by contract or otherwise, undertake plans, surveys, research, development, and studies necessary, convenient, or desirable to carry out the purposes of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79149.16

Not more than 3 percent of the total amount deposited in the subaccount may be used to pay for both of the following:

(a) To pay the costs incurred in connection with the administration of this article.

(b) For the purposes of Section 79149.14.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)









CHAPTER 8. Water Conservation Program

ARTICLE 1. Findings and Declarations

79150

The Legislature finds and declares that:

(a) Voluntary, cost-effective capital outlay water conservation programs can help meet the growing demand for clean and abundant water supplies throughout the state.

(b) The participation of the state in the construction of local water conservation projects is desirable to further the effective management of the water resources of the state.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 2. General Provisions

79151

Unless the context otherwise requires, the following definitions govern the construction of this chapter:

(a) Account means the Water Conservation Account created by Section 79152.

(b) (1) Water conservation program or project means those feasible capital outlay measures undertaken to improve the efficiency of water use through projects, the benefits of which exceed the costs.

(2) The programs include, but are not limited to, all of the following:

(A) The lining or piping of ditches.

(B) Improvements in water distribution system controls such as automated canal control, construction of small reservoirs within distribution systems that conserve water that has already been captured for use, and related physical improvements.

(C) Tailwater pumpback recovery systems.

(D) Major improvements to, or replacement of, deteriorated distribution systems to reduce leakage and maximize conservation.

(E) Capital outlay features of agricultural water conservation programs identified in the Memorandum of Understanding Regarding Efficient Agricultural Water Management Practices, dated July 16, 1997, and endorsed by the Agricultural Water Management Council, and any amendments thereto.

(c) Economically disadvantaged area means any area of the state for which both of the following statements apply:

(1) A median household income that is less than forty thousand dollars ($40,000) based on the most recent federal census.

(2) An annual average unemployment rate that is greater than 9 percent based on the most recent federal census.

(d) (1) Groundwater recharge facilities means lands and facilities for artificial groundwater recharge through methods that include, but are not limited to, percolation using basins, pits, ditches, and furrows, modified streambeds, flooding, and well injection. For the purposes of this chapter, expenditures for groundwater recharge facilities include capital outlay expenditures to expand, renovate, or restructure land and facilities used for the purposes of groundwater recharge and to acquire additional land for recharge basins.

(2) Groundwater recharge facilities may include any of the following:

(A) Instream facilities for regulation of water levels, but not regulation of streamflow to accomplish diversion from the waterway.

(B) Agency-owned facilities for extraction.

(C) Conveyance facilities to convey water to the recharge site, including devices for flow regulation and measurement of recharge waters.

(3) Any part or all of the project facilities, including the land under the facilities, may consist of separable features, or an appropriate share of multipurpose features, of a larger system, or both.

(e) Infrastructure rehabilitation project means a project located in an economically disadvantaged area for the repair, replacement, restoration, or rehabilitation of an existing water distribution system that delivers water for domestic, municipal, or industrial uses, including pipelines, pump stations, valves, meters, reservoirs, and all other appurtenant water delivery facilities that result in the reduction or elimination of significant distribution system water losses or replace a failing system component that threatens the health, safety, welfare, and economy of areas relying on the water distribution system.

(f) Local agency or agency means any city, county, city and county, district, joint powers authority, or other political subdivision of the state involved with water management. Local agency or agency also means a mutual water company. For purposes of this chapter, mutual water company means a nonprofit corporation organized for, or engaged in the business of, developing, distributing, supplying, or delivering water for irrigation or domestic use, or both, to its members or shareholders, at actual cost plus necessary expenses.

(g) Project may include any of the following:

(1) Water conservation project.

(2) Groundwater recharge facilities.

(3) Urban water conservation project.

(4) Infrastructure rehabilitation project.

(h) Urban water conservation project means capital outlay features of urban water conservation programs identified in the Memorandum of Understanding Regarding Urban Water Conservation in California, as amended on April 8, 1998, by the California Urban Water Conservation Council, and any amendments thereto.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79152

The Water Conservation Account is hereby created in the fund.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79153

(a) The sum of one hundred fifty-five million dollars ($155,000,000) is hereby transferred from the fund to the account for the purposes of this chapter.

(b) Unallocated funds remaining in the Water Conservation and Groundwater Recharge Subaccount in the Water Supply Reliability Account in the Safe, Clean, Reliable Water Supply Fund on March 8, 2000, shall be transferred to, and all money repaid to the state pursuant to any loan contract executed under Article 3 (commencing with Section 78670) of Chapter 6 of Division 24 shall be deposited in, the account for the purposes of entering into additional loans under Article 3 (commencing with Section 79157) and Article 4 (commencing with Section 79161).

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79154

(a) Any loan agreement entered into pursuant to this chapter may include provisions determined to be necessary by the department.

(b) Any loan agreement pursuant to this chapter shall include all of the following:

(1) A finding by the department that the agency has the ability to repay the loan, that the project is cost-effective, and that the project is feasible from an engineering or hydrologic standpoint, or both.

(2) An agreement by the agency to proceed expeditiously with, and complete, the project in conformance with approved plans and specifications and to operate and maintain the project properly upon completion throughout the repayment period.

(3) A provision that there shall be no moratorium on, or deferment of, payments of principal or interest.

(4) (A) A loan period of not more than 20 years with an interest rate set at a rate equal to 50 percent of the interest rate paid by the state on the most recent sale of state general obligation bonds, to be computed according to the true interest cost method.

(B) If the interest rate so determined is not a multiple of 1 percent, the interest rate shall be set at the next multiple of one-tenth of 1 percent.

(C) The interest rate for each loan agreement shall be applied throughout the repayment period of the contract. There shall be a level annual repayment of principal and interest on the loans.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79155

(a) Any grant agreement entered into pursuant to this chapter may include provisions determined to be necessary by the department.

(b) Any grant agreement pursuant to this chapter shall include both of the following:

(1) A determination by the department that the project is economically justified, and that the project is feasible.

(2) An estimate of the reasonable cost and benefit of the project, including a feasibility report that sets forth the engineering and financial feasibility of the project, and shall include a description of the proposed facilities and their relation to other water-related facilities in the system service area.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79155.5

Notwithstanding any other provision of law, regulations set forth in Chapter 2.3 (commencing with Section 450.1) of Division 2 of Title 23 of the California Code of Regulations that are in effect on March 8, 2000, may be used to carry out this chapter.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79156

Not more than 3 percent of the total amount deposited in the subaccount may be used by the department to pay the costs incurred in connection with the administration of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 3. Agricultural Water Conservation Program

79157

(a) The sum of thirty-five million dollars ($35,000,000) in the account, upon appropriation by the Legislature to the department, shall be used by the department for loans to local agencies to aid in the acquisition and construction of agricultural water conservation projects, and for grants in accordance with Section 79158.

(b) For the purposes of approving a loan under this section, the department shall determine if there will be a net saving of water as a result of each proposed project and if the project is determined by the department to be cost-effective.

(c) A project under this article shall not receive any more than five million dollars ($5,000,000) in loan proceeds from the department.

(d) The department shall give preference to the agencies that propose the most cost-effective projects.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79158

(a) The department may make grants to local agencies, under any terms and conditions that may be determined necessary by the department, for the purpose of financing feasibility studies of projects potentially eligible for a loan under Section 79157.

(b) No single feasibility study shall be eligible to receive more than one hundred thousand dollars ($100,000), and not more than 5 percent of the total amount deposited in the account may be expended for the purposes of financing feasibility studies.

(c) A grant for a feasibility study shall not affect the maximum amount of any loan that may be made under this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 4. Groundwater Recharge Facilities Program

79161

(a) The sum of thirty million dollars ($30,000,000) in the account is hereby appropriated to the department, without regard to fiscal years, for use by the department for loans and grants to local agencies for the acquisition and construction of groundwater recharge facilities.

(b) A loan application pursuant to this article shall include the reasonable cost and benefit of the proposed project, including a feasibility report that shall set forth the economic justification for the project, and shall include explanations of the proposed facilities and their relation to other water supply related facilities in the basin or region.

(c) A project under this article shall not receive any more than five million dollars ($5,000,000) in loan proceeds from the department.

(d) The department shall give preference under this section to projects that are located in overdrafted groundwater basins, projects of critical need, projects whose feasibility studies demonstrate the greatest engineering and hydrogeologic feasibility as determined by the department, and projects located in areas that have groundwater management plans.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79161.5

(a) The department may make grants to local agencies, under any terms and conditions that may be determined necessary by the department, for the purpose of financing feasibility studies of projects potentially eligible for a loan under Section 79161.

(b) No single feasibility study shall be eligible to receive more than one hundred thousand dollars ($100,000), and not more than 5 percent of the total amount deposited in the account may be expended for the purposes of financing feasibility studies.

(c) A grant for a feasibility study shall not affect the maximum amount of any loan that may be made under this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 5. Infrastructure Rehabilitation Program

79162

(a) The sum of sixty million dollars ($60,000,000) in the account, upon appropriation by the Legislature to the department, shall be used by the department for grants awarded by the department to local agencies for the purposes of funding infrastructure rehabilitation projects.

(b) (1) For the purposes of making grants pursuant to subdivision (a), the factors to be considered by the department in determining whether to enter into an agreement shall include, but not be limited to, the need to implement projects that provide measurable conservation through the reduction of system water losses by rehabilitating water delivery systems.

(2) Grants awarded pursuant to subdivision (a) shall be available for public water systems owned and operated by local agencies in economically disadvantaged areas with service connections that exceed 200 but are not greater than 16,000 in number. The department shall give highest priority in awarding grants to those agencies with the highest retail water rates and service charges as of January 1, 1999.

(c) No single construction grant under this article shall exceed five million dollars ($5,000,000).

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79162.2

(a) The department may make grants to local agencies, under any terms and conditions as may be determined necessary by the department, for the purpose of financing feasibility studies of projects potentially eligible for a grant under Section 79162.

(b) No single feasibility study shall be eligible to receive more than one hundred thousand dollars ($100,000), and not more than 5 percent of the total amount deposited in the account may be expended for the purposes of financing feasibility studies.

(c) A grant for a feasibility study shall not affect the maximum of any construction grant that may be made under this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79162.4

The department may adopt regulations to carry out this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 6. Urban Water Conservation Program

79163

(a) The sum of thirty million dollars ($30,000,000) in the account, upon appropriation by the Legislature to the department, shall be used by the department for grants and loans awarded by the department to local agencies for the purposes of funding urban water conservation projects.

(b) A project under this article shall not receive more than five million dollars ($5,000,000) in loan proceeds from the department.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79164

(a) The department may make grants to local agencies, under any terms and conditions that may be determined necessary by the department, for the purpose of financing feasibility studies of projects potentially eligible for a loan under Section 79163.

(b) No single feasibility study shall be eligible to receive more than one hundred thousand dollars ($100,000), and not more than 5 percent of the total amount deposited in the account may be expended for the purposes of financing feasibility studies.

(c) A grant for a feasibility study shall not affect the maximum amount of any loan that may be made under this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)









CHAPTER 9. Water Supply, Reliability, and Infrastructure Program

ARTICLE 1. Water Supply, Reliability, and Infrastructure Account

79165

For the purposes of this chapter, account means the Water Supply, Reliability, and Infrastructure Account created by Section 79166.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79166

The Water Supply, Reliability, and Infrastructure Account is hereby created in the fund. The sum of six hundred thirty million dollars ($630,000,000) is hereby transferred from the fund to the account.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 2. Groundwater Storage Program

79170

The Legislature finds and declares that the conjunctive management of surface water and groundwater is an effective way to improve the reliability of water supply for all sectors in California.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79171

Unless the context otherwise requires, the following definitions govern the construction of this article:

(a) Conjunctive use means the temporary storage of water in a groundwater aquifer through intentional recharge and subsequent extraction for later use. Storage is accomplished by either of the following methods:

(1) Direct recharge of an aquifer by conducting surface water into the ground by various means, including, without limitation, spreading ponds and injection wells for the purpose of making the water stored in the aquifer available for extraction and later use in drier years.

(2) In-lieu recharge means increasing the amount of groundwater available in an aquifer by substituting surface water supplies to a user who would otherwise pump groundwater.

(b) Conjunctive use facilities include land and appurtenant facilities for any phase of a conjunctive use operation. Appurtenant facilities may include subsurface storage, treatment, conveyance, recharge ponds, injection wells, spreading grounds, monitoring, measurements, subsidence detection, flow regulation, detention basins to facilitate recharge, diversion facilities, and extraction facilities.

(c) Conjunctive use project means a project that is intended to produce water supply benefits for the local agency or a project that is intended to produce water supply benefits for water users, including the environment, in addition to the local agency.

(d) Local agency means any city, county, city and county, district, joint powers authority, mutual water company, or other political subdivision of the state.

(e) Project participants means any public agency participating in, and benefiting from, a conjunctive use project under this article.

(f) Subaccount means the Conjunctive Use Subaccount created by Section 79172.

(Amended by Stats. 2000, Ch. 1078, Sec. 10. Effective January 1, 2001.)



79172

There is hereby created in the account the Conjunctive Use Subaccount.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79173

The sum of two hundred million dollars ($200,000,000) is hereby transferred from the account to the subaccount for the purposes of implementing this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79174

The money in the subaccount, upon appropriation by the Legislature to the department, may be used by the department for grants for feasibility studies, project design, or the construction of conjunctive use projects on a pilot or operational scale.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79175

Not more than 5 percent of the total amount deposited in the subaccount may be expended for purposes of financing feasibility studies.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79176

For the purpose of approving projects pursuant to this article, the department shall give priority to those projects for which there is available third-party funds from any source other than the Central Valley Project Restoration Fund authorized by the Central Valley Project Improvement Act. The department shall also take into consideration all of the following with regard to each proposed project:

(a) The magnitude of the actual increase in water supply yield and reliability compared to preexisting conditions.

(b) The consistency with the plans or recommendations proposed by CALFED.

(c) The distribution of the benefits to water supply and to the environment.

(d) The availability of the storage for conserved water.

(e) The technical and environmental suitability of the groundwater basin for conjunctive use.

(f) The potential to reduce critically overdrafted conditions in a groundwater basin.

(g) The need for the project.

(h) The potential to alleviate salt water intrusion into groundwater basins or other groundwater quality degradation.

(i) The economic, engineering, and hydrogeologic justification for the project.

(j) The availability of third-party or local matching funds from any source other than the Central Valley Project Restoration Fund authorized by the Central Valley Project Improvement Act.

(k) The involvement of one or more local agencies whose jurisdiction or water service area overlies or is adjacent to the aquifer utilized to store water.

(l) The potential to reduce dry year demand for surface water under existing contracts.

(m) The existence of a system for the recovery of the stored water or an agreement with the department or a local agency for the installation of that system.

(n) Whether the project is located in an area that is subject to a groundwater management program.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79177

To be eligible for funding for the construction of a conjunctive use project under this article, an applicant that is other than a local agency shall be required to carry out that project with the participation of a local agency. The department or a local agency may provide technical assistance, coordination, or any other assistance in implementing a project or study if requested by the participating local agency.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79178

No construction project may receive more than fifty million dollars ($50,000,000) from the subaccount.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79179

Not more than 5 percent of the total amount deposited in the subaccount may be used to pay the costs incurred in connection with the administration of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79180

Not less than 40 percent of the total amount deposited in the subaccount shall be expended for studies, projects, and facilities within watersheds of the central valley.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79181

(a) A project undertaken pursuant to this article shall fully protect and preserve the groundwater rights of the overlying landowners and shall fully protect and preserve the water rights of the project participants. The department shall not provide funding for a project unless it determines that the project will be designed and operated in a manner that ensures that other users of the same or a hydrologically related aquifer will not suffer any unreasonable diminution of the quantity or quality of their groundwater supplies or incur additional uncompensated expense as a result of the implementation of the project.

(b) For the purposes of receiving funding for a conjunctive use project pursuant to this article, the applicant shall be required to do both of the following:

(1) Provide for a continuing groundwater monitoring and mitigation program.

(2) Limit the extraction of the groundwater to not more than the amount of water that is stored or recharged by the project participants or the amount that complies with all laws and contract terms governing the extraction, appropriation, and use of groundwater by the project participants.

(c) Persons and agencies participating in the project may not assert a claim or file a cause of action against an overlying landowner who is not exceeding either of the following:

(1) The overlying landowner s historic rate of groundwater pumping.

(2) The full amount of groundwater to which the overlying landowner would be entitled to under state law regarding rights to groundwater and reasonable beneficial use on the landowner s land that overlies the groundwater.

(d) The overlying landowners may not assert a claim or file a cause of action against the persons or agencies participating in the project if the project is implemented in compliance with this section, except as provided by contract between the project participants.

(e) Nothing in this article modifies state law with regard to groundwater rights, regulation, or management.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79182

In carrying out this article and awarding grants, the department shall convene and consult with an advisory committee comprised of technically qualified representatives of local water agencies, project participants, environmental interests, agricultural laborer interests, and interests representing farmers who use groundwater. The advisory committee shall be geographically balanced to reflect the communities that use water in the Central Valley. If a member of the advisory committee, or a member of his or her immediate family, is employed by a grant applicant or the employer of a grant applicant, the committee members shall make that disclosure to the other members of the committee and shall not participate in the review of the grant application of that applicant.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79183

The department may adopt regulations to carry out this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 3. Bay-Delta Multipurpose Water Management Program

79190

Unless the context otherwise requires, the following definitions govern the construction of this article:

(a) CALFED Bay-Delta Program or program means the undertaking by CALFED pursuant to the Framework Agreement dated June 20, 1994, to develop a long-term solution to water management, environmental, and other problems in the bay-delta watershed by means of a programmatic environmental impact statement/environmental impact report.

(b) CALFED EIS/EIR means the final programmatic environmental impact statement/environmental impact report prepared by CALFED.

(c) CALFED stage 1 action means an action identified in the preferred alternative of the CALFED EIS/EIR as an action intended for implementation during stage 1 of Phase III of the CALFED Bay-Delta Program.

(d) (1) Eligible project means a demonstration project, subject to the CALFED adaptive management principle that requires an assessment of the performance of the demonstration projects in order to determine which projects are successful in achieving the goals of the program.

(2) Eligible project means a project that meets both of the following requirements.

(A) The project is identified in the CALFED EIS/EIR as a CALFED stage 1 action.

(B) The project does one or more of the following:

(i) Constructs treatment facilities or relocates discharge facilities for agricultural drainage generated within the delta to improve water quality in the delta or the quality of water that is transported from the delta.

(ii) Constructs facilities to control waste discharges that contribute to low dissolved oxygen and other water quality problems in the lower San Joaquin River and the south delta.

(iii) Constructs fish facilities for the State Water Project or the Central Valley Project intakes in the south delta, such as facilities for fish screens, fish handling, and fish passage, or modifications to intake structures or other facilities, to reduce losses of any life stages of fish to water diversions in the San Joaquin River and the delta in accordance with paragraph (1) of Section (C) of Chapter IV of the board s 1995 water quality control plan.

(iv) Constructs a permanent barrier at the head of Old River to improve fish migration and other permanent barriers in the south delta channels to improve water quality and water level for local diversions.

(v) Constructs facilities to control drainage from abandoned mines that adversely affect water quality in the bay-delta.

(vi) Constructs a permanent barrier at Grantline Canal to improve water quality and water levels for local diversion.

(e) Subaccount means the Bay-Delta Multipurpose Water Management Subaccount created by Section 79194.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79191

This article does not affect the authority of any agency pursuant to any other provision of law to expend funds for the purposes described in this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79192

The Legislature hereby finds and declares all of the following:

(a) CALFED is in the process of preparing a programmatic EIS/EIR for a long-term comprehensive plan that will resolve problems related to ecosystem restoration, including the recovery of endangered species such as chinook salmon, water quality, water supply, water management, and system integrity for the protection of beneficial uses of the bay-delta ecosystem.

(b) The CALFED Bay-Delta Program is of statewide and national importance. The state should participate in the funding of eligible projects as a part of its ongoing program to improve conditions in the bay-delta ecosystem.

(c) The programmatic EIS/EIR will include a schedule for funding and implementing all elements of the long-term comprehensive plan.

(d) The elements of the CALFED Bay-Delta Program will achieve balanced solutions in all identified problem areas, including the ecosystem, water quality, water supply, and system integrity.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79193

(a) This article does not authorize the implementation of the CALFED Bay-Delta Program or any element of that program. The implementation of the CALFED Bay-Delta Program, or any element of that program, shall only be undertaken pursuant to authority provided by law other than this division.

(b) Nothing in this article affects the obligation to comply with provisions of existing law in connection with the implementation of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79194

There is hereby created in the account the Bay-Delta Multipurpose Water Management Subaccount.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79195

The sum of two hundred fifty million dollars ($250,000,000) is hereby transferred from the account to the subaccount.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79196

(a) The money in the subaccount, upon appropriation by the Legislature to the department, may be used by the department to carry out eligible projects and for the purposes of Section 79202.

(b) Money in the subaccount that is allocated to carry out eligible projects, as described in clauses (ii), (iv), and (vi) of subparagraph (B) of paragraph (2) of subdivision (d) of Section 79190, and is not expended for those purposes, may be reallocated by the department to carry out other eligible projects, as described in clauses (i), (iii), and (v) of subparagraph (B) of paragraph (2) of subdivision (d) of Section 79190.

(c) No funds in the subaccount shall be used by the department unless and until the department has consulted, on an annual basis, with the state and federal agencies that participate in CALFED, as well as representatives of the public convened as a duly authorized advisory committee, with regard to the specific projects proposed for funding under this article. Decisions regarding specific expenditures of funds provided under this article shall be jointly determined, to the maximum extent possible, by the recommendations of the state and federal CALFED agencies with the advice of the advisory committee.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79196.5

The funds appropriated pursuant to Section 79196 shall be allocated as follows:

(a) Seventeen million dollars ($17,000,000) for the purposes of the project described in clause (i) of subparagraph (B) of paragraph (2) of subdivision (d) of Section 79190.

(b) Forty million dollars ($40,000,000) for the purposes of the project described in clause (ii) of subparagraph (B) of paragraph (2) of subdivision (d) of Section 79190.

(c) One hundred twenty million dollars ($120,000,000) for the purposes of the project described in clause (iii) of subparagraph (B) of paragraph (2) of subdivision (d) of Section 79190.

(d) Forty million dollars ($40,000,000) for the purposes of the project described in clause (iv) of subparagraph (B) of paragraph (2) of subdivision (d) of Section 79190.

(e) Seventeen million dollars ($17,000,000) for the purposes of the project described in clause (v) of subparagraph (B) of paragraph (2) of subdivision (d) of Section 79190.

(f) Sixteen million dollars ($16,000,000) for the purposes of the project described in clause (vi) of subparagraph (B) of paragraph (2) of subdivision (d) of Section 79190.

(Amended by Stats. 2000, Ch. 1078, Sec. 11. Effective January 1, 2001.)



79197

No funds in the subaccount may be expended until all of the following conditions have been met:

(a) The CALFED EIS/EIR has been certified by the state lead agency and a notice of determination has been issued as required by Division 13 (commencing with Section 21000) of the Public Resources Code.

(b) The CALFED EIS/EIR has been filed by the federal lead agencies with the United States Environmental Protection Agency, the required notice has been published in the Federal Register, and there has been federal approval of a program identical to the program approved by the state.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79198

The state, to the greatest extent possible, shall secure federal and nonfederal funds to implement this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79199

Due to the importance of issuing permits and otherwise expediting all elements of the CALFED Bay-Delta Program in a timely and balanced manner, the following procedures shall apply to the use of funds authorized by this article:

(a) After the requirements set forth in Section 79197 are met, funds in the subaccount shall become available for use in accordance with the schedule for eligible projects set forth in the final programmatic EIS/EIR, unless the Secretary of the Resources Agency determines that the schedule established in the final programmatic EIS/EIR has not been substantially adhered to.

(b) On or before November 15 of each year, the Secretary of the Resources Agency, in consultation with state and federal CALFED representatives and other interested persons and agencies, shall review adherence to the schedule.

(c) The absence of funding from nonfederal or nonstate sources shall not be a basis for a determination that the schedule has not been adhered to.

(d) If, at the conclusion of each annual review, the Secretary of the Resources Agency determines that the schedule established in the final programmatic EIS/EIR, or a revised schedule prepared pursuant to this subdivision, has not been substantially adhered to, the secretary, after notice to, and consultation with, state and federal CALFED representatives and other interested persons and agencies, shall prepare a revised schedule that ensures that balanced solutions in all identified problem areas, including ecosystem restoration, water supply, water quality, and system integrity are achieved, consistent with the intent of the final programmatic EIS/EIR. Funds shall be available for expenditure unless a revised schedule has not been developed within six months from the date on which the secretary determines that the prior schedule has not been substantially adhered to. Upon the preparation of any revised schedule under this subdivision, funds shall be expended in accordance with that revised schedule.

(e) Funds in the subaccount shall become available in accordance with the cost-share agreement developed by the CALFED Bay-Delta Program, which shall describe the federal, state, and local share of funding for the programs, projects, and other CALFED stage 1 actions.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79200

On or before December 15 of each year, the Secretary of the Resources Agency shall submit an annual report to the Legislature that describes the status of the implementation of all elements of the CALFED Bay-Delta Program, any determinations made by the secretary pursuant to subdivisions (b) and (d) of Section 79199 and other significant scheduling issues. The report also shall include a detailed accounting of expenditures, descriptions of programs for which expenditures have been made, and a schedule of anticipated expenditures for the next year.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79201

The report prepared pursuant to Section 79200 shall include both of the following:

(a) A summary of the results achieved by the projects funded under this article.

(b) An identification of any necessary modifications that should be made to eligible projects or other CALFED bay-delta projects, to ensure that the goals and objectives of CALFED are met.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79201.5

Nothing in this article shall be construed to address the allocation of benefits from projects or programs funded by this article. It is anticipated that this issue will be settled in the CALFED process or by the Legislature by statute.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79202

Not more than 5 percent of the total amount deposited in the subaccount may be used to pay the costs incurred in connection with the administration of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79203

The department may adopt regulations to carry out this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)






ARTICLE 4. Interim Water Reliable Supply and Water Quality Infrastructure and Management Program

79205.2

(a) Delta export service area, as used in this article, means both of the following:

(1) The counties included within the Association of Bay Area Governments.

(2) Those areas of the state outside the delta that receive water from the State Water Project or the Central Valley Project, either directly or by exchange, by means of diversions from the delta.

(b) Local agency, as used in this article, means any city, county, city and county, district, or other political subdivision of the state.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79205.4

(a) There is hereby created the Interim Water Supply and Water Quality Infrastructure and Management Subaccount.

(b) For the purposes of this article, subaccount means the Interim Reliable Water Supply and Water Quality Infrastructure and Management Subaccount.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79205.6

The sum of one hundred eighty million dollars ($180,000,000) is hereby transferred from the account to the subaccount for the purposes of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79205.8

(a) The money in the subaccount, upon appropriation by the Legislature to the department, may be used by the department to provide grants or loans, or any combination thereof, which are approved by the Governor, to local agencies located in the delta export service areas for programs or projects that can be completed and provide the intended benefits not later than March 8, 2009, and are designed to increase water supplies, enhance water supply reliability, or improve water quality.

(b) The department shall provide grants for programs or projects located outside the delta and which meet one of the following requirements:

(1) The project or program constructs new or expands existing groundwater storage and recovery projects or acquires rights to use storage in existing reservoirs.

(2) The project or program implements measures that facilitate improved water treatment, water transfers, or exchanges, including, but not limited to, a project that improves water quality by shifting reliance from lower quality to higher quality water supplies.

(3) The project or program implements state of the art agricultural water conservation programs, and programs that treat or manage agricultural drainage water for reuse or instream water quality benefits.

(c) The department shall list the projects that are proposed to be funded from the subaccount.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79205.10

For purposes of prioritizing eligible programs or projects for funding under this article, the department shall give priority to programs or projects that meet one or more of the following requirements:

(a) Can be completed expeditiously and thereby provide near term benefits and more immediate mitigation of urgent problems related to water supply and water quality.

(b) Implements actions to improve water quality and protect water level conditions in San Luis Reservoir.

(c) Includes public-private partnerships or cost sharing arrangements that maximize public benefits.

(d) Sponsored by a public agency with water supplies that are being or would be impacted to a greater degree by delta-related water supply shortages and water quality degradation.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79205.12

The state, to the greatest extent possible, shall seek matching federal funds to implement this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79205.14

Funds available from the subaccount shall be available for all phases of project development including, but not limited to, project administration, permitting and environmental compliance, feasibility studies, and construction.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79205.16

Not more than 5 percent of the total amount deposited in the subaccount may be used to pay costs incurred in connection with the administration of this article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)









CHAPTER 10. Fiscal Provisions

79210

Bonds in the total amount of one billion nine hundred seventy million dollars ($1,970,000,000), not including the amount of any refunding bonds issued in accordance with Section 79219, or so much thereof as is necessary, may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this division and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of the principal of, and interest on, the bonds as the principal and interest become due and payable.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79211

(a) The bonds authorized by this division shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), except Section 16727, and all of the provisions of that law apply to the bonds and to this division and are hereby incorporated in this division as though set forth in full in this division.

(b) For purposes of the State General Obligation Bond Law, each state agency that administers an appropriation of the Safe Drinking Water, Clean Water, Watershed Protection, and Flood Protection Bond Fund is designated the board.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79212

Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this division, the Safe Drinking Water, Clean Water, Watershed Protection, and Flood Protection Finance Committee is hereby created. For purposes of this division, the Safe Drinking Water, Clean Water, Watershed Protection, and Flood Protection Finance Committee is the committee as that term is used in the State General Obligation Bond Law. The committee consists of the Treasurer, the Controller, and the Director of Finance, or their designated representatives. A majority of the committee may act for the committee.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79213

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this division in order to carry out the actions specified in this division and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79214

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act that is necessary to collect that additional sum.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79215

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this division, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this division, as the principal and interest become due and payable.

(b) The sum necessary to carry out Section 79216, appropriated without regard to fiscal years.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79216

For the purposes of carrying out this division, the Director of Finance may authorize the withdrawal from the General Fund of an amount not to exceed the amount of the unsold bonds that have been authorized by the committee to be sold for the purpose of carrying out this division. Any amount withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund, plus an amount equal to the interest that the money would have earned in the Pooled Money Investment Account, from proceeds received from the sale of bonds for the purpose of carrying out this division.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79217

All money deposited in the fund that is derived from premium and accrued interest on bonds sold shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79218

The agency that administers an appropriation of the Safe Drinking Water, Clean Water, Watershed Protection, and Flood Protection Bond Fund may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account, in accordance with Section 16312 of the Government Code, for the purpose of carrying out this division. The amount of the request shall not exceed the amount of the unsold bonds that the committee, by resolution, has authorized to be sold for the purpose of carrying out this division. The requesting agency shall execute any documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated by the requesting agency in accordance with this division.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79219

The bonds may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code, which is a part of the State General Obligation Bond Law. Approval by the voters of the state for the issuance of the bonds described in this division includes the approval of the issuance of any other bonds issued to refund any bonds originally issued under this division or any previously issued refunding bonds.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79220

Notwithstanding any provision of this division or the State General Obligation Bond Law, if the Treasurer sells bonds pursuant to this division that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes, subject to designated conditions, the Treasurer may maintain separate accounts for the investment of bond proceeds and for the investment earnings on those proceeds. The Treasurer may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or to take any other action with respect to the investment and use of those bond proceeds required or desirable under federal law to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of that state.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79221

The Legislature hereby finds and declares that, inasmuch as the proceeds from the sale of bonds authorized by this division are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 1999, Ch. 725, Sec. 1. Approved March 7, 2000, by adoption of Proposition 13.)



79222

Notwithstanding any other law, thirty-four million dollars ($34,000,000) of the unissued bonds authorized for the purposes of Section 79157, and fifty-two million dollars ($52,000,000) of the unissued bonds authorized for the purposes of Section 79195 are reallocated to finance the purposes of, and shall be authorized, issued, and appropriated in accordance with, Division 26.7 (commencing with Section 79700).

(Added by Stats. 2014, Ch. 188, Sec. 5. Approved November 4, 2014, by adoption of Proposition 1.)









DIVISION 26.5. WATER SECURITY, CLEAN DRINKING WATER, COASTAL AND BEACH PROTECTION ACT OF 2002

CHAPTER 1. General Provisions

79500

This division shall be known and may be cited as the Water Security, Clean Drinking Water, Coastal and Beach Protection Act of 2002.

(Added November 5, 2002, by initiative Proposition 50.)



79501

The people of California find and declare that it is necessary and in the public interest to do all of the following:

(a) Secure and safeguard the integrity of the state s water supply from catastrophic damage or failure from terrorist acts or other deliberate acts of destruction.

(b) Provide a safe, clean, affordable, and sufficient water supply to meet the needs of California residents, farms, and businesses.

(c) Provide adequate financing for balanced implementation of the CALFED Bay-Delta Program to:

(1) Provide good water quality for all beneficial uses.

(2) Improve and increase aquatic and terrestrial habitats and improve ecological functions in the San Francisco Bay/Sacramento-San Joaquin Delta Estuary to support sustainable populations of diverse plant and animal species.

(3) Reduce the mismatch between Bay-Delta water supplies and current and projected beneficial uses dependent on the Bay-Delta system.

(4) Reduce the risk to land uses and associated economic activities, water supply, infrastructure, and ecosystems from catastrophic breaching of Delta levees.

(d) Establish and facilitate integrated regional water management systems and procedures to meet increasing water demands due to significant population growth that is straining local infrastructure and water supplies.

(e) Improve practices within watersheds to improve water quality, reduce pollution, capture additional storm water runoff, protect and manage groundwater better, and increase water use efficiency.

(f) Protect urban communities from drought, increase supplies of clean drinking water, reduce dependence on imported water, reduce pollution of rivers, lakes, streams, and coastal waters, and provide habitat for fish and wildlife.

(g) Invest in projects that further the ability of all Californians to live within California s basic apportionment of 4.4 million acre-feet per year of Colorado River water pursuant to the Colorado River Water Use Plan.

(h) Protect, restore, and acquire beaches and coastal uplands, wetlands, and watershed lands along the coast and in San Francisco Bay to protect the quality of drinking water, to keep beaches and coastal waters safe from water pollution, and to provide the wildlife and plant habitat and riparian and wetlands areas needed to support functioning coastal and San Francisco Bay ecosystems for the benefit of the people of California.

(Added November 5, 2002, by initiative Proposition 50.)



79502

It is the intent of the people in enacting this division that it be administered and executed in the most expeditious manner possible, and that all state, regional and local officials implement this division to the fullest extent of their authority.

(Added November 5, 2002, by initiative Proposition 50.)



79503

It is the intent of the people that water facility projects financed pursuant to this division shall be designed and constructed so as to improve the security and safety of the state s drinking water system.

(Added November 5, 2002, by initiative Proposition 50.)



79504

It is the intent of the people that investment of public funds pursuant to this division should result in public benefits.

(Added November 5, 2002, by initiative Proposition 50.)



79505

As used in this division, the following terms shall have the following meanings:

(a) Acquisition means the acquisition of a fee interest or any other interest, including easements, leases, and development rights.

(b) Board means the State Water Resources Control Board.

(c) CALFED means the consortium of state and federal agencies with management and regulatory responsibilities in the San Francisco Bay/Sacramento-San Joaquin Delta Estuary.

(d) CALFED Bay-Delta Program means the undertaking by CALFED to develop and implement, by means of the final programmatic environmental impact statement/environmental impact report, the preferred programs, actions, projects, and related activities that will provide solutions to identified problem areas related to the San Francisco Bay/Sacramento-San Joaquin Delta Estuary ecosystem, including but not limited to the Bay-Delta and its tributary watersheds.

(e) Department means the Department of Water Resources.

(f) Fund means the Water Security, Clean Drinking Water, Coastal and Beach Protection Fund of 2002 created pursuant to Section 79510.

(g) Nonprofit organization means any nonprofit corporation formed pursuant to the Nonprofit Public Benefit Corporation Law (Division 2 (commencing with Section 5000) of Title 1 of the Corporations Code) and qualified under Section 501(c)(3) of the United States Internal Revenue Code.

(h) Secretary means the Secretary of the Resources Agency.

(i) Wetlands means lands that may be covered periodically or permanently with shallow water and include saltwater marshes, freshwater marshes, open or closed brackish water marshes, swamps, mudflats, fens, and vernal pools.

(Added November 5, 2002, by initiative Proposition 50.)



79505.5

As used in this division, the following terms shall have the following meanings:

(a) Disadvantaged community means a community with an annual median household income that is less than 80 percent of the statewide annual median household income.

(b) Matching funds means funds made available by nonstate sources, which may include, but are not limited to, donated services from nonstate sources.

(c) Notwithstanding subdivision (b), matching funds for a state agency may include state funds and services.

(Amended by Stats. 2003, Ch. 741, Sec. 97. Effective January 1, 2004.)



79505.6

(a) (1) By March 15, 2004, each state agency disbursing grants or loans pursuant to this division shall develop project solicitation and evaluation guidelines. The guidelines may include a limitation on the size of grants or loans to be awarded.

(2) Prior to disbursing grants, each state agency shall conduct two public meetings to consider public comments prior to finalizing the guidelines. Each state agency shall publish the draft solicitation and evaluation guidelines on its Internet Web site at least 30 days before the public meetings. One meeting shall be conducted at a location in northern California and one meeting shall be conducted at a location in southern California. Upon adoption, each state agency shall transmit copies of the guidelines to the fiscal committees and the appropriate policy committees of the Legislature. To the extent feasible, each state agency shall provide outreach to disadvantaged communities to promote access and participation in those meetings.

(3) (A) Subject to subparagraph (B), the guidelines may include a requirement for matching funds.

(B) A state agency may not require matching funds for the purposes of awarding a grant financed by this division to assist a disadvantaged community, except as follows:

(i) For the purposes of awarding a grant pursuant to subdivision (a) of Section 79545, the department shall impose matching fund requirements in accordance with subdivision (a) of Section 79545.

(ii) For the purposes of awarding a grant subject to Section 79564, the board shall impose matching fund requirements in accordance with subdivision (b) of Section 79564.

(b) Notwithstanding subdivision (a), a state agency, in lieu of adopting guidelines pursuant to subdivision (a), may use guidelines existing on January 1, 2004, to the extent those guidelines conform to the applicable requirements of this division.

(Added by Stats. 2003, Ch. 240, Sec. 27. Effective August 13, 2003.)



79506

Every proposed activity to be financed pursuant to this division shall be in compliance with the California Environmental Quality Act (Division 13 (commencing with Section 21000)) of the Public Resources Code.

(Added November 5, 2002, by initiative Proposition 50.)



79506.7

State agencies that are authorized to award loans or grants financed by this division shall provide technical assistance with regard to the preparation of the applications for those loans or grants in a manner that, among other things, addresses the needs of economically disadvantaged communities.

(Added by Stats. 2003, Ch. 240, Sec. 28. Effective August 13, 2003.)



79507

Watershed protection activities financed pursuant to this division shall be consistent with the applicable adopted local watershed management plan and the applicable regional water quality control plan adopted by the regional water quality control board.

(Added November 5, 2002, by initiative Proposition 50.)



79508

Watershed protection activities in the San Gabriel and Los Angeles River watersheds shall be consistent with the San Gabriel and Los Angeles River Watershed and Open Space Plan as adopted by the San Gabriel and Lower Los Angeles Rivers and Mountains Conservancy and the Santa Monica Mountains Conservancy. Notwithstanding any other provision of law, this plan shall be implemented pursuant to Division 23 (commencing with Section 33000) of the Public Resources Code in the watershed of the Los Angeles River upstream of the northernmost boundary of the City of Vernon and pursuant to Division 22.8 (commencing with Section 32600) of the Public Resources Code in the San Gabriel River and in the lower Los Angeles River watershed.

(Added November 5, 2002, by initiative Proposition 50.)



79509

Except for projects financed pursuant to Chapter 6 (commencing with Section 79545) or Chapter 10 (commencing with Section 79570), to be eligible to be financed pursuant to this division, any project that will wholly or partially assist in the fulfillment of one or more of the goals of the CALFED Bay-Delta Program shall be consistent with the CALFED Programmatic Record of Decision, and shall be implemented, to the maximum extent possible, through local and regional programs.

(Added November 5, 2002, by initiative Proposition 50.)



79509.6

(a) For the purposes of ensuring compliance with Section 79509, the California Bay-Delta Authority shall review regulations, guidelines, or criteria that are proposed by an implementing agency to carry out a grant program for projects and activities that meet the following criteria:

(1) The project is located within the CALFED solution area as defined in the CALFED final programmatic environmental impact statement/environmental impact report, dated July 2000.

(2) The project wholly or partially assists in the fulfillment of one or more of the goals of the CALFED Bay-Delta Program.

(b) Except for projects financed pursuant to Chapter 6 (commencing with Section 79545) or Chapter 10 (commencing with Section 79570), the California Bay-Delta Authority may review, and comment to the appropriate implementing agency with regard to, a proposal to award a grant pursuant to this division on behalf of a project that meets the criteria set forth in subdivision (a) for the purposes of determining whether or not the project is consistent with the CALFED Programmatic Record of Decision.

(c) To avoid any delays in project awards, the opportunity for review by the California Bay-Delta Authority pursuant to subdivision (b) shall be incorporated into the grant program schedules established by the implementing agencies.

(d) For the purposes of this section, implementing agency has the same definition as that set forth in subdivision (h) of Section 79402.

(Added by Stats. 2004, Ch. 230, Sec. 37. Effective August 16, 2004.)






CHAPTER 2. The Water Security, Clean Drinking Water, Coastal and Beach Protection Fund of 2002

79510

The Water Security, Clean Drinking Water, Coastal and Beach Protection Fund of 2002 is hereby created.

(Added November 5, 2002, by initiative Proposition 50.)



79511

All money deposited in the fund shall be used only for the purposes and in the amounts set forth in this division and for no other purpose.

(Added November 5, 2002, by initiative Proposition 50.)



79512

Except as otherwise expressly provided in this division, upon a finding by the agency authorized to administer or expend money appropriated from the fund that a particular project or program for which money has been allocated or granted cannot be completed, or that the amount that was appropriated, allocated, or granted is in excess of the total amount needed, the Legislature may reappropriate the money for other high priority needs consistent with this division.

(Added November 5, 2002, by initiative Proposition 50.)






CHAPTER 3. Water Security

79520

The sum of fifty million dollars ($50,000,000) shall be available for appropriation by the Legislature from the fund for the purpose of protecting state, local, and regional drinking water systems from terrorist attack or deliberate acts of destruction or degradation. This money may be expended or granted for monitoring and early warning systems, fencing, protective structures, contamination treatment facilities, emergency interconnections, communications systems, and other projects designed to prevent damage to water treatment, distribution, and supply facilities, to prevent disruption of drinking water deliveries, and to protect drinking water supplies from intentional contamination.

(Added November 5, 2002, by initiative Proposition 50.)



79521

The Legislature may enact such legislation as is necessary to implement this chapter.

(Added November 5, 2002, by initiative Proposition 50.)



79522

(a) Funds made available pursuant to Section 79520 shall be appropriated to the State Department of Public Health to carry out this chapter consistent with the requirements and for the purposes specified in Section 79520.

(b) In the development of priorities for expenditure of the funds appropriated for the purposes of this section, the State Department of Public Health shall consult with the Office of Emergency Services and local water agencies to develop criteria for the department s programs.

(c) Funds allocated pursuant to this section shall not be available for grants that reimburse project costs incurred prior to the adoption of criteria for the grants provided in this section.

(d) No grant funds may be awarded to supplant funding for the routine responsibilities or obligations of any state, local, or regional drinking water system.

(Amended by Stats. 2013, Ch. 352, Sec. 534. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






CHAPTER 4. Safe Drinking Water

79530

(a) The sum of four hundred thirty-five million dollars ($435,000,000) shall be available for appropriation by the Legislature from the fund to the State Department of Health Services for grants and loans for infrastructure improvements and related actions to meet safe drinking water standards including, but not limited to, the following types of projects:

(1) Grants to small community drinking water systems to upgrade monitoring, treatment, or distribution infrastructure.

(2) Grants to finance development and demonstration of new technologies and related facilities for water contaminant removal and treatment.

(3) Grants for community water quality monitoring facilities and equipment.

(4) Grants for drinking water source protection.

(5) Grants for treatment facilities necessary to meet disinfectant by-product safe drinking water standards.

(6) Loans pursuant to the Safe Drinking Water State Revolving Fund Law of 1997 (Chapter 4.5 (commencing with Section 116760) of Part 12 of Division 104 of the Health and Safety Code).

(b) Not less than 60 percent of the money appropriated pursuant to this section shall be available for grants to Southern California water agencies to assist in meeting the state s commitment to reduce Colorado River water use to 4.4 million acre feet per year.

(Added November 5, 2002, by initiative Proposition 50.)



79531

The Legislature may enact such legislation as is necessary to implement this chapter.

(Added November 5, 2002, by initiative Proposition 50.)



79532

(a) Funds made available pursuant to subdivision (b) of Section 79530 shall be administered in accordance with this section.

(b) (1) Grant funds appropriated for the purposes of subdivision (b) of Section 79530 shall be awarded on a competitive basis.

(2) The department shall consolidate the application process required to implement the grant program described in this section.

(c) For the purposes of this chapter, southern California water agencies means water agencies with service areas entirely or partly in one or more of the following counties: San Diego, Imperial, Riverside, Orange, Los Angeles, San Bernardino, Santa Barbara, or Ventura.

(d) Grants may be awarded to southern California water agencies for eligible projects undertaken by one or more southern California water agencies and other entities.

(e) A project funded by a grant made pursuant to subdivision (b) of Section 79530 shall meet both of the following requirements:

(1) The project will assist the grantee to meet safe drinking water standards.

(2) The project will assist in meeting the state s commitment to reduce Colorado River water use to 4.4 million acre-feet per year.

(f) In the development of criteria for the grants awarded pursuant to this section, the State Department of Health Services shall consult with the Office of Environmental Health Hazard Assessment for the purposes of developing a program that gives priority to projects that reduce public and environmental exposure to contaminants that pose the most significant health risks, and that will bring water systems into compliance with safe drinking water standards. These include, but are not limited to, projects that address public exposure to contaminants for which safe drinking water standards have been established, including arsenic, disinfection byproducts and uranium. Projects to address emerging contaminants, including perchlorate, chromium 6, and endocrine disrupters shall also be given priority.

(Amended by Stats. 2004, Ch. 183, Sec. 369. Effective January 1, 2005.)



79534

(a) Funds made available pursuant to paragraph (1), (2), (3), (4), or (5) of subdivision (a) of Section 79530, and not for the purposes of subdivision (b) of that section, shall be administered in accordance with this section.

(b) (1) Grants shall be awarded in accordance with subdivision (a) of Section 79530 on a statewide competitive basis.

(2) A project that is eligible for funding for the purposes of subdivision (b) of Section 79530 is not eligible for a grant subject to this section.

(c) For the purposes of this chapter, small community means a municipality with a population of 3,300 persons or fewer, or 1,000 connections or fewer.

(d) The State Department of Health Services shall consolidate the application process required to implement the grant program described in this section.

(e) In the development of criteria for the grants awarded under this section, the State Department of Health Services shall consult with the Office of Environmental Health Hazard Assessment for the purpose of developing a program that gives priority to projects that pose the most significant health risks, and that will bring water systems into compliance with safe drinking water standards. These include, but are not limited to, projects that address public exposure to contaminants for which safe drinking water standards have been established, including arsenic, disinfection byproducts and uranium. Projects to address emerging contaminants, including perchlorate, chromium 6, and endocrine disrupters shall also be given priority.

(f) Grants awarded pursuant to this section may not exceed ten million dollars ($10,000,000) for any one project.

(Added by Stats. 2003, Ch. 240, Sec. 31. Effective August 13, 2003.)






CHAPTER 5. Clean Water and Water Quality

79540

(a) The sum of one hundred million dollars ($100,000,000) shall be available for appropriation by the Legislature from the fund to the board for competitive grants for the following purposes:

(1) Water pollution prevention.

(2) Water reclamation.

(3) Water quality improvement.

(4) Water quality blending and exchange projects.

(5) Drinking water source protection projects.

(6) Projects to mitigate pathogen risk from recreational uses at drinking water storage facilities.

(b) Priority shall be given to projects that assist in meeting water quality standards established by the board.

(c) The Legislature may enact such legislation as is necessary to implement this section.

(Added November 5, 2002, by initiative Proposition 50.)



79540.1

(a) Grants shall be awarded in accordance with Section 79540 on a statewide competitive basis.

(b) To the extent funds appropriated pursuant to Section 79540 are expended for the purposes of programs established under Division 20.4 (commencing with Section 30901) of the Public Resources Code, those funds shall comply with the requirements of that division.

(Added by Stats. 2003, Ch. 240, Sec. 32. Effective August 13, 2003.)



79541

The sum of one hundred million dollars ($100,000,000) shall be available for appropriation by the Legislature from the fund to the secretary for the acquisition from willing sellers, restoration, protection, and development of river parkways. The secretary shall allocate this money in accordance with Article 6 (commencing with Section 78682) of Chapter 6 of Division 24 or pursuant to any other statute that provides for the acquisition, restoration, protection, and development of river parkways. Priority shall be given to projects that are implemented pursuant to approved watershed plans and include water quality and watershed protection benefits. This money may also be used to acquire facilities necessary to provide flows to improve water quality downstream.

(Added November 5, 2002, by initiative Proposition 50.)



79542

The sum of forty million dollars ($40,000,000) shall be available for appropriation by the Legislature from the fund to the California Tahoe Conservancy for acquisition from willing sellers, restoration, and protection of land and water resources to improve water quality in Lake Tahoe.

(Added November 5, 2002, by initiative Proposition 50.)



79543

(a) The sum of one hundred million dollars ($100,000,000) shall be available for appropriation by the Legislature from the fund to the board for the purpose of financing projects that restore and protect the water quality and environment of coastal waters, estuaries, bays and nearshore waters, and groundwater.

(b) All expenditures, grants, and loans made pursuant to this section shall be consistent with the requirements of Article 5 (commencing with Section 79148) of Chapter 7 of Division 26.

(c) Of the money made available pursuant to this section, not less than twenty million dollars ($20,000,000) shall be expended to implement priority actions specified in the Santa Monica Bay Restoration Plan. Money appropriated pursuant to this subdivision shall be allocated as recommended by the Santa Monica Bay Restoration Commission.

(d) Money made available pursuant to this section shall supplement, not supplant, money appropriated or available pursuant to that Article 5 (commencing with Section 79148), and no money appropriated pursuant to this section shall be used for a project for which an appropriation was made pursuant to that Article 5 (commencing with Section 79148).

(Amended by Stats. 2003, Ch. 493, Sec. 4. Effective January 1, 2004. Note: This section was added on Nov. 5, 2002, by initiative Prop. 50.)



79544

The sum of thirty million dollars ($30,000,000) shall be available for appropriation by the Legislature from the fund to the secretary for the purpose of grants to local public agencies, local water districts, and nonprofit organizations for acquisition from willing sellers of land and water resources to protect water quality in lakes, reservoirs, rivers, streams and wetlands in the Sierra Nevada-Cascade Mountain Region as defined in Section 5096.347 of the Public Resources Code.

(Added November 5, 2002, by initiative Proposition 50.)






CHAPTER 6. Contaminant and Salt Removal Technologies

79545

The sum of one hundred million dollars ($100,000,000) shall be available for appropriation by the Legislature from the fund to the department for grants for the following projects:

(a) Desalination of ocean or brackish waters. Not less than fifty million dollars ($50,000,000) of the money appropriated by this chapter shall be available for desalination projects. To be eligible to receive a grant, at least 50 percent of the total cost of the project shall be met by matching funds or donated services from non-state sources.

(b) Pilot and demonstration projects for treatment or removal of the following contaminants:

(1) Petroleum products, such as MTBE and BTEX.

(2) N-Nitrosodimethylamine (NDMA).

(3) Perchlorate.

(4) Radionuclides, such as radon, uranium, and radium.

(5) Pesticides and herbicides.

(6) Heavy metals, such as arsenic, mercury, and chromium.

(7) Pharmaceuticals and endocrine disrupters.

(c) Drinking water disinfecting projects using ultraviolet technology and ozone treatment.

(Added November 5, 2002, by initiative Proposition 50.)



79546

The Legislature may enact such legislation as is necessary to implement this chapter.

(Added November 5, 2002, by initiative Proposition 50.)



79547

(a) Funds made available pursuant to Section 79545 shall be administered in accordance with this section.

(b) Grants shall be awarded in accordance with Section 79545 on a statewide competitive basis.

(Added by Stats. 2003, Ch. 240, Sec. 33. Effective August 13, 2003.)



79547.2

(a)For the purposes of implementing subdivision (a) of Section 79545, eligible projects shall be selected based on demonstrated need for new or alternative water supplies, project readiness, and the degree to which the project avoids or mitigates adverse environmental impacts. Preference shall be given to eligible projects that incorporate ecosystem restoration and water quality benefits.

(b) A grant made pursuant to subdivision (a) of Section 79545 may not exceed five million dollars ($5,000,000).

(c) For the purposes of this section, desalination project includes construction, planning, engineering, design, environmental assessments, or related work necessary for the construction of a desalination facility, or the construction of a pilot or demonstration facility.

(Added by Stats. 2003, Ch. 240, Sec. 34. Effective August 13, 2003.)






CHAPTER 7. CALFED Bay-Delta Program

79550

The sum of eight hundred twenty-five million dollars ($825,000,000) shall be available for appropriation by the Legislature from the fund for the balanced implementation of the CALFED Bay-Delta Program. Expenditures and grants pursuant to this chapter shall be limited to the following:

(a) Fifty million dollars ($50,000,000) for surface water storage planning and feasibility studies.

(b) Seventy-five million dollars ($75,000,000) for the water conveyance facilities described in subparagraph (B) of paragraph (2) of subdivision (d) of Section 79190.

(c) Seventy million dollars ($70,000,000) for Delta levee restoration. Money expended pursuant to this subdivision shall be subject to Section 79050.

(d) One hundred eighty million dollars ($180,000,000) for water supply reliability projects that can be implemented expeditiously and thereby provide near-term benefits, including, but not limited to, projects that facilitate groundwater management and storage, water transfers, and acquisition of water for the CALFED environmental water account. In acquiring water, preference shall be given to long-term water purchase contracts and water rights. Money allocated pursuant to this subdivision shall be subject to Article 4 (commencing with Section 79205.2) of Chapter 9 of Division 26.

(e) One hundred eighty million dollars ($180,000,000) for ecosystem restoration program implementation of which not less than twenty million dollars ($20,000,000) shall be allocated for projects that assist farmers in integrating agricultural activities with ecosystem restoration.

(f) Ninety million dollars ($90,000,000) for watershed program implementation.

(g) One hundred eighty million dollars ($180,000,000) for urban and agricultural water conservation, recycling, and other water use efficiency projects.

(Added November 5, 2002, by initiative Proposition 50.)



79551

All appropriations pursuant to this chapter shall include money for independent scientific review, monitoring, and assessment of the results or effectiveness of the project or program expenditure.

(Added November 5, 2002, by initiative Proposition 50.)



79552

All projects financed pursuant to this chapter shall be consistent with the CALFED Programmatic Record of Decision including its provisions regarding finance and balanced implementation.

(Added November 5, 2002, by initiative Proposition 50.)



79553

Consistent with the CALFED Programmatic Record of Decision, priority shall be given to projects that achieve multiple benefits across CALFED program elements. Not more than 5 percent of the money available pursuant to this chapter may be used for administrative costs.

(Added November 5, 2002, by initiative Proposition 50.)



79554

All real property acquired with money appropriated or granted pursuant to subdivision (e) or (f) of Section 79550 shall be acquired from willing sellers.

(Added November 5, 2002, by initiative Proposition 50.)



79555

For the 2004 05 fiscal year, and each fiscal year thereafter, not less than 50 percent of the funds made available pursuant to subdivision (d) of Section 79550 for acquisition of water for the CALFED environmental water account shall be expended for long-term water purchase contracts, permanent water rights, and associated costs.

(Amended by Stats. 2012, Ch. 728, Sec. 186. Effective January 1, 2013.)






CHAPTER 8. Integrated Regional Water Management

79560

The sum of five hundred million dollars ($500,000,000) shall be available for appropriation by the Legislature from the fund for competitive grants for projects set forth in this section to protect communities from drought, protect and improve water quality, and improve local water security by reducing dependence on imported water. No project financed pursuant to this section shall include an on-stream surface water storage facility or an off-stream surface water storage facility other than percolation ponds for groundwater recharge in urban areas. No river or stream channel modification project whose construction or operation causes any negative environmental impacts may be financed pursuant to this chapter unless those impacts are fully mitigated.

(Added November 5, 2002, by initiative Proposition 50.)



79560.1

(a) The department shall administer 50 percent of the funds, and the board shall administer the remaining 50 percent of the funds, made available to the program described in Sections 79560 and 79561.

(b) For projects proposed to be funded pursuant to Section 79560 that include any modification of a river or stream channel, the state agency making the grant, prior to the award of the grant, shall determine whether the environmental impacts resulting from that modification will be fully mitigated by considering all of the impacts of that modification and any mitigation, environmental enhancement, and environmental benefit resulting from the project, and determining whether, on balance, any environmental enhancement or benefit equals or exceeds any negative environmental impacts of the project. The costs of mitigation or enhancement may be included in the project costs eligible for funding pursuant to Section 79560.

(c) This section shall become operative only if the Water Security, Clean Drinking Water, Coastal and Beach Protection Act of 2002 is approved by the voters at the November 5, 2002, statewide general election.

(Added by Stats. 2002, Ch. 618, Sec. 1. Effective January 1, 2003. Note: Operational condition in subd. (c) was satisfied by approval of Prop. 50 on Nov. 5, 2002. See Sec. 2 of Ch. 618 for other provisions relating to Prop. 50.)



79560.5

For the purposes of carrying out this chapter, the department and the board shall jointly develop project solicitation and evaluation guidelines. Before developing the solicitation and evaluation guidelines, the department and the board shall jointly conduct a public meeting to receive public comments on the scope, procedures, and content of the guidelines. Considering the public comments, the department and the board shall jointly develop solicitation and evaluation guidelines that are consistent with law and state programs and policies. The department and the board shall post the solicitation and evaluation guidelines on their respective Internet Web sites.

(Added by Stats. 2003, Ch. 240, Sec. 36. Effective August 13, 2003.)



79561

Money appropriated in Section 79560 shall be available for grants for water management projects that include one or more of the following elements:

(a) Programs for water supply reliability, water conservation, and water use efficiency.

(b) Storm water capture, storage, treatment, and management.

(c) Removal of invasive non-native plants, the creation and enhancement of wetlands, and the acquisition, protection, and restoration of open space and watershed lands.

(d) Non-point source pollution reduction, management, and monitoring.

(e) Groundwater recharge and management projects.

(f) Contaminant and salt removal through reclamation, desalting, and other treatment technologies.

(g) Water banking, exchange, reclamation, and improvement of water quality.

(h) Planning and implementation of multipurpose flood control programs that protect property; and improve water quality, storm water capture and percolation; and protect or improve wildlife habitat.

(i) Watershed management planning and implementation.

(j) Demonstration projects to develop new drinking water treatment and distribution methods.

(Added November 5, 2002, by initiative Proposition 50.)



79561.5

(a) Notwithstanding any other provision of law, of the funds appropriated to the department for the purposes of Sections 79560 and 79560.1, the department shall allocate the sum of not less than twenty million dollars ($20,000,000) to competitive grants for groundwater management and recharge projects. The department shall not allocate funds pursuant to this section unless it determines that the allocation is consistent with this division, as approved by the voters at the November 5, 2002, statewide general election.

(b) It is the intent of the Legislature that these funds be used to enhance water supply in rapidly growing areas of this state with limited access to imported water supplies.

(c) Not more than 50 percent of the grants pursuant to this section shall be for projects in northern California. For projects in southern California, the department shall give preference to projects outside the service area of the Metropolitan Water District of Southern California that are infill projects within one mile of established residential and commercial development.

(d) As used in this section, the term rapidly growing areas means counties located in southern California where the county population increased by 2.4 percent or more between January 1, 2002, and January 1, 2003.

(Amended by Stats. 2004, Ch. 183, Sec. 370. Effective January 1, 2005.)



79562

An amount, not to exceed 10 percent of the money available for appropriation in Section 79560, may be appropriated by the Legislature for facilities, equipment, and other expenses associated with the establishment of comprehensive statewide groundwater monitoring pursuant to Part 2.76 (commencing with Section 10780) of Division 6.

(Added November 5, 2002, by initiative Proposition 50.)



79562.5

(a) For the purposes of carrying out Section 79560, the department shall award grants to eligible projects consistent with an adopted integrated regional water management plan.

(b) For purposes of subdivision (a), the department shall establish standards for integrated regional water management plans. At a minimum, these plans shall address the major water related objectives and conflicts of the watersheds in the region covered by the plan, including water supply, groundwater management, ecosystem restoration, and water quality elements, and may include other elements consistent with this chapter.

(c) The department may waive the requirement for consistency with an adopted integrated regional water management plan until January 1, 2007, if the applicant is engaged in the development of an integrated regional water management plan and indicates, within its grant application, how the project fits into achieving the integrated regional water management plan objectives.

(d) The department may waive the matching fund requirement for disadvantaged communities.

(e) For groundwater management and recharge projects and for projects with potential groundwater impacts, the board and the department shall give preference to eligible projects in areas subject to a groundwater management plan that meets the requirements of Section 10753.7, or that includes the development of a groundwater management plan as a project component.

(f) The maximum award for any single grant pursuant to this section may not exceed fifty million dollars ($50,000,000).

(g) The department shall require that eligible projects include a nonstate contribution.

(h) For the purposes of implementing Section 79563, and to the extent funds are expended for the purposes of Section 30947 of the Public Resources Code, those funds shall comply with the requirements of that section.

(Added by Stats. 2003, Ch. 240, Sec. 38. Effective August 13, 2003.)



79563

At least 50 percent of the amount available for appropriation in Section 79560 shall be appropriated to the board. The board shall establish procedures for selecting among eligible projects specified in Section 79561 that use the procedures developed by the board for stakeholder-based accelerated selection and contracting pursuant to Section 79104.32.

(Added November 5, 2002, by initiative Proposition 50.)



79563.5

(a) The board, to the extent that funds are appropriated pursuant to Section 79563 of the Water Code for purposes that are consistent with this section, shall fund the development of one or more integrated coastal watershed management plans.

(b) The plans shall be designed to allow for the integration of projects funded by the State Coastal Conservancy pursuant to Chapter 5.5 (commencing with Section 31220) of Division 21 of the Public Resources Code, and projects funded by the board pursuant to Chapter 3 (commencing with Section 30915) and Article 5 (commencing with Section 30945) of Chapter 4, of Division 20.4 of the Public Resources Code, within one or more coastal regions.

(c) The planning areas shall be selected by the board in consultation with the State Coastal Conservancy and the Department of Fish and Game and shall include coastal watersheds that influence water quality in areas of special biological significance.

(d) The board may only expend funds for the purposes of this section to the extent the board determines that the expenditures are consistent with the requirements of this chapter.

(Added by Stats. 2003, Ch. 493, Sec. 5. Effective January 1, 2004.)



79564

To be eligible for financing pursuant to Section 79563, a project shall meet both of the following criteria:

(a) The project is consistent with an adopted integrated water management plan designed to improve regional water supply reliability, water recycling, water conservation, water quality improvement, storm water capture and management, flood management, recreation and access, wetlands enhancement and creation, and environmental and habitat protection and improvement.

(b) The project includes matching funds or donated services from non-state sources.

(Added November 5, 2002, by initiative Proposition 50.)



79564.1

(a) Of the funds made available by Section 79560, not less than 40 percent shall be available for eligible projects in northern California and not less than 40 percent be available for eligible projects in southern California, subject to a determination by the administering agency that each project meets all of the requirements of this chapter.

(b) For the purposes of this section, southern California means the Counties of San Diego, Imperial, Riverside, Orange, Los Angeles, Santa Barbara, San Bernardino, and Ventura.

(c) For the purposes of this section, northern California means all California counties except those identified in subdivision (b).

(Added by Stats. 2003, Ch. 240, Sec. 39. Effective August 13, 2003.)



79565

Notwithstanding Section 13340 of the Government Code, the sum of one hundred forty million dollars ($140,000,000) is hereby continuously appropriated from the fund to the Wildlife Conservation Board, without regard to fiscal years, for expenditure by the board and for grants, for the acquisition from willing sellers of land and water resources, including the acquisition of conservation easements, to protect regional water quality, protect and enhance fish and wildlife habitat, and to assist local public agencies in improving regional water supply reliability.

(Added November 5, 2002, by initiative Proposition 50.)






CHAPTER 9. Colorado River

79567

The sum of twenty million dollars ($20,000,000) shall be available for appropriation by the Legislature from the fund to the department for grants for canal lining and related projects necessary to reduce Colorado River water use pursuant to the California Colorado River Water Use Plan adopted by the Colorado River Board of California.

(Added November 5, 2002, by initiative Proposition 50.)



79568

(a) The sum of fifty million dollars ($50,000,000) shall be available for appropriation by the Legislature from the fund to the Wildlife Conservation Board for the acquisition, protection, and restoration of land and water resources necessary to meet state obligations for regulatory requirements related to California s allocation of water supplies from the Colorado River. No money allocated pursuant to this section may be used to supplant or pay for the regulatory mitigation obligations of private parties under state or federal law.

(b) All real property acquired pursuant to this section shall be acquired from willing sellers.

(Added November 5, 2002, by initiative Proposition 50.)






CHAPTER 10. Coastal Watershed and Wetland Protection

79570

The sum of two hundred million dollars ($200,000,000) shall be available for appropriation by the Legislature from the fund for expenditures and grants for the purpose of protecting coastal watersheds, including, but not limited to, acquisition, protection, and restoration of land and water resources and associated planning, permitting, and administrative costs, in accordance with the following schedule:

(a) The sum of one hundred twenty million dollars ($120,000,000) to the State Coastal Conservancy for coastal watershed protection pursuant to Division 21 (commencing with Section 31000) of the Public Resources Code.

(b) The sum of twenty million dollars ($20,000,000) to the State Coastal Conservancy for expenditure for the San Francisco Bay Conservancy Program for coastal watershed protection pursuant to Chapter 4.5 (commencing with Section 31160) of Division 21 of the Public Resources Code.

(c) The sum of forty million dollars ($40,000,000) to the Santa Monica Mountains Conservancy. Twenty million dollars ($20,000,000) of this sum shall be expended for protection of the Los Angeles River watershed upstream of the northernmost boundary of the City of Vernon, and twenty million dollars ($20,000,000) shall be expended for protection of the Santa Monica Bay and Ventura County coastal watersheds, pursuant to Division 23 (commencing with Section 33000) of the Public Resources Code.

(d) The sum of twenty million dollars ($20,000,000) to the San Gabriel and Lower Los Angeles Rivers and Mountains Conservancy for protection of the San Gabriel and lower Los Angeles River watersheds pursuant to Division 22.8 (commencing with Section 32600) of the Public Resources Code.

(Added November 5, 2002, by initiative Proposition 50.)



79571

Ten percent of the money allocated in each of the categories in Section 79570 shall be used for grants for the acquisition and development of facilities to promote public access to and participation in the conservation of land, water, and wildlife resources. Eligible projects include, but are not limited to, the following:

(a) Training and research facilities for watershed protection and water conservation activities conducted by nonprofit organizations. Priority shall be given to projects operated by nonprofit organizations in collaboration with the University of California and public water agencies.

(b) Nature centers that are in or adjacent to watersheds and wetlands identified for protection pursuant to this chapter, that provide wildlife viewing, outdoor experiences, and conservation education programs to the public and to students. Priority shall be given to projects that are operated by or in cooperation with nonprofit organizations and are designed to serve children from urban areas that lack access to natural areas and outdoor education programs.

(Added November 5, 2002, by initiative Proposition 50.)



79572

(a) Notwithstanding Section 13340 of the Government Code, the sum of seven hundred fifty million dollars ($750,000,000) is hereby continuously appropriated from the fund to the Wildlife Conservation Board, without regard to fiscal years, for the acquisition, protection, and restoration of coastal wetlands, upland areas adjacent to coastal wetlands, and coastal watershed lands. Money appropriated pursuant to this section shall be for the acquisition, protection, and restoration of lands in or adjacent to urban areas. Eligible projects shall be limited to the following:

(1) Acquisition, protection, and restoration of coastal wetlands identified in the Southern California Coastal Wetlands Inventory as of January 1, 2001, published by the State Coastal Conservancy, located within the coastal zone, and other wetlands connected and proximate to such coastal wetlands, and upland areas adjacent and proximate to such coastal wetlands, or coastal wetlands identified for acquisition, protection, and restoration in the San Francisco Baylands Ecosystem Habitat Goals Report, and upland areas adjacent to the identified wetlands.

(2) Acquisition, protection, and restoration of coastal watershed and adjacent lands located in Los Angeles, Ventura, and Santa Barbara Counties. Any project financed pursuant to this paragraph within the Santa Monica Mountains Zone, as defined in Section 33105 of the Public Resources Code, shall be by grant from the Wildlife Conservation Board to the Santa Monica Mountains Conservancy. Any project financed pursuant to this paragraph within the Baldwin Hills area, as defined in Section 32553 of the Public Resources Code, shall be by grant from the Wildlife Conservation Board to the Baldwin Hills Conservancy.

(b) Not less than three hundred million dollars ($300,000,000) of the amount appropriated in this section shall be expended or granted for projects within Los Angeles and Ventura Counties. Of the remaining funds available pursuant to this section the Wildlife Conservation Board shall give priority to the acquisition of not less than 100 acres consisting of upland mesa areas, including wetlands therein, adjacent to the state ecological reserve in the Bolsa Chica wetlands in Orange County.

(c) Not more than two hundred million dollars ($200,000,000) of the amount appropriated in this section may be expended or granted for projects in the San Francisco Bay area, as described in Section 31162 of the Public Resources Code. Any project within the San Francisco Bay area may be by grant from the Wildlife Conservation Board to the State Coastal Conservancy.

(Added November 5, 2002, by initiative Proposition 50.)



79573

(a) The purchase price for each acquisition made pursuant to Section 79572 shall not exceed the fair market value of the property as defined in Section 1263.320 of the Code of Civil Procedure. Fair market value shall be determined by an appraisal that is prepared by a licensed real estate appraiser and approved by the Wildlife Conservation Board and the Department of General Services.

(b) All real property acquired pursuant to this chapter shall be acquired from willing sellers.

(Added November 5, 2002, by initiative Proposition 50.)






CHAPTER 10.5. Reporting

79575

Not later than January 1, 2005, and on or before January 1 of each year thereafter, each state agency expending funds pursuant to this division for projects, grants, or loans shall report to the Legislature on the recipient and amount of each project, grant, or loan awarded under this division during the previous fiscal year. The information shall include the total amount awarded, categorized by project, grant, or loan, the geographic distribution of projects, grants, or loans awarded under this division, and the intended public and environmental benefit that the awards provide. The information shall also include data on the balances of funds available under this division for expenditures and grants in that fiscal year and future fiscal years.

(Added by Stats. 2003, Ch. 240, Sec. 40. Effective August 13, 2003.)






CHAPTER 11. Fiscal Provisions

79580

Bonds in the total amount of three billion four hundred forty million dollars ($3,440,000,000), not including the amount of any refunding bonds issued in accordance with Section 79588, or so much thereof as is necessary, may be issued and sold to be used for carrying out the purposes set forth in this division and to be used to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bond proceeds shall be deposited in the Water Security, Clean Drinking Water, Coastal and Beach Protection Fund of 2002 created by Section 79510. The bonds shall, when sold, be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal of and interest on the bonds as they become due and payable.

(Added November 5, 2002, by initiative Proposition 50.)



79581

The bonds authorized by this division shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all provisions of that law shall apply to the bonds and to this division and are hereby incorporated in this division by this reference as though fully set forth in this division.

(Added November 5, 2002, by initiative Proposition 50.)



79582

(a) Solely for the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized by this division, the Water Security, Clean Drinking Water, Coastal and Beach Protection Act of 2002 Finance Committee is hereby created. For purposes of this division, the Water Security, Clean Drinking Water, Coastal and Beach Protection Act of 2002 Finance Committee is the committee as that term is used by the State General Obligation Bond Law. The committee shall consist of the Controller, the Director of Finance, and the Treasurer, or their designated representatives. The Treasurer shall serve as chairperson of the committee. A majority of the committee may act for the committee.

(b) For purposes of this chapter and the State General Obligation Bond Law, the secretary is designated as the board.

(Added November 5, 2002, by initiative Proposition 50.)



79583

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized pursuant to this division in order to carry out the actions specified in this division and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added November 5, 2002, by initiative Proposition 50.)



79584

There shall be collected annually in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds maturing each year, and it is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do so and perform each and every act that is necessary to collect that additional sum.

(Added November 5, 2002, by initiative Proposition 50.)



79585

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund, for purposes of this division, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this division, as the principal and interest become due and payable.

(b) The sum which is necessary to carry out the provisions of Section 79586, appropriated without regard to fiscal years.

(Added November 5, 2002, by initiative Proposition 50.)



79586

For the purposes of carrying out this division, the Director of Finance may authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds that have been authorized to be sold for the purpose of carrying out this division. Any amounts withdrawn shall be deposited in the fund. Any money made available under this section shall be returned to the General Fund, plus the interest that the amounts would have earned in the Pooled Money Investment Account, from money received from the sale of bonds that would otherwise be deposited in that fund.

(Added November 5, 2002, by initiative Proposition 50.)



79587

All money derived from premium and accrued interest on bonds sold shall be reserved and shall be available for transfer to the General Fund as a credit to expenditures for bond interest.

(Added November 5, 2002, by initiative Proposition 50.)



79588

Any bonds issued or sold pursuant to this division may be refunded by the issuance of refunding bonds in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code. Approval by the electors of the state for the issuance of the bonds shall include approval of the issuance of any bonds issued to refund any bonds originally issued or any previously issued refunding bonds.

(Added November 5, 2002, by initiative Proposition 50.)



79589

The people of California hereby find and declare that inasmuch as the proceeds from the sale of bonds authorized by this division are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, the disbursement of these proceeds is not subject to the limitation imposed by that article.

(Added November 5, 2002, by initiative Proposition 50.)



79590

Pursuant to Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code, the cost of bond issuance shall be paid out of the bond proceeds. These costs shall be shared proportionally by each program funded under this division. Actual costs incurred in connection with administering programs authorized under the categories specified in this division shall be paid by the funds authorized for those purposes by this division.

(Added by Stats. 2003, Ch. 240, Sec. 41. Effective August 13, 2003.)



79591

Notwithstanding any other law, ninety-five million dollars ($95,000,000) of the unissued bonds authorized for the purposes of this division are reallocated for the purposes of, and shall be authorized, issued, and appropriated in accordance with, Division 26.7 (commencing with Section 79700). The funds available for reallocation shall be made on a pro-rata basis from each bond allocation of this division.

(Added by Stats. 2014, Ch. 188, Sec. 6. Approved November 4, 2014, by adoption of Proposition 1.)









DIVISION 26.7. Water Quality, Supply, and Infrastructure Improvement Act of 2014

CHAPTER 1. Short Title

79700

This division shall be known, and may be cited, as the Water Quality, Supply, and Infrastructure Improvement Act of 2014.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)






CHAPTER 2. Findings

79701

The people of California find and declare all of the following:

(a) Safeguarding California s supply of clean and safe water for homes, businesses, and farms is an essential responsibility of government, and critical to protecting the quality of life for all Californians.

(b) Every Californian should have access to clean, safe, and reliable drinking water.

(c) California has been experiencing more frequent and severe droughts and is currently enduring the worst drought in 200 years. These droughts are magnifying the shortcomings of our current water infrastructure.

(d) California s water infrastructure continues to age and deteriorate. More than 50 years ago, Californians approved the construction of the State Water Project. In recent decades, however, that infrastructure has proven inadequate to meet California s growing needs.

(e) This measure provides funding to implement the three objectives of the California Water Action Plan which are more reliable water supplies, the restoration of important species and habitat, and a more resilient and sustainably managed water infrastructure.

(f) Developing and guarding our water resources is critical for California to maintain vibrant communities, globally competitive agriculture, and healthy ecosystems.

(g) Encouraging water conservation and recycling are commonsense methods to make more efficient use of existing water supplies.

(h) Sustainable water management in California depends upon reducing and reversing overdraft and water quality impairment of groundwater basins. Investments to expand groundwater storage and reduce and reverse overdraft and water quality impairment of groundwater basins provide extraordinary public benefit and are in the public interest.

(i) Protecting lakes, rivers, and streams, cleaning up polluted groundwater supplies, and preserving water sources that supply the entire state are crucial to providing a reliable supply of water and protecting the state s natural resources.

(j) The Water Quality, Supply, and Infrastructure Improvement Act of 2014 provides a comprehensive and fiscally responsible approach for addressing the varied challenges facing California s water resources.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)






CHAPTER 3. Definitions

79702

Unless the context otherwise requires, the definitions set forth in this section govern the construction of this division, as follows:

(a) Acquisition means obtaining a fee interest or any other interest in real property, including, easements, leases, water, water rights, or interest in water obtained for the purposes of instream flows and development rights.

(b) CALFED Bay-Delta Program means the program described in the Record of Decision dated August 28, 2000.

(c) Commission means the California Water Commission.

(d) Committee means the Water Quality, Supply, and Infrastructure Improvement Finance Committee created by Section 79787.

(e) Delta means the Sacramento-San Joaquin Delta, as defined in Section 85058.

(f) Delta conveyance facilities means facilities that convey water directly from the Sacramento River to the State Water Project or the federal Central Valley Project pumping facilities in the south Delta.

(g) Delta counties means the Counties of Contra Costa, Sacramento, San Joaquin, Solano, and Yolo.

(h) Delta plan has the meaning set forth in Section 85059.

(i) Director means the Director of Water Resources.

(j) Disadvantaged community has the meaning set forth in subdivision (a) of Section 79505.5, as it may be amended.

(k) Economically distressed area means a municipality with a population of 20,000 persons or less, a rural county, or a reasonably isolated and divisible segment of a larger municipality where the segment of the population is 20,000 persons or less, with an annual median household income that is less than 85 percent of the statewide median household income, and with one or more of the following conditions as determined by the department:

(1) Financial hardship.

(2) Unemployment rate at least 2 percent higher than the statewide average.

(3) Low population density.

(l) Fund means the Water Quality, Supply, and Infrastructure Improvement Fund of 2014 created by Section 79715.

(m) Instream flows means a specific streamflow, measured in cubic feet per second, at a particular location for a defined time, and typically follows seasonal variations.

(n) Integrated regional water management plan has the meaning set forth in Part 2.2 (commencing with Section 10530) of Division 6, as that part may be amended.

(o) Long-term means for a period of not less than 20 years.

(p) Nonprofit organization means an organization qualified to do business in California and qualified under Section 501(c)(3) of Title 26 of the United States Code.

(q) Proposition 1E means the Disaster Preparedness and Flood Prevention Bond Act of 2006 (Chapter 1.699 (commencing with Section 5096.800) of Division 5 of the Public Resources Code).

(r) Proposition 84 means the Safe Drinking Water, Water Quality and Supply, Flood Control, River and Coastal Protection Bond Act of 2006 (Division 43 (commencing with Section 75001) of the Public Resources Code).

(s) Public agency means a state agency or department, special district, joint powers authority, city, county, city and county, or other political subdivision of the state.

(t) Rainwater has the meaning set forth in subdivision (c) of Section 10573.

(u) Secretary means the Secretary of the Natural Resources Agency.

(v) Severely disadvantaged community has the meaning set forth in subdivision (a) of Section 116760.20 of the Health and Safety Code.

(w) Small community water system means a community water system that serves no more than 3,300 service connections or a yearlong population of no more than 10,000 persons.

(x) State board means the State Water Resources Control Board.

(y) State General Obligation Bond Law means the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code).

(z) State small water system has the meaning set forth in subdivision (n) of Section 116275 of the Health and Safety Code.

(aa) Stormwater has the meaning set forth in subdivision (e) of Section 10573.

(ab) Water right means a legal entitlement authorizing water to be diverted from a specified source and put to a beneficial, nonwasteful use.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)






CHAPTER 4. General Provisions

79703

An amount that equals not more than 5 percent of the funds allocated for a grant program pursuant to this division may be used to pay the administrative costs of that program.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79704

Unless otherwise specified, up to 10 percent of funds allocated for each program funded by this division may be expended for planning and monitoring necessary for the successful design, selection, and implementation of the projects authorized under that program. This section shall not otherwise restrict funds ordinarily used by an agency for preliminary plans, working drawings, and construction as defined in the annual Budget Act for a capital outlay project or grant project. Water quality monitoring data shall be collected and reported to the state board in a manner that is compatible and consistent with surface water monitoring data systems or groundwater monitoring data systems administered by the state board. Watershed monitoring data shall be collected and reported to the Department of Conservation in a manner that is compatible and consistent with the statewide watershed program administered by the Department of Conservation.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79705

Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to the development or implementation of programs or projects authorized or funded under this division other than Chapter 8 (commencing with Section 79750).

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79706

(a) Prior to disbursing grants or loans pursuant to this division, each state agency that receives an appropriation from the funding made available by this division to administer a competitive grant or loan program under this division shall develop and adopt project solicitation and evaluation guidelines. The guidelines shall include monitoring and reporting requirements and may include a limitation on the dollar amount of grants or loans to be awarded. If the state agency has previously developed and adopted project solicitation and evaluation guidelines that comply with the requirements of this subdivision, it may use those guidelines.

(b) Prior to disbursing grants or loans, the state agency shall conduct three public meetings to consider public comments prior to finalizing the guidelines. The state agency shall publish the draft solicitation and evaluation guidelines on its Internet Web site at least 30 days before the public meetings. One meeting shall be conducted at a location in northern California, one meeting shall be conducted at a location in the central valley of California, and one meeting shall be conducted at a location in southern California. Upon adoption, the state agency shall transmit copies of the guidelines to the fiscal committees and the appropriate policy committees of the Legislature.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79707

It is the intent of the people that:

(a) The investment of public funds pursuant to this division will result in public benefits that address the most critical statewide needs and priorities for public funding.

(b) In the appropriation and expenditure of funding authorized by this division, priority will be given to projects that leverage private, federal, or local funding or produce the greatest public benefit.

(c) A funded project advances the purposes of the chapter from which the project received funding.

(d) In making decisions regarding water resources, state and local water agencies will use the best available science to inform those decisions.

(e) Special consideration will be given to projects that employ new or innovative technology or practices, including decision support tools that support the integration of multiple jurisdictions, including, but not limited to, water supply, flood control, land use, and sanitation.

(f) Evaluation of projects considered for funding pursuant to this division will include review by professionals in the fields relevant to the proposed project.

(g) To the extent practicable, a project supported by funds made available by this division will include signage informing the public that the project received funds from the Water Quality, Supply, and Infrastructure Improvement Act of 2014.

(h) Projects funded with proceeds from this division will be consistent with Division 7 (commencing with Section 13000) of this code and Section 13100 of the Government Code.

(i) Projects funded with proceeds from this division will promote state planning priorities consistent with the provisions of Section 65041.1 of the Government Code and sustainable communities strategies consistent with the provisions of subparagraph (B) of paragraph (2) of subdivision (b) of Section 65080 of the Government Code, to the extent feasible.

(j) California s working agricultural and forested landscapes will be preserved wherever possible. To the extent feasible, watershed objectives included in this division should be achieved through use of conservation easements and voluntary landowner participation, including, but not limited to, the use of easements pursuant to Division 10.2 (commencing with Section 10200) and Division 10.4 (commencing with Section 10330) of the Public Resources Code and voluntary habitat credit exchange mechanisms.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79708

(a) The Department of Finance shall provide for an independent audit of expenditures pursuant to this division. The secretary shall publish a list of all program and project expenditures pursuant to this division not less than annually, in written form, and shall post an electronic form of the list on the Natural Resources Agency s Internet Web site.

(b) If an audit, required by statute, of any entity that receives funding authorized by this division is conducted pursuant to state law and reveals any impropriety, the California State Auditor or the Controller may conduct a full audit of any or all of the activities of that entity.

(c) The state agency issuing any grant or loan with funding authorized by this division shall require adequate reporting of the expenditures of the funding from the grant or loan.

(d) Prior to soliciting projects pursuant to this division, state agencies shall submit guidelines to the secretary. The secretary shall verify that the guidelines are consistent with applicable statutes and for all the purposes enumerated in this division. The secretary shall post an electronic form of the guidelines submitted by state agencies and the subsequent verifications on the Natural Resources Agency s Internet Web site.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79709

(a) Funds expended pursuant to this division for the acquisition of a permanent dedication of water shall be in accordance with Section 1707 where the state board specifies that the water is in addition to water that is required for regulatory requirements as provided in subdivision (c) of Section 1707. The expenditure of funds provided by this division may include the initiation of the dedication as a short term or temporary urgency change, that is approved in accordance with Section 1707 and either Chapter 6.6 (commencing with Section 1435) of, or Chapter 10.5 (commencing with Section 1725) of, Part 2 of Division 2, during the period required to prepare any environmental documentation and for approval of permanent dedication.

(b) Funds expended pursuant to this division for the acquisition of long-term transfers of water shall be transfers in accordance with Sections 1735, 1736, and 1737 if the state board, after providing notice and opportunity for a hearing, approves such a petition. Funds expended pursuant to this division shall prioritize permanent transfers. Long-term transfers shall be for a period of not less than 20 years, except for any water transfers for the benefit of subsection (d) of Section 3406 of the Central Valley Project Improvement Act (Title 34 of Public Law 102-575).

(c) Funds expended pursuant to this division for any acquisition of water shall only be done pursuant to this section and shall only be used for projects that will provide fisheries or ecosystem benefits or improvements that are greater than required applicable environmental mitigation measures or compliance obligations in effect at the time the funds from this division are made available for the project and funds shall not be credited to any measures or obligations, except for any water transfers for the benefit of subsection (d) of Section 3406 of the Central Valley Project Improvement Act (Title 34 of Public Law 102-575).

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79710

(a) Funds provided by this division shall not be expended to pay the costs of the design, construction, operation, mitigation, or maintenance of Delta conveyance facilities. Those costs shall be the responsibility of the water agencies that benefit from the design, construction, operation, mitigation, or maintenance of those facilities.

(b) To the extent feasible, in implementing subdivision (k) of Section 79731, the Sacramento-San Joaquin Delta Conservancy shall seek to achieve wildlife conservation objectives through projects on public lands or voluntary projects on private lands. Funds available to the Sacramento-San Joaquin Delta Conservancy pursuant to subdivision (k) of Section 79731 may be used, in consultation with the Department of Fish and Wildlife, for payments to landowners for the creation of measurable habitat improvements or other improvements to the condition of endangered or threatened species. The Sacramento-San Joaquin Delta Conservancy may develop and implement a competitive program for habitat enhancements that maximizes voluntary landowner participation in projects that provide measurable and long-lasting habitat or species improvements in the Delta. These funds shall not be used to subsidize or decrease the mitigation obligations of any party.

(c) In implementing subdivision (k) of Section 79731, the Sacramento-San Joaquin Delta Conservancy shall coordinate and consult with the city or county in which a grant is proposed to be expended or an interest in real property is proposed to be acquired and with the Delta Protection Commission. Acquisitions by the Sacramento-San Joaquin Delta Conservancy pursuant to subdivision (k) of Section 79731 shall be from willing sellers only.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79711

(a) This division does not diminish, impair, or otherwise affect in any manner whatsoever any area of origin, watershed of origin, county of origin, or any other water rights protections, including, but not limited to, rights to water appropriated prior to December 19, 1914, provided under the law. This division does not limit or affect the application of Article 1.7 (commencing with Section 1215) of Chapter 1 of Part 2 of Division 2, Sections 10505, 10505.5, 11128, 11460, 11461, 11462, and 11463, and Sections 12200 to 12220, inclusive.

(b) For the purposes of this division, an area that utilizes water that has been diverted and conveyed from the Sacramento River hydrologic region, for use outside the Sacramento River hydrologic region or the Delta, shall not be deemed to be immediately adjacent thereto or capable of being conveniently supplied with water therefrom by virtue or on account of the diversion and conveyance of that water through facilities that may be constructed for that purpose after January 1, 2014.

(c) Nothing in this division supersedes, limits, or otherwise modifies the applicability of Chapter 10 (commencing with Section 1700) of Part 2 of Division 2, including petitions related to any new conveyance constructed or operated in accordance with Chapter 2 (commencing with Section 85320) of Part 4 of Division 35.

(d) Unless otherwise expressly provided, nothing in this division supersedes, reduces, or otherwise affects existing legal protections, both procedural and substantive, relating to the state board s regulation of diversion and use of water, including, but not limited to, water right priorities, the protection provided to municipal interests by Sections 106 and 106.5, and changes in water rights. Nothing in this division expands or otherwise alters the state board s existing authority to regulate the diversion and use of water or the courts existing concurrent jurisdiction over California water rights.

(e) Nothing in this division shall be construed to affect the California Wild and Scenic Rivers Act (Chapter 1.4 (commencing with Section 5093.50) of Division 5 of the Public Resources Code) or the federal Wild and Scenic Rivers Act (16 U.S.C. Sec. 1271 et seq.) and funds authorized pursuant to this division shall not be available for any project that could have an adverse effect on the values upon which a wild and scenic river or any other river is afforded protections pursuant to the California Wild and Scenic Rivers Act or the federal Wild and Scenic Rivers Act.

(f) Nothing in this division supersedes, limits, or otherwise modifies the Sacramento-San Joaquin Delta Reform Act of 2009 (Division 35 (commencing with Section 85000)) or any other applicable law, including, but not limited to, Division 22.3 (commencing with Section 32300) of the Public Resources Code.

(g) Funds provided by this division shall not be used to acquire land via eminent domain.

(h) Notwithstanding any other law, any agency acquiring land pursuant to this division may use the Natural Heritage Preservation Tax Credit Act of 2000 (Division 28 (commencing with Section 37000) of the Public Resources Code).

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79712

(a) Eligible applicants under this division are public agencies, nonprofit organizations, public utilities, federally recognized Indian tribes, state Indian tribes listed on the Native American Heritage Commission s California Tribal Consultation List, and mutual water companies.

(b) (1) To be eligible for funding under this division, a project proposed by a public utility that is regulated by the Public Utilities Commission or a mutual water company shall have a clear and definite public purpose and shall benefit the customers of the water system and not the investors.

(2) To be eligible for funding under this division, an urban water supplier shall adopt and submit an urban water management plan in accordance with the Urban Water Management Planning Act (Part 2.6 (commencing with Section 10610) of Division 6).

(3) To be eligible for funding under this division, an agricultural water supplier shall adopt and submit an agricultural water management plan in accordance with the Agricultural Water Management Planning Act (Part 2.8 (commencing with Section 10800) of Division 6).

(4) In accordance with Section 10608.56, an agricultural water supplier or an urban water supplier is ineligible for funding under this division unless it complies with the requirements of Part 2.55 (commencing with Section 10608) of Division 6.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79713

The Legislature may enact legislation necessary to implement programs funded by this division, except as otherwise provided in Section 79760.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79714

(a) Unless otherwise specified, any state agency that has the statutory authority to implement one or more of the purposes specified in this bond may be eligible for appropriations from the funding made available by this division.

(b) Funding made available by this division shall not be appropriated by the Legislature to a specific project.

(c) Projects funded pursuant to this division may use the services of the California Conservation Corps or certified community conservation corps, as defined in Section 14507.5 of the Public Resources Code.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79715

The proceeds of bonds issued and sold pursuant to this division shall be deposited in the Water Quality, Supply, and Infrastructure Improvement Fund of 2014, which is hereby created in the State Treasury.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79716

Each state agency that receives an appropriation of funding made available by this division shall be responsible for establishing metrics of success and reporting the status of projects and all uses of the funding on the state s bond accountability Internet Web site, as provided by statute.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)






CHAPTER 5. Clean, Safe and Reliable Drinking Water

79720

The sum of five hundred twenty million dollars ($520,000,000) shall be available, upon appropriation by the Legislature from the fund, for expenditures, grants, and loans for projects that improve water quality or help provide clean, safe, and reliable drinking water to all Californians.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79721

The projects eligible for funding pursuant to this chapter shall help improve water quality for a beneficial use. The purposes of this chapter are to:

(a) Reduce contaminants in drinking water supplies regardless of the source of the water or the contamination.

(b) Assess and prioritize the risk of contamination to drinking water supplies.

(c) Address the critical and immediate needs of disadvantaged, rural, or small communities that suffer from contaminated drinking water supplies, including, but not limited to, projects that address a public health emergency.

(d) Leverage other private, federal, state, and local drinking water quality and wastewater treatment funds.

(e) Reduce contaminants in discharges to, and improve the quality of, waters of the state.

(f) Prevent further contamination of drinking water supplies.

(g) Provide disadvantaged communities with public drinking water infrastructure that provides clean, safe, and reliable drinking water supplies that the community can sustain over the long term.

(h) Ensure access to clean, safe, reliable, and affordable drinking water for California s communities.

(i) Meet primary and secondary safe drinking water standards or remove contaminants identified by the state or federal government for development of a primary or secondary drinking water standard.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79722

The contaminants that may be addressed with funding pursuant to this chapter may include, but shall not be limited to, nitrates, perchlorate, MTBE (methyl tertiary butyl ether), arsenic, selenium, hexavalent chromium, mercury, PCE (perchloroethylene), TCE (trichloroethylene), DCE (dichloroethene), DCA (dichloroethane), 1,2,3-TCP (trichloropropane), carbon tetrachloride, 1,4-dioxane, 1,4-dioxacyclohexane, nitrosodimethylamine, bromide, iron, manganese, and uranium.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79723

Of the funds authorized by Section 79720, two hundred sixty million dollars ($260,000,000) shall be available for deposit in the State Water Pollution Control Revolving Fund Small Community Grant Fund created pursuant to Section 13477.6 for grants for wastewater treatment projects. Priority shall be given to projects that serve disadvantaged communities and severely disadvantaged communities, and to projects that address public health hazards. Projects may include, but not be limited to, projects that identify, plan, design, and implement regional mechanisms to consolidate wastewater systems or provide affordable treatment technologies.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79724

(a) (1) Of the funds authorized by Section 79720, two hundred sixty million dollars ($260,000,000) shall be available for grants and loans for public water system infrastructure improvements and related actions to meet safe drinking water standards, ensure affordable drinking water, or both. Priority shall be given to projects that provide treatment for contamination or access to an alternate drinking water source or sources for small community water systems or state small water systems in disadvantaged communities whose drinking water source is impaired by chemical and nitrate contaminants and other health hazards identified by the state board. Eligible recipients serve disadvantaged communities and are public water systems or public agencies. The state board may make grants for the purpose of financing feasibility studies and to meet the eligibility requirements for a construction grant. Eligible expenses may include initial operation and maintenance costs for systems serving disadvantaged communities. Priority shall be given to projects that provide shared solutions for multiple communities, at least one of which is a disadvantaged community that lacks safe, affordable drinking water and is served by a small community water system, state small water system, or a private well. Construction grants shall be limited to five million dollars ($5,000,000) per project, except that the state board may set a limit of not more than twenty million dollars ($20,000,000) for projects that provide regional benefits or are shared among multiple entities, at least one of which shall be a small disadvantaged community. Not more than 25 percent of a grant may be awarded in advance of actual expenditures.

(2) For the purposes of this subdivision, initial operation and maintenance costs means those initial, eligible, and reimbursable costs under a construction funding agreement that are incurred up to, and including, initial startup testing of the constructed project in order to deem the project complete. Initial operation and maintenance costs are eligible to receive funding pursuant to this section for a period not to exceed two years.

(b) The administering entity may expend up to twenty-five million dollars ($25,000,000) of the funds allocated in subdivision (a) for technical assistance to eligible communities.

(c) The state board shall deposit up to two million five hundred thousand dollars ($2,500,000) of the funds available pursuant to this section into the Drinking Water Capital Reserve Fund, which is hereby created in the State Treasury. Moneys in the Drinking Water Capital Reserve Fund shall be available, upon appropriation by the Legislature, and shall be administered by the state board for the purpose of serving as matching funds for disadvantaged communities. The state board shall develop criteria to implement this subdivision.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79725

(a) For the purposes of awarding funding under this chapter, a local cost share of not less than 50 percent of the total costs of the project shall be required. The cost-sharing requirement may be waived or reduced for projects that directly benefit a disadvantaged community or an economically distressed area.

(b) At least 10 percent of the funds available pursuant to this chapter shall be allocated for projects serving severely disadvantaged communities.

(c) Up to 15 percent of the funds available pursuant to this chapter may be allocated for technical assistance to disadvantaged communities. The agency administering this funding shall operate a multidisciplinary technical assistance program for small and disadvantaged communities.

(d) Funding for planning activities, including technical assistance, to benefit disadvantaged communities may exceed 15 percent of the funds allocated, subject to the determination of the need for additional planning funding by the state agency administering the funding.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)






CHAPTER 6. Protecting Rivers, Lakes, Streams, Coastal Waters, and Watersheds

79730

The sum of one billion four hundred ninety-five million dollars ($1,495,000,000) shall be available, upon appropriation by the Legislature from the fund, in accordance with this chapter, for competitive grants for multibenefit ecosystem and watershed protection and restoration projects in accordance with statewide priorities.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79731

Of the funds authorized by Section 79730, the sum of three hundred twenty-seven million five hundred thousand dollars ($327,500,000) shall be allocated for multibenefit water quality, water supply, and watershed protection and restoration projects for the watersheds of the state in accordance with the following schedule:

(a) Baldwin Hills Conservancy, ten million dollars ($10,000,000).

(b) California Tahoe Conservancy, fifteen million dollars ($15,000,000).

(c) Coachella Valley Mountains Conservancy, ten million dollars ($10,000,000).

(d) Ocean Protection Council, thirty million dollars ($30,000,000).

(e) San Diego River Conservancy, seventeen million dollars ($17,000,000).

(f) San Gabriel and Lower Los Angeles Rivers and Mountains Conservancy, thirty million dollars ($30,000,000).

(g) San Joaquin River Conservancy, ten million dollars ($10,000,000).

(h) Santa Monica Mountains Conservancy, thirty million dollars ($30,000,000).

(i) Sierra Nevada Conservancy, twenty-five million dollars ($25,000,000).

(j) State Coastal Conservancy, one hundred million five hundred thousand dollars ($100,500,000). Eligible watersheds for the funds allocated pursuant to this subdivision include, but are not limited to, those that are in the San Francisco Bay Conservancy region, the Santa Ana River watershed, the Tijuana River watershed, the Otay River watershed, Catalina Island, and the central coast region.

(k) Sacramento-San Joaquin Delta Conservancy, fifty million dollars ($50,000,000).

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79732

(a) In protecting and restoring California rivers, lakes, streams, and watersheds, the purposes of this chapter are to:

(1) Protect and increase the economic benefits arising from healthy watersheds, fishery resources, and instream flow.

(2) Implement watershed adaptation projects in order to reduce the impacts of climate change on California s communities and ecosystems.

(3) Restore river parkways throughout the state, including, but not limited to, projects pursuant to the California River Parkways Act of 2004 (Chapter 3.8 (commencing with Section 5750) of Division 5 of the Public Resources Code), in the Urban Streams Restoration Program established pursuant to Section 7048, and urban river greenways.

(4) Protect and restore aquatic, wetland, and migratory bird ecosystems, including fish and wildlife corridors and the acquisition of water rights for instream flow.

(5) Fulfill the obligations of the State of California in complying with the terms of multiparty settlement agreements related to water resources.

(6) Remove barriers to fish passage.

(7) Collaborate with federal agencies in the protection of fish native to California and wetlands in the central valley of California.

(8) Implement fuel treatment projects to reduce wildfire risks, protect watersheds tributary to water storage facilities, and promote watershed health.

(9) Protect and restore rural and urban watershed health to improve watershed storage capacity, forest health, protection of life and property, stormwater resource management, and greenhouse gas reduction.

(10) Protect and restore coastal watersheds, including, but not limited to, bays, marine estuaries, and nearshore ecosystems.

(11) Reduce pollution or contamination of rivers, lakes, streams, or coastal waters, prevent and remediate mercury contamination from legacy mines, and protect or restore natural system functions that contribute to water supply, water quality, or flood management.

(12) Assist in the recovery of endangered, threatened, or migratory species by improving watershed health, instream flows, fish passage, coastal or inland wetland restoration, or other means, such as natural community conservation plan and habitat conservation plan implementation.

(13) Assist in water-related agricultural sustainability projects.

(b) Funds provided by this chapter shall only be used for projects that will provide fisheries or ecosystem benefits or improvements that are greater than required applicable environmental mitigation measures or compliance obligations.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79733

Of the funds made available by Section 79730, the sum of two hundred million dollars ($200,000,000) shall be administered by the Wildlife Conservation Board for projects that result in enhanced stream flows.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79734

For restoration and ecosystem protection projects under this chapter, the services of the California Conservation Corps or a local conservation corps certified by the California Conservation Corps shall be used whenever feasible.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79735

(a) Of the funds authorized by Section 79730, one hundred million dollars ($100,000,000) shall be available, upon appropriation by the Legislature, for projects to protect and enhance an urban creek, as defined in subdivision (e) of Section 7048, and its tributaries, pursuant to Division 22.8 (commencing with Section 32600) of, and Division 23 (commencing with Section 33000) of, the Public Resources Code and Section 79508.

(b) (1) Of the funds authorized by Section 79730, twenty million dollars ($20,000,000) shall be made available to the secretary for a competitive program to fund multibenefit watershed and urban rivers enhancement projects in urban watersheds that increase regional and local water self-sufficiency and that meet at least two of the following objectives:

(A) Promote groundwater recharge and water reuse.

(B) Reduce energy consumption.

(C) Use soils, plants, and natural processes to treat runoff.

(D) Create or restore native habitat.

(E) Increase regional and local resiliency and adaptability to climate change.

(2) The program under this subdivision shall be implemented by state conservancies, the Wildlife Conservation Board, the state board, or other entities whose jurisdiction includes urban watersheds, as designated by the secretary. Projects funded under the program shall be a part of a plan developed jointly by the conservancies, the Wildlife Conservation Board, the state board, or other designated entities in consultation with the secretary.

(c) At least 25 percent of the funds available pursuant to this section shall be allocated for projects that benefit disadvantaged communities.

(d) Up to 10 percent of the funds available pursuant to this section may be allocated for project planning.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79736

Of the funds authorized by Section 79730, four hundred seventy-five million dollars ($475,000,000) shall be available to the Natural Resources Agency to support projects that fulfill the obligations of the State of California in complying with the terms of any of the following:

(a) Subsection (d) of Section 3406 of the Central Valley Project Improvement Act (Title 34 of Public Law 102-575).

(b) Interstate compacts set forth in Section 66801 of the Government Code pursuant to Title 7.42 (commencing with Section 66905) of the Government Code.

(c) Intrastate or multiparty water quantification settlement agreement provisions, including ecosystem restoration projects, as set forth in Chapters 611, 612, 613, and 614 of the Statutes of 2003.

(d) The settlement agreement referenced in Section 2080.2 of the Fish and Game Code.

(e) Any intrastate or multiparty settlement agreement related to water acted upon or before December 31, 2013. Priority shall be given to projects that meet one or more of the following criteria:

(1) The project is of statewide significance.

(2) The project restores natural aquatic or riparian functions, or wetlands habitat for birds and aquatic species.

(3) The project protects or promotes the restoration of endangered or threatened species.

(4) The project enhances the reliability of water supplies on a regional or interregional basis.

(5) The project provides significant regional or statewide economic benefits.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79737

(a) Of the funds authorized by Section 79730, two hundred eighty-five million dollars ($285,000,000) shall be available to the Department of Fish and Wildlife for watershed restoration projects statewide in accordance with this chapter.

(b) For the purposes of this section, watershed restoration includes activities to fund coastal wetland habitat, improve forest health, restore mountain meadows, modernize stream crossings, culverts, and bridges, reconnect historical flood plains, install or improve fish screens, provide fish passages, restore river channels, restore or enhance riparian, aquatic, and terrestrial habitat, improve ecological functions, acquire from willing sellers conservation easements for riparian buffer strips, improve local watershed management, and remove sediment or trash.

(c) For any funds available pursuant to this section that are used to provide grants under the Fisheries Restoration Grant Program, a priority shall be given to coastal waters.

(d) In allocating funds for projects pursuant to this section, the Department of Fish and Wildlife shall only make funds available for water quality, river, and watershed protection and restoration projects of statewide importance outside of the Delta.

(e) Funds provided by this section shall not be expended to pay the costs of the design, construction, operation, mitigation, or maintenance of Delta conveyance facilities.

(f) Funds provided by this section shall only be used for projects that will provide fisheries or ecosystem benefits or improvements that are greater than required applicable environmental mitigation measures or compliance obligations, except for any water transfers for the benefit of subsection (d) of Section 3406 of the Central Valley Project Improvement Act (Title 34 of Public Law 102-575).

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79738

(a) Of the funds authorized by Section 79730, eighty-seven million five hundred thousand dollars ($87,500,000) shall be available to the Department of Fish and Wildlife for water quality, ecosystem restoration, and fish protection facilities that benefit the Delta, including, but not limited to, the following:

(1) Projects to improve water quality or that contribute to the improvement of water quality in the Delta, including projects in Delta counties that provide multiple public benefits and improve drinking and agricultural water quality or water supplies.

(2) Habitat restoration, conservation, and enhancement projects to improve the condition of special status, at risk, endangered, or threatened species in the Delta and the Delta counties, including projects to eradicate invasive species, and projects that support the beneficial reuse of dredged material for habitat restoration and levee improvements.

(3) Scientific studies and assessments that support the Delta Science Program, as described in Section 85280, or projects under this section.

(b) In implementing this section, the department shall coordinate and consult with the Delta city or Delta county in which a grant is proposed to be expended or an interest in real property is proposed to be acquired.

(c) Acquisitions pursuant to this section shall be from willing sellers only.

(d) In implementing this section state agencies shall prioritize wildlife conservation objectives through projects on public lands or voluntary projects on private lands, to the extent feasible.

(e) Funds available pursuant to this section shall not be used to acquire land via eminent domain.

(f) Funds available pursuant to this section shall not be expended to pay the costs of the design, construction, operation, mitigation, or maintenance of Delta conveyance facilities.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)






CHAPTER 7. Regional Water Security, Climate, and Drought Preparedness

79740

The sum of eight hundred ten million dollars ($810,000,000) shall be available, upon appropriation by the Legislature from the fund, for expenditures on, and competitive grants and loans to, projects that are included in and implemented in an adopted integrated regional water management plan consistent with Part 2.2 (commencing with Section 10530) of Division 6 and respond to climate change and contribute to regional water security as provided in this chapter.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79741

In order to improve regional water self-reliance security and adapt to the effects on water supply arising out of climate change, the purposes of this chapter are to:

(a) Help water infrastructure systems adapt to climate change, including, but not limited to, sea level rise.

(b) Provide incentives for water agencies throughout each watershed to collaborate in managing the region s water resources and setting regional priorities for water infrastructure.

(c) Improve regional water self-reliance consistent with Section 85021.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79742

(a) In selecting among proposed projects in a watershed, the scope of the adopted integrated regional water management plan may be considered by the administering state agency, with priority going to projects in plans that cover a greater portion of the watershed. If a plan covers substantially all of the watershed, the plan s project priorities shall be given deference if the project and plan otherwise meet the requirements of this division and the Integrated Regional Water Management Planning Act (Part 2.2 (commencing with Section 10530) of Division 6).

(b) A local agency that does not prepare, adopt, and submit its groundwater plan in accordance with groundwater planning requirements established under Division 6 (commencing with Section 10000) is ineligible to apply for funds made available pursuant to this chapter until the plan is prepared and submitted in accordance with the requirements of that part. The groundwater management plan requirement shall not apply to a water replenishment district formed pursuant to Division 18 (commencing with Section 60000) or to a local agency that serves or has authority to manage an adjudicated groundwater basin.

(c) For the purposes of awarding funding under this chapter, a cost share from nonstate sources of not less than 50 percent of the total costs of the project shall be required. The cost-sharing requirement may be waived or reduced for projects that directly benefit a disadvantaged community or an economically distressed area.

(d) Not less than 10 percent of the funds authorized by this chapter shall be allocated to projects that directly benefit disadvantaged communities.

(e) For the purposes of awarding funding under this chapter, the applicant shall demonstrate that the integrated regional water management plan the applicant s project implements contributes to addressing the risks in the region to water supply and water infrastructure arising from climate change.

(f) Projects that achieve multiple benefits shall receive special consideration.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79743

Subject to the determination of regional priorities in the regional water management group, eligible projects may include, but are not limited to, projects that promote any of the following:

(a) Water reuse and recycling for nonpotable reuse and direct and indirect potable reuse.

(b) Water-use efficiency and water conservation.

(c) Local and regional surface and underground water storage, including groundwater aquifer cleanup or recharge projects.

(d) Regional water conveyance facilities that improve integration of separate water systems.

(e) Watershed protection, restoration, and management projects, including projects that reduce the risk of wildfire or improve water supply reliability.

(f) Stormwater resource management, including, but not limited to, the following:

(1) Projects to reduce, manage, treat, or capture rainwater or stormwater.

(2) Projects that provide multiple benefits such as water quality, water supply, flood control, or open space.

(3) Decision support tools that evaluate the benefits and costs of multibenefit stormwater projects.

(4) Projects to implement a stormwater resource plan developed in accordance with Part 2.3 (commencing with Section 10560) of Division 6.

(g) Conjunctive use of surface and groundwater storage facilities.

(h) Water desalination projects.

(i) Decision support tools to model regional water management strategies to account for climate change and other changes in regional demand and supply projections.

(j) Improvement of water quality, including drinking water treatment and distribution, groundwater and aquifer remediation, matching water quality to water use, wastewater treatment, water pollution prevention, and management of urban and agricultural runoff.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79744

(a) Of the funds authorized by Section 79740, five hundred ten million dollars ($510,000,000) shall be allocated to the hydrologic regions as identified in the California Water Plan in accordance with this section. For the South Coast hydrologic region, the department shall establish three funding areas that reflect the watersheds of San Diego County and southern Orange County (designated as the San Diego subregion), the Santa Ana River watershed (designated as the Santa Ana subregion), and the Los Angeles and Ventura County watersheds (designated as the Los Angeles subregion), and shall allocate funds to those areas in accordance with this subdivision. The North and South Lahontan hydrologic regions shall be treated as one area for the purpose of allocating funds. For purposes of this subdivision, the Sacramento River hydrologic region does not include the Delta. For purposes of this subdivision, the Mountain Counties Overlay is not eligible for funds from the Sacramento River hydrologic region or the San Joaquin River hydrologic region. Multiple integrated regional water management plans may be recognized in each of the areas allocated funding.

(b) Funds made available by this chapter shall be allocated as follows:

(1) Twenty-six million five hundred thousand dollars ($26,500,000) for the North Coast hydrologic region.

(2) Sixty-five million dollars ($65,000,000) for the San Francisco Bay hydrologic region.

(3) Forty-three million dollars ($43,000,000) for the Central Coast hydrologic region.

(4) Ninety-eight million dollars ($98,000,000) for the Los Angeles subregion.

(5) Sixty-three million dollars ($63,000,000) for the Santa Ana subregion.

(6) Fifty-two million five hundred thousand dollars ($52,500,000) for the San Diego subregion.

(7) Thirty-seven million dollars ($37,000,000) for the Sacramento River hydrologic region.

(8) Thirty-one million dollars ($31,000,000) for the San Joaquin River hydrologic region.

(9) Thirty-four million dollars ($34,000,000) for the Tulare/Kern hydrologic region.

(10) Twenty-four million five hundred thousand dollars ($24,500,000) for the North/South Lahontan hydrologic region.

(11) Twenty-two million five hundred thousand dollars ($22,500,000) for the Colorado River Basin hydrologic region.

(12) Thirteen million dollars ($13,000,000) for the Mountain Counties Overlay.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79745

The Department of Water Resources shall expend, either directly or for noncompetitive grants, no less than 10 percent of the funds from the regional allocations specified in Section 79744 for the purposes of ensuring involvement of disadvantaged communities, economically distressed areas, or underrepresented communities within regions.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79746

(a) Of the funds authorized by Section 79740, the sum of one hundred million dollars ($100,000,000) may be used for direct expenditures, and for grants and loans, for the following water conservation and water-use efficiency plans, projects, and programs:

(1) Urban water conservation plans, projects, and programs, including regional projects and programs, implemented to achieve urban water use targets developed pursuant to Section 10608.20. Priority for funding shall be given to programs that do any of the following:

(A) Assist water suppliers and regions to implement conservation programs and measures that are not locally cost effective.

(B) Support water supplier and regional efforts to implement programs targeted to enhance water-use efficiency for commercial, industrial, and institutional water users.

(C) Assist water suppliers and regions with programs and measures targeted toward realizing the conservation benefits of implementation of the provisions of the state landscape model ordinance.

(2) Agricultural water management plans or agricultural water use efficiency projects and programs developed pursuant to Part 2.8 (commencing with Section 10800) of Division 6.

(b) Section 1011 applies to all conservation measures that an agricultural water supplier or an urban water supplier implements with funding under this chapter. This subdivision does not limit the application of Section 1011 to any other measures or projects implemented by a water supplier. Notwithstanding Section 79748, the projects funded pursuant to this section are not required to be in an adopted integrated regional water management plan or to comply with that program.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79747

(a) Of the funds authorized by Section 79740, two hundred million dollars ($200,000,000) shall be available for grants for multibenefit stormwater management projects.

(b) Eligible projects may include, but shall not be limited to, green infrastructure, rainwater and stormwater capture projects, and stormwater treatment facilities.

(c) Development of plans for stormwater projects shall address the entire watershed and incorporate the perspectives of communities adjacent to the affected waterways, especially disadvantaged communities.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79748

In order to receive funding authorized by this chapter to address groundwater quality or supply in an aquifer, the applicant shall demonstrate that a public agency has authority to manage the water resources in that aquifer. A groundwater management plan adopted and submitted in accordance with groundwater management planning requirements established under Division 6 (commencing with Section 10000) shall be deemed sufficient to satisfy the requirements of this section.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)






CHAPTER 8. Statewide Water System Operational Improvement and Drought Preparedness

79750

(a) Notwithstanding Section 162, the commission may make the determinations, findings, and recommendations required of it by this chapter independent of the views of the director. All final actions by the commission in implementing this chapter shall be taken by a majority of the members of the commission at a public meeting noticed and held pursuant to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(b) Notwithstanding Section 13340 of the Government Code, the sum of two billion seven hundred million dollars ($2,700,000,000) is hereby continuously appropriated from the fund, without regard to fiscal years, to the commission for public benefits associated with water storage projects that improve the operation of the state water system, are cost effective, and provide a net improvement in ecosystem and water quality conditions, in accordance with this chapter. Funds authorized for, or made available to, the commission pursuant to this chapter shall be available and expended only for the purposes provided in this chapter, and shall not be subject to appropriation or transfer by the Legislature or the Governor for any other purpose.

(c) Projects shall be selected by the commission through a competitive public process that ranks potential projects based on the expected return for public investment as measured by the magnitude of the public benefits provided, pursuant to criteria established under this chapter.

(d) Any project constructed with funds provided by this chapter shall be subject to Section 11590.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79751

Projects for which the public benefits are eligible for funding under this chapter consist of only the following:

(a) Surface storage projects identified in the CALFED Bay-Delta Program Record of Decision, dated August 28, 2000, except for projects prohibited by Chapter 1.4 (commencing with Section 5093.50) of Division 5 of the Public Resources Code.

(b) Groundwater storage projects and groundwater contamination prevention or remediation projects that provide water storage benefits.

(c) Conjunctive use and reservoir reoperation projects.

(d) Local and regional surface storage projects that improve the operation of water systems in the state and provide public benefits.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79752

A project shall not be funded pursuant to this chapter unless it provides measurable improvements to the Delta ecosystem or to the tributaries to the Delta.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79753

(a) Funds allocated pursuant to this chapter may be expended solely for the following public benefits associated with water storage projects:

(1) Ecosystem improvements, including changing the timing of water diversions, improvement in flow conditions, temperature, or other benefits that contribute to restoration of aquatic ecosystems and native fish and wildlife, including those ecosystems and fish and wildlife in the Delta.

(2) Water quality improvements in the Delta, or in other river systems, that provide significant public trust resources, or that clean up and restore groundwater resources.

(3) Flood control benefits, including, but not limited to, increases in flood reservation space in existing reservoirs by exchange for existing or increased water storage capacity in response to the effects of changing hydrology and decreasing snow pack on California s water and flood management system.

(4) Emergency response, including, but not limited to, securing emergency water supplies and flows for dilution and salinity repulsion following a natural disaster or act of terrorism.

(5) Recreational purposes, including, but not limited to, those recreational pursuits generally associated with the outdoors.

(b) Funds shall not be expended pursuant to this chapter for the costs of environmental mitigation measures or compliance obligations except for those associated with providing the public benefits as described in this section.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79754

In consultation with the Department of Fish and Wildlife, the state board, and the Department of Water Resources, the commission shall develop and adopt, by regulation, methods for quantification and management of public benefits described in Section 79753 by December 15, 2016. The regulations shall include the priorities and relative environmental value of ecosystem benefits as provided by the Department of Fish and Wildlife and the priorities and relative environmental value of water quality benefits as provided by the state board.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79755

(a) Except as provided in subdivision (c), no funds allocated pursuant to this chapter may be allocated for a project before December 15, 2016, and until the commission approves the project based on the commission s determination that all of the following have occurred:

(1) The commission has adopted the regulations specified in Section 79754 and specifically quantified and made public the cost of the public benefits associated with the project.

(2) The project applicant has entered into a contract with each party that will derive benefits, other than public benefits, as defined in Section 79753, from the project that ensures the party will pay its share of the total costs of the project. The benefits available to a party shall be consistent with that party s share of total project costs.

(3) The project applicant has entered into a contract with each public agency identified in Section 79754 that administers the public benefits, after that agency makes a finding that the public benefits of the project for which that agency is responsible meet all the requirements of this chapter, to ensure that the public contribution of funds pursuant to this chapter achieves the public benefits identified for the project.

(4) The commission has held a public hearing for the purposes of providing an opportunity for the public to review and comment on the information required to be prepared pursuant to this subdivision.

(5) All of the following additional conditions are met:

(A) Feasibility studies have been completed.

(B) The commission has found and determined that the project is feasible, is consistent with all applicable laws and regulations, and will advance the long-term objectives of restoring ecological health and improving water management for beneficial uses of the Delta.

(C) All environmental documentation associated with the project has been completed, and all other federal, state, and local approvals, certifications, and agreements required to be completed have been obtained.

(b) The commission shall submit to the Legislature its findings for each of the criteria identified in subdivision (a) for a project funded pursuant to this chapter.

(c) Notwithstanding subdivision (a), funds may be made available under this chapter for the completion of environmental documentation and permitting of a project.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79756

(a) The public benefit cost share of a project funded pursuant to this chapter, other than a project described in subdivision (c) of Section 79751, shall not exceed 50 percent of the total costs of any project funded under this chapter.

(b) No project may be funded unless it provides ecosystem improvements as described in paragraph (1) of subdivision (a) of Section 79753 that are at least 50 percent of total public benefits of the project funded under this chapter.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79757

(a) A project is not eligible for funding under this chapter unless, by January 1, 2022, all of the following conditions are met:

(1) All feasibility studies are complete and draft environmental documentation is available for public review.

(2) The commission makes a finding that the project is feasible, and will advance the long-term objectives of restoring ecological health and improving water management for beneficial uses of the Delta.

(3) The director receives commitments for not less than 75 percent of the nonpublic benefit cost share of the project.

(b) If compliance with subdivision (a) is delayed by litigation or failure to promulgate regulations, the date in subdivision (a) shall be extended by the commission for a time period that is equal to the time period of the delay, and funding under this chapter that has been dedicated to the project shall be encumbered until the time at which the litigation is completed or the regulations have been promulgated.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79758

Surface storage projects funded pursuant to this chapter and described in subdivision (a) of Section 79751 may be made a unit of the Central Valley Project as provided in Section 11290 and may be financed, acquired, constructed, operated, and maintained pursuant to Part 3 (commencing with Section 11100) of Division 6.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79759

(a) The funds allocated for the design, acquisition, and construction of surface storage projects identified in the CALFED Bay-Delta Record of Decision, dated August 28, 2000, pursuant to this chapter may be provided for those purposes to local joint powers authorities formed by irrigation districts and other local water districts and local governments within the applicable hydrologic region to design, acquire, and construct those projects.

(b) The joint powers authorities described in subdivision (a) may include in their membership governmental partners that are not located within their respective hydrologic regions in financing the surface storage projects, including, as appropriate, cost share participation or equity participation. Notwithstanding Section 6525 of the Government Code, the joint powers agencies described in subdivision (a) shall not include in their membership any for-profit corporation or any mutual water company whose shareholders and members include a for-profit corporation or any other private entity. The department shall be an ex officio member of each joint powers authority subject to this section, but the department shall not control the governance, management, or operation of the surface water storage projects.

(c) A joint powers authority subject to this section shall own, govern, manage, and operate a surface water storage project, subject to the requirement that the ownership, governance, management, and operation of the surface water storage project shall advance the purposes set forth in this chapter.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79760

(a) In approving the Water Quality, Supply, and Infrastructure Improvement Act of 2014, the people were informed and hereby declare that the provisions of this chapter are necessary, integral, and essential to meeting the single object or work of the Water Quality, Supply, and Infrastructure Improvement Act of 2014. As such, any amendment of the provisions of this chapter by the Legislature without voter approval would frustrate the scheme and design that induced voter approval of this act. The people therefore find and declare that any amendment of the provisions of this chapter by the Legislature shall require an affirmative vote of two-thirds of the membership in each house of the Legislature and voter approval.

(b) This section shall not govern or be used as authority for determining whether the amendment of any other provision of this act not contained in this chapter would constitute a substantial change in the scheme and design of this act requiring voter approval.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)






CHAPTER 9. Water Recycling

79765

The sum of seven hundred twenty-five million dollars ($725,000,000) shall be available, upon appropriation by the Legislature from the fund, for grants or loans for water recycling and advanced treatment technology projects, including all of the following:

(a) Water recycling projects, including, but not limited to, treatment, storage, conveyance, and distribution facilities for potable and nonpotable recycling projects.

(b) Contaminant and salt removal projects, including, but not limited to, groundwater and seawater desalination and associated treatment, storage, conveyance, and distribution facilities.

(c) Dedicated distribution infrastructure to serve residential, commercial, agricultural, and industrial end-user retrofit projects to allow use of recycled water.

(d) Pilot projects for new potable reuse and other salt and contaminant removal technology.

(e) Multibenefit recycled water projects that improve water quality.

(f) Technical assistance and grant writing assistance for disadvantaged communities.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79766

At least a 50-percent local cost share shall be required for projects funded pursuant to this chapter. That cost share may be suspended or reduced for disadvantaged communities and economically distressed areas.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79767

Projects funded pursuant to this chapter shall be selected on a competitive basis, considering all of the following criteria:

(a) Water supply reliability improvement.

(b) Water quality and ecosystem benefits related to decreased reliance on diversions from the Delta or instream flows.

(c) Public health benefits from improved drinking water quality or supply.

(d) Cost-effectiveness.

(e) Energy efficiency and greenhouse gas emission impacts.

(f) Reasonable geographic allocation to eligible projects throughout the state, including both northern and southern California and coastal and inland regions.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79768

For purposes of this chapter, competitive programs shall be implemented consistent with water recycling programs administered pursuant to Sections 79140 and 79141 or consistent with desalination programs administered pursuant to Sections 79545 and 79547.2.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)






CHAPTER 10. Groundwater Sustainability

79770

Prevention and cleanup of groundwater contamination are critical components of successful groundwater management. Groundwater quality becomes especially important as water providers do the following:

(a) Evaluate investments in groundwater recharge with surface water, stormwater, recycled water, and other conjunctive use projects that augment local groundwater supplies to improve regional water self-reliance.

(b) Adapt to changing hydrologic conditions brought on by climate change.

(c) Consider developing groundwater basins to provide much needed local storage options to accommodate hydrologic and regulatory variability in the state s water delivery system.

(d) Evaluate investments in groundwater recovery projects.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79771

(a) The sum of nine hundred million dollars ($900,000,000) shall be available, upon appropriation by the Legislature from the fund, for expenditures on, and competitive grants, and loans for, projects to prevent or clean up the contamination of groundwater that serves or has served as a source of drinking water. Funds appropriated pursuant to this section shall be available to the state board for projects necessary to protect public health by preventing or reducing the contamination of groundwater that serves or has served as a major source of drinking water for a community.

(b) Projects shall be prioritized based upon the following criteria:

(1) The threat posed by groundwater contamination to the affected community s overall drinking water supplies, including an urgent need for treatment of alternative supplies or increased water imports if groundwater is not available due to contamination.

(2) The potential for groundwater contamination to spread and impair drinking water supply and water storage for nearby population areas.

(3) The potential of the project, if fully implemented, to enhance local water supply reliability.

(4) The potential of the project to maximize opportunities to recharge vulnerable, high-use groundwater basins and optimize groundwater supplies.

(5) The project addresses contamination at a site for which the courts or the appropriate regulatory authority has not yet identified responsible parties, or where the identified responsible parties are unwilling or unable to pay for the total cost of cleanup, including water supply reliability improvement for critical urban water supplies in designated superfund areas with groundwater contamination listed on the National Priorities List established pursuant to Section 105(a)(8)(B) of the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. Sec. 9605(a)(8)(B)).

(c) Funding authorized by this chapter shall not be used to pay any share of the costs of remediation recovered from parties responsible for the contamination of a groundwater storage aquifer, but may be used to pay costs that cannot be recovered from responsible parties. Parties that receive funding for remediating groundwater storage aquifers shall exercise reasonable efforts to recover the costs of groundwater cleanup from the parties responsible for the contamination. Funds recovered from responsible parties may only be used to fund treatment and remediation activities.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79772

Of the funds authorized by Section 79771, eighty million dollars ($80,000,000) shall be available for grants for treatment and remediation activities that prevent or reduce the contamination of groundwater that serves as a source of drinking water.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79773

The contaminants that may be addressed with funding pursuant to this chapter may include, but shall not be limited to, nitrates, perchlorate, MTBE (methyl tertiary butyl ether), arsenic, selenium, hexavalent chromium, mercury, PCE (perchloroethylene), TCE (trichloroethylene), DCE (dichloroethene), DCA (dichloroethane), 1,2,3-TCP (trichloropropane), carbon tetrachloride, 1,4-dioxane, 1,4-dioxacyclohexane, nitrosodimethylamine, bromide, iron, manganese, and uranium.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79774

(a) A project that receives funding pursuant to this chapter shall be selected by a competitive grant or loan process with added consideration for those projects that leverage private, federal, or local funding.

(b) For the purposes of awarding funding under this chapter, a local cost share of not less than 50 percent of the total costs of the project shall be required. The cost-sharing requirement may be waived or reduced for projects that directly benefit a disadvantaged community or an economically distressed area.

(c) An agency administering grants or loans for the purposes of this chapter shall assess the capacity of a community to pay for the operation and maintenance of the facility to be funded.

(d) At least 10 percent of the funds available pursuant to this chapter shall be allocated for projects serving severely disadvantaged communities.

(e) Funding authorized by this chapter shall include funding for technical assistance to disadvantaged communities. The agency administering this funding shall operate a multidisciplinary technical assistance program for small and disadvantaged communities.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79775

Of the funds authorized by Section 79771, one hundred million dollars ($100,000,000) shall be made available for competitive grants for projects that develop and implement groundwater plans and projects in accordance with groundwater planning requirements established under Division 6 (commencing with Section 10000).

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)






CHAPTER 11. Flood Management

79780

The sum of three hundred ninety-five million dollars ($395,000,000) shall be available, upon appropriation by the Legislature from the fund, to the Department of Water Resources and the Central Valley Flood Protection Board for the purpose of statewide flood management projects and activities. Funds shall be allocated to multibenefit projects that achieve public safety and include fish and wildlife habitat enhancement. The Department of Water Resources shall make its best effort to coordinate this funding with proceeds from Propositions 84 and 1E.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79781

Of the funds authorized by Section 79780, two hundred ninety-five million dollars ($295,000,000) shall be available to reduce the risk of levee failure and flood in the Delta for any of the following:

(a) Local assistance under the Delta levee maintenance subventions program pursuant to Part 9 (commencing with Section 12980) of Division 6, as that part may be amended.

(b) Special flood protection projects pursuant to Chapter 2 (commencing with Section 12310) of Part 4.8 of Division 6, as that chapter may be amended.

(c) Levee improvement projects that increase the resiliency of levees within the Delta to withstand earthquake, flooding, or sea level rise.

(d) Emergency response and repair projects.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)






CHAPTER 12. Fiscal Provisions

79785

(a) Bonds in the total amount of seven billion one hundred twenty million dollars ($7,120,000,000), and any additional bonds authorized, issued, and appropriated in accordance with this division pursuant to other provisions of law, or so much thereof as is necessary, not including the amount of any refunding bonds issued in accordance with Section 79797 may be issued and sold to provide a fund to be used for carrying out the purposes expressed in this division and to reimburse the General Obligation Bond Expense Revolving Fund pursuant to Section 16724.5 of the Government Code. The bonds, when sold, shall be and constitute a valid and binding obligation of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal of, and interest on, the bonds as the principal and interest become due and payable.

(b) The Treasurer shall sell the bonds authorized by the committee pursuant to this section. The bonds shall be sold upon the terms and conditions specified in a resolution to be adopted by the committee pursuant to Section 16731 of the Government Code.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79786

The bonds authorized by this division shall be prepared, executed, issued, sold, paid, and redeemed as provided in the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code), and all of the provisions of that law, as that law may be amended, apply to the bonds and to this division, except subdivisions (a) and (b) of Section 16727 of the Government Code to the extent that those subdivisions conflict with any other provision of this division.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79787

(a) Solely for the purpose of authorizing the issuance and sale pursuant to the State General Obligation Bond Law (Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code) of the bonds authorized by this division, the Water Quality, Supply, and Infrastructure Improvement Finance Committee is hereby created. For purposes of this division, the Water Quality, Supply, and Infrastructure Improvement Finance Committee is the committee as that term is used in the State General Obligation Bond Law.

(b) The committee consists of the Director of Finance, the Treasurer, and the Controller. Notwithstanding any other provision of law, any member may designate a representative to act as that member in his or her place for all purposes, as though the member were personally present.

(c) The Treasurer shall serve as chairperson of the committee.

(d) A majority of the committee may act for the committee.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79788

The committee shall determine whether or not it is necessary or desirable to issue bonds authorized by this division in order to carry out the actions specified in this division and, if so, the amount of bonds to be issued and sold. Successive issues of bonds may be authorized and sold to carry out those actions progressively, and it is not necessary that all of the bonds authorized to be issued be sold at any one time.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79789

For purposes of the State General Obligation Bond Law, board, as defined in Section 16722 of the Government Code, means the secretary.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79790

There shall be collected each year and in the same manner and at the same time as other state revenue is collected, in addition to the ordinary revenues of the state, a sum in an amount required to pay the principal of, and interest on, the bonds each year. It is the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act that is necessary to collect that additional sum.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79791

Notwithstanding Section 13340 of the Government Code, there is hereby appropriated from the General Fund in the State Treasury, for the purposes of this division, an amount that will equal the total of the following:

(a) The sum annually necessary to pay the principal of, and interest on, bonds issued and sold pursuant to this division, as the principal and interest become due and payable.

(b) The sum that is necessary to carry out the provisions of Section 79794, appropriated without regard to fiscal years.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79792

The board may request the Pooled Money Investment Board to make a loan from the Pooled Money Investment Account in accordance with Section 16312 of the Government Code for the purpose of carrying out this division less any amount withdrawn pursuant to Section 79794. The amount of the request shall not exceed the amount of the unsold bonds that the committee has, by resolution, authorized to be sold for the purpose of carrying out this division. The board shall execute those documents required by the Pooled Money Investment Board to obtain and repay the loan. Any amounts loaned shall be deposited in the fund to be allocated in accordance with this division.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79793

Notwithstanding any other provision of this division, or of the State General Obligation Bond Law, if the Treasurer sells bonds that include a bond counsel opinion to the effect that the interest on the bonds is excluded from gross income for federal tax purposes under designated conditions or is otherwise entitled to any federal tax advantage, the Treasurer may maintain separate accounts for the bond proceeds invested and for the investment earnings on those proceeds, and may use or direct the use of those proceeds or earnings to pay any rebate, penalty, or other payment required under federal law or take any other action with respect to the investment and use of those bond proceeds, as may be required or desirable under federal law in order to maintain the tax-exempt status of those bonds and to obtain any other advantage under federal law on behalf of the funds of this state.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79794

For the purposes of carrying out this division, the Director of Finance may authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds that have been authorized by the committee to be sold for the purpose of carrying out this division less any amount borrowed pursuant to Section 79792. Any amounts withdrawn shall be deposited in the fund. Any moneys made available under this section shall be returned to the General Fund, with interest at the rate earned by the moneys in the Pooled Money Investment Account, from proceeds received from the sale of bonds for the purpose of carrying out this division.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79795

All moneys deposited in the fund that are derived from premium and accrued interest on bonds sold pursuant to this division shall be reserved in the fund and shall be available for transfer to the General Fund as a credit to expenditures for bond interest, except that amounts derived from premium may be reserved and used to pay the cost of bond issuance prior to any transfer to the General Fund.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79796

Pursuant to Chapter 4 (commencing with Section 16720) of Part 3 of Division 4 of Title 2 of the Government Code, the cost of bond issuance shall be paid out of the bond proceeds, including premium, if any. To the extent the cost of bond issuance is not paid from premiums received from the sale of bonds, these costs shall be shared proportionately by each program funded through this division by the applicable bond sale.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79797

The bonds issued and sold pursuant to this division may be refunded in accordance with Article 6 (commencing with Section 16780) of Chapter 4 of Part 3 of Division 4 of Title 2 of the Government Code, which is a part of the State General Obligation Bond Law. Approval by the voters of the state for the issuance of the bonds under this division shall include approval of the issuance of any bonds issued to refund any bonds originally issued under this division or any previously issued refunding bonds.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)



79798

The proceeds from the sale of bonds authorized by this division are not proceeds of taxes as that term is used in Article XIII?B of the California Constitution, and the disbursement of these proceeds is not subject to the limitations imposed by that article.

(Added by Stats. 2014, Ch. 188, Sec. 8. Approved November 4, 2014, by adoption of Proposition 1.)









DIVISION 27. PURCHASE AND SALE OF ELECTRIC POWER

CHAPTER 1. General Provisions and Definitions

80000

The Legislature hereby finds and declares all of the following:

(a) The furnishing of reliable reasonably priced electric service is essential for the safety, health, and well-being of the people of California. A number of factors have resulted in a rapid, unforeseen shortage of electric power and energy available in the state and rapid and substantial increases in wholesale energy costs and retail energy rates, with statewide impact, to such a degree that it constitutes an immediate peril to the health, safety, life and property of the inhabitants of the state, and the public interest, welfare, convenience and necessity require the state to participate in markets for the purchase and sale of power and energy.

(b) In order for the department to adequately and expeditiously undertake and administer the critical responsibilities established in this division, it must be able to obtain, in a timely manner, additional and sufficient personnel with the requisite expertise and experience in energy marketing, energy scheduling, and accounting.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 4, Sec. 4. Effective February 1, 2001.)



80002

Nothing in this division shall be construed to reduce or modify any electrical corporation s obligation to serve. The commission shall issue orders it determines are necessary to carry out this section. Nothing in this section shall be construed to obligate the department for any procurement cost obligations of any electrical corporation that may have existed as of the effective date of this section.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 4, Sec. 4. Effective February 1, 2001.)



80002.5

It is the intent of the Legislature that power acquired by the department under this division shall be sold to all retail end use customers being served by electrical corporations, and may be sold, to the extent practicable, as determined by the department, to those local publicly owned electric utilities requesting such power. Power sold by the department to retail end use customers shall be allocated pro rata among all classes of customers to the extent practicable.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 4, Sec. 4. Effective February 1, 2001.)



80003

(a) The development and operation of a program as provided in this division is in all respects for the welfare and the benefit of the people of the state, to protect the public peace, health, and safety, and constitutes an essential governmental purpose.

(b) This division shall be construed in a manner so as to effectuate the purposes and objectives thereof.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 4, Sec. 4. Effective February 1, 2001.)



80004

(a) The powers and responsibilities of the department established under this division are within the scope of the primary duties of the department, but are not governed by the provisions relating to the State Water Resources Development System.

(b) The Department of Water Resources Electric Purchases Fund, established by Section 80200, and the money in that fund are separate and distinct from any other fund and money administered by the department.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 4, Sec. 4. Effective February 1, 2001.)



80010

As used in this division, unless the context otherwise requires, the following terms have the following meanings:

(a) Bonds means bonds, notes, or other evidences of indebtedness issued solely for the purposes of paying the cost of electric power and transmission, scheduling, and other related expenses incurred by the department on and after the effective date of this division, or to reimburse expenditures from the fund for those purposes; repaying to the General Fund any advances made to the department from appropriations made to the fund pursuant hereto or hereafter for purposes of this division, any advances made to the department from the Water Resources Electric Power Fund, and General Fund moneys expended by the department pursuant to the Governor s Emergency Proclamation dated January 17, 2001; establishing or maintaining reserves in connection with the bonds; costs of issuance of bonds or incidental to their payment or security; capitalized interest; or to renew or refund any bonds.

(b) Commission means the Public Utilities Commission.

(c) Electrical corporation has the same meaning as that term is defined in Section 218 of the Public Utilities Code.

(d) Fund means the Department of Water Resources Electric Power Fund established by Section 80200.

(e) Local publicly owned electric utility includes the entities defined in subdivision (d) of Section 9604 of the Public Utilities Code and publicly owned utilities that provide electricity.

(f) Power means electric power and energy, including, but not limited to, capacity and output, or any of them.

(g) Public utility has the same meaning as that term is defined in Section 216 of the Public Utilities Code.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 4, Sec. 4. Effective February 1, 2001.)



80012

The department shall do those things necessary and authorized under Chapter 2 (commencing with Section 80100) to make power available directly or indirectly to electric consumers in California. Except as otherwise stated, nothing in this division authorizes the department to take ownership of the transmission, generation, or distribution assets of any electrical corporation in this state.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 4, Sec. 4. Effective February 1, 2001.)



80014

(a) The department and commission may adopt regulations for purposes of this division as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For purposes of that Chapter 3.5, including Section 11349.6 of the Government Code, the adoption of the regulations shall be considered by the Office of Administrative Law to be necessary for the immediate preservations of the public peace, health and safety, and general welfare. Notwithstanding subdivision (e) of Section 11346.1 of the Government Code, the regulations shall be repealed 180 days after their effective date, unless the adopting authority or agency complies with that Chapter 3.5, as provided in subdivision (e) of Section 11346.1 of the Government Code.

(b) Unless the department determines that application of any such provision to such contracts is detrimental to accomplishing the purposes of this division, the provisions of the Government Code and Public Contract Code applicable to state contracts, including, but not limited to, advertising and competitive bidding requirements and prompt payment requirements, apply to contracts entered into under this division.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 4, Sec. 4. Effective February 1, 2001.)



80016

All state agencies and other official state organizations, and all persons connected therewith, shall and are hereby authorized to, at the request of the department, give the department reasonable assistance or other cooperation in carrying out the purposes of this division.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 4, Sec. 4. Effective February 1, 2001.)






CHAPTER 2. Power Program

ARTICLE 1. Powers of the Department

80100

Upon those terms, limitations, and conditions as it prescribes, the department may contract with any person, local publicly owned electric utility, or other entity for the purchase of power on such terms and for such periods as the department determines and at such prices the department deems appropriate taking into account all of the following:

(a) The intent of the program described in this division is to achieve an overall portfolio of contracts for energy resulting in reliable service at the lowest possible price per kilowatthour.

(b) The need to have contract supplies to fit each aspect of the overall energy load profile.

(c) The desire to secure as much low-cost power as possible under contract.

(d) The duration and timing of contracts made available from sellers.

(e) The length of time sellers of electricity offer to sell such electricity.

(f) The desire to secure as much firm and nonfirm renewable energy as possible. Prior to commencement of the program described in this division, the department shall assess the need for power in the state in consultation with the Public Utilities Commission and local publicly owned electric utilities and electrical corporations in the state and such other entities in the state as the department determines are appropriate. The department may also enter into options or forward contracts with respect to the foregoing, and contract with any person, local publicly owned electric utility, or other entity for transmission, scheduling, and other related power services necessary or desirable to accomplish the purposes of this division.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 4, Sec. 4. Effective February 1, 2001.)



80102

(a) Contracts under this division may provide for the assignment thereof on any terms and conditions as the contracts may specify.

(b) Any contract for the purchase or sale of electric power shall contain any contractual terms and security provisions as are determined by the department to be necessary or appropriate and the department may enter into such arrangements as may be necessary or appropriate to implement the foregoing.

(c) Notwithstanding any other provision of law, the department may pay or provide for the payment of power or use of transmission or distribution facilities and other related services prior to the delivery or utilization thereof, provided that the department determines that prepayment is beneficial to ratepayers and that adequate provision has been made for the security of the department.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 4, Sec. 4. Effective February 1, 2001.)



80104

Upon the delivery of power to them, the retail end use customers shall be deemed to have purchased that power from the department. Payment for any sale shall be a direct obligation of the retail end use customer to the department.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 4, Sec. 4. Effective February 1, 2001.)



80106

(a) The department may contract with the related electrical corporation or its successor in the performance of related service, for the electrical corporation or its successor in the performance of related service, to transmit or provide for the transmission of, and distribute all power made available by the department, and, as agent of the department, provide billing, collection, and other related services on terms and conditions that reasonably compensate the electrical corporation for its services, and adequately secure payment to the department.

(b) At the request of the department, the commission shall order the related electrical corporation or its successor in the performance of related service, to transmit or provide for the transmission of, and distribute all power made available by the department, and, as agent of the department, provide billing, collection, and other related services on terms and conditions that reasonably compensate the electrical corporation for its services, and adequately secure payment to the department.

(Amended by Stats. 2001, 1st Ex. Sess., Ch. 9, Sec. 3. Effective August 13, 2001.)



80108

The commission may issue rules regulating the enforcement of the agency function pursuant this division, including collection and payment to the department.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 4, Sec. 4. Effective February 1, 2001.)



80110

(a) The department shall retain title to all electricity sold by it to the retail end-use customers. The department shall be entitled to recover, as a revenue requirement, amounts and at the times necessary to enable it to comply with Section 80134, and shall advise the commission as the department determines to be appropriate.

(b) The revenue requirements may also include any advances made to the department hereunder or hereafter for purposes of this division, or from the Department of Water Resources Electric Power Fund, and General Fund moneys expended by the department pursuant to the Governor s Emergency Proclamation dated January 17, 2001.

(c) (1) For the purposes of this division and except as otherwise provided in this section, the Public Utility Commission s authority as set forth in Section 451 of the Public Utilities Code shall apply, except any just and reasonable review under Section 451 shall be conducted and determined by the department. Prior to the execution of any modification of any contract for the purchase of electricity by the department pursuant to this division, on or after the effective date of this section, the department or the commission, as applicable, shall do the following:

(A) The department shall notify the public of its intent to modify a contract and the opportunity to comment on the proposed modification.

(B) At least 21 days after providing public notice, the department shall make a determination as to whether the proposed modifications are just and reasonable. The determination shall include responses to any public comments.

(C) No later than 70 days before the date of execution of the contract modification, the department shall provide a written report to the commission setting forth the justification for the determination that the proposed modification is just and reasonable, including documents, analysis, response to public comments, and other information relating to the determination.

(D) Within 60 days of the date of receipt of the department s written report, the commission shall review the report and make public its comments. If the commission in its comments recommends against the proposed modification, the department shall not execute the proposed contract modification.

(2) This subdivision does not apply to the modification of a contract modified to settle litigation to which the commission is a party.

(3) This subdivision does not apply to the modification of a contract for the purchase of electricity that is generated from a facility owned by a public agency if the contract requires the public agency to sell electricity to the department at or below the public agency s cost of that electricity.

(4) This subdivision does not apply to the modification of a contract to address issues relating to billing, scheduling, delivery of electricity, and related contract matters arising out of the implementation by the Independent System Operator of its market redesign and technology upgrade program.

(5) (A) For purposes of this subdivision, the department proposes to modify a contract if there is any material change proposed in the terms of the contract.

(B) A change to a contract is not material if it is only administrative in nature or the change in ratepayer value results in ratepayer savings, not to exceed twenty-five million dollars ($25,000,000) per year. For the purpose of making a determination that a change is only administrative in nature or results in ratepayer savings of twenty-five million dollars ($25,000,000) or less per year, the executive director of the commission shall concur in writing with each of those determinations by the department.

(d) The commission may enter into an agreement with the department with respect to charges under Section 451 for purposes of this division, and that agreement shall have the force and effect of a financing order adopted in accordance with Article 5.5 (commencing with Section 840) of Chapter 4 of Part 1 of Division 1 of the Public Utilities Code, as determined by the commission.

(e) The department shall have the same rights with respect to the payment by retail end-use customers for electricity sold by the department as do providers of electricity to the customers.

(Amended by Stats. 2009, Ch. 337, Sec. 9. Effective October 11, 2009.)



80112

All money collected with respect to any power acquired and sold pursuant to this division and the Governor s Emergency Proclamation dated January 17, 2001, and all money paid directly or indirectly to or for the account of the department with respect to any sale, exchange, transfer, or disposition of power acquired pursuant hereto, shall constitute property of the department and shall be deposited in the fund in accordance with subdivision (b) of Section 80200. To the extent any moneys are received by an electrical corporation pursuant to Section 80106 in the process of collection, and pending their transfer to the department, they shall be segregated by the electrical corporation on terms and conditions established by the department and shall be held in trust for the benefit of the department.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 4, Sec. 4. Effective February 1, 2001.)



80116

The department may sell any power acquired by the department pursuant to this division to retail end use customers, and to local publicly owned electric utilities, at not more than the department s acquisition costs, including transmission, scheduling, and other related costs, plus other costs as provided in Section 80200, or exchange power with any person or public or private entity. The department may not sell power to any local publicly owned electric utility, as defined in Section 9604 of the Public Utilities Code, which is itself a net seller of power. However, to the extent that any acquired power is not required for use within the state, if it is otherwise advantageous and necessary, the power may be sold, transferred, or otherwise disposed of, or an option may be granted with respect to the power, to any person or public or private entity. Except to maintain system integrity, the department shall sell the power that is to be delivered to retail end use customers within the service area of the electrical corporations that purchase power from the electrical corporations directly to the retail end use customers.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 4, Sec. 4. Effective February 1, 2001.)



80120

The department may fix and establish the procedure and charges for the sale or other disposal of power purchased by the department.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 4, Sec. 4. Effective February 1, 2001.)



80122

The department may do any of the following as may be, in the determination of the department, necessary for the purposes of this division:

(a) Hire and appoint employees as required, at salary levels determined by the director to be competitive to attract and retain persons with the necessary expertise and skills. Prior to hiring or appointing an employee at a salary in excess of a salary approved by the Department of Human Resources, the director shall submit the proposed salary to the Director of Finance who shall submit it to the Legislature in accordance with Section 27.00 of the annual Budget Act. No excess salary authorized under this section may be paid on or after January 1, 2003. The excess portion of a salary authorized under this section may not be considered salary in the calculation of final compensation for purposes of benefits under the Public Employees Retirement System.

(b) Engage the services of private parties to render professional and technical assistance and advice and other services in carrying out the purposes of this division.

(c) Contract for the services of other public agencies.

(d) The State Personnel Board and the Department of Human Resources shall assist the department in expediting the hiring of personnel necessary and desirable for the timely and successful implementation and administration of the department s duties and responsibilities pursuant to this division.

(Amended by Stats. 2012, Ch. 665, Sec. 191. Effective January 1, 2013.)









CHAPTER 2.5. Bonds

80130

(a) The department may incur indebtedness and issue bonds as evidence thereof, provided that bonds may not be issued in an amount the debt service on which, to the extent payable from the fund, is estimated by the department to exceed the amounts estimated to be available in the fund for their payment.

(b) The department may authorize the issuance of bonds (excluding notes issued in anticipation of the issuance of bonds and retired from the proceeds of those bonds) in an aggregate amount up to the greater of thirteen billion four hundred twenty-three million dollars ($13,423,000,000) or the amount calculated by multiplying by a factor of four the annual revenues generated by the California Procurement Adjustment, as determined by the commission pursuant to Section 360.5 of the Public Utilities Code if the aggregate amount does not exceed thirteen billion four hundred twenty-three million dollars ($13,423,000,000).

(c) This section does not prohibit the department from issuing bonds prior to the effective date of this bill based upon the authorization granted to the department by the provisions of Chapter 4 of the Statutes of 2001 02 First Extraordinary Session.

(d) (1) Refunding bonds for any of the following purposes shall not be included in the calculation of the aggregate amount:

(A) Refunding bonds to obtain a lower interest rate.

(B) Refunding bonds bearing a variable interest rate with bonds bearing interest at a fixed interest rate.

(C) Refunding bonds if any nationally recognized rating agency reduces or withdraws, or proposes to reduce or withdraw, the rating assigned to securities that are secured by bond insurance policies, credit or liquidity facilities issued by the provider of a bond insurance policy, or a credit or liquidity facility securing the bonds being refunded.

(2) All refunding bonds issued by the department under this chapter before January 1, 2010, shall be deemed to have been issued for one or more purposes described in this subdivision and shall not be included in the calculation of the aggregate amount.

(e) In addition, before the issuance of bonds in a public offering, the department shall establish a mechanism to ensure that the bonds will be sold at investment grade ratings and repaid on a timely basis from pledged revenues. This mechanism may include, but is not limited to, an agreement between the department and the commission as described in Section 80110.

(Amended by Stats. 2009, Ch. 154, Sec. 1. Effective January 1, 2010.)



80132

(a) Bonds may be issued by the department upon authorization by written determination of the director of the department with the approval of the Director of Finance and the State Treasurer. The Department of Finance shall notify the Chairperson of the Joint Legislative Budget Committee and the chairperson of the committee in each house that considers appropriations of its written determination. The bonds shall be sold at such prices and in such manner, and on such terms and conditions, as shall be specified in such determination, and such determination may contain or authorize any other provision, condition, or limitation not inconsistent herewith and such provisions as may be deemed reasonable and proper for the security of the bondholders. Bonds may mature at such time or times, and bear interest at such rate or rates, which may be fixed or variable and be determined by reference to an index or such other method, as shall be specified in such determination. Neither the person executing the determination to issue bonds nor any person executing bonds shall be personally liable therefor or be subject to any personal liability or accountability by reason of the issuance thereof.

(b) In the discretion of the department, any bonds may be secured by a trust agreement by and between the department and a corporate trustee, which may be any trust company or bank having trust powers within or without the state, or the State Treasurer. Notwithstanding any other provision of law, the State Treasurer shall not be deemed to have a conflict of interest by reason of acting as such trustee. The department may enter into such contracts or arrangements as it shall deem to be necessary or appropriate for the issuance and further security of the bonds.

(c) Bonds shall be legal investments for all trust funds, the funds of all insurance companies, banks both commercial and savings, trust companies, executors, administrators, trustees, and other fiduciaries, for state school funds, pension funds, and, for any funds that may be invested in county, school, or municipal bonds.

(d) Notwithstanding that bonds may be payable from a special fund, they shall be deemed to be negotiable instruments for all purposes.

(e) Any and all bonds, their transfer and the income therefrom shall at all times be free from taxation of every kind by the state and by all political subdivisions of the state.

(f) Bonds shall not be deemed to constitute a debt or liability of the state or of any political subdivision thereof, other than the department, or a pledge of the faith and credit of the state or of any such political subdivision but shall be payable solely from the funds herein provided for. All bonds shall contain a statement to the following effect: Neither the faith and credit nor the taxing power of the State of California is pledged to the payment of the principal of or interest on this bond. The issuance of bonds shall not directly or indirectly or contingently obligate the state or any political subdivision thereof to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment.

(g) The department may pledge or assign any revenues under any obligation entered into, and rights to receive the same, and moneys on deposit in the fund and income or revenue derived from the investment thereof, as security for the department s obligations hereunder. It is the intention of the Legislature that any pledge of moneys, revenues, or property made by the department shall be valid and binding from the time when the pledge is made; that the moneys, revenues, or property so pledged and thereafter collected from retail end use customers, or paid directly or indirectly to or for the account of the department, is hereby made, and shall immediately be, subject to the lien of such pledge without any physical delivery thereof or further act; that the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the department irrespective of whether such parties have notice thereof, and that no resolution or instrument by which such pledge or lien created pursuant to this subdivision is expressed, confirmed, or approved need be filed or recorded in order to perfect such pledge or lien. The provisions hereof shall in all respects govern the creation, perfection, priority, and enforcement of any lien created hereby or hereunder.

(Amended by Stats. 2001, 1st Ex. Sess., Ch. 9, Sec. 6. Effective August 13, 2001.)



80134

(a) The department shall, and in any obligation entered into pursuant to this division may covenant to, at least annually, and more frequently as required, establish and revise revenue requirements sufficient, together with any moneys on deposit in the fund, to provide all of the following:

(1) The amounts necessary to pay the principal of and premium, if any, and interest on all bonds as and when the same shall become due.

(2) The amounts necessary to pay for power purchased by it and to deliver it to purchasers, including the cost of electric power and transmission, scheduling, and other related expenses incurred by the department, or to make payments under any other contracts, agreements, or obligations entered into by it pursuant hereto, in the amounts and at the times the same shall become due.

(3) Reserves in such amount as may be determined by the department from time to time to be necessary or desirable.

(4) The pooled money investment rate on funds advanced for electric power purchases prior to the receipt of payment for those purchases by the purchasing entity.

(5) Repayment to the General Fund of appropriations made to the fund pursuant hereto or hereafter for purposes of this division, appropriations made to the Department of Water Resources Electric Power Fund, and General Fund moneys expended by the department pursuant to the Governor s Emergency Proclamation dated January 17, 2001.

(6) The administrative costs of the department incurred in administering this division.

(b) The department shall notify the commission of its revenue requirement pursuant to Section 80110.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 4, Sec. 4. Effective February 1, 2001.)






CHAPTER 3. Department of Water Resources Electric Power Fund

80200

(a) There is hereby established in the State Treasury the Department of Water Resources Electric Power Fund. Notwithstanding Section 13340 of the Government Code, all moneys in the fund are continuously appropriated, without regard to fiscal year, to the department, and shall be available for the purposes of this division. It is the intent of the Legislature that this fund be a continuation of the fund created in Chapter 3 of the Statutes of 2001 (SB 7 of the First 2001 02 Extraordinary Session).

(b) All revenues payable to the department under this division shall be deposited in the fund. Notwithstanding any other provision of law, interest accruing on money in the fund shall remain in the fund and shall be used for the purposes of this division. Payments from the fund may be made only for the purposes authorized by this division, including, but not limited to, payments for any of the following:

(1) The cost of electric power and transmission, scheduling, and other related expenses incurred by the department.

(2) The pooled money investment rate on funds advanced for electric power purchases prior to the receipt of payment for those purchases by the purchasing entity.

(3) Payment of any bonds or other contractual obligations authorized by this division.

(4) Repayment to the General Fund of appropriations made to the fund pursuant hereto or hereafter for purposes of this division, appropriations made to the Department of Water Resources Electric Power Fund, and General Fund moneys expended by the department pursuant to the Governor s Emergency Proclamation dated January 17, 2001. That repayment shall be made as soon as practicable.

(c) Except as provided in subdivision (b) of Section 5 of the statute adding this section, the administrative costs of the department incurred in administering this division shall be provided in the annual Budget Act.

(d) Obligations authorized by this division shall be payable solely from the fund. Neither the full faith and credit nor the taxing power of the state are or may be pledged for any payment under any obligation authorized by this division.

(e) While any obligations of the department incurred under this division remain outstanding and not fully performed or discharged, the rights, powers, duties, and existence of the department and the commission shall not be diminished or impaired in any manner that will affect adversely the interests and rights of the holders of or parties to such obligations. The department may include this pledge and undertaking of the state in the department s obligations.

(Amended by Stats. 2001, 1st Ex. Sess., Ch. 9, Sec. 7. Effective August 13, 2001.)






CHAPTER 5. Termination of Authority to Contract

80260

On and after January 1, 2003, the department shall not contract under this division for the purchase of electrical power. This section does not affect the authority of the department to administer contracts entered into prior to that date or the department s authority to sell electricity.

(Added by Stats. 2001, 1st Ex. Sess., Ch. 4, Sec. 4. Effective February 1, 2001.)






CHAPTER 6. Audit

80270

The California State Auditor s Office shall conduct a financial and performance audit of the department s implementation of this division. The audit shall be completed before December 31, 2001. The office shall issue a final report on or before March 31, 2003.

(Amended by Stats. 2012, Ch. 281, Sec. 43. Effective January 1, 2013.)









DIVISION 31. BAY AREA WATER SUPPLY AND CONSERVATION AGENCY

CHAPTER 1. General Provisions and Definitions

ARTICLE 1. General Provisions

81300

This division shall be known and may be cited as the Bay Area Water Supply and Conservation Agency Act.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81301

The Legislature finds and declares all of the following:

(a) Many separate cities, districts, and public utilities are responsible for distribution of water in portions of the Bay Area served by the regional system operated by the City and County of San Francisco. Residents in the Counties of Alameda, San Mateo, and Santa Clara who depend on the water made available on a wholesale basis by the regional system have no right to vote in elections in the City and County of San Francisco and are not represented on the San Francisco commission that oversees operation of the regional system.

(b) The San Francisco regional system is vulnerable to catastrophic damage in a severe earthquake, which could result in San Francisco and neighboring communities being without potable water for up to 60 days. The San Francisco regional system is also susceptible to severe water shortages during periods of below average precipitation because of insufficient storage and the absence of contractual arrangements for alternative dry year supplies.

(c) The lack of a local, intergovernmental, cooperative governance structure for the San Francisco regional system prevents a systematic, rational, cost-effective program of water supply, water conservation, and recycling from being developed, funded, and implemented.

(d) It is the intent of the Legislature to enable local governments responsible for water distribution in the three counties to establish a multicounty agency authorized to plan for and acquire supplemental water supplies, to encourage water conservation and use of recycled water on a regional basis, and to assist in the financing of essential repairs and improvements to the San Francisco regional water system, including seismic strengthening.

(e) The need for coordinated planning and implementation of strategies for water supply, water conservation, water recycling, and repair and improvement of the San Francisco regional system may appropriately lead to the establishment of the Bay Area Water Planning and Conservation Agency.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)






ARTICLE 2. Definitions

81302

Unless the context otherwise requires, the definitions in this article govern the construction of this division.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81303

Agency means the Bay Area Water Supply and Conservation Agency.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81304

Board means the board of directors of the agency.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81305

Eligible public entities means the 24 public entities in San Mateo County, Alameda County, and Santa Clara County that purchase water from San Francisco pursuant to the July 2009 Water Supply Agreement, or any subsequent water supply contract, that include Alameda County Water District, City of Brisbane, City of Burlingame, Coastside County Water District, City of Daly City, City of East Palo Alto, Estero Municipal Improvement District, Guadalupe Valley Municipal Improvement District, City of Hayward, Town of Hillsborough, City of Menlo Park, Mid-Peninsula Water District, City of Millbrae, City of Milpitas, City of Mountain View, North Coast County Water District, City of Palo Alto, Purissima Hills Water District, City of Redwood City, City of San Bruno, City of San Jose, City of Santa Clara, City of Sunnyvale, and Westborough Water District.

(Amended by Stats. 2010, Ch. 63, Sec. 1. Effective January 1, 2011.)



81306

Project means a work and all of the activities related to, or necessary for, the acquisition, construction, operation and maintenance of a work, including, but not limited to, planning, design, financing, contracting, project management, and administration.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81307

Regional water system means facilities for the storage, treatment, and transmission of water operated by San Francisco located in the Counties of Tuolumne, Stanislaus, San Joaquin, Alameda, Santa Clara, San Mateo, and three terminal reservoirs in San Francisco.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81307.5

San Francisco means the City and County of San Francisco.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81308

Work or works include, but is not limited to, reservoirs, water treatment plants, facilities for the transmission of water, water conservation measures and programs, facilities for the conjunctive use of surface water and groundwater, and facilities for the transmission of recycled water.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81309

Zone means an improvement district, assessment district, or area benefiting from a project.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)









CHAPTER 2. Formation of Agency

ARTICLE 1. Resolution of Intention

81315

(a) The governing body of a public entity identified in Section 81305, by a majority vote of all of its members, may declare the intention of that entity to form the agency with all of the other public entities identified in that section.

(b) The resolution shall meet all of the following requirements:

(1) Identify the name of the public entity adopting the resolution.

(2) Identify the name of each public entity proposed to be a member of the agency, which shall include all public entities identified in Section 81305.

(3) Fix the time and place within the boundaries of the public entity adopting the resolution at which a hearing will be held by its governing body to determine whether to form the agency and whether to become a member of the agency. The date of the hearing may not be less than 30 days, nor more than 60 days, from the date of the adoption of the resolution.

(4) Direct publication of the resolution one time in a newspaper of general circulation within the boundaries of the public entity adopting the resolution at least two weeks prior to the date set for the hearing.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81316

The governing board of the public entity adopting the resolution pursuant to Section 81315, not later than 10 days after the date of the adoption of the resolution, shall mail a certified copy of the resolution to the governing body of each public entity identified in the resolution as a proposed member of the agency. The governing body of each proposed member, not later than 60 days after the date of the adoption of the resolution described in Section 81315, shall adopt a resolution fixing the time and place within the boundaries of that public entity at which a hearing will be held to determine whether to form the agency and whether to become a member. The date of the hearing shall be not less than 30 days, nor more than 60 days, from the date of the adoption of the resolution by that public entity. The resolution shall be published one time in a newspaper of general circulation within the boundaries of that public entity at least two weeks prior to the date set for the public hearing.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)






ARTICLE 2. Formation Hearings

81317

At the times and places specified in the resolutions adopted pursuant to Section 81315 or 81316, the governing body of each public entity shall hold a public hearing on the question of whether to form, and become a member of, the agency.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81318

As soon as practicable after the completion of the public hearing described in Section 81317, and in any event not later than 60 days thereafter, the governing body of each public entity shall adopt a resolution that declares the finding of the governing body as to whether to form and become a member of the agency. The adoption of the resolution, whether affirmative or negative, is subject to referendum pursuant to Division 9 (commencing with Section 9000) of the Elections Code, but shall not be a project for the purposes of the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81319

Not later than 10 days after the date of the adoption of the resolution required by Section 81318, the governing body of each public entity shall cause a certified copy of the resolution to be forwarded to the Board of Supervisors of San Mateo County.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)






ARTICLE 3. Establishment of Agency

81325

Not later than 60 days from the date of the receipt of the resolutions pursuant to Section 81319, the Board of Supervisors of San Mateo County shall determine whether or not resolutions to form and join the agency have been adopted by at least 15 public entities representing collectively at least 60 percent of the total water deliveries of all the public entities identified in Section 81305. In making that determination, the board of supervisors shall use the water delivery quantities set forth in subdivision (b) of Section 81460. If 15 or more public entities representing collectively 60 percent or more of those water deliveries have adopted those resolutions, the board of supervisors, by order entered in its minutes, shall declare that the agency has been formed and list each public entity that is a member of the agency.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81325.5

In making the determination required by Section 81325, the board of supervisors shall include all resolutions received by the county at least 10 days before the date of the public meeting at which the determination is made.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81325.7

If the board of supervisors determines that the resolutions submitted are insufficient to form the agency, the eligible public entities may again undertake the process described in Sections 81315 to 81319, inclusive, at any time. In addition, resolutions adopted that approve formation of the agency may remain in effect for the time specified in those resolutions, unless those resolutions are otherwise repealed.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81326

The Clerk of the Board of Supervisors of San Mateo County, not later than 10 days from the date of entry of an order described in Section 81325, shall file a certificate with the Secretary of State identifying the name of the agency and the names of each public entity that is a member of the agency. The board of supervisors shall include a map showing the boundaries of the agency, with reference to the boundaries of each member public entity.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81327

The Secretary of State, not later than 10 days from the date of the receipt of the certificate described in Section 81326, shall issue a certificate of formation reciting that the agency has been formed pursuant to this division and identifying the public entities of which the agency is comprised. The Secretary of State shall transmit a copy of the certificate to each public entity that is a member of the agency.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81328

The formation of the agency shall be effective on the date of the issuance of the Secretary of State s certificate.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81329

No invalidity or irregularity in any proceeding that does not substantially and adversely affect the interests of any public entity identified in Section 81305 may be held to invalidate the formation of the agency.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81330

Any action or proceeding in which the validity of the formation of the agency, or any of the proceedings in relation thereto, is contested, questioned, or challenged shall be commenced not later than 60 days from the date of the Secretary of State s certificate of formation. In the absence of that action or proceeding, the formation and legal existence of the agency, and all proceedings in relation thereto, shall be held to be in every respect valid, legal, and incontestable.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81331

The formation of the agency, proceedings to increase its membership pursuant to Section 81456 or 81456.5, or the establishment or modification of any zone or improvement district is not subject to the Cortese-Knox-Hertzberg Local Government Reorganization Act of 2000 (Division 3 (commencing with Section 56000) of Title 5 of the Government Code).

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)









CHAPTER 3. Government of Agency

ARTICLE 1. Board of Directors

81335

The agency shall be governed by a board of directors.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81336

(a) The governing body of each member public entity shall appoint one member to the board of the agency. Each director shall be a registered voter and reside within the boundaries of the member public entity whose governing board appoints him or her.

(b) For the purposes of subdivision (a), the governing body may appoint one of its own members to the board if that person otherwise meets the requirements of that subdivision.

(c) (1) The Board of Supervisors of San Mateo County shall appoint one member to the board who is an officer or employee of the California Water Service Company.

(2) The Board of Supervisors of Santa Clara County shall appoint one member to the board who is an officer or employee of Stanford University.

(d) The initial appointments shall be made not later than 60 days after the date of the issuance of the certificate of formation pursuant to Section 81327.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81336.5

(a) No incompatibility of office shall result from an elected official serving on the board of the agency and on the governing board of a member public entity. A board member may vote on contracts or other matters involving the member public entity he or she represents.

(b) The agency may enter into a contract with California Water Service Company only if both of the following requirements are met:

(1) The director appointed by the Board of Supervisors of San Mateo County does not participate in a vote on the contract.

(2) The contract is approved by the affirmative vote of a majority of all members of the board other than the director appointed by the Board of Supervisors of San Mateo County.

(c) The agency may enter into a contract with Stanford University only if both of the following requirements are met:

(1) The director appointed by the Board of Supervisors of Santa Clara County does not participate in a vote on the contract.

(2) The contract is approved by the affirmative vote of a majority of all members of the board other than the director appointed by the Board of Supervisors of Santa Clara County.

(d) A contract approved pursuant to the requirements of this division does not constitute a violation of Section 1090 or 1097 of the Government Code, nor is it void or voidable pursuant to Section 1092 of the Government Code.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81337

Each director, before entering upon the duties of his or her office, shall take the oath of office as provided for in the California Constitution and laws of the state. The chairperson or vice chairperson of the board, or the secretary of the agency, may administer the oath.

(Amended by Stats. 2010, Ch. 63, Sec. 2. Effective January 1, 2011.)



81338

(a) Each director shall serve a term of four years.

(b) Notwithstanding subdivision (a), the directors initially appointed to the board shall determine, by lot, that one-half plus one of their number shall serve for four years and the remaining directors shall serve for two years. Thereafter, each appointing authority shall appoint a person to replace its respective director or may reappoint its director for an unlimited number of terms.

(c) A vacancy on the board shall be filled by the respective appointing authority not later than 90 days from the date of the occurrence of the vacancy.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81339

Each director may receive compensation in an amount prescribed by the board, not to exceed one hundred dollars ($100) per day for each day s attendance at meetings of the board, not to exceed four meetings in any calendar month. In addition, each director may be reimbursed for actual, necessary, and reasonable expenses incurred in the performance of duties performed at the request of the board. The compensation of directors may be increased pursuant to Chapter 2 (commencing with Section 20200) of Division 10.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81400

A majority of the members of the board constitutes a quorum for the transaction of business. The board shall act only by ordinance, resolution, or motion.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81401

The board shall hold its first meeting as soon as possible after the appointment of the initial directors. At its first meeting, and at its first meeting in January each year thereafter, the board shall elect a chairperson and a vice-chairperson from among its members.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81402

The board shall provide for the time and place of holding its regular meetings. All meetings of the board shall be called and held in accordance with the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81403

Subject to Section 81405, each director has one vote. The affirmative vote of a majority of the total membership of the board is necessary and sufficient to carry any motion, resolution, or ordinance, except when weighted voting is in effect pursuant to Section 81404 or as otherwise provided by this division.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81404

Before the vote on any motion, resolution, or ordinance is taken, any director may call for weighted voting. Upon such a call, Section 81405 shall apply as to that motion, resolution, or ordinance.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81405

(a) Weighted voting shall be based on the average deliveries of water during the 2000 01 fiscal year, as set forth in Section 81460.

(b) When weighted voting is in effect, there shall be a total of 100 possible votes. The allocation of these votes among the directors shall be determined as follows:

(1) The water deliveries to each member public entity, California Water Service Company, and Stanford University, as set forth in Section 81460, shall be totaled.

(2) Each director representing a member public entity whose individual water delivery is less than 1.5 percent of the total amount calculated pursuant to paragraph (1) shall be assigned one vote.

(3) The water deliveries to all member public entities assigned one vote pursuant to paragraph (2) shall be totaled and that sum shall be subtracted from the total amount calculated pursuant to paragraph (1).

(4) The ratio of individual water deliveries to each remaining member public entity, California Water Service Company, and Stanford University to the total water deliveries calculated pursuant to paragraph (3) shall be determined and expressed as a fraction.

(5) The total number of votes assigned to directors pursuant to paragraph (2) shall be subtracted from 100.

(6) The number resulting from the calculation described in paragraph (5) shall be multiplied by the fractions calculated pursuant to paragraph (4), and the products of that multiplication shall be rounded to the nearest whole number. Each director, other than those assigned one vote pursuant to paragraph (2), shall be assigned the number of votes resulting from this calculation.

(c) When weighted voting is in effect, the affirmative vote of directors representing both (1) a majority of the members of the board present and voting, and (2) a majority of the number of votes, determined pursuant to this section, represented by directors present and voting shall be necessary to carry any motion, resolution, or ordinance.

(d) Notwithstanding any other provision of this division, the board may establish alternative procedures and methods for weighted voting, including a limitation on the types of measures to which it applies, by a vote of (1) at least two-thirds of all the directors of the board, each director having one vote on the question, and (2) at least 51 votes, determined pursuant to this section.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81406

(a) On all ordinances and resolutions, and on all questions to be decided by weighted voting, the roll shall be called and ayes and noes recorded in the minutes of the proceedings of the board.

(b) Motions, other than motions to be decided by weighted voting, may be adopted by voice vote, except that the roll shall be called at the request of any director.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)






ARTICLE 2. Officers and Employees

81407

The board shall appoint a general manager, a financial officer, and a secretary. The board may establish other offices that may be necessary or convenient. The board shall appoint, and prescribe the duties, compensation, and terms and conditions of employment of, all officers.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81408

The board may employ other employees that the board determines are necessary or convenient and may delegate to the general manager the authority to employ or contract for the services of additional assistants or employees that the general manager determines necessary or convenient to operate the agency. The board shall extend offers of employment on terms comparable to those applicable to the employees of the Bay Area Water Users Association on January 1, 2003, as determined by the board.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81409

The board may require, and establish the amount of, official bonds of officers and employees that are necessary for the protection of the funds and property of the agency.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81410

(a) Article 4 (commencing with Section 1090) of Chapter 1 of Division 4 of Title 1 of the Government Code applies to all officers and employees of the agency.

(b) The agency is a local government agency for the purposes of the Political Reform Act of 1974 (Title 9 (commencing with Section 81000) of the Government Code).

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)









CHAPTER 4. Powers and Functions of Agency

ARTICLE 1. Powers

81415

The agency may exercise the powers that are expressly granted by this division, together with other powers that are reasonably implied from those express powers, and powers necessary and proper to carry out this division.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81416

The agency may adopt a seal and alter it at pleasure.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81417

The agency may adopt regulations to carry out this division.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81418

(a) The agency may make contracts of any nature, including, but not limited to, contracts to employ labor, to indemnify and hold harmless, and to do all acts necessary or convenient for the full exercise of its powers.

(b) The agency may contract with any department or agency of the United States, the state, a public or private entity, or person.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81419

The agency may take by grant, purchase, bequest, devise, lease, or eminent domain, and may hold, enjoy, lease, sell, or otherwise dispose of real and personal property of any kind, within or outside the boundaries of the agency.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81420

The agency may plan, finance, acquire, construct, maintain, and operate facilities for the collection, transmission, treatment, reclamation, reuse, and conservation of water. The agency may carry out any project or work.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81421

The agency may disseminate information concerning its activities.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81422

The agency may apply for and receive state and federal grants, loans, and other financial assistance, including, but not limited to, assistance available pursuant to Division 24 (commencing with Section 78500), Division 26 (commencing with Section 79000), and Division 26.5 (commencing with Section 79500) of this code, Division 43 (commencing with Section 75001) of the Public Resources Code, and any other financial assistance for water management activities authorized after January 1, 2009.

(Amended by Stats. 2010, Ch. 63, Sec. 3. Effective January 1, 2011.)



81423

(a) The agency may assist any of the entities identified in Section 81460 that are subject to Part 2.55 (commencing with Section 10608) of Division 6 to meet urban water use targets developed pursuant to that part. In providing this assistance, the agency may act pursuant to paragraph (2) or (3) of subdivision (a) of Section 10608.28. If the agency provides this assistance pursuant to paragraph (2) of subdivision (a) of Section 10608.28, subdivision (b) of Section 10608.28 shall apply.

(b) If requested by entities listed in Section 81460 that are subject to Part 2.6 (commencing with Section 10610) of Division 6, the agency may develop and administer a regional conservation program described in clause (ii) of subparagraph (A) of paragraph (2) of subdivision (b) of Section 10631.5, regardless of whether the agency is an urban water supplier. The agency shall be eligible to receive financial assistance that may be available for the development or administration of these programs.

(c) The agency shall be considered a local agency as defined in Section 10535, and a local agency with statutory authority over water supply or water management pursuant to Section 10539, with all of the authority provided to a local agency pursuant to Part 2.2 (commencing with Section 10530) of Division 6.

(Added by Stats. 2010, Ch. 63, Sec. 4. Effective January 1, 2011.)






ARTICLE 2. Financial Matters

81425

The board shall adopt a budget for each fiscal year.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81426

The accounts of the agency shall be audited annually in accordance with generally accepted auditing standards by independent certified public accountants with experience in auditing the accounts of local public entities.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81427

The agency may borrow money, incur indebtedness, and issue notes and bonds, as provided in this division or as otherwise authorized by law.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81428

(a) The agency may issue revenue bonds upon the adoption of an ordinance by a two-thirds vote of all of the members of the board present and voting which also represents at least 51 votes determined pursuant to Section 81405. For the purposes of issuing bonds pursuant to this subdivision, the agency need not conduct an election or otherwise secure the approval of the voters within the boundaries of the agency.

(b) The agency shall publish a notice in a newspaper of general circulation at least 15 days before the meeting at which issuance of revenue bonds is to be considered and shall provide an opportunity for public comments during that meeting and before the directors vote on the issuance of those bonds.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81429

The agency may issue bonds for the purpose of refunding any revenue bonds of the agency, whether due or not due.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81430

The agency may issue negotiable promissory notes to acquire funds for any agency purpose. The notes shall have a term not to exceed five years. The total amount of notes issued pursuant to this section that may be outstanding at any one time may not exceed one million dollars ($1,000,000).

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81431

The authority granted pursuant to the Improvement Act of 1911 (Division 7 (commencing with Section 5000) of the Streets and Highways Code), the Municipal Improvement Act of 1913 (Division 12 (commencing with Section 10000) of the Streets and Highways Code), the Improvement Bond Act of 1915 (Division 10 (commencing with Section 8500) of the Streets and Highways Code), and the Mello-Roos Community Facilities Act of 1982 (Chapter 2.5 (commencing with Section 53311) of Part 1 of Division 2 of Title 5 of the Government Code) may be exercised by the agency to carry out this division.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81432

Bonds and other evidences of indebtedness issued by the agency are legal investments for all trust funds and for funds of all insurers, commercial and savings banks, trust companies, and state schools. Funds that may be invested in bonds of cities, cities and counties, counties, school districts, or other local agencies may also be invested in bonds and other evidences of indebtedness of the agency.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81433

The board may impose assessments sufficient to pay the operating expenses included in the budget, which shall be an obligation of each member public entity, the California Water Service Company, and Stanford University. The assessments shall be based on, and proportional to, water delivery amounts described in Section 81460.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81434

The agency may use proceeds of bonds authorized by this division for the construction, reconstruction, or improvement of any works carried out by the agency. The agency may also make proceeds of bonds authorized by this division available to other local public agencies on mutually satisfactory terms and conditions to assist in the construction, reconstruction, or improvement of works designed and intended in whole or in part to furnish water to the members of the agency, whether those works are carried out jointly by the agency and other local public agencies, or solely by those other public agencies.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81435

The agency may impose reasonable rates, fees, and charges on Stanford University, the California Water Service Company, and the agency s member public entities for any program or service provided or work performed by the agency. The agency may also impose reasonable rates, fees, and charges on any other public or private entity that enters into a contract with the agency for use of any program or service provided or work performed by the agency. These rates, fees, and charges shall be at least sufficient to generate revenue to pay the principal and interest on any bonds issued by the agency to carry out the work. The agency shall be solely responsible for servicing the debt on any bonds it issues and the State of California has no responsibility for those bonds.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)






ARTICLE 2.5. Additional Financing Authority

81436

For the purposes of this article, the following definitions shall apply:

(a) BAWSCA members means Stanford University, the California Water Service Company, and eligible public entities as defined by Section 81305.

(b) July 2009 Water Supply Agreement means the water supply agreement by and between the City and County of San Francisco and the BAWSCA members, as amended or supplemented.

(Added by Stats. 2012, Ch. 251, Sec. 1. Effective January 1, 2013.)



81436.5

The agency may prepay all or a portion of any unpaid principal balance relating to the existing capital assets as of June 30, 2009, on behalf of BAWSCA members, as provided in the July 2009 Water Supply Agreement.

(Added by Stats. 2012, Ch. 251, Sec. 1. Effective January 1, 2013.)



81437

(a) (1) The agency may acquire from the City and County of San Francisco the right to receive all or a portion of the amounts payable by BAWSCA members under the July 2009 Water Supply Agreement.

(2) The City and County of San Francisco may sell to the agency its right to receive amounts payable by BAWSCA members under the July 2009 Water Supply Agreement.

(b) (1) If the agency acquires, and the City and County of San Francisco sells, the right to receive amounts payable pursuant to subdivision (a), if requested by the agency, the City and County of San Francisco shall continue to collect amounts payable by BAWSCA members under the July 2009 Water Supply Agreement in accordance with the terms of that agreement and the City and County of San Francisco shall transfer amounts so collected to the agency on a monthly basis or on a periodic basis agreed to by the agency and the City and County of San Francisco.

(2) The agency shall apply amounts received pursuant to this subdivision to pay debt service on any bonds issued by the agency for a use authorized by Section 81437.5 and to satisfy all other obligations of the agency related to these bonds.

(3) The agency may distribute any amounts received pursuant to this subdivision not needed for the purposes of this subdivision to BAWSCA members. The agency may condition any distribution pursuant to this paragraph upon BAWSCA members agreement to waive any right of prepayment respecting any amounts purchased that the member may have under the July 2009 Water Supply Agreement.

(Added by Stats. 2012, Ch. 251, Sec. 1. Effective January 1, 2013.)



81437.5

In addition to the uses authorized in Section 81434, the agency may use proceeds of bonds issued pursuant to this division as follows:

(a) For the construction, reconstruction, or improvement of any works carried out by the agency on behalf of a BAWSCA member.

(b) For the purpose of assisting in the repayment of any existing capital assets, if those assets were designed and intended in whole or in part to furnish water to BAWSCA members, whether those assets were carried out jointly by the agency and other local public agencies, or solely by those other public agencies.

(c) To make a prepayment, as described in Section 81436.5, or an acquisition, as described in Section 81437.

(d) To pay the costs of issuance of the bonds and to fund reserve funds securing the bonds.

(Added by Stats. 2012, Ch. 251, Sec. 1. Effective January 1, 2013.)



81438

(a) In addition to the authority granted in Section 81435, the agency may do all of the following:

(1) Impose reasonable rates, fees, and charges on BAWSCA members for any program or service provided or work performed by the agency.

(2) Impose rates, fees, and charges on BAWSCA members and any entity that subsequently serves a BAWSCA member s service area in an amount as shall be necessary, together with other available sources of funds, to pay debt service on any bonds issued by the agency for a use authorized by Section 81437.5 and to satisfy all other obligations of the agency related to these bonds, including, but not limited to, funding and maintaining reserve funds and complying with financial covenants.

(3) Distribute any amounts collected that are not needed for the purposes of this article to BAWSCA members.

(b) If requested by the agency, the City and County of San Francisco shall collect any rates, fees, and charges imposed by the agency pursuant to this section as a surcharge under the July 2009 Water Supply Agreement. These amounts shall be collected in a manner, and with remedies for nonpayment, specified in an agreement between the agency and the City and County of San Francisco.

(Added by Stats. 2012, Ch. 251, Sec. 1. Effective January 1, 2013.)






ARTICLE 3. Controversies

81440

The agency may sue and be sued in all actions and proceedings and in all courts and tribunals of competent jurisdiction.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81441

All claims for money or damages against the agency are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81442

An action to determine the validity of any contract, or any bond, note, or other evidence of indebtedness, may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)









CHAPTER 5. Water Supply

81445

The agency may do all of the following:

(a) Acquire water and water rights within or outside the state.

(b) Develop, store, and transport water.

(c) Provide, deliver, and sell water at wholesale for municipal, domestic, and industrial purposes to any city, county, district, other local public entity, public utility, or mutual water company located within the boundaries of the agency, and to Stanford University.

(d) Acquire, construct, operate, and maintain any and all works, facilities, improvements, and property within or outside the boundaries of the agency necessary or convenient to carry out this division.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81446

The agency may conduct studies of the water supplies available to its members, and their current and future demand for water. The agency may develop plans for projects and programs that can assist its members to meet those future water needs.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81447

The agency may provide, deliver, and sell water not needed for municipal, domestic, or industrial uses within the boundaries of the agency for beneficial purposes but shall give preference to users within the agency. The supply of surplus water shall in every case be subject to the paramount right of the agency to discontinue that supply in whole or in part upon one year s notice to the purchaser or user of that surplus water.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81448

The agency may not sell water to any retail user within the boundaries of the agency. Sales to Stanford University shall not be deemed sales to a retail user.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81449

Except as provided in Section 81452, the agency may exercise the right of eminent domain in the manner provided by law to acquire any property, within or outside the boundaries of the agency, necessary or convenient to carry out this division.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81450

The agency is entitled to the benefit of any reservation or grant, in all cases, where any right has been reserved or granted to the state, or any agency or political subdivision thereof, or any public corporation, to construct or maintain water-related facilities in, under, or over any public or private lands. Nothing in this section authorizes the agency to construct facilities on lands owned or controlled by San Francisco without the consent of San Francisco.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81451

The agency may construct and operate works and facilities in, under, over, across, or along any street or public highway or over any of the lands which are the property of the state to the same extent that those rights and privileges are granted to cities within the state.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81452

The agency may not acquire by eminent domain, interfere with, or exercise any control over, any water distribution facility owned and operated by any city, city and county, local public entity, or public utility without the consent of, and upon those terms that are mutually agreed to by, that city, city and county, local public agency, or public utility.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)






CHAPTER 6. Changes in Organization

81455

Any territory annexed to, or detached from, a member public entity, upon completion of the annexation or detachment, shall be deemed annexed to, or detached from, the agency.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81456

(a) A public entity identified in Section 81305 that is not a member at the time the agency is formed pursuant to Section 81328 may thereafter join the agency, with the approval of the board of the agency and subject to those terms and conditions that the board determines are necessary to ensure that the new member pays an equitable share of the costs previously incurred by the agency.

(b) The new member shall appoint one director and, for the purposes of this division, the new member shall be subject to the water delivery amounts described in Section 81460 that apply to that new member.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81456.5

San Francisco may become a member of the agency pursuant to Section 81456.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81456.7

Not later than 10 days after the date on which any new member is admitted, the agency shall notify in writing the Secretary of State with regard to the name of the new member and the date of its admission.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)






CHAPTER 7. Miscellaneous

81457

Membership of a public entity in the agency does not affect the identity or legal existence, nor impair the powers, of that public entity.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81459

This division shall be liberally construed to carry out its purposes.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)



81460

(a) The water delivery quantities set forth in subdivision (b) describe, for the purposes of this division, the average daily deliveries of water from San Francisco to the identified entities during the 2000 01 fiscal year.

(b) The water delivery quantities are as follows:

Name

Average Daily Deliveries in
Hundred Cubic Feet

Alameda County Water District

15,709

California Water Service Company

49,610

City of Brisbane

489

City of Burlingame

6,503

City of Daly City

6,070

City of East Palo Alto

2,864

City of Hayward

24,546

Town of Hillsborough

5,099

City of Menlo Park

4,616

City of Millbrae

3,669

City of Milpitas

9,437

City of Mountain View

14,860

City of Palo Alto

18,438

City of Redwood City

15,753

City of San Bruno

3,266

City of San Jose

6,436

City of Santa Clara

5,473

City of Sunnyvale

13,112

Coastside County Water District

2,070

Estero Municipal Improvement District

7,873

Guadalupe Valley Municipal Improvement District

611

Mid-Peninsula Water District

4,789

North Coast County Water District

4,594

Purissima Hills Water District

2,921

Stanford University

3,604

Westborough Water District

1,352

(c) If San Francisco becomes a member of the agency, the average daily delivery of water to San Francisco during the 2000 01 fiscal year, for the purposes of this division, shall be determined to be 118,973 hundred cubic feet.

(d) If one of the entities listed in subdivision (b) succeeds, whether by merger, consolidation, acquisition, assignment, or otherwise, to the rights and obligations of another entity under the July 2009 Water Supply Agreement, or any subsequent water supply contract, the successor entity s quantity of water shall be increased, for purposes of Section 81405, by the amount of the nonsucceeding entity s quantity of water, without the necessity for an amendment to subdivision (b).

(Amended by Stats. 2010, Ch. 63, Sec. 5. Effective January 1, 2011.)



81461

Nothing in this act changes the governance, control, or ownership of the regional water system.

(Added by Stats. 2002, Ch. 844, Sec. 1. Effective January 1, 2003.)









DIVISION 31.7. SAN FRANCISCO BAY AREA REGIONAL WATER SYSTEM FINANCING AUTHORITY

CHAPTER 1. General Provisions and Definitions

ARTICLE 1. General Provisions

81600

This division shall be known and may be cited as the San Francisco Bay Area Regional Water System Financing Authority Act.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81601

The Legislature finds and declares all of the following:

(a) The City and County of San Francisco has acquired or constructed a system of reservoirs, pipelines and tunnels, and treatment plants that provides water to 2.4 million Californians who live in San Francisco and in neighboring communities in Alameda, San Mateo, and Santa Clara Counties.

(b) Over two-thirds of the Californians who rely on San Francisco s regional water system, approximately 1.6 million persons, live outside San Francisco. A substantial majority of industrial, commercial, institutional, and governmental users are also located in neighboring communities rather than in San Francisco itself.

(c) The reliability of this water infrastructure system is of vital importance to the health, welfare, safety, and economy of the region which it supplies.

(d) In turn, this region is of vital importance to the entire State of California, because of the resident industries, universities, and commercial enterprises that employ millions of Californians and generate billions of dollars in exports and tax revenues to the state.

(e) The regional water system is old, designed to outdated seismic safety standards, and either crosses or is located on, or adjacent to, three major active earthquake faults, the Calaveras Fault, the San Andreas Fault, and the Hayward Fault. Engineering investigations have disclosed that the system is at risk of catastrophic failure in a major earthquake. Many areas in all four counties now served, in the event of a major earthquake, face possible interruptions in their supplies of potable water for up to 30 days, and some areas could be without water for as long as 60 days.

(f) Interruptions in water supply of this magnitude and duration to a densely populated metropolitan region could be disastrous for public health and safety and for the regional and state economy. In addition, uncontrolled releases of water from pipelines, tunnels, and reservoirs could create severe flood damage and environmental harm to fish and wildlife habitat in the communities in which those facilities are located.

(g) Pursuant to the terms of the master water sales contract between the City and County of San Francisco and its wholesale customers, the retail water customers of the City and County of San Francisco provide the initial financing for the construction of improvements to the regional water system, and the wholesale customers do not pay for those improvements until those improvements are placed into service.

(h) Many separate cities, special districts, and public utilities are responsible for the distribution of water in portions of the bay area served, on a wholesale basis, by the San Francisco regional water supply system. The distribution of responsibility among many agencies impedes coordinated regional actions, including financing, to respond to the crisis.

(i) It is the intent of the Legislature to enable the City and County of San Francisco, and the entities in Alameda, San Mateo, and Santa Clara Counties that rely on the San Francisco regional water system, acting collectively, to secure funds necessary to implement the prompt construction and reconstruction of the San Francisco regional water system, and to make those funds available to the City and County of San Francisco for projects designed and intended in substantial part to improve the reliability of the regional water system, including, but not limited to, strengthening the system s ability to withstand seismic events.

(j) It is not the intent of the Legislature to change the governance structure, operational control, or existing ownership of San Francisco s regional water system.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)






ARTICLE 2. Definitions

81602

Unless the context otherwise requires, the definitions in this article govern the construction of this division.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81603

Authority means the San Francisco Bay Area Regional Water System Financing Authority.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81604

Board means the board of directors of the authority.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81606

Master water sales contract means the document entitled Settlement Agreement and Master Water Sales Contract between the City and County of San Francisco and Certain Suburban Purchasers in San Mateo County, Santa Clara County, and Alameda County, dated July 1, 1984.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81608

Project means a work and all of the activities related to, or necessary for, the acquisition, construction, operation, and maintenance of a work including, but not limited to, planning, design, financing, contracting, project management, and administration.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81608.5

Public entities means San Francisco and the public entities in the Counties of Alameda, San Mateo, and Santa Clara that purchase water from San Francisco pursuant to the July 2009 Water Supply Agreement, or any subsequent water supply contract, that include Alameda County Water District, City of Brisbane, City of Burlingame, Coastside County Water District, City of Daly City, City of East Palo Alto, Estero Municipal Improvement District, Guadalupe Valley Municipal Improvement District, City of Hayward, Town of Hillsborough, City of Menlo Park, Mid-Peninsula Water District, City of Millbrae, City of Milpitas, City of Mountain View, North Coast County Water District, City of Palo Alto, Purissima Hills Water District, City of Redwood City, City of San Bruno, City of San Jose, City of Santa Clara, City of Sunnyvale, and Westborough Water District.

(Amended by Stats. 2010, Ch. 63, Sec. 6. Effective January 1, 2011.)



81609

Regional water system means facilities for the storage, treatment, and transmission of water operated and maintained by San Francisco located in the Counties of Tuolumne, Stanislaus, San Joaquin, Alameda, Santa Clara, San Mateo, and three terminal reservoirs in San Francisco.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81610

San Francisco means the City and County of San Francisco.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)









CHAPTER 2. Creation of Authority

81615

(a) The San Francisco Bay Area Regional Water System Financing Authority is hereby created.

(b) The members of the authority include the public entities identified in Section 81608.5, Stanford University, and the California Water Service Company.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)






CHAPTER 3. Government of Authority

ARTICLE 1. Board of Directors

81628

The authority shall be governed by a board of directors.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81629

(a) The governing body of each member public entity, other than San Francisco, shall appoint one voting member to the board of the authority. Subject to Section 81673, the governing body of San Francisco shall appoint one nonvoting member to the board of the authority. Each director shall be a registered voter and reside within the boundaries of the member public entity whose governing board appoints him or her.

(b) For the purposes of subdivision (a), the governing body of a member public entity may appoint one of its own members to the board if the person otherwise meets the requirements of that subdivision.

(c) (1) The Board of Supervisors of San Mateo County shall appoint one voting member to the board who is a resident of San Mateo County, receives water from the California Water Service Company, and is not an officer or employee of the California Water Service Company.

(2) The Board of Supervisors of Santa Clara County shall appoint one voting member to the board who is a resident of Santa Clara County, receives water from Stanford University, and is not an officer or employee of Stanford University.

(d) If a person appointed pursuant to this section ceases to possess the qualifications for this office set forth in this section, the office shall become vacant and the vacancy shall be filled pursuant to subdivision (c) of Section 81631.

(e) No incompatibility of office shall result from an elected official serving on the board of the authority and on the governing board of a member public entity.

(f) The initial appointments shall be made not later than March 1, 2003.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81630

Each director, before entering upon the duties of his or her office, shall take the oath of office as provided for in the Constitution and laws of the state. The chairperson or vice chairperson of the board, or the secretary of the agency, may administer the oath.

(Amended by Stats. 2010, Ch. 63, Sec. 7. Effective January 1, 2011.)



81631

(a) Each director shall serve for a term of four years.

(b) Notwithstanding subdivision (a), the directors initially appointed to the board shall determine, by lot, that one-half plus one of their number shall serve for four years and the remaining directors shall serve for two years. Thereafter, each appointing authority shall appoint a person to replace its respective director or may reappoint its director for an unlimited number of terms.

(c) A vacancy on the board shall be filled by the respective appointing authority not later than 90 days from the date of the occurrence of the vacancy.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81632

Each director who is not an officer or employee of an appointing entity may receive compensation in an amount prescribed by the board, not to exceed one hundred dollars ($100) per day for each day s attendance at meetings of the board, not to exceed four meetings in any calendar month. In addition, each director may be reimbursed for actual, necessary, and reasonable expenses incurred in the performance of duties performed at the request of the board. The compensation of directors may be increased pursuant to Chapter 2 (commencing with Section 20200) of Division 10.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81633

A majority of the voting members of the board constitutes a quorum for the transaction of business. The board may act only by ordinance, resolution, or motion.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81634

The board shall hold its first meeting as soon as possible after the appointment of the initial directors. At its first meeting, and at its first meeting in January each year thereafter, the board shall elect a chairperson and a vice-chairperson from among its members.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81635

The board shall provide for the time and place of holding its regular meetings. All meetings of the board shall be called and held in accordance with the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code).

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81636

Each voting director has one vote on any ordinance, resolution, or motion before the board. Except as provided in Section 81653, the affirmative vote of a majority of all voting members of the board is necessary and sufficient to carry any motion, resolution, or ordinance.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81637

(a) On all ordinances and resolutions, the roll shall be called and ayes and noes recorded in the minutes of the proceedings of the board.

(b) Motions may be adopted by voice vote, except that the roll shall be called at the request of any director.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)






ARTICLE 2. Officers and Employees

81640

The board shall appoint a general manager, a financial officer, and a secretary. The board may establish other offices that may be necessary or convenient. The board shall appoint, and prescribe the duties, compensation, and terms and conditions of employment of, all officers.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81641

The board may employ other employees that the board determines are necessary or convenient and may delegate to the general manager the authority to employ or contract for the services of additional assistants or employees that the general manager determines to be necessary or convenient to operate the authority.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81642

The board may require, and establish the amount of, official bonds of officers and employees that are necessary for the protection of the funds and property of the authority.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81643

(a) Article 4 (commencing with Section 1090) of Chapter 1 of Division 4 of Title 1 of the Government Code applies to all officers and employees of the authority, except that a director may vote on a contract between the authority and the public entity that appointed him or her to the authority s board. Notwithstanding the membership on the board of the members appointed pursuant to subdivision (c) of Section 81629, a contract between the authority and the California Water Service Company or between the authority and Stanford University does not violate Section 1090 of the Government Code, nor is that contract void or voidable under Section 1092 of the Government Code.

(b) The authority is a local government agency for purposes of the Political Reform Act of 1974 (Title 9 (commencing with Section 81000) of the Government Code).

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)









CHAPTER 4. Powers and Functions of Authority

ARTICLE 1. Powers

81645

The authority may exercise the powers that are expressly granted by this division, together with other powers that are reasonably implied from those expressed powers, and powers necessary and proper to carry out this division.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81646

(a) The authority may make contracts of any nature, including, but not limited to, contracts to employ labor, to indemnify and hold harmless, and to do all acts necessary or convenient for the full exercise of its powers.

(b) The authority may contract with any department or agency of the United States or the state, or with any public or private entity, or person.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81647

The authority may take by grant, purchase, bequest, devise, or lease and may hold, enjoy, lease, sell, or otherwise dispose of real and personal property of any kind, within or outside the boundaries of the authority.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81648

The authority may apply for and receive state and federal grants, loans, and other financial assistance.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81649

Nothing in this division changes the governance, control, or ownership of the regional water system.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)






ARTICLE 2. Financial Matters

81650

The board shall adopt a budget for each fiscal year.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81651

The accounts of the authority shall be audited annually in accordance with generally accepted auditing standards by independent certified public accountants with experience in auditing the accounts of local public entities.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81652

The authority may borrow money, incur indebtedness, and issue notes and bonds as provided in this division, or as otherwise authorized by law.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81653

(a) The authority may issue revenue bonds upon the adoption of an ordinance by a two-thirds vote of all of the voting members of the board, after notice and public hearing. For the purposes of issuing bonds pursuant to this subdivision, the authority need not conduct an election or otherwise secure the approval of the voters within the boundaries of the authority.

(b) The authority shall publish a notice in a newspaper of general circulation at least 15 days before the date of the meeting at which the issuance of revenue bonds is to be considered and shall provide an opportunity for public comments during that meeting and before the directors vote on the issuance of those bonds.

(c) The authority may not issue any revenue bonds after December 31, 2020.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81654

The authority may issue bonds for the purpose of refunding any revenue bonds of the authority, whether due or not due.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81655

The authority may issue negotiable promissory notes to acquire funds for any authority purpose. The notes shall have a term not to exceed five years. The total amount of notes issued pursuant to this section that may be outstanding at any one time may not exceed one million dollars ($1,000,000).

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81656

Bonds and other evidences of indebtedness issued by the authority are legal investments for all trust funds and for funds of all insurers, commercial and savings banks, trust companies, and state schools. Funds that may be invested in bonds of cities, cities and counties, counties, school districts, or other local entities may also be invested in bonds and other evidences of indebtedness of the authority.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81658

(a) The proceeds of revenue bonds issued by the authority in accordance with this division may be used only on projects designed and intended in substantial part to improve the reliability of the regional water system, including, but not limited to, strengthening the system s ability to withstand seismic events.

(b) The proceeds shall be made available for the purposes set forth in subdivision (a) upon terms and conditions that the board determines necessary and appropriate. The terms and conditions shall include, but are not limited to, San Francisco s entering into one or more legally binding contracts with the authority that, at a minimum, do all of the following:

(1) Identify specific projects and proposed completion dates, subject to reasonable delays, for which the proceeds are to be used.

(2) Grant to the authority the authority to oversee and audit the disposition of proceeds to third party consultants, suppliers, and contractors.

(3) Grant to the authority the authority to determine the procedure by which contracts are awarded to consultants, suppliers, and contractors, consistent with the requirements of San Francisco s charter and ordinances.

(4) Grant to the authority the authority to inspect the construction of projects on which bond proceeds are expended.

(5) Require San Francisco to provide complete, accurate, and timely information to the authority on the expenditure of the bond proceeds.

(6) (A) (i) Require San Francisco, on behalf of the authority, to impose a surcharge on Stanford University, the California Water Service Company, and each of the public entities identified in Section 81608.5, other than San Francisco, in an amount that will generate sufficient revenue to pay the debt service on bonds issued by the authority and the operating expenses of the authority.

(ii) The surcharge shall be calculated annually by the authority as a uniform percentage of each entity s water bill.

(B) Require San Francisco to impose the surcharge described in clause (i) of subparagraph (A) on its retail water customers upon the occurrence of either of the following events:

(i) The voters of San Francisco approve a ballot measure authorizing retail water rates to be increased to pay for the retail water customer s share of the debt service on bonds issued by the authority and the operating expenses of the authority.

(ii) The restrictions on water rate increases set forth in Proposition H, adopted by the voters of San Francisco on June 2, 1998, are not in effect.

(7) Require San Francisco to transmit the proceeds of the surcharge collected by San Francisco to the authority in the manner determined by the authority.

(8) Provide that, for the purposes of the master water sales contract, the revenue generated by the surcharge imposed pursuant to paragraph (6) does not constitute revenue of the regional water system or revenue as defined in San Francisco s indenture of trust relating to its revenue bonds.

(9) Provide that the facilities constructed with the proceeds of bonds issued by the authority shall not be included in the wholesale system rate base.

(10) Provide for the continuation of the surcharge imposed pursuant to paragraph (6) after the expiration of the master water sales contract in 2009.

(11) Provide that the ownership and operational control of improvements to the regional water system that are financed in any part by the authority shall remain with San Francisco, unless San Francisco agrees to a change in that ownership or operational control.

(c) San Francisco may require the authority to reimburse San Francisco for the direct and reasonable costs San Francisco actually incurs in implementing the requirements of paragraphs (6) and (7) of subdivision (b).

(d) The authority may not take any action that results in an affirmative or defacto pledge of any facilities of, or improvements to, the regional water system. The authority may not take any action that results in a pledge of revenue collected by San Francisco, other than revenue generated by the imposition of the surcharge described in paragraph (6) of subdivision (b).

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)






ARTICLE 3. Controversies

81660

The authority may sue and be sued in all actions and proceedings and in all courts and tribunals of competent jurisdiction.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81661

All claims for money or damages against the authority are governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81662

An action to determine the validity of any contract, bond, note, or other evidence of indebtedness may be brought pursuant to Chapter 9 (commencing with Section 860) of Title 10 of Part 2 of the Code of Civil Procedure.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)









CHAPTER 5. Miscellaneous

81670

Membership of any public entity in the authority does not affect the identity or legal existence, nor impair the powers, of that public entity.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81671

San Francisco shall provide the authority with prompt access to any public records requested by the authority unless those records are exempt from disclosure pursuant to Section 6254 of the Government Code. San Francisco may not withhold public records from the authority pursuant to a balancing of the public interest in accordance with Section 6255 of the Government Code.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81671.5

If the proceeds of bonds issued by the authority are made available for use on projects described in subdivision (a) of Section 81658, with the agreement and consent of San Francisco as required by subdivision (b) of Section 81658, San Francisco may not, for as long as those bonds are outstanding, sell, lease, or otherwise transfer title to, or control over, any facility used for the storage, transmission, or treatment of water to any private person or corporation.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81671.6

This division does not modify the provisions of the master water sales contract.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81671.7

The authority shall dissolve upon the repayment of all revenue bonds issued pursuant to this division and the satisfaction of all other debts and obligations of the authority.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81672

This division shall be liberally construed to carry out its purposes.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81673

San Francisco shall become a voting member of the authority if the surcharge is imposed on San Francisco s retail water customers in accordance with subparagraph (B) of paragraph (6) of subdivision (b) of Section 81658.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)



81674

(a) San Francisco shall submit a report to the Joint Legislative Audit Committee on or before September 1 of each year describing the progress made on projects financed by the authority and on the implementation of the capital improvement program for the regional water system.

(b) With regard to the projects financed by the authority, San Francisco shall include in the report, to the degree feasible, all of the following information:

(1) The expenditure of the bond proceeds.

(2) The expenditure on each project relative to budget and schedule.

(3) A description of the physical portion of each project completed compared to schedule.

(4) Significant revisions to a budget or schedule, including the reason for the change and the plan or effort taken to complete the project in accordance with the original budget and schedule.

(5) A description of potential service impacts of schedule delays and measures planned or being taken to reduce the risks of long-term service interruptions.

(6) The plan for work remaining, including projected schedule and cost for each project completion relative to original budget and schedule.

(c) With regard to the implementation of the regional water system s capital improvement program, San Francisco shall include in the report all of the following information:

(1) The status of current projects, without regard to the source of financing.

(2) Modifications to the capital improvement program relative to the capital improvement program adopted by the San Francisco Public Utilities Commission in May 2002, noting the significance of any change in schedule and project completion dates that decrease or increase the risk of long-term service interruptions to the customers of the regional water system.

(3) A description of measures planned or taken to reduce risk if a project is delayed.

(Added by Stats. 2002, Ch. 849, Sec. 1. Effective January 1, 2003.)









DIVISION 33. INTEGRATED WATER SUPPLY AND FLOOD PROTECTION PLANNING, DESIGN, AND IMPLEMENTATION

83000

The Legislature hereby finds and declares all of the following:

(a) Water is vital to the economy, environment, and overall well-being of the state.

(b) California faces increasing challenges in managing its water supply due to climate change, uncertainty regarding the availability of water from the Sacramento-San Joaquin Delta and other sources, an increasing state population, limitations on public funds, and other factors.

(c) California must adopt a new, updated, and comprehensive set of water planning, design, and implementation policies that reflect these realities to protect its water supply future.

(d) In the past, state laws, funding schemes, and administrative actions have treated the planning, construction, and operation of water supply, groundwater, and flood control systems as separate and distinct activities, thereby reducing efficiency and water supply reliability.

(e) California has not taken full advantage of the cost savings, the environmental benefits, or the expediency of more efficient operations and usage of existing water supply, storage, and flood protection facilities.

(f) It is the policy of the state to more effectively integrate its flood protection systems with its water supply and conveyance systems in order to conserve limited public dollars, increase the available water supply, improve water quality, increase wildlife and ecosystem protections, protect public health and safety, and address the effects of climate change.

(g) The purpose of this division is to require the integration of flood protection and water systems to achieve multiple public benefits, including all of the following:

(1) Increasing water supply reliability in the least costly, most efficient, and most reliable manner to meet current and future state needs.

(2) Increasing use of water use efficiency and water conservation measures to increase and extend existing water supplies.

(3) Reducing energy consumption associated with water transport, thereby reducing state greenhouse gas emissions.

(4) Improving water management to protect and restore ecosystems and wildlife habitat.

(Added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 6. Effective March 1, 2009.)



83001

In order to provide the least costly, most efficient, and reliable water supply to a growing state, it is the intent of the Legislature that the department accomplish the following objectives:

(a) Integrate state flood protection and water supply systems.

(b) Promote conjunctive use of groundwater storage capacity to improve overall water supply and flood system operation.

(c) Promote increased water use efficiency through expanded use of water conservation, water recycling, and improvements in technology.

(Added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 6. Effective March 1, 2009.)



83002

The sum of eight hundred twenty million nine hundred seventy-three thousand dollars ($820,973,000) is hereby appropriated in accordance with the following schedule:

(a) Of the funds made available pursuant to Chapter 1.699 (commencing with Section 5096.800) of Division 5 of the Public Resources Code, the sum of two hundred eighty-five million dollars ($285,000,000) is hereby appropriated as follows:

(1) Pursuant to subdivision (c) of Section 5096.821 of the Public Resources Code, the sum of one hundred thirty-five million dollars ($135,000,000) to the department for the acquisition, design, and construction of essential emergency preparedness supplies and projects. Prior to the design or construction of any project funded pursuant to this paragraph, the California Bay-Delta Authority, or its successor, shall approve the specific project or program. Preference shall be given to projects that protect and improve Delta water quality and drinking water supplies. Of the amount made available pursuant to this paragraph, not less than thirty-five million dollars ($35,000,000) shall be expended by the department for projects to reinforce those sections of the levees that have the highest potential to suffer breaches or failure and cause harm to municipal and industrial water supply aqueducts that cross the Delta and which are vulnerable to flood damage, including the installation of scour protection on the supports of the aqueducts in those areas located adjacent to the sections of the levees that have been identified as having the highest risk for breaches or failure.

(2) Pursuant to Section 5096.827 of the Public Resources Code, the sum of one hundred fifty million dollars ($150,000,000) to the department for grants for stormwater flood management projects that reduce flood damage and provide other benefits, including groundwater recharge, water quality improvement, and ecosystem restoration. Not less than one hundred million dollars ($100,000,000) of this amount shall be available for projects that address immediate public health and safety needs or strengthen existing flood control facilities to address seismic safety issues. Twenty million dollars ($20,000,000) shall be available for local agencies to meet immediate water quality needs related to combined municipal sewer and stormwater systems to prevent sewage discharges into state waters. Twenty million dollars ($20,000,000) shall be available for urban stream stormwater flood management projects to reduce the frequency and impacts of flooding in watersheds that drain to the San Francisco Bay.

(b) Of the funds made available pursuant to Division 43 (commencing with Section 75001) of the Public Resources Code, the sum of five hundred twenty-six million four hundred ninety-one thousand dollars ($526,491,000) is hereby appropriated as follows:

(1) Pursuant to Section 75022 of the Public Resources Code, the sum of fifty million dollars ($50,000,000) to the State Department of Public Health for grants for small community drinking water system infrastructure improvements and related action to meet safe drinking water standards. First priority for these funds shall be given to disadvantaged or severely disadvantaged communities lacking resources to provide safe drinking water to residents. Small community drinking water systems that are dependent on surface water and are under orders from the State Department of Public Health to boil water from existing treatment systems for parasites, viruses, or giardia shall be eligible for grants for drinking water system infrastructure improvements.

(2) Pursuant to Section 75025 of the Public Resources Code, the sum of fifty million four hundred thousand dollars ($50,400,000) to the State Department of Public Health for grants for projects to prevent or reduce the contamination of groundwater that serves as a source of drinking water. Funds appropriated by this paragraph shall be available for immediate projects needed to protect public health by preventing or reducing the contamination of groundwater that serves as a major source of drinking water for a community.

(A) The State Department of Public Health shall prioritize project funding based on the following criteria:

(i) The threat posed by groundwater contamination to the affected community s overall drinking water supplies, including the need for the treatment or construction of alternative supplies if groundwater is not available due to contamination.

(ii) The potential for groundwater contamination to spread and reduce drinking water supply and water storage capacity for major population areas.

(iii) The potential of the project, if fully implemented, to enhance local water supply reliability.

(iv) The potential of the project to increase opportunities for groundwater recharge and optimization of groundwater supplies.

(B) The State Department of Public Health shall give additional consideration to projects that meet any of the following criteria:

(i) The project is implemented pursuant to a comprehensive basinwide groundwater quality management and remediation plan or is necessary to develop a comprehensive groundwater plan.

(ii) Affected groundwater provides a local supply that, if contaminated, will require the importation of additional water from the Sacramento-San Joaquin Delta or the Colorado River.

(iii) The project will serve an economically disadvantaged community.

(iv) Multiple contaminants affect more than one-third of the well capacity of a local water system.

(C) Of the amount made available by this paragraph, up to ten million dollars ($10,000,000) shall be allocated for projects that meet the criteria of this paragraph and both of the following criteria:

(i) The project has the potential to leverage funds.

(ii) The project addresses contamination at a site on the list maintained by the Department of Toxic Substances Control pursuant to Section 25356 of the Health and Safety Code or a site listed on the National Priorities List pursuant to the federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. Sec. 9601 et seq.).

(D) Of the funds made available by this paragraph, two million dollars ($2,000,000) shall be allocated to the State Department of Public Health to contract with the State Water Resources Control Board for the purposes of Section 83002.5.

(3) (A) Pursuant to Section 75026 of the Public Resources Code, the sum of one hundred eighty-one million seven hundred ninety-one thousand dollars ($181,791,000) to the department for integrated regional water management activities as follows:

(i) One hundred million dollars ($100,000,000) for implementation grants.

(ii) Thirty-nine million dollars ($39,000,000) for planning grants, local groundwater assistance grants, and CALFED scientific research grants.

(iii) Twenty-two million ninety-one thousand dollars ($22,091,000) for projects with interregional or statewide benefits.

Of the amount made available pursuant to this paragraph, not less than ten million dollars ($10,000,000) shall be made available for expenditure to interconnect municipal and industrial water supply aqueducts that cross the Delta and that are vulnerable to flood damage, including the design and construction of interties among aqueducts that provide at least 90 percent of a regional water supply that would be threatened in the event of levee failure or other disaster, and that support an integrated regional emergency water supply system.

(iv) Twenty million seven hundred thousand dollars ($20,700,000) for program delivery costs.

(B) An implementation grant pursuant to clause (i) of subparagraph (A) shall be available only for projects included in an integrated regional water management plan that meets one of the following conditions:

(i) The plan complies with Part 2.2 (commencing with Section 10530) of Division 6.

(ii) For a plan adopted before the date on which this section is enacted, both of the following apply:

(I) The regional water management group that prepared the plan enters into a binding agreement with the department to update the plan to comply with Part 2.2 (commencing with Section 10530) of Division 6 within two years of the date on which the agreement was entered into.

(II) The regional water management group undertakes all reasonable and feasible efforts to take into account water-related needs of disadvantaged communities in the area within the boundaries of the plan.

(C) (i) Of the funds described in clauses (i) and (ii) of subparagraph (A), the department shall allocate not less than 10 percent to facilitate and support the participation of disadvantaged communities in integrated regional water management planning and for projects that address critical water supply or water quality needs for disadvantaged communities.

(ii) Except as otherwise specified in clause (iii), the department shall achieve the allocation described in clause (i) by awarding grants for those purposes to disadvantaged communities within a hydrologic region in a total dollar amount that is not less than 10 percent of the total dollar amount of grants awarded within the region.

(iii) The department shall implement this subparagraph with due diligence, but shall implement clause (ii) only to the extent that the implementation does not affect the expeditious allocation of funds for integrated regional water management grants.

(iv) The department shall submit a report to the Legislature with regard to the implementation of this subparagraph on or before July 1, 2010.

(D) Of the funds described in clause (iii) of subparagraph (A), the department shall allocate two million dollars ($2,000,000) to Tulare County for development of an integrated water quality and wastewater treatment program plan to address the drinking water and wastewater needs of disadvantaged communities in the Tulare Lake Basin. Funds allocated pursuant to this paragraph shall be available for assessment and feasibility studies necessary to develop the plan, and the plan shall include recommendations for planning, infrastructure, and other water management actions, and shall include specific recommendations for regional drinking water treatment facilities, regional wastewater treatment facilities, conjunctive use sites and groundwater recharge, groundwater for surface water exchanges, related infrastructure, and cost-sharing mechanisms. Tulare County shall consult with appropriate stakeholders, including representatives of disadvantaged communities, when preparing the plan. The department, in consultation with the State Department of Public Health, shall submit the plan to the Legislature by January 1, 2011.

(E) Of the funds described in clause (i) of subparagraph (A), the department shall allocate not less than twenty million dollars ($20,000,000) to support urban and agricultural water conservation projects necessary to meet a 20-percent reduction in per capita water use by the year 2020.

(4) Pursuant to Section 75029 of the Public Resources Code, the sum of ninety million dollars (90,000,000) to the department for the implementation of Delta water quality improvement projects that protect drinking water supplies as follows:

(A) Pursuant to subdivision (d) of Section 75029 of the Public Resources Code, the sum of fifty million dollars ($50,000,000) for drinking water intake facility projects to improve the quality of drinking water supply from the Sacramento-San Joaquin Delta that are identified in the June 2005 Delta Region Drinking Water Quality Management Plan. Funding shall be made available for environmental review, design, and construction. Project proponents seeking funding for construction shall meet all of the following criteria:

(i) Have completed documentation required under the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) and a notice of determination has been filed prior to June 30, 2008.

(ii) Have demonstrated multiple benefits in conveyance and Delta operation to achieve protection or improvement to Delta pelagic fisheries, as well as drinking water quality improvement and public health protection.

(iii) Are able to complete design and commence construction before June 30, 2009.

(iv) Have local or federal cost-sharing funds immediately available.

(B) The sum of forty million dollars ($40,000,000) for projects consistent with subdivision (c) of Section 75029 of the Public Resources Code.

(5) Pursuant to Section 75033 of the Public Resources Code, the sum of one hundred million dollars ($100,000,000) to the department for the acquisition, preservation, protection, and restoration of Sacramento-San Joaquin Delta resources in accordance with Section 75033 of the Public Resources Code. The department shall expend these funds pursuant to priorities that reflect the value of the resources and land uses protected by the levees to the state as a whole, consistent with the Delta Vision Strategic Plan. Projects shall be selected to improve the stability of the Delta levee system, reduce subsidence, and assist in restoring the ecosystem of the Delta. Priority shall be given to projects that improve conditions for Delta smelt and other native fish. Up to five million dollars ($5,000,000) made available pursuant to this paragraph shall be available as grants and direct expenditures for emergency communications equipment to improve emergency response preparedness.

(6) Pursuant to Chapter 4 (commencing with Section 75041) of Division 43 of the Public Resources Code, the sum of thirty-seven million dollars ($37,000,000) to the department as follows:

(A) (i) Twelve million dollars ($12,000,000) to complete the planning and feasibility studies associated with new surface storage under the California Bay-Delta Program.

(ii) The planning and feasibility studies shall include the following information:

(I) The identification of specific construction and operation conditions proposed for each surface storage facility, including consideration of climate change, an estimated schedule for the construction and completion of each project funded under Section 75041, and the total costs of constructing each project.

(II) A description of the estimated total costs to construct each project and an allocation of the costs to public and private beneficiaries.

(iii) Any feasibility study conducted by or funded by the state for new surface storage under the California Bay-Delta Program shall evaluate funded projects consistent with all statutory and other legally established requirements for protection of environmental and natural resources, including protections for the McCloud River pursuant to Section 5093.542 of the Public Resources Code.

(iv) The feasibility studies shall be prepared and submitted to the Governor and the Legislature no later than December 31, 2009.

(B) (i) Fifteen million dollars ($15,000,000) for planning and feasibility studies to identify potential options for the reoperation of the state s flood protection and water supply systems that will optimize the use of existing facilities and groundwater storage capacity.

(ii) The studies shall incorporate appropriate climate change scenarios and be designed to determine the potential to achieve the following objectives:

(I) Integration of flood protection and water supply systems to increase water supply reliability and flood protection, improve water quality, and provide for ecosystem protection and restoration.

(II) Reoperation of existing reservoirs, flood facilities, and other water facilities in conjunction with groundwater storage to improve water supply reliability, flood control, and ecosystem protection and to reduce groundwater overdraft.

(III) Promotion of more effective groundwater management and protection and greater integration of groundwater and surface water resource uses.

(IV) Improvement of existing water conveyance systems to increase water supply reliability, improve water quality, expand flood protection, and protect and restore ecosystems.

(C) Ten million dollars ($10,000,000) to update the California Water Plan, including evaluation of climate change impacts, the development of strategies to adapt to climate change impacts, technical assistance to local agencies that incorporate climate change into their studies, reports, and plans, and the identification of strategies to reduce greenhouse gas emissions related to the storage, conveyance, and distribution of water.

(D) Of the money made available pursuant to subparagraphs (A), (B), and (C), up to two million dollars ($2,000,000) may be expended for planning and feasibility studies necessary to implement the Delta Vision Strategic Plan, developed pursuant to Executive Order No. S-17-06, dated September 28, 2006, establishing the Delta Vision process.

(7) Pursuant to Section 75050 of the Public Resources Code, the sum of seventeen million three hundred thousand dollars ($17,300,000) for the protection and restoration of rivers and streams as follows:

(A) Ten million dollars ($10,000,000) to the State Coastal Conservancy for the purposes of subdivision (i) of Section 75050 of the Public Resources Code.

(B) Seven million three hundred thousand dollars ($7,300,000) to the department for the purposes of subdivision (e) of Section 75050 of the Public Resources Code.

(c) Of the funds made available pursuant to subdivision (a) of Section 79550, the sum of three million seven hundred sixty thousand dollars ($3,760,000) is hereby appropriated to the department for planning and feasibility studies associated with surface storage under the California Bay-Delta Program.

(d) (1) Of the funds available pursuant to Section 79101, the sum of two million two hundred seventy-two thousand dollars ($2,272,000) is appropriated to the department for the Sacramento River Hamilton City Area Flood Damage Reduction Project.

(2) Of the funds available pursuant to subdivision (c) of Section 79196.5, the sum of three million four hundred fifty thousand dollars ($3,450,000) is appropriated to the department for the Franks Tract Pilot Project under the CALFED Drinking Water Quality Program.

(Amended by Stats. 2009, Ch. 367, Sec. 1. Effective January 1, 2010.)



83002.5

To improve understanding of the causes of groundwater contamination, identify potential remediation solutions and funding sources to recover costs expended by the state for the purposes of this section to clean up or treat groundwater, and ensure the provision of safe drinking water to all communities, the State Water Resources Control Board, in consultation with other agencies as specified in this section, shall develop pilot projects in the Tulare Lake Basin and the Salinas Valley that focus on nitrate contamination and do all of the following:

(a) (1) In collaboration with relevant agencies and utilizing existing data, including groundwater ambient monitoring and assessment results along with the collection of new information as needed, do all of the following:

(A) Identify sources, by category of discharger, of groundwater contamination due to nitrates in the pilot project basins.

(B) Estimate proportionate contributions to groundwater contamination by source and category of discharger.

(C) Identify and analyze options within the board s current authority to reduce current nitrate levels and prevent continuing nitrate contamination of these basins and estimate the costs associated with exercising existing authority.

(2) In collaboration with the State Department of Public Health, do all of the following:

(A) Identify methods and costs associated with the treatment of nitrate contaminated groundwater for use as drinking water.

(B) Identify methods and costs to provide an alternative water supply to groundwater reliant communities in each pilot project basin.

(3) Identify all potential funding sources to provide resources for the cleanup of nitrates, groundwater treatment for nitrates, and the provision of alternative drinking water supply, including, but not limited to, state bond funding, federal funds, water rates, and fees or fines on polluters.

(4) Develop recommendations for developing a groundwater cleanup program for the Central Valley Water Quality Control Region and the Central Coast Water Quality Control Region based upon pilot project results.

(b) Create an interagency task force, as needed, to oversee the pilot projects and develop recommendations for the Legislature. The interagency task force may include the board, the State Department of Public Health, the Department of Toxic Substances Control, the California Environmental Protection Agency, the Department of Water Resources, local public health officials, the Department of Food and Agriculture, and the Department of Pesticide Regulation.

(c) Submit a report to the Legislature on the scope and findings of the pilot projects, including recommendations, within two years of receiving funding.

(d) Implement recommendations in the Central Coast Water Quality Control Region and the Central Valley Water Quality Control Region pursuant to paragraph (4) of subdivision (a) within two years of submitting the report described in subdivision (c) to the Legislature.

(e) For the Salinas Valley Pilot Project, the State Water Resources Control Board shall consult with the Monterey County Water Resources Agency.

(Added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 6. Effective March 1, 2009.)



83002.6

Up to 5 percent of the funds appropriated by this division may be expended to pay the costs incurred in the administration of that program.

(Added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 6. Effective March 1, 2009.)



83002.7

Funds appropriated by this division shall only be available for encumbrance until June 30, 2010. On January 10, 2010, any program that is the recipient of an appropriation made by this division shall report to the fiscal committees of the Legislature on the details of all committed and anticipated expenditures of these funds. The report shall include all of the following information:

(a) Fiscal detail of state operations support and local assistance costs.

(b) A general description of the project and the project funding made available by an appropriation in the annual Budget Act for the 2008 09 fiscal year or proposed to be made available in the annual Budget Act for the 2009 10 fiscal year.

(c) A description of the manner in which funds have been expended and a plan for the future expenditure of funds.

(d) An anticipated timeframe for the full expenditure of the appropriation.

(e) An anticipated timeframe for the full completion of the designated project.

(f) The amount of total matching project funding that is being provided by an entity other than the state.

(Added by Stats. 2008, 2nd Ex. Sess., Ch. 1, Sec. 6. Effective March 1, 2009.)






DIVISION 35. SACRAMENTO-SAN JOAQUIN DELTA REFORM ACT OF 2009

PART 1. GENERAL PROVISIONS

CHAPTER 1. Short Title and Legislative Findings

85000

This division shall be known, and may be cited, as the Sacramento-San Joaquin Delta Reform Act of 2009.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85001

The Legislature finds and declares all of the following:

(a) The Sacramento-San Joaquin Delta watershed and California s water infrastructure are in crisis and existing Delta policies are not sustainable. Resolving the crisis requires fundamental reorganization of the state s management of Delta watershed resources.

(b) In response to the Delta crisis, the Legislature and the Governor required development of a new long-term strategic vision for managing the Delta. The Governor appointed a Blue Ribbon Task Force to recommend a new Delta Vision Strategic Plan to his cabinet committee, which, in turn, made recommendations for a Delta Vision to the Governor and the Legislature on January 3, 2009.

(c) By enacting this division, it is the intent of the Legislature to provide for the sustainable management of the Sacramento-San Joaquin Delta ecosystem, to provide for a more reliable water supply for the state, to protect and enhance the quality of water supply from the Delta, and to establish a governance structure that will direct efforts across state agencies to develop a legally enforceable Delta Plan.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85002

The Legislature finds and declares that the Sacramento-San Joaquin Delta, referred to as the Delta in this division, is a critically important natural resource for California and the nation. It serves Californians concurrently as both the hub of the California water system and the most valuable estuary and wetland ecosystem on the west coast of North and South America.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85003

The Legislature finds and declares all of the following:

(a) Originally, the Delta was a shallow wetland with water covering the area for many months of the year. Natural levees, created by deposits of sediment, allowed some islands to emerge during the dry summer months. Salinity would fluctuate, depending on the season and the amount of precipitation in any one year, and the species that comprised the Delta ecosystem had evolved and adapted to this unique, dynamic system.

(b) Delta property ownership developed pursuant to the federal Swamp Land Act of 1850, and state legislation enacted in 1861, and as a result of the construction of levees to keep previously seasonal wetlands dry throughout the year. That property ownership, and the exercise of associated rights, continue to depend on the landowners maintenance of those nonproject levees and do not include any right to state funding of levee maintenance or repair.

(c) In 1933, the Legislature approved the California Central Valley Project Act, which relied upon the transfer of Sacramento River water south through the Delta and maintenance of a more constant salinity regime by using upstream reservoir releases of freshwater to create a hydraulic salinity barrier. As a result of the operations of state and federal water projects, the natural salinity variations in the Delta have been altered. Restoring a healthy estuarine ecosystem in the Delta may require developing a more natural salinity regime in parts of the Delta.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85004

The Legislature finds and declares all of the following:

(a) The economies of major regions of the state depend on the ability to use water within the Delta watershed or to import water from the Delta watershed. More than two-thirds of the residents of the state and more than two million acres of highly productive farmland receive water exported from the Delta watershed.

(b) Providing a more reliable water supply for the state involves implementation of water use efficiency and conservation projects, wastewater reclamation projects, desalination, and new and improved infrastructure, including water storage and Delta conveyance facilities.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)






CHAPTER 2. Delta Policy

85020

The policy of the State of California is to achieve the following objectives that the Legislature declares are inherent in the coequal goals for management of the Delta:

(a) Manage the Delta s water and environmental resources and the water resources of the state over the long term.

(b) Protect and enhance the unique cultural, recreational, and agricultural values of the California Delta as an evolving place.

(c) Restore the Delta ecosystem, including its fisheries and wildlife, as the heart of a healthy estuary and wetland ecosystem.

(d) Promote statewide water conservation, water use efficiency, and sustainable water use.

(e) Improve water quality to protect human health and the environment consistent with achieving water quality objectives in the Delta.

(f) Improve the water conveyance system and expand statewide water storage.

(g) Reduce risks to people, property, and state interests in the Delta by effective emergency preparedness, appropriate land uses, and investments in flood protection.

(h) Establish a new governance structure with the authority, responsibility, accountability, scientific support, and adequate and secure funding to achieve these objectives.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85021

The policy of the State of California is to reduce reliance on the Delta in meeting California s future water supply needs through a statewide strategy of investing in improved regional supplies, conservation, and water use efficiency. Each region that depends on water from the Delta watershed shall improve its regional self-reliance for water through investment in water use efficiency, water recycling, advanced water technologies, local and regional water supply projects, and improved regional coordination of local and regional water supply efforts.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85022

(a) It is the intent of the Legislature that state and local land use actions identified as covered actions pursuant to Section 85057.5 be consistent with the Delta Plan. This section s findings, policies, and goals apply to Delta land use planning and development.

(b) The actions of the council shall be guided by the findings, policies, and goals expressed in this section when reviewing decisions of the commission pursuant to Division 19.5 (commencing with Section 29700) of the Public Resources Code.

(c) The Legislature finds and declares all of the following:

(1) The Delta is a distinct and valuable natural resource of vital and enduring interest to all the people and exists as a delicately balanced estuary and wetland ecosystem of hemispheric importance.

(2) The permanent protection of the Delta s natural and scenic resources is the paramount concern to present and future residents of the state and nation.

(3) To promote the public safety, health, and welfare, and to protect public and private property, wildlife, fisheries, and the natural environment, it is necessary to protect and enhance the ecosystem of the Delta and prevent its further deterioration and destruction.

(4) Existing developed uses, and future developments that are carefully planned and developed consistent with the policies of this division, are essential to the economic and social well-being of the people of this state and especially to persons living and working in the Delta.

(d) The fundamental goals for managing land use in the Delta are to do all of the following:

(1) Protect, maintain, enhance, and, where feasible, restore the overall quality of the Delta environment and its natural and artificial resources.

(2) Ensure the utilization and conservation of Delta resources, taking into account the social and economic needs of the people of the state.

(3) Maximize public access to Delta resources and maximize public recreational opportunities in the Delta consistent with sound resources conservation principles and constitutionally protected rights of private property owners.

(4) Encourage state and local initiatives and cooperation in preparing procedures to implement coordinated planning and development for mutually beneficial uses, including educational uses, in the Delta.

(5) Develop new or improved aquatic and terrestrial habitat and protect existing habitats to advance the goal of restoring and enhancing the Delta ecosystem.

(6) Improve water quality to protect human health and the environment consistent with achieving water quality objectives in the Delta.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85023

The longstanding constitutional principle of reasonable use and the public trust doctrine shall be the foundation of state water management policy and are particularly important and applicable to the Delta.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)






CHAPTER 3. Miscellaneous Provisions

85031

(a) This division does not diminish, impair, or otherwise affect in any manner whatsoever any area of origin, watershed of origin, county of origin, or any other water rights protections, including, but not limited to, rights to water appropriated prior to December 19, 1914, provided under the law. This division does not limit or otherwise affect the application of Article 1.7 (commencing with Section 1215) of Chapter 1 of Part 2 of Division 2, Sections 10505, 10505.5, 11128, 11460, 11461, 11462, and 11463, and Sections 12200 to 12220, inclusive.

(b) For the purposes of this division, an area that utilizes water that has been diverted and conveyed from the Sacramento River hydrologic region, for use outside the Sacramento River hydrologic region or the Delta, shall not be deemed to be immediately adjacent thereto or capable of being conveniently supplied with water therefrom by virtue or on account of the diversion and conveyance of that water through facilities that may be constructed for that purpose after January 1, 2010.

(c) Nothing in this division supersedes, limits, or otherwise modifies the applicability of Chapter 10 (commencing with Section 1700) of Part 2 of Division 2, including petitions related to any new conveyance constructed or operated in accordance with Chapter 2 (commencing with Section 85320) of Part 4.

(d) Unless otherwise expressly provided, nothing in this division supersedes, reduces, or otherwise affects existing legal protections, both procedural and substantive, relating to the state board s regulation of diversion and use of water, including, but not limited to, water right priorities, the protection provided to municipal interests by Sections 106 and 106.5, and changes in water rights. Nothing in this division expands or otherwise alters the board s existing authority to regulate the diversion and use of water or the courts existing concurrent jurisdiction over California water rights.

(Amended by Stats. 2011, Ch. 296, Sec. 315. Effective January 1, 2012.)



85032

This division does not affect any of the following:

(a) The Natural Community Conservation Planning Act (Chapter 10 (commencing with Section 2800) of Division 3 of the Fish and Game Code).

(b) The California Endangered Species Act (Chapter 1.5 (commencing with Section 2050) of Division 3 of the Fish and Game Code).

(c) The Fish and Game Code.

(d) The Porter-Cologne Water Quality Control Act (Division 7 (commencing with Section 13000).

(e) Chapter 8 (commencing with Section 12930) of Part 6 of Division 6.

(f) The California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code).

(g) Section 1702.

(h) The application of the public trust doctrine.

(i) Any water right.

(j) The liability of the state for flood protection in the Delta or its watershed.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85034

(a) (1) The council shall administer all contracts, grants, easements, and agreements made or entered into by the California Bay-Delta Authority under Division 26.4 (commencing with Section 79400), as that division read on December 31, 2009.

(2) The exercise of the authority described in paragraph (1) is not subject to review or approval by the Department of General Services.

(3) A contract, lease, license, or any other agreement to which the California Bay-Delta Authority is a party is not void or voidable as a result of the implementation of this subdivision, but shall continue in full force and effect until the end of its term.

(b) The council shall be the successor to and shall assume from the California Bay-Delta Authority all of the administrative rights, abilities, obligations, and duties of that authority.

(c) The council shall have possession and control of all records, papers, equipment, supplies, contracts, leases, agreements, and other property, real or personal, connected with the administration of Division 26.4 (commencing with Section 79400), as that division read on December 31, 2009, or held for the benefit or use of the California Bay-Delta Authority.

(d) The council shall assume from the California Bay-Delta Authority all responsibility to manage, in accordance with Chapter 5 (commencing with Section 85280) of Part 3, the science program element that was required to be undertaken by Division 26.4 (commencing with Section 79400), as that division read on December 31, 2009.

(e) Consistent with the responsibilities and duties assumed by the council pursuant to this section, all staff, resources, and funding within the Natural Resources Agency and the Department of Forestry and Fire Protection for the support of the CALFED Bay-Delta Program are hereby transferred to, and may be expended for the purposes of, the council. The executive officer of the council shall confer with the Director of Fish and Game, the director of the department, and the executive director of the board regarding possible reallocation of the staff and resources. The status, position, and rights of any officer or employee shall not be affected by this transfer and all officers and employees shall be retained pursuant to the State Civil Service Act (Part 2 (commencing with Section 18500) of Division 5 of Title 2 of the Government Code).

(Amended by Stats. 2011, Ch. 296, Sec. 316. Effective January 1, 2012.)






CHAPTER 4. Definitions

85050

Unless the context otherwise requires, the definitions set forth in this chapter govern the construction of this division.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85051

Acquisition means the acquisition of a fee interest or any other interest, including easements, leases, and development rights.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85052

Adaptive management means a framework and flexible decisionmaking process for ongoing knowledge acquisition, monitoring, and evaluation leading to continuous improvement in management planning and implementation of a project to achieve specified objectives.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85053

Bay Delta Conservation Plan or BDCP means a multispecies conservation plan.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85054

Coequal goals means the two goals of providing a more reliable water supply for California and protecting, restoring, and enhancing the Delta ecosystem. The coequal goals shall be achieved in a manner that protects and enhances the unique cultural, recreational, natural resource, and agricultural values of the Delta as an evolving place.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85055

Commission means the Delta Protection Commission established in Division 19.5 (commencing with Section 29700) of the Public Resources Code.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85056

Conservancy means the Sacramento-San Joaquin Delta Conservancy established in Section 32320 of the Public Resources Code.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85057

Council means the Delta Stewardship Council established in Section 85200.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85057.5

(a) Covered action means a plan, program, or project as defined pursuant to Section 21065 of the Public Resources Code that meets all of the following conditions:

(1) Will occur, in whole or in part, within the boundaries of the Delta or Suisun Marsh.

(2) Will be carried out, approved, or funded by the state or a local public agency.

(3) Is covered by one or more provisions of the Delta Plan.

(4) Will have a significant impact on achievement of one or both of the coequal goals or the implementation of government-sponsored flood control programs to reduce risks to people, property, and state interests in the Delta.

(b) Covered action does not include any of the following:

(1) A regulatory action of a state agency.

(2) Routine maintenance and operation of the State Water Project or the federal Central Valley Project.

(3) Regional transportation plans prepared pursuant to Section 65080 of the Government Code.

(4) A plan, program, project, or activity within the secondary zone of the Delta that the applicable metropolitan planning organization pursuant to Section 65080 of the Government Code has determined is consistent with either a sustainable communities strategy or an alternative planning strategy that the State Air Resources Board has determined would, if implemented, achieve the greenhouse gas emission reduction targets established by that board pursuant to subparagraph (A) of paragraph (2) of subdivision (b) of Section 65080 of the Government Code. For purposes of this paragraph, consistent with means consistent with the use designation, density, building intensity, transportation plan, and applicable policies specified for the area in the sustainable communities strategy or the alternative planning strategy, as applicable, and any infrastructure necessary to support the plan, program, project, or activity.

(5) Routine maintenance and operation of a facility located, in whole or in part, in the Delta, that is owned or operated by a local public agency.

(6) A plan, program, project, or activity that occurs, in whole or in part, in the Delta, if both of the following conditions are met:

(A) The plan, program, project, or activity is undertaken by a local public agency that is located, in whole or in part, in the Delta.

(B) Either a notice of determination is filed, pursuant to Section 21152 of the Public Resources Code, for the plan, program, project, or activity by, or the plan, program, project, or activity is fully permitted by, September 30, 2009.

(7) (A) A project within the secondary zone, as defined pursuant to Section 29731 of the Public Resources Code as of January 1, 2009, for which a notice of approval or determination pursuant to Section 21152 of the Public Resources Code has been filed before the date on which the Delta Plan becomes effective.

(B) A project for which a notice of approval or determination is filed on or after the date on which the final Bay Delta Conservation Plan becomes effective, and before the date on which the Delta Plan becomes effective, is not a covered action but shall be consistent with the Bay Delta Conservation Plan.

(C) Subparagraphs (A) and (B) do not apply to either of the following:

(i) A project that is within a Restoration Opportunity Area as shown in Figure 3.1 of Chapter 3: Draft Conservation Strategy of the Bay Delta Conservation Plan, August 3, 2009, or as shown in a final Bay Delta Conservation Plan.

(ii) A project that is within the alignment of a conveyance facility as shown in Figures 1 to 5, inclusive, of the Final Draft Initial Assessment of Dual Delta Water Conveyance Report, April 23, 2008, and in future revisions of this document by the department.

(8) Leases approved by a special district if all of the following apply:

(A) The uses proposed by the lease are authorized by the applicable general plan and zoning ordinances of the city where the special district is located.

(B) The uses proposed by the lease are approved by the city where the special district is located and the city complies with Chapter 3 (commencing with Section 85225) of Part 3, if applicable, prior to approval of the lease by the special district.

(C) The special district complies with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) prior to approving the lease.

(9) (A) Routine dredging activities that are necessary for maintenance of facilities operated by a special district.

(B) For purposes of this paragraph, routine dredging activities are limited to the following:

(i) Dredging to maintain the Stockton Deep Water Ship Channel at a depth of 40 feet in the sediment trap at the confluence of the San Joaquin River, between river mile 39.3 to river mile 40.2, and to maintain the remaining Stockton Deep Water Ship Channel at a depth of 35 feet plus two feet of overdredge from river mile 35 to river mile 43.

(ii) Dredging designed to maintain the Sacramento Deep Water Ship Channel at a depth of 30 feet plus two feet of overdredge from river mile 0.0 to river mile 30, and at a depth of 35 feet from river mile 35 to river mile 43.

(C) Except as provided by this subdivision, it is the intent of the Legislature that this exemption shall not be interpreted or treated as changing or modifying current substantive and procedural regulations applicable to the decision to approve dredging operations.

(c) For purposes of this section, special district means the Port of Stockton or the Port of West Sacramento.

(d) This section shall not be interpreted to authorize the abrogation of a vested right whether created by statute or by common law.

(Amended by Stats. 2013, Ch. 76, Sec. 199. Effective January 1, 2014.)



85058

Delta means the Sacramento-San Joaquin Delta as defined in Section 12220 and the Suisun Marsh, as defined in Section 29101 of the Public Resources Code.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85059

Delta Plan means the comprehensive, long-term management plan for the Delta as adopted by the council in accordance with this division.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85060

Delta watershed means the Sacramento River Hydrologic Region and the San Joaquin River Hydrologic Region as described in the department s Bulletin No. 160-05.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85064

Public water agency means a public entity, as defined in Section 514, that provides water service, as defined in Section 515.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85066

Restoration means the application of ecological principles to restore a degraded or fragmented ecosystem and return it to a condition in which its biological and structural components achieve a close approximation of its natural potential, taking into consideration the physical changes that have occurred in the past and the future impact of climate change and sea level rise.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85067

Strategic Plan means both the Delta Vision Strategic Plan issued by the Delta Vision Blue Ribbon Task Force on October 17, 2008, and the Delta Vision Implementation Report adopted by the Delta Vision Committee and dated December 31, 2008.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)









PART 2. EARLY ACTIONS

85080

The council shall appoint a Delta Independent Science Board in accordance with Section 85280.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85082

The council shall develop and implement a strategy to appropriately engage participation of the federal agencies with responsibilities in the Delta. This strategy shall include engaging these federal agencies to develop the Delta Plan consistent with the federal Coastal Zone Management Act of 1972 (16 U.S.C. Sec. 1451 et seq.), the federal Clean Water Act (33 U.S.C. Sec. 1251 et seq.), and Section 8 of the federal Reclamation Act of 1902.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85084

The council shall develop an interim plan that includes recommendations for early actions, projects, and programs.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85084.5

The Department of Fish and Game, in consultation with the United States Fish and Wildlife Service and the National Marine Fisheries Service and based on the best available science, shall develop and recommend to the board Delta flow criteria and quantifiable biological objectives for aquatic and terrestrial species of concern dependent on the Delta. The recommendations shall be developed no later than 12 months after the date of enactment of this division.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85085

The department shall do all of the following:

(a) Coordinate with the Department of Fish and Game, the board, the California regional water quality control boards, and the State Lands Commission efforts to cooperate with the United States Bureau of Reclamation to construct and implement the Two-Gates Fish Protection Demonstration Project by December 1, 2010.

(b) Evaluate the effectiveness of the Three Mile Slough Barrier project.

(c) Expeditiously move ahead with other near term actions as identified in the Strategic Plan.

(d) Assist in implementing early action ecosystem restoration projects, including, but not limited to, Dutch Slough tidal marsh restoration and Meins Island tidal marsh restoration.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85086

(a) The board shall establish an effective system of Delta watershed diversion data collection and public reporting by December 31, 2010.

(b) It is the intent of the Legislature to establish an accelerated process to determine instream flow needs of the Delta for the purposes of facilitating the planning decisions that are required to achieve the objectives of the Delta Plan.

(c) (1) For the purpose of informing planning decisions for the Delta Plan and the Bay Delta Conservation Plan, the board shall, pursuant to its public trust obligations, develop new flow criteria for the Delta ecosystem necessary to protect public trust resources. In carrying out this section, the board shall review existing water quality objectives and use the best available scientific information. The flow criteria for the Delta ecosystem shall include the volume, quality, and timing of water necessary for the Delta ecosystem under different conditions. The flow criteria shall be developed in a public process by the board within nine months of the enactment of this division. The public process shall be in the form of an informational proceeding conducted pursuant to Article 3 (commencing with Section 649) of Chapter 1.5 of Division 3 of Title 23 of the California Code of Regulations, and shall provide an opportunity for all interested persons to participate. The flow criteria shall not be considered predecisional with regard to any subsequent board consideration of a permit, including any permit in connection with a final BDCP.

(2) Any order approving a change in the point of diversion of the State Water Project or the federal Central Valley Project from the southern Delta to a point on the Sacramento River shall include appropriate Delta flow criteria and shall be informed by the analysis conducted pursuant to this section. The flow criteria shall be subject to modification over time based on a science-based adaptive management program that integrates scientific and monitoring results, including the contribution of habitat and other conservation measures, into ongoing Delta water management.

(3) Nothing in this section amends or otherwise affects the application of the board s authority under Part 2 (commencing with Section 1200) of Division 2 to include terms and conditions in permits that in its judgment will best develop, conserve, and utilize in the public interest the water sought to be appropriated.

(d) The board shall enter into an agreement with the State Water Project contractors and the federal Central Valley Project contractors, who rely on water exported from the Sacramento River watershed, or a joint powers authority comprised of those contractors, for reimbursement of the costs of the analysis conducted pursuant to this section.

(e) The board shall submit its flow criteria determinations pursuant to this section to the council for its information within 30 days of completing the determinations.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85087

The board, by December 31, 2010, shall submit to the Legislature a prioritized schedule and estimate of costs to complete instream flow studies for the Delta and for high priority rivers and streams in the Delta watershed, not otherwise covered by Section 85086, by 2012, and for all major rivers and streams outside the Sacramento River watershed by 2018. In developing this schedule, the board shall consult with the Department of Fish and Game as to the timing of its submission of recommendations for instream flow needs.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85088

Until the board issues an order approving a change in the point of diversion of the State Water Project and the federal Central Valley Project from the southern Delta to a point on the Sacramento River as specified in subdivision (c) of Section 85086, the department shall not commence construction of any diversion, conveyance, or other facility necessary to divert and convey water pursuant to the change in point of diversion.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85089

Construction of a new Delta conveyance facility shall not be initiated until the persons or entities that contract to receive water from the State Water Project and the federal Central Valley Project or a joint powers authority representing those entities have made arrangements or entered into contracts to pay for both of the following:

(a) The costs of the environmental review, planning, design, construction, and mitigation, including mitigation required pursuant to Division 13 (commencing with Section 21000 of the Public Resources Code), required for the construction, operation, and maintenance of any new Delta water conveyance facility.

(b) Full mitigation of property tax or assessments levied by local governments or special districts for land used in the construction, location, mitigation, or operation of new Delta conveyance facilities.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)






PART 3. DELTA GOVERNANCE

CHAPTER 1. Delta Stewardship Council

85200

(a) The Delta Stewardship Council is hereby established as an independent agency of the state.

(b) The council shall consist of seven voting members, of which four members shall be appointed by the Governor and confirmed by the Senate, one member shall be appointed by the Senate Committee on Rules, one member shall be appointed by the Speaker of the Assembly, and one member shall be the Chairperson of the Delta Protection Commission. Initial appointments to the council shall be made by July 1, 2010.

(c) (1) (A) The initial terms of two of the four members appointed by the Governor shall be four years.

(B) The initial terms of two of the four members appointed by the Governor shall be six years.

(C) The initial terms of the members appointed by the Senate Committee on Rules and the Speaker of the Assembly shall be four years.

(D) Upon the expiration of each term described in subparagraphs (A), (B), or (C), the term of each succeeding member shall be four years.

(2) The Chairperson of the Delta Protection Commission shall serve as a member of the council for the period during which he or she holds the position as commission chairperson.

(d) Any vacancy shall be filled by the appointing authority within 60 days. If the term of a council member expires, and no successor is appointed within the allotted timeframe, the existing member may serve up to 180 days beyond the expiration of his or her term.

(e) The council members shall select a chairperson from among their members, who shall serve for not more than four years in that capacity.

(f) The council shall meet once a month in a public forum. At least two meetings each year shall take place at a location within the Delta.

(Amended by Stats. 2013, Ch. 356, Sec. 53. Effective September 26, 2013.)



85201

(a) The chairperson shall serve full time. Other members shall serve one-third time. The council may select a vice chairperson and other officers determined to be necessary.

(b) Each member of the council shall receive the salary provided for in Section 11564 of the Government Code.

(c) The members of the council shall be reimbursed for expenses necessarily incurred in the performance of official duties.

(d) The council shall appoint an executive officer who shall serve full time at the pleasure of the council.

(e) The executive officer shall hire employees necessary to carry out council functions.

(f) The number of employees and qualifications of those employees shall be determined by the council, subject to the availability of funds.

(g) The salary of each employee of the council shall be determined by the State Personnel Board, and shall reflect the duties and responsibilities of the position.

(h) All persons employed by the council are state employees, subject to the duties, responsibilities, limitations, and benefits of the state.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85202

Council members shall possess diverse expertise and reflect a statewide perspective.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85203

The headquarters of the council shall be located in Sacramento.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85204

The council shall establish and oversee a committee of agencies responsible for implementing the Delta Plan. Each agency shall coordinate its actions pursuant to the Delta Plan with the council and the other relevant agencies.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)






CHAPTER 2. Mission, Duties, and Responsibilities of the Council

85210

The council has all of the following powers:

(a) To sue or be sued.

(b) To enter into contracts.

(c) To employ the services of public, nonprofit, and private entities.

(d) To delegate administrative functions to council staff.

(e) To employ its own legal staff or contract with other state or federal agencies for legal services, or both. The council may employ special legal counsel with the approval of the Attorney General.

(f) To receive funds, including funds from private and local governmental sources, contributions from public and private sources, as well as state and federal appropriations.

(g) To disburse funds through grants, public assistance, loans, and contracts.

(h) To request reports from state, federal, and local governmental agencies on issues related to the implementation of the Delta Plan.

(i) To adopt regulations or guidelines as needed to carry out the powers and duties identified in this division.

(j) To comment on state agency environmental impact reports for projects outside the Delta that the council determines will have a significant impact on the Delta.

(k) To hold hearings in all parts of the state necessary to carry out the powers vested in it, and for those purposes has the powers conferred upon the heads of state departments pursuant to Article 2 (commencing with Section 11180) of Chapter 2 of Part 1 of Division 3 of Title 2 of the Government Code. Any hearing by the council may be conducted by any member of the council, or other designee, upon authorization of the council, and he or she shall have the powers granted to the council by this section, provided that any final action of the council shall be taken by a majority of the membership of the council at a meeting duly called and held.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85210.5

A majority of the voting members of the council shall constitute a quorum for the transaction of the business of the council. A majority vote of the voting membership shall be required to take action with respect to any matter unless otherwise specified in this division. The vote of each member shall be individually recorded.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85211

The Delta Plan shall include performance measurements that will enable the council to track progress in meeting the objectives of the Delta Plan. The performance measurements shall include, but need not be limited to, quantitative or otherwise measurable assessments of the status and trends in all of the following:

(a) The health of the Delta s estuary and wetland ecosystem for supporting viable populations of aquatic and terrestrial species, habitats, and processes, including viable populations of Delta fisheries and other aquatic organisms.

(b) The reliability of California water supply imported from the Sacramento River or the San Joaquin River watershed.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85212

The council shall review and provide timely advice to local and regional planning agencies regarding the consistency of local and regional planning documents, including sustainable communities strategies and alternative planning strategies prepared pursuant to Section 65080 of the Government Code, with the Delta Plan. The council s input shall include, but not be limited to, reviewing the consistency of local and regional planning documents with the ecosystem restoration needs of the Delta and reviewing whether the lands set aside for natural resource protection are sufficient to meet the Delta s ecosystem needs. A metropolitan planning organization preparing a regional transportation plan under Section 65080 of the Government Code that includes land within the primary or secondary zones of the Delta shall consult with the council early in the planning process regarding the issues and policy choices relating to the council s advice. No later than 60 days prior to the adoption of a final regional transportation plan, the metropolitan planning organization shall provide the council with a draft sustainable communities strategy and an alternative planning strategy, if any. Concurrently, the metropolitan planning organization shall provide notice of its submission to the council in the same manner in which agencies file a certificate of consistency pursuant to Section 85225. If the council concludes that the draft sustainable communities strategy or alternative planning strategy is inconsistent with the Delta Plan, the council shall provide written notice of the claimed inconsistency to the metropolitan planning organization no later than 30 days prior to the adoption of the final regional transportation plan. If the council provides timely notice of a claimed inconsistency, the metropolitan planning organization s adoption of the final regional transportation plan shall include a detailed response to the council s notice.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85213

(a) The council may contract for consultant services and architectural and engineering services to assist the council with all of the following functions:

(1) Preparation of the Delta Plan and associated environmental review.

(2) Performance of the council s responsibilities, or the responsibilities of the Delta Independent Science Board, with respect to the Bay Delta Conservation Plan.

(3) Determination of the consistency of state and local public agency actions with the Delta Plan.

(4) Performance of scientific review to inform water and environmental decisionmaking in the Delta.

(b) (1) Contracts entered into pursuant to subdivision (a) for consultant services shall be exempt from Article 4 (commencing with Section 19130) of Chapter 5 of Part 2 of Division 5 of Title 2 of the Government Code, Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code, and any rules or regulations adopted pursuant to those laws. Contracts entered into pursuant to subdivision (a) for architectural and engineering services shall be entered into pursuant to Chapter 10 (commencing with Section 4525) of Division 5 of Title 1 of the Government Code, but are exempt from the requirement in Section 4526 of the Government Code to adopt regulations prior to contracting.

(2) The council shall not enter into a contract pursuant to subdivision (a) for consultant services unless at least three bids or proposals to do the work have been evaluated by a competitive process.

(3) The council shall establish procedures for contracting for services pursuant to subdivision (a), consistent with paragraphs (1) and (2). The procedures shall be exempt from Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2010, Ch. 336, Sec. 1. Effective September 27, 2010.)



85214

(a) It is the intent of the Legislature to avoid any actual or apparent conflict of interest with respect to contracts entered into by the council for work relating to the Delta Plan and the Bay Delta Conservation Plan.

(b) Therefore, it is the intent of the Legislature that any contract entered into by the council for purposes of developing the Delta Plan should include provisions ensuring the independence of the contractor s work on the Delta Plan with respect to any work that the contractor may do, or may have completed, related to the Bay Delta Conservation Plan.

(Added by Stats. 2010, Ch. 718, Sec. 25. Effective October 19, 2010.)






CHAPTER 3. Consistency of State and Local Public Agency Actions

85225

A state or local public agency that proposes to undertake a covered action, prior to initiating the implementation of that covered action, shall prepare a written certification of consistency with detailed findings as to whether the covered action is consistent with the Delta Plan and shall submit that certification to the council.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85225.5

To assist state and local public agencies in preparing the required certification, the council shall develop procedures for early consultation with the council on the proposed covered action.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85225.10

(a) Any person who claims that a proposed covered action is inconsistent with the Delta Plan and, as a result of that inconsistency, the action will have a significant adverse impact on the achievement of one or both of the coequal goals or implementation of government-sponsored flood control programs to reduce risks to people and property in the Delta, may file an appeal with regard to a certification of consistency submitted to the council.

(b) The appeal shall clearly and specifically set forth the basis for the claim, including specific factual allegations, that the covered action is inconsistent with the Delta Plan. The council may request from the appellant additional information necessary to clarify, amplify, correct, or otherwise supplement the information submitted with the appeal, within a reasonable period.

(c) The council, or by delegation the executive officer, may dismiss the appeal for failure of the appellant to provide information requested by the council within the period provided, if the information requested is in the possession or under the control of the appellant.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85225.15

The appeal shall be filed no later than 30 days after the submission of the certification of consistency. If no person appeals the certification of consistency, the state or local public agency may proceed to implement the covered action.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85225.20

The appeal shall be heard by the council within 60 days of the date of the filing of the appeal, unless the council, or by delegation the executive officer, determines that the issue raised on appeal is not within the council s jurisdiction or does not raise an appealable issue. The council shall make its decision on the appeal within 60 days of hearing the appeal.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85225.25

After a hearing on an appealed action, the council shall make specific written findings either denying the appeal or remanding the matter to the state or local public agency for reconsideration of the covered action based on the finding that the certification of consistency is not supported by substantial evidence in the record before the state or local public agency that filed the certification. Upon remand, the state or local agency may determine whether to proceed with the covered action. If the agency decides to proceed with the action or with the action as modified to respond to the findings of the council, the agency shall, prior to proceeding with the action, file a revised certification of consistency that addresses each of the findings made by the council and file that revised certification with the council.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85225.30

The council shall adopt administrative procedures governing appeals, which shall be exempt from Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)






CHAPTER 4. Delta Watermaster

85230

(a) The board, in consultation with the council, shall appoint, for a term of four years, a special master for the Delta, whose title shall be the Delta Watermaster.

(b) The board shall adopt internal procedures delegating authority to the Delta Watermaster. The Delta Watermaster shall exercise the board s authority to provide timely monitoring and enforcement of board orders and license and permit terms and conditions. The Delta Watermaster s delegated authority shall include authority to require monitoring and reporting, authority for approvals delegated to an officer or employee of the board by the terms of a water right permit or license, authority to approve temporary urgency changes pursuant to Chapter 6.6 (commencing with Section 1435) of Part 2 of Division 2, and authority to issue a notice of a proposed cease and desist order or administrative civil liability complaint. The Delta Watermaster s authority shall be limited to diversions in the Delta, and for the monitoring and enforcement of the board s orders and license and permit terms and conditions that apply to conditions in the Delta.

(c) The internal procedures adopted by the board shall provide for due process in adjudicative proceedings, and may establish procedures for the issuance of a stay of any order or decision of the Delta Watermaster for which a petition for reconsideration is filed or reconsideration is ordered under Section 1122. The board may provide any additional duties or needs of the Delta Watermaster that the board deems necessary for effective day-to-day enforcement of its decisions.

(d) The Delta Watermaster shall submit regular reports to the board and the council including, but not limited to, reports on water rights administration, water quality issues, and conveyance operations.

(Amended by Stats. 2011, Ch. 296, Sec. 317. Effective January 1, 2012.)






CHAPTER 5. Delta Independent Science Board and Delta Science Program

85280

(a) The Delta Independent Science Board is hereby established in state government.

(1) The Delta Independent Science Board shall consist of no more than 10 members appointed by the council. The term of office for members of the Delta Independent Science Board shall be five years. A member may serve no more than two terms.

(2) Members of the Delta Independent Science Board shall be nationally or internationally prominent scientists with appropriate expertise to evaluate the broad range of scientific programs that support adaptive management of the Delta. The members shall not be directly affiliated with a program or agency subject to the review activities of the Delta Independent Science Board.

(3) The Delta Independent Science Board shall provide oversight of the scientific research, monitoring, and assessment programs that support adaptive management of the Delta through periodic reviews of each of those programs that shall be scheduled to ensure that all Delta scientific research, monitoring, and assessment programs are reviewed at least once every four years.

(4) The Delta Independent Science Board shall submit to the council a report on the results of each review, including recommendations for any changes in the programs reviewed by the board.

(b) After consultation with the Delta Independent Science Board, the council shall appoint a lead scientist for the Delta Science Program.

(1) The lead scientist shall meet all of the following qualifications:

(A) Hold an advanced degree in a field related to water or ecosystem management.

(B) Have a strong record of scientific research and publication in peer-reviewed scientific journals in a field related to water or ecosystem management.

(C) Have experience advising high-level managers in science-based decisionmaking in the areas of water management and ecosystem restoration.

(D) Have the capability to guide the application of an adaptive management process to resource management policy decisions in the Delta.

(2) The term of office for the lead scientist shall be no more than three years. The lead scientist may serve no more than two terms.

(3) The lead scientist shall oversee the implementation of the Delta Science Program. In carrying out that responsibility, the lead scientist shall regularly consult with the agencies participating in the program.

(4) The mission of the Delta Science Program shall be to provide the best possible unbiased scientific information to inform water and environmental decisionmaking in the Delta. That mission shall be carried out through funding research, synthesizing and communicating scientific information to policymakers and decisionmakers, promoting independent scientific peer review, and coordinating with Delta agencies to promote science-based adaptive management. The Delta Science Program shall assist with development and periodic updates of the Delta Plan s adaptive management program.

(c) The Delta Science Program shall function as a replacement for, and successor to, the CALFED Science Program and the Delta Independent Science Board shall replace the CALFED Independent Science Board.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)









PART 4. COMPREHENSIVE DELTA PLANNING

CHAPTER 1. The Delta Plan

85300

(a) On or before January 1, 2012, the council shall develop, adopt, and commence implementation of the Delta Plan pursuant to this part that furthers the coequal goals. The Delta Plan shall include subgoals and strategies to assist in guiding state and local agency actions related to the Delta. In developing the Delta Plan, the council shall consider each of the strategies and actions set forth in the Strategic Plan and may include any of those strategies or actions in the Delta Plan. The Delta Plan may also identify specific actions that state or local agencies may take to implement the subgoals and strategies.

(b) In developing the Delta Plan, the council shall consult with federal, state, and local agencies with responsibilities in the Delta. All state agencies with responsibilities in the Delta shall cooperate with the council in developing the Delta Plan, upon request of the council.

(c) The council shall review the Delta Plan at least once every five years and may revise it as the council deems appropriate. The council may request any state agency with responsibilities in the Delta to make recommendations with respect to revision of the Delta Plan.

(d) (1) The council shall develop the Delta Plan consistent with all of the following:

(A) The federal Coastal Zone Management Act of 1972 (16 U.S.C. Sec. 1451 et seq.), or an equivalent compliance mechanism.

(B) Section 8 of the federal Reclamation Act of 1902.

(C) The federal Clean Water Act (33 U.S.C. Sec. 1251 et seq.).

(2) If the council adopts a Delta Plan pursuant to the federal Coastal Zone Management Act of 1972 (16 U.S.C. Sec. 1451 et seq.), the council shall submit the Delta Plan for approval to the United States Secretary of Commerce pursuant to that act, or to any other federal official assigned responsibility for the Delta pursuant to a federal statute enacted after January 1, 2010.

(e) The council shall report to the Legislature no later than March 31, 2012, as to its adoption of the Delta Plan.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85301

(a) The commission shall develop, for consideration and incorporation into the Delta Plan by the council, a proposal to protect, enhance, and sustain the unique cultural, historical, recreational, agricultural, and economic values of the Delta as an evolving place, in a manner consistent with the coequal goals. For the purpose of carrying out this subdivision, the commission may include in the proposal the relevant strategies described in the Strategic Plan.

(b) (1) The commission shall include in the proposal a plan to establish state and federal designation of the Delta as a place of special significance, which may include application for a federal designation of the Delta as a National Heritage Area.

(2) The commission shall include in the proposal a regional economic plan to support increased investment in agriculture, recreation, tourism, and other resilient land uses in the Delta. The regional economic plan shall include detailed recommendations for the administration of the Delta Investment Fund created by Section 29778.5 of the Public Resources Code.

(c) For the purposes of assisting the commission in its preparation of the proposal, both of the following actions shall be undertaken:

(1) The Department of Parks and Recreation shall prepare a proposal, for submission to the commission, to expand within the Delta the network of state recreation areas, combining existing and newly designated areas. The proposal may incorporate appropriate aspects of any existing plans, including the Central Valley Vision Implementation Plan adopted by the Department of Parks and Recreation.

(2) The Department of Food and Agriculture shall prepare a proposal, for submission to the commission, to establish market incentives and infrastructure to protect and enhance the economic and public values of Delta agriculture.

(d) The commission shall submit the proposal developed pursuant to subdivision (a) to the council. The council shall consider the proposal and may include any portion of the proposal in the Delta Plan if the council, in its discretion, determines that the portion of the proposal is feasible and consistent with the objectives of the Delta Plan and the purposes of this division.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85302

(a) The implementation of the Delta Plan shall further the restoration of the Delta ecosystem and a reliable water supply.

(b) The geographic scope of the ecosystem restoration projects and programs identified in the Delta Plan shall be the Delta, except that the Delta Plan may include recommended ecosystem projects outside the Delta that will contribute to achievement of the coequal goals.

(c) The Delta Plan shall include measures that promote all of the following characteristics of a healthy Delta ecosystem:

(1) Viable populations of native resident and migratory species.

(2) Functional corridors for migratory species.

(3) Diverse and biologically appropriate habitats and ecosystem processes.

(4) Reduced threats and stresses on the Delta ecosystem.

(5) Conditions conducive to meeting or exceeding the goals in existing species recovery plans and state and federal goals with respect to doubling salmon populations.

(d) The Delta Plan shall include measures to promote a more reliable water supply that address all of the following:

(1) Meeting the needs for reasonable and beneficial uses of water.

(2) Sustaining the economic vitality of the state.

(3) Improving water quality to protect human health and the environment.

(e) The following subgoals and strategies for restoring a healthy ecosystem shall be included in the Delta Plan:

(1) Restore large areas of interconnected habitats within the Delta and its watershed by 2100.

(2) Establish migratory corridors for fish, birds, and other animals along selected Delta river channels.

(3) Promote self-sustaining, diverse populations of native and valued species by reducing the risk of take and harm from invasive species.

(4) Restore Delta flows and channels to support a healthy estuary and other ecosystems.

(5) Improve water quality to meet drinking water, agriculture, and ecosystem long-term goals.

(6) Restore habitat necessary to avoid a net loss of migratory bird habitat and, where feasible, increase migratory bird habitat to promote viable populations of migratory birds.

(f) The council shall consider, for incorporation into the Delta Plan, actions designed to implement the subgoals and strategies described in subdivision (e).

(g) In carrying out this section, the council shall make use of the best available science.

(h) The Delta Plan shall include recommendations regarding state agency management of lands in the Delta.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85303

The Delta Plan shall promote statewide water conservation, water use efficiency, and sustainable use of water.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85304

The Delta Plan shall promote options for new and improved infrastructure relating to the water conveyance in the Delta, storage systems, and for the operation of both to achieve the coequal goals.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85305

(a) The Delta Plan shall attempt to reduce risks to people, property, and state interests in the Delta by promoting effective emergency preparedness, appropriate land uses, and strategic levee investments.

(b) The council may incorporate into the Delta Plan the emergency preparedness and response strategies for the Delta developed by the California Emergency Management Agency pursuant to Section 12994.5.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85306

The council, in consultation with the Central Valley Flood Protection Board, shall recommend in the Delta Plan priorities for state investments in levee operation, maintenance, and improvements in the Delta, including both levees that are a part of the State Plan of Flood Control and nonproject levees.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85307

(a) The Delta Plan may identify actions to be taken outside of the Delta, if those actions are determined to significantly reduce flood risks in the Delta.

(b) The Delta Plan may include local plans of flood protection.

(c) The council, in consultation with the Department of Transportation, may address in the Delta Plan the effects of climate change and sea level rise on the three state highways that cross the Delta.

(d) The council, in consultation with the State Energy Resources Conservation and Development Commission and the Public Utilities Commission, may incorporate into the Delta Plan additional actions to address the needs of Delta energy development, energy storage, and energy distribution.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85308

The Delta Plan shall meet all of the following requirements:

(a) Be based on the best available scientific information and the independent science advice provided by the Delta Independent Science Board.

(b) Include quantified or otherwise measurable targets associated with achieving the objectives of the Delta Plan.

(c) Where appropriate, utilize monitoring, data collection, and analysis of actions sufficient to determine progress toward meeting the quantified targets.

(d) Describe the methods by which the council shall measure progress toward achieving the coequal goals.

(e) Where appropriate, recommend integration of scientific and monitoring results into ongoing Delta water management.

(f) Include a science-based, transparent, and formal adaptive management strategy for ongoing ecosystem restoration and water management decisions.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85309

The department, in consultation with the United States Army Corps of Engineers and the Central Valley Flood Protection Board, shall prepare a proposal to coordinate flood and water supply operations of the State Water Project and the federal Central Valley Project, and submit the proposal to the council for consideration for incorporation into the Delta Plan. In drafting the proposal, the department shall consider all related actions set forth in the Strategic Plan.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)






CHAPTER 2. Bay Delta Conservation Plan

85320

(a) The Bay Delta Conservation Plan (BDCP) shall be considered for inclusion in the Delta Plan in accordance with this chapter.

(b) The BDCP shall not be incorporated into the Delta Plan and the public benefits associated with the BDCP shall not be eligible for state funding, unless the BDCP does all of the following:

(1) Complies with Chapter 10 (commencing with Section 2800) of Division 3 of the Fish and Game Code.

(2) Complies with Division 13 (commencing with Section 21000) of the Public Resources Code, including a comprehensive review and analysis of all of the following:

(A) A reasonable range of flow criteria, rates of diversion, and other operational criteria required to satisfy the criteria for approval of a natural community conservation plan as provided in subdivision (a) of Section 2820 of the Fish and Game Code, and other operational requirements and flows necessary for recovering the Delta ecosystem and restoring fisheries under a reasonable range of hydrologic conditions, which will identify the remaining water available for export and other beneficial uses.

(B) A reasonable range of Delta conveyance alternatives, including through-Delta, dual conveyance, and isolated conveyance alternatives and including further capacity and design options of a lined canal, an unlined canal, and pipelines.

(C) The potential effects of climate change, possible sea level rise up to 55 inches, and possible changes in total precipitation and runoff patterns on the conveyance alternatives and habitat restoration activities considered in the environmental impact report.

(D) The potential effects on migratory fish and aquatic resources.

(E) The potential effects on Sacramento River and San Joaquin River flood management.

(F) The resilience and recovery of Delta conveyance alternatives in the event of catastrophic loss caused by earthquake or flood or other natural disaster.

(G) The potential effects of each Delta conveyance alternative on Delta water quality.

(c) The department shall consult with the council and the Delta Independent Science Board during the development of the BDCP. The council shall be a responsible agency in the development of the environmental impact report. The Delta Independent Science Board shall review the draft environmental impact report and submit its comments to the council and the Department of Fish and Game.

(d) If the Department of Fish and Game approves the BDCP as a natural community conservation plan pursuant to Chapter 10 (commencing with Section 2800) of Division 3 of the Fish and Game Code, the council shall have at least one public hearing concerning the incorporation of the BDCP into the Delta Plan.

(e) If the Department of Fish and Game approves the BDCP as a natural community conservation plan pursuant to Chapter 10 (commencing with Section 2800) of Division 3 of the Fish and Game Code and determines that the BDCP meets the requirements of this section, and the BDCP has been approved as a habitat conservation plan pursuant to the federal Endangered Species Act (16 U.S.C. Section 1531 et seq.), the council shall incorporate the BDCP into the Delta Plan. The Department of Fish and Game s determination that the BDCP has met the requirements of this section may be appealed to the council.

(f) The department, in coordination with the Department of Fish and Game, or any successor agencies charged with BDCP implementation, shall report to the council on the implementation of the BDCP at least once a year, including the status of monitoring programs and adaptive management.

(g) The council may make recommendations to BDCP implementing agencies regarding the implementation of the BDCP. BDCP implementing agencies shall consult with the council on these recommendations. These recommendations shall not change the terms and conditions of the permits issued by state and federal regulatory agencies.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85321

The BDCP shall include a transparent, real-time operational decisionmaking process in which fishery agencies ensure that applicable biological performance measures are achieved in a timely manner with respect to water system operations.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)



85322

This chapter does not amend, or create any additional legal obligation or cause of action under, Chapter 10 (commencing with Section 2800) of Division 3 of the Fish and Game Code or Division 13 (commencing with Section 21000) of the Public Resources Code.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)






CHAPTER 3. Other Plans for the Delta

85350

The council may incorporate other completed plans related to the Delta into the Delta Plan to the extent that the other plans promote the coequal goals.

(Added by Stats. 2009, 7th Ex. Sess., Ch. 5, Sec. 39. Effective February 3, 2010.)















Welfare and Institutions Code - WIC

GENERAL PROVISIONS

1

This act shall be known as the Welfare and Institutions Code.

(Enacted by Stats. 1937, Ch. 369.)



2

The provisions of this code, in so far as they are substantially the same as existing statutory provisions relating to the same subject matter, shall be construed as restatements and continuations thereof, and not as new enactments.

(Enacted by Stats. 1937, Ch. 369.)



3

All persons who, at the time this code goes into effect, hold office under any of the acts repealed by this code, which offices are continued by this code, continue to hold the same according to the former tenure thereof.

(Enacted by Stats. 1937, Ch. 369.)



4

No action or proceeding commenced before this code takes effect, and no right accrued, is affected by the provisions of this code, but all procedure thereafter taken therein shall conform to the provisions of this code so far as possible.

(Enacted by Stats. 1937, Ch. 369.)



5

Unless the context otherwise requires, the general provisions hereinafter set forth shall govern the construction of this code.

(Enacted by Stats. 1937, Ch. 369.)



6

Division, part, chapter, article, and section headings contained herein shall not be deemed to govern, limit, modify, or in any manner affect the scope, meaning, or intent of the provisions of any division, part, chapter, article, or section hereof.

(Enacted by Stats. 1937, Ch. 369.)



7

Whenever, by the provisions of this code, a power is granted to a public officer or a duty imposed upon such an officer, the power may be exercised or the duty performed by a deputy of the officer or by a person authorized pursuant to law by the officer, unless it is expressly otherwise provided.

(Enacted by Stats. 1937, Ch. 369.)



8

Writing includes any form of recorded message capable of comprehension by ordinary visual means. Whenever any notice, report, statement, or record is required or authorized by this code, it shall be made in writing in the English language.

(Enacted by Stats. 1937, Ch. 369.)



9

Whenever any reference is made to any portion of this code or of any other law of this State, such reference shall apply to all amendments and additions thereto now or hereafter made.

(Enacted by Stats. 1937, Ch. 369.)



10

Section means a section of this code unless some other statute is specifically mentioned, and subdivision means a subdivision of the section in which that term appears unless some other section is expressly mentioned.

(Enacted by Stats. 1937, Ch. 369.)



11

The present tense includes the past and future tenses, and the future tense includes the present.

(Enacted by Stats. 1937, Ch. 369.)



12

The masculine gender includes the feminine and neuter.

(Enacted by Stats. 1937, Ch. 369.)



13

The singular number includes the plural, and the plural number includes the singular.

(Enacted by Stats. 1937, Ch. 369.)



14

County includes city and county.

(Enacted by Stats. 1937, Ch. 369.)



15

Shall is mandatory and may is permissive.

(Enacted by Stats. 1937, Ch. 369.)



16

Oath includes affirmation.

(Enacted by Stats. 1937, Ch. 369.)



17

Signature or subscription includes mark when the signer or subscriber can not write, such signer s or subscriber s name being written near the mark by a witness who writes his own name near the signer s or subscriber s name; but a signature or subscription by mark can be acknowledged or can serve as a signature or subscription to a sworn statement only when two witnesses so sign their own names thereto.

(Enacted by Stats. 1937, Ch. 369.)



17.1

Unless otherwise provided under the provisions of this code, to the extent not in conflict with federal law, the residence of a minor person, or a nonminor dependent, as described in subdivision (v) of Section 11400, shall be determined by the following rules:

(a) The residence of the parent with whom a child maintains his or her place of abode or the residence of any individual who has been appointed legal guardian or the individual who has been given the care or custody by a court of competent jurisdiction, determines the residence of the child.

(b) Wherever in this section it is provided that the residence of a child is determined by the residence of the person who has custody, custody means the legal right to custody of the child unless that right is held jointly by two or more persons, in which case custody means the physical custody of the child by one of the persons sharing the right to custody.

(c) The residence of a foundling shall be deemed to be that of the county in which the child is found.

(d) If the residence of the child is not determined under subdivision (a), (b), (c), or (e), the county in which the child is living shall be deemed the county of residence, if and when the child has had a physical presence in the county for one year.

(e) If the child has been declared permanently free from the custody and control of his or her parents, his or her residence is the county in which the court issuing the order is situated.

(f) If a nonminor dependent under the dependency jurisdiction or transition jurisdiction of the juvenile court is placed in a planned permanent living arrangement, as described in subdivision (i) of Section 366.3, the county in which the nonminor dependent is living may be deemed the county of residence, if and when the nonminor dependent has had a continuous physical presence in the county for one year as a nonminor dependent and the nonminor dependent expressed his or her intent to remain in that county.

(g) If a nonminor dependent s dependency jurisdiction has been resumed, or transition jurisdiction assumed or resumed by the juvenile court that retained general jurisdiction pursuant to subdivision (b) of Section 303, as a result of the filing of a petition pursuant to subdivision (e) of Section 388, following the granting of the petition, the county in which the nonminor dependent is living at the time the petition was filed may be deemed the county of residence, if and when the nonminor dependent establishes that he or she has had a continuous physical presence in the county for one year and has expressed his or her intent to remain in that county. The period of continuous physical presence in the county shall include any period of continuous residence in the county immediately prior to the filing of the petition.

(Amended by Stats. 2012, Ch. 846, Sec. 7. Effective January 1, 2013.)



18

If any provision of this code, or the application thereof to any person or circumstance, is held invalid, the remainder of the code, or the application of such provision to other persons or circumstances, shall not be affected thereby.

(Enacted by Stats. 1937, Ch. 369.)



19

It is the purpose of this code, in establishing programs and services which are designed to provide protection, support or care of children, to provide protective services to the fullest extent deemed necessary by the juvenile court, probation department or other public agencies designated by the board of supervisors to perform the duties prescribed by this code to insure that the rights or physical, mental or moral welfare of children are not violated or threatened by their present circumstances or environment. Such essential services may be provided irrespective of whether the child or the family of the child is otherwise known to the responsible local agency.

(Amended by Stats. 1967, Ch. 90.)



19.1

The purpose of the public social services for which state grants-in-aid are made to counties are:

(a) To provide on behalf of the general public, and within the limits of public resources, reasonable support and maintenance for needy and dependent families and persons.

(b) To provide timely and appropriate services to assist individuals develop or use whatever capacity they can maintain or achieve for self-care or self-support.

(c) To provide protective services to handicapped or deprived persons subject to social or legal disability, and to children and others subject to exploitation jeopardizing their present or future health, opportunity for normal development or capacity for independence.

(Added by Stats. 1963, Ch. 363.)



21

(a) Whenever any reference is made in any provision of this code to the State Department of Benefit Payments or the Department of Benefit Payments with respect to aid, it means the State Department of Social Services.

Whenever any reference is made to the State Department of Benefit Payments or Department of Benefit Payments with respect to mental disorders, it means the State Department of Health Care Services. Whenever reference is made to the State Department of Benefit Payments or Department of Benefit Payments with respect to developmental disabilities, it means the State Department of Developmental Services.

(b) Whenever any reference is made in any provision of this code to the State Department of Health or the Department of Health with respect to health services, medical assistance, or benefits, it means the State Department of Health Care Services or the State Department of Public Health, as applicable.

Whenever any reference is made to the State Department of Health or the Department of Health with respect to mental disorders, it means the State Department of Health Care Services. Whenever any reference is made to the State Department of Health or Department of Health in respect to developmental disabilities, it means the State Department of Developmental Services.

(c) Whenever any reference is made in any provision of this code to the Director of Benefit Payments with respect to aid, it means the Director of Social Services.

Whenever any reference is made to the Director of Benefit Payments with respect to mental disorders, it means the Director of Health Care Services. Whenever any reference is made to the Director of Benefit Payments with respect to developmental disabilities, it means the Director of Developmental Services.

(d) Whenever any reference is made in any provision of this code to the State Director of Health or Director of Health with respect to health services, medical assistance, or benefits, it means the Director of Health Care Services.

Whenever any reference is made to the State Director of Health or Director of Health with respect to mental disorders, it means the Director of Health Care Services. Whenever any reference is made to the State Director of Health or Director of Health with reference to developmental disabilities, it means the Director of Developmental Services.

(Amended by Stats. 2012, Ch. 34, Sec. 39. Effective June 27, 2012.)



22

Whenever in any provision of law there is a reference to Chapter 1 (commencing with Section 7000) of Division 7 of the Welfare and Institutions Code or Chapter 2 (commencing with Section 1400) of Division 2 of the Health and Safety Code, if it applies to a health facility, it shall be deemed to mean Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code or if it applies to a community care facility, it shall be deemed to mean Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code.

(Added by Stats. 1976, Ch. 504.)



23

Whenever in any provision of law there is a reference to Chapter 1 (commencing with Section 7000) of Division 7 of the Welfare and Institutions Code relating to community care facilities as defined by Section 1502 of the Health and Safety Code or Chapter 1 (commencing with Section 16000) of Part 4 of Division 9 of the Welfare and Institutions Code or to Chapter 3 (commencing with Section 16200) of Part 4 of Division 9 of the Welfare and Institutions Code, it shall be deemed to mean Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code.

(Amended by Stats. 1978, Ch. 380.)



24

The provisions of Chapter 1129 of the Statutes of 1975 amending Sections 17.1, 739, 883, 1050, 1711, 1760.4, 10000, 10617, 11250.5, 11307, 11310, 11325, 17102 and 18907 shall be operational to the extent they are not in conflict with federal law.

(Added by Stats. 1976, Ch. 504.)



26

(a) For purposes of this code, assessed value means 25 percent of full value to, and including, the 1980 81 fiscal year, and 100 percent of full value for the 1981 82 fiscal year and fiscal years thereafter; and tax rates shall be expressed in dollars, or fractions thereof, on each one hundred dollars ($100) of assessed value to and including the 1980 81 fiscal year and as a percentage of full value for the 1981 82 fiscal year and fiscal years thereafter.

(b) Whenever this code requires comparison of assessed values, tax rates or property tax revenues for different years, the assessment ratios and tax rates shall be adjusted as necessary so that the comparisons are made on the same basis, and the same amount of tax revenues would be produced, or the same relative value of an exemption or subvention will be realized regardless of the method of expressing tax rates or the assessment ratio utilized.

(c) For purposes of expressing tax rates on the same basis, a tax rate based on a 25 percent assessment ratio and expressed in dollars, or fractions thereof, for each one hundred dollars ($100) of assessed value may be multiplied by a conversion factor of twenty-five hundredths of 1 percent to determine a rate comparable to a rate expressed as a percentage of full value; and, a rate expressed as a percentage of full value may be multiplied by a factor of 400 to determine a rate comparable to a rate expressed in dollars, or fractions thereof, for each one hundred dollars ($100) of assessed value and based on a 25 percent assessment ratio.

(Added by renumbering Section 22 (as added by Stats. 1978, Ch. 1207) by Stats. 1986, Ch. 248, Sec. 244.)



27

Each agency and department responsible for listing in regulations the rights of children under this division shall incorporate the rights of foster children, as listed in Section 16001.9 on the list.

(Added by Stats. 2001, Ch. 683, Sec. 2. Effective January 1, 2002.)






DIVISION 1. ADMINISTRATION OF WELFARE AND INSTITUTIONS

CHAPTER 1.8. Acquisition and Disposition of Salvageable Personal Property for Charitable Purposes

148

As used in this chapter:

(a) Solicit or any of its derivatives means to request directly or indirectly the giving of any kind of salvageable personal property on the plea or representation, express or implied, to the person requested that the property or any proceeds to be derived therefrom are to be devoted to charitable uses. The word shall extend to such requests made by any of the following means, whether or not the person making the request is given anything as a result:

1. Orally or in writing, by telephone or otherwise.

2. By distribution, circulation, mailing, posting, or publishing of any handbill, advertisement, or publication.

3. By means of any box or receptacle, upon any public street, sidewalk or way, or in any public park or in any publicly owned or controlled place; or by means of any box or receptacle in any place immediately abutting upon any public sidewalk or way, or in any place of business open to the public, or in any room, hallway, corridor, lobby, or entranceway, or other place open or accessible to the public.

4. By making of any announcement through the press, radio, telephone, television, or telegraph concerning an appeal, assemblage, athletic or sports event, bazaar, benefit, campaign, contest, dance, drive, entertainment, exhibition, exposition, party, performance, picnic, sale, or social gathering, which the public is requested to patronize.

(b) Salvageable personal property means any type of corporeal personalty, new or used, but not including money or evidences of debt.

(Added by Stats. 1959, Ch. 1410.)



148.1

None of the provisions of this chapter shall apply to the activities of any organization or association of persons or any person engaged by or under its authority, in soliciting donations of salvageable personal property solely from members of the organization or in selling salvageable personal property obtained from the organization s members by that soliciting, or the soliciting and sale of salvageable personal property by fraternal, social, political, or service organizations for occasional rummage sales or bazaars where the activity does not constitute a major part of the organization s activities and is not conducted as a permanent or continuous operation. Nor shall the provisions of this chapter apply to an association which is exempt under Section 23701d or 23701f of the Revenue and Taxation Code if the membership of the association is comprised of persons with physical, mental, or developmental disabilities and the primary purpose of the association is to provide services to persons with those disabilities.

(Amended by Stats. 1989, Ch. 391, Sec. 1.)



148.2

Any organization qualified under Section 148.3 to solicit donations of salvageable personal property, or to sell salvageable personal property obtained by soliciting, shall: (a) maintain separate bank accounts and separate books and records for such solicitations or sales, and shall not commingle any proceeds of such solicitations or sales with any other assets; and (b) fully comply with the provisions of the Uniform Supervision of Trustees for Charitable Purposes Act (Article 7 of Chapter 6 (commencing with Section 12580) of the Government Code).

(Added by Stats. 1976, Ch. 500.)



148.3

It shall be unlawful for any association of persons to engage, directly or indirectly, in soliciting donations of salvageable personal property, or in selling salvageable personal property obtained by soliciting, except an association which is exempt under Section 23701d or 23701f of the Revenue and Taxation Code from any tax imposed by the Bank and Corporations Tax Law.

(Amended by Stats. 1976, Ch. 500.)



148.4

It shall be unlawful for any organization qualified under Section 148.3 to solicit donations of salvageable personal property, to contract with or otherwise engage any independent contractor to perform the work of soliciting such donations or selling any personal property donated. All soliciting shall be done by the officers of the organization or agents appointed by or under the authority of such officers.

(Added by Stats. 1959, Ch. 1410.)



148.5

It shall be unlawful for any person to engage in soliciting donations of salvageable personal property except as an officer or agent of an organization meeting the requirements of Section 148.3, and who has been appointed in the manner prescribed by this chapter.

(Added by Stats. 1959, Ch. 1410.)



148.6

Every organization qualified under Section 148.3 to solicit donations of salvageable personal property, shall furnish each officer or agent engaged to work as a solicitor with an identification card stating the name and address of the solicitor, the name of the organization for whom he is soliciting, that he has been appointed by the organization to act as a solicitor, and the signature of the person by whom he was so appointed. The identification card must be exhibited on the demand of any person solicited or of any peace officer. Any such organization receiving the proceeds from any sale of salvageable personal property obtained by soliciting, shall see that each purchaser of such property is given a receipt stating the price paid for the property sold. Every such organization shall keep accurate books and records setting out the proceeds of such sales and the amounts devoted directly to charitable uses, which books and records shall be open to the inspection of any peace officer.

(Added by Stats. 1959, Ch. 1410.)



148.8

The violation of any provision of this chapter by any person or organization is a misdemeanor. Any person who solicits a donation of salvageable personal property, and uses any device purporting to be an identification card and which is not furnished in accordance with the provisions of this chapter is guilty of a misdemeanor.

(Added by Stats. 1959, Ch. 1410.)



148.9

The enactment of this chapter shall in no way limit or infringe upon the powers of counties and cities to impose additional requirements for the privilege of soliciting and selling salvageable personal property within their jurisdictions.

(Added by Stats. 1959, Ch. 1410.)






CHAPTER 2. Unattended Collection Boxes

150

For purposes of this chapter, the following definitions shall apply:

(a) Collection box means an unattended cannister, box, receptacle, or similar device, used for soliciting and collecting donations of salvageable personal property.

(b) Commercial fundraiser shall have the same meaning as in subdivision (a) of Section 12599 of the Government Code.

(c) Nonprofit organization means an organization that is exempt from taxation pursuant to Section 501(c)(3) or 501(c)(4) of the United States Internal Revenue Code.

(d) Salvageable personal property has the same meaning as in subdivision (b) of Section 148.

(Added by Stats. 2010, Ch. 75, Sec. 1. Effective January 1, 2011.)



151

(a) The front of every collection box shall conspicuously display both of the following:

(1) The name, address, telephone number, and, if available, the Internet Web address of the owner and operator of the collection box.

(2) A statement, in at least two-inch typeface, that either reads, this collection box is owned and operated by a for-profit organization or this collection box is owned and operated by a nonprofit organization. For purposes of this chapter, a commercial fundraiser shall be classified as a for-profit organization.

(b) If the collection box is owned by a nonprofit organization, the front of the collection box shall also conspicuously display a statement describing the charitable cause that will benefit from the donations.

(c) If the collection box is owned by a for-profit entity, the front of the collection box shall also conspicuously display a statement that reads this donation is not tax deductible. If the collection box is owned and operated by a commercial fundraiser, the commercial fundraiser may post notice of donations to a charitable cause only on the sides of the box. This notice shall always be smaller in size than the for-profit entity s name and address and shall constitute only 25 percent of the notice space of the box.

(Added by Stats. 2010, Ch. 75, Sec. 1. Effective January 1, 2011.)



152

A city, county, or city and county shall have the authority to declare a box that is in violation of this chapter to be a public nuisance and to abate that nuisance accordingly.

(Added by Stats. 2010, Ch. 75, Sec. 1. Effective January 1, 2011.)



153

Nothing in this chapter shall be construed to do either of the following:

(a) Supersede or in any way limit existing authority of the Department of Justice over fundraising for charitable purposes.

(b) Limit or infringe upon the powers of a city, county, or city and county to impose additional requirements upon the solicitation and sale of salvageable personal property within its jurisdiction.

(Added by Stats. 2010, Ch. 75, Sec. 1. Effective January 1, 2011.)









DIVISION 2. CHILDREN

PART 1. DELINQUENTS AND WARDS OF THE JUVENILE COURT

CHAPTER 1. Court-Appointed Special Advocates

100

The Judicial Council shall establish a planning and advisory group consisting of appropriate professional and program specialists to recommend on the development of program guidelines and funding procedures consistent with this chapter. At a minimum, the council shall adopt program guidelines consistent with the guidelines established by the National Court Appointed Special Advocate Association, and with California law; but the council may require additional or more stringent standards. State funding shall be contingent on a program adopting and adhering to the program guidelines adopted by the council.

The program guidelines adopted by the council shall be adopted and incorporated into local rules of court by each participating superior court as a prerequisite to funding pursuant to this chapter.

The council shall adopt program guidelines and criteria for funding which encourage multicounty CASA programs where appropriate, and shall in no case provide for funding more than one program per county.

The council shall establish in a timely fashion a request-for-proposal process to establish, maintain, or expand local CASA programs and require local matching funds or in-kind funds equal to the proposal request. The maximum state grant per county program per year shall not exceed seventy thousand dollars ($70,000) in counties in which the population is less than 700,000 and shall not exceed one hundred thousand dollars ($100,000) in counties in which the population is 700,000 or more, according to the annual population report provided by the Department of Finance.

(Amended by Stats. 2001, Ch. 824, Sec. 37. Effective January 1, 2002.)



101

As used in this chapter, the following definitions shall apply:

(a) Adult means a person 18 years of age or older.

(b) Child or minor means a person under 18 years of age.

(c) CASA means a Court-Appointed Special Advocate. CASA also refers to a Court Designated Child Advocate in programs which have utilized that title. A CASA has the duties and responsibilities described in this chapter and shall be trained by and function under the auspices of a Court Appointed Special Advocate program as set forth in this chapter.

(d) Court means the superior court, including the juvenile court.

(e) Dependent means a child described in Section 300 of the Welfare and Institutions Code.

(f) Nonminor dependent means a foster child as described in subdivision (v) of Section 11400.

(Amended by Stats. 2012, Ch. 846, Sec. 8. Effective January 1, 2013.)



102

(a) Each CASA program shall, if feasible, be staffed by a minimum of one paid administrator. The staff shall be directly accountable to the presiding juvenile court judge and the CASA program board of directors, as applicable.

(b) The program shall provide for volunteers to serve as CASAs. A CASA may be appointed in juvenile dependency proceedings under Section 300, including proceedings involving a nonminor dependent.

(c) Each CASA shall serve at the pleasure of the court having jurisdiction over the proceedings in which a CASA has been appointed and that appointment may continue after the child attains his or her age of majority, with the consent of the nonminor dependent. A CASA shall do all of the following:

(1) Provide independent, factual information to the court regarding the cases to which he or she is appointed.

(2) Represent the best interests of the child involved, and consider the best interests of the family, in the cases to which he or she is appointed.

(3) At the request of the judge, monitor cases to which he or she has been appointed to ensure that the court s orders have been fulfilled.

(d) The Judicial Council, through its rules and regulations, shall require an initial and ongoing training program consistent with this chapter for all persons acting as a CASA, including, but not limited to, each of the following:

(1) Dynamics of child abuse and neglect.

(2) Court structure, including juvenile court laws regarding dependency.

(3) Social service systems.

(4) Child development.

(5) Cultural competency and sensitivity relating to, and best practices for, providing adequate care to lesbian, gay, bisexual, and transgender youth.

(6) Interviewing techniques.

(7) Report writing.

(8) Roles and responsibilities of a CASA.

(9) Rules of evidence and discovery procedures.

(10) Problems associated with verifying reports.

(e) The Judicial Council, through its CASA Advisory Committee, shall adopt guidelines for the screening of CASA volunteers, which shall include personal interviews, reference checks, checks for records of sex offenses and other criminal records, information from the Department of Motor Vehicles, and other information that the Judicial Council deems appropriate.

(Amended by Stats. 2013, Ch. 300, Sec. 2. Effective January 1, 2014.)



103

(a) Persons acting as a CASA shall be individuals who have demonstrated an interest in children and their welfare. Each CASA shall participate in a training course conducted under the rules and regulations adopted by the Judicial Council and in ongoing training and supervision throughout his or her involvement in the program. Each CASA shall be evaluated before and after initial training to determine his or her fitness for these responsibilities. Ongoing training shall be provided at least monthly.

(b) Each CASA shall commit a minimum of one year of service to a child until a permanent placement is achieved for the child or until relieved by the court, whichever is first. At the end of each year of service, the CASA, with the approval of the court, may recommit for an additional year.

(c) A CASA shall have no associations that create a conflict of interest with his or her duties as a CASA.

(d) An adult otherwise qualified to act as a CASA shall not be discriminated against based upon marital status, socioeconomic factors, or because of any characteristic listed or defined in Section 11135 of the Government Code.

(e) Each CASA is an officer of the court, with the relevant rights and responsibilities that pertain to that role and shall act consistently with the local rules of court pertaining to CASAs.

(f) Each CASA shall be sworn in by a superior court judge or commissioner before beginning his or her duties.

(g) A judge may appoint a CASA when, in the opinion of the judge, a child requires services which can be provided by the CASA, consistent with the local rules of court.

(h) To accomplish the appointment of a CASA, the judge making the appointment shall sign an order, which may grant the CASA the authority to review specific relevant documents and interview parties involved in the case, as well as other persons having significant information relating to the child, to the same extent as any other officer of the court appointed to investigate proceedings on behalf of the court.

(Amended by Stats. 2008, Ch. 682, Sec. 10. Effective January 1, 2009.)



104

(a) The court shall determine the extent of the CASA s duties in each case. These duties may include an independent investigation of the circumstances surrounding a case to which he or she has been appointed, interviewing and observing the child and other appropriate individuals, and the reviewing of appropriate records and reports.

(b) The CASA shall report the results of the investigation to the court.

(c) The CASA shall follow the direction and orders of the court and shall provide information specifically requested by the court.

(Added by Stats. 1988, Ch. 723, Sec. 5.)



105

All otherwise confidential records and information acquired or reviewed by a CASA during the course of his or her duties shall remain confidential and shall be disclosed only pursuant to a court order.

(Added by Stats. 1988, Ch. 723, Sec. 5.)



106

The CASA shall be notified of hearings and other proceedings concerning the case to which he or she has been appointed.

(Added by Stats. 1988, Ch. 723, Sec. 5.)



107

(a) Except as provided in subdivision (b), upon presentation of the order of his or her appointment by the CASA, and upon specific court order and consistent with the rules of evidence, any agency, hospital, school, organization, division or department of the state, physician and surgeon, nurse, other health care provider, psychologist, psychiatrist, police department, or mental health clinic shall permit the CASA to inspect and copy any records relating to the child involved in the case of appointment without the consent of the child or parents.

(b) Subdivision (a) does not apply to the records of or pertaining to a nonminor dependent. The CASA may have access to those records only with the explicit written and informed consent of the nonminor dependent.

(Amended by Stats. 2012, Ch. 846, Sec. 10. Effective January 1, 2013.)



108

The Judicial Council shall report to the Legislature on the implementation of the program, and shall include recommendations on the continued funding and expansion of the program, as appropriate.

(Added by Stats. 1988, Ch. 723, Sec. 5.)



109

Nothing in this chapter permits a person acting as a CASA to participate or appear in criminal proceedings or in proceedings to declare a person a ward of the juvenile court pursuant to Section 601 or 602.

(Added by Stats. 1988, Ch. 723, Sec. 5.)



110

Nothing in this chapter shall be construed as limiting the right of an Indian tribe or Indian organization to establish or operate CASA programs independent of state funding or the discretion of the court to appoint CASAs from those programs in Indian child custody proceedings.

(Added by Stats. 2006, Ch. 838, Sec. 28. Effective January 1, 2007.)






CHAPTER 2. Juvenile Court Law

ARTICLE 1. General Provisions

200

This chapter shall be known and may be cited as the Arnold-Kennick Juvenile Court Law.

(Added by Stats. 1976, Ch. 1068.)



201

The provisions of this chapter, insofar as they are substantially the same as existing statutory provisions relating to the same subject matter, shall be construed as restatements and continuations thereof, and not as new enactments.

(Added by Stats. 1976, Ch. 1068.)



202

(a) The purpose of this chapter is to provide for the protection and safety of the public and each minor under the jurisdiction of the juvenile court and to preserve and strengthen the minor s family ties whenever possible, removing the minor from the custody of his or her parents only when necessary for his or her welfare or for the safety and protection of the public. If removal of a minor is determined by the juvenile court to be necessary, reunification of the minor with his or her family shall be a primary objective. If the minor is removed from his or her own family, it is the purpose of this chapter to secure for the minor custody, care, and discipline as nearly as possible equivalent to that which should have been given by his or her parents. This chapter shall be liberally construed to carry out these purposes.

(b) Minors under the jurisdiction of the juvenile court who are in need of protective services shall receive care, treatment, and guidance consistent with their best interest and the best interest of the public. Minors under the jurisdiction of the juvenile court as a consequence of delinquent conduct shall, in conformity with the interests of public safety and protection, receive care, treatment, and guidance that is consistent with their best interest, that holds them accountable for their behavior, and that is appropriate for their circumstances. This guidance may include punishment that is consistent with the rehabilitative objectives of this chapter. If a minor has been removed from the custody of his or her parents, family preservation and family reunification are appropriate goals for the juvenile court to consider when determining the disposition of a minor under the jurisdiction of the juvenile court as a consequence of delinquent conduct when those goals are consistent with his or her best interests and the best interests of the public. When the minor is no longer a ward of the juvenile court, the guidance he or she received should enable him or her to be a law-abiding and productive member of his or her family and the community.

(c) It is also the purpose of this chapter to reaffirm that the duty of a parent to support and maintain a minor child continues, subject to the financial ability of the parent to pay, during any period in which the minor may be declared a ward of the court and removed from the custody of the parent.

(d) Juvenile courts and other public agencies charged with enforcing, interpreting, and administering the juvenile court law shall consider the safety and protection of the public, the importance of redressing injuries to victims, and the best interests of the minor in all deliberations pursuant to this chapter. Participants in the juvenile justice system shall hold themselves accountable for its results. They shall act in conformity with a comprehensive set of objectives established to improve system performance in a vigorous and ongoing manner. In working to improve system performance, the presiding judge of the juvenile court and other juvenile court judges designated by the presiding judge of the juvenile court shall take into consideration the recommendations contained in subdivision (e) of Standard 5.40 of Title 5 of the California Standards of Judicial Administration, contained in the California Rules of Court.

(e) As used in this chapter, punishment means the imposition of sanctions. It does not include retribution and shall not include a court order to place a child in foster care as defined by Section 727.3. Permissible sanctions may include any of the following:

(1) Payment of a fine by the minor.

(2) Rendering of compulsory service without compensation performed for the benefit of the community by the minor.

(3) Limitations on the minor s liberty imposed as a condition of probation or parole.

(4) Commitment of the minor to a local detention or treatment facility, such as a juvenile hall, camp, or ranch.

(5) Commitment of the minor to the Division of Juvenile Facilities, Department of Corrections and Rehabilitation.

(f) In addition to the actions authorized by subdivision (e), the juvenile court may, as appropriate, direct the offender to complete a victim impact class, participate in victim offender conferencing subject to the victim s consent, pay restitution to the victim or victims, and make a contribution to the victim restitution fund after all victim restitution orders and fines have been satisfied, in order to hold the offender accountable or restore the victim or community.

(Amended by Stats. 2007, Ch. 130, Sec. 242. Effective January 1, 2008.)



202.5

The duties of the probation officer, as described in this chapter with respect to minors alleged or adjudged to be described by Section 300, whether or not delegated pursuant to Section 272, shall be deemed to be social service as defined by Section 10051, and subject to the administration, supervision and regulations of the State Department of Social Services.

(Added by Stats. 1982, Ch. 978, Sec. 3. Effective September 13, 1982.)



203

An order adjudging a minor to be a ward of the juvenile court shall not be deemed a conviction of a crime for any purpose, nor shall a proceeding in the juvenile court be deemed a criminal proceeding.

(Added by Stats. 1976, Ch. 1068.)



204

Notwithstanding any other provision of law, except provisions of law governing the retention and storage of data, a family law court and a court hearing a probate guardianship matter shall, upon request from the juvenile court in any county, provide to the court all available information the court deems necessary to make a determination regarding the best interest of a child, as described in Section 202, who is the subject of a proceeding before the juvenile court pursuant to this division. The information shall also be released to a child protective services worker or juvenile probation officer acting within the scope of his or her duties in that proceeding. Any information released pursuant to this section that is confidential pursuant to any other provision of law shall remain confidential and may not be released, except to the extent necessary to comply with this section. No records shared pursuant to this section may be disclosed to any party in a case unless the party requests the agency or court that originates the record to release these records and the request is granted. In counties that provide confidential family law mediation, or confidential dependency mediation, those mediations are not covered by this section.

(Added by Stats. 2004, Ch. 574, Sec. 3. Effective January 1, 2005.)



204.5

Notwithstanding any other provision of law, the name of a minor may be disclosed to the public if the minor is 14 years of age or older and found by the juvenile court to be a person described in Section 602 as a result of a sustained petition for the commission of any of the offenses listed in Section 667.5 of the Penal Code, or in subdivision (c) of Section 1192.7 of the Penal Code.

(Added by Stats. 1994, Ch. 1019, Sec. 1. Effective January 1, 1995.)



205

All commitments to institutions or for placement in family homes under this chapter shall be, so far as practicable, either to institutions or for placement in family homes of the same religious belief as that of the person so committed or of his parents or to institutions affording opportunity for instruction in such religious belief.

(Added by Stats. 1976, Ch. 1068.)



206

Persons taken into custody and persons alleged to be within the description of Section 300, or persons adjudged to be such and made dependent children of the court pursuant to this chapter solely upon that ground, shall be provided by the board of supervisors with separate facilities segregated from persons either alleged or adjudged to come within the description of Section 601 or 602 except as provided in Section 16514. Separate segregated facilities may be provided in the juvenile hall or elsewhere.

The facilities required by this section shall, with regard to minors alleged or adjudged to come within Section 300, be nonsecure.

For the purposes of this section, the term secure facility means a facility which is designed and operated so as to insure that all entrances to, and exits from, the facility are under the exclusive control of the staff of the facility, whether or not the person being detained has freedom of movement within the perimeters of the facility, or which relies on locked rooms and buildings, fences, or physical restraints in order to control behavior of its residents. The term nonsecure facility means a facility that is not characterized by the use of physically restricting construction, hardware, and procedures and which provides its residents access to the surrounding community with minimal supervision. A facility shall not be deemed secure due solely to any of the following conditions: (1) the existence within the facility of a small room for the protection of individual residents from themselves or others; (2) the adoption of regulations establishing reasonable hours for residents to come and go from the facility based upon a sensible and fair balance between allowing residents free access to the community and providing the staff with sufficient authority to maintain order, limit unreasonable actions by residents, and to ensure that minors placed in their care do not come and go at all hours of the day and night or absent themselves at will for days at a time; and (3) staff control over ingress and egress no greater than that exercised by a prudent parent. The State Department of Social Services may adopt regulations governing the use of small rooms pursuant to this section.

No minor described in this section may be held in temporary custody in any building that contains a jail or lockup for the confinement of adults, unless, while in the building, the minor is under continuous supervision and is not permitted to come into or remain in contact with adults in custody in the building. In addition, no minor who is alleged to be within the description of Section 300 may be held in temporary custody in a building that contains a jail or lockup for the confinement of adults, unless the minor is under the direct and continuous supervision of a peace officer or other child protective agency worker, as specified in Section 11165.9 of the Penal Code, until temporary custody and detention of the minor is assumed pursuant to Section 309. However, if a child protective agency worker is not available to supervise the minor as certified by the law enforcement agency which has custody of the minor, a trained volunteer may be directed to supervise the minor. The volunteer shall be trained and function under the auspices of the agency which utilizes the volunteer. The minor may not remain under the supervision of the volunteer for more than three hours. A county which elects to utilize trained volunteers for the temporary supervision of minors shall adopt guidelines for the training of the volunteers which guidelines shall be approved by the State Department of Social Services. Each county which elects to utilize trained volunteers for the temporary supervision of minors shall report annually to the department on the number of volunteers utilized, the number of minors under their supervision, and the circumstances under which volunteers were utilized.

No record of the detention of such a person shall be made or kept by any law enforcement agency or the Department of Justice as a record of arrest.

(Amended by Stats. 1989, Ch. 913, Sec. 2.)



207

(a) No minor shall be detained in any jail, lockup, juvenile hall, or other secure facility who is taken into custody solely upon the ground that he or she is a person described by Section 601 or adjudged to be such or made a ward of the juvenile court solely upon that ground, except as provided in subdivision (b). If any such minor, other than a minor described in subdivision (b), is detained, he or she shall be detained in a sheltered-care facility or crisis resolution home as provided for in Section 654, or in a nonsecure facility provided for in subdivision (a), (b), (c), or (d) of Section 727.

(b) A minor taken into custody upon the ground that he or she is a person described in Section 601, or adjudged to be a ward of the juvenile court solely upon that ground, may be held in a secure facility, other than a facility in which adults are held in secure custody, in any of the following circumstances:

(1) For up to 12 hours after having been taken into custody for the purpose of determining if there are any outstanding wants, warrants, or holds against the minor in cases where the arresting officer or probation officer has cause to believe that the wants, warrants, or holds exist.

(2) For up to 24 hours after having been taken into custody, in order to locate the minor s parent or guardian as soon as possible and to arrange the return of the minor to his or her parent or guardian, with the exception of an out-of-state runaway who is being held pursuant to the Interstate Compact for Juveniles.

(c) Any minor detained in juvenile hall pursuant to subdivision (b) may not be permitted to come or remain in contact with any person detained on the basis that he or she has been taken into custody upon the ground that he or she is a person described in Section 602 or adjudged to be such or made a ward of the juvenile court upon that ground.

(d) Minors detained in juvenile hall pursuant to Sections 601 and 602 may be held in the same facility provided they are not permitted to come or remain in contact within that facility.

(e) Every county shall keep a record of each minor detained under subdivision (b), the place and length of time of the detention, and the reasons why the detention was necessary. Every county shall report this information to the Board of Corrections on a monthly basis, on forms to be provided by that agency.

The board shall not disclose the name of the detainee, or any personally identifying information contained in reports sent to the Youth Authority under this subdivision.

(Amended by Stats. 2010, Ch. 96, Sec. 1. Effective January 1, 2011.)



207.1

(a) No court, judge, referee, peace officer, or employee of a detention facility shall knowingly detain any minor in a jail or lockup, except as provided in subdivision (b) or (d).

(b) Any minor who is alleged to have committed an offense described in subdivision (b), paragraph (2) of subdivision (d), or subdivision (e) of Section 707 whose case is transferred to a court of criminal jurisdiction pursuant to Section 707.1 after a finding is made that he or she is not a fit and proper subject to be dealt with under the juvenile court law, or any minor who has been charged directly in or transferred to a court of criminal jurisdiction pursuant to Section 707.01, may be detained in a jail or other secure facility for the confinement of adults if all of the following conditions are met:

(1) The juvenile court or the court of criminal jurisdiction makes a finding that the minor s further detention in the juvenile hall would endanger the safety of the public or would be detrimental to the other minors in the juvenile hall.

(2) Contact between the minor and adults in the facility is restricted in accordance with Section 208.

(3) The minor is adequately supervised.

(c) A minor who is either found not to be a fit and proper subject to be dealt with under the juvenile court law or who will be transferred to a court of criminal jurisdiction pursuant to Section 707.01, at the time of transfer to a court of criminal jurisdiction or at the conclusion of the fitness hearing, as the case may be, shall be entitled to be released on bail or on his or her own recognizance upon the same circumstances, terms, and conditions as an adult who is alleged to have committed the same offense.

(d) (1) A minor 14 years of age or older who is taken into temporary custody by a peace officer on the basis of being a person described by Section 602, and who, in the reasonable belief of the peace officer, presents a serious security risk of harm to self or others, may be securely detained in a law enforcement facility that contains a lockup for adults, if all of the following conditions are met:

(A) The minor is held in temporary custody for the purpose of investigating the case, facilitating release of the minor to a parent or guardian, or arranging transfer of the minor to an appropriate juvenile facility.

(B) The minor is detained in the law enforcement facility for a period that does not exceed six hours except as provided in subdivision (f).

(C) The minor is informed at the time he or she is securely detained of the purpose of the secure detention, of the length of time the secure detention is expected to last, and of the maximum six-hour period the secure detention is authorized to last. In the event an extension is granted pursuant to subdivision (f), the minor shall be informed of the length of time the extension is expected to last.

(D) Contact between the minor and adults confined in the facility is restricted in accordance with Section 208.

(E) The minor is adequately supervised.

(F) A log or other written record is maintained by the law enforcement agency showing the offense that is the basis for the secure detention of the minor in the facility, the reasons and circumstances forming the basis for the decision to place the minor in secure detention, and the length of time the minor was securely detained.

(2) Any other minor, other than a minor to which paragraph (1) applies, who is taken into temporary custody by a peace officer on the basis that the minor is a person described by Section 602 may be taken to a law enforcement facility that contains a lockup for adults and may be held in temporary custody in the facility for the purposes of investigating the case, facilitating the release of the minor to a parent or guardian, or arranging for the transfer of the minor to an appropriate juvenile facility. While in the law enforcement facility, the minor may not be securely detained and shall be supervised in a manner so as to ensure that there will be no contact with adults in custody in the facility. If the minor is held in temporary, nonsecure custody within the facility, the peace officer shall exercise one of the dispositional options authorized by Sections 626 and 626.5 without unnecessary delay and, in every case, within six hours.

(3) Law enforcement facility, as used in this subdivision, includes a police station or a sheriff s station, but does not include a jail, as defined in subdivision (i).

(e) The Board of Corrections shall assist law enforcement agencies, probation departments, and courts with the implementation of this section by doing all of the following:

(1) The board shall advise each law enforcement agency, probation department, and court affected by this section as to its existence and effect.

(2) The board shall make available and, upon request, shall provide, technical assistance to each governmental agency that reported the confinement of a minor in a jail or lockup in calendar year 1984 or 1985. The purpose of this technical assistance is to develop alternatives to the use of jails or lockups for the confinement of minors. These alternatives may include secure or nonsecure facilities located apart from an existing jail or lockup, improved transportation or access to juvenile halls or other juvenile facilities, and other programmatic alternatives recommended by the board. The technical assistance shall take any form the board deems appropriate for effective compliance with this section.

(f) (1) (A) Under the limited conditions of inclement weather, acts of God, or natural disasters that result in the temporary unavailability of transportation, an extension of the six-hour maximum period of detention set forth in paragraph (2) of subdivision (d) may be granted to a county by the Board of Corrections. The extension may be granted only by the board, on an individual, case-by-case basis. If the extension is granted, the detention of minors under those conditions shall not exceed the duration of the special conditions, plus a period reasonably necessary to accomplish transportation of the minor to a suitable juvenile facility, not to exceed six hours after the restoration of available transportation.

(B) A county that receives an extension under this paragraph shall comply with the requirements set forth in subdivision (d). The county also shall provide a written report to the board that specifies when the inclement weather, act of God, or natural disaster ceased to exist, when transportation availability was restored, and when the minor was delivered to a suitable juvenile facility. If the minor was detained in excess of 24 hours, the board shall verify the information contained in the report.

(2) Under the limited condition of temporary unavailability of transportation, an extension of the six-hour maximum period of detention set forth in paragraph (2) of subdivision (d) may be granted by the board to an offshore law enforcement facility. The extension may be granted only by the board, on an individual, case-by-case basis. If the extension is granted, the detention of minors under those conditions shall extend only until the next available mode of transportation can be arranged.

An offshore law enforcement facility that receives an extension under this paragraph shall comply with the requirements set forth in subdivision (d). The facility also shall provide a written report to the board that specifies when the next mode of transportation became available, and when the minor was delivered to a suitable juvenile facility. If the minor was detained in excess of 24 hours, the board shall verify the information contained in the report.

(3) At least annually, the board shall review and report on extensions sought and granted under this subdivision. If, upon that review, the board determines that a county has sought one or more extensions resulting in the excessive confinement of minors in adult facilities, or that a county is engaged in a pattern and practice of seeking extensions, it shall require the county to submit a detailed explanation of the reasons for the extensions sought and an assessment of the need for a conveniently located and suitable juvenile facility. Upon receiving this information, the board shall make available, and the county shall accept, technical assistance for the purpose of developing suitable alternatives to the confinement of minors in adult lockups.

(g) Any county that did not have a juvenile hall on January 1, 1987, may establish a special purpose juvenile hall, as defined by the Board of Corrections, for the detention of minors for a period not to exceed 96 hours. Any county that had a juvenile hall on January 1, 1987, also may establish, in addition to the juvenile hall, a special purpose juvenile hall. The board shall prescribe minimum standards for that type of facility.

(h) No part of a building or a building complex that contains a jail may be converted or utilized as a secure juvenile facility unless all of the following criteria are met:

(1) The juvenile facility is physically, or architecturally, separate and apart from the jail or lockup such that there could be no contact between juveniles and incarcerated adults.

(2) Sharing of nonresidential program areas only occurs where there are written policies and procedures that assure that there is time-phased use of those areas that prevents contact between juveniles and incarcerated adults.

(3) The juvenile facility has a dedicated and separate staff from the jail or lockup, including management, security, and direct care staff. Staff who provide specialized services such as food, laundry, maintenance, engineering, or medical services, who are not normally in contact with detainees, or whose infrequent contacts occur under conditions of separation of juveniles and adults, may serve both populations.

(4) The juvenile facility complies with all applicable state and local statutory, licensing, and regulatory requirements for juvenile facilities of its type.

(i) (1) Jail, as used in this chapter, means a locked facility administered by a law enforcement or governmental agency, the purpose of which is to detain adults who have been charged with violations of criminal law and are pending trial, or to hold convicted adult criminal offenders sentenced for less than one year.

(2) Lockup, as used in this chapter, means any locked room or secure enclosure under the control of a sheriff or other peace officer that is primarily for the temporary confinement of adults upon arrest.

(3) Offshore law enforcement facility, as used in this section, means a sheriff s station containing a lockup for adults that is located on an island located at least 22 miles from the California coastline.

(j) Nothing in this section shall be deemed to prevent a peace officer or employee of an adult detention facility or jail from escorting a minor into the detention facility or jail for the purpose of administering an evaluation, test, or chemical test pursuant to Section 23157 of the Vehicle Code, if all of the following conditions are met:

(1) The minor is taken into custody by a peace officer on the basis of being a person described by Section 602 and there is no equipment for the administration of the evaluation, test, or chemical test located at a juvenile facility within a reasonable distance of the point where the minor was taken into custody.

(2) The minor is not locked in a cell or room within the adult detention facility or jail, is under the continuous, personal supervision of a peace officer or employee of the detention facility or jail, and is not permitted to come in contact or remain in contact with in-custody adults.

(3) The evaluation, test, or chemical test administered pursuant to Section 23157 of the Vehicle Code is performed as expeditiously as possible, so that the minor is not delayed unnecessarily within the adult detention facility or jail. Upon completion of the evaluation, test, or chemical test, the minor shall be removed from the detention facility or jail as soon as reasonably possible. No minor shall be held in custody in an adult detention facility or jail under the authority of this paragraph in excess of two hours.

(Amended by Stats. 1998, Ch. 694, Sec. 1. Effective January 1, 1999.)



207.2

(a) A minor who is held in temporary custody in a law enforcement facility that contains a lockup for adults pursuant to subdivision (d) of Section 207.1 may be released to a parent, guardian, or responsible relative by the law enforcement agency operating the facility, or may at the discretion of the law enforcement agency be released into his or her own custody, provided that a minor released into his or her own custody is furnished, upon request, with transportation to his or her home or to the place where the minor was taken into custody.

(b) In addition to the liability established by any other provision of law, a parent or guardian of a minor who has been held in temporary custody in a law enforcement facility pursuant to subdivision (d) of Section 207.1 shall be liable for the reasonable costs of transporting the minor to a juvenile facility and for the costs of the minor s food, shelter, and care at the juvenile facility when all of the following circumstances are applicable:

(1) The parent or guardian has received actual notice by telephone or by written communication from the law enforcement agency that the minor is scheduled for release and that the parent is requested to take delivery of the minor at the law enforcement facility, in person or through a responsible relative, by a time certain which shall be no later than six hours from the time the minor was placed in temporary custody at the law enforcement facility. The notice shall inform the parent or guardian of the financial liability created by this section.

(2) It is reasonably possible for the parent or guardian to take delivery, in person or through a responsible relative, of the minor at the law enforcement facility within the custody time limit identified by the law enforcement agency in the request to take delivery of the minor.

(3) The parent or guardian states a refusal to accept release of the minor or fails to make a reasonable effort to take timely delivery of the minor, in person or through a responsible relative, in accordance with the request of the law enforcement agency.

(c) The liability established by this section, when combined with any other liability arising under Section 903, shall not exceed one hundred dollars ($100) for each 24-hour period, beginning when notice of release was actually received, in which a notified parent or guardian has failed to make a reasonable effort to take custody of the minor, in person or through a responsible relative, at the law enforcement facility or at a juvenile facility to which the minor is subsequently transferred.

(d) The liability established by this section shall be limited by the financial ability of the parents, guardians, or other persons to pay. Any parent, guardian, or other person who is assessed under this section shall, upon request, be entitled to an evaluation and determination of ability to pay under Section 903.45. Any parent, guardian, or other person who is assessed under this section shall also be entitled, upon petition, to a hearing in the juvenile court on the issues of liability and ability to pay.

(Added by Stats. 1992, Ch. 429, Sec. 2. Effective August 3, 1992.)



207.5

Every person who misrepresents or falsely identifies himself or herself either verbally or by presenting any fraudulent written instrument to any probation officer, or to any superintendent, director, counselor, or employee of a juvenile hall, ranch, or camp for the purpose of securing admission to the premises or grounds of any juvenile hall, ranch, or camp, or to gain access to any minor detained therein, and who would not otherwise qualify for admission or access thereto, is guilty of a misdemeanor.

(Amended by Stats. 1998, Ch. 694, Sec. 2. Effective January 1, 1999.)



207.6

A minor may be detained in a jail or other secure facility for the confinement of adults pursuant to subdivision (b) of Section 207.1 or paragraph (1) of subdivision (b) of Section 707.1 only if the court makes its findings on the record and, in addition, finds that the minor poses a danger to the staff, other minors in the juvenile facility, or to the public because of the minor s failure to respond to the disciplinary control of the juvenile facility, or because the nature of the danger posed by the minor cannot safely be managed by the disciplinary procedures of the juvenile facility.

(Added by Stats. 2003, Ch. 332, Sec. 1. Effective January 1, 2004.)



208

(a) When any person under 18 years of age is detained in or sentenced to any institution in which adults are confined, it shall be unlawful to permit such person to come or remain in contact with such adults.

(b) No person who is a ward or dependent child of the juvenile court who is detained in or committed to any state hospital or other state facility shall be permitted to come or remain in contact with any adult person who has been committed to any state hospital or other state facility as a mentally disordered sex offender under the provisions of Article 1 (commencing with Section 6300) of Chapter 2 of Part 2 of Division 6, or with any adult person who has been charged in an accusatory pleading with the commission of any sex offense for which registration of the convicted offender is required under Section 290 of the Penal Code and who has been committed to any state hospital or other state facility pursuant to Section 1026 or 1370 of the Penal Code.

(c) As used in this section, contact does not include participation in supervised group therapy or other supervised treatment activities, participation in work furlough programs, or participation in hospital recreational activities which are directly supervised by employees of the hospital, so long as living arrangements are strictly segregated and all precautions are taken to prevent unauthorized associations.

(d) This section shall be operative January 1, 1998.

(Repealed (in Sec. 1) and added by Stats. 1994, 1st Ex. Sess., Ch. 23, Sec. 2. Effective November 30, 1994. Section operative January 1, 1998, by its own provisions.)



208.5

(a) Notwithstanding any other law, in any case in which a minor who is detained in or committed to a county institution established for the purpose of housing juveniles attains 18 years of age prior to or during the period of detention or confinement he or she may be allowed to come or remain in contact with those juveniles until 19 years of age, at which time he or she, upon the recommendation of the probation officer, shall be delivered to the custody of the sheriff for the remainder of the time he or she remains in custody, unless the juvenile court orders continued detention in a juvenile facility. If continued detention is ordered for a ward under the jurisdiction of the juvenile court who is 19 years of age or older but under 21 years of age, the detained person may be allowed to come into or remain in contact with any other person detained in the institution subject to the requirements of subdivision (b). The person shall be advised of his or her ability to petition the court for continued detention in a juvenile facility at the time of his or her attainment of 19 years of age. Notwithstanding any other law, the sheriff may allow the person to come into and remain in contact with other adults in the county jail or in any other county correctional facility in which he or she is housed.

(b) The county shall apply to the Corrections Standards Authority for approval of a county institution established for the purpose of housing juveniles as a suitable place for confinement before the institution is used for the detention or commitment of an individual under the jurisdiction of the juvenile court who is 19 years of age or older but under 21 years of age where the detained person will come into or remain in contact with persons under 18 years of age who are detained in the institution. The authority shall review and approve or deny the application of the county within 30 days of receiving notice of this proposed use. In its review, the authority shall take into account the available programming, capacity, and safety of the institution as a place for the combined confinement and rehabilitation of individuals under the jurisdiction of the juvenile court who are over 19 years of age and those who are under 19 years of age.

(Amended by Stats. 2007, Ch. 175, Sec. 18. Effective August 24, 2007. Operative September 1, 2007, by Sec. 37 of Ch. 175.)



209

(a) The judge of the juvenile court of a county, or, if there is more than one judge, any of the judges of the juvenile court shall, at least annually, inspect any jail, juvenile hall, or special purpose juvenile hall that, in the preceding calendar year, was used for confinement, for more than 24 hours, of any minor.

The judge shall promptly notify the operator of the jail, juvenile hall, or special purpose juvenile hall of any observed noncompliance with minimum standards for juvenile facilities adopted by the Board of Corrections under Section 210. Based on the facility s subsequent compliance with the provisions of subdivisions (d) and (e), the judge shall thereafter make a finding whether the facility is a suitable place for the confinement of minors and shall note the finding in the minutes of the court.

The Board of Corrections shall conduct a biennial inspection of each jail, juvenile hall, lockup, or special purpose juvenile hall situated in this state that, during the preceding calendar year, was used for confinement, for more than 24 hours, of any minor. The board shall promptly notify the operator of any jail, juvenile hall, lockup, or special purpose juvenile hall of any noncompliance found, upon inspection, with any of the minimum standards for juvenile facilities adopted by the Board of Corrections under Section 210 or 210.2.

If either a judge of the juvenile court or the board, after inspection of a jail, juvenile hall, special purpose juvenile hall, or lockup, finds that it is not being operated and maintained as a suitable place for the confinement of minors, the juvenile court or the board shall give notice of its finding to all persons having authority to confine minors pursuant to this chapter and commencing 60 days thereafter the facility shall not be used for confinement of minors until the time the judge or board, as the case may be, finds, after reinspection of the facility that the conditions that rendered the facility unsuitable have been remedied, and the facility is a suitable place for confinement of minors.

The custodian of each jail, juvenile hall, special purpose juvenile hall, and lockup shall make any reports as may be requested by the board or the juvenile court to effectuate the purposes of this section.

(b) The Board of Corrections may inspect any law enforcement facility that contains a lockup for adults and that it has reason to believe may not be in compliance with the requirements of subdivision (d) of Section 207.1 or with the certification requirements or standards adopted under Section 210.2. A judge of the juvenile court shall conduct an annual inspection, either in person or through a delegated member of the appropriate county or regional juvenile justice commission, of any law enforcement facility that contains a lockup for adults which, in the preceding year, was used for the secure detention of any minor. If the law enforcement facility is observed, upon inspection, to be out of compliance with the requirements of subdivision (d) of Section 207.1, or with any standard adopted under Section 210.2, the board or the judge shall promptly notify the operator of the law enforcement facility of the specific points of noncompliance.

If either the judge or the board finds after inspection that the facility is not being operated and maintained in conformity with the requirements of subdivision (d) of Section 207.1 or with the certification requirements or standards adopted under Section 210.2, the juvenile court or the board shall give notice of its finding to all persons having authority to securely detain minors in the facility, and, commencing 60 days thereafter, the facility shall not be used for the secure detention of a minor until the time the judge or the board, as the case may be, finds, after reinspection, that the conditions that rendered the facility unsuitable have been remedied, and the facility is a suitable place for the confinement of minors in conformity with all requirements of law.

The custodian of each law enforcement facility that contains a lockup for adults shall make any report as may be requested by the board or by the juvenile court to effectuate the purposes of this subdivision.

(c) The board shall collect biennial data on the number, place, and duration of confinements of minors in jails and lockups, as defined in subdivision (i) of Section 207.1, and shall publish biennially this information in the form as it deems appropriate for the purpose of providing public information on continuing compliance with the requirements of Section 207.1.

(d) Except as provided in subdivision (e), a juvenile hall, special purpose juvenile hall, law enforcement facility, or jail shall be unsuitable for the confinement of minors if it is not in compliance with one or more of the minimum standards for juvenile facilities adopted by the Board of Corrections under Section 210 or 210.2, and if, within 60 days of having received notice of noncompliance from the board or the judge of the juvenile court, the juvenile hall, special purpose juvenile hall, law enforcement facility, or jail has failed to file an approved corrective action plan with the Board of Corrections to correct the condition or conditions of noncompliance of which it has been notified. The corrective action plan shall outline how the juvenile hall, special purpose juvenile hall, law enforcement facility, or jail plans to correct the issue of noncompliance and give a reasonable timeframe, not to exceed 90 days, for resolution, that the board shall either approve or deny. In the event the juvenile hall, special purpose juvenile hall, law enforcement facility, or jail fails to meet its commitment to resolve noncompliance issues outlined in its corrective action plan, the board shall make a determination of suitability at its next scheduled meeting.

(e) If a juvenile hall is not in compliance with one or more of the minimum standards for juvenile facilities adopted by the Board of Corrections under Section 210, and where the noncompliance arises from sustained occupancy levels that are above the population capacity permitted by applicable minimum standards, the juvenile hall shall be unsuitable for the confinement of minors if the board or the judge of the juvenile court determines that conditions in the facility pose a serious risk to the health, safety, or welfare of minors confined in the facility. In making its determination of suitability, the board or the judge of the juvenile court shall consider, in addition to the noncompliance with minimum standards, the totality of conditions in the juvenile hall, including the extent and duration of overpopulation as well as staffing, program, physical plant, and medical and mental health care conditions in the facility. The Board of Corrections may develop guidelines and procedures for its determination of suitability in accordance with this subdivision and to assist counties in bringing their juvenile halls into full compliance with applicable minimum standards. This subdivision shall not be interpreted to exempt a juvenile hall from having to correct, in accordance with the provisions of subdivision (d), any minimum standard violations that are not directly related to overpopulation of the facility.

(f) In accordance with the federal Juvenile Justice and Delinquency Prevention Act of 2002 (42 U.S.C. Sec. 5601 et seq.), the Corrections Standards Authority shall inspect and collect relevant data from any facility that may be used for the secure detention of minors.

(Amended by Stats. 2010, Ch. 157, Sec. 1. Effective January 1, 2011.)



210

The Board of Corrections shall adopt minimum standards for the operation and maintenance of juvenile halls for the confinement of minors.

(Amended by Stats. 1998, Ch. 694, Sec. 4. Effective January 1, 1999.)



210.1

The Board of Corrections shall develop guidelines for the operation and maintenance of nonsecure placement facilities for persons alleged or found to be persons coming within the terms of Section 601 or 602.

(Amended by Stats. 1996, Ch. 12, Sec. 6. Effective February 14, 1996.)



210.2

(a) The Board of Corrections shall adopt regulations establishing standards for law enforcement facilities which contain lockups for adults and which are used for the temporary, secure detention of minors upon arrest under subdivision (d) of Section 207.1. The standards shall identify appropriate conditions of confinement for minors in law enforcement facilities, including standards for places within a police station or sheriff s station where minors may be securely detained; standards regulating contact between minors and adults in custody in lockup, booking, or common areas; standards for the supervision of minors securely detained in these facilities; and any other related standard as the board deems appropriate to effectuate compliance with subdivision (d) of Section 207.1.

(b) Every person in charge of a law enforcement facility which contains a lockup for adults and which is used in any calendar year for the secure detention of any minor shall certify annually that the facility is in conformity with the regulations adopted by the board under subdivision (a). The certification shall be endorsed by the sheriff or chief of police of the jurisdiction in which the facility is located and shall be forwarded to and maintained by the board. The board may provide forms and instructions to local jurisdictions to facilitate compliance with this requirement.

(Amended by Stats. 1996, Ch. 12, Sec. 7. Effective February 14, 1996.)



210.5

The Legislature finds and declares that it is in the best public interest to encourage innovations in staffing ratios, maximization of housing unit size, and experimentation with innovative architectural designs and program components, designs, or operations in the operation and maintenance of new juvenile detention facilities. Therefore, to these ends, Tulare County, as a demonstration project, may undertake the construction and operation of a juvenile detention facility, to be known as the Tulare County Juvenile Facility, that shall not be subject to laws or regulations governing staffing ratios and housing capacity for juvenile facilities except as provided in this section. Before the county proceeds with the construction and operation of the Tulare County Juvenile Facility, the schematics and the proposed staffing patterns of this project shall be subject to review and approval by the Board of Corrections, which shall consider the proposed regulations, applicable current case law, and appropriate juvenile correctional practices in order to determine the merits of the proposal and to ensure the safety and security of wards and the staff. Any review conducted by the Board of Corrections pursuant to this section shall consider community, inmate, and staff safety, and the extent to which the project makes the most efficient use of resources. In addition, progress reports and evaluative data regarding the success of the demonstration project shall be provided to the Board of Corrections by the county.

Nothing contained in this section shall affect the applicability of the provisions of the Labor Code.

(Added by Stats. 1996, Ch. 100, Sec. 1. Effective July 1, 1996.)



211

(a) No person under the age of 14 years shall be committed to a state prison or be transferred thereto from any other institution.

(b) Notwithstanding any other provision of law, no person under the age of 16 years shall be housed in any facility under the jurisdiction of the Department of Corrections.

(Amended by Stats. 1994, Ch. 453, Sec. 2.7. Effective January 1, 1995.)



212

There shall be no fee for filing a petition under this chapter nor shall any fees be charged by any public officer for his services in filing or serving papers or for the performance of any duty enjoined upon him by this chapter, except where the sheriff transports a person to a state institution. If the judge of the juvenile court orders that a ward or dependent child go to a state institution without being accompanied by an officer or that a ward or dependent child be taken to an institution by the probation officer of the county or parole officer of the institution or by some other suitable person, all expenses necessarily incurred therefor shall be allowed and paid in the same manner and from the same funds as such expenses would be allowed and paid were such transportation effected by the sheriff.

(Added by Stats. 1976, Ch. 1068.)



213

Any willful disobedience or interference with any lawful order of the juvenile court or of a judge or referee thereof constitutes a contempt of court.

(Added by Stats. 1976, Ch. 1068.)



213.5

(a) After a petition has been filed pursuant to Section 311 to declare a child a dependent child of the juvenile court, and until the time that the petition is dismissed or dependency is terminated, upon application in the manner provided by Section 527 of the Code of Civil Procedure or in the manner provided by Section 6300 of the Family Code, if related to domestic violence, the juvenile court has exclusive jurisdiction to issue ex parte orders (1) enjoining any person from molesting, attacking, striking, stalking, threatening, sexually assaulting, battering, harassing, telephoning, including, but not limited to, making annoying telephone calls as described in Section 653m of the Penal Code, destroying the personal property, contacting, either directly or indirectly, by mail or otherwise, coming within a specified distance of, or disturbing the peace of the child or any other child in the household; and (2) excluding any person from the dwelling of the person who has care, custody, and control of the child. A court may also issue an ex parte order enjoining any person from molesting, attacking, striking, stalking, threatening, sexually assaulting, battering, harassing, telephoning, including, but not limited to, making annoying telephone calls as described in Section 635m of the Penal Code, destroying the personal property, contacting, either directly or indirectly, by mail or otherwise, coming within a specified distance of, or disturbing the peace of any parent, legal guardian, or current caretaker of the child, regardless of whether the child resides with that parent, legal guardian, or current caretaker, upon application in the manner provided by Section 527 of the Code of Civil Procedure or, if related to domestic violence, in the manner provided by Section 6300 of the Family Code. A court may also issue an ex parte order enjoining any person from molesting, attacking, striking, stalking, threatening, sexually assaulting, battering, harassing, telephoning, including, but not limited to, making annoying telephone calls as described in Section 635m of the Penal Code, destroying the personal property, contacting, either directly or indirectly, by mail or otherwise, coming within a specified distance of, or disturbing the peace of the child s current or former social worker or court appointed special advocate, upon application in the manner provided by Section 527 of the Code of Civil Procedure.

(b) After a petition has been filed pursuant to Section 601 or 602 to declare a child a ward of the juvenile court, and until the time that the petition is dismissed or wardship is terminated, upon application in the manner provided by Section 527 of the Code of Civil Procedure or, if related to domestic violence, in the manner provided by Section 6300 of the Family Code, the juvenile court may issue ex parte orders (1) enjoining any person from molesting, attacking, striking, stalking, threatening, sexually assaulting, battering, harassing, telephoning, including, but not limited to, making annoying telephone calls as described in Section 653m of the Penal Code, destroying the personal property, contacting, either directly or indirectly, by mail or otherwise, coming within a specified distance of, or disturbing the peace of the child or any other child in the household; (2) excluding any person from the dwelling of the person who has care, custody, and control of the child; or (3) enjoining the child from contacting, threatening, stalking, or disturbing the peace of any person the court finds to be at risk from the conduct of the child, or with whom association would be detrimental to the child. A court may also issue an ex parte order enjoining any person from molesting, attacking, striking, stalking, threatening, sexually assaulting, battering, harassing, telephoning, including, but not limited to, making annoying telephone calls as described in Section 635m of the Penal Code, destroying the personal property, contacting, either directly or indirectly, by mail or otherwise, coming within a specified distance of, or disturbing the peace of any parent, legal guardian, or current caretaker of the child, regardless of whether the child resides with that parent, legal guardian, or current caretaker, upon application in the manner provided by Section 527 of the Code of Civil Procedure or, if related to domestic violence, in the manner provided by Section 6300 of the Family Code. A court may also issue an ex parte order enjoining any person from molesting, attacking, striking, stalking, threatening, sexually assaulting, battering, harassing, telephoning, including, but not limited to, making annoying telephone calls as described in Section 635m of the Penal Code, destroying the personal property, contacting, either directly or indirectly, by mail or otherwise, coming within a specified distance of, or disturbing the peace of the child s current or former probation officer or court appointed special advocate, upon application in the manner provided by Section 527 of the Code of Civil Procedure.

(c) If a temporary restraining order is granted without notice, the matter shall be made returnable on an order requiring cause to be shown why the order should not be granted, on the earliest day that the business of the court will permit, but not later than 21 days or, if good cause appears to the court, 25 days from the date the temporary restraining order is granted. The court may, on the motion of the person seeking the restraining order, or on its own motion, shorten the time for service of the order to show cause on the person to be restrained. The court may, upon its own motion or the filing of a declaration by the person seeking the restraining order, find that the person to be restrained could not be served within the time required by law and reissue an order previously issued and dissolved by the court for failure to serve the person to be restrained. The reissued order shall remain in effect until the date set for the hearing. The reissued order shall state on its face the date of expiration of the order. Any hearing pursuant to this section may be held simultaneously with any regularly scheduled hearings held in proceedings to declare a child a dependent child or ward of the juvenile court pursuant to Section 300, 601, or 602, or subsequent hearings regarding the dependent child or ward.

(d) (1) The juvenile court may issue, upon notice and a hearing, any of the orders set forth in subdivisions (a), (b), and (c). Any restraining order granted pursuant to this subdivision shall remain in effect, in the discretion of the court, no more than three years, unless otherwise terminated by the court, extended by mutual consent of all parties to the restraining order, or extended by further order of the court on the motion of any party to the restraining order.

(2) If an action is filed for the purpose of terminating or modifying a protective order prior to the expiration date specified in the order by a party other than the protected party, the party who is protected by the order shall be given notice, pursuant to subdivision (b) of Section 1005 of the Code of Civil Procedure, of the proceeding by personal service or, if the protected party has satisfied the requirements of Chapter 3.1 (commencing with Section 6205) of Division 7 of Title 1 of the Government Code, by service on the Secretary of State. If the party who is protected by the order cannot be notified prior to the hearing for modification or termination of the protective order, the juvenile court shall deny the motion to modify or terminate the order without prejudice or continue the hearing until the party who is protected can be properly noticed and may, upon a showing of good cause, specify another method for service of process that is reasonably designed to afford actual notice to the protected party. The protected party may waive his or her right to notice if he or she is physically present and does not challenge the sufficiency of the notice.

(e) (1) The juvenile court may issue an order made pursuant to subdivision (a), (b), or (d) excluding a person from a residence or dwelling. This order may be issued for the time and on the conditions that the court determines, regardless of which party holds legal or equitable title or is the lessee of the residence or dwelling.

(2) The court may issue an order under paragraph (1) only on a showing of all of the following:

(A) Facts sufficient for the court to ascertain that the party who will stay in the dwelling has a right under color of law to possession of the premises.

(B) That the party to be excluded has assaulted or threatens to assault the other party or any other person under the care, custody, and control of the other party, or any minor child of the parties or of the other party.

(C) That physical or emotional harm would otherwise result to the other party, to any person under the care, custody, and control of the other party, or to any minor child of the parties or of the other party.

(f) Any order issued pursuant to subdivision (a), (b), (c), or (d) shall state on its face the date of expiration of the order.

(g) All data with respect to a juvenile court protective order, or extension, modification, or termination thereof, granted pursuant to subdivision (a), (b), (c), or (d), shall be transmitted by the court or its designee, within one business day, to law enforcement personnel by either one of the following methods:

(1) Transmitting a physical copy of the order to a local law enforcement agency authorized by the Department of Justice to enter orders into the California Law Enforcement Telecommunications System (CLETS).

(2) With the approval of the Department of Justice, entering the order into CLETS directly.

(h) Any willful and knowing violation of any order granted pursuant to subdivision (a), (b), (c), or (d) shall be a misdemeanor punishable under Section 273.65 of the Penal Code.

(i) A juvenile court restraining order related to domestic violence issued by a court pursuant to this section shall be issued on forms adopted by the Judicial Council of California and that have been approved by the Department of Justice pursuant to subdivision (i) of Section 6380 of the Family Code. However, the fact that an order issued by a court pursuant to this section was not issued on forms adopted by the Judicial Council and approved by the Department of Justice shall not, in and of itself, make the order unenforceable.

(j) (1) Prior to a hearing on the issuance or denial of an order under this part, a search shall be conducted as described in subdivision (a) of Section 6306 of the Family Code.

(2) Prior to deciding whether to issue an order under this part, the court shall consider the following information obtained pursuant to a search conducted under paragraph (1): any conviction for a violent felony specified in Section 667.5 of the Penal Code or a serious felony specified in Section 1192.7 of the Penal Code; any misdemeanor conviction involving domestic violence, weapons, or other violence; any outstanding warrant; parole or probation status; any prior restraining order; and any violation of a prior restraining order.

(3) (A) If the results of the search conducted pursuant to paragraph (1) indicate that an outstanding warrant exists against the subject of the search, the court shall order the clerk of the court to immediately notify, by the most effective means available, appropriate law enforcement officials of any information obtained through the search that the court determines is appropriate. The law enforcement officials notified shall take all actions necessary to execute any outstanding warrants or any other actions, as appropriate and as soon as practicable.

(B) If the results of the search conducted pursuant to paragraph (1) indicate that the subject of the search is currently on parole or probation, the court shall order the clerk of the court to immediately notify, by the most effective means available, the appropriate parole or probation officer of any information obtained through the search that the court determines is appropriate. The parole or probation officer notified shall take all actions necessary to revoke any parole or probation, or any other actions, with respect to the subject person, as appropriate and as soon as practicable.

(k) Upon making any order for custody or visitation pursuant to this section, the court shall follow the procedures specified in subdivisions (c) and (d) of Section 6323 of the Family Code.

(Amended (as amended by Stats. 2010, Ch. 572, Sec. 25) by Stats. 2011, Ch. 101, Sec. 5. Effective January 1, 2012.)



213.6

(a) If a person named in a temporary restraining order or emergency protective order issued under this part is personally served with the order and notice of hearing with respect to a subsequent restraining order or protective order based thereon, but the person does not appear at the hearing either in person or by counsel, and the terms and conditions of the restraining order or protective order are identical to those of the prior temporary restraining order, except for the duration of the order, the subsequent restraining order or protective order may be served on the person by first-class mail sent to that person at the most current address for the person available to the court.

(b) The judicial forms for temporary restraining orders or emergency protective orders issued under this part shall contain a statement in substantially the following form:

If you have been personally served with a temporary restraining order or emergency protective order and notice of hearing, but you do not appear at the hearing either in person or by counsel, and a restraining order or protective order is issued at the hearing that does not differ from the prior temporary restraining order or protective order except with respect to the duration of the order, a copy of the order will be served upon you by mail at the following address: ____ . If that address is not correct or if you wish to verify that the temporary order was made permanent without substantive change, call the clerk of the court at ____.

(Added by Stats. 2003, Ch. 365, Sec. 7. Effective January 1, 2004.)



213.7

(a) The court shall order that any party enjoined pursuant to Section 213.5, 304, 362.4, or 726.5 be prohibited from taking any action to obtain the address or location of a protected party or a protected party s family members, caretakers, or guardian, unless there is good cause not to make that order.

(b) The Judicial Council shall promulgate forms necessary to effectuate this section.

(Added by Stats. 2005, Ch. 472, Sec. 6. Effective January 1, 2006.)



214

In each instance in which a provision of this chapter authorizes the execution by any person of a written promise to appear or to have any other person appear before the probation officer or before the juvenile court, any willful failure of such promissor to perform as promised constitutes a misdemeanor and is punishable as such if at the time of the execution of such written promise the promissor is given a copy of such written promise upon which it is clearly written that failure to appear or to have any other person appear as promised is punishable as a misdemeanor.

(Added by Stats. 1976, Ch. 1068.)



215

As used in this chapter, unless otherwise specifically provided, the term probation officer or social worker shall include the juvenile probation officer or the person who is both the juvenile probation officer and the adult probation officer, and any social worker in a county welfare department or any social worker in a California Indian tribe or any out-of-state Indian tribe that has reservation land that extends into the state that has authority, pursuant to an agreement with the department concerning child welfare services or foster care payments under the Aid to Families with Dependent Children program when supervising dependent children of the juvenile court pursuant to Section 272 by order of the court under Section 300, and the term department of probation shall mean the department of juvenile probation or the department wherein the services of juvenile and adult probation are both performed.

(Amended by Stats. 1998, Ch. 1054, Sec. 1. Effective January 1, 1999.)



216

This chapter shall not apply:

(a) To any person who violates any law of this state defining a crime, and is at the time of such violation under the age of 18 years, if such person thereafter flees from this state. Any such person may be proceeded against in the manner otherwise provided by law for proceeding against persons accused of crime. Upon the return of such person to this state by extradition or otherwise, proceedings shall be commenced in the manner provided for in this chapter.

(b) To any person who violates any law of another state defining a crime, and is at the time of such violation under the age of 18 years, if such person thereafter flees from that state into this state. Any such person may be proceeded against as an adult in the manner provided in Chapter 4 (commencing with Section 1547) of Title 12 of Part 2 of the Penal Code. The magistrate shall, for purposes of detention, detain such person in juvenile hall if space is available. If no space is available in juvenile hall, the magistrate may detain such person in the county jail.

(Added by Stats. 1976, Ch. 1068.)



217

(a) The board of supervisors of any county or the governing body of any city may by ordinance provide that any personal property with a value of not more than five hundred dollars ($500) in the possession of the sheriff of the county or in the possession of the police department of the city which have been unclaimed for a period of at least 90 days may, instead of being sold at public auction to the highest bidder pursuant to the provisions of Section 2080.5 of the Civil Code, be turned over to the probation officer, to the welfare department of the county, or to any charitable or nonprofit organization which is authorized under its articles of incorporation to participate in a program or activity designed to prevent juvenile delinquency and which is exempt from income taxation under federal or state law, or both, for use in any program or activity designed to prevent juvenile delinquency.

(b) Before any property subject to this section is turned over to the probation officer, to the welfare department of the county, or to any charitable or nonprofit organization, the police department or sheriff s department shall notify the owner, if his or her identity is known or can be reasonably ascertained, that it possesses the property, and where the property may be claimed. The owner may be notified by mail, telephone, or by means of a notice published in a newspaper of general circulation which it determines is most likely to give notice to the owner of the property.

(Amended by Stats. 1999, Ch. 233, Sec. 1. Effective January 1, 2000.)



218

In any case in which, pursuant to this chapter, the court appoints counsel to represent any person who desires but is unable to employ counsel, counsel shall receive a reasonable sum for compensation and for necessary expenses, the amount of which shall be determined by the court, to be paid out of the general fund of the county.

(Added by Stats. 1976, Ch. 1068.)



218.5

All counsel performing duties under this chapter, including, but not limited to, county counsel, court appointed counsel, or volunteer counsel, shall participate in mandatory training on domestic violence where available through existing programs at no additional cost to the county. The training shall meet the requirements of Section 16206.

(Added by Stats. 1996, Ch. 1139, Sec. 4. Effective January 1, 1997.)



219

The board of supervisors of a county may provide a ward of the juvenile court engaged in rehabilitative work without pay, under an assignment by order of the juvenile court to a work project in a county department, with workers compensation benefits for injuries sustained while performing such rehabilitative work, in accordance with Section 3364.55 of the Labor Code.

(Added by Stats. 1976, Ch. 1068.)



219.5

(a) No ward of the juvenile court or Department of the Youth Authority shall perform any function that provides access to personal information of private individuals, including, but not limited to: addresses; telephone numbers; health insurance, taxpayer, school, or employee identification numbers; mothers maiden names; demand deposit account, debit card, credit card, savings or checking account numbers, PINs, or passwords; social security numbers; places of employment; dates of birth; state or government issued driver s license or identification numbers; alien registration numbers; government passport numbers; unique biometric data, such as fingerprints, facial scan identifiers, voice prints, retina or iris images, or other similar identifiers; unique electronic identification numbers; address or routing codes; and telecommunication identifying information or access devices.

(b) Subdivision (a) shall apply to a person who has been adjudicated to have committed an offense described by any of the following categories:

(1) An offense involving forgery or fraud.

(2) An offense involving misuse of a computer.

(3) An offense for which the person is required to register as a sex offender pursuant to Section 290 of the Penal Code.

(4) An offense involving any misuse of the personal or financial information of another person.

(c) If asked, any person who is a ward of the juvenile court or the Department of the Youth Authority, and who has access to any personal information, shall disclose that he or she is a ward of the juvenile court or the Department of the Youth Authority before taking any personal information from anyone.

(d) Any program involving the taking of personal information over the telephone by a person who is a ward of the juvenile court or the Department of the Youth Authority, shall be subject to random monitoring of those telephone calls.

(e) Any program involving the taking of personal information by a person who is a ward of the juvenile court or the Department of the Youth Authority shall provide supervision at all times of the ward s activities.

(f) This section shall not apply to wards in employment programs or public service facilities where incidental contact with personal information may occur.

(Amended by Stats. 2002, Ch. 196, Sec. 3. Effective January 1, 2003.)



220

No condition or restriction upon the obtaining of an abortion by a female detained in any local juvenile facility, pursuant to the Therapeutic Abortion Act (Article 2 (commencing with Section 123400) of Chapter 2 of Part 2 of Division 106 of the Health and Safety Code), other than those contained in that act, shall be imposed. Females found to be pregnant and desiring abortions, shall be permitted to determine their eligibility for an abortion pursuant to law, and if determined to be eligible, shall be permitted to obtain an abortion.

For the purposes of this section, local juvenile facility means any city, county, or regional facility used for the confinement of female juveniles for more than 24 hours.

The rights provided for females by this section shall be posted in at least one conspicuous place to which all females have access.

(Amended by Stats. 1996, Ch. 1023, Sec. 455. Effective September 29, 1996.)



221

(a) Any female confined in a state or local juvenile facility shall upon her request be allowed to continue to use materials necessary for (1) personal hygiene with regard to her menstrual cycle and reproductive system and (2) birth control measures as prescribed by her physician.

(b) Any female confined in a state or local juvenile facility shall upon her request be furnished by the confining state or local agency with information and education regarding prescription birth control measures.

(c) Family planning services shall be offered to each and every woman inmate at least 60 days prior to a scheduled release date. Upon request any woman inmate shall be furnished by the confining state or local agency with the services of a licensed physician, or she shall be furnished by the confining state or local agency or by any other agency which contracts with the confining state or local agency, with services necessary to meet her family planning needs at the time of her release.

(d) For the purposes of this section, local juvenile facility means any city, county, or regional facility used for the confinement of juveniles for more than 24 hours.

This section shall become operative on January 1, 1988.

(Repealed (in Sec. 1) and added by Stats. 1981, Ch. 618, Sec. 2. Section operative January 1, 1988, by its own provisions.)



222

(a) A female in the custody of a local juvenile facility shall have the right to summon and receive the services of a physician and surgeon of her choice in order to determine whether she is pregnant. If she is found to be pregnant, she is entitled to a determination of the extent of the medical services needed by her and to the receipt of those services from the physician and surgeon of her choice. Expenses occasioned by the services of a physician and surgeon whose services are not provided by the facility shall be borne by the female.

(b) A ward who is known to be pregnant or in recovery from delivery shall not be restrained except as provided in Section 3407 of the Penal Code.

(c) For purposes of this section, local juvenile facility means a city, county, or regional facility used for the confinement of juveniles for more than 24 hours.

(d) The rights provided to females by this section shall be posted in at least one conspicuous place to which all female wards have access.

(Amended by Stats. 2012, Ch. 726, Sec. 4. Effective January 1, 2013.)



223

(a) (1) The parents or guardians of any minor in the custody of the state or the county, if they can reasonably be located, shall be notified within 24 hours by the public officer responsible for the well-being of that minor, of any serious injury or serious offense committed against the minor, upon reasonable substantiation that a serious injury or offense has occurred.

(2) This section shall not apply if the minor requests that his or her parents or guardians not be informed and the chief probation officer or the Director of the Youth Authority, as appropriate, determines it would be in the best interest of the minor not to inform the parents or guardians.

(b) For purposes of this section, serious offense means any offense that is chargeable as a felony and that involves violence against another person. Serious injury means, for purposes of this section, any illness or injury that requires hospitalization, is potentially life threatening, or that potentially will permanently impair the use of a major body organ, appendage, or limb.

(Added by Stats. 1998, Ch. 496, Sec. 2. Effective January 1, 1999.)



223.1

(a) (1) At least one individual who is a parent, guardian, or designated emergency contact of a person in the custody of the Division of Juvenile Facilities, if the individual can reasonably be located, shall be successfully notified within 24 hours by the public officer responsible for the well-being of that person, of any suicide attempt by the person, or any serious injury or serious offense committed against the person. In consultation with division staff, as appropriate, and with concurrence of the public officer responsible for the well-being of that person, the person may designate other persons who should be notified in addition to, or in lieu of, parents or guardians, of any suicide attempt by the person, or any serious injury or serious offense committed against the person.

(2) This section shall not apply if either of the following conditions is met:

(A) A minor requests that his or her parents, guardians, or other persons not be notified, and the director of the division facility, as appropriate, determines it would be in the best interest of the minor not to notify the parents, guardians, or other persons.

(B) A person 18 years of age or older does not consent to the notification.

(b) Upon intake of a person into a division facility, and again upon attaining 18 years of age while in the custody of the division, an appropriate staff person shall explain, using language clearly understandable to the person, all of the provisions of this section, including that the person has the right to (1) request that the information described in paragraph (1) of subdivision (a) not be provided to a parent or guardian, and (2) request that another person or persons in addition to, or in lieu of, a parent or guardian be notified. The division shall provide the person with forms and any information necessary to provide informed consent as to who shall be notified. Any designation made pursuant to paragraph (1) of subdivision (a), the consent to notify parents, guardians, or other persons, and the withholding of that consent, may be amended or revoked by the person, and shall be transferable among facilities.

(c) Staff of the division shall enter the following information into the ward s record, as appropriate, upon its occurrence:

(1) A minor s request that his or her parents, guardians, or other persons not be notified of an emergency pursuant to this section, and the determination of the relevant public officer on that request.

(2) The designation of persons who are emergency contacts, in lieu of parents or guardians, who may be notified pursuant to this section.

(3) The revocation or amendment of a designation or consent made pursuant to this section.

(4) A person s consent, or withholding thereof, to notify parents, guardians, or other persons pursuant to this section.

(d) For purposes of this section, the following terms have the following meanings:

(1) Serious offense means any offense that is chargeable as a felony and that involves violence against another person.

(2) Serious injury means any illness or injury that requires hospitalization, requires an evaluation for involuntary treatment for a mental health disorder or grave disability under the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000) of Division 5), is potentially life threatening, or that potentially will permanently impair the use of a major body organ, appendage, or limb.

(3) Suicide attempt means a self-inflicted destructive act committed with explicit or inferred intent to die.

(Amended by Stats. 2009, Ch. 140, Sec. 185. Effective January 1, 2010.)



224

(a) The Legislature finds and declares the following:

(1) There is no resource that is more vital to the continued existence and integrity of Indian tribes than their children, and the State of California has an interest in protecting Indian children who are members of, or are eligible for membership in, an Indian tribe. The state is committed to protecting the essential tribal relations and best interest of an Indian child by promoting practices, in accordance with the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.) and other applicable law, designed to prevent the child s involuntary out-of-home placement and, whenever that placement is necessary or ordered, by placing the child, whenever possible, in a placement that reflects the unique values of the child s tribal culture and is best able to assist the child in establishing, developing, and maintaining a political, cultural, and social relationship with the child s tribe and tribal community.

(2) It is in the interest of an Indian child that the child s membership in the child s Indian tribe and connection to the tribal community be encouraged and protected, regardless of whether the child is in the physical custody of an Indian parent or Indian custodian at the commencement of a child custody proceeding, the parental rights of the child s parents have been terminated, or where the child has resided or been domiciled.

(b) In all Indian child custody proceedings, as defined in the federal Indian Child Welfare Act the court shall consider all of the findings contained in subdivision (a), strive to promote the stability and security of Indian tribes and families, comply with the federal Indian Child Welfare Act, and seek to protect the best interest of the child. Whenever an Indian child is removed from a foster care home or institution, guardianship, or adoptive placement for the purpose of further foster care, guardianship, or adoptive placement, placement of the child shall be in accordance with the Indian Child Welfare Act.

(c) A determination by an Indian tribe that an unmarried person, who is under the age of 18 years, is either (1) a member of an Indian tribe or (2) eligible for membership in an Indian tribe and a biological child of a member of an Indian tribe shall constitute a significant political affiliation with the tribe and shall require the application of the federal Indian Child Welfare Act to the proceedings.

(d) In any case in which this code or other applicable state or federal law provides a higher standard of protection to the rights of the parent or Indian custodian of an Indian child, or the Indian child s tribe, than the rights provided under the Indian Child Welfare Act, the court shall apply the higher standard.

(e) Any Indian child, the Indian child s tribe, or the parent or Indian custodian from whose custody the child has been removed, may petition the court to invalidate an action in an Indian child custody proceeding for foster care or guardianship placement or termination of parental rights if the action violated Sections 1911, 1912, and 1913 of the Indian Child Welfare Act.

(Added by Stats. 2006, Ch. 838, Sec. 29. Effective January 1, 2007.)



224.1

(a) As used in this division, unless the context requires otherwise, the terms Indian, Indian child, Indian child s tribe, Indian custodian, Indian tribe, reservation, and tribal court shall be defined as provided in Section 1903 of the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.).

(b) As used in connection with an Indian child custody proceeding, the term Indian child also means an unmarried person who is 18 years of age or over, but under 21 years of age, who is a member of an Indian tribe or eligible for membership in an Indian tribe and is the biological child of a member of an Indian tribe, and who is under the jurisdiction of the dependency court, unless that person or his or her attorney elects not to be considered an Indian child for purposes of the Indian child custody proceeding. All Indian child custody proceedings involving persons 18 years of age and older shall be conducted in a manner that respects the person s status as a legal adult.

(c) As used in connection with an Indian child custody proceeding, the terms extended family member and parent shall be defined as provided in Section 1903 of the Indian Child Welfare Act.

(d) Indian child custody proceeding means a child custody proceeding within the meaning of Section 1903 of the Indian Child Welfare Act, including a proceeding for temporary or long-term foster care or guardianship placement, termination of parental rights, preadoptive placement after termination of parental rights, or adoptive placement. Indian child custody proceeding does not include a voluntary foster care or guardianship placement if the parent or Indian custodian retains the right to have the child returned upon demand.

(e) If an Indian child is a member of more than one tribe or is eligible for membership in more than one tribe, the court shall make a determination, in writing together with the reasons for it, as to which tribe is the Indian child s tribe for purposes of the Indian child custody proceeding. The court shall make that determination as follows:

(1) If the Indian child is or becomes a member of only one tribe, that tribe shall be designated as the Indian child s tribe, even though the child is eligible for membership in another tribe.

(2) If an Indian child is or becomes a member of more than one tribe, or is not a member of any tribe but is eligible for membership in more than one tribe, the tribe with which the child has the more significant contacts shall be designated as the Indian child s tribe. In determining which tribe the child has the more significant contacts with, the court shall consider, among other things, the following factors:

(A) The length of residence on or near the reservation of each tribe and frequency of contact with each tribe.

(B) The child s participation in activities of each tribe.

(C) The child s fluency in the language of each tribe.

(D) Whether there has been a previous adjudication with respect to the child by a court of one of the tribes.

(E) Residence on or near one of the tribes reservations by the child parents, Indian custodian or extended family members.

(F) Tribal membership of custodial parent or Indian custodian.

(G) Interest asserted by each tribe in response to the notice specified in Section 224.2.

(H) The child s self-identification.

(3) If an Indian child becomes a member of a tribe other than the one designated by the court as the Indian child s tribe under paragraph (2), actions taken based on the court s determination prior to the child s becoming a tribal member continue to be valid.

(Amended by Stats. 2010, Ch. 468, Sec. 1. Effective January 1, 2011.)



224.2

(a) If the court, a social worker, or probation officer knows or has reason to know that an Indian child is involved, any notice sent in an Indian child custody proceeding under this code shall be sent to the minor s parents or legal guardian, Indian custodian, if any, and the minor s tribe and comply with all of the following requirements:

(1) Notice shall be sent by registered or certified mail with return receipt requested. Additional notice by first-class mail is recommended, but not required.

(2) Notice to the tribe shall be to the tribal chairperson, unless the tribe has designated another agent for service.

(3) Notice shall be sent to all tribes of which the child may be a member or eligible for membership, until the court makes a determination as to which tribe is the child s tribe in accordance with subdivision (d) of Section 224.1, after which notice need only be sent to the tribe determined to be the Indian child s tribe.

(4) Notice, to the extent required by federal law, shall be sent to the Secretary of the Interior s designated agent, the Sacramento Area Director, Bureau of Indian Affairs. If the identity or location of the parents, Indian custodians, or the minor s tribe is known, a copy of the notice shall also be sent directly to the Secretary of the Interior, unless the Secretary of the Interior has waived the notice in writing and the person responsible for giving notice under this section has filed proof of the waiver with the court.

(5) In addition to the information specified in other sections of this article, notice shall include all of the following information:

(A) The name, birthdate, and birthplace of the Indian child, if known.

(B) The name of the Indian tribe in which the child is a member or may be eligible for membership, if known.

(C) All names known of the Indian child s biological parents, grandparents, and great-grandparents, or Indian custodians, including maiden, married and former names or aliases, as well as their current and former addresses, birthdates, places of birth and death, tribal enrollment numbers, and any other identifying information, if known.

(D) A copy of the petition by which the proceeding was initiated.

(E) A copy of the child s birth certificate, if available.

(F) The location, mailing address, and telephone number of the court and all parties notified pursuant to this section.

(G) A statement of the following:

(i) The absolute right of the child s parents, Indian custodians, and tribe to intervene in the proceeding.

(ii) The right of the child s parents, Indian custodians, and tribe to petition the court to transfer the proceeding to the tribal court of the Indian child s tribe, absent objection by either parent and subject to declination by the tribal court.

(iii) The right of the child s parents, Indian custodians, and tribe to, upon request, be granted up to an additional 20 days from the receipt of the notice to prepare for the proceeding.

(iv) The potential legal consequences of the proceedings on the future custodial and parental rights of the child s parents or Indian custodians.

(v) That if the parents or Indian custodians are unable to afford counsel, counsel will be appointed to represent the parents or Indian custodians pursuant to Section 1912 of the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.).

(vi) That the information contained in the notice, petition, pleading, and other court documents is confidential, so any person or entity notified shall maintain the confidentiality of the information contained in the notice concerning the particular proceeding and not reveal it to anyone who does not need the information in order to exercise the tribe s rights under the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.).

(b) Notice shall be sent whenever it is known or there is reason to know that an Indian child is involved, and for every hearing thereafter, including, but not limited to, the hearing at which a final adoption order is to be granted, unless it is determined that the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.) does not apply to the case in accordance with Section 224.3. After a tribe acknowledges that the child is a member or eligible for membership in that tribe, or after a tribe intervenes in a proceeding, the information set out in subparagraphs (C), (D), (E), and (G) of paragraph (5) of subdivision (a) need not be included with the notice.

(c) Proof of the notice, including copies of notices sent and all return receipts and responses received, shall be filed with the court in advance of the hearing except as permitted under subdivision (d).

(d) No proceeding shall be held until at least 10 days after receipt of notice by the parent, Indian custodian, the tribe, or the Bureau of Indian Affairs, except for the detention hearing, provided that notice of the detention hearing shall be given as soon as possible after the filing of the petition initiating the proceeding and proof of the notice is filed with the court within 10 days after the filing of the petition. With the exception of the detention hearing, the parent, Indian custodian, or the tribe shall, upon request, be granted up to 20 additional days to prepare for that proceeding. Nothing herein shall be construed as limiting the rights of the parent, Indian custodian, or tribe to more than 10 days notice when a lengthier notice period is required by statute.

(e) With respect to giving notice to Indian tribes, a party shall be subject to court sanctions if that person knowingly and willfully falsifies or conceals a material fact concerning whether the child is an Indian child, or counsels a party to do so.

(f) The inclusion of contact information of any adult or child that would otherwise be required to be included in the notification pursuant to this section, shall not be required if that person is at risk of harm as a result of domestic violence, child abuse, sexual abuse, or stalking.

(Added by Stats. 2006, Ch. 838, Sec. 31. Effective January 1, 2007.)



224.3

(a) The court, county welfare department, and the probation department have an affirmative and continuing duty to inquire whether a child for whom a petition under Section 300, 601, or 602 is to be, or has been, filed is or may be an Indian child in all dependency proceedings and in any juvenile wardship proceedings if the child is at risk of entering foster care or is in foster care.

(b) The circumstances that may provide reason to know the child is an Indian child include, but are not limited to, the following:

(1) A person having an interest in the child, including the child, an officer of the court, a tribe, an Indian organization, a public or private agency, or a member of the child s extended family provides information suggesting the child is a member of a tribe or eligible for membership in a tribe or one or more of the child s biological parents, grandparents, or great-grandparents are or were a member of a tribe.

(2) The residence or domicile of the child, the child s parents, or Indian custodian is in a predominantly Indian community.

(3) The child or the child s family has received services or benefits from a tribe or services that are available to Indians from tribes or the federal government, such as the Indian Health Service.

(c) If the court, social worker, or probation officer knows or has reason to know that an Indian child is involved, the social worker or probation officer is required to make further inquiry regarding the possible Indian status of the child, and to do so as soon as practicable, by interviewing the parents, Indian custodian, and extended family members to gather the information required in paragraph (5) of subdivision (a) of Section 224.2, contacting the Bureau of Indian Affairs and the State Department of Social Services for assistance in identifying the names and contact information of the tribes in which the child may be a member or eligible for membership in and contacting the tribes and any other person that reasonably can be expected to have information regarding the child s membership status or eligibility.

(d) If the court, social worker, or probation officer knows or has reason to know that an Indian child is involved, the social worker or probation officer shall provide notice in accordance with paragraph (5) of subdivision (a) of Section 224.2.

(e) (1) A determination by an Indian tribe that a child is or is not a member of or eligible for membership in that tribe, or testimony attesting to that status by a person authorized by the tribe to provide that determination, shall be conclusive. Information that the child is not enrolled or eligible for enrollment in the tribe is not determinative of the child s membership status unless the tribe also confirms in writing that enrollment is a prerequisite for membership under tribal law or custom.

(2) In the absence of a contrary determination by the tribe, a determination by the Bureau of Indian Affairs that a child is or is not a member of or eligible for membership in that tribe is conclusive.

(3) If proper and adequate notice has been provided pursuant to Section 224.2, and neither a tribe nor the Bureau of Indian Affairs has provided a determinative response within 60 days after receiving that notice, the court may determine that the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.) does not apply to the proceedings, provided that the court shall reverse its determination of the inapplicability of the Indian Child Welfare Act and apply the act prospectively if a tribe or the Bureau of Indian Affairs subsequently confirms that the child is an Indian child.

(f) Notwithstanding a determination that the Indian Child Welfare Act does not apply to the proceedings made in accordance with subdivision (e), if the court, social worker, or probation officer subsequently receives any information required under paragraph (5) of subdivision (a) of Section 224.2 that was not previously available or included in the notice issued under Section 224.2, the social worker or probation officer shall provide the additional information to any tribes entitled to notice under paragraph (3) of subdivision (a) of Section 224.2 and the Bureau of Indian Affairs.

(Added by Stats. 2006, Ch. 838, Sec. 32. Effective January 1, 2007.)



224.4

The Indian child s tribe and Indian custodian have the right to intervene at any point in an Indian child custody proceeding.

(Added by Stats. 2006, Ch. 838, Sec. 33. Effective January 1, 2007.)



224.5

In an Indian child custody proceeding, the court shall give full faith and credit to the public acts, records, judicial proceedings, and judgments of any Indian tribe applicable to the proceeding to the same extent that such entities give full faith and credit to the public acts, records, judicial proceedings, and judgments of any other entity.

(Added by Stats. 2006, Ch. 838, Sec. 34. Effective January 1, 2007.)



224.6

(a) When testimony of a qualified expert witness is required in an Indian child custody proceeding, a qualified expert witness may include, but is not limited to, a social worker, sociologist, physician, psychologist, traditional tribal therapist and healer, tribal spiritual leader, tribal historian, or tribal elder, provided the individual is not an employee of the person or agency recommending foster care placement or termination of parental rights.

(b) In considering whether to involuntarily place an Indian child in foster care or to terminate the parental rights of the parent of an Indian child, the court shall:

(1) Require that a qualified expert witness testify regarding whether continued custody of the child by the parent or Indian custodian is likely to result in serious emotional or physical damage to the child.

(2) Consider evidence concerning the prevailing social and cultural standards of the Indian child s tribe, including that tribe s family organization and child-rearing practices.

(c) Persons with the following characteristics are most likely to meet the requirements for a qualified expert witness for purposes of Indian child custody proceedings:

(1) A member of the Indian child s tribe who is recognized by the tribal community as knowledgeable in tribal customs as they pertain to family organization and childrearing practices.

(2) Any expert witness having substantial experience in the delivery of child and family services to Indians, and extensive knowledge of prevailing social and cultural standards and childrearing practices within the Indian child s tribe.

(3) A professional person having substantial education and experience in the area of his or her specialty.

(d) The court or any party may request the assistance of the Indian child s tribe or Bureau of Indian Affairs agency serving the Indian child s tribe in locating persons qualified to serve as expert witnesses.

(e) The court may accept a declaration or affidavit from a qualified expert witness in lieu of testimony only if the parties have so stipulated in writing and the court is satisfied the stipulation is made knowingly, intelligently, and voluntarily.

(Added by Stats. 2006, Ch. 838, Sec. 35. Effective January 1, 2007.)






ARTICLE 1.5. Youth Bill of Rights

224.70

For the purposes of this article:

(a) Committed means placed in a facility of the Division of Juvenile Facilities pursuant to a court order, independent of, or in connection with, other sentencing alternatives.

(b) Detained means held in secure confinement in a juvenile facility of the Division of Juvenile Facilities.

(c) Extended family member means any adult related to the youth by blood, adoption, or marriage, and any adult who has an established familial or mentoring relationship with the youth, including, but not limited to, godparents, clergy, teachers, neighbors, and family friends.

(d) Facility of the Division of Juvenile Facilities means a place of confinement that is operated by, or contracted for, the Department of Corrections and Rehabilitation, for the purpose of the detention or commitment of youth who are taken into custody and alleged to be within the description of Section 601 or 602 or who are adjudged to be a ward of the court.

(e) Youth means any person detained in a facility of the Division of Juvenile Facilities.

(Added by Stats. 2007, Ch. 649, Sec. 2. Effective January 1, 2008.)



224.71

It is the policy of the state that all youth confined in a facility of the Division of Juvenile Facilities shall have the following rights:

(a) To live in a safe, healthy, and clean environment conducive to treatment and rehabilitation and where they are treated with dignity and respect.

(b) To be free from physical, sexual, emotional, or other abuse, or corporal punishment.

(c) To receive adequate and healthy food and water, sufficient personal hygiene items, and clothing that is adequate and clean.

(d) To receive adequate and appropriate medical, dental, vision, and mental health services.

(e) To refuse the administration of psychotropic and other medications consistent with applicable law or unless immediately necessary for the preservation of life or the prevention of serious bodily harm.

(f) To not be searched for the purpose of harassment or humiliation or as a form of discipline or punishment.

(g) To maintain frequent and continuing contact with parents, guardians, siblings, children, and extended family members, through visits, telephone calls, and mail.

(h) To make and receive confidential telephone calls, send and receive confidential mail, and have confidential visits with attorneys and their authorized representatives, ombudspersons and other advocates, holders of public office, state and federal court personnel, and legal service organizations.

(i) To have fair and equal access to all available services, placement, care, treatment, and benefits, and to not be subjected to discrimination or harassment on the basis of actual or perceived race, ethnic group identification, ancestry, national origin, color, religion, sex, sexual orientation, gender identity, mental or physical disability, or HIV status.

(j) To have regular opportunity for age-appropriate physical exercise and recreation, including time spent outdoors.

(k) To contact attorneys, ombudspersons and other advocates, and representatives of state or local agencies, regarding conditions of confinement or violations of rights, and to be free from retaliation for making these contacts or complaints.

(l) To participate in religious services and activities of their choice.

(m) To not be deprived of any of the following as a disciplinary measure: food, contact with parents, guardians, or attorneys, sleep, exercise, education, bedding, access to religious services, a daily shower, a drinking fountain, a toilet, medical services, reading material, or the right to send and receive mail.

(n) To receive a quality education that complies with state law, to attend age-appropriate school classes and vocational training, and to continue to receive educational services while on disciplinary or medical status.

(o) To attend all court hearings pertaining to them.

(p) To have counsel and a prompt probable cause hearing when detained on probation or parole violations.

(q) To make at least two free telephone calls within an hour after initially being placed in a facility of the Division of Juvenile Facilities following an arrest.

(Added by Stats. 2007, Ch. 649, Sec. 2. Effective January 1, 2008.)



224.72

(a) Every facility of the Division of Juvenile Facilities shall provide each youth who is placed in the facility with an age and developmentally appropriate orientation that includes an explanation and a copy of the rights of the youth, as specified in Section 224.71, and that addresses the youth s questions and concerns.

(b) Each facility of the Division of Juvenile Facilities shall post a listing of the rights provided by Section 224.71 in a conspicuous location. The Office of the Ombudspersons of the Division of Juvenile Facilities shall design posters and provide the posters to each Division of Juvenile Facilities facility subject to this subdivision. These posters shall include the toll-free telephone number of the Office of the Ombudspersons of the Division of Juvenile Facilities.

(c) Consistent with Chapter 17.5 (commencing with Section 7290) of Division 7 of Title 1 of the Government Code, on or before July 1, 2010, the division shall ensure the listing of rights and posters described in this section are translated into Spanish and other languages as determined necessary by the division.

(d) A copy of the rights of the youth shall be included in orientation packets provided to parents or guardians of wards. Copies of the rights of youth in English, Spanish, and other languages shall also be made available in the visiting areas of division facilities and, upon request, to parents or guardians.

(Amended by Stats. 2008, Ch. 522, Sec. 2. Effective January 1, 2009.)



224.73

All facilities of the Division of Juvenile Facilities shall ensure the safety and dignity of all youth in their care and shall provide care, placement, and services to youth without discriminating on the basis of actual or perceived race, ethnic group identification, ancestry, national origin, color, religion, sex, sexual orientation, gender identity, mental or physical disability, or HIV status.

(Added by Stats. 2007, Ch. 649, Sec. 2. Effective January 1, 2008.)



224.74

(a) The Office of the Ombudspersons of the Division of Juvenile Facilities shall do all of the following:

(1) Disseminate information on the rights of children and youth in the custody of the Division of Juvenile Facilities, as provided in Section 224.71, and the services provided by the office.

(2) Investigate and attempt to resolve complaints made by or on behalf of youth in the custody of the Division of Juvenile Facilities, related to their care, placement, or services, or in the alternative, refer appropriate complaints to another agency for investigation.

(3) Notify the complainant in writing of the intention to investigate or the decision to refer the complaint to another agency within 15 days of receiving the complaint. If the office declines to investigate a complaint, the office shall notify the complainant of the reason for this decision.

(4) Update the complainant on the progress of the investigation and notify the complainant in writing of the final outcome, steps taken during the investigation, basis for the decision, and any action to be taken as a result of the complaint.

(5) Document the number, source, origin, location, and nature of complaints.

(6) Provide a toll-free telephone number for the Office of the Ombudspersons of the Division of Juvenile Facilities.

(7) Compile and make available to the Legislature and the public all data collected over the course of the year, including, but not limited to, the number of contacts to the toll-free telephone number, the number of complaints made, the number of investigations performed by the office, the number of referrals made, the issues complained about, the number of sustained complaints, the actions taken as a result of sustained complaints, and the number of unresolved complaints, including the reasons the complaints could not be resolved.

(b) (1) The Office of the Ombudspersons of the Division of Juvenile Facilities, in consultation with youth advocate and support groups, and groups representing children, families, children s facilities, and other interested parties, shall develop, no later than July 1, 2008, standardized information explaining the rights specified in Section 224.71. The information developed shall be age-appropriate.

(2) The Office of the Ombudspersons of the Division of Juvenile Facilities and other interested parties may use the information developed in paragraph (1) in carrying out their responsibilities to inform youth of their rights provided under Section 224.71.

(Added by Stats. 2007, Ch. 649, Sec. 2. Effective January 1, 2008.)






ARTICLE 2. Commissions and Committees

225

In each county there shall be a juvenile justice commission consisting of not less than 7 and no more than 15 citizens. Two or more of the members shall be persons who are between 14 and 21 years of age, provided there are available persons between 14 and 21 years of age who are able to carry out the duties of a commission member in a manner satisfactory to the appointing authority. Each person serving as a member of a probation committee immediately prior to September 15, 1961, shall be a member of the juvenile justice commission and shall continue to serve as such until such time as his or her term of appointment as a member of the probation committee would have expired under any prior provision of law. Upon a vacancy occurring in the membership of the commission and upon the expiration of the term of office of any member, a successor shall be appointed by the presiding judge of the superior court with the concurrence of the judge of the juvenile court or, in a county having more than one judge of the juvenile court, with the concurrence of the presiding judge of the juvenile court for a term of four years. When a vacancy occurs for any reason other than the expiration of a term of office, the appointee to fill such vacancy shall hold office for the unexpired term of his or her predecessor.

Appointments may be made by the presiding judge of the superior court, in the same manner designated in this section for the filling of vacancies, to increase the membership of a commission to the maximum of 15 in any county which has a commission with a membership of less than 15 members.

In any county in which the membership of the commission, on the effective date of amendments to this section enacted at the 1971 Regular Session of the Legislature, exceeds the maximum number permitted by this section, no additional appointments shall be made until the number of commissioners is less than the maximum number permitted by this section. In any case, such county s commission membership shall, on or after January 1, 1974, be no greater than the maximum permitted by this section.

(Amended by Stats. 1980, Ch. 751, Sec. 1.)



226

In lieu of county juvenile justice commissions, the boards of supervisors of two or more adjacent counties may agree to establish a regional juvenile justice commission consisting of not less than eight citizens, and having a sufficient number of members so that their appointment may be equally apportioned between the participating counties. Two or more of the members shall be persons who are between 14 and 21 years of age, provided there are available persons between 14 and 21 years of age who are able to carry out the duties of a commission member in a manner satisfactory to the appointing authority. The presiding judge of the superior court with the concurrence of the judge of the juvenile court or, in a county having more than one judge of the juvenile court, with the concurrence of the presiding judge of the juvenile court of each of the participating counties shall appoint an equal number of members to the regional justice commission and they shall hold office for a term of four years. Of those first appointed, however, if the number appointed be an even number, half shall serve for a term of two years and half shall serve for a term of four years and if the number of members first appointed be an odd number, the greater number nearest half shall serve for a term of two years and the remainder shall serve for a term of four years. The respective terms of the members first appointed shall be determined by lot as soon as possible after their appointment. Upon a vacancy occurring in the membership of the commission and upon the expiration of the term of office of any member, a successor shall be appointed by the presiding judge of the superior court with the concurrence of the judge of the juvenile court or, in a county having more than one judge of the juvenile court, with the concurrence of the presiding judge of the juvenile court of the county which originally appointed such vacating or retiring member. When a vacancy occurs for any reason other than the expiration of a term of office, the appointee shall hold office for the unexpired term of his or her predecessor.

(Amended by Stats. 1980, Ch. 751, Sec. 2.)



227

The clerk of the court of the appointing judge shall immediately notify each person appointed a member of a county or regional juvenile justice commission and thereupon such person shall appear before the appointing judge and qualify by taking an oath faithfully to perform the duties of a member of the juvenile justice commission. The qualification of each member shall be entered in the juvenile court record.

(Added by Stats. 1976, Ch. 1068.)



228

A juvenile justice commission shall elect a chairman and vice chairman annually.

(Added by Stats. 1976, Ch. 1068.)



229

It shall be the duty of a juvenile justice commission to inquire into the administration of the juvenile court law in the county or region in which the commission serves. For this purpose the commission shall have access to all publicly administered institutions authorized or whose use is authorized by this chapter situated in the county or region, shall inspect such institutions no less frequently than once a year, and may hold hearings. A judge of the juvenile court shall have the power to issue subpoenas requiring attendance and testimony of witnesses and production of papers at hearings of the commission.

A juvenile justice commission shall annually inspect any jail or lockup within the county which in the preceding calendar year was used for confinement for more than 24 hours of any minor. It shall report the results of such inspection together with its recommendations based thereon, in writing, to the juvenile court and to the Board of Corrections.

(Amended by Stats. 1996, Ch. 12, Sec. 8. Effective February 14, 1996.)



229.5

(a) Notwithstanding any other provision of law, a juvenile justice commission may inquire into the operation of any group home that serves wards or dependent children of the juvenile court and is located in the county or region the commission serves. The commission may review the safety and well-being of wards or dependent children placed in the group home and the program and services provided in relation to the home s published program statement.

(b) In conducting its review, the commission shall respect the confidentiality of minors records and other information protected under other provisions of law. It may review court or case records of a child provided it keeps the identities of minors named in those records confidential, and may review the financial records of a group home. However, the commission may not review the personnel records of employees or the records of donors to the group home.

(c) The commission shall give the group home manager at least 24 hours advance notice of a visit to a group home. If the commission believes that there is a serious violation of applicable licensing laws or regulations or that residents of a group home are in danger of physical or mental abuse, abandonment or other substantial threat to their health and safety, the commission shall notify the Community Care Licensing Division of the State Department of Social Services for appropriate action, shall consult with the presiding judge of the juvenile court and chief probation officer as to whether or not a visit is appropriate, and shall notify other juvenile justice commissions of its actions, as appropriate.

(d) Upon the completion of a visit, if the commission finds any condition in the group home that poses a danger to its residents or otherwise violates any applicable law, ordinance, or regulation, the commission shall verbally advise the group home manager of its findings, unless it determines that the advisement could be detrimental to the children placed there, and shall send written confirmation of its findings to the group home manager within 14 days. The commission may also report its findings to the presiding judge of the juvenile court, chief probation officer, State Department of Social Services, or other juvenile justice commissions as appropriate. A group home manager may meet with the juvenile justice commission, chief probation officer, county welfare director, juvenile court, or the State Department of Social Services to resolve any problem or to submit a plan of correction.

(Amended by Stats. 2000, Ch. 908, Sec. 1. Effective January 1, 2001.)



230

A juvenile justice commission may recommend to any person charged with the administration of any of the provisions of this chapter such changes as it has concluded, after investigation, will be beneficial. A commission may publicize its recommendations.

(Added by Stats. 1976, Ch. 1068.)



231

Members of a juvenile justice commission shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties. Such reimbursement shall be made by the county of appointment or, in lieu of such actual and necessary expenses the board of supervisors may provide that the members of the commission shall be paid not to exceed the sum of twenty-five dollars ($25) per meeting not exceeding two meetings per month. In the case of a regional justice commission, the duty of reimbursement shall be divided among the participating counties in the manner prescribed by agreement of the boards of supervisors.

(Added by Stats. 1976, Ch. 1068.)



232

The board of supervisors may by ordinance provide for the establishment, support, and maintenance of one or more agencies or departments to cooperate with and assist in coordinating on a countywide basis the work of those community agencies engaged in activities designed to prevent juvenile and adult delinquency; and such agencies or departments may cooperate with any such public or community committees, agencies, or councils at their invitation.

(Added by Stats. 1976, Ch. 1068.)



233

The board of supervisors may by ordinance provide for the establishment, support, and maintenance of a delinquency prevention commission, composed of not fewer than seven citizens, to coordinate on a countywide basis the work of those governmental and nongovernmental organizations engaged in activities designed to prevent juvenile delinquency. If the board so elects, it may designate the juvenile justice commission, or any other committee or council appointed pursuant to Section 232 or 235, to serve in such capacity.

The commission may receive funds from governmental and nongovernmental sources to hire an executive secretary and necessary staff and to defray needed administrative expenses. The board of supervisors may direct any county department to provide necessary staff service to the commission. The commission may expend its funds on specific projects designed to accomplish its objectives.

Members of the delinquency prevention commission shall be appointed by the board of supervisors to serve a term of four years, and they shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties. Upon a vacancy occurring in the membership in the commission and upon the expiration in the term of office of any member, a successor shall be appointed by the board of supervisors. When a vacancy occurs for any reason other than the expiration of a term of office, the appointee to fill such vacancy shall hold office for the unexpired term of his or her predecessor.

The board of supervisors may appoint initial members to any delinquency prevention commission created after the effective date of the amendment made to this section at the 1973 74 Regular Session of the Legislature to hold office for the following terms: one-half of the membership of an even-numbered commission for a term of two years and one-half plus one of the membership of an odd-numbered commission for a term of two years. The remaining initial members and the term of office of each successor appointed to fill a vacancy occurring on the expiration of a term thereafter shall be four years.

For a delinquency prevention commission existing on the effective date of the amendment made to this section at the 1973 74 Regular Session of the Legislature the board of supervisors may at any time upon the expiration of all the members terms of office appoint members to hold office for the following terms: one-half of the membership of an even-numbered commission for a term of two years and one-half plus one of the membership of an odd-numbered commission for a term of two years. The remaining members and the term of office of each successor appointed to fill a vacancy occurring on the expiration of a term thereafter shall be four years.

Notwithstanding the preceding provisions of this section, the board of supervisors shall appoint two or more persons who are between 14 and 21 years of age to membership on a delinquency prevention commission, provided there are available persons between 14 and 21 years of age who are able to carry out the duties of a commission member in a manner satisfactory to the appointing authority.

(Amended by Stats. 1980, Ch. 751, Sec. 3.)



233.5

In a county having a population of over 6,000,000, the board of supervisors may assign the responsibility for assisting and advising the board and other county officers concerning the publication and distribution of allegedly indecent or pornographic materials and such other related duties as the board may determine proper to the delinquency prevention commission established pursuant to Section 233.

(Added by Stats. 1979, Ch. 431.)



234

The board of supervisors may by ordinance provide for the establishment, support, and maintenance of a delinquency prevention agency or department, or may assign delinquency prevention duties to any existing county agency, or department. Any such agency or department may engage in activities designed to prevent juvenile and adult delinquency, including rendering direct and indirect services to persons in the community, and may cooperate with any other agency of government in carrying out its purposes.

(Added by Stats. 1976, Ch. 1068.)



235

The juvenile court and the probation department of any county may establish, or assist in the establishment of, any public council or committee having as its object the prevention of juvenile delinquency and may cooperate with, or participate in, the work of any such councils or committees for the purpose of preventing or decreasing juvenile delinquency, including the improving of recreational, health, and other conditions in the community affecting juvenile welfare.

(Added by Stats. 1976, Ch. 1068.)



236

Notwithstanding any other provision of law, probation departments may engage in activities designed to prevent juvenile delinquency. These activities include rendering direct and indirect services to persons in the community. Probation departments shall not be limited to providing services only to those persons on probation being supervised under Section 330 or 654, but may provide services to any juveniles in the community.

(Added by Stats. 1976, Ch. 1068.)






ARTICLE 3. Probation Commission

240

In counties having a population in excess of 6,000,000 in lieu of a county juvenile justice commission, there shall be a probation commission consisting of not less than seven members who shall be appointed by the same authority as that authorized to appoint the probation officer in that county.

(Amended by Stats. 1987, Ch. 228, Sec. 3.)



241

The members of a probation commission appointed and holding office under prior provisions of law on January 1, 1977, shall continue in office and shall be members of the probation commission created hereby for the same term as that for which they were appointed.

(Amended by Stats. 1987, Ch. 228, Sec. 4.)



241.1

(a) Whenever a minor appears to come within the description of both Section 300 and Section 601 or 602, the county probation department and the child welfare services department shall, pursuant to a jointly developed written protocol described in subdivision (b), initially determine which status will serve the best interests of the minor and the protection of society. The recommendations of both departments shall be presented to the juvenile court with the petition that is filed on behalf of the minor, and the court shall determine which status is appropriate for the minor. Any other juvenile court having jurisdiction over the minor shall receive notice from the court, within five calendar days, of the presentation of the recommendations of the departments. The notice shall include the name of the judge to whom, or the courtroom to which, the recommendations were presented.

(b) (1) The probation department and the child welfare services department in each county shall jointly develop a written protocol to ensure appropriate local coordination in the assessment of a minor described in subdivision (a), and the development of recommendations by these departments for consideration by the juvenile court.

(2) These protocols shall require, but not be limited to, consideration of the nature of the referral, the age of the minor, the prior record of the minor s parents for child abuse, the prior record of the minor for out-of-control or delinquent behavior, the parents cooperation with the minor s school, the minor s functioning at school, the nature of the minor s home environment, and the records of other agencies that have been involved with the minor and his or her family. The protocols also shall contain provisions for resolution of disagreements between the probation and child welfare services departments regarding the need for dependency or ward status and provisions for determining the circumstances under which filing a new petition is required to change the minor s status.

(3) The protocols shall contain the following processes:

(A) A process for determining which agency and court shall supervise a child whose jurisdiction is modified from delinquency jurisdiction to dependency jurisdiction pursuant to paragraph (2) of subdivision (b) of Section 607.2 or subdivision (i) of Section 727.2.

(B) A process for determining which agency and court shall supervise a nonminor dependent under the transition jurisdiction of the juvenile court.

(C) A process that specifically addresses the manner in which supervision responsibility is determined when a nonminor dependent becomes subject to adult probation supervision.

(c) Whenever a minor who is under the jurisdiction of the juvenile court of a county pursuant to Section 300, 601, or 602 is alleged to come within the description of Section 300, 601, or 602 by another county, the county probation department or child welfare services department in the county that has jurisdiction under Section 300, 601, or 602 and the county probation department or child welfare services department of the county alleging the minor to be within one of those sections shall initially determine which status will best serve the best interests of the minor and the protection of society. The recommendations of both departments shall be presented to the juvenile court in which the petition is filed on behalf of the minor, and the court shall determine which status is appropriate for the minor. In making their recommendation to the juvenile court, the departments shall conduct an assessment consistent with the requirements of subdivision (b). Any other juvenile court having jurisdiction over the minor shall receive notice from the court in which the petition is filed within five calendar days of the presentation of the recommendations of the departments. The notice shall include the name of the judge to whom, or the courtroom to which, the recommendations were presented.

(d) Except as provided in subdivision (e), nothing in this section shall be construed to authorize the filing of a petition or petitions, or the entry of an order by the juvenile court, to make a minor simultaneously both a dependent child and a ward of the court.

(e) Notwithstanding subdivision (d), the probation department and the child welfare services department, in consultation with the presiding judge of the juvenile court, in any county may create a jointly written protocol to allow the county probation department and the child welfare services department to jointly assess and produce a recommendation that the child be designated as a dual status child, allowing the child to be simultaneously a dependent child and a ward of the court. This protocol shall be signed by the chief probation officer, the director of the county social services agency, and the presiding judge of the juvenile court prior to its implementation. No juvenile court may order that a child is simultaneously a dependent child and a ward of the court pursuant to this subdivision unless and until the required protocol has been created and entered into. This protocol shall include all of the following:

(1) A description of the process to be used to determine whether the child is eligible to be designated as a dual status child.

(2) A description of the procedure by which the probation department and the child welfare services department will assess the necessity for dual status for specified children and the process to make joint recommendations for the court s consideration prior to making a determination under this section. These recommendations shall ensure a seamless transition from wardship to dependency jurisdiction, as appropriate, so that services to the child are not disrupted upon termination of the wardship.

(3) A provision for ensuring communication between the judges who hear petitions concerning children for whom dependency jurisdiction has been suspended while they are within the jurisdiction of the juvenile court pursuant to Section 601 or 602. A judge may communicate by providing a copy of any reports filed pursuant to Section 727.2 concerning a ward to a court that has jurisdiction over dependency proceedings concerning the child.

(4) A plan to collect data in order to evaluate the protocol pursuant to Section 241.2.

(5) Counties that exercise the option provided for in this subdivision shall adopt either an on-hold system as described in subparagraph (A) or a lead court/lead agency system as described in subparagraph (B). In no case shall there be any simultaneous or duplicative case management or services provided by both the county probation department and the child welfare services department. It is the intent of the Legislature that judges, in cases in which more than one judge is involved, shall not issue conflicting orders.

(A) In counties in which an on-hold system is adopted, the dependency jurisdiction shall be suspended or put on hold while the child is subject to jurisdiction as a ward of the court. When it appears that termination of the court s jurisdiction, as established pursuant to Section 601 or 602, is likely and that reunification of the child with his or her parent or guardian would be detrimental to the child, the county probation department and the child welfare services department shall jointly assess and produce a recommendation for the court regarding whether the court s dependency jurisdiction shall be resumed.

(B) In counties in which a lead court/lead agency system is adopted, the protocol shall include a method for identifying which court or agency will be the lead court/lead agency. That court or agency shall be responsible for case management, conducting statutorily mandated court hearings, and submitting court reports.

(f) Whenever the court determines pursuant to this section or Section 607.2 or 727.2 that it is necessary to modify the court s jurisdiction over a dependent or ward who was removed from his or her parent or guardian and placed in foster care, the court shall ensure that all of the following conditions are met:

(1) The petition under which jurisdiction was taken at the time the dependent or ward was originally removed is not dismissed until the new petition has been sustained.

(2) The order modifying the court s jurisdiction contains all of the following provisions:

(A) Reference to the original removal findings and a statement that findings that continuation in the home is contrary to the child s welfare, and that reasonable efforts were made to prevent removal, remain in effect.

(B) A statement that the child continues to be removed from the parent or guardian from whom the child was removed under the original petition.

(C) Identification of the agency that is responsible for placement and care of the child based upon the modification of jurisdiction.

(Amended by Stats. 2011, Ch. 459, Sec. 5. Effective October 4, 2011.)



241.2

The Judicial Council shall collect and compile all of the data to be collected pursuant to paragraph (4) of subdivision (e) of Section 241.1 and shall prepare an evaluation of the results of the implementation of the protocol authorized in that subdivision for a representative sample of the counties that create a protocol pursuant to that provision. The Judicial Council shall report its findings and any resulting recommendations to the Legislature within two years of the date those counties first deem a child to be a dual status child. The Judicial Council shall review all proposed protocols to ensure that they provide for the collection of adequate, standardized data to perform these evaluations. In order to assist counties with data collection and evaluation, the Judicial Council may prepare model data collection and evaluation provisions that a county must include in their protocol.

(Added by Stats. 2004, Ch. 468, Sec. 2. Effective January 1, 2005.)



242

The members of the probation commission shall hold office for four years and until their successors are appointed and qualify. Of those first appointed, however, one shall hold office for one year, two for two years, two for three years, and two for four years; and the respective terms of the members first appointed shall be determined by lot as soon as possible after their appointment. When a vacancy occurs in a probation commission by expiration of the term of office of any member thereof, his or her successor shall be appointed to hold office for the term of four years. When a vacancy occurs for any other reason the appointee shall hold office for the unexpired term of his or her predecessor.

(Amended by Stats. 1987, Ch. 228, Sec. 5.)



243

The probation commission shall function in an advisory capacity to the probation officer.

(Amended by Stats. 1987, Ch. 228, Sec. 6.)






ARTICLE 4. The Juvenile Court

245

Each superior court shall exercise the jurisdiction conferred by this chapter, and while sitting in the exercise of such jurisdiction, shall be known and referred to as the juvenile court. Appealable orders and judgments of the juvenile court are subject to the appellate jurisdiction of the court of appeal.

(Amended by Stats. 1998, Ch. 931, Sec. 468. Effective September 28, 1998.)



245.5

In addition to all other powers granted by law, the juvenile court may direct all such orders to the parent, parents, or guardian of a minor who is subject to any proceedings under this chapter as the court deems necessary and proper for the best interests of or for the rehabilitation of the minor. These orders may concern the care, supervision, custody, conduct, maintenance, and support of the minor, including education and medical treatment.

(Amended by Stats. 1990, Ch. 182, Sec. 6.)



246

The presiding judge of the superior court shall annually, in the month of January, designate one or more judges of the court to hear all cases under this chapter during the ensuing year, and shall, from time to time, designate such additional judges as may be necessary for the prompt disposition of the judicial business before the juvenile court.

In all counties where more than one judge is designated as a judge of the juvenile court, the presiding judge of the superior court shall also designate one such judge as presiding judge of the juvenile court.

(Amended by Stats. 2002, Ch. 784, Sec. 609. Effective January 1, 2003.)



247.5

The provisions of Sections 170 and 170.6 of the Code of Civil Procedure shall apply to a referee, provided, that the presiding judge of the juvenile court shall if the motion is granted reassign the matter to another referee or to a judge of the juvenile court.

(Added by renumbering Section 553.2 by Stats. 1977, Ch. 910.)



248

(a) A referee shall hear those cases that are assigned to him or her by the presiding judge of the juvenile court, with the same powers as a judge of the juvenile court, except that a referee shall not conduct any hearing to which the state or federal constitutional prohibitions against double jeopardy apply unless all of the parties thereto stipulate in writing that the referee may act in the capacity of a temporary judge. A referee shall promptly furnish to the presiding judge of the juvenile court and the minor, if the minor is 14 or more years of age or if younger has so requested, and shall serve upon the minor s attorney of record and the minor s parent or guardian or adult relative and the attorney of record for the minor s parent or guardian or adult relative a written copy of his or her findings and order and shall also furnish to the minor, if the minor is 14 or more years of age or if younger has so requested, and to the parent or guardian or adult relative, with the findings and order, a written explanation of the right of those persons to seek review of the order by the juvenile court.

(b) Service, as provided in this section, shall be made as follows:

(1) If a minor, parent, or guardian is present in court at the time the findings and order are made, then the findings and order may be served in court on any minor, parent, or guardian who is present in court on that date and a written explanation of the right to seek review of the order as required pursuant to subdivision (a) shall be furnished at that time.

(2) If paragraph (1) is not applicable, service shall be made by mail, within the time period specified in Section 248.5, to the last known address of those persons or to the address designated by those persons appearing at the hearing before the referee and the mailing shall include, if applicable, the written explanation of the right to seek review of the order. If the parent or guardian does not have a last known address designated, then service by mail shall be to that party in care of his or her counsel.

(Amended by Stats. 2010, Ch. 66, Sec. 1. Effective January 1, 2011.)



248.5

All written findings and orders of the court shall be served by the clerk of the court personally or by first-class mail within three judicial days of their issuance on the petitioner, the minor or the minor s counsel, the parent or the parent s counsel, and the guardian or the guardian s counsel.

(Added by Stats. 1990, Ch. 1530, Sec. 2.)



249

No order of a referee removing a minor from his home shall become effective until expressly approved by a judge of the juvenile court.

(Added by Stats. 1976, Ch. 1068.)



250

Except as provided in Section 251, all orders of a referee other than those specified in Section 249 shall become immediately effective, subject also to the right of review as hereinafter provided, and shall continue in full force and effect until vacated or modified upon rehearing by order of the judge of the juvenile court. In a case in which an order of a referee becomes effective without approval of a judge of the juvenile court, it becomes final on the expiration of the time allowed by Section 252 for application for rehearing, if application therefor is not made within such time and if the judge of the juvenile court has not within such time ordered a rehearing pursuant to Section 253.

Where a referee sits as a temporary judge, his or her orders become final in the same manner as orders made by a judge.

(Amended by Stats. 1980, Ch. 532, Sec. 2.)



251

The judge of the juvenile court, or in counties having more than one judge of the juvenile court, the presiding judge of the juvenile court may establish requirements that any or all orders of referees shall be expressly approved by a judge of the juvenile court before becoming effective.

(Added by Stats. 1976, Ch. 1068.)



252

At any time prior to the expiration of 10 days after service of a written copy of the order and findings of a referee, a minor or his or her parent or guardian or, in cases brought pursuant to Section 300, the county welfare department may apply to the juvenile court for a rehearing. That application may be directed to all or to any specified part of the order or findings, and shall contain a statement of the reasons the rehearing is requested. If all of the proceedings before the referee have been taken down by an official reporter, the judge of the juvenile court may, after reading the transcript of those proceedings, grant or deny the application. If proceedings before the referee have not been taken down by an official reporter, the application shall be granted as of right. If an application for rehearing is not granted, denied, or extended within 20 days following the date of its receipt, it shall be deemed granted. However, the court, for good cause, may extend the period beyond 20 days, but not in any event beyond 45 days, following the date of receipt of the application, at which time the application for rehearing shall be deemed granted unless it is denied within that period. All decisions to grant or deny the application, or to extend the period, shall be expressly made in a written minute order with copies provided to the minor or his or her parent or guardian, and to the attorneys of record.

(Amended by Stats. 1997, Ch. 510, Sec. 2. Effective January 1, 1998.)



253

A judge of the juvenile court may, on his own motion made within 20 judicial days of the hearing before a referee, order a rehearing of any matter heard before a referee.

(Added by Stats. 1976, Ch. 1068.)



254

All rehearings of matters heard before a referee shall be before a judge of the juvenile court and shall be conducted de novo.

(Added by Stats. 1976, Ch. 1068.)



255

The court may appoint as subordinate judicial officers one or more persons of suitable experience, who may be a probation officer or assistant or deputy probation officers, to serve as juvenile hearing officers on a full-time or part-time basis. A hearing officer shall serve at the pleasure of the court, and unless the court makes an order terminating the appointment of a hearing officer, the hearing officer shall continue to serve until the appointment of his or her successor. The court shall determine whether any compensation shall be paid to hearing officers, not otherwise employed by a public agency or holding another public office, and shall establish the amounts and rates thereof. An appointment of a probation officer, assistant probation officer, or deputy probation officer as a juvenile hearing officer may be made only with the consent of the probation officer. A juvenile court shall be known as the Informal Juvenile and Traffic Court when a hearing officer appointed pursuant to this section hears a case specified in Section 256.

(Amended by Stats. 2002, Ch. 784, Sec. 610. Effective January 1, 2003.)



256

Subject to the orders of the juvenile court, a juvenile hearing officer may hear and dispose of any case in which a minor under the age of 18 years as of the date of the alleged offense is charged with (1) any violation of the Vehicle Code, except Section 23136, 23140, 23152, or 23153 of that code, not declared to be a felony, (2) a violation of subdivision (m) of Section 602 of the Penal Code, (3) a violation of the Fish and Game Code not declared to be a felony, (4) a violation of any of the equipment provisions of the Harbors and Navigation Code or the vessel registration provisions of the Vehicle Code, (5) a violation of any provision of state or local law relating to traffic offenses, loitering or curfew, or evasion of fares on a public transportation system, as defined by Section 99211 of the Public Utilities Code, (6) a violation of Section 27176 of the Streets and Highways Code, (7) a violation of Section 640 or 640a of the Penal Code, (8) a violation of the rules and regulations established pursuant to Sections 5003 and 5008 of the Public Resources Code, (9) a violation of Section 33211.6 of the Public Resources Code, (10) a violation of Section 25658, 25658.5, 25661, or 25662 of the Business and Professions Code, (11) a violation of subdivision (f) of Section 647 of the Penal Code, (12) a misdemeanor violation of Section 594 of the Penal Code, involving defacing property with paint or any other liquid, (13) a violation of subdivision (b), (d), or (e) of Section 594.1 of the Penal Code, (14) a violation of subdivision (b) of Section 11357 of the Health and Safety Code, (15) any infraction, or (16) any misdemeanor for which the minor is cited to appear by a probation officer pursuant to subdivision (f) of Section 660.5.

(Amended by Stats. 2000, Ch. 228, Sec. 1. Effective January 1, 2001.)



256.5

A juvenile hearing officer may request the juvenile court judge or referee to issue a warrant of arrest against a minor who is issued and signs a written notice to appear for any violation listed in Section 256 and who fails to appear at the time and place designated in the notice. The juvenile court judge or referee may issue and have delivered for execution a warrant of arrest against a minor within 20 days after the minor s failure to appear as promised or within 20 days after the minor s failure to appear after a lawfully granted continuance of his or her promise to appear. A juvenile hearing officer who is also a referee or juvenile court judge may personally issue the warrant of arrest.

(Amended by Stats. 1997, Ch. 679, Sec. 3. Effective January 1, 1998.)



257

(a) (1) Except in the case of infraction violations, with the consent of the minor, a hearing before a juvenile hearing officer, or a hearing before a referee or a judge of the juvenile court, where the minor is charged with an offense as specified in this section, may be conducted upon an exact legible copy of a written notice given pursuant to Article 2 (commencing with Section 40500) of Chapter 2 of Division 17 or Section 41103 of the Vehicle Code, or an exact legible copy of a written notice given pursuant to Chapter 5C (commencing with Section 853.5) of Title 3 of Part 2 of the Penal Code when the offense charged is a violation listed in Section 256, or an exact legible copy of a citation as set forth in subdivision (e) of Section 660.5, in lieu of a petition as provided in Article 16 (commencing with Section 650).

(2) Notwithstanding any other provision of law, in the case of infraction violations, consent of the minor is not required prior to conducting a hearing upon written notice to appear.

(b) Prior to the hearing, the judge, referee, or juvenile hearing officer may request the probation officer to commence a proceeding, as provided in Article 16 (commencing with Section 650), in lieu of a hearing in Informal Juvenile and Traffic Court.

(Amended by Stats. 2001, Ch. 830, Sec. 4. Effective January 1, 2002.)



258

(a) Upon a hearing conducted in accordance with Section 257, and upon either an admission by the minor of the commission of a violation charged, or a finding that the minor did in fact commit the violation, the judge, referee, or juvenile hearing officer may do any of the following:

(1) Reprimand the minor and take no further action.

(2) Direct that the probation officer undertake a program of supervision of the minor for a period not to exceed six months, in addition to or in place of the following orders.

(3) Order that the minor pay a fine up to the amount that an adult would pay for the same violation, unless the violation is otherwise specified within this section, in which case the fine shall not exceed two hundred fifty dollars ($250). This fine may be levied in addition to or in place of the following orders and the court may waive any or all of this fine, if the minor is unable to pay. In determining the minor s ability to pay, the court may not consider the ability of the minor s family to pay.

(4) Subject to the minor s right to a restitution hearing, order that the minor pay restitution to the victim, in lieu of all or a portion of the fine specified in paragraph (3). The total dollar amount of the fine, restitution, and any program fees ordered pursuant to paragraph (9) may not exceed the maximum amount which may be ordered pursuant to paragraph (3).This paragraph may not be construed to limit the right to recover damages, less any amount actually paid in restitution, in a civil action.

(5) Order that the driving privileges of the minor be suspended or restricted as provided in the Vehicle Code or, notwithstanding Section 13203 of the Vehicle Code or any other provision of law, when the Vehicle Code does not provide for the suspension or restriction of driving privileges, that, in addition to any other order, the driving privileges of the minor be suspended or restricted for a period of not to exceed 30 days.

(6) In the case of a traffic related offense, order the minor to attend a licensed traffic school, or other court approved program of traffic school instruction pursuant to Chapter 1.5 (commencing with Section 11200) of Division 5 of the Vehicle Code, to be completed by the juvenile within 60 days of the court order.

(7) Order that the minor produce satisfactory evidence that the vehicle or its equipment has been made to conform with the requirements of the Vehicle Code pursuant to Section 40150 of the Vehicle Code if the violation involved an equipment violation.

(8) Order that the minor perform community service work in a public entity or any private nonprofit entity, for not more than 50 hours over a period of 60 days, during times other than his or her hours of school attendance or employment. Work performed pursuant to this paragraph may not exceed 30 hours during any 30-day period. The timeframes established by this paragraph may not be modified except in unusual cases where the interests of justice would best be served. When the order to work is made by a referee or a juvenile hearing officer, it shall be approved by a judge of the juvenile court.

For the purposes of this paragraph, a judge, referee, or juvenile hearing officer may not, without the consent of the minor, order the minor to perform work with a private nonprofit entity that is affiliated with any religion.

(9) In the case of a misdemeanor, order that the minor participate in and complete a counseling or educational program, or, if the offense involved a violation of a controlled substance law, a drug treatment program, if those programs are available. Any fees for participation shall be subject to the right to a hearing as the minor s ability to pay and may not, together with any fine or restitution order, exceed the maximum amount that may be ordered pursuant to paragraph (3).

(10) Require that the minor attend a school program without unexcused absence.

(11) If the offense is a misdemeanor committed between 10 p.m. and 6 a.m., require that the minor be at his or her legal residence at hours to be specified by the juvenile hearing officer between the hours of 10 p.m. and 6 a.m., except for a medical or other emergency, unless the minor is accompanied by his or her parent, guardian, or other person in charge of the minor. The maximum length of an order made pursuant to this paragraph shall be six months from the effective date of the order.

(12) Make any or all of the following orders with respect to a violation of the Fish and Game Code which is not charged as a felony:

(A) That the fishing or hunting license involved be suspended or restricted.

(B) That the minor work in a park or conservation area for a total of not to exceed 20 hours over a period not to exceed 30 days, during times other than his or her hours of school attendance or employment.

(C) That the minor forfeit, pursuant to Section 12157 of the Fish and Game Code, any device or apparatus designed to be, and capable of being, used to take birds, mammals, fish, reptiles, or amphibia and which was used in committing the violation charged. The judge, referee, or juvenile hearing officer shall, if the minor committed an offense which is punishable under Section 12008 of the Fish and Game Code, order the device or apparatus forfeited pursuant to Section 12157 of the Fish and Game Code.

(13) If the violation charged is of an ordinance of a city, county, or local agency relating to loitering, curfew, or fare evasion on a public transportation system, as defined by Section 99211 of the Public Utilities Code, or is a violation of Section 640 or 640a of the Penal Code, make the order that the minor shall perform community service for a total time not to exceed 20 hours over a period not to exceed 30 days, during times other than his or her hours of school attendance or employment.

(b) The judge, referee, or juvenile hearing officer shall retain jurisdiction of the case until all orders made under this section have been fully complied with.

(Amended by Stats. 2003, Ch. 149, Sec. 89. Effective January 1, 2004.)



260

A juvenile hearing officer shall promptly furnish a written report of his or her findings and orders to the clerk of the juvenile court. The clerk of the juvenile court shall promptly transmit an abstract of those findings and orders to the Department of Motor Vehicles.

(Amended by Stats. 1997, Ch. 679, Sec. 6. Effective January 1, 1998.)



261

Subject to the provisions of Section 262, all orders of a juvenile hearing officer shall be immediately effective.

(Amended by Stats. 1997, Ch. 679, Sec. 7. Effective January 1, 1998.)



262

Upon motion of the minor or his or her parent or guardian for good cause, or upon his or her own motion, a judge of the juvenile court may set aside or modify any order of a juvenile hearing officer, or may order or himself or herself conduct a rehearing. If the minor or parent or guardian has made a motion that the judge set aside or modify the order or has applied for a rehearing, and the judge has not set aside or modified the order or ordered or conducted a rehearing within 10 days after the date of the order, the motion or application shall be deemed denied as of the expiration of that period.

(Amended by Stats. 1997, Ch. 679, Sec. 8. Effective January 1, 1998.)



263

At any time prior to the final disposition of a hearing pursuant to Section 257, the judge, referee, or juvenile hearing officer may, on motion of the minor, his or her parent, or guardian, or on its own motion, transfer the case to the county of the minor s residence for further proceedings pursuant to Sections 258, 260, 261, and 262.

(Amended by Stats. 1997, Ch. 679, Sec. 9. Effective January 1, 1998.)



264

At the direction and under the supervision of the Judicial Council, judges of the juvenile courts and juvenile court referees shall meet from time to time in statewide or regional conferences, to discuss problems arising in the course of administration of this chapter, for the purpose of improving the administration of justice in the juvenile courts. Actual and necessary expenses incurred by a judge or referee in attending any such conference shall be a charge upon the county.

(Added by Stats. 1976, Ch. 1068.)



265

The Judicial Council shall establish rules governing practice and procedure in the juvenile court not inconsistent with law.

(Added by Stats. 1976, Ch. 1068.)






ARTICLE 5. Probation Officers

270

Except as provided in Section 69906.5 of the Government Code, there shall be in each county the offices of probation officer, assistant probation officer, and deputy probation officer. A probation officer shall be appointed in every county.

Probation officers in any county shall be nominated by the juvenile justice commission or regional juvenile justice commission of such county in such manner as the judge of the juvenile court in that county shall direct, and shall then be appointed by such judge.

The probation officer may appoint as many deputies or assistant probation officers as the probation officer desires; but such deputies or assistant probation officers shall not have authority to act until their appointments have been approved by a majority vote of the members of the juvenile justice commission, and by the judge of the juvenile court. The term of office of each such deputy or assistant probation officer shall expire with the term of the probation officer who appointed the deputy or assistant probation officer, but the probation officer, with the written approval of the majority of the members of the juvenile justice commission and of the judge of the juvenile court, may, in the probation officer s discretion, revoke and terminate any such appointment at any time.

Probation officers may at any time be removed by the judge of the juvenile court for good cause shown; and the judge of the juvenile court may in the judge s discretion at any time remove any such probation officer with the written approval of a majority of the members of the juvenile justice commission.

(Amended by Stats. 2002, Ch. 784, Sec. 611. Effective January 1, 2003.)



271

In counties having charters which provide a method of appointment and tenure of office for probation officers, assistant probation officers, deputy probation officers, and the superintendent, matron, and other employees of the juvenile hall, such charter provisions shall control as to such matters, and in counties which have established or hereafter establish merit or civil service systems governing the methods of, appointment and the tenure of office of, probation officers, assistant probation officers, deputy probation officers, and of the superintendents, matrons and other employees of the juvenile hall, the provisions of such merit or civil service systems shall control as to such matters; but in all other counties, such matters shall be controlled exclusively by the provisions of this code.

(Added by Stats. 1976, Ch. 1068.)



272

(a) (1) The board of supervisors may delegate to the county welfare department all or part of the duties of the probation officer concerning dependent children described in Section 300.

(2) The State Department of Social Services may delegate child welfare service or AFDC-FC foster care payment duties, or both, concerning dependent children described in Section 300 to any Indian tribe that has entered into an agreement pursuant to Section 10553.1.

(b) The board of supervisors may also delegate to those persons within the county welfare department and to any Indian tribe that has entered into an agreement pursuant to Section 10553.1 performing child welfare services the probation officer s right of access to state summary criminal history information pursuant to Section 11105 of the Penal Code as is necessary to carry out its duties concerning children reasonably believed to be described by Section 300. The information shall include any current incarceration, the location of any current probation or parole, any current requirement that the individual register pursuant to Section 290 or 457.1 of the Penal Code, or pursuant to Section 11140 or 11590 of the Health and Safety Code, and any history of offenses involving abuse or neglect of, or violence against, a child, or convictions of any offenses involving violence, sexual offenses, the abuse or illegal possession, manufacture, or sale of alcohol or controlled substances, and any arrest for which the person is released on bail or on his or her own recognizance.

(c) Notwithstanding subdivision (a), a social worker in a county welfare department or an Indian tribe that has entered into an agreement pursuant to Section 10553.1 may perform the duties specified by Section 306.

(Amended by Stats. 1995, Ch. 724, Sec. 2. Effective January 1, 1996.)



273

The probation officer may, within budgetary limitations established by the board of supervisors, employ such psychiatrists, psychologists, and other clinical experts as are required to assist in determining appropriate treatment of minors within the jurisdiction of the juvenile court and in the implementation of such treatment.

(Added by Stats. 1976, Ch. 1068.)



274

Each probation officer and each assistant and deputy probation officer receiving an official salary shall furnish a bond in the sum of not more than two thousand dollars ($2,000) and approved by the judge of the juvenile court, conditioned for the faithful discharge of the duties of his office. If such bonds, or any of them, are furnished by a surety company licensed to transact business in the state, the premium thereon shall be paid out of the county treasury. In the event the probation officer, assistants and deputies are included as covered employees in a master bond pursuant to Sections 1481 and 1481.1 of the Government Code, the individual bonds prescribed above shall not be required.

(Added by Stats. 1976, Ch. 1068.)



275

(a) For the purpose of handling the reimbursement and other payments provided for in this chapter, the probation officer or other county officer designated by the board of supervisors of the county shall keep suitable books and accounts and shall give and keep suitable receipts and vouchers.

(b) The auditor of the county shall audit these books and accounts annually, or at least biennially if so ordered by the board of supervisors upon the recommendation of the county auditor, on a fiscal year basis ending June 30 and shall make a report thereon to the judge of the court and to the supervisors of the county prior to the 31st day of the next succeeding month of January. This subdivision shall become inoperative on July 1, 1993, and shall remain inoperative until July 1, 1994, on which date this section shall become operative.

(Amended by Stats. 1993, Ch. 60, Sec. 12. Effective June 30, 1993.)



276

In addition to the powers and duties of the probation officer elsewhere prescribed in this chapter, the probation officer is authorized to receive money, give his or her receipt therefor, deposit or invest such money as soon as practicable in the county treasury, in a commercial bank account designated and approved for such a purpose by the board of supervisors, or in investment certificates or share accounts issued by a savings and loan association doing business in this state, insured by the Federal Savings and Loan Insurance Corporation and designated and approved for such purpose by the board of supervisors, and direct the disbursement thereof, in any of the following instances:

(a) Money payable to spouse or child in an action for divorce, separate maintenance, or similar action, together with court costs, upon order of a court of competent jurisdiction. Instead of designating the probation officer to act as court trustee for the receipt and disbursement of money payable to a spouse or child under this subdivision, the court may designate in its order a bonded employee of the court to act as court trustee for that purpose.

(b) Money payable to or on behalf of a ward or dependent child of the juvenile court or a person concerning whom a petition has been filed in the juvenile court. The probation officer may petition the court for approval of any past or prospective disbursement.

(c) Money payable to, by, or on behalf of probationers under the supervision of the probation officer. The probation officer may petition the court for approval of any past or prospective disbursement.

(d) Money payable to a child, wife, or indigent parent when it has been alleged or claimed that there has been a violation of either Section 270, 270a, or 270c of the Penal Code and the matter has been referred to the probation officer by the district attorney.

(e) Gifts of money made to the county to assist in the prevention or correction of delinquency or crime when the donor requests the probation officer to disburse such funds for such purposes and the board of supervisors accepts the gift upon such conditions.

(f) Other similar cases.

In addition to the foregoing, the probation officer is authorized to receive money payable to the county when ordered to do so by a court of competent jurisdiction. Such money shall be deposited or invested in the same manner as the other items set forth in this section.

If a bank account or savings and loan association investment certificate or share account is authorized pursuant to this section, the probation officer shall pay into the county treasury all money collected by him or under his or her control during the preceding month that is payable into the treasury in conformity with Section 24353 of the Government Code.

(Amended by Stats. 1992, Ch. 848, Sec. 13. Effective September 22, 1992.)



277

The probation officer may authorize the sale of articles of handiwork made by wards under the jurisdiction of the probation officer to the public at probation institutions, in public buildings, at fairs, or on property operated by nonprofit associations. The cost of any county materials or other property consumed in the manufacture of articles shall be paid for out of funds received from the sale of the articles. The remainder of any funds received from the sale of the articles shall be placed in the ward s trust account pursuant to subdivision (b) of Section 276.

(Added by Stats. 1976, Ch. 1068.)



278

The board of supervisors may delegate to the auditor or other county officer any of the functions of the probation officer authorized by Section 276 and required by Sections 1685 to 1687, inclusive, of the Code of Civil Procedure.

(Added by Stats. 1976, Ch. 1068.)



279

The board of supervisors may impose a service charge at a uniform rate sufficient to defray the cost of services of the probation officer or other officer designated to act as trustee, not exceeding 2 percent of the amount collected, in addition to the payments made under subdivision (a), (c), (d), or (f) of Section 276. However, a service charge may not be imposed for services relating to child support.

The service charge imposed in relation to payments under subdivision (c) of Section 276 shall be imposed only for payments made by probationers, and the service charge imposed in relation to payments made under subdivision (f) of Section 276 shall be imposed only for cases similar to those listed in subdivision (a), (c), or (d) of that section.

When the payments are ordered by the court, the payment of the service charge shall be included in the order. All proceeds shall be deposited in the general fund of the county.

(Amended by Stats. 1992, Ch. 848, Sec. 14. Effective September 22, 1992.)



280

Except where waived by the probation officer, judge, or referee and the minor, the probation officer shall be present in court to represent the interests of each person who is the subject of a petition to declare that person to be a ward or dependent child upon all hearings or rehearings of his or her case, and shall furnish to the court such information and assistance as the court may require. If so ordered, the probation officer shall take charge of that person before and after any hearing or rehearing.

It shall be the duty of the probation officer to prepare for every hearing on the disposition of a case as provided by Section 356, 358, 358.1, 361.5, 364, 366, 366.2, or 366.21 as is appropriate for the specific hearing, or, for a hearing as provided by Section 702, a social study of the minor, containing such matters as may be relevant to a proper disposition of the case. The social study shall include a recommendation for the disposition of the case.

(Amended by Stats. 1987, Ch. 1485, Sec. 2.)



281

The probation officer shall upon order of any court in any matter involving the custody, status, or welfare of a minor or minors, make an investigation of appropriate facts and circumstances and prepare and file with the court written reports and written recommendations in reference to such matters. The court is authorized to receive and consider the reports and recommendations of the probation officer in determining any such matter.

(Added by Stats. 1976, Ch. 1068.)



281.5

If a probation officer determines to recommend to the court that a minor alleged to come within Section 300, 601, or 602, or adjudged to come within Section 300, 601, or 602 should be removed from the physical custody of his parent or guardian, the probation officer shall give primary consideration to recommending to the court that the minor be placed with a relative of the minor, if such placement is in the best interests of the minor and will be conducive to reunification of the family.

(Added by Stats. 1977, Ch. 236.)



282

At any time the judge of the juvenile court may, and upon the request of the county board of supervisors shall, require the probation officer to examine into and report to the court upon the qualifications and management of any society, association, or corporation, other than a state institution, which applies for or receives custody of any ward or dependent child of the juvenile court. No probation officer, however, shall, under authority of this section, enter any institution without its consent. If such consent is refused, commitments to that institution shall not be made.

(Added by Stats. 1976, Ch. 1068.)



283

Every probation officer, assistant probation officer, and deputy probation officer shall have the powers and authority conferred by law upon peace officers listed in Section 830.5 of the Penal Code.

(Added by Stats. 1976, Ch. 1068.)



284

All probation officers shall make such special and periodic reports to the Youth Authority as the authority may require and upon forms furnished by the authority.

(Added by Stats. 1976, Ch. 1068.)



285

All probation officers shall make periodic reports to the Attorney General at those times and in the manner prescribed by the Attorney General, provided that no names or social security numbers shall be transmitted regarding any proceeding under Section 300 or 601.

(Amended by Stats. 2004, Ch. 405, Sec. 25. Effective January 1, 2005.)



286

Any person lawfully appointed to serve as a probation officer or assistant or deputy probation officer prior to the effective date of this section shall continue in his office or employment as if appointed in the manner prescribed by this article.

(Added by Stats. 1976, Ch. 1068.)






ARTICLE 5.5. Notices in Dependent Child Proceedings

290.1

If the probation officer or social worker determines that the child shall be retained in custody, he or she shall immediately file a petition pursuant to Section 332 with the clerk of the juvenile court, who shall set the matter for hearing on the detention hearing calendar. The probation officer or social worker shall serve notice as prescribed in this section.

(a) Notice shall be given to the following persons whose whereabouts are known or become known prior to the initial petition hearing:

(1) The mother.

(2) The father or fathers, presumed and alleged.

(3) The legal guardian or guardians.

(4) The child, if the child is 10 years of age or older.

(5) Any known sibling of the child who is the subject of the hearing if that sibling either is the subject of a dependency proceeding or has been adjudged to be a dependent child of the juvenile court. If the sibling is 10 years of age or older, the sibling, the sibling s caregiver, and the sibling s attorney. If the sibling is under 10 years of age, the sibling s caregiver and the sibling s attorney. However, notice is not required to be given to any sibling whose matter is calendared in the same court on the same day.

(6) If there is no parent or guardian residing in California, or if the residence is unknown, then to any adult relative residing within the county or if none, the adult relative residing nearest the court.

(7) The attorney for the parent or parents, or legal guardian or guardians.

(8) The district attorney, if the district attorney has notified the clerk of the court that he or she wishes to receive the petition, containing the time, date, and place of the hearing.

(9) The probate department of the superior court that appointed the guardian, if the child is a ward of a guardian appointed pursuant to the Probate Code.

(b) No notice is required for a parent whose parental rights have been terminated.

(c) The notice shall be given as soon as possible after the filing of the petition.

(d) The notice of the initial petition hearing shall include all of the following:

(1) The date, time, and place of the hearing.

(2) The name of the child.

(3) A copy of the petition.

(e) Service of the notice shall be written or oral. If the person being served cannot read, notice shall be given orally.

(f) If the probation officer or social worker knows or has reason to know that an Indian child is involved, notice shall be given in accordance with Section 224.2.

(Amended by Stats. 2006, Ch. 838, Sec. 36. Effective January 1, 2007.)



290.2

Upon the filing of a petition by a probation officer or social worker, the clerk of the juvenile court shall issue notice, to which shall be attached a copy of the petition, and he or she shall cause the same to be served as prescribed in this section.

(a) Notice shall be given to the following persons whose address is known or becomes known prior to the initial petition hearing:

(1) The mother.

(2) The father or fathers, presumed and alleged.

(3) The legal guardian or guardians.

(4) The child, if the child is 10 years of age or older.

(5) Any known sibling of the child who is the subject of the hearing if that sibling either is the subject of a dependency proceeding or has been adjudged to be a dependent child of the juvenile court. If the sibling is 10 years of age or older, the sibling, the sibling s caregiver, and the sibling s attorney. If the sibling is under 10 years of age, the sibling s caregiver and the sibling s attorney. However, notice is not required to be given to any sibling whose matter is calendared in the same court on the same day.

(6) If there is no parent or guardian residing in California, or if the residence is unknown, to any adult relative residing within the county or if none, the adult relative residing nearest the court.

(7) Upon reasonable notification by counsel representing the child, parent, or guardian, the clerk of the court shall give notice to that counsel as soon as possible.

(8) The district attorney, if the district attorney has notified the clerk of the court that he or she wishes to receive the petition, containing the time, date, and place of the hearing.

(9) The probate department of the superior court that appointed the guardian, if the child is a ward of a guardian appointed pursuant to the Probate Code.

(b) No notice is required for a parent whose parental rights have been terminated.

(c) Notice shall be served as follows:

(1) If the child is retained in custody, the notice shall be given to the persons required to be noticed as soon as possible, and at least five days before the hearing, unless the hearing is set to be heard in less than five days in which case notice shall be given at least 24 hours prior to the hearing.

(2) If the child is not retained in custody, the notice shall be given to those persons required to be noticed at least 10 days prior to the date of the hearing. If any person who is required to be given notice is known to reside outside of the county, the clerk of the juvenile court shall mail the notice and copy of the petition by first-class mail, to that person as soon as possible after the filing of the petition and at least 10 days before the time set for hearing. Failure to respond to the notice is not cause for an arrest or detention. In the instance of a failure to appear after notice by first-class mail, the court shall direct that the notice and copy of the petition be personally served on all persons required to receive the notice and copy of the petition. For these purposes, personal service of the notice and copy of the petition outside of the county at least 10 days before the time set for hearing is equivalent to service by first-class mail. Service may be waived by any person by a voluntary appearance entered in the minutes of the court or by a written waiver of service filed with the clerk of the court at, or prior to, the hearing.

(d) The notice of the initial petition hearing shall include all of the following:

(1) The date, time, and place of the hearing.

(2) The name of the child.

(3) A copy of the petition.

(e) If the court knows or has reason to know that an Indian child is involved, notice shall be given in accordance with Section 224.2.

(Amended by Stats. 2006, Ch. 838, Sec. 37. Effective January 1, 2007.)



291

After the initial petition hearing, the clerk of the court shall cause the notice to be served in the following manner:

(a) Notice of the hearing shall be given to the following persons:

(1) The mother.

(2) The father or fathers, presumed and alleged.

(3) The legal guardian or guardians.

(4) The child, if the child is 10 years of age or older.

(5) Any known sibling of the child who is the subject of the hearing if that sibling either is the subject of a dependency proceeding or has been adjudged to be a dependent child of the juvenile court. If the sibling is 10 years of age or older, the sibling, the sibling s caregiver, and the sibling s attorney. If the sibling is under 10 years of age, the sibling s caregiver and the sibling s attorney. However, notice is not required to be given to any sibling whose matter is calendared in the same court on the same day.

(6) Each attorney of record unless counsel of record is present in court when the hearing is scheduled, then no further notice need be given.

(7) If there is no parent or guardian residing in California, or if the residence is unknown, then to any adult relative residing within the county or if none, the adult relative residing nearest the court.

(8) If the hearing is a dispositional hearing that is also serving as a permanency hearing pursuant to subdivision (f) of Section 361.5, notice shall be given to the current caregiver for the child, including foster parents, relative caregivers, preadoptive parents, and nonrelative extended family members. Any person notified may attend all hearings and may submit any information he or she deems relevant to the court in writing.

(b) No notice is required for a parent whose parental rights have been terminated.

(c) Notice shall be served as follows:

(1) If the child is detained, the notice shall be given to the persons required to be noticed as soon as possible, and at least five days before the hearing, unless the hearing is set less than five days and then at least 24 hours prior to the hearing.

(2) If the child is not detained, the notice shall be given to those persons required to be noticed at least 10 days prior to the date of the hearing.

(d) The notice shall include all of the following:

(1) The name and address of the person notified.

(2) The nature of the hearing.

(3) Each section and subdivision under which the proceeding has been initiated.

(4) The date, time, and place of the hearing.

(5) The name of the child upon whose behalf the petition has been brought.

(6) A statement that:

(A) If they fail to appear, the court may proceed without them.

(B) The child, parent, guardian, Indian custodian, or adult relative to whom notice is required to be given pursuant to paragraph (1), (2), (3), (4), or (7) of subdivision (a) is entitled to have an attorney present at the hearing.

(C) If the parent, guardian, Indian custodian, or adult relative noticed pursuant to paragraph (1), (2), (3), or (7) of subdivision (a) is indigent and cannot afford an attorney, and desires to be represented by an attorney, the parent, guardian, Indian custodian, or adult relative shall promptly notify the clerk of the juvenile court.

(D) If an attorney is appointed to represent the parent, guardian, Indian custodian, or adult relative, the represented person shall be liable for all or a portion of the costs to the extent of his or her ability to pay.

(E) The parent, guardian, Indian custodian, or adult relative may be liable for the costs of support of the child in any out-of-home placement.

(7) A copy of the petition.

(e) Service of the notice of the hearing shall be given in the following manner:

(1) If the child is detained and the persons required to be noticed are not present at the initial petition hearing, they shall be noticed by personal service or by certified mail, return receipt requested.

(2) If the child is detained and the persons required to be noticed are present at the initial petition hearing, they shall be noticed by personal service or by first-class mail.

(3) If the child is not detained, the persons required to be noticed shall be noticed by personal service or by first-class mail, unless the person to be served is known to reside outside the county, in which case service shall be by first-class mail.

(f) Any of the notices required to be given under this section or Sections 290.1 and 290.2 may be waived by a party in person or through his or her attorney, or by a signed written waiver filed on or before the date scheduled for the hearing.

(g) If the court knows or has reason to know that an Indian child is involved, notice shall be given in accordance with Section 224.2.

(Amended by Stats. 2007, Ch. 583, Sec. 20. Effective January 1, 2008.)



292

The social worker or probation officer shall give notice of the review hearing held pursuant to Section 364 in the following manner:

(a) Notice of the hearing shall be given to the following persons:

(1) The mother.

(2) The presumed father or any father receiving services.

(3) The legal guardian or guardians.

(4) The child, if the child is 10 years of age or older.

(5) Any known sibling of the child who is the subject of the hearing if that sibling either is the subject of a dependency proceeding or has been adjudged to be a dependent child of the juvenile court. If the sibling is 10 years of age or older, the sibling, the sibling s caregiver, and the sibling s attorney. If the sibling is under 10 years of age, the sibling s caregiver and the sibling s attorney. However, notice is not required to be given to any sibling whose matter is calendared in the same court on the same day.

(6) Each attorney of record, if that attorney was not present at the time that the hearing was set by the court.

(b) No notice is required for a parent whose parental rights have been terminated.

(c) The notice of the hearing shall be served not earlier than 30 days, nor later than 15 days, before the hearing.

(d) The notice shall contain a statement regarding the nature of the hearing to be held and any change in the custody or status of the child being recommended by the supervising agency. The notice shall also include a statement that the child and the parent or parents or legal guardian or guardians have a right to be present at the hearing, to be represented by counsel at the hearing and the procedure for obtaining appointed counsel, and to present evidence regarding the proper disposition of the case. The notice shall also state that if the parent or parents or legal guardian or guardians fail to appear, the court may proceed without them.

(e) Service of the notice shall be by personal service, by first-class mail, or by certified mail, return receipt requested, addressed to the last known address of the person to be noticed.

(f) If the social worker or the probation officer knows or has reason to know that an Indian child is involved, notice shall be given in accordance with Section 224.2.

(Amended by Stats. 2006, Ch. 838, Sec. 39. Effective January 1, 2007.)



293

The social worker or probation officer shall give notice of the review hearings held pursuant to Section 366.21, 366.22, or 366.25 in the following manner:

(a) Notice of the hearing shall be given to the following persons:

(1) The mother.

(2) The presumed father or any father receiving services.

(3) The legal guardian or guardians.

(4) The child, if the child is 10 years of age or older.

(5) Any known sibling of the child who is the subject of the hearing if that sibling either is the subject of a dependency proceeding or has been adjudged to be a dependent child of the juvenile court. If the sibling is 10 years of age or older, the sibling, the sibling s caregiver, and the sibling s attorney. If the sibling is under 10 years of age, the sibling s caregiver and the sibling s attorney. However, notice is not required to be given to any sibling whose matter is calendared in the same court on the same day.

(6) In the case of a child removed from the physical custody of his or her parent or legal guardian, the current caregiver of the child, including the foster parents, relative caregivers, preadoptive parents, nonrelative extended family members, community care facility, or foster family agency having custody of the child. In a case in which a foster family agency is notified of the hearing pursuant to this section, and the child resides in a foster home certified by the foster family agency, the foster family agency shall provide timely notice of the hearing to the child s caregivers.

(7) Each attorney of record if that attorney was not present at the time that the hearing was set by the court.

(b) No notice is required for a parent whose parental rights have been terminated. On and after January 1, 2012, in the case of a nonminor dependent, as described in subdivision (v) of Section 11400, no notice is required for a parent.

(c) The notice of hearing shall be served not earlier than 30 days, nor later than 15 days, before the hearing.

(d) The notice shall contain a statement regarding the nature of the hearing to be held and any change in the custody or status of the child being recommended by the supervising agency. If the notice is to the child, parent or parents, or legal guardian or guardians, the notice shall also advise them of the right to be present, the right to be represented by counsel, the right to request counsel, and the right to present evidence. The notice shall also state that if the parent or parents or legal guardian or guardians fail to appear, the court may proceed without them.

(e) Service of the notice shall be by first-class mail addressed to the last known address of the person to be noticed or by personal service on the person. Service of a copy of the notice shall be by personal service or by certified mail, return receipt requested, or any other form of notice that is equivalent to service by first-class mail.

(f) Notice to the current caregiver of the child, including a foster parent, a relative caregiver, a preadoptive parent, or a nonrelative extended family member, or to a certified foster parent who has been approved for adoption, or the State Department of Social Services when it is acting as an adoption agency or by a county adoption agency, shall indicate that the person notified may attend all hearings or may submit any information he or she deems relevant to the court in writing.

(g) If the social worker or probation officer knows or has reason to know that an Indian child is involved, notice shall be given in accordance with Section 224.2.

(Amended by Stats. 2012, Ch. 35, Sec. 40. Effective June 27, 2012.)



294

The social worker or probation officer shall give notice of a selection and implementation hearing held pursuant to Section 366.26 in the following manner:

(a) Notice of the hearing shall be given to the following persons:

(1) The mother.

(2) The fathers, presumed and alleged.

(3) The child, if the child is 10 years of age or older.

(4) Any known sibling of the child who is the subject of the hearing if that sibling either is the subject of a dependency proceeding or has been adjudged to be a dependent child of the juvenile court. If the sibling is 10 years of age or older, the sibling, the sibling s caregiver, and the sibling s attorney. If the sibling is under 10 years of age, the sibling s caregiver and the sibling s attorney. However, notice is not required to be given to any sibling whose matter is calendared in the same court on the same day.

(5) The grandparents of the child, if their address is known and if the parent s whereabouts are unknown.

(6) All counsel of record.

(7) To any unknown parent by publication, if ordered by the court pursuant to paragraph (2) of subdivision (g).

(8) The current caregiver of the child, including foster parents, relative caregivers, preadoptive parents, and nonrelative extended family members. Any person notified may attend all hearings and may submit any information he or she deems relevant to the court in writing.

(b) The following persons shall not be notified of the hearing:

(1) A parent who has relinquished the child to the State Department of Social Services, county adoption agency, or licensed adoption agency for adoption, and the relinquishment has been accepted and filed with notice as required under Section 8700 of the Family Code.

(2) An alleged father who has denied paternity and has executed a waiver of the right to notice of further proceedings.

(3) A parent whose parental rights have been terminated.

(c) (1) Service of the notice shall be completed at least 45 days before the hearing date. Service is deemed complete at the time the notice is personally delivered to the person named in the notice or 10 days after the notice has been placed in the mail, or at the expiration of the time prescribed by the order for publication.

(2) Service of notice in cases where publication is ordered shall be completed at least 30 days before the date of the hearing.

(d) Regardless of the type of notice required, or the manner in which it is served, once the court has made the initial finding that notice has properly been given to the parent, or to any person entitled to receive notice pursuant to this section, subsequent notice for any continuation of a Section 366.26 hearing may be by first-class mail to any last known address, by an order made pursuant to Section 296, or by any other means that the court determines is reasonably calculated, under any circumstance, to provide notice of the continued hearing. However, if the recommendation changes from the recommendation contained in the notice previously found to be proper, notice shall be provided to the parent, and to any person entitled to receive notice pursuant to this section, regarding that subsequent hearing.

(e) The notice shall contain the following information:

(1) The date, time, and place of the hearing.

(2) The right to appear.

(3) The parents right to counsel.

(4) The nature of the proceedings.

(5) The recommendation of the supervising agency.

(6) A statement that, at the time of hearing, the court is required to select a permanent plan of adoption, legal guardianship, or long-term foster care for the child.

(f) Notice to the parents may be given in any one of the following manners:

(1) If the parent is present at the hearing at which the court schedules a hearing pursuant to Section 366.26, the court shall advise the parent of the date, time, and place of the proceedings, their right to counsel, the nature of the proceedings, and the requirement that at the proceedings the court shall select and implement a plan of adoption, legal guardianship, or long-term foster care for the child. The court shall direct the parent to appear for the proceedings and then direct that the parent be notified thereafter by first-class mail to the parent s usual place of residence or business only.

(2) Certified mail, return receipt requested, to the parent s last known mailing address. This notice shall be sufficient if the child welfare agency receives a return receipt signed by the parent.

(3) Personal service to the parent named in the notice.

(4) Delivery to a competent person who is at least 18 years of age at the parent s usual place of residence or business, and thereafter mailed to the parent named in the notice by first-class mail at the place where the notice was delivered.

(5) If the residence of the parent is outside the state, service may be made as described in paragraph (1), (3), or (4) or by certified mail, return receipt requested.

(6) If the recommendation of the probation officer or social worker is legal guardianship or long-term foster care, or, in the case of an Indian child, tribal customary adoption, service may be made by first-class mail to the parent s usual place of residence or business.

(7) If a parent s identity is known but his or her whereabouts are unknown and the parent cannot, with reasonable diligence, be served in any manner specified in paragraphs (1) to (6), inclusive, the petitioner shall file an affidavit with the court at least 75 days before the hearing date, stating the name of the parent and describing the efforts made to locate and serve the parent.

(A) If the court determines that there has been due diligence in attempting to locate and serve the parent and the probation officer or social worker recommends adoption, service shall be to that parent s attorney of record, if any, by certified mail, return receipt requested. If the parent does not have an attorney of record, the court shall order that service be made by publication of citation requiring the parent to appear at the date, time, and place stated in the citation, and that the citation be published in a newspaper designated as most likely to give notice to the parent. Publication shall be made once a week for four consecutive weeks. Whether notice is to the attorney of record or by publication, the court shall also order that notice be given to the grandparents of the child, if their identities and addresses are known, by first-class mail.

(B) If the court determines that there has been due diligence in attempting to locate and serve the parent and the probation officer or social worker recommends legal guardianship or long-term foster care, no further notice is required to the parent, but the court shall order that notice be given to the grandparents of the child, if their identities and addresses are known, by first-class mail.

(C) In any case where the residence of the parent becomes known, notice shall immediately be served upon the parent as provided for in either paragraph (2), (3), (4), (5), or (6).

(g) (1) If the identity of one or both of the parents, or alleged parents, of the child is unknown, or if the name of one or both parents is uncertain, then that fact shall be set forth in the affidavit filed with the court at least 75 days before the hearing date and the court, consistent with the provisions of Sections 7665 and 7666 of the Family Code, shall issue an order dispensing with notice to a natural parent or possible natural parent under this section if, after inquiry and a determination that there has been due diligence in attempting to identify the unknown parent, the court is unable to identify the natural parent or possible natural parent and no person has appeared claiming to be the natural parent.

(2) After a determination that there has been due diligence in attempting to identify an unknown parent pursuant to paragraph (1) and the probation officer or social worker recommends adoption, the court shall consider whether publication notice would be likely to lead to actual notice to the unknown parent. The court may order publication notice if, on the basis of all information before the court, the court determines that notice by publication is likely to lead to actual notice to the parent. If publication notice to an unknown parent is ordered, the court shall order the published citation to be directed to either the father or mother, or both, of the child, and to all persons claiming to be the father or mother of the child, naming and otherwise describing the child. An order of publication pursuant to this paragraph shall be based on an affidavit describing efforts made to identify the unknown parent or parents. Service made by publication pursuant to this paragraph shall require the unknown parent or parents to appear at the date, time, and place stated in the citation. Publication shall be made once a week for four consecutive weeks.

(3) If the court determines that there has been due diligence in attempting to identify one or both of the parents, or alleged parents, of the child and the probation officer or social worker recommends legal guardianship or long-term foster care, no further notice to the parent shall be required.

(h) Notice to the child and all counsel of record shall be by first-class mail.

(i) If the court knows or has reason to know that an Indian child is involved, notice shall be given in accordance with Section 224.2.

(j) Notwithstanding subdivision (a), if the attorney of record is present at the time the court schedules a hearing pursuant to Section 366.26, no further notice is required, except as required by subparagraph (A) of paragraph (7) of subdivision (f).

(k) This section shall also apply to children adjudged wards pursuant to Section 727.31.

(l) The court shall state the reasons on the record explaining why good cause exists for granting any continuance of a hearing held pursuant to Section 366.26 to fulfill the requirements of this section.

(Amended (as amended by Stats. 2009, Ch. 287, Sec. 2) by Stats. 2012, Ch. 35, Sec. 41. Effective June 27, 2012.)



295

The social worker or probation officer shall give notice of review hearings held pursuant to Sections 366.3 and 366.31 and for termination of jurisdiction hearings held pursuant to Section 391 in the following manner:

(a) Notice of the hearing shall be given to the following persons:

(1) The mother.

(2) The presumed father.

(3) The legal guardian or guardians.

(4) The child, if the child is 10 years of age or older, or a nonminor dependent.

(5) Any known sibling of the child or nonminor dependent who is the subject of the hearing if that sibling either is the subject of a dependency proceeding or has been adjudged to be a dependent child of the juvenile court. If the sibling is 10 years of age or older, the sibling, the sibling s caregiver, and the sibling s attorney. If the sibling is under 10 years of age, the sibling s caregiver and the sibling s attorney. However, notice is not required to be given to any sibling whose matter is calendared in the same court on the same day.

(6) The current caregiver of the child, including foster parents, relative caregivers, preadoptive parents, nonrelative extended family members, community care facility, or foster family agency having physical custody of the child if a child is removed from the physical custody of the parents or legal guardian. The person notified may attend all hearings and may submit any information he or she deems relevant to the court in writing.

(7) The current caregiver of a nonminor dependent, as described in subdivision (v) of Section 11400. The person notified may attend all hearings and may submit for filing an original and eight copies of written information he or she deems relevant to the court. The court clerk shall provide the current parties and attorneys of record with a copy of the written information immediately upon receipt and complete, file, and distribute a proof of service.

(8) The attorney of record if that attorney of record was not present at the time that the hearing was set by the court.

(9) The alleged father or fathers, but only if the recommendation is to set a new hearing pursuant to Section 366.26.

(b) No notice shall be required for a parent whose parental rights have been terminated or for the parent of a nonminor dependent, as described in subdivision (v) of Section 11400, unless the parent is receiving court-ordered family reunification services pursuant to Section 361.6.

(c) The notice of the review hearing shall be served no earlier than 30 days, nor later than 15 days, before the hearing.

(d) The notice of the review hearing shall contain a statement regarding the nature of the hearing to be held, any recommended change in the custody or status of the child, and any recommendation that the court set a new hearing pursuant to Section 366.26 in order to select a more permanent plan.

(e) Service of notice shall be by first-class mail addressed to the last known address of the person to be provided notice. In the case of an Indian child, notice shall be by registered mail, return receipt requested.

(f) If the child is ordered into a permanent plan of legal guardianship, and subsequently a petition to terminate or modify the guardianship is filed, the probation officer or social worker shall serve notice of the petition not less than 15 court days prior to the hearing on all persons listed in subdivision (a) and on the court that established legal guardianship if it is in another county.

(g) If the social worker or probation officer knows or has reason to know that an Indian child is involved, notice shall be given in accordance with Section 224.2.

(Amended by Stats. 2012, Ch. 846, Sec. 11. Effective January 1, 2013.)



296

Upon any hearing or rehearing under this article, the court may order the child or any parent or guardian, or Indian custodian of the child who is present in court, to again appear before the court, before the social worker or probation officer, or before the county financial officer at a time and place specified in the order.

(Added by Stats. 2002, Ch. 416, Sec. 1. Effective January 1, 2003.)



297

(a) Notice required for an initial petition filed pursuant to Section 300 is applicable to a subsequent petition filed pursuant to Section 342.

(b) Upon the filing of a supplemental petition pursuant to Section 387, the clerk of the juvenile court shall immediately set the matter for hearing within 30 days of the date of the filing, and the social worker or probation officer shall cause notice thereof to be served upon the persons required by, and in the manner prescribed by, Sections 290.1, 290.2, and 291.

(c) If a petition for modification has been filed pursuant to Section 388, and it appears that the best interest of the child may be promoted by the proposed change of the order, the recognition of a sibling relationship, or the termination of jurisdiction, the court shall order that a hearing be held and shall give prior notice, or cause prior notice to be given, to the social worker or probation officer and to the child s attorney of record, or if there is no attorney of record for the child, to the child, and his or her parent or parents or legal guardian or guardians in the manner prescribed by Section 291 unless a different manner is prescribed by the court.

(d) If the court knows or has reason to know that an Indian child is involved, notice shall be given in accordance with Section 224.2.

(e) On and after January 1, 2012, if a petition for modification has been filed pursuant to subdivision (e) of Section 388 by a nonminor dependent, as described in subdivision (v) of Section 11400, no notice is required for a parent.

(Amended by Stats. 2010, Ch. 559, Sec. 6.7. Effective January 1, 2011.)






ARTICLE 6. Dependent Children—Jurisdiction

300

Any child who comes within any of the following descriptions is within the jurisdiction of the juvenile court which may adjudge that person to be a dependent child of the court:

(a) The child has suffered, or there is a substantial risk that the child will suffer, serious physical harm inflicted nonaccidentally upon the child by the child s parent or guardian. For the purposes of this subdivision, a court may find there is a substantial risk of serious future injury based on the manner in which a less serious injury was inflicted, a history of repeated inflictions of injuries on the child or the child s siblings, or a combination of these and other actions by the parent or guardian which indicate the child is at risk of serious physical harm. For purposes of this subdivision, serious physical harm does not include reasonable and age-appropriate spanking to the buttocks where there is no evidence of serious physical injury.

(b) (1) The child has suffered, or there is a substantial risk that the child will suffer, serious physical harm or illness, as a result of the failure or inability of his or her parent or guardian to adequately supervise or protect the child, or the willful or negligent failure of the child s parent or guardian to adequately supervise or protect the child from the conduct of the custodian with whom the child has been left, or by the willful or negligent failure of the parent or guardian to provide the child with adequate food, clothing, shelter, or medical treatment, or by the inability of the parent or guardian to provide regular care for the child due to the parent s or guardian s mental illness, developmental disability, or substance abuse. No child shall be found to be a person described by this subdivision solely due to the lack of an emergency shelter for the family. Whenever it is alleged that a child comes within the jurisdiction of the court on the basis of the parent s or guardian s willful failure to provide adequate medical treatment or specific decision to provide spiritual treatment through prayer, the court shall give deference to the parent s or guardian s medical treatment, nontreatment, or spiritual treatment through prayer alone in accordance with the tenets and practices of a recognized church or religious denomination, by an accredited practitioner thereof, and shall not assume jurisdiction unless necessary to protect the child from suffering serious physical harm or illness. In making its determination, the court shall consider (1) the nature of the treatment proposed by the parent or guardian, (2) the risks to the child posed by the course of treatment or nontreatment proposed by the parent or guardian, (3) the risk, if any, of the course of treatment being proposed by the petitioning agency, and (4) the likely success of the courses of treatment or nontreatment proposed by the parent or guardian and agency. The child shall continue to be a dependent child pursuant to this subdivision only so long as is necessary to protect the child from risk of suffering serious physical harm or illness.

(2) The Legislature finds and declares that a child who is sexually trafficked, as described in Section 236.1 of the Penal Code, or who receives food or shelter in exchange for, or who is paid to perform, sexual acts described in Section 236.1 or 11165.1 of the Penal Code, and whose parent or guardian failed to, or was unable to, protect the child, is within the description of this subdivision, and that this finding is declaratory of existing law. These children shall be known as commercially sexually exploited children.

(c) The child is suffering serious emotional damage, or is at substantial risk of suffering serious emotional damage, evidenced by severe anxiety, depression, withdrawal, or untoward aggressive behavior toward self or others, as a result of the conduct of the parent or guardian or who has no parent or guardian capable of providing appropriate care. No child shall be found to be a person described by this subdivision if the willful failure of the parent or guardian to provide adequate mental health treatment is based on a sincerely held religious belief and if a less intrusive judicial intervention is available.

(d) The child has been sexually abused, or there is a substantial risk that the child will be sexually abused, as defined in Section 11165.1 of the Penal Code, by his or her parent or guardian or a member of his or her household, or the parent or guardian has failed to adequately protect the child from sexual abuse when the parent or guardian knew or reasonably should have known that the child was in danger of sexual abuse.

(e) The child is under the age of five years and has suffered severe physical abuse by a parent, or by any person known by the parent, if the parent knew or reasonably should have known that the person was physically abusing the child. For the purposes of this subdivision, severe physical abuse means any of the following: any single act of abuse which causes physical trauma of sufficient severity that, if left untreated, would cause permanent physical disfigurement, permanent physical disability, or death; any single act of sexual abuse which causes significant bleeding, deep bruising, or significant external or internal swelling; or more than one act of physical abuse, each of which causes bleeding, deep bruising, significant external or internal swelling, bone fracture, or unconsciousness; or the willful, prolonged failure to provide adequate food. A child may not be removed from the physical custody of his or her parent or guardian on the basis of a finding of severe physical abuse unless the social worker has made an allegation of severe physical abuse pursuant to Section 332.

(f) The child s parent or guardian caused the death of another child through abuse or neglect.

(g) The child has been left without any provision for support; physical custody of the child has been voluntarily surrendered pursuant to Section 1255.7 of the Health and Safety Code and the child has not been reclaimed within the 14-day period specified in subdivision (e) of that section; the child s parent has been incarcerated or institutionalized and cannot arrange for the care of the child; or a relative or other adult custodian with whom the child resides or has been left is unwilling or unable to provide care or support for the child, the whereabouts of the parent are unknown, and reasonable efforts to locate the parent have been unsuccessful.

(h) The child has been freed for adoption by one or both parents for 12 months by either relinquishment or termination of parental rights or an adoption petition has not been granted.

(i) The child has been subjected to an act or acts of cruelty by the parent or guardian or a member of his or her household, or the parent or guardian has failed to adequately protect the child from an act or acts of cruelty when the parent or guardian knew or reasonably should have known that the child was in danger of being subjected to an act or acts of cruelty.

(j) The child s sibling has been abused or neglected, as defined in subdivision (a), (b), (d), (e), or (i), and there is a substantial risk that the child will be abused or neglected, as defined in those subdivisions. The court shall consider the circumstances surrounding the abuse or neglect of the sibling, the age and gender of each child, the nature of the abuse or neglect of the sibling, the mental condition of the parent or guardian, and any other factors the court considers probative in determining whether there is a substantial risk to the child.

It is the intent of the Legislature that nothing in this section disrupt the family unnecessarily or intrude inappropriately into family life, prohibit the use of reasonable methods of parental discipline, or prescribe a particular method of parenting. Further, nothing in this section is intended to limit the offering of voluntary services to those families in need of assistance but who do not come within the descriptions of this section. To the extent that savings accrue to the state from child welfare services funding obtained as a result of the enactment of the act that enacted this section, those savings shall be used to promote services which support family maintenance and family reunification plans, such as client transportation, out-of-home respite care, parenting training, and the provision of temporary or emergency in-home caretakers and persons teaching and demonstrating homemaking skills. The Legislature further declares that a physical disability, such as blindness or deafness, is no bar to the raising of happy and well-adjusted children and that a court s determination pursuant to this section shall center upon whether a parent s disability prevents him or her from exercising care and control. The Legislature further declares that a child whose parent has been adjudged a dependent child of the court pursuant to this section shall not be considered to be at risk of abuse or neglect solely because of the age, dependent status, or foster care status of the parent.

As used in this section, guardian means the legal guardian of the child.

(Amended by Stats. 2014, Ch. 29, Sec. 64. Effective June 20, 2014.)



300.1

Notwithstanding subdivision (e) of Section 361 and Section 16507, family reunification services shall not be provided to a child adjudged a dependent pursuant to subdivision (h) of Section 300.

(Amended by Stats. 1998, Ch. 1054, Sec. 3. Effective January 1, 1999.)



300.2

Notwithstanding any other provision of law, the purpose of the provisions of this chapter relating to dependent children is to provide maximum safety and protection for children who are currently being physically, sexually, or emotionally abused, being neglected, or being exploited, and to ensure the safety, protection, and physical and emotional well-being of children who are at risk of that harm. This safety, protection, and physical and emotional well-being may include provision of a full array of social and health services to help the child and family and to prevent reabuse of children. The focus shall be on the preservation of the family as well as the safety, protection, and physical and emotional well-being of the child. The provision of a home environment free from the negative effects of substance abuse is a necessary condition for the safety, protection and physical and emotional well-being of the child. Successful participation in a treatment program for substance abuse may be considered in evaluating the home environment. In addition, the provisions of this chapter ensuring the confidentiality of proceedings and records are intended to protect the privacy rights of the child.

(Amended by Stats. 1999, Ch. 346, Sec. 2. Effective January 1, 2000.)



300.3

(a) Notwithstanding Section 215 or 272, or any other provision of law, a child or nonminor whose jurisdiction is modified pursuant to subdivision (b) of Section 607.2 or subdivision (i) of Section 727.2 and who is placed in foster care may be supervised by the probation department of the county in which the court with jurisdiction over the dependent is located, if the county protocol in that county requires it. In those counties, all case management, case plan review, and reporting functions as described in Sections 671 and 675 of Title 42 of the United States Code and contained in this article shall be performed by the probation officer for these dependents.

(b) This section shall become operative on January 1, 2012.

(Amended by Stats. 2011, Ch. 459, Sec. 6. Effective October 4, 2011. Section initially operative January 1, 2012, by its own provisions.)



300.5

In any case in which a child is alleged to come within the provisions of Section 300 on the basis that he or she is in need of medical care, the court, in making that finding, shall give consideration to any treatment being provided to the child by spiritual means through prayer alone in accordance with the tenets and practices of a recognized church or religious denomination by an accredited practitioner thereof.

(Amended by Stats. 1998, Ch. 1054, Sec. 4. Effective January 1, 1999.)



301

(a) In any case in which a social worker, after investigation of an application for petition or other investigation he or she is authorized to make, determines that a child is within the jurisdiction of the juvenile court or will probably soon be within that jurisdiction, the social worker may, in lieu of filing a petition or subsequent to dismissal of a petition already filed, and with consent of the child s parent or guardian, undertake a program of supervision of the child. If a program of supervision is undertaken, the social worker shall attempt to ameliorate the situation which brings the child within, or creates the probability that the child will be within, the jurisdiction of Section 300 by providing or arranging to contract for all appropriate child welfare services pursuant to Sections 16506 and 16507.3, within the time periods specified in those sections. No further child welfare services shall be provided subsequent to these time limits. If the family has refused to cooperate with the services being provided, the social worker may file a petition with the juvenile court pursuant to Section 332. Nothing in this section shall be construed to prevent the social worker from filing a petition pursuant to Section 332 when otherwise authorized by law.

(b) The program of supervision of the child undertaken pursuant to this section may call for the child to obtain care and treatment for the misuse of, or addiction to, controlled substances from a county mental health service or other appropriate community agency.

(c) If the parent is a dependent of the juvenile court at the time that a social worker seeks to undertake a program of supervision pursuant to subdivision (a), including a voluntary family reunification program or a voluntary family maintenance program, and if counsel has been appointed for the parent pursuant to subdivision (c) of Section 317, the program of supervision shall not be undertaken until the parent has consulted with his or her counsel.

(Amended by Stats. 2008, Ch. 132, Sec. 1. Effective January 1, 2009.)



302

(a) A juvenile court may assume jurisdiction over a child described in Section 300 regardless of whether the child was in the physical custody of both parents or was in the sole legal or physical custody of only one parent at the time that the events or conditions occurred that brought the child within the jurisdiction of the court.

(b) Unless their parental rights have been terminated, both parents shall be notified of all proceedings involving the child. In any case where the social worker is required to provide a parent or guardian with notice of a proceeding at which the social worker intends to present a report, the social worker shall also provide both parents, whether custodial or noncustodial, or any guardian, or the counsel for the parent or guardian a copy of the report prior to the hearing, either personally or by first-class mail. The social worker shall not charge any fee for providing a copy of a report required by this subdivision. The social worker shall keep confidential the address of any parent who is known to be the victim of domestic violence.

(c) When a child is adjudged a dependent of the juvenile court, any issues regarding custodial rights between his or her parents shall be determined solely by the juvenile court, as specified in Sections 304, 361.2, and 362.4, so long as the child remains a dependent of the juvenile court.

(d) Any custody or visitation order issued by the juvenile court at the time the juvenile court terminates its jurisdiction pursuant to Section 362.4 regarding a child who has been previously adjudged to be a dependent child of the juvenile court shall be a final judgment and shall remain in effect after that jurisdiction is terminated. The order shall not be modified in a proceeding or action described in Section 3021 of the Family Code unless the court finds that there has been a significant change of circumstances since the juvenile court issued the order and modification of the order is in the best interests of the child.

(Amended by Stats. 2001, Ch. 854, Sec. 69. Effective January 1, 2002.)



303

(a) The court may retain jurisdiction over any person who is found to be a ward or a dependent child of the juvenile court until the ward or dependent child attains the age of 21 years.

(b) On and after January 1, 2012, the court shall have within its jurisdiction any nonminor dependent, as defined in subdivision (v) of Section 11400. The court may terminate its dependency, delinquency, or transition jurisdiction over the nonminor dependent between the time the nonminor reaches the age of majority and 21 years of age. If the court terminates dependency, delinquency, or transition jurisdiction, the nonminor dependent shall remain under the general jurisdiction of the court in order to allow for a petition under subdivision (e) of Section 388.

(c) On and after January 1, 2012, a nonminor who has not yet attained 21 years of age and who exited foster care at or after the age of majority, may petition the court pursuant to subdivision (e) of Section 388 to resume dependency jurisdiction over himself or herself or to assume transition jurisdiction over himself or herself pursuant to Section 450.

(d) (1) Nothing in this code, including, but not limited to, Sections 340, 366.27, and 369.5, shall be construed to provide legal custody of a person who has attained 18 years of age to the county welfare or probation department or to otherwise abrogate any other rights that a person who has attained 18 years of age may have as an adult under California law. A nonminor dependent shall retain all of his or her legal decisionmaking authority as an adult. The nonminor shall enter into a mutual agreement for placement, as described in subdivision (u) of Section 11400, unless the nonminor dependent is incapable of making an informed agreement, or a voluntary reentry agreement, as described in subdivision (z) of Section 11400, for placement and care in which the nonminor consents to placement and care in a setting supervised by, and under the responsibility of, the county child welfare services department, the county probation department, or Indian tribe, tribal organization, or consortium of tribes that entered into an agreement pursuant to Section 10553.1.

(2) A nonminor dependent who remains under delinquency jurisdiction in order to complete his or her rehabilitative goals and is under a foster care placement order is not required to complete the mutual agreement as described in subdivision (u) of Section 11400. His or her adult decisionmaking authority may be limited by and subject to the care, supervision, custody, conduct, and maintenance orders as described in Section 727.

(e) Unless otherwise specified, the rights of a dependent child and the responsibilities of the county welfare or probation department, or tribe, and other entities, toward the child and family, shall also apply to nonminor dependents.

(Amended by Stats. 2012, Ch. 846, Sec. 12. Effective January 1, 2013.)



304

After a petition has been filed pursuant to Section 311, and until the time that the petition is dismissed or dependency is terminated, no other division of any superior court may hear proceedings pursuant to Part 2 (commencing with Section 3020) of Division 8 of the Family Code regarding the custody of the child or proceedings under Part 2 (commencing with Section 1500) of Division 4 of the Probate Code, except as otherwise authorized in this code, regarding the establishment of a guardianship for the child. While the child is under the jurisdiction of the juvenile court all issues regarding his or her custody shall be heard by the juvenile court. In deciding issues between the parents or between a parent and a guardian regarding custody of a child who has been adjudicated a dependent of the juvenile court, the juvenile court may review any records that would be available to the domestic relations division of a superior court hearing that matter. The juvenile court, on its own motion, may issue an order as provided for in Section 213.5, or as described in Section 6218 of the Family Code. The Judicial Council shall adopt forms for these restraining orders. These form orders shall not be confidential and shall be enforceable in the same manner as any other order issued pursuant to Division 10 (commencing with Section 6200) of the Family Code.

This section shall not be construed to divest the domestic relations division of a superior court from hearing any issues regarding the custody of a child when that child is no longer a dependent of the juvenile court.

(Amended by Stats. 1998, Ch. 1054, Sec. 7. Effective January 1, 1999.)



304.7

(a) The Judicial Council shall develop and implement standards for the education and training of all judges who conduct hearings pursuant to Section 300. The training shall include, but not be limited to, both of the following:

(1) A component relating to Section 300 proceedings for newly appointed or elected judges and an annual training session in Section 300 proceedings.

(2) Cultural competency and sensitivity relating to, and best practices for, providing adequate care to lesbian, gay, bisexual, and transgender youth.

(b) Any commissioner or referee who is assigned to conduct hearings held pursuant to Section 300 shall meet the minimum standards for education and training established pursuant to subdivision (a), by July 31, 1998.

(c) The Judicial Council shall submit an annual report to the Legislature on compliance by judges, commissioners and referees with the education and training standards described in subdivisions (a) and (b).

(Amended by Stats. 2013, Ch. 300, Sec. 3. Effective January 1, 2014.)






ARTICLE 7. Dependent Children—Temporary Custody and Detention

305

Any peace officer may, without a warrant, take into temporary custody a minor:

(a) When the officer has reasonable cause for believing that the minor is a person described in Section 300, and, in addition, that the minor has an immediate need for medical care, or the minor is in immediate danger of physical or sexual abuse, or the physical environment or the fact that the child is left unattended poses an immediate threat to the child s health or safety. In cases in which the child is left unattended, the peace officer shall first attempt to contact the child s parent or guardian to determine if the parent or guardian is able to assume custody of the child. If the parent or guardian cannot be contacted, the peace officer shall notify a social worker in the county welfare department to assume custody of the child.

(b) Who is in a hospital and release of the minor to a parent poses an immediate danger to the child s health or safety.

(c) Who is a dependent child of the juvenile court, or concerning whom an order has been made under Section 319, when the officer has reasonable cause for believing that the minor has violated an order of the juvenile court or has left any placement ordered by the juvenile court.

(d) Who is found in any street or public place suffering from any sickness or injury which requires care, medical treatment, hospitalization, or other remedial care.

(Amended by Stats. 1988, Ch. 1075, Sec. 1.)



305.5

(a) If an Indian child, who is a ward of a tribal court or resides or is domiciled within a reservation of an Indian tribe that has exclusive jurisdiction over child custody proceedings as recognized in Section 1911 of Title 25 of the United States Code or reassumed exclusive jurisdiction over Indian child custody proceedings pursuant to Section 1918 of Title 25 of the United States Code, has been removed by a state or local authority from the custody of his or her parents or Indian custodian, the state or local authority shall provide notice of the removal to the tribe no later than the next working day following the removal and shall provide all relevant documentation to the tribe regarding the removal and the child s identity. If the tribe determines that the child is an Indian child, the state or local authority shall transfer the child custody proceeding to the tribe within 24 hours after receipt of written notice from the tribe of that determination.

(b) In the case of an Indian child who is not domiciled or residing within a reservation of an Indian tribe or who resides or is domiciled within a reservation of an Indian tribe that does not have exclusive jurisdiction over child custody proceedings pursuant to Section 1911 or 1918 of Title 25 of the United States Code, the court shall transfer the proceeding to the jurisdiction of the child s tribe upon petition of either parent, the Indian custodian, if any, or the child s tribe, unless the court finds good cause not to transfer. The court shall dismiss the proceeding or terminate jurisdiction only after receiving proof that the tribal court has accepted the transfer of jurisdiction. At the time that the court dismisses the proceeding or terminates jurisdiction, the court shall also make an order transferring the physical custody of the child to the tribal court.

(c) (1) If a petition to transfer proceedings as described in subdivision (b) is filed, the court shall find good cause to deny the petition if one or more of the following circumstances are shown to exist:

(A) One or both of the child s parents object to the transfer.

(B) The child s tribe does not have a tribal court as defined in Section 1910 of Title 25 of the United States Code.

(C) The tribal court of the child s tribe declines the transfer.

(2) Good cause not to transfer the proceeding may exist if:

(A) The evidence necessary to decide the case cannot be presented in the tribal court without undue hardship to the parties or the witnesses, and the tribal court is unable to mitigate the hardship by making arrangements to receive and consider the evidence or testimony by use of remote communication, by hearing the evidence or testimony at a location convenient to the parties or witnesses, or by use of other means permitted in the tribal court s rules of evidence or discovery.

(B) The proceeding was at an advanced stage when the petition to transfer was received and the petitioner did not file the petition within a reasonable time after receiving notice of the proceeding, provided the notice complied with Section 224.2. It shall not, in and of itself, be considered an unreasonable delay for a party to wait until reunification efforts have failed and reunification services have been terminated before filing a petition to transfer.

(C) The Indian child is over 12 years of age and objects to the transfer.

(D) The parents of the child over five years of age are not available and the child has had little or no contact with the child s tribe or members of the child s tribe.

(3) Socioeconomic conditions and the perceived adequacy of tribal social services or judicial systems may not be considered in a determination that good cause exists.

(4) The burden of establishing good cause to the contrary shall be on the party opposing the transfer. If the court believes, or any party asserts, that good cause to the contrary exists, the reasons for that belief or assertion shall be stated in writing and made available to all parties who are petitioning for the transfer, and the petitioner shall have the opportunity to provide information or evidence in rebuttal of the belief or assertion.

(5) Nothing in this section or Section 1911 or 1918 of Title 25 of the United States Code shall be construed as requiring a tribe to petition the Secretary of the Interior to reassume exclusive jurisdiction pursuant to Section 1918 of Title 25 of the United States Code prior to exercising jurisdiction over a proceeding transferred under subdivision (b).

(d) An Indian child s domicile or place of residence is determined by that of the parent, guardian, or Indian custodian with whom the child maintained his or her primary place of abode at the time the Indian child custody proceedings were initiated.

(e) If any petitioner in an Indian child custody proceeding has improperly removed the child from the custody of the parent or Indian custodian or has improperly retained custody after a visit or other temporary relinquishment of custody, the court shall decline jurisdiction over the petition and shall immediately return the child to his or her parent or Indian custodian, unless returning the child to the parent or Indian custodian would subject the child to a substantial and immediate danger or threat of danger.

(f) Nothing in this section shall be construed to prevent the emergency removal of an Indian child who is a ward of a tribal court or resides or is domiciled within a reservation of an Indian tribe, but is temporarily located off the reservation, from a parent or Indian custodian or the emergency placement of the child in a foster home or institution in order to prevent imminent physical damage or harm to the child. The state or local authority shall ensure that the emergency removal or placement terminates immediately when the removal or placement is no longer necessary to prevent imminent physical damage or harm to the child and shall expeditiously initiate an Indian child custody proceeding, transfer the child to the jurisdiction of the Indian child s tribe, or restore the child to the parent or Indian custodian, as may be appropriate.

(Amended by Stats. 2006, Ch. 838, Sec. 44. Effective January 1, 2007.)



305.6

(a) Any peace officer may, without a warrant, take into temporary custody a minor who is in a hospital if the release of the minor to a prospective adoptive parent or a representative of a licensed adoption agency poses an immediate danger to the minor s health or safety.

(b) (1) Notwithstanding subdivision (a) and Section 305, a peace officer may not, without a warrant, take into temporary custody a minor who is in a hospital if all of the following conditions exist:

(A) The minor is a newborn who tested positive for illegal drugs or whose birth mother tested positive for illegal drugs.

(B) The minor is the subject of a proposed adoption and a Health Facility Minor Release Report, prescribed by the department, has been completed by the hospital, including the marking of the boxes applicable to an independent adoption or agency adoption planning, and signed by the placing birth parent or birth parents, as well as either the prospective adoptive parent or parents or an authorized representative of a licensed adoption agency, prior to the discharge of the birth parent or the minor from the hospital. Prior to signing the Health Facility Minor Release Report, the birth parent or parents shall be given a notice written in at least 14-point pica type, containing substantially the following statements:

(i) That the Health Facility Minor Release Report does not constitute consent to adoption of the minor by the prospective adoptive parent or parents, or any other person.

(ii) That the Health Facility Minor Release Report does not constitute a relinquishment of parental rights for the purposes of adoption.

(iii) That the birth parent or parents or any person authorized by the birth parent or parents may reclaim the minor at any time from the prospective adoptive parent or parents or any other person to whom the minor was released by the hospital, as provided in Sections 8814.5, 8815, or 8700 of the Family Code.

This notice shall be signed by the birth parent or parents and attached to the Health Facility Minor Release Report, a copy of which shall be provided to the birth parent or parents by hospital personnel at the time the form is completed.

(C) The release of the minor to a prospective adoptive parent or parents or an authorized representative of a licensed adoption agency does not pose an immediate danger to the minor.

(D) An attorney or an adoption agency has provided documentation stating that he or she, or the agency, is representing the prospective adoptive parent or parents for purposes of the adoption. In the case of an independent adoption, as defined in Section 8524 of the Family Code, the attorney or adoption agency shall provide documentation stating that the prospective adoptive parent or parents have been informed that the child may be eligible for benefits provided pursuant to the Adoption Assistance Program, as set forth in Chapter 2.1 (commencing with Section 16115) of Part 4 of Division 9, only if, at the time the adoption request is filed, the child has met the requirements to receive federal supplemental security income benefits pursuant to Subchapter XVI (commencing with Section 1381) of Chapter 7 of Title 42 of the United States Code, as determined and documented by the federal Social Security Administration.

(E) The prospective adoptive parent or parents or their representative, or an authorized representative of a licensed adoption agency, provides all of the following to the peace officer who is at the hospital to take the minor into temporary custody:

(i) A fully executed copy of the Health Facility Minor Release Report.

(ii) A written form, developed by the department, signed by either the prospective adoptive parent or parents or a representative of the licensed adoption agency, which shall include all of the following:

(I) A statement that the minor is the subject of a proposed adoption.

(II) A declaration that the signer or signers will immediately notify the county child welfare agency pursuant to Section 11165.9 of the Penal Code if the adoption plan is terminated for any reason, and will not release the minor to the birth parent or parents or any designee of the birth parent or parents until the county child welfare agency or local law enforcement agency completes an investigation and determines that release of the minor to the birth parent or parents or a designee of the birth parent or parents will not create an immediate risk to the health or safety of the minor.

(III) An agreement to provide a conformed copy of the adoption request or guardianship petition to the county child welfare agency within five business days after filing.

(IV) The names, identifying information, and contact information for the minor, for each prospective adoptive parent, and for each birth parent, to the extent that information is known. In the case of an agency adoption where no prospective adoptive parent or parents are identified at the time of the minor s release from the hospital, the licensed adoption agency may provide the information as it pertains to the licensed or certified foster home into which the agency intends to place the minor.

(c) (1) In every independent adoption proceeding under this section, the prospective adoptive parent or parents shall file with the court either an adoption request within 10 working days after execution of an adoption placement agreement, or a guardianship petition within 30 calendar days after the child s discharge from the hospital, whichever is earlier.

(2) If the adoption plan for a minor who was released from the hospital pursuant to subdivision (b) is terminated for any reason, the prospective adoptive parent or parents or licensed adoption agency shall immediately notify the county child welfare agency. The prospective adoptive parent or parents or licensed adoption agency may not release the minor into the physical custody of the birth parent or parents, or any designee of the birth parent or parents, until the county child welfare agency or local law enforcement agency completes an investigation and determines that release of the minor to the birth parent or parents or a designee of the birth parent or parents will not create an immediate risk to the health or safety of the minor.

(d) Nothing in this section is intended to create a duty that requires law enforcement to investigate the prospective adoptive parent or parents.

(Amended (as amended by Stats. 2010, Ch. 440, Sec. 1) by Stats. 2012, Ch. 35, Sec. 43. Effective June 27, 2012.)



306

(a) Any social worker in a county welfare department, or an Indian tribe that has entered into an agreement pursuant to Section 10553.1 while acting within the scope of his or her regular duties under the direction of the juvenile court and pursuant to subdivision (b) of Section 272, may do all of the following:

(1) Receive and maintain, pending investigation, temporary custody of a minor who is described in Section 300, and who has been delivered by a peace officer.

(2) Take into and maintain temporary custody of, without a warrant, a minor who has been declared a dependent child of the juvenile court under Section 300 or who the social worker has reasonable cause to believe is a person described in subdivision (b) or (g) of Section 300, and the social worker has reasonable cause to believe that the minor has an immediate need for medical care or is in immediate danger of physical or sexual abuse or the physical environment poses an immediate threat to the child s health or safety.

(b) Before taking a minor into custody, a social worker shall consider whether the child can remain safely in his or her residence. The consideration of whether the child can remain safely at home shall include, but not be limited to, the following factors:

(1) Whether there are any reasonable services available to the worker which, if provided to the minor s parent, guardian, caretaker, or to the minor, would eliminate the need to remove the minor from the custody of his or her parent, guardian, or caretaker.

(2) Whether a referral to public assistance pursuant to Chapter 2 (commencing with Section 11200) of Part 3, Chapter 7 (commencing with Section 14000) of Part 3, Chapter 1 (commencing with Section 17000) of Part 5, and Chapter 10 (commencing with Section 18900) of Part 6, of Division 9 would eliminate the need to take temporary custody of the minor. If those services are available they shall be utilized.

(3) Whether a nonoffending caretaker can provide for and protect the child from abuse and neglect and whether the alleged perpetrator voluntarily agrees to withdraw from the residence, withdraws from the residence, and is likely to remain withdrawn from the residence.

(Amended by Stats. 1995, Ch. 724, Sec. 3. Effective January 1, 1996.)



306.5

In any case in which a social worker takes a minor into custody pursuant to Section 306, the social worker shall, to the extent that it is practical and appropriate, place the minor together with any siblings or half-siblings who are also detained or include in the report prepared pursuant to Section 319 a statement of his or her continuing efforts to place the siblings together or why those efforts are not appropriate.

(Added by Stats. 2001, Ch. 747, Sec. 1. Effective January 1, 2002.)



306.6

(a) In a dependency proceeding involving a child who would otherwise be an Indian child, based on the definition contained in paragraph (4) of Section 1903 of the federal Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.), but is not an Indian child based on status of the child s tribe, as defined in paragraph (8) of Section 1903 of the federal Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.), the court may permit the tribe from which the child is descended to participate in the proceeding upon request of the tribe.

(b) If the court permits a tribe to participate in a proceeding, the tribe may do all of the following, upon consent of the court:

(1) Be present at the hearing.

(2) Address the court.

(3) Request and receive notice of hearings.

(4) Request to examine court documents relating to the proceeding.

(5) Present information to the court that is relevant to the proceeding.

(6) Submit written reports and recommendations to the court.

(7) Perform other duties and responsibilities as requested or approved by the court.

(c) If more than one tribe requests to participate in a proceeding under subdivision (a), the court may limit participation to the tribe with which the child has the most significant contacts, as determined in accordance with paragraph (2) of subdivision (d) of Section 170 of the Family Code.

(d) This section is intended to assist the court in making decisions that are in the best interest of the child by permitting a tribe in the circumstances set out in subdivision (a) to inform the court and parties to the proceeding about placement options for the child within the child s extended family or the tribal community, services and programs available to the child and the child s parents as Indians, and other unique interests the child or the child s parents may have as Indians. This section shall not be construed to make the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.), or any state law implementing the Indian Child Welfare Act, applicable to the proceedings, or to limit the court s discretion to permit other interested persons to participate in these or any other proceedings.

(e) The court shall, on a case-by-case basis, make a determination if this section is applicable and may request information from the tribe, or the entity claiming to be a tribe, from which the child is descended for the purposes of making this determination, if the child would otherwise be an Indian child pursuant to subdivision (a).

(Added by Stats. 2006, Ch. 838, Sec. 45. Effective January 1, 2007.)



307

A peace officer or probation officer who takes a minor into temporary custody under the provisions of Section 305 shall thereafter proceed as follows:

(a) The officer may release the minor.

(b) The officer may prepare in duplicate a written notice for the parent or parents of the minor to appear with the minor before the probation officer of the county in which the minor was taken into custody at a time and place specified in the notice. The notice shall also contain a concise statement of the reasons the minor was taken into custody. The officer shall deliver one copy of the notice to the minor and a parent, guardian, or responsible relative of the minor and may require the minor and the parent, guardian, or relative to sign a written promise that he or she shall appear at the time and place designated in the notice. Upon the execution of the promise to appear, the officer shall immediately release the minor. The officer shall, as soon as practicable, file one copy of the notice with the probation officer.

(c) The officer may take the minor without unnecessary delay before the probation officer of the county in which the minor was taken into custody, or in which the minor resides, or in which the acts take place or the circumstances exist which are alleged to bring the minor within the provisions of Section 300, and deliver the minor into the custody of the probation officer.

In determining which disposition of the minor shall be made, the officer shall give preference to the alternative which least interferes with the parents or guardians custody of the minor if this alternative is compatible with the safety of the minor. The officer shall also consider the needs of the minor for the least restrictive environment and the protective needs of the community.

(Amended by Stats. 1982, Ch. 978, Sec. 5. Effective September 13, 1982.)



307.4

(a) Any peace officer, probation officer, or social worker who takes into temporary custody pursuant to Sections 305 to 307, inclusive, a minor who comes within the description of Section 300 shall immediately inform, through the most efficient means available, the parent, guardian, or responsible relative, that the minor has been taken into protective custody and that a written statement is available which explains the parent s or guardian s procedural rights and the preliminary stages of the dependency investigation and hearing. The Judicial Council shall, in consultation with the County Welfare Directors Association of California, adopt a form for the written statement, which shall be in simple language and shall be printed and distributed by the county. The written statement shall be made available for distribution through all public schools, probation offices, and appropriate welfare offices. It shall include, but is not limited to, the following information:

(1) The conditions under which the minor will be released, hearings which may be required, and the means whereby further specific information about the minor s case and conditions of confinement may be obtained.

(2) The rights to counsel, privileges against self-incrimination, and rights to appeal possessed by the minor, and his or her parents, guardians, or responsible relative.

(b) If a good faith attempt was made at notification, the failure on the part of the peace officer, probation officer, or social worker to notify the parent or guardian that the written information required by subdivision (a) is available shall be considered to be due to circumstances beyond the control of the peace officer, probation officer, or social worker, and shall not be construed to permit a new defense to any juvenile or judicial proceeding or to interfere with any rights, procedures, or investigations accorded under any other law.

(Added by Stats. 1986, Ch. 386, Sec. 1.)



307.5

Notwithstanding the provisions of Section 307, an officer who takes a minor suspected of being a person described in Section 300 into temporary custody pursuant to subdivision (a) of Section 305 may, in a case where he or she deems that it is in the best interest of the minor and the public, take the minor to a community service program for abused or neglected children. Organizations or programs receiving referrals pursuant to this section shall have a contract or an agreement with the county to provide shelter care or counseling. Employees of a program receiving referrals pursuant to this section are child care custodians for the purpose of the requirements of Section 11165.7 of the Penal Code. The receiving organization shall take immediate steps to notify the minor s parent, guardian, or a responsible relative of the place to which the minor was taken.

(Amended by Stats. 1989, Ch. 913, Sec. 5.)



308

(a) When a peace officer or social worker takes a minor into custody pursuant to this article, he or she shall take immediate steps to notify the minor s parent, guardian, or a responsible relative that the minor is in custody and that the child has been placed in a facility authorized by law to care for the child, and shall provide a telephone number at which the minor may be contacted. The confidentiality of the address of any licensed foster family home in which the child has been placed shall be maintained until the dispositional hearing, at which time the judge may authorize, upon a finding of good cause, the disclosure of the address. However, the court may order the release of the address of the licensed foster family home to the minor s parent, guardian, or responsible relative upon notification of the licensed foster family home in cases where a petition to challenge jurisdiction or other motion to delay the dispositional hearing beyond 60 days after the hearing at which the minor was ordered removed or detained, pursuant to subdivision (b) of Section 352, is granted. Moreover, a foster parent may authorize the release of the address of the foster family home at any time during the placement. The county welfare department shall make a diligent and reasonable effort to ensure regular telephone contact between the parent and a child of any age, prior to the detention hearing, unless that contact would be detrimental to the child. The initial telephone contact shall take place as soon as practicable, but no later than five hours after the child is taken into custody.

(b) Immediately after being taken to a place of confinement pursuant to this article and, except where physically impossible, no later than one hour after he or she has been taken into custody, a minor 10 years of age or older shall be advised that he or she has the right to make at least two telephone calls from the place where he or she is being held, one call completed to his or her parent, guardian, or a responsible relative, and another call completed to an attorney. The calls shall be at public expense, if the calls are completed to telephone numbers within the local calling area, and in the presence of a public officer or employee. Any public officer or employee who willfully deprives a minor taken into custody of his or her right to make these telephone calls is guilty of a misdemeanor.

(Amended by Stats. 1996, Ch. 275, Sec. 1. Effective January 1, 1997.)



309

(a) Upon delivery to the social worker of a child who has been taken into temporary custody under this article, the social worker shall immediately investigate the circumstances of the child and the facts surrounding the child s being taken into custody and attempt to maintain the child with the child s family through the provision of services. The social worker shall immediately release the child to the custody of the child s parent, guardian, or responsible relative, regardless of the parent s, guardian s, or relative s immigration status, unless one or more of the following conditions exist:

(1) The child has no parent, guardian, or responsible relative; or the child s parent, guardian, or responsible relative is not willing to provide care for the child.

(2) Continued detention of the child is a matter of immediate and urgent necessity for the protection of the child and there are no reasonable means by which the child can be protected in his or her home or the home of a responsible relative.

(3) There is substantial evidence that a parent, guardian, or custodian of the child is likely to flee the jurisdiction of the court.

(4) The child has left a placement in which he or she was placed by the juvenile court.

(5) The parent or other person having lawful custody of the child voluntarily surrendered physical custody of the child pursuant to Section 1255.7 of the Health and Safety Code and did not reclaim the child within the 14-day period specified in subdivision (e) of that section.

(b) In any case in which there is reasonable cause for believing that a child who is under the care of a physician and surgeon or a hospital, clinic, or other medical facility and cannot be immediately moved and is a person described in Section 300, the child shall be deemed to have been taken into temporary custody and delivered to the social worker for the purposes of this chapter while the child is at the office of the physician and surgeon or the medical facility.

(c) If the child is not released to his or her parent or guardian, the child shall be deemed detained for purposes of this chapter.

(d) (1) If an able and willing relative, as defined in Section 319, or an able and willing nonrelative extended family member, as defined in Section 362.7, is available and requests temporary placement of the child pending the detention hearing, the county welfare department shall initiate an assessment of the relative s or nonrelative extended family member s suitability, which shall include an in-home inspection to assess the safety of the home and the ability of the relative or nonrelative extended family member to care for the child s needs, and a consideration of the results of a criminal records check conducted pursuant to subdivision (a) of Section 16504.5 and a check of allegations of prior child abuse or neglect concerning the relative or nonrelative extended family member and other adults in the home. A relative s identification card from a foreign consulate or foreign passport shall be considered a valid form of identification for conducting a criminal records check and fingerprint clearance check under this subdivision. Upon completion of this assessment, the child may be placed in the assessed home. For purposes of this paragraph, and except for the criminal records check conducted pursuant to subdivision (a) of Section 16504.5, the standards used to determine suitability shall be the same standards set forth in the regulations for the licensing of foster family homes.

(2) Immediately following the placement of a child in the home of a relative or a nonrelative extended family member, the county welfare department shall evaluate and approve or deny the home for purposes of AFDC-FC eligibility pursuant to Section 11402. The standards used to evaluate and grant or deny approval of the home of the relative and of the home of a nonrelative extended family member, as described in Section 362.7, shall be the same standards set forth in regulations for the licensing of foster family homes which prescribe standards of safety and sanitation for the physical plant and standards for basic personal care, supervision, and services provided by the caregiver.

(3) To the extent allowed by federal law, as a condition of receiving funding under Title IV-E of the federal Social Security Act (42 U.S.C. Sec. 670 et seq.), if a relative or nonrelative extended family member meets all other conditions for approval, except for the receipt of the Federal Bureau of Investigation s criminal history information for the relative or nonrelative extended family member, and other adults in the home, as indicated, the county welfare department may approve the home and document that approval, if the relative or nonrelative extended family member, and each adult in the home, has signed and submitted a statement that he or she has never been convicted of a crime in the United States, other than a traffic infraction as defined in paragraph (1) of subdivision (a) of Section 42001 of the Vehicle Code. If, after the approval has been granted, the department determines that the relative or nonrelative extended family member or other adult in the home has a criminal record, the approval may be terminated.

(4) If the criminal records check indicates that the person has been convicted of a crime for which the Director of Social Services cannot grant an exemption under Section 1522 of the Health and Safety Code, the child shall not be placed in the home. If the criminal records check indicates that the person has been convicted of a crime for which the Director of Social Services may grant an exemption under Section 1522 of the Health and Safety Code, the child shall not be placed in the home unless a criminal records exemption has been granted by the county based on substantial and convincing evidence to support a reasonable belief that the person with the criminal conviction is of such good character as to justify the placement and not present a risk of harm to the child.

(e) (1) If the child is removed, the social worker shall conduct, within 30 days, an investigation in order to identify and locate all grandparents, adult siblings, and other adult relatives of the child, as defined in paragraph (2) of subdivision (f) of Section 319, including any other adult relatives suggested by the parents. The social worker shall provide to all adult relatives who are located, except when that relative s history of family or domestic violence makes notification inappropriate, within 30 days of removal of the child, written notification and shall also, whenever appropriate, provide oral notification, in person or by telephone, of all the following information:

(A) The child has been removed from the custody of his or her parent or parents, or his or her guardians.

(B) An explanation of the various options to participate in the care and placement of the child and support for the child s family, including any options that may be lost by failing to respond. The notice shall provide information about providing care for the child while the family receives reunification services with the goal of returning the child to the parent or guardian, how to become a foster family home or approved relative or nonrelative extended family member as defined in Section 362.7, and additional services and support that are available in out-of-home placements. The notice shall also include information regarding the Kin-GAP Program (Article 4.5 (commencing with Section 11360) of Chapter 2 of Part 3 of Division 9), the CalWORKs program for approved relative caregivers (Chapter 2 (commencing with Section 11200) of Part 3 of Division 9), adoption, and adoption assistance (Chapter 2.1 (commencing with Section 16115) of Part 4 of Division 9), as well as other options for contact with the child, including, but not limited to, visitation. The State Department of Social Services, in consultation with the County Welfare Directors Association of California and other interested stakeholders, shall develop the written notice.

(2) On and after January 1, 2011, the social worker shall also provide the adult relatives notified pursuant to paragraph (1) with a relative information form to provide information to the social worker and the court regarding the needs of the child. The form shall include a provision whereby the relative may request the permission of the court to address the court, if the relative so chooses. The Judicial Council, in consultation with the State Department of Social Services and the County Welfare Directors Association of California, shall develop the form.

(3) The social worker shall use due diligence in investigating the names and locations of the relatives pursuant to paragraph (1), including, but not limited to, asking the child in an age-appropriate manner about relatives important to the child, consistent with the child s best interest, and obtaining information regarding the location of the child s adult relatives. Each county welfare department shall create and make public a procedure by which relatives of a child who has been removed from his or her parents or guardians may identify themselves to the county welfare department and be provided with the notices required by paragraphs (1) and (2).

(Amended by Stats. 2012, Ch. 845, Sec. 4. Effective January 1, 2013.)



310

As a condition for the release of such minor, the probation officer may require such minor or his parent, guardian, or relative, or both, to sign a written promise that either or both of them will appear before the probation officer at a suitable place designated by the probation officer at a specified time.

(Added by Stats. 1978, Ch. 1168.)



311

(a) If the probation officer determines that the minor shall be retained in custody, he or she shall immediately file a petition pursuant to Section 332 with the clerk of the juvenile court who shall set the matter for hearing on the detention hearing calendar.

(b) In the hearing, the child, parents, or guardians have a privilege against self-incrimination and have a right to confrontation by, and cross-examination of, any person examined by the court as provided in Section 319.

(Amended by Stats. 2002, Ch. 416, Sec. 2. Effective January 1, 2003.)



313

(a) Whenever a minor is taken into custody by a peace officer or probation officer, except when such minor willfully misrepresents himself as 18 or more years of age, such minor shall be released within 48 hours after having been taken into custody, excluding nonjudicial days, unless within said period of time a petition to declare him a dependent child has been filed pursuant to the provisions of this chapter.

(b) Whenever a minor who has been held in custody for more than six hours by the probation officer is subsequently released and no petition is filed, the probation officer shall prepare a written explanation of why the minor was held in custody for more than six hours. The written explanation shall be prepared within 72 hours after the minor is released from custody and filed in the record of the case. A copy of the written explanation shall be sent to the parents, guardian, or other person having care or custody of the minor.

(Added by Stats. 1976, Ch. 1068.)



314

When a minor willfully misrepresents himself to be 18 or more years of age when taken into custody by a peace officer or probation officer, and this misrepresentation effects a material delay in investigation which prevents the filing of a petition pursuant to the provisions of this chapter, such petition or complaint shall be filed within 48 hours from the time his true age is determined, excluding nonjudicial days. If, in such cases, the petition is not filed within the time prescribed by this section, the minor shall be immediately released from custody.

(Added by Stats. 1976, Ch. 1068.)



315

If a minor has been taken into custody under this article and not released to a parent or guardian, the juvenile court shall hold a hearing (which shall be referred to as a detention hearing ) to determine whether the minor shall be further detained. This hearing shall be held as soon as possible, but in any event before the expiration of the next judicial day after a petition to declare the minor a dependent child has been filed. If the hearing is not held within the period prescribed by this section, the minor shall be released from custody.

(Repealed and added by Stats. 1987, Ch. 1485, Sec. 17.)



316

Upon his or her appearance before the court at the detention hearing, each parent or guardian and the minor, if present, shall first be informed of the reasons why the minor was taken into custody, the nature of the juvenile court proceedings, and the right of each parent or guardian and any minor to be represented at every stage of the proceedings by counsel.

(Repealed and added by Stats. 1987, Ch. 1485, Sec. 19.)



316.1

(a) Upon his or her appearance before the court, each parent or guardian shall designate for the court his or her permanent mailing address. The court shall advise each parent or guardian that the designated mailing address will be used by the court and the social services agency for notice purposes unless and until the parent or guardian notifies the court or the social services agency of a new mailing address in writing.

(b) The Judicial Council may develop a form for the designation of a permanent mailing address by parents and guardians for use by the courts and social services agencies.

(Added by Stats. 1992, Ch. 288, Sec. 1. Effective January 1, 1993.)



316.2

(a) At the detention hearing, or as soon thereafter as practicable, the court shall inquire of the mother and any other appropriate person as to the identity and address of all presumed or alleged fathers. The presence at the hearing of a man claiming to be the father shall not relieve the court of its duty of inquiry. The inquiry shall include at least all of the following, as the court deems appropriate:

(1) Whether a judgment of paternity already exists.

(2) Whether the mother was married or believed she was married at the time of conception of the child or at any time thereafter.

(3) Whether the mother was cohabiting with a man at the time of conception or birth of the child.

(4) Whether the mother has received support payments or promises of support with respect to the child or in connection with her pregnancy.

(5) Whether any man has formally or informally acknowledged or declared his possible paternity of the child, including by signing a voluntary declaration of paternity.

(6) Whether paternity tests have been administered and the results, if any.

(7) Whether any man otherwise qualifies as a presumed father pursuant to Section 7611, or any other provision, of the Family Code.

(b) If, after the court inquiry, one or more men are identified as an alleged father, each alleged father shall be provided notice at his last and usual place of abode by certified mail return receipt requested alleging that he is or could be the father of the child. The notice shall state that the child is the subject of proceedings under Section 300 and that the proceedings could result in the termination of parental rights and adoption of the child. Judicial Council form Paternity-Waiver of Rights (JV-505) shall be included with the notice. Nothing in this section shall preclude a court from terminating a father s parental rights even if an action has been filed under Section 7630 or 7631 of the Family Code.

(c) The court may determine that the failure of an alleged father to return the certified mail receipt is not good cause to continue a hearing pursuant to Section 355, 358, 360, 366.21, or 366.22.

(d) If a man appears in the dependency action and files an action under Section 7630 or 7631 of the Family Code, the court shall determine if he is the father.

(e) After a petition has been filed to declare a child a dependent of the court, and until the time that the petition is dismissed, dependency is terminated, or parental rights are terminated pursuant to Section 366.26 or proceedings are commenced under Part 4 (commencing with Section 7800) of Division 12 of the Family Code, the juvenile court which has jurisdiction of the dependency action shall have exclusive jurisdiction to hear an action filed under Section 7630 or 7631 of the Family Code.

(f) After any inquiry, proceeding, or determination made pursuant to this section, the juvenile court shall note its findings in the minutes of the court.

(Amended by Stats. 2000, Ch. 56, Sec. 1. Effective January 1, 2001.)



317

(a) (1) When it appears to the court that a parent or guardian of the child desires counsel but is presently financially unable to afford and cannot for that reason employ counsel, the court may appoint counsel as provided in this section.

(2) When it appears to the court that a parent or Indian custodian in an Indian child custody proceeding desires counsel but is presently unable to afford and cannot for that reason employ counsel, the provisions of Section 1912(b) of Title 25 of the United States Code and Section 23.13 of Title 25 of the Code of Federal Regulations shall apply.

(b) When it appears to the court that a parent or guardian of the child is presently financially unable to afford and cannot for that reason employ counsel, and the child has been placed in out-of-home care, or the petitioning agency is recommending that the child be placed in out-of-home care, the court shall appoint counsel for the parent or guardian, unless the court finds that the parent or guardian has made a knowing and intelligent waiver of counsel as provided in this section.

(c) If a child or nonminor dependent is not represented by counsel, the court shall appoint counsel for the child or nonminor dependent, unless the court finds that the child or nonminor dependent would not benefit from the appointment of counsel. The court shall state on the record its reasons for that finding. A primary responsibility of counsel appointed to represent a child or nonminor dependent pursuant to this section shall be to advocate for the protection, safety, and physical and emotional well-being of the child or nonminor dependent. Counsel may be a district attorney, public defender, or other member of the bar, provided that he or she does not represent another party or county agency whose interests conflict with the child s or nonminor dependent s interests. The fact that the district attorney represents the child or nonminor dependent in a proceeding pursuant to Section 300 as well as conducts a criminal investigation or files a criminal complaint or information arising from the same or reasonably related set of facts as the proceeding pursuant to Section 300 is not in and of itself a conflict of interest. The court may fix the compensation for the services of appointed counsel. The appointed counsel shall have a caseload and training that ensures adequate representation of the child or nonminor dependent. The Judicial Council shall promulgate rules of court that establish caseload standards, training requirements, and guidelines for appointed counsel for children and shall adopt rules as required by Section 326.5 no later than July 1, 2001. Those training requirements shall include instruction on cultural competency and sensitivity relating to, and best practices for, providing adequate care to lesbian, gay, bisexual, and transgender youth in out-of-home care.

(d) Counsel shall represent the parent, guardian, child, or nonminor dependent at the detention hearing and at all subsequent proceedings before the juvenile court. Counsel shall continue to represent the parent, guardian, child, or nonminor dependent unless relieved by the court upon the substitution of other counsel or for cause. The representation shall include representing the parent, guardian, or the child in termination proceedings and in those proceedings relating to the institution or setting aside of a legal guardianship. On and after January 1, 2012, in the case of a nonminor dependent, as described in subdivision (v) of Section 11400, no representation by counsel shall be provided for a parent, unless the parent is receiving court-ordered family reunification services.

(e) (1) Counsel shall be charged in general with the representation of the child s interests. To that end, counsel shall make or cause to have made any further investigations that he or she deems in good faith to be reasonably necessary to ascertain the facts, including the interviewing of witnesses, and shall examine and cross-examine witnesses in both the adjudicatory and dispositional hearings. Counsel may also introduce and examine his or her own witnesses, make recommendations to the court concerning the child s welfare, and participate further in the proceedings to the degree necessary to adequately represent the child. When counsel is appointed to represent a nonminor dependent, counsel is charged with representing the wishes of the nonminor dependent except when advocating for those wishes conflicts with the protection or safety of the nonminor dependent. If the court finds that a nonminor dependent is not competent to direct counsel, the court shall appoint a guardian ad litem for the nonminor dependent.

(2) If the child is four years of age or older, counsel shall interview the child to determine the child s wishes and assess the child s well-being, and shall advise the court of the child s wishes. Counsel shall not advocate for the return of the child if, to the best of his or her knowledge, return of the child conflicts with the protection and safety of the child.

(3) Counsel shall investigate the interests of the child beyond the scope of the juvenile proceeding, and report to the court other interests of the child that may need to be protected by the institution of other administrative or judicial proceedings. Counsel representing a child in a dependency proceeding is not required to assume the responsibilities of a social worker, and is not expected to provide nonlegal services to the child.

(4) (A) At least once every year, if the list of educational liaisons is available on the Internet Web site for the State Department of Education, both of the following shall apply:

(i) Counsel shall provide his or her contact information to the educational liaison, as described in subdivision (b) of Section 48853.5 of the Education Code, of each local educational agency serving counsel s foster child clients in the county of jurisdiction.

(ii) If counsel is part of a firm or organization representing foster children, the firm or organization may provide its contact information in lieu of contact information for the individual counsel. The firm or organization may designate a person or persons within the firm or organization to receive communications from educational liaisons.

(B) The child s caregiver or other person holding the right to make educational decisions for the child may provide the contact information of the child s attorney to the child s local educational agency.

(C) Counsel for the child and counsel s agent may, but are not required to, disclose to an individual who is being assessed for the possibility of placement pursuant to Section 361.3 the fact that the child is in custody, the alleged reasons that the child is in custody, and the projected likely date for the child s return home, placement for adoption, or legal guardianship. Nothing in this paragraph shall be construed to prohibit counsel from making other disclosures pursuant to this subdivision, as appropriate.

(5) Nothing in this subdivision shall be construed to permit counsel to violate a child s attorney-client privilege.

(6) The changes made to this subdivision during the 2011 12 Regular Session of the Legislature by the act adding subparagraph (C) of paragraph (4) and paragraph (5) are declaratory of existing law.

(7) The court shall take whatever appropriate action is necessary to fully protect the interests of the child.

(f) Either the child or counsel for the child, with the informed consent of the child if the child is found by the court to be of sufficient age and maturity to consent, which shall be presumed, subject to rebuttal by clear and convincing evidence, if the child is over 12 years of age, may invoke the psychotherapist-client privilege, physician-patient privilege, and clergyman-penitent privilege. If the child invokes the privilege, counsel may not waive it, but if counsel invokes the privilege, the child may waive it. Counsel shall be the holder of these privileges if the child is found by the court not to be of sufficient age and maturity to consent. For the sole purpose of fulfilling his or her obligation to provide legal representation of the child, counsel shall have access to all records with regard to the child maintained by a health care facility, as defined in Section 1545 of the Penal Code, health care providers, as defined in Section 6146 of the Business and Professions Code, a physician and surgeon or other health practitioner, as defined in former Section 11165.8 of the Penal Code, as that section read on January 1, 2000, or a child care custodian, as defined in former Section 11165.7 of the Penal Code, as that section read on January 1, 2000. Notwithstanding any other law, counsel shall be given access to all records relevant to the case that are maintained by state or local public agencies. All information requested from a child protective agency regarding a child who is in protective custody, or from a child s guardian ad litem, shall be provided to the child s counsel within 30 days of the request.

(g) In a county of the third class, if counsel is to be provided to a child at the county s expense other than by counsel for the agency, the court shall first use the services of the public defender before appointing private counsel. Nothing in this subdivision shall be construed to require the appointment of the public defender in any case in which the public defender has a conflict of interest. In the interest of justice, a court may depart from that portion of the procedure requiring appointment of the public defender after making a finding of good cause and stating the reasons therefor on the record.

(h) In a county of the third class, if counsel is to be appointed to provide legal counsel for a parent or guardian at the county s expense, the court shall first use the services of the alternate public defender before appointing private counsel. Nothing in this subdivision shall be construed to require the appointment of the alternate public defender in any case in which the public defender has a conflict of interest. In the interest of justice, a court may depart from that portion of the procedure requiring appointment of the alternate public defender after making a finding of good cause and stating the reasons therefor on the record.

(Amended by Stats. 2013, Ch. 300, Sec. 4. Effective January 1, 2014.)



317.5

(a) All parties who are represented by counsel at dependency proceedings shall be entitled to competent counsel.

(b) Each minor who is the subject of a dependency proceeding is a party to that proceeding.

(Added by Stats. 1994, Ch. 1073, Sec. 1. Effective January 1, 1995.)



317.6

(a) On or before January 1, 1996, the Judicial Council shall, after consulting with representatives from the State Bar of California, county counsels, district attorneys, public defenders, county welfare directors, and children s advocacy groups, adopt rules of court regarding the appointment of competent counsel in dependency proceedings, including, but not limited to, the following:

(1) The screening and appointment of competent counsel.

(2) Establishing minimum standards of experience and education necessary to qualify as competent counsel to represent a party in dependency proceedings.

(3) Procedures for handling client complaints regarding attorney performance, including measures to inform clients of the complaint process.

(4) Procedures for informing the court of any interests of the minor that may need to be protected in other proceedings.

(b) On or before July 1, 1996, each superior court shall, after consulting with representatives from the State Bar of California and the local offices of the county counsel, district attorney, public defender, county welfare department, and children s advocacy groups, adopt local rules of court regarding the conduct of dependency proceedings that address items such as procedures and timeframes for the presentation of contested issues and witness lists to eliminate unnecessary delays in dependency hearings.

(Amended by Stats. 1995, Ch. 91, Sec. 183. Effective January 1, 1996.)



318

If a district attorney has represented a minor in a dependency proceeding, that district attorney shall not appear, on behalf of the people of the State of California, in any juvenile court hearing which is based upon a petition that alleges that the same minor is a person within the description of Section 602.

Records kept by the district attorney in the course of representation of a minor described in Section 300 are confidential and shall be held separately, and shall not be inspected by members of the district attorney s office not directly involved in the representation of that minor. A district attorney who represents or who has represented a minor in a proceeding brought pursuant to Section 300 shall not discuss the substance of that case with a district attorney representing the people pursuant to Section 681 in a proceeding brought pursuant to Section 602 in which that same minor is the subject of the petition.

(Added by Stats. 1992, Ch. 1327, Sec. 1. Effective January 1, 1993.)



318.5

In a juvenile court hearing, where the parent or guardian is represented by counsel, the county counsel or district attorney shall, at the request of the juvenile court judge, appear and participate in the hearing to represent the petitioner.

(Added by renumbering Section 318 (as added by Stats. 1986, Ch. 1122) by Stats. 1987, Ch. 56, Sec. 181.)



319

(a) At the initial petition hearing, the court shall examine the child s parents, guardians, or other persons having relevant knowledge and hear the relevant evidence as the child, the child s parents or guardians, the petitioner, or their counsel desires to present. The court may examine the child, as provided in Section 350.

(b) The social worker shall report to the court on the reasons why the child has been removed from the parent s physical custody, the need, if any, for continued detention, the available services and the referral methods to those services that could facilitate the return of the child to the custody of the child s parents or guardians, and whether there are any relatives who are able and willing to take temporary physical custody of the child. The court shall order the release of the child from custody unless a prima facie showing has been made that the child comes within Section 300, the court finds that continuance in the parent s or guardian s home is contrary to the child s welfare, and any of the following circumstances exist:

(1) There is a substantial danger to the physical health of the child or the child is suffering severe emotional damage, and there are no reasonable means by which the child s physical or emotional health may be protected without removing the child from the parent s or guardian s physical custody.

(2) There is substantial evidence that a parent, guardian, or custodian of the child is likely to flee the jurisdiction of the court.

(3) The child has left a placement in which he or she was placed by the juvenile court.

(4) The child indicates an unwillingness to return home, if the child has been physically or sexually abused by a person residing in the home.

(c) If the matter is continued pursuant to Section 322 or for any other reason, the court shall find that the continuance of the child in the parent s or guardian s home is contrary to the child s welfare at the initial petition hearing or order the release of the child from custody.

(d) (1) The court shall also make a determination on the record, referencing the social worker s report or other evidence relied upon, as to whether reasonable efforts were made to prevent or eliminate the need for removal of the child from his or her home, pursuant to subdivision (b) of Section 306, and whether there are available services that would prevent the need for further detention. Services to be considered for purposes of making this determination are case management, counseling, emergency shelter care, emergency in-home caretakers, out-of-home respite care, teaching and demonstrating homemakers, parenting training, transportation, and any other child welfare services authorized by the State Department of Social Services pursuant to Chapter 5 (commencing with Section 16500) of Part 4 of Division 9. The court shall also review whether the social worker has considered whether a referral to public assistance services pursuant to Chapter 2 (commencing with Section 11200) and Chapter 7 (commencing with Section 14000) of Part 3, Chapter 1 (commencing with Section 17000) of Part 5, and Chapter 10 (commencing with Section 18900) of Part 6 of Division 9 would have eliminated the need to take temporary custody of the child or would prevent the need for further detention.

(2) If the child can be returned to the custody of his or her parent or guardian through the provision of those services, the court shall place the child with his or her parent or guardian and order that the services shall be provided. If the child cannot be returned to the physical custody of his or her parent or guardian, the court shall determine if there is a relative who is able and willing to care for the child, and has been assessed pursuant to paragraph (1) of subdivision (d) of Section 309.

(e) If a court orders a child detained, the court shall state the facts on which the decision is based, specify why the initial removal was necessary, reference the social worker s report or other evidence relied upon to make its determination whether continuance in the home of the parent or legal guardian is contrary to the child s welfare, order temporary placement and care of the child to be vested with the county child welfare department pending the hearing held pursuant to Section 355 or further order of the court, and order services to be provided as soon as possible to reunify the child and his or her family if appropriate.

(f) (1) If the child is not released from custody, the court may order that the child shall be placed in the assessed home of a relative, in an emergency shelter or other suitable licensed place, in a place exempt from licensure designated by the juvenile court, or in the assessed home of a nonrelative extended family member as defined in Section 362.7 for a period not to exceed 15 judicial days. A runaway and homeless youth shelter licensed by the State Department of Social Services pursuant to Section 1502.35 of the Health and Safety Code shall not be a placement option pursuant to this section.

(2) As used in this section, relative means an adult who is related to the child by blood, adoption, or affinity within the fifth degree of kinship, including stepparents, stepsiblings, and all relatives whose status is preceded by the words great, great-great, or grand, or the spouse of any of these persons, even if the marriage was terminated by death or dissolution. However, only the following relatives shall be given preferential consideration for placement of the child: an adult who is a grandparent, aunt, uncle, or sibling of the child.

(3) The court shall consider the recommendations of the social worker based on the assessment pursuant to paragraph (1) of subdivision (d) of Section 309 of the relative s home, including the results of a criminal records check and prior child abuse allegations, if any, prior to ordering that the child be placed with a relative. The court shall order the parent to disclose to the social worker the names, residences, and any known identifying information of any maternal or paternal relatives of the child. The social worker shall initiate the assessment pursuant to Section 361.3 of any relative to be considered for continuing placement.

(g) (1) At the initial hearing upon the petition filed in accordance with subdivision (c) of Rule 5.520 of the California Rules of Court or anytime thereafter up until the time that the minor is adjudged a dependent child of the court or a finding is made dismissing the petition, the court may temporarily limit the right of the parent or guardian to make educational or developmental services decisions for the child and temporarily appoint a responsible adult to make educational or developmental services decisions for the child if all of the following conditions are found:

(A) The parent or guardian is unavailable, unable, or unwilling to exercise educational or developmental services rights for the child.

(B) The county placing agency has made diligent efforts to locate and secure the participation of the parent or guardian in educational or developmental services decisionmaking.

(C) The child s educational and developmental services needs cannot be met without the temporary appointment of a responsible adult.

(2) If the court limits the parent s educational rights under this subdivision, the court shall determine whether there is a responsible adult who is a relative, nonrelative extended family member, or other adult known to the child and who is available and willing to serve as the child s educational representative before appointing an educational representative or surrogate who is not known to the child.

(3) If the court cannot identify a responsible adult to make educational decisions for the child and the appointment of a surrogate parent, as defined in subdivision (a) of Section 56050 of the Education Code, is not warranted, the court may, with the input of any interested person, make educational decisions for the child. If the child is receiving services from a regional center, the provision of any developmental services related to the court s decision must be consistent with the child s individual program plan and pursuant to the provisions of the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500)). If the court cannot identify a responsible adult to make developmental services decisions for the child, the court may, with the input of any interested person, make developmental services decisions for the child. If the court makes educational or developmental services decisions for the child, the court shall also issue appropriate orders to ensure that every effort is made to identify a responsible adult to make future educational or developmental services decisions for the child.

(4) Any temporary appointment of a responsible adult and temporary limitation on the right of the parent or guardian to make educational or developmental services decisions for the child shall be specifically addressed in the court order. Any order made under this section shall expire at the conclusion of the hearing held pursuant to Section 361 or upon dismissal of the petition. Upon the entering of disposition orders, any additional needed limitation on the parent s or guardian s educational or developmental services rights shall be addressed pursuant to Section 361.

(5) Nothing in this section in any way removes the obligation to appoint surrogate parents for students with disabilities who are without parental representation in special education procedures as required by state and federal law, including Section 1415(b)(2) of Title 20 of the United States Code, Section 56050 of the Education Code, Section 7579.5 of the Government Code, and Rule 5.650 of the California Rules of Court.

(6) If the court appoints a developmental services decisionmaker pursuant to this section, he or she shall have the authority to access the child s information and records pursuant to subdivision (u) of Section 4514 and subdivision (y) of Section 5328, and to act on the child s behalf for the purposes of the individual program plan process pursuant to Sections 4646, 4646.5, and 4648 and the fair hearing process pursuant to Chapter 7 (commencing with Section 4700), and as set forth in the court order.

(Amended by Stats. 2013, Ch. 485, Sec. 3. Effective January 1, 2014.)



319.1

When the court finds a minor to be a person described by Section 300, and believes that the minor may need specialized mental health treatment while the minor is unable to reside in his or her natural home, the court shall notify the director of the county mental health department in the county where the minor resides. The county mental health department shall perform the duties required under Section 5694.7 for all those minors.

Nothing in this section shall restrict the provisions of emergency psychiatric services to those minors who are involved in dependency cases and have not yet reached the point of adjudication or disposition, nor shall it operate to restrict evaluations at an earlier stage of the proceedings or to restrict orders removing the minor from a detention facility for psychiatric treatment.

(Amended by Stats. 2001, Ch. 854, Sec. 70. Effective January 1, 2002.)



319.2

Notwithstanding Section 319, when a child under the age of six years is not released from the custody of the court, the child may be placed in a community care facility licensed as a group home for children or in a temporary shelter care facility, as defined in Section 1530.8 of the Health and Safety Code, only when the court finds that placement is necessary to secure a complete and adequate evaluation, including placement planning and transition time. The placement period shall not exceed 60 days unless a case plan has been developed and the need for additional time is documented in the case plan and has been approved by the deputy director or director of the county child welfare department or an assistant chief probation officer or chief probation officer of the county probation department.

(Amended by Stats. 2013, Ch. 21, Sec. 7. Effective June 27, 2013.)



319.3

Notwithstanding Section 319, a dependent child who is 6 to 12 years of age, inclusive, may be placed in community care facility licensed as a group home for children or in a temporary shelter care facility, as defined in Section 1530.8 of the Health and Safety Code, only when the court finds that placement is necessary to secure a complete and adequate evaluation, including placement planning and transition time. The placement period shall not exceed 60 days unless a case plan has been developed and the need for additional time is documented in the case plan and has been approved by a deputy director or director of the county child welfare department or an assistant chief probation officer or chief probation officer of the county probation department.

(Added by Stats. 2013, Ch. 21, Sec. 8. Effective June 27, 2013.)



321

When a hearing is held under the provisions of this article and no parent or guardian of the minor is present and no parent or guardian has had actual notice of the hearing, a parent or guardian of the minor may file an affidavit setting forth the facts with the clerk of the juvenile court and the clerk shall immediately set the matter for rehearing at a time within 24 hours, excluding Sundays and nonjudicial days from the filing of the affidavit. Upon the rehearing, the court shall proceed in the same manner as upon the original hearing.

If the minor, a parent or guardian or the minor s attorney or guardian ad litem, if either one or the other has been appointed by the court, requests evidence of the prima facie case, a rehearing shall be held within three judicial days to consider evidence of the prima facie case. If the prima facie case is not established, the minor shall be released from detention.

In lieu of a requested rehearing, the court may set the matter for trial within 10 days.

When the court ascertains that the rehearing cannot be held within three judicial days because of the unavailability of a witness, a reasonable continuance may be granted for a period not to exceed five judicial days.

(Amended by Stats. 1984, Ch. 144, Sec. 216.)



322

Upon motion of the minor or a parent or guardian of such minor, the court shall continue any hearing or rehearing held under the provisions of this article for one day, excluding Sundays and nonjudicial days.

(Added by Stats. 1976, Ch. 1068.)



323

Upon any hearing or rehearing under the provisions of this article, the court may order such minor or any parent or guardian of such minor who is present in court to again appear before the court, the probation officer or the county financial evaluation officer at a time and place specified in said order.

(Amended by Stats. 1985, Ch. 1485, Sec. 7.)



324

Whenever any minor is taken into temporary custody under the provisions of this article in any county other than the county in which the minor is alleged to be within or to come within the jurisdiction of the juvenile court, which county is referred to herein as the requesting county, the officer who has taken the minor into temporary custody may notify the law enforcement agency in the requesting county of the fact that the minor is in custody. When a law enforcement officer, of such requesting county files a petition pursuant to Section 332 with the clerk of the juvenile court of his respective county and secures a warrant therefrom, he shall forward said warrant, or a telegraphic copy thereof to the officer who has the minor in temporary custody as soon as possible within 48 hours, excluding Sundays and nonjudicial days, from the time said juvenile was taken into temporary custody. Thereafter an officer from said requesting county shall take custody of the minor within five days, in the county in which the minor is in temporary custody, and shall take the minor before the juvenile court judge who issued the warrant, or before some other juvenile court of the same county without unnecessary delay. If the minor is not brought before a judge of the juvenile court within the period prescribed by this section, he must be released from custody.

(Added by Stats. 1976, Ch. 1068.)



324.5

(a) Whenever allegations of physical or sexual abuse of a child come to the attention of a local law enforcement agency or the local child welfare department and the child is taken into protective custody, the local law enforcement agency, or child welfare department may, as soon as practically possible, consult with a medical practitioner, who has specialized training in detecting and treating child abuse injuries and neglect, to determine whether a physical examination of the child is appropriate. If deemed appropriate, the local law enforcement agency, or the child welfare department, shall cause the child to undergo a physical examination performed by a medical practitioner who has specialized training in detecting and treating child abuse injuries and neglect, and, whenever possible, shall ensure that this examination take place within 72 hours of the time the child was taken into protective custody. In the event the allegations are made while the child is in custody, the physical examination shall be performed within 72 hours of the time the allegations were made.

In the case of a petition filed pursuant to Section 319, the department shall provide the results of the physical examination to the court and to any counsel for the minor, and counsel for the parent or guardian of the minor. Failure to obtain this physical examination shall not be grounds to deny a petition under this section.

(b) The local child welfare agency shall, whenever possible, request that additional medical examinations to determine child abuse injuries or neglect, be performed by the same medical practitioner who performed the examinations described in subdivision (a). If it is not possible to obtain additional medical examinations, the local child welfare agency shall ensure that future medical practitioners to whom the child has been referred for ongoing diagnosis and treatment have specialized training in detecting and treating child abuse injuries and neglect and have access to the child s medical records covering the current and previous incidents of child abuse.

(Added by Stats. 1998, Ch. 949, Sec. 2. Effective January 1, 1999.)






ARTICLE 8. Dependent Children—Commencement of Proceedings

325

A proceeding in the juvenile court to declare a child to be a dependent child of the court is commenced by the filing with the court, by the social worker, of a petition, in conformity with the requirements of this article.

(Amended by Stats. 1998, Ch. 1054, Sec. 10. Effective January 1, 1999.)



326.5

The Judicial Council shall adopt a rule of court effective July 1, 2001, that complies with the requirement of the federal Child Abuse Prevention and Treatment Act (Public Law 93-247) for the appointment of a guardian ad litem, who may be an attorney or a court-appointed special advocate, for a child in cases in which a petition is filed based upon neglect or abuse of the child or in which a prosecution is initiated under the Penal Code arising from neglect or abuse of the child. The rule of court may include guidelines to the courts for determining when an attorney should be appointed rather than a court appointed special advocate, and caseload standards for guardians ad litem.

(Added by Stats. 2000, Ch. 450, Sec. 3. Effective January 1, 2001.)



326.7

Appointment of a guardian ad litem shall not be required for a minor who is a parent of the child who is the subject of the dependency petition, unless the minor parent is unable to understand the nature of the proceedings or to assist counsel in preparing the case.

(Added by Stats. 2008, Ch. 181, Sec. 3. Effective January 1, 2009.)



327

Either the juvenile court in the county in which a minor resides or in the county where the minor is found or in the county in which the acts take place or the circumstances exist which are alleged to bring such minor within the provisions of Section 300, is the proper court to commence proceedings under this chapter.

(Added by Stats. 1976, Ch. 1068.)



328

Whenever the social worker has cause to believe that there was or is within the county, or residing therein, a person described in Section 300, the social worker shall immediately make any investigation he or she deems necessary to determine whether child welfare services should be offered to the family and whether proceedings in the juvenile court should be commenced. If the social worker determines that it is appropriate to offer child welfare services to the family, the social worker shall make a referral to these services pursuant to Chapter 5 (commencing with Section 16500) of Part 4 of Division 9. No inference regarding the credibility of the allegations or the need for child welfare services shall be drawn from the mere existence of a child custody or visitation dispute.

However, this section does not require an investigation by the social worker with respect to a child delivered or referred to any agency pursuant to Section 307.5.

The social worker shall interview any child four years of age or older who is a subject of an investigation, and who is in juvenile hall or other custodial facility, or has been removed to a foster home, to ascertain the child s view of the home environment. If proceedings are commenced, the social worker shall include the substance of the interview in any written report submitted at an adjudicatory hearing, or if no report is then received in evidence, the social worker shall include the substance of the interview in the social study required by Section 358. A referral based on allegations of child abuse from the family court pursuant to Section 3027 of the Family Code shall be investigated to the same extent as any other child abuse allegation.

(Amended by Stats. 2010, Ch. 352, Sec. 20. Effective January 1, 2011.)



328.3

Whenever any officer refers or delivers a minor pursuant to Section 307.5, the agency to which the minor is referred shall immediately make such investigation as it deems necessary to determine what disposition of the referral or delivery should be made. If the referral agency does not initiate a service program on behalf of a minor referred to the agency within 20 calendar days, or initiate a service program on behalf of a minor delivered to the agency within 10 calendar days, that agency shall immediately notify the referring officer of that decision in writing. The referral agency shall retain a copy of that written notification for 30 days.

(Added by Stats. 1984, Ch. 260, Sec. 2.)



329

Whenever any person applies to the social worker to commence proceedings in the juvenile court, the application shall be in the form of an affidavit alleging that there was or is within the county, or residing therein, a child within the provisions of Section 300, and setting forth facts in support thereof. The social worker shall immediately investigate as he or she deems necessary to determine whether proceedings in the juvenile court should be commenced. If the social worker does not take action under Section 301 and does not file a petition in the juvenile court within three weeks after the application, he or she shall endorse upon the affidavit of the applicant his or her decision not to proceed further, including any recommendation made to the applicant, if one is made, to consider commencing a probate guardianship for the child, and his or her reasons therefor and shall immediately notify the applicant of the action taken or the decision rendered by him or her under this section. The social worker shall retain the affidavit and his or her endorsement thereon for a period of 30 days after notifying the applicant.

(Amended by Stats. 2012, Ch. 638, Sec. 15. Effective January 1, 2013.)



331

When any person has applied to the social worker, pursuant to Section 329, to commence juvenile court proceedings and the social worker fails to file a petition within three weeks after the application, the person may, within one month after making the application, apply to the juvenile court to review the decision of the social worker, and the court may either affirm the decision of the social worker or order him or her to commence juvenile court proceedings.

(Amended by Stats. 1998, Ch. 1054, Sec. 13. Effective January 1, 1999.)



331.5

When any officer has referred or delivered a child to an agency pursuant to Section 307.5, and that agency does not initiate a service program for the child within the time periods required by Section 328.3, the referring agency may, within 10 court days following receipt of the notification from the referral agency, apply to the social worker for a review of that decision.

(Amended by Stats. 1998, Ch. 1054, Sec. 14. Effective January 1, 1999.)



332

A petition to commence proceedings in the juvenile court to declare a child a ward or a dependent child of the court shall be verified and shall contain all of the following:

(a) The name of the court to which it is addressed.

(b) The title of the proceeding.

(c) The code section and the subdivision under which the proceedings are instituted. If it is alleged that the child is a person described by subdivision (e) of Section 300, the petition shall include an allegation pursuant to that section.

(d) The name, age, and address, if any, of the child upon whose behalf the petition is brought.

(e) The names and residence addresses, if known to the petitioner, of both parents and any guardian of the child. If there is no parent or guardian residing within the state, or if his or her place of residence is not known to the petitioner, the petition shall also contain the name and residence address, if known, of any adult relative residing within the county, or, if there is none, the adult relative residing nearest to the location of the court. If it is known to the petitioner that one of the parents is a victim of domestic violence and that parent is currently living separately from the batterer-parent, the address of the victim-parent shall remain confidential.

(f) A concise statement of facts, separately stated, to support the conclusion that the child upon whose behalf the petition is being brought is a person within the definition of each of the sections and subdivisions under which the proceedings are being instituted.

(g) The fact that the child upon whose behalf the petition is brought is detained in custody or is not detained in custody, and if he or she is detained in custody, the date and the precise time the child was taken into custody.

(h) A notice to the father, mother, spouse, or other person liable for support of the child, of all of the following: (1) Section 903 makes that person, the estate of that person, and the estate of the child, liable for the cost of the care, support, and maintenance of the child in any county institution or any other place in which the child is placed, detained, or committed pursuant to an order of the juvenile court; (2) Section 903.1 makes that person, the estate of that person, and the estate of the child, liable for the cost to the county of legal services rendered to the child or the parent by a private attorney or a public defender appointed pursuant to the order of the juvenile court; (3) Section 903.2 makes that person, the estate of that person, and the estate of the child, liable for the cost to the county of the supervision of the child by the social worker pursuant to the order of the juvenile court; and (4) the liabilities established by these sections are joint and several.

(Amended by Stats. 1998, Ch. 1054, Sec. 15. Effective January 1, 1999.)



333

Any petition filed in juvenile court to commence proceedings pursuant to this chapter that is not verified may be dismissed without prejudice by such court.

(Added by Stats. 1976, Ch. 1068.)



334

Upon the filing of the petition, the clerk of the juvenile court shall set the same for hearing within 30 days, except that in the case of a minor detained in custody at the time of the filing of the petition, the petition must be set for hearing within 15 judicial days from the date of the order of the court directing such detention.

(Added by Stats. 1976, Ch. 1068.)



338

In addition to the notice provided in Sections 290.1 and 290.2 the juvenile court may issue its citation directing any parent or guardian of the person concerning whom a petition has been filed to appear at the time and place set for any hearing or financial evaluation under the provisions of this chapter, including a hearing under the provisions of Section 257, and directing any person having custody or control of the minor concerning whom the petition has been filed to bring such minor with him or her. The notice shall in addition state that a parent or guardian may be required to participate in a counseling program with the minor concerning whom the petition has been filed. Personal service of such citation shall be made at least 24 hours before the time stated therein for that appearance.

(Amended by Stats. 2002, Ch. 416, Sec. 7. Effective January 1, 2003.)



339

In case such citation cannot be served, or the person served fails to obey it, or in any case in which it appears to the court that the citation will probably be ineffective, a warrant of arrest may issue on the order of the court either against the parent, or guardian, or the person having the custody of the minor, or with whom the minor is living.

(Added by Stats. 1976, Ch. 1068.)



340

Whenever a petition has been filed in the juvenile court alleging that a minor comes within Section 300 and praying for a hearing thereon, or whenever any subsequent petition has been filed praying for a hearing in the matter of the minor and it appears to the court that the circumstances of his or her home environment may endanger the health, person, or welfare of the minor, or whenever a dependent minor has run away from his or her court ordered placement, a protective custody warrant may be issued immediately for the minor.

(Amended by Stats. 1987, Ch. 1485, Sec. 29.)



340.5

(a) Whenever pursuant to Article 10 (commencing with Section 360) a social worker is assigned to provide child welfare services, family reunification services, or other services to a dependent child of the juvenile court, the juvenile court may, for good cause shown and after an ex parte hearing, issue its order restraining the parents of the dependent child from threatening the social worker, or any member of the social worker s family, with physical harm.

(b) For purposes of this section, good cause means at least one threat of physical harm to the social worker, or any member of the social worker s family, made by the person who is to be the subject of the restraining order, with the apparent ability to carry out the threat.

(c) Violation of a restraining order issued pursuant to this section shall be punishable as contempt.

(Added by Stats. 1991, Ch. 980, Sec. 1.)



341

Upon request of the social worker, district attorney, the child, or the child s parent, guardian, or custodian, or on the court s own motion, the court or the clerk of the court, or an attorney, pursuant to Section 1985 of the Code of Civil Procedure, shall issue subpoenas requiring attendance and testimony of witnesses and production of papers at any hearing regarding a child who is alleged or determined by the court to be a person described by Section 300. When a person attends a juvenile court hearing as a witness upon a subpoena, in its discretion, the court may by an order on its minutes, direct the county auditor to draw his or her warrant upon the county treasurer in favor of the witness for witness fees in the amount and manner prescribed by Section 68093 of the Government Code. The fees are county charges.

(Amended by Stats. 1998, Ch. 1054, Sec. 17. Effective January 1, 1999.)



342

In any case in which a minor has been found to be a person described by Section 300 and the petitioner alleges new facts or circumstances, other than those under which the original petition was sustained, sufficient to state that the minor is a person described in Section 300, the petitioner shall file a subsequent petition. This section does not apply if the jurisdiction of the juvenile court has been terminated prior to the new allegations.

All procedures and hearings required for an original petition are applicable to a subsequent petition filed under this section.

(Amended by Stats. 1988, Ch. 1075, Sec. 3.)






ARTICLE 9. Dependent Children—Hearings

345

All cases under this chapter shall be heard at a special or separate session of the court, and no other matter shall be heard at such a session. No person on trial, awaiting trial, or under accusation of crime, other than a parent, guardian, or relative of the minor, shall be permitted to be present at any such session, except as a witness.

Cases in which the minor is detained and the sole allegation is that the minor is a person described in Section 300 shall be granted precedence on the calendar of the court for the day on which the case is set for hearing.

(Amended by Stats. 1987, Ch. 1485, Sec. 31.)



346

Unless requested by a parent or guardian and consented to or requested by the minor concerning whom the petition has been filed, the public shall not be admitted to a juvenile court hearing. The judge or referee may nevertheless admit such persons as he deems to have a direct and legitimate interest in the particular case or the work of the court.

(Amended by Stats. 1982, Ch. 978, Sec. 15. Effective September 13, 1982.)



347

At any juvenile court hearing conducted by a juvenile court judge, an official court reporter shall, and at any such hearing conducted by a juvenile court referee, the official reporter, as directed by the court, may take down in shorthand all the testimony and all of the statements and remarks of the judge and all persons appearing at the hearing; and, if directed by the judge, or requested by the person on whose behalf the petition was brought, or by his parent or legal guardian, or the attorneys of such persons, he must, within such reasonable time after the hearing of the petition as the court may designate, write out the same or such specific portions thereof as may be requested in plain and legible longhand or by typewriter or other printing machine and certify to the same as being correctly reported and transcribed, and when directed by the court, file the same with the clerk of the court. Unless otherwise directed by the judge, the costs of writing out and transcribing all or any portion of the reporter s shorthand notes shall be paid in advance at the rates fixed for transcriptions in a civil action by the person requesting the same.

(Added by Stats. 1976, Ch. 1068.)



348

The provisions of Chapter 8 (commencing with Section 469) of Title 6 of Part 2 of the Code of Civil Procedure relating to variance and amendment of pleadings in civil actions shall apply to petitions and proceedings under this chapter, to the same extent and with the same effect as if proceedings under this chapter were civil actions.

(Added by Stats. 1976, Ch. 1068.)



349

(a) A minor who is the subject of a juvenile court hearing and any person entitled to notice of the hearing under the provisions of Sections 290.1 and 290.2, is entitled to be present at the hearing.

(b) The minor and any person who is entitled to that notice has the right to be represented at the hearing by counsel of his or her own choice.

(c) If the minor is present at the hearing, the court shall allow the minor, if the minor so desires, to address the court and participate in the hearing.

(d) If the minor is 10 years of age or older and he or she is not present at the hearing, the court shall determine whether the minor was properly notified of his or her right to attend the hearing and inquire whether the minor was given an opportunity to attend. If that minor was not properly notified or if he or she wished to be present and was not given an opportunity to be present, the court shall continue the hearing to allow the minor to be present unless the court finds that it is in the best interest of the minor not to continue the hearing. The court shall continue the hearing only for that period of time necessary to provide notice and secure the presence of the child. The court may issue any and all orders reasonably necessary to ensure that the child has an opportunity to attend.

(e) Nothing in this section shall prevent or limit any child s right to attend or participate in the hearing.

(Amended by Stats. 2008, Ch. 166, Sec. 3. Effective January 1, 2009.)



350

(a) (1) The judge of the juvenile court shall control all proceedings during the hearings with a view to the expeditious and effective ascertainment of the jurisdictional facts and the ascertainment of all information relative to the present condition and future welfare of the person upon whose behalf the petition is brought. Except where there is a contested issue of fact or law, the proceedings shall be conducted in an informal nonadversary atmosphere with a view to obtaining the maximum cooperation of the minor upon whose behalf the petition is brought and all persons interested in his or her welfare with any provisions that the court may make for the disposition and care of the minor.

(2) Each juvenile court is encouraged to develop a dependency mediation program to provide a problem-solving forum for all interested persons to develop a plan in the best interests of the child, emphasizing family preservation and strengthening. The Legislature finds that mediation of these matters assists the court in resolving conflict, and helps the court to intervene in a constructive manner in those cases where court intervention is necessary. Notwithstanding any other provision of law, no person, except the mediator, who is required to report suspected child abuse pursuant to the Child Abuse and Neglect Reporting Act (Article 2.5 (commencing with Section 11164) of Chapter 2 of Title 1 of Part 4 of the Penal Code), shall be exempted from those requirements under Chapter 2 (commencing with Section 1115) of Division 9 of the Evidence Code because he or she agreed to participate in a dependency mediation program established in the juvenile court.

If a dependency mediation program has been established in a juvenile court, and if mediation is requested by any person who the judge or referee deems to have a direct and legitimate interest in the particular case, or on the court s own motion, the matter may be set for confidential mediation to develop a plan in the best interests of the child, utilizing resources within the family first and within the community if required.

(b) The testimony of a minor may be taken in chambers and outside the presence of the minor s parent or parents, if the minor s parent or parents are represented by counsel, the counsel is present and any of the following circumstances exist:

(1) The court determines that testimony in chambers is necessary to ensure truthful testimony.

(2) The minor is likely to be intimidated by a formal courtroom setting.

(3) The minor is afraid to testify in front of his or her parent or parents.

After testimony in chambers, the parent or parents of the minor may elect to have the court reporter read back the testimony or have the testimony summarized by counsel for the parent or parents.

The testimony of a minor also may be taken in chambers and outside the presence of the guardian or guardians of a minor under the circumstances specified in this subdivision.

(c) At any hearing in which the probation department bears the burden of proof, after the presentation of evidence on behalf of the probation department and the minor has been closed, the court, on motion of the minor, parent, or guardian, or on its own motion, shall order whatever action the law requires of it if the court, upon weighing all of the evidence then before it, finds that the burden of proof has not been met. That action includes, but is not limited to, the dismissal of the petition and release of the minor at a jurisdictional hearing, the return of the minor at an out-of-home review held prior to the permanency planning hearing, or the termination of jurisdiction at an in-home review. If the motion is not granted, the parent or guardian may offer evidence without first having reserved that right.

(Amended by Stats. 1997, Ch. 772, Sec. 12. Effective January 1, 1998.)



352

(a) Upon request of counsel for the parent, guardian, minor, or petitioner, the court may continue any hearing under this chapter beyond the time limit within which the hearing is otherwise required to be held, provided that no continuance shall be granted that is contrary to the interest of the minor. In considering the minor s interests, the court shall give substantial weight to a minor s need for prompt resolution of his or her custody status, the need to provide children with stable environments, and the damage to a minor of prolonged temporary placements.

Continuances shall be granted only upon a showing of good cause and only for that period of time shown to be necessary by the evidence presented at the hearing on the motion for the continuance. Neither a stipulation between counsel nor the convenience of the parties is in and of itself a good cause. Further, neither a pending criminal prosecution nor family law matter shall be considered in and of itself as good cause. Whenever any continuance is granted, the facts proven which require the continuance shall be entered upon the minutes of the court.

In order to obtain a motion for a continuance of the hearing, written notice shall be filed at least two court days prior to the date set for hearing, together with affidavits or declarations detailing specific facts showing that a continuance is necessary, unless the court for good cause entertains an oral motion for continuance.

(b) Notwithstanding any other provision of law, if a minor has been removed from the parents or guardians custody, no continuance shall be granted that would result in the dispositional hearing, held pursuant to Section 361, being completed longer than 60 days after the hearing at which the minor was ordered removed or detained, unless the court finds that there are exceptional circumstances requiring such a continuance. The facts supporting such a continuance shall be entered upon the minutes of the court. In no event shall the court grant continuances that would cause the hearing pursuant to Section 361 to be completed more than six months after the hearing pursuant to Section 319.

(c) In any case in which the parent, guardian, or minor is represented by counsel and no objection is made to an order continuing any such hearing beyond the time limit within which the hearing is otherwise required to be held, the absence of such an objection shall be deemed a consent to the continuance. The consent does not affect the requirements of subdivision (a).

(Amended by Stats. 1986, Ch. 1122, Sec. 8.)



353

At the beginning of the hearing on a petition filed pursuant to Article 8 (commencing with Section 325) of this chapter, the judge or clerk shall first read the petition to those present. Upon request of any parent, guardian, or adult relative, counsel for the minor, or the minor, if he or she is present, the judge shall explain any term of allegation contained therein and the nature of the hearing, its procedures, and possible consequences. The judge shall ascertain whether the parent, guardian, or adult relative and, when required by Section 317, the minor have been informed of their right to be represented by counsel, and if not, the judge shall advise those persons, if present, of the right to have counsel present and where applicable, of the right to appointed counsel. If such a person is unable to afford counsel and desires to be represented by counsel, the court shall appoint counsel in accordance with Section 317. The court shall continue the hearing for not to exceed seven days, as necessary to make an appointment of counsel, or to enable counsel to acquaint himself or herself with the case, or to determine whether the parent or guardian or adult relative is unable to afford counsel at his or her own expense, and shall continue the hearing as necessary to provide reasonable opportunity for the minor and the parent or guardian or adult relative to prepare for the hearing.

(Amended by Stats. 1989, Ch. 913, Sec. 7.)



353.1

(a) At the hearing on a petition filed pursuant to Article 8 (commencing with Section 325) of this chapter, any person adjudged a dependent child of the juvenile court shall be informed, both orally and in writing by the court as provided in subdivision (b), of both of the following:

(1) His or her rights pursuant to Section 388.

(2) The procedure for bringing a petition pursuant to Section 388, including the availability of all appropriate and necessary Judicial Council forms.

(b) Where the dependent child has attained the age of 12 years, the court shall directly inform the child as required by subdivision (a) in clear language appropriate for the child s level of cognitive development. Where the dependent child is under the age of 12 years, the court shall inform the child as required by subdivision (a) through the child s guardian ad litem or legal counsel.

(Amended by Stats. 1995, Ch. 91, Sec. 184. Effective January 1, 1996.)



354

Except where a minor is in custody, any hearing on a petition filed pursuant to Article 8 (commencing with Section 325) of this chapter may be continued by the court for not more than 10 days in addition to any other continuance authorized in this chapter whenever the court is satisfied that an unavailable and necessary witness will be available within such time.

(Added by Stats. 1976, Ch. 1068.)



355

(a) At the jurisdictional hearing, the court shall first consider only the question whether the minor is a person described by Section 300. Any legally admissible evidence that is relevant to the circumstances or acts that are alleged to bring the minor within the jurisdiction of the juvenile court is admissible and may be received in evidence. Proof by a preponderance of evidence must be adduced to support a finding that the minor is a person described by Section 300. Objections that could have been made to evidence introduced shall be deemed to have been made by any parent or guardian who is present at the hearing and unrepresented by counsel, unless the court finds that the parent or guardian has made a knowing and intelligent waiver of the right to counsel. Objections that could have been made to evidence introduced shall be deemed to have been made by any unrepresented child.

(b) A social study prepared by the petitioning agency, and hearsay evidence contained in it, is admissible and constitutes competent evidence upon which a finding of jurisdiction pursuant to Section 300 may be based, to the extent allowed by subdivisions (c) and (d).

(1) For the purposes of this section, social study means any written report furnished to the juvenile court and to all parties or their counsel by the county probation or welfare department in any matter involving the custody, status, or welfare of a minor in a dependency proceeding pursuant to Article 6 (commencing with Section 300) to Article 12 (commencing with Section 385), inclusive.

(2) The preparer of the social study shall be made available for cross-examination upon a timely request by any party. The court may deem the preparer available for cross-examination if it determines that the preparer is on telephone standby and can be present in court within a reasonable time of the request.

(3) The court may grant a reasonable continuance not to exceed 10 days upon request by any party if the social study is not provided to the parties or their counsel within a reasonable time before the hearing.

(c) (1) If any party to the jurisdictional hearing raises a timely objection to the admission of specific hearsay evidence contained in a social study, the specific hearsay evidence shall not be sufficient by itself to support a jurisdictional finding or any ultimate fact upon which a jurisdictional finding is based, unless the petitioner establishes one or more of the following exceptions:

(A) The hearsay evidence would be admissible in any civil or criminal proceeding under any statutory or decisional exception to the prohibition against hearsay.

(B) The hearsay declarant is a minor under 12 years of age who is the subject of the jurisdictional hearing. However, the hearsay statement of a minor under 12 years of age shall not be admissible if the objecting party establishes that the statement is unreliable because it was the product of fraud, deceit, or undue influence.

(C) The hearsay declarant is a peace officer as defined by Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code, a health practitioner described in paragraphs (22) to (29), inclusive, of subdivision (a) of Section 11165.7 of the Penal Code, a social worker licensed pursuant to Chapter 14 (commencing with Section 4991) of Division 2 of the Business and Professions Code, or a teacher who holds a credential pursuant to Chapter 2 (commencing with Section 44200) of Part 25 of Division 3 of Title 2 of the Education Code. For the purpose of this subdivision, evidence in a declaration is admissible only to the extent that it would otherwise be admissible under this section or if the declarant were present and testifying in court.

(D) The hearsay declarant is available for cross-examination. For purposes of this section, the court may deem a witness available for cross-examination if it determines that the witness is on telephone standby and can be present in court within a reasonable time of a request to examine the witness.

(2) For purposes of this subdivision, an objection is timely if it identifies with reasonable specificity the disputed hearsay evidence and it gives the petitioner a reasonable period of time to meet the objection prior to a contested hearing.

(d) This section shall not be construed to limit the right of any party to the jurisdictional hearing to subpoena a witness whose statement is contained in the social study or to introduce admissible evidence relevant to the weight of the hearsay evidence or the credibility of the hearsay declarant.

(Amended by Stats. 2012, Ch. 518, Sec. 3. Effective January 1, 2013.)



355.1

(a) Where the court finds, based upon competent professional evidence, that an injury, injuries, or detrimental condition sustained by a minor is of a nature as would ordinarily not be sustained except as the result of the unreasonable or neglectful acts or omissions of either parent, the guardian, or other person who has the care or custody of the minor, that finding shall be prima facie evidence that the minor is a person described by subdivision (a), (b), or (d) of Section 300.

(b) Proof that either parent, the guardian, or other person who has the care or custody of a minor who is the subject of a petition filed under Section 300 has physically abused, neglected, or cruelly treated another minor shall be admissible in evidence.

(c) The presumption created by subdivision (a) constitutes a presumption affecting the burden of producing evidence.

(d) Where the court finds that either a parent, a guardian, or any other person who resides with, or has the care or custody of, a minor who is currently the subject of the petition filed under Section 300 (1) has been previously convicted of sexual abuse as defined in Section 11165.1 of the Penal Code, (2) has been previously convicted of an act in another state that would constitute sexual abuse as defined in Section 11165.1 of the Penal Code if committed in this state, (3) has been found in a prior dependency hearing or similar proceeding in the corresponding court of another state to have committed an act of sexual abuse, or (4) is required, as the result of a felony conviction, to register as a sex offender pursuant to Section 290 of the Penal Code, that finding shall be prima facie evidence in any proceeding that the subject minor is a person described by subdivision (a), (b), (c), or (d) of Section 300 and is at substantial risk of abuse or neglect. The prima facie evidence constitutes a presumption affecting the burden of producing evidence.

(e) Where the court believes that a child has suffered criminal abuse or neglect, the court may direct a representative of the child protective agency to take action pursuant to subdivision (i) of Section 11166 of the Penal Code.

(f) Testimony by a parent, guardian, or other person who has the care or custody of the minor made the subject of a proceeding under Section 300 shall not be admissible as evidence in any other action or proceeding.

(Amended by Stats. 1999, Ch. 417, Sec. 2. Effective September 16, 1999.)



356

After hearing the evidence, the court shall make a finding, noted in the minutes of the court, whether or not the minor is a person described by Section 300 and the specific subdivisions of Section 300 under which the petition is sustained. If it finds that the minor is not such a person, it shall order that the petition be dismissed and the minor be discharged from any detention or restriction theretofore ordered. If the court finds that the minor is such a person, it shall make and enter its findings and order accordingly.

(Amended by Stats. 1986, Ch. 1122, Sec. 9.)



356.5

A child advocate appointed by the court to represent the interests of a dependent child in a proceeding under this chapter shall have the same duties and responsibilities as a guardian ad litem and shall be trained by and function under the auspices of a court appointed special advocate guardian ad litem program, formed and operating under the guidelines established by the National Court Appointed Special Advocate Association.

(Added by Stats. 1985, Ch. 1341, Sec. 2.)



357

Whenever the court, before or during the hearing on the petition, is of the opinion that the minor is mentally ill or if the court is in doubt concerning the mental health of any such person, the court may order that such person be held temporarily in the psychopathic ward of the county hospital or hospital whose services have been approved and/or contracted for by the department of health of the county, for observation and recommendation concerning the future care, supervision, and treatment of such person.

(Added by Stats. 1976, Ch. 1068.)



358

(a) After finding that a child is a person described in Section 300, the court shall hear evidence on the question of the proper disposition to be made of the child. Prior to making a finding required by this section, the court may continue the hearing on its own motion, the motion of the parent or guardian, or the motion of the child, as follows:

(1) If the child is detained during the continuance, and the social worker is not alleging that subdivision (b) of Section 361.5 is applicable, the continuance shall not exceed 10 judicial days. The court may make an order for detention of the child or for the child s release from detention, during the period of continuance, as is appropriate.

(2) If the child is not detained during the continuance, the continuance shall not exceed 30 days after the date of the finding pursuant to Section 356. However, the court may, for cause, continue the hearing for an additional 15 days.

(3) If the social worker is alleging that subdivision (b) of Section 361.5 is applicable, the court shall continue the proceedings for a period not to exceed 30 days. The social worker shall notify each parent of the content of subdivision (b) of Section 361.5 and shall inform each parent that if the court does not order reunification a permanency planning hearing will be held, and that his or her parental rights may be terminated within the timeframes specified by law.

(b) Before determining the appropriate disposition, the court shall receive in evidence the social study of the child made by the social worker, any study or evaluation made by a child advocate appointed by the court, and other relevant and material evidence as may be offered, including, but not limited to, the willingness of the caregiver to provide legal permanency for the child if reunification is unsuccessful. In any judgment and order of disposition, the court shall specifically state that the social study made by the social worker and the study or evaluation made by the child advocate appointed by the court, if there be any, has been read and considered by the court in arriving at its judgment and order of disposition. Any social study or report submitted to the court by the social worker shall include the individual child s case plan developed pursuant to Section 16501.1.

(c) If the court finds that a child is described by subdivision (h) of Section 300 or that subdivision (b) of Section 361.5 may be applicable, the court shall conduct the dispositional proceeding pursuant to subdivision (c) of Section 361.5.

(Amended by Stats. 2003, Ch. 812, Sec. 1. Effective January 1, 2004.)



358.1

Each social study or evaluation made by a social worker or child advocate appointed by the court, required to be received in evidence pursuant to Section 358, shall include, but not be limited to, a factual discussion of each of the following subjects:

(a) Whether the county welfare department or social worker has considered child protective services, as defined in Chapter 5 (commencing with Section 16500) of Part 4 of Division 9, as a possible solution to the problems at hand, and has offered these services to qualified parents if appropriate under the circumstances.

(b) What plan, if any, for return of the child to his or her parents and for achieving legal permanence for the child if efforts to reunify fail, is recommended to the court by the county welfare department or probation officer.

(c) Whether the best interests of the child will be served by granting reasonable visitation rights with the child to his or her grandparents, in order to maintain and strengthen the child s family relationships.

(d) (1) Whether the child has siblings under the court s jurisdiction, and, if any siblings exist, all of the following:

(A) The nature of the relationship between the child and his or her siblings.

(B) The appropriateness of developing or maintaining the sibling relationships pursuant to Section 16002.

(C) If the siblings are not placed together in the same home, why the siblings are not placed together and what efforts are being made to place the siblings together, or why those efforts are not appropriate.

(D) If the siblings are not placed together, the frequency and nature of the visits between siblings.

(E) The impact of the sibling relationships on the child s placement and planning for legal permanence.

(2) The factual discussion shall include a discussion of indicators of the nature of the child s sibling relationships, including, but not limited to, whether the siblings were raised together in the same home, whether the siblings have shared significant common experiences or have existing close and strong bonds, whether either sibling expresses a desire to visit or live with his or her sibling, as applicable, and whether ongoing contact is in the child s best emotional interest.

(e) If the parent or guardian is unwilling or unable to participate in making an educational decision for his or her child, or if other circumstances exist that compromise the ability of the parent or guardian to make educational decisions for the child, the county welfare department or social worker shall consider whether the right of the parent or guardian to make educational decisions for the child should be limited. If the study or evaluation makes that recommendation, it shall identify whether there is a responsible adult available to make educational decisions for the child pursuant to Section 361.

(f) Whether the child appears to be a person who is eligible to be considered for further court action to free the child from parental custody and control.

(g) Whether the parent has been advised of his or her option to participate in adoption planning, including the option to enter into a postadoption contact agreement as described in Section 8714.7 of the Family Code, and to voluntarily relinquish the child for adoption if an adoption agency is willing to accept the relinquishment.

(h) The appropriateness of any relative placement pursuant to Section 361.3. However, this consideration may not be cause for continuance of the dispositional hearing.

(i) Whether the caregiver desires, and is willing, to provide legal permanency for the child if reunification is unsuccessful.

(j) For an Indian child, in consultation with the Indian child s tribe, whether tribal customary adoption is an appropriate permanent plan for the child if reunification is unsuccessful.

(k) On and after the date that the director executes a declaration pursuant to Section 11217, whether the child has been placed in an approved relative s home under a voluntary placement agreement for a period not to exceed 180 days, the parent or guardian is not interested in additional family maintenance or family reunification services, and the relative desires and is willing to be appointed the child s legal guardian.

(Amended (as amended by Stats. 2010, Ch. 559, Sec. 9) by Stats. 2012, Ch. 35, Sec. 45. Effective June 27, 2012.)



359

(a) Whenever a minor who appears to be a danger to himself or others as a result of the use of narcotics, as defined in Section 11019 of the Health and Safety Code, or a restricted dangerous drug (as defined in former Section 11901 of the Health and Safety Code), is brought before any judge of the juvenile court, the judge may continue the hearing and proceed pursuant to this section. The court may order the minor taken to a facility designated by the county and approved by the State Department of Health Care Services as a facility for 72-hour treatment and evaluation. Thereupon the provisions of Section 11922 of the Health and Safety Code shall apply, except that the professional person in charge of the facility shall make a written report to the court concerning the results of the evaluation of the minor.

(b) If the professional person in charge of the facility for 72-hour evaluation and treatment reports to the juvenile court that the minor is not a danger to himself or others as a result of the use of narcotics or restricted dangerous drugs or that the minor does not require 14-day intensive treatment, or if the minor has been certified for not more than 14 days of intensive treatment and the certification is terminated, the minor shall be released if the juvenile court proceedings have been dismissed; referred for further care and treatment on a voluntary basis, subject to the disposition of the juvenile court proceedings; or returned to the juvenile court, in which event the court shall proceed with the case pursuant to this chapter.

(c) Any expenditure for the evaluation or intensive treatment of a minor under this section shall be considered an expenditure made under Part 2 (commencing with Section 5600) of Division 5, and shall be reimbursed by the state as are other local expenditures pursuant to that part.

(Amended by Stats. 2013, Ch. 23, Sec. 27. Effective June 27, 2013.)






ARTICLE 10. Dependent Children—Judgments and Orders

360

After receiving and considering the evidence on the proper disposition of the case, the juvenile court may enter judgment as follows:

(a) Notwithstanding any other provision of law, if the court finds that the child is a person described by Section 300 and the parent has advised the court that the parent is not interested in family maintenance or family reunification services, it may, in addition to or in lieu of adjudicating the child a dependent child of the court, order a legal guardianship, appoint a legal guardian, and issue letters of guardianship, if the court determines that a guardianship is in the best interest of the child, provided the parent and the child agree to the guardianship, unless the child s age or physical, emotional, or mental condition prevents the child s meaningful response. The court shall advise the parent and the child that no reunification services will be provided as a result of the establishment of a guardianship. The proceeding for the appointment of a guardian shall be in the juvenile court.

Any application for termination of guardianship shall be filed in juvenile court in a form as may be developed by the Judicial Council pursuant to Section 68511 of the Government Code. Sections 366.4 and 388 shall apply to this order of guardianship.

No person shall be appointed a legal guardian under this section until an assessment as specified in subdivision (g) of Section 361.5 is read and considered by the court and reflected in the minutes of the court.

On and after the date that the director executes a declaration pursuant to Section 11217, if the court appoints an approved relative caregiver as the child s legal guardian, the child has been in the care of that approved relative for a period of six consecutive months under a voluntary placement agreement, and the child otherwise meets the conditions for federal financial participation, the child shall be eligible for aid under the Kin-GAP Program as provided in Article 4.7 (commencing with Section 11385) of Chapter 2. The nonfederally eligible child placed with an approved relative caregiver who is appointed as the child s legal guardian shall be eligible for aid under the state-funded Kin-GAP Program, as provided for in Article 4.5 (commencing with Section 11360) of Chapter 2.

The person responsible for preparing the assessment may be called and examined by any party to the guardianship proceeding.

(b) If the court finds that the child is a person described by Section 300, it may, without adjudicating the child a dependent child of the court, order that services be provided to keep the family together and place the child and the child s parent or guardian under the supervision of the social worker for a time period consistent with Section 301.

(c) If the family subsequently is unable or unwilling to cooperate with the services being provided, the social worker may file a petition with the juvenile court pursuant to Section 332 alleging that a previous petition has been sustained and that disposition pursuant to subdivision (b) has been ineffective in ameliorating the situation requiring the child welfare services. Upon hearing the petition, the court shall order either that the petition shall be dismissed or that a new disposition hearing shall be held pursuant to subdivision (d).

(d) If the court finds that the child is a person described by Section 300, it may order and adjudge the child to be a dependent child of the court.

(Amended by Stats. 2010, Ch. 559, Sec. 11. Effective January 1, 2011.)



361

(a) (1) In all cases in which a minor is adjudged a dependent child of the court on the ground that the minor is a person described by Section 300, the court may limit the control to be exercised over the dependent child by any parent or guardian and shall by its order clearly and specifically set forth all those limitations. Any limitation on the right of the parent or guardian to make educational or developmental services decisions for the child shall be specifically addressed in the court order. The limitations may not exceed those necessary to protect the child. If the court specifically limits the right of the parent or guardian to make educational or developmental services decisions for the child, or, for the nonminor dependent, if the court finds the appointment of a developmental services decisionmaker to be in the best interests of the nonminor dependent, the court shall at the same time appoint a responsible adult to make educational or developmental services decisions for the child or nonminor dependent until one of the following occurs:

(A) The minor reaches 18 years of age, unless the child or nonminor dependent chooses not to make educational or developmental services decisions for himself or herself, or is deemed by the court to be incompetent.

(B) Another responsible adult is appointed to make educational or developmental services decisions for the minor pursuant to this section.

(C) The right of the parent or guardian to make educational or developmental services decisions for the minor is fully restored.

(D) A successor guardian or conservator is appointed.

(E) The child is placed into a planned permanent living arrangement pursuant to paragraph (5) of subdivision (g) of Section 366.21, Section 366.22, Section 366.26, or subdivision (i) of Section 366.3, at which time, for educational decisionmaking, the foster parent, relative caretaker, or nonrelative extended family member as defined in Section 362.7, has the right to represent the child in educational matters pursuant to Section 56055 of the Education Code, and for decisions relating to developmental services, unless the court specifies otherwise, the foster parent, relative caregiver, or nonrelative extended family member of the planned permanent living arrangement has the right to represent the child or nonminor dependent in matters related to developmental services.

(2) An individual who would have a conflict of interest in representing the child or nonminor dependent may not be appointed to make educational or developmental services decisions. For purposes of this section, an individual who would have a conflict of interest, means a person having any interests that might restrict or bias his or her ability to make educational or developmental services decisions, including, but not limited to, those conflicts of interest prohibited by Section 1126 of the Government Code, and the receipt of compensation or attorney s fees for the provision of services pursuant to this section. A foster parent may not be deemed to have a conflict of interest solely because he or she receives compensation for the provision of services pursuant to this section.

(3) If the court limits the parent s educational rights pursuant to this subdivision, the court shall determine whether there is a responsible adult who is a relative, nonrelative extended family member, or other adult known to the child who is available and willing to serve as the child s educational representative before appointing an educational representative or surrogate who is not known to the child.

If the court cannot identify a responsible adult who is known to the child and available to make educational decisions for the child, subparagraphs (A) to (E), inclusive, of paragraph (1) do not apply, and the child has either been referred to the local educational agency for special education and related services, or has a valid individualized education program, the court shall refer the child to the local educational agency for appointment of a surrogate parent pursuant to Section 7579.5 of the Government Code.

If the court cannot identify a responsible adult to make educational decisions for the child, the appointment of a surrogate parent as defined in subdivision (a) of Section 56050 of the Education Code is not warranted, and there is no foster parent to exercise the authority granted by Section 56055 of the Education Code, the court may, with the input of any interested person, make educational decisions for the child.

(4) If the court appoints a developmental services decisionmaker pursuant to this section, he or she shall have the authority to access the child s or nonminor dependent s information and records pursuant to subdivision (u) of Section 4514 and subdivision (y) of Section 5328, and to act on the child s or nonminor dependent s behalf for the purposes of the individual program plan process pursuant to Sections 4646, 4646.5, and 4648 and the fair hearing process pursuant to Chapter 7 (commencing with Section 4700) of Division 4.5, and as set forth in the court order.

If the court cannot identify a responsible adult to make developmental services decisions for the child or nonminor dependent, the court may, with the input of any interested person, make developmental services decisions for the child or nonminor dependent. If the child is receiving services from a regional center, the provision of any developmental services related to the court s decision must be consistent with the child s or nonminor dependent s individual program plan and pursuant to the provisions of the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500)).

(5) All educational and school placement decisions shall seek to ensure that the child is in the least restrictive educational programs and has access to the academic resources, services, and extracurricular and enrichment activities that are available to all pupils. In all instances, educational and school placement decisions shall be based on the best interests of the child. If an educational representative or surrogate is appointed for the child, the representative or surrogate shall meet with the child, shall investigate the child s educational needs and whether those needs are being met, and shall, prior to each review hearing held under this article, provide information and recommendations concerning the child s educational needs to the child s social worker, make written recommendations to the court, or attend the hearing and participate in those portions of the hearing that concern the child s education.

(6) Nothing in this section in any way removes the obligation to appoint surrogate parents for students with disabilities who are without parental representation in special education procedures as required by state and federal law, including Section 1415(b)(2) of Title 20 of the United States Code, Section 56050 of the Education Code, Section 7579.5 of the Government Code, and Rule 5.650 of the California Rules of Court.

(b) Subdivision (a) does not limit the ability of a parent to voluntarily relinquish his or her child to the State Department of Social Services or to a county adoption agency at any time while the child is a dependent child of the juvenile court, if the department or agency is willing to accept the relinquishment.

(c) A dependent child may not be taken from the physical custody of his or her parents or guardian or guardians with whom the child resides at the time the petition was initiated, unless the juvenile court finds clear and convincing evidence of any of the following circumstances listed in paragraphs (1) to (5), inclusive, and, in an Indian child custody proceeding, paragraph (6):

(1) There is or would be a substantial danger to the physical health, safety, protection, or physical or emotional well-being of the minor if the minor were returned home, and there are no reasonable means by which the minor s physical health can be protected without removing the minor from the minor s parent s or guardian s physical custody. The fact that a minor has been adjudicated a dependent child of the court pursuant to subdivision (e) of Section 300 shall constitute prima facie evidence that the minor cannot be safely left in the physical custody of the parent or guardian with whom the minor resided at the time of injury. The court shall consider, as a reasonable means to protect the minor, the option of removing an offending parent or guardian from the home. The court shall also consider, as a reasonable means to protect the minor, allowing a nonoffending parent or guardian to retain physical custody as long as that parent or guardian presents a plan acceptable to the court demonstrating that he or she will be able to protect the child from future harm.

(2) The parent or guardian of the minor is unwilling to have physical custody of the minor, and the parent or guardian has been notified that if the minor remains out of their physical custody for the period specified in Section 366.26, the minor may be declared permanently free from their custody and control.

(3) The minor is suffering severe emotional damage, as indicated by extreme anxiety, depression, withdrawal, or untoward aggressive behavior toward himself or herself or others, and there are no reasonable means by which the minor s emotional health may be protected without removing the minor from the physical custody of his or her parent or guardian.

(4) The minor or a sibling of the minor has been sexually abused, or is deemed to be at substantial risk of being sexually abused, by a parent, guardian, or member of his or her household, or other person known to his or her parent, and there are no reasonable means by which the minor can be protected from further sexual abuse or a substantial risk of sexual abuse without removing the minor from his or her parent or guardian, or the minor does not wish to return to his or her parent or guardian.

(5) The minor has been left without any provision for his or her support, or a parent who has been incarcerated or institutionalized cannot arrange for the care of the minor, or a relative or other adult custodian with whom the child has been left by the parent is unwilling or unable to provide care or support for the child and the whereabouts of the parent is unknown and reasonable efforts to locate him or her have been unsuccessful.

(6) In an Indian child custody proceeding, continued custody of the child by the parent or Indian custodian is likely to result in serious emotional or physical damage to the child, and that finding is supported by testimony of a qualified expert witness as described in Section 224.6.

(A) Stipulation by the parent, Indian custodian, or the Indian child s tribe, or failure to object, may waive the requirement of producing evidence of the likelihood of serious damage only if the court is satisfied that the party has been fully advised of the requirements of the federal Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.), and has knowingly, intelligently, and voluntarily waived them.

(B) Failure to meet non-Indian family and child-rearing community standards, or the existence of other behavior or conditions that meet the removal standards of this section, will not support an order for placement in the absence of the finding in this paragraph.

(d) The court shall make a determination as to whether reasonable efforts were made to prevent or to eliminate the need for removal of the minor from his or her home or, if the minor is removed for one of the reasons stated in paragraph (5) of subdivision (c), whether it was reasonable under the circumstances not to make any of those efforts, or, in the case of an Indian child custody proceeding, whether active efforts as required in Section 361.7 were made and that these efforts have proved unsuccessful. The court shall state the facts on which the decision to remove the minor is based.

(e) The court shall make all of the findings required by subdivision (a) of Section 366 in either of the following circumstances:

(1) The minor has been taken from the custody of his or her parent or guardian and has been living in an out-of-home placement pursuant to Section 319.

(2) The minor has been living in a voluntary out-of-home placement pursuant to Section 16507.4.

(Amended by Stats. 2012, Ch. 846, Sec. 14.3. Effective January 1, 2013.)



361.1

(a) If a child is removed from the physical custody of a parent or guardian on the ground that the child may come within the jurisdiction of the juvenile court pursuant to Section 300, the child shall be returned to the physical custody of that parent or guardian immediately after a finding by the juvenile court that the child is not a person described in Section 300, but, in any case, not more than two working days following the date of that finding, unless the parent or guardian and the agency with custody of the child agree to a later date for the child s release. Nothing in this section shall affect a parent or guardian s remedies when a child is not returned immediately, as those remedies existed prior to enactment of this section.

(b) The Judicial Council shall adopt a rule of court to ensure proper notice to a parent or guardian regarding the circumstances and the timeframe in which a child is required to be released from custody pursuant to this section.

(Added by Stats. 2003, Ch. 306, Sec. 1. Effective January 1, 2004.)



361.2

(a) When a court orders removal of a child pursuant to Section 361, the court shall first determine whether there is a parent of the child, with whom the child was not residing at the time that the events or conditions arose that brought the child within the provisions of Section 300, who desires to assume custody of the child. If that parent requests custody, the court shall place the child with the parent unless it finds that placement with that parent would be detrimental to the safety, protection, or physical or emotional well-being of the child.

(b) If the court places the child with that parent it may do any of the following:

(1) Order that the parent become legal and physical custodian of the child. The court may also provide reasonable visitation by the noncustodial parent. The court shall then terminate its jurisdiction over the child. The custody order shall continue unless modified by a subsequent order of the superior court. The order of the juvenile court shall be filed in any domestic relation proceeding between the parents.

(2) Order that the parent assume custody subject to the jurisdiction of the juvenile court and require that a home visit be conducted within three months. In determining whether to take the action described in this paragraph, the court shall consider any concerns that have been raised by the child s current caregiver regarding the parent. After the social worker conducts the home visit and files his or her report with the court, the court may then take the action described in paragraph (1), (3), or this paragraph. However, nothing in this paragraph shall be interpreted to imply that the court is required to take the action described in this paragraph as a prerequisite to the court taking the action described in either paragraph (1) or (3).

(3) Order that the parent assume custody subject to the supervision of the juvenile court. In that case the court may order that reunification services be provided to the parent or guardian from whom the child is being removed, or the court may order that services be provided solely to the parent who is assuming physical custody in order to allow that parent to retain later custody without court supervision, or that services be provided to both parents, in which case the court shall determine, at review hearings held pursuant to Section 366, which parent, if either, shall have custody of the child.

(c) The court shall make a finding either in writing or on the record of the basis for its determination under subdivisions (a) and (b).

(d) Part 6 (commencing with Section 7950) of Division 12 of the Family Code shall apply to the placement of a child pursuant to paragraphs (1) and (2) of subdivision (e).

(e) When the court orders removal pursuant to Section 361, the court shall order the care, custody, control, and conduct of the child to be under the supervision of the social worker who may place the child in any of the following:

(1) The home of a noncustodial parent as described in subdivision (a), regardless of the parent s immigration status.

(2) The approved home of a relative, regardless of the relative s immigration status.

(3) The approved home of a nonrelative extended family member as defined in Section 362.7.

(4) A foster home in which the child has been placed before an interruption in foster care, if that placement is in the best interest of the child and space is available.

(5) A suitable licensed community care facility, except a runaway and homeless youth shelter licensed by the State Department of Social Services pursuant to Section 1502.35 of the Health and Safety Code.

(6) With a foster family agency to be placed in a suitable licensed foster family home or certified family home which has been certified by the agency as meeting licensing standards.

(7) A home or facility in accordance with the federal Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.).

(8) A child under the age of six years may be placed in a community care facility licensed as a group home for children, or a temporary shelter care facility as defined in Section 1530.8 of the Health and Safety Code, only under any of the following circumstances:

(A) (i) When a case plan indicates that placement is for purposes of providing short-term, specialized, and intensive treatment to the child, the case plan specifies the need for, nature of, and anticipated duration of this treatment, pursuant to paragraph (2) of subdivision (c) of Section 16501.1, the facility meets the applicable regulations adopted under Section 1530.8 of the Health and Safety Code and standards developed pursuant to Section 11467.1, and the deputy director or director of the county child welfare department or an assistant chief probation officer or chief probation officer of the county probation department has approved the case plan.

(ii) The short term, specialized, and intensive treatment period shall not exceed 120 days, unless the county has made progress toward or is actively working toward implementing the case plan that identifies the services or supports necessary to transition the child to a family setting, circumstances beyond the county s control have prevented the county from obtaining those services or supports within the timeline documented in the case plan, and the need for additional time pursuant to the case plan is documented by the caseworker and approved by a deputy director or director of the county child welfare department or an assistant chief probation officer or chief probation officer of the county probation department.

(iii) To the extent that placements pursuant to this paragraph are extended beyond an initial 120 days, the requirements of clauses (i) and (ii) shall apply to each extension. In addition, the deputy director or director of the county child welfare department or an assistant chief probation officer or chief probation officer of the county probation department shall approve the continued placement no less frequently than every 60 days.

(B) When a case plan indicates that placement is for purposes of providing family reunification services. In addition, the facility offers family reunification services that meet the needs of the individual child and his or her family, permits parents to have reasonable access to their children 24 hours a day, encourages extensive parental involvement in meeting the daily needs of their children, and employs staff trained to provide family reunification services. In addition, one of the following conditions exists:

(i) The child s parent is also a ward of the court and resides in the facility.

(ii) The child s parent is participating in a treatment program affiliated with the facility and the child s placement in the facility facilitates the coordination and provision of reunification services.

(iii) Placement in the facility is the only alternative that permits the parent to have daily 24-hour access to the child in accordance with the case plan, to participate fully in meeting all of the daily needs of the child, including feeding and personal hygiene, and to have access to necessary reunification services.

(9) (A) A child who is 6 to 12 years of age, inclusive, may be placed in a community care facility licensed as a group home for children only when a case plan indicates that placement is for purposes of providing short-term, specialized, and intensive treatment for the child, the case plan specifies the need for, nature of, and anticipated duration of this treatment, pursuant to paragraph (2) of subdivision (c) of Section 16501.1, and is approved by the deputy director or director of the county child welfare department or an assistant chief probation officer or chief probation officer of the county probation department.

(B) The short-term, specialized, and intensive treatment period shall not exceed six months, unless the county has made progress or is actively working toward implementing the case plan that identifies the services or supports necessary to transition the child to a family setting, circumstances beyond the county s control have prevented the county from obtaining those services or supports within the timeline documented in the case plan, and the need for additional time pursuant to the case plan is documented by the caseworker and approved by a deputy director or director of the county child welfare department or an assistant chief probation officer or chief probation officer of the county probation department.

(C) To the extent that placements pursuant to this paragraph are extended beyond an initial six months, the requirements of subparagraph (A) and (B) shall apply to each extension. In addition, the deputy director or director of the county child welfare department or an assistant chief probation officer or chief probation officer of the county probation department shall approve the continued placement no less frequently than every 60 days.

(10) Nothing in this subdivision shall be construed to allow a social worker to place any dependent child outside the United States, except as specified in subdivision (f).

(f) (1) A child under the supervision of a social worker pursuant to subdivision (e) shall not be placed outside the United States prior to a judicial finding that the placement is in the best interest of the child, except as required by federal law or treaty.

(2) The party or agency requesting placement of the child outside the United States shall carry the burden of proof and must show, by clear and convincing evidence, that placement outside the United States is in the best interest of the child.

(3) In determining the best interest of the child, the court shall consider, but not be limited to, the following factors:

(A) Placement with a relative.

(B) Placement of siblings in the same home.

(C) Amount and nature of any contact between the child and the potential guardian or caretaker.

(D) Physical and medical needs of the dependent child.

(E) Psychological and emotional needs of the dependent child.

(F) Social, cultural, and educational needs of the dependent child.

(G) Specific desires of any dependent child who is 12 years of age or older.

(4) If the court finds that a placement outside the United States is, by clear and convincing evidence, in the best interest of the child, the court may issue an order authorizing the social worker to make a placement outside the United States. A child subject to this subdivision shall not leave the United States prior to the issuance of the order described in this paragraph.

(5) For purposes of this subdivision, outside the United States shall not include the lands of any federally recognized American Indian tribe or Alaskan Natives.

(6) This subdivision shall not apply to the placement of a dependent child with a parent pursuant to subdivision (a).

(g) (1) If the child is taken from the physical custody of the child s parent or guardian and unless the child is placed with relatives, the child shall be placed in foster care in the county of residence of the child s parent or guardian in order to facilitate reunification of the family.

(2) In the event that there are no appropriate placements available in the parent s or guardian s county of residence, a placement may be made in an appropriate place in another county, preferably a county located adjacent to the parent s or guardian s community of residence.

(3) Nothing in this section shall be interpreted as requiring multiple disruptions of the child s placement corresponding to frequent changes of residence by the parent or guardian. In determining whether the child should be moved, the social worker shall take into consideration the potential harmful effects of disrupting the placement of the child and the parent s or guardian s reason for the move.

(4) When it has been determined that it is necessary for a child to be placed in a county other than the child s parent s or guardian s county of residence, the specific reason the out-of-county placement is necessary shall be documented in the child s case plan. If the reason the out-of-county placement is necessary is the lack of resources in the sending county to meet the specific needs of the child, those specific resource needs shall be documented in the case plan.

(5) When it has been determined that a child is to be placed out of county either in a group home or with a foster family agency for subsequent placement in a certified foster family home, and the sending county is to maintain responsibility for supervision and visitation of the child, the sending county shall develop a plan of supervision and visitation that specifies the supervision and visitation activities to be performed and specifies that the sending county is responsible for performing those activities. In addition to the plan of supervision and visitation, the sending county shall document information regarding any known or suspected dangerous behavior of the child that indicates the child may pose a safety concern in the receiving county. Upon implementation of the Child Welfare Services Case Management System, the plan of supervision and visitation, as well as information regarding any known or suspected dangerous behavior of the child, shall be made available to the receiving county upon placement of the child in the receiving county. If placement occurs on a weekend or holiday, the information shall be made available to the receiving county on or before the end of the next business day.

(6) When it has been determined that a child is to be placed out of county and the sending county plans that the receiving county shall be responsible for the supervision and visitation of the child, the sending county shall develop a formal agreement between the sending and receiving counties. The formal agreement shall specify the supervision and visitation to be provided the child, and shall specify that the receiving county is responsible for providing the supervision and visitation. The formal agreement shall be approved and signed by the sending and receiving counties prior to placement of the child in the receiving county. In addition, upon completion of the case plan, the sending county shall provide a copy of the completed case plan to the receiving county. The case plan shall include information regarding any known or suspected dangerous behavior of the child that indicates the child may pose a safety concern to the receiving county.

(h) Whenever the social worker must change the placement of the child and is unable to find a suitable placement within the county and must place the child outside the county, the placement shall not be made until he or she has served written notice on the parent or guardian at least 14 days prior to the placement, unless the child s health or well-being is endangered by delaying the action or would be endangered if prior notice were given. The notice shall state the reasons which require placement outside the county. The parent or guardian may object to the placement not later than seven days after receipt of the notice and, upon objection, the court shall hold a hearing not later than five days after the objection and prior to the placement. The court shall order out-of-county placement if it finds that the child s particular needs require placement outside the county.

(i) Where the court has ordered removal of the child from the physical custody of his or her parents pursuant to Section 361, the court shall consider whether the family ties and best interest of the child will be served by granting visitation rights to the child s grandparents. The court shall clearly specify those rights to the social worker.

(j) Where the court has ordered removal of the child from the physical custody of his or her parents pursuant to Section 361, the court shall consider whether there are any siblings under the court s jurisdiction, the nature of the relationship between the child and his or her siblings, the appropriateness of developing or maintaining the sibling relationships pursuant to Section 16002, and the impact of the sibling relationships on the child s placement and planning for legal permanence.

(k) (1) When an agency has placed a child with a relative caregiver, a nonrelative extended family member, a licensed foster family home, or a group home, the agency shall ensure placement of the child in a home that, to the fullest extent possible, best meets the day-to-day needs of the child. A home that best meets the day-to-day needs of the child shall satisfy all of the following criteria:

(A) The child s caregiver is able to meet the day-to-day health, safety, and well-being needs of the child.

(B) The child s caregiver is permitted to maintain the least restrictive and most family-like environment that serves the day-to-day needs of the child.

(C) The child is permitted to engage in reasonable, age-appropriate day-to-day activities that promote the most family-like environment for the foster child.

(2) The foster child s caregiver shall use a reasonable and prudent parent standard, as defined in paragraph (2) of subdivision (a) of Section 362.04, to determine day-to-day activities that are age-appropriate to meet the needs of the child. Nothing in this section shall be construed to permit a child s caregiver to permit the child to engage in day-to-day activities that carry an unreasonable risk of harm, or subject the child to abuse or neglect.

(Amended by Stats. 2013, Ch. 485, Sec. 4. Effective January 1, 2014.)



361.21

(a) The court shall not order the placement of a minor in an out-of-state group home, unless the court finds, in its order of placement, that all of the following conditions have been met:

(1) The out-of-state group home is licensed or certified for the placement of minors by an agency of the state in which the minor will be placed.

(2) The out-of-state group home meets the requirements of Section 7911.1 of the Family Code.

(3) In-state facilities or programs have been determined to be unavailable or inadequate to meet the needs of the minor.

(b) At least every six months, the court shall review each placement made pursuant to subdivision (a) in order to determine compliance with that subdivision.

(c) A county shall not be entitled to receive or expend any public funds for the placement of a minor in an out-of-state group home unless the requirements of subdivisions (a) and (b) are met.

(Amended by Stats. 1999, Ch. 881, Sec. 6. Effective October 10, 1999.)



361.3

(a) In any case in which a child is removed from the physical custody of his or her parents pursuant to Section 361, preferential consideration shall be given to a request by a relative of the child for placement of the child with the relative, regardless of the relative s immigration status. In determining whether placement with a relative is appropriate, the county social worker and court shall consider, but shall not be limited to, consideration of all the following factors:

(1) The best interest of the child, including special physical, psychological, educational, medical, or emotional needs.

(2) The wishes of the parent, the relative, and child, if appropriate.

(3) The provisions of Part 6 (commencing with Section 7950) of Division 12 of the Family Code regarding relative placement.

(4) Placement of siblings and half siblings in the same home, if that placement is found to be in the best interest of each of the children as provided in Section 16002.

(5) The good moral character of the relative and any other adult living in the home, including whether any individual residing in the home has a prior history of violent criminal acts or has been responsible for acts of child abuse or neglect.

(6) The nature and duration of the relationship between the child and the relative, and the relative s desire to care for, and to provide legal permanency for, the child if reunification is unsuccessful.

(7) The ability of the relative to do the following:

(A) Provide a safe, secure, and stable environment for the child.

(B) Exercise proper and effective care and control of the child.

(C) Provide a home and the necessities of life for the child.

(D) Protect the child from his or her parents.

(E) Facilitate court-ordered reunification efforts with the parents.

(F) Facilitate visitation with the child s other relatives.

(G) Facilitate implementation of all elements of the case plan.

(H) Provide legal permanence for the child if reunification fails.

However, any finding made with respect to the factor considered pursuant to this subparagraph and pursuant to subparagraph (G) shall not be the sole basis for precluding preferential placement with a relative.

(I) Arrange for appropriate and safe child care, as necessary.

(8) The safety of the relative s home. For a relative to be considered appropriate to receive placement of a child under this section, the relative s home shall first be approved pursuant to the process and standards described in subdivision (d) of Section 309.

In this regard, the Legislature declares that a physical disability, such as blindness or deafness, is no bar to the raising of children, and a county social worker s determination as to the ability of a disabled relative to exercise care and control should center upon whether the relative s disability prevents him or her from exercising care and control. The court shall order the parent to disclose to the county social worker the names, residences, and any other known identifying information of any maternal or paternal relatives of the child. This inquiry shall not be construed, however, to guarantee that the child will be placed with any person so identified. The county social worker shall initially contact the relatives given preferential consideration for placement to determine if they desire the child to be placed with them. Those desiring placement shall be assessed according to the factors enumerated in this subdivision. The county social worker shall document these efforts in the social study prepared pursuant to Section 358.1. The court shall authorize the county social worker, while assessing these relatives for the possibility of placement, to disclose to the relative, as appropriate, the fact that the child is in custody, the alleged reasons for the custody, and the projected likely date for the child s return home or placement for adoption or legal guardianship. However, this investigation shall not be construed as good cause for continuance of the dispositional hearing conducted pursuant to Section 358.

(b) In any case in which more than one appropriate relative requests preferential consideration pursuant to this section, each relative shall be considered under the factors enumerated in subdivision (a).

(c) For purposes of this section:

(1) Preferential consideration means that the relative seeking placement shall be the first placement to be considered and investigated.

(2) Relative means an adult who is related to the child by blood, adoption, or affinity within the fifth degree of kinship, including stepparents, stepsiblings, and all relatives whose status is preceded by the words great, great-great, or grand, or the spouse of any of these persons even if the marriage was terminated by death or dissolution. However, only the following relatives shall be given preferential consideration for the placement of the child: an adult who is a grandparent, aunt, uncle, or sibling.

(d) Subsequent to the hearing conducted pursuant to Section 358, whenever a new placement of the child must be made, consideration for placement shall again be given as described in this section to relatives who have not been found to be unsuitable and who will fulfill the child s reunification or permanent plan requirements. In addition to the factors described in subdivision (a), the county social worker shall consider whether the relative has established and maintained a relationship with the child.

(e) If the court does not place the child with a relative who has been considered for placement pursuant to this section, the court shall state for the record the reasons placement with that relative was denied.

(f) (1) With respect to a child who satisfies the criteria set forth in paragraph (2), the department and any licensed adoption agency may search for a relative and furnish identifying information relating to the child to that relative if it is believed the child s welfare will be promoted thereby.

(2) Paragraph (1) shall apply if both of the following conditions are satisfied:

(A) The child was previously a dependent of the court.

(B) The child was previously adopted and the adoption has been disrupted, set aside pursuant to Section 9100 or 9102 of the Family Code, or the child has been released into the custody of the department or a licensed adoption agency by the adoptive parent or parents.

(3) As used in this subdivision, relative includes a member of the child s birth family and nonrelated extended family members, regardless of whether the parental rights were terminated, provided that both of the following are true:

(A) No appropriate potential caretaker is known to exist from the child s adoptive family, including nonrelated extended family members of the adoptive family.

(B) The child was not the subject of a voluntary relinquishment by the birth parents pursuant to Section 8700 of the Family Code or Section 1255.7 of the Health and Safety Code.

(Amended by Stats. 2012, Ch. 845, Sec. 7. Effective January 1, 2013.)



361.31

(a) In any case in which an Indian child is removed from the physical custody of his or her parents or Indian custodian pursuant to Section 361, the child s placement shall comply with this section.

(b) Any foster care or guardianship placement of an Indian child, or any emergency removal of a child who is known to be, or there is reason to know that the child is, an Indian child shall be in the least restrictive setting which most approximates a family situation and in which the child s special needs, if any, may be met. The child shall also be placed within reasonable proximity to the child s home, taking into account any special needs of the child. Preference shall be given to the child s placement with one of the following, in descending priority order:

(1) A member of the child s extended family, as defined in Section 1903 of the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.).

(2) A foster home licensed, approved, or specified by the child s tribe.

(3) An Indian foster home licensed or approved by an authorized non-Indian licensing authority.

(4) An institution for children approved by an Indian tribe or operated by an Indian organization which has a program suitable to meet the Indian child s needs.

(c) In any adoptive placement of an Indian child, preference shall be given to a placement with one of the following, in descending priority order:

(1) A member of the child s extended family, as defined in Section 1903 of the Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.).

(2) Other members of the child s tribe.

(3) Another Indian family.

(d) Notwithstanding the placement preferences listed in subdivisions (b) and (c), if a different order of placement preference is established by the child s tribe, the court or agency effecting the placement shall follow the order of preference established by the tribe, so long as the placement is the least restrictive setting appropriate to the particular needs of the child as provided in subdivision (b).

(e) Where appropriate, the placement preference of the Indian child, when of sufficient age, or parent shall be considered. In applying the preferences, a consenting parent s request for anonymity shall also be given weight by the court or agency effecting the placement.

(f) The prevailing social and cultural standards of the Indian community in which the parent or extended family members of an Indian child reside, or with which the parent or extended family members maintain social and cultural ties, or the prevailing social and cultural standards of the Indian child s tribe shall be applied in meeting the placement preferences under this section. A determination of the applicable prevailing social and cultural standards may be confirmed by the Indian child s tribe or by the testimony or other documented support of a qualified expert witness, as defined in subdivision (c) of Section 224.6, who is knowledgeable regarding the social and cultural standards of the Indian child s tribe.

(g) Any person or court involved in the placement of an Indian child shall use the services of the Indian child s tribe, whenever available through the tribe, in seeking to secure placement within the order of placement preference established in this section and in the supervision of the placement.

(h) The court may determine that good cause exists not to follow placement preferences applicable under subdivision (b), (c), or (d) in accordance with subdivision (e).

(i) When no preferred placement under subdivision (b), (c), or (d) is available, active efforts shall be made to place the child with a family committed to enabling the child to have extended family visitation and participation in the cultural and ceremonial events of the child s tribe.

(j) The burden of establishing the existence of good cause not to follow placement preferences applicable under subdivision (b), (c), or (d) shall be on the party requesting that the preferences not be followed.

(k) A record of each foster care placement or adoptive placement of an Indian child shall be maintained in perpetuity by the State Department of Social Services. The record shall document the active efforts to comply with the applicable order of preference specified in this section.

(Added by Stats. 2006, Ch. 838, Sec. 49. Effective January 1, 2007.)



361.4

(a) Prior to placing a child in the home of a relative, or the home of any prospective guardian or other person who is not a licensed or certified foster parent, the county social worker shall visit the home to ascertain the appropriateness of the placement.

(b) (1) Whenever a child may be placed in the home of a relative, or the home of any prospective guardian or other person who is not a licensed or certified foster parent, the court or county social worker placing the child shall cause a state-level criminal records check to be conducted by an appropriate government agency through the California Law Enforcement Telecommunications System (CLETS) pursuant to Section 16504.5. The criminal records check shall be conducted with regard to all persons over 18 years of age living in the home, and on any other person over 18 years of age, other than professionals providing professional services to the child, known to the placing entity who may have significant contact with the child, including any person who has a familial or intimate relationship with any person living in the home. A criminal records check may be conducted pursuant to this section on any person over 14 years of age living in the home who the county social worker believes may have a criminal record. Within 10 calendar days following the criminal records check conducted through the California Law Enforcement Telecommunications System, the social worker shall ensure that a fingerprint clearance check of the relative and any other person whose criminal record was obtained pursuant to this subdivision is initiated through the Department of Justice to ensure the accuracy of the criminal records check conducted through the California Law Enforcement Telecommunications System and shall review the results of any criminal records check to assess the safety of the home. The Department of Justice shall forward fingerprint requests for federal-level criminal history information to the Federal Bureau of Investigation pursuant to this section.

(2) An identification card from a foreign consulate or foreign passport shall be considered a valid form of identification for conducting a criminal records check and fingerprint clearance check under this subdivision and under subdivision (c).

(c) Whenever a child may be placed in the home of a relative, or a prospective guardian or other person who is not a licensed or certified foster parent, the county social worker shall cause a check of the Child Abuse Central Index pursuant to subdivision (a) of Section 11170 of the Penal Code to be requested from the Department of Justice. The Child Abuse Central Index check shall be conducted on all persons over 18 years of age living in the home. For any application received on or after January 1, 2008, if any person in the household is 18 years of age or older and has lived in another state in the preceding five years, the county social worker shall check the other state s child abuse and neglect registry to the extent required by federal law.

(d) (1) If the results of the California and federal criminal records check indicates that the person has no criminal record, the county social worker and court may consider the home of the relative, prospective guardian, or other person who is not a licensed or certified foster parent for placement of a child.

(2) If the criminal records check indicates that the person has been convicted of a crime that the Director of Social Services cannot grant an exemption for under Section 1522 of the Health and Safety Code, the child shall not be placed in the home. If the criminal records check indicates that the person has been convicted of a crime that the Director of Social Services may grant an exemption for under Section 1522 of the Health and Safety Code, the child shall not be placed in the home unless a criminal records exemption has been granted by the county, based on substantial and convincing evidence to support a reasonable belief that the person with the criminal conviction is of such good character as to justify the placement and not present a risk of harm to the child pursuant to paragraph (3).

(3) (A) A county may issue a criminal records exemption only if that county has been granted permission by the Director of Social Services to issue criminal records exemptions. The county may file a request with the Director of Social Services seeking permission for the county to establish a procedure to evaluate and grant appropriate individual criminal records exemptions for persons described in subdivision (b). The director shall grant or deny the county s request within 14 days of receipt. The county shall evaluate individual criminal records in accordance with the standards and limitations set forth in paragraph (1) of subdivision (g) of Section 1522 of the Health and Safety Code, and in no event shall the county place a child in the home of a person who is ineligible for an exemption under that provision.

(B) The department shall monitor county implementation of the authority to grant an exemption under this paragraph to ensure that the county evaluates individual criminal records and allows or disallows placements according to the standards set forth in paragraph (1) of subdivision (g) of Section 1522 of the Health and Safety Code.

(4) The department shall conduct an evaluation of the implementation of paragraph (3) through random sampling of county exemption decisions.

(5) The State Department of Social Services shall not evaluate or grant criminal records exemption requests for persons described in subdivision (b), unless the exemption request is made by an Indian tribe pursuant to subdivision (f).

(6) If a county has not requested, or has not been granted, permission by the State Department of Social Services to establish a procedure to evaluate and grant criminal records exemptions, the county shall not place a child into the home of a person described in subdivision (b) if any person residing in the home has been convicted of a crime other than a minor traffic violation, except as provided in subdivision (f).

(e) Nothing in this section shall preclude a county from conducting a criminal background check that the county is otherwise authorized to conduct using fingerprints.

(f) Upon request from an Indian tribe, the State Department of Social Services shall evaluate an exemption request, if needed, to allow placement into an Indian home that the tribe has designated for placement under the federal Indian Child Welfare Act (25 U.S.C. Sec. 1901 et seq.) that would otherwise be barred under this section. However, if the county with jurisdiction over the child that is the subject of the tribe s request has established an approved procedure pursuant to paragraph (3) of subdivision (d), the tribe may request that the county evaluate the exemption request. Once a tribe has elected to have the exemption request reviewed by either the State Department of Social Services or the county, the exemption decision may only be made by that entity. Nothing in this subdivision limits the duty of a county social worker to evaluate the home for placement or to gather information needed to evaluate an exemption request.

(Amended by Stats. 2012, Ch. 845, Sec. 8. Effective January 1, 2013.)



361.45

(a) Notwithstanding any other provision of law, when the sudden unavailability of a foster caregiver requires a change in placement on an emergency basis for a child who is under the jurisdiction of the juvenile court pursuant to Section 300, if an able and willing relative, as defined in Section 319, or an able and willing nonrelative extended family member, as defined in Section 362.7, is available and requests temporary placement of the child pending resolution of the emergency situation, the county welfare department shall initiate an assessment of the relative s or nonrelative extended family member s suitability, which shall include an in-home inspection to assess the safety of the home and the ability of the relative or nonrelative extended family member to care for the child s needs, and a consideration of the results of a criminal records check conducted pursuant to Section 16504.5 and a check of allegations of prior child abuse or neglect concerning the relative or nonrelative extended family member and other adults in the home. Upon completion of this assessment, the child may be placed in the assessed home. For purposes of this paragraph, and except for the criminal records check conducted pursuant to Section 16504.5, the standards used to determine suitability shall be the same standards set forth in the regulations for the licensing of foster family homes.

(b) Immediately following the placement of a child in the home of a relative or a nonrelative extended family member, the county welfare department shall evaluate and approve or deny the home for purposes of AFDC-FC eligibility pursuant to Section 11402. The standards used to evaluate and grant or deny approval of the home of the relative and of the home of a nonrelative extended family member, as described in Section 362.7, shall be the same standards set forth in regulations for the licensing of foster family homes which prescribe standards of safety and sanitation for the physical plant and standards for basic personal care, supervision, and services provided by the caregiver.

(c) If a relative or nonrelative extended family member, and other adults in the home, as indicated, meets all other conditions for approval, except for the receipt of the Federal Bureau of Investigation s criminal history information for the relative or nonrelative extended family member, the county welfare department may approve the home and document that approval, if the relative or nonrelative extended family member, and each adult in the home, has signed and submitted a statement that he or she has never been convicted of a crime in the United States, other than a traffic infraction as defined in paragraph (1) of subdivision (a) of Section 42001 of the Vehicle Code. If, after the approval has been granted, the department determines that the relative or nonrelative extended family member or other adult in the home has a criminal record, the approval may be terminated.

(d) (1) On and after January 1, 2012, if a nonminor dependent, as defined in subdivision (v) of Section 11400, is placed in the home of a relative or nonrelative extended family member, the home shall be approved using the same standards set forth in regulations as described in Section 1502.7 of the Health and Safety Code.

(2) On or before July 1, 2012, the department, in consultation with representatives of the Legislature, the County Welfare Directors Association, the Chief Probation Officers of California, the California Youth Connection, the Judicial Council, former foster youth, child advocacy organizations, dependency counsel for children, juvenile justice advocacy organizations, foster caregiver organizations, labor organizations, and representatives of Indian tribes, shall revise regulations regarding health and safety standards for approving relative homes in which nonminor dependents, as defined in subdivision (v) of Section 11400, of the juvenile court are placed under the responsibility of the county welfare or probation department, or an Indian tribe that entered into an agreement pursuant to Section 10553.1.

(3) Notwithstanding the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the department, in consultation with the stakeholders listed in paragraph (2), shall prepare for implementation of the applicable provisions of this section by publishing all-county letters or similar instructions from the director by October 1, 2011, to be effective January 1, 2012. Emergency regulations to implement this section may be adopted by the director in accordance with the Administrative Procedure Act. The initial adoption of the emergency regulations and one readoption of the initial regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. Initial emergency regulations and the first readoption of those emergency regulations shall be exempt from review by the Office of Administrative Law. The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and shall remain in effect for no more than 180 days.

(Amended by Stats. 2010, Ch. 559, Sec. 12. Effective January 1, 2011.)



361.49

Regardless of his or her age, a child shall be deemed to have entered foster care on the earlier of the date of the jurisdictional hearing held pursuant to Section 356 or the date that is 60 days after the date on which the child was initially removed from the physical custody of his or her parent or guardian.

(Added by Stats. 2009, Ch. 120, Sec. 1. Effective August 6, 2009.)



361.5

(a) Except as provided in subdivision (b), or when the parent has voluntarily relinquished the child and the relinquishment has been filed with the State Department of Social Services, or upon the establishment of an order of guardianship pursuant to Section 360, or when a court adjudicates a petition under Section 329 to modify the court s jurisdiction from delinquency jurisdiction to dependency jurisdiction pursuant to subparagraph (A) of paragraph (2) of subdivision (b) of Section 607.2 and the parents or guardian of the ward have had reunification services terminated under the delinquency jurisdiction, whenever a child is removed from a parent s or guardian s custody, the juvenile court shall order the social worker to provide child welfare services to the child and the child s mother and statutorily presumed father or guardians. Upon a finding and declaration of paternity by the juvenile court or proof of a prior declaration of paternity by any court of competent jurisdiction, the juvenile court may order services for the child and the biological father, if the court determines that the services will benefit the child.

(1) Family reunification services, when provided, shall be provided as follows:

(A) Except as otherwise provided in subparagraph (C), for a child who, on the date of initial removal from the physical custody of his or her parent or guardian, was three years of age or older, court-ordered services shall be provided beginning with the dispositional hearing and ending 12 months after the date the child entered foster care as provided in Section 361.49, unless the child is returned to the home of the parent or guardian.

(B) For a child who, on the date of initial removal from the physical custody of his or her parent or guardian, was under three years of age, court-ordered services shall be provided for a period of six months from the dispositional hearing as provided in subdivision (e) of Section 366.21, but no longer than 12 months from the date the child entered foster care as provided in Section 361.49 unless the child is returned to the home of the parent or guardian.

(C) For the purpose of placing and maintaining a sibling group together in a permanent home should reunification efforts fail, for a child in a sibling group whose members were removed from parental custody at the same time, and in which one member of the sibling group was under three years of age on the date of initial removal from the physical custody of his or her parent or guardian, court-ordered services for some or all of the sibling group may be limited as set forth in subparagraph (B). For the purposes of this paragraph, a sibling group shall mean two or more children who are related to each other as full or half siblings.

(2) Any motion to terminate court-ordered reunification services prior to the hearing set pursuant to subdivision (f) of Section 366.21 for a child described by subparagraph (A) of paragraph (1), or prior to the hearing set pursuant to subdivision (e) of Section 366.21 for a child described by subparagraph (B) or (C) of paragraph (1), shall be made pursuant to the requirements set forth in subdivision (c) of Section 388. A motion to terminate court-ordered reunification services shall not be required at the hearing set pursuant to subdivision (e) of Section 366.21 if the court finds by clear and convincing evidence one of the following:

(A) That the child was removed initially under subdivision (g) of Section 300 and the whereabouts of the parent are still unknown.

(B) That the parent has failed to contact and visit the child.

(C) That the parent has been convicted of a felony indicating parental unfitness.

(3) Notwithstanding subparagraphs (A), (B), and (C) of paragraph (1), court-ordered services may be extended up to a maximum time period not to exceed 18 months after the date the child was originally removed from physical custody of his or her parent or guardian if it can be shown, at the hearing held pursuant to subdivision (f) of Section 366.21, that the permanent plan for the child is that he or she will be returned and safely maintained in the home within the extended time period. The court shall extend the time period only if it finds that there is a substantial probability that the child will be returned to the physical custody of his or her parent or guardian within the extended time period or that reasonable services have not been provided to the parent or guardian. In determining whether court-ordered services may be extended, the court shall consider the special circumstances of an incarcerated or institutionalized parent or parents, parent or parents court-ordered to a residential substance abuse treatment program, or a parent who has been arrested and issued an immigration hold, detained by the United States Department of Homeland Security, or deported to his or her country of origin, including, but not limited to, barriers to the parent s or guardian s access to services and ability to maintain contact with his or her child. The court shall also consider, among other factors, good faith efforts that the parent or guardian has made to maintain contact with the child. If the court extends the time period, the court shall specify the factual basis for its conclusion that there is a substantial probability that the child will be returned to the physical custody of his or her parent or guardian within the extended time period. The court also shall make findings pursuant to subdivision (a) of Section 366 and subdivision (e) of Section 358.1.

When counseling or other treatment services are ordered, the parent or guardian shall be ordered to participate in those services, unless the parent s or guardian s participation is deemed by the court to be inappropriate or potentially detrimental to the child, or unless a parent or guardian is incarcerated of detained by the United States Department of Homeland Security and the corrections facility in which he or she is incarcerated does not provide access to the treatment services ordered by the court, or has been deported to his or her country of origin and services ordered by the court are not accessible in that country. Physical custody of the child by the parents or guardians during the applicable time period under subparagraph (A), (B), or (C) of paragraph (1) shall not serve to interrupt the running of the time period. If at the end of the applicable time period, a child cannot be safely returned to the care and custody of a parent or guardian without court supervision, but the child clearly desires contact with the parent or guardian, the court shall take the child s desire into account in devising a permanency plan.

In cases where the child was under three years of age on the date of the initial removal from the physical custody of his or her parent or guardian or is a member of a sibling group as described in subparagraph (C) of paragraph (1), the court shall inform the parent or guardian that the failure of the parent or guardian to participate regularly in any court-ordered treatment programs or to cooperate or avail himself or herself of services provided as part of the child welfare services case plan may result in a termination of efforts to reunify the family after six months. The court shall inform the parent or guardian of the factors used in subdivision (e) of Section 366.21 to determine whether to limit services to six months for some or all members of a sibling group as described in subparagraph (C) of paragraph (1).

(4) Notwithstanding paragraph (3), court-ordered services may be extended up to a maximum time period not to exceed 24 months after the date the child was originally removed from physical custody of his or her parent or guardian if it is shown, at the hearing held pursuant to subdivision (b) of Section 366.22, that the permanent plan for the child is that he or she will be returned and safely maintained in the home within the extended time period. The court shall extend the time period only if it finds that it is in the child s best interest to have the time period extended and that there is a substantial probability that the child will be returned to the physical custody of his or her parent or guardian who is described in subdivision (b) of Section 366.22 within the extended time period, or that reasonable services have not been provided to the parent or guardian. If the court extends the time period, the court shall specify the factual basis for its conclusion that there is a substantial probability that the child will be returned to the physical custody of his or her parent or guardian within the extended time period. The court also shall make findings pursuant to subdivision (a) of Section 366 and subdivision (e) of Section 358.1.

When counseling or other treatment services are ordered, the parent or guardian shall be ordered to participate in those services, in order for substantial probability to be found. Physical custody of the child by the parents or guardians during the applicable time period under subparagraph (A), (B), or (C) of paragraph (1) shall not serve to interrupt the running of the time period. If at the end of the applicable time period, the child cannot be safely returned to the care and custody of a parent or guardian without court supervision, but the child clearly desires contact with the parent or guardian, the court shall take the child s desire into account in devising a permanency plan.

Except in cases where, pursuant to subdivision (b), the court does not order reunification services, the court shall inform the parent or parents of Section 366.26 and shall specify that the parent s or parents parental rights may be terminated.

(b) Reunification services need not be provided to a parent or guardian described in this subdivision when the court finds, by clear and convincing evidence, any of the following:

(1) That the whereabouts of the parent or guardian is unknown. A finding pursuant to this paragraph shall be supported by an affidavit or by proof that a reasonably diligent search has failed to locate the parent or guardian. The posting or publication of notices is not required in that search.

(2) That the parent or guardian is suffering from a mental disability that is described in Chapter 2 (commencing with Section 7820) of Part 4 of Division 12 of the Family Code and that renders him or her incapable of utilizing those services.

(3) That the child or a sibling of the child has been previously adjudicated a dependent pursuant to any subdivision of Section 300 as a result of physical or sexual abuse, that following that adjudication the child had been removed from the custody of his or her parent or guardian pursuant to Section 361, that the child has been returned to the custody of the parent or guardian from whom the child had been taken originally, and that the child is being removed pursuant to Section 361, due to additional physical or sexual abuse.

(4) That the parent or guardian of the child has caused the death of another child through abuse or neglect.

(5) That the child was brought within the jurisdiction of the court under subdivision (e) of Section 300 because of the conduct of that parent or guardian.

(6) That the child has been adjudicated a dependent pursuant to any subdivision of Section 300 as a result of severe sexual abuse or the infliction of severe physical harm to the child, a sibling, or a half sibling by a parent or guardian, as defined in this subdivision, and the court makes a factual finding that it would not benefit the child to pursue reunification services with the offending parent or guardian.

A finding of severe sexual abuse, for the purposes of this subdivision, may be based on, but is not limited to, sexual intercourse, or stimulation involving genital-genital, oral-genital, anal-genital, or oral-anal contact, whether between the parent or guardian and the child or a sibling or half sibling of the child, or between the child or a sibling or half sibling of the child and another person or animal with the actual or implied consent of the parent or guardian; or the penetration or manipulation of the child s, sibling s, or half sibling s genital organs or rectum by any animate or inanimate object for the sexual gratification of the parent or guardian, or for the sexual gratification of another person with the actual or implied consent of the parent or guardian.

A finding of the infliction of severe physical harm, for the purposes of this subdivision, may be based on, but is not limited to, deliberate and serious injury inflicted to or on a child s body or the body of a sibling or half sibling of the child by an act or omission of the parent or guardian, or of another individual or animal with the consent of the parent or guardian; deliberate and torturous confinement of the child, sibling, or half sibling in a closed space; or any other torturous act or omission that would be reasonably understood to cause serious emotional damage.

(7) That the parent is not receiving reunification services for a sibling or a half sibling of the child pursuant to paragraph (3), (5), or (6).

(8) That the child was conceived by means of the commission of an offense listed in Section 288 or 288.5 of the Penal Code, or by an act committed outside of this state that, if committed in this state, would constitute one of those offenses. This paragraph only applies to the parent who committed the offense or act.

(9) That the child has been found to be a child described in subdivision (g) of Section 300; that the parent or guardian of the child willfully abandoned the child, and the court finds that the abandonment itself constituted a serious danger to the child; or that the parent or other person having custody of the child voluntarily surrendered physical custody of the child pursuant to Section 1255.7 of the Health and Safety Code. For the purposes of this paragraph, serious danger means that without the intervention of another person or agency, the child would have sustained severe or permanent disability, injury, illness, or death. For purposes of this paragraph, willful abandonment shall not be construed as actions taken in good faith by the parent without the intent of placing the child in serious danger.

(10) That the court ordered termination of reunification services for any siblings or half siblings of the child because the parent or guardian failed to reunify with the sibling or half sibling after the sibling or half sibling had been removed from that parent or guardian pursuant to Section 361 and that parent or guardian is the same parent or guardian described in subdivision (a) and that, according to the findings of the court, this parent or guardian has not subsequently made a reasonable effort to treat the problems that led to removal of the sibling or half sibling of that child from that parent or guardian.

(11) That the parental rights of a parent over any sibling or half sibling of the child had been permanently severed, and this parent is the same parent described in subdivision (a), and that, according to the findings of the court, this parent has not subsequently made a reasonable effort to treat the problems that led to removal of the sibling or half sibling of that child from the parent.

(12) That the parent or guardian of the child has been convicted of a violent felony, as defined in subdivision (c) of Section 667.5 of the Penal Code.

(13) That the parent or guardian of the child has a history of extensive, abusive, and chronic use of drugs or alcohol and has resisted prior court-ordered treatment for this problem during a three-year period immediately prior to the filing of the petition that brought that child to the court s attention, or has failed or refused to comply with a program of drug or alcohol treatment described in the case plan required by Section 358.1 on at least two prior occasions, even though the programs identified were available and accessible.

(14) That the parent or guardian of the child has advised the court that he or she is not interested in receiving family maintenance or family reunification services or having the child returned to or placed in his or her custody and does not wish to receive family maintenance or reunification services.

The parent or guardian shall be represented by counsel and shall execute a waiver of services form to be adopted by the Judicial Council. The court shall advise the parent or guardian of any right to services and of the possible consequences of a waiver of services, including the termination of parental rights and placement of the child for adoption. The court shall not accept the waiver of services unless it states on the record its finding that the parent or guardian has knowingly and intelligently waived the right to services.

(15) That the parent or guardian has on one or more occasions willfully abducted the child or child s sibling or half sibling from his or her placement and refused to disclose the child s or child s sibling s or half sibling s whereabouts, refused to return physical custody of the child or child s sibling or half sibling to his or her placement, or refused to return physical custody of the child or child s sibling or half sibling to the social worker.

(16) That the parent or guardian has been required by the court to be registered on a sex offender registry under the federal Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. Sec. 16913(a)), as required in Section 106(b)(2)(B)(xvi)(VI) of the Child Abuse Prevention and Treatment Act of 2006 (42 U.S.C. Sec. 5106a(2)(B)(xvi)(VI)).

(c) In deciding whether to order reunification in any case in which this section applies, the court shall hold a dispositional hearing. The social worker shall prepare a report that discusses whether reunification services shall be provided. When it is alleged, pursuant to paragraph (2) of subdivision (b), that the parent is incapable of utilizing services due to mental disability, the court shall order reunification services unless competent evidence from mental health professionals establishes that, even with the provision of services, the parent is unlikely to be capable of adequately caring for the child within the time limits specified in subdivision (a).

The court shall not order reunification for a parent or guardian described in paragraph (3), (4), (6), (7), (8), (9), (10), (11), (12), (13), (14), (15), or (16) of subdivision (b) unless the court finds, by clear and convincing evidence, that reunification is in the best interest of the child.

In addition, the court shall not order reunification in any situation described in paragraph (5) of subdivision (b) unless it finds that, based on competent testimony, those services are likely to prevent reabuse or continued neglect of the child or that failure to try reunification will be detrimental to the child because the child is closely and positively attached to that parent. The social worker shall investigate the circumstances leading to the removal of the child and advise the court whether there are circumstances that indicate that reunification is likely to be successful or unsuccessful and whether failure to order reunification is likely to be detrimental to the child.

The failure of the parent to respond to previous services, the fact that the child was abused while the parent was under the influence of drugs or alcohol, a past history of violent behavior, or testimony by a competent professional that the parent s behavior is unlikely to be changed by services are among the factors indicating that reunification services are unlikely to be successful. The fact that a parent or guardian is no longer living with an individual who severely abused the child may be considered in deciding that reunification services are likely to be successful, provided that the court shall consider any pattern of behavior on the part of the parent that has exposed the child to repeated abuse.

(d) If reunification services are not ordered pursuant to paragraph (1) of subdivision (b) and the whereabouts of a parent become known within six months of the out-of-home placement of the child, the court shall order the social worker to provide family reunification services in accordance with this subdivision.

(e) (1) If the parent or guardian is incarcerated, institutionalized, or detained by the United States Department of Homeland Security, or has been deported to his or her country of origin, the court shall order reasonable services unless the court determines, by clear and convincing evidence, those services would be detrimental to the child. In determining detriment, the court shall consider the age of the child, the degree of parent-child bonding, the length of the sentence, the length and nature of the treatment, the nature of the crime or illness, the degree of detriment to the child if services are not offered and, for children 10 years of age or older, the child s attitude toward the implementation of family reunification services, the likelihood of the parent s discharge from incarceration, institutionalization, or detention within the reunification time limitations described in subdivision (a), and any other appropriate factors. In determining the content of reasonable services, the court shall consider the particular barriers to an incarcerated, institutionalized, detained, or deported parent s access to those court-mandated services and ability to maintain contact with his or her child, and shall document this information in the child s case plan. Reunification services are subject to the applicable time limitations imposed in subdivision (a). Services may include, but shall not be limited to, all of the following:

(A) Maintaining contact between the parent and child through collect telephone calls.

(B) Transportation services, where appropriate.

(C) Visitation services, where appropriate.

(D) Reasonable services to extended family members or foster parents providing care for the child if the services are not detrimental to the child.

An incarcerated or detained parent may be required to attend counseling, parenting classes, or vocational training programs as part of the reunification service plan if actual access to these services is provided. The social worker shall document in the child s case plan the particular barriers to an incarcerated, institutionalized, or detained parent s access to those court-mandated services and ability to maintain contact with his or her child.

(E) Reasonable efforts to assist parents who have been deported to contact child welfare authorities in their country of origin, to identify any available services that would substantially comply with case plan requirements, to document the parents participation in those services, and to accept reports from local child welfare authorities as to the parents living situation, progress, and participation in services.

(2) The presiding judge of the juvenile court of each county may convene representatives of the county welfare department, the sheriff s department, and other appropriate entities for the purpose of developing and entering into protocols for ensuring the notification, transportation, and presence of an incarcerated or institutionalized parent at all court hearings involving proceedings affecting the child pursuant to Section 2625 of the Penal Code. The county welfare department shall utilize the prisoner locator system developed by the Department of Corrections and Rehabilitation to facilitate timely and effective notice of hearings for incarcerated parents.

(3) Notwithstanding any other provision of law, if the incarcerated parent is a woman seeking to participate in the community treatment program operated by the Department of Corrections and Rehabilitation pursuant to Chapter 4.8 (commencing with Section 1174) of Title 7 of Part 2 of, Chapter 4 (commencing with Section 3410) of Title 2 of Part 3 of, the Penal Code, the court shall determine whether the parent s participation in a program is in the child s best interest and whether it is suitable to meet the needs of the parent and child.

(f) If the court, pursuant to paragraph (2), (3), (4), (5), (6), (7), (8), (9), (10), (11), (12), (13), (14), (15), or (16) of subdivision (b) or paragraph (1) of subdivision (e), does not order reunification services, it shall, at the dispositional hearing, that shall include a permanency hearing, determine if a hearing under Section 366.26 shall be set in order to determine whether adoption, guardianship, or long-term foster care, or in the case of an Indian child, in consultation with the child s tribe, tribal customary adoption, is the most appropriate plan for the child, and shall consider in-state and out-of-state placement options. If the court so determines, it shall conduct the hearing pursuant to Section 366.26 within 120 days after the dispositional hearing. However, the court shall not schedule a hearing so long as the other parent is being provided reunification services pursuant to subdivision (a). The court may continue to permit the parent to visit the child unless it finds that visitation would be detrimental to the child.

(g) (1) Whenever a court orders that a hearing shall be held pursuant to Section 366.26, including, when, in consultation with the child s tribe, tribal customary adoption is recommended, it shall direct the agency supervising the child and the county adoption agency, or the State Department of Social Services when it is acting as an adoption agency, to prepare an assessment that shall include:

(A) Current search efforts for an absent parent or parents and notification of a noncustodial parent in the manner provided for in Section 291.

(B) A review of the amount of and nature of any contact between the child and his or her parents and other members of his or her extended family since the time of placement. Although the extended family of each child shall be reviewed on a case-by-case basis, extended family for the purpose of this subparagraph shall include, but not be limited to, the child s siblings, grandparents, aunts, and uncles.

(C) An evaluation of the child s medical, developmental, scholastic, mental, and emotional status.

(D) A preliminary assessment of the eligibility and commitment of any identified prospective adoptive parent or guardian, including a prospective tribal customary adoptive parent, particularly the caretaker, to include a social history, including screening for criminal records and prior referrals for child abuse or neglect, the capability to meet the child s needs, and the understanding of the legal and financial rights and responsibilities of adoption and guardianship. If a proposed guardian is a relative of the minor, the assessment shall also consider, but need not be limited to, all of the factors specified in subdivision (a) of Section 361.3 and in Section 361.4. As used in this subparagraph, relative means an adult who is related to the minor by blood, adoption, or affinity within the fifth degree of kinship, including stepparents, stepsiblings, and all relatives whose status is preceded by the words great, great-great, or grand, or the spouse of any of those persons even if the marriage was terminated by death or dissolution. If the proposed permanent plan is guardianship with an approved relative caregiver for a minor eligible for aid under the Kin-GAP Program, as provided for in Article 4.7 (commencing with Section 11385) of Chapter 2 of Part 3 of Division 9, relative as used in this section has the same meaning as relative as defined in subdivision (c) of Section 11391.

(E) The relationship of the child to any identified prospective adoptive parent or guardian, including a prospective tribal customary parent, the duration and character of the relationship, the degree of attachment of the child to the prospective relative guardian or adoptive parent, the relative s or adoptive parent s strong commitment to caring permanently for the child, the motivation for seeking adoption or guardianship, a statement from the child concerning placement and the adoption or guardianship, and whether the child over 12 years of age has been consulted about the proposed relative guardianship arrangements, unless the child s age or physical, emotional, or other condition precludes his or her meaningful response, and if so, a description of the condition.

(F) An analysis of the likelihood that the child will be adopted if parental rights are terminated.

(G) In the case of an Indian child, in addition to subparagraphs (A) to (F), inclusive, an assessment of the likelihood that the child will be adopted, when, in consultation with the child s tribe, a customary adoption, as defined in Section 366.24, is recommended. If tribal customary adoption is recommended, the assessment shall include an analysis of both of the following:

(i) Whether tribal customary adoption would or would not be detrimental to the Indian child and the reasons for reaching that conclusion.

(ii) Whether the Indian child cannot or should not be returned to the home of the Indian parent or Indian custodian and the reasons for reaching that conclusion.

(2) (A) A relative caregiver s preference for legal guardianship over adoption, if it is due to circumstances that do not include an unwillingness to accept legal or financial responsibility for the child, shall not constitute the sole basis for recommending removal of the child from the relative caregiver for purposes of adoptive placement.

(B) Regardless of his or her immigration status, a relative caregiver shall be given information regarding the permanency options of guardianship and adoption, including the long-term benefits and consequences of each option, prior to establishing legal guardianship or pursuing adoption. If the proposed permanent plan is guardianship with an approved relative caregiver for a minor eligible for aid under the Kin-GAP Program, as provided for in Article 4.7 (commencing with Section 11385) of Chapter 2 of Part 3 of Division 9, the relative caregiver shall be informed about the terms and conditions of the negotiated agreement pursuant to Section 11387 and shall agree to its execution prior to the hearing held pursuant to Section 366.26. A copy of the executed negotiated agreement shall be attached to the assessment.

(h) If, at any hearing held pursuant to Section 366.26, a guardianship is established for the minor with an approved relative caregiver and juvenile court dependency is subsequently dismissed, the minor shall be eligible for aid under the Kin-GAP Program as provided for in Article 4.5 (commencing with Section 11360) or Article 4.7 (commencing with Section 11385) of Chapter 2 of Part 3 of Division 9, as applicable.

(i) In determining whether reunification services will benefit the child pursuant to paragraph (6) or (7) of subdivision (b), the court shall consider any information it deems relevant, including the following factors:

(1) The specific act or omission comprising the severe sexual abuse or the severe physical harm inflicted on the child or the child s sibling or half sibling.

(2) The circumstances under which the abuse or harm was inflicted on the child or the child s sibling or half sibling.

(3) The severity of the emotional trauma suffered by the child or the child s sibling or half sibling.

(4) Any history of abuse of other children by the offending parent or guardian.

(5) The likelihood that the child may be safely returned to the care of the offending parent or guardian within 12 months with no continuing supervision.

(6) Whether or not the child desires to be reunified with the offending parent or guardian.

(j) When the court determines that reunification services will not be ordered, it shall order that the child s caregiver receive the child s birth certificate in accordance with Sections 16010.4 and 16010.5. Additionally, when the court determines that reunification services will not be ordered, it shall order, when appropriate, that a child who is 16 years of age or older receive his or her birth certificate.

(k) The court shall read into the record the basis for a finding of severe sexual abuse or the infliction of severe physical harm under paragraph (6) of subdivision (b), and shall also specify the factual findings used to determine that the provision of reunification services to the offending parent or guardian would not benefit the child.

(Amended by Stats. 2012, Ch. 847, Sec. 1.3. Effective January 1, 2013.)



361.6

(a) Notwithstanding any other law, the court may order family reunification services to continue for a nonminor dependent, as defined in subdivision (v) of Section 11400, if the nonminor dependent and parent, parents, or legal guardian are in agreement and the court finds that the continued provision of court-ordered family reunification services is in the best interests of the nonminor dependent and there is a substantial probability that the nonminor dependent will be able to safely reside in the home of the parent or guardian by the next review hearing. The continuation of the court-ordered reunification services shall not exceed the timeframes as set forth in Section 361.5. If the nonminor dependent or parent, parents, or legal guardian are not in agreement, or the court finds there is not a substantial probability that the nonminor will be able to safely reside in the home of the parent or guardian, the court shall terminate family reunification services to the parents or guardian. The nonminor dependent s legal status as an adult is, in and of itself, a compelling reason not to hold a hearing pursuant to Section 366.26. The court may order that a nonminor dependent who is otherwise eligible for AFDC-FC benefits pursuant to Section 11403 remain in a planned, permanent living arrangement.

(b) Any motion to terminate court-ordered family reunification services for a nonminor dependent prior to the hearing set pursuant to Section 366.31 shall be made pursuant to subdivision (c) of Section 388.

(c) An order terminating court-ordered family reunification services under this section shall not be considered evidence of a condition required for the filing of a petition to terminate a parent s or legal guardian s court-ordered family reunification services with the nonminor dependent s sibling or half-sibling under subdivision (c) of Section 388.

(d) An order terminating court-ordered family reunification services under this section shall not be used to deny family reunification services to a parent or legal guardian for a nonminor dependent s sibling or half-sibling under subdivision (b) of Section 361.5.

(e) The continuation of court-ordered family reunification services under this section does not affect the nonminor s eligibility for extended foster care benefits as a nonminor dependent as defined in subdivision (v) of Section 11400. The reviews conducted for any nonminor dependent shall be held pursuant to Section 366.31.

(Added by Stats. 2012, Ch. 846, Sec. 16. Effective January 1, 2013.)



361.7

(a) Notwithstanding Section 361.5, a party seeking an involuntary foster care placement of, or termination of parental rights over, an Indian child shall provide evidence to the court that active efforts have been made to provide remedial services and rehabilitative programs designed to prevent the breakup of the Indian family and that these efforts have proved unsuccessful.

(b) What constitutes active efforts shall be assessed on a case-by-case basis. The active efforts shall be made in a manner that takes into account the prevailing social and cultural values, conditions, and way of life of the Indian child s tribe. Active efforts shall utilize the available resources of the Indian child s extended family, tribe, tribal and other Indian social service agencies, and individual Indian caregiver service providers.

(c) No foster care placement or guardianship may be ordered in the proceeding in the absence of a determination, supported by clear and convincing evidence, including testimony of a qualified expert witness, as defined in Section 224.6, that the continued custody of the child by the parent or Indian custodian is likely to result in serious emotional or physical damage to the child.

(Added by Stats. 2006, Ch. 838, Sec. 50. Effective January 1, 2007.)



362

(a) If a child is adjudged a dependent child of the court on the ground that the child is a person described by Section 300, the court may make any and all reasonable orders for the care, supervision, custody, conduct, maintenance, and support of the child, including medical treatment, subject to further order of the court.

(b) (1) To facilitate coordination and cooperation among agencies, the court may, at any time after a petition has been filed, after giving notice and an opportunity to be heard, join in the juvenile court proceedings any agency that the court determines has failed to meet a legal obligation to provide services to a child for whom a petition has been filed under Section 300, to a nonminor, as described in Section 303, or to a nonminor dependent, as defined in subdivision (v) of Section 11400, regardless of the status of the adjudication. In any proceeding in which an agency is joined, the court shall not impose duties upon the agency beyond those mandated by law. Nothing in this section shall prohibit agencies that have received notice of the hearing on joinder from meeting prior to the hearing to coordinate services.

(2) The court has no authority to order services unless it has been determined through the administrative process of an agency that has been joined as a party, that the child, nonminor, or nonminor dependent is eligible for those services. With respect to mental health assessment, treatment, and case management services pursuant to Chapter 26.5 (commencing with Section 7570) of Division 7 of Title 1 of the Government Code, the court s determination shall be limited to whether the agency has complied with that chapter.

(3) For the purposes of this subdivision, agency means any governmental agency or any private service provider or individual that receives federal, state, or local governmental funding or reimbursement for providing services directly to a child, nonminor, or nonminor dependent.

(c) If a child is adjudged a dependent child of the court, on the ground that the child is a person described by Section 300, and the court orders that a parent or guardian shall retain custody of the child subject to the supervision of the social worker, the parents or guardians shall be required to participate in child welfare services or services provided by an appropriate agency designated by the court.

(d) The juvenile court may direct any reasonable orders to the parents or guardians of the child who is the subject of any proceedings under this chapter as the court deems necessary and proper to carry out this section, including orders to appear before a county financial evaluation officer. That order may include a direction to participate in a counseling or education program, including, but not limited to, a parent education and parenting program operated by a community college, school district, or other appropriate agency designated by the court. A foster parent or relative with whom the child is placed may be directed to participate in such a program in cases in which the court deems participation is appropriate and in the child s best interest. The program in which a parent or guardian is required to participate shall be designed to eliminate those conditions that led to the court s finding that the child is a person described by Section 300.

(e) If a child is adjudged a dependent child of the court, the juvenile court may direct any reasonable orders to the parents or guardians of the child who is the subject of any proceedings under this chapter to ensure the child s regular school attendance and to make reasonable efforts to obtain educational services necessary to meet the specific needs of the child.

(Amended by Stats. 2012, Ch. 130, Sec. 1. Effective January 1, 2013.)



362.04

(a) For purposes of this section:

(1) Caregiver means any licensed or certified foster parent, approved relative caregiver, or approved nonrelative extended family member.

(2) Reasonable and prudent parent or reasonable and prudent parent standard means the standard characterized by careful and sensible parental decisions that maintain the child s health, safety, and best interest.

(3) Short-term means no more than 24 consecutive hours.

(b) Every caregiver may arrange for occasional short-term babysitting of their foster child and allow individuals to supervise the foster child for the purposes set forth in Section 362.05, or on occasions, including, but not limited to, when the foster parent has a medical or other health care appointment, grocery or other shopping, personal grooming appointments, special occasions for the foster parents, foster parent training classes, school-related meetings (such as parent-teacher conferences), business meetings, adult social gatherings, or an occasional evening out by the foster parent.

(c) Caregivers shall use a reasonable and prudent parent standard in determining and selecting appropriate babysitters for occasional short-term use.

(d) The caregiver shall endeavor to provide the babysitter with the following information before leaving the child for purposes of short-term care:

(1) Information about the child s emotional, behavioral, medical or physical conditions, if any, necessary to provide care for the child during the time the foster child is being supervised by the babysitter.

(2) Any medication that should be administered to the foster child during the time the foster child is being supervised by the babysitter.

(3) Emergency contact information that is valid during the time the foster child is being supervised by the babysitter.

(e) Babysitters selected by the caregiver to provide occasional short-term care to a foster child under the provisions of this section shall be exempt from any department regulation requiring health screening or cardiopulmonary resuscitation certification or training.

(f) Each state and local entity shall ensure that private agencies that provide foster care services to dependent children have policies consistent with this section. Policies that are not consistent with this section include those that are incompatible with, contradictory to, or more restrictive than this section.

(Added by Stats. 2005, Ch. 628, Sec. 3. Effective January 1, 2006.)



362.05

(a) Every child adjudged a dependent child of the juvenile court shall be entitled to participate in age-appropriate extracurricular, enrichment, and social activities. No state or local regulation or policy may prevent, or create barriers to, participation in those activities. Each state and local entity shall ensure that private agencies that provide foster care services to dependent children have policies consistent with this section and that those agencies promote and protect the ability of dependent children to participate in age-appropriate extracurricular, enrichment, and social activities. A group home administrator, a facility manager, or his or her responsible designee, and a caregiver, as defined in paragraph (1) of subdivision (a) of Section 362.04, shall use a reasonable and prudent parent standard, as defined in paragraph (2) of subdivision (a) of Section 362.04, in determining whether to give permission for a child residing in foster care to participate in extracurricular, enrichment, and social activities. A group home administrator, a facility manager, or his or her responsible designee, and a caregiver shall take reasonable steps to determine the appropriateness of the activity in consideration of the child s age, maturity, and developmental level.

(b) A group home administrator or a facility manager, or his or her responsible designee, is encouraged to consult with social work or treatment staff members who are most familiar with the child at the group home in applying and using the reasonable and prudent parent standard.

(Amended by Stats. 2008, Ch. 483, Sec. 1. Effective January 1, 2009.)



362.1

(a) In order to maintain ties between the parent or guardian and any siblings and the child, and to provide information relevant to deciding if, and when, to return a child to the custody of his or her parent or guardian, or to encourage or suspend sibling interaction, any order placing a child in foster care, and ordering reunification services, shall provide as follows:

(1) (A) Subject to subparagraph (B), for visitation between the parent or guardian and the child. Visitation shall be as frequent as possible, consistent with the well-being of the child.

(B) No visitation order shall jeopardize the safety of the child. To protect the safety of the child, the court may keep the child s address confidential. If the parent of the child has been convicted of murder in the first degree, as defined in Section 189 of the Penal Code, and the victim of the murder was the other parent of the child, the court shall order visitation between the child and the parent only if that order would be consistent with Section 3030 of the Family Code.

(2) Pursuant to subdivision (b) of Section 16002, for visitation between the child and any siblings, unless the court finds by clear and convincing evidence that sibling interaction is contrary to the safety or well-being of either child.

(3) If the child is a teen parent who has custody of his or her child and that child is not a dependent of the court pursuant to this chapter, for visitation among the teen parent, the child s noncustodial parent, and appropriate family members, unless the court finds by clear and convincing evidence that visitation would be detrimental to the teen parent.

(b) When reunification services are not ordered pursuant to Section 361.5, the child s plan for legal permanency shall include consideration of the existence of and the relationship with any sibling pursuant to Section 16002, including their impact on placement and visitation.

(c) As used in this section, sibling means a child related to another person by blood, adoption, or affinity through a common legal or biological parent.

(Amended by Stats. 2010, Ch. 560, Sec. 1. Effective January 1, 2011.)



362.2

It is the intent of the Legislature that if a placement out-of-home is necessary pursuant to an individualized education program, that this placement be as near the child s home as possible, unless it is not in the best interest of the child. When the court determines that it is the best interest of the child to be placed out-of-state, the court shall read into the record that in-state alternatives have been explored and that they cannot meet the needs of the child, and the court shall state on the record the reasons for the out-of-state placement.

(Added by Stats. 1994, Ch. 1128, Sec. 2. Effective January 1, 1995.)



362.3

In addition to the notice provided in Sections 297 and 332, the juvenile court may issue its citation directing any parent, guardian, or foster parent of the person concerning whom a petition has been filed to appear at the time and place set for any hearing under the provisions of this chapter, and directing any person having custody or control of the child concerning whom the petition has been filed to bring the child with him or her. The citation shall, in addition, state that a parent, guardian, or foster parent may be required to participate in a counseling or education program with the child concerning whom the petition has been filed. Personal service of the citation shall be made at least 24 hours before the time stated therein for the appearance.

(Amended by Stats. 2002, Ch. 416, Sec. 9. Effective January 1, 2003.)



362.4

When the juvenile court terminates its jurisdiction over a minor who has been adjudged a dependent child of the juvenile court prior to the minor s attainment of the age of 18 years, and proceedings for dissolution of marriage, for nullity of marriage, or for legal separation, of the minor s parents, or proceedings to establish the paternity of the minor child brought under the Uniform Parentage Act, Part 3 (commencing with Section 7600) of Division 12 of the Family Code, are pending in the superior court of any county, or an order has been entered with regard to the custody of that minor, the juvenile court on its own motion, may issue a protective order as provided for in Section 213.5 or as defined in Section 6218 of the Family Code, and an order determining the custody of, or visitation with, the child.

Any order issued pursuant to this section shall continue until modified or terminated by a subsequent order of the superior court. The order of the juvenile court shall be filed in the proceeding for nullity, dissolution, or legal separation, or in the proceeding to establish paternity, at the time the juvenile court terminates its jurisdiction over the minor, and shall become a part thereof.

If no action is filed or pending relating to the custody of the minor in the superior court of any county, the juvenile court order may be used as the sole basis for opening a file in the superior court of the county in which the parent, who has been given custody, resides. The court may direct the parent or the clerk of the juvenile court to transmit the order to the clerk of the superior court of the county in which the order is to be filed. The clerk of the superior court shall, immediately upon receipt, open a file, without a filing fee, and assign a case number.

The clerk of the superior court shall, upon the filing of any juvenile court custody order, send by first-class mail a copy of the order with the case number to the juvenile court and to the parents at the address listed on the order.

The Judicial Council shall adopt forms for any custody or restraining order issued under this section. These form orders shall not be confidential.

(Amended by Stats. 1996, Ch. 1139, Sec. 11. Effective January 1, 1997.)



362.5

(a) The clerk of the superior court shall open a separate court file for nonminor dependents under the dependency, delinquency, or transition jurisdiction of the court.

(b) Access to the nonminor dependent court file shall be limited to all of the following:

(1) Court personnel.

(2) The district attorney, if the nonminor dependent is also a delinquent ward.

(3) The nonminor dependent.

(4) The attorney for the nonminor dependent.

(5) Judges, referees, and other hearing officers actively participating in juvenile proceedings involving the nonminor dependent.

(6) The social services agency or probation department.

(7) The State Department of Social Services, to carry out its duties pursuant to Division 9 (commencing with Section 10000), and Part 5 (commencing with Section 7900) of Division 12 of the Family Code, to oversee and monitor county child welfare agencies, children in foster care or receiving foster care assistance; and out-of-state placements, Section 10850.4, and pursuant to Section 2.

(8) The county counsel.

(9) Authorized legal staff or special investigators who are peace officers who are employed by, or who are authorized representatives of, the State Department of Social Services, as necessary for the performance of their duties to inspect, license, and investigate community care facilities, to ensure that the standards of care and services provided in those facilities are adequate and appropriate, and to ascertain compliance with the rules and regulations to which the facilities are subject. The confidential information shall remain confidential except for purposes of inspection, licensing, or investigation pursuant to Chapter 3 (commencing with Section 1500) and Chapter 3.4 (commencing with Section 1596.70) of Division 2 of the Health and Safety Code, or a criminal, civil, or administrative proceeding in relation thereto. The confidential information may be used by the State Department of Social Services in a criminal, civil, or administrative proceeding. The confidential information shall be available only to the judge or hearing officer and to the parties to the case. Names that are confidential shall be listed in attachments separate from the general pleadings. The confidential information shall be sealed after the conclusion of the criminal, civil, or administrative hearings, and may not subsequently be released, except in accordance with this subdivision. If the confidential information does not result in a criminal, civil, or administrative proceeding, it shall be sealed after the State Department of Social Services decides that no further action will be taken in the matter of suspected licensing violations. Except as otherwise provided in this subdivision, confidential information in the possession of the State Department of Social Services may not contain the name of the nonminor dependent.

(c) The nonminor dependent s parent and the parent s attorney may only access the file if the parent is still receiving reunification services.

(d) All other individuals requesting access to the court file must be designated by court order of the judge of the juvenile court upon filing a petition, which shall be determined pursuant to Section 827.

(Added by Stats. 2012, Ch. 846, Sec. 17. Effective January 1, 2013.)



362.6

(a) When a hearing is requested pursuant to Section 1202.05 of the Penal Code, the sentencing court shall forward a copy of the request to the child protective services agency (CPS), or the appropriate entity, in the county in which any related dependency matters as to the affected child victim have been heard or to the county in which the child victim resides. CPS, or the appropriate entity, shall initiate a hearing to determine whether visitation between the child victim and the incarcerated person would be in the best interests of the child victim. If the court determines that visitation with the incarcerated person is in the best interests of the child victim, CPS, or the appropriate entity, shall notify the Department of Corrections to provide for contact or visitation, or both, as ordered by the court.

(b) The court, if visitation is allowed, may impose whatever safeguards or restrictions it deems appropriate to protect the child victim.

(c) The court s order shall be transmitted to all parties and to the Department of Corrections.

(d) Any party may return to the juvenile court at any time prior to the child victim s 18th birthday and request modification of the court s order based on a change of circumstances. For these purposes, the juvenile court shall retain jurisdiction over the matter until the child victim reaches the age of 18 years.

(Added by Stats. 1992, Ch. 1008, Sec. 4. Effective January 1, 1993.)



362.7

When the home of a nonrelative extended family member is being considered for placement of a child, the home shall be evaluated, and approval of that home shall be granted or denied, pursuant to the same standards set forth in the regulations for the licensing of foster family homes that prescribe standards of safety and sanitation for the physical plant and standards for basic personal care, supervision, and services provided by the caregiver.

A nonrelative extended family member is defined as an adult caregiver who has an established familial relationship with a relative of the child, as defined in paragraph (2) of subdivision (c) of Section 361.3, or a familial or mentoring relationship with the child. The county welfare department shall verify the existence of a relationship through interviews with the parent and child or with one or more third parties. The parties may include relatives of the child, teachers, medical professionals, clergy, neighbors, and family friends.

(Amended by Stats. 2013, Ch. 294, Sec. 1. Effective January 1, 2014.)



363

If the parent or person legally responsible for the care of any minor who is found to be a person described in Section 300 receives public assistance or care, any portion of which is attributable to the minor, a copy of the order of the court providing for the removal of the minor from his or her home shall be furnished to the appropriate social services official, who shall reduce the public assistance and care furnished the parent or other person by the amount attributable to the minor.

(Amended by Stats. 1988, Ch. 701, Sec. 4. Effective August 29, 1988.)



364

(a) Every hearing in which an order is made placing a child under the supervision of the juvenile court pursuant to Section 300 and in which the child is not removed from the physical custody of his or her parent or guardian shall be continued to a specific future date not to exceed six months after the date of the original dispositional hearing. The continued hearing shall be placed on the appearance calendar. The court shall advise all persons present of the date of the future hearings, of their rights to be present, and to be represented by counsel.

(b) At least 10 calendar days prior to the hearing, the social worker shall file a supplemental report with the court describing the services offered to the family and the progress made by the family in eliminating the conditions or factors requiring court supervision. The social worker shall also make a recommendation regarding the necessity of continued supervision. A copy of this report shall be furnished to all parties at least 10 calendar days prior to the hearing.

(c) After hearing any evidence presented by the social worker, the parent, the guardian, or the child, the court shall determine whether continued supervision is necessary. The court shall terminate its jurisdiction unless the social worker or his or her department establishes by a preponderance of evidence that the conditions still exist which would justify initial assumption of jurisdiction under Section 300, or that those conditions are likely to exist if supervision is withdrawn. Failure of the parent or guardian to participate regularly in any court ordered treatment program shall constitute prima facie evidence that the conditions which justified initial assumption of jurisdiction still exist and that continued supervision is necessary.

(d) If the court retains jurisdiction it shall continue the matter to a specified date, not more than six months from the time of the hearing, at which point the court shall again follow the procedure specified in subdivision (c).

(e) In any case in which the court has ordered that a parent or guardian shall retain physical custody of a child subject to supervision by a social worker, and the social worker subsequently receives a report of acts or circumstances which indicate that there is reasonable cause to believe that the child is a person described in subdivision (a), (d), or (e) of Section 300, the social worker shall commence proceedings under this chapter. If, as a result of the proceedings required, the court finds that the child is a person described in subdivision (a), (d), or (e) of Section 300, the court shall remove the child from the care, custody, and control of the child s parent or guardian and shall commit the child to the care, custody, and control of the social worker pursuant to Section 361.

(Amended by Stats. 1998, Ch. 1054, Sec. 29. Effective January 1, 1999.)



364.05

Notwithstanding Section 364, in a county of the first class, a copy of the report required pursuant to subdivision (b) of Section 364 shall be provided to all parties at least 10 calendar days prior to the hearing. This may be accomplished by mailing the report at least 15 calendar days prior to the hearing to a party whose address is within the State of California, or at least 20 calendar days prior to the hearing to a party whose address is outside the State of California. The court shall grant a reasonable continuance, not to exceed 10 calendar days, upon request by any party or his or her counsel on the ground that the report was not provided at least 10 calendar days prior to the hearing as required by this section, unless the party or his or her counsel has expressly waived the requirement that the report be provided within the 10-day period or the court finds that the party s ability to proceed at the hearing is not prejudiced by the lack of timely service of the report. In making this determination, the court shall presume that a party is prejudiced by the lack of timely service of the report, and may find that the party is not prejudiced only by clear and convincing evidence to the contrary.

(Added by Stats. 2003, Ch. 516, Sec. 1. Effective January 1, 2004.)



365

The court may require the social worker or any other agency to render any periodic reports concerning children committed to its care, custody, and control under the provisions of Section 362 that the court deems necessary or desirable. The court may require that the social worker, or any other public agency organized to provide care for needy or neglected children, shall perform the visitation and make periodic reports to the courts concerning children committed under those provisions that the court deems necessary or desirable.

(Amended by Stats. 1998, Ch. 1054, Sec. 30. Effective January 1, 1999.)



366

(a) (1) The status of every dependent child in foster care shall be reviewed periodically as determined by the court but no less frequently than once every six months, as calculated from the date of the original dispositional hearing, until the hearing described in Section 366.26 is completed. The court shall consider the safety of the child and shall determine all of the following:

(A) The continuing necessity for and appropriateness of the placement.

(B) The extent of the agency s compliance with the case plan in making reasonable efforts, or, in the case of an Indian child, active efforts as described in Section 361.7, to return the child to a safe home and to complete any steps necessary to finalize the permanent placement of the child, including efforts to maintain relationships between a child who is 10 years of age or older and who has been in an out-of-home placement for six months or longer, and individuals other than the child s siblings who are important to the child, consistent with the child s best interests.

(C) Whether there should be any limitation on the right of the parent or guardian to make educational decisions or developmental services decisions for the child. That limitation shall be specifically addressed in the court order and may not exceed those necessary to protect the child. Whenever the court specifically limits the right of the parent or guardian to make educational decisions or developmental services decisions for the child, the court shall at the same time appoint a responsible adult to make educational decisions or developmental services decisions for the child pursuant to Section 361.

(D) (i) Whether the child has other siblings under the court s jurisdiction, and, if any siblings exist, all of the following:

(I) The nature of the relationship between the child and his or her siblings.

(II) The appropriateness of developing or maintaining the sibling relationships pursuant to Section 16002.

(III) If the siblings are not placed together in the same home, why the siblings are not placed together and what efforts are being made to place the siblings together, or why those efforts are not appropriate.

(IV) If the siblings are not placed together, the frequency and nature of the visits between siblings.

(V) The impact of the sibling relationships on the child s placement and planning for legal permanence.

(VI) The continuing need to suspend sibling interaction, if applicable, pursuant to subdivision (c) of Section 16002.

(ii) The factors the court may consider in making a determination regarding the nature of the child s sibling relationships may include, but are not limited to, whether the siblings were raised together in the same home, whether the siblings have shared significant common experiences or have existing close and strong bonds, whether either sibling expresses a desire to visit or live with his or her sibling, as applicable, and whether ongoing contact is in the child s best emotional interests.

(E) The extent of progress that has been made toward alleviating or mitigating the causes necessitating placement in foster care.

(F) If the review hearing is the last review hearing to be held before the child attains 18 years of age, the court shall conduct the hearing pursuant to Section 366.31 or 366.32.

(2) The court shall project a likely date by which the child may be returned to and safely maintained in the home or placed for adoption, legal guardianship, or in another planned permanent living arrangement.

(b) Subsequent to the hearing, periodic reviews of each child in foster care shall be conducted pursuant to the requirements of Sections 366.3 and 16503.

(c) If the child has been placed out of state, each review described in subdivision (a) and any reviews conducted pursuant to Sections 366.3 and 16503 shall also address whether the out-of-state placement continues to be the most appropriate placement selection and in the best interests of the child.

(d) (1) A review described in subdivision (a) and any reviews conducted pursuant to Sections 366.3 and 16503 shall not result in a placement of a child outside the United States prior to a judicial finding that the placement is in the best interest of the child, except as required by federal law or treaty.

(2) The party or agency requesting placement of the child outside the United States shall carry the burden of proof and must show, by clear and convincing evidence, that a placement outside the United States is in the best interest of the child.

(3) In determining the best interest of the child, the court shall consider, but not be limited to, the following factors:

(A) Placement with a relative.

(B) Placement of siblings in the same home.

(C) Amount and nature of any contact between the child and the potential guardian or caretaker.

(D) Physical and medical needs of the dependent child.

(E) Psychological and emotional needs of the dependent child.

(F) Social, cultural, and educational needs of the dependent child.

(G) Specific desires of any dependent child who is 12 years of age or older.

(4) If the court finds that a placement outside the United States is, by clear and convincing evidence, in the best interest of the child, the court may issue an order authorizing the social worker or placing agency to make a placement outside the United States. A child subject to this subdivision shall not leave the United States prior to the issuance of the order described in this paragraph.

(5) For purposes of this subdivision, outside the United States shall not include the lands of any federally recognized American Indian tribe or Alaskan Natives.

(6) This section shall not apply to the placement of a dependent child with a parent.

(e) A child may not be placed in an out-of-state group home, or remain in an out-of-state group home, unless the group home is in compliance with Section 7911.1 of the Family Code.

(f) The implementation and operation of the amendments to subparagraph (B) of paragraph (1) of subdivision (a) enacted at the 2005 06 Regular Session shall be subject to appropriation through the budget process and by phase, as provided in Section 366.35.

(g) The status review of every nonminor dependent, as defined in subdivision (v) of Section 11400, shall be conducted pursuant to the requirements of Sections 366.3, 366.31, or 366.32, and 16503 until dependency jurisdiction is terminated pursuant to Section 391.

(Amended by Stats. 2012, Ch. 846, Sec. 18.5. Effective January 1, 2013.)



366.05

Notwithstanding subdivision (c) of Section 366.21, in a county of the first class, any supplemental report filed in connection with a status review hearing held pursuant to subdivision (a) of Section 366 shall be provided to the parent or legal guardian and to counsel for the child at least 10 calendar days prior to the hearing. This may be accomplished by mailing the report at least 15 calendar days prior to the hearing to a party whose address is within the State of California, or at least 20 calendar days prior to the hearing to a party whose address is outside the State of California. The court shall grant a reasonable continuance, not to exceed 10 calendar days, upon request by any party or his or her counsel on the ground that the report was not provided at least 10 calendar days prior to the hearing as required by this section, unless the party or his or her counsel has expressly waived the requirement that the report be provided within the 10-day period or the court finds that the party s ability to proceed at the hearing is not prejudiced by the lack of timely service of the report. In making this determination, the court shall presume that a party is prejudiced by the lack of timely service of the report, and may find that the party is not prejudiced only by clear and convincing evidence to the contrary.

(Added by Stats. 2003, Ch. 516, Sec. 2. Effective January 1, 2004.)



366.1

Each supplemental report required to be filed pursuant to Section 366 shall include, but not be limited to, a factual discussion of each of the following subjects:

(a) Whether the county welfare department social worker has considered child protective services, as defined in Chapter 5 (commencing with Section 16500) of Part 4 of Division 9, as a possible solution to the problems at hand, and has offered those services to qualified parents, if appropriate under the circumstances.

(b) What plan, if any, for the return and maintenance of the child in a safe home is recommended to the court by the county welfare department social worker.

(c) Whether the subject child appears to be a person who is eligible to be considered for further court action to free the child from parental custody and control.

(d) What actions, if any, have been taken by the parent to correct the problems that caused the child to be made a dependent child of the court.

(e) If the parent or guardian is unwilling or unable to participate in making an educational decision for his or her child, or if other circumstances exist that compromise the ability of the parent or guardian to make educational decisions for the child, the county welfare department or social worker shall consider whether the right of the parent or guardian to make educational decisions for the child should be limited. If the supplemental report makes that recommendation, the report shall identify whether there is a responsible adult available to make educational decisions for the child pursuant to Section 361.

(f) (1) Whether the child has any siblings under the court s jurisdiction, and, if any siblings exist, all of the following:

(A) The nature of the relationship between the child and his or her siblings.

(B) The appropriateness of developing or maintaining the sibling relationships pursuant to Section 16002.

(C) If the siblings are not placed together in the same home, why the siblings are not placed together and what efforts are being made to place the siblings together, or why those efforts are not appropriate.

(D) If the siblings are not placed together, the frequency and nature of the visits between siblings.

(E) The impact of the sibling relationships on the child s placement and planning for legal permanence.

(2) The factual discussion shall include a discussion of indicators of the nature of the child s sibling relationships, including, but not limited to, whether the siblings were raised together in the same home, whether the siblings have shared significant common experiences or have existing close and strong bonds, whether either sibling expresses a desire to visit or live with his or her sibling, as applicable, and whether ongoing contact is in the child s best emotional interests.

(g) Whether a child who is 10 years of age or older and who has been in an out-of-home placement for six months or longer has relationships with individuals other than the child s siblings that are important to the child, consistent with the child s best interests, and actions taken to maintain those relationships. The social worker shall ask every child who is 10 years of age or older and who has been in an out-of-home placement for six months or longer to identify any individuals other than the child s siblings who are important to the child, consistent with the child s best interest. The social worker may ask any other child to provide that information, as appropriate.

(h) The implementation and operation of the amendments to subdivision (g) enacted at the 2005 06 Regular Session shall be subject to appropriation through the budget process and by phase, as provided in Section 366.35.

(Amended by Stats. 2005, Ch. 640, Sec. 3. Effective January 1, 2006.)



366.21

(a) Every hearing conducted by the juvenile court reviewing the status of a dependent child shall be placed on the appearance calendar. The court shall advise all persons present at the hearing of the date of the future hearing and of their right to be present and represented by counsel.

(b) Except as provided in Sections 294 and 295, notice of the hearing shall be provided pursuant to Section 293.

(c) At least 10 calendar days prior to the hearing, the social worker shall file a supplemental report with the court regarding the services provided or offered to the parent or legal guardian to enable him or her to assume custody and the efforts made to achieve legal permanence for the child if efforts to reunify fail, including, but not limited to, efforts to maintain relationships between a child who is 10 years of age or older and has been in out-of-home placement for six months or longer and individuals who are important to the child, consistent with the child s best interests; the progress made; and, where relevant, the prognosis for return of the child to the physical custody of his or her parent or legal guardian; and shall make his or her recommendation for disposition. If the child is a member of a sibling group described in subparagraph (C) of paragraph (1) of subdivision (a) of Section 361.5, the report and recommendation may also take into account those factors described in subdivision (e) relating to the child s sibling group. If the recommendation is not to return the child to a parent or legal guardian, the report shall specify why the return of the child would be detrimental to the child. The social worker shall provide the parent or legal guardian, counsel for the child, and any court-appointed child advocate with a copy of the report, including his or her recommendation for disposition, at least 10 calendar days prior to the hearing. In the case of a child removed from the physical custody of his or her parent or legal guardian, the social worker shall, at least 10 calendar days prior to the hearing, provide a summary of his or her recommendation for disposition to any foster parents, relative caregivers, and certified foster parents who have been approved for adoption by the State Department of Social Services when it is acting as an adoption agency or by a county adoption agency, community care facility, or foster family agency having the physical custody of the child. The social worker shall include a copy of the Judicial Council Caregiver Information Form (JV-290) with the summary of recommendations to the child s foster parents, relative caregivers, or foster parents approved for adoption, in the caregiver s primary language when available, along with information on how to file the form with the court.

(d) Prior to any hearing involving a child in the physical custody of a community care facility or a foster family agency that may result in the return of the child to the physical custody of his or her parent or legal guardian, or in adoption or the creation of a legal guardianship, or in the case of an Indian child, in consultation with the child s tribe, tribal customary adoption, the facility or agency shall file with the court a report, or a Judicial Council Caregiver Information Form (JV-290), containing its recommendation for disposition. Prior to the hearing involving a child in the physical custody of a foster parent, a relative caregiver, or a certified foster parent who has been approved for adoption by the State Department of Social Services when it is acting as an adoption agency or by a county adoption agency, the foster parent, relative caregiver, or the certified foster parent who has been approved for adoption by the State Department of Social Services when it is acting as an adoption agency or by a county adoption agency, may file with the court a report containing his or her recommendation for disposition. The court shall consider the report and recommendation filed pursuant to this subdivision prior to determining any disposition.

(e) At the review hearing held six months after the initial dispositional hearing, but no later than 12 months after the date the child entered foster care as determined in Section 361.49, whichever occurs earlier, after considering the admissible and relevant evidence, the court shall order the return of the child to the physical custody of his or her parent or legal guardian unless the court finds, by a preponderance of the evidence, that the return of the child to his or her parent or legal guardian would create a substantial risk of detriment to the safety, protection, or physical or emotional well-being of the child. The social worker shall have the burden of establishing that detriment. At the hearing, the court shall consider the criminal history, obtained pursuant to paragraph (1) of subdivision (f) of Section 16504.5, of the parent or legal guardian subsequent to the child s removal to the extent that the criminal record is substantially related to the welfare of the child or the parent s or guardian s ability to exercise custody and control regarding his or her child, provided the parent or legal guardian agreed to submit fingerprint images to obtain criminal history information as part of the case plan. The failure of the parent or legal guardian to participate regularly and make substantive progress in court-ordered treatment programs shall be prima facie evidence that return would be detrimental. In making its determination, the court shall review and consider the social worker s report and recommendations and the report and recommendations of any child advocate appointed pursuant to Section 356.5; and shall consider the efforts or progress, or both, demonstrated by the parent or legal guardian and the extent to which he or she availed himself or herself to services provided, taking into account the particular barriers to an incarcerated, institutionalized, detained, or deported parent s or legal guardian s access to those court-mandated services and ability to maintain contact with his or her child.

Regardless of whether the child is returned to a parent or legal guardian, the court shall specify the factual basis for its conclusion that the return would be detrimental or would not be detrimental. The court also shall make appropriate findings pursuant to subdivision (a) of Section 366; and, where relevant, shall order any additional services reasonably believed to facilitate the return of the child to the custody of his or her parent or legal guardian. The court shall also inform the parent or legal guardian that if the child cannot be returned home by the 12-month permanency hearing, a proceeding pursuant to Section 366.26 may be instituted. This section does not apply in a case where, pursuant to Section 361.5, the court has ordered that reunification services shall not be provided.

If the child was under three years of age on the date of the initial removal, or is a member of a sibling group described in subparagraph (C) of paragraph (1) of subdivision (a) of Section 361.5, and the court finds by clear and convincing evidence that the parent failed to participate regularly and make substantive progress in a court-ordered treatment plan, the court may schedule a hearing pursuant to Section 366.26 within 120 days. If, however, the court finds there is a substantial probability that the child, who was under three years of age on the date of initial removal or is a member of a sibling group described in subparagraph (C) of paragraph (1) of subdivision (a) of Section 361.5, may be returned to his or her parent or legal guardian within six months or that reasonable services have not been provided, the court shall continue the case to the 12-month permanency hearing.

For the purpose of placing and maintaining a sibling group together in a permanent home, the court, in making its determination to schedule a hearing pursuant to Section 366.26 for some or all members of a sibling group, as described in subparagraph (C) of paragraph (1) of subdivision (a) of Section 361.5, shall review and consider the social worker s report and recommendations. Factors the report shall address, and the court shall consider, may include, but need not be limited to, whether the sibling group was removed from parental care as a group, the closeness and strength of the sibling bond, the ages of the siblings, the appropriateness of maintaining the sibling group together, the detriment to the child if sibling ties are not maintained, the likelihood of finding a permanent home for the sibling group, whether the sibling group is currently placed together in a preadoptive home or has a concurrent plan goal of legal permanency in the same home, the wishes of each child whose age and physical and emotional condition permits a meaningful response, and the best interests of each child in the sibling group. The court shall specify the factual basis for its finding that it is in the best interests of each child to schedule a hearing pursuant to Section 366.26 within 120 days for some or all of the members of the sibling group.

If the child was removed initially under subdivision (g) of Section 300 and the court finds by clear and convincing evidence that the whereabouts of the parent are still unknown, or the parent has failed to contact and visit the child, the court may schedule a hearing pursuant to Section 366.26 within 120 days. The court shall take into account any particular barriers to a parent s ability to maintain contact with his or her child due to the parent s incarceration, institutionalization, detention by the United States Department of Homeland Security, or deportation. If the court finds by clear and convincing evidence that the parent has been convicted of a felony indicating parental unfitness, the court may schedule a hearing pursuant to Section 366.26 within 120 days.

If the child had been placed under court supervision with a previously noncustodial parent pursuant to Section 361.2, the court shall determine whether supervision is still necessary. The court may terminate supervision and transfer permanent custody to that parent, as provided for by paragraph (1) of subdivision (b) of Section 361.2.

In all other cases, the court shall direct that any reunification services previously ordered shall continue to be offered to the parent or legal guardian pursuant to the time periods set forth in subdivision (a) of Section 361.5, provided that the court may modify the terms and conditions of those services.

If the child is not returned to his or her parent or legal guardian, the court shall determine whether reasonable services that were designed to aid the parent or legal guardian in overcoming the problems that led to the initial removal and the continued custody of the child have been provided or offered to the parent or legal guardian. The court shall order that those services be initiated, continued, or terminated.

(f) The permanency hearing shall be held no later than 12 months after the date the child entered foster care, as that date is determined pursuant to Section 361.49. At the permanency hearing, the court shall determine the permanent plan for the child, which shall include a determination of whether the child will be returned to the child s home and, if so, when, within the time limits of subdivision (a) of Section 361.5. After considering the relevant and admissible evidence, the court shall order the return of the child to the physical custody of his or her parent or legal guardian unless the court finds, by a preponderance of the evidence, that the return of the child to his or her parent or legal guardian would create a substantial risk of detriment to the safety, protection, or physical or emotional well-being of the child. The social worker shall have the burden of establishing that detriment. At the permanency hearing, the court shall consider the criminal history, obtained pursuant to paragraph (1) of subdivision (f) of Section 16504.5, of the parent or legal guardian subsequent to the child s removal to the extent that the criminal record is substantially related to the welfare of the child or the parent s or legal guardian s ability to exercise custody and control regarding his or her child, provided that the parent or legal guardian agreed to submit fingerprint images to obtain criminal history information as part of the case plan. The court shall also determine whether reasonable services that were designed to aid the parent or legal guardian to overcome the problems that led to the initial removal and continued custody of the child have been provided or offered to the parent or legal guardian. For each youth 16 years of age and older, the court shall also determine whether services have been made available to assist him or her in making the transition from foster care to independent living. The failure of the parent or legal guardian to participate regularly and make substantive progress in court-ordered treatment programs shall be prima facie evidence that return would be detrimental. In making its determination, the court shall review and consider the social worker s report and recommendations and the report and recommendations of any child advocate appointed pursuant to Section 356.5, shall consider the efforts or progress, or both, demonstrated by the parent or legal guardian and the extent to which he or she availed himself or herself of services provided, taking into account the particular barriers to an incarcerated, institutionalized, detained, or deported parent s or legal guardian s access to those court-mandated services and ability to maintain contact with his or her child, and shall make appropriate findings pursuant to subdivision (a) of Section 366.

Regardless of whether the child is returned to his or her parent or legal guardian, the court shall specify the factual basis for its decision. If the child is not returned to a parent or legal guardian, the court shall specify the factual basis for its conclusion that the return would be detrimental. The court also shall make a finding pursuant to subdivision (a) of Section 366. If the child is not returned to his or her parent or legal guardian, the court shall consider, and state for the record, in-state and out-of-state placement options. If the child is placed out of the state, the court shall make a determination whether the out-of-state placement continues to be appropriate and in the best interests of the child.

(g) If the time period in which the court-ordered services were provided has met or exceeded the time period set forth in subparagraph (A), (B), or (C) of paragraph (1) of subdivision (a) of Section 361.5, as appropriate, and a child is not returned to the custody of a parent or legal guardian at the permanency hearing held pursuant to subdivision (f), the court shall do one of the following:

(1) Continue the case for up to six months for a permanency review hearing, provided that the hearing shall occur within 18 months of the date the child was originally taken from the physical custody of his or her parent or legal guardian. The court shall continue the case only if it finds that there is a substantial probability that the child will be returned to the physical custody of his or her parent or legal guardian and safely maintained in the home within the extended period of time or that reasonable services have not been provided to the parent or legal guardian. For the purposes of this section, in order to find a substantial probability that the child will be returned to the physical custody of his or her parent or legal guardian and safely maintained in the home within the extended period of time, the court shall be required to find all of the following:

(A) That the parent or legal guardian has consistently and regularly contacted and visited with the child.

(B) That the parent or legal guardian has made significant progress in resolving problems that led to the child s removal from the home.

(C) The parent or legal guardian has demonstrated the capacity and ability both to complete the objectives of his or her treatment plan and to provide for the child s safety, protection, physical and emotional well-being, and special needs.

For purposes of this subdivision, the court s decision to continue the case based on a finding or substantial probability that the child will be returned to the physical custody of his or her parent or legal guardian is a compelling reason for determining that a hearing held pursuant to Section 366.26 is not in the best interests of the child.

The court shall inform the parent or legal guardian that if the child cannot be returned home by the next permanency review hearing, a proceeding pursuant to Section 366.26 may be instituted. The court may not order that a hearing pursuant to Section 366.26 be held unless there is clear and convincing evidence that reasonable services have been provided or offered to the parent or legal guardian.

(2) Continue the case for up to six months for a permanency review hearing, provided that the hearing shall occur within 18 months of the date the child was originally taken from the physical custody of his or her parent or legal guardian, if the parent has been arrested and issued an immigration hold, detained by the United States Department of Homeland Security, or deported to his or her country of origin, and the court determines either that there is a substantial probability that the child will be returned to the physical custody of his or her parent or legal guardian and safely maintained in the home within the extended period of time or that reasonable services have not been provided to the parent or legal guardian.

(3) For purposes of paragraph (2), in order to find a substantial probability that the child will be returned to the physical custody of his or her parent or legal guardian and safely maintained in the home within the extended period of time, the court must find all of the following:

(A) The parent or legal guardian has consistently and regularly contacted and visited with the child, taking into account any particular barriers to a parent s ability to maintain contact with his or her child due to the parent s arrest and receipt of an immigration hold, detention by the United States Department of Homeland Security, or deportation.

(B) The parent or legal guardian has made significant progress in resolving the problems that led to the child s removal from the home.

(C) The parent or legal guardian has demonstrated the capacity or ability both to complete the objectives of his or her treatment plan and to provide for the child s safety, protection, physical and emotional well-being, and special needs.

(4) Order that a hearing be held within 120 days, pursuant to Section 366.26, but only if the court does not continue the case to the permanency planning review hearing and there is clear and convincing evidence that reasonable services have been provided or offered to the parents or legal guardians. On and after January 1, 2012, a hearing pursuant to Section 366.26 shall not be ordered if the child is a nonminor dependent, unless the nonminor dependent is an Indian child and tribal customary adoption is recommended as the permanent plan.

(5) Order that the child remain in long-term foster care, but only if the court finds by clear and convincing evidence, based upon the evidence already presented to it, including a recommendation by the State Department of Social Services when it is acting as an adoption agency or by a county adoption agency, that there is a compelling reason for determining that a hearing held pursuant to Section 366.26 is not in the best interests of the child because the child is not a proper subject for adoption and has no one willing to accept legal guardianship. For purposes of this section, a recommendation by the State Department of Social Services when it is acting as an adoption agency or by a county adoption agency that adoption is not in the best interests of the child shall constitute a compelling reason for the court s determination. That recommendation shall be based on the present circumstances of the child and shall not preclude a different recommendation at a later date if the child s circumstances change. On and after January 1, 2012, the nonminor dependent s legal status as an adult is in and of itself a compelling reason not to hold a hearing pursuant to Section 366.26. The court may order that a nonminor dependent who otherwise is eligible pursuant to Section 11403 remain in a planned, permanent living arrangement.

If the court orders that a child who is 10 years of age or older remain in long-term foster care, the court shall determine whether the agency has made reasonable efforts to maintain the child s relationships with individuals other than the child s siblings who are important to the child, consistent with the child s best interests, and may make any appropriate order to ensure that those relationships are maintained.

If the child is not returned to his or her parent or legal guardian, the court shall consider, and state for the record, in-state and out-of-state options for permanent placement. If the child is placed out of the state, the court shall make a determination whether the out-of-state placement continues to be appropriate and in the best interests of the child.

(h) In any case in which the court orders that a hearing pursuant to Section 366.26 shall be held, it shall also order the termination of reunification services to the parent or legal guardian. The court shall continue to permit the parent or legal guardian to visit the child pending the hearing unless it finds that visitation would be detrimental to the child. The court shall make any other appropriate orders to enable the child to maintain relationships with individuals, other than the child s siblings, who are important to the child, consistent with the child s best interests. When the court orders a termination of reunification services to the parent or legal guardian, it shall also order that the child s caregiver receive the child s birth certificate in accordance with Sections 16010.4 and 16010.5. Additionally, when the court orders a termination of reunification services to the parent or legal guardian, it shall order, when appropriate, that a child who is 16 years of age or older receive his or her birth certificate.

(i) (1) Whenever a court orders that a hearing pursuant to Section 366.26, including, when, in consultation with the child s tribe, tribal customary adoption is recommended, shall be held, it shall direct the agency supervising the child and the county adoption agency, or the State Department of Social Services when it is acting as an adoption agency, to prepare an assessment that shall include:

(A) Current search efforts for an absent parent or parents or legal guardians.

(B) A review of the amount of and nature of any contact between the child and his or her parents or legal guardians and other members of his or her extended family since the time of placement. Although the extended family of each child shall be reviewed on a case-by-case basis, extended family for the purpose of this subparagraph shall include, but not be limited to, the child s siblings, grandparents, aunts, and uncles.

(C) An evaluation of the child s medical, developmental, scholastic, mental, and emotional status.

(D) A preliminary assessment of the eligibility and commitment of any identified prospective adoptive parent or legal guardian, including the prospective tribal customary adoptive parent, particularly the caretaker, to include a social history including screening for criminal records and prior referrals for child abuse or neglect, the capability to meet the child s needs, and the understanding of the legal and financial rights and responsibilities of adoption and guardianship. If a proposed guardian is a relative of the minor, the assessment shall also consider, but need not be limited to, all of the factors specified in subdivision (a) of Section 361.3 and in Section 361.4.

(E) The relationship of the child to any identified prospective adoptive parent or legal guardian, the duration and character of the relationship, the degree of attachment of the child to the prospective relative guardian or adoptive parent, the relative s or adoptive parent s strong commitment to caring permanently for the child, the motivation for seeking adoption or guardianship, a statement from the child concerning placement and the adoption or guardianship, and whether the child, if over 12 years of age, has been consulted about the proposed relative guardianship arrangements, unless the child s age or physical, emotional, or other condition precludes his or her meaningful response, and if so, a description of the condition.

(F) A description of efforts to be made to identify a prospective adoptive parent or legal guardian, including, but not limited to, child-specific recruitment and listing on an adoption exchange within the state or out of the state.

(G) An analysis of the likelihood that the child will be adopted if parental rights are terminated.

(H) In the case of an Indian child, in addition to subparagraphs (A) to (G), inclusive, an assessment of the likelihood that the child will be adopted, when, in consultation with the child s tribe, a tribal customary adoption, as defined in Section 366.24, is recommended. If tribal customary adoption is recommended, the assessment shall include an analysis of both of the following:

(i) Whether tribal customary adoption would or would not be detrimental to the Indian child and the reasons for reaching that conclusion.

(ii) Whether the Indian child cannot or should not be returned to the home of the Indian parent or Indian custodian and the reasons for reaching that conclusion.

(2) (A) A relative caregiver s preference for legal guardianship over adoption, if it is due to circumstances that do not include an unwillingness to accept legal or financial responsibility for the child, shall not constitute the sole basis for recommending removal of the child from the relative caregiver for purposes of adoptive placement.

(B) Regardless of his or her immigration status, a relative caregiver shall be given information regarding the permanency options of guardianship and adoption, including the long-term benefits and consequences of each option, prior to establishing legal guardianship or pursuing adoption. If the proposed permanent plan is guardianship with an approved relative caregiver for a minor eligible for aid under the Kin-GAP Program, as provided for in Article 4.7 (commencing with Section 11385) of Chapter 2 of Part 3 of Division 9, the relative caregiver shall be informed about the terms and conditions of the negotiated agreement pursuant to Section 11387 and shall agree to its execution prior to the hearing held pursuant to Section 366.26. A copy of the executed negotiated agreement shall be attached to the assessment.

(j) If, at any hearing held pursuant to Section 366.26, a guardianship is established for the minor with an approved relative caregiver, and juvenile court dependency is subsequently dismissed, the minor shall be eligible for aid under the Kin-GAP Program, as provided for in Article 4.5 (commencing with Section 11360) or Article 4.7 (commencing with Section 11385), as applicable, of Chapter 2 of Part 3 of Division 9.

(k) As used in this section, relative means an adult who is related to the minor by blood, adoption, or affinity within the fifth degree of kinship, including stepparents, stepsiblings, and all relatives whose status is preceded by the words great, great-great, or grand, or the spouse of any of those persons even if the marriage was terminated by death or dissolution. If the proposed permanent plan is guardianship with an approved relative caregiver for a minor eligible for aid under the Kin-GAP Program, as provided for in Article 4.7 (commencing with Section 11385) of Chapter 2 of Part 3 of Division 9, relative as used in this section has the same meaning as relative as defined in subdivision (c) of Section 11391.

(l) For purposes of this section, evidence of any of the following circumstances may not, in and of itself, be deemed a failure to provide or offer reasonable services:

(1) The child has been placed with a foster family that is eligible to adopt a child, or has been placed in a preadoptive home.

(2) The case plan includes services to make and finalize a permanent placement for the child if efforts to reunify fail.

(3) Services to make and finalize a permanent placement for the child, if efforts to reunify fail, are provided concurrently with services to reunify the family.

(m) The implementation and operation of the amendments to subdivisions (c) and (g) enacted at the 2005 06 Regular Session shall be subject to appropriation through the budget process and by phase, as provided in Section 366.35.

(Amended by Stats. 2013, Ch. 76, Sec. 200. Effective January 1, 2014.)



366.215

With respect to a hearing held pursuant to subdivision (e) of Section 366.21, if the child in question was under three years of age on the date of the initial removal, or is a member of a sibling group described in subparagraph (C) of paragraph (1) of subdivision (a) of Section 361.5, the court, in determining whether to schedule a hearing pursuant to Section 366.26, shall take into account any particular barriers to a parent s ability to maintain contact with his or her child due to the parent s incarceration, institutionalization, detention by the United States Department of Homeland Security, or deportation.

(Amended by Stats. 2012, Ch. 845, Sec. 11. Effective January 1, 2013.)



366.22

(a) When a case has been continued pursuant to paragraph (1) or (2) of subdivision (g) of Section 366.21, the permanency review hearing shall occur within 18 months after the date the child was originally removed from the physical custody of his or her parent or legal guardian. After considering the admissible and relevant evidence, the court shall order the return of the child to the physical custody of his or her parent or legal guardian unless the court finds, by a preponderance of the evidence, that the return of the child to his or her parent or legal guardian would create a substantial risk of detriment to the safety, protection, or physical or emotional well-being of the child. The social worker shall have the burden of establishing that detriment. At the permanency review hearing, the court shall consider the criminal history, obtained pursuant to paragraph (1) of subdivision (f) of Section 16504.5, of the parent or legal guardian subsequent to the child s removal, to the extent that the criminal record is substantially related to the welfare of the child or the parent s or legal guardian s ability to exercise custody and control regarding his or her child, provided that the parent or legal guardian agreed to submit fingerprint images to obtain criminal history information as part of the case plan. The failure of the parent or legal guardian to participate regularly and make substantive progress in court-ordered treatment programs shall be prima facie evidence that return would be detrimental. In making its determination, the court shall review and consider the social worker s report and recommendations and the report and recommendations of any child advocate appointed pursuant to Section 356.5; shall consider the efforts or progress, or both, demonstrated by the parent or legal guardian and the extent to which he or she availed himself or herself of services provided, taking into account the particular barriers of an incarcerated or institutionalized parent s or legal guardian s access to those court-mandated services and ability to maintain contact with his or her child; and shall make appropriate findings pursuant to subdivision (a) of Section 366.

Whether or not the child is returned to his or her parent or legal guardian, the court shall specify the factual basis for its decision. If the child is not returned to a parent or legal guardian, the court shall specify the factual basis for its conclusion that return would be detrimental. If the child is not returned to his or her parent or legal guardian, the court shall consider, and state for the record, in-state and out-of-state options for the child s permanent placement. If the child is placed out of the state, the court shall make a determination whether the out-of-state placement continues to be appropriate and in the best interests of the child.

Unless the conditions in subdivision (b) are met and the child is not returned to a parent or legal guardian at the permanency review hearing, the court shall order that a hearing be held pursuant to Section 366.26 in order to determine whether adoption, or, in the case of an Indian child, in consultation with the child s tribe, tribal customary adoption, guardianship, or long-term foster care is the most appropriate plan for the child. On and after January 1, 2012, a hearing pursuant to Section 366.26 shall not be ordered if the child is a nonminor dependent, unless the nonminor dependent is an Indian child, and tribal customary adoption is recommended as the permanent plan. However, if the court finds by clear and convincing evidence, based on the evidence already presented to it, including a recommendation by the State Department of Social Services when it is acting as an adoption agency or by a county adoption agency, that there is a compelling reason, as described in paragraph (5) of subdivision (g) of Section 366.21, for determining that a hearing held under Section 366.26 is not in the best interests of the child because the child is not a proper subject for adoption and has no one willing to accept legal guardianship, the court may, only under these circumstances, order that the child remain in long-term foster care. On and after January 1, 2012, the nonminor dependent s legal status as an adult is in and of itself a compelling reason not to hold a hearing pursuant to Section 366.26. The court may order that a nonminor dependent who otherwise is eligible pursuant to Section 11403 remain in a planned, permanent living arrangement. If the court orders that a child who is 10 years of age or older remain in long-term foster care, the court shall determine whether the agency has made reasonable efforts to maintain the child s relationships with individuals other than the child s siblings who are important to the child, consistent with the child s best interests, and may make any appropriate order to ensure that those relationships are maintained. The hearing shall be held no later than 120 days from the date of the permanency review hearing. The court shall also order termination of reunification services to the parent or legal guardian. The court shall continue to permit the parent or legal guardian to visit the child unless it finds that visitation would be detrimental to the child. The court shall determine whether reasonable services have been offered or provided to the parent or legal guardian. For purposes of this subdivision, evidence of any of the following circumstances shall not, in and of themselves, be deemed a failure to provide or offer reasonable services:

(1) The child has been placed with a foster family that is eligible to adopt a child, or has been placed in a preadoptive home.

(2) The case plan includes services to make and finalize a permanent placement for the child if efforts to reunify fail.

(3) Services to make and finalize a permanent placement for the child, if efforts to reunify fail, are provided concurrently with services to reunify the family.

(b) If the child is not returned to a parent or legal guardian at the permanency review hearing and the court determines by clear and convincing evidence that the best interests of the child would be met by the provision of additional reunification services to a parent or legal guardian who is making significant and consistent progress in a court-ordered residential substance abuse treatment program, or a parent recently discharged from incarceration, institutionalization, or the custody of the United States Department of Homeland Security and making significant and consistent progress in establishing a safe home for the child s return, the court may continue the case for up to six months for a subsequent permanency review hearing, provided that the hearing shall occur within 24 months of the date the child was originally taken from the physical custody of his or her parent or legal guardian. The court shall continue the case only if it finds that there is a substantial probability that the child will be returned to the physical custody of his or her parent or legal guardian and safely maintained in the home within the extended period of time or that reasonable services have not been provided to the parent or legal guardian. For the purposes of this section, in order to find a substantial probability that the child will be returned to the physical custody of his or her parent or legal guardian and safely maintained in the home within the extended period of time, the court shall be required to find all of the following:

(1) That the parent or legal guardian has consistently and regularly contacted and visited with the child.

(2) That the parent or legal guardian has made significant and consistent progress in the prior 18 months in resolving problems that led to the child s removal from the home.

(3) The parent or legal guardian has demonstrated the capacity and ability both to complete the objectives of his or her substance abuse treatment plan as evidenced by reports from a substance abuse provider as applicable, or complete a treatment plan postdischarge from incarceration, institutionalization, or detention, or following deportation to his or her country of origin and his or her return to the United States, and to provide for the child s safety, protection, physical and emotional well-being, and special needs.

For purposes of this subdivision, the court s decision to continue the case based on a finding or substantial probability that the child will be returned to the physical custody of his or her parent or legal guardian is a compelling reason for determining that a hearing held pursuant to Section 366.26 is not in the best interests of the child.

The court shall inform the parent or legal guardian that if the child cannot be returned home by the subsequent permanency review hearing, a proceeding pursuant to Section 366.26 may be instituted. The court may not order that a hearing pursuant to Section 366.26 be held unless there is clear and convincing evidence that reasonable services have been provided or offered to the parent or legal guardian.

(c) (1) Whenever a court orders that a hearing pursuant to Section 366.26, including when a tribal customary adoption is recommended, shall be held, it shall direct the agency supervising the child and the county adoption agency, or the State Department of Social Services when it is acting as an adoption agency, to prepare an assessment that shall include:

(A) Current search efforts for an absent parent or parents.

(B) A review of the amount of and nature of any contact between the child and his or her parents and other members of his or her extended family since the time of placement. Although the extended family of each child shall be reviewed on a case-by-case basis, extended family for the purposes of this subparagraph shall include, but not be limited to, the child s siblings, grandparents, aunts, and uncles.

(C) An evaluation of the child s medical, developmental, scholastic, mental, and emotional status.

(D) A preliminary assessment of the eligibility and commitment of any identified prospective adoptive parent or legal guardian, particularly the caretaker, to include a social history including screening for criminal records and prior referrals for child abuse or neglect, the capability to meet the child s needs, and the understanding of the legal and financial rights and responsibilities of adoption and guardianship. If a proposed legal guardian is a relative of the minor, the assessment shall also consider, but need not be limited to, all of the factors specified in subdivision (a) of Section 361.3 and Section 361.4.

(E) The relationship of the child to any identified prospective adoptive parent or legal guardian, the duration and character of the relationship, the degree of attachment of the child to the prospective relative guardian or adoptive parent, the relative s or adoptive parent s strong commitment to caring permanently for the child, the motivation for seeking adoption or legal guardianship, a statement from the child concerning placement and the adoption or legal guardianship, and whether the child, if over 12 years of age, has been consulted about the proposed relative guardianship arrangements, unless the child s age or physical, emotional, or other condition precludes his or her meaningful response, and if so, a description of the condition.

(F) An analysis of the likelihood that the child will be adopted if parental rights are terminated.

(G) In the case of an Indian child, in addition to subparagraphs (A) to (F), inclusive, an assessment of the likelihood that the child will be adopted, when, in consultation with the child s tribe, a tribal customary adoption, as defined in Section 366.24, is recommended. If tribal customary adoption is recommended, the assessment shall include an analysis of both of the following:

(i) Whether tribal customary adoption would or would not be detrimental to the Indian child and the reasons for reaching that conclusion.

(ii) Whether the Indian child cannot or should not be returned to the home of the Indian parent or Indian custodian and the reasons for reaching that conclusion.

(2) (A) A relative caregiver s preference for legal guardianship over adoption, if it is due to circumstances that do not include an unwillingness to accept legal or financial responsibility for the child, shall not constitute the sole basis for recommending removal of the child from the relative caregiver for purposes of adoptive placement.

(B) Regardless of his or her immigration status, a relative caregiver shall be given information regarding the permanency options of guardianship and adoption, including the long-term benefits and consequences of each option, prior to establishing legal guardianship or pursuing adoption. If the proposed permanent plan is guardianship with an approved relative caregiver for a minor eligible for aid under the Kin-GAP Program, as provided for in Article 4.7 (commencing with Section 11385) of Chapter 2 of Part 3 of Division 9, the relative caregiver shall be informed about the terms and conditions of the negotiated agreement pursuant to Section 11387 and shall agree to its execution prior to the hearing held pursuant to Section 366.26. A copy of the executed negotiated agreement shall be attached to the assessment.

(d) This section shall become operative January 1, 1999. If at any hearing held pursuant to Section 366.26, a legal guardianship is established for the minor with an approved relative caregiver, and juvenile court dependency is subsequently dismissed, the minor shall be eligible for aid under the Kin-GAP Program, as provided for in Article 4.5 (commencing with Section 11360) or Article 4.7 (commencing with Section 11385), as applicable, of Chapter 2 of Part 3 of Division 9.

(e) As used in this section, relative means an adult who is related to the child by blood, adoption, or affinity within the fifth degree of kinship, including stepparents, stepsiblings, and all relatives whose status is preceded by the words great, great-great, or grand, or the spouse of any of those persons even if the marriage was terminated by death or dissolution. If the proposed permanent plan is guardianship with an approved relative caregiver for a minor eligible for aid under the Kin-GAP Program, as provided for in Article 4.7 (commencing with Section 11385) of Chapter 2 of Part 3 of Division 9, relative as used in this section has the same meaning as relative as defined in subdivision (c) of Section 11391.

(f) The implementation and operation of the amendments to subdivision (a) enacted at the 2005 06 Regular Session shall be subject to appropriation through the budget process and by phase, as provided in Section 366.35.

(Amended by Stats. 2013, Ch. 76, Sec. 201. Effective January 1, 2014.)



366.23

If a noncustodial parent is seeking placement or custody of a child, the social worker shall inform the caretaker that he or she has the right to provide the court with input regarding the placement of the child. The social worker shall provide the Caregiver Information Form to the caretaker to complete and request that the caregiver provide any particular information the caregiver might have regarding the noncustodial parent now seeking custody. If a report is required or otherwise due, the completed form shall be attached to the social worker s report to be filed with the court. If not, the social worker shall ensure that, if the foster parent completes the form, the completed form is returned to the court for review and consideration before the child is placed with the noncustodial parent.

(Added by Stats. 2005, Ch. 632, Sec. 3. Effective January 1, 2006.)



366.24

(a) (1) For purposes of this section, tribal customary adoption means adoption by and through the tribal custom, traditions, or law of an Indian child s tribe. Termination of parental rights is not required to effect the tribal customary adoption.

(2) For purposes of this section, Indian child also includes a nonminor dependent as described in subdivision (v) of Section 11400, unless the nonminor dependent has elected not to be considered an Indian child pursuant to subdivision (b) of Section 224.1.

(b) Whenever an assessment is ordered pursuant to Section 361.5, 366.21, 366.22, 366.25, or 366.26 for Indian children, the assessment shall address the option of tribal customary adoption.

(c) For purposes of Section 366.26, in the case of tribal customary adoptions, all of the following apply:

(1) The child s tribe or the tribe s designee shall conduct a tribal customary adoptive home study prior to final approval of the tribal customary adoptive placement.

(A) If a tribal designee is conducting the home study, the designee shall do so in consultation with the Indian child s tribe. The designee may include a county adoption agency, the State Department of Social Services when it is acting as an adoption agency, or a California-licensed adoption agency. Any tribal designee must be an entity that is authorized to request a search of the Child Abuse Central Index and, if necessary, a check of any other state s child abuse and neglect registry, and must be an entity that is authorized to request a search for state and federal level criminal offender records information through the Department of Justice.

(B) The standard for the evaluation of the prospective adoptive parents home shall be the prevailing social and cultural standard of the child s tribe. The home study shall include an evaluation of the background, safety, and health information of the adoptive home, including the biological, psychological, and social factors of the prospective adoptive parent or parents, and an assessment of the commitment, capability, and suitability of the prospective adoptive parent or parents to meet the child s needs.

(2) In all cases, an in-state check of the Child Abuse Central Index and, if necessary, a check of any other state s child abuse and neglect registry shall be conducted. If the tribe chooses a designee to conduct the home study, the designee shall perform a check of the Child Abuse Central Index pursuant to Section 1522.1 of the Health and Safety Code as it applies to prospective adoptive parents and persons over 18 years of age residing in their household. If the tribe conducts its own home study, the agency that has the placement and care responsibility of the child shall perform the check.

(3) (A) In all cases prior to final approval of the tribal customary adoptive placement, a state and federal criminal background check through the Department of Justice shall be conducted on the prospective tribal customary adoptive parents and on persons over 18 years of age residing in their household.

(B) If the tribe chooses a designee to conduct the home study, the designee shall perform the state and federal criminal background check required pursuant to subparagraph (A) through the Department of Justice prior to final approval of the adoptive placement.

(C) If the tribe conducts its own home study, the public adoption agency that is otherwise authorized to obtain criminal background information for the purpose of adoption shall perform the state and federal criminal background check required pursuant to subparagraph (A) through the Department of Justice prior to final approval of the adoptive placement.

(D) An individual who is the subject of a background check conducted pursuant to this paragraph may be provided by the entity performing the background check with a copy of his or her state or federal level criminal offender record information search response as provided to that entity by the Department of Justice if the entity has denied a criminal background clearance based on this information and the individual makes a written request to the entity for a copy specifying an address to which it is to be sent. The state or federal level criminal offender record information search response shall not be modified or altered from its form or content as provided by the Department of Justice and shall be provided to the address specified by the individual in his or her written request. The entity shall retain a copy of the individual s written request and the response and date provided.

(4) If federal or state law provides that tribes may conduct all required background checks for prospective adoptive parents, the tribally administered background checks shall satisfy the requirements of this section, so long as the standards for the background checks are the same as those applied to all other prospective adoptive parents in the State of California.

(5) Under no circumstances shall final approval be granted for an adoptive placement in any home if the prospective adoptive parent or any adult living in the prospective tribal customary adoptive home has any of the following:

(A) A felony conviction for child abuse or neglect, spousal abuse, crimes against a child, including child pornography, or a crime involving violence, including rape, sexual assault, or homicide, but not including other physical assault and battery. For purposes of this subdivision, crimes involving violence means those violent crimes contained in clause (i) of subparagraph (A) and subparagraph (B), or paragraph (1) of, subdivision (g) of Section 1522 of the Health and Safety Code.

(B) A felony conviction that occurred within the last five years for physical assault, battery, or a drug-related offense.

(6) If the tribe identifies tribal customary adoption as the permanent placement plan for the Indian child, the court may continue the selection and implementation hearing governed by Section 366.26 for a period not to exceed 120 days to permit the tribe to complete the process for tribal customary adoption and file with the court a tribal customary adoption order evidencing that a tribal customary adoption has been completed. The tribe shall file with the court the tribal customary adoption order no less than 20 days prior to the date set by the court for the continued selection and implementation hearing. The department shall file with the court the addendum selection and implementation hearing court report no less than seven days prior to the date set by the court for the continued selection and implementation hearing. The court shall have discretion to grant an additional continuance to the tribe for filing a tribal customary adoption order up to, but not exceeding, 60 days. If the child s tribe does not file the tribal customary adoption order within the designated time period, the court shall make new findings and orders pursuant to subdivision (b) of Section 366.26 and this subdivision to determine the best permanent plan for the child.

(7) The child, birth parents, or Indian custodian and the tribal customary adoptive parents and their counsel, if applicable, may present evidence to the tribe regarding the tribal customary adoption and the child s best interest.

(8) Upon the court affording full faith and credit to the tribal customary adoption order and the tribe s approval of the home study, the child shall be eligible for tribal customary adoptive placement. The agency that has placement and care responsibility of the child shall be authorized to make a tribal customary adoptive placement and sign a tribal customary adoptive placement agreement and, thereafter, shall sign the adoption assistance agreement pursuant to subdivision (g) of Section 16120. The prospective adoptive parent or parents desiring to adopt the child may then file the petition for adoption. The agency shall supervise the adoptive placement for a period of six months unless either of the following circumstances exists:

(A) The child to be adopted is a foster child of the prospective adoptive parents whose foster care placement has been supervised by an agency before the signing of the adoptive placement agreement in which case the supervisory period may be shortened by one month for each full month that the child has been in foster care with the family.

(B) The child to be adopted is placed with a relative with whom he or she has an established relationship.

(9) All licensed public adoption agencies shall cooperate with and assist the department in devising a plan that will effectuate the effective and discreet transmission to tribal customary adoptees or prospective tribal customary adoptive parents of pertinent medical information reported to the department or the licensed public adoption agency, upon the request of the person reporting the medical information.

(A) A licensed public adoption agency may not place a child for tribal customary adoption unless a written report on the child s medical background and, if available, the medical background on the child s biological parents, so far as ascertainable, has been submitted to the prospective tribal customary adoptive parents and they have acknowledged in writing the receipt of the report.

(B) The report on the child s background shall contain all known diagnostic information, including current medical reports on the child, psychological evaluations, and scholastic information, as well as all known information regarding the child s developmental history.

(10) The tribal customary adoption order shall include, but not be limited to, a description of (A) the modification of the legal relationship of the birth parents or Indian custodian and the child, including contact, if any, between the child and the birth parents or Indian custodian, responsibilities of the birth parents or Indian custodian, and the rights of inheritance of the child and (B) the child s legal relationship with the tribe. The order shall not include any child support obligation from the birth parents or Indian custodian. There shall be a conclusive presumption that any parental rights or obligations not specified in the tribal customary adoption order shall vest in the tribal customary adoptive parents.

(11) Prior consent to a permanent plan of tribal customary adoption of an Indian child shall not be required of an Indian parent or Indian custodian whose parental relationship to the child will be modified by the tribal customary adoption.

(12) After the prospective adoptive parent or parents desiring to adopt the child have filed the adoption petition, the agency that has placement, care, and responsibility for the child shall submit to the court, a full and final report of the facts of the proposed tribal customary adoption. The requisite elements of the final court report shall be those specified for court reports in the department s regulations governing agency adoptions.

(13) Notwithstanding any other provision of law, after the tribal customary adoption order has been issued and afforded full faith and credit by the state court, supervision of the adoptive placement has been completed, and the state court has issued a final decree of adoption, the tribal customary adoptive parents shall have all of the rights and privileges afforded to, and are subject to all the duties of, any other adoptive parent or parents pursuant to the laws of this state.

(14) Consistent with Section 366.3, after the tribal customary adoption has been afforded full faith and credit and a final adoption decree has been issued, the court shall terminate its jurisdiction over the Indian child.

(15) Nothing in this section is intended to prevent the transfer of those proceedings to a tribal court where transfer is otherwise permitted under applicable law.

(d) The following disclosure provisions shall apply to tribal customary adoptions:

(1) The petition, agreement, order, report to the court from any investigating agency, and any power of attorney filed in a tribal customary adoption proceeding is not open to inspection by any person other than the parties to the proceeding and their attorneys and the department, except upon the written authority of the judge of the juvenile court. A judge may not authorize anyone to inspect the petition, agreement, order, report to the court from any investigating agency, and any power of attorney except in exceptional circumstances and for good cause approaching the necessitous.

(2) Except as otherwise permitted or required by statute, neither the department, county adoption agency, nor any licensed adoption agency shall release information that would identify persons who receive, or have received, tribal customary adoption services. However, employees of the department, county adoption agencies, and licensed adoption agencies shall release to the State Department of Social Services any requested information, including identifying information, for the purpose of recordkeeping and monitoring, evaluation, and regulation of the provision of tribal customary adoption services.

(3) The department, county adoption agency, or licensed adoption agency may, upon written authorization for the release of specified information by the subject of that information, share information regarding a prospective tribal customary adoptive parent or birth parent with other social service agencies, including the department, county adoption agencies, and other licensed adoption agencies, or providers of health care as defined in Section 56.05 of the Civil Code.

(4) Notwithstanding any other law, the department, county adoption agency, or licensed adoption agency may furnish information relating to a tribal customary adoption petition or to a child in the custody of the department or any public adoption agency to the juvenile court, county welfare department, public welfare agency, private welfare agency licensed by the department, provider of foster care services, potential adoptive parents, or provider of health care as defined in Section 56.05 of the Civil Code, if it is believed the child s welfare will be promoted thereby.

(5) The department, county adoption agency, or licensed adoption agency may make tribal customary adoption case records, including identifying information, available for research purposes, provided that the research will not result in the disclosure of the identity of the child or the parties to the tribal customary adoption to anyone other than the entity conducting the research.

(e) This section shall remain operative only to the extent that compliance with its provisions does not conflict with federal law as a condition of receiving funding under Title IV-E or the federal Social Security Act (42 U.S.C. Sec. 670 et seq.).

(f) The Judicial Council shall adopt rules of court and necessary forms required to implement tribal customary adoption as a permanent plan for dependent Indian children. The Judicial Council shall study California s tribal customary adoption provisions and their effects on children, birth parents, adoptive parents, Indian custodians, tribes, and the court, and shall report all of its findings to the Legislature on or before January 1, 2013. The report shall include, but not be limited to, the following:

(1) The number of families served and the number of completed tribal customary adoptions.

(2) The length of time it takes to complete a tribal customary adoption.

(3) The challenges faced by social workers, court, and tribes in completing tribal customary adoptions.

(4) The benefits or detriments to Indian children from a tribal customary adoption.

(Amended by Stats. 2012, Ch. 846, Sec. 21. Effective January 1, 2013. Conditionally inoperative as provided in subd. (e).)



366.25

(a) (1) When a case has been continued pursuant to subdivision (b) of Section 366.22, the subsequent permanency review hearing shall occur within 24 months after the date the child was originally removed from the physical custody of his or her parent or legal guardian. After considering the relevant and admissible evidence, the court shall order the return of the child to the physical custody of his or her parent or legal guardian unless the court finds, by a preponderance of the evidence, that the return of the child to his or her parent or legal guardian would create a substantial risk of detriment to the safety, protection, or physical or emotional well-being of the child. The social worker shall have the burden of establishing that detriment. At the subsequent permanency review hearing, the court shall consider the criminal history, obtained pursuant to paragraph (1) of subdivision (f) of Section 16504.5, of the parent or legal guardian subsequent to the child s removal to the extent that the criminal record is substantially related to the welfare of the child or parent s or legal guardian s ability to exercise custody and control regarding his or her child provided that the parent or legal guardian agreed to submit fingerprint images to obtain criminal history information as part of the case plan. The failure of the parent or legal guardian to participate regularly and make substantive progress in court-ordered treatment programs shall be prima facie evidence that return would be detrimental. In making its determination, the court shall review and consider the social worker s report and recommendations and the report and recommendations of any child advocate appointed pursuant to Section 356.5; shall consider the efforts or progress, or both, demonstrated by the parent or legal guardian and the extent to which he or she availed himself or herself of services provided; and shall make appropriate findings pursuant to subdivision (a) of Section 366.

(2) Whether or not the child is returned to his or her parent or legal guardian, the court shall specify the factual basis for its decision. If the child is not returned to a parent or legal guardian, the court shall specify the factual basis for its conclusion that return would be detrimental. If the child is not returned to his or her parent or legal guardian, the court shall consider and state for the record, in-state and out-of-state options for the child s permanent placement. If the child is placed out of the state, the court shall make a determination whether the out-of-state placement continues to be appropriate and in the best interests of the child.

(3) If the child is not returned to a parent or legal guardian at the subsequent permanency review hearing, the court shall order that a hearing be held pursuant to Section 366.26 in order to determine whether adoption, or, in the case of an Indian child, tribal customary adoption, guardianship, or long-term foster care is the most appropriate plan for the child. On and after January 1, 2012, a hearing pursuant to Section 366.26 shall not be ordered if the child is a nonminor dependent, unless the nonminor dependent is an Indian child and tribal customary adoption is recommended as the permanent plan. However, if the court finds by clear and convincing evidence, based on the evidence already presented to it, including a recommendation by the State Department of Social Services when it is acting as an adoption agency or by a county adoption agency, that there is a compelling reason, as described in paragraph (5) of subdivision (g) of Section 366.21, for determining that a hearing held under Section 366.26 is not in the best interest of the child because the child is not a proper subject for adoption or, in the case of an Indian child, tribal customary adoption, and has no one willing to accept legal guardianship, then the court may, only under these circumstances, order that the child remain in long-term foster care. On and after January 1, 2012, the nonminor dependent s legal status as an adult is in and of itself a compelling reason not to hold a hearing pursuant to Section 366.26. The court may order that a nonminor dependent who otherwise is eligible pursuant to Section 11403 remain in a planned, permanent living arrangement. If the court orders that a child who is 10 years of age or older remain in long-term foster care, the court shall determine whether the agency has made reasonable efforts to maintain the child s relationships with individuals other than the child s siblings who are important to the child, consistent with the child s best interests, and may make any appropriate order to ensure that those relationships are maintained. The hearing shall be held no later than 120 days from the date of the subsequent permanency review hearing. The court shall also order termination of reunification services to the parent or legal guardian. The court shall continue to permit the parent or legal guardian to visit the child unless it finds that visitation would be detrimental to the child. The court shall determine whether reasonable services have been offered or provided to the parent or legal guardian. For purposes of this paragraph, evidence of any of the following circumstances shall not, in and of themselves, be deemed a failure to provide or offer reasonable services:

(A) The child has been placed with a foster family that is eligible to adopt a child, or has been placed in a preadoptive home.

(B) The case plan includes services to make and finalize a permanent placement for the child if efforts to reunify fail.

(C) Services to make and finalize a permanent placement for the child, if efforts to reunify fail, are provided concurrently with services to reunify the family.

(b) (1) Whenever a court orders that a hearing pursuant to Section 366.26 shall be held, it shall direct the agency supervising the child and the county adoption agency, or the State Department of Social Services when it is acting as an adoption agency, to prepare an assessment that shall include:

(A) Current search efforts for an absent parent or parents.

(B) A review of the amount of, and nature of, any contact between the child and his or her parents and other members of his or her extended family since the time of placement. Although the extended family of each child shall be reviewed on a case-by-case basis, extended family for the purposes of this paragraph shall include, but not be limited to, the child s siblings, grandparents, aunts, and uncles.

(C) An evaluation of the child s medical, developmental, scholastic, mental, and emotional status.

(D) A preliminary assessment of the eligibility and commitment of any identified prospective adoptive parent or legal guardian, including a prospective tribal customary adoptive parent, particularly the caretaker, to include a social history including screening for criminal records and prior referrals for child abuse or neglect, the capability to meet the child s needs, and the understanding of the legal and financial rights and responsibilities of adoption and guardianship. If a proposed legal guardian is a relative of the minor, the assessment shall also consider, but need not be limited to, all of the factors specified in subdivision (a) of Section 361.3 and in Section 361.4.

(E) The relationship of the child to any identified prospective adoptive parent or legal guardian, including a prospective tribal customary adoptive parent, the duration and character of the relationship, the degree of attachment of the child to the prospective relative guardian or adoptive parent, the relative s or adoptive parent s strong commitment to caring permanently for the child, the motivation for seeking adoption or legal guardianship, a statement from the child concerning placement and the adoption or legal guardianship, and whether the child, if over 12 years of age, has been consulted about the proposed relative guardianship arrangements, unless the child s age or physical, emotional, or other condition precludes his or her meaningful response, and if so, a description of the condition.

(F) An analysis of the likelihood that the child will be adopted if parental rights are terminated.

(G) In the case of an Indian child, in addition to subparagraphs (A) to (F), inclusive, an assessment of the likelihood that the child will be adopted, when, in consultation with the child s tribe, a tribal customary adoption, as defined in Section 366.24, is recommended. If tribal customary adoption is recommended, the assessment shall include an analysis of both of the following:

(i) Whether tribal customary adoption would or would not be detrimental to the Indian child and the reasons for reaching that conclusion.

(ii) Whether the Indian child cannot or should not be returned to the home of the Indian parent or Indian custodian and the reasons for reaching that conclusion.

(2) (A) A relative caregiver s preference for legal guardianship over adoption, if it is due to circumstances that do not include an unwillingness to accept legal or financial responsibility for the child, shall not constitute the sole basis for recommending removal of the child from the relative caregiver for purposes of adoptive placement.

(B) Regardless of his or her immigration status, a relative caregiver shall be given information regarding the permanency options of guardianship and adoption, including the long-term benefits and consequences of each option, prior to establishing legal guardianship or pursuing adoption. If the proposed permanent plan is guardianship with an approved relative caregiver for a minor eligible for aid under the Kin-GAP Program, as provided for in Article 4.7 (commencing with Section 11385) of Chapter 2 of Part 3 of Division 9, the relative caregiver shall be informed about the terms and conditions of the negotiated agreement pursuant to Section 11387 and shall agree to its execution prior to the hearing held pursuant to Section 366.26. A copy of the executed negotiated agreement shall be attached to the assessment.

(c) If, at any hearing held pursuant to Section 366.26, a guardianship is established for the minor with an approved relative caregiver, and juvenile court dependency is subsequently dismissed, the minor shall be eligible for aid under the Kin-GAP Program, as provided for in Article 4.5 (commencing with Section 11360) or Article 4.7 (commencing with Section 11385), as applicable, of Chapter 2 of Part 3 of Division 9.

(d) As used in this section, relative means an adult who is related to the minor by blood, adoption, or affinity within the fifth degree of kinship, including stepparents, stepsiblings, and all relatives whose status is preceded by the words great, great-great, or grand, or the spouse of any of those persons even if the marriage was terminated by death or dissolution. If the proposed permanent plan is guardianship with an approved relative caregiver for a minor eligible for aid under the Kin-GAP Program, as provided in Article 4.7 (commencing with Section 11385) of Chapter 2 of Part 3 of Division 9, relative as used in this section has the same meaning as relative as defined in subdivision (c) of Section 11391.

(e) The implementation and operation of subdivision (a) enacted at the 2005 06 Regular Session shall be subject to appropriation through the budget process and by phase, as provided in Section 366.35.

(Amended by Stats. 2013, Ch. 76, Sec. 202. Effective January 1, 2014.)



366.26

(a) This section applies to children who are adjudged dependent children of the juvenile court pursuant to subdivision (d) of Section 360. The procedures specified herein are the exclusive procedures for conducting these hearings; Part 2 (commencing with Section 3020) of Division 8 of the Family Code is not applicable to these proceedings. Section 8616.5 of the Family Code is applicable and available to all dependent children meeting the requirements of that section, if the postadoption contact agreement has been entered into voluntarily. For children who are adjudged dependent children of the juvenile court pursuant to subdivision (d) of Section 360, this section and Sections 8604, 8605, 8606, and 8700 of the Family Code and Chapter 5 (commencing with Section 7660) of Part 3 of Division 12 of the Family Code specify the exclusive procedures for permanently terminating parental rights with regard to, or establishing legal guardianship of, the child while the child is a dependent child of the juvenile court.

(b) At the hearing, which shall be held in juvenile court for all children who are dependents of the juvenile court, the court, in order to provide stable, permanent homes for these children, shall review the report as specified in Section 361.5, 366.21, 366.22, or 366.25, shall indicate that the court has read and considered it, shall receive other evidence that the parties may present, and then shall make findings and orders in the following order of preference:

(1) Terminate the rights of the parent or parents and order that the child be placed for adoption and, upon the filing of a petition for adoption in the juvenile court, order that a hearing be set. The court shall proceed with the adoption after the appellate rights of the natural parents have been exhausted.

(2) Order, without termination of parental rights, the plan of tribal customary adoption, as described in Section 366.24, through tribal custom, traditions, or law of the Indian child s tribe, and upon the court affording the tribal customary adoption order full faith and credit at the continued selection and implementation hearing, order that a hearing be set pursuant to paragraph (2) of subdivision (e).

(3) Appoint a relative or relatives with whom the child is currently residing as legal guardian or guardians for the child, and order that letters of guardianship issue.

(4) On making a finding under paragraph (3) of subdivision (c), identify adoption or tribal customary adoption as the permanent placement goal and order that efforts be made to locate an appropriate adoptive family for the child within a period not to exceed 180 days.

(5) Appoint a nonrelative legal guardian for the child and order that letters of guardianship issue.

(6) Order that the child be placed in long-term foster care, subject to the periodic review of the juvenile court under Section 366.3.

In choosing among the above alternatives the court shall proceed pursuant to subdivision (c).

(c) (1) If the court determines, based on the assessment provided as ordered under subdivision (i) of Section 366.21, subdivision (b) of Section 366.22, or subdivision (b) of Section 366.25, and any other relevant evidence, by a clear and convincing standard, that it is likely the child will be adopted, the court shall terminate parental rights and order the child placed for adoption. The fact that the child is not yet placed in a preadoptive home nor with a relative or foster family who is prepared to adopt the child, shall not constitute a basis for the court to conclude that it is not likely the child will be adopted. A finding under subdivision (b) or paragraph (1) of subdivision (e) of Section 361.5 that reunification services shall not be offered, under subdivision (e) of Section 366.21 that the whereabouts of a parent have been unknown for six months or that the parent has failed to visit or contact the child for six months, or that the parent has been convicted of a felony indicating parental unfitness, or, under Section 366.21 or 366.22, that the court has continued to remove the child from the custody of the parent or guardian and has terminated reunification services, shall constitute a sufficient basis for termination of parental rights. Under these circumstances, the court shall terminate parental rights unless either of the following applies:

(A) The child is living with a relative who is unable or unwilling to adopt the child because of circumstances that do not include an unwillingness to accept legal or financial responsibility for the child, but who is willing and capable of providing the child with a stable and permanent environment through legal guardianship, and the removal of the child from the custody of his or her relative would be detrimental to the emotional well-being of the child. For purposes of an Indian child, relative shall include an extended family member, as defined in the federal Indian Child Welfare Act (25 U.S.C. Sec. 1903(2)).

(B) The court finds a compelling reason for determining that termination would be detrimental to the child due to one or more of the following circumstances:

(i) The parents have maintained regular visitation and contact with the child and the child would benefit from continuing the relationship.

(ii) A child 12 years of age or older objects to termination of parental rights.

(iii) The child is placed in a residential treatment facility, adoption is unlikely or undesirable, and continuation of parental rights will not prevent finding the child a permanent family placement if the parents cannot resume custody when residential care is no longer needed.

(iv) The child is living with a foster parent or Indian custodian who is unable or unwilling to adopt the child because of exceptional circumstances, that do not include an unwillingness to accept legal or financial responsibility for the child, but who is willing and capable of providing the child with a stable and permanent environment and the removal of the child from the physical custody of his or her foster parent or Indian custodian would be detrimental to the emotional well-being of the child. This clause does not apply to any child who is either (I) under six years of age or (II) a member of a sibling group where at least one child is under six years of age and the siblings are, or should be, permanently placed together.

(v) There would be substantial interference with a child s sibling relationship, taking into consideration the nature and extent of the relationship, including, but not limited to, whether the child was raised with a sibling in the same home, whether the child shared significant common experiences or has existing close and strong bonds with a sibling, and whether ongoing contact is in the child s best interest, including the child s long-term emotional interest, as compared to the benefit of legal permanence through adoption.

(vi) The child is an Indian child and there is a compelling reason for determining that termination of parental rights would not be in the best interest of the child, including, but not limited to:

(I) Termination of parental rights would substantially interfere with the child s connection to his or her tribal community or the child s tribal membership rights.

(II) The child s tribe has identified guardianship, long-term foster care with a fit and willing relative, tribal customary adoption, or another planned permanent living arrangement for the child.

(III) The child is a nonminor dependent, and the nonminor and the nonminor s tribe have identified tribal customary adoption for the nonminor.

(C) For purposes of subparagraph (B), in the case of tribal customary adoptions, Section 366.24 shall apply.

(D) If the court finds that termination of parental rights would be detrimental to the child pursuant to clause (i), (ii), (iii), (iv), (v), or (vi), it shall state its reasons in writing or on the record.

(2) The court shall not terminate parental rights if:

(A) At each hearing at which the court was required to consider reasonable efforts or services, the court has found that reasonable efforts were not made or that reasonable services were not offered or provided.

(B) In the case of an Indian child:

(i) At the hearing terminating parental rights, the court has found that active efforts were not made as required in Section 361.7.

(ii) The court does not make a determination at the hearing terminating parental rights, supported by evidence beyond a reasonable doubt, including testimony of one or more qualified expert witnesses as defined in Section 224.6, that the continued custody of the child by the parent is likely to result in serious emotional or physical damage to the child.

(iii) The court has ordered tribal customary adoption pursuant to Section 366.24.

(3) If the court finds that termination of parental rights would not be detrimental to the child pursuant to paragraph (1) and that the child has a probability for adoption but is difficult to place for adoption and there is no identified or available prospective adoptive parent, the court may identify adoption as the permanent placement goal and without terminating parental rights, order that efforts be made to locate an appropriate adoptive family for the child, within the state or out of the state, within a period not to exceed 180 days. During this 180-day period, the public agency responsible for seeking adoptive parents for each child shall, to the extent possible, ask each child who is 10 years of age or older, to identify any individuals, other than the child s siblings, who are important to the child, in order to identify potential adoptive parents. The public agency may ask any other child to provide that information, as appropriate. During the 180-day period, the public agency shall, to the extent possible, contact other private and public adoption agencies regarding the availability of the child for adoption. During the 180-day period, the public agency shall conduct the search for adoptive parents in the same manner as prescribed for children in Sections 8708 and 8709 of the Family Code. At the expiration of this period, another hearing shall be held and the court shall proceed pursuant to paragraph (1), (2), (3), (5), or (6) of subdivision (b). For purposes of this section, a child may only be found to be difficult to place for adoption if there is no identified or available prospective adoptive parent for the child because of the child s membership in a sibling group, or the presence of a diagnosed medical, physical, or mental handicap, or the child is seven years of age or more.

(4) (A) If the court finds that adoption of the child or termination of parental rights is not in the best interest of the child, because one of the conditions in clause (i), (ii), (iii), (iv), (v), or (vi) of subparagraph (B) of paragraph (1) or in paragraph (2) applies, the court shall either order that the present caretakers or other appropriate persons shall become legal guardians of the child order that the child remain in long-term foster care, or, in the case of an Indian child, consider a tribal customary adoption pursuant to Section 366.24. Legal guardianship shall be considered before long-term foster care, if it is in the best interests of the child and if a suitable guardian can be found. A child who is 10 years of age or older, shall be asked to identify any individuals, other than the child s siblings, who are important to the child, in order to identify potential guardians or, in the case of an Indian child, prospective tribal customary adoptive parents. The agency may ask any other child to provide that information, as appropriate.

(B) If the child is living with a relative or a foster parent who is willing and capable of providing a stable and permanent environment, but not willing to become a legal guardian, the child shall not be removed from the home if the court finds the removal would be seriously detrimental to the emotional well-being of the child because the child has substantial psychological ties to the relative caretaker or foster parents.

(C) The court shall also make an order for visitation with the parents or guardians unless the court finds by a preponderance of the evidence that the visitation would be detrimental to the physical or emotional well-being of the child.

(5) If the court finds that the child should not be placed for adoption, that legal guardianship shall not be established, and that there are no suitable foster parents except exclusive-use homes available to provide the child with a stable and permanent environment, the court may order the care, custody, and control of the child transferred from the county welfare department to a licensed foster family agency. The court shall consider the written recommendation of the county welfare director regarding the suitability of the transfer. The transfer shall be subject to further court orders.

The licensed foster family agency shall place the child in a suitable licensed or exclusive-use home that has been certified by the agency as meeting licensing standards. The licensed foster family agency shall be responsible for supporting the child and providing appropriate services to the child, including those services ordered by the court. Responsibility for the support of the child shall not, in and of itself, create liability on the part of the foster family agency to third persons injured by the child. Those children whose care, custody, and control are transferred to a foster family agency shall not be eligible for foster care maintenance payments or child welfare services, except for emergency response services pursuant to Section 16504.

(d) The proceeding for the appointment of a guardian for a child who is a dependent of the juvenile court shall be in the juvenile court. If the court finds pursuant to this section that legal guardianship is the appropriate permanent plan, it shall appoint the legal guardian and issue letters of guardianship. The assessment prepared pursuant to subdivision (g) of Section 361.5, subdivision (i) of Section 366.21, subdivision (b) of Section 366.22, and subdivision (b) of Section 366.25 shall be read and considered by the court prior to the appointment, and this shall be reflected in the minutes of the court. The person preparing the assessment may be called and examined by any party to the proceeding.

(e) (1) The proceeding for the adoption of a child who is a dependent of the juvenile court shall be in the juvenile court if the court finds pursuant to this section that adoption is the appropriate permanent plan and the petition for adoption is filed in the juvenile court. Upon the filing of a petition for adoption, the juvenile court shall order that an adoption hearing be set. The court shall proceed with the adoption after the appellate rights of the natural parents have been exhausted. The full report required by Section 8715 of the Family Code shall be read and considered by the court prior to the adoption and this shall be reflected in the minutes of the court. The person preparing the report may be called and examined by any party to the proceeding. It is the intent of the Legislature, pursuant to this subdivision, to give potential adoptive parents the option of filing in the juvenile court the petition for the adoption of a child who is a dependent of the juvenile court. Nothing in this section is intended to prevent the filing of a petition for adoption in any other court as permitted by law, instead of in the juvenile court.

(2) In the case of an Indian child, if the Indian child s tribe has elected a permanent plan of tribal customary adoption, the court, upon receiving the tribal customary adoption order will afford the tribal customary adoption order full faith and credit to the same extent that the court would afford full faith and credit to the public acts, records, judicial proceedings, and judgments of any other entity. Upon a determination that the tribal customary adoption order may be afforded full faith and credit, consistent with Section 224.5, the court shall thereafter order a hearing to finalize the adoption be set upon the filing of the adoption petition. The prospective tribal customary adoptive parents and the child who is the subject of the tribal customary adoption petition shall appear before the court for the finalization hearing. The court shall thereafter issue an order of adoption pursuant to Section 366.24.

(3) If a child who is the subject of a finalized tribal customary adoption shows evidence of a developmental disability or mental illness as a result of conditions existing before the tribal customary adoption to the extent that the child cannot be relinquished to a licensed adoption agency on the grounds that the child is considered unadoptable, and of which condition the tribal customary adoptive parent or parents had no knowledge or notice before the entry of the tribal customary adoption order, a petition setting forth those facts may be filed by the tribal customary adoptive parent or parents with the juvenile court that granted the tribal customary adoption petition. If these facts are proved to the satisfaction of the juvenile court, it may make an order setting aside the tribal customary adoption order. The set aside petition shall be filed within five years of the issuance of the tribal customary adoption order. The court clerk shall immediately notify the child s tribe and the department in Sacramento of the petition within 60 days after the notice of filing of the petition. The department shall file a full report with the court and shall appear before the court for the purpose of representing the child. Whenever a final decree of tribal customary adoption has been vacated or set aside, the child shall be returned to the custody of the county in which the proceeding for tribal customary adoption was finalized. The biological parent or parents of the child may petition for return of custody. The disposition of the child after the court has entered an order to set aside a tribal customary adoption shall include consultation with the child s tribe.

(f) At the beginning of any proceeding pursuant to this section, if the child or the parents are not being represented by previously retained or appointed counsel, the court shall proceed as follows:

(1) In accordance with subdivision (c) of Section 317, if a child before the court is without counsel, the court shall appoint counsel unless the court finds that the child would not benefit from the appointment of counsel. The court shall state on the record its reasons for that finding.

(2) If a parent appears without counsel and is unable to afford counsel, the court shall appoint counsel for the parent, unless this representation is knowingly and intelligently waived. The same counsel shall not be appointed to represent both the child and his or her parent. The public defender or private counsel may be appointed as counsel for the parent.

(3) Private counsel appointed under this section shall receive a reasonable sum for compensation and expenses, the amount of which shall be determined by the court. The amount shall be paid by the real parties in interest, other than the child, in any proportions the court deems just. However, if the court finds that any of the real parties in interest are unable to afford counsel, the amount shall be paid out of the general fund of the county.

(g) The court may continue the proceeding for a period of time not to exceed 30 days as necessary to appoint counsel, and to enable counsel to become acquainted with the case.

(h) (1) At all proceedings under this section, the court shall consider the wishes of the child and shall act in the best interests of the child.

(2) In accordance with Section 349, the child shall be present in court if the child or the child s counsel so requests or the court so orders. If the child is 10 years of age or older and is not present at a hearing held pursuant to this section, the court shall determine whether the minor was properly notified of his or her right to attend the hearing and inquire as to the reason why the child is not present.

(3) (A) The testimony of the child may be taken in chambers and outside the presence of the child s parent or parents, if the child s parent or parents are represented by counsel, the counsel is present, and any of the following circumstances exists:

(i) The court determines that testimony in chambers is necessary to ensure truthful testimony.

(ii) The child is likely to be intimidated by a formal courtroom setting.

(iii) The child is afraid to testify in front of his or her parent or parents.

(B) After testimony in chambers, the parent or parents of the child may elect to have the court reporter read back the testimony or have the testimony summarized by counsel for the parent or parents.

(C) The testimony of a child also may be taken in chambers and outside the presence of the guardian or guardians of a child under the circumstances specified in this subdivision.

(i) (1) Any order of the court permanently terminating parental rights under this section shall be conclusive and binding upon the child, upon the parent or parents and upon all other persons who have been served with citation by publication or otherwise as provided in this chapter. After making the order, the juvenile court shall have no power to set aside, change, or modify it, except as provided in paragraph (2), but nothing in this section shall be construed to limit the right to appeal the order.

(2) A tribal customary adoption order evidencing that the Indian child has been the subject of a tribal customary adoption shall be afforded full faith and credit and shall have the same force and effect as an order of adoption authorized by this section. The rights and obligations of the parties as to the matters determined by the Indian child s tribe shall be binding on all parties. A court shall not order compliance with the order absent a finding that the party seeking the enforcement participated, or attempted to participate, in good faith, in family mediation services of the court or dispute resolution through the tribe regarding the conflict, prior to the filing of the enforcement action.

(3) A child who has not been adopted after the passage of at least three years from the date the court terminated parental rights and for whom the court has determined that adoption is no longer the permanent plan may petition the juvenile court to reinstate parental rights pursuant to the procedure prescribed by Section 388. The child may file the petition prior to the expiration of this three-year period if the State Department of Social Services, county adoption agency, or licensed adoption agency that is responsible for custody and supervision of the child as described in subdivision (j) and the child stipulate that the child is no longer likely to be adopted. A child over 12 years of age shall sign the petition in the absence of a showing of good cause as to why the child could not do so. If it appears that the best interests of the child may be promoted by reinstatement of parental rights, the court shall order that a hearing be held and shall give prior notice, or cause prior notice to be given, to the social worker or probation officer and to the child s attorney of record, or, if there is no attorney of record for the child, to the child, and the child s tribe, if applicable, by means prescribed by subdivision (c) of Section 297. The court shall order the child or the social worker or probation officer to give prior notice of the hearing to the child s former parent or parents whose parental rights were terminated in the manner prescribed by subdivision (f) of Section 294 where the recommendation is adoption. The juvenile court shall grant the petition if it finds by clear and convincing evidence that the child is no longer likely to be adopted and that reinstatement of parental rights is in the child s best interest. If the court reinstates parental rights over a child who is under 12 years of age and for whom the new permanent plan will not be reunification with a parent or legal guardian, the court shall specify the factual basis for its findings that it is in the best interest of the child to reinstate parental rights. This subdivision is intended to be retroactive and applies to any child who is under the jurisdiction of the juvenile court at the time of the hearing regardless of the date parental rights were terminated.

(j) If the court, by order or judgment, declares the child free from the custody and control of both parents, or one parent if the other does not have custody and control, or declares the child eligible for tribal customary adoption, the court shall at the same time order the child referred to the State Department of Social Services, county adoption agency, or licensed adoption agency for adoptive placement by the agency. However, except in the case of a tribal customary adoption where there is no termination of parental rights, a petition for adoption may not be granted until the appellate rights of the natural parents have been exhausted. The State Department of Social Services, county adoption agency, or licensed adoption agency shall be responsible for the custody and supervision of the child and shall be entitled to the exclusive care and control of the child at all times until a petition for adoption or tribal customary adoption is granted, except as specified in subdivision (n). With the consent of the agency, the court may appoint a guardian of the child, who shall serve until the child is adopted.

(k) Notwithstanding any other provision of law, the application of any person who, as a relative caretaker or foster parent, has cared for a dependent child for whom the court has approved a permanent plan for adoption, or who has been freed for adoption, shall be given preference with respect to that child over all other applications for adoptive placement if the agency making the placement determines that the child has substantial emotional ties to the relative caretaker or foster parent and removal from the relative caretaker or foster parent would be seriously detrimental to the child s emotional well-being.

As used in this subdivision, preference means that the application shall be processed and, if satisfactory, the family study shall be completed before the processing of the application of any other person for the adoptive placement of the child.

(l) (1) An order by the court that a hearing pursuant to this section be held is not appealable at any time unless all of the following apply:

(A) A petition for extraordinary writ review was filed in a timely manner.

(B) The petition substantively addressed the specific issues to be challenged and supported that challenge by an adequate record.

(C) The petition for extraordinary writ review was summarily denied or otherwise not decided on the merits.

(2) Failure to file a petition for extraordinary writ review within the period specified by rule, to substantively address the specific issues challenged, or to support that challenge by an adequate record shall preclude subsequent review by appeal of the findings and orders made pursuant to this section.

(3) The Judicial Council shall adopt rules of court, effective January 1, 1995, to ensure all of the following:

(A) A trial court, after issuance of an order directing a hearing pursuant to this section be held, shall advise all parties of the requirement of filing a petition for extraordinary writ review as set forth in this subdivision in order to preserve any right to appeal in these issues. This notice shall be made orally to a party if the party is present at the time of the making of the order or by first-class mail by the clerk of the court to the last known address of a party not present at the time of the making of the order.

(B) The prompt transmittal of the records from the trial court to the appellate court.

(C) That adequate time requirements for counsel and court personnel exist to implement the objective of this subdivision.

(D) That the parent or guardian, or their trial counsel or other counsel, is charged with the responsibility of filing a petition for extraordinary writ relief pursuant to this subdivision.

(4) The intent of this subdivision is to do both of the following:

(A) Make every reasonable attempt to achieve a substantive and meritorious review by the appellate court within the time specified in Sections 366.21, 366.22, and 366.25 for holding a hearing pursuant to this section.

(B) Encourage the appellate court to determine all writ petitions filed pursuant to this subdivision on their merits.

(5) This subdivision shall only apply to cases in which an order to set a hearing pursuant to this section is issued on or after January 1, 1995.

(m) Except for subdivision (j), this section shall also apply to minors adjudged wards pursuant to Section 727.31.

(n) (1) Notwithstanding Section 8704 of the Family Code or any other provision of law, the court, at a hearing held pursuant to this section or anytime thereafter, may designate a current caretaker as a prospective adoptive parent if the child has lived with the caretaker for at least six months, the caretaker currently expresses a commitment to adopt the child, and the caretaker has taken at least one step to facilitate the adoption process. In determining whether to make that designation, the court may take into consideration whether the caretaker is listed in the preliminary assessment prepared by the county department in accordance with subdivision (i) of Section 366.21 as an appropriate person to be considered as an adoptive parent for the child and the recommendation of the State Department of Social Services, county adoption agency, or licensed adoption agency.

(2) For purposes of this subdivision, steps to facilitate the adoption process include, but are not limited to, the following:

(A) Applying for an adoption home study.

(B) Cooperating with an adoption home study.

(C) Being designated by the court or the adoption agency as the adoptive family.

(D) Requesting de facto parent status.

(E) Signing an adoptive placement agreement.

(F) Engaging in discussions regarding a postadoption contact agreement.

(G) Working to overcome any impediments that have been identified by the State Department of Social Services, county adoption agency, or licensed adoption agency.

(H) Attending classes required of prospective adoptive parents.

(3) Prior to a change in placement and as soon as possible after a decision is made to remove a child from the home of a designated prospective adoptive parent, the agency shall notify the court, the designated prospective adoptive parent or the current caretaker, if that caretaker would have met the threshold criteria to be designated as a prospective adoptive parent pursuant to paragraph (1) on the date of service of this notice, the child s attorney, and the child, if the child is 10 years of age or older, of the proposal in the manner described in Section 16010.6.

(A) Within five court days or seven calendar days, whichever is longer, of the date of notification, the child, the child s attorney, or the designated prospective adoptive parent may file a petition with the court objecting to the proposal to remove the child, or the court, upon its own motion, may set a hearing regarding the proposal. The court may, for good cause, extend the filing period. A caretaker who would have met the threshold criteria to be designated as a prospective adoptive parent pursuant to paragraph (1) on the date of service of the notice of proposed removal of the child may file, together with the petition under this subparagraph, a petition for an order designating the caretaker as a prospective adoptive parent for purposes of this subdivision.

(B) A hearing ordered pursuant to this paragraph shall be held as soon as possible and not later than five court days after the petition is filed with the court or the court sets a hearing upon its own motion, unless the court for good cause is unable to set the matter for hearing five court days after the petition is filed, in which case the court shall set the matter for hearing as soon as possible. At the hearing, the court shall determine whether the caretaker has met the threshold criteria to be designated as a prospective adoptive parent pursuant to paragraph (1), and whether the proposed removal of the child from the home of the designated prospective adoptive parent is in the child s best interest, and the child may not be removed from the home of the designated prospective adoptive parent unless the court finds that removal is in the child s best interest. If the court determines that the caretaker did not meet the threshold criteria to be designated as a prospective adoptive parent on the date of service of the notice of proposed removal of the child, the petition objecting to the proposed removal filed by the caretaker shall be dismissed. If the caretaker was designated as a prospective adoptive parent prior to this hearing, the court shall inquire into any progress made by the caretaker towards the adoption of the child since the caretaker was designated as a prospective adoptive parent.

(C) A determination by the court that the caretaker is a designated prospective adoptive parent pursuant to paragraph (1) or subparagraph (B) does not make the caretaker a party to the dependency proceeding nor does it confer on the caretaker any standing to object to any other action of the department, county adoption agency, or licensed adoption agency, unless the caretaker has been declared a de facto parent by the court prior to the notice of removal served pursuant to paragraph (3).

(D) If a petition objecting to the proposal to remove the child is not filed, and the court, upon its own motion, does not set a hearing, the child may be removed from the home of the designated prospective adoptive parent without a hearing.

(4) Notwithstanding paragraph (3), if the State Department of Social Services, county adoption agency, or licensed adoption agency determines that the child must be removed from the home of the caretaker who is or may be a designated prospective adoptive parent immediately, due to a risk of physical or emotional harm, the agency may remove the child from that home and is not required to provide notice prior to the removal. However, as soon as possible and not longer than two court days after the removal, the agency shall notify the court, the caretaker who is or may be a designated prospective adoptive parent, the child s attorney, and the child, if the child is 10 years of age or older, of the removal. Within five court days or seven calendar days, whichever is longer, of the date of notification of the removal, the child, the child s attorney, or the caretaker who is or may be a designated prospective adoptive parent may petition for, or the court on its own motion may set, a noticed hearing pursuant to paragraph (3). The court may, for good cause, extend the filing period.

(5) Except as provided in subdivision (b) of Section 366.28, an order by the court issued after a hearing pursuant to this subdivision shall not be appealable.

(6) Nothing in this section shall preclude a county child protective services agency from fully investigating and responding to alleged abuse or neglect of a child pursuant to Section 11165.5 of the Penal Code.

(7) The Judicial Council shall prepare forms to facilitate the filing of the petitions described in this subdivision, which shall become effective on January 1, 2006.

(o) The implementation and operation of the amendments to paragraph (3) of subdivision (c) and subparagraph (A) of paragraph (4) of subdivision (c) enacted at the 2005 06 Regular Session shall be subject to appropriation through the budget process and by phase, as provided in Section 366.35.

(Amended by Stats. 2012, Ch. 846, Sec. 23. Effective January 1, 2013.)



366.27

(a) If a court, pursuant to paragraph (5) of subdivision (g) of Section 366.21, Section 366.22, Section 366.25, or Section 366.26, orders the placement of a minor in a planned permanent living arrangement with a relative, the court may authorize the relative to provide the same legal consent for the minor s medical, surgical, and dental care as the custodial parent of the minor.

(b) If a court orders the placement of a minor in a planned permanent living arrangement with a foster parent, relative caretaker, or nonrelative extended family member as defined in Section 362.7, the court may limit the right of the minor s parent or guardian to make educational decisions on the minor s behalf, so that the foster parent, relative caretaker, or nonrelative extended family member may exercise the educational consent duties pursuant to Section 56055 of the Education Code.

(c) If a court orders the placement of a minor in a planned permanent living arrangement, for purposes of this section, a foster parent shall include a person, relative caretaker, or a nonrelative extended family member as defined in Section 362.7, who has been licensed or approved by the county welfare department, county probation department, or the State Department of Social Services, or has been designated by the court as a specified placement.

(Amended by Stats. 2012, Ch. 845, Sec. 14. Effective January 1, 2013.)



366.28

(a) The Legislature finds and declares that delays caused by appeals from court orders designating the specific placement of a dependent child after parental rights have been terminated may cause a substantial detriment to the child. The Legislature recognizes that the juvenile court intervenes in placement decisions after parental rights have been terminated only in exceptional circumstances, and this section is not intended to place additional authority or responsibility on the juvenile court.

(b) (1) After parental rights have been terminated pursuant to Section 366.26, an order by the court that a dependent child is to reside in, be retained in, or be removed from a specific placement, is not appealable at any time unless all of the following apply:

(A) A petition for extraordinary writ review was filed in a timely manner.

(B) The petition substantively addressed the specific issues to be challenged and supported that challenge by an adequate record.

(C) The petition was summarily denied or otherwise not decided on the merits.

(2) Failure to file a petition for extraordinary writ review within the period specified by rule of court, to substantively address the specific placement order that is challenged, or to support that challenge by an adequate record shall preclude subsequent review by appeal of the findings and orders made pursuant to this section.

(c) This section does not affect the right of a parent, a legal guardian, or the child to appeal any order that is otherwise appealable and that is issued at a hearing held pursuant to Section 366.26.

(d) The Judicial Council shall adopt a rule of court on or before January 1, 2005, to implement this section. This section shall become operative after the rule of court is adopted.

(Amended by Stats. 2004, Ch. 249, Sec. 3. Effective August 23, 2004. Section operative on date prescribed in subd. (d).)



366.29

(a) When a court, pursuant to Section 366.26, orders that a dependent child be placed for adoption, nothing in the adoption laws of this state shall be construed to prevent the prospective adoptive parent or parents of the child from expressing a willingness to facilitate postadoptive sibling contact. With the consent of the adoptive parent or parents, the court may include in the final adoption order provisions for the adoptive parent or parents to facilitate postadoptive sibling contact. In no event shall the continuing validity of the adoption be contingent upon the postadoptive contact, nor shall the ability of the adoptive parent or parents and the child to change residence within or outside the state be impaired by the order for contact.

(b) If, following entry of an order for sibling contact pursuant to subdivision (a), it is determined by the adoptive parent or parents that sibling contact poses a threat to the health, safety, or well-being of the adopted child, the adoptive parent or parents may terminate the sibling contact, provided that the adoptive parent or parents shall submit written notification to the court within 10 days after terminating the contact, which notification shall specify to the court the reasons why the health, safety, or well-being of the adopted child would be threatened by continued sibling contact.

(c) Upon the granting of the adoption petition and the issuing of the order of adoption of a child who is a dependent of the juvenile court, the jurisdiction of the juvenile court with respect to the dependency proceedings of that child shall be terminated. Nonetheless, the court granting the petition of adoption shall maintain jurisdiction over the child for enforcement of the postadoption contact agreement. The court may only order compliance with the postadoption contact agreement upon a finding of both of the following:

(1) The party seeking the enforcement participated, in good faith, in mediation or other appropriate alternative dispute resolution proceedings regarding the conflict, prior to the filing of the enforcement action.

(2) The enforcement is in the best interest of the child.

(Amended by Stats. 2001, Ch. 747, Sec. 4. Effective January 1, 2002.)



366.3

(a) If a juvenile court orders a permanent plan of adoption, tribal customary adoption, adoption of a nonminor dependent pursuant to subdivision (f) of Section 366.31, or legal guardianship pursuant to Section 360 or 366.26, the court shall retain jurisdiction over the child or nonminor dependent until the child or nonminor dependent is adopted or the legal guardianship is established, except as provided for in Section 366.29 or, on and after January 1, 2012, Section 366.32. The status of the child or nonminor dependent shall be reviewed every six months to ensure that the adoption or legal guardianship is completed as expeditiously as possible. When the adoption of the child or nonminor dependent has been granted, or in the case of a tribal customary adoption, when the tribal customary adoption order has been afforded full faith and credit and the petition for adoption has been granted, the court shall terminate its jurisdiction over the child or nonminor dependent. Following establishment of a legal guardianship, the court may continue jurisdiction over the child as a dependent child of the juvenile court or may terminate its dependency jurisdiction and retain jurisdiction over the child as a ward of the legal guardianship, as authorized by Section 366.4. If, however, a relative of the child is appointed the legal guardian of the child and the child has been placed with the relative for at least six months, the court shall, except if the relative guardian objects, or upon a finding of exceptional circumstances, terminate its dependency jurisdiction and retain jurisdiction over the child as a ward of the guardianship, as authorized by Section 366.4. Following a termination of parental rights, the parent or parents shall not be a party to, or receive notice of, any subsequent proceedings regarding the child.

(b) If the court has dismissed dependency jurisdiction following the establishment of a legal guardianship, or no dependency jurisdiction attached because of the granting of a legal guardianship pursuant to Section 360, and the legal guardianship is subsequently revoked or otherwise terminated, the county department of social services or welfare department shall notify the juvenile court of this fact. The court may vacate its previous order dismissing dependency jurisdiction over the child.

Notwithstanding Section 1601 of the Probate Code, the proceedings to terminate a legal guardianship that has been granted pursuant to Section 360 or 366.26 shall be held either in the juvenile court that retains jurisdiction over the guardianship as authorized by Section 366.4 or the juvenile court in the county where the guardian and child currently reside, based on the best interests of the child, unless the termination is due to the emancipation or adoption of the child. The juvenile court having jurisdiction over the guardianship shall receive notice from the court in which the petition is filed within five calendar days of the filing. Prior to the hearing on a petition to terminate legal guardianship pursuant to this subdivision, the court shall order the county department of social services or welfare department having jurisdiction or jointly with the county department where the guardian and child currently reside to prepare a report, for the court s consideration, that shall include an evaluation of whether the child could safely remain in, or be returned to, the legal guardian s home, without terminating the legal guardianship, if services were provided to the child or legal guardian. If applicable, the report shall also identify recommended family maintenance or reunification services to maintain the legal guardianship and set forth a plan for providing those services. If the petition to terminate legal guardianship is granted, either juvenile court may resume dependency jurisdiction over the child, and may order the county department of social services or welfare department to develop a new permanent plan, which shall be presented to the court within 60 days of the termination. If no dependency jurisdiction has attached, the social worker shall make any investigation he or she deems necessary to determine whether the child may be within the jurisdiction of the juvenile court, as provided in Section 328.

Unless the parental rights of the child s parent or parents have been terminated, they shall be notified that the legal guardianship has been revoked or terminated and shall be entitled to participate in the new permanency planning hearing. The court shall try to place the child in another permanent placement. At the hearing, the parents may be considered as custodians but the child shall not be returned to the parent or parents unless they prove, by a preponderance of the evidence, that reunification is the best alternative for the child. The court may, if it is in the best interests of the child, order that reunification services again be provided to the parent or parents.

(c) If, following the establishment of a legal guardianship, the county welfare department becomes aware of changed circumstances that indicate adoption or, for an Indian child, tribal customary adoption, may be an appropriate plan for the child, the department shall so notify the court. The court may vacate its previous order dismissing dependency jurisdiction over the child and order that a hearing be held pursuant to Section 366.26 to determine whether adoption or continued legal guardianship is the most appropriate plan for the child. The hearing shall be held no later than 120 days from the date of the order. If the court orders that a hearing shall be held pursuant to Section 366.26, the court shall direct the agency supervising the child and the county adoption agency, or the State Department of Social Services if it is acting as an adoption agency, to prepare an assessment under subdivision (b) of Section 366.22.

(d) If the child or, on and after January 1, 2012, nonminor dependent is in a placement other than the home of a legal guardian and jurisdiction has not been dismissed, the status of the child shall be reviewed at least every six months. The review of the status of a child for whom the court has ordered parental rights terminated and who has been ordered placed for adoption shall be conducted by the court. The review of the status of a child or, on and after January 1, 2012, nonminor dependent for whom the court has not ordered parental rights terminated and who has not been ordered placed for adoption may be conducted by the court or an appropriate local agency. The court shall conduct the review under the following circumstances:

(1) Upon the request of the child s parents or legal guardians.

(2) Upon the request of the child or, on and after January 1, 2012, nonminor dependent.

(3) It has been 12 months since a hearing held pursuant to Section 366.26 or an order that the child remain in long-term foster care pursuant to Section 366.21, 366.22, 366.25, 366.26, or subdivision (h).

(4) It has been 12 months since a review was conducted by the court.

The court shall determine whether or not reasonable efforts to make and finalize a permanent placement for the child have been made.

(e) Except as provided in subdivision (g), at the review held every six months pursuant to subdivision (d), the reviewing body shall inquire about the progress being made to provide a permanent home for the child, shall consider the safety of the child, and shall determine all of the following:

(1) The continuing necessity for, and appropriateness of, the placement.

(2) Identification of individuals other than the child s siblings who are important to a child who is 10 years of age or older and has been in out-of-home placement for six months or longer, and actions necessary to maintain the child s relationship with those individuals, provided that those relationships are in the best interest of the child. The social worker shall ask every child who is 10 years of age or older and who has been in out-of-home placement for six months or longer to identify individuals other than the child s siblings who are important to the child, and may ask any other child to provide that information, as appropriate. The social worker shall make efforts to identify other individuals who are important to the child, consistent with the child s best interests.

(3) The continuing appropriateness and extent of compliance with the permanent plan for the child, including efforts to maintain relationships between a child who is 10 years of age or older and who has been in out-of-home placement for six months or longer and individuals who are important to the child and efforts to identify a prospective adoptive parent or legal guardian, including, but not limited to, child-specific recruitment efforts and listing on an adoption exchange.

(4) The extent of the agency s compliance with the child welfare services case plan in making reasonable efforts either to return the child to the safe home of the parent or to complete whatever steps are necessary to finalize the permanent placement of the child. If the reviewing body determines that a second period of reunification services is in the child s best interests, and that there is a significant likelihood of the child s return to a safe home due to changed circumstances of the parent, pursuant to subdivision (f), the specific reunification services required to effect the child s return to a safe home shall be described.

(5) Whether there should be any limitation on the right of the parent or guardian to make educational decisions or developmental services decisions for the child. That limitation shall be specifically addressed in the court order and may not exceed what is necessary to protect the child. If the court specifically limits the right of the parent or guardian to make educational decisions or developmental services decisions for the child, the court shall at the same time appoint a responsible adult to make educational decisions or developmental services decisions for the child pursuant to Section 361.

(6) The adequacy of services provided to the child. The court shall consider the progress in providing the information and documents to the child, as described in Section 391. The court shall also consider the need for, and progress in providing, the assistance and services described in Section 391.

(7) The extent of progress the parents or legal guardians have made toward alleviating or mitigating the causes necessitating placement in foster care.

(8) The likely date by which the child may be returned to, and safely maintained in, the home, placed for adoption, legal guardianship, in another planned permanent living arrangement, or, for an Indian child, in consultation with the child s tribe, placed for tribal customary adoption.

(9) Whether the child has any siblings under the court s jurisdiction, and, if any siblings exist, all of the following:

(A) The nature of the relationship between the child and his or her siblings.

(B) The appropriateness of developing or maintaining the sibling relationships pursuant to Section 16002.

(C) If the siblings are not placed together in the same home, why the siblings are not placed together and what efforts are being made to place the siblings together, or why those efforts are not appropriate.

(D) If the siblings are not placed together, the frequency and nature of the visits between siblings.

(E) The impact of the sibling relationships on the child s placement and planning for legal permanence.

The factors the court may consider as indicators of the nature of the child s sibling relationships include, but are not limited to, whether the siblings were raised together in the same home, whether the siblings have shared significant common experiences or have existing close and strong bonds, whether either sibling expresses a desire to visit or live with his or her sibling, as applicable, and whether ongoing contact is in the child s best emotional interests.

(10) For a child who is 16 years of age or older, and, effective January 1, 2012, for a nonminor dependent, the services needed to assist the child or nonminor dependent to make the transition from foster care to independent living.

The reviewing body shall determine whether or not reasonable efforts to make and finalize a permanent placement for the child have been made.

Each licensed foster family agency shall submit reports for each child in its care, custody, and control to the court concerning the continuing appropriateness and extent of compliance with the child s permanent plan, the extent of compliance with the case plan, and the type and adequacy of services provided to the child.

(f) Unless their parental rights have been permanently terminated, the parent or parents of the child are entitled to receive notice of, and participate in, those hearings. It shall be presumed that continued care is in the best interests of the child, unless the parent or parents prove, by a preponderance of the evidence, that further efforts at reunification are the best alternative for the child. In those cases, the court may order that further reunification services to return the child to a safe home environment be provided to the parent or parents up to a period of six months, and family maintenance services, as needed for an additional six months in order to return the child to a safe home environment. On and after January 1, 2012, this subdivision shall not apply to the parents of a nonminor dependent.

(g) At the review conducted by the court and held at least every six months, regarding a child for whom the court has ordered parental rights terminated and who has been ordered placed for adoption, or, for an Indian child for whom parental rights are not being terminated and a tribal customary adoption is being considered, the county welfare department shall prepare and present to the court a report describing the following:

(1) The child s present placement.

(2) The child s current physical, mental, emotional, and educational status.

(3) If the child has not been placed with a prospective adoptive parent or guardian, identification of individuals, other than the child s siblings, who are important to the child and actions necessary to maintain the child s relationship with those individuals, provided that those relationships are in the best interest of the child. The agency shall ask every child who is 10 years of age or older to identify any individuals who are important to him or her, consistent with the child s best interest, and may ask any child who is younger than 10 years of age to provide that information as appropriate. The agency shall make efforts to identify other individuals who are important to the child.

(4) Whether the child has been placed with a prospective adoptive parent or parents.

(5) Whether an adoptive placement agreement has been signed and filed.

(6) If the child has not been placed with a prospective adoptive parent or parents, the efforts made to identify an appropriate prospective adoptive parent or legal guardian, including, but not limited to, child-specific recruitment efforts and listing on an adoption exchange.

(7) Whether the final adoption order should include provisions for postadoptive sibling contact pursuant to Section 366.29.

(8) The progress of the search for an adoptive placement if one has not been identified.

(9) Any impediments to the adoption or the adoptive placement.

(10) The anticipated date by which the child will be adopted or placed in an adoptive home.

(11) The anticipated date by which an adoptive placement agreement will be signed.

(12) Recommendations for court orders that will assist in the placement of the child for adoption or in the finalization of the adoption.

The court shall determine whether or not reasonable efforts to make and finalize a permanent placement for the child have been made.

The court shall make appropriate orders to protect the stability of the child and to facilitate and expedite the permanent placement and adoption of the child.

(h) At the review held pursuant to subdivision (d) for a child in long-term foster care, the court shall consider all permanency planning options for the child including whether the child should be returned to the home of the parent, placed for adoption, or, for an Indian child, in consultation with the child s tribe, placed for tribal customary adoption, or appointed a legal guardian, or, if compelling reasons exist for finding that none of the foregoing options are in the best interest of the child, whether the child should be placed in another planned permanent living arrangement. The court shall order that a hearing be held pursuant to Section 366.26, unless it determines by clear and convincing evidence that there is a compelling reason for determining that a hearing held pursuant to Section 366.26 is not in the best interest of the child because the child is being returned to the home of the parent, the child is not a proper subject for adoption, or no one is willing to accept legal guardianship. If the county adoption agency, or the department when it is acting as an adoption agency, has determined it is unlikely that the child will be adopted or one of the conditions described in paragraph (1) of subdivision (c) of Section 366.26 applies, that fact shall constitute a compelling reason for purposes of this subdivision. Only upon that determination may the court order that the child remain in long-term foster care, without holding a hearing pursuant to Section 366.26. On and after January 1, 2012, the nonminor dependent s legal status as an adult is in and of itself a compelling reason not to hold a hearing pursuant to Section 366.26.

(i) If, as authorized by subdivision (h), the court orders a hearing pursuant to Section 366.26, the court shall direct the agency supervising the child and the county adoption agency, or the State Department of Social Services when it is acting as an adoption agency, to prepare an assessment as provided for in subdivision (i) of Section 366.21 or subdivision (b) of Section 366.22. A hearing held pursuant to Section 366.26 shall be held no later than 120 days from the date of the 12-month review at which it is ordered, and at that hearing the court shall determine whether adoption, tribal customary adoption, legal guardianship, or long-term foster care is the most appropriate plan for the child. On and after January 1, 2012, a hearing pursuant to Section 366.26 shall not be ordered if the child is a nonminor dependent, unless the nonminor dependent is an Indian child and tribal customary adoption is recommended as the permanent plan. The court may order that a nonminor dependent who otherwise is eligible pursuant to Section 11403 remain in a planned, permanent living arrangement. At the request of the nonminor dependent who has an established relationship with an adult determined to be the nonminor dependent s permanent connection, the court may order adoption of the nonminor dependent pursuant to subdivision (f) of Section 366.31.

(j) The implementation and operation of the amendments to subdivision (e) enacted at the 2005 06 Regular Session shall be subject to appropriation through the budget process and by phase, as provided in Section 366.35.

(k) The reviews conducted pursuant to subdivision (a) or (d) may be conducted earlier than every six months if the court determines that an earlier review is in the best interests of the child or as court rules prescribe.

(Amended by Stats. 2012, Ch. 846, Sec. 24. Effective January 1, 2013.)



366.31

(a) If a review hearing is the last review hearing to be held before the minor attains 18 years of age, the court shall ensure all of the following:

(1) The minor s case plan includes a plan for the minor to satisfy one or more of the participation conditions described in paragraphs (1) to (5), inclusive, of subdivision (b) of Section 11403, so that the minor is eligible to remain in foster care as a nonminor dependent.

(2) The minor has been informed of his or her right to seek termination of dependency jurisdiction pursuant to Section 391, and understands the potential benefits of continued dependency.

(3) The minor is informed of his or her right to have dependency reinstated pursuant to subdivision (e) of Section 388, and understands the potential benefits of continued dependency.

(b) At the review hearing that occurs in the six-month period prior to the minor s attaining 18 years of age, and at every subsequent review hearing for the nonminor dependent, as described in subdivision (v) of Section 11400, the report shall describe all of the following:

(1) The minor s and nonminor s plans to remain in foster care and plans to meet one or more of the participation conditions as described in paragraphs (1) to (5), inclusive, of subdivision (b) of Section 11403 to continue to receive AFDC-FC benefits as a nonminor dependent.

(2) The efforts made and assistance provided to the minor and nonminor by the social worker or the probation officer so that the minor and nonminor will be able to meet the participation conditions.

(3) Efforts toward completing the items described in paragraph (2) of subdivision (e) of Section 391.

(c) The reviews conducted pursuant to this section for any nonminor dependent shall be conducted in a manner that respects the nonminor s status as a legal adult, focused on the goals and services described in the youth s transitional independent living case plan, as described in subdivision (y) of Section 11400, including efforts made to maintain connections with caring and permanently committed adults, and attended, as appropriate, by additional participants invited by the nonminor dependent.

(d) For a nonminor dependent whose case plan is continued court-ordered family reunification services pursuant to Section 361.6, the court shall consider whether the nonminor dependent may safely reside in the home of the parent or guardian. If the nonminor cannot reside safely in the home of the parent or guardian, or, if it is not in the nonminor dependent s best interest to reside in the home of the parent or guardian, the court must consider whether to continue or terminate reunification services for the parent or legal guardian.

(1) The review report shall include a discussion of all of the following:

(A) Whether foster care placement continues to be necessary and appropriate.

(B) The likely date by which the nonminor dependent may reside safely in the home of the parent or guardian or will achieve independence.

(C) Whether the parent or guardian and nonminor dependent were actively involved in the development of the case plan.

(D) Whether the social worker or probation officer has provided reasonable services designed to aid the parent or guardian to overcome the problems that led to the initial removal of the nonminor dependent.

(E) The extent of progress the parents or guardian have made toward alleviating or mitigating the causes necessitating placement in foster care.

(F) Whether the nonminor dependent and parent, parents, or guardian are in agreement with the continuation of reunification services.

(G) Whether continued reunification services are in the best interest of the nonminor dependent.

(H) Whether there is a substantial probability that the nonminor dependent will be able to safely reside in the home of the parent or guardian by the next review hearing date.

(I) The efforts to maintain the nonminor s connections with caring and permanently committed adults.

(J) The agency s compliance with the nonminor dependent s transitional independent living case plan, including efforts to finalize the nonminor s permanent plan and prepare the nonminor dependent for independence.

(K) The progress in providing the information and documents to the nonminor dependent as described in Section 391.

(2) The court shall inquire about the progress being made to provide a permanent home for the nonminor, shall consider the safety of the nonminor dependent, and shall determine all of the following:

(A) The continuing necessity for, and appropriateness of, the placement.

(B) Whether the agency has made reasonable efforts to maintain relationships between the nonminor dependent and individuals who are important to the nonminor dependent.

(C) The extent of the agency s compliance with the case plan in making reasonable efforts, or, in the case of an Indian child, active efforts as described in Section 361.7, to create a safe home of the parent or guardian for the nonminor to reside in or to complete whatever steps are necessary to finalize the permanent placement of the nonminor dependent.

(D) The extent of the agency s compliance with the nonminor dependent s transitional independent living case plan, including efforts to finalize the youth s permanent plan and prepare the nonminor dependent for independence.

(E) The adequacy of services provided to the parent or guardian and to the nonminor dependent. The court shall consider the progress in providing the information and documents to the nonminor dependent as described in Section 391. The court shall also consider the need for, and progress in providing, the assistance and services described in Section 391.

(F) The extent of progress the parents or legal guardians have made toward alleviating or mitigating the causes necessitating placement in foster care.

(G) The likely date by which the nonminor dependent may safely reside in the home of the parent or guardian or, if the court is terminating reunification services, the likely date by which it is anticipated the nonminor dependent will achieve independence, or, for an Indian child, in consultation with the child s tribe, placed for tribal customary adoption.

(H) Whether the agency has made reasonable efforts as required in subparagraph (D) of paragraph (1) of subdivision (a) of Section 366 to establish or maintain the nonminor dependent s relationship with his or her siblings who are under the juvenile court s jurisdiction.

(I) The services needed to assist the nonminor dependent to make the transition from foster care to independent living.

(J) Whether or not reasonable efforts to make and finalize a permanent placement for the nonminor have been made.

(3) If the court determines that a nonminor dependent may safely reside in the home of the parent or former guardian, the court may order the nonminor dependent to return to the family home. After the nonminor dependent returns to the family home, the court may terminate jurisdiction and proceed under applicable provisions of Section 391 or continue jurisdiction as a nonminor under subdivision (a) of Section 303 and hold hearings as follows:

(A) At every hearing for a nonminor dependent residing in the home of the parent or guardian, the court shall set a hearing within six months of the previous hearing. The court shall advise the parties of their right to be present. At least 10 calendar days prior to the hearing, the social worker or probation officer shall file a report with the court describing the services offered to the family and the progress made by the family in eliminating the conditions or factors requiring court supervision. The report shall address all of the following:

(i) Whether the parent or guardian and the nonminor dependent were actively involved in the development of the case plan.

(ii) Whether the social worker or probation officer has provided reasonable services to eliminate the need for court supervision.

(iii) The progress of providing information and documents to the nonminor dependent as described in Section 391.

(B) The court shall inquire about progress being made, shall consider the safety of the nonminor dependent, and shall determine all of the following:

(i) The continuing need for court supervision.

(ii) The extent of the agency s compliance with the case plan in making reasonable efforts to maintain a safe family home for the nonminor dependent.

(C) If the court finds that court supervision is no longer necessary, the court shall terminate jurisdiction under applicable provisions of Section 391.

(e) For a nonminor dependent who is no longer receiving court-ordered family reunification services and is in a permanent plan of planned permanent living arrangement, at the review hearing held every six months pursuant to subdivision (d) of Section 366.3, the reviewing body shall inquire about the progress being made to provide permanent connections with caring, committed adults for the nonminor dependent, shall consider the safety of the nonminor, shall consider the Transitional Independent Living Case Plan, and shall determine all of the following:

(1) The continuing necessity for, and appropriateness of, the placement.

(2) The continuing appropriateness and extent of compliance with the permanent plan for the nonminor dependent, including efforts to identify and maintain relationships with individuals who are important to the nonminor dependent.

(3) The extent of the agency s compliance with the nonminor dependent s transitional independent living case plan, including whether or not reasonable efforts have been made to make and finalize the youth s permanent plan and prepare the nonminor dependent for independence.

(4) Whether a prospective adoptive parent has been identified and assessed as appropriate for the nonminor dependent s adoption under this section, whether the prospective adoptive parent has been informed about the terms of the written negotiated adoption assistance agreement pursuant to Section 16120, and whether adoption should be ordered as the nonminor dependent s permanent plan. If nonminor dependent adoption is ordered as the nonminor dependent s permanent plan, a hearing pursuant to subdivision (f) shall be held within 60 days. When the court orders a hearing pursuant to subdivision (f), it shall direct the agency to prepare a report that shall include the provisions of paragraph (5) of subdivision (f).

(5) For the nonminor dependent who is an Indian child, whether, in consultation with the nonminor s tribe, the nonminor should be placed for tribal customary adoption.

(6) The adequacy of services provided to the nonminor dependent. The court shall consider the progress in providing the information and documents to the nonminor dependent as described in Section 391. The court shall also consider the need for, and progress in providing, the assistance and services described in Section 391.

(7) The likely date by which it is anticipated the nonminor dependent will achieve adoption or independence.

(8) Whether the agency has made reasonable efforts as required in subparagraph (D) of paragraph (1) of subdivision (a) of Section 366 to establish or maintain the nonminor dependent s relationship with his or her siblings who are under the juvenile court s jurisdiction.

(9) The services needed to assist the nonminor dependent to make the transition from foster care to independent living.

(f) (1) At a hearing to consider a permanent plan of adoption for a nonminor dependent, the court shall read and consider the report in paragraph (5) and receive other evidence that the parties may present. A copy of the executed negotiated agreement shall be attached to the report. If the court finds pursuant to this section that nonminor dependent adoption is the appropriate permanent plan, it shall make findings and orders to do the following:

(A) Approve the adoption agreement and declare the nonminor dependent is the adopted child of the adoptive parent, and that the nonminor dependent and adoptive parents agree to assume toward each other the legal relationship of parents and child and to have all of the rights and be subject to all of the duties and responsibilities of that relationship.

(B) Declare that the birth parents of the nonminor dependent are, from the time of the adoption, relieved of all parental duties toward, and responsibility for, the adopted nonminor dependent and have no rights over the adopted nonminor dependent.

(2) If the court finds that the nonminor dependent and the prospective adoptive parent have mutually consented to the adoption, the court may enter the adoption order after it determines all of the following:

(A) Whether the notice was given as required by law.

(B) Whether the nonminor dependent and prospective adoptive parent are present for the hearing.

(C) Whether the court has read and considered the assessment prepared by the social worker or probation officer.

(D) Whether the court considered the wishes of the nonminor dependent.

(E) If the nonminor dependent is eligible, the prospective adoptive parent has signed the negotiated adoption assistance agreement pursuant to subdivision (g) of Section 16120, and whether a copy of the executed negotiated agreement is attached to the report.

(F) Whether the adoption is in the best interest of the nonminor dependent.

(3) If the court orders the establishment of the nonminor dependent adoption, it shall dismiss dependency or transitional jurisdiction.

(4) If the court does not order the establishment of the nonminor dependent adoption, the nonminor dependent shall remain in a planned permanent living arrangement subject to periodic review of the juvenile court pursuant to this section.

(5) At least 10 calendar days before the hearing, the social worker or probation officer shall file a report with the court and provide a copy of the report to all parties. The report shall describe the following:

(A) Whether or not the nonminor dependent has any developmental disability and whether the proposed adoptive parent is suitable to meet the needs of the nonminor dependent.

(B) The length and nature of the relationship between the prospective adoptive parent and the nonminor dependent, including whether the prospective adoptive parent has been determined to have been established as the nonminor s permanent connection.

(C) Whether the nonminor dependent has been determined to be eligible for the adoption assistance program, and if so, whether the prospective adoptive parent has signed the negotiated adoption assistance agreement pursuant to subdivision (g) of Section 16120.

(D) Whether a copy of the executed negotiated agreement is attached to the report.

(E) Whether criminal background clearances were completed for the prospective adoptive parent as required by Section 671(a)(2)(A) and (c) of Title 42 of the United States Code.

(F) Whether the prospective adoptive parent who is married and not legally separated from that spouse has the consent of the spouse, provided that the spouse is capable of giving that consent.

(G) Whether the adoption of the nonminor dependent is in the best interests of the nonminor dependent and the prospective adoptive parent.

(H) Whether the nonminor dependent and the prospective adoptive parent have mutually consented to the adoption.

(6) The social worker or probation officer shall serve written notice of the hearing in the manner and to the persons set forth in Section 295, including the prospective adoptive parent or parents, except that notice to the nonminor s birth parents is not required.

(7) Nothing in this section shall prevent a nonminor dependent from filing an adoption petition pursuant to Section 9300 of the Family Code.

(g) Each licensed foster family agency shall submit reports for each nonminor dependent in its care to the court concerning the continuing appropriateness and extent of compliance with the nonminor dependent s permanent plan, the extent of compliance with the transitional independent living case plan, and the type and adequacy of services provided to the nonminor dependent. The report shall document that the nonminor has received all the information and documentation described in paragraph (2) of subdivision (e) of Section 391. If the court is considering terminating dependency jurisdiction for a nonminor dependent it shall first hold a hearing pursuant to Section 391.

(Amended by Stats. 2013, Ch. 487, Sec. 1. Effective January 1, 2014.)



366.32

(a) With respect to a nonminor dependent, as defined in subdivision (v) of Section 11400, who has a permanent plan of long-term foster care that was ordered pursuant to Section 366.21, 366.22, 366.25, or 366.26, the court may continue jurisdiction of the nonminor as a nonminor dependent of the juvenile court or may dismiss dependency jurisdiction pursuant to Section 391.

(b) If the court continues dependency jurisdiction of the nonminor as a nonminor dependent of the juvenile court, the court shall order the development of a planned permanent living arrangement under a mutual agreement, as described in subdivision (u) of Section 11400, which may include continued placement with the current caregiver or another licensed or approved caregiver or in a supervised independent living placement, as defined in subdivision (w) of Section 11400, consistent with the youth s Transitional Independent Living Case Plan. At the request of the nonminor dependent who has an established relationship with an adult determined to be the nonminor dependent s permanent connection, the court may order nonminor dependent adoption pursuant to subdivision (f) of Section 366.31 as the nonminor dependent s permanent plan.

(c) If the court terminates its dependency jurisdiction over a nonminor dependent pursuant to subdivision (a), it shall retain general jurisdiction over the youth pursuant to Section 303. If the court has dismissed dependency jurisdiction pursuant to subdivision (d) of Section 391, the nonminor, who has not attained 21 years of age, may subsequently file a petition pursuant to subdivision (e) of Section 388 to have dependency jurisdiction resumed and the court may vacate its previous order dismissing dependency jurisdiction over the nonminor dependent.

(Added by Stats. 2012, Ch. 846, Sec. 27. Effective January 1, 2013.)



366.35

(a) The implementation and operation of the amendments to subparagraph (B) of paragraph (1) of subdivision (a) of Section 366, subdivision (g) of Section 366.1, subdivisions (c) and (g) of Section 366.21, subdivision (a) of Section 366.22, subdivision (a) of Section 366.25, paragraph (3) of, and subparagraph (A) of paragraph (4) of, subdivision (c) of Section 366.26, paragraphs (2) and (3) of subdivision (e) of Section 366.3, and subdivision (i) of Section 16501.1 enacted at the 2005 06 Regular Session shall be phased in, consistent with the child s best interests, as follows:

(1) The first phase of expansion shall apply to a child who is 10 years of age or older and placed with a nonrelative for six months or longer.

(2) The second phase of expansion shall apply to a child who is 10 years of age or older and placed with a nonrelative or in permanent placement relative care for six months or longer.

(3) The final phase of expansion shall apply to a child who is 10 years of age or older and who has been in out-of-home placement for six months or longer.

(b) All phases of subdivision (a) shall be subject to appropriation through the budget process. Those appropriations shall apply only to the state s share of costs. Counties shall remain responsible for their nonfederal share of costs.

(Amended by Stats. 2008, Ch. 482, Sec. 8. Effective January 1, 2009.)



366.4

(a) Any minor for whom a guardianship has been established resulting from the selection or implementation of a permanency plan pursuant to Section 366.26, or for whom a related guardianship has been established pursuant to Section 360, or, on and after the date that the director executes a declaration pursuant to Section 11217, a nonminor who is receiving Kin-GAP payments pursuant to Section 11363 or 11386, or, on or after January 1, 2012, a nonminor former dependent child of the juvenile court who is receiving AFDC-FC benefits pursuant to Section 11405, is within the jurisdiction of the juvenile court. For those minors, Part 2 (commencing with Section 1500) of Division 4 of the Probate Code, relating to guardianship, shall not apply. If no specific provision of this code or the California Rules of Court is applicable, the provisions applicable to the administration of estates under Part 4 (commencing with Section 2100) of Division 4 of the Probate Code govern so far as they are applicable to like situations.

(b) Nonrelated legal guardians of the person of a guardianship pursuant to Section 360 or 366.26 shall be exempt from the provisions of Sections 2850 and 2851 of the Probate Code.

(Amended by Stats. 2011, Ch. 459, Sec. 9. Effective October 4, 2011.)



366.5

The dependency jurisdiction shall be suspended for a child whom the juvenile court declares to be a dual status child based on the joint assessment and recommendation of the county probation department and the child welfare services department pursuant to subparagraph (A) of paragraph (5) of subdivision (e) of Section 241.1. The suspension shall be in effect while the child is a ward of the court. If the jurisdiction established pursuant to Section 601 or 602 is terminated without the need for continued dependency proceedings concerning the child, the juvenile court shall terminate the child s dual status. If the termination of the Section 601 or 602 jurisdiction is likely and reunification of the child with his or her parent or guardian would be detrimental to the child, the county probation department and child welfare services department shall jointly assess and produce a recommendation regarding whether the court s dependency jurisdiction shall be resumed.

(Added by Stats. 2004, Ch. 468, Sec. 3. Effective January 1, 2005.)



367

(a) Whenever a person has been adjudged a dependent child of the juvenile court and has been committed or otherwise disposed of as provided in this chapter for the care of dependent children of the juvenile court, the court may order that the dependent child be detained in a suitable place designated as the court deems fit until the execution of the order of commitment or of other disposition.

(b) In any case in which a child is detained for more than 15 days pending the execution of the order of commitment or of any other disposition, the court shall periodically review the case to determine whether the delay is reasonable. These periodic reviews shall be held at least every 15 days, commencing from the time the child was initially detained pending the execution of the order of commitment or of any other disposition, and during the course of each review the court shall inquire regarding the action taken by the social worker to carry out its order, the reasons for the delay, and the effect of the delay upon the child.

(Amended by Stats. 2001, Ch. 854, Sec. 71. Effective January 1, 2002.)



368

In a case where the residence of a dependent child of the juvenile court is out of the state and in another state or foreign country, or in a case where that child is a resident of this state but his or her parents, relatives, guardian, or person charged with his or her custody is in another state, the court may order that child sent to his or her parents, relatives, or guardian, or to the person charged with his or her custody, or, if the child is a resident of a foreign country, to an official of a juvenile court of that foreign country or an agency of a country authorized to accept the child, and in that case may order transportation and accommodation furnished, with or without an attendant, as the court deems necessary. If the court deems an attendant necessary, the court may order the social worker or other suitable person to serve as the attendant. The social worker shall authorize the necessary expenses of the child and of the attendant and claims therefor shall be audited, allowed and paid in the same manner as other county claims.

(Amended by Stats. 1998, Ch. 1054, Sec. 39. Effective January 1, 1999.)



369

(a) Whenever a person is taken into temporary custody under Article 7 (commencing with Section 305) and is in need of medical, surgical, dental, or other remedial care, the social worker may, upon the recommendation of the attending physician and surgeon or, if the person needs dental care and there is an attending dentist, the attending dentist, authorize the performance of the medical, surgical, dental, or other remedial care. The social worker shall notify the parent, guardian, or person standing in loco parentis of the person, if any, of the care found to be needed before that care is provided, and if the parent, guardian, or person standing in loco parentis objects, that care shall be given only upon order of the court in the exercise of its discretion.

(b) Whenever it appears to the juvenile court that a person concerning whom a petition has been filed with the court is in need of medical, surgical, dental, or other remedial care, and that there is no parent, guardian, or person standing in loco parentis capable of authorizing or willing to authorize the remedial care or treatment for that person, the court, upon the written recommendation of a licensed physician and surgeon or, if the person needs dental care, a licensed dentist, and after due notice to the parent, guardian, or person standing in loco parentis, if any, may make an order authorizing the performance of the necessary medical, surgical, dental, or other remedial care for that person.

(c) Whenever a dependent child of the juvenile court is placed by order of the court within the care and custody or under the supervision of a social worker of the county where the dependent child resides and it appears to the court that there is no parent, guardian, or person standing in loco parentis capable of authorizing or willing to authorize medical, surgical, dental, or other remedial care or treatment for the dependent child, the court may, after due notice to the parent, guardian, or person standing in loco parentis, if any, order that the social worker may authorize the medical, surgical, dental, or other remedial care for the dependent child, by licensed practitioners, as necessary.

(d) Whenever it appears that a child otherwise within subdivision (a), (b), or (c) requires immediate emergency medical, surgical, or other remedial care in an emergency situation, that care may be provided by a licensed physician and surgeon or, if the child needs dental care in an emergency situation, by a licensed dentist, without a court order and upon authorization of a social worker. The social worker shall make reasonable efforts to obtain the consent of, or to notify, the parent, guardian, or person standing in loco parentis prior to authorizing emergency medical, surgical, dental, or other remedial care. Emergency situation, for the purposes of this subdivision means a child requires immediate treatment for the alleviation of severe pain or an immediate diagnosis and treatment of an unforeseeable medical, surgical, dental, or other remedial condition or contagious disease which if not immediately diagnosed and treated, would lead to serious disability or death.

(e) In any case in which the court orders the performance of any medical, surgical, dental, or other remedial care pursuant to this section, the court may also make an order authorizing the release of information concerning that care to social workers, parole officers, or any other qualified individuals or agencies caring for or acting in the interest and welfare of the child under order, commitment, or approval of the court.

(f) Nothing in this section shall be construed as limiting the right of a parent, guardian, or person standing in loco parentis, who has not been deprived of the custody or control of the child by order of the court, in providing any medical, surgical, dental, or other remedial treatment recognized or permitted under the laws of this state.

(g) The parent of a person described in this section may authorize the performance of medical, surgical, dental, or other remedial care provided for in this section notwithstanding his or her age or marital status. In nonemergency situations, the parent authorizing the care shall notify the other parent prior to the administration of that care.

(h) Nothing in this section shall be construed as limiting the rights of dependent children, pursuant to Chapter 3 (commencing with Section 6920) of Part 4 of Division 11 of the Family Code, to consent to, among other things, the diagnosis and treatment of sexual assault, medical care relating to the prevention or treatment of pregnancy, including contraception, abortion, and prenatal care, treatment of infectious, contagious, or communicable diseases, mental health treatment, and treatment for alcohol and drug abuse. If a dependent child is 12 years of age or older, his or her social worker is authorized to inform the child of his or her right as a minor to consent to and receive those health services, as necessary. Social workers are authorized to provide dependent children access to age-appropriate, medically accurate information about sexual development, reproductive health, and prevention of unplanned pregnancies and sexually transmitted infections.

(Amended by Stats. 2013, Ch. 338, Sec. 1. Effective January 1, 2014.)



369.5

(a) If a child is adjudged a dependent child of the court under Section 300 and the child has been removed from the physical custody of the parent under Section 361, only a juvenile court judicial officer shall have authority to make orders regarding the administration of psychotropic medications for that child. The juvenile court may issue a specific order delegating this authority to a parent upon making findings on the record that the parent poses no danger to the child and has the capacity to authorize psychotropic medications. Court authorization for the administration of psychotropic medication shall be based on a request from a physician, indicating the reasons for the request, a description of the child s diagnosis and behavior, the expected results of the medication, and a description of any side effects of the medication. On or before July 1, 2000, the Judicial Council shall adopt rules of court and develop appropriate forms for implementation of this section.

(b) (1) In counties in which the county child welfare agency completes the request for authorization for the administration of psychotropic medication, the agency is encouraged to complete the request within three business days of receipt from the physician of the information necessary to fully complete the request.

(2) Nothing in this subdivision is intended to change current local practice or local court rules with respect to the preparation and submission of requests for authorization for the administration of psychotropic medication.

(c) Within seven court days from receipt by the court of a completed request, the juvenile court judicial officer shall either approve or deny in writing a request for authorization for the administration of psychotropic medication to the child, or shall, upon a request by the parent, the legal guardian, or the child s attorney, or upon its own motion, set the matter for hearing.

(d) Psychotropic medication or psychotropic drugs are those medications administered for the purpose of affecting the central nervous system to treat psychiatric disorders or illnesses. These medications include, but are not limited to, anxiolytic agents, antidepressants, mood stabilizers, antipsychotic medications, anti-Parkinson agents, hypnotics, medications for dementia, and psychostimulants.

(e) Nothing in this section is intended to supersede local court rules regarding a minor s right to participate in mental health decisions.

(f) This section shall not apply to nonminor dependents, as defined in subdivision (v) of Section 11400.

(Amended by Stats. 2012, Ch. 846, Sec. 28. Effective January 1, 2013.)



370

The juvenile court may, in any case before it in which a petition has been filed as provided in Article 7 (commencing with Section 305), order that the social worker obtain the services of those psychiatrists, psychologists, or other clinical experts as may be required to assist in determining the appropriate treatment of the child and as may be required in the conduct or implementation of that treatment. Payment for those services shall be a charge against the county.

(Amended by Stats. 1998, Ch. 1054, Sec. 41. Effective January 1, 1999.)






ARTICLE 11. Dependent Children—Transfer of Cases Between Counties

375

(a) Whenever a petition is filed in the juvenile court of a county other than the residence of the person named in the petition, or whenever, subsequent to the filing of a petition in the juvenile court of the county where that minor resides, the residence of the person who would be legally entitled to the custody of the minor were it not for the existence of a court order issued pursuant to this chapter is changed to another county, the entire case may be transferred to the juvenile court of the county where that person then resides at any time after the court has made a finding of the facts upon which it has exercised its jurisdiction over the minor, and the juvenile court of the county where that person then resides shall take jurisdiction of the case upon the receipt and filing of the finding of the facts upon which the court exercised its jurisdiction and an order transferring the case.

(b) (1) Whenever a minor under the dependency jurisdiction or transition jurisdiction of the juvenile court attains 18 years of age and remains under the court s jurisdiction as a nonminor dependent, as defined in subdivision (v) of Section 11400, the residence of the nonminor dependent may be changed to another county if the court finds that the nonminor dependent meets the conditions of subdivision (f) of Section 17.1. The entire case may be transferred to the juvenile court of the county where the nonminor dependent then resides at any time after the court has made a finding of the facts upon which the court has exercised its jurisdiction over the nonminor. The juvenile court of the county where a nonminor then resides shall take jurisdiction of the case upon the receipt and filing of that finding and an order transferring the case.

(2) Whenever a petition pursuant to subdivision (e) of Section 388 is submitted in the juvenile court of a county other than the county that retained general jurisdiction under subdivision (b) of Section 303 of the nonminor dependent, as defined in subdivision (v) of Section 11400, the residence of the nonminor dependent may be changed to another county if the nonminor dependent meets the conditions of subdivision (g) of Section 17.1. The entire case may be transferred to the juvenile court of the county where the nonminor dependent then resides at any time after the county that retained general jurisdiction has granted the petition and resumed dependency jurisdiction, or has assumed or resumed transition jurisdiction. The juvenile court of the county where the nonminor then resides shall take jurisdiction of the case upon the receipt and filing of the finding of the facts upon which the court exercised its jurisdiction over the nonminor and an order transferring the case.

(Amended by Stats. 2012, Ch. 846, Sec. 29. Effective January 1, 2013.)



376

The expense of the transfer and all expenses in connection with the transfer and for the support and maintenance of such person shall be paid from the county treasury of the court ordering the transfer until the receipt and filing of the finding and order of transfer in the juvenile court of the transferee county.

The judge shall inquire into the financial condition of such person and of the parent, parents, guardian, or other person charged with his support and maintenance, and if he finds such person, parent, parents, guardian, or other person able, in whole or in part, to pay the expense of such transfer, he shall make a further order requiring such person, parent, parents, guardian, or other person to repay to the county such part, or all, of such expense of transfer as, in the opinion of the court, is proper. Such repayment shall be made to the probation officer who shall keep suitable accounts of such expenses and repayments and shall deposit all such collections in the county treasury.

(Added by Stats. 1976, Ch. 1068.)



377

Whenever a case is transferred as provided in Section 375, the order of transfer shall recite each and all of the findings, orders, or modification of orders that have been made in the case, and shall include the name and address of the legal residence of the parent or guardian of the minor. All papers contained in the file shall be transferred to the county where such person resides. A copy of the order of transfer and of the findings of fact as required in Section 375 shall be kept in the file of the transferring county.

(Added by Stats. 1976, Ch. 1068.)



378

Whenever an order of transfer from another county is filed with the clerk of any juvenile court, the clerk shall place the transfer order on the calendar of the court, and it shall have precedence over all actions and civil proceedings not specifically given precedence by other provisions of law and shall be heard by the court at the earliest possible moment following the filing of the order.

(Added by Stats. 1976, Ch. 1068.)



379

In any action under the provisions of this article in which the residence of a minor person is determined, both the county in which the court is situated and any other county which, as a result of the determination of residence, might be determined to be the county of residence of the minor person, shall be considered to be parties in the action and shall have the right to appeal any order by which residence of the minor person is determined.

(Added by Stats. 1976, Ch. 1068.)



380

Any person adjudged to be a dependent child of the juvenile court may be permitted by order of the court to reside in a county other than the county of his or her legal residence, and the court shall retain jurisdiction over that person.

Whenever a dependent child of the juvenile court is permitted to reside in a county other than the county of his or her legal residence, he or she may be placed under the supervision of the social worker of the county of actual residence, with the consent of the social worker. The dependent child shall comply with the instructions of the social worker and upon failure to do so shall be returned to the county of his or her legal residence for further hearing and order of the court.

(Amended by Stats. 1998, Ch. 1054, Sec. 42. Effective January 1, 1999.)






ARTICLE 12. Dependent Children—Modification of Juvenile Court Judgments and Orders

385

Any order made by the court in the case of any person subject to its jurisdiction may at any time be changed, modified, or set aside, as the judge deems meet and proper, subject to such procedural requirements as are imposed by this article.

(Added by Stats. 1976, Ch. 1068.)



386

No order changing, modifying, or setting aside a previous order of the juvenile court shall be made either in chambers, or otherwise, unless prior notice of the application therefor has been given by the judge or the clerk of the court to the social worker and to the child s counsel of record, or, if there is no counsel of record, to the child and his or her parent or guardian.

(Amended by Stats. 1998, Ch. 1054, Sec. 43. Effective January 1, 1999.)



387

(a) An order changing or modifying a previous order by removing a child from the physical custody of a parent, guardian, relative, or friend and directing placement in a foster home, or commitment to a private or county institution, shall be made only after noticed hearing upon a supplemental petition.

(b) The supplemental petition shall be filed by the social worker in the original matter and shall contain a concise statement of facts sufficient to support the conclusion that the previous disposition has not been effective in the rehabilitation or protection of the child or, in the case of a placement with a relative, sufficient to show that the placement is not appropriate in view of the criteria in Section 361.3.

(c) Notwithstanding subdivision (a), dependency jurisdiction shall be resumed for a child as to whom dependency jurisdiction has been suspended pursuant to Section 366.5 if the jurisdiction established pursuant to Section 601 or 602 is terminated and if, after the issuance of a joint assessment pursuant to Section 366.5, the court determines that the court s dependency jurisdiction should be resumed.

(d) Upon the filing of the supplemental petition, the clerk of the juvenile court shall immediately set the same for hearing within 30 days, and the social worker shall cause notice thereof to be served upon the persons and in the manner prescribed by Sections 290.1 and 291.

(e) An order for the detention of the child pending adjudication of the petition may be made only after a hearing is conducted pursuant to Article 7 (commencing with Section 305).

(Amended by Stats. 2005, Ch. 22, Sec. 215. Effective January 1, 2006.)



388

(a) (1) Any parent or other person having an interest in a child who is a dependent child of the juvenile court or a nonminor dependent as defined in subdivision (v) of Section 11400, or the child himself or herself or the nonminor dependent through a properly appointed guardian may, upon grounds of change of circumstance or new evidence, petition the court in the same action in which the child was found to be a dependent child of the juvenile court or in which a guardianship was ordered pursuant to Section 360 for a hearing to change, modify, or set aside any order of court previously made or to terminate the jurisdiction of the court. The petition shall be verified and, if made by a person other than the child or the nonminor dependent shall state the petitioner s relationship to or interest in the child or the nonminor dependent and shall set forth in concise language any change of circumstance or new evidence that is alleged to require the change of order or termination of jurisdiction.

(2) When any party, including a child who is a dependent of the juvenile court, petitions the court prior to an order terminating parental rights, to modify the order that reunification services were not needed pursuant to paragraphs (4), (5), and (6) of subdivision (b) of Section 361.5, or to modify any orders related to custody or visitation of the subject child, and the court orders a hearing pursuant to subdivision (d), the court shall modify the order that reunification services were not needed pursuant to paragraphs (4), (5), and (6) of subdivision (b) of Section 361.5, or any orders related to the custody or visitation of the child for whom reunification services were not ordered pursuant to paragraphs (4), (5), and (6) of subdivision (b) of Section 361.5, only if the court finds by clear and convincing evidence that the proposed change is in the best interests of the child.

(b) Any person, including a child or the nonminor dependent who is a dependent of the juvenile court, may petition the court to assert a relationship as a sibling related by blood, adoption, or affinity through a common legal or biological parent to a child who is, or is the subject of a petition for adjudication as, a dependent of the juvenile court, and may request visitation with the dependent child, placement with or near the dependent child, or consideration when determining or implementing a case plan or permanent plan for the dependent child or make any other request for an order which may be shown to be in the best interest of the dependent child. The court may appoint a guardian ad litem to file the petition for the dependent child asserting the sibling relationship if the court determines that the appointment is necessary for the best interests of the dependent child. The petition shall be verified and shall set forth the following:

(1) Through which parent he or she is related to the dependent child.

(2) Whether he or she is related to the dependent child by blood, adoption, or affinity.

(3) The request or order that the petitioner is seeking.

(4) Why that request or order is in the best interest of the dependent child.

(c) (1) Any party, including a child who is a dependent of the juvenile court, may petition the court, prior to the hearing set pursuant to subdivision (f) of Section 366.21 for a child described by subparagraph (A) of paragraph (1) of subdivision (a) of Section 361.5, or prior to the hearing set pursuant to subdivision (e) of Section 366.21 for a child described by subparagraph (B) or (C) of paragraph (1) of subdivision (a) of Section 361.5, to terminate court-ordered reunification services provided under subdivision (a) of Section 361.5 only if one of the following conditions exists:

(A) It appears that a change of circumstance or new evidence exists that satisfies a condition set forth in subdivision (b) or (e) of Section 361.5 justifying termination of court-ordered reunification services.

(B) The action or inaction of the parent or guardian creates a substantial likelihood that reunification will not occur, including, but not limited to, the parent s or guardian s failure to visit the child, or the failure of the parent or guardian to participate regularly and make substantive progress in a court-ordered treatment plan.

(2) In determining whether the parent or guardian has failed to visit the child or participate regularly or make progress in the treatment plan, the court shall consider factors that include but are not limited to, the parent s or guardian s incarceration, institutionalization, detention by the United States Department of Homeland Security, deportation, or participation in a court-ordered residential substance abuse treatment program.

(3) The court shall terminate reunification services during the above-described time periods only upon a finding by a preponderance of evidence that reasonable services have been offered or provided, and upon a finding of clear and convincing evidence that one of the conditions in subparagraph (A) or (B) of paragraph (1) exists.

(4) Any party, including a nonminor dependent, as defined in subdivision (v) of Section 11400, may petition the court prior to the review hearing set pursuant to subdivision (d) of Section 366.31 to terminate the continuation of court-ordered family reunification services for a nonminor dependent who has attained 18 years of age. The court shall terminate family reunification services to the parent or guardian if the nonminor dependent or parent or guardian are not in agreement that the continued provision of court-ordered family reunification services is in the best interests of the nonminor dependent.

(5) If the court terminates reunification services, it shall order that a hearing pursuant to Section 366.26 be held within 120 days. On and after January 1, 2012, a hearing pursuant to Section 366.26 shall not be ordered if the child is a nonminor dependent. The court may order a nonminor dependent who is otherwise eligible to AFDC-FC benefits pursuant to Section 11403 to remain in a planned, permanent living arrangement.

(d) If it appears that the best interests of the child or the nonminor dependent may be promoted by the proposed change of order, modification of reunification services, custody, or visitation orders concerning a child for whom reunification services were not ordered pursuant to paragraphs (4), (5), and (6) of subdivision (b) of Section 361.5, recognition of a sibling relationship, termination of jurisdiction, or clear and convincing evidence supports revocation or termination of court-ordered reunification services, the court shall order that a hearing be held and shall give prior notice, or cause prior notice to be given, to the persons and in the manner prescribed by Section 386, and, in those instances in which the manner of giving notice is not prescribed by those sections, then in the manner the court prescribes.

(e) (1) On and after January 1, 2012, a nonminor who attained 18 years of age while subject to an order for foster care placement and, commencing January 1, 2012, who has not attained 19 years of age, or, commencing January 1, 2013, 20 years of age, or, commencing January 1, 2014, 21 years of age, or as described in Section 10103.5, for whom the court has dismissed dependency jurisdiction pursuant to Section 391, or delinquency jurisdiction pursuant to Section 607.2, or transition jurisdiction pursuant to Section 452, but has retained general jurisdiction under subdivision (b) of Section 303, or the county child welfare services, probation department, or tribal placing agency on behalf of the nonminor, may petition the court in the same action in which the child was found to be a dependent or delinquent child of the juvenile court, for a hearing to resume the dependency jurisdiction over a former dependent or to assume or resume transition jurisdiction over a former delinquent ward pursuant to Section 450. The petition shall be filed within the period that the nonminor is of the age described in this paragraph. If the nonminor has completed the voluntary reentry agreement, as described in subdivision (z) of Section 11400, with the placing agency, the agency shall file the petition on behalf of the nonminor within 15 judicial days of the date the agreement was signed unless the nonminor elects to file the petition at an earlier date.

(2) (A) The petition to resume jurisdiction may be filed in the juvenile court that retains general jurisdiction under subdivision (b) of Section 303, or the petition may be submitted to the juvenile court in the county where the youth resides and forwarded to the juvenile court that retained general jurisdiction and filed with that court. The juvenile court having general jurisdiction under Section 303 shall receive the petition from the court where the petition was submitted within five court days of its submission, if the petition is filed in the county of residence. The juvenile court that retained general jurisdiction shall order that a hearing be held within 15 judicial days of the date the petition was filed if there is a prima facie showing that the nonminor satisfies the following criteria:

(i) He or she was previously under juvenile court jurisdiction, subject to an order for foster care placement when he or she attained 18 years of age, and has not attained the age limits described in paragraph (1).

(ii) He or she intends to satisfy at least one of the conditions set forth in paragraphs (1) to (5), inclusive, of subdivision (b) of Section 11403.

(iii) He or she wants assistance either in maintaining or securing appropriate supervised placement, or is in need of immediate placement and agrees to supervised placement pursuant to the voluntary reentry agreement as described in subdivision (z) of Section 11400.

(B) Upon ordering a hearing, the court shall give prior notice, or cause prior notice to be given, to the persons and by the means prescribed by Section 386, except that notice to parents or former guardians shall not be provided unless the nonminor requests, in writing on the face of the petition, notice to the parents or former guardians.

(3) The Judicial Council, by January 1, 2012, shall adopt rules of court to allow for telephonic appearances by nonminor former dependents or delinquents in these proceedings, and for telephonic appearances by nonminor dependents in any proceeding in which the nonminor dependent is a party, and he or she declines to appear and elects a telephonic appearance.

(4) Prior to the hearing on a petition to resume dependency jurisdiction or to assume or resume transition jurisdiction, the court shall order the county child welfare or probation department to prepare a report for the court addressing whether the nonminor intends to satisfy at least one of the criteria set forth in subdivision (b) of Section 11403. When the recommendation is for the nonminor dependent to be placed in a setting where minor dependents also reside, the results of a background check of the petitioning nonminor conducted pursuant to Section 16504.5, may be used by the placing agency to determine appropriate placement options for the nonminor. The existence of a criminal conviction is not a bar to eligibility for reentry or resumption of dependency jurisdiction or the assumption or resumption of transition jurisdiction over a nonminor.

(5) (A) The court shall resume dependency jurisdiction over a former dependent or assume or resume transition jurisdiction over a former delinquent ward pursuant to Section 450, and order that the nonminor s placement and care be under the responsibility of the county child welfare services department, the probation department, tribe, consortium of tribes, or tribal organization, if the court finds all of the following:

(i) The nonminor was previously under juvenile court jurisdiction subject to an order for foster care placement when he or she attained 18 years of age.

(ii) The nonminor has not attained the age limits described in paragraph (1).

(iii) Reentry and remaining in foster care are in the nonminor s best interests.

(iv) The nonminor intends to satisfy, and agrees to satisfy, at least one of the criteria set forth in paragraphs (1) to (5), inclusive, of subdivision (b) of Section 11403, and demonstrates his or her agreement to placement in a supervised setting under the placement and care responsibility of the placing agency and to satisfy the criteria by signing the voluntary reentry agreement as described in subdivision (z) of Section 11400.

(B) In no event shall the court grant a continuance that would cause the hearing to resume dependency jurisdiction or to assume or resume transition jurisdiction to be completed more than 120 days after the date the petition was filed.

(C) The agency made responsible for the nonminor s placement and care pursuant to subparagraph (A) shall prepare a new transitional independent living case plan within 60 calendar days from the date the nonminor signed the voluntary reentry agreement as described in subdivision (z) of Section 11400 and submit it to the court for the review hearing under Section 366.31, to be held within 70 days of the resumption of dependency jurisdiction or assumption or resumption of transition jurisdiction. In no event shall the review hearing under Section 366.3 be held more than 170 calendar days from the date the nonminor signed the voluntary reentry agreement.

(Amended by Stats. 2012, Ch. 846, Sec. 30.5. Effective January 1, 2013.)



388.1

(a) On and after January 1, 2014, a nonminor who has not attained 21 years of age may petition the court in which he or she was previously found to be a dependent or delinquent child of the juvenile court for a hearing to determine whether to assume dependency jurisdiction over the nonminor, if he or she meets either of the following descriptions:

(1) He or she is a nonminor former dependent, as defined in subdivision (aa) of Section 11400, who received aid after attaining 18 years of age under Kin-GAP pursuant to Article 4.5 (commencing with Section 11360) or Article 4.7 (commencing with Section 11385) of Chapter 2 of Part 3 of Division 9, or pursuant to subdivision (e) of Section 11405, and whose former guardian or guardians died after the nonminor attained 18 years of age, but before he or she attains 21 years of age.

(2) He or she is a nonminor who received adoption assistance payments after attaining 18 years of age pursuant to Chapter 2.1 (commencing with Section 16115) of Part 4 of Division 9 and his or her adoptive parent or parents died after the nonminor attained 18 years of age, but before he or she attains 21 years of age.

(b) (1) The petition to assume jurisdiction may be filed in either of the following:

(A) The juvenile court that established the guardianship pursuant to Section 360, Section 366.26, or subdivision (d) of Section 728.

(B) The juvenile court that had jurisdiction over the minor or nonminor dependent when his or her adoption was finalized.

(2) A nonminor described in subdivision (a) may submit a petition to assume dependency jurisdiction to the juvenile court in the county where he or she resides. A petition submitted pursuant to this paragraph shall, within five days of submission, be forwarded to the court that had jurisdiction over the child at the time of the guardianship or adoption. The clerk of the court that had jurisdiction over the child at the time of the guardianship or adoption shall file the petition within one judicial day of receipt.

(c) (1) The juvenile court in which the petition was filed shall order a hearing to be held within 15 judicial days of the date the petition was filed if there is a prima facie showing that the nonminor satisfies the all of the following criteria:

(A) He or she was a minor under juvenile court jurisdiction at the time of the establishment of a guardianship pursuant to Section 360, Section 366.26, or subdivision (d) of Section 728, or he or she was a minor or nonminor dependent when his or her adoption was finalized.

(B) His or her guardian or guardians, or adoptive parent or parents, as applicable, died after the nonminor attained 18 years of age, but before he or she attained 21 years of age.

(C) He or she intends to satisfy at least one of the conditions set forth in paragraphs (1) to (5), inclusive, of subdivision (b) of Section 11403.

(D) He or she is requesting assistance in maintaining or securing appropriate supervised placement, or needs immediate placement and agrees to supervised placement pursuant to the voluntary reentry agreement described in subdivision (z) of Section 11400.

(2) Upon ordering a hearing, the court shall give prior notice, or cause prior notice to be given, to the nonminor, the appropriate child welfare agency or probation department, and any other person requested by the nonminor in the petition.

(3) Pursuant to applicable rules of court, the juvenile court shall allow for telephonic appearances by the nonminor in these proceedings and in any proceeding in which the nonminor dependent is a party.

(4) Prior to the hearing, the court shall order the county child welfare or probation department to prepare a report for the court that addresses both of the following:

(A) The nonminor s plans to satisfy at least one of the criteria set forth in paragraphs (1) to (5), inclusive, of subdivision (b) of Section 11403.

(B) The appropriate placement setting for the nonminor. When the recommendation is for the nonminor to be placed in a setting where minor dependents also reside, the results of a background check of the petitioning nonminor conducted pursuant to Section 16504.5 may be used by the placing agency to determine appropriate placement options for him or her.

(5) The court shall assume dependency jurisdiction over a former dependent or ward, and order his or her placement and care be under the responsibility of the county child welfare services department, the probation department, tribe, consortium of tribes, or tribal organization, if the court finds all of the following:

(A) The nonminor was a minor under juvenile court jurisdiction at the time of the establishment of a guardianship pursuant to Section 360, Section 366.26, or subdivision (d) of Section 728, or he or she was a dependent at the time his or her adoption was finalized.

(B) The nonminor has not attained 21 years of age.

(C) Reentry and remaining in foster care are in the nonminor s best interests.

(D) The nonminor intends to satisfy, and agrees to satisfy, at least one of the criteria set forth in paragraphs (1) to (5), inclusive, of subdivision (b) of Section 11403, and demonstrates his or her agreement to placement in a supervised setting under the placement and care responsibility of the placing agency by signing the voluntary reentry agreement described in subdivision (z) of Section 11400.

(6) The existence of a criminal conviction is not a bar to eligibility for reentry to foster care or assumption of dependency jurisdiction over a nonminor.

(7) The court shall not grant a continuance that would cause the hearing to be completed more than 120 days after the date the petition is filed.

(d) The agency made responsible for the nonminor s placement and care pursuant to paragraph (5) of subdivision (c) shall prepare a new transitional independent living case plan within 60 calendar days of the date the nonminor signs the voluntary reentry agreement and shall submit the plan to the court for the review hearing specified in Section 366.31, to be held within 70 days of the assumption of dependency jurisdiction. The review hearing under Section 366.31 shall not be held more than 170 calendar days from the date the nonminor signs the voluntary reentry agreement.

(e) (1) A nonminor described in subdivision (a) may enter into a voluntary reentry agreement as defined in subdivision (z) of Section 11400 in order to establish eligibility for foster care benefits under subdivision (e) of Section 11401 before or after filing a petition to assume dependency jurisdiction. If the nonminor enters into a voluntary reentry agreement prior to filing the petition, the nonminor is entitled to placement and supervision pending the court s assumption of jurisdiction.

(2) If the nonminor completes a voluntary reentry agreement with a placing agency, the placing agency shall file the petition to assume dependency jurisdiction on behalf of the nonminor within 15 judicial days of the date the agreement is signed, unless the nonminor elects to file the petition at an earlier date.

(Added by Stats. 2013, Ch. 487, Sec. 2. Effective January 1, 2014.)



389

(a) In any case in which a petition has been filed with a juvenile court to commence proceedings to adjudge a person a dependent child of the court, in any case in which a person is cited to appear before a probation officer or is taken before a probation officer pursuant to Section 307, or in any case in which a minor is taken before any officer of a law enforcement agency, the person or the county probation officer may, five years or more after the jurisdiction of the juvenile court has terminated as to the person, or, in a case in which no petition is filed, five years or more after the person was cited to appear before a probation officer or was taken before a probation officer pursuant to Section 307 or was taken before any officer of a law enforcement agency, or, in any case, at any time after the person has reached the age of 18 years, petition the court for sealing of the records, including records of arrest, relating to the person s case, in the custody of the juvenile court and probation officer and any other agencies, including law enforcement agencies, and public officials as petitioner alleges, in his petition, to have custody of such records. The court shall notify the district attorney of the county and the county probation officer, if he is not the petitioner of the petition, and such district attorney or probation officer or any of their deputies or any other person having relevant evidence may testify at the hearing on the petition. If, after hearing, the court finds that since such termination of jurisdiction or action pursuant to Section 307, as the case may be, he has not been convicted of a felony or of any misdemeanor involving moral turpitude and that rehabilitation has been attained to the satisfaction of the court, it shall order sealed all records, papers, and exhibits in the person s case in the custody of the juvenile court, including the juvenile court record, minute book entries, and entries on dockets, and other records relating to the case in the custody of such other agencies and officials as are named in the order. Thereafter, the proceedings in such case shall be deemed never to have occurred, and the person may properly reply accordingly to any inquiry about the events, records of which are ordered sealed. The court shall send a copy of the order to each agency and official named therein directing the agency to seal its records and five years thereafter to destroy the sealed records. Each such agency and official shall seal records in its custody as directed by the order, shall advise the court of its compliance, and thereupon shall seal the copy of the court s order for sealing of records that it or he received. The person who is the subject of records sealed pursuant to this section may petition the superior court to permit inspection of the records by persons named in the petition, and the superior court may so order. Otherwise, except as provided in subdivision (b), such records shall not be open to inspection.

(b) In any action or proceeding based upon defamation, a court, upon a showing of good cause, may order any records sealed under this section to be opened and admitted into evidence. The records shall be confidential and shall be available for inspection only by the court, jury, parties, counsel for the parties, and any other person who is authorized by the court to inspect them. Upon the judgment in the action or proceeding becoming final, the court shall order the records sealed.

(c) Five years after a juvenile court record has been sealed, the court shall order the destruction of the sealed juvenile court record unless for good cause the court determines that the juvenile court record shall be retained. Any other agency in possession of sealed records shall destroy their records five years after the records were ordered sealed.

(Amended by Stats. 1980, Ch. 1104, Sec. 1.)



390

A judge of the juvenile court in which a petition was filed, at any time before the minor reaches the age of 21 years, may dismiss the petition or may set aside the findings and dismiss the petition if the court finds that the interests of justice and the welfare of the minor require the dismissal, and that the parent or guardian of the minor is not in need of treatment or rehabilitation.

(Amended by Stats. 1987, Ch. 1485, Sec. 50.)



391

(a) The dependency court shall not terminate jurisdiction over a nonminor unless a hearing is conducted pursuant to this section.

(b) At any hearing for a nonminor at which the court is considering termination of the jurisdiction of the juvenile court, the county welfare department shall do all of the following:

(1) Ensure that the dependent nonminor is present in court, unless the nonminor does not wish to appear in court, and elects a telephonic appearance, or document reasonable efforts made by the county welfare department to locate the nonminor when the nonminor is not available.

(2) Submit a report describing whether it is in the nonminor s best interests to remain under the court s dependency jurisdiction, which includes a recommended transitional independent living case plan for the nonminor when the report describes continuing dependency jurisdiction as being in the nonminor s best interest.

(3) If the county welfare department recommends termination of the court s dependency jurisdiction, submit documentation of the reasonable efforts made by the department to provide the nonminor with the assistance needed to meet or maintain eligibility as a nonminor dependent, as defined in paragraphs (1) to (5), inclusive, of subdivision (b) of Section 11403.

(4) If the nonminor has indicated that he or she does not want dependency jurisdiction to continue, the report shall address the manner in which the nonminor was advised of his or her options, including the benefits of remaining in foster care, and of his or her right to reenter foster care and to file a petition pursuant to subdivision (e) of Section 388 to resume dependency jurisdiction prior to attaining 21 years of age.

(c) (1) The court shall continue dependency jurisdiction over a nonminor who meets the definition of a nonminor dependent as described in subdivision (v) of Section 11400 unless the court finds either of the following:

(A) That the nonminor does not wish to remain subject to dependency jurisdiction.

(B) That the nonminor is not participating in a reasonable and appropriate transitional independent living case plan.

(2) In making the findings pursuant to paragraph (1), the court must also find that the nonminor has been informed of his or her options including the benefits of remaining in foster care and the right to reenter foster care by filing a petition pursuant to subdivision (e) of Section 388 to resume dependency jurisdiction and by completing a voluntary reentry agreement pursuant to subdivision (z) of Section 11400, and has had an opportunity to confer with his or her counsel if counsel has been appointed pursuant to Section 317.

(d) (1) The court may terminate its jurisdiction over a nonminor if the court finds after reasonable and documented efforts the nonminor cannot be located.

(2) When terminating dependency jurisdiction the court shall maintain general jurisdiction over the nonminor to allow for the filing of a petition to resume dependency jurisdiction under subdivision (e) of Section 388 until the nonminor attains 21 years of age, although no review proceedings shall be required. A nonminor may petition the court pursuant to subdivision (e) of Section 388 to resume dependency jurisdiction at any time before attaining 21 years of age.

(e) The court shall not terminate dependency jurisdiction over a nonminor who has attained 18 years of age until a hearing is conducted pursuant to this section and the department has submitted a report verifying that the following information, documents, and services have been provided to the nonminor, or in the case of a nonminor who, after reasonable efforts by the county welfare department, cannot be located, verifying the efforts made to make the following available to the nonminor:

(1) Written information concerning the nonminor s case, including any known information regarding the nonminor s Indian heritage or tribal connections, if applicable, his or her family history and placement history, any photographs of the nonminor or his or her family in the possession of the county welfare department, other than forensic photographs, the whereabouts of any siblings under the jurisdiction of the juvenile court, unless the court determines that sibling contact would jeopardize the safety or welfare of the sibling, directions on how to access the documents the nonminor is entitled to inspect under Section 827, and the date on which the jurisdiction of the juvenile court would be terminated.

(2) The following documents:

(A) Social security card.

(B) Certified copy of his or her birth certificate.

(C) Health and education summary, as described in subdivision (a) of Section 16010.

(D) Driver s license, as described in Section 12500 of the Vehicle Code, or identification card, as described in Section 13000 of the Vehicle Code.

(E) A letter prepared by the county welfare department that includes the following information:

(i) The nonminor s name and date of birth.

(ii) The dates during which the nonminor was within the jurisdiction of the juvenile court.

(iii) A statement that the nonminor was a foster youth in compliance with state and federal financial aid documentation requirements.

(F) If applicable, the death certificate of the parent or parents.

(G) If applicable, proof of the nonminor s citizenship or legal residence.

(H) An advance health care directive form.

(I) The Judicial Council form that the nonminor would use to file a petition pursuant to subdivision (e) of Section 388 to resume dependency jurisdiction.

(J) The written 90-day transition plan prepared pursuant to Section 16501.1.

(3) Assistance in completing an application for Medi-Cal or assistance in obtaining other health insurance.

(4) Referrals to transitional housing, if available, or assistance in securing other housing.

(5) Assistance in obtaining employment or other financial support.

(6) Assistance in applying for admission to college or to a vocational training program or other educational institution and in obtaining financial aid, where appropriate.

(7) Assistance in maintaining relationships with individuals who are important to a nonminor who has been in out-of-home placement for six months or longer from the date the nonminor entered foster care, based on the nonminor s best interests.

(8) For nonminors between 18 and 21 years of age, assistance in accessing the Independent Living Aftercare Program in the nonminor s county of residence, and, upon the nonminor s request, assistance in completing a voluntary reentry agreement for care and placement pursuant to subdivision (z) of Section 11400 and in filing a petition pursuant to subdivision (e) of Section 388 to resume dependency jurisdiction.

(9) Written information notifying the child that current or former dependent children who are or have been in foster care are granted a preference for student assistant or internship positions with state agencies pursuant to Section 18220 of the Government Code. The preference shall be granted to applicants up to 26 years of age.

(f) At the hearing closest to and before a dependent minor s 18th birthday and every review hearing thereafter for nonminors, the department shall submit a report describing efforts toward completing the items described in paragraph (2) of subdivision (e).

(g) The Judicial Council shall develop and implement standards, and develop and adopt appropriate forms necessary to implement this provision.

(h) This section shall become operative on January 1, 2012.

(Amended by Stats. 2013, Ch. 487, Sec. 3. Effective January 1, 2014.)






ARTICLE 13. Dependent Children—Appeals

395

(a) (1) A judgment in a proceeding under Section 300 may be appealed in the same manner as any final judgment, and any subsequent order may be appealed as an order after judgment. However, that order or judgment shall not be stayed by the appeal, unless, pending the appeal, suitable provision is made for the maintenance, care, and custody of the person alleged or found to come within the provisions of Section 300, and unless the provision is approved by an order of the juvenile court. The appeal shall have precedence over all other cases in the court to which the appeal is taken.

(2) A judgment or subsequent order entered by a referee shall become appealable whenever proceedings pursuant to Section 252, 253, or 254 have become completed or, if proceedings pursuant to Section 252, 253, or 254 are not initiated, when the time for initiating the proceedings has expired.

(3) An appellant unable to afford counsel, shall be provided a free copy of the transcript in any appeal.

(4) The record shall be prepared and transmitted immediately after filing of the notice of appeal, without advance payment of fees. If the appellant is able to afford counsel, the county may seek reimbursement for the cost of the transcripts under subdivision (d) of Section 68511.3 of the Government Code as though the appellant had been granted permission to proceed in forma pauperis.

(b) (1) In any appellate proceeding in which the child is an appellant, the court of appeal shall appoint separate counsel for the child. If the child is not an appellant, the court of appeal shall appoint separate counsel for the child if the court of appeal determines, after considering the recommendation of the trial counsel or guardian ad litem appointed for the child pursuant to subdivision (e) of Section 317, Section 326.5, and California Rule of Court 1448, that appointment of counsel would benefit the child. In order to assist the court of appeal in making its determination under this subdivision, the trial counsel or guardian ad litem shall make a recommendation to the court of appeal that separate counsel be appointed in any case in which the trial counsel or guardian ad litem determines that, for the purposes of the appeal, the child s best interests cannot be protected without the appointment of separate counsel, and shall set forth the reasons why the appointment is in the child s best interests. The court of appeal shall consider that recommendation when determining whether the child would benefit from the appointment of counsel. The Judicial Council shall implement this provision by adopting a rule of court on or before July 1, 2007, to set forth the procedures by which the trial counsel or guardian ad litem may participate in an appeal, as well as the factors to be considered by the trial counsel or guardian ad litem in making a recommendation to the court of appeal, including, but not limited to, the extent to which there exists a potential conflict between the interests of the child and the interests of any respondent.

(2) The Judicial Council shall report to the Legislature on or before July 1, 2008, information regarding the status of appellate representation of dependent children, the results of implementing this subdivision, any recommendations regarding the representation of dependent children in appellate proceedings made by the California Judicial Council s Blue Ribbon Commission on Children in Foster Care, any actions taken, including rules of court proposed or adopted, in response to those recommendations or taken in order to comply with the Child Abuse Prevention and Treatment Act, as well as any recommendations for legislative change that are deemed necessary to protect the best interests of dependent children in appellate proceedings or ensure compliance with the Child Abuse Prevention and Treatment Act.

(Amended by Stats. 2007, Ch. 738, Sec. 55. Effective January 1, 2008.)






ARTICLE 13.5. Foster Care of Children

396

It is the policy of the Legislature that foster care should be a temporary method of care for the children of this state, that children have a right to a normal home life free from abuse, that reunification with the natural parent or parents or another alternate permanent living situation such as adoption or guardianship is more suitable to a child s well-being than is foster care, that this state has a responsibility to attempt to ensure that children are given the chance to have happy and healthy lives, and that, to the extent possible, the current practice of moving children receiving foster care services from one foster home to another until they reach the age of majority should be discontinued.

(Amended by Stats. 1999, Ch. 620, Sec. 2. Effective January 1, 2000.)



397

In order to carry out the policy stated in Section 396, each county welfare department or probation department shall report to the State Department of Social Services, in the frequency and format determined by the department, foster care characteristic data and care information deemed essential by the department to establish a foster care information system. The report shall include, but not be limited to, elements that identify the factors necessitating foster care placement, the appropriateness of the placement, and the case goal or objective such as reunification, adoption, guardianship, or long-term foster care placement.

(Added by Stats. 1980, Ch. 1229, Sec. 4.)



399

Any minor being considered for placement in a foster home shall have the right to make a brief statement to the court making a decision on placement. The court may disregard any preferences expressed by the minor. The minor s right to make a statement shall not be limited to the initial placement, but shall continue for any proceedings concerning continued placement or a decision to return to parental custody.

(Added by Stats. 1984, Ch. 317, Sec. 2.)



400

Any county may institute a program of advocates for pupils in foster care placement. A participating county shall be responsible for the nonfederal costs of implementing the program.

(Added by Stats. 1992, Ch. 811, Sec. 1. Effective January 1, 1993.)



401

The program shall utilize educational advocates to assist children in foster care through the educational system. To the extent possible, an advocate shall reflect the same racial or ethnic identification as the pupil being assisted. The educational advocates shall be required to comply with all statutory and regulatory provisions regarding standards of confidentiality that are applicable to children of schoolage who have been placed in foster care. The responsibilities of an advocate shall include at least the following duties:

(a) Facilitating the school enrollment of pupils in foster care.

(b) Locating a pupil s transcripts, immunization and school health records, individual education plans, and having these documents sent to the school to which the child is applying for enrollment, and to the department so that the information can be included in the child s health and education passport.

(c) Educating foster parents regarding how to enroll the pupil in school and what educational services are available.

(Added by Stats. 1992, Ch. 811, Sec. 2. Effective January 1, 1993.)



402

An advocate and a county participating in this program shall be held harmless by the state when acting in their official capacity except for acts or omissions that are found to have been wanton, reckless, or malicious.

(Added by Stats. 1992, Ch. 811, Sec. 3. Effective January 1, 1993.)



403

An advocate shall not be assigned to assist any minor in foster care placement who has been appointed a surrogate parent.

(Added by Stats. 1992, Ch. 811, Sec. 4. Effective January 1, 1993.)



404

Any school district that has a foster youth services program shall not be eligible to participate in the program authorized by this chapter.

(Added by Stats. 1992, Ch. 811, Sec. 5. Effective January 1, 1993.)



450

(a) A minor or nonminor who satisfies all of the following criteria is within the transition jurisdiction of the juvenile court:

(1) (A) The minor is a ward who is older than 17 years and 5 months of age and younger than 18 years of age and in foster care placement, or the nonminor is a ward in foster care placement who was a ward subject to an order for foster care placement on the day he or she attained 18 years of age and on and after January 1, 2012, has not attained 19 years of age, or, commencing January 1, 2013, 20 years of age, or, commencing January 1, 2014, 21 years of age.

(B) Notwithstanding subparagraph (A), the nonminor is a ward who has been receiving aid pursuant to Article 5 (commencing with Section 11400) of Chapter 2 of Part 3 of Division 9 between January 1, 2012, and December 31, 2012, and attains 19 years of age prior to January 1, 2013, or who has been receiving that aid between January 1, 2013, and December 31, 2013, and attains 20 years of age prior to January 1, 2014, and who may continue to receive aid under the applicable program, provided that the nonminor dependent continues to meet all other applicable eligibility requirements as specified in Section 11403.

(2) The ward meets either of the following conditions:

(A) The ward was removed from the physical custody of his or her parents or legal guardian, adjudged to be a ward of the juvenile court under Section 725, and ordered into foster care placement as a ward.

(B) The ward was removed from the custody of his or her parents or legal guardian as a dependent of the court with an order for foster care placement as a dependent in effect at the time the court adjudged him or her to be a ward of the juvenile court under Section 725.

(3) The rehabilitative goals of the minor or nonminor, as set forth in the case plan, have been met, and juvenile court jurisdiction over the minor or nonminor as a ward is no longer required.

(4) (A) If the ward is a minor, reunification services have been terminated; the matter has not been set for a hearing for termination of parental rights pursuant to Section 727.3 or for the establishment of guardianship pursuant to Section 728; the return of the child to the physical custody of the parents or legal guardian would create a substantial risk of detriment to the child s safety, protection, or physical or emotional well-being; and the minor has indicated an intent to sign a mutual agreement, as described in subdivision (u) of Section 11400, with the responsible agency for placement in a supervised setting as a nonminor dependent.

(B) If the ward is a nonminor, he or she has signed a mutual agreement, as described in subdivision (u) of Section 11400, with the responsible agency for placement in a supervised setting as a nonminor dependent or has signed a voluntary reentry agreement, as described in subdivision (z) of Section 11400 for placement in a supervised setting as a nonminor dependent. A runaway and homeless youth shelter licensed by the State Department of Social Services pursuant to Section 1502.35 of the Health and Safety Code shall not be a placement option pursuant to this section.

(b) A minor who is subject to the court s transition jurisdiction shall be referred to as a transition dependent.

(c) A youth subject to the court s transition jurisdiction who is 18 years of age or older shall be referred to as a nonminor dependent.

(Amended by Stats. 2013, Ch. 485, Sec. 5. Effective January 1, 2014.)



451

(a) At a hearing during which termination of jurisdiction over a ward is considered, the court may, as an alternative to termination of jurisdiction, modify its order of jurisdiction and assume transition jurisdiction over the ward pursuant to Section 450.

(b) A minor or a nonminor who is subject to the court s transition jurisdiction shall not be subject to any terms or conditions of probation, and his or her case shall be managed as a dependent child of the court or as a nonminor dependent of the court.

(c) Each county shall modify its protocol for Section 241.1 to include a provision to determine whether the child welfare services department or the probation department shall supervise persons subject to the court s transition jurisdiction. For a minor, this supervision shall comply with the requirements and procedures set forth in this code for dependent children. For a nonminor, this supervision shall comply with the provisions set forth in this code that specifically apply to nonminor dependents.

(d) The court shall appoint counsel, pursuant to Section 317, for minors and nonminors subject to the court s transition jurisdiction. The court shall, to the extent feasible given local court circumstances, provide for continuity of representation for the minor or nonminor from delinquency jurisdiction to transition jurisdiction pursuant to Section 450 by the attorney appointed to represent the minor or nonminor pursuant to Section 634.

(Added by Stats. 2011, Ch. 459, Sec. 13. Effective October 4, 2011.)



452

(a) The court shall hold a hearing prior to terminating transition jurisdiction over a nonminor dependent.

(b) At a hearing during which termination of transition jurisdiction over a nonminor dependent is being considered, the court shall continue its jurisdiction to allow a nonminor dependent who is eligible for foster care placement pursuant to Section 11403 to remain in foster care, unless the court finds that after reasonable and documented efforts, the nonminor dependent cannot be located or does not wish to remain a nonminor dependent. In making this finding, the court shall ensure that the nonminor dependent has had an opportunity to confer with his or her counsel and has been informed of his or her options, including the right to reenter foster care placement by completing a voluntary reentry agreement, as described in subdivision (z) of Section 11400, and the right to file a petition pursuant to subdivision (e) of Section 388 to resume transition jurisdiction pursuant to Section 450.

(c) The agency responsible under the county protocol for supervising a nonminor dependent subject to the court s transition jurisdiction shall complete all of the following actions for a hearing during which termination of transition jurisdiction over a nonminor dependent is being considered:

(1) Ensure that the nonminor dependent is present in court for the hearing, unless the nonminor dependent has waived his or her right to appear in court and elects to appear by telephone instead or document the reasonable efforts it made to locate the nonminor dependent when the nonminor dependent is not available to appear at the hearing.

(2) Submit a report describing whether it is in the nonminor dependent s best interests to remain under the court s jurisdiction.

(3) Submit the completed 90-day transition plan.

(4) The placing agency s report shall address the manner in which the nonminor was informed of his or her right to reenter foster care prior to attaining 21 years of age, if the nonminor dependent has indicated that he or she does not want juvenile court transition jurisdiction to continue.

(5) Submit written verification that the information, documents, and services set forth in paragraphs 1 to 8, inclusive, of subdivision (e) of Section 391 have been provided to the nonminor dependent.

(6) Certify that the requirements set forth in Section 607.5 have been completed.

(d) If the court terminates transition jurisdiction, the nonminor shall remain within the general jurisdiction of the court until the nonminor attains 21 years of age to allow for the filing of a petition to resume juvenile court transition jurisdiction under subdivision (e) of Section 388, although no review proceedings shall be required.

(Added by Stats. 2011, Ch. 459, Sec. 14. Effective October 4, 2011.)






ARTICLE 13.6. Serious Habitual Offenders

500

The Legislature hereby finds that a substantial and disproportionate amount of serious crime is committed by a relatively small number of chronic juvenile offenders commonly known as serious habitual offenders. In enacting this article, the Legislature intends to support increased efforts by the juvenile justice system comprised of law enforcement, district attorneys, probation departments, juvenile courts, and schools to identify these offenders early in their careers, and to work cooperatively together to investigate and record their activities, prosecute them aggressively by using vertical prosecution techniques, sentence them appropriately, and to supervise them intensively in institutions and in the community. The Legislature further supports increased interagency efforts to gather comprehensive data and actively disseminate it to the agencies in the juvenile justice system, to produce more informed decisions by all agencies in that system, through organizational and operational techniques that have already proven their effectiveness in selected counties in this and other states.

(Added by Stats. 1986, Ch. 1441, Sec. 1.)



501

(a) There is hereby established in the Office of Criminal Justice Planning a program of financial assistance for law enforcement, district attorneys, probation departments, juvenile courts, and schools, designated the Serious Habitual Offender Program. All funds appropriated to the Office of Criminal Justice Planning for the purposes of this article shall be administered and disbursed by the executive director of that office, and shall, to the greatest extent feasible, be coordinated or consolidated with federal funds that may be made available for these purposes.

(b) From moneys appropriated therefor, the Executive Director of the Office of Criminal Justice Planning may allocate and award funds to agencies in which programs are established in substantial compliance with the policies and criteria set forth in this article. Awards made to individual agencies shall not exceed three years in duration. An agency receiving an award shall provide matching funds at an increasing rate each year; the rate shall be as determined by the Office of Criminal Justice Planning for that agency.

(c) Allocation and award of funds for the purposes of this article shall be made upon application by a district attorney, a local law enforcement agency, a probation department, or a school district, that has been approved by the appropriate governing board of the particular agency. The applicant agency shall use the funds to create an information gathering and analysis unit responsible for the identification of serious habitual offenders and for the dissemination of information about the activities of those offenders to the juvenile justice system. This unit shall participate in the planning, support, and assistance of activities required in Sections 503 to 506, inclusive. Funds disbursed under this article shall not supplant local funds that would, in absence of the program established by this article, be made available to support the juvenile justice system. Local grant awards made under the program shall not be subject to review as specified in Section 14780 of the Government Code.

(Amended by Stats. 1989, Ch. 1356, Sec. 1.)



502

(a) An individual shall be the subject of the efforts of programs established pursuant to this article who has been previously adjudged a ward pursuant to Section 602 and is described in any of the following paragraphs:

(1) Has accumulated five total arrests, three arrests for crimes chargeable as felonies and three arrests within the preceding 12 months.

(2) Has accumulated 10 total arrests, two arrests for crimes chargeable as felonies and three arrests within the preceding 12 months.

(3) Has been arrested once for three or more burglaries, robberies, or sexual assaults within the preceding 12 months.

(4) Has accumulated 10 total arrests, eight or more arrests for misdemeanor crimes of theft, assault, battery, narcotics or controlled substance possession, substance abuse, or use or possession of weapons, and has three arrests within the preceding 12 months.

(b) Arrests for infractions or conduct described in Section 601 shall not be utilized in determining whether an individual is described in subdivision (a). All arrests used in determining eligibility for selection for program participation that did not result in a sustained petition shall be certified by the prosecutor as having been provable.

(c) In applying the selection criteria set forth above, a program may elect to limit its efforts to persons described in one or more of the categories listed in subdivision (a), or specified felonies, if crime statistics demonstrate that the persons so identified present a particularly serious problem in the county, or that the incidence of the felonies so specified present a particularly serious problem in the county.

(Added by Stats. 1986, Ch. 1441, Sec. 1.)



503

Programs funded under this article shall adopt and pursue the following policies:

(a) Each participating law enforcement agency shall do all of the following:

(1) Gather data on identified serious habitual offenders.

(2) Compile data into a usable format for law enforcement, prosecutors, probation officers, schools, and courts pursuant to an interagency agreement.

(3) Regularly update data and disseminate data to juvenile justice system agencies, as needed.

(4) Establish local policies in cooperation with the prosecutor, the probation officer, schools, and the juvenile court regarding data collection, arrest, and detention of serious habitual offenders.

(5) Provide support and assistance to other agencies engaged in the program.

(b) Each participating district attorney s office shall do all of the following:

(1) File petitions based on the most serious provable offenses of each arrest of a serious habitual offender.

(2) Use all reasonable prosecutorial efforts to resist the release, where appropriate, of the serious habitual offender at all stages of the prosecution.

(3) Seek an admission of guilt on all offenses charged in the petition against the offender. The only cases in which the prosecutor may request the court to reduce or dismiss the charges shall be cases in which the prosecutor decides there is insufficient evidence to prove the people s case, the testimony of a material witness cannot be obtained or a reduction or dismissal will not result in a substantial change in sentence. In those cases, the prosecutor shall file a written declaration with the court stating the specific factual and legal basis for such a reduction or dismissal and the court shall make specific findings on the record of its ruling and the reasons therefor.

(4) Vertically prosecute all cases involving serious habitual offenders, whereby the prosecutor who makes the initial filing decision or appearance on such a case shall perform all subsequent court appearances on that case through its conclusion, including the disposition phase.

(5) Make all reasonable prosecutorial efforts to persuade the court to impose the most appropriate sentence upon such an offender at the time of disposition. As used in this paragraph, most appropriate sentence means any disposition available to the juvenile court.

(6) Make all reasonable prosecutorial efforts to reduce the time between arrest and disposition of the charge.

(7) Act as liaison with the court and other criminal justice agencies to establish local policies regarding the program and to ensure interagency cooperation in the planning and implementation of the program.

(8) Provide support and assistance to other agencies engaged in the program.

(c) Each participating probation department shall do all of the following:

(1) Cooperate in gathering data for use by all participating agencies pursuant to interagency agreement.

(2) Detain minors in custody who meet the detention criteria set forth in Section 628.

(3) Consider the data relating to serious habitual offenders when making all decisions regarding the identified individual and include relevant data in written reports to the court.

(4) Use all reasonable efforts to file violations of probation pursuant to Section 777 in a timely manner.

(5) Establish local policies in cooperation with law enforcement, the district attorney, schools, and the juvenile court regarding the program and provide support and assistance to other agencies engaged in the program.

(d) Each participating school district shall do all of the following:

(1) Cooperate in gathering data for use by all participating agencies pursuant to interagency agreement. School district access to records and data shall be limited to that information that is otherwise authorized by law.

(2) Report all crimes that are committed on campus by serious habitual offenders to law enforcement.

(3) Report all violations of probation committed on campus by serious habitual offenders to the probation officer or his or her designee.

(4) Provide educational supervision and services appropriate to serious habitual offenders attending schools.

(5) Establish local policies in cooperation with law enforcement, the district attorney, probation and the juvenile court regarding the program and provide support and assistance to other agencies engaged in the program.

(Amended by Stats. 2004, Ch. 193, Sec. 207. Effective January 1, 2005.)



504

The judge of the juvenile court shall authorize the inspection of juvenile court records, probation and protective services records, district attorney records, school records, and law enforcement records by the participating law enforcement agency charged with the compilation of the data relating to serious habitual offenders into the format used by all participating agencies.

(Added by Stats. 1986, Ch. 1441, Sec. 1.)



505

Within three months of implementation of the program, all participating agencies in a county shall execute a written interagency agreement outlining their role in the program, including the duties they will perform, the duties other agencies will perform for and with them, and the categories of information to be collected and the plan for its distribution and use. All participating agencies will meet no less than once each month to plan, implement, and refine the operation of the program and to exchange information about individuals subject to the program or other related topics.

(Amended by Stats. 1989, Ch. 1356, Sec. 2.)



506

Law enforcement agencies and district attorneys participating in programs funded pursuant to this article shall adopt procedures to require a check of juvenile criminal history of all adults whose cases are presented to the district attorney s office for filing. The juvenile criminal history shall be considered by the district attorney in the charging decision and establishing the district attorney s position on the appropriate plea and sentence.

(Added by Stats. 1986, Ch. 1441, Sec. 1.)






ARTICLE 14. Wards—Jurisdiction

601

(a) Any person under the age of 18 years who persistently or habitually refuses to obey the reasonable and proper orders or directions of his or her parents, guardian, or custodian, or who is beyond the control of that person, or who is under the age of 18 years when he or she violated any ordinance of any city or county of this state establishing a curfew based solely on age is within the jurisdiction of the juvenile court which may adjudge the minor to be a ward of the court.

(b) If a minor has four or more truancies within one school year as defined in Section 48260 of the Education Code or a school attendance review board or probation officer determines that the available public and private services are insufficient or inappropriate to correct the habitual truancy of the minor, or to correct the minor s persistent or habitual refusal to obey the reasonable and proper orders or directions of school authorities, or if the minor fails to respond to directives of a school attendance review board or probation officer or to services provided, the minor is then within the jurisdiction of the juvenile court which may adjudge the minor to be a ward of the court. However, it is the intent of the Legislature that no minor who is adjudged a ward of the court pursuant solely to this subdivision shall be removed from the custody of the parent or guardian except during school hours.

(c) To the extent practically feasible, a minor who is adjudged a ward of the court pursuant to this section shall not be permitted to come into or remain in contact with any minor ordered to participate in a truancy program, or the equivalent thereof, pursuant to Section 602.

(d) Any peace officer or school administrator may issue a notice to appear to a minor who is within the jurisdiction of the juvenile court pursuant to this section.

(Amended by Stats. 1994, Ch. 1024, Sec. 4.2. Effective January 1, 1995.)



601.2

In the event that a parent or guardian or person in charge of a minor described in Section 48264.5 of the Education Code fails to respond to directives of the school attendance review board or to services offered on behalf of the minor, the school attendance review board shall direct that the minor be referred to the probation department or to the county welfare department under Section 300, and the school attendance review board may require the school district to file a complaint against the parent, guardian, or other person in charge of such minor as provided in Section 48291 or Section 48454 of the Education Code.

(Amended by Stats. 1994, Ch. 1023, Sec. 8. Effective January 1, 1995.)



601.3

(a) If the district attorney or the probation officer receives notice from the school district pursuant to subdivision (b) of Section 48260.6 of the Education Code that a minor continues to be classified as a truant after the parents or guardians have been notified pursuant to subdivision (a) of Section 48260.5 of the Education Code, or if the district attorney or the probation officer receives notice from the school attendance review board, or the district attorney receives notice from the probation officer, pursuant to subdivision (a) of Section 48263.5 of the Education Code that a minor continues to be classified as a truant after review and counseling by the school attendance review board or probation officer, the district attorney or the probation officer, or both, may request the parents or guardians and the child to attend a meeting in the district attorney s office or at the probation department to discuss the possible legal consequences of the minor s truancy.

(b) Notice of a meeting to be held pursuant to this section shall contain all of the following:

(1) The name and address of the person to whom the notice is directed.

(2) The date, time, and place of the meeting.

(3) The name of the minor classified as a truant.

(4) The section pursuant to which the meeting is requested.

(5) Notice that the district attorney may file a criminal complaint against the parents or guardians pursuant to Section 48293 of the Education Code for failure to compel the attendance of the minor at school.

(c) Notice of a meeting to be held pursuant to this section shall be served at least five days prior to the meeting on each person required to attend the meeting. Service shall be made personally or by certified mail with return receipt requested.

(d) At the commencement of the meeting authorized by this section, the district attorney or the probation officer shall advise the parents or guardians and the child that any statements they make could be used against them in subsequent court proceedings.

(e) Upon completion of the meeting authorized by this section, the probation officer or the district attorney, after consultation with the probation officer, may file a petition pursuant to Section 601 if the district attorney or the probation officer determines that available community resources cannot resolve the truancy problem, or if the pupil or the parents or guardians of the pupil, or both, have failed to respond to services provided or to the directives of the school, the school attendance review board, the probation officer, or the district attorney.

(f) The truancy mediation program authorized by this section may be established by the district attorney or by the probation officer. The district attorney and the probation officer shall coordinate their efforts and shall cooperate in determining which office is best able to operate a truancy mediation program in their county pursuant to this section.

(Amended by Stats. 1994, Ch. 1024, Sec. 6. Effective January 1, 1995.)



601.4

(a) The juvenile court judge may be assigned to sit as a superior court judge to hear any complaint alleging that a parent, guardian, or other person having control or charge of a minor has violated Section 48293 of the Education Code. The jurisdiction of the juvenile court granted by this section shall not be exclusive and the charge may be prosecuted instead in a superior court. However, upon motion, that action shall be transferred to the juvenile court.

(b) Notwithstanding Section 737 of the Penal Code, a violation of Section 48293 of the Education Code may be prosecuted pursuant to subdivision (a), by written complaint filed in the same manner as an infraction may be prosecuted. The juvenile court judge, sitting as a superior court judge, may coordinate the action involving the minor with any action involving the parent, guardian, or other person having control or charge of the minor. Both matters may be heard and decided at the same time unless the parent, guardian, other person having control or charge of the minor, or any member of the press or public objects to a closed hearing of the proceedings charging violation of Section 48293 of the Education Code.

(Amended by Stats. 2002, Ch. 784, Sec. 612. Effective January 1, 2003.)



601.5

(a) Any county may, upon adoption of a resolution by the board of supervisors, establish an At-Risk Youth Early Intervention Program designed to assess and serve families with children who have chronic behavioral problems that place the child at risk of becoming a ward of the juvenile court under Section 601 or 602. The purpose of the program is to provide a swift and local service response to youth behavior problems so that future involvement with the justice system may be avoided.

(b) The At-Risk Youth Early Intervention Program shall be designed and developed by a collaborative group which shall include representatives of the juvenile court, the probation department, the district attorney, the public defender, the county department of social services, the county education department, county health and mental health agencies, and local and community-based youth and family service providers.

(c) The At-Risk Youth Early Intervention Program shall include one or more neighborhood-based Youth Referral Centers for at-risk youth and their families. These Youth Referral Centers shall be flexibly designed by each participating county to serve the local at-risk youth population with family assessments, onsite services, and referrals to offsite services. The operator of a Youth Referral Center may be a private nonprofit community-based agency or a public agency, or both. A center shall be staffed by youth and family service counselors who may be public or private employees and who shall be experienced in dealing with at-risk youth who are eligible for the program, as described in subdivision (d). The center may also be staffed as a collaborative service model involving onsite youth and family counselors, probation officers, school representatives, health and mental health practitioners, or other service providers. A center shall be located at one or more community sites that are generally accessible to at-risk youth and families and shall be open during daytime, evening, and weekend hours, as appropriate, based upon local service demand and resources available to the program.

(d) A minor may be referred to a Youth Referral Center by a parent or guardian, a law enforcement officer, a probation officer, a child welfare agency, or a school, or a minor may self-refer. A minor may be referred to the program if the minor is at least 10 years of age and is believed by the referring source to be at risk of justice system involvement due to chronic disobedience to parents, curfew violations, repeat truancy, incidents of running away from home, experimentation with drugs or alcohol, or other serious behavior problems. Whenever a minor is referred to the program, the Youth Referral Center shall make an initial determination as to whether the minor is engaged in a pattern of at-risk behavior likely to result in future justice system involvement, and, if satisfied that the minor is significantly at risk, the center shall initiate a family assessment. The family assessment shall identify the minor s behavioral problem, the family s circumstances and relationship to the problem, and the needs of the minor or the family in relation to the behavioral problem. The assessment shall be performed using a risk and needs assessment instrument, based on national models of successful youth risk and needs assessment instruments and utilizing objective assessment criteria, as appropriate for the clientele served by the program. At a minimum, the assessment shall include information drawn from interviews with the minor and with the parents or other adults having custody of the minor, and it shall include information on the minor s probation, school, health, and mental health status to the extent such information may be available and accessible.

(e) If the Youth Referral Center confirms upon assessment that the minor is at significant risk of future justice system involvement and that the minor may benefit from referral to services, the Youth Referral Center staff shall work with the minor and the parents to produce a written service plan to be implemented over a period of up to six months. The plan shall identify specific programs or services that are recommended by the center and are locally available to the minor and the family as a means of addressing the behavior problems that led to the referral. The plan may include a requirement that the minor obey reasonable rules of conduct at home or in school including reasonable home curfew and school attendance rules, while the service plan is being implemented. The plan may also require, as a condition of further participation in the program, that a parent or other family member engage in counseling, parenting classes, or other relevant activities. To the extent possible given available resources, the staff at the Youth Referral Center shall facilitate compliance with the service plan by assisting the minor and the family in making appointments with service providers, by responding to requests for help by the minor or the parent as they seek to comply with the plan, and by monitoring compliance until the plan is completed.

(f) (1) The caseworker at the Youth Referral Center shall explain the service plan to the minor and the parents and, prior to any referral to services, the minor and the parents shall agree to the plan. The minor and the parents shall be informed that the minor s failure to accept or to cooperate with the service plan may result in the filing of a petition and a finding of wardship under Section 601.

(2) With the cooperation of the collaborative group described in subdivision (b), the Youth Referral Center shall review youth and family services offered within its local service area and shall identify providers, programs, and services that are available for referral of minors and parents under this section. Providers to which minors and parents may be referred under this section may be public or private agencies or individuals offering counseling, health, educational, parenting, mentoring, community service, skill-building, and other relevant services that are considered likely to resolve the behavioral problems that are referred to the center.

(g) (1) Unless the probation department is directly operating and staffing the Youth Referral Center, the probation department shall designate one or more probation officers to serve as liaison to a Youth Referral Center for the purpose of facilitating and monitoring compliance with service plans established in individual cases by the center.

(2) If, upon consultation with the minor s parents and with providers designated in the service plan, the supervising caseworker at the center and the liaison probation officer agree that the minor has willfully, significantly, and repeatedly failed to cooperate with the service plan, the minor shall be referred to the probation department which shall verify the failure and, upon verification, shall file a petition seeking to declare the minor a ward of the juvenile court under subdivision (a) of Section 601. No minor shall be referred to the probation department for the filing of a petition under this subdivision until at least 90 days have elapsed after the first attempt to implement the service plan. No minor shall be subject to filing of a petition under this subdivision for a failure to complete the service plan which is due principally to an inability of the minor or the family to pay for services listed in the service plan.

(3) If, within 180 days of the start of the service plan, the minor and the family have substantially completed the service plan and the minor s behavior problem appears to have been resolved, the center shall notify the probation department that the plan has been successfully completed.

(h) If a petition to declare the minor a ward of the juvenile court under subdivision (a) of Section 601 has been filed by the probation officer under this section, the court shall review the petition and any other facts which the court deems appropriate in relation to the minor s alleged failure to comply with the service plan described in subdivision (e). Based upon this review, the court may continue any hearing on the petition for up to six months so that the minor and the minor s parents may renew their efforts to comply with the service plan under court supervision. During the period in which the hearing is continued, the court may order that the minor and the parent cooperate with the service plan designed by the Youth Referral Center, or the court may modify the service plan or may impose additional conditions upon the minor or the parents as may be appropriate to encourage resolution of the behavior problems that led to the filing of the petition. The court shall, during the period of continuance, periodically review compliance with the extended service plan through reports from the probation officer or by calling the parties back into court, based upon a review schedule deemed appropriate by the court.

(i) The juvenile court of any county participating in the At-Risk Youth Early Intervention Program shall designate a judicial officer to serve as a liaison to the program in order to participate in the development of the program and to coordinate program operations with the juvenile court. The liaison judicial officer may be designated by the juvenile court as the principal judicial officer assigned to review and hear petitions filed under this section, or if the court does not elect to designate a principal judicial officer to hear these cases, the juvenile court shall take steps to train or familiarize other judicial officers reviewing or hearing these cases as to the operations, procedures, and services of the At-Risk Youth Early Intervention Program.

(Added by Stats. 1997, Ch. 909, Sec. 1. Effective January 1, 1998.)



602

(a) Except as provided in subdivision (b), any person who is under the age of 18 years when he or she violates any law of this state or of the United States or any ordinance of any city or county of this state defining crime other than an ordinance establishing a curfew based solely on age, is within the jurisdiction of the juvenile court, which may adjudge such person to be a ward of the court.

(b) Any person who is alleged, when he or she was 14 years of age or older, to have committed one of the following offenses shall be prosecuted under the general law in a court of criminal jurisdiction:

(1) Murder, as described in Section 187 of the Penal Code, if one of the circumstances enumerated in subdivision (a) of Section 190.2 of the Penal Code is alleged by the prosecutor, and the prosecutor alleges that the minor personally killed the victim.

(2) The following sex offenses, if the prosecutor alleges that the minor personally committed the offense, and if the prosecutor alleges one of the circumstances enumerated in the One Strike law, subdivision (d) or (e) of Section 667.61 of the Penal Code, applies:

(A) Rape, as described in paragraph (2) of subdivision (a) of Section 261 of the Penal Code.

(B) Spousal rape, as described in paragraph (1) of subdivision (a) of Section 262 of the Penal Code.

(C) Forcible sex offenses in concert with another, as described in Section 264.1 of the Penal Code.

(D) Forcible lewd and lascivious acts on a child under the age of 14 years, as described in subdivision (b) of Section 288 of the Penal Code.

(E) Forcible sexual penetration, as described in subdivision (a) of Section 289 of the Penal Code.

(F) Sodomy or oral copulation in violation of Section 286 or 288a of the Penal Code, by force, violence, duress, menace, or fear of immediate and unlawful bodily injury on the victim or another person.

(G) Lewd and lascivious acts on a child under the age of 14 years, as defined in subdivision (a) of Section 288, unless the defendant qualifies for probation under subdivision (c) of Section 1203.066 of the Penal Code.

(Amended by Stats. 2001, Ch. 854, Sec. 72. Effective January 1, 2002. Note: This section was amended on March 7, 2000, by initiative Prop. 21.)



602.3

(a) Notwithstanding any other law and pursuant to the provisions of this section, the juvenile court shall commit any minor adjudicated to be a ward of the court for the personal use of a firearm in the commission of a violent felony, as defined in subdivision (c) of Section 667.5 of the Penal Code, to placement in a juvenile hall, ranch, camp, or with the Department of the Youth Authority.

(b) A court may impose a treatment-based alternative placement order on any minor subject to this section if the court finds the minor has a mental disorder requiring intensive treatment. Any alternative placement order under this subdivision shall be made on the record, in writing, and in accordance with Article 3 (commencing with Section 6550) of Chapter 2 of Part 2 of Division 6.

(Added by renumbering Section 602.5 (as added by Stats. 1999, Ch. 996) by Stats. 2001, Ch. 854, Sec. 73. Effective January 1, 2002.)



602.5

The juvenile court shall report the complete criminal history of any minor found to be a person adjudged to be a ward of the court under Section 602 because of the commission of any felony offense to the Department of Justice. The Department of Justice shall retain this information and make it available in the same manner as information gathered pursuant to Chapter 2 (commencing with Section 13100) of Title 3 of Part 4 of the Penal Code.

(Added March 7, 2000, by initiative Proposition 21, Sec. 19.)



603

(a) No court shall have jurisdiction to conduct a preliminary examination or to try the case of any person upon an accusatory pleading charging that person with the commission of a public offense or crime when the person was under the age of 18 years at the time of the alleged commission thereof unless the matter has first been submitted to the juvenile court by petition as provided in Article 7 (commencing with Section 650), and the juvenile court has made an order directing that the person be prosecuted under the general law.

(b) This section shall not apply in any case involving a minor against whom a complaint may be filed directly in a court of criminal jurisdiction pursuant to Section 707.01.

(Amended by Stats. 1996, Ch. 481, Sec. 1. Effective January 1, 1997.)



603.5

(a) Notwithstanding any other provision of law, in a county that adopts the provisions of this section, jurisdiction over the case of a minor alleged to have committed only a violation of the Vehicle Code classified as an infraction or a violation of a local ordinance involving the driving, parking, or operation of a motor vehicle, is with the superior court, except that the court may refer to the juvenile court for adjudication, cases involving a minor who has been adjudicated a ward of the juvenile court, or who has other matters pending in the juvenile court.

(b) The cases specified in subdivision (a) shall not be governed by the procedures set forth in the juvenile court law.

(c) Any provisions of juvenile court law requiring that confidentiality be observed as to cases and proceedings, prohibiting or restricting the disclosure of juvenile court records, or restricting attendance by the public at juvenile court proceedings shall not apply. The procedures for bail specified in Chapter 1 (commencing with Section 1268) of Title 10 of Part 2 of the Penal Code shall apply.

(d) The provisions of this section shall apply in a county in which the trial courts make the section applicable as to any matters to be heard and the court has determined that there is available funding for any increased costs.

(Amended by Stats. 2008, Ch. 56, Sec. 11. Effective January 1, 2009.)



604

(a) Whenever a case is before any court upon an accusatory pleading and it is suggested or appears to the judge before whom the person is brought that the person charged was, at the date the offense is alleged to have been committed, under the age of 18 years, the judge shall immediately suspend all proceedings against the person on the charge. The judge shall examine into the age of the person, and if, from the examination, it appears to his or her satisfaction that the person was at the date the offense is alleged to have been committed under the age of 18 years, he or she shall immediately certify all of the following to the juvenile court of the county:

(1) That the person (naming him or her) is charged with a crime (briefly stating its nature).

(2) That the person appears to have been under the age of 18 years at the date the offense is alleged to have been committed, giving the date of birth of the person when known.

(3) That proceedings have been suspended against the person on the charge by reason of his or her age, with the date of the suspension.

The judge shall attach a copy of the accusatory pleading to the certification.

(b) When a court certifies a case to the juvenile court pursuant to subdivision (a), it shall be deemed that jeopardy has not attached by reason of the proceedings prior to certification, but the court may not resume proceedings in the case, nor may a new proceeding under the general law be commenced in any court with respect to the same matter unless the juvenile court has found that the minor is not a fit subject for consideration under the juvenile court law and has ordered that proceedings under the general law resume or be commenced.

(c) The certification and accusatory pleading shall be promptly transmitted to the clerk of the juvenile court. Upon receipt thereof, the clerk of the juvenile court shall immediately notify the probation officer who shall immediately proceed in accordance with Article 16 (commencing with Section 650).

(d) This section does not apply to any minor who may have a complaint filed directly against him or her in a court of criminal jurisdiction pursuant to Section 707.01.

(Amended by Stats. 1996, Ch. 481, Sec. 2. Effective January 1, 1997.)



605

Whenever a petition is filed in a juvenile court alleging that a minor is a person within the description of Section 602, and while the case is before the juvenile court, the statute of limitations applicable under the general law to the offense alleged to bring the minor within such description is suspended.

(Repealed and added by Stats. 1961, Ch. 1616.)



606

When a petition has been filed in a juvenile court, the minor who is the subject of the petition shall not thereafter be subject to criminal prosecution based on the facts giving rise to the petition unless the juvenile court finds that the minor is not a fit and proper subject to be dealt with under this chapter and orders that criminal proceedings be resumed or instituted against him, or the petition is transferred to a court of criminal jurisdiction pursuant to subdivision (b) of Section 707.01.

(Amended by Stats. 1999, Ch. 996, Sec. 14. Effective January 1, 2000.)



607

(a) The court may retain jurisdiction over any person who is found to be a ward or dependent child of the juvenile court until the ward or dependent child attains 21 years of age, except as provided in subdivisions (b), (c), and (d).

(b) The court may retain jurisdiction over any person who is found to be a person described in Section 602 by reason of the commission of any of the offenses listed in subdivision (b) or paragraph (2) of subdivision (d) of Section 707, until that person attains 25 years of age if the person was committed to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities.

(c) The court shall not discharge any person from its jurisdiction who has been committed to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities so long as the person remains under the jurisdiction of the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, including periods of extended control ordered pursuant to Section 1800.

(d) The court may retain jurisdiction over any person described in Section 602 by reason of the commission of any of the offenses listed in subdivision (b) or paragraph (2) of subdivision (d) of Section 707, who has been confined in a state hospital or other appropriate public or private mental health facility pursuant to Section 702.3 until that person attains 25 years of age, unless the court that committed the person finds, after notice and hearing, that the person s sanity has been restored.

(e) The court may retain jurisdiction over any person while that person is the subject of a warrant for arrest issued pursuant to Section 663.

(f) Notwithstanding subdivisions (b) and (d), on and after July 1, 2012, every person committed by the juvenile court to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, who is found to be a person described in Section 602 by reason of the violation of any of the offenses listed in subdivision (b) or paragraph (2) of subdivision (d) of Section 707 shall be discharged upon the expiration of a two-year period of control, or when the person attains 23 years of age, whichever occurs later, unless an order for further detention has been made by the committing court pursuant to Article 6 (commencing with Section 1800) of Chapter 1 of Division 2.5. This section shall not apply to persons committed to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, or persons confined in a state hospital or other appropriate public or private mental health facility, by a court prior to July 1, 2012, pursuant to subdivisions (b) and (d).

(g) The amendments to this section made by the act adding this subdivision shall apply retroactively.

(Amended by Stats. 2012, Ch. 342, Sec. 3. Effective September 17, 2012.)



607.1

(a) This section shall become operative on the 90th day after the enactment of the act adding this section.

(b) (1) Notwithstanding Section 607, the court shall retain jurisdiction as described in paragraph (2) over any person who meets both of the following criteria:

(A) The person has been discharged from the physical custody of a facility of the Department of Corrections and Rehabilitation, Division of Juvenile Facilities.

(B) The person is subject to subdivision (b) of Section 1766 or subdivision (c) of Section 1766.01.

(2) The court shall retain jurisdiction over a person who is described in paragraph (1) until one of the following applies:

(A) The person attains the age of 25 years.

(B) The court terminates jurisdiction pursuant to Section 778 or 779, or any other applicable law.

(C) Jurisdiction is terminated by operation of any other applicable law.

(Added by Stats. 2010, Ch. 729, Sec. 10. Effective October 19, 2010. Section operative January 17, 2011, pursuant to subd. (a).)



607.2

(a) On and after January 1, 2012, the court shall hold a hearing prior to terminating jurisdiction over a ward who satisfies any of the following criteria:

(1) Is a minor subject to an order for foster care placement described in Section 11402 as a ward who has not previously been subject to the jurisdiction of the court as a result of a petition filed pursuant to Section 325.

(2) Is a nonminor who was subject to an order for foster care placement described in Section 11402 as a ward on the day he or she attained 18 years of age.

(3) Is a ward who was subject to an order for foster care placement described in Section 11402 as a dependent of the court at the time the court adjudged the child to be a ward of the court under Section 725.

(b) At a hearing during which termination of jurisdiction over a ward described in subdivision (a) is being considered, the court shall take one of the following actions:

(1) Modify its jurisdiction from delinquency jurisdiction to transition jurisdiction, if the court finds the ward is a person described in Section 450.

(2) (A) For a ward who was not previously subject to the jurisdiction of the court as a result of a petition filed pursuant to Section 325, order the probation department or the ward s attorney to submit an application to the child welfare services department pursuant to Section 329 to declare the minor a dependent of the court and modify the court s jurisdiction from delinquency jurisdiction to dependency jurisdiction, if the court finds all of the following:

(i) The ward is a minor.

(ii) The ward does not come within the description in Section 450, but jurisdiction as a ward may no longer be required.

(iii) The ward appears to come within the description of Section 300 and cannot be returned home safely.

(B) The court shall set a hearing within 20 judicial days of the date of the order described in subparagraph (A) to review the child welfare services department s decision and may either affirm its decision not to file a petition pursuant to Section 300 or order the child welfare services department to file a petition pursuant to Section 300.

(3) Vacate the order terminating jurisdiction over the minor as a dependent of the court, resume jurisdiction pursuant to Section 300 based on the prior petition filed pursuant to Section 325, and terminate the court s jurisdiction over the minor as a ward, if the minor was subject to an order for foster care placement described in Section 11402 as a dependent of the court at the time the court adjudged the minor to be a ward and assumed jurisdiction over the minor under Section 725.

(4) Continue its delinquency jurisdiction over a ward pursuant to Section 303 as a nonminor dependent, as defined in subdivision (v) of Section 11400, who is eligible to remain in foster care pursuant to Section 11403, if the ward is a nonminor and the court did not modify its jurisdiction as described in Section 450, unless the court finds that after reasonable and documented efforts, the ward cannot be located or does not wish to become a nonminor dependent. In making this finding and prior to entering an order terminating its delinquency jurisdiction, the court shall ensure that the ward has had an opportunity to confer with his or her counsel and has been informed of his or her options, including the right to reenter foster care placement by completing a voluntary reentry agreement as described in subdivision (z) of Section 11400 and to file a petition pursuant to subdivision (e) of Section 388 for the court to assume or resume transition jurisdiction over him or her pursuant to Section 450. The fact that a ward declines to be a nonminor dependent does not restrict the authority of the court to maintain delinquency jurisdiction pursuant to Section 607.

(5) Continue its delinquency jurisdiction.

(6) Terminate its delinquency jurisdiction if the ward does not come within the provisions of paragraphs (1) to (4), inclusive.

(c) If the court modifies jurisdiction, its order shall comply with the requirements of subdivision (f) of Section 241.1.

(d) This section shall not be construed as changing the requirements of Section 727.2 or 727.3 with respect to reunification of minors with their families or the establishment of an alternative permanent plan for minors for whom reunification is not pursued.

(Added by Stats. 2011, Ch. 459, Sec. 15. Effective October 4, 2011.)



607.3

On and after January 1, 2012, at the hearing required under Section 607.2 for a ward who is 18 years of age or older and subject to an order for foster care placement as described in Section 11402, the probation department shall complete all of the following actions:

(a) Ensure that the nonminor has been informed of his or her options, including the right to reenter foster care placement by completing a voluntary reentry agreement as described in subdivision (z) of Section 11400 and the right to file a petition pursuant to subdivision (e) of Section 388 for the court to resume transition jurisdiction pursuant to Section 450.

(b) Ensure that the ward has had an opportunity to confer with his or her counsel.

(c) Ensure that the ward is present in court for the hearing, unless the ward has waived his or her right to appear in court and elects to appear by a telephone instead, or document the efforts it made to locate the ward when the ward is not available to appear at the hearing.

(d) Submit a report to the court describing all of the following:

(1) Whether it is in the ward s best interest for a court to assume or continue transition jurisdiction over the ward as a nonminor dependent pursuant to Section 450.

(2) Whether the ward has indicated that he or she does not want juvenile court jurisdiction to continue.

(3) Whether the ward has been informed of his or her right to reenter foster care by completing the voluntary reentry agreement as described in subdivision (z) of Section 11400.

(e) Submit to the court the completed 90-day transition plan.

(f) Submit to the court written verification that the information, documents, and services set forth in paragraphs (1) to (8), inclusive, of subdivision (e) of Section 391 have been provided to the ward.

(g) Submit to the court written verification that the requirements set forth in Section 607.5 have been completed.

(Added by Stats. 2011, Ch. 459, Sec. 16. Effective October 4, 2011.)



607.5

(a) Notwithstanding any other provision of law, whenever the juvenile court terminates jurisdiction over a ward who has also been designated a dependent of the court, or upon release of a ward from a facility that is not a foster care facility, a probation officer or parole officer shall provide the person with, at a minimum, all of the following:

(1) A written notice stating that the person is a former foster child and may be eligible for the services and benefits that are available to a former foster child through public and private programs, including, but not limited to, any independent living program for former foster children. Providing the proof of dependency and wardship document described in All-County Letter 07-33 and Section 31-525.6 of Chapter 31-500 of Division 31 of the State Department of Social Services Manual of Policies and Procedures, as it existed on January 1, 2010, shall satisfy this requirement.

(2) Existing information described in Section 31-525.61 of Chapter 31-500 of Division 31 of the State Department of Social Services Manual of Policies and Procedures, as it existed on January 1, 2010, that informs the person of the availability of assistance to enable the person to apply for, and gain acceptance into, federal and state programs that provide benefits to former foster children, including, but not limited to, financial assistance, housing, and educational resources for which he or she may be eligible.

(3) Existing information described in Section 31-525.61 of Chapter 31-500 of Division 31 of the State Department of Social Services Manual of Policies and Procedures, as it existed on January 1, 2010, that informs the person of the availability of assistance to enable the person to apply for, and gain acceptance into, federal and state programs that provide independent living services to youth 16 years of age and over who may be eligible for services.

(b) This section shall apply to any ward who was previously adjudged a dependent child of the court pursuant to Section 300 or a child who at any time has been placed in foster care pursuant to Section 727.

(c) Nothing in this section shall be interpreted to alter or amend the obligations of probation officers under current law.

(Added by Stats. 2010, Ch. 631, Sec. 2. Effective January 1, 2011.)



608

In any case in which a person is alleged to be a person described in Section 601 or 602, or subdivision (a) of Section 604, and the age of the person is at issue and the court finds that a scientific or medical test would be of assistance in determining the age of the person, the court may consider ordering an examination of the minor using the method described in The Permanent Mandibular Third Molar from the Journal of Forensic Odonto-Stomatology, Vol. 1: No. 1: January June 1983.

(Added by Stats. 1990, Ch. 749, Sec. 1.)






ARTICLE 15. Wards—Temporary Custody and Detention

625

A peace officer may, without a warrant, take into temporary custody a minor:

(a) Who is under the age of 18 years when such officer has reasonable cause for believing that such minor is a person described in Section 601 or 602, or

(b) Who is a ward of the juvenile court or concerning whom an order has been made under Section 636 or 702, when such officer has reasonable cause for believing that person has violated an order of the juvenile court or has escaped from any commitment ordered by the juvenile court, or

(c) Who is under the age of 18 years and who is found in any street or public place suffering from any sickness or injury which requires care, medical treatment, hospitalization, or other remedial care.

In any case where a minor is taken into temporary custody on the ground that there is reasonable cause for believing that such minor is a person described in Section 601 or 602, or that he has violated an order of the juvenile court or escaped from any commitment ordered by the juvenile court, the officer shall advise such minor that anything he says can be used against him and shall advise him of his constitutional rights, including his right to remain silent, his right to have counsel present during any interrogation, and his right to have counsel appointed if he is unable to afford counsel.

(Amended by Stats. 1976, Ch. 1068.)



625.1

Any minor who is taken into temporary custody pursuant to subdivision (a) of Section 625, when the peace officer has reasonable cause for believing the minor is a person described in Section 602, or pursuant to subdivision (b) or (c) of Section 625, may be requested to submit to voluntary chemical testing of his or her urine for the purpose of determining the presence of alcohol or illegal drugs. The peace officer shall inform the minor that the chemical test is voluntary. The results of this test may be considered by the court in determining the disposition of the minor pursuant to Section 706 or 777. Unless otherwise provided by law, the results of such a test shall not be the basis of a petition filed by the prosecuting attorney to declare the minor a person described in Section 602, nor shall it be the basis for such a finding by a court pursuant to Section 702.

(Added by Stats. 1989, Ch. 1117, Sec. 6.)



625.2

(a) Before administering the chemical test pursuant to Section 625.1, the peace officer shall give the following admonition: I am asking you to take a voluntary urine test to test for the presence of drugs or alcohol in your body. You have the right to refuse to take this test. If you do take the test, it cannot be used as the basis for filing any additional charges against you. It can be used by a court for the purpose of sentencing. You have the right to telephone your parent or guardian before you decide whether or not to take this test.

(b) The admonition in subdivision (a) shall not be given when a chemical test is administered pursuant to Section 23157 of the Vehicle Code.

(Added by Stats. 1989, Ch. 1117, Sec. 7.)



625.3

Notwithstanding Section 625, a minor who is 14 years of age or older and who is taken into custody by a peace officer for the personal use of a firearm in the commission or attempted commission of a felony or any offense listed in subdivision (b) of Section 707 shall not be released until that minor is brought before a judicial officer.

(Amended March 7, 2000, by initiative Proposition 21, Sec. 20.)



625.5

(a) It is the intent of the Legislature in enacting this section to accomplish the following purposes:

(1) To safeguard the fiscal integrity of cities and counties by enabling them to recoup the law enforcement costs of identifying, detaining, and transporting minors who violate curfew ordinances to their places of residence.

(2) To encourage parents and legal guardians to exercise reasonable care, supervision, and control over their minor children so as to prevent them from committing unlawful acts.

(3) To help eradicate criminal street gang activity.

(b) This section shall only apply to a city, county, or city and county in which the governing body of the city, county, or city and county has enacted an ordinance prohibiting minors from remaining in or upon the public streets unsupervised after hours and has adopted a resolution to implement this section.

(c) Except as provided in subdivision (d), law enforcement personnel are authorized to temporarily detain any minor upon a reasonable suspicion based on articulable facts that the minor is in violation of the ordinance described in subdivision (b) and to transport that minor to his or her place of permanent or temporary residence within the state, whether the place of residence is located within or without the jurisdiction of the governing body, or to the custody of his or her parents or legal guardian. A law enforcement officer may decide not to temporarily detain and transport a minor if he or she determines that the minor has a legitimate reason based on extenuating circumstances for violating the ordinance.

(d) Upon the first violation of the ordinance described in subdivision (b), the law enforcement officer shall issue to the minor a warning citation regarding the consequences of a second violation of the ordinance. A designated representative of the governmental entity issuing the citation shall mail to the parents of the minor or legal guardian a notification that states that upon a second violation, the parents or legal guardian may be held liable for actual administrative and transportation costs, and that requires the parents or legal guardian to sign and return the notification. This notification shall include a space for the explanation of any circumstances relevant to an applicable exemption from the fee as provided by subdivision (e). This explanation shall be reviewed by a designated representative of the governmental entity that issued the citation and notification. If the explanation is found to be insufficient, the representative may request a consultation with the parents or legal guardian for the purpose of discussing the circumstances claimed to be relevant to an applicable exemption.

(e) A fee for the actual costs of administrative and transportation services for the return of the minor to his or her place of residence, or to the custody of his or her parents or legal guardian, may be charged jointly or severally to the minor, his or her parents, or legal guardian, in an amount not to exceed those actual costs. Upon petition of the person required to pay the fee, the governmental entity issuing the citation shall conduct a hearing as to the validity of the fees charged, and may waive payment of the fee by the minor, his or her parents, or legal guardian, upon a finding of good cause. If authorized by the governing body, the city, county, or city and county may charge this fee, in which case the city, county, or city and county may (1) provide for waiver of the payment of the fee by the parents or legal guardian upon a determination that the person has made reasonable efforts to exercise supervision and control over the minor, (2) provide for a determination of the ability to pay the fee and provide that the fee may be waived if neither the minor nor the parents or legal guardian has the ability to pay the fee, (3) provide for the performance of community service in lieu of imposition of the fee, and (4) provide for waiver of the payment of the fee by the parents or legal guardian upon a determination that the parents or legal guardian has limited physical or legal custody and control of the minor.

(f) In a civil action commenced by a city, county, or city and county to collect the fee, a court may waive payment of the fee by the minor, his or her parents, or legal guardian, upon a finding of good cause.

(Added by Stats. 1994, Ch. 810, Sec. 1. Effective January 1, 1995.)



626

An officer who takes a minor into temporary custody under the provisions of Section 625 may do any of the following:

(a) Release the minor.

(b) Deliver or refer the minor to a public or private agency with which the city or county has an agreement or plan to provide shelter care, counseling, or diversion services to minors so delivered. A placement of a child in a community care facility as specified in Section 1530.8 of the Health and Safety Code shall be made in accordance with Section 319.2 or 319.3, as applicable, and with paragraph (8) or (9) of subdivision (e) of Section 361.2, as applicable.

(c) Prepare in duplicate a written notice to appear before the probation officer of the county in which the minor was taken into custody at a time and place specified in the notice. The notice shall also contain a concise statement of the reasons the minor was taken into custody. The officer shall deliver one copy of the notice to the minor or to a parent, guardian, or responsible relative of the minor and may require the minor or the minor s parent, guardian, or relative, or both, to sign a written promise to appear at the time and place designated in the notice. Upon the execution of the promise to appear, the officer shall immediately release the minor. The officer shall, as soon as practicable, file one copy of the notice with the probation officer. The written notice to appear may require that the minor be fingerprinted, photographed, or both, upon the minor s appearance before the probation officer, if the minor is a person described in Section 602 and he or she was taken into custody upon reasonable cause for the commission of a felony.

(d) Take the minor without unnecessary delay before the probation officer of the county in which the minor was taken into custody, or in which the minor resides, or in which the acts take place or the circumstances exist which are alleged to bring the minor within the provisions of Section 601 or 602, and deliver the custody of the minor to the probation officer. The peace officer shall prepare a concise written statement of the probable cause for taking the minor into temporary custody and the reasons the minor was taken into custody and shall provide the statement to the probation officer at the time the minor is delivered to the probation officer. In no case shall the officer delay the delivery of the minor to the probation officer for more than 24 hours if the minor has been taken into custody without a warrant on the belief that the minor has committed a misdemeanor.

In determining which disposition of the minor to make, the officer shall prefer the alternative which least restricts the minor s freedom of movement, provided that alternative is compatible with the best interests of the minor and the community.

(Amended by Stats. 2013, Ch. 21, Sec. 10. Effective June 27, 2013.)



626.5

If an officer who takes a minor into temporary custody under the provisions of Section 625 determines that the minor should be brought to the attention of the juvenile court, he or she shall thereafter take one of the following actions:

(a) He or she may prepare in duplicate a written notice to appear before the probation officer of the county in which the minor was taken in custody at a time and place specified in the notice. The notice shall also contain a concise statement of the reasons the minor was taken into custody. The officer shall deliver one copy of the notice to the minor or to a parent, guardian, or responsible relative of the minor and may require the minor or his or her parent, guardian, or relative, or both, to sign a written promise that either or both will appear at the time and place designated in the notice. Upon the execution of the promise to appear, the officer shall immediately release the minor. The officer shall, as soon as practicable, file one copy of the notice with the probation officer.

(b) He or she may take the minor without unnecessary delay before the probation officer of the county in which the minor was taken into custody, or in which the minor resides, or in which the acts took place or the circumstances exist which are alleged to bring the minor within the provisions of Section 601 or 602, and deliver the custody of the minor to the probation officer. The peace officer shall prepare a concise written statement of the probable cause for taking the minor into temporary custody and the reasons the minor was taken into custody and shall provide that statement to the probation officer at the time the minor is delivered to the probation officer. In no case shall he or she delay the delivery of the minor to the probation officer for more than 24 hours if the minor has been taken into custody without a warrant on the belief that he or she has committed a misdemeanor.

In determining which disposition of the minor he or she will make, the officer shall prefer the alternative which least restricts the minor s freedom of movement, provided that alternative is compatible with the best interests of the minor and the community.

(Amended by Stats. 1989, Ch. 878, Sec. 2.)



626.6

Notwithstanding Section 626.5, any peace officer who takes a minor who is 14 years of age or older into temporary custody under Section 625.3 shall take the minor without unnecessary delay before the probation officer of the county in which the minor was taken into custody, or in which the minor resides, or in which the acts took place or the circumstances exist which are alleged to bring the minor within the provisions of Section 602, and deliver the custody of the minor to the probation officer. The peace officer shall prepare a concise written statement of the probable cause for taking the minor into temporary custody and the reasons the minor was taken into custody and shall provide that statement to the probation officer at the time the minor is delivered to the probation officer.

(Added by Stats. 1996, Ch. 843, Sec. 2. Effective January 1, 1997.)



626.8

(a) Subdivisions (a) to (d), inclusive, paragraphs (1) and (2) of subdivision (e) and subdivision (g) of Section 859.5 of the Penal Code shall apply to any custodial interrogation of a person who is or who may be adjudged a ward of the juvenile court pursuant to Section 602 related to murder, as listed in paragraph (1) of subdivision (b) of Section 707.

(b) (1) Except as otherwise provided in paragraph (2), Article 22 (commencing with Section 825) shall apply to any electronic recording or other record made pursuant to this section.

(2) The interrogating entity shall maintain an original or exact copy of any electronic recording made of a custodial interrogation until the person is no longer subject to the jurisdiction of the juvenile court, unless the person is transferred to a court of criminal jurisdiction. If the person is transferred to a court of criminal jurisdiction, subdivision (f) of Section 859.5 of the Penal Code shall apply. The interrogating entity may make one or more true, accurate, and complete copies of the electronic recording in a different format.

(Added by Stats. 2013, Ch. 799, Sec. 3. Effective January 1, 2014.)



627

(a) When an officer takes a minor before a probation officer at a juvenile hall or to any other place of confinement pursuant to this article, he shall take immediate steps to notify the minor s parent, guardian, or a responsible relative that such minor is in custody and the place where he is being held.

(b) Immediately after being taken to a place of confinement pursuant to this article and, except where physically impossible, no later than one hour after he has been taken into custody, the minor shall be advised and has the right to make at least two telephone calls from the place where he is being held, one call completed to his parent or guardian, a responsible relative, or his employer, and another call completed to an attorney. The calls shall be at public expense, if the calls are completed to telephone numbers within the local calling area, and in the presence of a public officer or employee. Any public officer or employee who willfully deprives a minor taken into custody of his right to make such telephone calls is guilty of a misdemeanor.

(Amended by Stats. 1980, Ch. 1092, Sec. 2.)



627.5

In any case where a minor is taken before a probation officer pursuant to the provisions of Section 626 and it is alleged that such minor is a person described in Section 601 or 602, the probation officer shall immediately advise the minor and his parent or guardian that anything the minor says can be used against him and shall advise them of the minor s constitutional rights, including his right to remain silent, his right to have counsel present during any interrogation, and his right to have counsel appointed if he is unable to afford counsel. If the minor or his parent or guardian requests counsel, the probation officer shall notify the judge of the juvenile court of such request and counsel for the minor shall be appointed pursuant to Section 634.

(Added by Stats. 1967, Ch. 1355.)



628

(a) Upon delivery to the probation officer of a minor who has been taken into temporary custody under the provisions of this article, the probation officer shall immediately investigate the circumstances of the minor and the facts surrounding his or her being taken into custody and shall immediately release the minor to the custody of his or her parent, legal guardian, or responsible relative unless it can be demonstrated upon the evidence before the court that continuance in the home is contrary to the minor s welfare and one or more of the following conditions exist:

(1) The minor is in need of proper and effective parental care or control and has no parent, legal guardian, or responsible relative; or has no parent, legal guardian, or responsible relative willing to exercise or capable of exercising that care or control; or has no parent, legal guardian, or responsible relative actually exercising that care or control.

(2) The minor is destitute or is not provided with the necessities of life or is not provided with a home or suitable place of abode.

(3) The minor is provided with a home which is an unfit place for him or her by reason of neglect, cruelty, depravity or physical abuse by either of his or her parents, or by his or her legal guardian or other person in whose custody or care he or she is entrusted.

(4) Continued detention of the minor is a matter of immediate and urgent necessity for the protection of the minor or reasonable necessity for the protection of the person or property of another.

(5) The minor is likely to flee the jurisdiction of the court.

(6) The minor has violated an order of the juvenile court.

(7) The minor is physically dangerous to the public because of a mental or physical deficiency, disorder or abnormality.

(b) If the probation officer has reason to believe that the minor is at risk of entering foster care placement as defined in paragraphs (1) and (2) of subdivision (d) of Section 727.4, then the probation officer shall, as part of the investigation undertaken pursuant to subdivision (a), make reasonable efforts, as described in paragraph (5) of subdivision (d) of Section 727.4, to prevent or eliminate the need for removal of the minor from his or her home.

(c) In any case in which there is reasonable cause for believing that a minor who is under the care of a physician or surgeon or a hospital, clinic, or other medical facility and cannot be immediately moved is a person described in subdivision (d) of Section 300, the minor shall be deemed to have been taken into temporary custody and delivered to the probation officer for the purposes of this chapter while he or she is at the office of the physician or surgeon or that medical facility.

(d) (1) It is the intent of the Legislature that this subdivision shall comply with paragraph (29) of subsection (a) of Section 671 of Title 42 of the United States Code as added by the Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public Law 110-351). It is further the intent of the Legislature that the identification and notification of relatives shall be made as early as possible after the removal of a youth who is at risk of entering foster care placement.

(2) If the minor is detained and the probation officer has reason to believe that the minor is at risk of entering foster care placement, as defined in paragraphs (1) and (2) of subdivision (d) of Section 727.4, then the probation officer shall conduct, within 30 days, an investigation in order to identify and locate all grandparents, adult siblings, and other relatives of the child, as defined in paragraph (2) of subdivision (f) of Section 319, including any other adult relatives suggested by the parents. The probation officer shall provide to all adult relatives who are located, except when that relative s history of family or domestic violence makes notification inappropriate, within 30 days of the date on which the child is detained, written notification and shall also, whenever appropriate, provide oral notification, in person or by telephone, of all the following information:

(A) The child has been removed from the custody of his or her parent or parents, or his or her guardians.

(B) An explanation of the various options to participate in the care and placement of the child and support for the child s family, including any options that may be lost by failing to respond. The notice shall provide information about providing care for the child, how to become a foster family home or approved relative or nonrelative extended family member as defined in Section 362.7, and additional services and support that are available in out-of-home placements. The notice shall also include information regarding the Kin-GAP Program (Article 4.5 (commencing with Section 11360) of Chapter 2 of Part 3 of Division 9), the CalWORKs program for approved relative caregivers (Chapter 2 (commencing with Section 11200) of Part 3 of Division 9), adoption and adoption assistance (Chapter 2.1 (commencing with Section 16115) of Part 4 of Division 9), as well as other options for contact with the child, including, but not limited to, visitation. When oral notification is provided, the probation officer is not required to provide detailed information about the various options to help with the care and placement of the child.

(3) The probation officer shall use due diligence in investigating the names and locations of the relatives pursuant to paragraph (2), including, but not limited to, asking the child in an age-appropriate manner about relatives important to the child, consistent with the child s best interest, and obtaining information regarding the location of the child s adult relatives.

(4) To the extent allowed by federal law as a condition of receiving funding under Title IV-E of the federal Social Security Act (42 U.S.C. Sec. 670 et seq.), if the probation officer did not conduct the identification and notification of relatives, as required in paragraph (2), but the court orders foster care placement, the probation officer shall conduct the investigation to find and notify relatives within 30 days of the placement order. Nothing in this section shall be construed to delay foster care placement for an individual child.

(Amended by Stats. 2009, Ch. 261, Sec. 2. Effective January 1, 2010.)



628.1

If the minor meets one or more of the criteria for detention under Section 628, but the probation officer believes that 24-hour secure detention is not necessary in order to protect the minor or the person or property of another, or to ensure that the minor does not flee the jurisdiction of the court, the probation officer shall proceed according to this section.

Unless one of the conditions described in paragraph (1), (2), or (3) of subdivision (a) of Section 628 exists, the probation officer shall release such minor to his or her parent, guardian, or responsible relative on home supervision. As a condition for such release, the probation officer shall require the minor to sign a written promise that he or she understands and will observe the specific conditions of home supervision release. As an additional condition for release, the probation officer also shall require the minor s parent, guardian, or responsible relative to sign a written promise, translated into a language the parent understands, if necessary, that he or she understands the specific conditions of home supervision release. These conditions may include curfew and school attendance requirements related to the protection of the minor or the person or property of another, or to the minor s appearances at court hearings. A minor who violates a specific condition of home supervision release which he or she has promised in writing to obey may be taken into custody and placed in secure detention, subject to court review at a detention hearing.

A minor on home supervision shall be entitled to the same legal protections as a minor in secure detention, including a detention hearing.

(Amended by Stats. 1999, Ch. 996, Sec. 16. Effective January 1, 2000.)



629

(a) As a condition for the release of a minor pursuant to Section 628.1 and subject to Sections 631 and 632, the probation officer shall require the minor to sign, and may also require his or her parent, guardian, or relative to sign, a written promise to appear before the probation officer at the juvenile hall or other suitable place designated by the probation officer at a specified time.

(b) A minor who is 14 years of age or older who is taken into custody by a peace officer for the commission or attempted commission of a felony offense shall not be released until the minor has signed a written promise to appear before the probation officer at the juvenile hall or other suitable place designated by the peace officer, or has been given an order to appear at the juvenile court on a date certain. The peace officer may also require the minor s parent, guardian, or relative to sign a written promise to appear at the same place designated for the minor.

(Amended by Stats. 2000, Ch. 663, Sec. 1. Effective January 1, 2001. Note: This section was amended on March 7, 2000, by initiative Prop. 21.)



629.1

Notwithstanding Section 628 or 628.1, whenever a minor who is 14 years of age or older is delivered to the custody of the probation officer pursuant to Section 626.6, the probation officer shall retain the minor in custody until such time that the minor can be brought before a judicial officer of the juvenile court pursuant to Section 632.

(Added by Stats. 1996, Ch. 843, Sec. 3. Effective January 1, 1997.)



630

(a) If the probation officer determines that the minor shall be retained in custody, he shall immediately proceed in accordance with Article 16 (commencing with Section 650) to cause the filing of a petition pursuant to Section 656 with the clerk of the juvenile court who shall set the matter for hearing on the detention calendar. Immediately upon filing the petition with the clerk of the juvenile court, if the minor is alleged to be a person described in Section 601 or 602, the probation officer or the prosecuting attorney, as the case may be, shall serve such minor with a copy of the petition and notify him of the time and place of the detention hearing. The probation officer, or the prosecuting attorney, as the case may be, shall thereupon notify each parent or each guardian of the minor of the time and place of such hearing if the whereabouts of each parent or guardian can be ascertained by due diligence. Such notice may be given orally.

(b) In such hearing the minor has a privilege against self-incrimination and has a right to confrontation by, and cross-examination of, any person examined by the court as provided in Section 635.

(Amended by Stats. 1977, Ch. 1241.)



630.1

Upon reasonable notification by counsel representing the minor, his parents or guardian, the clerk of the court shall notify such counsel of the hearings in the manner provided for notice to the parent or guardian of the minor under this chapter.

(Added by Stats. 1967, Ch. 507.)



631

(a) Except as provided in subdivision (b), whenever a minor is taken into custody by a peace officer or probation officer, except when the minor willfully misrepresents himself or herself as 18 or more years of age, the minor shall be released within 48 hours after having been taken into custody, excluding nonjudicial days, unless within that period of time a petition to declare the minor a ward has been filed pursuant to this chapter or a criminal complaint against the minor has been filed in a court of competent jurisdiction.

(b) Except when the minor represents himself or herself as 18 or more years of age, whenever a minor is taken into custody by a peace officer or probation officer without a warrant on the belief that the minor has committed a misdemeanor that does not involve violence, the threat of violence, or possession or use of a weapon, and if the minor is not currently on probation or parole, the minor shall be released within 48 hours after having been taken into custody , excluding nonjudicial days, unless a petition has been filed to declare the minor to be a ward of the court and the minor has been ordered detained by a judge or referee of the juvenile court pursuant to Section 635. In all cases involving the detention of a minor pursuant to this subdivision, any decision to detain the minor more than 24 hours shall be subject to written review and approval by a probation officer who is a supervisor as soon as possible after it is known that the minor will be detained more than 24 hours. However, if the initial decision to detain the minor more than 24 hours is made by a probation officer who is a supervisor, the decision shall not be subject to review and approval.

(c) Whenever a minor who has been held in custody for more than 24 hours by the probation officer is subsequently released and no petition is filed, the probation officer shall prepare a written explanation of why the minor was held in custody for more than 24 hours. The written explanation shall be prepared within 72 hours after the minor is released from custody and filed in the record of the case. A copy of the written explanation shall be sent to the parents, guardian, or other person having care or custody of the minor.

(Amended by Stats. 1989, Ch. 686, Sec. 1.)



631.1

When a minor willfully misrepresents himself to be 18 or more years of age when taken into custody by a peace officer or probation officer, and this misrepresentation effects a material delay in investigation which prevents the filing of a petition pursuant to the provisions of this chapter or the filing of a criminal complaint against him in a court of competent jurisdiction within 48 hours, such petition or complaint shall be filed within 48 hours from the time his true age is determined, excluding nonjudicial days. If, in such cases, the petition or complaint is not filed within the time prescribed by this section, the minor shall be immediately released from custody.

(Amended by Stats. 1972, Ch. 579.)



632

(a) Except as provided in subdivision (b), unless sooner released, a minor taken into custody under the provisions of this article shall, as soon as possible but in any event before the expiration of the next judicial day after a petition to declare the minor a ward or dependent child has been filed, be brought before a judge or referee of the juvenile court for a hearing to determine whether the minor shall be further detained. Such a hearing shall be referred to as a detention hearing.

(b) Whenever a minor is taken into custody without a warrant on the belief that he or she has committed a misdemeanor not involving violence, a threat of violence, or possession or use of weapons, if the minor is not currently on probation or parole, he or she shall be brought before a judge or referee of the juvenile court for a detention hearing as soon as possible, but no later than 48 hours after having been taken into custody, excluding nonjudicial days, after a petition to declare the minor a ward has been filed. In all cases involving the detention of a minor pursuant to this subdivision where the minor will not be brought before the judge or referee of the juvenile court within 24 hours, the decision not to bring the minor before the judge or referee within 24 hours shall be subject to written review and approval by a probation officer who is a supervisor as soon as possible after it is known that the minor will not be brought before the judge or referee within 24 hours. However, if the decision not to bring the minor before the judge or referee within 24 hours is made by a probation officer who is a supervisor, the decision shall not be subject to review and approval.

(c) If the minor is not brought before a judge or referee of the juvenile court within the period prescribed by this section, he or she shall be released from custody.

(Amended by Stats. 1989, Ch. 686, Sec. 2.)



633

Upon his appearance before the court at the detention hearing, such minor and his parent or guardian, if present, shall first be informed of the reasons why the minor was taken into custody, the nature of the juvenile court proceedings, and the right of such minor and his parent or guardian to be represented at every stage of the proceedings by counsel.

(Repealed and added by Stats. 1961, Ch. 1616.)



634

When it appears to the court that the minor or his parent or guardian desires counsel but is unable to afford and cannot for that reason employ counsel, the court may appoint counsel. In a case in which the minor is alleged to be a person described in Section 601 or 602, the court shall appoint counsel for the minor if he appears at the hearing without counsel, whether he is unable to afford counsel or not, unless there is an intelligent waiver of the right of counsel by the minor; and, in the absence of such waiver, if the parent or guardian does not furnish counsel and the court determines that the parent or guardian has the ability to pay for counsel, the court shall appoint counsel at the expense of the parent or guardian. In any case in which it appears to the court that there is such a conflict of interest between a parent or guardian and child that one attorney could not properly represent both, the court shall appoint counsel, in addition to counsel already employed by a parent or guardian or appointed by the court to represent the minor or parent or guardian. In a county where there is no public defender the court may fix the compensation to be paid by the county for service of such appointed counsel.

(Amended by Stats. 1971, Ch. 667.)



634.6

Any counsel upon entering an appearance on behalf of a minor shall continue to represent that minor unless relieved by the court upon the substitution of other counsel or for cause.

(Added by Stats. 1975, Ch. 205.)



635

The court will examine the minor, his or her parent, legal guardian, or other person having relevant knowledge, hear relevant evidence the minor, his or her parent, legal guardian, or counsel desires to present, and, unless it appears that the minor has violated an order of the juvenile court or has escaped from the commitment of the juvenile court or that it is a matter of immediate and urgent necessity for the protection of the minor or reasonably necessary for the protection of the person or property of another that he or she be detained or that the minor is likely to flee to avoid the jurisdiction of the court, the court shall make its order releasing the minor from custody.

The circumstances and gravity of the alleged offense may be considered, in conjunction with other factors, to determine whether it is a matter of immediate and urgent necessity for the protection of the minor or reasonably necessary for the protection of the person or property of another that the minor be detained.

The court shall order release of the minor from custody unless a prima facie showing has been made that the minor is a person described in Section 601 or 602.

If the probation officer has reason to believe that the minor is at-risk of entering foster care placement as defined by Section 11402, then the probation officer shall submit a written report to the court containing all of the following: the reasons why the minor has been removed from the parent s custody; any prior referrals for abuse or neglect of the minor or any prior filings regarding the minor pursuant to Section 300; the need, if any, for continued detention; the available services that could facilitate the return of the minor to the custody of the minor s parents or guardians; and whether there are any relatives who are able and willing to provide effective care and control over the minor.

(Amended by Stats. 1999, Ch. 997, Sec. 5. Effective January 1, 2000.)



635.1

When the court finds a minor to be a person described by Section 602 and believes the minor may need specialized mental health treatment while the minor is unable to reside in his or her natural home, the court shall notify the director of the county mental health department in the county where the minor resides. The county mental health department shall perform the duties required under Section 5697.5 for all those minors.

Nothing in this section shall restrict the provision of emergency psychiatric services to those minors who have not yet reached the point of adjudication or disposition, nor shall it operate to restrict evaluations at an earlier stage of the proceedings or to restrict the use of Sections 4011.6 and 4011.8 of the Penal Code.

(Amended by Stats. 2001, Ch. 854, Sec. 74. Effective January 1, 2002.)



636

(a) If it appears upon the hearing that the minor has violated an order of the juvenile court or has escaped from a commitment of the juvenile court or that it is a matter of immediate and urgent necessity for the protection of the minor or reasonably necessary for the protection of the person or property of another that he or she be detained or that the minor is likely to flee to avoid the jurisdiction of the court, and that continuance in the home is contrary to the minor s welfare, the court may make its order that the minor be detained in the juvenile hall or other suitable place designated by the juvenile court for a period not to exceed 15 judicial days and shall enter said order together with its findings of fact in support thereof in the records of the court. The circumstances and gravity of the alleged offense may be considered, in conjunction with other factors, to determine whether it is a matter of immediate and urgent necessity for the protection of the minor or the person or property of another that the minor be detained.

(b) If the court finds that the criteria of Section 628.1 are applicable, the court shall place the minor on home supervision for a period not to exceed 15 judicial days, and shall enter the order together with its findings of fact in support thereof in the records of the court. If the court releases the minor on home supervision, the court may continue, modify, or augment any conditions of release previously imposed by the probation officer, or may impose new conditions on a minor released for the first time. If there are new or modified conditions, the minor shall be required to sign a written promise to obey those conditions pursuant to Section 628.1.

(c) If the probation officer is recommending that the minor be detained, the probation officer shall submit to the court documentation, as follows:

(1) Documentation that continuance in the home is contrary to the minor s welfare shall be submitted to the court as part of the detention report prepared pursuant to Section 635.

(2) Documentation that reasonable efforts were made to prevent or eliminate the need for removal of the minor from the home and documentation of the nature and results of the services provided shall be submitted to the court either as part of the detention report prepared pursuant to Section 635, or as part of a case plan prepared pursuant to Section 636.1, but in no case later than 60 days from the date of detention.

(d) Before detaining the minor, the court shall determine whether continuance in the home is contrary to the minor s welfare and whether there are available services that would prevent the need for further detention. The court shall make that determination on a case-by-case basis and shall make reference to the documentation provided by the probation officer or other evidence relied upon in reaching its decision.

(1) If the minor can be returned to the custody of his or her parent or legal guardian at the detention hearing, through the provision of services to prevent removal, the court shall release the minor to the physical custody of his or her parent or legal guardian and order that those services be provided.

(2) If the minor cannot be returned to the custody of his or her parent or legal guardian at the detention hearing, the court shall state the facts upon which the detention is based. The court shall make the following findings on the record and reference the probation officer s report or other evidence relied upon to make its determinations:

(A) Whether continuance in the home of the parent or legal guardian is contrary to the minor s welfare.

(B) Whether reasonable efforts have been made to safely maintain the minor in the home of his or her parent or legal guardian and to prevent or eliminate the need for removal of the minor from his or her home. This finding shall be made at the detention hearing if possible, but in no case later than 60 days following the minor s removal from the home.

(3) If the minor cannot be returned to the custody of his or her parent or legal guardian at the detention hearing, the court shall make the following orders:

(A) The probation officer shall provide services as soon as possible to enable the minor s parent or legal guardian to obtain any assistance as may be needed to enable the parent or guardian to effectively provide the care and control necessary for the minor to return to the home.

(B) The minor s placement and care shall be the responsibility of the probation department pending disposition or further order of the court.

(4) If the matter is set for rehearing pursuant to Section 637, or continued pursuant to Section 638, or continued for any other reason, the court shall find that the continuance of the minor in the parent s or guardian s home is contrary to the minor s welfare at the initial petition hearing or order the release of the minor from custody.

(e) Whether the minor is returned home or detained, the court shall order the minor s parent or guardian to cooperate with the probation officer in obtaining those services described in paragraph (1) or in subparagraph (A) of paragraph (3).

(Amended by Stats. 2005, Ch. 22, Sec. 216. Effective January 1, 2006.)



636.1

(a) When a minor is detained pursuant to Section 636 following a finding by the court that continuance in the home is contrary to the minor s welfare and the minor is at risk of entering foster care, the probation officer shall, within 60 calendar days of initial removal, or by the date of the disposition hearing, whichever occurs first, complete a case plan.

(b) If the probation officer believes that reasonable efforts by the minor, his or her parent or legal guardian, and the probation officer will enable the minor to safely return home, the case plan shall focus on those issues and activities associated with those efforts, including a description of the strengths and needs of the minor and his or her family and identification of the services that will be provided to the minor and his or her family in order to reduce or eliminate the need for the minor to be placed in foster care and make it possible for the minor to safely return to his or her home.

(c) If, based on the information available to the probation officer, the probation officer believes that foster care placement is the most appropriate disposition, the case plan shall include all the information required by Section 706.6.

(Amended by Stats. 2004, Ch. 332, Sec. 2. Effective January 1, 2005.)



636.2

The probation officer may operate and maintain nonsecure detention facilities, or may contract with public or private agencies offering such services, for those minors who are not considered escape risks and are not considered a danger to themselves or to the person or property of another. Criteria to be considered for detention in such facilities shall include, but not be limited to: (a) the nature of the offense, (b) the minor s previous record including escapes from secure detention facilities, (c) lack of criminal sophistication, and (d) the age of the minor. A minor detained in such facilities who leaves the same without permission may be housed in a secure facility following his apprehension, pending a detention hearing pursuant to Section 632.

(Amended by Stats. 1977, Ch. 1241.)



637

When a hearing is held under the provisions of this article and no parent or guardian of such minor is present and no parent or guardian has had actual notice of the hearing, a parent or guardian of such minor may file his affidavit setting forth such facts with the clerk of the juvenile court and the clerk shall immediately set the matter for rehearing at a time within 24 hours, excluding Sundays and nonjudicial days from the filing of the affidavit. Upon the rehearing, the court shall proceed in the same manner as upon the original hearing.

If the minor or, if the minor is represented by an attorney, the minor s attorney, requests evidence of the prima facie case, a rehearing shall be held within three judicial days to consider evidence of the prima facie case. If the prima facie case is not established, the minor shall be released from detention.

When the court ascertains that the rehearing cannot be held within three judicial days because of the unavailability of a witness, a reasonable continuance may be granted for a period not to exceed five judicial days.

(Amended by Stats. 1975, Ch. 1266.)



638

Upon motion of the minor or a parent or guardian of such minor, the court shall continue any hearing or rehearing held under the provisions of this article for one day, excluding Sundays and nonjudicial days.

(Repealed and added by Stats. 1961, Ch. 1616.)



639

Upon any hearing or rehearing under the provisions of this article, the court may order such minor or any parent or guardian of such minor who is present in court to again appear before the court or the probation officer or the county financial evaluation officer at a time and place specified in said order.

(Amended by Stats. 1985, Ch. 1485, Sec. 11.)



641

Whenever any minor is taken into temporary custody under the provisions of this article in any county other than the county in which the minor is alleged to be within or to come within the jurisdiction of the juvenile court, which county is referred to herein as the requesting county, the officer who has taken the minor into temporary custody may notify the law enforcement agency in the requesting county of the fact that the minor is in custody. When a law enforcement officer, of such requesting county files a petition pursuant to Section 656 with the clerk of the juvenile court of his respective county and secures a warrant therefrom, he shall forward said warrant, or a telegraphic copy thereof to the officer who has the minor in temporary custody as soon as possible within 48 hours, excluding Sundays and nonjudicial days, from the time said juvenile was taken into temporary custody. Thereafter an officer from said requesting county shall take custody of the minor within five days, in the county in which the minor is in temporary custody, and shall take the minor before the juvenile court judge who issued the warrant, or before some other juvenile court of the same county without unnecessary delay. If the minor is not brought before a judge of the juvenile court within the period prescribed by this section, he must be released from custody.

(Repealed and added by Stats. 1961, Ch. 1616.)






ARTICLE 16. Wards—Commencement of Proceedings

650

(a) Juvenile court proceedings to declare a minor a ward of the court pursuant to Section 601 are commenced by the filing of a petition by the probation officer except as specified in subdivision (b).

(b) Juvenile court proceedings to declare a minor a ward of the court pursuant to subdivision (e) of Section 601.3 may be commenced by the filing of a petition by the probation officer or the district attorney after consultation with the probation officer.

(c) Juvenile court proceedings to declare a minor a ward of the court pursuant to Section 602 are commenced by the filing of a petition by the prosecuting attorney.

(Amended by Stats. 1991, Ch. 1202, Sec. 15.)



651

Proceedings under this chapter may be commenced either in the juvenile court for the county in which a minor resides, or in which a minor is found, or in which the circumstances exist or acts take place to bring a minor within the provisions of Section 601 or Section 602.

(Amended (as added by Stats. 1982, Ch. 1088, Sec. 9) by Stats. 1984, Ch. 1412, Sec. 5.)



652

Whenever the probation officer has cause to believe that there was or is within the county, or residing therein, a person within the provisions of Section 601 or 602, the probation officer shall immediately make an investigation he or she deems necessary to determine whether proceedings in the juvenile court should be commenced, including whether reasonable efforts, as described in paragraph (5) of subdivision (d) of Section 727.4, have been made to prevent or eliminate the need for removal of the minor from his or her home. However, this section does not require an investigation by the probation officer with respect to a minor delivered or referred to an agency pursuant to subdivision (b) of Section 626.

(Amended by Stats. 1999, Ch. 997, Sec. 8. Effective January 1, 2000.)



652.5

Whenever an officer refers or delivers a minor pursuant to subdivision (b) of Section 626, the agency to which the minor is referred or delivered shall immediately make such investigation as that agency deems necessary to determine what disposition of the minor that agency shall make and shall initiate a service program for the minor when appropriate.

The service program for any minor referred or delivered to the agency for any act described in Section 602 shall include constructive assignments that will help the minor learn to be responsible for his or her actions. The assignments may include, but not be limited to, requiring the minor to repair damaged property or to make other appropriate restitution, or requiring the minor to participate in an educational or counseling program. The minor or his or her parent or guardian may be required to reimburse the agency for all or part of the cost of the service program if he or she has the financial ability to pay.

If the referral agency does not initiate a service program on behalf of a minor referred to the agency within 20 calendar days, or initiate a service program on behalf of a minor delivered to the agency within 10 days, that agency shall immediately notify the referring officer of that decision in writing. The referral agency shall retain a copy of that written notification for 30 days.

(Amended by Stats. 1990, Ch. 258, Sec. 1.)



653

Whenever any person applies to the probation officer or the district attorney in accordance with subdivision (e) of Section 601.3, to commence proceedings in the juvenile court, the application shall be in the form of an affidavit alleging that there was or is within the county, or residing therein, a minor within the provisions of Section 601 and setting forth facts in support thereof. The probation officer or the district attorney, in consultation with the probation officer, shall immediately make any investigation he or she deems necessary to determine whether proceedings in the juvenile court should be commenced.

(Amended by Stats. 1994, Ch. 450, Sec. 1. Effective January 1, 1995.)



653.1

Notwithstanding Section 653, in the case of an affidavit alleging that the minor committed an offense described in Section 602, the probation officer shall cause the affidavit to be immediately taken to the prosecuting attorney if it appears to the probation officer that the minor has been referred to the probation officer for any violation of either an offense listed in subdivision (b) of Section 707 and that offense was allegedly committed when the minor was 16 years of age or older or an offense listed in paragraph (2) of subdivision (d) or subdivision (e) of Section 707 and that offense was allegedly committed when the minor was 14 years of age or older. If the prosecuting attorney decides not to file a petition, he or she may return the affidavit to the probation officer for any other appropriate action.

(Amended by Stats. 1994, Ch. 453, Sec. 4. Effective January 1, 1995.)



653.5

(a) Whenever any person applies to the probation officer to commence proceedings in the juvenile court, the application shall be in the form of an affidavit alleging that there was or is within the county, or residing therein, a minor within the provisions of Section 602, or that a minor committed an offense described in Section 602 within the county, and setting forth facts in support thereof. The probation officer shall immediately make any investigation he or she deems necessary to determine whether proceedings in the juvenile court shall be commenced. If the probation officer determines that it is appropriate to offer services to the family to prevent or eliminate the need for removal of the minor from his or her home, the probation officer shall make a referral to those services.

(b) Except as provided in subdivision (c), if the probation officer determines that proceedings pursuant to Section 650 should be commenced to declare a person to be a ward of the juvenile court on the basis that he or she is a person described in Section 602, the probation officer shall cause the affidavit to be taken to the prosecuting attorney.

(c) Notwithstanding subdivision (b), the probation officer shall cause the affidavit to be taken within 48 hours to the prosecuting attorney in all of the following cases:

(1) If it appears to the probation officer that the minor has been referred to the probation officer for any violation of an offense listed in subdivision (b), paragraph (2) of subdivision (d), or subdivision (e) of Section 707.

(2) If it appears to the probation officer that the minor is under 14 years of age at the date of the offense and that the offense constitutes a second felony referral to the probation officer.

(3) If it appears to the probation officer that the minor was 14 years of age or older at the date of the offense and that the offense constitutes a felony referral to the probation officer.

(4) If it appears to the probation officer that the minor has been referred to the probation officer for the sale or possession for sale of a controlled substance as defined in Chapter 2 (commencing with Section 11053) of Division 10 of the Health and Safety Code.

(5) If it appears to the probation officer that the minor has been referred to the probation officer for a violation of Section 11350 or 11377 of the Health and Safety Code where the violation takes place at a public or private elementary, vocational, junior high school, or high school, or a violation of Section 245.5, 626.9, or 626.10 of the Penal Code.

(6) If it appears to the probation officer that the minor has been referred to the probation officer for a violation of Section 186.22 of the Penal Code.

(7) If it appears to the probation officer that the minor has previously been placed in a program of informal probation pursuant to Section 654.

(8) If it appears to the probation officer that the minor has committed an offense in which the restitution owed to the victim exceeds one thousand dollars ($1,000). For purposes of this paragraph, the definition of victim in paragraph (1) of subdivision (a) of Section 730.6 and restitution in subdivision (h) of Section 730.6 shall apply.

Except for offenses listed in paragraph (5), the provisions of subdivision (c) shall not apply to a narcotics and drug offense set forth in Section 1000 of the Penal Code.

The prosecuting attorney shall within his or her discretionary power institute proceedings in accordance with his or her role as public prosecutor pursuant to subdivision (b) of Section 650 and Section 26500 of the Government Code. However, if it appears to the prosecuting attorney that the affidavit was not properly referred, that the offense for which the minor was referred should be charged as a misdemeanor, or that the minor may benefit from a program of informal supervision, he or she shall refer the matter to the probation officer for whatever action the probation officer may deem appropriate.

(d) In all matters where the minor is not in custody and is already a ward of the court or a probationer under Section 602, the prosecuting attorney, within five judicial days of receipt of the affidavit from the probation officer, shall institute proceedings in accordance with his or her role as public prosecutor pursuant to subdivision (b) of Section 650 of this code and Section 26500 of the Government Code, unless it appears to the prosecuting attorney that the affidavit was not properly referred or that the offense for which the minor was referred requires additional substantiating information, in which case he or she shall immediately notify the probation officer of what further action he or she is taking.

(e) This section shall become operative on January 1, 1997.

(Amended by Stats. 1999, Ch. 997, Sec. 9. Effective January 1, 2000.)



653.7

If the probation officer does not take action under Section 654 and does not file a petition in juvenile court within 21 court days after the application, or in the case of an affidavit alleging that a minor committed an offense described in Section 602 or alleging that a minor is within Section 602, does not cause the affidavit to be taken to the prosecuting attorney within 21 court days after the application, he or she shall endorse upon the affidavit of the applicant the decision not to proceed further and the reasons therefor and shall immediately notify the applicant of the action taken or the decision rendered by him or her under this section. The probation officer shall retain the affidavit and the endorsement thereon for a period of 30 court days after the notice to the applicant.

(Amended by Stats. 1984, Ch. 1412, Sec. 10.)



654

In any case in which a probation officer, after investigation of an application for a petition or any other investigation he or she is authorized to make concludes that a minor is within the jurisdiction of the juvenile court or will probably soon be within that jurisdiction, the probation officer may, in lieu of filing a petition to declare a minor a dependent child of the court or a minor or a ward of the court under Section 601 or requesting that a petition be filed by the prosecuting attorney to declare a minor a ward of the court under subdivision (e) of Section 601.3 or Section 602 and with consent of the minor and the minor s parent or guardian, delineate specific programs of supervision for the minor, for not to exceed six months, and attempt thereby to adjust the situation which brings the minor within the jurisdiction of the court or creates the probability that the minor will soon be within that jurisdiction. Nothing in this section shall be construed to prevent the probation officer from filing a petition or requesting the prosecuting attorney to file a petition at any time within the six-month period or a 90-day period thereafter. If the probation officer determines that the minor has not involved himself or herself in the specific programs within 60 days, the probation officer shall immediately file a petition or request that a petition be filed by the prosecuting attorney. However, when in the judgment of the probation officer the interest of the minor and the community can be protected, the probation officer shall make a diligent effort to proceed under this section.

The program of supervision of the minor undertaken pursuant to this section may call for the minor to obtain care and treatment for the misuse of or addiction to controlled substances from a county mental health service or other appropriate community agency.

The program of supervision shall require the parents or guardians of the minor to participate with the minor in counseling or education programs, including, but not limited to, parent education and parenting programs operated by community colleges, school districts, or other appropriate agencies designated by the court if the program of supervision is pursuant to the procedure prescribed in Section 654.2.

Further, this section shall authorize the probation officer with consent of the minor and the minor s parent or guardian to provide the following services in lieu of filing a petition:

(a) Maintain and operate sheltered-care facilities, or contract with private or public agencies to provide these services. The placement shall be limited to a maximum of 90 days. Counseling services shall be extended to the sheltered minor and his or her family during this period of diversion services. The minor and his or her parents may be required to make full or partial reimbursement for the services rendered the minor and his or her family during the diversion process. Referrals for sheltered-care diversion may be made by the minor, his or her family, schools, any law enforcement agency, or any other private or public social service agency.

(b) Maintain and operate crisis resolution homes, or contract with private or public agencies offering these services. Residence at these facilities shall be limited to 20 days during which period individual and family counseling shall be extended the minor and his or her family. Failure to resolve the crisis within the 20-day period may result in the minor s referral to a sheltered-care facility for a period not to exceed 90 days. Referrals shall be accepted from the minor, his or her family, schools, law enforcement or any other private or public social service agency. The minor, his or her parents, or both, may be required to reimburse the county for the cost of services rendered at a rate to be determined by the county board of supervisors.

(c) Maintain and operate counseling and educational centers, or contract with private and public agencies, societies, or corporations whose purpose is to provide vocational training or skills. The centers may be operated separately or in conjunction with crisis resolution homes to be operated by the probation officer. The probation officer shall be authorized to make referrals to the appropriate existing private or public agencies offering similar services when available.

At the conclusion of the program of supervision undertaken pursuant to this section, the probation officer shall prepare and maintain a followup report of the actual program measures taken.

(Amended by Stats. 1991, Ch. 1202, Sec. 17.)



654.1

(a) Notwithstanding Section 654 or any other provision of law, in any case in which a minor has been charged with a violation of Section 23140 or 23152 of the Vehicle Code, the probation officer may, in lieu of requesting that a petition be filed by the prosecuting attorney to declare the minor a ward of the court under Section 602, proceed in accordance with Section 654 and delineate a program of supervision for the minor. However, the probation officer shall cause the citation for a violation of Section 23140 or 23152 of the Vehicle Code to be heard and disposed of by the judge, referee, or juvenile hearing officer pursuant to Sections 257 and 258 as a condition of any program of supervision.

(b) This section may not be construed to prevent the probation officer from requesting the prosecuting attorney to file a petition to declare the minor a ward of the court under Section 602 for a violation of Section 23140 or 23152 of the Vehicle Code. However, if in the judgment of the probation officer, the interest of the minor and the community can be protected by adjudication of a violation of Section 23140 or 23152 of the Vehicle Code in accordance with subdivision (a), the probation officer shall proceed under subdivision (a).

(Amended by Stats. 2003, Ch. 149, Sec. 90. Effective January 1, 2004.)



654.2

(a) If a petition has been filed by the prosecuting attorney to declare a minor a ward of the court under Section 602, the court may, without adjudging the minor a ward of the court and with the consent of the minor and the minor s parents or guardian, continue any hearing on a petition for six months and order the minor to participate in a program of supervision as set forth in Section 654. If the probation officer recommends additional time to enable the minor to complete the program, the court at its discretion may order an extension. Fifteen days prior to the final conclusion of the program of supervision undertaken pursuant to this section, the probation officer shall submit to the court a followup report of the minor s participation in the program. The minor and the minor s parents or guardian shall be ordered to appear at the conclusion of the six-month period and at the conclusion of each additional three-month period. If the minor successfully completes the program of supervision, the court shall order the petition be dismissed. If the minor has not successfully completed the program of supervision, proceedings on the petition shall proceed no later than 12 months from the date the petition was filed.

(b) If the minor is eligible for Section 654 supervision, and the probation officer believes the minor would benefit from a program of supervision pursuant to this section, the probation officer may, in referring the affidavit described in Section 653.5 to the prosecuting attorney, recommend informal supervision as provided in this section.

(Amended by Stats. 1994, Ch. 213, Sec. 1. Effective January 1, 1995.)



654.3

No minor shall be eligible for the program of supervision set forth in Section 654 or 654.2 in the following cases, except in an unusual case where the interests of justice would best be served and the court specifies on the record the reasons for its decision:

(a) A petition alleges that the minor has violated an offense listed in subdivision (b) of Section 707.

(b) A petition alleges that the minor has sold or possessed for sale a controlled substance as defined in Chapter 2 (commencing with Section 11053) of Division 10 of the Health and Safety Code.

(c) A petition alleges that the minor has violated Section 11350 or 11377 of the Health and Safety Code where the violation takes place at a public or private elementary, vocational, junior high school, or high school, or a violation of Section 245.5, 626.9, or 626.10 of the Penal Code.

(d) A petition alleges that the minor has violated Section 186.22 of the Penal Code.

(e) The minor has previously participated in a program of supervision pursuant to Section 654.

(f) The minor has previously been adjudged a ward of the court pursuant to Section 602.

(g) A petition alleges that the minor has violated an offense in which the restitution owed to the victim exceeds one thousand dollars ($1,000). For purposes of this subdivision, the definition of victim in paragraph (1) of subdivision (a) of Section 730.6 and restitution in subdivision (h) of Section 730.6 shall apply.

(h) The minor is alleged to have committed a felony offense when the minor was at least 14 years of age. Except in unusual cases where the court determines the interest of justice would best be served by a proceeding pursuant to Section 654 or 654.2, a petition alleging that a minor who is 14 years of age or over has committed a felony offense shall proceed under Article 20.5 (commencing with Section 790) or Article 17 (commencing with Section 675).

(Amended March 7, 2000, by initiative Proposition 21, Sec. 22.)



654.4

Any minor who is placed in a program of supervision set forth in Section 654 or 654.2 for a violation of an offense involving the unlawful possession, use, sale, or other furnishing of a controlled substance, as defined in Chapter 2 (commencing with Section 11053) of Division 10 of the Health and Safety Code, or for violating subdivision (f) of Section 647 of the Penal Code or Section 23140 or 23152 of the Vehicle Code, shall be required to participate in and successfully complete an alcohol or drug education program from a county mental health agency or other appropriate community program.

(Added by Stats. 1989, Ch. 1117, Sec. 13.)



654.6

A program of supervision pursuant to Section 654 or 654.2 for any minor described in Section 602 shall include constructive assignments that will help the minor learn to be responsible for his or her actions. The assignments may include, but not be limited to, requiring the minor to perform at least 10 hours of community service, requiring the minor to repair damaged property or to make other appropriate restitution, or requiring the minor to participate in an educational or counseling program. The minor or his or her parent or guardian may be required to reimburse the agency for all or part of the cost of the program of supervision if he or she has the financial ability to pay.

(Added by Stats. 1990, Ch. 258, Sec. 2.)



655

(a) When any person has applied to the probation officer, pursuant to Section 653, to request commencement of juvenile court proceedings to declare a minor a ward of the court under Section 602 and the probation officer does not cause the affidavit to be taken to the prosecuting attorney pursuant to Section 653 within 21 court days after such application, the applicant may, within 10 court days after receiving notice of the probation officer s decision not to file a petition, apply to the prosecuting attorney to review the decision of the probation officer, and the prosecuting attorney may either affirm the decision of the probation officer or commence juvenile court proceedings.

(b) When any person has applied to the probation officer or the district attorney, pursuant to Section 653, to commence juvenile court proceedings to declare a minor a dependent child of the court or a ward of the court under Section 601 and the probation officer or district attorney fails to file a petition within 21 court days after making such application, the applicant may, within 10 court days after receiving notice of the probation officer s or district attorney s decision not to file a petition, apply to the juvenile court to review the decision of the probation officer or district attorney, and the court may either affirm the decision of the probation officer or district attorney or order him or her to commence juvenile court proceedings.

(c) Nothing in subdivision (b) shall be construed so as to allow district attorneys to file a petition to make a minor a ward of the court under Section 601, except as specifically allowed by Section 653 in accordance with subdivision (e) of Section 601.3.

(Amended by Stats. 1991, Ch. 1202, Sec. 18.)



655.5

When an officer has referred or delivered a minor pursuant to subdivision (b) of Section 626, and the referral agency does not initiate a service program for the minor within the time periods required by Section 652.5, the referring agency may within 10 court days following receipt of the notification by the referral agency, apply to the probation officer for a review of that decision.

(Added by Stats. 1984, Ch. 260, Sec. 9.)



656

A petition to commence proceedings in the juvenile court to declare a minor a ward of the court shall be verified and shall contain all of the following:

(a) The name of the court to which it is addressed.

(b) The title of the proceeding.

(c) The code section and subdivision under which the proceedings are instituted.

(d) The name, age, and address, if any, of the minor upon whose behalf the petition is brought.

(e) The names and residence addresses, if known to the petitioner, of both of the parents and any guardian of the minor. If there is no parent or guardian residing within the state, or if his or her place of residence is not known to the petitioner, the petition shall also contain the name and residence address, if known, of any adult relative residing within the county, or, if there are none, the adult relative residing nearest to the location of the court.

(f) A concise statement of facts, separately stated, to support the conclusion that the minor upon whose behalf the petition is being brought is a person within the definition of each of the sections and subdivisions under which the proceedings are being instituted.

(g) The fact that the minor upon whose behalf the petition is brought is detained in custody or is not detained in custody, and if he or she is detained in custody, the date and the precise time the minor was taken into custody.

(h) A notice to the father, mother, spouse, or other person liable for support of the minor child, that: (1) Section 903 may make that person, the estate of that person, and the estate of the minor child, liable for the cost of the care, support, and maintenance of the minor child in any county institution or any other place in which the child is placed, detained, or committed pursuant to an order of the juvenile court; (2) Section 903.1 may make that person, the estate of that person, and the estate of the minor child, liable for the cost to the county of legal services rendered to the minor by a private attorney or a public defender appointed pursuant to the order of the juvenile court; (3) Section 903.2 may make that person, the estate of that person, and the estate of the minor child, liable for the cost to the county of the probation supervision of the minor child by the probation officer pursuant to the order of the juvenile court; and (4) the liabilities established by these sections are joint and several.

(i) In a proceeding alleging that the minor comes within Section 601, notice to the parent, guardian, or other person having control or charge of the minor that failure to comply with the compulsory school attendance laws is an infraction, which may be charged and prosecuted before the juvenile court judge sitting as a superior court judge. In those cases, the petition shall also include notice that the parent, guardian, or other person having control or charge of the minor has the right to a hearing on the infraction before a judge different than the judge who has heard or is to hear the proceeding pursuant to Section 601. The notice shall explain the provisions of Section 170.6 of the Code of Civil Procedure.

(j) If a proceeding is pending against a minor child for a violation of Section 594.2, 640.5, 640.6, or 640.7 of the Penal Code, a notice to the parent or legal guardian of the minor that if the minor is found to have violated either or both of these provisions that (1) any community service which may be required of the minor may be performed in the presence, and under the direct supervision, of the parent or legal guardian pursuant to either or both of these provisions, and (2) if the minor is personally unable to pay any fine levied for the violation of either or both of these provisions, that the parent or legal guardian of the minor shall be liable for payment of the fine pursuant to those sections.

(k) A notice to the parent or guardian of the minor that if the minor is ordered to make restitution to the victim pursuant to Section 729.6, as operative on or before August 2, 1995, Section 731.1, as operative on or before August 2, 1995, or Section 730.6, or to pay fines or penalty assessments, the parent or guardian may be liable for the payment of restitution, fines, or penalty assessments.

(Amended by Stats. 2002, Ch. 784, Sec. 613. Effective January 1, 2003.)



656.1

Any petition alleging that the minor is a person described by Section 602 shall specify as to each count whether the crime charged is a felony or a misdemeanor.

(Added by Stats. 1976, Ch. 1071.)



656.2

(a) (1) Notwithstanding any other law, a victim shall have the right to present a victim impact statement in all juvenile court hearings concerning petitions filed pursuant to Section 602 alleging the commission of any criminal offense. In any case in which a minor is alleged to have committed a criminal offense, the probation officer shall inform the victim of the rights of victims to submit a victim impact statement. If the victim exercises the right to submit a victim impact statement to the probation officer, the probation officer is encouraged to include the statement in his or her social study submitted to the court pursuant to Section 706 and, if applicable, in his or her report submitted to the court pursuant to Section 707. The probation officer also shall advise those persons as to the time and place of the disposition hearing to be conducted pursuant to Sections 702 and 706; any fitness hearing to be conducted pursuant to Section 707, and any other judicial proceeding concerning the case.

(2) The officer shall also provide the victim with information concerning the victim s right to an action for civil damages against the minor and his or her parents and the victim s opportunity to be compensated from the restitution fund. The information shall be in the form of written material prepared by the Judicial Council and shall be provided to each victim for whom the probation officer has a current mailing address.

(b) Notwithstanding any other law, the persons from whom the probation officer is required to solicit a statement pursuant to subdivision (a) shall have the right to attend the disposition hearing conducted pursuant to Section 702 and to express their views concerning the offense and disposition of the case pursuant to Section 706, to attend any fitness hearing conducted pursuant to Section 707, and to be present during juvenile proceedings as provided in Section 676.5.

(c) (1) Notwithstanding any other law, in any case in which a minor is alleged to have committed an act subject to a fitness hearing under Section 707, the victim shall have the right to be informed of all court dates and continuances pertaining to the case, and shall further have the right to obtain copies of the charging petition, the minutes of the proceedings, and orders of adjudications and disposition of the court that are contained in the court file. The arresting agency shall notify the victim in a timely manner of the address and telephone number of the juvenile branch of the district attorney s office that will be responsible for the case and for informing the victim of the victim s right to attend hearings and obtain documents as provided in this section. The district attorney shall, upon request, inform the victim of the date of the fitness hearing, the date of the disposition hearing, and the dates for any continuances of those hearings, and shall inform the court if the victim seeks to exercise his or her right to obtain copies of the documents described in this subdivision.

(2) Where the proceeding against the minor is based on a felony that is not listed in Section 676, a victim who obtains information about the minor under this subdivision shall not disclose or disseminate this information beyond his or her immediate family or support persons authorized by Section 676, unless authorized to do so by a judge of the juvenile court, and the judge may suspend or terminate the right of the victim to access to information under this subdivision if the information is improperly disclosed or disseminated by the victim or any members of his or her immediate family. The intentional dissemination of documents in violation of this subdivision is a misdemeanor and shall be punished by a fine of not more than five hundred dollars ($500). Documents released by the court to a victim pursuant to this section shall be stamped as confidential and with a statement that the unlawful dissemination of the documents is a misdemeanor punishable by a fine of not more than five hundred dollars ($500).

(d) Upon application of the district attorney for good cause and a showing of potential danger to the public, the court may redact any information contained in any documents released by the court to a victim pursuant to this section.

(e) For purposes of this section, victim means the victim, the parent or guardian of the victim if the victim is a minor, or, if the victim has died, the victim s next of kin.

(Amended by Stats. 2013, Ch. 28, Sec. 91. Effective June 27, 2013.)



656.5

Any petition filed in juvenile court to commence proceedings pursuant to this chapter that is not verified may be dismissed without prejudice by such court.

(Added by Stats. 1972, Ch. 897.)



657

(a) Upon the filing of the petition, the clerk of the juvenile court shall set the same for hearing within 30 days, except as follows:

(1) In the case of a minor detained in custody at the time of the filing of the petition, the petition must be set for hearing within 15 judicial days from the date of the order of the court directing such detention.

(2) In the case of a minor not before the juvenile court at the time of the filing of the petition and for whom a warrant of arrest has been issued pursuant to Section 663, the hearing on the petition shall be stayed until the minor is brought before the juvenile court on the warrant of arrest. The clerk of the juvenile court shall set the petition for hearing within 30 days of the minor s initial appearance in juvenile court on the petition, except that in the case of a minor detained in custody, the petition shall be set for hearing within 15 judicial days from the date of the order of the court directing such detention.

(b) At the detention hearing, or any time thereafter, a minor who is alleged to come within the provisions of Section 601 or 602, may, with the consent of counsel, admit in court the allegations of the petition and waive the jurisdictional hearing.

(Amended by Stats. 1984, Ch. 158, Sec. 1.)



658

(a) Except as provided in subdivision (b), upon the filing of the petition, the clerk of the juvenile court shall issue a notice, to which shall be attached a copy of the petition, and he or she shall cause the same to be served upon the minor, if the minor is eight or more years of age, and upon each of the persons described in subdivision (e) of Section 656 whose residence addresses are set forth in the petition and thereafter before the hearing upon all persons whose residence addresses become known to the clerk. If the court has ordered the care, custody, and control of the minor to be under the supervision of the probation officer for foster care placement pursuant to subdivision (a) of Section 727, the clerk shall also issue a copy of that notice to any foster parents, preadoptive parents, legal guardians or relatives providing care to the minor. The clerk shall issue a copy of the petition, to the minor s attorney and to the district attorney, if the district attorney has notified the clerk of the court that he or she wishes to receive the petition, containing the time, date, and place of the hearing.

(b) Upon the filing of a supplemental petition where the minor has been declared a ward of the court or a probationer under Section 602 in the original matter, the clerk of the juvenile court shall issue a notice, to which shall be attached a copy of the petition, and he or she shall cause the notice to be served upon the minor, if the minor is eight or more years of age, and upon each of the persons described in subdivision (e) of Section 656 whose residence addresses are set forth in the supplemental petition and thereafter known to the clerk. The clerk shall issue a copy of the supplemental petition to the minor s attorney, and to the district attorney if the probation officer is the petitioner, or, to the probation officer if the district attorney is the petitioner, containing the time, date, and place of the hearing. If the court has ordered the care, custody, and control of the minor to be under the supervision of the probation officer for foster care placement pursuant to subdivision (a) of Section 727, the clerk shall also issue a copy of that notice to any foster parents, preadoptive parents, legal guardians, or relatives providing care to the minor.

(Amended by Stats. 2001, Ch. 831, Sec. 4. Effective January 1, 2002.)



659

The notice shall contain all of the following:

(a) The name and address of the person to whom the notice is directed.

(b) The date, time, and place of the hearing on the petition.

(c) The name of the minor upon whose behalf the petition has been brought.

(d) Each section and subdivision under which the proceeding has been instituted.

(e) A statement that the minor and his or her parent or guardian or adult relative, as the case may be, to whom notice is required to be given, are entitled to have an attorney present at the hearing on the petition, and that, if the parent or guardian or the adult relative is indigent and cannot afford an attorney, and the minor or his or her parent or guardian or the adult relative desires to be represented by an attorney, the parent or guardian or adult relative shall promptly notify the clerk of the juvenile court, and that in the event counsel or legal assistance is furnished by the court, the parent or guardian or adult relative shall be liable to the county, to the extent of his, her, or their financial ability, for all or a portion of the cost thereof.

(f) A statement that the parent or parents or responsible relative or guardian may be liable for the costs of support of the minor in a county institution.

(g) A statement that the parent or guardian of the minor may be liable for the payment of restitution, fines, or penalty assessments if the minor is ordered to make restitution to the victim or to pay fines or penalty assessments.

(Amended by Stats. 1995, Ch. 313, Sec. 18. Effective August 3, 1995.)



660

(a) Except as provided in subdivision (b), if the minor is detained, the clerk of the juvenile court shall cause the notice and copy of the petition to be served on all persons required to receive that notice and copy of the petition pursuant to subdivision (e) of Section 656 and Section 658, either personally or by certified mail with request for return receipt, as soon as possible after filing of the petition and at least five days prior to the time set for hearing, unless the hearing is set less than five days from the filing of the petition, in which case, the notice and copy of the petition shall be served at least 24 hours prior to the time set for hearing.

(b) If the minor is detained, and all persons entitled to notice pursuant to subdivision (e) of Section 656 and Section 658 were present at the detention hearing, the clerk of the juvenile court shall cause the notice and copy of the petition to be served on all persons required to receive the notice and copy of the petition, either personally or by first-class mail, as soon as possible after the filing of the petition and at least five days prior to the time set for hearing, unless the hearing is set less than five days from the filing of the petition, in which case the notice and copy of the petition shall be served at least 24 hours prior to the time set for the hearing.

(c) If the minor is not detained, the clerk of the juvenile court shall cause the notice and copy of the petition to be served on all persons required to receive the notice and copy of the petition, either personally or by first-class mail, at least 10 days prior to the time set for hearing. If that person is known to reside outside of the county, the clerk of the juvenile court shall mail the notice and copy of the petition, by first-class mail, to that person, as soon as possible after the filing of the petition and at least 10 days before the time set for hearing. Failure to respond to the notice shall in no way result in arrest or detention. In the instance of failure to appear after notice by first-class mail, the court shall direct that the notice and copy of the petition is to be personally served on all persons required to receive the notice and a copy of the petition. However, if the whereabouts of the minor are unknown, personal service of the notice and a copy of the petition is not required and a warrant for the arrest of the minor may be issued pursuant to Section 663. Personal service of the notice and copy of the petition outside of the county at least 10 days before the time set for hearing is equivalent to service by first-class mail. Service may be waived by any person by a voluntary appearance entered in the minutes of the court or by a written waiver of service filed with the clerk of the court at or prior to the hearing.

(d) For purposes of this section, service on the minor s attorney shall constitute service on the minor s parent or legal guardian.

(Amended March 7, 2000, by initiative Proposition 21, Sec. 23.)



660.5

(a) This section shall be known as the Expedited Youth Accountability Program. It shall be operative in the superior court in Los Angeles County. It shall also be operative in any other county in which a committee consisting of the sheriff, the chief probation officer, the district attorney, the public defender, and the presiding judge of the superior court votes to participate in the program, upon approval by the board of supervisors.

(b) It is the intent of the Legislature to hold nondetained, delinquent youth accountable for their crimes in a swift and certain manner.

(c) Each county participating in the Expedited Youth Accountability Program shall establish agreed upon time deadlines for law enforcement, probation, district attorney, and court functions which shall assure that a case which is to proceed pursuant to this section shall be ready to be heard within 60 calendar days after the minor is cited to the court.

(d) (1) Notwithstanding Sections 658, 659, and 660, if a minor is not detained for any misdemeanor or felony offense and is not cited to Informal Juvenile and Traffic Court pursuant to paragraphs (1) to (15), inclusive, of Section 256 and Section 853.6a of the Penal Code, the peace officer or probation officer releasing the minor shall issue a citation and obtain a written promise to appear in juvenile court, or record the minor s refusal to sign the promise to appear and serve a notice to appear in juvenile court. The appearance shall not be set for more than 60 calendar days nor less than 10 calendar days from the issuance of the citation. If the 60th day falls on a court holiday, the appearance date shall be on the next date that the court is in session. The date set for the appearance of the minor shall allow for sufficient time for the probation department to evaluate eligible minors for informal handling under Section 654 or any other disposition provided by law. However, nothing in this section shall be construed to limit or conflict with Sections 653.1 and 653.5.

(2) Upon receipt of the citation and petition, but in no event less than 72 hours, excluding nonjudicial days and holidays prior to the hearing, the clerk of the juvenile court shall issue a copy of the citation and petition to the public defender or the minor s attorney of record. If a copy of the citation and petition is not provided at least 72 hours, excluding nonjudicial days and holidays prior to the hearing, it shall be grounds to request a continuance pursuant to Sections 682 and 700. At a hearing conducted under Section 700, the minor and minor s parent or guardian shall be furnished a copy of the petition and any other material required to be provided under Section 659.

(3) The original citation and promise or notice to appear shall be retained by the court if a petition is filed. In addition, there shall be three copies of the citation and promise or notice to appear, which shall be distributed as follows:

(A) One copy shall be provided to the person to whom the citation is issued.

(B) One copy shall be provided to the probation department.

(C) If a petition is requested, the second copy of the citation shall go to the district attorney along with the petition request, and the third copy shall be retained by the agency issuing the citation.

(4) The original citation shall include a copy of all police reports relating to the citation and a petition request. The citation shall contain the following information:

(A) Date, time, and location of the issuance of the citation.

(B) The name, address, telephone number if known, driver s license number, age, date of birth, sex, race, height, weight, hair color, and color of eyes of the person to whom the citation is issued.

(C) A list of the offenses and the location where the offense or offenses were committed.

(D) Date and time of the required court appearance.

(E) Address of the juvenile court where the person to whom the citation is issued is to appear.

(F) A preprinted promise to appear which is signed by the person to whom the citation is issued, or where the person refused to sign the written promise, the notice to appear.

(G) A preprinted declaration under penalty of perjury that the above information is true and correct, signed by the peace officer or probation officer issuing the citation.

(H) A statement that the failure to appear is punishable as a misdemeanor.

(e) The minor s parent or guardian shall be issued a citation in the same manner as described in subdivision (b).

(f) The willful failure to appear in court pursuant to a citation or notice issued as required pursuant to this section is a misdemeanor.

(g) (1) Notwithstanding Section 662, if a parent or guardian to whom a citation has been issued pursuant to this section fails to appear, a warrant of arrest may issue for that person. A warrant of arrest may also issue for a parent or guardian who is not personally served where efforts to effect personal service have been unsuccessful, upon an affidavit, under penalty of perjury, signed by a peace officer stating facts sufficient to establish that all reasonable efforts to locate the person have failed or that the person has willfully evaded service of process.

(2) Notwithstanding Section 663, if a minor to whom a citation has been issued pursuant to this section fails to appear, and the minor s parent or guardian has either appeared or the prerequisite conditions for issuing a warrant against the minor s parent or guardian under paragraph (1) have been met, a warrant of arrest may issue for the minor.

(3) A warrant of arrest may also issue for a minor who is not personally served where each of the following occur:

(A) Efforts to effect personal service have been unsuccessful.

(B) An affidavit is submitted under penalty of perjury, signed by a peace officer, stating facts sufficient to establish that all reasonable efforts to locate the minor have failed or that minor has willfully evaded service of process.

(C) The minor s parent or guardian has either appeared or the prerequisite conditions for issuing a warrant against the minor s parent or guardian under paragraph (1) have been met.

(h) (1) Notwithstanding Section 654 or any other provision of law, a probation officer in a county in which this subdivision is applicable may, in lieu of filing a petition or proceeding under Section 654, issue a citation in the form described in subdivision (d) to the Informal Juvenile and Traffic Court pursuant to Section 256 for any misdemeanor except the following:

(A) Any crime involving a firearm.

(B) Any crime involving violence.

(C) Any crime involving a sex-related offense.

(D) Any minor who has previously been declared a ward of the court.

(E) Any minor who has previously been referred to juvenile traffic court pursuant to this section.

(2) This subdivision shall apply only if the case will be heard by a juvenile hearing officer who meets the minimum qualifications of a juvenile court referee and only in those counties in which a committee consisting of the sheriff, the chief probation officer, the district attorney, the public defender, and the presiding judge of the superior court vote for this subdivision to apply and then only upon approval of the board of supervisors. This approval shall be required in Los Angeles and all other counties participating in the program, and shall be in addition to that required by subdivision (a) for participation in the Expedited Youth Accountability Program.

(3) In counties in which this subdivision is applicable, the probation department shall conduct a risk and needs assessment for each minor eligible for citation to the Informal Juvenile and Traffic Court pursuant to paragraph (1). The risk and needs assessment shall consider the best interest of the minor and the protection of the community. It shall also include an assessment of whether the child has any significant problems in the home, school, or community, whether the matter appears to have arisen from a temporary problem within the family which has been or can be resolved, and whether any agency or other resource in the community is better suited to serve the needs of the child, the parent or guardian, or both.

(i) In the event that the probation officer places a minor on informal probation or cites the minor to Informal Juvenile and Traffic Court, or elects some other lawful disposition not requiring the hearing set forth in subdivision (b), the probation officer shall so inform the minor and his or her parent or guardian no later than 72 hours, excluding nonjudicial days and holidays, prior to the hearing, that a court appearance is not required.

(j) Except as modified by this section, the requirements of this chapter shall remain in full force and effect.

(k) This section shall be operative on January 1, 1998, and shall be implemented in all branches of the juvenile court in Los Angeles County on or before July 1, 1998.

(l) It is the intent of the Legislature that an interim hearing be conducted by appropriate policy committees in the Legislature prior to January 1, 2002, to examine the success of the program in expediting punishment for juvenile offenses, reducing delinquent behavior, and promoting greater accountability on the part of juvenile offenders.

(Amended by Stats. 2002, Ch. 110, Sec. 1. Effective January 1, 2003.)



661

In addition to the notice provided in Sections 658 and 659, the juvenile court may issue its citation directing any parent, guardian, or foster parent of the person concerning whom a petition has been filed to appear at the time and place set for any hearing or financial evaluation under the provisions of this chapter, including a hearing under the provisions of Section 257, and directing any person having custody or control of the minor concerning whom the petition has been filed to bring the minor with him or her. The notice shall in addition state that a parent, guardian, or foster parent may be required to participate in a counseling or education program with the minor concerning whom the petition has been filed. If the proceeding is one alleging that the minor comes within the provisions of Section 601, the notice shall in addition contain notice to the parent, guardian, or other person having control or charge of the minor that failure to comply with the compulsory school attendance laws is an infraction, which may be charged and prosecuted before the juvenile court judge sitting as a superior court judge. In those cases, the notice shall also include notice that the parent, guardian, or other person having control or charge of the minor has the right to a hearing on the infraction before a judge different than the judge who has heard or is to hear the proceeding pursuant to Section 601. The notice shall explain the provisions of Section 170.6 of the Code of Civil Procedure. Personal service of the citation shall be made at least 24 hours before the time stated therein for the appearance.

(Amended by Stats. 2002, Ch. 784, Sec. 614. Effective January 1, 2003.)



662

In case such citation cannot be served, or the person served fails to obey it, or in any case in which it appears to the court that the citation will probably be ineffective, a warrant of arrest may issue on the order of the court either against the parent, or guardian, or the person having the custody of the minor, or with whom the minor is.

(Repealed and added by Stats. 1961, Ch. 1616.)



663

(a) Whenever a petition has been filed in the juvenile court alleging that a minor comes within the provisions of Section 601 or 602 of this code and praying for a hearing thereon, or whenever any subsequent petition has been filed praying for a hearing in the matter of the minor, a warrant of arrest may be issued immediately for the minor upon a showing that any one of the following conditions are satisfied:

(1) It appears to the court that the conduct and behavior of the minor may endanger the health, person, welfare, or property of himself or herself, or others, or that the circumstances of his or her home environment may endanger the health, person, welfare, or property of the minor.

(2) It appears to the court that either personal service upon the minor has been unsuccessful, or the whereabouts of the minor are unknown.

(3) It appears to the court that the minor has willfully evaded service of process.

(b) Nothing in this section shall be construed to limit the right of parents or guardians to receive the notice and a copy of the petition pursuant to Section 660.

(Amended March 7, 2000, by initiative Proposition 21, Sec. 24.)



664

(a) The district attorney or the attorney of record for the minor may issue, and upon request of the probation officer, the minor, or the minor s parent, guardian, or custodian, the court or the clerk of the court shall issue, and, on the court s own motion, the court may issue, subpoenas requiring attendance and testimony of witnesses and production of papers at any hearing regarding a minor who is alleged or determined by the court to be a person described by Section 601 or 602.

(b) When a person attends a juvenile court hearing as a witness upon a subpoena, in its discretion, the court may by an order on its minutes, direct the county auditor to draw his or her warrant upon the county treasurer in favor of the witness for witness fees in the amount and manner prescribed by Section 68093 of the Government Code. The fees are county charges.

(c) (1) The court shall use whatever means are appropriate, including, but not limited to, the issuance of a subpoena, if appropriate, to require the presence of the parent, parents, or guardian of a child at the detention, jurisdictional, and disposition hearings regarding a minor who is alleged or determined by the court to be a person described by Section 601 or 602 unless the court determines that it would be in the best interests of the child for the parent to not attend or the court finds that it would impose a hardship upon the parent or guardian to attend. Any parent or guardian who does not attend a hearing pursuant to a subpoena under this section is guilty of contempt unless the court excuses, for good cause, the parent or guardian from attending the hearing or the court finds that the parent or guardian has a satisfactory excuse for not attending.

(2) For purposes of this subdivision, the term parent includes a foster parent.

(Amended by Stats. 1997, Ch. 903, Sec. 1. Effective January 1, 1998.)






ARTICLE 17. Wards—Hearings

675

(a) All cases under the provisions of this chapter shall be heard at a special or separate session of the court, and no other matter shall be heard at that session. Except as provided in subdivision (b), no person on trial, awaiting trial, or under accusation of crime, other than a parent, guardian, or relative of the minor, shall be permitted to be present at any such session, except as a witness.

(b) Hearings for two or more minors may be heard upon the same rules of joinder, consolidation, and severance as apply to trials in a court of criminal jurisdiction.

(Amended by Stats. 1983, Ch. 390, Sec. 1.)



676

(a) Unless requested by the minor concerning whom the petition has been filed and any parent or guardian present, the public shall not be admitted to a juvenile court hearing. Nothing in this section shall preclude the attendance of up to two family members of a prosecuting witness for the support of that witness, as authorized by Section 868.5 of the Penal Code. The judge or referee may nevertheless admit those persons he or she deems to have a direct and legitimate interest in the particular case or the work of the court. However, except as provided in subdivision (b), members of the public shall be admitted, on the same basis as they may be admitted to trials in a court of criminal jurisdiction, to hearings concerning petitions filed pursuant to Section 602 alleging that a minor is a person described in Section 602 by reason of the violation of any one of the following offenses:

(1) Murder.

(2) Arson of an inhabited building.

(3) Robbery while armed with a dangerous or deadly weapon.

(4) Rape with force or violence or threat of great bodily harm.

(5) Sodomy by force, violence, duress, menace, or threat of great bodily harm.

(6) Oral copulation by force, violence, duress, menace, or threat of great bodily harm.

(7) Any offense specified in subdivision (a) of Section 289 of the Penal Code.

(8) Kidnapping for ransom.

(9) Kidnapping for purpose of robbery.

(10) Kidnapping with bodily harm.

(11) Assault with intent to murder or attempted murder.

(12) Assault with a firearm or destructive device.

(13) Assault by any means of force likely to produce great bodily injury.

(14) Discharge of a firearm into an inhabited dwelling or occupied building.

(15) Any offense described in Section 1203.09 of the Penal Code.

(16) Any offense described in Section 12022.5 or 12022.53 of the Penal Code.

(17) Any felony offense in which a minor personally used a weapon described in any provision listed in Section 16590 of the Penal Code.

(18) Burglary of an inhabited dwelling house or trailer coach, as defined in Section 635 of the Vehicle Code, or the inhabited portion of any other building, if the minor previously has been adjudged a ward of the court by reason of the commission of any offense listed in this section, including an offense listed in this paragraph.

(19) Any felony offense described in Section 136.1 or 137 of the Penal Code.

(20) Any offense as specified in Sections 11351, 11351.5, 11352, 11378, 11378.5, 11379, and 11379.5 of the Health and Safety Code.

(21) Criminal street gang activity which constitutes a felony pursuant to Section 186.22 of the Penal Code.

(22) Manslaughter as specified in Section 192 of the Penal Code.

(23) Driveby shooting or discharge of a weapon from or at a motor vehicle as specified in Sections 246, 247, and 26100 of the Penal Code.

(24) Any crime committed with an assault weapon, as defined in Section 30510 of the Penal Code, including possession of an assault weapon as specified in Section 30605 of the Penal Code.

(25) Carjacking, while armed with a dangerous or deadly weapon.

(26) Kidnapping, in violation of Section 209.5 of the Penal Code.

(27) Torture, as described in Sections 206 and 206.1 of the Penal Code.

(28) Aggravated mayhem, in violation of Section 205 of the Penal Code.

(b) Where the petition filed alleges that the minor is a person described in Section 602 by reason of the commission of rape with force or violence or great bodily harm; sodomy by force, violence, duress, menace, or threat of great bodily harm; oral copulation by force, violence, duress, menace, or threat of great bodily harm; or any offense specified in Section 289 of the Penal Code, members of the public shall not be admitted to the hearing in either of the following instances:

(1) Upon a motion for a closed hearing by the district attorney, who shall make the motion if so requested by the victim.

(2) During the victim s testimony, if, at the time of the offense the victim was under 16 years of age.

(c) The name of a minor found to have committed one of the offenses listed in subdivision (a) shall not be confidential, unless the court, for good cause, so orders. As used in this subdivision, good cause shall be limited to protecting the personal safety of the minor, a victim, or a member of the public. The court shall make a written finding, on the record, explaining why good cause exists to make the name of the minor confidential.

(d) Notwithstanding Sections 827 and 828 and subject to subdivisions (e) and (f), when a petition is sustained for any offense listed in subdivision (a), the charging petition, the minutes of the proceeding, and the orders of adjudication and disposition of the court that are contained in the court file shall be available for public inspection. Nothing in this subdivision shall be construed to authorize public access to any other documents in the court file.

(e) The probation officer or any party may petition the juvenile court to prohibit disclosure to the public of any file or record. The juvenile court shall prohibit the disclosure if it appears that the harm to the minor, victims, witnesses, or public from the public disclosure outweighs the benefit of public knowledge. However, the court shall not prohibit disclosure for the benefit of the minor unless the court makes a written finding that the reason for the prohibition is to protect the safety of the minor.

(f) Nothing in this section shall be applied to limit the disclosure of information as otherwise provided for by law.

(g) The juvenile court shall for each day that the court is in session, post in a conspicuous place which is accessible to the general public, a written list of hearings that are open to the general public pursuant to this section, the location of those hearings, and the time when the hearings will be held.

(Amended by Stats. 2010, Ch. 178, Sec. 96. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178. Note: This section was amended on March 7, 2000, by initiative Prop. 21.)



676.5

The right of victims of juvenile offenses to be present during juvenile proceedings, as specified in subdivision (a), shall be secured as follows:

(a) Notwithstanding any other law, and except as provided in subdivision (d), a victim and up to two support persons of the victim s choosing shall be entitled to be admitted, on the same basis as he or she may be admitted to trials in a court of criminal jurisdiction, to juvenile court hearings concerning petitions filed pursuant to Section 602 alleging the commission of any criminal offense, and shall be so notified by the probation officer in person or by registered mail, return receipt requested, together with a notice explaining all other rights and services available to the victim with respect to the case.

(b) A victim or his or her support person may be excluded from a juvenile court hearing described in subdivision (a) only if each of the following criteria are met:

(1) Any movant, including the minor defendant, who seeks to exclude the victim or his or her support person from a hearing demonstrates that there is a substantial probability that overriding interests will be prejudiced by the presence of the victim or his or her support person.

(2) The court considers reasonable alternatives to exclusion of the victim or his or her support person from the hearing.

(3) The exclusion of the victim or his or her support person from a hearing, or any limitation on his or her presence at a hearing, is narrowly tailored to serve the overriding interests identified by the movant.

(4) Following a hearing at which any person who is to be excluded from a juvenile court hearing is afforded an opportunity to be heard, the court makes specific factual findings that support the exclusion of the victim or his or her support person from, or any limitation on his or her presence at, the juvenile court hearing.

(c) As used in this section, victim means (1) the alleged victim of the offense and one person of his or her choosing or however many more the court may allow under the particular circumstances surrounding the proceeding, (2) in the event that the victim is unable to attend the proceeding, two persons designated by the victim or however many more the court may allow under the particular circumstances surrounding the proceeding, or (3) if the victim is no longer living, two members of the victim s immediate family or however many more the court may allow under the particular circumstances surrounding the proceeding.

(d) Nothing in this section shall prevent a court from excluding a victim or his or her support person from a hearing, pursuant to Section 777 of the Evidence Code, when the victim is subpoenaed as a witness. An order of exclusion shall be consistent with the objectives of paragraphs (1) to (4), inclusive, of subdivision (b) to allow the victim to be present, whenever possible, at all hearings.

(Amended by Stats. 1999, Ch. 996, Sec. 19. Effective January 1, 2000.)



677

At any juvenile court hearing conducted by a juvenile court judge, an official court reporter shall, and at any such hearing conducted by a juvenile court referee, the official reporter, as directed by the court, may take down in shorthand all the testimony and all of the statements and remarks of the judge and all persons appearing at the hearing; and, if directed by the judge, or requested by the person on whose behalf the petition was brought, or by his parent or legal guardian, or the attorneys of such persons, he must, within such reasonable time after the hearing of the petition as the court may designate, write out the same or such specific portions thereof as may be requested in plain and legible longhand or by typewriter or other printing machine and certify to the same as being correctly reported and transcribed, and when directed by the court, file the same with the clerk of the court. Unless otherwise directed by the judge, the costs of writing out and transcribing all or any portion of the reporter s shorthand notes shall be paid in advance at the rates fixed for transcriptions in a civil action by the person requesting the same.

(Repealed and added by Stats. 1961, Ch. 1616.)



678

The provisions of Chapter 8 (commencing with Section 469) of Title 6 of Part 2 of the Code of Civil Procedure relating to variance and amendment of pleadings in civil actions shall apply to petitions and proceedings under this chapter, to the same extent and with the same effect as if proceedings under this chapter were civil actions.

(Repealed and added by Stats. 1961, Ch. 1616.)



679

A minor who is the subject of a juvenile court hearing and any person entitled to notice of the hearing under the provisions of Section 658, is entitled to be present at such hearing. Any such minor and any such person has the right to be represented at such hearing by counsel of his own choice or, if unable to afford counsel, has the right to be represented by counsel appointed by the court.

(Amended by Stats. 1976, Ch. 1068.)



680

The judge of the juvenile court shall control all proceedings during the hearings with a view to the expeditious and effective ascertainment of the jurisdictional facts and the ascertainment of all information relative to the present condition and future welfare of the person upon whose behalf the petition is brought. Except where there is a contested issue of fact or law, the proceedings shall be conducted in an informal nonadversary atmosphere with a view to obtaining the maximum co-operation of the minor upon whose behalf the petition is brought and all persons interested in his welfare with such provisions as the court may make for the disposition and care of such minor.

(Repealed and added by Stats. 1961, Ch. 1616.)



681

(a) In a juvenile court hearing which is based upon a petition that alleges that the minor upon whose behalf the petition is being brought is a person within the description of Section 602, the prosecuting attorney shall appear on behalf of the people of the State of California.

(b) In a juvenile court hearing which is based upon a petition that alleges that the minor upon whose behalf the petition is being brought is a person within the description of Section 601 and the minor who is the subject of the hearing is represented by counsel, the prosecuting attorney may, with the consent or at the request of the juvenile court judge, or at the request of the probation officer with the consent of the juvenile court judge, appear and participate in the hearing to assist in the ascertaining and presenting of the evidence. Where the petition in a juvenile court proceeding alleges that a minor is a person described in subdivision (a), (b), or (d) of Section 300, and either of the parents, or the guardian, or other person having care or custody of the minor, or who resides in the home of the minor, is charged in a pending criminal prosecution based upon unlawful acts committed against the minor, the prosecuting attorney shall, with the consent or at the request of the juvenile court judge, represent the minor in the interest of the state at the juvenile court proceeding. The terms and conditions of such representation shall be with the consent or approval of the judge of the juvenile court.

(Amended by Stats. 1978, Ch. 380.)



681.5

If a prosecuting attorney has appeared on behalf of the people of the State of California in any juvenile court hearing which is based upon a petition that alleges that a minor is a person within the description of Section 602, neither that prosecuting attorney nor any attorney from the office of that prosecuting attorney shall represent the minor in a juvenile court proceeding alleging that a minor is a person described in Section 300.

(Added by renumbering Section 618.5 by Stats. 2009, Ch. 140, Sec. 188. Effective January 1, 2010.)



682

(a) To continue any hearing relating to proceedings pursuant to Section 601 or 602, regardless of the custody status of the minor, beyond the time limit within which the hearing is otherwise required to be heard, a written notice shall be filed and served on all parties to the proceeding at least two court days before the hearing sought to be continued, together with affidavits or declarations detailing specific facts showing good cause for the continuance.

(b) A continuance shall be granted only upon a showing of good cause and only for that period of time shown to be necessary by the moving party at the hearing on the motion. Neither stipulation of the parties nor convenience of the parties is, in and of itself, good cause. Whenever any continuance is granted, the facts which require the continuance shall be entered into the minutes.

(c) Notwithstanding subdivision (a), a party may make a motion for a continuance without complying with the requirements of that subdivision. However, unless the moving party shows good cause for failure to comply with those requirements, the court shall deny the motion.

(d) In any case in which the minor is represented by counsel and no objection is made to an order continuing any such hearing beyond the time limit within which the hearing is otherwise required to be held, the absence of such an objection shall be deemed a consent to the continuance.

(e) When any hearing is continued pursuant to this section, the hearing shall commence on the date to which it was continued or within seven days thereafter whenever the court is satisfied that good cause exists and the moving party will be prepared to proceed within that time.

(Amended by Stats. 1992, Ch. 126, Sec. 1. Effective July 7, 1992.)



700

At the beginning of the hearing on a petition filed pursuant to Article 16 (commencing with Section 650) of this chapter, the judge or clerk shall first read the petition to those present and upon request of the minor upon whose behalf the petition has been brought or upon the request of any parent, relative or guardian, the judge shall explain any term of allegation contained therein and the nature of the hearing, its procedures, and possible consequences. The judge shall advise those present that if the petition or petitions are sustained and the minor is ordered to make restitution to the victim, or to pay fines or penalty assessments, the parent or guardian may be liable for the payment of restitution, fines, or penalty assessments. The judge shall ascertain whether the minor and his or her parent or guardian or adult relative, as the case may be, has been informed of the right of the minor to be represented by counsel, and if not, the judge shall advise the minor and such a person, if present, of the right to have counsel present and where applicable, of the right to appointed counsel. The court shall appoint counsel to represent the minor if he or she appears at the hearing without counsel, whether he or she is unable to afford counsel or not, unless there is an intelligent waiver of the right of counsel by the minor; and, in the absence of such a waiver, if the parent or guardian does not furnish counsel and the court determines that the parent or guardian has the ability to pay for counsel, the court shall appoint counsel at the expense of the parent or guardian. The court shall continue the hearing for not to exceed seven days, as necessary to make an appointment of counsel, or to enable counsel to acquaint himself or herself with the case, or to determine whether the parent or guardian or adult relative is unable to afford counsel at his or her own expense, and shall continue the hearing as necessary to provide reasonable opportunity for the minor and the parent or guardian or adult relative to prepare for the hearing.

(Amended by Stats. 1995, Ch. 313, Sec. 19. Effective August 3, 1995.)



700.1

Any motion to suppress as evidence any tangible or intangible thing obtained as a result of an unlawful search or seizure shall be heard prior to the attachment of jeopardy and shall be heard at least five judicial days after receipt of notice by the people unless the people are willing to waive a portion of this time.

If the court grants a motion to suppress prior to the attachment of jeopardy over the objection of the people, the court shall enter a judgment of dismissal as to all counts of the petition except those counts on which the prosecuting attorney elects to proceed pursuant to Section 701.

If, prior to the attachment of jeopardy, opportunity for this motion did not exist or the person alleged to come within the provisions of the juvenile court law was not aware of the grounds for the motion, that person shall have the right to make this motion during the course of the proceeding under Section 701.

(Added by Stats. 1980, Ch. 1095, Sec. 2.)



700.2

Upon his or her appearance before the juvenile court on a complaint charging violation of Section 48293 of the Education Code, the juvenile court shall inform the parent, guardian, or other person having control or charge of the minor of the right to an open hearing and of the right to have a hearing on the complaint before a judge different than the judge who has heard or is to hear the proceeding pursuant to Section 601. The provisions of Section 170.6 of the Code of Civil Procedure shall be explained to the parent, guardian, or other person having control or charge of the minor.

(Added by Stats. 1985, Ch. 120, Sec. 6.)



701

At the hearing, the court shall first consider only the question whether the minor is a person described by Section 300, 601, or 602. The admission and exclusion of evidence shall be pursuant to the rules of evidence established by the Evidence Code and by judicial decision. Proof beyond a reasonable doubt supported by evidence, legally admissible in the trial of criminal cases, must be adduced to support a finding that the minor is a person described by Section 602, and a preponderance of evidence, legally admissible in the trial of civil cases must be adduced to support a finding that the minor is a person described by Section 300 or 601. When it appears that the minor has made an extrajudicial admission or confession and denies the same at the hearing, the court may continue the hearing for not to exceed seven days to enable the prosecuting attorney to subpoena witnesses to attend the hearing to prove the allegations of the petition. If the minor is not represented by counsel at the hearing, it shall be deemed that objections that could have been made to the evidence were made.

(Amended by Stats. 1977, Ch. 579.)



701.1

At the hearing, the court, on motion of the minor or on its own motion, shall order that the petition be dismissed and that the minor be discharged from any detention or restriction therefore ordered, after the presentation of evidence on behalf of the petitioner has been closed, if the court, upon weighing the evidence then before it, finds that the minor is not a person described by Section 601 or 602. If such a motion at the close of evidence offered by the petitioner is not granted, the minor may offer evidence without first having reserved that right.

(Added by Stats. 1980, Ch. 266, Sec. 2.)



702

After hearing the evidence, the court shall make a finding, noted in the minutes of the court, whether or not the minor is a person described by Section 300, 601, or 602. If it finds that the minor is not such a person, it shall order that the petition be dismissed and the minor be discharged from any detention or restriction theretofore ordered. If the court finds that the minor is such a person, it shall make and enter its findings and order accordingly, and shall then proceed to hear evidence on the question of the proper disposition to be made of the minor. Prior to doing so, it may continue the hearing, if necessary, to receive the social study of the probation officer, to refer the minor to a juvenile justice community resource program as defined in Article 5.2 (commencing with Section 1784) of Chapter 1 of Division 2.5, or to receive other evidence on its own motion or the motion of a parent or guardian for not to exceed 10 judicial days if the minor is detained during the continuance. If the minor is not detained, it may continue the hearing to a date not later than 30 days after the date of filing of the petition. The court may, for good cause shown continue the hearing for an additional 15 days, if the minor is not detained. The court may make such order for detention of the minor or his or her release from detention, during the period of the continuance, as is appropriate.

If the minor is found to have committed an offense which would in the case of an adult be punishable alternatively as a felony or a misdemeanor, the court shall declare the offense to be a misdemeanor or felony.

(Amended by Stats. 1984, Ch. 1752, Sec. 1.)



702.3

Notwithstanding any other provision of law:

(a) When a minor denies, by a plea of not guilty by reason of insanity, the allegations of a petition filed pursuant to Section 602 of the Welfare and Institutions Code, and also joins with that denial a general denial of the conduct alleged in the petition, he or she shall first be subject to a hearing as if he or she had made no allegation of insanity. If the petition is sustained or if the minor denies the allegations only by reason of insanity, then a hearing shall be held on the question of whether the minor was insane at the time the offense was committed.

(b) If the court finds that the minor was insane at the time the offense was committed, the court, unless it appears to the court that the minor has fully recovered his or her sanity, shall direct that the minor be confined in a state hospital for the care and treatment of the mentally disordered or any other appropriate public or private mental health facility approved by the community program director, or the court may order the minor to undergo outpatient treatment as specified in Title 15 (commencing with Section 1600) of Part 2 of the Penal Code. The court shall transmit a copy of its order to the community program director or his or her designee. If the allegations of the petition specifying any felony are found to be true, the court shall direct that the minor be confined in a state hospital or other public or private mental health facility approved by the community program director for a minimum of 180 days, before the minor may be released on outpatient treatment. Prior to making the order directing that the minor be confined in a state hospital or other facility or ordered to undergo outpatient treatment, the court shall order the community program director or his or her designee to evaluate the minor and to submit to the court within 15 judicial days of the order his or her written recommendation as to whether the minor should be required to undergo outpatient treatment or committed to a state hospital or another mental health facility. If, however, it shall appear to the court that the minor has fully recovered his or her sanity the minor shall be remanded to the custody of the probation department until his or her sanity shall have been finally determined in the manner prescribed by law. A minor committed to a state hospital or other facility or ordered to undergo outpatient treatment shall not be released from confinement or the required outpatient treatment unless and until the court which committed him or her shall, after notice and hearing, in the manner provided in Section 1026.2 of the Penal Code, find and determine that his or her sanity has been restored.

(c) When the court, after considering the placement recommendation for the community program director required in subdivision (b), orders that the minor be confined in a state hospital or other public or private mental health facility, the court shall provide copies of the following documents which shall be taken with the minor to the state hospital or other treatment facility where the minor is to be confined:

(1) The commitment order, including a specification of the charges.

(2) The computation or statement setting forth the maximum time of commitment in accordance with Section 1026.5 and subdivision (e).

(3) A computation or statement setting forth the amount of credit, if any, to be deducted from the maximum term of commitment.

(4) State Summary Criminal History information.

(5) Any arrest or detention reports prepared by the police department or other law enforcement agency.

(6) Any court-ordered psychiatric examination or evaluation reports.

(7) The community program director s placement recommendation report.

(d) The procedures set forth in Sections 1026, 1026.1, 1026.2, 1026.3, 1026.4, 1026.5, and 1027 of the Penal Code, and in Title 15 (commencing with Section 1600) of Part 2 of the Penal Code, shall be applicable to minors pursuant to this section, except that, in cases involving minors, the probation department rather than the sheriff, shall have jurisdiction over the minor.

(e) No minor may be committed pursuant to this section for a period longer than the jurisdictional limits of the juvenile court, pursuant to Section 607, unless, at the conclusion of the commitment, by reason of a mental disease, defect, or disorder, he or she represents a substantial danger of physical harm to others, in which case the commitment for care and treatment beyond the jurisdictional age may be extended by proceedings in superior court in accordance with and under the circumstances specified in subdivision (b) of Section 1026.5 of the Penal Code.

(f) The provision of a jury trial in superior court on the issue of extension of commitment shall not be construed to authorize the determination of any issue in juvenile court proceedings to be made by a jury.

(Amended by Stats. 1989, Ch. 625, Sec. 3.)



702.5

In any hearing conducted pursuant to Section 701 or 702 to determine whether a minor is a person described in Section 601 or 602, the minor has a privilege against self-incrimination and has a right to confrontation by, and cross-examination of, witnesses.

(Added by Stats. 1967, Ch. 1355.)



704

(a) If the court has determined that a minor is a person described by Section 602, or if the court has determined that a minor is a person described by Section 601 and a supplemental petition for commitment of such minor to the Youth Authority has been filed pursuant to Section 777, and such minor is otherwise eligible for commitment to the Youth Authority, the court, if it concludes that a disposition of the case in the best interest of the minor requires such observation and diagnosis as can be made at a diagnostic and treatment center of the Youth Authority, may continue the hearing and order that such minor be placed temporarily in such a center for a period not to exceed 90 days, with the further provision in such order that the Director of the Youth Authority report to the court its diagnosis and recommendations concerning the minor within the 90-day period.

(b) The Director of Youth Authority shall, within the 90 days, cause the minor to be observed and examined and shall forward to the court his diagnosis and recommendation concerning such minor s future care, supervision, and treatment.

(c) The Youth Authority shall accept such person if there is in effect a contract made pursuant to Section 1752.1 and if it believes that the person can be materially benefited by such diagnostic and treatment services, and if the Director of the Youth Authority certifies that staff and institutions are available. No such person shall be transported to any facility under the jurisdiction of the Youth Authority until the director has notified the referring court of the place to which said person is to be transported and the time at which he can be received.

(d) The probation officer of the county in which an order is made placing a minor in a diagnostic and treatment center pursuant to this section, or any other peace officer designated by the court, shall execute the order placing such minor in the center or returning him therefrom to the court. The expense of such probation officer or other peace officer incurred in executing such order is a charge upon the county in which the court is situated.

(Amended by Stats. 1967, Ch. 712.)



705

Whenever the court, before or during the hearing on the petition, is of the opinion that the minor is mentally disordered or if the court is in doubt concerning the mental health of any such person, the court may proceed as provided in Section 6550 of this code or Section 4011.6 of the Penal Code.

(Amended by Stats. 1976, Ch. 445.)



706

After finding that a minor is a person described in Section 601 or 602, the court shall hear evidence on the question of the proper disposition to be made of the minor. The court shall receive in evidence the social study of the minor made by the probation officer and any other relevant and material evidence that may be offered, including any written or oral statement offered by the victim, the parent or guardian of the victim if the victim is a minor, or if the victim has died or is incapacitated, the victim s next of kin, as authorized by subdivision (b) of Section 656.2. In addition, if the probation officer has recommended that the minor be transferred to the Department of Corrections and Rehabilitation, Division of Juvenile Justice pursuant to an adjudication for an offense requiring him or her to register as a sex offender pursuant to Section 290.008 of the Penal Code, the SARATSO selected pursuant to subdivision (d) of Section 290.04 of the Penal Code shall be used to assess the minor, and the court shall receive that risk assessment score into evidence. In any judgment and order of disposition, the court shall state that the social study made by the probation officer has been read and that the social study and any statement has been considered by the court.

(Amended by Stats. 2009, Ch. 582, Sec. 6. Effective January 1, 2010.)



706.5

(a) If placement in foster care is recommended by the probation officer, or where the minor is already in foster care placement or pending placement pursuant to an earlier order, the social study prepared by the probation officer that is received into evidence at disposition pursuant to Section 706 shall include a case plan, as described in Section 706.6. If the court elects to hold the first status review at the disposition hearing, the social study shall also include, but not be limited to, the factual material described in subdivision (c).

(b) If placement in foster care is not recommended by the probation officer prior to disposition, but the court orders foster care placement, the court shall order the probation officer to prepare a case plan, as described in Section 706.6, within 30 days of the placement order. The case plan shall be filed with the court.

(c) At each status review hearing, the social study shall include, but not be limited to, an updated case plan as described in Section 706.6 and the following information:

(1) The continuing necessity for and appropriateness of the placement.

(2) The extent of the probation department s compliance with the case plan in making reasonable efforts to safely return the minor to the minor s home or to complete whatever steps are necessary to finalize the permanent placement of the minor.

(3) The extent of progress that has been made by the minor and parent or guardian toward alleviating or mitigating the causes necessitating placement in foster care.

(4) If the first permanency planning hearing has not yet occurred, the social study shall include the likely date by which the minor may be returned to and safely maintained in the home or placed for adoption, appointed a legal guardian, permanently placed with a fit and willing relative, or referred to another planned permanent living arrangement.

(5) Whether the minor has been or will be referred to educational services and what services the minor is receiving, including special education and related services if the minor has exceptional needs as described in Part 30 (commencing with Section 56000) of Division 4 of Title 2 of the Education Code or accommodations if the child has disabilities as described in Chapter 16 (commencing with Section 701) of Title 29 of the United States Code Annotated. The probation officer or child advocate shall solicit comments from the appropriate local education agency prior to completion of the social study.

(6) If the parent or guardian is unwilling or unable to participate in making an educational or developmental services decision for his or her child, or if other circumstances exist that compromise the ability of the parent or guardian to make educational or developmental services decisions for the child, the probation department shall consider whether the right of the parent or guardian to make educational or developmental services decisions for the minor should be limited. If the study makes that recommendation, it shall identify whether there is a responsible adult available to make educational or developmental services decisions for the minor pursuant to Section 726.

(d) At each permanency planning hearing, the social study shall include, but not be limited to, an updated case plan as described in Section 706.6, the factual material described in subdivision (c) of this section, and a recommended permanent plan for the minor.

(Amended by Stats. 2011, Ch. 471, Sec. 3. Effective January 1, 2012.)



706.6

A case plan prepared as required by Section 706.5 shall be submitted to the court. It shall either be attached to the social study or incorporated as a separate section within the social study. The case plan shall include, but not be limited to, the following information:

(a) A description of the circumstances that resulted in the minor being placed under the supervision of the probation department and in foster care.

(b) An assessment of the minor s and family s strengths and needs and the type of placement best equipped to meet those needs.

(c) A description of the type of home or institution in which the minor is to be placed, including a discussion of the safety and appropriateness of the placement. An appropriate placement is a placement in the least restrictive, most family-like environment, in closest proximity to the minor s home, that meets the minor s best interests and special needs.

(d) Effective January 1, 2010, a case plan shall ensure the educational stability of the child while in foster care and shall include both of the following:

(1) Assurances that the placement takes into account the appropriateness of the current educational setting and the proximity to the school in which the child is enrolled at the time of placement.

(2) An assurance that the placement agency has coordinated with appropriate local educational agencies to ensure that the child remains in the school in which the child is enrolled at the time of placement, or, if remaining in that school is not in the best interests of the child, assurances by the placement agency and the local educational agency to provide immediate and appropriate enrollment in a new school and to provide all of the child s educational records to the new school.

(e) Specific time-limited goals and related activities designed to enable the safe return of the minor to his or her home, or in the event that return to his or her home is not possible, activities designed to result in permanent placement or emancipation. Specific responsibility for carrying out the planned activities shall be assigned to one or more of the following:

(1) The probation department.

(2) The minor s parent or parents or legal guardian or guardians, as applicable.

(3) The minor.

(4) The foster parents or licensed agency providing foster care.

(f) The projected date of completion of the case plan objectives and the date services will be terminated.

(g) Scheduled visits between the minor and his or her family and an explanation if no visits are made.

(h) (1) When placement is made in a foster family home, group home, or other child care institution that is either a substantial distance from the home of the minor s parent or legal guardian or out-of-state, the case plan shall specify the reasons why the placement is the most appropriate and is in the best interest of the minor.

(2) When an out-of-state group home placement is recommended or made, the case plan shall comply with Section 727.1 and Section 7911.1 of the Family Code. In addition, documentation of the recommendation of the multidisciplinary team and the rationale for this particular placement shall be included. The case plan shall also address what in-state services or facilities were used or considered and why they were not recommended.

(i) If applicable, efforts to make it possible to place siblings together, unless it has been determined that placement together is not in the best interest of one or more siblings.

(j) A schedule of visits between the minor and the probation officer, including a monthly visitation schedule for those children placed in group homes.

(k) Health and education information about the minor, school records, immunizations, known medical problems, and any known medications the minor may be taking, names and addresses of the minor s health and educational providers; the minor s grade level performance; assurances that the minor s placement in foster care takes into account proximity to the school in which the minor was enrolled at the time of placement; and other relevant health and educational information.

(l) When out-of-home services are used and the goal is reunification, the case plan shall describe the services that were provided to prevent removal of the minor from the home, those services to be provided to assist in reunification and the services to be provided concurrently to achieve legal permanency if efforts to reunify fail.

(m) The updated case plan prepared for a permanency planning hearing shall include a recommendation for a permanent plan for the minor. If, after considering reunification, adoptive placement, legal guardianship, or permanent placement with a fit and willing relative the probation officer recommends placement in a planned permanent living arrangement, the case plan shall include documentation of a compelling reason or reasons why termination of parental rights is not in the minor s best interest. For purposes of this subdivision, a compelling reason shall have the same meaning as in subdivision (c) of Section 727.3.

(n) Each updated case plan shall include a description of the services that have been provided to the minor under the plan and an evaluation of the appropriateness and effectiveness of those services.

(o) A statement that the parent or legal guardian, and the minor have had an opportunity to participate in the development of the case plan, to review the case plan, to sign the case plan, and to receive a copy of the plan, or an explanation about why the parent, legal guardian, or minor was not able to participate or sign the case plan.

(p) For a minor in out-of-home care who is 16 years of age or older, a written description of the programs and services, which will help the minor prepare for the transition from foster care to independent living.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 4, Sec. 8. Effective July 28, 2009.)



707

(a) (1) In any case in which a minor is alleged to be a person described in subdivision (a) of Section 602 by reason of the violation, when he or she was 16 years of age or older, of any criminal statute or ordinance except those listed in subdivision (b), upon motion of the petitioner made prior to the attachment of jeopardy the court shall cause the probation officer to investigate and submit a report on the behavioral patterns and social history of the minor being considered for a determination of unfitness. Following submission and consideration of the report, and of any other relevant evidence that the petitioner or the minor may wish to submit, the juvenile court may find that the minor is not a fit and proper subject to be dealt with under the juvenile court law if it concludes that the minor would not be amenable to the care, treatment, and training program available through the facilities of the juvenile court, based upon an evaluation of the following criteria:

(A) The degree of criminal sophistication exhibited by the minor.

(B) Whether the minor can be rehabilitated prior to the expiration of the juvenile court s jurisdiction.

(C) The minor s previous delinquent history.

(D) Success of previous attempts by the juvenile court to rehabilitate the minor.

(E) The circumstances and gravity of the offense alleged in the petition to have been committed by the minor.

A determination that the minor is not a fit and proper subject to be dealt with under the juvenile court law may be based on any one or a combination of the factors set forth above, which shall be recited in the order of unfitness. In any case in which a hearing has been noticed pursuant to this section, the court shall postpone the taking of a plea to the petition until the conclusion of the fitness hearing, and no plea that may have been entered already shall constitute evidence at the hearing.

(2) (A) This paragraph shall apply to a minor alleged to be a person described in Section 602 by reason of the violation, when he or she has attained 16 years of age, of any felony offense when the minor has been declared to be a ward of the court pursuant to Section 602 on one or more prior occasions if both of the following apply:

(i) The minor has previously been found to have committed two or more felony offenses.

(ii) The offenses upon which the prior petition or petitions were based were committed when the minor had attained 14 years of age.

(B) Upon motion of the petitioner made prior to the attachment of jeopardy the court shall cause the probation officer to investigate and submit a report on the behavioral patterns and social history of the minor being considered for a determination of unfitness. Following submission and consideration of the report, and of any other relevant evidence that the petitioner or the minor may wish to submit, the minor shall be presumed to be not a fit and proper subject to be dealt with under the juvenile court law unless the juvenile court concludes, based upon evidence, which evidence may be of extenuating or mitigating circumstances, that the minor would be amenable to the care, treatment, and training program available through the facilities of the juvenile court based upon an evaluation of the following criteria:

(i) The degree of criminal sophistication exhibited by the minor.

(ii) Whether the minor can be rehabilitated prior to the expiration of the juvenile court s jurisdiction.

(iii) The minor s previous delinquent history.

(iv) Success of previous attempts by the juvenile court to rehabilitate the minor.

(v) The circumstances and gravity of the offense alleged in the petition to have been committed by the minor.

A determination that the minor is a fit and proper subject to be dealt with under the juvenile court law shall be based on a finding of amenability after consideration of the criteria set forth above, and findings therefore recited in the order as to each of the above criteria that the minor is fit and proper under each and every one of the above criteria. In making a finding of fitness, the court may consider extenuating and mitigating circumstances in evaluating each of the above criteria. In any case in which the hearing has been noticed pursuant to this section, the court shall postpone the taking of a plea to the petition until the conclusion of the fitness hearing and no plea which may have been entered already shall constitute evidence at the hearing. If the minor is found to be a fit and proper subject to be dealt with under the juvenile court law pursuant to this subdivision, the minor shall be committed to placement in a juvenile hall, ranch camp, forestry camp, boot camp, or secure juvenile home pursuant to Section 730, or in any institution operated by the Department of Corrections and Rehabilitation, Division of Juvenile Facilities.

(3) If, pursuant to this subdivision, the minor is found to be not a fit and proper subject for juvenile court treatment and is tried in a court of criminal jurisdiction and found guilty by the trier of fact, the judge may commit the minor to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, in lieu of sentencing the minor to the state prison, unless the limitations specified in Section 1732.6 apply.

(b) Subdivision (c) shall be applicable in any case in which a minor is alleged to be a person described in Section 602 by reason of the violation of one of the following offenses:

(1) Murder.

(2) Arson, as provided in subdivision (a) or (b) of Section 451 of the Penal Code.

(3) Robbery.

(4) Rape with force, violence, or threat of great bodily harm.

(5) Sodomy by force, violence, duress, menace, or threat of great bodily harm.

(6) A lewd or lascivious act as provided in subdivision (b) of Section 288 of the Penal Code.

(7) Oral copulation by force, violence, duress, menace, or threat of great bodily harm.

(8) An offense specified in subdivision (a) of Section 289 of the Penal Code.

(9) Kidnapping for ransom.

(10) Kidnapping for purposes of robbery.

(11) Kidnapping with bodily harm.

(12) Attempted murder.

(13) Assault with a firearm or destructive device.

(14) Assault by any means of force likely to produce great bodily injury.

(15) Discharge of a firearm into an inhabited or occupied building.

(16) An offense described in Section 1203.09 of the Penal Code.

(17) An offense described in Section 12022.5 or 12022.53 of the Penal Code.

(18) A felony offense in which the minor personally used a weapon described in any provision listed in Section 16590 of the Penal Code.

(19) A felony offense described in Section 136.1 or 137 of the Penal Code.

(20) Manufacturing, compounding, or selling one-half ounce or more of a salt or solution of a controlled substance specified in subdivision (e) of Section 11055 of the Health and Safety Code.

(21) A violent felony, as defined in subdivision (c) of Section 667.5 of the Penal Code, which also would constitute a felony violation of subdivision (b) of Section 186.22 of the Penal Code.

(22) Escape, by the use of force or violence, from a county juvenile hall, home, ranch, camp, or forestry camp in violation of subdivision (b) of Section 871 if great bodily injury is intentionally inflicted upon an employee of the juvenile facility during the commission of the escape.

(23) Torture as described in Sections 206 and 206.1 of the Penal Code.

(24) Aggravated mayhem, as described in Section 205 of the Penal Code.

(25) Carjacking, as described in Section 215 of the Penal Code, while armed with a dangerous or deadly weapon.

(26) Kidnapping for purposes of sexual assault, as punishable in subdivision (b) of Section 209 of the Penal Code.

(27) Kidnapping as punishable in Section 209.5 of the Penal Code.

(28) The offense described in subdivision (c) of Section 26100 of the Penal Code.

(29) The offense described in Section 18745 of the Penal Code.

(30) Voluntary manslaughter, as described in subdivision (a) of Section 192 of the Penal Code.

(c) With regard to a minor alleged to be a person described in Section 602 by reason of the violation, when he or she was 14 years of age or older, of any of the offenses listed in subdivision (b), upon motion of the petitioner made prior to the attachment of jeopardy the court shall cause the probation officer to investigate and submit a report on the behavioral patterns and social history of the minor being considered for a determination of unfitness. Following submission and consideration of the report, and of any other relevant evidence that the petitioner or the minor may wish to submit, the minor shall be presumed to be not a fit and proper subject to be dealt with under the juvenile court law unless the juvenile court concludes, based upon evidence, which evidence may be of extenuating or mitigating circumstances, that the minor would be amenable to the care, treatment, and training program available through the facilities of the juvenile court based upon an evaluation of each of the following criteria:

(1) The degree of criminal sophistication exhibited by the minor.

(2) Whether the minor can be rehabilitated prior to the expiration of the juvenile court s jurisdiction.

(3) The minor s previous delinquent history.

(4) Success of previous attempts by the juvenile court to rehabilitate the minor.

(5) The circumstances and gravity of the offenses alleged in the petition to have been committed by the minor.

A determination that the minor is a fit and proper subject to be dealt with under the juvenile court law shall be based on a finding of amenability after consideration of the criteria set forth above, and findings therefore recited in the order as to each of the above criteria that the minor is fit and proper under each and every one of the above criteria. In making a finding of fitness, the court may consider extenuating or mitigating circumstances in evaluating each of the above criteria. In any case in which a hearing has been noticed pursuant to this section, the court shall postpone the taking of a plea to the petition until the conclusion of the fitness hearing and no plea which may have been entered already shall constitute evidence at the hearing. If, pursuant to this subdivision, the minor is found to be not a fit and proper subject for juvenile court treatment and is tried in a court of criminal jurisdiction and found guilty by the trier of fact, the judge may commit the minor to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, in lieu of sentencing the minor to the state prison, unless the limitations specified in Section 1732.6 apply.

(d) (1) Except as provided in subdivision (b) of Section 602, the district attorney or other appropriate prosecuting officer may file an accusatory pleading in a court of criminal jurisdiction against any minor 16 years of age or older who is accused of committing an offense enumerated in subdivision (b).

(2) Except as provided in subdivision (b) of Section 602, the district attorney or other appropriate prosecuting officer may file an accusatory pleading against a minor 14 years of age or older in a court of criminal jurisdiction in any case in which any one or more of the following circumstances apply:

(A) The minor is alleged to have committed an offense that if committed by an adult would be punishable by death or imprisonment in the state prison for life.

(B) The minor is alleged to have personally used a firearm during the commission or attempted commission of a felony, as described in Section 12022.5 or 12022.53 of the Penal Code.

(C) The minor is alleged to have committed an offense listed in subdivision (b) in which any one or more of the following circumstances apply:

(i) The minor has previously been found to be a person described in Section 602 by reason of the commission of an offense listed in subdivision (b).

(ii) The offense was committed for the benefit of, at the direction of, or in association with any criminal street gang, as defined in subdivision (f) of Section 186.22 of the Penal Code, with the specific intent to promote, further, or assist in criminal conduct by gang members.

(iii) The offense was committed for the purpose of intimidating or interfering with any other person s free exercise or enjoyment of a right secured to him or her by the Constitution or laws of this state or by the Constitution or laws of the United States and because of the other person s race, color, religion, ancestry, national origin, disability, gender, or sexual orientation, or because the minor perceives that the other person has one or more of those characteristics, as described in Title 11.6 (commencing with Section 422.55) of Part 1 of the Penal Code.

(iv) The victim of the offense was 65 years of age or older, or blind, deaf, quadriplegic, paraplegic, developmentally disabled, or confined to a wheelchair, and that disability was known or reasonably should have been known to the minor at the time of the commission of the offense.

(3) Except as provided in subdivision (b) of Section 602, the district attorney or other appropriate prosecuting officer may file an accusatory pleading in a court of criminal jurisdiction against any minor 16 years of age or older who is accused of committing one or more of the following offenses, if the minor has previously been found to be a person described in Section 602 by reason of the violation of a felony offense, when he or she was 14 years of age or older:

(A) A felony offense in which it is alleged that the victim of the offense was 65 years of age or older, or blind, deaf, quadriplegic, paraplegic, developmentally disabled, or confined to a wheelchair, and that disability was known or reasonably should have been known to the minor at the time of the commission of the offense.

(B) A felony offense committed for the purposes of intimidating or interfering with any other person s free exercise or enjoyment of a right secured to him or her by the Constitution or laws of this state or by the Constitution or laws of the United States and because of the other person s race, color, religion, ancestry, national origin, disability, gender, or sexual orientation, or because the minor perceived that the other person had one or more of those characteristics, as described in Title 11.6 (commencing with Section 422.55) of Part 1 of the Penal Code.

(C) The offense was committed for the benefit of, at the direction of, or in association with any criminal street gang as prohibited by Section 186.22 of the Penal Code.

(4) In any case in which the district attorney or other appropriate prosecuting officer has filed an accusatory pleading against a minor in a court of criminal jurisdiction pursuant to this subdivision, the case shall then proceed according to the laws applicable to a criminal case. In conjunction with the preliminary hearing as provided in Section 738 of the Penal Code, the magistrate shall make a finding that reasonable cause exists to believe that the minor comes within this subdivision. If reasonable cause is not established, the criminal court shall transfer the case to the juvenile court having jurisdiction over the matter.

(5) For an offense for which the prosecutor may file the accusatory pleading in a court of criminal jurisdiction pursuant to this subdivision, but elects instead to file a petition in the juvenile court, if the minor is subsequently found to be a person described in subdivision (a) of Section 602, the minor shall be committed to placement in a juvenile hall, ranch camp, forestry camp, boot camp, or secure juvenile home pursuant to Section 730, or in any institution operated by the Department of Corrections and Rehabilitation, Division of Juvenile Facilities.

(6) If, pursuant to this subdivision, the minor is found to be not a fit and proper subject for juvenile court treatment and is tried in a court of criminal jurisdiction and found guilty by the trier of fact, the judge may commit the minor to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, in lieu of sentencing the minor to the state prison, unless the limitations specified in Section 1732.6 apply.

(e) A report submitted by a probation officer pursuant to this section regarding the behavioral patterns and social history of the minor being considered for a determination of unfitness shall include any written or oral statement offered by the victim, the victim s parent or guardian if the victim is a minor, or if the victim has died, the victim s next of kin, as authorized by subdivision (b) of Section 656.2. Victims statements shall be considered by the court to the extent they are relevant to the court s determination of unfitness.

(Amended by Stats. 2010, Ch. 178, Sec. 97. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178. Note: This section was amended on March 7, 2000, by initiative Prop. 21.)



707.01

(a) If a minor is found an unfit subject to be dealt with under the juvenile court law pursuant to Section 707, then the following shall apply:

(1) The jurisdiction of the juvenile court with respect to any previous adjudication resulting in the minor being made a ward of the juvenile court that did not result in the minor s commitment to the Youth Authority shall not terminate, unless a hearing is held pursuant to Section 785 and the jurisdiction of the juvenile court over the minor is terminated.

(2) The jurisdiction of the juvenile court and the Youth Authority with respect to any previous adjudication resulting in the minor being made a ward of the juvenile court that resulted in the minor s commitment to the Youth Authority shall not terminate.

(3) All petitions pending against the minor shall be transferred to the court of criminal jurisdiction where one of the following applies:

(A) Jeopardy has not attached and the minor was 16 years of age or older at the time he or she is alleged to have violated the criminal statute or ordinance.

(B) Jeopardy has not attached and the minor is alleged to have violated a criminal statute for which he or she may be presumed or may be found to be not a fit and proper subject to be dealt with under the juvenile court law.

(4) All petitions pending against the minor shall be disposed of in the juvenile court pursuant to the juvenile court law, where one of the following applies:

(A) Jeopardy has attached.

(B) The minor was under 16 years of age at the time he or she is alleged to have violated a criminal statute for which he or she may not be presumed or may not be found to be not a fit and proper subject to be dealt with under the juvenile court law.

(5) If, subsequent to a finding that a minor is an unfit subject to be dealt with under the juvenile court law, the minor is convicted of the violations which were the subject of the proceeding that resulted in a finding of unfitness, a new petition or petitions alleging the violation of any law or ordinance defining crime which would otherwise cause the minor to be a person described in Section 602 committed by the minor prior to or after the finding of unfitness need not be filed in the juvenile court if one of the following applies:

(A) The minor was 16 years of age or older at the time he or she is alleged to have violated a criminal statute or ordinance.

(B) The minor is alleged to have violated a criminal statute for which he or she may be presumed or may be found to be not a fit and proper subject to be dealt with under the juvenile court law.

(6) Subsequent to a finding that a minor is an unfit subject to be dealt with under the juvenile court law, which finding was based solely on either or both the minor s previous delinquent history or a lack of success of previous attempts by the juvenile court to rehabilitate the minor, and the minor was not convicted of the offense, a new petition or petitions alleging the violation of any law or ordinance defining crime which would otherwise cause the minor to be a person described in Section 602 committed by the minor prior to or after the finding of unfitness need not be filed in the juvenile court if one of the following applies:

(A) The minor was 16 years of age or older at the time he or she is alleged to have violated a criminal statute or ordinance.

(B) The minor is alleged to have violated a criminal statute for which he or she may be presumed or may be found to be not a fit and proper subject to be dealt with under the juvenile court law.

(7) If, subsequent to a finding that a minor is an unfit subject to be dealt with under the juvenile court law, the minor is not convicted of the violations which were the subject of the proceeding that resulted in a finding of unfitness and the finding of unfitness was not based solely on either or both the minor s previous delinquent history or a lack of success of previous attempts by the juvenile court to rehabilitate the minor, a new petition or petitions alleging the violation of any law or ordinance defining a crime which would otherwise cause the minor to be a person described in Section 602 committed by the minor prior to or after the finding of unfitness shall be first filed in the juvenile court. This paragraph does not preclude the prosecuting attorney from seeking to find the minor unfit in a subsequent petition.

(b) As to a violation referred to in paragraph (5) or (6) of subdivision (a), if a petition based on those violations has already been filed in the juvenile court, it shall be transferred to the court of criminal jurisdiction without any further proceedings.

(c) The probation officer shall not be required to investigate or submit a report regarding the fitness of a minor for any charge specified in paragraph (5) or (6) of subdivision (a) which is refiled in the juvenile court.

(d) This section shall not be construed to affect the right to appellate review of a finding of unfitness or the duration of the jurisdiction of the juvenile court as specified in Section 607.

(Added by Stats. 1994, Ch. 453, Sec. 10.8. Effective January 1, 1995.)



707.1

(a) If the minor is declared not a fit and proper subject to be dealt with under the juvenile court law, or as to a minor for whom charges in a petition or petitions in the juvenile court have been transferred to a court of criminal jurisdiction pursuant to Section 707.01, the district attorney, or other appropriate prosecuting officer may file an accusatory pleading against the minor in a court of criminal jurisdiction. The case shall proceed from that point according to the laws applicable to a criminal case. If a prosecution has been commenced in another court but has been suspended while juvenile court proceedings are being held, it shall be ordered that the proceedings upon that prosecution shall resume.

(b) (1) The juvenile court, as to a minor alleged to have committed an offense described in subdivision (b), paragraph (2) of subdivision (d), or subdivision (e) of Section 707 and who has been declared not a fit and proper subject to be dealt with under the juvenile court law, or as to a minor for whom charges in a petition or petitions in the juvenile court will be transferred to a court of criminal jurisdiction pursuant to Section 707.01, or as to a minor whose case has been filed directly in or transferred to a court of criminal jurisdiction pursuant to Section 707.01, may order the minor to be delivered to the custody of the sheriff upon a finding that the presence of the minor in the juvenile hall would endanger the safety of the public or be detrimental to the other inmates detained in the juvenile hall. Other minors declared not fit and proper subjects to be dealt with under the juvenile court law, if detained, shall remain in the juvenile hall pending final disposition by the criminal court or until they attain the age of 18, whichever occurs first.

(2) Upon attainment of the age of 18 years such a person who is detained in juvenile hall shall be delivered to the custody of the sheriff unless the court finds that it is in the best interests of the person and the public that he or she be retained in juvenile hall. If a hearing is requested by the person, the transfer shall not take place until after the court has made its findings.

(3) When a person under 18 years of age is detained pursuant to this section in a facility in which adults are confined the detention shall be in accordance with the conditions specified in subdivision (b) of Section 207.1.

(4) A minor found not a fit and proper subject to be dealt with under the juvenile court law shall, upon the conclusion of the fitness hearing, be entitled to release on bail or on his or her own recognizance on the same circumstances, terms, and conditions as an adult alleged to have committed the same offense.

(Amended by Stats. 1995, Ch. 61, Sec. 1. Effective January 1, 1996.)



707.2

(a) Prior to sentence and after considering a recommendation on the issue which shall be made by the probation department, the court of criminal jurisdiction may remand the minor to the custody of the Department of the Youth Authority for a period not to exceed 90 days for the purpose of evaluation and report concerning his or her amenability to training and treatment offered by the Department of the Youth Authority. If the court decides not to remand the minor to the custody of the Department of the Youth Authority, the court shall make a finding on the record that the amenability evaluation is not necessary. However, a court of criminal jurisdiction shall not sentence any minor who was under the age of 16 years when he or she committed any criminal offense to the state prison unless he or she has first been remanded to the custody of the Department of the Youth Authority for evaluation and report pursuant to this section.

The need to protect society, the nature and seriousness of the offense, the interests of justice, and the needs of the minor shall be the primary considerations in the court s determination of the appropriate disposition for the minor.

(b) This section shall not apply where commitment to the Department of the Youth Authority is prohibited pursuant to Section 1732.6.

(Amended by Stats. 1995, Ch. 343, Sec. 1. Effective January 1, 1996.)



707.4

In any case arising under this article in which there is no conviction in the criminal court, the clerk of the criminal court shall report such disposition to the juvenile court, to the probation department, to the law enforcement agency which arrested the minor for the offense which resulted in his remand to criminal court, and to the Department of Justice. Unless the minor has had a prior conviction in a criminal court, the clerk of the criminal court shall deliver to the clerk of the juvenile court all copies of the minor s record in criminal court and shall obliterate the minor s name from any index or minute book maintained in the criminal court. The clerk of the juvenile court shall maintain the minor s criminal court record as provided by Article 22 (commencing with Section 825) of this chapter until such time as the juvenile court may issue an order that they be sealed pursuant to Section 781.

(Amended by Stats. 1978, Ch. 380.)



708

(a) Whenever a minor who appears to be a danger to himself or herself or others as a result of the use of controlled substances (as defined in Division 10 (commencing with Section 11000) of the Health and Safety Code), is brought before any judge of the juvenile court, the judge may continue the hearing and proceed pursuant to this section. The court may order the minor taken to a facility designated by the county and approved by the State Department of Health Care Services as a facility for 72-hour treatment and evaluation. Thereupon the provisions of Section 5343 shall apply, except that the professional person in charge of the facility shall make a written report to the court concerning the results of the evaluation of the minor.

(b) If the professional person in charge of the facility for 72-hour evaluation and treatment reports to the juvenile court that the minor is not a danger to himself or herself or others as a result of the use of controlled substances or that the minor does not require 14-day intensive treatment, or if the minor has been certified for not more than 14 days of intensive treatment and the certification is terminated, the minor shall be released if the juvenile court proceedings have been dismissed; referred for further care and treatment on a voluntary basis, subject to the disposition of the juvenile court proceedings; or returned to the juvenile court, in which event the court shall proceed with the case pursuant to this chapter.

(c) Any expenditure for the evaluation or intensive treatment of a minor under this section shall be considered an expenditure made under Part 2 (commencing with Section 5600) of Division 5, and shall be reimbursed by the state as are other local expenditures pursuant to that part.

(Amended by Stats. 2013, Ch. 23, Sec. 28. Effective June 27, 2013.)



709

(a) During the pendency of any juvenile proceeding, the minor s counsel or the court may express a doubt as to the minor s competency. A minor is incompetent to proceed if he or she lacks sufficient present ability to consult with counsel and assist in preparing his or her defense with a reasonable degree of rational understanding, or lacks a rational as well as factual understanding, of the nature of the charges or proceedings against him or her. If the court finds substantial evidence raises a doubt as to the minor s competency, the proceedings shall be suspended.

(b) Upon suspension of proceedings, the court shall order that the question of the minor s competence be determined at a hearing. The court shall appoint an expert to evaluate whether the minor suffers from a mental disorder, developmental disability, developmental immaturity, or other condition and, if so, whether the condition or conditions impair the minor s competency. The expert shall have expertise in child and adolescent development, and training in the forensic evaluation of juveniles, and shall be familiar with competency standards and accepted criteria used in evaluating competence. The Judicial Council shall develop and adopt rules for the implementation of these requirements.

(c) If the minor is found to be incompetent by a preponderance of the evidence, all proceedings shall remain suspended for a period of time that is no longer than reasonably necessary to determine whether there is a substantial probability that the minor will attain competency in the foreseeable future, or the court no longer retains jurisdiction. During this time, the court may make orders that it deems appropriate for services, subject to subdivision (h), that may assist the minor in attaining competency. Further, the court may rule on motions that do not require the participation of the minor in the preparation of the motions. These motions include, but are not limited to, the following:

(1) Motions to dismiss.

(2) Motions by the defense regarding a change in the placement of the minor.

(3) Detention hearings.

(4) Demurrers.

(d) If the minor is found to be competent, the court may proceed commensurate with the court s jurisdiction.

(e) This section applies to a minor who is alleged to come within the jurisdiction of the court pursuant to Section 601 or 602.

(f) If the expert believes the minor is developmentally disabled, the court shall appoint the director of a regional center for developmentally disabled individuals described in Article 1 (commencing with Section 4620) of Chapter 5 of Division 4.5, or his or her designee, to evaluate the minor. The director of the regional center, or his or her designee, shall determine whether the minor is eligible for services under the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500)), and shall provide the court with a written report informing the court of his or her determination. The court s appointment of the director of the regional center for determination of eligibility for services shall not delay the court s proceedings for determination of competency.

(g) An expert s opinion that a minor is developmentally disabled does not supersede an independent determination by the regional center whether the minor is eligible for services under the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500)).

(h) Nothing in this section shall be interpreted to authorize or require the following:

(1) The court to place a minor who is incompetent in a developmental center or community facility operated by the State Department of Developmental Services without a determination by a regional center director, or his or her designee, that the minor has a developmental disability and is eligible for services under the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500)).

(2) The director of the regional center, or his or her designee, to make determinations regarding the competency of a minor.

(Amended (as amended by Chapter 37 of the Statutes of 2011) by Stats. 2011, Ch. 471, Sec. 4. Effective January 1, 2012.)



710

(a) Sections 711, 712, and 713 shall not be applicable in a county unless the application of those sections in the county has been approved by a resolution adopted by the board of supervisors. A county may establish a program pursuant to Section 711, 712, or 713, or pursuant to two or all three of those sections, on a permanent basis, or it may establish the program on a limited duration basis for a specific number of years. Moneys from a grant from the Mental Health Services Act used to fund a program pursuant to Section 711, 712, or 713 may be used only for services related to mental health assessment, treatment, and evaluation.

(b) It is the intent of the Legislature that in a county where funding exists through the Mental Health Services Act, and the board of supervisors has adopted a resolution pursuant to subdivision (a), the courts may, under the guidelines established in Section 711, make available the evaluation described in Section 712, and receive treatment and placement recommendations from the multidisciplinary assessment team as described in Section 713.

(Added by Stats. 2005, Ch. 265, Sec. 3. Effective January 1, 2006.)



711

(a) When it appears to the court, or upon request of the prosecutor or counsel for the minor, at any time, that a minor who is alleged to come within the jurisdiction of the court under Section 602, may have a serious mental disorder, is seriously emotionally disturbed, or has a developmental disability, the court may order that the minor be referred for evaluation, as described in Section 712.

(b) A minor, with the approval of his or her counsel, may decline the referral for mental health evaluation described in Section 712 or the multidisciplinary team review described in Section 713, in which case the matter shall proceed without the application of Sections 712 and 713, and in accordance with all other applicable provisions of law.

(Added by Stats. 2005, Ch. 265, Sec. 4. Effective January 1, 2006.)



712

(a) The evaluation ordered by the court under Section 711 shall be made, in accordance with the provisions of Section 741 and Division 4.5 (commencing with Section 4500), by either of the following, as applicable:

(1) For minors suspected to be developmentally disabled, by the director of a regional center or his or her designee, pursuant to subdivision (f) of Section 709.

(2) For all other minors, by an appropriate and licensed mental health professional who meets one or more of the following criteria:

(A) The person is licensed to practice medicine in the State of California and is trained and actively engaged in the practice of psychiatry.

(B) The person is licensed as a psychologist under Chapter 6.6 (commencing with Section 2900) of Division 2 of the Business and Professions Code.

(b) The evaluator selected by the court shall personally examine the minor, conduct appropriate psychological or mental health screening, assessment, or testing, according to a uniform protocol developed by the county mental health department, and prepare and submit to the court a written report indicating his or her findings and recommendations to guide the court in determining whether the minor has a serious mental disorder or is seriously emotionally disturbed, as described in Section 5600.3. If the minor is detained, the examination shall occur within three court days of the court s order of referral for evaluation, and the evaluator s report shall be submitted to the court not later than five court days after the evaluator has personally examined the minor, unless the submission date is extended by the court for good cause shown.

(c) Based on the written report by the evaluator or the regional center, the court shall determine whether the minor has a serious mental disorder or is seriously emotionally disturbed, as described in Section 5600.3, or has a developmental disability, as defined in Section 4512. If the court determines that the minor has a serious mental disorder, is seriously emotionally disturbed, or has a developmental disability, the case shall proceed as described in Section 713. If the court determines that the minor does not have a serious mental disorder, is not seriously emotionally disturbed, or does not have a developmental disability, the matter shall proceed without the application of Section 713 and in accordance with all other applicable provisions of law.

(d) This section shall not be construed to interfere with the legal authority of the juvenile court or of any other public or private agency or individual to refer a minor for mental health evaluation or treatment as provided in Section 370, 635.1, 704, 741, 5150, 5694.7, 5699.2, 5867.5, or 6551 of this code, or in Section 4011.6 of the Penal Code.

(Amended by Stats. 2012, Ch. 162, Sec. 191. Effective January 1, 2013.)



713

(a) For any minor described in Section 711 who is determined by the court under Section 712 to be seriously emotionally disturbed, have a serious mental disorder, or have a developmental disability, and who is adjudicated a ward of the court under Section 602, the dispositional procedures set forth in this section shall apply.

(b) Prior to the preparation of the social study required under Section 706, 706.5, or 706.6, the minor shall be referred to a multidisciplinary team for dispositional review and recommendation. The multidisciplinary team shall consist of qualified persons who are collectively able to evaluate the minor s full range of treatment needs and may include representatives from local probation, mental health, regional centers, regional resource development projects, child welfare, education, community-based youth services, and other agencies or service providers. The multidisciplinary team shall include at least one licensed mental health professional as described in subdivision (a) of Section 712. If the minor has been determined to have both a mental disorder and a developmental disorder, the multidisciplinary team may include both an appropriate mental health agency and a regional center.

(c) The multidisciplinary team shall review the nature and circumstances of the case, including the minor s family circumstances, as well as the minor s relevant tests, evaluations, records, medical and psychiatric history, and any existing individual education plan or individual program plans. The multidisciplinary team shall provide for the involvement of the minor s available parent, guardian, or primary caretaker in its review, including any direct participation in multidisciplinary team proceedings as may be helpful or appropriate for development of a treatment plan in the case. The team shall identify the mental health or other treatment services, including in-home and community-based services that are available and appropriate for the minor, including services that may be available to the minor under federal and state programs and initiatives, such as wraparound service programs. At the conclusion of its review, the team shall then produce a recommended disposition and written treatment plan for the minor, to be appended to, or incorporated into, the probation social study presented to the court.

(d) The court shall review the treatment plan and the dispositional recommendations prepared by the multidisciplinary team and shall take them into account when making the dispositional order in the case. The dispositional order in the case shall be consistent with the protection of the public and the primary treatment needs of the minor as identified in the report of the multidisciplinary team. The minor s disposition order shall incorporate, to the extent feasible, the treatment plan submitted by the multidisciplinary team, with any adjustments deemed appropriate by the court.

(e) The dispositional order in the case shall authorize placement of the minor in the least restrictive setting that is consistent with the protection of the public and the minor s treatment needs, and with the treatment plan approved by the court. The court shall, in making the dispositional order, give preferential consideration to the return of the minor to the home of his or her family, guardian, or responsible relative with appropriate in-home, outpatient, or wraparound services, unless that action would be, in the reasonable judgment of the court, inconsistent with the need to protect the public or the minor, or with the minor s treatment needs.

(f) Whenever a minor is recommended for placement at a state developmental center, the regional center director or designee shall submit a report to the Director of the Department of Developmental Services or his or her designee. The regional center report shall include the assessments, individual program plan, and a statement describing the necessity for a developmental center placement. The Director of Developmental Services or his or her designee may, within 60 days of receiving the regional center report, submit to the court a written report evaluating the ability of an alternative community option or a developmental center to achieve the purposes of treatment for the minor and whether a developmental center placement can adequately provide the security measures or systems required to protect the public health and safety from the potential dangers posed by the minor s known behaviors.

(Added by Stats. 2005, Ch. 265, Sec. 6. Effective January 1, 2006.)



714

A regional center, as described in Chapter 5 (commencing with Section 4620) of Division 4.5, shall not be required to provide assessments or services to minors pursuant to Section 711, 712, or 713 solely on the basis of a finding by the court under subdivision (c) of Section 712 that the minor is developmentally disabled. Regional center representatives may, at their option and on a case-by-case basis, participate in the multidisciplinary teams described in Section 713. However, any assessment provided by or through a regional center to a minor determined by the court to be developmentally disabled under subdivision (c) of Section 712 shall be provided in accordance with the provisions and procedures in Chapter 5 (commencing with Section 4620) of Division 4.5 that relate to regional centers.

(Added by Stats. 2005, Ch. 265, Sec. 7. Effective January 1, 2006.)






ARTICLE 18. Wards—Judgments and Orders

725

After receiving and considering the evidence on the proper disposition of the case, the court may enter judgment as follows:

(a) If the court has found that the minor is a person described by Section 601 or 602, by reason of the commission of an offense other than any of the offenses set forth in Section 654.3, it may, without adjudging the minor a ward of the court, place the minor on probation, under the supervision of the probation officer, for a period not to exceed six months. The minor s probation shall include the conditions required in Section 729.2 except in any case in which the court makes a finding and states on the record its reasons that any of those conditions would be inappropriate. If the offense involved the unlawful possession, use, or furnishing of a controlled substance, as defined in Chapter 2 (commencing with Section 11053) of Division 10 of the Health and Safety Code, a violation of subdivision (f) of Section 647 of the Penal Code, or a violation of Section 25662 of the Business and Professions Code, the minor s probation shall include the conditions required by Section 729.10. If the minor fails to comply with the conditions of probation imposed, the court may order and adjudge the minor to be a ward of the court.

(b) If the court has found that the minor is a person described by Section 601 or 602, it may order and adjudge the minor to be a ward of the court.

(Amended by Stats. 1989, Ch. 1117, Sec. 14.)



725.5

In determining the judgment and order to be made in any case in which the minor is found to be a person described in Section 602, the court shall consider, in addition to other relevant and material evidence, (1) the age of the minor, (2) the circumstances and gravity of the offense committed by the minor, and (3) the minor s previous delinquent history.

(Added by Stats. 1982, Ch. 1090, Sec. 1.)



726

(a) In all cases in which a minor is adjudged a ward or dependent child of the court, the court may limit the control to be exercised over the ward or dependent child by any parent or guardian and shall in its order, clearly and specifically set forth all those limitations, but no ward or dependent child shall be taken from the physical custody of a parent or guardian, unless upon the hearing the court finds one of the following facts:

(1) That the parent or guardian is incapable of providing or has failed or neglected to provide proper maintenance, training, and education for the minor.

(2) That the minor has been tried on probation while in custody and has failed to reform.

(3) That the welfare of the minor requires that custody be taken from the minor s parent or guardian.

(b) Whenever the court specifically limits the right of the parent or guardian to make educational or developmental services decisions for the minor, the court shall at the same time appoint a responsible adult to make educational or developmental services decisions for the child until one of the following occurs:

(1) The minor reaches 18 years of age, unless the child chooses not to make educational or developmental services decisions for himself or herself, or is deemed by the court to be incompetent.

(2) Another responsible adult is appointed to make educational or developmental services decisions for the minor pursuant to this section.

(3) The right of the parent or guardian to make educational or developmental services decisions for the minor is fully restored.

(4) A successor guardian or conservator is appointed.

(5) The child is placed into a planned permanent living arrangement pursuant to paragraph (5) or (6) of subdivision (b) of Section 727.3, at which time, for educational decisionmaking, the foster parent, relative caretaker, or nonrelative extended family member as defined in Section 362.7 has the right to represent the child in educational matters pursuant to Section 56055 of the Education Code, and for decisions relating to developmental services, unless the court specifies otherwise, the foster parent, relative caregiver, or nonrelative extended family member of the planned permanent living arrangement has the right to represent the child in matters related to developmental services.

(c) An individual who would have a conflict of interest in representing the child, as specified under federal regulations, may not be appointed to make educational decisions. The limitations applicable to conflicts of interest for educational rights holders shall also apply to authorized representatives for developmental services decisions pursuant to subdivision (b) of Section 4701.6. For purposes of this section, an individual who would have a conflict of interest, means a person having any interests that might restrict or bias his or her ability to make educational or developmental services decisions, including, but not limited to, those conflicts of interest prohibited by Section 1126 of the Government Code, and the receipt of compensation or attorneys fees for the provision of services pursuant to this section. A foster parent may not be deemed to have a conflict of interest solely because he or she receives compensation for the provision of services pursuant to this section.

(1) If the court limits the parent s educational rights pursuant to subdivision (a), the court shall determine whether there is a responsible adult who is a relative, nonrelative extended family member, or other adult known to the child and who is available and willing to serve as the child s educational representative before appointing an educational representative or surrogate who is not known to the child.

If the court cannot identify a responsible adult who is known to the child and available to make educational decisions for the child and paragraphs (1) to (5), inclusive, of subdivision (b) do not apply, and the child has either been referred to the local educational agency for special education and related services, or has a valid individualized education program, the court shall refer the child to the local educational agency for appointment of a surrogate parent pursuant to Section 7579.5 of the Government Code.

(2) All educational and school placement decisions shall seek to ensure that the child is in the least restrictive educational programs and has access to the academic resources, services, and extracurricular and enrichment activities that are available to all pupils. In all instances, educational and school placement decisions shall be based on the best interests of the child. If an educational representative or surrogate is appointed for the child, the representative or surrogate shall meet with the child, shall investigate the child s educational needs and whether those needs are being met, and shall, prior to each review hearing held under Article 10 (commencing with Section 360), provide information and recommendations concerning the child s educational needs to the child s social worker, make written recommendations to the court, or attend the hearing and participate in those portions of the hearing that concern the child s education.

(3) Nothing in this section in any way removes the obligation to appoint surrogate parents for students with disabilities who are without parental representation in special education procedures as required by state and federal law, including Section 1415(b)(2) of Title 20 of the United States Code, Section 56050 of the Education Code, Section 7579.5 of the Government Code, and Rule 5.650 of the California Rules of Court.

If the court appoints a developmental services decisionmaker pursuant to this section, he or she shall have the authority to access the child s information and records pursuant to subdivision (u) of Section 4514 and subdivision (y) of Section 5328, and to act on the child s behalf for the purposes of the individual program plan process pursuant to Sections 4646, 4646.5, and 4648 and the fair hearing process pursuant to Chapter 7 (commencing with Section 4700) of Division 4.5, and as set forth in the court order.

(d) If the minor is removed from the physical custody of his or her parent or guardian as the result of an order of wardship made pursuant to Section 602, the order shall specify that the minor may not be held in physical confinement for a period in excess of the maximum term of imprisonment which could be imposed upon an adult convicted of the offense or offenses which brought or continued the minor under the jurisdiction of the juvenile court.

As used in this section and in Section 731, maximum term of imprisonment means the longest of the three time periods set forth in paragraph (2) of subdivision (a) of Section 1170 of the Penal Code, but without the need to follow the provisions of subdivision (b) of Section 1170 of the Penal Code or to consider time for good behavior or participation pursuant to Sections 2930, 2931, and 2932 of the Penal Code, plus enhancements which must be proven if pled.

If the court elects to aggregate the period of physical confinement on multiple counts or multiple petitions, including previously sustained petitions adjudging the minor a ward within Section 602, the maximum term of imprisonment shall be the aggregate term of imprisonment specified in subdivision (a) of Section 1170.1 of the Penal Code, which includes any additional term imposed pursuant to Section 667, 667.5, 667.6, or 12022.1 of the Penal Code, and Section 11370.2 of the Health and Safety Code.

If the charged offense is a misdemeanor or a felony not included within the scope of Section 1170 of the Penal Code, the maximum term of imprisonment is the longest term of imprisonment prescribed by law.

Physical confinement means placement in a juvenile hall, ranch, camp, forestry camp or secure juvenile home pursuant to Section 730, or in any institution operated by the Youth Authority.

This section does not limit the power of the court to retain jurisdiction over a minor and to make appropriate orders pursuant to Section 727 for the period permitted by Section 607.

(Amended by Stats. 2013, Ch. 59, Sec. 12. Effective January 1, 2014.)



726.4

(a) At the disposition hearing, in any case where the court orders the care, custody, and control of the minor to be under the supervision of the probation officer for foster care placement pursuant to subdivision (a) of Section 727, the court shall inquire of the mother and any other appropriate person as to the identity and address of all presumed or alleged fathers. The presence at the hearing of a man claiming to be the father shall not relieve the court of its duty of inquiry. The inquiry may include all of the following:

(1) Whether a judgment of paternity already exists.

(2) Whether the mother was married or believed she was married at the time of conception of the child or at any time thereafter.

(3) Whether the mother was cohabiting with a man at the time of conception or birth of the child.

(4) Whether the mother has received support payments or promises of support with respect to the child or in connection with her pregnancy.

(5) Whether any man has formally or informally acknowledged or declared his possible paternity of the child.

(6) Whether paternity tests have been administered and the results, if any.

(b) If, after the court inquiry, one or more men are identified as an alleged father, each alleged father shall be provided notice at his last and usual place of abode by certified mail return receipt requested alleging that he is or could be the father of the child. The notice shall state that the child is the subject of proceedings under Section 602 and that the proceedings could result in the termination of parental rights and adoption of the child. Nothing in this section shall preclude a court from terminating a father s parental rights even if he appears at the hearing and files an action under Section 7630 or 7631 of the Family Code.

(c) The court may determine that the failure of an alleged father to return the certified mail receipt is not good cause to continue a hearing pursuant to Section 682.

(d) If a man appears in the delinquency action and files an action under Section 7630 or 7631 of the Family Code, the court shall determine if he is the father.

(e) After a petition has been filed to declare a minor a ward of the court, and until the time that the petition is dismissed, wardship is terminated, or parental rights are terminated pursuant to Section 727.31, the juvenile court which has jurisdiction of the wardship action shall have exclusive jurisdiction to hear an action filed under Section 7630 or 7631 of the Family Code.

(Added by Stats. 1999, Ch. 997, Sec. 14. Effective January 1, 2000.)



726.5

(a) At any time when (1) the minor is a ward of the juvenile court under Section 725, or the court terminates wardship while the minor remains under the age of 18 years, and (2) proceedings for dissolution of marriage, for nullity of marriage, or for legal separation of the minor s parents, proceedings to determine custody of the child, or to establish paternity of the minor under the Uniform Parentage Act, Part 3 (commencing with Section 7600) of Division 12 of the Family Code are pending in the superior court of any county, or an order has been entered with regard to the custody of the minor, the juvenile court may issue a protective order as provided in Section 213.5 or as defined in Section 6218 of the Family Code and may issue an order determining parentage, custody of, or visitation with, the minor.

A custody or visitation order issued by the juvenile court pursuant to this subdivision shall be made in accordance with the procedures and criteria of Part 2 (commencing with Section 3020) of Division 8 of the Family Code. An order determining parentage issued by the juvenile court pursuant to this subdivision shall be made in accordance with the procedures and presumptions of the Uniform Parentage Act, Part 3 (commencing with Section 7600) of Division 12 of the Family Code.

(b) If the juvenile court decides to issue an order pursuant to subdivision (a), the juvenile court shall provide notice of that decision to the superior court in which the proceeding to decide parentage, custody of, or visitation with, the minor is pending. The clerk of the superior court, upon receipt of the notice, shall file the notice with other documents and records of the pending proceeding and send by first-class mail a copy of the notice to all parties of record in that proceeding.

(c) Any order issued under this section shall continue until modified or terminated by a subsequent order of the juvenile court. The order of the juvenile court shall be filed in the proceeding for nullity, dissolution, or legal separation, or in the proceeding to determine custody or to establish paternity, if that proceeding is pending at the time the juvenile court terminates its jurisdiction over the minor. The order shall then become a part of that proceeding and may be terminated or modified as the court in that proceeding deems appropriate.

(d) If no action is filed or pending relating to the custody of the minor in the superior court of any county at the time the juvenile court terminates its jurisdiction over the minor, the juvenile court order entered pursuant to subdivision (a) may be used as the sole basis for opening a file in the superior court of the county in which the parent who has been awarded physical custody resides. The clerk of the juvenile court shall transmit the order to the clerk of the superior court of the county in which the order is to be filed. The clerk of the superior court shall, upon receipt, open a file, without a filing fee, and assign a case number.

(e) The clerk of the superior court shall, upon the filing of any juvenile court order pursuant to subdivision (d), send by first-class mail a copy of the order with the case number, to the juvenile court and to the parents at the address listed on the order.

(f) The Judicial Council shall adopt forms for orders issued under this section. These orders shall not be confidential.

(Added by Stats. 1998, Ch. 390, Sec. 3. Effective January 1, 1999.)



727

(a) (1) If a minor or nonminor is adjudged a ward of the court on the ground that he or she is a person described by Section 601 or 602, the court may make any reasonable orders for the care, supervision, custody, conduct, maintenance, and support of the minor or nonminor, including medical treatment, subject to further order of the court.

(2) In the discretion of the court, a ward may be ordered to be on probation without supervision of the probation officer. The court, in so ordering, may impose on the ward any and all reasonable conditions of behavior as may be appropriate under this disposition. A minor or nonminor who has been adjudged a ward of the court on the basis of the commission of any of the offenses described in subdivision (b) or paragraph (2) of subdivision (d) of Section 707, Section 459 of the Penal Code, or subdivision (a) of Section 11350 of the Health and Safety Code, shall not be eligible for probation without supervision of the probation officer. A minor or nonminor who has been adjudged a ward of the court on the basis of the commission of any offense involving the sale or possession for sale of a controlled substance, except misdemeanor offenses involving marijuana, as specified in Chapter 2 (commencing with Section 11053) of Division 10 of the Health and Safety Code, or of an offense in violation of Section 32625 of the Penal Code, shall be eligible for probation without supervision of the probation officer only when the court determines that the interests of justice would best be served and states reasons on the record for that determination.

(3) In all other cases, the court shall order the care, custody, and control of the minor or nonminor to be under the supervision of the probation officer who may place the minor or nonminor in any of the following:

(A) The approved home of a relative or the approved home of a nonrelative, extended family member, as defined in Section 362.7. If a decision has been made to place the minor in the home of a relative, the court may authorize the relative to give legal consent for the minor s medical, surgical, and dental care and education as if the relative caretaker were the custodial parent of the minor.

(B) A suitable licensed community care facility, except a runaway and homeless youth shelter licensed by the State Department of Social Services pursuant to Section 1502.35 of the Health and Safety Code.

(C) With a foster family agency to be placed in a suitable licensed foster family home or certified family home which has been certified by the agency as meeting licensing standards.

(D) (i) Every minor adjudged a ward of the juvenile court who is residing in a placement as defined in subparagraphs (A) to (C), inclusive, shall be entitled to participate in age-appropriate extracurricular, enrichment, and social activities. No state or local regulation or policy may prevent, or create barriers to, participation in those activities. Each state and local entity shall ensure that private agencies that provide foster care services to wards have policies consistent with this section and that those agencies promote and protect the ability of wards to participate in age-appropriate extracurricular, enrichment, and social activities. A group home administrator, a facility manager, or his or her responsible designee, and a caregiver, as defined in paragraph (1) of subdivision (a) of Section 362.04, shall use a reasonable and prudent parent standard, as defined in paragraph (2) of subdivision (a) of Section 362.04, in determining whether to give permission for a minor residing in foster care to participate in extracurricular, enrichment, and social activities. A group home administrator, a facility manager, or his or her responsible designee, and a caregiver shall take reasonable steps to determine the appropriateness of the activity taking into consideration the minor s age, maturity, and developmental level.

(ii) A group home administrator or a facility manager, or his or her responsible designee, is encouraged to consult with social work or treatment staff members who are most familiar with the minor at the group home in applying and using the reasonable and prudent parent standard.

(E) For nonminors, an approved supervised independent living setting as defined in Section 11400, including a residential housing unit certified by a licensed transitional housing placement provider.

(b) (1) To facilitate coordination and cooperation among agencies, the court may, at any time after a petition has been filed, after giving notice and an opportunity to be heard, join in the juvenile court proceedings any agency that the court determines has failed to meet a legal obligation to provide services to a minor, for whom a petition has been filed under Section 601 or 602, to a nonminor, as described in Section 303, or to a nonminor dependent, as defined in subdivision (v) of Section 11400. In any proceeding in which an agency is joined, the court shall not impose duties upon the agency beyond those mandated by law. The purpose of joinder under this section is to ensure the delivery and coordination of legally mandated services to the minor. The joinder shall not be maintained for any other purpose. Nothing in this section shall prohibit agencies that have received notice of the hearing on joinder from meeting prior to the hearing to coordinate services.

(2) The court has no authority to order services unless it has been determined through the administrative process of an agency that has been joined as a party, that the minor, nonminor, or nonminor dependent is eligible for those services. With respect to mental health assessment, treatment, and case management services pursuant to Chapter 26.5 (commencing with Section 7570) of Division 7 of Title 1 of the Government Code, the court s determination shall be limited to whether the agency has complied with that chapter.

(3) For the purposes of this subdivision, agency means any governmental agency or any private service provider or individual that receives federal, state, or local governmental funding or reimbursement for providing services directly to a child, nonminor, or nonminor dependent.

(c) If a minor has been adjudged a ward of the court on the ground that he or she is a person described in Section 601 or 602, and the court finds that notice has been given in accordance with Section 661, and if the court orders that a parent or guardian shall retain custody of that minor either subject to or without the supervision of the probation officer, the parent or guardian may be required to participate with that minor in a counseling or education program, including, but not limited to, parent education and parenting programs operated by community colleges, school districts, or other appropriate agencies designated by the court.

(d) The juvenile court may direct any reasonable orders to the parents and guardians of the minor who is the subject of any proceedings under this chapter as the court deems necessary and proper to carry out subdivisions (a), (b), and (c) including orders to appear before a county financial evaluation officer, to ensure the minor s regular school attendance, and to make reasonable efforts to obtain appropriate educational services necessary to meet the needs of the minor.

If counseling or other treatment services are ordered for the minor, the parent, guardian, or foster parent shall be ordered to participate in those services, unless participation by the parent, guardian, or foster parent is deemed by the court to be inappropriate or potentially detrimental to the minor.

(Amended by Stats. 2013, Ch. 487, Sec. 4.5. Effective January 1, 2014.)



727.1

(a) When the court orders the care, custody, and control of the minor to be under the supervision of the probation officer for foster care placement pursuant to subdivision (a) of Section 727, the decision regarding choice of placement shall be based upon selection of a safe setting that is the least restrictive or most family like, and the most appropriate setting that is available and in close proximity to the parent s home, consistent with the selection of the environment best suited to meet the minor s special needs and best interests. The selection shall consider, in order of priority, placement with relatives, tribal members, and foster family, group care, and residential treatment pursuant to Section 7950 of the Family Code.

(b) Unless otherwise authorized by law, the court may not order the placement of a minor who is adjudged a ward of the court on the basis that he or she is a person described by either Section 601 or 602 in a private residential facility or program that provides 24-hour supervision, outside of the state, unless the court finds, in its order of placement, that all of the following conditions are met:

(1) In-state facilities or programs have been determined to be unavailable or inadequate to meet the needs of the minor.

(2) The State Department of Social Services or its designee has performed initial and continuing inspection of the out-of-state residential facility or program and has either certified that the facility or program meets all licensure standards required of group homes operated in California or that the department has granted a waiver to a specific licensing standard upon a finding that there exists no adverse impact to health and safety, pursuant to subdivision (c) of Section 7911.1 of the Family Code.

(3) The requirements of Section 7911.1 of the Family Code are met.

(c) If, upon inspection, the probation officer of the county in which the minor is adjudged a ward of the court determines that the out-of-state facility or program is not in compliance with the standards required under paragraph (2) of subdivision (b) or has an adverse impact on the health and safety of the minor, the probation officer may temporarily remove the minor from the facility or program. The probation officer shall promptly inform the court of the minor s removal, and shall return the minor to the court for a hearing to review the suitability of continued out-of-state placement. The probation officer shall, within one business day of removing the minor, notify the State Department of Social Services Compact Administrator, and, within five working days, submit a written report of the findings and actions taken.

(d) The court shall review each of these placements for compliance with the requirements of subdivision (b) at least once every six months.

(e) The county shall not be entitled to receive or expend any public funds for the placement of a minor in an out-of-state group home unless the conditions of subdivisions (b) and (d) are met.

(Amended by Stats. 2001, Ch. 831, Sec. 8. Effective January 1, 2002.)



727.2

The purpose of this section is to provide a means to monitor the safety and well-being of every minor in foster care who has been declared a ward of the juvenile court pursuant to Section 601 or 602 and to ensure that everything reasonably possible is done to facilitate the safe and early return of the minor to his or her home or to establish an alternative permanent plan for the minor.

(a) If the court orders the care, custody, and control of the minor to be under the supervision of the probation officer for placement pursuant to subdivision (a) of Section 727, the juvenile court shall order the probation department to ensure the provision of reunification services to facilitate the safe return of the minor to his or her home or the permanent placement of the minor, and to address the needs of the minor while in foster care, except as provided in subdivision (b).

(b) Reunification services need not be provided to a parent or legal guardian if the court finds by clear and convincing evidence that one or more of the following is true:

(1) Reunification services were previously terminated for that parent or guardian, pursuant to Section 366.21, 366.22, or 366.25, or not offered, pursuant to subdivision (b) of Section 361.5, in reference to the same minor.

(2) The parent has been convicted of any of the following:

(A) Murder of another child of the parent.

(B) Voluntary manslaughter of another child of the parent.

(C) Aiding or abetting, attempting, conspiring, or soliciting to commit that murder or manslaughter described in subparagraph (A) or (B).

(D) A felony assault that results in serious bodily injury to the minor or another child of the parent.

(3) The parental rights of the parent with respect to a sibling have been terminated involuntarily, and it is not in the best interest of the minor to reunify with his or her parent or legal guardian.

If no reunification services are offered to the parent or guardian, the permanency planning hearing, as described in Section 727.3, shall occur within 30 days of the date of the hearing at which the decision is made not to offer services.

(c) The status of every minor declared a ward and ordered to be placed in foster care shall be reviewed by the court no less frequently than once every six months. The six-month time periods shall be calculated from the date the minor entered foster care, as defined in paragraph (4) of subdivision (d) of Section 727.4. If the court so elects, the court may declare the hearing at which the court orders the care, custody, and control of the minor to be under the supervision of the probation officer for foster care placement pursuant to subdivision (a) of Section 727 at the first status review hearing. It shall be the duty of the probation officer to prepare a written social study report including an updated case plan, pursuant to subdivision (b) of Section 706.5, and submit the report to the court prior to each status review hearing, pursuant to subdivision (b) of Section 727.4. The social study report shall include all reports the probation officer relied upon in making his or her recommendations.

(d) Prior to any status review hearing involving a minor in the physical custody of a community care facility or foster family agency, the facility or agency may provide the probation officer with a report containing its recommendations. Prior to any status review hearing involving the physical custody of a foster parent, relative caregiver, preadoptive parent, or legal guardian, that person may present to the court a report containing his or her recommendations. The court shall consider all reports and recommendations filed pursuant to subdivision (c) and pursuant to this subdivision.

(e) At any status review hearing prior to the first permanency planning hearing, the court shall consider the safety of the minor and make findings and orders which determine the following:

(1) The continuing necessity for and appropriateness of the placement.

(2) The extent of the probation department s compliance with the case plan in making reasonable efforts to safely return the minor to the minor s home or to complete whatever steps are necessary to finalize the permanent placement of the minor.

(3) Whether there should be any limitation on the right of the parent or guardian to make educational decisions for the minor. That limitation shall be specifically addressed in the court order and may not exceed what is necessary to protect the minor. If the court specifically limits the right of the parent or guardian to make educational decisions for the minor, the court shall at the same time appoint a responsible adult to make educational decisions for the minor pursuant to Section 726.

(4) The extent of progress that has been made by the minor and parent or guardian toward alleviating or mitigating the causes necessitating placement in foster care.

(5) The likely date by which the minor may be returned to and safely maintained in the home or placed for adoption, appointed a legal guardian, permanently placed with a fit and willing relative or referred to another planned permanent living arrangement.

(6) In the case of a minor who has reached 16 years of age, the court shall, in addition, determine the services needed to assist the minor to make the transition from foster care to independent living.

The court shall make these determinations on a case-by-case basis and reference in its written findings the probation officer s report and any other evidence relied upon in reaching its decision.

(f) At any status review hearing prior to the first permanency hearing, after considering the admissible and relevant evidence, the court shall order return of the minor to the physical custody of his or her parent or legal guardian unless the court finds, by a preponderance of evidence, that the return of the minor to his or her parent or legal guardian would create a substantial risk of detriment to the safety, protection, or physical or emotional well-being of the minor. The probation department shall have the burden of establishing that detriment. In making its determination, the court shall review and consider the social study report, recommendations, and the case plan pursuant to subdivision (b) of Section 706.5, the report and recommendations of any child advocate appointed for the minor in the case, and any other reports submitted to the court pursuant to subdivision (d), and shall consider the efforts or progress, or both, demonstrated by the minor and family and the extent to which the minor availed himself or herself of the services provided.

(g) At all status review hearings subsequent to the first permanency planning hearing, the court shall consider the safety of the minor and make the findings and orders as described in paragraphs (1) to (4), inclusive, and (6) of subdivision (e). The court shall either make a finding that the previously ordered permanent plan continues to be appropriate or shall order that a new permanent plan be adopted pursuant to subdivision (b) of Section 727.3. However, the court shall not order a permanent plan of return to the physical custody of the parent or legal guardian after further reunification services are offered, as described in paragraph (2) of subdivision (b) of Section 727.3.

(h) The status review hearings required by subdivision (c) may be heard by an administrative review panel, provided that the administrative panel meets all of the requirements listed in subparagraph (B) of paragraph (7) of subdivision (d) of Section 727.4.

(i) (1) On and after January 1, 2012, at any status review hearing at which a recommendation to terminate delinquency jurisdiction is being considered, or at the status review hearing held closest to the ward attaining 18 years of age, but no fewer than 90 days before the ward s 18th birthday, the court shall consider whether to modify its jurisdiction pursuant to Section 601 or 602 and assume transition jurisdiction over the minor pursuant to Section 450. The probation department shall address this issue in its report to the court and make a recommendation as to whether transition jurisdiction is appropriate for the minor.

(2) The court shall order the probation department or the minor s attorney to submit an application to the child welfare services department pursuant to Section 329 to declare the minor a dependent of the court and modify its jurisdiction from delinquency to dependency jurisdiction if it finds both of the following:

(A) The ward does not come within the description set forth in Section 450, but jurisdiction as a ward may no longer be required.

(B) The ward appears to come within the description of Section 300 and cannot be returned home safely.

(3) The court shall set a hearing within 20 judicial days of the date of its order issued pursuant to paragraph (2) to review the decision of the child welfare services department and may either affirm the decision not to file a petition pursuant to Section 300 or order the child welfare services department to file a petition pursuant to Section 300.

(j) On and after January 1, 2012, if a review hearing pursuant to this section is the last review hearing to be held before the minor attains 18 years of age, the court shall ensure that the minor s transitional independent living case plan includes a plan for the minor to meet one or more of the criteria in paragraphs (1) to (5), inclusive, of subdivision (b) of Section 11403, so that the minor can become a nonminor dependent, and that the minor has been informed of his or her right to decline to become a nonminor dependent and to seek termination of the court s jurisdiction pursuant to Section 607.2.

(Amended by Stats. 2012, Ch. 208, Sec. 4. Effective January 1, 2013.)



727.25

(a) Notwithstanding any other law, the court may order family reunification services to continue for a nonminor dependent, as defined in subdivision (v) of Section 11400, if all parties are in agreement that the continued provision of court-ordered family reunification services is in the best interests of the nonminor dependent, and there is a substantial probability that the nonminor dependent will be able to safely reside in the home of the parent or guardian by the next review hearing. The continuation of court-ordered family reunification services shall not exceed the timeframes in Section 727.3.

(b) If all parties are not in agreement or the court finds there is not a substantial probability that the nonminor will be able to return and safely reside in the home of the parent or guardian, the court shall terminate reunification services to the parents or guardian.

(c) The continuation of court-ordered family reunification services under this section does not affect the nonminor s eligibility for extended foster care benefits as a nonminor dependent as defined in subdivision (v) of Section 11400. The reviews conducted for any nonminor dependent shall be pursuant to Section 366.31.

(d) The extension of reunification services only applies to youth under the delinquency jurisdiction of the court.

(Added by Stats. 2012, Ch. 846, Sec. 31. Effective January 1, 2013.)



727.3

The purpose of this section is to provide a means to monitor the safety and well-being of every minor in foster care who has been declared a ward of the juvenile court pursuant to Section 601 or 602 and to ensure that everything reasonably possible is done to facilitate the safe and early return of the minor to his or her own home or to establish an alternative permanent plan for the minor.

(a) (1) For every minor declared a ward and ordered to be placed in foster care, a permanency planning hearing shall be conducted within 12 months of the date the minor entered foster care, as defined in paragraph (4) of subdivision (d) of Section 727.4. Subsequent permanency planning hearings shall be conducted periodically, but no less frequently than once every 12 months thereafter during the period of placement. It shall be the duty of the probation officer to prepare a written social study report including an updated case plan and a recommendation for a permanent plan, pursuant to subdivision (c) of Section 706.5, and submit the report to the court prior to each permanency planning hearing, pursuant to subdivision (b) of Section 727.4.

(2) Prior to any permanency planning hearing involving a minor in the physical custody of a community care facility or foster family agency, the facility or agency may file with the court a report containing its recommendations, in addition to the probation officer s social study. Prior to any permanency planning hearing involving the physical custody of a foster parent, relative caregiver, preadoptive parent, or legal guardian, that person may present to the court a report containing his or her recommendations. The court shall consider all reports and recommendations filed pursuant to this subdivision.

(3) If the minor has a continuing involvement with his or her parents or legal guardians, the parents or legal guardians shall be involved in the planning for a permanent placement. The court order placing the minor in a permanent placement shall include a specification of the nature and frequency of visiting arrangements with the parents or legal guardians.

(4) At each permanency planning hearing, the court shall order a permanent plan for the minor, as described in subdivision (b). The court shall also make findings, as described in subdivision (e) of Section 727.2. In the case of a minor who has reached 16 years of age or older, the court shall, in addition, determine the services needed to assist the minor to make the transition from foster care to independent living. The court shall make all of these determinations on a case-by-case basis and make reference to the probation officer s report, the case plan, or other evidence relied upon in making its decisions.

(b) At all permanency planning hearings, the court shall determine the permanent plan for the minor. The court shall order one of the following permanent plans, which are, in order of priority:

(1) Return of the minor to the physical custody of the parent or legal guardian. After considering the admissible and relevant evidence, the court shall order the return of the minor to the physical custody of his or her parent or legal guardian unless:

(A) Reunification services were not offered, pursuant to subdivision (b) of Section 727.2.

(B) The court finds, by a preponderance of the evidence, that the return of the minor to his or her parent or legal guardian would create a substantial risk of detriment to the safety, protection, or physical or emotional well-being of the minor. The probation department shall have the burden of establishing that detriment. In making its determination, the court shall review and consider the social study report and recommendations pursuant to Section 706.5, the report and recommendations of any child advocate appointed for the minor in the case, and any other reports submitted pursuant to paragraph (2) of subdivision (a), and shall consider the efforts or progress, or both, demonstrated by the minor and family and the extent to which the minor availed himself or herself of the services provided.

(2) Order that the permanent plan for the minor will be to return the minor to the physical custody of the parent or legal guardian, order further reunification services to be provided to the minor and his or her parent or legal guardian for a period not to exceed six months and continue the case for up to six months for a subsequent permanency planning hearing, provided that the subsequent hearing shall occur within 18 months of the date the minor was originally taken from the physical custody of his or her parent or legal guardian. The court shall continue the case only if it finds that there is a substantial probability that the minor will be returned to the physical custody of his or her parent or legal guardian and safely maintained in the home within the extended period of time or that reasonable services have not been provided to the parent or guardian. For purposes of this section, in order to find that there is a substantial probability that the minor will be returned to the physical custody of his or her parent or legal guardian, the court shall be required to find that the minor and his or her parent or legal guardian have demonstrated the capacity and ability to complete the objectives of the case plan.

The court shall inform the parent or legal guardian that if the minor cannot be returned home by the next permanency planning hearing, a proceeding pursuant to Section 727.31 may be initiated.

The court shall not continue the case for further reunification services if it has been 18 months or more since the date the minor was originally taken from the physical custody of his or her parent or legal guardian.

(3) Identify adoption as the permanent plan and order that a hearing be held within 120 days, pursuant to the procedures described in Section 727.31. The court shall only set a hearing pursuant to Section 727.31 if there is clear and convincing evidence that reasonable services have been provided or offered to the parents. When the court sets a hearing pursuant to Section 727.31, it shall order that an adoption assessment report be prepared, pursuant to subdivision (b) of Section 727.31.

(4) Order a legal guardianship, pursuant to procedures described in subdivisions (c) to (f), inclusive, of Section 728.

(5) Place the minor with a fit and willing relative. Placement with a fit and willing relative means placing the minor with an appropriate relative on a permanent basis. When a minor is placed with a fit and willing relative, the court may authorize the relative to provide the same legal consent for the minor s medical, surgical, and dental care, and education as the custodial parent of the minor.

(6) Place the minor in a planned permanent living arrangement. A planned permanent living arrangement means any permanent living arrangement described in Section 11402 and not listed in paragraphs (1) to (5), inclusive, such as placement in a specific, identified foster family home, program, or facility on a permanent basis, or placement in a transitional housing placement facility. When the court places a minor in a planned permanent living arrangement, the court shall specify the goal of the placement, which may include, but shall not be limited to, return home, emancipation, guardianship, or permanent placement with a relative.

The court shall only order that the minor remain in a planned permanent living arrangement if the court finds by clear and convincing evidence, based upon the evidence already presented to it that there is a compelling reason, as defined in subdivision (c), for determining that a plan of termination of parental rights and adoption is not in the best interest of the minor.

(c) A compelling reason for determining that a plan of termination of parental rights and adoption is not in the best interest of the minor is any of the following:

(1) Documentation by the probation department that adoption is not in the best interest of the minor and is not an appropriate permanency goal. That documentation may include, but is not limited to, documentation that:

(A) The minor is 12 years of age or older and objects to termination of parental rights.

(B) The minor is 17 years of age or older and specifically requests that transition to independent living with the identification of a caring adult to serve as a lifelong connection be established as his or her permanent plan. On and after January 1, 2012, this includes a minor who requests that his or her transitional independent living case plan include modification of his or her jurisdiction to that of dependency jurisdiction pursuant to subdivision (b) of Section 607.2 or subdivision (i) of Section 727.2, or to that of transition jurisdiction pursuant to Section 450, in order to be eligible as a nonminor dependent for the extended benefits pursuant to Section 11403.

(C) The parent or guardian and the minor have a significant bond, but the parent or guardian is unable to care for the minor because of an emotional or physical disability, and the minor s caregiver has committed to raising the minor to the age of majority and facilitating visitation with the disabled parent or guardian.

(D) The minor agrees to continued placement in a residential treatment facility that provides services specifically designed to address the minor s treatment needs, and the minor s needs could not be served by a less restrictive placement.

The probation department s recommendation that adoption is not in the best interest of the minor shall be based on the present family circumstances of the minor and shall not preclude a different recommendation at a later date if the minor s family circumstances change.

(2) Documentation by the probation department that no grounds exist to file for termination of parental rights.

(3) Documentation by the probation department that the minor is an unaccompanied refugee minor, or there are international legal obligations or foreign policy reasons that would preclude terminating parental rights.

(4) A finding by the court that the probation department was required to make reasonable efforts to reunify the minor with the family pursuant to subdivision (a) of Section 727.2, and did not make those efforts.

(5) Documentation by the probation department that the minor is living with a relative who is unable or unwilling to adopt the minor because of exceptional circumstances that do not include an unwillingness to accept legal or financial responsibility for the minor, but who is willing and capable of providing the minor with a stable and permanent home environment, and the removal of the minor from the physical custody of his or her relative would be detrimental to the minor s emotional well-being.

(d) Nothing in this section shall be construed to limit the ability of a parent to voluntarily relinquish his or her child to the State Department of Social Services when it is acting as an adoption agency or to a county adoption agency at any time while the minor is a ward of the juvenile court if the department or county adoption agency is willing to accept the relinquishment.

(e) Any change in the permanent plan of a minor placed with a fit and willing relative or in a planned permanent living arrangement shall be made only by order of the court pursuant to a Section 778 petition or at a regularly scheduled and noticed status review hearing or permanency planning hearing. Any change in the permanent plan of a minor placed in a guardianship shall be made only by order of the court pursuant to a motion filed in accordance with Section 728.

(Amended by Stats. 2012, Ch. 208, Sec. 5. Effective January 1, 2013.)



727.31

(a) This section applies to all minors placed in out-of-home care pursuant to Section 727.2 or 727.3 and for whom the juvenile court orders a hearing to consider permanently terminating parental rights to free the minor for adoption.

Except for subdivision (j) of Section 366.26, the procedures for permanently terminating parental rights for minors described by this section shall proceed exclusively pursuant to Section 366.26.

At the beginning of any proceeding pursuant to this section, if the minor is not being represented by previously retained or appointed counsel, the court shall appoint counsel to represent the minor, and the minor shall be present in court unless the minor or the minor s counsel so requests and the court so orders. If a parent appears without counsel and is unable to afford counsel, the court shall appoint counsel for the parent, unless this representation is knowingly and intelligently waived. The same counsel shall not be appointed to represent both the minor and the parent. Private counsel appointed under this section shall receive a reasonable sum for compensation and expenses as specified in subdivision (f) of paragraph (3) of Section 366.26.

(b) Whenever the court orders that a hearing pursuant to this section shall be held, it shall direct the agency supervising the minor and the county adoption agency, or the State Department of Social Services when it is acting as an adoption agency, to prepare an assessment that shall include all of the following:

(1) Current search efforts for an absent parent or parents.

(2) A review of the amount and nature of any contact between the minor and his or her parents and other members of his or her extended family since the time of placement. Although the extended family of each minor shall be reviewed on a case-by-case basis, extended family for the purpose of the paragraph shall include, but not be limited to, the minor s siblings, grandparents, aunts, and uncles.

(3) An evaluation of the minor s medical, developmental, scholastic, mental, and emotional status.

(4) A preliminary assessment of the eligibility and commitment of any identified prospective adoptive parent or guardian, particularly the caretaker, to include a social history, including screening for criminal records and prior referrals for child abuse or neglect, the capability to meet the minor s needs, and the understanding of the legal and financial rights and responsibilities of adoption and guardianship. If a proposed guardian is a relative of the minor, the assessment shall also consider, but need not be limited to, all of the factors specified in subdivision (a) of Section 361.3 and Section 361.4.

(5) The relationship of the minor to any identified prospective adoptive parent or guardian, the duration and character of the relationship, the degree of attachment of the child to the prospective relative guardian or adoptive parent, the relative s or adoptive parent s strong commitment to caring permanently for the child, the motivation for seeking adoption or guardianship, a statement from the minor concerning placement and the adoption or guardianship, and whether the minor, if over 12 years of age, has been consulted about the proposed relative guardianship arrangements, unless the minor s age or physical, emotional, or other condition precludes his or her meaningful response, and if so, a description of the condition.

(6) An analysis of the likelihood that the minor will be adopted if parental rights are terminated.

(c) A relative caregiver s preference for legal guardianship over adoption, if it is due to circumstances that do not include an unwillingness to accept legal or financial responsibility for the child, shall not constitute the sole basis for recommending removal of the child from the relative caregiver for purposes of adoptive placement. A relative caregiver shall be given information regarding the permanency options of guardianship and adoption, including the long-term benefits and consequences of each option, prior to establishing legal guardianship or pursuing adoption.

(d) If at any hearing held pursuant to Section 366.26, a legal guardianship is established for the minor with an approved relative caregiver and juvenile court dependency is subsequently dismissed, the minor shall be eligible for aid under the Kin-GAP Program, as provided for in Article 4.5 (commencing with Section 11360) or Article 4.7 (commencing with Section 11385), as applicable, of Chapter 2 of Part 3 of Division 9.

(e) For purposes of this section, relative means an adult who is related to the child by blood, adoption, or affinity within the fifth degree of kinship, including stepparents, stepsiblings, and all relatives whose status is preceded by the words great, great-great, or grand, or the spouse of any of those persons, even if the marriage was terminated by death or dissolution.

(f) Whenever the court orders that a hearing pursuant to procedures described in this section be held, it shall order that the county adoption agency, or the State Department of Social Services when it is acting as an adoption agency, has exclusive responsibility for determining the adoptive placement and making all adoption-related decisions.

(g) If the court, by order of judgment declares the minor free from the custody and control of both parents, or one parent if the other does not have custody and control, the court shall at the same time order the minor referred to the State Department of Social Services when it is acting as an adoption agency or a county adoption agency for adoptive placement by the agency. The order shall state that responsibility for custody of the minor shall be held jointly by the probation department and the State Department of Social Services when it is acting as an adoption agency or the county adoption agency. The order shall also state that the State Department of Social Services when it is acting as an adoption agency or the county adoption agency has exclusive responsibility for determining the adoptive placement and for making all adoption-related decisions. However, no petition for adoption may be granted until the appellate rights of the natural parents have been exhausted.

(h) The notice procedures for terminating parental rights for minors described by this section shall proceed exclusively pursuant to Section 366.23.

(Amended by Stats. 2012, Ch. 35, Sec. 63. Effective June 27, 2012.)



727.32

(a) In any case where a minor has been declared a ward of the juvenile court and has been in foster care for 15 of the most recent 22 months, the probation department shall follow the procedures described in Section 727.31 to terminate the parental rights of the minor s parents, unless the probation department has documented in the probation department file a compelling reason for determining that termination of the parental rights would not be in the minor s best interests, or the probation department has not provided the family with reasonable efforts necessary to achieve reunification. For purposes of this section, compelling reasons for not terminating parental rights are those described in subdivision (c) of Section 727.3.

(b) For the purposes of this section, 15 out of the 22 months shall be calculated from the date entered foster care, as defined in paragraph (4) of subdivision (d) of Section 727.4. When a minor experiences multiple exits from and entries into foster care during the 22-month period, the 15 months shall be calculated by adding together the total number of months the minor spent in foster care in the past 22 months. However, trial home visits and runaway episodes should not be included in calculating 15 months in foster care.

(c) If the probation department documented a compelling reason at the time of the permanency planning hearing, pursuant to subdivision (l) of Section 706.6, the probation department need not provide any additional documentation to comply with the requirements of this section.

(d) When the probation department sets a hearing pursuant to Section 727.31, it shall concurrently make efforts to identify an approved family for adoption, and follow the procedures described in subdivision (b) of Section 727.31.

(Added by Stats. 2001, Ch. 831, Sec. 14. Effective January 1, 2002.)



727.4

(a) (1) Notice of any hearing pursuant to Section 727, 727.2, or 727.3 shall be mailed by the probation officer to the minor, the minor s parent or guardian, any adult provider of care to the minor including, but not limited to, foster parents, relative caregivers, preadoptive parents, community care facility, or foster family agency, and to the counsel of record if the counsel of record was not present at the time that the hearing was set by the court, by first-class mail addressed to the last known address of the person to be notified, or shall be personally served on those persons, not earlier than 30 days nor later than 15 days preceding the date of the hearing. The notice shall contain a statement regarding the nature of the status review or permanency planning hearing and any change in the custody or status of the minor being recommended by the probation department. The notice shall also include a statement informing the foster parents, relative caregivers, or preadoptive parents that he or she may attend all hearings or may submit any information he or she deems relevant to the court in writing. The foster parents, relative caregiver, and preadoptive parents are entitled to notice and opportunity to be heard but need not be made parties to the proceedings. Proof of notice shall be filed with the court.

(2) If the court or probation officer knows or has reason to know that the minor is or may be an Indian child, any notice sent under this section shall comply with the requirements of Section 224.2.

(b) At least 10 calendar days prior to each status review and permanency planning hearing, after the hearing during which the court orders that the care, custody and control of the minor to be under the supervision of the probation officer for placement pursuant to subdivision (a) of Section 727, the probation officer shall file a social study report with the court, pursuant to the requirements listed in Section 706.5.

(c) The probation department shall inform the minor, the minor s parent or guardian, and all counsel of record that a copy of the social study prepared for the hearing will be available 10 days prior to the hearing and may be obtained from the probation officer.

(d) As used in Article 15 (commencing with Section 625) to Article 18 (commencing with Section 725), inclusive:

(1) Foster care means residential care provided in any of the settings described in Section 11402.

(2) At risk of entering foster care means that conditions within a minor s family may necessitate his or her entry into foster care unless those conditions are resolved.

(3) Preadoptive parent means a licensed foster parent who has been approved for adoption by the State Department of Social Services when it is acting as an adoption agency or by a licensed adoption agency.

(4) Date of entry into foster care means the date that is 60 days after the date on which the minor was removed from his or her home, unless one of the exceptions below applies:

(A) If the minor is detained pending foster care placement, and remains detained for more than 60 days, then the date of entry into foster care means the date the court adjudges the minor a ward and orders the minor placed in foster care under the supervision of the probation officer.

(B) If, before the minor is placed in foster care, the minor is committed to a ranch, camp, school, or other institution pending placement, and remains in that facility for more than 60 days, then the date of entry into foster care is the date the minor is physically placed in foster care.

(C) If at the time the wardship petition was filed, the minor was a dependent of the juvenile court and in out-of-home placement, then the date of entry into foster care is the earlier of the date the juvenile court made a finding of abuse or neglect, or 60 days after the date on which the child was removed from his or her home.

(5) Reasonable efforts means:

(A) Efforts made to prevent or eliminate the need for removing the minor from the minor s home.

(B) Efforts to make it possible for the minor to return home, including, but not limited to, case management, counseling, parenting training, mentoring programs, vocational training, educational services, substance abuse treatment, transportation, and therapeutic day services.

(C) Efforts to complete whatever steps are necessary to finalize a permanent plan for the minor.

(D) In child custody proceedings involving an Indian child, reasonable efforts shall also include active efforts as defined in Section 361.7.

(6) Relative means an adult who is related to the minor by blood, adoption, or affinity within the fifth degree of kinship including stepparents, stepsiblings, and all relatives whose status is preceded by the words great, great-great, grand, or the spouse of any of these persons even if the marriage was terminated by death or dissolution. Relative shall also include an extended family member as defined in the Indian Child Welfare Act (25 U.S.C. Sec. 1903(2)).

(7) Hearing means a noticed proceeding with findings and orders that are made on a case-by-case basis, heard by either of the following:

(A) A judicial officer, in a courtroom, recorded by a court reporter.

(B) An administrative panel, provided that the hearing is a status review hearing and that the administrative panel meets the following conditions:

(i) The administrative review shall be open to participation by the minor and parents or legal guardians and all those persons entitled to notice under subdivision (a).

(ii) The minor and his or her parents or legal guardians receive proper notice as required in subdivision (a).

(iii) The administrative review panel is composed of persons appointed by the presiding judge of the juvenile court, the membership of which shall include at least one person who is not responsible for the case management of, or delivery of services to, the minor or the parents who are the subjects of the review.

(iv) The findings of the administrative review panel shall be submitted to the juvenile court for the court s approval and shall become part of the official court record.

(Amended by Stats. 2006, Ch. 838, Sec. 53. Effective January 1, 2007.)



727.5

If a minor is found to be a person described in Section 601, the court may order the minor to perform community service, including, but not limited to, graffiti cleanup, for a total time not to exceed 20 hours over a period not to exceed 30 days, during a time other than his or her hours of school attendance or employment.

(Added by Stats. 1991, Ch. 1202, Sec. 19.)



727.6

Where any minor has been adjudged a ward of the court for the commission of a sexually violent offense, as defined in Section 6600, and committed to the Department of the Youth Authority, the ward shall be given sexual offender treatment consistent with protocols for that treatment developed or implemented by the Department of the Youth Authority.

(Added by renumbering Section 727.2 (as added by Stats. 1999, Ch. 995) by Stats. 2000, Ch. 287, Sec. 27. Effective January 1, 2001.)



727.7

(a) If a minor is found to be a person described in Section 601 or 602 and the court finds that the minor is a first-time offender and orders that a parent or guardian retain custody of that minor, the court may order the parent or guardian to attend antigang violence parenting classes if the court finds the presence of significant risk factors for gang involvement on the part of the minor.

(b) The Department of Justice shall establish curriculum for the antigang violence parenting classes required pursuant to this section, including, but not limited to, all of the following criteria:

(1) A meeting in which the families of innocent victims of gang violence share their experience.

(2) A meeting in which the surviving parents of a deceased gang member share their experience.

(3) How to identify gang and drug activity in children.

(4) How to communicate effectively with adolescents.

(5) An overview of pertinent support agencies and organizations for intervention, education, job training, and positive recreational activities, including telephone numbers, locations, and contact names of those agencies and organizations.

(6) The potential fines and periods of incarceration for the commission of additional gang-related offenses.

(7) The potential penalties that may be imposed upon parents for aiding and abetting crimes committed by their children.

(c) For purposes of this section, gang-related means that the minor was an active participant in a criminal street gang, as specified in subdivision (a) of Section 186.22 of the Penal Code, or committed an offense for the benefit of, or at the direction of, a criminal street gang, as specified in subdivision (b) or (d) of Section 186.22 of the Penal Code.

(d) The father, mother, spouse, or other person liable for the support of the minor, the estate of that person, and the estate of the minor shall be liable for the cost of classes ordered pursuant to this section, unless the court finds that the person or estate does not have the financial ability to pay. In evaluating financial ability to pay, the court shall take into consideration the combined household income, the necessary obligations of the household, the number of persons dependent upon this income, and whether reduced monthly payments would obviate the need to waive liability for the full costs.

(Amended by Stats. 2011, Ch. 258, Sec. 1. Effective January 1, 2012.)



728

(a) The juvenile court may terminate or modify a guardianship of the person of a minor previously established under the Probate Code, or appoint a coguardian or successor guardian of the person of the minor, if the minor is the subject of a petition filed under Section 300, 601, or 602. If the probation officer supervising the minor provides information to the court regarding the minor s present circumstances and makes a recommendation to the court regarding a motion to terminate or modify a guardianship established in any county under the Probate Code, or to appoint a coguardian or successor guardian, of the person of a minor who is before the juvenile court under a petition filed under Section 300, 601, or 602, the court shall order the appropriate county department, or the district attorney or county counsel, to file the recommended motion. The motion may also be made by the guardian or the minor s attorney. The hearing on the motion may be held simultaneously with any regularly scheduled hearing held in proceedings to declare the minor a dependent child or ward of the court, or at any subsequent hearing concerning the dependent child or ward. Notice requirements of Section 294 shall apply to the proceedings in juvenile court under this subdivision.

(b) If the juvenile court decides to terminate or modify a guardianship previously established under the Probate Code pursuant to subdivision (a), the juvenile court shall provide notice of that decision to the court in which the guardianship was originally established. The clerk of the superior court, upon receipt of the notice, shall file the notice with other documents and records of the pending proceeding and send by first-class mail a copy of the notice to all parties of record in the superior court.

(c) If, at any time during the period a minor under the age of 18 years is a ward of the juvenile court, the probation officer supervising the minor recommends to the court that the court establish a guardianship of the person of the minor and appoint a specific adult to act as guardian, or on the motion of the minor s attorney, or on the order of the court that a guardianship shall be established as the minor s permanent plan pursuant to paragraph (4) of subdivision (b) of Section 727.3, the court shall set a hearing to consider the recommendation or motion and shall order the clerk to notice the minor s parents and relatives as required in Section 294. If the motion is not made by the minor s attorney, the court may appoint the district attorney or county counsel to prosecute the action.

(d) The procedures for appointment of a guardian shall be conducted exclusively pursuant to Section 366.26, except that subdivision (j) of Section 366.26 shall not apply.

(e) Upon the appointment of a guardian pursuant to subdivision (d), the court may continue wardship and conditions of probation, or may terminate the wardship of the minor.

(f) Notwithstanding Section 1601 of the Probate Code, the proceedings to modify or terminate a guardianship granted under this section shall be held in the juvenile court unless the termination is due to the emancipation or adoption of the minor.

(g) The Judicial Council shall develop rules of court and adopt appropriate forms for the findings and orders under this section.

(Amended by Stats. 2011, Ch. 459, Sec. 20. Effective October 4, 2011.)



729

If a minor is found to be a person described in Section 602 by reason of the commission of a battery on school property as described in Penal Code Section 243.5, and the court does not remove the minor from the physical custody of the parent or guardian, the court as a condition of probation, except in any case in which the court makes a finding and states on the record its reasons that the condition would be inappropriate, shall require the minor to make restitution to the victim of the battery. If restitution is found to be inappropriate, the court, except in any case in which the court makes a finding and states on the record its reasons that the condition would be inappropriate, shall require the minor to perform specified community service. Nothing in this section shall be construed to limit the authority of a juvenile court to provide conditions of probation.

(Amended by Stats. 1994, Ch. 146, Sec. 223. Effective January 1, 1995.)



729.1

(a) (1) If a minor is found to be a person described in Section 602 by reason of the commission of a crime which takes place on a public transit vehicle, and the court does not remove the minor from the physical custody of the parent or guardian, the court as a condition of probation, except in any case in which the court makes a finding and states on the record its reasons that the condition would be inappropriate, shall require the minor to wash, paint, repair or replace the damaged or destroyed property, or otherwise make restitution to the property owner. If restitution is found to be inappropriate, the court, except in any case in which the court makes a finding and states on the record its reasons that the condition would be inappropriate, shall require the minor to perform specified community service. Nothing in this section shall be construed to limit the authority of a juvenile court to provide conditions of probation.

(2) In lieu of the community service required pursuant to paragraph (1), the court may, if a jurisdiction has adopted a graffiti abatement program as defined in subdivision (f) of Section 594 of the Penal Code, order the defendant, and his or her parents or guardians, as a condition of probation, to keep a specified property in the community free of graffiti for 90 days. Participation of a parent or guardian is not required under this paragraph if the court deems this participation to be detrimental to the defendant, or if the parent or guardian is a single parent who must care for young children.

(b) As used in subdivision (a), public transit vehicle means any motor vehicle, street car, trackless trolley, bus, shuttle, light rail system, rapid transit system, subway, train, taxi cab, or jitney, which transports members of the public for hire.

(c) The court may order any person ordered to perform community service or graffiti removal pursuant to subdivision (a) to undergo counseling.

(Amended by Stats. 1996, Ch. 600, Sec. 10. Effective January 1, 1997.)



729.2

If a minor is found to be a person described in Section 601 or 602 and the court does not remove the minor from the physical custody of the parent or guardian, the court as a condition of probation, except in any case in which the court makes a finding and states on the record its reasons that that condition would be inappropriate, shall:

(a) Require the minor to attend a school program approved by the probation officer without absence.

(b) Require the parents or guardian of the minor to participate with the minor in a counseling or education program, including, but not limited to, parent education and parenting programs operated by community colleges, school districts, or other appropriate agencies designated by the court or the probation department, unless the minor has been declared a dependent child of the court pursuant to Section 300 or a petition to declare the minor a dependent child of the court pursuant to Section 300 is pending.

(c) Require the minor to be at his or her legal residence between the hours of 10:00 p.m. and 6:00 a.m. unless the minor is accompanied by his or her parent or parents, legal guardian or other adult person having the legal care or custody of the minor.

(Added by Stats. 1989, Ch. 1117, Sec. 15.)



729.3

If a minor is found to be a person described in Section 601 or 602 and the court does not remove the minor from the physical custody of his or her parent or guardian, the court, as a condition of probation, may require the minor to submit to urine testing upon the request of a peace officer or probation officer for the purpose of determining the presence of alcohol or drugs.

(Added by Stats. 1989, Ch. 1117, Sec. 16.)



729.5

(a) If a petition alleges that a minor is a person described by Section 602 and the petition is sustained, the court, in addition to the notice required by any other provision of law, may issue a citation to the minor s parents or guardians, ordering them to appear in the court at the time and date stated for a hearing to impose a restitution fine pursuant to Section 730.6.

(b) The citation shall notify the parent or guardian that, at the hearing, the parent or guardian may be held liable for the payment of restitution if the minor is ordered to make restitution to the victim.The citation shall contain a warning that the failure to appear at the time and date stated may result in an order that the parent or guardian pay restitution up to the limits provided for in Sections 1714.1 and 1714.3 of the Civil Code.

(c) The hearing described in subdivision (b) may be held immediately following the disposition hearing or at a later date, at the option of the court.

(d) If the parent or guardian fails to appear pursuant to this section, the court may hold the parent or guardian jointly and severally liable with the minor for restitution, subject to the limitations contained in subdivision (b).

(e) Execution may be issued on an order holding a parent or guardian jointly or severally liable with the minor for restitution in the same manner as on a judgment in a civil action, including any balance unpaid at the termination of the court s jurisdiction over the minor.

(f) At any time prior to the full payment of restitution ordered pursuant to this section, a person held liable for payment of restitution may petition the court to modify or vacate the order based on a showing of change in circumstances.

(g) Service of the citation shall be made on all parents or guardians of the minor whose names and addresses are known to the petitioner.

(h) Service of the citation shall be made at least 10 days prior to the time and date stated therein for appearance, in the manner provided by law for the service of a summons in a civil action, other than by publication.

(i) This section shall not apply to any case where a citation has been issued pursuant to Section 742.18.

(j) Nothing in this section shall be interpreted to make an insurer liable for a loss caused by the willful act of the insured or the insured s dependents within the meaning of Section 533 of the Insurance Code.

(k) This section does not apply to foster parents.

(Amended by Stats. 1996, Ch. 520, Sec. 1. Effective January 1, 1997.)



729.6

If a minor is found to be a person described in Section 602 by reason of the commission of an offense described in Section 241.2 or 243.2 of the Penal Code, the court shall, in addition to any other fine, sentence, or as a condition of probation, order the minor to attend counseling at the expense of the minor s parents. The court shall take into consideration the ability of the minor s parents consistent with Section 730.7 to pay, however, no minor shall be relieved of attending counseling because of the minor s parents inability to pay for the counseling imposed by this section.

(Added by Stats. 2001, Ch. 484, Sec. 4. Effective January 1, 2002.)



729.7

At the request of the victim, the probation officer shall assist in mediating a service contract between the victim and the minor under which the amount of restitution owed to the victim by the minor pursuant to Section 729.6, as operative on or before August 2, 1995, or Section 730.6 may be paid by performance of specified services. If the court approves of the contract, the court may make performance of services under the terms of the contract a condition of probation. Successful performance of service shall be credited as payment of restitution in accordance with the terms of the contract approved by the court.

(Amended by Stats. 1996, Ch. 1077, Sec. 34. Effective January 1, 1997.)



729.8

(a) If a minor is found to be a person described in Section 602 by reason of the unlawful possession, use, sale, or other furnishing of a controlled substance, as defined in Chapter 2 (commencing with Section 11053) of the Health and Safety Code, an imitation controlled substance, as defined in Section 109550 of the Health and Safety Code, or toluene or a toxic, as described in Section 381 of the Penal Code, upon the grounds of any school providing instruction in kindergarten, or any of grades 1 to 12, inclusive, or any church or synagogue, playground, public or private youth center, child day care facility, or public swimming pool, during hours in which these facilities are open for business, classes, or school-related activities or programs, or at any time when minors are using the facility, the court, as a condition of probation, except in any case in which the court makes a finding and states on the record its reasons that the condition would be inappropriate, shall require the minor to perform not more than 100 hours of community service.

(b) The definitions contained in subdivision (e) of Section 11353.1 shall apply to this section.

(c) As used in this section, community service means any of the following:

(1) Picking up litter along public streets or highways.

(2) Cleaning up graffiti on school grounds or any public property.

(3) Performing services in a drug rehabilitation center.

(Amended by Stats. 1996, Ch. 1023, Sec. 456. Effective September 29, 1996.)



729.9

If a minor is found to be a person described in Section 602 by reason of the commission of an offense involving the unlawful possession, use, sale, or other furnishing of a controlled substance, as defined in Chapter 2 (commencing with Section 11053) of Division 10 of the Health and Safety Code, and, unless it makes a finding that this condition would not serve the interests of justice, the court, when recommended by the probation officer, shall require, as a condition of probation, in addition to any other disposition authorized by law, that the minor shall not use or be under the influence of any controlled substance and shall submit to drug and substance abuse testing as directed by the probation officer. If the minor is required to submit to testing and has the financial ability to pay all or part of the costs associated with that testing, the court shall order the minor to pay a reasonable fee, which shall not exceed the actual cost of the testing.

(Added by Stats. 1987, Ch. 879, Sec. 2.)



729.10

(a) Whenever, in any county specified in subdivision (b), a judge of a juvenile court or referee of a juvenile court finds a minor to be a person described in Section 602 by reason of the commission of an offense involving the unlawful possession, use, sale, or other furnishing of a controlled substance, as defined in Chapter 2 (commencing with Section 11053) of Division 10 of the Health and Safety Code, or for violating subdivision (f) of Section 647 of the Penal Code, or Section 25662 of the Business and Professions Code, the minor shall be required to participate in, and successfully complete, an alcohol or drug education program, or both of those programs, as designated by the court. The expense of the person s attendance in the program shall be paid by the person s parents or guardian so long as the person is under the age of 18 years, and shall be paid by the person thereafter. The court shall consider the financial capacity of the person, or the person s parents or guardian, to pay the expense of the person s attendance in the program, and is authorized to waive all or part of the payment of the fee upon a finding of insufficient financial capacity to incur the cost of the fee. However, in approving the program, each county shall require the program to provide for the payment of the fee for the program in installments by any person who cannot afford to pay the full fee at the commencement of the program because of the person s income, earning capacity, or financial resources, and shall require the program to provide for the waiver of the fee for any person who is indigent, as determined by criteria for indigency established by the board of supervisors. Whenever it can be done without substantial additional cost, each county shall require that the program be provided for juveniles at a separate location from, or at a different time of day than, alcohol and drug education programs for adults.

(b) This section applies only in those counties that have one or more alcohol or drug education programs certified by the county alcohol program administrator and approved by the board of supervisors.

(Added by Stats. 1989, Ch. 1117, Sec. 17.)



729.12

(a) It is the intent of the Legislature to authorize an Assessment, Orientation, and Volunteer Mentor Pilot Program in San Diego County. The pilot project will operate under the authority of the county Alcohol and Drug Program Administrator in conjunction with the San Diego Juvenile Court and the County of San Diego Probation Department.

(b) Whenever a judge of the San Diego County Juvenile Court or a referee of the San Diego Juvenile Court finds a minor to be a person described in Section 601 or 602 for any reason, the minor may be assessed and screened for drug and alcohol use and abuse; and if the assessment and screening determines the need for drug and alcohol education and intervention, the minor may be required to participate in, and successfully complete, an alcohol and drug orientation, and to participate in, and successfully complete, an alcohol or drug program with a local community-based service provider, as designated by the court.

(c) The Assessment, Orientation, and Volunteer Mentor Pilot Program may operate for a minimum of three years and may screen and assess for drug and alcohol problems, minors who are declared wards of San Diego Juvenile Court.

(d) Drug and alcohol assessments may be conducted utilizing a standardized instrument that shall be approved by the county Alcohol and Drug Program Administrator in conjunction with San Diego Juvenile Court and the San Diego County Probation Department.

(e) Those minors who are determined to have drug and alcohol problems, may be required to participate in, and successfully complete, a drug and alcohol orientation. The orientation may provide drug and alcohol education and intervention, referral to community resources for followup education and intervention and arrange for volunteers to serve as mentors to assist each minor in addressing their drug and alcohol problem. Parents or guardians of minors will have the opportunity to participate in the orientation program in order to help juveniles address drug and alcohol use or abuse problems.

(f) As a condition of probation, each minor may be required to submit to drug testing. Drug testing may be conducted on a random basis by a qualified drug and alcohol service provider in coordination with the county probation department. All contested drug tests may be confirmed by a National Institute for Drug Abuse certified drug laboratory and the findings may be reported to the probation officer for appropriate action. The drug testing protocol may be approved by the county Alcohol and Drug Program Administrator in conjunction with San Diego Juvenile Court and the County of San Diego Probation Department.

(g) An evaluation of the pilot program shall be conducted and results of the program shall be submitted to state alcohol and drug programs and to the Legislature at the conclusion of the pilot program. The evaluation shall include, but not be limited to, all of the following:

(1) The number and percentage of juveniles screened.

(2) The number and percentage of juveniles given followup education and intervention.

(3) The number of mentors recruited and trained.

(4) The number and percentage of juveniles assigned to a mentor.

(5) The length of time in an education and intervention program.

(6) The program completion rates.

(7) The number of subsequent violations.

(8) The number of re-arrests.

(9) The urine test results.

(10) The subsequent drug or alcohol use.

(11) The participant s perceptions of program utility.

(12) The provider s perceptions of program utility.

(13) The mentor s perceptions of program utility.

(Added by Stats. 1996, Ch. 733, Sec. 1. Effective January 1, 1997.)



729.13

(a) The Department of the Youth Authority shall recognize, on an annual basis, exemplary Californians who do any of the following:

(1) Voluntarily participate in a youth mentoring program in their communities.

(2) Perform special acts or special services that promote youth mentoring programs in their communities.

(3) By their superior accomplishments, make exceptional contributions to creating, maintaining, or fostering volunteer youth mentoring programs in California.

(b) The Department of the Youth Authority shall recognize, on an annual basis, the outstanding achievements of present and former wards of the juvenile court, whether committed to state institutions or community-based programs.

(c) Recognition awards shall be made in accordance with procedures and standards established by the department.

(d) Any expenditures made or costs incurred for the purposes of this section may be paid from funds appropriated for the support of the department that are otherwise unencumbered.

(e) As used in subdivision (a), youth mentoring programs means programs designed to foster positive, role-model relationships between adult community volunteers and minors who are living in conditions that place them at risk for delinquent or criminal conduct.

(Added by Stats. 1997, Ch. 281, Sec. 1. Effective January 1, 1998.)



730

(a) When a minor is adjudged a ward of the court on the ground that he or she is a person described by Section 602, the court may order any of the types of treatment referred to in Section 727, and as an additional alternative, may commit the minor to a juvenile home, ranch, camp, or forestry camp. If there is no county juvenile home, ranch, camp, or forestry camp within the county, the court may commit the minor to the county juvenile hall.

(b) When a ward described in subdivision (a) is placed under the supervision of the probation officer or committed to the care, custody, and control of the probation officer, the court may make any and all reasonable orders for the conduct of the ward including the requirement that the ward go to work and earn money for the support of his or her dependents or to effect reparation and in either case that the ward keep an account of his or her earnings and report the same to the probation officer and apply these earnings as directed by the court. The court may impose and require any and all reasonable conditions that it may determine fitting and proper to the end that justice may be done and the reformation and rehabilitation of the ward enhanced.

(c) When a ward described in subdivision (a) is placed under the supervision of the probation officer or committed to the care, custody, and control of the probation officer, and is required as a condition of probation to participate in community service or graffiti cleanup, the court may impose a condition that if the minor unreasonably fails to attend or unreasonably leaves prior to completing the assigned daily hours of community service or graffiti cleanup, a law enforcement officer may take the minor into custody for the purpose of returning the minor to the site of the community service or graffiti cleanup.

(Amended by Stats. 1993, Ch. 164, Sec. 1. Effective January 1, 1994.)



730.5

When a minor is adjudged a ward of the court on the ground that he or she is a person described in Section 602, in addition to any of the orders authorized by Section 726, 727, 730, or 731, the court may levy a fine against the minor up to the amount that could be imposed on an adult for the same offense, if the court finds that the minor has the financial ability to pay the fine. Section 1464 of the Penal Code applies to fines levied pursuant to this section.

(Amended by Stats. 1988, Ch. 99, Sec. 2.)



730.6

(a) (1) It is the intent of the Legislature that a victim of conduct for which a minor is found to be a person described in Section 602 who incurs any economic loss as a result of the minor s conduct shall receive restitution directly from that minor.

(2) Upon a minor being found to be a person described in Section 602, the court shall consider levying a fine in accordance with Section 730.5. In addition, the court shall order the minor to pay, in addition to any other penalty provided or imposed under the law, both of the following:

(A) A restitution fine in accordance with subdivision (b).

(B) Restitution to the victim or victims, if any, in accordance with subdivision (h).

(b) In every case where a minor is found to be a person described in Section 602, the court shall impose a separate and additional restitution fine. The restitution fine shall be set at the discretion of the court and commensurate with the seriousness of the offense as follows:

(1) If the minor is found to be a person described in Section 602 by reason of the commission of one or more felony offenses, the restitution fine shall not be less than one hundred dollars ($100) and not more than one thousand dollars ($1,000). A separate hearing for the fine shall not be required.

(2) If the minor is found to be a person described in Section 602 by reason of the commission of one or more misdemeanor offenses, the restitution fine shall not exceed one hundred dollars ($100). A separate hearing for the fine shall not be required.

(c) The restitution fine shall be in addition to any other disposition or fine imposed and shall be imposed regardless of the minor s inability to pay. This fine shall be deposited in the Restitution Fund, the proceeds of which shall be distributed pursuant to Section 13967 of the Government Code.

(d) (1) In setting the amount of the fine pursuant to subparagraph (A) of paragraph (2) of subdivision (a), the court shall consider any relevant factors including, but not limited to, the minor s ability to pay, the seriousness and gravity of the offense and the circumstances of its commission, any economic gain derived by the minor as a result of the offense, and the extent to which others suffered losses as a result of the offense. The losses may include pecuniary losses to the victim or his or her dependents as well as intangible losses such as psychological harm caused by the offense.

(2) The consideration of a minor s ability to pay may include his or her future earning capacity. A minor shall bear the burden of demonstrating a lack of his or her ability to pay.

(e) Express findings of the court as to the factors bearing on the amount of the fine shall not be required.

(f) Except as provided in subdivision (g), under no circumstances shall the court fail to impose the separate and additional restitution fine required by subparagraph (A) of paragraph (2) of subdivision (a). This fine shall not be subject to penalty assessments pursuant to Section 1464 of the Penal Code.

(g) In a case in which the minor is a person described in Section 602 by reason of having committed a felony offense, if the court finds that there are compelling and extraordinary reasons, the court may waive imposition of the restitution fine required by subparagraph (A) of paragraph (2) of subdivision (a). When a waiver is granted, the court shall state on the record all reasons supporting the waiver.

(h) Restitution ordered pursuant to subparagraph (B) of paragraph (2) of subdivision (a) shall be imposed in the amount of the losses, as determined. If the amount of loss cannot be ascertained at the time of sentencing, the restitution order shall include a provision that the amount shall be determined at the direction of the court at any time during the term of the commitment or probation. The court shall order full restitution unless it finds compelling and extraordinary reasons for not doing so, and states them on the record. A minor s inability to pay shall not be considered a compelling or extraordinary reason not to impose a restitution order, nor shall inability to pay be a consideration in determining the amount of the restitution order. A restitution order pursuant to subparagraph (B) of paragraph (2) of subdivision (a), to the extent possible, shall identify each victim, unless the court for good cause finds that the order should not identify a victim or victims, and the amount of each victim s loss to which it pertains, and shall be of a dollar amount sufficient to fully reimburse the victim or victims for all determined economic losses incurred as the result of the minor s conduct for which the minor was found to be a person described in Section 602, including all of the following:

(1) Full or partial payment for the value of stolen or damaged property. The value of stolen or damaged property shall be the replacement cost of like property, or the actual cost of repairing the property when repair is possible.

(2) Medical expenses.

(3) Wages or profits lost due to injury incurred by the victim, and if the victim is a minor, wages or profits lost by the minor s parent, parents, guardian, or guardians, while caring for the injured minor. Lost wages shall include any commission income as well as any base wages. Commission income shall be established by evidence of commission income during the 12-month period prior to the date of the crime for which restitution is being ordered, unless good cause for a shorter time period is shown.

(4) Wages or profits lost by the victim, and if the victim is a minor, wages or profits lost by the minor s parent, parents, guardian, or guardians, due to time spent as a witness or in assisting the police or prosecution. Lost wages shall include any commission income as well as any base wages. Commission income shall be established by evidence of commission income during the 12-month period prior to the date of the crime for which restitution is being ordered, unless good cause for a shorter time period is shown.

A minor shall have the right to a hearing before a judge to dispute the determination of the amount of restitution. The court may modify the amount on its own motion or on the motion of the district attorney, the victim or victims, or the minor. If a motion is made for modification of a restitution order, the victim shall be notified of that motion at least 10 days prior to the hearing on the motion. When the amount of victim restitution is not known at the time of disposition, the court order shall identify the victim or victims, unless the court finds for good cause that the order should not identify a victim or victims, and state that the amount of restitution for each victim is to be determined. When feasible, the court shall also identify on the court order, any cooffenders who are jointly and severally liable for victim restitution.

(i) A restitution order imposed pursuant to subparagraph (B) of paragraph (2) of subdivision (a) shall identify the losses to which it pertains, and shall be enforceable as a civil judgment pursuant to subdivision (r). The making of a restitution order pursuant to this subdivision shall not affect the right of a victim to recovery from the Restitution Fund in the manner provided elsewhere, except to the extent that restitution is actually collected pursuant to the order. Restitution collected pursuant to this subdivision shall be credited to any other judgments for the same losses obtained against the minor or the minor s parent or guardian arising out of the offense for which the minor was found to be a person described in Section 602. Restitution imposed shall be ordered to be made to the Restitution Fund to the extent that the victim, as defined in subdivision (j), has received assistance from the Victims of Crime Program pursuant to Article 5 (commencing with Section 13959) of Chapter 5 of Part 4 of Division 3 of Title 2 of the Government Code.

(j) For purposes of this section, victim shall include:

(1) The immediate surviving family of the actual victim.

(2) Any governmental entity that is responsible for repairing, replacing, or restoring public or privately owned property that has been defaced with graffiti or other inscribed material, as defined in subdivision (e) of Section 594, and that has sustained an economic loss as the result of a violation of Section 594, 594.3, 594.4, 640.5, 640.6, or 640.7 of the Penal Code.

(k) Nothing in this section shall prevent a court from ordering restitution to any corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity when that entity is a direct victim of an offense.

(l) Upon a minor being found to be a person described in Section 602, the court shall require as a condition of probation the payment of restitution fines and orders imposed under this section. Any portion of a restitution order that remains unsatisfied after a minor is no longer on probation shall continue to be enforceable by a victim pursuant to subdivision (r) until the obligation is satisfied in full.

(m) Probation shall not be revoked for failure of a person to make restitution pursuant to this section as a condition of probation unless the court determines that the person has willfully failed to pay or failed to make sufficient bona fide efforts to legally acquire the resources to pay.

(n) If the court finds and states on the record compelling and extraordinary reasons why restitution should not be required as provided in paragraph (2) of subdivision (a), the court shall order, as a condition of probation, that the minor perform specified community service.

(o) The court may avoid ordering community service as a condition of probation only if it finds and states on the record compelling and extraordinary reasons not to order community service in addition to the finding that restitution pursuant to paragraph (2) of subdivision (a) should not be required.

(p) When a minor is committed to the Department of the Youth Authority, the court shall order restitution to be paid to the victim or victims, if any. Payment of restitution to the victim or victims pursuant to this subdivision shall take priority in time over payment of any other restitution fine imposed pursuant to this section.

(q) At its discretion, the board of supervisors of any county may impose a fee to cover the actual administrative cost of collecting the restitution fine, not to exceed 10 percent of the amount ordered to be paid, to be added to the restitution fine and included in the order of the court, the proceeds of which shall be deposited in the general fund of the county.

(r) If the judgment is for a restitution fine ordered pursuant to subparagraph (A) of paragraph (2) of subdivision (a), or a restitution order imposed pursuant to subparagraph (B) of paragraph (2) of subdivision (a), the judgment may be enforced in the manner provided in Section 1214 of the Penal Code.

(Amended by Stats. 2009, Ch. 454, Sec. 2. Effective January 1, 2010.)



730.7

(a) In a case in which a minor is ordered to make restitution to the victim or victims, or the minor is ordered to pay fines and penalty assessments under any provision of this code, a parent or guardian who has joint or sole legal and physical custody and control of the minor shall be rebuttably presumed to be jointly and severally liable with the minor in accordance with Sections 1714.1 and 1714.3 of the Civil Code for the amount of restitution, fines, and penalty assessments so ordered, up to the limits provided in those sections, subject to the court s consideration of the parent s or guardian s inability to pay. When considering the parent s or guardian s inability to pay, the court may consider future earning capacity, present income, the number of persons dependent on that income, and the necessary obligations of the family, including, but not limited to, rent or mortgage payments, food, children s school tuition, children s clothing, medical bills, and health insurance. The parent or guardian shall have the burden of showing an inability to pay. The parent or guardian shall also have the burden of showing by a preponderance of the evidence that the parent or guardian was either not given notice of potential liability for payment of restitution, fines, and penalty assessments prior to the petition being sustained by an admission or adjudication, or that he or she was not present during the proceedings wherein the petition was sustained either by admission or adjudication and any hearing thereafter related to restitution, fines, or penalty assessments.

(b) In cases in which the court orders restitution to the victim or victims of the offense, each victim in whose favor the restitution order has been made shall be notified within 60 days after restitution has been ordered of the following:

(1) The name and address of the minor ordered to make restitution.

(2) The amount and any terms or conditions of restitution.

(3) The offense or offenses that were sustained.

(4) The name and address of the parent or guardian of the minor.

(5) The rebuttable presumption that the parent or guardian is jointly and severally liable with the minor for the amount of restitution so ordered in accordance with Sections 1714.1 and 1714.3 of the Civil Code, up to the limits provided in those sections, and that the parent or guardian has the burden of showing by a preponderance of the evidence that the parent or guardian was either not given notice of potential liability for payment of restitution prior to the petition being sustained by an admission or adjudication, or that he or she was not present during the proceedings wherein the petition was sustained by an admission or adjudication and any hearings thereafter related to restitution.

(6) Whether the notice and presence requirements of paragraph (5) were met.

(7) The victim s rights to a certified copy of the order reflecting the information specified in this subdivision.

(c) The victim has a right, upon request, to a certified copy of the order reflecting the information specified in subdivision (b).

(d) This section does not apply to foster parents.

(e) Nothing in this section shall be construed to make an insurer liable for a loss caused by the willful act of the insured or the dependents of the insured pursuant to Section 533 of the Insurance Code.

(Amended by Stats. 1998, Ch. 451, Sec. 4. Effective September 14, 1998.)



730.8

(a) Except as provided in subdivision (b), the court shall require any minor who is ordered to pay restitution pursuant to Section 730.6, or to perform community service, to report to the court on his or her compliance with the court s restitution order or order for community service, or both, no less than annually until the order is fulfilled.

(b) For any minor committed to the Department of the Youth Authority, the department shall monitor the compliance with any order of the court that requires the minor to pay restitution. Upon the minor s discharge from the Department of the Youth Authority, the department shall notify the court regarding the minor s compliance with an order to pay restitution.

(Added by renumbering Section 730.7 (as added by Stats. 1999, Ch. 996) by Stats. 2001, Ch. 854, Sec. 75. Effective January 1, 2002.)



731

(a) If a minor is adjudged a ward of the court on the ground that he or she is a person described by Section 602, the court may order any of the types of treatment referred to in Sections 727 and 730 and, in addition, may do any of the following:

(1) Order the ward to make restitution, to pay a fine up to two hundred fifty dollars ($250) for deposit in the county treasury if the court finds that the minor has the financial ability to pay the fine, or to participate in uncompensated work programs.

(2) Commit the ward to a sheltered-care facility.

(3) Order that the ward and his or her family or guardian participate in a program of professional counseling as arranged and directed by the probation officer as a condition of continued custody of the ward.

(4) Commit the ward to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, if the ward has committed an offense described in subdivision (b) of Section 707 or subdivision (c) of Section 290.008 of the Penal Code, and is not otherwise ineligible for commitment to the division under Section 733.

(b) The Division of Juvenile Facilities shall notify the Department of Finance when a county recalls a ward pursuant to Section 731.1. The division shall provide the department with the date the ward was recalled and the number of months the ward has served in a state facility. The division shall provide this information in the format prescribed by the department and within the timeframes established by the department.

(c) A ward committed to the Division of Juvenile Facilities may not be held in physical confinement for a period of time in excess of the maximum period of imprisonment that could be imposed upon an adult convicted of the offense or offenses that brought or continued the minor under the jurisdiction of the juvenile court. A ward committed to the Division of Juvenile Facilities also may not be held in physical confinement for a period of time in excess of the maximum term of physical confinement set by the court based upon the facts and circumstances of the matter or matters that brought or continued the ward under the jurisdiction of the juvenile court, which may not exceed the maximum period of adult confinement as determined pursuant to this section. This section does not limit the power of the Board of Parole Hearings to retain the ward on parole status for the period permitted by Section 1769.

(Amended by Stats. 2012, Ch. 7, Sec. 1. Effective February 29, 2012.)



731.1

(a) Notwithstanding any other law, the court committing a ward to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, upon the recommendation of the chief probation officer of the county, may recall that commitment in the case of any ward confined in an institution operated by the division. Upon recall of the ward, the court shall set and convene a recall disposition hearing for the purpose of ordering an alternative disposition for the ward that is appropriate under all of the circumstances prevailing in the case. The court shall provide to the division no less than 15 days advance notice of the recall hearing date, and the division shall transport and deliver the ward to the custody of the probation department of the committing county no less than five days prior to the scheduled date of the recall hearing. Pending the recall disposition hearing, the ward shall be supervised, detained, or housed in the manner and place, consistent with the requirements of law, as may be directed by the court in its order of recall. The timing and procedure of the recall disposition hearing shall be consistent with the rules, rights, and procedures applicable to delinquency disposition hearings, as described in Article 17 (commencing with Section 675).

(b) A court may also convene a recall disposition hearing, as specified in subdivision (a), regarding any ward who remains under parole supervision by the Division of Juvenile Parole Operations.

(Amended by Stats. 2011, Ch. 36, Sec. 75. Effective June 30, 2011. Became operative on December 13, 2011, pursuant to Sec. 84 of Ch. 36.)



731.2

(a) The Department of the Youth Authority and Fresno County may enter into a partnership for the establishment and maintenance of a pilot program juvenile boot camp similar to the program described in Section 731.6, but developed primarily by the county with the Department of the Youth Authority and the county sharing the costs equally, except as specified in subdivision (b).

(b) Under the partnership, the Department of the Youth Authority shall bear all the costs of retrofitting a facility, which is to be provided by the county at county expense.

(c) The implementation of this pilot program shall be contingent upon the appropriation of funds to the Department of the Youth Authority for the pilot program in either the Budget Act of 1996 or subsequent legislation.

(Added by Stats. 1994, Ch. 1055, Sec. 1. Effective January 1, 1995.)



731.5

In addition to the provisions of Section 731, if a minor s conduct constitutes a violation of Section 490.5 of the Penal Code, the court may require the minor to perform public services designated by the court.

(Added by Stats. 1976, Ch. 1131.)



732

Before a minor is conveyed to any state or county institution pursuant to this article, it shall be ascertained from the superintendent thereof that such person can be received.

(Repealed and added by Stats. 1961, Ch. 1616.)



733

A ward of the juvenile court who meets any condition described below shall not be committed to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities:

(a) The ward is under 11 years of age.

(b) The ward is suffering from any contagious, infectious, or other disease that would probably endanger the lives or health of the other inmates of any facility.

(c) The ward has been or is adjudged a ward of the court pursuant to Section 602, and the most recent offense alleged in any petition and admitted or found to be true by the court is not described in subdivision (b) of Section 707 or subdivision (c) of Section 290.008 of the Penal Code. This subdivision shall be effective on and after September 1, 2007.

(Amended by Stats. 2012, Ch. 7, Sec. 2. Effective February 29, 2012.)



734

No ward of the juvenile court shall be committed to the Youth Authority unless the judge of the court is fully satisfied that the mental and physical condition and qualifications of the ward are such as to render it probable that he will be benefited by the reformatory educational discipline or other treatment provided by the Youth Authority.

(Repealed and added by Stats. 1961, Ch. 1616.)



735

Accompanying the commitment papers, the court shall send to the Director of the Youth Authority a summary of all the facts in the possession of the court, covering the history of the ward committed and a statement of the mental and physical condition of the ward.

(Repealed and added by Stats. 1961, Ch. 1616.)



736

(a) Except as provided in Section 733, the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, shall accept a ward committed to it pursuant to this article if the Director of the Division of Juvenile Justice believes that the ward can be materially benefited by the division s reformatory and educational discipline, and if the division has adequate facilities, staff, and programs to provide that care. A ward subject to this section shall not be transported to any facility under the jurisdiction of the division until the superintendent of the facility has notified the committing court of the place to which that ward is to be transported and the time at which he or she can be received.

(b) To determine who is best served by the Division of Juvenile Facilities, and who would be better served by the State Department of State Hospitals, the Director of the Division of Juvenile Justice and the Director of State Hospitals shall, at least annually, confer and establish policy with respect to the types of cases that should be the responsibility of each department.

(Amended by Stats. 2014, Ch. 442, Sec. 13. Effective September 18, 2014.)



737

(a) Whenever a person has been adjudged a ward of the juvenile court and has been committed or otherwise disposed of as provided in this chapter for the care of wards of the juvenile court, the court may order that the ward be detained in the detention home, or in the case of a ward of the age of 18 years or more, in the county jail or otherwise as the court deems fit until the execution of the order of commitment or of other disposition.

(b) In any case in which a minor is detained for more than 15 days pending the execution of the order of commitment or of any other disposition, the court shall periodically review the case to determine whether the delay is reasonable. These periodic reviews shall be held at least every 15 days, commencing from the time the minor was initially detained pending the execution of the order of commitment or of any other disposition, and during the course of each review the court shall inquire regarding the action taken by the probation department to carry out its order, the reasons for the delay, and the effect of the delay upon the minor.

(Amended by Stats. 1983, Ch. 101, Sec. 164.)



738

In a case where the residence of a minor placed on probation under the provisions of Section 725 or of a ward of the juvenile court is out of the state and in another state or foreign country, or in a case where such minor is a resident of this state but his parents, relatives, guardian, or person charged with his custody is in another state, the court may order such minor sent to his parents, relatives, or guardian, or to the person charged with his custody, or, if the minor is a resident of a foreign country, to an official of a juvenile court of such foreign country or an agency of such country authorized to accept the minor, and in such case may order transportation and accommodation furnished, with or without an attendant, as the court deems necessary. If the court deems an attendant necessary, the court may order the probation officer or other suitable person to serve as such attendant. The probation officer shall authorize the necessary expenses of such minor and of the attendant and claims therefor shall be audited, allowed and paid in the same manner as other county claims.

(Amended by Stats. 1976, Ch. 1068.)



739

(a) Upon referral to the probation officer of a minor who has been taken into temporary custody under Section 625, the probation officer may authorize a medical examination that complies with regulations adopted by the Corrections Standards Authority. If the minor is retained in custody by the probation officer, and prior to the court detention hearing required under Section 632, the probation officer may authorize medical or dental treatment or care based on the written recommendation of the examining physician and considered necessary for the health of the minor. No treatment or care under this subdivision may be authorized by the probation officer unless the probation officer has made a reasonable effort to notify and to obtain the consent of the parent, guardian, or person standing in loco parentis for the minor, and, if the parent, guardian, or person standing in loco parentis objects, the treatment or care shall be given only upon order of the court in the exercise of its discretion. The probation officer shall document the efforts made to notify and obtain parental consent under this subdivision and shall enter this information into the case file for the minor.

(b) Whenever it appears to the juvenile court that any person concerning whom a petition has been filed with the court is in need of medical, surgical, dental, or other remedial care, and that there is no parent, guardian, or person standing in loco parentis capable of authorizing or willing to authorize the remedial care or treatment for that person, the court, upon the written recommendation of a licensed physician and surgeon or, if the person needs dental care, a licensed dentist, and after due notice to the parent, guardian, or person standing in loco parentis, if any, may make an order authorizing the performance of the necessary medical, surgical, dental, or other remedial care for that person.

(c) Whenever a person is placed by order of the juvenile court within the care and custody or under the supervision of the probation officer of the county in which the person resides and it appears to the court that there is no parent, guardian, or person standing in loco parentis capable of authorizing or willing to authorize medical, surgical, dental, or other remedial care or treatment for the person, the court may, after due notice to the parent, guardian, or person standing in loco parentis, if any, order that the probation officer may authorize the medical, surgical, dental, or other remedial care for the person by licensed practitioners, as may from time to time appear necessary.

(d) (1) Whenever it appears that a minor otherwise within subdivision (a), (b), or (c) requires immediate emergency medical, surgical, or other remedial care in an emergency situation, that care may be provided by a licensed physician and surgeon or, if the minor needs dental care in an emergency situation, by a licensed dentist, without a court order and upon authorization of a probation officer. If the minor needs foot or ankle care within the scope of practice of podiatric medicine, as defined in Section 2472 of the Business and Professions Code, a probation officer may authorize the care to be provided by a podiatrist after obtaining the advice and concurrence of a physician and surgeon. The probation officer shall make reasonable efforts to obtain the consent of, or to notify, the parent, guardian, or person standing in loco parentis prior to authorizing emergency medical, surgical, dental, or other remedial care.

(2) For purposes of this subdivision, emergency situation means a minor requires immediate treatment for the alleviation of severe pain or an immediate diagnosis and treatment of an unforeseeable medical, surgical, dental, or other remedial condition or contagious disease that, if not immediately diagnosed and treated, would lead to serious disability or death. An emergency situation also includes known conditions or illnesses that, during any period of secure detention of the minor by the probation officer, require immediate laboratory testing, medication, or treatment to prevent an imminent and severe or life-threatening risk to the health of the minor.

(e) In any case in which the court orders the performance of any medical, surgical, dental, or other remedial care pursuant to this section, the court may also make an order authorizing the release of information concerning that care to probation officers, parole officers, or any other qualified individuals or agencies caring for or acting in the interest and welfare of the minor under order, commitment, or approval of the court.

(f) Nothing in this section shall be construed as limiting the right of a parent, guardian, or person standing in loco parentis, who has not been deprived of the custody or control of the minor by order of the court, in providing any medical, surgical, dental, or other remedial treatment recognized or permitted under the laws of this state.

(g) The parent of any person described in this section may authorize the performance of medical, surgical, dental, or other remedial care provided for in this section notwithstanding his or her age or marital status. In nonemergency situations the parent authorizing the care shall notify the other parent prior to the administration of the care.

(h) Nothing in this section shall be construed to interfere with a minor s right to authorize or refuse medical, surgical, dental, or other care when the minor s consent for care is sufficient or specifically required pursuant to existing law, or to interfere with a minor s right to refuse, verbally or in writing, nonemergency medical and mental health care.

(Amended by Stats. 2011, Ch. 256, Sec. 1. Effective January 1, 2012.)



739.5

(a) If a minor who has been adjudged a ward of the court under Section 601 or 602 is removed from the physical custody of the parent under Section 726 and placed into foster care, as defined in Section 727.4, only a juvenile court judicial officer shall have authority to make orders regarding the administration of psychotropic medications for that minor. The juvenile court may issue a specific order delegating this authority to a parent upon making findings on the record that the parent poses no danger to the minor and has the capacity to authorize psychotropic medications. Court authorization for the administration of psychotropic medication shall be based on a request from a physician, indicating the reasons for the request, a description of the minor s diagnosis and behavior, the expected results of the medication, and a description of any side effects of the medication. On or before July 1, 2008, the Judicial Council shall adopt rules of court and develop appropriate forms for implementation of this section.

(b) (1) The agency that completes the request for authorization for the administration of psychotropic medication is encouraged to complete the request within three business days of receipt from the physician of the information necessary to fully complete the request.

(2) Nothing in this subdivision is intended to change current local practice or local court rules with respect to the preparation and submission of requests for authorization for the administration of psychotropic medication.

(c) Within seven court days from receipt by the court of a completed request, the juvenile court judicial officer shall either approve or deny in writing a request for authorization for the administration of psychotropic medication to the minor, or shall, upon a request by the parent, the legal guardian, or the minor s attorney, or upon its own motion, set the matter for hearing.

(d) Psychotropic medication or psychotropic drugs are those medications administered for the purpose of affecting the central nervous system to treat psychiatric disorders or illnesses. These medications include, but are not limited to, anxiolytic agents, antidepressants, mood stabilizers, antipsychotic medications, anti-Parkinson agents, hypnotics, medications for dementia, and psychostimulants.

(e) Nothing in this section is intended to supersede local court rules regarding a minor s right to participate in mental health decisions.

(Added by Stats. 2007, Ch. 120, Sec. 1. Effective January 1, 2008.)



740

(a) Any minor adjudged to be a ward of the court on the basis that he or she is a person described in Section 602 and who is placed in a community care facility shall be placed in a community care facility within his or her county of residence, unless both of the following apply:

(1) He or she has identifiable needs requiring specialized care that cannot be provided in a local facility or his or her needs dictate physical separation from his or her family.

(2) The county of residence agrees to pay the placement county the costs of providing services to the minor, pursuant to Section 1566.25 of the Health and Safety Code.

(b) (1) Before the placement of a minor adjudged to be a ward of the court on the basis that he or she is a person described in Section 602 in any community care facility outside the ward s county of residence, the probation officer of the county making the placement, or in the case of a ward of the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, the parole officer in charge of his or her case, shall send, via mail, delivery, fax, or electronically, written notice of the placement, including the name of the ward, the juvenile record of the ward (including any known prior offenses), and the ward s county of residence, to the probation officer of the county in which the community care facility is located. It is the intention of the Legislature, in regard to this requirement, that the probation officer of the county making the placement, or in the case of a ward of the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, the parole officer in charge of his or her case, shall make his or her best efforts to send, via mail, fax, or electronically, or to hand deliver, the notice at least 24 hours prior to the time the placement is made. When that placement is terminated, the probation officer of the county making the placement, or in the case of a ward of the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, the parole officer in charge of his or her case, shall send notice thereof to any person or agency receiving notification of the placement.

(2) When it has been determined that it is necessary for a ward whose board and care is funded through the Aid to Families with Dependent Children-Foster Care program to be placed in a county other than the ward s parents or guardians county of residence, the specific reason the out-of-county placement is necessary shall be documented in the ward s case plan. If the reason is lack of resources in the sending county to meet the specific needs of the ward, those specific resources needs shall be documented in the case plan.

(3) When it has been determined that a ward whose board and care is funded through the Aid to Families with Dependent Children-Foster Care program is to be placed out-of-county and that the sending county is to maintain responsibility for supervision and visitation of the ward, the sending county shall develop a plan of supervision and visitation activities to be performed, and shall specify that the sending county is responsible for performing those activities. In addition to the plan of supervision and visitation, the sending county shall document information regarding known or suspected gang affiliation or dangerous behavior of the ward that indicates the ward may pose a safety concern in the receiving county. The sending county shall send to the receiving county a copy of the plan of supervision and visitation, in addition to the notice of placement required in paragraph (1), prior to placement of the ward. If placement occurs on a holiday or weekend, the plan of supervision and visitation and the notice of placement shall be provided to the receiving county on or before the end of the next business day.

(4) When it has been determined that a ward whose placement is funded through the Aid to Families with Dependent Children-Foster Care program is to be placed out-of-county and the sending county plans that the receiving county shall be responsible for the supervision and visitation of the ward, the sending county shall develop a formal agreement between the sending and receiving counties. The formal agreement shall specify the supervision and visitation to be provided the ward, and shall specify that the receiving county is responsible for providing the supervision and visitation. The formal agreement shall be approved and signed by the sending and receiving counties prior to placement of the ward in the receiving county. Additionally, the notice of placement required by paragraph (1) shall be provided to the receiving county prior to placement of the ward in that county. Upon completion of the case plan, the sending county shall provide a copy of the completed case plan to the receiving county. The case plan shall include information regarding known or suspected gang affiliation or dangerous behavior of the ward that indicates the ward may pose a safety concern for the receiving county.

(5) The probation department of a receiving county that has a group home in which a minor is placed by the probation department of another county, after adjudication of the minor for any felony offense, may disclose to the sheriff of the receiving county or to the municipal police department of the city in which the group home is located, the name of the minor, the felony offense or offenses for which the minor has been adjudicated, and the address of the group home. This information shall be utilized only for law enforcement purposes and may not be utilized in a manner that is inconsistent with the rehabilitative program in which the minor has been placed or with the progress the minor may be making in the placement program. Notwithstanding any other law, the information provided by the probation department to a law enforcement agency under this paragraph may be provided to other law enforcement personnel for the limited law enforcement purposes described in this paragraph, but shall otherwise remain confidential.

(c) Notwithstanding subdivision (e) of Section 1538.5 of the Health and Safety Code, at the request of the probation department of the county in which the group home facility is located, the group home shall notify a probation official designated by the probation department to receive notifications pursuant to this subdivision, of unusual incidents concerning a ward placed by the sending county that involved a response by local law enforcement or emergency services personnel, including runaway incidents. The notification shall include identifying information about the ward. A group home facility shall notify the designated probation official of a requesting probation department of an unusual incident no later than the applicable deadline imposed by law or department regulation for a group home facility to notify the licensing agency of the unusual incident. The requesting probation department shall maintain the confidentiality of any identifying information about the ward contained in the notification and shall not share, transfer, or otherwise release the identifying information to a third party unless otherwise authorized by state or federal law.

(d) A minor, the parent or guardian of a minor, and counsel representing a minor or the parent or guardian of a minor may petition the juvenile court for the review of a placement decision concerning the minor made by the probation officer pursuant to subdivision (a). The petition shall state the petitioner s relationship to the minor and shall set forth in concise language the grounds on which the review is sought. The court shall order that a hearing shall be held on the petition and shall give prior notice, or cause prior notice to be given, to the persons and by the means prescribed by Section 776, and, in instances in which the means of giving notice is not prescribed by that section, then by any means as the court prescribes.

(e) If a minor is placed in a community care facility out of his or her county of residence and is then arrested and placed in juvenile hall pending a jurisdictional hearing, the county of residence shall pay to the probation department of the county of placement all reasonable costs resulting directly from the minor s stay in the juvenile hall, provided that these costs exceed one hundred dollars ($100).

(f) If, as a result of the hearing in subdivision (d), the minor is remanded back to his or her county of residence, the county of residence shall pay to the probation department of the county of placement, in addition to any payment made pursuant to subdivision (e), all reasonable costs resulting directly from transporting the minor to the county of residency, provided that these costs exceed one hundred dollars ($100).

(g) Claims made by the probation department in the county of placement to the county of residence, pursuant to subdivisions (e) and (f), shall be paid within 30 days of the submission of these claims and the probation department in the county of placement shall bear the remaining expense.

(h) As used in this section:

(1) Community care facility shall be defined as provided in Section 1502 of the Health and Safety Code.

(2) Gang affiliation shall have the same meaning as defined for data entry into the CalGang system.

(3) Group home has the same meaning as provided in paragraph (1) of subdivision (g) of Section 80001 of Title 22 of the California Code of Regulations.

(Amended by Stats. 2009, Ch. 46, Sec. 4. Effective January 1, 2010.)



740.1

(a) Any minor adjudged to be a ward of the court on the basis that he or she is a person described in Section 602 of the Welfare and Institutions Code and who is placed in a community care facility outside his or her county of residence who is then arrested and after receiving a jurisdictional hearing is remanded back to his or her county of residence shall not be placed back into the placement county without the testimony and documentation or request, if any, from the placement county pursuant to subdivision (b).

(b) The placement county may provide to the juvenile court relevant testimony and documentation pertaining to the ward s conduct while residing in the placement county, and may request that the ward not be returned to the placement county.

(c) Community care facility, as used in this section, shall be defined as provided in Section 1502 of the Health and Safety Code.

(Added by Stats. 1992, Ch. 1153, Sec. 7. Effective January 1, 1993.)



741

The juvenile court may, in any case before it in which a petition has been filed as provided in Article 16 (commencing with Section 650), order that the probation officer obtain the services of such psychiatrists, psychologists, physicians and surgeons, dentists, optometrists, audiologists, or other clinical experts as may be required to assist in determining the appropriate treatment of the minor and as may be required in the conduct or implementation of the treatment. Payment for the services shall be a charge against the county.

Whenever diagnosis or treatment pursuant to this section is due to, or related to, drug or alcohol use, the cost thereof shall be considered for the use of funds made available to the county from state or federal sources for the purpose of providing care and treatment for drug- and alcohol-related illness or for drug or alcohol abuse.

(Amended by Stats. 1991, Ch. 482, Sec. 3. Effective October 4, 1991.)



742

(a) Upon the request of an alleged victim of a crime, the probation officer shall, within 60 days of the final disposition of a case within which a petition has been filed pursuant to Section 602, inform that person by letter of the final disposition of the case. Final disposition means dismissal, acquittal, or findings made pursuant to this article. If the court orders that restitution shall be made to the victim of a crime, the amount, terms, and conditions thereof shall be included in the information provided pursuant to this section.

(b) In any case in which a petition has been filed pursuant to Section 602, the probation officer shall inform the victim of the offense, if any, of any victim-offender conferencing program or victim impact class available in the county, and of his or her right pursuant to subdivision (a) to be informed of the final disposition of the case, including his or her right, if any, to victim restitution, as permitted by law.

(Amended by Stats. 1998, Ch. 761, Sec. 2. Effective January 1, 1999.)






ARTICLE 18.5. Graffiti Removal and Damage Recovery Program

742.10

It is the intent of the Legislature in enacting this article to accomplish the following purposes:

(a) To assist public and private owners and possessors of property defaced by minors with graffiti or other inscribed material to recover their full damages.

(b) To safeguard the fiscal integrity of cities and counties that expend public funds to remove graffiti and other material inscribed by minors from public or private property, or to repair or replace public or private property defaced by minors with graffiti or other inscribed material, by enabling those cities and counties to recoup the full costs of that removal, repair, and replacement.

(c) To safeguard the fiscal integrity of cities and counties by enabling them to recoup the law enforcement costs of identifying and apprehending minors who deface the property of others with graffiti or other inscribed material.

(d) To minimize the costs of collecting those costs and damages.

(e) To discourage the inscription of graffiti and other material by minors by requiring the offending minors, and their parents who have the financial ability to do so, to bear the costs associated with the unlawful defacement of property with graffiti or other inscribed material.

(f) To retain in the juvenile court the discretion needed to accomplish the goal of rehabilitating minors.

(Added by Stats. 1994, Ch. 909, Sec. 11. Effective January 1, 1995.)



742.12

(a) As used in this article, the term graffiti or other inscribed material includes any unauthorized inscription, word, figure, mark, or design that is written, marked, etched, scratched, drawn, or painted on real or personal property.

(b) As used in subdivision (d) of Section 742.16, the word custody means either legal custody or physical custody of a minor.

(Added by Stats. 1994, Ch. 909, Sec. 11. Effective January 1, 1995.)



742.14

(a) A city, county, or city and county may elect, by ordinance, to have the probation officer of the county recoup for it, through juvenile court proceedings in accordance with Section 742.16, its costs associated with defacement by minors of its property and the property of others by graffiti or other inscribed material. That ordinance shall include the cost finding or findings specified in subdivision (b), and if the city, county, or city and county enacts an ordinance pursuant to Section 53069.3 of the Government Code, the cost findings specified in subdivision (c). These cost findings shall be reviewed at least once every three years, at which time the city, county, or city and county, by resolution, shall adopt updated cost findings in accordance with subdivisions (b) and (c). A city, county, or city and county may rescind, by ordinance, its election to have the probation officer recoup its costs pursuant to this section. Immediately after adoption, the city or county shall cause a certified copy of an ordinance adopted pursuant to this subdivision and any resolution containing updated cost findings to be forwarded to the clerk of the juvenile court in the county and to the probation officer of the county.

(b) A city, county, or city and county that adopts an ordinance pursuant to subdivision (a) shall include therein a finding or findings, to be reviewed at least once every three years, of the average costs per unit of measure incurred by the law enforcement agency with primary jurisdiction in the city, county, or city and county in identifying and apprehending a person subsequently convicted of violation of Section 594, 594.3, 594.4, 640.5, 640.6, or 640.7 of the Penal Code or a minor subsequently found to be a person described in Section 602 by reason of the commission of an act prohibited by Section 594, 594.3, 594.4, 640.5, 640.6, or 640.7 of the Penal Code. A city, county, or city and county that does not adopt an ordinance pursuant to subdivision (a) may adopt an ordinance containing the cost finding or findings described in this subdivision. Findings of costs per unit of measure may include, but are not limited to, findings of the hourly costs of employee time and of the costs per mile of operating patrol vehicles.

(c) If a city, county, or city and county enacts an ordinance pursuant to Section 53069.3 of the Government Code and enacts an ordinance pursuant to subdivision (a), the ordinance enacted pursuant to subdivision (a) shall contain findings, to be reviewed at least once every three years, of the average cost to the city, county, or city and county per unit of measure of removing graffiti and other inscribed material, and of repairing and replacing property of the types frequently defaced with graffiti or other inscribed material that cannot be removed cost effectively. A city, county, or city and county that does not adopt an ordinance pursuant to subdivision (a) may adopt an ordinance containing the cost findings described in this subdivision. Findings of costs per unit of measure may include, but are not limited to, findings of the costs per square inch of removing painted graffiti or of the costs per item of replacing items that have been etched.

(d) A school district, district, or other local public agency may elect, by formal action of its governing body, to have the probation officer of the county recoup for it, through juvenile court proceedings in accordance with Section 742.16, its costs associated with the defacement by minors of property it owns or possesses by graffiti or other inscribed material. Upon election, the school district, district, or other local public agency shall make the cost findings described in subdivision (c). These cost findings shall be reviewed at least once every three years, at which time the school district, district, or other local public agency, by formal action of its governing body, shall adopt updated cost findings in accordance with subdivision (c). A school district, district, or other local public agency may rescind, by resolution, its election to have the probation officer recoup its costs pursuant to this section. Immediately after making the election described in this subdivision and adopting initial or updated cost findings, and immediately after rescinding said election, the school district, district, or other local public agency shall cause a certified copy of a document memorializing the election, rescission, or cost findings to be forwarded to the clerk of the juvenile court in the county and to the probation officer of the county. A school district, district, or other local public agency that does not elect to have the probation officer of the county recoup its costs pursuant to Section 742.16 may adopt the cost findings described in this subdivision.

(e) A city, county, or city and county that has elected to have the probation officer of the county recoup its costs pursuant to Section 742.16 shall transmit to the probation officer, forthwith, data about its expenditure of resources in identifying and apprehending any minor about whom a petition is filed alleging that the minor is a person described by Section 602 by reason of the commission of an act prohibited by Section 594, 594.3, 594.4, 640.5, 640.6, or 640.7 of the Penal Code. That data shall be sufficient to enable the probation officer and the juvenile court to calculate the costs to the city, county, or city and county in identifying and apprehending the minor.

(f) A city, county, or other public agency that has elected to have the probation officer of the county recoup its costs pursuant to Section 742.16 and that has made cost findings pursuant to subdivisions (c) or (d) shall transmit to the probation officer, forthwith, data about its expenditure of resources to remove graffiti or other material inscribed by, or to repair or replace property defaced by, any minor about whom a petition is filed alleging that the minor is a person described by Section 602 by reason of the commission of an act prohibited by Section 594, 594.3, 594.4, 640.5, 640.6, or 640.7 of the Penal Code. That data shall be sufficient to enable the probation officer and the juvenile court to calculate the costs to the city, county, or other local agency for that removal, repair, or replacement.

(g) The probation officer of a county may establish procedures for collecting the data described in subdivision (e) and (f). These procedures may include a provision that the juvenile court may not award and the probation officer may refuse to collect costs described in this section unless the data required to be provided to the probation officer pursuant to subdivisions (e) and (f) is provided to him or her within a time certain after he or she makes a demand therefor.

(Added by Stats. 1994, Ch. 909, Sec. 11. Effective January 1, 1995.)



742.16

(a) If a minor is found to be a person described in Section 602 by reason of the commission of an act prohibited by Section 594, 594.3, 594.4, 640.5, 640.6, or 640.7 of the Penal Code, and the court does not remove the minor from the physical custody of the parent or guardian, the court as a condition of probation, except in any case in which the court makes a finding and states on the record its reasons why that condition would be inappropriate, shall require the minor to wash, paint, repair, or replace the property defaced, damaged, or destroyed by the minor or otherwise pay restitution to the probation officer of the county for disbursement to the owner or possessor of the property or both. In any case in which the minor is not granted probation or in which the minor s cleanup, repair, or replacement of the property will not return the property to its condition before it was defaced, damaged, or destroyed, the court shall make a finding of the amount of restitution that would be required to fully compensate the owner and possessor of the property for their damages. The court shall order the minor or the minor s estate to pay that restitution to the probation officer of the county for disbursement to the owner or possessor of the property or both, to the extent the court determines that the minor or the minor s estate have the ability to do so, except in any case in which the court makes a finding and states on the record its reasons why full restitution would be inappropriate. If full restitution is found to be inappropriate, the court shall require the minor to perform specified community service, except in any case in which the court makes a finding and states on the record its reasons why that condition would be inappropriate.

(b) If a minor is found to be a person described in Section 602 by reason of the commission of an act prohibited by Section 594, 594.3, 594.4, 640.5, 640.6, or 640.7 of the Penal Code, and the graffiti or other material inscribed by the minor has been removed, or the property defaced by the minor has been repaired or replaced by a public entity that has elected, pursuant to Section 742.14, to have the probation officer of the county recoup its costs through proceedings in accordance with this section and has made cost findings in accordance with subdivisions (c) or (d) of Section 742.14, the court shall determine the total cost incurred by the public entity for said removal, repair, or replacement, using, if applicable, the cost findings most recently adopted by the public entity pursuant to subdivision (c) or (d) of Section 742.14. The court shall order the minor or the minor s estate to pay those costs to the probation officer of the county to the extent the court determines that the minor or the minor s estate have the ability to do so.

(c) If the minor is found to be a person described in Section 602 by reason of the commission of an act prohibited by Section 594, 594.3, 594.4, 640.5, 640.6, or 640.7 of the Penal Code, and the minor was identified or apprehended by the law enforcement agency of a city or county that has elected, pursuant to Section 742.14, to have the probation officer of the county recoup its costs through proceedings in accordance with this section, the court shall determine the cost of identifying or apprehending the minor, or both, using, if applicable, the cost findings adopted by the city or county pursuant to subdivision (b) of Section 742.14. The court shall order the minor or the minor s estate to pay those costs to the probation officer of the county to the extent the court determines that the minor or the minor s estate has the ability to do so.

(d) If the court determines that the minor or the minor s estate is unable to pay in full the costs and damages determined pursuant to subdivisions (a), (b), and (c), and if the minor s parent or parents have been cited into court pursuant to Section 742.18, the court shall hold a hearing to determine the liability of the minor s parent or parents pursuant to Section 1714.1 of the Civil Code for those costs and damages. Except when the court makes a finding setting forth unusual circumstances in which parental liability would not serve the interests of justice, the court shall order the minor s parent or parents to pay those costs and damages to the probation officer of the county to the extent the court determines that the parent or parents have the ability to pay, if the minor was in the custody or control of the parent or parents at the time he or she committed the act that forms the basis for the finding that the minor is a person described in Section 602. In evaluating the parent s or parents ability to pay, the court shall take into consideration the family income, the necessary obligations of the family, and the number of persons dependent upon this income.

(e) The hearing described in subdivision (d) may be held immediately following the disposition hearing or at a later date, at the option of the court.

(f) If the amount of costs and damages sought to be recovered in the hearing pursuant to subdivision (d) is five thousand dollars ($5,000) or less, the parent or parents may not be represented by counsel and the probation officer of the county shall be represented by his or her nonattorney designee. The court shall conduct that hearing in accordance with Sections 116.510 and 116.520 of the Code of Civil Procedure. Notwithstanding the foregoing, if the court determines that a parent cannot properly present his or her defense, the court may, in its discretion, allow another individual to assist that parent. In addition, a husband or wife may appear and participate in the hearing on behalf of his or her spouse if the representative s spouse has given his or her consent and the court determines that the interest of justice would be served thereby.

(g) If the amount of costs and damages sought to be recovered in the hearing pursuant to subdivision (d) exceeds five thousand dollars ($5,000), the parent or parents may be represented by counsel of his or her or their own choosing, and the probation officer of the county shall be represented by the district attorney or an attorney or nonattorney designee of the probation officer. The parent or parents shall not be entitled to court-appointed counsel or to counsel compensated at public expense.

(h) At the hearing conducted pursuant to subdivision (d), there shall be a presumption affecting the burden of proof that the findings of the court made pursuant to subdivisions (a), (b), and (c) represent the actual damages and costs attributable to the act of the minor that forms the basis of the finding that the minor is a person described in Section 602.

(i) If the parent or parents, after having been cited to appear pursuant to Section 742.18, fail to appear as ordered, the court shall order the parent or parents to pay the full amount of the costs and damages determined by the court pursuant to subdivisions (a), (b), and (c).

(j) Execution may be issued on an order issued by the court pursuant to this section in the same manner as on a judgment in a civil action, including any balance unpaid at the termination of the court s jurisdiction over the minor.

(k) At any time prior to the satisfaction of a judgment entered pursuant to this section, a person against whom the judgment was entered may petition the rendering court to modify or vacate the judgment on the showing of a change in circumstances relating to his or her ability to pay the judgment.

(l) For purposes of a hearing conducted pursuant to subdivision (d), the judge of the juvenile court shall have the jurisdiction of a judge of the superior court in a limited civil case, and if the amount of the demand is within the jurisdictional limits stated in Sections 116.220 and 116.221 of the Code of Civil Procedure, the judge of the juvenile court shall have the powers of a judge presiding over the small claims court.

(m) Nothing in this section shall be construed to limit the authority of a juvenile court to provide conditions of probation.

(n) The options available to the court pursuant to subdivisions (a), (b), (c), (d), and (k), to order payment by the minor and his or her parent or parents of less than the full costs described in subdivisions (a), (b), and (c), on grounds of financial inability or for reasons of justice, shall not be available to a superior court in an ordinary civil proceeding pursuant to subdivision (b) of Section 1714.1 of the Civil Code, except that in any proceeding pursuant to either subdivision (b) of Section 1714.1 of the Civil Code or this section, the maximum amount that a parent or a minor may be ordered to pay shall not exceed twenty thousand dollars ($20,000) for each tort of the minor.

(Amended by Stats. 2006, Ch. 167, Sec. 10. Effective January 1, 2007.)



742.18

(a) If the petition alleges that the minor is the person described by Section 602 by reason of the commission of an act prohibited by Section 594, 594.3, 594.4, 640.5, 640.6, or 640.7 of the Penal Code, and the petition is sustained, the court, in addition to the notice provided in Sections 658 and 659, shall issue a citation to the minor s parent or legal guardian, ordering them to appear in the court at the time and date stated for a hearing pursuant to subdivision (d) of Section 742.16.

(b) The citation shall notify the parent or legal guardian that at the hearing, he, she, or they may be ordered to pay restitution sufficient to fully compensate the owner and possessor of the property defaced by the minor for the damage caused by that defacement, the law enforcement costs of identifying and apprehending the minor, if applicable, and the costs incurred by a public entity to remove graffiti or other material inscribed by the minor, or to repair or replace the property defaced by the minor, if applicable. The citation shall set forth the provisions of Section 742.16 and shall advise the parent or parents that he, she, or they may be ordered to pay an amount not exceeding twenty thousand dollars ($20,000) for the above-referenced damages and costs. The citation shall contain a warning to the parent or parents that if he, she, or they fail to appear at the time and date stated, the court will order him, her, or them to pay in full the costs and damages caused by the act of the minor.

(c) Service of the citation shall be made on all parents or legal guardians of the minor whose names and addresses are known to the petitioner.

(d) Service of the citation shall be made at least 10 days prior to the time and date stated therein for appearance, in the manner provided by law for the service of a summons in a civil action, other than by publication.

(Added by Stats. 1994, Ch. 909, Sec. 11. Effective January 1, 1995.)



742.20

Any moneys collected by the probation officer of the county pursuant to an order rendered pursuant to Section 742.16 shall be distributed by the county to the following persons and entities in the following priority:

(a) Restitution to the owner and possessor of the property defaced by the minor, in the amount determined by the court.

(b) After the restitution described in subdivision (a) has been paid in full, or if restitution was not ordered, the costs of removing graffiti or other material inscribed by the minor and of repairing or replacing property defaced by the minor, to the city, county, or other local public agency that incurred those costs, except that the county may deduct and retain 15 percent of the amount collected for the removal, repair, or replacement costs, or an amount equivalent to its actual costs of collection, whichever is less.

(c) After the costs and damages described in subdivisions (a) and (b) have been paid in full, or if there are no costs or damages, the law enforcement costs of identifying and apprehending the minor, to the city or county that incurred those costs, except that the county may deduct and retain 15 percent of the amount collected for those law enforcement costs, or an amount equivalent to its actual costs of collection, whichever is less.

(Added by Stats. 1994, Ch. 909, Sec. 11. Effective January 1, 1995.)



742.22

If any provision or clause of this article or the application thereof to any person or circumstances is held invalid, the invalidity shall not affect other provisions or applications of this article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.

(Added by Stats. 1994, Ch. 909, Sec. 11. Effective January 1, 1995.)






ARTICLE 18.6. Repeat Offender Prevention Project

743

Contingent upon the appropriation of funds therefor, there is hereby established a three-year pilot project which shall be known as the Repeat Offender Prevention Project. This project shall operate in the Counties of Fresno, Humboldt, Los Angeles, Orange, San Diego, San Mateo, and Solano, and the City and County of San Francisco, unless the board of supervisors of one or more of these counties adopts a resolution to the effect it will not participate in the project, each of which shall either design, establish, implement, and evaluate a model program to meet the needs of a juvenile offender population identified as having the potential to become repeat serious offenders utilizing the findings of exploratory studies conducted in Orange County between 1989 and 1993 by the research staff of the Orange County Probation Department and which identified certain minors who were designated as the 8 percent population. The main goal of this program is to develop and implement a cost-effective multiagency, multidisciplinary program which targets youth displaying behavior that may lead to delinquency and recidivism.

(Amended by Stats. 1998, Ch. 327, Sec. 1. Effective January 1, 1999.)



744

(a) The Repeat Offender Prevention Project shall be administered by the Board of Corrections and each program shall be under the onsite administration of the chief probation officer in the county selected for participation in the project or under a consortium of chief probation officers representing each participating county.

(b) Pursuant to this article, a chief probation officer or the regional consortium, with the approval of the appropriate board or boards of supervisors, may apply to the Board of Corrections for funding to implement a program meeting the criteria specified in subdivision (b) of Section 745. The goal of each program shall be to develop and demonstrate intervention strategies which will end each participating minor s escalating pattern of criminal and antisocial behavior, a pattern that leads to chronic delinquency and, potentially, to adult criminal careers. These strategies shall be provided within the parameters of community protection and offender accountability. Application for program funding shall be made in accordance with written guidelines established by the Board of Corrections in consultation with chief probation officers throughout the state.

(Amended by Stats. 1998, Ch. 327, Sec. 2. Effective January 1, 1999.)



745

The Board of Corrections shall establish goals and deadlines against which the success or failure of the program demonstration projects may be measured. The board shall also develop selection criteria and funding schedules for participating counties which shall take into consideration, but not be limited to, all of the following:

(1) Size of the eligible target population as defined in Section 746.

(2) Demonstrated ability to administer the program.

(3) Identification of service delivery area.

(4) Demonstrated ability to provide or develop the key intervention strategies described in Section 748 to the eligible target population and their families.

(5) A formal research component utilizing an experimental research design and random assignment to the program.

(Amended by Stats. 1998, Ch. 327, Sec. 3. Effective January 1, 1999.)



746

A minor shall be selected for participation in a program established pursuant to this article based upon the following factors:

(a) The minor is 15
1/2
years of age or younger, has been declared a ward of the juvenile court for the first time and is to be supervised by a probation department selected for participation in this project.

(b) The minor has been evaluated and found to have at least three of the following factors, that place the minor at a significantly greater risk of becoming a chronic juvenile or adult offender:

(1) School behavior and performance problems. This shall include at least one of the following: attendance problems; school suspension or expulsion; or failure in two or more academic classes during the previous six months or comparable academic period.

(2) Family problems. These shall include at least one of the following: poor parental supervision or control; documented circumstances of domestic violence; child abuse or neglect; or family members who have engaged in criminal activities.

(3) Substance abuse. This shall include any regular use of alcohol or drugs by the minor, other than experimentation.

(4) High-risk predelinquent behavior. This shall include at least one of the following: a pattern of stealing; chronic running away from home; or gang membership or association.

(5) The minor matches the at-risk profile for becoming a chronic and repeat juvenile offender according to the criteria developed by the Multi-Agency At-Risk Youth Committee (MAARYC).

(Amended by Stats. 1998, Ch. 327, Sec. 4. Effective January 1, 1999.)



747

The Board of Corrections shall adopt written minimum standards for project implementation, operation, and evaluation which shall include a written commitment by a county or region to the following objectives:

(a) Teamwork on the part of all treatment and intervention agents involved in the project including the family, the professionals, and any community volunteers.

(b) Empowerment of the family to recognize and, ultimately, to solve the problems related to their minor s delinquent behavior and their involvement as an integral part of the treatment team and process.

(c) Creation of a multiagency, multidisciplinary, and culturally competent team so that the program can effectively draw on the professional knowledge, skill, and experience of many treatment disciplines in areas including, but not limited to, the following: education; job preparation and search; job skills and vocational training; life skills; psychological counseling; mental health services; drug and alcohol treatment; health care; parenting skills; community service opportunities; building self-esteem and self-confidence; mentoring programs; restitution programs; gang intervention; crime prevention; recreational, social, and cultural activities; and transportation and child care as needed.

(Amended by Stats. 1998, Ch. 327, Sec. 5. Effective January 1, 1999.)



748

Each county or region shall, in implementing their respective programs, provide the following key intervention strategies to ensure the following:

(a) Adequate levels of supervision, structure, and support to minors and their families both during and after the intervention and treatment process, in order to accomplish the following:

(1) Ensure protection of the community, the minor, and his or her family.

(2) Facilitate the development of new patterns of thinking and behavior.

(3) Eliminate any obvious stumbling blocks to the family s progress.

(4) Facilitate the development of enhanced parenting skills and parent-child relationships.

(b) Accountability on the part of the minor for his or her actions and assistance to the minor in developing a greater awareness and sensitivity to the impact of his or her actions on both people and situations.

(c) Assistance to families in their efforts to ensure that minors are attending school regularly.

(d) Assistance to the minor in developing strategies for attaining and reinforcing educational success.

(e) Promotion and development of positive social values, behavior, and relationships by providing opportunities for the minor to directly help people; to improve his or her community; to participate in positive leisure-time activities specially chosen to match his or her individual interests, skills, and abilities; and to have greater access and exposure to positive adult and juvenile role models.

(f) Promotion of partnerships between public and private agencies to develop individualized intervention strategies which shall include, but not be limited to, the following:

(1) Delivery of services in close proximity to the minor s or the minor s family s home.

(2) Community case advocates to assist in building bridges of trust, communication, and understanding between the minor, the family, and all treatment and intervention agents.

(g) Provision of a continuum of care with strong followup services that continue to be available to the minor and family as long as needed, not just on a crisis basis.

(Amended by Stats. 1998, Ch. 327, Sec. 6. Effective January 1, 1999.)



749

(a) The Board of Corrections shall be responsible for monitoring demonstration project and expansion program implementations in accordance with an annual program plan submitted by the participating counties or regions. Written progress and evaluation reports shall be required of all participating counties pursuant to a schedule and guidelines developed by the Board of Corrections.

(b) The success of each funded demonstration project shall be determined, at a minimum, by comparing a control group, consisting of juvenile offenders who were not selected for participation in the project, to an experimental group, consisting of juvenile offenders who have participated in the project. Juveniles in each group shall be evaluated at 6-, 12-, 18-, and 24-month intervals, according to the following criteria:

(1) The number of subsequent petitions to declare the minor a ward of the juvenile court, pursuant to Section 602, and the subject matter and disposition of each of those petitions.

(2) The number of days served in any local or state correctional facilities.

(3) The number of days of school attendance during the current or most recent semester.

(4) The minor s grade point average for the most recently completed school semester.

(c) The Board of Corrections, based on reports provided pursuant to subdivision (a), shall report upon request to the Legislature on the effectiveness of these programs in achieving the demonstration project and program goals described in this article.

(d) The Board of Corrections shall determine county or regional eligibility for funding and, from money appropriated therefor, the board shall allocate and award funds to those counties or regions applying and eligible therefor and selected for project participation.

(e) The Repeat Offender Prevention Project shall be implemented within six months of the appropriation of funds therefor and shall terminate at the end of three years from that appropriation.

(f) Five percent of the funds allocated each fiscal year for the Repeat Offender Prevention Project shall be set aside for the administrative expenses of the Board of Corrections.

(Amended by Stats. 1998, Ch. 327, Sec. 7. Effective January 1, 1999.)






ARTICLE 18.7. Juvenile Crime Enforcement and Accountability Challenge Grant Program

749.2

This article shall be known and may be cited as the Juvenile Crime Enforcement and Accountability Challenge Grant Program.

(Added by Stats. 1996, Ch. 133, Sec. 3. Effective July 10, 1996.)



749.21

The Juvenile Crime Enforcement and Accountability Challenge Grant Program shall be administered by the Board of Corrections for the purpose of reducing juvenile crime and delinquency. This program shall award grants on a competitive basis following request-for-proposal evaluation standards and guidelines developed by the Board of Corrections, as authorized by this article, to counties that (a) develop and implement a comprehensive, multiagency local action plan that provides for a continuum of responses to juvenile crime and delinquency, including collaborative ways to address local problems of juvenile crime; and (b) demonstrate a collaborative and integrated approach for implementing a system of swift, certain, graduated responses, and appropriate sanctions for at-risk youth and juvenile offenders.

(Amended by Stats. 1998, Ch. 325, Sec. 1. Effective August 21, 1998.)



749.22

To be eligible for this grant, each county shall be required to establish a multiagency juvenile justice coordinating council that shall develop and implement a continuum of county-based responses to juvenile crime. The coordinating councils shall, at a minimum, include the chief probation officer, as chair, and one representative each from the district attorney s office, the public defender s office, the sheriff s department, the board of supervisors, the department of social services, the department of mental health, a community-based drug and alcohol program, a city police department, the county office of education or a school district, and an at-large community representative. In order to carry out its duties pursuant to this section, a coordinating council shall also include representatives from nonprofit community-based organizations providing services to minors. The board of supervisors shall be informed of community-based organizations participating on a coordinating council. The coordinating councils shall develop a comprehensive, multiagency plan that identifies the resources and strategies for providing an effective continuum of responses for the prevention, intervention, supervision, treatment, and incarceration of male and female juvenile offenders, including strategies to develop and implement locally based or regionally based out-of-home placement options for youths who are persons described in Section 602. Counties may utilize community punishment plans developed pursuant to grants awarded from funds included in the 1995 Budget Act to the extent the plans address juvenile crime and the juvenile justice system or local action plans previously developed for this program. The plan shall include, but not be limited to, the following components:

(a) An assessment of existing law enforcement, probation, education, mental health, health, social services, drug and alcohol and youth services resources which specifically target at-risk juveniles, juvenile offenders, and their families.

(b) An identification and prioritization of the neighborhoods, schools, and other areas in the community that face a significant public safety risk from juvenile crime, such as gang activity, daylight burglary, late-night robbery, vandalism, truancy, controlled substance sales, firearm-related violence, and juvenile alcohol use within the council s jurisdiction.

(c) A local action plan (LAP) for improving and marshaling the resources set forth in subdivision (a) to reduce the incidence of juvenile crime and delinquency in the areas targeted pursuant to subdivision (b) and the greater community. The councils shall prepare their plans to maximize the provision of collaborative and integrated services of all the resources set forth in subdivision (a), and shall provide specified strategies for all elements of response, including prevention, intervention, suppression, and incapacitation, to provide a continuum for addressing the identified male and female juvenile crime problem, and strategies to develop and implement locally based or regionally based out-of-home placement options for youths who are persons described in Section 602.

(d) Develop information and intelligence-sharing systems to ensure that county actions are fully coordinated, and to provide data for measuring the success of the grantee in achieving its goals. The plan shall develop goals related to the outcome measures that shall be used to determine the effectiveness of the program.

(e) Identify outcome measures which shall include, but not be limited to, the following:

(1) The rate of juvenile arrests.

(2) The rate of successful completion of probation.

(3) The rate of successful completion of restitution and court-ordered community service responsibilities.

(Amended by Stats. 1998, Ch. 500, Sec. 6. Effective September 15, 1998.)



749.23

The Board of Corrections shall award grants that provide funding for three years. Funding shall be used to supplement, rather than supplant, existing programs and grants may be awarded to any county including those counties currently receiving funds pursuant to this article. Grant funds shall be used for programs that are identified in the local action plan as part of a continuum of responses to reduce juvenile crime and delinquency. No grant shall be awarded unless the applicant makes available resources in an amount equal to at least 25 percent of the amount of the grant. Resources may include in-kind contributions from participating agencies. In awarding grants, priority shall be given to those proposals which include additional funding that exceeds 25 percent of the amount of the grant. In awarding grants, priority shall also be given to programs in counties where the population exceeds 500,000 and the rate of violent crime exceeds the state average.

(Amended by Stats. 1998, Ch. 325, Sec. 3. Effective August 21, 1998.)



749.24

The Board of Corrections shall establish minimum standards, funding schedules, and procedures for awarding grants, which shall take into consideration, but not be limited to, all of the following:

(a) Size of the eligible high-risk youth population.

(b) Demonstrated ability to administer the program.

(c) Demonstrated ability to provide and develop a continuum of responses to juvenile crime and delinquency that includes prevention, intervention, diversion, suppression, and incapacitation.

(d) Demonstrated ability to implement a plan that provides a collaborative and integrated approach to juvenile crime and delinquency.

(e) Demonstrated history of maximizing federal, state, local, and private funding sources.

(f) Demonstrated efforts to implement a multicounty juvenile justice program.

(g) Likelihood that the program will continue to operate after state grant funding ends.

(Added by Stats. 1996, Ch. 133, Sec. 3. Effective July 10, 1996.)



749.25

The Board of Corrections may award up to a total of two million dollars ($2,000,000) statewide, in individual grants not exceeding one hundred and fifty thousand dollars ($150,000), on a competitive basis to counties to assist in establishing a multiagency coordinating group or developing a local action plan.

(Added by Stats. 1996, Ch. 133, Sec. 3. Effective July 10, 1996.)



749.26

The Board of Corrections shall create an evaluation design for the Juvenile Crime Enforcement and Accountability Challenge Grant Program that will assess the effectiveness of the program. For grants awarded before July 1, 1998, the board shall develop an interim report to be submitted to the Legislature on or before March 1, 1999, and a final analysis of the grant program in a report to be submitted to the Legislature on or before March 1, 2001. For grants awarded after July 1, 1998, the board shall develop an interim report to be submitted to the Legislature on or before March 1, 2001, and a final analysis of the grant program in a report to be submitted to the Legislature on or before March 1, 2003.

(Amended by Stats. 1998, Ch. 325, Sec. 4. Effective August 21, 1998.)



749.27

Funding for the Juvenile Crime Enforcement and Accountability Challenge Grant Program for grant awards made before July 1, 1998, shall be provided from the amount appropriated in Item 5430-101-0001 of the Budget Act of 1996. Up to 5 percent of the amount appropriated in Item 5430-101-0001 of the Budget Act of 1996 shall be transferred upon the approval of the Director of Finance, to Item 5430-001-0001 for expenditure as necessary for the board to administer this program, including technical assistance to counties and the development of an evaluation component.

(Amended by Stats. 1998, Ch. 325, Sec. 5. Effective August 21, 1998.)






ARTICLE 18.8. County Juvenile Correctional Facilities Act

749.3

This title shall be known and may be cited as the County Juvenile Correctional Facilities Act.

(Added by Stats. 1998, Ch. 499, Sec. 1. Effective September 15, 1998.)



749.31

The Legislature finds and declares all of the following:

(a) While the County Correctional Capital Expenditure Bond Act of 1986 and the County Correctional Facility Capital Expenditure and Youth Facility Bond Act of 1988 have provided ninety million dollars ($90,000,000) for county juvenile facilities for remodeling to help ensure health and safety requirements, many problems remain.

(b) Numerous county juvenile facilities throughout California are dilapidated and overcrowded and do not meet standards. Over 40 percent or 4,335 facility beds are in need of renovation, reconstruction, construction, and deferred maintenance.

(c) Capital improvements are necessary to protect the life and safety of the persons confined or employed in juvenile facilities and to upgrade the health and sanitary conditions of those facilities.

(d) Over two hundred twenty million dollars ($220,000,000) is needed to remodel, upgrade, or replace 4,335 beds by the year 2000.

(e) Due to fiscal constraints associated with the loss of local property tax revenues, counties are unable to finance the construction of adequate juvenile facilities.

(f) Local juvenile facilities are operating over capacity or must implement emergency release procedures, and the population of these facilities is still increasing. It is essential to the public safety that construction proceed as expeditiously as possible to relieve overcrowding and to maintain public safety and security.

(g) County juvenile facilities are threatened with closure or the imposition of court ordered sanctions if health and safety deficiencies are not corrected immediately.

(Added by Stats. 1998, Ch. 499, Sec. 1. Effective September 15, 1998.)



749.32

As used in this article, the following terms have the following meanings:

(a) County juvenile facilities means county juvenile halls or camps.

(b) Board means the Board of Corrections.

(Added by Stats. 1998, Ch. 499, Sec. 1. Effective September 15, 1998.)



749.33

(a) Upon appropriation by the Legislature, moneys may be available to the board for the purpose of awarding grants on a competitive basis to counties for the renovation, reconstruction, construction, completion of construction, and replacement of county juvenile facilities, and the performance of deferred maintenance on county juvenile facilities. However, deferred maintenance for facilities shall only include items with a useful life of at least 10 years. Up to 1
1/2
percent of these moneys may be used by the board for administration of this article.

(b) No grant shall be awarded pursuant to this article unless the applicant makes available resources in an amount equal to at least 25 percent of the amount of the grant. Resources may include in-kind contributions from participating agencies, but in no event shall the applicant s cash contribution be less than 10 percent of the grant.

(c) An application for funds shall be in the manner and form prescribed by the board and pursuant to recommendations of an allocation advisory committee appointed by the board. From these recommendations, an allocation plan shall be developed and adopted by the board. The allocation advisory committee shall convene upon notification by the board.

(d) Any application for funds shall include, but not be limited to, all of the following:

(1) Documentation of need for the project or projects.

(2) Adoption of a formal county plan to finance construction of the proposed project or projects.

(3) Submittal of a preliminary staffing plan for the project or projects.

(4) Submittal of architectural drawings, which shall be approved by the board for compliance with minimum juvenile detention facility standards and which shall also be approved by the State Fire Marshal for compliance with fire and life safety requirements.

(5) Documentation that the facilities will be safely staffed and operated in compliance with law, including applicable regulations of the board.

(e) The board shall not be deemed a responsible agency, as defined in Section 21069 of the Public Resources Code, or otherwise be subject to the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code) for any activities undertaken or funded pursuant to this title. This subdivision does not exempt any local agency from the requirements of the California Environmental Quality Act.

(Added by Stats. 1998, Ch. 499, Sec. 1. Effective September 15, 1998.)






ARTICLE 18.9. Juvenile Justice Community Reentry Challenge Grant Program

749.5

This article shall be known and may be cited as the Juvenile Justice Community Reentry Challenge Grant Program.

(Added by Stats. 2006, Ch. 69, Sec. 35. Effective July 12, 2006.)



749.6

It is the intent of the Legislature to support the systematic and cultural transformation of the Division of Juvenile Justice into a rehabilitative model that improves youthful offender outcomes and reduces recidivism. As a key component of meeting these goals, it is further the intent of the Legislature to support the development of local infrastructure that provides comprehensive reentry services for juvenile parolees. These services shall be complementary to, and consistent with, the long-term objective of providing a continuum of state and local responses to juvenile delinquency that enhance public safety and improve offender outcomes.

(Added by Stats. 2006, Ch. 69, Sec. 35. Effective July 12, 2006.)



749.7

(a) The Juvenile Justice Community Reentry Challenge Grant Program shall be administered by the Division of Juvenile Justice, in consultation with the Corrections Standards Authority, for the purpose of improving the performance and cost-effectiveness of postcustodial reentry supervision of juvenile parolees, reducing the recidivism rates of juvenile offenders, and piloting innovative reentry programs consistent with the division s focus on a rehabilitative treatment model.

(b) This program shall award grants on a competitive basis to applicants that demonstrate a collaborative and comprehensive approach to the successful community reintegration of juvenile parolees, through the provision of wrap-around services that may include, but are not limited to, the following:

(1) Transitional or step-down housing, including, but not limited to, group homes subject to Section 18987.62.

(2) Occupational development and job placement.

(3) Outpatient mental health services.

(4) Substance abuse treatment services.

(5) Education.

(6) Life skills counseling.

(7) Restitution and community service.

(8) Case management.

(9) Intermediate sanctions for technical violations of conditions of parole.

(c) To be eligible for consideration, applicants shall submit a program plan that includes, but is not limited to, the following:

(1) The target population.

(2) The type of housing and wrap-around services provided.

(3) A parole and community reentry plan for each parolee.

(4) Potential sanctions for a parolee s failure to observe the conditions of the program.

(5) Coordination with local probation and other law enforcement agencies.

(6) Coordination with other service providers and community partners.

(Added by Stats. 2006, Ch. 69, Sec. 35. Effective July 12, 2006.)



749.8

(a) The Division of Juvenile Justice, in consultation with the Corrections Standards Authority, shall award grants that provide funding for three years on a competitive basis to counties and nonprofit organizations.

(b) A minimum of 75 percent of the grant award shall be for providing program services to individuals on parole from the Division of Juvenile Justice. The remainder of the grant award may additionally be used for providing program services to youthful offenders under the jurisdiction of the county or local juvenile court who are transitioning from out-of-home placements back into the community.

(c) The division shall award grants in a manner that maximizes the development of meaningful and innovative local programs to provide comprehensive reentry services for juvenile parolees.

(d) For any grant award, the division shall work with the juvenile court and the probation department of the county or counties in the grant service area to identify state and local case supervision responsibilities that are appropriate for the effective operation and management of the reentry programs supported by the grant. These responsibilities shall be incorporated into a case supervision plan for the grant that shall describe the role of local courts and probation departments in facilitating individual reentry plans, in assigning or removing parolees from grant-funded programs, and in meeting evaluation criteria for the grant.

(Added by Stats. 2006, Ch. 69, Sec. 35. Effective July 12, 2006.)



749.9

The Division of Juvenile Justice, in consultation with the Corrections Standards Authority, the Chief Probation Officers of California, and experts in the field of California juvenile justice programs, shall establish minimum standards, funding schedules, and procedures for awarding grants, which shall take into consideration, but not be limited to, all of the following:

(a) The size of the eligible population.

(b) A demonstrated ability to administer the program.

(c) A demonstrated ability to develop and provide a collaborative approach to improving parolee success rates that includes the participation of nonprofit and community partners.

(d) A demonstrated ability to provide comprehensive services to support improved parolee outcomes, including housing, training, and treatment.

(e) A demonstrated ability to provide effective oversight and management of youthful offenders or young adults who have been committed to a detention facility, and parolees that require reentry supervision and control.

(f) A demonstrated history of maximizing federal, state, local, and private funding sources.

(Added by Stats. 2006, Ch. 69, Sec. 35. Effective July 12, 2006.)



749.95

(a) Each grant recipient shall be required to establish and track outcome measures, including, but not limited to:

(1) Annual recidivism rates, including technical parole violations and new offenses.

(2) The number and percent of participants successfully completing parole.

(3) The number and percent of participants engaged in part-time or full-time employment, enrolled in higher education or vocational training, receiving drug and substance abuse treatment, or receiving mental health treatment.

(4) The number and percent of participants that obtain stable housing, including the type of housing.

(b) The Division of Juvenile Justice, in consultation with the Corrections Standards Authority, the Chief Probation Officers of California, and experts in the field of California juvenile justice programs, shall create an evaluation design for the Juvenile Justice Community Reentry Challenge Grant Program that will assess the effectiveness of the program. The division shall develop an interim report to be submitted to the Legislature on or before March 1, 2009, and a final analysis of the grant program in a report to be submitted to the Legislature on or before March 1, 2011.

(Added by Stats. 2006, Ch. 69, Sec. 35. Effective July 12, 2006.)






ARTICLE 19. Wards—Transfer of Cases Between Counties

750

Whenever a petition is filed in the juvenile court of a county other than the residence of the person named in the petition, or whenever, subsequent to the filing of a petition in the juvenile court of the county where such minor resides, the residence of the person who would be legally entitled to the custody of such minor were it not for the existence of a court order issued pursuant to this chapter is changed to another county, the entire case may be transferred to the juvenile court of the county wherein such person then resides at any time after the court has made a finding of the facts upon which it has exercised its jurisdiction over such minor, and the juvenile court of the county wherein such person then resides shall take jurisdiction of the case upon the receipt and filing with it of such finding of the facts and an order transferring the case.

(Amended by Stats. 1971, Ch. 606.)



751

The expense of the transfer and all expenses in connection with the transfer and for the support and maintenance of such person shall be paid from the county treasury of the court ordering the transfer until the receipt and filing of the finding and order of transfer in the juvenile court of the transferee county.

The judge shall inquire into the financial condition of such person and of the parent, parents, guardian, or other person charged with his support and maintenance, and if he finds such person, parent, parents, guardian, or other person able, in whole or in part, to pay the expense of such transfer, he shall make a further order requiring such person, parent, parents, guardian, or other person to repay to the county such part, or all, of such expense of transfer as, in the opinion of the court, is proper. Such repayment shall be made to the probation officer who shall keep suitable accounts of such expenses and repayments and shall deposit all such collections in the county treasury.

(Amended by Stats. 1971, Ch. 606.)



752

Whenever a case is transferred as provided in Section 750, a certified copy of the file may be made and forwarded to the county where the person resides and shall include the name and address of the legal residence of the parent or guardian of the minor. A certified copy shall be deemed to be the same as the original. The original court file may be kept in the files of the transferring county.

(Amended by Stats. 1984, Ch. 205, Sec. 1.)



753

Whenever an order of transfer from another county is filed with the clerk of any juvenile court, the clerk shall place the transfer order on the calendar of the court, and it shall have precedence over all actions and civil proceedings not specifically given precedence by other provisions of law and shall be heard by the court at the earliest possible moment following the filing of the order.

(Repealed and added by Stats. 1961, Ch. 1616.)



754

In any action under the provisions of this article in which the residence of a minor person is determined, both the county in which the court is situated and any other county which, as a result of the determination of residence, might be determined to be the county of residence of the minor person, shall be considered to be parties in the action and shall have the right to appeal any order by which residence of the minor person is determined.

(Added by Stats. 1961, Ch. 1616.)



755

Any person placed on probation by the juvenile court or adjudged to be a ward of the juvenile court may be permitted by order of the court to reside in a county other than the county of his legal residence, and the court shall retain jurisdiction over such person.

Whenever a ward of the juvenile court is permitted to reside in a county other than the county of his legal residence, he may be placed under the supervision of the probation officer of the county of actual residence, with the consent of such probation officer. The ward shall comply with the instructions of such probation officer and upon failure to do so shall be returned to the county of his legal residence for further hearing and order of the court.

(Amended by Stats. 1978, Ch. 380.)






ARTICLE 20. Wards—Modification of Juvenile Court Judgments and Orders

775

Any order made by the court in the case of any person subject to its jurisdiction may at any time be changed, modified, or set aside, as the judge deems meet and proper, subject to such procedural requirements as are imposed by this article.

(Repealed and added by Stats. 1961, Ch. 1616.)



776

No order changing, modifying, or setting aside a previous order of the juvenile court shall be made either in chambers, or otherwise, unless prior notice of the application therefor has been given by the judge or the clerk of the court to the probation officer and prosecuting attorney and to the minor s counsel of record, or, if there is no counsel of record, to the minor and his parent or guardian.

(Amended by Stats. 1977, Ch. 1241.)



777

An order changing or modifying a previous order by removing a minor from the physical custody of a parent, guardian, relative, or friend and directing placement in a foster home, or commitment to a private institution or commitment to a county institution, or an order changing or modifying a previous order by directing commitment to the Youth Authority shall be made only after a noticed hearing.

(a) The notice shall be made as follows:

(1) By the probation officer where a minor has been declared a ward of the court or a probationer under Section 601 in the original matter and shall contain a concise statement of facts sufficient to support the conclusion that the minor has violated an order of the court.

(2) By the probation officer or the prosecuting attorney if the minor is a court ward or probationer under Section 602 in the original matter and the notice alleges a violation of a condition of probation not amounting to a crime. The notice shall contain a concise statement of facts sufficient to support this conclusion.

(3) Where the probation officer is the petitioner pursuant to paragraph (2), prior to the attachment of jeopardy at the time of the jurisdictional hearing the prosecuting attorney may make a motion to dismiss the notice and may request that the matter be referred to the probation officer for whatever action the prosecuting or probation officer may deem appropriate.

(b) Upon the filing of such notice, the clerk of the juvenile court shall immediately set the same for hearing within 30 days, and the probation officer shall cause notice of it to be served upon the persons and in the manner prescribed by Sections 658 and 660.

(c) The facts alleged in the notice shall be established by a preponderance of the evidence at a hearing to change, modify, or set aside a previous order. The court may admit and consider reliable hearsay evidence at the hearing to the same extent that such evidence would be admissible in an adult probation revocation hearing, pursuant to the decision in People v. Brown, 215 Cal.App.3d (1989) and any other relevant provision of law.

(d) An order for the detention of the minor pending adjudication of the alleged violation may be made only after a hearing is conducted pursuant to Article 15 (commencing with Section 625) of this chapter.

(Amended March 7, 2000, by initiative Proposition 21, Sec. 27.)



778

Any parent or other person having an interest in a child who is a ward of the juvenile court or the child himself through a properly appointed guardian may, upon grounds of change of circumstance or new evidence, petition the court in the same action in which the child was found to be a ward of the juvenile court for a hearing to change, modify, or set aside any order of court previously made or to terminate the jurisdiction of the court. The petition shall be verified and, if made by a person other than the child, shall state the petitioner s relationship to or interest in the child and shall set forth in concise language any change of circumstance or new evidence which are alleged to require such change of order or termination of jurisdiction.

If it appears that the best interests of the child may be promoted by the proposed change of order or termination of jurisdiction, the court shall order that a hearing be held and shall give prior notice, or cause prior notice to be given, to such persons and by such means as prescribed by Sections 776 and 779, and, in such instances as the means of giving notice is not prescribed by such sections, then by such means as the court prescribes.

(Amended by Stats. 1976, Ch. 1068.)



779

The court committing a ward to the Youth Authority may thereafter change, modify, or set aside the order of commitment. Ten days notice of the hearing of the application therefor shall be served by United States mail upon the Director of the Youth Authority. In changing, modifying, or setting aside the order of commitment, the court shall give due consideration to the effect thereof upon the discipline and parole system of the Youth Authority or of the correctional school in which the ward may have been placed by the Youth Authority. Except as provided in this section, nothing in this chapter shall be deemed to interfere with the system of parole and discharge now or hereafter established by law, or by rule of the Youth Authority, for the parole and discharge of wards of the juvenile court committed to the Youth Authority, or with the management of any school, institution, or facility under the jurisdiction of the Youth Authority. Except as provided in this section, this chapter does not interfere with the system of transfer between institutions and facilities under the jurisdiction of the Youth Authority. This section does not limit the authority of the court to change, modify, or set aside an order of commitment after a noticed hearing and upon a showing of good cause that the Youth Authority is unable to, or failing to, provide treatment consistent with Section 734.

However, before any inmate of a correctional school may be transferred to a state hospital, he or she shall first be returned to a court of competent jurisdiction and, after hearing, may be committed to a state hospital for the insane in accordance with law.

(Amended by Stats. 2004, Ch. 183, Sec. 371. Effective January 1, 2005.)



780

If any person who has been committed to the Youth Authority appears to be an improper person to be received by or retained in any institution or facility under the jurisdiction of the Department of the Youth Authority or to be so incorrigible or so incapable of reformation under the discipline of any institution or facility under the jurisdiction of the department as to render his or her retention detrimental to the interests of the department, the department may order the return of that person to the committing court. However, the return of any person to the committing court does not relieve the department of any of its duties or responsibilities under the original commitment, and that commitment continues in full force and effect until it is vacated, modified, or set aside by order of the court.

If any person is returned to the committing court, his or her transportation shall be made, and the compensation therefor paid, as provided for the order of commitment.

(Amended by Stats. 2003, Ch. 4, Sec. 3. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



781

(a) In any case in which a petition has been filed with a juvenile court to commence proceedings to adjudge a person a ward of the court, in any case in which a person is cited to appear before a probation officer or is taken before a probation officer pursuant to Section 626, or in any case in which a minor is taken before any officer of a law enforcement agency, the person or the county probation officer may, five years or more after the jurisdiction of the juvenile court has terminated as to the person, or, in a case in which no petition is filed, five years or more after the person was cited to appear before a probation officer or was taken before a probation officer pursuant to Section 626 or was taken before any officer of a law enforcement agency, or, in any case, at any time after the person has reached the age of 18 years, petition the court for sealing of the records, including records of arrest, relating to the person s case, in the custody of the juvenile court and probation officer and any other agencies, including law enforcement agencies, and public officials as the petitioner alleges, in his or her petition, to have custody of the records. The court shall notify the district attorney of the county and the county probation officer, if he or she is not the petitioner, and the district attorney or probation officer or any of their deputies or any other person having relevant evidence may testify at the hearing on the petition. If, after hearing, the court finds that since the termination of jurisdiction or action pursuant to Section 626, as the case may be, he or she has not been convicted of a felony or of any misdemeanor involving moral turpitude and that rehabilitation has been attained to the satisfaction of the court, it shall order all records, papers, and exhibits in the person s case in the custody of the juvenile court sealed, including the juvenile court record, minute book entries, and entries on dockets, and any other records relating to the case in the custody of the other agencies and officials as are named in the order. In any case in which a ward of the juvenile court is subject to the registration requirements set forth in Section 290 of the Penal Code, a court, in ordering the sealing of the juvenile records of the person, also shall provide in the order that the person is relieved from the registration requirement and for the destruction of all registration information in the custody of the Department of Justice and other agencies and officials. Notwithstanding any other provision of law, the court shall not order the person s records sealed in any case in which the person has been found by the juvenile court to have committed an offense listed in subdivision (b) of Section 707 when he or she had attained 14 years of age or older. Once the court has ordered the person s records sealed, the proceedings in the case shall be deemed never to have occurred, and the person may properly reply accordingly to any inquiry about the events, the records of which are ordered sealed. The court shall send a copy of the order to each agency and official named therein, directing the agency to seal its records and stating the date thereafter to destroy the sealed records. Each such agency and official shall seal the records in its custody as directed by the order, shall advise the court of its compliance, and thereupon shall seal the copy of the court s order for sealing of records that it, he, or she received. The person who is the subject of records sealed pursuant to this section may petition the superior court to permit inspection of the records by persons named in the petition, and the superior court may so order. Otherwise, except as provided in subdivisions (b) and (e), the records shall not be open to inspection.

(b) In any action or proceeding based upon defamation, a court, upon a showing of good cause, may order any records sealed under this section to be opened and admitted into evidence. The records shall be confidential and shall be available for inspection only by the court, jury, parties, counsel for the parties, and any other person who is authorized by the court to inspect them. Upon the judgment in the action or proceeding becoming final, the court shall order the records sealed.

(c) (1) Subdivision (a) does not apply to Department of Motor Vehicle records of any convictions for offenses under the Vehicle Code or any local ordinance relating to the operation, stopping and standing, or parking of a vehicle where the record of any such conviction would be a public record under Section 1808 of the Vehicle Code. However, if a court orders a case record containing any such conviction to be sealed under this section, and if the Department of Motor Vehicles maintains a public record of such a conviction, the court shall notify the Department of Motor Vehicles of the sealing and the department shall advise the court of its receipt of the notice.

Notwithstanding any other provision of law, subsequent to the notification, the Department of Motor Vehicles shall allow access to its record of convictions only to the subject of the record and to insurers which have been granted requestor code numbers by the department. Any insurer to which such a record of conviction is disclosed, when such a conviction record has otherwise been sealed under this section, shall be given notice of the sealing when the record is disclosed to the insurer. The insurer may use the information contained in the record for purposes of determining eligibility for insurance and insurance rates for the subject of the record, and the information shall not be used for any other purpose nor shall it be disclosed by an insurer to any person or party not having access to the record.

(2) This subdivision shall not be construed as preventing the sealing of any record which is maintained by any agency or party other than the Department of Motor Vehicles.

(3) This subdivision shall not be construed as affecting the procedures or authority of the Department of Motor Vehicles for purging department records.

(d) Unless for good cause the court determines that the juvenile court record shall be retained, the court shall order the destruction of a person s juvenile court records that are sealed pursuant to this section as follows: five years after the record was ordered sealed, if the person who is the subject of the record was alleged or adjudged to be a person described by Section 601; or when the person who is the subject of the record reaches the age of 38 if the person was alleged or adjudged to be a person described by Section 602, except that if the subject of the record was found to be a person described in Section 602 because of the commission of an offense listed in subdivision (b) of Section 707 when he or she was 14 years of age or older, the record shall not be destroyed. Any other agency in possession of sealed records may destroy its records five years after the record was ordered sealed.

(e) The court may access a file that has been sealed pursuant to this section for the limited purpose of verifying the prior jurisdictional status of a ward who is petitioning the court to resume its jurisdiction pursuant to subdivision (e) of Section 388. This access shall not be deemed an unsealing of the record and shall not require notice to any other entity.

(f) This section shall not permit the sealing of a person s juvenile court records for an offense where the person is convicted of that offense in a criminal court pursuant to the provisions of Section 707.1. This subdivision is declaratory of existing law.

(g) (1) On and after January 1, 2015, each court and probation department shall ensure that information regarding the eligibility for and the procedures to request the sealing and destruction of records pursuant to this section shall be provided to each person who is either of the following:

(A) A person for whom a petition has been filed on or after January 1, 2015, to adjudge the person a ward of the juvenile court.

(B) A person who is brought before a probation officer pursuant to Section 626.

(2) The Judicial Council shall, on or before January 1, 2015, develop informational materials for purposes of paragraph (1) and shall develop a form to petition the court for the sealing and destruction of records pursuant to this section. The informational materials and the form shall be provided to each person described in paragraph (1) when jurisdiction is terminated or when the case is dismissed.

(Amended by Stats. 2013, Ch. 269, Sec. 1. Effective January 1, 2014. Note: This section was amended on March 7, 2000, by initiative Prop. 21.)



781.5

(a) Notwithstanding Section 781, in any case where a minor has been cited to appear before a probation officer, has been taken before a probation officer pursuant to Section 626, or has been taken before any officer of a law enforcement agency, and no accusatory pleading or petition to adjudge the minor a ward of the court has been filed, the minor may request in writing that the law enforcement agency and probation officer having jurisdiction over the offense destroy their records of the arrest or citation. A copy of the request shall be served upon the district attorney of the county having jurisdiction over the offense. The law enforcement agency and probation officer having jurisdiction over the offense, upon a determination that the minor is factually innocent, shall, with the concurrence of the district attorney, seal their records with respect to the minor and the request for relief under this section for three years from the date of the arrest or citation and thereafter destroy the records and the request. A determination of factual innocence shall not be made pursuant to this subdivision unless the law enforcement agency and probation officer, with the concurrence of the district attorney, determine that no reasonable cause exists to believe that the minor committed the offense for which the arrest was made or the citation was issued. The law enforcement agency and probation officer having jurisdiction over the offense shall notify the Department of Justice, and any other law enforcement agency or probation officer that arrested or cited the minor or participated in the arrest or citing of the minor for an offense for which the minor has been found factually innocent under this subdivision, of the sealing of the minor s records and the reason therefor. The Department of Justice and any law enforcement agency or probation officer so notified shall forthwith seal its records of the arrest or citation and the notice of sealing for three years from the date of the arrest or citation, and thereafter destroy those records and the notice of sealing. The law enforcement agency and probation officer having jurisdiction over the offense and the Department of Justice shall request the destruction of any records of the arrest or citation that they have given to any local, state, or federal agency or to any other person or entity. Each agency, person, or entity within the State of California receiving that request shall destroy its records of the arrest or citation and that request, unless otherwise provided in this section.

(b) If, after receipt by the law enforcement agency, probation officer, and the district attorney of a request for relief under subdivision (a), the law enforcement agency, probation officer, and district attorney do not respond to the request by accepting or denying the request within 60 days after the running of the statute of limitations for the offense for which the minor was cited or arrested or within 60 days after receipt of the petition in cases where the statute of limitations has previously lapsed, then the request shall be deemed to be denied. In any case where the request of a minor to the law enforcement agency and probation officer to have a record destroyed is denied, petition may be made to the juvenile court that would have had jurisdiction over the matter. A copy of the petition shall be served on the district attorney of the county having jurisdiction over the offense at least 10 days prior to the hearing thereon. The district attorney may present evidence to the court at the hearing. Notwithstanding any other provision of law, any judicial determination of factual innocence made pursuant to this subdivision may be heard and determined upon declarations, affidavits, police reports, or any other evidence submitted by the parties that is material, relevant, and reliable. A finding of factual innocence and an order for the sealing and destruction of records pursuant to this subdivision or subdivision (d) shall not be made unless the court finds that no reasonable cause exists to believe that the minor committed the offense for which the arrest was made or the citation was issued. In any court hearing to determine the factual innocence of a minor, the initial burden of proof shall rest with the minor to show that no reasonable cause exists to believe that the minor committed the offense for which the arrest was made or the citation was issued. If the court finds that this showing of no reasonable cause has been made by the minor, then the burden of proof shall shift to the respondent to show that a reasonable cause exists to believe that the minor committed the offense for which the arrest was made or the citation was issued.

(c) If the court finds the minor to be factually innocent of the charges for which the arrest was made or the citation was issued, then the court shall order the law enforcement agency and probation officer having jurisdiction over the offense, the Department of Justice, and any law enforcement agency or probation officer that arrested or cited the minor or participated in the arrest or citation of the minor for an offense for which the minor has been found factually innocent under this section, to seal their records relating to the minor and the court order to seal and destroy those records, for three years from the date of the arrest or citation and thereafter to destroy those records and the court order to seal and destroy those records. The court shall also order the law enforcement agency and probation officer having jurisdiction over the offense and the Department of Justice to request the destruction of any records of the arrest that they have given to any local, state, or federal agency, person or entity. Each state or local agency, person or entity within the State of California receiving that request shall destroy its records of the arrest or citation and the request to destroy those records, unless otherwise provided in this section. The court shall give to the minor a copy of any court order concerning the destruction of the arrest or citation records.

(d) Notwithstanding Section 781, in any case where a minor has been arrested or a citation has been issued, and an accusatory pleading or petition to adjudge the minor a ward of the court has been filed, but not sustained, the minor may, at any time after dismissal of the proceeding, request in writing from the court that dismissed the proceeding a finding that the minor is factually innocent of the charges for which the arrest was made or the citation was issued. A copy of the request shall be served on the district attorney of the county in which the accusatory pleading or petition was filed at least 10 days prior to the hearing on the minor s factual innocence. The district attorney may present evidence to the court at the hearing. The hearing shall be conducted as provided in subdivision (b). If the court finds the petitioner to be factually innocent of the charges for which the arrest was made or the citation was issued, then the court shall grant the relief as provided in subdivision (c).

(e) Notwithstanding Section 781, in any case where a minor has been arrested or cited and an accusatory pleading or petition to adjudge the minor a ward of the court has been filed, but not sustained, and it appears to the judge presiding at the proceeding that the minor was factually innocent of the offense, the court, upon the written or oral motion of any party in the case or on the court s own motion, may grant the relief provided in subdivision (c). If the district attorney objects to the court granting that relief, the district attorney may request a hearing as to the minor s factual innocence . This hearing shall be conducted as provided in subdivision (b).

(f) In any case where a minor who has been arrested or cited is granted relief pursuant to this section, the law enforcement agency and probation officer having jurisdiction over the offense or the court shall issue a written declaration to the minor stating that it is the determination of the law enforcement agency and probation officer having jurisdiction over the offense or the court that the minor is factually innocent of the charges for which the minor was arrested or cited and that the minor is thereby exonerated. Thereafter, the arrest or citation shall be deemed not to have occurred and the minor may answer accordingly any question relating to its occurrence.

(g) The Department of Justice shall furnish forms to be utilized by minors requesting the destruction of their arrest or citation records and for the written declaration that a minor was found factually innocent under this section.

(h) Documentation of arrest or citation records that are destroyed pursuant to this section that are contained in investigative police reports shall bear the notation Exonerated whenever reference is made to the minor. The minor shall be notified in writing by the law enforcement agency and probation officer having jurisdiction over the offense of the sealing and destruction of the arrest and citation records pursuant to this section.

(i) Any finding that a minor is factually innocent pursuant to this section shall not be admissible as evidence in any action.

(j) Destruction of records of arrest or citation pursuant to this section shall be accomplished by permanent obliteration of all entries or notations upon those records pertaining to the arrest or citation, and the record shall be prepared again so that it appears that the arrest or citation never occurred. However, where the only entries on the record pertain to the arrest or citation and the record can be destroyed without necessarily effecting the destruction of other records, then the document constituting the record shall be physically destroyed.

(k) No records shall be destroyed pursuant to this section if the minor or another individual arrested or cited for the same offense has filed a civil action against the peace officers, law enforcement agency, or probation officer that made the arrest, issued the citation, or commenced the proceedings and if the agency or officer that is the custodian of those records has received a certified copy of the complaint in the civil action, until the civil action has been resolved. Any records sealed pursuant to this section by the court in the civil action, upon a showing of good cause, may be opened and submitted into evidence. The records shall be confidential and shall be available for inspection only by the court, jury, parties, counsel for the parties, and any other person authorized by the court. Immediately following the final resolution of the civil action, records subject to this section shall be sealed and destroyed pursuant to this section.

(l) Any relief that is available to a minor under this section for an arrest or citation shall also be available for a minor who is taken into temporary custody and then released pursuant to Sections 625 and 626.

(m) This section shall not apply to any offense that is classified as an infraction.

(n) (1) This section shall be repealed on the effective date of a final judgment based on a claim under the California or United States Constitution holding that evidence that is relevant, reliable, and material may not be considered for purposes of a judicial determination of factual innocence under this section. For purposes of this subdivision, a judgment by the appellate division of a superior court is a final judgment if it is published and if it is not reviewed on appeal by a court of appeal. A judgment of a court of appeal is a final judgment if it is published and if it is not reviewed by the California Supreme Court.

(2) Any decision referred to in this subdivision shall be stayed pending appeal.

(3) If not otherwise appealed by a party to the action, any decision referred to in this subdivision that is a judgment by the appellate division of the superior court, shall be appealed by the Attorney General.

(Added by Stats. 1999, Ch. 167, Sec. 1. Effective January 1, 2000. Conditionally repealed by its own provisions.)



782

A judge of the juvenile court in which a petition was filed, at any time before the minor reaches the age of 21 years, may dismiss the petition or may set aside the findings and dismiss the petition if the court finds that the interests of justice and the welfare of the minor require such dismissal, or if it finds that the minor is not in need of treatment or rehabilitation. The court shall have jurisdiction to order such dismissal or setting aside of the findings and dismissal regardless of whether the minor is, at the time of such order, a ward or dependent child of the court.

(Added by Stats. 1971, Ch. 607.)



783

An adjudication that a minor violated any of the provisions enumerated in subdivision (d) of Section 13202.5 of the Vehicle Code shall be reported to the Department of Motor Vehicles at its office in Sacramento within 10 days of the adjudication pursuant to Section 1803 of the Vehicle Code.

(Amended by Stats. 1988, Ch. 1254, Sec. 5.)



784

Notwithstanding any other provision of law, upon any adjudication that a minor violated any provision of law for which a report would be required under Section 1803 of the Vehicle Code, including any determination that because of the act the minor is a person described in Section 601 or 602 or that a program of supervision should be instituted for the minor, the clerk shall, not more than 30 days after the violation and in no case later than 10 days after the adjudication, prepare an abstract of the record, certify the abstract to be true and correct, and immediately forward the abstract to the Department of Motor Vehicles. The record shall be a public record subject to disclosure in the same manner as reports made under Section 1803 of the Vehicle Code.

(Added by Stats. 1989, Ch. 1465, Sec. 6.)



785

(a) Where a minor is a ward of the juvenile court, the wardship did not result in the minor s commitment to the Youth Authority, and the minor is found not to be a fit and proper subject to be dealt with under the juvenile court law with respect to a subsequent allegation of criminal conduct, any parent or other person having an interest in the minor, or the minor, through a properly appointed guardian, the prosecuting attorney, or probation officer, may petition the court in the same action in which the minor was found to be a ward of the juvenile court for a hearing for an order to terminate or modify the jurisdiction of the juvenile court. The court shall order that a hearing be held and shall give prior notice, or cause prior notice to be given, to those persons and by the means prescribed by Sections 776 and 779, or where the means of giving notice is not prescribed by those sections, then by such means as the court prescribes.

(b) The petition shall be verified and shall state why jurisdiction should be terminated or modified in concise language.

(c) In determining whether or not the wardship shall terminate or be modified, the court shall be guided by the policies set forth in Section 202.

(d) In addition to its authority under this chapter, the Judicial Council shall adopt rules providing criteria for the consideration of the juvenile court in determining whether or not to terminate or modify jurisdiction pursuant to this section.

(Amended by Stats. 2011, Ch. 459, Sec. 22. Effective October 4, 2011.)






ARTICLE 20.5. Deferred Entry of Judgment

790

(a) Notwithstanding Section 654 or 654.2, or any other provision of law, this article shall apply whenever a case is before the juvenile court for a determination of whether a minor is a person described in Section 602 because of the commission of a felony offense, if all of the following circumstances apply:

(1) The minor has not previously been declared to be a ward of the court for the commission of a felony offense.

(2) The offense charged is not one of the offenses enumerated in subdivision (b) of Section 707.

(3) The minor has not previously been committed to the custody of the Youth Authority.

(4) The minor s record does not indicate that probation has ever been revoked without being completed.

(5) The minor is at least 14 years of age at the time of the hearing.

(6) The minor is eligible for probation pursuant to Section 1203.06 of the Penal Code.

(b) The prosecuting attorney shall review his or her file to determine whether or not paragraphs (1) to (6), inclusive, of subdivision (a) apply. If the minor is found eligible for deferred entry of judgment, the prosecuting attorney shall file a declaration in writing with the court or state for the record the grounds upon which the determination is based, and shall make this information available to the minor and his or her attorney. Upon a finding that the minor is also suitable for deferred entry of judgment and would benefit from education, treatment, and rehabilitation efforts, the court may grant deferred entry of judgment. Under this procedure, the court may set the hearing for deferred entry of judgment at the initial appearance under Section 657. The court shall make findings on the record that a minor is appropriate for deferred entry of judgment pursuant to this article in any case where deferred entry of judgment is granted.

(Amended by Stats. 2006, Ch. 675, Sec. 1. Effective January 1, 2007. Note: This section was added on March 7, 2000, by initiative Prop. 21.)



791

(a) The prosecuting attorney s written notification to the minor shall also include all of the following:

(1) A full description of the procedures for deferred entry of judgment.

(2) A general explanation of the roles and authorities of the probation department, the prosecuting attorney, the program, and the court in that process.

(3) A clear statement that, in lieu of jurisdictional and disposition hearings, the court may grant a deferred entry of judgment with respect to any offense charged in the petition, provided that the minor admits each allegation contained in the petition and waives time for the pronouncement of judgment, and that upon the successful completion of the terms of probation, as defined in Section 794, the positive recommendation of the probation department, and the motion of the prosecuting attorney, but no sooner that 12 months and no later than 36 months from the date of the minor s referral to the program, the court shall dismiss the charge or charges against the minor.

(4) A clear statement that upon any failure of the minor to comply with the terms of probation, including the rules of any program the minor is directed to attend, or any circumstances specified in Section 793, the prosecuting attorney or the probation department, or the court on its own, may make a motion to the court for entry of judgment and the court shall render a finding that the minor is a ward of the court pursuant to Section 602 for the offenses specified in the original petition and shall schedule a dispositional hearing.

(5) An explanation of record retention and disposition resulting from participation in the deferred entry of judgment program and the minor s rights relative to answering questions about his or her arrest and deferred entry of judgment following successful completion of the program.

(6) A statement that if the minor fails to comply with the terms of the program and judgment is entered, the offense may serve as a basis for a finding of unfitness pursuant to subdivision (d) of Section 707, if the minor commits two subsequent felony offenses.

(b) If the minor consents and waives his or her right to a speedy jurisdictional hearing, the court may refer the case to the probation department or the court may summarily grant deferred entry of judgment if the minor admits the charges in the petition and waives time for the pronouncement of judgment. When directed by the court, the probation department shall make an investigation and take into consideration the defendant s age, maturity, educational background, family relationships, demonstrable motivation, treatment history, if any, and other mitigating and aggravating factors in determining whether the minor is a person who would be benefited by education, treatment, or rehabilitation. The probation department shall also determine which programs would accept the minor. The probation department shall report its findings and recommendations to the court. The court shall make the final determination regarding education, treatment, and rehabilitation of the minor.

(c) A minor s admission of the charges contained in the petition pursuant to this chapter shall not constitute a finding that a petition has been sustained for any purpose, unless a judgment is entered pursuant to subdivision (b) of Section 793.

(Added March 7, 2000, by initiative Proposition 21, Sec. 29.)



792

The judge shall issue a citation directing any custodial parent, guardian, or foster parent of the minor to appear at the time and place set for the hearing, and directing any person having custody or control of the minor concerning whom the petition has been filed to bring the minor with him or her. The notice shall in addition state that a parent, guardian, or foster parent may be required to participate in a counseling or education program with the minor concerning whom the petition has been filed. The notice shall explain the provisions of Section 170.6 of the Code of Civil Procedure. Personal service shall be made at least 24 hours before the time stated for the appearance.

(Added March 7, 2000, by initiative Proposition 21, Sec. 29.)



793

(a) If it appears to the prosecuting attorney, the court, or the probation department that the minor is not performing satisfactorily in the assigned program or is not complying with the terms of the minor s probation, or that the minor is not benefiting from education, treatment, or rehabilitation, the court shall lift the deferred entry of judgment and schedule a dispositional hearing. If after accepting deferred entry of judgment and during the period in which deferred entry of judgment was granted, the minor is convicted of, or declared to be a person described in Section 602 for the commission of, any felony offense or of any two misdemeanor offenses committed on separate occasions, the judge shall enter judgment and schedule a dispositional hearing. If the minor is convicted of, or found to be a person described in Section 602, because of the commission of one misdemeanor offense, or multiple misdemeanor offenses committed during a single occasion, the court may enter judgment and schedule a dispositional hearing.

(b) If the judgment previously deferred is imposed and a dispositional hearing scheduled pursuant to subdivision (a), the juvenile court shall report the complete criminal history of the minor to the Department of Justice, pursuant to Section 602.5.

(c) If the minor has performed satisfactorily during the period in which deferred entry of judgment was granted, at the end of that period the charge or charges in the wardship petition shall be dismissed and the arrest upon which the judgment was deferred shall be deemed never to have occurred and any records in the possession of the juvenile court shall be sealed, except that the prosecuting attorney and the probation department of any county shall have access to these records after they are sealed for the limited purpose of determining whether a minor is eligible for deferred entry of judgment pursuant to Section 790.

(Added March 7, 2000, by initiative Proposition 21, Sec. 29.)



794

When a minor is permitted to participate in a deferred entry of judgment procedure, the judge shall impose, as a condition of probation, the requirement that the minor be subject to warrantless searches of his or her person, residence, or property under his or her control, upon the request of a probation officer or peace officer. The court shall also consider whether imposing random drug or alcohol testing, or both, including urinalysis, would be an appropriate condition of probation. The judge shall also, when appropriate, require the minor to periodically establish compliance with curfew and school attendance requirements. The court may, in consultation with the probation department, impose any other term of probation authorized by this code that the judge believes would assist in the education, treatment, and rehabilitation of the minor and the prevention of criminal activity. The minor may also be required to pay restitution to the victim or victims pursuant to the provisions of this code.

(Added March 7, 2000, by initiative Proposition 21, Sec. 29.)



795

The county probation officer or a person designated by the county probation officer shall serve in each county as the program administrator for juveniles granted deferred entry of judgment and shall be responsible for developing, supervising, and monitoring treatment programs and otherwise overseeing the placement and supervision of minors granted probation pursuant to the provisions of this chapter.

(Added March 7, 2000, by initiative Proposition 21, Sec. 29.)






ARTICLE 21. Wards—Appeals

800

(a) A judgment in a proceeding under Section 601 or 602 may be appealed from, by the minor, in the same manner as any final judgment, and any subsequent order may be appealed from, by the minor, as from an order after judgment. Pending appeal of the order or judgment, the granting or refusal to order release shall rest in the discretion of the juvenile court. The appeal shall have precedence over all other cases in the court to which the appeal is taken.

A ruling on a motion to suppress pursuant to Section 700.1 shall be reviewed on appeal even if the judgment is predicated upon an admission of the allegations of the petition.

A judgment or subsequent order entered by a referee shall become appealable whenever proceedings pursuant to Section 252, 253, or 254 have become completed or, if proceedings pursuant to Section 252, 253, or 254 are not initiated, when the time for initiating the proceedings has expired.

(b) An appeal may be taken by the people from any of the following:

(1) A ruling on a motion to suppress pursuant to Section 700.1 even if the judgment is a dismissal of the petition or any count or counts of the petition. However, no appeal by the people shall lie as to any count which, if the people are successful, will be the basis for further proceedings subjecting any person to double jeopardy.

(2) An order made after judgment entered pursuant to Section 777 or 785.

(3) An order modifying the jurisdictional finding by reducing the degree of the offense or modifying the offense to a lesser offense.

(4) An order or judgment dismissing or otherwise terminating the action before the minor has been placed in jeopardy, or where the minor has waived jeopardy. If, pursuant to this paragraph, the people prosecute an appeal of the decision or any review of that decision, it shall be binding upon the people and they shall be prohibited from refiling the case which was appealed.

(5) The imposition of an unlawful order at a dispositional hearing, whether or not the court suspends the execution of the disposition.

(c) Nothing contained in this section shall be construed to authorize an appeal from an order granting probation. Instead, the people may seek appellate review of any grant of probation, whether or not the court imposes disposition, by means of a petition for a writ of mandate or prohibition which is filed within 60 days after probation is granted. The review of any grant of probation shall include review of any order underlying the grant of probation.

(d) An appellant unable to afford counsel, shall be provided a free copy of the transcript in any appeal.

(e) The record shall be prepared and transmitted immediately after filing of the notice of appeal, without advance payment of fees. If the appellant is able to afford counsel, the county may seek reimbursement for the cost of the transcripts under subdivision (c) of Section 68511.3 of the Government Code as though the appellant had been granted permission to proceed in forma pauperis.

(f) All appeals shall be initiated by the filing of notice of appeal in conformity with the requirements of Section 1240.1 of the Penal Code.

(Amended by Stats. 1994, Ch. 448, Sec. 7. Effective January 1, 1995.)






ARTICLE 22. Wards and Dependent Children—Records

825

The order and findings of the superior court in each case under the provisions of this chapter shall be entered in a suitable book or other form of written record which shall be kept for that purpose and known as the juvenile court record.

(Repealed and added by Stats. 1961, Ch. 1616.)



826

(a) After five years from the date on which the jurisdiction of the juvenile court over a minor is terminated, the probation officer may destroy all records and papers in the proceedings concerning the minor.

The juvenile court record, which includes all records and papers, any minute book entries, dockets and judgment dockets, shall be destroyed by order of the court as follows: when the person who is the subject of the record reaches the age of 28 years, if the person was alleged or adjudged to be a person described by Section 300, when the person who is the subject of the record reaches the age of 21 years, if the person was alleged or adjudged to be a person described by Section 601, or when the person reaches the age of 38 years if the person was alleged or adjudged to be a person described by Section 602, unless for good cause the court determines that the juvenile record shall be retained, or unless the juvenile court record is released to the person who is the subject of the record pursuant to this section. However, a juvenile court record which is not permitted to be sealed pursuant to subdivision (f) of Section 781 shall not be destroyed pursuant to this section.

Any person who is the subject of a juvenile court record may by written notice request the juvenile court to release the court record to his or her custody. Wherever possible, the written notice shall include the person s full name, the person s date of birth, and the juvenile court case number. Any juvenile court receiving the written notice shall release the court record to the person who is the subject of the record five years after the jurisdiction of the juvenile court over the person has terminated, if the person was alleged or adjudged to be a person described by Section 300, or when the person reaches the age of 21 years, if the person was alleged or adjudged to be a person described by Section 601, unless for good cause the court determines that the record shall be retained. Exhibits shall be destroyed as provided under Section 1417 of the Penal Code. For the purpose of this section destroy means destroy or dispose of for the purpose of destruction. The proceedings in any case in which the juvenile court record is destroyed or released to the person who is the subject of the record pursuant to this section shall be deemed never to have occurred, and the person may reply accordingly to any inquiry about the events in the case.

(b) If an individual whose juvenile court record has been destroyed or released under subdivision (a) discovers that any other agency still retains a record, the individual may file a petition with the court requesting that the records be destroyed. The petition will include the name of the agency and the type of record to be destroyed. The court shall order that such records also be destroyed unless for good cause the court determines to the contrary. The court shall send a copy of the order to each agency and each agency shall destroy records in its custody as directed by the order, and shall advise the court of its compliance. The court shall then destroy the copy of the petition, the order, and the notice of compliance from each agency. Thereafter, the proceedings in such case shall be deemed never to have occurred.

(c) Juvenile court records in juvenile traffic matters, which include all records and papers, any minute book entries, dockets and judgment dockets, may be destroyed after five years from the date on which the jurisdiction of the juvenile court over a minor is terminated, or when the minor reaches the age of 21 years, if the person was alleged or adjudged to be a person described by Section 601. Prior to such destruction the original record may be microfilmed or photocopied. Every such reproduction shall be deemed and considered an original; and a transcript, exemplification or certified copy of any such reproduction shall be deemed and considered a transcript, exemplification or certified copy, as the case may be, of the original.

(Amended by Stats. 2011, Ch. 459, Sec. 23. Effective October 4, 2011.)



826.5

(a) Notwithstanding the provisions of Section 826, at any time before a person reaches the age when his or her records are required to be destroyed, the judge or clerk of the juvenile court or the probation officer may destroy all records and papers, the juvenile court record, any minute book entries, dockets, and judgment dockets in the proceedings concerning the person as a minor if the records and papers, juvenile court record, any minute book entries, dockets, and judgment dockets are microfilmed or photocopied prior to destruction. Exhibits shall be destroyed as provided under Sections 1418, 1418.5, and 1419 of the Penal Code.

(b) Every reproduction shall be deemed and considered an original. A transcript, exemplification, or certified copy of any reproduction shall be deemed and considered a transcript, exemplification, or certified copy, as the case may be, of the original.

(Amended by Stats. 1981, Ch. 488, Sec. 3.)



826.6

(a) Any minor who is the subject of a petition that has been filed in juvenile court to adjudge the minor a dependent child or a ward of the court shall be given written notice by the clerk of the court upon disposition of the petition or the termination of jurisdiction of the juvenile court of all of the following:

(1) The statutory right of any person who has been the subject of juvenile court proceedings to petition for sealing of the case records.

(2) The statutory provisions regarding the destruction of juvenile court records and records of juvenile court proceedings retained by state or local agencies.

(3) The statutory right of any person who has been the subject of juvenile court proceedings to have his or her juvenile court record released to him or her in lieu of its destruction.

(b) In any juvenile case where a local welfare department, probation department, or district attorney is responsible for notifying the minor of the dismissal, release, or termination of the case, the agency shall provide written notice to the minor of the information specified in subdivision (a) upon the dismissal, release, or termination of the case.

(c) A written form providing the information described in this section shall be prepared by the clerk of the court and shall be made available to juvenile court clerks, probation departments, welfare departments, and district attorneys.

(Amended by Stats. 1981, Ch. 488, Sec. 4.)



826.7

Juvenile case files that pertain to a child who died as the result of abuse or neglect shall be released by the custodian of records of the county welfare department or agency to the public pursuant to Section 10850.4 or an order issued pursuant to paragraph (2) of subdivision (a) of Section 827.

(Added by Stats. 2007, Ch. 468, Sec. 2. Effective January 1, 2008.)



827

(a) (1) Except as provided in Section 828, a case file may be inspected only by the following:

(A) Court personnel.

(B) The district attorney, a city attorney, or city prosecutor authorized to prosecute criminal or juvenile cases under state law.

(C) The minor who is the subject of the proceeding.

(D) The minor s parents or guardian.

(E) The attorneys for the parties, judges, referees, other hearing officers, probation officers, and law enforcement officers who are actively participating in criminal or juvenile proceedings involving the minor.

(F) The county counsel, city attorney, or any other attorney representing the petitioning agency in a dependency action.

(G) The superintendent or designee of the school district where the minor is enrolled or attending school.

(H) Members of the child protective agencies as defined in Section 11165.9 of the Penal Code.

(I) The State Department of Social Services, to carry out its duties pursuant to Division 9 (commencing with Section 10000), and Part 5 (commencing with Section 7900) of Division 12, of the Family Code to oversee and monitor county child welfare agencies, children in foster care or receiving foster care assistance, and out-of-state placements, Section 10850.4, and paragraph (2).

(J) Authorized legal staff or special investigators who are peace officers who are employed by, or who are authorized representatives of, the State Department of Social Services, as necessary to the performance of their duties to inspect, license, and investigate community care facilities, and to ensure that the standards of care and services provided in those facilities are adequate and appropriate and to ascertain compliance with the rules and regulations to which the facilities are subject. The confidential information shall remain confidential except for purposes of inspection, licensing, or investigation pursuant to Chapter 3 (commencing with Section 1500) and Chapter 3.4 (commencing with Section 1596.70) of Division 2 of the Health and Safety Code, or a criminal, civil, or administrative proceeding in relation thereto. The confidential information may be used by the State Department of Social Services in a criminal, civil, or administrative proceeding. The confidential information shall be available only to the judge or hearing officer and to the parties to the case. Names that are confidential shall be listed in attachments separate to the general pleadings. The confidential information shall be sealed after the conclusion of the criminal, civil, or administrative hearings, and may not subsequently be released except in accordance with this subdivision. If the confidential information does not result in a criminal, civil, or administrative proceeding, it shall be sealed after the State Department of Social Services decides that no further action will be taken in the matter of suspected licensing violations. Except as otherwise provided in this subdivision, confidential information in the possession of the State Department of Social Services may not contain the name of the minor.

(K) Members of children s multidisciplinary teams, persons, or agencies providing treatment or supervision of the minor.

(L) A judge, commissioner, or other hearing officer assigned to a family law case with issues concerning custody or visitation, or both, involving the minor, and the following persons, if actively participating in the family law case: a family court mediator assigned to a case involving the minor pursuant to Article 1 (commencing with Section 3160) of Chapter 11 of Part 2 of Division 8 of the Family Code, a court-appointed evaluator or a person conducting a court-connected child custody evaluation, investigation, or assessment pursuant to Section 3111 or 3118 of the Family Code, and counsel appointed for the minor in the family law case pursuant to Section 3150 of the Family Code. Prior to allowing counsel appointed for the minor in the family law case to inspect the file, the court clerk may require counsel to provide a certified copy of the court order appointing him or her as the minor s counsel.

(M) A court-appointed investigator who is actively participating in a guardianship case involving a minor pursuant to Part 2 (commencing with Section 1500) of Division 4 of the Probate Code and acting within the scope of his or her duties in that case.

(N) A local child support agency for the purpose of establishing paternity and establishing and enforcing child support orders.

(O) Juvenile justice commissions as established under Section 225. The confidentiality provisions of Section 10850 shall apply to a juvenile justice commission and its members.

(P) Any other person who may be designated by court order of the judge of the juvenile court upon filing a petition.

(2) (A) Notwithstanding any other law and subject to subparagraph (A) of paragraph (3), juvenile case files, except those relating to matters within the jurisdiction of the court pursuant to Section 601 or 602, that pertain to a deceased child who was within the jurisdiction of the juvenile court pursuant to Section 300, shall be released to the public pursuant to an order by the juvenile court after a petition has been filed and interested parties have been afforded an opportunity to file an objection. Any information relating to another child or which could identify another child, except for information about the deceased, shall be redacted from the juvenile case file prior to release, unless a specific order is made by the juvenile court to the contrary. Except as provided in this paragraph, the presiding judge of the juvenile court may issue an order prohibiting or limiting access to the juvenile case file, or any portion thereof, of a deceased child only upon a showing by a preponderance of evidence that release of the juvenile case file or any portion thereof is detrimental to the safety, protection, or physical or emotional well-being of another child who is directly or indirectly connected to the juvenile case that is the subject of the petition.

(B) This paragraph represents a presumption in favor of the release of documents when a child is deceased unless the statutory reasons for confidentiality are shown to exist.

(C) If a child whose records are sought has died, and documents are sought pursuant to this paragraph, no weighing or balancing of the interests of those other than a child is permitted.

(D) A petition filed under this paragraph shall be served on interested parties by the petitioner, if the petitioner is in possession of their identity and address, and on the custodian of records. Upon receiving a petition, the custodian of records shall serve a copy of the request upon all interested parties that have not been served by the petitioner or on the interested parties served by the petitioner if the custodian of records possesses information, such as a more recent address, indicating that the service by the petitioner may have been ineffective.

(E) The custodian of records shall serve the petition within 10 calendar days of receipt. If any interested party, including the custodian of records, objects to the petition, the party shall file and serve the objection on the petitioning party no later than 15 calendar days of service of the petition.

(F) The petitioning party shall have 10 calendar days to file any reply. The juvenile court shall set the matter for hearing no more than 60 calendar days from the date the petition is served on the custodian of records. The court shall render its decision within 30 days of the hearing. The matter shall be decided solely upon the basis of the petition and supporting exhibits and declarations, if any, the objection and any supporting exhibits or declarations, if any, and the reply and any supporting declarations or exhibits thereto, and argument at hearing. The court may solely upon its own motion order the appearance of witnesses. If no objection is filed to the petition, the court shall review the petition and issue its decision within 10 calendar days of the final day for filing the objection. Any order of the court shall be immediately reviewable by petition to the appellate court for the issuance of an extraordinary writ.

(3) Access to juvenile case files pertaining to matters within the jurisdiction of the juvenile court pursuant to Section 300 shall be limited as follows:

(A) If a juvenile case file, or any portion thereof, is privileged or confidential pursuant to any other state law or federal law or regulation, the requirements of that state law or federal law or regulation prohibiting or limiting release of the juvenile case file or any portions thereof shall prevail. Unless a person is listed in subparagraphs (A) to (O), inclusive, of paragraph (1) and is entitled to access under the other state law or federal law or regulation without a court order, all those seeking access, pursuant to other authorization, to portions of, or information relating to the contents of, juvenile case files protected under another state law or federal law or regulation, shall petition the juvenile court. The juvenile court may only release the portion of, or information relating to the contents of, juvenile case files protected by another state law or federal law or regulation if disclosure is not detrimental to the safety, protection, or physical or emotional well-being of a child who is directly or indirectly connected to the juvenile case that is the subject of the petition. This paragraph shall not be construed to limit the ability of the juvenile court to carry out its duties in conducting juvenile court proceedings.

(B) Prior to the release of the juvenile case file or any portion thereof, the court shall afford due process, including a notice of and an opportunity to file an objection to the release of the record or report to all interested parties.

(4) A juvenile case file, any portion thereof, and information relating to the content of the juvenile case file, may not be disseminated by the receiving agencies to any persons or agencies, other than those persons or agencies authorized to receive documents pursuant to this section. Further, a juvenile case file, any portion thereof, and information relating to the content of the juvenile case file, may not be made as an attachment to any other documents without the prior approval of the presiding judge of the juvenile court, unless it is used in connection with and in the course of a criminal investigation or a proceeding brought to declare a person a dependent child or ward of the juvenile court.

(5) Individuals listed in subparagraphs (A), (B), (C), (D), (E), (F), (H), and (I) of paragraph (1) may also receive copies of the case file. In these circumstances, the requirements of paragraph (4) shall continue to apply to the information received.

(b) (1) While the Legislature reaffirms its belief that juvenile court records, in general, should be confidential, it is the intent of the Legislature in enacting this subdivision to provide for a limited exception to juvenile court record confidentiality to promote more effective communication among juvenile courts, family courts, law enforcement agencies, and schools to ensure the rehabilitation of juvenile criminal offenders as well as to lessen the potential for drug use, violence, other forms of delinquency, and child abuse.

(2) Notwithstanding subdivision (a), written notice that a minor enrolled in a public school, kindergarten to grade 12, inclusive, has been found by a court of competent jurisdiction to have committed any felony or any misdemeanor involving curfew, gambling, alcohol, drugs, tobacco products, carrying of weapons, a sex offense listed in Section 290 of the Penal Code, assault or battery, larceny, vandalism, or graffiti shall be provided by the court, within seven days, to the superintendent of the school district of attendance. Written notice shall include only the offense found to have been committed by the minor and the disposition of the minor s case. This notice shall be expeditiously transmitted by the district superintendent to the principal at the school of attendance. The principal shall expeditiously disseminate the information to those counselors directly supervising or reporting on the behavior or progress of the minor. In addition, the principal shall disseminate the information to any teacher or administrator directly supervising or reporting on the behavior or progress of the minor whom the principal believes needs the information to work with the pupil in an appropriate fashion, to avoid being needlessly vulnerable or to protect other persons from needless vulnerability.

Any information received by a teacher, counselor, or administrator under this subdivision shall be received in confidence for the limited purpose of rehabilitating the minor and protecting students and staff, and shall not be further disseminated by the teacher, counselor, or administrator, except insofar as communication with the juvenile, his or her parents or guardians, law enforcement personnel, and the juvenile s probation officer is necessary to effectuate the juvenile s rehabilitation or to protect students and staff.

An intentional violation of the confidentiality provisions of this paragraph is a misdemeanor punishable by a fine not to exceed five hundred dollars ($500).

(3) If a minor is removed from public school as a result of the court s finding described in subdivision (b), the superintendent shall maintain the information in a confidential file and shall defer transmittal of the information received from the court until the minor is returned to public school. If the minor is returned to a school district other than the one from which the minor came, the parole or probation officer having jurisdiction over the minor shall so notify the superintendent of the last district of attendance, who shall transmit the notice received from the court to the superintendent of the new district of attendance.

(c) Each probation report filed with the court concerning a minor whose record is subject to dissemination pursuant to subdivision (b) shall include on the face sheet the school at which the minor is currently enrolled. The county superintendent shall provide the court with a listing of all of the schools within each school district, within the county, along with the name and mailing address of each district superintendent.

(d) Each notice sent by the court pursuant to subdivision (b) shall be stamped with the instruction: Unlawful Dissemination Of This Information Is A Misdemeanor. Any information received from the court shall be kept in a separate confidential file at the school of attendance and shall be transferred to the minor s subsequent schools of attendance and maintained until the minor graduates from high school, is released from juvenile court jurisdiction, or reaches the age of 18 years, whichever occurs first. After that time the confidential record shall be destroyed. At any time after the date by which a record required to be destroyed by this section should have been destroyed, the minor or his or her parent or guardian shall have the right to make a written request to the principal of the school that the minor s school records be reviewed to ensure that the record has been destroyed. Upon completion of any requested review and no later than 30 days after the request for the review was received, the principal or his or her designee shall respond in writing to the written request and either shall confirm that the record has been destroyed or, if the record has not been destroyed, shall explain why destruction has not yet occurred.

Except as provided in paragraph (2) of subdivision (b), no liability shall attach to any person who transmits or fails to transmit any notice or information required under subdivision (b).

(e) For purposes of this section, a juvenile case file means a petition filed in any juvenile court proceeding, reports of the probation officer, and all other documents filed in that case or made available to the probation officer in making his or her report, or to the judge, referee, or other hearing officer, and thereafter retained by the probation officer, judge, referee, or other hearing officer.

(Amended by Stats. 2007, Ch. 468, Sec. 3. Effective January 1, 2008.)



827.1

(a) Notwithstanding any other provision of law, a city, county, or city and county may establish a computerized data base system within that city, county, or city and county that permits the probation department, law enforcement agencies, and school districts to access probation department, law enforcement, school district, and juvenile court information and records which are nonprivileged and where release is authorized under state or federal law or regulation, regarding minors under the jurisdiction of the juvenile court pursuant to Section 602 or for whom a program of supervision has been undertaken where a petition could otherwise be filed pursuant to Section 602.

(b) Each city, county, or city and county permitting computer access to these agencies shall develop security procedures by which unauthorized personnel cannot access data contained in the system as well as procedures or devices to secure data from unauthorized access or disclosure. The right of access granted shall not include the right to add, delete, or alter data without the written permission of the agency holding the data.

(Added by Stats. 1996, Ch. 343, Sec. 2. Effective January 1, 1997.)



827.10

(a) Notwithstanding Section 827, the child welfare agency is authorized to permit its files and records relating to a minor, who is the subject of either a family law or a probate guardianship case involving custody or visitation issues, or both, to be inspected by, and to provide copies to, the following persons, if these persons are actively participating in the family law or probate case:

(1) The judge, commissioner, or other hearing officer assigned to the family law or probate case.

(2) The parent or guardian of the minor.

(3) An attorney for a party to the family law or probate case.

(4) A family court mediator assigned to a case involving the minor pursuant to Article 1 (commencing with Section 3160) of Chapter 11 of Part 2 of Division 8 of the Family Code.

(5) A court-appointed investigator, evaluator, or a person conducting a court-connected child custody evaluation, investigation, or assessment pursuant to Section 3111 or 3118 of the Family Code or Part 2 (commencing with Section 1500) of Division 4 of the Probate Code.

(6) Counsel appointed for the minor in the family law case pursuant to Section 3150 of the Family Code. Prior to allowing counsel appointed for the minor in the family law case to inspect the file, the court clerk may require counsel to provide a certified copy of the court order appointing him or her as the counsel for the minor.

(b) If the child welfare agency files or records, or any portions thereof, are privileged or confidential pursuant to any other state law, except Section 827, or federal law or regulation, the requirements of that state law or federal law or regulation prohibiting or limiting release of the child welfare agency files or records, or any portions thereof, shall prevail.

(c) A social worker may testify in any family or probate proceeding with regard to any information that may be disclosed under this section.

(d) Any records or information obtained pursuant to this section, including the testimony of a social worker, shall be maintained solely in the confidential portion of the family law or probate file.

(Added by Stats. 2010, Ch. 352, Sec. 21. Effective January 1, 2011.)



827.2

(a) Notwithstanding Section 827 or any other provision of law, written notice that a minor has been found by a court of competent jurisdiction to have committed any felony pursuant to Section 602 shall be provided by the court within seven days to the sheriff of the county in which the offense was committed and to the sheriff of the county in which the minor resides. Written notice shall include only that information regarding the felony offense found to have been committed by the minor and the disposition of the minor s case. If at any time thereafter the court modifies the disposition of the minor s case, it shall also notify the sheriff as provided above. The sheriff may disseminate the information to other law enforcement personnel upon request, provided that he or she reasonably believes that the release of this information is generally relevant to the prevention or control of juvenile crime.

(b) Any information received pursuant to this section shall be received in confidence for the limited law enforcement purpose for which it was provided and shall not be further disseminated except as provided in this section. An intentional violation of the confidentiality provisions of this section is a misdemeanor punishable by a fine not to exceed five hundred dollars ($500).

(c) Notwithstanding subdivision (a) or (b), a law enforcement agency may disclose to the public or to any interested person the information received pursuant to subdivision (a) regarding a minor 14 years of age or older who was found by the court to have committed any felony enumerated in subdivision (b) of Section 707. The law enforcement agency shall not release this information if the court for good cause, with a written statement of reasons, so orders.

(Added March 7, 2000, by initiative Proposition 21, Sec. 30.)



827.5

Notwithstanding any other provision of law except Sections 389 and 781 of this code and Section 1203.45 of the Penal Code, a law enforcement agency may disclose the name of any minor 14 years of age or older taken into custody for the commission of any serious felony, as defined in subdivision (c) of Section 1192.7 of the Penal Code, and the offenses allegedly committed, upon the request of interested persons, following the minor s arrest for that offense.

(Amended March 7, 2000, by initiative Proposition 21, Sec. 31.)



827.6

A law enforcement agency may release the name, description, and the alleged offense of any minor alleged to have committed a violent offense, as defined in subdivision (c) of Section 667.5 of the Penal Code, and against whom an arrest warrant is outstanding, if the release of this information would assist in the apprehension of the minor or the protection of public safety. Neither the agency nor the city, county, or city and county in which the agency is located shall be liable for civil damages resulting from release of this information.

(Amended March 7, 2000, by initiative Proposition 21, Sec. 32.)



827.7

(a) Notwithstanding Section 827 or any other provision of law, written notice that a minor has been found by a court of competent jurisdiction to have committed any felony pursuant to Section 602 shall be provided by the court within seven days to the sheriff of the county in which the offense was committed and to the sheriff of the county in which the minor resides. Written notice shall include only that information regarding the felony offense found to have been committed by the minor and the disposition of the minor s case. If at any time thereafter the court modifies the disposition of the minor s case, it shall also notify the sheriff as provided above. The sheriff may disseminate the information to other law enforcement personnel upon request, provided that he or she reasonably believes that the release of this information is generally relevant to the prevention or control of juvenile crime.

Any information received pursuant to this section shall be received in confidence for the limited law enforcement purpose for which it was provided and shall not be further disseminated except as provided in this section. An intentional violation of the confidentiality provisions of this section is a misdemeanor punishable by a fine not to exceed five hundred dollars ($500).

(b) In the written notice provided pursuant to this section, a court may authorize a sheriff who receives information under this section to disclose this information where the release of the information is imperative for the protection of the public and the offense is a violent felony, as defined in subdivision (c) of Section 667.5 of the Penal Code.

(Added by renumbering Section 827.1 (as added by Stats. 1996, Ch. 422) by Stats. 1999, Ch. 996, Sec. 23. Effective January 1, 2000.)



827.9

(a) It is the intent of the Legislature to reaffirm its belief that records or information gathered by law enforcement agencies relating to the taking of a minor into custody, temporary custody, or detention (juvenile police records) should be confidential. Confidentiality is necessary to protect those persons from being denied various opportunities, to further the rehabilitative efforts of the juvenile justice system, and to prevent the lifelong stigma that results from having a juvenile police record. Although these records generally should remain confidential, the Legislature recognizes that certain circumstances require the release of juvenile police records to specified persons and entities. The purpose of this section is to clarify the persons and entities entitled to receive a complete copy of a juvenile police record, to specify the persons or entities entitled to receive copies of juvenile police records with certain identifying information about other minors removed from the record, and to provide procedures for others to request a copy of a juvenile police record. This section does not govern the release of police records involving a minor who is the witness to or victim of a crime who is protected by other laws including, but not limited to, Section 841.5 of the Penal Code, Section 11167 et seq. of the Penal Code, and Section 6254 of the Government Code.

(b) Except as provided in Sections 389 and 781 of this code or Section 1203.45 of the Penal Code, a law enforcement agency shall release, upon request, a complete copy of a juvenile police record, as defined in subdivision (m), without notice or consent from the person who is the subject of the juvenile police record to the following persons or entities:

(1) Other law enforcement agencies including the office of the Attorney General of California, any district attorney, the Department of Corrections and Rehabilitation, including the Division of Juvenile Justice, and any peace officer as specified in subdivision (a) of Section 830.1 of the Penal Code.

(2) School district police.

(3) Child protective agencies as defined in Section 11165.9 of the Penal Code.

(4) The attorney representing the juvenile who is the subject of the juvenile police record in a criminal or juvenile proceeding.

(5) The Department of Motor Vehicles.

(c) Except as provided in Sections 389 and 781 of this code or Section 1203.45 of the Penal Code, law enforcement agencies shall release, upon request, a copy of a juvenile police record to the following persons and entities only if identifying information pertaining to any other juvenile, within the meaning of subdivision (n), has been removed from the record:

(1) The person who is the subject of the juvenile police record.

(2) The parents or guardian of a minor who is the subject of the juvenile police record.

(3) An attorney for a parent or guardian of a minor who is the subject of the juvenile police record.

(d) (1) (A) If a person or entity listed in subdivision (c) seeks to obtain a complete copy of a juvenile police record that contains identifying information concerning the taking into custody or detention of any other juvenile, within the meaning of subdivision (n), who is not a dependent child or a ward of the juvenile court, that person or entity shall submit a completed Petition to Obtain Report of Law Enforcement Agency, as developed pursuant to subdivision (i), to the appropriate law enforcement agency. The law enforcement agency shall send a notice to the following persons that a Petition to Obtain Report of Law Enforcement Agency has been submitted to the agency:

(i) The juvenile about whom information is sought.

(ii) The parents or guardian of any minor described in subparagraph (i). The law enforcement agency shall make reasonable efforts to obtain the address of the parents or guardian.

(B) For purposes of responding to a request submitted pursuant to this subdivision, a law enforcement agency may check the Juvenile Automated Index or may contact the juvenile court to determine whether a person is a dependent child or a ward of the juvenile court and whether parental rights have been terminated or the juvenile has been emancipated.

(C) The notice sent pursuant to this subdivision shall include the following information:

(i) The identity of the person or entity requesting a copy of the juvenile police record.

(ii) A copy of the completed Petition to Obtain Report of Law Enforcement Agency.

(iii) The time period for submitting an objection to the law enforcement agency, which shall be 20 days if notice is provided by mail or confirmed fax, or 15 days if notice is provided by personal service.

(iv) The means to submit an objection.

A law enforcement agency shall issue notice pursuant to this section within 20 days of the request. If no objections are filed, the law enforcement agency shall release the juvenile police record within 15 days of the expiration of the objection period.

(D) If any objections to the disclosure of the other juvenile s information are submitted to the law enforcement agency, the law enforcement agency shall send the completed Petition to Obtain Report of Law Enforcement Agency, the objections, and a copy of the requested juvenile police record to the presiding judge of the juvenile court or, in counties with no presiding judge of the juvenile court, the judge of the juvenile court or his or her designee, to obtain authorization from the court to release a complete copy of the juvenile police record.

(2) If a person or entity listed in subdivision (c) seeks to obtain a complete copy of a juvenile police record that contains identifying information concerning the taking into custody or detention of any other juvenile, within the meaning of subdivision (n), who is a dependent child or a ward of the juvenile court, that person or entity shall submit a Petition to Obtain Report of Law Enforcement Agency, as developed pursuant to subdivision (i), to the appropriate law enforcement agency. The law enforcement agency shall send that Petition to Obtain Report of Law Enforcement Agency and a completed petition for authorization to release the information to that person or entity along with a complete copy of the requested juvenile police record to the presiding judge of the juvenile court, or, in counties with no presiding judge of the juvenile court, the judge of the juvenile court or his or her designees. The juvenile court shall provide notice of the petition for authorization to the following persons:

(A) If the person who would be identified if the information is released is a minor who is a dependent child of the juvenile court, notice of the petition shall be provided to the following persons:

(i) The minor.

(ii) The attorney of record for the minor.

(iii) The parents or guardian of the minor, unless parental rights have been terminated.

(iv) The child protective agency responsible for the minor.

(v) The attorney representing the child protective agency responsible for the minor.

(B) If the person who would be identified if the information is released is a ward of the juvenile court, notice of the petition shall be provided to the following:

(i) The ward.

(ii) The attorney of record for the ward.

(iii) The parents or guardian of the ward if the ward is under 18 years of age, unless parental rights have been terminated.

(iv) The district attorney.

(v) The probation department.

(e) Except as otherwise provided in this section or in Sections 389 and 781 of this code or Section 1203.45 of the Penal Code, law enforcement agencies shall release copies of juvenile police records to any other person designated by court order upon the filing of a Petition to Obtain Report of Law Enforcement Agency with the juvenile court. The petition shall be filed with the presiding judge of the juvenile court, or, in counties with no presiding judge of the juvenile court, the judge of the juvenile court or his or her designee, in the county where the juvenile police record is maintained.

(f) (1) After considering the petition and any objections submitted to the juvenile court pursuant to paragraph (1) or (2) of subdivision (d), the court shall determine whether the law enforcement agency may release a complete copy of the juvenile police record to the person or entity that submitted the request.

(2) In determining whether to authorize the release of a juvenile police record, the court shall balance the interests of the juvenile who is the subject of the record, the petitioner, and the public. The juvenile court may issue orders prohibiting or limiting the release of information contained in the juvenile police record. The court may also deny the existence of a juvenile police record where the record is properly sealed or the juvenile who is the subject of the record has properly denied its existence.

(3) Prior to authorizing the release of any juvenile police record, the juvenile court shall ensure that notice and an opportunity to file an objection to the release of the record has been provided to the juvenile who is the subject of the record or who would be identified if the information is released, that person s parents or guardian if he or she is under 18 years of age, and any additional person or entity described in subdivision (d), as applicable. The period for filing an objection shall be 20 days from the date notice is given if notice is provided by mail or confirmed fax and 15 days from the date notice is given if notice is provided by personal service. If review of the petition is urgent, the petitioner may file a motion with the presiding judge of the juvenile court showing good cause why the objection period should be shortened. The court shall issue a ruling on the completed petition within 15 days of the expiration of the objection period.

(g) Any out-of-state entity comparable to the California entities listed in paragraphs (1) to (5), inclusive, of subdivision (b) shall file a petition with the presiding judge of the juvenile court in the county where the juvenile police record is maintained in order to receive a copy of a juvenile police record. A petition from that entity may be granted on an ex parte basis.

(h) Nothing in this section shall require the release of confidential victim or witness information protected by other laws including, but not limited to, Section 841.5 of the Penal Code, Section 11167 et seq. of the Penal Code, and Section 6254 of the Government Code.

(i) The Judicial Council, in consultation with the California Law Enforcement Association of Record Supervisors (CLEARS), shall develop forms for distribution by law enforcement agencies to the public to implement this section. Those forms shall include, but are not limited to, the Petition to Obtain Report of Law Enforcement Agency. The material for the public shall include information about the persons who are entitled to a copy of the juvenile police record and the specific procedures for requesting a copy of the record if a petition is necessary. The Judicial Council shall provide law enforcement agencies with suggested forms for compliance with the notice provisions set forth in subdivision (d).

(j) Any information received pursuant to subdivisions (a) to (e), inclusive, and (g) of this section shall be received in confidence for the limited purpose for which it was provided and shall not be further disseminated. An intentional violation of the confidentiality provisions of this section is a misdemeanor, punishable by a fine not to exceed five hundred dollars ($500).

(k) A court shall consider any information relating to the taking of a minor into custody, if the information is not contained in a record which has been sealed, for purposes of determining whether an adjudication of the commission of a crime as a minor warrants a finding that there are circumstances in aggravation pursuant to Section 1170 of the Penal Code or to deny probation.

(l) When a law enforcement agency has been notified pursuant to Section 1155 that a minor has escaped from a secure detention facility, the law enforcement agency shall release the name of, and any descriptive information about, the minor to a person who specifically requests this information. The law enforcement agency may release the information on the minor without a request to do so if it finds that release of the information would be necessary to assist in recapturing the minor or that it would be necessary to protect the public from substantial physical harm.

(m) For purposes of this section, a juvenile police record refers to records or information relating to the taking of a minor into custody, temporary custody, or detention.

(n) For purposes of this section, with respect to a juvenile police record, any other juvenile refers to additional minors who were taken into custody or temporary custody, or detained and who also could be considered a subject of the juvenile police record.

(o) An evaluation of the efficacy of the procedures for the release of police records containing information about minors as described in this section shall be conducted by the juvenile court and law enforcement in Los Angeles County and the results of that evaluation shall be reported to the Legislature on or before December 31, 2006.

(p) This section shall only apply to Los Angeles County.

(Amended by Stats. 2009, Ch. 35, Sec. 31. Effective January 1, 2010.)



828

(a) Except as provided in Sections 389, 781, and 827.9 of this code or Section 1203.45 of the Penal Code, any information gathered by a law enforcement agency, including the Department of Justice, relating to the taking of a minor into custody may be disclosed to another law enforcement agency, including a school district police or security department, or to any person or agency which has a legitimate need for the information for purposes of official disposition of a case. When the disposition of a taking into custody is available, it shall be included with any information disclosed.

A court shall consider any information relating to the taking of a minor into custody, if the information is not contained in a record which has been sealed, for purposes of determining whether adjudications of commission of crimes as a juvenile warrant a finding that there are circumstances in aggravation pursuant to Section 1170 of the Penal Code or to deny probation.

(b) When a law enforcement agency has been notified pursuant to Section 1155 that a minor has escaped from a secure detention facility, the law enforcement agency shall release the name of, and any descriptive information about, the minor to a person who specifically requests this information. The law enforcement agency may release the information on the minor without a request to do so if it finds that release of the information would be necessary to assist in recapturing the minor or that it would be necessary to protect the public from substantial physical harm.

(Amended by Stats. 2003, Ch. 124, Sec. 4. Effective January 1, 2004.)



828.1

(a) While the Legislature reaffirms its belief that juvenile criminal records, in general, should be confidential, it is the intent of the Legislature in enacting this section to provide for a limited exception to that confidentiality in cases involving serious acts of violence. Further, it is the intent of the Legislature that even in these selected cases the dissemination of juvenile criminal records be as limited as possible, consistent with the need to work with a student in an appropriate fashion, and the need to protect potentially vulnerable school staff and other students over whom the school staff exercises direct supervision and responsibility.

(b) Notwithstanding subdivision (a) of Section 828, a school district police or security department may provide written notice to the superintendent of the school district that a minor enrolled in a public school maintained by that school district, in kindergarten or any of grades 1 to 12, inclusive, has been found by a court of competent jurisdiction to have illegally used, sold, or possessed a controlled substance as defined in Section 11007 of the Health and Safety Code or to have committed any crime listed in paragraphs (1) to (15), inclusive, or paragraphs (17) to (19), inclusive, or paragraphs (25) to (28), inclusive, of subdivision (b) of, or in paragraph (2) of subdivision (d) of, or subdivision (e) of, Section 707. The information may be expeditiously transmitted to any teacher, counselor, or administrator with direct supervisorial or disciplinary responsibility over the minor, who the superintendent or his or her designee, after consultation with the principal at the school of attendance, believes needs this information to work with the student in an appropriate fashion, to avoid being needlessly vulnerable or to protect other persons from needless vulnerability.

(c) Any information received by a teacher, counselor, or administrator pursuant to this section shall be received in confidence for the limited purpose for which it was provided and shall not be further disseminated by the teacher, counselor, or administrator. An intentional violation of the confidentiality provisions of this section is a misdemeanor, punishable by a fine not to exceed five hundred dollars ($500).

(Amended by Stats. 1998, Ch. 925, Sec. 8. Effective January 1, 1999.)



828.3

Notwithstanding any other provision of law, information relating to the taking of a minor into custody on the basis that he or she has committed a crime against the property, students, or personnel of a school district or a finding by the juvenile court that the minor has committed such a crime may be exchanged between law enforcement personnel, the school district superintendent, and the principal of a public school in which the minor is enrolled as a student if the offense was against the property, students, or personnel of that school.

(Added by Stats. 1994, Ch. 215, Sec. 1. Effective January 1, 1995.)



829

Notwithstanding any other provision of law, the Board of Prison Terms, in order to evaluate the suitability for release of a person before the board, shall be entitled to review juvenile court records which have not been sealed, concerning the person before the board, if those records relate to a case in which the person was found to have committed an offense which brought the person within the jurisdiction of the juvenile court pursuant to Section 602.

(Added by Stats. 1983, Ch. 241, Sec. 1.)



830

(a) Notwithstanding any other provision of law, members of a multidisciplinary personnel team engaged in the prevention, identification, management, or treatment of child abuse or neglect may disclose and exchange information and writings to and with one another relating to any incidents of child abuse that may also be a part of a juvenile court record or otherwise designated as confidential under state law if the member of the team having that information or writing reasonably believes it is generally relevant to the prevention, identification, management, or treatment of child abuse, or the provision of child welfare services. All discussions relative to the disclosure or exchange of any such information or writings during team meetings are confidential unless disclosure is required by law. Notwithstanding any other provision of law, testimony concerning any such discussion is not admissible in any criminal, civil, or juvenile court proceeding.

(b) As used in this section:

(1) Child abuse has the same meaning as defined in Section 18951.

(2) Multidisciplinary personnel means a team as specified in Section 18951.

(3) Child welfare services means those services that are directed at preventing child abuse or neglect.

(Amended by Stats. 2010, Ch. 551, Sec. 1. Effective September 29, 2010.)



830.1

Notwithstanding any other provision of law, members of a juvenile justice multidisciplinary team engaged in the prevention, identification, and control of crime, including, but not limited to, criminal street gang activity, may disclose and exchange nonprivileged information and writings to and with one another relating to any incidents of juvenile crime, including criminal street gang activity, that may also be part of a juvenile court record or otherwise designated as confidential under state law if the member of the team having that information or writing reasonably believes it is generally relevant to the prevention, identification, or control of juvenile crime or criminal street gang activity. Every member of a juvenile justice multidisciplinary team who receives such information or writings shall be under the same privacy and confidentiality obligations and subject to the same penalties for violating those obligations as the person disclosing or providing the information or writings. The information obtained shall be maintained in a manner which ensures the protection of confidentiality.

As used in this section, nonprivileged information means any information not subject to a privilege pursuant to Division 8 (commencing with Section 900) of the Evidence Code.

As used in this section, criminal street gang has the same meaning as defined in Section 186.22 of the Penal Code.

As used in this section, multidisciplinary team means any team of three or more persons, the members of which are trained in the prevention, identification, and control of juvenile crime, including, but not limited to, criminal street gang activity, and are qualified to provide a broad range of services related to the problems posed by juvenile crime and criminal street gangs. The team may include, but is not limited to:

(a) Police officers or other law enforcement agents.

(b) Prosecutors.

(c) Probation officers.

(d) School district personnel with experience or training in juvenile crime or criminal street gang control.

(e) Counseling personnel with experience or training in juvenile crime or criminal street gang control.

(f) State, county, city, or special district recreation specialists with experience or training in juvenile crime or criminal street gang control.

(Added by Stats. 1994, 1st Ex. Sess., Ch. 24, Sec. 1. Effective November 30, 1994.)






ARTICLE 22.5. Home Supervision

840

There shall be in each county probation department a program of home supervision to which minors described by Section 628.1 shall be referred. Home supervision is a program in which persons who would otherwise be detained in the juvenile hall are permitted to remain in their homes pending court disposition of their cases, under the supervision of a deputy probation officer, probation aide, or probation volunteer.

(Amended by Stats. 1977, Ch. 1241.)



841

The duties of a deputy probation officer, or a probation aide, a community worker or a volunteer under the supervision of a deputy probation officer, assigned to home supervision are to assure the minor s appearance at probation officer interviews and court hearings and to assure that the minor obeys the conditions of his or her release and commits no public offenses pending final disposition of his or her case. A deputy probation officer, probation aide, or community worker assigned to home supervision shall have a caseload of no more than 10 minors. However, if the county probation department employs a method of home supervision which includes electronic surveillance, the caseload shall be no more than 15 minors. Whenever possible, a minor shall be assigned to a deputy probation officer, probation aide, community worker, or volunteer who resides in the same community as the minor.

(Amended by Stats. 1991, Ch. 155, Sec. 1.)



842

A probation volunteer is a person who donates personal services to the probation department and probationers without compensation. A probation aide or a community worker may receive compensation for such services. Probation aides, community workers, and volunteers shall not qualify for peace officer status pursuant to Section 830.5 of the Penal Code.

(Amended by Stats. 1979, Ch. 291.)






ARTICLE 23. Wards and Dependent Children—Juvenile Halls

850

The board of supervisors in every county shall provide and maintain, at the expense of the county, in a location approved by the judge of the juvenile court or in counties having more than one judge of the juvenile court, by the presiding judge of the juvenile court, a suitable house or place for the detention of wards and dependent children of the juvenile court and of persons alleged to come within the jurisdiction of the juvenile court. Such house or place shall be known as the juvenile hall of the county. Wherever, in any provision of law, reference is made to detention homes for juveniles, such reference shall be deemed and construed to refer to the juvenile halls provided for in this article.

(Added by Stats. 1961, Ch. 1616.)



851

Except as provided in Section 207.1, the juvenile hall shall not be in, or connected with, any jail or prison, and shall not be deemed to be, nor be treated as, a penal institution. It shall be a safe and supportive homelike environment.

(Amended by Stats. 1998, Ch. 694, Sec. 5. Effective January 1, 1999.)



852

The juvenile hall shall be under the management and control of the probation officer.

(Added by Stats. 1961, Ch. 1616.)



853

The board of supervisors shall provide for a suitable superintendent to have charge of the juvenile hall, and for such other employees as may be needed for its efficient management, and shall provide for payment, out of the general fund of the county, of suitable salaries for such superintendent and other employees.

(Added by Stats. 1961, Ch. 1616.)



854

The superintendent and other employees of the juvenile hall shall be appointed by the probation officer, pursuant to a civil service or merit system, and may be removed, for cause, pursuant to such system.

(Added by Stats. 1961, Ch. 1616.)



855

The probation officer shall keep a classified list of expenses for the operation of the juvenile hall and shall file a duplicate copy with the county board of supervisors.

(Added by Stats. 1961, Ch. 1616.)



856

The board of supervisors may provide for the establishment of a public elementary school and of a public secondary school in connection with any juvenile hall, juvenile house, day center, juvenile ranch, or juvenile camp, or residential or nonresidential boot camp for the education of the children in those facilities.

(Amended by Stats. 1995, Ch. 72, Sec. 5. Effective January 1, 1996.)



857

Whenever a minor is incarcerated in a juvenile hall or other county juvenile facility for a period of at least 30 consecutive days, the facility may inform the State Department of Social Services of the name, date of birth, and social security number of the incarcerated person.

(Added by Stats. 1994, Ch. 1042, Sec. 1. Effective January 1, 1995.)



862

In addition to those juveniles specified in Section 850, the probation officer may receive and detain in the county juvenile hall any juvenile committed thereto by process or order issued under the authority of the United States until such juvenile is discharged according to law as if he had been committed under process issued under the authority of this state, provided, that, in the absence of a valid detention order issued by a federal court, such detention shall not exceed three judicial days. Juveniles detained pursuant to this section shall have all the rights, powers, privileges, and duties, and shall receive the same treatment, afforded juveniles detained pursuant to the laws of this state. The board of supervisors of a county may contract with the United States for reimbursement of the county s cost incurred in the support of such juvenile.

(Added by Stats. 1976, Ch. 250.)



870

Two or more counties may, pursuant to Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code, establish and operate a joint juvenile hall. A joint juvenile hall shall be under the management and control of the probation officers of the participating counties, acting jointly, or of one of such probation officers, as provided by the agreement among the counties, and shall be in the charge of a superintendent selected pursuant to a civil service or merit system. A joint juvenile hall shall be operated in the manner prescribed by this chapter for juvenile halls.

A county participating in the maintenance of a joint juvenile hall pursuant to this section need not maintain a separate juvenile hall.

(Repealed and added by Stats. 1961, Ch. 1616.)



871

(a) Any person under the custody of a probation officer or any peace officer in a county juvenile hall, or committed to a county juvenile ranch, camp, forestry camp, or regional facility, who escapes or attempts to escape from the institution or facility in which he or she is confined, who escapes or attempts to escape while being conveyed to or from such an institution or facility, or who escapes or attempts to escape while outside or away from such an institution or facility while under the custody of a probation officer or any peace officer, is guilty of a misdemeanor, punishable by imprisonment in the county jail not exceeding one year.

(b) Any person who commits any of the acts described in subdivision (a) by use of force or violence shall be punished by imprisonment in a county jail for not more than one year or by imprisonment in the state prison.

(c) The willful failure of a person under the custody of a probation officer or any peace officer in a county juvenile hall, or committed to a county juvenile ranch camp, or forestry camp, to return to the county juvenile hall, ranch, camp, or forestry camp at the prescribed time while outside or away from the county facility on furlough or temporary release constitutes an escape punishable as provided in subdivision (a). However, a willful failure to return at the prescribed time shall not be considered an escape if the failure to return was reasonable under the circumstances.

(d) A minor who, while under the supervision of a probation officer, removes his or her electronic monitor without authority and who, for more than 48 hours, violates the terms and conditions of his or her probation relating to the proper use of the electronic monitor shall be guilty of a misdemeanor. If an electronic monitor is damaged or discarded while in the possession of the minor, restitution for the cost of replacing the unit may be ordered as part of the punishment.

(e) The liability established by this section shall be limited by the financial ability of the person or persons ordered to pay restitution under this section, who shall, upon request, be entitled to an evaluation and determination of ability to pay under Section 903.45.

(f) For purposes of this section, regional facility means any facility used by one or more public entities for the confinement of juveniles for more than 24 hours.

(Amended by Stats. 2003, Ch. 263, Sec. 1. Effective January 1, 2004.)



871.5

(a) Except as authorized by law, or when authorized by the person in charge of any county juvenile hall, ranch, camp, or forestry camp, or by an officer of any juvenile hall or camp empowered by the person in charge to give that authorization, any person who knowingly brings or sends into, or who knowingly assists in bringing into, or sending into, any county juvenile hall, ranch, camp, or forestry camp, or any person who while confined in any of those institutions possesses therein, any controlled substance, the possession of which is prohibited by Division 10 (commencing with Section 11000) of the Health and Safety Code, any firearm, weapon, or explosive of any kind, or any tear gas or tear gas weapon shall be punished by imprisonment in a county jail for not more than one year or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(b) Except as otherwise authorized in the manner provided in subdivision (a), any person who knowingly uses tear gas or uses a tear gas weapon in an institution or camp specified in subdivision (a) is guilty of a felony.

(c) A sign shall be posted at the entrance of each county juvenile hall, ranch, camp, or forestry camp specifying the conduct prohibited by this section and the penalties therefor.

(d) Except as otherwise authorized in the manner provided in subdivision (a), any person who knowingly brings or sends into, or who knowingly assists in bringing into, or sending into, any county juvenile hall, ranch, camp, or forestry camp, or any person who while confined in such an institution knowingly possesses therein, any alcoholic beverage shall be guilty of a misdemeanor.

(e) This section shall not be construed to preclude or in any way limit the applicability of any other law proscribing a course of conduct also proscribed by this section.

(Amended by Stats. 2011, Ch. 15, Sec. 617. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



872

Where there is no juvenile hall in the county of residence of minors, or when the juvenile hall becomes unfit or unsafe for detention of minors, the presiding or sole juvenile court judge may, with the recommendation of the probation officer of the sending county and the consent of the probation officer of the receiving county, by written order filed with the clerk of the court, designate the juvenile hall of any county in the state for the detention of an individual minor for a period not to exceed 60 days. The court may, at any time, modify or vacate the order and shall require notice of the transfer to be given to the parent or guardian. The county of residence of a minor so transferred shall reimburse the receiving county for costs and liability as agreed upon by the two counties in connection with the order.

As used in this section, the terms unfit and unsafe shall include a condition in which a juvenile hall is considered by the juvenile court judge, the probation officer of that county, or the Board of Corrections to be too crowded for the proper and safe detention of minors.

(Amended by Stats. 2002, Ch. 784, Sec. 616. Effective January 1, 2003.)



873

(a) Upon approval of the board of supervisors of a county, the chief probation officer of the county may establish, maintain, and operate a store in connection with the juvenile hall or other county juvenile facilities and for this purpose may purchase goods, articles and supplies, including, but not limited to, confectionery, snack foods and beverages, postage and writing materials, and toilet articles and supplies, and may sell these goods, articles, and supplies for cash to wards and detainees confined in the juvenile hall or other county juvenile facilities.

(b) The sale prices of the articles offered for sale at the store shall be fixed by the chief probation officer. Any profit shall be deposited in a Ward Welfare Fund which shall be established in the treasury of the county, if a store is established pursuant to subdivision (a).

(c) There shall also be deposited in the Ward Welfare Fund, if any, 10 percent of all gross sales of confined minor hobbycraft.

(d) There shall be deposited in the Ward Welfare Fund, if any, any money, refund, rebate, or commission received from a telephone company or pay telephone provider when the money, refund, rebate, or commission is attributable to the use of pay telephones which are primarily used by confined wards or detainees while incarcerated.

(e) The money and property deposited in the Ward Welfare Fund shall be expended by the chief probation officer primarily for the benefit, education, and welfare of the wards and detainees confined within the juvenile hall or other county juvenile facilities. Any funds that are not needed for the welfare of the confined wards and detainees may be expended by the chief probation officer at his or her sole discretion for the maintenance of county juvenile facilities. Maintenance of the juvenile hall or other county juvenile facilities may include, but is not limited to, the salary and benefits of personnel used in the programs to benefit the confined wards and detainees including, but not limited to, education, drug and alcohol treatment, welfare, library, accounting, and other programs deemed appropriate by the chief probation officer.

(f) The operation of a store within any other county juvenile detention facility which is not under the jurisdiction of the chief probation officer shall be governed by the provisions of this section, except that the board of supervisors shall designate the proper county official to exercise the duties otherwise allocated in this section to the chief probation officer.

(g) The treasurer may, pursuant to Article 1 (commencing with Section 53600), or Article 2 (commencing with Section 53630), of Chapter 4 of Part 1 of Division 2 of Title 5 of the Government Code, deposit, invest, or reinvest any part of the Ward Welfare Fund, in excess of that which the treasurer deems necessary for immediate use. The interest or increment accruing on these funds shall be deposited in the Ward Welfare Fund.

(h) The chief probation officer may expend money from the Ward Welfare Fund to provide indigent wards and detainees, prior to release from the juvenile hall, any county juvenile facility, or other juvenile detention facility under the jurisdiction of the chief probation officer, with essential clothing and transportation expenses within the county or, at the discretion of the chief probation officer, transportation to the minor s county of residence, if the county is within the state or 500 miles from the county of incarceration. This subdivision does not authorize expenditure of money from the Ward Welfare Fund for the transfer of any ward or detainees to the custody of any other law enforcement official or jurisdiction.

(Added by Stats. 1997, Ch. 125, Sec. 1. Effective January 1, 1998.)






ARTICLE 24. Wards and Dependent Children—Juvenile Homes, Ranches and Camps

880

In order to provide appropriate facilities for the housing of wards of the juvenile court in the counties of their residence or in adjacent counties so that those wards may be kept under direct supervision of the court, and in order to more advantageously apply the salutary effect of a safe and supportive home and family environment upon them, and also in order to secure a better classification and segregation of those wards according to their capacities, interests, and responsiveness to control and responsibility, and to give better opportunity for reform and encouragement of self-discipline in those wards, juvenile ranches or camps may be established, as provided in this article.

(Amended by Stats. 1998, Ch. 694, Sec. 8. Effective January 1, 1999.)



881

The board of supervisors of any county may, by ordinance, establish juvenile ranches, camps, or forestry camps, within or without the county, to which persons made wards of the court on the ground of fitting the description in Section 602 may be committed. As far as possible, the provisions of this chapter relating to commitments to the probation officer shall apply to commitments to those juvenile facilities, except that where any ward proves to be unfit to remain in any facility, in the opinion of the superintendent or director thereof, the superintendent or director shall make a recommendation to the probation department for consideration for other commitment. Complete operation and authority for the administration shall be vested in the county.

(Amended by Stats. 1998, Ch. 694, Sec. 9. Effective January 1, 1999.)



881.5

(a) (1) If a county receives funds pursuant to Section 17602, the county reduces the capacity of its juvenile ranches, camps, or forestry camps below the capacity for those facilities during the 1990 91 fiscal year, and if during the 12-month period subsequent to the month of reduction, there is an increase in the rate of commitments from the county s juvenile court to the Department of the Youth Authority above the commitments per 100,000 of the county s juvenile population, aged 12 to 17 years, during the 1990 91 fiscal year, the county shall contribute to the Department of the Youth Authority an amount equivalent to the actual cost, as determined by the Department of the Youth Authority.

(2) Paragraph (1) shall not apply to a county of the fifth class, for reductions in the capacity of its juvenile ranches, camps, or forestry camps that were made prior to January 1, 1993, if the reductions were due to fiscal constraints.

(b) Any county that provides juvenile ranch or camp space to another county pursuant to contract shall contribute to the Department of the Youth Authority an amount equivalent to the actual costs associated with any increase in the rate of commitments to which subdivision (a) applies, per 100,000, by the county s juvenile court to the Department of the Youth Authority above the rate of commitments during the 1991 92 fiscal year that are not attributable to a reduced capacity in juvenile ranches, camps, or forestry camps.

(c) The Department of the Youth Authority may notify the Controller of any county or counties that have experienced an increase in the rate of commitments for purposes of recovering the costs associated with that increase. Upon receiving this notice, the Controller shall redirect, from the funds that are provided to that county or counties pursuant to Section 17602, an amount equal to the costs associated with the increased commitments. Within 30 days of the notification of the Controller the Department of the Youth Authority shall also notify each county from which they are seeking reimbursement pursuant to subdivision (b).

(Amended by Stats. 1998, Ch. 694, Sec. 10. Effective January 1, 1999.)



882

Juvenile ranches, camps or forestry camps shall be in the charge of a superintendent or director and may be established in conjunction with the probation department, or in any manner determined by the county board of supervisors. The superintendent or director and other persons employed at those ranches or camps shall be appointed by the probation officer, subject to confirmation by the board of supervisors, of the county establishing those ranches or camps.

(Amended by Stats. 1998, Ch. 694, Sec. 11. Effective January 1, 1999.)



883

The wards committed to ranches, camps, or forestry camps may be required to labor on the buildings and grounds thereof, on the making of forest roads for fire prevention or firefighting, on forestation or reforestation of public lands, or on the making of firetrails or firebreaks, or to perform any other work or engage in any studies or activities on or off of the grounds of those ranches, camps, or forestry camps prescribed by the probation department, subject to such approval as the county board of supervisors by ordinance requires.

Wards may not be required to labor in fire suppression when under the age of 16 years.

Wards between the ages of 16 years and 18 years may be required to labor in fire suppression if all of the following conditions are met:

(a) The parent or guardian of the ward has given permission for that labor by the ward.

(b) The ward has completed 80 hours of training in forest firefighting and fire safety, including, but not limited to, the handling of equipment and chemicals, survival techniques, and first aid.

Whenever any ward committed to a camp is engaged in fire prevention work or the suppression of existing fires, he or she shall be subject to worker s compensation benefits to the same extent as a county employee, and the board of supervisors shall provide and cover any ward committed to a camp while performing that service, with accident, death and compensation insurance as is otherwise regularly provided for employees of the county.

(Amended by Stats. 1998, Ch. 694, Sec. 12. Effective January 1, 1999.)



884

The board of supervisors may provide for the payment of wages and pay such wages from the treasury of such county to the wards for the work they do, the sums earned to be paid in reparation, or to the parents or dependents of the ward, or to the ward himself, in such manner and in such proportions as the court directs.

(Repealed and added by Stats. 1961, Ch. 1616.)



885

(a) The Board of Corrections shall adopt and prescribe the minimum standards of construction, operation, programs of education and training, and qualifications of personnel for juvenile ranches, camps, or forestry camps established under Section 881.

(b) The Board of Corrections shall conduct a biennial inspection of each juvenile ranch, camp, or forestry camp situated in this state that, during the preceding calendar year, was used for confinement of any minor for more than 24 hours.

(c) The custodian of each juvenile ranch, camp, or forestry camp shall make any reports that may be required by the board to effectuate the purposes of this section.

(Amended by Stats. 1998, Ch. 694, Sec. 13. Effective January 1, 1999.)



886

Except as provided in Section 886.5, no juvenile home, ranch, camp, or forestry camp established pursuant to the provisions of this article shall receive or contain more than 100 children at any one time.

(Amended by Stats. 1998, Ch. 375, Sec. 1. Effective January 1, 1999.)



886.5

(a) A juvenile home, ranch, camp, or forestry camp may receive or contain a maximum of 125 children at any one time if the county has determined that there is a consistent need for juvenile home, ranch, camp, or forestry camp placements which exceeds the beds available in the county. Any county desiring to expand the capacity of a juvenile home, ranch, camp, or forestry camp pursuant to this section shall certify to the Board of Corrections that the facility to be expanded will continue to meet the minimum standards adopted and prescribed pursuant to Section 885 during the period of expanded capacity.

(b) (1) The Legislature reaffirms its belief that juvenile ranches, camps, forestry camps, and other residential treatment facilities should be small enough to provide individualized guidance and treatment for juvenile offenders which enables them to return to their families and communities as productive and law abiding citizens. Consistent with this principle and upon demonstration of exceptional need, a juvenile ranch, camp, or forestry camp may receive or contain a maximum population in excess of 125 children at any one time if the Board of Corrections has approved that expanded capacity pursuant to the following procedure:

(A) The county shall submit an application to the Board of Corrections, endorsed by the board of supervisors, identifying the capacity requested and the reasons why the additional capacity is needed. The application shall include the county s plan to ensure that the facility will, with the additional capacity, comply with applicable minimum standards and maintain adequate levels of onsite staffing, program, and other services for children in the facility.

(B) The Board of Corrections shall review any application received under this subdivision and shall approve or deny the application based on a determination whether the county has demonstrated its ability to comply with minimum standards and maintain adequate staffing, program, and service levels for children in the expanded facility. In its review, the board shall consider any public comment that may be submitted while the application is pending. The board may approve an application with conditions, including a capacity below the requested number, remodeling or expansion of units or living quarters, staffing ratios in excess of those required by minimum standards, or other adjustments of program or procedure deemed appropriate by the board for a facility operating with a capacity in excess of 125 children. The board shall ensure that the staffing, program, and service levels are increased commensurate with the increased risks to residents and the staff that are a result of the expanded capacity.

(2) Notwithstanding the inspection schedule set forth in Section 885, the board shall conduct an annual inspection of any facility whose application for expanded capacity under this subdivision is approved. The approval to operate at a capacity above 125 children shall terminate, and the facility shall not thereafter receive or contain more than 125 children, if the board determines after any annual inspection that the facility is not in compliance with minimum standards, that program, staffing, or service levels for children in the expanded facility have not been maintained, or that the county has failed substantially to comply with a condition that was attached to the board s approval of the expanded capacity.

(c) The board may provide forms and instructions to local jurisdictions to facilitate compliance with this section.

(Amended by Stats. 1998, Ch. 375, Sec. 2. Effective January 1, 1999.)



888

Any county establishing a juvenile ranch or camp under the provisions of this article may, by mutual agreement, accept children committed to that ranch or camp by the juvenile court of another county in the state. Two or more counties may, by mutual agreement, establish juvenile ranches or camps, and the rights granted and duties imposed by this article shall devolve upon those counties acting jointly. The provisions of this article shall not apply to any juvenile hall.

(Amended by Stats. 1998, Ch. 694, Sec. 14. Effective January 1, 1999.)



889

The board of education shall provide for the administration and operation of public schools in any juvenile hall, day center, ranch, camp, regional youth educational facility, or Orange County youth correctional center in existence and providing services prior to the effective date of the amendments to this section made by the Statutes of 1989, established pursuant to Article 2.5 (commencing with Section 48645) of Chapter 4 of Part 27 of the Education Code, or Article 9 (commencing with Section 1850) of Chapter 1 of Division 2.5 of the Welfare and Institutions Code.

(Amended by Stats. 1998, Ch. 694, Sec. 15. Effective January 1, 1999.)



891

(a) From any state moneys made available to it for that purpose, the Youth Authority shall share in the cost pursuant to this article of the construction of juvenile ranch camps or forestry camps established after July 1, 1957, and for construction at existing juvenile ranches, camps, or forestry camps, by counties that apply therefor.

(b) Construction, as used in this section, includes construction of new buildings and acquisition of existing buildings and initial equipment of any of those buildings; and, to the extent provided for in regulations adopted by the Department of the Youth Authority, remodeling of existing buildings owned by the county, to serve the purposes of a juvenile ranch camp or forestry camp, and initial equipment thereof. Construction also includes payments made by a county under any lease-purchase agreement or similar arrangement authorized by law and payments for the necessary repair or improvements of property which is leased from the federal government or other public entity without cost to the county for a term of not less than 10 years. It does not include architects fees or the cost of land acquisition.

(c) The amount of state assistance that shall be provided to any county shall not exceed 50 percent of the project cost approved by the Youth Authority, and, in no event shall it exceed three thousand dollars ($3,000) per bed unit of the new juvenile ranch, camp, or forestry camp or per bed unit added to an existing juvenile ranch camp, or forestry camp, as the case may be. The construction project shall be deemed to have as many bed units as the number of persons it is designed to accommodate, not exceeding 100 bed units for any one project.

(d) Application for state assistance for construction funds under this article shall be made to the Youth Authority in the manner and form prescribed by the Youth Authority. The Youth Authority shall prescribe the time and manner of payment of state assistance, if granted.

(Amended by Stats. 1998, Ch. 694, Sec. 16. Effective January 1, 1999. Section operative upon repeal of Article 7 (commencing with Section 1805), pursuant to Stats. 1978, Ch. 464, Sec. 10. Note: Article 7 was repealed and added by Stats. 1983, Ch. 288.)



892

(a) From any state moneys made available to it for that purpose, the Youth Authority shall provide state assistance pursuant to this section to defray, in whole or part, the cost of construction of border check station facilities by any city which applies therefor.

City as used in this section means any city with a population in excess of 500,000 as determined by the last decennial census, all or part of the boundaries of which are contiguous with the boundaries of a foreign country adjoining this state.

(b) Construction, as used in this section, includes construction of new buildings and acquisition of existing buildings and initial equipment of any such buildings to serve as a border check station facility. It does not include the cost of land acquisition.

(c) The amount of state assistance which shall be provided to any city shall not exceed 100 percent of the project cost approved by the Youth Authority, and, in no event shall it exceed one hundred thousand dollars ($100,000) for any one project.

(d) Application for state assistance for construction funds under this section shall be made to the Youth Authority in the manner and form prescribed by the Youth Authority. The Youth Authority shall prescribe the time and manner of payment of state assistance, if granted.

(e) The Youth Authority shall adopt and prescribe the minimum standards of construction for such border check station facility. No city shall be entitled to receive any state funds provided for in this section unless and until the minimum standards and qualifications referred to in this section are complied with by such city. Type and standards of construction shall be approved by the city architect s office, city department of public works, or such city department having jurisdiction over public construction.

(Added by Stats. 1968, Ch. 1249.)



893

(a) The board of supervisors of any county with a population of five million or more may provide and maintain a school or schools at a juvenile ranch or camp or residential or nonresidential boot camp under the control of the probation officer for the purpose of meeting the special educational needs of wards and dependent children of the juvenile court. The school or schools shall be conducted in a manner and under conditions that will minister to the specific individualized educational and training needs of each ward and dependent child in furtherance of the objective of assisting each of them, as much as possible, to fulfill his or her potential to be a contributing, law-abiding member of society. If the board of supervisors determines that this objective may be promoted as well as or better by provision of educational and training services by a qualified private organization, the board of supervisors on behalf of the county may enter into annual contracts, with or without options to renew, for the provision of those services by that organization.

(b) The Legislature hereby finds and determines that there are persons whose educational and vocational backgrounds and personal leadership qualities peculiarly fit them to instruct and train wards of the court in promotion of the aforesaid objective, but who lack certification qualifications. Accordingly, the probation officer is hereby authorized to certify to the county board of education and the Superintendent of Public Instruction that a person employed or to be employed by the probation officer or by an organization retained by contract to provide vocational training or vocational training courses at or in connection with the school or schools is peculiarly fit to provide wards of the court that vocational training in promotion of the aforesaid objective.

The certification shall specify the type or types of service the person is qualified to provide. Upon filing of that certification, the person shall be deemed to be a certificated employee for purposes of authorizing him or her to provide the services described in the certificate and for apportionment purposes.

(c) The individual school or schools shall have a maximum enrollment of 100 students.

(d) The county superintendent of schools shall report on behalf of the county the average daily attendance for the schools and classes maintained by the county in the school or schools in the manner provided in Sections 41601 and 84701 of the Education Code and other provisions of law.

(e) The Superintendent of Public Instruction shall compute the amount of allowance to be made to the county by reasons of the average daily attendance at the school or schools by multiplying the average daily attendance by the foundation program amount for a high school district that has an average daily attendance of 301 or more during the fiscal year, and shall make allowances based thereon and shall apportion to the county, the allowances so computed in the same manner and at the same times as would be done with respect to allowances and apportionments to the county school service fund.

(Amended by Stats. 1998, Ch. 694, Sec. 17. Effective January 1, 1999.)






ARTICLE 24.5. Regional Youth Educational Facilities

894

In order to provide a sentencing alternative for the juvenile courts, one or more pilot regional youth educational facilities shall be established as short-term intensive residential programs to which primarily 16- and 17-year-old minor juvenile court wards not committed to the Youth Authority who fit the description in Section 602 may be committed. Participating minors shall be those who are awaiting out-of-home placement in county juvenile halls, educationally behind in school, educable, able to participate in vocational activities, and able to participate in work projects. Each facility shall provide a short-term intensive educational experience, including program elements such as competency-based education services, assessment for learning disabilities including visual perceptual screening and treatment, remedial individual educational plans for diagnosed learning disabilities, electronic and computer education, physical education, vocational and industrial arts and training, job training and experience, character education, victim awareness, and restitution. Wards who complete the short-term intensive program who need continuing services shall be transferred to local facilities for up to 60 days of additional education and training. Following institutional placement, all wards in the program shall receive intensive supervision by a probation officer in their county of residence for a minimum of 120 days. Intensive supervision means a 10 to 15 person caseload per deputy probation officer.

(Added by Stats. 1984, Ch. 1455, Sec. 6. Effective September 26, 1984.)



895

(a) From any state moneys made available to it for that purpose, the Youth Authority shall assist counties in the establishment of pilot regional youth educational facilities. Interested counties that agree to provide matching funds or resources, in compliance with standards established by the department, may enter agreements with the Youth Authority to establish these facilities. The facilities shall be operated by participating counties, either solely or under a joint powers agreement. The counties may contract with private agencies to provide job training consultation or other services.

(b) The Youth Authority shall develop selection criteria for participating counties to include, but not be limited to, all of the following factors:

(1) Eligible target population.

(2) Demonstrated ability to administer the program.

(3) Facility capability.

(4) Financial ability to provide matching funds or resources.

(5) Demonstrated need for the program.

(6) Ability to meet regional needs.

(7) Ability to provide specified program elements.

(Added by Stats. 1984, Ch. 1455, Sec. 6. Effective September 26, 1984.)



896

(a) The Board of Corrections shall establish minimum performance standards for programs of education and training and for qualifications of personnel for all youth educational facilities in the program, including local continuation and intensive supervision components. These standards and qualifications shall be designed to achieve program goals such as an increase in the educational level of participants, better community protection and offender accountability, and preparation of participants to return to the community as responsible and productive members.

(b) Every person in charge of a regional youth educational facility, which, in the preceding calendar year, was used for confinement, for more than 24 hours, of any minor, shall certify annually to the board that the facility is in conformity with the standards adopted by the board under subdivision (a). The board may provide forms and instructions to local jurisdictions to facilitate compliance with this subdivision.

(c) The custodian of each regional youth educational facility shall make any reports as may be required by the board to effectuate the purposes of this section.

(Amended by Stats. 1996, Ch. 12, Sec. 14. Effective February 14, 1996.)



897

The capacity of each regional youth educational facility shall be established pursuant to Sections 886 and 886.5.

(Added by Stats. 1984, Ch. 1455, Sec. 6. Effective September 26, 1984.)



898

The participating counties shall appoint a citizens advisory committee with a membership drawn from law enforcement, judiciary, probation, education, corrections, business, and the general public, whose function is to review the goals, objectives, and programs of each youth educational facility and provide input to the facility.

(Added by Stats. 1984, Ch. 1455, Sec. 6. Effective September 26, 1984.)






ARTICLE 25. Support of Wards and Dependent Children

900

(a) If it is necessary that provision be made for the expense of support and maintenance of a ward or dependent child of the juvenile court or of a minor person concerning whom a petition has been filed in accordance with the provisions of this chapter, the order providing for the care and custody of such ward, dependent child or other minor person shall direct that the whole expense of support and maintenance of such ward, dependent child or other minor person, up to the amount of twenty dollars ($20) per month be paid from the county treasury and may direct that an amount up to any maximum amount per month established by the board of supervisors of the county be so paid. The board of supervisors of each county is hereby authorized to establish, either generally or for individual wards or dependent children or according to classes or groups of wards or dependent children, a maximum amount which the court may order the county to pay for such support and maintenance. All orders made pursuant to the provisions of this section shall state the amounts to be so paid from the county treasury, and such amounts shall constitute legal charges against the county.

(b) This section is applicable to a minor who is the subject of a program of supervision undertaken by the probation department pursuant to Section 330 or 654 and who is temporarily placed out of his home by the probation department, with the approval of the court and the minor s parent or guardian, for a period not to exceed seven days.

(Amended by Stats. 1978, Ch. 380.)



901

No order for payment shall be made in a sum in excess of the actual cost of supporting and maintaining the ward, dependent child or other minor person.

(Repealed and added by Stats. 1961, Ch. 1616.)



902

If it is found that the maximum amount established by the board of supervisors of the county is insufficient to pay the whole expense of support and maintenance of a ward, dependent child, or other minor person, the court may order and direct that such additional amount as is necessary shall be paid out of the earnings, property, or estate of such ward, dependent child, or other minor person, or by the parents or guardian of such ward, dependent child, or other minor person, or by any other person liable for his support and maintenance, to the county officers designated by the board of supervisors who shall in turn pay it to the person, association, or institution that, under court order, is caring for and maintaining such ward, dependent child, or other minor person.

(Amended by Stats. 1969, Ch. 437.)



903

(a) The father, mother, spouse, or other person liable for the support of a minor, the estate of that person, and the estate of the minor, shall be liable for the reasonable costs of support of the minor while the minor is placed, or detained in, or committed to, any institution or other place pursuant to Section 625 or pursuant to an order of the juvenile court. However, a county shall not levy charges for the costs of support of a minor detained pursuant to Section 625 unless, at the detention hearing, the juvenile court determines that detention of the minor should be continued, the petition for the offense for which the minor is detained is subsequently sustained, or the minor agrees to a program of supervision pursuant to Section 654. The liability of these persons and estates shall be a joint and several liability.

(b) The county shall limit the charges it seeks to impose to the reasonable costs of support of the minor and shall exclude any costs of incarceration, treatment, or supervision for the protection of society and the minor and the rehabilitation of the minor. In the event that court-ordered child support paid to the county pursuant to subdivision (a) exceeds the amount of the costs authorized by this subdivision and subdivision (a), the county shall either hold the excess in trust for the minor s future needs pursuant to Section 302.52 of Title 45 of the Code of Federal Regulations or, with the approval of the minor s caseworker or probation officer, pay the excess directly to the minor.

(c) It is the intent of the Legislature in enacting this subdivision to protect the fiscal integrity of the county, to protect persons against whom the county seeks to impose liability from excessive charges, to ensure reasonable uniformity throughout the state in the level of liability being imposed, and to ensure that liability is imposed only on persons with the ability to pay. In evaluating a family s financial ability to pay under this section, the county shall take into consideration the family s income, the necessary obligations of the family, and the number of persons dependent upon this income. Except as provided in paragraphs (1), (2), (3), and (4), costs of support as used in this section means only actual costs incurred by the county for food and food preparation, clothing, personal supplies, and medical expenses, not to exceed a combined maximum cost of thirty dollars ($30) per day, except that:

(1) The maximum cost of thirty dollars ($30) per day shall be adjusted every third year beginning January 1, 2012, to reflect the percentage change in the calendar year annual average of the California Consumer Price Index, All Urban Consumers, published by the Department of Industrial Relations, for the three-year period.

(2) No cost for medical expenses shall be imposed by the county until the county has first exhausted any eligibility the minor may have under private insurance coverage, standard or medically indigent Medi-Cal coverage, and the Robert W. Crown California Children s Services Act (Article 2 (commencing with Section 248) of Chapter 2 of Part 1 of Division 1 of the Health and Safety Code).

(3) In calculating the cost of medical expenses, the county shall not charge in excess of 100 percent of the AFDC fee-for-service average Medi-Cal payment for that county for that fiscal year as calculated by the State Department of Health Services; however, if a minor has extraordinary medical or dental costs that are not met under any of the coverages listed in paragraph (2), the county may impose these additional costs.

(4) For those placements of a minor subject to this section in which an AFDC FC grant is made, the local child support agency shall, subject to Sections 17550 and 17552 of the Family Code, seek an order pursuant to Section 17400 of the Family Code and the statewide child support guideline in effect in Article 2 (commencing with Section 4050) of Chapter 2 of Part 2 of Division 9 of the Family Code. For purposes of determining the correct amount of support of a minor subject to this section, the rebuttable presumption set forth in Section 4057 of the Family Code is applicable. This paragraph shall be implemented consistent with subdivision (a) of Section 17415 of the Family Code.

(d) Notwithstanding subdivision (a), the father, mother, spouse, or other person liable for the support of the minor, the estate of that person, or the estate of the minor, shall not be liable for the costs described in this section if a petition to declare the minor a dependent child of the court pursuant to Section 300 is dismissed at or before the jurisdictional hearing.

(e) Notwithstanding subdivision (a), the father, mother, spouse, or other person liable for the support of a minor shall not be liable for the costs of support of that minor while the minor is temporarily placed or detained in any institution or other place pursuant to Section 625 or is committed to any institution or other place pursuant to an order of the juvenile court, if the minor is placed or detained because he or she is found by a court to have committed a crime against that person. Nothing in this subdivision shall be construed to extinguish a child support obligation between private parties.

(Amended by Stats. 2009, Ch. 606, Sec. 11. Effective January 1, 2010.)



903.1

(a) The father, mother, spouse, or other person liable for the support of a minor, the estate of that person, and the estate of the minor, shall be liable for the cost to the county or the court, whichever entity incurred the expenses, of legal services rendered to the minor by an attorney pursuant to an order of the juvenile court. The father, mother, spouse, or other person liable for the support of a minor and the estate of that person shall also be liable for any cost to the county or the court of legal services rendered directly to the father, mother, or spouse, of the minor or any other person liable for the support of the minor, in a dependency proceeding by an attorney appointed pursuant to an order of the juvenile court. The liability of those persons (in this article called relatives) and estates shall be a joint and several liability.

(b) Notwithstanding subdivision (a), the father, mother, spouse, or other person liable for the support of the minor, the estate of that person, or the estate of the minor, shall not be liable for the costs of any of the legal services provided to any person described in this section if a petition to declare the minor a dependent child of the court pursuant to Section 300 is dismissed at or before the jurisdictional hearing.

(c) Fees received pursuant to this section shall be transmitted to the Administrative Office of the Courts in the same manner as prescribed in Section 68085.1 of the Government Code. The Administrative Office of the Courts shall deposit the fees received pursuant to this section into the Trial Court Trust Fund.

(Amended by Stats. 2009, Ch. 413, Sec. 1. Effective January 1, 2010.)



903.15

(a) The parent of any minor, or other person who is liable for the support of the minor, on whose behalf a petition is filed pursuant to Section 601 or 602, when the minor is represented by appointed counsel, shall be assessed a reasonable registration fee not to exceed fifty dollars ($50) at the time the legal services are provided. Notwithstanding this subdivision, no fee shall be required of any parent or other person who is financially unable to pay the fee.

(b) At the time of appointment of counsel by the court, or upon commencement of representation by the public defender, if prior to court appointment, the parent or other person who is liable for the support of the minor shall be asked if he or she is financially able to pay the registration fee or any portion thereof. If the parent or other person indicates that he or she is able to pay the fee or a portion thereof, the court or public defender shall make an assessment in accordance with ability to pay. No fee shall be assessed against any parent or other person who asserts that he or she is unable to pay the fee or any portion thereof. No other inquiry concerning the parent s or other person s ability to pay shall be made until proceedings are held pursuant to Section 903.45.

(c) No minor shall be denied the assistance of appointed counsel due solely to the failure of the parent or other person to pay the registration fee. The registration fee shall be a joint and several liability of the parent or other person who is liable for the support of the minor. An order to pay the registration fee may be enforced in the manner provided for enforcement of civil judgments generally, but may not be enforced by contempt.

(d) The fact that a parent or other person who is liable for the support of the minor has or has not been assessed a fee pursuant to this section shall have no effect in any later proceedings held pursuant to Section 903.1 or 903.45, except that the parent or other person shall be given credit for any amounts paid as a registration fee toward any assessment imposed pursuant to Section 903.1 or 903.45 for legal services.

(e) This section shall be operative in a county only upon the adoption of a resolution or ordinance by the board of supervisors electing to establish the registration fee and setting forth the manner in which the funds shall be collected and distributed. Collection procedures, accounting measures, and the distribution of the funds received pursuant to this section shall be within the discretion of the board of supervisors.

(Amended by Stats. 2011, Ch. 402, Sec. 7. Effective January 1, 2012.)



903.2

(a) The juvenile court may require that the father, mother, spouse, or other person liable for the support of a minor, the estate of that person, and the estate of the minor shall be liable for the cost to the county of the probation supervision, home supervision, or electronic surveillance of the minor, pursuant to the order of the juvenile court, by the probation officer. The liability of these persons (in this article called relatives) and estates shall be a joint and several liability.

(b) Liability shall be imposed on a person pursuant to this section only if he or she has the financial ability to pay. In evaluating a family s financial ability to pay under this section, the county shall take into consideration the family income, the necessary obligations of the family, and the number of persons dependent upon this income.

(Amended by Stats. 1996, Ch. 355, Sec. 1. Effective January 1, 1997.)



903.25

(a) In addition to the liability established by any other provision of law, a parent or guardian of a minor who has been delivered to the custody of the probation department, or who has been placed into a children s receiving home, a foster care home or facility, or securely detained in a juvenile facility operated by a probation department, shall be liable for the reasonable costs of food, shelter, and care of the minor while in the custody of the probation department when all of the following circumstances are applicable:

(1) The parent or guardian receives actual notice by telephone or by written communication from the probation officer that the minor is scheduled for release from custody and that the parent or guardian, in person or through a responsible relative, is requested to take delivery of the minor. The notice shall inform the parent or guardian of the financial liability created by this section.

(2) It is reasonably possible for the parent or guardian to take delivery of the minor, in person or through a responsible relative, at the place designated by the probation officer within 12 hours from the time notice of release was received, or within 48 hours from the time notice of release is received in any case where a petition to declare the minor a dependent child of the court pursuant to Section 300 was dismissed at or before the jurisdictional hearing.

(3) The parent states a refusal to take delivery of the minor or fails to make a reasonable effort to take delivery of the minor, in person or through a responsible relative, within 12 hours from the time of actual receipt of the notice, or within 48 hours from the time of actual receipt of the notice in any case where a petition to declare the minor a dependent child of the court pursuant to Section 300 was dismissed at or before the jurisdictional hearing.

(b) The liability established by this section, when combined with any liability arising under Section 903, shall not exceed one hundred dollars ($100) for each 24-hour period, beginning when notice of release was actually received, or beginning 48 hours after notice of release was actually received in any case where a petition to declare the minor a dependent child of the court pursuant to Section 300 was dismissed at or before the jurisdictional hearing, in which a notified parent or guardian has failed to make a reasonable effort to take delivery of the minor, in person or through a responsible relative, in accordance with the request and instructions of the probation officer.

(c) The liability established by this section shall be limited by the financial ability of the parents, guardians, or other persons to pay. Any parent, guardian, or other person who is assessed under this section shall, upon request, be entitled to an evaluation and determination of ability to pay under the provisions of Section 903.45. Any parent, guardian, or other person who is assessed under this section shall also be entitled, upon petition, to a hearing and determination by the juvenile court on the issues of liability and ability to pay.

(Amended by Stats. 1996, Ch. 508, Sec. 3. Effective January 1, 1997.)



903.3

(a) The father, mother, spouse, or other person liable for the support of a minor person, the person himself or herself if he or she is an adult, or the estates of those persons shall, unless indigent, be liable for the cost to the county and court for any investigation related to the sealing and for the sealing of any juvenile court or arrest records pursuant to Section 781 pertaining to that person. The liability of those persons and estates shall be a joint and several liability.

(b) In the event a petition is filed for an order sealing a record, the father, mother, spouse, or other person liable for the support of a minor, that person if he or she is an adult, or the estate of that person, may be required to reimburse the county and court for the actual cost of services rendered, whether or not the petition is granted and the records are sealed or expunged, at a rate to be determined by the county board of supervisors for the county and by the court for the court, not to exceed one hundred fifty dollars ($150). Ability to make this reimbursement shall be determined by the court using the standards set forth in paragraph (2) of subdivision (g) of Section 987.8 and shall not be a prerequisite to a person s eligibility under this section. The court may order reimbursement in any case in which the petitioner appears to have the ability to pay, without undue hardship, all or any portion of the cost for services.

(c) Notwithstanding subdivision (a), the father, mother, spouse, or other person liable for the support of the minor, the person himself or herself if he or she is an adult, the estate of that person, or the estate of the minor, shall not be liable for the costs described in this section if a petition to declare the minor a dependent child of the court pursuant to Section 300 is dismissed at or before the jurisdictional hearing.

(d) Any determination of amount made by a court under this section shall be valid only if either (1) made under procedures adopted by the Judicial Council or (2) approved by the Judicial Council.

(Amended by Stats. 2009, Ch. 606, Sec. 12. Effective January 1, 2010.)



903.4

(a) The Legislature finds that even though Section 903 establishes parental liability for the cost of the care, support, and maintenance of a child in a county institution or other place in which the child is placed, detained, or committed pursuant to an order of the juvenile court, the collection of child support for juveniles who have been placed in out-of-home care as dependents or wards of the juvenile court under Sections 300, 601, and 602 has not been pursued routinely and effectively.

It is the purpose of this section to substantially increase income to the state and to counties through court-ordered parental reimbursement for the support of juveniles who are in out-of-home placement. In this regard, the Legislature finds that the costs of collection will be offset by the additional income derived from the increased effectiveness of the parental support program.

(b) In any case in which a child is or has been declared a dependent child or a ward of the court pursuant to a Section 300, 601, or 602, the juvenile court shall order any agency which has expended moneys or incurred costs on behalf of the child pursuant to a detention or placement order of the juvenile court, to submit to the local child support agency, within 30 days, in the form of a declaration, a statement of its costs and expenses for the benefit, support, and maintenance of the child.

(c) (1) The local child support agency may petition the superior court to issue an order to show cause why an order should not be entered for continuing support and reimbursement of the costs of the support of any minor described in Section 903.

Any order entered as a result of the order to show cause shall be enforceable in the same manner as any other support order entered by the courts of this state at the time it becomes due and payable.

In any case in which the local child support agency has received a declaration of costs or expenses from any agency, the declaration shall be deemed an application for assistance pursuant to Section 17400 of the Family Code.

(2) The order to show cause shall inform the parent of all of the following facts:

(A) He or she has been sued.

(B) If he or she wishes to seek the advice of an attorney in this matter, it should be done promptly so that his or her financial declaration and written response, if any, will be filed on time.

(C) He or she has a right to appear personally and present evidence in his or her behalf.

(D) His or her failure to appear at the order to show cause hearing, personally or through his or her attorney, may result in an order being entered against him or her for the relief requested in the petition.

(E) Any order entered could result in the garnishment of wages, taking of money or property to enforce the order, or being held in contempt of court.

(F) Any party has a right to request a modification of any order issued by the superior court in the event of a change in circumstances.

(3) Any existing support order shall remain in full force and effect unless the superior court modifies that order pursuant to subdivision (f).

(4) The local child support agency shall not be required to petition the court for an order for continuing support and reimbursement if, in the opinion of the local child support agency, it would not be appropriate to secure such an order. The local child support agency shall not be required to continue collection efforts for any order if, in the opinion of the local child support agency, it would not be appropriate or cost effective to enforce the order pursuant to Section 17552 of the Family Code.

(d) (1) In any case in which an order to show cause has been issued and served upon a parent for continuing support and reimbursement of costs, a completed income and expense declaration shall be filed with the court by the parent; a copy of it shall be delivered to the local child support agency at least five days prior to the hearing on the order to show cause.

(2) Any person authorized by law to receive a parent s financial declaration or information obtained therefrom, who knowingly furnishes the declaration or information to a person not authorized by law to receive it, is guilty of a misdemeanor.

(e) If a parent has been personally served with the order to show cause and no appearance is made by the parent, or an attorney in his or her behalf, at the hearing on the order to show cause, the court may enter an order for the principal amount and continuing support in the amount demanded in the petition.

If the parent appears at the hearing on the order to show cause, the court may enter an order for the amount the court determines the parent is financially able to pay.

(f) The court shall have continuing jurisdiction to modify any order for continuing support entered pursuant to this section.

(g) As used in this section, parent includes any person specified in Section 903, the estate of any such person, and the estate of the minor person. Parent does not include a minor or nonminor dependent whose minor child receives aid under Section 11401.4.

(h) The local child support agency may contract with another county agency for the performance of any of the duties required by this section.

(Amended by Stats. 2012, Ch. 846, Sec. 32. Effective January 1, 2013.)



903.41

(a) It is the intention of the Legislature that the family law departments and juvenile departments of each superior court coordinate determinations of parentage and the setting of support to ensure that the State of California remains in compliance with federal regulations for child support guidelines. The Legislature therefore enacts this section for the purpose of ensuring a document exchange between the family law departments and juvenile departments of each superior court as necessary to administer the public social services administered or supervised by the State Department of Social Services.

(b) If the issue of paternity is raised during any hearings pursuant to Section 300, 601, or 602, the court clerk shall notify the local child support agency for an inquiry concerning any superior court order or judgment which addresses the issue.

(1) If the local child support agency determines that a judgment for parentage already exists, the local child support agency shall obtain and forward certified copies of the judgment to the juvenile court and the court shall take judicial notice thereof.

(2) If the local child support agency determines that the issue of parentage has not been determined, the juvenile court may determine the issue of parentage and, if it does so, shall give notice to the local child support agency.

(c) If the court establishes paternity of a minor child, the court clerk shall forward the order on a form to be adopted by the Judicial Council to the local child support agency.

(d) If a child is receiving public assistance under the CalWORKs program, or if it appears to the court that the child may receive assistance under CalWORKs, the court shall direct the clerk of the court to advise the local child support agency.

(e) The court shall advise the parent of the minor of the possibility that the local child support agency may file an action for support if the child receives CalWORKs, pursuant to Section 17402 of the Family Code.

(Amended by Stats. 2000, Ch. 808, Sec. 119. Effective September 28, 2000.)



903.45

(a) The board of supervisors may designate a county financial evaluation officer pursuant to Section 27750 of the Government Code to make financial evaluations of liability for reimbursement pursuant to Sections 207.2, 903, 903.1, 903.2, 903.25, 903.3, and 903.5, and other reimbursable costs allowed by law, as set forth in this section.

(b) In a county where a board of supervisors has designated a county financial evaluation officer, the juvenile court shall, at the close of the disposition hearing, order any person liable for the cost of support, pursuant to Section 903, the cost of legal services as provided for in Section 903.1, probation costs as provided for in Section 903.2, or any other reimbursable costs allowed under this code, to appear before the county financial evaluation officer for a financial evaluation of his or her ability to pay those costs. If the responsible person is not present at the disposition hearing, the court shall cite him or her to appear for a financial evaluation. In the case of a parent, guardian, or other person assessed for the costs of transport, food, shelter, or care of a minor under Section 207.2 or 903.25, the juvenile court shall, upon request of the county probation department, order the appearance of the parent, guardian, or other person before the county financial evaluation officer for a financial evaluation of his or her ability to pay the costs assessed.

If the county financial evaluation officer determines that a person so responsible has the ability to pay all or part of the costs, the county financial evaluation officer shall petition the court for an order requiring the person to pay that sum to the county or court, depending on which entity incurred the expense. If the parent or guardian is liable for costs for legal services pursuant to Section 903.1, the parent or guardian has been reunified with the child pursuant to a court order, and the county financial evaluation officer determines that repayment of the costs would harm the ability of the parent or guardian to support the child, then the county financial evaluation officer shall not petition the court for an order of repayment, and the court shall not make that order. In addition, if the parent or guardian is currently receiving reunification services, and the court finds, or the county financial officer determines, that repayment by the parent or guardian will pose a barrier to reunification with the child because it will limit the ability of the parent or guardian to comply with the requirements of the reunification plan or compromise the parent s or guardian s current or future ability to meet the financial needs of the child, or in any case in which the court finds that the repayment would be unjust under the circumstances of the case, then the county financial evaluation officer shall not petition the court for an order of repayment, and the court shall not order repayment by the parent or guardian. In evaluating a person s ability to pay under this section, the county financial evaluation officer and the court shall take into consideration the family s income, the necessary obligations of the family, and the number of persons dependent upon this income. A person appearing for a financial evaluation has the right to dispute the county financial evaluation officer s determination, in which case he or she is entitled to a hearing before the juvenile court. The county financial evaluation officer, at the time of the financial evaluation, shall advise the person of his or her right to a hearing and of his or her rights pursuant to subdivision (c).

At the hearing, a person responsible for costs is entitled to have, but shall not be limited to, the opportunity to be heard in person, to present witnesses and other documentary evidence, to confront and cross-examine adverse witnesses, to disclosure of the evidence against him or her, and to receive a written statement of the findings of the court. The person has the right to be represented by counsel, and, if the person is unable to afford counsel, the right to appointed counsel. If the court determines that the person has the ability to pay all or part of the costs, including the costs of any counsel appointed to represent the person at the hearing, the court shall set the amount to be reimbursed and order him or her to pay that sum to the county or court, depending on which entity incurred the expense, in a manner in which the court believes reasonable and compatible with the person s financial ability.

If the person, after having been ordered to appear before the county financial evaluation officer, has been given proper notice and fails to appear as ordered, the county financial evaluation officer shall recommend to the court that the person be ordered to pay the full amount of the costs. Proper notice to the person shall contain all of the following:

(1) That the person has a right to a statement of the costs as soon as it is available.

(2) The person s procedural rights under Section 27755 of the Government Code.

(3) The time limit within which the person s appearance is required.

(4) A warning that if the person fails to appear before the county financial evaluation officer, the officer will recommend that the court order the person to pay the costs in full.

If the county financial evaluation officer determines that the person has the ability to pay all or a portion of these costs, with or without terms, and the person concurs in this determination and agrees to the terms of payment, the county financial evaluation officer, upon his or her written evaluation and the person s written agreement, shall petition the court for an order requiring the person to pay that sum to the county or the court in a manner that is reasonable and compatible with the person s financial ability. This order may be granted without further notice to the person, provided a copy of the order is served on the person by mail.

However, if the county financial evaluation officer cannot reach an agreement with the person with respect to either the liability for the costs, the amount of the costs, the person s ability to pay the costs, or the terms of payment, the matter shall be deemed in dispute and referred by the county financial evaluation officer back to the court for a hearing.

(c) At any time prior to the satisfaction of a judgment entered pursuant to this section, a person against whom the judgment was entered may petition the rendering court to modify or vacate the judgment on the basis of a change in circumstances relating to his or her ability to pay the judgment.

(d) Execution may be issued on the order in the same manner as on a judgment in a civil action, including any balance remaining unpaid at the termination of the court s jurisdiction over the minor.

(Amended by Stats. 2013, Ch. 31, Sec. 26. Effective June 27, 2013.)



903.47

(a) The Judicial Council shall establish a program to collect reimbursements from the person liable for the costs of counsel appointed to represent parents or minors pursuant to Section 903.1 in dependency proceedings.

(1) As part of the program, the Judicial Council shall:

(A) Adopt a statewide standard for determining the ability to pay reimbursements for counsel, which shall at a minimum include the family s income, their necessary obligations, the number of individuals dependent on this income, and the cost-effectiveness of the program.

(B) Adopt policies and procedures allowing a court to recover from the money collected the costs associated with implementing the reimbursements program. The policies and procedures shall at a minimum limit the amount of money a court may recover to a reasonable proportion of the reimbursements collected and provide the terms and conditions under which a court may use a third party to collect reimbursements. For the purposes of this subparagraph, costs associated with implementing the reimbursements program means the court costs of assessing a parent s ability to pay for court-appointed counsel and the costs to collect delinquent reimbursements.

(2) The money collected shall be deposited as required by Section 68085.1 of the Government Code. Except as otherwise authorized by law, the money collected under this program shall be utilized to reduce caseloads, for attorneys appointed by the court, to the caseload standard approved by the Judicial Council. Priority shall be given to those courts with the highest attorney caseloads that also demonstrate the ability to immediately improve outcomes for parents and children as a result of lower attorney caseloads.

(b) The court may do either of the following:

(1) Designate a court financial evaluation officer to make financial evaluations of liability for reimbursement pursuant to Section 903.1.

(2) With the consent of the county and pursuant to the terms and conditions agreed upon by the court and county, designate a county financial evaluation officer to make financial evaluations of liability for reimbursement pursuant to Section 903.1.

(c) In handling reimbursement of payments pursuant to Section 903.1, the court financial evaluation officer and the county financial evaluation officer shall follow the procedures set forth for county financial evaluation officers in subdivisions (b), (c), and (d) of Section 903.45.

(Amended by Stats. 2011, Ch. 308, Sec. 13. Effective January 1, 2012.)



903.5

In addition to the requirements of Section 903.4, and notwithstanding any other provision of law, the parent or other person legally liable for the support of a minor, who voluntarily places the minor in 24-hour out-of-home care, shall be liable for the cost of the minor s care, support, and maintenance when the minor receives Aid to Families with Dependent Children-Foster Care (AFDC-FC), Supplemental Security Income-State Supplementary Program (SSI-SSP), or county-only funds. As used in this section, parent includes any person specified in Section 903. As used in this section, parent does not include a minor or nonminor dependent whose minor child receives aid under Section 11401.4. Whenever the county welfare department or the placing agency determines that a court order would be advisable and effective, pursuant to Section 17552 of the Family Code, the department or the agency shall notify the local child support agency, or the financial evaluation officer designated pursuant to Section 903.45, who shall proceed pursuant to Section 903.4 or 903.45.

(Amended by Stats. 2012, Ch. 846, Sec. 33. Effective January 1, 2013.)



903.6

Funds collected pursuant to Sections 903, 903.4, and 903.5 shall be distributed in the following manner:

(a) If the program through which the minor is placed is a county-funded program, the county shall retain 100 percent of the funds collected. For the purposes of this subdivision, programs funded in whole or part with county justices system subvention program funds shall be considered to be 100 percent county funded.

(b) If the program through which the minor is placed is funded partially with state or federal funds, the amounts collected shall be distributed by the State Department of Social Services pursuant to Section 11457 and incentives shall be paid pursuant to Sections 15200.1, 15200.2, and 15200.3.

(Added by Stats. 1982, Ch. 1276, Sec. 7. Effective September 22, 1982.)



903.7

(a) There is in the State Treasury the Foster Children and Parent Training Fund. The moneys contained in the fund shall be used exclusively for the purposes set forth in this section.

(b) For each fiscal year beginning with the 1981-82 fiscal year, except as provided in Sections 15200.1, 15200.2, 15200.3, 15200.8, and 15200.81, and Section 17704 of the Family Code, the Department of Child Support Services shall determine the amount equivalent to the net state share of foster care collections attributable to the enforcement of parental fiscal liability pursuant to Sections 903, 903.4, and 903.5. On July 1, 1982, and every three months thereafter, the department shall notify the Chancellor of the Community Colleges, the Department of Finance, and the Superintendent of Public Instruction of the above-specified amount. The Department of Child Support Services shall authorize the quarterly transfer of any portion of this amount for any particular fiscal year exceeding three million seven hundred fifty thousand dollars ($3,750,000) of the net state share of foster care collections to the Treasurer for deposit in the Foster Children and Parent Training Fund, except that, commencing with the 2002-03 fiscal year, a total of not more than three million dollars ($3,000,000) may be transferred to the fund in any fiscal year.

(c) (1) If sufficient moneys are available in the Foster Children and Parent Training Fund, up to three million dollars ($3,000,000) shall be allocated for the support of foster parent training programs conducted in community colleges. The maximum amount authorized to be allocated pursuant to this subdivision shall be adjusted annually by a cost-of-living increase each year based on the percentage given to discretionary education programs. Funds for the training program shall be provided in a separate budget item in that portion of the Budget Act pertaining to the Chancellor of the California Community Colleges, to be deposited in a separate bank account by the Chancellor of the California Community Colleges.

(2) The chancellor shall use these funds exclusively for foster parent training, as specified by the chancellor in consultation with the California State Foster Parents Association and the State Department of Social Services.

(3) The plans for each foster parent training program shall include the provision of training to facilitate the development of foster family homes and small family homes to care for no more than six children who have special mental, emotional, developmental, or physical needs.

(4) The State Department of Social Services shall facilitate the participation of county welfare departments in the foster parent training program. The California State Foster Parents Association, or the local chapters thereof, and the State Department of Social Services shall identify training participants and shall advise the chancellor on the form, content, and methodology of the training program. Funds shall be paid monthly to the foster parent training program until the maximum amount of funds authorized to be expended for that program is expended. No more than 10 percent or seventy-five thousand dollars ($75,000) of these moneys, whichever is greater, shall be used for administrative purposes; of the 10 percent or seventy-five thousand dollars ($75,000), no more than ten thousand dollars ($10,000) shall be expended to reimburse the State Department of Social Services for its services pursuant to this paragraph.

(d) Beginning with the 1983-84 fiscal year, and each fiscal year thereafter, after all allocations for foster parent training in community colleges have been made, any moneys remaining in the Foster Children and Parent Training Fund may be allocated for foster children services programs pursuant to Chapter 11.3 (commencing with Section 42920) of Part 24 of the Education Code.

(e) (1) The Controller shall transfer moneys from the Foster Children and Parent Training Fund to the Chancellor of the California Community Colleges and the Superintendent of Public Instruction as necessary to fulfill the requirements of subdivisions (c) and (d).

(2) After the maximum amount authorized in any fiscal year has been transferred to the Chancellor of the California Community Colleges and the Superintendent of Public Instruction, the Controller shall transfer any remaining funds to the General Fund for expenditure for any public purpose.

(f) This section shall be operative until June 30, 2005, and thereafter is operative only if specified in the annual Budget Act or in another statute.

(Amended by Stats. 2005, Ch. 73, Sec. 26. Effective July 19, 2005. Section inoperative as of June 30, 2005, subject to resumed operation only as prescribed in subd. (f).)



903.8

(a) Beginning January 1, 1994, the State Department of Social Services shall develop and implement an enhanced statewide basic foster parent training program. It is the intent of the Legislature to fund this program by allocating unexpended child welfare services funds from the 1992 93 fiscal year to support a two and one-half year training curricula development.

(b) During this two and one-half year period, the State Department of Social Services shall do all of the following, in cooperation with foster parents and representatives from county placement agencies and other foster care providers:

(1) Complete a comprehensive survey of existing foster parent training curricula and resources, evaluate the existing foster parent training delivery system and explore alternative delivery models, complete a needs assessment of foster parents, and develop and implement a statewide core curriculum.

(2) Develop and implement curricula for, teenage pregnancy prevention and other special needs topics, as identified in the needs assessment, to supplement the core curriculum. The teenage pregnancy prevention topics shall be based upon public health fact-based materials and programs. Curricula for teenage pregnancy prevention shall emphasize that abstinence from sexual intercourse is the only protection that is 100 percent effective against unwanted teenage pregnancy, sexually transmitted diseases, and acquired immune deficiency syndrome (AIDS) when transmitted sexually, and that all other methods of contraception carry a risk of failure in preventing unwanted teenage pregnancy. The curricula shall:

(A) Include statistics based on the latest medical information citing the failure and success rates of condoms and other contraceptives in preventing pregnancy.

(B) Stress that sexually transmitted diseases are serious possible hazards of sexual intercourse, and shall include statistics based on the latest medical information citing the failure and success rates of condoms in preventing AIDS and other sexually transmitted diseases.

(C) Include a discussion of the possible emotional and psychological consequences of preadolescent and adolescent sexual intercourse outside of marriage and the consequences of unwanted adolescent pregnancy.

(3) Evaluate the current foster parent training funding formula and explore funding alternatives to ensure that a permanent and adequate funding source is available.

(4) Evaluate current recruitment strategies and facilitate the expansion of recruitment activities, especially targeting minority families for the promotion of the placement of minority youth with trained and culturally competent families of the same ethnicity and cultural background.

(5) In its foster parent recruitment and training effort, place special emphasis on the recruitment of prospective foster parents willing to accept sibling placements and the training of foster parents to ensure they are able and ready to care for a sibling group.

(c) It is not the intent of the Legislature and nothing in this section shall be construed as requiring foster parents to participate in this training program in whole or in part.

(Amended by Stats. 1995, Ch. 281, Sec. 1. Effective January 1, 1996.)



904

The monthly or daily charge, not to exceed cost, for care, support, and maintenance of minor persons placed or detained in or committed to any institution by order of a juvenile court, the cost of delinquency-related legal services referred to by Section 903.1, the cost of probation supervision referred to by Section 903.2, and the cost of sealing records in county or local agency custody referred to by Section 903.3 shall be determined by the board of supervisors. The cost of dependency-related legal services referred to by Section 903.1 and the cost of sealing records in court custody referred to by Section 903.3 shall be determined by the court. Any determination made by a court under this section shall be valid only if either (1) made under procedures adopted by the Judicial Council or (2) approved by the Judicial Council.

(Amended by Stats. 2001, Ch. 824, Sec. 40. Effective January 1, 2002.)



911

No order for payment from the county treasury of the expense of support and maintenance of a ward or dependent child of the juvenile court shall be effective for more than 12 months, and no order for payment from the county treasury of the expense of support and maintenance of a minor person concerning whom a verified petition has been filed in accordance with the provision of this chapter, other than a ward or dependent child of the court, shall be effective for more than one month. Upon all hearings of the case of any ward or dependent child of the juvenile court, the case shall be continued on the calendar, but in no instance to exceed 12 months.

When any ward of the juvenile court is, with the consent of the juvenile court of the county committing him and the officer in charge of the state school to which he was committed or in which he is confined, placed in a boarding home, foster home, or work home, but continues to be under the supervision of such state school, the county may reimburse the boarding home, foster home, or work home in an amount adequate for the maintenance of the ward, but not to exceed twenty-five dollars ($25) per month.

(Repealed and added by Stats. 1961, Ch. 1616.)



912

(a) Commencing on and after January 1, 2012, counties from which persons are committed to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, shall pay to the state an annual rate of one hundred twenty-five thousand dollars ($125,000) for the time those persons remain in any institution under the direct supervision of the division, or in any institution, boarding home, foster home, or other private or public institution in which they are placed by the division, on parole or otherwise, and cared for and supported at the expense of the division, as provided in this subdivision. This subdivision applies to any person committed to the division by a court, including persons committed to the division prior to January 1, 2012, who, on or after January 1, 2012, remain in or return to the facilities described in this section.

The Department of Corrections and Rehabilitation, Division of Juvenile Facilities, shall present to the county, not more frequently than monthly, a claim for the amount due the state under this subdivision, which the county shall process and pay pursuant to Chapter 4 (commencing with Section 29700) of Division 3 of Title 3 of the Government Code.

(b) Commencing on and after January 1, 2012, the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, shall not collect from, nor shall a county owe, any fees pursuant to subdivision (a).

(c) Commencing on and after July 1, 2012, counties from which persons are committed to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, shall pay to the state an annual rate of twenty-four thousand dollars ($24,000) for the time those persons remain in any institution under the direct supervision of the division, or in any institution, boarding home, foster home, or other private or public institution in which they are placed by the division, and cared for and supported at the expense of the division, as provided in this subdivision. This subdivision applies to any person committed to the division by a juvenile court on or after July 1, 2012.

The Department of Corrections and Rehabilitation, Division of Juvenile Facilities, shall present to the county, not more frequently than monthly, a claim for the amount due to the state under this subdivision, which the county shall process and pay pursuant to Chapter 4 (commencing with Section 29700) of Division 3 of Title 3 of the Government Code.

(d) Consistent with Article 1 (commencing with Section 6024) of Chapter 5 of Title 7 of Part 3 of the Penal Code, the Board of State and Community Corrections shall collect and maintain available information and data about the movement of juvenile offenders committed by a juvenile court and placed in any institution, boarding home, foster home, or other private or public institution in which they are cared for, supervised, or both, by the division or the county while they are on parole, probation, or otherwise.

(Amended (as added by Stats. 2011, Ch. 36, Sec. 77) by Stats. 2012, Ch. 41, Sec. 89. Effective June 27, 2012.)



913

When any person has been adjudged to be a ward or dependent child of the juvenile court, and the court has made an order committing such person to the care of any association, society, or corporation, embracing within its objects the purpose of caring for or obtaining homes for such persons, the county in which such person has been committed may contract with such custodian, for the supervision, investigation, and rehabilitation of such person by such custodian, and may, pursuant to such contract, pay to it an amount determined by mutual agreement, not to exceed the cost to such custodian of such service.

(Added by Stats. 1961, Ch. 1616.)



914

As used in this article, expense for support and maintenance includes the reasonable value of any medical services furnished to the ward or dependent child at the county hospital or at any other county institution, or at any private hospital or by any private physician with the approval of the juvenile court of the county concerned, and the reasonable value of the support of the ward or dependent child at any juvenile hall established pursuant to the provisions of Article 23 (commencing with Section 850) of this chapter or the reasonable value of the ward s support at any forestry camp, juvenile home, ranch, or camp established within or without the county pursuant to the provisions of Article 24 (commencing with Section 880) of this chapter.

(Amended by Stats. 1976, Ch. 1068.)






ARTICLE 26. Work Furloughs

925

The provisions of this article shall be operative in any county in which the board of supervisors by ordinance finds, on the basis of employment conditions, the state of juvenile detention facilities, and other pertinent circumstances, that the operation of this article in that county is feasible. In such ordinance the board shall prescribe whether the probation officer or any official in charge of a county juvenile detention facility shall perform the functions of the juvenile work furlough administrator. The board of supervisors may also terminate the operativeness of this article in the county if it finds by ordinance that, because of changed circumstances, the operation of this article in that county is no longer feasible.

(Added by Stats. 1967, Ch. 1070.)



926

When a minor is adjudged a ward of the juvenile court and committed to a county juvenile home, ranch, camp, or forestry camp, the juvenile work furlough administrator may, if he concludes that such person is a fit subject therefor, direct that such person be permitted to continue in his regular employment, if that is compatible with the requirements of Section 928, or may authorize the person to secure employment for himself in the county, unless the court at the time of commitment has ordered that such person not be granted work furloughs.

(Added by Stats. 1967, Ch. 1070.)



927

(a) If the juvenile work furlough administrator so directs that the minor be permitted to continue in his or her regular employment, the administrator shall arrange for a continuation of that employment when possible without interruption. If the minor does not have regular employment, and the administrator has authorized the minor to secure employment for himself or herself, the minor may do so, and the administrator may assist the minor in doing so. Any employment so secured must be suitable for the minor and must be at a wage at least as high as the prevailing wage for similar work in the area where the work is performed and in accordance with the prevailing working conditions in the area. In no event may any employment be permitted where there is a labor dispute in the establishment in which the minor is, or is to be, employed.

(b) If the minor does not have regular employment, the juvenile work furlough administrator may authorize the minor to apply for placement in a local job training program, and the administrator may assist him or her in doing so. The program may include, but shall not be limited to, job training assistance as provided through the Job Training Partnership Act (Public Law 97-300; 29 U.S.C.A. Sec. 1501 et seq.).

(Amended by Stats. 1989, Ch. 48, Sec. 2.)



928

Whenever the minor is not employed and between the hours or periods of employment, he shall be confined in a juvenile detention facility unless the court or administrator directs otherwise.

(Added by Stats. 1967, Ch. 1070.)



929

The earnings of the minor shall be collected by the juvenile work furlough administrator, and it shall be the duty of the minor s employer to transmit such wages to the administrator at the latter s request. Earnings levied upon pursuant to Chapter 5 (commencing with Section 706.010) of Division 2 of Title 9 of Part 2 of the Code of Civil Procedure shall not be transmitted to the administrator. If the administrator has requested transmittal of earnings prior to levy, such request shall have priority. When an employer transmits such earnings to the administrator pursuant to this section the employer shall have no liability to the minor for such earnings. From such earnings the administrator shall pay the minor s board and personal expenses, both inside and outside the juvenile detention facility, and shall deduct so much of the costs of administration of this article as is allocable to such minor. If sufficient funds are available after making the foregoing payments, the administrator may, with the consent of the minor, pay, in whole or in part, the preexisting debts of the minor. Any balance shall be retained until the minor s discharge and thereupon shall be paid to the minor.

(Amended by Stats. 1982, Ch. 497, Sec. 181. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



930

In the event the minor violates the conditions laid down for his conduct, custody, or employment, the juvenile work furlough administrator may order termination of work furloughs for such minor.

(Added by Stats. 1967, Ch. 1070.)






ARTICLE 27. 24-Hour Schools

940

The board of supervisors in every county may provide and maintain, at the expense of the county, in a location approved by the judge of the juvenile court, or in counties having more than one judge of the juvenile court, by the presiding judge of the juvenile court, a 24-hour school or a nonresidential boot camp school program operated by the probation officer. The school shall be established to provide education and training for minors in accordance with the provisions of Article 1 (commencing with Section 48600) of Chapter 4 of Part 27 of the Education Code. The cost of providing education and training for the students shall be computed pursuant to the provisions of Section 893.

(Amended by Stats. 1995, Ch. 72, Sec. 7. Effective January 1, 1996.)



941

The 24-hour school or a nonresidential boot camp school program shall be under the management and control of the probation officer.

(Amended by Stats. 1995, Ch. 72, Sec. 8. Effective January 1, 1996.)



942

The board of supervisors shall provide for a suitable superintendent to have charge of the 24-hour school, and for such other employees as may be needed for its efficient management, and shall provide for payment, out of the general fund of the county, of suitable salaries for such superintendent and other employees.

(Added by Stats. 1967, Ch. 1542.)



943

The superintendent and other employees of the 24-hour school shall be appointed by the probation officer, pursuant to a civil service or merit system, and may be removed, for cause, pursuant to such system.

(Added by Stats. 1967, Ch. 1542.)



944

The probation officer shall keep a classified list of expenses for the operation of the 24-hour school and shall file a duplicate copy with the county board of supervisors.

(Added by Stats. 1967, Ch. 1542.)



945

A 24-hour school shall be considered a children s institution for licensing purposes and shall be licensed by the department of social welfare of the county in which the 24-hour school is located.

(Added by Stats. 1967, Ch. 1542.)






ARTICLE 28. Adjustment Schools

960

This article shall be construed in conformity with the intent as well as the expressed provisions thereof, and the governing board of any adjustment school may do all those lawful acts that it deems necessary to promote the prosperity of the adjustment school, or to promote the well-being and education of all minors entrusted to its charge.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



961

The terms and provisions of Article 25 (commencing with Section 900) of Chapter 2 of Part 1 of Division 2 and Section 579 shall, so far as applicable, govern and control proceedings under this article.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



962

The boards of supervisors or other governing bodies of counties and cities and counties may organize, establish, equip, and maintain, including the purchase of suitable sites and the construction of suitable buildings, adjustment schools in each county or city and county for the purpose of furnishing to minors under the age of 18 years pursuant to this article, care, custody, education, training, and adjustment to good citizenship, which shall be continuous and uninterrupted during the period the minors remain in school.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



963

The boards of supervisors of two or more counties may by regularly adopted resolutions or ordinances duly entered on the minutes or proceedings of their respective boards, unite in the organization, establishment, equipment, and maintenance of adjustment schools for the respective counties. In that event, the schools shall be located in one or more of the counties as shall be mutually agreed upon and designated in the resolutions or ordinances.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



964

If adjustment schools are organized by only one county or city and county, the government and management shall be vested in a governing board which shall be either the board of education, or similar school governing body, or the county probation committee of the juvenile court, or a board of trustees composed of seven members selected from both the board of education and the probation committee, as may be determined or chosen in the exercise of sound discretion by the board of supervisors or other governing body of the county or city and county.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



965

If the adjustment schools are organized by the joint action of two or more counties, the boards of supervisors of the counties may by concerted action by duly adopted resolutions entrust the government and management to a governing board, which shall be any of the following:

(a) The board of education of the county in which at least one adjustment school is located.

(b) The probation committee of the juvenile court of the county in which at least one adjustment school is located.

(c) A board of trustees composed of seven members who shall represent all of the counties and each of whom may be selected from either the county board of education or the probation committee of the juvenile court of his or her respective county as shall be determined in the joint resolutions of the boards of supervisors.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



966

If a board of trustees is chosen to govern and manage the adjustment school the term of office of the trustees shall be six years, except that of the seven trustees first selected, two shall hold office for two years, two shall hold office for four years, and three shall hold office for six years. Each of the two-, four-, and six-year terms shall be assigned by lot to each of the seven trustees.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



967

The governing board shall make all needful rules and regulations for the transaction of business and for the management and government of the adjustment school under its jurisdiction, and it shall see that proper care, custody, education, and training are provided for the minors under its care, to the end that the minors shall be adjusted to good citizenship and prepared to become honorable, self-supporting members of society.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



968

The governing board shall make all contracts for the organization, establishment, including the purchase of a suitable site and the construction of suitable buildings, equipment, operation, and maintenance of the adjustment school that may be necessary or advisable. In no event shall the amount of money appropriated for any such purpose or other limitation prescribed by law or by order of the governing board, be exceeded or violated.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



969

No member of the governing board, nor officer, nor employee of any adjustment school shall be interested, personally, directly, or indirectly, in any contract, purchase, or sale made, or in any business carried on in behalf of the school. Any money paid on the contracts or sales may be recovered by a civil suit, and the governing board upon the proof of such interest shall remove from office immediately the member, officer, or employee.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



970

The governing board of the adjustment school shall appoint a superintendent, not of its own number, who shall be a person qualified by training and experience for the character of work to be performed at the adjustment school, and who shall hold office at the pleasure of the governing board.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



971

The governing board shall determine the number, title, duties, and terms of office of all other officers and employees and shall fix their salaries, and that of the superintendent.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



972

The superintendent of the adjustment school shall, before entering upon the discharge of his or her duties, make and file with the governing board an oath that he or she will faithfully and impartially discharge his or her duties. The superintendent shall also file with the governing board a bond, running to the State of California in a sum the board may determine, and with sureties to be approved by the board, conditioned upon the faithful performance of his or her duties. The premium of the bond shall be a part of the cost of maintaining the adjustment school.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



973

The superintendent, after making and filing the bond, shall, subject to the direction of the governing board, be invested with the custody of the lands, buildings, and all other property pertaining to or under the control of the adjustment school. The superintendent shall account to the governing board in the manner it may require for all property entrusted to the superintendent and for all money received by him or her as superintendent of the adjustment school, or for any of the minors entrusted to its care.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



974

The superintendent shall also, subject to the direction of the governing board, appoint all officers and employees of the adjustment school, who shall hold office at the pleasure of the superintendent. The superintendent shall exercise the supervisory, executive, and managing powers that are conferred upon him or her by the governing board.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



975

The superintendent shall reside in the adjustment school or one of the adjustment schools under his or her jurisdiction and shall be furnished suitable quarters, furniture, food supplies, and laundry for himself or herself and his or her family. The governing board may make similar provision for other officers and employees that the interests of the adjustment school may in its judgment require to reside on the premises.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



976

The adjustment school shall receive into its care, custody, and control all boys and girls under 18 years of age who are committed to it by order of the juvenile court of the county or city and county maintaining or contributing to the maintenance of the adjustment school.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



977

Any minor who has been committed to the care, custody, and control of any adjustment school shall remain in the school for the duration of the period provided in the order of commitment, or until further order of the juvenile court.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



978

The juvenile court shall review the order of commitment at least once each year, and upon review the court may continue, terminate, or modify the order of commitment.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



979

If at any time in the opinion of the superintendent of the adjustment school the further detention of the minor is detrimental to the interests of the school, the minor may immediately, upon order of the superintendent, be returned to the committing court, and the court may revoke its previous order, and proceedings may be resumed where they were suspended when the commitment was made.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



980

The governing board of any adjustment school shall cause the school to be conducted as may seem best calculated to carry out the intentions of this article.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



981

There shall be organized a course of study, corresponding as far as practicable with the course of study in the public schools of the state.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



982

There shall be provided in the adjustment school the proper facilities and equipment for vocational and trade training, in addition to other public school education or training that may be determined upon by the governing board. Vocational or trade training education shall be given to each minor while under the care of the adjustment school, to the end that he or she may upon discharge be qualified for honorable and self-supporting employment.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



983

Any order of the juvenile court committing a minor to the care, custody, and control of an adjustment school may provide the expense of his or her support and maintenance by directing that the expense be paid in whole or in part by his or her parent, guardian, or other person liable for his or her support and maintenance.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



984

If the adjustment school is organized, established, equipped, and maintained by only one county or city and county, the entire expense of the school shall be borne by the county or city and county, and the board of supervisors, or other governing body of the county or city and county shall make due and annual provision therefor. The necessary items of expense shall be set forth in the annual budget of the county or city and county.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



985

If an adjustment school is organized, established, equipped, and maintained by two or more counties, the initial expense of organizing, establishing, and equipping the school shall be apportioned between each of the counties on a pro rata basis in the ratio that the number of children of school age residing in each county bears to the number of children of school age residing in all of the counties.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



986

The annual expense of maintaining the school by two or more counties, shall be apportioned between the counties on a pro rata basis in the ratio that the average daily enrollment of minors placed in the school from each county during the preceding year bears to the total average daily enrollment in the school from all of the counties during the year.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)



987

The governing board shall require any officer entrusted with money belonging to an adjustment school or to any of the minors entrusted to its care, or any officer placed in a position of trust and responsibility in the custody of property or in the handling of supplies belonging to the school, to file with the board a bond with sureties approved by the board and in a sum that it may determine, conditioned upon the faithful performance of the duties required, and upon the faithful accounting of all money and property coming into his or her hands or under his or her control by virtue of his or her office. The premiums on the bonds shall be a part of the cost of maintaining the adjustment school.

(Added by Stats. 1987, Ch. 1452, Sec. 534.)









CHAPTER 2.5. Juvenile and Gang Violence Prevention, Detention, and Public Protection Act of 1998

990

As used in this article:

(a) Acquiring means obtaining ownership of an existing facility in fee simple for use as a youth center.

(b) Altering or renovating means making modifications to an existing facility that are necessary for cost-effective use as a youth center, including restoration, repair, expansion, and all related physical improvements.

(c) Applicant means a nonprofit agency that serves youth, including, but not limited to, organizations such as Boys and Girls Clubs, YMCA, Girl Scouts, Boy Scouts, Camp Fire, Inc., California 4-H Programs, the California Police Activities League, and camping organizations that have been operating in California for a period of not less than two years. An applicant does not have to be operating in the county of application in order to be a qualified applicant.

(d) Constructing means the purchase or building of a new facility, including the costs of land acquisition and architectural and engineering fees.

(e) Department means the Department of the Youth Authority.

(f) Nonprofit organization means an agency or organization that serves youth that is exempt under Section 501(c)(3) of the Internal Revenue Code and is owned and operated by one or more corporations or associations with no part of the net earnings benefiting any private shareholder or individual.

(g) Programs means services and activities provided in a youth center, including, but not limited to, recreation, health and fitness, citizenship and leadership development, job training, delinquency prevention such as antigang programs, teen pregnancy prevention programs, and counseling for problems such as drug and alcohol abuse.

(Amended by Stats. 2000, Ch. 59, Sec. 1. Effective January 1, 2001.)



991

Moneys in the fund, up to twenty-five million dollars ($25,000,000), upon appropriation to the department, shall be available for allocation by the department in accordance with this chapter, for grants to nonprofit organizations for acquiring, renovating, or constructing youth centers. Of these moneys, an amount not to exceed 1
1/2
percent thereof shall be available to the department for administrative costs associated with this article.

(Added by Stats. 1998, Ch. 499, Sec. 2. Effective September 15, 1998.)



992

(a) The department shall, upon appropriation pursuant to Section 993.3, make grants to nonprofit organizations for the purpose of acquiring, renovating, or constructing youth centers. This article shall not apply to agencies or institutions under the jurisdiction of the department prior to the operative date of this section.

(b) A nonprofit organization receiving a grant for the acquisition of a facility to be used as a youth center shall agree that the facility will be used for that purpose for at least 10 years from the date of acquisition.

(c) A nonprofit organization receiving a grant for renovation of an existing facility to be used as a youth center shall agree that the facility will be used for that purpose for at least 10 years.

(d) A nonprofit organization receiving a grant for the construction of a facility to be used as a youth center shall agree that the facility will be used for that purpose for at least 20 years after completion of construction.

(e) Prior to the grant award, and as a condition to receipt of the award, the nonprofit organization shall execute and deliver a promissory note to the department in a form approved by the department. The amount of the note shall be the amount of the grant, reduced proportionately for each year of compliance as set forth in subdivisions (b), (c), and (d). The department shall have a lien on any facility construction, acquired, renovated, or remodeled under this act for the period of time described in subdivisions (b), (c), and (d). The lien shall be evidenced by a deed of trust or other suitable recordable document approved by the department. This subdivision shall not apply when the department determines that application of its provisions is not in the best interests of the public.

(f) Should any of the following events occur, the department may, without the consent of the Department of General Services, foreclose upon the lien, take possession of and sell the property:

(1) The owner of the facility ceases to be a nonprofit organization.

(2) The facility is no longer used for youth center activities.

(g) A facility altered, acquired, renovated, or constructed using funds allocated under this article may not be used and may not be intended to be used for sectarian instruction or as a place for religious worship.

(h) The Director of the Youth Authority, prior to issuing a request for proposal under this article, shall create an advisory committee. This advisory committee shall advise the director on the request for proposal and on the criteria for reviewing and evaluating the responses. The department shall not issue a request for proposal for acquiring, renovating, or constructing youth centers any later than three months after the moneys are deposited in the fund for the purpose of this chapter. The advisory committee shall consist of representatives, including, but not limited to, representatives from statewide nonprofit youth organizations, local government, probation and law enforcement, and community-based nonprofit organizations serving youth or youth related issues. Any local chapter, branch, group, or other entity within an organization shall not be eligible for funding under this article if a representative of the organization serves on the advisory committee and that representative is a member of the particular chapter, branch, group, or other entity within the larger organization that is applying for the funds.

The department shall review and evaluate proposals from applicants for funding. The proposals shall be consistent with the criteria developed by the department following consultation with the advisory committee.

(i) Proposals from an applicant for youth center funding shall do all of the following:

(1) Document the need for the applicant s proposal.

(2) Contain a written commitment and a plan for the delivery of programs, including, where appropriate, plans for innovative nontraditional programs designed to meet the needs of the youth of the targeted community.

(3) Contain a match for funding that meets the following:

(A) Equal to 15 percent of the total amount requested.

(B) Match is in cash or in kind.

(4) Document the cost effectiveness of the proposal.

(5) Contain a written commitment and plan to develop and implement a process to receive and consider feedback and suggestions from the community served including a separate mechanism for the youth it serves. A board of directors reflecting broad representation of the community shall satisfy the requirement for community input.

(6) Document plans to utilize and coordinate availability of the youth center facilities with other organizations serving the same youth population and, where possible, when the facilities are not being utilized for youth activities, to maximize utilization by other community organizations, including, but not limited to, senior groups and crime victims and crime prevention organizations.

(j) The department shall rank the proposals received for funding on a priority consideration based on established greatest need, the number of youths that can be served, the most underserved areas, and the most economically disadvantaged areas, both in urban and rural counties. The department shall also evaluate the cost effectiveness of the proposal, the nonprofit organization s experience in programs serving youth, and the proposed utilization of, and coordination with, other agencies serving youth.

(k) The department shall, to the extent possible, and giving consideration to the amount of funds available, attempt to ensure a broad distribution of the funds consistent with the program priorities, in order to meet the needs of the youth in the state.

(l) The department shall consider any protest or objection regarding the award of a contract grant, whether submitted before or after the grant award, as long as the protest is filed within the time period established in the request for proposal. All protests or objections shall be made in writing. The protesting party shall be notified by the department in writing of the final decision on the protest. The notification shall set forth the rationale upon which the decision is based.

(Added by Stats. 1998, Ch. 499, Sec. 2. Effective September 15, 1998.)



993

(a) No grant made pursuant to this chapter shall exceed three million dollars ($3,000,000) and each grant shall reflect the reasonable costs for acquisition and construction of a facility, taking into consideration its location, size, and proposed use.

(b) In a youth center facility that is acquired, renovated, or constructed in conjunction with other groups, funds received under this article may support only the following:

(1) That part of the facility used by qualifying youth.

(2) A proportionate share of the costs based on the extent of use of the facility by qualifying youth.

(c) Facilities shall be acquired, renovated, or constructed not later than three years from the date of any grant awarded unless the time is extended, for good cause, by the department.

(Added by Stats. 1998, Ch. 499, Sec. 2. Effective September 15, 1998.)






CHAPTER 3. Institutions for Delinquents

ARTICLE 1. Establishment and General Government

1000

Commencing July 1, 2005, any reference to the Department of the Youth Authority refers to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, which has jurisdiction over all educational training and treatment institutions now or hereafter established and maintained in the state as correctional schools for the reception of wards of the juvenile court and other persons committed to the department.

(Amended by Stats. 2005, Ch. 10, Sec. 72. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



1000.1

In order to provide counties with alternative placement options, the Department of the Youth Authority is authorized to establish, maintain, or facilitate the development of regional centers, which may be available on a contract basis to counties for the placement of wards. The regional centers, depending on the services needed, may provide, but are not limited to, the following: mental health programs, short-term incarceration and treatment services, and boot camp programs. This section shall not be interpreted to prohibit counties from jointly developing regional centers.

(Added by Stats. 1994, Ch. 452, Sec. 1. Effective January 1, 1995.)



1000.5

Where in any law of this State the name Whittier State School appears it shall hereafter be understood to mean and shall be construed to refer to Fred C. Nelles School for Boys.

(Added by renumbering Section 155.5 by Stats. 1943, Ch. 481.)



1000.7

As used in this chapter, Youth Authority, authority, and the authority mean and refer to the Department of the Youth Authority, and board means and refers to the Youth Authority Board.

(Amended by Stats. 2004, Ch. 183, Sec. 372. Effective January 1, 2005.)



1001

The general government and supervision of each such institution is vested in the Youth Authority.

(Amended by Stats. 1943, Ch. 481.)



1001.5

(a) Except when authorized by law, or when authorized by the person in charge of an institution or camp administered by the Youth Authority, or by an officer of the institution or camp empowered by the person in charge of the institution or camp to give that authorization, any person who knowingly brings or sends into, or who knowingly assists in bringing into, or sending into, any institution or camp, or the grounds belonging to any institution or camp, administered by the Youth Authority, or any person who, while confined in the institution or camp knowingly possesses therein, any controlled substance, the possession of which is prohibited by Division 10 (commencing with Section 11000) of the Health and Safety Code; any alcoholic beverage; any firearm, weapon or explosive of any kind; or any tear gas or tear gas weapon shall be punished by imprisonment in a county jail for not more than one year or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(b) Except as otherwise authorized in the manner provided in subdivision (a), any person who knowingly uses tear gas or uses a tear gas weapon in any institution or camp specified in subdivision (a) is guilty of a felony.

(c) This section shall not be construed to preclude or in any way limit the applicability of any other law proscribing a course of conduct also proscribed by this section.

(Amended by Stats. 2011, Ch. 15, Sec. 618. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



1001.7

Every person who, having been previously convicted of a felony and confined in any state prison in this state, without the consent of the officer in charge of any California Youth Authority institution comes upon the grounds of any such institution, or lands belonging or adjacent thereto, in the nighttime, and who refuses or fails to leave upon being requested to do so by an employee of the institution, is guilty of a misdemeanor.

(Added by Stats. 1972, Ch. 497.)



1002

The Youth Authority may do all lawful acts which it deems necessary to effectuate the purposes for which such schools are established, and to promote the well-being, education and reformation of the inmates thereof; but the authority shall not incur any indebtedness in excess of the moneys appropriated or otherwise made available for the use of such schools.

(Amended by Stats. 1943, Ch. 481.)



1003

The authority shall have charge of the land, buildings, apparatus, tools, stock, provisions and other property belonging to each such institution.

(Amended by Stats. 1943, Ch. 481.)



1004

The authority shall have charge of the persons committed to or confined in each such institution, and shall provide for their care, supervision, education, training, employment, discipline, and government. It shall exercise its powers toward the correction of their faults, the development of their characters, and the promotion of their welfare.

(Amended by Stats. 1943, Ch. 481.)



1006

The land purchased for the site of Preston School of Industry shall be used exclusively for the occupancy and purposes of the school.

(Enacted by Stats. 1937, Ch. 369.)



1008

The Youth Authority shall cooperate with the United States Bureau of Immigration in arranging for the deportation of all aliens who are committed to it.

(Added by Stats. 1943, Ch. 481.)



1009

The Department of the Youth Authority may order the return of nonresident persons committed to the department or confined in institutions or facilities subject to the jurisdiction of the department to the states in which they have legal residence. Whenever any public officer, other than an officer or employee of the department, receives from any private source any moneys to defray the cost of that transportation, he or she shall immediately transmit the moneys to the department. All moneys, together with any moneys received directly by the department from private sources for transportation of nonresidents, shall be deposited by the department in the State Treasury, in augmentation of the current appropriation for the support of the department.

(Amended by Stats. 2003, Ch. 4, Sec. 5. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



1009.1

When, pursuant to Section 1009, money is received by the Department of the Youth Authority from private sources to defray the cost of transportation for the return of a nonresident committed to it and the nonresident is not returned or the money received exceeds the cost of such transportation, the department shall refund to such private sources such money or such excess money, as the case may be.

(Added by Stats. 1968, Ch. 60.)



1009.2

The fiscal officer of the Department of the Youth Authority shall make payment of any refund pursuant to Section 1009.1 if the Director of the Youth Authority prepares a voucher which sets forth the facts which pertain to the refund and authorizes its payment.

(Added by Stats. 1968, Ch. 60.)



1009.3

If any money which is to be refunded has been deposited in the State Treasury, the State Controller, upon receipt of a claim which is filed by the Department of the Youth Authority, shall draw his warrant for the payment of the refund from the fund to which the money was credited.

(Added by Stats. 1968, Ch. 60.)



1009.4

If the Director of the Youth Authority finds that the amount of any refund is less than three dollars ($3), he may retain such amount, unless demand for the payment of such refund is made within six months after the determination that a refund is due. If such demand is made, the refund shall be paid.

(Added by Stats. 1968, Ch. 60.)



1010

In determining residence for purposes of transportation, a person who has lived continuously in this State for a period of one year and who has not acquired a residence in another State by living continuously therein for at least one year subsequent to his residence in this State shall be deemed to be a resident of this State. Time spent in a public institution or on parole therefrom shall not be counted in determining the matter of residence in this or another State. In determining the residence of a ward of the juvenile court committed to the Youth Authority or confined in any institution under its jurisdiction, due consideration shall be given to the residence of the parents of such ward, and if either one or both parents of the ward are residents of this State the ward shall also be deemed a resident of this State.

(Added by Stats. 1943, Ch. 481.)



1011

All expenses incurred in returning these persons to other states shall be paid by this state, but the expense of returning residents of this state shall be borne by the states making the returns.

The cost and expense incurred in effecting the transportation of these persons shall be paid from the funds appropriated for that purpose, or, if necessary, from the money appropriated for the care of these persons.

(Amended by Stats. 1996, Ch. 320, Sec. 42. Effective January 1, 1997.)



1015

Whenever any person confined in any state institution subject to the jurisdiction of the Youth Authority dies, and any personal funds or property of such person remains in the hands of the Director of the Youth Authority, and no demand is made upon said director by the owner of the funds or property or his legally appointed representative, all money and other personal property of such decedent remaining in the custody or possession of the Director of the Youth Authority shall be held by him for a period of one year from the date of death of the decedent, for the benefit of the heirs, legatees, or successors in interest of such decedent.

Upon the expiration of said one-year period, any money remaining unclaimed in the custody or possession of the director shall be delivered by him to the State Treasurer for deposit in the Unclaimed Property Fund under the provisions of Article 1 of Chapter 6 of Title 10 of Part 3 of the Code of Civil Procedure.

Upon the expiration of said one-year period, all personal property and documents of the decedent, other than cash, remaining unclaimed in the custody or possession of the director shall be disposed of as follows:

(a) All deeds, contracts or assignments shall be filed by the director with the public administrator of the county of commitment of the decedent;

(b) All other personal property shall be sold by the director at public auction, or upon a sealed-bid basis, and the proceeds of the sale delivered by him to the State Treasurer in the same manner as is herein provided with respect to unclaimed money of the decedent. If he deems it expedient to do so, the director may accumulate the property of several decedents and sell the property in such lots as he may determine, provided that he makes a determination as to each decedent s share of the proceeds;

(c) If any personal property of the decedent is not salable at public auction, or upon a sealed-bid basis, or if it has no intrinsic value, or if its value is not sufficient to justify the deposit of such property in the State Treasury, the director may order it destroyed;

(d) All other unclaimed personal property of the decedent not disposed of as provided in paragraphs (a), (b), or (c) hereof, shall be delivered by the director to the State Controller for deposit in the State Treasury under the provisions of Article 1 of Chapter 6 of Title 10 of Part 3 of the Code of Civil Procedure.

(Amended by Stats. 1961, Ch. 1962.)



1016

(a) Whenever a person confined in a state institution subject to the jurisdiction of the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, escapes, or is discharged or paroled from the institution, and any personal funds or property of that person remains in the hands of the Director of the Division of Juvenile Justice in the Department of Corrections and Rehabilitation, and no demand is made upon the director by the owner of the funds or property or his or her legally appointed representative, all money and other intangible personal property of that person, other than deeds, contracts, or assignments, remaining in the custody or possession of the director shall be held by him or her for a period of three years from the date of that escape, discharge, or parole, for the benefit of the person or his or her successors in interest. However, unclaimed personal funds or property of paroled minors may be exempted from the provisions of this section during the period of their minority and for a period of one year thereafter, at the discretion of the director.

(b) Upon the expiration of this three-year period, any money and other intangible personal property, other than deeds, contracts or assignments, remaining unclaimed in the custody or possession of the director shall be subject to the provisions of Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure.

(c) Upon the expiration of one year from the date of the escape, discharge, or parole:

(1) All deeds, contracts, or assignments shall be filed by the director with the public administrator of the county of commitment of that person.

(2) All tangible personal property other than money, remaining unclaimed in his or her custody or possession, shall be sold by the director at public auction, or upon a sealed-bid basis, and the proceeds of the sale shall be held by him or her subject to the provisions of Section 1752.8 of this code, and subject to the provisions of Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure. If he or she deems it expedient to do so, the director may accumulate the property of several inmates and may sell the property in lots as he or she may determine, provided that he or she makes a determination as to each inmate s share of the proceeds.

(d) If any tangible personal property covered by this section is not salable at public auction or upon a sealed-bid basis, or if it has no intrinsic value, or if its value is not sufficient to justify its retention by the director to be offered for sale at public auction or upon a sealed-bid basis at a later date, the director may order it destroyed.

(Amended by Stats. 2012, Ch. 41, Sec. 90. Effective June 27, 2012.)



1017

Before any money or other personal property or documents are delivered to the State Treasurer, State Controller, or public administrator, or sold at auction or upon a sealed-bid basis, or destroyed, under the provisions of Section 1015, and before any personal property or documents are delivered to the public administrator, or sold at auction or upon a sealed-bid basis, or destroyed, under the provisions of Section 1016, of this code, notice of said intended disposition shall be posted at least 30 days prior to the disposition, in a public place at the institution where the disposition is to be made, and a copy of such notice shall be mailed to the last known address of the owner or deceased owner, at least 30 days prior to such disposition. The notice prescribed by this section need not specifically describe each item of property to be disposed of.

(Amended by Stats. 1961, Ch. 1962.)



1018

At the time of delivering any money or other personal property to the State Treasurer or State Controller under the provisions of Section 1015 or of Chapter 7 of Title 10 of Part 3 of the Code of Civil Procedure, the director shall deliver to the State Controller a schedule setting forth a statement and description of all money and other personal property delivered, and the name and last known address of the owner or deceased owner.

(Amended by Stats. 1961, Ch. 1962.)



1019

When any personal property has been destroyed as provided in Section 1015 or 1016, no suit shall thereafter be maintained by any person against the State or any officer thereof for or on account of such property.

(Added by Stats. 1951, Ch. 1708.)



1020

Notwithstanding any other provision of law, the provisions of Sections 1015 and 1016 shall apply (1) to all money and other personal property delivered to the State Treasurer or State Controller prior to the effective date of said sections, which would have been subject to the provisions thereof if they had been in effect on the date of such delivery; and (2) to all money and personal property delivered to the State Treasurer or State Controller prior to the effective date of the 1961 amendments to said sections, as said provisions would have applied on the date of such delivery if, on said date of delivery, the provisions of Chapter 1809, Statutes of 1959, had not been in effect.

(Amended by Stats. 1961, Ch. 1962.)






ARTICLE 3. Superintendents

1049

Subject to the provisions of law relating to the State civil service, the Youth Authority may appoint, define the duties, and fix the salary of the superintendent or executive officer of each institution under this chapter.

(Added by Stats. 1943, Ch. 481.)



1050

The superintendent of the institutions under this chapter shall be persons of high moral character, specially qualified for the position.

(Amended by Stats. 1975, Ch. 1129.)






ARTICLE 4. Employees

1075

The Youth Authority shall, in accordance with law, appoint all officers and employees required at the institutions under this chapter, and shall fix their remuneration.

(Amended by Stats. 1943, Ch. 481.)



1076

The superintendent, assistant superintendent, supervisor, or any employee having custody of wards, of each institution of the Department of the Youth Authority, and any transportation officer of the Department of the Youth Authority, shall have the powers and authority of peace officers listed in Section 830.5 of the Penal Code.

(Amended by Stats. 1969, Ch. 645.)



1077

(a) Any psychologist employed by or who contracts with the Department of the Youth Authority to provide services to wards under the jurisdiction of the department shall be licensed to practice in this state.

(b) Any psychologist employed by the department on July 1, 1999, shall be exempt from the requirements of subdivision (a), as long as he or she continues employment with the department in the same class.

(c) The requirements of subdivision (a) may be waived in order for a person to gain qualifying expertise for licensure as a psychologist in this state in accordance with Section 1277 of the Health and Safety Code.

(Added by Stats. 2000, Ch. 659, Sec. 1. Effective January 1, 2001.)



1078

To the extent that funding is available, the department, in consultation with the State Department of State Hospitals, shall develop training in the treatment of children and adolescents for mental health disorders and shall provide training to all appropriate mental health professionals.

(Amended by Stats. 2012, Ch. 440, Sec. 58. Effective September 22, 2012.)






ARTICLE 6. Conduct, Education, and Discipline

1120

(a) It is the intent of the Legislature to insure an appropriate educational program for wards committed to the Department of the Youth Authority. The objective of the program shall be to improve the academic, vocational, and life survival skills of each ward so as to enable these wards to return to the community as productive citizens.

(b) The department shall assess the educational needs of each ward upon commitment and at least annually thereafter until released on parole. The initial assessment shall include a projection of the academic, vocational, and psychological needs of the ward and shall be used both in making a determination as to the appropriate educational program for the ward and as a measure of progress in subsequent assessments of the educational development of the ward.

The educational program of the department shall be responsive to the needs of all wards, including those who are educationally handicapped or limited-English-speaking wards.

(c) The statewide educational program of the department shall include, but shall not be limited to, all of the following courses of instruction:

(1) Academic preparation in the areas of verbal communication skills, reading, writing, and arithmetic.

(2) Vocational preparation including vocational counseling, training in marketable skills, and job placement assistance.

(3) Life survival skills, including preparation in the areas of consumer economics, family life, and personal and social adjustment.

All of the aforementioned courses of instruction shall be offered at each institution within the jurisdiction of the department except camps and those institutions whose primary function is the initial reception and classification of wards. At such camps and institutions the educational program shall take into consideration the purpose and function of the camp and institutional program.

(Amended by Stats. 2004, Ch. 193, Sec. 209. Effective January 1, 2005.)



1120.1

(a) In furtherance of the purpose of the Department of the Youth Authority to protect society from the consequences of criminal activity, the department s educational programs shall focus on value-based character education, emphasizing curriculum leading to a crime-free lifestyle. In furtherance of this goal, the department shall establish the office of the Superintendent of Education. The Superintendent of Education shall oversee educational programs under the jurisdiction of the department.

(b) The department shall ensure that each ward who has not attained a high school diploma or equivalent shall be enrolled in an appropriate educational program as deemed necessary by the department.

(c) The department shall develop a high school graduation plan for every ward identified pursuant to subdivision (b).

(Amended by Stats. 1999, Ch. 996, Sec. 27. Effective January 1, 2000.)



1120.2

(a) There is in the Department of the Youth Authority a correctional education authority for the purpose of carrying out the education and training of wards committed to the youth authority.

(b) The course of study for wards attending any of grades 7 to 12, inclusive, shall include those courses specified in Article 3 (commencing with Section 51220) of Chapter 2 of Part 28 of the Education Code. The course of study shall meet the model curriculum standards adopted by the Superintendent of Public Instruction pursuant to Section 51226 of the Education Code.

(c) (1) The correctional education authority shall adopt standards of proficiency in basic skills for wards attending a course of study for any of grades 7 to 12, inclusive.

(2) Differential standards and assessment procedures may be adopted for wards for whom an individualized education program has been developed and for whom the regular instructional program has been modified or for wards who have been diagnosed with a learning handicap or disability.

(d) The correctional education authority may issue diplomas of graduation from high school to wards who have completed the required course of study and meet the standards of proficiency in basic skills adopted by the correctional education authority. The authority may also administer to wards the general educational development tests that have been approved by the State Board of Education.

(e) For purposes of receiving federal funds, the correctional education authority shall be deemed a local educational agency.

(f) For purposes of receiving state funds pursuant to subdivision (b) of Section 8 of Article XVI of the California Constitution in accordance with the definitions set forth in Section 41202 of the Education Code, the correctional education authority shall be deemed a state agency and shall only be entitled to state funding for direct instructional services provided to wards attending a course of study. The correctional education authority may not receive state funds unless the funds are specifically appropriated to the Department of the Youth Authority for direct instructional services, and may not receive additional funds from the State Department of Education under any other program.

(Amended by Stats. 1999, Ch. 78, Sec. 59. Effective July 7, 1999.)



1120.5

At each institution under this chapter the Youth Authority shall organize and maintain a division of instruction and such other divisions as it deems necessary and advisable in the conduct of the school.

(Added by renumbering Section 1120 by Stats. 1979, Ch. 981.)



1121

The chief of each such division of instruction shall be well trained in modern school administration.

(Amended by Stats. 1963, Ch. 183.)



1122

Such divisions of instruction shall have jurisdiction over all courses of instruction. Such courses shall include academic and vocational training, and shall be subject to the approval of the State Superintendent of Public Instruction.

(Amended by Stats. 1965, Ch. 1634.)



1123

Subject to the availability of adequate state funding for these purposes, the Director of the Youth Authority shall provide all wards at each penal institution within the jurisdiction of the department, including camps, with information about behavior that places a person at high risk for contracting the human immunodeficiency virus (HIV), and about the prevention of transmission of acquired immune deficiency syndrome (AIDS). The director shall provide all wards, who are within one month of release or being placed on parole, with information about agencies and facilities that provide testing, counseling, medical, and support services for AIDS victims. Information about AIDS prevention shall be solicited by the director from the State Department of Health Services, the county health officer, or local agencies providing services to persons with AIDS. The Director of Health Services, or his or her designee, shall approve protocols pertaining to the information to be disseminated, and the training to be provided, under this section.

(Added by Stats. 1988, Ch. 1301, Sec. 3.)



1124

Each institution under this chapter may manufacture, repair, and assemble products or may raise produce, for use in the institution or in any other State institution or for sale to or pursuant to contract with the public. The primary purpose of all instruction, discipline and industries shall be to benefit the inmates of the several schools and to qualify them for honorable employment and good citizenship. Moneys received from sales or contracts made or entered into under this section shall be used first to defray the expenses of the industry, including wages paid to the wards working in the industry. The wages shall be set by the director. Moneys in excess of those used to support the industry shall be deposited in the Benefit Fund as defined in Section 1752.5.

(Amended by Stats. 1981, Ch. 540, Sec. 7. Effective September 17, 1981.)



1125

Each inmate of an institution under this chapter shall be permitted to keep for his own use all articles of handiwork and other finished products suitable primarily for personal use, as determined by the director, which have been fabricated by the inmate.

(Added by Stats. 1959, Ch. 78.)



1125.5

When any public road is a principal means of access to the Preston School of Industry the Department of the Youth Authority, with the consent of the Department of Finance, may arrange with the California Highway Commission or the board of supervisors of the county in which the road is located for the employment of the inmates of the school in the improvement or maintenance of the road, under supervision of the officers of the school and without compensation to the inmates so employed.

(Added by Stats. 1955, Ch. 58.)






ARTICLE 7. Escapes

1152

(a) Any person who without the use of force or violence willfully assists any parolee of the Department of the Youth Authority whose parole has been revoked, any escapee, any ward confined to a Department of the Youth Authority institution or facility, or who is being transported to or from that institution or facility, or any person in the lawful custody of any officer or person to escape or in an attempt to escape from a Department of the Youth Authority institution or facility, or custody, is guilty of a misdemeanor.

(b) Any person who with the use of force or violence willfully assists any parolee of the Department of the Youth Authority whose parole has been revoked, any escapee, any ward confined to a Department of the Youth Authority institution or facility, or who is being transported to or from that institution or facility, or any person in the lawful custody of any officer or person to escape or in an attempt to escape from a Department of the Youth Authority institution or facility, or custody, is punishable by imprisonment in the state prison for a term of 16 months, two, or three years or in the county jail for a term not exceeding one year.

(Amended by Stats. 1991, Ch. 687, Sec. 1.)



1154

Whenever any person who has escaped from any institution or facility under the jurisdiction of the Youth Authority is returned by a sheriff or probation officer, the sheriff or probation officer shall be paid the same fees and expenses as are allowed such officers by law for the transportation of persons to institutions or facilities under the jurisdiction of the Youth Authority.

(Added by Stats. 1945, Ch. 783.)



1155

The person in charge of any secure detention facility, including, but not limited to, a prison, a juvenile hall, a county jail, or any institution under the jurisdiction of the California Youth Authority, shall promptly notify the chief of police of the city in which the facility is located, or the sheriff of the county if the facility is located in an unincorporated area, of an escape by a person in its custody. The person in charge of any secure detention facility under the jurisdiction of the Department of Corrections or the Youth Authority shall release the name of, and any descriptive information about, any person who has escaped from custody to other law enforcement agencies or to other persons if the release of the information would be necessary to assist in recapturing the person or would be necessary to protect the public from substantial physical harm.

(Amended by Stats. 1986, Ch. 359, Sec. 3.)






ARTICLE 8. Paroles and Dismissals

1176

When, in the opinion of the Youth Authority Board, any person committed to or confined in any such school deserves parole according to regulations established for the purpose, and it will be to his or her advantage to be paroled, the board may grant parole under conditions it deems best. A reputable home or place of employment shall be provided for each person so paroled.

(Amended by Stats. 2003, Ch. 4, Sec. 6. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



1177

When any person so paroled has proved his or her ability for honorable self-support, the Youth Authority Board shall give him or her honorable discharge. Any person on parole who violates the conditions of his or her parole may be returned to the Youth Authority.

(Amended by Stats. 2003, Ch. 4, Sec. 7. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



1178

The Youth Authority Board may grant honorable discharge to any person committed to or confined in any such school. The reason for that discharge shall be entered in the records.

(Amended by Stats. 2003, Ch. 4, Sec. 8. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



1179

(a) All persons honorably discharged from control of the Youth Authority Board shall thereafter be released from all penalties or disabilities resulting from the offenses for which they were committed, including, but not limited to, any disqualification for any employment or occupational license, or both, created by any other provision of law. However, that a person shall not be eligible for appointment as a peace officer employed by any public agency if his or her appointment would otherwise be prohibited by Section 1029 of the Government Code.

(b) Notwithstanding the provisions of subdivision (a), that person may be appointed and employed as a peace officer by the Department of the Youth Authority if (1) at least five years have passed since his or her honorable discharge, and the person has had no misdemeanor or felony convictions except for traffic misdemeanors since he or she was honorably discharged by the board, or (2) the person was employed as a peace officer by the department on or before January 1, 1983. No person who is under the jurisdiction of the department shall be admitted to an examination for a peace officer position with the department unless and until the person has been honorably discharged from the jurisdiction of the department by the Youth Authority Board.

(c) Upon the final discharge or dismissal of any such person, the Department of the Youth Authority shall immediately certify the discharge or dismissal in writing, and shall transmit the certificate to the court by which the person was committed. The court shall thereupon dismiss the accusation and the action pending against that person.

(Amended by Stats. 2003, Ch. 4, Sec. 9. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



1180

The Department of the Youth Authority shall provide, within 10 days, upon request to the chief of police of a city or the sheriff of a county information available to the department, including actual, glossy photographs, no smaller than 3
1/8
x 3
1/8
inches in size, and, in conjunction with the Department of Justice, fingerprints concerning persons then on parole who are or may be residing or temporarily domiciled in that city or county.

(Amended (as amended by Stats. 1983, Ch. 196, Sec. 10) by Stats. 1986, Ch. 600, Sec. 6.)






ARTICLE 9. Finances

1200

The Controller of the State shall, on requisition of any of the institutions under this chapter, duly audited by him, draw his warrant on the State Treasurer for any moneys duly appropriated to pay for the necessary expenditures in the establishment and maintenance of such school, and the State Treasurer shall pay the same from the appropriations provided therefor.

(Amended by Stats. 1943, Ch. 481.)



1201

For each person committed to any state school the county from which he was committed shall make payments to the state as provided in Section 911 of this code.

(Amended by Stats. 1965, Ch. 605.)






ARTICLE 10. The California Youth Training School

1250

There is hereby established an institution for the confinement of males under the custody of the Director of Corrections and the Youth Authority to be known as the Heman G. Stark Youth Training School.

(Amended by Stats. 1989, Ch. 555, Sec. 1.)



1251

The Heman G. Stark Youth Training School shall be an intermediate security type institution. Its primary purpose shall be to provide custody, care, industrial, vocational and other training, guidance and reformatory help for young men, too mature to be benefited by the programs of correctional schools for juveniles and too immature in crime for confinement in prisons.

(Amended by Stats. 1989, Ch. 555, Sec. 2.)



1252

There may be transferred to and confined in the Heman G. Stark Youth Training School any male subject to the custody, control and discipline of the Youth Authority, whom the Youth Authority believes will be benefited by confinement in such an institution. Whenever by reason of any law governing the commitment of a person to the Youth Authority or to an institution under the jurisdiction of the Youth Authority such a person is deemed not to be a person convicted of a crime, the transfer or placement of such a person in the Heman G. Stark Youth Training School shall not affect the status or rights of the person and shall not be deemed to constitute a conviction of a crime.

(Amended by Stats. 1989, Ch. 555, Sec. 3.)



1253

The Youth Authority shall make rules and regulations for the government of the Heman G. Stark Youth Training School and the management of its affairs.

(Amended by Stats. 1989, Ch. 555, Sec. 4.)



1254

The Youth Authority shall appoint, subject to civil service, a superintendent for the Heman G. Stark Youth Training School, and such officers and employees as may be necessary, and shall fix their compensation.

(Amended by Stats. 1989, Ch. 555, Sec. 5.)



1255

The Youth Authority shall construct and equip, in accordance with law, suitable buildings, structures, and facilities for the Heman G. Stark Youth Training School.

(Amended by Stats. 1989, Ch. 555, Sec. 6.)



1256

The Youth Authority shall have the same powers, duties, and responsibilities in respect to the Heman G. Stark Youth Training School and the persons confined therein that the Youth Authority has in respect to institutions established for persons committed to the Youth Authority under Division 2.5 of this code and in respect to such persons, except that the Youth Authority shall have no power to parole, discharge, grant leave of absence to, or otherwise release from the Heman G. Stark Youth Training School any person under the custody of the Director of Corrections and transferred to and confined in the Heman G. Stark Youth Training School, or to transfer any such person from the Heman G. Stark Youth Training School to any other institution whatever, except to return him to the custody of the Director of Corrections.

Except as otherwise provided in this article, the provisions of Part 3 of the Penal Code continue to apply to all persons in the custody of the Director of Corrections who are transferred by the Adult Authority to the Heman G. Stark Youth Training School, so far as such provisions may be applicable.

(Amended by Stats. 1989, Ch. 555, Sec. 7.)



1258

The Director of the Youth Authority, in connection with industrial training at the Heman G. Stark Youth Training School, Chino, California, may provide suitable materials and facilities for use by persons confined in the school in the construction of houses which can be moved which, upon their completion, shall be sold to the public upon competitive bids. Proceeds derived from the sale of any such house shall be deposited in the General Fund. Construction shall be limited to not more than one each calendar year and the size shall not exceed one thousand two hundred fifty (1,250) square feet.

(Amended by Stats. 1989, Ch. 555, Sec. 8.)









CHAPTER 4. The Interstate Compact for Juveniles

1400

THE INTERSTATE COMPACT FOR JUVENILES

ARTICLE I

PURPOSE

The compacting states to this Interstate Compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents, and status offenders who are on probation or parole and who have absconded, escaped, or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that Congress, by enacting the Crime Control Act (4 U.S.C. Sec. 112), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

It is the purpose of this compact, through means of joint and cooperative action among the compacting states to: (a) ensure that the adjudicated juveniles and status offenders subject to this compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state; (b) ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected; (c) return juveniles who have run away, absconded, or escaped from supervision or control or have been accused of an offense to the state requesting their return; (d) make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services; (e) provide for the effective tracking and supervision of juveniles; (f) equitably allocate the costs, benefits, and obligations of the compacting states; (g) establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders; (h) insure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines; (i) establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this compact; (j) establish a system of uniform data collection on information pertaining to juveniles subject to this compact that allows access by authorized juvenile justice and criminal justice officials, and regular reporting of compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators; (k) monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct noncompliance; (l) coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and (m) coordinate the implementation and operation of the compact with the Interstate Compact for the Placement of Children, the Interstate Compact for Adult Offender Supervision, and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

ARTICLE II

DEFINITIONS

As used in this compact, unless the context clearly requires a different construction:

(a) Bylaws means those bylaws established by the Interstate Commission for its governance, or for directing or controlling its actions or conduct.

(b) Compact Administrator means the individual in each compacting state appointed pursuant to the terms of this compact, responsible for the administration and management of the state s supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission, and policies adopted by the State Council for Interstate Juvenile Supervision under this compact.

(c) Compacting state means any state which has enacted the enabling legislation for this compact.

(d) Commissioner means the voting representative of each compacting state appointed pursuant to Article III of this compact.

(e) Court means any court having jurisdiction over delinquent, neglected, or dependent children.

(f) Deputy Compact Administrator means the individual, if any, in each compacting state appointed to act on behalf of a Compact Administrator pursuant to the terms of this compact responsible for the administration and management of the state s supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission and policies adopted by the State Council under this compact.

(g) Interstate Commission means the Interstate Commission for Juveniles created by Article III of this compact.

(h) Juvenile means any person defined as a juvenile in any member state or by the rules of the Interstate Commission, including:

(1) Accused delinquent means a person charged with an offense that, if committed by an adult, would be a criminal offense;

(2) Adjudicated delinquent means a person found to have committed an offense that, if committed by an adult, would be a criminal offense;

(3) Accused status offender means a person charged with an offense that would not be a criminal offense if committed by an adult;

(4) Adjudicated status offender means a person found to have committed an offense that would not be a criminal offense if committed by an adult; and

(5) Non-offender means a person in need of supervision who has not been accused or adjudicated a status offender or delinquent.

(i) Noncompacting state means any state which has not enacted the enabling legislation for this compact.

(j) Probation or parole means any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.

(k) Rule means a written statement by the Interstate Commission promulgated pursuant to Article VI of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension of an existing rule.

(l) State means a state of the United States, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands.

ARTICLE III

INTERSTATE COMMISSION FOR JUVENILES

(a) The compacting states hereby create the Interstate Commission for Juveniles. The commission shall be a body corporate and joint agency of the compacting states. The commission shall have all the responsibilities, powers, and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(b) The Interstate Commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the State Council for Interstate Juvenile Supervision created hereunder. The commissioner shall be the compact administrator, deputy compact administrator, or designee from that state who shall serve on the Interstate Commission in such capacity under or pursuant to the applicable law of the compacting state.

(c) In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners, but who are members of interested organizations. Such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, Interstate Compact for Adult Offender Supervision, Interstate Compact for the Placement of Children, juvenile justice and juvenile corrections officials, and crime victims. All noncommissioner members of the Interstate Commission shall be ex officio (nonvoting) members. The Interstate Commission may provide in its bylaws for such additional ex officio (nonvoting) members, including members of other national organizations, in such numbers as shall be determined by the commission.

(d) Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

(e) The commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

(f) The Interstate Commission shall establish an executive committee, which shall include commission officers, members, and others as determined by the bylaws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rulemaking or amendment to the compact. The executive committee shall oversee the day-to-day activities of the administration of the compact managed by an executive director and Interstate Commission staff, and the committee shall administer enforcement and compliance with the provisions of the compact, its bylaws and rules, and perform such other duties as directed by the Interstate Commission or set forth in the bylaws.

(g) Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The bylaws may provide for members participation in meetings by telephone or other means of telecommunication or electronic communication.

(h) The Interstate Commission s bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(i) Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

(1) Relate solely to the Interstate Commission s internal personnel practices and procedures.

(2) Disclose matters specifically exempted from disclosure by statute.

(3) Disclose trade secrets or commercial or financial information which is privileged or confidential.

(4) Involve accusing any person of a crime, or formally censuring any person.

(5) Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy.

(6) Disclose investigative records compiled for law enforcement purposes.

(7) Disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity.

(8) Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity.

(9) Specifically relate to the Interstate Commission s issuance of a subpoena, or its participation in a civil action or other legal proceeding.

(j) For every meeting closed pursuant to this provision, the Interstate Commission s legal counsel shall publicly certify that, in the legal counsel s opinion, the meeting may be closed to the public, and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefore, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

(k) The Interstate Commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall insofar as is reasonably possible conform to up-to-date technology and coordinate its information functions with the appropriate repository of records.

ARTICLE IV

POWERS AND DUTIES OF THE INTERSTATE COMMISSION

The commission shall have the following powers and duties:

(a) To provide for dispute resolution among compacting states.

(b) To promulgate rules to effect the purposes and obligations as enumerated in this compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

(c) To oversee, supervise, and coordinate the interstate movement of juveniles subject to the terms of this compact and any bylaws adopted and rules promulgated by the Interstate Commission.

(d) To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process.

(e) To establish and maintain offices which shall be located within one or more of the compacting states.

(f) To purchase and maintain insurance and bonds.

(g) To borrow, accept, hire, or contract for services of personnel.

(h) To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(i) To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications, and to establish the Interstate Commission s personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation, and qualifications of personnel.

(j) To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

(k) To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

(l) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

(m) To establish a budget and make expenditures and levy dues as provided in Article VIII of this compact.

(n) To sue and be sued.

(o) To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

(p) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(q) To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(r) To coordinate education, training, and public awareness regarding the interstate movement of juveniles for officials involved in such activity.

(s) To establish uniform standards of the reporting, collecting, and exchanging of data.

(t) The Interstate Commission shall maintain its corporate books and records in accordance with the bylaws.

ARTICLE V

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

(a) Section A. Bylaws. The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1) Establishing the fiscal year of the Interstate Commission.

(2) Establishing an executive committee and such other committees as may be necessary.

(3) Provide for the establishment of committees governing any general or specific delegation of any authority or function of the Interstate Commission.

(4) Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting.

(5) Establishing the titles and responsibilities of the officers of the Interstate Commission.

(6) Providing a mechanism for concluding the operations of the Interstate Commission and the return of any surplus funds that may exist upon the termination of the compact after the payment or reserving of all of its debts and obligations.

(7) Providing start-up rules for initial administration of the compact.

(8) Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

(b) Section B. Officers and Staff

(1) The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice chairperson, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson s absence or disability, the vice-chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

(2) The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a member and shall hire and supervise such other staff as may be authorized by the Interstate Commission.

(c) Section C. Qualified Immunity, Defense, and Indemnification

(1) The commission s executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities, provided, that any such person shall not be protected from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

(2) The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person s employment or duties for acts, errors, or omissions occurring within such person s state may not exceed the limits of liability set forth under the United States Constitution and laws of that state for state officials, employees, and agents. Nothing in this paragraph shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

(3) The Interstate Commission shall defend the executive director or the employees or representatives of the Interstate Commission and, subject to the approval of the Attorney General of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner s representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

(4) The Interstate Commission shall indemnify and hold the commissioner of a compacting state, or the commissioner s representatives or employees, or the Interstate Commission s representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE VI

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

(a) The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

(b) Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rulemaking shall substantially conform to the principles of the Model State Administrative Procedures Act, 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000), or such other administrative procedures act, as the Interstate Commission deems appropriate consistent with the due process requirements under the United States Constitution as now or hereafter interpreted by the United States Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the commission.

(c) When promulgating a rule, the Interstate Commission shall, at a minimum:

(1) Publish the proposed rule s entire text stating the reason(s) for that proposed rule.

(2) Allow and invite any and all persons to submit written data, facts, opinions and arguments, which information shall be added to the record, and be made publicly available.

(3) Provide an opportunity for an informal hearing if petitioned by 10 or more persons.

(4) Promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties.

(d) Allow, not later than sixty days after a rule is promulgated, any interested person to file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission s principal office is located for judicial review of such rule. If the court finds that the Interstate Commission s action is not supported by substantial evidence in the rulemaking record, the court shall hold the rule unlawful and set it aside. For purposes of this subdivision, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

(e) If a majority of the Legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the compact, cause that such rule shall have no further force and effect in any compacting state.

(f) The existing rules governing the operation of the Interstate Compact on Juveniles superceded by this act shall be null and void 12 months after the first meeting of the Interstate Commission created hereunder.

(g) Upon determination by the Interstate Commission that a state of emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, but no later than 90 days after the effective date of the emergency rule.

ARTICLE VII

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION BY THE INTERSTATE COMMISSION

(a) Section A. Oversight

(1) The Interstate Commission shall oversee the administration and operations of the interstate movement of juveniles subject to this compact in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states.

(2) The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact s purposes and intent. The provisions of this compact and the rules promulgated hereunder shall be received by all the judges, public officers, commissions, and departments of the state government as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission, it shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes.

(b) Section B. Dispute Resolution

(1) The compacting states shall report to the Interstate Commission on all issues and activities necessary for the administration of the compact as well as issues and activities pertaining to compliance with the provisions of the compact and its bylaws and rules.

(2) The Interstate Commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and between compacting and noncompacting states. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(3) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact using any or all means set forth in Article XI of this compact.

ARTICLE VIII

FINANCE

(a) The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

(b) The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission s annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

(c) The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same, nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(d) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE IX

THE STATE COUNCIL

Each member state shall create a State Council for Interstate Juvenile Supervision. While each state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and the compact administrator, deputy compact administrator or designee. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each state council will advise and may exercise oversight and advocacy concerning that state s participation in Interstate Commission activities and other duties as may be determined by that state, including, but not limited to, development of policy concerning operations and procedures of the compact within that state.

ARTICLE X

COMPACTING STATES, EFFECTIVE DATE, AND AMENDMENT

(a) Any state, the District of Columbia (or its designee), the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands as defined in Article II of this compact is eligible to become a compacting state.

(b) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 of the states. The initial effective date shall be the later of July 1, 2004, or upon enactment into law by the 35th jurisdiction. Thereafter it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

(c) The Interstate Commission may propose amendments to the compact for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

ARTICLE XI

WITHDRAWAL, DEFAULT, TERMINATION, AND JUDICIAL ENFORCEMENT

(a) Section A. Withdrawal

(1) Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact by specifically repealing the statute which enacted the compact into law.

(2) The effective date of withdrawal is the effective date of the repeal.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state s intent to withdraw within sixty days of its receipt thereof.

(4) The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

(5) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission

(b) Section B. Technical Assistance, Fines, Suspension, Termination, and Default

(1) If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, or the bylaws, or duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

(A) Remedial training and technical assistance as directed by the Interstate Commission.

(B) Alternative dispute resolution.

(C) Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission.

(D) Suspension or termination of membership in the compact, which shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted and the Interstate Commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice or the Chief Judicial Officer of the state, the majority and minority leaders of the defaulting state s legislature, and the state council. The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, the bylaws, or duly promulgated rules and any other grounds designated in commission bylaws and rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission and of the default pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of termination.

(2) Within 60 days of the effective date of termination of a defaulting state, the commission shall notify the Governor, the Chief Justice or Chief Judicial Officer, the majority and minority leaders of the defaulting state s legislature, and the state council of such termination.

(3) The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

(4) The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

(5) Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

(c) Section C. Judicial Enforcement

The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices, to enforce compliance with the provisions of the compact, its duly promulgated rules, and bylaws, against any compacting state in default. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney s fees.

(d) Section D. Dissolution of Compact

(1) The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one compacting state.

(2) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and any surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XII

SEVERABILITY AND CONSTRUCTION

(a) The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

(b) The provisions of this compact shall be liberally construed to effectuate its purposes.

ARTICLE XIII

BINDING EFFECT OF COMPACT AND OTHER LAWS

(a) Section A. Other Laws

(1) Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

(2) All compacting states laws other than state constitutions and other interstate compacts conflicting with this compact are superseded to the extent of the conflict.

(b) Section B. Binding Effect of the Compact

(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the compacting states.

(2) All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

(3) Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

(4) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective and such obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.

(Added by Stats. 2009, Ch. 268, Sec. 2. Effective January 1, 2010. Repealed as of January 1, 2016, pursuant to Section 1403.)



1401

The compact administrator shall be the executive director of the Corrections Standards Authority.

(Added by Stats. 2009, Ch. 268, Sec. 2. Effective January 1, 2010. Repealed as of January 1, 2016, pursuant to Section 1403.)



1402

The executive director of the Corrections Standards Authority shall convene an executive steering committee to review and make recommendations regarding the Interstate Compact for Juveniles and whether permanent membership in the compact would be the most effective and prudent means by which California can achieve the purpose set forth in Section 1400 compared to other alternatives. The Corrections Standards Authority shall present the executive steering committee s final report, including recommendations for legislative action, if necessary, to the appropriate committees of the Legislature by January 1, 2011. The report shall be concise and may be produced and submitted solely in electronic format.

(Added by Stats. 2009, Ch. 268, Sec. 2. Effective January 1, 2010. Repealed as of January 1, 2016, pursuant to Section 1403.)



1403

This chapter shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2013, Ch. 360, Sec. 12. Effective September 26, 2013. Repealed as of January 1, 2016, by its own provisions. Note: Repeal affects Chapter 4, commencing with Section 1400.)









PART 2. MINORS CROSSING THE MEXICAN BORDER

1500

A peace officer of any city or county shall prevent the entry from California into the Republic of Mexico at the border by any resident of this state under the age of 18 years who is unaccompanied by a parent or guardian or who does not have written consent for such entry from a parent or guardian or who does not have a passport. The authority of the peace officer under this part shall be only to prevent entry and not otherwise to detain. Nothing in this part shall be construed to limit the authority of a peace officer under any other law of this state.

(Added by Stats. 1973, Ch. 336.)









DIVISION 2.5. YOUTHS

CHAPTER 1. The Youth Authority

ARTICLE 1. General Provisions and Definitions

1700

The purpose of this chapter is to protect society from the consequences of criminal activity and to that purpose community restoration, victim restoration, and offender training and treatment shall be substituted for retributive punishment and shall be directed toward the correction and rehabilitation of young persons who have committed public offenses.

(Amended by Stats. 1999, Ch. 333, Sec. 1. Effective January 1, 2000.)



1701

This chapter may be cited as the Youth Authority Act.

(Amended by Stats. 1943, Ch. 690.)



1702

This chapter shall apply only to public offenses committed subsequently to the date upon which it becomes effective.

(Added by Stats. 1941, Ch. 937.)



1703

Commencing July 1, 2005, as used in this chapter the following terms have the following meanings:

(a) Public offenses means public offenses as that term is defined in the Penal Code.

(b) Court includes any official authorized to impose sentence for a public offense.

(c) Youth Authority, Authority, authority, or division means the Department of Corrections and Rehabilitation, Division of Juvenile Facilities.

(d) Board or board means the Board of Parole Hearings, until January 1, 2007, at which time board shall refer to the body created to hear juvenile parole matters under the jurisdiction of the Director of the Division of Juvenile Justice in the Department of Corrections and Rehabilitation.

(e) The masculine pronoun includes the feminine.

(Amended by Stats. 2012, Ch. 41, Sec. 91. Effective June 27, 2012.)



1704

Nothing in this chapter shall be deemed to interfere with or limit the jurisdiction of the juvenile court.

(Added by Stats. 1941, Ch. 937.)



1705

It is the intention of the Legislature that all persons in the custody of an institution under the supervision of the Department of the Youth Authority shall be afforded reasonable opportunities to exercise religious freedom.

(Added by Stats. 1972, Ch. 1349.)






ARTICLE 2. Department of the Youth Authority

1710

(a) Commencing July 1, 2005, any reference to the Department of the Youth Authority in this or any other code refers to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities.

(b) The Legislature finds and declares the following:

(1) The purpose of the Division of Juvenile Facilities within the Department of Corrections and Rehabilitation is to protect society from the consequences of criminal activity by providing for the secure custody of wards, and to effectively and efficiently operate and manage facilities housing youthful offenders under the jurisdiction of the department, consistent with the purposes set forth in Section 1700.

(2) The purpose of the Division of Juvenile Programs within the Department of Corrections and Rehabilitation is to provide comprehensive education, training, treatment, and rehabilitative services to youthful offenders under the jurisdiction of the department, that are designed to promote community restoration, family ties, and accountability to victims, and to produce youth who become law-abiding and productive members of society, consistent with the purposes set forth in Section 202.

(3) The purpose of the Division of Juvenile Parole Operations within the Department of Corrections and Rehabilitation is to monitor and supervise the reentry into society of youthful offenders under the jurisdiction of the department, and to promote the successful reintegration of youthful offenders into society, in order to reduce the rate of recidivism, thereby increasing public safety.

(Amended by Stats. 2007, Ch. 458, Sec. 2. Effective January 1, 2008.)



1711

Commencing July 1, 2005, any reference to the Director of the Youth Authority shall be to the Director of the Division of Juvenile Justice in the Department of Corrections and Rehabilitation, unless otherwise expressly provided.

(Amended by Stats. 2012, Ch. 41, Sec. 92. Effective June 27, 2012.)



1712

(a) All powers, duties, and functions pertaining to the care and treatment of wards provided by any provision of law and not specifically and expressly assigned to the Juvenile Justice branch of the Department of Corrections and Rehabilitation, or to the Board of Parole Hearings, shall be exercised and performed by the Secretary of the Department of Corrections and Rehabilitation. The secretary shall be the appointing authority for all civil service positions of employment in the department. The secretary may delegate the powers and duties vested in him or her by law, in accordance with Section 7.

(b) Commencing July 1, 2005, the secretary is authorized to make and enforce all rules appropriate to the proper accomplishment of the functions of the Division of Juvenile Facilities, Division of Juvenile Programs, and Division of Juvenile Parole Operations. The rules shall be promulgated and filed pursuant to Chapter 4.5 (commencing with Section 11371) of Part 1 of Division 3 of Title 2 of the Government Code, and shall, to the extent practical, be stated in language that is easily understood by the general public.

(c) The secretary shall maintain, publish, and make available to the general public, a compendium of rules and regulations promulgated by the department pursuant to this section.

(d) The following exceptions to the procedures specified in this section shall apply to the department:

(1) The department may specify an effective date that is any time more than 30 days after the rule or regulation is filed with the Secretary of State; provided that no less than 20 days prior to that effective date, copies of the rule or regulation shall be posted in conspicuous places throughout each institution and shall be mailed to all persons or organizations who request them.

(2) The department may rely upon a summary of the information compiled by a hearing officer; provided that the summary and the testimony taken regarding the proposed action shall be retained as part of the public record for at least one year after the adoption, amendment, or repeal.

(Amended by Stats. 2005, Ch. 10, Sec. 76. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



1712.1

(a) A ward confined in a facility of the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, shall be encouraged to communicate with family members, clergy, and others, and to participate in programs that will facilitate his or her education, rehabilitation, and accountability to victims, and that may help the ward become a law-abiding and productive member of society. If the division or a facility requires a ward to provide a list of allowed visitors, calls, or correspondents, that list shall be transferable from facility to facility, so that the transfer of the ward does not unduly interrupt family and community communication.

(b) A ward shall be allowed a minimum of four telephone calls to his or her family per month. A restriction or reduction of the minimum amount of telephone calls allowed to a ward shall not be imposed as a disciplinary measure. If calls conflict with institutional operations, supervision, or security, telephone usage may be temporarily restricted to the extent reasonably necessary for the continued operation and security of the facility. When speaking by telephone with a family member, clergy, or counsel, a ward may use his or her native language or the native language of the person to whom he or she is speaking.

(c) (1) If a ward s visitation rights are suspended, division or facility staff shall be prepared to inform one or more persons on the list of those persons allowed to visit the ward, if any of those persons should call to ask.

(2) The division or facility shall maintain a toll-free telephone number that families and others may call to confirm visiting times, and to provide timely updates on interruptions and rescheduling of visiting days, times, and conditions.

(3) (A) The division shall encourage correspondence with family or clergy by providing blank paper, envelopes, pencils, and postage. Materials shall be provided in a manner that protects institutional and public safety.

(B) When corresponding with a family member, clergy, or counsel in writing, the ward may use his or her native language or the native language of the person to whom he or she is writing.

(C) Blank paper, envelopes, and pencils shall not be deemed contraband nor seized except in cases where the staff determines that these items would likely be used to cause bodily harm, injury, or death to the ward or other persons, or, based on specific history of property damage by the individual ward, would likely be used to cause destruction of state property. If the staff asserts that it is necessary to seize materials normally used for correspondence, the reasons for the seizure shall be entered in writing in the ward s file or records.

(Amended by Stats. 2008, Ch. 522, Sec. 3. Effective January 1, 2009.)



1712.5

(a) The possession or use of tobacco products by wards and inmates in all institutions and camps under the jurisdiction of the Department of the Youth Authority is prohibited. The Director of the Youth Authority shall adopt regulations to implement this prohibition, which shall include an exemption for departmentally approved religious ceremonies.

(b) The use of tobacco products by any person not included in subdivision (a) on the grounds of any institution or facility under the jurisdiction of the Department of the Youth Authority is prohibited, with the exception of residential staff housing where inmates or wards are not present.

(Added by Stats. 2004, Ch. 798, Sec. 7. Effective January 1, 2005. Operative July 1, 2005, by Sec. 9 of Ch. 798.)



1713

(a) The Director of the Division of Juvenile Justice in the Department of Corrections and Rehabilitation shall have wide and successful administrative experience in youth or adult correctional programs embodying rehabilitative or delinquency prevention concepts.

(b) The Governor may request the State Personnel Board to use extensive recruitment and merit selection techniques and procedures to provide a list of persons qualified for appointment as that subordinate officer. The Governor may appoint any person from such list of qualified persons or may reject all names and appoint another person who meets the requirements of this section.

(Amended by Stats. 2012, Ch. 41, Sec. 93. Effective June 27, 2012.)



1714

The Secretary of the Department of Corrections and Rehabilitation may transfer persons confined in one institution or facility of the Division of Juvenile Facilities to another. Proximity to family shall be one consideration in placement.

(Amended by Stats. 2007, Ch. 458, Sec. 4. Effective January 1, 2008.)



1715

From funds available for the support of the Youth Authority, the director may reimburse persons employed by the authority and certified as radiologic technologists pursuant to the Radiologic Technology Act (subdivision (f) of Section 27 of the Health and Safety Code) for the fees incurred both in connection with the obtaining of the certification since July 1, 1971, and with regard to the renewal thereof.

(Amended by Stats. 1996, Ch. 1023, Sec. 458. Effective September 29, 1996.)






ARTICLE 2.5. Youthful Offender Parole Board

1716

Commencing July 1, 2005, any reference to the Youth Authority Board refers to the Board of Parole Hearings. As of that date, the Youth Authority Board is abolished.

(Amended by Stats. 2005, Ch. 10, Sec. 79. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



1719

(a) The following powers and duties shall be exercised and performed by the Juvenile Parole Board: discharges of commitment, orders for discharge from the jurisdiction of the Division of Juvenile Facilities to the jurisdiction of the committing court, and disciplinary appeals.

(b) Any ward may appeal a decision by the Juvenile Parole Board to deny discharge to a panel comprised of at least two commissioners.

(c) The following powers and duties shall be exercised and performed by the Division of Juvenile Facilities: return of persons to the court of commitment for redisposition by the court or a reentry disposition, determination of offense category, setting of discharge consideration dates, conducting annual reviews, treatment program orders, institution placements, furlough placements, return of nonresident persons to the jurisdiction of the state of legal residence, disciplinary decisionmaking, and referrals pursuant to Section 1800.

(d) The department shall promulgate policies and regulations implementing a departmentwide system of graduated sanctions for addressing ward disciplinary matters. The disciplinary decisionmaking system shall be employed as the disciplinary system in facilities under the jurisdiction of the Division of Juvenile Facilities, and shall provide a framework for handling disciplinary matters in a manner that is consistent, timely, proportionate, and ensures the due process rights of wards. The department shall develop and implement a system of graduated sanctions that distinguishes between minor, intermediate, and serious misconduct. The department may not extend a ward s discharge consideration date. The department also may promulgate regulations to establish a process for granting wards who have successfully responded to disciplinary sanctions a reduction of any time acquired for disciplinary matters.

(e) This section shall become operative on January 1, 2013.

(Amended (as amended by Stats. 2012, Ch. 41, Sec. 95) by Stats. 2012, Ch. 342, Sec. 5. Effective September 17, 2012. Section operative January 1, 2013, by its own provisions.)



1720

(a) The case of each ward shall be reviewed by the department within 45 days of arrival at the department, and at other times as is necessary to meet the powers or duties of the board.

(b) The Division of Juvenile Facilities shall periodically review the case of each ward for the purpose of determining whether existing orders and dispositions in individual cases should be modified or continued in force. These reviews shall be made as frequently as the department considers desirable and shall be made with respect to each ward at intervals not exceeding one year.

(c) The ward shall be entitled to notice if his or her annual review is delayed beyond one year after the previous annual review hearing. The ward shall be informed of the reason for the delay and of the date the review hearing is to be held.

(d) Failure of the division to review the case of a ward within 15 months of a previous review shall not of itself entitle the ward to discharge from the control of the division but shall entitle him or her to petition the superior court of the county from which he or she was committed for an order of discharge, and the court shall discharge him or her unless the court is satisfied as to the need for further control.

(e) Reviews conducted by the division pursuant to this section shall be written and shall include, but not be limited to, the following: verification of the treatment or program goals and orders for the ward to ensure the ward is receiving treatment and programming that is narrowly tailored to address the correctional treatment needs of the ward and is being provided in a timely manner that is designed to meet the parole consideration date set for the ward; an assessment of the ward s adjustment and responsiveness to treatment, programming, and custody; a review of the ward s disciplinary history and response to disciplinary sanctions; an updated individualized treatment plan for the ward that makes adjustments based on the review required by this subdivision; an estimated timeframe for the ward s commencement and completion of the treatment programs or services; and a review of any additional information relevant to the ward s progress.

(f) The division shall provide copies of the reviews prepared pursuant to this section to the court and the probation department of the committing county.

(Amended by Stats. 2005, Ch. 10, Sec. 83. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



1723

(a) Every order granting or revoking parole or issuing final discharges to any person under the jurisdiction of the division shall be made by the board or its designee, as authorized by this article.

(b) All other powers conferred to the board concerning wards under the jurisdiction of the division may be exercised through subordinates or delegated to the division under rules established by the board. Any person subjected to an order of those subordinates or of the division pursuant to that delegation may petition the board for review. The board may review those orders under appropriate rules and regulations.

(c) All board designees shall be subject to the training required pursuant to Section 5075.6 of the Penal Code.

(Amended by Stats. 2005, Ch. 10, Sec. 86. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



1725

(a) Commencing July 1, 2005, the Board of Parole Hearings shall succeed, and shall exercise and perform all powers and duties previously granted to, exercised by, and imposed upon the Youthful Offender Parole Board and Youth Authority Board, as authorized by this article. The Youthful Offender Parole Board and Youth Authority Board are abolished.

(b) Commencing January 1, 2007, all commissioners appointed and trained to hear juvenile parole matters, together with their duties prescribed by law as functions of the Board of Parole Hearings concerning wards under the jurisdiction of the Department of Corrections and Rehabilitation, are transferred to the Director of the Division of Juvenile Justice.

(Amended by Stats. 2012, Ch. 41, Sec. 97. Effective June 27, 2012.)



1726

(a) Employees of the Department of the Youth Authority who are needed to support the functions of the Youth Authority Board shall be selected and appointed pursuant to the State Civil Service Act.

(b) All officers and employees of the Youthful Offender Parole Board who on January 1, 2004, are serving in the state civil service, other than as temporary employees, as part of the direct staff of the Youthful Offender Parole Board shall be transferred to the Department of the Youth Authority and subject to retention pursuant to Section 19050.9 of the Government Code.

(Amended by Stats. 2003, Ch. 4, Sec. 23. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)






ARTICLE 3. Commitments to Youth Authority

1730

(a) No person may be committed to the Authority until the Authority has certified in writing to the Governor that it has approved or established places of preliminary detention and places for examination and study of persons committed, and has other facilities and personnel sufficient for the proper discharge of its duties and functions.

(b) Before certification to the Governor as provided in subsection (a), a court shall, upon conviction of a person under 21 years of age at the time of his apprehension, deal with him without regard to the provisions of this chapter.

(Amended by Stats. 1944, 3rd [1st] Ex. Sess., Ch. 2.)



1731

(a) When in any criminal proceeding in a court of this State a person has been convicted of a public offense and the person was a minor when he or she committed the offense, the court shall determine whether the person was less than 21 years of age at the time of the apprehension from which the criminal proceeding resulted. Proceedings in a juvenile court in respect to a juvenile are not criminal proceedings as that phrase is used in this chapter.

(b) Notwithstanding any other provision of law, no court shall have the power to order an adult convicted of a public offense in a court of criminal jurisdiction to be committed to the Youth Authority. This subdivision shall not apply to a transfer pursuant to Section 1731.5.

(Amended by Stats. 1994, Ch. 452, Sec. 2. Effective January 1, 1995.)



1731.5

(a) After certification to the Governor as provided in this article, a court may commit to the Division of Juvenile Facilities any person who meets all of the following:

(1) Is convicted of an offense described in subdivision (b) of Section 707 or subdivision (c) of Section 290.008 of the Penal Code.

(2) Is found to be less than 21 years of age at the time of apprehension.

(3) Is not sentenced to death, imprisonment for life, with or without the possibility of parole, whether or not pursuant to Section 190 of the Penal Code, imprisonment for 90 days or less, or the payment of a fine, or after having been directed to pay a fine, defaults in the payment thereof, and is subject to imprisonment for more than 90 days under the judgment.

(4) Is not granted probation, or was granted probation and that probation is revoked and terminated.

(b) The Division of Juvenile Facilities shall accept a person committed to it pursuant to this article if it believes that the person can be materially benefited by its reformatory and educational discipline, and if it has adequate facilities to provide that care.

(c) Any person under 18 years of age who is not committed to the division pursuant to this section may be transferred to the authority by the Secretary of the Department of Corrections and Rehabilitation with the approval of the Director of the Division of Juvenile Justice. In sentencing a person under 18 years of age, the court may order that the person shall be transferred to the custody of the Division of Juvenile Facilities pursuant to this subdivision. If the court makes this order and the division fails to accept custody of the person, the person shall be returned to court for resentencing. The transfer shall be solely for the purposes of housing the inmate, allowing participation in the programs available at the institution by the inmate, and allowing division parole supervision of the inmate, who, in all other aspects shall be deemed to be committed to the Department of Corrections and Rehabilitation and shall remain subject to the jurisdiction of the Secretary of the Department of Corrections and Rehabilitation and the Board of Parole Hearings. Notwithstanding subdivision (b) of Section 2900 of the Penal Code, the secretary, with the concurrence of the director, may designate a facility under the jurisdiction of the director as a place of reception for any person described in this subdivision.

The director shall have the same powers with respect to an inmate transferred pursuant to this subdivision as if the inmate had been committed or transferred to the Division of Juvenile Facilities either under the Arnold-Kennick Juvenile Court Law or subdivision (a).

The duration of the transfer shall extend until any of the following occurs:

(1) The director orders the inmate returned to the Department of Corrections and Rehabilitation.

(2) The inmate is ordered discharged by the Board of Parole Hearings.

(3) The inmate reaches 18 years of age. However, if the inmate s period of incarceration would be completed on or before the inmate s 21st birthday, the director may continue to house the inmate until the period of incarceration is completed.

(Amended by Stats. 2012, Ch. 41, Sec. 98. Effective June 27, 2012.)



1731.6

(a) In any county in which there is in effect a contract made pursuant to Section 1752.1, if a court has determined that a person comes within the provisions of Section 1731.5 and concludes that a proper disposition of the case requires such observation and diagnosis as can be made at a diagnostic and treatment center of the Youth Authority, the court may continue the hearing and order that such person be placed temporarily in such a center for a period not to exceed 90 days, with the further provision in such order that the Director of the Youth Authority report to the court its diagnosis and recommendations concerning the person within the 90-day period.

(b) The Director of the Youth Authority shall, within the 90 days, cause the person to be observed and examined and shall forward to the court his diagnosis and recommendation concerning such person s future care, supervision, and treatment.

(c) The Youth Authority shall accept such person if it believes that the person can be materially benefited by such diagnostic and treatment services and if the Director of the Youth Authority certifies that staff and institutions are available. No such person shall be transported to any facility under the jurisdiction of the Youth Authority until the director has notified the referring court of the place to which such person is to be transported and the time at which he can be received.

(d) Notwithstanding the provisions of subdivision (c), the Youth Authority shall accept without cost to the county any persons remanded pursuant to Section 707.2.

(e) The sheriff of the county in which an order is made placing a person in a diagnostic and treatment center pursuant to this section, or any other peace officer designated by the court, shall execute the order placing such person in the center or returning him therefrom to the court. The expense of such sheriff or other peace officer incurred in executing such order is a charge upon the county in which the court is situated.

(Added by Stats. 1976, Ch. 299.)



1731.8

Notwithstanding any other provision of law, within 60 days of the commitment of a ward to the Department of the Youth Authority, the department shall set an initial parole consideration date for the ward and shall notify the probation department and the committing juvenile court of that date. The department shall use the category offense guidelines contained in Sections 4951 to 4957, inclusive, of, and the deviation guidelines contained in subdivision (i) of Section 4945 of, Title 15 of the California Code of Regulations, that were in effect on January 1, 2003, in setting an initial parole consideration date.

(Added by Stats. 2003, Ch. 4, Sec. 25. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



1732

No person convicted of violating Section 261, 262, or 264.1, subdivision (b) of Section 288, Section 289, or of sodomy or oral copulation by force, violence, duress, menace or threat of great bodily harm as provided in Section 286 or 288a of the Penal Code committed when that person was 18 years of age who has previously been convicted of any such felony shall be committed to the Youth Authority. This section does not prohibit the adjournment of criminal proceedings pursuant to Division 3 (commencing with Section 3000) or Division 6 (commencing with Section 6000) of the Welfare and Institutions Code.

(Amended by Stats. 1996, Ch. 1075, Sec. 17. Effective January 1, 1997.)



1732.5

Notwithstanding any other provision of law, no person convicted of murder, rape or any other serious felony, as defined in Section 1192.7 of the Penal Code, committed when he or she was 18 years of age or older shall be committed to Youth Authority.

The provisions of this section shall not be amended by the Legislature except by statute passed in each house by rollcall vote entered in the journal, two-thirds of the membership concurring, or by a statute that becomes effective only when approved by the electors.

(Added June 8, 1982, by initiative Proposition 8, Sec. 8.)



1732.6

(a) No minor shall be committed to the Youth Authority when he or she is convicted in a criminal action for an offense described in subdivision (c) of Section 667.5 or subdivision (c) of Section 1192.7 of the Penal Code and is sentenced to incarceration for life, an indeterminate period to life, or a determinate period of years such that the maximum number of years of potential confinement when added to the minor s age would exceed 25 years. Except as specified in subdivision (b), in all other cases in which the minor has been convicted in a criminal action, the court shall retain discretion to sentence the minor to the Department of Corrections or to commit the minor to the Youth Authority.

(b) No minor shall be committed to the Youth Authority when he or she is convicted in a criminal action for:

(1) An offense described in subdivision (b) of Section 602, or

(2) An offense described in paragraphs (1), (2), or (3) of subdivision (d) of Section 707, if the circumstances enumerated in those paragraphs are found to be true by the trier of fact.

(3) An offense described in subdivision (b) of Section 707, if the minor had attained the age of 16 years of age or older at the time of commission of the offense.

(c) Notwithstanding any other provision of law, no person under the age of 16 years shall be housed in any facility under the jurisdiction of the Department of Corrections.

(Amended by Stats. 2002, Ch. 787, Sec. 36. Effective January 1, 2003. Note: This section was amended on March 7, 2000, by initiative Prop. 21.)



1732.7

A person who is convicted of a public offense for which the maximum penalty provided by law is imprisonment for not more than 90 days, and who is found to be less than 21 years of age at the time of his apprehension, may be committed to the Authority only if it is brought to the court s knowledge that the person has been previously convicted of a public offense or has been a ward of the juvenile court by reason of a public offense and the court is satisfied that society will best be protected by commitment to the Authority.

(Amended by Stats. 1944, 3rd [1st] Ex. Sess., Ch. 2.)



1732.8

(a) Notwithstanding any other law and subject to the provisions of this section, the Director of the Youth Authority may transfer to and cause to be confined within the custody of the Director of Corrections any person 18 years of age or older who is subject to the custody, control, and discipline of the Department of the Youth Authority and who is scheduled to be returned, or has been returned, to the Department of the Youth Authority from the Department of Corrections after serving a sentence imposed pursuant to Section 1170 of the Penal Code for a felony that was committed while he or she was in the custody of the Department of the Youth Authority.

(b) No person shall be transferred pursuant to this section until and unless the person voluntarily, intelligently, and knowingly executes a written consent to the transfer, which shall be irrevocable.

(c) Prior to being returned to the Youth Authority, a person in the custody of the Department of Corrections who is scheduled to be returned to the Department of the Youth Authority shall meet personally with a Youth Authority parole agent or other appropriate Department of the Youth Authority staff member. The parole agent or staff member shall explain, using language clearly understandable to the person, all of the following matters:

(1) What will be expected from the person when he or she returns to a Youth Authority institution in terms of cooperative daily living conduct and participation in applicable counseling, academic, vocational, work experience, or specialized programming.

(2) The conditions of parole applicable to the person, and how those conditions will be monitored and enforced while the person is in the custody of the Youth Authority.

(3) The person s right under this section to voluntarily and irrevocably consent to continue to be housed in an institution under the jurisdiction of the Department of Corrections instead of being returned to the Youth Authority.

(d) A person who has been returned to the Youth Authority after serving a sentence described in subdivision (a) may be transferred to the custody of the Department of Corrections if the person consents to the transfer after having been provided with the explanations described in subdivision (c).

(e) If a Youth Authority person consents to being housed in an institution under the jurisdiction of the Department of Corrections pursuant to this section, he or she shall be subject to the general rules and regulations of the Department of Corrections. The Youth Authority Board shall continue to determine the person s eligibility for parole at the same intervals, in the same manner, and under the same standards and criteria that would be applicable if the person were confined in the Department of the Youth Authority. However, the board shall not order or recommend any treatment, education, or other programming that is unavailable in the institution where the person is housed, and shall not deny parole to a person housed in the institution based solely on the person s failure to participate in programs unavailable to the person.

(f) Any person housed in an institution under the jurisdiction of the Department of Corrections pursuant to this section who has not attained a high school diploma or its equivalent shall participate in educational or vocational programs, to the extent the appropriate programs are available.

(g) Upon notification by the Director of Corrections that the person should be no longer be housed in an institution under its jurisdiction, the Department of the Youth Authority shall immediately send for, take, and receive the person back into an institution under its jurisdiction.

(Amended by Stats. 2003, Ch. 4, Sec. 26. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



1733

Nothing in this chapter prevents a court from revoking or suspending any license issued to the defendant under any law of this State where such revocation or suspension is otherwise provided for.

(Added by Stats. 1941, Ch. 937.)



1735

If the court sentences a person under 21 years of age at the time of his apprehension to the payment of a fine and the fine is not paid, the court may either remit the fine in whole or in part, or commit him to confinement for a length of time permitted by the statutes relating to imprisonment for failure to pay fines. But such confinement may be only in a place approved by the Authority.

(Amended by Stats. 1944, 3rd [1st] Ex. Sess., Ch. 2.)



1736

The juvenile court may in its discretion commit persons subject to its jurisdiction to the authority, and the authority may in its discretion accept such commitments.

(Added by Stats. 1941, Ch. 937.)



1737

When a person has been committed to the custody of the authority, if it is deemed warranted by a diagnostic study and recommendation approved by the director, the judge who ordered the commitment or, if the judge is not available, the presiding judge of the court, within 120 days of the date of commitment on his or her own motion, or the court, at any time thereafter upon recommendation of the director, may recall the commitment previously ordered and resentence the person as if he or she had not previously been sentenced. The time served while in custody of the authority shall be credited toward the term of any person resentenced pursuant to this section.

As used in this section, time served while in custody of the authority means the period of time during which the person was physically confined in a state institution by order of the Department of the Youth Authority or the Youth Authority Board.

(Amended by Stats. 2003, Ch. 4, Sec. 27. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



1737.1

Whenever any person who has been convicted of a public offense in adult court and committed to and accepted by the Department of the Youth Authority appears to be an improper person to be retained by the department, or to be so incorrigible or so incapable of reformation under the discipline of the department as to render his or her detention detrimental to the interests of the department and the other persons committed thereto, the department may order the return of that person to the committing court. The court may then commit the person to a state prison or sentence him or her to a county jail as provided by law for punishment of the offense of which he or she was convicted. The maximum term of imprisonment for a person committed to a state prison under this section shall be a period equal to the maximum term prescribed by law for the offense of which he or she was convicted less the period during which he or she was under the control of the department. This section shall not apply to commitments from juvenile court.

As used in this section period during which he or she was under the control of the department means the period of time during which he or she was physically confined in a state institution by order of the department or the Youth Authority Board.

(Amended by Stats. 2003, Ch. 4, Sec. 28. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



1737.5

A commitment to the Authority is a judgment within the meaning of Chapter 1 of Title 8 of Part 2 of the Penal Code, and is appealable.

(Added by Stats. 1943, Ch. 898.)



1738

When the court commits a person to the authority the court may order him conveyed to some place of detention approved or established by the authority or may direct that he be left at liberty until otherwise ordered by the authority under such conditions as in the court s opinion will insure his submission to any orders which the authority may issue. No such person shall be transported to any facility under the jurisdiction of the Youth Authority until the director has notified the sheriff of the county of the committing court of the place to which said person is to be transported and the time at which he can be received.

(Amended by Stats. 1969, Ch. 1197.)



1739

(a) The right of a person who has been convicted of a public offense to a new trial or to an appeal from the judgment of conviction shall not be affected by anything in this chapter.

(b) When a person who has been convicted and committed to the Authority appeals from the conviction, the execution of the commitment to the Authority shall not be stayed by the taking of the appeal except as provided in subsection (c). The person so committed shall remain subject to the control of the Authority, until final disposition of the appeal.

(c) A person convicted and committed to the Authority may be admitted to bail under the provisions of Section 1272 of the Penal Code, or in the discretion of the court, may be left at liberty, under such conditions as in the court s opinion will insure his cooperation in reasonable expedition of the appellate proceedings and his submission to the control of the Authority at the proper time.

(Added by Stats. 1941, Ch. 937.)



1740

When a court commits a person to the Authority such court shall at once forward to the Authority a certified copy of the order of commitment.

(Added by Stats. 1941, Ch. 937.)



1741

The judge before whom the person was tried and committed, the district attorney or other official who conducted the prosecution, and the probation officer of the county, shall obtain and with the order of commitment furnish to the authority, in writing, all information that can be given in regard to the career, habits, degree of education, age, nationality, parentage and previous occupations of such person, together with a statement to the best of their knowledge as to whether such person was industrious, and of good character, the nature of his associates and his disposition.

The reports required by this section shall be made upon forms furnished by the authority or according to an outline furnished by it.

When a person has been committed to the authority, the court and the prosecuting and police authorities and other public officials shall make available to the authority all pertinent data in their possession in respect to the case.

(Amended by Stats. 1961, Ch. 79.)



1742

When the juvenile court commits to the Youth Authority a person identified as an individual with exceptional needs, as defined by Section 56026 of the Education Code, the juvenile court, subject to the requirements of subdivision (a) of Section 727 and subdivision (b) of Section 737, shall not order the juvenile conveyed to the physical custody of the Youth Authority until the juvenile s individualized education program previously developed pursuant to Article 3 (commencing with Section 56340) of Chapter 4 of Part 30 of Division 4 of Title 2 of the Education Code for the individual with exceptional needs, has been furnished to the Department of the Youth Authority.

To facilitate this process the juvenile court shall assure that the probation officer communicates with appropriate staff at the juvenile court school, county office of education, or special education local planning area.

(Added by Stats. 1993, Ch. 175, Sec. 1. Effective January 1, 1994.)






ARTICLE 4. Powers and Duties of Youth Authority

1750

The Authority is limited in its expenditures to funds specifically made available for its use.

(Added by Stats. 1941, Ch. 937.)



1752

To the extent that necessary funds are available for the purposes, the director may

(a) Establish and operate a treatment and training service and such other services as are proper for the discharge of his duties;

(b) Create administrative districts suitable to the performance of his duties;

(c) Employ and discharge all such persons as may be needed for the proper execution of the duties of the authority. Such employment and discharge shall be in accord with the civil service laws of this state.

Notwithstanding Section 18932 of the Government Code, the maximum age shall be 35 years for any open examination for the position of parole agent I, group supervisor, youth counselor, and other custodial and parole positions which normally afford entry into the Youth Authority service, unless the applicant is already a state safety member for the purposes of retirement and disability benefits.

(Amended by Stats. 1972, Ch. 1365. Superseded on operative date of amendment by Stats. 1981, Ch. 453.)



1752

To the extent that necessary funds are available for the purposes the director may:

(a) Establish and operate a treatment and training service and such other services as are proper for the discharge of his duties;

(b) Create administrative districts suitable to the performance of his duties;

(c) Employ and discharge all such persons as may be needed for the proper execution of the duties of the authority. Such employment and discharge shall be in accord with the civil service laws of this state.

Any open examination for the position of parole agent I, group supervisor, youth counselor, and other custodial and parole positions which normally afford entry into the Youth Authority service shall require the demonstration of the physical ability to effectively carry out the duties and responsibilities of the position in a manner which would not inordinately endanger the health or safety of a custodial person or a parolee or the health and safety of others.

(Amended by Stats. 1981, Ch. 453, Sec. 7. Conditionally operative as prescribed by Sec. 8 of Ch. 453.)



1752.05

(a) The director shall provide for the development and implementation of a disciplinary matrix with offenses and associated punishments applicable to all department employees, in order to ensure notice and consistency statewide. The disciplinary matrix shall take into account aggravating and mitigating factors for establishing a just and proper penalty for the charged misconduct, as required by the California Supreme Court in Skelly v. State Personnel Board (1975) 15 Cal.3d 194. The presence of aggravating or mitigating factors may result in the imposition of a greater or a lesser penalty than might otherwise be mandated by the disciplinary matrix.

(b) The director shall adopt a code of conduct for all employees of the department.

(c) The director shall ensure that employees who have reported improper governmental activities and who request services from the department are informed of the services available to them.

(d) The department shall post the code of conduct in locations where employee notices are maintained. On July 1, 2005, and annually thereafter, the department shall send by electronic mail to its employees who have authorized access to electronic mail, the following:

(1) Information regarding the code of conduct.

(2) The duty to report misconduct.

(3) How to report misconduct.

(4) The duty to fully cooperate during investigations.

(5) Assurances against retaliation.

(Added by Stats. 2004, Ch. 738, Sec. 3. Effective January 1, 2005.)



1752.1

The director may enter into contracts with the approval of the Director of Finance with any county of this state, upon request of the board of supervisors thereof, wherein the Youth Authority agrees to furnish diagnosis and treatment services and temporary detention during a period of study to the county for selected cases of persons eligible for commitment to the Youth Authority. The county shall reimburse the state for the cost of such services, such cost to be determined by the Director of the Youth Authority.

The Youth Authority shall present to the county, not more frequently than monthly, a claim for the amount due the state under this section which the county shall process and pay pursuant to the provisions of Chapter 4 (commencing with Section 29700) of Division 3 of Title 3 of the Government Code.

(Amended by Stats. 1976, Ch. 299.)



1752.15

The director may enter into contracts, with the approval of the Director of Finance, with any county of this state upon request of the board of supervisors thereof, wherein the Department of the Youth Authority agrees to furnish temporary emergency detention facilities and necessary services incident thereto, for persons under the age of 18 years who are in the custody of the county probation officer pursuant to provisions of Chapter 2 (commencing with Section 200) of Part 1 of Division 2. Facilities of the department may be used only on a temporary basis when existing county juvenile facilities are rendered unsafe or inadequate because of a natural or manmade disaster, or when the continued presence of the minor or minors in the county juvenile facilities would, in the opinion of the judge of the juvenile court having jurisdiction over the minor, of the chief probation officer of the county, and of the director, present a significant risk of violence or escape. They may not be used for the detention of a person who is alleged to be or has been adjudged to be a person described by Section 300 or Section 601.

Whenever any person is detained in a California Youth Authority facility located in a county other than the county which has contracted for services pursuant to this section, the county shall provide for adequate consultation between the minor and his or her attorney; and, if the minor s parent or guardian lacks adequate private means of transportation, and if the minor has been detained in the facility for more than 10 days, the county shall make reasonable efforts to provide for visitation between the minor and his or her parents or guardian.

The county shall reimburse the state for the cost of these services, the cost to be determined by the director. The department shall present to the county, not more than once a month, a claim for the amount due the state under this section which the county shall process and pay pursuant to the provisions of Chapter 4 (commencing with Section 29700) of Division 3 of Title 3 of the Government Code.

(Amended by Stats. 1991, Ch. 721, Sec. 3.)



1752.16

(a) The Chief of the Division of Juvenile Facilities, with approval of the Director of Finance, may enter into contracts with any county of this state for the Division of Juvenile Facilities to furnish housing to a ward who was in the custody of the Division of Juvenile Facilities on December 12, 2011, and whose commitment was recalled based on both of the following:

(1) The ward was committed to the Division of Juvenile Facilities for the commission of an offense described in subdivision (c) of Section 290.008 of the Penal Code.

(2) The ward has not been adjudged a ward of the court pursuant to Section 602 for commission of an offense described in subdivision (b) of Section 707.

(b) It is the intent of the Legislature in enacting this act to address the California Supreme Court s ruling in In re C.H. (2011) 53 Cal.4th 94.

(c) Notwithstanding Sections 11010 and 11270 of the Government Code, any county entering into a contract pursuant to this section shall not be required to reimburse the state.

(Amended by Stats. 2012, Ch. 41, Sec. 99. Effective June 27, 2012.)



1752.3

The director may, from any moneys made available for such purposes, allocate funds to local governmental and nongovernmental agencies to share in the cost of local correctional programs which are partially financed by federal grants.

(Added by Stats. 1970, Ch. 816.)



1752.5

The director may establish and maintain at any institution or camp under his jurisdiction a canteen for the sale to persons confined therein of candy, nutritional snacks, toilet articles, sundries, and other articles. The canteen shall operate on a nonprofit basis. However, if sales should exceed costs, the surplus shall be deposited in a special fund, to be designated Benefit Fund. Any moneys contained in such fund shall be used for the benefit of the wards resident at the institution or camp.

(Amended by Stats. 2004, Ch. 798, Sec. 8. Effective January 1, 2005. Operative July 1, 2005, by Sec. 9 of Ch. 798.)



1752.6

The director may, with the approval of the Director of General Services, enter into contracts with colleges, universities, and other organizations for the purposes of research in the field of delinquency and crime prevention and of training special workers, including teachers, institution employees, probation and parole officers, social workers and others engaged, whether as volunteers or for compensation, and whether part time or full time, in the fields of education, recreation, mental hygiene, and treatment and prevention of delinquency.

(Amended by Stats. 1965, Ch. 371.)



1752.7

The director may collect statistics and information regarding juvenile delinquency, crimes reported and discovered, arrests made, complaints, informations, and indictments filed and the disposition made thereof, pleas, convictions, acquittals, probations granted or denied, commitments to and transfers and discharges from places of incarceration, and other data and information useful in determining the cause and amount of crime in this State, or in carrying out the powers and duties of the authority.

All officers and employees of the State and of every county and city shall furnish to the director upon request such statistics and other information within their knowledge and control as the director deems necessary or proper to be collected pursuant to the provisions of this section.

(Amended by Stats. 1945, Ch. 639.)



1752.8

The Director of the Youth Authority may deposit any funds of wards committed to the authority in the director s possession in trust with the Treasurer pursuant to Section 16305.3 of the Government Code or in trust in insured bank, savings and loan, or state or federal credit union accounts bearing interest at rates up to the maximum permitted by law, and for the purpose of deposit only, may mingle the funds of any ward with the funds of other wards.

Such funds together with the interest paid thereon may be paid over to the ward upon his or her request, and shall be paid over to the ward upon his or her discharge from the Youth Authority.

Notwithstanding the provisions of this section and Section 1752.81, the Youth Authority may assess a ward s trust fund for actual costs for the ward s support, maintenance, training and treatment.

(Amended by Stats. 1983, Ch. 715, Sec. 3.)



1752.81

(a) Whenever the Director of the Division of Juvenile Justice has in his or her possession in trust funds of a ward committed to the division, the funds may be released for any purpose when authorized by the ward. When the sum held in trust for any ward by the director exceeds five hundred dollars ($500), the amount in excess of five hundred dollars ($500) may be expended by the director pursuant to a lawful order of a court directing payment of the funds, without the authorization of the ward thereto.

(b) Whenever an adult or minor is committed to or housed in a Division of Juvenile Facilities facility and he or she owes a restitution fine imposed pursuant to Section 13967 of the Government Code, as operative on or before September 28, 1994, or Section 1202.4 or 1203.04 of the Penal Code, as operative on or before August 2, 1995, or pursuant to Section 729.6, 730.6 or 731.1, as operative on or before August 2, 1995, the director shall deduct the balance owing on the fine amount from the trust account deposits of a ward, up to a maximum of 50 percent of the total amount held in trust, unless prohibited by federal law. The director shall transfer that amount to the California Victim Compensation and Government Claims Board for deposit in the Restitution Fund in the State Treasury. Any amount so deducted shall be credited against the amount owing on the fine. The sentencing court shall be provided a record of the payments.

(c) Whenever an adult or minor is committed to, or housed in, a Division of Juvenile Facilities facility and he or she owes restitution to a victim imposed pursuant to Section 13967 of the Government Code, as operative on or before September 28, 1994, or Section 1202.4 or 1203.04 of the Penal Code, as operative on or before August 2, 1995, or pursuant to Section 729.6, 730.6, or 731.1, as operative on or before August 2, 1995, the director shall deduct the balance owing on the order amount from the trust account deposits of a ward, up to a maximum of 50 percent of the total amount held in trust, unless prohibited by federal law. The director shall transfer that amount directly to the victim. If the restitution is owed to a person who has filed an application with the Victims of Crime Program, the director shall transfer that amount to the California Victim Compensation and Government Claims Board for direct payment to the victim or payment shall be made to the Restitution Fund to the extent that the victim has received assistance pursuant to that program. The sentencing court shall be provided a record of the payments made to victims and of the payments deposited to the Restitution Fund pursuant to this subdivision.

(d) Any compensatory or punitive damages awarded by trial or settlement to a minor or adult committed to the Division of Juvenile Facilities in connection with a civil action brought against any federal, state, or local jail or correctional facility, or any official or agent thereof, shall be paid directly, after payment of reasonable attorney s fees and litigation costs approved by the court, to satisfy any outstanding restitution orders or restitution fines against the minor or adult. The balance of any award shall be forwarded to the minor or adult committed to the Division of Juvenile Facilities after full payment of all outstanding restitution orders and restitution fines subject to subdivision (e). The Division of Juvenile Facilities shall make all reasonable efforts to notify the victims of the crime for which the minor or adult was committed concerning the pending payment of any compensatory or punitive damages. This subdivision shall apply to cases settled or awarded on or after April 26, 1996, pursuant to Sections 807 and 808 of Title VIII of the federal Prison Litigation Reform Act of 1995 (P.L. 104-134; 18 U.S.C. Sec. 3626 (Historical and Statutory Notes)).

(e) The director shall deduct and retain from the trust account deposits of a ward, unless prohibited by federal law, an administrative fee that totals 10 percent of any amount transferred pursuant to subdivision (b) and (c), or 5 percent of any amount transferred pursuant to subdivision (d). The director shall deposit the administrative fee moneys in a special deposit account for reimbursing administrative and support costs of the restitution and victims program of the Division of Juvenile Facilities. The director, at his or her discretion, may retain any excess funds in the special deposit account for future reimbursement of the division s administrative and support costs for the restitution and victims program or may transfer all or part of the excess funds for deposit in the Restitution Fund.

(f) When a ward has both a restitution fine and a restitution order from the sentencing court, the Division of Juvenile Facilities shall collect the restitution order first pursuant to subdivision (c).

(g) Notwithstanding subdivisions (a), (b), and (c), whenever the director holds in trust a ward s funds in excess of five dollars ($5) and the ward cannot be located, after one year from the date of discharge, absconding from the Division of Juvenile Facilities supervision, or escape, the Division of Juvenile Facilities shall apply the trust account balance to any unsatisfied victim restitution order or fine owed by that ward. If the victim restitution order or fine has been satisfied, the remainder of the ward s trust account balance, if any, shall be transferred to the Benefit Fund to be expended pursuant to Section 1752.5. If the victim to whom a particular ward owes restitution cannot be located, the moneys shall be transferred to the Benefit Fund to be expended pursuant to Section 1752.5.

(Amended by Stats. 2012, Ch. 41, Sec. 100. Effective June 27, 2012.)



1752.82

(a) Whenever an adult or minor is committed to or housed in a Youth Authority facility and he or she owes restitution to a victim or a restitution fine imposed pursuant to Section 13967, as operative on or before September 28, 1994, of the Government Code, or Section 1202.4 of the Penal Code, or Section 1203.04, as operative on or before August 2, 1994, of the Penal Code, or pursuant to Section 729.6, as operative on or before August 2, 1995, Section 730.6 or 731.1, as operative on or before August 2, 1995, the director may deduct a reasonable amount not to exceed 50 percent from the wages of that adult or minor and the amount so deducted, exclusive of the costs of administering this section, which shall be retained by the director, shall be transferred to the California Victim Compensation and Government Claims Board for deposit in the Restitution Fund in the State Treasury in the case of a restitution fine, or, in the case of a restitution order, and upon the request of the victim, shall be paid directly to the victim. Any amount so deducted shall be credited against the amount owing on the fine or to the victim. The committing court shall be provided a record of any payments.

(b) A victim who has requested that restitution payments be paid directly to him or her pursuant to subdivision (a) shall provide a current address to the Youth Authority to enable the Youth Authority to send restitution payments collected on the victim s behalf to the victim.

(c) In the case of a restitution order, whenever the victim has died, cannot be located, or has not requested the restitution payment, the director may deduct a reasonable amount not to exceed 50 percent of the wages of that adult or minor and the amount so deducted, exclusive of the costs of administering this section, which shall be retained by the director, shall be transferred to the California Victim Compensation and Government Claims Board, pursuant to subdivision (d), after one year has elapsed from the time the ward is discharged by the Youth Authority Board. Any amount so deducted shall be credited against the amount owing to the victim. The funds so transferred shall be deposited in the Restitution Fund.

(d) If the Youth Authority has collected restitution payments on behalf of a victim, the victim shall request those payments no later than one year after the ward has been discharged by the Youth Authority Board. Any victim who fails to request those payments within that time period shall have relinquished all rights to the payments, unless he or she can show reasonable cause for failure to request those payments within that time period.

(e) The director shall transfer to the California Victim Compensation and Government Claims Board all restitution payments collected prior to the effective date of this section on behalf of victims who have died, cannot be located, or have not requested restitution payments. The California Victim Compensation and Government Claims Board shall deposit these amounts in the Restitution Fund.

(f) For purposes of this section, victim includes a victim s immediate surviving family member, on whose behalf restitution has been ordered.

(Amended by Stats. 2003, Ch. 4, Sec. 29. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



1752.83

(a) It is the intent of the Legislature that wards of the Youth Authority be held accountable for intentional damage and destruction of public property committed while they are confined in Youth Authority facilities. To that end, and notwithstanding the provisions of Sections 1752.8 and 1752.81, the Youth Authority may deduct from a ward s trust fund any amounts that are necessary to pay for intentional damage to public property caused by the ward while confined within an institution or other facility of the Youth Authority.

(b) The Youth Authority shall utilize the procedures in its regulations for disciplinary actions to determine whether the damage or destruction was intentionally caused by the ward and, if so, to determine the amount to be deducted to pay for the damage or destruction.

(c) Funds that are deducted shall remain with the Youth Authority and shall be used to repair or replace the public property damaged or destroyed as provided for in the Budget Act for that fiscal year.

(Added by renumbering Section 1752.82 (as added by Stats. 1984, Ch. 494) by Stats. 1986, Ch. 248, Sec. 248.)



1752.85

The Director of the Youth Authority may authorize the sale of articles of handiwork made by wards under the jurisdiction of the authority to the public at Youth Authority institutions, in public buildings, at fairs, or on property operated by nonprofit associations. The cost of any state property used for the manufacture of articles shall be paid for out of funds received from the sale of the articles. The remainder of any funds received from the sale of the articles shall be placed in the ward s trust account pursuant to Section 1752.8 of the Welfare and Institutions Code.

(Added by Stats. 1969, Ch. 803.)



1752.9

The Department of the Youth Authority, with the approval of the Director of General Services, may lease land at any institution under its jurisdiction, at a nominal rental, to any nonprofit or eleemosynary corporation. The terms of the lease shall require the corporation to construct a house of worship on such land, and to maintain and operate the same primarily for the use of Youth Authority wards and staff. All work as an employee on such house of worship performed under contract or by day labor shall be subject to the provisions of Division 2, Part 7, of the Labor Code.

(Amended by Stats. 1965, Ch. 371.)



1752.95

The director may, from time to time, and as often as occasion may require, but not to exceed two meetings in any one calendar year call into conference the probation officers of the several counties, or such of them as he may deem advisable, for the purpose of discussing the duties of their offices.

The actual and necessary expenses of the probation officer incurred while traveling to and from and while attending the conferences shall be a county charge; provided, prior approval of the board of supervisors has been obtained.

(Added by Stats. 1957, Ch. 1597.)



1753

For the purpose of carrying out its duties, the department is authorized to make use of law enforcement, detention, probation, parole, medical, educational, correctional, segregative and other facilities, institutions and agencies, whether public or private, within the state. The director may enter into agreements with the appropriate public officials for separate care and special treatment in existing institutions of persons subject to the control of the department.

(Amended by Stats. 1979, Ch. 860.)



1753.1

(a) The Director of the Youth Authority may enter into agreements with any federal agency authorizing the use of the Youth Authority s facilities and services for the confinement, care and treatment of persons otherwise not under its jurisdiction when suitable facilities and services are available. The costs of the services provided by the Youth Authority shall be borne by the agency referring the person to the Director of the Youth Authority. The Director of the Youth Authority may order the person returned to the agency referring him when suitable facilities or services are not available. Any such person referred to the Youth Authority pursuant to this section shall be subject to its rules and regulations.

(b) As used in this section, person means any person under the age of 26 years who is under the jurisdiction of a Federal Correctional Agency pursuant to federal law.

(Added by Stats. 1972, Ch. 772.)



1753.3

(a) The Director of the Youth Authority may enter into an agreement with a city, county, or city and county, to permit transfer of wards in the custody of the Director of the Youth Authority to an appropriate facility of the city, county, or city and county, if the official having jurisdiction over the facility has consented. The agreement shall provide for contributions to the city, county, or city and county toward payment of costs incurred with reference to the transferred wards.

(b) When an agreement entered into pursuant to subdivision (a) is in effect with respect to a particular local facility, the Director of the Youth Authority may transfer wards and parole violators to the facility.

(c) Notwithstanding subdivision (b), the Director of the Youth Authority may deny placement in a local facility to a parole violator who was committed to the Youth Authority for the commission of any offense set forth in subdivision (b), paragraph (2) of subdivision (d), or subdivision (e) of Section 707.

(d) Wards transferred to those facilities are subject to the rules and regulations of the facility in which they are confined, but remain under the legal custody of the Department of the Youth Authority.

(Amended by Stats. 1994, Ch. 453, Sec. 17. Effective January 1, 1995.)



1753.4

(a) Pursuant to Section 1753.3 the Director of the Youth Authority may enter into a long-term agreement not to exceed 20 years with a city, county, or city and county to place parole violators in a facility which is specially designed and built for the incarceration of parole violators and state youth authority wards.

(b) The agreement shall provide that persons providing security at the facilities shall be peace officers who have completed the minimum standards for the training of local correctional peace officers established under Section 6035 of the Penal Code.

(c) In determining the reimbursement rate pursuant to an agreement entered into pursuant to subdivision (a), the director shall take into consideration the costs incurred by the city, county, or city and county for services and facilities provided, and any other factors which are necessary and appropriate to fix the obligations, responsibilities, and rights of the respective parties.

(d) The Director of the Youth Authority, to the extent possible, shall select city, county, or city and county facilities in areas where medical, food, and other support services are available from nearby existing prison facilities.

(e) The Director of the Youth Authority, with the approval of the Department of General Services, may enter into an agreement to lease state property for a period not in excess of 20 years to be used as the site for a facility operated by a city, county, or city and county authorized by this section.

(f) No agreement may be entered into under this section unless the cost per ward in the facility is no greater than the average costs of keeping a ward in a comparable Youth Authority facility, as determined by the Director of the Youth Authority.

(Added by Stats. 1987, Ch. 1450, Sec. 12.)



1753.6

In any case in which a ward of the Youth Authority is temporarily released from actual confinement in an institution of the authority and placed in a county hospital for purposes of delivery of her child, the authority may reimburse the county for the actual cost of services rendered by the county hospital to the newborn infant of the ward.

(Added by Stats. 1965, Ch. 1912.)



1753.7

(a) Any female confined in a Department of the Youth Authority facility shall, upon her request, be allowed to continue to use materials necessary for (1) personal hygiene with regard to her menstrual cycle and reproductive system and (2) birth control measures as prescribed by her physician.

(b) Any female confined in a Department of the Youth Authority facility shall upon her request be furnished by the department with information and education regarding prescription birth control measures.

(c) Family planning services shall be offered to each and every female confined in a Department of Youth Authority facility at least 60 days prior to a scheduled release date. Upon request any such female shall be furnished by the department with the services of a licensed physician or she shall be furnished by the department or by any other agency which contracts with the department with services necessary to meet her family planning needs at the time of her release.

(Amended by Stats. 1975, Ch. 1146.)



1754

Nothing in this chapter shall be taken to give the Youth Authority Board or the director control over existing facilities, institutions or agencies; or to require them to serve the board or the director inconsistently with their functions, or with the authority of their officers, or with the laws and regulations governing their activities; or to give the board or the director power to make use of any private institution or agency without its consent; or to pay a private institution or agency for services which a public institution or agency is willing and able to perform.

(Amended by Stats. 2003, Ch. 4, Sec. 30. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



1755

Public institutions and agencies are hereby required to accept and care for persons sent to them by the authority in the same manner as they would be required to do had such persons been committed by a court of criminal jurisdiction.

(Added by Stats. 1941, Ch. 937.)



1755.3

Whenever any person under the jurisdiction of the Youth Authority, or any minor under the jurisdiction of the Department of Corrections, is in need of medical, surgical, or dental care, the Youth Authority or the Department of Corrections, as applicable, may authorize, upon the recommendation of the attending physician or dentist, as applicable, the performance of that necessary medical, surgical, or dental service.

(Amended by Stats. 1998, Ch. 496, Sec. 1. Effective January 1, 1999.)



1755.4

The Department of the Youth Authority, in consultation with the State Department of Mental Health shall establish, by regulations adopted at the earliest possible date, but no later than December 31, 2001, standards and guidelines for the administration of psychotropic medications to any person under the jurisdiction of the Department of the Youth Authority, in a manner that protects the health and short- and long-term well-being of those persons. The standards and guidelines adopted pursuant to this section shall be consistent with the due process requirements set forth in Section 2600 of the Penal Code.

(Added by Stats. 2000, Ch. 659, Sec. 3. Effective January 1, 2001.)



1755.5

The Department of the Youth Authority may transfer to and cause to be confined in the medical facility, the Correctional Training Facility at Soledad, the California Institution for Women at Corona, the Medical Correctional Institution, the California Institution for Men, the Richard J. Donovan Correctional Facility at Rock Mountain, or the California Men s Colony under the jurisdiction of the Department of Corrections for general study, diagnosis, and treatment, or any of them, any person over the age of 18 years who is subject to the custody, control, and discipline of the Department of the Youth Authority who was committed to the Department of the Youth Authority under Section 1731.5. The Director of Corrections may receive and keep in any institution specified in this section any person so transferred to that institution by the Department of the Youth Authority, with the same powers as if the person had been placed therein or transferred thereto pursuant to the Penal Code.

The Department of the Youth Authority may transfer to and cause to be confined in the California Rehabilitation Center for general study, diagnosis, and treatment, or any of them, any person over the age of 18 years who is subject to the custody, control and discipline of the Department of the Youth Authority. The Director of Corrections may receive and keep in the California Rehabilitation Center any person so transferred thereto by the Department of the Youth Authority, with the same powers as if the person had been placed therein or transferred thereto pursuant to Division 3 (commencing with Section 3000) of this code.

Part 3 (commencing with Section 2000) of the Penal Code, so far as those provisions may be applicable, applies to persons so transferred to and confined in any institution specified in this section, except that, whenever by reason of any law governing the commitment of a person to the Department of the Youth Authority the person is deemed not to be a person convicted of a crime, the transfer or placement of the person in the California Rehabilitation Center shall not affect the status or rights of the person and shall not be deemed to constitute a conviction of a crime.

(Amended by Stats. 1992, Ch. 209, Sec. 1. Effective January 1, 1993.)



1756

Notwithstanding any other provision of law, if, in the opinion of the Chief Deputy Secretary for the Division of Juvenile Justice, the rehabilitation of any mentally disordered, or developmentally disabled person confined in a state correctional school may be expedited by treatment at one of the state hospitals under the jurisdiction of the State Department of State Hospitals or the State Department of Developmental Services, the Chief Deputy Secretary for the Division of Juvenile Justice shall certify that fact to the director of the appropriate department who may authorize receipt of the person at one of the hospitals for care and treatment. Upon notification from the director that the person will no longer benefit from further care and treatment in the state hospital, the Chief Deputy Secretary for the Division of Juvenile Justice shall immediately send for, take, and receive the person back into a state correctional school. Any person placed in a state hospital under this section who is committed to the authority shall be released from the hospital upon termination of his or her commitment unless a petition for detention of that person is filed under the provisions of Part 1 (commencing with Section 5000) of Division 5.

(Amended by Stats. 2012, Ch. 24, Sec. 61. Effective June 27, 2012.)



1757

The director may inspect all public institutions and agencies whose facilities he or she is authorized to utilize and all private institutions and agencies whose facilities he or she is using. Every institution or agency, whether public or private, is required to afford the director reasonable opportunity to examine or consult with persons committed to the Youth Authority who are for the time being in the custody of the institution or agency.

(Amended by Stats. 2003, Ch. 4, Sec. 31. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



1758

Placement of a person by the authority in any institution or agency not operated by the authority, or the discharge of such person by such an institution or agency, shall not terminate the control of the authority over such person.

(Added by Stats. 1941, Ch. 937.)



1759

No person placed in such an institution or under such an agency may be released by the institution or agency until after approval of the release by the authority, unless the institution or agency would have power under the law to release at its own discretion persons committed to it by order of a court. In the latter case, it may not release a person placed by the authority until a reasonable time after it has notified the authority of its intention to release him.

(Added by Stats. 1941, Ch. 937.)



1760

The director is hereby authorized when necessary and when funds are available for these purposes to establish and operate any of the following:

(a) Places for the detention, prior to examination and study, of all persons committed to the Youth Authority.

(b) Places for examination and study of persons committed to the Youth Authority.

(c) Places of confinement, educational institutions, hospitals and other correctional or segregative facilities, institutions and agencies, for the proper execution of the duties of the Youth Authority.

(d) Agencies and facilities for the supervision, training, and control of persons who have not been placed in confinement or who have been released from confinement by the Youth Authority Board upon conditions, and for aiding those persons to find employment and assistance.

(e) Agencies and facilities designed to aid persons who have been discharged by the Youth Authority Board in finding employment and in leading a law-abiding existence.

(Amended by Stats. 2003, Ch. 4, Sec. 32. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



1760.4

(a) The wards housed in forestry camps established by the Department of the Youth Authority may be required to labor on the buildings and grounds of the camp, on the making of forest roads for fire prevention or firefighting, on forestation or reforestation of public lands, or on the making of firetrails and firebreaks, or to perform any other work or engage in any studies or activities prescribed or permitted by the department or any officer designated by it.

(b) The wards may be required to labor in fire suppression if all of the following conditions are met:

(1) The ward is under the age of 18 years and the parent or guardian of the ward has given permission for that labor by the ward, or the ward is 18 years of age or over.

(2) The ward has received not less than 16 hours of training in forest firefighting and fire safety.

The department may, during declared fire emergencies, allow the Director of the Department of Forestry and Fire Protection to use the wards for fire suppression efforts outside of the boundaries of California, not to exceed a distance in excess of 25 miles from the California border, along the borders of Oregon, Nevada, or Arizona.

(c) The department may provide, in cooperation with the Department of Parks and Recreation and the Department of Conservation or otherwise, for the payment of wages to the wards for work they do while housed on the camps, the sums earned to be paid in reparation, or to the parents or dependents of the ward, or to the ward in any manner and in any proportions as the Department of the Youth Authority directs.

(Amended by Stats. 1989, Ch. 419, Sec. 2.)



1760.5

The director may require persons committed to the authority to perform work necessary and proper to be done by the Department of Forestry and Fire Protection, the Department of Water Resources, the Department of Parks and Recreation, and the Department of Fish and Game, by the Division of State Lands, by the United States Department of Agriculture, and by the federal officials and departments in charge of national forests and parks within this state. For the purposes of this section, the director, with the approval of the Department of General Services, may enter into contracts with federal and state officials and departments. All moneys received by the director pursuant to any of those contracts shall be paid into the State Treasury to the credit and in augmentation of the current appropriation for the support of the authority. The director may provide, from those moneys, for the payment of wages to the wards for work they do pursuant to any of those contracts, the wages to be paid into the Indemnity Fund created pursuant to Section 13967 of the Government Code, or to the parents or dependents of the ward, or to the ward in the manner and in those proportions as the Department of the Youth Authority directs.

(Amended by Stats. 1992, Ch. 427, Sec. 178. Effective January 1, 1993.)



1760.6

The department may provide for the payment of wages to wards for work performed pursuant to Section 2816 of the Penal Code, the sums earned to be paid in reparation, or to the parents or dependents of the ward, or to the ward, in any manner and in any proportions that the department directs.

(Repealed and added by Stats. 2008, Ch. 116, Sec. 5. Effective January 1, 2009.)



1760.7

The director shall investigate, examine, and make reports upon adult and juvenile probation.

The director may establish standards for the performance of probation duties, and upon request consult with and make investigations and recommendations to probation officers, probation committees, juvenile justice commissions, and to judges of the superior courts, including such judges as are designated juvenile court judges of any county.

The director may also, upon request, consult with, make investigations for, and recommendations to probation officers, probation committees, juvenile justice commissions, and to judges of the superior courts, including such judges as are designated juvenile court judges of any county, to aid them in the operation and maintenance of their juvenile halls.

(Amended by Stats. 1970, Ch. 530.)



1760.8

(a) The Department of the Youth Authority shall annually develop a population management and facilities master plan presenting projected population and strategies for treatment and housing of wards for the succeeding five-year period. This plan shall set forth the department s strategy for bridging the gap between available bedspace and the projected ward population.

(b) The Department of the Youth Authority may contract with the Department of Corrections or the Office of Project Development and Management within the Department of General Services for professional and construction services related to the construction of facilities or renovation projects included in the Department of the Youth Authority s 1994 99 master plan for which funds are appropriated by the Legislature. The Department of the Youth Authority shall be responsible for program planning and all design decisions. The Department of Corrections or the Department of General Services shall, in consultation with the Department of the Youth Authority, ensure that all facilities are designed and constructed specifically for the needs of the youthful offender population. The Department of the Youth Authority also shall ensure that the design and construction of any facilities are consistent with the mission of the Department of the Youth Authority, which emphasizes the protection of the public from criminal activity and the rehabilitation of youthful offenders by providing education, training, and treatment services for those offenders committed by the courts. Any power, function, or jurisdiction for planning, design, and construction of facilities or renovation projects pursuant to the 1994 99 master plan that is conferred upon the Department of General Services shall be deemed to be conferred upon the Department of Corrections for purposes of this section. The Director of the Department of General Services may, upon the request of the Director of the Department of Corrections, delegate to the Department of Corrections any power, function, or jurisdiction for planning, design, and construction of any additional projects included within subsequent Department of the Youth Authority master plans.

(Amended by Stats. 2012, Ch. 728, Sec. 188. Effective January 1, 2013.)



1761

The Youth Authority shall establish policies for a background assessment of all persons committed to the Youth Authority in order to supplement the case history provided by the county which committed the person to it.

(Repealed and added by Stats. 1988, Ch. 612, Sec. 2.)



1763

The authority shall keep written records of all examinations and of the conclusions predicated thereon and of all orders concerning the disposition or treatment of every person subject to its control. After five years from the date on which the jurisdiction of the authority over a ward is terminated the authority may destroy such records. For the purposes of this section destroy means destroy or dispose of for the purpose of destruction.

(Amended by Stats. 1961, Ch. 250.)



1764

Notwithstanding any other provision of law, any of the following information in the possession of the Youth Authority regarding persons 16 years of age or older who were committed to the Youth Authority by a court of criminal jurisdiction, or who were committed to the Department of Corrections and were subsequently transferred to the Youth Authority, shall be disclosed to any member of the public, upon request, by the director or his or her designee:

(a) The name and age of the person.

(b) The court of commitment and the offense that was the basis of commitment.

(c) The date of commitment.

(d) Any institution where the person is or was confined.

(e) The actions taken by any paroling authority regarding the person, which relate to parole dates.

(f) The date the person is scheduled to be released to the community, including release to a reentry work furlough program.

(g) The date the person was placed on parole.

(h) The date the person was discharged from the jurisdiction of the Youth Authority and the basis for the discharge.

(i) In any case where the person has escaped from any institution under the jurisdiction of the Youth Authority, a physical description of the person and the circumstances of the escape.

The provisions of this section shall not be construed to authorize the release of any information which could place any individual in personal peril; which could threaten Youth Authority security; or which is exempt from disclosure pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(Amended by Stats. 1989, Ch. 1048, Sec. 1.)



1764.1

Notwithstanding any other provision of law, the director or his or her designee may release the information described in Section 1764 regarding a person committed to the Youth Authority by a juvenile court for an offense described in subdivision (a) of Section 676, to any member of the public who requests the information, unless the court has ordered confidentiality under subdivision (c) of Section 676.

(Amended by Stats. 1989, Ch. 1048, Sec. 2.)



1764.2

(a) Notwithstanding any other provision of law, the Director of the Division of Juvenile Justice or the director s designee shall release the information described in Section 1764 regarding a person committed to the Division of Juvenile Facilities, to the victim of the offense, the next of kin of the victim, or his or her representative as designated by the victim or next of kin pursuant to Section 1767, upon request, unless the court has ordered confidentiality under subdivision (c) of Section 676. The victim or the next of kin shall be identified by the court or the probation department in the offender s commitment documents before the director is required to disclose this information.

(b) The Director of the Division of Juvenile Justice or the director s designee shall, with respect to persons committed to the Division of Juvenile Facilities, including persons committed to the Department of Corrections and Rehabilitation who have been transferred to the Division of Juvenile Facilities, inform each victim of that offense, the victim s next of kin, or his or her representative as designated by the victim or next of kin pursuant to Section 1767, of his or her right to request and receive information pursuant to subdivision (a) and Section 1767.

(Amended by Stats. 2012, Ch. 41, Sec. 101. Effective June 27, 2012.)



1764.3

(a) Whenever a person is committed to the Youth Authority by a court of criminal jurisdiction, or is committed to the Department of Corrections and subsequently transferred to the Youth Authority, for a conviction of a violent felony listed in subdivision (c) of Section 667.5 of the Penal Code, the director or his or her designee shall, with respect to that person, provide all notices that would be required to be provided by the Board of Prison Terms or the Department of Corrections pursuant to Sections 3058.6 and 3058.8 of the Penal Code, if that person were confined in their respective institutions.

(b) In order to be entitled to receive from the department, pursuant to subdivision (a), the notice set forth in Section 3058.8 of the Penal Code, the requesting party shall keep the department informed of his or her current mailing address.

(c) The notice required under this section shall be provided within 10 days of release with respect to persons committed to the Youth Authority by a court of criminal jurisdiction.

(Added by Stats. 1989, Ch. 624, Sec. 6.)



1764.5

Whenever a minor is incarcerated in a Youth Authority facility for a period of at least 30 consecutive days, the Youth Authority shall inform the State Department of Social Services of the name, date of birth, social security number, and county of residence of the incarcerated person.

(Added by Stats. 1994, Ch. 1042, Sec. 2. Effective January 1, 1995.)



1765

(a) Except as otherwise provided in this chapter, the Department of the Youth Authority and the Youth Authority Board shall keep under continued study a person in their control and shall retain him or her, subject to the limitations of this chapter, under supervision and control so long as in their judgment that control is necessary for the protection of the public.

(b) The board shall discharge that person as soon as in its opinion there is reasonable probability that he or she can be given full liberty without danger to the public.

(Amended by Stats. 2003, Ch. 4, Sec. 33. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



1766

(a) Subject to Sections 733 and 1767.35, and subdivision (b) of this section, if a person has been committed to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, the Juvenile Parole Board, according to standardized review and appeal procedures established by the board in policy and regulation and subject to the powers and duties enumerated in subdivision (a) of Section 1719, may do any of the following:

(1) Set a date on which the ward shall be discharged from the jurisdiction of the Division of Juvenile Facilities and permitted his or her liberty under supervision of probation and subject to the jurisdiction of the committing court pursuant to subdivision (b).

(2) Order his or her confinement under conditions the board believes best designed for the protection of the public pursuant to the purposes set forth in Section 1700, except that a person committed to the division pursuant to Section 731 or 1731.5 may not be held in physical confinement for a total period of time in excess of the maximum periods of time set forth in Section 731.

(3) Discharge him or her from any formal supervision when the board is satisfied that discharge is consistent with the protection of the public.

(b) The following provisions shall apply to any ward eligible for discharge from his or her commitment to the custody of the Department of Corrections and Rehabilitation, Division of Juvenile Facilities. Any order entered by the court pursuant to this subdivision shall be consistent with evidence-based practices and the interest of public safety.

(1) The county of commitment shall supervise the reentry of any ward still subject to the court s jurisdiction and discharged from the jurisdiction of the Division of Juvenile Facilities. The conditions of the ward s supervision shall be established by the court pursuant to the provisions of this section.

(2) Not less than 60 days prior to the scheduled discharge consideration hearing of a ward described in this subdivision, the division shall provide to the probation department and the court of the committing county, and the ward s counsel, if known, the most recent written review prepared pursuant to Section 1720, along with notice of the discharge consideration hearing date.

(3) (A) Not less than 30 days prior to the scheduled discharge consideration hearing, the division shall notify the ward of the date and location of the discharge consideration hearing. A ward shall have the right to contact his or her parent or guardian, if he or she can reasonably be located, to inform the parent or guardian of the date and location of the discharge consideration hearing. The division shall also allow the ward to inform other persons identified by the ward, if they can reasonably be located, and who are considered by the division as likely to contribute to a ward s preparation for the discharge consideration hearing or the ward s postrelease success.

(B) This paragraph shall not apply if either of the following conditions is met:

(i) A minor chooses not to contact his or her parents, guardians, or other persons and the director of the division facility determines it would be in the best interest of the minor not to contact the parents, guardians, or other persons.

(ii) A person 18 years of age or older does not consent to the contact.

(C) Upon intake of a ward committed to a division facility, and again upon attaining 18 years of age while serving his or her commitment in the custody of the division, an appropriate staff person shall explain the provisions of subparagraphs (A) and (B), using language clearly understandable to the ward.

(D) Nothing in this paragraph shall be construed to limit the right of a ward to an attorney under any other law.

(4) Not less than 30 days prior to the scheduled discharge consideration hearing of a ward described in this subdivision, the probation department of the committing county may provide the division with its written plan for the reentry supervision of the ward. At the discharge consideration hearing, the Juvenile Parole Board shall, in determining whether the ward is to be released, consider a reentry supervision plan submitted by the county.

(5) If the Juvenile Parole Board determines that a ward is ready for discharge to county supervision pursuant to subdivision (a), the board shall set a date for discharge from the jurisdiction of the Division of Juvenile Facilities no less than 14 days after the date of such determination. The board shall also record any postrelease recommendations for the ward. These recommendations will be sent to the committing court responsible for setting the ward s conditions of supervision no later than seven days from the date of such determination.

(6) No more than four days but no less than one day prior to the scheduled date of the reentry disposition hearing before the committing court, the Division of Juvenile Facilities shall transport and deliver the ward to the custody of the probation department of the committing county. On or prior to a ward s date of discharge from the Division of Juvenile Facilities, the committing court shall convene a reentry disposition hearing for the ward. The purpose of the hearing shall be for the court to identify those conditions of supervision that are appropriate under all the circumstances of the case and consistent with evidence-based practices. The court shall, to the extent it deems appropriate, incorporate postrelease recommendations made by the board as well as any reentry plan submitted by the county probation department and reviewed by the board into its disposition order. At the hearing the ward shall be fully informed of the terms and conditions of any order entered by the court, including the consequences for any violation thereof. The procedure of the reentry disposition hearing shall otherwise be consistent with the rules, rights, and procedures applicable to delinquency disposition hearings as described in Article 17 (commencing with Section 675) of Chapter 2 of Part 1 of Division 2.

(7) The Department of Corrections and Rehabilitation shall have no further jurisdiction over a ward who is discharged by the board.

(8) Notwithstanding any other law or any other provision of this section, commencing January 1, 2013, all wards who remain on parole under the jurisdiction of the Division of Juvenile Facilities shall be discharged, except for wards who are in custody pending revocation proceedings or serving a term of revocation. A ward that is pending revocation proceedings or serving a term of revocation shall be discharged after serving his or her revocation term, including any revocation extensions, or when any allegations of violating the terms and conditions of his or her parole are not sustained.

(c) Within 60 days of intake, the Division of Juvenile Facilities shall provide the court and the probation department with a treatment plan for the ward.

(d) Commencing January 1, 2013, and annually thereafter, for the preceding fiscal year, the department shall collect and make available to the public the following information:

(1) The total number of ward case reviews conducted by the division and the board, categorized by guideline category.

(2) The number of discharge consideration dates for each category set at guideline, above guideline, and below guideline.

(3) The number of ward case reviews resulting in a change to a discharge consideration date, including the category assigned to the ward and the specific reason for the change.

(4) The percentage of wards who have had a discharge consideration date changed to a later date, the percentage of wards who have had a discharge consideration date changed to an earlier date, and the average annual time added or subtracted per case.

(5) The number and percentage of wards who, while confined or on parole, are charged with a new misdemeanor or felony criminal offense.

(6) Any additional data or information identified by the department as relevant.

(e) As used in subdivision (d), the term ward case review means any review of a ward that changes, maintains, or appreciably affects the programs, treatment, or placement of a ward.

(f) This section shall become operative on January 1, 2013.

(Amended (as amended by Stats. 2011, Ch. 36, Sec. 80) by Stats. 2012, Ch. 41, Sec. 103. Effective June 27, 2012. Section operative January 1, 2013, by its own provisions.)



1766.1

When permitting an adult or minor committed to the Department of the Youth Authority his or her liberty pursuant to subdivision (a) of Section 1766, the Youth Authority Board shall impose as a condition thereof that the adult or minor pay in full any restitution fine or restitution order imposed pursuant to Section 13967, as operative on or before September 28, 1994, of the Government Code, or Section 1202.4 of the Penal Code, or Section 1203.4, as operative on or before August 2, 1994, of the Penal Code, or Section 730.6 or 731.1, as operative on or before August 2, 1995. Payment shall be in installments set in an amount consistent with the adult s or minor s ability to pay.

(Amended by Stats. 2003, Ch. 4, Sec. 35. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



1766.2

(a) Except as provided in subdivision (b), all applicable wards shall be placed on supervised parole within the period of 120 to 90 days prior to the date of release from custody from a Division of Juvenile Facilities institution pursuant to the discharge provisions of Section 1769, 1770, or 1771, or within the period of 120 to 90 days prior to completion of the maximum period of confinement pursuant to Section 731, whichever comes first.

(b) Subdivision (a) shall not apply when a petition or order for further detention of a juvenile has been requested by the Division of Juvenile Facilities or the Juvenile Parole Board pursuant to Section 1800.

(c) A ward who has been released under the provisions of subdivision (a) shall be subject to revocation of parole for alleged violations committed during the period of release. Any term of reconfinement under these circumstances shall remain subject to the limits of Section 731, 1769, 1770, or 1771, as applicable in each case. Any such revocation proceedings shall be in accordance with the procedures and due process protections for parolees under current law.

(d) For the purposes of this section, applicable ward means a person who is confined in a facility or institution operated by the Division of Juvenile Facilities 120 days prior to his or her discharge date under Section 1769, 1770, or 1771, or 120 days prior to completion of the maximum period of confinement under Section 731.

(Added by Stats. 2009, Ch. 268, Sec. 3. Effective January 1, 2010.)



1766.5

The director shall establish and maintain a fair, simple, and expeditious system for resolution of grievances of all persons committed to the Youth Authority regarding the substance or application of any written or unwritten policy, rule, regulation, or practice of the department or of an agent or contractor of the department or any decision, behavior, or action by an employee, agent, contractor, or other person confined within the institutions or camps of the Youth Authority which is directed toward the grievant, other than matters involving individual discipline. The system shall do all of the following:

(a) Provide for the participation of employees of the department and of persons committed to the Youth Authority on as equal a basis and at the most decentralized level reasonably possible and feasible in the design, implementation, and operation of the system.

(b) Provide, to the extent reasonably possible, for the selection by their peers of persons committed to the Youth Authority as participants in the design, implementation, and operation of the system.

(c) Provide, within specific time limits, for written responses with written reasons in support of them to all grievances at all decision levels within the system.

(d) Provide for priority processing of grievances which are of an emergency nature which would, by passage of time required for normal processing, subject the grievant to substantial risk of personal injury or other damage.

(e) Provide for the right of grievants to be represented by another person committed to the Youth Authority who is confined within the institutions or camps of the Youth Authority, by an employee, or by any other person, including a volunteer, who is a regular participant in departmental operations.

(f) Provide for safeguards against reprisals against any grievant or participant in the resolution of a grievance.

(g) Provide, at one or more decision levels of the process, for a full hearing of the grievance at which all parties to the controversy and their representatives shall have the opportunity to be present and to present evidence and contentions regarding the grievance,

(h) Provide a method of appeal of grievance decisions available to all parties to the grievance, including, but not limited to, final right of appeal to advisory arbitration of the grievance by a neutral person not employed by the department, the decision of the arbitrator to be adopted by the department unless the decision is in violation of law, would result in physical danger to any persons, would require expenditure of funds not reasonably available for that purpose to the department, or, in the personal judgment of the director, would be detrimental to the public or to the proper and effective accomplishment of the duties of the department.

(i) Provide for the monitoring of the system by the department and also, pursuant to contract or other appropriate means, for a biennial evaluation of the system by a public or private agency independent of the department to the extent necessary to ascertain whether the requirements of this section are being met. The results of which evaluation shall be filed with the department, the Legislature, the Attorney General, and the State Public Defender.

(Amended by Stats. 1983, Ch. 636, Sec. 1.)



1767

(a) Upon request, written notice of any hearing to consider the release on parole of any person under the control of the Youth Authority for the commission of a crime or committed to the authority as a person described in Section 602 shall be sent by the Department of the Youth Authority at least 30 days before the hearing to any victim of a crime committed by the person, or to the next of kin of the victim if the victim has died or is a minor. The requesting party shall keep the board apprised of his or her current mailing address.

(b) Any one of the following persons may appear, personally or by counsel, at the hearing:

(1) The victim of the offense and one support person of his or her choosing.

(2) In the event that the victim is unable to attend the proceeding, two support persons designated by the victim may attend to provide information about the impact of the crime on the victim.

(3) If the victim is no longer living, two members of the victim s immediate family may attend.

(4) If none of those persons appear personally at the hearing, any one of them may submit a statement recorded on videotape for the board s consideration at the hearing. Those persons shall also have the right to submit a written statement to the board at least 10 days prior to the scheduled hearing for the board s consideration at the hearing.

(c) The board, in deciding whether to release the person on parole, shall consider the statements of victims, next of kin, or statements made on their behalf pursuant to this section and shall include in its report a statement of whether the person would pose a threat to public safety if released on parole. The provisions of this section shall not be amended by the Legislature except by statute passed in each house by rollcall vote entered in the journal, two-thirds of the membership concurring, or by a statute that becomes effective only when approved by the electors.

(d) A representative designated by the victim or the victim s next of kin shall be either that person s legal counsel or a family or household member of the victim, for the purposes of this section.

(e) Support persons may only provide information about the impact of the crime on the victim and provide physical and emotional support to the victim or the victim s family.

(f) Nothing in this section shall prevent the board from excluding a victim or his or her support person or persons from a hearing. The board may allow the presence of other support persons under particular circumstances surrounding the proceeding.

(Amended by Stats. 2000, Ch. 481, Sec. 6. Effective January 1, 2001. Note: This section was added on June 8, 1982, by initiative Prop. 8.)



1767.1

At least 30 days before the Youth Authority Board meets to review or consider the parole of any person who has been committed to the control of the Department of the Youth Authority for the commission of any offense described in subdivision (b), paragraph (2) of subdivision (d), or subdivision (e) of Section 707, or for the commission of an offense in violation of paragraph (2) of subdivision (a) of Section 262 or paragraph (3) of subdivision (a) of Section 261 of the Penal Code, the board shall send written notice of the hearing to each of the following persons: the judge of the court that committed the person to the authority, the attorney for the person, the district attorney of the county from which the person was committed, the law enforcement agency that investigated the case, and the victim pursuant to Section 1767. The board shall also send a progress report regarding the ward to the judge of the court that committed the person at the same time it sends the written notice to the judge.

Each of the persons so notified shall have the right to submit a written statement to the board at least 10 days prior to the decision for the board s consideration. Nothing in this subdivision shall be construed to permit any person so notified to attend the hearing. With respect to the parole of any person over the age of 18 years, the presiding officer of the board shall state findings and supporting reasons for the decision of the board. The findings and reasons shall be reduced to writing, and shall be made available for inspection by members of the public no later than 30 days from the date of the decision.

(Amended by Stats. 2003, Ch. 4, Sec. 36. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



1767.2

Every order granting probation or parole to any person under the control of the authority who has been convicted of any of the offenses enumerated in Section 290 of the Penal Code shall require as a condition of such probation or parole that such person totally abstain from the use of alcoholic liquor or beverages.

(Added by Stats. 1950, 1st Ex. Sess., Ch. 25.)



1767.3

(a) The Juvenile Parole Board may suspend, cancel, or revoke any parole and may order returned to custody, as specified in Section 1767.35, any person under the jurisdiction of the Division of Juvenile Parole Operations.

(b) The written order of the Director of the Division of Juvenile Justice is a sufficient warrant for any peace officer to return to custody any person under the jurisdiction of the Division of Juvenile Parole Operations.

(c) The written order of the Director of the Division of Juvenile Justice is a sufficient warrant for any peace officer to return to custody, pending further proceedings before the Juvenile Parole Board, any person under the jurisdiction of the Division of Juvenile Parole Operations, or for any peace officer to return to custody any person who has escaped from the custody of the Division of Juvenile Facilities or from any institution or facility in which he or she has been placed by the division.

(d) All peace officers shall execute the orders in like manner as a felony warrant.

(Amended by Stats. 2012, Ch. 41, Sec. 105. Effective June 27, 2012.)



1767.35

(a) For a ward discharged from the Division of Juvenile Facilities to the jurisdiction of the committing court, that person may be detained by probation, for the purpose of initiating proceedings to modify the ward s conditions of supervision entered pursuant to paragraph (6) of subdivision (b) of Section 1766 if there is probable cause to believe that the ward has violated any of the court-ordered conditions of supervision. Within 15 days of detention, the committing court shall conduct a modification hearing for the ward. Pending the hearing, the ward may be detained by probation. At the hearing authorized by this subdivision, at which the ward shall be entitled to representation by counsel, the court shall consider the alleged violation of conditions of supervision, the risks and needs presented by the ward, and the supervision programs and sanctions that are available for the ward. Modification may include, as a sanction for a finding of a serious violation or a series of repeated violations of the conditions of supervision, an order for the reconfinement of a ward under 18 years of age in a juvenile facility, or for the reconfinement of a ward 18 years of age or older in a juvenile facility as authorized by Section 208.5, or for the reconfinement of a ward 18 years of age or older in a local adult facility as authorized by subdivision (b), or the Division of Juvenile Facilities as authorized by subdivision (c). The ward shall be fully informed by the court of the terms, conditions, responsibilities, and sanctions that are relevant to the order that is adopted by the court. The procedure of the supervision modification hearing, including the detention status of the ward in the event continuances are ordered by the court, shall be consistent with the rules, rights, and procedures applicable to delinquency disposition hearings, as described in Article 17 (commencing with Section 675) of Chapter 2 of Part 1 of Division 2.

(b) Notwithstanding any other law, subject to Chapter 1.6. (commencing with Section 1980), and consistent with the maximum periods of time set forth in Section 731, in any case in which a person who was committed to and discharged from the Department of Corrections and Rehabilitation, Division of Juvenile Facilities to the jurisdiction of the committing court attains 18 years of age prior to being discharged from the division or during the period of supervision by the committing court, the court may, upon a finding that the ward violated his or her conditions of supervision and after consideration of the recommendation of the probation officer and pursuant to a hearing conducted according to the provisions of subdivision (a), order that the person be delivered to the custody of the sheriff for a period not to exceed a total of 90 days, as a custodial sanction consistent with the reentry goals and requirements imposed by the court pursuant to paragraph (6) of subdivision (b) of Section 1766. Notwithstanding any other law, the sheriff may allow the person to come into and remain in contact with other adults in the county jail or in any other county correctional facility in which he or she is housed.

(c) Notwithstanding any other law and subject to Chapter 1.6 (commencing with Section 1980), in any case in which a person who was committed to and discharged from the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, to the jurisdiction of the committing court, the juvenile court may, upon a finding that the ward violated his or her conditions of supervision and after consideration of the recommendation of the probation officer and pursuant to a hearing conducted according to the provisions of subdivision (a), order that the person be returned to the custody of the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, for a specified amount of time no shorter than 90 days and no longer than one year. This return shall be a sanction consistent with the reentry goals and requirements imposed by the court pursuant to paragraph (6) of subdivision (b) of Section 1766. A decision to return a ward to the custody of the Division of Juvenile Facilities can only be made pursuant to the court making the following findings: (1) that appropriate local options and programs have been exhausted, and (2) that the ward has available confinement time that is greater than or equal to the length of the return.

(d) Upon ordering a ward to the custody of the Division of Juvenile Facilities, the court shall send to the Division of Juvenile Facilities a copy of its order along with a copy of the ward s probation plans and history while under the supervision of the county.

(e) This section shall become operative on January 1, 2013.

(Amended (as added by Stats. 2010, Ch. 729, Sec. 19) by Stats. 2012, Ch. 41, Sec. 107. Effective June 27, 2012. Section operative January 1, 2013, by its own provisions.)



1767.4

Whenever any person paroled by the Youth Authority Board is returned to the department upon the order of the director by a peace officer or probation officer, the officer shall be paid the same fees and expenses as are allowed those officers by law for the transportation of persons to institutions or facilities under the jurisdiction of the department.

(Amended by Stats. 2003, Ch. 4, Sec. 38. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



1767.5

The authority may pay any private home for the care of any person committed to the authority and paroled by the Youth Authority Board to the custody of the private home (including both persons committed to the authority under this chapter and persons committed to it by the juvenile court) at a rate to be approved by the Department of Finance. Payments for the care of paroled persons may be made from funds available to the authority for that purpose, or for the support of the institution or facility under the jurisdiction of the authority from which the person has been paroled.

(Amended by Stats. 2003, Ch. 4, Sec. 39. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



1767.6

In parole revocation proceedings, a parolee or his attorney shall receive a copy of any police, arrest, and crime reports pertaining to such proceedings. Portions of such reports containing confidential information need not be disclosed if the parolee or his attorney has been notified that confidential information has not been disclosed.

(Added by Stats. 1978, Ch. 856.)



1767.7

A sum may be withdrawn by the authority from the funds available for the support of the authority without at the time furnishing vouchers and itemized statements. This sum shall be used as a revolving fund for payments for the care of persons paroled to private homes as provided in Section 1767.5. At the close of each fiscal year, or at any other time, upon demand of the Department of Finance the money so drawn shall be accounted for and substantiated by vouchers and itemized statements submitted to and audited by the State Controller.

(Amended by Stats. 1979, Ch. 214.)



1767.9

Any person authorized to appear at a parole hearing pursuant to Section 1767 shall have the right to speak last before the board in regard to those persons appearing and speaking before the board at a parole hearing. Nothing in this section shall prohibit the person presiding at the hearing from taking any steps he or she deems appropriate to ensure that only accurate and relevant statements are considered in determining parole suitability as provided in law, including, but not limited to, the rebuttal of inaccurate statements made by any party.

(Added by Stats. 2004, Ch. 1, Sec. 5. Effective January 21, 2004.)



1768

As a means of correcting the socially harmful tendencies of a person committed to the authority, the director may

(a) Require participation by him in vocational, physical, educational and corrective training and activities;

(b) Require such conduct and modes of life as seem best adapted to fit him for return to full liberty without danger to the public welfare;

(c) Make use of other methods of treatment conducive to the correction of the person and to the prevention of future public offenses by him;

(d) Provide useful work projects or work assignments for which such persons may qualify and be paid wages for such work from any moneys made available to the director for this purpose.

(Amended by Stats. 1969, Ch. 1023.)



1768.1

No contract shall be executed with an employer that will initiate employment by persons committed to the authority in the same job classification as other employees of the same employer who, at the time of execution of the contract, are on strike, as defined in Section 1132.6 of the Labor Code, or who are then subject to lockout, as defined in Section 1132.8 of the Labor Code. The total daily hours worked by persons committed to the authority and employed in the same job classification as other employees of the same employer who, subsequent to the employer s hiring of persons committed to the authority, go on strike, as defined in Section 1132.6 of the Labor Code, or are subjected to a lockout, as defined in Section 1132.8 of the Labor Code, shall not exceed, for the duration of the strike or lockout, the average daily hours worked for the preceding six months, or, if the authority s contract with the employer has been in operation for less than six months, the average for the period of operation.

(Added by Stats. 1991, Ch. 739, Sec. 2.)



1768.7

(a) Any person committed to the authority who escapes or attempts to escape from the institution or facility in which he or she is confined, who escapes or attempts to escape while being conveyed to or from such an institution or facility, who escapes or attempts to escape while outside or away from such an institution or facility under custody of Youth Authority officials, officers, or employees, or who, with intent to abscond from the custody of the Youth Authority, fails to return to such an institution or facility at the prescribed time while outside or away from the institution or facility on furlough or temporary release, is guilty of a felony.

(b) Any offense set forth in subdivision (a) which is accomplished by force or violence is punishable by imprisonment in the state prison for a term of two, four, or six years. Any offense set forth in subdivision (a) which is accomplished without force or violence is punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for a term of 16 months, two or three years or in the county jail not exceeding one year.

(c) For purposes of this section, committed to the authority means a commitment to the Youth Authority pursuant to Section 731 or 1731.5; a remand to the custody of the Youth Authority pursuant to Section 707.2; a placement at the Youth Authority pursuant to Section 704, 1731.6, or 1753.1; or a transfer to the custody of the Youth Authority pursuant to subdivision (c) of Section 1731.5.

(Amended by Stats. 2011, Ch. 15, Sec. 621. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



1768.8

(a) An assault or battery by any person confined in an institution under the jurisdiction of the Department of the Youth Authority upon the person of any individual who is not confined therein shall be punishable by a fine not exceeding two thousand dollars ($2,000), or by imprisonment in the county jail not exceeding one year, or by both a fine and imprisonment.

(b) An assault by any person confined in an institution under the jurisdiction of the Department of the Youth Authority upon the person of any individual who is not confined therein, with a deadly weapon or instrument, or by any means of force likely to produce great bodily injury, is a felony punishable by imprisonment in the state prison for two, four, or six years.

(Amended by Stats. 1993, Ch. 165, Sec. 1. Effective January 1, 1994.)



1768.85

(a) Every person confined under the jurisdiction of the Department of the Youth Authority who commits a battery by gassing upon the person of any peace officer, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2, or employee of the institution is guilty of aggravated battery and shall be punished by imprisonment in a county jail or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years.

(b) For purposes of this section, gassing means intentionally placing or throwing, or causing to be placed or thrown, upon the person of another, any human excrement or other bodily fluids or bodily substances or any mixture containing human excrement or other bodily fluids or bodily substances that results in actual contact with the person s skin or membranes.

(c) The person in charge of the institution under the jurisdiction of the Department of the Youth Authority shall use every available means to immediately investigate all reported or suspected violations of subdivision (a), including, but not limited to, the use of forensically acceptable means of preserving and testing the suspected gassing substance to confirm the presence of human excrement or other bodily fluids or bodily substances. If there is probable cause to believe that a ward has violated subdivision (a), the chief medical officer of the institution under the jurisdiction of the Department of the Youth Authority, or his or her designee, may, when he or she deems it medically necessary to protect the health of an officer or employee who may have been subject to a violation of this section, order the ward to receive an examination or test for hepatitis or tuberculosis or both hepatitis and tuberculosis on either a voluntary or involuntary basis immediately after the event, and periodically thereafter as determined to be necessary by the medical officer in order to ensure that further hepatitis or tuberculosis transmission does not occur. These decisions shall be consistent with an occupational exposure as defined by the Center for Disease Control and Prevention. The results of any examination or test shall be provided to the officer or employee who has been subject to a reported or suspected violation of this section. Nothing in this subdivision shall be construed to otherwise supersede the operation of Title 8 (commencing with Section 7500). Any person performing tests, transmitting test results, or disclosing information pursuant to this section shall be immune from civil liability for any action taken in accordance with this section.

(d) The person in charge of the institution under the jurisdiction of the Department of the Youth Authority shall refer all reports for which there is probable cause to believe that the inmate has violated subdivision (a) to the local district attorney for prosecution.

(e) The Department of the Youth Authority shall report to the Legislature, by January 1, 2003, its findings and recommendations on gassing incidents at the department s facilities and the medical testing authorized by this section. The report shall include, but not be limited to, all of the following:

(1) The total number of gassing incidents at each youth correctional facility up to the date of the report.

(2) The disposition of each gassing incident, including the administrative penalties imposed, the number of incidents that are prosecuted, and the results of those prosecutions, including any penalties imposed.

(3) A profile of the wards who commit the batteries by gassing, including the number of wards who have one or more prior serious or violent felony convictions.

(4) Efforts that the department has taken to limit these incidents, including staff training and the use of protective clothing and goggles.

(5) The results and costs of the medical testing authorized by this section.

(f) Nothing in this section shall preclude prosecution under both this section and any other provision of law.

(Amended by Stats. 2011, Ch. 15, Sec. 622. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



1768.9

(a) Notwithstanding any other provision of law, a person under the jurisdiction or control of the Department of the Youth Authority is obligated to submit to a test for the probable causative agent of AIDS upon a determination of the chief medical officer of the facility that clinical symptoms of AIDS or AIDS-related complex, as recognized by the Centers for Disease Control, is present in the person. In the event that the subject of the test refuses to submit to such a test, the department may seek a court order to require him or her to submit to the test.

(b) Prior to ordering a test pursuant to subdivision (a), the chief medical officer shall ensure that the subject of the test receives pretest counseling. The counseling shall include:

(1) Testing procedures, effectiveness, reliability, and confidentiality.

(2) The mode of transmission of HIV.

(3) Symptoms of AIDS and AIDS-related complex.

(4) Precautions to avoid exposure and transmission.

The chief medical officer shall also encourage the subject of the test to undergo voluntary testing prior to ordering a test. The chief medical officer shall also ensure that the subject of the test receives posttest counseling.

(c) The following procedures shall apply to testing conducted under this section:

(1) The withdrawal of blood shall be performed in a medically approved manner. Only a physician, registered nurse, licensed vocational nurse, licensed medical technician, or licensed phlebotomist may withdraw blood specimens for the purposes of this section.

(2) The chief medical officer shall order that the blood specimens be transmitted to a licensed medical laboratory which has been approved by the State Department of Health Services for the conducting of AIDS testing, and that tests, including all readily available confirmatory tests, be conducted thereon for medically accepted indications of exposure to or infection with HIV.

(3) The subject of the test shall be notified face-to-face as to the results of the test.

(d) All counseling and notification of test results shall be conducted by one of the following:

(1) A physician and surgeon who has received training in the subjects described in subdivision (b).

(2) A registered nurse who has received training in the subjects described in subdivision (b).

(3) A psychologist who has received training in the subjects described in subdivision (b) and who is under the purview of either a registered nurse or physician and surgeon who has received training in the subjects described in subdivision (b).

(4) A licensed social worker who has received training in the subjects described in subdivision (b) and who is under the purview of either a registered nurse or physician and surgeon who has received training in the subjects described in subdivision (b).

(5) A trained volunteer counselor who has received training in the subjects described in subdivision (b) and who is under the supervision of either a registered nurse or physician and surgeon who has received training in the subjects described in subdivision (b).

(e) The Department of the Youth Authority shall provide medical services appropriate for the diagnosis and treatment of those infected with HIV.

(f) The Department of the Youth Authority may operate separate housing facilities for wards and inmates who have tested positive for HIV infection and who continue to engage in activities which transmit HIV. These facilities shall be comparable to those of other wards and inmates with access to recreational and educational facilities, commensurate with the facilities available in the institution.

(g) Notwithstanding any other provision of law, the chief medical officer of a facility of the Department of the Youth Authority may do all of the following:

(1) Disclose results of a test for the probable causative agent of AIDS to the superintendent or administrator of the facility where the test subject is confined.

(2) When test results are positive, inform the test subject s known sexual partners or needle contacts in a Department of the Youth Authority facility of the positive results, provided that the test subject s identity is kept confidential. All wards and inmates who are provided with this information shall be provided with the counseling described in subdivision (b).

(3) Include the test results in the subject s confidential medical record which is to be maintained separate from other case files and records.

(h) Actions taken pursuant to this section shall not be subject to subdivisions (a) to (c), inclusive, of Section 120980 of the Health and Safety Code. In addition, the requirements of subdivision (a) of Section 120990 of the Health and Safety Code shall not apply to testing performed pursuant to this section.

(Amended by Stats. 1996, Ch. 1023, Sec. 459. Effective September 29, 1996.)



1768.10

Notwithstanding any other law, the Youth Authority Board may require a person under its jurisdiction or control to submit to an examination or test for tuberculosis when the board reasonably suspects that the parolee has, has had, or has been exposed to, tuberculosis in an infectious stage. For purposes of this section, an examination or test for tuberculosis means testing and followup examinations or treatment according to the Centers for Disease Control and the American Thoracic Society recommendations in effect at the time of the initial examination.

(Amended by Stats. 2003, Ch. 4, Sec. 40. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



1769

(a) Every person committed to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, by a juvenile court shall, except as provided in subdivision (b), be discharged upon the expiration of a two-year period of control or when he or she attains 21 years of age, whichever occurs later, unless an order for further detention has been made by the committing court pursuant to Article 6 (commencing with Section 1800).

(b) Every person committed to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, by a juvenile court who has been found to be a person described in Section 602 by reason of the violation of any of the offenses listed in subdivision (b) or paragraph (2) of subdivision (d) of Section 707, shall be discharged upon the expiration of a two-year period of control or when he or she attains 25 years of age, whichever occurs later, unless an order for further detention has been made by the committing court pursuant to Article 6 (commencing with Section 1800).

(c) Notwithstanding subdivision (b), on and after July 1, 2012, every person committed by a juvenile court to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, who is found to be a person described in Section 602 by reason of the violation of any of the offenses listed in subdivision (b) or paragraph (2) of subdivision (d) of Section 707, shall be discharged upon the expiration of a two-year period of control, or when he or she attains 23 years of age, whichever occurs later, unless an order for further detention has been made by the committing court pursuant to Article 6 (commencing with Section 1800). This section shall not apply to persons committed to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, by a juvenile court prior to July 1, 2012, pursuant to subdivision (b).

(d) The amendments to this section made by the act adding this subdivision shall apply retroactively.

(Amended by Stats. 2012, Ch. 342, Sec. 7. Effective September 17, 2012.)



1770

Every person convicted of a misdemeanor and committed to the authority shall be discharged upon the expiration of a two-year period of control or when the person reaches his 23d birthday, whichever occurs later, unless an order for further detention has been made by the committing court pursuant to Article 6 (commencing with Section 1800).

(Amended by Stats. 1963, Ch. 1693.)



1771

(a) Every person convicted of a felony and committed to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, shall be discharged when he or she attains 25 years of age, unless an order for further detention has been made by the committing court pursuant to Article 6 (commencing with Section 1800) or unless a petition is filed under Article 5 (commencing with Section 1780). In the event that a petition under Article 5 (commencing with Section 1780) is filed, the division shall retain control until the final disposition of the proceeding under Article 5 (commencing with Section 1780).

(b) Notwithstanding subdivision (a), on and after July 1, 2012, every person committed by a juvenile court to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, who is found to be a person described in Section 602 by reason of the violation of any of the offenses listed in subdivision (b) or paragraph (2) of subdivision (d) of Section 707, shall be discharged upon the expiration of a two-year period of control, or when the person attains 23 years of age, whichever occurs later, unless an order for further detention has been made by the committing court pursuant to Article 6 (commencing with Section 1800). This section shall not apply to persons committed to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, by a juvenile court prior to July 1, 2012, pursuant to subdivision (a).

(c) The amendments to this section made by the act adding this subdivision shall apply retroactively.

(Amended by Stats. 2012, Ch. 342, Sec. 8. Effective September 17, 2012.)



1772

(a) Subject to subdivision (b), every person honorably discharged from control by the Youth Authority Board who has not, during the period of control by the authority, been placed by the authority in a state prison shall thereafter be released from all penalties and disabilities resulting from the offense or crime for which he or she was committed, and every person discharged may petition the court which committed him or her, and the court may upon that petition set aside the verdict of guilty and dismiss the accusation or information against the petitioner who shall thereafter be released from all penalties and disabilities resulting from the offense or crime for which he or she was committed, including, but not limited to, any disqualification for any employment or occupational license, or both, created by any other provision of law.

(b) Notwithstanding subdivision (a):

(1) A person described by subdivision (a) shall not be eligible for appointment as a peace officer employed by any public agency if his or her appointment would otherwise be prohibited by Section 1029 of the Government Code. However, that person may be appointed and employed as a peace officer by the Department of the Youth Authority if (A) at least five years have passed since his or her honorable discharge, and the person has had no misdemeanor or felony convictions except for traffic misdemeanors since he or she was honorably discharged by the Youth Authority Board, or (B) the person was employed as a peace officer by the Department of the Youth Authority on or before January 1, 1983. No person who is under the jurisdiction of the Department of the Youth Authority shall be admitted to an examination for a peace officer position with the department unless and until the person has been honorably discharged from the jurisdiction of the Youth Authority Board.

(2) A person described by subdivision (a) is subject to Chapter 2 (commencing with Section 29800) and Chapter 3 (commencing with Section 29900) of Division 9 of Title 4 of Part 6 of the Penal Code.

(3) The conviction of a person described by subdivision (a) for an offense listed in subdivision (b) of Section 707 is admissible in a subsequent criminal, juvenile, or civil proceeding if otherwise admissible, if all the following are true:

(A) The person was 16 years of age or older at the time he or she committed the offense.

(B) The person was found unfit to be dealt with under the juvenile court law pursuant to Section 707 because he or she was alleged to have committed an offense listed in subdivision (b) of Section 707.

(C) The person was tried as an adult and convicted of an offense listed in subdivision (b) of Section 707.

(D) The person was committed to the Department of the Youth Authority for the offense referred to in subparagraph (C).

(4) The conviction of a person described by subdivision (a) may be used to enhance the punishment for a subsequent offense.

(5) The conviction of a person who is 18 years of age or older at the time he or she committed the offense is admissible in a subsequent civil, criminal, or juvenile proceeding, if otherwise admissible pursuant to law.

(c) Every person discharged from control by the Youth Authority Board shall be informed of the provisions of this section in writing at the time of discharge.

(d) Honorably discharged as used in this section means and includes every person whose discharge is based upon a good record on parole.

(Amended by Stats. 2010, Ch. 178, Sec. 99. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



1773

(a) No condition or restriction upon the obtaining of an abortion by a female committed to the Division of Juvenile Facilities, pursuant to the Therapeutic Abortion Act (Article 2 (commencing with Section 123400) of Chapter 2 of Part 2 of Division 106 of the Health and Safety Code), other than those contained in that act, shall be imposed. Females found to be pregnant and desiring abortions shall be permitted to determine their eligibility for an abortion pursuant to law, and if determined to be eligible, shall be permitted to obtain an abortion.

(b) The rights provided for females by this section shall be posted in at least one conspicuous place to which all females have access.

(Amended by Stats. 2006, Ch. 538, Sec. 687. Effective January 1, 2007.)



1774

(a) A female who has been committed to the Division of Juvenile Facilities shall have the right to summon and receive the services of a physician and surgeon of her choice in order to determine whether she is pregnant. The director may adopt reasonable rules and regulations with regard to the conduct of examinations to effectuate that determination.

(b) If she is found to be pregnant, she is entitled to a determination of the extent of the medical services needed by her and to the receipt of those services from the physician and surgeon of her choice. Expenses occasioned by the services of a physician and surgeon whose services are not provided by the facility shall be borne by the female.

(c) A ward who gives birth while under the jurisdiction of the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, or a community treatment program has the right to the following services:

(1) Prenatal care.

(2) Access to prenatal vitamins.

(3) Childbirth education.

(d) A ward who is known to be pregnant or in recovery after delivery shall not be restrained except as provided by Section 3407 of the Penal Code.

(e) A physician providing services pursuant to this section shall possess a current, valid, and unrevoked certificate to engage in the practice of medicine issued pursuant to Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code.

(f) The rights provided to females by this section shall be posted in at least one conspicuous place to which all female wards have access.

(Amended by Stats. 2012, Ch. 726, Sec. 5. Effective January 1, 2013.)



1776

Whenever an alleged parole violator is detained in a county detention facility pursuant to a valid exercise of the powers of the Department of Corrections and Rehabilitation as specified in Sections 1753, 1755, and 1767.3 and when such detention is initiated by the Department of Corrections and Rehabilitation and is related solely to a violation of the conditions of parole and is not related to a new criminal charge, the county shall be reimbursed for the costs of such detention by the Department of the Department of Corrections and Rehabilitation. Such reimbursement shall be expended for maintenance, upkeep, and improvement of juvenile hall and jail conditions, facilities, and services. Before the county is reimbursed by the department, the total amount of all charges against that county authorized by law for services rendered by the department shall be first deducted from the gross amount of the reimbursement authorized by this section. Such net reimbursement shall be calculated and paid monthly by the department. The department shall withhold all or part of such net reimbursement to a county whose juvenile hall or jail facility or facilities do not conform to minimum standards for local detention facilities as authorized by Section 6030 of the Penal Code or Section 210 of this code.

Costs of such detention, as used in this section, shall include the same cost factors as are utilized by the Department of Corrections and Rehabilitation in determining the cost of prisoner care in state correctional facilities.

No city, county, or other jurisdiction may file, and the state may not reimburse, a claim pursuant to this section that is presented to the Department of Corrections and Rehabilitation or to any other agency or department of the state more than six months after the close of the month in which the costs were incurred.

(Amended by Stats. 2007, Ch. 175, Sec. 28. Effective August 24, 2007.)



1777

Any moneys received pursuant to the Federal Social Security Act by a ward who is incarcerated by the Youth Authority are liable for the reasonable costs of the ward s support and maintenance.

(Added by Stats. 1983, Ch. 936, Sec. 2.)



1778

Notwithstanding Section 11425.10 of the Government Code, Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to a parole hearing or other adjudication concerning rights of a person committed to the control of the Youth Authority conducted by the Department of the Youth Authority or the Youth Authority Board.

(Amended by Stats. 2003, Ch. 4, Sec. 42. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)






ARTICLE 5. Commitment to State Prison After Expiration of Control

1780

If the date of discharge occurs before the expiration of a period of control equal to the maximum term prescribed by law for the offense of which he or she was convicted, and if the Department of the Youth Authority believes that unrestrained freedom for that person would be dangerous to the public, the Department of the Youth Authority shall petition the court by which the commitment was made.

The petition shall be accompanied by a written statement of the facts upon which the department bases its opinion that discharge from its control at the time stated would be dangerous to the public, but a petition may not be dismissed merely because of its form or an asserted insufficiency of its allegations; every order shall be reviewed upon its merits.

(Amended by Stats. 2003, Ch. 4, Sec. 43. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



1781

Upon the filing of a petition under this article, the court shall notify the person whose liberty is involved, and if he or she is a minor, his or her parent or guardian if practicable, of the application and shall afford him or her an opportunity to appear in court with the aid of counsel and of process to compel attendance of witnesses and production of evidence. When he or she is unable to provide his or her own counsel, the court shall appoint counsel to represent him or her.

In the case of any person who is the subject of such a petition and who is under the control of the Youth Authority for the commission of any offense of rape in violation of paragraph (1) or (2) of subdivision (a) of Section 262 or subdivision (2) or subdivision (3) of Section 261 of the Penal Code, or murder, the Department of the Youth Authority shall send written notice of the petition and of any hearing set for the petition to each of the following persons: the attorney for the person who is the subject of the petition, the district attorney of the county from which the person was committed, and the law enforcement agency that investigated the case. The department shall also send written notice to the victim of the rape or the next of kin of the person murdered if he or she requests notice from the department and keeps it apprised of his or her current mailing address. Notice shall be sent at least 30 days before the hearing.

(Amended by Stats. 2003, Ch. 4, Sec. 44. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



1782

Such committing court may thereupon discharge the person, admit him or her to probation or may commit him or her to the state prison. The maximum term of imprisonment for a person committed to a state prison under this section shall be a period equal to the maximum term prescribed by law for the offense of which he or she was convicted less the period during which he or she was under the control of the Youth Authority.

(Amended by Stats. 1979, Ch. 860.)



1783

An appeal may be taken from the order of the court committing a person to the State prison under this chapter in the same manner as appeals are taken from convictions in the criminal cases under the Penal Code.

(Added by Stats. 1941, Ch. 937.)






ARTICLE 5.2. Juvenile Justice Community Resource Programs

1784

The Legislature finds and declares all of the following:

(a) That the mobilization of community resources to assist in providing youthful offenders with necessary educational, psychological, medical, and other services which relate to root causes of delinquency is vital.

(b) That due to increased and heavy caseloads, probation officers cannot be expected to assume the full burden of providing necessary services to youthful offenders.

(c) That addressing the root causes of delinquent behavior in a cost-effective manner yields enormous societal benefits in the prevention of future criminality and the integration of the offender into productive society.

(d) That by encouraging community participation, programs such as the Juvenile Justice Connection Project in Los Angeles County have achieved great success in providing services to young people at a substantial savings to the taxpayer.

(e) That efforts to implement similar projects throughout the state should be encouraged and supported.

(Added by Stats. 1984, Ch. 1752, Sec. 2.)



1784.1

(a) The Director of the Youth Authority shall, upon request, provide technical assistance to judges, probation officers, law enforcement officials, school administrators, welfare administrators, and other public and private organizations and citizen groups concerning the development and implementation of juvenile justice community resource programs.

(b) As used in this article, juvenile justice community resource program means a program which does both of the following:

(1) Develops a directory or bank of public and private agencies, practitioners, and other community resources to offer services that are needed by youthful offenders, including, but not limited to, medical, psychological, educational, recreational, and vocational services.

(2) Provides diagnostic screening for youthful offenders referred to the program and matches the offender with a provider of services.

(c) As used in this article, youthful offender means a person described by Section 601 or 602.

(Added by Stats. 1984, Ch. 1752, Sec. 2.)



1784.2

(a) The Director of the Youth Authority shall provide grants from funds made available for this purpose, for the development, implementation, and support of juvenile justice community resource programs.

(b) Any public or private nonprofit agency that does not directly deliver services may apply to the director for funding as a juvenile justice community resource program pursuant to this article.

(c) Funding may consist of organizational and program grants.

(1) As used in this article, organizational grants means grants for the purpose of funding community organization efforts in order to develop a bank of public and private agencies, and other community resources, to provide services needed by youthful offenders and to provide financial support to the referral program. An applicant may receive only one organizational grant, which may not exceed thirty thousand dollars ($30,000).

(2) As used in this article, program grants means grants to support the operating costs of the referral programs. A program grant may not exceed fifty thousand dollars ($50,000) per applicant per year. As a further limitation, beginning in the second year of the program grant, the amount of the program grant may not exceed a prescribed percentage of the referral program s operating budget, as follows: 50 percent in the second year of the program grant, 33 percent in the third year, 25 percent in the fourth year, and 20 percent in the fifth and subsequent years of the program grant.

(d) The director shall consider all of the following factors, together with any other circumstances he or she deems appropriate, in selecting applicants to receive funds pursuant to this article.

(1) The stated goals of applicants.

(2) The number of youthful offenders to be served and the needs of the community.

(3) Evidence of community support, including, but not limited to, business, labor, professional, educational, charitable, and social service groups.

(e) In addition to the factors specified in subdivision (d), in selecting applicants to receive program grants, the director shall also consider all of the following:

(1) Description of the number and type of service providers available.

(2) Existence of support and involvement by participants in the local juvenile justice system, including law enforcement, probation, prosecution, and the judiciary.

(3) The organizational structure of the agency which will operate the program.

(4) Specific plans for meeting the percentage of local funding of operating costs as specified in paragraph (2) of subdivision (c).

(f) After consultation with the advisory committee, and upon evaluation of all applicants pursuant to the above criteria and any other criteria established by the advisory committee, the director shall select the public or private nonprofit agencies which he or she deems qualified to receive funds for the establishment and operation of the programs.

(g) The initial evaluation, selection, and funding of applicants shall take place prior to January 1, 1986.

(Amended by Stats. 1992, Ch. 711, Sec. 139. Effective September 15, 1992.)



1784.3

The Director of the Youth Authority shall appoint an eight-member advisory committee on community resource referral programs to advise him or her on matters relating to this article. Committee members shall include representatives of business, labor, professional, charitable, educational, and social service groups, as well as those working within the juvenile justice system. The members of the committee shall be entitled to their reasonable expenses, including travel expenses, incurred in the discharge of their duties.

(Added by Stats. 1984, Ch. 1752, Sec. 2.)



1784.4

The director may accept funds and grants from any source, public or private, to assist in accomplishing the purposes of this article.

(Added by Stats. 1984, Ch. 1752, Sec. 2.)






ARTICLE 5.3. Runaway and Homeless Youth

1785

The state advisory group established pursuant to the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.) shall perform the duties imposed by this article.

Staff services shall be provided to the advisory group for the purposes of this article by the Youth Authority, the Office of Criminal Justice Planning, and the California Child, Youth and Family Coalition, an association of community-based agencies.

(Added by Stats. 1984, Ch. 1612, Sec. 1.)



1786

The advisory group shall do all of the following:

(a) Identify existing programs dealing with runaway and homeless youth.

(b) Develop a directory of service providers.

(c) Study the feasibility of the establishment of a statewide referral system (a hotline ) for runaway and homeless youth.

(d) Compile statistics on runaway and homeless youth.

(e) Identify existing and potential funding sources for services to runaway and homeless youth.

(f) Coordinate and provide advice to administrators of programs relating to runaway and homeless youth on issues relating to federal funding of those programs.

The advisory group shall report to the Governor and the Legislature annually.

The staff provided to the advisory group for the purpose of this article shall seek funding for the activities specified in this section from existing agencies, both federal and state, as well as from private funding sources.

(Added by Stats. 1984, Ch. 1612, Sec. 1.)






ARTICLE 5.4. Runaway Youth and Families in Crisis Project

1787

The Legislature finds and declares all of the following:

(a) A tremendous percentage of juveniles who commit status offenses including, but not limited to, running away, school truancy and incorrigibility, ultimately enter the juvenile justice system for subsequently engaging in delinquent, otherwise criminal behavior.

(b) In 1990, it was estimated that 48,629 youths ran away from their homes in California.

(c) In 1989, 776 runaway youths served by 33 nonprofit youth-runaway shelters in California, surveyed during a one-month period, identified one or more of the following as a problem:

(1) Family crisis ........................

73%

(2) School problems ........................

63%

(3) Victims of crime/abuse ........................

57%

(4) Homeless/runaway ........................

55%

(5) Substance abuse ........................

43%

(6) Delinquent behavior ........................

26%

(7) Other ........................

9%

(d) It is estimated that 43 emergency shelters presently serve runaway youths as well as homeless youths and adults in California.

(e) It is estimated that 10 transitional living facilities are operated presently in California to provide youths with independent living skills, employment skills, and home responsibilities.

(f) It is conservatively projected that by the year 2000 there will be a deficit of 1,222 emergency shelter beds and 930 long-term beds statewide.

(g) Resources for runaway, homeless, and at-risk youth and their families are severely inadequate to meet their needs.

(h) The Counties of Fresno, Sacramento, San Bernardino, and Solano either (1) do not provide temporary or long-term shelter services or family crises services to runaway, homeless, and nonrunaway youth, or (2) do provide such services but at levels which substantially fail to meet the need.

The purpose of this chapter, therefore, is to establish three-year pilot projects in San Joaquin Central Valley, in the northern region of California, and in the southern region of California, whereby each project will provide temporary shelter services, transitional living shelter services, and low-cost family crisis resolution services based on a sliding fee scale to runaway youth, nonrunaway youth, and their working families. It is the intent of this chapter that services will be provided to prevent at-risk youth from engaging in delinquent and criminal behavior and to reduce the numbers of at-risk families from engaging in neglectful, abusive, and criminal behavior.

(Added by renumbering Section 1790 (as added by Stats. 1998, Ch. 1065) by Stats. 1999, Ch. 83, Sec. 195. Effective January 1, 2000.)



1788

Each Runaway Youth and Families in Crisis Project established under this article shall provide services which shall include, but not be limited to, all of the following:

(a) Temporary shelter and related services to runaway youth. The services shall include:

(1) Food and access to overnight shelter for no more than 14 days.

(2) Counseling and referrals to services which address immediate emotional needs or problems.

(3) Screening for basic health needs and referral to public and private health providers for health care. Shelters that are not equipped to house a youth with substance abuse problems shall refer that youth to an appropriate clinic or facility. The shelter shall monitor the youth s progress and assist the youth with services upon his or her release from the substance abuse facility.

(4) Long-term planning so that the youth may be returned to the home of the parent or guardian under conditions which favor long-term reunification with the family, or so the youth can be suitably placed in a situation outside of the parental or guardian home when such reunification is not possible.

(5) Outreach services and activities to locate runaway youth and to link them with project services.

(b) Family crisis resolution services to runaway and nonrunaway youth and their families which shall include:

(1) Parent training.

(2) Family counseling.

(3) Services designed to reunify youth and their families.

(4) Referral to other services offered in the community by public and private agencies.

(5) Long-term planning so that the youth may be returned to the home of the parent or guardian under conditions which favor long-term reunification with the family, or so the youth can be suitably placed in a situation outside of the parental or guardian home when such reunification is not possible.

(6) Followup services to ensure that the return to the parent or guardian or the placement outside of the parental or guardian home is stable.

(7) Outreach services and activities to locate runaway and nonrunaway youth and to link them with project services.

(c) Transitional living services shall include:

(1) Long-term shelter.

(2) Independent living skill services.

(3) Preemployment and employment skills training.

(4) Home responsibilities training.

(d) Where appropriate and necessary, some of the services identified under this section must also be provided in the local community and in the home of project clients. Projects shall notify parents that their children are staying at a project site consistent with state and federal parent notification requirements.

(Amended by Stats. 2000, Ch. 135, Sec. 169. Effective January 1, 2001.)



1789

(a) A Runaway Youth and Families in Crisis Project shall be established in one or more counties in the San Joaquin Central Valley, in one or more counties in the northern region of California, and in one or more counties in the southern region of California. Each project may have one central location, or more than one site, in order to effectively serve the target population.

(b) The Office of Emergency Services shall prepare and disseminate a request for proposals to prospective grantees under this chapter within four months after this chapter has been approved and enacted by the Legislature. The Office of Emergency Services shall enter into grant award agreements for a period of no less than three years, and the operation of projects shall begin no later than four months after grant award agreements are entered into between the agency and the grantee. Grants shall be awarded based on the quality of the proposal, the documented need for services in regard to runaway youth, and to organizations, as specified in subdivision (d) of this section, in localities that receive a disproportionately low share of existing federal and state support for youth shelter programs.

(c) The Office of Emergency Services shall require applicants to identify, in their applications, measurable outcomes by which the agency will measure the success of the applicant s project. These measurable outcomes shall include, but not be limited to, the number of clients served and the percentage of clients who are successfully returned to the home of a parent or guardian or to an alternate living condition when reunification is not possible.

(d) Only private, nonprofit organizations shall be eligible to apply for funds under this chapter to operate a Runaway Youth and Families in Crisis Project, and these organizations shall be required to annually contribute a local match of at least 15 percent in cash or in-kind contribution to the project during the term of the grant award agreement. Preference shall be given to organizations that demonstrate a record of providing effective services to runaway youth or families in crisis for at least three years, successfully operating a youth shelter for runaway and homeless youth, or successfully operating a transitional living facility for runaway and homeless youth who do not receive transitional living services through the juvenile justice system. Additional weight shall also be given to those organizations that demonstrate a history of collaborating with other agencies and individuals in providing such services. Priority shall be given to organizations with existing facilities. Preference shall also be given to organizations that demonstrate the ability to progressively decrease their reliance on resources provided under this chapter and to operate this project beyond the period that the organization receives funds under this chapter.

(Amended by Stats. 2013, Ch. 352, Sec. 535. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






ARTICLE 5.5. Crime and Delinquency Prevention

1790

The purpose of this article is to reduce crime and delinquency by assisting the development, establishment and operation of comprehensive public and private community based programs for crime and delinquency prevention.

(Added by Stats. 1974, Ch. 1401.)



1791

The Department of the Youth Authority shall exercise leadership on behalf of the state in order to accomplish the purpose of this article. All state agencies shall cooperate with the Department of the Youth Authority in order to bring about a statewide program for the reduction and prevention of crime and delinquency.

(Added by Stats. 1974, Ch. 1401.)



1792

The Director of the Youth Authority may provide funds for financial support, in amounts determined by him, from funds available for such purposes, to public or private agencies engaging in crime and delinquency prevention programs. No public or private organization may receive such support unless it complies with the standards developed pursuant to Section 1793.

(Added by Stats. 1974, Ch. 1401.)



1792.1

The director shall make annual allocations from funds made available to him for such purposes for administrative expenses to county delinquency prevention commissions established pursuant to Sections 233 and 235 not to exceed one thousand dollars ($1,000) per year for each commission.

(Added by Stats. 1978, Ch. 380.)



1792.2

The director may make additional matching allocations from funds available to him for such purposes, in amounts determined by him, to county delinquency prevention commissions for the development and operation of delinquency prevention projects or programs administered and operated by local governmental or nongovernmental organizations under the general supervision of the county delinquency prevention commission.

(Added by Stats. 1974, Ch. 1401.)



1793

The Director of the Youth Authority shall develop standards for the operation of programs funded under Sections 1792, 1792.1 and 1792.2. He shall seek advice from interested citizens, appropriate representatives of public and private agencies and youth groups in developing such standards.

(Added by Stats. 1974, Ch. 1401.)



1794

Application for funds under Sections 1792, 1792.1, and 1792.2 shall be made to the Director of the Youth Authority in the manner and form prescribed by the department. The department shall prescribe the amounts, time, and manner of payments of assistance if granted.

(Added by Stats. 1974, Ch. 1401.)



1795

To help communities develop effective local programs, the Director of the Youth Authority may, upon request, provide technical assistance to judges, probation officers, law enforcement officials, school administrators, welfare administrators, and other public and private organizations, and citizen groups. The assistance may include studies and surveys to identify problems, development of written instructional or information materials, preparation of policy statements and procedural guides, field consultation with appropriate persons in the community, and other assistance as appears appropriate.

(Added by Stats. 1974, Ch. 1401.)



1796

The Director of the Youth Authority may from funds available to him for such purposes provide funds for demonstration or experimental projects designed to test the validity of new methods or strategies in delinquency prevention programs.

(Added by Stats. 1974, Ch. 1401.)



1797

The director may assist in the establishment of public committees having as their object the prevention or decrease of crime and delinquency among youth, and the director may participate in the work of any such existing or established committees.

(Added by Stats. 1974, Ch. 1401.)



1798

As of July 1, 2005, the State Commission on Juvenile Justice, Crime and Delinquency Prevention is abolished.

(Amended by Stats. 2005, Ch. 10, Sec. 89. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



1799

The director may, with the approval of the Director of General Services, enter into contracts with the federal government, other state governments, counties, cities, private foundations, private organizations, or any other group to accomplish the purposes of this article.

(Added by Stats. 1974, Ch. 1401.)






ARTICLE 6. Extended Detention of Dangerous Persons

1800

(a) Whenever the Division of Juvenile Facilities determines that the discharge of a person from the control of the division at the time required by Section 1766, 1769, 1770, or 1771, as applicable, would be physically dangerous to the public because of the person s mental or physical deficiency, disorder, or abnormality that causes the person to have serious difficulty controlling his or her dangerous behavior, the division, through the Director of the Division of Juvenile Justice, shall request the prosecuting attorney to petition the committing court for an order directing that the person remain subject to the control of the division beyond that time. The petition shall be filed at least 90 days before the time of discharge otherwise required. The petition shall be accompanied by a written statement of the facts upon which the division bases its opinion that discharge from control of the division at the time stated would be physically dangerous to the public, but the petition may not be dismissed and an order may not be denied merely because of technical defects in the application.

(b) The prosecuting attorney shall promptly notify the Division of Juvenile Facilities of a decision not to file a petition.

(Amended by Stats. 2012, Ch. 41, Sec. 111. Effective June 27, 2012.)



1800.5

Notwithstanding any other provision of law, the Board of Parole Hearings may request the Director of the Division of Juvenile Justice to review any case in which the Division of Juvenile Facilities has not made a request to the prosecuting attorney pursuant to Section 1800 and the board finds that the ward would be physically dangerous to the public because of the ward s mental or physical deficiency, disorder, or abnormality that causes the person to have serious difficulty controlling his or her dangerous behavior. Upon the board s request, a mental health professional designated by the director shall review the case and thereafter may affirm the finding or order additional assessment of the ward. If, after review, the mental health designee affirms the initial finding, concludes that a subsequent assessment does not demonstrate that a ward is subject to extended detention pursuant to Section 1800, or fails to respond to a request from the board within the timeframe mandated by this section, the board thereafter may request the prosecuting attorney to petition the committing court for an order directing that the person remain subject to the control of the division pursuant to Section 1800 if the board continues to find that the ward would be physically dangerous to the public because of the ward s mental or physical deficiency, disorder, or abnormality that causes the person to have serious difficulty controlling his or her dangerous behavior. The board s request to the prosecuting attorney shall be accompanied by a copy of the ward s file and any documentation upon which the board bases its opinion, and shall include any documentation of the division s review and recommendations made pursuant to this section. Any request for review pursuant to this section shall be submitted to the director not less than 120 days before the date of final discharge, and the review shall be completed and transmitted to the board not more than 15 days after the request has been received.

(Amended by Stats. 2012, Ch. 41, Sec. 112. Effective June 27, 2012.)



1801

(a) If a petition is filed with the court for an order as provided in Section 1800 and, upon review, the court determines that the petition, on its face, supports a finding of probable cause, the court shall order that a hearing be held pursuant to subdivision (b). The court shall notify the person whose liberty is involved and, if the person is a minor, his or her parent or guardian (if that person can be reached, and, if not, the court shall appoint a person to act in the place of the parent or guardian) of the hearing, and shall afford the person an opportunity to appear at the hearing with the aid of counsel and the right to cross-examine experts or other witnesses upon whose information, opinion, or testimony the petition is based. The court shall inform the person named in the petition of his or her right of process to compel attendance of relevant witnesses and the production of relevant evidence. When the person is unable to provide his or her own counsel, the court shall appoint counsel to represent him or her.

The probable cause hearing shall be held within 10 calendar days after the date the order is issued pursuant to this subdivision unless the person named in the petition waives this time.

(b) At the probable cause hearing, the court shall receive evidence and determine whether there is probable cause to believe that discharge of the person would be physically dangerous to the public because of his or her mental or physical deficiency, disorder, or abnormality which causes the person to have serious difficulty controlling his or her dangerous behavior. If the court determines there is not probable cause, the court shall dismiss the petition and the person shall be discharged from the control of the authority at the time required by Section 1766, 1769, 1770, 1770.1, or 1771, as applicable. If the court determines there is probable cause, the court shall order that a trial be conducted to determine whether the person is physically dangerous to the public because of his or her mental or physical deficiency, disorder, or abnormality.

(Amended by Stats. 2005, Ch. 110, Sec. 3. Effective July 21, 2005.)



1801.5

If a trial is ordered pursuant to Section 1801, the trial shall be by jury unless the right to a jury trial is personally waived by the person, after he or she has been fully advised of the constitutional rights being waived, and by the prosecuting attorney, in which case trial shall be by the court. If the jury is not waived, the court shall cause a jury to be summoned and to be in attendance at a date stated, not less than four days nor more than 30 days from the date of the order for trial, unless the person named in the petition waives time. The court shall submit to the jury, or, at a court trial, the court shall answer, the question: Is the person physically dangerous to the public because of his or her mental or physical deficiency, disorder, or abnormality which causes the person to have serious difficulty controlling his or her dangerous behavior? The court s previous order entered pursuant to Section 1801 shall not be read to the jury, nor alluded to in the trial. The person shall be entitled to all rights guaranteed under the federal and state constitutions in criminal proceedings. A unanimous jury verdict shall be required in any jury trial. As to either a court or a jury trial, the standard of proof shall be that of proof beyond a reasonable doubt.

(Amended by Stats. 2005, Ch. 110, Sec. 4. Effective July 21, 2005.)



1801.6

When the venue of a proceeding under this chapter is changed, costs of the proceeding are chargeable as provided in Section 1037 of the Penal Code.

(Added by Stats. 1988, Ch. 235, Sec. 2.)



1802

When an order for continued detention is made as provided in Section 1801, the control of the authority over the person shall continue, subject to the provisions of this chapter, but, unless the person is previously discharged as provided in Section 1766, the authority shall, within two years after the date of that order in the case of persons committed by the juvenile court, or within two years after the date of that order in the case of persons committed after conviction in criminal proceedings, file a new application for continued detention in accordance with the provisions of Section 1800 if continued detention is deemed necessary. These applications may be repeated at intervals as often as in the opinion of the authority may be necessary for the protection of the public, except that the department shall have the power, in order to protect other persons in the custody of the department to transfer the custody of any person over 21 years of age to the Director of Corrections for placement in the appropriate institution.

Each person shall be discharged from the control of the authority at the termination of the period stated in this section unless the authority has filed a new application and the court has made a new order for continued detention as provided above in this section.

(Amended by Stats. 2003, Ch. 4, Sec. 47. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



1803

An order of the committing court made pursuant to this article is appealable by the person whose liberty is involved in the same manner as a judgment in a criminal case. The appellate court may affirm the order of the lower court, or modify it, or reverse it and order the appellant to be discharged. Pending appeal, the appellant shall remain under the control of the authority.

(Added by Stats. 1963, Ch. 1693.)






ARTICLE 7. County Justice System Subvention Program

1805

It is the intent of the Legislature in enacting this article to protect society from crime and delinquency by helping counties maintain and improve local correctional systems and crime and delinquency prevention programs by encouraging the continued availability of county operated juvenile correctional facilities, and by providing funding for services required or authorized by Chapter 1071 of the Statutes of 1976. It is also the intent of the Legislature to reduce the administrative costs of justice system programs, to provide maximum flexibility in meeting local needs in the delivery of services, and to enhance justice system planning and coordination efforts at the state and local levels.

(Repealed and added by Stats. 1983, Ch. 288, Sec. 5. Effective July 15, 1983.)



1806

(a) From any state moneys made available to it for the program, commencing with fiscal year 1983 84, the Department of the Youth Authority shall provide funds to counties for the following purposes:

(1) To develop and maintain local programs for minors and adults who are eligible for commitment to the Department of Corrections or to the Department of the Youth Authority or who are considered to be at a high risk of becoming eligible for commitment.

(2) To maintain local programs for minors who have been found to be persons described by Section 602 and who are committed to a juvenile hall or to a juvenile home, ranch, camp, or forestry camp established pursuant to Sections 850 and 880.

(3) To develop and maintain programs to prevent crime and delinquency by persons who are not wards of the juvenile court or under court ordered probation supervision or serving a sentence as a result of a conviction in a court of criminal jurisdiction.

(4) To maintain programs or services required or authorized by Chapter 1071 of the Statutes of 1976.

(5) To provide funding for necessary county administrative expenses for the county justice system block grant program.

(b) In utilizing funds for the purposes set forth in subdivision (a), counties shall give primary consideration to programs which are local alternatives to the commitment of minors and adults to the Department of Corrections or the Department of the Youth Authority.

(c) Funds granted to counties under this article shall not be used for capital construction; for travel outside of the State of California; for law enforcement investigation or apprehension purposes; for the expense of prosecution or defense, except to the extent required by Chapter 1071 of the Statutes of 1976; or for the costs of confinement or detention in a jail, juvenile hall, or other secure lockup prior to sentencing or disposition by the court.

(Amended by Stats. 1991, Ch. 611, Sec. 8. Effective October 7, 1991.)






ARTICLE 7.5. Juvenile Offender Local Prevention and Corrections Act

1820

This article shall be known and may be cited as the Juvenile Offender Local Prevention and Corrections Act.

(Added by Stats. 1993, Ch. 157, Sec. 2. Effective July 21, 1993.)



1820.05

For purposes of this article, partnership funds means the state s share of funding for county juvenile ranches, camps, and forestry camps.

(Added by Stats. 1993, Ch. 157, Sec. 2. Effective July 21, 1993.)



1820.1

Partnership funds shall be used only for the purpose of confinement, discipline, and treatment of juvenile offenders in county juvenile ranches, camps, or forestry camps.

(Added by Stats. 1993, Ch. 157, Sec. 2. Effective July 21, 1993.)



1820.15

(a) The Department of the Youth Authority shall establish and implement the Juvenile Offender Local Prevention and Corrections Program.

(b) The purpose of the program required by subdivision (a) shall be to coordinate state and local efforts to confine, discipline, treat, and prevent juvenile offenders and to provide partnership funding for county juvenile ranches, camps, and forestry camps established pursuant to Section 880.

(Added by Stats. 1993, Ch. 157, Sec. 2. Effective July 21, 1993.)



1820.2

The Department of the Youth Authority shall, in the implementation of this article, do all of the following:

(a) Determine county eligibility for partnership funding.

(b) Distribute partnership funds to qualified counties quarterly based on the average daily population of the county s juvenile ranches, camps, and forestry camps for the previous fiscal quarter.

(c) Monitor county compliance with eligibility requirements.

(d) Provide technical assistance to counties to prevent unnecessary commitments to the Department of the Youth Authority and to expand the capacity of the counties to confine, discipline, and treat juvenile offenders in a manner consistent with public safety.

(Added by Stats. 1993, Ch. 157, Sec. 2. Effective July 21, 1993.)



1820.25

A county may apply to receive partnership funds under this article by submitting an application to the department in a manner and at a time determined by the department.

(Added by Stats. 1993, Ch. 157, Sec. 2. Effective July 21, 1993.)



1820.3

A county shall be eligible for the receipt of partnership funds under this article only if the county meets all of the following conditions:

(a) The county administers one or more juvenile ranches, camps, or forestry camps.

(b) The county s juvenile ranches, camps, or forestry camps possess, at a minimum, all of the following:

(1) A residential treatment program.

(2) A structured and disciplined program for each resident.

(3) Individual counseling.

(4) Physical fitness training.

(5) Social alternatives to gangs, drugs, and alcohol, including gang intervention programs where appropriate.

(6) Work experience and vocational training through work crew assignments.

(7) Access to certified, accredited courses in language arts, mathematics, science, social studies, computer laboratories, and basic reading and writing skills, with an emphasis on remedial education.

(8) Coordination with parents or guardians in preparation for family reunification.

However, the Director of Youth Authority, upon request of a county, may waive services required in paragraphs (3), (6), and (7), as appropriate, if the provision of those services is not feasible or necessary, as demonstrated by the county.

(c) The county program does all of the following:

(1) It provides a positive reinforcing environment that redirects physical, social, and emotional energies into constructive channels.

(2) It emphasizes responsibility for one s actions.

(3) It employs goal-setting methods to maximize self-discipline, self-confidence, and sense of pride.

(d) The county maintains at least the same number of beds as were available on June 30, 1993. The director, upon request of a county, may waive this requirement if the county demonstrates it is unable to comply due to unforeseen circumstances.

(Added by Stats. 1993, Ch. 157, Sec. 2. Effective July 21, 1993.)



1820.4

It is the intent of the Legislature that counties that do not operate juvenile camps or ranches, but instead contract for beds with counties that do, shall benefit from partnership funding via reduced contract costs, based on the host county s cost of providing the bed, excluding the state contribution.

(Added by Stats. 1993, Ch. 157, Sec. 2. Effective July 21, 1993.)



1820.45

(a) (1) The Department of the Youth Authority shall work with counties to develop boot camp programs, either separately or as part of existing ranches, camps, and forestry camps.

(2) Boot camps shall provide the same services as juvenile ranches, camps, and forestry camps but shall be conducted in a highly structured, military style environment.

(3) Boot camps shall include greater emphasis on physical conditioning, athletics, and team building than county juvenile ranches, camps, or forestry camps.

(b) It is the intent of the Legislature that the Department of the Youth Authority and participating counties shall develop a comprehensive boot camp program that incorporates the relevant design features of the federal juvenile boot camp pilot project. It is also the intent of the Legislature that the comprehensive boot camp program should include diagnostic assessment, community-based aftercare, and accountability.

(Added by Stats. 1993, Ch. 157, Sec. 2. Effective July 21, 1993.)



1820.47

In order to develop, establish, and operate residential and nonresidential boot camp and similar programs for young, first-time offenders and nonserious and nonviolent offenders, a county may contract with the Military Department for the provision of the following services:

(a) Program planning assistance for counties contemplating the development of residential and nonresidential boot camp and similar programs.

(b) Training of personnel for residential and nonresidential boot camp and similar programs.

(c) Technical assistance for existing boot camp and similar programs.

(d) Assistance in establishing cooperative innovative military projects and career training (IMPACT) programs.

A county that contracts with the Military Department for any of these services shall be reimbursed for its costs to the extent that funds are made available in the annual Budget Act for these purposes.

(Amended by Stats. 1995, Ch. 72, Sec. 9. Effective January 1, 1996.)



1820.5

(a) It is the intent of the Legislature that, commencing with the 1994 95 fiscal year, this article shall be funded by the federal government, the state, and eligible counties.

(b) It is the intent of the Legislature that the amount of funding from each source identified in paragraph (1) shall be determined in the Budget Act of 1994.

(Added by Stats. 1993, Ch. 157, Sec. 2. Effective July 21, 1993.)



1820.55

The Department of the Youth Authority shall adopt emergency regulations for implementation of this article.

(Added by Stats. 1993, Ch. 157, Sec. 2. Effective July 21, 1993.)






ARTICLE 8. Work Furloughs

1830

The Director of the Youth Authority may participate in a local work furlough program established pursuant to subdivision (a) of Section 1208 of the Penal Code, or conduct or discontinue a work furlough rehabilitation program, in accordance with the provisions of this article, for appropriate classes of wards at one or more Youth Authority institutions. He or she may designate any officer or employee of the department to be the Youth Authority work furlough administrator and may assign personnel to assist the administrator.

(Amended by Stats. 2003, Ch. 4, Sec. 48. Effective April 8, 2003. Operative January 1, 2004, by Sec. 52 of Ch. 4.)



1831

When a person is committed to a facility under the jurisdiction of the Youth Authority, the Youth Authority work furlough administrator may, if he concludes that such person is a fit subject therefor, direct that such person be permitted to continue in his regular employment, if that is compatible with the requirements of Section 1833, or may authorize the person to secure employment for himself in the county, unless the court at the time of commitment has ordered that such person not be granted work furloughs.

(Added by Stats. 1967, Ch. 1070.)



1832

If the Youth Authority work furlough administrator so directs that the ward be permitted to continue in his regular employment, the administrator shall arrange for a continuation of such employment so far as possible without interruption. If the ward does not have regular employment, and the administrator has authorized the ward to secure employment for himself, the ward may do so, and the administrator may assist him in doing so. Any employment so secured must be suitable for the ward. Such employment must be at a wage at least as high as the prevailing wage for similar work in the area where the work is performed and in accordance with the prevailing working conditions in such area. In no event may any such employment be permitted where there is a labor dispute in the establishment in which the ward is, or is to be, employed.

(Added by Stats. 1967, Ch. 1070.)



1833

Whenever the ward is not employed and between the hours or periods of employment, he shall be confined in a detention facility unless the court or administrator directs otherwise.

(Added by Stats. 1967, Ch. 1070.)



1834

The earnings of the ward shall be collected by the Youth Authority work furlough administrator, and it shall be the duty of the ward s employer to transmit such wages to the administrator at the latter s request. Earnings levied upon pursuant to writ of execution or in other lawful manner shall not be transmitted to the administrator. If the administrator has requested transmittal of earnings prior to levy, such request shall have priority. When an employer transmits such earnings to the administrator pursuant to this section he shall have no liability to the ward for such earnings. From such earnings the administrator shall pay the ward s board and personal expenses, both inside and outside the detention facility, and shall deduct so much of the costs of administration of this article as is allocable to such ward. If sufficient funds are available after making the foregoing payments, the administrator may, with the consent of the ward, pay, in whole or in part, the preexisting debts of the ward. Any balance shall be retained until the ward s discharge and thereupon shall be paid to him.

(Amended by Stats. 1974, Ch. 1516.)



1835

In the event the ward violates the conditions laid down for his conduct, custody, or employment, the Youth Authority work furlough administrator may order termination of work furloughs for such minor.

(Added by Stats. 1967, Ch. 1070.)






ARTICLE 9. Youth Correctional Centers

1850

The purpose of this article is to protect society more effectively by providing a system of flexible constraints and controls that utilize short-term confinement for selected youthful offenders, followed by intensive probation supervision. To this end it is the intent of the Legislature that this article be liberally interpreted in conformity with its declared purpose.

(Added by Stats. 1969, Ch. 1193.)



1851

In order to provide appropriate facilities for the rehabilitative treatment of young offenders who otherwise may be committed to the Department of the Youth Authority or the Department of Corrections, and in order to provide this treatment in the community where family and personal relationships can be strengthened rather than severed, and in order to provide a range of alternative dispositions to the courts before whom young offenders appear, and in order to provide opportunities for private citizens to contribute actively to the rehabilitation of offenders in their own neighborhood, youth correctional centers may be established by ordinance by boards of supervisors of any county, as provided in this article.

(Added by Stats. 1969, Ch. 1193.)



1852

Complete operation and authority for administration of the youth correctional center shall be vested in the county. The board of supervisors shall place responsibility for internal management with the chief probation officer.

(Added by Stats. 1969, Ch. 1193.)



1853

Juvenile court wards and criminal offenders eligible for probation may be committed to youth correctional centers as a condition of probation, provided they come within all of the following descriptions:

(1) Who have not, at the time of commitment, reached the age of 25 years.

(2) Who have not been found guilty of a capital offense in a criminal proceeding.

(3) Who have been declared a ward of the juvenile court pursuant to Section 602, Welfare and Institutions Code, or who have been found guilty in a criminal proceeding of one or more public offenses where the maximum term of confinement is not less than six months if the sentences run consecutively.

(4) Whose rehabilitation and reformation requires short-term confinement followed by intensive probation supervision. The juvenile court may in its discretion commit any eligible ward of the juvenile court to the youth correctional center program and any criminal court may in its discretion commit any eligible offender to the youth correctional center program as a condition of probation, except that no commitment shall be placed into effect until the chief probation officer has certified to the committing court that the youth correctional center has adequate facilities to provide rehabilitative treatment for the offender.

(Added by Stats. 1969, Ch. 1193.)



1854

While under commitment to the youth correctional center, the offender is subject to the control of the chief probation officer. The offender may be confined to the center at all times; he may be released for brief periods to work, attend school, or engage in educational or recreational pursuits; or he may be allowed to live in the community and return to the center for specific services as directed by the chief probation officer.

(Added by Stats. 1969, Ch. 1193.)



1855

Earnings of offenders who reside in the center and work in the community shall be collected by the chief probation officer. From such earnings the chief probation officer may pay the offender s board and personal expenses and such administrative costs as are allocable to him. Any balance may be paid periodically to the offender as deemed appropriate by the chief probation officer. Upon the offender s release from juvenile court wardship or termination of his probation, all funds credited to his account shall be paid to him.

(Added by Stats. 1969, Ch. 1193.)



1856

When in the opinion of the chief probation officer an offender appears to be unamenable to the program of the youth correctional center, he shall be returned to the committing court for further disposition. The court shall then make an alternative disposition.

(Added by Stats. 1969, Ch. 1193.)



1857

The Board of Corrections shall adopt and prescribe the minimum standards of construction, operation, programs of education or rehabilitative training or treatment, and qualifications of personnel for youth correctional centers established pursuant to this article. No county establishing or conducting such a youth correctional center shall be entitled to receive any state funds provided for in this article unless and until the minimum standards and qualifications referred to in this section are complied with by such county.

(Amended by Stats. 1996, Ch. 12, Sec. 15. Effective February 14, 1996.)



1858

No youth correctional center established pursuant to this article shall be planned to accommodate more than 350 youths under supervision at any one time. Any youth correctional center that consistently exceeds this capacity shall be ineligible to receive subsidy funds.

(Added by Stats. 1969, Ch. 1193.)



1859

Where any such youth correctional center is established, and where the minimum standards and qualifications provided for in Section 1857 have been complied with by the county, the State of California through the Youth Authority, out of any money appropriated for this purpose, shall reimburse the county at the rate of two hundred dollars ($200) per month per person being supervised by the youth correctional center during the first six months of such person s first-time participation in the center program. This amount shall be adjusted annually, upward or downward, by the Director of Finance in accordance with the proportionate increase or decrease in per capita costs for supervising Youth Authority wards in institutions and on parole.

Whenever a claim made by a county pursuant to this section covering a prior fiscal year is found to have been in error, adjustment may be made on a current claim without necessity of applying the adjustment to the appropriation for the prior fiscal year.

(Added by Stats. 1969, Ch. 1193.)



1860

(a) From any state moneys made available to it for that purpose, the Youth Authority shall share in the cost pursuant to this article of the construction of youth correctional centers established by counties which apply therefor.

(b) Construction as used in this section includes construction of new buildings and acquisition of existing buildings and initial equipment of any such buildings, and, to the extent provided for in regulations adopted by the Department of the Youth Authority, remodeling of existing buildings owned by the county, to serve as a youth correctional center, and initial equipment thereof. Construction also includes payments made by a county under any lease-purchase agreement or similar arrangement authorized by law and payments for the necessary repair or improvements of property which is leased from the federal government or other public entity without cost to the county for a term of not less than 10 years. It does not include architects fees or the cost of land acquisition.

(c) The amount of state assistance which shall be provided to any county shall not exceed 50 percent of the project cost approved by the Youth Authority and in no event shall it exceed three thousand dollars ($3,000) per offender the program is designed to accommodate.

(d) Application for state assistance for construction funds under this article shall be made to the Youth Authority in the manner and form prescribed by the Youth Authority, and the Youth Authority shall prescribe the time and manner of payment of state assistance, if granted.

(Amended by Stats. 1971, Ch. 1411.)



1861

The Department of the Youth Authority shall report to the Legislature no later than the fifth legislative day of the 1974 Regular Session on the experiences and the results under the provisions of this article. Pending review by the Legislature of such report, the state shall not participate financially in the establishment of more than four youth correctional centers.

(Added by Stats. 1969, Ch. 1193.)






ARTICLE 10. Youth Service Bureaus

1900

The Legislature hereby finds that the most significant trend in the development of delinquency prevention programs has been in the direction of multipurpose youth service bureau projects implemented at the neighborhood level, receiving delinquent and predelinquent youth referred by parents, schools, police, probation, and other agencies, as well as self-referral. Designed especially for less seriously delinquent youth, programmatic aspects often include group and individual counseling, work and recreation programs, employment counseling, special education, utilization of paraprofessionals and volunteers, outreach services, and youth participation in the decisionmaking process. Often activities encouraging youths families, local community citizens, and representatives of established agencies are included in project activities. While youth service bureau programs have been effective in diverting youth out of the justice system, it has also been the case that these programs have been hampered in their operations due to lack of consistent and stable funding. Therefore, it is proposed that a significant number of youth service bureaus be established throughout the state and be located in areas with a high concentration of vulnerable youth, by means of a cost-sharing plan between local communities and the state.

(Repealed and added by Stats. 1974, Ch. 1488.)



1901

Pursuant to the provisions of this article, any public or private organization may make application to the Department of the Youth Authority for the purpose of receiving funding from the Department of the Youth Authority for the establishment or operation or both of one or more youth service bureaus. Such youth service bureaus shall develop and operate direct and indirect service programs designed to:

(a) Divert young people from the justice system;

(b) Prevent delinquent behavior by young people;

(c) Provide opportunities for young people to function as responsible members of their communities.

(Repealed and added by Stats. 1974, Ch. 1488.)



1902

(a) The Department of the Youth Authority shall develop, adopt, prescribe, monitor and enforce minimum standards for youth service bureaus funded under the provisions of this article. Such standards shall be for the purposes of carrying out, and not inconsistent with, the provisions of this article.

(b) The Department of the Youth Authority shall seek advice from knowledgeable individuals, groups and agencies in the development of such standards.

(Repealed and added by Stats. 1974, Ch. 1488.)



1903

Application for funding of youth service bureaus under the provisions of this article shall be made in the manner prescribed by the Department of the Youth Authority.

(Repealed and added by Stats. 1974, Ch. 1488.)



1904

From any state moneys made available to it for such purpose, the Department of the Youth Authority shall, in accordance with this article, share in the cost of each youth service bureau meeting the standards prescribed for youth service bureaus by the department at the rate of 50 percent of the actual fiscal year costs of each youth service bureau, or eighty-seven thousand two hundred dollars ($87,200) per fiscal year for each youth service bureau, whichever amount is the lesser.

The provisions of this section shall not be construed to prohibit the grant of a cost-of-living increase to youth service bureaus. It shall be determined in the annual Budget Act whether local matching funds shall be required with any cost-of-living increase granted from the General Fund.

(Amended by Stats. 1983, Ch. 1201, Sec. 1.)



1905

Each youth service bureau funded under this article shall maintain accurate and complete case records, reports, statistics and other information necessary for the conduct of its programs; establish appropriate written policies and procedures to protect the confidentiality of individual client records; and submit monthly reports to the Department of the Youth Authority concerning services and activities.

(Added by Stats. 1979, Ch. 1159.)






ARTICLE 11. Classification and Information System

1910

The Legislature hereby finds that wards are committed to the Department of the Youth Authority at rates and for seriousness of risks and needs which vary considerably from county to county. Current law requires the Department of the Youth Authority to accept a person committed to it if it believes that the person can be materially benefited by its reformatory and educational discipline, and if it has adequate facilities to provide that care. The Legislature also finds that, with an increasing youth population in California, some persons committed to the department may not be accepted because of insufficient facilities. Further, objective systems for classifying the risks posed by a minor and the needs of the minor for training and treatment can increase the equity in acceptance decisions and allocate custody and services to the minors throughout the state who can most materially benefit from a Youth Authority commitment.

(Added by Stats. 1994, Ch. 452, Sec. 5. Effective January 1, 1995.)



1911

The Department of the Youth Authority shall, as resources are available, develop and implement a system to classify persons committed to the department. In developing this classification system, the Department of the Youth Authority shall consult with the Association of Chief Probation Officers of California and the Juvenile Court Judges section of the California Judges Association. This classification system shall include objective categories to assess the risks and needs of each person committed to the Department of the Youth Authority. The aggregate information from the classification system shall become the basis for the development of standardized criteria to determine suitability for commitment to the Department of the Youth Authority.

(Added by Stats. 1994, Ch. 452, Sec. 5. Effective January 1, 1995.)



1912

The Department of the Youth Authority shall, as resources are available, conduct an assessment of the feasibility and costs of developing and implementing a statewide juvenile information system, to include information on the offenses, characteristics, and dispositions of individual youths from referral to probation through discharge from the Department of the Youth Authority and for a period of time after discharge. This system shall be designed to ensure that the Department of the Youth Authority receives the information needed for each person committed to it, in order to plan properly for his or her program of training and treatment. This system shall also be designed to permit the Department of the Youth Authority to obtain information on subsequent offenses and other characteristics after release from Youth Authority institutions and after discharge from parole, for use in evaluating the department s programs.

(Added by Stats. 1994, Ch. 452, Sec. 5. Effective January 1, 1995.)



1913

The Department of the Youth Authority shall seek federal funds and funds from other sources to develop the classification system and to assess the feasibility of a statewide juvenile information system.

(Added by Stats. 1994, Ch. 452, Sec. 5. Effective January 1, 1995.)






ARTICLE 12. Tattoo Removal

1915

(a) The Department of Corrections and Rehabilitation, Division of Juvenile Facilities shall purchase, after a competitive bidding process, two medical devices that utilize a laser to remove a tattoo from a person s skin. The department shall determine, through a competitive bidding process, the placement of the two medical devices pursuant to the following guidelines:

(1) One of the medical devices shall be located within Los Angeles County and the other shall be located within one of the following counties: Alameda, San Francisco, San Mateo, Santa Clara, and Santa Cruz.

(2) Possible sites may include: a licensed health facility, a licensed health clinic, an educational institution, or a probation office. The department may enter into an agreement with a licensed health facility to permit the health facility to use the medical device when it is not needed for tattoo removal pursuant to this section if the health facility provides tattoo removal services pursuant to this section free of charge.

(3) The medical devices shall remain the property of the state. However, they shall be used in conjunction with the tattoo removal program pursuant to this section for the functional life of the medical devices.

(b) Candidates for tattoo removal shall be screened by community groups working collaboratively with the operators of the sites of the tattoo removal devices. A male candidate for tattoo removal shall have a tattoo on his lower arm, hand, neck, or head. A female candidate for tattoo removal shall have a tattoo that would be visible in a professional work environment. To be eligible for participation, the presence of the tattoo must be deemed to present either a threat to the personal safety of, or an obstacle to the employability of, the candidate. Priority shall be given to candidates who have a job offer that is contingent upon removal of the tattoo. At the discretion of the organization that screens a candidate, a candidate for this tattoo removal may be required to complete 20 hours of supervised public service work in order to participate in this program. Parental consent shall be required before the tattoo of any person under 18 years of age is removed.

Community groups recommended pursuant to this subdivision shall meet the following criteria:

(1) Serve at-risk youth, ex-offenders, ex-convicts, current and former gang members, or victims of trafficking and prostitution.

(2) Possess an established record of providing community-based services for at least one year to the persons described in paragraph (1).

(c) Community groups that participate in this program and the operators of the sites of the tattoo removal devices shall solicit the pro bono services of licensed health care providers to participate in the program in order to increase the number of individuals served.

(d) It is the intent of the Legislature that at least 200 tattoo removals shall be performed at each tattoo removal site in its first year of operation. After two years of operation, community groups that participate in this program and the operators of each site shall report to the Department of Corrections and Rehabilitation, Division of Juvenile Facilities on the number of tattoo removals performed by each device and the success of the program in assisting individuals to join the workforce. By March 1, 2000, the Department of Corrections and Rehabilitation, Division of Juvenile Facilities shall report these findings to the Legislature.

(e) It is the intent of the Legislature to expand these pilot programs as rapidly as possible to other areas of the state where there is gang violence and where there are active community-based gang violence prevention programs.

(Amended by Stats. 2012, Ch. 746, Sec. 1. Effective January 1, 2013.)



1916

(a) The California Voluntary Tattoo Removal Program is hereby established.

(b) To the extent that funds are appropriated for this purpose, the Board of State and Community Corrections may administer the program.

(c) The program shall be designed to serve individuals between 14 and 24 years of age, who are in the custody of the Department of Corrections and Rehabilitation or county probation departments, who are on parole or probation, or who are in a community-based organization serving at-risk youth.

(d) The board shall award grants in a competitive manner and on a geographically diverse basis, serving both northern and southern California.

(e) The Division of Juvenile Facilities of the Department of Corrections and Rehabilitation, county probation departments, community-based organizations, and relevant service providers may apply for the grants authorized by this section.

(f) Funds appropriated for purposes of this section shall be limited to federal funds.

(g) Tattoo removals shall be performed by licensed clinicians who, to the extent feasible, provide their services at a discounted rate, or free of charge.

(h) Grantees shall serve individuals who have gang-related tattoos or tattoos received for identification in trafficking and prostitution that are visible in a professional environment and who are recommended for the program by Department of Corrections and Rehabilitation representatives, parole agents, county probation officers, community-based organizations, or service providers.

(i) Individuals who have gang-related tattoos or tattoos received for identification in trafficking and prostitution that may be considered unprofessional and are visible in a professional work environment, who meet the criteria of subdivision (c), and who meet any of the following criteria may be eligible for participation in the program:

(1) Are actively pursuing secondary or postsecondary education.

(2) Are seeking employment or participating in workforce training programs.

(3) Are scheduled for an upcoming job interview or job placement.

(4) Are participating in a community or public service activity.

(j) Use of funding by grantees shall be limited to the following:

(1) The removal of gang-related tattoos or tattoos received for identification in trafficking and prostitution.

(2) Maintenance or repair of tattoo removal medical devices.

(3) Contracting with licensed private providers to offer the tattoo removal service.

(k) Grantees may also seek additional federal or private funding to execute the provisions of this section, and use those funds to supplement funding received through the program.

(l) This section shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2012, Ch. 746, Sec. 2. Effective January 1, 2013. Repealed as of January 1, 2017, by its own provisions.)









CHAPTER 1.5. Youthful Offender Block Grant Program

ARTICLE 1. General Provisions

1950

The purpose of this chapter is to enhance the capacity of local communities to implement an effective continuum of response to juvenile crime and delinquency.

(Added by Stats. 2007, Ch. 175, Sec. 30. Effective August 24, 2007. Operative September 1, 2007, by Sec. 37 of Ch. 175.)



1951

(a) There is hereby established the Youthful Offender Block Grant Fund.

(b) Allocations from the Youthful Offender Block Grant Fund shall be used to enhance the capacity of county probation, mental health, drug and alcohol, and other county departments to provide appropriate rehabilitative and supervision services to youthful offenders subject to Sections 731.1, 733, 1766, and 1767.35. Counties, in expending the Youthful Offender Block Grant allocation, shall provide all necessary services related to the custody and parole of the offenders.

(c) The county of commitment is relieved of obligation for any payment to the state pursuant to Section 912 for each offender who is not committed to the custody of the state solely pursuant to subdivision (c) of Section 733, and for each offender who is supervised by the county of commitment pursuant to subdivision (b) of Section 1766 or subdivision (b) of Section 1767.35.

(Amended by Stats. 2011, Ch. 36, Sec. 81.5. Effective June 30, 2011. Operative December 13, 2011, pursuant to Sec. 84 of Ch. 36.)



1952

For the 2007 08 fiscal year, all of the following shall apply:

(a) An amount equal to the total of all of the following shall be transferred from the General Fund to the Youthful Offender Block Grant Fund:

(1) One hundred seventeen thousand dollars ($117,000) per ward multiplied by the average daily population (ADP) for the year for wards who are not committed to the custody of the state pursuant to subdivision (c) of Section 733, and Sections 731.1 and 1767.35.

(2) Fifteen thousand dollars ($15,000) per parolee multiplied by the ADP for the year for parolees who are supervised by the county of commitment pursuant to subdivision (b) of Section 1766.

(3) An amount equal to 5 percent of the total of paragraphs (1) and (2). This amount shall be reserved by the Controller for distribution by the Department of Finance, upon recommendation of the Corrections Standards Authority, in collaboration with the Division of Juvenile Facilities, for unforeseen circumstances associated with the implementation of the act that added this chapter. This amount is a one-time allocation and shall not be built into the base described in subdivision (a) of Section 1953 unless the Department of Finance finds a continuation of unforeseen circumstances. A county that wishes to seek funds from this reserved amount shall submit a request to the Corrections Standards Authority that outlines the unusual circumstances that exist in the county and why the county s Youthful Offender Block Grant is inadequate to meet the county financial needs to accommodate and supervise youthful offenders pursuant to the act that added this chapter. The Corrections Standards Authority shall submit its recommendation to the Department of Finance for approval.

(b) Any portion of the funds described in paragraph (3) of subdivision (a) that is unused during the 2007 08 fiscal year shall revert to the General Fund.

(Amended by Stats. 2007, Ch. 257, Sec. 7. Effective September 29, 2007.)



1953

For the 2008 09 fiscal year, the total of the following amounts shall be transferred from the General Fund to the Youthful Offender Block Grant Fund:

(a) The amount transferred to the Youthful Offender Block Grant Fund for the 2007 08 fiscal year, as described in subdivision (a) of Section 1952, adjusted to account for full-year impacts.

(b) One hundred seventeen thousand dollars ($117,000) per ward multiplied by the ADP for the year for wards who are not committed to the custody of the state pursuant to subdivision (c) of Section 733, and Sections 731.1 and 1767.35.

(c) Fifteen thousand dollars ($15,000) per parolee multiplied by the ADP for the year for parolees who are supervised by the county of commitment pursuant to subdivision (b) of Section 1766.

(Amended by Stats. 2007, Ch. 257, Sec. 8. Effective September 29, 2007.)



1953.5

For the 2009 10 fiscal year, the total of the following amounts shall be transferred from the General Fund to the Youthful Offender Block Grant Fund:

(a) The amount transferred to the Youthful Offender Block Grant Fund for the 2008 09 fiscal year, as described in subdivision (a) of Section 1952, adjusted to account for full-year impacts.

(b) One hundred seventeen thousand dollars ($117,000) per ward multiplied by the ADP for the year for wards who are not committed to the custody of the state pursuant to subdivision (c) of Section 733, and Sections 731.1 and 1767.35.

(c) Fifteen thousand dollars ($15,000) per parolee multiplied by the ADP for the year for parolees who are supervised by the county of commitment pursuant to subdivision (b) of Section 1766.

(Added by Stats. 2007, Ch. 257, Sec. 9. Effective September 29, 2007.)



1954.1

For each fiscal year, the Director of Finance shall determine the total amount of the Youthful Offender Block Grant and the allocation for each county, pursuant to Sections 1955 and 1956, and shall report those findings to the Controller. The Controller shall make an allocation from the Youthful Offender Block Grant Fund to each county in accordance with the report.

(Added by Stats. 2007, Ch. 257, Sec. 11. Effective September 29, 2007.)



1955

(a) The allocation amount for each county from the Youthful Offender Block Grant Fund for offenders subject to Sections 733, 1766, and 1767.35 shall be allocated in four equal installments, to be paid in September, December, March, and June of each fiscal year, until June 30, 2013. Commencing with the 2013 14 fiscal year, the allocation amount for each county from the Youthful Offender Block Grant Special Account established in paragraph (2) of subdivision (c) of Section 30025 of the Government Code for offenders subject to Sections 733, 1766, and 1767.35 shall be allocated in monthly installments. In each fiscal year, the allocation amount shall be determined as follows:

(1) Fifty percent based on the number of the county s juvenile felony court dispositions, calculated as a percentage of the state total. By July 10 of each year, the Department of Justice shall provide to the Department of Finance the number of juvenile felony court dispositions for each county for the previous calendar year.

(2) Fifty percent based on the county s population of minors from 10 to 17 years of age, inclusive, according to the most recent data published by the Department of Finance, calculated as a percentage of the state total.

(b) Each county shall receive a minimum block grant allocation of fifty-eight thousand five hundred dollars ($58,500) for the 2007 08 fiscal year, and a minimum block grant allocation of one hundred seventeen thousand dollars ($117,000) for each fiscal year thereafter.

(c) Commencing with the 2008 09 fiscal year, allocations shall be available to counties that have met the requirements of Section 1961.

(Amended by Stats. 2014, Ch. 26, Sec. 39. Effective June 20, 2014.)



1956

The allocation for any eligible county from the Youthful Offender Block Grant Fund for offenders subject to Section 731.1 shall be determined by the Department of Finance, consistent with the ADP methodology and fiscal parameters used in Sections 1952, 1953, and 1953.5, for the corresponding fiscal year.

(Added by Stats. 2007, Ch. 257, Sec. 13. Effective September 29, 2007.)






ARTICLE 2. Performance and Accountability

1960

The Legislature finds and declares that local youthful offender justice programs, including both custodial and noncustodial corrective services, are better suited to provide rehabilitative services for certain youthful offenders than state-operated facilities. Local communities are better able than the state to provide these offenders with the programs they require, in closer proximity to their families and communities, including, but not limited to, all of the following:

(a) Implementing risk and needs assessment tools and evaluations to assist in the identification of appropriate youthful offender dispositions and reentry plans.

(b) Placements in secure and semisecure youthful offender rehabilitative facilities and in private residential care programs, with or without foster care waivers, supporting specialized programs for youthful offenders.

(c) Nonresidential dispositions such as day or evening treatment programs, community service, restitution, and drug-alcohol and other counseling programs based on an offender s assessed risks and needs.

(d) House arrest, electronic monitoring, and intensive probation supervision programs.

(e) Reentry and aftercare programs based on individual aftercare plans for each offender who is released from a public or private placement or confinement facility.

(f) Capacity building strategies to upgrade the training and qualifications of juvenile justice and probation personnel serving the juvenile justice caseload.

(g) Regional program and placement networks, including direct brokering and placement locating networks to facilitate out-of-county dispositions for counties lacking programs or facilities.

(Added by Stats. 2007, Ch. 175, Sec. 30. Effective August 24, 2007. Operative September 1, 2007, by Sec. 37 of Ch. 175.)



1960.5

(a) The State Commission on Juvenile Justice, pursuant to Section 1798.5, shall develop a Juvenile Justice Operational Master Plan. On or before January 1, 2009, the commission shall develop and make available for implementation by the counties the following strategies:

(1) Risk and needs assessment tools to evaluate the programming and security needs of all youthful offenders and at-risk youth.

(2) Juvenile justice universal data collection elements, which shall be common to all counties.

(3) Criteria and strategies to promote a continuum of evidence-based responses to youthful offenders.

(b) In drafting the Juvenile Justice Operational Master Plan, the commission shall take into consideration both of the following:

(1) Evidence-based programs and risk and needs assessment tools currently in use by the counties.

(2) The costs of implementing these strategies.

(c) On or before May 1, 2008, the commission shall provide an interim report to the Legislature, which shall include the status of the work of the commission and the strategies it has identified to date.

(Added by Stats. 2007, Ch. 175, Sec. 30. Effective August 24, 2007. Operative September 1, 2007, by Sec. 37 of Ch. 175.)



1961

(a) On or before May 1 of each year, each county shall prepare and submit to the Corrections Standards Authority for approval a Juvenile Justice Development Plan on its proposed expenditures for the next fiscal year from the Youthful Offender Block Grant Fund described in Section 1951. The plan shall include all of the following:

(1) A description of the programs, placements, services, or strategies to be funded by the block grant allocation pursuant to this chapter, including, but not limited to, the programs, tools, and strategies outlined in Section 1960.

(2) The proposed expenditures of block grant funds for each program, placement, service, strategy, or for any other item, activity, or operation.

(3) A description of how the plan relates to or supports the county s overall strategy for dealing with youthful offenders who have not committed an offense described in subdivision (b) of Section 707, and who are no longer eligible for commitment to the Division of Juvenile Facilities under Section 733 as of September 1, 2007.

(4) A description of any regional agreements or arrangements to be supported by the block grant allocation pursuant to this chapter.

(5) A description of how the programs, placements, services, or strategies identified in the plan coordinate with programs under Chapter 353 of the Statutes of 2000 (AB 1913).

(b) The plan described in subdivision (a) shall be submitted in a format developed and provided by the Corrections Standards Authority. The Corrections Standards Authority may develop and provide a dual format for counties for the submission together of the county Juvenile Justice Development Plan described in subdivision (a) and the county multiagency juvenile justice plan described in paragraph (4) of subdivision (b) of Section 30061 of the Government Code. A county may elect to submit both plans using the dual format and under guidelines established by the Corrections Standards Authority.

(c) Each county receiving an allocation from the Youthful Offender Block Grant fund described in Section 1951 shall, by October 1 of each year, submit an annual report to the Corrections Standards Authority on its utilization of the block grant funds in the preceding fiscal year. The report shall be in a format specified by the authority and shall include all of the following:

(1) A description of the programs, placements, services, and strategies supported by block grant funds in the preceding fiscal year, and an accounting of all of the county s expenditures of block grant funds for the preceding fiscal year.

(2) Performance outcomes for the programs, placements, services, and strategies supported by block grant funds in the preceding fiscal year, including, at a minimum, the following:

(A) The number of youth served including their characteristics as to offense, age, gender, race, and ethnicity.

(B) As relevant to the program, placement, service, or strategy, the rate of successful completion by youth.

(C) For any program or placement supported by block grant funds, the arrest, rearrest, incarceration, and probation violation rates of youth in any program or placement.

(D) Quantification of the annual per capita cost of the program, placement, strategy, or activity.

(d) The authority shall prepare and make available to the public on its Internet Web site summaries of the annual county reports submitted in accordance with subdivision (c). By March 15 of each year, the authority also shall prepare and submit to the Legislature a report summarizing county utilizations of block grant funds in the preceding fiscal year, including a summary of the performance outcomes reported by counties for the preceding fiscal year.

(e) The authority may modify the performance outcome measures specified in paragraph (2) of subdivision (c) if it determines that counties are substantially unable to provide the information necessary to support the measures specified. Prior to making that modification, the authority shall consult with affected county and state juvenile justice stakeholders. In the event that any adjustment of the performance outcome measures is made, the outcome measures shall, to the extent feasible, remain consistent with the performance outcome measures specified in subparagraph (C) of paragraph (4) of subdivision (b) of Section 30061 of the Government Code for programs receiving juvenile justice grants from the Supplemental Law Enforcement Services Fund.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 22, Sec. 34. Effective July 28, 2009.)



1962

(a) The Corrections Standards Authority, in consultation with the Division of Juvenile Facilities, may provide technical assistance to counties, including, but not limited to, regional workshops, prior to issuing any Request for Proposal.

(b) The Corrections Standards Authority may monitor and inspect any programs or facilities supported by block grant funds allocated pursuant to this chapter and may enforce violations of grant requirements with suspensions or cancellations of grant funds.

(Added by Stats. 2007, Ch. 175, Sec. 30. Effective August 24, 2007. Operative September 1, 2007, by Sec. 37 of Ch. 175.)






ARTICLE 3. Local Youthful Offender Rehabilitative Facility Construction Grants

1970

(a) For the purposes of this article, participating county means any county, or regional consortium of counties, within the state that has been certified to the board by the authority as having satisfied all of the requirements set forth in Section 1975 for financing a local youthful offender rehabilitative facility pursuant to this article.

(b) For purposes of this article, board means the State Public Works Board, and authority means the Corrections Standards Authority.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 16, Sec. 15. Effective February 20, 2009.)



1971

(a) The Department of Corrections and Rehabilitation, a participating county, and the board are authorized to acquire, design, renovate, or construct a local youthful offender rehabilitative facility approved by the authority pursuant to Section 1975, or a site or sites owned by, or subject to a lease or option to purchase held by a participating county. The ownership interest of a participating county in the site or sites for a local youthful offender rehabilitative facility shall be determined by the board to be adequate for purposes of its financing in order to be eligible under this article.

(b) Notwithstanding Section 15815 of the Government Code, a participating county may acquire, design, renovate, or construct the local youthful offender rehabilitative facility in accordance with its local contracting authority. Notwithstanding Section 14951 of the Government Code, the participating county may assign an inspector during the construction of the project.

(c) The department, a participating county, and the board shall enter a construction agreement for the project that shall provide, at a minimum, all of the following:

(1) Performance expectations of the parties related to the acquisition, design, renovation, or construction of the local youthful offender rehabilitative facility.

(2) Guidelines and criteria for use and application of the proceeds of revenue bonds, notes, or bond anticipation notes issued by the board to pay for the cost of the approved local youthful offender rehabilitative facility project.

(3) Ongoing maintenance and staffing responsibilities for the term of the financing.

(d) The construction agreement shall include a provision that the participating county agrees to indemnify, defend, and hold harmless the State of California for any and all claims and losses arising out of the acquisition, design, renovation, and construction of the local youthful offender rehabilitative facility. The construction agreement may also contain additional terms and conditions that facilitate the financing by the board.

(e) The scope and cost of the approved local youthful offender rehabilitative facility project shall be subject to approval and administrative oversight by the board.

(f) For purposes of compliance with the California Environmental Quality Act (Division 13 (commencing with Section 21000) of the Public Resources Code), neither the board nor the department, shall be deemed a lead or responsible agency. The participating county shall be the lead agency.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 16, Sec. 16. Effective February 20, 2009.)



1972

Upon the receipt by a participating county of responsive construction bids, the board and the department may borrow funds for project costs after the project has been certified pursuant to Section 1970 from the Pooled Money Investment Account pursuant to Sections 16312 and 16313 of the Government Code, or from any other appropriate source. In the event any of the revenue bonds, notes, or bond anticipation notes authorized by this chapter are not sold, the department shall commit a sufficient amount of its support appropriation to repay any loans made for an approved project.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 16, Sec. 17. Effective February 20, 2009.)



1973

(a) The board may issue up to three hundred million dollars ($300,000,000) in revenue bonds, notes, or bond anticipation notes, pursuant to Chapter 5 (commencing with Section 15830) of Part 10b of Division 3 of Title 2 of the Government Code to finance the acquisition, design, renovation, or construction, and a reasonable construction reserve, of approved local youthful offender rehabilitative facilities described in Section 1971, and any additional amount authorized under Section 15849.6 of the Government Code to pay for the cost of financing.

(b) Proceeds from the revenue bonds, notes, or bond anticipation notes may be utilized to reimburse a participating county for the costs of acquisition, design, and construction for approved projects.

(c) Notwithstanding Section 13340 of the Government Code, funds derived pursuant to this section are continuously appropriated for purposes of this article.

(d) This section shall become inoperative on June 30, 2017. No projects shall be commenced after that date, but projects already commenced may be completed and financed through the issuance of bonds pursuant to this article.

(Amended by Stats. 2010, Ch. 729, Sec. 21. Effective October 19, 2010. Inoperative June 30, 2017, by its own provisions.)



1974

With the consent of the board, the department, and a participating county are authorized to enter into leases or subleases, as lessor or lessee, for any property or approved project and are further authorized to enter into contracts or other agreements for the use, maintenance, and operation of the local youthful offender rehabilitative facility in order to facilitate the financing authorized by this article. In those leases, subleases, or other agreements, the participating county shall agree to indemnify, defend, and hold harmless the State of California for any and all claims and losses accruing and resulting from or arising out of the participating county s use and occupancy of the local youthful offender rehabilitative facility.

(Added by Stats. 2007, Ch. 175, Sec. 30. Effective August 24, 2007. Operative September 1, 2007, by Sec. 37 of Ch. 175.)



1975

(a) The authority shall adhere to its duly adopted regulations for the approval or disapproval of local youthful offender rehabilitative facilities. The authority also shall consider cost-effectiveness in determining approval or disapproval. No state moneys shall be encumbered in contracts let by a participating county until either final architectural plans and specifications have been approved by the authority, and subsequent construction bids have been received, or documents prepared by a participating county pursuant to paragraph (1) of subdivision (d) of Section 20133 of the Public Contract Code have been approved by the Corrections Standards Authority, and a design-build contract has been awarded pursuant to that section. The review and approval of plans, specifications, or other documents by the authority are for the purpose of ensuring proper administration of moneys and determination of whether the project specifications comply with law and regulation. The authority may require changes in construction materials to enhance safety and security if materials proposed at the time of final plans and specifications are not essential and customary as used statewide for facilities of the same security level. Participating counties are responsible for the acquisition, design, renovation, construction, staffing, operation, repair, and maintenance of the project.

(b) The authority shall establish minimum standards and funding schedules and procedures, which shall take into consideration, but not be limited to, all of the following:

(1) Certification by a participating county of project site control through either fee simple ownership of the site or comparable long-term possession of the site, and right of access to the project sufficient to ensure undisturbed use and possession.

(2) Documentation of need for the project.

(3) A written project proposal.

(4) Submittal of a staffing plan for the project, including operational cost projections and documentation that the local youthful offender rehabilitative facility will be able to be safety staffed and operated within 90 days of completion.

(5) Submittal of architectural drawings, which shall be approved by the authority for compliance with minimum youthful offender rehabilitation facility standards and which also shall be approved by the State Fire Marshal for compliance with fire safety and life safety requirements.

(6) Documentation evidencing the filing by a participating county of a final notice of determination on its environmental impact report.

(7) Provisions intended to maintain the tax-exempt status of the bonds, notes, or bond anticipation notes issued by the board.

(Amended by Stats. 2010, Ch. 729, Sec. 22. Effective October 19, 2010.)



1976

Participating county matching funds for projects funded under this article shall be a minimum of 25 percent of the total project costs. The authority may reduce matching fund requirements for participating counties with a general population below 200,000 upon petition by a participating county to the authority requesting a lower level of matching funds.

(Added by Stats. 2007, Ch. 175, Sec. 30. Effective August 24, 2007. Operative September 1, 2007, by Sec. 37 of Ch. 175.)



1977

In support of state funding authorized by this article, the Legislature finds and declares all of the following:

(a) Population levels in local juvenile offender facilities across the state have dramatically increased.

(b) Although capacity in local juvenile offender rehabilitation and incarceration facilities has been added during the last decade, those facilities still face capacity problems, and aging facilities need to be repaired or replaced.

(c) Insufficient capacity at local juvenile offender rehabilitation and incarceration facilities may create risks to the public safety as well as a loss to the state of potentially productive members of society.

(d) By expanding local juvenile offender rehabilitation and incarceration facilities, this funding will serve a critical state purpose, which purpose represents valuable consideration in exchange for this state action.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 16, Sec. 20. Effective February 20, 2009.)



1978

In the event that a county that has been conditionally awarded financing, pursuant to this article, later determines that participating with other counties in a shared regional facility would provide an improved solution to the county s needs and the needs of other counties, the original county may apply to the Board of State and Community Corrections (BSCC) for redirection of the conditional award to another county that will be the lead county for the regional facility, in conjunction with the original county and, potentially, other counties. If the BSCC determines, based on findings submitted by the regional consortium of counties, that the redirection will result in cost savings, regional efficiencies, increased services, and improved outcomes, and that the design of the joint facility will enhance program delivery, health and mental health services, and the safety and security of minors, the BSCC may authorize the redirection of the conditional award. Redirection may only be considered prior to any approval or establishment of the project by the board.

(Added by Stats. 2013, Ch. 627, Sec. 3. Effective January 1, 2014.)









CHAPTER 1.6. Juvenile Reentry Grant for the Reentry of Persons Discharged from the Division of Juvenile Facilities

1980

The purpose of this chapter is to provide for the local supervision of persons discharged from the custody of the Division of Juvenile Facilities.

(Added by Stats. 2010, Ch. 729, Sec. 23. Effective October 19, 2010. Section operative January 17, 2011, pursuant to Section 1985.)



1981

(a) There is hereby established a Juvenile Reentry Fund. Moneys allocated for local supervision of persons discharged from the custody of the Division of Juvenile Facilities authorized in Sections 1983 and 1984 shall be deposited into this fund from the General Fund. Any moneys deposited into this fund shall be administered by the Controller and the share calculated for each county probation department shall be transferred to its Juvenile Reentry Fund authorized in subdivision (b).

(b) Each county is hereby authorized to establish in each county treasury a Juvenile Reentry Fund to receive all amounts allocated to that county probation department for purposes of implementing this chapter.

(c) Allocations from the Juvenile Reentry Fund shall be expended exclusively to address local program needs for persons discharged from the custody of the Division of Juvenile Facilities. County probation departments, in expending the Juvenile Reentry Grant allocation, shall provide evidence-based supervision and detention practices and rehabilitative services to persons who are subject to the jurisdiction of the juvenile court who were committed to and discharged from the Department of Corrections and Rehabilitation, Division of Juvenile Facilities. Evidence-based refers to supervision and detention policies, procedures, programs, and practices demonstrated by scientific research to reduce recidivism among individuals on probation or under postrelease supervision.

(d) Funds allocated pursuant to subdivision (c) shall not be used by local agencies to supplant other funding for Public Safety Services, as defined in Section 36 of Article XIII of the California Constitution.

(e) The funding provided under this chapter is intended to provide payment in full for all local government costs of the supervision, programming, education, incarceration or any other cost resulting from persons discharged from custody or held in local facilities pursuant to the provisions of this act.

(Amended by Stats. 2014, Ch. 26, Sec. 40. Effective June 20, 2014.)



1982

(a) The Department of Corrections and Rehabilitation, Division of Juvenile Justice shall provide an annual report, commencing July 10, 2011, and annually thereafter, for the preceding fiscal year, with information sorted by county, to the Department of Finance that includes, but is not limited to, the following:

(1) The name of each ward discharged from a Division of Juvenile Justice facility on or after 90 days after the enactment of this section, excluding parole violators who were originally released to parole on or after 90 days after the enactment of this section, and the date each ward was released to local supervision.

(2) The name of each parolee recalled pursuant to Section 731.1 on or after 90 days after the enactment of this section, the remaining term of supervision, and the date each ward was recalled.

(b) The Chief Probation Officers of California shall, in consultation with the Corrections Standards Authority, provide an annual report, commencing on July 10, 2011, and annually thereafter, for the preceding fiscal year, with information sorted by county, to the Department of Finance that includes, but is not limited to, the following: the name of each discharged ward returned to a local juvenile detention facility for violating a condition of court-ordered supervision that occurred during the first 24 months after the ward s initial release to local supervision, and the number of months each violator was housed in a local juvenile detention facility. The Corrections Standards Authority may audit the information included in the annual report required by this section.

(Added by Stats. 2010, Ch. 729, Sec. 23. Effective October 19, 2010. Section operative January 17, 2011, pursuant to Section 1985.)



1983

For each fiscal year, beginning in the 2011 12 fiscal year, and each subsequent fiscal year thereafter, the Director of Finance shall calculate the Juvenile Reentry Grant and the allocation for each county probation department, pursuant to Section 1984 and shall report those findings to the Controller. The Controller shall make an allocation from the Juvenile Reentry Grant to each county probation department in accordance with the report.

(Added by Stats. 2010, Ch. 729, Sec. 23. Effective October 19, 2010. Section operative January 17, 2011, pursuant to Section 1985.)



1984

(a) The amount allocated to each county probation department from the Juvenile Reentry Grant shall be distributed in two equal payments to be paid on October 30 and May 30 of each fiscal year, until June 30, 2013. Commencing with the 2013 14 fiscal year, the amount allocated to each county probation department from the Juvenile Reentry Grant Special Account established in paragraph (2) of subdivision (c) of Section 30025 of the Government Code shall be allocated in monthly installments. In each fiscal year the amount allocated to each county probation department from the Juvenile Reentry Grant Special Account shall be distributed pursuant to the criteria set forth in subdivisions (b) to (h), inclusive, of this section.

(b) Consistent with Section 1766, funds shall be allocated in the amount of fifteen thousand dollars ($15,000) on an average daily population basis per ward discharged to the jurisdiction of the court and ordered by the court to be supervised by local county probation for monitoring and services during the previous fiscal year based on the actual number of discharged wards supervised at the local level. For each discharged ward, this funding shall be provided for 24 months.

(c) Consistent with Sections 208.5 and 1767.35, funds shall be allocated in the amount of one hundred fifteen thousand dollars ($115,000) on an average daily population basis per discharged ward transferred to a local juvenile facility for violating a condition of court-ordered supervision during the previous fiscal year based on the actual number of discharged wards housed in a local juvenile detention facility or court-ordered placement facility where the costs of the housing is not reimbursable to the county through Title IV-E of the federal Social Security Act, or Medi-Cal. For each discharged ward, this funding shall be provided for the actual number of months the ward is housed in a facility up to 12 months. This funding shall not be provided for wards housed in a jail under any circumstances.

(d) Consistent with Section 731.1, funds shall be allocated in the amount of fifteen thousand dollars ($15,000) on an average daily population basis per parolee recalled by the county of commitment for monitoring and services during the previous fiscal year based on the actual number of parolees recalled. For each recalled parolee, this funding shall be provided for the remaining duration of the term of state supervision, not to exceed 24 months.

(e) Consistent with Section 1766, funds shall be allocated in the amount of fifteen thousand dollars ($15,000) on an average daily population basis per discharged ward transferred to the county of commitment for monitoring and services during the previous fiscal year based on the actual number of wards transferred. For each ward transferred on and after July 1, 2014, this funding shall be provided for the remaining duration of the term of juvenile court jurisdiction, not to exceed 24 months.

(f) Consistent with Sections 208.5 and 1767.35, no additional funding, beyond the initial fifteen thousand dollars ($15,000) provided pursuant to subdivision (b) shall be allocated to counties for discharged wards who are housed in county jail or in any other county correctional facility for violating a condition of court-ordered supervision during the previous fiscal year.

(g) Consistent with Sections 208.5 and 1767.35, no additional funding, beyond the initial fifteen thousand dollars ($15,000) provided pursuant to subdivision (b) shall be allocated to counties for discharged wards who are housed in a state juvenile facility for violating a condition of court-ordered supervision during the previous fiscal year.

(h) In each fiscal year, consistent with subdivision (b) of Section 30029.11 of the Government Code, the Department of Finance shall use the criteria outlined in subdivisions (b) to (g), inclusive, to determine each county s allocation as a percentage of the funds deposited in the Juvenile Reentry Grant Special Account. Actual allocations provided to counties pursuant to subdivisions (b) to (g), inclusive, shall vary based on the amount of funds deposited in the Juvenile Reentry Grant Special Account pursuant to subdivision (b) of Section 30028.1 of the Government Code.

(Amended by Stats. 2014, Ch. 26, Sec. 41. Effective June 20, 2014.)



1985

This chapter shall become operative on the 90th day after the enactment of the act adding this chapter.

(Added by Stats. 2010, Ch. 729, Sec. 23. Effective October 19, 2010. Note: This section prescribes a delayed operative date (Jan. 17, 2011) for Chapter 1.6, commencing with Section 1980.)






CHAPTER 2. Youth Center and Youth Shelter Bond Act of 1988

ARTICLE 1. General Provisions

2000

This chapter shall be known and may be cited as the Youth Center and Youth Shelter Bond Act of 1988.

(Added by Stats. 1988, Ch. 1535, Sec. 1.)



2001

For purposes of this chapter:

(a) Acquiring means obtaining ownership of an existing facility in fee simple for use as a youth center or youth shelter.

(b) Altering or renovating means making modifications to an existing facility which are necessary for cost-effective use as a youth center or youth shelter, including restoration, repair, expansion, and all related physical improvements.

(c) Applicant means any local agency or nonprofit private agency or organization, and any joint venture of public and nonprofit private agencies or organizations.

(d) Constructing means the purchase or building of a new facility, including the costs of land acquisition and architectural and engineering fees.

(e) Department means the Department of the Youth Authority.

(f) Equipment means tangible personal property having a useful life of more than one year and an acquisition cost of three hundred dollars ($300) or more.

(g) Fund means the 1988 County Correctional Facility Capital Expenditure and Youth Facility Bond Fund, created pursuant to Section 4496.10 of the Penal Code.

(h) Nonprofit means an institution or organization which is owned and operated by one or more corporations or associations with no part of the net earnings benefiting any private shareholder or individual.

(i) Programs means a variety of services and activities provided in a youth center, including, but not limited to, recreation, health and fitness, delinquency prevention such as antigang programs and how-to resistance to peer group pressures, counseling for such problems as drug and alcohol abuse and suicide, citizenship and leadership development, and youth employment.

(j) Services means those services provided in youth shelters, including, but not limited to, food, shelter, counseling, outreach, basic health screening, referral and linkage to other services offered by public and private agencies, and long-term planning for reunification with the family or in a suitable home where family reunification is not possible.

(k) Youth center means a facility where children, ages 6 to 17, inclusive, come together for programs and activities.

(l) Youth shelter means a facility that provides a variety of services to homeless minors living on the street to assist them with their immediate survival needs and to help reunite them with their parents or, as a last alternative, find a suitable home.

(Added by Stats. 1988, Ch. 1535, Sec. 1.)






ARTICLE 2. Youth Center and Youth Shelter Bond Act Program

2010

Money in the 1988 County Correctional Facility Capital Expenditure and Youth Facility Bond Fund created pursuant to Section 4496.10 of the Penal Code shall, upon appropriation by the Legislature, be available, for allocation, upon the request of the Director of the Department of the Youth Authority and for the purposes specified in this chapter.

(Added by Stats. 1988, Ch. 1535, Sec. 1.)



2011

(a) The department shall, upon appropriation pursuant to Section 2010, make awards to public or private nonprofit agencies or joint ventures, or both, for the purpose of acquiring, renovating, constructing, and purchasing equipment for youth centers or youth shelters. This chapter shall not apply to institutions of a type under the jurisdiction of the department prior to the operative date of this act adding this section.

(b) If a public or private nonprofit agency or joint venture, or both, is granted an award pursuant to subdivision (a) for a youth shelter which will provide services for both runaway youths and abused and neglected children, the department shall credit the allocation of bond proceeds awarded to reflect the proportion of funds to be used by the recipient for services for runaway youths and the proportion of funds to be used for services for abused or neglected children.

(Amended by Stats. 1989, Ch. 1130, Sec. 2. Effective September 30, 1989.)



2012

(a) A recipient of a contract for the acquisition of a facility to be used as a youth center or youth shelter shall assure that the facility will be used for that purpose for at least 10 years from the date of acquisition.

(b) A recipient of a contract for the construction of a facility to be used as a youth center or youth shelter shall assure the department the facility will be used for that purpose for at least 20 years after completion of construction.

(c) A recipient of a contract for the renovation of an existing facility to be used as a youth center or youth shelter shall assure the department the facility will be used for that purpose for the following periods:

(1) Not less than three years from the date the contract terminates, where the amount of the award does not exceed thirty thousand dollars ($30,000).

(2) If the award exceeds thirty thousand dollars ($30,000), the fixed period of time shall increase one year for each additional ten thousand dollars ($10,000) or part thereof, to a maximum of seventy-five thousand dollars ($75,000).

(3) For awards which exceed seventy-five thousand dollars ($75,000), the fixed period of time shall not be less than 10 years.

(Added by Stats. 1988, Ch. 1535, Sec. 1.)



2013

(a) The State of California shall be entitled to recapture a portion of state funds from the recipient of a contract if, within 10 years after acquisition, 20 years after completion of construction, or 3 to 10 years after renovation, as provided in paragraph (1), (2), or (3) of subdivision (c) of Section 2012, either of the following occurs:

(1) The recipient of a contract ceases to be a public or nonprofit agency.

(2) (A) The facility is no longer used for youth center or youth shelter activities.

(B) A county shall not be required to repay funds that were initially allocated for shelters for abused and neglected children under subparagraph (B) of paragraph (1) of subdivision (b) of Section 2020, but were expended for shelters for runaway or homeless youth pursuant to subdivision (c) of Section 2020.

(b) The amount recovered shall be that proportion of the current value of the facility equal to the proportion of state funds contributed to the original cost. The current value of the facility shall be determined by an agreement between the owner of the facility and the State of California, or by an action in the court in the jurisdiction in which the facility is located.

(Amended by Stats. 2013, Ch. 493, Sec. 1. Effective January 1, 2014.)



2014

A facility altered, acquired, renovated, constructed, or equipped using funds allocated under this chapter may not be used and may not be intended to be used for sectarian instruction or as a place for religious worship.

(Added by Stats. 1988, Ch. 1535, Sec. 1.)



2015

In a youth center or youth shelter facility that is shared with other age groups, funds received under this chapter may support only the following:

(a) That part of the facility used by young people.

(b) A proportionate share of the costs based on the extent of use of the facility by young people.

(Added by Stats. 1988, Ch. 1535, Sec. 1.)



2016

The department prior to issuing a request for proposal shall create an advisory committee to secure from this committee advice on the request for proposal and the criteria for reviewing and evaluating the responses. In no case shall the department issue a request for proposals for youth centers and youth shelters any later than three months after the money is deposited in the fund for the purposes of this chapter. The advisory committee shall consist of representatives, including, but not limited to, of the Office of Criminal Justice Planning, law enforcement, League of California Cities, County Supervisors Association of California, California Collaboration for Youth, California Child, Youth and Family Coalition, California Park and Recreation Society, YWCA, California Association of Probation Officers, California Parent-Teachers Association, Girl Scouts of America, two appointees each by the Speaker of the Assembly and Senate Rules Committee representing providers of community youth services including service providers for homeless youth.

The department shall review and evaluate proposals for funding. The proposals shall be consistent with the criteria developed by the department in consultation with its advisory bodies.

(Added by Stats. 1988, Ch. 1535, Sec. 1.)



2017

Proposals for both youth centers and youth shelters shall do all of the following:

(1) Document the need for the applicant s proposal.

(2) Contain a written commitment and a plan for the delivery of programs, including, where appropriate, plans for innovative nontraditional programs designed to meet the needs of the youth of the targeted community.

(3) (A) Contain a match for funding as follows:

(i) Equal to 25 percent of the total amount requested, when the applicant is a public agency or joint venture involving a public agency.

(ii) Equal to 15 percent of the total amount requested, when the applicant is a private nonprofit agency.

(B) The match may be in cash or in kind.

(4) Document the cost effectiveness of the proposal.

(5) Contain a written commitment and plan to develop and implement a process to receive and consider feedback and suggestions from the community served including a separate mechanism for the youth it serves. A board of directors reflecting broad representation of the community will satisfy the requirement for community input.

(6) Document plans to utilize and coordinate with other organizations serving the same youth population, including making available center facilities where possible.

(Amended by Stats. 2006, Ch. 538, Sec. 690. Effective January 1, 2007.)



2018

(a) (1) Funds shall be available in response to requests for proposals. The department shall rank the proposals for funding on a priority consideration based on established greatest need in the most heavily populated areas, the most underserved areas, and the most economically disadvantaged areas, both in urban and rural counties.

(2) After ranking the priorities pursuant to paragraph (1) of subdivision (a), funds shall be given to applicants in the following order of priority taking into consideration the factors set forth in subdivision (b).

(A) Private nonprofit agencies.

(B) Joint ventures between public and private nonprofit agencies.

(C) Public agencies.

(b) In ranking the proposals, the department shall also consider the following factors:

(1) The number of youths to be served.

(2) The cost effectiveness of the proposal.

(3) The utilization of, and coordination with, other agencies serving youth.

(4) Experience in program management, particularly in programs serving the needs of youth.

(5) Experience in programs serving youth.

(c) The department shall, to the extent possible given the amount of funds available, attempt to ensure a broad distribution of the funds consistent with the program priorities, in order to meet the needs of youth.

The department shall consider any protest or objection regarding the award of a contract, whether submitted before or after the award, provided that the protest is filed within the time period established in the request for proposals, made pursuant to Section 2016. All protests or objections shall be filed in writing. The protesting party shall be notified in writing of the final decision on the protest, and the notification shall set forth the rationale upon which the decision is based.

(Added by Stats. 1988, Ch. 1535, Sec. 1.)



2019

The funds shall be given to applicants for youth shelters for abused and neglected children without regard to the priorities set forth in subdivision (a) of Section 2018.

(Added by Stats. 1989, Ch. 1130, Sec. 3. Effective September 30, 1989.)



2020

(a) For purposes of administering this chapter and the allocation of bond proceeds, the department shall treat funding for the youth centers and youth shelters as separate programs and shall fund each separately.

(b) (1) Funding for youth shelters shall be awarded as follows:

(A) At least 70 percent to shelters for runaway youths.

(B) A maximum of 30 percent to shelters for abused and neglected children. Funds allocated for shelters for abused and neglected children shall be prioritized among no more than three counties of the 1st to 10th class, inclusive, as defined by Section 28020 of the Government Code. The criteria for selection of these counties shall be given to applicants in the following order of priority:

(i) Counties with existing youth shelters, as defined in subdivision (f) of Section 4496.04 of the Penal Code, with demonstrated overcrowding problems.

(ii) Counties that have a demonstrated need for additional youth shelter beds and that have initiated planning and the permit process for construction of a new shelter.

(2) Any money that has been awarded to shelters for abused or neglected children pursuant to Section 2011, and has not been encumbered by July 1, 1992, shall be reallocated according to a supplemental process to be developed by the department. The department shall establish this reallocation process only when the unspent funds accumulated under this section equals five hundred thousand dollars ($500,000) or more. The department shall accept new applications pursuant to this process from all counties that have demonstrated a need for additional youth shelter beds for abused and neglected children, and that have initiated planning for construction of a new shelter.

(c) A county may use any unexpended funds awarded to a shelter for abused and neglected children under subparagraph (B) of paragraph (1) of subdivision (b) for the purpose of acquiring, renovating, constructing, or purchasing equipment for a shelter for runaway or homeless youth. The department shall revise any contracts as necessary to implement this subdivision.

(d) In addition to its advisory committee, the department shall seek the cooperation and advice of the Office of Criminal Justice Planning and other appropriate agencies in the administration of the youth shelter program.

(Amended by Stats. 2013, Ch. 493, Sec. 2. Effective January 1, 2014.)



2021

No grant made pursuant to this chapter shall exceed one million dollars ($1,000,000).

(Added by Stats. 1988, Ch. 1535, Sec. 1.)



2022

The committee, as defined in Section 4496.04 of the Penal Code, shall give priority to the issuance of bonds in order to carry out the actions specified in subdivision (b) of Section 4496.12 of the Penal Code.

(Added by Stats. 1988, Ch. 1535, Sec. 1.)



2023

The department shall develop a statewide needs assessment which shall be completed and sent to the Legislature by May 3, 1991, with preliminary information provided to the Legislature by April 15, 1990, regarding the need for multipurpose youth centers and youth shelters for runaway youths. The needs assessment shall identify all of the following:

(a) The capability of existing centers and shelters presently to address the needs of California youths.

(b) The nature and extent of youth needs that are presently unmet or unaddressed by existing facilities.

(c) The nature and extent of future need for multipurpose youth centers and youth shelters.

(d) Cost estimates for addressing needs identified in subdivisions (b) and (c).

(e) Other information, issues, and trends relevant to understanding and serving the youths under study.

(Added by Stats. 1989, Ch. 1130, Sec. 3.5. Effective September 30, 1989.)



2024

The department shall administer funds appropriated for youth centers and youth shelters as specified in subdivision (b) of Section 4496.12 of the Penal Code.

(Added by Stats. 1989, Ch. 1130, Sec. 4. Effective September 30, 1989.)



2025

A county that is the recipient of a contract pursuant to this chapter may use funds received under the contract to provide grant awards to private nonprofit entities for the acquisition, renovation, construction, or purchase of equipment for a youth shelter.

(Added by Stats. 2013, Ch. 493, Sec. 3. Effective January 1, 2014.)









CHAPTER 3. Governor’s Mentoring Partnership

2100

(a) The Legislature finds and declares that California s children are growing up under conditions of great stress that are resulting in devastating effects on their development and well-being. Structural changes in society, including the breakdown in the traditional family and erosion of neighborhood community support networks, have taken a toll on their welfare, self-esteem, and academic achievement. While youth struggle with many difficulties, four risk factors stand out: academic failure, substance abuse, involvement in the criminal justice system, and teen pregnancy. To address these challenges, the State of California recognizes quality mentoring as a critical prevention strategy, not as a panacea for the aforementioned problems, but as a cost-effective method of assisting today s youth to become productive, contributing members of society, and as an important source of data for improving the quality of all relationships between youth and adults. Research finds that without the caring support, counsel, and role modeling of more experienced individuals or exposure to natural support networks, young people are much more vulnerable to the destructive forces of apathy, abuse, and neglect. As we acknowledge the increasing numbers of children who do not have the benefit of positive relationships, there has been an increasing recognition of the value of mentoring, an activity that connects a caring and more experienced person with a young person who is in need of attention and support. As a means of maximizing public resources, mentoring is both efficient and effective, relying on volunteers as the core service providers to create collateral improvements in the lives of youth. The public investment in the prevention strategy of mentoring has inspired significant private support at the local level. Mentoring principles may also be used to create mentor-rich environments wherever youth and adults interact on a regular basis, thereby effectively expanding the world of positive adult contacts for youth in their natural environments.

(b) The complexities of supporting mentoring organizations and promoting the formation of positive developmental relationships wherever young people and adults interact requires the coordinated and sustained support of many private and public sector organizations to ensure that their services are available to all young persons who wish to have a mentor. To meet the needs of each young person, mentor services should be available in communities throughout California and mentor-rich environments should be created wherever young people and adults interact on a regular basis. Mentor programs should be culturally and linguistically competent and should embrace the rich diversity of the state. It is the intent of the Legislature and the purpose of this chapter to foster a partnership between the public and private sector for the long-term support of quality mentor programs and mentor-rich environments in which young people can interact on a regular basis with an array of caring adults.

(c) Mentoring California s youth has been carried on by thousands of dedicated volunteers through local mentor organizations and with the very significant contributions of the business community in both time and money. State and local government agencies also operate mentor programs. However, the need far outweighs the current resources. The valuable potential services of many caring adults and older youth continue to go untapped while the waiting list of children in need continues to grow, and distant youth-adult relationships continue to exist where developmental youth-adult relationships could flourish.

(d) This section shall become inoperative on July 1, 2013.

(Amended by Stats. 2013, Ch. 22, Sec. 90. Effective June 27, 2013. Amending action operative July 1, 2013, by Sec. 110 of Ch. 22. Section inoperative July 1, 2013, by provisions from this amendment.)



2104

For purposes of this chapter, the following definitions apply:

(a) At-risk youth means an individual under 21 years of age whose environment increases their chance of academic failure, alcohol and other drug use, involvement in the criminal justice system, or teen pregnancy.

(b) Mentoring means a relationship over a period of time in which caring and concerned adults and older youth provide support, guidance, and help to younger at-risk persons as they go through life.

(c) Mentor-rich environments are environments that create many opportunities for young people to interact with an array of caring adults and where youth feel respected, connected, and affirmed.

(d) This section shall become inoperative on July 1, 2013.

(Amended by Stats. 2013, Ch. 22, Sec. 91. Effective June 27, 2013. Amending action operative July 1, 2013, by Sec. 110 of Ch. 22. Section inoperative July 1, 2013, by provisions from this amendment.)



2106

It is the intent of the Legislature that all youth mentoring programs shall be afforded all of the following:

(a) The adoption of quality assurance standards by school- and community-based mentor programs.

(b) The provision of mentor program technical assistance.

(c) The provision of technical assistance to any organization that wishes to improve youth-adult relationships.

(d) The provision of a mentor program clearinghouse and library service.

(e) The preparation and periodic updating of a statewide directory of mentor program services.

(f) The provision of mentor program referrals to the general public.

(g) The coordination of the state employee mentor recruitment campaign.

(h) The development of a coordinated and coherent reporting form and requirements.

(i) (1) In order to obtain funding appropriated by the Legislature, mentor programs shall have adopted the California Mentor Initiative Quality Assurance Standards and shall provide data regarding mentee outcomes as requested by the state funding agencies consistent with subdivision (h).

(2) Adopted in 1997, the Quality Assurance Standards can be found in the State Department of Alcohol and Drug Programs Publication Number 99-1121. The requirements of these standards are summarized as follows:

(A) A statement of purpose and a long-range plan.

(B) A recruitment plan for both mentors and mentees.

(C) An orientation for mentors and mentees.

(D) Eligibility screening for mentors and mentees.

(E) A readiness and training curriculum for all mentors and mentees.

(F) A strategy that matches the provider program s purpose.

(G) A monitoring program that includes ongoing assessment.

(H) A support, recognition, and retention component, including ongoing peer support, training, and development.

(I) Closure steps that include confidential exit interviews.

(J) An evaluation process based on an outcome analysis of the mentor program, program criteria, and statement of purpose.

(j) This section shall become inoperative on July 1, 2013.

(Amended by Stats. 2013, Ch. 22, Sec. 92. Effective June 27, 2013. Amending action operative July 1, 2013, by Sec. 110 of Ch. 22. Section inoperative July 1, 2013, by provisions from this amendment.)









DIVISION 3. NARCOTIC ADDICTS

CHAPTER 1. Commitment and Treatment of Narcotic Addicts

ARTICLE 1. Administration

3000

It is the intent of the Legislature that persons addicted to narcotics, or who by reason of repeated use of narcotics are in imminent danger of becoming addicted, shall be treated for such condition and its underlying causes, and that such treatment shall be carried out for nonpunitive purposes not only for the protection of the addict, or person in imminent danger of addiction, against himself, but also for the prevention of contamination of others and the protection of the public. Persons committed to the program provided for in this chapter who are uncooperative with efforts to treat them or are otherwise unresponsive to treatment nevertheless should be kept in the program for purposes of control. It is the further intent of the Legislature that persons committed to this program who show signs of progress after an initial or subsequent periods of treatment and observation be given reasonable opportunities to demonstrate ability to abstain from the use of narcotics under close supervision in outpatient status outside of the rehabilitation center provided for in Chapter 2 (commencing with Section 3300) of this division. Determinations of progress of persons committed to the program should be based upon criteria to be established by the Director of Corrections with the advice of clinically trained and experienced personnel.

The enactment of the preceding provisions of this section shall not be construed to be evidence that the intent of the Legislature was otherwise before such enactment.

(Added by Stats. 1965, Ch. 1226. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3001

The narcotic detention, treatment and rehabilitation facility referred to herein shall be one within the Department of Corrections whose principal purpose shall be the receiving, control, confinement, employment, education, treatment and rehabilitation of persons under the custody of the Department of Corrections or any agency thereof who are or have been addicted to narcotics or who by reason of repeated use of narcotics are in imminent danger of becoming addicted.

(Added by Stats. 1965, Ch. 1226. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3002

Every person committed pursuant to this chapter or former Chapter 11 (commencing with Section 6399) of Title 7 of the Penal Code who escapes or attempts to escape from lawful custody is guilty of a crime punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code. This section does not apply to unauthorized absence from a halfway house.

(Amended by Stats. 2011, Ch. 15, Sec. 623. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3003

The Director of Corrections may enter into agreements with the Director of State Hospitals or the Director of Developmental Services pursuant to which persons committed to the custody of either for narcotic addiction or imminent narcotic addiction can be transferred to an institution under the jurisdiction of the other.

(Amended by Stats. 2012, Ch. 440, Sec. 59. Effective September 22, 2012. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3005

The Director of the Department of Corrections shall engage in a program of research in the detention, treatment and rehabilitation of narcotic addicts.

(Added by Stats. 1965, Ch. 1226. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3006

No commitment under Article 2 or 3 of this chapter shall be ordered until such time as the Director of Corrections designates a place or places for the reception of persons committed thereunder and unless space is available therein.

(Added by Stats. 1965, Ch. 1226. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3008

When a court commits a person to the custody of the Director of Corrections pursuant to this chapter, the court shall immediately after making the order of commitment, mail to the Department of Corrections, at the facility to which the person committed is delivered, a copy of such reports as the probation officer may have made relative to such person.

(Added by Stats. 1965, Ch. 1226. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3009

A narcotic addict, as used in this division refers to any person, adult or minor, who is addicted to the unlawful use of any narcotic as defined in Division 10 of the Health and Safety Code, except marijuana.

(Added by Stats. 1965, Ch. 1227. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)






ARTICLE 2. Involuntary Commitment of Persons Convicted of a Crime

3050

(a) Prior to July 1, 2012, upon conviction of a defendant of a misdemeanor or infraction or following revocation of probation previously granted for a misdemeanor or infraction, whether or not sentence has been imposed, if it appears to the judge that the defendant may be addicted or by reason of repeated use of narcotics may be in imminent danger of becoming addicted to narcotics, such judge shall adjourn the proceedings or suspend the imposition or execution of the sentence, certify the defendant to the superior court and order the district attorney to file a petition for a commitment of the defendant to the Secretary of the Department of Corrections and Rehabilitation for confinement in the narcotic detention, treatment and rehabilitation facility.

(b) Upon the filing of such a petition, the superior court shall order the defendant to be examined by one physician. At the request of the defendant, the court shall order the defendant to be examined by a second physician. At least one day before the time of the examination as fixed by the court order, a copy of the petition and order for examination shall be personally delivered to the defendant. A written report of the examination by the physician or physicians shall be delivered to the court, and if the report is to the effect that the person is not addicted nor in imminent danger of addiction, it shall so certify and return the defendant to the court which certified such defendant to the superior court for such further proceedings as the judge of such court deems warranted. If the report is to the effect that the defendant is addicted or is by reason of the repeated use of narcotics in imminent danger of addiction, further proceedings shall be conducted in compliance with Sections 3104, 3105, 3106, and 3107.

(1) If, after a hearing, the judge finds that the defendant is a narcotic addict, or is by reason of the repeated use of narcotics in imminent danger of becoming addicted thereto, and is not ineligible for the program under the application of Section 3052, he or she shall make an order committing such defendant to the custody of the Secretary of the Department of Corrections and Rehabilitation for confinement in the facility until such time as he or she is discharged pursuant to Article 5 (commencing with Section 3200), except as this chapter permits earlier discharge. If, upon the hearing, the judge shall find that the defendant is not a narcotic addict and is not in imminent danger of becoming addicted to narcotics, the judge shall so certify and return the defendant to the court which certified the defendant to the superior court for such further proceedings as the judge of the court which certified the defendant to the superior court deems warranted.

(2) If a person committed pursuant to this section is dissatisfied with the order of commitment, he or she may within 10 days after the making of such order, file a written demand for a jury trial in compliance with Section 3108.

(c) Commencing July 1, 2012, no new commitments may be made pursuant to this section.

(Amended by Stats. 2012, Ch. 41, Sec. 114. Effective June 27, 2012. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3051

(a) Prior to July 1, 2012, upon conviction of a defendant for a felony, or following revocation of probation previously granted for a felony, and upon imposition of sentence, if it appears to the judge that the defendant may be addicted or by reason of repeated use of narcotics may be in imminent danger of becoming addicted to narcotics the judge shall suspend the execution of the sentence and order the district attorney to file a petition for commitment of the defendant to the Secretary of the Department of Corrections and Rehabilitation for confinement in the narcotic detention, treatment, and rehabilitation facility unless, in the opinion of the judge, the defendant s record and probation report indicate such a pattern of criminality that he or she does not constitute a fit subject for commitment under this section.

(b) Upon the filing of the petition, the court shall order the defendant to be examined by one physician. However, the examination may be waived by a defendant if the defendant has been examined in accordance with Section 1203.03 of the Penal Code and that examination encompassed whether defendant is addicted or is in imminent danger of addiction, and if the defendant is represented by counsel and competent to understand the effect of the waiver. In cases where a physician s report is waived by the defendant, the Department of Corrections and Rehabilitation may perform an evaluation and provide a report as to the defendant s addiction or imminent danger of addiction. If the Department of Corrections and Rehabilitation determines that the defendant is not addicted or in imminent danger of addiction, the defendant shall be returned to the sentencing court for resentencing. The examination may also be waived upon stipulation by the defendant, his or her attorney, the prosecutor, and the court that the defendant is addicted or is in imminent danger of addiction. If a physician s report is prepared, at the request of the defendant, the court shall order the defendant to be examined by a second physician. At least one day before the time of the examination as fixed by the court order, a copy of the petition and order for examination shall be personally delivered to the defendant. A written report of the examination by the physician or physicians shall be delivered to the court, and if the report is to the effect that the person is not addicted nor in imminent danger of addiction, it shall so certify and return the defendant to the department of the superior court that directed the filing of the petition for the ordering of the execution of the sentence. The court may, unless otherwise prohibited by law, modify the sentence or suspend the imposition of the sentence. If the report is to the effect that the defendant is addicted or is by reason of the repeated use of narcotics in imminent danger of addiction, further proceedings shall be conducted in compliance with Sections 3104, 3105, 3106, and 3107.

(1) If, after a hearing, the judge finds that the defendant is a narcotic addict, or is by reason of the repeated use of narcotics in imminent danger of becoming addicted to narcotics, the judge shall make an order committing the person to the custody of the Secretary of the Department of Corrections and Rehabilitation for confinement in the facility until a time that he or she is discharged pursuant to Article 5 (commencing with Section 3200), except as this chapter permits earlier discharge. If, upon the hearing, the judge finds that the defendant is not a narcotic addict and is not in imminent danger of becoming addicted to narcotics, the judge shall so certify and return the defendant to the department of the superior court that directed the filing of the petition for the ordering of execution of sentence. The court may, unless otherwise prohibited by law, modify the sentence or suspend the imposition of the sentence.

(2) If a person committed pursuant to this section is dissatisfied with the order of commitment, he or she may, within 10 days after the making of the order, file a written demand for a jury trial in compliance with Section 3108.

(c) A psychologist licensed pursuant to Chapter 6.6 (commencing with Section 2900) of Division 2 of the Business and Professions Code may perform the examination specified in this section and Section 3050. This section does not expand the scope of practice of psychologists as set forth in Section 2903 of the Business and Professions Code nor does this section allow a psychologist to perform any activity that would otherwise require a physician s and surgeon s license.

(d) Commencing July 1, 2012, no new commitments may be made pursuant to this section.

(Amended by Stats. 2012, Ch. 41, Sec. 115. Effective June 27, 2012. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3052

(a) Sections 3050 and 3051 shall not apply to any of the following:

(1) Persons convicted of any offense for which the provisions of Section 667.6 of the Penal Code apply, or any offense described in Chapter 1 (commencing with Section 450) of Title 13 of Part 1 of the Penal Code ; or any person convicted of committing or attempting to commit any violent felony as defined in subdivision (c) of Section 667.5 of the Penal Code.

(2) Persons whose sentence is enhanced pursuant to subdivision (b) of Section 12022 of the Penal Code, or Section 12022.3, 12022.5, 12022.53, 12022.6, 12022.7, or 12022.8 of the Penal Code ; or persons whose sentence is subject to the provisions of Section 3046 of the Penal Code; or persons whose conviction results in a sentence which, in the aggregate, exclusive of any credit that may be earned pursuant to Article 2.5 (commencing with Section 2930) of Chapter 7 of Title 1 of Part 3 of the Penal Code, exceeds six years imprisonment in state prison; or persons found to come under the provisions of Section 1203.06 of the Penal Code.

(b) Notwithstanding the provisions of subdivision (a) of this section or Section 3053, the fact that a person comes within Section 1203.07 of the Penal Code does not mean that he or she may not be committed and treated.

(Amended by Stats. 1998, Ch. 936, Sec. 22. Effective September 28, 1998. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3053

(a) If at any time following receipt at the facility of a person committed pursuant to this article, the Director of Corrections concludes that the person, because of excessive criminality or for other relevant reason, including the person s eligibility for treatment pursuant to Section 1210.1 of the Penal Code, is not a fit subject for confinement or treatment in the narcotic detention, treatment, and rehabilitation facility, he or she shall return the person to the court in which the case originated for further proceedings on the criminal charges that the court may deem warranted.

(b) A person committed pursuant to this article who is subsequently committed to the Director of Corrections pursuant to Section 1168 or 1170 of the Penal Code shall not be a fit subject for treatment pursuant to this article. The court committing the person to the Director of Corrections pursuant to Section 1168 or 1170 of the Penal Code shall immediately notify the court that originally committed the person pursuant to this article. Upon receipt of the person committed pursuant to Section 1168 or 1170 of the Penal Code or upon notification of such commitment, whichever is sooner, the Director of Corrections shall notify the court that committed the person pursuant to this article of the subsequent commitment. Upon receipt of notification of the subsequent commitment the court that had committed the person pursuant to this article shall automatically terminate the commitment and shall promptly set for hearing the matter of further proceedings on the criminal charges.

(c) If the defendant was originally committed pursuant to Section 3050 or 3051, the committing court, if the criminal proceedings were conducted in another court, shall notify that court that adjourned its criminal proceedings or suspended sentence in the case pending the civil commitment. In that event, that criminal court shall then promptly set for hearing the matter of the sentencing of the defendant upon the conviction that subsequently resulted in the original civil commitment.

(Amended by Stats. 2002, Ch. 1124, Sec. 57. Effective September 30, 2002. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3054

A person committed to the custody of the Director of Corrections pursuant to this article is not required to register pursuant to Article 4 (commencing with Section 11590) of Chapter 10 of Division 10 of the Health and Safety Code.

(Amended by Stats. 1980, Ch. 676, Sec. 327. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3055

The Director of Corrections is authorized to establish a limit on the number of persons that may be committed to the narcotic detention, treatment, and rehabilitation facility pursuant to this chapter. In order to achieve this limit, the director may refer a person back to the court in which the case originated for such further proceedings as that court may deem necessary.

(Added by Stats. 2002, Ch. 1124, Sec. 58. Effective September 30, 2002. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)






ARTICLE 3. Involuntary Commitment of Persons Not Convicted of a Crime

3100

(a) Prior to July 1, 2012, anyone who believes that a person is addicted to the use of narcotics or by reason of the repeated use of narcotics is in imminent danger of becoming addicted to their use or any person who believes himself or herself to be addicted or about to become addicted may report such belief to the district attorney, under oath, who may, when there is probable cause, petition the superior court for a commitment of the person to the Secretary of the Department of Corrections and Rehabilitation for confinement in the narcotic detention, treatment, and rehabilitation facility. As used in this article the term person includes any person who is released on probation by any court of this state.

(b) Commencing July 1, 2012, no new commitments may be made pursuant to this section.

(Amended by Stats. 2012, Ch. 41, Sec. 116. Effective June 27, 2012. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3100.6

(a) Prior to July 1, 2012, any peace officer or health officer who has reasonable cause to believe that a person is addicted to the use of narcotics or by reason of the repeated use of narcotics is in imminent danger of becoming addicted to their use may take the person, for his best interest and protection, to the county hospital or other suitable medical institution designated by the board of supervisors of the county.

(b) Upon written application of the peace officer or health officer, the physician or superintendent in charge of the designated hospital or institution may admit the person believed to be addicted to the use of narcotics or in imminent danger of becoming addicted to their use. The application shall state the circumstances under which the person s condition was called to the officer s attention, shall state the date, time, and place of taking the person into custody and shall state the facts upon which the officer has reasonable cause to believe that the person is addicted to the use of narcotics or by reason of the repeated use of narcotics is in imminent danger of becoming addicted to their use. The application shall be signed by the officer, and a copy of the application shall be presented to the person prior to his admittance to the hospital or institution.

(c) Within 24 hours of admittance, a physician shall conduct an examination to determine whether the person is addicted to the use of narcotics or by reason of the repeated use of narcotics is in imminent danger of becoming addicted to their use and may provide the person with medical aid as necessary to ease any symptoms of withdrawal from the use of narcotics.

(1) If, after examination, the physician does not believe that the person is addicted to the use of narcotics or by reason of the repeated use of narcotics is in imminent danger of becoming addicted to their use, the physician shall immediately report his or her belief to the physician or superintendent in charge of the hospital or institution, who shall discharge the person immediately.

(2) If, after examination, the physician believes that further examination is necessary to determine whether the person is addicted to the use of narcotics or by reason of the repeated use of narcotics is in imminent danger of addiction to their use, the physician shall prepare an affidavit which states that the physician has examined the person and has that belief. The physician or superintendent in charge of the hospital or institution thereupon shall have the power to detain the person for not more than an additional 48 hours for further examination.

(3) If, after such further examination, the physician does not believe that the person is addicted to the use of narcotics or by reason of the repeated use of narcotics is in imminent danger of becoming addicted to their use, the physician shall immediately report his or her belief to the physician or superintendent in charge of the hospital or institution, who shall discharge the person immediately.

(d) If, after such examination, or further examination, the physician believes that the person is addicted to the use of narcotics or by reason of the repeated use of narcotics is in imminent danger of becoming addicted to their use, the physician shall prepare an affidavit which states that the physician has examined the person and has that belief, and which states the time and date of admission to the hospital or institution and the time and date of the examination and, if appropriate, the further examination. The physician or superintendent in charge of the hospital or institution thereupon shall report such belief to the district attorney, who may petition the superior court for a commitment of the person to the Secretary of the Department of Corrections and Rehabilitation for confinement in the narcotic detention and rehabilitation facility.

(e) Unless the petition of the district attorney, accompanied by the affidavit of the examining physician, is filed in the superior court within 72 hours after admittance to the hospital or institution, excluding Saturdays, Sundays and judicial holidays, the physician or superintendent in charge shall discharge the person immediately.

(f) No evidence of violations of Sections 11350, 11357, and 11550 of the Health and Safety Code found during the examination authorized by this section shall be admissible in any criminal proceeding against the person.

(g) Commencing July 1, 2012, no new commitments may be made pursuant to this section.

(Amended by Stats. 2012, Ch. 41, Sec. 117. Effective June 27, 2012. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3101

Every person who knowingly contrives to have any person adjudged a narcotic addict under this article unlawfully or improperly, is guilty of a misdemeanor.

(Added by Stats. 1965, Ch. 1226. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3102

Upon the filing of a proper petition pursuant to Section 3100, the court shall order the person sought to be committed to be examined by two physicians. Upon the filing of a proper petition pursuant to Section 3100.6, accompanied by the affidavit of the examining physician, the court need not order the person sought to be committed to be examined by any other physician or physicians. The court may also order that the person be confined pending hearing in a county hospital or other suitable institution designated by the board of supervisors of the county if the petition is accompanied by the affidavit of a physician alleging that the physician has examined such person within 72 hours prior to the filing of the petition, excluding Saturdays, Sundays, and judicial holidays, and has concluded that, unless confined, such person is likely to injure himself or herself, or others, or become a menace to the public. In any case in which a person is so ordered to be confined, the person in charge of the institution shall provide the person ordered confined with medical aid as necessary to ease any symptoms of withdrawal from the use of narcotics. Such medical aid shall not be administered by a peace officer who is not licensed as a physician and surgeon.

(Amended by Stats. 1980, Ch. 822, Sec. 3. Effective July 29, 1980. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3102.5

The petition filed pursuant to Section 3100 of this code shall contain the following:

(a) The name, title and address of the petitioner.

(b) The name of the person who is believed to be a narcotic addict, or who because of repeated use of narcotics is in imminent danger of becoming addicted thereto.

(c) Statements supporting the belief that the person alleged to be addicted is in fact addicted or in imminent danger of addiction.

(d) The address, telephone number (if any), birth date, birthplace, age, sex, marital status, occupation, and a physical description of the person believed to be a narcotic addict.

(e) A statement that the person believed to be a narcotic addict or in imminent danger of addiction is in need of care, supervision and treatment at the narcotic detention, treatment and rehabilitation facility of the State of California.

(Added by Stats. 1965, Ch. 1227. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3103

At least one day before the time of the examination as fixed by the court order, a copy of the petition and order for examination shall be personally delivered to the person.

(Added by Stats. 1965, Ch. 1226. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3103.5

Upon an order by the court that a person be examined, the court shall appoint two physicians to examine the person to determine whether the person is addicted to narcotics or in imminent danger of becoming addicted thereto.

A written report of the examination by the physicians shall be delivered to the court, and if the report is to the effect that the person is not addicted nor in imminent danger of addiction, it shall order the petition dismissed.

(Added by Stats. 1967, Ch. 1124. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3104

If the report is to the effect that the person is addicted or is by reason of the repeated use of narcotics in imminent danger of addiction, the person shall be taken before the judge, who shall then inform him of his right to be represented by counsel, to make a defense to the petition, to produce witnesses in his behalf, and to cross-examine witnesses. If he is financially unable to employ counsel the judge shall appoint counsel to represent him, and in a county where there is no public defender or where the judge finds that the public defender has properly refused to represent the person, the judge shall fix the compensation to be paid by the county for such services. The judge shall by order fix such time and place for the hearing in open court as will give a reasonable opportunity for the production and examination of witnesses.

(Amended by Stats. 1967, Ch. 1124. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3105

The court may issue subpoenas for attendance of witnesses at the hearing and the person sought to be committed shall have the right to have subpoenas issued for such purpose.

(Amended by Stats. 1967, Ch. 1124. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3106

At the hearing, the court shall determine whether the person is addicted to the use of narcotics or is by reason of the repeated use of narcotics in imminent danger of addiction. The court shall compel the attendance of the physicians who conducted the examination required by Section 3050, 3051, 3100.6 or 3102, who shall testify as to the result of the examination, unless the presence of the physicians is waived and it is stipulated that their affidavit or report may be received in evidence.

(Amended by Stats. 1980, Ch. 822, Sec. 4. Effective July 29, 1980. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3106.5

If the court determines that the person is not addicted to the use of narcotics, or in imminent danger of addiction, the petition shall be denied. If the court determines that the person is addicted to the use of narcotics or is by reason of the repeated use of narcotics in imminent danger of addiction, the court shall order the person committed to the custody of the Director of Corrections, until such time as he is discharged in accordance with Article 5 of this chapter, except as provided in Section 3109.

(Added by Stats. 1967, Ch. 1124. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3107

Hearing may be waived by consent of the person, expressed in open court or in writing by the person after the arraignment required by Section 3104 and after consultation with counsel.

(Amended by Stats. 1967, Ch. 1124. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3108

If the person so committed or any friend in his behalf is dissatisfied with the order of commitment, he may within 10 days after the making of such order, file a written demand that the question of his addiction or imminent danger of addiction be tried by a jury in the superior court of the county in which he was committed. Thereupon, the court shall cause a jury to be summoned and to be in attendance at a date stated, not less than 4 days nor more than 30 days from the date of the demand for a jury trial. The court shall submit to the jury the question: Is the person addicted to the use of narcotics or is he by reason of the repeated use of narcotics in imminent danger of addiction? The order of commitment entered pursuant to Sections 3050, 3051, or 3106.5 shall not be read to the jury, nor alluded to in such trial. The trial shall be had as provided by law for the trial of civil cases and the petition shall be dismissed unless a verdict that the person is addicted or in imminent danger of addiction is found by at least three-fourths of the jury.

The person committed shall be awarded all his constitutional rights including, but not limited to, his right to counsel, his right to notice of the nature of the proceedings brought against him, his right to the process of the court to compel the attendance of witnesses in his behalf, and his right to be confronted with witnesses.

(Amended by Stats. 1967, Ch. 1124. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3109

(a) If at any time following receipt at the facility of a person committed pursuant to this article, the Director of Corrections concludes that such person is not, because of excessive criminality or for other relevant reason, a fit subject for confinement or treatment in a facility of the Department of Corrections, the director may order such person discharged.

(b) A person committed pursuant to this article who is subsequently committed to the Director of Corrections pursuant to Section 1168 or 1170 of the Penal Code shall not be a fit subject for treatment pursuant to this article and shall be ordered discharged.

(Amended by Stats. 1981, Ch. 540, Sec. 11. Effective September 17, 1981. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3110

A person committed to the custody of the Director of Corrections pursuant to this article is not required to register pursuant to Article 4 (commencing with Section 11590) of Chapter 10 of Division 10 of the Health and Safety Code.

(Amended by Stats. 1980, Ch. 676, Sec. 329. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3111

In the performance of acts and duties required by this article, any peace officer, health officer, physician, superintendent of an institution or district attorney shall have the same immunity from liability as is provided for public officers in Sections 820.2 and 821.6 of the Government Code.

(Added by Stats. 1965, Ch. 1228. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)






ARTICLE 4. Release in Outpatient Status

3150

(a) Commencing July 1, 2005, any reference to the Narcotic Addict Evaluation Authority refers to the Board of Parole Hearings, any reference to the chairperson of the authority is to the chair of the board, and any reference to a member of the authority is to a commissioner of the board.

(b) The board shall conduct a full and complete study of the cases of all patients who are certified by the Secretary of the Department of Corrections and Rehabilitation to the board as having recovered from addiction or imminent danger of addiction to the extent that release in an outpatient status is warranted.

(c) Members of other similar boards may be assigned to hear cases and make recommendations to the board on these matters. Those recommendations shall be made in accordance with policies established by a majority of the total membership of the board.

(Amended by Stats. 2006, Ch. 901, Sec. 14. Effective January 1, 2007. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3151

(a) Commencing July 1, 2005, after an initial period of observation and treatment, and subject to the rules and policies established by the secretary, whenever a person committed under Article 2 (commencing with Section 3050) or Article 3 (commencing with Section 3100) has recovered from his or her addiction or imminent danger of addiction to such an extent that, in the opinion of the secretary, release in an outpatient status is warranted, the secretary shall certify that fact to the board. If the secretary has not so certified within the preceding 12 months, in the anniversary month of the commitment of any person committed under this chapter, his or her case shall automatically be referred to the board for consideration of the advisability of release in outpatient status. Upon certification by the secretary or upon automatic certification, the board may release the person in an outpatient status subject to all rules and regulations adopted by the board, and subject to all conditions imposed by the board, whether of general applicability or restricted to the particular person released in outpatient status, and subject to being retaken and returned to inpatient status as prescribed in those rules, regulations, or conditions. The supervision of those persons while in an outpatient status shall be administered by the department. Those persons are not subject to Section 2600 of the Penal Code.

(b) A single commissioner of the board may, by written or oral order, suspend the release in outpatient status of a person and cause him or her to be retaken, until the next meeting of the board. The written order of any commissioner shall be a sufficient warrant for any peace officer to return persons to physical custody.

(c) It is the duty of all peace officers to execute any order under this section in the same manner as ordinary criminal process.

(Amended by Stats. 2006, Ch. 538, Sec. 692. Effective January 1, 2007. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3152

The rules for persons in outpatient status shall include but not be limited to close supervision of the person after release from the facility, periodic and surprise testing for narcotic use, counseling and return to inpatient status at the California Rehabilitation Center or its branches at the discretion of the authority, if from the reports of agents of the Department of Corrections or other information including reports of law enforcement officers as to the conduct of the person, the authority concludes that it is for the best interests of the person and society that this be done.

(Added by Stats. 1965, Ch. 1226. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3152.5

In outpatient revocation proceedings, an outpatient or his attorney shall receive a copy of any police, arrest, and crime reports pertaining to such proceedings. Portions of such reports containing confidential information need not be disclosed if the outpatient or his attorney has been notified that confidential information has not been disclosed.

(Added by Stats. 1978, Ch. 856. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3153

The Director of Corrections is authorized to establish one or more halfway houses in large metropolitan areas as pilot projects in order to determine the effectiveness of such control on the addict s rehabilitation, particularly upon his release from the narcotic detention and treatment facility. Rules and regulations governing the operation of such halfway houses shall be established by the Director of Corrections and shall provide for control of the earnings of persons assigned to such halfway houses during their residence there, from which shall be deducted such charges for maintenance as the Director of Corrections may prescribe.

(Added by Stats. 1965, Ch. 1226. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3154

A person released in an outpatient status from the California Rehabilitation Center may, with the approval of the Department of Corrections and the Narcotic Addict Evaluation Authority, voluntarily participate in a narcotic treatment program approved under Section 11876 of the Health and Safety Code.

Participation in a narcotic treatment program shall not be construed to break the abstention from the use of narcotics for the purpose of Section 3200.

(Amended by Stats. 1995, Ch. 455, Sec. 33. Effective September 5, 1995. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3155

In addition to any other payment to which he or she is entitled by law, each person who has been committed to the custody of the Director of Corrections pursuant to this chapter shall, upon his or her release, be paid the sum of two hundred dollars ($200), from such appropriations that may be made available for the purposes of this section.

The director may prescribe rules and regulations (a) to limit or eliminate any payments provided for in this section to persons who have not been confined at least six consecutive months prior to their release in instances where the director determines that such a payment is not necessary for the rehabilitation of the prisoner, and (b) to establish procedures for the payment of the sum of the two hundred dollars ($200) within the first 60 days of a prisoner s release.

The provisions of this section shall not be applicable if the person is released to the custody of another state or to the custody of the federal government, nor shall they apply to persons discharged pursuant to Section 3109 who subsequently, as a result of such discharge, are committed to state prison.

(Amended by Stats. 1980, Ch. 822, Sec. 6. Effective July 29, 1980. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3156

(a) Any rules and regulations, including any resolutions and policy statements, promulgated by the authority, shall be promulgated and filed pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and shall, to the extent practical, be stated in language that is easily understood by the general public.

(b) The authority shall maintain, publish, and make available to the general public, a compendium of its rules and regulations, including any resolutions and policy statements, promulgated pursuant to this section.

(c) The following exceptions to the procedures specified in this section apply to the authority: The chairman may specify an effective date that is any time more than 30 days after the rule or regulation is filed with the Secretary of State; provided that no less than 20 days prior to that effective date, copies of the rule or regulation shall be posted in conspicuous places throughout each institution and shall be mailed to all persons or organizations who request them.

(Amended by Stats. 1985, Ch. 106, Sec. 171. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3158

Notwithstanding Section 11425.10 of the Government Code, Chapter 4.5 (commencing with Section 11400) of Part 1 of Division 3 of Title 2 of the Government Code does not apply to a release hearing or other adjudication concerning rights of a person committed to the custody of the secretary by the board.

(Amended by Stats. 2005, Ch. 10, Sec. 95. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)






ARTICLE 5. Discharge of Narcotic Addicts

3200

(a) If at any time the Director of Corrections is of the opinion that a person committed pursuant to Article 3 (commencing with Section 3100) while in outpatient status has abstained from the use of narcotics, other than as medically prescribed in a narcotic treatment program pursuant to Section 3154, for at least six consecutive months and has otherwise complied with the conditions of his or her release, the director shall recommend to the Narcotic Addict Evaluation Authority that the person be discharged from the program. If the authority concurs in the opinion of the director, it shall discharge the person from the program.

(b) If at any time the director is of the opinion that a person committed for a period of 24 months, or less, pursuant to Article 2 (commencing with Section 3050) while in outpatient status has abstained from the use of narcotics, other than as medically prescribed in a narcotic treatment program pursuant to Section 3154, for at least 12 consecutive months and has otherwise complied with the conditions of his or her release, or if at any time the director is of the opinion that a person committed for a period of more than 24 months pursuant to Article 2 (commencing with Section 3050) while in outpatient status has abstained from the use of narcotics, other than as medically prescribed in a narcotic treatment program pursuant to Section 3154, for at least 16 consecutive months and has otherwise complied with the conditions of his or her release, the director shall so advise the Narcotic Addict Evaluation Authority. If the authority concurs in the opinion of the director, it shall file with the superior court of the county in which the person was committed a certificate alleging those facts and recommending to the court the discharge of the person from the program. The authority shall serve a copy of the certificate upon the district attorney of the county. Upon the filing of the certificate, the court shall discharge the person from the program. The court may, unless otherwise prohibited by law, modify the sentence, dismiss the criminal charges of which the person was convicted, or suspend further proceedings, as it deems warranted in the interests of justice. Where the person was certified to the superior court pursuant to Section 3050 the person shall be returned to the court that certified the person, which may dismiss the original charges. In any case where the criminal charges are not dismissed and the person is sentenced thereon, time served in custody while under commitment pursuant to Article 2 (commencing with Section 3050) shall be credited on the sentence. The dismissal shall have the same force and effect as a dismissal under Section 1203.4 of the Penal Code, except the conviction is a prior conviction for purposes of Division 10 (commencing with Section 11000) of the Health and Safety Code.

(Amended by Stats. 1998, Ch. 931, Sec. 477. Effective September 28, 1998. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3201

(a) Except as otherwise provided in subdivisions (b) and (c) of this section, if a person committed pursuant to this chapter has not been discharged from the program prior to expiration of 16 months, the Secretary of the Department of Corrections and Rehabilitation shall, on the expiration of such period, return him or her to the court from which he or she was committed, which court shall discharge him or her from the program and order him or her returned to the court in which criminal proceedings were adjourned, or the imposition of sentence suspended, prior to his or her commitment or certification to the superior court.

(b) Any other provision of this chapter notwithstanding, in any case in which a person was committed pursuant to Article 3 (commencing with Section 3100), such person shall be discharged no later than 12 months after his or her commitment.

(c) Prior to July 1, 2012, any person committed pursuant to Article 2 (commencing with Section 3050), whose execution of sentence in accordance with the provisions of Section 1170 of the Penal Code was suspended pending a commitment pursuant to Section 3051, who has spent, pursuant to this chapter, a period of time in confinement or in custody, excluding any time spent on outpatient status, equal to that which he or she would have otherwise spent in state prison had sentence been executed, including application of good behavior and participation credit provisions of Article 2.5 (commencing with Section 2930) of Chapter 7 of Title 1 of Part 3 of the Penal Code, shall, upon reaching such accumulation of time, be released on parole under the jurisdiction of the Board of Parole Hearings subject to all of the conditions imposed by the authority and subject to the provisions of Article 1 (commencing with Section 3000) of Chapter 8 of Title 1 of Part 3 of the Penal Code. A person on parole who violates the rules, regulations or conditions imposed by the authority shall be subject to being retaken and returned to the California Rehabilitation Center as prescribed in such rules, regulations, or conditions and in accordance with the provisions of Sections 3151 and 3152. At the termination of this period of parole supervision or of custody in the California Rehabilitation Center, or on July 1, 2013, whichever occurs sooner, the person shall be returned by the Secretary of the Department of Corrections and Rehabilitation to the court from which such person was committed, which court shall discharge him or her from the program and order him or her returned to the court which suspended execution of such person s sentence to state prison. However, if the person is serving a term of revocation or is obtaining substance abuse treatment on July 1, 2013, that person shall complete the term or treatment in the California Rehabilitation Center and shall thereafter be discharged from the program and the secretary shall order him or her returned to the court that suspended execution of the person s sentence to state prison. That court, notwithstanding any other provision of law, shall suspend or terminate further proceedings in the interest of justice, modify the sentence in the same manner as if the commitment had been recalled pursuant to subdivision (d) of Section 1170 of the Penal Code, or order execution of the suspended sentence. Upon the ordering of the execution of such sentence, the term imposed shall be deemed to have been served in full.

Except as otherwise provided in the preceding paragraph, or as otherwise provided in Section 3200, the period of commitment, including outpatient status, for persons committed pursuant to Section 3051, which commitment is subsequent to a criminal conviction for which execution of sentence to state prison is suspended, shall equal the term imposed under Section 1170 of the Penal Code, notwithstanding good time and participation credit provisions of Article 2.5 (commencing with Section 2930) of Chapter 7 of Title 1 of Part 3 of such code. Prior to July 1, 2012, upon reaching such period of time, such person shall be released on parole under the jurisdiction of the Board of Parole Hearings subject to all of the conditions imposed by the authority and subject to the provisions of Article 1 (commencing with Section 3000) of Chapter 8 of Title 1 of Part 3 of the Penal Code. A person on parole who violates the rules, regulations, or conditions imposed by the authority shall be subject to being retaken and returned to the California Rehabilitation Center as prescribed in such rules, regulations, or conditions and in accordance with the provisions of Sections 3151 and 3152. At the termination of this period of parole supervision or of custody in the California Rehabilitation Center or on July 1, 2013, whichever occurs sooner, the person shall be returned by the Secretary of the Department of Corrections and Rehabilitation to the court from which he or she was committed, which court shall discharge such person from the program and order him or her returned to the court which suspended execution of the person s sentence to state prison. However, if the person is serving a term of revocation or is obtaining substance abuse treatment on July 1, 2013, that person shall complete the term or treatment in the California Rehabilitation Center and shall thereafter be discharged from the program and the secretary shall order him or her returned to the court that suspended execution of the person s sentence to state prison. That court, notwithstanding any other provision of law, shall suspend or terminate further proceedings in the interest of justice, modify the sentence in the same manner as if the commitment had been recalled pursuant to subdivision (d) of Section 1170 of the Penal Code, or order execution of the suspended sentence. Upon the ordering of the execution of such sentence, the term imposed shall be deemed to have been served in full.

Nothing in this section shall preclude a person who has been discharged from the program from being recommitted under the program prior to July 1, 2012, irrespective of the periods of time of any previous commitments.

(d) Beginning July 1, 2012, no person committed pursuant to Article 2 (commencing with Section 3050) or persons committed pursuant to Section 3501 and discharged from the California Rehabilitation Center shall be placed on a period of parole. Following discharge from the California Rehabilitation Center, the person shall be returned by the Secretary of the Department of Corrections and Rehabilitation to the court from which he or she was committed, which court shall discharge the person from the program and order him or her returned to the court that suspended execution of the person s sentence to state prison.

(e) Beginning July 1, 2013, any person on parole pursuant to this section that is not serving a term of revocation or in custody of the Department of Corrections and Rehabilitation shall be discharged from parole and ordered to return to the court that suspended execution of the person s sentence for further proceedings consistent with this section.

(Amended by Stats. 2012, Ch. 41, Sec. 118. Effective June 27, 2012. Inoperative April 1, 2014. Repealed as of January 1, 2015, pursuant to Section 3202.)



3202

This chapter shall become inoperative on April 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2012, Ch. 41, Sec. 119. Effective June 27, 2012. Repealed as of January 1, 2015, by its own provisions. Note: Repeal affects Chapter 1, commencing with Section 3000.)









CHAPTER 2. California Rehabilitation Center

3300

There is hereby established an institution and branches, under the jurisdiction of the Department of Corrections and Rehabilitation, to be known as the California Rehabilitation Center. Branches may be established in existing institutions of the Department of Corrections and Rehabilitation, Division of Adult Operations, in halfway houses as described in Section 3153, in such other facilities as may be made available on the grounds of other state institutions, and in city and county correctional facilities where treatment facilities are available. Branches shall not be established on the grounds of such other institutions in any manner which will result in the placement of patients of such institutions into inferior facilities. Branches placed in a facility of the State Department of State Hospitals shall have prior approval of the Director of State Hospitals, and branches placed in a facility of the State Department of Developmental Services shall have the prior approval of the Director of Developmental Services. Commencing July 1, 2005, the branches in the Department of Corrections and Rehabilitation, Division of Juvenile Facilities shall be established by order of the secretary, and shall be subject to his or her administrative direction. Branches placed in city or county facilities shall have prior approval of the legislative body of the city or county.

Persons confined pursuant to this section in branches established in city and county correctional facilities shall be housed separately from the prisoners therein, and shall be entitled to receive treatment substantially equal to that which would be afforded those persons if confined in the main institution of the California Rehabilitation Center.

(Amended by Stats. 2012, Ch. 24, Sec. 62. Effective June 27, 2012.)



3301

The principal purpose of the California Rehabilitation Center shall be the receiving, control, confinement, employment, education, treatment and rehabilitation of persons under the custody of the Department of Corrections or any agency thereof who are addicted to the use of narcotics or are in imminent danger of becoming so addicted.

(Added by Stats. 1965, Ch. 1226.)



3302

The Director of Corrections shall acquire, or construct, and equip, in accordance with law, suitable buildings, structures and facilities for the California Rehabilitation Center.

(Added by Stats. 1965, Ch. 1226.)



3303

(a) The Director of Corrections may prescribe and amend rules and regulations for the administration of the California Rehabilitation Center. These rules and regulations shall be promulgated and filed pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and shall, to the extent practical, be stated in language that is easily understood by the general public.

(b) The director shall maintain, publish, and make available to the general public, a compendium of the rules and regulations promulgated by the director pursuant to this section.

(c) The following exceptions to the procedures specified in this section apply to the rules and regulations made by the director for the California Rehabilitation Center:

(1) The director may specify an effective date that is any time more than 30 days after the rule or regulation is filed with the Secretary of State; provided that no less than 20 days prior to that effective date, copies of the rule or regulation shall be posted in conspicuous places throughout each institution and shall be mailed to all persons or organizations who request them.

(2) The director may rely upon a summary of the information compiled by a hearing officer; provided that the summary and the testimony taken regarding the proposed action shall be retained as part of the public record for at least one year after the adoption, amendment, or repeal.

(Amended by Stats. 1985, Ch. 106, Sec. 172.)



3304

A warden shall be appointed for the California Rehabilitation Center pursuant to Section 6050 of the Penal Code, and the Director of Corrections shall appoint, subject to civil service, such other officers and employees as may be necessary.

(Amended by Stats. 1989, Ch. 1420, Sec. 25.)



3305

The supervision, management and control of the California Rehabilitation Center and the responsibility for the care, custody, training, discipline, employment, and treatment of the persons confined in the center are vested in the Director of Corrections. Part 3 (commencing with Section 1999) of the Penal Code applies to the institution as a prison under the jurisdiction of the Department of Corrections and to the persons confined in the institution insofar as those provisions may be applicable.

(Amended by Stats. 1985, Ch. 106, Sec. 173.)



3306

The Director of Corrections may authorize the temporary removal from the California Rehabilitation Center or any of its branches under the jurisdiction of the Department of Corrections of any person confined therein. The director may require that such temporary removal be under custody. Unless the person is removed for medical treatment, the removal shall not be for a period longer than three days. The director may require the person to reimburse the state, in whole or in part, for expenses incurred by the state in connection with such temporary removal other than for medical treatment.

Under specific regulations established by the director for the selection of confined persons, the director may authorize assignment to conservation camp programs.

(Amended by Stats. 1971, Ch. 1124.)



3307

The Director of Corrections may establish and operate facilities to be known as community correctional centers.

(Added by Stats. 1971, Ch. 1124.)



3308

The primary purpose of such facilities is to provide housing, supervision, counseling, and other correctional programs for persons committed to the Director of Corrections.

(Added by Stats. 1971, Ch. 1124.)



3309

Commencing July 1, 2005, the Secretary of the Department of Corrections and Rehabilitation shall make rules and regulations for the government of the community correctional centers in the management of their affairs.

(Amended by Stats. 2005, Ch. 10, Sec. 97. Effective May 10, 2005. Operative July 1, 2005, by Sec. 99 of Ch. 10.)



3310

The Director of Corrections may transfer persons confined in the California Rehabilitation Center, or branches thereof, to community correctional centers and place persons on outpatient status in community correctional centers.

(Added by Stats. 1971, Ch. 1124.)



3311

The Director of Corrections may grant furloughs to residents of community correctional centers for the purpose of employment, education, including vocational training, or arranging a suitable employment and residence program.

(Added by Stats. 1971, Ch. 1124.)









DIVISION 4. MENTAL HEALTH

PART 1. GENERAL ADMINISTRATION, POWERS AND DUTIES OF THE DEPARTMENT

CHAPTER 1. General

4000

There is in the California Health and Human Services Agency a State Department of State Hospitals.

(Amended by Stats. 2012, Ch. 24, Sec. 63. Effective June 27, 2012.)



4001

As used in this division state hospital means any hospital specified in Section 4100.

(Amended by Stats. 2012, Ch. 24, Sec. 64. Effective June 27, 2012.)



4004

The department is under the control of an executive officer known as the Director of State Hospitals.

(Amended by Stats. 2012, Ch. 24, Sec. 65. Effective June 27, 2012.)



4005

With the consent of the Senate, the Governor shall appoint, to serve at his or her pleasure, the Director of State Hospitals. He or she shall have the powers of a head of a department pursuant to Chapter 2 (commencing with Section 11150), Part 1, Division 3, Title 2 of the Government Code, and shall receive the salary provided for by Chapter 6 (commencing with Section 11550), Part 1, Division 3, Title 2 of the Government Code.

Upon recommendation of the director, the Governor may appoint a chief deputy director of the department who shall hold office at the pleasure of the Governor. The salary of the chief deputy director shall be fixed in accordance with law.

(Amended by Stats. 2012, Ch. 24, Sec. 66. Effective June 27, 2012.)



4005.1

The State Department of State Hospitals, the State Department of Health Care Services, and the State Department of Social Services may adopt and enforce rules and regulations necessary to carry out their respective duties under this division.

(Amended by Stats. 2012, Ch. 34, Sec. 42. Effective June 27, 2012.)



4005.4

All regulations heretofore adopted by the State Department of Health pursuant to authority now vested in the State Department of Mental Health by Section 4005.1 and in effect immediately preceding the operative date of this section, shall remain in effect and shall be fully enforceable unless and until readopted, amended or repealed by the Director of Mental Health.

(Amended by Stats. 1978, Ch. 429.)



4005.5

All regulations relating to state hospitals previously adopted by the State Department of Mental Health pursuant to authority now vested in the State Department of State Hospitals by Section 4005.1 and in effect immediately preceding the operative date of this section, shall remain in effect and shall be fully enforceable unless and until readopted, amended, or repealed by the Director of State Hospitals.

(Added by Stats. 2012, Ch. 24, Sec. 67. Effective June 27, 2012.)



4005.6

All regulations heretofore adopted by the State Department of Mental Health pursuant to authority vested in the State Department of Health Care Services by Section 4005.1 and in effect immediately preceding the operative date of the act that added this section shall remain in effect and shall be fully enforceable unless and until readopted, amended, or repealed by the Director of Health Care Services.

(Added by Stats. 2012, Ch. 34, Sec. 43. Effective June 27, 2012.)



4005.7

All regulations heretofore adopted by the State Department of Mental Health, and its successor, pursuant to authority vested in the State Department of Health Care Services by Section 4005.1 and in effect immediately preceding the operative date of the act that amended this section in the first year of the 2013 14 Regular Session shall remain in effect and shall be fully enforceable unless and until readopted, amended, or repealed by the Director of Health Care Services.

(Amended by Stats. 2013, Ch. 23, Sec. 29. Effective June 27, 2013.)



4006

With the approval of the Department of Finance and for use in the furtherance of the work of the State Department of State Hospitals, the director may accept any or all of the following:

(a) Grants of interest in real property.

(b) Grants of money received by this state from the United States, the expenditure of which is administered through or under the direction of any department of this state.

(c) Gifts of money from public agencies or from persons, organizations, or associations interested in the scientific, educational, charitable, or mental health fields.

(Amended by Stats. 2012, Ch. 24, Sec. 68. Effective June 27, 2012.)



4007

The department may expend in accordance with law all money now or hereafter made available for its use, or for the administration of any statute administered by the department.

(Repealed and added by Stats. 1967, Ch. 1667.)



4008

(a) The department may expend money in accordance with law for the actual and necessary travel expenses of officers and employees of the department who are authorized to absent themselves from the State of California on official business.

(b) For the purposes of this section and of Sections 11030 and 11032 of the Government Code, the following constitutes, among other purposes, official business for officers and employees of the department for which these officers and employees shall be allowed actual and necessary traveling expenses when incurred either in or out of this state upon approval of the Governor and Director of Finance:

(1) Attending meetings of any national or regional association or organization having as its principal purpose the study of matters relating to the care and treatment of mentally ill persons.

(2) Conferring with officers or employees of the United States or other states, relative to problems of institutional care, treatment or management.

(3) Obtaining information from organizations, associations, or persons described in paragraphs (1) and (2) which would be useful in the conduct of the activities of the State Department of State Hospitals.

(Amended by Stats. 2012, Ch. 24, Sec. 69. Effective June 27, 2012.)



4009

The department may appoint and fix the compensation of such employees as it deems necessary, subject to the laws governing civil service.

(Repealed and added by Stats. 1967, Ch. 1667.)



4010

Except as in this chapter otherwise prescribed, the provisions of the Government Code relating to state officers and departments shall apply to the State Department of State Hospitals.

(Amended by Stats. 2012, Ch. 24, Sec. 70. Effective June 27, 2012.)



4011

The State Department of Health Care Services has jurisdiction over the execution of the laws relating to the care, custody, and treatment of mentally disordered persons only to the extent and in the manner provided in this code. The State Department of State Hospitals shall have jurisdiction over the execution of the laws relating to care and treatment of the mentally ill individuals under the custody of the State Department of State Hospitals.

As used in this division, establishment and institution include every hospital, sanitarium, boarding home, or other place receiving or caring for mentally disordered persons.

(Amended by Stats. 2012, Ch. 34, Sec. 45. Effective June 27, 2012.)



4011.5

In counties where hospitals under the jurisdiction of the State Department of State Hospitals are located, the state hospitals shall ensure that appropriate special education and related services, pursuant to Chapter 8 (commencing with Section 56850) of Part 30 of Division 4 of Title 2 of the Education Code, are provided eligible individuals with exceptional needs residing in state hospitals.

(Amended by Stats. 2012, Ch. 24, Sec. 71. Effective June 27, 2012.)



4012

The State Department of State Hospitals, the State Department of Health Care Services, and other departments as necessary, may:

(a) Disseminate educational information relating to the prevention, diagnosis and treatment of mental illness.

(b) Upon request, advise all public officers, organizations and agencies interested in the mental health of the people of the state.

(c) Conduct such educational and related work as will tend to encourage the development of proper mental health facilities throughout the state.

(d) Coordinate state activities involving other departments whose actions affect mentally ill persons.

(e) Coordinate with, and provide information to, other states and national organizations, on issues involving mental health.

(f) Disseminate information and federal and private foundation funding opportunities to counties and cities that administer mental health programs.

(Amended by Stats. 2012, Ch. 24, Sec. 72. Effective June 27, 2012.)



4012.5

The State Department of State Hospitals may obtain psychiatric, medical and other necessary aftercare services for judicially committed patients on leave of absence from state hospitals by contracting with any city, county, local health district, or other public officer or agency, or with any private person or agency to furnish such services to patients in or near the home community of the patient. Any city, county, local health district, or other public officer or agency authorized by law to provide mental health and aftercare services is authorized to enter such contracts.

(Amended by Stats. 2012, Ch. 24, Sec. 73. Effective June 27, 2012.)



4015

(a) The State Department of State Hospitals shall, in coordination with the task force described in subdivision (c) and with other state entities, including, but not limited to, the Department of General Services, the State Department of Developmental Services, the Secretary of State, and the California State Library, do all of the following:

(1) Conduct and complete inventories of all of the following:

(A) All materials and records necessary to create the most complete record of persons who died while residing at any state hospital as defined in Section 7200, or any developmental center as defined in Section 4440.

(B) Within existing resources, identify the location of all gravesites at existing state hospitals and developmental center lands and of gravesites not located on state lands but designated by the state for burial of state hospital or developmental center residents. This shall include the location of remains that may have been moved from their original burial site and the location of grave markers that may have been moved from gravesites.

(C) Within existing resources, identify the names of patients whose remains were donated for medical research, the entity to which the remains were donated, and the final disposition of those remains.

(2) Assist and cooperate with the California Memorial Project in conducting research regarding the records of deaths and burials of persons at state hospitals and developmental centers and cemeteries based on the grounds of these facilities. This assistance shall, subject to paragraph (3), include the granting of access to those state records as necessary to perform the inventories described in this section.

(3) Notwithstanding Sections 4514 and 5328 or any other provision of law regarding confidentiality of patient records, the information described in this section shall be limited to the name, date of birth, date of death, and photographic images of any person who died while in residency at any state hospital or developmental center and shall be made available for the purposes of the implementation of this section. The exportation and use of these records or photographic images from state facilities shall be limited to the information delineated within, and the purposes of, this section.

(4) Assist the California Memorial Project in developing a plan for the restoration of gravesites and cemeteries at state hospitals and developmental centers and gravesites not located on state lands but designated by the state for burial of state hospital or developmental center residents.

(5) Notwithstanding Sections 4514 and 5328 or any other provision of law governing the confidentiality of patient records, with respect to any monument or memorial erected consistent with this section, the department may include, if available, the name, date of birth, and date of death, of any person being memorialized who died while in residency at a state hospital or developmental center and who was buried by the state.

(6) Develop a protocol for the future interment of patients who die while residing at a state hospital or developmental center and are unclaimed by a family member.

(b) The department may develop a protocol to coordinate the efforts of the state entities described in subdivision (a).

(c) (1) The department shall establish a task force to provide leadership and direction in carrying out the activities described in this section. The task force shall consist of representatives selected by each of the following entities:

(A) The Peer Self-Advocacy Unit of Disability Rights California.

(B) California Network of Mental Health Clients.

(C) Capitol People First.

(2) To the extent that funding is available, task force members shall be reimbursed for necessary travel expenses associated with serving on the task force. When requested by a task force member with a disability, the state shall pay the cost of a facilitator chosen by the task force member.

(d) In implementing this section, the state shall make no structural changes to existing gravesites on state hospital or developmental center lands prior to the submission of, and which do not conform with, the restoration plan described in paragraph (4) of subdivision (a).

(e) Pursuant to the plan described in paragraph (4) of subdivision (a), the department shall seek funding for this section from the California Cultural and Historical Endowment, in addition to any other resources that may be available to the department, excluding General Fund moneys, to restore, preserve, and memorialize the gravesite located at Napa State Hospital.

(Amended by Stats. 2012, Ch. 24, Sec. 74. Effective June 27, 2012.)



4016

In every place in which a mentally disordered person may be involuntarily held, the persons confined therein shall be permitted access to and examination or inspection of copies of this code.

(Repealed and added by Stats. 1967, Ch. 1667.)



4017

(a) The department may provide information to the Controller to guide distribution of resources dedicated for mental health services under Chapter 6 (commencing with Section 17600) of Part 5 of Division 9, and may distribute to a county or combination of counties acting jointly resources described in Part 2 (commencing with Section 5600) of Division 5, pursuant to Section 5701.

(b) The department may contract with a county or combination of counties for services described in this division and Division 5 (commencing with Section 5000), to the extent that those services are funded directly by the department.

(Amended by Stats. 1991, Ch. 611, Sec. 16. Effective October 7, 1991.)



4021

When the department has reason to believe that any person held in custody as mentally disordered is wrongfully deprived of his liberty, or is cruelly or negligently treated, or that inadequate provision is made for the skillful medical care, proper supervision, and safekeeping of any such person, it may ascertain the facts. It may issue compulsory process for the attendance of witnesses and the production of papers, and may exercise the powers conferred upon a referee in a superior court. It may make such orders for the care and treatment of such person as it deems proper.

Whenever the department undertakes an investigation into the general management and administration of any establishment or place of detention for the mentally disordered, it may give notice of such investigation to the Attorney General, who shall appear personally or by deputy, to examine witnesses in attendance and to assist the department in the exercise of the powers conferred upon it in this code.

(Amended by Stats. 1978, Ch. 429.)



4022

When complaint is made to the department regarding the officers or management of any hospital or institution for the mentally disordered, or regarding the management of any person detained therein or regarding any person held in custody as mentally disordered, the department may, before making an examination regarding such complaint, require it to be made in writing and sworn to before an officer authorized to administer oaths. On receipt of such a complaint, sworn to if so required, the department shall direct that a copy of the complaint be served on the authorities of the hospital or institution or the person against whom complaint is made, together with notice of the time and place of the investigation, as the department directs.

(Amended by Stats. 1977, Ch. 1252.)



4023

(a) The State Department of State Hospitals shall report to the agency described in subdivision (i) of Section 4900 the following incidents involving a resident of a state mental hospital:

(1) Any unexpected or suspicious death, regardless of whether the cause is immediately known.

(2) Any allegation of sexual assault, as defined in Section 15610.63, in which the alleged perpetrator is an employee or contractor of a state mental hospital or of the Department of Corrections and Rehabilitation.

(3) Any report made to the local law enforcement agency in the jurisdiction in which the facility is located that involves physical abuse, as defined in Section 15610.63, in which a staff member is implicated.

(b) A report pursuant to this section shall be made no later than the close of the first business day following the discovery of the reportable incident.

(Added by Stats. 2012, Ch. 660, Sec. 1. Effective September 27, 2012.)



4023.5

(a) The Secretary of California Health and Human Services shall, no later than January 10, 2015, provide to the fiscal and appropriate policy committees of the Legislature a report, together with specific and detailed recommendations, reviewing and evaluating best practices and strategies, including independent oversight, for effectively and sustainably addressing the employee discipline process, criminal and major incident investigations, and the use of force within state hospitals and psychiatric programs run by the State Department of State Hospitals. The secretary may consult with the Department of the California Highway Patrol, the Department of Corrections and Rehabilitation, the Office of the Inspector General, and any other resource identified by the secretary as valuable to the analysis. It is the intent of the Legislature that the report and recommendations reflect a critical and pragmatic analysis of the department s current practices and policies, and include meaningful recommendations describing how current practices and policies should be revised and reformed to assure safety and accountability in the state hospital system.

(b) Pursuant to Section 10231.5 of the Government Code, this section is repealed on January 1, 2019.

(Added by Stats. 2014, Ch. 26, Sec. 42. Effective June 20, 2014. Repealed as of January 1, 2019, by its own provisions.)



4024

The State Department of State Hospitals proposed allocations for level-of-care staffing in state hospitals that serve persons with mental disabilities shall be submitted to the Department of Finance for review and approval in July and again on a quarterly basis. Each quarterly report shall include an analysis of client characteristics of admissions and discharges in addition to information on any changes in characteristics of current residents.

The State Department of State Hospitals shall submit by January 1 and May 1 to the Department of Finance for its approval: (a) all assumptions underlying estimates of state hospital mentally disabled population; and (b) a comparison of the actual and estimated population levels for the year to date. If the actual population differs from the estimated population by 50 or more, the department shall include in its reports an analysis of the causes of the change and the fiscal impact. The Department of Finance shall approve or modify the assumptions underlying all population estimates within 15 working days of their submission. If the Department of Finance does not approve or modify the assumptions by that date, the assumptions, as presented by the submitting department, shall be deemed to be accepted by the Department of Finance as of that date.

(Amended by Stats. 2013, Ch. 275, Sec. 9. Effective January 1, 2014.)



4024.7

The Governor or the Director of Health Care Services shall appoint, subject to confirmation by the Senate, a Deputy Director of Mental Health and Substance Use Disorder Services of the State Department of Health Care Services. The salary for the deputy director shall be fixed in accordance with law.

(Added by Stats. 2012, Ch. 23, Sec. 47. Effective June 27, 2012.)



4025

Charges made by the department for the care and treatment of each patient in a facility maintained by the department shall not exceed the actual cost thereof as determined by the director in accordance with standard accounting practices. The director is not prohibited from including the amount of expenditures for capital outlay or the interest thereon, or both, in his determination of actual cost.

As used in this section, the terms care and care and treatment include care, treatment, support, maintenance, and other services rendered by the department to a patient in the state hospital or other facility maintained by or under the jurisdiction of the department.

(Added by Stats. 1968, Ch. 1374.)



4027

The State Department of State Hospitals may adopt regulations concerning patients rights and related procedures applicable to the inpatient treatment of mentally ill offenders receiving treatment pursuant to Sections 1026, 1026.2, 1364, 1370, 1610, and 2684 of the Penal Code, Section 1756 of this code, persons receiving treatment as mentally disordered sex offenders, and inmates of jail psychiatric units.

(Amended by Stats. 2012, Ch. 24, Sec. 76. Effective June 27, 2012.)






CHAPTER 2. Planning, Research, Evaluation and Quality Assurance

ARTICLE 1. Planning, Research, Evaluation, and Quality Assurance

4030

The Director of Health Care Services shall organize appropriate staff of the department to ensure implementation of the planning, research, evaluation, technical assistance, and quality assurance responsibilities set forth in this chapter.

(Amended by Stats. 2012, Ch. 34, Sec. 46. Effective June 27, 2012.)



4031

The State Department of Health Care Services shall, to the extent resources are available, do all of the following:

(a) Conduct, sponsor, coordinate, and disseminate results of research and evaluation directed to the public policy issues entailed in the selection of resource utilization and service delivery in the state.

(b) Make available technical assistance to local mental health programs incorporating the results of research, evaluation, and quality assurance to local mental health programs.

(c) Implement a system of required performance reporting by local mental health programs.

(d) Perform any other activities useful to improving and maintaining the quality of community mental health programs.

(Amended by Stats. 2012, Ch. 34, Sec. 47. Effective June 27, 2012.)



4032

The State Department of Health Care Services shall, when appropriate, give and receive grants and contracts for research, evaluation, and quality assurance efforts.

(Amended by Stats. 2012, Ch. 34, Sec. 48. Effective June 27, 2012.)



4033

(a) The State Department of Health Care Services shall, to the extent resources are available, comply with the Substance Abuse and Mental Health Services Administration federal planning requirements. The department shall update and issue a state plan, which may also be any federally required state service plan, so that citizens may be informed regarding the implementation of, and long-range goals for, programs to serve mentally ill persons in the state. The department shall gather information from counties necessary to comply with this section.

(b) (1) If the State Department of Health Care Services makes a decision not to comply with any Substance Abuse and Mental Health Services Administration federal planning requirement to which this section applies, the State Department of Health Care Services shall submit the decision, for consultation, to the California Mental Health Directors Association, the California Mental Health Planning Council, and affected mental health entities.

(2) The State Department of Health Care Services shall not implement any decision not to comply with the Substance Abuse and Mental Health Services Administration federal planning requirements sooner than 30 days after notification of that decision, in writing, by the Department of Finance, to the chairperson of the committee in each house of the Legislature which considers appropriations, and the Chairperson of the Joint Legislative Budget Committee.

(Amended by Stats. 2012, Ch. 34, Sec. 49. Effective June 27, 2012.)






ARTICLE 2. Research and Evaluation

4040

The State Department of Health Care Services or State Department of State Hospitals may conduct, or contract for, research or evaluation studies that have application to mental health policy and management issues. In selecting areas for study the department shall be guided by the information needs of state and local policymakers and managers, and suggestions from the California Mental Health Directors Association.

(Amended by Stats. 2012, Ch. 34, Sec. 50. Effective June 27, 2012.)



4041

The department shall serve as a clearinghouse for information on research and evaluation studies relevant to mental health. The department shall review and disseminate the results of local, state, and national research and evaluation studies that have important implications for mental health policy or management.

(Added by Stats. 1978, Ch. 1393.)



4042

The State Department of State Hospitals shall cooperate and coordinate with other state and local agencies engaged in research and evaluation studies. Effort shall be made to coordinate with research, evaluation, and demonstration efforts of local mental health programs, state hospitals serving the mentally disordered, the Department of Rehabilitation, the State Department of Developmental Services, the State Department of Health Care Services, universities, and other special projects conducted or contracted for by the State Department of State Hospitals.

(Amended by Stats. 2013, Ch. 22, Sec. 94. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



4043

(a) It is the intent of the Legislature that the department provide leadership in the establishment and funding of mental health research projects. The projects shall lead to better understanding of the etiology of serious mental illness and the development of treatment alternatives necessary to meet the needs of the citizens of this state.

(b) The director shall appoint a Mental Health Research Advisory Committee. The committee shall consult with program administrators, providers, consumers, families, and research scientists. The committee shall advise and assist the director in establishing research priorities and in other research related activities as appropriate.

(Added by Stats. 1991, Ch. 89, Sec. 24. Effective June 30, 1991.)



4044

Research performed pursuant to this chapter shall have as a priority serious mental disorders. Research shall be conducted in, or in collaboration with, state or local mental health program facilities that serve public needs. In order to preserve continuity, research programs may be funded for up to five years depending upon the nature of the project and availability of funds.

(Added by Stats. 1991, Ch. 89, Sec. 25. Effective June 30, 1991.)



4045

In order to improve the quality of mental health care in this state, a portion of the funding for research pursuant to this chapter shall be used to provide technical advice, consultation, and education on diagnosis and treatment within the public mental health system upon request of a county.

(Added by Stats. 1991, Ch. 89, Sec. 26. Effective June 30, 1991.)






ARTICLE 3. Technical Assistance

4050

The State Department of Health Care Services shall provide, to the extent resources are available, technical assistance, through its own staff, or by contract, to county mental health programs and other local mental health agencies in the areas of program operations, research, evaluation, demonstration, or quality assurance projects.

(Amended by Stats. 2012, Ch. 34, Sec. 51. Effective June 27, 2012.)



4051

The State Department of Health Care Services shall, to the extent resources are available, provide program development guidelines, evaluation models, and operational assistance on all aspects of services to mentally ill persons of all ages. These services include, but are not limited to, the following:

(a) Self-help programs.

(b) Housing development.

(c) Disaster preparation.

(d) Vocational services.

(e) Regional programs.

(f) Multiple diagnosis programs.

(Amended by Stats. 2012, Ch. 34, Sec. 52. Effective June 27, 2012.)



4052

The State Department of Health Care Services shall, to the extent resources are available, provide training in performance standards, model programs, cultural competency, and program development.

(Amended by Stats. 2012, Ch. 34, Sec. 53. Effective June 27, 2012.)



4060

The State Department of Health Care Services shall, in order to implement Section 4050, utilize a meaningful decisionmaking process that includes local mental health directors and representatives of local mental health boards as well as other stakeholders as determined by the department. The purpose of this collaboration shall be to promote effective and efficient quality mental health services to the residents of the state under the realigned mental health system.

(Amended by Stats. 2012, Ch. 34, Sec. 54. Effective June 27, 2012.)



4061

(a) The State Department of Health Care Services shall utilize a joint state-county decisionmaking process to determine the appropriate use of state and local training, technical assistance, and regulatory resources to meet the mission and goals of the state s mental health and substance use disorder services system. The department shall use the decisionmaking collaborative process required by this section in all of the following areas:

(1) Providing technical assistance to personnel of the State Department of Health Care Services and local behavioral health, mental health, and substance use disorder services departments through direction of existing state and local mental health and substance use disorder services staff and other resources.

(2) Analyzing mental health and substance use disorder programs, policies, and procedures.

(3) Providing forums on specific topics as they relate to the following:

(A) Identifying current level of services.

(B) Evaluating existing needs and gaps in current services.

(C) Developing strategies for achieving statewide goals and objectives in the provision of services for the specific area.

(D) Developing plans to accomplish the identified goals and objectives.

(4) Providing forums on policy development and direction with respect to mental health and substance use disorder program operations and clinical issues.

(5) Identifying and funding a statewide training and technical assistance entity jointly governed by local behavioral health, mental health, and substance use disorder services directors and mental health and substance use disorder constituency representation, which can do all of the following:

(A) Coordinate state and local resources to support training and technical assistance to promote quality mental health and substance use disorder programs.

(B) Coordinate training and technical assistance to ensure efficient and effective program development.

(C) Provide essential training and technical assistance, as determined by the state-county decisionmaking process.

(b) Local behavioral health, mental health, and substance use disorder services board members shall be included in discussions pursuant to Section 4060 when the following areas are discussed:

(1) Training and education program recommendations.

(2) Establishment of statewide forums for all organizations and individuals involved in mental health and substance use disorder matters to meet and discuss program and policy issues.

(3) Distribution of information between the state, local mental health and substance use disorder programs, local mental health and substance use disorder services boards, and other organizations as appropriate.

(c) The State Department of Health Care Services and local mental health and substance use disorder services departments may provide staff or other resources, including travel reimbursement, for consultant and advisory services; for the training of personnel, board members, or consumers and families in state and local programs and in educational institutions and field training centers approved by the department; and for the establishment and maintenance of field training centers.

(Amended by Stats. 2014, Ch. 31, Sec. 44. Effective June 20, 2014.)









CHAPTER 3. Facility Licensing, Program Certification, and Ratesetting

ARTICLE 3. Psychiatric Health Facilities

4080

(a) Psychiatric health facilities, as defined in Section 1250.2 of the Health and Safety Code, shall only be licensed by the State Department of Health Care Services subsequent to application by counties, county contract providers, or other organizations pursuant to this part.

(b) (1) For counties or county contract providers that choose to apply, the local mental health director shall first present to the local mental health advisory board for its review an explanation of the need for the facility and a description of the services to be provided. The local mental health director shall then submit to the governing body the explanation and description. The governing body, upon its approval, may submit the application to the State Department of Health Care Services.

(2) Other organizations that will be applying for licensure and do not intend to use any Bronzan-McCorquodale funds pursuant to Section 5707 shall submit to the local mental health director and the governing body in the county in which the facility is to be located a written and dated proposal of the services to be provided. The local mental health director and governing body shall have 30 days during which to provide any advice and recommendations regarding licensure, as they deem appropriate. At any time after the 30-day period, the organizations may then submit their applications, along with the mental health director s and governing body s advice and recommendations, if any, to the State Department of Health Care Services.

(c) The State Fire Marshal and other appropriate state agencies, to the extent required by law, shall cooperate fully with the State Department of Health Care Services to ensure that the State Department of Health Care Services approves or disapproves the licensure applications not later than 90 days after the application submission by a county, county contract provider, or other organization.

(d) Every psychiatric health facility and program for which a license has been issued shall be periodically inspected by a multidisciplinary team appointed or designated by the State Department of Health Care Services. The inspection shall be conducted no less than once every two years and as often as necessary to ensure the quality of care provided. During the inspections the review team shall offer such advice and assistance to the psychiatric health facility as it deems appropriate.

(e) (1) The program aspects of a psychiatric health facility that shall be reviewed and may be approved by the State Department of Health Care Services shall include, but not be limited to:

(A) Activities programs.

(B) Administrative policies and procedures.

(C) Admissions, including provisions for a mental evaluation.

(D) Discharge planning.

(E) Health records content.

(F) Health records services.

(G) Interdisciplinary treatment teams.

(H) Nursing services.

(I) Patient rights.

(J) Pharmaceutical services.

(K) Program space requirements.

(L) Psychiatrist and clinical psychological services.

(M) Rehabilitation services.

(N) Restraint and seclusion.

(O) Social work services.

(P) Space, supplies, and equipment.

(Q) Staffing standards.

(R) Unusual occurrences.

(S) Use of outside resources, including agreements with general acute care hospitals.

(T) Linguistic access and cultural competence.

(U) Structured outpatient services to be provided under special permit.

(2) The State Department of Health Care Services has the sole authority to grant program flexibility.

(f) Commencing July 1, 2013, the State Department of Health Care Services may adopt regulations regarding psychiatric health facilities that shall include, but not be limited to, all of the following:

(1) Procedures by which the State Department of Health Care Services shall review and may approve the program and facility requesting licensure as a psychiatric health facility as being in compliance with program standards established by the department.

(2) Procedures by which the Director of Health Care Services shall approve, or deny approval of, the program and facility licensed as a psychiatric health facility pursuant to this section.

(3) Provisions for site visits by the State Department of Health Care Services for the purpose of reviewing a facility s compliance with program and facility standards.

(4) Provisions for the State Department of Health Care Services for any administrative proceeding regarding denial, suspension, or revocation of a psychiatric health facility license.

(5) Procedures for the appeal of an administrative finding or action pursuant to paragraph (4) of this subdivision and subdivision (j).

(g) Regulations may be adopted by the State Department of Health Care Services that establish standards for pharmaceutical services in psychiatric health facilities. Licensed psychiatric health facilities shall be exempt from requirements to obtain a separate pharmacy license or permit.

(h) (1) It is the intent of the Legislature that the State Department of Health Care Services shall license the facility in order to establish innovative and more competitive and specialized acute care services.

(2) The State Department of Health Care Services shall review and may approve the program aspects of public or private facilities, with the exception of those facilities that are federally certified or accredited by a nationally recognized commission that accredits health care facilities, only if the average per diem charges or costs of service provided in the facility is approximately 60 percent of the average per diem charges or costs of similar psychiatric services provided in a general hospital.

(3) (A) When a private facility is accredited by a nationally recognized commission that accredits health care facilities, the State Department of Health Care Services shall review and may approve the program aspects only if the average per diem charges or costs of service provided in the facility do not exceed approximately 75 percent of the average per diem charges or costs of similar psychiatric service provided in a psychiatric or general hospital.

(B) When a private facility serves county patients, the State Department of Health Care Services shall review and may approve the program aspects only if the facility is federally certified by the federal Centers for Medicare and Medicaid Services and serves a population mix that includes a proportion of Medi-Cal patients sufficient to project an overall cost savings to the county, and the average per diem charges or costs of service provided in the facility do not exceed approximately 75 percent of the average per diem charges or costs of similar psychiatric service provided in a psychiatric or general hospital.

(4) When a public facility is federally certified by the federal Centers for Medicare and Medicaid Services and serves a population mix that includes a proportion of Medi-Cal patients sufficient to project an overall program cost savings with certification, the State Department of Health Care Services shall approve the program aspects only if the average per diem charges or costs of service provided in the facility do not exceed approximately 75 percent of the average per diem charges or costs of similar psychiatric service provided in a psychiatric or general hospital.

(5) (A) The State Department of Health Care Services may set a lower rate for private or public facilities than that required by paragraph (3) or (4), if so required by the federal Centers for Medicare and Medicaid Services as a condition for the receipt of federal matching funds.

(B) This section does not impose any obligation on any private facility to contract with a county for the provision of services to Medi-Cal beneficiaries, and any contract for that purpose is subject to the agreement of the participating facility.

(6) (A) In using the guidelines specified in this subdivision, the State Department of Health Care Services shall take into account local conditions affecting the costs or charges.

(B) In those psychiatric health facilities authorized by special permit to offer structured outpatient services not exceeding 10 daytime hours, the following limits on per diem rates shall apply:

(i) The per diem charge for patients in both a morning and an afternoon program on the same day shall not exceed 60 percent of the facility s authorized per diem charge for inpatient services.

(ii) The per diem charge for patients in either a morning or afternoon program shall not exceed 30 percent of the facility s authorized per diem charge for inpatient services.

(i) The licensing fees charged for these facilities shall be credited to the State Department of Health Care Services for its costs incurred in the review of psychiatric health facility programs, in connection with the licensing of these facilities.

(j) (1) The State Department of Health Care Services shall establish a system for the imposition of prompt and effective civil sanctions against psychiatric health facilities in violation of the laws and regulations of this state pertaining to psychiatric health facilities. If the State Department of Health Care Services determines that there is or has been a failure, in a substantial manner, on the part of a psychiatric health facility to comply with the laws and regulations, the Director of Health Care Services may impose the following sanctions:

(A) Cease and desist orders.

(B) Monetary sanctions, which may be imposed in addition to the penalties of suspension, revocation, or cease and desist orders. The amount of monetary sanctions permitted to be imposed pursuant to this subparagraph shall not be less than fifty dollars ($50) nor more than one hundred dollars ($100) multiplied by the licensed bed capacity, per day, for each violation. However, the monetary sanction shall not exceed three thousand dollars ($3,000) per day. A facility that is assessed a monetary sanction under this subparagraph, and that repeats the deficiency, may, in accordance with the regulations adopted pursuant to this subdivision, be subject to immediate suspension of its license until the deficiency is corrected.

(2) The State Department of Health Care Services may adopt regulations necessary to implement this subdivision and paragraph (5) of subdivision (f) in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(k) Proposed changes in the standards or regulations affecting health facilities that serve the mentally disordered shall be effected only with the review and coordination of the California Health and Human Services Agency.

(l) In psychiatric health facilities where the clinical director is not a physician, a psychiatrist, or if one is temporarily not available, a physician shall be designated who shall direct those medical treatments and services that can only be provided by, or under the direction of, a physician.

(Amended by Stats. 2013, Ch. 23, Sec. 30. Effective June 27, 2013.)






ARTICLE 4. Social Rehabilitation Facilities and Community Residential Treatment Programs

4090

(a) The State Department of Health Care Services shall establish, by regulation, standards for the programs listed in Chapter 2.5 (commencing with Section 5670) of Part 2 of Division 5. These standards shall also be applied by the department to any facility licensed as a social rehabilitation facility pursuant to paragraph (7) of subdivision (a) of Section 1502 of the Health and Safety Code.

(b) In establishing the standards required by this section, the department shall not establish standards which in themselves impose any new or increased costs on the programs or facilities affected by the standards.

(Amended by Stats. 2012, Ch. 34, Sec. 62. Effective June 27, 2012.)



4091

Nothing in Section 4090 limits the authority of the State Department of Health Care Services to delegate the evaluation and enforcement of the program standards to a county mental health program when a licensed social rehabilitation facility has a contractual relationship with a county mental health program and the county has requested the delegation.

(Amended by Stats. 2012, Ch. 34, Sec. 63. Effective June 27, 2012.)






ARTICLE 5. Programs for Seriously Emotionally Disturbed Children and Court Wards and Dependents

4094

(a) The State Department of Mental Health shall establish, by regulations adopted at the earliest possible date, but no later than December 31, 1994, program standards for any facility licensed as a community treatment facility. This section shall apply only to community treatment facilities described in this subdivision.

(b) Commencing July 1, 2012, the State Department of Health Care Services may adopt or amend regulations pertaining to the program standards for any facility licensed as a community treatment facility.

(c) A certification of compliance issued by the State Department of Health Care Services shall be a condition of licensure for the community treatment facility by the State Department of Social Services. The department may, upon the request of a county, delegate the certification and supervision of a community treatment facility to the county department of mental health.

(d) The State Department of Health Care Services shall adopt regulations to include, but not be limited to, the following:

(1) Procedures by which the Director of Health Care Services shall certify that a facility requesting licensure as a community treatment facility pursuant to Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code is in compliance with program standards established pursuant to this section.

(2) Procedures by which the Director of Health Care Services shall deny a certification to a facility or decertify a facility that is licensed as a community treatment facility pursuant to Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code, but no longer complying with program standards established pursuant to this section, in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(3) Provisions for site visits by the State Department of Health Care Services for the purpose of reviewing a facility s compliance with program standards established pursuant to this section.

(4) Provisions for the community care licensing staff of the State Department of Social Services to report to the State Department of Health Care Services when there is reasonable cause to believe that a community treatment facility is not in compliance with program standards established pursuant to this section.

(5) Provisions for the State Department of Health Care Services to provide consultation and documentation to the State Department of Social Services in any administrative proceeding regarding denial, suspension, or revocation of a community treatment facility license.

(e) The standards adopted by regulations pursuant to subdivisions (a) and (b) shall include, but not be limited to, standards for treatment, staffing, and for the use of psychotropic medication, discipline, and restraints in the facilities. The standards shall also meet the requirements of Section 4094.5.

(f) (1) A community treatment facility shall not be required by the State Department of Health Care Services to have 24-hour onsite licensed nursing staff, but shall retain at least one full-time, or full-time-equivalent, registered nurse onsite if all of the following are applicable:

(A) The facility does not use mechanical restraint.

(B) The facility only admits children who have been assessed, at the point of admission, by a licensed primary care provider and a licensed psychiatrist, who have concluded, with respect to each child, that the child does not require medical services that require 24-hour nursing coverage. For purposes of this section, a primary care provider includes a person defined in Section 14254, or a nurse practitioner who has the responsibility for providing initial and primary care to patients, for maintaining the continuity of care, and for initiating referral for specialist care.

(C) Other medical or nursing staff shall be available on call to provide appropriate services, when necessary, within one hour.

(D) All direct care staff shall be trained in first aid and cardiopulmonary resuscitation, and in emergency intervention techniques and methods approved by the Community Care Licensing Division of the State Department of Social Services.

(2) The State Department of Health Care Services may adopt emergency regulations as necessary to implement this subdivision. The adoption of these regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, and general welfare. The regulations shall be exempt from review by the Office of Administrative Law and shall become effective immediately upon filing with the Secretary of State. The regulations shall not remain in effect more than 180 days unless the adopting agency complies with all the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, as required by subdivision (e) of Section 11346.1 of the Government Code.

(g) During the initial public comment period for the adoption of the regulations required by this section, the community care facility licensing regulations proposed by the State Department of Social Services and the program standards proposed by the State Department of Health Care Services shall be presented simultaneously.

(h) A minor shall be admitted to a community treatment facility only if the requirements of Section 4094.5 and either of the following conditions are met:

(1) The minor is within the jurisdiction of the juvenile court, and has made voluntary application for mental health services pursuant to Section 6552.

(2) Informed consent is given by a parent, guardian, conservator, or other person having custody of the minor.

(i) Any minor admitted to a community treatment facility shall have the same due process rights afforded to a minor who may be admitted to a state hospital, pursuant to the holding in In re Roger S. (1977) 19 Cal.3d 921. Minors who are wards or dependents of the court and to whom this subdivision applies shall be afforded due process in accordance with Section 6552 and related case law, including In re Michael E. (1975) 15 Cal.3d 183. Regulations adopted pursuant to Section 4094 shall specify the procedures for ensuring these rights, including provisions for notification of rights and the time and place of hearings.

(j) Notwithstanding Section 13340 of the Government Code, the sum of forty-five thousand dollars ($45,000) is hereby appropriated annually from the General Fund to the State Department of Health Care Services for one personnel year to carry out the provisions of this section.

(Amended by Stats. 2012, Ch. 663, Sec. 6. Effective January 1, 2013.)



4094.1

The State Department of Health Care Services and the State Department of Social Services, in consultation with community treatment providers, local mental health departments, and county welfare departments, shall develop joint protocols for the oversight of community treatment facilities.

(Amended by Stats. 2012, Ch. 34, Sec. 65. Effective June 27, 2012.)



4094.2

(a) For the purpose of establishing payment rates for community treatment facility programs, the private nonprofit agencies selected to operate these programs shall prepare a budget that covers the total costs of providing residential care and supervision and mental health services for their proposed programs. These costs shall include categories that are allowable under California s Foster Care program and existing programs for mental health services. They shall not include educational, nonmental health medical, and dental costs.

(b) Each agency operating a community treatment facility program shall negotiate a final budget with the local mental health department in the county in which its facility is located (the host county) and other local agencies, as appropriate. This budget agreement shall specify the types and level of care and services to be provided by the community treatment facility program and a payment rate that fully covers the costs included in the negotiated budget. All counties that place children in a community treatment facility program shall make payments using the budget agreement negotiated by the community treatment facility provider and the host county.

(c) A foster care rate shall be established for each community treatment facility program by the State Department of Social Services. These rates shall be established using the existing foster care ratesetting system for group homes, with modifications designed as necessary. It is anticipated that all community treatment facility programs will offer the level of care and services required to receive the highest foster care rate provided for under the current group home ratesetting system.

(d) For the 2001 02 fiscal year, the 2002 03 fiscal year, the 2003 04 fiscal year, and the 2004 05 fiscal year, community treatment facility programs shall also be paid a community treatment facility supplemental rate of up to two thousand five hundred dollars ($2,500) per child per month on behalf of children eligible under the foster care program and children placed out of home pursuant to an individualized education program developed under Section 7572.5 of the Government Code. Subject to the availability of funds, the supplemental rate shall be shared by the state and the counties. Counties shall be responsible for paying a county share of cost equal to 60 percent of the community treatment rate for children placed by counties in community treatment facilities and the state shall be responsible for 40 percent of the community treatment facility supplemental rate. The community treatment facility supplemental rate is intended to supplement, and not to supplant, the payments for which children placed in community treatment facilities are eligible to receive under the foster care program and the existing programs for mental health services.

(e) For initial ratesetting purposes for community treatment facility funding, the cost of mental health services shall be determined by deducting the foster care rate and the community treatment facility supplemental rate from the total allowable cost of the community treatment facility program. Payments to certified providers for mental health services shall be based on eligible services provided to children who are Medi-Cal beneficiaries, up to the approved federal rate for these services.

(f) The State Department of Health Care Services shall provide the community treatment facility supplemental rates to the counties for advanced payment to the community treatment facility providers in the same manner as the regular foster care payment and within the same required payment time limits.

(g) In order to facilitate the study of the costs of community treatment facilities, licensed community treatment facilities shall provide all documents regarding facility operations, treatment, and placements requested by the department.

(h) It is the intent of the Legislature that the State Department of Health Care Services and the State Department of Social Services work to maximize federal financial participation in funding for children placed in community treatment facilities through funds available pursuant to Titles IV-E and XIX of the federal Social Security Act (Title 42 U.S.C. Sec. 670 et seq. and Sec. 1396 et seq.) and other appropriate federal programs.

(i) The State Department of Health Care Services and the State Department of Social Services may adopt emergency regulations necessary to implement joint protocols for the oversight of community treatment facilities, to modify existing licensing regulations governing reporting requirements and other procedural and administrative mandates to take into account the seriousness and frequency of behaviors that are likely to be exhibited by the seriously emotionally disturbed children placed in community treatment facility programs, to modify the existing foster care ratesetting regulations, and to pay the community treatment facility supplemental rate. The adoption of these regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, and general welfare. The regulations shall become effective immediately upon filing with the Secretary of State. The regulations shall not remain in effect more than 180 days unless the adopting agency complies with all the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, as required by subdivision (e) of Section 11346.1 of the Government Code.

(Amended by Stats. 2012, Ch. 34, Sec. 66. Effective June 27, 2012.)



4094.5

Regulations for community treatment facilities adopted pursuant to Section 4094 shall include, but not be limited to, the following:

(a) Only seriously emotionally disturbed children, as defined in Section 5699.2, for whom other less restrictive mental health interventions have been tried, as documented in the case plan, or who are currently placed in an acute psychiatric hospital or state hospital or in a facility outside the state for mental health treatment, and who may require periods of containment to participate in, and benefit from, mental health treatment, shall be placed in a community treatment facility. For purposes of this subdivision, lesser restrictive interventions shall include, but are not limited to, outpatient therapy, family counseling, case management, family preservation efforts, special education classes, or nonpublic schooling.

(b) A facility shall have the capacity to provide secure containment. For purposes of this section, a facility or an area of a facility shall be defined as secure if residents are not permitted to leave the premises of their own volition. All or part of a facility, including its perimeter, but not a room alone, may be locked or secure. If a facility uses perimeter fencing, all beds within the perimeter shall be considered secure beds. All beds outside of a locked or secure wing or facility shall be considered nonsecure beds.

(c) A locked or secure program in a facility shall not be used for disciplinary purposes, but shall be used for the protection of the minor. It may be used as a treatment modality for a child needing that level of care. The use of the secure facility program shall be for as short a period as possible, consistent with the child s case plan and safety. The department shall develop regulations governing the oversight, review, and duration of the use of secure beds.

(d) Fire clearance approval shall be obtained pursuant to Section 1531.2 of the Health and Safety Code.

(e) (1) Prior to admission, any child admitted to a community treatment facility shall have been certified as seriously emotionally disturbed, as defined in Section 5699.2, by a licensed mental health professional. The child shall, prior to admission, have been determined to be in need of the level of care provided by a community treatment facility, by a county interagency placement committee, as prescribed by Section 4096.

(2) Any county cost associated with the certification and the determination provided for in paragraph (1) may be billed as a utilization review expense.

(Added by Stats. 1993, Ch. 1245, Sec. 5. Effective October 11, 1993.)



4094.6

The patients rights provisions contained in Sections 5325, 5325.1, 5325.2, and 5326 shall be available to any child admitted to, or eligible for admission to, a community treatment facility. Every child placed in a community treatment facility shall have a right to a hearing by writ of habeas corpus, within two judicial days of the filing of a petition for the writ of habeas corpus with the superior court of the county in which the facility is located, for his or her release. Regulations adopted pursuant to Section 4094 shall specify the procedures by which this right shall be ensured. These regulations shall generally be consistent with the procedures contained in Section 5275 et seq., concerning habeas corpus for individuals, including children, subject to various involuntary holds.

(Added by Stats. 1993, Ch. 1245, Sec. 6. Effective October 11, 1993.)



4094.7

(a) A community treatment facility may have both secure and nonsecure beds. However, the State Department of Health Care Services shall limit the total number of beds in community treatment facilities to not more than 400 statewide. The State Department of Health Care Services shall certify community treatment facilities in such a manner as to ensure an adequate dispersal of these facilities within the state. The State Department of Health Care Services shall ensure that there is at least one facility in each of the State Department of Social Services five regional licensing offices.

(b) The State Department of Health Care Services shall notify the State Department of Social Services when a facility has been certified and has met the program standards pursuant to Section 4094. The State Department of Social Services shall license a community treatment facility for a specified number of secure beds and a specified number of nonsecure beds. The number of secure and nonsecure beds in a facility shall be modified only with the approval of both the State Department of Social Services and the State Department of Health Care Services.

(c) The State Department of Health Care Services shall develop, with the advice of the State Department of Social Services, county representatives, providers, and interested parties, the criteria to be used to determine which programs among applicant providers shall be licensed. The State Department of Health Care Services shall determine which agencies best meet the criteria, certify them in accordance with Section 4094, and refer them to the State Department of Social Services for licensure.

(d) Any community treatment facility proposing to serve seriously emotionally disturbed foster children shall be incorporated as a nonprofit organization.

(Amended by Stats. 2012, Ch. 439, Sec. 19. Effective September 22, 2012.)



4095

(a) It is the intent of the Legislature that essential and culturally relevant mental health assessment, case management, and treatment services be available to wards of the court and dependent children of the court placed out of home or who are at risk of requiring out-of-home care. This can be best achieved at the community level through the active collaboration of county social service, probation, education, mental health agencies, and foster care providers.

(b) Therefore, using the Children s Mental Health Services Act (Part 4 (commencing with Section 5850) of Division 5) as a guideline, the State Department of Health Care Services, in consultation with the California Mental Health Directors Association, the State Department of Social Services, the County Welfare Directors Association, the Chief Probation Officers of California, county alcohol and drug program administrators, and foster care providers, shall do all of the following:

(1) By July 1, 1994, develop an individualized mental health treatment needs assessment protocol for wards of the court and dependent children of the court.

(2) Define supplemental services to be made available to the target population, including, but not limited to, services defined in Section 540 and following of Title 9 of the California Code of Regulations as of January 1, 1994, family therapy, prevocational services, and crisis support activities.

(3) Establish statewide standardized rates for the various types of services defined by the department in accordance with paragraph (2), and provided pursuant to this section. The rates shall be designed to reduce the impact of competition for scarce treatment resources on the cost and availability of care. The rates shall be implemented only when the state provides funding for the services described in this section.

(4) By January 1, 1994, to the extent state funds are available to implement this section, establish, by regulation, all of the following:

(A) Definitions of priority ranking of subsets of the court wards and dependents target population.

(B) A procedure to certify the mental health programs.

(c) (1) Only those individuals within the target population as defined in regulation and determined to be eligible for services as a result of a mental health treatment needs assessment may receive services pursuant to this section.

(2) Allocation of funds appropriated for the purposes of this section shall be based on the number of wards and dependents and may be adjusted in subsequent fiscal years to reflect costs.

(3) The counties shall be held harmless for failure to provide any assessment, case management, and treatment services to those children identified in need of services for whom there is no funding.

(d) (1) The State Department of Health Care Services shall make information available to the Legislature, on request, on the service populations provided mental health treatment services pursuant to this section, the types and costs of services provided, and the number of children identified in need of treatment services who did not receive the services.

(2) The information required by paragraph (1) may include information on need, cost, and service impact experience from the following:

(A) Family preservation pilot programs.

(B) Pilot programs implemented under the former Children s Mental Health Services Act, as contained in Chapter 6.8 (commencing with Section 5565.10) of Part 1 of Division 5.

(C) Programs implemented under Chapter 26 (commencing with Section 7570) of Division 7 of Title 1 of the Government Code and Section 11401.

(D) County experience in the implementation of Section 4096.

(Amended by Stats. 2012, Ch. 34, Sec. 68. Effective June 27, 2012.)



4096

(a) (1) Interagency collaboration and children s program services shall be structured in a manner that will facilitate future implementation of the goals of the Children s Mental Health Services Act.

(2) Components shall be added to state-county performance contracts required in Section 5650 that provide for reports from counties on how this section is implemented.

(3) The department shall develop performance contract components required by paragraph (2).

(4) Performance contracts subject to this section shall document that the procedures to be implemented in compliance with this section have been approved by the county social services department and the county probation department.

(b) Funds specified in subdivision (a) of Section 17601 for services to wards of the court and dependent children of the court shall be allocated and distributed to counties based on the number of wards of the court and dependent children of the court in the county.

(c) A county may utilize funds allocated pursuant to subdivision (b) only if the county has an established and operational interagency placement committee, with a membership that includes at least the county placement agency and a licensed mental health professional from the county department of mental health. If necessary, the funds may be used for costs associated with establishing the interagency placement committee.

(d) Subsequent to the establishment of an interagency placement committee, funds allocated pursuant to subdivision (b) shall be used to provide services to wards of the court and dependent children of the court jointly identified by county mental health, social services, and probation departments as the highest priority. Every effort shall be made to match those funds with funds received pursuant to Title XIX of the federal Social Security Act, contained in Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code.

(e) (1) Each interagency placement committee shall establish procedures whereby a ward of the court or dependent child of the court, or a voluntarily placed child whose placement is funded by the Aid to Families with Dependent Children-Foster Care Program, who is to be placed or is currently placed in a group home program at a rate classification level 13 or rate classification level 14 as specified in Section 11462.01, is assessed as seriously emotionally disturbed, as defined in Section 5600.3 and Section 1502.4 of the Health and Safety Code.

(2) The assessment required by paragraph (1) shall also indicate that the child is in need of the care and services provided by that group home program.

(f) The interagency placement committee shall document the results of the assessment required by subdivision (e) and shall notify the appropriate group home provider and county placing agency, in writing, of those results within 10 days of the completion of the assessment.

(g) If the child s placement is not funded by the Aid to Families with Dependent Children-Foster Care Program, a licensed mental health professional, as defined in Sections 629 to 633, inclusive, of Title 9 of the California Code of Regulations, shall certify that the child is seriously emotionally disturbed, as defined in Section 5600.3 and Section 1502.4 of the Health and Safety Code.

(Amended by Stats. 1994, Ch. 199, Sec. 2. Effective July 18, 1994.)



4096.5

(a) The State Department of Health Care Services shall make a determination, within 45 days of receiving a request from a group home to be classified at RCL 13 or RCL 14 pursuant to Section 11462.01, to certify or deny certification that the group home program includes provisions for mental health treatment services that meet the needs of seriously emotionally disturbed children. The department shall issue each certification for a period of one year and shall specify the effective date the program met the certification requirements. A program may be recertified if the program continues to meet the criteria for certification.

(b) The State Department of Health Care Services shall, in consultation with the California Mental Health Directors Association and representatives of provider organizations, develop the criteria for the certification required by subdivision (a) by July 1, 1992.

(c) (1) The State Department of Health Care Services may, upon the request of a county, delegate to that county the certification task.

(2) Any county to which the certification task is delegated pursuant to paragraph (1) shall use the criteria and format developed by the department.

(d) The State Department of Health Care Services or delegated county shall notify the State Department of Social Services Community Care Licensing Division immediately upon the termination of any certification issued in accordance with subdivision (a).

(Amended by Stats. 2012, Ch. 34, Sec. 69. Effective June 27, 2012.)









CHAPTER 6. Suicide Prevention Programs

4098

The Legislature finds and declares all of the following:

(a) The Surgeon General of the United States has described suicide prevention as a serious public health priority, and has called upon each state to develop a strategy for suicide prevention using a public health approach.

(b) In 1996, 3,401 Californians lost their lives to suicide, an average of nine residents per day. It is estimated that there are between 75,000 and 100,000 suicide attempts in California every year. 11 percent of all suicides in the nation take place in California.

(c) Adolescents are far more likely to attempt suicide than their older California counterparts. Data indicate that there are 100 attempts for every adolescent suicide completed. In 1996, 207 California youth died by suicide. Using this estimate, there were likely more than 20,000 suicide attempts made by California adolescents, and approximately 20 percent of all the estimated suicide attempts occurred in California.

(d) Of all of the violent deaths associated with schools nationwide since 1992, 14 percent were suicides.

(e) Homicide and suicide rank as the third and fifth leading causes of death for youth, respectively. Both are preventable. While the death rates for unintentional injuries decreased by more than 40 percent between 1979 and 1996, the death rates for homicide and suicide increased for youth. Evidence is growing in terms of the links between suicide and other forms of violence. This provides compelling reasons for broadening the state s scope in identifying risk factors for self-harmful behavior. The number of estimated youth suicide attempts; and the growing concerns of youth violence can best be addressed through the implementation of successful gatekeeper training programs to identify and refer youth at risk for self-harmful behavior.

(f) The American Association of Suicidology (AAS) conservatively estimates that the lives of at least six persons related to or connected to individuals who attempt or complete suicide are impacted. Using these estimates, in 1996, more than 600,000 Californians, or 1,644 individuals per day, struggled to cope with the impact of suicide.

(g) Restriction of access to lethal means significantly reduces the number of successful suicides.

(h) Actual incidents of suicide attempts are expected to be higher than reported because attempts not requiring medical attention are less likely to be reported. The underreporting of suicide completion is also likely since suicide classification involves conclusions regarding the intent of the deceased. The stigma associated with suicide is also likely to contribute to underreporting.

(i) Without interagency collaboration and support for proven, community-based, culturally competent suicide prevention and intervention programs, occurrences of suicide are likely to rise.

(Added by Stats. 2000, Ch. 93, Sec. 44.5. Effective July 7, 2000.)



4098.1

This chapter shall be known and may be cited as the California Suicide Prevention Act of 2000.

(Amended by Stats. 2001, Ch. 159, Sec. 190. Effective January 1, 2002.)



4098.2

(a) The State Department of Health Care Services, contingent upon appropriation in the annual Budget Act, may establish and implement a suicide prevention, education, and gatekeeper training program to reduce the severity, duration, and incidence of suicidal behaviors.

(b) In developing and implementing the components of this program, the department shall build upon the existing network of nonprofit suicide prevention programs in the state, and shall utilize the expertise of existing suicide prevention programs that meet any of the following criteria:

(1) Have been identified by a county as providing suicide prevention services for that county.

(2) Are certified by the American Association of Suicidology.

(3) Meet criteria for suicide prevention programs that may be established by the department.

(c) The program established by this section shall be consistent with the public health model proposed by the Surgeon General of the United States, and the system of care approach pursuant to the Bronzan-McCorquodale Act (Part 2 (commencing with Section 5600) of Division 5).

(Amended by Stats. 2012, Ch. 34, Sec. 71. Effective June 27, 2012.)



4098.3

The department may contract with an outside agency to establish and implement a targeted public awareness and education campaign on suicide prevention and treatment. Target populations shall include junior high and high school students, as well as other selected populations known to be at high risk of suicide.

(Added by Stats. 2000, Ch. 93, Sec. 44.5. Effective July 7, 2000.)



4098.4

(a) The department may contract with local mental health organizations and professionals with expertise in the assessment and treatment of suicidal behaviors to develop an evidence-based assessment and prevention program for suicide that may be integrated with local mental health departments or replicated by public or private suicide treatment programs, or both.

(b) This component may include the creation of guidebooks and training protocols to improve the intervention capabilities of caregivers who work with individuals at risk of suicide. Applicants may reflect several gatekeeper training models that can be replicated in other communities.

(Added by Stats. 2000, Ch. 93, Sec. 44.5. Effective July 7, 2000.)



4098.5

The department may establish and implement, or contract with an outside agency for the development of a multicounty, 24-hour, centralized suicide crisis line integrated network. Existing crisis lines that meet specifications of the department and the American Association of Suicidology may be included in this integrated network. The crisis line established under this section shall link persons at risk of committing suicide with local suicide prevention and treatment resources.

(Added by Stats. 2000, Ch. 93, Sec. 44.5. Effective July 7, 2000.)









PART 2. ADMINISTRATION OF STATE INSTITUTIONS FOR THE MENTALLY DISORDERED

CHAPTER 1. Jurisdiction and General Government

4100

The department has jurisdiction over the following institutions:

(a) Atascadero State Hospital.

(b) Coalinga State Hospital.

(c) Metropolitan State Hospital.

(d) Napa State Hospital.

(e) Patton State Hospital.

(Amended by Stats. 2003, Ch. 356, Sec. 2. Effective January 1, 2004.)



4100.2

(a) Commencing January 10, 2009, and each year thereafter, the State Department of Mental Health, or its successor, the State Department of State Hospitals, shall provide the fiscal committees of the Legislature with a fiscal estimate package for the current year and budget year for the state hospitals by January 10 and at the time of the Governor s May Revision.

(b) At a minimum, the estimate package shall address patient caseload by commitment category, non-level-of-care and level-of-care staffing requirements, and operating expenses and equipment.

(c) In addition to subdivision (b), each estimate submitted shall include all of the following:

(1) A statement articulating the assumptions and methodologies used for calculating the patient caseload factors, all staffing costs, and operating expenses and equipment.

(2) Where applicable, individual policy changes shall contain a narrative and basis for its proposed and estimated costs.

(3) Fiscal bridge charts shall be included to provide the basis for the year-to-year changes.

(d) The department may provide any additional information as deemed appropriate to provide a comprehensive fiscal perspective to the Legislature for analysis and deliberations for purposes of appropriation.

(Amended by Stats. 2012, Ch. 24, Sec. 78. Effective June 27, 2012.)



4100.5

The department may contract with the State Department of Developmental Services to provide services to persons with mental disorders in state hospitals under the jurisdiction of the State Department of Developmental Services.

(Added by Stats. 1978, Ch. 429.)



4101

Except as otherwise specifically provided elsewhere in this code, all of the institutions under the jurisdiction of the State Department of State Hospitals shall be governed by uniform rule and regulation of the State Department of State Hospitals and all of the provisions of this chapter shall apply to the conduct and management of those institutions.

(Amended by Stats. 2012, Ch. 24, Sec. 79. Effective June 27, 2012.)



4101.5

(a) Notwithstanding any other law, the State Department of State Hospitals may contract with providers of health care services and health care network providers, including, but not limited to, health plans, preferred provider organizations, and other health care network managers. Hospitals that do not contract with the department for emergency health care services shall provide these services to the department on the same basis as they are required to provide these services pursuant to Section 489.24 of Title 42 of the Code of Federal Regulations.

(b) The department may only reimburse a noncontract provider of hospital or physician services at a rate equal to or less than the amount payable under the Medicare Fee Schedule, regardless of whether the hospital is located within or outside of California. An entity that provides ambulance or any other emergency or nonemergency response service to the department, and that does not contract with the department for that service, shall be reimbursed for the service at the rate payable under the Medicare Fee Schedule, regardless of whether the provider is located within or outside of California.

(c) Until regulations or emergency regulations are adopted in accordance with subdivision (g), the department shall not reimburse a contract provider of hospital services at a rate that exceeds 130 percent of the amount payable under the Medicare Fee Schedule, a contract provider of physician services at a rate that exceeds 110 percent of the amount payable under the Medicare Fee Schedule, or a contract provider of ambulance services at a rate that exceeds 120 percent of the amount payable under the Medicare Fee Schedule. The maximum rates established by this subdivision shall not apply to reimbursement for administrative days, transplant services, services provided pursuant to competitively bid contracts, or services provided pursuant to a contract executed prior to September 1, 2009.

(d) The maximum rates set forth in this section shall not apply to contracts entered into through the department s designated health care network provider, if any. The rates for those contracts shall be negotiated at the lowest rate possible under the circumstances.

(e) The department and its designated health care network provider may enter into exclusive or nonexclusive contracts on a bid or negotiated basis for hospital, physician, and ambulance services contracts.

(f) The Director of State Hospitals may adopt regulations to implement this section. The adoption, amendment, or repeal of a regulation authorized by this section is hereby exempted from the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(g) The Director of State Hospitals may change the maximum rates set forth in this section by regulation or emergency regulation, adopted in accordance with the Administrative Procedure Act, but no sooner than 30 days after notification to the Joint Legislative Budget Committee. Those changes may include, but are not limited to, increasing or decreasing rates, or adding location-based differentials such as those provided to small and rural hospitals as defined in Section 124840 of the Health and Safety Code. The adoption, amendment, repeal, or readoption of a regulation authorized by this subdivision is deemed to address an emergency, for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the director is hereby exempted for this purpose from the requirements of subdivision (b) of Section 11346.1 of the Government Code.

(h) For persons who are transferred from the Department of Corrections and Rehabilitation to, or are housed in, a state hospital or psychiatric program under the jurisdiction of the State Department of State Hospitals, and while these persons remain under the jurisdiction of the Department of Corrections and Rehabilitation as inmates or parolees, health care or emergency services provided for these persons outside of a State Department of State Hospitals state hospital or psychiatric program shall continue to be paid for or reimbursed by the Department of Corrections and Rehabilitation in accordance with Section 5023.5 of the Penal Code.

(Amended by Stats. 2012, Ch. 24, Sec. 80. Effective June 27, 2012.)



4102

Each state hospital is a corporation.

(Repealed and added by Stats. 1967, Ch. 1667.)



4103

Each such corporation may acquire and hold in its corporate name by gift, grant, devise, or bequest property to be applied to the maintenance of the patients of the hospital and for the general use of the corporation.

(Repealed and added by Stats. 1967, Ch. 1667.)



4104

All lands necessary for the use of the state hospitals specified in Section 4100, except those acquired by gift, devise, or purchase, shall be acquired by condemnation as lands for other public uses are acquired.

The terms of every purchase shall be approved by the State Department of State Hospitals. No public street or road for railway or other purposes, except for hospital use, shall be opened through the lands of any state hospital, unless the Legislature by special enactment consents thereto.

(Amended by Stats. 2012, Ch. 24, Sec. 81. Effective June 27, 2012.)



4105

The Director of General Services shall grant to the County of San Bernardino under such terms, conditions, and restrictions as he or she deems to be for the best interests of the state, the necessary easements and rights-of-way for all purposes of a public road on the Patton State Hospital property. The right-of-way shall be across, along, and upon the following described property:

The east 40 feet of the east one-half of the northwest one-quarter of Section 32, Township 1 North, Range 3 West, San Bernardino Base and Meridian, in the County of San Bernardino, State of California.

(Added by renumbering Section 4445.5 by Stats. 1986, Ch. 224, Sec. 9. Effective June 30, 1986.)



4106

Notwithstanding the provisions of Section 4104, the Director of General Services, with the consent of the State Department of State Hospitals, may grant to the County of Napa a right-of-way for public road purposes over the northerly portion of the Napa State Hospital lands for the widening of Imola Avenue between Penny Lane and Fourth Avenue, upon such terms and conditions as the Director of General Services may deem for the best interests of the state.

(Amended by Stats. 2012, Ch. 24, Sec. 82. Effective June 27, 2012.)



4107

(a) The security of patients committed pursuant to Section 1026 of, and Chapter 6 (commencing with Section 1367) of Title 10 of Part 2 of, the Penal Code, and former Sections 6316 and 6321, at Patton State Hospital shall be the responsibility of the Secretary of the Department of Corrections and Rehabilitation.

(b) The Department of Corrections and Rehabilitation and the State Department of Mental Health shall jointly develop a plan to transfer all patients committed to Patton State Hospital pursuant to the provisions in subdivision (a) from Patton State Hospital no later than January 1, 1986, and shall transmit this plan to the Senate Committee on Judiciary and to the Assembly Committee on Criminal Justice, and to the Senate Health and Welfare Committee and Assembly Health Committee by June 30, 1983. The plan shall address whether the transferred patients shall be moved to other state hospitals or to correctional facilities, or both, for commitment and treatment.

(c) Notwithstanding any other provision of law, the State Department of State Hospitals shall house no more than 1,336 patients at Patton State Hospital. However, until September 2020, up to 1,530 patients may be housed at the hospital.

(d) This section shall remain in effect only until all patients committed, pursuant to the provisions enumerated in subdivision (a), have been removed from Patton State Hospital and shall have no force or effect on or after that date.

(Amended by Stats. 2012, Ch. 24, Sec. 83. Effective June 27, 2012. Section inoperative on date prescribed by its own provisions.)



4107.1

Consistent with the authority of the State Department of State Hospitals to maintain and operate state hospitals under its jurisdiction, the State Department of State Hospitals shall provide internal security for the patient population at Patton State Hospital. The State Department of State Hospitals may employ hospital police at Patton State Hospital for this purpose.

This section is not intended to increase or decrease the duties and responsibilities of the Department of Corrections and Rehabilitation at Patton State Hospital.

(Amended by Stats. 2012, Ch. 24, Sec. 84. Effective June 27, 2012.)



4109

The State Department of State Hospitals has general control and direction of the property and concerns of each state hospital specified in Section 4100. The department shall:

(a) Take care of the interests of the hospital, and see that its purpose and its bylaws, rules, and regulations are carried into effect, according to law.

(b) Establish such bylaws, rules, and regulations as it deems necessary and expedient for regulating the duties of officers and employees of the hospital, and for its internal government, discipline, and management.

(c) Maintain an effective inspection of the hospital.

(Amended by Stats. 2012, Ch. 24, Sec. 85. Effective June 27, 2012.)



4109.5

(a) Whenever the department proposes the closure of a state hospital, it shall submit as part of the Governor s proposed budget to the Legislature a complete program, to be developed jointly by the State Department of State Hospitals and the county in which the state hospital is located, for absorbing as many of the staff of the hospital into the local mental health programs as may be needed by the county. Those programs shall include a redefinition of occupational positions, if necessary, and a recognition by the counties of licensed psychiatric technicians for treatment of the mentally disordered, developmentally disabled, drug abusers, and alcoholics.

(b) The Director of State Hospitals shall submit all plans for the closure of state hospitals as a report with the department s budget. This report shall include all of the following:

(1) The land and buildings affected.

(2) The number of patients affected.

(3) Alternative plans for patients presently in the facilities.

(4) Alternative plans for patients who would have been served by the facility assuming it was not closed.

(5) A joint statement of the impact of the closure by the department and affected local treatment programs.

(c) These plans may be submitted to the Legislature until April 1 of each budget year. Any plans submitted after that date shall not be considered until the fiscal year following that in which it is being considered.

(d) The plan shall not be placed into effect unless the Legislature specifically approves the plan.

(e) This section shall not apply to the proposed closure of a developmental center.

(Amended by Stats. 2012, Ch. 24, Sec. 86. Effective June 27, 2012.)



4110

The executive director shall provide detailed expenditure estimates of all anticipated hospital expenditures, all supplies, expenses, buildings, and improvements as required for the best interests of the hospital, and for the improvement of the hospital and of the grounds and buildings connected with the hospital. These estimates shall be submitted to the State Department of State Hospitals, which may revise them. The department shall certify that it has carefully examined the estimates, and that the supplies, expenses, buildings, and improvements contained in the estimates, as approved by it, are required for the best interests of the hospital. The department shall thereupon proceed to purchase the supplies, make the expenditures, or conduct the improvements or buildings in accordance with law.

(Amended by Stats. 2012, Ch. 24, Sec. 87. Effective June 27, 2012.)



4111

The state hospitals may manufacture supplies and materials necessary or required to be used in any of the state hospitals which can be economically manufactured therein. The necessary cost and expense of providing for and conducting the manufacture of such supplies and materials shall be paid in the same manner as other expenses of the hospitals. No hospital shall enter into or engage in manufacturing any supplies or materials unless permission for the same is obtained from the State Department of State Hospitals. If, at any time, it appears to the department that the manufacture of any article is not being or cannot be economically carried on at a state hospital, the department may suspend or stop the manufacture of the article, and on receipt of a certified copy of the order directing the suspension or stopping of its manufacture, by the medical superintendent, the hospital shall cease from manufacturing the article.

(Amended by Stats. 2012, Ch. 24, Sec. 88. Effective June 27, 2012.)



4112

(a) All money belonging to the state and received by state hospitals from any source, except appropriations, shall, at the end of each month, be deposited in the State Treasury, to the credit of the General Fund. This section shall not apply to the funds known as the industrial or amusement funds.

(b) There is hereby continuously appropriated from the General Fund to the State Department of State Hospitals that amount which is necessary to pay the premium, as specified in Section 7353, for third-party health coverage for Medicare beneficiaries who are patients at state hospitals under the jurisdiction of the State Department of State Hospitals. It is the intent of the Legislature that the General Fund expenditures authorized by this subdivision not exceed the proceeds to be deposited in the General Fund from Medicare payments to the State Department of State Hospitals in any fiscal year.

(Amended by Stats. 2012, Ch. 24, Sec. 89. Effective June 27, 2012.)



4112.1

Section 4112 does not apply to the funds known as the sheltered workshop funds.

(Added by Stats. 1969, Ch. 722.)



4113

The state hospitals and the officers thereof shall make such financial statements to the Controller as the Controller requires.

(Repealed and added by Stats. 1967, Ch. 1667.)



4114

The executive director or other person in charge of a hospital shall, within 10 days after the admission of any person to the hospital, cause an abstract of the medical certificate and order on which the person was received and a list of all property, books, and papers of value found in the possession of or belonging to the person to be forwarded to the office of the department, and when a patient is discharged, transferred, or dies, the superintendent or person in charge shall within three days thereafter, send the information to the office of the department, in accordance with the form prescribed by it.

(Amended by Stats. 2012, Ch. 24, Sec. 90. Effective June 27, 2012.)



4115

The department may permit, subject to such conditions and regulations as it may impose, any religious or missionary corporation or society to erect a building on the grounds of any state hospital for the holding of religious services. Each such building when erected shall become the property of the state and shall be used exclusively for the benefit of the patients and employees of the state hospital.

(Repealed and added by Stats. 1967, Ch. 1667.)



4116

The department may establish and supervise under its rules and regulations training schools or courses for employees of the department or of state institutions under its jurisdiction.

(Repealed and added by Stats. 1967, Ch. 1667.)



4117

(a) Whenever a trial is had of any person charged with escape or attempt to escape from a state hospital, whenever a hearing is had on the return of a writ of habeas corpus prosecuted by or on behalf of any person confined in a state hospital except in a proceeding to which Section 5110 applies, whenever a hearing is had on a petition under Section 1026.2, subdivision (b) of Section 1026.5, Section 2966, or Section 2972 of the Penal Code, Section 7361 of this code, or former Section 6316.2 of this code for the release of a person confined in a state hospital, whenever a hearing is had for an order seeking involuntary treatment with psychotropic medication, or any other medication for which an order is required, of a person confined in a state hospital pursuant to Section 2962 of the Penal Code, and whenever a person confined in a state hospital is tried for a crime committed therein, the appropriate financial officer or other designated official of the county in which the trial or hearing is had shall make out a statement of all mental health treatment costs and shall make out a separate statement of all nontreatment costs incurred by the county for investigation and other preparation for the trial or hearing, and the actual trial or hearing, all costs of maintaining custody of the patient and transporting him or her to and from the hospital, and costs of appeal, which statements shall be properly certified by a judge of the superior court of that county. The statement of mental health treatment costs shall be sent to the State Department of State Hospitals and the statement of all nontreatment costs, except as provided in subdivision (c), shall be sent to the Controller for approval. After approval, the department shall cause the amount of mental health treatment costs incurred on or after July 1, 1987, to be paid to the county mental health director or his or her designee where the trial or hearing was held out of the money appropriated for this purpose by the Legislature. In addition, the Controller shall cause the amount of all nontreatment costs incurred on and after July 1, 1987, to be paid out of the money appropriated by the Legislature, to the county treasurer of the county where the trial or hearing was had.

(b) Commencing January 1, 2012, the nontreatment costs associated with Section 2966 of the Penal Code and approved by the Controller, as required by subdivision (a), shall be paid by the Department of Corrections and Rehabilitation pursuant to Section 4750 of the Penal Code.

(c) The nontreatment costs associated with any hearing for an order seeking involuntary treatment with psychotropic medication, or any other medication for which an order is required, of a person confined in a state hospital pursuant to Section 2972 of the Penal Code, as provided in subdivision (a), shall be paid by the county of commitment. As used in this subdivision, county of commitment means the county seeking the continued treatment of a mentally disordered offender pursuant to Section 2972 of the Penal Code. The appropriate financial officer or other designated official of the county in which the proceeding is held shall make out a statement of all of the costs incurred by the county for the investigation, preparation, and conduct of the proceedings, and the costs of appeal, if any. The statement shall be certified by a judge of the superior court of the county. The statement shall then be sent to the county of commitment, which shall reimburse the county providing the services.

(d) (1) Whenever a hearing is held pursuant to Section 1604, 1608, 1609, or 2966 of the Penal Code, all transportation costs to and from a state hospital or a facility designated by the community program director during the hearing shall be paid by the Controller as provided in this subdivision. The appropriate financial officer or other designated official of the county in which a hearing is held shall make out a statement of all transportation costs incurred by the county. The statement shall be properly certified by a judge of the superior court of that county and sent to the Controller for approval. The Controller shall cause the amount of transportation costs incurred on and after July 1, 1987, to be paid to the county treasurer of the county where the hearing was had out of the money appropriated by the Legislature.

(2) As used in this subdivision, community program director means the person designated pursuant to Section 1605 of the Penal Code.

(Amended by Stats. 2013, Ch. 705, Sec. 2. Effective January 1, 2014.)



4118

The State Department of State Hospitals shall cooperate with the United States Bureau of Immigration in arranging for the deportation of all aliens who are confined in, admitted, or committed to any state hospital.

(Amended by Stats. 2012, Ch. 24, Sec. 92. Effective June 27, 2012.)



4119

The State Department of State Hospitals shall investigate and examine all nonresident persons residing in any state hospital for the mentally disordered and shall cause these persons, when found to be nonresidents as defined in this chapter, to be promptly and humanely returned under proper supervision to the states in which they have legal residence. The department may defer that action by reason of a patient s medical condition.

Prior to returning the judicially committed nonresident to his or her proper state of residency, the department shall do either of the following:

(a) Obtain the written consent of the prosecuting attorney of the committing county, the judicially committed nonresident person, and the attorney of record for the judicially committed nonresident person.

(b) In the department s discretion request a hearing in the superior court of the committing county requesting a judicial determination of the proposed transfer, notify the court that the state of residence has agreed to the transfer, and file the department s recommendation with a report explaining the reasons for its recommendation.

The court shall give notice of such a hearing to the prosecuting attorney, the judicially committed nonresident person, the attorney of record for the judicially committed nonresident person and the department, no less than 30 days before the hearing. At the hearing, the prosecuting attorney and the judicially committed nonresident person may present evidence bearing on the intended transfer. After considering all evidence presented, the court shall determine whether the intended transfer is in the best interest of and for the proper protection of the nonresident person and the public. The court shall use the same procedures and standard of proof as used in conducting probation revocation hearings pursuant to Section 1203.2 of the Penal Code.

For the purpose of facilitating the prompt and humane return of such persons, the State Department of State Hospitals may enter into reciprocal agreements with the proper boards, commissions, or officers of other states or political subdivision thereof for the mutual exchange or return of persons residing in any state hospital for the mentally disordered in one state whose legal residence is in the other, and it may in these reciprocal agreements vary the period of residence as defined in this chapter to meet the requirements or laws of the other states.

The department may give written permission for the return of any resident of this state confined in a public institution in another state, corresponding to any state hospital for the mentally disordered of this state. When a resident is returned to this state pursuant to this chapter, he or she may be admitted as a voluntary patient to any institution of the department as designated by the Director of State Hospitals. If he or she is mentally disordered and is a danger to himself or herself or others, or he or she is gravely disabled, he or she may be detained and given care and services in accordance with the provisions of Part 1 (commencing with Section 5000) of Division 5.

(Amended by Stats. 2012, Ch. 24, Sec. 93. Effective June 27, 2012.)



4120

Except as otherwise provided in this section in determining residence for purposes of being entitled to hospitalization in this state and for purposes of returning patients to the states of their residence, an adult person who has lived continuously in this state for a period of one year and who has not acquired residence in another state by living continuously therein for at least one year subsequent to his residence in this state shall be deemed to be a resident of this state. Except as otherwise provided in this section a minor is entitled to hospitalization in this state if the parent or guardian or conservator having custody of the minor has lived continuously in this state for a period of one year and has not acquired residence in another state by living continuously therein for at least one year subsequent to his residence in this state. Such parent, guardian, or conservator shall be deemed a resident of this state for the purposes of this section, and such minor shall be eligible for hospitalization in this state as a mentally disordered person. The eligibility of such minor for hospitalization in this state ceases when such parent, guardian, or conservator ceases to be a resident of this state and such minor shall be transferred to the state of residence of the parent, guardian, or conservator in accordance with the applicable provisions of this code. Time spent in a public institution for the care of the mentally disordered or developmentally disabled or on leave of absence therefrom shall not be counted in determining the matter of residence in this or another state.

Residence acquired in this or in another state shall not be lost by reason of military service in the armed forces of the United States.

(Amended by Stats. 1979, Ch. 730.)



4121

All expenses incurred in returning these persons to other states shall be paid by this state, the person or his or her relatives, but the expense of returning residents of this state shall be borne by the states making the returns.

The cost and expense incurred in effecting the transportation of these nonresident persons to the states in which they have residence shall be advanced from the funds appropriated for that purpose, or, if necessary, from the money appropriated for the care of delinquent or mentally disordered persons .

(Amended by Stats. 1996, Ch. 320, Sec. 44. Effective January 1, 1997.)



4122

The State Department of State Hospitals, when it deems it necessary, may, under conditions prescribed by the director, transfer any patients of a state institution under its jurisdiction to another institution. Transfers of patients of state hospitals shall be made in accordance with the provisions of Section 7300.

Transfer of a conservatee shall only be with the consent of the conservator.

The expense of any transfer shall be paid from the moneys available by law for the support of the department or for the support of the institution from which the patient is transferred. Liability for the care, support, and maintenance of a patient so transferred in the institution to which he or she has been transferred shall be the same as if he or she had originally been committed to the institution. The State Department of State Hospitals shall present to the county, not more frequently than monthly, a claim for the amount due the state for care, support, and maintenance of any such patients and which the county shall process and pay pursuant to the provisions of Chapter 4 (commencing with Section 29700) of Division 3 of Title 3 of the Government Code.

(Amended by Stats. 2012, Ch. 24, Sec. 94. Effective June 27, 2012.)



4123

The Director of State Hospitals may authorize the transfer of persons from any institution within the department to any institution authorized by the federal government to receive the person.

(Amended by Stats. 2012, Ch. 24, Sec. 95. Effective June 27, 2012.)



4124

The State Department of State Hospitals shall send to the Department of Veterans Affairs whenever requested a list of all persons who have been patients for six months or more in each state institution within the jurisdiction of the State Department of State Hospitals and who are known to have served in the Armed Forces of the United States.

(Amended by Stats. 2012, Ch. 24, Sec. 96. Effective June 27, 2012.)



4125

(a) The director may deposit any funds of any patient in the possession of each hospital administrator of a state hospital in trust with the treasurer pursuant to Section 16305.3 of the Government Code or, subject to the approval of the Department of Finance, may deposit these funds in an interest-bearing bank account or invest and reinvest these funds in any security described in Article 1 (commencing with Section 16430) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code, and for the purposes of deposit or investment only may mingle the funds of any patient with the funds of any other patient. The hospital administrator with the consent of the patient may deposit the interest or increment on the funds of a patient in the state hospital in a special fund for each state hospital, to be designated the Benefit Fund, of which the hospital administrator shall be the trustee. He or she may, with the approval of the director, after taking into consideration the recommendations of representatives of patient government and recommendations submitted by patient groups, expend the moneys in this fund for the education or entertainment of the patients of the institution.

(b) On and after December 1, 1970:

(1) The funds of a patient in a state hospital or a patient on leave of absence from a state hospital shall not be deposited in interest-bearing bank accounts or invested and reinvested pursuant to this section except when authorized by the patient.

(2) Any interest or increment accruing on the funds of a patient on leave of absence from a state hospital shall be deposited in his or her account.

(3) Any interest or increment accruing on the funds of a patient in a state hospital shall be deposited in his or her account, unless the patient authorizes their deposit in the state hospital s benefit fund.

(c) Any state hospital charges for patient care against the funds of a patient in the possession of a hospital administrator or deposited pursuant to this section and used to pay for that care, shall be stated in an itemized bill to the patient.

(d) No later than August 15 of each year, the director shall provide to the Legislature a summary data sheet containing information on how the benefit fund at each state hospital was expended in the previous fiscal year.

(Amended by Stats. 2002, Ch. 352, Sec. 1. Effective January 1, 2003.)



4126

Whenever any patient in any state institution subject to the jurisdiction of the State Department of State Hospitals dies, and any personal funds or property of the patient remains in the hands of the superintendent thereof, and no demand is made upon the superintendent by the owner of the funds or property or his or her legally appointed representative all money and other personal property of the decedent remaining in the custody or possession of the superintendent thereof shall be held by him or her for a period of one year from the date of death of the decedent, for the benefit of the heirs, legatees, or successors in interest of the decedent.

Upon the expiration of the one-year period, any money remaining unclaimed in the custody or possession of the superintendent shall be delivered by him or her to the Treasurer for deposit in the Unclaimed Property Fund under the provision of Article 1 (commencing with Section 1440) of Chapter 6 of Title 10 of Part 3 of the Code of Civil Procedure.

Upon the expiration of said one-year period, all personal property and documents of the decedent, other than cash, remaining unclaimed in the custody or possession of the superintendent, shall be disposed of as follows:

(a) All deeds, contracts or assignments shall be filed by the superintendent with the public administrator of the county of commitment of the decedent;

(b) All other personal property shall be sold by the superintendent at public auction, or upon a sealed-bid basis, and the proceeds of the sale delivered by him or her to the Treasurer in the same manner as is herein provided with respect to unclaimed money of the decedent. If he or she deems it expedient to do so, the superintendent may accumulate the property of several decedents and sell the property in lots that he or she may determine, provided that he or she makes a determination as to each decedent s share of the proceeds;

(c) If any personal property of the decedent is not salable at public auction, or upon a sealed-bid basis, or if it has no intrinsic value, or if its value is not sufficient to justify the deposit of such property in the State Treasury, the superintendent may order it destroyed;

(d) All other unclaimed personal property of the decedent not disposed of as provided in subdivision (a), (b), or (c), shall be delivered by the superintendent to the Controller for deposit in the State Treasury under the provisions of Article 1 (commencing with Section 1440) of Chapter 6 of Title 10 of Part 3 of the Code of Civil Procedure.

(Amended by Stats. 2012, Ch. 24, Sec. 97. Effective June 27, 2012.)



4127

(a) Whenever any patient in any state institution subject to the jurisdiction of the State Department of State Hospitals escapes, is discharged, or is on leave of absence from the institution, and any personal funds or property of the patient remains in the hands of the superintendent, and no demand is made upon the superintendent by the owner of the funds or property or his or her legally appointed representative, all money and other intangible personal property of the patient, other than deeds, contracts, or assignments, remaining in the custody or possession of the superintendent shall be held by him or her for a period of seven years from the date of the escape, discharge, or leave of absence, for the benefit of the patient or his or her successors in interest. Unclaimed personal funds or property of minors on leave of absence may be exempted from this section during the period of their minority and for a period of one year thereafter, at the discretion of the Director of State Hospitals.

(b) Upon the expiration of the seven-year period, any money and other intangible property, other than deeds, contracts, or assignments, remaining unclaimed in the custody or possession of the superintendent shall be subject to Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure.

(c) Upon the expiration of one year from the date of the escape, discharge, or parole, the following shall apply:

(1) All deeds, contracts, or assignments shall be filed by the superintendent with the public administrator of the county of commitment of the patient.

(2) All tangible personal property other than money, remaining unclaimed in the superintendent s custody or possession, shall be sold by the superintendent at public auction, or upon a sealed-bid basis, and the proceeds of the sale shall be held by him or her subject to Section 4125 of this code and Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure. If the superintendent deems it expedient to do so, the superintendent may accumulate the property of several patients and may sell the property in lots that the superintendent determines, provided that the superintendent makes a determination as to each patient s share of the proceeds.

(d) If any tangible personal property covered by this section is not salable at public auction or upon a sealed-bid basis, or if it has no intrinsic value or its value is not sufficient to justify its retention by the superintendent to be offered for sale at public auction or upon a sealed-bid basis at a later date, the superintendent may order it destroyed.

(Amended by Stats. 2012, Ch. 24, Sec. 98. Effective June 27, 2012.)



4128

Before any money or other personal property or documents are delivered to the State Treasurer, State Controller, or public administrator, or sold at auction or upon a sealed-bid basis, or destroyed, under the provisions of Section 4126, and before any personal property or documents are delivered to the public administrator, or sold at auction or upon a sealed-bid basis, or destroyed, under the provisions of Section 4127, of this code, notice of said intended disposition shall be posted at least 30 days prior to the disposition, in a public place at the institution where the disposition is to be made, and a copy of such notice shall be mailed to the last known address of the owner or deceased owner, at least 30 days prior to such disposition. The notice prescribed by this section need not specifically describe each item of property to be disposed of.

(Repealed and added by Stats. 1967, Ch. 1667.)



4129

At the time of delivering any money or other personal property to the State Treasurer or State Controller under the provisions of Section 4126 or of Chapter 7 of Title 10 of Part 3 of the Code of Civil Procedure, the superintendent shall deliver to the State Controller a schedule setting forth a statement and description of all money and other personal property delivered, and the name and last known address of the owner or deceased owner.

(Repealed and added by Stats. 1967, Ch. 1667.)



4130

When any personal property has been destroyed as provided in Sections 4126 or 4127, no suit shall thereafter be maintained by any person against the state or any officer thereof for or on account of such property.

(Repealed and added by Stats. 1967, Ch. 1667.)



4131

Notwithstanding any other provision of law, the provisions of Sections 4126 and 4127 shall apply (1) to all money and other personal property delivered to the State Treasurer or State Controller prior to the effective date of said sections, which would have been subject to the provisions thereof if they had been in effect on the date of such delivery; and (2) to all money and other personal property delivered to the State Treasurer or State Controller prior to the effective date of the 1961 amendments to said sections, as said provisions would have applied on the date of such delivery if, on said date of delivery, the provisions of Chapter 1809, Statutes of 1959, had not been in effect.

(Repealed and added by Stats. 1967, Ch. 1667.)



4132

It is hereby declared that the provisions of this code reflect the concern of the Legislature that mentally disordered persons are to be regarded as patients to be provided care and treatment and not as inmates of institutions for the purposes of secluding them from the rest of the public.

Whenever any provision of this code heretofore or hereafter enacted uses the term inmate, it shall be construed to mean patient.

(Repealed and added by Stats. 1967, Ch. 1667.)



4133

All day hospitals and rehabilitation centers maintained by the State Department of State Hospitals shall be subject to the provisions of this code pertaining to the admission, transfer, and discharge of patients at the state hospitals, except that all admissions to those facilities shall be subject to the approval of the chief officer thereof. Charges for services rendered to patients at those facilities shall be determined pursuant to Section 4025. The liability for the charges shall be governed by the provisions of Article 4 (commencing with Section 7275) of Chapter 2 of Division 7, except at the hospitals maintained by the State Department of Developmental Services the liability shall be governed by the provisions of Article 4 (commencing with Section 6715) of Chapter 3 of Part 2 of Division 6 and Chapter 3 (commencing with Section 7500) of Division 7.

(Amended by Stats. 2012, Ch. 24, Sec. 99. Effective June 27, 2012.)



4134

The state mental hospitals under the jurisdiction of the State Department of State Hospitals shall comply with the California Food Sanitation Act, Article 1 (commencing with Section 111950) of Chapter 4 of Part 6 of Division 104 of the Health and Safety Code.

The state mental hospitals under the jurisdiction of the State Department of State Hospitals shall also comply with the California Retail Food Code (Chapter 4 (commencing with Section 113700) of Part 7 of Division 104 of the Health and Safety Code).

Sanitation, health and hygiene standards that have been adopted by a city, county, or city and county that are more strict than those of the California Retail Food Code or the California Food Sanitation Act shall not be applicable to state mental hospitals that are under the jurisdiction of the State Department of State Hospitals.

(Amended by Stats. 2012, Ch. 24, Sec. 100. Effective June 27, 2012.)



4135

Any person committed to the State Department of State Hospitals as a mentally abnormal sex offender shall remain a patient committed to the department for the period specified in the court order of commitment or until discharged by the medical director of the state hospital in which the person is a patient, whichever occurs first. The medical director may grant the patient a leave of absence upon the terms and conditions as the medical director deems proper. The petition for commitment of a person as a mentally abnormal sex offender, the reports, the court orders, and other court documents filed in the court in connection therewith shall not be open to inspection by any other than the parties to the proceeding, the attorneys for the party or parties, and the State Department of State Hospitals, except upon the written authority of a judge of the superior court of the county in which the proceedings were had.

Records of the supervision, care, and treatment given to each person committed to the State Department of State Hospitals as a mentally abnormal sex offender shall not be open to the inspection of any person not in the employ of the department or of the state hospital, except that a judge of the superior court may by order permit examination of those records.

The charges for the care and treatment rendered to persons committed as mentally abnormal sex offenders shall be in accordance with the provisions of Article 4 (commencing with Section 7275) of Chapter 3 of Division 7.

(Amended by Stats. 2012, Ch. 24, Sec. 101. Effective June 27, 2012.)



4136

(a) Each patient in a state hospital for the mentally disordered who has resided in the state hospital for a period of at least 30 days shall be paid an amount of aid for his or her personal and incidental needs that, when added to his or her income, equals twelve dollars and fifty cents ($12.50) per month. If a patient elects to do so, a patient may save all or any portion of his or her monthly amount of aid provided for personal and incidental needs for expenditure in subsequent months.

(b) Each indigent patient in a state hospital for the mentally disordered shall be allotted sufficient materials for one letter each week, including postage in an amount not to exceed the cost of one stamp for first-class mail for a one-ounce letter, at no cost to the patient.

(c) Each newly admitted patient, for the first 30 days after his or her initial admission, shall be allotted sufficient materials for two letters each week, including postage for first-class mail for up to two one-ounce letters per week. The hospital administrator shall ensure that additional writing materials and postage are available for purchase by patients at the store or canteen on hospital grounds.

(d) For purposes of this section, indigent patient means any patient whose income is no more than twelve dollars and fifty cents ($12.50) per month.

(Amended by Stats. 2002, Ch. 352, Sec. 2. Effective January 1, 2003.)



4137

Whenever a patient dies in a state mental hospital and the coroner finds that the death was by accident or at the hands of another person other than by accident, the State Department of State Hospitals shall determine upon review of the coroner s investigation if the death resulted from the negligence, recklessness, or intentional act of a state employee. If it is determined that the death directly resulted from the negligence, recklessness, or intentional act of a state employee, the department shall immediately notify the State Personnel Board and any appropriate licensing agency and shall terminate the employment of the employee as provided by law. In addition, if the state employee is a licensed mental health professional, the appropriate licensing board shall inquire into the circumstances of the death, examine the findings of the coroner s investigation, and make a determination of whether the mental health professional should have his or her license revoked or suspended or be subject to other disciplinary action. Licensed mental health professional, as used in this section, means a person licensed by any board, bureau, department, or agency pursuant to a state law and employed in a state mental hospital.

(Amended by Stats. 2012, Ch. 24, Sec. 102. Effective June 27, 2012.)



4138

(a) Upon receiving a request from the director of a state hospital listed in Section 4100, the Director of State Hospitals may prohibit the possession or use of tobacco products on the grounds of the requesting facility. The Director of State Hospitals shall provide an implementation plan that shall include a phase-in period for any of the state hospitals listed in Section 4100 that prohibits the possession or use of tobacco products by patients or any other persons on hospital grounds, except on the premises of residential staff housing where patients are not present.

(b) This prohibition shall include an exemption for departmentally approved religious ceremonies.

(c) As part of the implementation plan, the department shall provide any requesting patient with a smoking cessation plan that may include, at minimum, an individual medical treatment plan, counseling, prescription drugs, or nicotine replacement, as determined to be medically necessary and appropriate.

(d) Nothing in this section shall be construed to restrict the outside activity time currently available to hospital patients.

(e) If an implementation plan is adopted pursuant to subdivision (a), the store or canteen at any facility subject to the prohibition shall not sell tobacco products.

(Amended by Stats. 2012, Ch. 24, Sec. 103. Effective June 27, 2012.)



4139

(a) Except as otherwise authorized by law, or when authorized by the director of the state hospital, and except as provided in subdivision (b), a person who possesses with the intent to deliver, or delivers, to a patient in a state hospital listed in Section 4100 any item listed in paragraphs (1) to (3), inclusive, that has been prohibited for possession by a patient either by statute or by regulation is guilty of a misdemeanor, punishable by a fine not to exceed one thousand dollars ($1,000) for each item.

(1) A cellular telephone or other wireless communication device, or any component thereof, including, but not limited to, a subscriber identity card (SIM card) or memory storage device.

(2) Tobacco products, if the state hospital has a ban on tobacco products.

(3) Money, in excess of the limitations and restrictions adopted by the state hospital.

(b) If a person visiting a patient in a state hospital listed in Section 4100, upon being searched or subjected to a metal detector, is found to be in possession of an item prohibited for patient possession pursuant to subdivision (a), the item shall be subject to confiscation but shall be returned on the same day the person visits the patient, unless the item is held as evidence in a case where the person is cited for a violation of subdivision (a). If, upon investigation, it is determined that no prosecution will take place, the item shall be returned to the owner at the owner s expense. Notice of this provision shall be posted in all areas where visitors are searched prior to visitation with a patient and outside the facility in a location easily visible to visitors so that they can leave prohibited items in their cars before entering the visitor area.

(Added by Stats. 2011, Ch. 201, Sec. 1. Effective January 1, 2012.)



4141

(a) (1) Each state hospital shall update its injury and illness prevention plan at least once a year to include necessary safeguards to prevent workplace safety hazards in connection with workplace violence associated with patient assaults on employees.

(2) Updated injury and illness prevention plans shall address, but shall not be limited to, all of the following:

(A) Control of physical access throughout the hospital and grounds.

(B) Alarm systems.

(C) Presence of security personnel.

(D) Training.

(E) Buddy systems.

(F) Communication.

(G) Emergency responses.

(3) (A) The department shall submit the updated injury and illness prevention plans to the Legislature every two years.

(B) (i) The requirement for submitting the updated injury and illness prevention plans imposed pursuant to subparagraph (A) is inoperative four years after the date the first report is due, pursuant to Section 10231.5 of the Government Code.

(ii) Updated injury and illness prevention plans submitted pursuant to subparagraph (A) shall be submitted in compliance with Section 9795 of the Government Code.

(b) Each state hospital shall establish an injury and illness prevention committee comprised of hospital management and employees designated by the hospital s director in consultation with the employee bargaining units. The committee shall be responsible for providing recommendations to the hospital director for updates to the injury and illness prevention plan. The committee shall meet at least four times per year.

(c) Each state hospital shall develop an incident reporting procedure that can be used, at a minimum, to develop reports of patient assaults on employees and assist the hospital in identifying risks of patient assaults on employees. Data obtained from the incident reporting procedures shall be accessible to staff. The incident reporting procedure shall be designed to provide hospital management with immediate notification of reported incidents. The hospital shall provide for timely and efficient responses and investigations to incident reports made under the incident reporting procedure. Incident reports shall also be forwarded to the injury and illness prevention committee established pursuant to subdivision (b).

(Amended by Stats. 2013, Ch. 76, Sec. 203. Effective January 1, 2014.)






CHAPTER 2. Boards of Trustees and Other Advisory Boards

4200

(a) Each state hospital under the jurisdiction of the State Department of State Hospitals shall have a hospital advisory board of eight members appointed by the Governor from a list of nominations submitted to him or her by the boards of supervisors of counties within each hospital s designated service area. If a state hospital provides services for both the mentally disordered and the developmentally disabled, there shall be a separate advisory board for the program provided the mentally disordered and a separate board for the program provided the developmentally disabled. To the extent feasible, an advisory board serving a hospital for the mentally disordered shall consist of one member who has been a patient in a state mental hospital and two members shall be the parents, spouse, siblings, or adult children of persons who are or have been patients in a state mental hospital, three representatives of different professional disciplines selected from primary user counties for patients under Part 1 (commencing with Section 5000) of Division 5, and two representatives of the general public who have demonstrated an interest in services to the mentally disordered.

(b) Of the members first appointed after the operative date of the amendments made to this section during the 1975 76 legislative session, one shall be appointed for a term of two years, and one for three years. Thereafter, each appointment shall be for the term of three years, except that an appointment to fill a vacancy shall be for the unexpired term only. No person shall be appointed to serve more than a maximum of two terms as a member of the board.

(c) Notwithstanding any provision of this section, members serving on the hospital advisory board on the operative date of the amendments made to this section during the 1987 88 legislative session, may continue to serve on the board until the expiration of their term. The Legislature intends that changes in the composition of the board required by these amendments apply to future vacancies on the board.

(Amended by Stats. 2012, Ch. 24, Sec. 104. Effective June 27, 2012.)



4201

No person shall be eligible for appointment to a hospital advisory board if he is a Member of the Legislature or an elective state officer, and if he becomes such after his appointment his office shall be vacated and a new appointment made. If any appointee fails to attend three consecutive regular meetings of the board, unless he is ill or absent from the state, his office becomes vacant, and the board, by resolution, shall so declare, and shall forthwith transmit a certified copy of such resolution to the Governor.

(Amended by Stats. 1969, Ch. 459.)



4202

The advisory boards of the several state hospitals are advisory to the State Department of State Hospitals and the Legislature with power of visitation and advice with respect to the conduct of the hospitals and coordination with community mental health programs. The members of the boards shall serve without compensation other than necessary expenses incurred in the performance of duty. They shall organize and elect a chairman. They shall meet at least once every three months and at such other times as they are called by the chairman, by the medical director, by the head of the department or a majority of the board. No expenses shall be allowed except in connection with meetings so held.

(Amended by Stats. 2012, Ch. 24, Sec. 105. Effective June 27, 2012.)



4202.5

(a) The chairman of a hospital advisory board advising a hospital for the mentally disordered shall meet annually with the hospital director, the community mental health directors, and the chairmen of the mental health advisory boards representing counties within the hospital s designated service area.

(b) The chairmen shall be allowed necessary expenses incurred in attending such meetings.

(c) It is the intent of the Legislature that the department assist the development of annual regional meetings required by this section.

(Amended by Stats. 1977, Ch. 1252.)



4203

The Atascadero State Hospital shall have an advisory board of seven persons appointed by the Governor, each of whom holds office for the term of three years. To the extent feasible the composition of board membership shall consist of two persons, who at the time of their appointment are relatives of the patient population, three representatives of professional disciplines serving the patient population, and two representatives of the general public. The board shall advise and consult with the department with respect to the conduct of the hospital. The members of the board shall serve without compensation other than necessary expenses incurred in attendance at meetings.

(Amended by Stats. 1975, Ch. 1057.)






CHAPTER 2.5. Families of Persons With Serious Mental Disorders

4240

The Legislature finds and declares all of the following:

(a) The symptoms and behaviors of persons with serious mental disorders may cause severe disruption of normal family relationships.

(b) Families are often the principal caregivers, housing providers, and case managers for family members with serious mental disorders.

(c) Families of persons with serious mental disorders more often than not have little or no legal authority over their adult mentally disordered and sometimes difficult to manage family members and consequently need advice, skills, emotional support, and guidance to cope with the stressful burden of caregiving in order to be effective and helpful.

(d) Involved families are of inestimable value to the publicly funded and professionally operated state and county mental health system and programs emphasizing self-help can be the best way to assist families in maintaining the cohesion of family life while caring for and assisting a mentally disordered family member.

(e) Since the state s mental health resources are limited and are increasingly being directed on a priority basis toward provision of services to persons with serious mental disorders, informed and active families helping one another can effectively extend and amplify the value of state mental health dollars.

(Added by Stats. 1989, Ch. 1225, Sec. 1.)



4241

It is the intent of the Legislature, by this chapter, to support an organized program of self-help in which families exchange information, advice, and emotional support to enable them to maintain and strengthen family life and secure or provide more effective treatment, care, and rehabilitation for mentally disordered family members.

It is further the intent of the Legislature to utilize an existing organized statewide network of families, who have mentally disordered family members, as a means of delivering the services designated in this chapter.

(Added by Stats. 1989, Ch. 1225, Sec. 1.)



4242

As used in this chapter, the following definitions apply:

(a) Family means persons whose children, spouses, siblings, parents, grandparents, or grandchildren have a serious mental disorder.

(b) Serious mental disorder means a mental disorder that is severe in degree and persistent in duration and that may cause behavioral disorder or impair functioning so as to interfere substantially with activities of daily living. Serious mental disorders include schizophrenia, major affective disorders, and other severely disabling mental disorders.

(Amended by Stats. 2006, Ch. 538, Sec. 694. Effective January 1, 2007.)



4243

(a) All funds appropriated for the purposes of this chapter shall be used to contract with an organization to establish a statewide network of families who have mentally disordered family members for the purpose of providing information, advice, support, and other assistance to these families.

(b) A request for proposal shall be issued seeking applicants who are capable of supplying the services specified in Section 4244. The respondent organizations shall demonstrate that they:

(1) Focus their activities exclusively on the seriously mentally disordered.

(2) Have experience in successfully working with state agencies, including, but not limited to, the State Department of State Hospitals.

(3) Have the ability to reach and involve the target population as active members.

(4) Have proven experience providing structured self-help services that benefit the target population.

(5) Have experience holding statewide and local conferences to educate families and professionals regarding the needs of the mentally disordered.

(6) Have the financial and organizational structure and experience to manage the funds provided under the proposed contract.

(Amended by Stats. 2012, Ch. 24, Sec. 106. Effective June 27, 2012.)



4244

The Director of State Hospitals shall enter into a contract with the successful bidder to provide services which shall include, but not be necessarily limited to, all of the following:

(a) Production and statewide dissemination of information to families regarding methods of obtaining and evaluating services needed by mentally disordered family members.

(b) Provision of timely advice, counseling, and other supportive services to assist families in coping with emotional stress and to enable them to care for or otherwise assist mentally disordered family members.

(c) Organizing family self-help services in local communities, accessible to families throughout the state.

(d) Conducting training programs for mental health practitioners and college and university students to inform current and future mental health professionals of the needs of families and methods of utilizing family resources to assist mentally disordered clients.

(Amended by Stats. 2012, Ch. 24, Sec. 107. Effective June 27, 2012.)



4245

Contracts entered in pursuant to this chapter shall:

(a) Have an annual contract period from July 1 through June 30 of each fiscal year unless the Director of State Hospitals or the contractor terminates the contract earlier.

(b) Require an annual report by the contractor accounting for all expenditures and program accomplishments.

(Amended by Stats. 2012, Ch. 24, Sec. 108. Effective June 27, 2012.)






CHAPTER 3. Officers and Employees

4300

As used in this article, officers of a state hospital means:

(a) Clinical director.

(b) Hospital administrator.

(c) Hospital director.

(Repealed and added by Stats. 1976, Ch. 962.)



4301

(a) The Director of State Hospitals shall appoint and define the duties, subject to the laws governing civil service, of the clinical director and the hospital administrator for each state hospital. The director shall appoint either the clinical director or the hospital administrator to be the hospital director.

(b) Director of State Hospitals shall appoint a program director for each program at a state hospital.

(Amended by Stats. 2012, Ch. 24, Sec. 109. Effective June 27, 2012.)



4302

The Director of State Hospitals shall have the final authority for determining all other employee needs after consideration of program requests from the various hospitals.

(Amended by Stats. 2012, Ch. 24, Sec. 110. Effective June 27, 2012.)



4303

Salaries of resident and other officers and wages of employees shall be included in the budget estimates of, and paid in the same manner as other expenses of, the state hospitals.

(Repealed and added by Stats. 1976, Ch. 962.)



4304

The primary purpose of a state hospital is the medical and nursing care of patients who are mentally disordered. The efforts and direction of the officers and employees of each state hospital shall be directed to this end.

(Amended by Stats. 1977, Ch. 1252.)



4305

Subject to the rules and regulations established by the department, and under the supervision of the hospital director when the hospital director is the hospital administrator, the clinical director of each state hospital shall be responsible for the planning, development, direction, management, supervision, and evaluation of all patient services, and of the supervision of research and clinical training.

(Amended by Stats. 1977, Ch. 1252.)



4306

Subject to the rules and regulations established by the department, under the supervision of the hospital director when the hospital director is the clinical director, the hospital administrator shall be responsible for the planning, development, direction, management and supervision of all administrative and supportive services in the hospital facility. Such services include, but are not limited to:

(1) All administrative functions such as personnel, accounting, budgeting, and patients accounts.

(2) All life-support functions such as food services, facility maintenance and patient supplies.

(3) All other business and security functions.

It shall be the responsibility of the hospital administrator to provide support services, as specified in this section, within available resources, to all hospital treatment programs.

(Added by Stats. 1976, Ch. 962.)



4307

The hospital director is the chief executive officer of the hospital and is responsible for all hospital operations. If the hospital director is the clinical director, then the hospital administrator is responsible to him; if the hospital director is the hospital administrator, then the clinical director is responsible to him.

(Repealed and added by Stats. 1976, Ch. 962.)



4308

(a) If a vacancy occurs in a hospital under the jurisdiction of the Director of State Hospitals, he or she shall appoint, as provided in Section 4301, a clinical director, a hospital administrator, a hospital director, and program directors.

(b) A hospital administrator shall be a college graduate, preferably with an advanced degree in hospital, business, or public administration and shall have had experience in this area. He or she shall receive a salary that is competitive with other private and public mental hospital administrators.

(c) A clinical director for a state hospital for the mentally disordered shall be a physician who has passed, or shall pass, an examination for a license to practice medicine in California and shall be a qualified specialist in a branch of medicine that includes diseases affecting the brain and nervous system. The clinical director for any state hospital shall be well qualified by training or experience to have proven skills in mental hospital program administration.

(d) The hospital director shall be either the hospital administrator or the clinical director. He or she shall be selected based on his or her overall knowledge of the hospital, its programs, and its relationship to its community, and on his or her demonstrated abilities to administer a large facility.

(e) The standards for the professional qualifications of a program director shall be established by the Director of State Hospitals for each patient program. The director shall not adopt any regulations that prohibit a licensed psychiatrist, psychologist, psychiatric technician, or clinical social worker from employment in a patient program in any professional, administrative, or technical position; provided, however, that the program director of a medical-surgical unit shall be a licensed physician.

(f) If the program director is not a physician, a physician shall be available to assume responsibility for all those acts of diagnosis, treatment, or prescribing or ordering of drugs that may only be performed by a licensed physician.

(Amended by Stats. 2012, Ch. 440, Sec. 60. Effective September 22, 2012.)



4309

The hospital director is responsible for the overall management of the hospital. In his absence one of the other hospital officers or in the absence of both officers a program director shall be designated to perform his duties and assume his responsibilities.

(Repealed and added by Stats. 1976, Ch. 962.)



4311

The hospital administrator shall be responsible for preserving the peace in the hospital buildings and grounds and may arrest or cause the arrest and appearance before the nearest magistrate for examination, of all persons who attempt to commit or have committed a public offense thereon.

(Repealed and added by Stats. 1976, Ch. 962.)



4312

The hospital director may establish rules and regulations not inconsistent with law or departmental regulations, concerning the care and treatment of patients, research, clinical training, and for the government of the hospital buildings and grounds. Any person who knowingly or willfully violates such rules and regulations may, upon the order of either of the hospital officers, be ejected from the buildings and premises of the hospital.

(Repealed and added by Stats. 1976, Ch. 962.)



4313

The hospital administrator of each state hospital may designate, in writing, as a police officer, one or more of the bona fide employees of the hospital. The hospital administrator and each such police officer have the powers and authority conferred by law upon peace officers listed in Section 830.38 of the Penal Code. Such police officers shall receive no compensation as such and the additional duties arising therefrom shall become a part of the duties of their regular positions. When and as directed by the hospital administrator, such police officers shall enforce the rules and regulations of the hospital, preserve peace and order on the premises thereof, and protect and preserve the property of the state.

(Amended by Stats. 1989, Ch. 1165, Sec. 49.)



4313.5

(a) Designated investigators of state hospitals shall request a sexual assault forensic medical examination for any resident of a state hospital who is a victim or reasonably suspected to be a victim of sexual assault, as defined in Section 15610.63, performed at an appropriate facility off the grounds of a state hospital in accordance with Sections 13823.5 to 13823.12, inclusive, of the Penal Code, which includes, but is not limited to, the requirement that the law enforcement agency having jurisdiction over the city or county in which the state hospital is located be notified by the person performing the sexual assault forensic medical examination and that consent is obtained as required by subdivisions (a) and (c) of Section 13823.11 of the Penal Code.

(b) The sexual assault forensic medical examination described in subdivision (a) may be performed at a state hospital by an independent sexual assault forensic examiner designated to perform examinations of victims of sexual assault in the jurisdiction of the state hospital only if it is deemed safer for the victim and the state hospital s examination facilities are equipped with forensic examination and evidence collection capability comparable to that of the designated community examination facility, as determined by the independent sexual assault forensic examiner.

(Added by Stats. 2013, Ch. 724, Sec. 4. Effective January 1, 2014.)



4314

The Director of State Hospitals may set aside and designate any space on the grounds of any of the institutions under the jurisdiction of the department that is not needed for other authorized purposes, to enable the institution to establish and maintain therein a store or canteen for the sale to or for the benefit of patients of the institution of candies, cigarettes, sundries, and other articles. The stores shall be conducted subject to the rules and regulations of the department and the rental, utility, and service charges shall be fixed as will reimburse the institutions for the cost thereof. The stores when conducted under the direction of a hospital administrator shall be operated on a nonprofit basis but any profits derived shall be deposited in the benefit fund of each institution as set forth in Section 4125.

Before any store is authorized or established, the Director of State Hospitals shall first determine that the facilities are not being furnished adequately by private enterprise in the community where it is proposed to locate the store, and may hold public hearings or cause surveys to be made, to determine the same.

The Director of State Hospitals may rent space to private individuals, for the maintenance of a store or canteen at any of these institutions upon any terms and subject to any regulations that are approved by the Department of General Services, in accordance with the provisions of Section 13109 of the Government Code. The terms imposed shall provide that the rental, utility, and service charges to be paid shall be fixed so as to reimburse the institution for the cost thereof and any additional charges required to be paid shall be deposited in the benefit fund of the institution as set forth in Section 4125.

(Amended by Stats. 2012, Ch. 440, Sec. 61. Effective September 22, 2012.)



4315

Wherever the term superintendent , medical superintendent , or superintendent or medical director appears, the term shall be deemed to mean clinical director, except in Sections 4110, 4126, 4127, 4129, 7281, and 7289, where the term shall be deemed to mean hospital administrator.

Wherever the term medical director appears, the term shall be deemed to mean clinical director.

(Added by Stats. 1976, Ch. 962.)



4316

Subject to rules and regulations adopted by the department, the hospital director may establish a sheltered workshop at a state hospital to provide patients with remunerative work performed in a setting which simulates that of industry and is performed in such a manner as to meet standards of industrial quality. The workshop shall be so operated as to provide the treatment staff with a realistic atmosphere for assessing patients capabilities in work settings, and to provide opportunities to strengthen and expand patient interests and aptitudes.

(Added by Stats. 1976, Ch. 962.)



4317

At each state hospital at which there is established a sheltered workshop, there shall be a sheltered workshop fund administered by the clinical director. The fund shall be used for the purchase of materials, for the purchase or rental of equipment needed in the manufacturing, fabricating, or assembly of products, for the payment of remuneration to patients engaged in work at the workshop, and for the payment of such other costs of the operation of the workshop as may be directed by the medical director. The clinical director may cause the raw materials, goods in process, finished products, and equipment necessary for the production thereof to be insured against any and all risks of loss, subject to the approval of the Department of General Services. The costs of such insurance shall be paid from the sheltered workshop fund.

All money received from the manufacture, fabrication, assembly, or distribution of products at any state hospital sheltered workshop shall be deposited and credited to the hospital s sheltered workshop fund.

(Added by Stats. 1976, Ch. 962.)



4318

Each state hospital shall, prior to the discharge of any patient who was placed in the facility under a county Short-Doyle plan, prepare a written recommended aftercare plan which shall be transmitted to the local director of mental health services in the county of the patient s placement.

Notwithstanding any other provision of law, such aftercare plan shall specify the following:

(a) Diagnoses;

(b) Treatment initiated;

(c) Medications and their dosage schedules;

(d) Date of discharge;

(e) Location of community placement;

(f) Plan for continuing treatment; and

(g) List of referrals indicated, including, but not limited to:

(1) Public social services.

(2) Legal aid.

(3) Educational services.

(4) Vocational services.

(5) Medical treatment other than mental health services.

(Repealed and added by Stats. 1976, Ch. 962.)



4319

To ensure a continuous level of competency for all state hospital treatment personnel under the jurisdiction of the State Department of State Hospitals, the department shall provide adequate in-service training programs for such state hospital treatment personnel.

(Amended by Stats. 2012, Ch. 24, Sec. 111. Effective June 27, 2012.)



4320

To ensure an adequate supply of licensed psychiatric technicians for state hospitals for the mentally disordered, the State Department of State Hospitals, to the extent necessary, shall establish in state hospitals for the mentally disordered a course of study and training equivalent, as determined by the Board of Vocational Nursing and Psychiatric Technicians of the State of California, to the minimum requirements of an accredited program for psychiatric technicians in the state. No unlicensed psychiatric technician trainee shall be permitted to perform the duties of a licensed psychiatric technician as provided by Section 4502 of the Business and Professions Code unless the trainee performs the duties pursuant to a plan of supervision approved by the Board of Vocational Nursing and Psychiatric Technicians of the State of California as part of the equivalency trainee program. This section shall not be construed to reduce the effort presently expended by the community college system or private colleges in training psychiatric technicians.

(Amended by Stats. 2012, Ch. 24, Sec. 112. Effective June 27, 2012.)






CHAPTER 4. County Use of State Hospitals

4330

The State Department of Mental Health, or its successor, the State Department of State Hospitals, shall be reimbursed for use of state hospital beds by counties pursuant to Part 1 (commencing with Section 5000) of Division 5 as follows:

(a) (1) For the 1991 92 fiscal year, the department shall receive reimbursement in accordance with subdivision (b) of Section 17601. This total may be adjusted to reflect any and all amounts previously unallocated or held in reserve for use by small counties and any adjustments made pursuant to Chapter 1341 of the Statutes of 1990.

(2) It is the intent of the Legislature to encourage and allow greater flexibility with respect to resources during the first transitional year, and, to this end, the Director of Mental Health, or his or her successor, the Director of State Hospitals, may implement proposals for purchase in or purchase out of, state hospital beds which were proposed in accordance with Chapter 1341 of the Statutes of 1990.

(3) Funds and bed days historically allocated to small counties shall be allocated to counties with no allocation.

(b) Each fiscal year, the State Department of Mental Health, or its successor, the State Department of State Hospitals, shall be reimbursed in accordance with the contracts entered into pursuant to Section 4331.

(c) The rate of reimbursement which shall apply each fiscal year shall be determined by the State Department of Mental Health, or its successor, the State Department of State Hospitals, and shall include all actual costs determined by hospital and by type of service provided. Any costs resulting from overexpenditure in the previous year shall be clearly separated from actual costs projected for the contract year and identified as a part of the rate negotiation. Costs shall not include costs incurred for capital outlay relating to existing facilities or capacity, which shall remain the responsibility of the state. Costs for capital outlay related to future expansions or construction of new facilities requested by any county or cost related to innovative arrangements under Section 4355 shall be a cost to the county unless the expansion, construction or innovative arrangements are determined to be of statewide benefit. Pursuant to Section 11343 of the Government Code, the rate of reimbursement shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(d) After final determination of state hospital costs for patients covered under Part 1 (commencing with Section 5000) of Division 5, funds that remain unencumbered at the close of the fiscal year shall be made available to counties that used fewer state hospital beds than their contracted number, proportional to the contracted amount not used, but this amount shall not exceed the value of the unused contracted amount. These funds shall be used for mental health purposes.

(Amended by Stats. 2012, Ch. 24, Sec. 113. Effective June 27, 2012.)



4331

(a) No later than July 1, 1992, and in each subsequent year, each county acting singly or in combination with other counties shall contract with the State Department of Mental Health, or its successor, the State Department of State Hospitals, for the number and types of state hospital beds that the department will make available to the county or counties during the fiscal year. Each county contract shall be subject to the provisions of this chapter, as well as other applicable provisions of law, but shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the State Administrative Manual, or the Public Contract Code and shall not be subject to review and approval by the Department of General Services.

(b) (1) No later than January 1, 1992, each county acting singly or in combination with other counties, shall notify the State Department of Mental Health in writing as to the number and type of state hospital beds the county or counties will contract for with the state in the 1992 93 fiscal year.

(2) No later than July 1, 1992, and no later than July 1 of each subsequent year, each county acting singly or in combination with other counties shall give the State Department of Mental Health, or its successor, the State Department of State Hospitals, preliminary written notification of the number and types of state hospital beds that the county or counties will contract for with the state during the subsequent fiscal year. Counties may include in their notification a request for additional beds beyond their previous year s contract.

(3) No later than January 1, 1993, and no later than January 1 of each subsequent year, each county acting singly or in combination with other counties shall give the State Department of Mental Health, or its successor, the State Department of State Hospitals, final written notifications of the number and types of state hospital beds that the county or counties will contract for with the state during the subsequent fiscal year. These notifications shall not preclude subsequent changes agreed to by both the state and the county in the contract negotiation process.

(4) The State Department of Mental Health, or its successor, the State Department of State Hospitals, shall provide counties with preliminary cost and utilization information based on the best data possible, 60 days in advance of the preliminary notification deadline, and a proposed final cost estimate, based on the best data possible, 60 days in advance of the final deadline. Final rates shall be subject to contract agreement.

(c) There shall be no increase in the number of beds provided to a county or group of counties during a fiscal year unless the contract between the State Department of Mental Health, or its successor, the State Department of State Hospitals, and that county or group of counties is amended by mutual agreement. Any significant change in services requested by a county shall require amendment of the contract.

(d) If a county or group of counties has not contracted with the State Department of Mental Health, or its successor, the State Department of State Hospitals, by July 1 of any given year, the number of beds to be provided that fiscal year shall be the same as the number provided the previous fiscal year, unless the department and a county have formally agreed otherwise, and the rate of reimbursement that shall be paid to the department shall be at the amount set by the department for the fiscal year commencing July 1 of that year. The department shall provide a mechanism for formal agreement of bed levels no later than June 15 of each year. However, after July 1 the department and a county or group of counties may enter into a contract pursuant to this chapter and the contract shall govern the number of state hospital beds and rates of reimbursement for the fiscal year commencing July 1 of that year.

(Amended by Stats. 2012, Ch. 24, Sec. 114. Effective June 27, 2012.)



4332

(a) Contracts entered into pursuant to Section 4331 shall do all of the following:

(1) Specify the number of beds to be provided.

(2) Specify the rate or rates of reimbursement.

(3) Set forth the specific type of services requested by the county, in detail.

(4) Specify procedures for admission and discharge.

(5) Include any other pertinent terms as agreed to by the department and the county.

(b) The department shall consult, in advance, with the counties regarding any changes in state hospital facilities or operations which would significantly impact access to care or quality of care, or significantly increase costs.

(c) The department shall make available to counties upon request the basis upon which its rates have been set, including any indirect cost allocation formulas.

(Amended by Stats. 2012, Ch. 24, Sec. 115. Effective June 27, 2012.)



4333

(a) In the event a county or counties elect to reduce their state hospital resources, beginning July 1, 1992, systemwide state hospital net bed reduction in any one year may not exceed 10 percent of the total for patients under Part 1 (commencing with Section 5000) of Division 5 in the prior year without the specific approval of the Director of State Hospitals.

(b) Net bed reductions at any one hospital may not exceed 10 percent of its contracted beds without specific approval of the Director of State Hospitals.

(c) If the proposed reduction in any year exceeds the maximum permitted amount, the department, with the assistance of counties, shall make every effort to contract for beds with other purchasers.

(d) If total county requests for bed reduction in any one year or at any one facility still exceed the amount of reduction allowed, each county s share of the reduction shall be determined by taking the ratio of its contracted beds to the total contracted and multiplying this by the total beds permitted to be reduced.

(e) (1) Small counties shall be exempted from the limitations of this section and shall have the amount of their reduction determined by the Director of State Hospitals.

(2) For purposes of this chapter, small counties means counties with a population of 125,000 or less based on the most recent available estimates of population data determined by the Population Research Unit of the Department of Finance.

(f) It is the intent of the Legislature that counties have maximum flexibility in planning the use of these resources, which includes making full use of existing facilities and that the Director of State Hospitals enforce his or her exemption authority in a manner consistent with this intent. Because freed-up beds may be purchased by other counties or may be used for other purposes, it is anticipated that individual county flexibility will be substantially greater than the 10-percent figure described in subdivisions (a) and (b).

(g) Counties may annually contract for state hospital beds as single entities or in combination with other counties. For purposes of this section, small counties, as defined in subdivision (e):

(1) Are encouraged to establish regional authorities to pool their resources to assure their ability to provide the necessary array of services to their mentally ill populations not otherwise available to them on an individual basis.

(2) May receive loans from the General Fund when emergency state hospital beds are needed, not to exceed one year in duration, with interest payable at the same rate as that earned through the Pooled Money Investment Fund. Any interest due may be waived based upon a finding of emergency by the Secretary of California Health and Human Services and the Director of Finance.

(Amended by Stats. 2012, Ch. 24, Sec. 116. Effective June 27, 2012.)



4333.5

(a) The State Department of State Hospitals shall encourage the counties to use state hospital facilities, in addition to utilizing state hospital beds pursuant to contract, for additional treatment programs through contracts, on either an individual county or regional basis.

(b) For purposes of contracts entered into through encouragement provided by the department pursuant to subdivision (a), costs shall be based on the actual costs to the state, and shall be prorated on an annual lease basis.

(Amended by Stats. 2012, Ch. 24, Sec. 117. Effective June 27, 2012.)



4334

The State Department of State Hospitals, in collaboration with counties, shall do all of the following:

(a) Prepare and publish a catalogue of available state hospital services. The catalogue shall be updated annually.

(b) Develop a process by which a county or group of counties constituting the primary user of a particular hospital may, upon their request individually, or through selected representatives, participate in long-range planning and program development to ensure the provision of appropriate services.

(c) Ensure direct county involvement in admission to, and discharge from, beds contracted for patients under Part 1 (commencing with Section 5000) of Division 5.

(Amended by Stats. 2012, Ch. 24, Sec. 118. Effective June 27, 2012.)



4335

Nothing in this chapter is intended to prevent the department from entering into innovative arrangements with counties for delivery of state hospital services. The Director of State Hospitals may contract with a county, or group of counties, for excess state hospital space for purposes of staffing and operating their own program.

(Amended by Stats. 2012, Ch. 24, Sec. 119. Effective June 27, 2012.)









PART 3. DEPARTMENTAL PROGRAM INITIATIVES

CHAPTER 1. Self-Help Programs

4340

The State Department of Health Care Services may maintain a statewide mental health prevention program directed toward a reduction in the need for utilization of the treatment system and the development and strengthening of community support and self-help networks. The State Department of State Hospitals may support the establishment of self-help groups, which may be facilitated by an outside entity, subject to the approval of the hospital administrator, at state hospitals.

(Amended by Stats. 2012, Ch. 34, Sec. 72. Effective June 27, 2012.)






CHAPTER 2. Human Resource Development

4341

(a) In order to ensure the availability of an adequate number of persons from all disciplines necessary to implement appropriate and effective services to severely mentally ill persons of all ages and ethnic groups, the department shall, to the extent resources are available, implement a Human Resources Development Program.

(b) Implementation of the program shall include negotiation with any or all of the following: the University of California, state colleges, community colleges, private universities and colleges, public and private hospitals, and public and private rehabilitation, community care, treatment providers, and professional associations, to arrange affiliations and contracts for educational and training programs to ensure appropriate numbers of graduates with experience in serving severely mentally ill persons in the most cost-effective programs.

(c) The human resources development effort shall be undertaken with active participation of the California Conference of Local Mental Health Directors, client and family representatives, and professional and academic institutions.

(d) The program shall give particular attention to areas of specific expertise where local programs and state hospitals have difficulty recruiting qualified staff, including programs for forensic persistently severely mentally ill children and youth, and severely mentally ill elderly persons. Specific attention shall be given to ensuring the development of a mental health work force with the necessary bilingual and bicultural skills to deliver effective service to the diverse population of the state.

(Amended by Stats. 1991, Ch. 611, Sec. 28. Effective October 7, 1991.)



4341.5

In order to ensure an adequate number of qualified psychiatrists and psychologists with forensic skills, the State Department of State Hospitals shall, to the extent resources are available, plan with the University of California, private universities, and the California Postsecondary Education Commission, for the development of programs for the training of psychiatrists and psychologists with forensic skills, and recommend appropriate incentive measures, such as state scholarships.

(Amended by Stats. 2012, Ch. 24, Sec. 120. Effective June 27, 2012.)






CHAPTER 4. Primary Intervention Program

4343

The Legislature recognizes that prevention and early intervention services have long been slighted in the community mental health programs and has identified, as a goal of the Bronzan-McCorquodale program, the prevention of serious mental disorders and psychological problems. It is the intent of the Legislature to establish throughout the state a school-based primary intervention program designed for the early detection and prevention of emotional, behavioral, and learning problems in primary grade children with services provided by child aides or unpaid volunteers under the supervision of mental health professionals. The Legislature recognizes the documented significant improvement of children who have participated in the program over time. The goal of the primary intervention program is to help young children derive maximum profit from the school experience and, in so doing, prevent later-life problems of school failure, unemployment, delinquency, criminal behavior, and substance abuse.

(Amended by Stats. 1991, Ch. 858, Sec. 2. Effective October 14, 1991.)



4344

Primary intervention programs shall be developed in accordance with the guidelines and principles set forth in this chapter. To this end, school districts, publicly funded preschool programs, and local mental health programs may implement primary intervention programs with available funds, or may jointly apply to the State Department of Mental Health to be considered for grant programs outlined in this chapter.

(Amended by Stats. 1991, Ch. 858, Sec. 3. Effective October 14, 1991.)



4345

The Director of Mental Health shall develop guidelines for primary intervention programs in accordance with the following:

(a) School-based programs shall serve children in grades kindergarten through three.

(b) The programs may serve children beyond grade three who could benefit from the program but the number of children accepted into the program from grades four and above shall not represent more than 15 percent of the total number of children served.

(c) The programs may serve children enrolled in a publicly funded preschool program.

(d) The programs shall serve children referred by either a screening process, a teacher, school-based mental health professionals, other school personnel who have had opportunities to observe children in interpersonal contacts, or parents. If a screening process is utilized, behavior rating scales shall constitute the primary instrument from which referrals to primary intervention programs are made. To a more limited extent, observations of children working on structured tasks and standardized projective tests may also be used.

(e) The programs may include a parent involvement component.

(f) Before acceptance of a child into a primary intervention program, parental consent is required.

(Amended by Stats. 1991, Ch. 858, Sec. 4. Effective October 14, 1991.)



4346

(a) Each primary intervention program shall have a core team consisting of school-based mental health professionals, including credentialed school psychologists, school counselors, school social workers, or local mental health program professionals, or a combination thereof, and child aides.

(b) The school-based mental health professionals shall be responsible for accepting referred children into the program, supervision of the child aides, assignment of a child to an aide, evaluation of progress, and determination of termination from the program. The mental health professionals shall supervise the scoring and interpretation of screening and assessment test data, conduct conferences with parents, and evaluate the effectiveness of individual aides.

(c) Child aides, under supervision of the school-based mental health professional, shall conduct weekly play sessions with children served in the primary intervention programs. Child aides may be salaried school aides, unpaid volunteers or other persons with time and interest in working with young children, and who may be provided stipends to meet expenses.

(d) All aides shall undergo a time-limited period of training that is focused on the main intervention strategies of the particular program and is provided prior to direct contacts with the children served in the primary intervention programs. Training shall, at a minimum, include basic child development, crisis intervention, techniques of nondirective play, other intervention skills appropriate to identified problem areas, and instruction in utilizing supervision and consultation.

(Amended by Stats. 1992, Ch. 722, Sec. 18. Effective September 15, 1992.)



4347

School districts or publicly funded preschools receiving funds under this chapter shall demonstrate a capability for referral to appropriate public and private community services. The referrals shall be made through contacts with families in response to information regarding the need for referral arising from the child aide sessions.

(Amended by Stats. 1991, Ch. 858, Sec. 6. Effective October 14, 1991.)



4348

(a) (1) Subject to the availability of funding each year, the State Department of Mental Health shall award primary intervention program grants pursuant to a request for proposal consistent with the provisions of this chapter.

(2) In counties over 100,000 in population, each application shall be the product of a proposal developed jointly between the local mental health program and a school district or publicly funded preschool. The grant award shall be administered by the local mental health program.

(3) In counties 100,000 in population and under, an application may be submitted pursuant to paragraph (2) or by the county superintendent of schools on behalf of one or more school districts, or by a school district. If an application is submitted by the county superintendent of schools or by a school district, the county office of education or the school district shall administer the grant and the application shall include evidence satisfactory to the department that adequate mental health training and consultation will be provided at each program site.

(b) Prior to dissemination of a request for proposal, the department shall establish a maximum figure for the amount of program funds available per project site and for the number of sites that may be funded per school district or regional area. The department shall be guided in its decisions by the availability of uncommitted funds designated for the primary intervention program.

(c) Primary intervention program grants shall be funded from funds appropriated for programs pursuant to Part 4 (commencing with Section 4370) and shall receive first priority for these funds.

(d) Upon approving a primary intervention grant, the State Department of Mental Health shall contract with the grant recipient to provide a primary intervention program for a period of up to three years.

(e) Costs of a primary intervention program shall be financed on a basis of:

(1) A maximum of 50 percent from primary intervention program grant funds or a maximum established by the department, whichever is less.

(2) At least 50 percent from a combination of school district or preschool and local mental health program funds.

(f) The school district or preschool share may be in-kind contributions, including staff, space, equipment, materials, and reasonable administrative services.

(1) Contributed space to be used for child aide sessions must be comfortable, attractive, and engaging to young children. Small individual rooms are preferable.

(2) Space to be used for group meetings and consultation sessions may also be contributed.

(3) Equipment and materials may be contributed if they include items that encourage child participation in nondirective play.

(g) The local mental health program share may include either the cost of the mental health professionals as described in subdivision (b) of Section 4346 or the contribution of professional staff to provide case consultation to the child aides and assistance in child aide training.

(Amended by Stats. 1992, Ch. 722, Sec. 19. Effective September 15, 1992.)



4349

The State Department of Mental Health shall, on the basis of applications submitted pursuant to a request for proposal, select recipients of primary intervention program grants based on the following criteria:

(a) Availability of professional and other program staff with related experience and interest in early intervention.

(b) Reasonable evidence of future stability of the program and its personnel.

(c) Representation of a wide range of economic, ethnic, and cultural populations.

(d) Demonstration of strong support by the teaching, pupil services, and administrative personnel at the school or preschool and by the local mental health program.

(e) Assurance that grants would supplement existing local resources.

(Amended by Stats. 1991, Ch. 858, Sec. 8. Effective October 14, 1991.)



4349.5

Grants that have been awarded prior to the effective date of this section shall continue to be subject to the provisions of this chapter, including the grant recipient, matching, and eligibility requirements.

(Added by Stats. 1992, Ch. 722, Sec. 20. Effective September 15, 1992.)



4349.7

Proposals submitted to the department between April 1, 1992, and May 1, 1992, pursuant to Sections 4343 to 4350, inclusive, that received a passing score shall be funded pursuant to Part 4 (commencing with Section 4370). Those grants shall continue to be subject to this chapter, including the matching and eligibility requirements.

(Added by Stats. 1992, Ch. 722, Sec. 21. Effective September 15, 1992.)



4350

(a) The role of the school district or preschool in each approved primary intervention program shall be to do all of the following:

(1) Arrange for mental health professionals based at the program site to supervise program staff and procedures. These persons may be either pupil personnel staff or local mental health program staff.

(2) Recruit and train child aides.

(3) Screen and assess children in accordance with guidelines established by the department.

(4) Provide individual and group play sessions to selected children in accordance with guidelines established by the department.

(5) Provide space and equipment for child aide sessions with children and for staff meetings.

(6) Establish and maintain program records.

(7) Prepare program reports in accordance with guidelines established by the department.

(8) Submit periodic statements of program grant fund expenditures to the local mental health program for reimbursement in accordance with the approved program budget.

(b) The role of the local mental health program in each approved jointly proposed primary intervention program shall be to:

(1) Administer state program grant funds awarded by the department by contracting with the school district or preschool to provide a primary intervention program in accordance with this chapter and the joint proposal of the local mental health program and the school district or preschool as approved by the department.

(2) Contribute professional staff to the program to do both of the following:

(A) Assist the school district or preschool in the recruiting and initial training of child aides.

(B) Provide ongoing case consultation and training to the child aides at regular intervals at the program site.

(3) Ensure access to appropriate mental health treatment services available within the county s program for those children in the program and their families who require services that are beyond the scope and purposes of the primary intervention program.

(c) The role of the State Department of Mental Health in each approved primary intervention program shall be to:

(1) (A) Develop a contract with the local mental health program for provision of a primary intervention program in accordance with this chapter and the joint proposal of the local mental health program and school district or preschool as approved by the department.

(B) Develop contracts with the county superintendent of schools or a school district for provision of a primary intervention program in accordance with this chapter and the proposal submitted by the county superintendent of schools or a school district pursuant to paragraph (3) of subdivision (a) of Section 4348.

(2) Develop contracts with school districts or local mental health programs to permit the establishment of technical assistance centers to support in the timely and effective implementation of the primary intervention programs. Technical assistance centers shall be in districts which have successfully implemented programs over a period of time.

(3) Disburse program grant funds to the local mental health program or county superintendent of schools or school district in accordance with terms of the contract.

(4) Conduct visits to each program site at least once during the first year of funding, and thereafter as necessary, in order to determine compliance with this chapter and the contract and to determine training needs of program staff.

(5) Provide for periodic training workshops for program staff.

(6) Establish guidelines for program procedures, screening and assessment of children, records, and reports.

(Amended by Stats. 1991, Ch. 858, Sec. 9. Effective October 14, 1991.)



4350.5

(a) School districts or county superintendents of schools proposing to serve as grant recipients pursuant to paragraph (3) of subdivision (a) of Section 4348 shall perform the functions described in subdivision (a) of Section 4350.

(b) The county office of education or school district subject to subdivision (a) shall ensure the provision of adequate initial and ongoing case consultation and training for child aides at regular intervals at each program site from qualified mental health professionals.

(Added by Stats. 1991, Ch. 858, Sec. 10. Effective October 14, 1991.)



4351

The department shall provide for training of program personnel. Funds for this purpose may be appropriated under Section 11489 of the Health and Safety Code, through other special funds, or through the state budget. Training of program personnel may be contracted out to programs designated by the State Department of Mental Health appropriate to provide these services.

(Amended by Stats. 1991, Ch. 858, Sec. 11. Effective October 14, 1991.)



4352

(a) The State Department of Mental Health shall conduct a review of each primary intervention program at least once during the first year of funding, and thereafter as necessary.

(b) The purposes of the reviews are program improvement and compliance with the guidelines set forth in this chapter. The review procedure shall be adequately flexible for application to primary intervention programs of varying sizes and models.

(c) The State Department of Mental Health may contract for the conducting of reviews with programs appropriate for providing these services. Funds may be appropriated for this purpose pursuant to Section 11489 of the Health and Safety Code, from other special funds, or through the annual Budget Act.

(Amended by Stats. 1991, Ch. 858, Sec. 12. Effective October 14, 1991.)



4352.5

Up to 10 percent of the total state funds available annually for the primary intervention program from all sources may be utilized by the department for administration, training, consultation, and evaluation.

(Added by Stats. 1991, Ch. 858, Sec. 13. Effective October 14, 1991.)






CHAPTER 5. Persons With Acquired Traumatic Brain Injury

4353

The Legislature finds and declares all of the following:

(a) There is a large population of persons who have suffered traumatic head injuries resulting in significant functional impairment.

(b) Approximately 80 percent of these injuries have occurred as a direct result of motor vehicle accidents.

(c) There is a lack of awareness of the problems associated with head injury resulting in a significant lack of services for persons with head injuries, including, but not limited to, in-home and out-of-home services, respite care, placement programs, counseling, cognitive rehabilitation, transitional living, and vocational rehabilitation services.

(d) Although there are currently a number of different programs attempting to meet the needs of the persons with head injuries, there is no clearly defined ultimate responsibility vested in any single state agency. Nothing in this section shall be construed to mandate services for persons with acquired traumatic injury through county and city programs.

(e) There is no programmatic coordination among agencies to facilitate the provision of a continuing range of services appropriate for persons with traumatic head injuries.

(f) There is a serious gap in postacute care services resulting in incomplete recovery of functional potential.

(g) Due to the problems referred to in this section, the state is not adequately meeting the needs of persons with head injuries enabling them to return to work and to lead productive lives.

(Amended by Stats. 1991, Ch. 611, Sec. 30. Effective October 7, 1991. Repealed as of July 1, 2019, pursuant to Section 4359.)



4354

For purposes of this chapter, the following definitions shall apply:

(a) Acquired traumatic brain injury is an injury that is sustained after birth from an external force to the brain or any of its parts, resulting in cognitive, psychological, neurological, or anatomical changes in brain functions.

(b) Department means the State Department of Rehabilitation.

(c) Director means the Director of Rehabilitation.

(d) (1) Vocational supportive services means a method of providing vocational rehabilitation and related services that may include prevocational and educational services to individuals who are unserved or underserved by existing vocational rehabilitation services.

(2) Extended supported employment services means ongoing support services and other appropriate services that are needed to support and maintain an individual with an acquired traumatic brain injury in supported employment following that individual s transition from support provided as a vocational rehabilitation service, including job coaching, by the department, as defined in paragraphs (1) and (5) of subdivision (a) of Section 19150.

(e) The following four characteristics distinguish vocational supportive services from traditional methods of providing vocational rehabilitation and day activity services:

(1) Service recipients appear to lack the potential for unassisted competitive employment.

(2) Ongoing training, supervision, and support services must be provided.

(3) The opportunity is designed to provide the same benefits that other persons receive from work, including an adequate income level, quality of working life, security, and mobility.

(4) There is flexibility in the provision of support which is necessary to enable the person to function effectively at the worksite.

(f) Community reintegration services means services as needed by consumers, designed to develop, maintain, increase, or maximize independent functioning, with the goal of living in the community and participating in community life. These services may include, but are not limited to, providing, or arranging for access to, housing, transportation, medical care, rehabilitative therapies, day programs, chemical dependency recovery programs, personal assistance, and education.

(g) Fund means the Traumatic Brain Injury Fund.

(h) Supported living services means a range of appropriate supervision, support, and training in the consumer s place of residence, designed to maximize independence.

(i) Functional assessment means measuring the level or degree of independence, amount of assistance required, and speed and safety considerations for a variety of categories, including activities of daily living, mobility, communication skills, psychosocial adjustment, and cognitive function.

(j) Residence means the place where a consumer makes his or her home, that may include, but is not limited to, a house or apartment where the consumer lives independently, assistive living arrangements, congregate housing, group homes, residential care facilities, transitional living programs, and nursing facilities.

(k) Community rehabilitation program shall have the same meaning as contained in subdivision (5) of Section 705 of Title 29 of the United States Code.

(Amended by Stats. 2009, Ch. 439, Sec. 1. Effective January 1, 2010. Repealed as of July 1, 2019, pursuant to Section 4359.)



4354.5

The Legislature finds and declares all of the following:

(a) Traumatic brain injuries have a long-term impact on the survivors, their families, caregivers, and support systems.

(b) Long-term care consumers experience great differences in service levels, eligibility criteria, and service availability, resulting in inappropriate and expensive care that fails to be responsive to their needs.

(c) To the maximum extent feasible, the department shall pursue all available sources of federal financial participation, including, but not limited to, the Medicaid home and community-based services waiver program (42 U.S.C. Sec. 1396n(c)) and Part J of Subchapter II of the Public Health Service Act (42 U.S.C. Sec. 280b et seq.).

(d) If new sources of funding are secured which will permit expanding the existing Traumatic Brain Injury Program, the department shall fund an array of appropriate services and assistance to adults 18 years of age and older with traumatic brain injuries in those areas of the state with the greatest need.

(e) Implementation of this chapter shall be consistent with the state s public policy strategy to design a coordinated services delivery system pursuant to Article 4.05 (commencing with Section 14139.05) of Chapter 7 of Part 3 of Division 9.

(Amended by Stats. 2009, Ch. 439, Sec. 2. Effective January 1, 2010. Repealed as of July 1, 2019, pursuant to Section 4359.)



4355

(a) On or before January 1, 2012, the department shall determine requirements related to service delivery, uniform data collection, and other aspects of program administration, in addition to those specified in Section 4357, that service providers participating in the traumatic brain injury program must meet. This may include, but is not limited to, the following:

(1) The department may require that service providers be approved as community rehabilitation programs eligible to serve consumers.

(2) Upon approval of the Medicaid waiver sought pursuant to Section 14132.992, the department may require that all service providers do both of the following:

(A) Satisfy all applicable eligibility requirements for provision of services under the waiver.

(B) Participate in the waiver and provide extended supported employment services, as defined in paragraph (2) of subdivision (d) of Section 4354.

(b) On or before January 1, 2013, the department shall do all of the following:

(1) Determine the level of funding necessary to permit a service provider to meet all applicable requirements and adequately serve its designated service area.

(2) Determine the number of sites that can be supported with available funding.

(3) Solicit applications from organizations interested in and qualified to provide services pursuant to this chapter, and select those best qualified to do so, with priority given to applicants that have proven experience in providing effective services to persons with acquired traumatic brain injuries, including, but not limited to, supported living services, caregiver support, and family and community education.

(c) The department shall meet periodically with traumatic brain injury service providers for discussion of topics, including, but not limited to, the development and implementation of performance standards and data collection processes, eligibility requirements, program administration, pursuit of funding, implementation of the Medicaid waiver, if approved by the federal government, and refinement of the traumatic brain injury continuum of care.

(Repealed and added by Stats. 2009, Ch. 439, Sec. 4. Effective January 1, 2010. Repealed as of July 1, 2019, pursuant to Section 4359.)



4356

Using data collected consistent with requirements established pursuant to subdivision (a) of Section 4355, the department shall monitor and evaluate the performance of service providers.

(Repealed and added by Stats. 2009, Ch. 439, Sec. 6. Effective January 1, 2010. Repealed as of July 1, 2019, pursuant to Section 4359.)



4357

(a) Service providers shall identify the needs of consumers and deliver services designed to meet those needs.

(b) Service providers shall match not less than 20 percent of the amount granted, with the exception of funds used for mentoring. The required match may be cash or in-kind contributions, or a combination of both, from the sites or any cooperating agency. In-kind contributions may include, but shall not be limited to, staff and volunteer services.

(c) Service providers shall provide at least 51 percent of their services under the grant to individuals who are Medi-Cal eligible or who have no other identified third-party funding source.

(d) (1) Service providers shall provide, directly or by arrangement, a coordinated service model to include all of the following:

(A) Supported living services.

(B) Community reintegration services.

(C) Vocational supportive services.

(D) Information, referral, and, as needed, assistance in identifying, accessing, utilizing, and coordinating all services needed by individuals with traumatic brain injury and their families.

(E) Public and professional education designed to facilitate early identification of persons with brain injury, prompt referral of these persons to appropriate services, and improvement of the system of services available to them.

(2) The model shall be designed and modified with advice from consumers and their families, and shall be accessible to the population in need, taking into account transportation, linguistic, and cultural factors.

(e) Service providers shall develop and utilize an individual service plan which will allow consumers to move from intensive medical rehabilitation or highly structured living arrangements to increased levels of independence and employment. The goals and priorities of each consumer shall be an integral part of his or her service plan.

(f) Service providers shall seek all third-party reimbursements for which consumers are eligible and shall utilize all services otherwise available to consumers at no cost, including vocational rehabilitation services provided by the department. However, grantees may utilize grant dollars for the purchase of nonreimbursed services or services otherwise unavailable to consumers.

(g) Service providers shall endeavor to serve a population that is broadly representative with regard to race and ethnicity of the population with traumatic brain injury in their geographical service area, undertaking outreach activities as needed to achieve this goal.

(h) Service providers shall maintain a broad network of relationships with local groups of brain injury survivors and families of survivors, as well as local providers of health, social, and vocational services to individuals with traumatic brain injury and their families. The sites shall work cooperatively with these groups and providers to improve and develop needed services and to promote a well-coordinated service system, taking a leadership role as necessary.

(i) Service providers shall furnish uniform data to the department pursuant to subdivision (a) of Section 4355 as necessary to monitor and evaluate the program.

(j) Service providers wishing to continue to participate in the program after July 1, 2013, shall, by that date, be in compliance with additional eligibility requirements established by the department pursuant to Section 4355.

(Amended by Stats. 2009, Ch. 439, Sec. 7. Effective January 1, 2010. Repealed as of July 1, 2019, pursuant to Section 4359.)



4357.1

(a) The department may make grants from the funds in the Traumatic Brain Injury Fund, established in Section 4358, to service providers for the purpose of carrying out the programs detailed in this chapter.

(b) Contracts or grants awarded pursuant to this chapter, including contracts required for administration or ancillary services in support of programs, shall be exempt from the requirements of the Public Contract Code and the State Administrative Manual, and from approval by the Department of General Services.

(c) Grants awarded to service providers pursuant to this chapter shall be subject to open competition every three years, unless the department elects to extend one or more grants and delay competition for those grants by a maximum of two additional years.

(Amended by Stats. 2009, Ch. 439, Sec. 8. Effective January 1, 2010. Repealed as of July 1, 2019, pursuant to Section 4359.)



4358

There is hereby created in the State Treasury the Traumatic Brain Injury Fund, the moneys in which may, upon appropriation by the Legislature, be expended for the purposes of this chapter.

(Added by Stats. 1991, Ch. 89, Sec. 51. Effective June 30, 1991. Repealed as of July 1, 2019, pursuant to Section 4359.)



4358.5

Funds deposited into the Traumatic Brain Injury Fund pursuant to paragraph (8) of subdivision (f) of Section 1464 of the Penal Code may be matched by federal vocational rehabilitation services funds for implementation of the Traumatic Brain Injury program pursuant to this chapter. However, this matching of funds shall occur only to the extent it is permitted by other state and federal law, and to the extent the matching of funds would be consistent with the policies and priorities of the department.

(Amended by Stats. 2009, Ch. 439, Sec. 10. Effective January 1, 2010. Repealed as of July 1, 2019, pursuant to Section 4359.)



4359

This chapter shall remain in effect until July 1, 2019, and as of that date is repealed, unless a later enacted statute enacted prior to July 1, 2019, extends or deletes that date.

(Amended by Stats. 2009, Ch. 439, Sec. 11. Effective January 1, 2010. Repealed as of July 1, 2019, by its own provisions. Note: Repeal affects Chapter 5, commencing with Section 4353.)






CHAPTER 6. Conditional Release Program

4360

(a) The State Department of State Hospitals shall provide mental health treatment and supervision in the community for judicially committed persons. The program established and administered by the department under this chapter to provide these services shall be known as the Forensic Conditional Release Program and may be used by the department in accordance with this section to provide services in the community to other patient populations for which the department has direct responsibility.

(b) The State Department of State Hospitals may provide directly, or through contract with private providers or counties, for these services, including administrative and ancillary services related to the provision of direct services. These contracts shall be exempt from the requirements contained in the Public Contract Code and the State Administrative Manual, and from approval by the Department of General Services. Subject to approval by the State Department of State Hospitals, a county or private provider under contract to the department to provide these services may subcontract with private providers for those services.

(c) Notwithstanding Section 5328, programs providing services pursuant to this section may inform a local law enforcement agency of the names and addresses of program participants who reside within that agency s jurisdiction. Providing notice under this subdivision does not relieve a person or entity of any statutory duty.

(Amended by Stats. 2012, Ch. 24, Sec. 121. Effective June 27, 2012.)






CHAPTER 7. Comprehensive Act for Families and Caregivers of Cognitively Impaired Adults

4362

The Legislature finds all of the following:

(a) Most people with cognitive impairment who need long-term care live at home or in community settings, not in institutions.

(b) Family members caring for a loved one with cognitive impairment face significant challenges to maintaining physical and mental health as a result of the burdens of caregiving.

(c) The California caregiver resource centers (CRCs) effectively advocate for family caregivers.

(d) The CRCs use evidence-based practices to improve health outcomes for caregivers and the people to whom they provide care.

(e) The services provided by CRCs help families avoid or delay nursing home placement, resulting in significant savings in health care costs to government, individuals, and communities.

(f) The CRC system strengthens the California economy by helping working families who care for a loved one.

(g) The state shall support family caregivers taking care of adults, persons 18 years of age or older, living with cognitive impairment by funding and implementing the California CRCs.

(Repealed and added by Stats. 2013, Ch. 708, Sec. 2. Effective October 10, 2013.)



4362.5

As used in this chapter:

(a) Caregiver means any unpaid family member or individual who assumes responsibility for the care of a cognitively impaired adult.

(b) Cognitive impairment means significant destruction of brain tissue with resultant loss of brain function. Examples of causes of the impairments are Alzheimer s disease, stroke, and traumatic brain injury.

(c) Cognitively impaired adult means a person whose cognitive impairment has occurred after 18 years of age.

(d) CRC means a caregiver resource center.

(e) Director means the Director of Health Care Services.

(f) Family member means any relative or court-appointed guardian or conservator who is responsible for the care of a cognitively impaired adult.

(g) Respite care means substitute care or supervision in support of the caregiver for the purposes of providing relief from the stresses of providing constant care and so as to enable the caregiver to pursue a normal routine and responsibilities. Respite care may be provided in the home or in an out-of-home setting, such as day care centers or short-term placements in inpatient facilities.

(Repealed and added by Stats. 2013, Ch. 708, Sec. 2. Effective October 10, 2013.)



4363

The director shall administer this chapter and establish standards and procedures, as the director deems necessary in carrying out the provisions of this chapter. The standards and procedures are not required to be adopted as regulations pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Repealed and added by Stats. 2013, Ch. 708, Sec. 2. Effective October 10, 2013.)



4363.5

(a) The director shall do all of the following:

(1) Maintain or enter into contracts directly with nonprofit CRCs to provide direct services to caregivers throughout the state in the existing geographic service areas.

(2) Maintain, or require the CRCs to maintain, a CRC Operations Manual that defines CRC services and procedures and identifies CRC duties and responsibilities.

(b) The director may enter into any contracts under this chapter on a bid or nonbid basis. These contracts shall be exempt from Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(Repealed and added by Stats. 2013, Ch. 708, Sec. 2. Effective October 10, 2013.)



4364

(a) Agencies designated as CRCs by the director shall include in their governing or advisory boards, or both, as required by the director, persons who are representative of the ethnic and socioeconomic character of the area served and the client groups served in the geographic area.

(b) Criteria to be used in selecting CRCs shall include, but not be limited to, the following:

(1) Fiscal stability and sound financial management, including the capability of successful fundraising.

(2) Ability to obtain community support for designation as a CRC within the existing statewide regions recommended by the director.

(3) Ability to carry out the functions specified in Section 4364.5, particularly in delivering necessary programs and services to caregivers taking care of cognitively impaired adults, as defined in subdivision (c) of Section 4362.5.

(Repealed and added by Stats. 2013, Ch. 708, Sec. 2. Effective October 10, 2013.)



4364.5

(a) The CRCs shall deliver services to and advocate for caregivers of cognitively impaired adults, as established in the CRC Operations Manual.

(b) These services shall include, but not be limited to, all of the following:

(1) Specialized information on chronic and disabling conditions and diseases, aging, caregiving issues, and community resources.

(2) Family consultation. Professional staff shall work with families and caregivers to provide support, alleviate stress, examine options, and enable them to make decisions related to the care of cognitively impaired adults. Clinical staff shall provide an assessment of caregiver needs, short- and long-term care planning, and ongoing consultation.

(3) Respite care. The CRCs shall arrange respite services to relieve caregivers of the stress of constant care.

(4) Short-term counseling. The CRCs shall provide up to six one-hour individual counseling sessions to caregivers seeking emotional support, skill development, and strategies to better cope with their caregiving situation.

(5) Support groups. The CRCs shall offer support groups that enable caregivers to share experiences and ideas to ease the stress of their caregiving role.

(6) Legal and financial consultation, including professional legal assistance or referrals to professional legal assistance, that can help caregivers with a variety of issues, including estate planning, trusts, wills, conservatorships, and durable powers of attorney.

(7) Education and training. The CRCs shall organize and conduct education for groups of caregivers and community professionals on a variety of topics related to caregiving.

(c) The amount of each of the services specified in subdivision (b) that are provided shall be determined by local needs and available resources.

(d) Persons receiving services pursuant to this chapter may be required to contribute to the cost of services depending upon their ability to pay, but not to exceed the actual cost thereof.

(Repealed and added by Stats. 2013, Ch. 708, Sec. 2. Effective October 10, 2013.)



4365

Each CRC shall submit progress reports on its activities as required by the director. These reports shall include, but not be limited to, a summary and evaluation of the activities of the CRC. Client, caregiver, service, and cost data shall be provided for each operating CRC.

(Repealed and added by Stats. 2013, Ch. 708, Sec. 2. Effective October 10, 2013.)






CHAPTER 8. State Program Of Problem Gambling

4369

There is within the State Department of Public Health, the Office of Problem and Pathological Gambling.

(Amended by Stats. 2013, Ch. 22, Sec. 97. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



4369.1

As used in this chapter, the following definitions shall apply:

(a) Department means the State Department of Public Health.

(b) Office means the Office of Problem and Pathological Gambling.

(c) Pathological gambling disorder means a progressive mental disorder meeting the diagnostic criteria set forth by the American Psychiatric Association s Diagnostic and Statistical Manual, Fourth Edition.

(d) Problem gambling means participation in any form of gambling to the extent that it creates a negative consequence to the gambler, the gambler s family, place of employment, or community. This includes patterns of gambling and subsequent related behaviors that compromise, disrupt, or damage personal, family, educational, financial, or vocational interests. The problem gambler does not meet the diagnostic criteria for pathological gambling disorder.

(e) Problem gambling prevention programs means programs designed to reduce the prevalence of problem and pathological gambling among California residents. These programs shall include, but are not limited to, public education and awareness, outreach to high-risk populations, early identification and responsible gambling programs.

(Amended by Stats. 2013, Ch. 22, Sec. 98. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



4369.2

(a) The office shall develop a problem gambling prevention program, which shall be the first priority for funding appropriated to this office. The prevention program shall be based upon the allocation priorities established by the department and subject to funding being appropriated for the purpose of this subdivision, and shall consist of all of the following:

(1) A toll-free telephone service for immediate crisis management and containment with subsequent referral of problem and pathological gamblers to health providers who can provide treatment for gambling related problems and to self-help groups.

(2) Public awareness campaigns that focus on prevention and education among the general public including, for example, dissemination of youth oriented preventive literature, educational experiences, and public service announcements in the media.

(3) Empirically driven research programs focusing on epidemiology/prevalence, etiology/causation, and best practices in prevention and treatment.

(4) Training of health care professionals and educators, and training for law enforcement agencies and nonprofit organizations in the identification of problem gambling behavior and knowledge of referral services and treatment programs.

(5) Training of gambling industry personnel in identifying customers at risk for problem and pathological gambling and knowledge of referral and treatment services.

(b) The office shall develop a program to support treatment services for California residents with problem and pathological gambling issues. The program shall be based upon the allocation priorities established by the department and subject to funding being appropriated for the purposes of this subdivision. These priorities shall also be based on the best available existing state programs as well as on continuing research into best practices and on the needs of California. The treatment program shall consist of all of the following components:

(1) Treatment services for problem and pathological gamblers and directly involved family members. These treatment services will be created through partnerships with established health facilities that can provide treatment for gambling related problems, substance abuse facilities, and providers. State funded treatment may include, but is not limited to, the following: self-administered, home-based educational programs; outpatient treatment; residential treatment; and inpatient treatment when medically necessary.

(2) A funding allocation methodology that ensures treatment services are delivered efficiently and effectively to areas of the state most in need.

(3) Appropriate review and monitoring of treatment programs by the director of the office or a designated institution, including grant oversight and monitoring, standards for treatment, and outcome monitoring.

(4) Treatment efforts shall provide services that are relevant to the needs of a diverse multicultural population with attention to groups with unique needs, including female gamblers, underserved ethnic groups, the elderly, and the physically challenged.

(c) The office shall make information available as requested by the Governor and the Legislature with respect to the comprehensive program.

(Amended by Stats. 2003, Ch. 210, Sec. 5. Effective August 11, 2003.)



4369.3

In designing and developing the overall program, the office shall do all of the following:

(a) Develop a statewide plan to address problem and pathological gambling.

(b) Adopt any regulations necessary to administer the program.

(c) Develop priorities for funding services and criteria for distributing program funds.

(d) Monitor the expenditures of state funds by agencies and organizations receiving program funding.

(e) Evaluate the effectiveness of services provided through the program.

(f) Notwithstanding any other provision of law, any contracts required to meet the requirements of this chapter are exempt from the requirements contained in the Public Contract Code and the State Administrative Manual, and are exempt from the approval of the Department of General Services.

(g) The first and highest priority of the office with respect to the use of any funds appropriated for the purposes of this chapter shall be to carry out subdivision (a).

(h) Administrative costs for the program may not exceed 10 percent of the total funding budgeted for the program.

(Amended by Stats. 2003, Ch. 210, Sec. 6. Effective August 11, 2003.)



4369.4

All state agencies, including, but not limited to, the California Horse Racing Board, the California Gambling Control Commission, the Department of Justice, and any other agency that regulates casino gambling or cardrooms within the state, and the Department of Corrections and Rehabilitation, the State Department of Public Health, the State Department of Health Care Services, and the California State Lottery, shall coordinate with the office to ensure that state programs take into account, as much as practicable, problem and pathological gamblers. The office shall also coordinate and work with other entities involved in gambling and the treatment of problem and pathological gamblers.

(Amended by Stats. 2013, Ch. 22, Sec. 99. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



4369.5

(a) It is the intent of the Legislature that the Office of Problem and Pathological Gambling establish and maintain ongoing venues for system stakeholders to provide input into public policy issues related to problem gambling, including, but not limited to, consumers of services and their families, providers of services and supports, and county representatives. It is further the intent of the Legislature that the Office of Problem and Pathological Gambling shall have input into policy discussions at the State Department of Public Health and at the California Health and Human Services Agency, when appropriate.

(b) It is the intent of the Legislature to ensure that the impacts of the transition of the Office of Problem and Pathological Gambling from the State Department of Alcohol and Drug Programs to the State Department of Public Health are identified and evaluated, initially and over time. It is further the intent of the Legislature to establish a baseline for evaluating, on an ongoing basis, how and why services provided and overseen by the Office of Problem and Pathological Gambling were improved, or otherwise changed, as a result of this transition.

(c) By April 1, 2014, and March 1 annually thereafter, the State Department of Public Health shall report to the Joint Legislative Budget Committee and the appropriate budget subcommittees and policy committees of the Legislature, and publicly post a report on the Office of Problem and Pathological Gambling on its Internet Web site.

(1) The report shall contain all of the following:

(A) A description of education and outreach activities related to the prevention program and how the Office of Problem and Pathological Gambling establishes linkages with State Department of Public Health partners, including local health officers and other relevant entities, in order to increase awareness of, and provide input to, the Office of Problem and Pathological Gambling, and how stakeholder involvement was changed, maintained, or enhanced after the transition.

(B) Beginning in the 2012 13 fiscal year, a description of year-over-year changes in the following: access to services, demographics of people served, the number of providers, and treatment program outcomes. The description of access to services shall include, but not be limited to, information regarding utilization of services and waiting lists for services. The description of providers shall include, but not be limited to, types and numbers of providers, including problem gambling counselors, training protocols for providers, and workforce trends. The description of demographics of people served shall include, but not be limited to, age, sex, ethnicity, economic status, and geographic regions. The description of treatment program outcomes shall include, but not be limited to, participation levels in programs, recidivism rates, and quality of life measures.

(2) By November 30, 2013, the State Department of Public Health shall consult with legislative staff and with system stakeholders, including county representatives, to develop a reporting format consistent with the Legislature s desired level of outcome and reporting detail.

(d) This section shall become inoperative on July 1, 2018, and, as of January 1, 2019, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2019, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2013, Ch. 22, Sec. 100. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22. Inoperative July 1, 2018. Repealed as of January 1, 2019, by its own provisions.)









PART 4. SCHOOL-BASED EARLY MENTAL HEALTH INTERVENTION AND PREVENTION SERVICES FOR CHILDREN ACT

CHAPTER 1. General Provisions and Definitions

4370

This part shall be known and may be cited as the School-based Early Mental Health Intervention and Prevention Services for Children Act of 1991.

(Added by Stats. 1991, Ch. 757, Sec. 1. Effective October 9, 1991.)



4371

The Legislature finds and declares all of the following:

(a) Each year in California over 65,000 teenagers become adolescent mothers and 230 teenagers commit suicide. Each year more than 20 percent of California s teenagers drop out of high school.

(b) Thirty percent of California s elementary school pupils experience school adjustment problems, many of which are evident the first four years of school, that is, kindergarten and grades 1 to 3, inclusive.

(c) Problems that our children experience, whether in school or at home, that remain undetected and untreated grow and manifest themselves in all areas of their later lives.

(d) There is a clear relationship between early adjustment problems and later adolescent problems, including, but not limited to, poor school attendance, low achievement, delinquency, drug abuse, and high school dropout rates. In many cases, signs of these problems can be detected in the early grades.

(e) It is in California s best interest, both in economic and human terms, to identify and treat the minor difficulties that our children are experiencing before those difficulties become major barriers to later success. It is far more humane and cost-effective to make a small investment in early mental health intervention and prevention services now and avoid larger costs, including, but not limited to, foster care, group home placement, intensive special education services, mental health treatment, or probation supervised care.

(f) Programs like the Primary Intervention Program and the San Diego Unified Counseling Program for Children have proven very effective in helping children adjust to the school environment and learn more effective coping skills that in turn result in better school achievement, increased attendance, and increased self-esteem.

(g) To create the optimum learning environment for our children, schools, teachers, parents, public and private service providers, and community-based organizations must enter into locally appropriate cooperative agreements to ensure that all pupils will receive the benefits of school-based early mental health intervention and prevention services that are designed to meet their personal, social, and educational needs.

(Amended by Stats. 1992, Ch. 722, Sec. 22. Effective September 15, 1992.)



4372

For the purposes of this part, the following definitions shall apply:

(a) Cooperating entity means any federal, state, or local, public or private nonprofit agency providing school-based early mental health intervention and prevention services that agrees to offer services at a schoolsite through a program assisted under this part.

(b) Eligible pupil means a pupil who attends a publicly funded elementary school and who is in kindergarten or grades 1 to 3, inclusive.

(c) Local educational agency means any school district or county office of education, or state special school.

(d) Director means the State Director of Mental Health.

(e) Supportive service means a service that will enhance the mental health and social development of children.

(Amended by Stats. 1992, Ch. 722, Sec. 23. Effective September 15, 1992.)






CHAPTER 2. School-Based Early Mental Health Intervention and Prevention Services Matching Grant Program

4380

Subject to the availability of funding each year, the Legislature authorizes the director, in consultation with the Superintendent of Public Instruction, to award matching grants to local educational agencies to pay the state share of the costs of providing programs that provide school-based early mental health intervention and prevention services to eligible pupils at schoolsites of eligible pupils, as follows:

(a) The director shall award matching grants pursuant to this chapter to local educational agencies throughout the state.

(b) Matching grants awarded under this part shall be awarded for a period of not more than three years and no single schoolsite shall be awarded more than one grant, except for a schoolsite that received a grant prior to July 1, 1992.

(c) The director shall pay to each local educational agency having an application approved pursuant to requirements in this part the state share of the cost of the activities described in the application.

(d) Commencing July 1, 1993, the state share of matching grants shall be a maximum of 50 percent in each of the three years.

(e) Commencing July 1, 1993, the local share of matching grants shall be at least 50 percent, from a combination of school district and cooperating entity funds.

(f) The local share of the matching grant may be in cash or payment in-kind.

(g) Priority shall be given to those applicants that demonstrate the following:

(1) The local educational agency will serve the greatest number of eligible pupils from low-income families.

(2) The local educational agency will provide a strong parental involvement component.

(3) The local educational agency will provide supportive services with one or more cooperating entities.

(4) The local educational agency will provide services at a low cost per child served in the project.

(5) The local educational agency will provide programs and services that are based on adoption or modification, or both, of existing programs that have been shown to be effective. No more than 20 percent of the grants awarded by the director may be utilized for new models.

(6) The local educational agency will provide services to children who are in out-of-home placement or who are at risk of being in out-of-home placement.

(h) Eligible supportive services may include the following:

(1) Individual and group intervention and prevention services.

(2) Parent involvement through conferences or training, or both.

(3) Teacher and staff conferences and training related to meeting project goals.

(4) Referral to outside resources when eligible pupils require additional services.

(5) Use of paraprofessional staff, who are trained and supervised by credentialed school psychologists, school counselors, or school social workers, to meet with pupils on a short-term weekly basis, in a one-on-one setting as in the primary intervention program established pursuant to Chapter 4 (commencing with Section 4343) of Part 3. A minimum of 80 percent of the grants awarded by the director shall include the basic components of the primary intervention program.

(6) Any other service or activity that will improve the mental health of eligible pupils.

Prior to participation by an eligible pupil in either individual or group services, consent of a parent or guardian shall be obtained.

(i) Each local educational agency seeking a grant under this chapter shall submit an application to the director at the time, in a manner, and accompanied by any information the director may reasonably require.

(j) Each matching grant application submitted shall include all of the following:

(1) Documentation of need for the school-based early mental health intervention and prevention services.

(2) A description of the school-based early mental health intervention and prevention services expected to be provided at the schoolsite.

(3) A statement of program goals.

(4) A list of cooperating entities that will participate in the provision of services. A letter from each cooperating entity confirming its participation in the provision of services shall be included with the list. At least one letter shall be from a cooperating entity confirming that it will agree to screen referrals of low-income children the program has determined may be in need of mental health treatment services and that, if the cooperating entity determines that the child is in need of those services and if the cooperating entity determines that according to its priority process the child is eligible to be served by it, the cooperating entity will agree to provide those mental health treatment services.

(5) A detailed budget and budget narrative.

(6) A description of the proposed plan for parent involvement in the program.

(7) A description of the population anticipated to be served, including number of pupils to be served and socioeconomic indicators of sites to receive funds.

(8) A description of the matching funds from a combination of local education agencies and cooperating entities.

(9) A plan describing how the proposed school-based early mental health intervention and prevention services program will be continued after the matching grant has expired.

(10) Assurance that grants would supplement and not supplant existing local resources provided for early mental health intervention and prevention services.

(11) A description of an evaluation plan that includes quantitative and qualitative measures of school and pupil characteristics, and a comparison of children s adjustment to school.

(k) Matching grants awarded pursuant to this article may be used for salaries of staff responsible for implementing the school-based early mental health intervention and prevention services program, equipment and supplies, training, and insurance.

(l) Salaries of administrative staff and other administrative costs associated with providing services shall be limited to 5 percent of the state share of assistance provided under this section.

(m) No more than 10 percent of each matching grant awarded pursuant to this article may be used for matching grant evaluation.

(n) No more than 10 percent of the moneys allocated to the director pursuant to this chapter may be utilized for program administration and evaluation.

Program administration shall include both state staff and field staff who are familiar with and have successfully implemented school-based early mental health intervention and prevention services. Field staff may be contracted with by local school districts or community mental health programs. Field staff shall provide support in the timely and effective implementation of school-based early mental health intervention and prevention services. Reviews of each project shall be conducted at least once during the first year of funding.

(o) Subject to the approval of the director, at the end of the fiscal year, a school district may apply unexpended funds to the budget for the subsequent funding year.

(p) Contracts for the program and administration, or ancillary services in support of the program, shall be exempt from the requirements of the Public Contract Code and the State Administrative Manual, and from approval by the Department of General Services.

(Amended by Stats. 2011, Ch. 347, Sec. 46. Effective January 1, 2012.)



4381

No funding shall be made available to any program or facility pursuant to this chapter unless all of the following conditions are met:

(a) The program facility is open to children without regard to any child s religious beliefs or any other factor related to religion.

(b) No religious instruction is included in the program.

(c) The space in which the program is operated is not utilized in any manner to foster religion during the time used for the program.

(Added by Stats. 1991, Ch. 757, Sec. 1. Effective October 9, 1991.)



4383

(a) For the 1991 92 and 1992 93 fiscal years, a local schoolsite may be awarded funding from the director pursuant to this part and from the Superintendent of Public Instruction pursuant to the Healthy Start Support Services for Children Act of 1991 (Chapter 5 (commencing with Section 8800) of Part 6 of the Education Code) if both of the following criteria are met:

(1) The application to the director for funding under this part delineates how the program will coordinate and interface with, and is not duplicative of, the program proposed for funding under the Healthy Start Support Services for Children Act of 1991.

(2) The application to the Superintendent of Public Instruction for funding under the Healthy Start Support Services for Children Act of 1991 delineates how the program will coordinate and interface with, and is not duplicative of, this part.

(b) Up to 20 percent of the schoolsites which receive operational grants from the Healthy Start Support Services for Children program and which apply for grants under this part may receive these grants. The State Department of Mental Health and the State Department of Education shall jointly review the effectiveness of providing both grants to a single schoolsite and make this information available no later than January 1, 1993.

(Added by Stats. 1992, Ch. 23, Sec. 2. Effective April 1, 1992.)






CHAPTER 3. School-Based Early Mental Health Intervention and Prevention Services Matching Grant Program Evaluations and Reports

4390

The Legislature finds that an evaluation of program effectiveness is both desirable and necessary and accordingly requires the following:

No later than June 30, 1993, and each year thereafter through the term of the grant award, each local education agency that receives a matching grant under this part shall submit a report to the director that shall include the following:

(a) An evaluation of the effectiveness of the local educational agency in achieving stated goals.

(b) A description of the problems encountered in the design and operation of the school-based early mental health intervention and prevention services program, including, but not limited to, identification of any federal, state, or local regulations that impeded program implementation.

(c) The number of eligible pupils served by the program.

(d) The number of additional eligible pupils who have not been served.

(e) An evaluation of the impact of the school-based early mental health intervention and prevention services program on the local educational agency and the children completing the program. The program shall be deemed successful if at least 75 percent of the children who complete the program show an improvement in at least one of the four following areas:

(1) Learning behaviors.

(2) Attendance.

(3) School adjustment.

(4) School-related competencies. Improvement shall be compared with comparable children in that school district that do not complete or participate in the program.

(f) An accounting of local budget savings, if any, resulting from the implementation of the school-based early mental health intervention and prevention services program.

(g) A revised plan of how the proposed school-based early mental health intervention and prevention services program will be continued after the state matching grant has expired, including a list of cooperative entities that will assist in providing the necessary funds and services. Beginning in 1993, this shall, to the extent information is provided by the local mental health department, include a description of the availability of federal financial participation under Title XIX of the federal Social Security Act (42 U.S.C. 1396 and following) through a cooperative agreement or contract with the local mental health department. The county office of education may submit the report on the availability of federal financial participation on behalf of the participating local education agencies with the county. In any county in which there is an interagency children s services coordination council established pursuant to Section 18986.10, a report submitted pursuant to this paragraph shall be submitted to the council for its review and approval.

(Amended by Stats. 2004, Ch. 193, Sec. 214. Effective January 1, 2005.)












DIVISION 4.1. DEVELOPMENTAL SERVICES

PART 1. GENERAL ADMINISTRATION, POWERS AND DUTIES OF THE DEPARTMENT

4400

There is in the Health and Welfare Agency a State Department of Developmental Services.

(Added by Stats. 1977, Ch. 1252.)



4401

As used in this division:

(a) Department means the State Department of Developmental Services.

(b) Director means the Director of Developmental Services.

(c) State hospital means any hospital specified in Section 4440.

(Added by Stats. 1977, Ch. 1252.)



4404

The department is under the control of an executive officer known as the Director of Developmental Services.

(Added by Stats. 1977, Ch. 1252.)



4405

With the consent of the Senate, the Governor shall appoint to serve at his pleasure, the Director of Developmental Services. He shall have the powers of a head of a department pursuant to Chapter 2 (commencing with Section 11150) of Part 1 of Division 3 of Title 2 of the Government Code, and shall receive the salary provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code.

Upon recommendation of the director, the Governor may appoint a chief deputy director of the department who shall hold office at the pleasure of the Governor. The salary of the chief deputy director shall be fixed in accordance with law.

(Amended by Stats. 1978, Ch. 432.)



4406

The State Department of Developmental Services succeeds to and is vested with the duties, purposes, responsibilities, and jurisdiction exercised by the State Department of Health with respect to developmental disabilities on the date immediately prior to the date this section becomes operative.

(Added by Stats. 1977, Ch. 1252.)



4407

The State Department of Developmental Services shall have possession and control of all records, papers, offices, equipment, supplies, moneys, funds, appropriations, land, and other property real or personal held for the benefit or use of the Director of Health in the performance of his duties, powers, purposes, responsibilities, and jurisdiction that are vested in the State Department of Developmental Services by Section 4406.

(Added by Stats. 1977, Ch. 1252.)



4408

All officers and employees of the Director of Health who on the operative date of this section are serving in the state civil service, other than as temporary employees, and engaged in the performance of a function vested in the State Department of Developmental Services by Section 4406 shall be transferred to the State Department of Developmental Services. The status, positions, and rights of such persons shall not be affected by the transfer and shall be retained by them as officers and employees of the State Department of Developmental Services pursuant to the State Civil Service Act, except as to positions exempt from civil service.

(Added by Stats. 1977, Ch. 1252.)



4409

All regulations heretofore adopted by the State Department of Health pursuant to authority now vested in the State Department of Developmental Services by Section 4406 and in effect immediately preceding the operative date of this section shall remain in effect and shall be fully enforceable unless and until readopted, amended or repealed by the Director of Developmental Services.

(Amended by Stats. 1978, Ch. 429.)



4410

With the approval of the Department of General Services and for use in the furtherance of the work of the State Department of Developmental Services, the director may accept any or all of the following:

(a) Grants of interest in real property.

(b) Grants of money received by this state from the United States, the expenditure of which is administered through or under the direction of any department of this state.

(c) Gifts of money from public agencies or from persons, organizations, or associations interested in scientific, educational, charitable, or mental hygiene fields.

(Added by Stats. 1977, Ch. 1252.)



4411

The department may expend in accordance with law all money now or hereafter made available for its use, or for the administration of any statute administered by the department.

(Added by Stats. 1977, Ch. 1252.)



4412

The department may expend money in accordance with law for the actual and necessary travel expenses of officers and employees of the department who are authorized to absent themselves from the State of California on official business.

For the purposes of this section and of Sections 11030 and 11032 of the Government Code, the following constitutes, among other purposes, official business for said officers and employees for which such officers and employees shall be allowed actual and necessary traveling expenses when incurred either in or out of this state upon approval of the Governor and Director of Finance:

Attending meetings of any national association or organization having as its principal purpose the study of matters relating to administration of institutions, and care and treatment of developmentally disabled patients; conferring with officers or employees of the United States or other states, relative to problems of institutional care, treatment or management; and obtaining information therefrom, which information would be useful in the conduct of institutional, psychiatric, medical, and similar activities of the State Department of Developmental Services.

(Added by Stats. 1977, Ch. 1252.)



4413

The department may appoint and fix the compensation of such employees as it deems necessary, subject to the laws governing civil service.

(Added by Stats. 1977, Ch. 1252.)



4414

When convening any task force or advisory group, the department shall make its best effort to ensure representation by consumers and family members representing California s multicultural diversity.

(Added by Stats. 1997, Ch. 414, Sec. 1. Effective September 22, 1997.)



4415

Except as in this chapter otherwise prescribed, the provisions of the Government Code relating to state officers and departments shall apply to the State Department of Developmental Services.

(Added by Stats. 1977, Ch. 1252.)



4415.5

(a) The Chief of the Office of Protective Services, who has the responsibility and authority to manage all protective service components within the department s law enforcement and fire protection divisions, including those at each state developmental center, shall be known as the Director of Protective Services. The director shall be an experienced law enforcement officer with a Peace Officers Standards and Training Management Certificate or higher, and with extensive management experience directing uniformed peace officer and investigation operations.

(b) The Director of Protective Services shall be appointed by, and shall serve at the pleasure of, the Secretary of California Health and Human Services.

(Added by Stats. 2012, Ch. 660, Sec. 2. Effective September 27, 2012.)



4416

Unless otherwise indicated in this code, the State Department of Developmental Services has jurisdiction over the execution of the laws relating to the care, custody, and treatment of developmentally disabled persons, as provided in this code.

As used in this division, establishment and institutions include every hospital, sanitarium, boarding home, or other place receiving or caring for developmentally disabled persons.

(Added by Stats. 1977, Ch. 1252.)



4416.5

The State Department of Developmental Services may contract with one or more qualified organizations to provide the services required by Section 1919 of the Social Security Act (P.L. 100-203) to persons eligible for those services who are not otherwise within the scope of Division 4.1 (commencing with Section 4400), Division 4.5 (commencing with Section 4500), Division 6 (commencing with Section 6000), or Chapter 3 (commencing with Section 7500) of Division 7. Contracts entered into pursuant to this section may be awarded on either a competitive bidding basis or on a noncompetitive bidding basis.

(Added by Stats. 1989, Ch. 973, Sec. 2. Effective September 29, 1989.)



4417

The State Department of Developmental Services may:

(a) Disseminate educational information relating to the prevention, diagnosis and treatment of intellectual disability.

(b) Upon request, advise all public officers, organizations and agencies interested in the developmental disabilities of the people of the state.

(c) Conduct educational and related work that will tend to encourage the development of proper developmental disabilities facilities throughout the state.

The department may organize, establish and maintain community mental hygiene clinics for the prevention, early diagnosis, and treatment of intellectual disability. These clinics may be maintained only for persons not requiring institutional care, who voluntarily seek the aid of the clinics. These clinics may be maintained at the locations in the communities of the state designated by the director, or at any institution under the jurisdiction of the department designated by the director.

The department may establish rules and regulations that are necessary to carry out this section. This section does not authorize any form of compulsory medical or physical examination, treatment, or control of any person.

(Amended by Stats. 2012, Ch. 457, Sec. 46. Effective January 1, 2013.)



4418

The State Department of Developmental Services may obtain psychiatric, medical and other necessary aftercare services for judicially committed patients on leave of absence from state hospitals by contracting with any city, county, local health district, or other public officer or agency, or with any private person or agency to furnish such services to patients in or near the home community of the patient. Any city, county, local health district, or other public officer or agency authorized by law to provide mental health and aftercare services is authorized to enter such contracts.

(Added by Stats. 1977, Ch. 1252.)



4418.2

The department shall support, utilizing regional resource development projects, the activities specified in Sections 4418.25, 4418.3, and 4418.7.

(Added by Stats. 2002, Ch. 1161, Sec. 27. Effective September 30, 2002.)



4418.25

(a) The department shall establish policies and procedures for the development of an annual community placement plan by regional centers. The community placement plan shall be based upon an individual program plan process as referred to in subdivision (a) of Section 4418.3 and shall be linked to the development of the annual State Budget. The department s policies shall address statewide priorities, plan requirements, and the statutory roles of regional centers, developmental centers, and regional resource development projects in the process of assessing consumers for community living and in the development of community resources.

(b) (1) To reduce reliance on developmental centers and mental health facilities, including institutions for mental disease as described in Part 5 (commencing with Section 5900) of Division 5, for which federal funding is not available, and out-of-state placements, the department shall establish a statewide specialized resource service that does all of the following:

(A) Tracks the availability of specialty residential beds and services.

(B) Tracks the availability of specialty clinical services.

(C) Coordinates the need for specialty services and supports in conjunction with regional centers.

(D) Identifies, subject to federal reimbursement, developmental center services and supports that can be made available to consumers residing in the community, when no other community resource has been identified.

(2) By September 1, 2012, regional centers shall provide the department with information about all specialty resources developed with the use of community placement plan funds and shall make these resources available to other regional centers.

(3) When allocating funding for community placement plans, priority shall be given to the development of needed statewide specialty services and supports, including regional community crisis homes.

(4) If approved by the director, funding may be allocated to facilities that meet the criteria of Sections 1267.75 and 1531.15 of the Health and Safety Code.

(5) The department shall not provide community placement plan funds to develop programs that are ineligible for federal funding participation unless approved by the director.

(c) (1) The community placement plan shall provide for dedicated funding for comprehensive assessments of developmental center residents, for identified costs of moving individuals from developmental centers to the community, and for deflection of individuals from developmental center admission. The plans shall, where appropriate, include budget requests for regional center operations, assessments, resource development, and ongoing placement costs. These budget requests are intended to provide supplemental funding to regional centers. The plan is not intended to limit the department s or regional centers responsibility to otherwise conduct assessments and individualized program planning, and to provide needed services and supports in the least restrictive, most integrated setting in accord with the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500)).

(2) (A) Regional centers shall complete a comprehensive assessment of any consumer residing in a developmental center on July 1, 2012, who meets both of the following criteria:

(i) The consumer is not committed pursuant to Section 1370.1 of the Penal Code.

(ii) The consumer has not had such an assessment in the prior two years.

(B) The assessment shall include input from the regional center, the consumer, and, when appropriate, the consumer s family, legal guardian, conservator, or authorized representative, and shall identify the types of community-based services and supports available to the consumer that would enable the consumer to move to a community setting. Necessary services and supports not currently available in the community setting shall be considered for development pursuant to community placement planning and funding.

(C) Regional centers shall specify in the annual community placement plan how they will complete the required assessment and the timeframe for completing the assessment for each consumer. Initial assessments pursuant to this paragraph for individuals residing in a developmental center on July 1, 2012, shall be completed by December 31, 2015, unless a regional center demonstrates to the department that an extension of time is necessary and the department grants such an extension.

(D) The assessment completed in the prior two years, or the assessment completed pursuant to the requirements of this section, including any updates pursuant to subparagraph (E), shall be provided to both of the following:

(i) The individual program planning team and clients rights advocate for the regional center in order to assist the planning team in determining the least restrictive environment for the consumer.

(ii) The superior court with jurisdiction over the consumer s placement at the developmental center, including the consumer s attorney of record and other parties known to the regional center. For judicial proceedings pursuant to Article 2 (commencing with Section 6500) of Chapter 2 of Part 2 of Division 6, the comprehensive assessment shall be included in the regional center s written report required by Section 6504.5. For all other proceedings, the regional center shall provide the comprehensive assessment to the court and parties to the case at least 14 days in advance of any regularly scheduled judicial review. This clause shall not apply to consumers committed pursuant to Section 1370.1 of the Penal Code.

(E) The assessments described in subparagraph (D) shall be updated annually as part of the individual program planning process for as long as the consumer resides in the developmental center. To the extent appropriate, the regional center shall also provide relevant information from the statewide specialized resource service. The regional center shall notify the clients rights advocate for the regional center of the time, date, and location of each individual program plan meeting that includes discussion of the results of the comprehensive assessment and updates to that assessment. The regional center shall provide this notice as soon as practicable following the completion of the comprehensive assessment or update and not less than 30 calendar days prior to the meeting. The clients rights advocate may participate in the meeting unless the consumer objects on his or her own behalf.

(d) The department shall review, negotiate, and approve regional center community placement plans for feasibility and reasonableness, including recognition of each regional centers current developmental center population and their corresponding placement level, as well as each regional centers need to develop new and innovative service models. The department shall hold regional centers accountable for the development and implementation of their approved plans. The regional centers shall report, as required by the department, on the outcomes of their plans. The department shall make aggregate performance data for each regional center available, upon request, as well as data on admissions to, and placements from, each developmental center.

(e) Funds allocated by the department to a regional center for a community placement plan developed under this section shall be controlled through the regional center contract to ensure that the funds are expended for the purposes allocated. Funds allocated for community placement plans that are not used for that purpose may be transferred to Item 4300-003-0001 for expenditure in the state developmental centers if their population exceeds the budgeted level. Any unspent funds shall revert to the General Fund.

(f) Commencing May 1, 2013, and then on April 1, 2014, and on April 1 annually thereafter, the department shall provide to the fiscal and appropriate policy committees of the Legislature information on efforts to serve consumers with challenging service needs, including, but not limited to, all of the following:

(1) For each regional center, the number of consumers admitted to each developmental center, including the legal basis for the admissions.

(2) For each regional center, the number of consumers described in paragraph (2) of subdivision (a) of Section 7505 who were admitted to Fairview Developmental Center by court order pursuant to Article 2 (commencing with Section 6500) of Chapter 2 of Part 2 of Division 6, and the number and lengths of stay of consumers, including those who have transitioned back to a community living arrangement.

(3) Outcome data related to the assessment process set forth in Section 4418.7, including the number of consumers who received assessments pursuant to Section 4418.7 and the outcomes of the assessments. Each regional center, commencing March 1, 2013, and then on February 1, 2014, and on February 1 annually thereafter, shall provide the department with information on alternative community services and supports provided to those consumers who were able to remain in the community following the assessments, and the unmet service needs that resulted in any consumers being admitted to Fairview Developmental Center.

(4) Progress in the development of needed statewide specialty services and supports, including regional community crisis options, as provided in paragraph (3) of subdivision (b). Each regional center shall provide the department with a report containing the information described in this paragraph commencing March 1, 2013, and then on February 1, 2014, and on February 1 annually thereafter.

(5) Progress in reducing reliance on mental health facilities ineligible for federal Medicaid funding, and out-of-state placements.

(6) Information on the utilization of facilities serving consumers with challenging service needs that utilize delayed egress devices and secured perimeters, pursuant to Section 1267.75 or 1531.15 of the Health and Safety Code, including the number of admissions, reasons for admissions, and lengths of stay of consumers, including those who have transitioned to less restrictive living arrangements.

(7) If applicable, any recommendations regarding additional rate exceptions or modifications beyond those allowed for under existing law that the department identifies as necessary to meet the needs of consumers with challenging service needs.

(g) Each regional center, commencing March 1, 2013, and then on February 1, 2014, and on February 1 annually thereafter, shall provide information to the department regarding the facilities described in paragraph (6) of subdivision (f), including, but not limited to, the number of admissions, reasons for admissions, and lengths of stay of consumers, including those who have transitioned to less restrictive living arrangements.

(Amended by Stats. 2014, Ch. 30, Sec. 8. Effective June 20, 2014.)



4418.3

(a) It is the intent of the Legislature to ensure that the transition process from a developmental center to a community living arrangement is based upon the individual s needs, developed through the individual program plan process, and ensures that needed services and supports will be in place at the time the individual moves. It is further the intent of the Legislature that regional centers, developmental centers, and regional resource development projects coordinate with each other for the benefit of their activities in assessment, in the development of individual program plans, and in planning, transition, and deflection, and for the benefit of consumers.

(b) As individuals are identified for possible movement to the community, an individual planning meeting shall be initiated by the developmental center, which shall notify the planning team, pursuant to subdivision (j) of Section 4512, and the regional resource development project of the meeting. The regional resource development project shall make services available to the developmental center and the regional center, including, but not limited to, consultations with the planning teams and the identification of services and supports necessary for the consumer to succeed in community living.

(c) The development of the individual program plan shall be consistent with Sections 4646 and 4646.5. For the purpose of this section, the planning team shall include developmental center staff knowledgeable about the service and support needs of the consumer.

(d) Regional resource development project services may include providing information in an understandable form to consumers and, where appropriate, their families, conservators, legal guardians, or authorized representatives, that will assist them in making decisions about community living and services and supports. This information may include affording the consumer the opportunity to visit a variety of community living arrangements that could meet his or her needs. If the visits are not feasible, as determined by the planning team, a family member or other representative of the consumer may conduct the visits. Regional resource development projects may be requested to facilitate these visits. The availability of this service shall be made known by the planning team to consumers and, where appropriate, their families, conservators, legal guardians, or authorized representative.

(e) Once the individual program plan is completed and providers of services and supports are identified and agreed to, pursuant to subdivision (b) of Section 4646.5, and no less than 15 days prior to the move, unless otherwise ordered by a court, a transition conference, which may be facilitated by a regional resource development project, shall be held. Participants in the transition conference shall include, but not be limited to, the consumer, where appropriate the consumer s parents, legal guardian, conservator, or authorized representative, a regional center representative, a developmental center representative, and a representative of each provider of primary services and supports identified in the individual program plan. This meeting may take place in the catchment area to which the consumer is moving. If necessary, conferees may participate by telephone or video conference. The purpose of this conference shall be to ensure a smooth transition from the developmental center to the community.

(f) The department, through the appropriate regional resource development project, shall provide, in cooperation with regional centers and developmental centers, followup services to help ensure a smooth transition to the community. Followup services shall include, but shall not limited to, all of the following:

(1) Regularly scheduled as well as on an as-needed basis, contacts and visits with consumers and service providers during the 12 months following the consumers movement date.

(2) Participation in the development of an individual program plan in accordance with Sections 4646 and 4646.5.

(3) Identification of issues that need resolution.

(4) Arrangement for the provision of developmental center services, including, but not limited to, medication review, crisis services, and behavioral consultation.

(g) To ascertain that the individual program plan is being implemented, that planned services are being provided, and that the consumer and, where appropriate the consumer s parents, legal guardian, or conservator, are satisfied with the community living arrangement, the regional center shall schedule face-to-face reviews no less than once every 30 days for the first 90 days. Following the first 90 days, and following notification to the department, the regional center may conduct these reviews less often as specified in the individual program plan.

(h) The regional center and the regional resource development project shall coordinate their followup reviews required pursuant to subdivisions (f) and (g) and shall share with each other information obtained during the course of the followup visits.

(Amended by Stats. 2002, Ch. 1161, Sec. 29. Effective September 30, 2002.)



4418.5

The department may provide protective social services for the care of developmentally disabled patients released from state hospitals of the department or to prevent the unnecessary admission of developmentally disabled persons to hospitals at public expense or to facilitate the release of developmentally disabled patients for whom such hospital care is no longer the appropriate treatment; provided that such services may be rendered only if provision for such services is made in the California Developmental Disabilities State Plan.

The department, to the extent funds are appropriated and available, shall pay for the cost of providing for care in a private home for developmentally disabled persons described in, and subject to the request and plan conditions of, the immediately preceding paragraph. The monthly rate for such private home care shall be set by the department at an amount which will provide the best possible care at minimum cost and also insure:

(1) That the person will receive proper treatment and may be expected to show progress in achieving the maximum adjustment toward returning to community life; and

(2) That sufficient homes can be recruited to achieve the stated objectives of this section.

It is the legislative intent that the department may make the fullest possible use of available resources in serving developmentally disabled persons.

The department may provide services pursuant to this section directly or through contract with public or private entities.

Notwithstanding any other provision of law, any contract or grant entered into with a public or private nonprofit corporation for the provision of services to developmentally disabled persons may provide for periodic advance payments for services to be performed under such contract. No advanced payment made pursuant to this section shall exceed 25 percent of the total annual contract amount.

The department may provide protective social services, including the cost of care in a private home pursuant to this section or in a suitable facility as specified in Section 7354, for judicially committed developmentally disabled patients released from a state hospital on leave of absence or parole, and payments therefor shall be made from funds available to the department for that purpose or for the support of patients in state hospitals.

(Amended by Stats. 1979, Ch. 1142.)



4418.6

The department may establish within its family care program respite care services for the developmentally disabled. Such respite care services may be available to both family home caretakers and to persons referred by the regional centers for the developmentally disabled. For purposes of this section, respite care means temporary and intermittent care provided for short periods of time.

The rate of reimbursement for such respite care service shall be established by the department after it conducts a study to determine if there are increased costs inherent in the provision of an intermittent and irregular service.

(Added by renumbering Section 10053.9 by Stats. 1978, Ch. 429.)



4418.7

(a) (1) If the regional center determines, or is informed by the consumer s parents, legal guardian, conservator, or authorized representative that the community placement of a consumer is at risk of failing, and that admittance to a state developmental center is a likelihood, or the regional center is notified by a court of a potential admission to a developmental center consistent with Section 7505, the regional center shall immediately notify the appropriate regional resource development project, the consumer, the consumer s parents, legal guardian, or conservator, and the regional center clients rights advocate.

(2) For purposes of this section, notification to the clients rights advocate for the consumer s regional center shall include a copy of the most recent comprehensive assessment or updated assessment, and the time, date, and location of an individual program plan meeting held pursuant to subdivision (b). The regional center shall provide this notice as soon as practicable but not less than seven calendar days prior to the meeting.

(b) In these cases, the regional resource development project shall immediately arrange for an assessment of the situation, including, visiting the consumer, if appropriate, determining barriers to successful integration, and recommending the most appropriate means necessary to assist the consumer to remain in the community. The regional center shall request assistance from the statewide specialized resource service pursuant to Section 4418.25 as necessary in order to determine the most appropriate means necessary to assist the consumer to remain in the community and shall provide the information obtained from the statewide specialized resource service to the regional resource developmental project. If, based on the assessment, the regional resource development project determines that additional or different services and supports are necessary, the department shall ensure that the regional center provides those services and supports on an emergency basis. An individual program plan meeting, including the regional resource development project s representative, shall be convened as soon as possible to review the emergency services and supports and determine the consumer s ongoing needs for services and supports. The regional resource development project shall follow up with the regional center as to the success of the recommended interventions until the consumer s living arrangement is stable.

(c) (1) If the regional resource development project determines, based on the assessment conducted pursuant to subdivision (b), that the consumer referred to the regional resource development project by the court cannot be safely served in the developmental center, the department shall notify the court in writing.

(2) (A) If the regional resource development project, in consultation with the regional center, the consumer, and the consumer s parents, legal guardian, or conservator, when appropriate, determines that admittance to a state developmental center is necessary due to an acute crisis, as defined in paragraph (1) of subdivision (d), the regional center shall immediately pursue the obtainment of a court order for short-term admission and crisis stabilization.

(B) (i) The regional resource development project, in consultation with the regional center, the consumer, and, when appropriate, the consumer s parents, legal guardian, conservator, or authorized representative, shall not make a determination that admittance to a state developmental center is necessary due to an acute crisis as defined in paragraph (1) of subdivision (d) unless the determination includes a regional center report detailing all considered community-based services and supports, including a community crisis home certified pursuant to Article 8 (commencing with Section 4698) of Chapter 6 of Division 4.5, and an explanation of why those options could not meet the consumer s needs at the time of such a determination.

(ii) For purposes of complying with clause (i), the regional center shall not be required to consider out-of-state placements or mental health facilities, including institutions for mental disease, as described in Part 5 (commencing with Section 5900) of Division 5, that are ineligible for federal Medicaid funding.

(d) (1) For purposes of this section, an acute crisis means a situation in which the consumer meets the criteria of Section 6500 and, as a result of the consumer s behavior, all of the following are met:

(A) There is imminent risk for substantial harm to self or others.

(B) The service and support needs of the consumer cannot be met in the community, including with supplemental services as set forth in subparagraph (E) of paragraph (9) of subdivision (a) of Section 4648 and emergency and crisis intervention services as set forth in paragraph (10) of subdivision (a) of Section 4648.

(C) Due to serious and potentially life-threatening conditions, the consumer requires a more restrictive environment for crisis stabilization.

(2) For purposes of paragraph (1), out-of-state placements or mental health facilities and other facilities, including institutions for mental disease, as described in Part 5 (commencing with Section 5900) of Division 5, for which federal Medicaid funding is not available, shall not be deemed to be supplemental services or emergency and crisis intervention services.

(e) When an admission occurs due to an acute crisis, all of the following shall apply:

(1) As soon as possible following admission to a developmental center, a comprehensive assessment shall be completed by the regional center in coordination with the developmental center. The comprehensive assessment shall include the identification of the services and supports needed for crisis stabilization and the timeline for identifying or developing the services and supports needed to transition the consumer back to the community. The regional center shall immediately submit a copy of the comprehensive assessment to the committing court. Immediately following the assessment, and not later than 30 days following admission, the regional center and the developmental center shall jointly convene an individual program plan meeting to determine the services and supports needed for crisis stabilization and to develop a plan to transition the consumer into community living pursuant to Section 4418.3. The clients rights advocate for the regional center shall be notified of the admission and the individual program plan meeting and may participate in the individual program plan meeting unless the consumer objects on his or her own behalf.

(2) If transition is not expected within 90 days of admission, an individual program plan meeting shall be held to discuss the status of transition and to determine if the consumer is still in need of crisis stabilization. If crisis services continue to be necessary, the regional center shall submit to the department an updated transition plan and a request for an extension of stay at the developmental center of up to 90 days.

(3) (A) A consumer shall reside in the developmental center no longer than six months before being placed into a community living arrangement pursuant to Section 4418.3, unless, prior to the end of the six months, all of the following have occurred:

(i) The regional center has conducted an additional comprehensive assessment based on information provided by the regional center, and the department determines that the consumer continues to be in an acute crisis.

(ii) The individual program planning team has developed a plan that identifies the specific services and supports necessary to transition the consumer into the community, and the plan includes a timeline to obtain or develop those services and supports.

(iii) The committing court has reviewed and, if appropriate, extended the commitment.

(B) The clients rights advocate for the regional center shall be notified of the proposed extension pursuant to clause (iii) of subparagraph (A) and the individual program plan meeting to consider the extension, and may participate in the individual program plan meeting unless the consumer objects on his or her own behalf.

(C) (i) In no event shall a consumer s placement at the developmental center exceed one year unless both of the following occur:

(I) The regional center demonstrates significant progress toward implementing the plan specified in clause (ii) of subparagraph (A) identifying the specific services and supports necessary to transition the consumer into the community.

(II) Extraordinary circumstances exist beyond the regional center s control that have prevented the regional center from obtaining those services and supports within the timeline based on the plan.

(ii) If both of the circumstances described in subclauses (I) and (II) exist, the regional center may request, and the committing court may grant, an additional extension of the commitment, not to exceed 30 days.

(D) Consumers placed in the community after admission to a developmental center pursuant to this section shall be considered to have moved from a developmental center for purposes of Section 4640.6.

(f) The department shall collect data on the outcomes of efforts to assist at-risk consumers to remain in the community. The department shall make aggregate data on the implementation of the requirements of this section available, upon request.

(g) (1) Notwithstanding any other law or regulation, commencing July 1, 2012, and until December 31, 2014, Fairview Developmental Center shall be the only developmental center authorized to admit a consumer pursuant to a court order for an acute crisis as described in this section.

(2) Commencing January 1, 2015, admissions to a developmental center pursuant to a court order for an acute crisis as described in this section shall be limited to the acute crisis center at the Fairview Developmental Center and the acute crisis center at the Sonoma Developmental Center.

(h) The acute crisis center at the Fairview Developmental Center and the acute crisis center at the Sonoma Developmental Center shall each consist of one unit that is distinct from other residential units at the developmental center and shall each serve no more than five consumers. Crisis center residents may participate in day, work, and recreation programs, and other developmental center facility activities, outside of the acute crisis unit, when the individual program plan identifies it is appropriate and consistent with the individual s treatment plan. The acute crisis centers shall assist the consumer with transitioning back to his or her prior residence, or an alternative community-based residential setting, within the timeframe described in this section.

(Amended by Stats. 2014, Ch. 30, Sec. 9. Effective June 20, 2014.)



4419

Within the limits of available funds it is the intent of the Legislature that the department shall require all personnel working directly with patients to complete, within a reasonable time after the effective date of this section or after their appointments, whichever is later, or have completed, training with regard to the care and treatment of such patients.

(Added by Stats. 1977, Ch. 1252.)



4420

In order to assure an adequate number of qualified psychiatric technicians, psychiatrists, physicians and surgeons, psychologists, nurses, social workers, laboratory and other technicians, and ancillary workers, the department shall negotiate with any or all of the following: the University of California, the state colleges, the community colleges, private universities and colleges, and public and private hospitals, and arrange such affiliations or make such contracts for educational or training programs and awards training grants or stipends as may be necessary. Arrangements may be made in the hospitals and clinics operated by the department for the clinical experience essential to such educational and training programs, and positions in the department as interns and residents may be established.

(Amended by Stats. 1979, Ch. 373.)



4421

In order to assure an adequate number of qualified psychiatrists and psychologists with forensic skills, the State Department of Developmental Services shall plan with the University of California, private universities, and the California Postsecondary Education Commission, for the development of programs for the training of psychiatrists and psychologists with forensic skills.

(Added by Stats. 1977, Ch. 1252.)



4422

The department may examine all public and private hospitals, boarding homes or other establishments whether or not licensed by the department, receiving or caring for developmentally disabled persons and may inquire into their methods of government, and the treatment of all patients thereof.

It may examine the condition of all buildings, grounds, or other property connected with such institutions, and may inquire into all matters relating to their management. For the purposes specified in this paragraph the department shall have free access to the grounds, buildings, and books and papers of any such institution, and every person connected therewith shall give such information and afford such facilities for examination or inquiry as the department requires.

Any evidence found of suspected licensing violations shall be reported immediately to the State Department of Health Services or the State Department of Social Services, whichever has jurisdiction.

(Amended by Stats. 1978, Ch. 432.)



4423

In every place in which a developmentally disabled person may be involuntarily held, the persons confined therein shall be permitted access to and examination or inspection of copies of this code.

(Added by Stats. 1977, Ch. 1252.)



4424

The department shall adopt, for all hospitals, rules and regulations, books of record for all departments, blank forms for clinical records and other purposes, questions for examination of employees, and questions for examination, in all the different branches of medicine and surgery and especially in the subject of diseases affecting the brain and nervous system, of all officers and interns, for the special use of the hospital.

(Added by Stats. 1977, Ch. 1252.)



4425

The department shall keep in its office a record showing the following facts concerning each patient in custody in the several institutions:

(a) Name, residence, sex, age, place of birth, occupation, and civil condition.

(b) The date of commitment, and the respective names and residences of

(1) The person who made the petition for commitment,

(2) The persons who signed the medical certificate, and

(3) The judge who made the order of commitment.

(c) The name of the institution in which he is confined, the date of his admission thereto, and whether he was brought from his home or from another institution. If he was brought from another institution, the record shall show also the name of that institution, by whom he was brought therefrom and his condition.

(d) If discharged, the date of discharge, to whose care he was committed, and whether recovered, improved, unimproved, or not in need of commitment.

(e) If transferred, for what cause the transfer was made, and to what institution.

(f) If dead, the date and cause of death.

(Added by Stats. 1977, Ch. 1252.)



4426

The department may inquire into the manner in which a person with an intellectual disability who is subject to commitment, not confined in a state hospital, is cared for and maintained. If, in its judgment, the person is not properly and suitably cared for, the department may apply to a judge of the superior court for an order to commit him or her to a state hospital under the provisions of this code. This order shall not be made unless the judge finds, and certifies in the order, that the person is not properly or suitably cared for by his or her relatives, legal guardian, or conservator, or that it is dangerous to the public to allow him or her to be cared for and maintained by the relatives, legal guardian, or conservator.

(Amended by Stats. 2012, Ch. 457, Sec. 47. Effective January 1, 2013.)



4427

When the department has reason to believe that any person held in custody as developmentally disabled is wrongfully deprived of his liberty, or is cruelly or negligently treated, or that inadequate provision is made for the skillful medical care, proper supervision, and safekeeping of any such person, it may ascertain the facts. It may issue compulsory process for the attendance of witnesses and the production of papers, and may exercise the powers conferred upon a referee in a superior court. It may make such orders for the care and treatment of such person as it deems proper.

Whenever the department undertakes an investigation into the general management and administration of any establishment or place of detention for the developmentally disabled, it may give notice of such investigation to the Attorney General, who shall appear personally or by deputy, to examine witnesses in attendance and to assist the department in the exercise of the powers conferred upon it in this code.

The department may at any time cause the patients of any county or city almshouse to be visited and examined, in order to ascertain if developmentally disabled persons are kept therein.

(Added by Stats. 1977, Ch. 1252.)



4427.5

(a) (1) A developmental center shall immediately, but no later than within two hours of the developmental center observing, obtaining knowledge of, or suspecting abuse, report the following incidents involving a resident to the local law enforcement agency having jurisdiction over the city or county in which the developmental center is located, regardless of whether the Office of Protective Services has investigated the facts and circumstances relating to the incident:

(A) A death.

(B) A sexual assault, as defined in Section 15610.63.

(C) An assault with a deadly weapon, as described in Section 245 of the Penal Code, by a nonresident of the developmental center.

(D) An assault with force likely to produce great bodily injury, as described in Section 245 of the Penal Code.

(E) An injury to the genitals when the cause of the injury is undetermined.

(F) A broken bone when the cause of the break is undetermined.

(2) If the incident is reported to the law enforcement agency by telephone, a written report of the incident shall also be submitted to the agency, within two working days.

(3) The reporting requirements of this subdivision are in addition to, and do not substitute for, the reporting requirements of mandated reporters, and any other reporting and investigative duties of the developmental center and the department as required by law.

(4) This section does not prevent the developmental center from reporting any other criminal act constituting a danger to the health or safety of the residents of the developmental center to the local law enforcement agency.

(b) (1) The department shall report to the agency described in subdivision (i) of Section 4900 any of the following incidents involving a resident of a developmental center:

(A) Any unexpected or suspicious death, regardless of whether the cause is immediately known.

(B) Any allegation of sexual assault, as defined in Section 15610.63, in which the alleged perpetrator is a developmental center or department employee or contractor.

(C) Any report made to the local law enforcement agency in the jurisdiction in which the facility is located that involves physical abuse, as defined in Section 15610.63, in which a staff member is implicated.

(2) A report pursuant to this subdivision shall be made no later than the close of the first business day following the discovery of the reportable incident.

(c) The department shall do both of the following:

(1) Annually provide written information to every developmental center employee regarding all of the following:

(A) The statutory and departmental requirements for mandatory reporting of suspected or known abuse.

(B) The rights and protections afforded to individuals reporting of suspected or known abuse.

(C) The penalties for failure to report suspected or known abuse.

(D) The telephone numbers for reporting suspected or known abuse or neglect to designated investigators of the department and to local law enforcement agencies.

(2) On or before August 1, 2001, in consultation with employee organizations, advocates, consumers, and family members, develop a poster that encourages staff, residents, and visitors to report suspected or known abuse and provides information on how to make these reports.

(d) A failure to report an incident under subdivision (a) shall be deemed a class B violation as provided in Section 1424.6 of the Health and Safety Code if the incident occurs in a distinct part long-term health care facility. If the incident occurs in the general acute care hospital or acute psychiatric hospital portion of the developmental center, a failure to report the incident under subdivision (a) shall be subject to a civil penalty specified in Section 1280.4 of the Health and Safety Code.

(Amended by Stats. 2013, Ch. 724, Sec. 5.5. Effective January 1, 2014.)



4427.7

(a) Designated investigators of developmental centers shall request a sexual assault forensic medical examination for any resident of a developmental center who is a victim or reasonably suspected to be a victim of sexual assault, as defined in Section 15610.63, performed at an appropriate facility off the grounds of the developmental center in accordance with Sections 13823.5 to 13823.12, inclusive, of the Penal Code, which includes, but is not limited to, the requirement that the law enforcement agency having jurisdiction over the city or county in which the developmental center is located be notified by the person performing the sexual assault forensic medical examination and that consent is obtained as required by subdivisions (a) and (c) of Section 13823.11 of the Penal Code.

(b) The sexual assault forensic medical examination described in subdivision (a) may be performed at a developmental center by an independent sexual assault forensic examiner designated to perform examinations of victims of sexual assault in the jurisdiction of the developmental center only if it is deemed safer for the victim and the developmental center s examination facilities are equipped with forensic examination and evidence collection capability comparable to that of the designated community examination facility, as determined by the independent sexual assault forensic examiner.

(Added by Stats. 2013, Ch. 724, Sec. 6. Effective January 1, 2014.)



4428

When complaint is made to the department regarding the officers or management of any hospital or institution for the developmentally disabled, or regarding the management of any person detained therein or regarding any person held in custody, the department may, before making an examination regarding such complaint, require it to be made in writing and sworn to before an officer authorized to administer oaths. On receipt of such a complaint, sworn to if so required, the department shall direct that a copy of the complaint be served on the authorities of the hospital or institution or the person against whom complaint is made, together with notice of the time and place of the investigation, as the department directs.

(Added by Stats. 1977, Ch. 1252.)



4429

The department shall biennially report to the Legislature its acts and proceedings for the two years ending the June 30th last preceding, with such facts regarding the management of the institution for the developmentally disabled as it deems necessary for the information of the Legislature, including estimates of the amounts required for the use of such hospitals and the reasons therefor, and including annual reports for each state hospital.

(Added by Stats. 1977, Ch. 1252.)



4430

The department shall report to the Legislature the prospective needs for the care, custody, and treatment of developmentally disabled persons, together with its recommendations therefor. For the purpose of preventing overcrowding, it shall recommend such plans for the development of additional medical facilities as, in its judgment, will best meet the requirements of such persons.

(Added by Stats. 1977, Ch. 1252.)



4431

Charges made by the department for the care and treatment of each patient in a facility maintained by the department shall not exceed the actual cost thereof as determined by the director in accordance with standard accounting practices. The director is not prohibited from including the amount of expenditures for capital outlay or the interest thereon, or both, in his determination of actual cost.

As used in this section, the terms care and care and treatment include care, treatment, support, maintenance, and other services rendered by the department to a patient in the state hospital or other facility maintained by or under the jurisdiction of the department.

(Added by Stats. 1977, Ch. 1252.)



4432

(a) The State Department of Developmental Services shall report proposed allocations for level-of-care staffing in state hospitals that serve persons with developmental disabilities that shall include the following:

(1) All assumptions underlying estimates of state hospital developmentally disabled population.

(2) A comparison of the actual and estimated population levels for the year to date. If the actual populations differ from the estimated population by 50 or more, the department shall include in its reports a description of the change and the fiscal impact. The department shall make this information available to the Legislature during the budget process, but no later than January 10 of each year and no later than the release of the May revision of the Governor s proposed budget each year.

(b) The department shall provide the information required by subdivision (a) on the same dates as specified in subdivision (a) to the State Council on Developmental Disabilities created by Section 4520. The State Council on Developmental Disabilities shall provide the Legislature with review and comment on the information in a report.

(Amended by Stats. 1992, Ch. 713, Sec. 34. Effective September 15, 1992.)



4433

(a) The Legislature finds and declares all of the following:

(1) The State of California accepts its responsibility to ensure and uphold the rights of persons with developmental disabilities and an obligation to ensure that laws, regulations, and policies on the rights of persons with developmental disabilities are observed and protected.

(2) Persons with developmental disabilities are vulnerable to abuse, neglect, and deprivations of their rights.

(3) Clients rights advocacy services provided by the regional centers, the advocacy services currently provided by the department at the state hospitals, and the services provided by the department s Office of Human Rights may have conflicts of interest, or the appearance of a conflict of interest.

(4) The services provided to individuals with developmental disabilities and their families are of such a special and unique nature that they cannot satisfactorily be provided by state agencies or regional centers and must be contracted out pursuant to paragraph (3) of subdivision (b) of Section 19130 of the Government Code.

(b) (1) To avoid the potential for a conflict of interest or the appearance of a conflict of interest, beginning January 1, 1998, the department shall contract for clients rights advocacy services. The department shall solicit a single statewide contract with a nonprofit agency that results in at least three responsive bids that meet all of the criteria specified in paragraph (2) to perform the services specified in subdivision (d). If three responsive bids are not received, the department may rebid the contract on a regional basis, not to exceed three regional contracts and one contract for developmental centers and headquarters.

(2) Any contractor selected shall meet the following requirements:

(A) The contractor can demonstrate the capability to provide statewide advocacy services to individuals with developmental disabilities living in developmental centers and in the community.

(B) The contractor does not directly or indirectly provide services to individuals with developmental disabilities, except advocacy services.

(C) The contractor has knowledge of the service system, entitlements, and service rights of persons receiving services from regional centers and in state hospitals.

(D) The contractor can demonstrate the capability of coordinating services with the protection and advocacy agency specified in Division 4.7 (commencing with Section 4900) and the area boards.

(E) The contractor has not provided any services, except advocacy services, to, or been employed by, any regional center or the Association of Regional Center Agencies during the two-year period prior to the effective date of the contract.

(c) For the purposes of this section, the Legislature further finds and declares that because of a potential conflict of interest or the appearance of a conflict of interest, the goals and purposes of the regional center clients rights advocacy services, the state hospitals, and the services of the Office of Human Rights, cannot be accomplished through the utilization of persons selected pursuant to the regular civil service system, nor can the services be provided through the department s contracts with regional centers. Accordingly, contracts into which the department enters pursuant to this section are permitted and authorized by paragraphs (3) and (5) of subdivision (b) of Section 19130 of the Government Code.

(d) The contractor shall do all of the following:

(1) Provide clients rights advocacy services to persons with developmental disabilities who are consumers of regional centers and to individuals who reside in the state developmental centers and hospitals, including ensuring the rights of persons with developmental disabilities, and assisting persons with developmental disabilities in pursuing administrative and legal remedies.

(2) Investigate and take action as appropriate and necessary to resolve complaints from, or concerning persons with, developmental disabilities residing in licensed health and community care facilities regarding abuse, and unreasonable denial, or punitive withholding, of rights guaranteed under this division.

(3) Provide consultation, technical assistance, supervision and training, and support services for clients rights advocates that were previously the responsibility of the Office of Human Rights.

(4) Coordinate the provision of clients rights advocacy services in consultation with the department, stakeholder organizations, and persons with developmental disabilities and their families representing California s multicultural diversity.

(5) Provide at least two self-advocacy trainings for consumers and family members.

(e) In order to ensure that individuals with developmental disabilities have access to high quality advocacy services, the contractor shall establish a grievance procedure and shall advise persons receiving services under the contract of the availability of other advocacy services, including the services provided by the protection and advocacy agency specified in Division 4.7 (commencing with Section 4900) and the area boards.

(f) The department shall contract on a multiyear basis for a contract term of up to five years, subject to the annual appropriation of funds by the Legislature.

(g) This section shall not prohibit the department and the regional centers from advocating for the rights, including the right to generic services, of persons with developmental disabilities.

(Amended by Stats. 2003, Ch. 230, Sec. 45. Effective August 11, 2003.)



4433.5

Notwithstanding Section 4433, the department may contract with the State Council on Developmental Disabilities for the purpose of utilizing area boards to provide clients rights advocacy services to individuals with developmental disabilities who reside in developmental centers and state hospitals. It is the intent of the Legislature that area boards maintain local discretion in the provision of these advocacy services. The state council shall not direct the advocacy services provided by area boards pursuant to this contract, except when necessary to ensure compliance with the contracts.

(Amended by Stats. 2002, Ch. 676, Sec. 2. Effective January 1, 2003.)



4434

(a) Notwithstanding preexisting rights to enforce the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500)), it is the intent of the Legislature that the department ensure that the regional centers operate in compliance with federal and state law and regulation and provide services and supports to consumers in compliance with the principles and specifics of this division.

(b) The department shall take all necessary actions to support regional centers to successfully achieve compliance with this section and provide high quality services and supports to consumers and their families.

(c) The contract between the department and individual regional centers required by Chapter 5 (commencing with Section 4620) of Division 4.5 shall include a provision requiring each regional center to render services in accordance with applicable provisions of state laws and regulations. In the event that the department finds a regional center has violated this requirement, or whenever it appears that any regional center has engaged in or is about to engage in any act or practice constituting a violation of any provision of Division 4.5 (commencing with Section 4500) or any regulation adopted thereunder, the department shall promptly take the appropriate steps necessary to ensure compliance with the law, including actions authorized under Section 4632 or 4635. The department, as the director deems appropriate, may pursue other legal or equitable remedies for enforcement of the obligations of regional centers including, but not limited to, seeking specific performance of the contract between the department and the regional center or otherwise act to enforce compliance with Division 4.5 (commencing with Section 4500) or any regulation adopted thereunder.

(d) As part of its responsibility to monitor regional centers, the department shall collect and review printed materials issued by the regional centers, including, but not limited to, purchase of service policies and other policies and guidelines utilized by regional centers when determining the services needs of a consumer, instructions and training materials for regional center staff, board meeting agendas and minutes, and general policy and notifications provided to all providers and consumers and families. Within a reasonable period of time, the department shall review new or amended purchase-of-service policies prior to implementation by the regional center to ensure compliance with statute and regulation. The department shall take appropriate and necessary steps to prevent regional centers from utilizing a policy or guideline that violates any provision of Division 4.5 (commencing with Section 4500) or any regulation adopted thereunder.

(Amended by Stats. 1998, Ch. 310, Sec. 30. Effective August 19, 1998.)



4435.1

(a) Effective July 1, 2011, the department shall establish a program for at-risk babies. For purposes of this section, at-risk baby means a child under 36 months of age who is otherwise not eligible for the California Early Intervention Program pursuant to Title 14 (commencing with Section 95000) of the Government Code or services provided under the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500)) and whose genetic, medical, developmental, or environmental history is predictive of a substantially greater risk for developmental disability than that for the general population, the presence of which is diagnosed by qualified clinicians.

(b) Effective July 1, 2011, when a regional center intake and assessment determination is that a baby is an at-risk baby as defined in subdivision (a), the regional center shall, with parental consent, refer the baby and family to the family resource center set forth in subdivision (c) for outreach, information, and referral services.

(c) Effective July 1, 2011, the department shall contract with an organization representing one or more family resource centers which receive federal funds from Subchapter III of the Individuals with Disabilities Education Act (20 U.S.C. Sec. 1431, et seq.) to provide outreach, information, and referral services to generic agencies for children under 36 months of age who are otherwise not eligible for the California Early Intervention Program pursuant to Title 14 (commencing with Section 95000) of the Government Code or services provided under the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500)). The organization with which the department contracts shall be an organization that supports families of young children with intellectual or developmental disabilities, and those at risk of intellectual or developmental disabilities by ensuring the continuance, expansion, promotion, and quality of local family support services, including coordination, outreach, and referral. Any contracts entered into pursuant to this section shall be exempt from state contracting and procurement requirements set forth in the Government and Public Contract Codes and shall take effect immediately to protect the health and safety of the children receiving the services.

(d) The contract described in subdivision (c) shall do both of the following:

(1) Ensure the expeditious delivery of outreach, information, and referral services to at-risk babies.

(2) Require the organization to establish a process with the applicable regional center or centers for referral of the at-risk baby to the regional center when the family resource center suspects that the child may be eligible for services pursuant to the California Early Intervention Program or the Lanterman Developmental Disabilities Services Act.

(Added by Stats. 2011, Ch. 37, Sec. 6. Effective June 30, 2011.)



4436

(a) In order to provide the information necessary to assess the impact of implementing the recommendations of the report submitted by the California Health and Human Services Agency, pursuant to Section 14 of Chapter 25 of the Statutes of 2013, the State Department of Developmental Services shall evaluate enhanced behavioral supports homes, established pursuant to Article 3.6 (commencing with Section 4684.80) of Chapter 6 of Division 4.5, community crisis homes, established pursuant to Article 8 (commencing with Section 4698) of Chapter 6 of Division 4.5, and the acute crisis centers at the Fairview Developmental Center and the Sonoma Developmental Center, as described in subdivision (h) of Section 4418.7.

(b) The evaluation for enhanced behavioral supports homes and community crisis homes shall include information, by regional center catchment area, regarding the number of homes approved, the number of homes opened, the number of beds, the number of placements in a home from outside the regional center catchment area, comparative summary information regarding the characteristics of the persons served in these homes, immediate past residential settings, vacancy rates, and the established fixed facility rates and individual rates.

(c) The evaluation for community crisis homes and the acute crisis centers at the Fairview Developmental Center and the Sonoma Developmental Center shall include comparative information regarding characteristics of the persons served, immediate past residential settings, staffing requirements, the average monthly occupancy, the average length of time to secure placement into the home or center, the average length of stay, the regional center of origin for placements, the number of placements from outside the regional center of origin, the number of individuals with multiple stays, the number of residents whose discharge was delayed due to the unavailability of a residential placement, and the per capita and total cost for each home or center.

(d) The evaluation for enhanced behavioral supports homes shall also include the number of beds in the homes utilizing delayed egress devices in combination with secured perimeters, the extent to which the statewide limit established in regulation on the total number of beds permitted in homes with delayed egress devices in combination with secured perimeters is exceeded, the number of residents requiring out-of-home crisis intervention services, the nature of the services provided, and the ability of residents to return to the same home after temporary placement in another facility.

(e) (1) Notwithstanding Section 10231.5 of the Government Code, the department shall provide the evaluations of enhanced behavioral supports homes and community crisis homes to the budget committees and appropriate policy committees of the Legislature annually, commencing on January 10 of the year after the first enhanced behavioral supports home or community crisis home is opened and services have commenced.

(2) Notwithstanding Section 10231.5 of the Government Code, the department shall provide the evaluations for the acute crisis centers at the following facilities to the budget committees and appropriate policy committees of the Legislature annually:

(A) The Fairview Developmental Center, commencing on January 10, 2015.

(B) The Sonoma Developmental Center, commencing on January 10, 2016.

(Added by Stats. 2014, Ch. 30, Sec. 10. Effective June 20, 2014.)






PART 2. ADMINISTRATION OF STATE INSTITUTIONS FOR THE DEVELOPMENTALLY DISABLED

CHAPTER 1. Jurisdiction and General Government

4440

The department has jurisdiction over the following institutions:

Agnews State Hospital.

Camarillo State Hospital.

Fairview State Hospital.

Frank D. Lanterman State Hospital.

Porterville State Hospital.

Sonoma State Hospital.

Stockton State Hospital.

(Amended by Stats. 1986, Ch. 224, Sec. 7. Effective June 30, 1986. Operative July 1, 1986, by Sec. 16 of Ch. 224.)



4440.1

The department may contract with the State Department of State Hospitals to provide services to persons with developmental disabilities in state hospitals under the jurisdiction of the State Department of State Hospitals.

(Amended by Stats. 2012, Ch. 24, Sec. 122. Effective June 27, 2012.)



4440.5

A state hospital under the jurisdiction of the department may also be known as a developmental center.

(Added by Stats. 1985, Ch. 582, Sec. 2.)



4441

Except as otherwise specifically provided elsewhere in this code, all of the institutions under the jurisdiction of the State Department of Developmental Services shall be governed by uniform rule and regulation of the State Department of Developmental Services and all of the provisions of this chapter shall apply to the conduct and management of such institutions.

(Added by Stats. 1977, Ch. 1252.)



4441.5

The State Department of Developmental Services shall develop policies and procedures, by no later than 30 days following the effective date of the Budget Act of 1999, at each developmental center, to notify appropriate law enforcement agencies in the event of a forensic client walkaway or escape. Local law enforcement agencies, including local police and county sheriff s departments, shall review the policies and procedures prior to final implementation by the department.

(Added by Stats. 1999, Ch. 146, Sec. 24. Effective July 22, 1999.)



4442

Each state hospital is a corporation.

(Added by Stats. 1977, Ch. 1252.)



4443

Each such corporation may acquire and hold in its corporate name by gift, grant, devise, or bequest property to be applied to the maintenance of the patients of the hospital and for the general use of the corporation.

(Added by Stats. 1977, Ch. 1252.)



4444

All lands necessary for the use of state hospitals except those acquired by gift, devise, or purchase, shall be acquired by condemnation as lands for other public uses are acquired.

The terms of every purchase shall be approved by the State Department of Developmental Services. No public street or road for railway or other purposes, except for hospital use, shall be opened through the lands of any state hospital, unless the Legislature by special enactment consents thereto.

(Added by Stats. 1977, Ch. 1252.)



4445

Notwithstanding the provisions of Section 4444, the Director of General Services, with the consent of the State Department of Developmental Services, may grant rights-of-way for road purposes over and across state property comprising the site of the Sonoma State Hospital, upon such terms and conditions as the Director of General Services may deem to be for the best interests of the state.

(Added by renumbering Section 4105 by Stats. 1977, Ch. 1252.)



4446

(a) Notwithstanding Section 4444, the Director of General Services may enter into an agreement with the City of Santa Clara for the dedication of a public right-of-way and the granting of long-term easements, as specified in subdivision (d), by the department over and across state property within Agnews State Hospital, for public road purposes.

(b) The term of any easement agreed to by the department shall be of sufficient duration to enable the city to exercise jurisdiction over the public street or road thereon for maintenance purposes. Any construction or maintenance of a public street or road shall be at no cost to the state, and shall be subject to any applicable state or local requirements relating to accessibility for the physically handicapped or disabled.

(c) The agreement shall contain such terms, conditions, reservations, and exceptions as the director deems in the best interest of the state, and as will protect the future use and marketability of the property.

(d) Any public right-of-way or easements agreed to pursuant to subdivision (a) shall meet the following specifications:

(1) A public right-of-way over approximately an 80-foot wide strip of land starting at a point approximately 1450 feet east of the center line of De La Cruz Boulevard and running in a northerly direction from Montague Expressway approximately 2200 feet to a point 250 feet south of the northern boundary of the Camsi III property, the last 970 feet of which lies contiguous with the western boundary of the Camsi III property, together with land necessary for acceleration and deceleration lanes from the proposed collector street onto and off of Montague Expressway, the land consisting of two wedge shaped parcels, 600 feet in length and varying width, between 20 feet to 0 feet.

(2) A 20-foot wide easement for entry into state land, to fill an existing channel and install and maintain a water main, lying contiguous to the northern right-of-way line of Montague Expressway and running from the western boundary of Camsi III property, westerly to De La Cruz Boulevard, excepting that right-of-way previously described in paragraph (1) of this subdivision for the proposed street purpose.

(3) A 30-foot wide easement, for the purpose of filling an existing storm channel, running from Montague Expressway 441 feet northerly along the water boundary of Camsi III property.

(4) Other easements determined by the Director of General Services as necessary for the purpose of constructing a business development park pursuant to Section 14672.9 of the Government Code.

(Amended by Stats. 1986, Ch. 121, Sec. 2. Effective June 3, 1986.)



4447

Notwithstanding Section 4444, the Director of General Services with the consent of the State Department of Developmental Services, may grant a right-of-way for road purposes to the City of Stockton over and along a portion of the Stockton State Hospital property adjacent to Harding Way upon such terms and conditions and with such reservations and exceptions as in the opinion of the Director of General Services may be for the best interests of the state.

The Director of General Services under the same conditions may grant a right-of-way for road purposes to the County of Orange over a portion of the Fairview State Hospital property adjacent to Harbor Boulevard.

(Added by renumbering Section 4108 by Stats. 1977, Ch. 1252.)



4448

The department shall participate with the City of Porterville in the construction of an interceptor sewer between the Porterville State Hospital facilities and the sewer facilities of the City of Porterville.

For the purpose of this section the state may expend from any available funds 20 percent of the bid for the construction of the project authorized pursuant to this section or sixty thousand dollars ($60,000), whichever is less.

(Added by renumbering Section 4108.2 by Stats. 1977, Ch. 1252.)



4449

The State Department of Developmental Services has general control and direction of the property and concerns of each state hospital specified in Section 4440. The department shall:

(a) Take care of the interests of the hospital, and see that its purpose and its bylaws, rules, and regulations are carried into effect, according to law.

(b) Establish such bylaws, rules, and regulations as it deems necessary and expedient for regulating the duties of officers and employees of the hospital, and for its internal government, discipline, and management.

(c) Maintain an effective inspection of the hospital.

(Amended by Stats. 1978, Ch. 429.)



4450

The medical superintendent shall make triplicate estimates, in minute detail, as approved by the State Department of Developmental Services of such supplies, expenses, buildings, and improvements as are required for the best interests of the hospital, and for the improvement thereof and of the grounds and buildings connected therewith. These estimates shall be submitted to the State Department of Developmental Services which may revise them. The department shall certify that it has carefully examined the estimates, and that the supplies, expenses, buildings, and improvements contained in such estimates, as approved by it, are required for the best interests of the hospital. The department shall thereupon proceed to purchase such supplies, make such expenditures, or conduct such improvements or buildings in accordance with law.

(Added by Stats. 1977, Ch. 1252.)



4451

The state hospitals may manufacture supplies, materials, and assisting devices which are for the benefit of individuals with disabilities who otherwise would not have access to those articles, or which are necessary or required to be used in any of the state hospitals, and which can be economically manufactured therein. The necessary cost and expense of providing for and conducting the manufacture of such supplies and materials shall be paid in the same manner as other expenses of the hospitals. No hospital shall enter into or engage in manufacturing any supplies or materials unless permission for the same is obtained from the State Department of Developmental Services. If, at any time, it appears to the department that the manufacture of any article is not being or cannot be economically carried on at a state hospital, the department may suspend or stop the manufacture of such article, and on receipt of a certified copy of the order directing the suspension or stopping of such manufacture, by the medical superintendent, the hospital shall cease from manufacturing such article.

(Amended by Stats. 1987, Ch. 1071, Sec. 1.)



4452

All money belonging to the state and received by state hospitals from any source, except appropriations, shall, at the end of each month, be deposited in the State Treasury, to the credit of the General Fund. This section shall not apply to the funds known as the industrial or amusement funds or the sheltered workshop funds.

(Added by Stats. 1977, Ch. 1252.)



4453

The state hospitals and the officers thereof shall make such financial statements to the Controller as the Controller requires.

(Added by Stats. 1977, Ch. 1252.)



4454

The authorities for the several hospitals shall furnish to the State Department of Developmental Services the facts mentioned in Section 4425 and such other obtainable facts as the department from time to time requires of them, with the opinion of the superintendent thereon, if requested. The superintendent or other person in charge of a hospital shall, within 10 days after the admission of any person thereto, cause an abstract of the medical certificate and order on which such person was received and a list of all property, books, and papers of value found in the possession of or belonging to such person to be forwarded to the office of the department, and when a patient is discharged, transferred, or dies, the superintendent or person in charge shall within three days thereafter, send the information to the office of the department, in accordance with the form prescribed by it.

(Added by Stats. 1977, Ch. 1252.)



4455

The department may permit, subject to such conditions and regulations as it may impose, any religious or missionary corporation or society to erect a building on the grounds of any state hospital for the holding of religious services. Each such building when erected shall become the property of the state and shall be used exclusively for the benefit of the patients and employees of the state hospital.

(Added by Stats. 1977, Ch. 1252.)



4456

The department may establish and supervise under its rules and regulations training schools or courses for employees of the department or of state institutions under its jurisdiction.

(Added by Stats. 1978, Ch. 429.)



4457

Whenever a trial is had of any person charged with escape or attempt to escape from a state hospital, whenever a hearing is had on the return of a writ of habeas corpus prosecuted by or on behalf of any person confined in a state hospital except in a proceeding to which Section 5110 applies, whenever a hearing is had on a petition under Section 1026.2, subdivision (b) of Section 1026.5, or subdivision (f) of Section 2960 of the Penal Code, or Section 7361 of this code for the release of a person confined in a state hospital, and whenever a person confined in a state hospital is tried for any crime committed therein, the appropriate financial officer or other designated official of the county in which the trial or hearing is had shall make out a statement of all costs incurred by the county for investigation and other preparation for the trial or hearing, and the actual trial or hearing, all costs of maintaining custody of the patient and transporting him or her to and from the hospital, and costs of appeal, which statement shall be properly certified by a judge of the superior court of that county and sent to the Controller for approval. After the court approval, the Controller shall cause the amount of the costs incurred on and after July 1, 1987, to be paid out of the money appropriated by the Legislature, to the county treasurer of the county where the trial or hearing was had.

(Amended by Stats. 2002, Ch. 221, Sec. 206. Effective January 1, 2003.)



4458

The State Department of Developmental Services shall cooperate with the United States Bureau of Immigration in arranging for the deportation of all aliens who are confined in, admitted, or committed to any state hospital.

(Added by Stats. 1977, Ch. 1252.)



4459

The State Department of Developmental Services shall investigate and examine all nonresident persons judicially committed to any state hospital and shall cause such persons, when found to be nonresidents as defined in this chapter, to be promptly and humanely returned under proper supervision to the state in which they have legal residence. The department may defer such action by reason of a patient s medical condition.

For the purpose of facilitating the prompt and humane return of such persons the State Department of Developmental Services may enter into reciprocal agreements with the proper boards, commissions, or officers of other states or political subdivision thereof for the mutual exchange or return of such person judicially committed to any state hospital in one state whose legal residence is in the other, and it may in such reciprocal agreements vary the period of residence as defined in this chapter to meet the requirements or laws of the other states.

The department may give written permission for the return of any resident of this state confined in a public institution in another state, corresponding to any state home for the developmentally disabled of this state. When a resident is returned to this state pursuant to this chapter, he may be admitted as a voluntary patient to any institution of the department as designated by the Director of Developmental Services.

(Added by Stats. 1977, Ch. 1252.)



4460

In order to be entitled to hospitalization in this state, an adult developmentally disabled person or the parent or guardian or conservator of a developmentally disabled minor shall be a state resident. Residence acquired in this or in another state shall not be lost by reason of military service in the armed forces of the United States.

(Amended by Stats. 1979, Ch. 730.)



4461

(a) All expenses incurred in returning such persons to other states shall be paid by this state, the person, or his or her relatives, but the expense of returning residents of this state shall be borne by the state making the returns.

(b) The cost and expense incurred in effecting the transportation of the nonresident persons to the states in which they have residence shall be advanced from the funds appropriated for that purpose or, if necessary, from the money appropriated for the care of developmentally disabled persons upon vouchers approved by the California Victim Compensation and Government Claims Board.

(Amended by Stats. 2006, Ch. 538, Sec. 695. Effective January 1, 2007.)



4462

The State Department of Developmental Services, when it deems it necessary, may, under conditions prescribed by the director, transfer any patients of a state institution under its jurisdiction to another such institution. Transfers of patients of state hospitals shall be made in accordance with the provisions of Section 7300.

Transfer of a conservatee shall only be with the consent of the conservator.

The expense of any such transfer shall be paid from the moneys available by law for the support of the department or for the support of the institution from which the patient is transferred. Liability for the care, support, and maintenance of a patient so transferred in the institution to which he has been transferred shall be the same as if he had originally been committed to such institution.

(Added by Stats. 1977, Ch. 1252.)



4463

The Director of Developmental Services may authorize the transfer of persons from any institution within the department to any institution authorized by the federal government to receive such person.

(Added by Stats. 1977, Ch. 1252.)



4464

The State Department of Developmental Services shall send to the Department of Veterans Affairs whenever requested a list of all persons who have been patients for six months or more in each state institution within the jurisdiction of the State Department of Developmental Services and who are known to have served in the armed forces of the United States.

(Added by Stats. 1977, Ch. 1252.)



4465

The Director of Developmental Services may deposit any funds of patients in the possession of each hospital administrator of a state hospital in trust with the treasurer pursuant to Section 16305.3, Government Code, or, subject to the approval of the Department of Finance, may deposit such funds in interest-bearing bank accounts or invest and reinvest such funds in any of the securities which are described in Article 1 (commencing with Section 16430), Chapter 3, Part 2, Division 1, Title 2 of the Government Code and for the purposes of deposit or investment only may mingle the funds of any patient with the funds of other patients. The hospital administrator with the consent of the patient may deposit the interest or increment on the funds of a patient in the state hospital in a special fund for each state hospital, to be designated the benefit fund, of which he shall be the trustee. He may, with the approval of the Director of Developmental Services, expend the moneys in any such fund for the education or entertainment of the patients of the institution.

On and after December 1, 1970, the funds of a patient in a state hospital or a patient on leave of absence from a state hospital shall not be deposited in interest-bearing bank accounts or invested and reinvested pursuant to this section except when authorized by the patient; any interest or increment accruing on the funds of a patient on leave of absence from a state hospital shall be deposited in his account; any interest or increment accruing on the funds of a patient in a state hospital shall be deposited in his account, unless such patient authorizes their deposit in the state hospital s benefit fund.

Any state hospital charges for patient care against the funds of a patient in the possession of a hospital administrator or deposited pursuant to this section and which are used to pay for such care, shall be stated in an itemized bill to the patient.

(Added by Stats. 1977, Ch. 1252.)



4466

Whenever any patient in any state institution subject to the jurisdiction of the State Department of Developmental Services dies, and any personal funds or property of such patient remains in the hands of the superintendent thereof, and no demand is made upon such superintendent by the owner of the funds or property or his legally appointed representative all money and other personal property of such decedent remaining in the custody or possession of the superintendent thereof shall be held by him for a period of one year from the date of death of the decedent, for the benefit of the heirs, legatees, or successors in interest of such decedent.

Upon the expiration of such one-year period, any money remaining unclaimed in the custody or possession of the superintendent shall be delivered by him to the State Treasurer for deposit in the Unclaimed Property Fund under the provisions of Article 1 (commencing with Section 1440) of Chapter 6 of Title 10 of Part 3 of the Code of Civil Procedure.

Upon the expiration of such one-year period, all personal property and documents of the decedent, other than cash, remaining unclaimed in the custody or possession of the superintendent, shall be disposed of as follows:

(a) All deeds, contracts or assignments shall be filed by the superintendent with the public administrator of the county of commitment of the decedent;

(b) All other personal property shall be sold by the superintendent at public auction, or upon a sealed-bid basis, and the proceeds of the sale delivered by him to the State Treasurer in the same manner as is herein provided with respect to unclaimed money of the decedent. If he deems it expedient to do so, the superintendent may accumulate the property of several decedents and sell the property in such lots as he may determine, provided that he makes a determination as to each decedent s share of the proceeds;

(c) If any personal property of the decedent is not salable at public auction, or upon a sealed-bid basis, or if it has no intrinsic value, or if its value is not sufficient to justify the deposit of such property in the State Treasury, the superintendent may order it destroyed;

(d) All other unclaimed personal property of the decedent not disposed of as provided in subdivision (a), (b), or (c) hereof, shall be delivered by the superintendent to the State Controller for deposit in the State Treasury under the provisions of Article 1 (commencing with Section 1440) of Chapter 6 of Title 10 of Part 3 of the Code of Civil Procedure.

(Added by Stats. 1977, Ch. 1252.)



4467

Whenever any patient in any state institution subject to the jurisdiction of the State Department of Developmental Services escapes, or is discharged or is on leave of absence from such institution, and any personal funds or property of such patient remains in the hands of the superintendent thereof, and no demand is made upon said superintendent by the owner of the funds or property or his legally appointed representative, all money and other intangible personal property of such patient, other than deeds, contracts, or assignments, remaining in the custody or possession of the superintendent thereof shall be held by him for a period of seven years from the date of such escape, discharge, or leave of absence, for the benefit of such patient or his successors in interest; provided, however, that unclaimed personal funds or property of minors on leave of absence may be exempted from the provisions of this section during the period of their minority and for a period of one year thereafter, at the discretion of the Director of Developmental Services.

Upon the expiration of said seven-year period, any money and other intangible property, other than deeds, contracts, or assignments, remaining unclaimed in the custody or possession of the superintendent shall be subject to the provisions of Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure.

Upon the expiration of one year from the date of such escape, discharge, or parole:

(a) All deeds, contracts or assignments shall be filed by the superintendent with the public administrator of the county of commitment of such patient;

(b) All tangible personal property other than money, remaining unclaimed in his custody or possession, shall be sold by the superintendent at public auction, or upon a sealed-bid basis, and the proceeds of the sale shall be held by him subject to the provisions of Section 4465 of this code, and subject to the provisions of Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure. If he deems it expedient to do so, the superintendent may accumulate the property of several patients and may sell the property in such lots as he may determine, provided that he makes a determination as to each patient s share of the proceeds;

If any tangible personal property covered by this section is not salable at public auction or upon a sealed-bid basis, or if it has no intrinsic value, or if its value is not sufficient to justify its retention by the superintendent to be offered for sale at public auction or upon a sealed-bid basis at a later date, the superintendent may order it destroyed.

(Added by Stats. 1977, Ch. 1252.)



4468

Before any money or other personal property or documents are delivered to the State Treasurer, State Controller, or public administrator, or sold at auction or upon a sealed-bid basis, or destroyed, under the provisions of Section 4466, and before any personal property or documents are delivered to the public administrator, or sold at auction or upon a sealed-bid basis, or destroyed, under the provisions of Section 4467, notice of such intended disposition shall be posted at least 30 days prior to the disposition, in a public place at the institution where the disposition is to be made, and a copy of such notice shall be mailed to the last known address of the owner or deceased owner, at least 30 days prior to such disposition. The notice prescribed by this section need not specifically describe each item of property to be disposed of.

(Added by Stats. 1977, Ch. 1252.)



4469

At the time of delivering any money or other personal property to the State Treasurer or State Controller under the provisions of Section 4126 or of Chapter 7 (commencing with Section 1500) of Title 10 of Part 3 of the Code of Civil Procedure, the superintendent shall deliver to the State Controller a schedule setting forth a statement and description of all money and other personal property delivered, and the name and last known address of the owner or deceased owner.

(Added by Stats. 1977, Ch. 1252.)



4470

When any personal property has been destroyed as provided in Section 4466 or 4467, no suit shall thereafter be maintained by any person against the state or any officer thereof for or on account of such property.

(Added by Stats. 1977, Ch. 1252.)



4471

All day hospitals and rehabilitation centers maintained by the State Department of Developmental Services shall be subject to the provisions of this code pertaining to the admission, transfer, and discharge of patients at the state hospitals, except that all admissions to such facilities shall be subject to the approval of the chief officer thereof. Charges for services rendered to patients at such facilities shall be determined pursuant to Section 4431. The liability for such charges shall be governed by the provisions of Article 4 (commencing with Section 6715) of Chapter 3 of Part 2 of Division 6 of this code and Chapter 4 (commencing with Section 7500) of Division 7 of this code.

(Added by Stats. 1977, Ch. 1252.)



4472

The state hospitals under the jurisdiction of the State Department of Developmental Services shall comply with the California Food Sanitation Act, Article 1 (commencing with Section 111950) of Chapter 4 of Part 6 of Division 104 of the Health and Safety Code.

The state hospitals under the jurisdiction of the State Department of Developmental Services shall also comply with the California Uniform Retail Food Facilities Law, Chapter 4 (commencing with Section 113700) of Part 7 of Division 104.

Sanitation, health and hygiene standards that have been adopted by a city, county, or city and county that are more strict than those of the California Uniform Retail Food Facilities Law or the California Food Sanitation Act shall not be applicable to state hospitals that are under the jurisdiction of the State Department of Developmental Services.

(Amended by Stats. 1996, Ch. 1023, Sec. 462. Effective September 29, 1996.)



4473

Whenever a patient dies in a state hospital for the developmentally disabled and the coroner finds that the death was by accident or at the hands of another person other than by accident, the State Department of Developmental Services shall determine upon review of the coroner s investigation if such death resulted from the negligence, recklessness, or intentional act of a state employee. If it is determined that such death directly resulted from the negligence, recklessness, or intentional act of a state employee, the department shall immediately notify the State Personnel Board and any appropriate licensing agency and shall terminate the employment of such employee as provided by law. In addition, if such state employee is a licensed mental health professional, the appropriate licensing board shall inquire into the circumstances of such death, examine the findings of the coroner s investigation, and make a determination of whether such mental health professional should have his license revoked or suspended or be subject to other disciplinary action. Licensed mental health professional, as used in this section, means a person licensed by any board, bureau, department, or agency pursuant to a state law and employed in a state hospital for the developmentally disabled.

(Added by Stats. 1978, Ch. 69.)



4474

Each patient in a state hospital for the developmentally disabled who has resided in the state hospital for a period of at least 30 days shall be paid an amount of aid for his or her personal and incidental needs which when added to his or her income equals twelve dollars and fifty cents ($12.50) per month.

(Added by renumbering Section 4473 (as added by Stats. 1978, Ch. 429) by Stats. 1986, Ch. 248, Sec. 250.)



4474.1

(a) Whenever the State Department of Developmental Services proposes the closure of a state developmental center, the department shall be required to submit a detailed plan to the Legislature not later than April 1 immediately prior to the fiscal year in which the plan is to be implemented, and as a part of the Governor s proposed budget. No plan submitted to the Legislature pursuant to this section, including any modifications made pursuant to subdivision (b), shall be implemented without the approval of the Legislature.

(b) A plan submitted on or before April 1 immediately prior to the fiscal year in which the plan is to be implemented may be subsequently modified during the legislative review process.

(c) Prior to submission of the plan to the Legislature, the department shall solicit input from the State Council on Developmental Disabilities, the Association of Regional Center Agencies, the protection and advocacy agency specified in Section 4901, the local area board on developmental disabilities, the local regional center, consumers living in the developmental center, parents, family members, guardians, and conservators of persons living in the developmental centers or their representative organizations, persons with developmental disabilities living in the community, developmental center employees and employee organizations, community care providers, the affected city and county governments, and business and civic organizations, as may be recommended by local state Senate and Assembly representatives.

(d) Prior to the submission of the plan to the Legislature, the department shall confer with the county in which the developmental center is located, the regional centers served by the developmental center, and other state departments using similar occupational classifications, to develop a program for the placement of staff of the developmental center planned for closure in other developmental centers, as positions become vacant, or in similar positions in programs operated by, or through contract with, the county, regional centers, or other state departments.

(e) Prior to the submission of the plan to the Legislature, the department shall hold at least one public hearing in the community in which the developmental center is located, with public comment from that hearing summarized in the plan.

(f) The plan submitted to the Legislature pursuant to this section shall include all of the following:

(1) A description of the land and buildings affected.

(2) A description of existing lease arrangements at the developmental center.

(3) The impact on residents and their families.

(4) Anticipated alternative placements for residents.

(5) The impact on regional center services.

(6) Where services will be obtained that, upon closure of the developmental center, will no longer be provided by that facility.

(7) Potential job opportunities for developmental center employees and other efforts made to mitigate the effect of the closure on employees.

(8) The fiscal impact of the closure.

(9) The timeframe in which closure will be accomplished.

(Amended by Stats. 2002, Ch. 676, Sec. 3. Effective January 1, 2003.)



4474.2

(a) Notwithstanding any other law, the department may operate any facility, provide its employees to assist in the operation of any facility, or provide other necessary services and supports if, in the discretion of the department, it determines that the activity will assist in meeting the goal of successfully transitioning developmental center residents to community living or deflecting the admission of individuals with developmental disabilities to a developmental center, an institution for mental disease, an out-of-state placement, a general acute care hospital, or an acute psychiatric hospital. The department may contract with any entity for the use of the department s employees to provide services and supports in furtherance of this goal.

(b) The department shall prepare a report on the use of the department s employees in providing services in the community pursuant to this section. The report shall include data on the number and classification of state employees working in the community program. The report shall include recommendations on whether the program should be continued or ways in which the program may be improved. Notwithstanding Section 10231.5 of the Government Code, the report shall be submitted with the Governor s proposed budget for the 2015 16 fiscal year to the fiscal committees of both houses of the Legislature and annually thereafter.

(Amended by Stats. 2014, Ch. 30, Sec. 11. Effective June 20, 2014.)



4474.3

The provisions of Section 10411 of the Public Contract Code shall not apply to any person who provides developmental services and supports to individuals transitioning from a developmental center to community living or to individuals with developmental disabilities at risk of admission to a developmental center, an institution for mental disease, an out-of-state placement, a general acute care hospital, or an acute psychiatric hospital, pursuant to Section 4474.2.

(Amended by Stats. 2014, Ch. 30, Sec. 12. Effective June 20, 2014.)



4474.4

Notwithstanding any other provision of law to the contrary, the Secretary of California Health and Human Services shall verify that the State Department of Developmental Services and the State Department of Health Care Services have established protocols in place between the departments, as well as with the regional centers and health care plans participating in the Medi-Cal program who will be providing services, including health, dental, and vision care, to people with developmental disabilities transitioning from Agnews Developmental Center and Lanterman Developmental Center.

The Secretary of California Health and Human Services shall provide written verification of the establishment of these protocols to the Joint Legislative Budget Committee, as well as to the fiscal and policy committees of the Legislature that oversee health and human services programs.

The purpose of the protocols is to ensure that a mutual goal of providing appropriate, high-quality care and services to children and adults who have developmental disabilities in order to optimize the health and welfare of each individual. Further, the purpose of the protocols is to ensure that all involved parties, including consumers and families, the state, regional centers, and providers, are clear as to their roles and responsibilities, and are appropriately accountable for optimizing the health and welfare of each individual.

The protocols, at a minimum, shall address enrollment for services, all referral practices, including those to specialty care, authorization practices for services of all involved parties, coordination of case management services, education and training services to be provided, the management of medical records, and provider reimbursement methods. These protocols shall be provided to the consumers and their families, and be made available to the public upon request.

(Amended by Stats. 2010, Ch. 717, Sec. 120. Effective October 19, 2010.)



4474.5

(a) In order to meet the unique medical health needs of consumers transitioning from Agnews Developmental Center into Alameda, San Mateo, and Santa Clara Counties pursuant to the Plan for the Closure of Agnews Developmental Center, and consumers transitioning from Lanterman Developmental Center into various health plans in central and southern California counties pursuant to the Plan for the Closure of Lanterman Developmental Center, whose individual program plans document the need for coordinated medical and specialty care that cannot be met using the traditional Medi-Cal fee-for-service system, services provided under the contract shall be provided by Medi-Cal managed care health plans that are currently operational in these counties. For consumers transitioning from Agnews Developmental Center, the Medi-Cal managed care health plan shall be a county organized health system or a local initiative if consumers, where applicable, choose to enroll. For consumers transitioning from Lanterman Developmental Center, the Medi-Cal managed care health plan shall be any plan operating in the various counties if consumers choose to enroll or, where applicable, are enrolled by mandate pursuant to Section 14182. Reimbursement shall be by the State Department of Health Care Services for all Medi-Cal services provided under the contract that are not reimbursed by the Medicare Program.

(b) (1) Medi-Cal managed care health plans enrolling consumers transitioning from Agnews Developmental Center as referred to in subdivision (a) shall be further reimbursed for the reasonable cost of administrative services.

(2) Notwithstanding subdivision (c), Medi-Cal managed care health plans enrolling consumers transitioning from Lanterman Developmental Center as referred to in subdivision (a) shall be paid a full-risk capitation payment.

(3) Administrative services pursuant to this subdivision include, but are not limited to, coordination of care and case management not provided by a regional center, provider credentialing and contracting, quality oversight, assuring member access to covered services, consultation with Agnews Developmental Center staff, regional center staff, State Department of Developmental Services staff, contractors, and family members, and financial management of the program, including claims processing. Reasonable cost means the actual cost incurred by the Medi-Cal managed care health plan, including both direct and indirect costs incurred by the Medi-Cal managed care health plan, in the performance of administrative services, but shall not include any incurred costs found by the State Department of Health Care Services to be unnecessary for the efficient delivery of necessary health services. Payment for administrative services shall continue on a reasonable cost basis until sufficient cost experience exists to allow these costs to be part of an all-inclusive capitation rate covering both administrative services and direct patient care services.

(c) Until the State Department of Health Care Services is able to determine by actuarial methods, prospective per capita rates of payment for services for those members who enroll in the Medi-Cal managed care health plans specified in subdivision (a), the State Department of Health Care Services shall reimburse the Medi-Cal managed care health plans for the net reasonable cost of direct patient care services and supplies set forth in the scope of services in the contract between the Medi-Cal managed care health plans and the State Department of Health Care Services and that are not reimbursed by the Medicare Program. Net reasonable cost means the actual cost incurred by the Medi-Cal managed care health plans, as measured by the Medi-Cal managed care health plan s payments to providers of services and supplies, less payments made to the plans by third parties other than Medicare, and shall not include any incurred cost found to be unnecessary by the State Department of Health Care Services in the efficient delivery of necessary health services. Reimbursement shall be accomplished by the State Department of Health Care Services making estimated payments at reasonable intervals, with these estimates being reconciled to actual net reasonable cost at least semiannually.

(d) The State Department of Health Care Services shall seek any approval necessary for implementation of this section from the federal government, for purposes of federal financial participation under Title XIX of the Social Security Act (42 U.S.C. Sec. 1396 et seq.). Notwithstanding any other provision of law, subdivisions (a) to (c), inclusive, shall be implemented only to the extent that federal financial participation is available pursuant to necessary federal approvals.

(Amended by Stats. 2011, Ch. 3, Sec. 90. Effective March 24, 2011.)



4474.8

Notwithstanding any other provision of law to the contrary, the State Department of Developmental Services shall continue the operation of the Agnews Outpatient Clinic and the Lanterman Outpatient Clinic until such time as the State Department of Developmental Services is no longer responsible for the property at the respective developmental center, as applicable.

(Amended by Stats. 2010, Ch. 717, Sec. 122. Effective October 19, 2010.)






CHAPTER 2. Boards of Trustees and Other Advisory Boards

4475

(a) Each developmental center under the jurisdiction of the State Department of Developmental Services shall have a developmental center advisory board of eight members appointed by the Governor from a list of nominations submitted to him or her by the boards of supervisors of counties within each developmental center s designated service area. If a state hospital and developmental center provides services for both persons with mental disorders and persons with developmental disabilities, there shall be a separate advisory board for the program provided the persons with mental disorders and a separate board for the program provided the persons with developmental disabilities. To the extent feasible, an advisory board serving a developmental center for persons with developmental disabilities shall consist of two relatives of persons with developmental disabilities who are residents in that developmental center, three representatives of professional disciplines who are not employees of the state developmental center system, but who are serving persons with developmental disabilities, two representatives of the general public who have demonstrated an interest in services to persons with developmental disabilities, and one current or former resident of a state developmental center.

(b) Each appointment to the advisory board shall be for the term of three years, except that an appointment to fill a vacancy shall be for the unexpired term only. No person shall be appointed to serve more than a maximum of two terms as a member of the board.

(Amended by Stats. 1994, Ch. 1095, Sec. 2. Effective September 29, 1994.)



4476

No person shall be eligible for appointment to a developmental center advisory board if he or she is a Member of the Legislature or an elective state officer, and if that person becomes a Member of the Legislature or an elective state officer after his or her appointment his or her office shall be vacated and a new appointment made. If any appointee fails to attend three consecutive regular meetings of the board, unless he or she is ill or absent from the state, his or her office becomes vacant, and the board, by resolution, shall so declare, and shall transmit a certified copy of that resolution to the Governor immediately.

(Amended by Stats. 1994, Ch. 1095, Sec. 3. Effective September 29, 1994.)



4477

The advisory boards of the several state developmental centers are advisory to the State Department of Developmental Services and the Legislature with power of visitation and advice with respect to the conduct of the developmental centers and coordination with community mental health programs or regional programs for persons with developmental disabilities. The members of the boards shall serve without compensation other than necessary expenses incurred in the performance of duty. They shall organize and elect a chairperson. They shall meet at least once every three months and at any other times they are called by the chairperson, by the medical director, by the head of the department, or by a majority of the board. No expenses shall be allowed except in connection with meetings so held. The advisory board or boards of each developmental center or state hospital and developmental center may make a written report on its activities.

(Amended by Stats. 1994, Ch. 1095, Sec. 4. Effective September 29, 1994.)



4478

(a) The chairperson of an advisory board advising a developmental center shall meet annually with the developmental center director, the regional center directors, and the area board chairpersons representing areas within the developmental center s service area, as defined in Division 4.5 (commencing with Section 4500).

(b) The chairpersons shall be allowed necessary expenses incurred in attending these meetings.

(c) It is the intent of the Legislature that the department assist the development of annual regional meetings required by this section.

(Amended by Stats. 1994, Ch. 1095, Sec. 5. Effective September 29, 1994.)






CHAPTER 3. Officers and Employees

4480

As used in this article, officers of a state hospital means:

(a) Clinical director.

(b) Hospital administrator.

(c) Hospital director.

(Added by Stats. 1977, Ch. 1252.)



4481

(a) The Director of Developmental Services shall appoint and define the duties, subject to the laws governing civil service, of the clinical director and the hospital administrator for each state hospital. The director shall appoint either the clinical director or the hospital administrator to be the hospital director.

(b) The director shall appoint a medical director for each state hospital where neither the hospital director nor the clinical director is a licensed physician. The medical director shall be a physician licensed to practice medicine in California and shall be responsible for standards, coordination, surveillance, and planning for improvement of medical care in the facility. The director shall accomplish the requirements of this subdivision by a reclassification and redirection of non-level-of-care administrative positions in existence on December 31, 1983.

(c) The director shall appoint a program director for each program at a state hospital. In each hospital for the developmentally disabled, the director may appoint a medical program director.

(Amended by Stats. 1984, Ch. 1262, Sec. 1.)



4482

The Director of the State Department of Developmental Services shall have the final authority for determining all other employee needs after consideration of program requests from the various hospitals, and with the concurrence of the Health and Welfare Agency, the State Personnel Board, the Department of Finance and the Department of General Services, as appropriate, may establish positions to assist with the planning, development, direction, management, supervision, and evaluation of patient, administrative and support services in the hospital facility.

(Amended by Stats. 1980, Ch. 1191, Sec. 7. Effective September 29, 1980.)



4483

Salaries of resident and other officers and wages of employees shall be included in the budget estimates of, and paid in the same manner as other expenses of, the state hospitals.

(Added by Stats. 1977, Ch. 1252.)



4484

The primary purpose of a state hospital is the medical and nursing care of patients who are developmentally disabled. The efforts and direction of the officers and employees of each state hospital shall be directed to this end.

(Added by Stats. 1977, Ch. 1252.)



4485

Subject to the rules and regulations established by the department, and under the supervision of the hospital director when the hospital director is the hospital administrator, the clinical director of each state hospital shall be responsible for the planning, development, direction, management, supervision, and evaluation of all patient services, and of the supervision of research and clinical training.

(Amended by Stats. 1984, Ch. 1262, Sec. 2.)



4486

Subject to the rules and regulations established by the department, under the supervision of the hospital director when the hospital director is the clinical director, the hospital administrator shall be responsible for the planning, development, direction, management and supervision of all administrative and supportive services in the hospital facility. Such services include, but are not limited to:

(a) All administrative functions such as personnel, accounting, budgeting, and patients accounts.

(b) All life-support functions such as food services, facility maintenance and patient supplies.

(c) All other business and security functions.

It shall be the responsibility of the hospital administrator to provide support services, as specified in this section, within available resources, to all hospital treatment programs.

(Added by Stats. 1977, Ch. 1252.)



4487

The hospital director is the chief executive officer of the hospital and is responsible for all hospital operations. If the hospital director is the clinical director, then the hospital administrator is responsible to him; if the hospital director is the hospital administrator, then the clinical director is responsible to him.

(Added by Stats. 1977, Ch. 1252.)



4488

As often as a vacancy occurs in a hospital under the jurisdiction of the Director of Developmental Services, he shall appoint, as provided in Section 4481, a clinical director, a hospital administrator, a hospital director, a medical program director, and program directors.

A hospital administrator shall be a college graduate preferably with an advanced degree in hospital, business or public administration and shall have had experience in this area. He shall receive a salary which is competitive with other private and public mental hospital administrators.

A clinical director for a state hospital for the developmentally disabled shall be a person who is a physician, psychologist, registered nurse, clinical social worker, physical therapist or psychiatric technician, and licensed as such pursuant to the Business and Professions Code, or a person who is a rehabilitation therapist, or a person who possesses a valid and unrevoked teaching credential which authorizes specialist instruction in special education in grades kindergarten through 12 or in the community college, or a person who has had at least five years of experience teaching the developmentally disabled. The clinical director for any state hospital shall be well qualified by training or experience to have proven skills in mental hospital program administration.

The hospital director shall be either the hospital administrator or the clinical director. He shall be selected based on his overall knowledge of the hospital, its programs, and its relationship to its community, and on his demonstrated abilities to administer a large facility.

The standards for the professional qualifications of a program director shall be established by the Director of Developmental Services for each patient program. The director shall not adopt any regulations which prohibit a licensed psychiatrist, psychologist, psychiatric technician, or clinical social worker from employment in a patient program in any professional, administrative, or technical position; provided, however, that the program director of a medical-surgical unit shall be a licensed physician.

If the program director is not a physician, a physician shall be available to assume responsibility for all those acts of diagnosis, treatment, or prescribing or ordering of drugs which may only be performed by a licensed physician.

A medical program director for a state hospital for the developmentally disabled shall be a physician who has passed, or shall pass, an examination for a license to practice medicine in California and who shall be a qualified specialist in a branch of medicine which includes diseases affecting the brain and nervous system, and the care, treatment, and habilitation of the developmentally disabled.

(Amended by Stats. 1978, Ch. 100.)



4489

The hospital director is responsible for the overall management of the hospital. In his absence one of the other hospital officers or in the absence of both officers a program director shall be designated to perform his duties and assume his responsibilities.

(Added by Stats. 1977, Ch. 1252.)



4491

The hospital administrator shall be responsible for preserving the peace in the hospital buildings and grounds and may arrest or cause the arrest and appearance before the nearest magistrate for examination, of all persons who attempt to commit or have committed a public offense thereon.

(Added by Stats. 1977, Ch. 1252.)



4492

The hospital director may establish rules and regulations not inconsistent with law or departmental regulations, concerning the care and treatment of patients, research, clinical training, and for the government of the hospital buildings and grounds. Any person who knowingly or willfully violates such rules and regulations may, upon the order of either of the hospital officers, be ejected from the buildings and premises of the hospital.

(Added by Stats. 1977, Ch. 1252.)



4493

The hospital administrator of each state hospital may designate, in writing, as a police officer, one or more of the bona fide employees of the hospital. The hospital administrator and each such police officer have the powers and authority conferred by law upon peace officers listed in Section 830.38 of the Penal Code. Such police officers shall receive no compensation as such and the additional duties arising therefrom shall become a part of the duties of their regular positions. When and as directed by the hospital administrator, such police officers shall enforce the rules and regulations of the hospital, preserve peace and order on the premises thereof, and protect and preserve the property of the state.

(Amended by Stats. 1989, Ch. 1165, Sec. 50.)



4494

The Director of Developmental Services may set aside and designate any space on the grounds of any of the institutions under the jurisdiction of the department that is not needed for other authorized purposes, to enable such institution to establish and maintain therein a store or canteen for the sale to or for the benefit of patients of the institution of candies, cigarettes, sundries and other articles. The stores shall be conducted subject to the rules and regulations of the department and the rental, utility and service charges shall be fixed as will reimburse the institutions for the cost thereof. The stores when conducted under the direction of a hospital administrator shall be operated on a nonprofit basis but any profits derived shall be deposited in the benefit fund of each such institution as set forth in Section 4465.

Before any store is authorized or established, the Director of Developmental Services shall first determine that such facilities are not being furnished adequately by private enterprise in the community where it is proposed to locate the store, and may hold public hearings or cause surveys to be made, to determine the same.

The Director of Developmental Services may rent such space to private individuals, for the maintenance of a store or canteen at any of the said institutions upon such terms and subject to such regulations as are approved by the Department of General Services, in accordance with the provisions of Section 13109 of the Government Code. The terms imposed shall provide that the rental, utility and service charges to be paid shall be fixed so as to reimburse the institution for the cost thereof and any additional charges required to be paid shall be deposited in the benefit fund of such institution as set forth in Section 4465.

(Added by Stats. 1977, Ch. 1252.)



4495

Wherever the term superintendent appears, the term shall be deemed to mean clinical director, except in Sections 4450, 4466, 4467, 4469, 7281, and 7289, where the term shall be deemed to mean hospital administrator.

(Amended by Stats. 1984, Ch. 1262, Sec. 3.)



4496

Subject to rules and regulations adopted by the department, the hospital director may establish a sheltered workshop at a state hospital to provide patients with remunerative work performed in a setting which simulates that of industry and is performed in such a manner as to meet standards of industrial quality. The workshop shall be so operated as to provide the treatment staff with a realistic atmosphere for assessing patients capabilities in work settings, and to provide opportunities to strengthen and expand patient interests and aptitudes.

(Added by Stats. 1977, Ch. 1252.)



4497

At each state hospital at which there is established a sheltered workshop, there shall be a sheltered workshop fund administered by the clinical director. The fund shall be used for the purchase of materials, for the purchase or rental of equipment needed in the manufacturing, fabricating, or assembly of products, for the payment of remuneration to patients engaged in work at the workshop, and for the payment of such other costs of the operation of the workshop as may be directed by the medical director. The clinical director may cause the raw materials, goods in process, finished products, and equipment necessary for the production thereof to be insured against any and all risks of loss, subject to the approval of the Department of General Services. The costs of such insurance shall be paid from the sheltered workshop fund.

All money received from the manufacture, fabrication, assembly, or distribution of products at any state hospital sheltered workshop shall be deposited and credited to the hospital s sheltered workshop fund.

(Added by Stats. 1977, Ch. 1252.)



4498

To assure a continuous level of competency for all state hospital treatment personnel under the jurisdiction of the State Department of Developmental Services, the department shall provide adequate in-service training programs for such state hospital treatment personnel.

(Repealed and added by Stats. 1978, Ch. 429.)



4499

To assure an adequate supply of licensed psychiatric technicians for state hospitals for the developmentally disabled, the State Department of Developmental Services, to the extent necessary, shall establish in state hospitals for the developmentally disabled a course of study and training equivalent, as determined by the Board of Vocational Nurse and Psychiatric Technician Examiners, to the minimum requirements of an accredited program for psychiatric technicians in the state. No unlicensed psychiatric technician trainee shall be permitted to perform the duties of a licensed psychiatric technician as provided by Section 4502 of the Business and Professions Code unless such trainee performs such duties pursuant to a plan of supervision approved by the Board of Vocational Nurse and Psychiatric Technician Examiners as part of the equivalency trainee program. This section shall not be construed to reduce the effort presently expended by the community college system or private colleges in training psychiatric technicians.

(Added by Stats. 1978, Ch. 429.)












DIVISION 4.5. SERVICES FOR THE DEVELOPMENTALLY DISABLED

CHAPTER 1. General Provisions

4500

This division shall be known and may be cited as the Lanterman Developmental Disabilities Services Act.

(Added by Stats. 1977, Ch. 1252.)



4500.5

The Legislature makes the following findings regarding the State of California s responsibility to provide services to persons with developmental disabilities, and the right of those individuals to receive services, pursuant to this division:

(a) Since the enactment of this division in 1977, the number of consumers receiving services under this division has substantially increased and the nature, variety, and types of services necessary to meet the needs of the consumers and their families have also changed. Over the years the concept of service delivery has undergone numerous revisions. Services that were once deemed desirable by consumers and families may now no longer be appropriate, or the means of service delivery may be outdated.

(b) As a result of the increased demands for services and changes in the methods in which those services are provided to consumers and their families, the value statements and principles contained in this division should be updated.

(c) It is the intent of the Legislature, in enacting the act that added this section, to update existing law; clarify the role of consumers and their families in determining service needs; and to describe more fully service options available to consumers and their families, pursuant to the individual program plan. Nothing in these provisions shall be construed to expand the existing entitlement to services for persons with developmental disabilities set forth in this division.

(d) It is the intent of the Legislature that the department monitor regional centers so that an individual consumer eligible for services and supports under this division receive the services and supports identified in his or her individual program plan.

(Amended by Stats. 1997, Ch. 414, Sec. 4. Effective September 22, 1997.)



4501

The State of California accepts a responsibility for persons with developmental disabilities and an obligation to them which it must discharge. Affecting hundreds of thousands of children and adults directly, and having an important impact on the lives of their families, neighbors, and whole communities, developmental disabilities present social, medical, economic, and legal problems of extreme importance.

The complexities of providing services and supports to persons with developmental disabilities requires the coordination of services of many state departments and community agencies to ensure that no gaps occur in communication or provision of services and supports. A consumer of services and supports, and where appropriate, his or her parents, legal guardian, or conservator, shall have a leadership role in service design.

An array of services and supports should be established which is sufficiently complete to meet the needs and choices of each person with developmental disabilities, regardless of age or degree of disability, and at each stage of life and to support their integration into the mainstream life of the community. To the maximum extent feasible, services and supports should be available throughout the state to prevent the dislocation of persons with developmental disabilities from their home communities.

Services and supports should be available to enable persons with developmental disabilities to approximate the pattern of everyday living available to people without disabilities of the same age. Consumers of services and supports, and where appropriate, their parents, legal guardian, or conservator, should be empowered to make choices in all life areas. These include promoting opportunities for individuals with developmental disabilities to be integrated into the mainstream of life in their home communities, including supported living and other appropriate community living arrangements. In providing these services, consumers and their families, when appropriate, should participate in decisions affecting their own lives, including, but not limited to, where and with whom they live, their relationships with people in their community, the way in which they spend their time, including education, employment, and leisure, the pursuit of their own personal future, and program planning and implementation. The contributions made by parents and family members in support of their children and relatives with developmental disabilities are important and those relationships should also be respected and fostered, to the maximum extent feasible, so that consumers and their families can build circles of support within the community.

The Legislature finds that the mere existence or the delivery of services and supports is, in itself, insufficient evidence of program effectiveness. It is the intent of the Legislature that agencies serving persons with developmental disabilities shall produce evidence that their services have resulted in consumer or family empowerment and in more independent, productive, and normal lives for the persons served. It is further the intent of the Legislature that the Department of Developmental Services, through appropriate and regular monitoring activities, ensure that regional centers meet their statutory, regulatory, and contractual obligations in providing services to persons with developmental disabilities. The Legislature declares its intent to monitor program results through continued legislative oversight and review of requests for appropriations to support developmental disabilities programs.

(Amended by Stats. 1997, Ch. 414, Sec. 5. Effective September 22, 1997.)



4501.5

In counties where State Department of Developmental Services hospitals are located, the state hospitals shall ensure that appropriate special education and related services, pursuant to Chapter 8 (commencing with Section 56850) of Part 30 of the Education Code, are provided eligible individuals with exceptional needs residing in state hospitals.

(Added by Stats. 1980, Ch. 1191, Sec. 8. Effective September 29, 1980.)



4502

Persons with developmental disabilities have the same legal rights and responsibilities guaranteed all other individuals by the United States Constitution and laws and the Constitution and laws of the State of California. No otherwise qualified person by reason of having a developmental disability shall be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any program or activity, which receives public funds.

It is the intent of the Legislature that persons with developmental disabilities shall have rights including, but not limited to, the following:

(a) A right to treatment and habilitation services and supports in the least restrictive environment. Treatment and habilitation services and supports should foster the developmental potential of the person and be directed toward the achievement of the most independent, productive, and normal lives possible. Such services shall protect the personal liberty of the individual and shall be provided with the least restrictive conditions necessary to achieve the purposes of the treatment, services, or supports.

(b) A right to dignity, privacy, and humane care. To the maximum extent possible, treatment, services, and supports shall be provided in natural community settings.

(c) A right to participate in an appropriate program of publicly supported education, regardless of degree of disability.

(d) A right to prompt medical care and treatment.

(e) A right to religious freedom and practice.

(f) A right to social interaction and participation in community activities.

(g) A right to physical exercise and recreational opportunities.

(h) A right to be free from harm, including unnecessary physical restraint, or isolation, excessive medication, abuse, or neglect.

(i) A right to be free from hazardous procedures.

(j) A right to make choices in their own lives, including, but not limited to, where and with whom they live, their relationships with people in their community, the way they spend their time, including education, employment, and leisure, the pursuit of their personal future, and program planning and implementation.

(Amended by Stats. 1992, Ch. 1011, Sec. 3. Effective January 1, 1993.)



4502.1

The right of individuals with developmental disabilities to make choices in their own lives requires that all public or private agencies receiving state funds for the purpose of serving persons with developmental disabilities, including, but not limited to, regional centers, shall respect the choices made by consumers or, where appropriate, their parents, legal guardian, or conservator. Those public or private agencies shall provide consumers with opportunities to exercise decisionmaking skills in any aspect of day-to-day living and shall provide consumers with relevant information in an understandable form to aid the consumer in making his or her choice.

(Added by Stats. 1992, Ch. 1011, Sec. 3.5. Effective January 1, 1993.)



4503

Each person with developmental disabilities who has been admitted or committed to a state hospital, community care facility as defined in Section 1502 of the Health and Safety Code, or a health facility as defined in Section 1250 of the Health and Safety Code shall have the following rights, a list of which shall be prominently posted in English, Spanish, and other appropriate languages, in all facilities providing those services and otherwise brought to his or her attention by any additional means as the Director of Developmental Services may designate by regulation:

(a) To wear his or her own clothes, to keep and use his or her own personal possessions including his or her toilet articles, and to keep and be allowed to spend a reasonable sum of his or her own money for canteen expenses and small purchases.

(b) To have access to individual storage space for his or her private use.

(c) To see visitors each day.

(d) To have reasonable access to telephones, both to make and receive confidential calls.

(e) To have ready access to letterwriting materials, including stamps, and to mail and receive unopened correspondence.

(f) To refuse electroconvulsive therapy.

(g) To refuse behavior modification techniques which cause pain or trauma.

(h) To refuse psychosurgery notwithstanding the provisions of Sections 5325, 5326, and 5326.3. Psychosurgery means those operations currently referred to as lobotomy, psychiatric surgery, and behavioral surgery and all other forms of brain surgery if the surgery is performed for any of the following purposes:

(1) Modification or control of thoughts, feelings, actions, or behavior rather than the treatment of a known and diagnosed physical disease of the brain.

(2) Modification of normal brain function or normal brain tissue in order to control thoughts, feelings, action, or behavior.

(3) Treatment of abnormal brain function or abnormal brain tissue in order to modify thoughts, feelings, actions, or behavior when the abnormality is not an established cause for those thoughts, feelings, actions, or behavior.

(i) To make choices in areas including, but not limited to, his or her daily living routines, choice of companions, leisure and social activities, and program planning and implementation.

(j) Other rights, as specified by regulation.

(Amended by Stats. 2003, Ch. 62, Sec. 324. Effective January 1, 2004.)



4504

The professional person in charge of the facility or his designee may, for good cause, deny a person any of the rights specified under subdivisions (a), (b), (c), (d), and (e) of Section 4503. To ensure that these rights are denied only for good cause, the Director of Developmental Services shall adopt regulations specifying the conditions under which they may be denied. Denial of a person s rights shall in all cases be entered into the person s treatment record and shall be reported to the Director of Developmental Services on a quarterly basis. The content of these records shall enable the Director of Developmental Services to identify individual treatment records, if necessary, for future analysis and investigation. These reports shall be available, upon request, to Members of the Legislature. Information pertaining to denial of rights contained in the person s treatment record shall be made available, on request, to the person, his attorney, his parents, his conservator or guardian, the State Department of Developmental Services, and Members of the Legislature.

(Added by Stats. 1977, Ch. 1252.)



4505

For the purposes of subdivisions (f) and (g) of Section 4503, if the patient is a minor age 15 years or over, the right to refuse may be exercised either by the minor or his parent, guardian, conservator, or other person entitled to his custody.

If the patient or his parent, guardian, conservator, or other person responsible for his custody do not refuse the forms of treatment or behavior modification described in subdivisions (f) and (g) of Section 4503, such treatment and behavior modification may be provided only after review and approval by a peer review committee. The Director of Developmental Services shall, by March 1, 1977, adopt regulations establishing peer review procedures for this purpose.

(Amended by Stats. 1979, Ch. 373.)



4507

Developmental disabilities alone shall not constitute sufficient justification for judicial commitment. Instead, persons with developmental disabilities shall receive services pursuant to this division. Persons who constitute a danger to themselves or others may be judicially committed pursuant to Article 2 (commencing with Section 6500) of Chapter 2 of Part 2 of Division 6 if evidence of such danger is proven in court.

(Amended by Stats. 2012, Ch. 25, Sec. 7. Effective June 27, 2012.)



4508

Persons with developmental disabilities may be released from developmental centers for provisional placement, with parental consent in the case of a minor or with the consent of an adult person with developmental disabilities or with the consent of the guardian or conservator of the person with developmental disabilities, not to exceed twelve months, and shall be referred to a regional center for services pursuant to this division. Any person placed pursuant to this section shall have an automatic right of return to the developmental center during the period of provisional placement.

(Amended by Stats. 1997, Ch. 414, Sec. 6. Effective September 22, 1997.)



4509

By January 1, 1977, the Director of Developmental Services shall compile a roster of all persons who are in the custody of a state hospital, or on leave therefrom, pursuant to an order of judicial commitment as a mentally retarded person made prior to January 1, 1976. The appropriate regional center shall be given a copy of the names and pertinent records of the judicially committed retarded persons within its jurisdiction, and shall investigate the need and propriety of further judicial commitment of such persons under the provisions of Sections 6500 and 6500.1.

Each regional center shall complete all investigations required by this section within two years after the roster is submitted. In conducting its investigations, each regional center shall solicit information, advice, and recommendations of state hospital personnel familiar with the person whose needs are being evaluated.

For those persons found by a regional center to no longer require state hospital care, the regional center shall immediately prepare an individual program plan pursuant to Sections 4646 and 4648 for the provision of appropriate alternative services outside the state hospital.

If such alternative is not immediately available, the regional center shall give continuing high priority to the location and development of such services. As part of the program budget submission required in Section 4776, the regional director shall include a report specifying:

(a) The number of state hospital residents for whom a community alternative is deemed more suitable than a state hospital.

(b) The number of residents for whom no placement is made because of a lack of community services.

(c) The number, type, nature, and cost of community services that would be necessary in order for placement to occur.

For those persons found to be in continued need of state hospital care, the regional center shall either admit such person as a voluntary resident of the state hospital, or shall file a petition seeking the commitment of those persons for whom commitment is believed to be appropriate.

(Added by Stats. 1977, Ch. 1252.)



4510

The State Department of Developmental Services, the State Department of Health Care Services, and the State Department of State Hospitals shall jointly develop and implement a statewide program for encouraging the establishment of sufficient numbers and types of living arrangements, both in communities and state hospitals, as necessary to meet the needs of persons served by those departments. The departments shall consult with the following organizations in the development of procedures pursuant to this section:

(a) The League of California Cities, the County Supervisors Association of California, and representatives of other local agencies.

(b) Organizations or advocates for clients receiving services in residential care services.

(c) Providers of residential care services.

(Amended by Stats. 2012, Ch. 438, Sec. 9. Effective September 22, 2012.)



4511

(a) The Legislature finds and declares that meeting the needs and honoring the choices of persons with developmental disabilities and their families requires information, skills and coordination and collaboration between consumers, families, regional centers, advocates and service and support providers.

(b) The Legislature further finds and declares that innovative and ongoing training opportunities can enhance the information and skills necessary and foster improved coordination and cooperation between system participants.

(c) The department shall be responsible, subject to the availability of fiscal and personnel resources, for securing, providing, and coordinating training to assist consumers and their families, regional centers, and services and support providers in acquiring the skills, knowledge, and competencies to achieve the purposes of this division.

(d) This training may include health and safety issues; person-centered planning; consumer and family rights; building circles of support; training and review protocols for the use of psychotropic and other medications; crime prevention; life quality assessment and outcomes; maximizing inclusive opportunities in the community; how to communicate effectively with consumers; and developing opportunities for decisionmaking.

(e) Whenever possible, the department shall utilize existing training tools and expertise.

(f) Each training module shall include an evaluation component.

(g) The department shall establish an advisory group, consisting of consumers, family members, regional centers, service providers, advocates and legislative representatives. The advisory group shall make recommendations for training subjects, review the design of training modules, and assess training outcomes.

(Added by Stats. 1998, Ch. 310, Sec. 31. Effective August 19, 1998.)



4512

As used in this division:

(a) Developmental disability means a disability that originates before an individual attains 18 years of age; continues, or can be expected to continue, indefinitely; and constitutes a substantial disability for that individual. As defined by the Director of Developmental Services, in consultation with the Superintendent of Public Instruction, this term shall include intellectual disability, cerebral palsy, epilepsy, and autism. This term shall also include disabling conditions found to be closely related to intellectual disability or to require treatment similar to that required for individuals with an intellectual disability, but shall not include other handicapping conditions that are solely physical in nature.

(b) Services and supports for persons with developmental disabilities means specialized services and supports or special adaptations of generic services and supports directed toward the alleviation of a developmental disability or toward the social, personal, physical, or economic habilitation or rehabilitation of an individual with a developmental disability, or toward the achievement and maintenance of independent, productive, and normal lives. The determination of which services and supports are necessary for each consumer shall be made through the individual program plan process. The determination shall be made on the basis of the needs and preferences of the consumer or, when appropriate, the consumer s family, and shall include consideration of a range of service options proposed by individual program plan participants, the effectiveness of each option in meeting the goals stated in the individual program plan, and the cost-effectiveness of each option. Services and supports listed in the individual program plan may include, but are not limited to, diagnosis, evaluation, treatment, personal care, day care, domiciliary care, special living arrangements, physical, occupational, and speech therapy, training, education, supported and sheltered employment, mental health services, recreation, counseling of the individual with a developmental disability and of his or her family, protective and other social and sociolegal services, information and referral services, follow-along services, adaptive equipment and supplies, advocacy assistance, including self-advocacy training, facilitation and peer advocates, assessment, assistance in locating a home, child care, behavior training and behavior modification programs, camping, community integration services, community support, daily living skills training, emergency and crisis intervention, facilitating circles of support, habilitation, homemaker services, infant stimulation programs, paid roommates, paid neighbors, respite, short-term out-of-home care, social skills training, specialized medical and dental care, supported living arrangements, technical and financial assistance, travel training, training for parents of children with developmental disabilities, training for parents with developmental disabilities, vouchers, and transportation services necessary to ensure delivery of services to persons with developmental disabilities. Nothing in this subdivision is intended to expand or authorize a new or different service or support for any consumer unless that service or support is contained in his or her individual program plan.

(c) Notwithstanding subdivisions (a) and (b), for any organization or agency receiving federal financial participation under the federal Developmental Disabilities Assistance and Bill of Rights Act of 2000, as amended, developmental disability and services for persons with developmental disabilities mean the terms as defined in the federal act to the extent required by federal law.

(d) Consumer means a person who has a disability that meets the definition of developmental disability set forth in subdivision (a).

(e) Natural supports means personal associations and relationships typically developed in the community that enhance the quality and security of life for people, including, but not limited to, family relationships, friendships reflecting the diversity of the neighborhood and the community, associations with fellow students or employees in regular classrooms and workplaces, and associations developed through participation in clubs, organizations, and other civic activities.

(f) Circle of support means a committed group of community members, who may include family members, meeting regularly with an individual with developmental disabilities in order to share experiences, promote autonomy and community involvement, and assist the individual in establishing and maintaining natural supports. A circle of support generally includes a plurality of members who neither provide nor receive services or supports for persons with developmental disabilities and who do not receive payment for participation in the circle of support.

(g) Facilitation means the use of modified or adapted materials, special instructions, equipment, or personal assistance by an individual, such as assistance with communications, that will enable a consumer to understand and participate to the maximum extent possible in the decisions and choices that effect his or her life.

(h) Family support services means services and supports that are provided to a child with developmental disabilities or his or her family and that contribute to the ability of the family to reside together.

(i) Voucher means any authorized alternative form of service delivery in which the consumer or family member is provided with a payment, coupon, chit, or other form of authorization that enables the consumer or family member to choose his or her own service provider.

(j) Planning team means the individual with developmental disabilities, the parents or legally appointed guardian of a minor consumer or the legally appointed conservator of an adult consumer, the authorized representative, including those appointed pursuant to subdivision (d) of Section 4548 and subdivision (e) of Section 4705, one or more regional center representatives, including the designated regional center service coordinator pursuant to subdivision (b) of Section 4640.7, any individual, including a service provider, invited by the consumer, the parents or legally appointed guardian of a minor consumer or the legally appointed conservator of an adult consumer, or the authorized representative, including those appointed pursuant to subdivision (d) of Section 4548 and subdivision (e) of Section 4705, and including a minor s, dependent s, or ward s court-appointed developmental services decisionmaker appointed pursuant to Section 319, 361, or 726.

(k) Stakeholder organizations means statewide organizations representing the interests of consumers, family members, service providers, and statewide advocacy organizations.

(l) Substantial disability means the existence of significant functional limitations in three or more of the following areas of major life activity, as determined by a regional center, and as appropriate to the age of the person:

(1) Self-care.

(2) Receptive and expressive language.

(3) Learning.

(4) Mobility.

(5) Self-direction.

(6) Capacity for independent living.

(7) Economic self-sufficiency.

Any reassessment of substantial disability for purposes of continuing eligibility shall utilize the same criteria under which the individual was originally made eligible.

(m) Native language means the language normally used or the preferred language identified by the individual and, when appropriate, his or her parent, legal guardian or conservator, or authorized representative.

(Amended by Stats. 2013, Ch. 685, Sec. 3. Effective January 1, 2014.)



4513

(a) Whenever the department allocates funds to a regional center through a request for proposal process to implement special projects funded through the Budget Act, the department shall require that the regional center demonstrate community support for the proposal.

(b) In awarding funds to regional centers to implement such proposals, the department shall consider, among other indicators, the following:

(1) The demonstrated commitment of the regional center in establishing or expanding the service or support.

(2) The demonstrated ability of the regional center to implement the proposal.

(3) The success or failure of previous efforts to establish or expand the service or support.

(4) The need for the establishment or expansion of the service and support in the regional center catchment area as compared to other geographic areas.

(c) The department may require periodic progress reports from the regional center in implementing a proposal.

(d) The department shall ensure that each funded and implemented proposal be evaluated and that the evaluation process include the input of consumers, families, providers and advocates, as appropriate.

(e) The department shall make these evaluations available to the public, upon request.

(f) The department shall develop and implement strategies for fostering the duplication of successful projects.

(Added by Stats. 1998, Ch. 310, Sec. 32. Effective August 19, 1998.)



4514

All information and records obtained in the course of providing intake, assessment, and services under Division 4.1 (commencing with Section 4400), Division 4.5 (commencing with Section 4500), Division 6 (commencing with Section 6000), or Division 7 (commencing with Section 7100) to persons with developmental disabilities shall be confidential. Information and records obtained in the course of providing similar services to either voluntary or involuntary recipients prior to 1969 shall also be confidential. Information and records shall be disclosed only in any of the following cases:

(a) In communications between qualified professional persons, whether employed by a regional center or state developmental center, or not, in the provision of intake, assessment, and services or appropriate referrals. The consent of the person with a developmental disability, or his or her guardian or conservator, shall be obtained before information or records may be disclosed by regional center or state developmental center personnel to a professional not employed by the regional center or state developmental center, or a program not vendored by a regional center or state developmental center.

(b) When the person with a developmental disability, who has the capacity to give informed consent, designates individuals to whom information or records may be released, except that this chapter shall not be construed to compel a physician and surgeon, psychologist, social worker, marriage and family therapist, professional clinical counselor, nurse, attorney, or other professional to reveal information that has been given to him or her in confidence by a family member of the person unless a valid release has been executed by that family member.

(c) To the extent necessary for a claim, or for a claim or application to be made on behalf of a person with a developmental disability for aid, insurance, government benefit, or medical assistance to which he or she may be entitled.

(d) If the person with a developmental disability is a minor, dependent ward, or conservatee, and his or her parent, guardian, conservator, limited conservator with access to confidential records, or authorized representative, designates, in writing, persons to whom records or information may be disclosed, except that this chapter shall not be construed to compel a physician and surgeon, psychologist, social worker, marriage and family therapist, professional clinical counselor, nurse, attorney, or other professional to reveal information that has been given to him or her in confidence by a family member of the person unless a valid release has been executed by that family member.

(e) For research, if the Director of Developmental Services designates by regulation rules for the conduct of research and requires the research to be first reviewed by the appropriate institutional review board or boards. These rules shall include, but need not be limited to, the requirement that all researchers shall sign an oath of confidentiality as follows:

Date

As a condition of doing research concerning persons with developmental disabilities who have received services from ____ (fill in the facility, agency or person), I, ____, agree to obtain the prior informed consent of persons who have received services to the maximum degree possible as determined by the appropriate institutional review board or boards for protection of human subjects reviewing my research, or the person s parent, guardian, or conservator, and I further agree not to divulge any information obtained in the course of the research to unauthorized persons, and not to publish or otherwise make public any information regarding persons who have received services so those persons who received services are identifiable.

I recognize that the unauthorized release of confidential information may make me subject to a civil action under provisions of the Welfare and Institutions Code.

Signed

(f) To the courts, as necessary to the administration of justice.

(g) To governmental law enforcement agencies as needed for the protection of federal and state elective constitutional officers and their families.

(h) To the Senate Committee on Rules or the Assembly Committee on Rules for the purposes of legislative investigation authorized by the committee.

(i) To the courts and designated parties as part of a regional center report or assessment in compliance with a statutory or regulatory requirement, including, but not limited to, Section 1827.5 of the Probate Code, Sections 1001.22 and 1370.1 of the Penal Code, and Section 6502 of the Welfare and Institutions Code.

(j) To the attorney for the person with a developmental disability in any and all proceedings upon presentation of a release of information signed by the person, except that when the person lacks the capacity to give informed consent, the regional center or state developmental center director or designee, upon satisfying himself or herself of the identity of the attorney, and of the fact that the attorney represents the person, shall release all information and records relating to the person except that this article shall not be construed to compel a physician and surgeon, psychologist, social worker, marriage and family therapist, professional clinical counselor, nurse, attorney, or other professional to reveal information that has been given to him or her in confidence by a family member of the person unless a valid release has been executed by that family member.

(k) Upon written consent by a person with a developmental disability previously or presently receiving services from a regional center or state developmental center, the director of the regional center or state developmental center, or his or her designee, may release any information, except information that has been given in confidence by members of the family of the person with developmental disabilities, requested by a probation officer charged with the evaluation of the person after his or her conviction of a crime if the regional center or state developmental center director or designee determines that the information is relevant to the evaluation. The consent shall only be operative until sentence is passed on the crime of which the person was convicted. The confidential information released pursuant to this subdivision shall be transmitted to the court separately from the probation report and shall not be placed in the probation report. The confidential information shall remain confidential except for purposes of sentencing. After sentencing, the confidential information shall be sealed.

(l) Between persons who are trained and qualified to serve on multidisciplinary personnel teams pursuant to subdivision (d) of Section 18951. The information and records sought to be disclosed shall be relevant to the prevention, identification, management, or treatment of an abused child and his or her parents pursuant to Chapter 11 (commencing with Section 18950) of Part 6 of Division 9.

(m) When a person with a developmental disability dies from any cause, natural or otherwise, while hospitalized in a state developmental center, the State Department of Developmental Services, the physician and surgeon in charge of the client, or the professional in charge of the facility or his or her designee, shall release information and records to the coroner. The State Department of Developmental Services, the physician and surgeon in charge of the client, or the professional in charge of the facility or his or her designee, shall not release any notes, summaries, transcripts, tapes, or records of conversations between the resident and health professional personnel of the hospital relating to the personal life of the resident that is not related to the diagnosis and treatment of the resident s physical condition. Any information released to the coroner pursuant to this section shall remain confidential and shall be sealed and shall not be made part of the public record.

(n) To authorized licensing personnel who are employed by, or who are authorized representatives of, the State Department of Public Health, and who are licensed or registered health professionals, and to authorized legal staff or special investigators who are peace officers who are employed by, or who are authorized representatives of, the State Department of Social Services, as necessary to the performance of their duties to inspect, license, and investigate health facilities and community care facilities, and to ensure that the standards of care and services provided in these facilities are adequate and appropriate and to ascertain compliance with the rules and regulations to which the facility is subject. The confidential information shall remain confidential except for purposes of inspection, licensing, or investigation pursuant to Chapter 2 (commencing with Section 1250) and Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code, or a criminal, civil, or administrative proceeding in relation thereto. The confidential information may be used by the State Department of Public Health or the State Department of Social Services in a criminal, civil, or administrative proceeding. The confidential information shall be available only to the judge or hearing officer and to the parties to the case. Names that are confidential shall be listed in attachments separate to the general pleadings. The confidential information shall be sealed after the conclusion of the criminal, civil, or administrative hearings, and shall not subsequently be released except in accordance with this subdivision. If the confidential information does not result in a criminal, civil, or administrative proceeding, it shall be sealed after the State Department of Public Health or the State Department of Social Services decides that no further action will be taken in the matter of suspected licensing violations. Except as otherwise provided in this subdivision, confidential information in the possession of the State Department of Public Health or the State Department of Social Services shall not contain the name of the person with a developmental disability.

(o) To any board that licenses and certifies professionals in the fields of mental health and developmental disabilities pursuant to state law, when the Director of Developmental Services has reasonable cause to believe that there has occurred a violation of any provision of law subject to the jurisdiction of a board and the records are relevant to the violation. The information shall be sealed after a decision is reached in the matter of the suspected violation, and shall not subsequently be released except in accordance with this subdivision. Confidential information in the possession of the board shall not contain the name of the person with a developmental disability.

(p) (1) To governmental law enforcement agencies by the director of a regional center or state developmental center, or his or her designee, when (1) the person with a developmental disability has been reported lost or missing or (2) there is probable cause to believe that a person with a developmental disability has committed, or has been the victim of, murder, manslaughter, mayhem, aggravated mayhem, kidnapping, robbery, carjacking, assault with the intent to commit a felony, arson, extortion, rape, forcible sodomy, forcible oral copulation, assault or battery, or unlawful possession of a weapon, as provided in any provision listed in Section 16590 of the Penal Code.

(2) This subdivision shall be limited solely to information directly relating to the factual circumstances of the commission of the enumerated offenses and shall not include any information relating to the mental state of the patient or the circumstances of his or her treatment unless relevant to the crime involved.

(3) This subdivision shall not be construed as an exception to, or in any other way affecting, the provisions of Article 7 (commencing with Section 1010) of Chapter 4 of Division 8 of the Evidence Code, or Chapter 11 (commencing with Section 15600) and Chapter 13 (commencing with Section 15750) of Part 3 of Division 9.

(q) To the Division of Juvenile Facilities and Department of Corrections and Rehabilitation or any component thereof, as necessary to the administration of justice.

(r) To an agency mandated to investigate a report of abuse filed pursuant to either Section 11164 of the Penal Code or Section 15630 of the Welfare and Institutions Code for the purposes of either a mandated or voluntary report or when those agencies request information in the course of conducting their investigation.

(s) When a person with developmental disabilities, or the parent, guardian, or conservator of a person with developmental disabilities who lacks capacity to consent, fails to grant or deny a request by a regional center or state developmental center to release information or records relating to the person with developmental disabilities within a reasonable period of time, the director of the regional or developmental center, or his or her designee, may release information or records on behalf of that person provided both of the following conditions are met:

(1) Release of the information or records is deemed necessary to protect the person s health, safety, or welfare.

(2) The person, or the person s parent, guardian, or conservator, has been advised annually in writing of the policy of the regional center or state developmental center for release of confidential client information or records when the person with developmental disabilities, or the person s parent, guardian, or conservator, fails to respond to a request for release of the information or records within a reasonable period of time. A statement of policy contained in the client s individual program plan shall be deemed to comply with the notice requirement of this paragraph.

(t) (1) When an employee is served with a notice of adverse action, as defined in Section 19570 of the Government Code, the following information and records may be released:

(A) All information and records that the appointing authority relied upon in issuing the notice of adverse action.

(B) All other information and records that are relevant to the adverse action, or that would constitute relevant evidence as defined in Section 210 of the Evidence Code.

(C) The information described in subparagraphs (A) and (B) may be released only if both of the following conditions are met:

(i) The appointing authority has provided written notice to the consumer and the consumer s legal representative or, if the consumer has no legal representative or if the legal representative is a state agency, to the clients rights advocate, and the consumer, the consumer s legal representative, or the clients rights advocate has not objected in writing to the appointing authority within five business days of receipt of the notice, or the appointing authority, upon review of the objection has determined that the circumstances on which the adverse action is based are egregious or threaten the health, safety, or life of the consumer or other consumers and without the information the adverse action could not be taken.

(ii) The appointing authority, the person against whom the adverse action has been taken, and the person s representative, if any, have entered into a stipulation that does all of the following:

(I) Prohibits the parties from disclosing or using the information or records for any purpose other than the proceedings for which the information or records were requested or provided.

(II) Requires the employee and the employee s legal representative to return to the appointing authority all records provided to them under this subdivision, including, but not limited to, all records and documents or copies thereof that are no longer in the possession of the employee or the employee s legal representative because they were from any source containing confidential information protected by this section, and all copies of those records and documents, within 10 days of the date that the adverse action becomes final except for the actual records and documents submitted to the administrative tribunal as a component of an appeal from the adverse action.

(III) Requires the parties to submit the stipulation to the administrative tribunal with jurisdiction over the adverse action at the earliest possible opportunity.

(2) For the purposes of this subdivision, the State Personnel Board may, prior to any appeal from adverse action being filed with it, issue a protective order, upon application by the appointing authority, for the limited purpose of prohibiting the parties from disclosing or using information or records for any purpose other than the proceeding for which the information or records were requested or provided, and to require the employee or the employee s legal representative to return to the appointing authority all records provided to them under this subdivision, including, but not limited to, all records and documents from any source containing confidential information protected by this section, and all copies of those records and documents, within 10 days of the date that the adverse action becomes final, except for the actual records and documents that are no longer in the possession of the employee or the employee s legal representatives because they were submitted to the administrative tribunal as a component of an appeal from the adverse action.

(3) Individual identifiers, including, but not limited to, names, social security numbers, and hospital numbers, that are not necessary for the prosecution or defense of the adverse action, shall not be disclosed.

(4) All records, documents, or other materials containing confidential information protected by this section that have been submitted or otherwise disclosed to the administrative agency or other person as a component of an appeal from an adverse action shall, upon proper motion by the appointing authority to the administrative tribunal, be placed under administrative seal and shall not, thereafter, be subject to disclosure to any person or entity except upon the issuance of an order of a court of competent jurisdiction.

(5) For purposes of this subdivision, an adverse action becomes final when the employee fails to answer within the time specified in Section 19575 of the Government Code, or, after filing an answer, withdraws the appeal, or, upon exhaustion of the administrative appeal or of the judicial review remedies as otherwise provided by law.

(u) To the person appointed as the developmental services decisionmaker for a minor, dependent, or ward pursuant to Section 319, 361, or 726.

(v) To a protection and advocacy agency established pursuant to Section 4901, to the extent that the information is incorporated within any of the following:

(1) An unredacted facility evaluation report form or an unredacted complaint investigation report form of the State Department of Social Services. This information shall remain confidential and subject to the confidentiality requirements of subdivision (f) of Section 4903.

(2) An unredacted citation report, unredacted licensing report, unredacted survey report, unredacted plan of correction, or unredacted statement of deficiency of the State Department of Public Health, prepared by authorized licensing personnel or authorized representatives described in subdivision (n). This information shall remain confidential and subject to the confidentiality requirements of subdivision (f) of Section 4903.

(w) When a comprehensive assessment is conducted or updated pursuant to Section 4418.25, 4418.7, or 4648, a regional center is authorized to provide the assessment to the regional center clients rights advocate, who provides service pursuant to Section 4433.

(Amended by Stats. 2014, Ch. 30, Sec. 13. Effective June 20, 2014.)



4514.3

(a) Notwithstanding Section 4514, information and records shall be disclosed to the protection and advocacy agency designated by the Governor in this state to fulfill the requirements and assurances of the federal Developmental Disabilities Assistance and Bill of Rights Act of 2000, contained in Chapter 144 (commencing with Section 15001) of Title 42 of the United States Code, for the protection and advocacy of the rights of persons with developmental disabilities, as defined in Section 15002(8) of Title 42 of the United States Code.

(b) Access to information and records to which subdivision (a) applies shall be in accord with Division 4.7 (commencing with Section 4900).

(Amended by Stats. 2003, Ch. 878, Sec. 3. Effective January 1, 2004.)



4514.5

Upon request of a family member of a resident of a state hospital, community care facility, or health facility, or other person designated by the resident, the facility shall give such family member or the designee notification of the resident s presence in the facility, the transfer, the diagnosis, the prognosis, the medications prescribed, the side effects of medications prescribed, if any, the progress of the resident, and the serious illness of the resident, if, after notification of the resident that such information is requested, the resident authorizes such disclosure. If, when initially informed of the request for notification, the resident is unable to authorize the release of such information, notation of the attempt shall be made into the resident s treatment record, and daily efforts shall be made to secure the resident s consent or refusal of such authorization. However, if a request for information is made by the spouse, parent, child, or sibling of the resident and the resident is unable to authorize the release of such information, such requester shall be given notification of the resident s presence in the facility, except to the extent prohibited by federal law. Upon request of a family member of a resident or the designee, the facility shall notify such family member or designee of the release or death of the resident. Nothing in this section shall be construed to require photocopying of the resident s medical records in order to satisfy its provisions.

(Added by Stats. 1982, Ch. 1141, Sec. 2.)



4515

Signed consent forms by a person with a developmental disability or, where appropriate, the parent, guardian, or conservator, for release of any information to which such person consents under the provision of Sections 11878 or 11879 of the Health and Safety Code, or subdivision (a) or (d) of Section 4514 shall be obtained for each separate use with the use specified, the information to be released, the name of the agency or individual to whom information will be released indicated on the form and the name of the responsible individual who has authorization to release information specified. Any use of this form shall be noted in the file of the person with developmental disabilities. Persons who sign consent forms shall be given a copy of the consent forms signed.

(Added by Stats. 1982, Ch. 1141, Sec. 3.)



4516

When any disclosure of information or records is made as authorized by the provisions of subdivision (a), (d), or (q) of Section 4514 or Section 4514.5, the physician in charge of the person with a developmental disability or the professional in charge of the facility shall promptly cause to be entered into the person s medical record the date and circumstances under which such disclosure was made, the names and relationships to the person, if any, of individuals or agencies to whom such disclosure was made, and the specific information disclosed.

(Added by Stats. 1982, Ch. 1141, Sec. 4.)



4517

Nothing in this chapter shall be construed to prohibit the compilation and publication of statistical data for use by government or researchers and standards set by the Director of Developmental Services.

(Added by Stats. 1982, Ch. 1141, Sec. 5.)



4518

Any person may bring an action against an individual who has willfully and knowingly released confidential information or records concerning him or her in violation of the provisions of this chapter, or of Chapter 1 (commencing with Section 11860) of Part 3 of Division 10.5 of the Health and Safety Code, for the greater of the following amounts:

(1) Five hundred dollars ($500).

(2) Three times the amount of actual damages, if any, sustained by the plaintiff.

Any person may, in accordance with the provisions of Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, bring an action to enjoin the release of confidential information or records in violation of the provisions of this chapter, and may in the same action seek damages as provided in this section.

It is not a prerequisite to an action under this section that the plaintiff suffer or be threatened with actual damages.

(Added by Stats. 1982, Ch. 1141, Sec. 6.)



4519

(a) The department shall not expend funds, and a regional center shall not expend funds allocated to it by the department, for the purchase of any service outside the state unless the Director of Developmental Services or the director s designee has received, reviewed, and approved a plan for out-of-state service in the client s individual program plan developed pursuant to Sections 4646 to 4648, inclusive. Prior to submitting a request for out-of-state services, the regional center shall conduct a comprehensive assessment and convene an individual program plan meeting to determine the services and supports needed for the consumer to receive services in California and shall request assistance from the department s statewide specialized resource service in identifying options to serve the consumer in California. The request shall include details regarding all options considered and an explanation of why these options cannot meet the consumer s needs. The department shall authorize for no more than six months the purchase of out-of-state services when the director determines the proposed service or an appropriate alternative, as determined by the director, is not available from resources and facilities within the state. Any extension beyond six months shall be based on a new and complete comprehensive assessment of the consumer s needs, review of available options, and determination that the consumer s needs cannot be met in California. An extension shall not exceed six months. For the purposes of this section, the department shall be considered a service agency under Chapter 7 (commencing with Section 4700).

(b) No funds shall be expended for the cost of interstate travel or transportation by regional center staff in connection with the purchase of any service outside the state unless authorized by the director or the director s designee.

(c) When a regional center places a client out of state pursuant to subdivision (a), it shall prepare a report for inclusion in the client s individual program plan. This report shall summarize the regional center s efforts to locate, develop, or adapt an appropriate program for the client within the state. This report shall be reviewed and updated every three months and a copy sent to the director. Each comprehensive assessment and report shall include identification of the services and supports needed and the timeline for identifying or developing those services needed to transition the consumer back to California.

(d) Notwithstanding subdivisions (a), (b), and (c), the State Department of Developmental Services or a regional center may expend funds allocated to it for the purchase of services for residents of this state and administrative costs incurred in providing services in the border areas of a state adjacent to California when the purchase is approved by the regional center director.

(e) Each regional center shall submit to the department by December 31, 2012, a transition plan for all consumers residing out of state as of June 30, 2012, for whom the regional center is purchasing services.

(Amended by Stats. 2012, Ch. 25, Sec. 8. Effective June 27, 2012.)



4519.5

(a) The department and the regional centers shall annually collaborate to compile data in a uniform manner relating to purchase of service authorization, utilization, and expenditure by each regional center with respect to all of the following:

(1) The age of consumer, categorized by the following:

(A) Birth to age two, inclusive.

(B) Three to 21, inclusive.

(C) Twenty-two and older.

(2) Race or ethnicity of the consumer.

(3) Primary language spoken by the consumer, and other related details, as feasible.

(4) Disability detail, in accordance with the categories established by subdivision (a) of Section 4512, and, if applicable, a category specifying that the disability is unknown.

(b) The data reported pursuant to subdivision (a) shall also include the number and percentage of individuals, categorized by age, race or ethnicity, and disability, who have been determined to be eligible for regional center services but are not receiving purchase of service funds.

(c) By March 31, 2013, each regional center shall post the data described in this section that is specific to the regional center on its Internet Web site. Commencing on December 31, 2013, each regional center shall annually post this data by December 31.

(d) By March 31, 2013, the department shall post the information described in this section on a statewide basis on its Internet Web site. Commencing December 31, 2013, the department shall annually post this information by December 31. The department shall also post notice of any regional center stakeholder meetings on its Internet Web site.

(e) Within three months of compiling the data with the department, and annually thereafter, each regional center shall meet with stakeholders in a public meeting regarding the data. Regional centers shall inform the department of the scheduling of those public meetings 30 days prior to the meeting. Notice of the meetings shall also be posted on the regional center s Internet Web site 30 days prior to the meeting and shall be sent to individual stakeholders and groups representing underserved communities in a timely manner.

(Amended by Stats. 2013, Ch. 25, Sec. 3. Effective June 27, 2013.)



4519.6

The department and the regional centers shall annually collaborate to determine the most appropriate methods to collect and compile meaningful data in a uniform manner, as specified in Section 4519.5, related to the payment of copayments, coinsurance, and deductibles by each regional center.

(Amended by Stats. 2014, Ch. 30, Sec. 14. Effective June 20, 2014.)



4519.7

(a) Any regional center employee shall not be liable for civil damages on account of an injury or death resulting from an employee s act or omission where the act or omission was the result of the exercise of the discretion vested in him or her, in good faith, in carrying out the intent of this division, except for acts or omissions of gross negligence or acts or omissions giving rise to a claim under Section 3294 of the Civil Code. This section shall not be applied to provide immunity from liability for any criminal act.

(b) This section is not intended to change, alter, or affect the liability of regional centers, including, but not limited to, the vicarious liability of a regional center due to a negligent employee.

(c) A regional center employee, when participating in filing a complaint or providing information as required by law regarding a consumer s health, safety, or well-being, or participating in a judicial proceeding resulting therefrom, shall be presumed to be acting in good faith, and unless the presumption is rebutted, shall be immune from any liability, civil or criminal, and shall be immune from any penalty, sanction, or restriction that might be incurred or imposed. The presumption established by this subdivision is a presumption affecting the burden of producing evidence.

(d) This section shall apply only to acts or omissions that occur on or after January 1, 2001.

(Amended by Stats. 2008, Ch. 51, Sec. 1. Effective January 1, 2009.)






CHAPTER 2. State Council On Developmental Disabilities

ARTICLE 1. Composition and Appointments

4520

(a) The Legislature finds that services for persons with developmental disabilities constitute a major expenditure of public funds, that these programs are provided by hundreds of public and private statewide and local agencies, that the legal, civil, and service rights of persons with developmental disabilities are frequently denied, and that there is no effective method for planning and coordinating the state s resources to assure these rights. Therefore, a State Council on Developmental Disabilities with authority independent of any single state service agency is needed and is hereby created.

(b) The Legislature further finds that the state faces unique challenges because of its size and diversity, and neighborhoods and communities lack the support necessary to monitor system functions and ensure the legal, civil, and service rights of persons with developmental disabilities. Therefore, local area boards on developmental disabilities shall be established to conduct the local advocacy, capacity building, and systemic change activities required by the federal Developmental Disabilities Assistance and Bill of Rights Act of 2000 (Public Law 106-402 (42 U.S.C. Sec. 15001)).

(c) This chapter, Chapter 3 (commencing with Section 4560), and Chapter 4 (commencing with Section 4570), and Division 4.7 (commencing with Section 4900), are intended by the Legislature to secure full compliance with the requirements of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (Public Law 106-402), as amended and extended, which provides federal funds to assist the state in planning, coordinating, monitoring, and evaluating services for persons with developmental disabilities and in establishing a system to protect and advocate the legal and civil rights of persons with developmental disabilities.

(Amended by Stats. 2002, Ch. 676, Sec. 4. Effective January 1, 2003.)



4521

(a) All references to state council in this part shall be a reference to the State Council on Developmental Disabilities.

(b) There shall be 31 voting members on the state council appointed by the Governor, as follows:

(1) One member from each of the 13 area boards on developmental disabilities described in Article 6 (commencing with Section 4543), nominated by the area board to serve as a council member, who shall be persons with a developmental disability, as defined in Section 15002(8) of Title 42 of the United States Code, or parents or guardians of minors with developmental disabilities or conservators of adults with developmental disabilities residing in California. Five of these members shall be persons with a developmental disability, as defined in Section 15002(8) of Title 42 of the United States Code, three shall be parents, immediate relatives, guardians, or conservators of persons with developmental disabilities, and five shall be either a person with a developmental disability or a parent, immediate relatives, guardian, or conservator of a person with a developmental disability. The nominee from each area board shall be an area board member who was appointed by the Governor.

(2) Eleven members of the council shall include the following:

(A) The Secretary of California Health and Human Services, or his or her designee, who shall represent the agency and the state agency that administers funds under Title XIX of the Social Security Act for people with developmental disabilities.

(B) The Director of Developmental Services or his or her designee.

(C) The Director of Rehabilitation or his or her designee.

(D) The Superintendent of Public Instruction or his or her designee.

(E) A representative from a nongovernmental agency or group concerned with the provision of services to persons with developmental disabilities.

(F) One representative from each of the three university centers for excellence in the state, pursuant to Section 15061 et seq. of Title 42 of the United States Code, providing training in the field of developmental services. These individuals shall have expertise in the field of developmental disabilities.

(G) The Director of Health Care Services or his or her designee.

(H) The executive director of the agency established in California to fulfill the requirements and assurance of Title I, Subtitle C, of the federal Developmental Disabilities Assistance and Bill of Rights Act of 2000 for a system to protect and advocate the rights of persons with developmental disabilities, or his or her designee.

(I) The Director of Aging or his or her designee.

(3) Seven members at large, appointed by the Governor, as follows:

(A) Three shall be persons with developmental disabilities, as defined in Section 15002(8) of Title 42 of the United States Code.

(B) One shall be a person who is a parent, immediate relative, guardian, or conservator of a resident of a developmental center.

(C) One shall be a person who is a parent, immediate relative, guardian, or conservator of a person with a developmental disability living in the community.

(D) One shall be a person who is a parent, immediate relative, guardian, or conservator of a person with a developmental disability living in the community, nominated by the Speaker of the Assembly.

(E) One shall be a person with developmental disabilities, as defined in Section 15002(8) of Title 42 of the United States Code, nominated by the Senate Committee on Rules.

(c) Prior to appointing the 31 members pursuant to this section, the Governor shall request and consider recommendations from organizations representing, or providing services to, or both, persons with developmental disabilities, and shall take into account socioeconomic, ethnic, and geographic considerations of the state.

(d) The term of each member described in paragraph (1) of, subparagraphs (E) and (H) of paragraph (2) of, and paragraph (3) of, subdivision (b) shall be for three years; provided, however, of the members first appointed by the Governor pursuant to paragraph (1) of subdivision (b), five shall hold office for three years, four shall hold office for two years, and four shall hold office for one year. In no event shall any member described in paragraph (1) of, subparagraphs (E) and (H) of paragraph (2) of, and paragraph (3) of, subdivision (b) serve for more than a total of six years of service. Service by any individual on any state council on developmental disabilities existing on and after January 1, 2003, shall be included in determining the total length of service.

(e) Members appointed to the state council prior to June 1, 2002, shall continue to serve until the term to which they were appointed expires. Members appointed on June 1, 2002, or thereafter shall have their terms expire on January 1, 2003.

(f) Notwithstanding subdivision (c) of Section 4546, members described in subdivision (b) shall continue to serve on the area board following the expiration of their term on the area board until their term on the state council has expired.

(g) A member may continue to serve following the expiration of his or her term until the Governor appoints that member s successor. The state council shall notify the Governor regarding membership requirements of the council and shall notify the Governor at least 60 days before a member s term expires, and when a vacancy on the council remains unfilled for more than 60 days.

(Amended by Stats. 2008, Ch. 419, Sec. 1. Effective January 1, 2009.)



4521.5

Notwithstanding Section 7.5 of the Government Code, each designee shall act as the member in his or her place and stead to all intents and purposes as though the director or secretary were personally present, including the right of the designee to be counted in constituting a quorum to participate in the proceeding of the state council and to vote upon any and all matters.

Each designee shall have the right to represent the director or secretary who appointed him or her regardless of the number of other designees representing directors or secretaries at a particular meeting or session of the state council. Each designee shall represent only one director or secretary at any meeting or session of the state council.

(Amended by Stats. 2008, Ch. 419, Sec. 2. Effective January 1, 2009.)



4521.6

For purposes of this chapter, the Governor s appointment of the Secretary of Health and Human Services, the Director of the California Department of Aging, Director of Developmental Services, Director of Health Services, and Director of the Department of Rehabilitation shall also constitute his or her appointment as a member of the State Council on Developmental Disabilities.

(Added by Stats. 2002, Ch. 676, Sec. 7. Effective January 1, 2003.)



4522

Nothing in this chapter shall prevent the reappointment or replacement of any individual presently serving on the existing state council if the reappointment or replacement is in conformity with all of the criteria established in this chapter.

(Amended by Stats. 2002, Ch. 676, Sec. 8. Effective January 1, 2003.)



4523

Persons appointed to membership on the state council shall have demonstrated interest and leadership in human service activities, including interest in Californians who have developmental disabilities, their families, services, and supports.

(Amended by Stats. 2002, Ch. 676, Sec. 9. Effective January 1, 2003.)






ARTICLE 2. Conflict of Interest

4525

(a) In order to prevent any potential conflicts of interest, members of the state council may not be employees of a state, local, or private agency or facility that provides services to persons with a developmental disability, or be members of the governing board of any entity providing the service, when the service is funded in whole or in part with state funds.

(b) For purposes of this section, employees of a state, local, or private agency or facility that provides services to persons with a developmental disability shall not be deemed to include any of the following:

(1) A parent, relative, guardian or conservator, who receives public funds expressly for the purpose of providing direct services to his or her child, relative, ward or conservatee, respectively, who is a person with a developmental disability.

(2) A person with a developmental disability who receives employment services through a provider receiving state or federal funds.

(3) A person who serves as a member of an area board.

(c) This section shall not apply to the appointments made pursuant to subparagraphs (A), (B), (C), (D), (F), (G), (H), and (I) of paragraph (2) of subdivision (b) of Section 4521.

(Amended by Stats. 2002, Ch. 676, Sec. 10. Effective January 1, 2003.)






ARTICLE 3. Location of State Council

4530

For administrative purposes only, the state council shall be attached to the California Health and Human Services Agency. The agency secretary shall ensure the state council is provided efficient accounting, financial management, personnel, and other reasonable support services when requested by the council in the performance of its mandated responsibilities.

The attachment of the state council to the California Health and Human Services Agency shall not limit the council s scope of concern to health programs or limit the council s responsibilities or functions regarding all other pertinent state and local programs, as defined in Article 5 (commencing with Section 4540) of this chapter.

The administrative attachment of the state council to the California Health and Human Services Agency shall not be construed to interfere in any way with the provisions of Section 4552 requiring all personnel employed by the council to be solely responsible, organizationally and administratively, to the council.

(Amended by Stats. 2002, Ch. 676, Sec. 11. Effective January 1, 2003.)






ARTICLE 4. Organization

4535

(a) The state council shall meet at least six times each year, and, on call of its chairperson, as often as necessary to fulfill its duties. All meetings and records of the state council shall be open to the public.

(b) The state council shall, by majority vote of the voting members, elect its own chairperson and vice chairperson who shall have full voting rights on all state council actions, from among the appointed members, described in paragraph (1) or (3) of subdivision (b) of Section 4521, and shall establish any committees it deems necessary or desirable. The chairperson shall appoint all members of committees of the state council. The chairs and vice chairs of the state council and its standing committees shall be individuals with a developmental disability, or the parent, sibling, guardian, or conservator of an individual with a developmental disability.

(c) The state council may appoint technical advisory consultants and may establish committees composed of professional persons serving persons with developmental disabilities as necessary for technical assistance. The state council may call upon representatives of all agencies receiving state or federal funds for assistance and information, and shall invite persons with developmental disabilities, their parents, guardians, or conservators, professionals, or members of the general public to participate on state council committees, when appropriate.

(d) When convening any task force or advisory group, the state council shall make its best effort to ensure representation by consumers and family members representing the state s multicultural diversity.

(Amended by Stats. 2004, Ch. 68, Sec. 2. Effective January 1, 2005.)






ARTICLE 5. State Council Functions

4540

In order to comply with the intent and requirements of this division and Public Law 106-402 (42 U.S.C. Sec. 15001 et seq.), the state council, in addition to any other responsibilities established under this division and to the extent that resources are available, shall do all of the following:

(a) Serve as the state planning council responsible for developing the California Developmental Disabilities State Plan, in accordance with requirements issued by the United States Secretary of Health and Human Services, monitoring and evaluating the implementation of this plan, reviewing and commenting on other plans and programs in the state affecting persons with developmental disabilities, and submitting these reports as the United States Secretary of Health and Human Services may reasonably request.

(b) Serve as the official agency responsible for planning the provision of the federal funds allotted to the state under Public Law 106-402 (42 U.S.C. Sec. 15001 et seq.), and apportion these funds among agencies and area developmental disabilities boards in compliance with applicable state and federal law.

(c) Prepare and approve a budget, for the use of amounts paid to the state to hire any staff and to obtain the services of any professional, technical, or clerical personnel consistent with state and federal law, as the council determines to be necessary to carry out its functions.

(d) (1) Conduct activities related to meeting the objectives of the state plan. To the extent that resources are available, these activities shall include all of the following:

(A) Through support of the area boards, engaging in geographically based outreach and individual and systemic advocacy to assist and enable individuals and families to obtain services, supports, and other forms of assistance.

(B) Support and conduct technical assistance activities to assist public and private entities to contribute to the objectives of the state plan.

(C) Support and conduct activities to promote interagency collaboration and coordination at the state and local levels.

(D) Support and conduct activities to educate the public about the capabilities, preferences, and needs of individuals with developmental disabilities and their families, and to develop and support coalitions that support the policy agenda of the council, including training in self-advocacy, education of policymakers, and citizen leadership roles.

(E) Support and conduct activities to provide information to policymakers.

(2) These activities may also include, but shall not be limited to, all of the following:

(A) Support and conduct training for persons with developmental disabilities, their families, and personnel, to enable these individuals to obtain access to, or to provide, community services, individualized supports, and other forms of assistance.

(B) Support and conduct activities to assist neighborhoods and communities to respond positively to individuals with disabilities and their families.

(C) Support and conduct activities to eliminate barriers to access and use of community services by individuals with developmental disabilities, enhance system design and redesign, and enhance citizen participation.

(D) Support and conduct, on a time-limited basis, activities to demonstrate new approaches to serving individuals with developmental disabilities that are a part of an overall strategy for systemic change.

(e) Conduct other activities, including, but not limited to, public hearings and forums and the evaluation and issuance of public reports on the programs identified in the state plan, as may be necessary to carry out the duties of the state council.

(f) Review and comment on pertinent portions of the proposed plans and budgets of all state agencies serving persons with developmental disabilities to include, but not be limited to, the State Department of Education, the Department of Rehabilitation, and the State Department of Developmental Services. This review may include public hearings prior to the submission of the Governor s Budget to the Legislature, with advice directed to the Governor, and after introduction of the Governor s Budget, with advice directed to the Legislature.

(g) Prepare an annual written report of its activities, its recommendations, and an evaluation of the efficiency of the administration of this division to the Governor and the Legislature.

This report shall include both the statewide activities of the state council and the local activities of the area boards.

(h) Review and publicly comment on significant regulations proposed to be promulgated by any state agency in the implementation of this division.

(i) Monitor the execution of this division and report directly to the Governor and the Legislature any delay in the rapid execution of this division.

(j) Be responsible for monitoring and evaluating the effectiveness of appeals procedures established in this division.

(k) Provide testimony to legislative committees reviewing fiscal or policy matters pertaining to persons with developmental disabilities.

(l) Conduct, or cause to be conducted, investigations or public hearings to resolve disagreements between state agencies, or between state and regional or local agencies, or between persons with developmental disabilities and agencies receiving state funds. These investigations or public hearings shall be conducted at the discretion of the state council only after all other appropriate administrative procedures for appeal, as established in state and federal law, have been fully utilized.

Except as otherwise provided in this division, the state council shall not engage in the administration of the day-to-day operation of service programs identified in the state plan, nor in the financial management and accounting of funds. These activities shall be performed by appropriate agencies designated in the state plan.

(m) To the greatest extent possible, area boards shall participate in conducting the activities described in this section.

(Amended by Stats. 2002, Ch. 676, Sec. 13. Effective January 1, 2003.)






ARTICLE 6. Area Boards on Developmental Disabilities

4543

(a) Because of the vast size, complexity, and diversity of the State of California, the Legislature finds that the planning activities of the State Council on Developmental Disabilities depend upon the direct involvement of local representatives familiar with the structure and operation of services and programs for persons with developmental disabilities. The Legislature further finds that the legal, civil, and service rights of persons with developmental disabilities cannot be adequately guaranteed throughout the state, and the state plan cannot be implemented, unless monitoring responsibility is established on a regional basis through area boards on developmental disabilities.

(b) For administrative purposes and to ensure compliance with federal and state laws, the area boards shall be attached to the state council.

(Added by Stats. 2002, Ch. 676, Sec. 15. Effective January 1, 2003.)



4544

The area boards in existence as of January 1, 2003, shall continue to exist, within the same geographic regions of the state after January 1, 2003, but shall thereafter be constituted and shall operate according to this article.

(Added by Stats. 2002, Ch. 676, Sec. 15. Effective January 1, 2003.)



4545

The State Council on Developmental Disabilities shall periodically conduct a thorough review of the geographic boundaries served by area boards to determine whether existing area board boundaries should be changed, or additional area boards should be established to more effectively implement this division. In conducting this review, the state council shall seek input from area boards, persons with developmental disabilities, family members, service providers, advocates, and other interested parties. Prior to recommending the establishment of new geographic boundaries, the state council shall hold a public hearing within any existing area board geographic area affected by the proposed change. The state council shall submit to the Governor and the Legislature any recommendations for changes in area board boundaries or recommendations that additional area boards be established. Any area board established after January 1, 2003, shall nominate a member to be appointed by the Governor as a voting member of the state council pursuant to Section 4521.

(Added by Stats. 2002, Ch. 676, Sec. 15. Effective January 1, 2003.)



4546

After January 1, 2003, area boards shall be comprised as follows:

(a) For areas consisting of one to four counties, the area board shall consist of a total of 12 voting members appointed by the governing bodies of the counties, each county appointing an equal number of voting members, and five voting members appointed by the Governor.

(b) For areas consisting of five to seven counties, the area board shall consist of two voting members appointed by the governing body of each county, and five voting members appointed by the Governor.

(c) For areas consisting of eight or more counties, the area board shall consist of one voting member appointed by the governing body of each county, and five members appointed by the Governor.

Of the members first appointed, five shall serve for one year, five shall serve for two years, and the remaining members shall serve for three years. Subsequent members shall serve for three years. In counties with a population of more than 100,000, no member shall serve more than two consecutive three-year terms.

(d) The governing bodies of the counties in each area shall select their appointees from among the following groups, and, to the extent feasible, in the following proportions:

(1) Sixty percent from persons with developmental disabilities or the immediate relatives, guardians, or conservators of these persons.

(2) Forty percent from representatives of the general public.

(e) The appointments made by the Governor shall meet the requirements of paragraph (1) of subdivision (b) of Section 4521.

(f) (1) Prior to making their appointments, the Governor and the governing bodies of counties shall request recommendations from professional organizations, from organizations within the area representing persons with developmental disabilities, and from organizations and agencies within the area that deliver services to these individuals.

(2) In making their appointments, the Governor and the governing bodies of counties shall appoint persons who have demonstrated interest and leadership in human service activities.

(g) (1) In order to prevent any potential conflicts of interest, voting members of area boards shall not be employees of a state, local, or private agency or facility that provides service to a person with a developmental disability, or be members of the governing board of any entity providing this service, when the service is funded in whole or in part with state funds.

(2) For purposes of this section employees of a state, local, or private agency or facility that provides services to a person with a developmental disability shall not be deemed to include any of the following:

(A) A parent, relative, guardian, or conservator who receives public funds expressly for the purpose of providing direct services to his or her child, relative, ward, or conservatee, respectively, who is a person with a developmental disability.

(B) A person with a developmental disability who receives employment services through a provider receiving state or federal funds.

(C) A person who serves as a member of the state council.

(h) The Governor shall give consideration to the relative populations of the counties within the area in selecting appointees to the area boards.

(i) A member may continue to serve following the expiration of his or her term until the Governor or appointing body of the county appoints that member s successor. The state council shall notify the Governor or the appointing body of the county regarding membership requirements of the area boards and shall notify the Governor or the appointing body of the county at least 60 days before a member s term expires, and when a vacancy on an area board remains unfilled for more than 60 days.

(j) All members of the area board shall be residents of the area.

(k) The members of an area board shall serve without compensation, but shall be reimbursed for any actual and necessary expenses incurred in connection with the performance of their duties as members of the board or of committees established by the board.

(Added by Stats. 2002, Ch. 676, Sec. 15. Effective January 1, 2003.)



4547

(a) Each area board shall meet at least quarterly, and on call of the board chairperson, as often as necessary to fulfill its duties. All meetings and records of the area board shall be open to the public.

(b) (1) Each area board shall, by majority vote of the voting members, elect its own chairperson from among the appointed members who are persons with developmental disabilities, or parents, immediate relatives, guardians, or conservators of these persons, and shall establish any committees it deems necessary or desirable. The board chairperson shall appoint all members of committees of the area board.

(2) An area board may call upon representatives of all agencies receiving state funds, for assistance and information, and shall invite persons with developmental disabilities, their parents, immediate relatives, guardians, or conservators, professionals, or members of the general public to participate on area board committees.

(3) When convening any task force or advisory group, the area board shall make its best effort to ensure representation by consumers and family members representing the community s multicultural diversity.

(Amended by Stats. 2004, Ch. 68, Sec. 3. Effective January 1, 2005.)



4548

(a) Area boards shall locally assist the state council with the implementation of subtitles A and B of Title I of Public Law 106-402 (42 U.S.C. Sec. 15001 et seq.).

(b) Area boards shall protect and advocate the rights of all persons in the area with developmental disabilities.

(c) Area boards shall conduct capacity building activities and provide advocacy for systemic change.

(d) (1) The area board shall have the authority to pursue legal, administrative, and other appropriate remedies to ensure the protection of the legal, civil, and service rights of persons who require services or who are receiving services in the area. In carrying out this responsibility, area boards may appoint a representative to assist the person in expressing his or her desires and in making decisions and advocating his or her needs, preferences, and choices, where the person with developmental disabilities has no parent, guardian, or conservator legally authorized to represent him or her and the person has either requested the appointment of a representative or the rights or interests of the person, as determined by the area board, will not be properly protected or advocated without the appointment of a representative.

(2) Where there is no guardian or conservator, the person s choice, if expressed, including the right to reject the assistance of a representative, shall be honored. If the person does not express a preference, the order of preference for selection of the representative shall be the person s parent, involved family member, or a volunteer selected by the area board. In establishing these preferences, it is the intent of the Legislature that parents or involved family members shall not be required to be appointed guardian or conservator in order to be selected. Unless the consumer expresses otherwise, or good cause otherwise exists, the request of the parents or involved family members to be appointed the representative shall be honored.

(3) Where appropriate pursuant to this section, the area board shall appoint a representative to advocate the rights and protect the interests of a person residing in a developmental center for whom community placement is proposed pursuant to Section 4803.

(4) The area board shall identify any evidence of the denial of these rights, shall inform the appropriate local, state, or federal officials of their findings, and shall assist these officials in eliminating all forms of discrimination against persons with developmental disabilities in housing, recreation, education, health and mental health care, employment, and other service programs available to the general population.

(e) Area boards shall conduct, or cause to be conducted, public information programs for consumers, families, professional groups, and for the general public, to increase professional and public awareness of prevention and habilitation programs, and to eliminate barriers to social integration, employment, and participation of persons with developmental disabilities in all community activities.

(f) Area boards shall encourage and assist in the establishment or strengthening of self-advocacy organizations led by individuals with developmental disabilities.

(g) (1) To the extent that resources are available, area boards shall review the policies and practices of publicly funded agencies that serve or may serve persons with developmental disabilities, to determine if the programs are meeting their obligations under local, state, and federal laws. A regional center may notify the area board when the regional center believes a publicly funded program is failing to meet its obligations in serving persons with developmental disabilities. The regional center may provide the area board with a comprehensive summary of the issues and the statute or regulation alleged to be violated. If the area board finds that the agency is not meeting its obligations, the area board shall inform the director and the managing board of the noncomplying agency, in writing, of its findings.

(2) Within 15 days, the agency shall respond, in writing, to the area board s findings. Following receipt of the agency s response, if the area board continues to find that the agency is not meeting its obligations, the area board shall pursue informal efforts to resolve the issue.

(3) If, within 30 days of implementing informal efforts to resolve the issue, the area board continues to find that the agency is not meeting its obligations under local, state, or federal statutes, the area board shall conduct a public hearing to receive testimony on its findings.

(4) If the problem has not been resolved within 30 days following the public hearing, the area board may provide the state council with its findings and may request authorization to initiate legal action. An area board shall not initiate legal action without prior authorization from the state council. However, the area board may assist any other person, agency, or organization that may pursue litigation related to the area board s findings.

(5) The executive director of the state council shall review the findings developed pursuant to this subdivision and may conduct additional factfinding investigations. The executive director shall report his or her findings to the state council within 30 days and shall recommend a course of action to be pursued by the council, the area board, or other state administrative or legislative officials.

(6) The state council shall review the report of the executive director and shall take any action it deems necessary to resolve the problem. If the state council authorizes the area board to initiate legal action, the state council shall make legal assistance available to the area board pursuant to the legal services provisions of Public Law 106-402 (42 U.S.C. Sec. 15001 et seq.).

(h) Area boards shall encourage the development of needed services and supports of good quality that do not result in duplication, fragmentation of services, and unnecessary expenditures. Prior to providing additional funds for major expansion of existing programs, creation of new programs, or establishment of pilot projects to test new methodologies of service delivery for persons with developmental disabilities within an area board catchment area, the department or regional center, as appropriate, shall consult with the area board regarding the appropriateness of those program developments.

(i) In carrying out their review functions, area boards shall solicit the advice of knowledgeable professionals, consumers, and consumer representatives about problems within the service delivery system in the region. In enacting this article, it is the intent of the Legislature that the area boards not duplicate the functions assigned to other agencies that are routinely responsible for monitoring, regulating, or licensing programs for persons with developmental disabilities. Area boards may call upon these agencies for information and assistance in order to carry out their responsibilities more effectively. Unless otherwise prohibited by law, these agencies shall provide information requested by the area boards, and shall cooperate fully in complying with all reasonable requests for assistance.

(j) (1) Area boards shall remain informed about the quality of services in the area, and shall inform appropriate state and local licensing agencies of alleged fire, safety, health, or other violations of legally established standards, in any facility providing service to persons with developmental disabilities, that may be brought to the attention of the area board.

(2) If an area board receives evidence of criminal misconduct by an individual or agency funded in whole or in part with state funds under this division, the area board shall immediately inform appropriate public safety agencies about the alleged misconduct.

(k) (1) Area boards shall cooperate with county coordinating councils on developmental disabilities, other regional planning bodies, and consumer organizations in the area. Area boards shall comply with the reasonable requests of these groups and may request the assistance of the groups in carrying out area board responsibilities.

(2) The governing body of any county within the area may request that the area board study or investigate programs in the county for persons with developmental disabilities. The area board shall cooperate with county governments to the fullest extent possible within the limitations of the resources of the board.

(l) Each area board shall submit to the state council a summary of its activities and accomplishments in the previous year. The state council, in consultation with area boards, shall determine the timing of, and format for, this summary.

(m) It is the intent of the Legislature that area boards shall maintain local discretion in conducting their advocacy activities. The state council shall not direct the advocacy activities of the area boards, except when specifically authorized by law, or when necessary to ensure compliance with federal requirements.

(Added by Stats. 2002, Ch. 676, Sec. 15. Effective January 1, 2003.)






ARTICLE 7. State Council and Area Board Costs and Support Services

4550

The state council s operating costs shall include honoraria and actual and necessary expenses for council members, costs associated with the area boards, as described in this article, and other administrative, professional, and secretarial support services necessary to the operation of the state council. Federal developmental disability funds received by the state under Public Law 106-402 (42 U.S.C. Sec. 15001 et seq.), shall be allotted in any one year for these operating costs. Each member of the state council shall receive one hundred dollars ($100) per day for each full day of work performed directly related to council business, not to exceed 50 days in any fiscal year, and shall be reimbursed for any actual and necessary expenses incurred in connection with the performance of their duties under this division.

(Amended by Stats. 2002, Ch. 676, Sec. 17. Effective January 1, 2003.)



4551

(a) (1) Within the limit of funds allotted for these purposes, the state council chairperson, with the concurrence of a majority of the state council, shall appoint an executive director and, pursuant to paragraph (1) of subdivision (c) of Section 4553, shall appoint an executive director for each area board. The Governor, upon the recommendation of the executive director of the state council following consultation with the area boards, shall appoint a deputy director for area board operations. The Governor, upon recommendation of the executive director of the state council, shall appoint not more than two deputy directors. All other state council employees that the state council may require shall be appointed by the executive director, with the approval of the state council.

(2) The executive director, all deputy directors, and each area board executive director, shall be paid a salary that is comparable to the director, deputy director, or manager of other state boards, commissions, or state department regional offices with similar responsibilities. The executive director and three deputy directors of the state council and the executive director of each area board shall be exempt from civil service.

(b) Among other duties as the executive director of the state council may require, the deputy director for area board operations shall provide assistance to the area boards, including, but not limited to, resolving common problems, improving coordination, and fostering the exchange of information among the area boards and between the area boards and the state council.

(c) Each area board executive director employed by the state on December 31, 2002, shall continue to be employed in a job classification at the same or higher salary by the council on January 1, 2003, and thereafter, unless he or she resigns or is terminated from employment for good cause. The Executive Director of the Organization of Area Boards on December 31, 2002, shall continue to be employed in a job classification at the same or higher salary by the council on January 1, 2003, and shall serve as the deputy director of area board operations unless he or she resigns or is terminated from employment for good cause.

(Amended by Stats. 2006, Ch. 399, Sec. 2. Effective January 1, 2007.)



4552

The state council may contract for additional assistance with any public or private agency or individual to carry out planning, monitoring, evaluation, and other responsibilities under this division. In order to comply with Public Law 106-402 (42 U.S.C. Sec. 15001 et seq.) regulations, all personnel employed by the state council shall be solely responsible, organizationally and administratively, to the state council. The state council shall have responsibility for the selection, hiring, and supervision of all this personnel.

(Amended by Stats. 2002, Ch. 676, Sec. 19. Effective January 1, 2003.)



4552.5

The state council may request information, records, and documents from any other agency of state government, except for confidential patient records. These agencies shall comply with the reasonable requests of the state council.

(Added by Stats. 2002, Ch. 676, Sec. 20. Effective January 1, 2003.)



4553

(a) The Legislature finds and declares that the advocacy, coordinating, appeals, and other related functions of area boards cannot be effectively provided unless area boards have staff support services from personnel directly responsible and accountable to the area board and state council. Area board staff shall be state employees of the state council.

(b) (1) Each area board shall provide to the state council all information and documentation required by the council to prepare and account for the expenditures of an annual budget that includes the basic funding necessary for the area boards to meet the requirements of applicable state and federal law. The state council, in consultation with the area boards, shall determine the timing of, and format for, the provision of this information and documentation. An area board may present for consideration by the state council a proposal for funds to support any additional activities of the area board not anticipated to be funded through their basic allocation. The state council shall review all area board proposals and shall determine the amount of federal funds under Public Law 106-402 (42 U.S.C. Sec. 15001 et seq.) that shall be allotted to each area board. Nothing in this section shall prevent the appropriation of additional funds to the state council or area boards, or both, from the General Fund or other sources. These funds shall be used only for purposes of extending the activities of the state council or area boards, or both, as authorized by state or federal law.

(2) The state council may receive, on behalf of the council or on behalf of any area board, grants of funds in addition to any allocation of state funds or federal funds under Public Law 106-402 (42 U.S.C. Sec. 15001 et seq.), as authorized under this division. These funds shall be used only for purposes of extending the council s or area boards activities as authorized by state or federal law.

(c) (1) Each area board shall have an executive director, nominated by the affirmative votes of a majority of the members of the area board, appointed by the executive director of the state council, and approved by the state council. The executive director shall select and supervise persons to serve in any staff positions as the area board and state council may authorize, pursuant to subdivision (a) of Section 4551. The affirmative votes of a majority of the members of the area board and approval of the state council shall be necessary for removal of an executive director by the executive director of the state council.

(2) Each area board, with the approval of the state council, may contract for additional assistance to carry out its duties as established by this division.

(3) Notwithstanding the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2), an area board may meet in executive session for purposes of discussing confidential matters, including, but not limited to, personnel matters.

(Repealed and added by Stats. 2002, Ch. 676, Sec. 22. Effective January 1, 2003.)



4555

Notwithstanding any other provision of law, any contract entered into between the State of California and the state council may provide for periodic advanced payments for services to be performed under the contract. No advanced payment made pursuant to this section shall exceed 25 percent of the total annual contract amount.

(Added by Stats. 2002, Ch. 676, Sec. 24. Effective January 1, 2003.)









CHAPTER 3. California Developmental Disabilities State Plan

4560

The Legislature finds that whenever multiple, uncoordinated, and duplicative planning activities are conducted by different state agencies on behalf of persons with developmental disabilities, the result is confusion of responsibilities, a lack of systemwide priorities, and failure to make the most appropriate use of all federal, state, and local funds and programs.

(Added by Stats. 1977, Ch. 1252.)



4561

In order to integrate all relevant state planning and budgeting, and in order to comply with federal requirements, a California Developmental Disabilities State Plan shall be prepared by the state council not less often than once every five years, and shall be reviewed and revised, as necessary, on an annual basis. All references in this part to state plan shall be references to the California Developmental Disabilities State Plan.

The state plan shall include, but not be limited to, all state plan requirements contained in subtitles A and B of Title I of Public Law 106-402 (42 U.S.C. Sec. 15001 et seq.), or requirements established by the United States Secretary of Health and Human Services.

(Amended by Stats. 2002, Ch. 676, Sec. 25. Effective January 1, 2003.)



4562

(a) The state council and the area boards on developmental disabilities shall conduct activities necessary to develop or implement the state plan in the various regions of the state.

(b) In preparing this plan, the council shall utilize information provided by the area boards, statewide and local entities, individuals with developmental disabilities, family members, and other interested parties, to help identify and prioritize actions needed to improve California s system of services and supports for persons with developmental disabilities. The purpose of the plan shall be to ensure a coordinated and comprehensive system of community services and supports that is consumer and family centered and consumer and family directed, and to enable individuals with developmental disabilities to exercise self-determination, independence, productivity, and to be integrated and included in all facets of community life.

(Repealed and added by Stats. 2002, Ch. 676, Sec. 27. Effective January 1, 2003.)



4563

(a) Area boards shall assess the extent to which services, supports, and other forms of assistance are available to individuals with developmental disabilities and their families within the area board catchment area, and shall make recommendations of objectives in both policy reform and service demonstration, based on identified service and support needs and priorities within the area board catchment area, to be included in the state plan.

(b) Area boards shall participate with the state council in the development and implementation of the state plan and shall submit any information concerning the area s services, needs, and priorities to the state council in a time and format as may be required to meet federal reporting requirements.

(Repealed and added by Stats. 2002, Ch. 676, Sec. 29. Effective January 1, 2003.)



4564

The state council, in conjunction with the area boards, shall conduct open hearings on the state plan and related budgetary issues prior to submission of the plan pursuant to Section 4565.

(Amended by Stats. 2002, Ch. 676, Sec. 30. Effective January 1, 2003.)



4565

The state plan shall be given to the Governor, the Secretary of the California Health and Human Services Agency, the protection and advocacy agency designated by the Governor to fulfill the requirements and assurances of the federal Developmental Disabilities Assistance and Bill of Rights Act of 2000, the Superintendent of Public Instruction, the Legislature, and to the chairpersons of all area boards for review and comment prior to its submission by the chairperson of the state council to the United States Secretary of Health and Human Services.

Copies of the state plan shall be provided, no later than November 1 of each year, to the Director of Finance and to the Legislature for guidance in the development of the Governor s Budget and legislative review of the budget, and for guidance in other legislation pertaining to programs for persons with developmental disabilities.

(Amended by Stats. 2002, Ch. 676, Sec. 31. Effective January 1, 2003.)



4566

The state plan shall, in addition to the requirements established herein, comply in substance and format with requests of the Secretary of Health and Human Services.

(Amended by Stats. 1988, Ch. 1011, Sec. 9.)



4567

All state agencies shall cooperate with the reasonable requests of the state council by providing information to the state council in the preparation of the state plan. Any expenditures incurred by state agencies in providing this assistance to the state council shall be identified in the state plan and in the state agency s annual budget. These expenditures may be funded in whole or in part by state funds appropriated as the required state share of the developmental disabilities program, or by federal funds from Public Law 106-402, as amended (42 U.S.C. Sec. 15001 et seq.), or both, when the state council allots funds for these purposes in the state plan.

(Amended by Stats. 2002, Ch. 676, Sec. 32. Effective January 1, 2003.)



4568

In no event shall the state council allot federal funds from Public Law 106-402, as amended (42 U.S.C. Sec. 15001 et seq.), to state agencies to replace state funds currently allocated to those agencies for the purpose of planning programs for persons with developmental disabilities.

(Amended by Stats. 2002, Ch. 676, Sec. 33. Effective January 1, 2003.)






CHAPTER 4. Quality Assessments

4571

(a) It is the intent of the Legislature to ensure the well-being of consumers, taking into account their informed and expressed choices. It is further the intent of the Legislature to support the satisfaction and success of consumers through the delivery of quality services and supports. Evaluation of the services that consumers receive is a key aspect to the service system. Utilizing the information that consumers and their families provide about those services in a reliable and meaningful way is also critical to enable the department to assess the performance of the state s developmental services system and to improve services for consumers in the future. To that end, the State Department of Developmental Services, on or before January 1, 2010, shall implement an improved, unified quality assessment system, in accordance with this section.

(b) The department, in consultation with stakeholders, shall identify a valid and reliable quality assurance instrument that assesses consumer and family satisfaction, provision of services in a linguistically and culturally competent manner, and personal outcomes. The instrument shall do all of the following:

(1) Provide nationally validated, benchmarked, consistent, reliable, and measurable data for the department s Quality Management System.

(2) Enable the department and regional centers to compare the performance of California s developmental services system against other states developmental services systems and to assess quality and performance among all of the regional centers.

(3) Include outcome-based measures such as health, safety, well-being, relationships, interactions with people who do not have a disability, employment, quality of life, integration, choice, service, and consumer satisfaction.

(4) Include outcome-based measures to evaluate the linguistic and cultural competency of regional center services that are provided to consumers across their lifetime.

(c) To the extent that funding is available, the instrument identified in subdivision (b) may be expanded to collect additional data requested by the State Council on Developmental Disabilities.

(d) The department shall contract with an independent agency or organization to implement by January 1, 2010, the quality assurance instrument described in subdivision (b). The contractor shall be experienced in all of the following:

(1) Designing valid quality assurance instruments for developmental service systems.

(2) Tracking outcome-based measures such as health, safety, well-being, relationships, interactions with people who do not have a disability, employment, quality of life, integration, choice, service, and consumer satisfaction.

(3) Developing data systems.

(4) Data analysis and report preparation.

(5) Assessments of the services received by consumers who are moved from developmental centers to the community, given the Legislature s historic recognition of a special obligation to ensure the well-being of these persons.

(6) Issues related to linguistic and cultural competency.

(e) The department, in consultation with the contractor described in subdivision (d), shall establish the methodology by which the quality assurance instrument shall be administered, including, but not limited to, how often and to whom the quality assurance will be administered, and the design of a stratified, random sample among the entire population of consumers served by regional centers. The contractor shall provide aggregate information for all regional centers and the state as a whole. At the request of a consumer or the family member of a consumer, the survey shall be conducted in the primary language of the consumer or family member surveyed.

(f) The department shall contract with the state council to collect data for the quality assurance instrument described in subdivision (b). If, during the data collection process, the state council identifies any suspected violation of the legal, civil, or service rights of a consumer, or if it determines that the health and welfare of a consumer is at risk, that information shall be provided immediately to the regional center providing case management services to the consumer. At the request of the consumer, or family, when appropriate, a copy of the completed survey shall be provided to the regional center providing case management services to improve the consumer s quality of services through the individual planning process.

(g) The department, in consultation with stakeholders, shall annually review the data collected from and the findings of the quality assurance instrument described in subdivision (b) and accept recommendations regarding additional or different criteria for the quality assurance instrument in order to assess the performance of the state s developmental services system and improve services for consumers.

(h) All reports generated pursuant to this section shall be made publicly available, but shall not contain any personal identifying information about any person assessed.

(i) All data collected pursuant to subdivision (c) shall be provided to the state council, but shall contain no personal identifying information about the persons being surveyed.

(j) Implementation of this section shall be subject to an annual appropriation of funds in the Budget Act for this purpose.

(Amended by Stats. 2013, Ch. 679, Sec. 2. Effective January 1, 2014.)






CHAPTER 5. Regional Centers for Persons With Developmental Disabilities

ARTICLE 1. Regional Center Contracts

4620

(a) In order for the state to carry out many of its responsibilities as established in this division, the state shall contract with appropriate agencies to provide fixed points of contact in the community for persons with developmental disabilities and their families, to the end that these persons may have access to the services and supports best suited to them throughout their lifetime. It is the intent of the Legislature in enacting this division that the network of regional centers for persons with developmental disabilities and their families be accessible to every family in need of regional center services. It is the further intent of the Legislature that the design and activities of regional centers reflect a strong commitment to the delivery of direct service coordination and that all other operational expenditures of regional centers are necessary to support and enhance the delivery of direct service coordination and services and supports identified in individual program plans.

(b) The Legislature finds that the service provided to individuals and their families by regional centers is of such a special and unique nature that it cannot be satisfactorily provided by state agencies. Therefore, private nonprofit community agencies shall be utilized by the state for the purpose of operating regional centers.

(Amended by Stats. 1992, Ch. 1011, Sec. 5. Effective January 1, 1993.)



4620.1

The Legislature recognizes the ongoing contributions many parents and family members make to the support and well-being of their children and relatives with developmental disabilities. It is the intent of the Legislature that the important nature of these relationships be respected and fostered by regional centers and providers of direct services and supports.

(Added by Stats. 1992, Ch. 1011, Sec. 6. Effective January 1, 1993.)



4620.2

(a) The State Department of Developmental Services, after consultation with stakeholder groups, shall develop a system of enrollment fees, copayments, or both, to be assessed against the parents of each child between the ages of three and 17 years who lives in the parent s home and receives services purchased through a regional center. This system shall be submitted to the Legislature on or before April 1, 2004, immediately prior to the fiscal year in which the system is to be implemented, and as a part of the Governor s proposed 2004 05 budget or subsequent legislation.

(b) The department, after consultation with stakeholder groups, shall submit a detailed plan for implementing a parental copayment system for children receiving services purchased through a regional center. This plan shall be submitted to the Legislature by April 1, 2004.

(c) The plan submitted on or before April 1, 2004, pursuant to subdivision (b), and any resources requested in the 2004 05 Governor s Budget and related authority may be subsequently modified during the legislative review process.

(d) The parental copayment system shall only be applicable to families that have adjusted gross family incomes of over 200 percent of the federal poverty level and that have a child who meets all of the following criteria:

(1) The child is receiving services purchased through a regional center.

(2) The child is living at home.

(3) The child is not otherwise eligible to receive services provided under the Medi-Cal program.

(4) The child is at least three years of age and not more than 17 years of age.

(e) The department s plan shall address, at a minimum all of the following components for the development of a parental copayment system:

(1) Description of the families and children affected, including those families with more than one child as described under subdivision (d).

(2) Privacy issues and potential safeguards regarding the families income, the children s regional center clinical records, and related matters.

(3) Schedule of parental copayments and any other related assessments, and criteria or service thresholds for which these copayments and assessments are based.

(4) The options for a sliding scale for the schedule of parental copayments based on family income and family size.

(5) Proposed limits on parental cost sharing.

(6) An exemption process for families who are experiencing financial hardships and may need deferral or waiver of any copayments or assessments.

(7) An appeal process for families who may dispute the level of copayment or assessments for which they are billed.

(8) The specific methods and processes to be used by the department, regional centers, or other responsible party, for the collection of all parental copayments and assessments.

(9) Any potentials for the disruption of services to applicable regional center consumers due to the implementation of a parental copayment system.

(10) The estimated amount of revenues to be collected and any applicable assumptions made for making this determination.

(11) Any estimate related to a slowing of the trend in the growth for regional center services due to the implementation of a parental copayment system.

(12) A comparison to how the State Department of Health Services and other state agencies utilize personal information to manage the delivery of benefits and assessment of copayments.

(13) A recommendation on whether the parental copayment system should be centralized at the department or decentralized in the regional centers and the basis for this recommendation.

(14) The estimated cost for implementing a parental copayment system, including any costs associated with consultant contracts, state personnel, revenue collection, computer system processing, regional center operations, or any other cost factor that would need to be included in order to capture all estimated costs for implementation.

(15) The timeframe for which the parental copayment system is to be implemented.

(f) (1) In order for the department to develop a detailed plan for the implementation of a parental copayment system, the department shall collect information from selected families. In order to be cost efficient and prudent regarding the collection of information, the department may conduct a survey of only those families known to have children not eligible for the Medi-Cal program. The survey instrument may only be used for the sole purpose of obtaining information that is deemed necessary for the development of a parental copayment system, including the following:

(A) A family s annual adjusted gross family income.

(B) The number of family members dependent on that income.

(C) The number of children who meet the criteria specified in subdivision (d).

(2) Results of the survey in the aggregate shall be provided to the Legislature as part of the department s plan as required by subdivision (a).

(Added by Stats. 2003, Ch. 230, Sec. 47. Effective August 11, 2003.)



4620.3

(a) To provide more uniformity and consistency in the administrative practices and services of regional centers throughout the state, promote appropriateness of services, maximize efficiency of funding, address the state budget deficit, ensure consistency with Lanterman Act values, maintain the entitlement to services, and improve cost-effectiveness, the department, in collaboration with stakeholders, shall develop best practices for the administrative management of regional centers and for regional centers to use when purchasing services for consumers and families.

(b) In developing regional center administrative management best practices, the department shall consider the establishment of policies and procedures to ensure prudent fiscal and program management by regional centers; effective and efficient use of public resources; consistent practices to maximize the use of federal funds; detection and prevention of fraud, waste, and abuse; and proper contracting protocols.

(c) In developing purchase of services best practices, the department shall consider eligibility for the service; duration of service necessary to meet objectives set in an individual program plan; frequency and efficacy of the service necessary to meet objectives in an individual program plan; impact on community integration; service providers qualifications and performance; rates; parental and consumer responsibilities pursuant to Sections 4646.4, 4659, 4677, 4782, 4783, and 4784 of this code and Section 95004 of the Government Code; and self-directed service options.

(d) The department shall ensure that implementation of best practices that impact individual services and supports are made through the individual program planning process as provided for in this division or an individualized family service plan pursuant to Section 95020 of the Government Code, and that consumers and families are notified of any exceptions or exemptions to the best practices and their appeal rights established in Section 4701.

(e) Purchase of services best practices developed pursuant to this section may vary by service category and may do all of the following:

(1) Establish criteria determining the type, scope, amount, duration, location, and intensity of services and supports purchased by regional centers for consumers and their families.

(2) Modify payment rates.

(3) Reflect family and consumer responsibilities, pursuant to Sections 4646.4, 4659, 4677, 4782, 4783, and 4784 of this code and Section 95004 of the Government Code.

(f) Purchase of services best practices shall include provisions for exceptions to ensure the health and safety of the consumer or to avoid out-of-home placement or institutionalization.

(g) Best practices developed pursuant to this section shall not do either of the following:

(1) Endanger a consumer s health or safety.

(2) Compromise the state s ability to meet its commitments to the federal Centers for Medicare and Medicaid Services for participation in the Home and Community-Based Services Waiver or other federal funding of services for persons with developmental disabilities.

(h) The department shall submit the proposed best practices to the fiscal and applicable policy committees of the Legislature by no later than May 15, 2011. This submission shall include a description of the process followed to collaborate with system stakeholders; the anticipated impact of the best practices, coupled with prior reductions on consumers, families, and providers; estimated cost savings associated with each practice; and draft statutory language necessary to implement the best practices. Implementation of the best practices shall take effect only upon subsequent legislative enactment.

(Added by Stats. 2011, Ch. 9, Sec. 1. Effective March 24, 2011.)



4621

The department, within the limitations of funds appropriated, shall contract with appropriate private nonprofit corporations for the establishment of regional centers.

Notwithstanding any other provision of law, any contract entered into pursuant to this section may provide for periodic advance payments for services to be performed under such contract. No advance payment made pursuant to this section shall exceed 25 percent of the total annual contract amount.

(Added by Stats. 1977, Ch. 1252.)



4621.5

Notwithstanding subdivision (c) of Section 1 of Chapter 501 of the Statutes of 1971, the department shall, within the limitations of funds appropriated, contract with an appropriate private nonprofit corporation or corporations to operate regional centers as follows:

(a) One regional center to serve the Counties of Inyo, Kern, and Mono.

(b) One regional center to serve the Counties of Riverside and San Bernardino.

(Added by Stats. 1993, Ch. 364, Sec. 1. Effective January 1, 1994.)



4622

The state shall contract only with agencies, the governing boards of which conform to all of the following criteria:

(a) The governing board shall be composed of individuals with demonstrated interest in, or knowledge of, developmental disabilities.

(b) The membership of the governing board shall include persons with legal, management, public relations, and developmental disability program skills.

(c) The membership of the governing board shall include representatives of the various categories of disability to be served by the regional center.

(d) The governing board shall reflect the geographic and ethnic characteristics of the area to be served by the regional center.

(e) A minimum of 50 percent of the members of the governing board shall be persons with developmental disabilities or their parents or legal guardians. No less than 25 percent of the members of the governing board shall be persons with developmental disabilities.

(f) Members of the governing board shall not be permitted to serve more than seven years within each eight-year period.

(g) (1) The regional center shall provide necessary training and support to these board members to facilitate their understanding and participation, including issues relating to linguistic and cultural competency.

(2) As part of its monitoring responsibility, the department shall review and approve the method by which training and support are provided to board members to ensure maximum understanding and participation by board members.

(3) Each regional center shall post on its Internet Web site information regarding the training and support provided to board members.

(h) The governing board may appoint a consumers advisory committee composed of persons with developmental disabilities representing the various categories of disability served by the regional center.

(i) The governing board shall appoint an advisory committee composed of a wide variety of persons representing the various categories of providers from which the regional center purchases client services. The advisory committee shall provide advice, guidance, recommendations, and technical assistance to the regional center board in order to assist the regional center in carrying out its mandated functions. The advisory committee shall designate one of its members to serve as a member of the regional center board.

(j) (1) The governing board shall annually review the performance of the director of the regional center.

(2) The governing board shall annually review the performance of the regional center in providing services that are linguistically and culturally appropriate and may provide recommendations to the director of the regional center based on the results of that review.

(k) No member of the board who is an employee or member of the governing board of a provider from which the regional center purchases client services shall do any of the following:

(1) Serve as an officer of the board.

(2) Vote on any fiscal matter affecting the purchase of services from any regional center provider.

(3) Vote on any issue other than as described in paragraph (2), in which the member has a financial interest, as defined in Section 87103 of the Government Code, and determined by the regional center board. The member shall provide a list of his or her financial interests, as defined in Section 87103, to the regional center board.

Nothing in this section shall prevent the appointment to a regional center governing board of a person who meets the criteria for more than one of the categories listed above.

(Amended by Stats. 2013, Ch. 682, Sec. 1. Effective January 1, 2014.)



4622.5

By August 15 of each year, the governing board of each regional center shall submit to the department detailed documentation, as determined by the department, demonstrating that the composition of the board is in compliance with Section 4622.

(Added by Stats. 2011, Ch. 9, Sec. 2. Effective March 24, 2011.)



4623

In the event that the governing board of the regional center is not composed of individuals as specified in subdivisions (a) to (f), inclusive, of Section 4622, such governing board shall establish a program policy committee which is composed of such individuals. The program policy committee shall appoint one of its members to serve as an ex officio member of the governing board.

(Added by Stats. 1977, Ch. 1252.)



4624

When the governing board of the regional center is not composed of individuals as specified in subdivisions (a) to (f), inclusive, of Section 4622, the program policy committee to the regional center shall be responsible for establishing the program policies of the regional center. All program policies adopted by a program policy committee shall conform to the provisions of this division and the contract between the department and the governing board.

(Added by Stats. 1977, Ch. 1252.)



4625

The department shall not contract with any new regional center contracting agency unless the governing board of the agency is composed of individuals as specified in subdivisions (a) to (f), inclusive, of Section 4622.

This section shall become operative on July 1, 1999.

(Repealed (in Sec. 14) and added by Stats. 1997, Ch. 414, Sec. 14.5. Effective September 22, 1997. Section operative July 1, 1999, by its own provisions.)



4625.5

(a) The governing board of each regional center shall adopt and maintain a written policy requiring the board to review and approve any regional center contract of two hundred fifty thousand dollars ($250,000) or more, before entering into the contract.

(b) No regional center contract of two hundred fifty thousand dollars ($250,000) or more shall be valid unless approved by the governing board of the regional center in compliance with its written policy pursuant to subdivision (a).

(c) For purposes of this section, contracts do not include vendor approval letters issued by regional centers pursuant to Section 54322 of Title 17 of the California Code of Regulations.

(Added by Stats. 2011, Ch. 9, Sec. 3. Effective March 24, 2011.)



4626

(a) The department shall give a very high priority to ensuring that regional center board members and employees act in the course of their duties solely in the best interest of the regional center consumers and their families without regard to the interests of any other organization with which they are associated or persons to whom they are related. Board members, employees, and others acting on the regional center s behalf, as defined in regulations issued by the department, shall be free from conflicts of interest that could adversely influence their judgment, objectivity, or loyalty to the regional center, its consumers, or its mission.

(b) In order to prevent potential conflicts of interest, no member of the governing board or member of the program policy committee of a regional center shall be any of the following:

(1) An employee of the State Department of Developmental Services or any state or local agency that provides services to a regional center consumer, if employed in a capacity which includes administrative or policymaking responsibility, or responsibility for the regulation of the regional center.

(2) An employee or a member of the state council or an area board.

(3) Except as otherwise provided in subdivision (h) of Section 4622, an employee or member of the governing board of any entity from which the regional center purchases consumer services.

(4) Any person who has a financial interest, as defined in Section 87103 of the Government Code, in regional center operations, except as a consumer of regional center services.

(c) A person with a developmental disability who receives employment services through a regional center provider shall not be precluded from serving on the governing board of a regional center based solely upon receipt of these employment services.

(d) The department shall ensure that no regional center employee or board member has a conflict of interest with an entity that receives regional center funding, including, but not limited to, a nonprofit housing organization and an organization qualified under Section 501(c)(3) of the Internal Revenue Code, that actively functions in a supporting relationship to the regional center.

(e) The department shall develop and publish a standard conflict-of-interest reporting statement. The conflict-of-interest statement shall be completed by each regional center governing board member and each regional center employee specified in regulations, including, at a minimum, the executive director, every administrator, every program director, every service coordinator, and every employee who has decisionmaking or policymaking authority or authority to obligate the regional center s resources.

(f) Every new regional center governing board member and regional center executive director shall complete and file the conflict-of-interest statement described in subdivision (e) with his or her respective governing board within 30 days of being selected, appointed, or elected. Every new regional center employee referenced in subdivision (e) and every current regional center employee referenced in subdivision (e) accepting a new position within the regional center shall complete and file the conflict-of-interest statement with his or her respective regional center within 30 days of assuming the position.

(g) Every regional center board member and regional center employee referenced in subdivision (e) shall complete and file the conflict-of-interest statement by August 1 of each year.

(h) Every regional center board member and regional center employee referenced in subdivision (e) shall complete and file a subsequent conflict-of-interest statement upon any change in status that creates a potential or present conflict of interest. For the purposes of this subdivision, a change in status includes, but is not limited to, a change in financial interests, legal commitment, regional center or board position or duties, or both, or outside position or duties, or both, whether compensated or not.

(i) The governing board shall submit a copy of the completed conflict-of-interest statements of the governing board members and the regional center executive director to the department within 10 days of receipt of the statements.

(j) A person who knowingly provides false information on a conflict-of-interest statement required by this section shall be subject to a civil penalty in an amount up to fifty thousand dollars ($50,000), in addition to any civil remedies available to the department. An action for a civil penalty under this provision may be brought by the department or any public prosecutor in the name of the people of the State of California.

(k) The director of the regional center shall review the conflict-of-interest statement of each regional center employee referenced in subdivision (e) within 10 days of receipt of the statement. If a potential or present conflict of interest is identified for a regional center employee that cannot be eliminated, the regional center shall, within 30 days of receipt of the statement, submit to the department a copy of the conflict-of-interest statement and a plan that proposes mitigation measures, including timeframes and actions the regional center or the employee, or both, will take to mitigate the conflict of interest.

(l) The department and the regional center governing board shall review the conflict-of-interest statement of the regional center executive director and each regional center board member to ensure that no conflicts of interest exist. If a present or potential conflict of interest is identified for a regional center director or a board member that cannot be eliminated, the regional center governing board shall, within 30 days of receipt of the statement, submit to the department and the state council a copy of the conflict-of-interest statement and a plan that proposes mitigation measures, including timeframes and actions the regional center governing board or the individual, or both, will take to mitigate the conflict of interest.

(Amended by Stats. 2011, Ch. 9, Sec. 4. Effective March 24, 2011.)



4626.5

Each regional center shall submit a conflict-of-interest policy to the department by July 1, 2011, and shall post the policy on its Internet Web site by August 1, 2011. The policy shall do, or comply with, all of the following:

(a) Contain the elements of this section and be consistent with applicable law.

(b) Define conflicts of interest.

(c) Identify positions within the regional center required to complete and file a conflict-of-interest statement.

(d) Facilitate disclosure of information to identify conflicts of interest.

(e) Require candidates for nomination, election, or appointment to a regional center board, and applicants for regional center director to disclose any potential or present conflicts of interest prior to being appointed, elected, or confirmed for hire by the regional center or the regional center governing board.

(f) Require the regional center and its governing board to regularly and consistently monitor and enforce compliance with its conflict-of-interest policy.

(Added by Stats. 2011, Ch. 9, Sec. 5. Effective March 24, 2011.)



4627

(a) The director of the department shall adopt and enforce conflict-of-interest regulations to ensure that members of the governing board, program policy committee, and employees of the regional center make decisions with respect to the regional centers that are in the best interests of the center s consumers and families.

(b) The department shall monitor and ensure the regional centers compliance with this section and Sections 4626 and 4626.5. Failure to disclose information pursuant to these sections and related regulations may be considered grounds for removal from the board or for termination of employment.

(c) The department shall adopt regulations to develop standard conflict-of-interest reporting requirements.

(d) The department shall adopt emergency regulations to implement this section and Sections 4626 and 4626.5 by May 1, 2011. The adoption, amendment, repeal, or readoption of a regulation authorized by this section is deemed to be necessary for the immediate preservation of the public peace, health and safety, or general welfare, for purposes of Sections 11346.1 and 11349.9 of the Government Code, and the department is hereby exempted from that requirement. For purposes of subdivision (e) of Section 11346.1 of the Government Code, the 120-day period, as applicable to the effective period of an emergency regulatory action and submission of specified materials to the Office of Administrative Law, is hereby extended to 180 days.

(e) The department shall adopt regulations to implement the terms of subdivision (d) through the regular rulemaking process pursuant to Sections 11346 and 11349.1 of the Government Code within 18 months of the adoption of emergency regulations pursuant to subdivision (d).

(Amended by Stats. 2011, Ch. 9, Sec. 6. Effective March 24, 2011.)



4628

If, for good reason, a contracting agency is unable to meet all the criteria for a governing board established in this chapter, the director may waive such criteria for a period of time, not to exceed one year, with the approval of the area board in the area and with the approval of the state council.

(Added by Stats. 1977, Ch. 1252.)



4629

(a) The state shall enter into five-year contracts with regional centers, subject to the annual appropriation of funds by the Legislature.

(b) The contracts shall include a provision requiring each regional center to render services in accordance with applicable provision of state laws and regulations.

(c) (1) The contracts shall include annual performance objectives that shall do both of the following:

(A) Be specific, measurable, and designed to do all of the following:

(i) Assist consumers to achieve life quality outcomes.

(ii) Achieve meaningful progress above the current baselines.

(iii) Develop services and supports identified as necessary to meet identified needs.

(B) Be developed through a public process as described in the department s guidelines that includes, but is not limited to, all of the following:

(i) Providing information, in an understandable form, to the community about regional center services and supports, including budget information and baseline data on services and supports and regional center operations.

(ii) Conducting a public meeting where participants can provide input on performance objectives and using focus groups or surveys to collect information from the community.

(iii) Circulating a draft of the performance objectives to the community for input prior to presentation at a regional center board meeting where additional public input will be taken and considered before adoption of the objectives.

(2) In addition to the performance objectives developed pursuant to this section, the department may specify in the performance contract additional areas of service and support that require development or enhancement by the regional center. In determining those areas, the department shall consider public comments from individuals and organizations within the regional center catchment area, the distribution of services and supports within the regional center catchment area, and review how the availability of services and supports in the regional area catchment area compares with other regional center catchment areas.

(d) Each contract with a regional center shall specify steps to be taken to ensure contract compliance, including, but not limited to, all of the following:

(1) Incentives that encourage regional centers to meet or exceed performance standards.

(2) Levels of probationary status for regional centers that do not meet, or are at risk of not meeting, performance standards. The department shall require that corrective action be taken by any regional center which is placed on probation. Corrective action may include, but is not limited to, mandated consultation with designated representatives of the Association of Regional Center Agencies or a management team designated by the department, or both. The department shall establish the specific timeline for the implementation of corrective action and monitor its implementation. When a regional center is placed on probation, the department shall provide the appropriate area board with a copy of the correction plan, timeline, and any other action taken by the department relating to the probationary status of the regional center.

(e) In order to evaluate the regional center s compliance with its contract performance objectives and legal obligations related to those objectives, the department shall do both of the following:

(1) Annually assess each regional center s achievement of its previous year s objectives and make the assessment, including baseline data and performance objectives of the individual regional centers, available to the public. The department may make a special commendation of the regional centers that have best engaged the community in the development of contract performance objectives and have made the most meaningful progress in meeting or exceeding contract performance objectives.

(2) Monitor the activities of the regional center to ensure compliance with the provisions of its contracts, including, but not limited to, reviewing all of the following:

(A) The regional center s public process for compliance with the procedures sets forth in paragraph (2) of subdivision (c).

(B) Each regional center s performance objectives for compliance with the criteria set forth in paragraph (1) of subdivision (c).

(C) Any public comments on regional center performance objectives sent to the department or to the regional centers, and soliciting public input on the public process and final performance standards.

(f) The renewal of each contract shall be contingent upon compliance with the contract including, but not limited to, the performance objectives, as determined through the department s evaluation.

(Amended by Stats. 1998, Ch. 310, Sec. 34. Effective August 19, 1998.)



4629.5

(a) In addition to the requirements set forth in Section 4629, the department s contract with a regional center shall require the regional center to adopt, maintain, and post on its Internet Web site a board-approved policy regarding transparency and access to public information. The transparency and public information policy shall provide for timely public access to information, including, but not limited to, information regarding requests for proposals and contract awards, service provider rates, documentation related to establishment of negotiated rates, audits, and IRS Form 990. The transparency and public information policy shall be in compliance with applicable law relating to the confidentiality of consumer service information and records, including, but not limited to, Section 4514.

(b) To promote transparency, each regional center shall include on its Internet Web site, as expeditiously as possible, at least all of the following:

(1) Regional center annual independent audits.

(2) Biannual fiscal audits conducted by the department.

(3) Regional center annual reports pursuant to Section 4639.5.

(4) Contract awards, including the organization or entity awarded the contract, and the amount and purpose of the award.

(5) Purchase of service policies.

(6) The names, types of service, and contact information of all vendors, except consumers or family members of consumers.

(7) Board meeting agendas and approved minutes of open meetings of the board and all committees of the board.

(8) Bylaws of the regional center governing board.

(9) The annual performance contract and year-end performance contract entered into with the department pursuant to this division.

(10) The biannual Home and Community-based Services Waiver program review conducted by the department and the State Department of Health Care Services.

(11) The board-approved transparency and public information policy.

(12) The board-approved conflict-of-interest policy.

(13) Reports required pursuant to Section 4639.5.

(c) The department shall establish and maintain a transparency portal on its Internet Web site that allows consumers, families, advocates, and others to access provider and regional center information. Posted information on the department s Internet Web site transparency portal shall include, but need not be limited to, all of the following:

(1) A link to each regional center s Internet Web site information referenced in subdivision (b).

(2) Biannual fiscal audits conducted by the department.

(3) Vendor audits.

(4) Biannual Home and Community-based Services Waiver program reviews conducted by the department and the State Department of Health Care Services.

(5) Biannual targeted case management program and federal nursing home reform program reviews conducted by the department.

(6) Early Start Program reviews conducted by the department.

(7) Annual performance contract and year-end performance contract reports.

(Added by Stats. 2011, Ch. 9, Sec. 7. Effective March 24, 2011.)



4629.7

(a) Notwithstanding any other provision of law, all regional center contracts or agreements with service providers in which rates are determined through negotiations between the regional center and the service provider shall expressly require that not more than 15 percent of regional center funds be spent on administrative costs. For purposes of this subdivision, direct service expenditures are those costs immediately associated with the services to consumers being offered by the provider. Funds spent on direct services shall not include any administrative costs. Administrative costs include, but are not limited to, any of the following:

(1) Salaries, wages, and employee benefits for managerial personnel whose primary purpose is the administrative management of the entity, including, but not limited to, directors and chief executive officers.

(2) Salaries, wages, and benefits of employees who perform administrative functions, including, but not limited to, payroll management, personnel functions, accounting, budgeting, and facility management.

(3) Facility and occupancy costs, directly associated with administrative functions.

(4) Maintenance and repair.

(5) Data processing and computer support services.

(6) Contract and procurement activities, except those provided by a direct service employee.

(7) Training directly associated with administrative functions.

(8) Travel directly associated with administrative functions.

(9) Licenses directly associated with administrative functions.

(10) Taxes.

(11) Interest.

(12) Property insurance.

(13) Personal liability insurance directly associated with administrative functions.

(14) Depreciation.

(15) General expenses, including, but not limited to, communication costs and supplies directly associated with administrative functions.

(b) Notwithstanding any other provision of law, all contracts between the department and the regional centers shall require that not more than 15 percent of all funds appropriated through the regional center s operations budget shall be spent on administrative costs. For purposes of this subdivision, direct services includes, but is not limited to, service coordination, assessment and diagnosis, monitoring of consumer services, quality assurance, and clinical services. Funds spent on direct services shall not include any administrative costs. For purposes of this subdivision, administrative costs include, but are not limited to, any of the following:

(1) Salaries, wages, and employee benefits for managerial personnel whose primary purpose is the administrative management of the regional center, including, but not limited to, directors and chief executive officers.

(2) Salaries, wages, and benefits of employees who perform administrative functions, including, but not limited to, payroll management, personnel functions, accounting, budgeting, auditing, and facility management.

(3) Facility and occupancy costs, directly associated with administrative functions.

(4) Maintenance and repair.

(5) Data processing and computer support services.

(6) Contract and procurement activities, except those performed by direct service employees.

(7) Training directly associated with administrative functions.

(8) Travel directly associated with administrative functions.

(9) Licenses directly associated with administrative functions.

(10) Taxes.

(11) Interest.

(12) Property insurance.

(13) Personal liability insurance directly associated with administrative functions.

(14) Depreciation.

(15) General expenses, including, but not limited to, communication costs and supplies directly associated with administrative functions.

(c) Consistent with subdivision (a), service providers and contractors, upon request, shall provide regional centers with access to any books, documents, papers, computerized data, source documents, consumer records, or other records pertaining to the service providers and contractors negotiated rates.

(Added by Stats. 2011, Ch. 9, Sec. 8. Effective March 24, 2011.)



4630

The contract between the state and the contracting agency shall not:

(a) Require information that violates client confidentiality.

(b) Prevent a regional center from employing innovative programs, techniques, or staffing arrangements which may reasonably be expected to enhance program effectiveness.

(c) Contain provisions which impinge upon the legal rights of private corporations chartered under California statutes.

(d) Prevent the right of employees of a regional center to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in other concerted activities for the purpose of collective bargaining or other mutual aid or protection. Nothing in this subdivision shall be construed to limit the state s authority to contract within available funds pursuant to Section 4621 or to obligate the state to appropriate funds in excess of those appropriated in the then current Budget Act.

(Amended by Stats. 1979, Ch. 931.)



4631

(a) In order to provide to the greatest extent practicable a larger degree of uniformity and consistency in the services, funding, and administrative practices of regional centers throughout the state, the State Department of Developmental Services shall, in consultation with the regional centers, adopt regulations prescribing a uniform accounting system, a uniform budgeting and encumbrancing system, a systematic approach to administrative practices and procedures, and a uniform reporting system which shall include:

(1) Number and costs of diagnostic services provided by each regional center.

(2) Number and costs of services by service category purchased by each regional center.

(3) All other administrative costs of each regional center.

(b) The department s contract with a regional center shall require strict accountability and reporting of all revenues and expenditures, and strict accountability and reporting as to the effectiveness of the regional center in carrying out its program and fiscal responsibilities as established herein.

(c) The Director of Developmental Services shall publish a report of the financial status of all regional centers and their operations by February 28 of each year. At a minimum, the report shall include each regional center s budget and actual expenditures for the previous fiscal year and each center s budget and projected expenditures for the current fiscal year.

(Amended by Stats. 2001, Ch. 171, Sec. 23. Effective August 10, 2001.)



4632

If the department and a regional center are unable to resolve any contract dispute, including disputes between the regional center and the department over whether a contract should be renewed or continued, either party may request the state council to review and advise with regard to the issues in dispute. The state council shall review and shall provide its advice in writing within 30 days of receiving a request for such review and advice. Copies of the state council s advice shall be transmitted to the Director of Developmental Services and the governing board of the regional center. The state council s advice shall not be binding upon either party.

(Amended by Stats. 1982, Ch. 399, Sec. 1. Effective July 7, 1982.)



4633

If the department or any regional center intends to adopt any material change in policy which will have a direct effect upon the contract between the state and the regional center, the department or the regional center shall give at least 30 days notice of an intent to change policy, and, if necessary, the contract between the state and such regional center shall be amended. The department shall not require regional centers to provide or purchase any services beyond the level of the funding appropriation for such services. If the department should alter the rates of payments to providers, the regional center budget shall be adjusted accordingly.

(Added by Stats. 1977, Ch. 1252.)



4634

Contracts between the department and regional center shall be presented for final negotiation to regional center governing boards at least 90 days prior to the effective date of such contracts. A regional center shall not be expected to perform functions not specified in the contract without a revision of such contract.

(Added by Stats. 1977, Ch. 1252.)



4635

(a) If any regional center finds that it is unable to comply with the requirements of this division or its contract with the state, the regional center shall be responsible for informing the department immediately that it does not expect to fulfill its contractual obligations. Failure to provide the notification to the department in a timely manner shall constitute grounds for possible revocation or nonrenewal of the contract. If any regional center makes a decision to cancel or not renew its contract with the department, the regional center shall give a minimum of 90 days written notice of its decision.

(b) (1) If the department finds that any regional center is not fulfilling its contractual obligations, the department shall make reasonable efforts to resolve the problem within a reasonable period of time with the cooperation of the regional center, including the action described in paragraph (2) of subdivision (b) of Section 4629 or renegotiation of the contract.

(2) If the department s efforts to resolve the problem are not successful, the department shall issue a letter of noncompliance. The letter of noncompliance shall state the noncompliant activities and establish a specific timeline for the development and implementation of a corrective action plan. The department shall approve the plan and monitor its implementation. Letters of noncompliance shall be made available to the public upon request. The letter of noncompliance shall not include privileged or confidential consumer information or information that would violate the privacy rights of regional center board members or employees. The department shall notify the appropriate area board and shall provide the area board with a copy of the corrective action plan, the timeline, and any other action taken by the department relating to the requirements for corrective action.

(c) If the department finds that any regional center continues to fail in fulfilling its contractual obligations after reasonable efforts have been made, and finds that other regional centers are able to fulfill similar obligations under similar contracts, and finds that it will be in the best interest of the persons being served by the regional center, the department shall take steps to terminate the contract and to negotiate with another governing board to provide regional center services in the area. These findings may also constitute grounds for possible nonrenewal of the contract in addition to, or in lieu of, other grounds.

(d) If the department makes a decision to cancel or not renew its contract with the regional center, the department shall give a minimum of 90 days written notice of its decision, unless it has determined that the 90 days notice would jeopardize the health or safety of the regional center s consumers, or constitutes willful misuse of state funds, as determined by the Attorney General. Within 14 days after receipt of the notice, the regional center may make a written protest to the department of the decision to terminate or not renew the contract. In that case, the department shall: (1) arrange to meet with the regional center and the appropriate area board within 30 days after receipt of the protest to discuss the decision and to provide its rationale for the termination or nonrenewal of the contract, and to discuss any feasible alternatives to termination or nonrenewal, including the possibility of offering a limited term contract of less than one fiscal year; and (2) initiate the procedures for resolving disputes contained in Section 4632. To the extent allowable under state and federal law, any outstanding audit exceptions or other deficiency reports, appeals, or protests shall be made available and subject to discussion at the meeting arranged under clause (1).

(e) When terminating or not renewing a regional center contract and negotiating with another governing board for a regional center contract, the department shall do all of the following:

(1) Notify the area board, State Council on Developmental Disabilities, all personnel employed by the regional center, all service providers to the regional center, and all consumers of the regional center informing them that it proposes to terminate or not renew the contract with the regional center, and that the state will continue to fulfill its obligations to ensure a continuity of services, as required by state law, through a contract with a new governing board.

(2) Issue a request for proposals prior to selecting and negotiating with another governing board for a regional center contract. The local area board shall review all proposals and make recommendations to the department.

(3) Request the area board and any other community agencies to assist the state by locating or organizing a new governing board to contract with the department to operate the regional center in the area. Area boards shall cooperate with the department when that assistance is requested.

(4) Provide any assistance which may be required to ensure that the transfer of responsibility to a new regional center will be accomplished with minimum disruption to the clients of the service program.

(f) In no event shall the procedures for termination or nonrenewal of a regional center contract limit or abridge the state s authority to contract with any duly authorized organization for the purpose of service delivery, nor shall these procedures be interpreted to represent a continued contractual obligation beyond the limits of any fiscal year contract.

(Amended by Stats. 1998, Ch. 310, Sec. 36. Effective August 19, 1998.)



4636

If necessary, to avoid disruption of the service program, the department may directly operate a regional center during the interim period between the termination of its contract with one governing board and the assumption of operating responsibility by a regional center contract with another governing board. In no event shall the department directly operate a regional center program for longer than 120 days before contracting with a new governing board. The department may, if requested by the new governing board, continue to provide additional assistance to avoid disruption of the service program, until such time as the governing board has assumed full responsibility for the operation of the program.

(Added by Stats. 1977, Ch. 1252.)



4638

Non-profit corporations operating regional centers shall not use state funds allocated to the corporation for operating the center for activities directly related to influencing employees of the center regarding their decision to organize or not to organize and to form a union or to join an existing union because these activities are not directly related to the purchase of services to clients. State funds shall not be used for these activities by the officers or employees of the corporation itself, by the officers or employees of the regional center, or by an independent contractor, consultant or attorney.

State funds shall not be used to litigate the issue of the application of the National Labor Relations Act to, nor the jurisdiction of the National Labor Relations Board over, non-profit corporations operating regional centers.

Nothing in this section shall be construed as limiting the employers rights under Section 8(c) of the National Labor Relations Act. Nothing in this section shall be construed as limiting the use of state funds by the regional center in the employment of, or for contracting for, assistance in good faith collective bargaining or in handling employee grievances, including arbitration, under an employee-employer contract.

(Added by Stats. 1982, Ch. 327, Sec. 200. Effective June 30, 1982.)



4639

(a) The governing board of a regional center shall annually contract with an independent accounting firm for an audited financial statement. The audit report and accompanying management letter shall be reviewed and approved by the regional center board and submitted to the department within 60 days of completion and before April 1 of each year. Upon submission to the department, the audit report and accompanying management letter shall be made available to the public by the regional center. It is the intent of the Legislature that no additional funds be appropriated for this purpose.

(b) For the 2011 12 fiscal year and subsequent years, the audit specified in subdivision (a) shall not be completed by the same accounting firm more than five times in every 10 years.

(Amended by Stats. 2011, Ch. 9, Sec. 9. Effective March 24, 2011.)



4639.5

(a) By December 1 of each year, each regional center shall provide a listing to the State Department of Developmental Services a complete current salary schedule for all personnel classifications used by the regional center. The information shall be provided in a format prescribed by the department. The department shall provide this information to the public upon request. From February 1, 2009, to June 30, 2010, inclusive, the requirements of this subdivision shall not apply.

(b) By December 1 of each year, each regional center shall report information to the State Department of Developmental Services on all prior fiscal year expenditures from the regional center operations budget for all administrative services, including managerial, consultant, accounting, personnel, labor relations, and legal services, whether procured under a written contract or otherwise. Expenditures for the maintenance, repair, or purchase of equipment or property shall not be required to be reported for purposes of this subdivision. The report shall be prepared in a format prescribed by the department and shall include, at a minimum, for each recipient the amount of funds expended, the type of service, and purpose of the expenditure. The department shall provide this information to the public upon request. Regional centers shall not be required to prepare or submit the report required by this subdivision in 2009.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 13, Sec. 1. Effective February 20, 2009.)



4639.75

(a) On an ongoing basis, and as necessary, the State Department of Developmental Services shall provide to regional centers, and make available on the Internet, up-to-date information about work incentive programs for persons with developmental disabilities and other information relevant to persons with developmental disabilities in making informed choices about employment options. This information may include, but not be limited to, the access and retention of needed benefits, the interactions of earned income, asset building, and other financial changes on benefits, employment resources and protections, taxpayer requirements and responsibilities, training opportunities, and information and services available through other agencies, organizations, or on the Internet.

(b) The department, in consultation with regional centers, shall assess the need for, and develop a plan for, training of regional center staff on employment issues facing persons with a developmental disability. The department shall not be required to implement training pursuant to this section if implementation cannot be achieved within existing resources, unless additional funding for this purpose becomes available.

(Added by Stats. 2006, Ch. 397, Sec. 3. Effective January 1, 2007.)






ARTICLE 2. Regional Center Responsibilities

4640

(a) Contracts between the department and regional centers shall specify the service area and the categories of persons that regional centers shall be expected to serve and the services and supports to be provided.

(b) In order to ensure uniformity in the application of the definition of developmental disability contained in this division, the Director of Developmental Services shall, by March 1, 1977, issue regulations that delineate, by diagnostic category and degree of disability, those persons who are eligible for services and supports by regional centers. In issuing the regulations, the director shall invite and consider the views of regional center contracting agencies, the state council, and persons with a demonstrated and direct interest in developmental disabilities.

(Amended by Stats. 1998, Ch. 1043, Sec. 4. Effective January 1, 1999.)



4640.6

(a) In approving regional center contracts, the department shall ensure that regional center staffing patterns demonstrate that direct service coordination are the highest priority.

(b) Contracts between the department and regional centers shall require that regional centers implement an emergency response system that ensures that a regional center staff person will respond to a consumer, or individual acting on behalf of a consumer, within two hours of the time an emergency call is placed. This emergency response system shall be operational 24 hours per day, 365 days per year.

(c) Contracts between the department and regional centers shall require regional centers to have service coordinator-to-consumer ratios, as follows:

(1) An average service coordinator-to-consumer ratio of 1 to 62 for all consumers who have not moved from the developmental centers to the community since April 14, 1993. In no case shall a service coordinator for these consumers have an assigned caseload in excess of 79 consumers for more than 60 days.

(2) An average service coordinator-to-consumer ratio of 1 to 45 for all consumers who have moved from a developmental center to the community since April 14, 1993. In no case shall a service coordinator for these consumers have an assigned caseload in excess of 59 consumers for more than 60 days.

(3) Commencing January 1, 2004, the following coordinator-to-consumer ratios shall apply:

(A) All consumers three years of age and younger and for consumers enrolled in the Home and Community-based Services Waiver program for persons with developmental disabilities, an average service coordinator-to-consumer ratio of 1 to 62.

(B) All consumers who have moved from a developmental center to the community since April 14, 1993, and have lived continuously in the community for at least 12 months, an average service coordinator-to-consumer ratio of 1 to 62.

(C) All consumers who have not moved from the developmental centers to the community since April 14, 1993, and who are not described in subparagraph (A), an average service coordinator-to-consumer ratio of 1 to 66.

(4) For purposes of paragraph (3), service coordinators may have a mixed caseload of consumers three years of age and younger, consumers enrolled in the Home and Community-based Services Waiver program for persons with developmental disabilities, and other consumers if the overall average caseload is weighted proportionately to ensure that overall regional center average service coordinator-to-consumer ratios as specified in paragraph (3) are met. For purposes of paragraph (3), in no case shall a service coordinator have an assigned caseload in excess of 84 for more than 60 days.

(d) For purposes of this section, service coordinator means a regional center employee whose primary responsibility includes preparing, implementing, and monitoring consumers individual program plans, securing and coordinating consumer services and supports, and providing placement and monitoring activities.

(e) In order to ensure that caseload ratios are maintained pursuant to this section, each regional center shall provide service coordinator caseload data to the department, annually for each fiscal year. The data shall be submitted in the format, including the content, prescribed by the department. Within 30 days of receipt of data submitted pursuant to this subdivision, the department shall make a summary of the data available to the public upon request. The department shall verify the accuracy of the data when conducting regional center fiscal audits. Data submitted by regional centers pursuant to this subdivision shall:

(1) Only include data on service coordinator positions as defined in subdivision (d). Regional centers shall identify the number of positions that perform service coordinator duties on less than a full-time basis. Staffing ratios reported pursuant to this subdivision shall reflect the appropriate proportionality of these staff to consumers served.

(2) Be reported separately for service coordinators whose caseload includes any of the following:

(A) Consumers who are three years of age and older and who have not moved from the developmental center to the community since April 14, 1993.

(B) Consumers who have moved from a developmental center to the community since April 14, 1993.

(C) Consumers who are younger than three years of age.

(D) Consumers enrolled in the Home and Community-based Services Waiver program.

(3) Not include positions that are vacant for more than 60 days or new positions established within 60 days of the reporting month that are still vacant.

(4) For purposes of calculating caseload ratios for consumers enrolled in the Home and Community-based Services Waiver program, vacancies shall not be included in the calculations.

(f) The department shall provide technical assistance and require a plan of correction for any regional center that, for two consecutive reporting periods, fails to maintain service coordinator caseload ratios required by this section or otherwise demonstrates an inability to maintain appropriate staffing patterns pursuant to this section. Plans of correction shall be developed following input from the local area board, local organizations representing consumers, family members, regional center employees, including recognized labor organizations, and service providers, and other interested parties.

(g) Contracts between the department and regional center shall require the regional center to have, or contract for, all of the following areas:

(1) Criminal justice expertise to assist the regional center in providing services and support to consumers involved in the criminal justice system as a victim, defendant, inmate, or parolee.

(2) Special education expertise to assist the regional center in providing advocacy and support to families seeking appropriate educational services from a school district.

(3) Family support expertise to assist the regional center in maximizing the effectiveness of support and services provided to families.

(4) Housing expertise to assist the regional center in accessing affordable housing for consumers in independent or supportive living arrangements.

(5) Community integration expertise to assist consumers and families in accessing integrated services and supports and improved opportunities to participate in community life.

(6) Quality assurance expertise, to assist the regional center to provide the necessary coordination and cooperation with the area board in conducting quality-of-life assessments and coordinating the regional center quality assurance efforts.

(7) Each regional center shall employ at least one consumer advocate who is a person with developmental disabilities.

(8) Other staffing arrangements related to the delivery of services that the department determines are necessary to ensure maximum cost-effectiveness and to ensure that the service needs of consumers and families are met.

(h) Any regional center proposing a staffing arrangement that substantially deviates from the requirements of this section shall request a waiver from the department. Prior to granting a waiver, the department shall require a detailed staffing proposal, including, but not limited to, how the proposed staffing arrangement will benefit consumers and families served, and shall demonstrate clear and convincing support for the proposed staffing arrangement from constituencies served and impacted, that include, but are not limited to, consumers, families, providers, advocates, and recognized labor organizations. In addition, the regional center shall submit to the department any written opposition to the proposal from organizations or individuals, including, but not limited to, consumers, families, providers, and advocates, including recognized labor organizations. The department may grant waivers to regional centers that sufficiently demonstrate that the proposed staffing arrangement is in the best interest of consumers and families served, complies with the requirements of this chapter, and does not violate any contractual requirements. A waiver shall be approved by the department for up to 12 months, at which time a regional center may submit a new request pursuant to this subdivision.

(i) From February 1, 2009, to June 30, 2010, inclusive, the following shall not apply:

(1) The service coordinator-to-consumer ratio requirements of paragraph (1), and subparagraph (C) of paragraph (3), of subdivision (c).

(2) The requirements of subdivision (e). The regional centers shall, instead, maintain sufficient service coordinator caseload data to document compliance with the service coordinator-to-consumer ratio requirements in effect pursuant to this section.

(3) The requirements of paragraphs (1) to (6), inclusive, of subdivision (g).

(j) From July 1, 2010, until June 30, 2013, the following shall not apply:

(1) The service coordinator-to-consumer ratio requirements of paragraph (1), and subparagraph (C) of paragraph (3), of subdivision (c).

(2) The requirements of paragraphs (1) to (6), inclusive, of subdivision (g).

(k) (1) Any contract between the department and a regional center entered into on and after January 1, 2003, shall require that all employment contracts entered into with regional center staff or contractors be available to the public for review, upon request. For purposes of this subdivision, an employment contract or portion thereof may not be deemed confidential nor unavailable for public review.

(2) Notwithstanding paragraph (1), the social security number of the contracting party may not be disclosed.

(3) The term of the employment contract between the regional center and an employee or contractor shall not exceed the term of the state s contract with the regional center.

(Amended by Stats. 2012, Ch. 25, Sec. 10. Effective June 27, 2012.)



4640.7

(a) It is the intent of the Legislature that regional centers assist persons with developmental disabilities and their families in securing those services and supports which maximize opportunities and choices for living, working, learning, and recreating in the community.

(b) Each regional center design shall reflect the maximum cost-effectiveness possible and shall be based on a service coordination model, in which each consumer shall have a designated service coordinator who is responsible for providing or ensuring that needed services and supports are available to the consumer. Regional centers shall examine the differing levels of coordination services needed by consumers and families in order to establish varying caseload ratios within the regional center which will best meet those needs of their consumers.

(Added by Stats. 1992, Ch. 1011, Sec. 9. Effective January 1, 1993.)



4640.8

When convening any task force or advisory group, a regional center shall make its best effort to ensure representation by consumers and family members representing the community s multicultural diversity.

(Added by Stats. 1997, Ch. 414, Sec. 16. Effective September 22, 1997.)



4641

All regional centers shall conduct casefinding activities, including notification of availability of service in English and such other languages as may be appropriate to the service area, outreach services in areas with a high incidence of developmental disabilities, and identification of persons who may need service.

(Added by Stats. 1977, Ch. 1252.)



4641.5

(a) Effective July 1, 2011, regional centers shall begin transitioning all vendors of all regional center services to electronic billing for services purchased through a regional center. All vendors and contracted providers shall submit all billings electronically for services provided on or after July 1, 2012, with the exception of the following:

(1) A vendor or provider whose services are paid for by vouchers, as that term is defined in subdivision (i) of Section 4512.

(2) A vendor or provider who demonstrates that submitting billings electronically for services presents a substantial financial hardship for the provider.

(b) For purposes of this section, electronic billing is defined as the Regional Center e-Billing System Web application provided by the department.

(Amended by Stats. 2012, Ch. 162, Sec. 196. Effective January 1, 2013.)



4642

(a) (1) Any person believed to have a developmental disability, and any person believed to have a high risk of parenting a developmentally disabled infant shall be eligible for initial intake and assessment services in the regional centers. In addition, any infant having a high risk of becoming developmentally disabled may be eligible for initial intake and assessment services in the regional centers. For purposes of this section, high-risk infant means a child less than 36 months of age whose genetic, medical, or environmental history is predictive of a substantially greater risk for developmental disability than that for the general population. The department, in consultation with the State Department of Public Health, shall develop specific risk and service criteria for the high-risk infant program on or before July 1, 1983. These criteria may be modified in subsequent years based on analysis of actual clinical experience.

(2) Initial intake shall be performed within 15 working days following request for assistance. Initial intake shall include, but need not be limited to, information and advice about the nature and availability of services provided by the regional center and by other agencies in the community, including guardianship, conservatorship, income maintenance, mental health, housing, education, work activity and vocational training, medical, dental, recreational, and other services or programs that may be useful to persons with developmental disabilities or their families. Intake shall also include a decision to provide assessment.

(b) A regional center shall communicate with the consumer and his or her family pursuant to this section in their native language, including providing alternative communication services, as required by Sections 11135 to 11139.7, inclusive, of the Government Code and implementing regulations.

(Amended by Stats. 2013, Ch. 685, Sec. 4. Effective January 1, 2014.)



4643

(a) If assessment is needed, the assessment shall be performed within 120 days following initial intake. Assessment shall be performed as soon as possible and in no event more than 60 days following initial intake where any delay would expose the client to unnecessary risk to his or her health and safety or to significant further delay in mental or physical development, or the client would be at imminent risk of placement in a more restrictive environment. Assessment may include collection and review of available historical diagnostic data, provision or procurement of necessary tests and evaluations, and summarization of developmental levels and service needs and is conditional upon receipt of the release of information specified in subdivision (b).

(b) In determining if an individual meets the definition of developmental disability contained in subdivision (a) of Section 4512, the regional center may consider evaluations and tests, including, but not limited to, intelligence tests, adaptive functioning tests, neurological and neuropsychological tests, diagnostic tests performed by a physician, psychiatric tests, and other tests or evaluations that have been performed by, and are available from, other sources.

(c) At the time of assessment, the individual, or, where appropriate, the parents, legal guardian, or conservator, shall provide copies of any health benefit cards under which the consumer is eligible to receive health benefits, including, but not limited to, private health insurance, a health care service plan, Medi-Cal, Medicare, and TRICARE. If the individual, or where appropriate, the parents, legal guardians, or conservators, have no such benefits, the regional center shall not use that fact to negatively impact the services that the individual may or may not receive from the regional center.

(d) A regional center shall communicate with the consumer and his or her family pursuant to this section in their native language, including providing alternative communication services, as required by Sections 11135 to 11139.7, inclusive, of the Government Code and implementing regulations.

(Amended by Stats. 2013, Ch. 685, Sec. 5. Effective January 1, 2014.)



4643.3

(a) (1) On or before April 1, 2002, the department shall develop evaluation and diagnostic procedures for the diagnosis of autism disorder and other autistic spectrum disorders.

(2) The department shall publish or arrange for the publication of the evaluation and diagnostic procedures required by paragraph (1). The published evaluation and diagnostic procedures shall be available to the public.

(b) The department shall develop a training program for regional center clinical staff in the utilization of diagnostic procedures for the diagnosis of autism disorder. The training program shall be implemented on or before July 1, 2002.

(Added by Stats. 2001, Ch. 171, Sec. 26. Effective August 10, 2001.)



4643.5

(a) If a consumer is or has been determined to be eligible for services by a regional center, he or she shall also be considered eligible by any other regional center if he or she has moved to another location within the state.

(b) An individual who is determined by any regional center to have a developmental disability shall remain eligible for services from regional centers unless a regional center, following a comprehensive reassessment, concludes that the original determination that the individual has a developmental disability is clearly erroneous.

(c) Whenever a consumer transfers from one regional center catchment area to another, the level and types of services and supports specified in the consumer s individual program plan shall be authorized and secured, if available, pending the development of a new individual program plan for the consumer. If these services and supports do not exist, the regional center shall convene a meeting to develop a new individual program plan within 30 days. Prior to approval of the new individual program plan, the regional center shall provide alternative services and supports that best meet the individual program plan objectives in the least restrictive setting. The department shall develop guidelines that describe the responsibilities of regional centers in ensuring a smooth transition of services and supports from one regional center to another, including, but not limited to, pretransferring planning and a dispute resolution process to resolve disagreements between regional centers regarding their responsibilities related to the transfer of case management services.

(Amended by Stats. 1997, Ch. 294, Sec. 37. Effective August 18, 1997.)



4644

(a) In addition to any person eligible for initial intake or assessment services, regional centers may cause to be provided preventive services to any potential parent requesting these services and who is determined to be at high risk of parenting a developmentally disabled infant, or, at the request of the parent or guardian, to any infant at high risk of becoming developmentally disabled. It is the intent of the Legislature that preventive services shall be given equal priority with all other basic regional center services. These services shall, inasmuch as feasible, be provided by appropriate generic agencies, including, but not limited to, county departments of health, perinatal centers, and genetic centers. The department shall implement operating procedures to ensure that prevention activities are funded from regional center purchase of service funds only when funding for these services is unavailable from local generic agencies. In no case, shall regional center funds be used to supplant funds budgeted by any agency which has a responsibility to provide prevention services to the general public.

(b) For purposes of this section, generic agency means any agency which has a legal responsibility to serve all members of the general public and which is receiving public funds for providing such services.

(Amended by Stats. 1982, Ch. 1242, Sec. 2.)



4646

(a) It is the intent of the Legislature to ensure that the individual program plan and provision of services and supports by the regional center system is centered on the individual and the family of the individual with developmental disabilities and takes into account the needs and preferences of the individual and the family, where appropriate, as well as promoting community integration, independent, productive, and normal lives, and stable and healthy environments. It is the further intent of the Legislature to ensure that the provision of services to consumers and their families be effective in meeting the goals stated in the individual program plan, reflect the preferences and choices of the consumer, and reflect the cost-effective use of public resources.

(b) The individual program plan is developed through a process of individualized needs determination. The individual with developmental disabilities and, where appropriate, his or her parents, legal guardian or conservator, or authorized representative, shall have the opportunity to actively participate in the development of the plan.

(c) An individual program plan shall be developed for any person who, following intake and assessment, is found to be eligible for regional center services. These plans shall be completed within 60 days of the completion of the assessment. At the time of intake, the regional center shall inform the consumer and, where appropriate, his or her parents, legal guardian or conservator, or authorized representative, of the services available through the local area board and the protection and advocacy agency designated by the Governor pursuant to federal law, and shall provide the address and telephone numbers of those agencies.

(d) Individual program plans shall be prepared jointly by the planning team. Decisions concerning the consumer s goals, objectives, and services and supports that will be included in the consumer s individual program plan and purchased by the regional center or obtained from generic agencies shall be made by agreement between the regional center representative and the consumer or, where appropriate, the parents, legal guardian, conservator, or authorized representative at the program plan meeting.

(e) Regional centers shall comply with the request of a consumer, or when appropriate, the request of his or her parents, legal guardian, conservator, or authorized representative, that a designated representative receive written notice of all meetings to develop or revise his or her individual program plan and of all notices sent to the consumer pursuant to Section 4710. The designated representative may be a parent or family member.

(f) If a final agreement regarding the services and supports to be provided to the consumer cannot be reached at a program plan meeting, then a subsequent program plan meeting shall be convened within 15 days, or later at the request of the consumer or, when appropriate, the parents, legal guardian, conservator, or authorized representative or when agreed to by the planning team. Additional program plan meetings may be held with the agreement of the regional center representative and the consumer or, where appropriate, the parents, legal guardian, conservator, or authorized representative.

(g) An authorized representative of the regional center and the consumer or, when appropriate, his or her parent, legal guardian, conservator, or authorized representative shall sign the individual program plan prior to its implementation. If the consumer or, when appropriate, his or her parent, legal guardian, conservator, or authorized representative, does not agree with all components of the plan, he or she may indicate that disagreement on the plan. Disagreement with specific plan components shall not prohibit the implementation of services and supports agreed to by the consumer or, when appropriate, his or her parent, legal guardian, conservator, or authorized representative. If the consumer or, when appropriate, his or her parent, legal guardian, conservator, or authorized representative, does not agree with the plan in whole or in part, he or she shall be sent written notice of the fair hearing rights, as required by Section 4701.

(h) (1) A regional center shall communicate in the consumer s native language, or, when appropriate, the native language of his or her family, legal guardian, conservator, or authorized representative, during the planning process for the individual program plan, including during the program plan meeting, and including providing alternative communication services, as required by Sections 11135 to 11139.7, inclusive, of the Government Code and implementing regulations.

(2) A regional center shall provide alternative communication services, including providing a copy of the individual program plan in the native language of the consumer or his or her family, legal guardian, conservator, or authorized representative, or both, as required by Sections 11135 to 11139.7, inclusive, of the Government Code and implementing regulations.

(3) The native language of the consumer or his or her family, legal guardian, conservator, or authorized representative, or both, shall be documented in the individual program plan.

(Amended by Stats. 2013, Ch. 685, Sec. 6. Effective January 1, 2014.)



4646.4

(a) Regional centers shall ensure, at the time of development, scheduled review, or modification of a consumer s individual program plan developed pursuant to Sections 4646 and 4646.5, or of an individualized family service plan pursuant to Section 95020 of the Government Code, the establishment of an internal process. This internal process shall ensure adherence with federal and state law and regulation, and when purchasing services and supports, shall ensure all of the following:

(1) Conformance with the regional center s purchase of service policies, as approved by the department pursuant to subdivision (d) of Section 4434.

(2) Utilization of generic services and supports when appropriate.

(3) Utilization of other services and sources of funding as contained in Section 4659.

(4) Consideration of the family s responsibility for providing similar services and supports for a minor child without disabilities in identifying the consumer s service and support needs as provided in the least restrictive and most appropriate setting. In this determination, regional centers shall take into account the consumer s need for extraordinary care, services, supports and supervision, and the need for timely access to this care.

(b) At the time of development, scheduled review, or modification of a consumer s individual program plan developed pursuant to Sections 4646 and 4646.5, or of an individualized family service plan pursuant to Section 95020 of the Government Code, the consumer, or, where appropriate, the parents, legal guardian, or conservator, shall provide copies of their health benefit cards under which the consumer is eligible to receive health benefits, including, but not limited to, private health insurance, a health care service plan, Medi-Cal, Medicare, and TRICARE. If the individual, or, where appropriate, the parents, legal guardians, or conservators, have no such benefits, the regional center shall not use that fact to negatively impact the services that the individual may or may not receive from the regional center.

(c) Final decisions regarding the consumer s individual program plan shall be made pursuant to Section 4646.

(d) Final decisions regarding the individual family support plan shall be made pursuant to Section 95020 of the Government Code.

(e) By no later than April 1, 2009, the department shall provide the fiscal and policy committees of the Legislature with a written update regarding the implementation of this section.

(Amended by Stats. 2011, Ch. 37, Sec. 9. Effective June 30, 2011.)



4646.5

(a) The planning process for the individual program plan described in Section 4646 shall include all of the following:

(1) Gathering information and conducting assessments to determine the life goals, capabilities and strengths, preferences, barriers, and concerns or problems of the person with developmental disabilities. For children with developmental disabilities, this process should include a review of the strengths, preferences, and needs of the child and the family unit as a whole. Assessments shall be conducted by qualified individuals and performed in natural environments whenever possible. Information shall be taken from the consumer, his or her parents and other family members, his or her friends, advocates, authorized representative, if applicable, providers of services and supports, and other agencies. The assessment process shall reflect awareness of, and sensitivity to, the lifestyle and cultural background of the consumer and the family.

(2) A statement of goals, based on the needs, preferences, and life choices of the individual with developmental disabilities, and a statement of specific, time-limited objectives for implementing the person s goals and addressing his or her needs. These objectives shall be stated in terms that allow measurement of progress or monitoring of service delivery. These goals and objectives should maximize opportunities for the consumer to develop relationships, be part of community life in the areas of community participation, housing, work, school, and leisure, increase control over his or her life, acquire increasingly positive roles in community life, and develop competencies to help accomplish these goals.

(3) When developing individual program plans for children, regional centers shall be guided by the principles, process, and services and support parameters set forth in Section 4685.

(4) When developing an individual program plan for a transition age youth or working age adult, the planning team shall consider the Employment First Policy described in Chapter 14 (commencing with Section 4868).

(5) A schedule of the type and amount of services and supports to be purchased by the regional center or obtained from generic agencies or other resources in order to achieve the individual program plan goals and objectives, and identification of the provider or providers of service responsible for attaining each objective, including, but not limited to, vendors, contracted providers, generic service agencies, and natural supports. The individual program plan shall specify the approximate scheduled start date for services and supports and shall contain timelines for actions necessary to begin services and supports, including generic services.

(6) When agreed to by the consumer, the parents, legally appointed guardian, or authorized representative of a minor consumer, or the legally appointed conservator of an adult consumer or the authorized representative, including those appointed pursuant to subdivision (d) of Section 4548, subdivision (b) of Section 4701.6, and subdivision (e) of Section 4705, a review of the general health status of the adult or child, including medical, dental, and mental health needs, shall be conducted. This review shall include a discussion of current medications, any observed side effects, and the date of the last review of the medication. Service providers shall cooperate with the planning team to provide any information necessary to complete the health status review. If any concerns are noted during the review, referrals shall be made to regional center clinicians or to the consumer s physician, as appropriate. Documentation of health status and referrals shall be made in the consumer s record by the service coordinator.

(7) (A) The development of a transportation access plan for a consumer when all of the following conditions are met:

(i) The regional center is purchasing private, specialized transportation services or services from a residential, day, or other provider, excluding vouchered service providers, to transport the consumer to and from day or work services.

(ii) The planning team has determined that a consumer s community integration and participation could be safe and enhanced through the use of public transportation services.

(iii) The planning team has determined that generic transportation services are available and accessible.

(B) To maximize independence and community integration and participation, the transportation access plan shall identify the services and supports necessary to assist the consumer in accessing public transportation and shall comply with Section 4648.35. These services and supports may include, but are not limited to, mobility training services and the use of transportation aides. Regional centers are encouraged to coordinate with local public transportation agencies.

(8) A schedule of regular periodic review and reevaluation to ascertain that planned services have been provided, that objectives have been fulfilled within the times specified, and that consumers and families are satisfied with the individual program plan and its implementation.

(b) For all active cases, individual program plans shall be reviewed and modified by the planning team, through the process described in Section 4646, as necessary, in response to the person s achievement or changing needs, and no less often than once every three years. If the consumer or, where appropriate, the consumer s parents, legal guardian, authorized representative, or conservator requests an individual program plan review, the individual program shall be reviewed within 30 days after the request is submitted.

(c) (1) The department, with the participation of representatives of a statewide consumer organization, the Association of Regional Center Agencies, an organized labor organization representing service coordination staff, and the Organization of Area Boards shall prepare training material and a standard format and instructions for the preparation of individual program plans, which embody an approach centered on the person and family.

(2) Each regional center shall use the training materials and format prepared by the department pursuant to paragraph (1).

(3) The department shall biennially review a random sample of individual program plans at each regional center to ensure that these plans are being developed and modified in compliance with Section 4646 and this section.

(Amended by Stats. 2013, Ch. 677, Sec. 2. Effective January 1, 2014.)



4646.55

(a) Notwithstanding any other provision of law or regulation to the contrary, and to the extent federal financial participation is available, effective July 1, 2007, the State Department of Developmental Services is hereby authorized to make supplemental payment to an enrolled Medi-Cal provider that is a licensed intermediate care facility/developmentally disabled-habilitative, licensed intermediate care facility/developmentally disabled-nursing, or licensed intermediate care facility/developmentally disabled, for day treatment and transportation services provided pursuant to Sections 4646 and 4646.5, applicable regulations, and Section 14132.925, to Medi-Cal beneficiaries residing in a licensed intermediate care facility/developmentally disabled-habilitative, licensed intermediate care facility/developmentally disabled-nursing, or licensed intermediate care facility/developmentally disabled. These payments shall be considered supplemental payments to the enrolled Medi-Cal provider and shall be comprised of the full costs of reimbursing regional centers for making disbursements to day treatment and transportation service providers, plus a coordination fee which will include an administrative fee and reimbursement for the increased costs associated with the quality assurance fee paid accordingly and without a separate State Department of Developmental Services contract.

(b) Notwithstanding any other provision of law and to the extent federal financial participation is available, and in furtherance of this section and Section 14132.925, the State Department of Developmental Services shall amend the regional center contracts for the 2007 08 and 2008 09 fiscal years to extend the contract liquidation period until December 31, 2011. The contract amendments and budget adjustments shall be exempt from the provisions of Article 1 (commencing with Section 4620).

(Amended by Stats. 2011, Ch. 37, Sec. 11. Effective June 30, 2011. Conditionally inoperative as provided in subd. (e) of Section 14132.925.)



4646.6

Notwithstanding Section 632 of the Penal Code, a consumer, or his or her parent, guardian, conservator, or authorized representative, shall have the right to record electronically the proceedings of the individual program plan meetings on an audiotape recorder. The consumer, or his or her parent, guardian, conservator, or authorized representative, shall notify the regional center of their intent to record a meeting at least 24 hours prior to the meeting. If the regional center initiates the notice of intent to audiotape record a meeting and the consumer, or his or her parent, guardian, conservator, or authorized representative, refuses to attend the meeting because it will be tape recorded, the meeting shall not be recorded on an audiotape recorder. However, the regional center shall have the right to electronically record the meeting when notice of intent to record has been given by the consumer or on the consumer s behalf.

(Added by Stats. 2007, Ch. 512, Sec. 1. Effective January 1, 2008.)



4647

(a) Pursuant to Section 4640.7, service coordination shall include those activities necessary to implement an individual program plan, including, but not limited to, participation in the individual program plan process; assurance that the planning team considers all appropriate options for meeting each individual program plan objective; securing, through purchasing or by obtaining from generic agencies or other resources, services and supports specified in the person s individual program plan; coordination of service and support programs; collection and dissemination of information; and monitoring implementation of the plan to ascertain that objectives have been fulfilled and to assist in revising the plan as necessary.

(b) The regional center shall assign a service coordinator who shall be responsible for implementing, overseeing, and monitoring each individual program plan. The service coordinator may be an employee of the regional center or may be a qualified individual or employee of an agency with whom the regional center has contracted to provide service coordination services, or persons described in Section 4647.2. The regional center shall provide the consumer or, where appropriate, his or her parents, legal guardian, or conservator or authorized representative, with written notification of any permanent change in the assigned service coordinator within 10 business days. No person shall continue to serve as a service coordinator for any individual program plan unless there is agreement by all parties that the person should continue to serve as service coordinator.

(c) Where appropriate, a consumer or the consumer s parents or other family members, legal guardian, or conservator, may perform all or part of the duties of the service coordinator described in this section if the regional center director agrees and it is feasible.

(d) If any person described in subdivision (c) is designated as the service coordinator, that person shall not deviate from the agreed-upon program plan and shall provide any reasonable information and reports required by the regional center director.

(e) If any person described in subdivision (c) is designated as the service coordinator, the regional center shall provide ongoing information and support as necessary, to assist the person to perform all or part of the duties of service coordinator.

(Amended by Stats. 1999, Ch. 146, Sec. 26. Effective July 22, 1999.)



4648

In order to achieve the stated objectives of a consumer s individual program plan, the regional center shall conduct activities, including, but not limited to, all of the following:

(a) Securing needed services and supports.

(1) It is the intent of the Legislature that services and supports assist individuals with developmental disabilities in achieving the greatest self-sufficiency possible and in exercising personal choices. The regional center shall secure services and supports that meet the needs of the consumer, as determined in the consumer s individual program plan, and within the context of the individual program plan, the planning team shall give highest preference to those services and supports which would allow minors with developmental disabilities to live with their families, adult persons with developmental disabilities to live as independently as possible in the community, and that allow all consumers to interact with persons without disabilities in positive, meaningful ways.

(2) In implementing individual program plans, regional centers, through the planning team, shall first consider services and supports in natural community, home, work, and recreational settings. Services and supports shall be flexible and individually tailored to the consumer and, where appropriate, his or her family.

(3) A regional center may, pursuant to vendorization or a contract, purchase services or supports for a consumer from any individual or agency which the regional center and consumer or, where appropriate, his or her parents, legal guardian, or conservator, or authorized representatives, determines will best accomplish all or any part of that consumer s program plan.

(A) Vendorization or contracting is the process for identification, selection, and utilization of service vendors or contractors, based on the qualifications and other requirements necessary in order to provide the service.

(B) A regional center may reimburse an individual or agency for services or supports provided to a regional center consumer if the individual or agency has a rate of payment for vendored or contracted services established by the department, pursuant to this division, and is providing services pursuant to an emergency vendorization or has completed the vendorization procedures or has entered into a contract with the regional center and continues to comply with the vendorization or contracting requirements. The director shall adopt regulations governing the vendorization process to be utilized by the department, regional centers, vendors and the individual or agency requesting vendorization.

(C) Regulations shall include, but not be limited to: the vendor application process, and the basis for accepting or denying an application; the qualification and requirements for each category of services that may be provided to a regional center consumer through a vendor; requirements for emergency vendorization; procedures for termination of vendorization; the procedure for an individual or an agency to appeal any vendorization decision made by the department or regional center.

(D) A regional center may vendorize a licensed facility for exclusive services to persons with developmental disabilities at a capacity equal to or less than the facility s licensed capacity. A facility already licensed on January 1, 1999, shall continue to be vendorized at their full licensed capacity until the facility agrees to vendorization at a reduced capacity.

(E) Effective July 1, 2009, notwithstanding any other provision of law or regulation to the contrary, a regional center shall not newly vendor a State Department of Social Services licensed 24-hour residential care facility with a licensed capacity of 16 or more beds, unless the facility qualifies for receipt of federal funds under the Medicaid Program.

(4) Notwithstanding subparagraph (B) of paragraph (3), a regional center may contract or issue a voucher for services and supports provided to a consumer or family at a cost not to exceed the maximum rate of payment for that service or support established by the department. If a rate has not been established by the department, the regional center may, for an interim period, contract for a specified service or support with, and establish a rate of payment for, any provider of the service or support necessary to implement a consumer s individual program plan. Contracts may be negotiated for a period of up to three years, with annual review and subject to the availability of funds.

(5) In order to ensure the maximum flexibility and availability of appropriate services and supports for persons with developmental disabilities, the department shall establish and maintain an equitable system of payment to providers of services and supports identified as necessary to the implementation of a consumers individual program plan. The system of payment shall include provision for a rate to ensure that the provider can meet the special needs of consumers and provide quality services and supports in the least restrictive setting as required by law.

(6) The regional center and the consumer, or where appropriate, his or her parents, legal guardian, conservator, or authorized representative, including those appointed pursuant to subdivision (d) of Section 4548, subdivision (b) of Section 4701.6, or subdivision (e) of Section 4705, shall, pursuant to the individual program plan, consider all of the following when selecting a provider of consumer services and supports:

(A) A provider s ability to deliver quality services or supports which can accomplish all or part of the consumer s individual program plan.

(B) A provider s success in achieving the objectives set forth in the individual program plan.

(C) Where appropriate, the existence of licensing, accreditation, or professional certification.

(D) The cost of providing services or supports of comparable quality by different providers, if available, shall be reviewed, and the least costly available provider of comparable service, including the cost of transportation, who is able to accomplish all or part of the consumer s individual program plan, consistent with the particular needs of the consumer and family as identified in the individual program plan, shall be selected. In determining the least costly provider, the availability of federal financial participation shall be considered. The consumer shall not be required to use the least costly provider if it will result in the consumer moving from an existing provider of services or supports to more restrictive or less integrated services or supports.

(E) The consumer s choice of providers, or, where appropriate, the consumer s parent s, legal guardian s, authorized representative s, or conservator s choice of providers.

(7) No service or support provided by any agency or individual shall be continued unless the consumer or, where appropriate, his or her parents, legal guardian, or conservator, or authorized representative, including those appointed pursuant to subdivision (d) of Section 4548, subdivision (b) of Section 4701.6, or subdivision (e) of Section 4705, is satisfied and the regional center and the consumer or, when appropriate, the person s parents or legal guardian or conservator agree that planned services and supports have been provided, and reasonable progress toward objectives have been made.

(8) Regional center funds shall not be used to supplant the budget of any agency that has a legal responsibility to serve all members of the general public and is receiving public funds for providing those services.

(9) (A) A regional center may, directly or through an agency acting on behalf of the center, provide placement in, purchase of, or follow-along services to persons with developmental disabilities in, appropriate community living arrangements, including, but not limited to, support service for consumers in homes they own or lease, foster family placements, health care facilities, and licensed community care facilities. In considering appropriate placement alternatives for children with developmental disabilities, approval by the child s parent or guardian shall be obtained before placement is made.

(B) Effective July 1, 2012, notwithstanding any other law or regulation to the contrary, a regional center shall not purchase residential services from a State Department of Social Services licensed 24-hour residential care facility with a licensed capacity of 16 or more beds. This prohibition on regional center purchase of residential services shall not apply to any of the following:

(i) A residential facility with a licensed capacity of 16 or more beds that has been approved to participate in the department s Home and Community Based Services Waiver or another existing waiver program or certified to participate in the Medi-Cal program.

(ii) A residential facility service provider that has a written agreement and specific plan prior to July 1, 2012, with the vendoring regional center to downsize the existing facility by transitioning its residential services to living arrangements of 15 beds or less or restructure the large facility to meet federal Medicaid eligibility requirements on or before June 30, 2013.

(iii) A residential facility licensed as a mental health rehabilitation center by the State Department of Mental Health or successor agency under any of the following circumstances:

(I) The facility is eligible for Medicaid reimbursement.

(II) The facility has a department-approved plan in place by June 30, 2013, to transition to a program structure eligible for federal Medicaid funding, and this transition will be completed by June 30, 2014. The department may grant an extension for the date by which the transition will be completed if the facility demonstrates that it has made significant progress toward transition, and states with specificity the timeframe by which the transition will be completed and the specified steps that will be taken to accomplish the transition. A regional center may pay for the costs of care and treatment of a consumer residing in the facility on June 30, 2012, until June 30, 2013, inclusive, and, if the facility has a department-approved plan in place by June 30, 2013, may continue to pay the costs under this subparagraph until June 30, 2014, or until the end of any period during which the department has granted an extension.

(III) There is an emergency circumstance in which the regional center determines that it cannot locate alternate federally eligible services to meet the consumer s needs. Under such an emergency circumstance, an assessment shall be completed by the regional center as soon as possible and within 30 days of admission. An individual program plan meeting shall be convened immediately following the assessment to determine the services and supports needed for stabilization and to develop a plan to transition the consumer from the facility into the community. If transition is not expected within 90 days of admission, an individual program plan meeting shall be held to discuss the status of transition and to determine if the consumer is still in need of placement in the facility. Commencing October 1, 2012, this determination shall be made after also considering resource options identified by the statewide specialized resource service. If it is determined that emergency services continue to be necessary, the regional center shall submit an updated transition plan that can cover a period of up to 90 days. In no event shall placements under these emergency circumstances exceed 180 days.

(C) (i) Effective July 1, 2012, notwithstanding any other law or regulation to the contrary, a regional center shall not purchase new residential services from, or place a consumer in, institutions for mental disease, as described in Part 5 (commencing with Section 5900) of Division 5, for which federal Medicaid funding is not available. Effective July 1, 2013, this prohibition applies regardless of the availability of federal funding.

(ii) The prohibition described in clause (i) shall not apply to emergencies, as determined by the regional center, when a regional center cannot locate alternate services to meet the consumer s needs. As soon as possible within 30 days of admission due to an emergency, an assessment shall be completed by the regional center. An individual program plan meeting shall be convened immediately following the assessment, to determine the services and supports needed for stabilization and to develop a plan to transition the consumer from the facility to the community. If transition is not expected within 90 days of admission, an emergency program plan meeting shall be held to discuss the status of the transition and to determine if the consumer is still in need of placement in the facility. If emergency services continue to be necessary, the regional center shall submit an updated transition plan to the department for an extension of up to 90 days. Placement shall not exceed 180 days.

(iii) To the extent feasible, prior to any admission, the regional center shall consider resource options identified by the statewide specialized resource service established pursuant to subdivision (b) of Section 4418.25.

(iv) The clients rights advocate shall be notified of each admission and individual program planning meeting pursuant to this subparagraph and may participate in all individual program planning meetings unless the consumer objects on his or her own behalf. For purposes of this clause, notification to the clients rights advocate shall include a copy of the most recent comprehensive assessment or updated assessment and the time, date, and location of the meeting, and shall be provided as soon as practicable, but not less than seven calendar days prior to the meeting.

(v) Regional centers shall complete a comprehensive assessment of any consumer residing in an institution for mental disease as of July 1, 2012, for which federal Medicaid funding is not available, and for any consumer residing in an institution for mental disease as of July 1, 2013, without regard to federal funding. The comprehensive assessment shall be completed prior to the consumer s next scheduled individual program plan meeting and shall include identification of the services and supports needed and the timeline for identifying or developing those services needed to transition the consumer back to the community. Effective October 1, 2012, the regional center shall also consider resource options identified by the statewide specialized resource service. For each individual program plan meeting convened pursuant to this subparagraph, the clients rights advocate for the regional center shall be notified of the meeting and may participate in the meeting unless the consumer objects on his or her own behalf. For purposes of this clause, notification to the clients rights advocate shall include the time, date, and location of the meeting, and shall be provided as soon as practicable, but not less than seven calendar days prior to the meeting.

(D) Each person with developmental disabilities placed by the regional center in a community living arrangement shall have the rights specified in this division. These rights shall be brought to the person s attention by any means necessary to reasonably communicate these rights to each resident, provided that, at a minimum, the Director of Developmental Services prepare, provide, and require to be clearly posted in all residential facilities and day programs a poster using simplified language and pictures that is designed to be more understandable by persons with cognitive disabilities and that the rights information shall also be available through the regional center to each residential facility and day program in alternative formats, including, but not limited to, other languages, braille, and audiotapes, when necessary to meet the communication needs of consumers.

(E) Consumers are eligible to receive supplemental services including, but not limited to, additional staffing, pursuant to the process described in subdivision (d) of Section 4646. Necessary additional staffing that is not specifically included in the rates paid to the service provider may be purchased by the regional center if the additional staff are in excess of the amount required by regulation and the individual s planning team determines the additional services are consistent with the provisions of the individual program plan. Additional staff should be periodically reviewed by the planning team for consistency with the individual program plan objectives in order to determine if continued use of the additional staff is necessary and appropriate and if the service is producing outcomes consistent with the individual program plan. Regional centers shall monitor programs to ensure that the additional staff is being provided and utilized appropriately.

(10) Emergency and crisis intervention services including, but not limited to, mental health services and behavior modification services, may be provided, as needed, to maintain persons with developmental disabilities in the living arrangement of their own choice. Crisis services shall first be provided without disrupting a person s living arrangement. If crisis intervention services are unsuccessful, emergency housing shall be available in the person s home community. If dislocation cannot be avoided, every effort shall be made to return the person to his or her living arrangement of choice, with all necessary supports, as soon as possible.

(11) Among other service and support options, planning teams shall consider the use of paid roommates or neighbors, personal assistance, technical and financial assistance, and all other service and support options which would result in greater self-sufficiency for the consumer and cost-effectiveness to the state.

(12) When facilitation as specified in an individual program plan requires the services of an individual, the facilitator shall be of the consumer s choosing.

(13) The community support may be provided to assist individuals with developmental disabilities to fully participate in community and civic life, including, but not limited to, programs, services, work opportunities, business, and activities available to persons without disabilities. This facilitation shall include, but not be limited to, any of the following:

(A) Outreach and education to programs and services within the community.

(B) Direct support to individuals which would enable them to more fully participate in their community.

(C) Developing unpaid natural supports when possible.

(14) When feasible and recommended by the individual program planning team, for purposes of facilitating better and cost-effective services for consumers or family members, technology, including telecommunication technology, may be used in conjunction with other services and supports. Technology in lieu of a consumer s in-person appearances at judicial proceedings or administrative due process hearings may be used only if the consumer or, when appropriate, the consumer s parent, legal guardian, conservator, or authorized representative, gives informed consent. Technology may be used in lieu of, or in conjunction with, in-person training for providers, as appropriate.

(15) Other services and supports may be provided as set forth in Sections 4685, 4686, 4687, 4688, and 4689, when necessary.

(16) Notwithstanding any other provision of law or regulation to the contrary, effective July 1, 2009, regional centers shall not purchase experimental treatments, therapeutic services, or devices that have not been clinically determined or scientifically proven to be effective or safe or for which risks and complications are unknown. Experimental treatments or therapeutic services include experimental medical or nutritional therapy when the use of the product for that purpose is not a general physician practice. For regional center consumers receiving these services as part of their individual program plan (IPP) or individualized family service plan (IFSP) on July 1, 2009, this prohibition shall apply on August 1, 2009.

(b) (1) Advocacy for, and protection of, the civil, legal, and service rights of persons with developmental disabilities as established in this division.

(2) Whenever the advocacy efforts of a regional center to secure or protect the civil, legal, or service rights of any of its consumers prove ineffective, the regional center or the person with developmental disabilities or his or her parents, legal guardian, or other representative may request the area board to initiate action under the provisions defining area board advocacy functions established in this division.

(c) The regional center may assist consumers and families directly, or through a provider, in identifying and building circles of support within the community.

(d) In order to increase the quality of community services and protect consumers, the regional center shall, when appropriate, take either of the following actions:

(1) Identify services and supports that are ineffective or of poor quality and provide or secure consultation, training, or technical assistance services for any agency or individual provider to assist that agency or individual provider in upgrading the quality of services or supports.

(2) Identify providers of services or supports that may not be in compliance with local, state, and federal statutes and regulations and notify the appropriate licensing or regulatory authority, or request the area board to investigate the possible noncompliance.

(e) When necessary to expand the availability of needed services of good quality, a regional center may take actions that include, but are not limited to, the following:

(1) Soliciting an individual or agency by requests for proposals or other means, to provide needed services or supports not presently available.

(2) Requesting funds from the Program Development Fund, pursuant to Section 4677, or community placement plan funds designated from that fund, to reimburse the startup costs needed to initiate a new program of services and supports.

(3) Using creative and innovative service delivery models, including, but not limited to, natural supports.

(f) Except in emergency situations, a regional center shall not provide direct treatment and therapeutic services, but shall utilize appropriate public and private community agencies and service providers to obtain those services for its consumers.

(g) Where there are identified gaps in the system of services and supports or where there are identified consumers for whom no provider will provide services and supports contained in his or her individual program plan, the department may provide the services and supports directly.

(h) At least annually, regional centers shall provide the consumer, his or her parents, legal guardian, conservator, or authorized representative a statement of services and supports the regional center purchased for the purpose of ensuring that they are delivered. The statement shall include the type, unit, month, and cost of services and supports purchased.

(Amended by Stats. 2014, Ch. 30, Sec. 15. Effective June 20, 2014.)



4648.01

(a) Notwithstanding the prohibition on placements longer than 180 days contained in clause (ii) of subparagraph (C) of paragraph (9) of subdivision (a) of Section 4648, a consumer who is under 21 years of age may be placed in an institution for mental disease, as described in Part 5 (commencing with Section 5900) of Division 5, for a period that exceeds 180 days if all of the following conditions are satisfied prior to the end of the 180-day period or, if the consumer is placed in the institution prior to July 1, 2013, if the conditions are satisfied within 30 days of the consumer s placement reaching 180 days or by July 31, 2013, whichever is later:

(1) The regional center has conducted an updated comprehensive assessment and based on that assessment the individual program planning team determines that due to the nature and extent of the consumer s disability, he or she requires the services provided at the institution for mental disease and there is no less restrictive setting currently available for the consumer.

(2) The individual program planning team has developed a plan that identifies the specific services and supports necessary to transition the consumer into the community, and the plan includes a timeline to obtain or develop those services and supports.

(b) A consumer described in this section shall not be placed in an institution for mental disease for a period that exceeds one year unless the regional center demonstrates significant progress toward implementing the plan to transition the consumer into the community, as required by paragraph (2) of subdivision (a), and extraordinary circumstances that are beyond the regional center s control have prevented the regional center from obtaining necessary services and supports within the timeline established in the plan. In this case, the regional center may request, and the department may approve, an additional extension of the placement for a period not to exceed 30 days.

(c) In addition to the notifications required by clause (iv) of subparagraph (C) of paragraph (9) of subdivision (a) of Section 4648, the clients rights advocate for the regional center shall be notified of the proposed extension described in subdivision (b) and the individual program plan meeting to consider the extension, and may participate in the individual program plan meeting unless the consumer objects on his or her own behalf.

(d) The department and regional centers shall work together to identify services and supports needed to serve individuals under 21 years of age with both developmental and mental health disabilities, facilitate the development of a community-based statewide network of crisis stabilization resources for children, and, if appropriate, target the use of community placement plan funds for these consumers.

(e) This section shall become inoperative on July 1, 2014, and as of January 1, 2015, is repealed, unless a later enacted statute that is enacted before January 1, 2015, deletes or extends the dates on which it comes inoperative and is repealed.

(Added by Stats. 2013, Ch. 25, Sec. 6. Effective June 27, 2013. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions.)



4648.1

(a) The State Department of Developmental Services and regional centers may monitor services and supports purchased for regional center consumers with or without prior notice. Not less than two monitoring visits to a licensed long-term health care or community care facility or family home agency home each year shall be unannounced. The department may conduct fiscal reviews and audits of the service providers records.

(b) Department and regional center staff involved in monitoring or auditing services provided to the regional centers consumers by a service provider shall have access to the provider s grounds, buildings, and service program, and to all related records, including books, papers, computerized data, accounting records, and related documentation. All persons connected with the service provider s program, including, but not limited to, program administrators, staff, consultants, and accountants, shall provide information and access to facilities as required by the department or regional center.

(c) The department, in cooperation with regional centers, shall ensure that all providers of services and supports purchased by regional centers for their consumers are informed of all of the following:

(1) The provisions of this section.

(2) The responsibility of providers to comply with laws and regulations governing both their service program and the provision of services and supports to people with developmental disabilities.

(3) The responsibility of providers to comply with conditions of any contract or agreement between the regional center and the provider, and between the provider and the department.

(4) The rights of providers established in regulations adopted pursuant to Sections 4648.2, 4748, and 4780.5, to appeal actions taken by regional centers or the department as a result of their monitoring and auditing findings.

(d) A regional center may terminate payments for services, and may terminate its contract or authorization for the purchase of consumer services if it determines that the provider has not complied with provisions of its contract or authorization with the regional center or with applicable state laws and regulations. When terminating payments for services or its contract or authorization for the purchase of consumer services, a regional center shall make reasonable efforts to avoid unnecessary disruptions of consumer services.

(e) A regional center or the department may recover from the provider funds paid for services when the department or the regional center determines that either of the following has occurred:

(1) The services were not provided in accordance with the regional center s contract or authorization with the provider, or with applicable state laws or regulations.

(2) The rate paid is based on inaccurate data submitted by the provider on a provider cost statement.

Any funds so recovered shall be remitted to the department.

(f) Any evidence of suspected licensing violations found by department or regional center personnel shall be reported immediately to the appropriate state licensing agency.

(g) Regional centers may establish volunteer teams, made up of consumers, parents, other family members, and advocates to conduct the monitoring activities described in this section.

(h) In meeting its responsibility to provide technical assistance to providers of community living arrangements for persons with developmental disabilities, including, but not limited to, licensed residential facilities, family home agencies, and supported or independent living arrangements, a regional center shall utilize the Looking at Service Quality-Provider s Handbook developed by the department or subsequent revisions developed by the department.

(i) Effective July 1, 2009, a regional center shall not be required to perform triennial evaluations of community care facilities, as described in Sections 56046, 56049, 56050, 56051, and 56052 of Title 17 of the California Code of Regulations.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 9, Sec. 11. Effective July 28, 2009.)



4648.11

(a) (1) Except as provided in subdivision (b), a request for proposals that is prepared by a regional center for consumer services and supports shall include a section on issues of equity and diversity.

(2) The section on equity and diversity shall request, but not be limited to, all of the following information:

(A) A statement outlining the applicant s plan to serve diverse populations, including, but not limited to, culturally and linguistically diverse populations.

(B) Examples of the applicant s commitment to addressing the needs of those diverse populations.

(C) Any additional information that the applicant deems relevant to issues of equity and diversity.

(b) A request for proposals that applies only to specifically identified consumers is required only to request information on how the applicant plans to provide culturally and linguistically competent services and supports to those specific consumers.

(c) This section shall not alter contracts entered into before January 1, 2014.

(Added by Stats. 2013, Ch. 656, Sec. 2. Effective January 1, 2014.)



4648.12

(a) The Legislature finds and declares that under federal and state law, certain individuals and entities are ineligible to provide Medicaid services.

(b) An individual, partnership, group association, corporation, institution, or entity, and the officers, directors, owners, managing employees, or agents thereof, that has been convicted of any felony or misdemeanor involving fraud or abuse in any government program, or related to neglect or abuse of an elder or dependent adult or child, or in connection with the interference with, or obstruction of, any investigation into health care related fraud or abuse, or that has been found liable for fraud or abuse in any civil proceeding, or that has entered into a settlement in lieu of conviction for fraud or abuse in any government program, within the previous 10 years, shall be ineligible to be a regional center vendor. The regional center shall not deny vendorization to an otherwise qualified applicant whose felony or misdemeanor charges did not result in a conviction solely on the basis of the prior charges.

(c) In order to ensure compliance with federal disclosure requirements and to preserve federal funding of consumer services, the department shall do all of the following:

(1) (A) Adopt emergency regulations to amend provider and vendor eligibility and disclosure criteria to meet federal participation requirements. These emergency regulations shall address, at a minimum, disclosure requirements of current and prospective vendors, including information about entity ownership and control, contracting interests, and criminal convictions or civil proceedings involving fraud or abuse in any government program, or abuse or neglect of an elder, dependent adult, or child.

(B) Adopt emergency regulations to meet federal requirements applicable to vouchered services.

(C) The adoption, amendment, repeal, or readoption of a regulation authorized by this paragraph is deemed to be necessary for the immediate preservation of the public peace, health and safety, or general welfare, for purposes of Sections 11346.1 and 11349.9 of the Government Code, and the department is hereby exempted from that requirement. For purposes of subdivision (e) of Section 11346.1 of the Government Code, the 120-day period, as applicable to the effective period of an emergency regulatory action and submission of specified materials to the Office of Administrative Law, is hereby extended to 180 days.

(2) Adopt nonemergency regulations to implement the terms of paragraph (1) through the regular rulemaking process pursuant to Sections 11346 and 11349.1 of the Government Code within 18 months of the adoption of emergency regulations pursuant to paragraph (1).

(Added by Stats. 2011, Ch. 9, Sec. 11. Effective March 24, 2011.)



4648.14

Notwithstanding any other provision of law, the State Department of Social Services and the State Department of Public Health shall notify the State Department of Developmental Services of any administrative action initiated against a licensee serving consumers with developmental disabilities. For the purposes of this section administrative action includes, but is not limited to, all of the following:

(a) The issuance of a citation requiring corrective action for a health and safety violation.

(b) The temporary or other suspension or revocation of a license.

(c) The issuance of a temporary restraining order.

(d) The appointment of a temporary receiver pursuant to Section 1327 of the Health and Safety Code.

(Added by Stats. 2011, Ch. 9, Sec. 12. Effective March 24, 2011.)



4648.2

By September 1, 1986, the State Department of Developmental Services shall promulgate regulations which establish a process for service providers to appeal actions the department takes as a result of its auditing and monitoring activities. To the extent possible, this process shall include procedures contained in fiscal audit appeals regulations established pursuant to Section 4780.5.

(Added by Stats. 1985, Ch. 873, Sec. 2.)



4648.3

A provider of transportation services to regional center clients for the regional center shall maintain protection against liability for damages for bodily injuries or death and for damage to or destruction of property, which may be incurred by the provider in the course of providing those services. The protection shall be maintained at the level established by the regional center to which the transportation services are provided.

(Added by Stats. 1987, Ch. 492, Sec. 3. Effective September 10, 1987.)



4648.35

At the time of development, review, or modification of a consumer s individual program plan (IPP) or individualized family service plan (IFSP), all of the following shall apply to a regional center:

(a) A regional center shall not fund private specialized transportation services for an adult consumer who can safely access and utilize public transportation, when that transportation is available.

(b) A regional center shall fund the least expensive transportation modality that meets the consumer s needs, as set forth in the consumer s IPP or IFSP.

(c) A regional center shall fund transportation, when required, from the consumer s residence to the lowest-cost vendor that provides the service that meets the consumer s needs, as set forth in the consumer s IPP or IFSP. For purposes of this subdivision, the cost of a vendor shall be determined by combining the vendor s program costs and the costs to transport a consumer from the consumer s residence to the vendor.

(d) A regional center shall fund transportation services for a minor child living in the family residence, only if the family of the child provides sufficient written documentation to the regional center to demonstrate that it is unable to provide transportation for the child.

(Amended by Stats. 2011, Ch. 37, Sec. 12. Effective June 30, 2011.)



4648.4

(a) Notwithstanding any other provision of law or regulation, commencing July 1, 2006, rates for services listed in paragraphs (1), (2), with the exception of travel reimbursement, (3) to (8), inclusive, (10), and (11) of subdivision (b), shall be increased by 3 percent, subject to funds specifically appropriated for this increase in the Budget Act of 2006. The increase shall be applied as a percentage, and the percentage shall be the same for all providers. Any subsequent change shall be governed by subdivision (b).

(b) Notwithstanding any other provision of law or regulation, except for subdivision (a), no regional center may pay any provider of the following services or supports a rate that is greater than the rate that is in effect on or after June 30, 2008, unless the increase is required by a contract between the regional center and the vendor that is in effect on June 30, 2008, or the regional center demonstrates that the approval is necessary to protect the consumer s health or safety and the department has granted prior written authorization:

(1) Supported living services.

(2) Transportation, including travel reimbursement.

(3) Socialization training programs.

(4) Behavior intervention training.

(5) Community integration training programs.

(6) Community activities support services.

(7) Mobile day programs.

(8) Creative art programs.

(9) Supplemental day services program supports.

(10) Adaptive skills trainers.

(11) Independent living specialists.

(Amended by Stats. 2008, 3rd Ex. Sess., Ch. 3, Sec. 4. Effective February 16, 2008.)



4648.5

(a) Notwithstanding any other provision of law or regulations to the contrary, effective July 1, 2009, a regional centers authority to purchase the following services shall be suspended pending implementation of the Individual Choice Budget and certification by the Director of Developmental Services that the Individual Choice Budget has been implemented and will result in state budget savings sufficient to offset the costs of providing the following services:

(1) Camping services and associated travel expenses.

(2) Social recreation activities, except for those activities vendored as community-based day programs.

(3) Educational services for children three to 17, inclusive, years of age.

(4) Nonmedical therapies, including, but not limited to, specialized recreation, art, dance, and music.

(b) For regional center consumers receiving services described in subdivision (a) as part of their individual program plan (IPP) or individualized family service plan (IFSP), the prohibition in subdivision (a) shall take effect on August 1, 2009.

(c) An exemption may be granted on an individual basis in extraordinary circumstances to permit purchase of a service identified in subdivision (a) when the regional center determines that the service is a primary or critical means for ameliorating the physical, cognitive, or psychosocial effects of the consumer s developmental disability, or the service is necessary to enable the consumer to remain in his or her home and no alternative service is available to meet the consumer s needs.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 9, Sec. 13. Effective July 28, 2009.)



4648.55

(a) A regional center shall not purchase day program, vocational education, work services, independent living program, or mobility training and related transportation services for a consumer who is 18 to 22 years of age, inclusive, if that consumer is eligible for special education and related education services and has not received a diploma or certificate of completion, unless the individual program plan (IPP) planning team determines that the consumer s needs cannot be met in the educational system or grants an exemption pursuant to subdivision (d). If the planning team determines that generic services can meet the consumer s day, vocational education, work services, independent living, or mobility training and related transportation needs, the regional center shall assist the consumer in accessing those services. To ensure that consumers receive appropriate educational services and an effective transition from services provided by educational agencies to services provided by regional centers, the regional center service coordinator, at the request of the consumer or, where appropriate, the consumer s parent, legal guardian, or conservator, may attend the individualized education program (IEP) planning team meeting.

(b) For consumers who are 18 to 22 years of age, inclusive, who have left the public school system, and who are receiving regional center purchased services identified in subdivision (a) on or before the effective date of this section, a determination shall be made through the IPP as to whether the return to the educational system can be achieved while meeting the consumer s needs. If the planning team determines that the consumer s needs cannot be met in the educational system, the regional center may continue to purchase the services identified in subdivision (a). If the planning team determines that generic services can meet the consumer s day, vocational education, work services, independent living, or mobility training and related transportation needs, the regional center shall assist the consumer in accessing those services.

(c) For consumers who are 18 to 22 years of age, inclusive, who have left school prior to enactment of this section, but who are not receiving any of the regional center purchased services identified in subdivision (a), the regional center shall use generic education services to meet the consumer s day, vocational education, work services, independent living, or mobility training and related transportation needs if those needs are subsequently identified in the IPP unless the consumer is eligible for an exemption as set forth in subdivision (d). If the planning team determines that generic services can meet the consumer s day, vocational education, work services, independent living, or mobility training and related transportation needs, the regional center shall assist the consumer in accessing those services.

(d) An exemption to the provisions of this section may be granted on an individual basis in extraordinary circumstances to permit purchase of a service identified in subdivision (a). An exemption shall be granted through the IPP process and shall be based on a determination that the generic service is not appropriate to meet the consumer s need. The consumer shall be informed of the exemption and the process for obtaining an exemption.

(e) A school district may contract with regional center vendors to meet the needs of consumers pursuant to this section.

(Added by Stats. 2011, Ch. 37, Sec. 13. Effective June 30, 2011.)



4648.6

The department, in consultation with stakeholders, shall develop an alternative service delivery model that provides an Individual Choice Budget for obtaining quality services and supports which provides choice and flexibility within a finite budget that in the aggregate reduces regional center purchase of service expenditures, reduces reliance on the state general fund, and maximizes federal financial participation in the delivery of services. The individual budget will be determined using a fair, equitable, transparent standardized process.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 9, Sec. 14. Effective July 28, 2009.)



4649

Regional centers shall cooperate with area boards in joint efforts to inform the public of services available to persons with developmental disabilities and of their unmet needs, provide materials and education programs to community groups and agencies with interest in, or responsibility for, persons with developmental disabilities, and develop resource materials, if necessary, containing information about local agencies, facilities, and service providers offering services to persons with developmental disabilities.

(Added by Stats. 1977, Ch. 1252.)



4650

Regional centers shall be responsible for developing an annual plan and program budget to be submitted to the director no later than September 1 of each fiscal year. An information copy shall be submitted to the area board and state council by the same date.

(Added by Stats. 1977, Ch. 1252.)



4651

(a) It is the intent of the Legislature that regional centers shall find innovative and economical methods of achieving the objectives contained in individual program plans of persons with developmental disabilities.

(b) The department shall encourage and assist regional centers to use innovative programs, techniques, and staffing arrangements to carry out their responsibilities.

(Amended by Stats. 1992, Ch. 1011, Sec. 18. Effective January 1, 1993.)



4652

A regional center shall investigate every appropriate and economically feasible alternative for care of a developmentally disabled person available within the region. If suitable care cannot be found within the region, services may be obtained outside of the region.

(Added by Stats. 1977, Ch. 1252.)



4652.5

(a) (1) An entity receiving payments from one or more regional centers shall contract with an independent accounting firm for an audit or review of its financial statements subject to all of the following:

(A) When the amount received from the regional center or regional centers during the entity s fiscal year is more than or equal to two hundred fifty thousand dollars ($250,000) but less than five hundred thousand dollars ($500,000), the entity shall obtain an independent audit or independent review report of its financial statements for the period. Consistent with Subchapter 21 (commencing with Section 58800) of Title 17 of the California Code of Regulations, this subdivision shall also apply to work activity program providers receiving less than two hundred fifty thousand dollars ($250,000).

(B) When the amount received from the regional center or regional centers during the entity s fiscal year is equal to or more than five hundred thousand dollars ($500,000), the entity shall obtain an independent audit of its financial statements for the period.

(2) This requirement does not apply to payments made using usual and customary rates, as defined by Title 17 of the California Code of Regulations, for services provided by regional centers.

(3) This requirement does not apply to state and local governmental agencies, the University of California, or the California State University.

(b) An entity subject to subdivision (a) shall provide copies of the independent audit or independent review report required by subdivision (a), and accompanying management letters, to the vendoring regional center within 30 days after completion of the audit or review.

(c) Regional centers receiving the audit or review reports required by subdivision (b) shall review and require resolution by the entity for issues identified in the report that have an impact on regional center services. Regional centers shall take appropriate action, up to termination of vendorization, for lack of adequate resolution of issues.

(d) Regional centers shall notify the department of all qualified opinion reports or reports noting significant issues that directly or indirectly impact regional center services within 30 days after receipt. Notification shall include a plan for resolution of issues.

(e) For purposes of this section, an independent review of financial statements must be performed by an independent accounting firm and shall cover, at a minimum, all of the following:

(1) An inquiry as to the entity s accounting principles and practices and methods used in applying them.

(2) An inquiry as to the entity s procedures for recording, classifying, and summarizing transactions and accumulating information.

(3) Analytical procedures designed to identify relationships or items that appear to be unusual.

(4) An inquiry about budgetary actions taken at meetings of the board of directors or other comparable meetings.

(5) An inquiry about whether the financial statements have been properly prepared in conformity with generally accepted accounting principles and whether any events subsequent to the date of the financial statements would have a material effect on the statements under review.

(6) Working papers prepared in connection with a review of financial statements describing the items covered as well as any unusual items, including their disposition.

(f) For purposes of this section, an independent review report shall cover, at a minimum, all of the following:

(1) Certification that the review was performed in accordance with standards established by the American Institute of Certified Public Accountants.

(2) Certification that the statements are the representations of management.

(3) Certification that the review consisted of inquiries and analytical procedures that are lesser in scope than those of an audit.

(4) Certification that the accountant is not aware of any material modifications that need to be made to the statements for them to be in conformity with generally accepted accounting principles.

(g) The department shall not consider a request for adjustments to rates submitted in accordance with Title 17 of the California Code of Regulations by an entity receiving payments from one or more regional centers solely to fund either anticipated or unanticipated changes required to comply with this section.

(Added by Stats. 2011, Ch. 9, Sec. 13. Effective March 24, 2011.)



4653

Except for those developmentally disabled persons judicially committed to state hospitals, no developmentally disabled person shall be admitted to a state hospital except upon the referral of a regional center. Upon discharge from a state hospital, a developmentally disabled person shall be referred to an appropriate regional center.

(Added by Stats. 1977, Ch. 1252.)



4654

Before any person is examined by a regional center pursuant to Section 1370.1 of the Penal Code, the court ordering such medical examination shall transmit to the regional center a copy of the orders made pursuant to proceedings conducted under Sections 1368 and 1369 of the Penal Code. The purpose of the mental examination shall be to determine if developmental disability is the primary diagnosis.

(Added by Stats. 1977, Ch. 1252.)



4655

The director of a regional center or his designee may give consent to medical, dental, and surgical treatment of a regional center client and provide for such treatment to be given to the person under the following conditions:

(a) If the developmentally disabled person s parent, guardian, or conservator legally authorized to consent to such treatment does not respond within a reasonable time to the request of the director or his designee for the granting or denying of consent for such treatment, the director of a regional center or his designee may consent on behalf of the developmentally disabled person to such treatment and provide for such treatment to be given to such person.

(b) If the developmentally disabled person has no parent, guardian, or conservator legally authorized to consent to medical, dental, or surgical treatment on behalf of the person, the director of the regional center or his designee may consent to such treatment on behalf of the person and provide for such treatment to be given to the person. The director of a regional center or his designee may thereupon also initiate, or cause to be initiated, proceedings for the appointment of a guardian or conservator legally authorized to consent to medical, dental, or surgical services.

(c) If the developmentally disabled person is an adult and has no conservator, consent to treatment may be given by someone other than the person on the person s behalf only if the developmentally disabled person is mentally incapable of giving his own consent.

(Amended by Stats. 1979, Ch. 730.)



4656

(a) A qualified physician and surgeon who diagnoses a developmental disability, as defined in subdivision (a) of Section 4512, of a patient who is a minor shall attempt to determine from the patient, the parents or guardian of the patient, or the regional center for the area whether the person has been previously referred to the regional center for the area. If the patient has not been previously referred to the regional center, the physician and surgeon shall inform a parent or the guardian of the patient of the existence of the regional center for the area, its address and telephone number, and shall describe to the person the services available through the regional center, and shall, upon request of the parent or guardian of the patient, refer in writing the patient through his or her parent or guardian to the regional center. Upon obtaining the consent of the patient s parent or guardian, the physician and surgeon shall notify the regional center of the referral.

For the purposes of this section, qualified physician and surgeon means those physicians and surgeons who have recognized and accredited training and a specialized pediatric practice in childhood disabilities.

(b) Each regional center shall maintain a record of every developmentally disabled person under the age of 18 years known by the regional center to have been referred to it for its services, whether or not services are actually provided.

(c) The state department shall transmit a copy of this section and of subdivision (a) of Section 4512 to every physician and surgeon licensed to practice in this state and every general acute care hospital licensed under Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code. A list of the name and address of each regional center and such other pertinent information as the state department deems appropriate shall also be transmitted, both in English and Spanish.

(d) It is not the intent of the Legislature in enacting this section to prevent any physician and surgeon subject to subdivision (a) from providing care or treatment to a developmentally disabled minor or to deprive developmentally disabled minors of adequate care provided through sources other than a regional center.

(Amended (as added by Stats. 1978, Ch. 429) by Stats. 1982, Ch. 466, Sec. 122.)



4657

The State Department of Developmental Services shall, through the regional center contract, insure that the following information is collected by each regional center for each new case and is also collected at each review of all regional center clients in out-of-home placement.

Information shall include:

(a) The social security number of the parents of the client.

(b) The birthday of the parents of the client.

(c) The disability status of the parents of the client.

(d) Whether the parents of the client are deceased or not.

(Amended by Stats. 1984, Ch. 1137, Sec. 1.)



4658

The State Department of Developmental Services shall insure that all potentially eligible clients are referred to the Social Security Administration for eligibility determination for Old Age Survivors Disability Insurance (OASDI).

(Amended by Stats. 1984, Ch. 1137, Sec. 2.)



4659

(a) Except as otherwise provided in subdivision (b) or (e), the regional center shall identify and pursue all possible sources of funding for consumers receiving regional center services. These sources shall include, but not be limited to, both of the following:

(1) Governmental or other entities or programs required to provide or pay the cost of providing services, including Medi-Cal, Medicare, the Civilian Health and Medical Program for Uniform Services, school districts, and federal supplemental security income and the state supplementary program.

(2) Private entities, to the maximum extent they are liable for the cost of services, aid, insurance, or medical assistance to the consumer.

(b) Any revenues collected by a regional center pursuant to this section shall be applied against the cost of services prior to use of regional center funds for those services. This revenue shall not result in a reduction in the regional center s purchase of services budget, except as it relates to federal supplemental security income and the state supplementary program.

(c) Effective July 1, 2009, notwithstanding any other provision of law or regulation to the contrary, regional centers shall not purchase any service that would otherwise be available from Medi-Cal, Medicare, the Civilian Health and Medical Program for Uniform Services, In-Home Support Services, California Children s Services, private insurance, or a health care service plan when a consumer or a family meets the criteria of this coverage but chooses not to pursue that coverage. If, on July 1, 2009, a regional center is purchasing that service as part of a consumer s individual program plan (IPP), the prohibition shall take effect on October 1, 2009.

(d) (1) Effective July 1, 2009, notwithstanding any other provision of law or regulation to the contrary, a regional center shall not purchase medical or dental services for a consumer three years of age or older unless the regional center is provided with documentation of a Medi-Cal, private insurance, or a health care service plan denial and the regional center determines that an appeal by the consumer or family of the denial does not have merit. If, on July 1, 2009, a regional center is purchasing the service as part of a consumer s IPP, this provision shall take effect on August 1, 2009. Regional centers may pay for medical or dental services during the following periods:

(A) While coverage is being pursued, but before a denial is made.

(B) Pending a final administrative decision on the administrative appeal if the family has provided to the regional center a verification that an administrative appeal is being pursued.

(C) Until the commencement of services by Medi-Cal, private insurance, or a health care service plan.

(2) When necessary, the consumer or family may receive assistance from the regional center, the Clients Rights Advocate funded by the department, or area boards on developmental disabilities in pursuing these appeals.

(e) This section shall not be construed to impose any additional liability on the parents of children with developmental disabilities, or to restrict eligibility for, or deny services to, any individual who qualifies for regional center services but is unable to pay.

(f) In order to best utilize generic resources, federally funded programs, and private insurance programs for individuals with developmental disabilities, the department and regional centers shall engage in the following activities:

(1) Within existing resources, the department shall provide training to regional centers, no less than once every two years, in the availability and requirements of generic, federally funded and private programs available to persons with developmental disabilities, including, but not limited to, eligibility requirements, the application process and covered services, and the appeal process.

(2) Regional centers shall disseminate information and training to all service coordinators regarding the availability and requirements of generic, federally funded and private insurance programs on the local level.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 9, Sec. 15. Effective July 28, 2009.)



4659.1

(a) If a service or support provided pursuant to a consumer s individual program plan under this division or individualized family service plan pursuant to the California Early Intervention Services Act (Title 14 (commencing with Section 95000) of the Government Code) is paid for, in whole or in part, by the health care service plan or health insurance policy of the consumer s parent, guardian, or caregiver, the regional center may, when necessary to ensure that the consumer receives the service or support, pay any applicable copayment, coinsurance, or deductible associated with the service or support for which the parent, guardian, or caregiver is responsible if all of the following conditions are met:

(1) The consumer is covered by his or her parent s, guardian s, or caregiver s health care service plan or health insurance policy.

(2) The family has an annual gross income that does not exceed 400 percent of the federal poverty level.

(3) There is no other third party having liability for the cost of the service or support, as provided in subdivision (a) of Section 4659 and Article 2.6 (commencing with Section 4659.10).

(b) If a service or support provided to a consumer 18 years of age or older, pursuant to his or her individual program plan, is paid for in whole or in part by the consumer s health care service plan or health insurance policy, the regional center may, when necessary to ensure that the consumer receives the service or support, pay any applicable copayment, coinsurance, or deductible associated with the service or support for which the consumer is responsible if both of the following conditions are met:

(1) The consumer has an annual gross income that does not exceed 400 percent of the federal poverty level.

(2) There is no other third party having liability for the cost of the service or support, as provided in subdivision (a) of Section 4659 and Article 2.6 (commencing with Section 4659.10).

(c) Notwithstanding paragraph (2) of subdivision (a) or paragraph (1) of subdivision (b), a regional center may pay a copayment, coinsurance, or deductible associated with the health care service plan or health insurance policy for a service or support provided pursuant to a consumer s individual program plan or individualized family service plan if the family s or consumer s income exceeds 400 percent of the federal poverty level, the service or support is necessary to successfully maintain the child at home or the adult consumer in the least-restrictive setting, and the parents or consumer demonstrate one or more of the following:

(1) The existence of an extraordinary event that impacts the ability of the parent, guardian, or caregiver to meet the care and supervision needs of the child or impacts the ability of the parent, guardian, or caregiver, or adult consumer with a health care service plan or health insurance policy, to pay the copayment, coinsurance, or deductible.

(2) The existence of catastrophic loss that temporarily limits the ability to pay of the parent, guardian, or caregiver, or adult consumer with a health care service plan or health insurance policy and creates a direct economic impact on the family or adult consumer. For purposes of this paragraph, catastrophic loss may include, but is not limited to, natural disasters and accidents involving major injuries to an immediate family member.

(3) Significant unreimbursed medical costs associated with the care of the consumer or another child who is also a regional center consumer.

(d) The parent, guardian, or caregiver of a consumer or an adult consumer with a health care service plan or health insurance policy shall self-certify the family s gross annual income to the regional center by providing copies of W-2 Wage Earners Statements, payroll stubs, a copy of the prior year s state income tax return, or other documents and proof of other income.

(e) The parent, guardian, or caregiver of a consumer or an adult consumer with a health care service plan or health insurance policy is responsible for notifying the regional center when a change in income occurs that would result in a change in eligibility for coverage of the health care service plan or health insurance policy copayments, coinsurance, or deductibles.

(f) Documentation submitted pursuant to this section shall be considered records obtained in the course of providing intake, assessment, and services and shall be confidential pursuant to Section 4514.

(g) This section shall not be implemented in a manner that is inconsistent with the requirements of Part C of the federal Individuals with Disabilities Education Act (20 U.S.C. Sec. 1431 et seq.).

(Amended by Stats. 2014, Ch. 30, Sec. 16. Effective June 20, 2014.)






ARTICLE 2.5. Interagency Dispute Resolution

4659.5

(a) This article shall apply to any dispute over the provision of services where the regional center believes that a generic agency, as defined in subdivision (g), is legally obligated to fund or provide a service or services that are contained in the individualized family service plan or individual program plan for any child under six years of age.

(b) This article shall apply only to disputes over which entity is to deliver or pay for a specific type, frequency, or duration of services, or any combination thereof, when the services are contained in the individualized family service plan or individual program plan for any child under six years of age. This article shall not apply to the resolution of disputes between a consumer or his or her authorized representative and a regional center over the provision of, or payment for, a service, nor shall this article apply to the determination of eligibility for any service.

(c) This article does not apply when the dispute has been decided after a due process hearing or resolved by the agreement of all parties, in a proceeding under the California Early Intervention Services Act (Title 14 (commencing with Section 95000) of the Government Code) in which the regional center and local educational agency have been joined.

(d) This article does not apply to a dispute over the type, frequency, and duration of service when a consumer has requested mediation or a due process hearing under the California Early Intervention Services Act (Title 14 (commencing with Section 95000) of the Government Code) and the regional center and local educational agency have been joined in the proceeding.

(e) This article does not modify the mandated responsibility of a regional center or a local educational agency to fund services identified in the individualized family service plan as set forth in subdivisions (b) to (e), inclusive, of Section 95014 of the Government Code and Sections 52106 to 52110, inclusive, of Title 17 of the California Code of Regulations.

(f) This article does not modify the responsibilities of regional centers to fund services pursuant to this division.

(g) For purposes of this article, generic agency means a publicly funded agency referred to in paragraph (8) of subdivision (a) of Section 4648, except that the term does not apply to Medi-Cal specialty mental health plans that are governed by dispute resolution processes outlined in Chapter 11 (commencing with Section 1810.100) of Division 1 of Title 9 of the California Code of Regulations, an individual, organization, or entity operating under a Medi-Cal managed care plan contract with the State Department of Health Care Services under Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200) of Part 3 of Division 9, the Genetically Handicapped Persons Program, administered by the State Department of Health Care Services pursuant to Article 1 (commencing with Section 125125) of Chapter 2 of Part 5 of Division 106 of the Health and Safety Code, or to the California Children s Services Program administered by the State Department of Health Care Services pursuant to Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code.

(Added by Stats. 2009, Ch. 84, Sec. 1. Effective January 1, 2010.)



4659.7

(a) Whenever a regional center believes that a generic agency is responsible for providing or paying for a service required pursuant to Sections 4646.5 to 4648, inclusive, or Section 95020 of the Government Code and specified in the consumer s individualized family service plan or individual program plan, and the generic agency is not providing or funding the service or services, the regional center may submit a written notification of the failure to provide the service and a request for dispute resolution to the appropriate generic agency. Any regional center that files written notification of the failure to provide a service and a request for dispute resolution with a generic agency as set forth in this section, shall provide written notification of its request for resolution to the consumer s parent, legal guardian, or authorized representative. The regional center may withdraw its request for dispute resolution at any time during this process.

(b) (1)?Upon receipt of the written notification made by the regional center, the generic agency and the regional center shall have 15 calendar days to meet to resolve the dispute unless the generic agency notifies the regional center in writing that it needs additional time, up to 15 days, to make an initial assessment of whether the child meets the basic eligibility requirements for the program or type of service in question.

(2) The generic agency and the regional center shall prepare a written copy of the meeting resolution which shall be mailed to the parent, guardian, or other authorized representative within 10 calendar days of the meeting. The resolution shall specify the regional center or generic agency responsible for providing the service.

(c) (1)?If the dispute cannot be resolved to the satisfaction of the regional center and the generic agency, within 10 calendar days of the meeting, each party shall submit his or her contentions on the issue in writing to the Director of the Office of Administrative Hearings within 30 calendar days of the meeting. The Director of the Office of Administrative Hearings, or his or her designee, shall review the issue and issue a written decision within 30 calendar days of receipt of the case. The decision shall specify the regional center or generic agency responsible for the service or services. The Office of Administrative Hearings may award reimbursement retroactively to the date the prevailing party initiated the provision of the services that were in dispute. A written copy of the resolution shall be mailed to the parent, guardian, or authorized representative, the Director of Developmental Services, the regional center, and the generic agency involved in the dispute resolution process.

(2) The decision of the Director of the Office of Administrative Hearings, or his or her designee, shall be the final administrative decision for all agencies that are parties to the dispute.

(3) Nothing in this article shall be construed to supersede regional center or generic agency procedures for subsequent review and modification, as appropriate, of the type, frequency, or duration of services pursuant to the agency s program or treatment planning process.

(d) (1)?The submission of a notification pursuant to subdivision (a) shall not interfere with a consumer s right to receive the services and supports in his or her individualized family service plan or individual program plan on a timely basis.

(2) Arrangements for the provision of an interim service or services may be made by written agreement between the regional center and the generic agency, provided the child s individualized family service plan or individual program plan is not altered, except as to which agency delivers or pays for the service if the service or services are included in the individualized family service plan or individual program plan.

(e) Nothing in this section shall prevent a consumer or his or her authorized representative from pursuing administrative remedies otherwise available, including remedies pursuant to Chapter 7 (commencing with Section 4700) of Division 4.5, of this code or Sections 52160 to 52174, inclusive, of Title 17 of the California Code of Regulations or, after exhaustion of any applicable administrative remedies, pursuing available remedies through a civil action in any court of competent jurisdiction.

(f) Once the dispute resolution procedures have been completed, the agency determined responsible for the service shall pay for and provide the service, and shall reimburse the other agency that provided the service pursuant to subdivision (d), if applicable.

(g) The State Department of Developmental Services shall pay for the services provided by the Office of Administrative Hearings pursuant to this section.

(Added by Stats. 2009, Ch. 84, Sec. 1. Effective January 1, 2010.)



4659.8

The resolution under this article of whether a regional center or generic agency is the responsible party for providing the service in a particular matter shall not set a precedent for the resolution of any other matter.

(Added by Stats. 2009, Ch. 84, Sec. 1. Effective January 1, 2010.)






ARTICLE 2.6. Third-Party Liability

4659.10

It is the intent of the Legislature that this article shall be implemented consistent with the responsibilities of the department and the regional centers to provide services and supports pursuant to the requirements of this division and the California Early Intervention Program. It is further the intent of the Legislature that the department and the regional centers shall continue to be the payers of last resort consistent with the requirements of this division and the California Early Intervention Program.

(Added by Stats. 2011, Ch. 9, Sec. 14. Effective March 24, 2011.)



4659.11

(a) When services are provided or will be provided to a consumer under this division, or to a child under 36 months of age who is eligible for the California Early Intervention Program pursuant to Title 14 (commencing with Section 95000) of the Government Code, as a result of an injury for which another person is liable, or for which an insurance carrier is liable in accordance with the provisions of any policy of insurance issued pursuant to Section 11580.2 of the Insurance Code, the department or the regional center from which the individual obtained services shall have a right to recover from the person or carrier the reasonable value of services so provided. To enforce that right, the department or the regional center may institute and prosecute legal proceedings against the third person or carrier who may be liable for the injury in an appropriate court, either in the name of the department or regional center or in the name of the child or consumer, his or her guardian, conservator, limited conservator, personal representative, estate, or survivors.

(b) The department and the regional center may compromise, or settle and release a claim as described in subdivision (a).

(c) The department may waive a claim as described in subdivision (a), in whole or in part, if the department determines that collection would not be cost efficient, would result in undue hardship upon the consumer or child who suffered the injury, or in a wrongful death action upon the heirs of the deceased.

(d) No action taken on behalf of the department or the regional center pursuant to this section or any judgment rendered in that action shall be a bar to any action upon the claim or cause of action of the child or consumer, his or her guardian, conservator, personal representative, estate, dependents, or survivors against the third party who may be liable for the injury, or shall operate to deny to the child or consumer the recovery for that portion of any damages not covered hereunder.

(e) The department, the State Department of Health Care Services, and the Department of Managed Health Care shall work together to ensure that the recovery sought by the department, regional centers, and the State Department of Health Care Services for services for Medi-Cal beneficiaries with developmental disabilities is appropriate.

(Added by Stats. 2011, Ch. 9, Sec. 14. Effective March 24, 2011.)



4659.12

(a) Where an action is brought by the department or a regional center pursuant to Section 4659.11, it shall be commenced within the period prescribed in Section 338 of the Code of Civil Procedure.

(b) The death of a consumer or child under 36 months of age who is eligible for the California Early Intervention Program does not abate any right of action established by Section 4659.11.

(c) When an action or claim is brought by a person or persons entitled to bring the action or assert the claim against a third party who may be liable for causing the death of the child or consumer, any settlement, judgment, or award obtained is subject to the right of the department or the regional center to recover from that party the reasonable value of the services provided to the consumer under this division.

(d) Where the action or claim is brought by the child or consumer alone, and the child or consumer incurs a personal liability to pay attorney s fees and costs of litigation, the claim for reimbursement by the department or the regional center of the services provided to the child or consumer shall be limited to the reasonable value of services less 25 percent, which represents the department s or the regional center s reasonable share of attorney s fees paid by the child or consumer, and that portion of the cost of litigation expenses determined by multiplying by the ratio of the full amount of the reasonable value of services so provided to the full amount of the judgment, award, or settlement.

(Added by Stats. 2011, Ch. 9, Sec. 14. Effective March 24, 2011.)



4659.13

(a) If a consumer or child under 36 months of age who is eligible for the California Early Intervention Program pursuant to Title 14 (commencing with Section 95000) of the Government Code, the department, or a regional center brings an action or claim against a third party or carrier, the consumer, child, regional center, or department, within 30 days of filing the action, shall provide the other persons or entities specified in this subdivision with written notice by personal service or registered mail of the action or claim, and of the name of the court or state or local agency in which the action or claim is brought. Proof of the notice shall be filed in the action or claim. If an action or claim is brought by the department, the regional center, the child, or the consumer, any of the other persons or entities described in this subdivision, at any time before trial on the facts, may become a party to, or shall consolidate their action or claim with, another action or claim if brought independently.

(b) If an action or claim is brought by the department or the regional center pursuant to subdivision (a) of Section 4659.11, written notice to the child, consumer, guardian, conservator, personal representative, estate, or survivor given pursuant to this section shall advise him or her of his or her right to intervene in the proceeding, his or her right to obtain a private attorney of his or her choice, and the department s right to recover the reasonable value of the services provided.

(Amended by Stats. 2012, Ch. 162, Sec. 198. Effective January 1, 2013.)



4659.14

In the event of judgment or award in a suit or claim against a third party or carrier:

(a) If the action or claim is prosecuted by the child or consumer alone, the court or agency shall first order paid from any judgment or award the reasonable litigation expenses incurred in preparation and prosecution of the action or claim, together with reasonable attorney s fees, when an attorney has been retained. After payment of these expenses and attorney s fees the court or agency, on the application of the department or the regional center, shall allow as a lien against the amount of the settlement, judgment, or award, the reasonable value of additional services provided to the child under the California Early Intervention Program or consumer under this division, as provided in subdivision (d) of Section 4659.12.

(b) If the action or claim is prosecuted both by the consumer or child and the department or regional center, the court or agency shall first order paid from any judgment or award the reasonable litigation expenses incurred in preparation and prosecution of the action or claim, together with reasonable attorney s fees based solely on the services rendered for the benefit of the child or consumer. After payment of these expenses and attorney s fees, the court or agency shall apply out of the balance of the judgment or award an amount sufficient to reimburse the department the full amount of the reasonable value of services provided.

(Added by Stats. 2011, Ch. 9, Sec. 14. Effective March 24, 2011.)



4659.15

Upon further application at any time before the judgment or award is satisfied, the court shall allow as a further lien the reasonable value of additional services provided arising out of the same cause of action or claim provided on behalf of the consumer under this division, or child under the California Early Intervention Program, where the services were provided or became payable subsequent to the original order.

(Added by Stats. 2011, Ch. 9, Sec. 14. Effective March 24, 2011.)



4659.16

(a) No settlement, judgment, or award in any action or claim by a consumer or child to recover damages for injuries, where the department or regional center has an interest, shall be deemed final or satisfied without first giving the department notice and a reasonable opportunity to perfect and to satisfy the department s or regional center s lien. Recovery of the lien from an injured consumer s or child s action or claim is limited to that portion of a settlement, judgment, or award that represents payment for services provided on behalf of the consumer under this division or a child under the California Early Intervention Program. All reasonable efforts shall be made to obtain the department s advance agreement to a determination as to what portion of a settlement, judgment, or award represents payment for services provided on behalf of the consumer under this division or the child under the California Early Intervention Program. Absent the department s advance agreement as to what portion of a settlement, judgment, or award represents payment for medical expenses, or medical care, provided to the child or consumer, the matter shall be submitted to a court for decision. The department, the regional center, or the child or consumer may seek resolution of the dispute by filing a motion, which shall be subject to regular law and motion procedures.

(b) If the child or consumer has filed a third-party action or claim, the court in which the action or claim was filed shall have jurisdiction over a dispute between the department or regional center and the child or consumer regarding the amount of a lien asserted pursuant to this section that is based upon an allocation of damages contained in a settlement or compromise of the third-party action or claim. If no third-party action or claim has been filed, any superior court in California where venue would have been proper, had a claim or action been filed, shall have jurisdiction over the motion. The motion may be filed as a special motion and treated as an ordinary law and motion proceeding subject to regular motion fees. The reimbursement determination motion shall be treated as a special proceeding of a civil nature pursuant to Part 3 (commencing with Section 1063) of the Code of Civil Procedure. When no action is pending, the person making the motion shall be required to pay a first appearance fee. When an action is pending, the person making the motion shall pay a regular law and motion fee. Notwithstanding Section 1064 of the Code of Civil Procedure, the child or consumer, the regional center, or the department may appeal the final findings, decision, or order.

(c) The court shall issue its findings, decision, or order, which shall be considered the final determination of the parties rights and obligations with respect to the department s lien, unless the settlement is contingent on an acceptable allocation of the settlement proceeds, in which case, the court s findings, decision, or order shall be considered a tentative determination. If the child or consumer does not serve notice of a rejection of the tentative determination, which shall be based solely upon a rejection of the contingent settlement, within 30 days of the notice of entry of the court s tentative determination, subject to further consideration by the court pursuant to subdivision (d), the tentative determination shall become final. Notwithstanding Section 1064 of the Code of Civil Procedure, the child, consumer, regional center, or department may appeal the final findings, decision, or order.

(d) If the consumer or child does not accept the tentative determination, which shall be based solely upon a rejection of the contingent settlement, any party may subsequently seek further consideration of the court s findings upon application to modify the prior findings, decision, or order based on new or different facts or circumstances. The application shall include an affidavit showing what application was made before, when, and to what judge, what order or decision was made, and what new or different facts or circumstances, including a different settlement, are claimed to exist. Upon further consideration, the court may modify the allocation in the interest of fairness and for good cause.

(Added by Stats. 2011, Ch. 9, Sec. 14. Effective March 24, 2011.)



4659.17

When the department or regional center has perfected a lien upon a judgment or award in favor of a child eligible for the California Early Intervention Program or a consumer against any third party for an injury for which the consumer has received services pursuant to this division, the department or the regional center shall be entitled to a writ of execution as lien claimant to enforce payment of the lien against the third party with interest and other accruing costs as in the case of other executions. In the event the amount of the judgment or award so recovered has been paid to the child or consumer, the department or the regional center shall be entitled to a writ of execution against the child or consumer to the extent of the department s or the regional center s lien, with interest and other accruing costs as in the case of other executions.

(Added by Stats. 2011, Ch. 9, Sec. 14. Effective March 24, 2011.)



4659.18

Notwithstanding any other provision of law, in no event shall the department or the regional center recover an amount greater than the child eligible for the California Early Intervention Program or consumer recovers after deducting from the settlement judgment, or award, attorney s fees and litigation costs paid for by the child or consumer. If the recovery of the department or regional center is determined under this section, the reductions in subdivision (d) of Section 4659.12 shall not apply.

(Added by Stats. 2011, Ch. 9, Sec. 14. Effective March 24, 2011.)



4659.19

The amount recovered by the department or regional center shall not exceed the amount derived from applying Section 4659.12, 4659.16, or 4659.18, whichever is less.

(Added by Stats. 2011, Ch. 9, Sec. 14. Effective March 24, 2011.)



4659.20

In the event that the child or consumer, his or her guardian, conservator, limited conservator, personal representative, estate, or survivors, or any of them brings an action against the third party that may be liable for the injury, notice of institution of legal proceedings, notice of settlement, and all other notices required by this article shall be given to the director of the department in Sacramento except in cases where the director specifies that notice shall be given to the Attorney General. All notices shall be given by insurance carriers, as described in Section 14124.70, having liability for the child s or consumer s claim, and by the attorney retained to assert the claim by the consumer or child, or by the injured child or consumer, his or her guardian, conservator, limited conservator, personal representative, estate, or survivors, if no attorney is retained.

(Added by Stats. 2011, Ch. 9, Sec. 14. Effective March 24, 2011.)



4659.21

Notwithstanding any other provision of law, all carriers described in Section 14124.70, including automobile, casualty, property, and malpractice insurers, shall enter into agreements with regional centers and the department to permit and assist the matching of the eligibility files of the department and the regional centers against the carrier s claim files, utilizing, if necessary, social security numbers as common identifiers for the purpose of determining whether services were provided to a child eligible for the California Early Intervention Program or consumer because of an injury for which another person is liable, or for which a carrier is liable in accordance with the provisions of any policy of insurance. The carrier shall maintain a centralized file of claimants names, mailing addresses, and social security numbers or dates of birth. This information shall be made available to the department and the regional center upon a reasonable request by the department or a regional center. The agreement described in this section shall include financial arrangements for reimbursing carriers for necessary costs incurred in furnishing requested information.

(Added by Stats. 2011, Ch. 9, Sec. 14. Effective March 24, 2011.)



4659.22

(a) Every health insurer, self-insured plan, group health plan, as defined in Section 607(1) of the federal Employee Retirement Income Security Act of 1974 (29 U.S.C. Sec. 1001 et seq.), service benefit plan, managed care organization, including health care service plans as defined in subdivision (f) of Section 1345 of the Health and Safety Code, licensed pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code), pharmacy benefit manager, or other party that is, by statute, contract, or agreement, legally responsible for payment of a claim for a health care item or service, upon request of the department or a regional center for any records, or any information contained in records pertaining to, an individual or group health insurance policy or plan issued by the insurer or plan against, or pertaining to, the services paid by or claims made against the insurer or plans under a policy or plan, shall make the requested records or information available upon a certification by the department or regional center that the individual is an applicant for or recipient of services under this division, is an applicant for or recipient of services under the California Early Intervention Program, or is a person who is legally responsible for the applicant or recipient, provided that the department and regional center certifies its compliance with all state and federal laws pertaining to the confidentiality of medical information.

(b) The department or regional center shall enter into a cooperative agreement setting forth mutually agreeable procedures for requesting and furnishing appropriate information, consistent with laws pertaining to the confidentiality and privacy of medical information. These procedures shall include any financial arrangements as may be necessary to reimburse insurers or plans for necessary costs incurred in furnishing requested information, and the time and manner those procedures are to become effective. The department shall make every effort to coordinate with the State Department of Health Care Services to obtain this information for this purpose, avoid duplication and administrative costs, and to protect privacy of medical information pursuant to state and federal law.

(c) The information required to be made available pursuant to this section shall be limited to information necessary to determine whether health care services have been or should have been claimed and paid pursuant to an obligation of entities identified in subdivision (a) and the terms and conditions of the enrollee s contract or, in the case of a Medi-Cal beneficiary, pursuant to the scope of the contract between the State Department of Health Care Services and a Medi-Cal managed care health plan, with respect to services received by a particular individual for which services under this division or under the California Early Intervention Program would be available.

(d) Not later than the date upon which the procedures agreed to pursuant to subdivision (b) become effective, the director shall establish guidelines to ensure that information relating to an individual certified to be an applicant child or consumer, furnished to any insurer or plan pursuant to this section, is used only for the purpose of identifying the records or information requested in the manner so as not to violate the confidentiality of an applicant or recipient.

(e) The department shall implement this section no later than July 1, 2011.

(Added by Stats. 2011, Ch. 9, Sec. 14. Effective March 24, 2011.)



4659.23

In order to assess overlapping or duplicate health coverage, every health insurer, self-insured plan, group health plan, as defined in Section 607(1) of the federal Employee Retirement Income Security Act of 1974 (29 U.S.C. Sec. 1001 et seq.), service benefit plan, managed care organization, including a health care service plan as defined in subdivision (f) of Section 1345 of the Health and Safety Code, licensed pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code), pharmacy benefit manager, or other party that is, by statute, contract, or agreement, legally responsible for payment of a claim for a health care item or service shall maintain a centralized file of the subscribers , policyholders , or enrollees names, mailing addresses, and social security numbers or dates of birth, and where available, for all other covered persons, the names and social security numbers or dates of birth. This information shall be made available to the department or a regional center upon reasonable request. Notwithstanding Section 20230 of the Government Code, the Board of Administration of the Public Employees Retirement System and affiliated systems or contract agencies shall permit data matches with the state department to identify consumers with third-party health coverage or insurance.

(Amended by Stats. 2012, Ch. 162, Sec. 199. Effective January 1, 2013.)



4659.24

(a) When the rights of a consumer or a child receiving services under the California Early Intervention Program to recovery from an insurer have been assigned to the department or a regional center, an insurer shall not impose any requirement on the department or the regional center that is different from any requirement applicable to an agent or assignee of the covered consumer or child.

(b) The department may garnish the wages, salary, or other employment income of, and withhold amounts from state tax refunds from, any person to whom both of the following apply:

(1) The person is required by a court or administrative order to provide coverage of the costs of services provided to a child under the California Early Intervention Program or a consumer under this division.

(2) The person has received payment from a third party for the costs of the services for the child or consumer, but he or she has not used the payments to reimburse, as appropriate, either the other parent or the person having custody of the child or consumer, or the provider of the services, to the extent necessary to reimburse the department for expenditures for those costs under this division. All claims for current or past due child support shall take priority over claims made by the department or the regional center.

(c) For purposes of this section, insurer includes every health insurer, self-insured plan, group health plan, as defined in Section 607(1) of the federal Employee Retirement Income Security Act of 1974 (29 U.S.C. Sec. 1001 et seq.), service benefit plan, managed care organization, including health care service plans as defined in subdivision (f) of Section 1345 of the Health and Safety Code, licensed pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code), pharmacy benefit manager, or other party that is, by statute, contract, or agreement, legally responsible for payment of a claim for a health care item or service.

(Added by Stats. 2011, Ch. 9, Sec. 14. Effective March 24, 2011.)






ARTICLE 3. Regional Center Board Meetings

4660

All meetings of the board of directors of each regional center shall be scheduled, open, and public, and all persons shall be permitted to attend any meeting, except as otherwise provided in this section. Regional center board meetings shall be held in accordance with all of the following provisions:

(a) Each regional center shall provide a copy of this article to each member of the regional center governing board upon his or her assumption of board membership.

(b) As used in this article, board meetings include meetings conducted by any committee of the governing board which exercises authority delegated to it by that governing board. However, board meetings shall not be deemed to include board retreats planned solely for educational purposes.

(c) At each regional center board meeting, time shall be allowed for public input on all properly noticed agenda items prior to board action on that item. Time shall be allowed for public input on any issue not included on the agenda.

(d) Any person attending an open and public meeting of a regional center shall have the right to record the proceedings on a tape recorder, video recorder, or other sound, visual, or written transcription recording device, in the absence of a reasonable finding of the regional center governing board that such recording constitutes, or would constitute, a disruption of the proceedings.

(Amended by Stats. 1997, Ch. 414, Sec. 21. Effective September 22, 1997.)



4661

(a) Regional centers shall mail notice of their meetings to any person who requests notice in writing. Notice shall be mailed at least seven days in advance of each meeting. The notice shall include the date, time, and location of, and a specific agenda for, the meeting, which shall include an identification of all substantive topic areas to be discussed, and no item shall be added to the agenda subsequent to the provision of this notice. The notice requirement shall not preclude the regional center board from taking action on any urgent request made by the department, not related to purchase of service reductions, for which the board makes a specific finding that notice could not have been provided at least seven days before the meeting, or on new items brought before the board at meetings by members of the public.

(b) The regional center shall maintain all recordings and written comments submitted as testimony on agenda items for no less than two years. These materials shall be made available for review by any person, upon request.

(c) Any action taken by a board that is found by a court of competent jurisdiction to have substantially violated any provision of this article shall be deemed null and void.

(Amended by Stats. 1997, Ch. 414, Sec. 22. Effective September 22, 1997.)



4662

In the case of an emergency situation involving matters upon which prompt action is necessary due to the disruption or threatened disruption of regional center services, an emergency meeting may be called without complying with the advanced notice requirement of Section 4661. For the purposes of this article, emergency situation means any activity which severely impairs public health, safety, or both, as determined by a majority of the members of the regional center board. In these situations, advance notice shall be provided if practicable. In addition, the area board shall be notified by telephone of each emergency meeting. The minutes of an emergency meeting, including a description of any actions taken at the meeting, shall be mailed immediately to those persons described in Section 4661.

(Added by Stats. 1986, Ch. 577, Sec. 2.)



4663

(a) The governing board of a regional center may hold a closed meeting to discuss or consider one or more of the following:

(1) Real estate negotiations.

(2) The appointment, employment, evaluation of performance, or dismissal of a regional center employee.

(3) Employee salaries and benefits.

(4) Labor contract negotiations.

(5) Pending litigation.

(b) Any matter specifically dealing with a particular regional center client must be conducted in a closed session, except where it is requested that the issue be discussed publicly by the client, the client s conservator, or the client s parent or guardian where the client is a minor. Minutes of closed sessions shall be kept by a designated officer or employee of the regional center, but these minutes shall not be considered public records. Prior to and directly after holding any closed session, the regional center board shall state the specific reason or reasons for the closed session. In the closed session, the board may consider only those matters covered in its statement.

(Added by Stats. 1986, Ch. 577, Sec. 2.)



4664

The governing board of a regional center may hold a closed session regarding pending litigation when discussion in open session concerning those matters would prejudice the position of the regional center in the litigation. Litigation shall be considered pending when any of the following circumstances exist:

(a) An adjudicatory proceeding to which the regional center is a party has been initiated formally.

(b) A point has been reached where, based upon existing facts and circumstances and the advice of legal counsel, it is determined that there is a significant exposure to litigation against the regional center.

(c) Based on existing facts and circumstances, the regional center has decided to initiate or is deciding whether to initiate litigation.

Prior to holding a closed session pursuant to this section, the regional center governing board shall state publicly to which subdivision it is pursuant.

(Amended by Stats. 1997, Ch. 414, Sec. 23. Effective September 22, 1997.)



4665

Agendas and other writings or materials distributed prior to or during a regional center board meeting for discussion or action at the meeting shall be considered public records, except those materials distributed during, and directly related to, a closed session authorized under Section 4663. Writings which are distributed prior to commencement of a board meeting shall be made available for public inspection upon request prior to commencement of the meeting. Writings which are distributed during a board meeting shall be made available for public inspection at the time of their discussion at the meeting. A reasonable fee may be charged for a copy of a public record distributed pursuant to this section.

(Added by Stats. 1986, Ch. 577, Sec. 2.)



4666

No regional center shall conduct any meeting, conference, or other function in any facility that prohibits the admittance of any person, or persons, on the basis of ancestry or any characteristic listed or defined in Section 11135 of the Government Code.

(Amended by Stats. 2007, Ch. 568, Sec. 48. Effective January 1, 2008.)



4667

All regional center board meetings shall be held in facilities accessible to persons with physical disabilities.

(Added by Stats. 1986, Ch. 577, Sec. 2.)



4668

(a) Any action taken by a regional center governing board in violation of this article is null and void. Any interested person may commence an action by mandamus, injunction, or declaratory relief for the purpose of obtaining a judicial declaration that an action taken in violation of this article is null and void.

(b) A court may award court costs and reasonable attorney s fees to the plaintiff in an action brought pursuant to this section where it is found that a regional center board has violated the provisions of this article.

(c) This section does not prevent a regional center governing board from curing or correcting an action challenged pursuant to this section.

(Added by Stats. 1986, Ch. 577, Sec. 2.)



4669

The provisions of this article shall not apply to the corporate affairs of the governing board of a regional center which have no relationship to the role and responsibility of a regional center set forth in this chapter.

(Added by Stats. 1986, Ch. 577, Sec. 2.)






ARTICLE 4. Regional Center Alternatives for Service Delivery

4669.2

(a) Notwithstanding any other provision of law, and provided that there shall be no reduction in direct service to persons eligible for services under this article, a regional center, with the approval of the State Department of Developmental Services, and in consultation with the local area boards, consumer and vendor advisory committees, and local advocacy organizations, may explore and implement any regional center service delivery alternative included in this section for consumers living in the community, as follows:

(1) Alternative service coordination for consumers.

(2) Technical and financial support to consumers, and where appropriate, their families, to provide or secure their own services in lieu of services that regional centers would otherwise provide, purchase, or secure. These programs shall be cost-effective in the aggregate, and shall be limited to consumers who are at imminent risk of moving to a more restrictive setting.

(3) Procedures whereby regional centers may negotiate levels of payment with providers for delivery of specific services to a group of consumers through a mutually agreed upon contract with a specific term and a guaranteed reimbursement amount. Contracted services may be for any specific service or combination of services across vendor categories.

(4) Procedures whereby consumers, regional center representatives, area board representatives, and local service providers may jointly examine and make recommendations to the department for reduced reporting and recording requirements of regional centers. The recommendations shall be made available upon request.

(5) Proposals to reduce reporting and recordkeeping requirements at a regional center.

(6) Procedures whereby a regional center may lease a facility and contract for the provision of services in that facility for regional center clients.

(7) Procedures that encourage innovative approaches to the sharing of administrative resources between regional centers and other public and private agencies serving persons with developmental disabilities.

(8) Proposals for a regional center to purchase a facility for its own office space if it can be shown to be cost-effective. No funds from a regional center s purchase of services budget shall be used for this purchase.

(b) Consultation pursuant to subdivision (a) shall occur during the development of the proposal prior to the public hearing conducted in accordance with Section 4669.75 and after the completion of the public hearing.

(c) The regional center shall annually submit to the State Department of Developmental Services a report on the implementation of the service delivery options approved by the department under this section. The report shall review the effects of the proposal, if applicable, upon the regional center purchase of service budget and the state budget, the impact on other regional center services, and the impact on consumers served under the proposal. This report shall be completed within 90 days of the end of each fiscal year.

(Amended by Stats. 1997, Ch. 474, Sec. 1. Effective January 1, 1998.)



4669.75

(a) Any proposal approved by the department pursuant to this article may be implemented immediately upon approval. Prior to submitting a proposal to the department, the regional center shall conduct a public hearing to receive comments on the proposal. Notice of the public hearing shall be given at least 10 business days in advance of the hearing. The public hearing shall be conducted in accordance with this section.

(b) Notice shall include a summary of the proposal, analysis of the effect of the proposal upon the regional center budget and the state budget, the impact on regional center services, and the impact on consumers served under the proposal, and a list of the statutes and regulations that will be waived under the proposal. No proposal approved under this article shall authorize a regional center to implement proposals that have not met all the requirements of this article. The department may not delegate its authority to review and approve proposals in accordance with this article.

(c) Each written comment submitted prior to the close of the final public hearing, and a summary of verbal testimony received, shall be considered by the regional center, and a summary of the responses to all comments shall be submitted as part of the proposal to the department. These comments and responses shall be made available, along with the proposal, for public review.

(d) A service delivery alternative shall be required to be implemented within the existing regional center funding allocation and shall be cost-effective to the state. No additional allocation shall be made to permit a regional center to implement a service delivery alternative. No proposal approved under this article shall authorize or give authority to a regional center to go forward with any other specific action or proposal that has not met all of the requirements of this article. The department may not delegate its authority to review and approve proposals in accordance with this article to a regional center or any other entity.

(e) Proposals approved by the department shall meet freedom of choice requirements pursuant to the assurances required in the home- and community-based services waiver under Section 1396n of Title 42 of the United States Code.

(Amended by Stats. 2001, Ch. 745, Sec. 235. Effective October 12, 2001.)









CHAPTER 6. Development and Support of Community Facilities and Programs

ARTICLE 1. General

4670

The Legislature finds that there is a shortage of programs and facilities to provide a comprehensive network of habilitation services to persons with developmental disabilities throughout the state.

In order to assure the development and necessary support for a comprehensive network of programs of good quality, in every area of the state, in an orderly and economic manner, the following procedures are established.

(Added by Stats. 1977, Ch. 1252.)






ARTICLE 2. Planning and Developing New and Expanded Programs and Facilities

4675

On and after January 1, 1978, the state plan established in this division shall be the primary method used for determining, in an orderly way, the programs and facilities that shall be developed, expanded, terminated, or reduced. The state plan shall also state the objectives of such programs, amounts and sources of required funding, priorities for development, timing, agencies responsible for implementation, and procedures for evaluation.

(Added by Stats. 1977, Ch. 1252.)



4676

Prior to making an appropriation or allocating any state or federal funds for new or major expansions of programs or facilities for persons with developmental disabilities, the state plan shall be reviewed to determine if the proposed expenditure is consistent with the priorities approved in the plan.

If any expenditure of such funds for new or major expansions of programs or facilities is proposed by any agency that does not conform to the priorities approved in the state plan, the state council shall review and publicly comment on such proposed expenditure.

(Added by Stats. 1977, Ch. 1252.)



4677

(a) (1) All parental fees collected by or for regional centers shall be remitted to the State Treasury to be deposited in the Developmental Disabilities Program Development Fund, which is hereby created and hereinafter called the Program Development Fund. The purpose of the Program Development Fund shall be to provide resources needed to initiate new programs, and to expand or convert existing programs. Within the context of, and consistent with, approved priorities for program development in the state plan, program development funds shall promote integrated residential, work, instructional, social, civic, volunteer, and recreational services and supports that increase opportunities for self-determination and maximum independence of persons with developmental disabilities. Notwithstanding any other provision of law or regulation to the contrary, commencing July 1, 2009, parental fees remitted to the State Treasury shall be deposited in accordance with Section 4784.

(2) In no event shall an allocation from the Program Development Fund be granted for more than 24 months.

(b) (1) The State Council on Developmental Disabilities shall, at least once every five years, request from all regional centers information on the types and amounts of services and supports needed, but currently unavailable.

(2) The state council shall work collaboratively with the department and the Association of Regional Center Agencies to develop standardized forms and protocols that shall be used by all regional centers and area boards in collecting and reporting this information. In addition to identifying services and supports that are needed, but currently unavailable, the forms and protocols shall also solicit input and suggestions on alternative and innovative service delivery models that would address consumer needs.

(3) In addition to the information provided pursuant to paragraph (2), the state council may utilize information from other sources, including, but not limited to, public hearings, quality assurance assessments conducted pursuant to Section 4571, regional center reports on alternative service delivery submitted to the department pursuant to Section 4669.2, and the annual report on self-directed services produced pursuant to Section 4685.7.

(4) The department shall provide additional information, as requested by the state council.

(5) Based on the information provided by the regional centers and other agencies, the state council shall develop an assessment of the need for new, expanded, or converted community services and support, and make that assessment available to the public. The assessment shall include a discussion of the type and amount of services and supports necessary but currently unavailable including the impact on consumers with common characteristics, including, but not limited to, disability, specified geographic regions, age, and ethnicity, face distinct challenges. The assessment shall highlight alternative and innovative service delivery models identified through their assessment process.

(6) This needs assessment shall be conducted at least once every five years and updated annually. The assessment shall be included in the state plan and shall be provided to the department and to the appropriate committees of the Legislature. The assessment and annual updates shall be made available to the public. The State Council on Developmental Disabilities, in consultation with the department, shall make a recommendation to the Department of Finance as to the level of funding for program development to be included in the Governor s Budget, based upon this needs assessment.

(c) Parental fee schedules shall be evaluated pursuant to Section 4784 and adjusted annually, as needed, by the department, with the approval of the state council. The July 1, 2009, parental fee adjustment shall be exempt from this approval requirement. Fees for out-of-home care shall bear an equitable relationship to the cost of the care and the ability of the family to pay.

(d) In addition to parental fees and General Fund appropriations, the Program Development Fund may be augmented by federal funds available to the state for program development purposes, when these funds are allotted to the Program Development Fund in the state plan. The Program Development Fund is hereby appropriated to the department, and subject to any allocations that may be made in the annual Budget Act. In no event shall any of these funds revert to the General Fund.

(e) The department may allocate funds from the Program Development Fund for any legal purpose, provided that requests for proposals and allocations are approved by the state council in consultation with the department, and are consistent with the priorities for program development in the state plan. Allocations from the Program Development Fund shall take into consideration the following factors:

(1) The future fiscal impact of the allocations on other state supported services and supports for persons with developmental disabilities.

(2) The information on priority services and supports needed, but currently unavailable, submitted by the regional centers.

Consistent with the level of need as determined in the state plan, excess parental fees may be used for purposes other than programs specified in subdivision (a) only when specifically appropriated to the State Department of Developmental Services for those purposes.

(f) Under no circumstances shall the deposit of federal moneys into the Program Development Fund be construed as requiring the State Department of Developmental Services to comply with a definition of developmental disabilities and services for persons with developmental disabilities other than as specified in subdivisions (a) and (b) of Section 4512 for the purposes of determining eligibility for developmental services or for allocating parental fees and state general funds deposited in the Program Development Fund.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 9, Sec. 16. Effective July 28, 2009.)



4678

(a) The State Council on Developmental Disabilities, in implementing subdivision (b) of Section 4677, and with the support of the State Department of Developmental Services, shall convene a stakeholder workgroup on alternative and expanded options for nonresidential services and supports. The workgroup shall include persons with developmental disabilities, family members, providers, and other system stakeholders. The workgroup shall develop recommendations on how to best achieve all of the following:

(1) The development and expansion of community-based models that provide an array of nonresidential options, including, but not limited to, participation in integrated instructive, social, civic, volunteer, and recreational activities.

(2) The development and expansion of community-based work activities, including, but not limited to, customized employment development, integrated job training, and employer-provided job coaching.

(3) The expansion of work opportunities in the public sector.

(4) The increased utilization of existing models, including, but not limited to, self-directed services, vouchers, family teaching models, existing habilitation, and supported work vendors to facilitate access to nontraditional community-based nonresidential activities.

(5) Strategies to promote and duplicate successful and innovative models developed in California and in other states.

(6) The identification of, and strategies to address, statutory, regulatory, licensing, vendor-related, funding and other types of barriers to achieving the goals identified in this act, including strategies to improve individualization of services and supports by increased flexibility in design, staffing, and compensation.

(b) By May 1, 2007, the State Council on Developmental Disabilities shall submit recommendations from the workgroup to the Governor and appropriate committees of the Legislature and may, thereafter, incorporate subsequent recommendations into its state plan developed pursuant to Section 4561.

(Added by Stats. 2006, Ch. 397, Sec. 5. Effective January 1, 2007.)






ARTICLE 3. Rates of Payment for Community Living Facilities

4680

In order to assure the availability of a continuum of community living facilities of good quality for persons with developmental disabilities, and to ensure that persons placed out of home are in the most appropriate, least restrictive living arrangement, the department shall establish and maintain an equitable system of payment to providers of such services. The system of payment shall include provision for a rate to ensure that the provider can meet the special needs of persons with developmental disabilities and provide quality programs required by this article.

(Amended by Stats. 1984, Ch. 800, Sec. 1. Effective August 29, 1984.)



4681.1

(a) The department shall adopt regulations that specify rates for community care facilities serving persons with developmental disabilities. The implementation of the regulations shall be contingent upon an appropriation in the annual Budget Act for this purpose. These rates shall be calculated on the basis of a cost model designed by the department which ensures that aggregate facility payments support the provision of services to each person in accordance with his or her individual program plan and applicable program requirements. The cost model shall reflect cost elements that shall include, but are not limited to, all of the following:

(1) Basic living needs include utilities, furnishings, food, supplies, incidental transportation, housekeeping, personal care items, and other items necessary to ensure a quality environment for persons with developmental disabilities. The amount identified for the basic living needs element of the rate shall be calculated as the average projected cost of these items in an economically and efficiently operated community care facility.

(2) Direct care includes salaries, wages, benefits, and other expenses necessary to supervise or support the person s functioning in the areas of self-care and daily living skills, physical coordination mobility, and behavioral self-control, choice making, and integration. The amount identified for direct care shall be calculated as the average projected cost of providing the level of service required to meet each person s functional needs in an economically and efficiently operated community care facility. The direct care portion of the rate shall reflect specific service levels defined by the department on the basis of relative resident need and the individual program plan.

(3) Special services include specialized training, treatment, supervision, or other services which a person s individual program plan requires to be provided by the residential facility in addition to the direct care provided under paragraph (2). The amount identified for special services shall be calculated for each individual based on the additional services specified in the person s individual program plan and the prevailing rates paid for similar services in the area. The special services portion of the rate shall reflect a negotiated agreement between the facility and the regional center in accordance with Section 4648.

(4) Indirect costs include managerial personnel, facility operation, maintenance and repair, other nondirect care, employee benefits, contracts, training, travel, licenses, taxes, interest, insurance, depreciation, and general administrative expenses. The amount identified for indirect costs shall be calculated as the average projected cost for these expenses in an economically and efficiently operated community care facility.

(5) Property costs include mortgages, leases, rent, taxes, capital or leasehold improvements, depreciation, and other expenses related to the physical structure. The amount identified for property costs shall be based on the fair rental value of a model facility which is adequately designed, constructed, and maintained to meet the needs of persons with developmental disabilities. The amount identified for property costs shall be calculated as the average projected fair rental value of an economically and efficiently operated community care facility.

(b) The cost model shall take into account factors which include, but are not limited to, all of the following:

(1) Facility size, as defined by the department on the basis of the number of facility beds licensed by the State Department of Social Services and vendorized by the regional center.

(2) Specific geographic areas, as defined by the department on the basis of cost of living and other pertinent economic indicators.

(3) Common levels of direct care, as defined by the department on the basis of services specific to an identifiable group of persons as determined through the individual program plan.

(4) Positive outcomes, as defined by the department on the basis of increased integration, independence, and productivity at the aggregate facility and individual consumer level.

(5) Owner-operated and staff-operated reimbursement which shall, not differ for facilities that are required to comply with the same program requirements.

(c) The rates established for individual community care facilities serving persons with developmental disabilities shall reflect all of the model cost elements and rate development factors described in this section. The cost model design shall include a process for updating the cost model elements that address variables, including, but not limited to, all of the following:

(1) Economic trends in California.

(2) New state or federal program requirements.

(3) Changes in the state or federal minimum wage.

(4) Increases in fees, taxes, or other business costs.

(5) Increases in federal supplemental security income/state supplementary program for the aged, blind, and disabled payments.

(d) Rates established for developmentally disabled persons who are also dually diagnosed with a mental disorder may be fixed at a higher rate. The department shall work with the State Department of Health Care Services to establish criteria upon which higher rates may be fixed pursuant to this subdivision. The higher rate for developmentally disabled persons who are also dually diagnosed with a mental disorder may be paid when requested by the director of the regional center and approved by the Director of Developmental Services.

(e) By January 1, 2001, the department shall prepare proposed regulations to implement the changes outlined in this section. The department may use a private firm to assist in the development of these changes and shall confer with consumers, providers, and other interested parties concerning the proposed regulations. By May 15, 2001, and each year thereafter, the department shall provide the Legislature with annual community care facility rates, including any draft amendments to the regulations as required. By July 1, 2001, and each year thereafter, contingent upon an appropriation in the annual Budget Act for this purpose, the department shall adopt emergency regulations which establish the annual rates for community care facilities serving persons with developmental disabilities for each fiscal year.

(f) During the first year of operation under the revised rate model, individual facilities shall be held harmless for any reduction in aggregate facility payments caused solely by the change in reimbursement methodology.

(Amended by Stats. 2012, Ch. 34, Sec. 75. Effective June 27, 2012.)



4681.3

(a) Notwithstanding any other provision of this article, for the 1996 97 fiscal year, the rate schedule authorized by the department in operation June 30, 1996, shall be increased based upon the amount appropriated in the Budget Act of 1996 for that purpose. The increase shall be applied as a percentage, and the percentage shall be the same for all providers.

(b) Notwithstanding any other provision of this article, for the 1997 98 fiscal year, the rate schedule authorized by the department in operation on June 30, 1997, shall be increased based upon the amount appropriated in the Budget Act of 1997 for that purpose. The increase shall be applied as a percentage, and the percentage shall be the same for all providers.

(c) Notwithstanding any other provision of this article, for the 1998 99 fiscal year, the rate schedule authorized by the department in operation on June 30, 1998, shall be increased commencing July 1, 1998, based upon the amount appropriated in the Budget Act of 1998 for that purpose. The increase shall be applied as a percentage, and the percentage shall be the same for all providers.

(d) Notwithstanding any other provision of this article, for the 1998 99 fiscal year, the rate schedule authorized by the department in operation on December 31, 1998, shall be increased January 1, 1999, based upon the cost-of-living adjustments in the Supplemental Security Income/State Supplementary Program for the Aged, Blind, and Disabled appropriated in the Budget Act of 1998 for that purpose. The increase shall be applied as a percentage and the percentage shall be the same for all providers.

(e) Notwithstanding any other provision of this article, for the 1999 2000 fiscal year, the rate schedule authorized by the department in operation on June 30, 1999, shall be increased July 1, 1999, based upon the amount appropriated in the Budget Act of 1999 for that purpose. The increase shall be applied as a percentage and the percentage shall be the same for all providers.

(f) In addition, commencing January 1, 2000, any funds available from cost-of-living adjustments in the Supplemental Security Income/State Supplementary Payment (SSI/SSP) for the 1999 2000 fiscal year shall be used to further increase the community care facility rate. The increase shall be applied as a percentage, and the percentage shall be the same for all providers.

(g) Notwithstanding any other provision of law or regulation, for the 2006 07 fiscal year, the rate schedule in effect on June 30, 2006, shall be increased on July 1, 2006, by 3 percent, subject to funds specifically appropriated for this increase in the Budget Act of 2006. The increase shall be applied as a percentage and the percentage shall be the same for all providers. Any subsequent increase shall be governed by Sections 4681.5 and 4681.6.

(Amended by Stats. 2008, 3rd Ex. Sess., Ch. 3, Sec. 5. Effective February 16, 2008.)



4681.4

(a) Notwithstanding any other provision of this article, for the 1998 99 fiscal year, the rate schedule increased pursuant to subdivision (d) of Section 4681.3 shall be increased by an additional amount on January 1, 1999, based upon the amount appropriated in the Budget Act of 1998 for that purpose. The rate increase permitted by this section shall be applied as a percentage, and the percentage shall be the same for all providers.

(b) Notwithstanding any other provision of this article, for the 1999 2000 fiscal year, the rate schedule authorized by the department in operation on December 31, 1999, shall be increased on January 1, 2000, based upon the amount appropriated in the Budget Act of 1999 for that purpose. The rate increase permitted by this section shall be applied as a percentage and the percentage shall be the same for all providers.

(c) In order to help reduce direct care staff turnover and improve overall quality of care in Alternative Residential Model (ARM) facilities, funds appropriated by the Budget Act of 1998 and the Budget Act of 1999 to increase facility rates effective January 1, 1999, excluding any additional funds appropriated due to increases in benefits under Article 5 (commencing with Section 12200) of Chapter 3 of Part 3 of Division 9, and January 1, 2000, respectively, shall be used only for any of the following:

(1) Increasing direct care staff salaries, wages, and benefits.

(2) Providing coverage while direct care staff are in training classes or taking a training or competency test pursuant to Section 4681.5.

(3) Other purposes approved by the director.

(d) ARM providers shall report to regional centers, in a format and frequency determined by the department, information necessary for the department to determine, through the regional center, compliance with subdivision (c), including, but not limited to, direct care staff salaries, wages, benefits, and staff turnover.

(e) The department shall adopt emergency regulations in order to implement this section, which shall include, but are not limited to, the following:

(1) A process for enforcing the requirements of subdivisions (c) and (d).

(2) Consequences to an ARM provider for failing to comply with the requirements of subdivisions (c) and (d), including a process for obtaining approval from the director for the expenditure of funds for other purposes, as permitted by paragraph (3) of subdivision (c).

(3) A process for adjudicating provider appeals.

(Added by Stats. 1998, Ch. 310, Sec. 39. Effective August 19, 1998.)



4681.5

Notwithstanding any other provision of law or regulation, no regional center may approve any service level for a residential service provider, as defined in Section 56005 of Title 17 of the California Code of Regulations, if the approval would result in an increase in the rate to be paid to the provider that is greater than the rate that is in effect on June 30, 2008, unless the regional center demonstrates to the department that the approval is necessary to protect the consumer s health or safety and the department has granted prior written authorization.

(Amended by Stats. 2008, 3rd Ex. Sess., Ch. 3, Sec. 6. Effective February 16, 2008.)



4681.6

(a) Notwithstanding any other law or regulation, commencing July 1, 2008:

(1) A regional center shall not pay an existing residential service provider, for services where rates are determined through a negotiation between the regional center and the provider, a rate higher than the rate in effect on June 30, 2008, unless the increase is required by a contract between the regional center and the vendor that is in effect on June 30, 2008, or the regional center demonstrates that the approval is necessary to protect the consumer s health or safety and the department has granted prior written authorization.

(2) A regional center shall not negotiate a rate with a new residential service provider, for services where rates are determined through a negotiation between the regional center and the provider, that is higher than the regional center s median rate for the same service code and unit of service, or the statewide median rate for the same service code and unit of service, whichever is lower. The unit of service designation shall conform with an existing regional center designation or, if none exists, a designation used to calculate the statewide median rate for the same service. The regional center shall annually certify to the department its median rate for each negotiated rate service code, by designated unit of service. This certification shall be subject to verification through the department s biennial fiscal audit of the regional center.

(b) Notwithstanding subdivision (a), commencing July 1, 2014, regional centers may negotiate a rate adjustment with residential service providers regarding rates that are otherwise restricted pursuant to subdivision (a), if the adjustment is necessary in order to pay employees no less than the minimum wage as established by Section 1182.12 of the Labor Code, as amended by Chapter 351 of the Statutes of 2013, and only for the purpose of adjusting payroll costs associated with the minimum wage increase. The rate adjustment shall be specific to the unit of service designation that is affected by the increased minimum wage, shall be specific to payroll costs associated with any increase necessary to adjust employee pay only to the extent necessary to bring pay into compliance with the increased state minimum wage, and shall not be used as a general wage enhancement for employees paid above the minimum wage. Regional centers shall maintain documentation on the process to determine, and the rationale for granting, any rate adjustment associated with the minimum wage increase.

(c) For purposes of this section, residential service provider includes Adult Residential Facilities for Persons with Special Health Care Needs, as described in Section 4684.50.

(d) This section shall not apply to those services for which rates are determined by the State Department of Health Care Services, or the State Department of Developmental Services, or are usual and customary.

(Amended by Stats. 2014, Ch. 30, Sec. 17. Effective June 20, 2014.)



4681.7

(a) Effective July 1, 2011, in order to maintain a consumer s preferred living arrangement and adjust the residential services and supports in accordance with changing service needs identified in the individual program plan (IPP), a regional center may enter into a signed written agreement with a residential service provider for a consumer s supervision, training, and support needs to be provided at a lower level of payment than the facility s designated Alternative Residential Model (ARM) service level. The regional center signed written agreement with the provider shall ensure all of the following:

(1) Services provided to other facility residents comply with the applicable service requirements for the facility s approved service level pursuant to Section 4681.1 and Title 17 of the California Code of Regulations.

(2) Protection of the health and safety of each facility resident.

(3) Identification of the revised services and supports to be provided to the consumer within the ARM rate structure as part of the establishment or revision of an IPP.

(4) Identification of the rate.

(b) If the service needs of a consumer referred to in subdivision (a) change such that the consumer requires a higher level of supervision, training, and support, the regional center shall adjust the consumer s service level and rate to meet the consumer s changing needs.

(c) A regional center is authorized to enter into a signed written agreement with a residential service provider for a consumer s needed services at a lower level of payment and staffing without adjusting the facility s approved service level. A signed written agreement for a lower level of payment and staffing may only be entered into when a regional center, a consumer, and the facility agree that the facility can safely provide the service and supports needed by the consumer, as identified in the IPP, at the lower level of payment.

(d) Any negotiated lower level of payment pursuant to this section shall be consistent with the payment options within the ARM rate structure and with associated ARM service level requirements.

(Added by Stats. 2011, Ch. 37, Sec. 14. Effective June 30, 2011.)



4682

Under no circumstances shall the rate of state payment to any provider of out-of-home care exceed the average amount charged to private clients residing in the same facility, nor shall the monthly rate of state payment to any such facility, with the exception of a licensed acute care or emergency hospital, exceed the average monthly cost of services for all persons with developmental disabilities who reside in state hospitals.

(Added by Stats. 1977, Ch. 1252.)



4683

It is the intent of the Legislature that rates of payment for out-of-home care shall be established in such ways as to assure the maximum utilization of all federal and other sources of funding, to which persons with developmental disabilities are legally entitled, prior to the commitment of state funds for such purposes.

(Added by Stats. 1977, Ch. 1252.)



4684

(a) Notwithstanding any other provision of law, the cost of providing 24-hour out-of-home nonmedical care and supervision in community care facilities licensed or approved pursuant to Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code shall be funded by the Aid to Families with Dependent Children-Foster Care (AFDC-FC) program pursuant to Section 11464, for children who are both AFDC-FC recipients and regional center consumers.

(b) The cost of providing adoption assistance benefits, shall be funded by the Adoption Assistance Program (AAP) under Section 16121, for children who are both AAP recipients and regional center consumers.

(c) (1) For regional center consumers who are recipients of AFDC-FC benefits, regional centers shall purchase or secure the services that are contained in the child s Individualized Family Service Plan (IFSP) or Individual Program Plan (IPP), but which are not allowable under federal or state AFDC-FC provisions.

(2) For regional center consumers who are recipients of AAP benefits, regional centers shall purchase or secure the services that are contained in the child s IFSP or IPP.

(3) For regional center consumers receiving services under paragraph (1) or (2), these services shall be separately purchased or secured by the regional center, pursuant to Sections 4646 to 4648, inclusive, and Section 4685, and pursuant to Sections 95018 and 95020 of the Government Code. AFDC-FC and AAP benefits shall not be counted toward the gross income calculated for the purposes of the Family Cost Participation Program pursuant to Section 4783. Recipients of AFDC-FC benefits shall not be subject to the Family Cost Participation Program requirements.

(4) Regional centers shall accept referrals for evaluations of AFDC-FC-eligible children and children receiving AAP benefits for the purpose of determining eligibility for regional center services, pursuant to Section 4642. Regional centers shall assist county welfare and probation departments in identifying appropriate placement resources for children who are recipients of AFDC-FC and who are eligible for regional center services.

(d) (1) For purposes of this section, children who are recipients of AFDC-FC and regional center services who are residing with a relative or nonrelative extended family member pursuant to paragraph (2) of subdivision (f) of Section 319 or Section 362.7, or a facility defined in paragraph (5) or (6) of subdivision (a) of Section 1502 of the Health and Safety Code that is not vendored by the regional center as a residential facility, shall not be prohibited from receiving services defined in paragraph (38) of subdivision (a) of Section 54302 of Title 22 of the California Code of Regulations.

(2) AFDC-FC and AAP benefits shall be for care and supervision, as defined in subdivision (b) of Section 11460, and the regional centers shall separately purchase or secure other services contained in the child s IFSP or IPP pursuant to Section 4646 to 4648, inclusive, Section 4685, and Sections 95018 and 95020 of the Government Code. Notwithstanding any other provision of law or regulation, the receipt of AFDC-FC or AAP benefits shall not be cause to deny any other services that a child or family for which the child or family is otherwise eligible pursuant to this division.

(e) This section shall apply to all recipients of AFDC-FC and AAP benefits, including those with rates established prior to the effective date of the act that adds this subdivision, pursuant to Sections 11464 and 16121.

(f) Regulations adopted by the department pursuant to this section shall be adopted as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health, safety, and general welfare.

(Amended by Stats. 2007, Ch. 177, Sec. 15.5. Effective August 24, 2007.)






ARTICLE 3.5. Adult Residential Facilities for Persons with Special Health Care Needs

4684.50

(a) (1) Adult Residential Facility for Persons with Special Health Care Needs (ARFPSHN) means any adult residential facility that provides 24-hour health care and intensive support services in a homelike setting that is licensed to serve up to five adults with developmental disabilities as defined in Section 4512.

(2) For purposes of this article, an ARFPSHN may only be established in a facility approved pursuant to Section 4688.5 or through an approved regional center community placement plan pursuant to Section 4418.25.

(b) Consultant means a person professionally qualified by training and experience to give expert advice, information, training, or to provide health-related assessments and interventions specified in a consumer s individual health care plan.

(c) Direct care personnel means all personnel who directly provide program or nursing services to consumers. Administrative and licensed personnel shall be considered direct care personnel when directly providing program or nursing services to clients. Consultants shall not be considered direct care personnel.

(d) Individual health care plan means the plan that identifies and documents the health care and intensive support service needs of a consumer.

(e) Individual health care plan team means those individuals who develop, monitor, and revise the individual health care plan for consumers residing in an Adult Residential Facility for Persons with Special Health Care Needs. The team shall, at a minimum, be composed of all of the following individuals:

(1) Regional center service coordinator and other regional center representative, as necessary.

(2) Consumer, and, where appropriate, his or her parents, legal guardian or conservator, or authorized representative.

(3) Consumer s primary care physician, or other physician as designated by the regional center.

(4) ARFPSHN administrator.

(5) ARFPSHN registered nurse.

(6) Others deemed necessary for developing a comprehensive and effective plan.

(f) Intensive support needs means the consumer requires physical assistance in performing four or more of the following activities of daily living:

(1) Eating.

(2) Dressing.

(3) Bathing.

(4) Transferring.

(5) Toileting.

(6) Continence.

(g) Special health care needs means the consumer has health conditions that are predictable and stable, as determined by the individual health care plan team, and for which the individual requires nursing supports for any of the following types of care:

(1) Nutrition support, including total parenteral feeding and gastrostomy feeding, and hydration.

(2) Cardiorespiratory monitoring.

(3) Oxygen support, including continuous positive airway pressure and bilevel positive airway pressure, and use of other inhalation-assistive devices.

(4) Nursing interventions for tracheostomy care and suctioning.

(5) Nursing interventions for colostomy, ileostomy, or other medical or surgical procedures.

(6) Special medication regimes including injection and intravenous medications.

(7) Management of insulin-dependent diabetes.

(8) Manual fecal impaction, removal, enemas, or suppositories.

(9) Indwelling urinary catheter/catheter procedure.

(10) Treatment for staphylococcus infection.

(11) Treatment for wounds or pressure ulcers (stages 1 and 2).

(12) Postoperative care and rehabilitation.

(13) Pain management and palliative care.

(14) Renal dialysis.

(Amended by Stats. 2010, Ch. 717, Sec. 125. Effective October 19, 2010.)



4684.53

(a) The State Department of Developmental Services and the State Department of Social Services shall jointly implement a licensing program to provide special health care and intensive support services to adults in homelike community settings.

(b) The program shall be implemented through approved community placement plans, as follows:

(1) For closure of Agnews Developmental Center, through the following regional centers:

(A) The San Andreas Regional Center.

(B) The Regional Center of the East Bay.

(C) The Golden Gate Regional Center.

(2) All regional centers involved in the closure of the Lanterman Developmental Center, as determined by the State Department of Developmental Services.

(3) All regional centers transitioning developmental center residents to placements in the community.

(c) Each ARFPSHN shall possess a community care facility license issued pursuant to Article 9 (commencing with Section 1567.50) of Chapter 3 of Division 2 of the Health and Safety Code, and shall be subject to the requirements of Chapter 1 (commencing with Section 80000) of Division 6 of Title 22 of the California Code of Regulations, except for Article 8 (commencing with Section 80090).

(d) For purposes of this article, a health facility licensed pursuant to subdivision (e) or (h) of Section 1250 of the Health and Safety Code may place its licensed bed capacity in voluntary suspension for the purpose of licensing the facility to operate an ARFPSHN if the facility is selected to participate pursuant to Section 4684.58. Consistent with subdivision (a) of Section 4684.50, any facility licensed pursuant to this section shall serve up to five adults. A facility s bed capacity shall not be placed in voluntary suspension until all consumers residing in the facility under the license to be suspended have been relocated. A consumer shall not be relocated unless it is reflected in the consumer s individual program plan developed pursuant to Sections 4646 and 4646.5.

(e) Each ARFPSHN is subject to the requirements of Subchapters 5 to 9, inclusive, of Chapter 1 of, and Subchapters 2 and 4 of Chapter 3 of, Division 2 of Title 17 of the California Code of Regulations.

(f) Each ARFPSHN shall ensure that an operable automatic fire sprinkler system is installed and maintained.

(g) Each ARFPSHN shall have an operable automatic fire sprinkler system that is approved by the State Fire Marshal and that meets the National Fire Protection Association (NFPA) 13D standard for the installation of sprinkler systems in single- and two-family dwellings and manufactured homes. A local jurisdiction shall not require a sprinkler system exceeding this standard by amending the standard or by applying standards other than NFPA 13D. A public water agency shall not interpret this section as changing the status of a facility from a residence entitled to residential water rates, nor shall a new meter or larger connection pipe be required of the facility.

(h) Each ARFPSHN shall provide an alternative power source to operate all functions of the facility for a minimum of six hours in the event the primary power source is interrupted. The alternative power source shall comply with the manufacturer s recommendations for installation and operation. The alternative power source shall be maintained in safe operating condition, and shall be tested every 14 days under the full load condition for a minimum of 10 minutes. Written records of inspection, performance, exercising period, and repair of the alternative power source shall be regularly maintained on the premises and available for inspection by the State Department of Developmental Services.

(Amended by Stats. 2013, Ch. 76, Sec. 206. Effective January 1, 2014.)



4684.55

(a) No regional center may pay a rate to any ARFPSHN for any consumer that exceeds the rate in the State Department of Developmental Services approved community placement plan for that facility unless the regional center demonstrates that a higher rate is necessary to protect a consumer s health and safety, and the department has granted prior written authorization.

(b) The payment rate for ARFPSHN services shall be negotiated between the regional center and the ARFPSHN, and shall be paid by the regional center under the service code Specialized Residential Facility (Habilitation).

(c) The established rate for a full month of service shall be made by the regional center when a consumer is temporarily absent from the ARFPSHN 14 days or less per month. When the consumer s temporary absence is due to the need for inpatient care in a health facility, as defined in subdivision (a), (b), or (c) of Section 1250 of the Health and Safety Code, the regional center shall continue to pay the established rate as long as no other consumer occupies the vacancy created by the consumer s temporary absence, or until the individual health care plan team has determined that the consumer will not return to the facility. In all other cases, the established rate shall be prorated for a partial month of service by dividing the established rate by 30.44 then by multiplying the quotient by the number of days the consumer resided in the facility.

(Amended by Stats. 2010, Ch. 717, Sec. 127. Effective October 19, 2010.)



4684.58

(a) The regional center may recommend for participation, to the State Department of Developmental Services, an applicant to provide services as part of an approved community placement plan when the applicant meets all of the following requirements:

(1) The applicant employs or contracts with a program administrator who has a successful record of administering residential services for at least two years, as evidenced by substantial compliance with the applicable state licensing requirements.

(2) The applicant prepares and submits, to the regional center, a complete facility program plan that includes, but is not limited to, all of the following:

(A) The total number of the consumers to be served.

(B) A profile of the consumer population to be served, including their health care and intensive support needs.

(C) A description of the program components, including a description of the health care and intensive support services to be provided.

(D) A week s program schedule, including proposed consumer day and community integration activities.

(E) A week s proposed program staffing pattern, including licensed, unlicensed, and support personnel and the number and distribution of hours for such personnel.

(F) An organizational chart, including identification of lead and supervisory personnel.

(G) The consultants to be utilized, including their professional disciplines and hours to be worked per week or month, as appropriate.

(H) The plan for accessing and retaining consultant and health care services, including assessments, in the areas of physical therapy, occupational therapy, respiratory therapy, speech pathology, audiology, pharmacy, dietary/nutrition, dental, and other areas required for meeting the needs identified in consumers individual health care plans.

(I) A description, including the size, layout, location, and condition of the proposed home.

(J) A description of the equipment and supplies available, or to be obtained, for programming and care.

(K) The type, location, and response time of emergency medical service personnel.

(L) The in-service training program plan for at least the next 12 months, which shall include the plan for ensuring that the direct care personnel understands their roles and responsibilities related to implementing individual health care plans, prior to, or within, the first seven days of providing direct care in the home and for ensuring the administrator understands the unique roles, responsibilities, and expectations for administrators of community-based facilities.

(M) The plan for ensuring that outside services are coordinated, integrated, and consistent with those provided by the ARFPSHN.

(N) Written certification that an alternative power system required by subdivision (g) of Section 4684.53 meets the manufacturer s recommendations for installation and operation.

(3) Submits a proposed budget itemizing direct and indirect costs, total costs, and the rate for services.

(4) The applicant submits written certification that they have the ability to comply with all of the requirements of Section 1520 of the Health and Safety Code.

(b) The regional center shall provide all documentation specified in paragraphs (2) to (4), inclusive, of subdivision (a) and a letter recommending program certification to the State Department of Developmental Services.

(c) The State Department of Developmental Services shall either approve or deny the recommendation and transmit its written decision to the regional center and to the State Department of Social Services within 30 days of its decision. The decision of the State Department of Developmental Services not to approve an application for program certification shall be the final administrative decision.

(d) Any change in the ARFPSHN operation that alters the contents of the approved program plan shall be reported to the State Department of Developmental Services and the contracting regional center, and approved by both agencies, prior to implementation.

(Amended by Stats. 2010, Ch. 717, Sec. 128. Effective October 19, 2010.)



4684.60

The vendoring regional center shall, before placing any consumer into an ARFPSHN, ensure that the ARFPSHN has a license issued by the State Department of Social Services for not more than five adults and a contract with the regional center that includes, at a minimum, all of the following:

(a) The names of the regional center and the licensee.

(b) A requirement that the contractor shall comply with all applicable statutes and regulations, including Section 4681.1.

(c) The effective date and termination date of the contract.

(d) The definition of terms.

(e) A requirement that the execution of any amendment or modification to the contract be in accordance with all applicable federal and state statutes and regulations and be by mutual agreement of both parties.

(f) A requirement that the licensee and the agents and employees of the licensee, in the performance of the contract, shall act in an independent capacity, and not as officers or employees or agents of the regional center.

(g) A requirement that the assignment of the contract for consumer services shall not be allowed.

(h) The rate of payment per consumer.

(i) Incorporation, by reference, of the ARFPSHN s approved program plan.

(j) A requirement that the contractor verify, and maintain for the duration of the project, possession of commercial general liability insurance in the amount of at least one million dollars ($1,000,000) per occurrence.

(k) Contractor performance criteria.

(Amended by Stats. 2010, Ch. 717, Sec. 129. Effective October 19, 2010.)



4684.63

(a) Each ARFPSHN shall do all of the following:

(1) Meet the minimum requirements for a Residential Facility Service Level 4-i pursuant to Sections 56004 and 56013 of Title 17 of the California Code of Regulations, and ensure that all of the following conditions are met:

(A) That a licensed registered nurse, licensed vocational nurse, or licensed psychiatric technician, is awake and on duty 24-hours per day, seven days per week.

(B) That a licensed registered nurse is awake and on duty at least eight hours per person, per week.

(C) That at least two staff on the premises are awake and on duty when providing care to four or more consumers.

(2) Ensure the consumer remains under the care of a physician at all times and is examined by the primary care physician at least once every 60 days, or more often if required by the consumer s individual health care plan.

(3) Ensure that an administrator is on duty at least 20 hours per week to ensure the effective operation of the ARFPSHN.

(4) Ensure that the administrator completes the 35-hour administrator certification program pursuant to paragraph (1) of subdivision (c) of Section 1562.3 of the Health and Safety Code without exception, has at least one year of administrative and supervisory experience in a licensed residential program for persons with developmental disabilities, and is one or more of the following:

(A) A licensed registered nurse.

(B) A licensed nursing home administrator.

(C) A licensed psychiatric technician with at least five years of experience serving individuals with developmental disabilities.

(D) An individual with a bachelors degree or more advanced degree in the health or human services field and two years experience working in a licensed residential program for persons with developmental disabilities and special health care needs.

(b) The regional center shall require an ARFPSHN to provide additional professional, administrative, or supportive personnel whenever the regional center determines, in consultation with the individual health care plan team, that additional personnel are needed to provide for the health and safety of consumers.

(c) An ARFPSHN shall ensure that all direct care personnel complete the training requirements specified in Section 4695.2.

(Amended by Stats. 2010, Ch. 717, Sec. 130. Effective October 19, 2010.)



4684.65

(a) A regional center shall not place, or fund the placement for, any consumer in an ARFPSHN until the individual health care plan team has prepared a written individual health care plan that can be fully and immediately implemented upon the consumer s placement.

(b) (1) An ARFPSHN shall only accept, for initial admission, consumers who meet both of the following requirements:

(A) Reside in a developmental center at the time of the proposed placement.

(B) Have an individual program plan that specifies special health care and intensive support needs that indicate the appropriateness of placement in an ARFPSHN.

(2) Except as provided in paragraph (3), when a vacancy in an ARFPSHN occurs due to the permanent relocation or death of a resident, the vacancy may be filled by a consumer who meets the requirements of paragraph (1).

(3) If there is no resident residing in a developmental center from any regional center who meets the requirements of subparagraph (B) of paragraph (1), a vacancy may be filled by a consumer of any regional center who does not reside in a developmental center if the consumer otherwise meets the requirements of subparagraph (B) of paragraph (1), the regional center demonstrates that the placement is necessary to protect the consumer s health or safety, and the department has granted prior written authorization.

(c) The ARFPSHN shall not admit a consumer if the individual health care plan team determines that the consumer is likely to exhibit behaviors posing a threat of substantial harm to others, or has a serious health condition that is unpredictable or unstable. A determination that the individual is a threat to others may only be based on objective evidence or recent behavior and a determination that the threat cannot be mitigated by reasonable interventions.

(Amended by Stats. 2012, Ch. 25, Sec. 13. Effective June 27, 2012.)



4684.68

(a) The individual health care plan shall include, at a minimum, all of the following:

(1) An evaluation of the consumer s current health.

(2) A description of the consumer s ability to perform the activities of daily living.

(3) A list of all current prescription and nonprescription medications the consumer is using.

(4) A list of all health care and intensive support services the consumer is currently receiving or may need upon placement in the ARFPSHN.

(5) A written statement from the consumer s primary care physician familiar with the health care needs of the consumer, or other physician as designated by the regional center, that the consumer s medical condition is predictable and stable, and that the consumer s level of care is appropriate for the ARFPSHN.

(6) Provision for the consumer to be examined by his or her primary care physician at least once every 60 days, or more frequently if indicated.

(7) A list of the appropriate professionals assigned to provide the health care as described in the plan.

(8) A description of, and plan for providing, any training required for all direct care personnel to meet individuals needs.

(9) The name of the individual health care plan team member, and an alternate designee, who is responsible for day-to-day monitoring of the consumer s health care plan and ensuring its implementation as written.

(10) Identification of the legally authorized representative to make health care decisions on the consumer s behalf, if the consumer lacks the capacity to give informed consent.

(11) The name and telephone number of the person or persons to notify in case of an emergency.

(12) The next meeting date of the individual health care plan team, which shall be at least every six months, to evaluate and update the individual health care plan.

(b) In addition to Section 80075 of Title 22 of the California Code of Regulations, the ARFPSHN shall comply with all of the following requirements:

(1) Medications shall be given only on the order of a person lawfully authorized to prescribe.

(2) Medications shall be administered as prescribed and shall be recorded in the consumer record. The name and title of the person administering the medication or treatment, and the date, time, and dosage of the medication administered shall be recorded. Initials may be used provided the signature of the person administering the medication or treatment is recorded on the medication or treatment record.

(3) Preparation of dosages for more than one scheduled administration time shall not be permitted.

(4) Persons administering medications shall confirm each consumer s identity prior to the administration.

(5) Medications shall be administered within two hours after dosages are prepared and shall be administered by the same person who prepared the dosages. Dosages shall be administered within one hour of the prescribed time unless otherwise indicated by the prescriber.

(6) All medications shall be administered only by those persons specifically authorized to do so by their respective scope of practice.

(7) No medication shall be administered to or used by any consumer other than the consumer for whom the medication was prescribed.

(8) Medication errors and adverse drug reactions shall be recorded and reported immediately to the practitioner who ordered the drug or another practitioner responsible for the medical care of the consumer. Minor adverse reactions which are identified in the literature accompanying the product as a usual or common side effect, need not be reported to the practitioner immediately, but in all cases shall be recorded in the consumer s record. Medication errors include, but are not limited to, the failure to administer a drug ordered by a prescriber within one hour of the time prescribed, administration of any drugs other than prescribed or the administration of a dose not prescribed.

(Added by Stats. 2005, Ch. 558, Sec. 8. Effective January 1, 2006.)



4684.70

(a) The State Department of Social Services, in administering the licensing program, shall not have any responsibility for evaluating consumers level of care or health care provided by ARFPSHN. Any suspected deficiencies in a consumer s level of care or health care identified by the State Department of Social Services personnel shall be reported immediately to the appropriate regional center and the State Department of Developmental Services for investigation.

(b) The regional center shall have responsibility for monitoring and evaluating the implementation of the consumer s individual plan objectives, including, but not limited to, the health care and intensive support service needs identified in the consumer s individual health care plan and the consumer s integration and participation in community life.

(c) For each consumer placed in an ARFPSHN, the regional center shall assign a service coordinator pursuant to subdivision (b) of Section 4647.

(d) A regional center licensed registered nurse shall visit, with or without prior notice, the consumer, in person, at least monthly in the ARFPSHN, or more frequently if specified in the consumer s individual health care plan. At least four of these visits, annually, shall be unannounced.

(e) The State Department of Developmental Services shall monitor and ensure the regional centers compliance with the requirements of this article. The monitoring shall include onsite visits to all the ARFPSHNs at least every six months.

(Amended by Stats. 2010, Ch. 717, Sec. 132. Effective October 19, 2010.)



4684.73

(a) In addition to any other contract termination provisions, a regional center may terminate its contract with an ARFPSHN when the regional center determines that the ARFPSHN is unable to maintain substantial compliance with state laws, regulations, or its contract with the regional center, or the ARFPSHN demonstrates an inability to ensure the health and safety of the consumers.

(b) The ARFPSHN may appeal a regional center s decision to terminate its contract by sending, to the executive director of the contracting regional center, a detailed statement containing the reasons and facts demonstrating why the termination is inappropriate. The appeal must be received by the regional center within 10 working days from the date of the letter terminating the contract. The executive director shall respond with his or her decision within 10 working days of the date of receipt of the appeal from the ARFPSHN. The executive director shall submit his or her decision to the State Department of Developmental Services on the same date that it is signed. The decision of the executive director shall be the final administrative decision.

(c) The Director of Developmental Services may rescind an ARFPSHN s program certification when, in his or her sole discretion, an ARFPSHN does not maintain substantial compliance with an applicable statute, regulation, or ordinance, or cannot ensure the health and safety of the consumers. The decision of the Director of Developmental Services shall be the final administrative decision. The Director of Developmental Services shall transmit his or her decision rescinding an ARFPSHN s program certification to the State Department of Social Services and the regional center with his or her recommendation as to whether to revoke the ARFPSHN s license.

(d) In addition to complying with Section 1524.1 of the Health and Safety Code, any ARFPSHN licensee that is unable to continue to provide services to consumers in the facility shall, upon the date on which a new ARFPSHN license is issued pursuant to Sections 1520 and 1525 of the Health and Safety Code, arrange with the regional center or department the transfer of all information, property, and documents related to the operation of the facility and the provision of services to the consumers. The department or the regional center shall take all steps permitted by this article to ensure that at all times the consumers who are residing in the facility receive services set forth in their individual health care plans.

(Added by Stats. 2005, Ch. 558, Sec. 8. Effective January 1, 2006.)



4684.74

The State Department of Developmental Services shall only approve the development of Adult Residential Facilities for Persons with Special Health Care Needs (ARFPSHNs) that are directly associated with the community placement of developmental center residents.

(Amended by Stats. 2012, Ch. 25, Sec. 14. Effective June 27, 2012.)



4684.75

(a) The State Department of Developmental Services may adopt emergency regulations to implement this article. The adoption, amendment, repeal, or readoption of a regulation authorized by this section is deemed to be necessary for the immediate preservation of the public peace, health and safety, or general welfare, for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the State Department of Developmental Services is hereby exempted from the requirement that it describe specific facts showing the need for immediate action. A certificate of compliance for these implementing regulations shall be filed within 24 months following the adoption of the first emergency regulations filed pursuant to this section.

(b) This article shall only be implemented to the extent that funds are made available through an appropriation in the annual Budget Act.

(Amended by Stats. 2010, Ch. 717, Sec. 135. Effective October 19, 2010.)






ARTICLE 3.6. Enhanced Behavioral Supports Homes

4684.80

(a) Enhanced behavioral supports home means a facility certified by the State Department of Developmental Services and licensed by the State Department of Social Services pursuant to Section 1567.62 of the Health and Safety Code as an adult residential facility or a group home that provides 24-hour nonmedical care to individuals with developmental disabilities who require enhanced behavioral supports, staffing, and supervision in a homelike setting. An enhanced behavioral supports home shall have a maximum capacity of four consumers, shall conform to Section 441.530(a)(1) of Title 42 of the Code of Federal Regulations, and shall be eligible for federal Medicaid home- and community-based services funding.

(b) Enhanced behavioral services and supports means additional staffing supervision, facility characteristics, or other services and supports to address a consumer s challenging behaviors, which are beyond what is typically available in other community facilities licensed as an adult residential facility or a group home to serve individuals in a community setting rather than an institution.

(c) Individual behavior supports plan means the plan that identifies and documents the behavior and intensive support and service needs of a consumer and details the strategies to be employed and services to be provided to address those needs, and includes the entity responsible for providing those services and timelines for when each identified individual behavior support will commence.

(d) Individual behavior supports team means those individuals who develop, monitor, and revise the individual behavior supports plan for consumers residing in an enhanced behavioral supports home. The team shall, at a minimum, be composed of all of the following individuals:

(1) Regional center service coordinator and other regional center representatives, as necessary.

(2) Consumer and, where appropriate, his or her conservator or authorized representative.

(3) Service provider s board-certified behavior analyst or qualified behavior modification professional.

(4) Enhanced behavioral supports home administrator.

(5) Regional center clients rights advocate, unless the consumer objects on his or her own behalf to participation by the clients rights advocate.

(6) Others deemed necessary by the consumer, or his or her conservator or authorized representative, for developing a comprehensive and effective individual behavior supports plan.

(Added by Stats. 2014, Ch. 30, Sec. 18. Effective June 20, 2014. Repealed as of January 1, 2020, pursuant to Section 4684.87.)



4684.81

(a) The department shall implement a pilot project using community placement plan funds, as appropriated in the State Department of Developmental Services annual budget, to test the effectiveness of providing enhanced behavioral supports in homelike community settings. The enhanced behavioral supports homes shall be for purposes of providing intensive behavioral services and supports to adults and children with developmental disabilities who need intensive services and supports due to challenging behaviors that cannot be managed in a community setting without the availability of enhanced behavioral services and supports, and who are at risk of institutionalization or out-of-state placement, or are transitioning to the community from a developmental center, other state-operated residential facility, institution for mental disease, or out-of-state placement.

(b) An enhanced behavioral supports home may only be established in an adult residential facility or a group home approved through a regional center community placement plan pursuant to Section 4418.25.

(c) No more than six enhanced behavioral supports homes may be approved by the State Department of Developmental Services each fiscal year in which the pilot program is in effect and to the extent funding is available for this purpose, each for no more than four individuals with developmental disabilities. The homes shall be located throughout the state, as determined by the State Department of Developmental Services, based on regional center requests.

(d) Each enhanced behavioral supports home shall be licensed as an adult residential facility or a group home pursuant to the California Community Care Facilities Act (Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code) and certified by the State Department of Developmental Services, shall exceed the minimum requirements for a Residential Facility Service Level 4-i pursuant to Sections 56004 and 56013 of Title 17 of the California Code of Regulations, and shall meet all applicable statutory and regulatory requirements applicable to a facility licensed as an adult residential facility or a group home for facility licensing, seclusion, and restraint, including Division 1.5 (commencing with Section 1180) of the Health and Safety Code, and the use of behavior modification interventions, subject to any additional requirements applicable to enhanced behavioral supports homes established by statute or by regulation promulgated pursuant to this article and Article 9.5 (commencing with Section 1567.61) of Chapter 3 of Division 2 of the Health and Safety Code.

(e) A regional center shall not place a consumer in an enhanced behavioral supports home unless the program is certified by the State Department of Developmental Services and the facility is licensed by the State Department of Social Services.

(f) The State Department of Developmental Services shall be responsible for granting the certificate of program approval for an enhanced behavioral supports home.

(g) The State Department of Developmental Services may, pursuant to Section 4684.85, decertify any enhanced behavioral supports home that does not comply with program requirements. Upon decertification of an enhanced behavioral supports home, the State Department of Developmental Services shall report the decertification to the State Department of Social Services. The State Department of Social Services shall revoke the license of the enhanced behavioral supports home that has been decertified pursuant to Section 1550 of the Health and Safety Code.

(h) If the State Department of Developmental Services determines that urgent action is necessary to protect a consumer residing in an enhanced behavioral supports home from physical or mental abuse, abandonment, or any other substantial threat to the consumer s health and safety, the State Department of Developmental Services may request that the regional center or centers remove the consumer from the enhanced behavioral supports home or direct the regional center or centers to obtain alternative or additional services for the consumers within 24 hours of that determination. When possible, an individual program plan (IPP) meeting shall be convened to determine the appropriate action pursuant to this section. In any case, an IPP meeting shall be convened within 30 days following an action pursuant to this section.

(i) Enhanced behavioral supports homes shall have a facility program plan approved by the State Department of Developmental Services.

(1) The facility program plan approved by the State Department of Developmental Services shall be submitted to the State Department of Social Services for inclusion in the facility plan of operation.

(2) The vendoring regional center and each consumer s regional center shall have joint responsibility for monitoring and evaluating the services provided in the enhanced behavioral supports home. Monitoring shall include at least quarterly, or more frequently if specified in the consumer s individual program plan, face-to-face, onsite case management visits with each consumer by his or her regional center and at least quarterly quality assurance visits by the vendoring regional center. The State Department of Developmental Services shall monitor and ensure the regional centers compliance with their monitoring responsibilities.

(j) The State Department of Developmental Services shall establish by regulation a rate methodology for enhanced behavioral supports homes that includes a fixed facility component for residential services and an individualized services and supports component based on each consumer s needs as determined through the individual program plan process, which may include assistance with transitioning to a less restrictive community residential setting.

(k) (1) The established facility rate for a full month of service, as defined in regulations adopted pursuant to this article, shall be paid based on the licensed capacity of the facility once the facility reaches maximum capacity, despite the temporary absence of one or more consumers from the facility or subsequent temporary vacancies created by consumers moving from the facility. Prior to the facility reaching licensed capacity, the facility rate shall be prorated based on the number of consumers residing in the facility.

When a consumer is temporarily absent from the facility, including when a consumer is in need for inpatient care in a health facility, as defined in subdivision (a), (b), or (c) of Section 1250 of the Health and Safety Code, the regional center may, based on consumer need, continue to fund individual services, in addition to paying the facility rate. Individual consumer services funded by the regional center during a consumer s absence from the facility shall be approved by the regional center director and shall only be approved in 14-day increments. The regional center shall maintain documentation of the need for these services and the regional center director s approval.

(2) An enhanced behavioral supports home using delayed egress devices, in compliance with Section 1531.1 of the Health and Safety Code, may utilize secured perimeters, in compliance with Section 1531.15 of the Health and Safety Code and applicable regulations. No more than two enhanced behavioral supports homes using delayed egress devices in combination with secured perimeters may be certified by the State Department of Developmental Services during the first year of the pilot program, one in northern California and one in southern California, and no more than one additional home using delayed egress devices in combination with a secured perimeter may be certified by the State Department of Developmental Services in each subsequent year of the pilot program. No more than six enhanced behavioral supports homes that use delayed egress devices in combination with a secured perimeter shall be certified during the pilot program. Enhanced behavioral supports homes shall not be counted for purposes of the statewide limit established in regulations on the total number of beds permitted in homes with delayed egress devices in combination with secured perimeters pursuant to subdivision (k) of Section 1531.15 of the Health and Safety Code. The department shall make reasonable efforts to include enhanced behavioral supports homes within the statewide limit.

(Added by Stats. 2014, Ch. 30, Sec. 18. Effective June 20, 2014. Repealed as of January 1, 2020, pursuant to Section 4684.87.)



4684.82

The vendoring regional center shall, before placing any consumer into an enhanced behavioral supports home, ensure that the home has a license issued by the State Department of Social Services for not more than four individuals with developmental disabilities, is certified by the State Department of Developmental Services, and has a contract with the regional center that meets the contracting requirements established by the State Department of Developmental Services through regulations promulgated pursuant to this article. Under no circumstances shall the contract extend beyond the stated termination date, which shall not be longer than January 1, 2020.

(Added by Stats. 2014, Ch. 30, Sec. 18. Effective June 20, 2014. Repealed as of January 1, 2020, pursuant to Section 4684.87.)



4684.83

The enhanced behavioral supports home provider shall be responsible for coordinating the development and updating of each consumer s individual behavior supports plan with the consumer s individual behavior supports team. The initial individual behavior supports plan shall be developed within one week of the consumer s admission to the enhanced behavioral supports home.

(Added by Stats. 2014, Ch. 30, Sec. 18. Effective June 20, 2014. Repealed as of January 1, 2020, pursuant to Section 4684.87.)



4684.84

(a) The regional center shall have responsibility for monitoring and evaluating the implementation of the consumer s individual behavior supports plan objectives.

(b) A regional center qualified behavior modification professional shall visit, with or without notice, the consumer, in person, at least monthly in the enhanced behavioral supports home, or more frequently if specified in the consumer s individual behavior supports plan. At least four of these visits, annually, shall be unannounced.

(c) The State Department of Developmental Services shall monitor and ensure the regional centers compliance with the requirements of this article. The monitoring shall include onsite visits to all the enhanced behavioral supports homes at least every six months for the duration of the pilot project.

(d) The State Department of Developmental Services shall conduct a review of the pilot project in consultation with stakeholders. The review shall be completed and the results of the review shall be shared in writing with the State Department of Social Services no later than September 1, 2018.

(Added by Stats. 2014, Ch. 30, Sec. 18. Effective June 20, 2014. Repealed as of January 1, 2020, pursuant to Section 4684.87.)



4684.85

(a) In addition to any other contract termination provisions, a regional center may terminate its contract with an enhanced behavioral supports home when the regional center determines that the home is unable to maintain substantial compliance with state laws, regulations, or its contract with the regional center, or the home demonstrates an inability to ensure the health and safety of the consumers.

(b) The enhanced behavioral supports home may appeal a regional center s decision to terminate its contract by sending to the executive director of the contracting regional center a detailed statement containing the reasons and facts demonstrating why the termination is inappropriate. The appeal shall be received by the regional center within 10 working days from the date of the letter terminating the contract. The executive director shall respond with his or her decision within 10 working days of the date of receipt of the appeal from the enhanced behavioral supports home. The executive director shall submit his or her decision to the State Department of Developmental Services and the State Department of Social Services on the same date that it is signed. The decision of the executive director shall be the final administrative decision.

(c) The Director of Developmental Services may rescind an enhanced behavioral supports home program certification when, in his or her sole discretion, an enhanced behavioral supports home does not maintain substantial compliance with an applicable statute, regulation, or ordinance, or cannot ensure the health and safety of the consumers. The decision of the Director of Developmental Services shall be the final administrative decision. The Director of Developmental Services shall transmit his or her decision whether to rescind an enhanced behavioral supports home program certification to the State Department of Social Services and the regional center with his or her recommendation as to whether to revoke the enhanced behavioral supports home s residential care facility license, for which the State Department of Social Services shall revoke the license of the enhanced behavioral supports home pursuant to Section 1550 of the Health and Safety Code.

(d) The State Department of Developmental Services and regional centers shall, for purposes of assisting in licensing, provide the State Department of Social Services with all available documentation and evidentiary support that was submitted to the State Department of Developmental Services in connection with certification by an applicant for licensure under this article.

(Added by Stats. 2014, Ch. 30, Sec. 18. Effective June 20, 2014. Repealed as of January 1, 2020, pursuant to Section 4684.87.)



4684.86

(a) A certification for an enhanced behavioral supports home shall not be issued before emergency regulations filed by the State Department of Developmental Services pursuant to this article have been published. These regulations shall be developed in consultation with stakeholders, including the State Department of Social Services, consumer advocates, and regional centers. The regulations shall address at least the following:

(1) Program standards, including program design requirements, staffing structure, staff qualifications, and training. Training requirements shall include:

(A) A minimum of 16 hours of emergency intervention training, which shall include the techniques the licensee will use to prevent injury and maintain safety regarding consumers who are a danger to self or others and shall emphasize positive behavioral supports and techniques that are alternatives to physical restraints.

(B) Additional training for direct care staff to address the specialized needs of the consumers, including training in emergency interventions.

(2) Requirements and timelines for the development and updating of consumers individual behavior supports plans.

(3) Admission and continued stay requirements.

(4) Requirements for ensuring that appropriate services and supports are provided at the time of admission to meet the consumer s immediate needs pending development of the consumer s individual behavior supports plan.

(5) The rate methodology.

(6) Consumer rights and protections.

(b) The adoption, initial amendment, repeal, or readoption of a regulation authorized by this section is deemed to be an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted from the requirement that it describe specific facts showing the need for immediate action. These regulations shall be developed in consultation with system stakeholders. A certificate of compliance for these implementing regulations shall be filed within 24 months following the adoption of the first emergency regulations filed pursuant to this section. The emergency regulations may be readopted and remain in effect until approval of the certificate of compliance.

(Added by Stats. 2014, Ch. 30, Sec. 18. Effective June 20, 2014. Repealed as of January 1, 2020, pursuant to Section 4684.87.)



4684.87

This article shall remain in effect only until January 1, 2020, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2020, deletes or extends that date.

(Added by Stats. 2014, Ch. 30, Sec. 18. Effective June 20, 2014. Repealed as of January 1, 2020, by its own provisions. Note: Repeal affects Article 3.6, commencing with Section 4684.80.)






ARTICLE 4. Services and Supports for Persons Living in the Community

4685

(a) Consistent with state and federal law, the Legislature finds and declares that children with developmental disabilities most often have greater opportunities for educational and social growth when they live with their families. The Legislature further finds and declares that the cost of providing necessary services and supports which enable a child with developmental disabilities to live at home is typically equal to or lower than the cost of providing out-of-home placement. The Legislature places a high priority on providing opportunities for children with developmental disabilities to live with their families, when living at home is the preferred objective in the child s individual program plan.

(b) It is the intent of the Legislature that regional centers provide or secure family support services that do all of the following:

(1) Respect and support the decisionmaking authority of the family.

(2) Be flexible and creative in meeting the unique and individual needs of families as they evolve over time.

(3) Recognize and build on family strengths, natural supports, and existing community resources.

(4) Be designed to meet the cultural preferences, values, and lifestyles of families.

(5) Focus on the entire family and promote the inclusion of children with disabilities in all aspects of school and community.

(c) In order to provide opportunities for children to live with their families, the following procedures shall be adopted:

(1) The department and regional centers shall give a very high priority to the development and expansion of services and supports designed to assist families that are caring for their children at home, when that is the preferred objective in the individual program plan. This assistance may include, but is not limited to specialized medical and dental care, special training for parents, infant stimulation programs, respite for parents, homemaker services, camping, day care, short-term out-of-home care, child care, counseling, mental health services, behavior modification programs, special adaptive equipment such as wheelchairs, hospital beds, communication devices, and other necessary appliances and supplies, and advocacy to assist persons in securing income maintenance, educational services, and other benefits to which they are entitled.

(2) When children with developmental disabilities live with their families, the individual program plan shall include a family plan component which describes those services and supports necessary to successfully maintain the child at home. Regional centers shall consider every possible way to assist families in maintaining their children at home, when living at home will be in the best interest of the child, before considering out-of-home placement alternatives. When the regional center first becomes aware that a family may consider an out-of-home placement, or is in need of additional specialized services to assist in caring for the child in the home, the regional center shall meet with the family to discuss the situation and the family s current needs, solicit from the family what supports would be necessary to maintain the child in the home, and utilize creative and innovative ways of meeting the family s needs and providing adequate supports to keep the family together, if possible.

(3) (A) To ensure that these services and supports are provided in the most cost-effective and beneficial manner, regional centers may utilize innovative service-delivery mechanisms, including, but not limited to, vouchers; alternative respite options such as foster families, vacant community facility beds, crisis child care facilities; group training for parents on behavioral intervention techniques in lieu of some or all of the in-home parent training component of the behavioral intervention services; purchase of neighborhood preschool services and needed qualified personnel in lieu of infant development programs; and alternative child care options such as supplemental support to generic child care facilities and parent child care cooperatives.

(B) Effective July 1, 2009, at the time of development, review, or modification of a child s individualized family service plan or individual program plan, the regional center shall consider both of the following:

(i) The use of group training for parents on behavioral intervention techniques in lieu of some or all of the in-home parent training component of the behavioral intervention services.

(ii) The purchase of neighborhood preschool services and needed qualified personnel in lieu of infant development programs.

(4) If the parent of any child receiving services and supports from a regional center believes that the regional center is not offering adequate assistance to enable the family to keep the child at home, the parent may initiate a request for fair hearing as established in this division. A family shall not be required to start a placement process or to commit to placing a child in order to receive requested services.

(5) Nothing in this section shall be construed to encourage the continued residency of adult children in the home of their parents when that residency is not in the best interests of the person.

(6) When purchasing or providing a voucher for day care services for parents who are caring for children at home, the regional center may pay only the cost of the day care service that exceeds the cost of providing day care services to a child without disabilities. The regional center may pay in excess of this amount when a family can demonstrate a financial need and when doing so will enable the child to remain in the family home.

(7) A regional center may purchase or provide a voucher for diapers for children three years of age or older. A regional center may purchase or provide vouchers for diapers under three years of age when a family can demonstrate a financial need and when doing so will enable the child to remain in the family home.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 9, Sec. 17. Effective July 28, 2009.)



4685.1

(a) When a minor child requires a living arrangement outside of the family home, as determined in the individual program plan developed pursuant to Section 4646 and Section 4648, the regional center shall make every effort to secure a living arrangement, consistent with the individual program plan, in reasonably close proximity to the family home.

(b) When the parents or guardian of a minor child requests that an out-of-home living arrangement for a minor child be in close proximity to the family home, and when such a living arrangement cannot be secured by the regional center, the regional center shall include with the individual program plan a written statement of its efforts to locate, develop, or adapt appropriate services and supports in a living arrangement within close proximity to the family home and what steps will be taken by the regional center to develop the services and supports necessary to return the child to the family home or within close proximity of the family home. This statement shall be updated every six months, or as agreed to by the parents or guardians, and a copy shall be forwarded to the parents or guardians of the minor and to the director of the department.

(c) This section shall not be construed to impede the movement of consumers to other geographic areas or the preference of the parent or guardian for the placement of their minor child.

(Added by Stats. 1998, Ch. 1043, Sec. 12. Effective January 1, 1999.)



4685.7

(a) Contingent upon approval of a federal waiver, the Self-Directed Services Program (SDS Program) is hereby established and shall be available in every regional center catchment area to provide participants, within an individual budget, greater control over needed services and supports. The Self-Directed Services Program shall be consistent with the requirements set forth in this section. In order to provide opportunities to participate in the program, the department shall adopt regulations, consistent with federal law, to implement the procedures set forth in this section.

(b) For purposes of this section, the following definitions shall apply:

(1) Financial management services means a service or function that assists the participant to manage and direct the distribution of funds contained in the individual budget. This may include, but is not limited to, bill paying services and activities that facilitate the employment of service workers by the participant, including, but not limited to, federal, state, and local tax withholding payments, unemployment compensation fees, setting of wages and benefits, wage settlements, fiscal accounting, and expenditure reports. The department shall establish specific qualifications which shall be required of a financial management services provider.

(2) Supports brokerage means a service or function that assists participants in making informed decisions about the individual budget, and assists in locating, accessing and coordinating services consistent with and reflecting a participant s needs and preferences. The service is available to assist in identifying immediate and long-term needs, developing options to meet those needs, participating in the person-centered planning process and development of the individual program plan, and obtaining identified supports and services.

(3) Supports broker means a person, selected and directed by the participant, who fulfills the supports brokerage service or function and assists the participant in the SDS Program. Specific qualifications shall be established by the department and required of a supports broker provider.

(4) Waiver means a waiver of federal law pursuant to Section 1396n of Title 42 of the United States Code.

(5) Independence Plus Self-Directed (IPSD) Waiver Program or Self-Directed Waiver Program means a federal waiver to the state s Medicaid plan to allow a person with developmental disabilities who needs or requires long-term supports and services, and when appropriate, the person s family, greater opportunity to control his or her own health and well-being by utilization of self-directed services.

(6) Self-directed services or SDS means a voluntary delivery system consisting of a defined and comprehensive mix of services and supports, selected and directed by a participant, in order to meet all or some of the objectives in his or her individual program plan. Self-directed services are designed to assist the participant to achieve personally defined outcomes in inclusive community settings.

Self-directed services shall include, but are not limited to, all of the following:

(A) Home health aide services.

(B) Supported employment and prevocational services.

(C) Respite services.

(D) Supports broker functions and services.

(E) Financial management services and functions.

(F) Environmental accessibility adaptations.

(G) Skilled nursing.

(H) Transportation.

(I) Specialized medical equipment and supplies.

(J) Personal emergency response system.

(K) Integrative therapies.

(L) Vehicle adaptations.

(M) Communication support.

(N) Crises intervention.

(O) Nutritional consultation.

(P) Behavior intervention services.

(Q) Specialized therapeutic services.

(R) Family assistance and support.

(S) Housing access supports.

(T) Community living supports, including, but not limited to, socialization, personal skill development, community participation, recreation, leisure, home and personal care.

(U) Advocacy services.

(V) Individual training and education.

(W) Participant-designated goods and services.

(X) Training and education transition services.

The department shall include all of the services and supports listed in this paragraph in the IPSD Waiver Program application. Notwithstanding this paragraph, only services and supports included in an approved IPSD Waiver shall be funded through the SDS Program.

(7) Advocacy services means services and supports that facilitate the participant in exercising his or her legal, civil and service rights to gain access to generic services and benefits that the participant is entitled to receive. Advocacy services shall only be provided when other sources of similar assistance are not available to the participant, and when advocacy is directed towards obtaining generic services.

(8) Individual budget means the amount of funding available to the participant for the purchase of services and supports necessary to implement an individual program plan. The individual budget shall be constructed using a fair, equitable, and transparent methodology.

(9) Risk pool means an account that is available for use in addressing the unanticipated needs of participants in the SDS Program.

(10) Participant means an individual, and when appropriate, his or her parents, legal guardian or conservator, or authorized representative, who have been deemed eligible for, and have voluntarily agreed to participate in, the SDS Program.

(c) Participation in the SDS Program is fully voluntary. A participant may choose to participate in, and may choose to leave, the SDS Program at any time. A regional center may not require participation in the SDS Program as a condition of eligibility for, or the delivery of, services and supports otherwise available under this Division.

(d) The department shall develop informational materials about the SDS Program. The department shall ensure that regional centers are trained in the principles of SDS, the mechanics of the SDS Program and the rights of consumers and families as candidates for, and participants, in the SDS Program. Regional centers shall conduct local meetings or forums to provide regional center consumers and families with information about the SDS Program. All consumers and families who express an interest in participating in the SDS program shall receive an in-depth orientation, conducted by the regional center, prior to enrollment in the program.

(e) Prior to enrollment in the SDS Program, and based on the methodologies described below, an individual, and when appropriate, his or her parents, legal guardian or conservator, or authorized representative, shall be provided in writing two individual budget amounts. If the individual, and when appropriate his parents, legal guardian or conservator, or authorized representative, elects to become a participant in the SDS Program, he or she shall choose which of the two budget amounts provided will be used to implement their individual program plan.

(1) The methodologies and formulae for determining the two individual budget amounts shall be detailed in departmental regulations, as follows:

(A) One individual budget amount shall equal 90 percent of the annual purchase of services costs for the individual. The annual costs shall reflect the average annual costs for the previous two fiscal years for the individual.

(B) One individual budget amount shall equal 90 percent of the annual per capita purchase of service costs for the previous two fiscal years for consumers with similar characteristics, who do not receive services through the SDS Program, based on factors including, but not limited to, age, type of residence, type of disability and ability, functional skills, and whether the individual is in transition. This budget methodology shall be constructed using data available on the State Department of Developmental Services information system.

(2) Once a participant has selected an individual budget amount, that individual budget amount shall be available to the participant each year for the purchase of self-directed services until a new individual budget amount has been determined. An individual budget amount shall be calculated no more than once in a 12-month period.

(3) As determined by the participant, the individual budget shall be distributed among the following budget categories in order to implement the IPP:

(A) Community Living.

(B) Health and Clinical Services.

(C) Employment.

(D) Training and Education.

(E) Environment and Medical Supports.

(F) Transportation.

(4) Annually, participants may transfer up to 10 percent of the funds originally distributed to any budget category set forth in paragraph (3), to another budget category or categories. Transfers in excess of 10 percent of the original amount allocated to any budget category may be made upon the approval of the regional center. Regional centers may only deny a transfer if necessary to protect the health and safety of the participant.

(5) The regional center shall annually ascertain from the participant whether there are any circumstances that require a change to the annual individual budget amount. The department shall detail in regulations the process by which this annual review shall be achieved.

(6) A regional center s calculation of an individual budget amount may be appealed to the executive director of the regional center, or his or her designee, within 30 days after receipt of the budget amount. The executive director shall issue a written decision within 10 working days. The decision of the executive director may be appealed to the Director of Developmental Services, or his or her designee, within 15 days of receipt of the written decision. The decision of the department is final.

(f) The department shall establish a risk pool fund to meet the unanticipated needs of participants in the SDS Program. The fund shall be administered by the department. Notwithstanding Section 13340 of the Government Code, all moneys in the fund shall be continuously appropriated to the department, without regard to fiscal years, for the purpose of funding services and supports pursuant to this subdivision.

(1) The risk pool shall be funded at the equivalent of 5 percent of the historic annual purchase of service costs for consumers participating in the SDS Program.

(2) The risk pool shall be allocated by the department to regional centers through a process specified by the department.

(3) The risk pool may be used only in the event of substantial change in a participant s service and support needs that were not known at the time the individual budget was set, including an urgent need to relocate a residence, and catastrophic injury or illness.

(4) The risk pool may be accessed by a participant more than once in a lifetime.

(g) In the first year of the SDS Program, the department shall provide for establishment of savings to the General Fund equivalent to 5 percent of the historic annual purchase of service costs for SDS program participants. In subsequent fiscal years, the department shall annually provide for establishment of savings to the General Fund equivalent to 5 percent of the annual purchase of services costs for SDS Program participants, averaged over the prior two fiscal years.

(h) A regional center may advance funds to a financial management services entity pursuant to SDS Program regulations to facilitate development of a participant s individual budget and transition into the SDS Program.

(i) Participation in the SDS Program shall be available to any regional center consumer who meets the following eligibility requirements.

(1) The participant is three years of age or older.

(2) The participant has a developmental disability, as defined in Section 4512.

(3) The participant does not live in a licensed long-term health care facility, as defined in paragraph (44) of subdivision (a) of Section 54302 of Title 17 of the California Code of Regulations, or a residential facility, as defined in paragraph (55) of subdivision (a) of Section 54302 of Title 17 of the California Code of Regulations, or receive day program or habilitation services, as defined in paragraph (16) or (34) of subdivision (a) of Section 54302 of Title 17 of the California Code of Regulations, respectively. An individual, and when appropriate, his or her parent, legal guardian or conservator, or authorized representative, who is not eligible to participate in the SDS Program pursuant to this paragraph, may request that the regional center provide person-centered planning services in order to make arrangements for transition to the SDS Program. In that case, the regional center shall initiate person-centered planning services within 60 days of a request.

(4) The participant agrees to all of the following terms and conditions:

(A) The participant shall undergo an in-depth orientation to the SDS Program prior to enrollment.

(B) The participant shall agree to utilize the services and supports available within the SDS Program only when generic services cannot be accessed, and except for Medi-Cal state plan benefits when applicable.

(C) The participant shall consent to use only services necessary to implement his or her individual program plan as described in the IPSD Waiver Program, and as defined in paragraph (6) of subdivision (b), as an available service in the SDS Program, and shall agree to comply with any and all other terms and conditions for participation in the SDS Program described in this section.

(D) The participant shall manage self-directed services within the individual budget amount, chosen pursuant to subdivision (e).

(E) The participant shall utilize the services of a financial management services entity of his or her own choosing. A financial management services provider may either be hired or designated by the participant. A designated financial management services provider shall perform services on a nonpaid basis. An individual or a parent of an individual in the SDS Program shall provide financial management services only as a designated provider and only if the capacity to fulfill the roles and responsibilities as described in the financial management services provider qualifications can be demonstrated to the regional center.

(F) The participant shall utilize the services of a supports broker of his or her own choosing for the purpose of providing services and functions as described in paragraphs (2) and (3) of subdivision (b). A supports broker may either be hired or designated by the participant. A designated supports broker shall perform support brokerage services on a nonpaid basis. An individual or a parent of an individual in the SDS Program shall provide supports brokerage services or his or her designated representative shall provide the services only as a designated provider and only if the capacity to fulfill the role and responsibilities as described in the supports broker provider qualifications can be demonstrated to the financial management services entity.

(j) A participant who is not Medi-Cal eligible may participate in the SDS Program without IPSD Waiver Program enrollment and receive self-directed services if all other IPSD Waiver Program eligibility requirements are met.

(k) The planning team, established pursuant to subdivision (j) of Section 4512, shall utilize the person-centered planning process to develop the Individual Program Plan (IPP) for an SDS participant. The IPP shall detail the goals and objectives of the participant that are to be met through the purchase of participant selected services and supports.

(l) The participant shall implement his or her IPP, including choosing the services and supports allowable under this section necessary to implement the plan. A regional center may not prohibit the purchase of any service or support that is otherwise allowable under this section.

(m) An adult may designate an authorized representative to effect the implementation. The representative shall meet all of the following requirements:

(1) He or she shall demonstrate knowledge and understanding of the participant s needs and preferences.

(2) He or she shall be willing and able to comply with SDS Program requirements.

(3) He or she shall be at least 18 years of age.

(4) He or she shall be approved by the participant to act in the capacity of a representative.

(n) The participant, or his or her authorized representative and the regional center case manager shall receive a monthly budget statement that describes the amount of funds allocated by budget category, the amount spent in the previous 30-day period, and the amount of funding that remains available under the participant s individual budget.

(o) If at any time during participation in the SDS Program a regional center determines that an individual is no longer eligible to continue based on the criteria described in subdivision (i), or a participant voluntarily chooses to exit the SDS Program, the regional center shall provide for the participant s transition from the SDS Program to other services and supports. This shall include the development of a new individual program plan that reflects the services and supports necessary to meet the individual s needs. The regional center shall ensure that there is no gap in services and supports during the transition period.

(1) Upon determination of ineligibility pursuant to this subdivision, the regional center shall inform the participant in writing of his or her ineligibility, the reason for the determination of ineligibility and shall provide a written notice of the fair hearing rights, as required by Section 4701.

(2) An individual determined ineligible, or who voluntarily exits the SDS Program, shall be permitted to return to the SDS Program upon meeting all applicable eligibility criteria and after a minimum of 12 months time has elapsed.

(p) A participant in the SDS Program shall have all the rights established in Chapter 7 (commencing with Section 4700), except as provided under paragraph (6) of subdivision (e).

(q) Only a financial management services provider is required to apply for vendorization in accordance with Subchapter 2 (commencing with Section 54300) of Chapter 3 of Title 17 of the California Code of Regulations, for the SDS Program. All other service providers shall have applicable state licenses, certifications, or other state required documentation, but are exempt from the vendorization requirements set forth in Title 17 of the California Code of Regulations. The financial management services entity shall ensure and document that all service providers meet specified requirements for any service that may be delivered to the participant.

(r) A participant in the SDS Program may request, at no charge to the participant or the regional center, criminal history background checks for persons seeking employment as a service provider and providing direct care services to the participant.

(1) Criminal history records checks pursuant to this subdivision shall be performed and administered as described in subdivision (b) and subdivisions (d) to (h), inclusive, of Section 4689.2, and Sections 4689.4 to 4689.6, inclusive, and shall apply to vendorization of providers and hiring of employees to provide services for family home agencies and family homes.

(2) The department may enter into a written agreement with the Department of Justice to implement this subdivision.

(s) A participant enrolled in the SDS Program pursuant to this section and utilizing an individual budget for services and supports is exempt from Section 4783 and from the Family Cost Participation Program.

(t) Notwithstanding any provision of law, an individual receiving services and supports under the self-determination projects established pursuant to Section 4685.5 may elect to continue to receive self-determination services within his or her current scope and existing procedures and parameters. Participation in a self-determination project pursuant to Section 4685.5 may only be terminated upon a participant s voluntary election and qualification to receive services under another delivery system.

(u) Each regional center shall be responsible for implementing an SDS Program as a term of its contract under Section 4629.

(v) Commencing January 10, 2008, the department shall annually provide the following information to the policy and fiscal committees of the Legislature:

(1) Number and characteristics of participants, by regional center.

(2) Types and ranking of services and supports purchased under the SDS Program, by regional center.

(3) Range and average of individual budgets, by regional center.

(4) Utilization of the risk pool, including range and average individual budget augmentations and type of service, by regional centers.

(5) Information regarding consumer satisfaction under the SDS Program and, when data is available, the traditional service delivery system, by regional center.

(6) The proportion of participants who report that their choices and decisions are respected and supported.

(7) The proportion of participants who report they are able to recruit and hire qualified service providers.

(8) The number and outcome of individual budget appeals, by regional center.

(9) The number and outcome of fair hearing appeals, by regional center.

(10) The number of participants who voluntarily withdraw from participation in the SDS Program and a summary of the reasons why, by regional center.

(11) The number of participants who are subsequently determined to no longer be eligible for the SDS Program and a summary of the reasons why, by regional center.

(12) Identification of barriers to participation and recommendations for program improvements.

(13) A comparison of average annual expenditures for individuals with similar characteristics not participating in the SDS Program.

(Added by Stats. 2005, Ch. 80, Sec. 15.5. Effective July 19, 2005.)



4685.8

(a) The department shall implement a statewide Self-Determination Program. The Self-Determination Program shall be available in every regional center catchment area to provide participants and their families, within an individual budget, increased flexibility and choice, and greater control over decisions, resources, and needed and desired services and supports to implement their IPP. The statewide Self-Determination Program shall be phased in over three years, and during this phase-in period, shall serve up to 2,500 regional center consumers, inclusive of the remaining participants in the self-determination pilot projects authorized pursuant to Section 13 of Chapter 1043 of the Statutes of 1998, as amended, and Article 4 (commencing with Section 4669.2) of Chapter 5. Following the phase-in period, the program shall be available on a voluntary basis to all regional center consumers who are eligible for the Self-Determination Program. The program shall be available to individuals who reflect the disability, ethnic, and geographic diversity of the state.

(b) The department in establishing the statewide program shall do both of the following:

(1) For the first three years of the Self-Determination Program, determine, as part of the contracting process described in Sections 4620 and 4629, the number of participants each regional center shall serve in its Self-Determination Program. To ensure that the program is available on an equitable basis to participants in all regional center catchment areas, the number of Self-Determination Program participants in each regional center shall be based on the relative percentage of total consumers served by the regional centers minus any remaining participants in the self-determination pilot projects authorized pursuant to Section 13 of Chapter 1043 of the Statutes of 1998, as amended, and Article 4 (commencing with Section 4669.2) of Chapter 5 or another equitable basis.

(2) Ensure all of the following:

(A) Oversight of expenditure of self-determined funds and the achievement of participant outcomes over time.

(B) Increased participant control over which services and supports best meet their needs and the IPP objectives. A participant s unique support system may include the purchase of existing service offerings from service providers or local businesses, hiring his or her own support workers, or negotiating unique service arrangements with local community resources.

(C) Comprehensive person-centered planning, including an individual budget and services that are outcome based.

(D) Consumer and family training to ensure understanding of the principles of self-determination, the planning process, and the management of budgets, services, and staff.

(E) Choice of independent facilitators who can assist with the person-centered planning process and choice of financial management services providers vendored by regional centers who can assist with payments and provide employee-related services.

(F) Innovation that will more effectively allow participants to achieve their goals.

(c) For purposes of this section, the following definitions shall apply:

(1) Financial management services means services or functions that assist the participant to manage and direct the distribution of funds contained in the individual budget, and ensure that the participant has the financial resources to implement his or her IPP throughout the year. These may include bill paying services and activities that facilitate the employment of service and support workers by the participant, including, but not limited to, fiscal accounting, tax withholding, compliance with relevant state and federal employment laws, assisting the participant in verifying provider qualifications, including criminal background checks, and expenditure reports. The financial management services provider shall meet the requirements of Sections 58884, 58886, and 58887 of Title 17 of the California Code of Regulations and other specific qualifications established by the department. The costs of financial management services shall be paid by the participant out of his or her individual budget, except for the cost of obtaining the criminal background check specified in subdivision (w).

(2) Independent facilitator means a person, selected and directed by the participant, who is not otherwise providing services to the participant pursuant to his or her IPP and is not employed by a person providing services to the participant. The independent facilitator may assist the participant in making informed decisions about the individual budget, and in locating, accessing, and coordinating services and supports consistent with the participant s IPP. He or she is available to assist in identifying immediate and long-term needs, developing options to meet those needs, leading, participating, or advocating on behalf of the participant in the person-centered planning process and development of the IPP, and obtaining identified services and supports. The cost of the independent facilitator, if any, shall be paid by the participant out of his or her individual budget. An independent facilitator shall receive training in the principles of self-determination, the person-centered planning process, and the other responsibilities described in this paragraph at his or her own cost.

(3) Individual budget means the amount of regional center purchase of service funding available to the participant for the purchase of services and supports necessary to implement the IPP. The individual budget shall be determined using a fair, equitable, and transparent methodology.

(4) IPP means individual program plan, as described in Section 4646.

(5) Participant means an individual, and when appropriate, his or her parents, legal guardian or conservator, or authorized representative, who has been deemed eligible for, and has voluntarily agreed to participate in, the Self-Determination Program.

(6) Self-determination means a voluntary delivery system consisting of a defined and comprehensive mix of services and supports, selected and directed by a participant through person-centered planning, in order to meet the objectives in his or her IPP. Self-determination services and supports are designed to assist the participant to achieve personally defined outcomes in community settings that promote inclusion. The Self-Determination Program shall only fund services and supports provided pursuant to this division that the federal Centers for Medicare and Medicaid Services determines are eligible for federal financial participation.

(d) Participation in the Self-Determination Program is fully voluntary. A participant may choose to participate in, and may choose to leave, the Self-Determination Program at any time. A regional center shall not require or prohibit participation in the Self-Determination Program as a condition of eligibility for, or the delivery of, services and supports otherwise available under this division. Participation in the Self-Determination Program shall be available to any regional center consumer who meets the following eligibility requirements:

(1) The participant has a developmental disability, as defined in Section 4512 and is receiving services pursuant to this division.

(2) The consumer does not live in a licensed long-term health care facility, as defined in paragraph (44) of subdivision (a) of Section 54302 of Title 17 of the California Code of Regulations. An individual, and when appropriate his or her parent, legal guardian or conservator, or authorized representative, who is not eligible to participate in the Self-Determination Program pursuant to this paragraph may request that the regional center provide person-centered planning services in order to make arrangements for transition to the Self-Determination Program, provided that he or she is reasonably expected to transition to the community within 90 days. In that case, the regional center shall initiate person-centered planning services within 60 days of that request.

(3) The participant agrees to all of the following terms and conditions:

(A) The participant shall receive an orientation to the Self-Determination Program prior to enrollment, which includes the principles of self-determination, the role of the independent facilitator and the financial management services provider, person-centered planning, and development of a budget.

(B) The participant shall utilize the services and supports available within the Self-Determination Program only when generic services and supports are not available.

(C) The participant shall only purchase services and supports necessary to implement his or her IPP and shall comply with any and all other terms and conditions for participation in the Self-Determination Program described in this section.

(D) The participant shall manage Self-Determination Program services and supports within his or her individual budget.

(E) The participant shall utilize the services of a financial management services provider of his or her own choosing and who is vendored by a regional center.

(F) The participant may utilize the services of an independent facilitator of his or her own choosing for the purpose of providing services and functions as described in paragraph (2) of subdivision (c). If the participant elects not to use an independent facilitator, he or she may use his or her regional center service coordinator to provide the services and functions described in paragraph (2) of subdivision (c).

(e) A participant who is not Medi-Cal eligible may participate in the Self-Determination Program and receive self-determination services and supports if all other program eligibility requirements are met and the services and supports are otherwise eligible for federal financial participation.

(f) An individual receiving services and supports under a self-determination pilot project authorized pursuant to Section 13 of Chapter 1043 of the Statutes of 1998, as amended, or pursuant to Article 4 (commencing with Section 4669.2) of Chapter 5, may elect to continue to receive self-determination services and supports pursuant to this section or the regional center shall provide for the participant s transition from the self-determination pilot program to other services and supports. This transition shall include the development of a new IPP that reflects the services and supports necessary to meet the individual s needs. The regional center shall ensure that there is no gap in services and supports during the transition period.

(g) The additional federal financial participation funds generated by the former participants of the self-determination pilot projects authorized pursuant to Section 13 of Chapter 1043 of the Statutes of 1998, as amended, or pursuant to Article 4 (commencing with Section 4669.2) of Chapter 5, shall be used as follows:

(1) First, to offset the cost to the department for the criminal background check conducted pursuant to subdivision (w), and other administrative costs incurred by the department in implementing the Self-Determination Program.

(2) With the remaining funds, to offset the costs to the regional centers in implementing the Self-Determination Program, including, but not limited to, operations costs for caseload ratio enhancement, training for regional center staff, costs associated with the participant s initial person-centered planning meeting, the development of the participant s initial individual budget, and the costs associated with training consumers and family members.

(h) If at any time during participation in the Self-Determination Program a regional center determines that a participant is no longer eligible to continue in, or a participant voluntarily chooses to exit, the Self-Determination Program, the regional center shall provide for the participant s transition from the Self-Determination Program to other services and supports. This transition shall include the development of a new IPP that reflects the services and supports necessary to meet the individual s needs. The regional center shall ensure that there is no gap in services and supports during the transition period.

(i) An individual determined to be ineligible for or who voluntarily exits the Self-Determination Program shall be permitted to return to the Self-Determination Program upon meeting all applicable eligibility criteria and upon approval of the participant s planning team, as described in subdivision (j) of Section 4512. An individual who has voluntarily exited the Self-Determination Program shall not return to the program for at least 12 months. During the first three years of the program, the individual s right to return to the program is conditioned on his or her regional center not having reached the participant cap imposed by paragraph (1) of subdivision (b).

(j) An individual who participates in the Self-Determination Program may elect to continue to receive self-determination services and supports if he or she transfers to another regional center catchment area, provided that he or she remains eligible for the Self-Determination Program pursuant to subdivision (d). The balance of the participant s individual budget shall be reallocated to the regional center to which he or she transfers.

(k) The IPP team shall utilize the person-centered planning process to develop the IPP for a participant. The IPP shall detail the goals and objectives of the participant that are to be met through the purchase of participant-selected services and supports. The IPP team shall determine the individual budget to ensure the budget assists the participant to achieve the outcomes set forth in his or her IPP and ensures his or her health and safety. The completed individual budget shall be attached to the IPP.

(l) The participant shall implement his or her IPP, including choosing and purchasing the services and supports allowable under this section necessary to implement the plan. A participant is exempt from the cost control restrictions regarding the purchases of services and supports pursuant to Sections 4648.5 and 4686.5. A regional center shall not prohibit the purchase of any service or support that is otherwise allowable under this section.

(m) A participant shall have all the rights established in Sections 4646 to 4646.6, inclusive, and Chapter 7 (commencing with Section 4700).

(n) (1) Except as provided in paragraph (4), the IPP team shall determine the initial and any revised individual budget for the participant using the following methodology:

(A) (i) Except as specified in clause (ii), for a participant who is a current consumer of the regional center, his or her individual budget shall be the total amount of the most recently available 12 months of purchase of service expenditures for the participant.

(ii) An adjustment may be made to the amount specified in clause (i) if both of the following occur:

(I) The IPP team determines that an adjustment to this amount is necessary due to a change in the participant s circumstances, needs, or resources that would result in an increase or decrease in purchase of service expenditures, or the IPP team identifies prior needs or resources that were unaddressed in the IPP, which would have resulted in an increase or decrease in purchase of service expenditures.

(II) The regional center certifies on the individual budget document that regional center expenditures for the individual budget, including any adjustment, would have occurred regardless of the individual s participation in the Self-Determination Program.

(iii) For purposes of clauses (i) and (ii), the amount of the individual budget shall not be increased to cover the cost of the independent facilitator or the financial management services.

(B) For a participant who is either newly eligible for regional center services or who does not have 12 months of purchase service expenditures, his or her individual budget shall be calculated as follows:

(i) The IPP team shall identify the services and supports needed by the participant and available resources, as required by Section 4646.

(ii) The regional center shall calculate the cost of providing the services and supports to be purchased by the regional center by using the average cost paid by the regional center for each service or support unless the regional center determines that the consumer has a unique need that requires a higher or lower cost. The regional center shall certify on the individual budget document that this amount would have been expended using regional center purchase of service funds regardless of the individual s participation in the Self-Determination Program.

(iii) For purposes of clauses (i) and (ii), the amount of the individual budget shall not be increased to cover the cost of the independent facilitator or the financial management services.

(2) The amount of the individual budget shall be available to the participant each year for the purchase of program services and supports. An individual budget shall be calculated no more than once in a 12-month period, unless revised to reflect a change in circumstances, needs, or resources of the participant using the process specified in clause (ii) of subparagraph (A) of paragraph (1).

(3) The individual budget shall be assigned to uniform budget categories developed by the department in consultation with stakeholders and distributed according to the timing of the anticipated expenditures in the IPP and in a manner that ensures that the participant has the financial resources to implement his or her IPP throughout the year.

(4) The department, in consultation with stakeholders, may develop alternative methodologies for individual budgets that are computed in a fair, transparent, and equitable manner and are based on consumer characteristics and needs, and that include a method for adjusting individual budgets to address a participant s change in circumstances or needs.

(o) Annually, participants may transfer up to 10 percent of the funds originally distributed to any budget category set forth in paragraph (3) of subdivision (n) to another budget category or categories. Transfers in excess of 10 percent of the original amount allocated to any budget category may be made upon the approval of the regional center or the participant s IPP team.

(p) Consistent with the implementation date of the IPP, the IPP team shall annually ascertain from the participant whether there are any circumstances or needs that require a change to the annual individual budget. Based on that review, the IPP team shall calculate a new individual budget consistent with the methodology identified in subdivision (n).

(q) (1) On or before December 31, 2014, the department shall apply for federal Medicaid funding for the Self-Determination Program by doing one or more of the following:

(A) Applying for a state plan amendment.

(B) Applying for an amendment to a current home- and community-based waiver for individuals with developmental disabilities.

(C) Applying for a new waiver.

(D) Seeking to maximize federal financial participation through other means.

(2) To the extent feasible, the state plan amendment, waiver, or other federal request described in paragraph (1) shall incorporate the eligibility requirements, benefits, and operational requirements set forth in this section. Except for the provisions of subdivisions (k), (m), (p), and this subdivision, the department may modify eligibility requirements, benefits, and operational requirements as needed to secure approval of federal funding.

(3) Contingent upon approval of federal funding, the Self-Determination Program shall be established.

(r) (1) The department, as it determines necessary, may adopt regulations to implement the procedures set forth in this section. Any regulations shall be adopted in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(2) Notwithstanding paragraph (1) and Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and only to the extent that all necessary federal approvals are obtained, the department, without taking any further regulatory action, shall implement, interpret, or make specific this section by means of program directives or similar instructions until the time regulations are adopted. It is the intent of the Legislature that the department be allowed this temporary authority as necessary to implement program changes only until completion of the regulatory process.

(s) The department, in consultation with stakeholders, shall develop informational materials about the Self-Determination Program. The department shall ensure that regional centers are trained in the principles of self-determination, the mechanics of the Self-Determination Program, and the rights of consumers and families as candidates for, and participants in, the Self-Determination Program.

(t) Each regional center shall be responsible for implementing the Self-Determination Program as a term of its contract under Section 4629. As part of implementing the program, the regional center shall do both of the following:

(1) Contract with local consumer or family-run organizations to conduct outreach through local meetings or forums to consumers and their families to provide information about the Self-Determination Program and to help ensure that the program is available to a diverse group of participants, with special outreach to underserved communities.

(2) Collaborate with the local consumer or family-run organizations identified in paragraph (1) to jointly conduct training about the Self-Determination Program.

(u) The financial management services provider shall provide the participant and the regional center service coordinator with a monthly individual budget statement that describes the amount of funds allocated by budget category, the amount spent in the previous 30-day period, and the amount of funding that remains available under the participant s individual budget.

(v) Only the financial management services provider is required to apply for vendorization in accordance with Subchapter 2 (commencing with Section 54300) of Chapter 3 of Title 17 of the California Code of Regulations, for the Self-Determination Program. All other service and support providers shall not be on the federal debarment list and shall have applicable state licenses, certifications, or other state required documentation, including documentation of any other qualifications required by the department, but are exempt from the vendorization requirements set forth in Title 17 of the California Code of Regulations when serving participants in the Self-Determination Program.

(w) To protect the health and safety of participants in the Self-Determination Program, the department shall require a criminal background check in accordance with all of the following:

(1) The department shall issue a program directive that identifies nonvendored providers of services and supports who shall obtain a criminal background check pursuant to this subdivision. At a minimum these staff shall include both of the following:

(A) Individuals who provide direct personal care services to a participant.

(B) Other nonvendored providers of services and supports for whom a criminal background check is requested by a participant or the participant s financial management service.

(2) Subject to the procedures and requirements of this subdivision, the department shall administer criminal background checks consistent with the department s authority and the process described in Sections 4689.2 to 4689.6, inclusive.

(3) The department shall electronically submit to the Department of Justice fingerprint images and related information required by the Department of Justice of nonvendored providers of services and supports, as specified in paragraph (1), for the purposes of obtaining information as to the existence and content of a record of state or federal convictions and state or federal arrests and also information as to the existence and content of a record of state or federal arrests for which the Department of Justice establishes that the person is free on bail or on his or her recognizance pending trial or appeal.

(4) When received, the Department of Justice shall forward to the Federal Bureau of Investigation requests for federal summary criminal history information received pursuant to this section. The Department of Justice shall review the information returned from the Federal Bureau of Investigation and compile and disseminate a response to the department.

(5) The Department of Justice shall provide a state or federal response to the department pursuant to paragraph (1) of subdivision (p) of Section 11105 of the Penal Code.

(6) The department shall request from the Department of Justice subsequent notification service, as provided pursuant to Section 11105.2 of the Penal Code, for persons described in paragraph (1).

(7) The Department of Justice shall charge a fee sufficient to cover the cost of processing the request described in this subdivision.

(8) The fingerprints of any provider of services and supports who is required to obtain a criminal background check shall be submitted to the Department of Justice prior to employment. The costs of the fingerprints and the financial management service s administrative cost authorized by the department shall be paid by the services and supports provider or his or her employing agency. Any administrative costs incurred by the department pursuant to this subdivision shall be offset by the funds specified in subdivision (g).

(9) If the criminal record information report shows a criminal history, the department shall take the steps specified in Section 4689.2. The department may prohibit a provider of services and supports from becoming employed, or continuing to be employed, based on the criminal background check, as authorized in Section 4689.6. The provider of services and supports who has been denied employment shall have the rights set forth in Section 4689.6.

(10) The department may utilize a current department-issued criminal record clearance to enable a provider to serve more than one participant, as long as the criminal record clearance has been processed through the department and no subsequent arrest notifications have been received relative to the cleared applicant.

(11) Consistent with subdivision (h) of Section 4689.2, the participant or financial management service that denies or terminates employment based on written notification from the department shall not incur civil liability or unemployment insurance liability.

(x) To ensure the effective implementation of the Self-Determination Program and facilitate the sharing of best practices and training materials commencing with the implementation of the Self-Determination Program, local and statewide advisory committees shall be established as follows:

(1) Each regional center shall establish a local volunteer advisory committee to provide oversight of the Self-Determination Program. The regional center and the area board shall each appoint one-half of the membership of the committee. The committee shall consist of the regional center clients rights advocate, consumers, family members, and other advocates, and community leaders. A majority of the committee shall be consumers and their family members. The committee shall reflect the multicultural diversity and geographic profile of the catchment area. The committee shall review the development and ongoing progress of the Self-Determination Program, including whether the program advances the principles of self-determination and is operating consistent with the requirements of this section, and may make ongoing recommendations for improvement to the regional center and the department.

(2) The State Council on Developmental Disabilities shall form a volunteer committee, to be known as the Statewide Self-Determination Advisory Committee, comprised of the chairs of the 21 local advisory committees or their designees. The council shall convene the Statewide Self-Determination Advisory Committee twice annually, or more frequently in the sole discretion of the council. The Statewide Self-Determination Advisory Committee shall meet by teleconference or other means established by the council, to identify self-determination best practices, effective consumer and family training materials, implementation concerns, systemic issues, ways to enhance the program, and recommendations regarding the most effective method for participants to learn of individuals who are available to provide services and supports. The council shall synthesize information received from the Statewide Self-Determination Advisory Committee, local advisory committees, and other sources, shall share the information with consumers, families, regional centers, and the department, and shall make recommendations, as appropriate, to increase the program s effectiveness in furthering the principles of self-determination.

(y) Commencing January 10, 2017, the department shall annually provide the following information to the appropriate policy and fiscal committees of the Legislature:

(1) Number and characteristics of participants, by regional center.

(2) Types and amount of services and supports purchased under the Self-Determination Program, by regional center.

(3) Range and average of individual budgets, by regional center, including adjustments to the budget to address the adjustments permitted in clause (ii) of subparagraph (A) of paragraph (1) of subdivision (n).

(4) The number and outcome of appeals concerning individual budgets, by regional center.

(5) The number and outcome of fair hearing appeals, by regional center.

(6) The number of participants who voluntarily withdraw from the Self-Determination Program and a summary of the reasons why, by regional center.

(7) The number of participants who are subsequently determined to no longer be eligible for the Self-Determination Program and a summary of the reasons why, by regional center.

(z) (1) The State Council on Developmental Disabilities, in collaboration with the protection and advocacy agency identified in Section 4900 and the federally funded University Centers for Excellence in Developmental Disabilities Education, Research, and Service, may work with regional centers to survey participants regarding participant satisfaction under the Self-Determination Program, and, when data is available, the traditional service delivery system, including the proportion of participants who report that their choices and decisions are respected and supported and who report that they are able to recruit and hire qualified service providers, and to identify barriers to participation and recommendations for improvement.

(2) The council, in collaboration with the protection and advocacy agency identified in Section 4900 and the federally funded University Centers for Excellence in Developmental Disabilities Education, Research, and Service, shall issue a report to the Legislature, in compliance with Section 9795 of the Government Code, no later than three years following the approval of the federal funding on the status of the Self-Determination Program authorized by this section, and provide recommendations to enhance the effectiveness of the program. This review shall include the program s effectiveness in furthering the principles of self-determination, including all of the following:

(A) Freedom, which includes the ability of adults with developmental disabilities to exercise the same rights as all citizens; to establish, with freely chosen supporters, family and friends, where they want to live, with whom they want to live, how their time will be occupied, and who supports them; and, for families, to have the freedom to receive unbiased assistance of their own choosing when developing a plan and to select all personnel and supports to further the life goals of a minor child.

(B) Authority, which includes the ability of a person with a disability, or family, to control a certain sum of dollars in order to purchase services and supports of their choosing.

(C) Support, which includes the ability to arrange resources and personnel, both formal and informal, that will assist a person with a disability to live a life in his or her community that is rich in community participation and contributions.

(D) Responsibility, which includes the ability of participants to take responsibility for decisions in their own lives and to be accountable for the use of public dollars, and to accept a valued role in their community through, for example, competitive employment, organizational affiliations, spiritual development, and general caring of others in their community.

(E) Confirmation, which includes confirmation of the critical role of participants and their families in making decisions in their own lives and designing and operating the system that they rely on.

(Added by Stats. 2013, Ch. 683, Sec. 2. Effective January 1, 2014.)



4686

(a) Notwithstanding any other provision of law or regulation to the contrary, an in-home respite worker who is not a licensed health care professional but who is trained by a licensed health care professional may perform incidental medical services for consumers of regional centers with stable conditions, after successful completion of training as provided in this section. Incidental medical services provided by trained in-home respite workers shall be limited to the following:

(1) Colostomy and ileostomy: changing bags and cleaning stoma.

(2) Urinary catheter: emptying and changing bags and care of catheter site.

(3) Gastrostomy: feeding, hydration, cleaning stoma, and adding medication per physician s or nurse practitioner s orders for the routine medication of patients with stable conditions.

(b) In order to be eligible to receive training for purposes of this section, an in-home respite worker shall submit to the trainer proof of successful completion of a first aid course and successful completion of a cardiopulmonary resuscitation course within the preceding year.

(c) The training in incidental medical services required under this section shall be provided by physicians or registered nurses. Training in gastrostomy services shall be provided by a physician or registered nurse, or through a gastroenterology or surgical center in an acute care hospital, as defined in subdivision (a) of Section 1250 of the Health and Safety Code, which meets California Children Services Program standards for centers for children with congenital gastrointestinal disorders, or comparable standards for adults, or by a physician or registered nurse who has been certified to provide training by the center.

(d) The in-home respite agency providing the training shall develop a training protocol which shall be submitted for approval to the State Department of Developmental Services. The department shall approve those protocols that specifically address both of the following:

(1) A description of the incidental medical services to be provided by trained in-home respite workers.

(2) A description of the protocols by which the training will be provided. Protocols shall include a demonstration of the following skills by the trainee:

(A) Care of the gastrostomy, colostomy, ileostomy, or urinary catheter site.

(B) Performance of gastrostomy tube feeding, changing bags and cleaning stoma of colostomy or ileostomy sites, and emptying and changing urinary catheter bags.

(C) Identification of, and appropriate response to, problems and complications associated with gastrostomy care and feeding, colostomy and ileostomy care, and care of urinary catheter sites.

(D) Continuing education requirements.

(e) Training by the gastroenterology or surgical center, or the certified physician or registered nurse, shall be done in accordance with the approved training protocol. Training of in-home respite workers shall be specific to the individual needs of the regional center consumer receiving the incidental medical service and shall be in accordance with orders from the consumer s treating physician or surgeon.

(f) The treating physician or surgeon shall give assurances to the regional center that the patient s condition is stable prior to the regional center s purchasing incidental medical services for the consumer through an appropriately trained respite worker.

(g) Prior to the purchase of incidental medical services through a trained respite worker, the regional center shall do all of the following:

(1) Ensure that a nursing assessment of the consumer, performed by a registered nurse, is conducted to determine whether an in-home respite worker, licensed vocational nurse, or registered nurse may perform the services.

(2) Ensure that a nursing assessment of the home has been conducted to determine whether incidental medical services can appropriately be provided in that setting.

(h) The agency providing in-home respite services shall do all of the following:

(1) Ensure adequate training of the in-home respite worker.

(2) Ensure that telephone backup and emergency consultation by a registered nurse or physician is available.

(3) Develop a plan for care specific to the incidental medical services provided to be carried out by the respite worker.

(4) Ensure that the in-home respite worker and the incidental medical services provided by the respite worker are adequately supervised by a registered nurse.

(i) Notwithstanding any other provision of law or regulation to the contrary, the hourly rate for an in-home respite agency shall be increased to provide a fifty cent ($.50) per hour wage increase and an eight-cent ($.08) per hour benefit increase for the hours the in-home respite agency is providing incidental medical services.

(j) To expand the availability of trained in-home respite agency staff, a regional center may reimburse the in-home respite agency up to two hundred dollars ($200) semiannually, for the provision of training pursuant to subdivision (c).

(k) For purposes of this section, in-home respite worker means an individual employed by an agency which is vendored by a regional center to provide in-home respite services. These agencies include, but are not limited to, in-home respite services agencies, home health agencies, or other agencies providing these services.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 9, Sec. 18. Effective July 28, 2009.)



4686.2

(a) Effective July 1, 2009, notwithstanding any other provision of law or regulation to the contrary, any vendor who provides applied behavioral analysis (ABA) services, or intensive behavioral intervention services or both, as defined in subdivision (d), shall:

(1) Conduct a behavioral assessment of each consumer to whom the vendor provides these services.

(2) Design an intervention plan that shall include the service type, number of hours and parent participation needed to achieve the consumer s goals and objectives, as set forth in the consumer s individual program plan (IPP) or individualized family service plan (IFSP). The intervention plan shall also set forth the frequency at which the consumer s progress shall be evaluated and reported.

(3) Provide a copy of the intervention plan to the regional center for review and consideration by the planning team members.

(b) Effective July 1, 2009, notwithstanding any other provision of law or regulation to the contrary, regional centers shall:

(1) Only purchase ABA services or intensive behavioral intervention services that reflect evidence-based practices, promote positive social behaviors, and ameliorate behaviors that interfere with learning and social interactions.

(2) Only purchase ABA or intensive behavioral intervention services when the parent or parents of minor consumers receiving services participate in the intervention plan for the consumers, given the critical nature of parent participation to the success of the intervention plan.

(3) Not purchase either ABA or intensive behavioral intervention services for purposes of providing respite, day care, or school services.

(4) Discontinue purchasing ABA or intensive behavioral intervention services for a consumer when the consumer s treatment goals and objectives, as described under subdivision (a), are achieved. ABA or intensive behavioral intervention services shall not be discontinued until the goals and objectives are reviewed and updated as required in paragraph (5) and shall be discontinued only if those updated treatment goals and objectives do not require ABA or intensive behavioral intervention services.

(5) For each consumer, evaluate the vendor s intervention plan and number of service hours for ABA or intensive behavioral intervention no less than every six months, consistent with evidence-based practices. If necessary, the intervention plan s treatment goals and objectives shall be updated and revised.

(6) Not reimburse a parent for participating in a behavioral services treatment program.

(c) For consumers receiving ABA or behavioral intervention services on July 1, 2009, as part of their IPP or IFSP, subdivision (b) shall apply on August 1, 2009.

(d) For purposes of this section the following definitions shall apply:

(1) Applied behavioral analysis means the design, implementation, and evaluation of systematic instructional and environmental modifications to promote positive social behaviors and reduce or ameliorate behaviors which interfere with learning and social interaction.

(2) Intensive behavioral intervention means any form of applied behavioral analysis that is comprehensive, designed to address all domains of functioning, and provided in multiple settings for no more than 40 hours per week, across all settings, depending on the individual s needs and progress. Interventions can be delivered in a one-to-one ratio or small group format, as appropriate.

(3) Evidence-based practice means a decisionmaking process that integrates the best available scientifically rigorous research, clinical expertise, and individual s characteristics. Evidence-based practice is an approach to treatment rather than a specific treatment. Evidence-based practice promotes the collection, interpretation, integration, and continuous evaluation of valid, important, and applicable individual- or family-reported, clinically-observed, and research-supported evidence. The best available evidence, matched to consumer circumstances and preferences, is applied to ensure the quality of clinical judgments and facilitates the most cost-effective care.

(4) Parent participation shall include, but shall not be limited to, the following meanings:

(A) Completion of group instruction on the basics of behavior intervention.

(B) Implementation of intervention strategies, according to the intervention plan.

(C) If needed, collection of data on behavioral strategies and submission of that data to the provider for incorporation into progress reports.

(D) Participation in any needed clinical meetings.

(E) Purchase of suggested behavior modification materials or community involvement if a reward system is used.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 9, Sec. 19. Effective July 28, 2009.)



4686.3

The department shall adopt emergency regulations to address the use of paraprofessionals in group practice provider behavioral intervention services and establish a rate. The regulations shall also establish a rate and the educational or experiential qualifications and professional supervision requirements necessary for the paraprofessional to provide behavioral intervention services. The adoption, amendment, repeal, or readoption of a regulation authorized by this section is deemed to be necessary for the immediate preservation of the public peace, health and safety, or general welfare, for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted from the requirement that it describe specific facts showing the need for immediate action. A certificate of compliance for these implementing regulations shall be filed within 24 months following the adoption of the first emergency regulations filed pursuant to this section.

(Added by Stats. 2011, Ch. 37, Sec. 15. Effective June 30, 2011.)



4686.31

(a) Effective July 1, 2011, notwithstanding any other law or regulation to the contrary, any vendor who provides services as specified in paragraph (4) shall submit verification to the regional center for services provided to consumers who are under 18 years of age and residing in the family home as follows:

(1) The department shall develop and post a standard form for vendors to complete and provide to the family for signature. The form shall include, but not be limited to, the name and title of the vendor, the vendor identification number, the name of the consumer, the unique client identifier, the location of the service, the date and start and end times of the service, and a description of the service provided. The form shall also include instructions for the parents or legally appointed guardians to contact the regional center service coordinator immediately if they are unable to sign the form.

(2) The vendor shall provide the parents or legally appointed guardians of a minor consumer with the department form to sign. The form shall be signed and dated by the parents or legally appointed guardians of a minor consumer and be submitted to the vendor providing services within 30 days of the month in which the services were provided.

(3) The vendor shall submit the completed forms to the regional center together with the vendor s invoices for the services provided.

(4) If the parents or legally appointed guardians of a minor consumer do not submit a form to the vendor, the vendor shall notify the regional center.

(5) This subdivision shall only apply to the following types of services: Behavior Analyst, Associate Behavior Analyst, Behavior Management Assistant, Behavior Technician (Paraprofessional), Behavior Management Consultant, Counseling Services, Tutor, Crisis Team-Evaluation and Behavioral Intervention, Tutor Services-Group, Client/Parent Support Behavior Intervention Training, and Parent-Coordinated Home Based Behavior Intervention Program for Autistic Children.

(b) The failure of the parents or legally appointed guardians of a minor consumer to submit a verification of services to the vendor shall not be a basis for terminating or changing behavioral services to the minor consumer. Any changes to behavioral services shall be made by the consumer s planning team pursuant to Section 4512.

(Added by Stats. 2011, Ch. 37, Sec. 16. Effective June 30, 2011.)



4686.5

(a) Effective July 1, 2009, notwithstanding any other provision of law or regulation to the contrary, all of the following shall apply:

(1) A regional center may only purchase respite services when the care and supervision needs of a consumer exceed that of an individual of the same age without developmental disabilities.

(2) A regional center shall not purchase more than 21 days of out-of-home respite services in a fiscal year nor more than 90 hours of in-home respite services in a quarter, for a consumer.

(3) (A) A regional center may grant an exemption to the requirements set forth in paragraphs (1) and (2) if it is demonstrated that the intensity of the consumer s care and supervision needs are such that additional respite is necessary to maintain the consumer in the family home, or there is an extraordinary event that impacts the family member s ability to meet the care and supervision needs of the consumer.

(B) For purposes of this section, family member means an individual who:

(i) Has a consumer residing with him or her.

(ii) Is responsible for the 24-hour care and supervision of the consumer.

(iii) Is not a licensed or certified residential care facility or foster family home receiving funds from any public agency or regional center for the care and supervision provided. Notwithstanding this provision, a relative who receives foster care funds shall not be precluded from receiving respite.

(4) A regional center shall not purchase day care services to replace or supplant respite services. For purposes of this section, day care is defined as regularly provided care, protection, and supervision of a consumer living in the home of his or her parents, for periods of less than 24 hours per day, while the parents are engaged in employment outside of the home or educational activities leading to employment, or both.

(5) A regional center shall only consider in-home supportive services a generic resource when the approved in-home supportive services meets the respite need as identified in the consumer s individual program plan (IPP) or individualized family service plan (IFSP).

(b) For consumers receiving respite services on July 1, 2009, as part of their IPP or IFSP, subdivision (a) shall apply on August 1, 2009.

(c) This section shall remain in effect until implementation of the individual choice budget pursuant to Section 4648.6 and certification by the Director of the Department of Developmental Services that the individual choice budget has been implemented and will result in state budget savings sufficient to offset the costs associated with the repeal of this section. This section shall be repealed on the date of certification.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 9, Sec. 20. Effective July 28, 2009. Repealed as of date prescribed by its own provisions.)



4687

Consistent with state and federal law, the Legislature recognizes the rights of persons with disabilities to have relationships, marry, be a part of a family, and to parent if they so choose. The Legislature further recognizes that individuals with developmental disabilities may need support and counseling in order to make informed decisions in these areas. In order to achieve these goals, the following services may be made available to persons with developmental disabilities:

(a) Sexuality training.

(b) Parenting skills training.

(c) Supported living arrangements for parents with developmental disabilities and their children.

(d) Advocacy assistance to deal with agencies, including, but not limited to, child protective services, and assistance in reunification planning.

(e) Family counseling services.

(f) Other services and supports listed in Section 4685 when needed to maintain and strengthen the family unit, where one or both of the parents is an individual with developmental disabilities.

(Added by Stats. 1992, Ch. 1011, Sec. 22. Effective January 1, 1993.)



4688

(a) Consistent with state and federal law, the Legislature places a high priority on providing opportunities for individuals with developmental disabilities to be integrated into the mainstream life of their natural communities. In order to ensure that opportunities for integration are maximized, the procedure described in subdivision (b) shall be adopted.

(b) Regional centers shall be responsible for expanding opportunities for the full and equal participation of persons with developmental disabilities in their local communities through, activities, that may include, but shall not be limited to, the following:

(1) Outreach to, and training and education of, representatives of community service agencies and programs, businesses, and community activity providers regarding the provision and expansion of opportunities for participation by regional center consumers.

(2) Developing a community resources list.

(3) Providing assistance to case managers and family members on expanding community integration options for consumers in the areas of work, recreation, social, community service, education, and public services.

(4) Developing and facilitating the use of innovative methods of contracting with community members to provide support in natural environments to regional center consumers.

(5) Development and facilitating the use of natural supports to enhance community participation.

(6) Providing technical assistance to, and coordinating with, community support facilitators who will be used to provide supports to individual consumers for community participation, as needed.

(7) Providing sources of information relevant to individuals in making informed choices about employment options. This information may include, but need not be limited to, work incentive programs for persons with developmental disabilities, access and retention of needed benefits, interactions of earned income, asset building, or other financial changes on benefits, employment programs and protections, taxpayer requirements and responsibilities, training opportunities, and information and services available through other agencies, organizations, or on the Internet.

(Amended by Stats. 2006, Ch. 397, Sec. 6. Effective January 1, 2007.)



4688.1

(a) Notwithstanding any other provision of law or regulation to the contrary, vendors of behavior management, activity center, and adult development center day programs, social recreation programs, socialization training programs, community integration training programs, community activities support programs, creative art programs, and work activity programs shall offer an alternative senior program component focused on the needs of individuals with developmental disabilities who are over 50 years of age, at a rate not to exceed the lesser of thirty-five dollars ($35) per day or the vendor s existing daily rate.

(1) The alternative senior program component shall be provided at a ratio of no more than eight consumers to one staff member.

(2) Consistent with the intent of the Lanterman Developmental Disabilities Services Act, the alternative senior program component shall be offered within the provider s existing vendored capacity as reflected in its program design or licensed capacity.

(b) Effective July 1, 2009, at the time of development, review, or modification of an eligible consumer s individual program plan, regional centers, as appropriate, shall provide information about and offer an alternative senior program. The alternative senior program shall be offered to eligible consumers who want to transition to a program component focused on the needs and interests of seniors.

(c) Effective July 1, 2011, a regional center shall not refer any additional consumers to alternative senior programs.

(Amended by Stats. 2011, Ch. 37, Sec. 17. Effective June 30, 2011.)



4688.2

(a) Notwithstanding any other provision of law or regulation to the contrary, vendors of behavior management, activity center, and adult development center adult day programs, community integration training programs, and community activities support services programs shall offer an alternative customized program component with an appropriate staffing component to meet individualized consumer needs.

(1) The alternative customized program component shall be offered within the provider s existing vendored capacity, as reflected in its program design or licensed capacity.

(2) The regional center shall fund customized programs based on the vendor s existing rate and only fund those hours provided.

(b) Effective July 1, 2009, at the time of development, review, or modification of a consumer s individual program plan, regional centers, as appropriate, shall provide information about and make available the customized program option.

(1) The alternative customized program component shall be offered to individuals with developmental disabilities who want a program focused on their individualized needs and interests to develop or maintain employment or volunteer activities in lieu of their current program.

(2) Total hours of service for this alternative customized program shall range between 20 and 80 hours per month, per person, depending on the support needs of the individual.

(c) Effective July 1, 2011, a regional center shall not refer any additional consumers to alternative customized programs.

(Amended by Stats. 2011, Ch. 37, Sec. 18. Effective June 30, 2011.)



4688.21

(a) The Legislature places a high priority on opportunities for adults with developmental disabilities to choose and customize day services to meet their individualized needs; have opportunities to further the development or maintenance of employment and volunteer activities; direct their services; pursue postsecondary education; and increase their ability to lead integrated and inclusive lives. To further these goals, a consumer may choose a tailored day service or vouchered community-based training service, in lieu of any other regional center vendored day program, look-alike day program, supported employment program, or work activity program.

(b) (1) A tailored day service shall do both of the following:

(A) Include an individualized service design, as determined through the individual program plan (IPP) and approved by the regional center, that maximizes the consumer s individualized choices and needs. This service design may include, but may not be limited to, the following:

(i) Fewer days or hours than in the program s approved day program, look-alike day program, supported employment program, or work activity program design.

(ii) Flexibility in the duration and intensity of services to meet the consumer s individualized needs.

(B) Encourage opportunities to further the development or maintenance of employment, volunteer activities, or pursuit of postsecondary education; maximize consumer direction of the service; and increase the consumer s ability to lead an integrated and inclusive life.

(2) The type and amount of tailored day service shall be determined through the IPP process, pursuant to Section 4646. The IPP shall contain, but not be limited to, the following:

(A) A detailed description of the consumer s individualized choices and needs and how these choices and needs will be met.

(B) The type and amount of services and staffing needed to meet the consumer s individualized choices and needs, and unique health and safety and other needs.

(3) The staffing requirements set forth in Section 55756 of Title 17 of the California Code of Regulations and subdivision (r) of Section 4851 of this code shall not apply to a tailored day service.

(4) For currently vendored programs wishing to offer a tailored day service option, the regional center shall vendor a tailored day service option upon negotiating a rate and maximum units of service design that includes, but is not limited to, the following:

(A) A daily or hourly rate and maximum units of service design that does not exceed the equivalent cost of four days per week of the vendor s current rate, if the vendor has a daily day program rate.

(B) A rate and maximum units of service design that does not exceed the equivalent cost of four-fifths of the hours of the vendor s current rate, if the vendor has an hourly rate.

(5) The regional center shall ensure that the vendor is capable of complying with, and will comply with, the consumer s IPP, individual choice, and health and safety needs.

(6) For new programs wishing to offer a tailored day service option, the regional center shall vendor a tailored day service option upon negotiating a rate and maximum units of service design. The rate paid to the new vendor shall not exceed four-fifths of the temporary payment rate or the median rate, whichever is applicable.

(7) Effective July 1, 2011, and prior to the time of development, review, or modification of a consumer s IPP, regional centers shall provide information about tailored day service to eligible adult consumers. A consumer may request information about tailored day services from the regional center at any time and may request an IPP meeting to secure those services.

(c) (1) A vouchered community-based training service is defined as a consumer-directed service that assists the consumer in the development of skills required for community integrated employment or participation in volunteer activities, or both, and the assistance necessary for the consumer to secure employment or volunteer positions or pursue secondary education.

(2) Implementation of vouchered community-based training service is contingent upon the approval of the federal Centers for Medicare and Medicaid Services.

(3) Vouchered community-based training service shall be provided in natural environments in the community, separate from the consumer s residence.

(4) A consumer, parent, or conservator vendored as a vouchered community-based training service shall utilize the services of a financial management services (FMS) entity. The regional center shall provide information about available financial management services and shall assist the consumer in selecting a FMS vendor to act as coemployer.

(5) A parent or conservator shall not be the direct support worker employed by the vouchered community-based training service vendor.

(6) If the direct support worker is required to transport the consumer, the vouchered community-based training service vendor shall verify that the direct support worker can transport the consumer safely and has a valid California driver s license and proof of insurance.

(7) The rate for vouchered community-based training service shall not exceed thirteen dollars and forty-seven cents ($13.47) per hour. The rate includes employer-related taxes and all transportation needed to implement the service, except as described in paragraph (8). The rate does not include the cost of the FMS.

(8) A consumer vendored as a vouchered community-based training service shall also be eligible for a regional center-funded bus pass, if appropriate and needed.

(9) Vouchered community-based training service shall be limited to a maximum of 150 hours per quarter. The services to be provided and the service hours shall be documented in the consumer s IPP.

(10) A direct support worker of vouchered community-based training service shall be an adult who possesses the skill, training, and experience necessary to provide services in accordance with the IPP.

(11) Effective July 1, 2011, and prior to the time of development, review, or modification of a consumer s IPP, regional centers shall provide information about vouchered community-based training service to eligible adult consumers. A consumer may request information about vouchered community-based training service from the regional center at any time and may request an IPP meeting to secure those services.

(12) The type and amount of vouchered community-based training service shall be determined through the IPP process pursuant to Section 4646. The IPP shall contain, but not be limited to, the following:

(A) A detailed description of the consumer s individualized choices and needs and how these choices and needs will be met.

(B) The type and amount of services and staffing needed to meet the consumer s individualized choices and unique health and safety and other needs.

(d) The department may adopt emergency regulations for tailored day service or vouchered community-based training service. The adoption, amendment, repeal, or readoption of a regulation authorized by this subdivision is deemed to be necessary for the immediate preservation of the public peace, health and safety, or general welfare, for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted from the requirement that it describe specific facts showing the need for immediate action. A certificate of compliance for these implementing regulations shall be filed within 24 months following the adoption of the first emergency regulations filed pursuant to this subdivision.

(Amended by Stats. 2012, Ch. 162, Sec. 200. Effective January 1, 2013.)



4688.3

(a) The State Department of Health Care Services and the department shall jointly seek a federal Centers for Medicare and Medicaid Services (CMS) approved 1915(i) state plan amendment to expand federal financial participation for services to persons with developmental disabilities provided by regional centers pursuant to Division 4.5 (commencing with Section 4500).

(b) Services provided pursuant to this section shall be rendered under the administrative direction of the department. The department may issue program directives to regional centers for implementing the approved state plan amendment.

(c) If CMS approves the state plan amendment pursuant to Section 1915(i) of the Social Security Act, the Director of Health Care Services shall execute a declaration stating that this approval has been granted. The director shall retain the declaration and this section shall be implemented commencing on the date that the director executes a declaration pursuant to this subdivision.

(d) The department may adopt regulations to implement this section and any sections in Division 4.5 (commencing with Section 4500) necessary to implement the terms of the 1915(i) state plan amendment. The adoption, amendment, repeal, or readoption of a regulation authorized by this section is deemed to be necessary for the immediate preservation of the public peace, health and safety, or general welfare, for purposes of Sections 11346.1 and 11349.9 of the Government Code, and the department is hereby exempted from that requirement. For purposes of subdivision (e) of Section 11346.1 of the Government Code, the 120-day period, as applicable to the effective period of an emergency regulatory action and submission of specified materials to the Office of Administrative Law, is hereby extended to 180 days.

(e) The department shall adopt regulations to implement the terms of the 1915(i) state plan amendment though the regular rulemaking process pursuant to Sections 11346 and 11349.1 of the Government Code within 18 months of the adoption of emergency regulations pursuant to subdivision (d).

(f) The department shall consult with stakeholders, as defined in subdivision (k) of Section 4512.

(g) The State Department of Health Care Services shall post a copy of, or a link to, the approved state plan amendment and any State Department of Developmental Services regulations or program directives, or both, issued pursuant to this section on its Internet Web site.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 9, Sec. 23. Effective July 28, 2009.)



4688.5

(a) Notwithstanding any other provision of law to the contrary, the department may approve a proposal or proposals by Golden Gate Regional Center, Regional Center of the East Bay, and San Andreas Regional Center to provide for, secure, and assure the full payment of a lease or leases on housing, developed pursuant to this section, based on the availability for occupancy in each home, if all of the following conditions are met:

(1) The acquired or developed real property is available for occupancy by individuals eligible for regional center services and is integrated with housing for people without disabilities.

(2) The regional center has approved the proposed ownership entity, management entity, and developer or development entity for each project, and, prior to granting the approval, has consulted with the department and has provided to the department a proposal that includes the credentials of the proposed entities.

(3) The costs associated with the proposal are reasonable.

(4) The proposal includes a plan for a transfer at a time certain of the real property s ownership to a nonprofit entity to be approved by the regional center.

(b) Prior to approving a regional center proposal pursuant to subdivision (a), the department, in consultation with the California Housing Finance Agency and the Department of Housing and Community Development shall review all of the following:

(1) The terms and conditions of the financing structure for acquisition and/or development of the real property.

(2) Any and all agreements that govern the real property s ownership, occupancy, maintenance, management, and operation, to ensure that the use of the property is maintained for the benefit of persons with developmental disabilities.

(c) No sale encumbrance, hypothecation, assignment, refinancing, pledge, conveyance, exchange or transfer in any other form of the real property, or of any of its interest therein, shall occur without the prior written approval of the department and the Health and Human Services Agency.

(d) Notice of the restrictions pursuant to this section shall be recorded against the acquired or developed real property subject to this section.

(e) At least 45 days prior to granting approval under subdivision (c), the department shall provide notice to the chairs and vice chairs of the fiscal committees of the Assembly and the Senate, the Secretary of the Health and Human Services Agency, and the Director of Finance.

(f) The regional center shall not be eligible to acquire or develop real property for the purpose of residential housing.

(Amended by Stats. 2005, Ch. 551, Sec. 1. Effective January 1, 2006.)



4688.6

(a) Notwithstanding any other provision of law to the contrary, the department may receive and approve a proposal or proposals by any regional center to provide for, secure, or ensure the full payment of a lease or leases on housing based on the availability for occupancy in each home. These proposals shall not include an adult residential facility for persons with special health care needs, as defined in Section 1567.50 of the Health and Safety Code. Proposals submitted by regional centers shall meet all of the following conditions:

(1) The acquired or developed real property is available for occupancy by individuals eligible for regional center services and is integrated with other housing in the community for people without disabilities.

(2) The regional center has submitted documents demonstrating the appropriate credentials and terms of the project and has approved the proposed nonprofit ownership entity, management entity, and developer or development entity for each project.

(3) The costs associated with the proposal are reasonable and maximize the receipt of federal Medicaid funding. The department shall only approve proposals that include a process for the regional center to review recent sales of comparable properties to ensure the purchase price is within the range of fair market value and, if significant renovations of a home will be undertaken after the home is purchased, competing bids for that renovation work to ensure that the cost of the work is reasonable. For purposes of this subdivision, significant renovations means renovations that exceed 5 percent of the purchase price of the home.

(4) The proposal includes a plan for a transfer at a time certain of the real property s ownership to a nonprofit entity to be approved by the regional center.

(5) The regional center has submitted, with the proposal, the nonrefundable developer fee established in subdivision (d).

(b) Prior to approving a regional center proposal pursuant to subdivision (a), the department may contract or consult with a public or private sector entity that has appropriate experience in structuring complex real estate financial transactions, but is not otherwise involved in any lending related to the project to review any of the following:

(1) The terms and conditions of the financing structure for acquisition or development of the real property.

(2) Any and all agreements that govern the real property s ownership, occupancy, maintenance, management, and operation, to ensure that the use of the property is maintained for the benefit of persons with developmental disabilities.

(c) The department may impose a limit on the number of proposals considered pursuant to subdivision (a). If a limit is imposed, the department shall notify the Association of Regional Center Agencies.

(d) (1) The department shall charge the developer of the housing described in the regional center proposal a reasonable, nonrefundable fee for each proposal submitted. The fee shall be for the purpose of reimbursing the department s costs associated with conducting the review and approval required by subdivision (b). The fee shall be set by the department within 30 days of the effective date of the act that added this section, and shall be adjusted annually, as necessary, to ensure the payment of the costs incurred by the department.

(2) Fees collected shall be deposited in the Developmental Disabilities Services Account established pursuant to Section 14672.9 of the Government Code and shall be used solely for the purpose of conducting the review and approval required by subdivision (b), upon appropriation by the Legislature. Interest and dividends on moneys collected pursuant to this section shall, notwithstanding Section 16305.7 of the Government Code, be retained in the account for purposes of this section. Moneys deposited in the Developmental Disabilities Services Account pursuant to this subdivision shall not be subject to the requirements of subdivision (i) of Section 14672.9 of the Government Code.

(3) Notwithstanding paragraph (2), for the 2008 09 fiscal year, the Director of Finance may approve an expenditure of up to seventy-five thousand dollars ($75,000) by the department from moneys deposited in the account for the purposes specified in subdivision (b). In the 2009 10 fiscal year and each fiscal year thereafter, moneys shall be available to the department upon appropriation by the Legislature.

(e) No sale, encumbrance, hypothecation, assignment, refinancing, pledge, conveyance, exchange, or transfer in any other form of the real property, or of any of its interest therein, shall occur without the prior written approval of the department and the regional center.

(f) Notice of the restrictions pursuant to this section shall be recorded against the acquired or developed real property subject to this section.

(g) At least 30 days prior to granting approval under subdivision (e), the department shall provide notice to the chairpersons and vice chairpersons of the fiscal committees of the Assembly and the Senate and the Director of Finance.

(h) The regional center shall not be eligible to acquire or develop real property for the purpose of residential housing.

(i) Unless otherwise authorized by law, a regional center shall not use purchase of service funds to implement this section.

(j) With the exception of funds authorized in paragraph (3) of subdivision (d), this section shall be implemented within the department s annual budget. This subdivision shall not preclude the receipt or use of federal, state non-General Fund, or private funds to implement this section.

(k) The department shall establish guidelines and procedures for the administration of this section.

(Amended by Stats. 2009, Ch. 140, Sec. 190. Effective January 1, 2010.)



4689

Consistent with state and federal law, the Legislature places a high priority on providing opportunities for adults with developmental disabilities, regardless of the degree of disability, to live in homes that they own or lease with support available as often and for as long as it is needed, when that is the preferred objective in the individual program plan. In order to provide opportunities for adults to live in their own homes, the following procedures shall be adopted:

(a) The department and regional centers shall ensure that supported living arrangements adhere to the following principles:

(1) Consumers shall be supported in living arrangements which are typical of those in which persons without disabilities reside.

(2) The services or supports that a consumer receives shall change as his or her needs change without the consumer having to move elsewhere.

(3) The consumer s preference shall guide decisions concerning where and with whom he or she lives.

(4) Consumers shall have control over the environment within their own home.

(5) The purpose of furnishing services and supports to a consumer shall be to assist that individual to exercise choice in his or her life while building critical and durable relationships with other individuals.

(6) The services or supports shall be flexible and tailored to a consumer s needs and preferences.

(7) Services and supports are most effective when furnished where a person lives and within the context of his or her day-to-day activities.

(8) Consumers shall not be excluded from supported living arrangements based solely on the nature and severity of their disabilities.

(b) Regional centers may contract with agencies or individuals to assist consumers in securing their own homes and to provide consumers with the supports needed to live in their own homes.

(c) The range of supported living services and supports available include, but are not limited to, assessment of consumer needs; assistance in finding, modifying and maintaining a home; facilitating circles of support to encourage the development of unpaid and natural supports in the community; advocacy and self-advocacy facilitation; development of employment goals; social, behavioral, and daily living skills training and support; development and provision of 24-hour emergency response systems; securing and maintaining adaptive equipment and supplies; recruiting, training, and hiring individuals to provide personal care and other assistance, including in-home supportive services workers, paid neighbors, and paid roommates; providing respite and emergency relief for personal care attendants; and facilitating community participation. Assessment of consumer needs may begin before 18 years of age to enable the consumer to move to his or her own home when he or she reaches 18 years of age.

(d) Regional centers shall provide information and education to consumers and their families about supported living principles and services.

(e) Regional centers shall monitor and ensure the quality of services and supports provided to individuals living in homes that they own or lease. Monitoring shall take into account all of the following:

(1) Adherence to the principles set forth in this section.

(2) Whether the services and supports outlined in the consumer s individual program plan are congruent with the choices and needs of the individual.

(3) Whether services and supports described in the consumer s individual program plan are being delivered.

(4) Whether services and supports are having the desired effects.

(5) Whether the consumer is satisfied with the services and supports.

(f) The planning team, established pursuant to subdivision (j) of Section 4512, for a consumer receiving supported living services shall confirm that all appropriate and available sources of natural and generic supports have been utilized to the fullest extent possible for that consumer.

(g) Regional centers shall utilize the same supported living provider for consumers who reside in the same domicile, provided that each individual consumer s particular needs can still be met pursuant to his or her individual program plans.

(h) Rent, mortgage, and lease payments of a supported living home and household expenses shall be the responsibility of the consumer and any roommate who resides with the consumer.

(i) A regional center shall not make rent, mortgage, or lease payments on a supported living home, or pay for household expenses of consumers receiving supported living services, except under the following circumstances:

(1) If all of the following conditions are met, a regional center may make rent, mortgage, or lease payments as follows:

(A) The regional center executive director verifies in writing that making the rent, mortgage, or lease payments or paying for household expenses is required to meet the specific care needs unique to the individual consumer as set forth in an addendum to the consumer s individual program plan, and is required when a consumer s demonstrated medical, behavioral, or psychiatric condition presents a health and safety risk to himself or herself, or another.

(B) During the time period that a regional center is making rent, mortgage, or lease payments, or paying for household expenses, the supported living services vendor shall assist the consumer in accessing all sources of generic and natural supports consistent with the needs of the consumer.

(C) The regional center shall not make rent, mortgage, or lease payments on a supported living home or pay for household expenses for more than six months, unless the regional center finds that it is necessary to meet the individual consumer s particular needs pursuant to the consumer s individual program plan. The regional center shall review a finding of necessity on a quarterly basis and the regional center executive director shall annually verify in an addendum to the consumer s individual program plan that the requirements set forth in subparagraph (A) continue to be met.

(2) A regional center that has been contributing to rent, mortgage, or lease payments or paying for household expenses prior to July 1, 2009, shall at the time of development, review, or modification of a consumer s individual program plan determine if the conditions in paragraph (1) are met. If the planning team determines that these contributions are no longer appropriate under this section, a reasonable time for transition, not to exceed six months, shall be permitted.

(j) All paid roommates and live-in support staff in supported living arrangements in which regional centers have made rent, mortgage, or lease payments, or have paid for household expenses pursuant to subdivision (i) shall pay their share of the rent, mortgage, or lease payments or household expenses for the supported living home, subject to the requirements of Industrial Welfare Commission Order No. 15-2001 and the Housing Choice Voucher Program, as set forth in Section 1437f of Title 42 of the United States Code.

(k) Regional centers shall ensure that the supported living services vendors administrative costs are necessary and reasonable, given the particular services that they are providing and the number of consumers to whom the vendor provides services. Administrative costs shall be limited to allowable costs for community-based day programs, as defined in Section 57434 of Title 17 of the California Code of Regulations, or its successor.

(l) Regional centers shall ensure that the most cost effective of the rate methodologies is utilized to determine the negotiated rate for vendors of supported living services, consistent with Section 4689.8 and Title 17 of the California Code of Regulations.

(m) For purposes of this section, household expenses means general living expenses and includes, but is not limited to, utilities paid and food consumed within the home.

(n) A supported living services provider shall provide assistance to a consumer who is a Medi-Cal beneficiary in applying for in-home supportive services, as set forth in Section 12300, within five days of the consumer moving into a supported living services arrangement.

(o) For consumers receiving supported living services who share a household with one or more adults receiving supported living services, efficiencies in the provision of service may be achieved if some tasks can be shared, meaning the tasks can be provided at the same time while still ensuring that each person s individual needs are met. These tasks shall only be shared to the extent they are permitted under the Labor Code and related regulations, including, but not limited to, Industrial Welfare Commission Minimum Wage Order No. 15. The planning team, as defined in subdivision (j) of Section 4512, at the time of development, review, or modification of a consumer s individual program plan (IPP), for housemates currently in a supported living arrangement or planning to move together into a supported living arrangement, or for consumers who live with a housemate not receiving supported living services who is responsible for the task, shall consider, with input from the service provider, whether any tasks, such as meal preparation and cleanup, menu planning, laundry, shopping, general household tasks, or errands can appropriately be shared. If tasks can be appropriately shared, the regional center shall purchase the prorated share of the activity. Upon a determination of a reduction in services pursuant to this section, the regional center shall inform the consumer of the reason for the determination, and shall provide a written notice of fair hearing rights pursuant to Section 4701.

(p) (1) To ensure that consumers in or entering into supported living arrangements receive the appropriate amount and type of supports to meet the person s choice and needs as determined by the IPP team, and that generic resources are utilized to the fullest extent possible, the IPP team shall complete a standardized assessment questionnaire at the time of development, review, or modification of a consumer s IPP. The questionnaire shall be used during the individual program plan meetings, in addition to the provider s assessment, to assist in determining whether the services provided or recommended are necessary and sufficient and that the most cost-effective methods of supported living services are utilized. With input from stakeholders, including regional centers, the department shall develop and post the questionnaire on its Internet Web site, and, by June 30, 2012, shall provide it to the regional centers.

(2) Supported living service providers shall conduct comprehensive assessments for the purpose of getting to know the consumer they will be supporting and developing a support plan congruent with the choices and needs of the individual and consistent with the principles of supported living set forth in this section and in Subchapter 19 (commencing with Section 58600) of Chapter 3 of Division 2 of Title 17 of the California Code of Regulations. The independent assessment required by this paragraph is not intended to take the place of or repeat the service provider s comprehensive assessment.

(3) Upon a determination of a reduction in services pursuant to this section, the regional center shall inform the consumer of the reason for the determination, and shall provide a written notice of fair hearing rights pursuant to Section 4701.

(4) Nothing in this section precludes the completion of an independent assessment.

(Amended by Stats. 2012, Ch. 25, Sec. 15. Effective June 27, 2012.)



4689.05

(a) A regional center shall not purchase supportive services, as defined in Section 12300, for a consumer who meets the criteria to receive, but declines to apply for, in-home supportive services (IHSS) benefits, as set forth in Section 12300, except as set forth in subdivision (d).

(b) Consistent with Section 4648, a regional center shall not purchase supported living services for a consumer to supplant IHSS.

(c) Between the date that a consumer applies for IHSS and the date that a consumer s application for IHSS is approved, a regional center shall not purchase supportive services for the consumer at a rate that exceeds the IHSS hourly rate, which includes the IHSS provider hourly wage, the provider s hourly payroll taxes, and the hourly administrative costs, for the county in which the consumer resides.

(d) A regional center executive director may waive the requirements set forth in subdivision (a) if the executive director finds that extraordinary circumstances warrant the waiver, and that a finding is documented in an addendum to the consumer s individual program plan.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 9, Sec. 25. Effective July 28, 2009.)



4689.1

(a) The Legislature declares that it places a high priority on providing opportunities for adults with developmental disabilities to live with families approved by family home agencies and to receive services and supports in those settings as determined by the individual program plan. Family home agencies may offer services and supports in family homes or family teaching homes. All requirements of this section and Sections 4689.2 to 4689.6, inclusive, shall apply to a family home and a family teaching home.

(b) For purposes of this section, family home means a home that is owned, leased, or rented by, and is the family residence of, the family home provider or providers, and in which services and supports are provided to a maximum of two adults with developmental disabilities regardless of their degree of disability, and who do not require continuous skilled nursing care.

(c) For purposes of this section, family teaching home means a home that is owned, leased, or rented by the family home agency wherein the family home provider and the individual have independent residences, either contiguous or attached, and in which services and supports are provided to a maximum of three adults with developmental disabilities regardless of their degree of disability, and who do not require continuous skilled nursing care.

(d) For purposes of this section, family home agency means a private not-for-profit agency that is vendored to do all of the following:

(1) Recruit, approve, train, and monitor family home providers.

(2) Provide social services and in-home support to family home providers.

(3) Assist adults with developmental disabilities in moving into approved family homes.

(e) For purposes of ensuring that regional centers may secure high quality services that provide supports in natural settings and promote inclusion and meaningful participation in community life for adults with developmental disabilities, the department shall promulgate regulations for family home agencies, family teaching homes, and family homes that shall include, but not be limited to, standards and requirements related to all of the following:

(1) Selection criteria for regional centers to apply in vendoring family home agencies, including, but not limited to, all of the following:

(A) The need for service.

(B) The experience of the agency or key personnel in providing the same or comparable services.

(C) The reasonableness of the agency s overhead.

(D) The capability of the regional center to monitor and evaluate the vendor.

(2) Vendorization.

(3) Operation of family home agencies, including, but not limited to, all of the following:

(A) Recruitment.

(B) Approval of family homes.

(C) Qualifications, training, and monitoring of family home providers.

(D) Assistance to consumers in moving into approved family homes.

(E) The range of services and supports to be provided.

(F) Family home agency staffing levels, qualifications, and training.

(4) Program design.

(5) Program and consumer records.

(6) Family homes.

(7) (A) Rates of payment for family home agencies and approved family home providers. In developing the rates pursuant to regulation, the department may require family home agencies and family homes to submit program cost or other information, as determined by the department.

(B) Regional center reimbursement to family home agencies for services in a family home shall not exceed rates for similar individuals when residing in other types of out-of-home care established pursuant to Section 4681.1.

(8) The department and regional center s monitoring and evaluation of the family home agency and approved homes, which shall be designed to ensure that services do all of the following:

(A) Conform to applicable laws and regulations and provide for the consumer s health and well-being.

(B) Assist the consumer in understanding and exercising his or her individual rights.

(C) Are consistent with the family home agency s program design and the consumer s individual program plan.

(D) Maximize the consumer s opportunities to have choices in where he or she lives, works, and socializes.

(E) Provide a supportive family home environment, available to the consumer 24 hours a day, that is clean, comfortable, and accommodating to the consumer s cultural preferences, values, and lifestyle.

(F) Are satisfactory to the consumer, as indicated by the consumer s quality of life as assessed by the consumer, his or her family, and if appointed, conservator, or significant others, or all of these, as well as by evaluation of outcomes relative to individual program plan objectives.

(9) Monthly monitoring visits by family home agency social service staff to approved family homes and family teaching homes.

(10) Procedures whereby the regional center and the department may enforce applicable provisions of law and regulation, investigate allegations of abuse or neglect, and impose sanctions on family home agencies and approved family homes and family teaching homes, including, but not limited to, all of the following:

(A) Requiring movement of a consumer from a family home under specified circumstances.

(B) Termination of approval of a family home or family teaching home.

(C) Termination of the family home agency s vendorization.

(11) Appeal procedures.

(f) Each adult with developmental disabilities placed in a family home or family teaching home shall have the rights specified in this division, including, but not limited to, the rights specified in Section 4503.

(g) Prior to placement in a family home of an adult with developmental disabilities who has a conservator, consent of the conservator shall be obtained.

(h) The adoption of any emergency regulations to implement this section that are filed with the Office of Administrative Law within one year of the date on which the act that added this section took effect shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(Amended (as amended by Stats. 2004, Ch. 193) by Stats. 2004, Ch. 831, Sec. 4. Effective January 1, 2005.)



4689.2

(a) It is the intent of the Legislature in enacting this section to require the filing of fingerprints of those individuals whose contact with consumers receiving services and supports from family home agencies, as defined in subdivision (c) of Section 4689.1, and family homes, as defined in subdivision (b) of Section 4689.1, may pose a risk to the consumers health and safety.

(b) As part of the vendor approval process for family home agencies and family homes, the State Department of Developmental Services shall secure from the Department of Justice and, if applicable, the Federal Bureau of Investigation, a full criminal history to determine whether the applicant or any other person specified in subdivision (c) has ever been convicted of, or arrested for, a crime other than a minor traffic violation. If it is found that the applicant, or any other person specified in subdivision (c), has been convicted of, or is awaiting trial for, a crime other than a minor traffic violation, the vendor application shall be denied, unless the director grants an exemption pursuant to subdivision (f). If no criminal record information has been recorded, the Department of Justice shall provide the applicant and the State Department of Developmental Services with a statement of that fact.

(c) In addition to the applicant, this section shall be applicable to criminal convictions of the following persons:

(1) Adults responsible for administration or direct supervision of staff.

(2) Any adult other than a consumer residing in the family home.

(3) Any adult who provides assistance to the consumer in dressing, grooming, bathing, or personal hygiene.

(4) Any staff person, employee, consultant, or volunteer who has frequent and routine contact with the consumer. In determining who has frequent contact, any consultant or volunteer shall be exempt unless the volunteer is used to replace or supplement staff or family home personnel in providing services or supports, or both, to consumers. In determining who has routine contact, staff and employees under direct onsite supervision of the family home agency and who are not providing direct services and supports or who have only occasional or intermittent contact with consumers shall be exempt.

(5) The executive director of the entity applying for vendorization or other person serving in like capacity.

(6) Officers of the governing body of the applicant, or other persons with a financial interest in the applicant, as determined necessary by the department by regulation. The criteria used in the development of these regulations shall be based on the person s capability to exercise substantial influence over the operation of the family home agency or family home.

(d) (1) Subsequent to vendorization, any person specified in subdivision (c) and not exempted from fingerprinting shall, as a condition to employment, residence, or presence in a family home agency or a family home, be fingerprinted and sign a declaration under penalty of perjury regarding any prior criminal convictions. The vendor shall submit these fingerprints to the Department of Justice not later than four calendar days following employment, residence, or initial presence in the family home agency or family home. These fingerprints shall be on a card provided by the State Department of Developmental Services for the purpose of obtaining a permanent set of fingerprints. If fingerprints are not submitted to the Department of Justice, as required in this section, that failure shall result in a sanction and the fingerprints shall then be submitted to the State Department of Developmental Services for processing. Upon request of the vendor, who shall enclose a self-addressed stamped postcard for this purpose, the Department of Justice shall verify receipt of the fingerprints.

(2) Within 30 calendar days of the receipt of the fingerprints, the Department of Justice shall notify the State Department of Developmental Services of the criminal record information, as provided in subdivision (b). If no criminal record information has been recorded, the Department of Justice shall provide the vendor and the State Department of Developmental Services with a statement of that fact within 15 calendar days of receipt of the fingerprints. If new fingerprints are required for processing, the Department of Justice shall, within 15 calendar days from the date of receipt of the fingerprints, notify the vendor that the fingerprints were illegible.

(3) (A) Except for persons specified in paragraph (2) of subdivision (c), the vendor shall endeavor to ascertain the previous employment history of persons required to be fingerprinted under this subdivision. If it is determined by the State Department of Developmental Services, on the basis of the fingerprints submitted to the Department of Justice, that the person has been convicted of, or is awaiting trial for, a sex offense against a minor, or has been convicted for an offense specified in Section 243.4, 273a, 273d, or subdivision (a) or (b) of Section 368 of the Penal Code, or has been convicted of a felony, the State Department of Developmental Services shall notify the vendor to act immediately to terminate the person s employment, remove the person from the family home, or bar the person from entering the family home. The State Department of Developmental Services may subsequently grant an exemption pursuant to subdivision (f).

(B) If the conviction or arrest was for another crime, except a minor traffic violation, the vendor shall, upon notification by the State Department of Developmental Services, act immediately to do either of the following:

(i) Terminate the person s employment, remove the person from the family home, or bar the person from entering the family home.

(ii) Seek an exemption pursuant to subdivision (f). The State Department of Developmental Services shall determine if the person shall be permitted to remain in the family home until a decision on the exemption is rendered.

(e) For purposes of this section or any other provision of this chapter, a conviction means a plea or verdict of guilty or a conviction following a plea of nolo contendere. Any action that the State Department of Developmental Services is permitted to take following the establishment of a conviction may be taken when the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence, notwithstanding a subsequent order pursuant to Sections 1203.4 and 1203.4a of the Penal Code permitting the person to withdraw his or her plea of guilty, or dismissing the accusation, information, or indictment. For purposes of this section or any other provision of this chapter, the record of a conviction, or a copy thereof certified by the clerk of the court or by a judge of the court in which the conviction occurred, shall be conclusive evidence of the conviction. For purposes of this section or any other provision of this chapter, the arrest disposition report certified by the Department of Justice and, if applicable, the Federal Bureau of Investigation, or documents admissible in a criminal action pursuant to Section 969b of the Penal Code, shall be prima facie evidence of the conviction, notwithstanding any other provision of law prohibiting the admission of these documents in a civil or administrative action.

(f) After review of the record, the Director of Developmental Services may grant an exemption from denial of vendor approval pursuant to subdivision (b), or for employment in a family home agency or family home of residence or presence in a family home as specified in subdivision (c), if the director has substantial and convincing evidence to support a reasonable belief that the applicant and the person convicted of the crime, if other than the applicant, are of such good character as to justify vendor approval or granting an exemption for purposes of subdivision (c). Except as otherwise provided in this subdivision, no exemption shall be granted if the conviction was for an offense specified in Section 220, 243.4, 264.1, paragraph (1) of subdivision (a) of Section 273a, Section 273d, 288, 289, or subdivision (a) or (b) of Section 368 of the Penal Code, or for another crime against an individual specified in subdivision (c) of Section 667.5 of the Penal Code. The director may grant an exemption if the employee, prospective employee, or other person identified in subdivision (c) who was convicted of a crime against an individual in paragraph (1), (2), (7), or (8) of subdivision (c) of Section 667.5 of the Penal Code, has been rehabilitated as provided in Section 4852.03 of the Penal Code and has maintained the conduct required in Section 4852.05 of the Penal Code for at least 10 years and has the recommendation of the district attorney representing the employee s county of residence, or if the employee, prospective employee, or other persons identified in subdivision (c) has received a certificate of rehabilitation pursuant to Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code.

(g) For purposes of compliance with this section, the department may permit an individual to transfer a current criminal record clearance, as described in subdivision (b), from one family home agency or family home to another, as long as the criminal record clearance has been processed through the State Department of Developmental Services.

(h) If a family home agency or a family home is required by law to deny employment or to terminate employment of any employee based on written notification from the state department pursuant to subdivision (c) the family home agency or the family home shall not incur civil liability or unemployment insurance liability as a result of that denial or termination.

(Amended by Stats. 1995, Ch. 546, Sec. 1. Effective January 1, 1996.)



4689.3

(a) A family home agency shall not place an adult with developmental disabilities in a family home until the family home agency has received a criminal record clearance from the State Department of Developmental Services pursuant to Section 4689.2, except as provided in subdivisions (b) and (c).

(b) Any peace officer, or other category of person approved by the department subject to criminal record clearance as a condition of employment, and who has submitted fingerprints and executed a declaration regarding criminal convictions, may receive an adult with developmental disabilities in placement pending the receipt of a criminal record clearance when the family home has met all other requirements for vendor approval.

(c) Any person currently approved as a vendor pursuant to this chapter by the department when the family home has met all other requirements, and who has submitted fingerprints and executed a declaration regarding criminal convictions, may receive, or continue, an adult with developmental disabilities in placement pending the receipt of a criminal record clearance.

(Added by Stats. 1994, Ch. 1095, Sec. 9. Effective September 29, 1994.)



4689.4

The State Department of Developmental Services may deny an application for vendorization or terminate vendorization as a family home agency or family home upon the grounds that the applicant for vendorization, the vendor, or any other person mentioned in Section 4689.2 has been convicted at any time of a crime, except a minor traffic violation.

(Added by Stats. 1994, Ch. 1095, Sec. 10. Effective September 29, 1994.)



4689.5

(a) Proceeding for the termination, or denial of vendorization as a family home agency or family home pursuant to Section 4689.4 shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the State Department of Developmental Services shall have all the powers granted by Chapter 5. In the event of conflict between this section and Chapter 5, Chapter 5 shall prevail.

(b) In all proceedings conducted in accordance with this section, the standard of proof to be applied shall be a preponderance of the evidence.

(c) The hearing shall be held within 90 calendar days after receipt of the notice of defense, unless a continuance of the hearing is granted by the department or the administrative law judge. When the matter has been set for hearing, only the administrative law judge may grant a continuance of the hearing. The administrative law judge may grant a continuance of the hearing, but only upon finding the existence of one or more of the following:

(1) The death or incapacitating illness of a party, a representative or attorney of a party, a witness to an essential fact, or of the parent, child, or member of the household of that person, when it is not feasible to substitute another representative, attorney, or witness because of the proximity of the hearing date.

(2) Lack of notice of hearing as provided in Section 11509 of the Government Code.

(3) A material change in the status of the case where a change in the parties or pleadings requires postponement, or an executed settlement or stipulated findings of fact obviate the need for hearing. A partial amendment of the pleadings shall not be good cause for continuance to the extent that the unamended portion of the pleadings is ready to be heard.

(4) A stipulation for continuance signed by all parties or their authorized representatives that is communicated with the request for continuance to the administrative law judge no later than 25 business days before the hearing.

(5) The substitution of the representative or attorney of a party upon showing that the substitution is required.

(6) The unavailability of a party, representative, or attorney of a party, or witness to an essential fact due to a conflicting and required appearance in a judicial matter if when the hearing date was set, the person did not know and could neither anticipate nor at any time avoid the conflict, and the conflict with request for continuance is immediately communicated to the administrative law judge.

(7) The unavailability of a party, a representative or attorney of a party, or a material witness due to an unavoidable emergency.

(8) Failure by a party to comply with a timely discovery request if the continuance request is made by the party who requested the discovery.

(d) In addition to the witness fees and mileage provided by Section 11450.40 of the Government Code, the department may pay actual, necessary, and reasonable expenses in an amount not to exceed the per diem allowance payable to a nonrepresented state employee on travel status. The department may pay witness expenses in advance of the hearing.

(Amended by Stats. 1995, Ch. 938, Sec. 94. Effective January 1, 1996. Operative July 1, 1997, by Sec. 98 of Ch. 938.)



4689.6

(a) The State Department of Developmental Services may prohibit a vendor from employing, or continuing the employment of, or allowing in a family home, or allowing contact with any adult with a developmental disability placed in a family home by, any employee or prospective employee, who has been denied an exemption to work or to be present in a facility, when that person has been convicted of a crime, except a minor traffic violation.

(b) The employee or prospective employee, and the vendor shall be given written notice of the basis of the department s action and of the employee s or prospective employee s right to a hearing. The notice shall be served either by personal service or by registered mail. Within 15 days after the department serves the notice, the employee or prospective employee may file with the department a written request for a hearing. If the employee or prospective employee fails to file a written request for a hearing within the prescribed time, the department s action shall be final.

(c) (1) The department may require the immediate exclusion of an employee or prospective employee from a family home agency or family home pending a final decision of the matter, when, in the opinion of the director, the action is necessary to protect any adult with a developmental disability placed in the family home from physical or mental abuse, abandonment, or any other substantial threat to his or her health and safety.

(2) If the department requires the immediate exclusion of an employee or prospective employee from a family home agency or family home, the department shall serve an order of immediate exclusion upon the employee or prospective employee that shall notify the employee or prospective employee of the basis of the department s action and of the employee s or prospective employee s right to a hearing.

(3) Within 15 days after the department serves an order of immediate exclusion, the employee or prospective employee may file a written request for a hearing with the department. The department s action shall be final if the employee or prospective employee does not file a request for a hearing within the prescribed time. The department shall do the following upon receipt of a written request for a hearing:

(A) Within 80 days of receipt of the request for a hearing, serve an accusation upon the employee or prospective employee.

(B) Within 60 days of receipt of a notice of defense by the employee or prospective employee pursuant to Section 11506 of the Government Code, conduct a hearing on the statement of issues.

(4) An order of immediate exclusion of the employee or prospective employee from the family home agency or family home shall remain in effect until the hearing is completed and the director has made a final determination on the merits. However, the order of immediate exclusion shall be deemed vacated if the director fails to make a final determination on the merits within 60 days after the original hearing has been completed.

(d) An employee or prospective employee who files a written request for a hearing with the department pursuant to this section shall, as part of the written request, provide his or her current mailing address. The employee or prospective employee shall subsequently notify the department in writing of any change in mailing address, until the hearing process has been completed or terminated.

(e) Hearings held pursuant to this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code. The standard of proof shall be the preponderance of the evidence and the burden of proof shall be on the department.

(f) The department may institute or continue a disciplinary proceeding against an employee or prospective employee upon any ground provided by this section, or enter an order prohibiting the employee s or prospective employee s employment or presence in the family home agency or family home or otherwise take disciplinary action against the employee or prospective employee, notwithstanding any resignation, withdrawal of employment application, or change of duties by the employee or prospective employee, or any discharge, failure to hire, or reassignment of the employee or prospective employee by the vendor.

(g) A vendor s failure to comply with the department s prohibition of employment or presence in the family home agency or family home shall be grounds for disciplining the vendor pursuant to Section 4689.4.

(Added by Stats. 1994, Ch. 1095, Sec. 12. Effective September 29, 1994.)



4689.7

(a) For the 1998 99 fiscal year, levels of payment for supported living service providers that are vendored pursuant to Section 4689 shall be increased based on the amount appropriated in this section for the purpose of increasing the salary, wage, and benefits for direct care workers providing supported living services.

(b) The sum of five million fifty-seven thousand dollars ($5,057,000) is hereby appropriated in augmentation of the appropriations made in the Budget Act of 1998 to implement this section as follows:

(1) The sum of two million four hundred five thousand dollars ($2,405,000) is hereby appropriated from the General Fund to the State Department of Health Services in augmentation of the appropriation made in Item 4260-101-0001.

(2) The sum of two million five hundred fifty-one thousand dollars ($2,551,000) is hereby appropriated from the Federal Trust Fund to the State Department of Health Services in augmentation of the appropriation made in Item 4260-101-0890.

(3) The sum of one hundred one thousand dollars ($101,000) is hereby appropriated from the General Fund to the Department of Developmental Services in augmentation of the appropriation made in Item 4300-101-0001, scheduled as follows:

10.10 Regional Centers

?(b) 10.10.020 Purchase of Services

$5,057,000

?(e) Reimbursements

?$4,956,000

(c) By July 1, 2002, in consultation with stakeholder organizations, the department shall establish by regulation, an equitable and cost-effective methodology for the determination of supported living costs and a methodology of payment for providers of supported living services. The methodology shall consider the special needs of persons with developmental disabilities and the quality of services to be provided.

(Amended by Stats. 2000, Ch. 93, Sec. 48. Effective July 7, 2000.)



4689.8

Notwithstanding any other provision of law or regulation, commencing July 1, 2008:

(a) No regional center may pay an existing supported living service provider, for services where rates are determined through a negotiation between the regional center and the provider, a rate higher than the rate in effect on June 30, 2008, unless the increase is required by a contract between the regional center and the vendor that is in effect on June 30, 2008, or the regional center demonstrates that the approval is necessary to protect the consumer s health or safety and the department has granted prior written authorization.

(b) No regional center may negotiate a rate with a new supported living service provider, for services where rates are determined through a negotiation between the regional center and the provider, that is higher than the regional center s median rate for the same service code and unit of service, or the statewide median rate for the same service code and unit of service, whichever is lower. The unit of service designation shall conform with an existing regional center designation or, if none exists, a designation used to calculate the statewide median rate for the same service. The regional center shall annually certify to the State Department of Developmental Services its median rate for each negotiated rate service code, by designated unit of service. This certification shall be subject to verification through the department s biennial fiscal audit of the regional center.

(Added by Stats. 2008, 3rd Ex. Sess., Ch. 3, Sec. 8. Effective February 16, 2008.)






ARTICLE 5. Regional Center Rates for Nonresidential Services

4690

The Director of Developmental Services shall establish, maintain, and revise, as necessary, an equitable process for setting rates of state payment for nonresidential services purchased by regional centers, and may promulgate regulations establishing program standards, or the process to be used for setting these rates, or both, in order to assure that regional centers may secure high-quality services for developmentally disabled persons from individuals or agencies vendored to provide these services. In developing the rates pursuant to regulation, the director may require vendors to submit program, cost, or other information, as necessary. The director shall take into account the rates paid by other agencies and jurisdictions for comparable services in order to assure that regional center rates are at competitive levels. In no event shall rates established pursuant to this article be any less than those established for comparable services under the Medi-Cal program.

(Amended by Stats. 1989, Ch. 1396, Sec. 2. Effective October 2, 1989.)



4690.1

(a) By March 1, 1986, the department, in consultation with representatives of regional centers and providers of transportation services to regional center clients, shall develop a cost statement to be used in setting rates for providers of transportation services.

(b) Notwithstanding subdivision (a), the department may develop alternative procedures for establishing rates for providers of transportation services, including, but not limited to, a noncompetitive process and a competitive process for use by regional centers in which rates of reimbursement are established based on contract bids or proposals.

(Amended by Stats. 1989, Ch. 973, Sec. 1. Effective September 29, 1989.)



4690.2

(a) The Director of Developmental Services shall develop program standards and establish, maintain, and revise, as necessary, an equitable process for setting rates of state payment, based upon those standards, for in-home respite services purchased by regional centers from agencies vendored to provide these services. The Director of Developmental Services may promulgate regulations establishing these standards and the process to be used for setting rates. In-home respite services means intermittent or regularly scheduled temporary nonmedical care and supervision provided in the client s own home, for a regional center client who resides with a family member. These services are designed to do all of the following:

(1) Assist family members in maintaining the client at home.

(2) Provide appropriate care and supervision to ensure the client s safety in the absence of family members.

(3) Relieve family members from the constantly demanding responsibility of caring for the client.

(4) Attend to the client s basic self-help needs and other activities of daily living including interaction, socialization, and continuation of usual daily routines which would ordinarily be performed by the family members.

(b) The provisions of subdivisions (b) to (f), inclusive, of Section 4691 and subdivisions (a) to (f), inclusive, and subdivision (h) of Section 4691.5 applicable to community-based day programs, shall also apply to in-home respite service vendors for the purpose of establishing standards and an equitable process for setting rates, except:

(1) The process specified in paragraph (4) of subdivision (a) of Section 4691.5 for increasing rates for fiscal year 1990 91 shall apply only to the administrative portion of the rate for eligible in-home respite service vendors, and the amount of funds available for this increase shall not exceed three hundred thousand dollars ($300,000) of the total amount appropriated for rate increases. The administrative portion of the rate shall consist of the in-home respite service vendor s allowable costs, other than those for respite worker s salary, wage, benefits, and travel. Vendors eligible for this rate increase shall include only those in-home respite service vendors which received a deficiency adjustment in their permanent or provisional rate for fiscal year 1989 90, as specified in paragraph (4) of subdivision (a) of Section 4691.5.

(2) In addition, a rate increase shall also be provided for fiscal year 1990 91, for the salary, wage, and benefit portion of the rate for in-home respite service vendors eligible for the increase. The amount of funds available for this rate increase is limited to the remaining funds appropriated for this paragraph and paragraph (1) for fiscal year 1990 91. The amount of increase which each eligible in-home respite service vendor shall receive shall be limited to the amount necessary to increase the salary, wage, and benefit portion of the rate for respite workers to five dollars and six cents ($5.06) per hour in salary and wages plus ninety-five cents ($0.95) in benefits. Vendors eligible for this increase shall include only those in-home respite service vendors whose salary, wage, and benefit portion of their existing provisional or permanent rate, as established by the department for respite workers is below the amounts specified in this paragraph, and the vendor agrees to reimburse its respite workers at no less than these amounts during fiscal year 1990 91 and thereafter. In order to establish rates pursuant to this paragraph, existing programs receiving a permanent or provisional rate shall submit to the department, the program, cost, and other information specified by the department for either the 1988 calendar year, or for the 1988 89 fiscal year. The specified information shall be submitted on forms developed by the department, not later than 45 days following receipt of the required forms from the department, after the effective date of this section. Programs which fail to submit the required information within the time specified shall have payment of their permanent or provisional rate suspended until the required information has been submitted.

(3) Effective July 1, 1990, and pursuant to the rate methodology developed by the department, the administrative portion and the salary, wage, and benefit portion of the rates for in-home respite service vendors currently receiving a provisional or permanent rate shall be combined and paid as a single rate.

(4) Rate increases for fiscal year 1990 91 shall be limited to those specified in paragraphs (1) and (2). For fiscal year 1991 92 and all succeeding fiscal years, the provisions of subdivision (c) of Section 4691, which specify that any rate increases shall be subject to the appropriation of sufficient funds in the Budget Act, shall also apply to rates for in-home respite service vendors.

(5) For the 1998 99 fiscal year, an in-home respite service vendor shall receive rate increases pursuant to subdivision (e) of Section 4691.5. Any rate increase shall be subject to the appropriation of funds pursuant to the Budget Act.

(6) The rate methodology developed by the department may include a supplemental amount of reimbursement for travel costs of respite workers using their private vehicles to and from and between respite sites. The supplemental amount shall be the minimum rate for travel reimbursement for state employees.

(Amended by Stats. 1998, Ch. 310, Sec. 41. Effective August 19, 1998.)



4690.3

(a) For the 1998 99 fiscal year, rates for in-home respite services agencies that are vendored pursuant to Section 4690.2 and the department s regulations to provide in-home respite services shall be increased based on the amount appropriated in the Budget Act of 1998 for the purpose of increasing the salary, wage, and benefit portion of the rate for in-home respite services workers. Agencies shall reimburse their respite workers at no less than the increased amount in their rate for the 1998 99 fiscal year and thereafter.

(b) For the 1998 99 fiscal years an individual who provides in-home respite services, pursuant to vendorization pursuant to the department s regulations, shall also receive a rate increase pursuant to subdivision (a).

(Added by Stats. 1998, Ch. 310, Sec. 42. Effective August 19, 1998.)



4690.4

(a) Sections 4690.2, 4691, and 4691.5, which relate to in-home respite service agencies and community-based day programs, shall apply in the 1998 99 fiscal year with the following exceptions:

(1) The 1997 98 fiscal year allowable costs and consumer attendance data submitted to the department by September 30, 1998, shall not be utilized by the department to determine a new mean rate and allowable range of rates, pursuant to regulations, but may be used only in developing a new rate system.

(2) The allowable range of rates and mean rate established for the 1997 98 fiscal year shall be continued.

(3) The rate for new programs shall be the mean rate determined for the same type of program and staff-to-consumer ratio for the 1997 98 fiscal year.

(b) The department shall, in consultation with stakeholder organizations, develop performance based consumer outcome rate systems for community-based day programs and in-home respite services. If rates for community-based day programs are increased in the 1998 99 fiscal year pursuant to paragraphs (1) to (3), inclusive, of subdivision (e) of Section 4691.5, and rates for in-home respite services are increased in the 1998 99 fiscal year pursuant to paragraph (5) of subdivision (b) of Section 4690.2, as added by the act adding this section to the Welfare and Institutions Code, then effective September 1, 1998, and until such time as the new rate systems are implemented, or unless funds are otherwise appropriated for rate adjustments, rates shall be frozen.

(Added by Stats. 1998, Ch. 310, Sec. 43. Effective August 19, 1998.)



4690.5

Notwithstanding any other provision of law or regulation, commencing July 1, 2006, the rate for family member-provided respite services authorized by the department and in operation June 30, 2006, shall be increased by 3 percent, subject to funds specifically appropriated for this increase in the Budget Act of 2006. The increase shall be applied as a percentage, and the percentage shall be the same for all providers.

(Added by Stats. 2006, Ch. 74, Sec. 53. Effective July 12, 2006.)



4690.6

(a) Activity centers, adult development centers, behavior management programs, and other look-alike day programs with a daily rate shall bill regional centers for services provided to consumers in terms of half days of service and full days of service.

(b) For purposes of this section, the following definitions apply:

(1) Full day of service means a day in which the consumer s attendance is at least 65 percent of the declared and approved program day.

(2) Half day of service means any day in which the consumer s attendance does not meet the criteria for billing for a full day of service.

(c) A regional center may change the length of the declared and approved program day for a specific consumer in order to meet the needs of that consumer, upon the recommendation of the individual program planning team. The regional center shall set forth in the individual program plan the length of the consumer s program day and the reasons for the change in the length of the declared and approved program day.

(d) The definitions set forth in this section shall not apply to vendors of tailored day program service.

(Added by Stats. 2011, Ch. 37, Sec. 21. Effective June 30, 2011.)



4691

(a) The Legislature reaffirms its intent that community-based day programs be planned and provided as part of a continuum of services to enable persons with developmental disabilities to approximate the pattern of everyday living available to people of the same age without disabilities. The Legislature further intends that standards be developed to ensure high-quality services, and that equitable ratesetting procedures based upon those standards be established, maintained, and revised, as necessary. The Legislature intends that ratesetting procedures be developed for all community-based day programs, which include adult development centers, activity centers, infant day programs, behavior management programs, social recreational programs, and independent living programs.

(b) For the purpose of ensuring that regional centers may secure high-quality services for persons with developmental disabilities, the State Department of Developmental Services shall promulgate regulations establishing program standards and an equitable process for setting rates of state payment for community-based day programs. These regulations shall include, but are not limited to, all of the following:

(1) The standards and requirements related to the operation of the program including, but not limited to, staff qualifications, staff-to-client ratios, client entrance and exit criteria, program design, program evaluation, program and client records and documentation, client placement, and personnel requirements and functions.

(2) The allowable cost components of the program including salary and wages, staff benefits, operating expenses, and management organization costs where two or more programs are operated by a separate and distinct corporation or entity.

(3) The rate determination processes for establishing rates, based on the allowable costs of the allowable cost components. Different rate determination processes may be developed for establishing rates for new and existing programs, and for the initial and subsequent years of implementation of the regulations. The processes shall include, but are not limited to, all of the following:

(A) The procedure for identification and grouping of programs by type of day program and approved staff-to-client ratio.

(B) The requirements for an identification of the program, cost, and other information, if any, which the program is required to submit to the department or the regional center, the consequences, if any, for failure to do so, and the timeframes and format for submission and review.

(C) The ratesetting methodology.

(D) A procedure for adjusting rates as a result of anticipated and unanticipated program changes and fiscal audits of the program and a procedure for appealing rates, including the timeframes for the program to request an adjustment or appeal, and for the department to respond.

(E) A procedure for increasing established rates and the allowable range of rates due to cost-of-living adjustments.

(F) A procedure for increasing established rates as a result of Budget Act appropriations made pursuant to the ratesetting methodology established pursuant to Section 4691.5 and subdivision (c) of this section.

The department shall develop these regulations in consultation with representatives from organizations representing the developmental services system as determined by the department. The State Council on Developmental Disabilities, and other organizations representing regional centers, providers, and clients shall have an opportunity to review and comment upon the proposed regulations prior to their promulgation. The department shall promulgate these regulations for all community-based day programs by July 1, 1990.

(c) Upon the promulgation of regulations pursuant to subdivision (b), and pursuant to Section 4691.5, and by September 1 of each year thereafter, the department shall establish rates pursuant to the regulations. Rate increases during the 1990 91 and 1991 92 fiscal years shall be limited to those specified in subdivision (b). For the 1992 93 fiscal year and all succeeding fiscal years, any increases proposed during those years in the rates of reimbursement established pursuant to the regulations, except for rate increases due to rate appeals and rate adjustments based on unanticipated program changes, shall be subject to the appropriation of sufficient funds in the Budget Act, for those purposes, to fully provide the proposed increase to all eligible programs for the entire fiscal year. If the funds appropriated in the Budget Act are not sufficient to fully provide for the proposed increase in the rates of reimbursement for all eligible programs for the entire fiscal year, the proposed increase shall be limited to the level of funds appropriated. The increases proposed in the rates of reimbursement shall be reduced equitably among all eligible providers in accordance with funds appropriated and the eligible programs shall be reimbursed at the reduced amount for the entire fiscal year.

(d) Using the reported costs of day programs reimbursed at a permanent rate and the standards and ratesetting processes promulgated pursuant to subdivision (b) as a basis, the department shall report to the Legislature as follows:

(1) By April 15, 1993, and every odd year thereafter, the difference between permanent rates for existing programs and the rates of those programs based upon their allowable costs and client attendance, submitted pursuant to the regulations specified in subdivision (b). In reporting the difference, the department shall also identify the amount of the difference associated with programs whose rates are above the allowable range of rates, which is available for increasing the rates of programs whose rates are below the allowable range, to within the allowable range, and any other pertinent cost or rate information which the department deems necessary.

(2) By April 15, 1994, and every even year thereafter, the level of funding, if any, which was not appropriated to reimburse providers at the proposed rates reported the prior fiscal year pursuant to paragraph (1), and any other pertinent cost or rate information which the department deems necessary.

(3) The April 15, 1996, report pursuant to paragraph (2) shall be prepared jointly by the department and organizations representing community-based day program providers, as determined by the department. That report shall also include a review of the ratesetting process and recommendations, if any, for its modification.

(e) Rates established by the department pursuant to subdivision (b) are exempt from the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(f) The department shall ensure that the regional centers monitor compliance with program standards.

(Amended by Stats. 2010, Ch. 328, Sec. 241. Effective January 1, 2011.)



4691.5

The ratesetting methodology, to be established pursuant to subparagraph (C) of paragraph (3) of subdivision (b) of Section 4691 shall include, but need not be limited to, all of the following:

(a) A process for establishing rates during fiscal year 1990 91 for new programs and existing programs receiving a provisional or permanent rate.

(1) The rate for new programs shall be the mean rate determined for the same type of day program and staff-to-client ratio. This rate shall be a temporary rate. Determination of the mean rate for new programs shall be based on the program, cost, and other information of existing programs receiving a permanent rate, using allowable costs and client attendance information of those existing programs. In order to establish rates pursuant to this paragraph existing programs receiving a permanent rate shall submit to the department, the program, cost, and other information specified by the department for either calendar year 1988 or fiscal year 1988 89. The specified information shall be submitted on forms developed by the department, not later than 45 days following receipt of the required forms from the department, after the effective date of this section. Programs which fail to submit the required information within the time specified shall have payment of their permanent rate suspended until the required information has been submitted.

(2) Except as provided in paragraph (4) the rate for existing programs receiving a provisional rate, whose rate would otherwise expire during fiscal year 1990 91, shall be extended at the provisional rate until September 1, 1991.

(3) Except as provided in paragraph (4) below, the rate for existing programs receiving a permanent rate shall be reestablished at the permanent rate until June 30, 1991.

(4) The rate for existing programs receiving a provisional or permanent rate as specified in paragraph (2) and paragraph (3) shall be increased for all programs eligible for the increase. Eligible programs shall include only those programs which received a deficiency adjustment in their permanent or provisional rate for fiscal year 1989 90, based on calendar year 1988 program and cost information submitted to the department, pursuant to the stipulated order in the case of California Association of Rehabilitation Facilities et al. v. State of California, Sacramento County Superior Court Case No. 355326, and the adjustment was insufficient to fund the entire deficiency. The amount of funds available for the increase is limited to the one million dollars ($1,000,000) appropriated for that purpose for fiscal year 1990 91, and it shall be distributed proportionately among all eligible programs. The amount of increase which each eligible program shall receive toward its remaining deficiency, based on calendar year 1988 program and cost information, shall be equal to the percentage that one million dollars ($1,000,000) represents of the total deficiency, based on calendar year 1988 program and cost information, for all eligible programs.

(b) A process for establishing rates during fiscal year 1991 92 for new programs and existing programs receiving a temporary, provisional, or permanent rate.

(1) The rate for existing programs receiving a permanent rate, shall be determined based on fiscal year 1989 90 program, cost, and other information submitted to the department and regional center. The ratesetting process shall include, but shall not be limited to, all of the following:

(A) A process for determination of a mean rate and an allowable range of rates for the same type of day program and staff-to-client ratio. The mean rate shall be determined using those programs allowable costs and client attendance and the allowable range of rates shall be defined as the rates of those programs included between the 10th and 90th percentiles.

(B) The rates for existing programs receiving a permanent rate shall be increased or decreased to their allowable costs for fiscal year 1991 92, as follows:

(i) The rate shall be decreased if the program s allowable costs and client attendance, for fiscal year 1989 90, determined pursuant to the regulations, would result in a rate that is lower than its existing permanent rate.

(ii) The rate shall be increased if the program s allowable costs and client attendance for fiscal year 1989 90, determined pursuant to the regulations, would result in a rate that is higher than its existing permanent rate and its existing permanent rate is below or within the allowable range of rates.

(iii) No rate increase shall be provided that would result in the rate exceeding the allowable range of rates. No increase shall be provided for programs whose existing permanent rate is above the allowable range of rates. The amount of funds appropriated for that purpose for fiscal year 1991 92 shall be distributed only to those programs eligible for the increase.

(C) A process for the reduction or increase in the rate of any program whose existing permanent rate is not within the allowable range of rates. This process shall be based upon all of the following:

(i) For programs whose existing permanent rates are above the allowable range of rates, their existing permanent rate shall be reduced by 5 percent or to the allowable range, whichever is less.

(ii) For programs whose existing permanent rates are below the allowable range of rates, after the increase specified in clause (ii) of subparagraph (B) their rate shall be increased, up to the allowable range, in proportion to the amount of funds obtained from reducing the rate of programs whose rates are above the range.

(2) The rate for new programs shall be the mean rate determined pursuant to the process in paragraph (1) for the same type of day program and staff-to-client ratio using the program, cost, and other information submitted by providers receiving a permanent rate.

(3) The rate for existing programs receiving a provisional rate, whose rate expired during fiscal year 1990 91 and was extended until September 1, 1991, shall be determined pursuant to the process specified in paragraph (1) for permanent rates, except that the determination shall be based upon 12 consecutive months of representative costs incurred by the program during the period it was receiving its provisional rate. The program shall submit these costs and other program information, designated by the department, to the department within the time frames specified in the regulations. If the program has not incurred or cannot provide 12 consecutive months of representative costs, the department may determine the rate based on less than 12 consecutive months of representative costs.

(4) The rate for existing programs receiving a provisional rate, whose rate will expire in July or August of 1991, shall be extended until September 1, 1991, and then determined pursuant to the process specified in paragraph (3).

(c) A process for establishing rates during fiscal year 1992 93 for new programs and existing programs receiving a temporary or permanent rate:

(1) The rate for new programs shall be the mean rate, determined pursuant to the process in paragraph (2) of subdivision (b) for fiscal year 1991 92, for the same type of day program and staff-to-client ratio.

(2) The rate for existing programs receiving a temporary rate shall be continued at the rate established for fiscal year 1991 92, until the rate expires or a permanent rate is established pursuant to the process in paragraph (4) of subdivision (b) for fiscal year 1991 92.

(3) The rate for existing programs receiving a permanent rate shall be reestablished at the rate established for fiscal year 1991 92, except for programs whose rates are not within the allowable range of rates. For those programs whose rates are not within the allowable range, their rates shall be reduced or increased pursuant to the process in subparagraph (C) of paragraph (1) of subdivision (b) for fiscal year 1991 92.

(d) A process for establishing rates during fiscal year 1993 94 for new programs and existing programs receiving a temporary or permanent rate:

(1) The rate for existing programs receiving a permanent rate shall be determined based on fiscal year 1991 92 program, cost, and other information submitted to the department and regional center. The ratesetting process shall include the process specified in paragraph (1) of subdivision (b) for fiscal year 1991 92, except that the allowable range of rates shall be determined by computing 50 percent of the mean rate for fiscal year 1993 94 and converting that amount into a range of rates, distributed equally above and below the mean. This process shall compare the range of rates computed for fiscal year 1993 94 with the range of rates calculated for fiscal year 1991 92 based on 80 percent of the programs, and shall use the lesser of the two ranges in the comparison as the allowable range of rates. Once established, this range shall be permanent.

(2) The rate for new programs shall be the mean rate determined pursuant to the process in paragraph (1) for the same type of day program and staff-to-client ratio using the program, cost, and other information submitted by providers receiving a permanent rate.

(3) The rate for existing programs receiving a temporary rate shall be continued at the established rate until the program has incurred 12 consecutive months of representative costs within the timeframes specified in the regulations. Once the representative costs have been incurred, the rate shall be determined pursuant to the process specified in paragraph (1) for permanent rates.

(e) A process for establishing rates, during fiscal year 1994 95 and each alternative fiscal year thereafter, for new programs and existing programs receiving a temporary or permanent rate. The process shall be the same as that specified in subdivision (c) for determining, continuing, and reestablishing rates, but shall be based on the program, cost, and other information submitted to the department and regional center for establishment of rates for fiscal year 1993 94 and each alternative fiscal year thereafter, except for the following:

(1) For the 1998 99 fiscal year, the rates for existing community-based day programs receiving a permanent rate shall be increased if the program s allowable costs and client attendance, for the 1995 96 fiscal year, determined pursuant to the regulations, would result in a rate that is higher than its existing permanent rate and its existing permanent rate is below or within the allowable range of rates. The rate shall not be decreased if the program s allowable costs and client attendance for the 1995 96 fiscal year, determined pursuant to the regulations, would result in a rate that is lower than its existing permanent rate.

(2) For the 1998 99 fiscal year, existing community-based day programs receiving a permanent rate, and whose permanent rate is still below the lower limit of the allowable range of rates for like programs after receiving an increase pursuant to paragraph (1), shall receive an increase in their permanent rate up to the lower limit of the allowable range of rates.

(3) The requirements of subdivision (c) of Section 4691, which specify that any rate increases shall be subject to the appropriation of sufficient funds in the Budget Act, shall also apply to rates governed by paragraphs (1) and (2).

(f) A process for establishing rates, during fiscal year 1995 96 and each alternative fiscal year thereafter, for new programs and existing programs receiving a temporary or permanent rate. The process shall be the same as that specified in subdivision (d) except for the following:

(1) The rate for programs receiving a permanent rate shall be based on program, cost, and other information submitted to the department and regional center for fiscal year 1993 94 and each alternative fiscal year thereafter.

(2) The allowable range of rates, permanently established during fiscal year 1993 94, shall be applied to the mean rate determined for fiscal year 1995 96 and each alternative fiscal year thereafter.

(3) Existing programs receiving a permanent rate whose rates are not within the allowable range of rates shall, by September 1, 1995, have their rates reduced or increased as follows:

(A) For programs whose existing permanent rates are above the allowable range of rates, their rate shall be reduced to the allowable range.

(B) For programs whose existing rates are below the allowable range of rates, their rate shall be increased up to the allowable range in proportion to the amount of funds obtained from reducing the rate of programs whose rates are above the range.

(g) A process for establishing a uniform supplemental rate of reimbursement for programs serving nonambulatory clients, as determined by the department.

(h) A process for notifying the program of the established rate.

(Amended by Stats. 1998, Ch. 310, Sec. 44. Effective August 19, 1998.)



4691.6

(a) Notwithstanding any other law or regulation, commencing July 1, 2006, the community-based day program, work activity program, and in-home respite service agency rate schedules authorized by the department and in operation June 30, 2006, shall be increased by 3 percent, subject to funds specifically appropriated for this increase in the Budget Act of 2006. The increase shall be applied as a percentage, and the percentage shall be the same for all providers. Any subsequent increase shall be governed by subdivisions (b), (c), (d), (e), (f), (g), and (h), and Section 4691.9.

(b) Notwithstanding any other law or regulation, the department shall not establish any permanent payment rate for a community-based day program or in-home respite service agency provider that has a temporary payment rate in effect on June 30, 2008, if the permanent payment rate would be greater than the temporary payment rate in effect on or after June 30, 2008, unless the regional center demonstrates to the department that the permanent payment rate is necessary to protect the consumers health or safety.

(c) Notwithstanding any other law or regulation, neither the department nor any regional center shall approve any program design modification or revendorization for a community-based day program or in-home respite service agency provider that would result in an increase in the rate to be paid to the vendor from the rate that is in effect on or after June 30, 2008, unless the regional center demonstrates that the program design modification or revendorization is necessary to protect the consumers health or safety and the department has granted prior written authorization.

(d) Notwithstanding any other law or regulation, the department shall not approve an anticipated rate adjustment for a community-based day program or in-home respite service agency provider that would result in an increase in the rate to be paid to the vendor from the rate that is in effect on or after June 30, 2008, unless the regional center demonstrates that the anticipated rate adjustment is necessary to protect the consumers health or safety.

(e) Notwithstanding any other law or regulation, except as set forth in subdivision (f), the department shall not approve any rate adjustment for a work activity program that would result in an increase in the rate to be paid to the vendor from the rate that is in effect on or after June 30, 2008, unless the regional center demonstrates that the rate adjustment is necessary to protect the consumers health and safety and the department has granted prior written authorization.

(f) Notwithstanding any other law or regulation, commencing July 1, 2014, the department may approve rate adjustments for a work activity program that demonstrates to the department that the rate adjustment is necessary in order to pay employees who, prior to July 1, 2014, were being compensated at a wage that is less than the minimum wage established on and after July 1, 2014, by Section 1182.12 of the Labor Code, as amended by Chapter 351 of the Statutes of 2013. The rate adjustment pursuant to this subdivision shall be specific to payroll costs associated with any increase necessary to adjust employee pay only to the extent necessary to bring pay into compliance with the increased state minimum wage, and shall not constitute a general wage enhancement for employees paid above the increased minimum wage.

(g) Notwithstanding any other law or regulation, commencing July 1, 2014, community-based day program and in-home respite services agency providers with temporary payment rates set by the department may seek unanticipated rate adjustments from the department due to the impacts of the increased minimum wage as established by Section 1182.12 of the Labor Code, as amended by Chapter 351 of the Statutes of 2013. The rate adjustment shall be specific to payroll costs associated with any increase necessary to adjust employee pay only to the extent necessary to bring pay into compliance with the increased state minimum wage, and shall not constitute a general wage enhancement for employees paid above the increased minimum wage.

(h) Notwithstanding any other law or regulation, commencing January 1, 2015, the in-home respite service agency rate schedule authorized by the department and in operation December 31, 2014, shall be increased by 5.82 percent, subject to funds specifically appropriated for this increase for costs due to changes in federal regulations implementing the federal Fair Labor Standards Act of 1938 (29 U.S.C. Sec. 201 et seq.). The increase shall be applied as a percentage, and the percentage shall be the same for all applicable providers.

(Amended by Stats. 2014, Ch. 30, Sec. 19. Effective June 20, 2014.)



4691.8

(a) Notwithstanding any other provision of law or regulation, and to the extent funds are appropriated in the annual Budget Act for this purpose, the department may provide a rate increase for the purpose of enhancing wages for direct care staff in day programs and in work activity programs, as defined in subdivision (e) of Section 4851, and in look-alike programs, that meet any of the following criteria:

(1) Provide a majority of their services and supports in integrated community settings.

(2) Are day programs that are converting to integrated community settings.

(3) Are work activity programs that are converting to supported work programs.

(b) The department may approve a temporary rate increase for a program that is converting pursuant to paragraph (2) or (3) of subdivision (a). A program shall not be eligible for a permanent rate increase pursuant to this section unless it meets the criteria established in paragraph (1) of subdivision (a).

(c) A rate increase provided pursuant to paragraph (1) of subdivision (a) to existing programs shall be effective not more than 60 days following the adoption of the Budget Act that appropriates the necessary funding.

(d) Prior to implementation of this section, the department shall consult with stakeholders, including various provider organizations, the regional centers, and all other interested parties.

(e) The department shall provide the Legislature, by April 1, 2007, with a description of how this section has been implemented, along with the following information:

(1) The number of day programs and work activity centers receiving an enhanced rate, by regional center.

(2) The number of program conversions, by regional center.

(3) The percentage of rate increase provided to programs.

(4) The effect of the rate increase on direct care staff wages.

(Added by Stats. 2006, Ch. 74, Sec. 55. Effective July 12, 2006.)



4691.9

(a) Notwithstanding any other law or regulation, commencing July 1, 2008:

(1) A regional center shall not pay an existing service provider, for services where rates are determined through a negotiation between the regional center and the provider, a rate higher than the rate in effect on June 30, 2008, unless the increase is required by a contract between the regional center and the vendor that is in effect on June 30, 2008, or the regional center demonstrates that the approval is necessary to protect the consumer s health or safety and the department has granted prior written authorization.

(2) A regional center shall not negotiate a rate with a new service provider, for services where rates are determined through a negotiation between the regional center and the provider, that is higher than the regional center s median rate for the same service code and unit of service, or the statewide median rate for the same service code and unit of service, whichever is lower. The unit of service designation shall conform with an existing regional center designation or, if none exists, a designation used to calculate the statewide median rate for the same service. The regional center shall annually certify to the State Department of Developmental Services its median rate for each negotiated rate service code, by designated unit of service. This certification shall be subject to verification through the department s biennial fiscal audit of the regional center.

(b) Notwithstanding subdivision (a), commencing July 1, 2014, regional centers may negotiate a rate adjustment with providers regarding rates if the adjustment is necessary in order to pay employees no less than the minimum wage as established by Section 1182.12 of the Labor Code, as amended by Chapter 351 of the Statutes of 2013, and only for the purpose of adjusting payroll costs associated with the minimum wage increase. The rate adjustment shall be specific to the unit of service designation that is affected by the increased minimum wage, shall be specific to payroll costs associated with any increase necessary to adjust employee pay only to the extent necessary to bring pay into compliance with the increased state minimum wage, and shall not be used as a general wage enhancement for employees paid above the increased minimum wage. Regional centers shall maintain documentation on the process to determine, and the rationale for granting, any rate adjustment associated with the minimum wage increase.

(c) Notwithstanding any other law or regulation, commencing January 1, 2015, rates for personal assistance and supported living services in effect on December 31, 2014, shall be increased by 5.82 percent, subject to funds specifically appropriated for this increase for costs due to changes in federal regulations implementing the federal Fair Labor Standards Act of 1938 (29 U.S.C. Sec. 201 et seq.). The increase shall be applied as a percentage, and the percentage shall be the same for all applicable providers. As used in this subdivision, both of the following definitions shall apply:

(1) Personal assistance is limited only to those services provided by vendors classified by the regional center as personal assistance providers, pursuant to the miscellaneous services provisions contained in Title 17 of the California Code of Regulations.

(2) Supported living services are limited only to those services defined as supported living services in Title 17 of the California Code of Regulations.

(d) This section shall not apply to those services for which rates are determined by the State Department of Health Care Services, or the State Department of Developmental Services, or are usual and customary.

(Amended by Stats. 2014, Ch. 30, Sec. 20. Effective June 20, 2014.)



4692

(a) Effective August 1, 2009, subject to subdivisions (c) and (e), regional centers shall not compensate a work activity program, activity center, adult development center, behavior management program, social recreation program, adaptive skills trainer, infant development program, program support group (day service), socialization training program, client/parent support behavior intervention training program, community integration training program, community activities support service, or creative arts program, as defined in Title 17 of the California Code of Regulations, for providing any service to a consumer on any of the following holidays:

(1) January 1.

(2) The third Monday in January.

(3) The third Monday in February.

(4) March 31.

(5) The last Monday in May.

(6) July 4.

(7) The first Monday in September.

(8) November 11.

(9) Thanksgiving Day.

(10) December 25.

(11) The four business days between December 25 and January 1.

(b) Effective August 1, 2009, subject to subdivisions (c) and (e), regional centers shall not compensate a transportation vendor/family member, transportation company, transportation/additional component vendor, transportation broker, transportation assistant/vendor, transportation vendor/auto driver, or transportation vendor/public or rental car agency or taxi, in accordance with Title 17 of the California Code of Regulations, for transporting any consumer to receive services from any of the vendors specified in subdivision (a) for any of the holidays set forth in paragraphs (1) to (11), inclusive, of subdivision (a).

(c) If a holiday listed in this section falls on a Saturday or a Sunday, the following Monday shall be deemed to be the holiday in lieu of the day observed.

(d) Contracts between the vendors described in this section and regional centers shall reflect the holiday closures set forth in this section and shall be renegotiated accordingly, as necessary.

(e) The department may adjust the holidays set forth in subdivision (a) through a program directive. This directive shall be provided to the regional centers and posted on the department s Internet Web site at least 60 days prior to the effective date of the change in holiday.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 9, Sec. 26. Effective July 28, 2009.)



4693

For the purposes of this article, infant day program means a day training and activity program where infants and their families are provided training individually and in groups for a day or less, and are provided an organized program of activity. These programs are designed to encourage the development and adjustment of the infants in the community and their homes, and to prepare the infants for entrance into classes of local schools or other appropriate facilities.

(Added by Stats. 1982, Ch. 168, Sec. 3. Effective April 24, 1982.)



4694

Commencing July 1, 2006, all regional center vendors who are qualified providers under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) and are serving individuals enrolled under the Home- and Community-based Services Waiver program for persons with developmental disabilities, shall ensure that billing information provided to regional centers identifies each individual consumer and, for each consumer, the specific dates of service, location of service, service unit, unit costs, and other information necessary to support billing under the home- and community-based services waiver. Regional centers shall also ensure that their contractual and other billing and payment arrangements with providers require the provision of any information necessary to support billing under the Home- and Community-based Services Waiver program. Resources provided to regional centers, pursuant to the Budget Act of 2006 and following budgets, to implement this provision shall be allocated to the regional centers only until implementation of a statewide electronic data system that collects the billing information necessary to support billing under the Home- and Community-based Services Waiver program.

(Added by Stats. 2006, Ch. 74, Sec. 56. Effective July 12, 2006.)






ARTICLE 6. Residential Facility Staff Training

4695

The State Department of Developmental Services shall offer, through the regional centers, in conjunction with community colleges which elect to participate, a uniform statewide training program for directors or licensees of residential facilities serving persons with developmental disabilities. The training program shall be at the college level, and shall be given for college credits.

(Added by Stats. 1983, Ch. 735, Sec. 1.)



4695.2

(a) Each direct care staff person employed in a licensed community care facility that receives regional center funding shall be required to satisfactorily complete two 35-hour competency-based training courses approved, after consultation with the Community Care Facility Direct Care Training Work Group, by the department or pass a department-approved competency test for each of the 35-hour training segments. Each direct care staff person to whom this subdivision applies shall demonstrate satisfactory completion of the competency-based training by passing a competency test applicable to that training segment.

(b) Each direct care staff person employed prior to January 1, 2001, in a licensed community care facility that receives regional center funding shall satisfactorily complete the first required competency-based training course or pass a department-approved competency test applicable to that training segment by January 1, 2002, and satisfactorily complete the second competency-based training course or pass a department-approved competency test applicable to that training segment by January 1, 2003.

(c) Each direct care staff person whose employment in a licensed community care facility that receives regional center funding commences on or after January 1, 2001, shall satisfactorily complete the first required competency-based training course or pass a department-approved competency test applicable to that training segment within one year from the date the staff person was hired, and satisfactorily complete the second competency-based training course or pass a department-approved competency test applicable to that training segment within two years from the date the person was hired.

(d) A direct care staff person who does not comply with this section may not continue to provide direct care to consumers in a licensed community care facility that receives regional center funding, unless otherwise approved by the department pursuant to conditions for a waiver specified in regulations adopted pursuant to subdivision (e).

(e) The department shall adopt emergency regulations in order to implement this section. These regulations may include, but are not limited to, all of the following:

(1) Requirements for satisfactory completion of the 70 hours of direct care staff training.

(2) Provisions for enforcement of training requirements.

(3) Continuing education requirements beyond the initial 70 hours of required training.

(4) Provisions for waiving staff training and competency testing requirements, provided that waivers shall not adversely impact the health and safety of consumers living in licensed community care facilities that receive regional center funding.

(f) The emergency regulations adopted by the department pursuant to subdivision (e) shall be in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The initial adoption of emergency regulations and one readoption of the initial regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. Initial emergency regulations and the first readoption of those regulations shall be exempt from review by the Office of Administrative Law. The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations and shall remain in effect for no more than 180 days.

(Amended by Stats. 2011, Ch. 296, Sec. 320. Effective January 1, 2012.)






ARTICLE 7. Regional Center Clients Requiring Mental Health Services

4696

The Legislature places a high priority on ensuring that regional center clients and their families can avail themselves of mental health services which are appropriate to meet their needs. The purpose of this article is to determine methods of identifying these clients as well as the type and extent of services which should be available.

(Added by Stats. 1986, Ch. 36, Sec. 1. Effective March 31, 1986.)



4696.1

(a) The Legislature finds and declares that improved cooperative efforts between regional centers and county mental health agencies are necessary in order to achieve each of the following:

(1) Increased leadership, communication, and organizational effectiveness between regional centers and county mental health agencies.

(2) Decreased costs and minimized fiscal risk in serving persons who are dually diagnosed with mental illness and developmental disabilities.

(3) Continuity of services.

(4) Improved quality of mental health outcomes for persons who are dually diagnosed.

(5) Optimized utilization of agency resources by building on the strengths of each organization.

(6) Timely resolution of conflicts.

(b) In order to achieve the outcomes specified in subdivision (a), by July 1, 1999, each regional center and county mental health agency shall develop a memorandum of understanding to do all of the following:

(1) Identify staff who will be responsible for all of the following:

(A) Coordinate service activity between the two agencies.

(B) Identify dually diagnosed consumers of mutual concern.

(C) Conduct problem resolution for those consumers serviced by both systems.

(2) Develop a general plan for crisis intervention for persons served by both systems. The plan shall include after-hours emergency response systems, interagency notification guidelines, and followup protocols.

(3) Develop a procedure by which each dually diagnosed consumer shall be the subject of a case conference conducted jointly by both regional center staff and county mental health as soon as possible after admission into a county operated or contracted acute, inpatient mental health facility. The case conference shall confirm the diagnosis and the treatment plan.

(4) Develop a procedure by which planning for dually diagnosed consumers admitted to a mental health inpatient facility shall be conducted collaboratively by both the regional center and the local mental health agency and shall commence as soon as possible or as deemed appropriate by the treatment staff. The discharge plan shall include subsequent treatment needs and the agency responsible for those services.

(5) Develop a procedure by which regional center staff and county mental health staff shall collaborate to plan and provide training to community service providers, including day programs, residential facilities, and intermediate care facilities, regarding effective services to persons who are dually diagnosed. This training shall include crisis prevention with a focus on proactively recognizing crisis and intervening effectively with consumers who are dually diagnosed.

(6) Develop a procedure by which the regional center and the county mental health agency shall work toward agreement on a consumer-by-consumer basis on the presenting diagnosis and medical necessity, as defined by regulations of the State Department of Health Care Services.

(c) The department and the State Department of Health Care Services shall collaborate to provide a statewide perspective and technical assistance to local service regions when local problem resolution mechanisms have been exhausted and state level participation has been requested by both local agencies.

(d) The director of the local regional center and the director of the county mental health agency or their designees shall meet as needed but no less than annually to do all of the following:

(1) Review the effectiveness of the interagency collaboration.

(2) Address any outstanding policy issues between the two agencies.

(3) Establish the direction and priorities for ongoing collaboration efforts between the two agencies.

(e) Copies of each memorandum of understanding shall be forwarded to the State Department of Developmental Services upon completion or whenever amended. The department shall make copies of the memorandum of understanding available to the public upon request.

(f) By May 15 of each year, the department shall provide all of the following information to the Legislature:

(1) The status of the memorandums of understanding developed jointly by each regional center and the county mental health agency and identify any barriers to meeting the outcomes specified in this section.

(2) The availability of mobile crisis intervention services, including generic services, by regional center catchment area, including the names of vendors and rates paid.

(3) A description of each regional center s funded emergency housing options, including the names and types of vendors, the number of beds and rates, including, but not limited to, crisis emergency group homes, crisis beds in a regular group home, crisis foster homes, motel or hotel or psychiatric facility beds, and whether each emergency housing option serves minors or adults and whether it is physically accessible.

(Amended by Stats. 2012, Ch. 34, Sec. 76. Effective June 27, 2012.)



4697

(a) The Legislature finds and declares all of the following:

(1) The methods of establishing rates of payment for providers of services and supports to persons with developmental disabilities in the community should reflect the actual costs of ensuring high quality and stable services.

(2) State law and regulations should reflect the type and design of community-based services and supports necessary to best meet the needs and choices of individuals with developmental disabilities and their families.

(3) The licensing, vendoring, and monitoring of service and support providers is necessary to ensure the safety and satisfaction of consumers and should be achieved in a manner that is respectful of consumer privacy and choices, responsive to consumers and families, minimizes complexity and duplication, fosters partnership between state agencies and regional centers and provider in the delivery of high-quality services and supports, and respond swiftly to protect the rights and health of consumers.

(4) System stakeholders must work collaboratively and continuously to ensure that the design, funding methodology, and monitoring of the service and support delivery system reflects the values and goals of those served.

(b) It is the intent of the Legislature that the State Department of Developmental Services facilitate joint meetings between system stakeholders, as appropriate, to review the service delivery system and make recommendations for change when desirable. The efforts may include, but are not limited to:

(1) The process by which regional centers vendor providers of services and supports and make recommendations for changes to improve the quality of services and supports and choices of consumers and families in selecting providers.

(2) Ratesetting methodologies and recommendations to maximize cost-effectiveness while emphasizing quality, variety, and flexibility in the delivery of services and supports.

(3) The various monitoring and oversight functions of state and local agencies and recommendations for improving effectiveness and minimizing duplication.

(Added by Stats. 1998, Ch. 1043, Sec. 18. Effective January 1, 1999.)






ARTICLE 8. Community Crisis Home Certification

4698

(a) (1) Community crisis home means a facility certified by the State Department of Developmental Services pursuant to this article, and licensed by the State Department of Social Services pursuant to Article 9.7 (commencing with Section 1567.80) of Chapter 3 of Division 2 of the Health and Safety Code, as an adult residential facility, providing 24-hour nonmedical care to individuals with developmental disabilities receiving regional center services and in need of crisis intervention services who would otherwise be at risk of admission to the acute crisis center at Fairview Developmental Center or Sonoma Developmental Center, an out-of-state placement, a general acute hospital, an acute psychiatric hospital, or an institution for mental disease, as described in Part 5 (commencing with Section 5900) of Division 5. A community crisis home shall have a maximum capacity of eight consumers.

(2) Consumer or client means an individual who has been determined by a regional center to meet the eligibility criteria of Section 4512 and applicable regulations and for whom the regional center has accepted responsibility.

(b) (1) The State Department of Developmental Services, using Community Placement Plan funds, shall establish a community-based residential option consisting of community crisis homes for adults with developmental disabilities receiving regional center services who require crisis intervention services and who would otherwise be at risk of admission to the acute crisis center at Fairview Developmental Center or Sonoma Developmental Center, an out-of-state placement, a general acute hospital, an acute psychiatric hospital, or an institution for mental disease, as described in Part 5 (commencing with Section 5900) of Division 5.

(2) The State Department of Developmental Services may issue a certificate of program approval to a community crisis home qualified pursuant to this article.

(c) A community crisis home shall not be licensed by the State Department of Social Services until the certificate of program approval, issued pursuant to this article by the State Department of Developmental Services, has been received.

(1) A community crisis home shall be certified only if approved through a regional center community placement plan pursuant to Section 4418.25. Each home shall conform to Section 441.530(a)(1) of Title 42 of the Code of Federal Regulations, and shall be eligible for federal Medicaid home- and community-based services funding.

(2) A consumer shall not be placed in a community crisis home unless the program is certified by the State Department of Developmental Services, pursuant to this article, and the facility is licensed by the State Department of Social Services, pursuant to Article 9.7 (commencing with Section 1567.80) of Chapter 3 of Division 2 of the Health and Safety Code.

(3) A certificate of program approval, issued pursuant to this article by the State Department of Developmental Services, shall be a condition of licensure for the community crisis home by the State Department of Social Services, pursuant to Article 9.7 (commencing with Section 1567.80) of Chapter 3 of Division 2 of the Health and Safety Code.

(4) Community crisis homes shall exceed the minimum requirements for a Residential Facility Service Level 4-i pursuant to Sections 56004 and 56013 of Title 17 of the California Code of regulations, and shall meet all applicable statutory and regulatory requirements for facility licensing, the use of behavior modification interventions, and seclusion and restraint, including Division 1.5 (commencing with Section 1180) of the Health and Safety Code, and that are applicable to facilities licensed as adult residential facilities.

(d) Community crisis homes shall have a facility program plan approved by the State Department of Developmental Services. The facility program plan approved by the State Department of Developmental Services shall be submitted to the State Department of Social Services for inclusion in the facility plan of operation, pursuant to Section 1567.84 of the Health and Safety Code.

(e) The local regional center and each consumer s regional center shall have joint responsibility for monitoring and evaluating the provision of services in the community crisis home. Monitoring shall include at least monthly face-to-face, onsite case management visits with each consumer by his or her regional center and at least quarterly quality assurance visits by the vendoring regional center. The State Department of Developmental Services shall monitor and ensure the regional centers compliance with their monitoring responsibilities.

(f) A consumer s regional center shall also notify the clients rights advocate of each community crisis home admission. Unless the consumer objects on his or her own behalf, the clients rights advocate may participate in developing the plan to transition the consumer to his or her prior residence or an alternative community-based residential setting with needed services and supports.

(g) The State Department of Developmental Services shall establish by regulation a rate methodology for community crisis homes that includes a fixed facility component for residential services and an individualized services and supports component based on each consumer s needs as determined through the individual program plan process, which may include assistance with returning to the consumer s prior living arrangement or transitioning to an alternative community residential setting.

(h) If the State Department of Developmental Services determines that urgent action is necessary to protect a consumer residing in a community crisis home from physical or mental abuse, abandonment, or any other substantial threat to the consumer s health and safety, the State Department of Developmental Services may request that the regional center or centers remove the consumer from the community crisis home or direct the regional center or centers to obtain alternative or additional services for the consumer within 24 hours of that determination. When possible, an individual program plan (IPP) meeting shall be convened to determine the appropriate action pursuant to this section. In any case, an IPP meeting shall be convened within 30 days following an action pursuant to this section.

(i) The Director of Developmental Services shall rescind a community crisis home s certificate of program approval when, in his or her sole discretion, a community crisis home does not maintain substantial compliance with an applicable statute, regulation, or ordinance, or cannot ensure the health and safety of consumers. The decision of the Director of Developmental Services shall be the final administrative decision. The Director of Developmental Services shall transmit his or her decision rescinding a community crisis home s certificate of program approval to the State Department of Social Services and the regional center with his or her recommendation as to whether to revoke the community crisis home license, and the State Department of Social Services shall revoke the license of the community crisis home pursuant to Section 1550 of the Health and Safety Code.

(j) The State Department of Developmental Services and regional centers shall provide the State Department of Social Services all available documentation and evidentiary support necessary for the licensing and administration of community crisis homes and enforcement of Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code, and the applicable regulations.

(Added by Stats. 2014, Ch. 30, Sec. 21. Effective June 20, 2014.)



4698.1

(a) A certificate of program approval shall not be issued pursuant to this article until the publication in Title 17 of the California Code of Regulations of emergency regulations filed by the State Department of Developmental Services. These regulations shall be developed in consultation with stakeholders, including the State Department of Social Services, consumer advocates, and regional centers. The regulations shall address at least all of the following:

(1) Program standards, including program design requirements, staffing structure, staff qualifications, and training. Training requirements shall include all of the following:

(A) A minimum of 16 hours of emergency intervention training, which shall include the techniques the facility will use to prevent injury and maintain safety regarding consumers who are a danger to self or others and shall emphasize positive behavioral supports and techniques that are alternatives to physical restraint.

(B) Additional training for direct care staff to address the specialized needs of the consumers, including training in emergency interventions.

(2) Requirements and timelines for the development and updating of each consumer s individual program plan, including time-limited objectives and a plan to transition the consumer to his or her prior residence or an alternative community-based residential setting with needed services and supports. In developing these regulations, the department shall place a high priority on transitioning the consumer to his or her prior residence, when that is the preferred objective in the consumer s individual program plan.

(3) Procedures and requirements for identifying and providing supplemental and ancillary staffing and supports, including therapeutic, behavioral, and clinical services and supports, based on individual consumer need.

(4) The rate methodology.

(5) Consumer rights and protections.

(b) The adoption, amendment, repeal, or readoption of a regulation authorized by this section is deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the State Department of Developmental Services is hereby exempted from the requirement that it describe specific facts showing the need for immediate action. These emergency regulations shall be developed in consultation with system stakeholders. A certificate of compliance for these implementing regulations shall be filed within 24 months following the adoption of the first emergency regulations filed pursuant to this section. The emergency regulations may be readopted and remain in effect until approval of the certificate of compliance.

(Added by Stats. 2014, Ch. 30, Sec. 21. Effective June 20, 2014.)









CHAPTER 7. Appeal Procedure

ARTICLE 1. Definitions

4700

Unless the context otherwise requires, the definitions set forth in this article govern the construction of this chapter.

(Repealed and added by Stats. 1982, Ch. 506, Sec. 2.)



4701

Adequate notice means a written notice informing the applicant, recipient, and authorized representative of at least all of the following:

(a) The action that the service agency proposes to take, including a statement of the basic facts upon which the service agency is relying.

(b) The reason or reasons for that action.

(c) The effective date of that action.

(d) The specific law, regulation, or policy supporting the action.

(e) The responsible state agency with whom a state appeal may be filed, including the address of the state agency director.

(f) That if a fair hearing is requested, the claimant has the following rights:

(1) The opportunity to be present in all proceedings and to present written and oral evidence.

(2) The opportunity to confront and cross-examine witnesses.

(3) The right to appear in person with counsel or other representatives of his or her own choosing.

(4) The right to access to records pursuant to Article 5 (commencing with Section 4725).

(5) The right to an interpreter.

(g) Information on availability of advocacy assistance, including referral to the developmental center or regional center clients rights advocate, area board, publicly funded legal services corporations, and other publicly or privately funded advocacy organizations, including the protection and advocacy system required under federal Public Law 95-602, the Developmental Disabilities Assistance and Bill of Rights Act (42 U.S.C.A. Sec. 6000 et seq.).

(h) The fair hearing procedure, including deadlines, access to service agency records under Article 5 (commencing with Section 4725), the opportunity to request an informal meeting to resolve the issue or issues, and the opportunity to request mediation which shall be voluntary for both the claimant and the service agency.

(i) If the claimant has requested an informal meeting, information that it shall be held within 10 days of the date the hearing request form is received by the service agency.

(j) The option of requesting mediation prior to a fair hearing, as provided in Section 4711.5. Nothing in this section shall preclude the claimant or his or her authorized representative from proceeding directly to a fair hearing in the event that mediation is unsuccessful.

(k) The fair hearing shall be completed and a final administrative decision rendered within 90 days of the date the hearing request form is received by the service agency, unless the fair hearing request has been withdrawn or the time period has been extended in accordance with this chapter.

(l) Prior to a voluntary informal meeting, voluntary mediation or a fair hearing, the claimant or his or her authorized representative shall have the right to examine any or all documents contained in the individual s service agency file. Access to records shall be provided pursuant to Article 5 (commencing with Section 4725).

(m) An explanation that a request for mediation may constitute a waiver of the rights of a medicaid home and community-based waiver participant to receive a fair hearing decision within 90 days of the date the hearing request form is received by the service agency, as specified in subdivision (c) of Section 4711.5.

(n) That if a request for a fair hearing by a recipient is postmarked or received by a service agency no later than 10 days after receipt of the notice of the proposed action mailed pursuant to subdivision (a) of Section 4710, current services shall continue as provided in Section 4715. The notice shall be in clear, nontechnical language in English. If the claimant or authorized representative does not comprehend English, the notice shall be provided in such other language as the claimant or authorized representative comprehends.

(o) A statement indicating whether the recipient is a participant in the home and community-based services waiver.

(Amended by Stats. 2000, Ch. 416, Sec. 1. Effective January 1, 2001.)



4701.1

Adequate notice, as defined by Section 4701, shall inform the recipient and authorized representative of both of the following:

(a) Whether or not the individual is eligible for an exemption or exception to the action the service agency proposes to take as specified in subparagraph (D) of paragraph (6) of subdivision (a) of Section 4648, subdivision (d) of Section 4648.35, subdivision (c) of Section 4648.5, subdivision (d) of Section 4659, subparagraph (A) of paragraph (3) of subdivision (a) of Section 4686.5, subdivision (i) of Section 4689, and subdivisions (a) and (d) of Section 4689.05, subdivision (b) of Section 95004 of the Government Code, and paragraph (3) of subdivision (e) of Section 95020 of the Government Code.

(b) The specific law supporting any of the above-specified exemptions or exceptions.

(Added by Stats. 2010, Ch. 717, Sec. 136. Effective October 19, 2010.)



4701.5

Applicant means a person who has applied for services from a service agency, or on whose behalf services have been applied for.

(Added by Stats. 1982, Ch. 506, Sec. 2.)



4701.6

(a) Authorized representative means the conservator of an adult, the guardian, conservator, or parent or person having legal custody of a minor claimant, or a person or agency appointed pursuant to subdivision (d) of Section 4548 or subdivision (e) of Section 4705 and authorized in writing by the claimant or by the legal guardian, conservator, or parent or person having legal custody of a minor claimant to act for or represent the claimant under this chapter.

(b) Authorized representative also means a responsible adult appointed by a court order made pursuant to subdivision (g) of Section 319, subdivision (a) of Section 361, or subdivision (b) of Section 726, who the court determines is an appropriate representative for the minor, and who does not have a conflict of interest, as defined in subdivision (i) of Section 7579.5 of the Government Code, including, but not limited to, a foster parent, caregiver, or court appointed special advocate.

(Amended by Stats. 2011, Ch. 471, Sec. 11. Effective January 1, 2012.)



4702

Claimant means an applicant for or recipient of services who has filed for a fair hearing.

(Added by Stats. 1982, Ch. 506, Sec. 2.)



4702.5

Days means calendar days unless otherwise noted.

(Added by Stats. 1982, Ch. 506, Sec. 2.)



4702.6

Hearing request form means a document that shall include the name, address, and birth date of the claimant, date of request, reason for the request, and name, address, and relationship to the claimant of the authorized representative, if any, and whether the claimant is a participant in the medicaid home and community-based waiver. The hearing request form shall also indicate whether the claimant or his or her authorized representative is requesting mediation. A copy of the appointment of the authorized representative, by the claimant or the area board if any, shall also be included.

(Amended by Stats. 1998, Ch. 310, Sec. 46. Effective August 19, 1998.)



4702.7

For purposes of this section, medicaid home and community-based waiver participant means an individual deemed eligible and receiving services through the Medicaid Home and Community-based waiver program.

(Added by Stats. 2000, Ch. 416, Sec. 2. Effective January 1, 2001.)



4703

Persons who have the right to request a fair hearing means applicant, recipient, applicant or recipient s legal guardian or conservator, applicant or recipient s parent, if a minor, and applicant or recipient s authorized representative.

(Added by Stats. 1982, Ch. 506, Sec. 2.)



4703.5

Recipient means a person with a developmental disability who is eligible for and receives services from a service agency.

(Added by Stats. 1982, Ch. 506, Sec. 2.)



4703.6

Responsible state agency means the state agency with which a state appeal is required to be filed.

(Added by Stats. 1982, Ch. 506, Sec. 2.)



4703.7

Services means the type and amount of services and service components set forth in the recipient s individual program plan pursuant to Section 4646.

(Added by Stats. 1982, Ch. 506, Sec. 2.)



4704

Service agency means any developmental center or regional center that receives state funds to provide services to persons with developmental disabilities.

(Amended by Stats. 1998, Ch. 310, Sec. 47. Effective August 19, 1998.)



4704.5

For purposes of Sections 4710.9, 4711, 4711.5, 4711.7, 4712, and 4712.5, the director of the responsible state agency includes a designee thereof, which may, but need not, be a public or private agency that contracts with the State Department of Developmental Services for the provision of hearing officers or mediators.

(Amended by Stats. 1998, Ch. 310, Sec. 48. Effective August 19, 1998.)



4704.6

Each regional center and each vendor that contracts with a regional center to provide services to consumers shall conspicuously post on its Internet Web site, if any, a link to the department s Internet Web site page that provides a description of the appeals procedure set forth in this chapter and a department telephone number available for answering consumer and applicant appeals procedure questions.

(Added by Stats. 2007, Ch. 512, Sec. 2. Effective January 1, 2008.)






ARTICLE 2. General Provisions

4705

(a) Every service agency shall, as a condition of continued receipt of state funds, have an agency fair hearing procedure for resolving conflicts between the service agency and recipients of, or applicants for, service. The State Department of Developmental Services shall promulgate regulations to implement this chapter by July 1, 1999, which shall be binding on every service agency.

Any public or private agency receiving state funds for the purpose of serving persons with developmental disabilities not otherwise subject to the provisions of this chapter shall, as a condition of continued receipt of state funds, adopt and periodically review a written internal grievance procedure.

(b) An agency that employs a fair hearing procedure mandated by any other statute shall be considered to have an approved procedure for purposes of this chapter.

(c) The service agency s mediation and fair hearing procedure shall be stated in writing, in English and any other language that may be appropriate to the needs of the consumers of the agency s service. A copy of the procedure and a copy of the provisions of this chapter shall be prominently displayed on the premises of the service agency.

(d) All recipients and applicants, and persons having legal responsibility for recipients or applicants, shall be informed verbally of, and shall be notified in writing in a language which they comprehend of, the service agency s mediation and fair hearing procedure when they apply for service, when they are denied service, when notice of service modification is given pursuant to Section 4710, and upon request.

(e) If, in the opinion of any person, the rights or interests of a claimant who has not personally authorized a representative will not be properly protected or advocated, the local area board and the clients right advocate assigned to the regional center or developmental center shall be notified, and the area board may appoint a person or agency as representative, pursuant to subdivision (d) of Section 4548, to assist the claimant in the mediation and fair hearing procedure. The appointment shall be in writing to the authorized representative and a copy of the appointment shall be immediately mailed to the service agency director.

(Amended by Stats. 2007, Ch. 512, Sec. 3. Effective January 1, 2008.)



4706

(a) Except as provided in subdivision (b) to the extent permitted by federal law, all issues concerning the rights of persons with developmental disabilities to receive services under this division shall be decided under this chapter, including those issues related to fair hearings, provided under the medicaid home- and community-services waiver granted to the State Department of Health Services.

(b) Whenever a fair hearing under this chapter involves services provided under the medicaid home- and community-based services waiver, the State Department of Health Services shall retain the right, as provided in Section 4712.5, to review and modify any decision reached under this chapter.

(Added by Stats. 1998, Ch. 310, Sec. 50. Effective August 19, 1998.)



4707

By July 1, 1999, the State Department of Developmental Services shall implement a mediation process for resolving conflicts between regional centers and recipients of services specified in this chapter. Regulations implementing the mediation process shall be adopted by July 1, 2000.

(Added by Stats. 1998, Ch. 310, Sec. 51. Effective August 19, 1998.)






ARTICLE 3. Fair Hearing Procedure

4710

(a) Adequate notice shall be sent to the applicant or recipient and the authorized representative, if any, by certified mail at least 30 days prior to any of the following actions:

(1) The agency makes a decision without the mutual consent of the service recipient or authorized representative to reduce, terminate, or change services set forth in an individual program plan.

(2) A recipient is determined to be no longer eligible for agency services.

(b) Adequate notice shall be sent to the recipient and the authorized representative, if any, by certified mail no more than five working days after the agency makes a decision without the mutual consent of the recipient or authorized representative, if any, to deny the initiation of a service or support requested for inclusion in the individual program plan.

(c) If the reason for denial of services or modification of services in a recipient s individual program plan is a lack of funds in the regional center budget, the regional center shall be the service agency responsible for giving adequate notice and participating in the fair hearing procedure under this chapter.

(d) The regional center shall, within 30 days after written notice is mailed to the applicant or client, notify the department in writing of the denial if a lack of funds in the regional center budget is the reason for one of the following:

(1) The denial of services to an applicant.

(2) The denial of services to a current regional center client requesting services not included in the client s individual program plan but determined to be necessary by the interdisciplinary team.

(3) Denial, cutback, or termination of current services to a recipient set forth in the individual program plan.

The notification to the department shall include the nature of the service requested, a request that the department allocate sufficient funds to the regional center within 30 days to provide the service, the projected cost for the service for the balance of the fiscal year, and information substantiating the reason for the lack of funds to purchase the service.

(e) If a person requests regional center services and is found to be ineligible for these services, the regional center shall give adequate notice pursuant to Section 4701. Notice shall be sent within five working days of the time limits set forth in Sections 4642 and 4643.

(f) The advance notice specified in subdivision (a) shall not be required when a reduction, termination, or change in services is determined to be necessary for the health and safety of the recipient. However, adequate notice shall be given within 10 days after the service agency action.

(Amended by Stats. 2000, Ch. 416, Sec. 4. Effective January 1, 2001.)



4710.5

(a) Any applicant for or recipient of services, or authorized representative of the applicant or recipient, who is dissatisfied with any decision or action of the service agency which he or she believes to be illegal, discriminatory, or not in the recipient s or applicant s best interests, shall, upon filing a request within 30 days after notification of the decision or action complained of, be afforded an opportunity for a fair hearing. The opportunity to request a voluntary informal meeting and an opportunity for mutually agreed upon voluntary mediation shall also be offered at this time.

(b) The request for a fair hearing and for mediation, or for a voluntary informal meeting, or any combination thereof, shall be stated in writing on a hearing request form provided by the service agency.

(c) If any person makes a request for mediation or a fair hearing other than on the hearing forms, the employee of the service agency who hears or receives the request shall provide the person with a hearing request form and shall assist the person in filling out the form if the person requires or requests assistance. Any employee who willfully fails to comply with this requirement shall be guilty of a misdemeanor.

(d) The hearing request form shall be directed to the director of the service agency responsible for the action complained of under subdivision (a). The service agency director shall simultaneously facsimile (FAX) a copy of the hearing request form to the department and the director of the responsible state agency or his or her designee pursuant to Section 4704.5 within five working days of the service agency director s receipt of the request. The department shall keep a file of all hearing request forms.

(Amended by Stats. 2000, Ch. 416, Sec. 5. Effective January 1, 2001.)



4710.6

(a) Upon receipt by the service agency director of the hearing request form requesting a fair hearing, mediation, or a voluntary informal meeting, the service agency director shall immediately provide adequate notice pursuant to Section 4701 to the claimant, the claimant s guardian or conservator, parent of a minor, and authorized representative of the claimant s rights in connection with the fair hearing, mediation, or informal meeting. If an informal meeting is requested by the claimant, the service agency and the claimant shall determine a mutually agreed upon time for the meeting. The service agency shall notify the claimant of the date upon which his or her hearing request form was received by the service agency.

(b) The written notice shall also confirm the mutually agreed upon date, time, and place for a voluntary informal meeting, if desired by the claimant or his or her authorized representative, with the service agency director or the director s designee. The written notice shall also state that the claimant or his or her authorized representative may decline an informal meeting.

(c) The written notification of rights required pursuant to subdivision (a) shall not be required if the service agency includes written notification of those rights with the notice required by Section 4710.

(Amended by Stats. 2000, Ch. 416, Sec. 6. Effective January 1, 2001.)



4710.7

(a) Upon requesting a fair hearing, the claimant has the right to request a voluntary informal meeting with the service agency director or his or her designee. The purpose of the meeting is to attempt to resolve the issue or issues that are the subject of the fair hearing appeal informally prior to the scheduled fair hearing.

(b) If an informal meeting is held, it shall be conducted by the service agency director or his or her designee. The service agency director or his or her designee shall notify the applicant or recipient and his or her authorized representative of the decision of the informal meeting in writing within five working days of the meeting.

(c) The written decision of the service agency director or his or her designee shall:

(1) Identify the issues presented by the appeal.

(2) Rule on each issue identified.

(3) State the facts supporting each ruling.

(4) Identify the laws, regulations, and policies upon which each ruling is based.

(d) Prior to the meeting, the claimant or his or her authorized representative shall have the right to examine any documents contained in the individual s service agency file. Access to records shall be provided pursuant to Article 5 (commencing with Section 4725).

(Amended by Stats. 2000, Ch. 416, Sec. 7. Effective January 1, 2001.)



4710.8

(a) At an informal meeting, the claimant shall have the rights stated pursuant to Section 4701.

(b) An informal meeting shall be held at a time and place reasonably convenient to the claimant and the authorized representative.

(c) An informal meeting shall be conducted in the English language. However, if the claimant, the claimant s guardian or conservator, the parent of a minor claimant, or the authorized representative does not understand English, an interpreter shall be provided who is competent and acceptable to both the person requiring the interpreter and the service agency director or the director s designee. Any cost of an interpreter shall be borne by the service agency.

(Amended by Stats. 2000, Ch. 416, Sec. 8. Effective January 1, 2001.)



4710.9

(a) If the claimant or his or her authorized representative is satisfied with the decision of the service agency following an informal meeting, he or she shall withdraw the request for a hearing on the matter decided. The decision of the service agency shall go into effect 10 days after the receipt of the withdrawal of the request for a fair hearing by the service agency. The service agency shall immediately forward a copy of the withdrawal to the department and to the director of the responsible state agency or his or her designee pursuant to Section 4704.5.

(b) If the claimant or his or her authorized representative has declined an informal meeting or is dissatisfied with the decision of the service agency and does not request mediation, the matter shall proceed to a fair hearing. The service agency shall immediately notify the director of the responsible state agency that the fair hearing request has not been withdrawn. A recommendation for consolidation pursuant to Section 4712.2 to the director of the responsible state agency may be made at this time.

(Repealed and added by Stats. 1998, Ch. 310, Sec. 57. Effective August 19, 1998.)



4711

Upon receipt of the hearing request form, where a fair hearing has been requested but mediation has not, the responsible state agency director shall immediately notify the claimant, the claimant s legal guardian or conservator, the parent of a minor claimant, the claimant s authorized representative, and the service agency director in writing of all the following information applicable to fair hearings. Where the hearing request form contains a request for a fair hearing and mediation, the notifications shall be made separately, and each notice shall contain only the information applicable to the particular type of proceeding.

(a) The time, place, and date of the fair hearing or mediation, as applicable, if agreed to by the service agency.

(b) The rights of the parties at the fair hearing pursuant to Section 4701 or mediation, as applicable, pursuant to Section 4711.5.

(c) The availability of advocacy assistance pursuant to subdivision (g) of Section 4701 for both mediation and fair hearings.

(d) The name, address, and telephone number of the persons or offices designated by the director of the responsible state agency, as applicable, to conduct fair hearings, mediate disputes, and to receive requests for continuance or consolidation.

(e) The rights and responsibilities of the parties established pursuant to subdivisions (d) to (m), inclusive, of Section 4712.

(Amended by Stats. 2000, Ch. 416, Sec. 9. Effective January 1, 2001.)



4711.5

(a) Upon receipt of the written request for mediation, the service agency shall be given five working days to accept or decline mediation.

(b) If the service agency declines mediation, the notice of that decision shall be sent immediately to the claimant, his or her authorized representative, and the director of the responsible state agency.

(c) (1) If the service agency accepts mediation, the service agency shall immediately send notice of that decision to the claimant, his or her authorized representative, and the director of the responsible state agency.

(2) Within five calendar days after the receipt of the notice of the service agency s decision regarding mediation, the responsible state agency or the designee of the responsible state agency shall notify the claimant, his or her authorized representative, and the service agency of the information applicable to voluntary mediation specified in Section 4711. The mediation shall be held within 30 days of the date the hearing request form is received by the service agency, unless a continuance is granted to the claimant at the discretion of the mediator.

(3) A continuance granted pursuant to paragraph (2) shall constitute a waiver of medicaid home and community-based services of the participant s right to a decision within 90 days of the date the hearing request form is received by the service agency. The extension of time for the final decision resulting from the continuance shall only be as long as the time period of the continuance.

(d) Mediation shall be conducted in an informal, nonadversarial manner, and shall incorporate the rights of the claimant contained in paragraphs (1), (3), (4), and (5) of subdivision (f) of Section 4701.

(e) The State Department of Developmental Services shall contract with the mediators that meet the following requirements:

(1) Familiarity with the provisions of this division and implementing regulations, familiarity with the process of reconciling differences in a nonadversarial, informal manner.

(2) The person is not in the business of providing or supervising services provided to regional centers or to regional center consumers.

(f) During the course of the mediation, the mediator may meet separately with the participants to the mediation, and may speak with any party or parties confidentially in an attempt to assist the parties to reach a resolution that is acceptable to all parties.

(g) The mediator shall voluntarily disqualify himself or herself and withdraw from any case in which he or she cannot be fair and impartial. Any party may request the disqualification of the mediator by filing an affidavit, prior to the voluntary mediation, stating with particularity the grounds upon which it is claimed that a fair and impartial mediation cannot be accorded. The issue shall be decided by the mediator.

(h) Either the service agency or the claimant or his or her authorized representative may withdraw at any time from the mediation and proceed to a fair hearing.

(Amended by Stats. 2000, Ch. 416, Sec. 10. Effective January 1, 2001.)



4711.7

(a) If the issue or issues involved in the mediation are resolved to the satisfaction of both parties, the mediator shall prepare a written resolution. Agreement of the claimant or his or her authorized representative to the final solution shall be accompanied by a withdrawal, in writing, of the fair hearing request. The final resolution shall go into effect 10 days after receipt of the withdrawal of the request for a fair hearing by the service agency. The mediator shall immediately forward a copy of the withdrawal to the director of the responsible state agency.

(b) If the mediation fails to resolve an issue or issues to the satisfaction of the claimant, or his or her authorized representative, the matter shall proceed to fair hearing with respect to the unresolved issue or issues as provided under this chapter, and the mediator shall immediately notify the director of the responsible state agency of the outcome of the mediation.

(Added by Stats. 1998, Ch. 310, Sec. 60. Effective August 19, 1998.)



4712

(a) The fair hearing shall be held within 50 days of the date the hearing request form is received by the service agency, unless a continuance based upon a showing of good cause has been granted to the claimant. The service agency may also request a continuance based upon a showing of good cause, provided that the granting of the continuance does not extend the time period for rendering a final administrative decision beyond the 90-day period provided for in this chapter. For purposes of this section, good cause includes, but is not limited to, the following circumstances:

(1) Death of a spouse, parent, child, brother, sister, grandparent of the claimant or authorized representative, or legal guardian or conservator of the claimant.

(2) Personal illness or injury of the claimant or authorized representative.

(3) Sudden and unexpected emergencies, including, but not limited to, court appearances of the claimant or authorized representative, conflicting schedules of the authorized representative if the conflict is beyond the control of the authorized representative.

(4) Unavailability of a witness or evidence, the absence of which would result in serious prejudice to the claimant.

(5) An intervening request by the claimant or his or her authorized representative for mediation.

(b) Notwithstanding Sections 19130, 19131, and 19132 of the Government Code, the department shall contract for the provision of independent hearing officers. Hearing officers shall have had at least two years of full-time legal training at a California or American Bar Association accredited law school or the equivalent in training and experience as established by regulations to be adopted by the department pursuant to Section 4705. These hearing officers shall receive training in the law and regulations governing services to developmentally disabled individuals and administrative hearings. Training shall include, but not be limited to, the Lanterman Developmental Disabilities Services Act and regulations adopted thereunder, relevant case law, information about services and supports available to persons with developmental disabilities, including innovative services and supports, the standard agreement contract between the department and regional centers and regional center purchase-of-service policies, and information and training on protecting the rights of consumers at administrative hearings, with emphasis on assisting, where appropriate, those consumers represented by themselves or an advocate inexperienced in administrative hearings in fully developing the administrative record. The State Department of Developmental Services shall seek the advice of the State Council on Developmental Disabilities, the protection and advocacy agency designated by the Governor in this state to fulfill the requirements and assurances of the federal Developmental Disabilities Assistance and Bill of Rights Act of 2000, contained in Chapter 144 (commencing with Section 15001) of Title 42 of the United States Code, the Association of Regional Center Agencies, and other state agencies or organizations and consumers and family members as designated by the department in the development of standardized hearing procedures for hearing officers and training materials and the implementation of training procedures by the department. The department shall provide formal training for hearing officers on at least an annual basis. The training shall be developed and presented by the department, however, the department shall invite those agencies and organizations listed in this subdivision to participate.

(c) The hearing officer shall not be an employee, agent, board member, or contractor of the service agency against whose action the appeal has been filed, or a spouse, parent, child, brother, sister, grandparent, legal guardian, or conservator of the claimant, or any person who has a direct financial interest in the outcome of the fair hearing, or any other interest which would preclude a fair and impartial hearing.

(d) The claimant and the service agency shall exchange a list of potential witnesses, the general subject of the testimony of each witness, and copies of all potential documentary evidence at least five calendar days prior to the hearing. The hearing officer may prohibit testimony of a witness that is not disclosed and may prohibit the introduction of documents that have not been disclosed. However, the hearing officer may allow introduction of the testimony or witness in the interest of justice.

(e) The fair hearing shall be held at a time and place reasonably convenient to the claimant and the authorized representative. The claimant or the authorized representative of the claimant and the regional center shall agree on the location of the fair hearing.

(f) Merits of a pending fair hearing shall not be discussed between the hearing officer and a party outside the presence of the other party.

(g) The hearing officer shall voluntarily disqualify himself or herself and withdraw from any case in which he or she cannot accord a fair and impartial hearing or consideration. Any party may request the disqualification of the hearing officer by filing an affidavit, prior to the taking of evidence at a hearing, stating with particularity the grounds upon which it is claimed that a fair and impartial hearing cannot be accorded. The issue shall be decided by the hearing officer.

(h) Both parties to the fair hearing shall have the rights specified in subdivision (f) of Section 4701.

(i) The fair hearing need not be conducted according to the technical rules of evidence and those related to witnesses. Any relevant evidence shall be admitted. Both parties shall be allowed to submit documents into evidence at the beginning of the hearing. No party shall be required to formally authenticate any document unless the hearing officer determines the necessity to do so in the interest of justice. All testimony shall be under oath or affirmation which the hearing officer is empowered to administer.

(j) A service agency shall present its witnesses and all other evidence before the claimant presents his or her case unless the parties agree otherwise or the hearing officer determines that there exists good cause for a witness to be heard out of order. This section does not alter the burden of proof.

(k) A recording shall be made of the proceedings before the hearing officer. Any cost of recording shall be borne by the responsible state agency.

(l) The fair hearing shall be conducted in the English language. However, if the claimant, the claimant s guardian or conservator, parent of a minor claimant, or authorized representative does not understand English, an interpreter shall be provided by the responsible state agency.

(m) The fair hearing shall be open to the public except at the request of the claimant or authorized representative or when personnel matters are being reviewed.

(n) The agency awarded the contract for independent hearing officers shall biennially conduct, or cause to be conducted, an evaluation of the hearing officers who conduct hearings under this part. The department shall approve the methodology used to conduct the evaluation. Information and data for this evaluation shall be solicited from consumers who were claimants in an administrative hearing over the past two years, their family members or authorized representative if involved in the hearing, regional centers, and nonattorney advocates, attorneys who represented either party in an administrative hearing over the past two years, and the organizations identified in subdivision (b). Regional centers shall forward copies of administrative decisions reviewed by the superior court to the department. The areas of evaluation shall include, but not be limited to, the hearing officers demeanor toward parties and witnesses, conduct of the hearing in accord with fairness and standards of due process, ability to fairly develop the record in cases where consumers represent themselves or are represented by an advocate that does not have significant experience in administrative hearings, use of legal authority, clarity of written decisions, and adherence to the requirements of subdivision (b) of Section 4712.5. The department shall be provided with a copy of the evaluation and shall use the evaluation in partial fulfillment of its evaluation of the contract for the provision of independent hearing officers. A summary of the data collected shall be made available to the public upon request, provided that the names of individual hearing officers and consumers shall not be disclosed.

(Amended by Stats. 2002, Ch. 676, Sec. 37. Effective January 1, 2003.)



4712.2

(a) Two or more claimants with a common complaint, or their authorized representatives, or a service agency may request the consolidation of appeals involving a common question of law or fact. The hearing officer may grant the request for consolidation if the hearing officer finds that consolidation would not result in prejudice or undue inconvenience to any party, undue delay, or a violation of any claimant s right to confidentiality unless the claimant agrees to have otherwise confidential information revealed to other claimants. Requests for consolidation shall be forwarded to the hearing officer, and postmarked within five working days of the receipt of the notice sent pursuant to Section 4711. The hearing officer shall notify the parties and authorized representatives, if any, of a request for consolidation and shall afford an opportunity for any written objections to be submitted.

(b) In all consolidated hearings, each individual claimant shall have all the rights specified in subdivision (f) of Section 4701. A separate written decision shall be issued to each claimant and respective authorized representatives.

(Amended by Stats. 2000, Ch. 416, Sec. 12. Effective January 1, 2001.)



4712.5

(a) Except as provided in subdivision (c), within 10 working days of the concluding day of the state hearing, but not later than 80 days following the date the hearing request form was received, the hearing officer shall render a written decision and shall transmit the decision to each party and to the director of the responsible state agency, along with notification that this is the final administrative decision, that each party shall be bound thereby, and that either party may appeal the decision to a court of competent jurisdiction within 90 days of the receiving notice of the final decision.

(b) The hearing officer s decision shall be in ordinary and concise language and shall contain a summary of the facts, a statement of the evidence from the proceedings that was relied upon, a decision on each of the issues presented, and an identification of the statutes, regulations, and policies supporting the decision.

(c) Where the decision involves an issue arising from the federal home- and community-based service waiver program, the hearing officer s decision shall be a proposed decision submitted to the Director of Health Services as the single state agency for the medicaid program. Within 90 days following the date the hearing request form is postmarked or received, whichever is earlier, the director may adopt the decision as written or decide the matter on the record. If the Director of Health Services does not act on the proposed decision within 90 days, the decision shall be deemed to be adopted by the Director of Health Services. The final decision shall be immediately transmitted to each party, along with the notice described in subdivision (a). If the decision of the Director of Health Services differs from the proposed decision of the hearing officer, a copy of that proposed decision shall also be served upon each party.

(d) The department shall collect and maintain, or cause to be collected and maintained, redacted copies of all administrative hearing decisions issued under this division. Hearing decisions shall be categorized by the type of service or support that was the subject of the hearing and by the year of issuance. The department shall make copies of the decisions available to the public upon request at a cost per page not greater than that which it charges for document requests submitted pursuant to Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code. The department shall use this information in partial fulfillment of its obligation to monitor regional centers and in its evaluation of the contract for the provision of independent hearing officers.

(Amended by Stats. 2000, Ch. 416, Sec. 13. Effective January 1, 2001.)



4712.7

In addition to any other delegation of authority granted to the Director of Health Services, the director may delegate his or her authority to adopt final decisions under this chapter to hearing officers described in subdivision (b) of Section 4712 to the extent deemed appropriate by the director. The delegation shall be in writing.

(Added by Stats. 1998, Ch. 310, Sec. 63. Effective August 19, 1998.)



4713

(a) If the hearing officer s decision is unfavorable to the claimant, and the claimant has been receiving the services which have been the subject of the appeal, the hearing officer s decision shall not be implemented until 10 days after receipt of certified mailing to the claimant and the authorized representative.

(b) If the claimant, the claimant s guardian or conservator, parent of a minor claimant, or authorized representative cannot understand English, the written decision shall be provided by the responsible state agency to that person in English and in such language which such person comprehends.

(Added by Stats. 1983, 1st Ex. Sess., Ch. 16, Sec. 20. Effective May 12, 1983. Operative October 1, 1983, by Sec. 28 of Ch. 16.)



4714

(a) Commencing July 1, 1999, for each appeal request submitted pursuant to Section 4710.5, regional centers and developmental centers shall submit information to the department including, but not limited to, all of the following:

(1) Whether the case was resolved through an informal meeting or mediation.

(2) Whether an informal meeting or mediation was declined, and if so, by which party.

(3) The issue or issues involved in the case.

(4) The outcome of the case if a fair hearing was held.

(b) The information collected pursuant to this section shall be compiled by the department and made available to the public upon request.

(Added by Stats. 1998, Ch. 859, Sec. 4. Effective January 1, 1999.)






ARTICLE 4. Services Pending Final Administrative Decision

4715

(a) Except as otherwise provided in this section, if a request for a hearing is postmarked or received by the service agency no later than 10 days after receipt of the notice of the proposed action mailed pursuant to subdivision (a) of Section 4710, services that are being provided pursuant to a recipient s individual program plan shall be continued during the appeal procedure up to and including the 10th day after receipt of any of the following:

(1) Receipt by the service agency, following an informal meeting, of the withdrawal of the fair hearing request pursuant to Section 4710.9.

(2) Receipt by the service agency, following mediation, of the withdrawal of the fair hearing request pursuant to subdivision (a) of Section 4711.4.

(3) Receipt by the recipient of the final decision of the hearing officer or single stage agency pursuant to subdivisions (a) and (c) of Section 4712.5.

(b) Services continued pursuant to subdivision (a) may be modified by agreement of the parties in accordance with the decision of the interdisciplinary team and the individual program plan.

(c) Any appeal to a court by either party shall not operate as a stay of enforcement of the final administrative decision, provided that either party may seek a stay of enforcement from any court of competent jurisdiction.

(Amended by Stats. 1998, Ch. 310, Sec. 64. Effective August 19, 1998.)



4716

Nothing in this chapter shall presume the incompetence of any person with a developmental disability to participate in any of the appeals procedures established herein.

(Repealed and added by Stats. 1982, Ch. 506, Sec. 2.)






ARTICLE 5. Access to Records

4725

For the purposes of this article:

(a) Access means the right to inspect, review, and obtain an accurate copy of any record obtained in the course of providing services under this division. A service agency may make a reasonable charge in an amount not to exceed the actual cost of reproducing the record, unless the imposition of the cost would prohibit the exercise of the right to obtain a copy. No charge may be made to search for or retrieve any record.

(b) Record means any item of information directly relating to a person with developmental disabilities or to one who is believed to have a developmental disability which is maintained by a service agency, whether recorded by handwriting, print, tapes, film, microfilm, or other means.

(Repealed and added by Stats. 1982, Ch. 506, Sec. 2.)



4726

Notwithstanding the provisions of Section 5328, access to records shall be provided to an applicant for, or recipient of, services or to his or her authorized representative, including the person appointed as a developmental services decisionmaker pursuant to Section 319, 361, or 726, for purposes of the appeal procedure under this chapter.

(Amended by Stats. 2011, Ch. 471, Sec. 12. Effective January 1, 2012.)



4727

Nothing in this chapter shall be construed to compel a physician, psychologist, social worker, nurse, attorney, or other professional person to reveal information which has been given to him or her in confidence by members of a recipient s or applicant s family.

(Added by Stats. 1982, Ch. 506, Sec. 2.)



4728

Each service agency shall adopt procedures for granting of requests by persons authorized under Section 4726 for access to records during regular business hours, provided that access shall be granted no later than three business days following the date of receipt of the oral or written request for access. Procedures shall include notice of the location of all records and the provision of qualified personnel to interpret records if requested.

(Amended by Stats. 1983, 1st Ex. Sess., Ch. 16, Sec. 23. Effective May 12, 1983. Operative October 1, 1983, by Sec. 28 of Ch. 16.)



4729

Whenever access to service agency records is requested, the service agency shall provide at least the following information:

(a) The types of records maintained by the service agency.

(b) The position of the official responsible for the maintenance of records.

(c) The right of access to the records, and the policies of the service agency for obtaining access, including the cost, if any, consistent with subdivision (a) of Section 4725, to be charged for reproducing copies of records.

(Added by Stats. 1982, Ch. 506, Sec. 2.)



4730

Any person who willfully and knowingly violates the provisions of this article is guilty of a misdemeanor.

(Added by Stats. 1982, Ch. 506, Sec. 2.)



4731

(a) Each consumer or any representative acting on behalf of any consumer or consumers, who believes that any right to which a consumer is entitled has been abused, punitively withheld, or improperly or unreasonably denied by a regional center, developmental center, or service provider, may pursue a complaint as provided in this section.

(b) Initial referral of any complaint taken pursuant to this section shall be to the director of the regional center from which the consumer receives case management services. If the consumer resides in a state developmental center, the complaint shall be made to the director of that state developmental center. The director shall, within 20 working days of receiving a complaint, investigate the complaint and send a written proposed resolution to the complainant and, if applicable, to the service provider. The written proposed resolution shall include a telephone number and mailing address for referring the proposed resolution in accordance with subdivision (c).

(c) If the complainant is not satisfied with the proposed resolution, the complainant may refer the complaint, in writing, to the Director of Developmental Services within 15 working days of receipt of the proposed resolution. The director shall, within 45 days of receiving a complaint, issue a written administrative decision and send a copy of the decision to the complainant, the director of the regional center or state developmental center, and the service provider, if applicable. If there is no referral to the department, the proposed resolution shall become effective on the 20th working day following receipt by the complainant.

(d) The department shall annually compile the number of complaints filed, by each regional center and state developmental center catchment area, the subject matter of each complaint, and a summary of each decision. Copies shall be made available to any person upon request.

(e) This section shall not be used to resolve disputes concerning the nature, scope, or amount of services and supports that should be included in an individual program plan, for which there is an appeal procedure established in this division, or disputes regarding rates or audit appeals for which there is an appeal procedure established in regulations. Those disputes shall be resolved through the appeals procedure established by this division or in regulations.

(f) All consumers or, where appropriate, their parents, legal guardian, conservator, or authorized representative, shall be notified in writing in a language which they comprehend, of the right to file a complaint pursuant to this section when they apply for services from a regional center or are admitted to a developmental center, and at each regularly scheduled planning meeting.

(Amended by Stats. 2001, Ch. 171, Sec. 28. Effective August 10, 2001.)









CHAPTER 7.5. Residential Care Facility Appeals Procedures

4740

The Legislature finds the following:

(a) The quality of care provided to persons with developmental disabilities by residential facilities is contingent upon a closely coordinated team effort by the regional center or its designee, the person with developmental disabilities, the parent or representative if appropriate, the residential facility administrator, and the licensing agency. The rights and responsibilities of each must be identified in order to assure clear direction and accountability for each.

(b) The quality of care is impaired when inordinate numbers of staff from placement and licensing agencies give direction to the facility administrator regarding care and service requirements.

(Amended by Stats. 1998, Ch. 1043, Sec. 23. Effective January 1, 1999.)



4741

An adult person with a developmental disability has the legal right to determine where his or her residence will be. Except in a situation which presents immediate danger to the health and well-being of the individual, the regional center or its designee shall not remove a consumer from a residential care facility against the client s wishes unless there has been specific court action to abridge such right with respect to an adult or unless the parent, guardian or conservator consents with respect to a child.

(Amended by Stats. 1998, Ch. 1043, Sec. 24. Effective January 1, 1999.)



4742

The regional center or its designated representative shall (a) guide and counsel facility staff regarding the care and services and supports required by each consumer served by the regional center; and (b) monitor the care and services and supports provided the individual to ensure that care and services and supports are provided in accordance with the individual program plan.

(Amended by Stats. 1998, Ch. 1043, Sec. 25. Effective January 1, 1999.)



4742.1

(a) A statement made by a regional center representative when discharging his or her obligation to monitor the provision of services and supports pursuant to this division shall be a privileged communication, subject to subdivision (b).

(b) A statement shall not be privileged pursuant to subdivision (a) if a party to a judicial action demonstrates that the regional center representative made the disputed statement with knowledge of its falsity or with reckless disregard for the truth.

(Added by Stats. 1998, Ch. 1043, Sec. 26. Effective January 1, 1999.)



4743

It is the intent of the Legislature that to the greatest extent possible, the staff of the regional center or its designee are assigned so as to minimize the number of persons responsible for programs provided in a given facility.

The regional center or its designee shall designate the staff person responsible for assuring that each individual consumer s program plan is carried out. One person shall be assigned by the regional center as the principal liaison to a facility and to monitor the provision of care and the services provided by that facility in accordance with the individual program plans. If, due to the number of regional center consumers in the facility, additional staff of a regional center or its designee serve consumers in the facility, one person shall be assigned as having primary responsibility for, and assure consistency and continuity of, directions to the administrator and for the monitoring of care and services.

(Amended by Stats. 1998, Ch. 1043, Sec. 27. Effective January 1, 1999.)



4744

The regional center or its designee shall provide to the residential facility administrator all information in its possession concerning any history of dangerous propensity of the consumer prior to the placement in that facility. However, no confidential consumer information shall be released pursuant to this section without the consent of the consumer or authorized representative.

(Amended by Stats. 1998, Ch. 1043, Sec. 28. Effective January 1, 1999.)



4745

During each visit to the facility, the designated staff person shall inform the administrator orally of any substantial inadequacies in the care and services provided, the specific corrective action necessary and the date by which corrective action must be completed. The designated staff person shall confirm this information in writing to the administrator within 48 hours after the oral notice and inform the administrator in writing of the right to appeal the findings.

(Amended by Stats. 1998, Ch. 1043, Sec. 29. Effective January 1, 1999.)



4746

The severity of the deficiencies and the quality of care provided shall determine how long the regional center or its designee will work with the facility administrator to resolve inadequacies. After a reasonable period of time, if the care continues to be unacceptable, the designated staff person shall submit to his or her supervisor and to the licensing agency and administrator a recommended disposition with supporting documents attached. The placement agency shall develop sufficient documentation of inadequacies and care provided to sustain corrective action.

(Repealed and added by Stats. 1981, Ch. 714, Sec. 470.)



4747

If a consumer or, when appropriate, the parent, guardian, or conservator or authorized representative, including those appointed pursuant to subdivision (d) of Section 4548 or subdivision (e) of Section 4705, requests a relocation, the regional center shall schedule an individual program plan meeting, as soon as possible to assist in locating and moving to another residence.

(Amended by Stats. 2006, Ch. 399, Sec. 8. Effective January 1, 2007.)



4748

Within nine months of the effective date of this section, the State Department of Developmental Services shall develop and implement regulations for use by the regional center or its designee to assure uniformity of the care and services to be provided to persons registered with the regional centers who reside in residential facilities.

(Repealed and added by Stats. 1981, Ch. 714, Sec. 470.)






CHAPTER 8. Evaluation

4750

The Legislature intends that expenditures on state programs for persons with developmental disabilities shall have measurable and desirable results. The results shall reflect the degree to which persons with developmental disabilities are empowered to make choices and are leading more independent, productive, and normal lives.

(Amended by Stats. 1992, Ch. 1011, Sec. 26. Effective January 1, 1993.)



4750.5

In order to gather data that is relevant to ensuring the safety and well-being of persons with developmental disabilities, the department shall ensure that the client master file entry for any person with developmental disabilities placed by a regional center will be updated within 30 days after the change of residence.

(Added by Stats. 1996, Ch. 434, Sec. 3. Effective January 1, 1997.)



4752

The department shall prepare by July 1, 1978, a plan for using the method to obtain and report statewide information on program effectiveness.

The plan shall include:

(a) A description of any sampling procedures to be used.

(b) Methods for obtaining and analyzing information about the type and amount of service provided to obtain program results.

(c) Methods for determining the state expenditures associated with varying levels of measured program effectiveness.

(d) Specification of procedures and format for future reports to the Legislature on program costs and effectiveness.

(e) The projected costs of implementation.

(Added by Stats. 1977, Ch. 1252.)



4753

By January 1, 1979, the department shall implement the evaluation system for all programs under its jurisdiction.

(Added by Stats. 1977, Ch. 1252.)



4754

Nothing in this chapter shall be construed to prohibit any agency providing services to persons with developmental disabilities from utilizing additional evaluation mechanisms for the agency s own program purposes.

(Added by Stats. 1977, Ch. 1252.)






CHAPTER 9. Budgetary Process and Financial Provisions

4775

The Legislature finds that the method of appropriating funds for numerous programs for the developmentally disabled affects the availability and distribution of services and must be related to statewide planning. Therefore, the process for determining levels of funding of programs must involve consideration of the state plan established pursuant to Chapter 3 (commencing with Section 4560) of this division and the participation of citizens who may be directly affected by funding decisions.

(Added by Stats. 1977, Ch. 1252.)



4776

On or before August 1 of each year, each regional center shall submit to the department and the state council a program budget plan for the subsequent budget year. The budget plan shall include all of the following:

(a) An estimate of all developmentally disabled persons to be served by the regional center.

(b) An estimate of services to be provided by the regional center.

(c) An estimate of cost, by type of service.

(d) Estimated sources and amounts of all revenue, including funds which are not administered by regional centers.

(e) A detailed report of the resources required to implement Section 4509.

(Amended by Stats. 1979, Ch. 1140.)



4776.5

(a) Regional centers shall not be subject to any provision of law, regulation, or policy required of state agencies pertaining to the planning and acquisition of information technology, including personal computers, local area networks, information technology consultation, and software.

(b) The State Department of Developmental Services and the Association of Regional Center Agencies shall jointly develop guidelines for use by regional centers in the expenditure of funds for those information system activities, including consultation and software development, involving interface with the data bases of the State Department of Developmental Services, including the Uniform Fiscal System.

(Added by Stats. 1996, Ch. 197, Sec. 17. Effective July 22, 1996.)



4777

On or before September 1 of each year, the Superintendent of Public Instruction shall submit to the state council:

(a) An estimate of all developmentally disabled persons to be served throughout the state.

(b) Estimated total cost, by service or educational category.

(c) Estimated sources of revenue.

(Added by Stats. 1977, Ch. 1252.)



4778

To the extent feasible, all funds appropriated for developmental disabilities programs under this part shall be allocated to those programs by August 1 of each year.

(Amended by Stats. 1992, Ch. 713, Sec. 38. Effective September 15, 1992.)



4780

When appropriated by the Legislature, the department may receive and expend all funds made available by the federal government, the state, its political subdivisions, and other sources, and, within the limitation of the funds made available, shall act as an agent for the transmittal of the funds for services through the regional centers. The department may use any funds received under Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code for the purposes of this division.

(Amended by Stats. 1996, Ch. 1023, Sec. 463. Effective September 29, 1996.)



4780.5

The State Department of Developmental Services is responsible for the processing, audit, and payment of funds made available to regional centers under this division. The department shall establish procedures for hearing objections to audit findings and exceptions by regional centers.

(Added by Stats. 1979, Ch. 1142.)



4781

The department may accept and expend grants, gifts, and legacies of money and, with the consent of the Department of Finance, may accept, manage, and expend grants, gifts and legacies of other property, in furtherance of the purposes of this division.

The secretary may enter into agreements with any person, agency, corporation, foundation, or other legal entity to carry out the purposes of this division.

(Added by Stats. 1977, Ch. 1252.)



4781.5

(a) For the 2006 07 fiscal year only, a regional center may not expend any purchase of service funds for the startup of any new program unless one of the following criteria is met:

(1) The expenditure is necessary to protect the consumer s health or safety or because of other extraordinary circumstances.

(2) The program to be developed promotes and provides integrated supported work options for individuals or groups of no more than three consumers.

(3) The program to be developed promotes and provides integrated social, civic, volunteer, or recreational activities.

(b) Notwithstanding subdivision (a), a regional center may approve grants for the 2006 07 fiscal year only to current providers to engage in new or expanded employment activities that result in greater integration, conversion from sheltered to supported work environments, self-employment, and increased consumer participation in the federal Ticket to Work program.

(c) Startup contracts for programs funded under this section shall be outcome-based.

(d) The department shall develop criteria by which regional centers shall approve grants, and shall provide prior written authorization for the expenditures under this section.

(e) This section shall not apply to any of the following:

(1) The purchase of services funds allocated as part of the department s community placement plan process.

(2) Expenditures for the startup of new programs made pursuant to a contract entered into before July 1, 2002.

(Amended by Stats. 2007, Ch. 188, Sec. 29. Effective August 24, 2007.)



4781.6

(a) A regional center shall not expend any purchase of service funds for the startup of any new program unless the expenditure is necessary to protect the consumer s health or safety or because of extraordinary circumstances, and the department has granted prior written authorization for the expenditures.

(b) This section does not apply to the purchase of services funds allocated as part of the department s community placement plan process.

(Amended by Stats. 2008, 3rd Ex. Sess., Ch. 3, Sec. 11. Effective February 16, 2008.)



4782

Parents of children under the age of 18 years who are receiving 24-hour out-of-home care services through a regional center or who are residents of a state hospital or on leave from the state hospital shall be required to pay a fee depending upon their ability to pay, but not to exceed (1) the cost of caring for a normal child at home, as determined by the Director of Developmental Services, or (2) the cost of services provided, whichever is less. The State Department of Developmental Services shall determine, assess, and collect all parental fees in the manner as provided in Section 7513.2. The method of determination of the amount of the fee shall be the same, whether the child is placed in the state hospital or in a public or private community facility. In no event, however, shall parents be charged for diagnosis or counseling services received through the regional centers.

(Amended by Stats. 1984, Ch. 268, Sec. 36.6. Effective June 30, 1984.)



4783

(a) (1) The Family Cost Participation Program is hereby created in the State Department of Developmental Services for the purpose of assessing a cost participation to parents, as defined in Section 50215 of Title 17 of the California Code of Regulations, who have a child to whom all of the following applies:

(A) The child has a developmental disability or is eligible for services under the California Early Intervention Services Act (Title 14 (commencing with Section 95000) of the Government Code).

(B) The child is zero years of age through 17 years of age.

(C) The child lives in the parents home.

(D) The child receives services and supports purchased through the regional center.

(E) The child is not eligible for Medi-Cal.

(2) Notwithstanding any other provision of law, a parent described in subdivision (a) shall participate in the Family Cost Participation Program established pursuant to this section.

(3) Application of this section to children zero through two years of age, inclusive, shall be contingent upon approval by the United States Department of Education.

(b) (1) The department shall develop and establish a Family Cost Participation Schedule that shall be used by regional centers to assess the parents cost participation. The schedule shall consist of a sliding scale for families with an annual gross income not less than 400 percent of the federal poverty guideline, and be adjusted for the level of annual gross income and the number of persons living in the family home.

(2) The schedule established pursuant to this section shall be exempt from the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(c) Family cost participation assessments shall only be applied to respite, day care, and camping services that are included in the child s individual program plan or individualized family service plan for children zero through two years of age.

(d) If there is more than one minor child living in the parents home and receiving services or supports paid for by the regional center, or living in a 24-hour out-of-home facility, including a developmental center, the assessed amount shall be adjusted as follows:

(1) A parent that meets the criteria specified in subdivision (b) with two children shall be assessed at 75 percent of the respite, day care, and camping services in each child s individual program plan or individualized family service plan for each child living at home.

(2) A parent that meets the criteria specified in subdivision (b) with three children shall be assessed at 50 percent of the respite, day care, and camping services included in each child s individual program plan or individualized family service plan for each child living at home.

(3) A parent that meets the criteria specified in subdivision (b) with four children shall be assessed 25 percent of the respite, day care, and camping services included in each child s individual program plan or individualized family service plan for each child living at home.

(4) A parent that meets the criteria specified in subdivision (b) with more than four children shall be exempt from participation in the Family Cost Participation Program.

(e) For each child, the amount of cost participation shall be less than the amount of the parental fee that the parent would pay if the child lived in a 24-hour, out-of-home facility.

(f) Commencing January 1, 2005, each regional center shall be responsible for administering the Family Cost Participation Program.

(g) Family cost participation assessments or reassessments shall be conducted as follows:

(1) (A) A regional center shall assess the cost participation for all parents of current consumers who meet the criteria specified in this section. A regional center shall use the most recent individual program plan or individualized family service plan for this purpose.

(B) A regional center shall assess the cost participation for parents of newly identified consumers at the time of the initial individual program plan or the individualized family service plan.

(C) Reassessments for cost participation shall be conducted as part of the individual program plan or individual family service plan review pursuant to subdivision (b) of Section 4646 of this code or subdivision (f) of Section 95020 of the Government Code.

(D) The parents are responsible for notifying the regional center when a change in family income occurs that would result in a change in the assessed amount of cost participation.

(2) Parents shall self-certify their gross annual income to the regional center by providing copies of W-2 Wage Earners Statements, payroll stubs, a copy of the prior year s state income tax return, or other documents and proof of other income.

(3) A regional center shall notify parents of the parents assessed cost participation within 10 working days of receipt of the parents complete income documentation.

(4) Parents who have not provided copies of income documentation pursuant to paragraph (2) shall be assessed the maximum cost participation based on the highest income level adjusted for family size until such time as the appropriate income documentation is provided. Parents who subsequently provide income documentation that results in a reduction in their cost participation shall be reimbursed for the actual cost difference incurred for services identified in the individual program plan or individualized family service plan for respite, day care, and camping services, for 90 calendar days preceding the reassessment. The actual cost difference is the difference between the maximum cost participation originally assessed and the reassessed amount using the parents complete income documentation, that is substantiated with receipts showing that the services have been purchased by the parents.

(5) The executive director of the regional center may grant a cost participation adjustment for parents who incur an unavoidable and uninsured catastrophic loss with direct economic impact on the family or who substantiate, with receipts, significant unreimbursed medical costs associated with care for a child who is a regional center consumer. A redetermination of the cost participation adjustment shall be made at least annually.

(h) A provider of respite, day care, or camping services shall not charge a rate for the parents share of cost that is higher than the rate paid by the regional center for its share of cost.

(i) The department shall develop, and regional centers shall use, all forms and documents necessary to administer the program established pursuant to this section. The forms and documents shall be posted on the department s Internet Web site. A regional center shall provide appropriate materials to parents at the initial individual program plan or individualized family service plan meeting and subsequent individual program plan or individualized family service plan review meetings. These materials shall include a description of the Family Cost Participation Program.

(j) The department shall include an audit of the Family Cost Participation Program during its audit of a regional center.

(k) (1) Parents of children ages three through 17 years of age may appeal an error in the amount of the parents cost participation to the executive director of the regional center within 30 days of notification of the amount of the assessed cost participation. The parents may appeal to the Director of Developmental Services, or his or her designee, any decision by the executive director made pursuant to this subdivision within 15 days of receipt of the written decision of the executive director.

(2) Parents of children ages three through 17 years of age who dispute the decision of the executive director pursuant to paragraph (5) of subdivision (g) shall have a right to a fair hearing as described in, and the regional center shall provide notice pursuant to, Chapter 7 (commencing with Section 4700). This paragraph shall become inoperative on July 1, 2006.

(3) On and after July 1, 2006, a parent described in paragraph (2) shall have the right to appeal the decision of the executive director to the Director of Developmental Services, or his or her designee, within 15 days of receipt of the written decision of the executive director.

(l) For parents of children ages zero through two years of age, inclusive, the complaint, mediation, and due process procedures set forth in Sections 52170 to 52174, inclusive, of Title 17 of the California Code of Regulations shall be used to resolve disputes regarding this section.

(m) The department may adopt emergency regulations to implement this section. The adoption, amendment, repeal, or readoption of a regulation authorized by this section is deemed to be necessary for the immediate preservation of the public peace, health and safety, or general welfare, for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted from the requirement that it describe specific facts showing the need for immediate action. A certificate of compliance for these implementing regulations shall be filed within 24 months following the adoption of the first emergency regulations filed pursuant to this subdivision.

(n) By April 1, 2005, and annually thereafter, the department shall report to the appropriate fiscal and policy committees of the Legislature on the status of the implementation of the Family Cost Participation Program established under this section. On and after April 1, 2006, the report shall contain all of the following:

(1) The annual total purchase of services savings attributable to the program per regional center.

(2) The annual costs to the department and each regional center to administer the program.

(3) The number of families assessed a cost participation per regional center.

(4) The number of cost participation adjustments granted pursuant to paragraph (5) of subdivision (g) per regional center.

(5) The number of appeals filed pursuant to subdivision (k) and the number of those appeals granted, modified, or denied.

(Amended by Stats. 2009, Ch. 140, Sec. 192. Effective January 1, 2010.)



4784

(a) The Director of Developmental Services shall establish, annually review, and adjust as needed, a schedule of parental fees for services received through the regional centers. Effective July 1, 2009, this schedule shall be revised to reflect changes in economic conditions that affect parents ability to pay the fee, but not to exceed an inflationary factor as determined by the department.

(b) The parental fee schedule established pursuant to this section shall be exempt from Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) In establishing the amount parents shall pay, the director shall take into account all of the following factors:

(1) The current cost of caring for a child at home, as determined by the most recent data available from the United States Department of Agriculture s survey on the cost of raising a child in California, adjusted for the Consumer Price Index (CPI) from the survey date to the date of payment adjustment.

(2) Medical expenses incurred prior to regional center care.

(3) Whether the child is living at home.

(4) Parental payments for medical expenses, clothing, incidentals, and other items considered necessary for the normal rearing of a child.

(5) Transportation expenses incurred in visiting a child.

(d) The parental fee schedule shall exempt families with an income below the federal poverty level from assessment and payment of the parental fee.

(e) (1) The adjusted fee shall be assessed in full for children, when the out-of-home placement commences on or after July 1, 2009.

(2) For children placed out-of-home prior to July 1, 2009, the department shall determine the increase in the parental fee above the amount assessed using the fee schedule in effect on June 30, 2009. This fee increase shall be implemented over three years, with one-third of the increase added to the fee on July 1, 2009, one-third of the increase added to the fee on July 1, 2010, and the final third added to the fee on July 1, 2011.

(f) Notwithstanding any other provision of law or regulation to the contrary, commencing July 1, 2009, all fees collected shall be remitted to the State Treasury to be deposited as follows:

(1) Fees collected up to the amount that would be assessed using the fee schedule in effect on June 30, 2009, shall be deposited into the Program Development Fund established in Chapter 6 (commencing with Section 4670) to provide resources needed to initiate new programs, consistent with approved priorities for program development in the state plan.

(2) Fees collected using the July 1, 2009, schedule that are greater than the amount that would have been assessed using the fee schedule in effect on June 30, 2009, shall be deposited into the Program Development Fund and shall be available for expenditure by the department to offset General Fund costs.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 9, Sec. 27. Effective July 28, 2009.)



4785

(a) (1) Effective July 1, 2011, a regional center shall assess an annual family program fee, as described in subdivision (b), from parents whose adjusted gross family income is at or above 400 percent of the federal poverty level based upon family size and who have a child to whom all of the following apply:

(A) The child has a developmental disability or is eligible for services under the California Early Intervention Services Act (Title 14 (commencing with Section 95000) of the Government Code).

(B) The child is less than 18 years of age.

(C) The child lives with his or her parent.

(D) The child or family receives services beyond eligibility determination, needs assessment, and service coordination.

(E) The child does not receive services through the Medi-Cal program.

(2) An annual family program fee shall not be assessed or collected pursuant to this section if the child receives only respite, day care, or camping services from the regional center, and a cost for participation is assessed to the parents under the Family Cost Participation Program.

(3) The annual family program fee shall be initially assessed by a regional center at the time of the development, scheduled review, or modification of the individual program plan (IPP) pursuant to Sections 4646 and 4646.5, or the individualized family services plan (IFSP) pursuant to Section 95020 of the Government Code, but no later than June 30, 2012, and annually thereafter.

(4) Application of this section to children zero through two years of age, inclusive, shall be contingent upon necessary approval by the United States Department of Education.

(b) (1) The annual family program fee for parents described in paragraph (1) of subdivision (a) shall be two hundred dollars ($200) per family, regardless of the number of children in the family with developmental disabilities or who are eligible for services under the California Early Intervention Services Act.

(2) Notwithstanding paragraph (1), parents described in paragraph (1) of subdivision (a) who demonstrate to the regional center that their adjusted gross family income is less than 800 percent of the federal poverty level shall be required to pay an annual family program fee of one hundred fifty dollars ($150) per family, regardless of the number of children in the family with developmental disabilities or who are eligible for services under the California Early Intervention Services Act.

(c) At the time of intake or at the time of development, scheduled review, or modification of a consumer s IPP or IFSP, but no later than June 30, 2012, the regional center shall provide to parents described in paragraph (1) of subdivision (a) a form and an envelope for the mailing of the annual family program fee to the department. The form, which shall include the name of the children in the family currently being served by a regional center and their unique client identifiers, shall be sent, with the family s annual program fee, to the department.

(d) The department shall notify each regional center at least quarterly of the annual family program fees collected.

(e) The regional center shall, within 30 days after notification from the department pursuant to subdivision (d), provide a written notification to the parents from whom the department has not received the annual family program fees. Regional centers shall notify the department if a family receiving notification pursuant to this section has failed to pay its annual family program fees based on the subsequent notice pursuant to subdivision (d). For these families, the department shall pursue collection pursuant to the Accounts Receivable Management Act (Chapter 4.3 (commencing with Section 16580) of Part 2 of Division 4 of Title 2 of the Government Code).

(f) A regional center may grant an exemption to the assessment of an annual family program fee if the parents demonstrate any of the following:

(1) That the exemption is necessary to maintain the child in the family home.

(2) The existence of an extraordinary event that impacts the parents ability to pay the fee or the parents ability to meet the care and supervision needs of the child.

(3) The existence of a catastrophic loss that temporarily limits the ability of the parents to pay and creates a direct economic impact on the family. For purposes of this paragraph, catastrophic loss may include, but is not limited to, natural disasters, accidents involving, or major injuries to, an immediate family member, and extraordinary medical expenses.

(g) Services shall not be delayed or denied for a consumer or child based upon the lack of payment of the annual family program fee.

(h) For purposes of this section, parents means the parents, whether natural, adoptive, or both, of a child with developmental disabilities under 18 years of age.

(i) Parents described in paragraph (1) of subdivision (a) shall be jointly and severally responsible for the annual family program fee, unless a court order directs otherwise.

(j) (1) Total adjusted gross family income means income acquired, earned, or received by parents as payment for labor or services, support, gift, or inheritance, or parents return on investments. It also includes the community property interest of a parent in the gross adjusted income of a stepparent.

(2) The total adjusted gross family income shall be determined by adding the gross income of both parents, regardless of whether they are divorced or legally separated, unless a court order directs otherwise, or unless the custodial parent certifies in writing that income information from the noncustodial parent cannot be obtained from the noncustodial parent and in this circumstance only the income of the custodial parent shall be used to determine the annual family program fee.

(Amended by Stats. 2013, Ch. 25, Sec. 8. Effective June 27, 2013.)



4786

The director shall develop, establish, and maintain an equitable system of rates of state payment for care and services purchased by the department from community care facilities. Such rate system shall be flexible and reflect the differing costs associated with the differing types and levels of care and services provided.

(Added by Stats. 1980, Ch. 1285, Sec. 17.)



4787

(a) The department shall, in developing the annual budget for regional center-funded services and supports for residents of developmental centers who are projected to move into the community in the budget year, estimate the costs of these services and supports. Budgeted funding shall be allocated to each regional center based on each regional center s share of the projected placements to be made within the budget year.

(b) When a resident of a developmental center moves into a community placement outside of their regional catchment area, the department shall transfer from the regional center an appropriate amount of the funding allocated for that consumer to the regional center that will provide services.

(c) A regional center able to exceed its projected placements within the fiscal year shall be allocated additional funding for that purpose in that fiscal year, if sufficient funding is available, and to the extent that additional funding is necessary to make those placements.

(d) If the department determines that a regional center will not make all of the projected placements during the fiscal year for which it has received funding, those funds shall be made available to regional centers who have exceeded their projected placements, to the extent that additional funding is necessary to make those placements.

(e) With the approval of the Department of Finance, savings that result from population reductions in the developmental centers may be transferred to regional centers for the purpose of providing services and supports to residents of developmental centers who have moved into a community placement pursuant to their individual program plan.

(f) This section shall not expand or limit the entitlement to services for a person with developmental disabilities set forth in this division.

(Added by Stats. 1995, Ch. 513, Sec. 4. Effective January 1, 1996.)



4790

(a) It is the intent of the Legislature to provide an incentive for regional centers to select out-of-home placements that are most appropriate for each person with a developmental disability requiring out-of-home care and to provide a disincentive for inappropriate placement in or delayed discharge from state hospitals.

(b) By March 1, 1982, the Health and Welfare Agency shall submit to the Legislature a detailed implementation plan for a pilot project involving four regional centers. These regional centers shall receive allocations of funds equivalent to the cost of state hospital care for the clients of the individual regional center from which they shall purchase services from state hospitals or other providers.

(c) Funds so allocated shall cover costs of care of all clients of the pilot project regional centers in state hospitals and, in addition, shall be used to pay costs of (1) community care, including but not limited to, out-of-home care for clients currently residing in state hospitals who have been deemed more appropriately served in the community, and (2) out-of-home costs for persons placed after receipt of the allocation.

(d) Regional centers shall be selected on the basis of their willingness to participate in the project, their demonstrated ability to provide necessary community care resources, and their relative standing in the provision of high quality programmatic and administrative services in accordance with the systems evaluation package review of regional centers by the State Department of Developmental Services. In order to ensure the most efficient use of these provisions, one of the four selected regional centers shall have the highest ratio of nonstate hospital out-of-home residential placements in its total active caseload.

(Added by Stats. 1981, Ch. 821, Sec. 1.)



4791

(a) Notwithstanding any other provision of law or regulation, from July 1, 2010, until June 30, 2013, regional centers may temporarily modify personnel requirements, functions, or qualifications, or staff training requirements for providers, except for licensed or certified residential providers, whose payments are reduced by 1.25 percent pursuant to the amendments to Section 10 of Chapter 13 of the Third Extraordinary Session of the Statutes of 2009, as amended by the act amending this section.

(b) A temporary modification pursuant to subdivision (a), effective during any agreed upon period of time from July 1, 2010, until June 30, 2013, may only be approved when the regional center determines that the change will not do any of the following:

(1) Adversely affect the health and safety of a consumer receiving services or supports from the provider.

(2) Result in a consumer receiving services in a more restrictive environment.

(3) Negatively impact the availability of federal financial participation.

(4) Violate any state licensing or labor laws or other provisions of Title 17 of the California Code of Regulations not eligible for modification pursuant to this section.

(c) A temporary modification pursuant to subdivision (a) shall be described in a written services contract between the regional center purchasing the services and the provider, and a copy of the written services contract and any related documentation shall be retained by the provider and the regional center purchasing the services from the provider.

(d) Notwithstanding any other provision of law or regulation, the department shall suspend, from July 1, 2010, until June 30, 2013, the requirements described in Sections 56732 and 56800 of Title 17 of the California Code of Regulations requiring community-based day programs and in-home respite agencies to conduct annual reviews and to submit written reports to vendoring regional centers, user regional centers, and the department.

(e) Notwithstanding any other provision of law or regulation, from July 1, 2010, until June 30, 2013, a residential service provider, vendored by a regional center and whose payment is reduced by 1.25 percent pursuant to the amendments to Section 10 of Chapter 13 of the Third Extraordinary Session of the Statutes of 2009, as amended by the act amending this section, shall not be required to complete quarterly and semiannual progress reports required in subdivisions (b) and (c) of Section 56026 of Title 17 of the California Code of Regulations. During program review, the provider shall inform the regional center case manager of the consumer s progress and any barrier to the implementation of the individual program plan for each consumer residing in the residence.

(Amended by Stats. 2012, Ch. 25, Sec. 16. Effective June 27, 2012.)



4792

(a) This section of law shall only be operative if subdivision (b) of Section 3.94 of the Budget Act of 2011 is operative. It is the intent of the Legislature for the department to identify up to one hundred million dollars ($100,000,000) in General Fund savings from within the overall developmental services system, including any savings or reductions within state administrative support, operation of the developmental centers, and operation of the regional centers, including administration and the purchase of services where applicable if subdivision (b) of Section 3.94 of the Budget Act of 2011 is operative. A variety of strategies, including, but not limited to, savings attributable to caseload adjustments, changes in expenditure trends, unexpended contract funds, or other administrative savings or restructuring can be applied to this reduction with the intent of keeping reductions as far away as feasible from consumer s direct needs, services, and supports, including health, safety, and quality of life.

(b) The department may utilize input from workgroups comprised of consumers and family members, consumer-focused advocacy groups, service provider representatives, regional center representatives, developmental center representatives, other stakeholders, and staff of the Legislature, to develop General Fund savings proposals as necessary.

(c) If subdivision (b) of Section 3.94 of the Budget Act of 2011 is operative, and the department is directed to identify up to one hundred million dollars ($100,000,000) in General Fund savings from within the developmental services system, any savings or reductions identified shall be reported to the Joint Legislative Budget Committee within 10 days of the reduction as directed within Section 3.94 of the Budget Act of 2011.

(Added by Stats. 2011, Ch. 34, Sec. 1. Effective June 30, 2011. Section operative December 13, 2011, when condition in subd. (a) was satisfied.)






CHAPTER 10. Judicial Review

4800

(a) Every adult who is or has been admitted or committed to a state hospital, developmental center, community care facility, as defined in Section 1502 of the Health and Safety Code, health facility, as defined in Section 1250 of the Health and Safety Code, or any other appropriate placement permitted by law, as a developmentally disabled patient shall have a right to a hearing by writ of habeas corpus for his or her release from the hospital, developmental center, community care facility, or health facility after he or she or any person acting on his or her behalf makes a request for release to any member of the staff of the state hospital, developmental center, community care facility, or health facility or to any employee of a regional center.

(b) The member of the staff or regional center employee to whom a request for release is made shall promptly provide the person making the request for his or her signature or mark a copy of the form set forth below. The member of the staff, or regional center employee, as the case may be, shall fill in his or her own name and the date, and, if the person signs by mark, shall fill in the person s name, and shall then deliver the completed copy to the medical director of the state hospital or developmental center, the administrator or director of the community care facility, or the administrator or director of the health facility, as the case may be, or his or her designee, notifying him or her of the request. As soon as possible, the person notified shall inform the superior court for the appropriate county, as indicated in Section 4801, of the request for release and shall transmit a copy of the request for release to the person s parent or conservator together with a statement that notice of judicial proceedings taken pursuant to that request will be forwarded by the court. The copy of the request for release and the notice shall be sent by the person notified by registered or certified mail with proper postage prepaid, addressed to the addressee s last known address, and with a return receipt requested. The person notified shall also transmit a copy of the request for release and the name and address of the person s parent or conservator to the court.

(c) Any person who intentionally violates this section is guilty of a misdemeanor.

(d) The form for a request for release shall be substantially as follows:

(Name of the state hospital, developmental center, community care facility, or health facility or regional center) ____ day of ____ 19__

I, ____ (member of the staff of the state hospital, developmental center, community care facility, or health facility or employee of the regional center), have today received a request for the release from ____ (name of state hospital, developmental center, or community care facility) State Hospital, developmental center, community care facility, or health facility of ____ (name of patient) from the undersigned patient on his or her own behalf or from the undersigned person on behalf of the patient.

_____

_____

Signature or mark of patient making request
for release

_____

_____

Signature or mark of person making request
on behalf of patient

(Amended by Stats. 1996, Ch. 1076, Sec. 3. Effective January 1, 1997.)



4801

(a) Judicial review shall be in the superior court for the county in which the state hospital, developmental center, community care facility, or health facility is located, except that, if the adult has been found incompetent to stand trial and has been committed pursuant to Chapter 6 (commencing with Section 1367) of Title 10 of Part 2 of the Penal Code, judicial review shall be in the superior court of the county that determined the question of the mental competence of the defendant. The adult requesting to be released shall be informed of his or her right to counsel by a member of the staff of the state hospital, developmental center, community care facility, or health facility and by the court; and if he or she does not have an attorney for the proceedings, the court shall immediately appoint the public defender or other attorney to assist him or her in the preparation of a petition for the writ of habeas corpus and to represent him or her in the proceedings. The person shall pay the costs of those legal services if he or she is able.

(b) At the time the petition for the writ of habeas corpus is filed with the court, the clerk of the court shall transmit a copy of the petition, together with notification as to the time and place of an evidentiary hearing in the matter, to the parent or conservator of the person seeking release or for whom release is sought and to the director and clients rights advocate of the appropriate regional center. Notice shall also be provided to the director of the appropriate developmental center if the person seeking release or for whom release is sought resides in a developmental center. The notice shall be sent by registered or certified mail with proper postage prepaid, addressed to the addressee s last known address, and with a return receipt requested. The clients rights advocate of the appropriate regional center may attend any hearing pursuant to this section to assist in protecting the person s rights.

(c) The court shall either release the adult or order an evidentiary hearing to be held not sooner than five judicial days nor more than 10 judicial days after the petition and notice described in subdivision (b) are deposited in the United States mail pursuant to this section.

(1) If the person seeking release or for whom release is sought resides in a developmental center or institution for mental disease, the regional center director or designee shall submit to the court, the person s attorney, and all parties required to be noticed pursuant to subdivision (b) a copy of the most recent completed assessment required by subdivision (c) of Section 4418.25, subdivision (e) of Section 4418.7, or paragraph (9) of subdivision (a) of Section 4648. The regional center shall submit copies of these assessments within two working days of receiving the notice required pursuant to subdivision (b).

(2) Except as provided in paragraph (3), if the court finds (A) that the adult requesting release or for whom release is requested is not developmentally disabled, or (B) that he or she is developmentally disabled and that he or she is able to provide safely for his or her basic personal needs for food, shelter, and clothing, he or she shall be released within 72 hours. If the court finds that he or she is developmentally disabled and that he or she is unable to provide safely for his or her basic personal needs for food, shelter, or clothing, but that a regional center or a willing responsible person or other public or private agency is able to provide for him or her, the court shall release the developmentally disabled adult to the responsible person, regional center, or other public or private agency, as the case may be, subject to any conditions that the court deems proper for the welfare of the developmentally disabled adult and that are consistent with the purposes of this division.

(3) If the person is charged with a violent felony and has been committed to his or her current placement pursuant to Section 1370.1 of the Penal Code or Section 6500, and the court finds (A) that the adult requesting release or for whom release is requested is not a person with a developmental or intellectual disability, or (B) that he or she is able to provide safely for his or her basic personal needs for food, shelter, and clothing, the court shall, before releasing the person, determine that the release will not pose a danger to the health or safety of others due to the person s known behavior. If the court finds there is no danger pursuant to the finding required by subparagraph (D) of paragraph (1) of subdivision (a) of Section 1370.1 of the Penal Code, the person shall be released within 72 hours. If the person s release poses a danger to the health or safety of others, the court may grant or deny the request, taking into account the danger to the health or safety of others posed by the person. If the court finds that release of the person can be made subject to conditions that the court deems proper for the preservation of public health and safety and the welfare of the person, the person shall be released subject to those conditions.

(d) If in a proceeding under this section, the court finds that the adult is developmentally disabled and has no parent or conservator, and is in need of a conservator, the court shall order the appropriate regional center or the state department to initiate, or cause to be initiated, proceedings for the appointment of a conservator for the developmentally disabled adult.

(e) This section shall become operative January 1, 1988.

(Amended by Stats. 2013, Ch. 25, Sec. 9. Effective June 27, 2013.)



4802

This chapter shall not be construed to impair the right of a conservator of an adult developmentally disabled patient to remove the patient from the state hospital at any time pursuant to Section 4825.

(Amended by Stats. 1979, Ch. 730.)



4803

If a regional center recommends that a person be admitted to a community care facility or health facility as a developmentally disabled resident, the employee or designee of the regional center responsible for making the recommendations shall certify in writing that neither the person recommended for admission to a community care facility or health facility, nor the parent of a minor or conservator of an adult, if appropriate, nor the person or agency appointed pursuant to subdivision (d) of Section 4548 or subdivision (e) of Section 4705 has made an objection to the admission to the person making the recommendation. The regional center shall transmit the certificate, or a copy thereof, to the community care facility or health facility.

A community care facility or health facility shall not admit any adult as a developmentally disabled patient on recommendation of a regional center unless a copy of the certificate has been transmitted pursuant to this section.

Any person who, knowing that objection to a community care facility or health facility admission has been made, certifies that no objection has been made, shall be guilty of a misdemeanor.

Objections to proposed placements shall be resolved by a fair hearing procedure pursuant to Section 4700.

(Amended by Stats. 2006, Ch. 399, Sec. 9. Effective January 1, 2007.)



4804

Whenever a proceeding is held in a superior court under the provisions of this chapter, involving a person who has been placed in a state hospital located outside the county of residence of the person, the provisions of this section shall apply. The appropriate financial officer or other designated official of the county in which the proceeding is held may make out a statement of all of the costs incurred by the county for the investigation, preparation, and conduct of the proceedings, and the costs of appeal, if any. The statement may be certified by a judge of the superior court of the county. The statement may then be sent to the county of residence of the person, which shall reimburse the county providing the services. If it is not possible to determine the actual county of residence of the person, the statement may be sent to the county in which the person was originally detained, which shall reimburse the county providing the services.

(Amended by Stats. 2002, Ch. 221, Sec. 207. Effective January 1, 2003.)



4805

Objections to proposed transfers between state hospitals shall be resolved pursuant to Chapter 7 (commencing with Section 4700).

(Added by Stats. 1981, Ch. 990, Sec. 4.)



4806

This chapter shall be construed in a manner that affords the adult requesting release all rights under Section 4502, including the right to treatment and habilitation services and supports in the least restrictive environment, and the federal Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.), including the right to receive services in the most integrated setting appropriate.

(Added by Stats. 2013, Ch. 25, Sec. 10. Effective June 27, 2013.)






CHAPTER 11. Guardianship and Conservatorship

4825

The provisions of this division shall not be construed to terminate any appointment of the State Department of Mental Health as guardian of the estate of a developmentally disabled person prior to July 1, 1971.

It is the intent of this section that the Director of Developmental Services be appointed as guardian or conservator of a developmentally disabled person as provided pursuant to the provisions of Article 7.5 (commencing with Section 416) of Chapter 2 of Part 1 of Division 1 of the Health and Safety Code.

Notwithstanding the provisions of Section 6000, the admission of an adult developmentally disabled person to a state hospital or private institution shall be upon the application of the person s parent or conservator in accordance with the provisions of Sections 4653 and 4803. Any person so admitted to a state hospital may leave the state hospital at any time, if such parent or conservator gives notice of his or her desire for the departure of the developmentally disabled person to any member of the hospital staff and completes normal hospitalization departure procedures.

Notwithstanding the provisions of Section 4655, any adult developmentally disabled person who is competent to do so may apply for and receive any services provided by a regional center.

(Amended by Stats. 1980, Ch. 246, Sec. 8.)






CHAPTER 12. Community Living Continuums

4830

As used in this chapter:

(a) Continuum means a coordinated multicomponent services system within the geographic borders of each of the 13 area boards on developmental disabilities whose design shall support the sequential developmental needs of persons such that the pattern of these services provides an unbroken chain of experience, maximum personal growth and liberty.

(b) Normalization means making available programs, methods, and titles which are culturally normative, and patterns and conditions of everyday life which are as close as possible to the norms and patterns of the mainstream of society.

(c) Designated agency means the legal entity selected by the Department of Developmental Services to be responsible for organizing or providing services within each continuum or both.

(Added by Stats. 1978, Ch. 1232.)



4831

The State Department of Developmental Services may develop the design and phase-in plan for continuums and may designate one or more designated agencies to implement community living continuums throughout the state, after consideration of a recommendation from the respective area board on developmental disabilities in conjunction with recommendations from the appropriate regional center.

(Added by Stats. 1978, Ch. 1232.)



4832

An area board may review and evaluate existing and proposed community living arrangement programs within their jurisdiction and may make a recommendation to the Director of the Department of Developmental Services concerning programs which should be considered as the most appropriate agency to be designated as responsible for the implementation of the community living continuum within their area. These programs shall include, but not be limited to, those which have been funded through the issuance of Mental Retardation Private Institutions Fund grants, Developmental Disability Community Development grants, and model state hospital programs. Consideration shall be given to all of the following:

(a) Private nonprofit corporations.

(b) Public agencies.

(c) A joint powers agreement agency.

At least one-third of the board of directors, public or private or an advisory committee in the event a public agency is selected, shall be composed of consumer representatives, including members of the immediate family of the consumer.

No person shall serve as a director or advisory committee member who has a financial interest, as defined in Section 87103 of the Government Code, in designated agency operations, except with respect to any interest as a consumer of a designated agency or regional center services.

(Amended by Stats. 1980, Ch. 99, Sec. 1. Effective May 16, 1980.)



4833

Upon designation by the Department of Developmental Services pursuant to Section 4831, the designated agency established pursuant to Section 4832 shall:

(a) Design, organize and/or provide services for persons in local communities.

(b) Seek and utilize funds from all available resources.

(c) Assure that all programs within the community living continuum shall provide all employees with competency-based, pre- and in-service training, which is coordinated with appropriate, public education agencies.

(d) Establish public support and acceptance for community development with full integration of individuals with developmental special needs.

The community living continuums shall be based upon the principle of normalization and shall include provisions for, but not be limited to, individual choice of living in home, in various types of apartments, small group dwellings, or condominiums. The department and these programs shall assure that services are provided in, or as close to, a person s home community as feasible.

(Added by Stats. 1978, Ch. 1232.)



4834

The Director of the Department of Developmental Services may contract with a designated agency, pursuant to this chapter.

(Added by Stats. 1978, Ch. 1232.)



4835

The Director of Developmental Services may establish uniform operational procedures, performance and evaluation standards and utilization criteria for designated agencies pursuant to this chapter.

These standards and criteria shall be developed with participation by consumer organizations, area boards on developmental disabilities, the Association of Regional Center Agencies, the State Department of Social Services, the State Department of Health Care Services, the State Department of Education, and the Department of Rehabilitation, and consultations with individuals with experience in developmental services programming.

(Amended by Stats. 2012, Ch. 34, Sec. 77. Effective June 27, 2012.)



4836

The director shall prepare a yearly report to the Legislature on the progress and effectiveness of the system using the state evaluation model in accordance with this division.

(Added by Stats. 1978, Ch. 1232.)



4837

The Director of Developmental Services may provide 90-day advance funding to the designated agency or community-based programs for the development or provision of continuum services under the jurisdiction of the department.

Notwithstanding any other provision of law, any contract entered into by the department with a designated agency pursuant to this chapter may provide for periodic advance payments for services to be performed under such contract. No advance payment made pursuant to this section shall exceed 25 percent of the total annual contract amount.

(Added by Stats. 1978, Ch. 1232.)



4839

The State Department of Developmental Services may study and prepare a plan in cooperation with the State Council on Developmental Disabilities. The plan should consider the following:

(a) Necessary technical assistance, training, and evaluation to assure standards of quality and program success.

(b) Maximization of existing state and federal resources available to assist persons with developmental special needs to live in the least restrictive environment possible, including the following:

(1) Federal housing subsidy and assistance.

(2) Supplemental security income.

(3) Local social services.

(4) Local and state health services and related resources.

(c) Procedural standards for designated agencies, including the following:

(1) Program development process.

(2) Training for workers in the developmental services field.

(3) Management information system.

(4) Fiscal accountability and cost benefit control.

(5) Establishment of contractual relationships.

(6) Evaluation.

(Amended by Stats. 2006, Ch. 538, Sec. 696. Effective January 1, 2007.)



4841

Notwithstanding the provisions of Sections 4675, 4676 and 4677, the Director of Developmental Services, when reviewing, approving, and allocating money from the Program Development Fund for community living arrangements, shall give high priority to programs which may be included in a continuum.

(Added by Stats. 1978, Ch. 1232.)



4843

To accomplish the goals enumerated in Section 4833, the director may:

(a) Develop a continuum training model and provide technical assistance to providers of community living arrangements through state and county agencies and regional center professional collaboration.

(b) Establish competency-based training programs.

(c) Centralize and increase the availability and dissemination of information regarding community living arrangements.

(d) Assist the agencies in community living continuums and regional centers in the recruitment of qualified care providers and staff in order to fulfill the increasing need for quality living arrangements and support services.

(Added by Stats. 1978, Ch. 1232.)



4844

The Director of Developmental Services shall initiate and monitor interagency performance agreements between the Department of Rehabilitation, the State Department of Health Care Services, the State Department of Social Services, and the Department of Housing and Community Development to ensure planning, coordination, and resource sharing.

(Amended by Stats. 2012, Ch. 34, Sec. 78. Effective June 27, 2012.)



4845

If authorized by regulations adopted by the department and if not available through other state or local programs, the continuum services may with respect to the designated agency, include, but shall not be limited to:

(a) Family subsidy programs.

(b) In-home support services.

(c) Subsidized adoptive and quasi-adoptive foster care services.

(d) Alternative respite services.

(e) Crisis assistance.

(f) Independent and semi-independent living.

(g) Group living for six or fewer persons.

(h) Programs to meet the special needs of individuals who are medically fragile.

(i) Services to persons requiring maximum supervision due to intensive behavioral and severe developmental special needs.

It is not the intent of this section to release any other state or local agency of its program responsibilities.

(Added by Stats. 1978, Ch. 1232.)



4846

Interagency agreements shall be established between the regional centers and the community living continuums to assure clear roles and responsibilities for delivery of services; and may include the Department of Rehabilitation Independent Living Programs where applicable.

(Added by Stats. 1978, Ch. 1232.)






CHAPTER 13. Habilitation Services For Persons With Developmental Disabilities

4850

(a) The Legislature reaffirms its intent that habilitation services for adults with developmental disabilities should be planned and provided as a part of a continuum and that habilitation services should be available to enable persons with developmental disabilities to approximate the pattern of everyday living available to nondisabled people of the same age.

(b) The Legislature further intends that habilitation services shall be provided to adults with developmental disabilities as specified in this chapter in order to guarantee the rights stated in Section 4502.

(Repealed and added by Stats. 2003, Ch. 226, Sec. 2. Effective January 1, 2004. Operative July 1, 2004, by Sec. 3 of Ch. 226.)



4850.1

Notwithstanding Section 19050.9 of the Government Code, beginning July 1, 2004, the State Department of Developmental Services shall succeed to all functions and responsibilities of the Department of Rehabilitation with respect to the administration of the Habilitation Services Program established pursuant to former Chapter 4.5 (commencing with Section 19350) of Part 2 of Division 10.

(Repealed and added by Stats. 2003, Ch. 226, Sec. 2. Effective January 1, 2004. Operative July 1, 2004, by Sec. 3 of Ch. 226.)



4850.2

(a) Except as otherwise specifically provided, this chapter shall only apply to those habilitation services purchased by the regional centers.

(b) Nothing in this section shall be construed to abridge the rights stated in Section 4502.

(Added by Stats. 2003, Ch. 226, Sec. 2. Effective January 1, 2004. Operative July 1, 2004, by Sec. 3 of Ch. 226.)



4851

The definitions contained in this chapter shall govern the construction of this chapter, with respect to habilitation services provided through the regional center, and unless the context requires otherwise, the following terms shall have the following meanings:

(a) Habilitation services means community-based services purchased or provided for adults with developmental disabilities, including services provided under the Work Activity Program and the Supported Employment Program, to prepare and maintain them at their highest level of vocational functioning, or to prepare them for referral to vocational rehabilitation services.

(b) Individual program plan means the overall plan developed by a regional center pursuant to Section 4646.

(c) Individual habilitation service plan means the service plan developed by the habilitation service vendor to meet employment goals in the individual program plan.

(d) Department means the State Department of Developmental Services.

(e) Work activity program includes, but is not limited to, sheltered workshops or work activity centers, or community-based work activity programs certified pursuant to subdivision (f) or accredited by CARF, the Rehabilitation Accreditation Commission.

(f) Certification means certification procedures developed by the Department of Rehabilitation.

(g) Work activity program day means the period of time during which a Work Activity Program provides services to consumers.

(h) Full day of service means, for purposes of billing, a day in which the consumer attends a minimum of the declared and approved work activity program day, less 30 minutes, excluding the lunch period.

(i) Half day of service means, for purposes of billing, any day in which the consumer s attendance does not meet the criteria for billing for a full day of service as defined in subdivision (g), and the consumer attends the work activity program not less than two hours, excluding the lunch period.

(j) Supported employment program means a program that meets the requirements of subdivisions (n) to (s), inclusive.

(k) Consumer means any adult who receives services purchased under this chapter.

(l) Accreditation means a determination of compliance with the set of standards appropriate to the delivery of services by a work activity program or supported employment program, developed by CARF, the Rehabilitation Accreditation Commission, and applied by the commission or the department.

(m) CARF means CARF the Rehabilitation Accreditation Commission.

(n) Supported employment means paid work that is integrated in the community for individuals with developmental disabilities.

(o) Integrated work means the engagement of an employee with a disability in work in a setting typically found in the community in which individuals interact with individuals without disabilities other than those who are providing services to those individuals, to the same extent that individuals without disabilities in comparable positions interact with other persons.

(p) Supported employment placement means the employment of an individual with a developmental disability by an employer in the community, directly or through contract with a supported employment program. This includes provision of ongoing support services necessary for the individual to retain employment.

(q) Allowable supported employment services means the services approved in the individual program plan and specified in the individual habilitation service plan for the purpose of achieving supported employment as an outcome, and may include any of the following:

(1) Job development, to the extent authorized by the regional center.

(2) Program staff time for conducting job analysis of supported employment opportunities for a specific consumer.

(3) Program staff time for the direct supervision or training of a consumer or consumers while they engage in integrated work unless other arrangements for consumer supervision, including, but not limited to, employer supervision reimbursed by the supported employment program, are approved by the regional center.

(4) Community-based training in adaptive functional and social skills necessary to ensure job adjustment and retention.

(5) Counseling with a consumer s significant other to ensure support of a consumer in job adjustment.

(6) Advocacy or intervention on behalf of a consumer to resolve problems affecting the consumer s work adjustment or retention.

(7) Ongoing support services needed to ensure the consumer s retention of the job.

(r) Group services means job coaching in a group supported employment placement at a job coach-to-consumer ratio of not less than one-to-three nor more than one-to-eight where services to a minimum of three consumers are funded by the regional center or the Department of Rehabilitation. For consumers receiving group services, ongoing support services shall be limited to job coaching and shall be provided at the worksite.

(s) Individualized services means job coaching and other supported employment services for regional center-funded consumers in a supported employment placement at a job coach-to-consumer ratio of one-to-one, and that decrease over time until stabilization is achieved. Individualized services may be provided on or off the jobsite.

(Amended by Stats. 2005, Ch. 80, Sec. 18. Effective July 19, 2005.)



4852

A consumer shall be referred to a provider of habilitation services under this chapter when all of the following apply:

(a) The individual is an adult who has been diagnosed as having a developmental disability.

(b) The individual is determined to be in need of and has chosen habilitation services through the individual program planning process pursuant to Section 4646.

(Repealed and added by Stats. 2003, Ch. 226, Sec. 2. Effective January 1, 2004. Operative July 1, 2004, by Sec. 3 of Ch. 226.)



4853

(a) When a referral for habilitation services pursuant to Section 4852 has been made and if the individual is placed in a work activity program, he or she shall be deemed presumptively eligible for a period not to exceed 90 days.

(b) During the period of presumptive eligibility, the work activity program shall submit a work skills evaluation report to the regional center. The work skills evaluation report shall reflect the performance of the consumer in all of the following areas:

(1) Appropriate behavior to safely conduct himself or herself in a work setting.

(2) Adequate attention span to reach a productivity level in paid work.

(3) Ability to understand and act on simple instructions within a reasonable length of time.

(4) Ability to communicate basic needs and understand basic receptive language.

(5) Attendance level.

(c) During the period of presumptive eligibility, the individual program plan planning team shall, pursuant to Section 4646, utilize the work skills evaluation report to determine the appropriateness of the referral.

(Repealed and added by Stats. 2003, Ch. 226, Sec. 2. Effective January 1, 2004. Operative July 1, 2004, by Sec. 3 of Ch. 226.)



4854

In developing the individual habilitation service plan pursuant to Section 4853, the habilitation service provider shall develop specific and measurable objectives to determine whether the consumer demonstrates ability to reach or maintain individual employment goals in all of the following areas:

(a) Participation in paid work for a specified period of time.

(b) Obtaining or sustaining a specified productivity rate.

(c) Obtaining or sustaining a specified attendance level.

(d) Demonstration of appropriate behavior for a work setting.

(Repealed and added by Stats. 2003, Ch. 226, Sec. 2. Effective January 1, 2004. Operative July 1, 2004, by Sec. 3 of Ch. 226.)



4854.1

The individual program plan planning team, shall, pursuant to Section 4646, meet, when it is necessary to review any of the following:

(a) The appropriateness of job placement.

(b) The appropriateness of the services available at the Work Activity Program or Supported Employment Program.

(c) The individual habilitation service plan.

(Added by Stats. 2003, Ch. 226, Sec. 2. Effective January 1, 2004. Operative July 1, 2004, by Sec. 3 of Ch. 226.)



4855

When an individual who is eligible for habilitation services under this chapter is referred to the Department of Rehabilitation for vocational rehabilitation services, including supported employment services, and is placed on a Department of Rehabilitation waiting list for vocational rehabilitation as a result of the Department of Rehabilitation s order of selection regulations, the regional center shall authorize appropriate services for the individual pursuant to this chapter as needed until services can be provided by the vocational rehabilitation program.

(Repealed and added by Stats. 2003, Ch. 226, Sec. 2. Effective January 1, 2004. Operative July 1, 2004, by Sec. 3 of Ch. 226.)



4856

(a) The regional center shall monitor, evaluate, and audit habilitation services providers for program effectiveness, using performance criteria that include, but are not limited to, all of the following:

(1) Service quality.

(2) Protections for individuals receiving services.

(3) Compliance with applicable CARF standards.

(b) (1) The regional center may impose immediate sanctions on providers of work activity programs and supported employment programs for noncompliance with accreditation or services standards contained in regulations adopted by the department, and for safety violations which pose a threat to consumers of habilitation services.

(2) Sanctions include, but are not limited to, the following:

(A) A moratorium on new referrals.

(B) Imposition of a corrective plan as specified in regulations.

(C) Removal of consumers from a service area where dangerous conditions or abusive conditions exist.

(D) Termination of vendorization.

(c) A moratorium on new referrals may be the first formal sanction to be taken except in instances where consumers are at imminent risk of abuse or other harm. When the regional center determines a moratorium on new referrals to be the first formal sanction, a corrective action plan shall be developed. The moratorium shall be lifted only when the conditions cited are corrected per a corrective action plan.

(d) A corrective action plan is a formal sanction, that may be imposed either simultaneously with a moratorium on new referrals, or as a single sanction in circumstances that do not require a moratorium, as determined by the regional center. Noncompliance with the conditions and timelines of the corrective action plan shall result in termination of vendorization.

(e) Removal of consumers from a program shall only take place where dangerous or abusive conditions are present, or upon termination of vendorization. In instances of removal for health and safety reasons, when the corrections are made by the program, as determined by the regional center, consumers may return, at their option.

(f) Any provider sanctioned under subparagraph (B) or (C) of paragraph (2) of subdivision (b) may request an administrative review as specified in Section 4648.1.

(g) Any provider sanctioned under subparagraph (D) of paragraph (2) of subdivision (b) shall have a right to a formal review by the Office of Administrative Hearings under Chapter 4 (commencing with Section 11370) of Part 1 of Division 3 of Title 2 of the Government Code.

(h) Effective July 1, 2004, if a habilitation services provider is under sanction under former Section 19354.5, the provider shall complete the requirements of the corrective action plan or any other terms or conditions imposed upon it as part of the sanctions. At the end of the term of the corrective action plan or other compliance requirements, the services provider shall be evaluated by the regional center based upon the requirements in this section.

(Repealed and added by Stats. 2003, Ch. 226, Sec. 2. Effective January 1, 2004. Operative July 1, 2004, by Sec. 3 of Ch. 226.)



4857

The regional center shall purchase habilitation services pursuant to the individual program plan. Habilitation services shall continue as long as satisfactory progress is being made toward achieving the objectives of the individual habilitation service plan or as long as these services are determined by the regional center to be necessary to maintain the individual at their highest level of vocational functioning, or to prepare the individual for referral to vocational rehabilitation services.

(Repealed and added by Stats. 2003, Ch. 226, Sec. 2. Effective January 1, 2004. Operative July 1, 2004, by Sec. 3 of Ch. 226.)



4857.1

Regional centers may purchase habilitation services only from providers who are accredited community nonprofit agencies that provide work activity services or supported employment services, or both, and that have been vendored as described in Section 4861 and regulations promulgated pursuant thereto. Habilitation services providers who, on July 1, 2004, are providing services to consumers shall be deemed to be an approved vendor.

(Added by Stats. 2003, Ch. 226, Sec. 2. Effective January 1, 2004. Operative July 1, 2004, by Sec. 3 of Ch. 226.)



4858

(a) Each work activity program vendor shall, at a minimum, annually review the status of consumers participating in their program to determine whether these individuals would benefit from vocational rehabilitation services, including supported employment.

(b) If it is determined that the consumer would benefit from vocational rehabilitation services, the work activity program vendor shall, in conjunction with the regional center and in accordance with the individual program plan process, refer the consumer to the Department of Rehabilitation.

(Repealed and added by Stats. 2003, Ch. 226, Sec. 2. Effective January 1, 2004. Operative July 1, 2004, by Sec. 3 of Ch. 226.)



4859

(a) The department shall adopt regulations to establish rates for work activity program services subject to the approval of the Department of Finance. The regulations shall provide for an equitable and cost-effective ratesetting procedure in which each specific allowable service, activity, and provider administrative cost comprising an overall habilitation service, as determined by the department, reflects the reasonable cost of service. Reasonable costs shall be determined biennially by the department, subject to audit at the discretion of the department.

(b) The department shall adopt the existing work activity program rates as of July 1, 2004, that shall remain in effect until the next ratesetting year.

(c) Notwithstanding paragraph (4) of subdivision (a) of Section 4648, the regional center shall pay the work activity program rates established by the department.

(Repealed and added by Stats. 2003, Ch. 226, Sec. 2. Effective January 1, 2004. Operative July 1, 2004, by Sec. 3 of Ch. 226.)



4860

(a) (1) The hourly rate for supported employment services provided to consumers receiving individualized services shall be thirty dollars and eighty-two cents ($30.82).

(2) Job coach hours spent in travel to consumer worksites may be reimbursable for individualized services only when the job coach travels from the vendor s headquarters to the consumer s worksite or from one consumer s worksite to another, and only when the travel is one way.

(b) The hourly rate for group services shall be thirty dollars and eighty-two cents ($30.82), regardless of the number of consumers served in the group. Consumers in a group shall be scheduled to start and end work at the same time, unless an exception that takes into consideration the consumer s compensated work schedule is approved in advance by the regional center. The department, in consultation with stakeholders, shall adopt regulations to define the appropriate grounds for granting these exceptions. When the number of consumers in a supported employment placement group drops to fewer than the minimum required in subdivision (r) of Section 4851, the regional center may terminate funding for the group services in that group, unless, within 90 days, the program provider adds one or more regional centers, or Department of Rehabilitation-funded supported employment consumers to the group.

(c) Job coaching hours for group services shall be allocated on a prorated basis between a regional center and the Department of Rehabilitation when regional center and Department of Rehabilitation consumers are served in the same group.

(d) When Section 4855 applies, fees shall be authorized for the following:

(1) A three-hundred-sixty-dollar ($360) fee shall be paid to the program provider upon intake of a consumer into a supported employment program. No fee shall be paid if that consumer completed a supported employment intake process with that same supported employment program within the previous 12 months.

(2) A seven-hundred-twenty-dollar ($720) fee shall be paid upon placement of a consumer in an integrated job, except that no fee shall be paid if that consumer is placed with another consumer or consumers assigned to the same job coach during the same hours of employment.

(3) A seven-hundred-twenty-dollar ($720) fee shall be paid after a 90-day retention of a consumer in a job, except that no fee shall be paid if that consumer has been placed with another consumer or consumers, assigned to the same job coach during the same hours of employment.

(e) Notwithstanding paragraph (4) of subdivision (a) of Section 4648, the regional center shall pay the supported employment program rates established by this section.

(Amended by Stats. 2010, Ch. 328, Sec. 242. Effective January 1, 2011.)



4861

The regional center may vendor new work activity or supported employment programs, after determining the capacity of the program to deliver effective services, and assessing the ability of the program to comply with CARF requirements.

(a) Programs that receive the regional center s approval to provide supported employment services shall receive rates in accordance with Section 4860.

(b) A new work activity program shall receive the statewide average rate, as determined by the department. As soon as the new work activity program has a historical period of not less than three months that is representative of the cost per consumer, as determined by the department, the department shall set the rate in accordance with Section 4859.

(c) The regional center may purchase services from new work activity programs and supported employment programs, even though the program in not yet accredited by CARF, if all of the following apply:

(1) The vendor can demonstrate that the program is in compliance with certification standards established by the Department of Rehabilitation, to allow a period for becoming CARF accredited.

(2) (A) The program commits, in writing, to apply for accreditation by CARF within three years of the approval to purchase services by the regional center.

(B) CARF shall accredit a program within four years after the program has been vendored.

(d) The regional center may approve or disapprove proposals submitted by new or existing vendors based on all of the following criteria to the extent that it is federally permissible:

(1) The need for a work activity or supported employment program.

(2) The capacity of the vendor to deliver work activity or supported employment services effectively.

(3) The ability of the vendor to comply with the requirements of this section.

(4) The ability of the vendor to achieve integrated paid work for consumers served in supported employment.

(Repealed and added by Stats. 2003, Ch. 226, Sec. 2. Effective January 1, 2004. Operative July 1, 2004, by Sec. 3 of Ch. 226.)



4862

(a) The length of a work activity program day shall not be less than five hours, excluding the lunch period.

(b) (1) Except as provided in paragraph (2), the length of a work activity program day shall not be reduced from the length of the work activity program day in the historical period that was the basis for the approved habilitation services rate.

(2) (A) A work activity program may, upon consultation with, and prior written approval from, the regional center, change the length of a work activity program day.

(B) If the regional center approves a reduction in the work activity program day pursuant to subparagraph (A), the department may change the work activity program rate.

(c) (1) A work activity program may change the length of a work activity program day for a specific consumer in order to meet the needs of that consumer, if the regional center, upon the recommendation of the individual program planning team, approves the change.

(2) The work activity program shall specify in writing to the regional center the reasons for any proposed change in a work activity program day on an individual basis.

(Amended (as to be added July 1, 2004, by Stats. 2003, Ch. 226) by Stats. 2003, Ch. 886, Sec. 3. Effective January 1, 2004. Operative July 1, 2004, by Sec. 4 of Ch. 886.)



4863

(a) In accordance with regulations adopted by the department, and if agreed upon by the work activity program and the regional center, hourly billing shall be permitted, provided that it does not increase the regional center s costs when used in lieu of full-day or half-day billing. A work activity program shall be required to submit a request for the hourly billing option to the regional center not less than 60 days prior to the program s proposed implementation of this billing option.

(b) If a work activity program and the regional center elect to utilize hourly billing, the hourly billing process shall be required to be used for a minimum of one year.

(c) When the hourly billing process is being used, the definitions contained in subdivisions (h) and (i) of Section 4851 shall not apply.

(Repealed and added by Stats. 2003, Ch. 226, Sec. 2. Effective January 1, 2004. Operative July 1, 2004, by Sec. 3 of Ch. 226.)



4864

The department shall authorize payment for absences in work activity programs and supported employment programs that are directly consequent to a declaration of a State of Emergency by the Governor. If the department authorizes payment for absences due to a state of emergency, the vendor shall bill only for absences in excess of the average number of absences experienced by the vendor during the 12-month period prior to the month in which the disaster occurred.

(Repealed and added by Stats. 2003, Ch. 226, Sec. 2. Effective January 1, 2004. Operative July 1, 2004, by Sec. 3 of Ch. 226.)



4865

At the request of the Department of Rehabilitation, a work activity or supported employment program or both shall release accreditation and state licensing reports and consumer special incident reports as required by law or regulations in instances of suspected abuse.

(Repealed and added by Stats. 2003, Ch. 226, Sec. 2. Effective January 1, 2004. Operative July 1, 2004, by Sec. 3 of Ch. 226.)



4865.1

(a) A regional center shall continue to pay the rate in effect as of June 30, 2004, for a supported employment placement group composed of a coach-to-client ratio of 1:3 when the provider submits to the State Department of Developmental Services and the regional center, by July 30, 2004, documentation that all of the following conditions apply:

(1) The group was established prior to July 1, 2002.

(2) The group was at the 1:3 ratio on May 1, 2004.

(3) The employer will only accommodate a group of three.

(b) In consultation with the regional center, the State Department of Developmental Services shall determine whether the requirements of this section have been met. The department s decision shall be final.

(c) Groups paid under this section shall meet the requirements of subdivision (r) of Section 4851 by July 1, 2005, or be subject to termination of funding pursuant to subdivision (b) of Section 4860.

(Added by Stats. 2004, Ch. 228, Sec. 9.4. Effective August 16, 2004.)



4866

The department may promulgate emergency regulations to carry out the provisions of this chapter. If the Department of Developmental Services promulgates emergency regulations, the adoption of the regulations shall be deemed necessary for the immediate preservation of the public peace, health and safety, or general welfare for purposes of subdivision (b) of Section 11346.1 of the Government Code.

(Repealed and added by Stats. 2003, Ch. 226, Sec. 2. Effective January 1, 2004. Operative July 1, 2004, by Sec. 3 of Ch. 226.)



4867

Nothing in this chapter shall be interpreted to mean that work activity programs or supported employment programs cannot serve consumers who are funded by agencies other than regional centers, including, but not limited to, the Department of Rehabilitation.

(Added by Stats. 2003, Ch. 226, Sec. 2. Effective January 1, 2004. Operative July 1, 2004, by Sec. 3 of Ch. 226.)






CHAPTER 14. Employment

4868

(a) The State Council on Developmental Disabilities shall form a standing Employment First Committee consisting of the following members:

(1) One designee of each of the members of the state council specified in subparagraphs (B), (C), (D), (F), and (H) of paragraph (2) of subdivision (b) of Section 4521.

(2) A member of the consumer advisory committee of the state council.

(b) In carrying out the requirements of this section, the committee shall meet and consult, as appropriate, with other state and local agencies and organizations, including, but not limited to, the Employment Development Department, the Association of Regional Center Agencies, one or more supported employment provider organizations, an organized labor organization representing service coordination staff, and one or more consumer family member organizations.

(c) The responsibilities of the committee shall include, but need not be limited to, all of the following:

(1) Identifying the respective roles and responsibilities of state and local agencies in enhancing integrated and gainful employment opportunities for people with developmental disabilities.

(2) Identifying strategies, best practices, and incentives for increasing integrated employment and gainful employment opportunities for people with developmental disabilities, including, but not limited to, ways to improve the transition planning process for students 14 years of age or older, and to develop partnerships with, and increase participation by, public and private employers and job developers.

(3) Identifying existing sources of employment data and recommending goals for, and approaches to measuring progress in, increasing integrated employment and gainful employment of people with developmental disabilities.

(4) Identifying existing sources of consumer data that can be used to provide demographic information for individuals, including, but not limited to, age, gender, ethnicity, types of disability, and geographic location of consumers, and that can be matched with employment data to identify outcomes and trends of the Employment First Policy.

(5) Recommending goals for measuring employment participation and outcomes for various consumers within the developmental services system.

(6) Recommending legislative, regulatory, and policy changes for increasing the number of individuals with developmental disabilities in integrated employment, self-employment, and microenterprises, and who earn wages at or above minimum wage, including, but not limited to, recommendations for improving transition planning and services for students with developmental disabilities who are 14 years of age or older. This shall include, but shall not be limited to, the development of a policy with the intended outcome of significantly increasing the number of individuals with developmental disabilities who engage in integrated employment, self-employment, and microenterprises, and in the number of individuals who earn wages at or above minimum wage. This proposed policy shall be in furtherance of the intent of this division that services and supports be available to enable persons with developmental disabilities to approximate the pattern of everyday living available to people without disabilities of the same age and that support their integration into the mainstream life of the community, and that those services and supports result in more independent, productive, and normal lives for the persons served. The proposed policy shall not limit service and support options otherwise available to consumers, or the rights of consumers, or, where appropriate, parents, legal guardians, or conservators to make choices in their own lives.

(d) For purposes of this chapter, the following definitions shall apply:

(1) Competitive employment means work in the competitive labor market that is performed on a full-time or part-time basis in an integrated setting and for which an individual is compensated at or above the minimum wage, but not less than the customary wage and level of benefits paid by the employer for the same or similar work performed by individuals who are not disabled.

(2) Integrated employment means integrated work as defined in subdivision (o) of Section 4851.

(3) Microenterprises means small businesses owned by individuals with developmental disabilities who have control and responsibility for decisionmaking and overseeing the business, with accompanying business licenses, taxpayer identification numbers other than social security numbers, and separate business bank accounts. Microenterprises may be considered integrated competitive employment.

(4) Self-employment means an employment setting in which an individual works in a chosen occupation, for profit or fee, in his or her own small business, with control and responsibility for decisions affecting the conduct of the business.

(e) The committee, by July 1, 2011, and annually thereafter, shall provide a report to the appropriate policy committees of the Legislature and to the Governor describing its work and recommendations. The report due by July 1, 2011, shall include the proposed policy described in paragraph (4) of subdivision (c).

(Amended by Stats. 2013, Ch. 677, Sec. 3. Effective January 1, 2014.)



4869

(a) (1) In furtherance of the purposes of this division to make services and supports available to enable persons with developmental disabilities to approximate the pattern of everyday living available to people without disabilities of the same age, to support the integration of persons with developmental disabilities into the mainstream life of the community, and to bring about more independent, productive, and normal lives for the persons served, it is the policy of the state that opportunities for integrated, competitive employment shall be given the highest priority for working age individuals with developmental disabilities, regardless of the severity of their disabilities. This policy shall be known as the Employment First Policy.

(2) Implementation of the policy shall be consistent with, and shall not infringe upon, the rights established pursuant to this division, including the right of people with developmental disabilities to make informed choices with respect to services and supports through the individual program planning process.

(3) Integrated competitive employment is intended to be the first option considered by planning teams for working age individuals, but individuals may choose goals other than integrated competitive employment.

(4) Postsecondary education, technical or vocational training, and internship programs may be considered as a means to achieve integrated competitive employment or career advancement.

(5) This chapter shall not be construed to expand the existing entitlement to services for persons with developmental disabilities described in this division.

(6) This chapter shall not alleviate schools of their responsibility to provide transition services to individuals with developmental disabilities.

(b) The State Council on Developmental Disabilities shall develop an informational brochure about the Employment First Policy, translate the brochure into various languages, and post the brochure on its Internet Web site.

(c) Regional centers shall provide consumers 16 years of age or older, and, when appropriate, their parents, legal guardians, conservators, or authorized representative with information, in an understandable form, about the Employment First Policy, options for integrated competitive employment, and services and supports, including postsecondary education, that are available to enable the consumer to transition from school to work, and to achieve the outcomes of obtaining and maintaining integrated competitive employment.

(d) The department may request information from regional centers on current and planned activities related to the Employment First Policy.

(Added by Stats. 2013, Ch. 677, Sec. 4. Effective January 1, 2014.)









DIVISION 4.7. PROTECTION AND ADVOCACY AGENCY

CHAPTER 1. Definitions

4900

(a) The definitions contained in this section shall govern the construction of this division, unless the context requires otherwise. These definitions shall not be construed to alter or impact the definitions or other provisions of the Elder Abuse and Dependent Adult Civil Protection Act (Chapter 11 (commencing with Section 15600)), or Chapter 13 (commencing with Section 15750), of Part 3 of Division 9.

(b) Abuse means an act, or failure to act, that would constitute abuse as that term is defined in federal regulations pertaining to the authority of protection and advocacy agencies, including Section 51.2 of Title 42 of the Code of Federal Regulations or Section 1386.19 of Title 45 of the Code of Federal Regulations. Abuse also means an act, or failure to act, that would constitute abuse as that term is defined in Section 15610.07 of this code or Section 11165.6 of the Penal Code.

(c) Complaint has the same meaning as complaint as defined in federal statutes and regulations pertaining to the authority of protection and advocacy agencies, including Section 10802(1) of Title 42 of the United States Code, Section 51.2 of Title 42 of the Code of Federal Regulations, or Section 1386.19 of Title 45 of the Code of Federal Regulations.

(d) Disability means a developmental disability, as defined in Section 15002(8) of Title 42 of the United States Code, a mental illness, as defined in Section 10802(4) of Title 42 of the United States Code, a disability within the meaning of the federal Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.), as defined in Section 12102(2) of Title 42 of the United States Code, or a disability within the meaning of the California Fair Employment and Housing Act (Part 2.8 (commencing with Section 12900) of Division 3 of Title 2 of the Government Code), as defined in subdivision (j) or (l) of Section 12926 of the Government Code.

(e) Facility or program means a public or private facility or program providing services, support, care, or treatment to persons with disabilities, even if only on an as-needed basis or under contractual arrangement. Facility or program includes, but is not limited to, a hospital, a long-term health care facility, a community living arrangement for people with disabilities, including a group home, a board and care home, an individual residence or apartment of a person with a disability where services are provided, a day program, a juvenile detention facility, a homeless shelter, a jail, or a prison, including all general areas, as well as special, mental health, or forensic units. The term includes any facility licensed under Division 2 (commencing with Section 1200) of the Health and Safety Code and any facility that is unlicensed but is not exempt from licensure as provided in subdivision (a) of Section 1503.5 of the Health and Safety Code. The term also includes a public or private school or other institution or program providing education, training, habilitation, therapeutic, or residential services to persons with disabilities.

(f) Legal guardian, conservator, or legal representative means a person appointed by a state court or agency empowered under state law to appoint and review the legal guardian, conservator, or legal representative, as appropriate. With respect to an individual described under paragraph (2) of subdivision (i), this person is one who has the legal authority to consent to health or mental health care or treatment on behalf of the individual. With respect to an individual described under paragraphs (1) or (3) of subdivision (i), this person is one who has the legal authority to make all decisions on behalf of the individual. These terms include the parent of a minor who has legal custody of the minor. These terms do not include a person acting solely as a representative payee, a person acting solely to handle financial matters, an attorney or other person acting on behalf of an individual with a disability solely in individual legal matters, or an official or his or her designee who is responsible for the provision of treatment or services to an individual with a disability.

(g) Neglect means a negligent act, or omission to act, that would constitute neglect as that term is defined in federal statutes and regulations pertaining to the authority of protection and advocacy agencies, including Section 10802(5) of Title 42 of the United States Code, Section 51.2 of Title 42 of the Code of Federal Regulations, or Section 1386.19 of Title 45 of the Code of Federal Regulations. Neglect also means a negligent act, or omission to act, that would constitute neglect as that term is defined in subdivision (b) of Section 15610.07 of this code or Section 11165.2 of the Penal Code.

(h) Probable cause to believe that an individual has been subject to abuse or neglect, or is at significant risk of being subjected to abuse or neglect, exists when the protection and advocacy agency determines that it is objectively reasonable for a person to entertain that belief. The individual making a probable cause determination may base the decision on reasonable inferences drawn from his or her experience or training regarding similar incidents, conditions, or problems that are usually associated with abuse or neglect. Information supporting a probable cause determination may result from monitoring or other activities, including, but not limited to, media reports and newspaper articles.

(i) Protection and advocacy agency means the private nonprofit corporation designated by the Governor in this state pursuant to federal law for the protection and advocacy of the rights of persons with disabilities, including the following:

(1) People with developmental disabilities, as authorized under the federal Developmental Disabilities Assistance and Bill of Rights Act of 2000, contained in Chapter 144 (commencing with Section 15001) of Title 42 of the United States Code.

(2) People with mental illness, as authorized under the federal Protection and Advocacy for Mentally Ill Individuals Amendments Act of 1991, contained in Chapter 114 (commencing with Section 10801) of Title 42 of the United States Code.

(3) People with disabilities within the meaning of the federal Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.) as defined in Section 12102(2) of Title 42 of the United States Code, who do not have a developmental disability as defined in Section 15002(8) of Title 42 of the United States Code, people with a mental illness as defined in Section 10802(4) of Title 42 of the United States Code, and who are receiving services under the federal Protection and Advocacy of Individual Rights Act as defined in Section 794e of Title 29 of the United States Code, or people with a disability within the meaning of the California Fair Employment and Housing Act (Part 2.8 (commencing with Section 12900) of Division 3 of Title 2 of the Government Code), as defined in subdivision (j) or (l) of Section 12926 of the Government Code.

(j) Reasonable unaccompanied access means access that permits the protection and advocacy agency, without undue interference, to monitor, inspect, and observe conditions in facilities and programs, to meet and communicate with residents and service recipients privately and confidentially on a regular basis, formally or informally, by telephone, mail, electronic mail, and in person, and to review records privately and confidentially, in a manner that minimizes interference with the activities of the program or service, that respects residents privacy interests and honors a resident s request to terminate an interview, and that does not jeopardize the physical health or safety of facility or program staff, residents, service recipients, or protection and advocacy agency staff.

(Amended by Stats. 2011, Ch. 261, Sec. 24. Effective January 1, 2012.)



4901

(a) The protection and advocacy agency, for purposes of this division, shall be a private nonprofit corporation and shall meet all of the requirements of federal law applicable to protection and advocacy systems, including, but not limited to, the requirement that it establish a grievance procedure for clients or prospective clients of the system to ensure that people with disabilities have full access to services of the system.

(b) State officers and employees, in taking any action relating to the protection and advocacy agency, shall meet the requirements of federal law applicable to protection and advocacy systems.

(c) The authority of the protection and advocacy agency set forth in this division shall not diminish the authority of the protection and advocacy agency under federal statutes pertaining to the authority of protection and advocacy systems, or under federal rules and regulations adopted in implementation of those statutes.

(d) Nothing in this division shall be construed to supplant the jurisdiction or the responsibilities of adult protective services programs pursuant to Chapter 11 (commencing with Section 15600), or Chapter 13 (commencing with Section 15750), of Part 3 of Division 9.

(e) (1) Nothing in this division shall be construed to supplant the duties or authority of the State Long-Term Care Ombudsman Program pursuant to Chapter 11 (commencing with Section 9700) of Division 8.5.

(2) The protection and advocacy agency shall cooperate with the Office of the State Long-Term Care Ombudsman when appropriate, as provided in Section 9717.

(f) (1) Nothing in this division shall be construed to alter or impact the Elder and Dependent Adult Civil Protection Act (Chapter 11 (commencing with Section 15600), or Chapter 13 (commencing with Section 15750), of Part 3 of Division 9, including the confidentiality requirements of Section 15633 and the legal responsibility of the protection and advocacy agency to report elder or dependent adult abuse or neglect as required by paragraph (1) of subdivision (b) of Section 15630.

(2) The adult protective services agency shall retain the responsibility to investigate any report of abuse or neglect in accordance with Chapter 13 (commencing with Section 15750) of Part 3 of Division 9 when the reported abuse or neglect is within the jurisdiction of the adult protective services agency.

(Amended by Stats. 2003, Ch. 878, Sec. 5. Effective January 1, 2004.)



4902

(a) The protection and advocacy agency, in protecting and advocating for the rights of people with disabilities, pursuant to the federal mandate, may do all of the following:

(1) Investigate any incident of abuse or neglect of any person with a disability if the incident is reported to the protection and advocacy agency or if the protection and advocacy agency determines there is probable cause to believe the abuse or neglect occurred. This authority shall include reasonable access to a facility or program and authority to examine all relevant records and interview any facility or program service recipient, employee, or other person who might have knowledge of the alleged abuse or neglect.

(2) Pursue administrative, legal, and other appropriate remedies or approaches to ensure the protection of the rights of people with disabilities.

(3) Provide information and training on, and referral to, programs and services addressing the needs of people with disabilities, including information and training regarding individual rights and the services available from the protection and advocacy agency.

(b) The protection and advocacy agency shall, in addition, have reasonable access to facilities or programs in the state that provide care and treatment to people with disabilities, and access to those persons.

(1) The protection and advocacy agency shall have reasonable unaccompanied access to public or private facilities, programs, and services, and to recipients of services therein, at all times as are necessary to investigate incidents of abuse and neglect in accord with paragraph (1) of subdivision (a). Access shall be afforded, upon request, to the agency when any of the following has occurred:

(A) An incident is reported or a complaint is made to the agency.

(B) The agency determines there is probable cause to believe that an incident has or may have occurred.

(C) The agency determines that there is or may be imminent danger of serious abuse or neglect of an individual with a disability.

(2) The protection and advocacy agency shall have reasonable unaccompanied access to public and private facilities, programs, and services, and recipients of services therein during normal working hours and visiting hours for other advocacy services. In the case of information and training services, access shall be at times mutually agreeable to the protection and advocacy agency and facility management. This access shall be for the purpose of any of the following:

(A) Providing information and training on, and referral to programs addressing the needs of, individuals with disabilities, and information and training on individual rights and the protection and advocacy services available from the agency, including, but not limited to, the name, address, and telephone number of the protection and advocacy agency.

(B) Monitoring compliance with respect to the rights and safety of residents or service recipients.

(C) Inspecting, viewing, and photographing all areas of the facility or program that are used by residents or service recipients, or that are accessible to them.

(c) If the protection and advocacy agency s access to facilities, programs, service recipients, residents, or records covered by this division is delayed or denied by a facility, program, or service, the facility, program, or service shall promptly provide the agency with a written statement of reasons. In the case of denial of access for alleged lack of authorization, the facility, program, or service shall promptly provide to the agency the name, address, and telephone number of the legal guardian, conservator, or other legal representative of the individual with a disability for whom authorization is required. Access to a facility, program, service recipient, resident, or to records, shall not be delayed or denied without the prompt provision of a written statement of the reasons for the denial.

(d) The protection and advocacy agency may not enter an individual residence or apartment of a client or his or her family without the consent of an adult occupant. In the absence of this consent, the protection and advocacy agency may enter only if it has obtained the legal authority to enforce its access authority pursuant to legal remedies available under this division or applicable federal law.

(e) A care provider, including, but not limited to, any individual, state entity, or other organization that is required to respond to these requests, may charge a reasonable fee to cover the cost of copying records pursuant to this division that may take into account the costs incurred by the care provider in locating, identifying, and making the records available as required pursuant to this division. Charges for copying records that would otherwise be available to the protection and advocacy agency or the person with a disability whose records are requested, under other statutes providing for access to records, may not exceed any rates for obtaining copies of the records specified in the applicable provisions.

(Amended by Stats. 2003, Ch. 878, Sec. 6. Effective January 1, 2004.)



4903

(a) The protection and advocacy agency shall have access to the records of any of the following people with disabilities:

(1) Any person who is a client of the agency, or any person who has requested assistance from the agency, if that person or the agent designated by that person, or the legal guardian, conservator, or other legal representative of that person, has authorized the protection and advocacy agency to have access to the records and information. If a person with a disability who is able to authorize the protection and advocacy agency to access his or her records expressly denies this access after being informed by the protection and advocacy agency of his or her right to authorize or deny access, the protection and advocacy agency may not have access to that person s records.

(2) Any person, including any individual who cannot be located, to whom all of the following conditions apply:

(A) The individual, due to his or her mental or physical condition, is unable to authorize the protection and advocacy agency to have access to his or her records.

(B) The individual does not have a legal guardian, conservator, or other legal representative, or the individual s representative is a public entity, including the state or one of its political subdivisions.

(C) The protection and advocacy agency has received a complaint that the individual has been subject to abuse or neglect, or has determined that probable cause exists to believe that the individual has been subject to abuse or neglect.

(3) Any person who is deceased, and for whom the protection and advocacy agency has received a complaint that the individual had been subjected to abuse or neglect, or for whom the agency has determined that probable cause exists to believe that the individual had been subjected to abuse or neglect.

(4) Any person who has a legal guardian, conservator, or other legal representative with respect to whom a complaint has been received by the protection and advocacy agency, or with respect to whom the protection and advocacy agency has determined that probable cause exists to believe that the person has been subjected to abuse or neglect, whenever all of the following conditions exist:

(A) The representative has been contacted by the protection and advocacy agency upon receipt of the representative s name and address.

(B) The protection and advocacy agency has offered assistance to the representatives to resolve the situation.

(C) The representative has failed or refused to act on behalf of the person.

(b) Individual records that shall be available to the protection and advocacy agency under this section shall include, but not be limited to, all of the following information and records related to the investigation, whether written or in another medium, draft or final, including, but not limited to, handwritten notes, electronic files, photographs, videotapes, or audiotapes:

(1) Information and records prepared or received in the course of providing intake, assessment, evaluation, education, training, or other supportive services, including, but not limited to, medical records, financial records, monitoring reports, or other reports, prepared or received by a member of the staff of a facility, program, or service that is providing care, treatment, or services.

(2) Reports prepared by an agency charged with investigating reports of incidents of abuse, neglect, injury, or death occurring at the program, facility, or service while the individual with a disability is under the care of a member of the staff of a program, facility, or service, or by or for a program, facility, or service, that describe any or all of the following:

(A) Abuse, neglect, injury, or death.

(B) The steps taken to investigate the incidents.

(C) Reports and records, including, but not limited to, personnel records prepared or maintained by the facility, program, or service in connection with reports of incidents, subject to the following:

(i) If a state statute specifies procedures with respect to personnel records, the protection and advocacy agency shall follow those procedures.

(ii) Personnel records shall be protected from disclosure in compliance with the fundamental right of privacy established pursuant to Section 1 of Article I of the California Constitution. The custodian of personnel records shall have a right and a duty to resist attempts to allow the unauthorized disclosure of personnel records, and may not waive the privacy rights that are guaranteed pursuant to Section 1 of Article I of the California Constitution.

(D) Supporting information that was relied upon in creating a report, including, but not limited to, all information and records that document interviews with persons who were interviewed, physical and documentary evidence that was reviewed, or related investigative findings.

(3) Discharge planning records.

(c) Information in the possession of a program, facility, or service that must be available to the agency investigating instances of abuse or neglect pursuant to paragraph (1) of subdivision (a) of Section 4902, whether written or in another medium, draft or final, including, but not limited to, handwritten notes, electronic files, photographs, videotapes, audiotapes, or records, shall include, but not be limited to, all of the following:

(1) Information in reports prepared by individuals and entities performing certification or licensure reviews, or by professional accreditation organizations, as well as related assessments prepared for a program, facility, or service by its staff, contractors, or related entities, subject to any other provision of state law protecting records produced by medical care evaluation or peer review committees.

(2) Information in professional, performance, building, or other safety standards, or demographic and statistical information, relating to the facility.

(d) The authority of the protection and advocacy agency to have access to records does not supersede any prohibition on discovery specified in Sections 1157 and 1157.6 of the Evidence Code, nor does it supersede any prohibition on disclosure subject to the physician-patient privilege or the psychotherapist-patient privilege.

(e) (1) The protection and advocacy agency shall have access to records of individuals described in paragraph (1) of subdivision (a) of Section 4902 and in subdivision (a), and other records that are relevant to conducting an investigation, under the circumstances described in those subdivisions, not later than three business days after the agency makes a written request for the records involved.

(2) The protection and advocacy agency shall have immediate access to the records, not later than 24 hours after the agency makes a request, without consent from another party, in a situation in which treatment, services, supports, or other assistance is provided to an individual with a disability, if the agency determines there is probable cause to believe that the health or safety of the individual is in serious and immediate jeopardy, or in a case of death of an individual with a disability.

(f) Confidential information kept or obtained by the protection and advocacy agency shall remain confidential and may not be subject to disclosure. This subdivision shall not, however, prevent the protection and advocacy agency from doing any of the following:

(1) Sharing the information with the individual client who is the subject of the record or report or other document, or with his or her legally authorized representative, subject to any limitation on disclosure to recipients of mental health services as provided in subsection (b) of Section 10806 of Title 42 of the United States Code.

(2) Issuing a public report of the results of an investigation that maintains the confidentiality of individual service recipients.

(3) Reporting the results of an investigation to responsible investigative or enforcement agencies should an investigation reveal information concerning the facility, its staff, or employees warranting possible sanctions or corrective action. This information may be reported to agencies that are responsible for facility licensing or accreditation, employee discipline, employee licensing or certification suspension or revocation, or criminal prosecution.

(4) Pursuing alternative remedies, including the initiation of legal action.

(5) Reporting suspected elder or dependent adult abuse pursuant to the Elder Abuse and Dependent Adult Civil Protection Act (Chapter 11 (commencing with Section 15600) of Part 3 of Division 9).

(g) The protection and advocacy agency shall inform and train employees as appropriate regarding the confidentiality of client records.

(h) The authority provided pursuant to subdivision (b) shall include access to all of the following:

(1) An unredacted facility evaluation report form or an unredacted complaint investigation report form of the State Department of Social Services. This information shall remain confidential and subject to the confidentiality requirements of subdivision (f).

(2) An unredacted citation report, unredacted licensing report, unredacted survey report, unredacted plan of correction, or unredacted statement of deficiency of the State Department of Public Health, prepared by authorized licensing personnel or authorized representatives described in subdivision (n). This information shall remain confidential and subject to the confidentiality requirements of subdivision (f).

(Amended by Stats. 2012, Ch. 664, Sec. 2. Effective January 1, 2013.)



4904

(a) The protection and advocacy agency, its employees, and designated agents, shall not be liable for an injury resulting from an employee s or agent s act or omission where the act or omission was the result of the exercise, in good faith, of the discretion vested in him or her.

(b) The protection and advocacy agency, its employees, and designated agents, shall not be liable for damages awarded under Section 3294 of the Civil Code or other damages imposed primarily for the sake of example and by way of punishing the defendant.

(c) The protection and advocacy agency, its employees, and designated agents, when participating in filing a complaint or providing information pursuant to this division or participating in a judicial proceeding resulting therefrom shall be presumed to be acting in good faith and unless the presumption is rebutted, shall be immune from any liability, civil or criminal, and shall be immune from any penalty, sanction, or restriction that might be incurred or imposed.

(Added by Stats. 1991, Ch. 534, Sec. 7.)



4905

(a) No employee or agent of a facility, program, or service shall subject a person with a disability to reprisal or harassment or directly or indirectly take or threaten to take any action that would prevent the person, his or her legally authorized representative, or family member from reporting or otherwise bringing to the attention of the protection and advocacy agency any facts or information relative to suspected abuse, neglect, or other violations of the person s rights.

(b) Any attempt to involuntarily remove from a facility, program, or service, or to deny privileges or rights without good cause to a person with a disability by whom or for whom a complaint has been made to the protection and advocacy agency, within 60 days after the date the complaint is made or within 60 days after the conclusion of any proceeding resulting from the complaint, shall raise a presumption that the action was taken in retaliation for the filing of the complaint.

(Amended by Stats. 2003, Ch. 878, Sec. 8. Effective January 1, 2004.)



4906

(a) The protection and advocacy agency may not obtain access through the use of physical force to facilities, programs, service recipients, residents, or records required by the division if this access is delayed or denied.

(b) Notwithstanding subdivision (a), nothing in this division is intended to preclude the protection and advocacy agency from pursuing appropriate legal remedies to enforce its access authority under this division or applicable federal law.

(Added by Stats. 2003, Ch. 878, Sec. 9. Effective January 1, 2004.)









DIVISION 5. COMMUNITY MENTAL HEALTH SERVICES

PART 1. THE LANTERMAN-PETRIS-SHORT ACT

CHAPTER 1. General Provisions

5000

This part shall be known and may be cited as the Lanterman-Petris-Short Act.

(Repealed and added by Stats. 1967, Ch. 1667.)



5001

The provisions of this part and Part 1.5 (commencing with Section 5585) shall be construed to promote the legislative intent as follows:

(a) To end the inappropriate, indefinite, and involuntary commitment of persons with mental health disorders, developmental disabilities, and chronic alcoholism, and to eliminate legal disabilities.

(b) To provide prompt evaluation and treatment of persons with mental health disorders or impaired by chronic alcoholism.

(c) To guarantee and protect public safety.

(d) To safeguard individual rights through judicial review.

(e) To provide individualized treatment, supervision, and placement services by a conservatorship program for persons who are gravely disabled.

(f) To encourage the full use of all existing agencies, professional personnel, and public funds to accomplish these objectives and to prevent duplication of services and unnecessary expenditures.

(g) To protect persons with mental health disorders and developmental disabilities from criminal acts.

(h) To provide consistent standards for protection of the personal rights of persons receiving services under this part and under Part 1.5 (commencing with Section 5585).

(i) To provide services in the least restrictive setting appropriate to the needs of each person receiving services under this part and under Part 1.5 (commencing with Section 5585).

(Amended by Stats. 2013, Ch. 567, Sec. 1. Effective January 1, 2014.)



5002

Mentally disordered persons and persons impaired by chronic alcoholism may no longer be judicially committed.

Mentally disordered persons shall receive services pursuant to this part. Persons impaired by chronic alcoholism may receive services pursuant to this part if they elect to do so pursuant to Article 3 (commencing with Section 5225) of Chapter 2.

Epileptics may no longer be judicially committed.

This part shall not be construed to repeal or modify laws relating to the commitment of mentally disordered sex offenders, persons with an intellectual disability, and mentally disordered criminal offenders, except as specifically provided in Section 4011.6 of the Penal Code, or as specifically provided in other statutes.

(Amended by Stats. 2012, Ch. 457, Sec. 50. Effective January 1, 2013.)



5003

Nothing in this part shall be construed in any way as limiting the right of any person to make voluntary application at any time to any public or private agency or practitioner for mental health services, either by direct application in person, or by referral from any other public or private agency or practitioner.

(Added by Stats. 1967, Ch. 1667.)



5004

Mentally disordered persons and developmentally disabled persons shall receive protection from criminal acts equal to that provided any other resident in this state.

(Added by Stats. 1977, Ch. 1167.)



5004.5

Notwithstanding any other provision of law, a legal guardian, conservator, or any other person who reasonably believes a mentally disordered or developmentally disabled person is the victim of a crime may file a report with an appropriate law enforcement agency. The report shall specify the nature of the alleged offense and any pertinent evidence. Notwithstanding any other provision of law, the information in such report shall not be deemed confidential in any manner. No person shall incur any civil or criminal liability as a result of making any report authorized by this section unless it can be shown that a false report was made and the person knew or should have known that the report was false.

Where the district attorney of the county in which the alleged offense occurred finds, based upon the evidence contained in the report and any other evidence obtained through regular investigatory procedures, that a reasonable probability exists that a crime or public offense has been committed and that the mentally disordered or developmentally disabled person is the victim, the district attorney may file a complaint verified on information and belief.

The filing of a report by a legal guardian, conservator, or any other person pursuant to this section shall not constitute evidence that a crime or public offense has been committed and shall not be considered in any manner by the trier of fact.

(Added by Stats. 1977, Ch. 1167.)



5005

Unless specifically stated, a person complained against in any petition or proceeding initiated by virtue of the provisions of this part shall not forfeit any legal right or suffer legal disability by reason of the provisions of this part.

(Added by Stats. 1967, Ch. 1667.)



5006

The provisions of this part shall not be construed to deny treatment by spiritual means through prayer in accordance with the tenets and practices of a recognized church or denomination for any person detained for evaluation or treatment who desires such treatment, or to a minor if his parent, guardian, or conservator desires such treatment.

(Added by Stats. 1967, Ch. 1667.)



5007

Unless otherwise indicated, the provisions of this part shall not be construed to apply retroactively to terminate court commitments of mentally ill persons or inebriates under preexisting law.

(Added by Stats. 1967, Ch. 1667.)



5008

Unless the context otherwise requires, the following definitions shall govern the construction of this part:

(a) Evaluation consists of multidisciplinary professional analyses of a person s medical, psychological, educational, social, financial, and legal conditions as may appear to constitute a problem. Persons providing evaluation services shall be properly qualified professionals and may be full-time employees of an agency providing face-to-face, which includes telehealth, evaluation services or may be part-time employees or may be employed on a contractual basis.

(b) Court-ordered evaluation means an evaluation ordered by a superior court pursuant to Article 2 (commencing with Section 5200) or by a superior court pursuant to Article 3 (commencing with Section 5225) of Chapter 2.

(c) Intensive treatment consists of such hospital and other services as may be indicated. Intensive treatment shall be provided by properly qualified professionals and carried out in facilities qualifying for reimbursement under the California Medical Assistance Program (Medi-Cal) set forth in Chapter 7 (commencing with Section 14000) of Part 3 of Division 9, or under Title XVIII of the federal Social Security Act and regulations thereunder. Intensive treatment may be provided in hospitals of the United States government by properly qualified professionals. Nothing in this part shall be construed to prohibit an intensive treatment facility from also providing 72-hour evaluation and treatment.

(d) Referral is referral of persons by each agency or facility providing assessment, evaluation, crisis intervention, or treatment services to other agencies or individuals. The purpose of referral shall be to provide for continuity of care, and may include, but need not be limited to, informing the person of available services, making appointments on the person s behalf, discussing the person s problem with the agency or individual to which the person has been referred, appraising the outcome of referrals, and arranging for personal escort and transportation when necessary. Referral shall be considered complete when the agency or individual to whom the person has been referred accepts responsibility for providing the necessary services. All persons shall be advised of available precare services that prevent initial recourse to hospital treatment or aftercare services that support adjustment to community living following hospital treatment. These services may be provided through county or city mental health departments, state hospitals under the jurisdiction of the State Department of State Hospitals, regional centers under contract with the State Department of Developmental Services, or other public or private entities.

Each agency or facility providing evaluation services shall maintain a current and comprehensive file of all community services, both public and private. These files shall contain current agreements with agencies or individuals accepting referrals, as well as appraisals of the results of past referrals.

(e) Crisis intervention consists of an interview or series of interviews within a brief period of time, conducted by qualified professionals, and designed to alleviate personal or family situations which present a serious and imminent threat to the health or stability of the person or the family. The interview or interviews may be conducted in the home of the person or family, or on an inpatient or outpatient basis with such therapy, or other services, as may be appropriate. The interview or interviews may include family members, significant support persons, providers, or other entities or individuals, as appropriate and as authorized by law. Crisis intervention may, as appropriate, include suicide prevention, psychiatric, welfare, psychological, legal, or other social services.

(f) Prepetition screening is a screening of all petitions for court-ordered evaluation as provided in Article 2 (commencing with Section 5200) of Chapter 2, consisting of a professional review of all petitions; an interview with the petitioner and, whenever possible, the person alleged, as a result of a mental health disorder, to be a danger to others, or to himself or herself, or to be gravely disabled, to assess the problem and explain the petition; when indicated, efforts to persuade the person to receive, on a voluntary basis, comprehensive evaluation, crisis intervention, referral, and other services specified in this part.

(g) Conservatorship investigation means investigation by an agency appointed or designated by the governing body of cases in which conservatorship is recommended pursuant to Chapter 3 (commencing with Section 5350).

(h) (1) For purposes of Article 1 (commencing with Section 5150), Article 2 (commencing with Section 5200), and Article 4 (commencing with Section 5250) of Chapter 2, and for the purposes of Chapter 3 (commencing with Section 5350), gravely disabled means either of the following:

(A) A condition in which a person, as a result of a mental health disorder, is unable to provide for his or her basic personal needs for food, clothing, or shelter.

(B) A condition in which a person, has been found mentally incompetent under Section 1370 of the Penal Code and all of the following facts exist:

(i) The indictment or information pending against the person at the time of commitment charges a felony involving death, great bodily harm, or a serious threat to the physical well-being of another person.

(ii) The indictment or information has not been dismissed.

(iii) As a result of a mental health disorder, the person is unable to understand the nature and purpose of the proceedings taken against him or her and to assist counsel in the conduct of his or her defense in a rational manner.

(2) For purposes of Article 3 (commencing with Section 5225) and Article 4 (commencing with Section 5250), of Chapter 2, and for the purposes of Chapter 3 (commencing with Section 5350), gravely disabled means a condition in which a person, as a result of impairment by chronic alcoholism, is unable to provide for his or her basic personal needs for food, clothing, or shelter.

(3) The term gravely disabled does not include persons with intellectual disabilities by reason of that disability alone.

(i) Peace officer means a duly sworn peace officer as that term is defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code who has completed the basic training course established by the Commission on Peace Officer Standards and Training, or any parole officer or probation officer specified in Section 830.5 of the Penal Code when acting in relation to cases for which he or she has a legally mandated responsibility.

(j) Postcertification treatment means an additional period of treatment pursuant to Article 6 (commencing with Section 5300) of Chapter 2.

(k) Court, unless otherwise specified, means a court of record.

(l) Antipsychotic medication means any medication customarily prescribed for the treatment of symptoms of psychoses and other severe mental and emotional disorders.

(m) Emergency means a situation in which action to impose treatment over the person s objection is immediately necessary for the preservation of life or the prevention of serious bodily harm to the patient or others, and it is impracticable to first gain consent. It is not necessary for harm to take place or become unavoidable prior to treatment.

(n) Designated facility or facility designated by the county for evaluation and treatment means a facility that is licensed or certified as a mental health treatment facility or a hospital, as defined in subdivision (a) or (b) of Section 1250 of the Health and Safety Code, by the State Department of Public Health, and may include, but is not limited to, a licensed psychiatric hospital, a licensed psychiatric health facility, and a certified crisis stabilization unit.

(Amended by Stats. 2013, Ch. 567, Sec. 2. Effective January 1, 2014.)



5008.1

As used in this division and in Division 4 (commencing with Section 4000), Division 4.1 (commencing with Section 4400), Division 6 (commencing with Section 6000), Division 7 (commencing with Section 7100), and Division 8 (commencing with Section 8000), the term judicially committed means all of the following:

(a) Persons who are mentally disordered sex offenders placed in a state hospital or institutional unit for observation or committed to the State Department of State Hospitals pursuant to Article 1 (commencing with Section 6300) of Chapter 2 of Part 2 of Division 6.

(b) Developmentally disabled persons who are admitted to a state hospital upon application or who are committed to the State Department of Developmental Services by court order pursuant to Article 2 (commencing with Section 6500) of Chapter 2 of Part 2 of Division 6.

(c) Persons committed to the State Department of State Hospitals or a state hospital pursuant to the Penal Code.

(Amended by Stats. 2012, Ch. 24, Sec. 124. Effective June 27, 2012.)



5008.2

(a) When applying the definition of mental disorder for the purposes of Articles 2 (commencing with Section 5200), 4 (commencing with Section 5250), and 5 (commencing with Section 5275) of Chapter 2 and Chapter 3 (commencing with Section 5350), the historical course of the person s mental disorder, as determined by available relevant information about the course of the person s mental disorder, shall be considered when it has a direct bearing on the determination of whether the person is a danger to others, or to himself or herself, or is gravely disabled, as a result of a mental disorder. The historical course shall include, but is not limited to, evidence presented by persons who have provided, or are providing, mental health or related support services to the patient, the patient s medical records as presented to the court, including psychiatric records, or evidence voluntarily presented by family members, the patient, or any other person designated by the patient. Facilities shall make every reasonable effort to make information provided by the patient s family available to the court. The hearing officer, court, or jury shall exclude from consideration evidence it determines to be irrelevant because of remoteness of time or dissimilarity of circumstances.

(b) This section shall not be applied to limit the application of Section 5328 or to limit existing rights of a patient to respond to evidence presented to the court.

(Amended by Stats. 2001, Ch. 506, Sec. 5. Effective January 1, 2002.)



5009

Persons receiving evaluation or treatment under this part shall be given a choice of physician or other professional person providing such services, in accordance with the policies of each agency providing services, and within the limits of available staff in the agency.

(Added by Stats. 1967, Ch. 1667.)



5010

The agency established in this state to fulfill the requirements and assurances of Section 142 of the federal Developmental Disabilities Act of 1984 for a system to protect and advocate the rights of persons with developmental disabilities, as that term is defined by Section 102(7) of the federal act, shall have access to the records of a person with developmental disabilities who resides in a facility for persons with developmental disabilities when both of the following conditions apply:

(1) The agency has received a complaint from or on behalf of the person and the person consents to the disclosure of the records to the extent of his or her capabilities.

(2) The person does not have a parent, guardian or conservator, or the state or the designee of the state is the person s guardian or conservator.

(Added by Stats. 1985, Ch. 1121, Sec. 2.)



5012

The fact that a person has been taken into custody under this part may not be used in the determination of that person s eligibility for payment or reimbursement for mental health or other health care services for which he or she has applied or received under the Medi-Cal program, any health care service plan licensed under the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code), or any insurer providing health coverage doing business in the state.

(Added by Stats. 2001, Ch. 506, Sec. 6. Effective January 1, 2002.)



5013

(a) It is the intent of the Legislature that referrals between facilities, providers, and other organizations shall be facilitated by the sharing of information and records in accordance with Section 5328 and applicable federal and state laws.

(b) Each city or county mental health department is encouraged to include on its Internet Web site a current list of ambulatory services and other resources for persons with mental health disorders and substance use disorders in the city or county that may be accessed by providers and consumers of mental health services. The list of services on the Internet Web site should be updated at least annually by the city or county mental health department.

(Added by Stats. 2013, Ch. 567, Sec. 3. Effective January 1, 2014.)



5020.1

A mentally ill minor, between the ages of 3 and 18, upon being considered for release from a state hospital shall have an aftercare plan developed. Such plan shall include educational or training needs, provided these are necessary for the patient s well-being.

(Added by Stats. 1973, Ch. 1161.)



5110

Whenever a proceeding is held in a superior court under Article 5 (commencing with Section 5275) or Article 6 (commencing with Section 5300) of this chapter or Chapter 3 (commencing with Section 5350) of this part involving a person who has been placed in a facility located outside the county of residence of the person, the provisions of this section shall apply. The appropriate financial officer or other designated official of the county in which the proceeding is held shall make out a statement of all of the costs incurred by the county for the investigation, preparation, and conduct of the proceedings, and the costs of appeal, if any. The statement shall be certified by a judge of the superior court of the county. The statement shall then be sent to the county of residence of the person, which shall reimburse the county providing the services. If it is not possible to determine the actual county of residence of the person, the statement shall be sent to the county in which the person was originally detained, which shall reimburse the county providing the services.

(Amended by Stats. 2002, Ch. 221, Sec. 208. Effective January 1, 2003.)



5111

Any county without a public defender is authorized to compensate the attorneys appointed for persons entitled to be represented by counsel in proceedings under this part.

(Added by Stats. 1970, Ch. 1627.)



5113

Except as provided in Sections 5154, 5173, 5259.3, 5267, and 5306, the facility providing treatment pursuant to Article 1 (commencing with Section 5150), Article 1.5 (commencing with Section 5170), Article 4 (commencing with Section 5250), Article 4.5 (commencing with Section 5260) or Article 6 (commencing with Section 5300), the superintendent of the facility, the professional person in charge of the facility and his or her designee, or the peace officer responsible for the detainment of the person shall not be civilly or criminally liable for any action by a person released at or before the end of the period for which he or she was admitted pursuant to the provisions of the appropriate article.

(Amended by Stats. 1985, Ch. 1288, Sec. 1. Effective September 30, 1985.)



5114

At any judicial proceeding under the provisions of this division, allegations that the person is a danger to others, or to himself, or gravely disabled as a result of mental disorder or impairment by chronic alcoholism, shall be presented by the district attorney for the county, unless the board of supervisors, by ordinance or resolution, delegates such duty to the county counsel.

(Added by Stats. 1970, Ch. 1627.)



5115

The Legislature hereby finds and declares:

(a) It is the policy of this state, as declared and established in this section and in the Lanterman Developmental Disabilities Services Act, Division 4.5 (commencing with Section 4500), that mentally and physically handicapped persons are entitled to live in normal residential surroundings and should not be excluded therefrom because of their disability.

(b) In order to achieve uniform statewide implementation of the policies of this section and those of the Lanterman Developmental Disabilities Services Act, it is necessary to establish the statewide policy that the use of property for the care of six or fewer mentally disordered or otherwise handicapped persons is a residential use of such property for the purposes of zoning.

(Amended by Stats. 1978, Ch. 891.)



5116

Pursuant to the policy stated in Section 5115, a state-authorized, certified, or licensed family care home, foster home, or group home serving six or fewer mentally disordered or otherwise handicapped persons or dependent and neglected children, shall be considered a residential use of property for the purposes of zoning if such homes provide care on a 24-hour-a-day basis.

Such homes shall be a permitted use in all residential zones, including, but not limited to, residential zones for single-family dwellings.

(Amended by Stats. 1978, Ch. 891.)



5117

In order to further facilitate achieving the purposes of this act and the Lanterman Mental Retardation Act of 1969, it is desirable that there be a consolidation of the facilities standard setting, licensure and ratesetting functions of the various state departments under the jurisdiction of the Health and Welfare Agency.

(Amended by Stats. 1979, Ch. 373.)



5118

For the purpose of conducting hearings under this part, the court in and for the county where the petition is filed may be convened at any time and place within or outside the county suitable to the mental and physical health of the patient, and receive evidence both oral and written, and render decisions, except that the time and place for hearing shall not be different from the time and place for the trial of civil actions for such court if any party to the proceeding, prior to the hearing, objects to the different time or place.

Hearings conducted at any state hospital or any mental health facility designated by any county as a treatment facility under this part or any facility referred to in Section 5358 or Division 7 (commencing with Section 7100), within or outside the county, shall be deemed to be hearings held in a place for the trial of civil actions and in a regular courtroom of the court.

Notwithstanding any other provisions of this section, any party to the proceeding may demand that the hearing be public, and be held in a place suitable for attendance by the public.

Notwithstanding any other provisions of law, any hearing under this part which was held before enactment of this section but which would have been in accordance with this section had it been effective is deemed to be valid for all purposes.

As used in this section, a hearing under this part includes conservatorship and other hearings held pursuant to Chapter 3 (commencing with Section 5350) of this part.

(Amended by Stats. 1979, Ch. 373.)



5119

On and after July 1, 1972, when a person who is an employee of the State Department of Mental Health at the time of employment by a county in a county mental health program or on and after July 1, 1972, when a person has been an employee of the State Department of Mental Health within the 12-month period prior to his employment by a county in a county mental health program, the board of supervisors may, to the extent feasible, allow such person to retain as a county employee, those employee benefits to which he was entitled or had accumulated as an employee of the State Department of Mental Health or provide such employee with comparable benefits provided for other county employees whose service as county employees is equal to the state service of the former employee of the State Department of Mental Health. Such benefits include, but are not limited to, retirement benefits, seniority rights under civil service, accumulated vacation and sick leave.

The county may on and after July 1, 1972, establish retraining programs for the State Department of Mental Health employees transferring to county mental health programs provided such programs are financed entirely with state and federal funds made available for that purpose.

For the purpose of this section employee of the Department of Mental Health means an employee of such department who performs functions which, prior to July 1, 1973, were vested in the Department of Mental Hygiene.

(Amended by Stats. 1977, Ch. 1252.)



5120

It is the policy of this state as declared and established in this act and in the Lanterman-Petris-Short Act that the care and treatment of mental patients be provided in the local community. In order to achieve uniform statewide implementation of the policies of this act, it is necessary to establish the statewide policy that, notwithstanding any other provision of law, no city or county shall discriminate in the enactment, enforcement, or administration of any zoning laws, ordinances, or rules and regulations between the use of property for the treatment of general hospital or nursing home patients and the use of property for the psychiatric care and treatment of patients, both inpatient and outpatient.

Health facilities for inpatient and outpatient psychiatric care and treatment shall be permitted in any area zoned for hospitals or nursing homes, or in which hospitals and nursing homes are permitted by conditional use permit.

(Amended by Stats. 1972, Ch. 559.)



5121

The county mental health director may develop procedures for the county s designation and training of professionals who will be designated to perform functions under Section 5150. These procedures may include, but are not limited to, the following:

(a) The license types, practice disciplines, and clinical experience of professionals eligible to be designated by the county.

(b) The initial and ongoing training and testing requirements for professionals eligible to be designated by the county.

(c) The application and approval processes for professionals seeking to be designated by the county, including the timeframe for initial designation and procedures for renewal of the designation.

(d) The county s process for monitoring and reviewing professionals designated by the county to ensure appropriate compliance with state law, regulations, and county procedures.

(Added by Stats. 2013, Ch. 567, Sec. 4. Effective January 1, 2014.)






CHAPTER 2. Involuntary Treatment

ARTICLE 1. Detention of Mentally Disordered Persons for Evaluation and Treatment

5150

(a) When a person, as a result of a mental health disorder, is a danger to others, or to himself or herself, or gravely disabled, a peace officer, professional person in charge of a facility designated by the county for evaluation and treatment, member of the attending staff, as defined by regulation, of a facility designated by the county for evaluation and treatment, designated members of a mobile crisis team, or professional person designated by the county may, upon probable cause, take, or cause to be taken, the person into custody for a period of up to 72 hours for assessment, evaluation, and crisis intervention, or placement for evaluation and treatment in a facility designated by the county for evaluation and treatment and approved by the State Department of Health Care Services. At a minimum, assessment, as defined in Section 5150.4, and evaluation, as defined in subdivision (a) of Section 5008, shall be conducted and provided on an ongoing basis. Crisis intervention, as defined in subdivision (e) of Section 5008, may be provided concurrently with assessment, evaluation, or any other service.

(b) The professional person in charge of a facility designated by the county for evaluation and treatment, member of the attending staff, or professional person designated by the county shall assess the person to determine whether he or she can be properly served without being detained. If in the judgment of the professional person in charge of the facility designated by the county for evaluation and treatment, member of the attending staff, or professional person designated by the county, the person can be properly served without being detained, he or she shall be provided evaluation, crisis intervention, or other inpatient or outpatient services on a voluntary basis. Nothing in this subdivision shall be interpreted to prevent a peace officer from delivering individuals to a designated facility for assessment under this section. Furthermore, the assessment requirement of this subdivision shall not be interpreted to require peace officers to perform any additional duties other than those specified in Sections 5150.1 and 5150.2.

(c) Whenever a person is evaluated by a professional person in charge of a facility designated by the county for evaluation or treatment, member of the attending staff, or professional person designated by the county and is found to be in need of mental health services, but is not admitted to the facility, all available alternative services provided pursuant to subdivision (b) shall be offered as determined by the county mental health director.

(d) If, in the judgment of the professional person in charge of the facility designated by the county for evaluation and treatment, member of the attending staff, or the professional person designated by the county, the person cannot be properly served without being detained, the admitting facility shall require an application in writing stating the circumstances under which the person s condition was called to the attention of the peace officer, professional person in charge of the facility designated by the county for evaluation and treatment, member of the attending staff, or professional person designated by the county, and stating that the peace officer, professional person in charge of the facility designated by the county for evaluation and treatment, member of the attending staff, or professional person designated by the county has probable cause to believe that the person is, as a result of a mental health disorder, a danger to others, or to himself or herself, or gravely disabled. If the probable cause is based on the statement of a person other than the peace officer, professional person in charge of the facility designated by the county for evaluation and treatment, member of the attending staff, or professional person designated by the county, the person shall be liable in a civil action for intentionally giving a statement which he or she knows to be false.

(e) At the time a person is taken into custody for evaluation, or within a reasonable time thereafter, unless a responsible relative or the guardian or conservator of the person is in possession of the person s personal property, the person taking him or her into custody shall take reasonable precautions to preserve and safeguard the personal property in the possession of or on the premises occupied by the person. The person taking him or her into custody shall then furnish to the court a report generally describing the person s property so preserved and safeguarded and its disposition, in substantially the form set forth in Section 5211, except that if a responsible relative or the guardian or conservator of the person is in possession of the person s property, the report shall include only the name of the relative or guardian or conservator and the location of the property, whereupon responsibility of the person taking him or her into custody for that property shall terminate. As used in this section, responsible relative includes the spouse, parent, adult child, domestic partner, grandparent, grandchild, or adult brother or sister of the person.

(f) (1) Each person, at the time he or she is first taken into custody under this section, shall be provided, by the person who takes him or her into custody, the following information orally in a language or modality accessible to the person. If the person cannot understand an oral advisement, the information shall be provided in writing. The information shall be in substantially the following form:

My name is .

I am a _____ (peace officer/mental health professional) _____ .

with _____ (name of agency) _____ .

You are not under criminal arrest, but I am taking you for an examination by mental health professionals at .

_____ (name of facility) _____

You will be told your rights by the mental health staff.

(2) If taken into custody at his or her own residence, the person shall also be provided the following information:

You may bring a few personal items with you, which I will have to approve. Please inform me if you need assistance turning off any appliance or water. You may make a phone call and leave a note to tell your friends or family where you have been taken.

(g) The designated facility shall keep, for each patient evaluated, a record of the advisement given pursuant to subdivision (f) which shall include all of the following:

(1) The name of the person detained for evaluation.

(2) The name and position of the peace officer or mental health professional taking the person into custody.

(3) The date the advisement was completed.

(4) Whether the advisement was completed.

(5) The language or modality used to give the advisement.

(6) If the advisement was not completed, a statement of good cause, as defined by regulations of the State Department of Health Care Services.

(h) (1) Each person admitted to a facility designated by the county for evaluation and treatment shall be given the following information by admission staff of the facility. The information shall be given orally and in writing and in a language or modality accessible to the person. The written information shall be available to the person in English and in the language that is the person s primary means of communication. Accommodations for other disabilities that may affect communication shall also be provided. The information shall be in substantially the following form:

My name is ?.

My position here is??.

You are being placed into this psychiatric facility because it is our professional opinion that, as a result of a mental health disorder, you are likely to (check applicable):

? Harm yourself.
? Harm someone else.
? Be unable to take care of your own food, clothing, and housing needs.
We believe this is true because

(list of the facts upon which the allegation of dangerous
or gravely disabled due to mental health disorder is based, including pertinent
facts arising from the admission interview).

You will be held for a period up to 72 hours. During the 72 hours you may also be transferred to another facility. You may request to be evaluated or treated at a facility of your choice. You may request to be evaluated or treated by a mental health professional of your choice. We cannot guarantee the facility or mental health professional you choose will be available, but we will honor your choice if we can.

During these 72 hours you will be evaluated by the facility staff, and you may be given treatment, including medications. It is possible for you to be released before the end of the 72 hours. But if the staff decides that you need continued treatment you can be held for a longer period of time. If you are held longer than 72 hours, you have the right to a lawyer and a qualified interpreter and a hearing before a judge. If you are unable to pay for the lawyer, then one will be provided to you free of charge.

If you have questions about your legal rights, you may contact the county Patients Rights Advocate at _____ (phone number for the county Patients Rights Advocacy office) _____ .

Your 72-hour period began _____ (date/time) _____ .

(2) If the notice is given in a county where weekends and holidays are excluded from the 72-hour period, the patient shall be informed of this fact.

(i) For each patient admitted for evaluation and treatment, the facility shall keep with the patient s medical record a record of the advisement given pursuant to subdivision (h), which shall include all of the following:

(1) The name of the person performing the advisement.

(2) The date of the advisement.

(3) Whether the advisement was completed.

(4) The language or modality used to communicate the advisement.

(5) If the advisement was not completed, a statement of good cause.

(Amended by Stats. 2013, Ch. 567, Sec. 5. Effective January 1, 2014.)



5150.05

(a) When determining if probable cause exists to take a person into custody, or cause a person to be taken into custody, pursuant to Section 5150, any person who is authorized to take that person, or cause that person to be taken, into custody pursuant to that section shall consider available relevant information about the historical course of the person s mental disorder if the authorized person determines that the information has a reasonable bearing on the determination as to whether the person is a danger to others, or to himself or herself, or is gravely disabled as a result of the mental disorder.

(b) For purposes of this section, information about the historical course of the person s mental disorder includes evidence presented by the person who has provided or is providing mental health or related support services to the person subject to a determination described in subdivision (a), evidence presented by one or more members of the family of that person, and evidence presented by the person subject to a determination described in subdivision (a) or anyone designated by that person.

(c) If the probable cause in subdivision (a) is based on the statement of a person other than the one authorized to take the person into custody pursuant to Section 5150, a member of the attending staff, or a professional person, the person making the statement shall be liable in a civil action for intentionally giving any statement that he or she knows to be false.

(d) This section shall not be applied to limit the application of Section 5328.

(Added by Stats. 2001, Ch. 506, Sec. 7. Effective January 1, 2002.)



5150.1

No peace officer seeking to transport, or having transported, a person to a designated facility for assessment under Section 5150, shall be instructed by mental health personnel to take the person to, or keep the person at, a jail solely because of the unavailability of an acute bed, nor shall the peace officer be forbidden to transport the person directly to the designated facility. No mental health employee from any county, state, city, or any private agency providing Short-Doyle psychiatric emergency services shall interfere with a peace officer performing duties under Section 5150 by preventing the peace officer from entering a designated facility with the person to be assessed, nor shall any employee of such an agency require the peace officer to remove the person without assessment as a condition of allowing the peace officer to depart.

Peace officer for the purposes of this section also means a jailer seeking to transport or transporting a person in custody to a designated facility for assessment consistent with Section 4011.6 or 4011.8 of the Penal Code and Section 5150.

(Added by Stats. 1985, Ch. 1286, Sec. 6.2. Effective September 30, 1985.)



5150.2

In each county whenever a peace officer has transported a person to a designated facility for assessment under Section 5150, that officer shall be detained no longer than the time necessary to complete documentation of the factual basis of the detention under Section 5150 and a safe and orderly transfer of physical custody of the person. The documentation shall include detailed information regarding the factual circumstances and observations constituting probable cause for the peace officer to believe that the individual required psychiatric evaluation under the standards of Section 5105.

Each county shall establish disposition procedures and guidelines with local law enforcement agencies as necessary to relate to persons not admitted for evaluation and treatment and who decline alternative mental health services and to relate to the safe and orderly transfer of physical custody of persons under Section 5150, including those who have a criminal detention pending.

(Added by Stats. 1985, Ch. 1286, Sec. 6.4. Effective September 30, 1985.)



5150.4

Assessment for the purposes of this article, means the determination of whether a person shall be evaluated and treated pursuant to Section 5150.

(Added by Stats. 1985, Ch. 1286, Sec. 6.7. Effective September 30, 1985.)



5151

If the facility designated by the county for evaluation and treatment admits the person, it may detain him or her for evaluation and treatment for a period not to exceed 72 hours. Saturdays, Sundays, and holidays may be excluded from the period if the State Department of Health Care Services certifies for each facility that evaluation and treatment services cannot reasonably be made available on those days. The certification by the department is subject to renewal every two years. The department shall adopt regulations defining criteria for determining whether a facility can reasonably be expected to make evaluation and treatment services available on Saturdays, Sundays, and holidays.

Prior to admitting a person to the facility for treatment and evaluation pursuant to Section 5150, the professional person in charge of the facility or his or her designee shall assess the individual in person to determine the appropriateness of the involuntary detention.

(Amended by Stats. 2013, Ch. 567, Sec. 7. Effective January 1, 2014.)



5152

(a) Each person admitted to a facility for 72-hour treatment and evaluation under the provisions of this article shall receive an evaluation as soon as possible after he or she is admitted and shall receive whatever treatment and care his or her condition requires for the full period that he or she is held. The person shall be released before 72 hours have elapsed only if the psychiatrist directly responsible for the person s treatment believes, as a result of the psychiatrist s personal observations, that the person no longer requires evaluation or treatment. However, in those situations in which both a psychiatrist and psychologist have personally evaluated or examined a person who is placed under a 72-hour hold and there is a collaborative treatment relationship between the psychiatrist and psychologist, either the psychiatrist or psychologist may authorize the release of the person from the hold, but only after they have consulted with one another. In the event of a clinical or professional disagreement regarding the early release of a person who has been placed under a 72-hour hold, the hold shall be maintained unless the facility s medical director overrules the decision of the psychiatrist or psychologist opposing the release. Both the psychiatrist and psychologist shall enter their findings, concerns, or objections into the person s medical record. If any other professional person who is authorized to release the person believes the person should be released before 72 hours have elapsed, and the psychiatrist directly responsible for the person s treatment objects, the matter shall be referred to the medical director of the facility for the final decision. However, if the medical director is not a psychiatrist, he or she shall appoint a designee who is a psychiatrist. If the matter is referred, the person shall be released before 72 hours have elapsed only if the psychiatrist making the final decision believes, as a result of the psychiatrist s personal observations, that the person no longer requires evaluation or treatment.

(b) Any person who has been detained for evaluation and treatment shall be released, referred for further care and treatment on a voluntary basis, or certified for intensive treatment, or a conservator or temporary conservator shall be appointed pursuant to this part as required.

(c) A person designated by the mental health facility shall give to any person who has been detained at that facility for evaluation and treatment and who is receiving medication as a result of his or her mental illness, as soon as possible after detention, written and oral information about the probable effects and possible side effects of the medication. The State Department of Health Care Services shall develop and promulgate written materials on the effects of medications, for use by county mental health programs as disseminated or as modified by the county mental health program, addressing the probable effects and the possible side effects of the medication. The following information shall be given orally to the patient:

(1) The nature of the mental illness, or behavior, that is the reason the medication is being given or recommended.

(2) The likelihood of improving or not improving without the medication.

(3) Reasonable alternative treatments available.

(4) The name and type, frequency, amount, and method of dispensing the medication, and the probable length of time the medication will be taken.

The fact that the information has or has not been given shall be indicated in the patient s chart. If the information has not been given, the designated person shall document in the patient s chart the justification for not providing the information. A failure to give information about the probable effects and possible side effects of the medication shall not constitute new grounds for release.

(d) The amendments to this section made by Assembly Bill 348 of the 2003 04 Regular Session shall not be construed to revise or expand the scope of practice of psychologists, as defined in Chapter 6.6 (commencing with Section 2900) of Division 2 of the Business and Professions Code.

(Amended by Stats. 2012, Ch. 34, Sec. 81. Effective June 27, 2012.)



5152.1

The professional person in charge of the facility providing 72-hour evaluation and treatment, or his or her designee, shall notify the county mental health director or the director s designee and the peace officer who makes the written application pursuant to Section 5150 or a person who is designated by the law enforcement agency that employs the peace officer, when the person has been released after 72-hour detention, when the person is not detained, or when the person is released before the full period of allowable 72-hour detention if all of the following conditions apply:

(a) The peace officer requests such notification at the time he or she makes the application and the peace officer certifies at that time in writing that the person has been referred to the facility under circumstances which, based upon an allegation of facts regarding actions witnessed by the officer or another person, would support the filing of a criminal complaint.

(b) The notice is limited to the person s name, address, date of admission for 72-hour evaluation and treatment, and date of release.

If a police officer, law enforcement agency, or designee of the law enforcement agency, possesses any record of information obtained pursuant to the notification requirements of this section, the officer, agency, or designee shall destroy that record two years after receipt of notification.

(Amended by Stats. 1983, Ch. 755, Sec. 1.)



5152.2

Each law enforcement agency within a county shall arrange with the county mental health director a method for giving prompt notification to peace officers pursuant to Section 5152.1.

(Added by Stats. 1975, Ch. 960.)



5153

Whenever possible, officers charged with apprehension of persons pursuant to this article shall dress in plain clothes and travel in unmarked vehicles.

(Amended by Stats. 1969, Ch. 722.)



5154

(a) Notwithstanding Section 5113, if the provisions of Section 5152 have been met, the professional person in charge of the facility providing 72-hour treatment and evaluation, his or her designee, the medical director of the facility or his or her designee described in Section 5152, the psychiatrist directly responsible for the person s treatment, or the psychologist shall not be held civilly or criminally liable for any action by a person released before the end of 72 hours pursuant to this article.

(b) The professional person in charge of the facility providing 72-hour treatment and evaluation, his or her designee, the medical director of the facility or his or her designee described in Section 5152, the psychiatrist directly responsible for the person s treatment, or the psychologist shall not be held civilly or criminally liable for any action by a person released at the end of the 72 hours pursuant to this article.

(c) The peace officer responsible for the detainment of the person shall not be civilly or criminally liable for any action by a person released at or before the end of the 72 hours pursuant to this article.

(d) The amendments to this section made by Assembly Bill 348 of the 2003 04 Regular Session shall not be construed to revise or expand the scope of practice of psychologists, as defined in Chapter 6.6 (commencing with Section 2900) of Division 2 of the Business and Professions Code.

(Amended by Stats. 2003, Ch. 94, Sec. 2. Effective January 1, 2004.)



5155

Nothing in this part shall be construed as granting authority to local entities to issue licenses supplementary to existing state and local licensing laws.

(Added by Stats. 1968, Ch. 1374.)






ARTICLE 1.5. Detention of Inebriates for Evaluation and Treatment

5170

When any person is a danger to others, or to himself, or gravely disabled as a result of inebriation, a peace officer, member of the attending staff, as defined by regulation, of an evaluation facility designated by the county, or other person designated by the county may, upon reasonable cause, take, or cause to be taken, the person into civil protective custody and place him in a facility designated by the county and approved by the State Department of Alcohol and Drug Abuse as a facility for 72-hour treatment and evaluation of inebriates.

(Amended by Stats. 1978, Ch. 429.)



5170.1

A 72-hour treatment and evaluation facility shall include one or more of the following:

(1) A screening, evaluation, and referral facility which may be accomplished by a mobile crisis unit, first aid station or ambulatory detoxification unit;

(2) A detoxification facility for alcoholic and acutely intoxicated persons.

(3) An alcohol recovery house.

(Added by Stats. 1974, Ch. 1024.)



5170.3

Such evaluation facility shall require an application in writing stating the circumstances under which the person s condition was called to the attention of the officer, member of the attending staff, or other designated person, and stating that the officer, member of the attending staff, or other designated person believes as a result of his personal observations that the person is, as a result of inebriation, a danger to others, or to himself, or gravely disabled or has violated subdivision (f) of Section 647 of the Penal Code.

(Added by Stats. 1971, Ch. 1581.)



5170.5

Any person placed in an evaluation facility has, immediately after he is taken to an evaluation facility and except where physically impossible, no later than three hours after he is placed in such facility or taken to such unit, the right to make, at his own expense, at least two completed telephone calls. If the person placed in the evaluation facility does not have money upon him with which to make such calls, he shall be allowed free at least two completed local toll free or collect telephone calls.

(Amended by Stats. 1974, Ch. 1024.)



5170.7

A person who requests to be released from the facility before 72 hours have elapsed shall be released only if the psychiatrist directly responsible for the person s treatment believes, as a result of his or her personal observations, that the person is not a danger to others, or to himself or herself. If any other professional person who is authorized to release the person, believes the person should be released before 72 hours have elapsed, and the psychiatrist directly responsible for the person s treatment objects, the matter shall be referred to the medical director of the facility for the final decision. However, if the medical director is not a psychiatrist, he or she shall appoint a designee who is a psychiatrist. If the matter is referred, the person shall be released before 72 hours have elapsed only if the psychiatrist making the final decision believes, as a result of his or her personal observations, that the person is not a danger to others, or to himself or herself.

(Amended by Stats. 1985, Ch. 1288, Sec. 4. Effective September 30, 1985.)



5171

If the facility for 72-hour treatment and evaluation of inebriates admits the person, it may detain him for evaluation and detoxification treatment, and such other treatment as may be indicated, for a period not to exceed 72 hours. Saturdays, Sundays and holidays shall be included for the purpose of calculating the 72-hour period. However, a person may voluntarily remain in such facility for more than 72 hours if the professional person in charge of the facility determines the person is in need of and may benefit from further treatment and care, provided any person who is taken or caused to be taken to the facility shall have priority for available treatment and care over a person who has voluntarily remained in a facility for more than 72 hours.

If in the judgment of the professional person in charge of the facility providing evaluation and treatment, the person can be properly served without being detained, he shall be provided evaluation, detoxification treatment or other treatment, crisis intervention, or other inpatient or outpatient services on a voluntary basis.

(Amended by Stats. 1971, Ch. 1581.)



5172

Each person admitted to a facility for 72-hour treatment and evaluation under the provisions of this article shall receive an evaluation as soon after he or she is admitted as possible and shall receive whatever treatment and care his or her condition requires for the full period that he or she is held. The person shall be released before 72 hours have elapsed only if, the psychiatrist directly responsible for the person s treatment believes, as a result of his or her personal observations, that the person no longer requires evaluation or treatment. If any other professional person who is authorized to release the person, believes the person should be released before 72 hours have elapsed, and the psychiatrist directly responsible for the person s treatment objects, the matter shall be referred to the medical director of the facility for the final decision. However, if the medical director is not a psychiatrist, he or she shall appoint a designee who is a psychiatrist. If the matter is referred, the person shall be released before 72 hours have elapsed only if the psychiatrist making the final decision believes, as a result of his or her personal observations, that the person no longer requires evaluation or treatment.

Persons who have been detained for evaluation and treatment shall be released, referred for further care and treatment on a voluntary basis, or, if the person, as a result of impairment by chronic alcoholism, is a danger to others or to himself or herself, or gravely disabled, he or she may be certified for intensive treatment, or a conservator or temporary conservator shall be appointed for him or her pursuant to this part as required.

(Amended by Stats. 1985, Ch. 1288, Sec. 5. Effective September 30, 1985.)



5172.1

Any person who is a danger to others, or to himself, or gravely disabled as a result of inebriation, may voluntarily apply for admission to a 72-hour evaluation and detoxification treatment facility for inebriates.

(Added by Stats. 1971, Ch. 1581.)



5173

(a) Notwithstanding Section 5113, if the provisions of Section 5170.7 or 5172 have been met, the professional person in charge of the facility providing 72-hour treatment and evaluation, the medical director of the facility or his or her designee described in Sections 5170.7 and 5172, and the psychiatrist directly responsible for the person s treatment shall not be held civilly or criminally liable for any action by a person released before the end of 72 hours pursuant to this article.

(b) The professional person in charge of the facility providing 72-hour treatment and evaluation, the medical director of the facility or his or her designee described in Sections 5170.7 and 5172, and the psychiatrist directly responsible for the person s treatment shall not be held civilly or criminally liable for any action by a person released at the end of the 72 hours pursuant to this article.

(c) The peace officer responsible for the detainment of the person shall not be civilly or criminally liable for any action by a person released at or before the end of the 72 hours pursuant to this article.

(Amended by Stats. 1985, Ch. 1288, Sec. 6. Effective September 30, 1985.)



5174

It is the intent of the Legislature (a) that facilities for 72-hour treatment and evaluation of inebriates be subject to state funding under Part 2 (commencing with Section 5600) of this division only if they provide screening, evaluation and referral services and have available medical services in the facility or by referral agreement with an appropriate medical facility, and would normally be considered an integral part of a community health program; (b) that state reimbursement under Part 2 (commencing with Section 5600) for such 72-hour facilities and intensive treatment facilities, under this article shall not be included as priority funding as are reimbursements for other county expenditures under this part for involuntary treatment services, but may be provided on the basis of new and expanded services if funds for new and expanded services are available; that while facilities receiving funds from other sources may, if eligible for funding under this division, be designated as 72-hour facilities, or intensive treatment facilities for the purposes of this article, funding of such facilities under this division shall not be substituted for such previous funding.

No 72-hour facility, or intensive treatment facility for the purposes of this article shall be eligible for funding under Part 2 (commencing with Section 5600) of this division until approved by the Director of Alcohol and Drug Abuse in accordance with standards established by the State Department of Alcohol and Drug Abuse in regulations adopted pursuant to this part. To the maximum extent possible, each county shall utilize services provided for inebriates and persons impaired by chronic alcoholism by federal and other funds presently used for such services, including federal and other funds made available to the State Department of Rehabilitation and the State Department of Alcohol and Drug Abuse. McAteer funds shall not be utilized for the purposes of the 72-hour involuntary holding program as outlined in this chapter.

(Amended by Stats. 1978, Ch. 429.)



5175

Nothing in this article shall be construed to prevent a facility designated as a facility for 72-hour evaluation and treatment of inebriates from also being designated as a facility for 72-hour evaluation and treatment of other persons subject to this part, including persons impaired by chronic alcoholism.

(Added by Stats. 1969, Ch. 1472.)



5176

This article shall apply only to those counties wherein the board of supervisors has adopted a resolution stating that suitable facilities exist within the county for the care and treatment of inebriates and persons impaired by chronic alcoholism, designating the facilities to be used as facilities for 72-hour treatment and evaluation of inebriates and for the extensive treatment of persons impaired by chronic alcoholism, and otherwise adopting the provisions of this article.

Each county Short-Doyle plan for a county to which this article is made applicable shall designate the specific facility or facilities for 72-hour evaluation and detoxification treatment of inebriates and for intensive treatment of persons impaired by chronic alcoholism and for the treatment of such persons on a voluntary basis under this article, and shall specify the maximum number of patients that can be served at any one time by each such facility.

(Amended by Stats. 1974, Ch. 1024.)






ARTICLE 2. Court-Ordered Evaluation for Mentally Disordered Persons

5200

Any person alleged, as a result of mental disorder, to be a danger to others, or to himself, or to be gravely disabled, may be given an evaluation of his condition under a superior court order pursuant to this article. The provisions of this article shall be carried out with the utmost consideration for the privacy and dignity of the person for whom a court-ordered evaluation is requested.

(Repealed and added by Stats. 1967, Ch. 1667.)



5201

Any individual may apply to the person or agency designated by the county for a petition alleging that there is in the county a person who is, as a result of mental disorder a danger to others, or to himself, or is gravely disabled, and requesting that an evaluation of the person s condition be made.

(Repealed and added by Stats. 1967, Ch. 1667.)



5202

The person or agency designated by the county shall prepare the petition and all other forms required in the proceeding, and shall be responsible for filing the petition. Before filing the petition, the person or agency designated by the county shall request the person or agency designated by the county and approved by the State Department of Health Care Services to provide prepetition screening to determine whether there is probable cause to believe the allegations. The person or agency providing prepetition screening shall conduct a reasonable investigation of the allegations and make a reasonable effort to personally interview the subject of the petition. The screening shall also determine whether the person will agree voluntarily to receive crisis intervention services or an evaluation in his own home or in a facility designated by the county and approved by the State Department of Health Care Services. Following prepetition screening, the person or agency designated by the county shall file the petition if satisfied that there is probable cause to believe that the person is, as a result of mental disorder, a danger to others, or to himself or herself, or gravely disabled, and that the person will not voluntarily receive evaluation or crisis intervention.

If the petition is filed, it shall be accompanied by a report containing the findings of the person or agency designated by the county to provide prepetition screening. The prepetition screening report submitted to the superior court shall be confidential and shall be subject to the provisions of Section 5328.

(Amended by Stats. 2013, Ch. 23, Sec. 34. Effective June 27, 2013.)



5203

Any individual who seeks a petition for court-ordered evaluation knowing that the person for whom the petition is sought is not, as a result of mental disorder, a danger to himself, or to others, or gravely disabled is guilty of a misdemeanor, and may be held liable in civil damages by the person against whom the petition was sought.

(Amended by Stats. 1969, Ch. 722.)



5204

The petition for a court-ordered evaluation shall contain the following:

(a) The name and address of the petitioner and his interest in the case.

(b) The name of the person alleged, as a result of mental disorder, to be a danger to others, or to himself, or to be gravely disabled, and, if known to the petitioner, the address, age, sex, marital status, and occupation of the person.

(c) The facts upon which the allegations of the petition are based.

(d) The name of, as a respondent thereto, every person known or believed by the petitioner to be legally responsible for the care, support, and maintenance of the person alleged, as a result of mental disorder, to be a danger to others, or to himself, or to be gravely disabled, and the address of each such person, if known to the petitioner.

(e) Such other information as the court may require.

(Added by Stats. 1967, Ch. 1667.)



5205

The petition shall be in substantially the following form:

In the Superior Court of the State of California
for the County of _____

The People of the State of California
Concerning

and

_____ Respondents _____

No. _____
Petition for
Evaluation

________, residing at _____ (tel. ____), being duly sworn, alleges: That there is now in the county, in the City or Town of _____, a person named _____, who resides at _____, and who is, as a result of mental disorder:

(1) A danger to others.
(2) A danger to himself or herself.
(3) Gravely disabled as defined in subdivision (h) of Section 5008 of the Welfare and Institutions Code (Strike out all inapplicable classifications).

That the person is ____ years of age; that __? the person is ____ (sex); and that __? the person is _____ (single, married, widowed, or divorced); and that _____ occupation is _____.

That the facts upon which the allegations of the petition are based are as follows: That __? the person, at _____ in the county, on the _____ day of _____, 20__,

That petitioner s interest in the case is

That the person responsible for the care, support, and maintenance of the person, and their relationship to the person are, so far as known to the petitioner, as follows: (Give names, addresses, and relationship of persons named as respondents)

Wherefore, petitioner prays that evaluation be made to determine the condition of ____, alleged, as a result of mental disorder, to be a danger to others, or to himself or herself, or to be gravely disabled.

_____ _____ Petitioner _____

Subscribed and sworn to before me this ____ day of _____ 20__.

_____ , Clerk of the Court

_____ By Deputy

(Amended by Stats. 2003, Ch. 62, Sec. 325. Effective January 1, 2004.)



5206

Whenever it appears, by petition pursuant to this article, to the satisfaction of a judge of a superior court that a person is, as a result of mental disorder, a danger to others, or to himself, or gravely disabled, and the person has refused or failed to accept evaluation voluntarily, the judge shall issue an order notifying the person to submit to an evaluation at such time and place as designated by the judge. The order for an evaluation shall be served as provided in Section 5208 by a peace officer, counselor in mental health, or a court-appointed official. The person shall be permitted to remain in his home or other place of his choosing prior to the time of evaluation, and shall be permitted to be accompanied by one or more of his relatives, friends, an attorney, a personal physician, or other professional or religious advisor to the place of evaluation. If the person to receive evaluation so requests, the individual or individuals who accompany him may be present during the evaluation.

If the person refuses or fails to appear for evaluation after having been properly notified, a peace officer, counselor in mental health, or a court-appointed official shall take the person into custody and place him in a facility designated by the county as a facility for treatment and evaluation. The person shall be evaluated as promptly as possible, and shall in no event be detained longer than 72 hours under the court order, excluding Saturdays, Sundays, and holidays if treatment and evaluation services are not available on those days.

Persons who have been detained for evaluation shall be released, referred for care and treatment on a voluntary basis, certified for intensive treatment, or recommended for conservatorship pursuant to this part, as required.

(Added by Stats. 1967, Ch. 1667.)



5207

The order for evaluation shall be in substantially the following form:

In the Superior Court of the State of California
for the County of _____

The People of the State of California
Concerning

and

_____ Respondents _____

No. _____
Order
for
Evaluation
or Detention

The People of the State of California to

:

(Peace officer, counselor in mental health, or
other official appointed by the court)

The petition of ____ has been presented this day to me, a Judge of the Superior Court for the County of ____, State of California, from which it appears that there is now in this county, at ____, a person by the name of ____, who is, as a result of mental disorder, a danger to others, or to himself, or gravely disabled.

Now, therefore, you are directed to notify ____ to submit to an evaluation at ____ on the ____ day of ____, 19_, at __ o clock __m.

____ shall be permitted to be accompanied by one or more of his relatives, friends, an attorney, a personal physician, or other professional or religious advisor.

The individual or individuals who accompany ____ may be present during the evaluation if so requested by ____.

?*Provision for Detention for Evaluation

If the person fails or refuses to appear for evaluation when notified by order of this court, you are hereby directed to detain said ____ or cause him to be detained at ____ for a period no longer than 72 hours, excluding Saturdays, Sundays, and holidays if evaluation services are not available on those days, for the purposes of evaluation.

I hereby direct that a copy of this order together with a copy of the petition be delivered to said person and his representative, if any, at the time of his notification; and I further authorize the service of this order at any hour of the day or night.

Witness my hand, this ____ day of ____, 19_

_____ Judge of the Superior Court _____

?Return of Order

I hereby certify that I received the above order for the evaluation of ____ and on the ____ day of ____, 19_, personally served a copy of the order and of the petition on ____ and the professional person in charge of the ____, a facility for treatment and evaluation, or his designee.

Dated: ____, 19_.

_____ Signature and Title _____

(Added by Stats. 1967, Ch. 1667.)



5208

As promptly as possible, a copy of the petition and the order for evaluation shall be personally served on the person to be evaluated and the professional person in charge of the facility for treatment and evaluation named in the order, or his designee.

If the person to be evaluated fails to appear for an evaluation at the time designated in the order, the professional person in charge, or his designee, shall notify the person who served the order to have the person to be evaluated detained pursuant to the order.

(Added by Stats. 1967, Ch. 1667.)



5210

At the time a person is taken into custody for evaluation, or within a reasonable time thereafter, unless a responsible relative or the guardian or conservator of the person is in possession of the person s personal property, the person taking him into custody shall take reasonable precautions to preserve and safeguard the personal property in the possession of or on the premises occupied by the person. The person taking him into custody shall then furnish to the court a report generally describing the person s property so preserved and safeguarded and its disposition, in substantially the form set forth in Section 5211; except that if a responsible relative or the guardian or conservator of the person is in possession of the person s property, the report shall include only the name of the relative or guardian or conservator and the location of the property, whereupon responsibility of the person taking him into custody for such property shall terminate.

As used in this section, responsible relative includes the spouse, parent, adult child, or adult brother or sister of the person, except that it does not include the person who applied for the petition under this article.

(Added by Stats. 1967, Ch. 1667.)



5211

The report of a patient s property required by Section 5210 to be made by the person taking him into custody for evaluation shall be in substantially the following form:

Report of Officer

I hereby report to the Superior Court for the County of _____ that the personal property of the person apprehended, described generally as ____ was preserved and safeguarded by ____ (Insert name of person taking him into custody, responsible relative, guardian, or conservator).

That property is now located at ____.

Dated: ____ 19__.

_____ Signature and Title _____

(Added by Stats. 1967, Ch. 1667.)



5212

Whenever possible, persons charged with service of orders and apprehension of persons pursuant to this article shall dress in plain clothes and travel in unmarked vehicles.

(Amended by Stats. 1969, Ch. 722.)



5213

(a) If, upon evaluation, the person is found to be in need of treatment because he or she is, as a result of mental disorder, a danger to others, or to himself or herself, or is gravely disabled, he or she may be detained for treatment in a facility for 72-hour treatment and evaluation. Saturdays, Sundays, and holidays may be excluded from the 72-hour period if the State Department of Social Services certifies for each facility that evaluation and treatment services cannot reasonably be made available on those days. The certification by the department is subject to renewal every two years. The department shall adopt regulations defining criteria for determining whether a facility can reasonably be expected to make evaluation and treatment services available on Saturdays, Sundays, and holidays.

(b) Persons who have been detained for evaluation and treatment, who are receiving medications as a result of their mental illness, shall be given, as soon as possible after detention, written and oral information about the probable effects and possible side effects of the medication, by a person designated by the mental health facility where the person is detained. The State Department of Social Services shall develop and promulgate written materials on the effects of medications, for use by county mental health programs as disseminated or as modified by the county mental health program, addressing the probable effects and the possible side effects of the medication. The following information shall be given orally to the patient:

(1) The nature of the mental illness, or behavior, that is the reason the medication is being given or recommended.

(2) The likelihood of improving or not improving without the medications.

(3) Reasonable alternative treatments available.

(4) The name and type, frequency, amount, and method of dispensing the medications, and the probable length of time that the medications will be taken.

The fact that the information has or has not been given shall be indicated in the patient s chart. If the information has not been given, the designated person shall document in the patient s chart the justification for not providing the information. A failure to give information about the probable effects and possible side effects of the medication shall not constitute new grounds for release.

(Amended by Stats. 2012, Ch. 438, Sec. 10. Effective September 22, 2012.)






ARTICLE 3. Court-Ordered Evaluation for Persons Impaired by Chronic Alcoholism or Drug Abuse

5225

Whenever a criminal defendant who appears, as a result of chronic alcoholism or the use of narcotics or restricted dangerous drugs, to be a danger to others, to himself, or to be gravely disabled, is brought before any judge, the judge may order the defendant s evaluation under conditions set forth in this article, provided evaluation services designated in the county plan pursuant to Section 5654 are available.

(Amended by Stats. 1979, Ch. 373.)



5226

Such a criminal defendant must be advised of his right to immediately continue with the criminal proceeding, and it is the duty of the judge to apprise the defendant fully of his option and of the consequences which will occur if the defendant chooses the evaluation procedures. The defendant shall have a right to legal counsel at the proceedings at which the choice is made.

(Added by Stats. 1967, Ch. 1667.)



5226.1

If a judge issues an order for evaluation under conditions set forth in this article, proceedings on the criminal charge then pending in the court from which the order for evaluation issued shall be dismissed or suspended until such time as the evaluation of the defendant and the subsequent detention of the defendant for involuntary treatment, if any, are completed. Upon completion of such evaluation and detention, if any, the defendant shall, if such criminal charge has not been dismissed, be returned by the sheriff of the county in which the order of evaluation was made, from the evaluation or intensive treatment facility to the custody of the sheriff who shall return the defendant to the court where the order for evaluation was made, and proceedings on the criminal charge shall be resumed or dismissed. If, during evaluation or detention for involuntary treatment, the defendant is recommended for conservatorship, and if the criminal charge has not previously been dismissed, the defendant shall be returned by the sheriff to the court in which such charge is pending for the disposition of the criminal charge prior to the initiation of the conservatorship proceedings. The judge of such court may order such defendant to be detained in the evaluation or treatment facility until the day set for the resumption of the proceedings on the criminal charge.

(Amended by Stats. 1969, Ch. 722.)



5227

The order for evaluation shall be in substantially the following form:

In the Superior Court of the State of California
for the County of _____

The People of the State of California
Concerning

and

_____ Respondents _____

No. _____
Order
for
Evaluation

The People of the State of California to

:

(Professional person in charge of the facility providing
evaluation)

______ has appeared before me and appears to be, as a result of ______ (chronic alcoholism, the use of narcotics, or the use of restricted dangerous drugs), a danger to himself, or others, or gravely disabled.

Now, therefore, you are directed to evaluate ______ at ______ on the ____ day of ____, 19__, at __ o clock _m.

Witness my hand, this ____ day of ____, 19__.

_____ _____ Judge of the ________ Court _____

Return of Order

I hereby certify that I received the above order for the evaluation of ______ and on the ____ day of ____, 19__, personally served a copy of the order and of the petition on the professional person in charge of the ______, a facility for treatment and evaluation, or his designee.

Dated: ____ 19__.

_____ _____ Signature and Title _____

(Amended by Stats. 1970, Ch. 1129.)



5228

As promptly as possible, a copy of the order for evaluation shall be personally served on the person to be evaluated and the professional person in charge of the facility for treatment and evaluation named in the order, or his designee.

(Added by Stats. 1967, Ch. 1667.)



5229

At the time a person is ordered to undergo evaluation, or within a reasonable time thereafter, unless a responsible relative or the guardian or conservator of the person is in possession of the person s personal property, the person shall take reasonable precautions to preserve and safeguard the personal property in the possession of or on the premises occupied by the person. The person responsible for taking him to the evaluation facility shall then furnish to the court a report generally describing the person s property so preserved and safeguarded and its disposition, in substantially the form set forth in Section 5211; except that if a responsible relative or the guardian or conservator of the person is in possession of the person s property, the report shall include only the name of the relative or guardian or conservator and the location of the property, whereupon responsibility of the person responsible for taking him to the evaluation facility for such property shall terminate.

As used in this section, responsible relative includes the spouse, parent, adult child, or adult brother or sister of the person.

(Added by Stats. 1967, Ch. 1667.)



5230

If, upon evaluation, the person is found to be in need of treatment because he is, as a result of impairment by chronic alcoholism or the use of narcotics or restricted dangerous drugs, a danger to others, or to himself, or is gravely disabled, he may be detained for treatment in a facility for 72-hour treatment and evaluation. Except as provided in this section, he shall in no event be detained longer than 72 hours from the time of evaluation or detention for evaluation, excluding Saturdays, Sundays and holidays if treatment services are not available on those days.

Persons who have been detained for evaluation and treatment shall be released if the criminal charge has been dismissed; released to the custody of the sheriff or continue to be detained pursuant to court order under Section 5226.1; referred for further care and treatment on a voluntary basis, subject to the disposition of the criminal action; certified for intensive treatment; or recommended for conservatorship pursuant to this part, subject to the disposition of the criminal charge; as required.

(Amended by Stats. 1970, Ch. 1129.)






ARTICLE 4. Certification for Intensive Treatment

5250

If a person is detained for 72 hours under the provisions of Article 1 (commencing with Section 5150), or under court order for evaluation pursuant to Article 2 (commencing with Section 5200) or Article 3 (commencing with Section 5225) and has received an evaluation, he or she may be certified for not more than 14 days of intensive treatment related to the mental disorder or impairment by chronic alcoholism, under the following conditions:

(a) The professional staff of the agency or facility providing evaluation services has analyzed the person s condition and has found the person is, as a result of mental disorder or impairment by chronic alcoholism, a danger to others, or to himself or herself, or gravely disabled.

(b) The facility providing intensive treatment is designated by the county to provide intensive treatment, and agrees to admit the person. No facility shall be designated to provide intensive treatment unless it complies with the certification review hearing required by this article. The procedures shall be described in the county Short-Doyle plan as required by Section 5651.3.

(c) The person has been advised of the need for, but has not been willing or able to accept, treatment on a voluntary basis.

(d) (1) Notwithstanding paragraph (1) of subdivision (h) of Section 5008, a person is not gravely disabled if that person can survive safely without involuntary detention with the help of responsible family, friends, or others who are both willing and able to help provide for the person s basic personal needs for food, clothing, or shelter.

(2) However, unless they specifically indicate in writing their willingness and ability to help, family, friends, or others shall not be considered willing or able to provide this help.

(3) The purpose of this subdivision is to avoid the necessity for, and the harmful effects of, requiring family, friends, and others to publicly state, and requiring the certification review officer to publicly find, that no one is willing or able to assist the mentally disordered person in providing for the person s basic needs for food, clothing, or shelter.

(Amended by Stats. 1989, Ch. 999, Sec. 1.)



5250.1

The professional person in charge of a facility providing intensive treatment, pursuant to Section 5250 or 5270.15, or that person s designee, shall notify the county mental health director, or the director s designee, and the peace officer who made the original written application for 72-hour evaluation pursuant to Section 5150 or a person who is designated by the law enforcement agency that employs the peace officer, that the person admitted pursuant to the application has been released unconditionally if all of the following conditions apply:

(a) The peace officer has requested notification at the time he or she makes the application for 72-hour evaluation.

(b) The peace officer has certified in writing at the time he or she made the application that the person has been referred to the facility under circumstances which, based upon an allegation of facts regarding actions witnessed by the officer or another person, would support the filing of a criminal complaint.

(c) The notice is limited to the person s name, address, date of admission for 72-hour evaluation, date of certification for intensive treatment, and date of release.

If a police officer, law enforcement agency, or designee of the law enforcement agency, possesses any record of information obtained pursuant to the notification requirements of this section, the officer, agency, or designee shall destroy that record two years after receipt of notification.

(Amended by Stats. 1988, Ch. 1517, Sec. 2.)



5251

For a person to be certified under this article, a notice of certification shall be signed by two people. The first person shall be the professional person, or his or her designee, in charge of the agency or facility providing evaluation services. A designee of the professional person in charge of the agency or facility shall be a physician or a licensed psychologist who has a doctoral degree in psychology and at least five years of postgraduate experience in the diagnosis and treatment of emotional and mental disorders.

The second person shall be a physician or psychologist who participated in the evaluation. The physician shall be, if possible, a board certified psychiatrist. The psychologist shall be licensed and have at least five years of postgraduate experience in the diagnosis and treatment of emotional and mental disorders.

If the professional person in charge, or his or her designee, is the physician who performed the medical evaluation or a psychologist, the second person to sign may be another physician or psychologist unless one is not available, in which case a licensed clinical social worker or a registered nurse who participated in the evaluation shall sign the notice of certification.

(Amended by Stats. 1998, Ch. 1013, Sec. 2. Effective January 1, 1999.)



5252

A notice of certification is required for all persons certified for intensive treatment pursuant to Section 5250 or 5270.15, and shall be in substantially the following form (strike out inapplicable section):

The authorized agency providing evaluation services in the County of _______ has evaluated the condition of:

Name

Address

Age

Sex

Marital status

We the undersigned allege that the above-named person is, as a result of mental disorder or impairment by chronic alcoholism:

(1) A danger to others.

(2) A danger to himself or herself.

(3) Gravely disabled as defined in paragraph (1) of subdivision (h) or subdivision (l) of Section 5008 of the Welfare and Institutions Code.

The specific facts which form the basis for our opinion that the above-named person meets one or more of the classifications indicated above are as follows:

(certifying persons to fill in blanks)

[Strike out all inapplicable classifications.]

The above-named person has been informed of this evaluation, and has been advised of the need for, but has not been able or willing to accept treatment on a voluntary basis, or to accept referral to, the following services:

We, therefore, certify the above-named person to receive intensive treatment related to the mental disorder or impairment by chronic alcoholism beginning this ____ day of (Month) , 19__, in the intensive treatment facility herein named ______.

(Date)

Signed

Signed

Countersigned _____ (Representing facility) _____

I hereby state that I delivered a copy of this notice this day to the above-named person and that I informed him or her that unless judicial review is requested a certification review hearing will be held within four days of the date on which the person is certified for a period of intensive treatment and that an attorney or advocate will visit him or her to provide assistance in preparing for the hearing or to answer questions regarding his or her commitment or to provide other assistance. The court has been notified of this certification on this day.

_____ Signed

(Amended by Stats. 1988, Ch. 1517, Sec. 3.)



5253

A copy of the certification notice shall be personally delivered to the person certified, the person s attorney, or the attorney or advocate designated in Section 5252. The person certified shall also be asked to designate any person who is to be sent a copy of the certification notice. If the person certified is incapable of making this designation at the time of certification, he or she shall be asked to designate a person as soon as he or she is capable.

(Amended by Stats. 1983, Ch. 319, Sec. 2.)



5254

The person delivering the copy of the notice of certification to the person certified shall, at the time of delivery, inform the person certified that he or she is entitled to a certification review hearing, to be held within four days of the date on which the person is certified for a period of intensive treatment in accordance with Section 5256 unless judicial review is requested, to determine whether or not probable cause exists to detain the person for intensive treatment related to the mental disorder or impairment by chronic alcoholism. The person certified shall be informed of his or her rights with respect to the hearing, including the right to the assistance of another person to prepare for the hearing or to answer other questions and concerns regarding his or her involuntary detention or both.

(Amended by Stats. 1988, Ch. 1517, Sec. 4.)



5254.1

The person delivering the copy of the notice of certification to the person certified shall, at the time of delivery, inform the person certified of his or her legal right to a judicial review by habeas corpus, and shall explain that term to the person certified, and inform the person of his or her right to counsel, including court-appointed counsel pursuant to Section 5276.

(Repealed and added by Stats. 1982, Ch. 1598, Sec. 4.)



5255

As soon after the certification as practicable, an attorney or patient advocate shall meet with the person certified to discuss the commitment process and to assist the person in preparing for the certification review hearing or to answer questions or otherwise assist the person as is appropriate.

(Repealed and added by Stats. 1982, Ch. 1598, Sec. 4.)



5256

When a person is certified for intensive treatment pursuant to Sections 5250 and 5270.15, a certification review hearing shall be held unless judicial review has been requested as provided in Sections 5275 and 5276. The certification review hearing shall be within four days of the date on which the person is certified for a period of intensive treatment unless postponed by request of the person or his or her attorney or advocate. Hearings may be postponed for 48 hours or, in counties with a population of 100,000 or less, until the next regularly scheduled hearing date.

(Amended by Stats. 1988, Ch. 1517, Sec. 5.)



5256.1

The certification review hearing shall be conducted by either a court-appointed commissioner or a referee, or a certification review hearing officer. The certification review hearing officer shall be either a state qualified administrative law hearing officer, a physician and surgeon, a licensed psychologist, a registered nurse, a lawyer, a certified law student, a licensed clinical social worker, a licensed marriage and family therapist, or a licensed professional clinical counselor. Licensed psychologists, licensed clinical social workers, licensed marriage and family therapists, licensed professional clinical counselors, and registered nurses who serve as certification review hearing officers shall have had a minimum of five years experience in mental health. Certification review hearing officers shall be selected from a list of eligible persons unanimously approved by a panel composed of the local mental health director, the county public defender, and the county counsel or district attorney designated by the county board of supervisors. No employee of the county mental health program or of any facility designated by the county and approved by the State Department of Social Services as a facility for 72-hour treatment and evaluation may serve as a certification review hearing officer.

The location of the certification review hearing shall be compatible with, and least disruptive of, the treatment being provided to the person certified. In addition, hearings conducted by certification review officers shall be conducted at an appropriate place at the facility where the person certified is receiving treatment.

(Amended by Stats. 2012, Ch. 438, Sec. 11. Effective September 22, 2012.)



5256.2

At the certification review hearing, the evidence in support of the certification decision shall be presented by a person designated by the director of the facility. In addition, either the district attorney or the county counsel may, at his or her discretion, elect to present evidence at the certification review hearing.

(Added by Stats. 1982, Ch. 1598, Sec. 4.)



5256.3

The person certified shall be present at the certification review hearing unless he or she, with the assistance of his or her attorney or advocate, waives his or her right to be present at a hearing.

(Added by Stats. 1982, Ch. 1598, Sec. 4.)



5256.4

(a) At the certification review hearing, the person certified shall have the following rights:

(1) Assistance by an attorney or advocate.

(2) To present evidence on his or her own behalf.

(3) To question persons presenting evidence in support of the certification decision.

(4) To make reasonable requests for the attendance of facility employees who have knowledge of, or participated in, the certification decision.

(5) If the person has received medication within 24 hours or such longer period of time as the person conducting the hearing may designate prior to the beginning of the hearing, the person conducting the hearing shall be informed of that fact and of the probable effects of the medication.

(b) The hearing shall be conducted in an impartial and informal manner in order to encourage free and open discussion by participants. The person conducting the hearing shall not be bound by rules of procedure or evidence applicable in judicial proceedings.

(c) Reasonable attempts shall be made by the mental health facility to notify family members or any other person designated by the patient, of the time and place of the certification hearing, unless the patient requests that this information not be provided. The patient shall be advised by the facility that is treating the patient that he or she has the right to request that this information not be provided.

(d) All evidence which is relevant to establishing that the person certified is or is not as a result of mental disorder or impairment by chronic alcoholism, a danger to others, or to himself or herself, or gravely disabled, shall be admitted at the hearing and considered by the hearing officer.

(e) Although resistance to involuntary commitment may be a product of a mental disorder, this resistance shall not, in itself, imply the presence of a mental disorder or constitute evidence that a person meets the criteria of being dangerous to self or others, or gravely disabled.

(Amended by Stats. 1986, Ch. 872, Sec. 3.)



5256.5

If at the conclusion of the certification review hearing the person conducting the hearing finds that there is not probable cause to believe that the person certified is, as a result of a mental disorder or impairment by chronic alcoholism, a danger to others, or to himself or herself, or gravely disabled, then the person certified may no longer be involuntarily detained. Nothing herein shall prohibit the person from remaining at the facility on a voluntary basis or the facility from providing the person with appropriate referral information concerning mental health services.

(Added by Stats. 1982, Ch. 1598, Sec. 4.)



5256.6

If at the conclusion of the certification review hearing the person conducting the hearing finds that there is probable cause that the person certified is, as a result of a mental disorder or impairment by chronic alcoholism, a danger to others, or to himself or herself, or gravely disabled, then the person may be detained for involuntary care, protection, and treatment related to the mental disorder or impairment by chronic alcoholism pursuant to Sections 5250 and 5270.15.

(Amended by Stats. 1988, Ch. 1517, Sec. 6.)



5256.7

The person certified shall be given oral notification of the decision at the conclusion of the certification review hearing. As soon thereafter as is practicable, the attorney or advocate for the person certified and the director of the facility where the person is receiving treatment shall be provided with a written notification of the decision, which shall include a statement of the evidence relied upon and the reasons for the decision. The attorney or advocate shall notify the person certified of the certification review hearing decision and of his or her rights to file a request for release and to have a hearing on the request before the superior court as set forth in Article 5 (commencing with Section 5275). A copy of the decision and the certification made pursuant to Section 5250 or 5270.15 shall be submitted to the superior court.

(Amended by Stats. 1988, Ch. 1517, Sec. 7.)



5256.8

The requirement that there is a certification review hearing in accordance with this article shall apply only to persons certified for intensive treatment on or after January 1, 1983.

(Added by Stats. 1982, Ch. 1598, Sec. 4.)



5257

(a) During the period of intensive treatment pursuant to Section 5250 or 5270.15, the person s involuntary detention shall be terminated and the person shall be released only if the psychiatrist directly responsible for the person s treatment believes, as a result of the psychiatrist s personal observations, that the person certified no longer is, as a result of mental disorder or impairment by chronic alcoholism, a danger to others, or to himself or herself, or gravely disabled. However, in those situations in which both a psychiatrist and psychologist have personally evaluated or examined a person who is undergoing intensive treatment and there is a collaborative treatment relationship between the psychiatrist and the psychologist, either the psychiatrist or psychologist may authorize the release of the person, but only after they have consulted with one another. In the event of a clinical or professional disagreement regarding the early release of a person who is undergoing intensive treatment, the person may not be released unless the facility s medical director overrules the decision of the psychiatrist or psychologist opposing the release. Both the psychiatrist and psychologist shall enter their findings, concerns, or objections into the person s medical record. If any other professional person who is authorized to release the person believes the person should be released during the designated period of intensive treatment, and the psychiatrist directly responsible for the person s treatment objects, the matter shall be referred to the medical director of the facility for the final decision. However, if the medical director is not a psychiatrist, he or she shall appoint a designee who is a psychiatrist. If the matter is referred, the person shall be released during the period of intensive treatment only if the psychiatrist making the final decision believes, as a result of the psychiatrist s personal observations, that the person certified no longer is, as a result of mental disorder or impairment by chronic alcoholism, a danger to others, or to himself or herself, or gravely disabled. Nothing herein shall prohibit the person from remaining at the facility on a voluntary basis or prevent the facility from providing the person with appropriate referral information concerning mental health services.

(b) A person who has been certified for a period of intensive treatment pursuant to Section 5250 shall be released at the end of 14 days unless the patient either:

(1) Agrees to receive further treatment on a voluntary basis.

(2) Is certified for an additional 14 days of intensive treatment pursuant to Article 4.5 (commencing with Section 5260).

(3) Is certified for an additional 30 days of intensive treatment pursuant to Article 4.7 (commencing with Section 5270.10).

(4) Is the subject of a conservatorship petition filed pursuant to Chapter 3 (commencing with Section 5350).

(5) Is the subject of a petition for postcertification treatment of a dangerous person filed pursuant to Article 6 (commencing with Section 5300).

(c) The amendments to this section made by Assembly Bill 348 of the 2003 04 Regular Session shall not be construed to revise or expand the scope of practice of psychologists, as defined in Chapter 6.6 (commencing with Section 2900) of Division 2 of the Business and Professions Code.

(Amended by Stats. 2003, Ch. 94, Sec. 3. Effective January 1, 2004.)



5258

After the involuntary detention has begun, the total period of detention, including intervening periods of voluntary treatment, shall not exceed the total maximum period during which the person could have been detained, if the person had been detained continuously on an involuntary basis, from the time of initial involuntary detention.

(Amended by Stats. 1988, Ch. 1517, Sec. 9.)



5259

Nothing in this article shall prohibit the professional person in charge of a treatment facility, or his or her designee, from permitting a person certified for intensive treatment to leave the facility for short periods during the person s involuntary additional treatment.

(Added by Stats. 1982, Ch. 1598, Sec. 4.)



5259.1

Any individual who is knowingly and willfully responsible for detaining a person in violation of the provisions of this article is liable to that person in civil damages.

(Added by Stats. 1982, Ch. 1598, Sec. 4.)



5259.2

Whenever a county designates two or more facilities to provide treatment, and the person to be treated, his or her family, conservator, or guardian expresses a preference for one of these facilities, the professional person certifying the person to be treated shall attempt, if administratively possible, to comply with the preference.

(Added by Stats. 1982, Ch. 1598, Sec. 4.)



5259.3

(a) Notwithstanding Section 5113, if the provisions of Section 5257 have been met, the professional person in charge of the facility providing intensive treatment, his or her designee, the professional person designated by the county, the medical director of the facility or his or her designee described in Section 5257, the psychiatrist directly responsible for the person s treatment, or the psychologist shall not be held civilly or criminally liable for any action by a person released before the end of 14 days pursuant to this article.

(b) The professional person in charge of the facility providing intensive treatment, his or her designee, the professional person designated by the county, the medical director of the facility or his or her designee described in Section 5257, the psychiatrist directly responsible for the person s treatment, or the psychologist shall not be held civilly or criminally liable for any action by a person released at the end of the 14 days pursuant to this article.

(c) The attorney or advocate representing the person, the court-appointed commissioner or referee, the certification review hearing officer conducting the certification review hearing, and the peace officer responsible for the detainment of the person shall not be civilly or criminally liable for any action by a person released at or before the end of 14 days pursuant to this article.

(d) The amendments to this section made by Assembly Bill 348 of the 2003 04 Regular Session shall not be construed to revise or expand the scope of practice of psychologists, as defined in Chapter 6.6 (commencing with Section 2900) of Division 2 of the Business and Professions Code.

(Amended by Stats. 2013, Ch. 567, Sec. 10. Effective January 1, 2014.)






ARTICLE 4.5. Additional Intensive Treatment of Suicidal Persons

5260

At the expiration of the 14-day period of intensive treatment any person who, as a result of mental disorder or impairment by chronic alcoholism, during the 14-day period or the 72-hour evaluation period, threatened or attempted to take his own life or who was detained for evaluation and treatment because he threatened or attempted to take his own life and who continues to present an imminent threat of taking his own life, may be confined for further intensive treatment pursuant to this article for an additional period not to exceed 14 days.

Such further intensive treatment may occur only under the following conditions:

(a) The professional staff of the agency or facility providing intensive treatment services has analyzed the person s condition and has found that the person presents an imminent threat of taking his own life.

(b) The person has been advised of, but has not accepted, voluntary treatment.

(c) The facility providing additional intensive treatment is equipped and staffed to provide treatment, is designated by the county to provide such intensive treatment, and agrees to admit the person.

(d) The person has, as a result of mental disorder or impairment by chronic alcoholism, threatened or attempted to take his own life during the 14-day period of intensive treatment or the 72-hour evaluation period or was detained for evaluation and treatment because he threatened or attempted to take his own life.

(Added by Stats. 1968, Ch. 1374.)



5261

For a person to be certified under this article, a second notice of certification must be signed by the professional person in charge of the facility providing 14-day intensive treatment under Article 4 (commencing with Section 5250) to the person and by a physician, if possible a board-qualified psychiatrist or a licensed psychologist who has a doctoral degree in psychology and at least five years of postgraduate experience in the diagnosis and treatment of emotional and mental disorders. The physician or psychologist who signs shall have participated in the evaluation and finding referred to in subdivision (a) of Section 5260.

If the professional person in charge is the physician who performed the medical evaluation and finding or a psychologist, the second person to sign may be another physician or psychologist unless one is not available, in which case a social worker or a registered nurse who participated in such evaluation and finding shall sign the notice of certification.

(Amended by Stats. 1978, Ch. 391.)



5262

A second notice of certification for imminently suicidal persons is required for all involuntary 14-day intensive treatment, pursuant to this article, and shall be in substantially the following form:

To the Superior Court of the State of California
for the County of ______

The authorized agency providing 14-day intensive treatment, County of _________, has custody of: _________

Name ____________

Address ____________

Age ____________

Sex ____________

Marital status ____________

Religious affiliation ____________

The undersigned allege that the above-named person presents an imminent threat of taking his own life.
This allegation is based upon the following facts:

This allegation is supported by the accompanying affidavits signed by ____________.

The above-named person has been informed of this allegation and has been advised of, but has not been able or willing to accept referral to, the following services:

We, therefore, certify the above-named person to receive additional intensive treatment for no more than 14 days beginning this day of (Month), 19__, in the intensive treatment facility herein named ________.

We hereby state that a copy of this notice has been delivered this day to the above-named person and that he has been clearly advised of his continuing legal right to a judicial review by habeas corpus, and this term has been explained to him.

(Date)

Signed

Countersigned _____ Representing intensive treatment facility _____

(Added by Stats. 1968, Ch. 1374.)



5263

Copies of the second notice of certification for imminently suicidal persons, as set forth in Section 5262, shall be filed with the court and personally delivered to the person certified. A copy shall also be sent to the person s attorney, to the district attorney, to the public defender, if any, and to the facility providing intensive treatment.

The person certified shall also be asked to designate any person who is to be sent a copy of the certification notice. If the person certified is incapable of making such a designation at the time of certification, he or she shall be asked to designate such person as soon as he or she is capable.

(Amended by Stats. 1983, Ch. 319, Sec. 8.)



5264

(a) A certification for imminently suicidal persons shall be for no more than 14 days of intensive treatment, and shall terminate only as soon as the psychiatrist directly responsible for the person s treatment believes, as a result of the psychiatrist s personal observations, that the person has improved sufficiently for him or her to leave, or is prepared to voluntarily accept treatment on referral or to remain on a voluntary basis in the facility providing intensive treatment. However, in those situations in which both a psychiatrist and psychologist have personally evaluated or examined a person who is undergoing intensive treatment and there is a collaborative treatment relationship between the psychiatrist and psychologist, either the psychiatrist or psychologist may authorize the release of the person, but only after they have consulted with one another. In the event of a clinical or professional disagreement regarding the early release of a person who is undergoing intensive treatment, the person may not be released unless the facility s medical director overrules the decision of the psychiatrist or psychologist opposing the release. Both the psychiatrist and psychologist shall enter their findings, concerns, or objections into the person s medical record. If any other professional person who is authorized to release the person believes the person should be released before 14 days have elapsed, and the psychiatrist directly responsible for the person s treatment objects, the matter shall be referred to the medical director of the facility for the final decision. However, if the medical director is not a psychiatrist, he or she shall appoint a designee who is a psychiatrist. If the matter is referred, the person shall be released before 14 days have elapsed only if the psychiatrist believes, as a result of the psychiatrist s personal observations, that the person has improved sufficiently for him or her to leave, or is prepared to accept voluntary treatment on referral or to remain in the facility providing intensive treatment on a voluntary basis.

(b) Any person who has been certified for 14 days of intensive treatment under this article and to whom Section 5226.1 is not applicable, or with respect to whom the criminal charge has been dismissed under Section 5226.1, shall be released at the end of the 14 days unless any of the following applies:

(1) The patient agrees to receive further treatment on a voluntary basis.

(2) The patient has been recommended for conservatorship pursuant to Chapter 3 (commencing with Section 5350).

(3) The patient is a person to whom Article 6 (commencing with Section 5300) of this chapter is applicable.

(c) The amendments to this section made by Assembly Bill 348 of the 2003 04 Regular Session shall not be construed to revise or expand the scope of practice of psychologists, as defined in Chapter 6.6 (commencing with Section 2900) of Division 2 of the Business and Professions Code.

(Amended by Stats. 2003, Ch. 94, Sec. 5. Effective January 1, 2004.)



5265

Any individual who is knowingly and willfully responsible for detaining a person for more than 14 days in violation of the provisions of Section 5264 is liable to that person in civil damages.

(Added by Stats. 1968, Ch. 1374.)



5266

Whenever a county designates two or more facilities to provide intensive treatment and the person to be treated, his family, conservator or guardian expresses a preference for one such facility, the professional person certifying the person to be treated shall attempt, if administratively possible, to comply with the preference.

(Added by Stats. 1968, Ch. 1374.)



5267

(a) Notwithstanding Section 5113, if the provisions of Section 5264 have been met, the professional person in charge of the facility providing intensive treatment, his or her designee, the medical director of the facility or his or her designee described in Section 5264, the psychiatrist directly responsible for the person s treatment, or the psychologist shall not be held civilly or criminally liable for any action by a person released before the end of 14 days pursuant to this article.

(b) The professional person in charge of the facility providing intensive treatment, his or her designee, the medical director of the facility or his or her designee described in Section 5264, the psychiatrist directly responsible for the person s treatment, or the psychologist shall not be held civilly or criminally liable for any action by a person released at the end of 14 days pursuant to this article.

(c) The amendments to this section made by Assembly Bill 348 of the 2003 04 Regular Session shall not be construed to revise or expand the scope of practice of psychologists, as defined in Chapter 6.6 (commencing with Section 2900) of Division 2 of the Business and Professions Code.

(Amended by Stats. 2003, Ch. 94, Sec. 6. Effective January 1, 2004.)



5268

Nothing in this article shall prohibit the professional person in charge of an intensive treatment facility, or his designee, from permitting a person certified for intensive treatment to leave the facility for short periods during the person s involuntary intensive treatment.

(Added by Stats. 1968, Ch. 1374.)






ARTICLE 4.7. Additional Intensive Treatment

5270.10

It is the intent of the Legislature to reduce the number of gravely disabled persons for whom conservatorship petitions are filed and who are placed under the extensive powers and authority of a temporary conservator simply to obtain an additional period of treatment without the belief that a conservator is actually needed and without the intention of proceeding to trial on the conservatorship petition. This change will substantially reduce the number of conservatorship petitions filed and temporary conservatorships granted under this part which do not result in either a trial or a conservatorship.

(Added by Stats. 1988, Ch. 1517, Sec. 10.)



5270.12

This article shall be operative only in those counties in which the county board of supervisors, by resolution, authorizes its application and, by resolution, makes a finding that any additional costs incurred by the county in the implementation of this article are funded either by new funding sufficient to cover the costs incurred by the county resulting from this article, or funds redirected from cost savings resulting from this article, or a combination thereof, so that no current service reductions will occur as a result of the enactment of this article. Compliance with this section shall be monitored by the State Department of Health Care Services as part of its review and approval of mental health plans and performance contracts.

(Amended by Stats. 2012, Ch. 34, Sec. 84. Effective June 27, 2012.)



5270.15

Upon the completion of a 14-day period of intensive treatment pursuant to Section 5250, the person may be certified for an additional period of not more than 30 days of intensive treatment under both of the following conditions:

(a) The professional staff of the agency or facility treating the person has found that the person remains gravely disabled as a result of a mental disorder or impairment by chronic alcoholism.

(b) The person remains unwilling or unable to accept treatment voluntarily.

Any person certified for an additional 30 days pursuant to this article shall be provided a certification review hearing in accordance with Section 5256 unless a judicial review is requested pursuant to Article 5 (commencing with Section 5275).

The professional staff of the agency or facility providing intensive treatment shall analyze the person s condition at intervals of not to exceed 10 days, to determine whether the person continues to meet the criteria established for certification under this section, and shall daily monitor the person s treatment plan and progress. Termination of this certification prior to the 30th day shall be made pursuant to Section 5270.35.

(Added by Stats. 1988, Ch. 1517, Sec. 10.)



5270.20

For a person to be certified under this article, a second notice of certification shall be signed by the professional person in charge of the facility providing intensive treatment to the person and by either a physician who shall, if possible, be a board-qualified psychiatrist, or a licensed psychologist who has a doctoral degree in psychology and at least five years of postgraduate experience in the diagnosis and treatment of emotional and mental disorders. The physician or psychologist who signs shall have participated in the evaluation and finding referred to in subdivision (a) of Section 5270.15.

If the professional person in charge is the physician who performed the medical evaluation and finding, or a psychologist, the second person to sign may be another physician or psychologist, unless one is not available, in which case a social worker or a registered nurse who participated in the evaluation and finding shall sign the notice of certification.

(Added by Stats. 1988, Ch. 1517, Sec. 10.)



5270.25

A second notice of certification is required for all involuntary intensive treatment, pursuant to this article, and shall be in substantially the form indicated in Section 5252.

(Added by Stats. 1988, Ch. 1517, Sec. 10.)



5270.30

Copies of the second notice of certification as set forth in Section 5270.25, shall be filed with the court and personally delivered to the person certified. A copy shall also be sent to the person s attorney, to the district attorney, to the public defender, if any, and to the facility providing intensive treatment.

The person certified shall also be asked to designate any individual who is to be sent a copy of the certification notice. If the person certified is incapable of making the designation at the time of certification, that person shall be given another opportunity to designate when able to do so.

(Added by Stats. 1988, Ch. 1517, Sec. 10.)



5270.35

(a) A certification pursuant to this article shall be for no more than 30 days of intensive treatment, and shall terminate only as soon as the psychiatrist directly responsible for the person s treatment believes, as a result of the psychiatrist s personal observations, that the person no longer meets the criteria for the certification, or is prepared to voluntarily accept treatment on a referral basis or to remain on a voluntary basis in the facility providing intensive treatment. However, in those situations in which both a psychiatrist and psychologist have personally evaluated or examined a person who is undergoing intensive treatment and there is a collaborative treatment relationship between the psychiatrist and the psychologist, either the psychiatrist or psychologist may authorize the release of the person but only after they have consulted with one another. In the event of a clinical or professional disagreement regarding the early release of a person who is undergoing intensive treatment, the person may not be released unless the facility s medical director overrules the decision of the psychiatrist or psychologist opposing the release. Both the psychiatrist and psychologist shall enter their findings, concerns, or objections into the person s medical record. If any other professional person who is authorized to release the person believes the person should be released before 30 days have elapsed, and the psychiatrist directly responsible for the person s treatment objects, the matter shall be referred to the medical director of the facility for the final decision. However, if the medical director is not a psychiatrist, he or she shall appoint a designee who is a psychiatrist. If the matter is referred, the person shall be released before 30 days have elapsed only if the psychiatrist believes, as a result of the psychiatrist s personal observations, that the person no longer meets the criteria for certification, or is prepared to voluntarily accept treatment on referral or to remain on a voluntary basis in the facility providing intensive treatment.

(b) Any person who has been certified for 30 days of intensive treatment under this article, shall be released at the end of 30 days unless one or more of the following is applicable:

(1) The patient agrees to receive further treatment on a voluntary basis.

(2) The patient is the subject of a conservatorship petition filed pursuant to Chapter 3 (commencing with Section 5350).

(3) The patient is the subject of a petition for postcertification treatment of a dangerous person filed pursuant to Article 6 (commencing with Section 5300).

(c) The amendments to this section made by Assembly Bill 348 of the 2003 04 Regular Session shall not be construed to revise or expand the scope of practice of psychologists, as defined in Chapter 6.6 (commencing with Section 2900) of Division 2 of the Business and Professions Code.

(Amended by Stats. 2003, Ch. 94, Sec. 7. Effective January 1, 2004.)



5270.40

Any individual who is knowingly and willfully responsible for detaining a person for more than 30 days in violation of the provisions of Section 5270.35 is liable to that person in civil damages.

(Added by Stats. 1988, Ch. 1517, Sec. 10.)



5270.45

Whenever a county designates two or more facilities to provide intensive treatment and the person to be treated, his or her family, conservator, or guardian expresses a preference for one facility, the professional person certifying the person to be treated shall attempt, if administratively possible, to comply with the preference.

(Added by Stats. 1988, Ch. 1517, Sec. 10.)



5270.50

Notwithstanding Section 5113, if the provisions of Section 5270.35 have been met, the professional person in charge of the facility providing intensive treatment, his or her designee, and the professional person directly responsible for the person s treatment shall not be held civilly or criminally liable for any action by a person released before or at the end of 30 days pursuant to this article.

(Added by Stats. 1988, Ch. 1517, Sec. 10.)



5270.55

(a) Whenever it is contemplated that a gravely disabled person may need to be detained beyond the end of the 14-day period of intensive treatment and prior to proceeding with an additional 30-day certification, the professional person in charge of the facility shall cause an evaluation to be made, based on the patient s current condition and past history, as to whether it appears that the person, even after up to 30 days of additional treatment, is likely to qualify for appointment of a conservator. If the appointment of a conservator appears likely, the conservatorship referral shall be made during the 14-day period of intensive treatment.

(b) If it appears that with up to 30 days additional treatment a person is likely to reconstitute sufficiently to obviate the need for appointment of a conservator, then the person may be certified for the additional 30 days.

(c) Where no conservatorship referral has been made during the 14-day period and where during the 30-day certification it appears that the person is likely to require the appointment of a conservator, then the conservatorship referral shall be made to allow sufficient time for conservatorship investigation and other related procedures. If a temporary conservatorship is obtained, it shall run concurrently with and not consecutively to the 30-day certification period. The conservatorship hearing shall be held by the 30th day of the certification period. The maximum involuntary detention period for gravely disabled persons pursuant to Sections 5150, 5250 and 5270.15 shall be limited to 47 days. Nothing in this section shall prevent a person from exercising his or her right to a hearing as stated in Sections 5275 and 5353.

(Amended by Stats. 2001, Ch. 854, Sec. 77. Effective January 1, 2002.)



5270.65

Nothing in this article shall prohibit the professional person in charge of an intensive treatment facility, or a designee, from permitting a person certified for intensive treatment to leave the facility for short periods during the person s intensive treatment.

(Added by Stats. 1988, Ch. 1517, Sec. 10.)






ARTICLE 5. Judicial Review

5275

Every person detained by certification for intensive treatment shall have a right to a hearing by writ of habeas corpus for his or her release after he or she or any person acting on his or her behalf has made a request for release to either (a) the person delivering the copy of the notice of certification to the person certified at the time of the delivery, or (b) to any member of the treatment staff of the facility providing intensive treatment, at any time during the period of intensive treatment pursuant to Section 5250, 5260, or 5270.10.

Any person delivering a copy of the certification notice or any member of the treatment staff to whom a request for release is made shall promptly provide the person making the request for his or her signature or mark a copy of the form set forth below. The person delivering the copy of the certification notice or the member of the treatment staff, as the case may be, shall fill in his or her own name and the date, and, if the person signs by mark, shall fill in the person s name, and shall then deliver the completed copy to the professional person in charge of the intensive treatment facility, or his or her designee, notifying him or her of the request. As soon as possible, the person notified shall inform the superior court for the county in which the facility is located of the request for release.

Any person who intentionally violates this section is guilty of a misdemeanor.

The form for a request for release shall be substantially as follows:

(Name of the facility)___ day of ____ 19__

I, ____ (member of the treatment staff, or person delivering the copy of the certification notice), have today received a request for the release of ____ (name of patient) from the undersigned patient on his or her own behalf or from the undersigned person on behalf of the patient.

_____

_____

Signature or mark of patient making request for
release

_____

_____

Signature or mark of person making request on
behalf of patient

(Amended by Stats. 1988, Ch. 1517, Sec. 11.)



5276

Judicial review shall be in the superior court for the county in which the facility providing intensive treatment is located or in the county in which the 72-hour evaluation was conducted if the patient or a person acting in his or her behalf informs the professional staff of the evaluation facility (in writing) that judicial review will be sought. No patient shall be transferred from the county providing evaluation services to a different county for intensive treatment if the staff of the evaluation facility has been informed in writing that a judicial review will be sought, until the completion of the judicial review. The person requesting to be released shall be informed of his or her right to counsel by the member of the treatment staff and by the court; and, if he or she so elects, the court shall immediately appoint the public defender or other attorney to assist him or her in preparation of a petition for the writ of habeas corpus and, if he or she so elects, to represent him or her in the proceedings. The person shall pay the costs of the legal service if he or she is able.

Reasonable attempts shall be made by the mental health facility to notify family members or any other person designated by the patient, of the time and place of the judicial review, unless the patient requests that this information not be provided. The patient shall be advised by the facility that is treating the patient that he or she has the right to request that this information not be provided.

The court shall either release the person or order an evidentiary hearing to be held within two judicial days after the petition is filed. If the court finds, (a) that the person requesting release is not, as a result of mental disorder or impairment by chronic alcoholism, a danger to others, or to himself or herself, or gravely disabled, (b) that he or she had not been advised of, or had accepted, voluntary treatment, or (c) that the facility providing intensive treatment is not equipped and staffed to provide treatment, or is not designated by the county to provide intensive treatment he or she shall be released immediately.

(Amended by Stats. 1986, Ch. 872, Sec. 4.)



5276.1

The person requesting release may, upon advice of counsel, waive the presence at the evidentiary hearing of the physician, licensed psychologist who meets the requirements of the first paragraph of Section 5251, or other professional person who certified the petition under Section 5251 and of the physician, or licensed psychologist who meets the requirements of the second paragraph of Section 5251, providing intensive treatment. In the event of such a waiver, such physician, licensed psychologist, or other professional person shall not be required to be present at the hearing if it is stipulated that the certification and records of such physicians, licensed psychologists, or other professional persons concerning the mental condition and treatment of the person regarding release will be received in evidence.

(Amended by Stats. 1980, Ch. 1206, Sec. 2.)



5276.2

In the event that the person, or anyone acting on his or her behalf, withdraws the request for judicial review, a certification review hearing shall be held within four days of the withdrawal of the request, and the procedures in Sections 5255 to 5256.8, inclusive, shall be applicable.

(Added by Stats. 1982, Ch. 1598, Sec. 6.)



5277

A finding under Section 5276 shall not be admissible in evidence in any civil or criminal proceeding without the consent of the person who was the subject of the finding.

(Amended by Stats. 1969, Ch. 722.)



5278

Individuals authorized under this part to detain a person for 72-hour treatment and evaluation pursuant to Article 1 (commencing with Section 5150) or Article 2 (commencing with Section 5200), or to certify a person for intensive treatment pursuant to Article 4 (commencing with Section 5250) or Article 4.5 (commencing with Section 5260) or Article 4.7 (commencing with Section 5270.10) or to file a petition for post-certification treatment for a person pursuant to Article 6 (commencing with Section 5300) shall not be held either criminally or civilly liable for exercising this authority in accordance with the law.

(Amended by Stats. 1988, Ch. 1517, Sec. 12.)






ARTICLE 6. Postcertification Procedures for Imminently Dangerous Persons

5300

At the expiration of the 14-day period of intensive treatment, a person may be confined for further treatment pursuant to the provisions of this article for an additional period, not to exceed 180 days if one of the following exists:

(a) The person has attempted, inflicted, or made a serious threat of substantial physical harm upon the person of another after having been taken into custody, and while in custody, for evaluation and treatment, and who, as a result of mental disorder or mental defect, presents a demonstrated danger of inflicting substantial physical harm upon others.

(b) The person had attempted, or inflicted physical harm upon the person of another, that act having resulted in his or her being taken into custody and who presents, as a result of mental disorder or mental defect, a demonstrated danger of inflicting substantial physical harm upon others.

(c) The person had made a serious threat of substantial physical harm upon the person of another within seven days of being taken into custody, that threat having at least in part resulted in his or her being taken into custody, and the person presents, as a result of mental disorder or mental defect, a demonstrated danger of inflicting substantial physical harm upon others.

Any commitment to a licensed health facility under this article places an affirmative obligation on the facility to provide treatment for the underlying causes of the person s mental disorder.

Amenability to treatment is not required for a finding that any person is a person as described in subdivisions (a), (b), or (c). Treatment programs need only be made available to these persons. Treatment does not mean that the treatment be successful or potentially successful, and it does not mean that the person must recognize his or her problem and willingly participate in the treatment program.

(Amended by Stats. 1983, Ch. 754, Sec. 2.)



5300.5

For purposes of this article:

(a) Custody shall be construed to mean involuntary detainment under the provisions of this part uninterrupted by any period of unconditioned release from a licensed health facility providing involuntary care and treatment.

(b) Conviction of a crime is not necessary for commitment under this article.

(c) Demonstrated danger may be based on assessment of present mental condition, which is based upon a consideration of past behavior of the person within six years prior to the time the person attempted, inflicted, or threatened physical harm upon another, and other relevant evidence.

(Amended by Stats. 1983, Ch. 754, Sec. 2.5.)



5301

At any time during the 14-day intensive treatment period the professional person in charge of the licensed health facility, or his or her designee, may ask the public officer required by Section 5114 to present evidence at proceedings under this article to petition the superior court in the county in which the licensed health facility providing treatment is located for an order requiring such person to undergo an additional period of treatment on the grounds set forth in Section 5300. Such petition shall summarize the facts which support the contention that the person falls within the standard set forth in Section 5300. The petition shall be supported by affidavits describing in detail the behavior which indicates that the person falls within the standard set forth in Section 5300.

Copies of the petition for postcertification treatment and the affidavits in support thereof shall be served upon the person named in the petition on the same day as they are filed with the clerk of the superior court.

The petition shall be in the following form:

I, ____, (the professional person in charge of the ____ intensive treatment facility) (the designee of ____ the professional person in charge of the ____, treatment facility) in which ____ has been under treatment pursuant to the certification by ____ and ____, hereby petition the court for an order requiring ____ to undergo an additional period of treatment, not to exceed 180 days, pursuant to the provisions of Article 6 (commencing with Section 5300) of Chapter 2 of Part 1 of Division 5 of the Welfare and Institutions Code. Such petition is based upon my allegation that (a) ____ has attempted, inflicted, or made a serious threat of substantial physical harm upon the person of another after having been taken into custody, and while in custody, for evaluation, and that, by reason of mental disorder or mental defect, presents a demonstrated danger of inflicting substantial physical harm upon others, or that (b) ____ had attempted or inflicted physical harm upon the person of another, that act having resulted in his or her being taken into custody, and that he or she presents, as a result of mental disorder or mental defect, a demonstrated danger of inflicting substantial physical harm upon others, or that (c) ____ had made a serious threat of substantial physical harm upon the person of another within seven days of being taken into custody, that threat having at least in part resulted in his or her being taken into custody, and that he or she presents, as a result of mental disorder or mental defect, a demonstrated danger of inflicting substantial physical harm upon others.

My allegation is based upon the following facts:

This allegation is supported by the accompanying affidavits signed by ____________.

Signed

The courts may receive the affidavits in evidence and may allow the affidavits to be read to the jury and the contents thereof considered in rendering a verdict, unless counsel for the person named in the petition subpoenas the treating professional person. If such treating professional person is subpoenaed to testify, the public officer, pursuant to Section 5114, shall be entitled to a continuance of the hearing or trial.

(Amended by Stats. 1983, Ch. 754, Sec. 2.7.)



5302

At the time of filing of a petition for postcertification treatment the court shall advise the person named in the petition of his right to be represented by an attorney and of his right to demand a jury trial. The court shall assist him in finding an attorney, or, if need be, appoint an attorney if the person is unable to obtain counsel. The court shall appoint the public defender or other attorney to represent the person named in the petition if the person is financially unable to provide his own attorney. The attorney shall advise the person of his rights in relation to the proceeding and shall represent him before the court.

(Amended by Stats. 1970, Ch. 1627.)



5303

The court shall conduct the proceedings on the petition for postcertification treatment within four judicial days of the filing of the petition and in accordance with constitutional guarantees of due process of law and the procedures required under Section 13 of Article 1 of the Constitution of the State of California.

If at the time of the hearing the person named in the petition requests a jury trial, such trial shall commence within 10 judicial days of the filing of the petition for postcertification treatment unless the person s attorney requests a continuance, which may be for a maximum of 10 additional judicial days. The decison of the jury must be unanimous in order to support the finding of facts required by Section 5304.

Until a final decision on the merits by the trial court the person named in the petition shall continue to be treated in the intensive treatment facility until released by order of the superior court having jurisdiction over the action, or unless the petition for postcertification treatment is withdrawn. If no decision has been made within 30 days after the filing of the petition, not including extensions of time requested by the person s attorney, the person shall be released.

(Amended by Stats. 1968, Ch. 1374.)



5303.1

For the purposes of any hearing or jury trial held pursuant to this article, the judge of the court in which such hearing or trial is held may appoint a psychiatrist or psychologist with forensic skills. Such psychiatrist or psychologist shall personally examine the person named in the petition. Such a forensic psychiatrist or psychologist shall testify at the hearing or jury trial concerning the mental condition of the person named in the petition and the threat of substantial physical harm to other beings such person presents, and neither the professional person or his designee who petitioned for the additional period of treatment nor of the physicians providing intensive treatment shall be required, unless the person named in the petition chooses to subpoena such persons, to be present at the hearing or jury trial.

If a psychiatrist or psychologist with forensic skills is not appointed pursuant to this section the person named in the petition may, upon advice of counsel, waive the presence at the hearing or at the jury trial of the professional person or his designee who petitioned for the additional period of treatment and the physicians providing intensive treatment. In the event of such waiver, such professional person, his designee, or other physicians shall not be required to be present at the hearing if it is stipulated that the certification, supporting affidavit and records of such physicians concerning the mental condition of the person named in the petition will be received in evidence.

(Amended by Stats. 1975, Ch. 960.)



5304

(a) The court shall remand a person named in the petition for postcertification treatment to the custody of the State Department of State Hospitals or to a licensed health facility designated by the county of residence of that person for a further period of intensive treatment not to exceed 180 days from the date of court judgment, if the court or jury finds that the person named in the petition for postcertification treatment has done any of the following:

(1) Attempted, inflicted, or made a serious threat of substantial physical harm upon the person of another after having been taken into custody, and while in custody, for evaluation and treatment, and who, as a result of mental disorder or mental defect, presents a demonstrated danger of inflicting substantial physical harm upon others.

(2) Attempted or inflicted physical harm upon the person of another, that act having resulted in his or her being taken into custody, and who, as a result of mental disorder or mental defect, presents a demonstrated danger of inflicting substantial physical harm upon others.

(3) Expressed a serious threat of substantial physical harm upon the person of another within seven days of being taken into custody, that threat having at least in part resulted in his or her being taken into custody, and who presents, as a result of mental disorder or mental defect, a demonstrated danger of inflicting substantial physical harm upon others.

(b) The person shall be released from involuntary treatment at the expiration of 180 days unless the public officer, pursuant to Section 5114, files a new petition for postcertification treatment on the grounds that he or she has attempted, inflicted, or made a serious threat of substantial physical harm upon another during his or her period of postcertification treatment, and he or she is a person who by reason of mental disorder or mental defect, presents a demonstrated danger of inflicting substantial physical harm upon others. The new petition for postcertification treatment shall be filed in the superior court in which the original petition for postcertification was filed.

(c) The county from which the person was remanded shall bear any transportation costs incurred pursuant to this section.

(Amended by Stats. 2012, Ch. 440, Sec. 62. Effective September 22, 2012.)



5305

(a) Any person committed pursuant to Section 5300 may be placed on outpatient status if all of the following conditions are satisfied:

(1) In the evaluation of the superintendent or professional person in charge of the licensed health facility, the person named in the petition will no longer be a danger to the health and safety of others while on outpatient status and will benefit from outpatient status.

(2) The county mental health director advises the court that the person named in the petition will benefit from outpatient status and identifies an appropriate program of supervision and treatment.

(b) After actual notice to the public officer, pursuant to Section 5114, and to counsel of the person named in the petition, to the court and to the county mental health director, the plan for outpatient treatment shall become effective within five judicial days unless a court hearing on that action is requested by any of the aforementioned parties, in which case the release on outpatient status shall not take effect until approved by the court after a hearing. This hearing shall be held within five judicial days of the actual notice required by this subdivision.

(c) The county mental health director shall be the outpatient supervisor of persons placed on outpatient status under provisions of this section. The county mental health director may delegate such outpatient supervision responsibility to a designee.

(d) The outpatient treatment supervisor shall, where the person is placed on outpatient status at least three months, submit at 90-day intervals to the court, the public officer, pursuant to Section 5114, and counsel of the person named in the petition and to the supervisor or professional person in charge of the licensed health facility, where appropriate, a report setting forth the status and progress of the person named in the petition. Notwithstanding the length of the outpatient status, a final report shall be submitted by the outpatient treatment supervisor at the conclusion of the 180-day commitment setting forth the status and progress of the person.

(Amended by Stats. 1982, Ch. 1563, Sec. 5.)



5306

(a) Notwithstanding Section 5113, if the provisions of Section 5309 have been met, the superintendent, the professional person in charge of the hospital providing 90-day involuntary treatment, the medical director of the facility or his or her designee described in subdivision (a) of Section 5309, and the psychiatrist directly responsible for the person s treatment shall not be held civilly or criminally liable for any action by a person released before the end of a 90-day period pursuant to this article.

(b) The superintendent, the professional person in charge of the hospital providing 90-day involuntary treatment, the medical director of the facility or his or her designee described in subdivision (a) of Section 5309, and the psychiatrist directly responsible for the person s treatment shall not be held civilly or criminally liable for any action by a person released at the end of a 90-day period pursuant to this article.

(Amended by Stats. 1985, Ch. 1288, Sec. 11. Effective September 30, 1985.)



5306.5

(a) If at any time during the outpatient period, the outpatient treatment supervisor is of the opinion that the person receiving treatment requires extended inpatient treatment or refuses to accept further outpatient treatment and supervision, the county mental health director shall notify the superior court in either the county which approved outpatient status or in the county where outpatient treatment is being provided of such opinion by means of a written request for revocation of outpatient status. The county mental health director shall furnish a copy of this request to the counsel of the person named in the request for revocation and to the public officer, pursuant to Section 5114, in both counties if the request is made in the county of treatment, rather than the county of commitment.

(b) Within 15 judicial days, the court where the request was filed shall hold a hearing and shall either approve or disapprove the request for revocation of outpatient status. If the court approves the request for revocation, the court shall order that the person be confined in a state hospital or other treatment facility approved by the county mental health director. The court shall transmit a copy of its order to the county mental health director or a designee and to the Director of State Hospitals. Where the county of treatment and the county of commitment differ and revocation occurs in the county of treatment, the court shall enter the name of the committing county and its case number on the order of revocation and shall send a copy of the order to the committing court and the public officer, pursuant to Section 5114, and counsel of the person named in the request for revocation in the county of commitment.

(Amended by Stats. 2012, Ch. 24, Sec. 125. Effective June 27, 2012.)



5307

If at any time during the outpatient period the public officer, pursuant to Section 5114, is of the opinion that the person is a danger to the health and safety of others while on outpatient status, the public officer, pursuant to Section 5114, may petition the court for a hearing to determine whether the person shall be continued on outpatient status. Upon receipt of the petition, the court shall calendar the case for further proceedings within 15 judicial days and the clerk shall notify the person, the county mental health director, and the attorney of record for the person of the hearing date. Upon failure of the person to appear as noticed, if a proper affidavit of service and advisement has been filed with the court, the court may issue a body attachment for such person. If, after a hearing in court the judge determines that the person is a danger to the health and safety of others, the court shall order that the person be confined in a state hospital or other treatment facility which has been approved by the county mental health director.

(Added by Stats. 1982, Ch. 1563, Sec. 7.)



5308

Upon the filing of a request for revocation of outpatient status under Section 5306.5 or 5307 and pending the court s decision on revocation, the person subject to revocation may be confined in a state hospital or other treatment facility by the county mental health director when it is the opinion of that director that the person will now be a danger to self or to another while on outpatient status and that to delay hospitalization until the revocation hearing would pose a demonstrated danger of harm to the person or to another. Upon the request of the county mental health director or a designee, a peace officer shall take, or cause to be taken, the person into custody and transport the person to a treatment facility for hospitalization under this section. The county mental health director shall notify the court in writing of the admission of the person to inpatient status and of the factual basis for the opinion that such immediate return to inpatient treatment was necessary. The court shall supply a copy of these documents to the public officer, pursuant to Section 5114, and counsel of the person subject to revocation.

A person hospitalized under this section shall have the right to judicial review of the detention in the manner prescribed in Article 5 (commencing with Section 5275) of Chapter 2 and to an explanation of rights in the manner prescribed in Section 5252.1.

Nothing in this section shall prevent hospitalization pursuant to the provisions of Section 5150, 5250, 5350, or 5353.

A person whose confinement in a treatment facility under Section 5306.5 or 5307 is approved by the court shall not be released again to outpatient status unless court approval is obtained under Section 5305.

(Added by Stats. 1982, Ch. 1563, Sec. 8.)



5309

(a) Nothing in this article shall prohibit the superintendent or professional person in charge of the hospital in which the person is being involuntarily treated from releasing him or her from treatment prior to the expiration of the commitment period when, the psychiatrist directly responsible for the person s treatment believes, as a result of his or her personal observations, that the person being involuntarily treated no longer constitutes a demonstrated danger of substantial physical harm to others. If any other professional person who is authorized to release the person, believes the person should be released prior to the expiration of the commitment period, and the psychiatrist directly responsible for the person s treatment objects, the matter shall be referred to the medical director of the facility for the final decision. However, if the medical director is not a psychiatrist, he or she shall appoint a designee who is a psychiatrist. If the matter is referred, the person shall be released prior to the expiration of the commitment period only if the psychiatrist making the final decision believes, as a result of his or her personal observations, that the person being involuntarily treated no longer constitutes a demonstrated danger of substantial physical harm to others.

(b) After actual notice to the public officer, pursuant to Section 5114, and to counsel of the person named in the petition, to the court, and to the county mental health director, the plan for unconditional release shall become effective within five judicial days unless a court hearing on that action is requested by any of the aforementioned parties, in which case the unconditional release shall not take effect until approved by the court after a hearing. This hearing shall be held within five judicial days of the actual notice required by this subdivision.

(Amended by Stats. 1985, Ch. 1288, Sec. 12. Effective September 30, 1985.)






ARTICLE 7. Legal and Civil Rights of Persons Involuntarily Detained

5325

Each person involuntarily detained for evaluation or treatment under provisions of this part, and each person admitted as a voluntary patient for psychiatric evaluation or treatment to any health facility, as defined in Section 1250 of the Health and Safety Code, in which psychiatric evaluation or treatment is offered, shall have the following rights, a list of which shall be prominently posted in the predominant languages of the community and explained in a language or modality accessible to the patient in all facilities providing those services, and otherwise brought to his or her attention by any additional means as the Director of Health Care Services may designate by regulation. Each person committed to a state hospital shall also have the following rights, a list of which shall be prominently posted in the predominant languages of the community and explained in a language or modality accessible to the patient in all facilities providing those services and otherwise brought to his or her attention by any additional means as the Director of State Hospitals may designate by regulation:

(a) To wear his or her own clothes; to keep and use his or her own personal possessions including his or her toilet articles; and to keep and be allowed to spend a reasonable sum of his or her own money for canteen expenses and small purchases.

(b) To have access to individual storage space for his or her private use.

(c) To see visitors each day.

(d) To have reasonable access to telephones, both to make and receive confidential calls or to have such calls made for them.

(e) To have ready access to letterwriting materials, including stamps, and to mail and receive unopened correspondence.

(f) To refuse convulsive treatment including, but not limited to, any electroconvulsive treatment, any treatment of the mental condition which depends on the induction of a convulsion by any means, and insulin coma treatment.

(g) To refuse psychosurgery. Psychosurgery is defined as those operations currently referred to as lobotomy, psychiatric surgery, and behavioral surgery, and all other forms of brain surgery if the surgery is performed for the purpose of any of the following:

(1) Modification or control of thoughts, feelings, actions, or behavior rather than the treatment of a known and diagnosed physical disease of the brain.

(2) Modification of normal brain function or normal brain tissue in order to control thoughts, feelings, actions, or behavior.

(3) Treatment of abnormal brain function or abnormal brain tissue in order to modify thoughts, feelings, actions or behavior when the abnormality is not an established cause for those thoughts, feelings, actions, or behavior.

Psychosurgery does not include prefrontal sonic treatment wherein there is no destruction of brain tissue. The Director of Health Care Services and the Director of State Hospitals shall promulgate appropriate regulations to assure adequate protection of patients rights in such treatment.

(h) To see and receive the services of a patient advocate who has no direct or indirect clinical or administrative responsibility for the person receiving mental health services.

(i) Other rights, as specified by regulation.

Each patient shall also be given notification in a language or modality accessible to the patient of other constitutional and statutory rights which are found by the State Department of Health Care Services and the State Department of State Hospitals to be frequently misunderstood, ignored, or denied.

Upon admission to a facility each patient, involuntarily detained for evaluation or treatment under provisions of this part, or as a voluntary patient for psychiatric evaluation or treatment to a health facility, as defined in Section 1250 of the Health and Safety Code, in which psychiatric evaluation or treatment is offered, shall immediately be given a copy of a State Department of Health Care Services prepared patients rights handbook. Each person committed to a state hospital, upon admission, shall immediately be given a copy of a State Department of State Hospitals prepared patients rights handbook.

The State Department of Health Care Services and the State Department of State Hospitals shall prepare and provide the forms specified in this section. The State Department of Health Care Services shall prepare and provide the forms specified in Section 5157.

The rights specified in this section may not be waived by the person s parent, guardian, or conservator.

(Amended by Stats. 2012, Ch. 34, Sec. 85. Effective June 27, 2012.)



5325.1

Persons with mental illness have the same legal rights and responsibilities guaranteed all other persons by the Federal Constitution and laws and the Constitution and laws of the State of California, unless specifically limited by federal or state law or regulations. No otherwise qualified person by reason of having been involuntarily detained for evaluation or treatment under provisions of this part or having been admitted as a voluntary patient to any health facility, as defined in Section 1250 of the Health and Safety Code, in which psychiatric evaluation or treatment is offered shall be excluded from participation in, be denied the benefits of, or be subjected to discrimination under any program or activity, which receives public funds.

It is the intent of the legislature that persons with mental illness shall have rights including, but not limited to, the following:

(a) A right to treatment services which promote the potential of the person to function independently. Treatment should be provided in ways that are least restrictive of the personal liberty of the individual.

(b) A right to dignity, privacy, and humane care.

(c) A right to be free from harm, including unnecessary or excessive physical restraint, isolation, medication, abuse, or neglect. Medication shall not be used as punishment, for the convenience of staff, as a substitute for program, or in quantities that interfere with the treatment program.

(d) A right to prompt medical care and treatment.

(e) A right to religious freedom and practice.

(f) A right to participate in appropriate programs of publicly supported education.

(g) A right to social interaction and participation in community activities.

(h) A right to physical exercise and recreational opportunities.

(i) A right to be free from hazardous procedures.

(Added by Stats. 1978, Ch. 1320.)



5325.2

Any person who is subject to detention pursuant to Section 5150, 5250, 5260, or 5270.15 shall have the right to refuse treatment with antipsychotic medication subject to provisions set forth in this chapter.

(Added by Stats. 1991, Ch. 681, Sec. 2.)



5326

The professional person in charge of the facility or state hospital or his or her designee may, for good cause, deny a person any of the rights under Section 5325, except under subdivisions (g) and (h) and the rights under subdivision (f) may be denied only under the conditions specified in Section 5326.7. To ensure that these rights are denied only for good cause, the Director of Health Care Services and Director of State Hospitals shall adopt regulations specifying the conditions under which they may be denied. Denial of a person s rights shall in all cases be entered into the person s treatment record.

(Amended by Stats. 2012, Ch. 34, Sec. 86. Effective June 27, 2012.)



5326.1

Quarterly, each local mental health director shall furnish to the Director of Health Care Services, the facility reports of the number of persons whose rights were denied and the right or rights which were denied. The content of the reports from facilities shall enable the local mental health director and Director of Health Care Services to identify individual treatment records, if necessary, for further analysis and investigation. These quarterly reports, except for the identity of the person whose rights are denied, shall be available, upon request, to Members of the State Legislature, or a member of a county board of supervisors.

Notwithstanding any other provision of law, information pertaining to denial of rights contained in the person s treatment record shall be made available, on request, to the person, his or her attorney, his or her conservator or guardian, the local mental health director, or his or her designee, or the Patients Rights program of the State Department of Health Care Services. The information may include consent forms, required documentation for convulsive treatment, documentation regarding the use of restraints and seclusion, physician s orders, nursing notes, and involuntary detention and conservatorship papers. The information, except for the identity of the person whose rights are denied, shall be made available to the Members of the State Legislature or a member of a county board of supervisors.

(Amended by Stats. 2012, Ch. 34, Sec. 87. Effective June 27, 2012.)



5326.15

(a) Quarterly, any doctor or facility which administers convulsive treatments or psychosurgery, shall report to the local mental health director, who shall transmit a copy to the Director of Health Care Services, the number of persons who received such treatments wherever administered, in each of the following categories:

(1) Involuntary patients who gave informed consent.

(2) Involuntary patients who were deemed incapable of giving informed consent and received convulsive treatment against their will.

(3) Voluntary patients who gave informed consent.

(4) Voluntary patients deemed incapable of giving consent.

(b) Quarterly, the State Department of State Hospitals shall report to the Director of Health Care Services the number of persons who received such treatments wherever administered, in each of the following categories:

(1) Involuntary patients who gave informed consent.

(2) Involuntary patients who were deemed incapable of giving informed consent and received convulsive treatment against their will.

(3) Voluntary patients who gave informed consent.

(4) Voluntary patients deemed incapable of giving consent.

(c) Quarterly, the Director of Health Care Services shall forward to the Medical Board of California any records or information received from these reports indicating violation of the law, and the regulations which have been adopted thereto.

(Amended by Stats. 2012, Ch. 34, Sec. 88. Effective June 27, 2012.)



5326.2

To constitute voluntary informed consent, the following information shall be given to the patient in a clear and explicit manner:

(a) The reason for treatment, that is, the nature and seriousness of the patient s illness, disorder or defect.

(b) The nature of the procedures to be used in the proposed treatment, including its probable frequency and duration.

(c) The probable degree and duration (temporary or permanent) of improvement or remission, expected with or without such treatment.

(d) The nature, degree, duration, and the probability of the side effects and significant risks, commonly known by the medical profession, of such treatment, including its adjuvants, especially noting the degree and duration of memory loss (including its irreversibility) and how and to what extent they may be controlled, if at all.

(e) That there exists a division of opinion as to the efficacy of the proposed treatment, why and how it works and its commonly known risks and side effects.

(f) The reasonable alternative treatments, and why the physician is recommending this particular treatment.

(g) That the patient has the right to accept or refuse the proposed treatment, and that if he or she consents, has the right to revoke his or her consent for any reason, at any time prior to or between treatments.

(Added by Stats. 1976, Ch. 1109.)



5326.3

The State Department of Health Care Services and State Department of State Hospitals shall promulgate a standard written consent form, setting forth clearly and in detail the matters listed in Section 5326.2, and any further information with respect to each item as deemed generally appropriate to all patients.

The treating physician shall utilize the standard written consent form and in writing supplement it with those details which pertain to the particular patient being treated.

(Amended by Stats. 2012, Ch. 34, Sec. 89. Effective June 27, 2012.)



5326.4

The treating physician shall then present to the patient the supplemented form specified under Section 5326.3 and orally, clearly, and in detail explain all of the above information to the patient. The treating physician shall then administer the execution by the patient of the total supplemented written consent form, which shall be dated and witnessed.

The fact of the execution of such written consent form and of the oral explanation shall be entered into the patient s treatment record, as shall be a copy of the consent form itself. Should entry of such latter information into the patient s treatment record be deemed by any court an unlawful invasion of privacy, then such consent form shall be maintained in a confidential manner and place.

The consent form shall be available to the person, and to his or her attorney, guardian, and conservator and, if the patient consents, to a responsible relative of the patient s choosing.

(Amended by Stats. 1976, Ch. 1109.)



5326.5

(a) For purposes of this chapter, written informed consent means that a person knowingly and intelligently, without duress or coercion, clearly and explicitly manifests consent to the proposed therapy to the treating physician and in writing on the standard consent form prescribed in Section 5326.4.

(b) The physician may urge the proposed treatment as the best one, but may not use, in an effort to gain consent, any reward or threat, express or implied, nor any other form of inducement or coercion, including, but not limited to, placing the patient in a more restricted setting, transfer of the patient to another facility, or loss of the patient s hospital privileges. Nothing in this subdivision shall be construed as in conflict with Section 5326.2. No one shall be denied any benefits for refusing treatment.

(c) A person confined shall be deemed incapable of written informed consent if such person cannot understand, or knowingly and intelligently act upon, the information specified in Section 5326.2.

(d) A person confined shall not be deemed incapable of refusal solely by virtue of being diagnosed as a mentally ill, disordered, abnormal, or mentally defective person.

(e) Written informed consent shall be given only after 24 hours have elapsed from the time the information in Section 5326.2 has been given.

(Amended by Stats. 1976, Ch. 1109.)



5326.55

Persons who serve on review committees shall not otherwise be personally involved in the treatment of the patient whose case they are reviewing.

(Added by Stats. 1976, Ch. 1109.)



5326.6

Psychosurgery, wherever administered, may be performed only if:

(a) The patient gives written informed consent to the psychosurgery.

(b) A responsible relative of the person s choosing and with the person s consent, and the guardian or conservator if there is one, has read the standard consent form as defined in Section 5326.4 and has been given by the treating physician the information required in Section 5326.2. Should the person desire not to inform a relative or should such chosen relative be unavailable this requirement is dispensed with.

(c) The attending physician gives adequate documentation entered in the patient s treatment record of the reasons for the procedure, that all other appropriate treatment modalities have been exhausted and that this mode of treatment is definitely indicated and is the least drastic alternative available for the treatment of the patient at the time. Such statement in the treatment record shall be signed by the attending and treatment physician or physicians.

(d) Three physicians, one appointed by the facility and two appointed by the local mental health director, two of whom shall be either board-certified or eligible psychiatrists or board-certified or eligible neurosurgeons, have personally examined the patient and unanimously agree with the attending physicians determinations pursuant to subdivision (c) and agree that the patient has the capacity to give informed consent. Such agreement shall be documented in the patient s treatment record and signed by each such physician.

Psychosurgery shall in no case be performed for at least 72 hours following the patient s written consent. Under no circumstances shall psychosurgery be performed on a minor.

As used in this section and Sections 5326.4 and 5326.7 responsible relative includes the spouse, parent, adult child, or adult brother or sister of the person.

The giving of consent to any of the treatments covered by this chapter may not be construed as a waiver of the right to refuse treatment at a future time. Consent may be withdrawn at any time. Such withdrawal of consent may be either oral or written and shall be given effect immediately.

Refusal of consent to undergo a psychosurgery shall be entered in the patient s treatment record.

(Added by Stats. 1976, Ch. 1109.)



5326.7

Subject to the provisions of subdivision (f) of Section 5325, convulsive treatment may be administered to an involuntary patient, including anyone under guardianship or conservatorship, only if:

(a) The attending or treatment physician enters adequate documentation in the patient s treatment record of the reasons for the procedure, that all reasonable treatment modalities have been carefully considered, and that the treatment is definitely indicated and is the least drastic alternative available for this patient at this time. Such statement in the treatment record shall be signed by the attending and treatment physician or physicians.

(b) A review of the patient s treatment record is conducted by a committee of two physicians, at least one of whom shall have personally examined the patient. One physician shall be appointed by the facility and one shall be appointed by the local mental health director. Both shall be either board-certified or board-eligible psychiatrists or board-certified or board-eligible neurologists. This review committee must unanimously agree with the treatment physician s determinations pursuant to subdivision (a). Such agreement shall be documented in the patient s treatment record and signed by both physicians.

(c) A responsible relative of the person s choosing and the person s guardian or conservator, if there is one, have been given the oral explanation by the attending physician as required by Section 5326. 2. Should the person desire not to inform a relative or should such chosen relative be unavailable, this requirement is dispensed with.

(d) The patient gives written informed consent as defined in Section 5326.5 to the convulsive treatment. Such consent shall be for a specified maximum number of treatments over a specified maximum period of time not to exceed 30 days, and shall be revocable at any time before or between treatments. Such withdrawal of consent may be either oral or written and shall be given effect immediately. Additional treatments in number or time, not to exceed 30 days, shall require a renewed written informed consent.

(e) The patient s attorney, or if none, a public defender appointed by the court, agrees as to the patient s capacity or incapacity to give written informed consent and that the patient who has capacity has given written informed consent.

(f) If either the attending physician or the attorney believes that the patient does not have the capacity to give a written informed consent, then a petition shall be filed in superior court to determine the patient s capacity to give written informed consent. The court shall hold an evidentiary hearing after giving appropriate notice to the patient, and within three judicial days after the petition is filed. At such hearing the patient shall be present and represented by legal counsel. If the court deems the above-mentioned attorney to have a conflict of interest, such attorney shall not represent the patient in this proceeding.

(g) If the court determines that the patient does not have the capacity to give written informed consent, then treatment may be performed upon gaining the written informed consent as defined in Sections 5326.2 and 5326.5 from the responsible relative or the guardian or the conservator of the patient.

(h) At any time during the course of treatment of a person who has been deemed incompetent, that person shall have the right to claim regained competency. Should he do so, the person s competency must be reevaluated according to subdivisions (e), (f), and (g).

(Added by Stats. 1976, Ch. 1109.)



5326.75

Convulsive treatment for all other patients including but not limited to those voluntarily admitted to a facility, or receiving the treatment in a physician s office, clinic or private home, may be administered only if:

(a) The requirements of subdivisions (a), (c), and (d) of Section 5326.7 are met.

(b) A board-certified or board-eligible psychiatrist or a board-certified or board-eligible neurologist other than the patient s attending or treating physician has examined the patient and verifies that the patient has the capacity to give and has given written informed consent. Such verification shall be documented in the patient s treatment record and signed by the treating physician.

(c) If there is not the verification required by subdivision (b) of this section or if the patient has not the capacity to give informed consent, then subdivisions (b), (e), (f), (g), and (h) of Section 5326.7 shall also be met.

(Added by Stats. 1976, Ch. 1109.)



5326.8

Under no circumstances shall convulsive treatment be performed on a minor under 12 years of age. Persons 16 and 17 years of age shall personally have and exercise the rights under this article.

Persons 12 years of age and over, and under 16, may be administered convulsive treatment only if all the other provisions of this law are complied with and in addition:

(a) It is an emergency situation and convulsive treatment is deemed a lifesaving treatment.

(b) This fact and the need for and appropriateness of the treatment are unanimously certified to by a review board of three board-eligible or board-certified child psychiatrists appointed by the local mental health director.

(c) It is otherwise performed in full compliance with regulations promulgated by the Director of State Hospitals under Section 5326.95.

(d) It is thoroughly documented and reported immediately to the Director of Health Care Services.

(Amended by Stats. 2012, Ch. 34, Sec. 90. Effective June 27, 2012.)



5326.85

No convulsive treatment shall be performed if the patient, whether admitted to the facility as a voluntary or involuntary patient, is deemed to be able to give informed consent and refuses to do so. The physician shall indicate in the treatment record that the treatment was refused despite the physician s advice and that he has explained to the patient the patient s responsibility for any untoward consequences of his refusal.

(Added by Stats. 1976, Ch. 1109.)



5326.9

(a) Any alleged or suspected violation of the rights described in Chapter 2 (commencing with Section 5150) shall be investigated by the local director of mental health, or his or her designee. Violations of Sections 5326.2 to 5326.8, inclusive, concerning patients involuntarily detained for evaluation or treatment under this part, or as a voluntary patient for psychiatric evaluation or treatment to a health facility, as defined in Section 1250 of the Health and Safety Code, in which psychiatric evaluation or treatment is offered, shall also be investigated by the Director of Health Care Services, or his or her designee. Violations of Sections 5326.2 to 5326.8, inclusive, concerning persons committed to a state hospital shall also be investigated by the Director of State Hospitals, or his or her designee. If it is determined by the local director of mental health, the Director of Health Care Services, or the Director of State Hospitals that a right has been violated, a formal notice of violation shall be issued.

(b) Either the local director of mental health or the Director of Health Care Services, upon issuing a notice of violation, may take any or all of the following action:

(1) Assign a specified time period during which the violation shall be corrected.

(2) Referral to the Medical Board of California or other professional licensing agency. Such board shall investigate further, if warranted, and shall subject the individual practitioner to any penalty the board finds necessary and is authorized to impose.

(3) Revoke a facility s designation and authorization under Section 5404 to evaluate and treat persons detained involuntarily.

(4) Refer any violation of law to a local district attorney or the Attorney General for prosecution in any court with jurisdiction.

(c) The Director of State Hospitals, upon issuing a notice of violation, may take any or all of the following actions:

(1) Assign a specified time period during which the violation shall be corrected.

(2) Make a referral to the Medical Board of California or other professional licensing agency. The board or agency shall investigate further, if warranted, and shall subject the individual practitioner to any penalty the board finds necessary and is authorized to impose.

(3) Refer any violation of law to a local district attorney or the Attorney General for prosecution in any court with jurisdiction.

(d) Any physician who intentionally violates Sections 5326.2 to 5326.8, inclusive, shall be subject to a civil penalty of not more than five thousand dollars ($5,000) for each violation. The penalty may be assessed and collected in a civil action brought by the Attorney General in a superior court. Such intentional violation shall be grounds for revocation of license.

(e) Any person or facility found to have knowingly violated the provisions of the first paragraph of Section 5325.1 or to have denied without good cause any of the rights specified in Section 5325 shall pay a civil penalty, as determined by the court, of fifty dollars ($50) per day during the time in which the violation is not corrected, commencing on the day on which a notice of violation was issued, not to exceed one thousand dollars ($1,000), for each and every violation, except that any liability under this provision shall be offset by an amount equal to a fine or penalty imposed for the same violation under the provisions of Sections 1423 to 1425, inclusive, or 1428 of the Health and Safety Code. These penalties shall be deposited in the general fund of the county in which the violation occurred. The local district attorney or the Attorney General shall enforce this section in any court with jurisdiction. Where the State Department of Public Health, under the provisions of Sections 1423 to 1425, inclusive, of the Health and Safety Code, determines that no violation has occurred, the provisions of paragraph (4) of subdivision (b) shall not apply.

(f) The remedies provided by this subdivision shall be in addition to and not in substitution for any other remedies which an individual may have under law.

(Amended by Stats. 2013, Ch. 23, Sec. 35. Effective June 27, 2013.)



5326.91

In any facility in which convulsive treatment is performed on a person whether admitted to the facility as an involuntary or voluntary patient, the facility will designate a qualified committee to review all such treatments and to verify the appropriateness and need for such treatment. The local mental health director shall establish a postaudit review committee for convulsive treatments administered anywhere other than in any facility as defined in Section 1250 of the Health and Safety Code in which psychiatric evaluation or treatment is offered. Records of these committees will be subject to availability in the same manner as are the records of other hospital utilization and audit committees and to other regulations. Persons serving on these review committees will enjoy the same immunities as other persons serving on utilization, peer review, and audit committees of health care facilities.

(Amended by Stats. 2012, Ch. 34, Sec. 92. Effective June 27, 2012.)



5326.95

The Director of State Hospitals shall adopt regulations to carry out the provisions of this chapter, including standards defining excessive use of convulsive treatment which shall be developed in consultation with the State Department of Health Care Services and the California Mental Health Directors Association.

(Amended by Stats. 2012, Ch. 34, Sec. 93. Effective June 27, 2012.)



5327

Every person involuntarily detained under provisions of this part or under certification for intensive treatment or postcertification treatment in any public or private mental institution or hospital, including a conservatee placed in any medical, psychiatric or nursing facility, shall be entitled to all rights set forth in this part and shall retain all rights not specifically denied him under this part.

(Added by Stats. 1967, Ch. 1667.)



5328

All information and records obtained in the course of providing services under Division 4 (commencing with Section 4000), Division 4.1 (commencing with Section 4400), Division 4.5 (commencing with Section 4500), Division 5 (commencing with Section 5000), Division 6 (commencing with Section 6000), or Division 7 (commencing with Section 7100), to either voluntary or involuntary recipients of services shall be confidential. Information and records obtained in the course of providing similar services to either voluntary or involuntary recipients prior to 1969 shall also be confidential. Information and records shall be disclosed only in any of the following cases:

(a) In communications between qualified professional persons in the provision of services or appropriate referrals, or in the course of conservatorship proceedings. The consent of the patient, or his or her guardian or conservator, shall be obtained before information or records may be disclosed by a professional person employed by a facility to a professional person not employed by the facility who does not have the medical or psychological responsibility for the patient s care.

(b) When the patient, with the approval of the physician and surgeon, licensed psychologist, social worker with a master s degree in social work, licensed marriage and family therapist, or licensed professional clinical counselor, who is in charge of the patient, designates persons to whom information or records may be released, except that nothing in this article shall be construed to compel a physician and surgeon, licensed psychologist, social worker with a master s degree in social work, licensed marriage and family therapist, licensed professional clinical counselor, nurse, attorney, or other professional person to reveal information that has been given to him or her in confidence by members of a patient s family. Nothing in this subdivision shall be construed to authorize a licensed marriage and family therapist or licensed professional clinical counselor to provide services or to be in charge of a patient s care beyond his or her lawful scope of practice.

(c) To the extent necessary for a recipient to make a claim, or for a claim to be made on behalf of a recipient for aid, insurance, or medical assistance to which he or she may be entitled.

(d) If the recipient of services is a minor, ward, dependent, or conservatee, and his or her parent, guardian, guardian ad litem, conservator, or authorized representative designates, in writing, persons to whom records or information may be disclosed, except that nothing in this article shall be construed to compel a physician and surgeon, licensed psychologist, social worker with a master s degree in social work, licensed marriage and family therapist, licensed professional clinical counselor, nurse, attorney, or other professional person to reveal information that has been given to him or her in confidence by members of a patient s family.

(e) For research, provided that the Director of Health Care Services, the Director of State Hospitals, the Director of Social Services, or the Director of Developmental Services designates by regulation, rules for the conduct of research and requires the research to be first reviewed by the appropriate institutional review board or boards. The rules shall include, but need not be limited to, the requirement that all researchers shall sign an oath of confidentiality as follows:

Date

As a condition of doing research concerning persons who have received services from ____ (fill in the facility, agency or person), I, ____, agree to obtain the prior informed consent of such persons who have received services to the maximum degree possible as determined by the appropriate institutional review board or boards for protection of human subjects reviewing my research, and I further agree not to divulge any information obtained in the course of such research to unauthorized persons, and not to publish or otherwise make public any information regarding persons who have received services such that the person who received services is identifiable.

I recognize that the unauthorized release of confidential information may make me subject to a civil action under provisions of the Welfare and Institutions Code.

(f) To the courts, as necessary to the administration of justice.

(g) To governmental law enforcement agencies as needed for the protection of federal and state elective constitutional officers and their families.

(h) To the Senate Committee on Rules or the Assembly Committee on Rules for the purposes of legislative investigation authorized by the committee.

(i) If the recipient of services who applies for life or disability insurance designates in writing the insurer to which records or information may be disclosed.

(j) To the attorney for the patient in any and all proceedings upon presentation of a release of information signed by the patient, except that when the patient is unable to sign the release, the staff of the facility, upon satisfying itself of the identity of the attorney, and of the fact that the attorney does represent the interests of the patient, may release all information and records relating to the patient except that nothing in this article shall be construed to compel a physician and surgeon, licensed psychologist, social worker with a master s degree in social work, licensed marriage and family therapist, licensed professional clinical counselor, nurse, attorney, or other professional person to reveal information that has been given to him or her in confidence by members of a patient s family.

(k) Upon written agreement by a person previously confined in or otherwise treated by a facility, the professional person in charge of the facility or his or her designee may release any information, except information that has been given in confidence by members of the person s family, requested by a probation officer charged with the evaluation of the person after his or her conviction of a crime if the professional person in charge of the facility determines that the information is relevant to the evaluation. The agreement shall only be operative until sentence is passed on the crime of which the person was convicted. The confidential information released pursuant to this subdivision shall be transmitted to the court separately from the probation report and shall not be placed in the probation report. The confidential information shall remain confidential except for purposes of sentencing. After sentencing, the confidential information shall be sealed.

(l) (1) Between persons who are trained and qualified to serve on multidisciplinary personnel teams pursuant to subdivision (d) of Section 18951. The information and records sought to be disclosed shall be relevant to the provision of child welfare services or the investigation, prevention, identification, management, or treatment of child abuse or neglect pursuant to Chapter 11 (commencing with Section 18950) of Part 6 of Division 9. Information obtained pursuant to this subdivision shall not be used in any criminal or delinquency proceeding. Nothing in this subdivision shall prohibit evidence identical to that contained within the records from being admissible in a criminal or delinquency proceeding, if the evidence is derived solely from means other than this subdivision, as permitted by law.

(2) As used in this subdivision, child welfare services means those services that are directed at preventing child abuse or neglect.

(m) To county patients rights advocates who have been given knowing voluntary authorization by a client or a guardian ad litem. The client or guardian ad litem, whoever entered into the agreement, may revoke the authorization at any time, either in writing or by oral declaration to an approved advocate.

(n) To a committee established in compliance with Section 14725.

(o) In providing information as described in Section 7325.5. Nothing in this subdivision shall permit the release of any information other than that described in Section 7325.5.

(p) To the county mental health director or the director s designee, or to a law enforcement officer, or to the person designated by a law enforcement agency, pursuant to Sections 5152.1 and 5250.1.

(q) If the patient gives his or her consent, information specifically pertaining to the existence of genetically handicapping conditions, as defined in Section 125135 of the Health and Safety Code, may be released to qualified professional persons for purposes of genetic counseling for blood relatives upon request of the blood relative. For purposes of this subdivision, qualified professional persons means those persons with the qualifications necessary to carry out the genetic counseling duties under this subdivision as determined by the genetic disease unit established in the State Department of Health Care Services under Section 125000 of the Health and Safety Code. If the patient does not respond or cannot respond to a request for permission to release information pursuant to this subdivision after reasonable attempts have been made over a two-week period to get a response, the information may be released upon request of the blood relative.

(r) When the patient, in the opinion of his or her psychotherapist, presents a serious danger of violence to a reasonably foreseeable victim or victims, then any of the information or records specified in this section may be released to that person or persons and to law enforcement agencies and county child welfare agencies as the psychotherapist determines is needed for the protection of that person or persons. For purposes of this subdivision, psychotherapist means anyone so defined within Section 1010 of the Evidence Code.

(s) (1) To the designated officer of an emergency response employee, and from that designated officer to an emergency response employee regarding possible exposure to HIV or AIDS, but only to the extent necessary to comply with provisions of the federal Ryan White Comprehensive AIDS Resources Emergency Act of 1990 (Public Law 101-381; 42 U.S.C. Sec. 201).

(2) For purposes of this subdivision, designated officer and emergency response employee have the same meaning as these terms are used in the federal Ryan White Comprehensive AIDS Resources Emergency Act of 1990 (Public Law 101-381; 42 U.S.C. Sec. 201).

(3) The designated officer shall be subject to the confidentiality requirements specified in Section 120980, and may be personally liable for unauthorized release of any identifying information about the HIV results. Further, the designated officer shall inform the exposed emergency response employee that the employee is also subject to the confidentiality requirements specified in Section 120980, and may be personally liable for unauthorized release of any identifying information about the HIV test results.

(t) (1) To a law enforcement officer who personally lodges with a facility, as defined in paragraph (2), a warrant of arrest or an abstract of such a warrant showing that the person sought is wanted for a serious felony, as defined in Section 1192.7 of the Penal Code, or a violent felony, as defined in Section 667.5 of the Penal Code. The information sought and released shall be limited to whether or not the person named in the arrest warrant is presently confined in the facility. This paragraph shall be implemented with minimum disruption to health facility operations and patients, in accordance with Section 5212. If the law enforcement officer is informed that the person named in the warrant is confined in the facility, the officer may not enter the facility to arrest the person without obtaining a valid search warrant or the permission of staff of the facility.

(2) For purposes of paragraph (1), a facility means all of the following:

(A) A state hospital, as defined in Section 4001.

(B) A general acute care hospital, as defined in subdivision (a) of Section 1250 of the Health and Safety Code, solely with regard to information pertaining to a person with mental illness subject to this section.

(C) An acute psychiatric hospital, as defined in subdivision (b) of Section 1250 of the Health and Safety Code.

(D) A psychiatric health facility, as described in Section 1250.2 of the Health and Safety Code.

(E) A mental health rehabilitation center, as described in Section 5675.

(F) A skilled nursing facility with a special treatment program for individuals with mental illness, as described in Sections 51335 and 72445 to 72475, inclusive, of Title 22 of the California Code of Regulations.

(u) Between persons who are trained and qualified to serve on multidisciplinary personnel teams pursuant to Section 15610.55, 15753.5, or 15761. The information and records sought to be disclosed shall be relevant to the prevention, identification, management, or treatment of an abused elder or dependent adult pursuant to Chapter 13 (commencing with Section 15750) of Part 3 of Division 9.

(v) The amendment of subdivision (d) enacted at the 1970 Regular Session of the Legislature does not constitute a change in, but is declaratory of, the preexisting law.

(w) This section shall not be limited by Section 5150.05 or 5332.

(x) (1) When an employee is served with a notice of adverse action, as defined in Section 19570 of the Government Code, the following information and records may be released:

(A) All information and records that the appointing authority relied upon in issuing the notice of adverse action.

(B) All other information and records that are relevant to the adverse action, or that would constitute relevant evidence as defined in Section 210 of the Evidence Code.

(C) The information described in subparagraphs (A) and (B) may be released only if both of the following conditions are met:

(i) The appointing authority has provided written notice to the consumer and the consumer s legal representative or, if the consumer has no legal representative or if the legal representative is a state agency, to the clients rights advocate, and the consumer, the consumer s legal representative, or the clients rights advocate has not objected in writing to the appointing authority within five business days of receipt of the notice, or the appointing authority, upon review of the objection has determined that the circumstances on which the adverse action is based are egregious or threaten the health, safety, or life of the consumer or other consumers and without the information the adverse action could not be taken.

(ii) The appointing authority, the person against whom the adverse action has been taken, and the person s representative, if any, have entered into a stipulation that does all of the following:

(I) Prohibits the parties from disclosing or using the information or records for any purpose other than the proceedings for which the information or records were requested or provided.

(II) Requires the employee and the employee s legal representative to return to the appointing authority all records provided to them under this subdivision, including, but not limited to, all records and documents from any source containing confidential information protected by this section, and all copies of those records and documents, within 10 days of the date that the adverse action becomes final except for the actual records and documents or copies thereof that are no longer in the possession of the employee or the employee s legal representative because they were submitted to the administrative tribunal as a component of an appeal from the adverse action.

(III) Requires the parties to submit the stipulation to the administrative tribunal with jurisdiction over the adverse action at the earliest possible opportunity.

(2) For the purposes of this subdivision, the State Personnel Board may, prior to any appeal from adverse action being filed with it, issue a protective order, upon application by the appointing authority, for the limited purpose of prohibiting the parties from disclosing or using information or records for any purpose other than the proceeding for which the information or records were requested or provided, and to require the employee or the employee s legal representative to return to the appointing authority all records provided to them under this subdivision, including, but not limited to, all records and documents from any source containing confidential information protected by this section, and all copies of those records and documents, within 10 days of the date that the adverse action becomes final, except for the actual records and documents or copies thereof that are no longer in the possession of the employee or the employee s legal representatives because they were submitted to the administrative tribunal as a component of an appeal from the adverse action.

(3) Individual identifiers, including, but not limited to, names, social security numbers, and hospital numbers, that are not necessary for the prosecution or defense of the adverse action, shall not be disclosed.

(4) All records, documents, or other materials containing confidential information protected by this section that have been submitted or otherwise disclosed to the administrative agency or other person as a component of an appeal from an adverse action shall, upon proper motion by the appointing authority to the administrative tribunal, be placed under administrative seal and shall not, thereafter, be subject to disclosure to any person or entity except upon the issuance of an order of a court of competent jurisdiction.

(5) For purposes of this subdivision, an adverse action becomes final when the employee fails to answer within the time specified in Section 19575 of the Government Code, or, after filing an answer, withdraws the appeal, or, upon exhaustion of the administrative appeal or of the judicial review remedies as otherwise provided by law.

(y) To the person appointed as the developmental services decisionmaker for a minor, dependent, or ward pursuant to Section 319, 361, or 726.

(Amended by Stats. 2012, Ch. 34, Sec. 94. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34.)



5328.01

Notwithstanding Section 5328, all information and records made confidential under the first paragraph of Section 5328 shall also be disclosed to governmental law enforcement agencies investigating evidence of a crime where the records relate to a patient who is confined or has been confined as a mentally disordered sex offender or pursuant to Section 1026 or 1368 of the Penal Code and the records are in the possession or under the control of any state hospital serving the mentally disabled, as follows:

(a) In accordance with the written consent of the patient; or

(b) If authorized by an appropriate order of a court of competent jurisdiction in the county where the records are located compelling a party to produce in court specified records and specifically describing the records being sought, when the order is granted after an application showing probable cause therefor. In assessing probable cause, the court shall do all of the following:

(1) Weigh the public interest and the need for disclosure against the injury to the patient, to the physician-patient relationship, and to the treatment services.

(2) Determine that there is a reasonable likelihood that the records in question will disclose material information or evidence of substantial value in connection with the investigation or prosecution.

(3) Determine that the crime involves the causing of, or direct threatening of, the loss of life or serious bodily injury.

(4) In granting or denying a subpoena, the court shall state on the record the reasons for its decision and the facts which the court considered in making such a ruling.

(5) If a court grants an order permitting disclosure of such records, the court shall issue all orders necessary to protect, to the maximum extent possible, the patient s privacy and the privacy and confidentiality of the physician-patient relationship.

(6) Any records disclosed pursuant to the provisions of this subdivision and any copies thereof shall be returned to the facility at the completion of the investigation or prosecution unless they have been made a part of the court record.

(c) A governmental law enforcement agency applying for disclosure of patient records under this subdivision may petition the court for an order, upon a showing of probable cause to believe that delay would seriously impede the investigation, which requires the ordered party to produce the records forthwith.

(d) Records obtained by a governmental law enforcement agency pursuant to this section shall not be disseminated to any other agency or person unless such dissemination relates to the criminal investigation for which the records were obtained by the governmental law enforcement agency. The willful dissemination of any record in violation of this paragraph shall constitute a misdemeanor.

(e) If any records obtained pursuant to this section are of a patient presently receiving treatment at the state hospital serving the mentally disabled, the law enforcement agency shall only receive copies of the original records.

(Added by Stats. 1985, Ch. 1036, Sec. 1.)



5328.02

Notwithstanding Section 5328, all information and records made confidential under the first paragraph of Section 5328 shall also be disclosed to the Youth Authority and Adult Correctional Agency or any component thereof, as necessary to the administration of justice.

(Added by Stats. 1980, Ch. 1117, Sec. 26.)



5328.03

(a) (1) Notwithstanding Section 5328 of this code, Section 3025 of the Family Code, or paragraph (2) of subdivision (c) of Section 56.11 of the Civil Code, a psychotherapist who knows that a minor has been removed from the physical custody of his or her parent or guardian pursuant to Article 6 (commencing with Section 300) to Article 10 (commencing with Section 360), inclusive, of Chapter 2 of Part 1 of Division 2 shall not release mental health records of the minor patient and shall not disclose mental health information about that minor patient based upon an authorization to release those records or the information signed by the minor s parent or guardian. This restriction shall not apply if the juvenile court has issued an order authorizing the parent or guardian to sign an authorization for the release of the records or information after finding that such an order would not be detrimental to the minor patient.

(2) Notwithstanding Section 5328 of this code or Section 3025 of the Family Code, a psychotherapist who knows that a minor has been removed from the physical custody of his or her parent or guardian pursuant to Article 6 (commencing with Section 300) to Article 10 (commencing with Section 360), inclusive, of Chapter 2 of Part 1 of Division 2 shall not allow the parent or guardian to inspect or obtain copies of mental health records of the minor patient. This restriction shall not apply if the juvenile court has issued an order authorizing the parent or guardian to inspect or obtain copies of the mental health records of the minor patient after finding that such an order would not be detrimental to the minor patient.

(b) For purposes of this section, the following definitions apply:

(1) Mental health records means mental health records as defined by subdivision (b) of Section 123105 of the Health and Safety Code.

(2) Psychotherapist means a provider of health care as defined in Section 1010 of the Evidence Code.

(c) (1) When the juvenile court has issued an order described in paragraph (1) of subdivision (a), the parent or guardian seeking the release of the minor s mental health records or information about the minor shall present a copy of the court order to the psychotherapist before any records or information may be released pursuant to the signed authorization.

(2) When the juvenile court has issued an order described in paragraph (2) of subdivision (a), the parent or guardian seeking to inspect or obtain copies of the mental health records of the minor patient shall present a copy of the court order to the psychotherapist and shall comply with subdivisions (a) and (b) of Section 123110 of the Health and Safety Code before the parent or guardian is allowed to inspect or obtain copies of the mental health records of the minor patient.

(d) Nothing in this section shall be construed to prevent or limit a psychotherapist s authority under subdivision (a) of Section 123115 of the Health and Safety Code to deny a parent s or guardian s written request to inspect or obtain copies of the minor patient s mental health records, notwithstanding the fact that the juvenile court has issued an order authorizing the parent or guardian to sign an authorization for the release of the mental health records or information about that minor patient, or to inspect or obtain copies of the minor patient s health records. Liability for a psychotherapist s decision not to release records, not to disclose information about the minor patient, or not to allow the parent or guardian to inspect or obtain copies of the mental health records pursuant to the authority of subdivision (a) of Section 123115 of the Health and Safety Code shall be governed by that section.

(e) Nothing in this section shall be construed to impose upon a psychotherapist a duty to inquire or investigate whether a child has been removed from the physical custody of his or her parent or guardian pursuant to Article 6 (commencing with Section 300) to Article 10 (commencing with Section 360), inclusive, of Chapter 2 of Part 1 of Division 2 when a parent or guardian presents the minor s psychotherapist with an order authorizing the parent or guardian to sign an authorization for the release of information or the mental health records regarding the minor patient or authorizing the parent or guardian to inspect or obtain copies of the mental health records of the minor patient.

(Amended by Stats. 2013, Ch. 76, Sec. 209. Effective January 1, 2014.)



5328.04

(a) Notwithstanding Section 5328, information and records made confidential under that section may be disclosed to a county social worker, a probation officer, or any other person who is legally authorized to have custody or care of a minor, for the purpose of coordinating health care services and medical treatment, as defined in subdivision (b) of Section 56.103 of the Civil Code, mental health services, or services for developmental disabilities, for the minor.

(b) Information disclosed under subdivision (a) shall not be further disclosed by the recipient unless the disclosure is for the purpose of coordinating health care services and medical treatment, or mental health or developmental disability services, for the minor and only to a person who would otherwise be able to obtain the information under subdivision (a) or any other provision of law.

(c) Information disclosed pursuant to this section shall not be admitted into evidence in any criminal or delinquency proceeding against the minor. Nothing in this subdivision shall prohibit identical evidence from being admissible in a criminal proceeding if that evidence is derived solely from lawful means other than this section and is permitted by law.

(d) Nothing in this section shall be construed to compel a physician and surgeon, licensed psychologist, social worker with a master s degree in social work, licensed marriage and family therapist, licensed professional clinical counselor, nurse, attorney, or other professional person to reveal information, including notes, that has been given to him or her in confidence by the minor or members of the minor s family.

(e) The disclosure of information pursuant to this section is not intended to limit disclosure of information when that disclosure is otherwise required by law.

(f) Nothing in this section shall be construed to expand the authority of a social worker, probation officer, or custodial caregiver beyond the authority provided under existing law to a parent or a patient representative regarding access to confidential information.

(g) As used in this section, minor means a minor taken into temporary custody or for whom a petition has been filed with the court, or who has been adjudged a dependent child or ward of juvenile court pursuant to Section 300 or 601.

(h) Information and records that may be disclosed pursuant to this section do not include psychotherapy notes, as defined in Section 164.501 of Title 45 of the Code of Federal Regulations.

(Amended by Stats. 2011, Ch. 381, Sec. 45. Effective January 1, 2012.)



5328.05

(a) Notwithstanding Section 5328, information and records may be disclosed when an older adult client, in the opinion of a designee of a human service agency serving older adults through an established multidisciplinary team, presents signs or symptoms of elder abuse or neglect, whether inflicted by another or self-inflicted, the agency designee to the multidisciplinary team may, with the older adult s consent, obtain information from other county agencies regarding, and limited to, whether or not a client is receiving services from any other county agency.

(b) The information obtained pursuant to subdivision (a) shall not include information regarding the nature of the treatment or services provided, and shall be shared among multidisciplinary team members for multidisciplinary team activities pursuant to this section.

(c) The county agencies which may cooperate and share information under this section shall have staff designated as members of an established multidisciplinary team, and include, but not be limited to, the county departments of public social services, health, mental health, and alcohol and drug abuse, the public guardian, and the area agencies on aging.

(d) The county patient s rights advocate shall report any negative consequences of the implementation of this exception to confidentiality requirements to the local mental health director.

(Added by Stats. 1990, Ch. 654, Sec. 1.)



5328.06

(a) Notwithstanding Section 5328, information and records shall be disclosed to the protection and advocacy agency established in this state to fulfill the requirements and assurances of the federal Protection and Advocacy for the Mentally Ill Individuals Amendments Act of 1991, contained in Chapter 114 (commencing with Section 10801) of Title 42 of the United States Code, for the protection and advocacy of the rights of people with mental disabilities, including people with mental illness, as defined in Section 10802(4) of Title 42 of the United States Code.

(b) Access to information and records to which subdivision (a) applies shall be in accord with Division 4.7 (commencing with Section 4900).

(Amended by Stats. 2003, Ch. 878, Sec. 10. Effective January 1, 2004.)



5328.1

(a) Upon request of a member of the family of a patient, or other person designated by the patient, a public or private treatment facility shall give the family member or the designee notification of the patient s diagnosis, the prognosis, the medications prescribed, the side effects of medications prescribed, if any, and the progress of the patient, if, after notification of the patient that this information is requested, the patient authorizes its disclosure. If, when initially informed of the request for notification, the patient is unable to authorize the release of such information, notation of the attempt shall be made into the patient s treatment record, and daily efforts shall be made to secure the patient s consent or refusal of authorization. However, if a request for information is made by the spouse, parent, child, or sibling of the patient and the patient is unable to authorize the release of such information, the requester shall be given notification of the patient s presence in the facility, except to the extent prohibited by federal law.

(b) Upon the admission of any mental health patient to a 24-hour public or private health facility licensed pursuant to Section 1250 of the Health and Safety Code, the facility shall make reasonable attempts to notify the patient s next of kin or any other person designated by the patient, of the patient s admission, unless the patient requests that this information not be provided. The facility shall make reasonable attempts to notify the patient s next of kin or any other person designated by the patient, of the patient s release, transfer, serious illness, injury, or death only upon request of the family member, unless the patient requests that this information not be provided. The patient shall be advised by the facility that he or she has the right to request that this information not be provided.

(c) No public or private entity or public or private employee shall be liable for damages caused or alleged to be caused by the release of information or the omission to release information pursuant to this section.

Nothing in this section shall be construed to require photocopying of a patient s medical records in order to satisfy its provisions.

(Amended by Stats. 1983, Ch. 1174, Sec. 2.)



5328.15

All information and records obtained in the course of providing services under Division 5 (commencing with Section 5000), Division 6 (commencing with Section 6000), or Division 7 (commencing with Section 7000), to either voluntary or involuntary recipients of services shall be confidential. Information and records may be disclosed, however, notwithstanding any other provision of law, as follows:

(a) To authorized licensing personnel who are employed by, or who are authorized representatives of, the State Department of Public Health, and who are licensed or registered health professionals, and to authorized legal staff or special investigators who are peace officers who are employed by, or who are authorized representatives of the State Department of Social Services, as necessary to the performance of their duties to inspect, license, and investigate health facilities and community care facilities and to ensure that the standards of care and services provided in such facilities are adequate and appropriate and to ascertain compliance with the rules and regulations to which the facility is subject. The confidential information shall remain confidential except for purposes of inspection, licensing, or investigation pursuant to Chapter 2 (commencing with Section 1250) of, and Chapter 3 (commencing with Section 1500) of, Division 2 of the Health and Safety Code, or a criminal, civil, or administrative proceeding in relation thereto. The confidential information may be used by the State Department of Public Health or the State Department of Social Services in a criminal, civil, or administrative proceeding. The confidential information shall be available only to the judge or hearing officer and to the parties to the case. Names which are confidential shall be listed in attachments separate to the general pleadings. The confidential information shall be sealed after the conclusion of the criminal, civil, or administrative hearings, and shall not subsequently be released except in accordance with this subdivision. If the confidential information does not result in a criminal, civil, or administrative proceeding, it shall be sealed after the State Department of Public Health or the State Department of Social Services decides that no further action will be taken in the matter of suspected licensing violations. Except as otherwise provided in this subdivision, confidential information in the possession of the State Department of Public Health or the State Department of Social Services shall not contain the name of the patient.

(b) To any board which licenses and certifies professionals in the fields of mental health pursuant to state law, when the Director of State Hospitals has reasonable cause to believe that there has occurred a violation of any provision of law subject to the jurisdiction of that board and the records are relevant to the violation. This information shall be sealed after a decision is reached in the matter of the suspected violation, and shall not subsequently be released except in accordance with this subdivision. Confidential information in the possession of the board shall not contain the name of the patient.

(c) To a protection and advocacy agency established pursuant to Section 4901, to the extent that the information is incorporated within any of the following:

(1) An unredacted facility evaluation report form or an unredacted complaint investigation report form of the State Department of Social Services. This information shall remain confidential and subject to the confidentiality requirements of subdivision (f) of Section 4903.

(2) An unredacted citation report, unredacted licensing report, unredacted survey report, unredacted plan of correction, or unredacted statement of deficiency of the State Department of Public Health, prepared by authorized licensing personnel or authorized representatives described in subdivision (n). This information shall remain confidential and subject to the confidentiality requirements of subdivision (f) of Section 4903.

(Amended by Stats. 2014, Ch. 442, Sec. 14. Effective September 18, 2014.)



5328.2

Notwithstanding Section 5328, movement and identification information and records regarding a patient who is committed to the department, state hospital, or any other public or private mental health facility approved by the county mental health director for observation or for an indeterminate period as a mentally disordered sex offender, or for a person who is civilly committed as a sexually violent predator pursuant to Article 4 (commencing with Section 6600) of Chapter 2 of Part 2 of Division 6, or regarding a patient who is committed to the department, to a state hospital, or any other public or private mental health facility approved by the county mental health director under Section 1026 or 1370 of the Penal Code or receiving treatment pursuant to Section 5300 of this code, shall be forwarded immediately without prior request to the Department of Justice. Except as otherwise provided by law, information automatically reported under this section shall be restricted to name, address, fingerprints, date of admission, date of discharge, date of escape or return from escape, date of any home leave, parole or leave of absence and, if known, the county in which the person will reside upon release. The Department of Justice may in turn furnish information reported under this section pursuant to Section 11105 or 11105.1 of the Penal Code. It shall be a misdemeanor for recipients furnished with this information to in turn furnish the information to any person or agency other than those specified in Section 11105 or 11105.1 of the Penal Code.

(Amended by Stats. 1997, Ch. 818, Sec. 6. Effective January 1, 1998.)



5328.3

(a) When a voluntary patient would otherwise be subject to the provisions of Section 5150 of this part and disclosure is necessary for the protection of the patient or others due to the patient s disappearance from, without prior notice to, a designated facility and his or her whereabouts is unknown, notice of the disappearance may be made to relatives and governmental law enforcement agencies designated by the physician in charge of the patient or the professional person in charge of the facility or his or her designee.

(b) (1) When an involuntary patient is gravely disabled, as defined in subparagraph (B) of paragraph (1) of subdivision (h) of Section 5008, and the patient has disappeared from a designated facility, or is transferred between state hospitals, notice of the disappearance or transfer shall be made to the court initially ordering the patient s commitment pursuant to Section 1370 of the Penal Code, the district attorney for the county that ordered the commitment, and governmental law enforcement agencies designated by the physician in charge of the patient or the professional person in charge of the facility or his or her designee. This notice shall be made within 24 hours of the patient s disappearance or transfer from the facility.

(2) A designated facility shall not permit the release of an involuntary patient who is gravely disabled, as defined in subparagraph (B) of paragraph (1) of subdivision (h) of Section 5008, without prior written authorization of the court pursuant to paragraph (2) of subdivision (d) of Section 5358. The court may approve the pending release without a hearing unless a party notified pursuant to subdivision (d) of Section 5358 objects to the pending release within 10 days after receiving notice. This paragraph does not apply to the transfer of persons between state hospitals.

(Amended by Stats. 1995, Ch. 593, Sec. 2. Effective January 1, 1996.)



5328.4

The physician in charge of the patient, or the professional person in charge of the facility or his or her designee, when he or she has probable cause to believe that a patient while hospitalized has committed, or has been the victim of, murder, manslaughter, mayhem, aggravated mayhem, kidnapping, carjacking, robbery, assault with intent to commit a felony, arson, extortion, rape, forcible sodomy, forcible oral copulation, unlawful possession of a weapon as provided in any provision listed in Section 16590 of the Penal Code, or escape from a hospital by a mentally disordered sex offender as provided in Section 6330 of the Welfare and Institutions Code, shall release information about the patient to governmental law enforcement agencies.

The physician in charge of the patient, or the professional person in charge of the facility or his or her designee, when he or she has probable cause to believe that a patient, while hospitalized has committed, or has been the victim of assault or battery may release information about the patient to governmental law enforcement agencies.

This section shall be limited solely to information directly relating to the factual circumstances of the commission of the enumerated offenses and shall not include any information relating to the mental state of the patient or the circumstances of his or her voluntary or involuntary admission, commitment, or treatment.

This section shall not be construed as an exception to or in any other way affecting the provisions of Article 7 (commencing with Section 1010) of Chapter 4 of Division 8 of the Evidence Code.

(Amended by Stats. 2010, Ch. 178, Sec. 101. Effective January 1, 2011. Operative January 1, 2012, by Sec. 107 of Ch. 178.)



5328.5

Information and records described in Section 5328 may be disclosed in communications relating to the prevention, investigation, or treatment of elder abuse or dependent adult abuse pursuant to Chapter 11 (commencing with Section 15600) and Chapter 13 (commencing with Section 15750), of Part 3 of Division 9.

(Added by Stats. 1987, Ch. 1166, Sec. 1. Effective September 26, 1987.)



5328.6

When any disclosure of information or records is made as authorized by the provisions of Section 11878 or 11879 of the Health and Safety Code, subdivision (a) or (d) of Section 5328, Sections 5328.1, 5328.3, or 5328.4, the physician in charge of the patient or the professional person in charge of the facility shall promptly cause to be entered into the patient s medical record: the date and circumstances under which such disclosure was made; the names and relationships to the patient if any, of persons or agencies to whom such disclosure was made; and the specific information disclosed.

(Amended by Stats. 1980, Ch. 676, Sec. 333.)



5328.7

Signed consent forms by a patient for release of any information to which such patient is required to consent under the provisions of Sections 11878 or 11879 of the Health and Safety Code or subdivision (a) or (d) of Section 5328 shall be obtained for each separate use with the use specified, the information to be released, the name of the agency or individual to whom information will be released indicated on the form and the name of the responsible individual who has authorization to release information specified. Any use of this form shall be noted in the patient file. Patients who sign consent forms shall be given a copy of the consent form signed.

(Amended by Stats. 1980, Ch. 676, Sec. 334.)



5328.8

The State Department of State Hospitals, the physician in charge of the patient, or the professional person in charge of the facility or his or her designee, shall, except as otherwise provided in this section, release information obtained in the course of providing services under Division 5 (commencing with Section 5000), Division 6 (commencing with Section 6000), or Division 7 (commencing with Section 7100), to the coroner when a patient dies from any cause, natural or otherwise, while hospitalized in a state mental hospital. The State Department of State Hospitals, the physician in charge of the patient, or the professional person in charge of the facility or his or her designee, shall not release any notes, summaries, transcripts, tapes, or records of conversations between the patient and health professional personnel of the hospital relating to the personal life of the patient which is not related to the diagnosis and treatment of the patient s physical condition. Any information released to the coroner pursuant to this section shall remain confidential and shall be sealed and shall not be made part of the public record.

(Amended by Stats. 2012, Ch. 24, Sec. 127. Effective June 27, 2012.)



5328.9

If at such time as a patient s hospital records are required by an employer to whom the patient has applied for employment, such records shall be forwarded to a qualified physician or psychiatrist representing the employer upon the request of the patient unless the physician or administrative officer responsible for the patient deems the release of such records contrary to the best interest of the patient.

If the physician or administrative officer responsible for a patient deems the release of such records contrary to the best interest of the patient, he shall notify the patient within five days. In the event that the disclosure of the patient s records to the patient himself would not serve his best interests, the physician or administrative officer in question shall render formal notice of his decision to the superior court of the county in which the patient resides.

(Added by Stats. 1972, Ch. 1058.)



5329

Nothing in this chapter shall be construed to prohibit the compilation and publication of statistical data for use by government or researchers under standards set by the Director of State Hospitals.

(Amended by Stats. 2012, Ch. 440, Sec. 64. Effective September 22, 2012.)



5330

(a) Any person may bring an action against an individual who has willfully and knowingly released confidential information or records concerning him or her in violation of this chapter, or of Chapter 1 (commencing with Section 11860) of Part 3 of Division 10.5 of the Health and Safety Code, for the greater of the following amounts:

(1) Ten thousand dollars ($10,000).

(2) Three times the amount of actual damages, if any, sustained by the plaintiff.

(b) Any person may bring an action against an individual who has negligently released confidential information or records concerning him or her in violation of this chapter, or of Chapter 1 (commencing with Section 11860) of Part 3 of Division 10.5 of the Health and Safety Code, for both of the following:

(1) One thousand dollars ($1,000). In order to recover under this paragraph, it shall not be a prerequisite that the plaintiff suffer or be threatened with actual damages.

(2) The amount of actual damages, if any, sustained by the plaintiff.

(c) Any person may, in accordance with Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, bring an action to enjoin the release of confidential information or records in violation of this chapter, and may in the same action seek damages as provided in this section.

(d) In addition to the amounts specified in subdivisions (a) and (b), the plaintiff shall recover court costs and reasonable attorney s fees as determined by the court.

(Amended by Stats. 1998, Ch. 738, Sec. 1. Effective September 22, 1998.)



5331

No person may be presumed to be incompetent because he or she has been evaluated or treated for mental disorder or chronic alcoholism, regardless of whether such evaluation or treatment was voluntarily or involuntarily received. Any person who leaves a public or private mental health facility following evaluation or treatment for mental disorder or chronic alcoholism, regardless of whether that evaluation or treatment was voluntarily or involuntarily received, shall be given a statement of California law as stated in this paragraph.

Any person who has been, or is, discharged from a state hospital and received voluntary or involuntary treatment under former provisions of this code relating to inebriates or the mentally ill shall, upon request to the state hospital executive director or the State Department of State Hospitals, be given a statement of California law as stated in this section unless the person is found to be incompetent under proceedings for conservatorship or guardianship.

(Amended by Stats. 2012, Ch. 24, Sec. 128. Effective June 27, 2012.)



5332

(a) Antipsychotic medication, as defined in subdivision (l) of Section 5008, may be administered to any person subject to detention pursuant to Section 5150, 5250, 5260, or 5270.15, if that person does not refuse that medication following disclosure of the right to refuse medication as well as information required to be given to persons pursuant to subdivision (c) of Section 5152 and subdivision (b) of Section 5213.

(b) If any person subject to detention pursuant to Section 5150, 5250, 5260, or 5270.15, and for whom antipsychotic medication has been prescribed, orally refuses or gives other indication of refusal of treatment with that medication, the medication shall be administered only when treatment staff have considered and determined that treatment alternatives to involuntary medication are unlikely to meet the needs of the patient, and upon a determination of that person s incapacity to refuse the treatment, in a hearing held for that purpose.

(c) Each hospital in conjunction with the hospital medical staff or any other treatment facility in conjunction with its clinical staff shall develop internal procedures for facilitating the filing of petitions for capacity hearings and other activities required pursuant to this chapter.

(d) When any person is subject to detention pursuant to Section 5150, 5250, 5260, or 5270.15, the agency or facility providing the treatment shall acquire the person s medication history, if possible.

(e) In the case of an emergency, as defined in subdivision (m) of Section 5008, a person detained pursuant to Section 5150, 5250, 5260, or 5270.15 may be treated with antipsychotic medication over his or her objection prior to a capacity hearing, but only with antipsychotic medication that is required to treat the emergency condition, which shall be provided in the manner least restrictive to the personal liberty of the patient. It is not necessary for harm to take place or become unavoidable prior to intervention.

(Amended by Stats. 2001, Ch. 506, Sec. 9. Effective January 1, 2002.)



5333

(a) Persons subject to capacity hearings pursuant to Section 5332 shall have a right to representation by an advocate or legal counsel. Advocate, as used in this section, means a person who is providing mandated patients rights advocacy services pursuant to Chapter 6.2 (commencing with Section 5500), and this chapter. If the State Department of State Hospitals provides training to patients rights advocates, that training shall include issues specific to capacity hearings.

(b) Petitions for capacity hearings pursuant to Section 5332 shall be filed with the superior court. The director of the treatment facility or his or her designee shall personally deliver a copy of the notice of the filing of the petition for a capacity hearing to the person who is the subject of the petition.

(c) The mental health professional delivering the copy of the notice of the filing of the petition to the court for a capacity hearing shall, at the time of delivery, inform the person of his or her legal right to a capacity hearing, including the right to the assistance of the patients rights advocate or an attorney to prepare for the hearing and to answer any questions or concerns.

(d) As soon after the filing of the petition for a capacity hearing is practicable, an attorney or a patients rights advocate shall meet with the person to discuss the capacity hearing process and to assist the person in preparing for the capacity hearing and to answer questions or to otherwise assist the person, as is appropriate.

(Amended by Stats. 2012, Ch. 24, Sec. 129. Effective June 27, 2012.)



5334

(a) Capacity hearings required by Section 5332 shall be heard within 24 hours of the filing of the petition whenever possible. However, if any party needs additional time to prepare for the hearing, the hearing shall be postponed for 24 hours. In case of hardship, hearings may also be postponed for an additional 24 hours, pursuant to local policy developed by the county mental health director and the presiding judge of the superior court regarding the scheduling of hearings. The policy developed pursuant to this subdivision shall specify procedures for the prompt filing and processing of petitions to ensure that the deadlines set forth in this section are met, and shall take into consideration the availability of advocates and the treatment needs of the patient. In no event shall hearings be held beyond 72 hours of the filing of the petition. The person who is the subject of the petition and his or her advocate or counsel shall receive a copy of the petition at the time it is filed.

(b) Capacity hearings shall be held in an appropriate location at the facility where the person is receiving treatment, and shall be held in a manner compatible with, and the least disruptive of, the treatment being provided to the person.

(c) Capacity hearings shall be conducted by a superior court judge, a court-appointed commissioner or referee, or a court-appointed hearing officer. All commissioners, referees, and hearing officers shall be appointed by the superior court from a list of attorneys unanimously approved by a panel composed of the local mental health director, the county public defender, and the county counsel or district attorney designated by the county board of supervisors. No employee of the county mental health program or of any facility designated by the county and approved by the department as a facility for 72-hour treatment and evaluation may serve as a hearing officer. All hearing officers shall receive training in the issues specific to capacity hearings.

(d) The person who is the subject of the capacity hearing shall be given oral notification of the determination at the conclusion of the capacity hearing. As soon thereafter as is practicable, the person, his or her counsel or advocate, and the director of the facility where the person is receiving treatment shall be provided with written notification of the capacity determination, which shall include a statement of the evidence relied upon and the reasons for the determination. A copy of the determination shall be submitted to the superior court.

(e) (1) The person who is the subject of the capacity hearing may appeal the determination to the superior court or the court of appeal.

(2) The person who has filed the original petition for a capacity hearing may request the district attorney or county counsel in the county in which the person is receiving treatment to appeal the determination to the superior court or the court of appeal, on behalf of the state.

(3) Nothing shall prohibit treatment from being initiated pending appeal of a determination of incapacity pursuant to this section.

(4) Nothing in this section shall be construed to preclude the right of a person to bring a writ of habeas corpus pursuant to Section 5275, subject to the provisions of this chapter.

(f) All appeals to the superior court pursuant to this section shall be subject to de novo review.

(Added by Stats. 1991, Ch. 681, Sec. 5.)



5336

Any determination of a person s incapacity to refuse treatment with antipsychotic medication made pursuant to Section 5334 shall remain in effect only for the duration of the detention period described in Section 5150 or 5250, or both, or until capacity has been restored according to standards developed pursuant to subdivision (c) of Section 5332, or by court determination, whichever is sooner.

(Added by Stats. 1991, Ch. 681, Sec. 6.)



5337

Notwithstanding Section 5257, nothing shall prohibit the filing of a petition for post certification pursuant to Article 6 (commencing with Section 5300) for persons who have been determined to be a danger to others at a certification review hearing.

(Added by Stats. 1991, Ch. 681, Sec. 7.)






ARTICLE 8. Community Controlled Substances Treatment Services

5340

It is the intention of the Legislature by enacting this article to provide legal procedures for the custody, evaluation, and treatment of users of controlled substances. The enactment of this article shall not be construed to be evidence that any person subject to its provisions is mentally disordered, or evidence that the Legislature considers that such persons are mentally disordered.

(Amended by Stats. 1984, Ch. 1635, Sec. 99.)



5341

As used in this article, controlled substances means those substances referred to in Division 10 (commencing with Section 11000) of the Health and Safety Code.

(Repealed and added by Stats. 1984, Ch. 1635, Sec. 101.)



5342

Where other applicable sections of this part contain the phrase a danger to himself or herself or others, or gravely disabled, such sections shall be deemed to refer to the condition of danger to self or others or grave disability as a result of the use of controlled substances, rather than by mental disorder, as such.

(Amended by Stats. 1984, Ch. 1635, Sec. 102.)



5343

Notwithstanding any other provision of law, if any person is a danger to others or to himself or herself, or gravely disabled, as a result of the use of controlled substances, he or she shall be subject, insofar as possible, to the provisions of Articles 1 (commencing with Section 5150), 2 (commencing with Section 5200), 4 (commencing with Section 5250), 5 (commencing with Section 5275), and 7 (commencing with Section 5325) of this chapter, except that any custody, evaluation and treatment, or any procedure pursuant to such provisions shall only be related to and concerned with the problem of the person s use of controlled substances.

(Amended by Stats. 1984, Ch. 1635, Sec. 103.)



5344

Any expenditure for the custody, evaluation, treatment, or other procedures for services rendered a person pursuant to this article shall be considered an expenditure made under the provisions of Part 2 (commencing with Section 5600) of this division, and shall be paid as are other expenditures pursuant to that part. No person shall be admitted to a state hospital for care and treatment of his or her use of controlled substances prior to screening and referral by an agency designated in the county Short-Doyle plan to provide the services.

(Amended by Stats. 1984, Ch. 1635, Sec. 104.)






ARTICLE 9. The Assisted Outpatient Treatment Demonstration Project Act of 2002

5345

(a) This article shall be known, and may be cited, as Laura s Law.

(b) Assisted outpatient treatment shall be defined as categories of outpatient services that have been ordered by a court pursuant to Section 5346 or 5347.

(Added by Stats. 2002, Ch. 1017, Sec. 2. Effective January 1, 2003. Repealed as of January 1, 2017, pursuant to Section 5349.5.)



5346

(a) In any county in which services are available as provided in Section 5348, a court may order a person who is the subject of a petition filed pursuant to this section to obtain assisted outpatient treatment if the court finds, by clear and convincing evidence, that the facts stated in the verified petition filed in accordance with this section are true and establish that all of the requisite criteria set forth in this section are met, including, but not limited to, each of the following:

(1) The person is 18 years of age or older.

(2) The person is suffering from a mental illness as defined in paragraphs (2) and (3) of subdivision (b) of Section 5600.3.

(3) There has been a clinical determination that the person is unlikely to survive safely in the community without supervision.

(4) The person has a history of lack of compliance with treatment for his or her mental illness, in that at least one of the following is true:

(A) The person s mental illness has, at least twice within the last 36 months, been a substantial factor in necessitating hospitalization, or receipt of services in a forensic or other mental health unit of a state correctional facility or local correctional facility, not including any period during which the person was hospitalized or incarcerated immediately preceding the filing of the petition.

(B) The person s mental illness has resulted in one or more acts of serious and violent behavior toward himself or herself or another, or threats, or attempts to cause serious physical harm to himself or herself or another within the last 48 months, not including any period in which the person was hospitalized or incarcerated immediately preceding the filing of the petition.

(5) The person has been offered an opportunity to participate in a treatment plan by the director of the local mental health department, or his or her designee, provided the treatment plan includes all of the services described in Section 5348, and the person continues to fail to engage in treatment.

(6) The person s condition is substantially deteriorating.

(7) Participation in the assisted outpatient treatment program would be the least restrictive placement necessary to ensure the person s recovery and stability.

(8) In view of the person s treatment history and current behavior, the person is in need of assisted outpatient treatment in order to prevent a relapse or deterioration that would be likely to result in grave disability or serious harm to himself or herself, or to others, as defined in Section 5150.

(9) It is likely that the person will benefit from assisted outpatient treatment.

(b) (1) A petition for an order authorizing assisted outpatient treatment may be filed by the county mental health director, or his or her designee, in the superior court in the county in which the person who is the subject of the petition is present or reasonably believed to be present.

(2) A request may be made only by any of the following persons to the county mental health department for the filing of a petition to obtain an order authorizing assisted outpatient treatment:

(A) Any person 18 years of age or older with whom the person who is the subject of the petition resides.

(B) Any person who is the parent, spouse, or sibling or child 18 years of age or older of the person who is the subject of the petition.

(C) The director of any public or private agency, treatment facility, charitable organization, or licensed residential care facility providing mental health services to the person who is the subject of the petition in whose institution the subject of the petition resides.

(D) The director of a hospital in which the person who is the subject of the petition is hospitalized.

(E) A licensed mental health treatment provider who is either supervising the treatment of, or treating for a mental illness, the person who is the subject of the petition.

(F) A peace officer, parole officer, or probation officer assigned to supervise the person who is the subject of the petition.

(3) Upon receiving a request pursuant to paragraph (2), the county mental health director shall conduct an investigation into the appropriateness of the filing of the petition. The director shall file the petition only if he or she determines that there is a reasonable likelihood that all the necessary elements to sustain the petition can be proven in a court of law by clear and convincing evidence.

(4) The petition shall state all of the following:

(A) Each of the criteria for assisted outpatient treatment as set forth in subdivision (a).

(B) Facts that support the petitioner s belief that the person who is the subject of the petition meets each criterion, provided that the hearing on the petition shall be limited to the stated facts in the verified petition, and the petition contains all the grounds on which the petition is based, in order to ensure adequate notice to the person who is the subject of the petition and his or her counsel.

(C) That the person who is the subject of the petition is present, or is reasonably believed to be present, within the county where the petition is filed.

(D) That the person who is the subject of the petition has the right to be represented by counsel in all stages of the proceeding under the petition, in accordance with subdivision (c).

(5) The petition shall be accompanied by an affidavit of a licensed mental health treatment provider designated by the local mental health director who shall state, if applicable, either of the following:

(A) That the licensed mental health treatment provider has personally examined the person who is the subject of the petition no more than 10 days prior to the submission of the petition, the facts and reasons why the person who is the subject of the petition meets the criteria in subdivision (a), that the licensed mental health treatment provider recommends assisted outpatient treatment for the person who is the subject of the petition, and that the licensed mental health treatment provider is willing and able to testify at the hearing on the petition.

(B) That no more than 10 days prior to the filing of the petition, the licensed mental health treatment provider, or his or her designee, has made appropriate attempts to elicit the cooperation of the person who is the subject of the petition, but has not been successful in persuading that person to submit to an examination, that the licensed mental health treatment provider has reason to believe that the person who is the subject of the petition meets the criteria for assisted outpatient treatment, and that the licensed mental health treatment provider is willing and able to examine the person who is the subject of the petition and testify at the hearing on the petition.

(c) The person who is the subject of the petition shall have the right to be represented by counsel at all stages of a proceeding commenced under this section. If the person so elects, the court shall immediately appoint the public defender or other attorney to assist the person in all stages of the proceedings. The person shall pay the cost of the legal services if he or she is able.

(d) (1) Upon receipt by the court of a petition submitted pursuant to subdivision (b), the court shall fix the date for a hearing at a time not later than five days from the date the petition is received by the court, excluding Saturdays, Sundays, and holidays. The petitioner shall promptly cause service of a copy of the petition, together with written notice of the hearing date, to be made personally on the person who is the subject of the petition, and shall send a copy of the petition and notice to the county office of patient rights, and to the current health care provider appointed for the person who is the subject of the petition, if any such provider is known to the petitioner. Continuances shall be permitted only for good cause shown. In granting continuances, the court shall consider the need for further examination by a physician or the potential need to provide expeditiously assisted outpatient treatment. Upon the hearing date, or upon any other date or dates to which the proceeding may be continued, the court shall hear testimony. If it is deemed advisable by the court, and if the person who is the subject of the petition is available and has received notice pursuant to this section, the court may examine in or out of court the person who is the subject of the petition who is alleged to be in need of assisted outpatient treatment. If the person who is the subject of the petition does not appear at the hearing, and appropriate attempts to elicit the attendance of the person have failed, the court may conduct the hearing in the person s absence. If the hearing is conducted without the person present, the court shall set forth the factual basis for conducting the hearing without the person s presence.

(2) The court shall not order assisted outpatient treatment unless an examining licensed mental health treatment provider, who has personally examined, and has reviewed the available treatment history of, the person who is the subject of the petition within the time period commencing 10 days before the filing of the petition, testifies in person at the hearing.

(3) If the person who is the subject of the petition has refused to be examined by a licensed mental health treatment provider, the court may request that the person consent to an examination by a licensed mental health treatment provider appointed by the court. If the person who is the subject of the petition does not consent and the court finds reasonable cause to believe that the allegations in the petition are true, the court may order any person designated under Section 5150 to take into custody the person who is the subject of the petition and transport him or her, or cause him or her to be transported, to a hospital for examination by a licensed mental health treatment provider as soon as is practicable. Detention of the person who is the subject of the petition under the order may not exceed 72 hours. If the examination is performed by another licensed mental health treatment provider, the examining licensed mental health treatment provider may consult with the licensed mental health treatment provider whose affirmation or affidavit accompanied the petition regarding the issues of whether the allegations in the petition are true and whether the person meets the criteria for assisted outpatient treatment.

(4) The person who is the subject of the petition shall have all of the following rights:

(A) To adequate notice of the hearings to the person who is the subject of the petition, as well as to parties designated by the person who is the subject of the petition.

(B) To receive a copy of the court-ordered evaluation.

(C) To counsel. If the person has not retained counsel, the court shall appoint a public defender.

(D) To be informed of his or her right to judicial review by habeas corpus.

(E) To be present at the hearing unless he or she waives the right to be present.

(F) To present evidence.

(G) To call witnesses on his or her behalf.

(H) To cross-examine witnesses.

(I) To appeal decisions, and to be informed of his or her right to appeal.

(5) (A) If after hearing all relevant evidence, the court finds that the person who is the subject of the petition does not meet the criteria for assisted outpatient treatment, the court shall dismiss the petition.

(B) If after hearing all relevant evidence, the court finds that the person who is the subject of the petition meets the criteria for assisted outpatient treatment, and there is no appropriate and feasible less restrictive alternative, the court may order the person who is the subject of the petition to receive assisted outpatient treatment for an initial period not to exceed six months. In fashioning the order, the court shall specify that the proposed treatment is the least restrictive treatment appropriate and feasible for the person who is the subject of the petition. The order shall state the categories of assisted outpatient treatment, as set forth in Section 5348, that the person who is the subject of the petition is to receive, and the court may not order treatment that has not been recommended by the examining licensed mental health treatment provider and included in the written treatment plan for assisted outpatient treatment as required by subdivision (e). If the person has executed an advance health care directive pursuant to Chapter 2 (commencing with Section 4650) of Part 1 of Division 4.7 of the Probate Code, any directions included in the advance health care directive shall be considered in formulating the written treatment plan.

(6) If the person who is the subject of a petition for an order for assisted outpatient treatment pursuant to subparagraph (B) of paragraph (5) of subdivision (d) refuses to participate in the assisted outpatient treatment program, the court may order the person to meet with the assisted outpatient treatment team designated by the director of the assisted outpatient treatment program. The treatment team shall attempt to gain the person s cooperation with treatment ordered by the court. The person may be subject to a 72-hour hold pursuant to subdivision (f) only after the treatment team has attempted to gain the person s cooperation with treatment ordered by the court, and has been unable to do so.

(e) Assisted outpatient treatment shall not be ordered unless the licensed mental health treatment provider recommending assisted outpatient treatment to the court has submitted to the court a written treatment plan that includes services as set forth in Section 5348, and the court finds, in consultation with the county mental health director, or his or her designee, all of the following:

(1) That the services are available from the county, or a provider approved by the county, for the duration of the court order.

(2) That the services have been offered to the person by the local director of mental health, or his or her designee, and the person has been given an opportunity to participate on a voluntary basis, and the person has failed to engage in, or has refused, treatment.

(3) That all of the elements of the petition required by this article have been met.

(4) That the treatment plan will be delivered to the county director of mental health, or to his or her appropriate designee.

(f) If, in the clinical judgment of a licensed mental health treatment provider, the person who is the subject of the petition has failed or has refused to comply with the treatment ordered by the court, and, in the clinical judgment of the licensed mental health treatment provider, efforts were made to solicit compliance, and, in the clinical judgment of the licensed mental health treatment provider, the person may be in need of involuntary admission to a hospital for evaluation, the provider may request that persons designated under Section 5150 take into custody the person who is the subject of the petition and transport him or her, or cause him or her to be transported, to a hospital, to be held up to 72 hours for examination by a licensed mental health treatment provider to determine if the person is in need of treatment pursuant to Section 5150. Any continued involuntary retention in a hospital beyond the initial 72-hour period shall be pursuant to Section 5150. If at any time during the 72-hour period the person is determined not to meet the criteria of Section 5150, and does not agree to stay in the hospital as a voluntary patient, he or she shall be released and any subsequent involuntary detention in a hospital shall be pursuant to Section 5150. Failure to comply with an order of assisted outpatient treatment alone may not be grounds for involuntary civil commitment or a finding that the person who is the subject of the petition is in contempt of court.

(g) If the director of the assisted outpatient treatment program determines that the condition of the patient requires further assisted outpatient treatment, the director shall apply to the court, prior to the expiration of the period of the initial assisted outpatient treatment order, for an order authorizing continued assisted outpatient treatment for a period not to exceed 180 days from the date of the order. The procedures for obtaining any order pursuant to this subdivision shall be in accordance with subdivisions (a) to (f), inclusive. The period for further involuntary outpatient treatment authorized by any subsequent order under this subdivision may not exceed 180 days from the date of the order.

(h) At intervals of not less than 60 days during an assisted outpatient treatment order, the director of the outpatient treatment program shall file an affidavit with the court that ordered the outpatient treatment affirming that the person who is the subject of the order continues to meet the criteria for assisted outpatient treatment. At these times, the person who is the subject of the order shall have the right to a hearing on whether or not he or she still meets the criteria for assisted outpatient treatment if he or she disagrees with the director s affidavit. The burden of proof shall be on the director.

(i) During each 60-day period specified in subdivision (h), if the person who is the subject of the order believes that he or she is being wrongfully retained in the assisted outpatient treatment program against his or her wishes, he or she may file a petition for a writ of habeas corpus, thus requiring the director of the assisted outpatient treatment program to prove that the person who is the subject of the order continues to meet the criteria for assisted outpatient treatment.

(j) Any person ordered to undergo assisted outpatient treatment pursuant to this article, who was not present at the hearing at which the order was issued, may immediately petition the court for a writ of habeas corpus. Treatment under the order for assisted outpatient treatment may not commence until the resolution of that petition.

(Amended by Stats. 2003, Ch. 62, Sec. 326. Effective January 1, 2004. Repealed as of January 1, 2017, pursuant to Section 5349.5.)



5347

(a) In any county in which services are available pursuant to Section 5348, any person who is determined by the court to be subject to subdivision (a) of Section 5346 may voluntarily enter into an agreement for services under this section.

(b) (1) After a petition for an order for assisted outpatient treatment is filed, but before the conclusion of the hearing on the petition, the person who is the subject of the petition, or the person s legal counsel with the person s consent, may waive the right to an assisted outpatient treatment hearing for the purpose of obtaining treatment under a settlement agreement, provided that an examining licensed mental health treatment provider states that the person can survive safely in the community. The settlement agreement may not exceed 180 days in duration and shall be agreed to by all parties.

(2) The settlement agreement shall be in writing, shall be approved by the court, and shall include a treatment plan developed by the community-based program that will provide services that provide treatment in the least restrictive manner consistent with the needs of the person who is the subject of the petition.

(3) Either party may request that the court modify the treatment plan at any time during the 180-day period.

(4) The court shall designate the appropriate county department to monitor the person s treatment under, and compliance with, the settlement agreement. If the person fails to comply with the treatment according to the agreement, the designated county department shall notify the counsel designated by the county and the person s counsel of the person s noncompliance.

(5) A settlement agreement approved by the court pursuant to this section shall have the same force and effect as an order for assisted outpatient treatment pursuant to Section 5346.

(6) At a hearing on the issue of noncompliance with the agreement, the written statement of noncompliance submitted shall be prima facie evidence that a violation of the conditions of the agreement has occurred. If the person who is the subject of the petition denies any of the facts as stated in the statement, he or she has the burden of proving by a preponderance of the evidence that the alleged facts are false.

(Added by Stats. 2002, Ch. 1017, Sec. 2. Effective January 1, 2003. Repealed as of January 1, 2017, pursuant to Section 5349.5.)



5348

(a) For purposes of subdivision (e) of Section 5346, a county that chooses to provide assisted outpatient treatment services pursuant to this article shall offer assisted outpatient treatment services including, but not limited to, all of the following:

(1) Community-based, mobile, multidisciplinary, highly trained mental health teams that use high staff-to-client ratios of no more than 10 clients per team member for those subject to court-ordered services pursuant to Section 5346.

(2) A service planning and delivery process that includes the following:

(A) Determination of the numbers of persons to be served and the programs and services that will be provided to meet their needs. The local director of mental health shall consult with the sheriff, the police chief, the probation officer, the mental health board, contract agencies, and family, client, ethnic, and citizen constituency groups as determined by the director.

(B) Plans for services, including outreach to families whose severely mentally ill adult is living with them, design of mental health services, coordination and access to medications, psychiatric and psychological services, substance abuse services, supportive housing or other housing assistance, vocational rehabilitation, and veterans services. Plans shall also contain evaluation strategies, which shall consider cultural, linguistic, gender, age, and special needs of minorities and those based on any characteristic listed or defined in Section 11135 of the Government Code in the target populations. Provision shall be made for staff with the cultural background and linguistic skills necessary to remove barriers to mental health services as a result of having limited-English-speaking ability and cultural differences. Recipients of outreach services may include families, the public, primary care physicians, and others who are likely to come into contact with individuals who may be suffering from an untreated severe mental illness who would be likely to become homeless if the illness continued to be untreated for a substantial period of time. Outreach to adults may include adults voluntarily or involuntarily hospitalized as a result of a severe mental illness.

(C) Provision for services to meet the needs of persons who are physically disabled.

(D) Provision for services to meet the special needs of older adults.

(E) Provision for family support and consultation services, parenting support and consultation services, and peer support or self-help group support, where appropriate.

(F) Provision for services to be client-directed and that employ psychosocial rehabilitation and recovery principles.

(G) Provision for psychiatric and psychological services that are integrated with other services and for psychiatric and psychological collaboration in overall service planning.

(H) Provision for services specifically directed to seriously mentally ill young adults 25 years of age or younger who are homeless or at significant risk of becoming homeless. These provisions may include continuation of services that still would be received through other funds had eligibility not been terminated as a result of age.

(I) Services reflecting special needs of women from diverse cultural backgrounds, including supportive housing that accepts children, personal services coordinator therapeutic treatment, and substance treatment programs that address gender-specific trauma and abuse in the lives of persons with mental illness, and vocational rehabilitation programs that offer job training programs free of gender bias and sensitive to the needs of women.

(J) Provision for housing for clients that is immediate, transitional, permanent, or all of these.

(K) Provision for clients who have been suffering from an untreated severe mental illness for less than one year, and who do not require the full range of services, but are at risk of becoming homeless unless a comprehensive individual and family support services plan is implemented. These clients shall be served in a manner that is designed to meet their needs.

(3) Each client shall have a clearly designated mental health personal services coordinator who may be part of a multidisciplinary treatment team who is responsible for providing or assuring needed services. Responsibilities include complete assessment of the client s needs, development of the client s personal services plan, linkage with all appropriate community services, monitoring of the quality and followthrough of services, and necessary advocacy to ensure each client receives those services that are agreed to in the personal services plan. Each client shall participate in the development of his or her personal services plan, and responsible staff shall consult with the designated conservator, if one has been appointed, and, with the consent of the client, shall consult with the family and other significant persons as appropriate.

(4) The individual personal services plan shall ensure that persons subject to assisted outpatient treatment programs receive age-appropriate, gender-appropriate, and culturally appropriate services, to the extent feasible, that are designed to enable recipients to:

(A) Live in the most independent, least restrictive housing feasible in the local community, and, for clients with children, to live in a supportive housing environment that strives for reunification with their children or assists clients in maintaining custody of their children as is appropriate.

(B) Engage in the highest level of work or productive activity appropriate to their abilities and experience.

(C) Create and maintain a support system consisting of friends, family, and participation in community activities.

(D) Access an appropriate level of academic education or vocational training.

(E) Obtain an adequate income.

(F) Self-manage their illnesses and exert as much control as possible over both the day-to-day and long-term decisions that affect their lives.

(G) Access necessary physical health care and maintain the best possible physical health.

(H) Reduce or eliminate serious antisocial or criminal behavior, and thereby reduce or eliminate their contact with the criminal justice system.

(I) Reduce or eliminate the distress caused by the symptoms of mental illness.

(J) Have freedom from dangerous addictive substances.

(5) The individual personal services plan shall describe the service array that meets the requirements of paragraph (4), and to the extent applicable to the individual, the requirements of paragraph (2).

(b) A county that provides assisted outpatient treatment services pursuant to this article also shall offer the same services on a voluntary basis.

(c) Involuntary medication shall not be allowed absent a separate order by the court pursuant to Sections 5332 to 5336, inclusive.

(d) A county that operates an assisted outpatient treatment program pursuant to this article shall provide data to the State Department of Health Care Services and, based on the data, the department shall report to the Legislature on or before May 1 of each year in which the county provides services pursuant to this article. The report shall include, at a minimum, an evaluation of the effectiveness of the strategies employed by each program operated pursuant to this article in reducing homelessness and hospitalization of persons in the program and in reducing involvement with local law enforcement by persons in the program. The evaluation and report shall also include any other measures identified by the department regarding persons in the program and all of the following, based on information that is available:

(1) The number of persons served by the program and, of those, the number who are able to maintain housing and the number who maintain contact with the treatment system.

(2) The number of persons in the program with contacts with local law enforcement, and the extent to which local and state incarceration of persons in the program has been reduced or avoided.

(3) The number of persons in the program participating in employment services programs, including competitive employment.

(4) The days of hospitalization of persons in the program that have been reduced or avoided.

(5) Adherence to prescribed treatment by persons in the program.

(6) Other indicators of successful engagement, if any, by persons in the program.

(7) Victimization of persons in the program.

(8) Violent behavior of persons in the program.

(9) Substance abuse by persons in the program.

(10) Type, intensity, and frequency of treatment of persons in the program.

(11) Extent to which enforcement mechanisms are used by the program, when applicable.

(12) Social functioning of persons in the program.

(13) Skills in independent living of persons in the program.

(14) Satisfaction with program services both by those receiving them and by their families, when relevant.

(Amended by Stats. 2012, Ch. 34, Sec. 95. Effective June 27, 2012. Repealed as of January 1, 2017, pursuant to Section 5349.5.)



5349

This article shall be operative in those counties in which the county board of supervisors, by resolution or through the county budget process, authorizes its application and makes a finding that no voluntary mental health program serving adults, and no children s mental health program, may be reduced as a result of the implementation of this article. To the extent otherwise permitted under state and federal law, counties that elect to implement this article may pay for the provision of services under Sections 5347 and 5348 using funds distributed to the counties from the Mental Health Subaccount, the Mental Health Equity Subaccount, and the Vehicle License Collection Account of the Local Revenue Fund, funds from the Mental Health Account and the Behavioral Health Subaccount within the Support Services Account of the Local Revenue Fund 2011, funds from the Mental Health Services Fund when included in county plans pursuant to Section 5847, and any other funds from which the Controller makes distributions to the counties for those purposes. Compliance with this section shall be monitored by the State Department of Health Care Services as part of its review and approval of county performance contracts.

(Amended by Stats. 2013, Ch. 288, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2017, pursuant to Section 5349.5.)



5349.1

(a) Counties that elect to implement this article, shall, in consultation with the State Department of Health Care Services, client and family advocacy organizations, and other stakeholders, develop a training and education program for purposes of improving the delivery of services to mentally ill individuals who are, or who are at risk of being, involuntarily committed under this part. This training shall be provided to mental health treatment providers contracting with participating counties and to other individuals, including, but not limited to, mental health professionals, law enforcement officials, and certification hearing officers involved in making treatment and involuntary commitment decisions.

(b) The training shall include both of the following:

(1) Information relative to legal requirements for detaining a person for involuntary inpatient and outpatient treatment, including criteria to be considered with respect to determining if a person is considered to be gravely disabled.

(2) Methods for ensuring that decisions regarding involuntary treatment as provided for in this part direct patients toward the most effective treatment. Training shall include an emphasis on each patient s right to provide informed consent to assistance.

(Amended by Stats. 2012, Ch. 34, Sec. 97. Effective June 27, 2012. Repealed as of January 1, 2017, pursuant to Section 5349.5.)



5349.5

(a) This article shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute that is enacted on or before January 1, 2017, deletes or extends that date.

(b) The State Department of Health Care Services shall submit a report and evaluation of all counties implementing any component of this article to the Governor and to the Legislature by July 1, 2015. The evaluation shall include data described in subdivision (d) of Section 5348.

(Amended by Stats. 2012, Ch. 441, Sec. 1. Effective January 1, 2013. Repealed as of January 1, 2017, by its own provisions. Note: Repeal affects Article 9, commencing with Section 5345.)









CHAPTER 3. Conservatorship for Gravely Disabled Persons

5350

A conservator of the person, of the estate, or of the person and the estate may be appointed for any person who is gravely disabled as a result of mental disorder or impairment by chronic alcoholism.

The procedure for establishing, administering, and terminating a conservatorship under this chapter shall be the same as that provided in Division 4 (commencing with Section 1400) of the Probate Code, except as follows:

(a) A conservator may be appointed for a gravely disabled minor.

(b) (1) Appointment of a conservator under this part, including the appointment of a conservator for a person who is gravely disabled, as defined in subparagraph (A) of paragraph (1) of subdivision (h) of Section 5008, shall be subject to the list of priorities in Section 1812 of the Probate Code unless the officer providing conservatorship investigation recommends otherwise to the superior court.

(2) In appointing a conservator, as defined in subparagraph (B) of paragraph (1) of subdivision (h) of Section 5008, the court shall consider the purposes of protection of the public and the treatment of the conservatee. Notwithstanding any other provision of this section, the court shall not appoint the proposed conservator if the court determines that appointment of the proposed conservator will not result in adequate protection of the public.

(c) No conservatorship of the estate pursuant to this chapter shall be established if a conservatorship or guardianship of the estate exists under the Probate Code. When a gravely disabled person already has a guardian or conservator of the person appointed under the Probate Code, the proceedings under this chapter shall not terminate the prior proceedings but shall be concurrent with and superior thereto. The superior court may appoint the existing guardian or conservator of the person or another person as conservator of the person under this chapter.

(d) The person for whom conservatorship is sought shall have the right to demand a court or jury trial on the issue whether he or she is gravely disabled. Demand for court or jury trial shall be made within five days following the hearing on the conservatorship petition. If the proposed conservatee demands a court or jury trial before the date of the hearing as provided for in Section 5365, the demand shall constitute a waiver of the hearing.

Court or jury trial shall commence within 10 days of the date of the demand, except that the court shall continue the trial date for a period not to exceed 15 days upon the request of counsel for the proposed conservatee.

This right shall also apply in subsequent proceedings to reestablish conservatorship.

(e) (1) Notwithstanding subparagraph (A) of paragraph (1) of subdivision (h) of Section 5008, a person is not gravely disabled if that person can survive safely without involuntary detention with the help of responsible family, friends, or others who are both willing and able to help provide for the person s basic personal needs for food, clothing, or shelter.

(2) However, unless they specifically indicate in writing their willingness and ability to help, family, friends, or others shall not be considered willing or able to provide this help.

(3) The purpose of this subdivision is to avoid the necessity for, and the harmful effects of, requiring family, friends, and others to publicly state, and requiring the court to publicly find, that no one is willing or able to assist the mentally disordered person in providing for the person s basic needs for food, clothing, or shelter.

(4) This subdivision does not apply to a person who is gravely disabled, as defined in subparagraph (B) of paragraph (1) of subdivision (h) of Section 5008.

(f) Conservatorship investigation shall be conducted pursuant to this part and shall not be subject to Section 1826 or Chapter 2 (commencing with Section 1850) of Part 3 of Division 4 of the Probate Code.

(g) Notice of proceedings under this chapter shall be given to a guardian or conservator of the person or estate of the proposed conservatee appointed under the Probate Code.

(h) As otherwise provided in this chapter.

(Amended by Stats. 2006, Ch. 799, Sec. 2. Effective January 1, 2007.)



5350.1

The purpose of conservatorship, as provided for in this article, is to provide individualized treatment, supervision, and placement.

(Added by Stats. 1978, Ch. 1294.)



5350.2

Reasonable attempts shall be made by the county mental health program to notify family members or any other person designated by the person for whom conservatorship is sought, of the time and place of the conservatorship hearing. The person for whom the conservatorship is sought shall be advised by the facility treating the person that he or she may request that information about the time and place of the conservatorship hearing not be given to family members, in those circumstances where the proposed conservator is not a family member. The request shall be honored by the mental health program. Neither this section nor Section 5350 shall be interpreted to allow the proposed conservatee to request that any proposed conservator not be advised of the time and place of the conservatorship hearing.

(Amended by Stats. 1987, Ch. 56, Sec. 183.)



5351

In each county or counties acting jointly under the provisions of Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code, the governing board shall designate the agency or agencies to provide conservatorship investigation as set forth in this chapter. The governing board may designate that conservatorship services be provided by the public guardian or agency providing public guardian services.

(Amended by Stats. 1986, Ch. 335, Sec. 1.)



5352

When the professional person in charge of an agency providing comprehensive evaluation or a facility providing intensive treatment determines that a person in his care is gravely disabled as a result of mental disorder or impairment by chronic alcoholism and is unwilling to accept, or incapable of accepting, treatment voluntarily, he may recommend conservatorship to the officer providing conservatorship investigation of the county of residence of the person prior to his admission as a patient in such facility.

The professional person in charge of an agency providing comprehensive evaluation or a facility providing intensive treatment may recommend conservatorship for a person without the person being an inpatient in such facility, if both of the following conditions are met: (a) the professional person or another professional person designated by him has examined and evaluated the person and determined that he is gravely disabled; (b) the professional person or another professional person designated by him has determined that future examination on an inpatient basis is not necessary for a determination that the person is gravely disabled.

If the officer providing conservatorship investigation concurs with the recommendation, he shall petition the superior court in the county of residence of the patient to establish conservatorship.

Where temporary conservatorship is indicated, the fact shall be alternatively pleaded in the petition. The officer providing conservatorship investigation or other county officer or employee designated by the county shall act as the temporary conservator.

(Amended by Stats. 1979, Ch. 730.)



5352.1

(a) The court may establish a temporary conservatorship for a period not to exceed 30 days and appoint a temporary conservator on the basis of the comprehensive report of the officer providing conservatorship investigation filed pursuant to Section 5354, or on the basis of an affidavit of the professional person who recommended conservatorship stating the reasons for his or her recommendation, if the court is satisfied that the comprehensive report or affidavit shows the necessity for a temporary conservatorship.

(b) Except as provided in this section, all temporary conservatorships shall expire automatically at the conclusion of 30 days, unless prior to that date the court shall conduct a hearing on the issue of whether or not the proposed conservatee is gravely disabled as defined in subdivision (h) of Section 5008.

(c) If the proposed conservatee demands a court or jury trial on the issue whether he or she is gravely disabled, the court may extend the temporary conservatorship until the date of the disposition of the issue by the court or jury trial, provided that the extension shall in no event exceed a period of six months.

(Amended by Stats. 2008, Ch. 179, Sec. 238. Effective January 1, 2009.)



5352.2

Where the duly designated officer providing conservatorship investigation is a public guardian, his official oath and bond as public guardian are in lieu of any other bond or oath on the grant of temporary letters of conservatorship to him.

(Added by Stats. 1970, Ch. 566.)



5352.3

If the professional person in charge of the facility providing intensive treatment recommends conservatorship pursuant to Section 5352, the proposed conservatee may be held in that facility for a period not to exceed three days beyond the designated period for intensive treatment if the additional time period is necessary for a filing of the petition for temporary conservatorship and the establishment of the temporary conservatorship by the court. The involuntary detention period for gravely disabled persons pursuant to Sections 5150, 5250, and 5170.15 shall not exceed 47 days unless continuance is granted.

(Amended by Stats. 1988, Ch. 1517, Sec. 13.)



5352.4

If a conservatee appeals the court s decision to establish conservatorship, the conservatorship shall continue unless execution of judgment is stayed by the appellate court.

(Added by Stats. 1972, Ch. 574.)



5352.5

Conservatorship proceedings may be initiated for any person committed to a state hospital or local mental health facility or placed on outpatient treatment pursuant to Section 1026 or 1370 of the Penal Code or transferred pursuant to Section 4011.6 of the Penal Code upon recommendation of the medical director of the state hospital, or a designee, or professional person in charge of the local mental health facility, or a designee, or the local mental health director, or a designee, to the conservatorship investigator of the county of residence of the person prior to his or her admission to the hospital or facility or of the county in which the hospital or facility is located. The initiation of conservatorship proceedings or the existence of a conservatorship shall not affect any pending criminal proceedings.

Subject to the provisions of Sections 5150 and 5250, conservatorship proceedings may be initiated for any person convicted of a felony who has been transferred to a state hospital under the jurisdiction of the State Department of State Hospitals pursuant to Section 2684 of the Penal Code by the recommendation of the medical director of the state hospital to the conservatorship investigator of the county of residence of the person or of the county in which the state hospital is located.

Subject to the provisions of Sections 5150 and 5250, conservatorship proceedings may be initiated for any person committed to the Department of Corrections and Rehabilitation, Division of Juvenile Justice, or on parole from a facility of the Department of Corrections and Rehabilitation, Division of Juvenile Justice, by the Chief Deputy Secretary for Juvenile Justice or a designee, to the conservatorship investigator of the county of residence of the person or of the county in which the facility is situated.

The county mental health program providing conservatorship investigation services and conservatorship case management services for any persons except those transferred pursuant to Section 4011.6 of the Penal Code shall be reimbursed for the expenditures made by it for the services pursuant to the Short-Doyle Act (commencing with Section 5600) at 100 percent of the expenditures. Each county Short-Doyle plan shall include provision for the services in the plan.

(Amended by Stats. 2012, Ch. 24, Sec. 130. Effective June 27, 2012.)



5352.6

Within 10 days after conservatorship of the person has been established under the provisions of this article, there shall be an individualized treatment plan unless treatment is specifically found not to be appropriate by the court. The treatment plan shall be developed by the Short-Doyle Act community mental health service, the staff of a facility operating under a contract to provide such services in the individual s county of residence, or the staff of a health facility licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code to provide inpatient psychiatric treatment. The person responsible for developing the treatment plan shall encourage the participation of the client and the client s family members, when appropriate, in the development, implementation, revision, and review of the treatment plan. The individualized treatment plan shall specify goals for the individual s treatment, the criteria by which accomplishment of the goals can be judged, and a plan for review of the progress of treatment. The goals of the treatment plan shall be equivalent to reducing or eliminating the behavioral manifestations of grave disability. If a treatment plan is not developed as provided herein then the matter shall be referred to the court by the Short-Doyle Act community mental health service, or the staff of a facility operating under a contract to provide such services, or the conservator, or the attorney of record for the conservatee.

When the progress review determines that the goals have been reached and the person is no longer gravely disabled, a person designated by the county shall so report to the court and the conservatorship shall be terminated by the court.

If the conservator fails to report to the court that the person is no longer gravely disabled as provided herein, then the matter shall be referred to the court by the Short-Doyle Act community mental health service, or the staff of a facility operating under a contract to provide such services, or the attorney of record for the conservatee.

(Amended by Stats. 1986, Ch. 872, Sec. 6.)



5353

A temporary conservator under this chapter shall determine what arrangements are necessary to provide the person with food, shelter, and care pending the determination of conservatorship. He shall give preference to arrangements which allow the person to return to his home, family or friends. If necessary, the temporary conservator may require the person to be detained in a facility providing intensive treatment or in a facility specified in Section 5358 pending the determination of conservatorship. Any person so detained shall have the same right to judicial review set forth in Article 5 (commencing with Section 5275) of Chapter 2 of this part.

The powers of the temporary conservator shall be those granted in the decree, but in no event may they be broader than the powers which may be granted a conservator.

The court shall order the temporary conservator to take all reasonable steps to preserve the status quo concerning the conservatee s previous place of residence. The temporary conservator shall not be permitted to sell or relinquish on the conservatee s behalf any estate or interest in any real or personal property, including any lease or estate in real or personal property used as or within the conservatee s place of residence, without specific approval of the court, which may be granted only upon a finding based on a preponderance of the evidence that such action is necessary to avert irreparable harm to the conservatee. A finding of irreparable harm as to real property may be based upon a reasonable showing that such real property is vacant, that it cannot reasonably be rented, and that it is impossible or impractical to obtain fire or liability insurance on such property.

(Amended by Stats. 1978, Ch. 1268.)



5354

The officer providing conservatorship investigation shall investigate all available alternatives to conservatorship and shall recommend conservatorship to the court only if no suitable alternatives are available. This officer shall render to the court a written report of investigation prior to the hearing. The report to the court shall be comprehensive and shall contain all relevant aspects of the person s medical, psychological, financial, family, vocational and social condition, and information obtained from the person s family members, close friends, social worker or principal therapist. The report shall also contain all available information concerning the person s real and personal property. The facilities providing intensive treatment or comprehensive evaluation shall disclose any records or information which may facilitate the investigation. If the officer providing conservatorship investigation recommends against conservatorship, he or she shall set forth all alternatives available. A copy of the report shall be transmitted to the individual who originally recommended conservatorship, to the person or agency, if any, recommended to serve as conservator, and to the person recommended for conservatorship. The court may receive the report in evidence and may read and consider the contents thereof in rendering its judgment.

(Amended by Stats. 1982, Ch. 1598, Sec. 7.)



5354.5

Except as otherwise provided in this section, the person recommended to serve as conservator shall promptly notify the officer providing conservatorship investigation whether he or she will accept the position if appointed. If notified that the person or agency recommended will not accept the position if appointed, the officer providing conservatorship investigation shall promptly recommend another person to serve as conservator.

The public guardian shall serve as conservator of any person found by a court under this chapter to be gravely disabled, if the court recommends the conservatorship after a conservatorship investigation, and if the court finds that no other person or entity is willing and able to serve as conservator.

(Amended by Stats. 1986, Ch. 872, Sec. 6.5.)



5355

If the conservatorship investigation results in a recommendation for conservatorship, the recommendation shall designate the most suitable person, corporation, state or local agency or county officer, or employee designated by the county to serve as conservator. No person, corporation, or agency shall be designated as conservator whose interests, activities, obligations or responsibilities are such as to compromise his or her or their ability to represent and safeguard the interests of the conservatee. Nothing in this section shall be construed to prevent the State Department of State Hospitals from serving as guardian pursuant to Section 7284, or the function of the conservatorship investigator and conservator being exercised by the same public officer or employee.

When a public guardian is appointed conservator, his or her official bond and oath as public guardian are in lieu of the conservator s bond and oath on the grant of letters of conservatorship. No bond shall be required of any other public officer or employee appointed to serve as conservator.

(Amended by Stats. 2012, Ch. 24, Sec. 131. Effective June 27, 2012.)



5356

The report of the officer providing conservatorship investigation shall contain his or her recommendations concerning the powers to be granted to, and the duties to be imposed upon the conservator, the legal disabilities to be imposed upon the conservatee, and the proper placement for the conservatee pursuant to Section 5358. Except as provided in this section, the report to the court shall also contain an agreement signed by the person or agency recommended to serve as conservator certifying that the person or agency is able and willing to serve as conservator. The public guardian shall serve as conservator of any person found by a court under this chapter to be gravely disabled, if the court recommends the conservatorship after a conservatorship investigation, and if the court finds that no other person or entity is willing and able to serve as conservator.

(Amended by Stats. 1986, Ch. 872, Sec. 7.)



5357

All conservators of the estate shall have the general powers specified in Chapter 6 (commencing with Section 2400) of Part 4 of Division 4 of the Probate Code and shall have the additional powers specified in Article 11 (commencing with Section 2590) of Chapter 6 of Part 4 of Division 4 of the Probate Code as the court may designate. The report shall set forth which, if any, of the additional powers it recommends. The report shall also recommend for or against the imposition of each of the following disabilities on the proposed conservatee:

(a) The privilege of possessing a license to operate a motor vehicle. If the report recommends against this right and if the court follows the recommendation, the agency providing conservatorship investigation shall, upon the appointment of the conservator, so notify the Department of Motor Vehicles.

(b) The right to enter into contracts. The officer may recommend against the person having the right to enter specified types of transactions or transactions in excess of specified money amounts.

(c) The disqualification of the person from voting pursuant to Section 2208 of the Elections Code.

(d) The right to refuse or consent to treatment related specifically to the conservatee s being gravely disabled. The conservatee shall retain all rights specified in Section 5325.

(e) The right to refuse or consent to routine medical treatment unrelated to remedying or preventing the recurrence of the conservatee s being gravely disabled. The court shall make a specific determination regarding imposition of this disability.

(f) The disqualification of the person from possessing a firearm pursuant to subdivision (e) of Section 8103.

(Amended by Stats. 1994, Ch. 923, Sec. 268. Effective January 1, 1995.)



5358

(a) (1) When ordered by the court after the hearing required by this section, a conservator appointed pursuant to this chapter shall place his or her conservatee as follows:

(A) For a conservatee who is gravely disabled, as defined in subparagraph (A) of paragraph (1) of subdivision (h) of Section 5008, in the least restrictive alternative placement, as designated by the court.

(B) For a conservatee who is gravely disabled, as defined in subparagraph (B) of paragraph (1) of subdivision (h) of Section 5008, in a placement that achieves the purposes of treatment of the conservatee and protection of the public.

(2) The placement may include a medical, psychiatric, nursing, or other state-licensed facility, or a state hospital, county hospital, hospital operated by the Regents of the University of California, a United States government hospital, or other nonmedical facility approved by the State Department of Health Care Services or an agency accredited by the State Department of Health Care Services, or in addition to any of the foregoing, in cases of chronic alcoholism, to a county alcoholic treatment center.

(b) A conservator shall also have the right, if specified in the court order, to require his or her conservatee to receive treatment related specifically to remedying or preventing the recurrence of the conservatee s being gravely disabled, or to require his or her conservatee to receive routine medical treatment unrelated to remedying or preventing the recurrence of the conservatee s being gravely disabled. Except in emergency cases in which the conservatee faces loss of life or serious bodily injury, no surgery shall be performed upon the conservatee without the conservatee s prior consent or a court order obtained pursuant to Section 5358.2 specifically authorizing that surgery.

(c) (1) For a conservatee who is gravely disabled, as defined in subparagraph (A) of paragraph (1) of subdivision (h) of Section 5008, if the conservatee is not to be placed in his or her own home or the home of a relative, first priority shall be to placement in a suitable facility as close as possible to his or her home or the home of a relative. For the purposes of this section, suitable facility means the least restrictive residential placement available and necessary to achieve the purpose of treatment. At the time that the court considers the report of the officer providing conservatorship investigation specified in Section 5356, the court shall consider available placement alternatives. After considering all the evidence the court shall determine the least restrictive and most appropriate alternative placement for the conservatee. The court shall also determine those persons to be notified of a change of placement. The fact that a person for whom conservatorship is recommended is not an inpatient shall not be construed by the court as an indication that the person does not meet the criteria of grave disability.

(2) For a conservatee who is gravely disabled, as defined in subparagraph (B) of paragraph (1) of subdivision (h) of Section 5008, first priority shall be placement in a facility that achieves the purposes of treatment of the conservatee and protection of the public. The court shall determine the most appropriate placement for the conservatee. The court shall also determine those persons to be notified of a change of placement, and additionally require the conservator to notify the district attorney or attorney representing the originating county prior to any change of placement.

(3) For any conservatee, if requested, the local mental health director shall assist the conservator or the court in selecting a placement facility for the conservatee. When a conservatee who is receiving services from the local mental health program is placed, the conservator shall inform the local mental health director of the facility s location and any movement of the conservatee to another facility.

(d) (1) Except for a conservatee who is gravely disabled, as defined in subparagraph (B) of paragraph (1) of subdivision (h) of Section 5008, the conservator may transfer his or her conservatee to a less restrictive alternative placement without a further hearing and court approval. In any case in which a conservator has reasonable cause to believe that his or her conservatee is in need of immediate more restrictive placement because the condition of the conservatee has so changed that the conservatee poses an immediate and substantial danger to himself or herself or others, the conservator shall have the right to place his or her conservatee in a more restrictive facility or hospital. Notwithstanding Section 5328, if the change of placement is to a placement more restrictive than the court-determined placement, the conservator shall provide written notice of the change of placement and the reason therefor to the court, the conservatee s attorney, the county patient s rights advocate and any other persons designated by the court pursuant to subdivision (c).

(2) For a conservatee who is gravely disabled, as defined in subparagraph (B) of paragraph (1) of subdivision (h) of Section 5008, the conservator may not transfer his or her conservatee without providing written notice of the proposed change of placement and the reason therefor to the court, the conservatee s attorney, the county patient s rights advocate, the district attorney of the county that made the commitment, and any other persons designated by the court to receive notice. If any person designated to receive notice objects to the proposed transfer within 10 days after receiving notice, the matter shall be set for a further hearing and court approval. The notification and hearing is not required for the transfer of persons between state hospitals.

(3) At a hearing where the conservator is seeking placement to a less restrictive alternative placement pursuant to paragraph (2), the placement shall not be approved where it is determined by a preponderance of the evidence that the placement poses a threat to the safety of the public, the conservatee, or any other individual.

(4) A hearing as to placement to a less restrictive alternative placement, whether requested pursuant to paragraph (2) or pursuant to Section 5358.3, shall be granted no more frequently than is provided for in Section 5358.3.

(Amended by Stats. 2013, Ch. 23, Sec. 36. Effective June 27, 2013.)



5358.1

Neither a conservator, temporary conservator, or public guardian appointed pursuant to this chapter, nor a peace officer acting pursuant to Section 5358.5, shall be held civilly or criminally liable for any action by a conservatee.

(Added by Stats. 1972, Ch. 574.)



5358.2

If a conservatee requires medical treatment and the conservator has not been specifically authorized by the court to require the conservatee to receive medical treatment, the conservator shall, after notice to the conservatee, obtain a court order for that medical treatment, except in emergency cases in which the conservatee faces loss of life or serious bodily injury. The conservatee, if he or she chooses to contest the request for a court order, may petition the court for hearing which shall be held prior to granting the order.

(Amended by Stats. 1990, Ch. 180, Sec. 3.)



5358.3

At any time, a conservatee or any person on his behalf with the consent of the conservatee or his counsel, may petition the court for a hearing to contest the rights denied under Section 5357 or the powers granted to the conservator under Section 5358. However, after the filing of the first petition for hearing pursuant to this section, no further petition for rehearing shall be submitted for a period of six months.

A request for hearing pursuant to this section shall not affect the right of a conservatee to petition the court for a rehearing as to his status as a conservatee pursuant to Section 5364. A hearing pursuant to this section shall not include trial by jury. If a person s right to vote is restored, the court shall so notify the county elections official pursuant to subdivision (c) of Section 2210 of the Elections Code.

(Amended by Stats. 1994, Ch. 923, Sec. 269. Effective January 1, 1995.)



5358.5

When any conservatee placed into a facility pursuant to this chapter leaves the facility without the approval of the conservator or the person in charge of the facility, or when the conservator appointed pursuant to this chapter deems it necessary to remove his conservatee to the county designated treatment facility, the conservator may take the conservatee into custody and return him to the facility or remove him to the county designated treatment facility. A conservator, at his discretion, may request a peace officer to detain the conservatee and return such person to the facility in which he was placed or to transfer such person to the county designated treatment facility, pursuant to Section 7325 of the Welfare and Institutions Code. Such request shall be in writing and accompanied by a certified copy of the letters of conservatorship showing the person requesting detention and transfer to be the conservator appointed pursuant to this chapter as conservator of the person sought to be detained. Either the conservator or his assistant or deputy may request detention under this section. Whenever possible, persons charged with apprehension of persons pursuant to this section shall dress in plain clothes and shall travel in unmarked vehicles.

(Amended by Stats. 1974, Ch. 833.)



5358.6

Any conservator who places his or her conservatee in an inpatient facility pursuant to Section 5358, may also require the conservatee to undergo outpatient treatment. Before doing so, the conservator shall obtain the agreement of the person in charge of a mental health facility that the conservatee will receive outpatient treatment and that the person in charge of the facility will designate a person to be the outpatient supervisor of the conservatee. The person in charge of these facilities shall notify the county mental health director or his or her designee of such agreement. At 90-day intervals following the commencement of the outpatient treatment, the outpatient supervisor shall make a report in writing to the conservator and to the person in charge of the mental health facility setting forth the status and progress of the conservatee.

(Amended by Stats. 1980, Ch. 681, Sec. 3.)



5358.7

When any conservatee challenges his or her placement or conditions of confinement pursuant to Section 1473 of the Penal Code or Section 7250 of the Welfare and Institutions Code, notwithstanding the continuing jurisdiction of the court which appointed the conservators, judicial review shall be in the county where the conservatorship was established or in the county in which the conservatee is placed or confined. If the conservatee is released as a result of the hearing, he or she shall be returned to the county where the conservatorship originated.

(Added by Stats. 1986, Ch. 226, Sec. 1.)



5359

A conservator appointed under this chapter shall find alternative placement for his conservatee within seven days after he is notified by the person in charge of the facility serving the conservatee that the conservatee no longer needs the care or treatment offered by that facility.

If unusual conditions or circumstances preclude alternative placement of the conservatee within seven days, the conservator shall find such placement within 30 days.

If alternative placement cannot be found at the end of the 30-day period the conservator shall confer with the professional person in charge of the facility and they shall then determine the earliest practicable date when such alternative placement may be obtained.

(Amended by Stats. 1980, Ch. 676, Sec. 336.)



5360

The officer providing conservatorship investigation shall recommend, in his report to the court, for or against imposition of a disability set forth in Section 5357 on the basis of the determination of the professional person who recommended conservatorship pursuant to Section 5352.

The officer providing conservatorship investigation shall recommend in his report any of the additional powers of a conservator set forth in Section 2591 of the Probate Code if the needs of the individual patient or his estate require such powers. In making such determination, the officer providing conservatorship investigation shall consult with the professional person who recommended conservatorship pursuant to Section 5352.

(Amended by Stats. 1979, Ch. 730.)



5361

Conservatorship initiated pursuant to this chapter shall automatically terminate one year after the appointment of the conservator by the superior court. The period of service of a temporary conservator shall not be included in the one-year period. Where the conservator has been appointed as conservator of the estate, the conservator shall, for a reasonable time, continue to have such power and authority over the estate as the superior court, on petition by the conservator, may deem necessary for (1) the collection of assets or income which accrued during the period of conservatorship, but were uncollected before the date of termination, (2) the payment of expenses which accrued during period of conservatorship and of which the conservator was notified prior to termination, but were unpaid before the date of termination, and (3) the completion of sales of real property where the only act remaining at the date of termination is the actual transfer of title. If upon the termination of an initial or a succeeding period of conservatorship the conservator determines that conservatorship is still required, he may petition the superior court for his reappointment as conservator for a succeeding one-year period. The petition must include the opinion of two physicians or licensed psychologists who have a doctoral degree in psychology and at least five years of postgraduate experience in the diagnosis and treatment of emotional and mental disorders that the conservatee is still gravely disabled as a result of mental disorder or impairment by chronic alcoholism. In the event that the conservator is unable to obtain the opinion of two physicians or psychologists, he shall request that the court appoint them.

Any facility in which a conservatee is placed must release the conservatee at his request when the conservatorship terminates. A petition for reappointment filed by the conservator or a petition for appointment filed by a public guardian shall be transmitted to the facility at least 30 days before the automatic termination date. The facility may detain the conservatee after the end of the termination date only if the conservatorship proceedings have not been completed and the court orders the conservatee to be held until the proceedings have been completed.

(Amended by Stats. 1979, Ch. 245.)



5362

(a) The clerk of the superior court shall notify each conservator, his or her conservatee and the person in charge of the facility in which the person resides, and the conservatee s attorney, at least 60 days before the termination of the one-year period. If the conservator is a private party, the clerk of the superior court shall also notify the mental health director and the county officer providing conservatorship investigation pursuant to Section 5355, at least 60 days before the termination of the one-year period. Notification shall be given in person or by first-class mail. The notification shall be in substantially the following form:

In the Superior Court of the State of California
for the County of ______

The people of the State of California

No. ____

Concerning

Notice of Termination

of Conservatorship

The people of the State of California to

:

(conservatee, conservatee s attorney, conservator, and professional person in charge of the facility in which the conservatee resides, county mental health director, and county officer providing conservatorship investigation.)

The one-year conservatorship established for ____ pursuant to
Welfare and Institutions Code Section ____ on ____ will
terminate on ____. If the conservator, ____, wishes to
reestablish conservatorship for another year he or she must petition
the court by ____. Subject to a request for a court hearing by jury
trial the judge may, on his or her own motion, accept or reject the
conservator s petition.

If the conservator petitions to reestablish conservatorship the
conservatee, the professional person in charge of the facility in which
he or she resides, the conservatee s attorney, and, if the conservator
is a private party, the county mental health director and the county
officer providing conservatorship investigation shall be notified. If
any of them request it, there shall be a court hearing or a jury trial,
whichever is requested, on the issue of whether the conservatee is
still gravely disabled and in need of conservatorship. If the private
conservator does not petition for reappointment, the county officer
providing conservatorship investigation may recommend another
conservator. Such a petition shall be considered a petition for
reappointment as conservator.

_____

Clerk of the Superior Court

by _____ Deputy _____

(b) Subject to a request for a court hearing or jury trial, the judge may, on his or her own motion, accept or reject the conservator s petition.

If the conservator does not petition to reestablish conservatorship at or before the termination of the one-year period, the court shall issue a decree terminating conservatorship. The decree shall be sent to the conservator and his or her conservatee by first-class mail and shall be accompanied by a statement of California law as set forth in Section 5368.

(Amended by Stats. 1985, Ch. 1239, Sec. 5.)



5363

In the event the conservator continues in good faith to act within the powers granted him in the original decree of conservatorship beyond the one-year period, he may petition for and shall be granted a decree ratifying his acts as conservator beyond the one-year period. The decree shall provide for a retroactive appointment of the conservator to provide continuity of authority in those cases where the conservator did not apply in time for reappointment.

(Added by Stats. 1967, Ch. 1667.)



5364

At any time, the conservatee may petition the superior court for a rehearing as to his status as a conservatee. However, after the filing of the first petition for rehearing pursuant to this section, no further petition for rehearing shall be submitted for a period of six months. If the conservatorship is terminated pursuant to this section, the court shall, in accordance with subdivision (c) of Section 2210 of the Elections Code, notify the county elections official that the person s right to register to vote is restored.

(Amended by Stats. 1994, Ch. 923, Sec. 270. Effective January 1, 1995.)



5365

A hearing shall be held on all petitions under this chapter within 30 days of the date of the petition. The court shall appoint the public defender or other attorney for the conservatee or proposed conservatee within five days after the date of the petition.

(Amended by Stats. 1972, Ch. 574.)



5365.1

The conservatee or proposed conservatee may, upon advice of counsel, waive the presence at any hearing under this chapter of the physician or other professional person who recommended conservatorship pursuant to Section 5352 and of the physician providing evaluation or intensive treatment. In the event of such a waiver, such physician and professional persons shall not be required to be present at the hearing if it is stipulated that the recommendation and records of such physician or other professional person concerning the mental condition and treatment of the conservatee or proposed conservatee will be received in evidence.

(Added by Stats. 1971, Ch. 1162.)



5366

On or before June 30, 1970, the medical director of each state hospital for the mentally disordered shall compile a roster of those mentally disordered or chronic alcoholic patients within the institution who are gravely disabled. The roster shall indicate the county from which each such patient was admitted to the hospital or, if the hospital records indicate that the county of residence of the patient is a different county, the county of residence. The officer providing conservatorship investigation for each county shall be given a copy of the names and pertinent records of the patients from that county and shall investigate the need for conservatorship for those patients as provided in this chapter. After his or her investigation and on or before July 1, 1972, the county officer providing conservatorship shall file a petition of conservatorship for those patients that he or she determines may need conservatorship. Court commitments under the provisions of law in effect prior to July 1, 1969, of those patients for whom a petition of conservatorship is not filed shall terminate and the patient shall be released unless he or she agrees to accept treatment on a voluntary basis.

Each state hospital and the State Department of State Hospitals shall make their records concerning those patients available to the officer providing conservatorship investigation.

(Amended by Stats. 2012, Ch. 24, Sec. 132. Effective June 27, 2012.)



5366.1

(a) Any person detained as of June 30, 1969, under court commitment, in a private institution, a county psychiatric hospital, facility of the Veterans Administration, or other agency of the United States government, community mental health service, or detained in a state hospital or facility of the Veterans Administration upon application of a local health officer, pursuant to former Section 5567 or Sections 6000 to 6019, inclusive, as they read immediately preceding July 1, 1969, may be detained, after January 1, 1972, for a period no longer than 180 days, except as provided in this section.

(b) Any person detained pursuant to this section on the effective date of this section shall be evaluated by the facility designated by the county and approved by the State Department of Health Care Services pursuant to Section 5150 as a facility for 72-hour treatment and evaluation. The evaluation shall be made at the request of the person in charge of the institution in which the person is detained. If in the opinion of the professional person in charge of the evaluation and treatment facility or his or her designee, the evaluation of the person can be made by the professional person or his or her designee at the institution in which the person is detained, the person shall not be required to be evaluated at the evaluation and treatment facility, but shall be evaluated at the institution where he or she is detained, or other place to determine if the person is a danger to others, himself or herself, or gravely disabled as a result of mental disorder.

(c) Any person evaluated under this section shall be released from the institution in which he or she is detained immediately upon completion of the evaluation if in the opinion of the professional person in charge of the evaluation and treatment facility, or his or her designee, the person evaluated is not a danger to others, or to himself or herself, or gravely disabled as a result of mental disorder, unless the person agrees voluntarily to remain in the institution in which he or she has been detained.

(d) If in the opinion of the professional person in charge of the facility or his or her designee, the person evaluated requires intensive treatment or recommendation for conservatorship, the professional person or his or her designee shall proceed under Article 4 (commencing with Section 5250) of Chapter 2, or under Chapter 3 (commencing with Section 5350), of Part 1 of Division 5.

(e) If it is determined from the evaluation that the person is gravely disabled and a recommendation for conservatorship is made, and if the petition for conservatorship for the person is not filed by June 30, 1972, the court commitment or detention under a local health officer application for the person shall terminate and the patient shall be released unless he or she agrees to accept treatment on a voluntary basis.

(Amended by Stats. 2013, Ch. 23, Sec. 37. Effective June 27, 2013.)



5367

Conservatorship established under this chapter shall supersede any commitment under former provisions of this code relating to inebriates or the mentally ill.

(Amended by Stats. 1968, Ch. 1374.)



5368

A person who is no longer a conservatee shall not be presumed to be incompetent by virtue of his having been a conservatee under the provisions of this part.

(Added by Stats. 1967, Ch. 1667.)



5369

When a conservatee who has criminal charges pending against him and has been found mentally incompetent under Section 1370 of the Penal Code recovers his mental competence, the conservator shall certify that fact to the court, sheriff, and district attorney of the county in which the criminal charges are pending and to the defendant s attorney of record.

The court shall order the sheriff to immediately return the defendant to the court in which the criminal charges are pending. Within two judicial days of the defendant s return, the court shall hold a hearing to determine whether the defendant is entitled to be admitted to bail or released upon his own recognizance pending conclusion of criminal proceedings.

(Added by Stats. 1974, Ch. 1511.)



5370

Notwithstanding any other provision of law, a conservatorship proceeding may be initiated pursuant to this chapter for any person who has been charged with an offense, regardless of whether action is pending or has been initiated pursuant to Section 1370 of the Penal Code.

(Added by Stats. 1974, Ch. 1511.)



5370.1

The court in which a petition to establish a conservatorship is filed may appoint the county counsel or a private attorney to represent a private conservator in all proceedings connected with the conservatorship, if it appears that the conservator has insufficient funds to obtain the services of a private attorney. Such appointments of the county counsel, however, may be made only if the board of supervisors have, by ordinance or resolution, authorized the county counsel to accept them.

(Amended by Stats. 1980, Ch. 415, Sec. 1.)



5370.2

(a) The State Department of State Hospitals and the State Department of Health Care Services shall contract with a single nonprofit agency that meets the criteria specified in subdivision (b) of Section 5510 to conduct the activities specified in paragraphs (1) to (4), inclusive. These two state departments shall enter into a memorandum of understanding to ensure the effective management of the contract and the required activities affecting county patients rights programs:

(1) Provide patients rights advocacy services for, and conduct investigations of alleged or suspected abuse and neglect of, including deaths of, persons with mental disabilities residing in state hospitals.

(2) Investigate and take action as appropriate and necessary to resolve complaints from or concerning recipients of mental health services residing in licensed health or community care facilities regarding abuse, and unreasonable denial, or punitive withholding of rights guaranteed under this division that cannot be resolved by county patients rights advocates.

(3) Provide consultation, technical assistance, and support to county patients rights advocates in accordance with their duties under Section 5520.

(4) Conduct program review of patients rights programs.

(b) The services shall be provided in coordination with the appropriate mental health patients rights advocates.

(c) (1) The contractor shall develop a plan to provide patients rights advocacy services for, and conduct investigations of alleged or suspected abuse and neglect of, including the deaths of, persons with mental disabilities residing in state hospitals.

(2) The contractor shall develop the plan in consultation with the statewide organization of mental health patients rights advocates, the statewide organization of mental health clients, and the statewide organization of family members of persons with mental disabilities, and the statewide organization of county mental health directors.

(3) In order to ensure that persons with mental disabilities have access to high quality advocacy services, the contractor shall establish a grievance procedure and shall advise persons receiving services under the contract of the availability of other advocacy services, including services provided by the protection and advocacy agency specified in Section 4901 and the county patients rights advocates specified in Section 5520.

(d) Nothing contained in this section shall be construed to restrict or limit the authority of the department to conduct the reviews and investigations it deems necessary for personnel, criminal, and litigation purposes.

(e) The State Department of State Hospitals and the State Department of Health Care Services shall jointly contract on a multiyear basis for a contract term of up to five years.

(Amended by Stats. 2012, Ch. 34, Sec. 100. Effective June 27, 2012.)



5371

No person upon whom a duty is placed to evaluate, or who, in fact, does evaluate a conservatee for any purpose under this chapter shall have a financial or other beneficial interest in the facility where the conservatee is to be, or has been placed.

Conservatorship investigation and administration shall be conducted independently from any person or agency which provides mental health treatment for conservatees, if it has been demonstrated that the existing arrangement creates a conflict of interest between the treatment needs of the conservatee and the investigation or administration of the conservatorship. The person or agency responsible for the mental health treatment of conservatees shall execute a written agreement or protocol with the conservatorship investigator and administrator for the provision of services to conservatees. The agreement or protocol shall specify the responsibilities of each person or agency who is a party to the agreement or protocol, and shall specify a procedure to resolve disputes or conflicts of interest between agencies or persons.

(Amended by Stats. 1986, Ch. 335, Sec. 2.)



5372

(a) The provisions of Section 1051 of the Probate Code shall apply to conservatorships established pursuant to this chapter.

(b) The Judicial Council shall, on or before January 1, 2008, adopt a rule of court to implement this section.

(c) Subdivision (a) of this section shall become operative on January 1, 2008.

(Added by Stats. 2006, Ch. 492, Sec. 5. Effective January 1, 2007.)






CHAPTER 4. Administration

5400

The Director of Health Care Services shall administer this part and shall adopt rules, regulations, and standards as necessary. In developing rules, regulations, and standards, the Director of Health Care Services shall consult with the California Mental Health Directors Association, the California Mental Health Planning Council, and the office of the Attorney General. Adoption of these standards, rules, and regulations shall require approval by the California Mental Health Directors Association by majority vote of those present at an official session.

Wherever feasible and appropriate, rules, regulations, and standards adopted under this part shall correspond to comparable rules, regulations, and standards adopted under the Bronzan-McCorquodale Act. These corresponding rules, regulations, and standards shall include qualifications for professional personnel.

Regulations adopted pursuant to this part may provide standards for services for chronic alcoholics which differ from the standards for services for the mentally disordered.

(Amended by Stats. 2012, Ch. 34, Sec. 101. Effective June 27, 2012.)



5402

(a) The State Department of Health Care Services shall collect and publish annually quantitative information concerning the operation of this division including the number of persons admitted for 72-hour evaluation and treatment, 14-day and 30-day periods of intensive treatment, and 180-day postcertification intensive treatment, the number of persons transferred to mental health facilities pursuant to Section 4011.6 of the Penal Code, the number of persons for whom temporary conservatorships are established, and the number of persons for whom conservatorships are established in each county.

(b) Each local mental health director, and each facility providing services to persons pursuant to this division, shall provide the department, upon its request, with any information, records, and reports which the department deems necessary for the purposes of this section. The department shall not have access to any patient name identifiers.

(c) Information published pursuant to this section shall not contain patient name identifiers and shall contain statistical data only.

(d) The department shall make the reports available to medical, legal, and other professional groups involved in the implementation of this division.

(Amended by Stats. 2012, Ch. 34, Sec. 102. Effective June 27, 2012.)



5402.2

The Director of State Hospitals shall develop a master plan for the utilization of state hospital facilities identifying levels of care. The level of care shall be either general acute care, skilled nursing care, subacute, intermediate care, or residential care.

(Amended by Stats. 2012, Ch. 24, Sec. 133. Effective June 27, 2012.)



5403

(a) From July 1, 1991 to June 30, 1993, inclusive, regulations promulgated by the department shall not be subject to the approval of the California Conference of Local Mental Health Directors. The impact of this subdivision on regulatory timing shall be included in the department s report to the Legislature on September 30, 1992.

(b) The department shall continue to involve the conference in the development of all regulations which affect local mental health programs prior to the promulgation of those regulations pursuant to the Administrative Procedure Act.

(Amended by Stats. 1991, Ch. 611, Sec. 34. Effective October 7, 1991.)



5404

(a) Each county may designate facilities, which are not hospitals or clinics, as 72-hour evaluation and treatment facilities and as 14-day intensive treatment facilities if the facilities meet those requirements as the Director of Health Care Services may establish by regulation. The Director of Health Care Services shall encourage the use by counties of appropriate facilities, which are not hospitals or clinics, for the evaluation and treatment of patients pursuant to this part.

(b) All regulations relating to the approval of facilities designated by the county for 72-hour treatment and evaluation and 14-day intensive treatment facilities, heretofore adopted by the State Department of Mental Health, or a successor, shall remain in effect and shall be fully enforceable by the State Department of Health Care Services with respect to any facility or program required to be approved as a facility for 72-hour treatment and evaluation and 14-day intensive treatment facilities, unless and until readopted, amended, or repealed by the Director of Health Care Services. The State Department of Health Care Services shall succeed to and be vested with all duties, powers, purposes, functions, responsibilities, and jurisdiction of the State Department of Mental Health, or a successor, as they relate to approval of facilities for 72-hour treatment and evaluation and 14-day intensive treatment facilities.

(Amended by Stats. 2013, Ch. 23, Sec. 38. Effective June 27, 2013.)



5405

(a) This section shall apply to each facility licensed by the State Department of Health Care Services, or its delegated agent, on or after January 1, 2003. For purposes of this section, facility means psychiatric health facilities, as defined in Section 1250.2 of the Health and Safety Code, licensed pursuant to Chapter 9 (commencing with Section 77001) of Division 5 of Title 22 of the California Code of Regulations and mental health rehabilitation centers licensed pursuant to Chapter 3.5 (commencing with Section 781.00) of Division 1 of Title 9 of the California Code of Regulations.

(b) (1) (A) Prior to the initial licensure or first renewal of a license on or after January 1, 2003, of any person to operate or manage a facility specified in subdivision (a), the applicant or licensee shall submit fingerprint images and related information pertaining to the applicant or licensee to the Department of Justice for purposes of a criminal record check, as specified in paragraph (2), at the expense of the applicant or licensee. The Department of Justice shall provide the results of the criminal record check to the State Department of Health Care Services. The State Department of Health Care Services may take into consideration information obtained from or provided by other government agencies. The State Department of Health Care Services shall determine whether the applicant or licensee has ever been convicted of a crime specified in subdivision (c). The applicant or licensee shall submit fingerprint images and related information each time the position of administrator, manager, program director, or fiscal officer of a facility is filled and prior to actual employment for initial licensure or an individual who is initially hired on or after January 1, 2003. For purposes of this subdivision, applicant and licensee include the administrator, manager, program director, or fiscal officer of a facility.

(B) Commencing July 1, 2013, upon the employment of, or contract with or for, any direct care staff, the direct care staff person or licensee shall submit fingerprint images and related information pertaining to the direct care staff person to the Department of Justice for purposes of a criminal record check, as specified in paragraph (2), at the expense of the direct care staff person or licensee. The Department of Justice shall provide the results of the criminal record check to the State Department of Health Care Services. The State Department of Health Care Services shall determine whether the direct care staff person has ever been convicted of a crime specified in subdivision (c). The State Department of Health Care Services shall notify the licensee of these results. No direct client contact by the trainee or newly hired staff, or by any direct care contractor shall occur prior to clearance by the State Department of Health Care Services unless the trainee, newly hired employee, contractor, or employee of the contractor is constantly supervised.

(C) Commencing July 1, 2013, any contract for services provided directly to patients or residents shall contain provisions to ensure that the direct services contractor submits to the Department of Justice fingerprint images and related information pertaining to the direct services contractor for submission to the State Department of Health Care Services for purposes of a criminal record check, as specified in paragraph (2), at the expense of the direct services contractor or licensee. The Department of Justice shall provide the results of the criminal record check to the State Department of Health Care Services. The State Department of Health Care Services shall determine whether the direct services contractor has ever been convicted of a crime specified in subdivision (c). The State Department of Health Care Services shall notify the licensee of these results.

(2) If the applicant, licensee, direct care staff person, or direct services contractor specified in paragraph (1) has resided in California for at least the previous seven years, the applicant, licensee, direct care staff person, or direct services contractor shall only submit one set of fingerprint images and related information to the Department of Justice. The Department of Justice shall charge a fee sufficient to cover the reasonable cost of processing the fingerprint submission. Fingerprints and related information submitted pursuant to this subdivision include fingerprint images captured and transmitted electronically. When requested, the Department of Justice shall forward one set of fingerprint images to the Federal Bureau of Investigation for the purpose of obtaining any record of previous convictions or arrests pending adjudication of the applicant, licensee, direct care staff person, or direct services contractor. The results of a criminal record check provided by the Department of Justice shall contain every conviction rendered against an applicant, licensee, direct care staff person, or direct services contractor, and every offense for which the applicant, licensee, direct care staff person, or direct services contractor is presently awaiting trial, whether the person is incarcerated or has been released on bail or on his or her own recognizance pending trial. The State Department of the Health Care Services shall request subsequent arrest notification from the Department of Justice pursuant to Section 11105.2 of the Penal Code.

(3) An applicant and any other person specified in this subdivision, as part of the background clearance process, shall provide information as to whether or not the person has any prior criminal convictions, has had any arrests within the past 12-month period, or has any active arrests, and shall certify that, to the best of his or her knowledge, the information provided is true. This requirement is not intended to duplicate existing requirements for individuals who are required to submit fingerprint images as part of a criminal background clearance process. Every applicant shall provide information on any prior administrative action taken against him or her by any federal, state, or local government agency and shall certify that, to the best of his or her knowledge, the information provided is true. An applicant or other person required to provide information pursuant to this section that knowingly or willfully makes false statements, representations, or omissions may be subject to administrative action, including, but not limited to, denial of his or her application or exemption or revocation of any exemption previously granted.

(c) (1) The State Department of Health Care Services shall deny any application for any license, suspend or revoke any existing license, and disapprove or revoke any employment or contract for direct services, if the applicant, licensee, employee, or direct services contractor has been convicted of, or incarcerated for, a felony defined in subdivision (c) of Section 667.5 of, or subdivision (c) of Section 1192.7 of, the Penal Code, within the preceding 10 years.

(2) The application for licensure or renewal of any license shall be denied, and any employment or contract to provide direct services shall be disapproved or revoked, if the criminal record of the person includes a conviction in another jurisdiction for an offense that, if committed or attempted in this state, would have been punishable as one or more of the offenses referred to in paragraph (1).

(d) (1) The State Department of Health Care Services may approve an application for, or renewal of, a license, or continue any employment or contract for direct services, if the person has been convicted of a misdemeanor offense that is not a crime upon the person of another, the nature of which has no bearing upon the duties for which the person will perform as a licensee, direct care staff person, or direct services contractor. In determining whether to approve the application, employment, or contract for direct services, the department shall take into consideration the factors enumerated in paragraph (2).

(2) Notwithstanding subdivision (c), if the criminal record of a person indicates any conviction other than a minor traffic violation, the State Department of Health Care Services may deny the application for license or renewal, and may disapprove or revoke any employment or contract for direct services. In determining whether or not to deny the application for licensure or renewal, or to disapprove or revoke any employment or contract for direct services, the department shall take into consideration the following factors:

(A) The nature and seriousness of the offense under consideration and its relationship to the person s employment, duties, and responsibilities.

(B) Activities since conviction, including employment or participation in therapy or education, that would indicate changed behavior.

(C) The time that has elapsed since the commission of the conduct or offense and the number of offenses.

(D) The extent to which the person has complied with any terms of parole, probation, restitution, or any other sanction lawfully imposed against the person.

(E) Any rehabilitation evidence, including character references, submitted by the person.

(F) Employment history and current employer recommendations.

(G) Circumstances surrounding the commission of the offense that would demonstrate the unlikelihood of repetition.

(H) The granting by the Governor of a full and unconditional pardon.

(I) A certificate of rehabilitation from a superior court.

(e) Denial, suspension, or revocation of a license, or disapproval or revocation of any employment or contract for direct services specified in subdivision (c) and paragraph (2) of subdivision (d) are not subject to appeal, except as provided in subdivision (f).

(f) After a review of the record, the director may grant an exemption from denial, suspension, or revocation of any license, or disapproval of any employment or contract for direct services, if the crime for which the person was convicted was a property crime that did not involve injury to any person and the director has substantial and convincing evidence to support a reasonable belief that the person is of such good character as to justify issuance or renewal of the license or approval of the employment or contract.

(g) A plea or verdict of guilty, or a conviction following a plea of nolo contendere shall be deemed a conviction within the meaning of this section. The State Department of Health Care Services may deny any application, or deny, suspend, or revoke a license, or disapprove or revoke any employment or contract for direct services based on a conviction specified in subdivision (c) when the judgment of conviction is entered or when an order granting probation is made suspending the imposition of sentence.

(h) (1) For purposes of this section, direct care staff means any person who is an employee, contractor, or volunteer who has contact with other patients or residents in the provision of services. Administrative and licensed personnel shall be considered direct care staff when directly providing program services to participants.

(2) An additional background check shall not be required pursuant to this section if the direct care staff or licensee has received a prior criminal history background check while working in a mental health rehabilitation center or psychiatric health facility licensed by the State Department of Health Care Services, and provided the department has maintained continuous subsequent arrest notification on the individual from the Department of Justice since the prior criminal background check was initiated.

(3) When an application is denied on the basis of a conviction pursuant to this section, the State Department of Health Care Services shall provide the individual whose application was denied with notice, in writing, of the specific grounds for the proposed denial.

(Amended by Stats. 2013, Ch. 23, Sec. 39. Effective June 27, 2013.)






CHAPTER 6.2. Mental Health Advocacy

ARTICLE 1. General Provisions

5500

As used in this chapter:

(a) Advocacy means those activities undertaken on behalf of persons who are receiving or have received mental health services to protect their rights or to secure or upgrade treatment or other services to which they are entitled.

(b) Mental health client or client means any person who is receiving or has received services from a mental health facility, service or program and who has personally or through a guardian ad litem, entered into an agreement with a county patients rights advocate for the provision of advocacy services.

(c) Mental health facilities, services, or programs means any publicly operated or supported mental health facility or program; any private facility or program licensed or operated for health purposes providing services to mentally disordered persons; and publicly supported agencies providing other than mental health services to mentally disordered clients.

(d) Independent of providers of service means that the advocate has no direct or indirect clinical or administrative responsibility for any recipient of mental health services in any mental health facility, program, or service for which he or she performs advocacy activities.

(e) County patients rights advocate means any advocate appointed, or whose services are contracted for, by a local mental health director.

(Added by Stats. 1981, Ch. 841, Sec. 7.)






ARTICLE 2. Patients’ Rights Program

5510

(a) The Legislature finds and declares as follows:

(1) The State of California accepts its responsibility to ensure and uphold the right of persons with mental disabilities and an obligation, to be executed by the State Department of State Hospitals and the State Department of Health Care Services, to ensure that mental health laws, regulations and policies on the rights of recipients of mental health services are observed and protected in state hospitals and in licensed health and community care facilities.

(2) Persons with mental illness are vulnerable to abuse, neglect, and unreasonable and unlawful deprivations of their rights.

(3) Patients rights advocacy and investigative services concerning patient abuse and neglect previously provided by the State Department of Mental Health, including the Office of Human Rights and investigator, and state hospitals patients rights advocates and state hospital investigators and transferred to the State Department of Health Care Services and the State Department of State Hospitals, may have had or have conflicts of interest or the appearance of a conflict of interest.

(4) The services provided to patients and their families are of such a special and unique nature that they must be contracted out pursuant to paragraph (3) of subdivision (b) of Section 19130 of the Government Code.

(b) Therefore, to avoid the potential for a conflict of interest or the appearance of a conflict of interest, it is the intent of the Legislature that the patients rights advocacy and investigative services described in this article be provided by a single contractor specified in Section 5370.2 that meets both of the following criteria:

(1) The contractor can demonstrate the capability to provide statewide advocacy services for persons with mental disabilities.

(2) The contractor has no direct or indirect responsibility for providing services to persons with mental disabilities, except advocacy services.

(c) For the purposes of this article, the Legislature further finds and declares, because of a potential conflict of interest or the appearance of a conflict of interest, that the goals and purposes of the state patients rights advocacy and investigative services cannot be accomplished through the utilization of persons selected pursuant to the regular state civil service system. Accordingly, the contracts into which the department enters pursuant to this section are permitted and authorized by paragraphs (3) and (5) of subdivision (b) of Section 19130 of the Government Code.

(d) The State Department of State Hospitals and the State Department of Health Care Services shall contract with a single nonprofit entity to provide for the protection and advocacy services to persons with mental disabilities, as specified in Section 5370.2. The State Department of Health Care Services and the State Department of State Hospitals shall enter into a memorandum of understanding to ensure the effective management of the contract and the required activities affecting county patients rights programs. The entity shall be responsible for ensuring that mental health laws, regulations, and policies on the rights of recipients of mental health services are observed in state hospitals and in licensed health and community care facilities.

(e) The findings and declarations of potential conflict of interest provided in this section shall not apply to advocacy services provided under Article 3 (commencing with Section 5520).

(Amended by Stats. 2012, Ch. 34, Sec. 106. Effective June 27, 2012.)



5511

The Director of State Hospitals or the executive director of each state hospital serving mentally disordered persons may contract with independent persons or agencies to perform patients rights advocacy services in state hospitals.

(Amended by Stats. 2012, Ch. 24, Sec. 134. Effective June 27, 2012.)



5512

Training of county patients rights advocates shall be provided by the contractor specified in Section 5510 responsible for the provision of protection and advocacy services to persons with mental disabilities. Training shall be directed at ensuring that all county patients rights advocates possess:

(a) Knowledge of the service system, financial entitlements, and service rights of persons receiving mental health services. This knowledge shall include, but need not be limited to, knowledge of available treatment and service resources in order to ensure timely access to treatment and services.

(b) Knowledge of patients rights in institutional and community facilities.

(c) Knowledge of civil commitment statutes and procedures.

(d) Knowledge of state and federal laws and regulations affecting recipients of mental health services.

(e) Ability to work effectively and respectfully with service recipients and providers, public administrators, community groups, and the judicial system.

(f) Skill in interviewing and counseling service recipients, including giving information and appropriate referrals.

(g) Ability to investigate and assess complaints and screen for legal problems.

(h) Knowledge of administrative and judicial due process proceedings in order to provide representation at administrative hearings and to assist in judicial hearings when necessary to carry out the intent of Section 5522 regarding cooperation between advocates and legal representatives.

(i) Knowledge of, and commitment to, advocacy ethics and principles.

(j) This section shall become operative on January 1, 1996.

(Amended (as added by Stats. 1992, Ch. 722, Sec. 29) by Stats. 1995, Ch. 546, Sec. 6. Effective January 1, 1996. Section operative January 1, 1996, by its own provisions.)



5513

The patients rights program shall serve as a liaison between county patients rights advocates and the State Department of Health Care Services.

(Amended by Stats. 2012, Ch. 34, Sec. 107. Effective June 27, 2012.)



5514

There shall be a five-person Patients Rights Committee formed through the California Mental Health Planning Council. This committee, supplemented by two ad hoc members appointed by the chairperson of the committee, shall advise the Director of Health Care Services and the Director of State Hospitals regarding department policies and practices that affect patients rights. The committee shall also review the advocacy and patients rights components of each county mental health plan or performance contract and advise the Director of Health Care Services and the Director of State Hospitals concerning the adequacy of each plan or performance contract in protecting patients rights. The ad hoc members of the committee shall be persons with substantial experience in establishing and providing independent advocacy services to recipients of mental health services.

(Amended by Stats. 2012, Ch. 34, Sec. 108. Effective June 27, 2012.)






ARTICLE 3. County Advocates

5520

Each local mental health director shall appoint, or contract for the services of, one or more county patients rights advocates. The duties of these advocates shall include, but not be limited to, the following:

(a) To receive and investigate complaints from or concerning recipients of mental health services residing in licensed health or community care facilities regarding abuse, unreasonable denial or punitive withholding of rights guaranteed under the provisions of Division 5 (commencing with Section 5000).

(b) To monitor mental health facilities, services and programs for compliance with statutory and regulatory patients rights provisions.

(c) To provide training and education about mental health law and patients rights to mental health providers.

(d) To ensure that recipients of mental health services in all licensed health and community care facilities are notified of their rights.

(e) To exchange information and cooperate with the patients rights program.

This section does not constitute a change in, but is declarative of the existing law.

(Amended by Stats. 2012, Ch. 34, Sec. 109. Effective June 27, 2012.)



5521

It is the intent of the Legislature that legal representation regarding changes in client legal status or conditions and other areas covered by statute providing for local public defender or court-appointed attorney representation, shall remain the responsibility of local agencies, in particular the county public defender. County patients rights advocates shall not duplicate, replace, or conflict with these existing or mandated local legal representations. This section shall not be construed to prevent maximum cooperation between legal representatives and providers of advocacy services.

(Added by Stats. 1981, Ch. 841, Sec. 7.)



5522

County patients rights advocates may conduct investigations if there is probable cause to believe that the rights of a past or present recipient of mental health services have been, may have been, or may be violated.

(Added by Stats. 1981, Ch. 841, Sec. 7.)



5523

(a) Notwithstanding any other provision of law, and without regard to the existence of a guardianship or conservatorship, a recipient of mental health services is presumed competent for the purpose of entering into an agreement with county patients rights advocates for the provision of advocacy services unless found by the superior court to be incompetent to enter into an agreement with an advocate and a guardian ad litem is appointed for such purposes.

(b) In conducting investigations in cases in which an advocate has not received a request for advocacy services from a recipient of mental health services or from another person on behalf of a recipient of mental health services, the advocate shall notify the treating professional responsible for the care of any recipient of services whom the advocate wishes to interview, and the facility, service, or program administrator, of his or her intention to conduct such an interview. Whenever the treating professional is reasonably available for consultation, the advocate shall consult with the professional concerning the appropriate time to conduct the interview.

(c) Any agreement with any county patients rights advocate entered into by a mental health client shall be made knowingly and voluntarily or by a guardian ad litem. It shall be in a language or modality which the client understands. Any such agreement may, at any time, be revoked by the client or by the guardian ad litem, whoever has entered into the agreement, either in writing or by oral declaration to the advocate.

(d) Nothing in this chapter shall be construed to prohibit a recipient of mental health services from being represented by public or private legal counsel of his or her choice.

(e) The remedies provided by this chapter shall be in addition to any other remedies which may be available to any person, and the failure to pursue or exhaust the remedies or engage in the procedures provided by this chapter shall not preclude the invocation of any other remedy.

(f) Investigations concerning violations of a past recipients rights shall be limited to cases involving discrimination, cases indicating the need for education or training, or cases having a direct bearing on violations of the right of a current recipient. This subdivision is not intended to constrain the routine monitoring for compliance with patients rights provisions described in subdivision (b) of Section 5520.

(Amended by Stats. 1984, Ch. 193, Sec. 151.)






ARTICLE 4. Access to Clients

5530

(a) County patients rights advocates shall have access to all clients and other recipients of mental health services in any mental health facility, program, or service at all times as are necessary to investigate or resolve specific complaints and in accord with subdivision (b) of Section 5523. County patients rights advocates shall have access to mental health facilities, programs, and services, and recipients of services therein during normal working hours and visiting hours for other advocacy purposes. Advocates may appeal any denial of access directly to the head of any facility, the director of a county mental health program, or the State Department of Health Care Services, or may seek appropriate relief in the courts. If a petition to a court sets forth prima facie evidence for relief, a hearing on the merits of the petition shall be held within two judicial days of the filing of the petition. The superior court for the county in which the facility is located shall have jurisdiction to review petitions filed pursuant to this chapter.

(b) County patients rights advocates shall have the right to interview all persons providing the client with diagnostic or treatment services.

(c) Upon request, all mental health facilities shall, when available, provide reasonable space for county patients rights advocates to interview clients in privacy and shall make appropriate staff persons available for interview with the advocates in connection with pending matters.

(d) Individual patients shall have a right to privacy which shall include the right to terminate any visit by persons who have access pursuant to this chapter and the right to refuse to see any patient advocate.

(e) Notice of the availability of advocacy services and information about patients rights may be provided by county patients rights advocates by means of distribution of educational materials and discussions in groups and with individual patients.

(Amended by Stats. 2012, Ch. 34, Sec. 110. Effective June 27, 2012.)






ARTICLE 5. Access to Records

5540

Except as otherwise provided in this chapter or in other provisions of law, information about and records of recipients of mental health services shall be confidential in accordance with the provisions of Section 5328.

(Added by Stats. 1981, Ch. 841, Sec. 7.)



5541

(a) A specific authorization by the client or by the guardian ad litem is necessary for a county patients rights advocate to have access to, copy or otherwise use confidential records or information pertaining to the client. Such an authorization shall be given knowingly and voluntarily by a client or guardian ad litem and shall be in writing or be reduced to writing. The client or the guardian ad litem, whoever has entered into the agreement, may revoke such authorization at any time, either in writing or by oral declaration to the advocate.

(b) When specifically authorized by the client or the guardian ad litem, the county patients rights advocate may inspect and copy confidential client information and records.

(Added by Stats. 1981, Ch. 841, Sec. 7.)



5542

County patients rights advocates shall have the right to inspect or copy, or both, any records or other materials not subject to confidentiality under Section 5328 or other provisions of law in the possession of any mental health program, services, or facilities, or city, county or state agencies relating to an investigation on behalf of a client or which indicate compliance or lack of compliance with laws and regulations governing patients rights, including, but not limited to, reports on the use of restraints or seclusion, and autopsy reports.

(Added by Stats. 1981, Ch. 841, Sec. 7.)



5543

(a) Notwithstanding any other provision of law, with the authorization of the client, a county patients rights advocate may, to the extent necessary for effective advocacy, communicate to the client information contained in client records. The facility program, or agency, shall be allowed to remove from the records any information provided in confidence by members of a client s family.

(Added by Stats. 1981, Ch. 841, Sec. 7.)



5544

Any written client information obtained by county patients rights advocates may be used and disseminated in court or administrative proceedings, and to any public agencies, or authorized officials thereof, to the extent required in the providing of advocacy services defined in this chapter, and to the extent that authority to so disclose is obtained from the advocate s clients.

(Added by Stats. 1981, Ch. 841, Sec. 7.)



5545

Nothing in this chapter shall be construed to limit access to recipients of mental health services in any mental health facility, program, or service or to information or records of recipients of mental health services for the purposes of subdivision (b) of Section 5520 or when otherwise authorized by law to county patients rights advocates or other individuals who are not county patients rights advocates.

(Added by Stats. 1981, Ch. 841, Sec. 7.)



5546

The actual cost of copying any records or other materials authorized under this chapter, plus any additional reasonable clerical costs, incurred in locating and making the records and materials available, shall be borne by the advocate. The additional clerical costs shall be based on a computation of the time spent locating and making the records available multiplied by the employee s hourly wage.

(Added by Stats. 1981, Ch. 841, Sec. 7.)






ARTICLE 6. Penalties

5550

(a) Any person participating in filing a complaint or providing information pursuant to this chapter or participating in a judicial proceeding resulting therefrom shall be presumed to be acting in good faith and unless the presumption is rebutted shall be immune from any liability, civil or criminal, and shall be immune from any penalty, sanction, or restriction that otherwise might be incurred or imposed.

(b) No person shall knowingly obstruct any county patients rights advocate in the performance of duties as described in this chapter, including, but not limited to, access to clients or potential clients, or to their records, whether financial, medical, or otherwise, or to other information, materials, or records, or otherwise violate the provisions of this chapter.

(c) No facility to which the provisions of Section 5325 are applicable shall discriminate or retaliate in any manner against a patient or employee on the basis that such patient or employee has initiated or participated in any proceeding specified in this chapter. Any attempt by a facility to expel a patient, or any discriminatory treatment of a patient, who, or upon whose behalf, a complaint has been submitted to a county patients rights advocate within 120 days of the filing of the complaint shall raise a rebuttable presumption that such action was taken by the facility in retaliation for the filing of the complaint.

(d) No county patients rights advocate shall knowingly violate any provision of this chapter concerning client privacy and the confidentiality of personally identifiable information.

(e) Any person or facility found in violation of subdivision (b) or (d) shall pay a civil penalty, as determined by a court, of not less than one hundred dollars ($100), or more than one thousand dollars ($1,000) which shall be deposited in the county general funds.

(Added by Stats. 1981, Ch. 841, Sec. 7.)












PART 1.5. CHILDREN'S CIVIL COMMITMENT AND MENTAL HEALTH TREATMENT ACT OF 1988

CHAPTER 1. General Provisions

5585

This part shall be known as the Children s Civil Commitment and Mental Health Treatment Act of 1988.

(Added by Stats. 1988, Ch. 1202, Sec. 2.)



5585.10

This part shall be construed to promote the legislative intent and purposes of this part as follows:

(a) To provide prompt evaluation and treatment of mentally disordered minors, with particular priority given to seriously emotionally disturbed children and adolescents.

(b) To safeguard the rights to due process for minors and their families through judicial review.

(c) To provide individualized treatment, supervision, and placement services for gravely disabled minors.

(d) To prevent severe and long-term mental disabilities among minors through early identification, effective family service interventions, and public education.

(Added by Stats. 1988, Ch. 1202, Sec. 2.)



5585.20

This part shall apply only to the initial 72 hours of mental health evaluation and treatment provided to a minor. Notwithstanding the provisions of the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000)), unless the context otherwise requires, the definitions and procedures contained in this part shall, for the initial 72 hours of evaluation and treatment, govern the construction of state law governing the civil commitment of minors for involuntary treatment. To the extent that this part conflicts with any other provisions of law, it is the intent of the Legislature that this part shall apply. Evaluation and treatment of a minor beyond the initial 72 hours shall be pursuant to the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000)).

(Added by Stats. 1988, Ch. 1202, Sec. 2.)



5585.21

The Director of Health Care Services may promulgate regulations as necessary to implement and clarify the provisions of this part as they relate to minors.

(Amended by Stats. 2013, Ch. 23, Sec. 40. Effective June 27, 2013.)



5585.22

The Director of Health Care Services, in consultation with the California Mental Health Directors Association, may develop the appropriate educational materials and a training curriculum, and may provide training as necessary to ensure that those persons providing services pursuant to this part fully understand its purpose.

(Amended by Stats. 2012, Ch. 34, Sec. 112. Effective June 27, 2012.)



5585.25

Gravely disabled minor means a minor who, as a result of a mental disorder, is unable to use the elements of life that are essential to health, safety, and development, including food, clothing, and shelter, even though provided to the minor by others. Intellectual disability, epilepsy, or other developmental disabilities, alcoholism, other drug abuse, or repeated antisocial behavior do not, by themselves, constitute a mental disorder.

(Amended by Stats. 2012, Ch. 457, Sec. 53. Effective January 1, 2013.)






CHAPTER 2. Civil Commitment of Minors

5585.50

(a) When any minor, as a result of mental disorder, is a danger to others, or to himself or herself, or gravely disabled and authorization for voluntary treatment is not available, a peace officer, member of the attending staff, as defined by regulation, of an evaluation facility designated by the county, or other professional person designated by the county may, upon probable cause, take, or cause to be taken, the minor into custody and place him or her in a facility designated by the county and approved by the State Department of Health Care Services as a facility for 72-hour treatment and evaluation of minors. The facility shall make every effort to notify the minor s parent or legal guardian as soon as possible after the minor is detained.

(b) The facility shall require an application in writing stating the circumstances under which the minor s condition was called to the attention of the officer, member of the attending staff, or professional person, and stating that the officer, member of the attending staff, or professional person has probable cause to believe that the minor is, as a result of mental disorder, a danger to others, or to himself or herself, or gravely disabled and authorization for voluntary treatment is not available. If the probable cause is based on the statement of a person other than the officer, member of the attending staff, or professional person, the person shall be liable in a civil action for intentionally giving a statement which he or she knows to be false.

(Amended by Stats. 2013, Ch. 23, Sec. 41. Effective June 27, 2013.)



5585.52

Any minor detained under the provisions of Section 5585.50 shall receive a clinical evaluation consisting of multidisciplinary professional analyses of the minor s medical, psychological, developmental, educational, social, financial, and legal conditions as may appear to constitute a problem. This evaluation shall include a psychosocial evaluation of the family or living environment, or both. Persons providing evaluation services shall be properly qualified professionals with training or supervised experience, or both, in the diagnosis and treatment of minors. Every effort shall be made to involve the minor s parent or legal guardian in the clinical evaluation.

(Added by Stats. 1988, Ch. 1202, Sec. 2.)



5585.53

If, in the opinion of the professional person conducting the evaluation as specified in Section 5585.52, the minor will require additional mental health treatment, a treatment plan shall be written and shall identify the least restrictive placement alternative in which the minor can receive the necessary treatment. The family, legal guardian, or caretaker and the minor shall be consulted and informed as to the basic recommendations for further treatment and placement requirements. Every effort shall be made to obtain the consent of the minor s parent or legal guardian prior to treatment and placement of the minor. Inability to obtain the consent of the minor s parent or legal guardian shall not preclude the involuntary treatment of a minor who is determined to be gravely disabled or a danger to himself or herself or others. Involuntary treatment shall only be allowed in accordance with the provisions of the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000)).

(Added by Stats. 1988, Ch. 1202, Sec. 2.)



5585.55

The minor committed for involuntary treatment under this part shall be placed in a mental health facility designated by the county and approved by the State Department of Health Care Services as a facility for 72-hour evaluation and treatment. Except as provided for in Section 5751.7, each county shall ensure that minors under 16 years of age are not held with adults receiving psychiatric treatment under the provisions of the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000)).

(Amended by Stats. 2013, Ch. 23, Sec. 42. Effective June 27, 2013.)



5585.57

A mentally ill minor, upon being considered for release from involuntary treatment, shall have an aftercare plan developed. The plan shall include educational or training needs, provided these are necessary for the minor s well-being.

(Added by Stats. 1988, Ch. 1202, Sec. 2.)



5585.58

This part shall be funded under the Bronzan-McCorquodale Act pursuant to Part 2 (commencing with Section 5600), as part of the county performance contract.

(Amended by Stats. 1993, Ch. 1245, Sec. 8. Effective October 11, 1993.)



5585.59

For the purposes of this part, legally emancipated minors requiring involuntary treatment shall be considered adults and this part shall not apply.

(Added by Stats. 1988, Ch. 1202, Sec. 2.)









PART 2. THE BRONZAN-MCCORQUODALE ACT

CHAPTER 1. General Provisions

5600

(a) This part shall be known and may be cited as the Bronzan-McCorquodale Act. This part is intended to organize and finance community mental health services for the mentally disordered in every county through locally administered and locally controlled community mental health programs. It is furthermore intended to better utilize existing resources at both the state and local levels in order to improve the effectiveness of necessary mental health services; to integrate state-operated and community mental health programs into a unified mental health system; to ensure that all mental health professions be appropriately represented and utilized in the mental health programs; to provide a means for participation by local governments in the determination of the need for and the allocation of mental health resources under the jurisdiction of the state; and to provide a means of allocating mental health funds deposited in the Local Revenue Fund equitably among counties according to community needs.

(b) With the exception of those referring to Short-Doyle Medi-Cal services, any other provisions of law referring to the Short-Doyle Act shall be construed as referring to the Bronzan-McCorquodale Act.

(Amended by Stats. 1991, Ch. 89, Sec. 63. Effective June 30, 1991.)



5600.1

The mission of California s mental health system shall be to enable persons experiencing severe and disabling mental illnesses and children with serious emotional disturbances to access services and programs that assist them, in a manner tailored to each individual, to better control their illness, to achieve their personal goals, and to develop skills and supports leading to their living the most constructive and satisfying lives possible in the least restrictive available settings.

(Amended by Stats. 1991, Ch. 611, Sec. 35. Effective October 7, 1991.)



5600.2

To the extent resources are available, public mental health services in this state should be provided to priority target populations in systems of care that are client-centered, culturally competent, and fully accountable, and which include the following factors:

(a) Client-Centered Approach. All services and programs designed for persons with mental disabilities should be client centered, in recognition of varying individual goals, diverse needs, concerns, strengths, motivations, and disabilities. Persons with mental disabilities:

(1) Retain all the rights, privileges, opportunities, and responsibilities of other citizens unless specifically limited by federal or state law or regulations.

(2) Are the central and deciding figure, except where specifically limited by law, in all planning for treatment and rehabilitation based on their individual needs. Planning should also include family members and friends as a source of information and support.

(3) Shall be viewed as total persons and members of families and communities. Mental health services should assist clients in returning to the most constructive and satisfying lifestyles of their own definition and choice.

(4) Should receive treatment and rehabilitation in the most appropriate and least restrictive environment, preferably in their own communities.

(5) Should have an identifiable person or team responsible for their support and treatment.

(6) Shall have available a mental health advocate to ensure their rights as mental health consumers pursuant to Section 5521.

(b) Priority Target Populations. Persons with serious mental illnesses have severe, disabling conditions that require treatment, giving them a high priority for receiving available services.

(c) Systems of Care. The mental health system should develop coordinated, integrated, and effective services organized in systems of care to meet the unique needs of children and youth with serious emotional disturbances, and adults, older adults, and special populations with serious mental illnesses. These systems of care should operate in conjunction with an interagency network of other services necessary for individual clients.

(d) Outreach. Mental health services should be accessible to all consumers on a 24-hour basis in times of crisis. Assertive outreach should make mental health services available to homeless and hard-to-reach individuals with mental disabilities.

(e) Multiple Disabilities. Mental health services should address the special needs of children and youth, adults, and older adults with dual and multiple disabilities.

(f) Quality of Service. Qualified individuals trained in the client-centered approach should provide effective services based on measurable outcomes and deliver those services in environments conducive to clients well-being.

(g) Cultural Competence. All services and programs at all levels should have the capacity to provide services sensitive to the target populations cultural diversity. Systems of care should:

(1) Acknowledge and incorporate the importance of culture, the assessment of cross-cultural relations, vigilance towards dynamics resulting from cultural differences, the expansion of cultural knowledge, and the adaptation of services to meet culturally unique needs.

(2) Recognize that culture implies an integrated pattern of human behavior, including language, thoughts, beliefs, communications, actions, customs, values, and other institutions of racial, ethnic, religious, or social groups.

(3) Promote congruent behaviors, attitudes, and policies enabling the system, agencies, and mental health professionals to function effectively in cross-cultural institutions and communities.

(h) Community Support. Systems of care should incorporate the concept of community support for individuals with mental disabilities and reduce the need for more intensive treatment services through measurable client outcomes.

(i) Self-Help. The mental health system should promote the development and use of self-help groups by individuals with serious mental illnesses so that these groups will be available in all areas of the state.

(j) Outcome Measures. State and local mental health systems of care should be developed based on client-centered goals and evaluated by measurable client outcomes.

(k) Administration. Both state and local departments of mental health should manage programs in an efficient, timely, and cost-effective manner.

(l) Research. The mental health system should encourage basic research into the nature and causes of mental illnesses and cooperate with research centers in efforts leading to improved treatment methods, service delivery, and quality of life for mental health clients.

(m) Education on Mental Illness. Consumer and family advocates for mental health should be encouraged and assisted in informing the public about the nature of mental illness from their viewpoint and about the needs of consumers and families. Mental health professional organizations should be encouraged to disseminate the most recent research findings in the treatment and prevention of mental illness.

(Amended by Stats. 1992, Ch. 1374, Sec. 15. Effective October 28, 1992.)



5600.3

To the extent resources are available, the primary goal of the use of funds deposited in the mental health account of the local health and welfare trust fund should be to serve the target populations identified in the following categories, which shall not be construed as establishing an order of priority:

(a) (1) Seriously emotionally disturbed children or adolescents.

(2) For the purposes of this part, seriously emotionally disturbed children or adolescents means minors under the age of 18 years who have a mental disorder as identified in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders, other than a primary substance use disorder or developmental disorder, which results in behavior inappropriate to the child s age according to expected developmental norms. Members of this target population shall meet one or more of the following criteria:

(A) As a result of the mental disorder, the child has substantial impairment in at least two of the following areas: self-care, school functioning, family relationships, or ability to function in the community; and either of the following occur:

(i) The child is at risk of removal from home or has already been removed from the home.

(ii) The mental disorder and impairments have been present for more than six months or are likely to continue for more than one year without treatment.

(B) The child displays one of the following: psychotic features, risk of suicide or risk of violence due to a mental disorder.

(C) The child meets special education eligibility requirements under Chapter 26.5 (commencing with Section 7570) of Division 7 of Title 1 of the Government Code.

(b) (1) Adults and older adults who have a serious mental disorder.

(2) For the purposes of this part, serious mental disorder means a mental disorder that is severe in degree and persistent in duration, which may cause behavioral functioning which interferes substantially with the primary activities of daily living, and which may result in an inability to maintain stable adjustment and independent functioning without treatment, support, and rehabilitation for a long or indefinite period of time. Serious mental disorders include, but are not limited to, schizophrenia, bipolar disorder, post-traumatic stress disorder, as well as major affective disorders or other severely disabling mental disorders. This section shall not be construed to exclude persons with a serious mental disorder and a diagnosis of substance abuse, developmental disability, or other physical or mental disorder.

(3) Members of this target population shall meet all of the following criteria:

(A) The person has a mental disorder as identified in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders, other than a substance use disorder or developmental disorder or acquired traumatic brain injury pursuant to subdivision (a) of Section 4354 unless that person also has a serious mental disorder as defined in paragraph (2).

(B) (i) As a result of the mental disorder, the person has substantial functional impairments or symptoms, or a psychiatric history demonstrating that without treatment there is an imminent risk of decompensation to having substantial impairments or symptoms.

(ii) For the purposes of this part, functional impairment means being substantially impaired as the result of a mental disorder in independent living, social relationships, vocational skills, or physical condition.

(C) As a result of a mental functional impairment and circumstances, the person is likely to become so disabled as to require public assistance, services, or entitlements.

(4) For the purpose of organizing outreach and treatment options, to the extent resources are available, this target population includes, but is not limited to, persons who are any of the following:

(A) Homeless persons who are mentally ill.

(B) Persons evaluated by appropriately licensed persons as requiring care in acute treatment facilities including state hospitals, acute inpatient facilities, institutes for mental disease, and crisis residential programs.

(C) Persons arrested or convicted of crimes.

(D) Persons who require acute treatment as a result of a first episode of mental illness with psychotic features.

(5) California veterans in need of mental health services and who meet the existing eligibility requirements of this section, shall be provided services to the extent services are available to other adults pursuant to this section. Veterans who may be eligible for mental health services through the United States Department of Veterans Affairs should be advised of these services by the county and assisted in linking to those services.

(A) No eligible veteran shall be denied county mental health services based solely on his or her status as a veteran.

(B) Counties shall refer a veteran to the county veterans service officer, if any, to determine the veteran s eligibility for, and the availability of, mental health services provided by the United States Department of Veterans Affairs or other federal health care provider.

(C) Counties should consider contracting with community-based veterans services agencies, where possible, to provide high-quality, veteran specific mental health services.

(c) Adults or older adults who require or are at risk of requiring acute psychiatric inpatient care, residential treatment, or outpatient crisis intervention because of a mental disorder with symptoms of psychosis, suicidality, or violence.

(d) Persons who need brief treatment as a result of a natural disaster or severe local emergency.

(Amended by Stats. 2008, Ch. 591, Sec. 1. Effective January 1, 2009.)



5600.35

(a) Services should be encouraged in every geographic area to the extent resources are available for clients in the target population categories described in Section 5600.3.

(b) Services to the target populations should be planned and delivered so as to ensure statewide access by members of the target populations, including all ethnic groups in the state.

(Added by Stats. 1991, Ch. 89, Sec. 69. Effective June 30, 1991.)



5600.4

Community mental health services should be organized to provide an array of treatment options in the following areas, to the extent resources are available:

(a) Precrisis and Crisis Services. Immediate response to individuals in precrisis and crisis and to members of the individual s support system, on a 24-hour, seven-day-a-week basis. Crisis services may be provided offsite through mobile services. The focus of precrisis services is to offer ideas and strategies to improve the person s situation, and help access what is needed to avoid crisis. The focus of crisis services is stabilization and crisis resolution, assessment of precipitating and attending factors, and recommendations for meeting identified needs.

(b) Comprehensive Evaluation and Assessment. Includes, but is not limited to, evaluation and assessment of physical and mental health, income support, housing, vocational training and employment, and social support services needs. Evaluation and assessment may be provided offsite through mobile services.

(c) Individual Service Plan. Identification of the short- and long-term service needs of the individual, advocating for, and coordinating the provision of these services. The development of the plan should include the participation of the client, family members, friends, and providers of services to the client, as appropriate.

(d) Medication Education and Management. Includes, but is not limited to, evaluation of the need for administration of, and education about, the risks and benefits associated with medication. Clients should be provided this information prior to the administration of medications pursuant to state law. To the extent practicable, families and caregivers should also be informed about medications.

(e) Case Management. Client-specific services that assist clients in gaining access to needed medical, social, educational, and other services. Case management may be provided offsite through mobile services.

(f) Twenty-four Hour Treatment Services. Treatment provided in any of the following: an acute psychiatric hospital, an acute psychiatric unit of a general hospital, a psychiatric health facility, an institute for mental disease, a community treatment facility, or community residential treatment programs, including crisis, transitional and long-term programs.

(g) Rehabilitation and Support Services. Treatment and rehabilitation services designed to stabilize symptoms, and to develop, improve, and maintain the skills and supports necessary to live in the community. These services may be provided through various modes of services, including, but not limited to, individual and group counseling, day treatment programs, collateral contacts with friends and family, and peer counseling programs. These services may be provided offsite through mobile services.

(h) Vocational Rehabilitation. Services which provide a range of vocational services to assist individuals to prepare for, obtain, and maintain employment.

(i) Residential Services. Room and board and 24-hour care and supervision.

(j) Services for Homeless Persons. Services designed to assist mentally ill persons who are homeless, or at risk of being homeless, to secure housing and financial resources.

(k) Group Services. Services to two or more clients at the same time.

(Amended by Stats. 1993, Ch. 1245, Sec. 9. Effective October 11, 1993.)



5600.5

The minimum array of services for children and youth meeting the target population criteria established in subdivision (a) of Section 5600.3 should include the following modes of service in every geographical area, to the extent resources are available:

(a) Precrisis and crisis services.

(b) Assessment.

(c) Medication education and management.

(d) Case management.

(e) Twenty-four-hour treatment services.

(f) Rehabilitation and support services designed to alleviate symptoms and foster development of age appropriate cognitive, emotional, and behavioral skills necessary for maturation.

(Amended by Stats. 1992, Ch. 1374, Sec. 18. Effective October 28, 1992.)



5600.6

The minimum array of services for adults meeting the target population criteria established in subdivision (b) of Section 5600.3 should include the following modes of service in every geographical area, to the extent resources are available:

(a) Precrisis and crisis services.

(b) Assessment.

(c) Medication education and management.

(d) Case management.

(e) Twenty-four-hour treatment services.

(f) Rehabilitation and support services.

(g) Vocational services.

(h) Residential services.

(Repealed and added by Stats. 1991, Ch. 89, Sec. 75. Effective June 30, 1991.)



5600.7

The minimum array of services for older adults meeting the target population criteria established in subdivision (b) of Section 5600.3 should include the following modes of service in every geographical area, to the extent resources are available:

(a) Precrisis and crisis services, including mobile services.

(b) Assessment, including mobile services.

(c) Medication education and management.

(d) Case management, including mobile services.

(e) Twenty-four-hour treatment services.

(f) Residential services.

(g) Rehabilitation and support services, including mobile services.

(Amended by Stats. 1991, Ch. 611, Sec. 41. Effective October 7, 1991.)



5600.9

(a) Services to the target populations described in Section 5600.3 should be planned and delivered to the extent practicable so that persons in all ethnic groups are served with programs that meet their cultural needs.

(b) Services in rural areas should be developed in flexible ways, and may be designed to meet the needs of the indigent and uninsured who are in need of public mental health services because other private services are not available.

(c) To the extent permitted by law, counties should maximize all available funds for the provision of services to the target populations. Counties are expressly encouraged to develop interagency programs and to blend services and funds for individuals with multiple problems, such as those with mental illness and substance abuse, and children, who are served by multiple agencies. State departments are directed to assist counties in the development of mechanisms to blend funds and to seek any necessary waivers which may be appropriate.

(Amended by Stats. 1991, Ch. 611, Sec. 42. Effective October 7, 1991.)



5601

As used in this part:

(a) Governing body means the county board of supervisors or boards of supervisors in the case of counties acting jointly; and in the case of a city, the city council or city councils acting jointly.

(b) Conference means the California Mental Health Directors Association as established under former Section 5757.

(c) Unless the context requires otherwise, to the extent resources are available means to the extent that funds deposited in the mental health account of the local health and welfare fund are available to an entity qualified to use those funds.

(d) Part 1 refers to the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000)).

(e) Director of Health Care Services or director means the Director of the State Department of Health Care Services.

(f) Institution includes a general acute care hospital, a state hospital, a psychiatric hospital, a psychiatric health facility, a skilled nursing facility, including an institution for mental disease as described in Chapter 1 (commencing with Section 5900) of Part 5, an intermediate care facility, a community care facility or other residential treatment facility, or a juvenile or criminal justice institution.

(g) Mental health service means any service directed toward early intervention in, or alleviation or prevention of, mental disorder, including, but not limited to, diagnosis, evaluation, treatment, personal care, day care, respite care, special living arrangements, community skill training, sheltered employment, socialization, case management, transportation, information, referral, consultation, and community services.

(Amended by Stats. 2012, Ch. 34, Sec. 116. Effective June 27, 2012.)



5602

The board of supervisors of every county, or the boards of supervisors of counties acting under the joint powers provisions of Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code shall establish a community mental health service to cover the entire area of the county or counties. Services of the State Department of Health Care Services shall be provided to the county, or counties acting jointly, or, if both parties agree, the state facilities may, in whole or in part, be leased, rented or sold to the county or counties for county operation, subject to terms and conditions approved by the Director of General Services.

(Amended by Stats. 2012, Ch. 34, Sec. 117. Effective June 27, 2012.)



5604

(a) (1) Each community mental health service shall have a mental health board consisting of 10 to 15 members, depending on the preference of the county, appointed by the governing body, except that boards in counties with a population of less than 80,000 may have a minimum of five members. One member of the board shall be a member of the local governing body. Any county with more than five supervisors shall have at least the same number of members as the size of its board of supervisors. Nothing in this section shall be construed to limit the ability of the governing body to increase the number of members above 15. Local mental health boards may recommend appointees to the county supervisors. Counties are encouraged to appoint individuals who have experience and knowledge of the mental health system. The board membership should reflect the ethnic diversity of the client population in the county.

(2) Fifty percent of the board membership shall be consumers or the parents, spouses, siblings, or adult children of consumers, who are receiving or have received mental health services. At least 20 percent of the total membership shall be consumers, and at least 20 percent shall be families of consumers.

(3) (A) In counties under 80,000 population, at least one member shall be a consumer, and at least one member shall be a parent, spouse, sibling, or adult child of a consumer, who is receiving, or has received, mental health services.

(B) Notwithstanding subparagraph (A), a board in a county with a population under 80,000 that elects to have the board exceed the five-member minimum permitted under paragraph (1) shall be required to comply with paragraph (2).

(b) The term of each member of the board shall be for three years. The governing body shall equitably stagger the appointments so that approximately one-third of the appointments expire in each year.

(c) If two or more local agencies jointly establish a community mental health service under Article 1 (commencing with Section 6500) of Chapter 5 of Division 7 of Title 1 of the Government Code, the mental health board for the community mental health service shall consist of an additional two members for each additional agency, one of whom shall be a consumer or a parent, spouse, sibling, or adult child of a consumer who has received mental health services.

(d) No member of the board or his or her spouse shall be a full-time or part-time county employee of a county mental health service, an employee of the State Department of Health Care Services, or an employee of, or a paid member of the governing body of, a mental health contract agency.

(e) Members of the board shall abstain from voting on any issue in which the member has a financial interest as defined in Section 87103 of the Government Code.

(f) If it is not possible to secure membership as specified from among persons who reside in the county, the governing body may substitute representatives of the public interest in mental health who are not full-time or part-time employees of the county mental health service, the State Department of Health Care Services, or on the staff of, or a paid member of the governing body of, a mental health contract agency.

(g) The mental health board may be established as an advisory board or a commission, depending on the preference of the county.

(Amended by Stats. 2012, Ch. 34, Sec. 118. Effective June 27, 2012.)



5604.1

Local mental health advisory boards shall be subject to the provisions of Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code, relating to meetings of local agencies.

(Amended by Stats. 1992, Ch. 1374, Sec. 21. Effective October 28, 1992.)



5604.2

(a) The local mental health board shall do all of the following:

(1) Review and evaluate the community s mental health needs, services, facilities, and special problems.

(2) Review any county agreements entered into pursuant to Section 5650.

(3) Advise the governing body and the local mental health director as to any aspect of the local mental health program.

(4) Review and approve the procedures used to ensure citizen and professional involvement at all stages of the planning process.

(5) Submit an annual report to the governing body on the needs and performance of the county s mental health system.

(6) Review and make recommendations on applicants for the appointment of a local director of mental health services. The board shall be included in the selection process prior to the vote of the governing body.

(7) Review and comment on the county s performance outcome data and communicate its findings to the California Mental Health Planning Council.

(8) Nothing in this part shall be construed to limit the ability of the governing body to transfer additional duties or authority to a mental health board.

(b) It is the intent of the Legislature that, as part of its duties pursuant to subdivision (a), the board shall assess the impact of the realignment of services from the state to the county, on services delivered to clients and on the local community.

(Amended by Stats. 1993, Ch. 564, Sec. 3. Effective January 1, 1994.)



5604.3

The board of supervisors may pay from any available funds the actual and necessary expenses of the members of the mental health board of a community mental health service incurred incident to the performance of their official duties and functions. The expenses may include travel, lodging, child care, and meals for the members of an advisory board while on official business as approved by the director of the local mental health program.

(Amended by Stats. 1992, Ch. 1374, Sec. 23. Effective October 28, 1992.)



5604.5

The local mental health board shall develop bylaws to be approved by the governing body which shall:

(a) Establish the specific number of members on the mental health board, consistent with subdivision (a) of Section 5604.

(b) Ensure that the composition of the mental health board represents the demographics of the county as a whole, to the extent feasible.

(c) Establish that a quorum be one person more than one-half of the appointed members.

(d) Establish that the chairperson of the mental health board be in consultation with the local mental health director.

(e) Establish that there may be an executive committee of the mental health board.

(Amended by Stats. 1992, Ch. 1374, Sec. 24. Effective October 28, 1992.)



5607

The local mental health services shall be administered by a local director of mental health services to be appointed by the governing body. He or she shall meet such standards of training and experience as the State Department of Health Care Services, by regulation, shall require. Applicants for these positions need not be residents of the city, county, or state, and may be employed on a full or part-time basis. If a county is unable to secure the services of a person who meets the standards of the State Department of Health Care Services, the county may select an alternate administrator.

(Amended by Stats. 2012, Ch. 34, Sec. 119. Effective June 27, 2012.)



5608

The local director of mental health services shall have the following powers and duties:

(a) Serve as chief executive officer of the community mental health service responsible to the governing body through administrative channels designated by the governing body.

(b) Exercise general supervision over mental health services provided under this part.

(c) Recommend to the governing body, after consultation with the advisory board, the provision of services, establishment of facilities, contracting for services or facilities and other matters necessary or desirable in accomplishing the purposes of this division.

(d) Submit an annual report to the governing body reporting all activities of the program, including a financial accounting of expenditures and a forecast of anticipated needs for the ensuing year.

(e) Carry on studies appropriate for the discharge of his or her duties, including the control and prevention of mental disorders.

(f) Possess authority to enter into negotiations for contracts or agreements for the purpose of providing mental health services in the county.

(Amended by Stats. 1991, Ch. 89, Sec. 92. Effective June 30, 1991.)



5610

(a) Each county mental health system shall comply with reporting requirements developed by the State Department of Health Care Services, in consultation with the California Mental Health Planning Council and the Mental Health Services Oversight and Accountability Commission, which shall be uniform and simplified. The department shall review existing data requirements to eliminate unnecessary requirements and consolidate requirements which are necessary. These requirements shall provide comparability between counties in reports.

(b) The department shall develop, in consultation with the Performance Outcome Committee, the California Mental Health Planning Council, and the Mental Health Services Oversight and Accountability Commission, pursuant to Section 5611, and with the California Health and Human Services Agency, uniform definitions and formats for a statewide, nonduplicative client-based information system that includes all information necessary to meet federal mental health grant requirements and state and federal Medicaid reporting requirements, as well as any other state requirements established by law. The data system, including performance outcome measures reported pursuant to Section 5613, shall be developed by July 1, 1992.

(c) Unless determined necessary by the department to comply with federal law and regulations, the data system developed pursuant to subdivision (b) shall not be more costly than that in place during the 1990 91 fiscal year.

(d) (1) The department shall develop unique client identifiers that permit development of client-specific cost and outcome measures and related research and analysis.

(2) The department s collection and use of client information, and the development and use of client identifiers, shall be consistent with clients constitutional and statutory rights to privacy and confidentiality.

(3) Data reported to the department may include name and other personal identifiers. That information is confidential and subject to Section 5328 and any other state and federal laws regarding confidential client information.

(4) Personal client identifiers reported to the department shall be protected to ensure confidentiality during transmission and storage through encryption and other appropriate means.

(5) Information reported to the department may be shared with local public mental health agencies submitting records for the same person and that information is subject to Section 5328.

(e) All client information reported to the department pursuant to Chapter 2 (commencing with Section 4030) of Part 1 of Division 4 and Sections 5328 to 5772.5, inclusive, Chapter 8.9 (commencing with Section 14700), and any other state and federal laws regarding reporting requirements, consistent with Section 5328, shall not be used for purposes other than those purposes expressly stated in the reporting requirements referred to in this subdivision.

(f) The department may adopt emergency regulations to implement this section in accordance with the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The adoption of emergency regulations to implement this section that are filed with the Office of Administrative Law within one year of the date on which the act that added this subdivision took effect shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare and shall remain in effect for no more than 180 days.

(Amended by Stats. 2012, Ch. 34, Sec. 120. Effective June 27, 2012.)



5611

(a) The Director of Mental Health shall establish a Performance Outcome Committee, to be comprised of representatives from the PL 99-660 Planning Council and the California Conference of Local Mental Health Directors. Any costs associated with the performance of the duties of the committee shall be absorbed within the resources of the participants.

(b) Major mental health professional organizations representing licensed clinicians may participate as members of the committee at their own expense.

(c) The committee may seek private funding for costs associated with the performance of its duties.

(Repealed and added by Stats. 1991, Ch. 89, Sec. 96. Effective June 30, 1991.)



5612

(a) (1) The Performance Outcome Committee shall develop measures of performance for evaluating client outcomes and cost effectiveness of mental health services provided pursuant to this division. The reporting of performance measures shall utilize the data collected by the State Department of Mental Health in the client-specific, uniform, simplified, and consolidated data system. The performance measures shall take into account resources available overall, resource imbalance between counties, other services available in the community, and county experience in developing data and evaluative information.

(2) During the 1992 93 fiscal year, the committee shall include measures of performance for evaluating client outcomes and cost-effectiveness of mental health services provided by state hospitals.

(b) The committee should consider outcome measures in the following areas:

(1) Numbers of persons in identified target populations served.

(2) Estimated number of persons in identified target populations in need of services.

(3) Treatment plans development for members of the target population served.

(4) Treatment plan goals met.

(5) Stabilization of living arrangements.

(6) Reduction of law enforcement involvement and jail bookings.

(7) Increase in employment or education activities.

(8) Percentage of resources used to serve children and older adults.

(9) Number of patients rights advocates and their duties.

(10) Quality assurance activities for services, including peer review and medication management.

(11) Identification of special projects, incentives, and prevention programs.

(c) Areas identified for consideration by the committee are for guidance only.

(Amended by Stats. 1992, Ch. 1374, Sec. 30. Effective October 28, 1992.)



5613

(a) Counties shall annually report data on performance measures established pursuant to Section 5612 to the local mental health advisory board and to the Director of Mental Health.

(b) The Director of Mental Health shall annually make available to the Legislature, no later than March 15, data on county performance.

(Repealed and added by Stats. 1991, Ch. 89, Sec. 100. Effective June 30, 1991.)



5614

(a) The department, in consultation with the Compliance Advisory Committee that shall have representatives from relevant stakeholders, including, but not limited to, local mental health departments, local mental health boards and commissions, private and community-based providers, consumers and family members of consumers, and advocates, shall establish a protocol for ensuring that local mental health departments meet statutory and regulatory requirements for the provision of publicly funded community mental health services provided under this part.

(b) The protocol shall include a procedure for review and assurance of compliance for all of the following elements, and any other elements required in law or regulation:

(1) Financial maintenance of effort requirements provided for under Section 17608.05.

(2) Each local mental health board has approved procedures that ensure citizen and professional involvement in the local mental health planning process.

(3) Children s services are funded pursuant to the requirements of Sections 5704.5 and 5704.6.

(4) The local mental health department complies with reporting requirements developed by the department.

(5) To the extent resources are available, the local mental health department maintains the program principles and the array of treatment options required under Sections 5600.2 to 5600.9, inclusive.

(6) The local mental health department meets the reporting required by the performance outcome systems for adults and children.

(c) The protocol developed pursuant to subdivision (a) shall focus on law and regulations and shall include, but not be limited to, the items specified in subdivision (b). The protocol shall include data collection procedures so that state review and reporting may occur. The protocol shall also include a procedure for the provision of technical assistance, and formal decision rules and procedures for enforcement consequences when the requirements of law and regulations are not met. These standards and decision rules shall be established through the consensual stakeholder process established by the department.

(Amended by Stats. 2001, Ch. 159, Sec. 191. Effective January 1, 2002.)



5614.5

(a) The department, in consultation with the Quality Improvement Committee which shall include representatives of the California Mental Health Planning Council, local mental health departments, consumers and families of consumers, and other stakeholders, shall establish and measure indicators of access and quality to provide the information needed to continuously improve the care provided in California s public mental health system.

(b) The department in consultation with the Quality Improvement Committee shall include specific indicators in all of the following areas:

(1) Structure.

(2) Process, including access to care, appropriateness of care, and the cost effectiveness of care.

(3) Outcomes.

(c) Protocols for both compliance with law and regulations and for quality indicators shall include standards and formal decision rules for establishing when technical assistance, and enforcement in the case of compliance, will occur. These standards and decision rules shall be established through the consensual stakeholder process established by the department.

(d) The department shall report to the legislative budget committees on the status of the efforts in Section 5614 and this section by March 1, 2001. The report shall include presentation of the protocols and indicators developed pursuant to this section or barriers encountered in their development.

(Added by Stats. 2000, Ch. 93, Sec. 52. Effective July 7, 2000.)



5615

If they so elect, cities that were operating independent public mental health programs on January 1, 1990, shall continue to receive direct payments.

(Amended by Stats. 1991, Ch. 89, Sec. 102. Effective June 30, 1991.)



5616

Nothing in this part shall prevent any city or combination of cities from owning, financing, and operating a mental health program.

(Amended by Stats. 1991, Ch. 89, Sec. 104. Effective June 30, 1991.)



5618

Mental health plans shall be responsible for providing information to potential clients, family members, and caregivers regarding specialty Medi-Cal mental health services offered by the mental health plans upon request of the individual. This information shall be written in a manner that is easy to understand and is descriptive of the complete services offered.

(Added by Stats. 2000, Ch. 93, Sec. 53. Effective July 7, 2000.)



5622

(a) A licensed inpatient mental health facility, as described in subdivision (c) of Section 1262 of the Health and Safety Code, operated by a county or pursuant to a county contract, shall, prior to the discharge of any patient who was placed in the facility, prepare a written aftercare plan. The aftercare plan, to the extent known, shall specify the following:

(1) The nature of the illness and followup required.

(2) Medications, including side effects and dosage schedules. If the patient was given an informed consent form with his or her medications, the form shall satisfy the requirement for information on side effects of the medications.

(3) Expected course of recovery.

(4) Recommendations regarding treatment that are relevant to the patient s care.

(5) Referrals to providers of medical and mental health services.

(6) Other relevant information.

(b) Any person undergoing treatment at a facility under the Lanterman-Petris-Short Act or a county Bronzan-McCorquodale facility and the person s conservator, guardian, or other legally authorized representative shall be given a written aftercare plan prior to being discharged from the facility. The person shall be advised by facility personnel that he or she may designate another person to receive a copy of the aftercare plan.

(c) A copy of the aftercare plan shall be given to any person designated under subdivision (b). A patient who is released from any local treatment facility described in subdivision (c) of Section 1262 of the Health and Safety Code on a voluntary basis may refuse any or all services under the written aftercare plan.

(Amended by Stats. 1997, Ch. 512, Sec. 2. Effective January 1, 1998.)



5623.5

Commencing October 1, 1991, and to the extent resources are available, no county shall deny any person receiving services administered by the county mental health program access to any medication which has been prescribed by the treating physician and approved by the federal Food and Drug Administration and the Medi-Cal program for use in the treatment of psychiatric illness.

(Added by Stats. 1991, Ch. 89, Sec. 107. Effective June 30, 1991.)






CHAPTER 2. The County Performance Contract

5650

(a) The board of supervisors of each county, or boards of supervisors of counties acting jointly, shall adopt, and submit to the Director of Health Care Services in the form and according to the procedures specified by the director, a proposed annual county mental health services performance contract for mental health services in the county or counties.

(b) The State Department of Health Care Services shall develop and implement the requirements, format, procedure, and submission dates for the preparation and submission of the proposed performance contract.

(Amended by Stats. 2012, Ch. 34, Sec. 121. Effective June 27, 2012.)



5650.5

Any other provision of law referring to the county Short-Doyle plan shall be construed as referring to the county mental health services performance contract described in this chapter.

(Added by Stats. 1991, Ch. 89, Sec. 113. Effective June 30, 1991.)



5651

The proposed annual county mental health services performance contract shall include all of the following:

(a) The following assurances:

(1) That the county is in compliance with the expenditure requirements of Section 17608.05.

(2) That the county shall provide services to persons receiving involuntary treatment as required by Part 1 (commencing with Section 5000) and Part 1.5 (commencing with Section 5585).

(3) That the county shall comply with all requirements necessary for Medi-Cal reimbursement for mental health treatment services and case management programs provided to Medi-Cal eligible individuals, including, but not limited to, the provisions set forth in Chapter 3 (commencing with Section 5700), and that the county shall submit cost reports and other data to the department in the form and manner determined by the State Department of Health Care Services.

(4) That the local mental health advisory board has reviewed and approved procedures ensuring citizen and professional involvement at all stages of the planning process pursuant to Section 5604.2.

(5) That the county shall comply with all provisions and requirements in law pertaining to patient rights.

(6) That the county shall comply with all requirements in federal law and regulation pertaining to federally funded mental health programs.

(7) That the county shall provide all data and information set forth in Sections 5610 and 5664.

(8) That the county, if it elects to provide the services described in Chapter 2.5 (commencing with Section 5670), shall comply with guidelines established for program initiatives outlined in that chapter.

(9) Assurances that the county shall comply with all applicable laws and regulations for all services delivered, including all laws, regulations, and guidelines of the Mental Health Services Act.

(b) Any contractual requirements needed for any program initiatives utilized by the county contained within this part. In addition, any county may choose to include contract provisions for other state directed mental health managed programs within this performance contract.

(c) The State Department of Health Care Services ability to monitor the county s three-year program and expenditure plan and annual update pursuant to Section 5847.

(d) Other information determined to be necessary by the director, to the extent this requirement does not substantially increase county costs.

(Amended by Stats. 2012, Ch. 34, Sec. 122. Effective June 27, 2012.)



5651.2

For the 1991 92 fiscal year, each county shall, no later than October 1, 1991, submit to the department a simplified performance contract. The performance contract shall contain information that the department determines necessary for the provision and funding of mental health services provided for in law. The performance contract shall include, but not be limited to, assurances necessary to ensure compliance with federal law. In addition, the performance contract may include provisions governing reimbursement to the state for costs associated with state hospitals and institutions for mental disease.

(Amended by Stats. 1991, Ch. 611, Sec. 46. Effective October 7, 1991.)



5652.5

(a) Each county shall utilize available private and private nonprofit mental health resources and facilities in the county prior to developing new county-operated resources or facilities when these private and private nonprofit mental health resources or facilities are of at least equal quality and cost as county-operated resources and facilities and shall utilize available county resources and facilities of at least equal quality and cost prior to new private and private nonprofit resources and facilities. All the available local public or private and private nonprofit facilities shall be utilized before state hospitals are used.

(b) Nothing in this section shall prevent a county from restructuring its systems of care in the manner it believes will provide the best overall care.

(Repealed and added by Stats. 1991, Ch. 89, Sec. 125. Effective June 30, 1991.)



5652.7

A county shall have only 60 days from the date of submission of an application to review and certify or deny an application to establish a new mental health care provider. If an application requires review by the State Department of Health Care Services, the department shall also have only 60 days from the date of submission of the application to review and certify or deny an application to establish a new mental health care provider.

(Amended by Stats. 2012, Ch. 34, Sec. 123. Effective June 27, 2012.)



5653

Optimum use shall be made of appropriate local public and private organizations, community professional personnel, and state agencies. Optimum use shall also be made of federal, state, county, and private funds which may be available for mental health planning.

In order that maximum utilization be made of federal and other funds made available to the Department of Rehabilitation, the Department of Rehabilitation may serve as a contractual provider under the provisions of a county plan of vocational rehabilitation services for the mentally disordered.

(Amended by Stats. 2012, Ch. 34, Sec. 124. Effective June 27, 2012.)



5653.1

In conducting evaluation, planning, and research activities, counties may contract with public or private agencies.

(Amended by Stats. 2012, Ch. 34, Sec. 125. Effective June 27, 2012.)



5654

In order to serve the increasing needs of children and adolescents with mental and emotional problems, county mental health programs may use funds for the purposes of consultation and training.

(Amended by Stats. 2012, Ch. 34, Sec. 126. Effective June 27, 2012.)



5655

All departments of state government and all local public agencies shall cooperate with county officials to assist them in mental health planning. The State Department of Health Care Services shall, upon request and with available staff, provide consultation services to the local mental health directors, local governing bodies, and local mental health advisory boards.

If the Director of Health Care Services considers any county to be failing, in a substantial manner, to comply with any provision of this code or any regulation, the director shall order the county to appear at a hearing, before the director or the director s designee, to show cause why the department should not take action as set forth in this section. The county shall be given at least 20 days notice of the hearing. The director shall consider the case on the record established at the hearing and make final findings and decision.

If the director determines that there is or has been a failure, in a substantial manner, on the part of the county to comply with any provision of this code or any regulations, and that administrative sanctions are necessary, the department may invoke any, or any combination of, the following sanctions:

(a) Withhold part or all of state mental health funds from the county.

(b) Require the county to enter into negotiations for the purpose of ensuring county compliance with those laws and regulations.

(c) Bring an action in mandamus or any other action in court as may be appropriate to compel compliance. Any action filed in accordance with this section shall be entitled to a preference in setting a date for a hearing.

(Amended by Stats. 2012, Ch. 34, Sec. 127. Effective June 27, 2012.)



5657

(a) The private organization or private nonprofit organization awarded a contract with the county agency to supply mental health services under this part shall provide an invoice to the county for the amount of the payment due within 60 days of the date the services are supplied, as long as that date is at least 60 days from the date the county has received distribution of mental health funds from the state.

(b) Any county that, without reasonable cause, fails to make any payment within 60 days of the required payment date to a private organization or private nonprofit organization awarded a contract with the county agency to supply mental health services under this part, for an undisputed claim which was properly executed by the claimant and submitted to the county, shall pay a penalty of 0.10 percent of the amount due, per day, from the 61st day after the required payment date.

(c) For the purposes of this section, required payment date means any of the following:

(1) The date on which payment is due under the terms of the contract.

(2) If a specific date is not established by contract, the date upon which an invoice is received, if the invoice specifies payment is due upon receipt.

(3) If a specific date is not established by contract or invoice, 60 days after receipt of a proper invoice for the amount of the payment due.

(d) The penalty assessed under this section shall not be paid from the Bronzan-McCorquodale program funds or county matching funds. The penalty provisions of this section shall not apply to the late payment of any federal funds or Medi-Cal funds.

(Amended by Stats. 2004, Ch. 183, Sec. 374. Effective January 1, 2005.)



5664

In consultation with the California Mental Health Directors Association, the State Department of Health Care Services, the Mental Health Services Oversight and Accountability Commission, the California Mental Health Planning Council, and the California Health and Human Services Agency, county mental health systems shall provide reports and data to meet the information needs of the state, as necessary.

(Amended by Stats. 2012, Ch. 34, Sec. 128. Effective June 27, 2012.)



5665

After the development of performance outcome measures pursuant to Section 5610, whenever a county makes a substantial change in its allocation of mental health funds among services, facilities, programs, and providers, it shall, at a regularly scheduled public hearing of the board of supervisors, document that it based its decision on the most cost-effective use of available resources to maximize overall client outcomes, and provide this documentation to the department.

(Added by Stats. 1991, Ch. 89, Sec. 131. Effective June 30, 1991.)



5666

(a) The Director of Health Care Services, or his or her designee, shall review each proposed county mental health services performance contract to determine that it complies with the requirements of this division.

(b) The director or his or her designee shall require modifications in the proposed county mental health services performance contract which he or she deems necessary to bring the proposed contract into conformance with the requirements of this division.

(c) Upon approval by both parties, the provisions of the performance contract required by Section 5651 shall be deemed to be a contractual arrangement between the state and county.

(Amended by Stats. 2012, Ch. 34, Sec. 130. Effective June 27, 2012.)



5667

(a) A community mental health center shall be considered to be a licensed facility for all purposes, including all provisions of the Health and Safety Code and the Insurance Code.

(b) For purposes of this section, community mental health center means any entity that is one of the following:

(1) A city or county mental health program.

(2) A facility funded under the federal Community Mental Health Centers Act, contained in Subchapter 3 (commencing with Section 2681) of Chapter 33 of Title 42 of the United States Code.

(3) A nonprofit agency that has a contract with a county mental health program to provide both of the following:

(A) A comprehensive program of mental health services in an outpatient setting designed to improve the function of persons with diagnosed mental health problems pursuant to procedures governing all aspects of the program formulated with the aid of multidisciplinary staff, including physicians and surgeons, all of whom serve on quality assurance and utilization review committees.

(B) Diagnostic and therapeutic services for individuals with diagnosed mental health problems, together with related counseling.

(Amended by Stats. 1995, Ch. 712, Sec. 2. Effective January 1, 1996.)






CHAPTER 2.5. Program Initiatives

ARTICLE 1. Community Residential Treatment System

5670

(a) It is the intent of the Legislature to encourage the development of a system of residential treatment programs in every county which provides a range of alternatives to institutional care based on principles of residential, community-based treatment.

(b) It is further the intent of the Legislature that community residential mental health programs in the State of California be developed in accordance with the guidelines and principles set forth in this chapter. To this end, counties may implement the community residential treatment system described in this chapter either with available county allocations, or as new moneys become available.

(Added by Stats. 1991, Ch. 89, Sec. 134. Effective June 30, 1991.)



5670.5

Criteria for community residential treatment system programs are as follows:

(a) Facilities:

(1) Settings, whether residential or day, should be as close to a normal home environment as possible without sacrificing client safety or care.

(2) Residential treatment centers should be relatively small, preferably 15 beds or less, but in any case with the appearance of a noninstitutional setting.

(3) The individual elements of the system should, where possible, be in separate facilities, and not part of one large facility attempting to serve an entire range of clients.

(b) Staffing patterns:

(1) Staffing patterns should reflect, to the maximum extent feasible, at all levels, the cultural, linguistic, ethnic, sexual and other social characteristics of the community the facility serves.

(2) The programs should be designed to use appropriate multidisciplinary professional consultation and staff to meet the specific diagnostic and treatment needs of the clients.

(3) The programs should use paraprofessionals and persons who have been consumers of mental health services where appropriate.

(c) Programs:

(1) The programs should, to the maximum extent feasible, be designed so as to reduce the dependence on medications as a sole treatment tool. Programs in which prescriptions for medication are a component of the program should be subject to the medications-monitoring.

(2) The programs should have a rehabilitation focus which encourages the client to develop the skills to become self-sufficient and capable of increasing levels of independent functioning. Where appropriate, they should include prevocational and vocational programs.

(3) The program should encourage the participation of the clients in the daily operation of the setting in development of treatment and rehabilitation planning and evaluation.

(4) Participation in any element of the system should not preclude the involvement of clients in individual therapy. Individual therapists of clients should, where possible, be directly involved in the development and implementation of a treatment plan, including medication and day program decisions.

(d) Coordination:

The programs should demonstrate specific linkages with one another, and with the general treatment and social service system, as a whole. These connections should not be limited to the mental health system, but should include, whenever possible, community resources utilized by the general population.

(Added by Stats. 1991, Ch. 89, Sec. 134. Effective June 30, 1991.)



5671

The following should be the programs in the community residential treatment system. These programs should be designed to provide, at every level, alternatives to institutional settings.

(a) A program for a short-term crisis residential alternative to hospitalization for individuals experiencing an acute episode or crisis requiring temporary removal from their home environment. The program should be available for admissions 24 hours a day, seven days a week. The primary focus of this program should be on reduction of the crisis, on stabilization, and on a diagnostic assessment of the person s existing support system, including recommendations for referrals upon discharge.

The services in the program should include, but not be limited to, provision for direct family work, connections to prevocational and vocational programs, and development of a support system, including income and treatment referrals. This program should be designed for persons who would otherwise be referred to an inpatient unit, either locally or in the state hospital. This program should place an emphasis on stabilization and appropriate referral for further treatment or support services, or both.

(b) A long-term residential treatment program, with a full day treatment component as a part of the program, for persons who may require intensive support for as long as two or three years. This program should be designed to provide a rehabilitation program for the so-called chronic patient who needs long-term support in order to develop independent living skills. The clients in this program should be those who would otherwise be living marginally in the community with little or no service support, and who would return many times to the hospital for treatment. It should also serve those who are referred to, and maintained in, state hospitals or nursing homes because they require long-term, intensive support. This program should go beyond maintenance to provide an active rehabilitation focus for these individuals.

The services in this program should include, but not be limited to, intensive diagnostic work, including learning disability assessment, full day treatment program with an active prevocational and vocational component, special education services, outreach to develop linkages with the general social service system, and counseling to aid clients in developing the skills to move toward a less structured setting.

(c) A transitional residential program designed for persons who are able to take part in programs in the general community, but who, without the support of counseling, as well as the therapeutic community, would be at risk of returning to the hospital. This program may employ a variety of staffing patterns and should be for persons who may be expected to move toward a more independent living setting within approximately three months to one year. The clients should be expected to play a major role in the functioning of the household, and shall be encouraged to accept increasing levels of responsibility, both in the residential community, and in the community as a whole. Residents should be required to be involved in daytime activities outside of the house which are relevant to their personal goals and conducive to their achieving more self-sufficiency.

The services in this program should include, but are not limited to, counseling and ongoing assessment, development of support systems in the community, a day program which encourages interaction between clients and the community-at-large, and an activity program that encourages socialization and utilization of general community resources.

(d) A program for semisupervised, independent, but structured living arrangement for persons who do not need the intensive support of the other system programs, but who, without some support and structure, are at risk to return to a condition requiring hospitalization. The individual apartments or houses should be shared by three to five persons. These small cooperative housing units should function as independent households with direct linkages to staff support in case of emergencies, as well as for regular assessment and evaluation meetings. Individuals may use satellite housing as a transition to independent living, or may remain in this setting indefinitely in order to avoid the need for more intensive settings.

This program should be for persons who only need minimum support in order to live in the community. These individuals may require rent subsidy, as well as the backup of another system, in order to remain in this setting. The satellite units should be as normative as the general living arrangements in the communities in which they are developed.

(e) A program to provide emergency housing or respite care services, or both. These services should be designed for persons with a mental disability in need of temporary housing, but who do not require hospitalization or the more intensive support and treatment of the crisis residential program. Services provided should include, but not be limited to, advocacy, counseling, and linkages to community mental health and other human services, including referrals to vocational and housing opportunities.

(f) A day rehabilitation program which should be designed to provide structured education, training, and support services to promote the development of independent living skills and community support. Services provided should include, but not be limited to, peer support, education services, prevocational and employment services, recreational and social activities, service brokerage and advocacy, orientation to community resources, training in independent living skills, health education including medication education, individual and group counseling, education and counseling services for family members, and crisis intervention.

(g) The program for socialization centers should be designed to serve a broad range of clients, including those in the system programs, when appropriate, as well as persons living in the community in general. This program should be designed to provide regular daytime, evening, and weekend activities for persons who require long-term, structured support, but who do not receive such services in their living setting. Although the socialization center is meant to provide a maintenance support program for those individuals who only wish or require regular socialization opportunities, the programs should also provide the opportunity to develop the skills to move toward more independent functioning.

The services in this program should include, but not be limited to, outings, recreational activities, cultural events, linkages to community resources, as well as prevocational counseling, life skills training, and other rehabilitation efforts. This program should be for persons who would lose contact with a social or treatment system, or both, if left to their isolated living situation, or their ability to participate in activities for the general public. With this level of support, persons would be able to lead full and active lives, with the opportunity to develop the skills to move toward independent living. Also included in the program should be adult education support programs which utilize community college and other adult education agencies. These services would provide opportunities to individuals throughout the community residential treatment system and in other living settings, including independent living, to develop skills necessary for independent living through the utilization of resources available to the general population.

(h) An in-home treatment program designed as an alternative to out-of-home placement for individuals who are otherwise not appropriate for, or do not choose to participate in, other elements of the community residential treatment system. This program should be designed for those individuals who would benefit most from a treatment intervention in their home environment. It is a basic premise of this element that treatment should focus on the development of family and other personal and community supports, rather than exclusively on the individual. The goal of the program should be to reintegrate the individual with the family unit, when appropriate, and with the greater community without removing the person from his or her home environment.

The service may be designed as a crisis intervention for persons experiencing an acute episode or an ongoing independent living service, or both, for persons wishing to obtain or maintain housing and services in the community. Services provided should include, but not be limited to, crisis intervention, family work, when appropriate, development of a specific treatment plan, development of an ongoing rehabilitation plan utilizing available resources in the community, and coordination with such services as case management, vocational rehabilitation, schools and other education services, and various special programs which would act as a support system for the individual.

(i) A volunteer-based companion program designed to encourage the development of personal relationships with residents of community care facilities with the goal of motivating and assisting residents to make a successful transition to independent living, or to programs of the community residential treatment system.

The service should be provided primarily by volunteers, including students as a part of a college or university curriculum, who are supervised and coordinated by trained and experienced personnel. Services provided should include, but not be limited to, recreation, one-to-one companionship, advocacy, and assistance in developing the knowledge and use of community resources, including housing and vocational services, and follow up for persons who make the transition to independent living.

(Added by Stats. 1991, Ch. 89, Sec. 134. Effective June 30, 1991.)



5671.5

It is the intent of the Legislature that programs serving children and adolescents should be established under this chapter. Such programs should follow the guidelines and principles set forth in this chapter and in addition should meet the following criteria unique to the population to be served:

(a) The programs should, to the maximum extent feasible, be designed so as to reduce the disruption and promote the reintegration of the family unit of which the child is a part.

(b) The programs should have an education focus and should demonstrate specific linkage with community education resources.

(c) The programs should contain a specific followup component.

(Added by Stats. 1991, Ch. 89, Sec. 134. Effective June 30, 1991.)



5672

The types of programs serving children and adolescents referred to in Section 5671.5 are those described in this section. The programs should meet the criteria set forth in this section and in Sections 5671 and 5671.5. Nothing in this section should be construed to waive any licensure requirement pursuant to the California Community Care Facilities Act (Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code) for any community care facility.

(a) A program for a short-term crisis residential alternative to hospitalization. The services in this program should include, but not be limited to, provision of direct services to the family, specific linkages with the child s educational system and community educational resources, and development of a support system, including school and treatment referrals. The program should be designed for children and adolescents who would otherwise be referred to a psychiatric inpatient unit. It should be a 24-hour program, with an emphasis on stabilization and appropriate referral for further treatment or support services.

(b) A long-term residential treatment program. This program should have an educational orientation and should reflect the principle that education be available in the least restrictive environment. The program should serve children and adolescents requiring an intensive support system for a period of six to 18 months, who would otherwise be at risk of periodic hospitalization. The program should provide coordinated intervention with the child, family unit, and community education resources, and should include aftercare services to the child and family unit to solidify gains and develop skills in linking with community services.

(c) A transitional residential program. This program may include group homes, foster homes, or homes adapted for preparing adolescents approaching majority to adjust to emancipation.

The services in this program should include, but not be limited to, coordination with community education resources to meet the child s individual need, family services designed to strengthen the family unity of which the child is a part, and aftercare services to reinforce the gains brought about by the program and assist in community adjustment.

(d) A program for a semisupervised, independent but structured living arrangement. This program should apply to older adolescents, who are either emancipated or who would not be returning home from out-of-home placement. The semisupervised living arrangement should require structured living designed to impart those skills necessary for successful independent living as described in subdivision (d) of Section 5671. Adult supervision should be available 24 hours per day.

The services should include, but not be limited to, prevocational and vocational linkages in the community, financial planning which may include rent subsidy assistance, and development of a social support system.

(e) (1) A day treatment program. This program should provide services to children and adolescents who are residing in their own homes or in out-of-home placements. Schoolsites or other noninstitutional settings are preferred for this program. A day treatment program for children should offer a multidisciplinary approach and should incorporate education, recreation, and rehabilitation activities. Services provided should be age appropriate and age specific intensive remedial programs, including education, counseling, socialization, and recreational services. To the extent feasible, the client s family should be included in these activities.

(2) Day treatment services should be designed to provide an alternative to residential placement, to provide preventive services in the early stages of family breakdown, and to reduce the need for more costly and lengthy treatment services. Aftercare services should be available to maintain gains and prevent family regression.

(f) A socialization center program. This program should provide a multidisciplinary approach and seek funding from a variety of agencies responsible for providing services, including, but not limited to, school districts and recreation departments. The services should promote community acceptance of clients and the integration of their family units. Family involvement in planning activities and developing support system linkages should be encouraged.

(g) An in-home treatment program. This program should be designed to strengthen the child s ties with the family unit and with the greater community without removing the child from his or her home environment and community educational system.

Services provided should include, but not be limited to, crisis intervention, direct family services, development of specific treatment plans, development of ongoing plans utilizing available resources in the community educational system, and special programs which act as a support system for the child and family unit.

(h) Augmentation of crisis intervention program. This program should provide specifically for evaluation, diagnosis, and disposition planning for children and adolescents in psychiatric crisis.

(i) Case management services program. This program should emphasize prevention services and should be designed to divert to noninstitutional programs children and adolescents at risk of involvement with traditional mental health institutions.

(Amended by Stats. 1991, Ch. 611, Sec. 47. Effective October 7, 1991.)



5675

(a) Mental health rehabilitation centers shall only be licensed by the State Department of Health Care Services subsequent to application by counties, county contract providers, or other organizations. In the application for a mental health rehabilitation center, program evaluation measures shall include, but not be limited to:

(1) That the clients placed in the facilities show improved global assessment scores, as measured by preadmission and postadmission tests.

(2) That the clients placed in the facilities demonstrate improved functional behavior as measured by preadmission and postadmission tests.

(3) That the clients placed in the facilities have reduced medication levels as determined by comparison of preadmission and postadmission records.

(b) The State Department of Health Care Services shall conduct annual licensing inspections of mental health rehabilitation centers.

(c) All regulations relating to the licensing of mental health rehabilitation centers, heretofore adopted by the State Department of Mental Health, or its successor, shall remain in effect and shall be fully enforceable by the State Department of Health Care Services with respect to any facility or program required to be licensed as a mental health rehabilitation center, unless and until readopted, amended, or repealed by the Director of Health Care Services. The State Department of Health Care Services shall succeed to and be vested with all duties, powers, purposes, functions, responsibilities, and jurisdiction of the State Department of Mental Health, and its successor, if any, as they relate to licensing mental health rehabilitation centers.

(Amended by Stats. 2013, Ch. 23, Sec. 43. Effective June 27, 2013.)



5675.1

(a) In accordance with subdivision (b), the State Department of Health Care Services may establish a system for the imposition of prompt and effective civil sanctions for long-term care facilities licensed or certified by the department, including facilities licensed under the provisions of Sections 5675 and 5768, and including facilities certified as providing a special treatment program under Sections 72443 to 72475, inclusive, of Title 22 of the California Code of Regulations.

(b) If the department determines that there is or has been a failure, in a substantial manner, on the part of any such facility to comply with the applicable laws and regulations, the director may impose the following sanctions:

(1) A plan of corrective action that addresses all failure identified by the department and includes timelines for correction.

(2) A facility that is issued a plan of corrective action, and that fails to comply with the plan and repeats the deficiency, may be subject to immediate suspension of its license or certification, until the deficiency is corrected, when failure to comply with the plan of correction may cause a health or safety risk to residents.

(c) The department may also establish procedures for the appeal of an administrative action taken pursuant to this section, including a plan of corrective action or a suspension of license or certification.

(Amended by Stats. 2013, Ch. 23, Sec. 44. Effective June 27, 2013.)



5675.2

(a) There is hereby created in the State Treasury the Mental Health Facility Licensing Fund, from which money, upon appropriation by the Legislature in the Budget Act, shall be expended by the State Department of Health Care Services to fund administrative and other activities in support of the mental health licensing and certification functions of the State Department of Health Care Services. The Mental Health Facility Licensing Fund is the successor to the Licensing and Certification Fund, Mental Health, which fund is hereby abolished. All references in any law to the Licensing and Certification Fund, Mental Health shall be deemed to refer to the Mental Health Facility Licensing Fund.

(b) Commencing January 1, 2005, each new and renewal application for a license to operate a mental health rehabilitation center shall be accompanied by an application or renewal fee.

(c) The amount of the fees shall be determined and collected by the State Department of Health Care Services, but the total amount of the fees collected shall not exceed the actual costs of licensure and regulation of the centers, including, but not limited to, the costs of processing the application, inspection costs, and other related costs.

(d) Each license or renewal issued pursuant to this chapter shall expire 12 months from the date of issuance. Application for renewal of the license shall be accompanied by the necessary fee and shall be filed with the department at least 30 days prior to the expiration date. Failure to file a timely renewal may result in expiration of the license.

(e) License and renewal fees collected pursuant to this section shall be deposited into the Mental Health Facility Licensing Fund.

(f) Fees collected by the State Department of Health Care Services pursuant to this section shall be expended by the State Department of Health Care Services for the purpose of ensuring the health and safety of all individuals providing care and supervision by licensees and to support activities of the department, including, but not limited to, monitoring facilities for compliance with applicable laws and regulations.

(g) The State Department of Health Care Services may make additional charges to the facilities if additional visits are required to ensure that corrective action is taken by the licensee.

(Amended by Stats. 2013, Ch. 23, Sec. 45. Effective June 27, 2013.)



5676

(a) The State Department of Health Care Services, in conjunction with the State Department of Public Health, shall develop a state-level plan for a streamlined and consolidated evaluation and monitoring program for the review of skilled nursing facilities with special treatment programs. The plan shall provide for consolidated reviews, reports, and penalties for these facilities. The plan shall include the cost of, and a timeline for implementing, the plan. The plan shall be developed in consultation with stakeholders, including county mental health programs, consumers, family members of persons residing in long-term care facilities who have serious mental illness, and long-term care providers. The plan shall review resident safety and quality programming, ensure that long-term care facilities engaged primarily in diagnosis, treatment, and care of persons with mental diseases are available and appropriately evaluated, and ensure that strong linkages are built to local communities and other treatment resources for residents and their families. The plan shall be submitted to the Legislature on or before March 1, 2001.

(b) The State Department of Public Health shall forward to the State Department of Health Care Services copies of citations issued to a skilled nursing facility that has a special treatment program certified by the State Department of Health Care Services.

(Amended by Stats. 2012, Ch. 34, Sec. 135. Effective June 27, 2012.)



5676.5

(a) It is the intent of the Legislature to ensure that funds allocated to establish or enhance mental health programs are used to integrate the new or enhanced program into an existing system of care.

(b) Counties that apply for funds to establish or enhance their mental health service system shall document, in the application process, how the new funds blend into an existing system of care and do not supplant existing expenditures.

(c) Applications shall include plans for services and supports, and shall specify how the new or enhanced program blends into an existing array of services. Applications shall demonstrate how a collaborative process involving clients, family members, and other system stakeholders was used to develop the proposal.

(d) Applications shall include a commitment to outcome reporting, as defined by the department, including client benefit outcomes, client and family member satisfaction, system of care access, cost savings, cost avoidance, and cost effectiveness outcomes that measure both short- and long-term cost savings.

(e) Applications shall demonstrate, when appropriate, how the county intends to continue the new or enhanced program when the grant funds have ended.

(Added by Stats. 2000, Ch. 93, Sec. 57. Effective July 7, 2000.)






ARTICLE 2. Community Support System for Homeless Mentally Disabled Persons

5680

In order to assist homeless mentally disabled persons to secure, stabilize, and maintain safe and adequate living arrangements in the community, the Legislature hereby establishes the Community Support System for Homeless Mentally Disabled.

(Added by Stats. 1991, Ch. 611, Sec. 49. Effective October 7, 1991.)



5681

(a) It is the intent of the Legislature that when funds are made available, counties should assure the delivery of long-range services and community support assistance to homeless mentally disabled persons and those at risk of becoming homeless.

(b) It is further the intent of the Legislature that specific outreach and service priority be given under this chapter to homeless mentally disabled persons not served by any local or state programs as of September 30, 1985.

(Repealed and added by Stats. 1991, Ch. 611, Sec. 49. Effective October 7, 1991.)



5682

The goal of the community support system is to assure that needed community services are provided to homeless mentally disabled persons and those at risk of becoming homeless to stabilize, maintain, and enhance their living in the community. All services of the community support system are offered to these persons on a voluntary basis. The active participation of the clients being provided services is encouraged at all times. Programs are designed to be accessible to the clients intended to be served. No individual service offered should be contingent upon the acceptance of any other community support service or mental health treatment.

(Repealed and added by Stats. 1991, Ch. 611, Sec. 49. Effective October 7, 1991.)



5683

The function of the community support system is to conduct active outreach to homeless mentally disabled persons, to secure and maintain income, housing, food, and clothing for clients, and to develop social skills and prevocational and vocational skills on a voluntary basis. Each community support system is based upon the range of services as may be necessary to meet a client s needs:

(a) Personal assistance to secure and maintain housing, food, clothing, income, and health benefits.

(b) Accessing social and vocational skill development activities when they are available, case management, and crisis intervention, with a focus on finding alternatives to acute inpatient hospital care, services when they are needed.

(Repealed and added by Stats. 1991, Ch. 611, Sec. 49. Effective October 7, 1991.)



5683.5

Community support systems may provide temporary funds to their homeless clients for their personal incidental living needs while the clients are in residential placement. Up to seventy-five dollars ($75) may be made available monthly to each client for this purpose. Local mental health programs shall, to the extent possible, recoup payments from clients after they become eligible for a governmental assistance program, including, but not limited to, general relief or SSI/SSP funds or otherwise become financially able to repay the county community support system.

(Added by Stats. 1991, Ch. 611, Sec. 49. Effective October 7, 1991.)



5685

Counties may provide specific services, contract with a public or private agency, or a combination of both. Nothing contained in this article shall prevent a county from developing a consortium model which involves a number of providers performing specific functions. If a county decides to contract out a portion or all of the community support program functions, priority shall be given to providers, public or private, that have demonstrated an ability and desire to the county to work with the population intended to be served and which possess the management skills needed to perform the functions they propose to perform.

(Added by Stats. 1991, Ch. 611, Sec. 49. Effective October 7, 1991.)



5685.5

(a) A county may contract with the local office of the public guardian to receive and manage income and benefits for mentally ill persons, regardless of whether the persons are under conservatorship. The case management services described in this section shall be provided only with the consent of the client. The public guardian, under the contracts, may perform functions intended to meet the goals of the community support system listed in Section 5683, and may also include, but not be limited to, all of the following case management services:

(1) Outreach and casefinding to locate mentally ill persons in need of services.

(2) Establishing liaison with charitable organizations which serve mentally ill persons.

(3) Assistance in applying for and obtaining public assistance benefits for which they are eligible.

(b) Any office of the public guardian contracting with the county to provide these management services shall maintain a record of those individuals being assisted, including information about whether the individual is under conservatorship, the type of service assistance provided by the office of the public guardian, and any agencies with which the office of the public guardian is coordinating efforts.

(Added by Stats. 1991, Ch. 611, Sec. 49. Effective October 7, 1991.)



5686

Whenever a county believes that a mentally disabled person may be unable to manage his or her SSI/SSP funds, the county mental health program shall advise the person that he or she may have a trusted family member, relative or friend designated as their representative payee under the SSI/SSP program.

(Repealed and added by Stats. 1991, Ch. 611, Sec. 49. Effective October 7, 1991.)



5686.5

In order to make the most efficient use of the public funds appropriated for this purpose, counties are encouraged to maximize the use of existing public and private community resources. If voluntarily requested by the client, the community support agency shall help the client learn to manage his or her own money. Any SSI/SSP money, or other personal funds, if managed by the program or by the local office of the public guardian, shall, at all times, be considered as the client s money. Nothing in this section, however, shall prevent a client from purchasing residential care with SSI/SSP funds.

(Added by Stats. 1991, Ch. 611, Sec. 49. Effective October 7, 1991.)



5688.6

Any and all funds appropriated for the homeless mentally disabled which have been determined to be unexpended and unencumbered two years after the date the funds were appropriated shall be transferred to the Department of Housing and Community Development. The amount of transfer shall be determined after the State Department of Health Care Services settles county cost reports for the fiscal year the funds were appropriated. The funds transferred to the Department of Housing and Community Development shall be administered in accordance with that department s Special Users Housing Rehabilitation or Emergency Shelter programs to provide low-income transitional and long-term housing for homeless mentally disabled persons. Special priority shall be given to project proposals for homeless mentally disabled persons in the same county from which the funds for the support of the community support system were originally allocated.

(Amended by Stats. 2012, Ch. 34, Sec. 136. Effective June 27, 2012.)






ARTICLE 3. Community Vocational Rehabilitation System

5690

It is the intent of the Legislature to, encourage the establishment in each county of a system of community vocational rehabilitation and employment services, for persons with serious psychiatric disabilities. It is further the intent of the Legislature that there be a range of available services whenever possible in each county based on the principle that work is an essential element in the local mental health treatment and support system.

(Amended by Stats. 1991, Ch. 89, Sec. 157. Effective June 30, 1991.)



5691

(a) Counties may implement the community vocational rehabilitation system described in this chapter with existing county allocations, funds available from the Department of Rehabilitation and other state and federal agencies.

(b) It is the intent of the Legislature that on an annual basis five hundred thousand dollars ($500,000), or 17 percent, whichever is less, of the total federal funds available to the State of California pursuant to Section 611 of the Stewart B. McKinney Homeless Assistance Act, Public Law 100-77 (42 U.S.C. Sec. 290aa) shall be used to fund services pursuant to this chapter for homeless mentally disabled persons and those at risk of becoming homeless who have been identified pursuant to Chapter 2.6 (commencing with Section 5680).

Counties may not use these funds to provide services, including, but not limited to, vocational services, which could be funded by the Department of Rehabilitation.

(Amended by Stats. 1991, Ch. 89, Sec. 158. Effective June 30, 1991.)



5692

The State Department of Health Care Services shall, to the extent resources are available, have responsibility for the provision of technical assistance, maximizing federal revenue, and ensuring coordination with other state agencies including implementing and coordinating interagency agreements between the Department of Rehabilitation and the State Department of Health Care Services.

(Amended by Stats. 2012, Ch. 34, Sec. 138. Effective June 27, 2012.)



5692.5

Programs that constitute the community vocational rehabilitation system are of the following types:

(a) Prevocational programs should be, but are not limited to, components of day treatment programs, socialization and activity centers, board-and-care facilities, and skilled nursing-special treatment programs. Prevocational programs may use individual and group counseling, educational groups, volunteer service programs, and other modalities to emphasize to individuals the value of work and their right to employment.

(b) Vocational programs providing linkage and coordination for the system and which provide the following:

(1) Information, outreach, and referral services which provide ongoing liaison with assessment prevocational programs.

(2) Intake and evaluation services which may use vocational testing and analysis of work history to identify vocational strengths, weaknesses, and needs. The assessment findings should be used by the client and the program to negotiate the goals and objectives of an individual vocational plan.

(3) Work experience programs which consist of time-limited work opportunities that enable participants to develop work skills and establish a work history. These programs may include, but not be limited to, agency-operated businesses, work placements in the community, or other activities that provide a realistic work environment.

(4) Individual and group counseling services which are separated from the work experience component; individual counseling to assist clients in resolving problems related to the work situation, to update and renegotiate the individual vocational plan, and to assist clients with nonwork-related problems that affect their participation in the program; group counseling to address Social Security Administration rules and regulations: the effects of medication on work performance, the relationship between work and mental health, attributes and attitudes necessary for successful employment, job-seeking skills, and other related topics.

(5) Job development, placement, and referral services which assist clients in the following areas: obtaining competitive employment; admission to job training or education programs; referral to the Department of Rehabilitation; agency operated competitive employment programs; governmental and private sector affirmative action hiring programs for the disabled; or other specialized employment programs. If employment, training, or education programs are not suitable for a client, the client should be actively referred back to a prevocational program or other mental health program that best meets his or her current needs.

(6) Support services which may include peer support groups and job clubs to assist clients in obtaining and maintaining employment; ongoing client counseling and placement followup; employer training, consultation, and placement followup services; and consultation services to prevocational programs.

(7) The preferred method to deliver the vocational rehabilitation services described in this section is supported employment.

(Added by renumbering Section 5693 by Stats. 1991, Ch. 89, Sec. 161. Effective June 30, 1991.)



5693

The following principles should guide development of community vocational rehabilitation systems:

(a) Work:

(1) Work should be meaningful, necessary, and have value to the individual performing it.

(2) For individuals participating in vocational programs every effort should be made to pay them the minimum wage. However, in all cases, wages paid shall be in compliance with all relevant state and federal labor laws.

(3) That work will result in the development of attributes that will enhance further employability.

(b) Staff:

(1) Staffing patterns at all levels should reflect the cultural, linguistic, ethnic, racial, disability, sexual, and other social characteristics of the community the program serves.

(2) All participating programs should take affirmative action to encourage the application and employment of consumers and former consumers of the mental health system at all program levels.

(3) Programs should be designed to use multidisciplinary professional consultation and staff to meet the specific needs of clients.

(4) When operating a business enterprise, programs should employ individuals with the business, management, supervisorial, trade, and occupational skills necessary for successful operation.

(5) Programs should, where appropriate, employ paraprofessionals.

(6) Programs should develop and implement staff training and development plans for personnel at all levels.

(c) Facilities:

(1) The individual elements of the system should, where possible, be in separate facilities.

(2) Facilities housing vocational and employment programs should be modeled on competitive businesses operating in the community.

(3) Facilities shall be in compliance with all relevant state and federal safety, health, and accessibility regulations.

(d) System:

(1) Counties developing a community vocational rehabilitation system should utilize existing program resources to develop prevocational programs and a referral base for vocational programs.

(2) Individual programs operate most effectively within the context of a complete system. Counties undertaking development of a community vocational rehabilitation system should commit themselves to the implementation of regionally integrated prevocational and vocational programs.

(3) Rural counties, where appropriate, should be encouraged to develop intercounty systems, or to integrate their programs with programs serving other target populations.

(4) The system should have the capacity to deliver services tailored to individual needs. If a program is found to be unsuitable for a client at a specific time, an explanation will be provided to the client and he or she shall be referred to a more suitable program and encouraged to reapply. The system should have policies designed to meet changing client needs and to work with individuals over time to develop their vocational potential.

(Added by renumbering Section 5694 by Stats. 1991, Ch. 89, Sec. 162. Effective June 30, 1991.)



5693.2

Counties undertaking development of a community vocational rehabilitation system are encouraged to establish an advisory group consisting of primary consumers, parents, representatives from the business community, and other individuals who may provide assistance in developing the system.

(Added by renumbering Section 5695 (as added by Stats. 1985, Ch. 1286) by Stats. 1992, Ch. 1374, Sec. 33. Effective October 28, 1992.)



5693.5

The director shall provide technical assistance to those counties developing a community vocational rehabilitation system. In the event that the department lacks sufficient resources to provide technical assistance, it may be provided by contract.

(Added by renumbering Section 5696 by Stats. 1991, Ch. 89, Sec. 163. Effective June 30, 1991.)






ARTICLE 4. Self-Help

5694

Each community support program for the homeless mentally disabled should also assist its clients to establish self-help groups and peer counseling. Each agency should offer each client a written individualized service plan that will specify the services to be provided as a result of discussions with the client and the rights of the client, as well as the expected results or outcomes of the services. Each program should encourage each client to include family members, friends, his or her primary therapist, and his or her physician in the development of his or her individualized service plan.

(Added by Stats. 1991, Ch. 89, Sec. 164. Effective June 30, 1991.)



5694.5

The counties may utilize designated mental health funding pursuant to this part for establishing and maintaining any client self-help mental health projects.

(Added by Stats. 1991, Ch. 89, Sec. 164. Effective June 30, 1991.)






ARTICLE 5. Policy Initiatives for Seriously Emotionally Disturbed Children

5694.7

When the director of mental health in a county is notified pursuant to Section 319.1 or 635.1, or Section 7572.5 of the Government Code about a specific case, the county mental health director shall assign the responsibility either directly or through contract with a private provider, to review the information and assess whether or not the child is seriously emotionally disturbed as well as to determine the level of involvement in the case needed to assure access to appropriate mental health treatment services and whether appropriate treatment is available through the minor s own resources, those of the family or another private party, including a third-party payer, or through another agency, and to ensure access to services available within the county s program. This determination shall be submitted in writing to the notifying agency within 30 days. If in the course of evaluating the minor, the county mental health director determines that the minor may be dangerous, the county mental health director may request the court to direct counsel not to reveal information to the minor relating to the name and address of the person who prepared the subject report. If appropriate treatment is not available within the county s Bronzan-McCorquodale program, nothing in this section shall prevent the court from ordering treatment directly or through a family s private resources.

(Amended (as renumbered from 5697.5 by Stats. 1991, Ch. 89) by Stats. 1991, Ch. 356, Sec. 1.)






ARTICLE 6. Regional Facilities for Seriously Emotionally Disturbed Wards

5695

The Legislature finds and declares the following:

(a) The Legislature has declared its intent to provide, at the local level, a range of appropriate mental health services for seriously emotionally disturbed minors. These programs include both outpatient and nonsecure residential care and treatment.

(b) The Legislature recognizes that, while some minors will benefit from this care and treatment, there exists a population within that group who have been adjudged wards of the juvenile court pursuant to Section 602 who are seriously emotionally disturbed, and by lack of behavior control and offense history, are not benefiting from existing programs, including the 24-hour facilities currently being operated under juvenile court law (Chapter 2 (commencing with Section 200) of Part 1 of Division 2).

(c) The Legislature finds that there are no treatment facilities specifically designed and operated to provide both intensive mental health treatment and behavior control to this population of wards in a secure setting. These wards are frequent failures in open residential care and when confined to traditional juvenile justice system facilities, disrupt programming, endanger themselves and others, and require intensive supervision including occasional isolation and provision of a one-to-one supervision ratio. The behavior and needs of this population affect the ability of the existing facilities to meet the program needs of the remainder of the population which is more appropriately detained or committed there.

(d) Psychiatric hospitals frequently refuse to accept these wards because of their offense history or their extremely disruptive behavior, because they do not always meet medical necessity for acute admission, or because the lengths of stay in inpatient programs are too limited in duration. Because of these problems, seriously emotionally disturbed minors adjudged to be wards pursuant to Section 602 do not receive the level of mental health care necessary to interrupt the cycle of emotional disturbance leading to assaultive or self-destructive behavior.

(e) The Legislature therefore declares its intent to establish regional facilities which will provide an additional dispositional resource to the juvenile justice system, and which will demonstrate the feasibility and effectiveness of providing the services described in this chapter to seriously emotionally disturbed minors who have been adjudged wards of the juvenile court pursuant to Section 602 and whose physical and mental treatment needs require a secure facility and program. It is also the intent of the Legislature to secure for the minors committed to such a facility, the protection, custody, care, treatment, and guidance that is consistent with the purpose of the juvenile court law (Chapter 2 (commencing with Section 200) of Part 1 of Division 2).

(Added by Stats. 1991, Ch. 89, Sec. 170. Effective June 30, 1991.)



5695.2

There may be established, on a regional basis, secure facilities which are physically and programmatically designed for the commitment and ongoing treatment of seriously emotionally disturbed minors who have been adjudged wards of the juvenile court pursuant to Section 602. No minor shall be committed to the facility for more than 18 months from the date of admission.

(Added by Stats. 1991, Ch. 89, Sec. 170. Effective June 30, 1991.)



5695.5

A board of directors for a facility shall be established to provide oversight and direction to the design, implementation, and operation of the facility in order to ensure adherence to the statement of legislative intent in Section 5590 and to the overall goals and objectives of the facility.

(Added by Stats. 1991, Ch. 89, Sec. 170. Effective June 30, 1991.)



5695.7

(a) The board of directors shall be composed of the chief probation officer and the local mental health directors of each of the participating counties.

(b) The regional facilities shall operate under the administration of the onsite director who shall be directly responsible to the board of directors for adherence to all policies and procedures established by the board and to the intent of the Legislature stated in Section 5695.

(Amended by Stats. 1991, Ch. 611, Sec. 52. Effective October 7, 1991.)



5696

Prior to the opening of any regional facility, the board of directors shall develop written admission criteria, approved by the Department of the Youth Authority, for those minors who are most at risk of entering the adult criminal justice system as emotionally disordered offenders at high risk of committing predatory and violent crimes, including, but not limited to, the following requirements:

(a) The minor is at the time of commitment between the ages of 12 and 18 years, he or she has been adjudged to be a ward of the juvenile court pursuant to Section 602, and his or her custody has been placed under the supervision of a probation officer pursuant to Section 727.

(b) The ward is seriously emotionally disturbed as is evidenced by a diagnosis from the current edition of the Diagnostic and Statistical Manual of Mental Disorders and evidences behavior inappropriate to the ward s age according to expected developmental norms. Additionally, all of the following must be present:

(1) The behavior presents a danger to the community or self and requires intensive supervision and treatment, but the ward is not amenable to other private or public residential treatment programs because his or her behavior requires a secure setting.

(2) The symptomology is both severe and frequent.

(3) The inappropriate behavior is persistent.

(Added by Stats. 1991, Ch. 89, Sec. 170. Effective June 30, 1991.)



5696.2

No ward shall be admitted to any regional facility described in this chapter who meets any of the following criteria:

(a) The ward has a primary substance abuse problem.

(b) The ward has a primary developmental disability.

(c) The ward requires an acute psychiatric hospital setting.

(d) The ward can benefit from or requires a level of treatment or confinement not provided at the facility.

(e) The ward suffers from a medical condition which requires ongoing nursing and medical care, beyond the level that the program can provide.

(f) The ward is under conservatorship established pursuant to Chapter 3 (commencing with Section 5350) of this part.

(Added by Stats. 1991, Ch. 89, Sec. 170. Effective June 30, 1991.)



5696.5

Prior to the opening of a facility, the board of directors shall establish written program standards and policies and procedures, approved by the Division of Juvenile Facilities that address and include, but are not limited to, the following:

(a) A staffing number and pattern that meets the special behavior, supervision, treatment, health, and educational needs of the population described in this chapter. Staff shall be qualified to provide intensive treatment and services and shall include, at a minimum:

(1) A project or clinical director, a psychiatrist or psychologist, a social worker, a registered nurse, and a recreation or occupational therapist.

(2) A pediatrician and a dentist, and a licensed marriage and family therapist or a licensed professional clinical counselor, or both of those professionals, on an as-needed basis.

(3) Educational staff in sufficient number and with the qualifications needed to meet the population served.

(4) Child care staff in sufficient numbers and with the qualifications needed to meet the special needs of the population.

(b) Programming to meet the needs of all wards admitted, including, but not limited to, all of the following:

(1) Physical examinations on admission and ongoing health care.

(2) Appropriate and closely monitored use of all behavioral management techniques.

(3) The establishment of written, individual treatment and educational plans and goals for each ward within 10 days of admission and which are updated at least quarterly.

(4) Written discharge planning that addresses each ward s continued treatment, educational, and supervision needs.

(5) Regular, written progress records regarding the care and treatment of each ward.

(6) Regular and structured treatment of all wards, including, but not limited to, individual, group and family therapy, psychological testing, medication, and occupational, or recreational therapy.

(7) Access to neurological testing and laboratory work as needed.

(8) The opportunity for regular family contact and involvement.

(9) A periodic review of the continued need for treatment within the facility.

(10) Educational programming, including special education as needed.

(Amended by Stats. 2011, Ch. 381, Sec. 46. Effective January 1, 2012.)



5696.7

Wards shall be referred for admission to the director of a regional facility following screening and approval through a joint mental health and probation screening committee in the county which refers the minor. This screening process shall be defined in the standards, policies, and procedures governing the operation of the facility. The probation officer shall, in consultation and cooperation with the county mental health staff, process the ward s admission to the facility and implement the discharge plan.

(Added by Stats. 1991, Ch. 89, Sec. 170. Effective June 30, 1991.)



5697

The regional board of directors shall contract with the county in which the regional facility is located for the provision of a public education program which will meet the educational requirements and needs of the wards admitted to the facility.

(Repealed (by Sec. 167) and added by Stats. 1991, Ch. 89, Sec. 170. Effective June 30, 1991.)



5697.2

The board of directors of a regional facility shall submit to the Director of the Youth Authority, a report which includes, at a minimum, a description of the regional facility, the population to be served, criteria for admission and release, program goals and services, staffing, a postrelease component, appropriate educational programming, an annual evaluation component, and a proposed budget.

(Added by Stats. 1991, Ch. 89, Sec. 170. Effective June 30, 1991.)



5697.5

The Director of the Youth Authority, in conjunction with the Director of Mental Health, shall adopt rules and regulations to establish, monitor, and enforce minimum standards for regional facilities.

(Added by Stats. 1991, Ch. 89, Sec. 170. Effective June 30, 1991.)






ARTICLE 7. System of Care for Seriously Emotionally Disturbed Children and Youth

5698

It is the intent of the Legislature to encourage in each county a system of care for seriously emotionally disturbed children and youth. This system of care should be based upon the following principles:

(a) A defined range of interagency services, blended programs and program standards that facilitate appropriate service delivery in the least restrictive environment as close to home as possible. The system should use available and accessible intensive home and school-based alternatives.

(b) A defined mechanism to ensure that services are child centered and family focused with parental participation in all aspects of the planning and delivery of service.

(c) A formalized multiagency policy making council and an interagency case management services council. The roles and responsibilities of these councils should be specified in existing interagency agreements or memoranda of understanding, or both.

(d) A defined interagency case management system designed to facilitate services to the defined target population.

(e) A defined mechanism to ensure that services are culturally competent.

(Repealed (by Sec. 169) and added by Stats. 1991, Ch. 89, Sec. 171. Effective June 30, 1991.)









CHAPTER 2.7. Case Management for Children With Serious Emotional Disturbance

5699

(a) The Legislature finds and declares all of the following:

(1) That mental health case management services required for children with serious emotional disturbance are different than these services for mentally disordered clients described in Chapter 2.5 (commencing with Section 5670).

(2) That mental health case management services for children with serious emotional disturbance are not defined in statute.

(3) That the development of mental health case management for these children would assure comprehensive appraisal and utilization of the most appropriate resources within the children s environment as well as the maintenance and strengthening of family ties.

(b) It is the intent of the Legislature to encourage the development of mental health case management services for children with serious emotional disturbance who are separated or at risk of being separated from their families and require mental health treatment, to the extent resources are available. It is further the intent of the Legislature that mental health case management for children with serious emotional disturbance in this state be developed in accordance with the definitions and guidelines contained in this chapter.

(Added by renumbering Section 5692 (as renumbered from 5678 by Stats. 1991, Ch. 89) by Stats. 1991, Ch. 611, Sec. 50. Effective October 7, 1991.)



5699.1

Unless the context otherwise requires, the definitions in this article govern the construction of this chapter.

(Added by renumbering Section 5692.5 (as renumbered from 5678.1 by Stats. 1991, Ch. 89) by Stats. 1991, Ch. 611, Sec. 51. Effective October 7, 1991.)



5699.2

Children identified for case management services under this section shall be minors under 18 years of age described in Section 5600.3 as seriously emotionally disturbed, and who also meet one or more of the following criteria:

(a) A child who is a ward or dependent of the juvenile court pursuant to Section 300, 601, or 602 and is placed out-of-home.

(b) A child who is a special education student defined in paragraph 8 of subdivision (b) of Section 300.5 of Title 34 of the Code of Federal Regulations and is receiving residential care pursuant to an individual educational program. This section also includes special education students through age 21 identified in paragraph (4) of subdivision (c) of Section 56026 of the Education Code.

(c) An inpatient in a psychiatric hospital, psychiatric health facility, or residential treatment facility receiving services either on a voluntary or involuntary basis.

(d) An outpatient receiving intensive non-24-hour mental health treatment, such as day treatment or crisis services who is at risk of psychiatric hospitalization or out-of-home placement for residential treatment.

(Amended by Stats. 1992, Ch. 1374, Sec. 34. Effective October 28, 1992.)



5699.3

Individual treatment plan means a plan that includes all of the following:

(a) An assessment of the minor s specific capabilities and problems.

(b) A statement of specific, time-limited objectives for improving the capabilities and resolving the problems. The objectives shall be stated in measurable terms which allow measurement of progress.

(c) A schedule of the type and amount of services to achieve treatment plan objectives, including identification of the provider or providers of service responsible for attaining each objective.

(d) A schedule of regular periodic review and reassessment to ascertain that planned services have been provided and that objectives have been reached within the times specified.

(Added by renumbering Section 5699.1 (as renumbered from 5678.3 by Stats. 1991, Ch. 89) by Stats. 1991, Ch. 611, Sec. 54. Effective October 7, 1991.)



5699.4

On and after January 1, 1987, any county may provide case management services for children with serious emotional disturbance pursuant to this chapter. The case management services may include all of the following:

(a) Development of an individual treatment plan for each child. The plan shall be collaboratively prepared and reviewed and modified, if necessary, at least annually, by one representative of the mental health program, the parents, legal guardian, conservator, or court appointed social worker or probation officer, and, where appropriate, the minor.

(b) Assignment of a mental health case manager to each child. The duties of the mental health case manager may include, but not be limited to, all of the following:

(1) Coordinating an ecological assessment of the child s needs which evaluates the child both individually and in relation to his or her family, school, and community environments.

(2) Developing, implementing, monitoring, and reviewing each individual treatment plan that addresses the identified needs.

(3) Linking and arranging or providing for the needed services.

(4) Monitoring the adequacy of the services provided.

(5) Advocating for the minor.

(Added by renumbering Section 5699.2 (as renumbered from 5678.5 by Stats. 1991, Ch. 89) by Stats. 1991, Ch. 611, Sec. 55. Effective October 7, 1991.)



5699.5

Nothing in this chapter shall be construed to authorize the use of state funds to provide services under this chapter or to enforce the provisions of this chapter.

(Added by renumbering Section 5678.6 by Stats. 1991, Ch. 89, Sec. 141. Effective June 30, 1991.)






CHAPTER 3. Financial Provisions

5700

(a) The Legislature recognizes that mental health services provided by county mental health programs are funded from the following general categories or sources of public funding:

(1) Funds received by counties from the Local Revenue Fund and county funds necessary to meet the federal maintenance of effort requirements.

(2) Funds from appropriations made to the department or for which the department is responsible for administering, which are designated for local mental health services.

(3) Reimbursements through the Medi-Cal program for mental health services to Medi-Cal eligible individuals receiving mental health services from county mental health programs.

(4) Funds from county or local appropriations which are designated for local mental health services.

(b) The Legislature further recognizes that there are procedures and requirements which are unique to each category set forth in subdivision (a), as well as procedures and requirements which apply to all four categories.

(Repealed and added by Stats. 1991, Ch. 89, Sec. 174. Effective June 30, 1991.)



5701

(a) To achieve equity of funding, available funding for local mental health programs beyond the funding provided pursuant to Section 17601 shall be distributed to cities, counties, and cities and counties pursuant to the procedures described in subdivision (c) of Section 17606.05.

(b) Funding provided pursuant to Section 6 of Article XIII?B of the California Constitution, funding provided pursuant to subdivision (c), and funding provided for future pilot projects shall be exempt from the requirements of subdivision (a).

(c) Effective in the 2012 13 fiscal year and each year thereafter:

(1) The State Department of Health Care Services shall annually identify from mental health block grant funds provided by the federal government, the maximum amount that federal law and regulation permit to be allocated to counties and cities and counties pursuant to this subdivision. This section shall apply to any federal mental health block grant funds in excess of the following:

(A) Funds for departmental support.

(B) Amounts awarded to counties and cities and counties for children s systems of care programs pursuant to Part 4 (commencing with Section 5850).

(C) Amounts appropriated by the Legislature for the purposes of this part.

(2) Notwithstanding subdivision (a), annually the State Department of Health Care Services shall allocate to counties and cities and counties the funds identified in paragraph (1), not to exceed forty million dollars ($40,000,000) in any year. The allocations shall be proportional to each county s and each city and county s percentage of the forty million dollars ($40,000,000) in Cigarette and Tobacco Products Surtax funds that were allocated to local mental health programs in the 1991 92 fiscal year.

(3) Monthly, the Controller shall allocate funds from the Vehicle License Collection Account of the Local Revenue Fund to counties and cities and counties for mental health services. Allocations shall be made to each county or city and county in the same percentages as described in paragraph (2), until the total of the funds allocated to all counties in each year pursuant to paragraph (2) and this paragraph reaches forty million dollars ($40,000,000).

(4) Funds allocated to counties and cities and counties pursuant to paragraphs (2) and (3) shall not be subject to Section 17606.05.

(5) Funds that are available for allocation in any year in excess of the forty million dollar ($40,000,000) limits described in paragraph (2) or (3) shall be deposited into the Mental Health Subaccount of the Local Revenue Fund.

(6) Nothing in this section is intended to, nor shall it, change the base allocation of any city, county, or city and county as provided in Section 17601.

(Amended by Stats. 2012, Ch. 34, Sec. 139. Effective June 27, 2012.)



5701.1

Notwithstanding Section 5701, the State Department of Health Care Services, in consultation with the California Mental Health Directors Association and the California Mental Health Planning Council, may utilize funding from the Substance Abuse and Mental Health Services Administration Block Grant, awarded to the State Department of Health Care Services, above the funding level provided in federal fiscal year 1998, for the development of innovative programs for identified target populations, upon appropriation by the Legislature.

(Amended by Stats. 2012, Ch. 34, Sec. 140. Effective June 27, 2012.)



5701.2

(a) The State Department of Mental Health, or its successor, the State Department of State Hospitals, shall maintain records of any transfer of funds or state hospital beds made pursuant to Chapter 1341 of the Statutes of 1991.

(b) Commencing with the 1991 92 fiscal year, the State Department of Mental Health, or its successor, the State Department of State Hospitals, shall maintain records that set forth that portion of each county s allocation of state mental health moneys that represent the dollar equivalent attributed to each county s state hospital beds or bed days, or both, that were allocated as of May 1, 1991. The State Department of Mental Health, or its successor, the State Department of State Hospitals, shall provide a written summary of these records to the appropriate committees of the Legislature and the California Mental Health Directors Association within 30 days after the enactment of the annual Budget Act.

(c) Nothing in this section is intended to change the counties base allocations as provided in subdivisions (a) and (b) of Section 17601.

(Amended by Stats. 2012, Ch. 24, Sec. 136. Effective June 27, 2012.)



5701.4

Costs that were reimbursed, prior to July 1, 1991, from the local assistance appropriation contained in Item 4440-101-001 of the annual Budget Act, shall be reimbursed from funds received by counties pursuant to this chapter.

(Added by Stats. 1991, Ch. 89, Sec. 174. Effective June 30, 1991.)



5701.5

City-operated Bronzan-McCorquodale programs paid by the state under Section 5615 shall be directly funded in accordance with this chapter.

(Added by Stats. 1991, Ch. 89, Sec. 174. Effective June 30, 1991.)



5702

For the purposes of this part, the definition of maintenance of effort contained in Section 17608.05 shall apply.

(Repealed and added by Stats. 1991, Ch. 89, Sec. 174. Effective June 30, 1991.)



5703

Nothing in this chapter shall prevent a county, or counties acting jointly, from appropriating additional funds for mental health services. In no event shall counties be required to appropriate more than the amount required under the provisions of this chapter.

(Repealed and added by Stats. 1991, Ch. 89, Sec. 174. Effective June 30, 1991.)



5704

Funds described in paragraphs (1) and (2) of subdivision (a) of Section 5700 shall be deposited in the mental health account of the local health and welfare trust fund and shall only be used to fund expenditures for the costs of mental health services as delineated in regulations promulgated by the department, and shall not be used to fund expenditures for costs excluded by Section 5714 or for costs specifically excluded from funding from this source by any other provision of law.

(Amended by Stats. 1991, Ch. 611, Sec. 58. Effective October 7, 1991.)



5704.5

(a) It is the intent of the Legislature that special consideration be given to children s services in funding county services to expand existing programs or to establish new programs.

(b) A county may not decrease the proportion of its funding expended for children s services below the proportion expended in the 1983 84 fiscal year unless a determination has been made by the governing body in a noticed public hearing that the need for new or expanded services to persons under age 18 has significantly decreased.

(Repealed and added by Stats. 1991, Ch. 89, Sec. 174. Effective June 30, 1991.)



5704.6

(a) Except as provided in subdivision (c), each county shall allocate for services to persons under age 18, 50 percent of the amount of any funding augmentation received for new or expanded mental health programs until the amount expended for mental health services to persons under age 18 equals not less than 25 percent of the county s gross budget for mental health or not less than the percentage of persons under age 18 in the total population of the county, whichever percentage is less. Once achieved, this minimum ratio shall be maintained continuously thereafter.

(b) As used in this section, the term new or expanded mental health programs does not include any programs which are required by statute, or programs which provide alternatives to hospitalization for patients of state hospitals.

(c) From each funding augmentation for new or expanded mental health programs, a county may allocate to persons under age 18 an amount less than the percentage required in subdivision (a) when a determination has been made by the governing body in a noticed public hearing that the need for new or expanded services to persons under age 18 does not exist or is less than the need for services to one or more specified groups of adults.

(Repealed and added by Stats. 1991, Ch. 89, Sec. 174. Effective June 30, 1991.)



5705

(a) Negotiated net amounts may be used as the cost of services in contracts between the county and a subprovider of services. A negotiated net amount shall be determined by calculating the total budget for services for a program or a component of a program, less the amount of projected revenue. All participating government funding sources, except for the Medi-Cal program (Chapter 7 (commencing with Section 14000) of Part 3 of Division 9), shall be bound to that amount as the cost of providing all or part of the total county mental health program as described in the county performance contract for each fiscal year, to the extent that the governmental funding source participates in funding the county mental health programs. Where the State Department of Health Care Services promulgates regulations for determining reimbursement of mental health services allowable under the Medi-Cal program, those regulations shall be controlling as to the rates for reimbursement of mental health services allowable under the Medi-Cal program and rendered to Medi-Cal beneficiaries. Providers under this subdivision shall report to the State Department of Health Care Services and local mental health programs any information required by the State Department of Health Care Services in accordance with procedures established by the Director of Health Care Services.

(b) Notwithstanding any other provision of this division or Division 9 (commencing with Section 10000), absent a finding of fraud, abuse, or failure to achieve contract objectives, no restrictions, other than any contained in the contract, shall be placed upon a provider s expenditure pursuant to this section.

(Amended by Stats. 2012, Ch. 34, Sec. 141. Effective June 27, 2012.)



5706

Notwithstanding any other provision of law, the portions of the county mental health services performance contract which become a contractual arrangement between the county and the department shall be exempt from the requirements contained in the Public Contract Code and the State Administrative Manual, and shall be exempt from approval by the Department of General Services.

(Added by Stats. 1991, Ch. 89, Sec. 174. Effective June 30, 1991.)



5707

Funds appropriated to the State Department of Health Care Services which are designated for local mental health services and funds which the State Department of Health Care Services is responsible for allocating or administering, including, but not limited to, federal block grants funds, shall be expended in accordance with this section and Sections 5710 to 5717, inclusive, except when there are conflicting federal requirements, in which case the federal requirements shall be controlling.

(Amended by Stats. 2012, Ch. 34, Sec. 142. Effective June 27, 2012.)



5709

Regardless of the funding source involved, fees shall be charged in accordance with the ability to pay for specialty mental health services rendered but not in excess of actual costs in accordance with Section 14708.

(Amended by Stats. 2012, Ch. 34, Sec. 144. Effective June 27, 2012.)



5710

(a) Charges for the care and treatment of each patient receiving service from a county mental health program shall not exceed the actual cost thereof as determined or approved by the Director of Health Care Services in accordance with standard accounting practices. The director may include the amount of expenditures for capital outlay or the interest thereon, or both, in his or her determination of actual cost. The responsibility of a patient, his or her estate, or his or her responsible relatives to pay the charges and the powers of the director with respect thereto shall be determined in accordance with Article 4 (commencing with Section 7275) of Chapter 3 of Division 7.

(b) The Director of Health Care Services may delegate to each county all or part of the responsibility for determining the financial liability of patients to whom services are rendered by a county mental health program and all or part of the responsibility for determining the ability of the responsible parties to pay for services to minor children who are referred by a county for treatment in a state hospital. Liability shall extend to the estates of patients and to responsible relatives, including the spouse of an adult patient and the parents of minor children. The Director of Health Care Services may also delegate all or part of the responsibility for collecting the charges for patient fees. Counties may decline this responsibility as it pertains to state hospitals, at their discretion. If this responsibility is delegated by the director, the director shall establish and maintain the policies and procedures for making the determinations and collections. Each county to which the responsibility is delegated shall comply with the policy and procedures.

(c) The director shall prepare and adopt a uniform sliding scale patient fee schedule to be used in all mental health agencies for services rendered to each patient. In preparing the uniform patient fee schedule, the director shall take into account the existing charges for state hospital services and those for community mental health program services. If the director determines that it is not practicable to devise a single uniform patient fee schedule applicable to both state hospital services and services of other mental health agencies, the director may adopt a separate fee schedule for the state hospital services which differs from the uniform patient fee schedule applicable to other mental health agencies.

(Amended by Stats. 2012, Ch. 34, Sec. 145. Effective June 27, 2012.)



5713

Advances for funding mental health services may be made by the Director of Mental Health from funds appropriated to the department for local mental health programs and services specified in the annual Budget Act. Advances made pursuant to this section shall be made in the form and manner the Director of Mental Health shall determine. When certified by the Director of Mental Health, advances shall be presented to the Controller for payment. Each advance shall be payable from the appropriation made for the fiscal year in which the expenses upon which the advance is based are incurred.

(Amended by Stats. 2010, Ch. 706, Sec. 2. Effective January 1, 2011.)



5714

To continue county expenditures for legal proceedings involving mentally disordered persons, the following costs incurred in carrying out Part 1 (commencing with Section 5000) of this division shall not be paid for from funds designated for mental health services.

(a) The costs involved in bringing a person in for 72-hour treatment and evaluation.

(b) The costs of court proceedings for court-ordered evaluation, including the service of the court order and the apprehension of the person ordered to evaluation when necessary.

(c) The costs of court proceedings in cases of appeal from 14-day intensive treatment.

(d) The cost of legal proceedings in conservatorship other than the costs of conservatorship investigation as defined by regulations of the State Department of Health Care Services.

(e) The court costs in postcertification proceedings.

(f) The cost of providing a public defender or other court-appointed attorneys in proceedings for those unable to pay.

(Amended by Stats. 2012, Ch. 34, Sec. 148. Effective June 27, 2012.)



5715

Subject to the approval of the State Department of Health Care Services, at the end of the fiscal year, a county may retain unexpended funds allocated to it by the department from funds appropriated to the department, with the exception of block grant funds, exclusive of the amount required to pay for the care of patients in state hospitals, for 12 months for expenditure for mental health services in accordance with this part.

(Amended by Stats. 2012, Ch. 34, Sec. 149. Effective June 27, 2012.)



5717

(a) Expenditures that may be funded from amounts allocated to the county by the State Department of Health Care Services from funds appropriated to the department shall include, salaries of personnel, approved facilities and services provided through contract, and operation, maintenance, and service costs, including insurance costs or departmental charges for participation in a county self-insurance program if the charges are not in excess of comparable available commercial insurance premiums and on the condition that any surplus reserves be used to reduce future year contributions; depreciation of county facilities as established in the state s uniform accounting manual, disregarding depreciation on the facility to the extent it was financed by state funds under this part; lease of facilities where there is no intention to, nor option to, purchase; expenses incurred under this act by members of the California Mental Health Directors Association for attendance at regular meetings of these conferences; expenses incurred by either the chairperson or elected representative of the local mental health advisory boards for attendance at regular meetings of the Organization of Mental Health Advisory Boards; expenditures included in approved countywide cost allocation plans submitted in accordance with the Controller s guidelines, including, but not limited to, adjustments of prior year estimated general county overhead to actual costs, but excluding allowable costs otherwise compensated by state funding; net costs of conservatorship investigation, approved by the Director of Health Care Services. Except for expenditures made pursuant to Article 6 (commencing with Section 129225) of Chapter 1 of Part 6 of Division 107 of the Health and Safety Code, it shall not include expenditures for initial capital improvements; the purchaser or construction of buildings except for equipment items and remodeling expense as may be provided for in regulations of the State Department of Health Care Services; compensation to members of a local mental health advisory board, except actual and necessary expenses incurred in the performance of official duties that may include travel, lodging, and meals while on official business; or expenditures for a purpose for which state reimbursement is claimed under any other provision of law.

(b) The Director of Health Care Services may make investigations and audits of expenditures the director may deem necessary.

(c) With respect to funds allocated to a county by the State Department of Health Care Services from funds appropriated to the department, the county shall repay to the state amounts found not to have been expended in accordance with the requirements set forth in this part. Repayment shall be within 30 days after it is determined that an expenditure has been made that is not in accordance with the requirements. In the event that repayment is not made in a timely manner, the department shall offset any amount improperly expended against the amount of any current or future advance payment or cost report settlement from the state for mental health services. Repayment provisions shall not apply to Short-Doyle funds allocated by the department for fiscal years up to and including the 1990 91 fiscal year.

(Amended by Stats. 2012, Ch. 34, Sec. 151. Effective June 27, 2012.)






CHAPTER 3.5. Mental Health Master Plan Development Act

5730

This act is to be known as the Mental Health Master Plan Development Act.

(Added by Stats. 1989, Ch. 1313, Sec. 1.)



5731

The Legislature finds and declares that the mental health system is a large and important segment of California s system of health care. The Legislature further finds and declares all of the following:

(a) Public Law 99-660 requires that the State Department of Mental Health develop a state plan for the Short-Doyle mental health system which includes all of the following:

(1) Plans developed in response to federal planning requirements shall be submitted to the Legislature.

(2) Evidence of broad participation from concerned citizens and mental health consumers.

(3) An analysis of the needs of seriously and persistently mentally ill adults, severely emotionally disturbed children and homeless mentally ill in California.

(4) Improvements in the mental health delivery system are needed for seriously mentally ill adults, severely emotionally disabled children, and homeless mentally ill.

(5) Given the existing mental health funding base, priorities need to be established for the Short-Doyle community mental health system.

(6) There is no minimum range of treatment services which should be available in every county in California.

(7) Most funding formulas for state mental health programs are not client based.

(8) The state has a special responsibility for the care and treatment of seriously and persistently mentally ill adults, seriously emotionally disturbed minors, and homeless mentally ill who are the most vulnerable and who require consistent supportive services to meet their health and safety needs in the community.

(9) Legislative action is required to ensure that a comprehensive policy is developed which addresses the critical problems and key issues currently facing the mental health system in California.

(Added by Stats. 1989, Ch. 1313, Sec. 1.)



5732

(a) Given the requirements of Public Law 99-660 and the significant policy issues currently facing the mental health system in California, a master plan for mental health is required which integrates these planning and reform efforts and which establishes priorities for the service delivery system and analyzes critical policy issues.

(b) The California Planning Council s scope shall be expanded to include the development of the Mental Health Master Plan. This Mental Health Master Plan shall be distinct but compatible with the plan mandated by Public Law 99-660, the development and implementation of which is the responsibility of the State Department of Mental Health.

(c) Therefore, the California Planning Council required by Public Law 99-660 shall be expanded to include the following members:

(1) The Speaker of the Assembly shall recommend to the Governor for appointment, one council member.

(2) The Assembly Minority Floor Leader shall recommend to the Governor for appointment, one council member.

(3) The President pro Tempore of the Senate shall recommend to the Governor for appointment, one council member.

(4) The Senate Minority Floor Leader shall recommend to the Governor for appointment, one council member.

(5) The County Supervisors Association of California shall recommend to the Governor for appointment, one council member.

(d) The Mental Health Master Plan shall be completed and submitted to the Legislature and the Governor by October 1, 1991.

(Added by Stats. 1989, Ch. 1313, Sec. 1.)



5733

The Mental Health Master Plan shall include, but not be limited to, an analysis of all of the following:

(a) The specific planning elements required by Public Law 99-660.

(b) Identification of priority populations to be served and a definition of those priority populations.

(c) Proposed methods of allocating resources which result in the most effective system of care possible for the priority populations.

(d) Proposed methods of evaluating the effectiveness of current service delivery methods and the populations which are best served by these models of care.

(e) Recommendations related to the governance and responsibilities of the state, county, or other administrative structures for the delivery of mental health programs which are cost-effective and provide the highest quality of care.

(Added by Stats. 1989, Ch. 1313, Sec. 1.)






CHAPTER 4. Operation and Administration

5750

The State Department of Health Care Services shall administer this part and shall adopt standards for the approval of mental health services, and rules and regulations necessary thereto. However, these standards, rules, and regulations shall be adopted only after consultation with the California Mental Health Directors Association and the California Mental Health Planning Council.

(Amended by Stats. 2012, Ch. 34, Sec. 161. Effective June 27, 2012.)



5751

(a) Regulations pertaining to the qualifications of directors of local mental health services shall be administered in accordance with Section 5607. These standards may include the maintenance of records of service which shall be reported to the State Department of Health Care Services in a manner and at times as it may specify.

(b) Regulations pertaining to the position of director of local mental health services, where the local director is other than the local health officer or medical administrator of the county hospitals, shall require that the director be a psychiatrist, psychologist, clinical social worker, marriage and family therapist, professional clinical counselor, registered nurse, or hospital administrator, who meets standards of education and experience established by the Director of Health Care Services. Where the director is not a psychiatrist, the program shall have a psychiatrist licensed to practice medicine in this state and who shall provide to patients medical care and services as authorized by Section 2051 of the Business and Professions Code.

(c) The regulations shall be adopted in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 2012, Ch. 34, Sec. 163. Effective June 27, 2012.)



5751.1

Regulations pertaining to the position of director of local mental health services, where the local director is other than the local health officer or medical administrator of the county hospitals, shall require that the director meet the standards of education and experience established by the Director of Health Care Services and that the appointment be open on the basis of competence to all eligible disciplines pursuant to Section 5751. Regulations pertaining to the qualifications of directors of local mental health services shall be administered in accordance with Section 5607.

Where the director of local mental health services is not a psychiatrist, the program shall have a psychiatrist licensed to practice medicine in this state and who shall provide to patients medical care and services as authorized by Section 2137 of the Business and Professions Code.

(Amended by Stats. 2012, Ch. 34, Sec. 164. Effective June 27, 2012.)



5751.2

(a) Except as provided in this section, persons employed or under contract to provide mental health services pursuant to this part shall be subject to all applicable requirements of law regarding professional licensure, and no person shall be employed in local mental health programs pursuant to this part to provide services for which a license is required, unless the person possesses a valid license.

(b) Persons employed as psychologists and clinical social workers, while continuing in their employment in the same class as of January 1, 1979, in the same program or facility, including those persons on authorized leave, but not including intermittent personnel, shall be exempt from the requirements of subdivision (a).

(c) While registered with the licensing board of jurisdiction for the purpose of acquiring the experience required for licensure, persons employed or under contract to provide mental health services pursuant to this part as clinical social workers, marriage and family therapists, or professional clinical counselors shall be exempt from subdivision (a). Registration shall be subject to regulations adopted by the appropriate licensing board.

(d) The requirements of subdivision (a) shall be waived by the State Department of Health Care Services for persons employed or under contract to provide mental health services pursuant to this part as psychologists who are gaining the experience required for licensure. A waiver granted under this subdivision may not exceed five years from the date of employment by, or contract with, a local mental health program for persons in the profession of psychology.

(e) The requirements of subdivision (a) shall be waived by the State Department of Health Care Services for persons who have been recruited for employment from outside this state as psychologists, clinical social workers, marriage and family therapists, or professional clinical counselors and whose experience is sufficient to gain admission to a licensing examination. A waiver granted under this subdivision may not exceed three years from the date of employment by, or contract with, a local mental health program for persons in these four professions who are recruited from outside this state.

(Amended by Stats. 2012, Ch. 34, Sec. 165. Effective June 27, 2012.)



5751.7

(a) For the purposes of this part and the Lanterman-Petris-Short Act (Part 1 (commencing with Section 5000)), the State Department of Health Care Services and the State Department of State Hospitals shall ensure that, whenever feasible, minors shall not be admitted into psychiatric treatment with adults if the health facility has no specific separate housing arrangements, treatment staff, and treatment programs designed to serve children or adolescents. The Director of Health Care Services shall provide waivers to counties, upon their request, if this policy creates undue hardship in any county due to inadequate or unavailable alternative resources. In granting the waivers, the Director of Health Care Services shall require the county to establish specific treatment protocols and administrative procedures for identifying and providing appropriate treatment to minors admitted with adults.

(b) However, notwithstanding any other provision of law, no minor may be admitted for psychiatric treatment into the same treatment ward as any adult receiving treatment who is in the custody of any jailor for a violent crime, is a known registered sex offender, or has a known history of, or exhibits inappropriate, sexual, or other violent behavior which would present a threat to the physical safety of minors.

(Amended by Stats. 2013, Ch. 23, Sec. 46. Effective June 27, 2013.)



5755.1

The state mental health plan shall be submitted to the California Council on Mental Health and the Advisory Health Council or its successor for review and recommendations as to conformance with California s comprehensive statewide health plan. The state mental health plan shall be submitted for review and recommendations prior to amendments or changes thereto.

(Amended by Stats. 1985, Ch. 1232, Sec. 29. Effective September 30, 1985.)



5767

The department, in consultation with a statewide organization representing county mental health services, shall strengthen and ensure statewide application of managed care principles, building on existing county systems, to manage the Early Periodic Screening Diagnosis and Treatment Program benefit while ensuring access to eligible Medi-Cal recipients.

(Added by Stats. 2002, Ch. 1161, Sec. 36. Effective September 30, 2002.)



5768

(a) Notwithstanding any other provision of law, except as to requirements relating to fire and life safety of persons with mental illness, the State Department of Health Care Services, in its discretion, may permit new programs to be developed and implemented without complying with licensure requirements established pursuant to existing state law.

(b) Any program developed and implemented pursuant to subdivision (a) shall be reviewed at least once each six months, as determined by the State Department of Health Care Services.

(c) The State Department of Health Care Services may establish appropriate licensing requirements for these new programs upon a determination that the programs should be continued.

(d) Within six years, any program shall require a licensure category if it is to be continued. However, in the event that any agency other than the State Department of Health Care Services is responsible for developing a licensure category and fails to do so within the six years, the program may continue to be developed and implemented pursuant to subdivisions (a) and (b) until such time that the licensure category is established.

(e) (1) A nongovernmental entity proposing a program shall submit a program application and plan to the local mental health director that describes at least the following components: clinical treatment programs, activity programs, administrative policies and procedures, admissions, discharge planning, health records content, health records service, interdisciplinary treatment teams, client empowerment, patient rights, pharmaceutical services, program space requirements, psychiatric and psychological services, rehabilitation services, restraint and seclusion, space, supplies, equipment, and staffing standards. If the local mental health director determines that the application and plan are consistent with local needs and satisfactorily address the above components, he or she may approve the application and plan and forward them to the department.

(2) Upon the State Department of Health Care Services approval, the local mental health director shall implement the program and shall be responsible for regular program oversight and monitoring. The department shall be notified in writing of the outcome of each review of the program by the local mental health director, or his or her designee, for compliance with program requirements. The department shall retain ultimate responsibility for approving the method for review of each program, and the authority for determining the appropriateness of the local program s oversight and monitoring activities.

(f) Governmental entities proposing a program shall submit a program application and plan to the State Department of Health Care Services that describes at least the components described in subdivision (e). Upon approval, the department shall be responsible for program oversight and monitoring.

(g) Implementation of a program shall be contingent upon the State Department of Health Care Services approval, and the department may reject applications or require modifications as it deems necessary. The department shall respond to each proposal within 90 days of receipt.

(h) The State Department of Health Care Services shall submit an evaluation to the Legislature of all pilot projects authorized pursuant to this section within five years of the commencement of operation of the pilot project, determining the effectiveness of that program or facility, or both, based on, but not limited to, changes in clinical indicators with respect to client functions.

(Amended by Stats. 2013, Ch. 23, Sec. 47. Effective June 27, 2013.)



5768.5

(a) When a mental health patient is being discharged from any facility authorized under Section 5675 or 5768, the patient and the patient s conservator, guardian, or other legally authorized representative shall be given a written aftercare plan prior to the patient s discharge from the facility. The written aftercare plan shall include, to the extent known, the following components:

(1) The nature of the illness and followup required.

(2) Medications, including side effects and dosage schedules. If the patient was given an informed consent form with his or her medications, the form shall satisfy the requirement for information on side effects of the medications.

(3) Expected course of recovery.

(4) Recommendations regarding treatment that are relevant to the patient s care.

(5) Referrals to providers of medical and mental health services.

(6) Other relevant information.

(b) The patient shall be advised by facility personnel that he or she may designate another person to receive a copy of the aftercare plan. A copy of the aftercare plan shall be given to any person designated by the patient.

(c) For purposes of this section, mental health patient means a person who is admitted to the facility primarily for the diagnosis or treatment of a mental disorder.

(Amended by Stats. 1999, Ch. 83, Sec. 200. Effective January 1, 2000.)



5769

Whenever the director determines that a county s personnel regulations and procedures are impediments to the timely implementation of programs developed and implemented pursuant to Section 5768, the director shall communicate such determination to the governing body of such county.

(Added by Stats. 1975, Ch. 1105.)



5770

Notwithstanding any other provision of law, the State Department of Health Care Services may directly, or by contract, with any public or private agency, provide any of the services under this division when the state determines that the services are necessary to protect the public health, safety, or welfare.

(Amended by Stats. 2012, Ch. 34, Sec. 168. Effective June 27, 2012.)



5770.5

The State Department of Health Care Services shall encourage county mental health programs to develop and support local programs designed to provide technical assistance to self-help groups for the purposes of maintaining existing groups, as well as to stimulate development of new self-help groups from locally defined needs.

(Amended by Stats. 2012, Ch. 34, Sec. 169. Effective June 27, 2012.)



5771

(a) Pursuant to Public Law 102-321, there is the California Mental Health Planning Council. The purpose of the planning council shall be to fulfill those mental health planning requirements mandated by federal law.

(b) (1) The planning council shall have 40 members, to be comprised of members appointed from both the local and state levels in order to ensure a balance of state and local concerns relative to planning.

(2) As required by federal law, eight members of the planning council shall represent various state departments.

(3) Members of the planning council shall be appointed in a manner that will ensure that at least one-half are persons with mental disabilities, family members of persons with mental disabilities, and representatives of organizations advocating on behalf of persons with mental disabilities. Persons with mental disabilities and family members shall be represented in equal numbers.

(4) The Director of Health Care Services shall make appointments from among nominees from various mental health constituency organizations, which shall include representatives of consumer-related advocacy organizations, representatives of mental health professional and provider organizations, and representatives who are direct service providers from both the public and private sectors. The director shall also appoint one representative of the California Coalition on Mental Health.

(c) Members should be balanced according to demography, geography, gender, and ethnicity. Members should include representatives with interest in all target populations, including, but not limited to, children and youth, adults, and older adults.

(d) The planning council shall annually elect a chairperson and a chair-elect.

(e) The term of each member shall be three years, to be staggered so that approximately one-third of the appointments expire in each year.

(f) In the event of changes in the federal requirements regarding the structure and function of the planning council, or the discontinuation of federal funding, the State Department of Health Care Services shall, with input from state-level advocacy groups, consumers, family members and providers, and other stakeholders, propose to the Legislature modifications in the structure of the planning council that the department deems appropriate.

(Amended by Stats. 2012, Ch. 34, Sec. 170. Effective June 27, 2012.)



5771.1

The members of the Mental Health Services Oversight and Accountability Commission established pursuant to Section 5845 are members of the California Mental Health Planning Council. They serve in an ex officio capacity when the council is performing its statutory duties pursuant to Section 5772. Such membership shall not affect the composition requirements for the council specified in Section 5771.

(Added November 2, 2004, by initiative Proposition 63, Sec. 11. Operative January 1, 2005, pursuant to Sec. 16 of Prop. 63. Note: Prop. 63 is titled the Mental Health Services Act.)



5771.3

The California Mental Health Planning Council may utilize staff of the State Department of Health Care Services, to the extent they are available, and the staff of any other public or private agencies that have an interest in the mental health of the public and that are able and willing to provide those services.

(Amended by Stats. 2012, Ch. 34, Sec. 171. Effective June 27, 2012.)



5771.5

(a) (1) The Chairperson of the California Mental Health Planning Council, with the concurrence of a majority of the members of the California Mental Health Planning Council, shall appoint an executive officer who shall have those powers delegated to him or her by the council in accordance with this chapter.

(2) The executive officer shall be exempt from civil service.

(b) Within the limit of funds allotted for these purposes, the California Mental Health Planning Council may appoint other staff it may require according to the rules and procedures of the civil service system.

(Amended by Stats. 1998, Ch. 686, Sec. 5. Effective January 1, 1999.)



5772

The California Mental Health Planning Council shall have the powers and authority necessary to carry out the duties imposed upon it by this chapter, including, but not limited to, the following:

(a) To advocate for effective, quality mental health programs.

(b) To review, assess, and make recommendations regarding all components of California s mental health system, and to report as necessary to the Legislature, the State Department of Health Care Services, local boards, and local programs.

(c) To review program performance in delivering mental health services by annually reviewing performance outcome data as follows:

(1) To review and approve the performance outcome measures.

(2) To review the performance of mental health programs based on performance outcome data and other reports from the State Department of Health Care Services and other sources.

(3) To report findings and recommendations on programs performance annually to the Legislature, the State Department of Health Care Services, and the local boards.

(4) To identify successful programs for recommendation and for consideration of replication in other areas. As data and technology are available, identify programs experiencing difficulties.

(d) When appropriate, make a finding pursuant to Section 5655 that a county s performance is failing in a substantive manner. The State Department of Health Care Services shall investigate and review the finding, and report the action taken to the Legislature.

(e) To advise the Legislature, the State Department of Health Care Services, and county boards on mental health issues and the policies and priorities that this state should be pursuing in developing its mental health system.

(f) To periodically review the state s data systems and paperwork requirements to ensure that they are reasonable and in compliance with state and federal law.

(g) To make recommendations to the State Department of Health Care Services on the award of grants to county programs to reward and stimulate innovation in providing mental health services.

(h) To conduct public hearings on the state mental health plan, the Substance Abuse and Mental Health Services Administration block grant, and other topics, as needed.

(i) In conjunction with other statewide and local mental health organizations, assist in the coordination of training and information to local mental health boards as needed to ensure that they can effectively carry out their duties.

(j) To advise the Director of Health Care Services on the development of the state mental health plan and the system of priorities contained in that plan.

(k) To assess periodically the effect of realignment of mental health services and any other important changes in the state s mental health system, and to report its findings to the Legislature, the State Department of Health Care Services, local programs, and local boards, as appropriate.

(l) To suggest rules, regulations, and standards for the administration of this division.

(m) When requested, to mediate disputes between counties and the state arising under this part.

(n) To employ administrative, technical, and other personnel necessary for the performance of its powers and duties, subject to the approval of the Department of Finance.

(o) To accept any federal fund granted, by act of Congress or by executive order, for purposes within the purview of the California Mental Health Planning Council, subject to the approval of the Department of Finance.

(p) To accept any gift, donation, bequest, or grants of funds from private and public agencies for all or any of the purposes within the purview of the California Mental Health Planning Council, subject to the approval of the Department of Finance.

(Amended by Stats. 2012, Ch. 34, Sec. 172. Effective June 27, 2012.)









PART 3. ADULT AND OLDER ADULT MENTAL HEALTH SYSTEM OF CARE ACT

ARTICLE 1. Legislative Findings and Intent

5801

(a) A system of care for adults and older adults with severe mental illness results in the highest benefit to the client, family, and community while ensuring that the public sector meets its legal responsibility and fiscal liability at the lowest possible cost.

(b) The underlying philosophy for these systems of care includes the following:

(1) Mental health care is a basic human service.

(2) Seriously mentally disordered adults and older adults are citizens of a community with all the rights, privileges, opportunities, and responsibilities accorded other citizens.

(3) Seriously mentally disordered adults and older adults usually have multiple disorders and disabling conditions and should have the highest priority among adults for mental health services.

(4) Seriously mentally disordered adults and older adults should have an interagency network of services with multiple points of access and be assigned a single person or team to be responsible for all treatment, case management, and community support services.

(5) The client should be fully informed and volunteer for all treatment provided, unless danger to self or others or grave disability requires temporary involuntary treatment, or the client is under a court order for assisted outpatient treatment pursuant to Section 5346 and, prior to the filing of the petition for assisted outpatient treatment pursuant to Section 5346, the client has been offered an opportunity to participate in a treatment plan on a voluntary basis and has failed to engage in that treatment.

(6) Clients and families should directly participate in making decisions about services and resource allocations that affect their lives.

(7) People in local communities are the most knowledgeable regarding their particular environments, issues, service gaps and strengths, and opportunities.

(8) Mental health services should be responsive to the unique characteristics of people with mental disorders including age, gender, minority and ethnic status, and the effect of multiple disorders.

(9) For the majority of seriously mentally disordered adults and older adults, treatment is best provided in the client s natural setting in the community. Treatment, case management, and community support services should be designed to prevent inappropriate removal from the natural environment to more restrictive and costly placements.

(10) Mental health systems of care shall have measurable goals and be fully accountable by providing measures of client outcomes and cost of services.

(11) State and county government agencies each have responsibilities and fiscal liabilities for seriously mentally disordered adults and seniors.

(Amended by Stats. 2013, Ch. 288, Sec. 3. Effective January 1, 2014.)



5802

(a) The Legislature finds that a mental health system of care for adults and older adults with severe and persistent mental illness is vital for successful management of mental health care in California. Specifically:

(1) A comprehensive and coordinated system of care includes community-based treatment, outreach services and other early intervention strategies, case management, and interagency system components required by adults and older adults with severe and persistent mental illness.

(2) Mentally ill adults and older adults receive service from many different state and county agencies, particularly criminal justice, employment, housing, public welfare, health, and mental health. In a system of care these agencies collaborate in order to deliver integrated and cost-effective programs.

(3) The recovery of persons with severe mental illness and their financial means are important for all levels of government, business, and the community.

(4) System of care services which ensure culturally competent care for persons with severe mental illness in the most appropriate, least restrictive level of care are necessary to achieve the desired performance outcomes.

(5) Mental health service providers need to increase accountability and further develop methods to measure progress towards client outcome goals and cost effectiveness as required by a system of care.

(b) The Legislature further finds that the adult system of care model, beginning in the 1989 90 fiscal year through the implementation of Chapter 982 of the Statutes of 1988, provides models for adults and older adults with severe mental illness that can meet the performance outcomes required by the Legislature.

(c) The Legislature also finds that the system components established in adult systems of care are of value in providing greater benefit to adults and older adults with severe and persistent mental illness at a lower cost in California.

(d) Therefore, using the guidelines and principles developed under the demonstration projects implemented under the adult system of care legislation in 1989, it is the intent of the Legislature to accomplish the following:

(1) Encourage each county to implement a system of care as described in this legislation for the delivery of mental health services to seriously mentally disordered adults and older adults.

(2) To promote system of care accountability for performance outcomes which enable adults with severe mental illness to reduce symptoms which impair their ability to live independently, work, maintain community supports, care for their children, stay in good health, not abuse drugs or alcohol, and not commit crimes.

(3) Maintain funding for the existing pilot adult system of care programs that meet contractual goals as models and technical assistance resources for future expansion of system of care programs to other counties as funding becomes available.

(4) Provide funds for counties to establish outreach programs and to provide mental health services and related medications, substance abuse services, supportive housing or other housing assistance, vocational rehabilitation, and other nonmedical programs necessary to stabilize homeless mentally ill persons or mentally ill persons at risk of being homeless, get them off the street, and into treatment and recovery, or to provide access to veterans services that will also provide for treatment and recovery.

(Amended by Stats. 1999, Ch. 617, Sec. 2. Effective October 10, 1999.)






ARTICLE 2. Establishing New County Systems of Care

5803

(a) The State Department of Health Care Services shall issue a request for proposals to develop system of care programs no later than October 1 in any year in which the state budget provides new funds to expand the system of care provided for in this chapter. The request for proposals shall include the following:

(1) Proposals may be submitted as a regional system of care by counties acting jointly, independent countywide proposals, and proposals to serve discrete geographic areas within counties or for a specific integrated services agency team. Nothing in the request for proposal shall be construed to restrict a county from contracting for part or all services included in the demonstration project proposal.

(2) The department shall establish reporting requirements for direct and indirect costs, and these requirements may be included in the request for proposals.

(3) The department shall require that proposals identify resources necessary to measure client and cost outcome and interagency collaboration. Proposal guidelines shall clearly require identification of procedures to document outcomes.

(4) Proposals must be approved by the board of supervisors and the local mental health board or commission.

(b) The director shall prepare a method for rating proposals to assure objectivity and selection of the best qualified applications. New proposals shall be selected with consideration of regional balance across the state.

(c) The State Department of Health Care Services shall fund counties with integrated service agencies or countywide systems of care funded under Chapter 982 of the Statutes of 1988, operating at the time of passage of this part. Those programs shall be funded under the provisions paragraph (2) of subdivision (a) of Section 5700 and shall be subject to all of the requirements and sanctions of this part.

(Amended by Stats. 2012, Ch. 34, Sec. 186. Effective June 27, 2012.)



5805

The State Department of Health Care Services shall require counties to use available state and matching funds for the client target population as defined in Section 5600.3 to develop a comprehensive array of services as defined in Sections 5600.6 and 5600.7.

(Amended by Stats. 2012, Ch. 34, Sec. 188. Effective June 27, 2012.)



5806

The State Department of Health Care Services shall establish service standards that ensure that members of the target population are identified, and services provided to assist them to live independently, work, and reach their potential as productive citizens. The department shall provide annual oversight of grants issued pursuant to this part for compliance with these standards. These standards shall include, but are not limited to, all of the following:

(a) A service planning and delivery process that is target population based and includes the following:

(1) Determination of the numbers of clients to be served and the programs and services that will be provided to meet their needs. The local director of mental health shall consult with the sheriff, the police chief, the probation officer, the mental health board, contract agencies, and family, client, ethnic, and citizen constituency groups as determined by the director.

(2) Plans for services, including outreach to families whose severely mentally ill adult is living with them, design of mental health services, coordination and access to medications, psychiatric and psychological services, substance abuse services, supportive housing or other housing assistance, vocational rehabilitation, and veterans services. Plans also shall contain evaluation strategies, that shall consider cultural, linguistic, gender, age, and special needs of minorities in the target populations. Provision shall be made for staff with the cultural background and linguistic skills necessary to remove barriers to mental health services due to limited-English-speaking ability and cultural differences. Recipients of outreach services may include families, the public, primary care physicians, and others who are likely to come into contact with individuals who may be suffering from an untreated severe mental illness who would be likely to become homeless if the illness continued to be untreated for a substantial period of time. Outreach to adults may include adults voluntarily or involuntarily hospitalized as a result of a severe mental illness.

(3) Provision for services to meet the needs of target population clients who are physically disabled.

(4) Provision for services to meet the special needs of older adults.

(5) Provision for family support and consultation services, parenting support and consultation services, and peer support or self-help group support, where appropriate for the individual.

(6) Provision for services to be client-directed and that employ psychosocial rehabilitation and recovery principles.

(7) Provision for psychiatric and psychological services that are integrated with other services and for psychiatric and psychological collaboration in overall service planning.

(8) Provision for services specifically directed to seriously mentally ill young adults 25 years of age or younger who are homeless or at significant risk of becoming homeless. These provisions may include continuation of services that still would be received through other funds had eligibility not been terminated due to age.

(9) Services reflecting special needs of women from diverse cultural backgrounds, including supportive housing that accepts children, personal services coordinator therapeutic treatment, and substance treatment programs that address gender-specific trauma and abuse in the lives of persons with mental illness, and vocational rehabilitation programs that offer job training programs free of gender bias and sensitive to the needs of women.

(10) Provision for housing for clients that is immediate, transitional, permanent, or all of these.

(11) Provision for clients who have been suffering from an untreated severe mental illness for less than one year, and who do not require the full range of services but are at risk of becoming homeless unless a comprehensive individual and family support services plan is implemented. These clients shall be served in a manner that is designed to meet their needs.

(12) Provision for services for veterans.

(b) A client shall have a clearly designated mental health personal services coordinator who may be part of a multidisciplinary treatment team who is responsible for providing or assuring needed services. Responsibilities include complete assessment of the client s needs, development of the client s personal services plan, linkage with all appropriate community services, monitoring of the quality and followthrough of services, and necessary advocacy to ensure that the client receives those services that are agreed to in the personal services plan. A client shall participate in the development of his or her personal services plan, and responsible staff shall consult with the designated conservator, if one has been appointed, and, with the consent of the client, consult with the family and other significant persons as appropriate.

(c) The individual personal services plan shall ensure that members of the target population involved in the system of care receive age-appropriate, gender-appropriate, and culturally appropriate services or appropriate services based on any characteristic listed or defined in Section 11135 of the Government Code, to the extent feasible, that are designed to enable recipients to:

(1) Live in the most independent, least restrictive housing feasible in the local community, and for clients with children, to live in a supportive housing environment that strives for reunification with their children or assists clients in maintaining custody of their children as is appropriate.

(2) Engage in the highest level of work or productive activity appropriate to their abilities and experience.

(3) Create and maintain a support system consisting of friends, family, and participation in community activities.

(4) Access an appropriate level of academic education or vocational training.

(5) Obtain an adequate income.

(6) Self-manage their illness and exert as much control as possible over both the day-to-day and long-term decisions that affect their lives.

(7) Access necessary physical health care and maintain the best possible physical health.

(8) Reduce or eliminate serious antisocial or criminal behavior and thereby reduce or eliminate their contact with the criminal justice system.

(9) Reduce or eliminate the distress caused by the symptoms of mental illness.

(10) Have freedom from dangerous addictive substances.

(d) The individual personal services plan shall describe the service array that meets the requirements of subdivision (c), and to the extent applicable to the individual, the requirements of subdivision (a).

(Amended by Stats. 2012, Ch. 34, Sec. 189. Effective June 27, 2012.)



5807

(a) The State Department of Health Care Services shall require counties which receive funding to develop interagency collaboration with shared responsibilities for services under this part and achievement of the client and cost outcome goals and interagency collaboration goals specified.

(b) Collaborative activities shall include:

(1) Identification of those agencies that have a significant joint responsibility for the target population and ensuring collaboration on planning for services to that population.

(2) Identification of gaps in services to members of the target population, development of policies to assure service effectiveness and continuity, and setting priorities for interagency services.

(3) Implementation of public and private collaborative programs whenever possible to better serve the target population.

(4) Provision of interagency case management services to coordinate resources to target population members who are using the services of more than one agency.

(5) Coordination with federal agencies responsible for providing veterans services, as well as national, state, and local nonprofit organizations that provide veterans services, to maximize the integration of services and to eliminate duplicative efforts.

(Amended by Stats. 2012, Ch. 34, Sec. 190. Effective June 27, 2012.)



5808

In order to reduce the state and county cost of a mental health system of care, participating counties shall collect reimbursement for services from clients which shall be the same as patient fees established pursuant to Section 5710, fees paid by private or public third-party payers, federal financial participation for Medicaid or Medicare services or veterans services, and other financial sources when available.

(Amended by Stats. 2008, Ch. 591, Sec. 4. Effective January 1, 2009.)



5809

The State Department of Health Care Services shall continue to work with participating counties and other interested parties to refine and establish client and cost outcome and interagency collaboration goals including the expected level of attainment with participating system of care counties. These outcome measures should include specific objectives addressing the following goals:

(a) Client benefit outcomes.

(b) Client and family member satisfaction.

(c) System of care access.

(d) Cost savings, cost avoidance, and cost-effectiveness outcomes that measure short-term or long-term cost savings and cost avoidance achieved in public sector expenditures to the target population.

(Amended by Stats. 2012, Ch. 34, Sec. 191. Effective June 27, 2012.)






ARTICLE 4. Financial Participation

5813

County participation under this part shall be voluntary.

(Repealed and added by Stats. 1996, Ch. 153, Sec. 2. Effective January 1, 1997.)



5813.5

Subject to the availability of funds from the Mental Health Services Fund, the state shall distribute funds for the provision of services under Sections 5801, 5802, and 5806 to county mental health programs. Services shall be available to adults and seniors with severe illnesses who meet the eligibility criteria in subdivisions (b) and (c) of Section 5600.3. For purposes of this act, seniors means older adult persons identified in Part 3 (commencing with Section 5800) of this division.

(a) Funding shall be provided at sufficient levels to ensure that counties can provide each adult and senior served pursuant to this part with the medically necessary mental health services, medications, and supportive services set forth in the applicable treatment plan.

(b) The funding shall only cover the portions of those costs of services that cannot be paid for with other funds including other mental health funds, public and private insurance, and other local, state, and federal funds.

(c) Each county mental health program s plan shall provide for services in accordance with the system of care for adults and seniors who meet the eligibility criteria in subdivisions (b) and (c) of Section 5600.3.

(d) Planning for services shall be consistent with the philosophy, principles, and practices of the Recovery Vision for mental health consumers:

(1) To promote concepts key to the recovery for individuals who have mental illness: hope, personal empowerment, respect, social connections, self-responsibility, and self-determination.

(2) To promote consumer-operated services as a way to support recovery.

(3) To reflect the cultural, ethnic, and racial diversity of mental health consumers.

(4) To plan for each consumer s individual needs.

(e) The plan for each county mental health program shall indicate, subject to the availability of funds as determined by Part 4.5 (commencing with Section 5890) of this division, and other funds available for mental health services, adults and seniors with a severe mental illness being served by this program are either receiving services from this program or have a mental illness that is not sufficiently severe to require the level of services required of this program.

(f) Each county plan and annual update pursuant to Section 5847 shall consider ways to provide services similar to those established pursuant to the Mentally Ill Offender Crime Reduction Grant Program. Funds shall not be used to pay for persons incarcerated in state prison or parolees from state prisons. When included in county plans pursuant to Section 5847, funds may be used for the provision of mental health services under Sections 5347 and 5348 in counties that elect to participate in the Assisted Outpatient Treatment Demonstration Project Act of 2002 (Article 9 (commencing with Section 5345) of Chapter 2 of Part 1).

(g) The department shall contract for services with county mental health programs pursuant to Section 5897. After the effective date of this section, the term grants referred to in Sections 5814 and 5814.5 shall refer to such contracts.

(Amended by Stats. 2013, Ch. 288, Sec. 4. Effective January 1, 2014. Note: This section was added on Nov. 2, 2004, by initiative Prop. 63.)



5813.6

(a) At the time of the release of the January 10 budget plan and the May Revision, the Director of Health Care Services shall submit to the Legislature information regarding the projected expenditure of Proposition 63 funding for each state department, and for each major program category specified in the measure, for local assistance. This shall include actual past-year expenditures, estimated current-year expenditures, and projected budget-year expenditures of local assistance funding. In addition, it shall include a complete listing of state support expenditures for the current year and for the budget year by the State Department of Health Care Services, including the number of state positions and any contract funds. A description of these state expenditures shall accompany the fiscal information the director is required to submit to the Legislature pursuant to this section.

(b) During each fiscal year, the Director of Health Care Services shall submit to the fiscal committees of the Legislature, 30 days in advance, written notice of the intention to expend Proposition 63 local assistance funding in excess of the amounts presented in its May Revision projection for that fiscal year. The written notice shall include information regarding the amount of the additional spending and its purpose.

(Amended by Stats. 2012, Ch. 34, Sec. 193. Effective June 27, 2012.)



5814

(a) (1) This part shall be implemented only to the extent that funds are appropriated for purposes of this part. To the extent that funds are made available, the first priority shall go to maintain funding for the existing programs that meet adult system of care contract goals. The next priority for funding shall be given to counties with a high incidence of persons who are severely mentally ill and homeless or at risk of homelessness, and meet the criteria developed pursuant to paragraphs (3) and (4).

(2) The Director of Health Care Services shall establish a methodology for awarding grants under this part consistent with the legislative intent expressed in Section 5802, and in consultation with the advisory committee established in this subdivision.

(3) (A) The Director of Health Care Services shall establish an advisory committee for the purpose of providing advice regarding the development of criteria for the award of grants, and the identification of specific performance measures for evaluating the effectiveness of grants. The committee shall review evaluation reports and make findings on evidence-based best practices and recommendations for grant conditions. At not less than one meeting annually, the advisory committee shall provide to the director written comments on the performance of each of the county programs. Upon request by the department, each participating county that is the subject of a comment shall provide a written response to the comment. The department shall comment on each of these responses at a subsequent meeting.

(B) The committee shall include, but not be limited to, representatives from state, county, and community veterans services and disabled veterans outreach programs, supportive housing and other housing assistance programs, law enforcement, county mental health and private providers of local mental health services and mental health outreach services, the Department of Corrections and Rehabilitation, local substance abuse services providers, the Department of Rehabilitation, providers of local employment services, the State Department of Social Services, the Department of Housing and Community Development, a service provider to transition youth, the United Advocates for Children of California, the California Mental Health Advocates for Children and Youth, the Mental Health Association of California, the California Alliance for the Mentally Ill, the California Network of Mental Health Clients, the California Mental Health Planning Council, the Mental Health Services Oversight and Accountability Commission, and other appropriate entities.

(4) The criteria for the award of grants shall include, but not be limited to, all of the following:

(A) A description of a comprehensive strategic plan for providing outreach, prevention, intervention, and evaluation in a cost appropriate manner corresponding to the criteria specified in subdivision (c).

(B) A description of the local population to be served, ability to administer an effective service program, and the degree to which local agencies and advocates will support and collaborate with program efforts.

(C) A description of efforts to maximize the use of other state, federal, and local funds or services that can support and enhance the effectiveness of these programs.

(5) In order to reduce the cost of providing supportive housing for clients, counties that receive a grant pursuant to this part after January 1, 2004, shall enter into contracts with sponsors of supportive housing projects to the greatest extent possible. Participating counties are encouraged to commit a portion of their grants to rental assistance for a specified number of housing units in exchange for the counties clients having the right of first refusal to rent the assisted units.

(b) In each year in which additional funding is provided by the annual Budget Act the State Department of Health Care Services shall establish programs that offer individual counties sufficient funds to comprehensively serve severely mentally ill adults who are homeless, recently released from a county jail or the state prison, or others who are untreated, unstable, and at significant risk of incarceration or homelessness unless treatment is provided to them and who are severely mentally ill adults. For purposes of this subdivision, severely mentally ill adults are those individuals described in subdivision (b) of Section 5600.3. In consultation with the advisory committee established pursuant to paragraph (3) of subdivision (a), the department shall report to the Legislature on or before May 1 of each year in which additional funding is provided, and shall evaluate, at a minimum, the effectiveness of the strategies in providing successful outreach and reducing homelessness, involvement with local law enforcement, and other measures identified by the department. The evaluation shall include for each program funded in the current fiscal year as much of the following as available information permits:

(1) The number of persons served, and of those, the number who receive extensive community mental health services.

(2) The number of persons who are able to maintain housing, including the type of housing and whether it is emergency, transitional, or permanent housing, as defined by the department.

(3) (A) The amount of grant funding spent on each type of housing.

(B) Other local, state, or federal funds or programs used to house clients.

(4) The number of persons with contacts with local law enforcement and the extent to which local and state incarceration has been reduced or avoided.

(5) The number of persons participating in employment service programs including competitive employment.

(6) The number of persons contacted in outreach efforts who appear to be severely mentally ill, as described in Section 5600.3, who have refused treatment after completion of all applicable outreach measures.

(7) The amount of hospitalization that has been reduced or avoided.

(8) The extent to which veterans identified through these programs outreach are receiving federally funded veterans services for which they are eligible.

(9) The extent to which programs funded for three or more years are making a measurable and significant difference on the street, in hospitals, and in jails, as compared to other counties or as compared to those counties in previous years.

(10) For those who have been enrolled in this program for at least two years and who were enrolled in Medi-Cal prior to, and at the time they were enrolled in, this program, a comparison of their Medi-Cal hospitalizations and other Medi-Cal costs for the two years prior to enrollment and the two years after enrollment in this program.

(11) The number of persons served who were and were not receiving Medi-Cal benefits in the 12-month period prior to enrollment and, to the extent possible, the number of emergency room visits and other medical costs for those not enrolled in Medi-Cal in the prior 12-month period.

(c) To the extent that state savings associated with providing integrated services for the mentally ill are quantified, it is the intent of the Legislature to capture those savings in order to provide integrated services to additional adults.

(d) Each project shall include outreach and service grants in accordance with a contract between the state and approved counties that reflects the number of anticipated contacts with people who are homeless or at risk of homelessness, and the number of those who are severely mentally ill and who are likely to be successfully referred for treatment and will remain in treatment as necessary.

(e) All counties that receive funding shall be subject to specific terms and conditions of oversight and training which shall be developed by the department, in consultation with the advisory committee.

(f) (1) As used in this part, receiving extensive mental health services means having a personal services coordinator, as described in subdivision (b) of Section 5806, and having an individual personal service plan, as described in subdivision (c) of Section 5806.

(2) The funding provided pursuant to this part shall be sufficient to provide mental health services, medically necessary medications to treat severe mental illnesses, alcohol and drug services, transportation, supportive housing and other housing assistance, vocational rehabilitation and supported employment services, money management assistance for accessing other health care and obtaining federal income and housing support, accessing veterans services, stipends, and other incentives to attract and retain sufficient numbers of qualified professionals as necessary to provide the necessary levels of these services. These grants shall, however, pay for only that portion of the costs of those services not otherwise provided by federal funds or other state funds.

(3) Methods used by counties to contract for services pursuant to paragraph (2) shall promote prompt and flexible use of funds, consistent with the scope of services for which the county has contracted with each provider.

(g) Contracts awarded pursuant to this part shall be exempt from the Public Contract Code and the state administrative manual and shall not be subject to the approval of the Department of General Services.

(h) Notwithstanding any other provision of law, funds awarded to counties pursuant to this part and Part 4 (commencing with Section 5850) shall not require a local match in funds.

(Amended by Stats. 2013, Ch. 22, Sec. 101. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



5814.5

(a) (1) In any year in which funds are appropriated for this purpose through the annual Budget Act, counties funded under this part in the 1999 2000 fiscal year are eligible for funding to continue their programs if they have successfully demonstrated the effectiveness of their grants received in that year and to expand their programs if they also demonstrate significant continued unmet need and capacity for expansion without compromising quality or effectiveness of care.

(2) In any year in which funds are appropriated for this purpose through the annual Budget Act, other counties or portions of counties, or cities that operate independent public mental health programs pursuant to Section 5615 of the Welfare and Institutions Code, are eligible for funding to establish programs if a county or eligible city demonstrates that it can provide comprehensive services, as set forth in this part, to a substantial number of adults who are severely mentally ill, as defined in Section 5600.3, and are homeless or recently released from the county jail or who are untreated, unstable, and at significant risk of incarceration or homelessness unless treatment is provided.

(b) (1) Counties eligible for funding pursuant to subdivision (a) shall be those that have or can develop integrated adult service programs that meet the criteria for an adult system of care, as set forth in Section 5806, and that have, or can develop, integrated forensic programs with similar characteristics for parolees and those recently released from county jail who meet the target population requirements of Section 5600.3 and are at risk of incarceration unless the services are provided. Before a city or county submits a proposal to the state to establish or expand a program, the proposal shall be reviewed by a local advisory committee or mental health board, which may be an existing body, that includes clients, family members, private providers of services, and other relevant stakeholders. Local enrollment for integrated adult service programs and for integrated forensic programs funded pursuant to subdivision (a) shall adhere to all conditions set forth by the department, including the total number of clients to be enrolled, the providers to which clients are enrolled and the maximum cost for each provider, the maximum number of clients to be served at any one time, the outreach and screening process used to identify enrollees, and the total cost of the program. Local enrollment of each individual for integrated forensic programs shall be subject to the approval of the county mental health director or his or her designee.

(2) Each county shall ensure that funds provided by these grants are used to expand existing integrated service programs that meet the criteria of the adult system of care to provide new services in accordance with the purpose for which they were appropriated and allocated, and that none of these funds shall be used to supplant existing services to severely mentally ill adults. In order to ensure that this requirement is met, the department shall develop methods and contractual requirements, as it determines necessary. At a minimum, these assurances shall include that state and federal requirements regarding tracking of funds are met and that patient records are maintained in a manner that protects privacy and confidentiality, as required under federal and state law.

(c) Each county selected to receive a grant pursuant to this section shall provide data as the department may require, that demonstrates the outcomes of the adult system of care programs, shall specify the additional numbers of severely mentally ill adults to whom they will provide comprehensive services for each million dollars of additional funding that may be awarded through either an integrated adult service grant or an integrated forensic grant, and shall agree to provide services in accordance with Section 5806. Each county s plan shall identify and include sufficient funding to provide housing for the individuals to be served, and shall ensure that any hospitalization of individuals participating in the program are coordinated with the provision of other mental health services provided under the program.

(Amended by Stats. 2001, Ch. 454, Sec. 5. Effective January 1, 2002.)



5815

The State Department of Health Care Services shall seek all available federal funding for mental health services for veterans.

(Amended by Stats. 2012, Ch. 34, Sec. 195. Effective June 27, 2012.)









PART 3.1. HUMAN RESOURCES, EDUCATION, AND TRAINING PROGRAMS

5820

(a) It is the intent of this part to establish a program with dedicated funding to remedy the shortage of qualified individuals to provide services to address severe mental illnesses.

(b) Each county mental health program shall submit to the Office of Statewide Health Planning and Development a needs assessment identifying its shortages in each professional and other occupational category in order to increase the supply of professional staff and other staff that county mental health programs anticipate they will require in order to provide the increase in services projected to serve additional individuals and families pursuant to Part 3 (commencing with Section 5800), Part 3.2 (commencing with Section 5830), Part 3.6 (commencing with Section 5840), and Part 4 (commencing with Section 5850) of this division. For purposes of this part, employment in California s public mental health system includes employment in private organizations providing publicly funded mental health services.

(c) The Office of Statewide Health Planning and Development, in coordination with the California Mental Health Planning Council, shall identify the total statewide needs for each professional and other occupational category utilizing county needs assessment information and develop a five-year education and training development plan.

(d) Development of the first five-year plan shall commence upon enactment of the initiative. Subsequent plans shall be adopted every five years, with the next five-year plan due as of April 1, 2014.

(e) Each five-year plan shall be reviewed and approved by the California Mental Health Planning Council.

(Amended by Stats. 2012, Ch. 23, Sec. 55. Effective June 27, 2012. Note: This section was added on Nov. 2, 2004, by initiative Prop. 63.)



5821

(a) The California Mental Health Planning Council shall advise the Office of Statewide Health Planning and Development on education and training policy development and provide oversight for education and training plan development.

(b) The Office of Statewide Health Planning and Development shall work with the California Mental Health Planning Council and the State Department of Health Care Services so that council staff is increased appropriately to fulfill its duties required by Sections 5820 and 5821.

(Amended by Stats. 2012, Ch. 23, Sec. 56. Effective June 27, 2012. Note: This section was added on Nov. 2, 2004, by initiative Prop. 63.)



5822

The Office of Statewide Health Planning and Development shall include in the five-year plan:

(a) Expansion plans for the capacity of postsecondary education to meet the needs of identified mental health occupational shortages.

(b) Expansion plans for the forgiveness and scholarship programs offered in return for a commitment to employment in California s public mental health system and make loan forgiveness programs available to current employees of the mental health system who want to obtain Associate of Arts, Bachelor of Arts, master s degrees, or doctoral degrees.

(c) Creation of a stipend program modeled after the federal Title IV-E program for persons enrolled in academic institutions who want to be employed in the mental health system.

(d) Establishment of regional partnerships between the mental health system and the educational system to expand outreach to multicultural communities, increase the diversity of the mental health workforce, to reduce the stigma associated with mental illness, and to promote the use of web-based technologies, and distance learning techniques.

(e) Strategies to recruit high school students for mental health occupations, increasing the prevalence of mental health occupations in high school career development programs such as health science academies, adult schools, and regional occupation centers and programs, and increasing the number of human service academies.

(f) Curriculum to train and retrain staff to provide services in accordance with the provisions and principles of Part 3 (commencing with Section 5800), Part 3.2 (commencing with Section 5830), Part 3.6 (commencing with Section 5840), and Part 4 (commencing with Section 5850) of this division.

(g) Promotion of the employment of mental health consumers and family members in the mental health system.

(h) Promotion of the meaningful inclusion of mental health consumers and family members and incorporating their viewpoint and experiences in the training and education programs in subdivisions (a) through (f).

(i) Promotion of meaningful inclusion of diverse, racial, and ethnic community members who are underrepresented in the mental health provider network.

(j) Promotion of the inclusion of cultural competency in the training and education programs in subdivisions (a) through (f).

(Amended by Stats. 2012, Ch. 23, Sec. 57. Effective June 27, 2012. Note: This section was added on Nov. 2, 2004, by initiative Prop. 63.)






PART 3.2. INNOVATIVE PROGRAMS

5830

County mental health programs shall develop plans for innovative programs to be funded pursuant to paragraph (6) of subdivision (a) of Section 5892.

(a) The innovative programs shall have the following purposes:

(1) To increase access to underserved groups.

(2) To increase the quality of services, including better outcomes.

(3) To promote interagency collaboration.

(4) To increase access to services.

(b) All projects included in the innovative program portion of the county plan shall meet the following requirements:

(1) Address one of the following purposes as its primary purpose:

(A) Increase access to underserved groups.

(B) Increase the quality of services, including measurable outcomes.

(C) Promote interagency and community collaboration.

(D) Increase access to services.

(2) Support innovative approaches by doing one of the following:

(A) Introducing new mental health practices or approaches, including, but not limited to, prevention and early intervention.

(B) Making a change to an existing mental health practice or approach, including, but not limited to, adaptation for a new setting or community.

(C) Introducing a new application to the mental health system of a promising community-driven practice or an approach that has been successful in nonmental health contexts or settings.

(c) An innovative project may affect virtually any aspect of mental health practices or assess a new or changed application of a promising approach to solving persistent, seemingly intractable mental health challenges, including, but not limited to, any of the following:

(1) Administrative, governance, and organizational practices, processes, or procedures.

(2) Advocacy.

(3) Education and training for service providers, including nontraditional mental health practitioners.

(4) Outreach, capacity building, and community development.

(5) System development.

(6) Public education efforts.

(7) Research.

(8) Services and interventions, including prevention, early intervention, and treatment.

(d) If an innovative project has proven to be successful and a county chooses to continue it, the project workplan shall transition to another category of funding as appropriate.

(e) County mental health programs shall expend funds for their innovation programs upon approval by the Mental Health Services Oversight and Accountability Commission.

(Amended by Stats. 2012, Ch. 23, Sec. 58. Effective June 27, 2012. Note: This section was added on Nov. 2, 2004, by initiative Prop. 63.)






PART 3.6. PREVENTION AND EARLY INTERVENTION PROGRAMS

5840

(a) The State Department of Health Care Services, in coordination with counties, shall establish a program designed to prevent mental illnesses from becoming severe and disabling. The program shall emphasize improving timely access to services for underserved populations.

(b) The program shall include the following components:

(1) Outreach to families, employers, primary care health care providers, and others to recognize the early signs of potentially severe and disabling mental illnesses.

(2) Access and linkage to medically necessary care provided by county mental health programs for children with severe mental illness, as defined in Section 5600.3, and for adults and seniors with severe mental illness, as defined in Section 5600.3, as early in the onset of these conditions as practicable.

(3) Reduction in stigma associated with either being diagnosed with a mental illness or seeking mental health services.

(4) Reduction in discrimination against people with mental illness.

(c) The program shall include mental health services similar to those provided under other programs effective in preventing mental illnesses from becoming severe, and shall also include components similar to programs that have been successful in reducing the duration of untreated severe mental illnesses and assisting people in quickly regaining productive lives.

(d) The program shall emphasize strategies to reduce the following negative outcomes that may result from untreated mental illness:

(1) Suicide.

(2) Incarcerations.

(3) School failure or dropout.

(4) Unemployment.

(5) Prolonged suffering.

(6) Homelessness.

(7) Removal of children from their homes.

(e) Prevention and early intervention funds may be used to broaden the provision of community-based mental health services by adding prevention and early intervention services or activities to these services.

(f) In consultation with mental health stakeholders, and consistent with regulations from the Mental Health Services Oversight and Accountability Commission, pursuant to Section 5846, the department shall revise the program elements in Section 5840 applicable to all county mental health programs in future years to reflect what is learned about the most effective prevention and intervention programs for children, adults, and seniors.

(Amended by Stats. 2013, Ch. 23, Sec. 48. Effective June 27, 2013. Note: This section was added on Nov. 2, 2004, by initiative Prop. 63.)



5840.2

(a) The department shall contract for the provision of services pursuant to this part with each county mental health program in the manner set forth in Section 5897.

(Added November 2, 2004, by initiative Proposition 63, Sec. 4. Operative January 1, 2005, pursuant to Sec. 16 of Prop. 63.)






PART 3.7. OVERSIGHT AND ACCOUNTABILITY

5845

(a) The Mental Health Services Oversight and Accountability Commission is hereby established to oversee Part 3 (commencing with Section 5800), the Adult and Older Adult Mental Health System of Care Act; Part 3.1 (commencing with Section 5820), Human Resources, Education, and Training Programs; Part 3.2 (commencing with Section 5830), Innovative Programs; Part 3.6 (commencing with Section 5840), Prevention and Early Intervention Programs; and Part 4 (commencing with Section 5850), the Children s Mental Health Services Act. The commission shall replace the advisory committee established pursuant to Section 5814. The commission shall consist of 16 voting members as follows:

(1) The Attorney General or his or her designee.

(2) The Superintendent of Public Instruction or his or her designee.

(3) The Chairperson of the Senate Health and Human Services Committee or another member of the Senate selected by the President pro Tempore of the Senate.

(4) The Chairperson of the Assembly Health Committee or another member of the Assembly selected by the Speaker of the Assembly.

(5) Two persons with a severe mental illness, a family member of an adult or senior with a severe mental illness, a family member of a child who has or has had a severe mental illness, a physician specializing in alcohol and drug treatment, a mental health professional, a county sheriff, a superintendent of a school district, a representative of a labor organization, a representative of an employer with less than 500 employees and a representative of an employer with more than 500 employees, and a representative of a health care services plan or insurer, all appointed by the Governor. In making appointments, the Governor shall seek individuals who have had personal or family experience with mental illness.

(b) Members shall serve without compensation, but shall be reimbursed for all actual and necessary expenses incurred in the performance of their duties.

(c) The term of each member shall be three years, to be staggered so that approximately one-third of the appointments expire in each year.

(d) In carrying out its duties and responsibilities, the commission may do all of the following:

(1) Meet at least once each quarter at any time and location convenient to the public as it may deem appropriate. All meetings of the commission shall be open to the public.

(2) Within the limit of funds allocated for these purposes, pursuant to the laws and regulations governing state civil service, employ staff, including any clerical, legal, and technical assistance as may appear necessary. The commission shall administer its operations separate and apart from the State Department of Health Care Services and the California Health and Human Services Agency.

(3) Establish technical advisory committees such as a committee of consumers and family members.

(4) Employ all other appropriate strategies necessary or convenient to enable it to fully and adequately perform its duties and exercise the powers expressly granted, notwithstanding any authority expressly granted to any officer or employee of state government.

(5) Enter into contracts.

(6) Obtain data and information from the State Department of Health Care Services, the Office of Statewide Health Planning and Development, or other state or local entities that receive Mental Health Services Act funds, for the commission to utilize in its oversight, review, training and technical assistance, accountability, and evaluation capacity regarding projects and programs supported with Mental Health Services Act funds.

(7) Participate in the joint state-county decisionmaking process, as contained in Section 4061, for training, technical assistance, and regulatory resources to meet the mission and goals of the state s mental health system.

(8) Develop strategies to overcome stigma and discrimination, and accomplish all other objectives of Part 3.2 (commencing with Section 5830), 3.6 (commencing with Section 5840), and the other provisions of the act establishing this commission.

(9) At any time, advise the Governor or the Legislature regarding actions the state may take to improve care and services for people with mental illness.

(10) If the commission identifies a critical issue related to the performance of a county mental health program, it may refer the issue to the State Department of Health Care Services pursuant to Section 5655.

(11) Assist in providing technical assistance to accomplish the purposes of the Mental Health Services Act, Part 3 (commencing with Section 5800), and Part 4 (commencing with Section 5850) in collaboration with the State Department of Health Care Services and in consultation with the California Mental Health Directors Association.

(12) Work in collaboration with the State Department of Health Care Services and the California Mental Health Planning Council, and in consultation with the California Mental Health Directors Association, in designing a comprehensive joint plan for a coordinated evaluation of client outcomes in the community-based mental health system, including, but not limited to, parts listed in subdivision (a). The California Health and Human Services Agency shall lead this comprehensive joint plan effort.

(Amended by Stats. 2013, Ch. 23, Sec. 49. Effective June 27, 2013. Note: This section was added on Nov. 2, 2004, by initiative Prop. 63.)



5846

(a) The commission shall adopt regulations for programs and expenditures pursuant to Part 3.2 (commencing with Section 5830), for innovative programs, and Part 3.6 (commencing with Section 5840), for prevention and early intervention.

(b) Any regulations adopted by the department pursuant to Section 5898 shall be consistent with the commission s regulations.

(c) The commission may provide technical assistance to any county mental health plan as needed to address concerns or recommendations of the commission or when local programs could benefit from technical assistance for improvement of their plans.

(d) The commission shall ensure that the perspective and participation of diverse community members reflective of California populations and others suffering from severe mental illness and their family members is a significant factor in all of its decisions and recommendations.

(Amended by Stats. 2013, Ch. 23, Sec. 50. Effective June 27, 2013. Note: This section was added on Nov. 2, 2004, by initiative Prop. 63.)



5847

Integrated Plans for Prevention, Innovation, and System of Care Services.

(a) Each county mental health program shall prepare and submit a three-year program and expenditure plan, and annual updates, adopted by the county board of supervisors, to the Mental Health Services Oversight and Accountability Commission within 30 days after adoption.

(b) The three-year program and expenditure plan shall be based on available unspent funds and estimated revenue allocations provided by the state and in accordance with established stakeholder engagement and planning requirements as required in Section 5848. The three-year program and expenditure plan and annual updates shall include all of the following:

(1) A program for prevention and early intervention in accordance with Part 3.6 (commencing with Section 5840).

(2) A program for services to children in accordance with Part 4 (commencing with Section 5850), to include a program pursuant to Chapter 4 (commencing with Section 18250) of Part 6 of Division 9 or provide substantial evidence that it is not feasible to establish a wraparound program in that county.

(3) A program for services to adults and seniors in accordance with Part 3 (commencing with Section 5800).

(4) A program for innovations in accordance with Part 3.2 (commencing with Section 5830).

(5) A program for technological needs and capital facilities needed to provide services pursuant to Part 3 (commencing with Section 5800), Part 3.6 (commencing with Section 5840), and Part 4 (commencing with Section 5850). All plans for proposed facilities with restrictive settings shall demonstrate that the needs of the people to be served cannot be met in a less restrictive or more integrated setting.

(6) Identification of shortages in personnel to provide services pursuant to the above programs and the additional assistance needed from the education and training programs established pursuant to Part 3.1 (commencing with Section 5820).

(7) Establishment and maintenance of a prudent reserve to ensure the county program will continue to be able to serve children, adults, and seniors that it is currently serving pursuant to Part 3 (commencing with Section 5800), the Adult and Older Adult Mental Health System of Care Act, Part 3.6 (commencing with Section 5840), Prevention and Early Intervention Programs, and Part 4 (commencing with Section 5850), the Children s Mental Health Services Act, during years in which revenues for the Mental Health Services Fund are below recent averages adjusted by changes in the state population and the California Consumer Price Index.

(8) Certification by the county mental health director, which ensures that the county has complied with all pertinent regulations, laws, and statutes of the Mental Health Services Act, including stakeholder participation and nonsupplantation requirements.

(9) Certification by the county mental health director and by the county auditor-controller that the county has complied with any fiscal accountability requirements as directed by the State Department of Health Care Services, and that all expenditures are consistent with the requirements of the Mental Health Services Act.

(c) The programs established pursuant to paragraphs (2) and (3) of subdivision (b) shall include services to address the needs of transition age youth ages 16 to 25. In implementing this subdivision, county mental health programs shall consider the needs of transition age foster youth.

(d) Each year, the State Department of Health Care Services shall inform the California Mental Health Directors Association and the Mental Health Services Oversight and Accountability Commission of the methodology used for revenue allocation to the counties.

(e) Each county mental health program shall prepare expenditure plans pursuant to Part 3 (commencing with Section 5800) for adults and seniors, Part 3.2 (commencing with Section 5830) for innovative programs, Part 3.6 (commencing with Section 5840) for prevention and early intervention programs, and Part 4 (commencing with Section 5850) for services for children, and updates to the plans developed pursuant to this section. Each expenditure update shall indicate the number of children, adults, and seniors to be served pursuant to Part 3 (commencing with Section 5800), and Part 4 (commencing with Section 5850), and the cost per person. The expenditure update shall include utilization of unspent funds allocated in the previous year and the proposed expenditure for the same purpose.

(f) A county mental health program shall include an allocation of funds from a reserve established pursuant to paragraph (7) of subdivision (b) for services pursuant to paragraphs (2) and (3) of subdivision (b) in years in which the allocation of funds for services pursuant to subdivision (e) are not adequate to continue to serve the same number of individuals as the county had been serving in the previous fiscal year.

(Amended by Stats. 2012, Ch. 23, Sec. 62. Effective June 27, 2012. Note: This section was added on Nov. 2, 2004, by initiative Prop. 63.)



5848

(a) Each three-year program and expenditure plan and update shall be developed with local stakeholders, including adults and seniors with severe mental illness, families of children, adults, and seniors with severe mental illness, providers of services, law enforcement agencies, education, social services agencies, veterans, representatives from veterans organizations, providers of alcohol and drug services, health care organizations, and other important interests. Counties shall demonstrate a partnership with constituents and stakeholders throughout the process that includes meaningful stakeholder involvement on mental health policy, program planning, and implementation, monitoring, quality improvement, evaluation, and budget allocations. A draft plan and update shall be prepared and circulated for review and comment for at least 30 days to representatives of stakeholder interests and any interested party who has requested a copy of the draft plans.

(b) The mental health board established pursuant to Section 5604 shall conduct a public hearing on the draft three-year program and expenditure plan and annual updates at the close of the 30-day comment period required by subdivision (a). Each adopted three-year program and expenditure plan and update shall include any substantive written recommendations for revisions. The adopted three-year program and expenditure plan or update shall summarize and analyze the recommended revisions. The mental health board shall review the adopted plan or update and make recommendations to the county mental health department for revisions.

(c) The plans shall include reports on the achievement of performance outcomes for services pursuant to Part 3 (commencing with Section 5800), Part 3.6 (commencing with Section 5840), and Part 4 (commencing with Section 5850) funded by the Mental Health Services Fund and established jointly by the State Department of Health Care Services and the Mental Health Services Oversight and Accountability Commission, in collaboration with the California Mental Health Directors Association.

(d) Mental health services provided pursuant to Part 3 (commencing with Section 5800), and Part 4 (commencing with Section 5850), shall be included in the review of program performance by the California Mental Health Planning Council required by paragraph (2) of subdivision (c) of Section 5772 and in the local mental health board s review and comment on the performance outcome data required by paragraph (7) of subdivision (a) of Section 5604.2.

(Amended by Stats. 2012, Ch. 23, Sec. 63. Effective June 27, 2012. Note: This section was added on Nov. 2, 2004, by initiative Prop. 63.)






PART 3.8. COMMUNITY-BASED SERVICES

5848.5

(a) The Legislature finds and declares all of the following:

(1) California has realigned public community mental health services to counties and it is imperative that sufficient community-based resources be available to meet the mental health needs of eligible individuals.

(2) Increasing access to effective outpatient and crisis stabilization services provides an opportunity to reduce costs associated with expensive inpatient and emergency room care and to better meet the needs of individuals with mental health disorders in the least restrictive manner possible.

(3) Almost one-fifth of people with mental health disorders visit a hospital emergency room at least once per year. If an adequate array of crisis services is not available, it leaves an individual with little choice but to access an emergency room for assistance and, potentially, an unnecessary inpatient hospitalization.

(4) Recent reports have called attention to a continuing problem of inappropriate and unnecessary utilization of hospital emergency rooms in California due to limited community-based services for individuals in psychological distress and acute psychiatric crisis. Hospitals report that 70 percent of people taken to emergency rooms for psychiatric evacuation can be stabilized and transferred to a less intensive level of crisis care. Law enforcement personnel report that their personnel need to stay with people in the emergency room waiting area until a placement is found, and that less intensive levels of care tend not to be available.

(5) Comprehensive public and private partnerships at both local and regional levels, including across physical health services, mental health, substance use disorder, law enforcement, social services, and related supports, are necessary to develop and maintain high quality, patient-centered, and cost-effective care for individuals with mental health disorders that facilitates their recovery and leads towards wellness.

(6) The recovery of individuals with mental health disorders is important for all levels of government, business, and the local community.

(b) This section shall be known, and may be cited, as the Investment in Mental Health Wellness Act of 2013. The objectives of this section are to do all of the following:

(1) Expand access to early intervention and treatment services to improve the client experience, achieve recovery and wellness, and reduce costs.

(2) Expand the continuum of services to address crisis intervention, crisis stabilization, and crisis residential treatment needs that are wellness, resiliency, and recovery oriented.

(3) Add at least 25 mobile crisis support teams and at least 2,000 crisis stabilization and crisis residential treatment beds to bolster capacity at the local level to improve access to mental health crisis services and address unmet mental health care needs.

(4) Add at least 600 triage personnel to provide intensive case management and linkage to services for individuals with mental health care disorders at various points of access, such as at designated community-based service points, homeless shelters, and clinics.

(5) Reduce unnecessary hospitalizations and inpatient days by appropriately utilizing community-based services and improving access to timely assistance.

(6) Reduce recidivism and mitigate unnecessary expenditures of local law enforcement.

(7) Provide local communities with increased financial resources to leverage additional public and private funding sources to achieve improved networks of care for individuals with mental health disorders.

(c) Through appropriations provided in the annual Budget Act for this purpose, it is the intent of the Legislature to authorize the California Health Facilities Financing Authority, hereafter referred to as the authority, and the Mental Health Services Oversight and Accountability Commission, hereafter referred to as the commission, to administer competitive selection processes as provided in this section for capital capacity and program expansion to increase capacity for mobile crisis support, crisis intervention, crisis stabilization services, crisis residential treatment, and specified personnel resources.

(d) Funds appropriated by the Legislature to the authority for the purposes of this section shall be made available to selected counties, or counties acting jointly. The authority may, at its discretion, also give consideration to private nonprofit corporations and public agencies in an area or region of the state if a county, or counties acting jointly, affirmatively supports this designation and collaboration in lieu of a county government directly receiving grant funds.

(1) Grant awards made by the authority shall be used to expand local resources for the development, capital, equipment acquisition, and applicable program startup or expansion costs to increase capacity for client assistance and services in the following areas:

(A) Crisis intervention, as authorized by Sections 14021.4, 14680, and 14684.

(B) Crisis stabilization, as authorized by Sections 14021.4, 14680, and 14684.

(C) Crisis residential treatment, as authorized by Sections 14021.4, 14680, and 14684.

(D) Rehabilitative mental health services, as authorized by Sections 14021.4, 14680, and 14684.

(E) Mobile crisis support teams, including personnel and equipment, such as the purchase of vehicles.

(2) The authority shall develop selection criteria to expand local resources, including those described in paragraph (1), and processes for awarding grants after consulting with representatives and interested stakeholders from the mental health community, including, but not limited to, county mental health directors, service providers, consumer organizations, and other appropriate interests, such as health care providers and law enforcement, as determined by the authority. The authority shall ensure that grants result in cost-effective expansion of the number of community-based crisis resources in regions and communities selected for funding. The authority shall also take into account at least the following criteria and factors when selecting recipients of grants and determining the amount of grant awards:

(A) Description of need, including, at a minimum, a comprehensive description of the project, community need, population to be served, linkage with other public systems of health and mental health care, linkage with local law enforcement, social services, and related assistance, as applicable, and a description of the request for funding.

(B) Ability to serve the target population, which includes individuals eligible for Medi-Cal and individuals eligible for county health and mental health services.

(C) Geographic areas or regions of the state to be eligible for grant awards, which may include rural, suburban, and urban areas, and may include use of the five regional designations utilized by the California Mental Health Directors Association.

(D) Level of community engagement and commitment to project completion.

(E) Financial support that, in addition to a grant that may be awarded by the authority, will be sufficient to complete and operate the project for which the grant from the authority is awarded.

(F) Ability to provide additional funding support to the project, including public or private funding, federal tax credits and grants, foundation support, and other collaborative efforts.

(G) Memorandum of understanding among project partners, if applicable.

(H) Information regarding the legal status of the collaborating partners, if applicable.

(I) Ability to measure key outcomes, including improved access to services, health and mental health outcomes, and cost benefit of the project.

(3) The authority shall determine maximum grants awards, which shall take into consideration the number of projects awarded to the grantee, as described in paragraph (1), and shall reflect reasonable costs for the project and geographic region. The authority may allocate a grant in increments contingent upon the phases of a project.

(4) Funds awarded by the authority pursuant to this section may be used to supplement, but not to supplant, existing financial and resource commitments of the grantee or any other member of a collaborative effort that has been awarded a grant.

(5) All projects that are awarded grants by the authority shall be completed within a reasonable period of time, to be determined by the authority. Funds shall not be released by the authority until the applicant demonstrates project readiness to the authority s satisfaction. If the authority determines that a grant recipient has failed to complete the project under the terms specified in awarding the grant, the authority may require remedies, including the return of all or a portion of the grant.

(6) A grantee that receives a grant from the authority under this section shall commit to using that capital capacity and program expansion project, such as the mobile crisis team, crisis stabilization unit, or crisis residential treatment program, for the duration of the expected life of the project.

(7) The authority may consult with a technical assistance entity, as described in paragraph (5) of subdivision (a) of Section 4061 of the Welfare and Institutions Code, for the purposes of implementing this section.

(8) The authority may adopt emergency regulations relating to the grants for the capital capacity and program expansion projects described in this section, including emergency regulations that define eligible costs and determine minimum and maximum grant amounts.

(9) The authority shall provide reports to the fiscal and policy committees of the Legislature on or before May 1, 2014, and or before May 1, 2015, on the progress of implementation, that includes, but are not limited to, the following:

(A) A description of each project awarded funding.

(B) The amount of each grant issued.

(C) A description of other sources of funding for each project.

(D) The total amount of grants issued.

(E) A description of project operation and implementation, including who is being served.

(10) A recipient of a grant provided pursuant to paragraph (1) shall adhere to all applicable laws relating to scope of practice, licensure, certification, staffing, and building codes.

(e) Funds appropriated by the Legislature to the commission for the purposes of this section shall be allocated for triage personnel to provide intensive case management and linkage to services for individuals with mental health disorders at various points of access. These funds shall be made available to selected counties, counties acting jointly, or city mental health departments, as determined by the commission through a selection process. It is the intent of the Legislature for these funds to be allocated in an efficient manner to encourage early intervention and receipt of needed services for individuals with mental health disorders, and to assist in navigating the local service sector to improve efficiencies and the delivery of services.

(1) Triage personnel may provide targeted case management services face to face, by telephone, or by telehealth with the individual in need of assistance or his or her significant support person, and may be provided anywhere in the community. These service activities may include, but are not limited to, the following:

(A) Communication, coordination, and referral.

(B) Monitoring service delivery to ensure the individual accesses and receives services.

(C) Monitoring the individual s progress.

(D) Providing placement service assistance and service plan development.

(2) The commission shall take into account at least the following criteria and factors when selecting recipients and determining the amount of grant awards for triage personnel as follows:

(A) Description of need, including potential gaps in local service connections.

(B) Description of funding request, including personnel and use of peer support.

(C) Description of how triage personnel will be used to facilitate linkage and access to services, including objectives and anticipated outcomes.

(D) Ability to obtain federal Medicaid reimbursement, when applicable.

(E) Ability to administer an effective service program and the degree to which local agencies and service providers will support and collaborate with the triage personnel effort.

(F) Geographic areas or regions of the state to be eligible for grant awards, which shall include rural, suburban, and urban areas, and may include use of the five regional designations utilized by the California Mental Health Directors Association.

(3) The commission shall determine maximum grant awards, and shall take into consideration the level of need, population to be served, and related criteria, as described in paragraph (2), and shall reflect reasonable costs.

(4) Funds awarded by the commission for purposes of this section may be used to supplement, but not supplant, existing financial and resource commitments of the county, counties acting jointly, or city mental health department that received the grant.

(5) Notwithstanding any other law, a county, counties acting jointly, or city mental health department that receives an award of funds for the purpose of supporting triage personnel pursuant to this subdivision is not required to provide a matching contribution of local funds.

(6) Notwithstanding any other law, the commission, without taking any further regulatory action, may implement, interpret, or make specific this section by means of informational letters, bulletins, or similar instructions.

(7) The commission shall provide a status report to the fiscal and policy committees of the Legislature on the progress of implementation no later than March 1, 2014.

(Added by Stats. 2013, Ch. 34, Sec. 1. Effective June 27, 2013.)



5848.6

Any emergency regulations that may be adopted by the California Health Facilities Financing Authority, as described in paragraph (8) of subdivision (d) of Section 5848.5, shall be adopted in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The adoption of these regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(Added by Stats. 2013, Ch. 361, Sec. 3. Effective September 26, 2013.)






PART 4. THE CHILDREN'S MENTAL HEALTH SERVICES ACT

CHAPTER 1. Interagency System of Care

ARTICLE 1. Legislative Findings and Intent

5850

This part shall be known and may be cited as the Children s Mental Health Services Act.

(Repealed and added by Stats. 1992, Ch. 1229, Sec. 2. Effective January 1, 1993.)



5851

(a) The Legislature finds and declares that there is no comprehensive county interagency system throughout California for the delivery of mental health services to seriously emotionally and behaviorally disturbed children and their families. Specific problems to be addressed include the following:

(1) The population of children which should receive highest priority for services has not been defined.

(2) Clear and objective client outcome goals for children receiving services have not been specified.

(3) Although seriously emotionally and behaviorally disturbed children usually have multiple disabilities, the many different state and county agencies, particularly education, social services, juvenile justice, health, and mental health agencies, with shared responsibility for these individuals, do not always collaborate to develop and deliver integrated and cost-effective programs.

(4) A range of community-based treatment, case management, and interagency system components required by children with serious emotional disturbances has not been identified and implemented.

(5) Service delivery standards that ensure culturally competent care in the most appropriate, least restrictive environment have not been specified and required.

(6) The mental health system lacks accountability and methods to measure progress towards client outcome goals and cost-effectiveness. There are also no requirements for other state and county agencies to collect or share relevant data necessary for the mental health system to conduct this evaluation.

(b) The Legislature further finds and declares that the model developed in Ventura County beginning in the 1984 85 fiscal year through the implementation of Chapter 1474 of the Statutes of 1984 and expanded to the Counties of Santa Cruz, San Mateo, and Riverside in the 1989 90 fiscal year pursuant to Chapter 1361 of the Statutes of 1987, provides a comprehensive, interagency system of care for seriously emotionally and behaviorally disturbed children and their families and has successfully met the performance outcomes required by the Legislature. The Legislature finds that this accountability for outcome is a defining characteristic of a system of care as developed under this part. It finds that the system established in these four counties can be expanded statewide to provide greater benefit to children with serious emotional and behavioral disturbances at a lower cost to the taxpayers. It finds further that substantial savings to the state and these four counties accrue annually, as documented by the independent evaluator provided under this part. Of the amount continuing to be saved by the state in its share of out-of-home placement costs and special education costs for those counties and others currently funded by this part, a portion is hereby reinvested to expand and maintain statewide the system of care for children with serious emotional and behavioral disturbances.

(c) Therefore, using the Ventura County model guidelines, it is the intent of the Legislature to accomplish the following:

(1) To phase in the system of care for children with serious emotional and behavioral problems developed under this part to all counties within the state.

(2) To require that 100 percent of the new funds appropriated under this part be dedicated to the targeted population as defined in Sections 5856 and 5856.2. To this end, it is the intent of the Legislature that families of eligible children be involved in county program planning and design and, in all cases, be involved in the development of individual child treatment plans.

(3) To expand interagency collaboration and shared responsibility for seriously emotionally and behaviorally disturbed children in order to do the following:

(A) Enable children to remain at home with their families whenever possible.

(B) Enable children placed in foster care for their protection to remain with a foster family in their community as long as separation from their natural family is determined necessary by the juvenile court.

(C) Enable special education pupils to attend public school and make academic progress.

(D) Enable juvenile offenders to decrease delinquent behavior.

(E) Enable children requiring out-of-home placement in licensed residential group homes or psychiatric hospitals to receive that care in as close proximity as possible to the child s usual residence.

(F) Separately identify and categorize funding for these services.

(4) To increase accountability by expanding the number of counties with a performance contract that requires measures of client outcome and cost avoidance.

(d) It is the intent of the Legislature that the outcomes prescribed by this section shall be achieved regardless of the cultural or ethnic origin of the seriously emotionally and behaviorally disturbed children and their families.

(Amended by Stats. 2000, Ch. 520, Sec. 1. Effective January 1, 2001.)



5851.5

For the purposes of this part, a system of care county means a county which has been approved by the State Department of Health Care Services as having the capability to provide child- and family-centered services in a collaborative manner, resulting in quantitative outcome measures.

(Amended by Stats. 2012, Ch. 34, Sec. 196. Effective June 27, 2012.)






ARTICLE 2. County Systems of Care and Their Mission

5852

There is hereby established an interagency system of care for children with serious emotional and behavioral disturbances that provides comprehensive, coordinated care based on the demonstration project under former Chapter 7 (commencing with Section 5575), as added by Chapter 160 of the Statutes of 1987, and the former 1983 State Department of Mental Health planning model for children s services. Each participating county shall adapt the model to local needs and priorities.

(Amended by Stats. 2012, Ch. 34, Sec. 197. Effective June 27, 2012.)



5852.5

The State Department of Health Care Services, in consultation with the Mental Health Services Oversight and Accountability Commission shall review those counties that have been awarded funds to implement a comprehensive system for the delivery of mental health services to children with serious emotional disturbance and to their families or foster families to determine compliance with either of the following:

(a) The total estimated cost avoidance in all of the following categories shall equal or exceed the applications for funding award moneys:

(1) Group home costs paid by Aid to Families with Dependent Children-Foster Care (AFDC-FC) program.

(2) Children and adolescent state hospital and acute inpatient programs.

(3) Nonpublic school residential placement costs.

(4) Juvenile justice reincarcerations.

(5) Other short- and long-term savings in public funds resulting from the applications for funding award moneys.

(b) If the department determines that the total cost avoidance listed in subdivision (a) does not equal or exceed applications for funding award amounts, the department shall determine that the county that has been awarded funding shall achieve substantial compliance with all of the following goals:

(1) Total cost avoidance in the categories listed in subdivision (a) to exceed 50 percent of the applications for funding award moneys.

(2) A 20-percent reduction in out-of-county ordered placements of juvenile justice wards and social service dependents.

(3) A statistically significant reduction in the rate of recidivism by juvenile offenders.

(4) A 25-percent reduction in the rate of state hospitalization of minors from placements of special education pupils.

(5) A 10-percent reduction in out-of-county nonpublic school residential placements of special education pupils.

(6) Allow at least 50 percent of children at risk of imminent placement served by the intensive in-home crisis treatment programs, which are wholly or partially funded by applications for funding award moneys, to remain at home at least six months.

(7) Statistically significant improvement in school attendance and academic performance of seriously emotionally disturbed special education pupils treated in day treatment programs which are wholly or partially funded by applications for funding award moneys.

(8) Statistically significant increases in services provided in nonclinic settings among agencies.

(9) Increase in ethnic minority and gender access to services proportionate to the percentage of these groups in the county s school-age population.

(Amended by Stats. 2012, Ch. 34, Sec. 198. Effective June 27, 2012.)



5853

County participation under this part shall be voluntary.

(Repealed and added by Stats. 1992, Ch. 1229, Sec. 2. Effective January 1, 1993.)



5854

The State Department of Health Care Services may contract with counties whose programs have been approved by the department and selected pursuant to Article 4 (commencing with Section 5857). A county may request to participate under this part each year according to the terms set forth in Section 5705 for the purpose of establishing a three-year program proposal for developing and implementing a children s comprehensive mental health services system. The contract shall be negotiated on a yearly basis, based on the scope of work plan for each implementation phase.

(Amended by Stats. 2012, Ch. 34, Sec. 199. Effective June 27, 2012.)



5855

The State Department of Health Care Services shall adopt as part of its overall mission the development of community-based, comprehensive, interagency systems of care that target seriously emotionally and behaviorally disturbed children separated from their families or at risk of separation from their families, as defined in Section 5856. These comprehensive, interagency systems of care shall seek to provide the highest benefit to children, their families, and the community at the lowest cost to the public sector. Essential values shall be as follows:

(a) Family preservation. Children shall be maintained in their homes with their families whenever possible.

(b) Least restrictive setting. Children shall be placed in the least restrictive and least costly setting appropriate to their needs when out-of-home placement is necessary.

(c) Natural setting. Children benefit most from mental health services in their natural environments, where they live and learn, such as home, school, foster home, or a juvenile detention center.

(d) Interagency collaboration and a coordinated service delivery system. The primary child-serving agencies, such as social services, probation, education, health, and mental health agencies, shall collaborate at the policy, management, and service levels to provide a coordinated, goal-directed system of care for seriously emotionally disturbed children and their families.

(e) Family involvement. Family participation is an integral part of assessment, intervention, and evaluation.

(f) Cultural competence. Service effectiveness is dependent upon both culturally relevant and competent service delivery.

(Amended by Stats. 2012, Ch. 34, Sec. 200. Effective June 27, 2012.)



5855.5

(a) Projects funded pursuant to Part 4 (commencing with Section 5850) of Division 5, as added by Chapter 89 of the Statutes of 1991, shall continue under the terms of this part.

(b) The State Department of Health Care Services shall negotiate with each participating county to establish appropriate evaluation measures for the county s children s system of care program after the initial three-year implementation funding period as established in Section 5854. The department shall, on an annual basis, negotiate a performance contract with each county electing to continue its children s system of care program. The annual performance contract shall be consistent county to county, and shall include, but not be limited to, a scope of work plan consistent with the provisions of this part and shall contain a budget that has sufficient detail to meet the requirements of the department.

(Amended by Stats. 2012, Ch. 34, Sec. 201. Effective June 27, 2012.)






ARTICLE 3. Target Client Population

5856

For the purposes of this part, seriously emotionally disturbed children means those minors under 18 years of age described in paragraph (2) of subdivision (a) of Section 5600.3.

(Added by Stats. 1992, Ch. 1229, Sec. 2 (1st of two). Effective January 1, 1993.)



5856.2

(a) Eligible children shall include seriously disturbed children who meet the requirements of Section 5856 and who are referred by collaborating programs, including wrap-around programs (Chapter 4 (commencing with Section 18250) of Part 6 of Division 9), Family Preservation programs (Part 4.4 (commencing with Section 16600) of Division 9), Juvenile Crime Enforcement and Accountability Challenge Grant programs (Article 18.7 (commencing with Section 749.2) of Chapter 2 of Part 1 of Division 1), programs serving children with dual diagnosis including substance abuse or whose emotional disturbance is related to family substance abuse, and children whose families are enrolled in CalWORKs (Chapter 2 (commencing with Section 11200.5) of Part 3 of Division 9).

(b) Counties shall ensure, within available resources, that programs are designed to serve young children from zero to five years of age, inclusive, their families, and adolescents in transition from 15 to 21 years of age, inclusive.

(Added by Stats. 2000, Ch. 520, Sec. 4. Effective January 1, 2001.)






ARTICLE 4. County Selection

5857

(a) The State Department of Mental Health shall issue a request for applications for funding for new children s system of care programs to nonparticipating counties in each year that additional funds are provided for statewide expansion pursuant to this part.

(b) Applications shall be submitted to the department by a county mental health department with joint approval of collaborating local agencies including, but not limited to, special education, juvenile court, probation, child protective services agencies, the board of supervisors, and the mental health advisory board.

(c) Program staff from the department shall review all applications for funding for compliance with all requirements of law and the application guidelines established by the department.

(d) The department may accept letters of intent from a county in lieu of an application if moneys are not available to the county, to affirm commitment by the county to participate in the request for applications for funding process when moneys become available. Upon approval of an application by the director, a county shall be funded for an initial three-year contract period as described in Section 5854 and annually thereafter, consistent with the provisions of this part. If a county is complying with the provisions of this part, the department shall assure that the county receives an annual allocation consistent with departmental guidelines for full funding, as resources are made available.

(Amended by Stats. 2000, Ch. 520, Sec. 5. Effective January 1, 2001.)



5859

If applications are deficient and not ready for approval, department program staff shall provide specific written descriptions of areas of deficiency to counties and provide, to the extent feasible, any requested training, consultation, and technical assistance to assist the applicant county to achieve necessary compliance and department approval.

(Amended by Stats. 2000, Ch. 520, Sec. 6. Effective January 1, 2001.)



5860

(a) Final selection of county proposals shall be subject to the amount of funding approved for expansion of services under this part.

(b) Counties shall use funds distributed under this part only in support of a mental health system serving seriously emotionally disturbed children in accordance with the principles and program requirements associated with the system of care model described in this part. The State Department of Mental Health shall audit and monitor the use of these funds to ensure that the funds are used solely in support of the children s system of care program and in accordance with the performance contract described in subdivision (c). If county programs receiving children s system of care funding do not comply with program and audit requirements determined by the department, funds shall be redistributed to other counties to implement, expand, or model children s system of care programs.

(c) The department shall enter into annual performance contracts with the selected counties and enter into training and consultation contracts as necessary to fulfill its obligations under this part. These annual performance contracts shall be in addition to the county mental health services performance contracts submitted to the department under Section 5650. Any changes in the staffing patterns or protocols, or both, approved in the original program proposal shall be identified and justified in these annual performance contracts. Annual performance contracts filed by counties operating the program as of January 1, 2001, shall, if approved by the department, serve as the baseline contract for purposes of this subdivision. The contracts shall be exempt from the requirements of the Public Contract Code and the State Administrative Manual and shall be exempt from approval by the Department of General Services.

(Amended by Stats. 2000, Ch. 520, Sec. 7. Effective January 1, 2001.)






ARTICLE 5. County Proposal Components

5861

Proposals for a system of care may be submitted for a region by several smaller counties acting jointly, as independent countywide proposals, or proposals to serve a discrete subset of the targeted population in a larger county, such as court dependents, court wards, or special education pupils.

(Repealed and added by Stats. 1992, Ch. 1229, Sec. 2. Effective January 1, 1993.)



5862

(a) Each county wishing to participate under this part shall develop a three-year program proposal for phasing in the children s comprehensive mental health services system.

(b) The three-year program proposal shall include all of the following:

(1) The components of the system the county proposes to implement in the first year, which shall include a case management component.

(2) The components of the system the county intends to implement in the second year.

(3) The remaining components of the system the county intends to implement in the third year. All components shall be in place by the end of the third year.

(c) Approval for participation shall be made by the department at the end of the three-year period.

(Repealed and added by Stats. 1992, Ch. 1229, Sec. 2. Effective January 1, 1993.)



5863

In addition to the requirements of Section 5862, each county program proposal shall contain all of the following:

(a) Methods and protocols for the county mental health department to identify and screen the eligible target population children. These protocols shall be developed with collaborative partners and shall ensure that eligible children can be referred from all collaborating agencies.

(b) Measurable system performance goals for client outcome and cost avoidance. Outcomes shall be made available to collaborating partners and used for program improvement.

(c) Methods to achieve interagency collaboration by all publicly funded agencies serving children experiencing emotional disturbances.

(d) Appropriate written interagency protocols and agreements with all other programs in the county that serve similar populations of children. Agreements shall exist with wrap-around programs (Chapter 4 (commencing with Section 18250) of Part 6 of Division 9), Family Preservation programs (Part 4.4 (commencing with Section 16600) of Division 9), Juvenile Crime Enforcement and Accountability Challenge Grant programs (Article 18.7 (commencing with Section 749.2) of Chapter 2 of Part 1 of Division 1), programs serving children with a dual diagnosis including substance abuse or whose emotional disturbance is related to family substance abuse, and programs serving families enrolled in CalWORKs (Chapter 2 (commencing with Section 11200.5) of Part 3 of Division 9).

(e) A description of case management services for the target population. Each county program proposal shall include protocols developed in the county for case management designed to provide assessment, linkage, case planning, monitoring, and client advocacy to facilitate the provision of appropriate services for the child and family in the least restrictive environment as close to home as possible.

(f) Mental health services that enable a child to remain in his or her usual family setting and that offer an appropriate alternative to out-of-home placement.

(g) Methods to conduct joint interagency placement screening of target population children prior to out-of-home placement.

(h) Identification of the number and level of county evaluation staff and the resources necessary to meet requirements established by the State Department of Health Care Services to measure client and cost outcome and other system performance measures.

(i) A budget specifying all new and currently funded mental health expenditures provided as part of the proposed system of care. The department shall establish reporting requirements for direct and indirect administrative overhead, to be included in the request for proposals. Weight shall be given to counties with lower administrative overhead costs. In no case shall administrative costs exceed those of existing county mental health programs and services. Expenditures for evaluation staff and resources shall not be considered administrative costs for this purpose.

(j) Any requirements for interagency collaboration, agreements, or protocols contained in this section shall not diminish requirements for the confidentiality of medical information or information maintained by a county agency or department.

(Amended by Stats. 2012, Ch. 34, Sec. 202. Effective June 27, 2012.)



5864

Participating counties shall, prior to the submission of their program proposals, develop baseline data on children served by the county in the mental health services system, social services system, the juvenile justice system, and the special education system. Data shall include, but not be limited to, the numbers of children and current expenditures for group homes, nonpublic school placements, and state hospital placements. This baseline data shall be submitted to the department as part of the program proposal.

(Repealed and added by Stats. 1992, Ch. 1229, Sec. 2. Effective January 1, 1993.)






ARTICLE 6. County System of Care Requirements

5865

Each county shall have in place, with qualified mental health personnel, all of the following within three years of funding by the state:

(a) A comprehensive, interagency system of care that serves the target population as defined in Section 5856.

(b) A method to screen and identify children in the target population. County mental health staff shall consult with the representatives from special education, social services, and juvenile justice agencies, the mental health advisory board, family advocacy groups, and others as necessary to help identify all of the persons in the target populations, including persons from ethnic minority cultures which may require outreach for identification.

(c) A defined mental health case management system designed to facilitate the outcome goals for children in the target population.

(d) A defined range of mental health services and program standards that involve interagency collaboration and ensure appropriate service delivery in the least restrictive environment with community-based alternatives to out-of-home placement.

(e) A defined mechanism to ensure that services are culturally competent.

(f) A defined mechanism to ensure that services are child-centered and family-focused, with parent participation in planning and delivery of services.

(g) A method to show measurable improvement in individual and family functional status for children enrolled in the system of care.

(h) A method to measure and report cost avoidance and client outcomes for the target population which includes, but is not limited to, state hospital utilization, group home utilization, nonpublic school residential placement, school attendance and performance, and recidivism in the juvenile justice system.

(i) A plan to ensure that system of care services are planned to complement and coordinate with services provided under the federal Early and Periodic Screening, Diagnosis and Treatment services (Section 1396d(a)(4)(B) of Title 42 of the United States Code), including foster children served under Section 5867.5, where those services are medically necessary but children do not meet the requirements of Section 5600.3.

(j) A plan to ensure that system of care services are planned to complement and coordinate with services provided to CalWORKs (Chapter 2 (commencing with Section 11200.5) of Part 3 of Division 9) recipients whose families receive mental health treatment services.

(k) A defined partnership between the children s system of care program and family members of children who have been or are currently being served in the county mental health system. This partnership shall include family member involvement in ongoing discussions and decisions regarding policy development, program administration, service development, and service delivery.

(Amended by Stats. 2000, Ch. 520, Sec. 9. Effective January 1, 2001.)



5865.1

When a county system of care serves children 15 to 21 years of age, the following structures and services shall, to the extent possible, be available, and if not available, the county plan shall identify a timeline for the development of these services:

(a) Collaborative agreements with schools, community colleges, independent living programs, child welfare services, job training agencies, CalWORKs providers, regional center services, and transportation and recreation services as needed.

(b) Collaborative teams involving the youth and two or more agencies to develop a transition plan that identifies needs and resources required to successfully transition to independent living as an adult.

(c) Service plans that identify the needs of the youth in the areas of employment, job training, health care, education, counseling, socialization, housing, and independent living skills, to be provided by any of the collaborative agencies and access points for the youth identified.

(d) Assistance with identifying the means for health insurance and educational linkages when the young person is more than 18 years of age.

(e) Specific plans for the young adult to identify individuals and community services that can provide support during the transition to 21 years of age.

(f) Assurances that goals for young adults are individual, identified by the youth, and developmentally appropriate.

(g) Any requirements for interagency collaboration, agreements, or protocols contained in this section shall not diminish requirements for the confidentiality of medical information or information maintained by a county agency or department.

(Added by Stats. 2000, Ch. 520, Sec. 10. Effective January 1, 2001.)



5865.3

When a county system of care services children, zero to five years of age, the following structures and services shall be available, and when not available, the county plan shall identify a timeline for the development of these services:

(a) Collaborative agreements with public health systems, regional center services, child care programs, CalWORKs providers, drug and alcohol treatment programs, child welfare services, and other agencies that may identify children and families at risk of mental health problems that affect young children.

(b) Outreach protocols that can assist parents to identify child behaviors that may be addressed early to prevent mental or emotional disorders and assure normal child development.

(c) Identification of trained specialists that can assist the parents of very young children at risk for emotional, social, or developmental problems with treatment.

(d) Performance measures that ensure that services to families of very young children are individual, identified by the family, and developmentally appropriate.

(Added by Stats. 2000, Ch. 520, Sec. 11. Effective January 1, 2001.)



5866

(a) Counties shall develop a method to encourage interagency collaboration with shared responsibility for services and the client and cost outcome goals.

(b) The local mental health director shall form or facilitate the formation of a county interagency policy and planning committee. The members of the council shall include, but not be limited to, family members of children who have been or are currently being served in the county mental health system and the leaders of participating local government agencies, to include a member of the board of supervisors, a juvenile court judge, the district attorney, the public defender, the county counsel, the superintendent of county schools, the public social services director, the chief probation officer, and the mental health director.

(c) The duties of the committee shall include, but not be limited to, all of the following:

(1) Identifying those agencies that have a significant joint responsibility for the target population and ensuring collaboration on countywide planning and policy.

(2) Identifying gaps in services to members of the target population, developing policies to ensure service effectiveness and continuity, and setting priorities for interagency services.

(3) Implementing public and private collaborative programs whenever possible to better serve the target population.

(d) The local mental health director shall form or facilitate the formation of a countywide interagency case management council whose function shall be to coordinate resources to specific target population children who are using the services of more than one agency concurrently. The members of this council shall include, but not be limited to, representatives from the local special education, juvenile probation, children s social services, and mental health services agencies, with necessary authority to commit resources from their agency to an interagency service plan for a child and family. The roles, responsibilities, and operation of these councils shall be specified in written interagency agreements or memoranda of understanding, or both.

(e) The local mental health director shall develop written interagency agreements or memoranda of understanding with the agencies listed in this subdivision, as necessary. Written interagency agreements or memoranda shall specify jointly provided or integrated services, staff tasks and responsibilities, facility and supply commitments, budget considerations, and linkage and referral services. The agreements shall be reviewed and updated annually.

(f) The agreements required by subdivision (e) may be established with any of the following:

(1) Special education local planning area consortiums.

(2) The court juvenile probation department.

(3) The county child protective services agency.

(4) The county public health department.

(5) The county department of drug and alcohol services.

(6) Other local public or private agencies serving children.

(Amended by Stats. 2000, Ch. 520, Sec. 12. Effective January 1, 2001.)



5867

Counties shall demonstrate a maintenance of effort in children s mental health services. Any reduction of existing Bronzan-McCorquodale children s services provided under Part 2 (commencing with Section 5600) shall be identified and justified in the program proposal developed under this chapter.

(Added by Stats. 1992, Ch. 1229, Sec. 2. Effective January 1, 1993.)



5867.5

Beginning in the 1998 99 fiscal year, county mental health departments that receive full system of care funding, as determined by the State Department of Health Care Services in consultation with counties, shall provide to children served by county social services and probation departments mental health screening, assessment, participation in multidisciplinary placement teams and specialty mental health treatment services for children placed out of home in group care, for those children who meet the definition of medical necessity, to the extent resources are available. These counties shall give first priority to children currently receiving psychoactive medication.

(Amended by Stats. 2012, Ch. 34, Sec. 203. Effective June 27, 2012.)






ARTICLE 7. County Service Standards

5868

(a) The State Department of Health Care Services shall establish service standards that ensure that children in the target population are identified and receive needed and appropriate services from qualified staff in the least restrictive environment.

(b) The standards shall include, but not be limited to:

(1) Providing a comprehensive assessment and treatment plan for each target population client to be served, and developing programs and services that will meet their needs and facilitate client outcome goals.

(2) Providing for full participation of the family in all aspects of assessment, case planning, and treatment.

(3) Providing methods of assessment and services to meet the cultural, linguistic, and special needs of minorities in the target population.

(4) Providing for staff with the cultural background and linguistic skills necessary to remove barriers to mental health services resulting from a limited ability to speak English or from cultural differences.

(5) Providing mental health case management for all target population clients in, or being considered for, out-of-home placement.

(6) Providing mental health services in the natural environment of the child to the extent feasible and appropriate.

(c) The responsibility of the case managers shall be to ensure that each child receives the following services:

(1) A comprehensive mental health assessment.

(2) Case planning with all appropriate interagency participation.

(3) Linkage with all appropriate mental health services.

(4) Service plan monitoring.

(5) Client advocacy to ensure the provision of needed services.

(Amended by Stats. 2012, Ch. 34, Sec. 204. Effective June 27, 2012.)






ARTICLE 8. State Department of Mental Health Requirements

5869

The State Department of Health Care Services shall provide participating counties with all of the following:

(a) Applications for funding guidelines and format, and coordination and oversight of the selection process as described in Article 4 (commencing with Section 5857).

(b) Contracts with each state funded county specifying the approved budget, performance outcomes, and a scope of work plan for each year of participation in the children s system of care program.

(c) Technical assistance related to system evaluation.

(Amended by Stats. 2012, Ch. 34, Sec. 205. Effective June 27, 2012.)






ARTICLE 9. Requirement to Collect Reimbursements

5872

In order to offset the cost of services, participating counties shall collect reimbursement for services from the following sources:

(a) Fees paid by families, which shall be the same as patient fees established pursuant to Section 14705.

(b) Fees paid by private or public third-party payers.

(c) Categorical funds from sources established in state or federal law, for which persons with mental illness are eligible.

(Amended by Stats. 2012, Ch. 34, Sec. 206. Effective June 27, 2012.)






ARTICLE 10. Application for State Regulation Waivers

5875

The Secretary of California Health and Human Services shall require the State Department of Health Care Services to develop an administrative waiver process for counties that either propose to be, or are considered, system of care counties by the department.

(Amended by Stats. 2012, Ch. 438, Sec. 12. Effective September 22, 2012.)



5877

(a) For system of care counties, or as part of the county program proposal to apply for status as a system of care county, requests may be made for waivers from those state regulations that appear to prevent interagency coordination or collaboration in interagency case management and other service delivery capabilities.

(b) The state regulation or regulations shall be specifically identified in the waiver request, with a statement of the reason why the identified regulation or regulations should be waived and, where applicable, the following:

(1) An assurance as to how planned interagency collaborative activities can meet the program intent of the regulation or regulations.

(2) An explanation as to why the identified regulation or regulations would create duplication of effort with an interagency collaborative approach.

(3) An explanation as to how a waiver of the regulation or regulations would not hinder the ability of the involved state agency s fiscal accountability or responsibility for federal moneys, and how granting of the waiver would support achievement of estimated cost avoidance, and result in decreased use of group homes, children and adolescent state hospital programs, nonpublic school residential placement, and juvenile justice reincarcerations, and in improved school attendance or performance.

(Added by Stats. 1992, Ch. 1229, Sec. 2. Effective January 1, 1993.)



5878

(a) (1) The Secretary of California Health and Human Services, the Superintendent of Public Instruction, or the Secretary of the Department of Corrections and Rehabilitation may waive any state regulatory obstacles to the integration of public responsibilities and resources required for counties which have been approved as system of care counties.

(2) The waiver shall remain in effect as long as the local program continues to meet standards as specified in the scope of work plan approved by the State Department of Health Care Services.

(b) The Secretary of California Health and Human Services, the Superintendent of Public Instruction, and the Secretary of the Department of Corrections and Rehabilitation, and those departments designated as single state agencies administering federal programs, shall make every effort to secure federal waivers and any other changes in federal policy or law necessary to support interagency collaboration and coordination in a system of care service delivery system.

(Amended by Stats. 2012, Ch. 34, Sec. 207. Effective June 27, 2012.)






ARTICLE 11. Services for Children with Severe Mental Illness

5878.1

(a) It is the intent of this article to establish programs that ensure services will be provided to severely mentally ill children as defined in Section 5878.2 and that they be part of the children s system of care established pursuant to this part. It is the intent of this act that services provided under this chapter to severely mentally ill children are accountable, developed in partnership with youth and their families, culturally competent, and individualized to the strengths and needs of each child and his or her family.

(b) Nothing in this act shall be construed to authorize any services to be provided to a minor without the consent of the child s parent or legal guardian beyond those already authorized by existing statute.

(Amended by Stats. 2012, Ch. 23, Sec. 64. Effective June 27, 2012. Note: This section was added on Nov. 2, 2004, by initiative Prop. 63.)



5878.2

For purposes of this article, severely mentally ill children means minors under the age of 18 who meet the criteria set forth in subdivision (a) of Section 5600.3.

(Added November 2, 2004, by initiative Proposition 63, Sec. 5. Operative January 1, 2005, pursuant to Sec. 16 of Prop. 63.)



5878.3

(a) Subject to the availability of funds as determined pursuant to Part 4.5 (commencing with Section 5890) of this division, county mental health programs shall offer services to severely mentally ill children for whom services under any other public or private insurance or other mental health or entitlement program is inadequate or unavailable. Other entitlement programs include but are not limited to mental health services available pursuant to Medi-Cal, child welfare, and special education programs. The funding shall cover only those portions of care that cannot be paid for with public or private insurance, other mental health funds or other entitlement programs.

(b) Funding shall be at sufficient levels to ensure that counties can provide each child served all of the necessary services set forth in the applicable treatment plan developed in accordance with this part, including services where appropriate and necessary to prevent an out of home placement, such as services pursuant to Chapter 4 (commencing with Section 18250) of Part 6 of Division 9.

(c) The State Department of Health Care Services shall contract with county mental health programs for the provision of services under this article in the manner set forth in Section 5897.

(Amended by Stats. 2012, Ch. 23, Sec. 65. Effective June 27, 2012. Note: This section was added on Nov. 2, 2004, by initiative Prop. 63.)









CHAPTER 2. System Evaluation

5879

(a) It is the intent of the Legislature to increase the accountability of mental health and other human services programs whenever feasible by developing and implementing new and useful measures of performance, including client and cost outcomes. The Legislature recognizes the advances in performance and outcome evaluation made by counties funded under previous statutes and seeks to continue this development with future participating counties.

(b) It is the intent of the Legislature to have a comparison of the performance indicators of each participating county to the state average whenever possible, as well as a comparison of all participating counties as a group to the state averages.

(c) It is the further intent of the Legislature to have a comparison of the performance indicators of participating counties to their history and future anticipated performance based on utilization trends and costs.

(Added by Stats. 1992, Ch. 1229, Sec. 2. Effective January 1, 1993.)



5880

For each selected county the State Department of Health Care Services shall define and establish client and cost outcome and other system performance goals, and negotiate the expected levels of attainment for each year of participation. Expected levels of attainment shall include a breakdown by ethnic origin and shall be identified by a county in its proposal. These goals shall include, but not be limited to, both of the following:

(a) Client improvement and cost avoidance outcome measures, as follows:

(1) To reduce the number of child months in group homes, residential placements pursuant to Chapter 26.5 (commencing with Section 7570) of Division 7 of Title 1 of the Government Code, and state hospital placements.

(2) To reduce the cost of AFDC-FC group home care, residential placements as described in paragraph (1), and state hospital utilization, by an amount which equals at least 50 percent of the third year project cost. Cost avoidance shall be based on data comparisons of statewide average expenditure and population.

(3) To increase school attendance for pupils in targeted programs.

(4) To increase the grade level equivalent of pupils in targeted programs from admission to discharge.

(5) To reduce the rate of recidivism incurred for wards in targeted juvenile justice programs.

(6) To show measurable improvement in individual and family functional status for a representative sample of children enrolled in the system of care.

(7) To achieve statistically significant increases in services provided in nonclinic settings among agencies.

(8) To increase ethnic minority and gender access to services proportionate to the percentage of these groups in the county s school-age population.

(b) System development and operation measures, as follows:

(1) To provide an integrated system of care that includes multiagency programs and joint case planning, to children who are seriously emotionally and behaviorally disturbed as defined in Section 5856.

(2) To identify and assess children who comprise the target population in the county evidenced by a roster which contains all children receiving mental health case management and treatment services. This roster shall include necessary standardized and uniform identifying information and demographics about the children served.

(3) To develop and maintain individualized service plans that will facilitate interagency service delivery in the least restrictive environment.

(4) To develop or provide access to a range of intensive services that will meet individualized service plan needs. These services shall include, but not be limited to, case management, expanded treatment services at schoolsites, local juvenile corrections facilities, and local foster homes, and flexible services.

(5) To ensure the development and operation of the interagency policy council and the interagency case management council.

(6) To provide culturally competent programs that recognize and address the unique needs of ethnic populations in relation to equal access, program design and operation, and program evaluation.

(7) To develop parent education and support groups, and linkages with parents to ensure their involvement in the planning process and the delivery of services.

(8) To provide a system of evaluation that develops outcome criteria and which will measure performance, including client outcome and cost avoidance.

(9) To gather, manage, and report data in accordance with the requirements of the state funded outcome evaluation.

(Amended by Stats. 2012, Ch. 34, Sec. 208. Effective June 27, 2012.)



5881

(a) Evaluation shall be conducted by participating county evaluation staff and, subject to the availability of funds, by the State Department of Health Care Services and the Mental Health Services Oversight and Accountability Commission.

(b) Evaluation at both levels shall do all of the following:

(1) Ensure that county level systems of care are serving the targeted population.

(2) Ensure that the timely performance data related to client outcome and cost avoidance is collected, analyzed, and reported.

(3) Ensure that system of care components are implemented as intended.

(4) Provide information documenting needs for future planning.

(Amended by Stats. 2012, Ch. 34, Sec. 209. Effective June 27, 2012.)



5882

(a) Participating counties shall assign sufficient resources to performance evaluation to enable the county to fulfill all evaluation responsibilities specified in the contract with the department.

(b) Counties shall cooperate with the department regarding the development of uniform measures of performance.

(Amended by Stats. 2002, Ch. 1161, Sec. 39. Effective September 30, 2002.)



5883

(a) The department shall facilitate improved access to relevant client and financial data from all state agencies, including, but not limited to, the State Department of Social Services, the State Department of Education, the State Department of Health Services, the State Department of Mental Health, the Department of the Youth Authority, and the Department of Finance.

(b) The State Department of Mental Health shall expand the funding allocated to the contract for independent evaluation, as necessary to accommodate the increase in workload created by the addition of new sites.

(c) Subject to the availability of funds, the department shall do all of the following:

(1) Develop uniform data collection and reporting measures applicable to all participating counties.

(2) Collect, analyze, and report performance outcome data for participating counties as a group in comparison to state averages.

(3) Offer technical assistance to participating counties related to data collection, analysis, and reporting.

(Amended by Stats. 2002, Ch. 1161, Sec. 40. Effective September 30, 2002.)









PART 4.5. MENTAL HEALTH SERVICES FUND

5890

(a) The Mental Health Services Fund is hereby created in the State Treasury. The fund shall be administered by the state. Notwithstanding Section 13340 of the Government Code, all moneys in the fund are, except as provided in subdivision (d) of Section 5892, continuously appropriated, without regard to fiscal years, for the purpose of funding the following programs and other related activities as designated by other provisions of this division:

(1) Part 3 (commencing with Section 5800), the Adult and Older Adult System of Care Act.

(2) Part 3.2 (commencing with Section 5830), Innovative Programs.

(3) Part 3.6 (commencing with Section 5840), Prevention and Early Intervention Programs.

(4) Part 4 (commencing with Section 5850), the Children s Mental Health Services Act.

(b) Nothing in the establishment of this fund, nor any other provisions of the act establishing it or the programs funded shall be construed to modify the obligation of health care service plans and disability insurance policies to provide coverage for mental health services, including those services required under Section 1374.72 of the Health and Safety Code and Section 10144.5 of the Insurance Code, related to mental health parity. Nothing in this act shall be construed to modify the oversight duties of the Department of Managed Health Care or the duties of the Department of Insurance with respect to enforcing these obligations of plans and insurance policies.

(c) Nothing in this act shall be construed to modify or reduce the existing authority or responsibility of the State Department of Health Care Services.

(d) The State Department of Health Care Services shall seek approval of all applicable federal Medicaid approvals to maximize the availability of federal funds and eligibility of participating children, adults, and seniors for medically necessary care.

(e) Share of costs for services pursuant to Part 3 (commencing with Section 5800), and Part 4 (commencing with Section 5850) of this division, shall be determined in accordance with the Uniform Method for Determining Ability to Pay applicable to other publicly funded mental health services, unless this Uniform Method is replaced by another method of determining co-payments, in which case the new method applicable to other mental health services shall be applicable to services pursuant to Part 3 (commencing with Section 5800), and Part 4 (commencing with Section 5850) of this division.

(Amended by Stats. 2012, Ch. 23, Sec. 66. Effective June 27, 2012. Note: This section was added on Nov. 2, 2004, by initiative Prop. 63.)



5891

(a) The funding established pursuant to this act shall be utilized to expand mental health services. Except as provided in subdivision (j) of Section 5892 due to the state s fiscal crisis, these funds shall not be used to supplant existing state or county funds utilized to provide mental health services. The state shall continue to provide financial support for mental health programs with not less than the same entitlements, amounts of allocations from the General Fund or from the Local Revenue Fund 2011 in the State Treasury, and formula distributions of dedicated funds as provided in the last fiscal year which ended prior to the effective date of this act. The state shall not make any change to the structure of financing mental health services, which increases a county s share of costs or financial risk for mental health services unless the state includes adequate funding to fully compensate for such increased costs or financial risk. These funds shall only be used to pay for the programs authorized in Section 5892. These funds may not be used to pay for any other program. These funds may not be loaned to the state General Fund or any other fund of the state, or a county general fund or any other county fund for any purpose other than those authorized by Section 5892.

(b) Notwithstanding subdivision (a), the Controller may use the funds created pursuant to this part for loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code. Any such loan shall be repaid from the General Fund with interest computed at 110 percent of the Pooled Money Investment Account rate, with interest commencing to accrue on the date the loan is made from the fund. This subdivision does not authorize any transfer that would interfere with the carrying out of the object for which these funds were created.

(c) Commencing July 1, 2012, on or before the 15th day of each month, pursuant to a methodology provided by the State Department of Health Care Services, the Controller shall distribute to each Local Mental Health Service Fund established by counties pursuant to subdivision (f) of Section 5892, all unexpended and unreserved funds on deposit as of the last day of the prior month in the Mental Health Services Fund, established pursuant to Section 5890, for the provision of programs and other related activities set forth in Part 3 (commencing with Section 5800), Part 3.2 (commencing with Section 5830), Part 3.6 (commencing with Section 5840), and Part 4 (commencing with Section 5850).

(d) Counties shall base their expenditures on the county mental health program s three-year program and expenditure plan or annual update, as required by Section 5847. Nothing in this subdivision shall affect subdivision (a) or (b).

(Amended by Stats. 2012, Ch. 23, Sec. 67. Effective June 27, 2012. Note: This section was added on Nov. 2, 2004, by initiative Prop. 63.)



5892

(a) In order to promote efficient implementation of this act, the county shall use funds distributed from the Mental Health Services Fund as follows:

(1) In 2005 06, 2006 07, and in 2007 08 10 percent shall be placed in a trust fund to be expended for education and training programs pursuant to Part 3.1.

(2) In 2005 06, 2006 07 and in 2007 08 10 percent for capital facilities and technological needs distributed to counties in accordance with a formula developed in consultation with the California Mental Health Directors Association to implement plans developed pursuant to Section 5847.

(3) Twenty percent of funds distributed to the counties pursuant to subdivision (c) of Section 5891 shall be used for prevention and early intervention programs in accordance with Part 3.6 (commencing with Section 5840) of this division.

(4) The expenditure for prevention and early intervention may be increased in any county in which the department determines that the increase will decrease the need and cost for additional services to severely mentally ill persons in that county by an amount at least commensurate with the proposed increase.

(5) The balance of funds shall be distributed to county mental health programs for services to persons with severe mental illnesses pursuant to Part 4 (commencing with Section 5850), for the children s system of care and Part 3 (commencing with Section 5800), for the adult and older adult system of care.

(6) Five percent of the total funding for each county mental health program for Part 3 (commencing with Section 5800), Part 3.6 (commencing with Section 5840), and Part 4 (commencing with Section 5850) of this division, shall be utilized for innovative programs in accordance with Sections 5830, 5847, and 5848.

(b) In any year after 2007 08, programs for services pursuant to Part 3 (commencing with Section 5800), and Part 4 (commencing with Section 5850) of this division may include funds for technological needs and capital facilities, human resource needs, and a prudent reserve to ensure services do not have to be significantly reduced in years in which revenues are below the average of previous years. The total allocation for purposes authorized by this subdivision shall not exceed 20 percent of the average amount of funds allocated to that county for the previous five years pursuant to this section.

(c) The allocations pursuant to subdivisions (a) and (b) shall include funding for annual planning costs pursuant to Section 5848. The total of these costs shall not exceed 5 percent of the total of annual revenues received for the fund. The planning costs shall include funds for county mental health programs to pay for the costs of consumers, family members, and other stakeholders to participate in the planning process and for the planning and implementation required for private provider contracts to be significantly expanded to provide additional services pursuant to Part 3 (commencing with Section 5800), and Part 4 (commencing with Section 5850) of this division.

(d) Prior to making the allocations pursuant to subdivisions (a), (b), and (c), funds shall be reserved for the costs for the State Department of Health Care Services, the California Mental Health Planning Council, the Office of Statewide Health Planning and Development, the Mental Health Services Oversight and Accountability Commission, the State Department of Public Health, and any other state agency to implement all duties pursuant to the programs set forth in this section. These costs shall not exceed 5 percent of the total of annual revenues received for the fund. The administrative costs shall include funds to assist consumers and family members to ensure the appropriate state and county agencies give full consideration to concerns about quality, structure of service delivery, or access to services. The amounts allocated for administration shall include amounts sufficient to ensure adequate research and evaluation regarding the effectiveness of services being provided and achievement of the outcome measures set forth in Part 3 (commencing with Section 5800), Part 3.6 (commencing with Section 5840), and Part 4 (commencing with Section 5850) of this division. The amount of funds available for the purposes of this subdivision in any fiscal year shall be subject to appropriation in the annual Budget Act.

(e) In 2004 05 funds shall be allocated as follows:

(1) Forty-five percent for education and training pursuant to Part 3.1 (commencing with Section 5820) of this division.

(2) Forty-five percent for capital facilities and technology needs in the manner specified by paragraph (2) of subdivision (a).

(3) Five percent for local planning in the manner specified in subdivision (c).

(4) Five percent for state implementation in the manner specified in subdivision (d).

(f) Each county shall place all funds received from the State Mental Health Services Fund in a local Mental Health Services Fund. The Local Mental Health Services Fund balance shall be invested consistent with other county funds and the interest earned on the investments shall be transferred into the fund. The earnings on investment of these funds shall be available for distribution from the fund in future years.

(g) All expenditures for county mental health programs shall be consistent with a currently approved plan or update pursuant to Section 5847.

(h) Other than funds placed in a reserve in accordance with an approved plan, any funds allocated to a county which have not been spent for their authorized purpose within three years shall revert to the state to be deposited into the fund and available for other counties in future years, provided however, that funds for capital facilities, technological needs, or education and training may be retained for up to 10 years before reverting to the fund.

(i) If there are still additional revenues available in the fund after the Mental Health Services Oversight and Accountability Commission has determined there are prudent reserves and no unmet needs for any of the programs funded pursuant to this section, including all purposes of the Prevention and Early Intervention Program, the commission shall develop a plan for expenditures of these revenues to further the purposes of this act and the Legislature may appropriate these funds for any purpose consistent with the commission s adopted plan which furthers the purposes of this act.

(j) For the 2011 12 fiscal year, General Fund revenues will be insufficient to fully fund many existing mental health programs, including Early and Periodic Screening, Diagnosis, and Treatment (EPSDT), Medi-Cal Specialty Mental Health Managed Care, and mental health services provided for special education pupils. In order to adequately fund those programs for the 2011 12 fiscal year and avoid deeper reductions in programs that serve individuals with severe mental illness and the most vulnerable, medically needy citizens of the state, prior to distribution of funds under paragraphs (1) to (6), inclusive, of subdivision (a), effective July 1, 2011, moneys shall be allocated from the Mental Health Services Fund to the counties as follows:

(1) Commencing July 1, 2011, one hundred eighty-three million six hundred thousand dollars ($183,600,000) of the funds available as of July 1, 2011, in the Mental Health Services Fund, shall be allocated in a manner consistent with subdivision (c) of Section 5778 and based on a formula determined by the state in consultation with the California Mental Health Directors Association to meet the fiscal year 2011 12 General Fund obligation for Medi-Cal Specialty Mental Health Managed Care.

(2) Upon completion of the allocation in paragraph (1), the Controller shall distribute to counties ninety-eight million five hundred eighty-six thousand dollars ($98,586,000) from the Mental Health Services Fund for mental health services for special education pupils based on a formula determined by the state in consultation with the California Mental Health Directors Association.

(3) Upon completion of the allocation in paragraph (2), the Controller shall distribute to counties 50 percent of their 2011 12 Mental Health Services Act component allocations consistent with Sections 5847 and 5891, not to exceed four hundred eighty-eight million dollars ($488,000,000). This allocation shall commence beginning August 1, 2011.

(4) Upon completion of the allocation in paragraph (3), and as revenues are deposited into the Mental Health Services Fund, the Controller shall distribute five hundred seventy-nine million dollars ($579,000,000) from the Mental Health Services Fund to counties to meet the General Fund obligation for EPSDT for fiscal year 2011 12. These revenues shall be distributed to counties on a quarterly basis and based on a formula determined by the state in consultation with the California Mental Health Directors Association. These funds shall not be subject to reconciliation or cost settlement.

(5) The Controller shall distribute to counties the remaining 2011 12 Mental Health Services Act component allocations consistent with Sections 5847 and 5891, beginning no later than April 30, 2012. These remaining allocations shall be made on a monthly basis.

(6) The total one-time allocation from the Mental Health Services Fund for EPSDT, Medi-Cal Specialty Mental Health Managed Care, and mental health services provided to special education pupils as referenced shall not exceed eight hundred sixty-two million dollars ($862,000,000). Any revenues deposited in the Mental Health Services Fund in fiscal year 2011 12 that exceed this obligation shall be distributed to counties for remaining fiscal year 2011 12 Mental Health Services Act component allocations, consistent with Sections 5847 and 5891.

(k) Subdivision (j) shall not be subject to repayment.

(l) Subdivision (j) shall become inoperative on July 1, 2012.

(Amended by Stats. 2013, Ch. 34, Sec. 2. Effective June 27, 2013. Note: This section was added on Nov. 2, 2004, by initiative Prop. 63.)



5893

(a) In any year in which the funds available exceed the amount allocated to counties, such funds shall be carried forward to the next fiscal year to be available for distribution to counties in accordance with Section 5892 in that fiscal year.

(b) All funds deposited into the Mental Health Services Fund shall be invested in the same manner in which other state funds are invested. The fund shall be increased by its share of the amount earned on investments.

(Added November 2, 2004, by initiative Proposition 63, Sec. 15. Operative January 1, 2005, pursuant to Sec. 16 of Prop. 63.)



5894

In the event that Part 3 (commencing with Section 5800) or Part 4 (commencing with Section 5850) of this division, are restructured by legislation signed into law before the adoption of this measure, the funding provided by this measure shall be distributed in accordance with such legislation; provided, however, that nothing herein shall be construed to reduce the categories of persons entitled to receive services.

(Added November 2, 2004, by initiative Proposition 63, Sec. 15. Operative January 1, 2005, pursuant to Sec. 16 of Prop. 63.)



5895

In the event any provisions of Part 3 (commencing with Section 5800), or Part 4 (commencing with Section 5850) of this division, are repealed or modified so the purposes of this act cannot be accomplished, the funds in the Mental Health Services Fund shall be administered in accordance with those sections as they read on January 1, 2004.

(Added November 2, 2004, by initiative Proposition 63, Sec. 15. Operative January 1, 2005, pursuant to Sec. 16 of Prop. 63.)



5897

(a) Notwithstanding any other provision of state law, the State Department of Health Care Services shall implement the mental health services provided by Part 3 (commencing with Section 5800), Part 3.6 (commencing with Section 5840), and Part 4 (commencing with Section 5850) through contracts with county mental health programs or counties acting jointly. A contract may be exclusive and may be awarded on a geographic basis. For purposes of this section, a county mental health program includes a city receiving funds pursuant to Section 5701.5.

(b) Two or more counties acting jointly may agree to deliver or subcontract for the delivery of those mental health services. The agreement may encompass all or any part of the mental health services provided pursuant to these parts. Any agreement between counties shall delineate each county s responsibilities and fiscal liability.

(c) The department shall implement the provisions of Part 3 (commencing with Section 5800), Part 3.2 (commencing with Section 5830), Part 3.6 (commencing with Section 5840), and Part 4 (commencing with Section 5850) through the annual county mental health services performance contract, as specified in Chapter 2 (commencing with Section 5650) of Part 2.

(d) When a county mental health program is not in compliance with its performance contract, the department may request a plan of correction with a specific timeline to achieve improvements.

(e) Contracts awarded by the State Department of Health Care Services, the State Department of Public Health, the California Mental Health Planning Council, the Office of Statewide Health Planning and Development, and the Mental Health Services Oversight and Accountability Commission pursuant to Part 3 (commencing with Section 5800), Part 3.1 (commencing with Section 5820), Part 3.2 (commencing with Section 5830), Part 3.6 (commencing with Section 5840), Part 3.7 (commencing with Section 5845), Part 4 (commencing with Section 5850), and Part 4.5 (commencing with Section 5890), may be awarded in the same manner in which contracts are awarded pursuant to Section 5814 and the provisions of subdivisions (g) and (h) of Section 5814 shall apply to those contracts.

(f) For purposes of Section 14712, the allocation of funds pursuant to Section 5892 which are used to provide services to Medi-Cal beneficiaries shall be included in calculating anticipated county matching funds and the transfer to the State Department of Health Care Services of the anticipated county matching funds needed for community mental health programs.

(Amended by Stats. 2014, Ch. 31, Sec. 45. Effective June 20, 2014. Note: This section was added on Nov. 2, 2004, by initiative Prop. 63.)



5898

The State Department of Health Care Services, in consultation with the Mental Health Services Oversight and Accountability Commission, shall develop regulations, as necessary, for the State Department of Health Care Services, the Mental Health Services Oversight and Accountability Commission, or designated state and local agencies to implement this act. Regulations adopted pursuant to this section shall be developed with the maximum feasible opportunity for public participation and comments.

(Amended by Stats. 2012, Ch. 23, Sec. 70. Effective June 27, 2012. Note: This section was added on Nov. 2, 2004, by initiative Prop. 63.)



5899

(a) The State Department of Health Care Services, in consultation with the Mental Health Services Oversight and Accountability Commission and the California Mental Health Directors Association, shall develop and administer instructions for the Annual Mental Health Services Act Revenue and Expenditure Report. This report shall be submitted electronically to the department and to the Mental Health Services Oversight and Accountability Commission.

(b) The purpose of the Annual Mental Health Services Act Revenue and Expenditure Report is as follows:

(1) Identify the expenditures of Mental Health Services Act (MHSA) funds that were distributed to each county.

(2) Quantify the amount of additional funds generated for the mental health system as a result of the MHSA.

(3) Identify unexpended funds, and interest earned on MHSA funds.

(4) Determine reversion amounts, if applicable, from prior fiscal year distributions.

(c) This report is intended to provide information that allows for the evaluation of all of the following:

(1) Children s systems of care.

(2) Prevention and early intervention strategies.

(3) Innovative projects.

(4) Workforce education and training.

(5) Adults and older adults systems of care.

(6) Capital facilities and technology needs.

(Added by Stats. 2012, Ch. 23, Sec. 71. Effective June 27, 2012.)






PART 5. INSTITUTIONS FOR MENTAL DISEASE

CHAPTER 1. General Provisions

ARTICLE 1. Legislative Findings and Intent

5900

This part is intended to organize and finance mental health services in skilled nursing facilities designated as institutions for mental disease, in a way that will promote the well-being of the residents. It is furthermore intended to effectively utilize existing resources in the delivery of mental health services to severely and persistently mentally disabled persons; to ensure continued receipt of federal funds; to minimize the fiscal exposure of counties; to maintain state responsibility for licensing and certification; to maintain services to individual county consumers at the 1990 91 fiscal year levels; and to provide a mechanism for the orderly transition of programmatic and fiscal responsibility from the state to the counties, in a way that will maintain the stability and viability of the industry.

(Added by Stats. 1991, Ch. 89, Sec. 198. Effective June 30, 1991.)



5901

(a) The Legislature finds that the following issues relating to program operation must be resolved prior to the full assumption of responsibility for institutions for mental disease program monitoring and reimbursement procedures by the counties:

(1) The information regarding the program is inadequate to accurately allocate funding to the counties without significant disruption of patient care.

(2) There is currently no administrative mechanism whereby all counties can immediately assume these responsibilities without endangering the health and safety of the persons being served.

(b) (1) During the 1991 92 fiscal year, the sum of eighty-seven million seven hundred twenty-seven thousand dollars ($87,727,000) shall be made available from the Mental Health Subaccount of the Sales Tax Account of the Local Revenue Fund to the department for support of institutions for mental disease.

(2) For the 1991 92 fiscal year, the department shall issue a preliminary allocation of at least fifty-seven million four hundred fifty thousand dollars ($57,450,000) of the amount identified in paragraph (1). In developing a preliminary allocation, the department shall utilize a methodology that will minimize disruption of services to persons being served and that will continue access at the 1990 91 fiscal year level.

(3) During the 1991 92 fiscal year, the department shall administer institution for mental disease resources remaining from the amount identified in paragraph (1) after the allocation described in (2) has been made, as a risk pool on behalf of all the counties. Effective July 1, 1991, the department shall enter into contracts with institutions for mental disease providers at the 1990 91 fiscal year contract bed level. These resources shall be made available to all counties.

(4) The department shall establish a method for the identification of persons, by county, residing in institutions for mental disease, and notification of counties of their program and fiscal responsibilities.

(c) The Department of Finance may authorize a loan of up to twenty million dollars ($20,000,000) from the General Fund for deposit into the Institutions for Mental Disease Account of the Mental Health Facilities Fund established pursuant to Section 17602.05, for use by the department in implementing this part.

(Amended by Stats. 2012, Ch. 34, Sec. 210. Effective June 27, 2012.)






ARTICLE 2. Interim Contracting Mechanism

5902

(a) In the 1991 92 fiscal year, funding sufficient to cover the cost of the basic level of care in institutions for mental disease at the rate established by the State Department of Health Services shall be made available to the department for skilled nursing facilities, plus the rate established for special treatment programs. The department may authorize a county to administer institutions for mental disease services if the county with the consent of the affected providers makes a request to administer services and an allocation is made to the county for these services. The department shall continue to contract with these providers for the services necessary for the operation of the institutions for mental disease.

(b) In the 1992 93 fiscal year, the department shall consider county-specific requests to continue to provide administrative services relative to institutions for mental disease facilities when no viable alternatives are found to exist.

(c) (1) By October 1, 1991, the department, in consultation with the California Conference of Local Mental Health Directors and the California Association of Health Facilities, shall develop and publish a county-specific allocation of institutions for mental disease funds which will take effect on July 1, 1992.

(2) By November 1, 1991, counties shall notify the providers of any intended change in service levels to be effective on July 1, 1992.

(3) By April 1, 1992, counties and providers shall have entered into contracts for basic institutions for mental disease services at the rate described in subdivision (e) for the 1992 93 fiscal year at the level expressed on or before November 1, 1991, except that a county shall be permitted additional time, until June 1, 1992, to complete the processing of the contract, when any of the following conditions are met:

(A) The county and the affected provider have agreed on all substantive institutions for mental disease contract issues by April 1, 1992.

(B) Negotiations are in process with the county on April 1, 1992, and the affected provider has agreed in writing to the extension.

(C) The service level committed to on November 1, 1991, exceeds the affected provider s bed capacity.

(D) The county can document that the affected provider has refused to enter into negotiations by April 1, 1992, or has substantially delayed negotiations.

(4) If a county and a provider are unable to reach agreement on substantive contract issues by June 1, 1992, the department may, upon request of either the affected county or the provider, mediate the disputed issues.

(5) Where contracts for service at the level committed to on November 1, 1991, have not been completed by April 1, 1992, and additional time is not permitted pursuant to the exceptions specified in paragraph (3) the funds allocated to those counties shall revert for reallocation in a manner that shall promote equity of funding among counties. With respect to counties with exceptions permitted pursuant to paragraph (3), funds shall not revert unless contracts are not completed by June 1, 1992. In no event shall funds revert under this section if there is no harm to the provider as a result of the county contract not being completed. During the 1992 93 fiscal year, funds reverted under this paragraph shall be used to purchase institution for mental disease/skilled nursing/special treatment program services in existing facilities.

(6) Nothing in this section shall apply to negotiations regarding supplemental payments beyond the rate specified in subdivision (e).

(d) On or before April 1, 1992, counties may complete contracts with facilities for the direct purchase of services in the 1992 93 fiscal year. Those counties for which facility contracts have not been completed by that date shall be deemed to continue to accept financial responsibility for those patients during the subsequent fiscal year at the rate specified in subdivision (a).

(e) As long as contracts with institutions for mental disease providers require the facilities to maintain skilled nursing facility licensure and certification, reimbursement for basic services shall be at the rate established by the State Department of Health Services. Except as provided in this section, reimbursement rates for services in institutions for mental diseases shall be the same as the rates in effect on July 31, 2004. Effective July 1, 2005, through June 30, 2008, the reimbursement rate for institutions for mental disease shall increase by 6.5 percent annually. Effective July 1, 2008, the reimbursement rate for institutions for mental disease shall increase by 4.7 percent annually.

(f) (1) Providers that agree to contract with the county for services under an alternative mental health program pursuant to Section 5768 that does not require skilled nursing facility licensure shall retain return rights to licensure as skilled nursing facilities.

(2) Providers participating in an alternative program that elect to return to skilled nursing facility licensure shall only be required to meet those requirements under which they previously operated as a skilled nursing facility.

(g) In the 1993 94 fiscal year and thereafter, the department shall consider requests to continue administrative services related to institutions for mental disease facilities from counties with a population of 150,000 or less based on the most recent available estimates of population data as determined by the Population Research Unit of the Department of Finance.

(Amended by Stats. 2005, Ch. 508, Sec. 5. Effective October 4, 2005.)



5903

(a) For the purposes of this section, the following definitions shall apply:

(1) Client means an individual who is all of the following:

(A) Mentally disabled.

(B) Medi-Cal eligible.

(C) Under the age of 65 years.

(D) Certified for placement in an institution for mental disease by a county.

(E) Eligible for Supplemental Security Income/State Supplementary Program for the Aged, Blind, and Disabled (SSI/SSP) benefits.

(2) Client s payee means an authorized representative who may receive revenue resources, including SSI/SSP benefits, on behalf of a client.

(3) SSI/SSP benefits means revenue resources paid to an eligible client, or the client s payee, by the federal Social Security Administration pursuant to Subchapter 16 (commencing with Section 1381) of Chapter 7 of Title 42 of the United States Code, and Chapter 3 (commencing with Section 12000) of Part 3 of Division 9.

(b) (1) Between August 1, 1991, and June 30, 1992, institution for mental disease providers shall make reasonable efforts to collect SSI/SSP benefits from a client or a client s payee. The provider shall invoice the client or the client s payee for the SSI/SSP benefits, minus the personal and incidental allowance amount as established by the Social Security Administration, and remit all SSI/SSP funds collected to the department pursuant to procedures established by the department.

(2) Commencing July 1, 1992, and to the extent permitted by federal law, institution for mental disease providers may collect SSI/SSP benefits from a client or a client s payee. The amount to be invoiced shall be the amount of the client s SSI/SSP benefits, minus the personal and incidental allowance amount as established by the Social Security Administration. The administrative mechanism for collection of SSI/SSP benefits, including designation of the party responsible for collection, shall be determined by negotiation between the counties and the providers.

(c) In collecting SSI/SSP benefits from the client or the client s payee, the provider shall not be deemed to be the authorized representative, as defined in Section 72015 of Title 22 of the California Code of Regulations, for purposes of handling the client s moneys or valuables.

(d) Providers shall make all reasonable efforts, as specified in procedures developed by the department in consultation with providers, to collect SSI/SSP benefits from the client or the client s payee. Providers shall establish an accounting procedure, approved by the department, for the actual collection and remittance of these funds.

(e) Providers shall prorate the client s SSI/SSP benefits by the number of days spent in the facility.

(f) After June 30, 1992, and not later than January 1, 1993, the department shall make data available to the Legislature, upon request, regarding the SSI/SSP collections made by institution for mental disease providers pursuant to this section.

(Amended by Stats. 1991, Ch. 918, Sec. 1. Effective October 14, 1991.)



5903.5

Notwithstanding any other provision of law, the department may liquidate accounts receivable from individual clients or payees of clients from institution for mental disease funds appropriated by the Legislature, when they have been determined by the department to be uncollectible, including accounts receivable in existence prior to the effective date of this section. Liquidation shall occur no sooner than 12 months after the original date of the accounts receivable debt.

(Added by Stats. 1991, Ch. 918, Sec. 2. Effective October 14, 1991.)






ARTICLE 3. Procedures for the Transfer of Responsibility from the State to the Counties

5907

No later than January 1, 1992, the director, in consultation with the California Conference of Local Mental Health Directors and representatives of institutions for mental disease, shall develop a suggested uniform contract format that may be used by counties for the purchase of services from institutions for mental disease.

(Added by Stats. 1991, Ch. 89, Sec. 198. Effective June 30, 1991.)



5908

On or before October 1, 1992, and in each following year, the counties contracting directly with the facility shall inform the facility of any intent to modify the quantity of services to be purchased in the subsequent fiscal year. Contracts for these services shall be completed by April 1 of each year for the following year. In the absence of cause, changes shall not be made without this notification.

(Added by Stats. 1991, Ch. 89, Sec. 198. Effective June 30, 1991.)



5909

(a) The Director of Health Care Services shall retain the authority and responsibility to monitor and approve special treatment programs in skilled nursing facilities in accordance with Sections 72443 to 72475, inclusive, of Title 22 of the California Code of Regulations.

(b) The State Department of Health Care Services shall conduct annual certification inspections of special treatment programs for the mentally disordered for the purpose of approving the special treatment programs that are located in skilled nursing facilities licensed pursuant to Section 1265 of the Health and Safety Code.

(Amended by Stats. 2013, Ch. 23, Sec. 51. Effective June 27, 2013.)



5910

Nothing in this article shall preclude two or more counties from establishing a single agreement with a facility, or group of facilities, for the purchase of services for the counties as a single entity. When two or more counties enter into an agreement, a single county may act as the host county for the purpose of program management and administration.

(Added by Stats. 1991, Ch. 89, Sec. 198. Effective June 30, 1991.)



5911

A county or group of counties, by agreement, may expand services into additional facilities utilizing any funds available to the county or counties for that purpose.

(Added by Stats. 1991, Ch. 89, Sec. 198. Effective June 30, 1991.)



5912

(a) As long as contracts require institutions for mental disease to continue to be licensed and certified as skilled nursing facilities by the State Department of Public Health, they shall be reimbursed for basic services at the rate established by the State Department of Health Care Services. Effective July 1, 2014, the reimbursement rate for institutions for mental disease shall increase by 3.5 percent annually.

(b) It is the intent of the Legislature that the annual rate increases provided in subdivision (a) be utilized by the institutions for mental disease to meet direct service costs and, to the extent possible, improve the quality of care rendered to residents in the facilities.

(Amended by Stats. 2013, Ch. 303, Sec. 1. Effective January 1, 2014.)















DIVISION 6. ADMISSIONS AND JUDICIAL COMMITMENTS

PART 1. ADMISSIONS

CHAPTER 1. Voluntary Admissions to Mental Hospitals and Institutions

6000

(a) Pursuant to applicable rules and regulations established by the State Department of Mental Health or the State Department of Developmental Services, the medical director of a state hospital for the mentally disordered or developmentally disabled may receive in such hospital, as a boarder and patient, any person who is a suitable person for care and treatment in such hospital, upon receipt of a written application for the admission of the person into the hospital for care and treatment made in accordance with the following requirements:

(1) In the case of an adult person, the application shall be made voluntarily by the person, at a time when he is in such condition of mind as to render him competent to make it or, if he is a conservatee with a conservator of the person or person and estate who was appointed under Chapter 3 (commencing with Section 5350) of Part 1 of Division 5 with the right as specified by court order under Section 5358 to place his conservatee in a state hospital, by his conservator.

(2) In the case of a minor person, the application shall be made by his parents, or by the parent, guardian, conservator, or other person entitled to his custody to any of such mental hospitals as may be designated by the Director of Mental Health or the Director of Developmental Services to admit minors on voluntary applications. If the minor has a conservator of the person, or the person and the estate, appointed under Chapter 3 (commencing with Section 5350) of Part 1 of Division 5, with the right as specified by court order under Section 5358 to place the conservatee in a state hospital the application for the minor shall be made by his conservator.

Any such person received in a state hospital shall be deemed a voluntary patient.

Upon the admission of a voluntary patient to a state hospital the medical director shall immediately forward to the office of the State Department of Mental Health or the State Department of Developmental Services the record of such voluntary patient, showing the name, residence, age, sex, place of birth, occupation, civil condition, date of admission of such patient to such hospital, and such other information as is required by the rules and regulations of the department.

The charges for the care and keeping of a mentally disordered person in a state hospital shall be governed by the provisions of Article 4 (commencing with Section 7275) of Chapter 3 of Division 7 relating to the charges for the care and keeping of mentally disordered persons in state hospitals.

A voluntary adult patient may leave the hospital or institution at any time by giving notice of his desire to leave to any member of the hospital staff and completing normal hospitalization departure procedures. A conservatee may leave in a like manner if notice is given by his conservator.

A minor person who is a voluntary patient may leave the hospital or institution after completing normal hospitalization departure procedures after notice is given to the superintendent or person in charge by the parents, or the parent, guardian, conservator, or other person entitled to the custody of the minor, of their desire to remove him from the hospital.

No person received into a state hospital, private mental institution, or county psychiatric hospital as a voluntary patient during his minority shall be detained therein after he reaches the age of majority, but any such person, after attaining the age of majority, may apply for admission into the hospital or institution for care and treatment in the manner prescribed in this section for applications by adult persons.

(b) The State Department of Mental Health or the State Department of Developmental Services shall establish such rules and regulations as are necessary to carry out properly the provisions of this section.

(c) Commencing July 1, 2012, the department shall not admit any person to a developmental center pursuant to this section.

(Amended by Stats. 2012, Ch. 25, Sec. 18. Effective June 27, 2012.)



6000.5

Pursuant to Section 6000, the medical director of a state hospital for the developmentally disabled may receive in such hospital, as a boarder and patient, any developmentally disabled person as defined in Section 4512 who has been referred in accordance with Sections 4652, 4653, and 4803.

(Amended by Stats. 1979, Ch. 373.)



6001

Admissions to the Langley Porter Neuropsychiatric Institute or to the Neuropsychiatric Institute, U.C.L.A. Medical Center, may be on a voluntary basis after approval by the medical superintendent of the clinic or institute, as the case may be.

(Repealed and added by Stats. 1967, Ch. 1667.)



6002

The person in charge of any private institution, hospital, clinic, or sanitarium which is conducted for, or includes a department or ward conducted for, the care and treatment of persons who are mentally disordered may receive therein as a voluntary patient any person suffering from a mental disorder who is a suitable person for care and treatment in the institution, hospital, clinic, or sanitarium who voluntarily makes a written application to the person in charge for admission into the institution, hospital, clinic, or sanitarium, and who is at the time of making the application mentally competent to make the application. A conservatee, with a conservator of the person, or person and estate, appointed under Chapter 3 (commencing with Section 5350) of Part 1 of Division 5, with the right as specified by court order under Section 5358 to place his conservatee, may be admitted upon written application by his conservator.

After the admission of a voluntary patient to a private institution, hospital, clinic, or sanitarium the person in charge shall forward to the office of the State Department of Mental Health a record of the voluntary patient showing such information as may be required by rule by the department.

A voluntary adult patient may leave the hospital, clinic, or institution at any time by giving notice of his desire to leave to any member of the hospital staff and completing normal hospitalization departure procedures. A conservatee may leave in a like manner if notice is given by his conservator.

(Amended by Stats. 1977, Ch. 1252.)



6002.10

Any facility licensed under Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code, to provide inpatient psychiatric treatment, excluding state hospitals, and county hospitals, shall establish admission procedures for minors who meet the following criteria:

(a) The minor is 14 years of age and over, and is under 18 years of age.

(b) The minor is not legally emancipated.

(c) The minor is not detained under Sections 5585.50 and 5585.53.

(d) The minor is not voluntarily committed pursuant to Section 6552.

(e) The minor has not been declared a dependent of the juvenile court pursuant to Section 300 or a ward of the court pursuant to Section 602. The minor s admitting diagnosis or condition is either of the following:

(1) A mental disorder only. Although resistance to treatment may be a product of a mental disorder, the resistance shall not, in itself, imply the presence of a mental disorder or constitute evidence that the minor meets the admission criteria. A minor shall not be considered mentally disordered solely for exhibiting behaviors specified under Sections 601 and 602.

(2) A mental disorder and a substance abuse disorder.

(Added by Stats. 1989, Ch. 1375, Sec. 2.)



6002.15

(a) Prior to accepting the written authorization for treatment, the facility shall assure that a representative of the facility has given a full explanation of the treatment philosophy of the facility, including, where applicable, the use of seclusion and restraint, the use of medication, and the degree of involvement of family members in the minor s treatment to the parent, guardian or other person entitled to the minor s custody. This explanation shall be given orally and in writing, and shall be documented in the minor s treatment record upon completion.

(b) As part of the admission process, the professional person responsible for the minor s admission shall affirm in writing that the minor meets the admission criteria as specified above.

(c) Upon admission, a facility specified in Section 6002.10 shall do all of the following:

(1) Inform the minor in writing of the availability of an independent clinical review of his or her further inpatient treatment. The notice shall be witnessed and signed by an appropriate representative of the facility.

(2) Within one working day, notify the patients rights advocate, as defined in Article 2 (commencing with Section 5540) of Chapter 5.2, regarding the admission of the minor.

(3) Provide all minors with a booklet promulgated by the State Department of Health Care Services outlining the specific rights of minors in mental health facilities. The booklet shall include the phone number of the local advocate and the hours that he or she may be reached.

(Amended by Stats. 2012, Ch. 34, Sec. 212. Effective June 27, 2012.)



6002.20

(a) If the minor requests an independent clinical review of his or her continued inpatient treatment, the patients rights advocate shall be notified of the request, as soon as practical, but no later than one working day. The role of the advocate shall be to provide information and assistance to the minor relating to the minor s right to obtain an independent clinical review to determine the appropriateness of placement within the facility. The advocate shall conduct his or her activities in a manner least disruptive to patient care in the facility. Nothing in this section shall be construed to limit, or expand, rights and responsibilities the advocate has pursuant to other provisions of law.

(b) An independent review may be requested up to 10 days after admission. At any time the minor may rescind his or her request for a review.

(Added by Stats. 1989, Ch. 1375, Sec. 3.)



6002.25

The independent clinical review shall be conducted by a licensed psychiatrist with training and experience in treating psychiatric adolescent patients, who is a neutral party to the review, having no direct financial relationship with the treating clinician, nor a personal or financial relationship with the patient, or his or her parents or guardian. Nothing in this section shall prevent a psychiatrist affiliated with a health maintenance organization, as defined in subdivision (b) of Section 1373.10 of the Health and Safety Code, from providing the independent clinical review where the admitting, treating, and reviewing psychiatrists are affiliated with a health maintenance organization that predominantly serves members of a prepaid health care service plan. The independent clinical reviewer shall be assigned, on a rotating basis, from a list prepared by the facility, and submitted to the county mental health director prior to March 1, 1990, and annually thereafter, or more frequently when necessary. The county mental health director shall, on an annual basis, or at the request of the facility, review the facility s list of independent clinical reviewers. The county mental health director shall approve or disapprove the list of reviewers within 30 days of submission. If there is no response from the county mental health director, the facility s list shall be deemed approved. If the county mental health director disapproves one or more of the persons on the list of reviewers, the county mental health director shall notify the facility in writing of the reasons for the disapproval. The county mental health director, in consultation with the facility, may develop a list of one or more additional reviewers within 30 days. The final list shall be mutually agreeable to the county mental health director and the facility. Sections 6002.10 to 6002.40, inclusive, shall not be construed to prohibit the treatment of minors prior to the existence of an approved list of independent clinical reviewers. The independent clinical reviewer may be an active member of the medical staff of the facility who has no direct financial relationship, including, but not limited to, an employment or other contract arrangement with the facility except for compensation received for the service of providing clinical reviews.

(Added by Stats. 1989, Ch. 1375, Sec. 4.)



6002.30

(a) All reasonably available clinical information which is relevant to establishing whether the minor meets the admission criteria pursuant to subdivision (d) of Section 6002.35 shall be considered by the psychiatrist conducting the review. In considering the information presented, the psychiatrist conducting the review shall privately interview the minor, and shall consult the treating clinician to review alternative treatment options which may be suitable for the minor s mental disorder.

(b) If the minor has received medication while an inpatient, the person conducting the review shall be informed of that fact and of the probable effects of the medication. The person presenting the clinical information in favor of inpatient treatment shall also inform the psychiatrist conducting the review of the proposed treatment plan for the minor, and, if known, whether the minor has had any previous independent clinical review at any facility, and the results of that service.

(c) The standard of review shall be whether the minor continues to have a mental disorder, whether further inpatient treatment is reasonably likely to be beneficial to the minor s mental disorder, or whether the placement in the facility represents the least restrictive, most appropriate available setting, within the constraints of reasonably available services, facilities, resources, and financial support, in which to treat the minor.

(d) The review shall take place within five days of the request.

(e) At the review, the minor shall have the right to be present, to be assisted by the advocate, and to question persons recommending inpatient treatment. If the minor is unwilling to attend, the review shall be held in his or her absence with the advocate representing the minor.

(f) The location of the independent clinical review shall be compatible with, and least disruptive of, the treatment being provided to the minor. Independent clinical reviews shall be conducted at the facility where the minor is treated. The review shall be situated in a location which ensures privacy.

(g) The independent clinical review shall be held in an informal setting so as to minimize the anxiety of both parents and minors and promote cooperation and communication among all interested parties. All parties shall make a reasonable effort to speak in terms the minor can understand and shall explain any terminology with which he or she may not be familiar.

(h) The review may be closed to anyone other than the minor, his or her parents or legal guardian, a representative of the facility, the minor s advocate, the psychiatrist conducting the review and the person presenting information in favor of, or opposition to, the inpatient treatment. The person conducting the review shall have discretion to limit the number of participants and shall keep participants to the minimum time necessary to relate the needed information.

(i) No party shall have legal representation in the review process.

(j) If any of the parties to the independent clinical review do not comprehend the language used at the independent clinical review, it shall be the responsibility of the psychiatrist conducting the independent clinical review to retain an interpreter.

(Added by Stats. 1989, Ch. 1375, Sec. 5.)



6002.35

(a) It shall be the responsibility of the psychiatrist conducting the independent clinical review to keep a record of the proceeding.

(b) After considering all the clinical information, the psychiatrist conducting the review shall render a binding decision. If he or she determines that further inpatient treatment is reasonably likely to be beneficial to the minor s disorder and placement in the facility represents the least restrictive, most appropriate available setting in which to treat the minor, the minor s inpatient treatment shall be authorized.

(c) If the psychiatrist conducting the review determines that the admission criteria have been met, this determination shall terminate when the minor is discharged from the facility.

(d) If the psychiatrist conducting the clinical review determines that further inpatient treatment in the facility is not reasonably likely to be beneficial to the minor s mental disorder or does not represent the least restrictive, most appropriate available setting in which to treat the minor, the minor shall be released from the facility to a custodial parent or guardian on the same day the determination was made. Except as provided in Section 43.92 of the Civil Code, upon the minor s release, neither the attending psychiatrist, any licensed health professional providing treatment to the minor in the facility, the psychiatrist who releases the minor pursuant to this section, nor the facility in which the minor was admitted or treated shall be civilly or criminally liable for any conduct of the released minor, a parent, legal guardian, or other persons entitled to custody of the minor.

(Added by Stats. 1989, Ch. 1375, Sec. 6.)



6002.40

(a) For any insurance contracts entered into after January 1, 1990, where any private insurer, certified medical plan, or private health service plan is liable to pay or reimburse a professional provider or institutional provider for the costs of medically necessary mental health services provided to the patient, the costs of the clinical review required by Sections 6002.10 to 6002.40, inclusive, including, but not limited to, the costs of the interpreter, if any, and the costs of the patients rights advocate, shall be borne by the insurer, certified medical plan, or the health service plan. Payments to providers for the costs of the independent clinical review shall be made promptly.

For Medi-Cal eligible patients placed in these private facilities, the costs of the clinical review required by Sections 6002.10 to 6002.40, inclusive, including the costs of the patients rights advocate, shall be borne by the county.

(b) The Legislature intends that Sections 6002.10 to 6002.40, inclusive, affect only the rights of minors confined in private mental health facilities on the consent of their parents or guardians, where the costs of treatment are paid or reimbursed by a private insurer or private health service plan.

(c) Mental health facilities shall summarize on an annual basis, information including, but not limited to, the number of minors admitted by diagnosis, length of stay, and source of payment, the number of requests for an independent clinical review by diagnosis, source of payment, and outcome of the independent clinical review and submit this information to the State Department of Health Care Services. The State Department of Public Health shall monitor compliance of this section during an inspection of the facility pursuant to Sections 1278 and 1279 of the Health and Safety Code.

(Amended by Stats. 2012, Ch. 34, Sec. 213. Effective June 27, 2012.)



6003

As used in this article, county psychiatric hospital means the hospital, ward, or facility provided by the county pursuant to the provisions of Section 7100.

(Repealed and added by Stats. 1967, Ch. 1667.)



6003.1

As used in this article, county psychiatric health facility means a 24-hour acute care facility provided by the county pursuant to the provisions in Sections 5404 and 7100.

(Amended by Stats. 1996, Ch. 245, Sec. 3. Effective July 22, 1996.)



6003.2

Wherever in this article the term county psychiatric hospital appears, such term shall be interchangeable with the term psychiatric health facility.

(Added by Stats. 1978, Ch. 1234.)



6004

The superintendent or person in charge of the county psychiatric hospital may receive, care for, or treat in the hospital any person who voluntarily makes a written application to the superintendent or person in charge thereof for admission into the hospital for care, treatment, or observation, and who is a suitable person for care, treatment, or observation, and who in the case of an adult person is in such condition of mind, at the time of making application for admission, as to render him competent to make such application. In the case of a minor person, the application shall be made by his parents, or by the parent, guardian, or other person entitled to his custody. A conservatee, with a conservator of the person, or person and estate, appointed under Chapter 3 (commencing with Section 5350) of Part 1 of Division 5, with the right as specified by court order under Section 5358 to place his conservatee, may be admitted upon written application by his conservator.

(Amended by Stats. 1970, Ch. 516.)



6005

A voluntary adult patient may leave the hospital or institution at any time by giving notice of his desire to leave to any member of the hospital staff and completing normal hospitalization departure procedures. A conservatee may leave in a like manner if notice is given by his conservator.

A minor person who is a voluntary patient may leave the hospital or institution after completing normal hospitalization departure procedures after notice is given to the superintendent or person in charge by the parents, or the parent, guardian, or other person entitled to the custody of the minor, of their desire to remove him from the hospital.

(Repealed and added by Stats. 1967, Ch. 1667.)



6006

A person admitted as a voluntary patient to a state hospital, a private mental institution, or a county psychiatric hospital shall have the following rights in addition to the right to leave such hospital as specified in this chapter:

(a) He shall receive such care and treatment as his condition requires for the full period that he is a patient;

(b) He shall have the full patient rights specified in Article 7 (commencing with Section 5325) of Chapter 2 of Part 1 of Division 5 of this code.

(Amended by Stats. 1968, Ch. 1374.)



6007

(a) Any person detained pursuant to this section shall be evaluated by the facility designated by the county and approved by the State Department of Health Care Services pursuant to Section 5150 as a facility for 72-hour treatment and evaluation. The evaluation shall be made at the request of the person in charge of the private institution in which the person is detained or by one of the physicians who signed the certificate. If in the opinion of the professional person in charge of the evaluation and treatment facility or his or her designee, the evaluation of the person can be made by the professional person or his or her designee at the private institution in which the person is detained, the person shall not be required to be evaluated at the evaluation and treatment facility, but shall be evaluated at the private institution to determine if the person is a danger to others, himself or herself, or gravely disabled as a result of mental disorder.

(b) Any person evaluated under this section shall be released from the private institution immediately upon completion of the evaluation if in the opinion of the professional person in charge of the evaluation and treatment facility, or his or her designee, the person evaluated is not a danger to others, or to himself or herself, or gravely disabled as a result of mental disorder, unless the person agrees voluntarily to remain in the private institution.

(c) If in the opinion of the professional person in charge of the facility or his or her designee, the person evaluated requires intensive treatment or recommendation for conservatorship, the professional person or his or her designee shall proceed under Article 4 (commencing with Section 5250) of Chapter 2, or under Chapter 3 (commencing with Section 5350), of Part 1 of Division 5.

(Amended by Stats. 2013, Ch. 23, Sec. 52. Effective June 27, 2013.)



6008

For the purposes of this part, a person who is a conservatee with a conservator of the person or of the person and estate appointed under Chapter 3 (commencing with Section 5350) of Part 1 of Division 5 with the right as specified by court order under Section 5358 to place his conservatee in a hospital of the United States government, may be admitted to such a hospital upon written application made by his conservator. A conservatee so admitted to such a hospital may leave the hospital at any time after his conservator gives notice to a member of the hospital staff that the conservatee is leaving and normal hospitalization departure procedures are completed by the conservator or by the conservator and conservatee.

(Amended by Stats. 1970, Ch. 516.)









PART 2. JUDICIAL COMMITMENTS

CHAPTER 1. Definitions, Construction and Standard Forms

6250

As used in this part, persons subject to judicial commitment means persons who may be judicially committed under this part as mentally disordered sex offenders pursuant to Article 1 (commencing with Section 6331), sexually violent predators pursuant to Article 4 (commencing with Section 6600), or persons with intellectual disabilities pursuant to Article 2 (commencing with Section 6500) of Chapter 2.

Nothing in this part shall be held to change or interfere with the provisions of the Penal Code and other laws relating to mentally disordered persons charged with crime or to the criminally insane.

This part shall be liberally construed so that, as far as possible and consistent with the rights of persons subject to commitment, those persons shall be treated, not as criminals, but as sick persons.

(Amended by Stats. 2012, Ch. 457, Sec. 54. Effective January 1, 2013.)



6251

Wherever, on the basis of a petition, provision is made in this code for issuing and delivering an order for examination and detention directing that a person be apprehended and taken before a judge of a superior court for a hearing and examination on an allegation of being a person subject to judicial commitment, the petition shall be in substantially the following form:

In the Superior Court of the State of California
For the County of____

The People

For the Best Interest and Protection of

?
?
?

as a

?

and Concerning

and

?
?

Petition

?

_____ Respondents

?
?

_______, residing at ______ (tel. _______), being duly sworn deposes and says: That there is now in the county in the City or Town of __________

a person named ______, who resides at ______, and who is believed to be a ______. That the person is ____ years of age; that __ the person is ____ (sex) and that __ the person is ____ (single, married, widowed, or divorced); and that ____ occupation is ____.

That the facts because of which petitioner believes that the person is a ____ are as follows: That __ the person, at _______ in the county, on the____ day of ____, 20__,

That petitioner s interest in and case is

That petitioner believes that said person is ____ as defined in Section ____.

That the persons responsible for the care, support, and maintenance of the ____, and their relationship to the person are, so far as known to the petitioner, as follows:

(Give names, addresses, and relationship of persons named as respondents)

Wherefore, petitioner prays that examination be made to determine the state of the mental health of ____, alleged to be ____, and that such measures be taken for the best interest and protection of said ____, in respect to the person s supervision, care and treatment, as may be necessary and provided by law.

_____ Petitioner

Subscribed and sworn to before me this ____ day of ______, 20__.

________________________________, Clerk of the Court
By _____________________________________________ Deputy

(Amended by Stats. 2002, Ch. 784, Sec. 619. Effective January 1, 2003.)



6252

Wherever provision is made in this code for a judge of a superior court to issue and deliver an order for examination or detention directing that a person be apprehended and taken before a judge of a superior court for a hearing and examination on an allegation of being a person subject to judicial commitment, the order for examination or detention shall be in substantially the following form:

The People

For the Best Interest and Protection of

?
?
?

Order
for
Exammination
or
Dentention

as a

?

and Concerning

and

?
?

?

_____ Respondents

?
?

The People of the State of California

_____ (peace officer) _____

The petition for ________ having been presented this day to me, a Judge of the Superior Court in and for the County of ________, State of California, from which it appears that there is now in this county, at ________, a person by the name of ________, who is a ________.

And it satisfactorily appears to me that said person is sufficiently ________ that examination should be made and hearing held, if demanded, to determine the supervision, treatment, care or restraint, if any, necessary for his best interest and protection, and the protection of the people.

I do hereby appoint ________ and ________ as medical examiners to make a personal examination of ________, the person alleged to be ________, and to report thereon to the court, pursuant to Section ________ of the Welfare and Institutions Code.

* Now, therefore, you are commanded to notify said ________, to submit to an examination ________ on or before the ________ day of ________, that thereafter he may be taken before a judge of the superior court in this county for examination and hearing to determine the measures to be taken for the best interest and protection of said ________, as a ________, as provided by law.

* And it affirmatively appearing to me that said person is sufficiently ________ that he is likely to injure himself or others if not immediately hospitalized or detained, you are therefore commanded to forthwith detain said ________, or cause him to be detained for examination and hearing, pending the further order of the judge, at ________, and there becared for in a humane manner as a ________ and provided with any medical treatment deemed necessary to his physical well-being.

* And it satisfactorily appearing to me that said person has failed or has refused to appear for examination when notified by order of this court, you are therefore commanded to forthwith detain said ________ or cause him to be detained for examination and hearing, pending the further order of the judge, at ________, and there be cared for in a humane manner as a ________.

I hereby direct that a copy of this order, together with a copy of the said petition be delivered to said person and his representative, if any, at the time of his notification; and I further direct that this order may be served at any hour of the night.

Witness my hand, this ________ day of ________, 19__.

_____ _____ Judge of the Superior Court

* Strike out when not applicable.

Return of Order

I hereby certify that I received the above order for examination or detention, and on the ________ day of ________, 19__, served it by notifying and delivering to said ________ personally, and to his representatives, if any, to wit, ________, a copy of the order and of the petition, *or by apprehending said person and causing h__ to be detained for examination and hearing and for humane care as an alleged ________ at ________; until further ordered and directed by the judge.

* I hereby certify that prior to the service of the above order for detention and the apprehension of ________ I served notice on the person and his representative, if any, as required under Article 2 (commencing with Section 5200) of Chapter 2 of Part 1 of Division 5 of the Welfare and Institutions Code.

Dated __________, 19__.

_____ _____ Signature of officer

* Strike out when not applicable.

(Amended by Stats. 1968, Ch. 1374.)



6253

Wherever provision is made in this code for court-appointed medical examiners to make and sign a certificate showing the facts of an examination in the case of a person alleged to be subject to judicial commitment, the certificate shall be in substantially the following form:
In the Superior Court of the State of California
for the County of ________

In the Superior Court of the State of California
for the County of ________

The People

For the Best Interest and Protection of

,

?
?
?
?

Certificate
of Medical
Examiners

as a and

?

?

Concerning ,

?

and ,

?

_____ Respondents

?
?

We, Dr. ________ and Dr. ________, medical examiners in the County of ________, duly appointed and certified as such, do hereby certify under our hands that we have examined ________, alleged to be a ________, and have attended before a judge of said court at the hearing on the petition concerning said person, and have heard the testimony of all witnesses, and, as a result of the examination, have testified under oath before the court to the following facts concerning the alleged ____________:

Name

Address

Age Sex

Occupation Marital status

(Single, married, widowed, divorced)

Religious belief

Pertinent case history

General physical condition

Present mental status

Laboratory reports (if any)

Tentative diagnosis of mental health

Recommendation for disposition or supervision, treatment and care

Reason for the recommendation

Date ________________

_____ _____ Medical Examiner

_____ _____ Medical Examiner

(Repealed and added by Stats. 1967, Ch. 1667.)



6254

Wherever provision is made in this code for an order of commitment by a superior court, the order of commitment shall be in substantially the following form:

In the Superior Court of the State of California
For the County of ____

The People

For the Best Interest and Protection of

?
?
?

Order for Care,
Hospitalization,
or Commitment

as a ,

?

?

and Concerning

and

?
?

, Respondents

?

?

The petition dated ________, alleging that ________, having been presented to this court on the ________ day of ________, 20__, and an order of detention issued thereon by a judge of the superior court of this county, and a return of the said order:

And it further appearing that the provisions of Sections 6250 to 6254, inclusive, of the Welfare and Institutions Code have been complied with;

And it further appearing that Dr. ________ and Dr. ________, two regularly appointed and qualified medical examiners of this county, have made a personal examination of the alleged ________, and have made and signed the certificate of the medical examiners, which certificate is attached hereto and made a part hereof;

Now therefore, after examination and certificate made as aforesaid, the court is satisfied and believes that ________ is a ________ and is so ________.

It is ordered, adjudged, and decreed:

That ________ is a ________ and that _he

* (a) Be cared for and detained in ________, a county psychiatric hospital, a community mental health service, or a licensed sanitarium or hospital for the care of the mentally disordered until the further order of the court, or

* (b) Be cared for at ________, until the further order of the court, or

?* (c) Be committed to the State Department of State Hospitals for placement in a state hospital, or

?* (d) Be committed to a facility of the Department of Veterans Affairs or other agency of the United States, to wit: ________ at ________.

It is further ordered and directed that ________ of this county, take, convey, and deliver ________ to the proper authorities of the hospital or establishment designated herein to be cared for as provided by law.

Dated this ________ day of ________, 20__.

_____ _____ Judge of the Superior Court

* Strike out when not applicable.

(Amended by Stats. 2013, Ch. 76, Sec. 210. Effective January 1, 2014.)






CHAPTER 2. Commitment Classification

ARTICLE 1. Mentally Disordered Sex Offenders]

6331

This article shall become inoperative the day after the election at which the electors adopt this section, except that the article shall continue to apply in all respects to those already committed under its provisions.

The provisions of this section shall not be amended by the Legislature except by statute passed in each house by rollcall vote entered in the journal, two-thirds of the membership concurring, or by a statute that becomes effective only when approved by the electors.

(Added June 8, 1982, by initiative Proposition 8, Sec. 9. Note: This section relates to the subject matter of former Article 1 (Sections 6300 to 6330), which was repealed on Jan. 1, 1982, by Stats. 1981, Ch. 928.)



6332

For a person committed as a mentally disordered sex offender, whose term of commitment has been extended pursuant to former Section 6316.2, and who is placed on outpatient status pursuant to Section 1604 of the Penal Code, time spent on outpatient status, except when placed in a locked facility at the direction of the outpatient supervisor, shall not count as actual custody and shall not be counted toward the person s maximum term of commitment or toward the person s term of extended commitment.

(Added by Stats. 1994, 1st Ex. Sess., Ch. 9, Sec. 3. Effective November 30, 1994. Note: The section relates to the subject matter of former Article 1 (Sections 6300 to 6330), which was repealed on Jan. 1, 1982, by Stats. 1981, Ch. 928.)






ARTICLE 2. Persons with Intellectual Disabilities

6500

(a) For purposes of this article, the following definitions shall apply:

(1) Dangerousness to self or others shall include, but not be limited to, a finding of incompetence to stand trial pursuant to the provisions of Chapter 6 (commencing with Section 1367) of Title 10 of Part 2 of the Penal Code when the defendant has been charged with murder, mayhem, aggravated mayhem, a violation of Section 207, 209, or 209.5 of the Penal Code in which the victim suffers intentionally inflicted great bodily injury, robbery perpetrated by torture or by a person armed with a dangerous or deadly weapon or in which the victim suffers great bodily injury, carjacking perpetrated by torture or by a person armed with a dangerous or deadly weapon or in which the victim suffers great bodily injury, a violation of subdivision (b) of Section 451 of the Penal Code, a violation of paragraph (1) or (2) of subdivision (a) of Section 262 or paragraph (2) or (3) of subdivision (a) of Section 261 of the Penal Code, a violation of Section 288 of the Penal Code, any of the following acts when committed by force, violence, duress, menace, fear of immediate and unlawful bodily injury on the victim or another person: a violation of paragraph (1) or (2) of subdivision (a) of Section 262 of the Penal Code, a violation of Section 264.1, 286, or 288a of the Penal Code, or a violation of subdivision (a) of Section 289 of the Penal Code; a violation of Section 459 of the Penal Code in the first degree, assault with intent to commit murder, a violation of Section 220 of the Penal Code in which the victim suffers great bodily injury, a violation of Section 18725, 18740, 18745, 18750, or 18755 of the Penal Code, or if the defendant has been charged with a felony involving death, great bodily injury, or an act which poses a serious threat of bodily harm to another person.

(2) Developmental disability shall have the same meaning as defined in subdivision (a) of Section 4512.

(b) (1) A person with a developmental disability may be committed to the State Department of Developmental Services for residential placement other than in a state developmental center or state-operated community facility, as provided in subdivision (a) of Section 6509, if he or she is found to be a danger to himself, herself, or others.

(A) Any order of commitment made pursuant to this paragraph shall expire automatically one year after the order of commitment is made.

(B) This paragraph shall not be construed to prohibit any party enumerated in Section 6502 from filing subsequent petitions for additional periods of commitment. In the event subsequent petitions are filed, the procedures followed shall be the same as with the initial petition for commitment.

(2) A person with a developmental disability shall not be committed to the State Department of Developmental Services for placement in a state developmental center or state-operated community facility pursuant to this article unless he or she meets the criteria for admission to a developmental center pursuant to paragraph (2) or (3) of subdivision (a) of Section 7505 and is dangerous to self or others or he or she currently is a resident of a state developmental center or state-operated community facility pursuant to an order of commitment made pursuant to this article prior to July 1, 2012, and is being recommitted pursuant to paragraph (4) of this subdivision.

(3) If the person with a developmental disability is in the care or treatment of a state hospital, developmental center, or other facility at the time a petition for commitment is filed pursuant to this article, proof of a recent overt act while in the care and treatment of a state hospital, developmental center, or other facility is not required in order to find that the person is a danger to self or others.

(4) In the event subsequent petitions are filed with respect to a resident of a state developmental center or a state-operated community facility committed prior to July 1, 2012, the procedures followed and criteria for recommitment shall be the same as with the initial petition for commitment.

(5) In any proceedings conducted under the authority of this article, the person alleged to have a developmental disability shall be informed of his or her right to counsel by the court, and if the person does not have an attorney for the proceedings, the court shall immediately appoint the public defender or other attorney to represent him or her. The person shall pay the cost for the legal services if he or she is able to do so. At any judicial proceeding under the provisions of this article, allegations that a person has a developmental disability and is dangerous to himself or herself or to others shall be presented by the district attorney for the county unless the board of supervisors, by ordinance or resolution, delegates this authority to the county counsel. The clients rights advocate for the regional center may attend any judicial proceedings to assist in protecting the individual s rights.

(c) (1) Any order of commitment made pursuant to this article with respect to a person described in paragraph (3) of subdivision (a) of Section 7505 shall expire automatically one year after the order of commitment is made. This section shall not be construed to prohibit any party enumerated in Section 6502 from filing subsequent petitions for additional periods of commitment. In the event subsequent petitions are filed, the procedures followed shall be the same as with an initial petition for commitment.

(2) Any order of commitment made pursuant to this article on or after July 1, 2012, with respect to the admission to a developmental center of a person described in paragraph (2) of subdivision (a) of Section 7505 shall expire automatically six months after the earlier of the order of commitment pursuant to this section or the order of a placement in a developmental center pursuant to Section 6506, unless the regional center, prior to the expiration of the order of commitment, notifies the court in writing of the need for an extension. The required notice shall state facts demonstrating that the individual continues to be in acute crisis as defined in paragraph (1) of subdivision (d) of Section 4418.7 and the justification for the requested extension, and shall be accompanied by the comprehensive assessment and plan described in subdivision (e) of Section 4418.7. An order granting an extension shall not extend the total period of commitment beyond one year, including any placement in a developmental center pursuant to Section 6506. If, prior to expiration of one year, the regional center notifies the court in writing of facts demonstrating that, due to circumstances beyond the regional center s control, the placement cannot be made prior to expiration of the extension, and the court determines that good cause exists, the court may grant one further extension of up to 30 days. The court may also issue any orders the court deems appropriate to ensure that necessary steps are taken to ensure that the individual can be safely and appropriately transitioned to the community in a timely manner. The required notice shall state facts demonstrating that the regional center has made significant progress implementing the plan described in subdivision (e) of Section 4418.7 and that extraordinary circumstances exist beyond the regional center s control that have prevented the plan s implementation. Nothing in this paragraph precludes the individual or any person acting on his or her behalf from making a request for release pursuant to Section 4800, or counsel for the individual from filing a petition for habeas corpus pursuant to Section 4801. Notwithstanding subdivision (a) of Section 4801, for purposes of this paragraph, judicial review shall be in the superior court of the county that issued the order of commitment pursuant to this section.

(Amended by Stats. 2013, Ch. 25, Sec. 11. Effective June 27, 2013.)



6501

If a person is charged with a violent felony, as described in Section 667.5 of the Penal Code, and the individual has been committed to the State Department of Developmental Services pursuant to Section 1370.1 of the Penal Code or Section 6500 for placement in a secure treatment facility, as described in subdivision (e) of Section 1370.1 of the Penal Code, the department shall give priority to placing the individual at Porterville Developmental Center prior to placing the individual at any other secure treatment facility.

(Amended by Stats. 2012, Ch. 25, Sec. 20. Effective June 27, 2012.)



6502

A petition for the commitment of a person with a developmental disability to the State Department of Developmental Services who has been found incompetent to stand trial pursuant to Chapter 6 (commencing with Section 1367) of Title 10 of Part 2 of the Penal Code when the defendant has been charged with one or more of the offenses identified or described in Section 6500, may be filed in the superior court of the county that determined the question of mental competence of the defendant. All other petitions may be filed in the county in which that person is physically present. The following persons may request the person authorized to present allegations pursuant to Section 6500 to file a petition for commitment:

(a) The parent, guardian, conservator, or other person charged with the support of the person with a developmental disability.

(b) The probation officer.

(c) The Department of Corrections and Rehabilitation, Division of Juvenile Justice.

(d) Any person designated for that purpose by the judge of the court.

(e) The Secretary of the Department of Corrections and Rehabilitation.

(f) The regional center director or his or her designee.

The request shall state the petitioner s reasons for supposing the person to be eligible for admission thereto, and shall be verified by affidavit.

(Amended by Stats. 2012, Ch. 25, Sec. 21. Effective June 27, 2012.)



6503

The court shall fix a time and place for the hearing of the petition. The time for the hearing shall be set no more than 60 days after the filing of the petition. The court may grant a continuance only upon a showing of good cause. The hearing may, in the discretion of the court, be held at any place which the court deems proper, and which will give opportunity for the production and examination of witnesses.

(Amended by Stats. 1980, Ch. 859, Sec. 3.)



6504

In all cases the court shall require due notice of the hearing of the petition to be given to the person alleged to have a developmental disability. Whenever a petition is filed, the court shall require such notice of the hearing of the petition as it deems proper to be given to any parent, guardian, conservator, or other person charged with the support of the person mentioned in the petition.

(Amended by Stats. 2012, Ch. 25, Sec. 22. Effective June 27, 2012.)



6504.5

(a) Wherever a petition is filed pursuant to this article, the court shall appoint the director of a regional center for the developmentally disabled established under Division 4.5 (commencing with Section 4500), or the designee of the director, to examine the person alleged to have a developmental disability.

(b) Within 15 judicial days after his or her appointment, the regional center director or designee shall submit to the court in writing a report containing his or her evaluation of the person alleged to have a developmental disability. If the person is an individual described in paragraph (2) of subdivision (a) of Section 7505, the report shall include the results of the assessment conducted pursuant to subdivision (b) of Section 4418.7. The report shall contain a recommendation of a facility or facilities in which the alleged developmentally disabled person may be placed. The report shall include any comprehensive assessment, or updated assessment, conducted by the regional center pursuant to paragraph (2) of subdivision (c) of Section 4418.25.

(c) The report shall include a description of the least restrictive residential placement necessary to achieve the purposes of treatment. In determining the least restrictive residential placement, consideration shall be given to public safety. If placement into or out of a developmental center is recommended, the regional center director or designee simultaneously shall submit the report to the executive director of the developmental center or his or her designee. The executive director of the developmental center or his or her designee may, within 15 days of receiving the regional center report, submit to the court a written report evaluating the ability of the developmental center to achieve the purposes of treatment for this person and whether the developmental center placement can adequately provide the security measures or systems required to protect the public health and safety from the potential dangers posed by the person s known behaviors.

(d) The reports prepared by the regional center director and developmental center director, if applicable, shall also address suitable interim placements for the person as provided for in Section 6506.

(Amended by Stats. 2014, Ch. 30, Sec. 22. Effective June 20, 2014.)



6505

Whenever the court considers it necessary or advisable, it may cause an order to issue for the apprehension and delivery to the court of the person alleged to have a developmental disability, and may have the order executed by a peace officer.

(Amended by Stats. 2012, Ch. 457, Sec. 56. Effective January 1, 2013.)



6506

Pending the hearing, the court may order that the alleged dangerous person alleged to have a developmental disability may be left in the charge of his or her parent, guardian, conservator, or other suitable person, or placed in a state developmental center, in the county psychiatric hospital, or in any other suitable placement as determined by the court. Prior to the issuance of an order under this section, the regional center and developmental center, if applicable, shall recommend to the court a suitable person or facility to care for the person alleged to have a developmental disability. The determination of a suitable person or facility shall be the least restrictive option that provides for the person s treatment needs and that has existing security systems or measures in place to adequately protect the public safety from any known dangers posed by the person. In determining whether the public safety will be adequately protected, the court shall make the finding required by subparagraph (D) of paragraph (1) of subdivision (a) of Section 1370.1 of the Penal Code.

Pending the hearing, the court may order that the person receive necessary habilitation, care, and treatment, including medical and dental treatment.

Orders made pursuant to this section shall expire at the time set for the hearing pursuant to Section 6503. If the court upon a showing of good cause grants a continuance of the hearing on the matter, it shall order that the person be detained pursuant to this section until the hearing on the petition is held.

(Amended by Stats. 2012, Ch. 25, Sec. 24. Effective June 27, 2012.)



6507

The court shall inquire into the condition or status of the person alleged to have a developmental disability. For this purpose it may by subpoena require the attendance before it of a physician who has made a special study of developmental disabilities and is qualified as a medical examiner, and of a clinical psychologist, or of two such physicians, or of two such psychologists, to examine the person and testify concerning his or her developmental disability. The court may also by subpoena require the attendance of such other persons as it deems advisable, to give evidence.

(Amended by Stats. 2012, Ch. 25, Sec. 25. Effective June 27, 2012.)



6508

Each psychologist and physician shall receive for each attendance mentioned in Section 6507 the sum of five dollars ($5) for each person examined, together with his necessary actual expenses occasioned thereby, and other witnesses shall receive for such attendance such fees and expenses as the court in its discretion allows, if any, not exceeding the fees and expenses allowed by law in other cases in the superior court.

Any fees or traveling expenses payable to a psychologist, physician, or witness as provided in this section and all expenses connected with the execution of any process under the provisions of this article, which are not paid by the parent, guardian, conservator, or person charged with the support of the person with the supposed developmental disability, shall be paid by the county treasurer of the county in which the person resides, upon the presentation to the treasurer of a certificate of the judge that the claimant is entitled thereto.

(Amended by Stats. 2012, Ch. 25, Sec. 26. Effective June 27, 2012.)



6509

(a) If the court finds that the person has a developmental disability, and is a danger to himself, herself, or to others, the court may make an order that the person be committed to the State Department of Developmental Services for suitable treatment and habilitation services. Suitable treatment and habilitation services is defined as the least restrictive residential placement necessary to achieve the purposes of treatment. Care and treatment of a person committed to the State Department of Developmental Services may include placement in any of the following:

(1) Any licensed community care facility, as defined in Section 1504, or any health facility, as defined in Section 1250, other than a developmental center or state-operated facility.

(2) The acute crisis center at Fairview Developmental Center, if the person meets the criteria for admission pursuant to paragraph (2) of subdivision (a) of Section 7505.

(3) On or after January 1, 2015, the acute crisis center at Sonoma Developmental Center, if the person meets the criteria for admission pursuant to paragraph (3) of subdivision (a) of Section 7505.

(4) The secure treatment program at Porterville Developmental Center, if the person meets the criteria for admission pursuant to paragraph (3) of subdivision (a) of Section 7505.

(5) Any other appropriate placement permitted by law.

(b) (1) The court shall hold a hearing as to the available placement alternatives and consider the reports of the regional center director or designee and the developmental center director or designee submitted pursuant to Section 6504.5. After hearing all the evidence, the court shall order that the person be committed to that placement that the court finds to be the most appropriate and least restrictive alternative. If the court finds that release of the person can be made subject to conditions that the court deems proper and adequate for the protection and safety of others and the welfare of the person, the person shall be released subject to those conditions.

(2) The court, however, may commit a person with a developmental disability who is not a resident of this state under Section 4460 for the purpose of transportation of the person to the state of his or her legal residence pursuant to Section 4461. The State Department of Developmental Services shall receive the person committed to it and shall place the person in the placement ordered by the court.

(c) If the person has at any time been found mentally incompetent pursuant to Chapter 6 (commencing with Section 1367) of Title 10 of Part 2 of the Penal Code arising out of a complaint charging a felony offense specified in Section 290 of the Penal Code, the court shall order the State Department of Developmental Services to give notice of that finding to the designated placement facility and the appropriate law enforcement agency or agencies having local jurisdiction at the site of the placement facility.

(d) If the State Department of Developmental Services decides that a change in placement is necessary, it shall notify, in writing, the court of commitment, the district attorney, the attorney of record for the person, and the regional center of its decision at least 15 days in advance of the proposed change in placement. The court may hold a hearing and (1) approve or disapprove of the change, or (2) take no action in which case the change shall be deemed approved. At the request of the district attorney or of the attorney for the person, a hearing shall be held.

(Amended by Stats. 2014, Ch. 30, Sec. 23. Effective June 20, 2014.)



6510

In case of the dismissal of the petition, the court may, if it considers the petition to have been filed with malicious intent, order the petitioner to pay the expenses in connection therewith, and may enforce such payment by such further orders as it deems necessary.

(Added by Stats. 1967, Ch. 1667.)



6510.5

Under no circumstances shall the court order placement of a person described in this article or a dangerous person committed pursuant to Section 1370.1 of the Penal Code to a developmental center if the department has specifically notified the court in writing that the individual cannot be safely served in that developmental center.

(Added by Stats. 2012, Ch. 25, Sec. 28. Effective June 27, 2012.)



6511

Any person who knowingly contrives to have any person adjudged to have a developmental disability under the provisions of this article, unlawfully or improperly, is guilty of a misdemeanor.

(Amended by Stats. 2012, Ch. 25, Sec. 29. Effective June 27, 2012.)



6512

If, when a boy or girl is brought before a juvenile court under the juvenile court law, it appears to the court, either before or after adjudication, that the person has a developmental disability, or if, on the conviction of any person of a crime by any court, it appears to the court that the person has a developmental disability, the court may adjourn the proceedings or suspend the sentence, as the case may be, and direct some suitable person to take proceedings under this article against the person before the court, and the court may order that, pending the preparation, filing, and hearing of the petition, the person before the court be detained in a place of safety, or be placed under the guardianship of some suitable person, on his entering into a recognizance for the appearance of the person upon trial or under conviction when required. If, upon the hearing of the petition, or upon a subsequent hearing, the person upon trial or under conviction is not found to have a developmental disability, the court may proceed with the trial or impose sentence, as the case may be.

(Amended by Stats. 2012, Ch. 25, Sec. 30. Effective June 27, 2012.)



6513

(a) The State Department of Developmental Services shall pay for the costs, as defined in this section, of judicial proceedings, including commitment, placement, or release, under this article under both of the following conditions:

(1) The judicial proceedings are in a county where a state hospital or developmental center maintains a treatment program for persons with intellectual disabilities who are a danger to themselves or others.

(2) The judicial proceedings relate to a person with an intellectual disability who is at the time residing in the state hospital or developmental center located in the county of the proceedings.

(b) The appropriate financial officer or other designated official in a county described in subdivision (a) may prepare a statement of all costs incurred by the county in the investigation, preparation for, and conduct of the proceeding, including any costs of the district attorney or county counsel and any public defender or court-appointed counsel representing the person, and including any costs incurred by the county for the guarding or keeping of the person while away from the state hospital and for transportation of the person to and from the hospital. The statement shall be certified by a judge of the superior court and shall be sent to the State Department of Developmental Services. In lieu of sending statements after each proceeding, the statements may be held and submitted quarterly for the preceding three-month period.

(Amended by Stats. 2012, Ch. 457, Sec. 57. Effective January 1, 2013.)






ARTICLE 3. Juvenile Court Wards

6550

If the juvenile court, after finding that the minor is a person described by Section 300, 601, or 602, is in doubt concerning the state of mental health or the mental condition of the person, the court may continue the hearing and proceed pursuant to this article.

(Amended by Stats. 1989, Ch. 1360, Sec. 163.)



6551

(a) If the court is in doubt as to whether the person is mentally disordered or intellectually disabled, the court shall order the person to be taken to a facility designated by the county and approved by the State Department of Health Care Services as a facility for 72-hour treatment and evaluation. Thereupon, Article 1 (commencing with Section 5150) of Chapter 2 of Part 1 of Division 5 applies, except that the professional person in charge of the facility shall make a written report to the court concerning the results of the evaluation of the person s mental condition. If the professional person in charge of the facility finds the person is, as a result of mental disorder, in need of intensive treatment, the person may be certified for not more than 14 days of involuntary intensive treatment if the conditions set forth in subdivision (c) of Section 5250 and subdivision (b) of Section 5260 are complied with. Thereupon, Article 4 (commencing with Section 5250) of Chapter 2 of Part 1 of Division 5 shall apply to the person. The person may be detained pursuant to Article 4.5 (commencing with Section 5260), or Article 4.7 (commencing with Section 5270.10), or Article 6 (commencing with Section 5300) of Part 1 of Division 5 if that article applies.

(b) If the professional person in charge of the facility finds that the person is intellectually disabled, the juvenile court may direct the filing in any other court of a petition for the commitment of a minor as an intellectually disabled person to the State Department of Developmental Services for placement in a state hospital. In such case, the juvenile court shall transmit to the court in which the petition is filed a copy of the report of the professional person in charge of the facility in which the minor was placed for observation. The court in which the petition for commitment is filed may accept the report of the professional person in lieu of the appointment, or subpoenaing, and testimony of other expert witnesses appointed by the court, if the laws applicable to such commitment proceedings provide for the appointment by court of medical or other expert witnesses or may consider the report as evidence in addition to the testimony of medical or other expert witnesses.

(c) If the professional person in charge of the facility for 72-hour evaluation and treatment reports to the juvenile court that the minor is not affected with any mental disorder requiring intensive treatment or intellectual disability, the professional person in charge of the facility shall return the minor to the juvenile court on or before the expiration of the 72-hour period and the court shall proceed with the case in accordance with the Juvenile Court Law.

(d) Any expenditure for the evaluation or intensive treatment of a minor under this section shall be considered an expenditure made under Part 2 (commencing with Section 5600) of Division 5 and shall be reimbursed by the state as are other local expenditures pursuant to that part.

(e) The jurisdiction of the juvenile court over the minor shall be suspended during the time that the minor is subject to the jurisdiction of the court in which the petition for postcertification treatment of an imminently dangerous person or the petition for commitment of an intellectually disabled person is filed or under remand for 90 days for intensive treatment or commitment ordered by the court.

(Amended by Stats. 2013, Ch. 23, Sec. 53. Effective June 27, 2013.)



6552

A minor who has been declared to be within the jurisdiction of the juvenile court may, with the advice of counsel, make voluntary application for inpatient or outpatient mental health services in accordance with Section 5003. Notwithstanding the provisions of subdivision (b) of Section 6000, Section 6002, or Section 6004, the juvenile court may authorize the minor to make such application if it is satisfied from the evidence before it that the minor suffers from a mental disorder which may reasonably be expected to be cured or ameliorated by a course of treatment offered by the hospital, facility or program in which the minor wishes to be placed; and that there is no other available hospital, program, or facility which might better serve the minor s medical needs and best interest. The superintendent or person in charge of any state, county, or other hospital facility or program may then receive the minor as a voluntary patient. Applications and placements under this section shall be subject to the provisions and requirements of the Short-Doyle Act (Part 2 (commencing with Section 5600), Division 5), which are generally applicable to voluntary admissions.

If the minor is accepted as a voluntary patient, the juvenile court may issue an order to the minor and to the person in charge of the hospital, facility or program in which the minor is to be placed that should the minor leave or demand to leave the care or custody thereof prior to the time he is discharged by the superintendent or person in charge, he shall be returned forthwith to the juvenile court for a further dispositional hearing pursuant to the juvenile court law.

The provisions of this section shall continue to apply to the minor until the termination or expiration of the jurisdiction of the juvenile court.

(Added by Stats. 1976, Ch. 445.)






ARTICLE 4. Sexually Violent Predators

6600

As used in this article, the following terms have the following meanings:

(a) (1) Sexually violent predator means a person who has been convicted of a sexually violent offense against one or more victims and who has a diagnosed mental disorder that makes the person a danger to the health and safety of others in that it is likely that he or she will engage in sexually violent criminal behavior.

(2) For purposes of this subdivision any of the following shall be considered a conviction for a sexually violent offense:

(A) A prior or current conviction that resulted in a determinate prison sentence for an offense described in subdivision (b).

(B) A conviction for an offense described in subdivision (b) that was committed prior to July 1, 1977, and that resulted in an indeterminate prison sentence.

(C) A prior conviction in another jurisdiction for an offense that includes all of the elements of an offense described in subdivision (b).

(D) A conviction for an offense under a predecessor statute that includes all of the elements of an offense described in subdivision (b).

(E) A prior conviction for which the inmate received a grant of probation for an offense described in subdivision (b).

(F) A prior finding of not guilty by reason of insanity for an offense described in subdivision (b).

(G) A conviction resulting in a finding that the person was a mentally disordered sex offender.

(H) A prior conviction for an offense described in subdivision (b) for which the person was committed to the Division of Juvenile Facilities, Department of Corrections and Rehabilitation pursuant to Section 1731.5.

(I) A prior conviction for an offense described in subdivision (b) that resulted in an indeterminate prison sentence.

(3) Conviction of one or more of the crimes enumerated in this section shall constitute evidence that may support a court or jury determination that a person is a sexually violent predator, but shall not be the sole basis for the determination. The existence of any prior convictions may be shown with documentary evidence. The details underlying the commission of an offense that led to a prior conviction, including a predatory relationship with the victim, may be shown by documentary evidence, including, but not limited to, preliminary hearing transcripts, trial transcripts, probation and sentencing reports, and evaluations by the State Department of State Hospitals. Jurors shall be admonished that they may not find a person a sexually violent predator based on prior offenses absent relevant evidence of a currently diagnosed mental disorder that makes the person a danger to the health and safety of others in that it is likely that he or she will engage in sexually violent criminal behavior.

(4) The provisions of this section shall apply to any person against whom proceedings were initiated for commitment as a sexually violent predator on or after January 1, 1996.

(b) Sexually violent offense means the following acts when committed by force, violence, duress, menace, fear of immediate and unlawful bodily injury on the victim or another person, or threatening to retaliate in the future against the victim or any other person, and that are committed on, before, or after the effective date of this article and result in a conviction or a finding of not guilty by reason of insanity, as defined in subdivision (a): a felony violation of Section 261, 262, 264.1, 269, 286, 288, 288a, 288.5, or 289 of the Penal Code, or any felony violation of Section 207, 209, or 220 of the Penal Code, committed with the intent to commit a violation of Section 261, 262, 264.1, 286, 288, 288a, or 289 of the Penal Code.

(c) Diagnosed mental disorder includes a congenital or acquired condition affecting the emotional or volitional capacity that predisposes the person to the commission of criminal sexual acts in a degree constituting the person a menace to the health and safety of others.

(d) Danger to the health and safety of others does not require proof of a recent overt act while the offender is in custody.

(e) Predatory means an act is directed toward a stranger, a person of casual acquaintance with whom no substantial relationship exists, or an individual with whom a relationship has been established or promoted for the primary purpose of victimization.

(f) Recent overt act means any criminal act that manifests a likelihood that the actor may engage in sexually violent predatory criminal behavior.

(g) Notwithstanding any other provision of law and for purposes of this section, a prior juvenile adjudication of a sexually violent offense may constitute a prior conviction for which the person received a determinate term if all of the following apply:

(1) The juvenile was 16 years of age or older at the time he or she committed the prior offense.

(2) The prior offense is a sexually violent offense as specified in subdivision (b).

(3) The juvenile was adjudged a ward of the juvenile court within the meaning of Section 602 because of the person s commission of the offense giving rise to the juvenile court adjudication.

(4) The juvenile was committed to the Division of Juvenile Facilities, Department of Corrections and Rehabilitation for the sexually violent offense.

(h) A minor adjudged a ward of the court for commission of an offense that is defined as a sexually violent offense shall be entitled to specific treatment as a sexual offender. The failure of a minor to receive that treatment shall not constitute a defense or bar to a determination that any person is a sexually violent predator within the meaning of this article.

(Amended by Stats. 2014, Ch. 442, Sec. 15. Effective September 18, 2014. Note: This section was amended on Nov. 7, 2006, by initiative Prop. 83 (The Sexual Predator Punishment and Control Act: Jessica's Law).)



6600.05

(a) Coalinga State Hospital shall be used whenever a person is committed to a secure facility for mental health treatment pursuant to this article and is placed in a state hospital under the direction of the State Department of State Hospitals unless there are unique circumstances that would preclude the placement of a person at that facility. If a state hospital is not used, the facility to be used shall be located on a site or sites determined by the Secretary of the Department of Corrections and Rehabilitation and the Director of State Hospitals. In no case shall a person committed to a secure facility for mental health treatment pursuant to this article be placed at Metropolitan State Hospital or Napa State Hospital.

(b) The State Department of State Hospitals shall be responsible for operation of the facility, including the provision of treatment.

(Amended by Stats. 2012, Ch. 24, Sec. 138. Effective June 27, 2012.)



6600.1

If the victim of an underlying offense that is specified in subdivision (b) of Section 6600 is a child under the age of 14, the offense shall constitute a sexually violent offense for purposes of Section 6600.

(Amended November 7, 2006, by initiative Proposition 83, Sec. 25.)



6601

(a) (1) Whenever the Secretary of the Department of Corrections and Rehabilitation determines that an individual who is in custody under the jurisdiction of the Department of Corrections and Rehabilitation, and who is either serving a determinate prison sentence or whose parole has been revoked, may be a sexually violent predator, the secretary shall, at least six months prior to that individual s scheduled date for release from prison, refer the person for evaluation in accordance with this section. However, if the inmate was received by the department with less than nine months of his or her sentence to serve, or if the inmate s release date is modified by judicial or administrative action, the secretary may refer the person for evaluation in accordance with this section at a date that is less than six months prior to the inmate s scheduled release date.

(2) A petition may be filed under this section if the individual was in custody pursuant to his or her determinate prison term, parole revocation term, or a hold placed pursuant to Section 6601.3, at the time the petition is filed. A petition shall not be dismissed on the basis of a later judicial or administrative determination that the individual s custody was unlawful, if the unlawful custody was the result of a good faith mistake of fact or law. This paragraph shall apply to any petition filed on or after January 1, 1996.

(b) The person shall be screened by the Department of Corrections and Rehabilitation and the Board of Parole Hearings based on whether the person has committed a sexually violent predatory offense and on a review of the person s social, criminal, and institutional history. This screening shall be conducted in accordance with a structured screening instrument developed and updated by the State Department of State Hospitals in consultation with the Department of Corrections and Rehabilitation. If as a result of this screening it is determined that the person is likely to be a sexually violent predator, the Department of Corrections and Rehabilitation shall refer the person to the State Department of State Hospitals for a full evaluation of whether the person meets the criteria in Section 6600.

(c) The State Department of State Hospitals shall evaluate the person in accordance with a standardized assessment protocol, developed and updated by the State Department of State Hospitals, to determine whether the person is a sexually violent predator as defined in this article. The standardized assessment protocol shall require assessment of diagnosable mental disorders, as well as various factors known to be associated with the risk of reoffense among sex offenders. Risk factors to be considered shall include criminal and psychosexual history, type, degree, and duration of sexual deviance, and severity of mental disorder.

(d) Pursuant to subdivision (c), the person shall be evaluated by two practicing psychiatrists or psychologists, or one practicing psychiatrist and one practicing psychologist, designated by the Director of State Hospitals. If both evaluators concur that the person has a diagnosed mental disorder so that he or she is likely to engage in acts of sexual violence without appropriate treatment and custody, the Director of State Hospitals shall forward a request for a petition for commitment under Section 6602 to the county designated in subdivision (i). Copies of the evaluation reports and any other supporting documents shall be made available to the attorney designated by the county pursuant to subdivision (i) who may file a petition for commitment.

(e) If one of the professionals performing the evaluation pursuant to subdivision (d) does not concur that the person meets the criteria specified in subdivision (d), but the other professional concludes that the person meets those criteria, the Director of State Hospitals shall arrange for further examination of the person by two independent professionals selected in accordance with subdivision (g).

(f) If an examination by independent professionals pursuant to subdivision (e) is conducted, a petition to request commitment under this article shall only be filed if both independent professionals who evaluate the person pursuant to subdivision (e) concur that the person meets the criteria for commitment specified in subdivision (d). The professionals selected to evaluate the person pursuant to subdivision (g) shall inform the person that the purpose of their examination is not treatment but to determine if the person meets certain criteria to be involuntarily committed pursuant to this article. It is not required that the person appreciate or understand that information.

(g) Any independent professional who is designated by the Secretary of the Department of Corrections and Rehabilitation or the Director of State Hospitals for purposes of this section shall not be a state government employee, shall have at least five years of experience in the diagnosis and treatment of mental disorders, and shall include psychiatrists and licensed psychologists who have a doctoral degree in psychology. The requirements set forth in this section also shall apply to any professionals appointed by the court to evaluate the person for purposes of any other proceedings under this article.

(h) If the State Department of State Hospitals determines that the person is a sexually violent predator as defined in this article, the Director of State Hospitals shall forward a request for a petition to be filed for commitment under this article to the county designated in subdivision (i). Copies of the evaluation reports and any other supporting documents shall be made available to the attorney designated by the county pursuant to subdivision (i) who may file a petition for commitment in the superior court.

(i) If the county s designated counsel concurs with the recommendation, a petition for commitment shall be filed in the superior court of the county in which the person was convicted of the offense for which he or she was committed to the jurisdiction of the Department of Corrections and Rehabilitation. The petition shall be filed, and the proceedings shall be handled, by either the district attorney or the county counsel of that county. The county board of supervisors shall designate either the district attorney or the county counsel to assume responsibility for proceedings under this article.

(j) The time limits set forth in this section shall not apply during the first year that this article is operative.

(k) An order issued by a judge pursuant to Section 6601.5, finding that the petition, on its face, supports a finding of probable cause to believe that the individual named in the petition is likely to engage in sexually violent predatory criminal behavior upon his or her release, shall toll that person s parole pursuant to paragraph (4) of subdivision (a) of Section 3000 of the Penal Code, if that individual is determined to be a sexually violent predator.

(l) Pursuant to subdivision (d), the attorney designated by the county pursuant to subdivision (i) shall notify the State Department of State Hospitals of its decision regarding the filing of a petition for commitment within 15 days of making that decision.

(m) This section shall become operative on the date that the director executes a declaration, which shall be provided to the fiscal and policy committees of the Legislature, including the Chairperson of the Joint Legislative Budget Committee, and the Department of Finance, specifying that sufficient qualified state employees have been hired to conduct the evaluations required pursuant to subdivision (d), or January 1, 2013, whichever occurs first.

(Amended by Stats. 2014, Ch. 442, Sec. 16. Effective September 18, 2014. Section operative on January 1, 2013, pursuant to its own provisions. Note: Section 6601 was amended on Nov. 7, 2006, by initiative Prop. 83.)



6601.3

(a) Upon a showing of good cause, the Board of Parole Hearings may order that a person referred to the State Department of State Hospitals pursuant to subdivision (b) of Section 6601 remain in custody for no more than 45 days beyond the person s scheduled release date for full evaluation pursuant to subdivisions (c) to (i), inclusive, of Section 6601.

(b) For purposes of this section, good cause means circumstances where there is a recalculation of credits or a restoration of denied or lost credits, a resentencing by a court, the receipt of the prisoner into custody, or equivalent exigent circumstances which result in there being less than 45 days prior to the person s scheduled release date for the full evaluation described in subdivisions (c) to (i), inclusive, of Section 6601.

(Amended by Stats. 2012, Ch. 24, Sec. 140. Effective June 27, 2012.)



6601.5

Upon filing of the petition and a request for review under this section, a judge of the superior court shall review the petition and determine whether the petition states or contains sufficient facts that, if true, would constitute probable cause to believe that the individual named in the petition is likely to engage in sexually violent predatory criminal behavior upon his or her release. If the judge determines that the petition, on its face, supports a finding of probable cause, the judge shall order that the person be detained in a secure facility until a hearing can be completed pursuant to Section 6602. The probable cause hearing provided for in Section 6602 shall commence within 10 calendar days of the date of the order issued by the judge pursuant to this section.

(Amended by Stats. 2000, Ch. 41, Sec. 2. Effective June 26, 2000.)



6602

(a) A judge of the superior court shall review the petition and shall determine whether there is probable cause to believe that the individual named in the petition is likely to engage in sexually violent predatory criminal behavior upon his or her release. The person named in the petition shall be entitled to assistance of counsel at the probable cause hearing. Upon the commencement of the probable cause hearing, the person shall remain in custody pending the completion of the probable cause hearing. If the judge determines there is not probable cause, he or she shall dismiss the petition and any person subject to parole shall report to parole. If the judge determines that there is probable cause, the judge shall order that the person remain in custody in a secure facility until a trial is completed and shall order that a trial be conducted to determine whether the person is, by reason of a diagnosed mental disorder, a danger to the health and safety of others in that the person is likely to engage in acts of sexual violence upon his or her release from the jurisdiction of the Department of Corrections and Rehabilitation or other secure facility.

(b) The probable cause hearing shall not be continued except upon a showing of good cause by the party requesting the continuance.

(c) The court shall notify the State Department of State Hospitals of the outcome of the probable cause hearing by forwarding to the department a copy of the minute order of the court within 15 days of the decision.

(Amended by Stats. 2012, Ch. 24, Sec. 141. Effective June 27, 2012.)



6602.5

(a) No person may be placed in a state hospital pursuant to the provisions of this article until there has been a determination pursuant to Section 6601.3 or 6602 that there is probable cause to believe that the individual named in the petition is likely to engage in sexually violent predatory criminal behavior.

(b) The State Department of State Hospitals shall identify each person for whom a petition pursuant to this article has been filed who is in a state hospital on or after January 1, 1998, and who has not had a probable cause hearing pursuant to Section 6602. The State Department of State Hospitals shall notify the court in which the petition was filed that the person has not had a probable cause hearing. Copies of the notice shall be provided by the court to the attorneys of record in the case. Within 30 days of notice by the State Department of State Hospitals, the court shall either order the person removed from the state hospital and returned to local custody or hold a probable cause hearing pursuant to Section 6602.

(c) In no event shall the number of persons referred pursuant to subdivision (b) to the superior court of any county exceed 10 in any 30-day period, except upon agreement of the presiding judge of the superior court, the district attorney, the public defender, the sheriff, and the Director of State Hospitals.

(d) This section shall be implemented in Los Angeles County pursuant to a letter of agreement between the Department of State Hospitals, the Los Angeles County district attorney, the Los Angeles County public defender, the Los Angeles County sheriff, and the Los Angeles County Superior Court. The number of persons referred to the Superior Court of Los Angeles County pursuant to subdivision (b) shall be governed by the letter of agreement.

(Amended by Stats. 2012, Ch. 24, Sec. 142. Effective June 27, 2012.)



6603

(a) A person subject to this article shall be entitled to a trial by jury, to the assistance of counsel, to the right to retain experts or professional persons to perform an examination on his or her behalf, and to have access to all relevant medical and psychological records and reports. In the case of a person who is indigent, the court shall appoint counsel to assist him or her, and, upon the person s request, assist the person in obtaining an expert or professional person to perform an examination or participate in the trial on the person s behalf. Any right that may exist under this section to request DNA testing on prior cases shall be made in conformity with Section 1405 of the Penal Code.

(b) The attorney petitioning for commitment under this article shall have the right to demand that the trial be before a jury.

(c) (1) If the attorney petitioning for commitment under this article determines that updated evaluations are necessary in order to properly present the case for commitment, the attorney may request the State Department of State Hospitals to perform updated evaluations. If one or more of the original evaluators is no longer available to testify for the petitioner in court proceedings, the attorney petitioning for commitment under this article may request the State Department of State Hospitals to perform replacement evaluations. When a request is made for updated or replacement evaluations, the State Department of State Hospitals shall perform the requested evaluations and forward them to the petitioning attorney and to the counsel for the person subject to this article. However, updated or replacement evaluations shall not be performed except as necessary to update one or more of the original evaluations or to replace the evaluation of an evaluator who is no longer available to testify for the petitioner in court proceedings. These updated or replacement evaluations shall include review of available medical and psychological records, including treatment records, consultation with current treating clinicians, and interviews of the person being evaluated, either voluntarily or by court order. If an updated or replacement evaluation results in a split opinion as to whether the person subject to this article meets the criteria for commitment, the State Department of State Hospitals shall conduct two additional evaluations in accordance with subdivision (f) of Section 6601.

(2) For purposes of this subdivision, no longer available to testify for the petitioner in court proceedings means that the evaluator is no longer authorized by the Director of State Hospitals to perform evaluations regarding sexually violent predators as a result of any of the following:

(A) The evaluator has failed to adhere to the protocol of the State Department of State Hospitals.

(B) The evaluator s license has been suspended or revoked.

(C) The evaluator is unavailable pursuant to Section 240 of the Evidence Code.

(D) The independent professional or state employee who has served as the evaluator has resigned or retired and has not entered into a new contract to continue as an evaluator in the case, unless this evaluator, in his or her most recent evaluation of the person subject to this article, opined that the person subject to this article does not meet the criteria for commitment.

(d) Nothing in this section shall prevent the defense from presenting otherwise relevant and admissible evidence.

(e) If the person subject to this article or the petitioning attorney does not demand a jury trial, the trial shall be before the court without a jury.

(f) A unanimous verdict shall be required in any jury trial.

(g) The court shall notify the State Department of State Hospitals of the outcome of the trial by forwarding to the department a copy of the minute order of the court within 72 hours of the decision.

(h) Nothing in this section shall limit any legal or equitable right that a person may have to request DNA testing.

(i) Nothing in subparagraph (D) of paragraph (2) of subdivision (c) shall be construed to affect the authority of the State Department of State Hospitals to conduct two additional evaluations when an updated or replacement evaluation results in a split opinion.

(Amended by Stats. 2012, Ch. 790, Sec. 1. Effective September 29, 2012.)



6603.3

(a) (1) Except as provided in paragraph (2), no attorney may disclose or permit to be disclosed to a person subject to this article, family members of the person subject to this article, or any other person, the name, address, telephone number, or other identifying information of a victim or witness whose name is disclosed to the attorney pursuant to Section 6603 and Chapter 1 (commencing with Section 2016.010) of Part 4 of Title 4 of the Code of Civil Procedure, unless specifically permitted to do so by the court after a hearing and showing of good cause.

(2) Notwithstanding paragraph (1), an attorney may disclose or permit to be disclosed, the name, address, telephone number, or other identifying information of a victim or witness to persons employed by the attorney or to a person hired or appointed for the purpose of assisting the person subject to this article in the preparation of the case, if that disclosure is required for that preparation. Persons provided this information shall be informed by the attorney that further dissemination of the information, except as provided by this section, is prohibited.

(3) A willful violation of this subdivision by an attorney, persons employed by an attorney, or persons appointed by the court is a misdemeanor.

(b) If the person subject to this article is acting as his or her own attorney, the court shall endeavor to protect the name, address, telephone number, or other identifying information of a victim or witness by providing for contact only through a private investigator licensed by the Department of Consumer Affairs and appointed by the court or by imposing other reasonable restrictions, absent a showing of good cause as determined by the court.

(Added by Stats. 2008, Ch. 155, Sec. 1. Effective January 1, 2009.)



6603.5

No employee or agent of the Department of Corrections and Rehabilitation, the Board of Parole Hearings, or the State Department of State Hospitals shall disclose to any person, except to employees or agents of each named department, the prosecutor, the respondent s counsel, licensed private investigators hired or appointed for the respondent, or other persons or agencies where authorized or required by law, the name, address, telephone number, or other identifying information of a person who was involved in a civil commitment hearing under this article as the victim of a sex offense except where authorized or required by law.

(Amended by Stats. 2012, Ch. 440, Sec. 67. Effective September 22, 2012.)



6603.7

(a) Except as provided in Section 6603.3, the court, at the request of the victim of a sex offense relevant in a proceeding under this article, may order the identity of the victim in all records and during all proceedings to be either Jane Doe or John Doe, if the court finds that the order is reasonably necessary to protect the privacy of the person and will not unduly prejudice the party petitioning for commitment under this article or the person subject to this article.

(b) If the court orders the victim to be identified as Jane Doe or John Doe pursuant to subdivision (a), and if there is a jury trial, the court shall instruct the jury at the beginning and at the end of the trial that the victim is being so identified only for the purposes of protecting his or her privacy.

(Added by Stats. 2008, Ch. 155, Sec. 3. Effective January 1, 2009.)



6604

The court or jury shall determine whether, beyond a reasonable doubt, the person is a sexually violent predator. If the court or jury is not satisfied beyond a reasonable doubt that the person is a sexually violent predator, the court shall direct that the person be released at the conclusion of the term for which he or she was initially sentenced, or that the person be unconditionally released at the end of parole, whichever is applicable. If the court or jury determines that the person is a sexually violent predator, the person shall be committed for an indeterminate term to the custody of the State Department of State Hospitals for appropriate treatment and confinement in a secure facility designated by the Director of State Hospitals. The facility shall be located on the grounds of an institution under the jurisdiction of the Department of Corrections and Rehabilitation.

(Amended by Stats. 2012, Ch. 24, Sec. 143. Effective June 27, 2012. Note: This section was amended on Nov. 7, 2006, by initiative Prop. 83.)



6604.1

(a) The indeterminate term of commitment provided for in Section 6604 shall commence on the date upon which the court issues the initial order of commitment pursuant to that section.

(b) The person shall be evaluated by two practicing psychologists or psychiatrists, or by one practicing psychologist and one practicing psychiatrist, designated by the State Department of State Hospitals. The provisions of subdivisions (c) to (i), inclusive, of Section 6601 shall apply to evaluations performed for purposes of extended commitments. The rights, requirements, and procedures set forth in Section 6603 shall apply to all commitment proceedings.

(Amended by Stats. 2012, Ch. 440, Sec. 68. Effective September 22, 2012. Note: This section was amended on Nov. 7, 2006, by initiative Prop. 83.)



6604.9

(a) A person found to be a sexually violent predator and committed to the custody of the State Department of State Hospitals shall have a current examination of his or her mental condition made at least once every year. The report shall be in the form of a declaration and shall be prepared by a professionally qualified person. The person may retain or, if he or she is indigent and so requests, the court may appoint, a qualified expert or professional person to examine him or her, and the expert or professional person shall have access to all records concerning the person.

(b) The annual report shall include consideration of whether the committed person currently meets the definition of a sexually violent predator and whether conditional release to a less restrictive alternative, pursuant to Section 6608, or an unconditional discharge, pursuant to Section 6605, is in the best interest of the person and conditions can be imposed that would adequately protect the community.

(c) The State Department of State Hospitals shall file this periodic report with the court that committed the person under this article. A copy of the report shall be served on the prosecuting agency involved in the initial commitment and upon the committed person.

(d) If the State Department of State Hospitals determines that either: (1) the person s condition has so changed that the person no longer meets the definition of a sexually violent predator and should, therefor, be considered for unconditional discharge, or (2) conditional release to a less restrictive alternative is in the best interest of the person and conditions can be imposed that adequately protect the community, the director shall authorize the person to petition the court for conditional release to a less restrictive alternative or for an unconditional discharge. The petition shall be filed with the court and served upon the prosecuting agency responsible for the initial commitment.

(e) The court, upon receipt of the petition for conditional release to a less restrictive alternative, shall consider the petition using procedures described in Section 6608.

(f) The court, upon receiving a petition for unconditional discharge, shall order a show cause hearing, pursuant to the provisions of Section 6605, at which the court may consider the petition and any accompanying documentation provided by the medical director, the prosecuting attorney, or the committed person.

(Added by Stats. 2013, Ch. 182, Sec. 1. Effective January 1, 2014.)



6605

(a) (1) The court, upon receiving a petition for unconditional discharge, shall order a show cause hearing at which the court can consider the petition and any accompanying documentation provided by the medical director, the prosecuting attorney, or the committed person.

(2) If the court at the show cause hearing determines that probable cause exists to believe that the committed person s diagnosed mental disorder has so changed that he or she is not a danger to the health and safety of others and is not likely to engage in sexually violent criminal behavior if discharged, then the court shall set a hearing on the issue.

(3) At the hearing, the committed person shall have the right to be present and shall be entitled to the benefit of all constitutional protections that were afforded to him or her at the initial commitment proceeding. The attorney designated by the county pursuant to subdivision (i) of Section 6601 shall represent the state and shall have the right to demand a jury trial and to have the committed person evaluated by experts chosen by the state. The committed person also shall have the right to demand a jury trial and to have experts evaluate him or her on his or her behalf. The court shall appoint an expert if the person is indigent and requests an appointment. The burden of proof at the hearing shall be on the state to prove beyond a reasonable doubt that the committed person s diagnosed mental disorder remains such that he or she is a danger to the health and safety of others and is likely to engage in sexually violent criminal behavior if discharged. Where the person s failure to participate in or complete treatment is relied upon as proof that the person s condition has not changed, and there is evidence to support that reliance, the jury shall be instructed substantially as follows:

The committed person s failure to participate in or complete the State Department of State Hospitals Sex Offender Commitment Program (SOCP) are facts that, if proved, may be considered as evidence that the committed person s condition has not changed. The weight to be given that evidence is a matter for the jury to determine.

(b) If the court or jury rules against the committed person at the hearing conducted pursuant to subdivision (a), the term of commitment of the person shall run for an indeterminate period from the date of this ruling and the committed person may not file a new petition until one year has elapsed from the date of the ruling. If the court or jury rules for the committed person, he or she shall be unconditionally released and unconditionally discharged.

(c) If the State Department of State Hospitals has reason to believe that a person committed to it as a sexually violent predator is no longer a sexually violent predator, it shall seek judicial review of the person s commitment pursuant to the procedures set forth in Section 7250 in the superior court from which the commitment was made. If the superior court determines that the person is no longer a sexually violent predator, he or she shall be unconditionally released and unconditionally discharged.

(Amended by Stats. 2013, Ch. 182, Sec. 2. Effective January 1, 2014. Note: This section was amended on Nov. 7, 2006, by initiative Prop. 83.)



6606

(a) A person who is committed under this article shall be provided with programming by the State Department of State Hospitals which shall afford the person with treatment for his or her diagnosed mental disorder. Persons who decline treatment shall be offered the opportunity to participate in treatment on at least a monthly basis.

(b) Amenability to treatment is not required for a finding that any person is a person described in Section 6600, nor is it required for treatment of that person. Treatment does not mean that the treatment be successful or potentially successful, nor does it mean that the person must recognize his or her problem and willingly participate in the treatment program.

(c) The programming provided by the State Department of State Hospitals in facilities shall be consistent with current institutional standards for the treatment of sex offenders, and shall be based on a structured treatment protocol developed by the State Department of State Hospitals. The protocol shall describe the number and types of treatment components that are provided in the program, and shall specify how assessment data will be used to determine the course of treatment for each individual offender. The protocol shall also specify measures that will be used to assess treatment progress and changes with respect to the individual s risk of reoffense.

(d) Notwithstanding any other provision of law, except as to requirements relating to fire and life safety of persons with mental illness, and consistent with information and standards described in subdivision (c), the State Department of State Hospitals is authorized to provide the programming using an outpatient/day treatment model, wherein treatment is provided by licensed professional clinicians in living units not licensed as health facility beds within a secure facility setting, on less than a 24-hour a day basis. The State Department of State Hospitals shall take into consideration the unique characteristics, individual needs, and choices of persons committed under this article, including whether or not a person needs antipsychotic medication, whether or not a person has physical medical conditions, and whether or not a person chooses to participate in a specified course of offender treatment. The State Department of State Hospitals shall ensure that policies and procedures are in place that address changes in patient needs, as well as patient choices, and respond to treatment needs in a timely fashion. The State Department of State Hospitals, in implementing this subdivision, shall be allowed by the State Department of Public Health to place health facility beds at Coalinga State Hospital in suspense in order to meet the mental health and medical needs of the patient population. Coalinga State Hospital may remove all or any portion of its voluntarily suspended beds into active license status by request to the State Department of Public Health. The facility s request shall be granted unless the suspended beds fail to comply with current operational requirements for licensure.

(e) The department shall meet with each patient who has chosen not to participate in a specific course of offender treatment during monthly treatment planning conferences. At these conferences the department shall explain treatment options available to the patient, offer and re-offer treatment to the patient, seek to obtain the patient s cooperation in the recommended treatment options, and document these steps in the patient s health record. The fact that a patient has chosen not to participate in treatment in the past shall not establish that the patient continues to choose not to participate.

(Amended by Stats. 2012, Ch. 24, Sec. 145. Effective June 27, 2012.)



6607

(a) If the Director of State Hospitals determines that the person s diagnosed mental disorder has so changed that the person is not likely to commit acts of predatory sexual violence while under supervision and treatment in the community, the director shall forward a report and recommendation for conditional release in accordance with Section 6608 to the county attorney designated in subdivision (i) of Section 6601, the attorney of record for the person, and the committing court.

(b) When a report and recommendation for conditional release is filed by the Director of State Hospitals pursuant to subdivision (a), the court shall set a hearing in accordance with the procedures set forth in Section 6608.

(Amended by Stats. 2012, Ch. 440, Sec. 69. Effective September 22, 2012.)



6608

(a) A person who has been committed as a sexually violent predator shall be permitted to petition the court for conditional release with or without the recommendation or concurrence of the Director of State Hospitals. If a person has previously filed a petition for conditional release without the concurrence of the director and the court determined, either upon review of the petition or following a hearing, that the petition was frivolous or that the committed person s condition had not so changed that he or she would not be a danger to others in that it is not likely that he or she will engage in sexually violent criminal behavior if placed under supervision and treatment in the community, then the court shall deny the subsequent petition unless it contains facts upon which a court could find that the condition of the committed person had so changed that a hearing was warranted. Upon receipt of a first or subsequent petition from a committed person without the concurrence of the director, the court shall endeavor whenever possible to review the petition and determine if it is based upon frivolous grounds and, if so, shall deny the petition without a hearing. The person petitioning for conditional release under this subdivision shall be entitled to assistance of counsel. The person petitioning for conditional release shall serve a copy of the petition on the State Department of State Hospitals at the time the petition is filed with the court.

(b) If the court deems the petition not frivolous pursuant to subdivision (a), the court shall give notice of the hearing date to the attorney designated in subdivision (i) of Section 6601, the retained or appointed attorney for the committed person, and the Director of State Hospitals at least 30 court days before the hearing date.

(c) If the petition for conditional release is made without the consent of the director of the treatment facility, no action shall be taken on the petition by the court without first obtaining the written recommendation of the director of the treatment facility.

(d) No hearing upon the petition shall be held until the person who is committed has been under commitment for confinement and care in a facility designated by the Director of State Hospitals for not less than one year from the date of the order of commitment. No hearing upon the petition shall be held until the community program director designated by the State Department of State Hospitals submits a report to the court that makes a recommendation as to the appropriateness of placing the person in a state-operated forensic conditional release program.

(e) The court shall hold a hearing to determine whether the person committed would be a danger to the health and safety of others in that it is likely that he or she will engage in sexually violent criminal behavior due to his or her diagnosed mental disorder if under supervision and treatment in the community. The attorney designated pursuant to subdivision (i) of Section 6601 shall represent the state and shall have the committed person evaluated by experts chosen by the state. The committed person shall have the right to the appointment of experts, if he or she so requests. If the court at the hearing determines that the committed person would not be a danger to others due to his or her diagnosed mental disorder while under supervision and treatment in the community, the court shall order the committed person placed with an appropriate forensic conditional release program operated by the state for one year. A substantial portion of the state-operated forensic conditional release program shall include outpatient supervision and treatment. The court shall retain jurisdiction of the person throughout the course of the program.

(f) Before placing a committed person in a state-operated forensic conditional release program, the community program director designated by the State Department of State Hospitals shall submit a written recommendation to the court stating which forensic conditional release program is most appropriate for supervising and treating the committed person. If the court does not accept the community program director s recommendation, the court shall specify the reason or reasons for its order on the record. The procedures described in Sections 1605 to 1610, inclusive, of the Penal Code shall apply to the person placed in the forensic conditional release program.

(g) If the court determines that the person should be transferred to a state-operated forensic conditional release program, the community program director, or his or her designee, shall make the necessary placement arrangements and, within 30 days after receiving notice of the court s finding, the person shall be placed in the community in accordance with the treatment and supervision plan unless good cause for not doing so is presented to the court.

(h) If the court denies the petition to place the person in an appropriate forensic conditional release program, the person may not file a new application until one year has elapsed from the date of the denial.

(i) In a hearing authorized by this section, the committed person shall have the burden of proof by a preponderance of the evidence, unless the report required by Section 6604.9 determines that conditional release to a less restrictive alternative is in the best interest of the person and that conditions can be imposed that would adequately protect the community, in which case the burden of proof shall be on the state to show, by a preponderance of the evidence, that conditional release is not appropriate.

(j) Time spent in a conditional release program pursuant to this section shall not count toward the term of commitment under this article unless the person is confined in a locked facility by the conditional release program, in which case the time spent in a locked facility shall count toward the term of commitment.

(k) After a minimum of one year on conditional release, the committed person, with or without the recommendation or concurrence of the Director of State Hospitals, may petition the court for unconditional discharge. The court shall use the procedures described in subdivisions (a) and (b) of Section 6605 to determine if the person should be unconditionally discharged from commitment on the basis that, by reason of a diagnosed mental disorder, he or she is no longer a danger to the health and safety of others in that it is not likely that he or she will engage in sexually violent criminal behavior.

(Amended by Stats. 2013, Ch. 182, Sec. 3. Effective January 1, 2014. Note: This section was amended on Nov. 7, 2006, by initiative Prop. 83.)



6608.5

(a) A person who is conditionally released pursuant to this article shall be placed in the county of the domicile of the person prior to the person s incarceration, unless the court finds that extraordinary circumstances require placement outside the county of domicile.

(b) (1) For the purposes of this section, county of domicile means the county where the person has his or her true, fixed, and permanent home and principal residence and to which he or she has manifested the intention of returning whenever he or she is absent. For the purposes of determining the county of domicile, the court may consider information found on a California driver s license, California identification card, recent rent or utility receipt, printed personalized checks or other recent banking documents showing that person s name and address, or information contained in an arrest record, probation officer s report, trial transcript, or other court document. If no information can be identified or verified, the county of domicile of the individual shall be considered to be the county in which the person was arrested for the crime for which he or she was last incarcerated in the state prison or from which he or she was last returned from parole.

(2) In a case where the person committed a crime while being held for treatment in a state hospital, or while being confined in a state prison or local jail facility, the county wherein that facility was located shall not be considered the county of domicile unless the person resided in that county prior to being housed in the hospital, prison, or jail.

(c) For the purposes of this section, extraordinary circumstances means circumstances that would inordinately limit the department s ability to effect conditional release of the person in the county of domicile in accordance with Section 6608 or any other provision of this article, and the procedures described in Sections 1605 to 1610, inclusive, of the Penal Code.

(d) The county of domicile shall designate a county agency or program that will provide assistance and consultation in the process of locating and securing housing within the county for persons committed as sexually violent predators who are about to be conditionally released under Section 6608. Upon notification by the department of a person s potential or expected conditional release under Section 6608, the county of domicile shall notify the department of the name of the designated agency or program, at least 60 days before the date of the potential or expected release.

(e) In recommending a specific placement for community outpatient treatment, the department or its designee shall consider all of the following:

(1) The concerns and proximity of the victim or the victim s next of kin.

(2) The age and profile of the victim or victims in the sexually violent offenses committed by the person subject to placement. For purposes of this subdivision, the profile of a victim includes, but is not limited to, gender, physical appearance, economic background, profession, and other social or personal characteristics.

(f) Notwithstanding any other provision of law, a person released under this section shall not be placed within one-quarter mile of any public or private school providing instruction in kindergarten or any of grades 1 to 12, inclusive, if either of the following conditions exist:

(1) The person has previously been convicted of a violation of Section 288.5 of, or subdivision (a) or (b), or paragraph (1) of subdivision (c) of Section 288 of, the Penal Code.

(2) The court finds that the person has a history of improper sexual conduct with children.

(Amended by Stats. 2005, Ch. 486, Sec. 1.5. Effective January 1, 2006.)



6608.7

The State Department of State Hospitals may enter into an interagency agreement or contract with the Department of Corrections and Rehabilitation or with local law enforcement agencies for services related to supervision or monitoring of sexually violent predators who have been conditionally released into the community under the forensic conditional release program pursuant to this article.

(Amended by Stats. 2014, Ch. 442, Sec. 17. Effective September 18, 2014.)



6608.8

(a) For any person who is proposed for community outpatient treatment under the forensic conditional release program, the department shall provide to the court a copy of the written contract entered into with any public or private person or entity responsible for monitoring and supervising the patient s outpatient placement and treatment program. This subdivision does not apply to subcontracts between the contractor and clinicians providing treatment and related services to the person.

(b) The terms and conditions of conditional release shall be drafted to include reasonable flexibility to achieve the aims of conditional release, and to protect the public and the conditionally released person.

(c) The court in its discretion may order the department to, notwithstanding Section 4514 or 5328, provide a copy of the written terms and conditions of conditional release to the sheriff or chief of police, or both, that have jurisdiction over the proposed or actual placement community.

(d) (1) Except in an emergency, the department or its designee shall not alter the terms and conditions of conditional release without the prior approval of the court.

(2) The department shall provide notice to the person committed under this article and the district attorney or designated county counsel of any proposed change in the terms and conditions of conditional release.

(3) The court on its own motion, or upon the motion of either party to the action, may set a hearing on the proposed change. The hearing shall be held as soon as is practicable.

(4) If a hearing on the proposed change is held, the court shall state its findings on the record. If the court approves a change in the terms and conditions of conditional release without a hearing, the court shall issue a written order.

(5) In the case of an emergency, the department or its designee may deviate from the terms and conditions of the conditional release if necessary to protect public safety or the safety of the person. If a hearing on the emergency is set by the court or requested by either party, the hearing shall be held as soon as practicable. The department, its designee, and the parties shall endeavor to resolve routine matters in a cooperative fashion without the need for a formal hearing.

(e) Notwithstanding any provision of this section, including, but not limited to, subdivision (d), matters concerning the residential placement, including any changes or proposed changes in the residence of the person, shall be considered and determined pursuant to Section 6609.1.

(Amended by Stats. 2007, Ch. 302, Sec. 20. Effective January 1, 2008.)



6609

Within 10 days of a request made by the chief of police of a city or the sheriff of a county, the State Department of State Hospitals shall provide the following information concerning each person committed as a sexually violent predator who is receiving outpatient care in a conditional release program in that city or county: name, address, date of commitment, county from which committed, date of placement in the conditional release program, fingerprints, and a glossy photograph no smaller than 3
1/8
3
1/8
inches in size, or clear copies of the fingerprints and photograph.

(Amended by Stats. 2014, Ch. 442, Sec. 18. Effective September 18, 2014.)



6609.1

(a) (1) When the State Department of State Hospitals makes a recommendation to the court for community outpatient treatment for any person committed as a sexually violent predator, or when a person who is committed as a sexually violent predator pursuant to this article has petitioned a court pursuant to Section 6608 for conditional release under supervision and treatment in the community pursuant to a conditional release program, or has petitioned a court pursuant to Section 6608 for subsequent unconditional discharge, and the department is notified, or is aware, of the filing of the petition, and when a community placement location is recommended or proposed, the department shall notify the sheriff or chief of police, or both, the district attorney, or the county s designated counsel, that have jurisdiction over the following locations:

(A) The community in which the person may be released for community outpatient treatment.

(B) The community in which the person maintained his or her last legal residence as defined by Section 3003 of the Penal Code.

(C) The county that filed for the person s civil commitment pursuant to this article.

(2) The department shall also notify the Sexually Violent Predator Parole Coordinator of the Department of Corrections and Rehabilitation, if the person is otherwise subject to parole pursuant to Article 1 (commencing with Section 3000) of Chapter 8 of Title 1 of Part 3 of the Penal Code. The department shall also notify the Department of Justice.

(3) The notice shall be given when the department or its designee makes a recommendation under subdivision (e) of Section 6608 or proposes a placement location without making a recommendation, or when any other person proposes a placement location to the court and the department or its designee is made aware of the proposal.

(4) The notice shall be given at least 30 days prior to the department s submission of its recommendation to the court in those cases in which the department recommended community outpatient treatment under Section 6607, or in which the department or its designee is recommending or proposing a placement location, or in the case of a petition or placement proposal by someone other than the department or its designee, within 48 hours after becoming aware of the petition or placement proposal.

(5) The notice shall state that it is being made under this section and include all of the following information concerning each person committed as a sexually violent predator who is proposed or is petitioning to receive outpatient care in a conditional release program in that city or county:

(A) The name, proposed placement address, date of commitment, county from which committed, proposed date of placement in the conditional release program, fingerprints, and a glossy photograph no smaller than 3
1/8
by 3
1/8
inches in size, or clear copies of the fingerprints and photograph.

(B) The date, place, and time of the court hearing at which the location of placement is to be considered and a proof of service attesting to the notice s mailing in accordance with this subdivision.

(C) A list of agencies that are being provided this notice and the addresses to which the notices are being sent.

(b) Those agencies receiving the notice referred to in paragraphs (1) and (2) of subdivision (a) may provide written comment to the department and the court regarding the impending release, placement, location, and conditions of release. All community agency comments shall be combined and consolidated. The written comment shall be filed with the court at the time that the comment is provided to the department. The written comment shall identify differences between the comment filed with the court and that provided to the department, if any. In addition, a single agency in the community of the specific proposed or recommended placement address may suggest appropriate, alternative locations for placement within that community. A copy of the suggested alternative placement location shall be filed with the court at the time that the suggested placement location is provided to the department. The State Department of State Hospitals shall issue a written statement to the commenting agencies and to the court within 10 days of receiving the written comments with a determination as to whether to adjust the release location or general terms and conditions, and explaining the basis for its decision. In lieu of responding to the individual community agencies or individuals, the department s statement responding to the community comment shall be in the form of a public statement.

(c) The agencies comments and department s statements shall be considered by the court which shall, based on those comments and statements, approve, modify, or reject the department s recommendation or proposal regarding the community or specific address to which the person is scheduled to be released or the conditions that shall apply to the release if the court finds that the department s recommendation or proposal is not appropriate.

(d) (1) When the State Department of State Hospitals makes a recommendation to pursue recommitment, makes a recommendation not to pursue recommitment, or seeks a judicial review of commitment status pursuant to subdivision (f) of Section 6605, of any person committed as a sexually violent predator, it shall provide written notice of that action to the sheriff or chief of police, or both, and to the district attorney, that have jurisdiction over the following locations:

(A) The community in which the person maintained his or her last legal residence as defined by Section 3003 of the Penal Code.

(B) The community in which the person will probably be released, if recommending not to pursue recommitment.

(C) The county that filed for the person s civil commitment pursuant to this article.

(2) The State Department of State Hospitals shall also notify the Sexually Violent Predator Parole Coordinator of the Department of Corrections and Rehabilitation, if the person is otherwise subject to parole pursuant to Article 1 (commencing with Section 3000) of Chapter 8 of Title 1 of Part 3 of the Penal Code. The State Department of State Hospitals shall also notify the Department of Justice. The notice shall be made at least 15 days prior to the department s submission of its recommendation to the court.

(3) Those agencies receiving the notice referred to in this subdivision shall have 15 days from receipt of the notice to provide written comment to the department regarding the impending release. At the time that the written comment is made to the department, a copy of the written comment shall be filed with the court by the agency or agencies making the comment. Those comments shall be considered by the department, which may modify its decision regarding the community in which the person is scheduled to be released, based on those comments.

(e) (1) If the court orders the release of a sexually violent predator, the court shall notify the Sexually Violent Predator Parole Coordinator of the Department of Corrections and Rehabilitation. The Department of Corrections and Rehabilitation shall notify the Department of Justice, the State Department of State Hospitals, the sheriff or chief of police or both, and the district attorney, that have jurisdiction over the following locations:

(A) The community in which the person is to be released.

(B) The community in which the person maintained his or her last legal residence as defined in Section 3003 of the Penal Code.

(2) The Department of Corrections and Rehabilitation shall make the notifications required by this subdivision regardless of whether the person released will be serving a term of parole after release by the court.

(f) If the person is otherwise subject to parole pursuant to Article 1 (commencing with Section 300) of Chapter 8 of Title 1 of Part 3 of the Penal Code, to allow adequate time for the Department of Corrections and Rehabilitation to make appropriate parole arrangements upon release of the person, the person shall remain in physical custody for a period not to exceed 72 hours or until parole arrangements are made by the Sexually Violent Predator Parole Coordinator of the Department of Corrections and Rehabilitation, whichever is sooner. To facilitate timely parole arrangements, notification to the Sexually Violent Predator Parole Coordinator of the Department of Corrections and Rehabilitation of the pending release shall be made by telephone or facsimile and, to the extent possible, notice of the possible release shall be made in advance of the proceeding or decision determining whether to release the person.

(g) The notice required by this section shall be made whether or not a request has been made pursuant to Section 6609.

(h) The time limits imposed by this section are not applicable when the release date of a sexually violent predator has been advanced by a judicial or administrative process or procedure that could not have reasonably been anticipated by the State Department of State Hospitals and where, as the result of the time adjustments, there is less than 30 days remaining on the commitment before the inmate s release, but notice shall be given as soon as practicable.

(i) In the case of any subsequent community placement or change of community placement of a conditionally released sexually violent predator, notice required by this section shall be given under the same terms and standards as apply to the initial placement, except in the case of an emergency where the sexually violent predator must be moved to protect the public safety or the safety of the sexually violent predator. In the case of an emergency, the notice shall be given as soon as practicable, and the affected communities may comment on the placement as described in subdivision (b).

(j) The provisions of this section are severable. If any provision of this section or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Amended by Stats. 2012, Ch. 440, Sec. 70. Effective September 22, 2012.)



6609.2

(a) When any sheriff or chief of police is notified by the State Department of State Hospitals of its recommendation to the court concerning the disposition of a sexually violent predator pursuant to subdivision (a) or (b) of Section 6609.1, that sheriff or chief of police may notify any person designated by the sheriff or chief of police as an appropriate recipient of the notice.

(b) A law enforcement official authorized to provide notice pursuant to this section, and the public agency or entity employing the law enforcement official, shall not be liable for providing or failing to provide notice pursuant to this section.

(Amended by Stats. 2012, Ch. 440, Sec. 71. Effective September 22, 2012.)



6609.3

(a) At the time a notice is sent pursuant to subdivisions (a) and (b) of Section 6609.1, the sheriff, chief of police, or district attorney notified of the release shall also send a notice to persons described in Section 679.03 of the Penal Code who have requested a notice, informing those persons of the fact that the person who committed the sexually violent offense may be released together with information identifying the court that will consider the conditional release, recommendation regarding recommitment, or review of commitment status pursuant to subdivision (f) of Section 6605. When a person is approved by the court to be conditionally released, notice of the community in which the person is scheduled to reside shall also be given only if it is (1) in the county of residence of a witness, victim, or family member of a victim who has requested notice, or (2) within 100 miles of the actual residence of a witness, victim, or family member of a victim who has requested notice. If, after providing the witness, victim, or next of kin with the notice, there is any change in the release date or the community in which the person is to reside, the sheriff, chief of police, or the district attorney shall provide the witness, victim, or next of kin with the revised information.

(b) At the time a notice is sent pursuant to subdivision (c) of Section 6609.1 the Department of Corrections shall also send a notice to persons described in Section 679.03 of the Penal Code who have requested a notice informing those persons of the fact that the person who committed the sexually violent offense has been released.

(c) In order to be entitled to receive the notice set forth in this section, the requesting party shall keep the sheriff, chief of police, and district attorney who were notified under Section 679.03 of the Penal Code, informed of his or her current mailing address.

(Amended by Stats. 1998, Ch. 961, Sec. 11. Effective September 29, 1998.)









CHAPTER 3. Expense of Detention or Proceedings Concerning Commitments

ARTICLE 4. Persons with Intellectual Disabilities

6715

The court shall inquire into the financial condition of the parent, guardian, or other person charged with the support of a person committed as having an intellectual disability, and if it finds the person able to do so, in whole or in part, it shall make a further order, requiring him or her to pay, to the extent the court considers the person able, the expenses of the proceedings in connection with the investigation, detention, and commitment of the person committed, and the expenses of the committed person s delivery to the institution, and to pay to the county, at stated periods, the sums the court deems proper, during the time the person remains in the institution or on leave of absence to a licensed hospital, facility, or home for the care of those persons. This order may be enforced by further orders as the court deems necessary, and may be varied, altered, or revoked in its discretion.

The court shall designate a county officer to keep a record of payments ordered to be made, to receive, receipt for, and record the payments made, to pay over the payments to the county treasurer, to see that the persons ordered to make the payments comply with the orders, and to report to the court any failure to make the payments.

(Amended by Stats. 2012, Ch. 457, Sec. 60. Effective January 1, 2013.)



6716

In any case in which the probation officer is charged with the duty of collecting amounts payable to the county under this article, upon the verified application of the probation officer the board of supervisors may make an order discharging the probation officer from further accountability for the collection of any such amount in any case as to which the board determines that the amount is too small to justify the cost of collection; that the statute of limitations has run; or that the collection of such amount is improbable for any reason. Such order is authorization for the probation officer to close his books in regard to such item, but such discharge of accountability of the probation officer does not constitute a release of any person from liability for payment of any such amount which is due and owing to the county. The board may request a written opinion from the district attorney or county counsel as to whether any particular amount is too small to justify the cost of collection, whether the statute of limitations has run, or whether collection of any particular item is improbable.

(Added by Stats. 1967, Ch. 1667.)



6717

The cost necessarily incurred in determining whether a person is a fit subject for commitment and securing his or her commitment, is a charge upon the county where he or she is committed. These costs include the fees of witnesses, medical examiners, psychiatrists, and psychologists allowed by the judge ordering the examination. If the person sought to be committed is not an indigent person, the costs of the proceedings are the obligation of that person and shall be paid by him or her, or by his or her guardian or conservator, as provided in Division 4 (commencing with Section 1400) of the Probate Code, or shall be paid by persons legally liable for his or her maintenance, unless otherwise ordered by the judge.

(Amended by Stats. 2012, Ch. 457, Sec. 61. Effective January 1, 2013.)









CHAPTER 4. Execution of Commitment Orders

ARTICLE 4. Persons with Intellectual Disabilities

6740

The court shall attach to the order of commitment of a person with an intellectual disability its findings and conclusions, together with all the social and other data it has bearing upon the case, and the same shall be delivered to the place of commitment with the order.

(Amended by Stats. 2012, Ch. 457, Sec. 63. Effective January 1, 2013.)



6741

The sheriff or probation officer, whichever is designated by the court, may execute the order of commitment with respect to a person with an intellectual disability.

In a case in which the probation officer executes the order of commitment, he or she shall be compensated for transporting the person to a state hospital in the amount and manner that a sheriff is compensated for similar services.

(Amended by Stats. 2012, Ch. 457, Sec. 64. Effective January 1, 2013.)






ARTICLE 5. Medical Examiners

6750

The superior court judge of each county may grant certificates in accordance with the form prescribed by the State Department of State Hospitals, showing that the persons named therein are reputable physicians licensed in this state, and have been in active practice of their profession at least five years. When certified copies of such certificates have been filed with the department, it shall issue to such persons certificates or commissions, and the persons therein named shall be known as medical examiners. There shall at all times be at least two such medical examiners in each county. The certificate may be revoked by the department for incompetency or neglect, and shall not be again granted without the consent of the department.

(Amended by Stats. 2012, Ch. 24, Sec. 148. Effective June 27, 2012.)



6751

The department shall keep in its office a record showing the name, residence, and certificate of each duly qualified medical examiner. Immediately upon the receipt of each duly certified copy of a medical examiner s certificate, it shall file the same, and advise him of its receipt and filing.

(Added by Stats. 1967, Ch. 1667.)









CHAPTER 6. Counselors in Mental Health

6775

The office of counselor in mental health may be created in any county in this state by the board of supervisors thereof. The counselors in mental health to serve under the provisions of this chapter shall be nominated and appointed by the judge of the superior court by written order entered in the minutes of the court.

(Added by Stats. 1967, Ch. 1667.)



6776

In each county where the office of counselor in mental health has been created under the provisions of this chapter, the judge of the superior court may appoint two such counselors. In Los Angeles County, the number, compensation, and benefits of counselors in mental health are governed by the Trial Court Employment Protection and Governance Act (Chapter 7 (commencing with Section 71600) of Title 8 of the Government Code).

(Amended by Stats. 2002, Ch. 784, Sec. 620. Effective January 1, 2003.)



6777

The term of office of the counselors in mental health shall be during the pleasure of the court, and they may at any time be removed by the court in its discretion. Such counselors shall devote their entire time and attention to the duties of their office.

(Added by Stats. 1967, Ch. 1667.)



6778

The counselor in mental health may perform such services as are designated by the county. Every counselor, assistant counselor, and deputy counselor in mental health shall have the powers of a peace officer.

(Amended by Stats. 1968, Ch. 1374.)



6779

Wherever in this code or in any other statute reference is made to psychopathic probation officers, such reference shall be deemed to mean and refer to the counselors in mental health provided for in this chapter; and wherever in this code or in any other statute reference is made to probation of incompetent persons, such reference shall mean and refer to supervision of such persons.

(Added by Stats. 1967, Ch. 1667.)






CHAPTER 7. Duties of Peace Officers

6800

All peace officers and other persons having similar duties relating to judicially committed poor persons shall see that all poor and indigent committed persons within their respective municipalities are speedily granted the relief conferred by this part. When so ordered by a superior court judge, they shall see that such committed persons are, without unnecessary delay, transferred to the proper state hospitals provided for their care and treatment. Before sending a person to any such hospital, they shall see that he is in a state of bodily cleanliness and comfortably clothed with clean clothes. The department may by order direct that any person whom it deems unsuitable therefor shall not be employed as an attendant for any committed person. After the patient has been delivered to the proper officers of the hospital, the care and custody of the county or municipality from which he is sent ceases.

(Amended by Stats. 1968, Ch. 1374.)






CHAPTER 8. Mentally Disordered Persons Charged With Crime

6825

The procedures for handling mentally disordered persons charged with the commission of public offenses are provided for in Section 1026 of the Penal Code and in Chapter 6 (commencing with Section 1365), Title 10, Part 2 of the Penal Code.

(Added by Stats. 1967, Ch. 1667.)












DIVISION 7. MENTAL INSTITUTIONS

CHAPTER 1. County Psychiatric Hospitals

7100

(a) The board of supervisors of each county may maintain in the county hospital or in any other hospital situated within or without the county or in any other psychiatric health facility situated within or without the county, suitable facilities and nonhospital or hospital service for the detention, supervision, care, and treatment of persons who are mentally disordered or developmentally disabled, or who are alleged to be such.

(b) The county may contract with public or private hospitals for those facilities and hospital service when they are not suitably available in any institution, psychiatric facility, or establishment maintained or operated by the county.

(c) The facilities and services for the mentally disordered and allegedly mentally disordered shall be subject to the approval of the State Department of Health Care Services, and the facilities and services for the developmentally disabled and allegedly developmentally disabled shall be subject to the approval of the State Department of Developmental Services. The professional person having charge and control of the hospital or psychiatric health facility shall allow the department whose approval is required to make investigations thereof as it deems necessary at any time.

(d) Nothing in this chapter means that mentally disordered or developmentally disabled persons may not be detained, supervised, cared for, or treated, subject to the right of inquiry or investigation by the department, in their own homes, or the homes of their relatives or friends, or in a licensed establishment.

(Amended by Stats. 2013, Ch. 23, Sec. 54. Effective June 27, 2013.)



7101

As used in this chapter county psychiatric hospital means the hospital, ward, or facility provided by the county pursuant to the provisions of Section 7100.

(Added by Stats. 1967, Ch. 1667.)



7102

The superintendent or person in charge of the county psychiatric hospital, may receive, detain, supervise, care for or treat in the hospital any person who comes within any of the following descriptions:

(a) Who has been placed therein pursuant to a court order or court commitment under the provisions of this code or the Penal Code.

(b) Who has been placed therein pursuant to the provisions of Part 1 of Division 5 of this code.

(Added by Stats. 1967, Ch. 1667.)



7103

The superintendent or person in charge of the county psychiatric hospital may admit and provide care and treatment in the hospital for any person who comes within the following descriptions:

(a) Who voluntarily makes a written application as provided in Chapter 1 (commencing with Section 6000) of Part 1 of Division 6 of this code.

(b) Who is a conservatee and has written application made in his behalf by his conservator.

(Added by Stats. 1967, Ch. 1667.)



7104

Any adult person detained in such hospital, who is in such condition of mind as to render him competent to make such application shall at his request be exempt from medical or psychiatric treatment, upon filing with the superintendent a statement that he depends upon prayer or spiritual means for healing in the practice of the religion of a well-recognized religious church, sect, denomination, or organization. In case of an adult not found to be in such condition of mind, a similar statement may be filed on his behalf by another and thereupon similar exemption shall be granted. Any minor detained in such hospital shall be exempt from medical or psychiatric treatment if his parent or guardian or conservator shall file with said superintendent an affidavit stating that he relies upon prayer or spiritual means for healing in the practice of the religion of a well-recognized religious church, sect, denomination or organization.

(Amended by Stats. 1979, Ch. 730.)



7105

A superintendent or person in charge of the county psychiatric hospital may discharge any patient who is not a proper case for treatment therein.

(Added by Stats. 1967, Ch. 1667.)



7106

In case a county psychiatric hospital patient or the person legally liable for his maintenance is or becomes the owner of property, real, personal, or mixed, the county furnishing such care, treatment, or observation, shall be reimbursed therefrom for its charges. The board of supervisors of the county shall fix and determine a schedule of charges for the care, treatment, or observation of such patients, and reimbursement to the county shall be made upon the basis of the charges so fixed.

(Added by Stats. 1967, Ch. 1667.)



7107

Any superintendent or person in charge of the county psychiatric hospital, and any public officer, public employee, or public physician who either admits, causes to be admitted, delivers, or assists in delivering, detains, cares for, or treats, or assists in detaining, caring for or treating, any person pursuant to this chapter shall not be rendered criminally liable thereby.

(Added by Stats. 1967, Ch. 1667.)






CHAPTER 2. State Hospitals for the Mentally Disordered

ARTICLE 1. Establishment and General Government

7200

There are in the state the following state hospitals for the care, treatment, and education of the mentally disordered:

(a) Metropolitan State Hospital near the City of Norwalk, Los Angeles County.

(b) Atascadero State Hospital near the City of Atascadero, San Luis Obispo County.

(c) Napa State Hospital near the City of Napa, Napa County.

(d) Patton State Hospital near the City of San Bernardino, San Bernardino County.

(e) Coalinga State Hospital near the City of Coalinga, Fresno County.

(Amended by Stats. 2003, Ch. 356, Sec. 3. Effective January 1, 2004.)



7200.06

(a) Of the 1,362 licensed beds at Napa State Hospital, at least 20 percent of these beds shall be available in any given fiscal year for use by counties for contracted services. Of the remaining beds, in no case shall the population of patients whose placement has been required pursuant to the Penal Code exceed 980.

(b) After construction of the perimeter security fence is completed at Napa State Hospital, no patient whose placement has been required pursuant to the Penal Code shall be placed outside the perimeter security fences, with the exception of placements in the general acute care and skilled nursing units. The State Department of State Hospitals shall ensure that appropriate security measures are in place for the general acute care and skilled nursing units.

(c) Any alteration to the security perimeter structure or policies shall be made in conjunction with representatives of the City of Napa, the County of Napa, and local law enforcement agencies.

(Amended by Stats. 2012, Ch. 24, Sec. 150. Effective June 27, 2012.)



7200.5

The children s treatment center at Camarillo State Hospital shall be known as the Norbert I. Rieger Children s Treatment Center.

(Added by Stats. 1973, Ch. 80.)



7201

All of the institutions under the jurisdiction of the State Department of State Hospitals shall be governed by the uniform rules and regulations of the State Department of State Hospitals and all of the provisions of Part 2 (commencing with Section 4100) of Division 4 of this code on the administration of state institutions for the mentally disordered shall apply to the conduct and management of the state hospitals for the mentally disordered. All of the institutions under the jurisdiction of the State Department of Developmental Services shall be governed by the uniform rules and regulations of the State Department of Developmental Services and, except as provided in Chapter 4 (commencing with Section 7500) of this division, all of the provisions of Part 2 (commencing with Section 4440) of Division 4.1 of this code on the administration of state institutions for the developmentally disabled shall apply to the conduct and management of the state hospitals for the developmentally disabled.

(Amended by Stats. 2012, Ch. 24, Sec. 152. Effective June 27, 2012.)



7202

The State Department of State Hospitals shall regularly consult with the Napa State Hospital Task Force, which consists of local community representatives, on proposed policy or structural modifications to Napa State Hospital that may affect the Napa community, including, but not limited to, all of the following:

(a) Changes in the patient population mix.

(b) Construction of, or significant alterations to, facility structures.

(c) Changes in the hospital security plan.

(Amended by Stats. 2012, Ch. 24, Sec. 153. Effective June 27, 2012.)



7203

The Director of General Services may grant to the San Bernardino Unified School District or to the County of San Bernardino under such terms, conditions, and restrictions as he deems to be for the best interests of the state, the necessary easements and rights-of-way over and across the Patton State Hospital property for all purposes of a public or private road. The right-of-way shall be across, along, and upon the following described property:

The westerly 33 feet of Lot 2 of Block 60 of Rancho San Bernardino as recorded in Book 7 of Maps, page 2, Records of San Bernardino County, State of California, saving and excepting the southerly 40 rods thereof.

(Added by Stats. 1967, Ch. 1667.)



7204

(a) Grounds privileges or passes may be earned by patients, whose placement has been required pursuant to the Penal Code, at all state hospitals. Grounds privileges shall be restricted to areas of the state hospital that are designated as secured campus areas.

(b) Off-ground privileges or passes shall not be granted to patients, whose placement has been required pursuant to the Penal Code, at state hospitals. When a patient whose placement has been required pursuant to the Penal Code leaves a state hospital for any purpose other than discharge, the patient shall be accompanied by staff at all times.

(Added by Stats. 1997, Ch. 294, Sec. 44. Effective August 18, 1997.)



7205

The Director of General Services with the consent of the State Department of Developmental Services is hereby authorized to transfer to the City of Costa Mesa and to convey to said city all of the state s rights, title and interest, and upon such terms and conditions and with such reservations and exceptions as in the opinion of the Director of General Services may be in the best interest of the state, and subject to such use or uses as may be agreed upon by the city and the State Department of Developmental Services with the approval of the Director of General Services, in all or any part of the real property consisting of approximately five acres lying at the southwest corner of the Fairview State Hospital property in Orange County, being a parcel of land lying within Lot A of the Banning Tract, in the Rancho Santiago de Santa Ana, City of Orange, State of California, as shown on a map of said tract filed in action No. 6385 in the Superior Court of the State of California in and for the City of Los Angeles, being an action for partition entitled Hancock Banning et al. vs. Mary H. Banning, more particularly described as follows:

Beginning at the most southeasterly corner of Parcel G as shown on a record of survey filed in Book 53, pages 34 through 36, of records of Surveys in the office of the County Recorder of Orange County, California; thence along the boundary of said Parcel G northwesterly along a curve concave southwesterly having a radius of 540.00 feet through a central angle of 23 degrees, 01 minutes, 33 seconds, an arc distance of 217.01 feet, thence north 34 degrees, 32 minutes, 30 seconds west, 97.50 feet to a point on a line parallel with and 280.00 feet measured at right angles northerly of the north line of Fairview Farms as shown on said record of Survey; thence departing from the boundary of said Parcel G north 89 degrees, 27 minutes, 30 seconds east along said parallel line 936.97 feet; thence south 0 degrees, 32 minutes, 30 seconds east, 280.00 feet to said north line of Fairview Farms; thence south 89 degrees, 27 minutes, 30 seconds, west, 800.00 feet to the point of beginning.

The conveyance of such property shall be subject to the following conditions:

(a) There shall be excepted and reserved in the state all deposits of minerals, including oil and gas, in the property and to the state, or persons authorized by the state, the right to prospect for, mine, and remove such deposits from the property.

(b) If the city shall cease to use the property for public purposes, all right, title, and interest of the county in and to the property shall cease and the property shall revert and rest in the state.

(Amended by Stats. 1977, Ch. 1252.)



7206

Notwithstanding the provisions of Section 4444, the Director of General Services, with the consent of the Director of State Hospitals, may grant a right-of-way for road purposes to the County of San Bernardino over and along a portion of the Patton State Hospital property adjacent to Arden Way and Pacific Street upon such terms and conditions and with such reservations and exceptions as in the opinion of the Director of General Services will be for the best interests of the state.

(Amended by Stats. 2012, Ch. 24, Sec. 154. Effective June 27, 2012.)



7207

The Director of General Services, with the consent of the State Department of State Hospitals, may grant to the Regents of the University of California, upon such terms, conditions, and with such reservations and exceptions as in the opinion of the Director of General Services may be for the best interest of the state, the necessary easements and rights-of-way for a utilities relocation and campus access road on the Langley Porter Neuropsychiatric Institute property. The right-of-way shall be across, along and upon the following described property:

A strip of land approximately 40 in width extending from the southerly line of Parnassus Avenue beginning at a point on the southerly boundary of Parnassus Avenue 331 from the westerly boundary of said parcel of land described by deed dated October 1, 1940, and extending in a southerly direction to the south boundary of Langley Porter property.

(Amended by Stats. 2012, Ch. 24, Sec. 155. Effective June 27, 2012.)






ARTICLE 2. Admission

7225

Except as otherwise provided, all patients admitted to a state hospital shall be duly committed or transferred thereto, and shall be subject to the general rules and regulations of the department and of the hospital.

(Added by Stats. 1967, Ch. 1667.)



7226

The State Department of State Hospitals may admit to any state hospital for the mentally disordered, if there is room therein, any mentally disordered soldier or sailor in the service of the United States on such terms as are agreed upon between the department and the properly authorized agents, officers, or representatives of the United States government.

(Amended by Stats. 2012, Ch. 24, Sec. 156. Effective June 27, 2012.)



7227

Mentally disordered prisoners in the state prisons shall be admitted to the state hospitals in accordance with the provisions of the Penal Code.

(Added by Stats. 1967, Ch. 1667.)



7228

Prior to admission, the State Department of State Hospitals shall evaluate each patient committed pursuant to Section 1026 or 1370 of the Penal Code to determine the placement of the patient to the appropriate state hospital. The State Department of State Hospitals shall utilize the documents provided pursuant to subdivision (e) of Section 1026 of the Penal Code and paragraph (2) of subdivision (b) of Section 1370 of the Penal Code to make the appropriate placement. A patient determined to be a high security risk shall be treated in the department s most secure facilities pursuant to Section 7230. A Penal Code patient not needing this level of security shall be treated as near to the patient s community as possible if an appropriate treatment program is available.

(Amended by Stats. 2014, Ch. 26, Sec. 43. Effective June 20, 2014.)



7230

Those patients determined to be high security risk patients, as described in Section 7228, shall be treated at Atascadero State Hospital or Patton State Hospital, a correctional facility, or other secure facility as defined by the State Department of State Hospitals, but shall not be treated at Metropolitan State Hospital or Napa State Hospital. Metropolitan State Hospital and Napa State Hospital shall treat only low- to moderate-risk patients, as defined by the State Department of State Hospitals.

(Amended by Stats. 2012, Ch. 24, Sec. 158. Effective June 27, 2012.)



7231

(a) The State Department of Mental Health shall develop policies and procedures, by no later than 30 days following the effective date of the Budget Act of 1997, at each state hospital, to notify appropriate law enforcement agencies in the event of a patient escape or walkaway. Local law enforcement agencies, including local police and county sheriff departments, shall review the policies and procedures prior to final implementation by the department.

(b) Commencing July 1, 2012, the State Department of State Hospitals may adopt the policies and procedures developed by the State Department of Mental Health pursuant to subdivision (a).

(Amended by Stats. 2012, Ch. 24, Sec. 159. Effective June 27, 2012.)



7232

(a) The State Department of Mental Health shall issue a state hospital administrative directive by no later than 30 days following the effective date of the Budget Act of 1997 to require patients whose placement has been required pursuant to the Penal Code, and other patients within the secured perimeter at each state hospital, to wear clothing that enables these patients to be readily identified.

(b) Commencing July 1, 2012, the State Department of State Hospitals may adopt the state hospital administrative directive issued by the State Department of Mental Health pursuant to subdivision (a).

(Amended by Stats. 2012, Ch. 24, Sec. 160. Effective June 27, 2012.)



7234

(a) (1) A Patient Management Unit (PMU) shall be established within the State Department of State Hospitals to facilitate patient movement across all facilities under its jurisdiction and any psychiatric programs operated by the State Department of State Hospitals pursuant to a memorandum of understanding with the Department of Corrections and Rehabilitation.

(2) The PMU s responsibilities shall include, but not be limited to, oversight and centralized management of patient admissions, and collection of data for reports and patient population projections.

(b) The State Department of State Hospitals shall adopt regulations, consistent with this article, concerning policies and procedures to be implemented by the PMU, including, but not limited to, both of the following:

(1) Policies and procedures for patient referral to the State Department of State Hospitals.

(2) Screening criteria that ensures that patients are placed in a state hospital or psychiatric program closest to their county of residence in the absence of a compelling reason to place the patient in another facility. Compelling reasons may include, but not be limited to, the patient s specialized psychiatric, medical, or safety needs, and the availability of beds for his or her commitment type.

(c) The Director of State Hospitals may adopt emergency regulations in accordance with the Administrative Procedures Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) to implement this section. The adoption of an emergency regulation under this paragraph is deemed to address an emergency, for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the Director of State Hospitals is hereby exempted for this purpose from the requirements of subdivision (b) of Section 11346.1 of the Government Code.

(Added by Stats. 2014, Ch. 26, Sec. 44. Effective June 20, 2014.)






ARTICLE 3. Patients’ Care

7250

Any person who has been committed is entitled to a writ of habeas corpus, upon a proper application made by the State Department of State Hospitals or the State Department of Developmental Services, by that person, or by a relative or friend in his or her behalf to the judge of the superior court of the county in which the hospital is located, or if the person has been found incompetent to stand trial and has been committed pursuant to Chapter 6 (commencing with Section 1367) of Title 10 of Part 2 of the Penal Code, judicial review shall be in the superior court for the county that determined the question of the mental competence of the person. All documents requested by the court in the county of confinement shall be forwarded from the county of commitment to the court. Upon the return of the writ, the truth of the allegations under which he or she was committed shall be inquired into and determined. The medical history of the person as it appears in the clinical records shall be given in evidence, and the superintendent in charge of the state hospital wherein the person is held in custody and any other person who has knowledge of the facts shall be sworn and shall testify relative to the mental condition of the person.

(Amended by Stats. 2012, Ch. 24, Sec. 161. Effective June 27, 2012.)



7251

Every executive director of a state hospital, shall, within three days after the reception of a patient, make or cause to be made a thorough physical and mental examination of the patient, and state the result thereof, on blanks prepared and exclusively set apart for that purpose. During the time the patient remains under his or her care he or she shall also make, or cause to be made, from time to time, examination of the mental state, bodily condition, and medical treatment of the patient at such intervals and in such manner, and state its result, upon blank forms, as are approved by the department. In the event of the death or discharge of a patient, the superintendent, or person in charge of the state hospital, shall state the circumstances thereof upon forms as are required by the department.

(Amended by Stats. 2012, Ch. 24, Sec. 162. Effective June 27, 2012.)



7252

Any patient in a state hospital, upon the consent of the executive director and medical director of the hospital, may voluntarily donate blood to any nonprofit blood bank duly licensed by the State Department of Public Health.

(Amended by Stats. 2012, Ch. 24, Sec. 163. Effective June 27, 2012.)



7253

Every patient in a state hospital under this chapter may be permitted to keep for his or her own use articles of handiwork and other finished products suitable primarily for personal use, as determined by the executive director, which have been fabricated by the patient.

(Amended by Stats. 2012, Ch. 24, Sec. 164. Effective June 27, 2012.)



7254

Notwithstanding any other provision of law, the State Department of State Hospitals shall have the authority to require that patients committed to a state mental health facility pursuant to Section 1026 of, and Chapter 6 (commencing with Section 1367) of Title 10 of Part 2 of the Penal Code, and Sections 6316 and 6321 of this code shall wear identifiable clothing in a secured area of the facility.

(Amended by Stats. 2012, Ch. 24, Sec. 165. Effective June 27, 2012.)






ARTICLE 4. Property and Support of Patients

7275

The husband, wife, father, mother, or children of a patient in a state hospital for the mentally disordered, the estates of these persons, and the guardian or conservator and administrator of the estate of the patient shall cause him or her to be properly and suitably cared for and maintained, and shall pay the costs and charges for transportation to a state institution. The husband, wife, father, mother, or children of a patient in a state hospital for the mentally disordered and the administrators of their estates, and the estate of the person shall be liable for his or her care, support, and maintenance in a state institution of which he or she is a patient. The liability of these persons and estates shall be a joint and several liability, and the liability shall exist whether the person has become a patient of a state institution pursuant to the provisions of this code or pursuant to the provisions of Sections 1026, 1368, 1369, 1370, and 1372 of the Penal Code.

This section does not impose liability for the care of persons with intellectual disabilities in state hospitals.

(Amended by Stats. 2012, Ch. 457, Sec. 65. Effective January 1, 2013.)



7276

(a) The charge for the care and treatment of all mentally disordered persons at state hospitals for the mentally disordered for whom there is liability to pay therefor shall be determined pursuant to Section 4025. The Director of State Hospitals may reduce, cancel or remit the amount to be paid by the estate or the relatives, as the case may be, liable for the care and treatment of any mentally disordered person or alcoholic who is a patient at a state hospital for the mentally disordered, on satisfactory proof that the estate or relatives, as the case may be, are unable to pay the cost of that care and treatment or that the amount is uncollectible. In any case where there has been a payment under this section, and the payment or any part thereof is refunded because of the death, leave of absence, or discharge of any patient of the hospital, that amount shall be paid by the hospital or the State Department of State Hospitals to the person who made the payment upon demand, and in the statement to the Controller the amounts refunded shall be itemized and the aggregate deducted from the amount to be paid into the State Treasury, as provided by law. If any person dies at any time while his or her estate is liable for his or her care and treatment at a state hospital, the claim for the amount due may be presented to the executor or administrator of his or her estate, and paid as a preferred claim, with the same rank in order of preference, as claims for expenses of last illness.

(b) If the Director of State Hospitals delegates to the county the responsibility for determining the ability of a minor child and his or her parents to pay for state hospital services, the requirements of Sections 5710 and 7275.1 and the policies and procedures established and maintained by the director, including those relating to the collection and accounting of revenue, shall be followed by each county to which that responsibility is delegated.

(Amended by Stats. 2012, Ch. 24, Sec. 167. Effective June 27, 2012.)



7277

The State Department of State Hospitals shall collect all the costs and charges mentioned in Section 7275, and shall determine, pursuant to Section 7275, and collect the charges for care and treatment rendered persons in any community mental hygiene clinics maintained by the department and may take action as is necessary to effect their collection within or without the state. The Director of State Hospitals may, however, at his or her discretion, refuse to accept payment of charges for the care and treatment in a state hospital of any mentally disordered person or inebriate who is eligible for deportation by the federal immigration authorities.

(Amended by Stats. 2012, Ch. 24, Sec. 168. Effective June 27, 2012.)



7277.1

In the case of liability for care arising under Section 7275 during the lifetime of a decedent, where the decedent, or his spouse, father, mother, or child, has been a patient in a state hospital preceding the date of decedent s death, a claim for costs and charges shall be mailed within four months after written request therefor, in the form required by the department, by the fiduciary of the estate or trust or by any other person liable for the claim or any portion thereof.

(Added by Stats. 1968, Ch. 1299.)



7278

The State Department of State Hospitals shall, following the admission of a patient into a state hospital for the mentally disordered cause an investigation to be made to determine the moneys, property, or interest in property, if any, the patient has, and whether he or she has a duly appointed and acting guardian to protect his or her property and his or her property interests. The department shall also make an investigation to determine whether the patient has any relative or relatives responsible under the provisions of this code for the payment of the costs of transportation and maintenance, and shall ascertain the financial condition of the relative or relatives to determine whether in each case the relative or relatives are in fact financially able to pay the charges. All reports in connection with the investigation, together with the findings of the department, shall be records of the department, and may be inspected by interested relatives, their agents, or representatives at any time upon application.

(Amended by Stats. 2012, Ch. 24, Sec. 169. Effective June 27, 2012.)



7279

(a) If any person committed to a state mental hospital has sufficient estate for the purpose, the guardian or conservator of the person s estate shall pay for his or her care, support, maintenance, and necessary expenses at the mental hospital to the extent of the estate. The payment may be enforced by the order of the judge of the superior court where the guardianship or conservatorship proceedings are pending. On the filing of a petition therein by the department showing that the guardian or conservator has failed, refused, or neglected to pay for such care, support, maintenance, and expenses, the court, by order, shall direct the payment by the guardian or conservator. Such order may be enforced in the same manner as are other orders of the court.

(b) If at any time there is not sufficient money on hand in the estate of a committed person to pay the claim of a state mental hospital for his or her care, support, maintenance, and expenses therein, the court may, on petition of the guardian or conservator of the estate, or if the guardian or conservator fails, refuses, or neglects to apply, on the petition of the department, make an order directing the guardian or conservator to sell so much of the other personal or real property or both, of the person as is necessary to pay for the care, support, maintenance, and expenses of the person at the mental hospital. From the proceeds of such sale, the guardian or conservator shall pay the amount due for the care, support, maintenance, and expenses at the mental hospital, and also such other charges as are allowed by law.

(c) Payment for the care, support, maintenance, and expenses shall not be extracted, however, from a person who has no more than five hundred dollars ($500) of assets.

(Amended by Stats. 1984, Ch. 797, Sec. 3.)



7280

The guardian or conservator of the estate of any person who is confined in a state mental hospital may, from time to time, pay to the state mental hospital moneys out of the estate to be used for the future personal needs of the mentally disordered person while in a state mental hospital and for burial expenses, such sums so paid to be credited to the patient s personal deposit account, subject to the provision relating to the deposit of funds in the patients personal deposit fund.

(Amended by Stats. 1979, Ch. 730.)



7281

There is at each institution under the jurisdiction of the State Department of State Hospitals and at each institution under the jurisdiction of the State Department of Developmental Services, a fund known as the patients personal deposit fund. Any funds coming into the possession of the superintendent, belonging to any patient in that institution, shall be deposited in the name of that patient in the patients personal deposit fund, except that if a guardian or conservator of the estate is appointed for the patient then he or she shall have the right to demand and receive the funds. Whenever the sum belonging to any one patient, deposited in the patients personal deposit fund, exceeds the sum of five hundred dollars ($500), the excess may be applied to the payment of the care, support, maintenance, and medical attention of the patient. After the death of the patient any sum remaining in his or her personal deposit account in excess of burial costs may be applied for payment of care, support, maintenance, and medical attention. Any of the funds belonging to a patient deposited in the patients personal deposit fund may be used for the purchase of personal incidentals for the patient or may be applied in an amount not exceeding five hundred dollars ($500) to the payment of his or her burial expenses.

(Amended by Stats. 2012, Ch. 24, Sec. 170. Effective June 27, 2012.)



7282

The State Department of State Hospitals with respect to a state hospital under its jurisdiction, or the State Department of Developmental Services with respect to a state hospital under its jurisdiction, may in its own name bring an action to enforce payment for the cost and charges of transportation of a person to a state hospital against any person, guardian, conservator, or relative liable for transportation. The department also may in its own name bring an action to recover for the use and benefit of any state hospital or for the state the amount due for the care, support, maintenance, and expenses of any patient therein, against any county, or officer thereof, or against any person, guardian, conservator, or relative, liable for the care, support, maintenance, or expenses.

(Amended by Stats. 2012, Ch. 24, Sec. 171. Effective June 27, 2012.)



7282.1

If a person who is or has been a recipient of services provided by the State Department of Developmental Services or the State Department of State Hospitals in a state hospital, or the guardian, conservator, or personal representative of the person, brings an action or claim against a third party for an injury, disorder, or disability, which resulted in the need for care, maintenance, or treatment in a state hospital, the person or the guardian, conservator, or personal representative shall within 30 days of filing the action or claim give to the Director of Developmental Services, for hospitals under the jurisdiction of the State Department of Developmental Services, or the Director of State Hospitals, for hospitals under the jurisdiction of the State Department of State Hospitals, written notice of the action or claim and of the name of the court or agency in which the action or claim is to be brought. Proof of the notice shall be filed in the action or claim. For pending actions or claims filed prior to January 1, 1986, proof of the notice shall be filed by February 1, 1986.

Any judgment, award, or settlement arising out of the action or claim shall be subject to a lien in favor of the Director of Developmental Services or the Director of State Hospitals, for hospitals under the jurisdiction of that department, for the cost of state hospital care and treatment furnished with respect to the subject of the action or claim, however:

(a) A lien shall not attach to that portion of a money judgment awarded for pain and suffering.

(b) A lien shall not attach if over 180 days has elapsed between the time when notice was given to the department and the time when the department has filed its lien with the court or agency in which the action or claim has been brought.

(c) A lien authorized by this section shall not be placed for services which have been paid through the state Medi-Cal program.

(d) This section shall not apply to actions or claims in which a final judgment, award, or settlement has been entered into prior to January 1, 1986.

(Amended by Stats. 2012, Ch. 24, Sec. 172. Effective June 27, 2012.)



7283

All moneys collected by the State Department of State Hospitals and the State Department of Developmental Services for the cost and charges of transportation of persons to state hospitals shall be remitted by the department to the State Treasury for credit to, and shall become a part of, the current appropriation from the General Fund of the state for the transportation of the mentally disordered, correctional school, or other state hospital patients and shall be available for expenditure for those purposes. In lieu of exact calculations of moneys collected for transportation charges the department may determine the amount of collections by the use of those estimates or formula as may be approved by the Department of Finance.

(Amended by Stats. 2012, Ch. 24, Sec. 173. Effective June 27, 2012.)



7284

If any incompetent person, who has no guardian or conservator of the estate and who has been admitted or committed to the State Department of State Hospitals for placement in any state hospital for the mentally disordered, is the owner of any property, the State Department of State Hospitals, acting through its designated officer, may apply to the superior court of the proper county for its appointment as guardian or conservator of the estate of the incompetent person.

For the purposes of this section, the State Department of State Hospitals is hereby made a corporation and may act as executor, administrator, guardian or conservator of estates, assignee, receiver, depositary or trustee, under appointment of any court or by authority of any law of this state, and may transact business in that capacity in like manner as an individual, and for this purpose may sue and be sued in any of the courts of this state.

If a person admitted or committed to the State Department of State Hospitals dies, leaving any estate, and having no relatives at the time residing within this state, the State Department of State Hospitals may apply for letters of administration of his or her estate, and, in the discretion of the court, letters of administration may be issued to the department. When the State Department of State Hospitals is appointed as guardian, conservator, or administrator, the department shall be appointed as guardian or conservator or administrator without bond. The officer designated by the department shall be required to give a surety bond in such amount as may be deemed necessary from time to time by the director, but in no event shall the initial bond be less than ten thousand dollars ($10,000), which bond shall be for the joint benefit of the several estates and the State of California. The State Department of State Hospitals shall receive any reasonable fees for its services as the guardian, conservator, or administrator as the court allows. The fees paid to the State Department of State Hospitals for its services as guardian, conservator, or administrator of the various estates may be used as a trust account from which may be drawn expenses for filing fees, bond premiums, court costs, and other expenses required in the administration of the various estates. Whenever the balance remaining in the trust fund account shall exceed a sum deemed necessary by the department for the payment of expenses, the excess shall be paid quarterly by the department into the State Treasury to the credit of the General Fund.

(Amended by Stats. 2012, Ch. 24, Sec. 174. Effective June 27, 2012.)



7285

The State Department of State Hospitals may invest funds held as executor, administrator, guardian or conservator of estates, or trustee, in bonds or obligations issued or guaranteed by the United States or the State of California. Such investments may be made and such bonds or obligations may be sold or exchanged for similar bonds or obligations without notice or court authorization.

(Amended by Stats. 2012, Ch. 24, Sec. 175. Effective June 27, 2012.)



7286

The State Department of State Hospitals may establish one or more common trusts for investment of funds held as executor, administrator, guardian or conservator of estates, or trustee and may designate from time to time the amount of participation of each estate in such trusts. The funds in such trusts may be invested only in bonds or obligations issued or guaranteed by the United States or the State of California.

The income and profits of each trust shall be the property of the estates participating and shall be distributed, when received, in proportion to the amount of participation of each estate in such trust. The losses of each trust shall be the losses of the estates participating and shall be apportioned, as the same occur, upon the same basis as income and profits.

(Amended by Stats. 2012, Ch. 24, Sec. 176. Effective June 27, 2012.)



7287

Upon the death of an incompetent person over whom the State Department of State Hospitals has obtained jurisdiction pursuant to Section 7284, the department may make proper disposition of the remains, and pay for the disposition of the remains together with any indebtedness existing at the time of the death of the person from the assets of the guardianship or conservatorship estate, and thereupon it shall file its final account with the court or otherwise close its administration of the estate of the person.

(Amended by Stats. 2012, Ch. 24, Sec. 177. Effective June 27, 2012.)



7288

Whenever it appears that a person who has been admitted to a state institution and remains under the jurisdiction of the State Department of State Hospitals or the State Department of Developmental Services does not have a guardian or conservator of the estate and owns personal property which requires safekeeping for the benefit of the patient, the State Department of State Hospitals or the State Department of Developmental Services may remove or cause to be removed the personal property from wherever located to a place of safekeeping.

Whenever it appears that the patient does not own property of a value which would warrant guardianship or conservatorship proceedings, the expenses of removal and safekeeping shall be paid from funds appropriated for the support of the institution in which the patient is receiving care and treatment; provided, however, that if the sum on deposit to the credit of the patient in the patients personal deposit fund exceeds the sum of three hundred dollars ($300), the excess may be applied to the payment of the expenses of removal and safekeeping.

When it is determined by the superintendent, at any time after the removal for safekeeping of the personal property, that the patient is incurable or is likely to remain in a state institution indefinitely, then any of those articles of personal property which cannot be used by the patient at the institution may be sold at public auction and the proceeds therefrom shall first be applied in reimbursement of the expenses so incurred, and the balance shall be deposited to the patient s credit in the patients personal deposit fund. All moneys so received as reimbursement shall be deposited in the State Treasury in augmentation of the appropriation from which the expenses were paid.

(Amended by Stats. 2012, Ch. 24, Sec. 178. Effective June 27, 2012.)



7289

When a person who is a client of a state hospital or developmental center in the State Department of State Hospitals or the State Department of Developmental Services has no guardian or conservator of the estate and has money due or owing to him or her, the executive director of the institution of which the person is a client may, during the client s residence at the institution, collect an amount not to exceed three thousand dollars ($3,000) of any money so due or owing upon furnishing to the person, representative, officer, body or corporation in possession of or owing any sums, an affidavit executed by the executive director or acting executive director. The affidavit shall contain the name of the institution of which the person is a client, and the statement that the total amount requested pursuant to the affidavit does not exceed the sum of three thousand dollars ($3,000). Payments from retirement systems and annuity plans which are due or owing to the clients may also be collected by the executive director of the institution of which the person is a client, upon the furnishing of an affidavit executed by the executive director or acting executive director, containing the name of the institution of which the person is a client and the statement that the person is entitled to receive the payments. These sums shall be delivered to the executive director and shall be deposited by him or her in the clients personal deposit fund as provided in Section 7281.

The receipt of the executive director shall constitute sufficient acquittance for any payment of money made pursuant to this section and shall fully discharge the person, representative, officer, body or corporation from any further liability with reference to the amount of money so paid.

The executive director of each institution shall render reports and accounts annually or more often as may be required by the department having jurisdiction over the hospital or the Department of Finance of all moneys of clients deposited in the clients personal deposit accounts of the institution.

(Amended by Stats. 2012, Ch. 24, Sec. 179. Effective June 27, 2012.)



7289.1

(a) The amount of three thousand dollars ($3,000) as set forth in Section 7289, shall be adjusted annually, on January 1 by the State Department of Developmental Services as it applies to state hospitals or developmental centers under its jurisdiction, and by the State Department of State Hospitals as it applies to state hospitals under its jurisdiction, to reflect any increases or decreases in the cost of living occurring after December 31, 1967, so that the first adjustment becomes effective January 1, 1990. The indices of the California Consumer Price Index All Urban as prepared by the Department of Industrial Relations, shall be used as the basis for determining the changes in the cost of living.

(b) In implementing the cost-of-living provisions of this section, the State Department of Developmental Services and the State Department of State Hospitals shall use the most recent December for computation of the percentage change in the cost of living after December 31, 1967. The amount of this adjustment shall be made by comparing the average index for the most recent December with the average index for December 1967. The product of any percentage increase or decrease in the average index and the amount set forth in Section 7289 shall be the adjusted amount subject to affidavit pursuant to the provisions of Section 7289.

(Amended by Stats. 2012, Ch. 24, Sec. 180. Effective June 27, 2012.)



7290

The State Department of State Hospitals or the State Department of Developmental Services may enter into a special agreement, secured by a properly executed bond, with the relatives, guardian, conservator, or friend of any patient therein, for his or her care, support, maintenance, or other expenses at the institution. Such agreement and bond shall be to the people of the State of California and action to enforce the same may be brought thereon by the department. All charges due under the provisions of this section, including the monthly rate for the patient s care and treatment as established by or pursuant to law, shall be collected monthly. No patient, however, shall be permitted to occupy more than one room in any state institution.

(Amended by Stats. 2012, Ch. 24, Sec. 181. Effective June 27, 2012.)



7291

The county from which each person has been committed to an institution for defective or psychopathic delinquents shall pay the state the cost of the care of such person, for the time the person committed remains a patient of the institution, at the monthly rate therefor fixed as provided in Section 7292.

(Added by Stats. 1967, Ch. 1667.)



7292

The cost of such care shall be determined and fixed from time to time by the Director of State Hospitals, but in no case shall it exceed the rate of forty dollars ($40) per month.

(Amended by Stats. 2012, Ch. 24, Sec. 182. Effective June 27, 2012.)



7293

The State Department of State Hospitals shall present to the county, not more frequently than monthly, a claim for the amount due the state under Section 7291 which the county shall process and pay pursuant to the provisions of Chapter 4 (commencing with Section 29700) of Division 3 of Title 3 of the Government Code.

(Amended by Stats. 2012, Ch. 24, Sec. 183. Effective June 27, 2012.)



7294

Any person who has been committed as a defective or psychopathic delinquent may be paroled or granted a leave of absence by the medical superintendent of the institution wherein the person is confined whenever the medical superintendent is of the opinion that the person has improved to such an extent that he or she is no longer a menace to the health and safety of others or that the person will receive benefit from the parole or leave of absence, and after the medical superintendent and the Director of State Hospitals have certified the opinion to the committing court.

If within 30 days after the receipt of the certification the committing court orders the return of the person, the person shall be returned forthwith to await further action of the court. If within 30 days after the receipt of the certification the committing court does not order the return of the person to await the further action of the court, the medical superintendent may thereafter parole the person under the terms and conditions as may be specified by the superintendent. Any paroled inmate may at any time during the parole period be recalled to the institution. The period of parole shall in no case be less than five years, and shall be on the same general rules and conditions as parole of the mentally disordered.

When any person has been paroled for five consecutive years, if in the opinion of the medical superintendent and the Director of State Hospitals the person is no longer a menace to the health, person, or property of himself or herself or of any other person, the medical superintendent, subject to the approval of the Director of State Hospitals, may discharge the person. The committing court shall be furnished with a certified copy of the discharge and shall thereupon make such disposition of the court case as it deems necessary and proper.

When, in the opinion of the medical superintendent, a person previously committed as a defective or psychopathic delinquent will not benefit by further care and treatment under any facilities of the department and should be returned to the jurisdiction of the court, the superintendent of the institution and the Director of State Hospitals shall certify the opinion to the committing court including therein a report, diagnosis and recommendation concerning the person s future care, supervision, or treatment. Upon receipt of the certification, the committing court shall forthwith order the return of the person to the court. The person shall be entitled to a court hearing and to present witnesses in his or her own behalf, to be represented by counsel and to cross-examine any witness who testifies against him or her. After considering all the evidence before it, the court may make a further order or commitment with reference to the person as may be authorized by law.

(Amended by Stats. 2012, Ch. 24, Sec. 184. Effective June 27, 2012.)



7295

(a) To ensure its safety and security, a state hospital that is under the jurisdiction of the State Department of State Hospitals, as listed in Section 4100, may develop a list of items that are deemed contraband and prohibited on hospital grounds and control and eliminate contraband on hospital grounds.

(b) The State Department of State Hospitals shall develop a list of items that shall be deemed contraband at every state hospital.

(c) A state hospital shall form a contraband committee, comprised of hospital management and employees designated by the hospital s director, to develop the list of contraband items. The committee shall develop the list with the participation of patient representatives, or the patient government of the hospital, if one is available, and the Office of Patients Rights.

(d) Each hospital s list of contraband items developed pursuant to subdivision (a), and the statewide list of contraband items developed pursuant to subdivision (b), are subject to review and approval by the Director of State Hospitals or his or her designee.

(e) A list of contraband items developed pursuant to subdivision (a) shall be updated and subject to review and approval by the director of the department, or his or her designee, no less often than every six months.

(f) If an item presents an emergent danger to the safety and security of a facility, the item may be placed immediately on a contraband list by the Director of State Hospitals or the executive director of the state hospital, but this placement shall be reviewed by the contraband committee, if applicable, and approved by the Director of State Hospitals or his or her designee within six weeks.

(g) The lists of contraband items developed pursuant to this section shall be posted prominently in every unit of the hospital and throughout the hospital, and provided to a patient upon request.

(h) The lists of contraband items developed pursuant to this section shall be posted on the hospital s Internet Web site.

(i) For the purposes of this section, contraband means materials, articles, or goods that a patient is prohibited from having in his or her possession because the materials, articles, or goods present a risk to the safety and security of the facility.

(j) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the hospital and the department may implement, interpret, or make specific this section without taking regulatory action.

(Amended by Stats. 2013, Ch. 76, Sec. 211. Effective January 1, 2014.)






ARTICLE 5. Transfer of Patients

7300

It shall be the policy of the department to make available to all persons admitted to a state hospital prior to July 1, 1969, and to all persons judicially committed or remanded to its jurisdiction all of the facilities under the control of the department. Whenever, in the opinion of the Director of State Hospitals, it appears that a person admitted prior to July 1, 1969, or that a person judicially committed or remanded to the State Department of State Hospitals for placement in an institution would be benefited by a transfer from that institution to another institution in the department, the director may cause the transfer of the patient from that institution to another institution under the jurisdiction of the department. Preference shall be given in any such transfer to an institution in an adjoining rather than a remote district.

However, before any inmate of a correctional school may be transferred to a state hospital for the mentally disordered he or she shall first be returned to a court of competent jurisdiction, and, if subject to commitment, after hearing, may be committed to a state hospital for the mentally disordered in accordance with law.

The expense of such transfers is chargeable to the state, and the bills for the same, when approved by the Director of State Hospitals, shall be paid by the Treasurer on the warrant of the Controller, out of any moneys provided for the care or support of the patients or out of the moneys provided for the support of the department, in the discretion of the department.

(Amended by Stats. 2012, Ch. 24, Sec. 185. Effective June 27, 2012.)



7301

Whenever, in the opinion of the Director of State Hospitals and with the approval of the Secretary of the Department of Corrections and Rehabilitation, any person who has been committed to a state hospital pursuant to provisions of the Penal Code or who has been placed in a state hospital temporarily for observation pursuant to, or who has been committed to a state hospital pursuant to Article 1 (commencing with Section 6300) of Chapter 2 of Part 2 of Division 6 of this code needs care and treatment under conditions of custodial security which can be better provided within the Department of Corrections and Rehabilitation, the person may be transferred for those purposes from an institution under the jurisdiction of the State Department of State Hospitals to an institution under the jurisdiction of the Department of Corrections and Rehabilitation.

Persons so transferred shall not be subject to the provisions of Section 4500, 4501, 4501.5, 4502, 4530, or 4531 of the Penal Code. However, they shall be subject to the general rules of the Secretary of the Department of Corrections and Rehabilitation and of the facility where they are confined and any correctional employee dealing with those persons during the course of an escape or attempted escape, a fight or a riot, shall have the same rights, privileges and immunities as if the person transferred had been committed to the Secretary of the Department of Corrections and Rehabilitation.

Whenever a person is transferred to an institution under the jurisdiction of the Department of Corrections and Rehabilitation pursuant to this section, any report, opinion, or certificate required or authorized to be filed with the court which committed the person to a state hospital, or ordered the person placed therein, shall be prepared and filed with the court by the head of the institution in which the person is actually confined or by the designee of the head of the institution.

(Amended by Stats. 2012, Ch. 24, Sec. 186. Effective June 27, 2012.)



7302

Patients admitted to a state hospital prior to July 1, 1969, and all patients judicially committed or remanded, may be transferred to a like institution at the request of relatives or friends, if there is room in the like institution to which transfer is sought and if the department or departments having jurisdiction over such institutions and the medical directors of the institutions from which and to which the transfer is to be made consent thereto. The expense of such transfer shall be paid by such relatives or friends.

(Amended by Stats. 1977, Ch. 1252.)



7303

Whenever a person, committed to the care of the State Department of State Hospitals or the State Department of Developmental Services under one of the commitment laws which provides for reimbursement for care and treatment to the state by the county of commitment of the person, is transferred under Section 7300 to an institution under the jurisdiction of the department where the state rather than the county is liable for the support and care of patients, the county of commitment may have the original commitment vacated and a new commitment issued, designating the institution to which the person has been transferred, in order to absolve the county from liability under the original commitment.

(Amended by Stats. 2012, Ch. 24, Sec. 187. Effective June 27, 2012.)



7304

Whenever a person, committed to the State Department of State Hospitals or the State Department of Developmental Services under one of the commitment laws providing for no reimbursement for care and treatment to the state by the county of commitment, is transferred under Section 6700 to an institution under the jurisdiction of the department where the county is required to reimburse the state for such care and treatment, the State Department of State Hospitals or the State Department of Developmental Services may have the original commitment vacated and a new commitment issued, designating the institution to which the person has been transferred, in order to make the county liable for the care and treatment of the committed person to the extent provided by Sections 7511 and 7512.

(Amended by Stats. 2012, Ch. 24, Sec. 188. Effective June 27, 2012.)



7325

(a) When any patient committed by a court to a state hospital or other institution on or before June 30, 1969, or when any patient who is judicially committed on or after July 1, 1969, or when any patient who is involuntarily detained pursuant to Part 1 (commencing with Section 5000) of Division 5 escapes from any state hospital, any hospital or facility operated by or under the Veterans Administration of the United States government, or any facility designated by a county pursuant to Part 1 (commencing with Section 5000) of Division 5, or any facility into which the patient has been placed by his or her conservator appointed pursuant to Chapter 3 (commencing with Section 5350) of Part 1 of Division 5, or when a judicially committed patient s return from leave of absence has been authorized or ordered by the State Department of State Hospitals, or the State Department of Developmental Services, or the facility of the Veterans Administration, any peace officer, upon written request of the state hospital, veterans facility, or the facility designated by a county, or the patient s conservator appointed pursuant to Chapter 3 (commencing with Section 5350) of Part 1 of Division 5, shall, without the necessity of a warrant or court order, or any officer or employee of the State Department of State Hospitals, or of the State Department of Developmental Services, designated to perform these duties may, apprehend, take into custody, and deliver the patient to the state hospital or to a facility of the Veterans Administration, or the facility designated by a county, or to any person or place authorized by the State Department of State Hospitals, the State Department of Developmental Services, the Veterans Administration, the local director of the county mental health program of the county in which is located the facility designated by the county, or the patient s conservator appointed pursuant to Chapter 3 (commencing with Section 5350) of Part 1 of Division 5, as the case may be, to receive him or her. Every officer or employee of the State Department of State Hospitals, or of the State Department of Developmental Services, designated to apprehend or return those patients has the powers and privileges of peace officers so far as necessary to enforce this section.

(b) As used in this section, peace officer means a person as specified in Section 830.1 of the Penal Code.

(c) Any officer or employee of a state hospital, hospital or facility operated by or under the Veterans Administration, or any facility designated by a county pursuant to Part 1 (commencing with Section 5000) of Division 5 shall provide any peace officer with any information concerning any patient who escapes from the hospital or facility that is necessary to assist in the apprehension and return of the patient. The written notification of the escape required by this section shall include the name and physical description of the patient, his or her home address, the degree of dangerousness of the patient, including specific information about the patient if he or she is deemed likely to cause harm to himself or herself or to others, and any additional information that is necessary to apprehend and return the patient. If the escapee has been charged with any crime involving physical harm to children, the notice shall be provided by the law enforcement agency to school districts in the vicinity of the hospital or other facility in which the escapee was being held, in the area the escapee is known or is likely to frequent, and in the area where the escapee resided immediately prior to confinement.

(d) The person in charge of the hospital or facility, or his or her designee, may provide telephonic notification of the escape to the law enforcement agency of the county or city in which the hospital or facility is located. If that notification is given, the time and date of notification, the person notified, and the person making the notification shall be noted in the written notification required by this section.

(e) Photocopying is not required in order to satisfy the requirements of this section.

(f) No public or private entity or public or private employee shall be liable for damages caused, or alleged to be caused, by the release of information or the failure to release information pursuant to this section.

(Amended by Stats. 2012, Ch. 24, Sec. 189. Effective June 27, 2012.)



7325.5

Notwithstanding Section 5328, information regarding a person s name, reason for commitment, age, physical description, and any other information which the medical director of the treatment facility considers essential in aiding apprehension of the escapee shall be released if the person has escaped from a state mental health facility, and the person was committed to the state mental health facility by a court after being found not guilty by reason of insanity pursuant to Section 1026 of the Penal Code, unable to stand trial due to mental condition pursuant to Section 1370 of the Penal Code, or a mentally disordered sex offender pursuant to Division 6 (commencing with Section 6000).

(Added by Stats. 1982, Ch. 1415, Sec. 2. Effective September 27, 1982.)



7326

Any person who willfully assists any judicially committed or remanded patient of a state hospital or other public or private mental health facility to escape, to attempt to escape therefrom, or to resist being returned from a leave of absence shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, a fine of not more than ten thousand dollars ($10,000), or both such imprisonment and fine; or by imprisonment in a county jail for a period of not more than one year, a fine of not more than two thousand dollars ($2,000), or both such imprisonment and fine.

(Amended by Stats. 2011, Ch. 15, Sec. 624. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



7327

Every peace officer who is designated in and pursuant to Section 7325 delivers or assists in the delivery of a patient to a state hospital or other place designated by a state hospital shall be entitled to receive from the state hospital such fees and expenses as are payable to sheriffs for conveyance of patients to state hospitals.

(Added by Stats. 1967, Ch. 1667.)



7328

Whenever a person who is committed to an institution subject to the jurisdiction of the State Department of State Hospitals or the State Department of Developmental Services, under one of the commitment laws that provides for reimbursement for care and treatment to the state by the county of commitment of the person, is accused of committing a crime while confined in the institution and is committed by the court in which the crime is charged to another institution under the jurisdiction of the State Department of State Hospitals or the Department of Corrections and Rehabilitation, the state rather than the county of commitment shall bear the subsequent cost of supporting and caring for the person.

(Amended by Stats. 2012, Ch. 24, Sec. 190. Effective June 27, 2012.)



7329

When any patient, who is subject to judicial commitment, has escaped from any public mental hospital in a state of the United States other than California and is present in this state, any peace officer, health officer, county physician, or assistant county physician may take the person into custody within five years after the escape. The person may be admitted and detained in the quarters provided in any county hospital or state hospital upon application of the peace officer, health officer, county physician, or assistant county physician. The application shall be in writing and shall state the identity of the person, the name and place of the institution from which he or she escaped and the approximate date of the escape, and the fact that the person has been apprehended pursuant to this section.

As soon as possible after the person is apprehended, the district attorney of the county in which the person is present shall file a petition in the superior court alleging the facts of the escape, and requesting an immediate hearing on the question of whether the person has escaped from a public mental hospital in another state within five years prior to his or her apprehension. The hearing shall be held within three days after the day on which the person was taken into custody. If the court finds that the person has not escaped from such a hospital within five years prior to his or her apprehension, he or she shall be released immediately.

If the court finds that the person did escape from a public mental hospital in another state within five years prior to his or her apprehension, the superintendent or physician in charge of the quarters provided in the county hospital or state hospital may care for and treat the person, and the district attorney of the county in which the person is present immediately shall present to a judge of the superior court a petition asking that the person be judicially committed to a state hospital in this state. The hearing on the petition shall be held within seven days after the court s determination in the original hearing that the person did escape from a public mental hospital in another state within five years prior to his apprehension. Proceedings shall thereafter be conducted as on a petition for judicial commitment of the particular type of person subject to judicial commitment. If the court finds that the person is subject to judicial commitment it shall order him or her judicially committed to a state hospital in this state; otherwise, it shall order him or her to be released. It shall be the duty of the superintendent of the state hospital to accept custody of the person, if he or she has been determined to be subject to judicial commitment. The State Department of State Hospitals will promptly cause the person to be returned to the institution from which he or she escaped if the authorities in charge of the institution agree to accept him or her. If the authorities refuse to accept the person, the superintendent of the state hospital in which the person is confined shall continue to care for and treat the person in the same manner as any other person judicially committed to the hospital as mentally disordered.

(Amended by Stats. 2012, Ch. 24, Sec. 191. Effective June 27, 2012.)






ARTICLE 7. Leave of Absence, Discharge, and Restoration to Capacity of Persons Other Than the Mentally Disordered Criminals

7350

The provisions of this article except for Section 7355 shall not apply to any patient held upon an order of a court or judge in a proceeding arising out of a criminal action.

(Amended by Stats. 1978, Ch. 1291.)



7351

Wherever in any provision of this code heretofore or hereafter enacted the term parole is used in relation to the release of a patient from a state hospital, it shall be construed to refer to and mean leave of absence. A judicially committed patient or patient with an intellectual disability granted a leave of absence on or after July 1, 1969, and a patient on leave of absence as of July 1, 1969, may at any time during the period of the leave of absence be recalled and returned to the hospital.

Upon the release of a judicially committed patient as granted by the medical director of a state hospital, on leave of absence or discharge upon any of the grounds provided in this article, in accordance with the rules and regulations prescribed by the department, the superintendent shall issue to or on behalf of the judicially committed patient a document stating the general terms or limitations of the leave of absence, or a certificate stating the general condition of, or the reason for, the discharge of the judicially committed patient.

(Amended by Stats. 2012, Ch. 457, Sec. 66. Effective January 1, 2013.)



7352

The medical director of a state hospital for the mentally disordered may grant a leave of absence to any judicially committed patient, except as provided in Section 7350, under general conditions prescribed by the State Department of State Hospitals.

The State Department of State Hospitals may continue to render services to patients placed on leave of absence prior to July 1, 1969, to the extent such services are authorized by law in effect immediately preceding July 1, 1969.

(Amended by Stats. 2012, Ch. 24, Sec. 192. Effective June 27, 2012.)



7352.5

The medical director of a state hospital for the developmentally disabled may grant a leave of absence to any developmentally disabled patient or judicially committed patient, except as provided in Section 7350, under general conditions prescribed by the State Department of Developmental Services.

The State Department of Developmental Services may continue to render services to patients placed on leave of absence prior to July 1, 1969, to the extent such services are authorized by law in effect immediately preceding July 1, 1969.

(Added by Stats. 1977, Ch. 1252.)



7353

The State Department of State Hospitals shall pay the premium for third-party health coverage for Medicare beneficiaries who are patients at state hospitals under the jurisdiction of the State Department of State Hospitals. The department shall, when a mental health state hospital patient s coverage would lapse due to lack of sufficient income or financial resources, or any other reason, continue the health coverage by paying the costs of continuation or group coverage pursuant to federal law or converting from a group to an individual plan.

(Amended by Stats. 2012, Ch. 24, Sec. 193. Effective June 27, 2012.)



7354

Any mentally disordered person may be granted care in a licensed institution or other suitable licensed or certified facility. The State Department of State Hospitals may pay for that care at a rate not exceeding the average cost of care of patients in the state hospitals as determined by the Director of State Hospitals. The payments shall be made from funds available to the State Department of State Hospitals for that purpose.

The State Department of State Hospitals may make payments for services for mentally disordered patients in private facilities released or discharged from state hospitals on the basis of reimbursement for reasonable cost, using the same standards and rates consistent with those established by the State Department of Health Care Services for similar types of care. The payments shall be made within the limitation of funds appropriated to the State Department of State Hospitals for that purpose.

No payments for care or services of a mentally disordered patient shall be made by the State Department of State Hospitals pursuant to this section unless the care or services are requested by the local director of the mental health services of the county of the patient s residence, unless provision for the care or services is made in the county Short-Doyle plan of the county under which the county shall reimburse the department for 10 percent of the amount expended by the department, exclusive of the portion of the cost that is provided by the federal government.

The provision for the 10-percent county share shall be inapplicable with respect to any county with a population of under 100,000 which has not elected to participate financially in providing services under Division 5 (commencing with Section 5000) in accordance with Section 5709.5.

(Amended by Stats. 2012, Ch. 24, Sec. 194. Effective June 27, 2012.)



7354.5

Any developmentally disabled person may be granted care in a licensed institution or other suitably licensed or certified facility. The State Department of Developmental Services may pay for such care at a rate not exceeding the average cost of care of patients in the state hospitals as determined by the Director of Developmental Services. Such payments shall be made from funds available to the State Department of Developmental Services for that purpose.

The State Department of Developmental Services may make payments for services for developmentally disabled patients in private facilities released or discharged from state hospitals on the basis of reimbursement for reasonable cost, using the same standards and rates consistent with those established by the State Department of Developmental Services for similar types of care. Such payments shall be made within the limitation of funds appropriated to the State Department of Developmental Services for that purpose. No payments for care or services of a developmentally disabled person shall be made by the State Department of Developmental Services pursuant to this section, unless requested by the regional center having jurisdiction over the patient and provision for such care or services is made in the areawide plan for the developmentally disabled.

(Amended by Stats. 1978, Ch. 429.)



7355

No patient shall be discharged or, granted a leave of absence, or placed on parole or outpatient care from a state hospital without suitable clothing adapted to the season in which he is discharged; and, if it cannot otherwise be obtained, the superintendent, under general conditions prescribed by the department having jurisdiction of the hospital, shall furnish such clothing and money, not exceeding fifty dollars ($50), to defray the necessary expenses of such patient who is going on leave of absence, parole or outpatient care or is to be discharged, until he can reach his relatives or friends, or find employment to earn a subsistence.

The superintendent may, under general conditions prescribed by the department having jurisdiction of the hospital, furnish to patients while on leave of absence such incidental moneys, supplies or services as are necessary and advisable in the care, supervision and rehabilitation of such patients on leave of absence. Payments therefor shall be made from funds available for support of patients in the state hospital or hospitals from which such patients have been granted a leave of absence.

(Amended by Stats. 1978, Ch. 1291.)



7356

The charges for the care and keeping of persons on leave of absence from a state hospital where the State Department of State Hospitals, the State Department of Developmental Services, or the State Department of Social Services pays for the care shall be a liability of the person, his or her estate, and relatives, to the same extent that the liability exists for patients in state hospitals.

The State Department of State Hospitals shall collect or adjust the charges in accordance with Article 4 (commencing with Section 7275) of Chapter 3 of this division.

(Amended by Stats. 2012, Ch. 24, Sec. 195. Effective June 27, 2012.)



7357

The superintendent of a state hospital, on filing his or her written certificate with the Director of State Hospitals, may discharge any patient who, in his or her judgment, has recovered or was not, at time of admission, mentally disordered.

(Amended by Stats. 2012, Ch. 24, Sec. 196. Effective June 27, 2012.)



7359

The superintendent of a state hospital, on filing his or her written certificate with the Director of State Hospitals, may discharge as improved, or may discharge as unimproved, as the case may be, any judicially committed patient who is not recovered, but whose discharge, in the judgment of the superintendent, will not be detrimental to the public welfare, or injurious to the patient.

(Amended by Stats. 2012, Ch. 24, Sec. 197. Effective June 27, 2012.)



7360

The medical superintendent shall not refuse to discharge any judicially committed patient as improved, on the ground that the guardian, friends, or relatives of the patient are not financially able and willing to care properly for the patient after his discharge. Any patient whose condition has improved so as to render him eligible for discharge under Section 7359 and whose guardian, friends, or relatives are not financially able and willing to care properly for him after his discharge shall be returned to the county from which he was committed, at the expense of the county, and shall be cared for by the county as are other indigent persons.

(Amended by Stats. 1968, Ch. 1374.)



7361

When the superintendent is unwilling to certify to the discharge of an unrecovered judicially committed patient, upon request, and so certifies in writing, giving his reasons therefor, any superior judge of the county in which the hospital is situated, upon such certificate, and upon any other proofs produced before him, after affording opportunity for a hearing to the superintendent, may direct, by order, the discharge of the patient, upon such security to the people of the state as he may require for the good behavior and maintenance of the patient. The certificate and the proof, and the order granted thereon, shall be filed in the clerk s office of the county in which the hospital is situated, and a certified copy of the order shall be filed in the hospital from which the patient is discharged.

(Added by Stats. 1967, Ch. 1667.)



7362

The medical superintendent of a state hospital, on filing his or her written certificate with the Director of State Hospitals, may on his or her own motion, and shall on the order of the State Department of State Hospitals, discharge any patient who comes within any of the following descriptions:

(a) Who is not a proper case for treatment therein.

(b) Who is developmentally disabled or is affected with a chronic harmless mental disorder.

The person, when discharged, shall be returned to the county of his or her residence at the expense of the county, and delivered to the sheriff or other appropriate county official to be designated by the board of supervisors, for delivery to the official or agency in that county charged with the responsibility for the person. Should the person be a poor and indigent person, he or she shall be cared for by the county as are other indigent poor.

No person who has been discharged from any state hospital under the provisions of subdivision (b) above shall be again committed to any state hospital for the mentally disordered unless he or she is subject to judicial commitment.

(Amended by Stats. 2012, Ch. 24, Sec. 198. Effective June 27, 2012.)






ARTICLE 8. Disposition of Mentally Disordered Criminals Upon Recovery

7375

Whenever a convict is received into a state hospital under the provisions of Section 2684 of the Penal Code, the medical director of the state hospital shall, 90 days after the arrival of such person and each six months thereafter, report to the Director of Corrections regarding the status and progress of the person. The convict shall, on recovery, be returned to prison in accordance with the provisions of Section 2685 of the Penal Code.

(Repealed and added by Stats. 1980, Ch. 547, Sec. 27.)









CHAPTER 3. State Hospitals for the Developmentally Disabled

7500

There are established in the state the following state hospitals for the care and treatment of the developmentally disabled:

(a) Sonoma State Hospital, in Sonoma County.

(b) Lanterman State Hospital, in Los Angeles County.

(c) Porterville State Hospital, in Tulare County.

(d) Fairview State Hospital, in Orange County.

(e) Agnews State Hospital, in Santa Clara County.

(f) Stockton State Hospital, in San Joaquin County.

(g) Camarillo State Hospital, in Ventura County.

Wherever in this code or in any provision of statute heretofore or hereafter enacted the term home for the feebleminded, home for the mentally deficient, state hospital for the mentally deficient, or state hospital for the mentally retarded is used, it shall be construed to refer to and mean state hospital for the developmentally disabled.

(Amended by Stats. 1986, Ch. 224, Sec. 14. Effective June 30, 1986. Operative July 1, 1986, by Sec. 16 of Ch. 224.)



7501

(a) The Department of General Services, in cooperation with the State Department of Developmental Services and the State Department of State Hospitals, may sell or lease property within the boundaries of Camarillo State Hospital described in subdivision (b) to Ventura County which shall sublet the property to a nonprofit organization for the purpose of constructing and operating a children s crisis care center to provide an alternative to emergency shelter home placement. The facility shall provide for an interagency program for the delivery of medical, educational, and mental health screening, crisis intervention, short-term mental health treatment, and case management services for children who are removed from their families due to abuse, neglect, abandonment, sexual molestation, or who are in acute mental health crisis requiring short-term nonhospital care and supervision described in subdivision (c).

(b) (1) The property is a 22.8 acre portion of Rancho Guadalasca, in the County of Ventura, State of California, as described in the Letters of Patent dated September 1, 1873, recorded in Book 1, Page 153 of Patents, in the office of the County Recorder of the county and described as follows:

Beginning at the northwesterly terminus of the Fourth Course of that parcel described in the deed recorded on June 9, 1932, in Book 358, Page 371 of Official Records, in said Recorder s Office; thence, along said Fourth Course,

1st

South 47 23'33? East 1150.00 feet to the northeasterly terminus of the 38th Course of Parcel 1 described in the deed recorded on April 17, 1973, in Book 4101, Page 237 of said Official Records; thence, along said 38th Course,

2nd

South 42 37'00? West 1026.00 feet; thence, parallel with the First Course herein,

3rd

North 47 23'33? West 800.00 feet; thence, parallel with the Second Course herein,

4th

North 42 37'00? East 666.00 feet; thence, parallel with the First Course herein,

5th

North 47 23'33? West 350.00 feet to the intersection with the Third Course of said parcel described in the deed recorded in Book 358, Page 371 of said Official Records; thence, along said Third Course,

6th

North 42 37'00? East 360.00 feet to the point of beginning.

(2) Notwithstanding any other provision of this section, if the parcel described in this subdivision is purchased or leased from the state, 50 percent of the proceeds shall accrue to the State Department of State Hospitals and 50 percent to the Department of Developmental Services.

(3) The Department of General Services may enter into a sale or lease at less than fair market value. The department is authorized to lease the parcel for not less than 40, but not more than 99 years.

(c) Any of the following children are eligible for placement in the children s crisis care center:

(1) Any child who has been placed in protective custody and legally detained under Section 300 as a victim of abuse, neglect, or abandonment. The child shall be one day through 17 years of age. An infant born suffering from the result of perinatal substance abuse, or an infant who requires shelter care because of physical abuse resulting in a cast on the arm or leg shall also be eligible.

(2) Any dependent minor of the juvenile court whose placement has been disrupted, and who is in need of temporary placement, as well as crisis intervention and assessment services.

(3) Any voluntarily placed emotionally disturbed child in crisis as determined appropriate by the mental health case manager. The purpose of this placement is to deescalate the crisis, provide assessment and diagnostic services for a recommendation of appropriate treatment and ongoing placement, and to reduce the utilization of private or state psychiatric hospitalization.

(4) Any eligible child who is a resident of any county in California, subject to the availability of space.

(Amended by Stats. 2012, Ch. 440, Sec. 72. Effective September 22, 2012.)



7501.5

(a) The Department of General Services, in cooperation with the State Department of Developmental Services and the State Department of State Hospitals, may lease property within the boundaries of Camarillo State Hospital described in subdivision (c) to Ventura County, which may sublet the property to one or more responsible organizations selected by Ventura County for the purposes of constructing housing or operating residential care services, or both, designed to meet the identified treatment and rehabilitation needs of mentally disordered persons from Ventura County. The lease between the state and Ventura County shall contain a provision that requires that the lease shall terminate and that full title, possession, and control of the property shall return to the state if permits have not been issued for construction of the housing prior to January 1, 1995. The sublease between Ventura County and the responsible bidder shall contain a provision that requires that permits for construction of the housing be issued prior to January 1, 1995, and shall contain a provision that requires that the sublease shall terminate and full title, possession, and control of the property shall return to the state if permits have not been issued for construction of the housing prior to January 1, 1995.

(b) In selecting a service provider pursuant to subdivision (a), Ventura County shall only consider a sublease with organizations that comply with subdivision (b) of Section 5705 and Section 523 of Title 9 of the California Code of Regulations.

(c) (1) The property consists of a 15 plus acre portion of a 58.5 acre parcel at Camarillo State Hospital that has previously been declared surplus by the State Department of Developmental Services. The acreage is on Lewis Road at the entrance to Camarillo State Hospital. Specific metes and bounds shall be established for the 15 plus acre parcel prior to the actual lease of the property.

(2) The Department of General Services may enter into a lease at less than fair market value. The department is authorized to lease the parcel for not less than 40, and not more than 99, years.

(d) If there is available space, mentally disordered persons from Los Angeles, San Luis Obispo, and Santa Barbara Counties may be eligible for placement at this center if an agreement to that effect is entered into between those counties and Ventura County. The agreement shall specify that Los Angeles, San Luis Obispo, and Santa Barbara Counties shall retain responsibility for monitoring and maintenance of mentally disordered persons placed through those agreements and for payment of costs incurred or services rendered by Ventura County.

(Amended by Stats. 2012, Ch. 440, Sec. 73. Effective September 22, 2012.)



7502

The state institution, the site for which was provided for by an appropriation made by Chapter 28 of the 55th (Fourth Extraordinary Session) Session of the Legislature, shall be known as Porterville State Hospital and shall be used for epileptics who are developmentally disabled and for other developmentally disabled patients.

(Amended by Stats. 1977, Ch. 1252.)



7502.5

(a) The total number of developmental center residents in the secure treatment facility at Porterville Developmental Center, including those residents receiving services in the Porterville Developmental Center transition treatment program, shall not exceed 230.

(b) As of the effective date of this subdivision, the State Department of Developmental Services shall not admit any persons into the secure treatment facility at Porterville Developmental Center unless the population of the secure treatment facility is less than 230 persons, including 60 residents receiving services in the transition treatment program.

(Amended by Stats. 2012, Ch. 25, Sec. 31. Effective June 27, 2012.)



7503

The object of each hospital is such care, treatment, habilitation, training, and education of the persons committed thereto as will render them more comfortable and happy and better fitted to care for and support themselves.

(Amended by Stats. 1971, Ch. 1040.)



7504

Except as otherwise provided in this chapter the provisions on state institutions in Chapter 2 (commencing with Section 4100) of Part 1 of Division 5 of this code shall apply to the state hospitals for the developmentally disabled.

(Amended by Stats. 1977, Ch. 1252.)



7505

(a) Notwithstanding any other law, commencing July 1, 2012, the State Department of Developmental Services shall not admit anyone to a developmental center unless the person has been determined eligible for services under Division 4.5 (commencing with Section 4500) and the person is:

(1) Committed by a court to Porterville Developmental Center, secure treatment program, pursuant to Section 1370.1 of the Penal Code.

(2) Committed by a court to Fairview Developmental Center pursuant to Article 2 (commencing with Section 6500) of Chapter 2 of Part 2 of Division 6 due to an acute crisis, pursuant to Section 4418.7.

(3) Committed by a court to Porterville Developmental Center, secure treatment program, pursuant to Article 2 (commencing with Section 6500) of Chapter 2 of Part 2 of Division 6 as a result of involvement with the criminal justice system, and the court has determined the person is mentally incompetent to stand trial.

(4) A person described in Section 4508.

(5) A juvenile committed to Porterville Developmental Center, secure treatment program, pursuant to Section 709.

(b) Under no circumstances shall the State Department of Developmental Services admit a person to a developmental center after July 1, 2012, as a result of a criminal conviction or when the person is competent to stand trial for the criminal offense and the admission is ordered in lieu of trial.

(c) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2014, Ch. 30, Sec. 24. Effective June 20, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 24 of Stats. 2014, Ch. 30.)



7505

(a) Notwithstanding any other law, the State Department of Developmental Services shall not admit anyone to a developmental center unless the person has been determined eligible for services under Division 4.5 (commencing with Section 4500) and the person is:

(1) Committed by a court to Porterville Developmental Center, secure treatment program, pursuant to Section 1370.1 of the Penal Code.

(2) Committed by a court to the acute crisis center at Fairview Developmental Center, or the acute crisis center at Sonoma Developmental Center, pursuant to Article 2 (commencing with Section 6500) of Chapter 2 of Part 2 of Division 6 due to an acute crisis, pursuant to Section 4418.7.

(3) Committed by a court to Porterville Developmental Center, secure treatment program, pursuant to Article 2 (commencing with Section 6500) of Chapter 2 of Part 2 of Division 6 as a result of involvement with the criminal justice system, and the court has determined the person is mentally incompetent to stand trial.

(4) A person described in Section 4508.

(5) A juvenile committed to Porterville Developmental Center, secure treatment program, pursuant to Section 709.

(b) Under no circumstances shall the State Department of Developmental Services admit a person to a developmental center after July 1, 2012, as a result of a criminal conviction or when the person is competent to stand trial for the criminal offense and the admission is ordered in lieu of trial.

(c) This section shall become operative on January 1, 2015.

(Repealed (in Sec. 24) and added by Stats. 2014, Ch. 30, Sec. 25. Effective June 20, 2014. Section operative January 1, 2015, by its own provisions.)



7506

The primary purpose of each hospital for the developmentally disabled shall be the care, treatment and habilitation of those patients found suitable and duly admitted.

(Amended by Stats. 1977, Ch. 1252.)



7507

Subject to the provisions of Sections 6509 and 7505, each developmental center shall admit persons duly committed or transferred thereto in accordance with law.

(Amended by Stats. 2012, Ch. 25, Sec. 33. Effective June 27, 2012.)



7509

The State Department of State Hospitals and the State Department of Developmental Services shall prescribe and publish instructions and forms, in relation to the commitment and admission of patients, and may include in them any interrogatories as it deems necessary or useful. These instructions and forms shall be furnished to anyone applying therefor, and shall also be sent in sufficient numbers to the county clerks of the several counties of the state.

(Amended by Stats. 2012, Ch. 440, Sec. 74. Effective September 22, 2012.)



7513

Each developmentally disabled person and his or her estate shall pay the State Department of Developmental Services for the cost of such person s care and treatment as defined in Section 4431 while in a state hospital and while on leave of absence at state expense, less the sums payable therefor by the county. The provisions of Sections 7513.1 and 7513.2 shall govern the assessment, cancellation, collection, and remission of charges for such care and treatment.

This section shall not be construed to impose any liability on the parents of developmentally disabled persons.

(Amended by Stats. 1979, Ch. 1142.)



7513.1

The charge for the care and treatment of all developmentally disabled persons at state hospitals for the developmentally disabled for whom there is liability to pay therefor shall be determined pursuant to Section 4431. The Director of Developmental Services may reduce, cancel, or remit the amount to be paid by the person, estate, or the relative, as the case may be, liable for the care and treatment of any developmentally disabled person who is a patient at a state hospital for the developmentally disabled, on satisfactory proof that the person, estate, or relative, as the case may be, is unable to pay the cost of such care and treatment or that the amount is uncollectible. In any case where there has been a payment under this section, and such payment or any part thereof is refunded because of the death, leave of absence, or discharge of any patient of such hospital, such amount shall be paid by the hospital or the State Department of Developmental Services to the person who made the payment upon demand, and in the statement to the Controller the amounts refunded shall be itemized and the aggregate deducted from the amount to be paid into the State Treasury, as provided by law. If any person dies at any time while his or her estate is liable for his or her care and treatment at a state hospital, the claim for the amount due may be presented to the executor or administrator of his or her estate, and paid as a preferred claim, with the same rank in order of preference, as claims for expenses of last illness.

(Added by Stats. 1979, Ch. 1142.)



7513.2

The State Department of Developmental Services shall collect all the costs and charges mentioned in Section 7513 and may take such action as is necessary to effect their collection within or without the state. The Director of Developmental Services may, however, at his or her discretion, refuse to accept payment of charges for the care and treatment in a state hospital of any developmentally disabled person who is eligible for deportation by the federal immigration authorities.

(Added by Stats. 1979, Ch. 1142.)



7514

The State Department of Developmental Services may transfer any patient of a state hospital for the developmentally disabled to another state hospital for the developmentally disabled, at any time and from time to time, upon the application of the parent, guardian, conservator, or other person charged with the support of such patient, if the expenses of the transfer are paid by the applicant. The liability of any estate, person, or county for the care, support and maintenance of such patient in the institution to which he is transferred shall be the same as if he had originally been committed to such institution.

(Amended by Stats. 1979, Ch. 730.)



7515

The medical director may, with the approval of the department having jurisdiction, cause the peremptory discharge of any person who has been a patient for the period of one month.

(Amended by Stats. 2006, Ch. 538, Sec. 699. Effective January 1, 2007.)



7516

Nothing in this division contained interferes with or affects the status of such patients as are now in the Sonoma State Hospital under terms of life tenure.

(Added by Stats. 1967, Ch. 1667.)



7518

In accordance with this section, the medical director of a state hospital with programs for developmentally disabled patients, as defined in Section 4512, may give consent to medical, dental, and surgical treatment of a minor developmentally disabled patient of the hospital and provide for such treatment to be given to the patient.

If the patient s parent, guardian, or conservator legally authorized to consent to such treatment, does not respond within a reasonable time to the request of the medical director for the granting or denying of consent for such treatment, the medical director may consent, on behalf of the patient, to such treatment and provide for such treatment to be given to the patient.

If the patient has no parent, guardian, or conservator legally authorized to consent to medical, dental, or surgical treatment on behalf of the patient, the medical director may consent to such treatment on behalf of the patient and provide for such treatment to be given to the patient. The medical director may immediately thereupon also request the appropriate regional center for the developmentally disabled to initiate or cause to be initiated proceedings for the appointment of a guardian or conservator legally authorized to consent to medical, dental, or surgical treatment.

If the patient is an adult and has no conservator, consent to treatment may be given by someone other than the patient on the patient s behalf only if the patient is mentally incapable of giving his own consent.

(Amended by Stats. 1979, Ch. 730.)






CHAPTER 4. Langley Porter Neuropsychiatric Institute

7600

The Department of General Services shall grant to the Regents of the University of California in fee simple all of its right, title and interest in the land adjacent to the campus of the University of California Medical School Center, San Francisco, at no cost to the regents, upon which the Langley Porter Neuropsychiatric Institute is located, for the purpose of integrating the institute into the total educational system of the University of California.

(Repealed and added by Stats. 1971, Ch. 1593.)






CHAPTER 5. The Neuropsychiatric Institute, University of California at Los Angeles Medical Center

7700

A neuropsychiatric hospital for which an appropriation for planning was provided by Item 328.1 of the Budget Act of 1954, hereafter referred to as the institute, shall be established on the grounds belonging to the Regents of the University of California at Los Angeles as a part of the medical center. The institute shall be integrated into the total educational system of the University of California.

(Repealed and added by Stats. 1971, Ch. 1593.)









DIVISION 8. MISCELLANEOUS

CHAPTER 2. Research Concerning Sexual Deviation and Sex Crimes

8050

The State Department of State Hospitals shall plan, conduct, and cause to be conducted scientific research into sex crimes against children and into methods of identifying those who commit sexual offenses.

(Amended by Stats. 2012, Ch. 24, Sec. 199. Effective June 27, 2012.)



8051

Upon the recommendation of the superintendent of the Langley Porter Clinic, the State Department of State Hospitals may enter into contracts with the Regents of the University of California for the conduct, by either for the other, of all or any portion of the research provided for in this chapter.

(Amended by Stats. 2012, Ch. 24, Sec. 200. Effective June 27, 2012.)



8052

Each state agency shall cooperate with the superintendent of the Langley Porter Clinic, or with the University of California, as the case may be, to the fullest extent that its facilities will permit without interfering with the carrying out of its primary purposes and functions.

(Added by Stats. 1967, Ch. 1667.)



8053

The State Department of State Hospitals with the approval of the Director of Finance may accept gifts or grants from any source for the accomplishment of the objects and purposes of this chapter. The provisions of Section 16302 of the Government Code do not apply to such gifts or grants and the money so received shall be expended to carry out the purposes of this chapter, subject to any limitation contained in such gift or grant.

(Amended by Stats. 2012, Ch. 24, Sec. 201. Effective June 27, 2012.)






CHAPTER 3. Firearms

8100

(a) A person shall not have in his or her possession or under his or her custody or control, or purchase or receive, or attempt to purchase or receive, any firearms whatsoever or any other deadly weapon, if on or after January 1, 1992, he or she has been admitted to a facility and is receiving inpatient treatment and, in the opinion of the attending health professional who is primarily responsible for the patient s treatment of a mental disorder, is a danger to self or others, as specified by Section 5150, 5250, or 5300, even though the patient has consented to that treatment. A person is not subject to the prohibition in this subdivision after he or she is discharged from the facility.

(b) (1) A person shall not have in his or her possession or under his or her custody or control, or purchase or receive, or attempt to purchase or receive, any firearms whatsoever or any other deadly weapon for a period of five years if, on or after January 1, 2014, he or she communicates to a licensed psychotherapist, as defined in subdivisions (a) to (e), inclusive, of Section 1010 of the Evidence Code, a serious threat of physical violence against a reasonably identifiable victim or victims. The five-year period shall commence from the date that the licensed psychotherapist reports to the local law enforcement agency the identity of the person making the communication. The prohibition provided for in this subdivision shall not apply unless the licensed psychotherapist notifies a local law enforcement agency of the threat by that person. The person, however, may own, possess, have custody or control over, or receive or purchase any firearm if a superior court, pursuant to paragraph (3) and upon petition of the person, has found, by a preponderance of the evidence, that the person is likely to use firearms or other deadly weapons in a safe and lawful manner.

(2) Upon receipt of the report from the local law enforcement agency pursuant to subdivision (c) of Section 8105, the Department of Justice shall notify by certified mail, return receipt requested, a person subject to this subdivision of the following:

(A) That he or she is prohibited from possessing, having custody or control over, receiving, or purchasing any firearm or other deadly weapon for a period of five years commencing from the date that the licensed psychotherapist reports to the local law enforcement agency the identity of the person making the communication. The notice shall state the date when the prohibition commences and ends.

(B) That he or she may petition a court, as provided in this subdivision, for an order permitting the person to own, possess, control, receive, or purchase a firearm.

(3) (A) Any person who is subject to paragraph (1) may petition the superior court of his or her county of residence for an order that he or she may own, possess, have custody or control over, receive, or purchase firearms. At the time the petition is filed, the clerk of the court shall set a hearing date and notify the person, the Department of Justice, and the district attorney. The people of the State of California shall be the respondent in the proceeding and shall be represented by the district attorney. Upon motion of the district attorney, or upon its own motion, the superior court may transfer the petition to the county in which the person resided at the time of the statements, or the county in which the person made the statements. Within seven days after receiving notice of the petition, the Department of Justice shall file copies of the reports described in Section 8105 with the superior court. The reports shall be disclosed upon request to the person and to the district attorney. The district attorney shall be entitled to a continuance of the hearing to a date of not less than 14 days after the district attorney is notified of the hearing date by the clerk of the court. The court, upon motion of the petitioner establishing that confidential information is likely to be discussed during the hearing that would cause harm to the person, shall conduct the hearing in camera with only the relevant parties present, unless the court finds that the public interest would be better served by conducting the hearing in public. Notwithstanding any other provision of law, declarations, police reports, including criminal history information, and any other material and relevant evidence that is not excluded under Section 352 of the Evidence Code, shall be admissible at the hearing under this paragraph.

(B) The people shall bear the burden of showing by a preponderance of the evidence that the person would not be likely to use firearms in a safe and lawful manner.

(C) If the court finds at the hearing that the people have not met their burden as set forth in subparagraph (B), the court shall order that the person shall not be subject to the five-year prohibition in this section on the ownership, control, receipt, possession, or purchase of firearms, and that person shall comply with the procedure described in Chapter 2 (commencing with Section 33850) of Division 11 of Title 4 of Part 6 of the Penal Code for the return of any firearms. A copy of the order shall be submitted to the Department of Justice. Upon receipt of the order, the Department of Justice shall delete any reference to the prohibition against firearms from the person s state mental health firearms prohibition system information.

(D) If the district attorney declines or fails to go forward in the hearing, the court shall order that the person shall not be subject to the five-year prohibition required by this subdivision on the ownership, control, receipt, possession, or purchase of firearms, and that person shall comply with the procedure described in Chapter 2 (commencing with Section 33850) of Division 11 of Title 4 of Part 6 of the Penal Code for the return of any firearms. A copy of the order shall be submitted to the Department of Justice. Upon receipt of the order, the Department of Justice shall, within 15 days, delete any reference to the prohibition against firearms from the person s state mental health firearms prohibition system information.

(E) Nothing in this subdivision shall prohibit the use of reports filed pursuant to this section to determine the eligibility of a person to own, possess, control, receive, or purchase a firearm if the person is the subject of a criminal investigation, a part of which involves the ownership, possession, control, receipt, or purchase of a firearm.

(c) Discharge, for the purposes of this section, does not include a leave of absence from a facility.

(d) Attending health care professional, as used in this section, means the licensed health care professional primarily responsible for the person s treatment who is qualified to make the decision that the person has a mental disorder and has probable cause to believe that the person is a danger to self or others.

(e) Deadly weapon, as used in this section and in Sections 8101, 8102, and 8103, means any weapon, the possession or concealed carrying of which is prohibited by any provision listed in Section 16590 of the Penal Code.

(f) Danger to self, as used in subdivision (a), means a voluntary person who has made a serious threat of, or attempted, suicide with the use of a firearm or other deadly weapon.

(g) A violation of subdivision (a) of, or paragraph (1) of subdivision (b) of, this section shall be a public offense, punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail for not more than one year, by a fine not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine.

(h) The prohibitions set forth in this section shall be in addition to those set forth in Section 8103.

(i) Any person admitted and receiving treatment prior to January 1, 1992, shall be governed by this section, as amended by Chapter 1090 of the Statutes of 1990, until discharged from the facility.

(Amended by Stats. 2013, Ch. 747, Sec. 1. Effective January 1, 2014.)



8101

(a) Any person who shall knowingly supply, sell, give, or allow possession or control of a deadly weapon to any person described in Section 8100 or 8103 shall be punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or in a county jail for a period of not exceeding one year, by a fine of not exceeding one thousand dollars ($1,000), or by both the fine and imprisonment.

(b) Any person who shall knowingly supply, sell, give, or allow possession or control of a firearm to any person described in Section 8100 or 8103 shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for two, three, or four years.

(c) Deadly weapon, as used in this section has the meaning prescribed by Section 8100.

(Amended by Stats. 2011, Ch. 15, Sec. 627. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



8102

(a) Whenever a person, who has been detained or apprehended for examination of his or her mental condition or who is a person described in Section 8100 or 8103, is found to own, have in his or her possession or under his or her control, any firearm whatsoever, or any other deadly weapon, the firearm or other deadly weapon shall be confiscated by any law enforcement agency or peace officer, who shall retain custody of the firearm or other deadly weapon.

Deadly weapon, as used in this section, has the meaning prescribed by Section 8100.

(b) (1) Upon confiscation of any firearm or other deadly weapon from a person who has been detained or apprehended for examination of his or her mental condition, the peace officer or law enforcement agency shall issue a receipt describing the deadly weapon or any firearm and listing any serial number or other identification on the firearm and shall notify the person of the procedure for the return, sale, transfer, or destruction of any firearm or other deadly weapon which has been confiscated. A peace officer or law enforcement agency that provides the receipt and notification described in Section 33800 of the Penal Code satisfies the receipt and notice requirements.

(2) If the person is released, the professional person in charge of the facility, or his or her designee, shall notify the person of the procedure for the return of any firearm or other deadly weapon which may have been confiscated.

(3) Health facility personnel shall notify the confiscating law enforcement agency upon release of the detained person, and shall make a notation to the effect that the facility provided the required notice to the person regarding the procedure to obtain return of any confiscated firearm.

(4) For purposes of this subdivision, the procedure for the return, sale, or transfer of confiscated firearms includes the procedures described in this section and the procedures described in Chapter 2 (commencing with Section 33850) of Division 11 of Title 4 of Part 6 of the Penal Code.

(5) In lieu of destroying a firearm that has been confiscated pursuant to this section that is a nuisance, unclaimed, abandoned, or otherwise subject to destruction, a law enforcement agency may retain or transfer the firearm as provided in Section 34005 of the Penal Code.

(c) Upon the release of a person as described in subdivision (b), the confiscating law enforcement agency shall have 30 days to initiate a petition in the superior court for a hearing to determine whether the return of a firearm or other deadly weapon would be likely to result in endangering the person or others, and to send a notice advising the person of his or her right to a hearing on this issue. The law enforcement agency may make an ex parte application stating good cause for an order extending the time to file a petition. Including any extension of time granted in response to an ex parte request, a petition shall be filed within 60 days of the release of the person from a health facility.

(d) If the law enforcement agency does not initiate proceedings within the 30-day period, or the period of time authorized by the court in an ex parte order issued pursuant to subdivision (c), it shall make the weapon available for return upon compliance with all applicable requirements, including the requirements specified in Chapter 2 (commencing with Section 33850) of Division 11 of Title 4 of Part 6 of the Penal Code.

(e) The law enforcement agency shall inform the person that he or she has 30 days to respond to the court clerk to confirm his or her desire for a hearing, and that the failure to respond will result in a default order forfeiting the confiscated firearm or weapon. For a confiscated firearm, the period of forfeiture is 180 days pursuant to Section 33875 of the Penal Code, unless the person contacts the law enforcement agency to facilitate the sale or transfer of the firearm to a licensed dealer pursuant to Section 33870 of the Penal Code. For the purpose of this subdivision, the person s last known address shall be the address provided to the law enforcement officer by the person at the time of the person s detention or apprehension.

(f) If the person responds and requests a hearing, the court clerk shall set a hearing, no later than 30 days from receipt of the request. The court clerk shall notify the person and the district attorney of the date, time, and place of the hearing.

(g) If the person does not respond within 30 days of the notice, the law enforcement agency may file a petition for order of default, allowing the law enforcement agency to destroy the firearm in 180 days from the date the court enters default unless the person contacts the law enforcement agency to facilitate the sale or transfer of the firearm to a licensed dealer pursuant to Section 33870 of the Penal Code.

(h) If, after a hearing, the court determines that the return of the firearm or other deadly weapon would likely endanger the person or others, the law enforcement agency may destroy the firearm within 180 days from the date that the court makes that determination, unless the person contacts the law enforcement agency to facilitate the sale or transfer of the firearm to a licensed dealer pursuant to Section 33870 of the Penal Code.

(Amended by Stats. 2013, Ch. 747, Sec. 2. Effective January 1, 2014.)



8103

(a) (1) No person who after October 1, 1955, has been adjudicated by a court of any state to be a danger to others as a result of a mental disorder or mental illness, or who has been adjudicated to be a mentally disordered sex offender, shall purchase or receive, or attempt to purchase or receive, or have in his or her possession, custody, or control any firearm or any other deadly weapon unless there has been issued to the person a certificate by the court of adjudication upon release from treatment or at a later date stating that the person may possess a firearm or any other deadly weapon without endangering others, and the person has not, subsequent to the issuance of the certificate, again been adjudicated by a court to be a danger to others as a result of a mental disorder or mental illness.

(2) The court shall notify the Department of Justice of the court order finding the individual to be a person described in paragraph (1) as soon as possible, but not later than two court days after issuing the order. The court shall also notify the Department of Justice of any certificate issued as described in paragraph (1) as soon as possible, but not later than two court days after issuing the certificate.

(b) (1) No person who has been found, pursuant to Section 1026 of the Penal Code or the law of any other state or the United States, not guilty by reason of insanity of murder, mayhem, a violation of Section 207, 209, or 209.5 of the Penal Code in which the victim suffers intentionally inflicted great bodily injury, carjacking or robbery in which the victim suffers great bodily injury, a violation of Section 451 or 452 of the Penal Code involving a trailer coach, as defined in Section 635 of the Vehicle Code, or any dwelling house, a violation of paragraph (1) or (2) of subdivision (a) of Section 262 or paragraph (2) or (3) of subdivision (a) of Section 261 of the Penal Code, a violation of Section 459 of the Penal Code in the first degree, assault with intent to commit murder, a violation of Section 220 of the Penal Code in which the victim suffers great bodily injury, a violation of Section 18715, 18725, 18740, 18745, 18750, or 18755 of the Penal Code, or of a felony involving death, great bodily injury, or an act which poses a serious threat of bodily harm to another person, or a violation of the law of any other state or the United States that includes all the elements of any of the above felonies as defined under California law, shall purchase or receive, or attempt to purchase or receive, or have in his or her possession or under his or her custody or control any firearm or any other deadly weapon.

(2) The court shall notify the Department of Justice of the court order finding the person to be a person described in paragraph (1) as soon as possible, but not later than two court days after issuing the order.

(c) (1) No person who has been found, pursuant to Section 1026 of the Penal Code or the law of any other state or the United States, not guilty by reason of insanity of any crime other than those described in subdivision (b) shall purchase or receive, or attempt to purchase or receive, or shall have in his or her possession, custody, or control any firearm or any other deadly weapon unless the court of commitment has found the person to have recovered sanity, pursuant to Section 1026.2 of the Penal Code or the law of any other state or the United States.

(2) The court shall notify the Department of Justice of the court order finding the person to be a person described in paragraph (1) as soon as possible, but not later than two court days after issuing the order. The court shall also notify the Department of Justice when it finds that the person has recovered his or her sanity as soon as possible, but not later than two court days after making the finding.

(d) (1) No person found by a court to be mentally incompetent to stand trial, pursuant to Section 1370 or 1370.1 of the Penal Code or the law of any other state or the United States, shall purchase or receive, or attempt to purchase or receive, or shall have in his or her possession, custody, or control, any firearm or any other deadly weapon, unless there has been a finding with respect to the person of restoration to competence to stand trial by the committing court, pursuant to Section 1372 of the Penal Code or the law of any other state or the United States.

(2) The court shall notify the Department of Justice of the court order finding the person to be mentally incompetent as described in paragraph (1) as soon as possible, but not later than two court days after issuing the order. The court shall also notify the Department of Justice when it finds that the person has recovered his or her competence as soon as possible, but not later than two court days after making the finding.

(e) (1) No person who has been placed under conservatorship by a court, pursuant to Section 5350 or the law of any other state or the United States, because the person is gravely disabled as a result of a mental disorder or impairment by chronic alcoholism, shall purchase or receive, or attempt to purchase or receive, or shall have in his or her possession, custody, or control, any firearm or any other deadly weapon while under the conservatorship if, at the time the conservatorship was ordered or thereafter, the court which imposed the conservatorship found that possession of a firearm or any other deadly weapon by the person would present a danger to the safety of the person or to others. Upon placing any person under conservatorship, and prohibiting firearm or any other deadly weapon possession by the person, the court shall notify the person of this prohibition.

(2) The court shall notify the Department of Justice of the court order placing the person under conservatorship and prohibiting firearm or any other deadly weapon possession by the person as described in paragraph (1) as soon as possible, but not later than two court days after placing the person under conservatorship. The notice shall include the date the conservatorship was imposed and the date the conservatorship is to be terminated. If the conservatorship is subsequently terminated before the date listed in the notice to the Department of Justice or the court subsequently finds that possession of a firearm or any other deadly weapon by the person would no longer present a danger to the safety of the person or others, the court shall notify the Department of Justice as soon as possible, but not later than two court days after terminating the conservatorship.

(3) All information provided to the Department of Justice pursuant to paragraph (2) shall be kept confidential, separate, and apart from all other records maintained by the Department of Justice, and shall be used only to determine eligibility to purchase or possess firearms or other deadly weapons. Any person who knowingly furnishes that information for any other purpose is guilty of a misdemeanor. All the information concerning any person shall be destroyed upon receipt by the Department of Justice of notice of the termination of conservatorship as to that person pursuant to paragraph (2).

(f) (1) No person who has been (A) taken into custody as provided in Section 5150 because that person is a danger to himself, herself, or to others, (B) assessed within the meaning of Section 5151, and (C) admitted to a designated facility within the meaning of Sections 5151 and 5152 because that person is a danger to himself, herself, or others, shall own, possess, control, receive, or purchase, or attempt to own, possess, control, receive, or purchase any firearm for a period of five years after the person is released from the facility. A person described in the preceding sentence, however, may own, possess, control, receive, or purchase, or attempt to own, possess, control, receive, or purchase any firearm if the superior court has, pursuant to paragraph (5), found that the people of the State of California have not met their burden pursuant to paragraph (6).

(2) (A) For each person subject to this subdivision, the facility shall, within 24 hours of the time of admission, submit a report to the Department of Justice, on a form prescribed by the Department of Justice, containing information that includes, but is not limited to, the identity of the person and the legal grounds upon which the person was admitted to the facility.

Any report submitted pursuant to this paragraph shall be confidential, except for purposes of the court proceedings described in this subdivision and for determining the eligibility of the person to own, possess, control, receive, or purchase a firearm.

(B) Commencing July 1, 2012, facilities shall submit reports pursuant to this paragraph exclusively by electronic means, in a manner prescribed by the Department of Justice.

(3) Prior to, or concurrent with, the discharge, the facility shall inform a person subject to this subdivision that he or she is prohibited from owning, possessing, controlling, receiving, or purchasing any firearm for a period of five years. Simultaneously, the facility shall inform the person that he or she may request a hearing from a court, as provided in this subdivision, for an order permitting the person to own, possess, control, receive, or purchase a firearm. The facility shall provide the person with a form for a request for a hearing. The Department of Justice shall prescribe the form. Where the person requests a hearing at the time of discharge, the facility shall forward the form to the superior court unless the person states that he or she will submit the form to the superior court.

(4) The Department of Justice shall provide the form upon request to any person described in paragraph (1). The Department of Justice shall also provide the form to the superior court in each county. A person described in paragraph (1) may make a single request for a hearing at any time during the five-year period. The request for hearing shall be made on the form prescribed by the department or in a document that includes equivalent language.

(5) Any person who is subject to paragraph (1) who has requested a hearing from the superior court of his or her county of residence for an order that he or she may own, possess, control, receive, or purchase firearms shall be given a hearing. The clerk of the court shall set a hearing date and notify the person, the Department of Justice, and the district attorney. The people of the State of California shall be the plaintiff in the proceeding and shall be represented by the district attorney. Upon motion of the district attorney, or on its own motion, the superior court may transfer the hearing to the county in which the person resided at the time of his or her detention, the county in which the person was detained, or the county in which the person was evaluated or treated. Within seven days after the request for a hearing, the Department of Justice shall file copies of the reports described in this section with the superior court. The reports shall be disclosed upon request to the person and to the district attorney. The court shall set the hearing within 30 days of receipt of the request for a hearing. Upon showing good cause, the district attorney shall be entitled to a continuance not to exceed 14 days after the district attorney was notified of the hearing date by the clerk of the court. If additional continuances are granted, the total length of time for continuances shall not exceed 60 days. The district attorney may notify the county mental health director of the hearing who shall provide information about the detention of the person that may be relevant to the court and shall file that information with the superior court. That information shall be disclosed to the person and to the district attorney. The court, upon motion of the person subject to paragraph (1) establishing that confidential information is likely to be discussed during the hearing that would cause harm to the person, shall conduct the hearing in camera with only the relevant parties present, unless the court finds that the public interest would be better served by conducting the hearing in public. Notwithstanding any other law, declarations, police reports, including criminal history information, and any other material and relevant evidence that is not excluded under Section 352 of the Evidence Code shall be admissible at the hearing under this section.

(6) The people shall bear the burden of showing by a preponderance of the evidence that the person would not be likely to use firearms in a safe and lawful manner.

(7) If the court finds at the hearing set forth in paragraph (5) that the people have not met their burden as set forth in paragraph (6), the court shall order that the person shall not be subject to the five-year prohibition in this section on the ownership, control, receipt, possession, or purchase of firearms, and that person shall comply with the procedure described in Chapter 2 (commencing with Section 33850) of Division 11 of Title 4 of Part 6 of the Penal Code for the return of any firearms. A copy of the order shall be submitted to the Department of Justice. Upon receipt of the order, the Department of Justice shall delete any reference to the prohibition against firearms from the person s state mental health firearms prohibition system information.

(8) Where the district attorney declines or fails to go forward in the hearing, the court shall order that the person shall not be subject to the five-year prohibition required by this subdivision on the ownership, control, receipt, possession, or purchase of firearms. A copy of the order shall be submitted to the Department of Justice. Upon receipt of the order, the Department of Justice shall, within 15 days, delete any reference to the prohibition against firearms from the person s state mental health firearms prohibition system information, and that person shall comply with the procedure described in Chapter 2 (commencing with Section 33850) of Division 11 of Title 4 of Part 6 of the Penal Code for the return of any firearms.

(9) Nothing in this subdivision shall prohibit the use of reports filed pursuant to this section to determine the eligibility of persons to own, possess, control, receive, or purchase a firearm if the person is the subject of a criminal investigation, a part of which involves the ownership, possession, control, receipt, or purchase of a firearm.

(g) (1) No person who has been certified for intensive treatment under Section 5250, 5260, or 5270.15 shall own, possess, control, receive, or purchase, or attempt to own, possess, control, receive, or purchase, any firearm for a period of five years.

Any person who meets the criteria contained in subdivision (e) or (f) who is released from intensive treatment shall nevertheless, if applicable, remain subject to the prohibition contained in subdivision (e) or (f).

(2) (A) For each person certified for intensive treatment under paragraph (1), the facility shall, within 24 hours of the certification, submit a report to the Department of Justice, on a form prescribed by the department, containing information regarding the person, including, but not limited to, the legal identity of the person and the legal grounds upon which the person was certified. Any report submitted pursuant to this paragraph shall only be used for the purposes specified in paragraph (2) of subdivision (f).

(B) Commencing July 1, 2012, facilities shall submit reports pursuant to this paragraph exclusively by electronic means, in a manner prescribed by the Department of Justice.

(3) Prior to, or concurrent with, the discharge of each person certified for intensive treatment under paragraph (1), the facility shall inform the person of that information specified in paragraph (3) of subdivision (f).

(4) Any person who is subject to paragraph (1) may petition the superior court of his or her county of residence for an order that he or she may own, possess, control, receive, or purchase firearms. At the time the petition is filed, the clerk of the court shall set a hearing date and notify the person, the Department of Justice, and the district attorney. The people of the State of California shall be the respondent in the proceeding and shall be represented by the district attorney. Upon motion of the district attorney, or on its own motion, the superior court may transfer the petition to the county in which the person resided at the time of his or her detention, the county in which the person was detained, or the county in which the person was evaluated or treated. Within seven days after receiving notice of the petition, the Department of Justice shall file copies of the reports described in this section with the superior court. The reports shall be disclosed upon request to the person and to the district attorney. The district attorney shall be entitled to a continuance of the hearing to a date of not less than 14 days after the district attorney was notified of the hearing date by the clerk of the court. The district attorney may notify the county mental health director of the petition, and the county mental health director shall provide information about the detention of the person that may be relevant to the court and shall file that information with the superior court. That information shall be disclosed to the person and to the district attorney. The court, upon motion of the person subject to paragraph (1) establishing that confidential information is likely to be discussed during the hearing that would cause harm to the person, shall conduct the hearing in camera with only the relevant parties present, unless the court finds that the public interest would be better served by conducting the hearing in public. Notwithstanding any other provision of law, any declaration, police reports, including criminal history information, and any other material and relevant evidence that is not excluded under Section 352 of the Evidence Code, shall be admissible at the hearing under this section. If the court finds by a preponderance of the evidence that the person would be likely to use firearms in a safe and lawful manner, the court may order that the person may own, control, receive, possess, or purchase firearms, and that person shall comply with the procedure described in Chapter 2 (commencing with Section 33850) of Division 11 of Title 4 of Part 6 of the Penal Code for the return of any firearms. A copy of the order shall be submitted to the Department of Justice. Upon receipt of the order, the Department of Justice shall delete any reference to the prohibition against firearms from the person s state mental health firearms prohibition system information.

(h) (1) For all persons identified in subdivisions (f) and (g), facilities shall report to the Department of Justice as specified in those subdivisions, except facilities shall not report persons under subdivision (g) if the same persons previously have been reported under subdivision (f).

(2) Additionally, all facilities shall report to the Department of Justice upon the discharge of persons from whom reports have been submitted pursuant to subdivision (f) or (g). However, a report shall not be filed for persons who are discharged within 31 days after the date of admission.

(i) Every person who owns or possesses or has under his or her custody or control, or purchases or receives, or attempts to purchase or receive, any firearm or any other deadly weapon in violation of this section shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code or in a county jail for not more than one year.

(j) Deadly weapon, as used in this section, has the meaning prescribed by Section 8100.

(k) Any notice or report required to be submitted to the Department of Justice pursuant to this section shall be submitted in an electronic format, in a manner prescribed by the Department of Justice.

(Amended by Stats. 2013, Ch. 747, Sec. 3. Effective January 1, 2014.)



8104

The State Department of State Hospitals shall maintain in a convenient central location and shall make available to the Department of Justice those records that the State Department of State Hospitals has in its possession that are necessary to identify persons who come within Section 8100 or 8103. Upon request of the Department of Justice, the State Department of State Hospitals shall make these records available to the Department of Justice in electronic format within 24 hours of receiving the request. The Department of Justice shall make these requests only with respect to its duties with regard to applications for permits for, or to carry, or the possession, purchase, or transfer of, explosives as defined in Section 12000 of the Health and Safety Code, devices defined in Section 16250, 16530, or 16640 of the Penal Code, in subdivisions (a) to (d), inclusive, of Section 16520 of the Penal Code, or in subdivision (a) of Section 16840 of the Penal Code, machineguns as defined in Section 16880 of the Penal Code, short-barreled shotguns or short-barreled rifles as defined in Sections 17170 and 17180 of the Penal Code, assault weapons as defined in Section 30510 of the Penal Code, and destructive devices as defined in Section 16460 of the Penal Code, or to determine the eligibility of a person to acquire, carry, or possess a firearm, explosive, or destructive device by a person who is subject to a criminal investigation, a part of which involves the acquisition, carrying, or possession of a firearm by that person. These records shall not be furnished or made available to any person unless the department determines that disclosure of any information in the records is necessary to carry out its duties with respect to applications for permits for, or to carry, or the possession, purchase, or transfer of, explosives, destructive devices, devices as defined in Section 16250, 16530, or 16640 of the Penal Code, in subdivisions (a) to (d), inclusive, of Section 16520 of the Penal Code, or in subdivision (a) of Section 16840 of the Penal Code, short-barreled shotguns, short-barreled rifles, assault weapons, and machineguns, or to determine the eligibility of a person to acquire, carry, or possess a firearm, explosive, or destructive device by a person who is subject to a criminal investigation, a part of which involves the acquisition, carrying, or possession of a firearm by that person.

(Amended by Stats. 2013, Ch. 747, Sec. 4. Effective January 1, 2014.)



8105

(a) The Department of Justice shall request each public and private mental hospital, sanitarium, and institution to submit to the department that information that the department deems necessary to identify those persons who are within subdivision (a) of Section 8100, in order to carry out its duties in relation to firearms, destructive devices, and explosives.

(b) Upon request of the Department of Justice pursuant to subdivision (a), each public and private mental hospital, sanitarium, and institution shall submit to the department that information which the department deems necessary to identify those persons who are within subdivision (a) of Section 8100, in order to carry out its duties in relation to firearms, destructive devices, and explosives.

(c) A licensed psychotherapist shall report to a local law enforcement agency, within 24 hours, in a manner prescribed by the Department of Justice, the identity of a person subject to subdivision (b) of Section 8100. Upon receipt of the report, the local law enforcement agency, on a form prescribed by the Department of Justice, shall notify the department electronically, within 24 hours, in a manner prescribed by the department, of the person who is subject to subdivision (b) of Section 8100.

(d) All information provided to the Department of Justice pursuant to this section shall be kept confidential, separate, and apart from all other records maintained by the department. The information provided to the Department of Justice pursuant to this section shall be used only for any of the following purposes:

(1) By the department to determine eligibility of a person to acquire, carry, or possess firearms, destructive devices, or explosives.

(2) For the purposes of the court proceedings described in subdivision (b) of Section 8100, to determine the eligibility of the person who is bringing the petition pursuant to paragraph (3) of subdivision (b) of Section 8100.

(3) To determine the eligibility of a person to acquire, carry, or possess firearms, destructive devices, or explosives who is the subject of a criminal investigation, if a part of the criminal investigation involves the acquisition, carrying, or possession of firearms, explosives, or destructive devices by that person.

(e) Reports shall not be required or requested under this section where the same person has been previously reported pursuant to Section 8103 or 8104.

(Amended by Stats. 2013, Ch. 753, Sec. 1. Effective January 1, 2014.)



8108

Mental hospitals, health facilities, or other institutions, or treating health professionals or psychotherapists who provide reports subject to this chapter shall be civilly immune for making any report required or authorized by this chapter. This section is declaratory of existing law.

(Added by Stats. 1991, Ch. 951, Sec. 11.)






CHAPTER 5. Indians

ARTICLE 1. Administration of Federal Funds

8200

If provision is made by law of the United States for the administration by public agencies of this state of federal appropriations for the welfare of the Indians in this state, such state agencies may administer the expenditure of such federal appropriations within the scope of their legal powers.

The State Department of Health Services shall administer the expenditure of all such federal appropriations for the care and hospitalization of, and for medical attention to, sick or injured Indians and for the control and prevention of communicable and infectious diseases and general sanitation among the Indians in this state.

The State Department of Education shall administer the expenditure of such federal appropriations for the construction and maintenance of schools and the education of the Indians in this state.

The State Department of Social Services shall administer the expenditure of such federal appropriations for the relief of aged, infirm, and indigent Indians in this state.

Subject to such limitations as the law of the United States or the Secretary of the Interior lawfully imposes upon the administration of such funds, the state departments above mentioned may expend the same for the purposes within their respective jurisdictions which the respective heads of the departments deem best to conserve the interests and welfare of all the Indians residing within the state.

(Amended by Stats. 1978, Ch. 429.)



8201

If the law of the United States requires the submission of budgets to the Secretary of the Interior or to any other federal agency before federal funds may be expended the state agencies may prepare budgets showing the amounts necessary during each year to carry out the purposes for which such federal appropriations are made, and shall submit such budgets when prepared to the State Department of Finance, who shall coordinate the same so far as possible and approve them before they are forwarded to the federal agency charged with receiving them. Thereafter the state agencies shall account directly to the federal disbursing and auditing officers for the expenditures of federal funds made subject to their administration, and the officers and employees of each department shall be responsible upon their official bonds to the federal disbursing and auditing officers for a proper accounting for all funds so disbursed.

(Added by Stats. 1967, Ch. 1667.)






ARTICLE 2. Suits in Behalf of Indians

8225

If the Attorney General of this state is authorized by any law of the United States to institute suits in the court of claims in behalf of the Indians of this state, and if the law of the United States provides for reimbursement of this state for all necessary costs and expenses incurred by this state in the event that the court renders judgment against the United States, the Attorney General may, with the approval of the Governor, cause such suits to be instituted, employ special counsel to assist in the prosecution thereof, and pay all necessary expenses incident thereto from moneys appropriated to the Attorney General. No reimbursement shall be made to this state for the services rendered by its Attorney General in person.

(Added by Stats. 1967, Ch. 1667.)









CHAPTER 6. Office of Special Services, Health and Welfare Agency

8250

There is hereby created in the Health and Welfare Agency an Office of Special Services under the control of an executive officer appointed by and holding office at the pleasure of the Governor. The duties and functions of this office shall be to:

(a) Coordinate, oversee, direct and harmonize the work of the several offices, councils, commissions and boards in the Health and Welfare Agency.

(b) Assist such offices, councils, commissions and boards in meeting the goals and priorities each such unit has established.

(c) Assure that there is no duplication of work, effort or programs among or between the several offices, councils, commissions and boards.

(d) Render such services as may be needed by any such office, council, commission or board.

(e) Perform such special studies or services as may be requested by the Secretary of the Health and Welfare Agency or by any department within the Health and Welfare Agency with the express approval of the Secretary.

(Amended by Stats. 1977, Ch. 1252.)



8251

The Office of Special Services may enter into agreements and contracts with any person, agency, corporation or other legal entity and take such other action as is necessary to carry out the purposes of this chapter. The office may require state departments to contract with it for services to carry out the provisions of this chapter.

(Added by Stats. 1972, Ch. 918.)



8252

The Office of Special Services may accept and expend grants, gifts and legacies of money, and with the consent of the Department of Finance, may accept, manage, and expend grants, gifts, and legacies of other properties in furtherance of the purposes of this chapter.

(Added by Stats. 1972, Ch. 918.)









DIVISION 8.5. MELLO-GRANLUND OLDER CALIFORNIANS ACT

CHAPTER 1. General Provisions

9000

This division shall be known, and may be cited, as the Mello-Granlund Older Californians Act, that reflects the policy mandates and directives of the Older Americans Act of 1965, as amended, and sets forth the state s commitment to its older population and other populations served by the programs administered by the California Department of Aging.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9001

The Legislature hereby finds and recognizes all of the following:

(a) Older individuals constitute a fundamental resource of the state that previously has been undervalued and poorly utilized, and ways must be found to enable older individuals to apply their competence, wisdom, and experience for the benefit of all Californians.

(b) There is a continuing increase in the number of older individuals in proportion to the total population.

(c) Today, 14 percent of California s population currently is 60 years of age and over.

(d) By the year 2010, the first influx of baby boomers will constitute 29.2 percent of California s total population over 60 years of age. By the year 2020, baby boomers will constitute 70.2 percent of California s total population over 60 years of age.

(e) By the year 2020, older individuals will represent 21 percent of California s total population.

(f) While the number of persons over 60 years of age is increasing rapidly, the number of older women, minorities and persons over the age of 75 are increasing at an even greater rate.

(g) Among persons over 75 years of age, there is a higher incidence of functional disabilities.

(h) The social and health problems of the older individual are further compounded by inaccessibility to existing services and by the unavailability of a complete range of services.

(i) Services to older individuals are administered by many different agencies and departments at both the state and local level.

(j) The planning and delivery of these services is not carried out with any degree of coordination among those agencies.

(k) Enhanced coordination reduces duplication, eliminates inefficiencies, and enhances service delivery for the consumer.

(l) The ability of the constantly increasing number of aged in the state to maintain self-sufficiency and personal well-being with the dignity to which their years of labor entitle them and to realize their maximum potential as creative and productive individuals are matters of profound importance and concern for all of the people of this state.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9002

The Legislature finds and declares all of the following:

(a) Programs shall be initiated, promoted, and developed through all of the following:

(1) Volunteers and volunteer groups.

(2) Partnership with local governmental agencies.

(3) Coordinated efforts of state agencies.

(4) Coordination and cooperation with federal programs.

(5) Partnership with private health and social service agencies.

(6) Participation by older individuals in the planning and operation of all programs and services that may affect them.

(b) It shall be the policy of this state to give attention to the unique concerns of our most frail and vulnerable older individuals.

(c) Recognizing the diversity in geography, economy, culture, and lifestyles in California and the diversity of local senior citizen networks, it shall be the policy of this state to encourage and emphasize local control to achieve the most effective blend of state and local authority.

(d) In recognition of the many governmental programs serving seniors, and as specified in paragraph (2) of subdivision (c) of Section 9102, the California Department of Aging should coordinate, as existing resources permit, with other state departments in doing all of the following:

(1) Promote clear and simplified access to information assistance and services arrangements.

(2) Ensure that older individuals retain the right of free choice in planning and managing their lives.

(3) Ensure that health and social services are available that do all of the following:

(A) Allow older individuals to live independently at home or with others.

(B) Provide for advocacy for expansion of existing programs that prevent or minimize illness or social isolation, and allow individuals to maximize their dignity and choice of living.

(C) Provide for protection of older individuals from physical and mental abuse, neglect, and fraudulent practices.

(4) Foster both preventive and primary health care, including mental and physical health care, to keep older individuals active and contributing members of society.

(5) Encourage public and private development of suitable housing.

(6) Develop and seek support for plans to ensure access to information, counseling, and screening.

(7) Encourage public and private development of suitable housing and recreational opportunities to meet the needs of older individuals.

(8) Encourage development of efficient community services including access to low-cost transportation services, that provide a choice in supported living arrangements and social assistance in a coordinated manner and that are readily available when needed.

(9) Encourage and develop meaningful employment opportunities for older individuals.

(10) Encourage the development of barrier-free construction and the removal of architectural barriers, so that more facilities are accessible to older individuals.

(11) Promote development of programs to educate persons who work with older individuals in gerontology and geriatrics.

(12) Encourage and support intergenerational programming and participation by community organizations and institutions to promote better understanding among the generations.

(e) The California Department of Aging shall ensure that, to the extent possible, the services provided for in accordance with this division shall be coordinated and integrated with services provided to older individuals by other entities of the state. That integration may include, but not be limited to, the reconfiguration of state departments into a coordinated unit that can provide for multiple services to the same consumers. Services provided under this division shall be managed, directly or through contract, by local area agencies on aging or other local systems.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9003

(a) If any section of this code relating to aging cannot be given effect without causing this state s plan to be out of conformity with federal requirements, the section shall become inoperative to the extent that it is not in conformity with federal requirements.

(b) The planning, development, and implementation of changes in this division shall encourage and allow concurrent implementation and operation of a long-term care integration pilot project consistent with the intent of Article 4.05 (commencing with Section 14139.05) of Chapter 7 of Part 3 of Division 9. In implementing changes to this division, the department shall work with the State Department of Health Services to ensure local determination and local designation of the most appropriate long-term care services agency for each Long-Term Care Integration Pilot Project site.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9004

Unless the context otherwise indicates, the definitions of the terms set forth in this chapter apply for purposes of this division.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9004.5

Adult day health care means an organized day program of therapeutic, social, and health activities and services provided pursuant to this division to elderly persons with functional impairments, either physical or mental, for the purpose of restoring or maintaining optimum capacity for self-care. When provided on a short-term basis, adult day health care serves as a transition from a health facility or home health program to personal independence. When provided on a long-term basis, adult day health care services as an option to institutionalization in long-term care facilities, when 24-hour skilled nursing care is not medically necessary or viewed as desirable by the recipient or his or her family.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9005

Advisory council means a specific representative body of laypersons and service providers that represent the interests of older individuals within the boundaries of a planning and service area and that is officially recognized by the area agency on aging, the commission, and the department.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9006

Area agency on aging means a private nonprofit or public agency designated by the department that works for the interests of older Californians within a planning and service area, and engages in community planning, coordination, and program development and, through contractual arrangements, provides a broad array of social and nutritional services.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9007

Care or case management services means:

(a) Client assessment, in conjunction with the development of a service plan with the participant and appropriate others, to provide for needs identified by the assessment.

(b) Authorization and arrangement for the purchase of services, or referral, with follow-up, to volunteer, informal, or third-party payer services.

(c) Service and participant monitoring to determine that services obtained were appropriate to need, adequate to meet the need, of acceptable quality, and provided in a timely manner.

(d) Followup with clients, including periodic contact and initiation of an interim assessment, if deemed necessary prior to scheduled reassessment.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9008

Commission means the California Commission on Aging.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9009

(a) Elder Economic Security Standard Index means an index, available on the Internet, that quantifies the costs in the private market for meeting the basic needs of elders, including, but not limited to, the costs of essential household items, food, health care, shelter, transportation, and utilities.

(b) The Elder Economic Security Standard Index is updated biennially by the University of California, Los Angeles Center for Health Policy Research, using publicly available data sources on the costs to live in each county of the state.

(Added by Stats. 2011, Ch. 668, Sec. 3. Effective January 1, 2012.)



9010

Comprehensive and coordinated system means a program of interrelated social and nutrition services designed to meet the needs of older individuals in a planning and service area.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9011

Department means the California Department of Aging.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9012

Director means the Director of the California Department of Aging.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9013

Frail elderly means a person having those chronic physical or mental limitations that restrict individual ability to carry out normal activities of daily living and that threaten an individual s capacity to live an independent life.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9014

Greatest economic need means the need resulting from an income level at or below the poverty threshold established by the Bureau of the Census.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9015

Greatest social need means the need caused by noneconomic factors, that include physical and mental disabilities, language barriers, cultural or social isolation, including that caused by racial and ethnic status (for example, Black, Hispanic, American Indian, and Asian American), that restrict an individual s ability to perform normal daily tasks or that threaten his or her capacity to live independently.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9016

Long-term care means a coordinated continuum of preventive, diagnostic, therapeutic, rehabilitative, supportive, and maintenance services that address the health, social, and personal needs of individuals who have restricted self-care capabilities. Services shall be designed to recognize the positive capabilities of the individual and maximize the potential for the optimum level of physical, social, and mental well-being in the least restrictive environment. Emphasis shall be placed on seeking services alternatives to institutionalization. Services may be provided by formal or informal support systems, and may be continuous or intermittent. Long-term care may include licensed nursing facility, adult residential care, residential facility for the elderly, private duty nursing, or home- and community-based services.

(Amended by Stats. 2001, Ch. 242, Sec. 3. Effective January 1, 2002.)



9017

Older Americans Act means Chapter 35 (commencing with Section 3001) of Title 42 of the United States Code.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9018

Older individual or elderly means a person 60 years of age or older, except where this provision is inconsistent with federal requirements.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9019

Personal and community support networks means families, friends, neighbors, church groups and community organizations to which the elderly turn naturally to for assistance.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9020

Planning and service area means an area specified by the department as directed by the Older Americans Act of 1965, as amended.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9021

Preventive services means services that avoid dependency and assist older persons in maintaining their good health, well-being, and growth.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9022

Supportive services means services that maintain individuals in home environments and avoid institutional care.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9023

Systems of home and community based services means an integrated continuum of service options available locally to older individuals and functionally impaired adults, through programs administered by the department who seek to maximize self-care and independent living in the home or homelike environment.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)






CHAPTER 2. California Department of Aging

ARTICLE 1. General Provisions

9100

(a) There is in the California Health and Human Services Agency, the California Department of Aging.

(b) The department s mission shall be to provide leadership to the area agencies on aging in developing systems of home- and community-based services that maintain individuals in their own homes or least restrictive homelike environments.

(c) (1) In fulfilling its mission, the department shall develop minimum standards for service delivery to ensure that its programs meet consumer needs, operate in a cost-effective manner, and preserve the independence and dignity of aging Californians. In accomplishing its mission, the department shall consider available data and population trends in developing programs and policies, collaborate with area agencies on aging, the commission, and other state and local agencies, and consider the views of advocates, consumers and their families, and service providers.

(2) The department shall report the Elder Economic Security Standard Index data for each service area in its state plan and use it as a reference when making decisions about allocating its existing resources, but only if the Elder Economic Security Standard Index is updated and made available to the department, and if the available public data used to calculate each Elder Economic Security Standard Index data element is calculated and updated for each California county and made available to the department in a format that displays each county s specific data.

(d) The minimum standards for the department programs shall ensure that the system meets all of the following requirements:

(1) Have the flexibility to respond to the needs of individuals and their families and caregivers.

(2) Provide for consumer choice and self-determination.

(3) Enable consumers to be involved in designing and monitoring the system.

(4) Be equally accessible to diverse populations regardless of income, consistent with state and federal law.

(5) Have consistent statewide policy, with local control and implementation.

(6) Include preventive services and home- and community-based support.

(7) Have cost containment and fiscal incentives consistent with the delivery of appropriate services at the appropriate level.

(Amended by Stats. 2011, Ch. 668, Sec. 4. Effective January 1, 2012.)



9101

(a) The department shall consist of a director, and any staff as may be necessary for proper administration.

(b) The department shall maintain its main office in Sacramento.

(c) The Governor, with the consent of the Senate, shall appoint the director. The Governor shall consider, but not be limited to, recommendations from the commission.

(d) The director shall have the powers of a head of a department pursuant to Chapter 2 (commencing with Section 11150) of Part 1 of Division 3 of Title 2 of the Government Code, and shall receive the salary provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code.

(e) The director shall do all of the following:

(1) Be responsible for the management of the department and achievement of its statewide goals.

(2) Assist the commission in carrying out its mandated duties and responsibilities in accordance with Section 9202.

(f) The Secretary of California Health and Human Services shall ensure effective coordination among departments of the agency in carrying out the mandates of this division. For this purpose, the secretary shall regularly convene meetings concerning services to older individuals that shall include, but not be limited to, the State Department of Health Care Services, the State Department of Social Services, the State Department of Public Health, and the department.

(g) The Secretary of California Health and Human Services shall also encourage other state entities that have other programs for older individuals to actively participate in periodic joint meetings for the joint purpose of coordinating service activities. These entities shall include, but not be limited to, the Department of Housing and Community Development, the Department of Parks and Recreation in the Natural Resources Agency, the Transportation Agency, the California Arts Council, and the Department of Veterans Affairs.

(Amended by Stats. 2013, Ch. 352, Sec. 536. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



9101.5

(a) (1) The University of California is requested to compile the following information:

(A) A survey of existing resources throughout California s governmental and administrative structure that are available to address the needs of an aging society. The survey shall include, but not be limited to, a commentary on existing gaps in these resources, and projections for gaps that may occur, based on existing and future demographic trends. The survey required by this subparagraph shall be submitted to the Legislature and the Secretary of the California Health and Human Services Agency by no later than January 1, 2001. The survey shall avoid any duplication with the implementation of the report on long-term care programs required by Chapter 1.5 (commencing with Section 100145) of Part 1 of Division 101 of the Health and Safety Code.

(B) A composite demographic profile of California. The University of California shall commence the profile required by this subparagraph by January 1, 2001, and shall complete the profile no later than January 1, 2002.

(C) The development of a plan for a longitudinal data base of Californians. The University of California shall commence the development of the plan for a data base required by this subparagraph by January 1, 2002.

(D) Findings and recommendations, and steps for their implementation.

(2) This subdivision shall not apply to the University of California unless the Regents of the University of California, by resolution, make these provisions applicable.

(b) Based upon the findings, recommendations, and data presented by the University of California, as specified in subdivision (a), the Secretary of the California Health and Human Services Agency shall, with the consultation or advise of the California Commission on Aging, the California Council on Gerontology and Geriatrics, consumer groups, and other interested parties, develop a statewide strategic plan for California to address the impending demographic, economic, and social changes triggered by California s aging and diversifying society. The secretary shall submit the completed plan to the Legislature for consideration by July 1, 2003. It is the intent of the Legislature that the department hold public hearings on the reports.

(c) The plan developed pursuant to subdivision (a) shall be periodically updated.

(d) The sum of one hundred twenty-five thousand dollars ($125,000) is hereby appropriated from the General Fund to the University of California if the University of California conducts the survey of existing resources required by subparagraph (A) of paragraph (1) of subdivision (a).

(Added by Stats. 1999, Ch. 948, Sec. 2. Effective January 1, 2000.)



9102

The duties and powers of the department shall be:

(a) To administer all programs under the Older Americans Act of 1965, as amended, and this division, including providing ongoing oversight, monitoring, and service quality evaluation to ensure that service providers are meeting standards of service performance established by the department. This shall include, but is not limited to, all of the following:

(1) Setting program standards and providing standard materials for training.

(2) Providing technical assistance to area agencies on aging, program managers, staff, and volunteers providing services.

(3) Development of the state plan on aging according to federal law.

(4) Maintain a clearinghouse of information related to the interests and needs of older individuals and provide referral services, if appropriate.

(5) Maintain a management information and reporting system; including a data base on service utilization patterns and demographic characteristics of the older population to be cross-classified by age, sex, race, and other information required for the planning process, and eliminate redundant and unnecessary reporting requirements.

(6) Encourage and support the involvement of volunteers in services to older individuals.

(7) Seek ways to utilize the private sector to assume greater responsibility in meeting the needs of older individuals.

(8) Encourage internships to be coordinated with schools of gerontology or related disciplines, including internships for older individuals.

(b) The department shall have primary responsibility for information received and dispersed to the area agencies on aging.

(c) The department shall be responsible for activities that promote the development, coordination, and utilization of resources to meet the long-term care needs of older individuals, consistent with its mission. The responsibilities shall include, but not be limited to, all of the following:

(1) Conduct research in the areas of alternative social and health care systems for older individuals.

(2) As specified in Section 9002, coordinate with agencies and departments that administer health, social, and related services for the purposes of policy development, development of care standards, consistency in application of policy, evaluation of alternative uses of available resources toward greater effectiveness in service delivery, including seeking additional federal and private dollars to support achievement of program goals, and ensure ongoing response to the identified special needs of the chronically impaired to provide support that maximizes their level of functioning.

(3) Monitor and evaluate programs and services administered by the department, utilizing standardized methodology.

(4) Develop and implement training and technical assistance programs designed to achieve program goals.

(5) Establish criteria for the designation, sanctioning and defunding of area agencies on aging.

(d) In conjunction with the management information and reporting system required under paragraph (5) of subdivision (a), beginning in the 2006 calendar year, the department shall annually submit by January 10 of each year, to the budget, fiscal, and policy committees of the Legislature, and the Legislative Analyst, all of the following information:

(1) The number of persons served statewide in each of the prior and current fiscal years for each state or federally funded program or service administered by the department. This information shall also be provided for each Area Agency on Aging service area.

(2) To the extent feasible, the number of unduplicated persons served statewide in the prior and current fiscal years for all state or federally funded programs and services administered by the department. To the extent feasible, this information shall also be provided for each Area Agency on Aging service area.

(3) Total estimated statewide expenditures in the prior, current, and budget fiscal years for each state or federally funded program or service administered by the department. This information shall also be provided for each Area Agency on Aging service area.

(e) The report required by subdivision (d) shall be suspended until the 2010 11 fiscal year. In lieu of that information, the department shall submit to the budget, fiscal, and policy committees of the Legislature, and the Legislative Analyst, by March 1 of each year, copies of the program factsheets for each state and federal program administered by the department. The department shall update the information included in the program factsheets annually, before submitting them as required by this subdivision.

(Amended by Stats. 2007, Ch. 177, Sec. 16. Effective August 24, 2007.)



9103

The Legislature finds and declares all of the following:

(a) Recent studies have shown that lifelong experiences of marginalization place lesbian, gay, bisexual, and transgender (LGBT) seniors at high risk for isolation, poverty, homelessness, and premature institutionalization. Moreover, many LGBT seniors are members of multiple underrepresented groups, and as a result, are doubly marginalized. Due to these factors, many LGBT seniors avoid accessing elder programs and services, even when their health, safety, and security depend on it.

(b) LGBT seniors often lack social and family support networks available to non-LGBT seniors. They may face particular health risks, as disease prevention strategies often ignore LGBT seniors, and HIV and AIDS drug trials generally do not include older participants.

(c) LGBT seniors are denied many vital financial benefits provided to heterosexual married couples. For example, surviving same-sex partners are denied the social security benefits that married couples are provided, and may face heavy taxes on the transfer of assets upon the death of a partner. Moreover, even under California law, LGBT seniors are denied equal long-term care insurance protections. This costs LGBT seniors hundreds of millions of dollars each year in lost benefits.

(d) The number of people 65 years of age and older in California is estimated to double to 6.5 million by the year 2020, thereby increasing the number of LGBT seniors who are receiving inadequate services.

(e) Ensuring that the needs of LGBT seniors as well as other underrepresented groups are adequately assessed during the planning and development of programs and services will increase access to the programs administered by the California Department of Aging and the area agencies on aging.

(f) California leads the nation in the protections it affords to LGBT persons. As the failure to meet the needs of LGBT seniors is a problem of national scope, including LGBT seniors and other underrepresented groups in need of assessment and area plan process will help the state to be a model for change in other states and at the federal level.

(Amended by Stats. 2007, Ch. 130, Sec. 245. Effective January 1, 2008.)



9103.1

(a) The department shall ensure all older adults have equal access to programs and services provided through the Older Americans Act and under this division in each planning and services area, regardless of physical or mental disabilities, language barriers, cultural or social isolation, including that caused by actual or perceived racial and ethnic status, including, but not limited to, African-American, Hispanic, American Indian, and Asian American, ancestry, national origin, religion, sex, gender identity, marital status, familial status, sexual orientation, or any other basis set forth in Section 12921 of the Government Code, or by association with a person or persons with one or more of these actual or perceived characteristics, that restrict an individual s ability to perform normal daily tasks or that threaten his or her capacity to live independently.

(b) This section is not intended to increase General Fund obligations for programs administered by area agencies on aging.

(c) The department shall require that each area agency on aging include the needs of lesbian, gay, bisexual, and transgender seniors in their needs assessment and area plans.

(d) The department shall provide technical assistance to the area agencies on aging regarding the unique needs of the lesbian, gay, bisexual, and transgender seniors.

(e) The department may adopt regulations to implement this section. If the department determines that adopting regulations is necessary, it shall do so only after consultation with the area agencies on aging and the California Association of Area Agencies on Aging.

(Added by Stats. 2006, Ch. 829, Sec. 2. Effective January 1, 2007.)



9105

The department may adopt and promulgate regulations for the purpose of carrying out this division.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9105.1

The department, in partnership with the area agencies on aging, the Department of Rehabilitation, any independent living centers, any contractor selected to implement the federal Assistive Technology Act of 1998 (Public Law 105-394), and any organization that serves seniors and persons with disabilities, may develop and provide consumer advice regarding home modification for seniors and persons with disabilities.

(Added by Stats. 2002, Ch. 726, Sec. 4. Effective January 1, 2003.)



9106

(a) The department shall administer the administrative cost limitation, as defined in applicable federal law or regulation on a statewide basis. This allocation shall be based on notices of grant award. The formula to be used for the allocation of those funds shall be as follows:

(1) Each planning and service area shall receive a base allocation of fifty thousand dollars ($50,000).

(2) The remainder of the funds available up to the statewide limitation shall be distributed to area agencies on aging on the basis of the number of persons over the age of 60 years per planning and service area.

(b) It is the intent of the Legislature that in the event that an area agency on aging chooses to use other sources of funds for the administration of its area plan, the federal money made available to that area agency on aging for administration shall be used for the provision of direct services within its planning and service area.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9107

The department may accept gifts and grants from any source, public or private, to assist it in the performance of its functions, and these gifts and grants shall operate to augment any appropriation made for the support of the department.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9108

In addition to any nutrition programs conducted under the McCarthy-Kennick Nutrition Program for the Elderly Act of 1972 (Chapter 5.7 (commencing with Section 18325) of Part 6 of Division 9), the department, with the approval of the Department of Finance, may make funds available from Section 17 of Chapter 157 of the Statutes of 1976 and Chapter 3 (commencing with Section 9200) to other nutrition projects serving the needs of individuals aged 60 or over and their spouses provided by public or private nonprofit persons or agencies upon such terms and conditions as the department specifies.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9109

The department shall, in consultation with nutrition site directors and area agencies on aging, develop policies and guidelines for senior nutrition sites that ensure food safety and that maximize the use of leftover meals and food products. The guidelines shall include, but not be limited to, senior education programs on good nutrition and handling, storage of leftover foods, and reviewing current nutrition site reservation procedures.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9110

(a) The department may make available state funds to fund senior nutrition programs that complement programs implemented pursuant to Title III of the federal Older Americans Act (42 U.S.C. Sec. 3021).

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9111

(a) The Legislature finds and declares that there is a great disparity in the method by which the federal Older Americans Act (42 U.S.C. Sec. 3001, et seq.) and General Fund moneys are distributed to the 33 area agencies on aging in this state.

(b) It is the intent of the Legislature to correct these inequities in funding for nutrition and social service programs. It is further the intent of the Legislature that correction of these inequities be accomplished with minimal disruption to existing program services.

(c) The department, in consultation with the commission, the Area Agency on Aging Advisory Council of California, the California Association of Area Agencies on Aging, and representatives of provider groups, shall review the existing intrastate funding formula, established pursuant to Section 9112, for the allocation of state and federal funds provided for programs under Title III of the federal Older Americans Act (42 U.S.C. Sec. 3021 et seq.). The department shall update the formula in accordance with federal regulations and shall submit a report thereon to the chairperson of the fiscal committee of each house of the Legislature and the Chairperson of the Joint Legislative Budget Committee, no later than December 1, 1986. Changes to the intrastate funding formula may only be made by the Legislature.

(d) The department and commission shall hold hearings and present alternative criteria for public input relative to the funding formula provided for under subdivision (a).

(e) The department, based upon analysis and testimony provided for pursuant to subdivision (d), and information provided by the public, shall develop an implementation plan with cost factors to achieve parity amongst the area agencies on aging in California.

(f) The department shall ensure that priority consideration shall be given to criteria that reflect the state s intent to target services to those in greatest economic or social need, including, but not limited to, the low-income, non-English speaking, minority, and frail elderly.

(g) The department shall report to the Legislature on the activities provided for in this section no later than December 1, 1986.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9112

(a) The department shall implement an intrastate funding formula in accordance with all federal regulations. This formula shall apply to all federal and state funds allocated for programs provided for under Title III of the federal Older Americans Act (42 U.S.C. Sec. 3021, et seq.).

(b) The intrastate funding formula shall include all of the following:

(1) Assurances that all area agencies on aging shall have a fifty thousand dollar ($50,000) administrative base with the remainder of the allowable administrative dollars allocated to planning and service areas on the basis of number of persons over the age of 60 years.

(2) (A) When data is available, an annual update by the department for changes in population characteristics to include the number of persons per planning and service area over the age of 60 years and persons in greatest economic or social need as measured by all of the following variables which shall also be annually updated by the department:

(i) The number of persons over the age of 65 years receiving aid under the State Supplementary Program for the Aged, Blind, and Disabled, provided for under Chapter 3 (commencing with Section 12000) of Part 3 of Division 9.

(ii) The number of persons over the age of 75 years.

(iii) The number of minority elderly over the age of 60 years.

(iv) The number of persons over the age of 60 years living alone.

(v) The number of non-English-speaking persons over the age of 60 years.

(B) The weight given to each variable shall simulate the weighting used in the Washington State intrastate funding formula adjusting for the geographic factor.

(3) A rural factor that guarantees a 105 percent allocation to rural planning and service areas.

(4) A hold-harmless factor that guarantees that no planning and service area shall have its federal and state allocation of funds under Title III of the federal Older Americans Act (42 U.S.C. Sec. 3021, et seq.), excluding area agency on aging administrative costs and funds carried over from the 1983 84 fiscal year, reduced below the 1984 85 fiscal year funding levels.

(c) In the event that additional federal or state funds, in excess of those appropriated under the 1984 85 Budget Act, or subsequent Budget Acts are made available for services, these funds shall be used to maintain existing service levels, with the remainder to be distributed to those planning and service areas which have been determined by the department to be under equity until parity is achieved.

(d) The department shall develop, in conjunction with the intrastate funding formula, a methodology for assuring compliance with the state targeting strategy on an intraplanning and service area basis. In developing this methodology the department shall provide assurances that as additional federal and state service dollars are allocated to the planning and service areas these dollars will be expended on those elderly individuals identified as in greatest economic or social need.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9113

Area agencies on aging shall maintain in effect contracts funded from appropriations made by the Budget Act of 2000 for community-based service program expansion until July 1, 2004.

(Added by Stats. 2000, Ch. 108, Sec. 23. Effective July 10, 2000.)



9114

The department may, where necessary to ensure the continued provision of services or program operation, advance available state funds to an area agency on aging in an amount up to one-sixth of the annual state and federal allocation to the area agency on aging.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)






ARTICLE 2. Senior Housing Information and Support Center

9115

There is in the California Department of Aging the Senior Housing Information and Support Center, which shall have the following functions:

(a) The center shall serve as a clearinghouse for information for seniors and their families regarding available innovative resources and senior services.

(b) (1) The center shall provide information or contract with another entity to provide information concerning housing options and home modification alternatives, to enable seniors to live independently or with their families as often as possible.

(2) The center shall distribute this information to each area agency on aging and to other appropriate entities throughout the state.

(c) The center shall promote education and training for professionals who work directly with seniors in order to maximize opportunities for independent living.

(d) This section shall be implemented only to the extent that funds for these purposes are appropriated by the Legislature in the annual Budget Act or other statute.

(Amended by Stats. 2003, 1st Ex. Sess., Ch. 7, Sec. 13. Effective May 5, 2003.)



9116

The Director of the California Department of Aging shall appoint all necessary staff to carry out the provisions of this article.

(Added by Stats. 2000, Ch. 797, Sec. 2. Effective January 1, 2001.)



9117

Implementation of this article shall be subject to an appropriation in the annual Budget Act.

(Added by Stats. 2000, Ch. 797, Sec. 2. Effective January 1, 2001.)






ARTICLE 3. Engaging Elders Through Volunteerism

9118

The Legislature finds and declares the following:

(a) The talents of our elders will prove to be vital to the prosperity and well-being of California.

(b) California s seniors possess an abundance of experience, perspective, wisdom, time, and goodwill that Californians fail to cherish, and to use, for our common good.

(c) Currently, persons age 55 years and older have the lowest rate of volunteerism among adults.

(d) California s seniors represent enormous civic potential, and they are underutilized.

(e) California s seniors should be provided opportunities for civic involvement.

(Added by Stats. 2002, Ch. 541, Sec. 13. Effective January 1, 2003.)



9118.5

(a) The Legislature requests that the Governor s Office on Service and Volunteerism, in formulating its Unified State Plan for Service, and in coordination with the Corporation for National and Community Service and other involved entities including, but not limited to, the California Department of Aging and the State Department of Social Services, pursue resources to develop an Elder Corps master plan to expand opportunities for engaging California s seniors, and to set standards for the effective training and supervision of volunteers.

(b) The master plan described in subdivision (a) should also include recommendations for exploring the feasibility of incorporating the Retired and Senior Volunteer Program as a state program authorized under the Mello-Granlund Older Californians Act pursuant to Division 5 (commencing with Section 9000).

(c) The master plan described in subdivision (a) shall be completed only if and when private funding is received for that purpose.

(d) The Legislature requests that the Governor s Office on Service and Volunteerism work with the Corporation for National and Community Service to ensure that California s portion of the federal funds expected to be received through President Bush s USA Freedom Corps are used, in part, to enhance senior volunteer opportunities and intergenerational involvement, building off current programs and structures and utilizing the best practices of volunteer management.

(Added by Stats. 2002, Ch. 541, Sec. 13. Effective January 1, 2003.)









CHAPTER 3. California Commission on Aging

9200

(a) (1) There is in the state government the California Commission on Aging.

(2) The commission shall be composed of 25 persons, as follows:

(A) Nineteen persons shall be appointed by the Governor. Nine of the 19 persons shall be appointed by the Governor from lists of nominees submitted by the area agency on aging advisory councils. At least five names shall be submitted as nominees for each vacancy.

(B) Three persons appointed by the Speaker of the Assembly.

(C) Three persons appointed by the Senate Rules Committee.

(3) The commission shall be comprised of a majority of members 60 years of age or older.

(4) The commission shall be comprised of actual consumers of services under the federal Older Americans Act (42 U.S.C. Sec. 3001, et seq.), as amended.

(5) The commission shall be composed of representatives of the geographic, cultural, economic, and other social factors in the state.

(b) The commission composition requirements shall be complied with as vacancies occur.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9201

The term of office of members of the commission shall be three years. Members shall not serve more than two terms, and shall be appointed for staggered terms. The members shall select one of their members to serve as chairperson and one of their members to serve as vice chairperson on an annual basis.

A commissioner who fails to attend two consecutive monthly meetings or who fails to attend four meetings per year, without having given written excuse acceptable to the commission, shall cause the commission to notify the appointing authority, and the appointing authority may declare the position vacant.

(Amended (as added by Stats. 1996, Ch. 1097) by Stats. 1997, Ch. 216, Sec. 2. Effective January 1, 1998.)



9202

The duties and functions of the commission shall be to do all of the following:

(a) Serve as the principal advocate body in the state on behalf of older individuals, including, but not limited to, advisory participation in the consideration of all legislation and regulations made by state and federal departments and agencies relating to programs and services that affect older individuals.

(b) Participate with the department in training workshops for community, regional and statewide senior advocates, to help older individuals understand legislative, regulatory, and program implementation processes.

(c) Prepare, publish, and disseminate information, findings, and recommendations regarding the well-being of older individuals.

(d) Actively participate and advise the department in the development and preparation of the State Plan on Aging, conduct public hearings on the State Plan on Aging, review and comment on the state plan, and monitor the progress of the plan s implementation.

(e) Meet at least six times annually in order to study problems of older individuals and present findings and make recommendations.

(f) Hold hearings throughout the state, that may include conducting an annual statewide hearing inviting all departments administering programs affecting seniors, in order to gather information and advise the Governor, Legislature, department, and agencies on all levels of government regarding solutions to problems confronting older individuals and the most effective use of existing resources and available services for individuals.

(g) Hire an executive director and, within budgetary limits, such staff as may be necessary for the commission to fulfill its duties.

(h) Develop, in cooperation with the department, a method for the selection of delegates to the statewide legislative meeting of senior advocates.

(i) Perform other duties as may be required by statute, regulation, or resolution.

(j) Meet and consult with the area agency on aging advisory councils in order to exchange information, and assist in training, planning, and development of advocacy skills.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9203

The commission may accept gifts and grants from any source, public or private, to assist it in the performance of its functions, and the gifts and grants shall operate to augment any appropriation made for the support of the commission, provided that the department shall serve as the fiscal agent for the accounting of the gifts and grants and that no gifts or grants shall be used for the operation by the commission of direct service programs that would conflict with the department s duties and functions as described by law.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9203.5

The commission may also accept gifts on behalf of the Area Agency on Aging Advisory Council of California, subject to the provisions of Section 9203, as those provisions apply to the commission.

(Amended by Stats. 2004, Ch. 633, Sec. 3. Effective January 1, 2005. Operative July 1, 2006, or sooner, as prescribed by Sec. 9 of Ch. 633.)



9204

Wherever there is a reference in any statute of this state to the Citizens Advisory Committee on Aging of the California Commission on Aging, it shall be construed to refer to the California Commission on Aging if the reference concerns an advisory or advocacy function, or a function described in Section 9202. Any other reference shall be construed to refer to the department.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9205

Members of the commission shall be reimbursed for their actual and necessary travel and other expenses incurred in the performance of their official duties.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)






CHAPTER 3.5. Coordinated System of Care

9250

(a) The Legislature finds and declares all of the following:

(1) Our delivery of long-term care needs to be vastly improved in order to coordinate services that are appropriate to each individual?s functional needs and financial situation. Care services should be holistic and address the needs of the entire person, including the person?s mental, physical, social, and emotional needs.

(2) The coming age wave will bankrupt California if we maintain the current uncoordinated system of long-term care.

(3) The new generation of aging Californians will desire, expect, and demand a much more responsive, coherent, and human-dignified system of care services.

(4) Multiple funding streams and varied eligibility criteria have created ?silos? of services, making it difficult for consumers to move with ease from one service or program to another.

(5) Separate funding streams and uncoordinated services for older adults and adults with disabilities have created barriers in services for these populations. Adults with disabilities often receive long-term care services designed to support and protect the institutionalized older population. Instead, services need to be individualized to empower older adults and persons with disabilities to live in the community.

(6) Historically, two delivery systems, referred to as the medical model and the social model of care, have evolved with little or no coordination between the two.

(7) A high percentage of consumers enter the long-term care system after a hospitalization. Assistance and support following hospitalization would reduce the number of nursing home placements.

(8) The Legislature affirms the notion that individuals should be able to receive care in the least restrictive environment.

(9) Skilled nursing facilities account for 5 percent of the long-term care caseload and 52 percent of the long-term care expenditures. Home and community-based services account for 78 percent of the long-term care caseload, and 13 percent of long-term care expenditures. It is, therefore, more cost-effective to connect consumers with services in the community than to continue to place individuals in institutions.

(10) A number of counties and programs have developed and implemented innovative Internet-based information systems. Some of these systems are designed to help consumers access information regarding long-term care services, and others are designed to help providers track client information.

(11) The California Health and Human Services Agency is developing the ?CalCareNet? Web site, which is designed to help the consumer find state-licensed providers of health services, social services, mental health services, alcohol and other drug services, and disability services, and also to find state-licensed care facilities.

(b) It the intent of the Legislature to enact legislation to do all of the following:

(1) Ensure that each consumer is able to connect with the appropriate services necessary to meet individual needs.

(2) Better coordinate long-term care delivery, recognizing the elements that are already in place, and expand the availability of long-term care.

(3) Deliver long-term care services in the most cost-effective manner.

(4) Access multiple public and private funding streams, without supplanting existing funding for programs and services.

(Added by Stats. 2002, Ch. 541, Sec. 14. Effective January 1, 2003.)



9251

For purposes of this chapter, the following definitions apply:

(a) The term ?long-term care? refers to a wide range of supportive and health and social services for older adults and adults with disabilities. Long-term care differs from other types of care in that the goal of long-term care is not to cure illnesses, but to allow individuals to attain and maintain optimal levels of functioning in their homes or in their communities. The provision of long-term services involves a continuum of health and social services in a variety of home- and community-based settings.

(b) The term ?care navigation? describes any of the following services, performed in multiple settings, including, but not limited to, area agencies on aging, hospitals, caregiver resource centers, independent living centers, and senior centers:

(1) Consumer information delivered over the Internet, by telephone, including a statewide information hotline, or in person.

(2) Referral to programs or services delivered over the Internet, by telephone, including a statewide information telephone hotline, or in person.

(3) Short-term assistance for the consumer or caregiver, provided by persons qualified to work with the consumer to define needs, to refer the consumer to services that are free of charge or that may be purchased by the consumer, and to develop a plan of coordinated care.

(4) Recognition of the need for ongoing assistance, with the ability to link consumers to ongoing assistance, care coordination, services coordination, or case management.

(c) (1) The term ?care navigator? describes an individual who provides care navigation to older persons or persons with disabilities in need of long-term care services, or to caregivers. Care navigators consider an individual?s medical and functional needs, financial resources, and social support, in order to partner with the individual and, together, determine which services offered in the community are most appropriate for the consumer. The intervention with the consumer may be limited, depending on the consumer?s needs.

(2) Care navigation may be performed within existing programs and at multiple points of entry, including, but not limited to, area agencies on aging, independent living centers, county welfare departments, hospitals, caregiver resource centers, and senior centers.

(d) The term ?CalCareNet? describes a self-directed statewide, Internet-based application using the State of California Internet portal to link local Internet information systems. The CalCareNet Web site is designed to help the consumer find state-licensed providers of health services, social services, mental health services, alcohol and other drug services, and disability services, and also to find state-licensed care facilities. The purpose of CalCareNet is to enable the consumer to better navigate the long-term care system.

(Added by Stats. 2002, Ch. 541, Sec. 14. Effective January 1, 2003.)



9252

Implementation of this chapter shall be grounded on the following principles:

(a) Services shall be provided in the least restrictive, most home-based environment compatible with the health condition, mental status, and long-term needs of each consumer.

(b) Services shall be accessible through multiple points of entry into a continuum of long-term care services that meet a wide range of needs of the aging population and for persons with disabilities.

(c) Home- and community-based long-term care services shall be readily accessible from the hospital.

(d) Home- and community-based long-term care services that meet a wide range of consumer needs shall be available.

(Added by Stats. 2002, Ch. 541, Sec. 14. Effective January 1, 2003.)



9253

By June 1, 2003, pursuant to the California long-term care plan developed pursuant to Section 96 of Assembly Bill 442 of the 2001?02 Regular Session, the Long-Term Care Council shall assess the current availability of home- and community-based services, identify gaps in service availability, and evaluate changes that could be made to enable consumers to be served in the most integrated setting possible.

(Added by Stats. 2002, Ch. 541, Sec. 14. Effective January 1, 2003.)



9253.5

(a) The Legislature finds and declares all of the following:

(1) Providers of long-term care programs, including, but not limited to, programs of all-inclusive care for the elderly, skilled nursing facilities, adult day care, adult day services, Alzheimer?s day care centers, and multipurpose senior services programs, are regulated by numerous state and local agencies.

(2) Overlapping and duplicative oversight of long-term care programs often results in conflicting interpretations of statutes and regulations. Also, oversight by multiple agencies creates an operational burden that ultimately deprives residents or clients of valuable staff time.

(3) The State Auditor has completed an audit investigation of the duplicative overlapping regulatory oversight of long-term care programs.

(b) By March 1, 2005, the California Health and Human Services Agency shall determine the appropriate single entity to provide oversight of the waiver standards for adult day health care centers.

(c) The State Department of Health Services shall determine a percentage of the number of oversight reviews it conducts of the Multipurpose Senior Services Program (MSSP) utilization surveys that are conducted by the California Department of Aging. The percentage of surveys reviewed shall be sufficient to ensure effective oversight, but small enough to avoid unnecessary duplication of effort.

(Added by Stats. 2004, Ch. 455, Sec. 1. Effective January 1, 2005.)



9254

(a) By January 1, 2005, the agency, with recommendations from the Long-Term Care Council, shall set standards for CalCareNet, with the goal of creating an Internet site that links to counties and planning service areas, and that provides information on long-term care services that are available to the consumer. The agency shall recommend guidelines for local Internet information systems, allowing for flexibility in design and structure. The local entities with existing systems are encouraged to maintain existing systems, assuming CalCareNet guidelines are met.

(b) State funds shall not be appropriated for purposes of this section. The agency is not required to undertake any new task described in this section unless it receives federal or private funds for that purpose.

(c) Information shared between, and tracked by, providers through CalCareNet may in no way violate Section 15633, pertaining to client confidentiality, or any other statute requiring that client information be kept confidential, unless otherwise exempted by law.

(d) In crafting its guidelines for the local-level information systems, the Long-Term Care Council shall seek input from interested stakeholders, including, but not limited to, all of the following:

(1) Consumers.

(2) Consumer advocacy organizations.

(3) Area agencies on aging.

(4) Senior legal services.

(5) The California Commission on Aging.

(6) Caregiver resource centers.

(7) Veterans? services.

(8) Senior centers.

(9) PACE (Program for All Inclusive Care for the Elderly).

(10) The Senior Care Action Network (SCAN).

(11) The Multipurpose Senior Services Program (MSSP) services.

(12) Ombudspersons.

(13) County-level programs, including, but not limited to, In-Home Supportive Services (IHSS), county welfare departments, public health departments, and adult protective services agencies.

(14) Programs for persons with disabilities, including, but not limited to, independent living centers.

(15) Other social service programs, including, but not limited to, employment development programs.

(e) By January 1, 2004, the agency shall link the CalCareNet Web site to local Internet information systems. The agency shall permit counties and planning service areas to design local information systems, contingent upon the availability of funding and resources for these purposes.

(Added by Stats. 2002, Ch. 541, Sec. 14. Effective January 1, 2003.)



9255

(a) By January 1, 2004, the agency, based on recommendations from the Long-Term Care Council, shall recommend to the Legislature standards for care navigation, including suggestions for connecting consumers from the acute care system, to and through the long-term care system.

(b) In its recommendations to the Legislature, the agency shall address care navigator educational and training requirements, the care navigator location within the long-term care continuum, licensure and oversight requirements, and potential funding impact. In its recommendations, the agency shall discuss the need for waivers, enhancing access to home- and community-based services for private payers, connecting the acute care system with the long-term care system, and obtaining private and public funding. The agency shall also discuss means for the cooperative participation of insurance companies, physicians, hospitals, assisted living facilities, home health agencies, and skilled nursing facilities.

(c) In crafting its recommendations to the agency, the Long-Term Care Council shall seek input from interested stakeholders, including, but not limited to, those stakeholders described in subdivision (d) of Section 9254.

(d) Care navigation must be consistent with the goal of developing a program that is based on the existing state and local systems, to ensure that consumers are connected to the necessary care and services.

(e) State funds shall not be appropriated for the purpose of implementing this section. The agency is not required to undertake any new task specified in this section unless it receives federal or private funds for that purpose.

(Added by Stats. 2002, Ch. 541, Sec. 14. Effective January 1, 2003.)



9256

The implementation of a care navigation program, as described in Section 9255, shall be subject to the enactment of legislation requiring implementation.

(Added by Stats. 2002, Ch. 541, Sec. 14. Effective January 1, 2003.)






CHAPTER 4. California Senior Legislature

9300

(a) The Legislature finds and declares that the needs of senior citizens for public programs in health, social services, recreation, transportation, education, housing, cultural services, and other appropriate areas of service can best be assessed by senior citizens.

(b) The Legislature also finds and declares that the California Senior Legislature, having been in continuous service since first provided for in 1980, and since its first session in 1981, and having proved its usefulness in providing model legislation for older citizens and advocating for the needs of seniors, shall be established through this chapter and shall operate according to the procedures set forth in this chapter.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9301

(a) The California Senior Legislature shall be composed of two houses, the California Senior Senate, composed of 40 members, and the California Senior Assembly, composed of 80 members.

(b) Members of the California Senior Legislature shall serve two-year terms.

(c) Notwithstanding subdivision (b), members elected or appointed to the California Senior Legislature on or after January 1, 2006, shall serve four-year terms.

(Amended by Stats. 2004, Ch. 633, Sec. 5. Effective January 1, 2005. Operative July 1, 2006, or sooner, as prescribed by Sec. 9 of Ch. 633.)



9302

The members of the California Senior Legislature shall be elected or appointed, in all 33 planning and service areas in California, according to rules developed by the California Senior Legislature in cooperation with the California Association of Area Agencies on Aging.

(Amended by Stats. 2004, Ch. 633, Sec. 6. Effective January 1, 2005. Operative July 1, 2006, or sooner, as prescribed by Sec. 9 of Ch. 633.)



9304

The California Senior Legislature shall have the full authority to define its program and utilize its funds in any way necessary to carry out the duties of this chapter, provided that no such program or activity is in violation of state law or regulation.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9304.5

(a) The California Senior Legislature shall enter into a mutually agreed-upon interagency agreement with a state entity to carry out administrative duties related to its program.

(b) The California Senior Legislature shall identify the state entity for purposes of subdivision (a) by May 1, 2005, in order to meet the budget proposal cycle to achieve a transition of responsibilities in the 2006?07 fiscal year.

(c) This section does not preclude the California Senior Legislature from entering into mutually agreed-upon interagency agreements for any subsequent fiscal year.

(Added by Stats. 2004, Ch. 633, Sec. 7. Effective January 1, 2005. Operative July 1, 2006, or sooner, as prescribed by Sec. 9 of Ch. 633.)



9305

(a) The funds for the California Senior Legislature shall be allocated from the California Fund for Senior Citizens or private funds directed to the Legislature for the purpose of funding activities of the California Senior Legislature.

(b) The California Senior Legislature may accept gifts and grants from any source, public or private, to help perform its functions, pursuant to Section 9304.

(Amended by Stats. 2004, Ch. 633, Sec. 8. Effective January 1, 2005. Operative July 1, 2006, or sooner, as prescribed by Sec. 9 of Ch. 633.)






CHAPTER 4.5. Home Modifications for Seniors

9450

(a) The Legislature finds and declares all of the following:

(1) Thousands of California seniors are living with mobility and health problems and these numbers will increase as the state?s population ages. Statistics show that 50 percent of people over the age of 80 years are disabled in some manner.

(2) Most housing was not designed for people who are disabled, have lost strength, flexibility, or balance through aging, and who necessarily have become fearful or extremely cautious in their daily activities to avoid injury. Front steps, staircases, narrow doorways, low electric sockets, low light levels, round door handles, high kitchen cabinets, and bathrooms without grab bars or moveable shower heads pose hazards for the elderly. One in three Americans over the age of 65 years suffers a fall each year, often in the home, which can cause serious injury and depression.

(3) Studies show that basic home modifications to improve safety and make it easier to maneuver about the home can forestall hospitalization and nursing home care as seniors grow more fragile. ?Aging in place? is a new concept that can result in less injury, retaining elders in their homes, and offers a significant cost savings to health care insurers, families, and public agencies.

(b) It is the intent of the Legislature that the development of the ?aging in place? concept be recognized and supported by the state, that funding for education and making home improvements be facilitated through public and private sources, and that recommendations for changes in home modification policies and information for home modification projects and products be developed.

(Added by Stats. 2000, Ch. 797, Sec. 3. Effective January 1, 2001.)



9451

The department, in consultation with the commission, shall enter into a contract for the development of information and materials which shall be used to educate Californians on the concept of ?aging in place? and the benefits of home modification. The contractor shall be a research-based university gerontology department with extensive experience and work with the concept of ?aging in place? and the benefits of home modification.

(Added by Stats. 2000, Ch. 797, Sec. 3. Effective January 1, 2001.)



9452

The department shall distribute the information developed pursuant to Section 9451 to each area agency on aging and to other appropriate entities throughout the state.

(Added by Stats. 2000, Ch. 797, Sec. 3. Effective January 1, 2001.)



9453

The department, in cooperation with the entity contracting with the department pursuant to Section 9451, shall sponsor regional training sessions, and seminars, using the materials developed pursuant to this chapter.

(Added by Stats. 2000, Ch. 797, Sec. 3. Effective January 1, 2001.)



9454

Implementation of this chapter shall be subject to an appropriation in the annual Budget Act.

(Added by Stats. 2000, Ch. 797, Sec. 3. Effective January 1, 2001.)






CHAPTER 5. Area Agencies on Aging and Advisory Councils

9400

(a) The Legislature hereby declares and recognizes the area agencies on aging to be the local units on aging in California that are supported from an array of sources, including federal funding largely through the federal Older Americans Act (42 U.S.C. Sec. 3001 et seq.), state and local governmental assistance, the private sector, and individual contributions for services.

(b) Area agencies on aging shall operate in compliance with the Older Americans Act and applicable regulations.

(c) Each area agency on aging shall maintain a professional staff that is supplemented by volunteers, governed by a board of directors or elected officials, and whose activities are reviewed by an advisory council consisting primarily of older individuals from the community.

(d) (1) Each area agency on aging shall create a plan that considers available data and population trends, assesses the needs for services provided under this division reflective of the community needs, identifies sources for funding those services, and develops and implements a plan for delivery of those services based on those needs. Each plan shall include developing area home- and community-based systems of care that maintain individuals in their own homes or least restrictive environment, providing better access to these services through information and referral, outreach, and transportation, and advocating for the elderly on local, state, and national levels.

(2) Each plan shall use the Elder Economic Security Standard Index as a reference when making decisions about allocating existing resources to specify the costs in the private market of meeting the basic needs of elders in each planning and service area. This paragraph shall be implemented only if the Elder Economic Security Standard Index is updated and made available to the area agencies on aging, and if the available public data used to calculate each Elder Economic Security Standard Index data element is calculated and updated using county level information specific to each California county and made available to the area agencies on aging in a format that displays each county?s specific data.

(e) Area agencies on aging shall function as the community link at the local level for development of home- and community-based services provided under the department?s programs.

(f) The area agencies on aging shall implement subdivision (b) of Section 9100 at the local level, with particular emphasis on coordinating with the local systems to enable individuals to live out their lives with maximum independence and dignity in their own homes and communities through the development of comprehensive and coordinated systems of home- and community-based care. This division shall not preclude local determination and designation of service coordinators other than area agencies on aging, for development and implementation of the long-term care integration pilot projects set forth in Article 4.05 (commencing with Section 14139.05) of Chapter 7 of Part 3 of Division 9.

(g) In fulfilling their mission, area agencies on aging shall build upon the resources and the commitment unique to each community and shall be guided by a 10-point description of a community-based system that shall do all of the following:

(1) Have a visible focal point of contact where anyone can go or call for help, information, or referral on any aging issue.

(2) Provide a range of service options.

(3) Ensure that these options are readily accessible to all older individuals, whether independent, semi-independent, or totally dependent, no matter what their income.

(4) Include a commitment of public, private, and voluntary resources committed to supporting the system.

(5) Involve collaborative decisionmaking among public, private, voluntary, religious, and fraternal organizations, as well as older individuals and consumers in the community.

(6) Offer special help or targeted resources for the most vulnerable older individuals, those in danger of losing their independence.

(7) Provide effective referral from agency to agency to ensure that information or assistance is received, regardless of how or where contact is made in the community.

(8) Evidence sufficient flexibility to respond with appropriate individualized assistance, especially for the vulnerable older individuals.

(9) Have a unique character that is tailored to the specific nature of the community.

(10) Be directed by leaders in the community who have the respect, capacity, and authority necessary to convene all interested persons to assess needs, design solutions, track overall success, stimulate change, and plan community responses for the present and for the future.

(Amended by Stats. 2011, Ch. 668, Sec. 5. Effective January 1, 2012.)



9401

Area agencies on aging and other county agencies that provide services to older adults through an established multidisciplinary team, including the county departments of public social services, health, mental health, alcohol and drug abuse, and the public guardian, may provide information regarding older adult clients only to other county agencies with staff designated as members of a multidisciplinary team that are, or may be, providing services to the same individuals for purposes of identifying and coordinating the treatment of individuals served by more than one agency. The county patients? rights advocate shall report any negative consequences of the implementation of this exception to confidentiality requirements to the local mental health director.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9402

The Legislature hereby declares and recognizes each area agency on aging advisory council as a principal advocate body on behalf of older individuals within a planning and service area. Area agency on aging advisory councils shall operate in conformance with applicable federal requirements. The local advisory councils shall meet regularly and provide advice and consultation on issues affecting the provision of services provided locally to older individuals.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9403

To the extent provided for in paragraph (2) of subdivision (a) of Section 18773 of the Revenue and Taxation Code, the Legislature hereby recognizes the Area Agency on Aging Advisory Council of California, comprised of the chairs of the local advisory councils.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9404

An individual?s receipt of services under the In-Home Supportive Services Program (Article 7 (commencing with Section 12300), Part 3, Division 9) shall not be the sole cause for denial of any services provided by area agencies on aging or their contractors.

(Added by Stats. 2004, Ch. 229, Sec. 16. Effective August 16, 2004.)






CHAPTER 6. Home-Delivered Meals Act

9500

This chapter shall be known and may be cited as the Home-Delivered Meals Act.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9501

(a) The department shall allocate any new funds to area agencies on aging based upon the existing intrastate funding formula, but without regard to subdivision (b) of Section 9112.

(b) Funds may be expended by area agencies on aging for any of the following purposes:

(1) To serve older individuals on waiting lists.

(2) To increase the number of days per week that meals are provided under the Home-Delivered Meals Program from five to seven.

(3) To provide modified diets specific to the needs of individuals being served by the Home-Delivered Meals Program.

(4) To establish an active outreach program to ensure that California?s elderly are aware of the availability of home-delivered meals services.

(5) For capital outlay to expand the physical capacity of local needs programs to serve unmet need.

(6) To fund transportation costs related to the delivery of home-delivered meals.

(7) To otherwise deal with the unmet home-delivered nutrition needs identified by the area agency on aging in accordance with the criteria developed by the department pursuant to this subdivision.

(c) The department shall encourage area agencies on aging to include in the home-delivered meals programs alternative service models designed to reduce the social isolation of economically and nutritionally disadvantaged older individuals living in residential hotels.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)






CHAPTER 6.5. Senior Legal Services

9320

(a) The department shall establish a task force to study and make recommendations, including action steps and timelines, on the improvement of legal services delivery to senior citizens in California by exploring the following matters:

(1) Actions to ensure that all area agencies on aging allocate sufficient funding to local legal assistance providers. Actions may include, but not be limited to, the establishment of a minimum percentage of area agency on aging funding for legal assistance providers in California.

(2) Ways to ensure uniformity in the provision of legal services throughout the state, including, but not limited to, possible development of uniform statewide standards for the delivery of legal services in California.

(3) Measures to evaluate and monitor local legal assistance programs to ensure compliance with the federal Older Americans Act and its implementing regulations.

(4) Establishment of statewide reporting system to assess the effectiveness of a legal assistance program for seniors in the state.

(5) The possible establishment of a statewide legal hotline for seniors.

(6) Opportunities to enhance communications among the various service providers and to ensure efficient service delivery involving local programs and a statewide hotline, should it come into existence.

(7) Opportunities for joint training for senior legal services advocates around the state.

(8) Other states? legal services delivery networks.

(b) The director shall serve on or appoint a representative to the task force, and shall appoint the following additional members:

(1) One member of the Legislature or his or her representative.

(2) Three legal service director representatives of existing legal service programs for seniors.

(3) The Legal Services Developer at the California Department of Aging.

(4) Two area agency on aging directors.

(5) Two representatives of senior advocacy organizations.

(6) A representative of the State Bar of California.

(c) The Member of the Legislature, or his or her representative, shall serve on the task force to the extent that the service is compatible with the duties of a Member of the Legislature.

(d) The task force shall report and make its recommendations to the Legislature on or before September 1, 2002.

(Amended by Stats. 2002, Ch. 664, Sec. 232. Effective January 1, 2003.)






CHAPTER 7. Community-Based Services Network

9530

(a) As part of its role in providing leadership to the area agencies on aging in the development of systems of home and community-based services to maintain individuals in their own homes or least restrictive homelike environments and to ensure the availability of information and awareness of their benefits, rights, and responsibilities, the department shall contract for an array of state-funded community-based services specified in this division to older individuals and functionally impaired adults.

(b) It is the intent of the Legislature to facilitate central points of access through integration of the financing and local management of the community-based services programs, specified in Chapter 7.5 (commencing with Section 9540) under the area agencies on aging. Except for any new funds appropriated, the department shall contract for these services in the planning and service areas where the services are currently provided.

(c) It is the intent of the Legislature to ensure that contracts for services specified in Chapter 7.5 (commencing with Section 9540) be awarded through a competitive procurement process, considering factors such as cost and scope of services. Where not otherwise prohibited by state or federal law or regulations, programs may benefit from the economical use of shared resources that are colocated. This chapter shall not prohibit the development or continuation of the colocation of these programs.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9530.5

Consistent with Article 4.05 (commencing with Section 14139.05) of Chapter 7 of Part 3 of Division 9, the Legislature reaffirms the need to restructure the array of categorical programs that offer medical, social, and other support services that are funded and administered by a variety of federal, state, and local agencies. It is in the interest of the state, as a whole, to address the duplication and fragmentation of the long-term care system and the home- and community-based services needs of the elderly and functionally impaired adults. Ideally, individuals needing long-term care should be able to access the health and social services system through a central point of entry, disclose basic demographic information, and be referred to the appropriate sources for assessment, care planning, and purchase of services. As a step towards this ideal, the department should develop, by January, 1998, a plan to expand its state-funded programs statewide, subject to the redirection of funds.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9531

(a) This chapter establishes the Community-Based Services Network.

(b) It is the intent of the Legislature that a Community-Based Services Network be initiated by the department in order to do all of the following:

(1) Locally integrate the state-funded community-based services programs, specified in this division, for older individuals and functionally impaired adults.

(2) Provide increased local flexibility in setting priorities for the services contained within the six state General Fund programs specified in Sections 9542 to 9547, inclusive.

(3) Contract responsibility for local management of the state-funded community-based services programs specified in Chapter 7.5 (commencing with Section 9540) to participating area agencies on aging.

(c) Each participating area agency on aging shall ensure the continuation of the funding match currently required for the community-based services programs specified in Chapter 7.5 (commencing with Section 9540). The match may consist of either cash or in-kind services.

(d) Each participating area agency on aging shall have responsibility for local program management of the community-based services programs specified in Chapter 7.5 (commencing with Section 9540).

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9532

In addition to the definitions already contained in this division, the following definitions apply to this chapter.

(a) ?Community-based services programs? means the programs specified in Chapter 7.5 (commencing with Section 9540).

(b) ?Community-Based Services Network? means the contracting of state funds and local management responsibility for the community-based services programs specified in Chapter 7.5 (commencing with Section 9540) to area agencies on aging.

(c) ?Functionally-impaired adult? means any adult 18 years of age or older, who is at risk of institutional placement due to chronic physical and mental limitations, including impairments caused by organic disorders or diseases, that restrict his or her ability to independently perform personal activities of daily living, who has an inadequate informal or formal support network, and who has to leave his or her home without supportive home- and community-based services.

(d) ?Local program management? means the area agency on aging?s responsibility to oversee the operation of programs specified in Chapter 7.5 (commencing with Section 9540).

(e) ?Participating area agency on aging? means an area agency on aging that contracts with the department pursuant to this chapter.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9533

The department shall be responsible for, but not limited to, all of the following:

(a) Reviewing and approving the Community-Based Services Network component of the area plans of participating area agencies on aging.

(b) Entering into contracts with area agencies on aging to carry out the requirements set forth in this chapter and Chapter 7.5 (commencing with Section 9540) that shall include the requirements set forth in subdivisions (c) and (e) for area agencies local management responsibilities under this division.

(c) Developing the respective responsibilities for the department and participating area agencies on aging.

(d) Developing model language for area agencies on aging to use in their procurement and final contracts with direct service providers.

(e) Enforcing statewide requirements to ensure compliance with the statutes and regulations necessary to carry out the purposes of this chapter and Chapter 7.5 (commencing with Section 9540).

(f) Ensuring that a participating area agency on aging that has not been directly providing the services specified under the programs provided for in Chapter 7.5 (commencing with Section 9540) shall not commence directly providing these services until the department has reviewed and concurred with the area plan or update documentation demonstrating that the area agency can provide a comparable quality of these services at least as economically and at an enhanced benefit to the consumer or that there is not an adequate supply of these services in the affected area.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9534

(a) Contracts between the department and participating area agencies on aging shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(b) For the health insurance counseling and advocacy program, participating area agencies on aging that cover a single planning and service area shall maintain the existing service arrangements during the 1997?98 fiscal year, unless either a contractor terminates the agreement according to the terms and conditions of the existing contract, the state and area agencies on aging terminate the agreement for legal cause under the terms and conditions of the existing contract, or if state funds cease to be budgeted for the specified services.

(c) For the health insurance counseling and advocacy program, participating area agencies on aging that cover multiple planning and service areas shall enter into mutual agreements or joint powers agreements, or both, to maintain the existing service arrangements for the health insurance counseling and advocacy program for the 1997?98 fiscal year and for one additional year, if needed, but not to extend beyond June 30, 1999, unless either a contractor terminates the agreement according to the terms and conditions of the existing contract, the state and area agency on aging terminate the agreement for legal cause under the terms and conditions of the existing contract, or if state funds cease to be budgeted for the specified services.

(d) For the programs other than the health insurance counseling and advocacy program specified in Chapter 7.5 (commencing with Section 9540), participating area agencies on aging shall maintain the existing service arrangements during the 1997?98 fiscal year, unless either a contractor terminates the agreement according to the terms and conditions of the existing contract, the state and area agency on aging terminate the agreement for legal cause under the terms and conditions of the existing contract, or if state funds cease to be budgeted for the specified services.

(e) For the programs other than the health insurance counseling and advocacy program specified in Chapter 7.5 (commencing with Section 9540), participating area agencies on aging shall maintain the existing service arrangements during the 1998?99 fiscal year, unless a contractor terminates the agreement according to the terms and conditions of the existing contract, the state and the area agency on aging terminate the agreement for legal cause under the terms and conditions of the existing contract, or state funds cease to be budgeted for the specified services.

(f) Subject to fiscal years specified in subdivisions (b) to (e), inclusive, participating area agencies on aging that elect not to provide the community-based services specified in Chapter 7.5 (commencing with Section 9540) directly, shall provide for the services through contracts awarded on the basis of a competitive proposal or bid process, or both, that is conducted at least once every four years, except that an area agency on aging shall not be required to conduct a full competitive process if all of the following conditions are met:

(1) A request for application is published, and full outreach is conducted to reasonably notify all potential interested parties, such as formal advertisements in trade journals and association publications.

(2) No applicants, in addition to current contractors, respond to the request for application.

(3) Complete documentation of the outreach effort is maintained by the area agency on aging.

(g) Any dispute regarding the procurement of, and the terms and conditions of the direct service contracts procured by the area agency on aging shall be resolved locally, consistent with subdivision (k) of Section 9535, and as specified in the local area agency procurement documents and contracts.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9535

Area agencies on aging shall be responsible for, but not limited to, all of the following:

(a) Contracting with the department to locally manage the community-based programs specified in and in accordance with the requirements of this chapter and Chapter 7.5 (commencing with Section 9540).

(b) Integrating the community-based services programs contracted under this chapter into the local area plan development process.

(c) Where the area agency on aging proposes to redirect funding under this chapter, the area agency shall ensure that it has submitted its recommendations to a locally formed advisory committee, that shall include consumers of long-term care services, representatives of local organizations of seniors, functionally impaired adults, representatives of employees who deliver direct long-term care services, and representatives of organizations that provide long-term care services. At least one-half of the members of the advisory committee shall be consumers of services provided under this chapter or their representatives.

(d) In addition, where the area agency on aging proposes to redirect funding under this chapter, an administrative action plan shall be developed and shall receive the approval of the area agency?s governing board, which shall consider the input received pursuant to subdivision (c). The administrative action plan shall receive the governing board?s approval prior to submission to the department for final state approval. The administrative action plan shall be an update to the area plan.

(e) Effective in the 1999?2000 fiscal year, and except for the health insurance counseling and advocacy program, determining which of the community-based services programs specified in Chapter 7.5 (commencing with Section 9540) and contracted under the authority in this chapter will continue to be funded and the amount of funding to be allocated for that purpose.

(f) Subject to Section 9534, providing directly, through contracts with other local governmental entities, or through competitively procured contracts, the community-based services programs.

(g) When required pursuant to Chapter 875 of the Statutes of 1995, and subject to the annual Budget Act, relinquishing funding originally contracted under this chapter and the associated local management of the community-based services programs, and except for the health insurance counseling and advocacy program, to the long-term care integration pilot program.

(h) Monitoring direct services contract performance and ensuring compliance with the requirements of this chapter and any other relevant state or federal laws or regulations and the nondiscrimination requirements set forth under Article 9.5 (commencing with Section 4135) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code.

(i) Appropriately expending and accounting for all funds associated with this chapter and providing access to all program books of account and other records to state auditors.

(j) Maintaining a systematic means of capturing and reporting to the department all required community-based services program data, specified in paragraph (5) of subdivision (a) of Section 9102.

(k) The governing body of each participating area agency shall establish a process within its area plan for requesting and providing a hearing for the programs specified under this chapter and Chapter 7.5 (commencing with Section 9540). A hearing shall be provided upon the request of either provider whose existing direct services contract is either terminated prior to its expiration date or reduced in scope outside of the state or federal budget process, or any applicant that is not selected in a direct service contract procurement process due to the alleged presence of a conflict of interest, procedural error or omission in solicitation request, or the lack of substantial evidence to support the award.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9536

(a) The state funds available for the community-based services programs may not be expended for services other than those specified in Chapter 7.5 (commencing with Section 9540), and shall be limited to the state funds appropriated to the department for the implementation of this chapter and Chapter 7.5 (commencing with Section 9540).

(b) Reimbursement for administrative costs incurred by a participating area agency on aging in operating the community-based services network shall not exceed the administrative funding ratio allowed for area agencies on aging under Title III of the federal Older Americans Act (42 U.S.C. Sec. 3001, et seq.), and as specified in the contract.

(c) The funding provided under this chapter may not be used to supplant the local matching requirements of other state and federal programs.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9537

The funding contracted by the department to the participating area agencies on aging under this chapter shall consist of both of the following:

(a) The proportion of local assistance funds appropriated to, and encumbered by, the department for direct services under the community-based services programs specified in Chapter 7.5 (commencing with Section 9540).

(b) The proportion of state operations cost savings realized by the department that are directly attributable to the local management of the community-based services programs specified in Chapter 7.5 (commencing with Section 9540) and any additional funds subsequently appropriated for the administrative costs incurred by the area agencies on aging.

(c) Subject to the annual Budget Act, in no event shall the amount appropriated to the participating area agency on aging for purposes of subdivisions (a) and (b), be less than that appropriated in the base fiscal year of 1997?98.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9538

(a) Persons involved in the procurement or management of services shall not engage in a conflict of interest, real or apparent.

(b) Staff and volunteers shall not engage in the business of insurance or other related activity while associated with the community-based services programs.

(c) For the services covered under the community-based services programs, no area agency or contract officer, employee, or board member shall use the formal names or acronyms for the services except in conjunction with the provision of covered services, official duty, and participation in specifically sanctioned events.

(d) No information concerning any individual that is acquired by the department, the area agencies on aging, or service providers in the administration and delivery of community-based services specified in Chapter 7.5 (commencing with Section 9540), including the fact that an individual has sought or received services, shall be disclosed without the informed written consent of the individual to whom the information applies or unless pursuant to court order, after noticed hearing, irrespective of whether the person or party seeking disclosure already has the information, has other means of obtaining the information, had obtained a subpoena to obtain the information, or asserts any other basis or justification for disclosure of the information. Nothing in this subdivision shall preclude the exchange of information between the department, the area agencies on aging, and service providers which is necessary for the effective state and local administration and oversight of the programs involved, or the sharing of information with state licensing and certification agencies or law enforcement entities when the information is necessary for the performance of their respective duties.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)






CHAPTER 7.5. Community-Based Services Programs

9540

It is the intent of the Legislature to ensure that older individuals and functionally impaired adults receive needed services that will enable them to maintain the maximum independence permitted by their functional ability and remain in their own home or communities for as long as possible. Except where otherwise provided, community-based services programs under the Community-Based Services Network shall meet all of the minimum requirements specified in this chapter.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9541

(a) The Legislature finds and declares that the purpose of the Health Insurance Counseling and Advocacy Program is to provide Medicare beneficiaries and those imminent of becoming eligible for Medicare with counseling and advocacy as to Medicare, private health insurance, and related health care coverage plans, on a statewide basis, and preserving service integrity.

(b) The department shall be responsible for, but not limited to, doing both of the following:

(1) To act as a clearinghouse for information and materials relating to Medicare, managed care, health and long-term care related life and disability insurance, and related health care coverage plans.

(2) To develop additional information and materials relating to Medicare, managed care, and health and long-term care related life and disability insurance, and related health care coverage plans, as necessary.

(c) Notwithstanding the terms and conditions of the contracts, direct services contractors shall be responsible for, but not limited to, all of the following:

(1) Community education to the public on Medicare, long-term care planning, private health and long-term care insurance, managed care, and related health care coverage plans.

(2) Counseling and informal advocacy with respect to Medicare, long-term care planning, private health and long-term care insurance, managed care, and related health care coverage plans.

(3) Referral services for legal representation or legal representation with respect to Medicare appeals, Medicare related managed care appeals, and life and disability insurance problems. Legal services provided under this program shall be subject to the understanding that the legal representation and legal advocacy shall not include the filing of lawsuits against private insurers or managed health care plans. In the event that legal services are contracted for by the agency separately from counseling and education services, a formal system of coordination and referral from counseling services to legal services shall be established and maintained.

(4) Educational services supporting long-term care educational activities aimed at the general public, employers, employee groups, senior organizations, and other groups expressing interest in long-term care planning issues.

(5) Educational services emphasizing the importance of long-term care planning, promotion of self-reliance and independence, and options for long-term care.

(6) To the extent possible, support additional emphasis on community educational activities that would provide for announcements on television and in other media describing the limited nature of Medicare, the need for long-term care planning, the function of long-term care insurance, and the availability of counseling and educational literature on those subjects.

(7) Recruitment, training, coordination, and registration, with the department, of health insurance counselors, including a large contingent of volunteer counselors designed to expand services as broadly as possible.

(8) A systematic means of capturing and reporting all required community-based services program data, as specified by the department.

(d) Participants who volunteer their time for the health insurance counseling and advocacy program may be reimbursed for expenses incurred, as specified by the department.

(e) The department, the Department of Managed Health Care, and the Department of Insurance shall jointly develop interagency procedures for referring and investigating suspected instances of misrepresentation in advertising or sales of services provided by Medicare, managed health care plans, and life and disability insurers and agents.

(f) (1) No health insurance counselor shall provide counseling services under this chapter, unless he or she is registered with the department.

(2) No registered volunteer health insurance counselor shall be liable for his or her negligent act or omission in providing counseling services under this chapter. No immunity shall apply to health insurance counselors for any grossly negligent act or omission or intentional misconduct.

(3) No registered volunteer health insurance counselor shall be liable to any insurance agent, broker, employee thereof, or similarly situated person, for defamation, trade libel, slander, or similar actions based on statements made by the counselor when providing counseling, unless a statement was made with actual malice.

(4) Prior to providing any counseling services, health insurance counselors shall disclose, in writing, to recipients of counseling services pursuant to this chapter that the counselors are acting in good faith to provide information about health insurance policies and benefits on a volunteer basis, but that the information shall not be construed to be legal advice, and that the counselors are, generally, not liable unless their acts and omissions are grossly negligent or there is intentional misconduct on the part of the counselor.

(5) The department shall not register any applicant under this section unless he or she has completed satisfactorily training which is approved by the department, and which shall consist of not less than 24 hours of training that shall include, but is not limited to, all of the following subjects:

(A) Medicare.

(B) Life and disability insurance.

(C) Managed care.

(D) Retirement benefits and principles of long-term care planning.

(E) Counseling skills.

(F) Any other subject or subjects determined by the department to be necessary to the provision of counseling services under this chapter.

(6) The department shall not register any applicant under this section unless he or she has completed all training requirements and has served an internship of cocounseling of not less than 10 hours with an experienced counselor and is determined by the local program manager to be capable of discharging the responsibilities of a counselor. An applicant shall sign a conflict of interest and confidentiality agreement, as specified by the department.

(7) A counselor shall not continue to provide health insurance counseling services unless he or she has received continuing education and training, in a manner prescribed by the department, on Medicare, managed care, life and disability insurance, and other subjects during each calendar year.

(Amended by Stats. 2000, Ch. 857, Sec. 80. Effective January 1, 2001.)



9542

(a) The Legislature finds and declares that the purpose of the Alzheimer?s Day Care-Resource Center Program is to provide access to specialized day care resource centers for individuals with Alzheimer?s disease and other dementia-related disorders and support to their families and caregivers.

(b) The following definitions shall govern the construction of this section:

(1) ?Participant? means an individual with Alzheimer?s disease or a disease of a related type, particularly the participant in the moderate to severe stages, whose care needs and behavioral problems may make it difficult for the individual to participate in existing care programs.

(2) ?Other dementia-related disorders? means those irreversible brain disorders that result in the symptoms described in paragraph (3). This shall include, but is not limited to, multi-infarct dementia and Parkinson?s disease.

(3) ?Care needs? or ?behavioral problems? means the manifestations of symptoms that may include, but need not be limited to, memory loss, aphasia (communication disorder), becoming lost or disoriented, confusion and agitation, with the potential for combativeness, and incontinence.

(4) ?Alzheimer?s day care resource center? means a center developed pursuant to this section to provide a program of specialized day care for participants with dementia.

(c) The department shall adopt policies and guidelines to carry out the purposes of this section, and the adoption thereof shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(d) In order to be eligible to receive funds under this section, a direct services contract applicant shall do all of the following:

(1) Provide a program and services to meet the special care needs of, and address the behavioral problems of, participants.

(2) Provide adequate and appropriate staffing to meet the nursing, psychosocial, and recreational needs of participants.

(3) Provide physical facilities that include the safeguards necessary to protect the participants? safety.

(4) Provide a program for assisting individuals who cannot afford the entire cost of the program. This may include, but need not be limited to, utilizing additional funding sources to provide supplemental aid and allowing family members to participate as volunteers at the applicant?s facility.

(5) Utilize volunteers and volunteer aides and provide adequate training for those volunteers.

(6) Provide a match of not less than 25 percent of the direct services contract amount consisting of cash or in-kind contributions, identify other potential sources of funding for the applicant?s facility, and outline plans to seek additional funding to remain solvent.

(7) Maintain family and caregiver support groups.

(8) Encourage family members and caregivers to provide transportation to and from the applicant?s facility for participants.

(9) Concentrate on participants in the moderate to severe ranges of disability.

(10) Provide or arrange for a noon meal to participants.

(11) Serve as model centers available to other service providers for onsite training in the care of these patients.

(12) Maintain a systematic means of capturing and reporting all required community-based services program data.

(e) To the extent possible within their resources, direct services contract applicants are encouraged to:

(1) Establish contact with local educational programs, such as nursing and gerontology programs, to provide onsite training to students.

(2) Provide services to assist family members, including counseling and referrals to other resources.

(3) Involve the center in community outreach activities and provide educational and informational materials to the community.

(f) A direct services contractor shall be licensed as an adult day program, as defined in paragraph (2) of subdivision (a) of Section 1502 of the Health and Safety Code, or as an adult day health care center, as defined in subdivision (b) of Section 1570.7 of the Health and Safety Code, and shall be subject to the requirements of this division, including this chapter, for purposes of operating an Alzheimer?s day care resource center. If the direct services contractor surrenders its adult day program or adult day health care center license, or if the license has been terminated as a result of noncompliance with applicable licensure or certification standards, these actions shall also serve to terminate the direct services contractor?s Alzheimer?s day care resource center contract.

(g) An Alzheimer?s day care resource center that was not licensed as an adult day program or adult day health care center prior to January 1, 2005, shall be required to be so licensed by January 1, 2008. A direct services program that qualifies to operate as an Alzheimer?s day care resource center after January 1, 2005, shall be required to be licensed as an adult day program or adult day health care center.

(h) Nothing in this chapter shall be construed to prevent existing adult day care services, including adult day health care centers, from developing a specialized program under this chapter. The applicants shall meet all of the requirements for direct services contractors in this chapter and satisfactorily demonstrate that the direct services contract funding award shall be used to develop a distinct specialized program for this target population.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 4, Sec. 9. Effective July 28, 2009.)



9543

(a) The Legislature finds and declares that the purpose of the Brown Bag Program is to provide opportunities for sponsors and volunteers to glean through excess food stuffs that are donated, and distribute bags of food to help meet the nutritional needs of low-income older individuals.

(b) For purposes of this section ?low-income older individual? means a person 60 years of age or older, with an income no higher than that of the annual basic benefit level provided under the State Supplementary Program for a blind applicant or recipient pursuant to subdivision (a) of Section 12200.

(c) If services are being provided in compliance with subdivision (b) and it is then determined that a surplus of foodstuffs exists, the program may also provide these services to persons 60 years of age or older with an income that does not exceed 125 percent of the maximum income level for a low-income older individual, as specified in subdivision (b). The provision of services under this subdivision shall be contingent upon the availability of surplus food products, as determined by the local delivery site, and services shall be rendered within the limits of available funds. Services shall be provided to otherwise eligible low-income older individuals with incomes over the annual basic benefit level specified in subdivision (b) only after the local agency operating the program determines that the needs of low-income older individuals who meet all the requirements of subdivision (b) have been met.

(d) In order to be eligible to receive funds under this chapter, a direct services contract applicant shall meet, but need not be limited to, all of the following conditions:

(1) Provide a cash match of 25 percent and an in-kind match of 25 percent prior to receiving funds under Chapter 7 (commencing with Section 9530) and this chapter.

(2) Use matching sources that are derived from, but are not limited to, city, county, and federal funds, contributions, and private or business donations. Priority shall be given to those local programs with a larger local match. State money shall be used as a catalyst for charitable contributions, including in-kind and local community support.

(3) Operate under a board of directors, with at least one low-income older individual as a representative, and other interested persons from the community.

(4) Provide adequate space to store food with necessary access to refrigerator and freezer storage.

(5) Utilize volunteers to distribute produce and unsold foodstuffs to low-income older individuals.

(6) Maintain a systematic means of capturing and reporting all required community-based services program data.

(e) Food distributed to seniors shall comply with county health regulations. Except for any injury resulting from gross negligence or willful act, no county or county agency established pursuant to this chapter and no person who donates any agricultural product shall be liable for any injury, including, but not limited to, injury resulting from the ingesting of the product, as a result of any act, or the omission of any act, in connection with donating any product pursuant to this chapter.

(Amended by Stats. 1998, Ch. 383, Sec. 1. Effective January 1, 1999.)



9544

(a) The Legislature finds and declares that the purpose of the Foster Grandparent Program shall be to provide personally meaningful volunteer community service opportunities to low-income older individuals through mentoring children with exceptional physical, developmental, or behavioral needs, in accordance with the federal National and Community Service Trust Act of 1993 (42 U.S.C. Sec. 12651 et seq.).

(b) For purposes of this section, ?foster grandparent volunteer? means an individual who is 60 years of age or older, has an insufficient income, as determined in accordance with Part 1208 of Title 45 of the Code of Federal Regulations, and provides at least four hours a day, five days a week of foster grandparent services under this chapter.

(c) Direct service contractors shall meet all of the following requirements:

(1) Be a city, county, city and county, or department of the state, or any suitable private, nonprofit organization, that demonstrates the ability to provide the specified services in a variety of settings, including, but not limited to, hospital pediatric wards, facilities for the physically, emotionally, or mentally impaired, correctional facilities, schools, day care centers, and residences.

(2) Recruit, select, train, and assign staff and volunteers.

(3) Provide volunteer participants with the same benefits, transportation, stipends, and income exemptions as provided to the foster grandparent volunteers funded through the Corporation for National Service.

(4) Provide or arrange for meals, transportation, and supervision for volunteers.

(5) Provide benefits and meaningful volunteer service opportunities to low-income individuals 60 years of age and older.

(6) Serve children under 21 years of age who have special needs or who are deprived of normal relationships with adults.

(7) Provide services to persons, including, but not limited to, any of the following:

(A) Premature and failure-to-thrive babies, or abused, neglected, battered, or chronically ill children in hospitals.

(B) Autistic children, children with cerebral palsy or developmentally disabled children placed in institutions for the developmentally disabled.

(C) Physically impaired children, mentally disabled children, emotionally disturbed children, developmentally disabled children, or children who are socially and culturally deprived in school settings or child care centers, dependent children, neglected children, mentally disabled children, emotionally disturbed or physically impaired children, battered or abused children in residential settings.

(D) Delinquent children or adolescents in correctional institutions.

(E) A child under 19 years of age, when the child has been charged with committing, or adjudged to have committed, an offense which is the equivalent to, a misdemeanor.

(8) Maintaining a systematic means of capturing and reporting all required community-based services program data.

(d) In addition to the opportunity to help children who have exceptional physical, developmental, or behavioral needs and are deprived of normal relationships with adults, foster grandparent volunteers shall receive all of the following:

(1) Expenses for transportation to and from their homes and the place where they render their services or may have transportation in buses or in other transportation made available to them.

(2) One free meal during each day in which the foster grandparent renders services.

(3) Accident insurance, an annual physical examination, and a nontaxable hourly stipend.

(e) This section shall be implemented only to the extent that funds are appropriated for its purposes in the annual Budget Act or in another statute.

(Amended by Stats. 2003, Ch. 225, Sec. 23.5. Effective August 11, 2003.)



9545

(a) The Legislature finds and declares that the purpose of the Linkages Program shall be to provide care and case management services to frail elderly and functionally impaired adults, with priority for enrollment given to low-income individuals, to help prevent or delay placement in nursing facilities. For purposes of this section, ?care or case management? means all of the following:

(1) As appropriate, ongoing care or case management to frail elderly and functionally impaired adults to help prevent or delay placement in nursing facilities.

(2) Client assessment, in conjunction with the development of a service plan with the participant and other appropriate persons, to provide for needs identified by the assessment.

(3) Authorization and arrangement for the purchase of services, or referral, with followup, to volunteer, informal, or third-party payer services. Contractors shall maximize to the fullest extent possible the use of existing services resources before using program funds to purchase services for clients. Any benefits received as a result of these purchases either shall not be considered income for purposes of programs provided for under Division 9 (commencing with Section 10000) or shall not be considered an alternative resource pursuant to Section 12301.

(4) Service and participant monitoring to determine that the services obtained are appropriate to need, of acceptable quality, and provided in a timely manner.

(5) Followup with clients, including periodic contact and initiation of an interim assessment, if deemed necessary, prior to scheduled reassessment.

(6) Assistance to older individuals entering or returning home from nursing facilities and who need help to make the transition.

(7) Comprehensive and timely information, when necessary, to individuals and their families about the availability of community resources, to assist functionally impaired adults and the frail elderly to maintain the maximum independence permitted by their functional ability.

(8) Short-term specialized assistance, including timely one-time-only assistance in securing community resources, counseling, and the arrangement of an action plan, when there is a temporary probable threat to the ability of the frail elderly person or functionally impaired adult to remain in the most independent living arrangement permitted by his or her functional ability.

(b) Contractors of the Linkages Program shall have experience in community long-term care services and capability to serve the frail elderly and functionally impaired adults, and where applicable, ensure separateness of the programs and demonstrate protective measures to avoid conflict of interest.

(c) Contractors of the Linkages Program shall have a systematic means of capturing and reporting all required community-based services program data.

(d) (1) Each county shall deposit funds collected pursuant to Section 1465.5 of the Penal Code in its general fund, to be available for use only for the support of services provided under this chapter in that county, including county administrative costs not exceeding 10 percent of the funds collected, except as otherwise provided in this subdivision. A county may join with other counties to establish and fund a program of services under this chapter.

(2) Funds utilized pursuant to this section shall not supplant, be offset against, or in any way reduce funds otherwise appropriated for the support of services provided under this chapter.

(e) (1) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, on or before September 1, 2009, the department shall issue a revised program manual, program memorandum, or similar instructions to contractors regarding the prioritization of low-income individuals.

(2) Effective November 1, 2009, contractors shall give priority for enrollment to low-income individuals.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 4, Sec. 10. Effective July 28, 2009.)



9546

(a) The purpose of the Respite Program shall be to provide temporary or periodic services for frail elderly or functionally impaired adults to relieve persons who are providing care, or recruitment and screening of providers and matching respite providers to clients.

(b) Direct services contractors shall do either one or more of the following:

(1) In acting as a respite care information and referral agency, recruiting and screening respite providers and matching respite providers to clients. Respite care registries shall consist of the names, addresses, and telephone numbers of providers, including, but not limited to, individual caregivers, volunteers, adult day care services, including adult day health care services and services provided by licensed residential care facilities for the elderly.

(2) Arranging for and purchasing respite services for program participants.

(3) Maintaining a systematic means of capturing and reporting all required community-based services program data.

(c) This section shall be implemented only to the extent that funds are appropriated for its purposes in the annual Budget Act or in another statute.

(Amended by Stats. 2003, Ch. 225, Sec. 24. Effective August 11, 2003.)



9547

(a) The purpose of the Senior Companion Program shall be to provide personally meaningful volunteer community service opportunities to low-income older individuals for the benefit of adults who need assistance in their daily living. It is the purpose of this chapter to enable older individuals to provide care and support on a person-to-person basis to adults with special needs, such as the frail elderly, physically impaired adults and those adults who are mentally or neurologically impaired, in accordance with the National and Community Service Trust Act of 1993 (42 U.S.C. Sec. 12651, et seq.).

(b) For the purposes of this chapter ?senior companion volunteer? means an older individual who is 60 years of age or older, has an insufficient income, as determined in accordance with Part 1208 of Title 45 of the Code of Federal Regulations, and provides at least four hours a day, five days a week, of senior companion services under this chapter.

(c) Requirements of direct service contractors:

(1) Be a city, county, city and county, or department of the state, or any suitable private, nonprofit organization, that demonstrates the ability to provide the specified services in a variety of settings, including, but not limited to, in residential, nonresidential, institutional and in-home settings.

(2) Demonstrate the ability to recruit, select, train, and assign staff and volunteers.

(3) Provide volunteer participants with the same benefits, transportation, stipends, and income exemptions as provided to the senior companion volunteers funded through the Corporation for National Service.

(4) Provide or arrange for meals, transportation, and supervision for volunteers.

(5) Provide benefits and meaningful volunteer service opportunities to low-income individuals 60 years of age or older.

(6) Serve adults who are frail and have functional impairments.

(7) Provide services to, but not limited to, all of the following:

(A) Older individuals who were either formerly active and are now bedfast, too frail, or too ill to be transported to special programs.

(B) Physically impaired older individuals who cannot leave their homes due to the extent of their disabilities.

(C) Individuals who, due to functional impairments, fear of a fast-moving society, and the possibility of bodily harm, are afraid to go out.

(D) Physically impaired individuals who are capable of interacting in activities for the physically impaired, but because of their limitations have been overprotected by their guardians.

(E) Physically or mentally impaired older individuals who have become so depressed that they have withdrawn from all social interaction and are confined as a result of psychological problems.

(F) Physically impaired individuals who are eager to be enrolled in day care programs, but have to stay on waiting lists until there is an opening.

(8) Maintain a systematic means of capturing and reporting all required community-based services program data.

(d) In addition to the opportunity to help other adults who have special needs, such as the frail elderly, physically impaired adults and those adults who are mentally or neurologically impaired, senior companion volunteers shall receive all of the following:

(1) Expenses for transportation to and from their homes and the place where they render their services or transportation in buses or in other transportation made available to them.

(2) One free meal during each day in which the senior companion renders services.

(3) Accident insurance, an annual physical examination, and a nontaxable hourly stipend.

(e) Senior companions funded under this chapter shall not be assigned to individuals already receiving in-home supportive services.

(f) This section shall be implemented only to the extent that funds are appropriated for its purposes in the annual Budget Act or in another statute.

(Amended by Stats. 2003, Ch. 225, Sec. 25. Effective August 11, 2003.)






CHAPTER 8. Multipurpose Senior Services Program

9560

(a) The purpose of this chapter shall be to establish a program to serve frail elderly individuals 65 years of age and older who are certifiable for placement in a nursing facility. This program shall be known as the Multipurpose Senior Services Program, and shall be structured and carried out in a manner consistent with Section 1396n(c) of Title 42 of the United States Code.

(b) This chapter clarifies the intent of the Legislature that the Multipurpose Senior Services Program shall continue:

(1) To prevent premature disengagement of older individuals from their indigenous communities and subsequent commitment to institutions.

(2) To provide optimum accessibility of various important community social and health resources available to assist active older individuals to maintain independent living.

(3) To provide that the frail older individual who has the capacity to remain in an independent living situation has access to the appropriate social and health services without which independent living would not be possible.

(4) To provide the most efficient and effective use of public funds in the delivery of these social and health services.

(5) To coordinate, integrate, and link these social and health services, including county social services, by removing obstacles that impede or limit improvements in delivery of these services.

(6) To allow the state substantial flexibility in organizing or administering the delivery of social and health services to its older individuals.

(7) To provide access to social and health services by providing information and outreach activities in the community.

(Amended by Stats. 1999, Ch. 859, Sec. 1. Effective January 1, 2000.)



9561

Program services provided pursuant to this chapter may be purchased by program funds or received from other community sources that consist of, but are not limited to, case management services, recreation services, educational services, senior center programs, information and referral services, transportation, income maintenance counseling, housing services, outreach services, volunteer programs, legal services, home repair services, escort services, telephone reassurance services, friendly visiting services, health assessment services, psychological assessment services, nutrition services, home health services, preventive health services, mental health services, homemaker chore services, meals services, adult day care services, including adult day health care, and nonmedical respite care services.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9562

(a) This chapter shall be administered by the department, under the authority of an approved interagency agreement with the State Department of Health Services, the single state medicaid agency.

(b) To the extent permitted by federal law, each department within the Health and Welfare Agency including departments designated as single state agencies for the programs described in Section 9561, shall waive regulations and general policies and make resources available which are necessary for the administration of this chapter, upon request of the agency.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9563

The department shall formulate criteria for approval and designation of local Multipurpose Senior Services Program sites. The criteria shall include, but need not be limited to, all of the following:

(a) Specifications for a social and health review team to evaluate older individuals and to ensure that continuity of social, economic, and health services is provided to maintain older individuals at the appropriate level of care.

(b) Development of social and health services necessary to maintain the older individual at the appropriate level of care.

(c) Specifications for the quality of the social and health services to be provided.

(d) Coordination and integration of the social and health services described in Section 9561.

(e) The number of local sites, which shall be consistent with the funds made available for purposes of this chapter.

(f) Coordination with local governmental and nonprofit agencies concerned with multipurpose senior services.

(g) Maximize utilization of local resources, including service provided by established community-based senior citizen organizations and information and referral networks.

(h) Specifications for the evaluation of the proposals submitted for the new local sites and for the evaluation of the local sites.

(i) Conditions for determining the need for procurement of existing sites. Notwithstanding any other provisions of law, the department is not required to procure existing sites by the competitive bidding process, unless it deems it in the best interests of the state to do so.

(Amended by Stats. 2000, Ch. 558, Sec. 1. Effective January 1, 2001.)



9564

Nothing in this chapter shall preclude expansion of Multipurpose Senior Services Program services if cost effectiveness is demonstrated. The expansion shall be accomplished by establishing new sites, by increasing numbers of clients served in existing sites, or by expanding the number of sites to include additional geographic regions of the state.

(Amended by Stats. 2000, Ch. 135, Sec. 171. Effective January 1, 2001.)



9565

The department shall do all of the following:

(a) Enter into agreements and negotiated contracts with any nonprofit organization or governmental entity to operate the local sites, consistent with the criteria adopted pursuant to Section 9563. In letting these contracts, the department shall not anticipate future appropriations.

(b) Make grants to local sites from available funds.

(c) Monitor local sites.

(d) Cause the service sites to be evaluated in accordance with the established criteria.

(e) Seek and utilize any available federal, state, or private funds that may be available for carrying out the purposes of this chapter.

(f) Notwithstanding any other provision of law, local sites established pursuant to this chapter may contract with the Director of Health Services as Medi-Cal programs pursuant to Chapter 8 (commencing with Section 14200) of Part 3 of Division 9. Contracts with the local sites shall be deemed to be for the purposes specified in Section 14494, and may utilize funds appropriated from the Health Care Deposit Fund pursuant to Section 14157.

(g) Assist in coordinating local site programs with local governmental programs and services for older individuals.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9566

The department may, where necessary to ensure the effective operation of a multipurpose senior services program, advance to the program?s local government and private nonprofit administering agency, an amount not to exceed 25 percent of the estimated annual allocation to the program, under this chapter, as determined by the department pursuant to the estimated annual budget submitted by the program. Subsequent payments to the local government and private nonprofit administering agency for the Multipurpose Senior Services Program shall be prorated to reflect any advance payment made under this section.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9567

This chapter shall remain in effect so long as a waiver pursuant to Section 1396n(c) of Title 42 of the United States Code has been granted by the federal Department of Health and Human Services to the State Department of Health Services.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9568

The department shall explore options for, and obtain necessary legislative and governmental agency approvals to expand, the Multipurpose Senior Services Program. The department shall attempt to obtain the necessary federal approval to expand access to case management services into every planning and service area in the state and to improve the delivery of case management services.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)






CHAPTER 9. Senior Center Bond Act of 1984

9590

This chapter shall be known and may be cited as the Senior Center Bond Act of 1984.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9591

The following definitions shall govern the construction of this chapter:

(a) ?Acquiring? means obtaining ownership of an existing facility in fee simple or by lease for 10 years or more for use as a senior center.

(b) ?Altering? or ?renovating? means making modifications to an existing facility that are necessary for cost-effective use as a senior center, including restoration, repair, expansion, and all related physical improvements.

(c) ?Area agency? means the area agency on aging designated in a planning and service area to develop and administer the area plan for a comprehensive and coordinated system of services for older individuals.

(d) ?Board? means the California Department of Aging.

(e) ?Bond? means a state general obligation bond issued pursuant to this chapter adopting the provisions of the State General Obligation Bond Law.

(f) ?Committee? means the Senior Center Finance Committee.

(g) ?Constructing? means building a new facility, including the costs of land acquisition and architectural and engineering fees.

(h) ?Equipment? means tangible personal property having a useful life of more than one year and an acquisition cost of three hundred dollars ($300) or more.

(i) ?Fund? means the Senior Center Bond Act Fund of 1984.

(j) ?Multipurpose senior center? means a community facility with regular operating hours and staff that provides for a broad spectrum of health, social, nutritional, and educational services and recreational activities for older individuals.

(k) ?Nonprofit? means an institution or organization that is owned and operated by one or more corporations or associations, with no part of the net earnings benefiting any private shareholder or individual.

(l) ?Planning and service area? means a geographic area that is designated for purposes of planning, development, delivery, and overall administration of services under an area plan.

(m) ?Program? means one of the service components provided for older individuals in a senior center.

(n) ?Senior center? means a community focal point on aging, where older individuals as individuals or in groups come together for services and activities which enhance their dignity, support their independence, and encourage their involvement in and with the community. Senior center programs consist of a variety of services and activities in areas, such as education, creative arts, recreation, advocacy, leadership development, employment, health, nutrition, social work, and other supportive services.

(o) ?Startup costs? means a one-time capital outlay to fund programs in a newly constructed senior center, a one-time capital outlay to fund additional programs in an existing senior center, or initial service delivery costs.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9592

There is hereby created in the State Treasury the Senior Center Bond Act Fund, which is comprised of moneys collected pursuant to the issuance and sale of bonds pursuant to this chapter. The Senior Center Bond Act Fund is hereby appropriated to the Controller, without regard to fiscal years, for allocation, upon the request of the director, for the purposes specified in this chapter.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9593

The department shall make awards from funds derived from this bond act to public or private nonprofit agencies for the purpose of acquiring, renovating, constructing, and purchasing of equipment for senior centers, or funding startup costs of programs, or program expansion of senior center programs.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9594

Eligible applicants for funding under this chapter include units of general purpose local government or other nonprofit private agencies or organizations, including the State of California or area agencies on aging.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9595

(a) A recipient of a contract for the acquisition of a facility to be used as a senior center shall assure that the facility will be used for that purpose for at least 10 years from the date of acquisition.

(b) A recipient of a contract for the renovation of an existing facility to be used as a senior center shall assure the department that the facility will be used for that purpose for the following periods:

(1) Not less than three years from the date the contract terminates, where the amount of the award does not exceed thirty thousand dollars ($30,000).

(2) If the award exceeds thirty thousand dollars ($30,000), the fixed period of time shall increase one year for each additional ten thousand dollars ($10,000) or part thereof, to a maximum of seventy-five thousand dollars ($75,000).

(3) For awards which exceed seventy-five thousand dollars ($75,000), the fixed period of time shall not be less than 10 years.

(c) A recipient of a contract for the construction of a facility to be used as a senior center shall assure the department the facility will be used for that purpose for at least 20 years after completion of construction.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9596

(a) The State of California shall be entitled to recapture a portion of state funds from the owner of a facility, if within 10 years after acquisition or 20 years after completion of construction, either of the following occurs:

(1) The owner of the facility ceases to be a public or nonprofit agency.

(2) The facility is no longer used for senior center activities.

(b) The amount recovered shall be that proportion of the current value of the facility equal to the proportion of state funds contributed to the original cost. The current value of the facility shall be determined by an agreement between the owner of the facility and the State of California, or by an action in the court in the jurisdiction in which the facility is located.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9597

A facility altered, acquired, renovated, constructed, or equipped using funds allocated under this chapter to be used for a senior center facility may not be used and may not be intended to be used for sectarian instruction or as a place for religious worship.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9598

In a senior center facility that is shared with other age groups, funds received under this chapter may support only the following:

(a) That part of the facility used by older individuals.

(b) A proportionate share of the costs based on the extent of use of the facility by older individuals.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9599

Proposals shall do all of the following:

(a) Document the need for a senior center or renovation, program addition, or expansion or equipment purchase.

(b) Contain a written commitment from service providers that services will be provided in the senior center.

(c) Contain a community match for funding equal to 15 percent of the total amount requested. The match may be in cash or in kind. Each area agency shall waive the community match upon verifying that the low-income or rural community made a substantial effort to secure a match, but still was unable to secure the required match.

(d) Document the cost effectiveness of the proposal.

(Added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9600

(a) Priority for funding shall be given to proposals for multipurpose senior centers that are open to all seniors. Each area agency shall rank the proposals it submits to the department for funding. The area agency, together with its advisory council, in ranking the proposals shall consider the most feasible facilities to serve as senior centers and the most qualified local agencies to operate the programs in those centers in their jurisdictions. Approval from the area agency shall be obtained before any contract is awarded in its jurisdiction.

(b) The department and each area agency shall also give priority consideration to fund proposals that are from rural or low-income and racial or ethnic minority areas of the state.

(c) The department shall consider any protest or objection regarding the award of a contract, whether submitted before or after the award, provided that the protest is filed within the time period established in the request for proposals. All protests or objections shall be filed in writing. The protesting party shall be notified in writing of the final decision on the protest, and the notification shall set forth the rationale upon which the decision is based.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9601

Funds not utilized by each planning and service area shall be reallocated to other planning and service areas with the highest documented need for a senior center.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9602

The State General Obligation Bond Law is adopted for the purpose of the issuance, sale, and repayment of, and otherwise providing with respect to, the bonds authorized to be issued pursuant to this chapter, and the provisions of that law are included in this chapter as though set out in full in this chapter.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9603

For the purpose of authorizing the issuance and sale, pursuant to the State General Obligation Bond Law, of the bonds authorized in this chapter, the Senior Center Finance Committee is hereby created. The committee consists of the Treasurer, the Controller, the Director of Finance, and the director. The committee is hereby authorized and empowered to create a debt or debts, or liability or liabilities, of the State of California, in the aggregate amount of fifty million dollars ($50,000,000), in the manner provided in this chapter. The debt or debts, or liability or liabilities shall be created for the purpose of acquiring, renovation, constructing, purchasing of equipment, funding startup costs of programs, or funding expansion of existing programs of senior centers. When sold, the bonds authorized by this chapter shall constitute valid and legally binding general obligations of the State of California, and the full faith and credit of the State of California is hereby pledged for the punctual payment of both principal and interest thereon. There shall be collected annually in the same manner and at the same time as other state revenue is collected such a sum, in addition to the ordinary revenues of the state, as shall be required to pay the interest and principal on the bonds maturing each year, and it is hereby made the duty of all officers charged by law with any duty in regard to the collection of the revenue to do and perform each and every act that shall be necessary to collect that additional sum. All money deposited in the fund that has been derived from premium and accrued interest on bonds sold shall be available for transfer to the General Fund as a credit to expenditures for bond interest. All money deposited in the fund pursuant to any provision of law requiring repayments to the state for assistance financed by the proceeds of the bonds authorized by this chapter shall be available for transfer to the General Fund. When transferred to the General Fund, this money shall be applied as a reimbursement to the General Fund on account of principal and interest on the bonds paid from the General Fund.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9604

There is hereby appropriated from the General Fund in the State Treasury for the purpose of this chapter, an amount as will be equal to the following:

(a) That sum annually as will be necessary to pay the principal of, and the interest on, the bonds issued and sold pursuant to this chapter, as principal and interest become due and payable.

(b) That sum as is necessary to carry out Section 9603, which sum is appropriated without regard to fiscal years.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9605

(a) For purposes of carrying out this chapter, the Director of Finance may, by executive order, authorize the withdrawal from the General Fund of an amount or amounts not to exceed the amount of the unsold bonds which the committee has by resolution authorized to be sold for the purpose of carrying out this chapter. Any amounts withdrawn shall be deposited in the fund and shall be disbursed by the board in accordance with this chapter. These withdrawals from the General Fund shall be returned to the General Fund with interest at the rate which would have otherwise been earned by these sums in the Pooled Money Investment Fund.

(b) The committee may authorize the Treasurer to sell all or any part of the bonds authorized by this chapter at the time or times as may be fixed by the Treasurer.

(c) All proceeds from the sale of bonds, except those derived from premiums and accrued interest, shall be available for the purpose provided in Section 9592 but shall not be available for transfer to the General Fund to pay principal and interest on bonds. The money in the fund may be expended only as provided in this chapter.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)






CHAPTER 9.5. Multipurpose Senior Centers And Senior Centers Emergency Operations Plans

9625

(a) No later than June 30, 2007, each multipurpose senior center and each senior center, as defined in subdivisions (j) and (n) of Section 9591, shall develop and maintain a written emergency operations plan. This emergency operations plan shall include, but not be limited to, all of the following:

(1) Facility preparation procedures to identify the location of first aid supplies, secure all furniture, appliances, and other free-standing objects, and provide instructions for operating gas and water shutoff valves.

(2) An inventory of neighborhood resources that shall include, but not be limited to, the identification and location of all the following nearby resources:

(A) Generators.

(B) Telephones.

(C) Hospitals and public health clinics.

(D) Fire stations and police stations.

(3) Evacuation procedures, including procedures to accommodate those who will need assistance in evacuating the center. This evacuation plan shall be located in an area that is accessible to the public.

(4) Procedures to accommodate seniors, people with disabilities, and other community members in need of shelter at the senior center, in the event that other community facilities are inoperable.

(5) Personnel resources necessary for postdisaster response.

(6) Procedures for conducting periodic evacuation drills, fire drills, and earthquake drills.

(7) Procedures to ensure service continuation after a disaster.

(8) Consideration of cultural and linguistic barriers in emergency and evacuation plans, and ways to appropriately address those barriers.

(b) In the development of the emergency operations plans required by this chapter, multipurpose senior centers and senior centers shall coordinate with the Office of Emergency Services, the local area agency on aging, as defined in Section 9006, and other relevant agencies and stakeholders.

(Amended by Stats. 2013, Ch. 352, Sec. 537. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)






CHAPTER 10. Aging Information and Education

9630

As part of its role in providing leadership in advocating on behalf of older individuals, the department shall make efforts to increase public awareness about areas of importance to California?s older individuals, their families, and other caregivers. These efforts to increase public awareness and education may be accomplished through the use of public service announcements, radio and television commercials or infomercials, access on the internet, newspaper and other periodical editorials and letters to the editor, public and corporate symposiums, symposiums or educational efforts by public or private schools, colleges, and universities, and mass transit and outdoor signage.

(Amended (as added by Stats. 1996, Ch. 1097) by Stats. 1997, Ch. 216, Sec. 5. Effective January 1, 1998.)



9631

(a) The department shall establish an Aging Information and Education Fund, from funds made available pursuant to the annual Budget Act, to implement public awareness of various issues, including at least the following areas:

(1) Medication management?to call attention to the large percentage of older individuals admitted to hospitals solely due to the mismanagement of prescribed and over-the-counter drugs, the need for proper and timely use of medications, and the role of the attending physicians in prescribing medications and their interactive potential for harm.

(2) Elder abuse prevention?to work in conjunction with state and local law enforcement entities to bring focus to the need to protect older individuals from physical, emotional, and fiduciary abuse, so that they may continue to live with peace of mind about their safety.

(3) Toll-free line for linkage to local service networks?to develop and make the public aware of a single statewide toll-free telephone number for access to local information about services available to the community for older individuals and persons with functional impairments.

(b) The sources of funding that may be used for this purpose include any nonprofit foundation, funds privately donated by individuals, and one-time-only funds designated for state operations. Nothing in this chapter shall be construed to authorize any expenditures that are not otherwise allowable by the originating source of the funding.

(Amended (as added by Stats. 1996, Ch. 1097) by Stats. 1997, Ch. 216, Sec. 6. Effective January 1, 1998.)






CHAPTER 10.5. Senior Wellness Program

ARTICLE 1. General

9650

The definitions contained in this article shall govern the construction of this chapter, unless the context requires otherwise.

(Added by Stats. 2001, Ch. 689, Sec. 4. Effective January 1, 2002.)



9651

?Wellness? means optimizing opportunities for physical, social, and mental well-being throughout the course, in order to extend healthy life expectancy, productivity, and quality of life in older age.

(Added by Stats. 2001, Ch. 689, Sec. 4. Effective January 1, 2002.)



9652

?Senior? means any person 60 years of age or older.

(Added by Stats. 2001, Ch. 689, Sec. 4. Effective January 1, 2002.)



9653

?Person with a disability? means the same as the term is defined by regulations established pursuant to Section 504 of the federal Rehabilitation Act of 1973, as amended in 1992 (29 U.S.C. Sec. 12101 et seq.), and the federal Americans with Disabilities Act of 1990 (42 U.S.C. Sec. 12101 et seq.).

(Added by Stats. 2001, Ch. 689, Sec. 4. Effective January 1, 2002.)



9654

?Senior wellness program? means the program established pursuant to Article 2 (commencing with Section 9660).

(Amended by Stats. 2005, Ch. 78, Sec. 15. Effective July 19, 2005.)






ARTICLE 2. Senior Wellness Program

9660

There is in the California Department of Aging a senior wellness program.

(Amended by Stats. 2005, Ch. 78, Sec. 17. Effective July 19, 2005.)



9661

(a) The senior wellness program shall have all of the following functions:

(1) Focus on educating California?s seniors, as well as caregivers, families, and health care professions, about the importance of living a healthy lifestyle, including, but not limited to, nutrition, exercise, injury prevention, and mental well-being.

(2) Provide information on, and help California?s culturally and ethnically diverse seniors and adults with, functional impairments.

(3) Provide educational information on the resources and services available for seniors from both private and public entities in communities throughout the state and the area agencies on aging. The educational material shall accommodate the diverse linguistic needs of various populations in the state, including, but not limited to, English, Spanish, Russian, Chinese, and Braille.

(4) Promote education and training for professionals and caregivers who work directly with seniors in order to maximize wellness.

(5) Generate a cultural shift to a more positive vision and expectation with respect to how aging is viewed by all Californians.

(6) Transform perceptions of aging into a more hopeful, appreciative, and aspiring mode of being.

(7) Create a new culture that cherishes each of us, including the population of older adults, adults with disabilities, our aging, our ethnic and racial diversity, our becoming elders, and our maturity.

(8) Advance the recognition of the unique status, experience, capacity, and role of seniors to become our models for guidance and inspiration.

(9) Replace the image of seniors who are ?self-interested? with an image of seniors who are actively engaged and involved in their communities.

(10) Promote and mobilize older adults and adults with disabilities into emerging roles for the public benefit.

(11) Challenge the prevailing culture, to the extent that it discounts the value of age.

(12) Rid our culture of the negative attitudes toward adults who are aging and adults with disabilities.

(b) Notwithstanding Section 9663, state funds shall not be appropriated for the purpose of implementing paragraphs (5) to (12), inclusive, of subdivision (a), and the department is not required to undertake implementation of those paragraphs, unless it receives federal or private funds for that purpose.

(Amended by Stats. 2005, Ch. 78, Sec. 18. Effective July 19, 2005.)



9662

The department shall deliver, or provide for the delivery of, senior wellness program information through a variety of means, including, but not limited to, the Internet, radio, television, and newspaper advertising, brochures, posters, and newsletters.

(Amended by Stats. 2005, Ch. 78, Sec. 19. Effective July 19, 2005.)



9663

This article shall be implemented only to the extent funds are made available for the purposes of this article in the annual Budget Act or another statute.

(Added by Stats. 2001, Ch. 689, Sec. 4. Effective January 1, 2002.)






ARTICLE 2.5. Campaign to Change Cultural Attitudes Toward and Perceptions of Older Adults

9664

(a) The Legislature finds and declares all of the following:

(1) Ageism is the systematic stereotyping of, and discrimination against, persons based on age.

(2) Ageism is manifested, at both the individual and institutional levels, in a range of ways, from the perpetuation of stereotypes and myths about aging and aging people, the dislike and outright disdain of elders, and the simple subtle avoidance of contact with elders, to discriminatory practices against elders in housing, employment, and services.

(b) It is the intent of the Legislature to enact legislation to encourage the development of partnerships addressed at combating ageism in the workplace.

(Added by Stats. 2002, Ch. 541, Sec. 16. Effective January 1, 2003.)



9665

(a) The Legislature requests that the California Department of Aging partner with the Industry Coalition on Age Equity in Media, which is a joint coalition of the California Commission on Aging, Women in Film, and the Employment Development Department, to work with the entertainment industry in an effort to change cultural attitudes and perceptions of aging and older adults, with the goals of making the workplace more receptive to older workers and eradicating ageism in society.

(b) It is the intent of the Legislature, in enacting this act, to generate pervasive, profound, and positive changes in our culture, vision, and attitudes toward aging.

(c) State funds shall not be appropriated for purposes of implementing this section. The department is not required to undertake any new task pursuant to this section unless it receives federal or private funds for that purpose.

(Added by Stats. 2002, Ch. 541, Sec. 16. Effective January 1, 2003.)






ARTICLE 3. Program for Injury Prevention in the Home Environment

9675

This article shall be known and may be cited as the Program for Injury Prevention in the Home Environment.

(Added by Stats. 2001, Ch. 689, Sec. 4. Effective January 1, 2002.)



9676

The Program for Injury Prevention in the Home Environment is hereby established. The department, through the Senior Housing and Information Support Center in the department, shall provide grants to eligible local level entities for injury prevention information and education programs and services pursuant to this article for the purpose of increasing the awareness and prevention of injuries.

(Added by Stats. 2001, Ch. 689, Sec. 4. Effective January 1, 2002.)



9677

The department may provide a program grant to an eligible local public agency or nonprofit organization for the services specified in Section 9678 and for the following services:

(a) Provision of information and education regarding injury prevention to seniors and persons with disabilities living in the community.

(b) Comprehensive assessment of individual injury prevention needs.

(c) Consultation and instruction in the behavioral, physical, and environmental aspects of injury prevention.

(d) Mitigation of behavioral and physical factors.

(Added by Stats. 2001, Ch. 689, Sec. 4. Effective January 1, 2002.)



9678

(a) The Program for Injury Prevention in the Home Environment shall include funding for injury prevention needs, including injury prevention equipment and activities as well as material and labor costs, for homeowners and renters meeting income requirements established pursuant to subdivision (d). A local level entity selected to participate in the program shall comply with all of the requirements of this section in implementing the program.

(b) Equipment and activities covered under the program shall include all of the following:

(1) Grab bars, nonskid surfaces, shower seats, and transfer benches.

(2) Indoor and outdoor handrails.

(3) Reconfiguration of furniture and other elements of the physical home environment to reduce hazards.

(c) The payment for injury prevention equipment and services shall not exceed a seven-hundred-dollar ($700) maximum allowance per household.

(d) Eligibility for equipment and services, as described in this section, shall be limited to families, households, and individuals whose incomes do not exceed 80 percent of the county median income, with adjustments for family and household size.

(Added by Stats. 2001, Ch. 689, Sec. 4. Effective January 1, 2002.)



9679

(a) The department, in consultation with groups, including, but not limited to, the State and Local Injury Control section of the State Department of Health Services, and other groups knowledgeable and experienced in senior and disabled injury prevention, such as research-based university gerontology departments with extensive experience and work with the concept of aging in place and the benefits of home modification, a research center on gerontology, as well as local public health agencies, shall develop training and assessment tools necessary for carrying out this article.

(b) The department shall establish service standards that ensure that members of the population needing services under this article are identified and that the services provided assist them in living safely in their homes and apartments. The department shall award grants based upon compliance with these standards. The standards shall include, but not be limited to, a service planning process that is target-population based and includes both of the following:

(1) A determination of the number of clients to be served and the programs and services that will be provided to meet the injury prevention needs of those clients.

(2) Plans for services including outreach, design of injury prevention services, coordination, and access to education and assessment services.

(Added by Stats. 2001, Ch. 689, Sec. 4. Effective January 1, 2002.)



9680

(a) The director shall establish a methodology for awarding grants under this article, in consultation with groups described in subdivision (a) of Section 9679. The director shall consult with these groups to develop criteria for the award of grants and the identification of specific performance measures.

(b) The criteria to be considered in the award of grants shall include, but not be limited to, all of the following:

(1) The description of a plan for providing outreach, prevention, intervention, and evaluation in a cost appropriate manner.

(2) The ability of the local level entities to engage in collaborations with local entities for purposes of program coordination, including, but not limited to, public and private nonprofit agencies that are experienced in injury prevention services, home modification services, home safety services, and services for seniors and persons with disabilities.

(3) The ability of local level entities to gather and utilize other resources to supplant funding provided by the department.

(4) Demonstrated proficiency in, and awareness of, relevant issues in working with senior and disabled populations, particularly in relation to home modification and injury prevention.

(5) The description of the local population to be served, the ability to administer an effective service program, and the degree to which local agencies and advocates will support and collaborate with program efforts.

(6) The geographical representation of the applicants.

(7) The provision of a local match in funds.

(c) The funding provided pursuant to this article shall be sufficient to provide injury prevention education and assessment services and equipment and activities necessary for injury prevention in the home.

(Added by Stats. 2001, Ch. 689, Sec. 4. Effective January 1, 2002.)



9681

(a) Funding of projects pursuant to this article shall be subject to the appropriation of funds by the Legislature in the Budget Act or another statute.

(b) Appropriations made pursuant to subdivision (a) shall be expended to fund grants to eligible local public agencies or nonprofit organizations in an amount not to exceed one hundred fifty thousand dollars ($150,000) each.

(Amended by Stats. 2002, Ch. 664, Sec. 233. Effective January 1, 2003.)









CHAPTER 11. State Ombudsman

ARTICLE 1. Legislative Intent and Definitions

9700

(a) The Legislature recognizes that the department, pursuant to a grant from the federal government, has established a Long-Term Care Ombudsman Program.

(b) The Legislature declares that it is the public policy of this state to encourage community contact and involvement with elderly patients or residents of long-term care facilities or residential facilities through the use of volunteers and volunteer programs, and nothing in this chapter shall be construed as limiting or restricting the continuation of relationships established between ombudsmen, the elderly patients or residents of long-term care facilities or residential facilities, and the operators of these facilities.

(c) The Legislature finds that in order to comply with the federal Older Americans Act (42 U.S.C. Sec. 3001, et seq.), as amended, and to effectively assist residents, patients, and clients of long-term care facilities in the assertion of their civil and human rights, the structure, powers, and duties of the Long-Term Care Ombudsman Program must be specifically defined.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9701

Unless the contrary is stated or clearly appears from the context, the following definitions shall govern the interpretation of this chapter:

(a) ?Approved organization? means any public agency or other appropriate organization that has been designated by the Office of the State Long-Term Care Ombudsman to hear, investigate, and resolve complaints made by or on behalf of patients or residents of long-term care facilities relating to matters that may affect the health, safety, welfare, and rights of these patients or residents.

(b) ?Long-term care facility? means any of the following:

(1) Any nursing or skilled nursing facility, as defined in Section 1250 of the Health and Safety Code, including distinct parts of facilities that are required to comply with licensure requirements for skilled nursing facilities.

(2) Any residential care facility for the elderly as defined in Section 1569.2 of the Health and Safety Code.

(c) ?Office? means the Office of the State Long-Term Care Ombudsman, including approved organizations.

(d) ?Ombudsman coordinator? means the individual selected by the governing board or executive director of the approved organization to manage the day-to-day operation of the ombudsman program, including the implementation of federal and state requirements governing the office.

(e) ?Resident? or ?patient? means an individual living in a long-term care facility.

(f) ?State Ombudsman? means the State Long-Term Care Ombudsman.

(Amended by Stats. 2012, Ch. 649, Sec. 3. Effective January 1, 2013.)






ARTICLE 2. General Provisions

9710

There is within the department an Office of the State Long-Term Care Ombudsman.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9710.5

(a) The Legislature finds and declares as follows:

(1) The Office of the State Long-Term Care Ombudsman has an extremely important role in protecting and advocating for the rights and health and safety of long-term care facility residents, and in providing leadership, direction, and support to local long-term care ombudsman programs.

(2) The position of State Ombudsman is extremely important to the successful coordination of ombudsman services at the local level.

(3) The position of State Ombudsman requires both an extensive background in social or health services programs, and an ability to manage and motivate individuals and groups.

(4) Remuneration for the position of State Ombudsman should be commensurate with the demands of the position.

(b) The Director of the California Department of Aging shall do all of the following:

(1) Provide widespread notification of the availability of the position of State Long-Term Care Ombudsman in order to reach the greatest number of qualified candidates and hire the most capable individual for the position.

(2) Within 10 days of the occurrence of a vacancy, publicly announce the vacancy and solicit candidates for the position.

(3) Within 30 days of the occurrence of a vacancy, convene a meeting with the advisory council established by the department pursuant to Section 9740, for the purpose of obtaining the advice, consultation, and recommendations of the council regarding the selection of a candidate.

(Amended by Stats. 2012, Ch. 649, Sec. 4. Effective January 1, 2013.)



9711

(a) The office shall be under the direction of a chief executive officer who shall be known as the State Long-Term Care Ombudsman. The State Ombudsman shall be appointed by the director and shall report directly to the director. He or she shall devote his or her entire time to the duties of his or her position, and shall receive the salary otherwise provided by law.

(b) Any vacancy occurring in the position of State Ombudsman shall be filled in the same manner as the original appointment. Whenever the State Ombudsman dies, resigns, becomes ineligible to serve for any reason, or is removed from office, the director shall appoint an acting State Ombudsman within 30 days, who shall serve until the appointment and qualification of the State Ombudsman?s successor, but in no event longer than four months from the occurrence of the vacancy. The acting State Ombudsman shall exercise during this period all the powers and duties of the State Ombudsman pursuant to this chapter.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9712

(a) The office shall be headed by an individual, to be known as the State Long-Term Care Ombudsman, who shall meet the qualifications established by the federal Older Americans Act (42 U.S.C. Sec. 3001 et seq.) and be selected from among individuals with expertise and experience in the fields of long-term care and advocacy. Within the first year of appointment, the State Ombudsman shall complete the training described in subparagraph (B) of paragraph (1) of subdivision (a) of Section 9719, and a 10-hour internship performing ombudsman services in a long-term care facility.

(b) The State Ombudsman shall be located in Sacramento. Other staff employed by the office may be located elsewhere in the state.

(c) (1) The State Ombudsman shall possess at least a bachelor?s degree, and have a minimum of five years? professional experience that shall include all of the following areas:

(A) Gerontology, long-term care, or other relevant social services or health services programs.

(B) The legal system and the legislative process.

(C) Dispute or problem resolution techniques, including investigation, mediation, and negotiation.

(D) Organizational management and program administration.

(2) The professional experience described in paragraph (1) requires any reasonable combination of the fields described in subparagraphs (A) to (D), inclusive, of that paragraph for a total of five years, and does not require five years? experience in each area. At the discretion of the director, a master?s or doctoral degree relevant to a field described in paragraph (1) may be substituted for one or two years, respectively, of professional experience. However, the applicant?s professional experience and field of study leading to the master?s or doctoral degree shall, nevertheless, include all of the fields described in paragraph (1).

(d) The State Ombudsman may not have been employed by any long-term care facility within the three-year period immediately preceding his or her appointment.

(e) Neither the State Ombudsman nor any member of his or her immediate family may have, or have had within the past three years, any pecuniary interest in long-term care facilities.

(Amended by Stats. 2012, Ch. 649, Sec. 5. Effective January 1, 2013.)



9712.5

The State Ombudsman shall, personally or through representatives of the office, do all of the following:

(a) (1) Identify, investigate, and resolve complaints that are made by, or on behalf of, residents of long-term care facilities that relate to actions, inactions, or decisions of providers or representatives of providers of long-term care services, public agencies, or health and social services agencies that may adversely affect the health, safety, welfare, or rights of residents, including the welfare and rights of residents with respect to the appointment and activities of conservators, guardians, and representative payees.

(2) The requirement described in paragraph (1) shall not preclude the referral of other individuals? complaints and concerns that a representative becomes aware are occurring in the facility to the appropriate governmental agency.

(3) At the conclusion of any investigation of a complaint, the findings shall be reported to the complainant. If the office does not investigate a complaint, the complainant shall be notified in writing of the decision not to investigate and the reasons for the decision.

(b) Provide services to assist residents in the protection of their health, safety, welfare, and rights.

(c) Inform residents about the means of obtaining services delivered by the providers or agencies described in paragraph (1) of subdivision (a) or services described in subdivision (b).

(d) (1) Ensure that residents have regular and timely access to the services provided through the office and that the residents or other complainants receive timely responses from representatives of the office to complaints.

(2) To the extent permitted under federal law, paragraph (1) shall be implemented only to the maximum extent possible within available resources.

(e) Represent the interests of the residents before governmental agencies and seek administrative, legal, and other remedies to protect the health, safety, welfare, and rights of the residents.

(f) Provide administrative and technical assistance to entities designated as local ombudsman programs, to assist the entities in participating in the program.

(g) Analyze, comment on, and monitor the development and implementation of federal, state, and local laws, regulations, and other governmental policies and actions that pertain to the health, safety, welfare, and rights of the residents, with respect to the adequacy of long-term care facilities and services in the state, without interference from the office of the Governor, any state agency, or other entity.

(h) Facilitate public comment on relevant laws, regulations, policies, and actions.

(i) Recommend changes to relevant laws, regulations, policies, or actions that the office determines to be appropriate.

(j) Provide information that the office determines to be necessary to public and private agencies, legislators, and other persons, regarding the problems and concerns of residents of long-term care facilities and recommendations relating to resolving these problems and concerns.

(k) Provide for training representatives of the office.

(l) Promote the development of citizen organizations to participate in the program.

(Added by Stats. 2012, Ch. 649, Sec. 6. Effective January 1, 2013.)



9713

(a) Upon request of the office, the Attorney General shall represent the office or the department and the state in litigation concerning affairs of the office, unless the Attorney General represents another state agency, in which case the agency or the office shall employ other counsel.

(b) The State Ombudsman may employ technical experts and other employees that, in his or her judgment, are necessary for the conduct of the business of the office.

(Amended by Stats. 2012, Ch. 649, Sec. 7. Effective January 1, 2013.)



9714

The office shall solicit and receive funds, gifts, and contributions to support the operations and programs of the office. The office shall not solicit or receive any funds, gifts, or contributions if the solicitation or receipt would jeopardize the independence and objectivity of the office. The office shall deposit funds received pursuant to this section into the Long-Term Care Ombudsman Program Improvement Act Account that is hereby created in the Special Deposit Fund in the State Treasury pursuant to Section 16370 of the Government Code. Revenues in this account shall, upon appropriation, be used for the purpose of supporting the operations and programs of the office.

(Amended by Stats. 2013, Ch. 521, Sec. 1. Effective January 1, 2014.)



9714.5

(a) The office may form a foundation eligible to receive tax-deductible contributions to support the operations and programs of the office and the operations of the foundation. The foundation shall not solicit or receive any funds, gifts, or contributions if the solicitation or receipt would jeopardize the independence and objectivity of the office or foundation.

(b) The foundation formed pursuant to this section shall be under the direction and management of a five-member board of directors. One member shall be appointed by the Speaker of the Assembly, one member shall be appointed by the Senate Committee on Rules, and three members shall be appointed by the Governor. The members of the board shall each be experienced in the management, promotion, and funding of nonprofit charitable organizations.

(c) The board shall select from among its members a chair, a vice chair, and any other officers as it deems necessary.

(d) The members of the board shall serve without compensation, but shall be reimbursed for all necessary expenses actually incurred in the performance of their duties as directors.

(e) Three members of the board shall constitute a quorum for the purpose of conducting the board?s business.

(f) By March 1 of each year, the board shall determine the amount of funds to be allocated from the foundation to the office for the support of the operations and programs of the office and the operations of the foundation. Foundation funds may only be expended for the support of the operations and programs of the office and the operations of the foundation.

(g) The members of the board shall be free from conflicts of interest and shall be subject to the same conflict of interest provisions that apply to the State Ombudsman under Section 3058g(f)(3) of Title 42 of the United States Code.

(Amended by Stats. 2013, Ch. 521, Sec. 2. Effective January 1, 2014.)



9715

(a) No representative of the office shall be held liable for good faith performance of responsibilities under this chapter.

(b) No discriminatory, disciplinary, or retaliatory action shall be taken against any employee of a facility or agency, any patient, resident, or client of a long-term care facility, or any volunteer, for any communication made, or information given or disclosed, to aid the office in carrying out its duties and responsibilities, unless the same was done maliciously or without good faith. This subdivision is not intended to infringe on the rights of the employer to supervise, discipline, or terminate an employee for other reasons.

(c) All communications by a representative of the office, if reasonably related to the requirements of that individual?s responsibilities under this chapter and done in good faith, shall be privileged, and that privilege shall serve as a defense to any action in libel or slander.

(d) Any representative of the office shall be exempt from being required to testify in court as to any confidential matters, except as the court may deem necessary to enforce the provisions of this chapter.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9716

(a) The office shall be responsible for activities that promote the development, coordination, and utilization of resources to meet the long-term care needs of older individuals, consistent with its mission. These responsibilities shall include establishing a statewide uniform reporting system to collect and analyze data relative to complaints and conditions in long-term care facilities for the purpose of identifying and resolving significant problems. The office shall submit the data to the state agency responsible for licensing or certifying long-term care facilities and to the federal Administration on Aging.

(b) Notwithstanding Section 10231.5 of the Government Code, beginning September 30, 2013, and annually thereafter, the office shall prepare and submit an annual advocacy report in accordance with Section 3058g(h)(1) of Title 42 of the United States Code. The annual advocacy report shall do all of the following:

(1) Describe the activities carried out by the office in the year for which the report is prepared, including, but not limited to, actions taken to carry out the advocacy duties of the office described in Sections 9712.5 and 9726.1 and prescribed by the federal Older Americans Act in Section 3058g(a)(3)(E) and (G) of Title 42 of the United States Code.

(2) Contain and analyze the data collected pursuant to Section 3058g(c) of Title 42 of the United States Code.

(3) Evaluate the problems experienced by, and the complaints made by or on behalf of, residents.

(4) Contain recommendations for both of the following:

(A) Improving quality of the care and life of residents.

(B) Protecting the health, safety, welfare, and rights of residents.

(5) (A) Analyze the success of the ombudsman program, including success in providing services to residents of long-term care facilities and other similar adult care facilities.

(B) Identify barriers that prevent the optimal operation of the program.

(6) Provide policy, regulatory, and legislative recommendations to solve identified problems, to resolve complaints, to improve the quality of care and life of residents, to protect the health, safety, welfare, and rights of residents, and to remove the barriers identified in subparagraph (B) of paragraph (5).

(c) The office shall promptly post the annual advocacy report on its Internet Web site and shall submit it to the Assistant Secretary of the federal Administration on Aging, the Governor, the Legislature, the State Department of Public Health, the State Department of Social Services, local ombudsman programs, and other appropriate governmental entities.

(d) The State Ombudsman shall consult with the local ombudsman programs in developing the report.

(Amended by Stats. 2012, Ch. 649, Sec. 10. Effective January 1, 2013.)



9716.11

(a) The Office of the State Long-Term Care Ombudsman shall maintain an Internet Web presence.

(b) The Internet Web site shall be easily found and prominent on the department?s homepage. The Legislature finds and declares that resources currently exist for this purpose.

(c) The Internet Web site shall be consumer driven and shall include, but not be limited to, current long-term care trends and issues, links to local ombudsman programs, the annual advocacy report described in Section 9716, and other information relevant to long-term care facility residents and consumers.

(Added by Stats. 2012, Ch. 649, Sec. 11. Effective January 1, 2013.)



9717

(a) All advocacy programs and any programs similar in nature to the Long-Term Care Ombudsman Program that receive funding or official designation from the state shall cooperate with the office, where appropriate. These programs include, but are not limited to, the Office of Human Rights within the State Department of State Hospitals, the Office of Patients? Rights, Disability Rights California, and the Department of Rehabilitation?s Client Assistance Program.

(b) The office shall maintain a close working relationship with the Legal Services Development Program for the Elderly within the department.

(c) In order to ensure the provision of counsel for patients and residents of long-term care facilities, the office shall seek to establish effective coordination with programs that provide legal services for the elderly, including, but not limited to, programs that are funded by the federal Legal Services Corporation or under the federal Older Americans Act (42 U.S.C. Sec. 3001 et seq.), as amended.

(d) The department and other state departments and programs that have roles in funding, regulating, monitoring, or serving long-term care facility residents, including law enforcement agencies, shall cooperate with and meet with the office periodically and as needed to address concerns or questions involving the care, quality of life, safety, rights, health, and well-being of long-term care facility residents.

(Amended by Stats. 2014, Ch. 442, Sec. 19. Effective September 18, 2014.)



9718

Every long-term care facility, as defined in subdivision (b) of Section 9701, shall post in a conspicuous location a notice of the name, address, and phone number of the office and the nearest approved organization, and a brief description of the services provided by the office and the approved organization. The form of the notice shall be approved by the office.

(Amended (as added by Stats. 1996, Ch. 1097) by Stats. 1997, Ch. 216, Sec. 7. Effective January 1, 1998.)



9719

(a) (1) The office shall sponsor a training of representatives of approved organizations at least twice each year. The office shall provide training to these representatives as appropriate. Prior to the certification of an ombudsman by the office, individuals shall meet both of the following requirements:

(A) Have a criminal offender record clearance conducted by the State Department of Social Services. A clearance pursuant to Section 1569.17 of the Health and Safety Code shall constitute clearances for the purpose of entry to any long-term care facility.

(B) Have received a minimum of 36 hours of certification training that is approved by the office and offered by an approved organization, which shall include training on cultural competency and sensitivity in issues relating to the underserved aging lesbian, gay, bisexual, and transgender community.

(2) Upon receipt of an applicant?s criminal record clearance and acceptance by the office, the office shall issue a card identifying the bearer as a certified ombudsman. Each ombudsman shall receive a minimum of 12 hours of additional training annually.

(b) (1) The department shall contract with the State Department of Social Services to conduct a criminal offender record information search, pursuant to Section 1569.17 of the Health and Safety Code, for each applicant seeking certification as an ombudsman. The State Department of Social Services shall notify the individual and the office of the individual?s clearance or denial.

(2) An applicant for certification as an ombudsman shall not be responsible for any costs associated with transmitting the fingerprint images and related information or conducting criminal record clearances.

(c) Nothing in this section shall be construed to prohibit the Department of Justice from assessing a fee pursuant to Section 11105 of the Penal Code to cover the cost of searching for or furnishing summary criminal offender record information.

(Amended by Stats. 2013, Ch. 675, Sec. 3. Effective January 1, 2014.)



9719.5

(a) (1) The department shall allocate all federal and state funds for local ombudsman programs according to the following distribution, but shall not allocate less than thirty-five thousand dollars ($35,000) per fiscal year, except for an area where there are less than 10 facilities and less than 500 beds.

(2) An allocation to an area where there are less than 10 facilities and less than 500 beds shall not be less than the base allocation contained in the Budget Act of 1986.

(3) After the base allocation, remaining funds shall be distributed in accordance with subdivision (b).

(b) (1) Fifty percent of the funds shall be allocated to each local program based on the number of facilities served by the program in proportion to the total number of facilities in the state.

(2) Forty percent of the funds shall be allocated based on the number of beds within the local program?s area of service in proportion to the total number of beds in the state.

(3) Ten percent of the funds shall be allocated based on the total square miles within each local program?s area of service in proportion to the total number of square miles in the state.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)






ARTICLE 3. Investigation and Resolution of Complaints

9720.5

The office shall give priority to investigations and complaint resolutions in 24-hour long-term care facilities.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9721

(a) The office may refer any complaint to any appropriate state or local government agency. The following state licensing authorities shall give priority to any complaint referred to them by the office, except that any complaint alleging an immediate threat to resident health and safety may be given first priority:

(1) Licensing and Certification Division of the State Department of Health Services.

(2) Community Care Licensing Division of the State Department of Social Services.

(3) Board of Examiners for Nursing Home Administrators.

(4) Board of Registered Nurses.

(5) Medical Board of California.

(6) Board of Pharmacy.

(7) Board of Vocational Nurse and Psychiatric Technician Examiners.

(b) Any licensing authority that responds to a complaint against a long-term care facility that was referred to the authority by the office shall forward to the office copies of related inspection reports and plans of correction and notify the office of any citations and civil penalties levied against the long-term care facility.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9722

(a) Representatives of the office shall have the right to enter long-term care facilities and to unescorted, unhindered movement within them for the purposes of identifying, hearing, investigating, and resolving complaints, observing and monitoring conditions of residents and facilities, speaking confidentially with residents, and providing services to assist residents in protecting their health, safety, welfare, and rights. Entry shall be provided at any time deemed necessary and reasonable by the State Ombudsman to effectively carry out this chapter, for any of the purposes described in this subdivision.

(b) Nothing in this chapter shall be construed to restrict, limit, or increase any existing right of any organizations or individuals not described in subdivision (a) to enter, or provide assistance to patients or residents of, long-term care facilities.

(c) Nothing in this chapter shall restrict any right or privilege of any patient or resident of a long-term care facility to receive visitors of his or her choice.

(d) Notwithstanding any other provision of law, a long-term care facility, upon request by a representative of the office, shall provide a roster, census, or other list of the names and room numbers or room locations of all current residents or patients residing in the facility.

(Amended by Stats. 2012, Ch. 649, Sec. 15. Effective January 1, 2013.)



9723

The State Ombudsman shall have access to any record of a state or local government agency that is necessary to carry out his or her responsibilities under this chapter, including any record rendered confidential under Section 1094 of the Unemployment Insurance Code or Section 10850.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9724

Notwithstanding Part 2.6 (commencing with Section 56) of Division 1 of the Civil Code, in order for the office to carry out its responsibilities under this chapter, the office shall have access to the medical or personal records of a patient or resident of a long-term care facility that are retained by the facility, under the following conditions:

(a) If the patient or resident has the ability to write, access may only be obtained by the written consent of the patient or resident.

(b) If the patient or resident is unable to write, oral consent may be given in the presence of a third party as witness.

(c) If the patient or resident is under a California guardianship or conservatorship of the person that provides the guardian or conservator with the authority to approve review of records, the office shall obtain the permission of the guardian or conservator for review of the records, unless any of the following apply:

(1) The existence of the guardianship or conservatorship is unknown to the office or the facility.

(2) The guardian or conservator cannot be reached within three working days.

(3) The office has reason to believe the guardian or conservator is not acting in the best interests of the ward or the conservatee.

(d) If the patient or resident is unable to express written or oral consent and there is no guardian, conservator, or legal representative, or the notification of the guardian, conservator, or legal representative is not applicable for reasons set forth in subdivision (c), inspection of records may be made by ombudsmen when there is sufficient cause for the inspection. The licensee may, at his or her discretion, permit other representatives of the office to inspect records in the performance of their official duties. Copies may be reproduced by the office. The licensee and facility personnel who disclose records pursuant to this subdivision shall not be liable for the disclosure. If investigation of records is sought pursuant to this subdivision, the ombudsman shall, upon request, produce a statement signed by the ombudsman coordinator authorizing the ombudsman to review the records.

(e) Facilities providing copies of records pursuant to this section may charge the actual copying cost for each page copied.

(f) Upon request by the office, a long-term care facility shall provide to the office, within 24 hours, the name, address, and telephone number of the conservator, legal representative, or next-of-kin of any patient or resident.

(Amended by Stats. 2012, Ch. 649, Sec. 16. Effective January 1, 2013.)



9725

All records and files of the office relating to any complaint or investigation made pursuant to this chapter and the identities of complainants, witnesses, patients, or residents shall remain confidential, unless disclosure is authorized by the patient or resident or his or her conservator of the person or legal representative, required by court order, or release of the information is to a law enforcement agency, public protective service agency, licensing or certification agency in a manner consistent with federal laws and regulations.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9726

(a) The office shall establish a toll-free telephone hotline to receive telephone calls concerning any crises discovered by any person in a long-term care facility, as defined in subdivision (b) of Section 9701. The telephone hotline established under this section shall be operated to include at least all of the following:

(1) The telephone hotline shall be available 24 hours a day, seven days a week.

(2) The operator shall respond to a crisis call by contacting the appropriate office, agency, or individual in the local community in which the crisis occurred.

(3) The toll-free telephone hotline number shall be posted conspicuously in either the facility foyer, lobby, residents? activity room, or other conspicuous location easily accessible to residents in each licensed facility by the licensee. The office shall issue, in conjunction with the State Department of Social Services and the State Department of Public Health, guidelines concerning the posting of the toll-free telephone hotline number. The posting shall, at a minimum, include the purpose of the toll-free telephone hotline number.

(b) The office shall respond to telephone hotline calls.

(c) The toll-free telephone hotline shall be staffed in a manner consistent with available resources in the office. The office may contract for the services of organizations to staff the telephone hotline. The office shall seek to provide opportunities for older individuals to be employed to staff the hotline. The State Department of Public Health and the State Department of Social Services, and other appropriate departments, shall make available to the department and the office training and technical assistance as needed.

(Amended by Stats. 2012, Ch. 649, Sec. 17. Effective January 1, 2013.)



9726.1

(a) The office and approved organizations may do any of the following:

(1) Advise the public of any inspection report, statements of deficiency, and plans of correction, for any long-term care facilities within its service area.

(2) Promote visitation programs to long-term care facilities within its service area.

(3) Establish and assist in the development of resident, family, and friends? councils.

(4) Sponsor other community involvement in long-term care facilities.

(5) Present community education and training programs to long-term care facilities, human service workers, families, and the general public, about long-term care and residents? rights issues.

(b) Those programs created under this section that are held in a facility shall be developed in consultation with the facility. If the facility and the ombudsman cannot agree on these programs, the State Ombudsman may assist in resolving the dispute.

(Amended by Stats. 2012, Ch. 649, Sec. 18. Effective January 1, 2013.)






ARTICLE 4. Enforcement

9730

Anyone who willfully interferes with any lawful action of the office shall be immediately referred to the appropriate licensing authority, which shall respond within the legally prescribed time period.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9731

Notwithstanding the availability of statutory damages, this chapter shall not be construed to limit the ability of a court to issue equitable relief where the legal remedies provided would not be an adequate method of preventing or curing the particular injury in question.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9732

(a) Any person who willfully interferes with any lawful action of the office shall be subject to a civil penalty of no more than two thousand five hundred dollars ($2,500) for each incident. The civil penalty shall be assessed by the director. If the penalty is not paid within 30 days of the assessment, the director shall initiate an action to collect the penalties in the jurisdiction in which the facility is located.

(b) Each instance of willful interference may be reported to local law enforcement and the appropriate licensing agency as an act of isolation, as defined in Section 15610.43.

(c) All civil penalties collected by the department pursuant to this section shall be deposited into the Access to Facilities Account, which is hereby created within the Special Deposit Fund under Section 16370 of the Government Code. Funds in this account shall be available, upon appropriation, to the office to fund the training costs, and to reimburse the travel expenses, of local ombudsman programs throughout the state.

(Amended by Stats. 2013, Ch. 521, Sec. 3. Effective January 1, 2014.)






ARTICLE 5. Advisory Council

9740

(a) The department shall establish an 11-member advisory council for the office. Members of the council shall be appointed by the director, and shall consist of representatives of community organizations, area agencies on aging, two long-term care providers, federal Older Americans Act funded direct services providers, the commission, the California Long-Term Care Ombudsman Association, county government, and other appropriate governmental agencies. The director shall make the appointments from lists of no less than five names submitted by each of the designated entities.

(b) The advisory council shall provide advice and consultation to the State Long-Term Care Ombudsman Program and the director on issues affecting the provision of ombudsman services, including the review of proposed policy changes to the operation of the program, and may make recommendations, within 30 days, as appropriate. The advisory council shall meet at least three times annually. Representatives on the advisory council shall receive their actual and necessary travel and other expenses incurred in participation on the advisory council.

(Amended by Stats. 1999, Ch. 943, Sec. 3. Effective January 1, 2000.)



9741

At least 30 days prior to the designation of a new organization or agency as an approved organization, the department shall notify the advisory council for the purpose of soliciting comments regarding the designation.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)






ARTICLE 6. Regulations

9745

The department shall adopt regulations to implement this chapter in accordance with the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The initial adoption of any emergency regulations after January 1, 1999, shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. Emergency regulations adopted pursuant to this chapter shall remain in effect for no more than 180 days.

(Added by Stats. 1999, Ch. 943, Sec. 4. Effective January 1, 2000.)









CHAPTER 12. Regulations

9750

The department may adopt regulations to implement this division in accordance with the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The initial adoption of any emergency regulations following the date on which this revised division takes effect shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. Emergency regulations adopted pursuant to this division shall remain in effect for no more than 180 days.

(Repealed and added by Stats. 1996, Ch. 1097, Sec. 13. Effective January 1, 1997.)



9757.5

(a) The California Department of Aging shall assess annually a fee of not less than one dollar and forty cents ($1.40), but not more than one dollar and sixty-five cents ($1.65), on a health care service plan for each person enrolled in a health care service plan as of December 31 of the previous year under a prepaid Medicare program that serves Medicare eligible beneficiaries within the state, and on a health care service plan for each enrollee under a Medicare supplement contract, including a Medicare Select contract, as of December 31 of the previous year, to offset the cost of counseling Medicare eligible beneficiaries on the benefits and programs available through health maintenance organizations instead of the traditional Medicare provider system.

(b) All fees collected pursuant to this section shall be deposited into the State HICAP Fund for the implementation of the Health Insurance Counseling and Advocacy Program, and shall be available for expenditure for activities as specified in Section 9541 when appropriated by the Legislature.

(c) The department may use up to 7 percent of the fee collected pursuant to subdivision (a) for the administration, assessment, and collection of that fee.

(d) It is the intent of the Legislature, in enacting this act and funding the Health Insurance Counseling and Advocacy Program, to maintain a ratio of two dollars ($2) collected from the Insurance Fund to every one dollar ($1) collected pursuant to subdivision (a). This ratio shall be reviewed by the Department of Finance within 30 days of January 1, 1999, and biennially thereafter to examine changes in the demographics of Medicare imminent populations, including, but not limited to, the number of citizens residing in California 55 years of age and older, the number and average duration of counseling sessions performed by counselors of the Health Insurance Counseling and Advocacy Program, particularly the number of counseling sessions regarding prepaid Medicare programs and counseling sessions regarding Medi-Gap programs, and the use of other long-term care and health-related products. Upon review, the Department of Finance shall make recommendations to the Joint Legislative Budget Committee regarding appropriate changes to the ratio of funding from the Insurance Fund and the fees collected pursuant to subdivision (a).

(e) It is the intent of the Legislature that the revenue raised from the fee assessed pursuant to subdivision (a), and according to the ratio established pursuant to subdivision (d), be used to partially offset and reduce the amount of revenue appropriated annually from the Insurance Fund for funding of the Health Insurance Counseling and Advocacy Program.

(f) There shall be established in the State Treasury a ?State HICAP Fund? administered by the California Department of Aging for the purpose of collecting fee assessments described in subdivision (a), and for the sole purpose of funding the Health Insurance Counseling and Advocacy Program.

(g) The department shall issue a supplemental billing during the 2005-06 fiscal year to generate additional revenue authorized by the act that amended this section during the 2005 portion of the 2005-06 Regular Session. Notwithstanding subdivision (h), the department may use a portion of the additional revenue generated in the 2005-06 fiscal year to pay for the costs associated with issuing this supplemental billing.

(h) It is the intent of the Legislature that, starting in the 2005-06 fiscal year, two million dollars ($2,000,000) of additional funding shall be made available to local HICAP programs, to be derived from an increase in the HICAP fee and the corresponding Insurance Fund pursuant to subdivision (d). Any additional funding shall only be used for local HICAP funding and shall not be used for department or local area agencies on aging administration.

(Amended by Stats. 2005, Ch. 78, Sec. 19.5. Effective July 19, 2005. Note: This section is not part of Chapter 12 (Regulations), which consists of Section 9750 as added by Stats. 1996, Ch. 1097, Sec. 13.)









DIVISION 9. PUBLIC SOCIAL SERVICES

PART 1. DEFINITIONS AND GENERAL PROVISIONS

CHAPTER 1. General Provisions

10000

The purpose of this division is to provide for protection, care, and assistance to the people of the state in need thereof, and to promote the welfare and happiness of all of the people of the state by providing appropriate aid and services to all of its needy and distressed. It is the legislative intent that aid shall be administered and services provided promptly and humanely, with due regard for the preservation of family life, and without discrimination on account of ancestry, marital status, political affiliation, or any characteristic listed or defined in Section 11135 of the Government Code. That aid shall be so administered and services so provided, to the extent not in conflict with federal law, as to encourage self-respect, self-reliance, and the desire to be a good citizen, useful to society.

(Amended by Stats. 2007, Ch. 568, Sec. 51. Effective January 1, 2008.)



10001

The purposes of the public social services for which state grants-in-aid are made to counties are:

(a) To provide on behalf of the general public, and within the limits of public resources, reasonable support and maintenance for needy and dependent families and persons.

(b) To provide timely and appropriate services to assist individuals develop or use whatever capacity they can maintain or achieve for self-care or self-support.

(c) To provide protective services to handicapped or deprived persons subject to social or legal disability, and to children and others subject to exploitation jeopardizing their present or future health, opportunity for normal development, or capacity for independence.

(Added by Stats. 1965, Ch. 1784.)



10001.5

(a) In order to carry out the intention of the People of California that only citizens of the United States and aliens lawfully admitted to the United States may receive the benefits of public social services and to ensure that all persons employed in the providing of those services shall diligently protect public funds from misuse, the provisions of this section are adopted.

(b) A person shall not receive any public social services to which he or she may be otherwise entitled until the legal status of that person has been verified as one of the following:

(1) A citizen of the United States.

(2) An alien lawfully admitted as a permanent resident.

(3) An alien lawfully admitted for a temporary period of time.

(c) If any public entity in this state to whom a person has applied for public social services determines or reasonably suspects, based upon the information provided to it, that the person is an alien in the United States in violation of federal law, the following procedures shall be followed by the public entity:

(1) The entity shall not provide the person with benefits or services.

(2) The entity shall, in writing, notify the person of his or her apparent illegal immigration status, and that the person must either obtain legal status or leave the United States.

(3) The entity shall also notify the State Director of Social Services, the Attorney General of California, and the United States Immigration and Naturalization Service of the apparent illegal status, and shall provide any additional information that may be requested by any other public entity.

(Added November 8, 1994, by initiative Proposition 187, Sec. 5.)



10002

When an applicant for or recipient of public social services is incapable of managing his own resources and planning or carrying out arrangements for his own care and maintenance, and the applicant or recipient cannot secure the services of a private attorney, if authorized by the board of supervisors, the county counsel at the request of the county department, or the district attorney, if a county counsel does not exist, may initiate and carry out proceedings for the appointment of a public or private guardian or public or private conservator, or for changing the form of legal protection when this is indicated. Costs incurred in such proceedings for the protection of applicants or recipients, when not available from the person?s own resources, shall be a proper welfare administrative or service cost, except where a relative engages a private attorney to accomplish this purpose.

(Amended by Stats. 1980, Ch. 415, Sec. 2.)






CHAPTER 1.5. Health Care Insurance

10020

(a) No person having private health care coverage shall be entitled to receive the same health care items or services furnished or paid for by a publicly funded health care program.

(b) As used in this chapter:

(1) ?Publicly funded health care program? shall mean care or services rendered by a local government or any facility thereof, or health care services for which payment is made under the California Medical Assistance Program established by Chapter 7 (commencing with Section 14000) of Part 3 of this division by the State Department of Health Services or by its fiscal intermediary, or by a carrier or other organization with which the State Department of Health Services has contracted to furnish those services or to pay providers who furnish those services.

(2) As used in this chapter, ?private health care coverage? means any health insurer, self-insured plan, group health plan, as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, service benefit plan, managed care organization, including health care service plans as defined in subdivision (f) of Section 1345 of the Health and Safety Code, licensed pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code, pharmacy benefit manager, or other party that is, by statute, contract, or agreement, legally responsible for payment of a claim for a health care item or service.

(c) If a person receives health care furnished or paid for by a publicly funded health care program, the carrier of the person?s private health care coverage shall reimburse the publicly funded health care program the cost incurred in rendering that care to the extent of the benefits provided under the terms of the policy for the items provided or the services rendered.

(Amended by Stats. 2007, Ch. 188, Sec. 32. Effective August 24, 2007.)



10022

(a) Each publicly funded health care program, as defined in paragraph (1) of subdivision (b) of Section 10020, that furnishes or pays for health care items or services under this division to a person having private health care coverage shall be entitled to be subrogated to the rights that person has against the carrier of the coverage to the extent of the health care items provided or services rendered.

(b) An entity providing private health care coverage, as defined in paragraph (2) of subdivision (b) of Section 10020, shall do all of the following:

(1) Accept the state?s right of recovery and the assignment to the state of any right of an individual or other entity to payment from the party for an item or service for which payment has been made under the state plan.

(2) Respond to any inquiry by the state or a provider, as defined in subdivision (o) of Section 14043.1, including a billing agent or a billing agent of the provider, as defined in subdivision (a) of Section 14040.1, regarding a claim for payment for any health care item or service that is submitted not later than three years after the date of the provision of that health care item or service.

(3) Agree not to deny a claim submitted by the state or a provider, as defined in paragraph (2), solely on the basis of the date of submission of the claim, the type or format of the claim form, or a failure to present proper documentation at the point-of-sale that is the basis of the claim if both of the following occur:

(A) The claim is submitted by the state or a provider, as defined in paragraph (2), within the three-year period beginning on the date on which the item or service was furnished.

(B) Any action by the state or a provider, as defined in paragraph (2), to enforce its rights with respect to that claim is commenced within six years of the state?s or provider?s submission of the claim.

(Amended by Stats. 2010, Ch. 717, Sec. 140. Effective October 19, 2010.)



10024

Every contract or agreement for private health care coverage entered into or renewed after January 1, 1972, is deemed to provide for payment to a publicly funded health care program for the actual cost that the program incurs in providing health care items or rendering health care services to any party or beneficiary of that contract or agreement to the extent of the benefits provided under the terms of the policy for the items provided or services rendered.

(Amended by Stats. 2007, Ch. 188, Sec. 34. Effective August 24, 2007.)



10025

The state shall not reimburse any local government or any facility thereof, under Medi-Cal or under any other health program where the state pays part or all of the costs, for care provided to a person covered under any disability insurance, health insurance, or prepaid health plan.

In local programs fully or partially funded by the state, state participation shall be reduced in an amount proportionate to the cost of service provided to a person violating Section 10020.

(Added by Stats. 1971, Ch. 812.)






CHAPTER 2. Definitions

10050

Unless the context otherwise requires, the definitions set forth in this chapter govern the construction of this division.

(Added by Stats. 1965, Ch. 1784.)



10051

?Public social services? means those activities and functions of state and local government administered or supervised by the department or the State Department of Health Services and involved in providing aid or services or both, including health care services and medical assistance, to those people of the state who, because of their economic circumstances or social condition, are in need thereof and may benefit thereby.

(Amended by Stats. 1977, Ch. 1252.)



10052

?Aid? means financial assistance provided to or in behalf of needy persons under the terms of this division, including direct money payments and vendor payments.

(Amended by Stats. 1977, Ch. 1252.)



10053

(a) ?Services? means those activities and functions performed by social work staff and related personnel of the department and county departments with or in behalf of individuals or families, which are directed toward the improvement of the capabilities of the individuals or families maintaining or achieving a sound family life, rehabilitation, self-care, and economic independence.

(b) Services for children shall include the coordinated efforts of the State Departments of Social Services and Education to ensure that all children in receipt of aid under CalWORKs are afforded the opportunity to participate and progress under an educational program that will lead to their functioning at full capacity upon reaching maturity. The educational services aspect of public social services includes education for parents in food preparation and provision for nutritional supplements to the extent necessary and as authorized by Article 9 (commencing with Section 49510 of Chapter 9 of Part 27 of the Education Code.

(Amended by Stats. 2006, Ch. 538, Sec. 700. Effective January 1, 2007.)



10053.25

Funding of Sections 10053 and 14503 is subject to the provisions of Part 1.5 (commencing with Section 10100). The level of funding for Sections 14503 and 14504 shall not fall below the total amount appropriated for family planning services in the 1977?78 fiscal year.

(Amended by Stats. 1980, Ch. 676, Sec. 345. Note: Conditions in Stats. 1978, Ch. 1235, Sec. 14, for repeal of this section failed.)



10054

?Department? means the State Department of Social Services.

(Amended by Stats. 1977, Ch. 1252.)



10055

?Director? means the Director of Social Services.

(Amended by Stats. 1977, Ch. 1252.)



10056

?Board? means the State Social Services Advisory Board. Whenever any reference is made in any provision of law to the ?State Benefits and Services Advisory Board?, it shall mean the State Social Services Advisory Board.

(Amended by Stats. 1977, Ch. 1252.)



10057

?Board of supervisors? means the county board of supervisors.

(Added by Stats. 1965, Ch. 1784.)



10058

?County department? means the county agency designated by the board of supervisors, or by such other authority as may be provided in the county charter, as responsible for the administration of public social services.

(Added by Stats. 1965, Ch. 1784.)



10059

?County director? means the director or other chief executive of the county department.

(Added by Stats. 1965, Ch. 1784.)



10060

?Regulations? includes but is not limited to standards of eligibility for aid and services, procedures necessary for the proper and efficient administration of public social services, and standards as to conditions which must be met by agencies or individuals subject to licensing or supervision by the department or the State Department of Health Services.

(Amended by Stats. 1977, Ch. 1252.)



10061

?Public assistance? and ?public assistance programs? refer to those public social services programs provided for in Part 3 of this division.

(Added by Stats. 1965, Ch. 1784.)



10062

Notwithstanding any other provision of law, the State Department of Health Services and the Director of Health Services shall have those powers and duties conferred by state law upon the State Department of Social Services and its director as is necessary to carry out the purposes imposed on it by this chapter.

(Amended by Stats. 1977, Ch. 1252.)



10063

(a) Notwithstanding any other provision of law, the name of the program provided for pursuant to Chapter 2 (commencing with Section 11200) is hereby changed to the California Work Opportunity and Responsibility to Kids program, referred to as CalWORKs.

(b) Any reference to the Aid to Families with Dependent Children Program, Family Group and Unemployment program, and the Greater Avenues for Independence program shall be deemed to refer to the CalWORKs program.

(Amended by Stats. 2004, Ch. 183, Sec. 376. Effective January 1, 2005.)






CHAPTER 3. Electronic Benefits Transfer Act

ARTICLE 1. General

10065

The Legislature finds and declares both of the following:

(a) The development of incompatible systems for electronic benefits transfer will create significant hardships on recipients of public social services and businesses that accept electronic transactions as payment for goods and services.

(b) The goals of electronic benefits transfer are to reduce the cost of delivering benefits to recipients, to ensure that all systems within California are compatible, and to afford public social services recipients the opportunity to better and more securely manage their financial affairs.

(Added by Stats. 1997, Ch. 270, Sec. 31. Effective August 11, 1997. Operative August 18, 1997, by Sec. 187 of Ch. 270.)



10066

For purposes of this chapter, the following definitions shall apply:

(a) ?Committee? means the committee created pursuant to this chapter.

(b) ?Benefits? means financial and food assistance provided to, or on behalf of, those Californians who, because of their economic circumstances or social condition, are in need thereof, and may benefit thereby.

(c) ?System? means the electronic benefits transfer system developed pursuant to this chapter.

(Added by Stats. 1997, Ch. 270, Sec. 31. Effective August 11, 1997. Operative August 18, 1997, by Sec. 187 of Ch. 270.)






ARTICLE 2. Electronic Benefits Transfer Committee

10067

The Electronic Benefits Transfer Committee is hereby created. The committee shall remain in existence until January 1, 2003.

(Added by Stats. 1997, Ch. 270, Sec. 31. Effective August 11, 1997. Operative August 18, 1997, by Sec. 187 of Ch. 270.)



10068

The committee shall consist of the Director of the Health and Welfare Agency Data Center, who shall be the chair of the committee, the Director of Social Services, the Director of Health Services, the Director of Information Technology, the Controller, the Treasurer, a representative of the California State Association of Counties, one member appointed by the Speaker of the Assembly, and one member appointed by the Senate Committee on Rules. The committee shall provide for the participation of a technical advisory group comprised of representatives from the California Association of County Treasurers and Tax Collectors, the County Welfare Directors Association, the California Grocer?s Association, the California Retailer?s Association, the California Bankers Association, and agencies, organizations, and representatives of individuals who will use or be affected by an electronic benefits transfer system. A company or individual that participates in the committee or the advisory group shall not be eligible to bid for the provision of the electronic benefits transfer system.

(Added by Stats. 1997, Ch. 270, Sec. 31. Effective August 11, 1997. Operative August 18, 1997, by Sec. 187 of Ch. 270.)



10069

The committee shall advise the department on the development and implementation of a statewide electronic benefits transfer system, and shall provide advice concerning the request for proposal. The system shall have the capability to deliver CalFresh benefits and, upon the election of the county, benefits under Chapter 2 (commencing with Section 11200) of Part 3. The system may also be used, with the approval of the department, for the distribution of other benefits. Any electronic benefits transfer processor shall be capable of implementing systems within nine months of contracting for services.

(Amended by Stats. 2011, Ch. 227, Sec. 25. Effective January 1, 2012.)



10069.5

Notwithstanding any other provision of this chapter, the project management for a statewide electronic benefits transfer system shall be transferred from the department to the Health and Welfare Agency Data Center.

(Added by Stats. 1997, Ch. 606, Sec. 18. Effective October 3, 1997.)



10071

Any benefits provided to recipients under the department?s authority may be distributed through the electronic benefits transfer system as long as the recipient has reasonable access to his or her benefits.

(Added by Stats. 1997, Ch. 270, Sec. 31. Effective August 11, 1997. Operative August 18, 1997, by Sec. 187 of Ch. 270.)






ARTICLE 3. Systems Design

10072

The electronic benefits transfer system required by this chapter shall be designed to do, but not be limited to, all of the following:

(a) To the extent permitted by federal law and the rules of the program providing the benefits, recipients who are required to receive their benefits using an electronic benefits transfer system shall be permitted to gain access to the benefits in any part of the state where electronic benefits transfers are accepted. All electronic benefits transfer systems in this state shall be designed to allow recipients to gain access to their benefits by using every other electronic benefits transfer system.

(b) To the maximum extent feasible, electronic benefits transfer systems shall be designed to be compatible with the electronic benefits transfer systems in other states.

(c) All reasonable measures shall be taken in order to ensure that recipients have access to electronically issued benefits through systems such as automated teller machines, point-of-sale devices, or other devices that accept electronic benefits transfer transactions. Benefits provided under Chapter 2 (commencing with Section 11200) of Part 3 shall be staggered over a period of three calendar days, unless a county requests a waiver from the department and the waiver is approved, or in cases of hardship pursuant to subdivision (l).

(d) The system shall provide for reasonable access to benefits to recipients who demonstrate an inability to use an electronic benefits transfer card or other aspect of the system because of disability, language, lack of access, or other barrier. These alternative methods shall conform to the requirements of the Americans with Disabilities Act (42 U.S.C. Sec. 12101, et seq.), including reasonable accommodations for recipients who, because of physical or mental disabilities, are unable to operate or otherwise make effective use of the electronic benefits transfer system.

(e) The system shall permit a recipient the option to choose a personal identification number, also known as a ?PIN? number, to assist the recipient to remember his or her number in order to allow access to benefits. Whenever an institution, authorized representative, or other third party not part of the recipient household or assistance unit has been issued an electronic benefits transfer card, either in lieu of, or in addition to, the recipient, the third party shall have a separate card and personal identification number. At the option of the recipient, he or she may designate whether restrictions apply to the third party?s access to the recipient?s benefits. At the option of the recipient head of household or assistance unit, the county shall provide one electronic benefits transfer card to each adult member to enable them to access benefits.

(f) The system shall have a 24-hour per day toll-free telephone hotline for the reporting of lost or stolen cards and that will provide recipients with information on how to have the card and personal identification number replaced.

(g) (1) A recipient shall not incur any loss of electronic benefits after reporting that his or her electronic benefits transfer card or personal identification number has been lost or stolen. The system shall provide for the prompt replacement of lost or stolen electronic benefits transfer cards and personal identification numbers. Electronic benefits for which the case was determined eligible and that were not withdrawn by transactions using an authorized personal identification number for the account shall also be promptly replaced.

(2) A recipient shall not incur any loss of cash benefits that are taken by an unauthorized withdrawal, removal, or use of benefits that does not occur by the use of a physical EBT card issued to the recipient or authorized third party to directly access the benefits. Benefits taken as described in this paragraph shall be promptly replaced in accordance with the protocol established by the department pursuant to paragraph (3).

(3) The State Department of Social Services shall establish a protocol for recipients to report electronic theft of cash benefits that minimizes the burden on recipients, ensures prompt replacement of benefits in order to minimize the harm to recipients, and ensures program integrity. This protocol may include the automatic replacement of benefits without the need for recipient reporting and verification.

(h) Electronic benefits transfer system consumers shall be informed on how to use electronic benefits transfer cards and how to protect them from misuse.

(i) Procedures shall be developed for error resolution.

(j) No fee shall be charged by the state, a county, or an electronic benefits processor certified by the state to retailers participating in the electronic benefits transfer system.

(k) Except for CalFresh transactions, a recipient may be charged a fee, not to exceed the amount allowed by applicable state and federal law and customarily charged to other customers, for cash withdrawal transactions that exceed four per month.

(l) A county shall exempt an individual from the three-day staggering requirement under subdivision (c) on a case-by-case basis for hardship. Hardship includes, but is not limited to, the incurrence of late charges on an individual?s housing payments.

(Amended by Stats. 2012, Ch. 319, Sec. 2. Effective January 1, 2013.)



10072.1

(a) The Legislature finds and declares that flea markets, farmers? markets, and certified farmers? markets are important sources of low-cost produce for Californians in need of food assistance.

(b) (1) An interested collective group or association of produce sellers that is Food and Nutrition Service (FNS) authorized and actively participating in produce sales in a market described in subdivision (a) may initiate and operate an electronic benefit transfer (EBT) acceptance system on behalf of its members, to the extent and manner allowed by federal law and regulation. The market operator shall allow and accommodate the FNS-authorized group or association in a reasonable manner that aids in the creation, implementation, and operation of its EBT acceptance system. The allowance and accommodation by the market operator mandated by this section is limited solely to the activity of the operation of the EBT acceptance system by the group or association. No other activities are authorized without the express permission of the market operator.

(2) This subdivision shall not apply to a market described in subdivision (a) that currently or subsequently operates an EBT acceptance system.

(c) Nothing in this section or any other provision of law shall prohibit an individually FNS-authorized produce seller in a market described in subdivision (a) from operating his or her own individual EBT acceptance activity as part of that seller?s personal business customer transaction offering.

(d) Nothing in this section shall be interpreted to require a market described in subdivision (a) to itself create, operate, or maintain an EBT acceptance system on behalf of its produce sellers.

(Added by Stats. 2010, Ch. 435, Sec. 1. Effective January 1, 2011.)






ARTICLE 4. Administration

10073

Notwithstanding Section 15204.2, the state shall pay 100 percent of the nonfederal share of costs of the electronic benefits transfer system planning, procurement, development, implementation, and conversion. The county shall pay its normal nonfederal costs pursuant to Section 15204.2 for system maintenance and operation.

(Added by Stats. 1997, Ch. 270, Sec. 31. Effective August 11, 1997. Operative August 18, 1997, by Sec. 187 of Ch. 270.)



10075.5

The state shall be responsible for procuring and contracting for a statewide electronic benefits transfer system.

(Added by Stats. 1998, Ch. 329, Sec. 17. Effective August 21, 1998.)



10075.6

The Office of Systems Integration shall be the project manager of the electronic benefits transfer system, and shall be responsible for system planning, procurement, development, implementation, conversion, maintenance and operations, contract management, and all other activities that are consistent with a state-managed project and a statewide system.

(Amended by Stats. 2005, Ch. 78, Sec. 20. Effective July 19, 2005.)



10076

The director shall promptly seek any federal approvals necessary for implementation of this chapter. Any provision of this chapter whose implementation requires any federal waiver or approval shall become operative 120 days after receipt of the necessary federal waiver or approval, and shall remain operative only for the duration of the federal approval for its implementation.

(Added by Stats. 1997, Ch. 270, Sec. 31. Effective August 11, 1997. Operative August 18, 1997, by Sec. 187 of Ch. 270.)



10077

The State Department of Social Services may adopt regulations to implement this act in accordance with the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The initial adoption of any emergency regulations by the department to implement this chapter and one readoption of the initial regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. The initial emergency regulations and the first readoption of those regulations by the department shall be exempt from review by the Office of Administrative Law. The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations.

(Added by Stats. 1997, Ch. 270, Sec. 31. Effective August 11, 1997. Operative August 18, 1997, by Sec. 187 of Ch. 270.)









CHAPTER 4. California Child Support Automation System

10080

(a) The Legislature finds and declares the following:

(1) The failure of the Statewide Automated Child Support System (SACSS) has left California without a statewide automated child support system as required by federal law and subjects the state to significant federal penalties.

(2) Statewide uniformity of child support enforcement practices and procedures is essential to an effective child support enforcement program.

(3) A single statewide automated child support system promotes uniformity and supports a child support collection system that keeps children out of poverty and reduces welfare costs. Successful implementation of a single statewide child support system is critical to the welfare of California and its children.

(4) The federal government has informed the state that the proposed consortia-based alternative system configuration submitted by the state for approval does not meet the criteria required by federal law.

(5) The federal government has informed the state that it intends to disapprove the state?s child support (Title IV-D) plan because the state has failed to timely implement a State Disbursement Unit as required by federal law. Disapproval of the state IV-D plan may result in the state?s ineligibility for a federal Temporary Assistance to Needy Families (TANF) block grant under Title IV-A of the Social Security Act jeopardizing the receipt of billions of dollars of federal funds.

(b) It is, therefore, the intent of the Legislature to:

(1) Establish a single statewide automated child support system that complies with all federal certification requirements, federal and state laws and policies, meets Year 2000 requirements, and ensures child support collections will continue to increase.

(2) Ensure that all counties will have an automation system that will allow them to continue their child support services while a single statewide automated child support system is developed and implemented.

(3) Designate the Franchise Tax Board, as an agent for the department, as the entity responsible for the procurement, development, implementation, and maintenance of the single statewide automated system in accordance with the state?s child support (Title IV-D) plan.

(4) Ensure that the single statewide automated system project will be completed successfully and in the most expeditious manner possible through the cooperation of all affected state agencies.

(5) Ensure county participation and compliance with the single statewide automated system by providing for the sharing of federal penalties.

(6) Avoid the repetition of the practices that led to the failure of the SACSS system and to require the department to ensure that procedures are in place to prevent the repetition of those practices.

(Repealed and added by Stats. 1999, Ch. 479, Sec. 2. Effective September 27, 1999.)



10080.5

All duties and authority of the Franchise Tax Board under this chapter are hereby transferred to the department. The department shall succeed to and replace the Franchise Tax Board in any agreement entered into by the board as the agent of the department. Any agency between the department and the Franchise Tax Board created by any other provision of this chapter is hereby terminated. However, the department and the Franchise Tax Board shall enter into an interagency agreement pursuant to this section to continue any services necessary to be provided by the Franchise Tax Board for the ongoing support of the California Child Support Automation System. The interagency agreement may provide for the transfer of staff from the Franchise Tax Board upon federal notification that the single, statewide California Child Support Automation System is implemented in all jurisdictions, or on January 1, 2009, whichever is later.

(Added by Stats. 2008, Ch. 759, Sec. 23. Effective September 30, 2008.)



10081

The definitions contained in this section shall govern the construction of this chapter, unless the context requires otherwise:

(a) ?Annual automation cooperation agreement? or ?AACA? means an agreement between a county and the department, developed in consultation with the Franchise Tax Board, that specifies the responsibilities, activities, milestones, and consequences in regard to automation and that provides the authority for the department to pass through automation funding to the counties. The AACA shall be incorporated into the cooperative agreement between the department and the county, as described in subdivision (a) of Section 17304 of the Family Code.

(b) ?California Child Support Automation System? means a single automated child support system operative in all California counties and includes the State Case Registry, the State Disbursement Unit, and all other necessary data bases and interfaces.

(c) ?Consortia? means one or more counties that have entered into an agreement to jointly use and maintain a common automated child support system.

(d) ?Department? means the state agency designated as the single state agency responsible for operating the child support enforcement program.

(e) ?Director? means the director of the state agency designated as the single state agency responsible for operating the child support enforcement program.

(f) ?Local child support agency? means the county department established pursuant to Section 17304 of the Family Code.

(g) ?Work plan? means a comprehensive document developed by a county that is used to manage its activities toward statewide automation. The work plan shall include, but not be limited to, all tasks, timelines, resources, and critical milestones necessary to complete the county?s project responsibilities and any other provision specified by the department.

(Amended by Stats. 2001, Ch. 755, Sec. 26. Effective October 12, 2001.)



10082

(a) The department, through the Franchise Tax Board as its agent, shall be responsible for procuring, developing, implementing, and maintaining the operation of the California Child Support Automation System in all California counties. This project shall, to the extent feasible, use the same sound project management practices that the Franchise Tax Board has developed in successful tax automation efforts. The single statewide system shall be operative in all California counties and shall also include the State Case Registry, the State Disbursement Unit and all other necessary data bases and interfaces. The system shall provide for the sharing of all data and case files, standardized functions across all of the counties, timely and accurate payment processing and centralized payment disbursement from a single location in the state. The system may be built in phases with payments contingent on acceptance of agreed upon deliverables. As appropriate, additional payments may be made to the vendors for predefined levels of higher performance once the system is in operation.

(b) All ongoing interim automation activities apart from the procurement, development, implementation, and maintenance of the California Child Support Automation System, including Year 2000 remediation efforts and system conversions, shall remain with the department, and shall not be the responsibility of the Franchise Tax Board. However, the department shall ensure that all interim automation activities are consistent with the procurement, development, implementation, and maintenance of the California Child Support Automation System by the Franchise Tax Board through continuous consultation.

(c) The department shall seek, at the earliest possible date, all federal approvals and waivers necessary to secure financial participation and system design approval of the California Child Support Automation System.

(d) The department shall seek federal funding for the maintenance and operation of all county child support automation systems until the time that the counties transition to the California Child Support Automation System.

(e) The department shall direct local child support agencies, if it determines it is necessary, to modify their current automation systems or change to a different system, in order to meet the goal of statewide automation.

(f) Notwithstanding any state policies, procedures, or guidelines, including those set forth in state manuals, all state agencies shall cooperate with the department to expedite the procurement, development, implementation, and operation of the California Child Support Automation System. All state agencies shall give review processes affecting the single statewide automation system priority and expedite these review processes.

(g) The Franchise Tax Board shall employ the expertise needed for the successful and efficient implementation of the single statewide child support automation system and, therefore, shall be provided three Career Executive Assignment Level 2 positions, and may enter into personal services agreements with one or more persons, at the prevailing market rates for the kind or quality of services furnished, provided the agreements do not cause the net displacement of civil service employees.

(h) All funds appropriated to the Franchise Tax Board for purposes of this chapter shall be used in a manner consistent with the authorized budget without any other limitations.

(i) The department and the Franchise Tax Board shall consult with local child support agencies and child support advocates on the implementation of the single statewide child support automation system.

(j) (1) Notwithstanding the provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), through December 31, 2000, the department may implement the applicable provisions of this chapter through family support division letters or similar instructions from the director.

(2) The department may adopt regulations to implement this chapter in accordance with the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The adoption of any emergency regulation filed with the Office of Administrative Law on or before January 1, 2003, shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, and safety or general welfare. These emergency regulations shall remain in effect for no more than 180 days.

(Amended by Stats. 2008, Ch. 759, Sec. 24. Effective September 30, 2008.)



10084

(a) The department shall be responsible for requiring each local child support agency to cooperate in establishing the California Child Support Automation System in every county. This requirement shall include taking steps necessary to facilitate the transition from interim systems to the California Child Support Automation System, including those modifications to current systems as the department may require in subdivision (d) of Section 10082.

(b) The department shall require each local child support agency to enter into an annual automation cooperation agreement (AACA) with the department. The department, in consultation with the Franchise Tax Board, shall specify the terms of the agreement.

(c) Each local child support agency shall develop and submit a work plan to the department by the dates specified by the department in the AACA.

(d) If the AACA needs to be amended due to a change in state or federal law, regulations, or policy, each local child support agency must enter into an amended AACA as required by the department.

(e) A local child support agency shall not receive any state General Fund moneys or federal funds for child support automation efforts for any period in which the department has found that the local child support agency has failed to do any of the following:

(1) Enter into an AACA.

(2) Develop, submit, or comply with their work plan.

(3) Enter into an amended AACA when required by the department.

(4) Comply with any other provision of the AACA.

(f) The department shall establish a process whereby a county that has had state or federal funds withheld pursuant to this section may appeal the department?s decision.

(Amended by Stats. 2001, Ch. 755, Sec. 27. Effective October 12, 2001.)



10085

(a) (1) Automation costs for county interim systems shall be funded with General Fund incentive funds available pursuant to paragraph (1) of subdivision (b) of Section 15200.81 prior to the funding of administrative costs pursuant to clause (I) of subparagraph (B) of paragraph (2) of subdivision (b) of Section 15200.81.

(2) Automation costs for county interim systems shall be funded with General Fund incentive funds available pursuant to paragraph (1) of subdivision (b) of Section 17704 of the Family Code prior to the funding of administrative costs pursuant to clause (I) of subparagraph (B) of paragraph (2) of subdivision (b) of Section 17704 of the Family Code.

(3) Paragraph (2) shall only become operative if Assembly Bill 196 of the 1999?2000 Regular Session becomes operative January 1, 2000, in which case paragraph (1) shall be operative only until the operative date of Assembly Bill 196, at which time paragraph (2) shall become operative.

(b) To the extent funds are provided in the annual Budget Act, the state shall be responsible for funding the development and procurement of the California Child Support Automation System, all costs of transitioning the local child support agencies from their existing child support automation systems to that system, and all of the nonfederal share of local child support agencies? interim automation costs, which may include the following:

(1) Data cleanup and conversion activities, training costs, and costs associated with the development of county interfaces, as defined by the department.

(2) Costs associated with ongoing maintenance and operations, as specified by the department.

(3) Enhancement costs related to state and federal mandates, as specified by the department.

(4) Enhancement costs related to Year 2000 requirements, as specified by the department. For any local child support agency that does not develop a Year 2000 remediation plan approved by the department, according to standards developed by the department, and does not make progress on the approved work plan, no state funds shall be available.

(5) Enhancement costs required to meet the distribution requirements contained in Public Law 104-193 and any subsequent amendments to the distribution requirements, as specified by the department.

(6) Any other costs as deemed necessary by the department to ensure that local child support agencies can continue operating essential interim automation systems.

(c) (1) Automation costs under this chapter shall not be considered county administrative costs described in Section 15200.81.

(2) Automation costs under this chapter shall not be considered county administrative costs described in Section 17704 of the Family Code.

(3) Paragraph (2) shall only become operative if Assembly Bill 196 of the 1999?2000 Regular Session becomes operative January 1, 2000, in which case paragraph (1) shall be operative only until the operative date of Assembly Bill 196, at which time paragraph (2) shall become operative.

(d) Notwithstanding any other provision of law, no local child support agency may enhance or expand a child support automation system unless specifically authorized by the director, in writing, after having made a finding that the enhancement or expansion costs are necessary to maintain existing levels of service, accommodate changes in state or federal law, or will result in increased short-term program performance and is otherwise cost-effective. The director shall respond within 60 days to the request for authorization.

(Repealed and added by Stats. 1999, Ch. 479, Sec. 2. Effective September 27, 1999. Note: AB 196 (Stats. 1999, Ch. 478) became operative on Jan. 1, 2000.)



10086

If the state pays on behalf of a county child support automation costs that are otherwise the responsibility of the county, the state may recover these payments through billing the county or offset of amounts from any state payments due to the county after consulting with the county on the recovery methodology.

(Repealed and added by Stats. 1999, Ch. 479, Sec. 2. Effective September 27, 1999.)



10087

To the extent that funds are provided in the annual Budget Act, the state shall pay all of the federal share of local child support agency child support automation costs that are unfunded by the federal government. The department shall establish the criteria under which these costs shall be paid to each local child support agency. Criteria shall include, but are not limited to, the following: The local child support agency?s compliance with the requirements to enter into an AACA with the department; the local child support agency?s development, submission, and compliance with its approved work plans; the local child support agency?s action to enter into an amended AACA when required by the department; and the local child support agency?s compliance with all of the provisions of the AACA.

(Repealed and added by Stats. 1999, Ch. 479, Sec. 2. Effective September 27, 1999.)



10088

(a) If the federal government imposes a penalty on California?s child support program for failure to meet the federal automation requirements, the penalty, for purposes of this chapter, shall be considered a reduction of federal financial participation in county and state administrative costs of the child support program, and shall be allocated to each local child support agency in proportion to its administrative costs. In such a case, the department may hold penalties in abeyance and supplant any dollar reduction to county administrative funding, up to 100 percent of the reduction, subject to the availability of funds in the annual Budget Act. The department and the Department of Finance shall establish criteria under which the penalties may be held in abeyance to each local child support agency. Criteria for which these penalties may be held in abeyance include, but are not limited to, the following: The local child support agency has entered into an AACA with the department; the local child support agency is meeting all due dates in its work plan, including steps to resolve any Year 2000 problems; the local child support agency has resolved any federal distribution requirement problems; and the county is otherwise cooperating in its current automation and AACA requirements and establishing the California Child Support Automation System.

(b) Any local child support agency that receives a reduction in federal funding as a result of the imposition of a federal penalty shall continue to comply with state and federal law and all requirements of the state plan and plans of cooperation, including the AACA.

(c) This section shall become operative on July 1, 2004.

(Repealed (in Sec. 25.5) and added by Stats. 2003, Ch. 225, Sec. 26. Effective August 11, 2003. Section operative July 1, 2004, by its own provisions.)



10090

The department and the Franchise Tax Board shall provide, at least twice annually, written or oral reports on the development and implementation of the California Child Support Automation System to interested persons and organizations, which shall include the California State Association of Counties, the California Family Support Council, members of the Legislature, and child support advocacy groups.

(Repealed and added by Stats. 1999, Ch. 479, Sec. 2. Effective September 27, 1999.)



10091

(a) The department, in consultation with the Franchise Tax Board, shall be responsible for establishing timelines for the development and implementation of the California Child Support Automation System. The initial timeline shall address all procurement activities through award of the contracts. A second timeline shall be established covering development and implementation activities once the contract award has been made to the selected vendors. All timelines shall incorporate discrete development milestones that are enforceable and provide reliable progress indications.

(b) The department and the Franchise Tax Board shall report progress against the established timelines during the annual budget hearing process.

(Repealed and added by Stats. 1999, Ch. 479, Sec. 2. Effective September 27, 1999.)



10092

(a) The department, in consultation with the Franchise Tax Board, shall provide uniform statewide training at appropriate intervals to best train state and local child support agency employees on the use and application of the California Child Support Automation System.

(b) The department, in consultation with the Franchise Tax Board, shall develop a training and reference manual to be disseminated to all local child support agencies for employee use.

(Repealed and added by Stats. 1999, Ch. 479, Sec. 2. Effective September 27, 1999.)



10093

The provisions of this chapter are severable. If any provision of this chapter or its application is held invalid, that invalidity shall not affect other provisions or applications that can be given effect without the invalid provision or application.

(Repealed and added by Stats. 1999, Ch. 479, Sec. 2. Effective September 27, 1999.)









PART 1.5. FISCAL PROVISIONS

10100

It is the intent of the Legislature that counties shall continue to provide matching funds for county-administered social services programs as these programs are defined by Sections 12251 and 16501 and other services to be provided in accordance with Section 10102.

Nothing in this section shall be construed to affect any matching requirement established upon each county pursuant to Section 12306.

(Amended by Stats. 1991, Ch. 91, Sec. 13. Effective June 30, 1991.)



10101

(a) For the 1991?92 fiscal year and each fiscal year thereafter, the state?s share of the costs of the child welfare program shall be 70 percent of the actual nonfederal expenditures for the program or the amount appropriated by the Legislature for that purpose, whichever is less.

(b) Notwithstanding subdivision (a), beginning in the 2011?12 fiscal year, and for each fiscal year thereafter, funding and expenditures for programs and activities under this section shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(Amended by Stats. 2012, Ch. 35, Sec. 64. Effective June 27, 2012.)



10101.1

(a) For the 1991?92 fiscal year and each fiscal year thereafter, the state?s share of the costs of the county services block grant and the in-home supportive services administration requirements shall be 70 percent of the actual nonfederal expenditures or the amount appropriated by the Legislature for that purpose, whichever is less.

(b) Federal funds received under Title 20 of the federal Social Security Act (42 U.S.C. Sec. 1397 et seq.) and appropriated by the Legislature for the county services block grant and the in-home supportive services administration shall be considered part of the state share of cost and not part of the federal expenditures for this purpose.

(c) For the period during which Section 12306.15 is operative, each county?s share of the nonfederal costs of the county services block grant and the in-home supportive services administration requirements as specified in subdivision (a) shall remain, but the County IHSS Maintenance of Effort pursuant to Section 12306.15 shall be in lieu of that share.

(d) This section shall be inoperative if the Coordinated Care Initiative becomes inoperative pursuant to Section 34 of the act that added this subdivision.

(Amended (as amended by Stats. 2012, Ch. 439, Sec. 23) by Stats. 2013, Ch. 37, Sec. 5. Effective June 27, 2013. Conditionally inoperative as prescribed by its own provisions and Sec. 34 of Ch. 37. If this version becomes inoperative, the version as amended by Sec. 6 of Ch. 37 becomes operative.)



10101.1

(a) For the 1991?92 fiscal year and each fiscal year thereafter, the state?s share of the costs of the county services block grant and the in-home supportive services administration requirements shall be 70 percent of the actual nonfederal expenditures or the amount appropriated by the Legislature for that purpose, whichever is less.

(b) Federal funds received under Title 20 of the federal Social Security Act (42 U.S.C. Sec. 1397 et seq.) and appropriated by the Legislature for the county services block grant and the in-home supportive services administration shall be considered part of the state share of cost and not part of the federal expenditures for this purpose.

(c) This section shall be operative only if Section 5 of the act that added this subdivision becomes inoperative pursuant to subdivision (d) of that Section 5.

(Amended (as amended by Stats. 2012, Ch. 439, Sec. 22) by Stats. 2013, Ch. 37, Sec. 6. Effective June 27, 2013. This version is conditionally operative, on date prescribed by its own provisions.)



10101.2

(a) Prior to the 2011?12 fiscal year the state?s share of the costs for the support and care of former dependent children who have been made wards of related guardians under Article 4.5 (commencing with Section 11360), or Article 4.7 (commencing with Section 11385), of Chapter 2 of Part 3, shall be 79 percent of the nonfederal share of the amounts as specified in Sections 11364 and 11387.

(b) Notwithstanding subdivision (a), beginning in the 2011?12 fiscal year, and for each fiscal year thereafter, funding and expenditures for programs and activities under this section shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(Amended by Stats. 2012, Ch. 35, Sec. 65. Effective June 27, 2012.)



10102

The State Department of Social Services shall establish and maintain a plan whereby costs of county administered social services programs will be effectively controlled within the amount annually appropriated for these services. Each county shall utilize least cost services, provided that the quality of services is maintained. Allocations shall be made to each county and shall be limited by, and determined based upon, an allocation plan developed by the State Department of Social Services and approved by the Department of Finance. In administering the plan, the State Department of Social Services shall not allocate funds to cover county cost overruns which result from county failure to meet requirements of the plan.

(Repealed and added by Stats. 1983, Ch. 883, Sec. 2. Effective September 19, 1983. Operative January 1, 1984, by Sec. 6 of Ch. 883.)



10103

All federal funds under Title IV-B of the Social Security Act, which are appropriated to the state shall be passed on to the counties, except for those reasonable funds needed to finance a required statewide information system.

(Amended by Stats. 2012, Ch. 35, Sec. 66. Effective June 27, 2012.)



10103.5

(a) Notwithstanding the age restrictions specified in Sections 388, 450, 11253, 11363, 11386, 11403, 11403.2, 11405, and 16120, and subdivisions (r) and (v) of Section 11400, a nonminor dependent, or nonminor former dependent, who has been receiving aid pursuant to any of the programs specified in subdivision (b) between January 1, 2012, and December 31, 2012, and who attains 19 years of age prior to January 1, 2013, or who has been receiving that aid between January 1, 2013, and December 31, 2013, and who attains 20 years of age prior to January 1, 2014, may continue to receive aid under the applicable program up to 21 years of age, provided that the nonminor dependent or nonminor former dependent continues to meet all other applicable eligibility requirements as specified in Section 11403. This section shall not apply to nonminors who attain 19 years of age prior to January 1, 2012.

(b) This section applies to nonminors currently receiving aid, as of the effective date of the act that added this section, pursuant to any of the following provisions:

(1) Article 4.5 (commencing with Section 11360) of Chapter 2 of Part 3 of Division 9.

(2) Article 4.7 (commencing with Section 11385) of Chapter 2 of Part 3 of Division 9.

(3) Article 5 (commencing with Section 11400) of Chapter 2 of Part 3 of Division 9.

(4) Chapter 2.1 (commencing with Section 16115) of Part 4 of Division 9.

(5) Sections 11253 and 11405.

(c) A nonminor who has not continuously received aid pursuant to either paragraph (3) of subdivision (b) of this section, or Section 11253 between January 1, 2012, and December 31, 2012, due solely to the fact that he or she attained 19 years of age prior to the effective date of the act that added this section may petition the court for reentry pursuant to subdivision (e) of Section 388. This section shall not apply to nonminors who attain 19 years of age prior to January 1, 2012. For a nonminor who has not continuously received aid pursuant to paragraphs (1), (2), or (4) of subdivision (b) of this section, or Section 11405, due solely to the fact that he or she attained 19 years of age prior to the effective date that added this section, the department, in consultation with the County Welfare Directors Association, shall develop a process by which these youth may resume benefits. The department shall seek to maximize federal financial participation.

(d) Notwithstanding any other law, and to the extent permitted by federal law, a county shall not be precluded from seeking to draw down federal funding on behalf of eligible nonminor dependents or nonminor former dependents as described in subdivision (a), for whom the county has provided aid using county-only funds, on and after January 1, 2012.

(Added by Stats. 2012, Ch. 35, Sec. 67. Effective June 27, 2012.)



10104

(a) It is the intent of the Legislature to ensure that the impacts of the 2011 realignment of child welfare services, foster care, adoptions, and adult protective services programs are identified and evaluated initially and over time. It is further the intent of the Legislature to ensure that information regarding these impacts is publicly available and accessible and can be utilized to support the state?s and counties? effectiveness in delivering these critical services and supports.

(b) The State Department of Social Services shall annually report to the appropriate fiscal and policy committees of the Legislature, and publicly post on the department?s Internet Web site a summary of outcome and expenditure data that allows for monitoring of changes over time.

(c) The report shall be submitted and posted by April 15 of each year and shall contain expenditures for each county for the programs described in clauses (i) to (vii), inclusive, of subparagraph (A) of paragraph (16) of subdivision (f) of Section 30025 of the Government Code. To the extent that the information is readily or publicly available, the report shall also contain the amount of funds each county receives from the Protective Services Growth Special Account created pursuant to Section 30025 of the Government Code, child welfare services social worker caseloads per county, and the number of authorized positions in the local child welfare services agency.

(d) The department shall consult with legislative staff and with stakeholders to develop a reporting format consistent with the Legislature?s desired level of outcome and expenditure reporting detail.

(Amended by Stats. 2014, Ch. 29, Sec. 65. Effective June 20, 2014.)






PART 2. ADMINISTRATION

CHAPTER 1. General Provisions

10500

Every person administering aid under any public assistance program shall conduct himself with courtesy, consideration, and respect toward applicants for and recipients of aid under that program, and shall endeavor at all times to perform his duties in such manner as to secure for every person the amount of aid to which he is entitled, without attempting to elicit any information not necessary to carry out the provisions of law applicable to the program, and without comment or criticism of any fact concerning applicants or recipients not directly related to the administration of the program.

(Amended by Stats. 1971, Ch. 578.)



10501

No person concerned with the administration of a public assistance program shall dictate how any recipient shall expend the aid granted to him.

(Added by Stats. 1965, Ch. 1784.)



10505

Prior to granting any changes in benefits or levels of service for public social services programs, including the Medi-Cal program, funded by the federal government for benefits or services which are permitted, but not required to be given, under federal law, and which changes program or county administrative costs funded from the General Fund in excess of five hundred thousand dollars ($500,000) on an annual basis, there shall first be obtained a certification by the State Department of Finance that funds are available for the expenditure and that the department has identified the specific funding sources, and has determined whether the expenditure involves a federal mandatory or optional benefit or level of service.

The Department of Finance may not approve any expenditure covered by this section until at least 30 days after the information required by this section has been provided to the chairman of the committee of each house which considers appropriations and the Chairman of the Joint Legislative Budget Committee.

(Added by Stats. 1982, Ch. 339, Sec. 1.)



10506

(a) Except as otherwise required by Sections 10614 and 14100.5, the State Department of Health Care Services (Genetically Handicapped Persons, CCS, CHDP, and the caseload programs in the Genetic Disease Branch), Managed Risk Medical Insurance Board, State Department of Developmental Services, State Department of State Hospitals, and Department of Child Support Services shall submit to the Department of Finance for its approval all assumptions underlying all estimates used to develop the departments? budgets by September 10 of each year, and those assumptions, as revised by, March 1 of the following year.

(b) The Department of Finance shall approve, modify, or deny the assumptions underlying all estimates within 15 working days of their submission. If the Department of Finance does not modify, deny, or otherwise indicate that the assumptions are open for consideration pending further information submitted by the department by that date, the assumptions as presented by the submitting department shall be deemed to be accepted by the Department of Finance as of that date.

(c) Each department or board described in subdivision (a) shall also submit an estimate of expenditures for each of the categorical aid programs in its budget to the Department of Finance by November 1 of each year and those estimates as revised by April 20 of the following year. Each estimate shall contain a concise statement identifying applicable estimate components, such as caseload, unit cost, implementation date, whether it is a new or continuing premise, and other assumptions necessary to support the estimate. The submittal shall include a projection of the fiscal impact of each of the approved assumptions related to a regulatory, statutory, or policy change, a detailed explanation of any changes to the base estimate projections from the previous estimate, and a projection of the fiscal impact of that change to the base estimate.

(d) Each department or board shall identify those premises to which either of the following applies:

(1) Have been discontinued since the previous estimate was submitted. The department or board shall provide a chart that tracks the history of each discontinued premise in the prior year, the current year, and the budget year.

(2) Have been placed in the basic cost line of the estimate package.

(e) In the event that the methodological steps employed in arriving at the estimates in May differ from those used in November of the preceding year, the department or board shall submit a descriptive narrative of the revised methodology. In addition, the estimates shall include fiscal charts that track appropriations from the Budget Act to the current Governor?s Budget and May Revision for all fund sources for the prior year, current year and budget year. This information shall be provided to the Department of Finance, the Joint Legislative Budget Committee, the Health and Human Services Policy Committees, and the fiscal committees, along with other materials included in the annual May Revision of expenditure estimates.

(f) The estimates of average monthly caseloads, average monthly grants, total estimated expenditures, including administrative expenditures and savings or costs associated with all regulatory or statutory changes, as well as all supporting data provided by the department or developed independently by the Department of Finance, shall be made available to the Joint Legislative Budget Committee, the Health and Human Services Policy Committees, and the fiscal committees.

(g) On or after January 10, if the Department of Finance discovers a material error in the information provided pursuant to this section, the Department of Finance shall inform the consultants to the fiscal committees of the error in a timely manner.

(h) The departmental estimates, assumptions, and other supporting data prepared for purposes of this section shall be forwarded annually to the Joint Legislative Budget Committee, the Health and Human Services Policy Committees, and the fiscal committees of the Legislature, not later than January 10 and May 14 by the department or board if this information has not been released earlier by the Department of Finance.

(i) The requirements of this section do not apply to the State Department of Social Services estimate or the State Department of Health Care Services? Medi-Cal Program estimate, which are governed by Sections 10614 and 14100.5, respectively.

(j) The Department of Rehabilitation shall submit assumptions and an estimate of case services expenditures for the Vocational Rehabilitation (VR) program specifically detailing the VR supported employment and work activity elements in accordance with this part, except that assumptions shall be submitted only annually, on or before March 1, and an estimate of expenditures shall be submitted only annually, on or before April 20, to the Department of Finance. The departmental assumptions and the departmental estimate of expenditures shall be forwarded annually, on or before May 14, to the Joint Legislative Budget Committee, and to the health and human services policy committees and fiscal committees of the Legislature, if this information has not been released earlier by the Department of Finance.

(Amended by Stats. 2013, Ch. 22, Sec. 102. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



10507

(a) The department shall estimate the costs for county administration of human services programs using county-specific cost factors in the programs? budgeting methodology.

(b) County-specific cost factors shall be estimated using a county survey process that requires county certification of reasonable costs, and review by the department to determine that those costs are reasonable and necessary to meet program requirements and objectives.

(c) No later than November 1, 2006, the department, in consultation with the County Welfare Directors Association, shall develop the survey instrument and process to incorporate actual reasonable county cost factors to administer human services programs. The survey shall include, but shall not be limited to, salaries and benefits, operating support, electronic data processing, staff development, and other costs reasonable and necessary to meet program requirements and objectives. The process shall include an assessment of how state requirements and county operational practices affect the costs of county administration of human services programs.

(d) Commencing with the May Revision of the 2007?08 budget, and annually thereafter, the department shall identify in its budget documents the estimates developed pursuant to this section and the difference between these estimates and the proposed funding levels.

(Added by Stats. 2006, Ch. 75, Sec. 27.1. Effective July 12, 2006.)






CHAPTER 1.3. County Plans for CalWORKs

10530

It is the intent of the Legislature that, in developing the plan required by this chapter, counties shall make an effort not to duplicate planning processes that have already occurred within the county, but rather to build upon, and incorporate where appropriate, existing local plans that provide for a collaborative approach to employment services, economic development, and family and children?s services. These shall include, but are not limited to, county GAIN plans developed prior to CalWORKs implementation, county plans developed pursuant to Section 18987.3, economic development plans, employment development plans, and plans intended to guide any other local efforts relevant to CalWORKs implementation.

(Added by Stats. 1997, Ch. 270, Sec. 32. Effective August 11, 1997. Operative August 18, 1997, by Sec. 187 of Ch. 270.)



10531

Each county shall develop a plan consistent with state law that describes how the county intends to deliver the full range of activities and services necessary to move CalWORKs recipients from welfare to work. The plan shall be updated as needed. The plan shall describe:

(a) How the county will collaborate with other public and private agencies to provide for all necessary training, and support services.

(b) The county?s partnerships with the private sector, including employers and employer associations, and how those partnerships will identify jobs for CalWORKs program recipients.

(c) Other means the county will use to identify local labor market needs.

(d) The range of welfare-to-work activities the county will offer recipients and the identification of any allowable activities that will not be offered.

(e) The process the county will use to provide for the availability of substance abuse and mental health treatment services.

(f) The process the county will use to provide for child care and transportation services.

(g) The county?s community service plan.

(h) How the county will provide training of county workers responsible for working with CalWORKs recipients who are victims of domestic violence.

(i) The performance outcomes identified during the local planning process that the county or other local agencies will track in order to measure the extent to which the county?s program meets locally established objectives.

(j) The means the county used to provide broad public input to the development of the county?s plan.

(k) A budget that specifies the source and expenditures of funds for the program.

(l) How the county will assist families that are transitioning off aid.

(m) All necessary components of the job creation plan required by Section 15365.55 of the Government Code in counties that choose to implement the program described in Chapter 1.12 (commencing with Section 15365.50) of Part 6.7 of Division 3 of Title 2 of the Government Code.

(n) Other elements identified by the director, in consultation with the steering committee under Section 10544.5, including elements related to the performance outcomes listed in Sections 10540 and 10541.

(o) How the county will comply with federal requirements of the Temporary Assistance for Needy Families program (Part A (commencing with Section 601) of Subchapter 4 of Chapter 7 of Title 42 of the United States Code).

(p) How the county will coordinate welfare-to-work activities with the local private industry councils or alternate administrative entities designated by the Governor to administer local welfare-to-work programs, including the expenditure of state or other matching funds provided to the county welfare department for welfare-to-work activities. No later than September 1, 1998, and each year thereafter, subject to continued welfare-to-work funding, each county shall submit an addendum to its plan required under this section that describes its coordination efforts.

(Amended by Stats. 2004, Ch. 229, Sec. 17. Effective August 16, 2004. Operative December 1, 2004, by Sec. 65 of Ch. 229.)



10532

The department and the counties shall implement the provisions of the CalWORKs program in the following manner:

(a) The department shall issue a planning allocation letter and county plan instructions to the counties within 30 days of the enactment of the CalWORKs program.

(b) (1) Each county shall submit a plan for implementation of the CalWORKs program within four months of the issuance of the planning allocation letter by the department. A county may begin implementation of its plan upon submission of the plan to the department or the effective date of the CalWORKs program, whichever is later.

(2) Within 30 days of receipt of a county plan, the department shall either certify that the plan includes the description of the elements required by Section 10531 and that the descriptions are consistent with the requirements of state law and, to the extent applicable, federal law or notify the county that the plan is not complete or consistent stating the reasons therefor.

(3) If a county is notified that its plan is not complete or consistent, the county shall, within 30 days, resubmit a revised plan to the department for certification.

(c) A county shall begin enrolling all new applicants for aid under this chapter in the county?s welfare-to-work program no later than six months from the date of issuance of the planning allocation letter references in subdivision (a) or two months after the certification of the county plan, whichever is later.

(d) Funds remaining at the end of the 1997?98 fiscal year or the 1998?99 fiscal year from the funds provided to a county in those years pursuant to Section 15204.2 shall be available to a county until July 1, 2000, and may be expended only for the purposes set forth in Section 15204.2.

(Amended by Stats. 2004, Ch. 229, Sec. 18. Effective August 16, 2004. Operative December 1, 2004, by Sec. 65 of Ch. 229.)



10533

Commencing July 1, 2013, the department shall establish a CalWORKs county peer review process, which shall be implemented on a statewide basis no later than July 1, 2014. The peer review process shall include individual CalWORKs data reviews of counties, based on existing data. Counties shall receive programmatic technical assistance from teams made up of state and peer-county administrators to assist with implementing best practices to improve their performance and make progress toward meeting established state performance goals, as specified in Chapter 1.5 (commencing with Section 10540) and Section 15204.6.

(Amended by Stats. 2011, Ch. 8, Sec. 3. Effective March 24, 2011.)



10534

(a) Each county shall perform a comprehensive review of its existing CalWORKs plan developed pursuant to Section 10531, and shall prepare and submit to the department a plan addendum detailing how the county will meet the goals defined in Section 10540, while taking into consideration the work participation requirements of the federal Deficit Reduction Act of 2005 (P.L.109-171). The plan shall include immediate and long-range actions that the county will take to improve work participation rates among CalWORKs applicants and recipients. The plan addendum, at a minimum, shall include all of the following:

(1) How the county will address increased participation in the following areas:

(A) Providing upfront engagement activities.

(B) Reengaging noncompliant or sanctioned individuals.

(C) Providing activities to encourage participation and to prevent families from going into sanction status.

(D) Achieving full engagement by individuals who are required to participate, and who are partially participating, not participating, or are between activities.

(E) Other activities designed to increase the county?s federal work participation rate.

(2) A description of how the county will utilize the single allocation and other funding that will be committed to the county?s CalWORKs program.

(3) A description of anticipated outcomes, including the number of families affected, that will result in county program improvements, and the projected impact on the county?s federal work participation rate.

(4) A proposed plan to measure progress in achieving the anticipated outcomes pursuant to paragraph (3) on a quarterly basis.

(5) A description of how the county will collaborate with local agencies, including, but not limited to, local workforce investment boards, community colleges, and adult education and regional occupational programs that provide activities that meet federal work participation requirements and provide participants with skills that will help them achieve long-term self-sufficiency.

(b) Each county shall submit its plan addendum to the department no later than 90 days after the department issues guidance for the addendum by all-county letter. Each addendum shall include a certification that the county board of supervisors has been briefed regarding the contents of the plan.

(c) Within 30 days of receipt of a county plan addendum, the department shall either certify that the plan includes the elements required by subdivision (a) and that the descriptions are consistent with state, and to the extent applicable, federal law, or notify the county that the addendum is not complete or consistent, stating the reasons therefor.

(d) Pending certification of the plan addendum, a county shall continue to operate its program according to its existing plan, and may implement changes consistent with the goals of the activities to be described by the addendum as specified in subdivision (a).

(e) A county shall submit an addendum to the county plan, as required by this chapter once every three years, as required by the department.

(Added by Stats. 2006, Ch. 75, Sec. 27.3. Effective July 12, 2006.)



10534.5

(a) The department shall review the county plans developed pursuant to Section 10534 in order to identify promising practices in the areas of upfront engagement and reengagement of sanctioned families, and shall work with the County Welfare Directors Association (CWDA) and county welfare directors to gather information on implementation and results of these practices, that can inform future efforts to increase participation in welfare-to-work activities.

(b) The department, in conjunction with the CWDA, shall review the county plans and work with county welfare directors and the CWDA to determine what activities and strategies that counties are using to encourage participation among time-limited families, and gather information about the characteristics of the time-limited population.

(c) The department shall provide a written update to the Legislature on March 1, 2008, of the information required by subdivisions (a) and (b) that is gathered by that date. The department shall provide the final report of the information required by subdivisions (a) and (b) to the Legislature and county welfare directors, on or before September 1, 2008.

(Added by Stats. 2007, Ch. 177, Sec. 19. Effective August 24, 2007.)



10535

Notwithstanding any other provision of law, of the amount appropriated in Item 5180-101-0890 in the Budget Act of 2006, ninety million dollars ($90,000,000) in federal Temporary Assistance for Needy Families block grant funds for the CalWORKs program shall remain eligible for expenditure until June 30, 2008.

(Added by Stats. 2006, Ch. 75, Sec. 27.5. Effective July 12, 2006.)






CHAPTER 1.5. Performance Outcome Incentives Monitoring

10540

(a) It is the intent of the Legislature to implement Public Law 104-193 in such a manner as to do all of the following:

(1) Reduce child poverty in the state.

(2) Achieve the goals of Public Law 104-193, which include reducing dependence of needy parents on government benefits by promoting job preparation, work, and marriage; reducing out-of-wedlock births; and encouraging the formation and maintenance of two-parent families.

(3) Meet the requirements of federal law.

(b) It is further the intent of the Legislature to ensure that the implementation of Public Law 104-193 does not result in unanticipated outcomes that negatively affect child well-being, the demand for county general assistance, or the number of families affected by domestic violence.

(Added by Stats. 1997, Ch. 270, Sec. 33. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



10540.5

The department shall ensure that performance outcomes are monitored at the state and county levels in order to do all of the following:

(a) Identify the extent to which the state and counties achieve the goals of Public Law 104-193.

(b) Identify the extent to which unanticipated negative outcomes do or do not occur.

(c) Meet the requirements of federal law.

(d) Assist counties in tracking the effect of CalWORKs program implementation on aided families and on local communities.

(e) Assist counties, the Legislature, and state agencies in determining what adjustments are required in the program.

(Added by Stats. 1997, Ch. 270, Sec. 33. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



10540.6

Commencing no later than April 1, 2007, the department, on a periodic, but no less frequently than a quarterly basis, shall publish available data reported by counties regarding caseload characteristics, welfare-to-work performance outcomes, engagement rates, and other outcomes consistent with Sections 10534 and 10540.5. The department shall consult with the County Welfare Directors Association, legislative staff, and other stakeholders, when developing the data sources, methodology, and format for the data to be published.

(Added by Stats. 2006, Ch. 75, Sec. 27.6. Effective July 12, 2006.)



10541

The department shall consult with experts in monitoring and research, and representatives of counties, the Legislature, and appropriate state agencies in the development and implementation of the system of performance outcomes, which shall include, but are not limited to, the following:

(a) Success of welfare-to-work, including the rate of movement to employment, earnings for CalWORKs recipients and those who have left the CalWORKs program, and job retention rates. This shall include the extent to which recipients have obtained unsubsidized employment in each of their years on aid.

(b) Rates of child support payment and collection.

(c) Child well-being, including entries into foster care, at-risk births, school achievement, child poverty, and child abuse reports.

(d) Changes in the demand for general assistance.

(e) Supply, demand, and utilization of support services by CalWORKs recipients, including child care, transportation, mental health services, and substance abuse treatment.

(f) The number of identified families affected by domestic violence.

(Added by Stats. 1997, Ch. 270, Sec. 33. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



10541.5

The department, in consultation with experts in research and program evaluation and representatives of counties, the Legislature, and appropriate state agencies, shall do both of the following, by March 1, 1998:

(a) Identify methods by which to collect data on the outcomes set forth in Section 10541, using, to the extent possible, data that is available and does not require the establishment of new data collection processes at the county level.

(b) Develop consistent data collection standards.

(Added by Stats. 1997, Ch. 270, Sec. 33. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



10541.7

Each county shall participate in monitoring performance outcomes by collecting and reporting data in the manner established by Section 10541.

(Added by Stats. 1997, Ch. 270, Sec. 33. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



10542

(a) Each county shall, as part of its CalWORKs plan, identify outcomes to be tracked on the local level that are in addition to any required to be tracked statewide. These outcomes shall be identified through a collaborative process that includes all local agencies and stakeholders concerned with the implementation of the CalWORKs program and its effects on local communities. The outcomes identified may reflect goals for CalWORKs implementation established by the local community, possible negative outcomes the local community wishes to monitor, or both.

(b) The process of local identification of outcomes shall be designed to contribute to greater collaboration among county public and private agencies that serve current and former CalWORKs recipients. The outcomes identified shall be those that can be tracked in a cost-effective manner. To the extent counties identify the same outcomes, the department shall provide technical assistance to ensure consistency among the counties.

(c) The outcomes that each county plans to monitor shall be included in its county CalWORKs plan. The plan shall identify the outcomes, the data the county intends to collect to monitor the outcomes, and the method of data collection the county intends to use.

(Added by Stats. 1997, Ch. 270, Sec. 33. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



10543

(a) Within six months of CalWORKs implementation, each county, in conjunction with the department, shall determine a baseline for the data to be collected to meet both state and local need. The baseline shall be used in subsequent years to determine whether or not the county?s outcomes are improving.

(b) If a county fails to meet outcomes required by federal law, the county, in consultation with the department, shall develop and implement a corrective action plan.

(c) If outcomes have not improved over the baseline, the county and the department shall evaluate the reasons. To the extent the county and the department determine that county and state actions could positively influence the outcomes, they shall mutually develop and implement a corrective action plan.

(d) In both cases, the corrective action plan shall identify actions that shall be taken by the county and by appropriate state agencies.

(Added by Stats. 1997, Ch. 270, Sec. 33. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



10544

(a) If the department finds that a county is experiencing significantly worsened outcomes, it shall report this finding to the Chairs of the Senate Committee on Budget and Fiscal Review, the Assembly Committee on Budget, the Senate Committee on Health and Human Services, and the Assembly Committee on Human Services.

(b) If the state does not achieve the outcomes required by federal law and, as a result, is subject to a fiscal penalty, the penalty shall be shared equally by the state and the counties after exhaustion of all reasonable and available federal administrative remedies. If a county?s single allocation pursuant to Section 15204.2 is reduced by the state to offset the county?s share of any federal penalty imposed pursuant to this section, the county shall be required to utilize county general funds to replace the offset amount, so that total funding remains equal to the county?s single allocation. These funds shall be in addition to the funds required to meet the maintenance-of-effort requirement pursuant to Section 15204.4. Only those counties that have failed to meet the federal requirements shall be required to share in the fiscal penalty imposed on the state. Those counties? share of the penalty imposed on the state shall equal 50 percent of that penalty. Each county?s share of the penalty shall be based, in consultation with the County Welfare Directors Association, on the county?s degree of performance that contributes to the failure to meet the federal requirement.

(c) A county may be provided relief, in whole or in part, from a penalty imposed pursuant to subdivision (b) if the department determines that there were circumstances beyond the control of the county. A county may also be provided relief based on the degree of success or progress in meeting federal requirements, and, to the extent that there are differences between state and federal program requirements, the degree of success in meeting state participation requirements. Any adjustment made pursuant to this subdivision shall be reported to the Chair of the Joint Legislative Budget Committee. If a county is granted relief, that portion of the total penalty shall not be imposed on the other counties that failed to meet the federal requirements.

(d) A county that fails, without good cause, to submit accurate and timely data used to measure work participation, as required by the department, shall be deemed to have failed to meet applicable federal requirements. For purposes of this subdivision, good cause shall include, but shall not be limited to, the lack of accurate, timely, and complete instructions from the department.

(e) The amendments made to subdivision (b) by the amendment of this section in 2006 by Chapter 75 of the Statutes of 2006, clarify existing law, as enacted by Assembly Bill 1542 (Ch. 270, Stats. 1997).

(Amended by Stats. 2006, Ch. 528, Sec. 2. Effective September 28, 2006.)



10544.1

(a) It is the intent of the Legislature to provide counties with grant savings as defined in subdivisions (d) and (e) subject to the amounts appropriated in the annual Budget Act.

(b) It is the intent of the Legislature that the counties use the funds, when appropriated, to do all of the following:

(1) Improve the quality of jobs provided to recipients.

(2) Help individuals attain long-term self-sufficiency.

(3) Prevent the need for CalWORKs benefits for those families making the transition from the CalWORKs program.

(c) It is further the intent of the Legislature to evaluate the efforts of counties in using the funds to improve the state?s understanding of how best to assist families in attaining long-term and sustained self-sufficiency.

(d) In order to provide counties with additional incentive to move CalWORKs recipients to employment, each county shall receive the state share of savings, including federal funds under the Temporary Assistance for Needy Families block grant subject to the amounts appropriated in the annual Budget Act, resulting from the following outcomes:

(1) Recipients exiting the program due to employment that has lasted a minimum of six months.

(2) Increased earnings by recipients due to employment.

(3) Diversion of applicants from the program pursuant to Section 11266.5 for six months in addition to the number of months equivalent to the diversion payment.

(e) (1) For purposes of subdivision (d), the department, shall apply the method for valuing the outcomes to determine county share of savings that was utilized in fiscal years 1998?99 and 1999?2000, except that increased earning by recipients due to employment shall be valued at 50 percent of actual grant savings instead of 100 percent.

(2) The method shall be adjusted as appropriate, and determined in consultation with program stakeholders, to account for any changes made to the Temporary Assistance to Needy Families program requirements for block grant funding levels as a result of Congressional reauthorization of the program in 2002.

(f) The funds allocated to counties pursuant to subdivisions (d) and (e) that are federal Temporary Assistance for Needy Families block grant funds shall be used only for purposes for which these federal funds may be used. The funds that are state General Fund dollars shall be expended for purposes directly connected to the CalWORKs program and countable towards the state maintenance of effort level required by federal law, unless the Director of Finance determines that all or part of the funds are not needed in that fiscal year to meet the required maintenance of effort. Any unexpended funds may be retained by each county for expenditure in subsequent fiscal years for purposes consistent with this subdivision.

(g) (1) Notwithstanding Section 11250 or any other provision of law, commencing October 1, 2000, exclusively for purposes of county performance incentives provided under this section and exclusively for purposes of providing nonassistance services pursuant to Section 42 U.S.C. Sec. 601(a)(1) and (2) to families not receiving aid under this chapter, ?needy families? also includes any family in which the minor child is living with a parent or adult relative caregiver and the family?s income is less than 200 percent of the official federal poverty guidelines applicable to a family of the size involved.

(2) A county shall not expend more than 25 percent of its performance incentive funds for purposes of this subdivision.

(3) For purposes of this subdivision, ?nonassistance services? means services that do not constitute assistance as defined in applicable federal law and regulations governing the Temporary Assistance for Needy Families program.

(h) Each county shall submit a plan to the department describing how it intends to expend its fiscal incentive funds and how the benefits and services relate to the issue of sustaining self-sufficiency. The plan shall also describe how these services will be coordinated with other services within the community that are funded from sources such as the county?s single allocation, Welfare-to-Work grants, and community college funds.

(i) Each county shall report quarterly on the actual expenditure of funds under this section and shall complete a self-evaluation report annually on the results of the benefits and services provided and any lessons the county has learned from the approach it has taken.

(j) The department shall evaluate the programs that have been supported by county incentive funds to determine the extent to which the goals of the TANF program and the goals specified in this section are achieved.

(k) Acceptance of incentive funds beginning with the 2000?01 fiscal year shall constitute a waiver of any claim, cause of action, or action whenever filed, with respect to fiscal incentives earned through the 1999?2000 fiscal year under subdivision (c) of this section as enacted by Chapter 270 of the Statutes of 1997, but not allocated to counties by the department.

(l) This section shall not be interpreted to entitle any individual or family to assistance or services under any program created and funded under this section.

(Amended by Stats. 2000, Ch. 108, Sec. 24.5. Effective July 10, 2000.)



10544.2

CalWORKs performance incentive funds allocated to counties under Items 5180-101-0001 and 5180-101-0890 of the Budget Act of 2002 shall be available for encumbrance and expenditure by the county until all of the funds are expended, without regard to fiscal years.

(Added by Stats. 2003, Ch. 225, Sec. 26.5. Effective August 11, 2003.)



10544.317

(a) There is hereby created a welfare reform steering committee comprised of a representative of the California Health and Human Services Agency, who shall chair the committee, the Department of Finance, the State Department of Social Services, the California State Association of Counties, the County Welfare Directors Association of California, representatives of the Legislature appointed by the Speaker of the Assembly, the President pro Tempore of the Senate, the minority leader of the Assembly, and the minority leader of the Senate, and two public members appointed by the Secretary of California Health and Human Services.

(b) The steering committee shall:

(1) Provide advice and consultation on implementation issues related to welfare reform.

(2) Perform other duties as described elsewhere in this division.

(Amended by Stats. 2011, Ch. 227, Sec. 26.5. Effective January 1, 2012.)






CHAPTER 2. State Department of Social Services

ARTICLE 1. Organization

10550

There is in the Health and Welfare Agency a State Department of Social Services.

(Amended by Stats. 1977, Ch. 1252.)



10551

The department consists of the director, the State Social Services Advisory Board, and such divisions or other administrative units as the director may find necessary.

(Amended by Stats. 1977, Ch. 1252.)



10552

With the consent of the Senate, the Governor shall appoint, to serve at his pleasure, an executive officer who shall be director of the department. The director shall be appointed wholly on the basis of training, demonstrated ability, experience, and leadership in organized social welfare administration. He shall receive the salary provided for by Chapter 6 (commencing with Section 11550), Part 1, Division 3, Title 2 of the Government Code.

The Governor also may appoint, to serve at his pleasure, not to exceed two chief deputy directors of the department, and one deputy director of the department who shall be the deputy director for the social services division. The salaries of the chief deputy directors and the deputy director shall be fixed in accordance with law.

(Amended by Stats. 1978, Ch. 432.)



10553

The director shall:

(a) Be responsible for the management of the department.

(b) Administer the laws pertaining to the administration of public social services, except health care services and medical assistance.

(c) Observe and report to the Governor on the conditions of public social services, except health care services and medical assistance, throughout the state.

(d) Perform the disability determination function pursuant to Titles II and XVI of the federal Social Security Act.

(e) Formulate, adopt, amend or repeal regulations and general policies affecting the purposes, responsibilities, and jurisdiction of the department and which are consistent with law and necessary for the administration of public social services, except health care services and medical assistance, and the disability determination function pursuant to Titles II and XVI of the federal Social Security Act.

All regulations relating to public social services, except health care services and medical assistance, or relating to the disability determination function pursuant to Titles II and XVI of the federal Social Security Act, the licensing of community care facilities, or any other function vested in the department, heretofore adopted by the State Department of Health, the State Department of Benefit Payments, or any predecessor department, and in effect immediately preceding the operative date of amendments to this section enacted by the Legislature during the 1977?78 Regular Session, shall remain in effect and shall be fully enforceable unless and until readopted, amended or repealed by the director.

(f) Perform such other duties as may be prescribed by law, and such other administrative and executive duties as have by other provisions of law been previously imposed.

(Amended by Stats. 1978, Ch. 429.)



10553.1

(a) Notwithstanding any other provision of law, the director may enter into an agreement, in accordance with Section 1919 of Title 25 of the United States Code, and consistent with Section 16000.6, with any California Indian tribe or any out-of-state Indian tribe that has reservation lands that extend into this state, consortium of tribes, or tribal organization, regarding the care and custody of Indian children and jurisdiction over Indian child custody proceedings, including, but not limited to, agreements that provide for orderly transfer of jurisdiction on a case-by-case basis, for exclusive tribal or state jurisdiction, or for concurrent jurisdiction between the state and tribes.

(b) (1) An agreement under subdivision (a) regarding the care and custody of Indian children shall provide for the delegation to the tribe, consortium of tribes, or tribal organization, of the responsibility that would otherwise be the responsibility of the county for the provision of child welfare services or assistance payments under the AFDC-FC program, or both.

(2) An agreement under subdivision (a) concerning the provision of child welfare services shall ensure that a tribe, consortium of tribes, or tribal organization, meets current service delivery standards provided for under Chapter 5 (commencing with Section 16500) of Part 4, and provides the tribal matching share of costs required by Section 10553.11.

(3) An agreement under subdivision (a) concerning assistance payments under the AFDC-FC program shall ensure that a tribe, consortium of tribes, or tribal organization, meets current foster care standards provided for under Article 5 (commencing with Section 11400) of Chapter 2 of Part 3, and provides the tribal matching share of costs required by Section 10553.11.

(4) An agreement under subdivision (a) concerning adoption assistance shall ensure that a tribe, consortium of tribes, or tribal organization, meets the current service delivery standards provided for under Chapter 2.1 (commencing with Section 16115), and provides the tribal matching share of costs, as required by Section 10553.11.

(c) Upon the implementation date of an agreement authorized by subdivision (b), the county that would otherwise be responsible for providing the child welfare services or AFDC-FC payments specified in the agreement as being provided by the tribe, consortium of tribes, or tribal organization, shall no longer be subject to that responsibility to children served under the agreement.

(d) Upon the effective date of an agreement authorized by subdivision (b), the tribe, consortium of tribes, or tribal organization, shall comply with fiscal reporting requirements specified by the department for federal and state reimbursement child welfare or AFDC-FC services for programs operated under the agreement.

(e) An Indian tribe, consortium of tribes, or tribal organization, that is a party to an agreement under subdivision (a), shall, in accordance with the agreement, be eligible to receive allocations of child welfare services funds.

(f) Implementation of an agreement under subdivision (a) may not be construed to impose liability upon, or to require indemnification by, the participating county or the State of California for any act or omission performed by an officer, agent, or employee of the participating tribe, consortium of tribes, or tribal organization, pursuant to this section.

(Amended by Stats. 2012, Ch. 35, Sec. 69. Effective June 27, 2012.)



10553.11

(a) Effective July 1, 2011, notwithstanding any other law or regulation, a tribe, consortium of tribes, or a tribal organization that is operating a program pursuant to an agreement with the department under Section 10553.1, shall be responsible for the following share of costs:

(1) For the adequate care of each child receiving AFDC-FC as identified in subdivision (d) of Section 11450, the tribal share shall be 60 percent of the nonfederal share. For nonfederally eligible costs, the tribal share shall be 60 percent of the costs.

(2) For administrative costs of administering the AFDC-FC program, the tribal share shall be 30 percent of the nonfederal share. For nonfederally eligible administrative costs, the tribal share shall be 30 percent of the costs.

(3) For the provision of child welfare services pursuant to Section 10101, the tribal share shall be 30 percent of the nonfederal share. For nonfederally eligible costs, the tribal share shall be 30 percent of the costs.

(4) For the provision of Title XIX child welfare services, the tribal share shall be 30 percent of the nonfederal costs. For services delivered by skilled professional medical personnel, reimbursement may be claimed under Title XIX at an enhanced rate and the tribal share shall be 30 percent of the nonfederal share.

(5) For wraparound services approved by the department for children described in Section 18250, the tribal share shall be 60 percent of the costs.

(6) For the support and care of hard-to-place adoptive children, the tribal share shall be 25 percent of the nonfederal share of the amount specified in Section 16121. For nonfederally eligible children, the tribal share shall be 25 percent of the costs.

(7) For monthly visitation of children placed in group homes, there shall be no tribal share.

(8) For the support and care of former dependent children who have been made wards of related guardians, the tribal share shall be 21 percent of the nonfederal share. For nonfederally eligible children, the tribal share shall be 21 percent of the costs. There shall be no tribal share for federally eligible administrative costs. For nonfederally eligible administrative costs, the tribal share shall be 50 percent.

(9) For the cost of extending aid pursuant to Section 11403 to eligible nonminor dependents who have reached 18 years of age and who are under the jurisdiction of the tribal program, the tribal share shall be 21 percent of the nonfederal share.

(b) Notwithstanding subdivision (a), commencing July 1, 2014, a tribe, consortium of tribes, or a tribal organization, that is operating a program pursuant to an agreement with the department under Section 10553.1, shall be responsible for the share of costs, as follows:

(1) For the adequate care of each child receiving AFDC-FC as identified in subdivision (d) of Section 11450, there shall be no tribal share of costs of the nonfederal share with an enhanced federal medical assistance percentage of 80 percent or higher. If the federal medical assistance percentage is below 80 percent, the tribal share of cost shall be 60 percent of the nonfederal share. For nonfederally eligible costs, there shall be no tribal share unless the federal medical assistance percentage for federally eligible cases is below 80 percent, in which case the tribal share for nonfederally eligible costs shall be 60 percent.

(2) For administrative costs of administering the AFDC-FC program, the tribal share shall be 30 percent of the nonfederal share. For nonfederally eligible administrative costs, the tribal share shall be 30 percent of the costs.

(3) For the provision of child welfare services pursuant to Section 10101, the tribal share shall be 30 percent of the nonfederal share. For nonfederally eligible costs, the tribal share shall be 30 percent of the costs.

(4) For the provision of child welfare services under Title XIX of the federal Social Security Act, the tribal share shall be 30 percent of the nonfederal share. For services delivered by skilled professional medical personnel, reimbursement may be claimed under Title XIX of the federal Social Security Act at an enhanced rate and the tribal share shall be 30 percent of the nonfederal share.

(5) For wraparound services approved by the department for children described in Section 18250, there shall be no tribal share of the costs with an enhanced federal medical assistance percentage of 80 percent or higher. If the federal medical assistance percentage is below 80 percent, the tribal share of cost shall be 60 percent of the nonfederal share.

(6) For the support and care of hard-to-place adoptive children, there shall be no tribal share of cost of the nonfederal share of the amount specified in Section 16121 with an enhanced federal medical assistance percentage of 62.5 percent or higher. If the federal medical assistance percentage is below 62.5 percent, the tribal share of cost shall be 25 percent of the nonfederal share. For nonfederally eligible costs, there shall be no tribal share unless the federal medical assistance percentage for federally eligible cases is below 62.5 percent, in which case the tribal share for nonfederally eligible costs shall be 25 percent.

(7) For monthly visitation of children placed in group homes, there shall be no tribal share.

(8) For the support and care of former dependent children who have been made wards of related guardians, there shall be no tribal share of cost of the nonfederal share with an enhanced federal medical assistance percentage of 60.5 percent or higher. If the federal medical assistance percentage is below 60.5 percent, the tribal share shall be 21 percent of the nonfederal share. For nonfederally eligible costs, there shall be no tribal share unless the federal medical assistance percentage for federally eligible cases is below 60.5 percent, in which case the tribal share for nonfederally eligible costs shall be 21 percent. For nonfederally eligible administrative costs, the tribal share shall be 50 percent.

(9) For the cost of extending aid pursuant to Section 11403 to eligible nonminor dependents who have reached 18 years of age and who are under the jurisdiction of the tribal program, the tribal share shall be based on the sharing ratios set forth in paragraphs (1), (5), (6), and (8).

(c) Notwithstanding any other law or regulation, for programs, services, or administrative costs provided pursuant to Section 10553.1, but for which the sharing ratios are not specified in this section, the tribal share of costs shall be equal to the county statutory share of costs as set forth in statutory sharing ratios for each of these programs as in effect on June 30, 2011.

(d) Notwithstanding any other law, for the purposes of this section, the nonfederal costs for programs, services, or administrative costs provided pursuant to Section 10553.1 shall be borne by the tribe, consortium of tribes, or tribal organization, and the state. However, in the event that an Indian child is transferred from the tribal program to the jurisdiction of the county, the costs for the child shall be borne by the county as for any other child under the county?s jurisdiction.

(Amended by Stats. 2014, Ch. 29, Sec. 66. Effective June 20, 2014.)



10553.15

Notwithstanding any other provision of law, the director may provide funding to Indian health clinics to provide substance abuse and mental health treatment services, and other related services authorized under the CalWORKs program to CalWORKs applicants and recipients and Tribal Temporary Assistance for Needy Families (TANF) applicants and recipients living in California.

(Added by Stats. 2008, Ch. 759, Sec. 26. Effective September 30, 2008.)



10553.2

Child welfare services allocation methodologies for agreements entered into pursuant to Section 10553.1 shall be developed in consultation with the State Department of Social Services, the affected counties, and the affected Indian tribe, consortium of tribes, or tribal organization.

(Amended by Stats. 2010, Ch. 725, Sec. 13. Effective October 19, 2010.)



10553.25

(a) The department shall make an annual allocation of funds appropriated for the purpose of this subdivision to all eligible federally recognized American Indian tribes with reservation lands or rancherias located in this state that administer a program pursuant to the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (P.L. 104-193).

(b) The department shall collect and maintain specific available data for each tribe in this state for federal fiscal year 1994 for the purpose of the implementation and administration of the federal program.

(c) The department shall submit requests on behalf of tribes, for all applicable federal waivers and exemptions for all eligible federally recognized American Indian tribes located on reservations and rancherias, or for consortia of tribes, for the administration of the CalWORKs program, whether or not tribes administer an approved Temporary Assistance for Needy Families (TANF) plan, independent of any county participation, demographics, or circumstances.

(d) Each county, in the administration of the CalWORKs program, shall consult with all eligible federally recognized tribes within any portion of the county, for the purpose of providing American Indian recipients with equitable access to assistance under the state program or an approved tribal TANF program if implemented in the county, and for the consideration of transfers of administration responsibilities to those entities.

(e) Beginning July 1, 2006, state funding for tribal TANF programs provided pursuant to this section shall be based on the caseload used to develop the Tribal Family Assistance Grant negotiated with the Administration for Children and Families and the state. Tribal TANF programs shall do both of the following:

(1) Report to the department, on a quarterly basis, the aggregated data, as reported by tribal TANF programs to the federal Department of Health and Human Services pursuant to paragraph (2) of subdivision (b) of Part 286.255 of Title 45 of the Code of Federal Regulations, and any additional federal data required to meet the state maintenance of effort (MOE) reporting requirements.

(2) Provide the department, on an annual basis, corresponding with the program?s fiscal year, a certified audit in accordance with the requirements of the federal Office of Management and Budget (OMB) Circular A-133.

(f) In no case shall the state match under subdivision (e) exceed the original state share designated for the tribal TANF program in the original negotiation of 1994 caseload counts.

(g) The department shall amend the state TANF plan to reflect that the state adopts by reference the federally approved financial eligibility criteria established by each tribal TANF program as the state?s financial eligibility criteria when determining eligibility for state funded services provided by tribal TANF programs.

(h) Beginning July 1, 2005, the department shall not reduce county single allocations to offset funding provided for tribal TANF programs. The department may adjust county single allocations to reflect the actual caseload declines associated with the number of Native American cases transferring from the counties to the tribal TANF programs.

(Amended by Stats. 2006, Ch. 75, Sec. 28. Effective July 12, 2006.)



10554

The department shall adopt regulations, orders, or standards of general application to implement, interpret, or make specific the law enforced by the department, and those regulations, orders, and standards shall be adopted, amended, or repealed by the department only in accordance with the provisions of Chapter 3.5 (commencing with Section 11340), Part 1, Division 3, Title 2 of the Government Code, provided that the regulations need not be printed in the California Code of Regulations or California Administrative Register if they are included in the publications of the department.

In adopting regulations the department shall strive for clarity of language that may be readily understood by those administering public social services or subject to the regulations.

The rules of the department need not specify or include the detail of forms, reports or records, but shall include the essential authority by which any person, agency, organization, association or institution subject to the supervision or investigation of the department is required to use, submit or maintain the forms, reports or records.

(Amended by Stats. 1999, Ch. 887, Sec. 5. Effective January 1, 2000.)



10555

Subject to the State Civil Service Act, the director shall appoint such assistants and other employees as are necessary for the administration of the affairs of the department and shall prescribe their duties and, subject to the approval of the Department of Finance, fix their salaries.

(Amended by Stats. 1971, Ch. 1593.)



10556

The chief administrative law judge of the department shall be an attorney, and shall otherwise meet such qualifications as may be prescribed by the State Personnel Board. The director shall appoint the chief administrative law judge. The office of the chief administrative law judge shall not be made a part of any other division, office, or subdivision of the department. The chief administrative law judge shall be directly responsible to the director.

(Amended by Stats. 1986, Ch. 415, Sec. 1. Effective July 17, 1986.)



10557

No person while holding the office of director shall be a trustee, manager, director, or other officer or employee of any agency performing any function supervised by the department or any institution which is subject to examination, inspection, or supervision by the department. No member of the State Social Services Advisory Board shall hold any office or employment in the department.

(Repealed and added by Stats. 1986, Ch. 1093, Sec. 15.7.)



10558

Except as otherwise expressly provided, the provisions of Part 1 (commencing with Section 11000) of Division 3 of Title 2 of the Government Code, as the same may be added to or amended from time to time, shall apply to the conduct of the department.

(Added by Stats. 1965, Ch. 1784.)



10559

There are in the department a division or office devoted to carrying out the provisions of this division pertaining to the services to the blind and another division or office devoted to carrying out the public social services to deaf and hearing impaired persons. The divisions or offices shall each be headed by a chief, one who is a trained social worker experienced in work for the blind, the other a trained social worker or counselor experienced in work for the deaf and hearing impaired or a person experienced in administering a deaf or hearing impaired services program. The duties of the division for the blind and its chief shall be confined to carrying out the provisions of this division pertaining to services to the blind. The duties of the division or office for the deaf and hearing impaired shall be confined to carrying out the provision of public social services to the deaf and hearing impaired. Blindness, deafness, or hearing impairment shall not be grounds to disqualify a person from holding the position of chief of the office or division. The divisions or offices shall not be made a part of any other division, office, or subdivision of the department. The chiefs of the divisions or offices shall be directly responsible to the director.

The director through the divisions or offices may provide consultative services to county personnel administering services to the blind, deaf, or hearing impaired which shall include, but not be limited to, information concerning the various aspects of blindness, deafness, and hearing impairment and its problems and implications, the rehabilitative potential of the blind, deaf and hearing impaired, public and private services available, employment opportunities for blind, deaf, and hearing impaired persons, and concepts in counseling blind, deaf, and hearing impaired persons.

(Amended by Stats. 1980, Ch. 1193, Sec. 1.)



10560

The department and each county department shall, to the extent feasible, train recipients of public assistance and potential recipients for private employment or for government service. Employment by the state or counties shall be subject to applicable civil service and merit system requirements.

The provisions of this section may be accomplished in conjunction with the provisions of a contract between the department and the State Department of Education, or Employment Development Department, or Department of Rehabilitation.

(Amended by Stats. 1977, Ch. 1252.)






ARTICLE 2. Powers and Duties

10600

It is hereby declared that provision for public social services in this code is a matter of statewide concern. The department is hereby designated as the single state agency with full power to supervise every phase of the administration of public social services, except health care services and medical assistance, for which grants-in-aid are received from the United States government or made by the state in order to secure full compliance with the applicable provisions of state and federal laws.

(Amended by Stats. 1977, Ch. 1252.)



10600.1

(a) The State Department of Social Services succeeds to and is vested with the duties, purposes, responsibilities, and jurisdiction exercised by the State Department of Health or the State Department of Benefit Payments pursuant to the provisions of this division, except those contained in Chapter 7 (commencing with Section 14000), Chapter 8 (commencing with Section 14200), Chapter 8.5 (commencing with Section 14500), and Chapter 8.7 (commencing with Section 14520) of Part 3, on the date immediately prior to the date this section becomes operative.

(b) The State Department of Social Services also succeeds to and is vested with the duties, purposes, responsibilities, and jurisdiction heretofore exercised by the State Department of Health with respect to its disability determination function performed pursuant to Titles II and XVI of the federal Social Security Act; provided, however, that this paragraph shall not vest in the State Department of Social Services any power or authority over programs for aid or rehabilitation of mentally disordered or developmentally disabled persons administered by the State Department of State Hospitals or the State Department of Developmental Services.

(Amended by Stats. 2014, Ch. 442, Sec. 20. Effective September 18, 2014.)



10600.2

The State Department of Social Services shall have possession and control of all records, papers, offices, equipment, supplies, moneys, funds, appropriations, land, and other property real or personal held for the benefit or use of the Director of Health or the Director of Benefit Payments in the performance of his duties, powers, purposes, responsibilities, and jurisdiction that are vested in the State Department of Social Services by Section 10600.1.

(Amended by Stats. 1977, Ch. 1252.)



10600.3

All officers and employees of the Director of Health or the Director of Benefit Payments who, on the operative date of the statute amending this section at the 1977 portion of the 1977?78 Regular Session of the Legislature, are serving in the state civil service, other than as temporary employees, and engaged in the performance of a function vested in the State Department of Social Services by Section 10600.1 shall be transferred to the State Department of Social Services. The status, positions, and rights of such persons shall not be affected by the transfer and shall be retained by them as officers and employees of the State Department of Social Services pursuant to the State Civil Service Act, except as to positions exempt from civil service.

(Amended by Stats. 1977, Ch. 1252.)



10601

The department may expend, in accordance with law, all moneys made available for its use or for the administration of any statute administered by it.

(Added by Stats. 1965, Ch. 1784.)



10601.2

(a) The State Department of Social Services shall establish, by April 1, 2003, the California Child and Family Service Review System, in order to review all county child welfare systems. These reviews shall cover child protective services, foster care, adoption, family preservation, family support, and independent living.

(b) Child and family service reviews shall maximize compliance with the federal regulations for the receipt of money from Subtitle E (commencing with Section 470) of Title IV of the federal Social Security Act (42 U.S.C. Sec. 670 and following) and ensure compliance with state plan requirements set forth in Subtitle B (commencing with Section 421) of Title IV of the federal Social Security Act (42 U.S.C. Sec. 621 and following).

(c) (1) The California Health and Human Services Agency shall convene a workgroup comprised of representatives of the Judicial Council, the State Department of Social Services, the State Department of Health Care Services, the State Department of Education, the State Department of Justice, any other state departments or agencies the California Health and Human Services Agency deems necessary, the County Welfare Directors Association, the California State Association of Counties, the Chief Probation Officers of California, the California Youth Connection, and representatives of California tribes, interested child advocacy organizations, researchers, and foster parent organizations. The workgroup shall establish a workplan by which child and family service reviews shall be conducted pursuant to this section, including a process for qualitative peer reviews of case information.

(2) At a minimum, in establishing the workplan, the workgroup shall consider any existing federal program improvement plans entered into by the state pursuant to federal regulations, the outcome indicators to be measured, compliance thresholds for each indicator, timelines for implementation, county review cycles, uniform processes, procedures and review instruments to be used, a corrective action process, and any funding or staffing increases needed to implement the requirements of this section. The agency shall broadly consider collaboration with all entities to allow the adequate exchange of information and coordination of efforts to improve outcomes for foster youth and families.

(d) (1) The California Child and Family Service Review System outcome indicators shall be consistent with the federal child and family service review measures and standards for child and family outcomes and system factors authorized by Subtitle B (commencing with Section 421) and Subtitle E (commencing with Section 470) of Title IV of the federal Social Security Act and the regulations adopted pursuant to those provisions (Parts 1355 to 1357, inclusive, of Title 45 of the Code of Federal Regulations).

(2) During the first review cycle pursuant to this section, each county shall be reviewed according to the outcome indicators established for the California Child and Family Service Review System.

(3) For subsequent reviews, the workgroup shall consider whether to establish additional outcome indicators that support the federal outcomes and any program improvement plan, and promote good health, mental health, behavioral, educational, and other relevant outcomes for children and families in California?s child welfare services system.

(4) The workgroup shall convene as necessary to update the outcome indicators described in paragraph (1).

(e) The State Department of Social Services shall identify and promote the replication of best practices in child welfare service delivery to achieve the measurable outcomes established pursuant to subdivision (d).

(f) The State Department of Social Services shall provide information to the Assembly and Senate Budget Committees and appropriate legislative policy committees annually, beginning with the 2002?03 fiscal year, on all of the following:

(1) The department?s progress in planning for the federal child and family service review to be conducted by the United States Department of Health and Human Services and, upon completion of the federal review, the findings of that review, the state?s response to the findings, and the details of any program improvement plan entered into by the state.

(2) The department?s progress in implementing the California child and family service reviews, including, but not limited to, the timelines for implementation, the process to be used, and any funding or staffing increases needed at the state or local level to implement the requirements of this section.

(3) The findings and recommendations for child welfare system improvements identified in county self-assessments and county system improvement plans, including information on common statutory, regulatory, or fiscal barriers identified as inhibiting system improvements, any recommendations to overcome those barriers, and, as applicable, information regarding the allocation and use of the moneys provided to counties pursuant to subdivision (i).

(g) Effective April 1, 2003, the existing county compliance review system shall be suspended to provide to the State Department of Social Services sufficient lead time to provide training and technical assistance to counties for the preparation necessary to transition to the new child and family service review system.

(h) Beginning January 1, 2004, the department shall commence individual child and family service reviews of California counties. County child welfare systems that do not meet the established compliance thresholds for the outcome measures that are reviewed shall receive technical assistance from teams made up of state and peer-county administrators to assist with implementing best practices to improve their performance and make progress toward meeting established levels of compliance.

(i) (1) To the extent that funds are appropriated in the annual Budget Act to enable counties to implement approaches to improving their performance on the outcome indicators under this section, the department, in consultation with counties, shall establish a process for allocating the funds to counties.

(2) The allocation process shall take into account, at a minimum, the extent to which the proposed funding would be used for activities that are reasonably expected to help the county make progress toward the outcome indicators established pursuant to this section, and the extent to which county funding for the Child Abuse, Prevention and Treatment program is aligned with the outcome indicators.

(3) To the extent possible, a county shall use funds in a manner that enables the county to access additional federal, state, and local funds from other available sources. However, a county?s ability to receive additional matching funds from these sources shall not be a determining factor in the allocation process established pursuant to this subdivision.

(4) The department shall provide information to the appropriate committees of the Legislature on the process established pursuant to this subdivision for allocating funds to counties.

(j) (1) Counties shall continue to be responsible for and accountable to the department for child welfare program performance measures, including all of the following:

(A) The outcome and systemic factor measures contained in the federal Department of Health and Human Services Child and Family Services Review Procedures Manual, Appendix B, Index of Outcomes and Systemic Factors, and Associated Items and Data Indicators, issued pursuant to Sections 1355.34(b) and 1355.34(c) of Title 45 of the Code of Federal Regulations.

(B) Information and other requirements necessary for the California Child and Family Service Review System, as required pursuant to this section.

(C) Monthly caseworker visits with a child in care.

(D) Timeliness to begin an investigation of allegations of child abuse or neglect.

(E) Notwithstanding the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), other performance measures resulting from new federal mandates or court decrees as specified in an all-county letter issued by the department.

(2) The department shall monitor, on an ongoing basis, county performance on the measures specified in paragraph (1).

(3) At least once every five years, the department shall conduct a comprehensive review of county performance on the measures specified in paragraph (1).

(4) (A) The department shall periodically update the process guides utilized by counties to prepare the self assessments and system improvement plans to promote implementation and evaluation of promising practices and use of data.

(B) The process guides also shall include, but not be limited to, both of the following:

(i) County evaluation of demographics for the children and families served and effectiveness of the system improvement activities for these populations.

(ii) A description of the process by which the department and counties shall develop mutually agreed upon performance targets for improvement.

(5) The department, in consultation with counties, shall develop a process for resolving any disputes regarding the establishment of appropriate targets pursuant to the process provided in paragraph (4).

(6) A county shall submit an update to the department, no less than annually, on its progress in achieving improvements from the county?s baseline for the applicable measure. The department may require a county that has not met its performance targets to submit and implement a corrective action plan, as determined by the director.

(k) Beginning in the 2011?12 fiscal year, and for each fiscal year thereafter, funding and expenditures for programs and activities required under this section shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(Amended by Stats. 2012, Ch. 35, Sec. 71. Effective June 27, 2012.)



10602

The department shall investigate, examine and make reports upon:

(a) The charitable institutions of the state and of the counties and cities of the state, other than county hospitals and institutions under the jurisdiction of another state department.

(b) The public officers who are in any way responsible for the administration of public funds used for public social services which are administered by the department.

(Amended by Stats. 1977, Ch. 1252.)



10602.4

The Employment Development Department shall investigate, examine, and make reports upon the public officers who are in any way responsible for the administration of public funds used for services which are administered by the Employment Development Department.

(Added by renumbering Section 10602.5 by Stats. 1977, Ch. 579.)



10603

The department shall advise public officers regarding the administration of public social services by public agencies throughout the state, and shall supervise the administration of state public social services, except health care services and medical assistance, to all persons receiving or eligible to receive such state public social services. It shall also supervise the expenditure of any funds for Indian relief which may be granted to the state by the federal government.

(Amended by Stats. 1977, Ch. 1252.)



10604

In administering any funds appropriated or made available for disbursement through the counties for welfare purposes, the department shall:

(a) Require as a condition for receiving such grants-in-aid, that the county shall bear that proportion of the total expense of furnishing aid, as is fixed by the law relating to such aid.

(b) Establish regulations not in conflict with the law fixing statewide standards for the administration of all state or federally assisted public social services, except health care services and medical assistance, which define and control the conditions under which such public social services may be granted or refused. All regulations established by the department shall be binding upon the boards of supervisors and the county department.

(Amended by Stats. 1978, Ch. 429.)



10604.5

(a) (1) Commencing July 1, 1992, the department shall pay only those county welfare department claims for federal or state reimbursement of administration and services under this division which are filed with the department within nine months of the end of the calendar quarter in which the costs are paid. A claim filed after that time may only be paid if the claim falls within the exceptions set forth in federal law. Any claim filed with the department after July 1, 1985, shall be subject to these limitations.

(2) The department may change the nine-month limitation specified in paragraph (1), as deemed necessary by the department to comply with federal changes which affect claiming time limits.

(b) (1) The department may waive the time limit imposed by subdivision (a) if the department determines there was good cause for a county?s failure to file a claim or claims within the time limit.

(2) (A) For purposes of this subdivision, ?good cause? means circumstances which are beyond the county?s control, including acts of God and documented action or inaction by the state or federal government.

(B) ?Circumstances beyond the county?s control? do not include neglect or failure on the part of the county or any of its offices, officers, or employees.

(C) A county shall request a waiver of the time limit imposed by this section for good cause in accordance with regulations adopted and promulgated by the department.

(3) The department?s authority to waive the time limit under this subdivision shall be subject to the availability of funds and shall not apply to claims submitted beyond 18 months after the end of the calendar quarter in which costs were paid.

(Amended by Stats. 2000, Ch. 808, Sec. 122. Effective September 28, 2000.)



10604.6

(a) The department shall pay only those assistance claims for federal or state reimbursement under this division that are filed with the department within 18 months after the end of the calendar quarter in which the costs are paid.

(b) Any claim that is filed after the time specified in subdivision (a) may be paid only if an exception under federal law applies to that claim.

(c) The department may change the 18-month time limit specified in subdivision (a), as deemed necessary by the department to comply with federal changes that affect time limits.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 4, Sec. 12. Effective July 28, 2009.)



10605

(a) If the director believes that a county is substantially failing to comply with any provision of this code or any regulation pertaining to any program administered by the department, and the director determines that formal action may be necessary to secure compliance, he or she shall inform the county welfare director and the board of supervisors of that failure. The notice to the county welfare director and board of supervisors shall be in writing and shall allow the county a specified period of time, not less than 30 days, to correct its failure to comply with the law or regulations. If within the specified period the county does not comply or provide reasonable assurances in writing that it will comply within the additional time as the director may allow, the director may take one or both of the following actions:

(1) Bring an action for injunctive relief to secure immediate compliance.

Any county that is found to be failing to substantially comply with the law or regulations pertaining to any program administered by the department may be enjoined by any court of competent jurisdiction. The court may make orders or judgments as may be necessary to secure county compliance.

(2) Order the county to appear at a hearing before the director to show cause why the director should not take administrative action to secure compliance. The county shall be given at least 30 days? notice of the hearing. The director shall consider the case on the record established at the hearing and, within 30 days, shall render proposed findings and a proposed decision on the issues. The proposed findings and decisions shall be submitted to the county, and the county shall have the opportunity to appear within 10 days, at a time and place as may be determined by the director, for the purpose of presenting oral arguments respecting the proposed findings and decisions. Thereupon, the director shall make final findings and issue a final administrative decision.

(b) If the director determines, based on the record established at the hearing pursuant to paragraph (2) of subdivision (a), that the county is failing to comply with laws or regulations pertaining to any program administered by the department, or if the Department of Human Resources certifies to the director that a county is not in conformity with established merit system standards under Part 2.5 (commencing with Section 19800) of Division 5 of Title 2 of the Government Code, and that administrative sanctions are necessary to secure compliance, the director may invoke either of the following sanctions, except that the sanctions shall not be invoked concurrently:

(1) Except for child welfare services programs, withhold all or part of state and federal funds from the county until the county demonstrates to the director that it has complied.

(2) (A) Assume, temporarily, direct responsibility for the administration of all or part of any or all programs administered by the department in the county until the time as the county provides reasonable written assurances to the director of its intention and ability to comply. During the period of direct state administrative responsibility, the director or his or her authorized representative shall have all of the powers and responsibilities of the county director, except that he or she shall not be subject to the authority of the board of supervisors.

(B) (i) In the event that the director invokes sanctions pursuant to this section, the county shall be responsible for providing any funds as may be necessary for the continued operation of all programs administered by the department in the county. If a county fails or refuses to provide these funds, including a sufficient amount to reimburse any and all costs incurred by the department in directly administering any program in the county, the Controller may deduct an amount certified by the director as necessary for the continued operation of these programs by the department from any state or federal funds payable to the county for any purpose.

(ii) In the event of a state-imposed sanction, the amount of the sanction shall be no greater than the amount of county funds that the county would be required to contribute to fully match the state General Fund allocation for the particular program or programs for which the county is being sanctioned for those programs that are not Public Safety Programs realigned pursuant to 2011 realignment legislation.

(iii) In the event of a state-imposed sanction pursuant to this paragraph for the Public Safety Programs realigned pursuant to 2011 realignment legislation that are administered by the Department of Social Services, the amount of the sanction shall be no greater than the amount of funding originally provided to the county in the 2011?12 fiscal year for the particular program from the Protective Services Subaccount within the Support Services Account of the Local Revenue Fund 2011, as adjusted by the county?s share of the additional incremental funding provided pursuant to paragraph (2) of subdivision (f) of Section 30027.5 of, paragraph (2) of subdivision (f) of Section 30027.6 of, paragraph (2) of subdivision (f) of Section 30027.7 of, and paragraph (2) of subdivision (f) of Section 30027.8 of, the Government Code, the estimated growth funding for the program from the Support Services Growth Subaccount within the Sales and Use Tax Growth Account, and any adjustment to the county allocation pursuant to subdivisions (a) and (b) of Section 30029.5 of the Government Code.

(c) (1) The department is authorized to conduct or have conducted audits and reviews in order to meet its obligations for child welfare programs and to ensure the protection of children and families.

(2) Except for cases in which there is a risk of immediate harm to a minor, the department shall provide the county with at least 30-calendar days? notice of the department?s intent to perform an audit or review. This notice shall include the intended purpose, scope, and timing of the audit or review.

(3) The county shall have an opportunity to respond to the audit or review and may request an extension of up to 30 calendar days, that shall be granted by the director if there is good cause and unless there is a risk of immediate harm to a minor. The request for extension shall be submitted to the department within 10 business days of receipt of the audit or review notice. The department, in consultation with the California State Association of Counties, shall develop a definition of good cause for the purposes of this section.

(4) Nothing in the notice required by paragraph (2) shall be construed to limit the authority of the department under federal or state law to examine other information or records should that become prudent or necessary during the course of the audit or review.

(5) The county shall be presented with the audit or review findings at the conclusion of the audit or review. The county shall have 10 business days to provide a written response to the audit or review findings. The department shall have 10 business days thereafter to issue a final response to the county?s written response. Both the county response and the department?s written response shall be published as part of the audit or review and made final.

(6) The audit or review shall not result in a fiscal sanction to the county, as defined in subdivision (b).

(7) The department may impose a fiscal disallowance if there is a finding of misappropriation of funding, and the county shall be afforded due process as specified in subdivision (d).

(d) (1) If the audit or review specified in subdivision (c) results in a fiscal disallowance, the county may request a hearing within 30 calendar days of the notice of sanction or finalized audit or review. The hearing request shall be in writing and shall be known as the Statement of Disputed Issues, which shall set forth the issues in dispute, and the county?s contentions as to those issues, including any documentation to support the county?s contentions. The hearing shall take place before a hearing officer designated by the director to examine any disputed audit or review finding.

(A) Following the hearing, the hearing officer shall submit the proposed final audit or review of the findings to the director. The director may take any of the following actions:

(i) Adopt the proposed findings with or without reading the record. The findings shall be final upon adoption by the director.

(ii) Reject the proposed findings and have findings prepared based upon the documentation presented at the hearing.

(iii) Refer the matter back to the hearing officer to receive additional information and prepare new findings.

(B) The final audit or review of the findings shall include the county?s Statement of Disputed Issues, including its accompanying documentation. The final audit or review of the findings shall be subject to judicial review.

(e) Nothing in this section shall be construed as preventing the department from bringing an action for writ of mandamus or any other action in court as may be appropriate to ensure no interruption in the provision of benefits to any person eligible therefore under federal law, the provisions of this code or the regulations of the department.

(f) (1) Nothing in this section shall be construed as relieving the board of supervisors of the responsibility to provide funds necessary for the continued services required by law.

(2) Nothing contained in this section shall be construed as preventing a county from seeking judicial review of action taken by the director pursuant to this section under Section 1094.5 of the Code of Civil Procedure or, except in cases arising under Sections 10962 and 10963, from seeking injunctive relief when deemed appropriate.

(Amended by Stats. 2013, Ch. 427, Sec. 116. Effective January 1, 2014.)



10605.1

(a) If a federal disallowance or other financial penalty is imposed on the state based on the results of the federal Children and Family Services Review pursuant to Section 1320a-2a of Title 42 of the United States Code, the department, in consultation with the California State Association of Counties, shall develop an apportionment of the total counties? share of the penalty pursuant to paragraph (3) of subdivision (e) of Section 30026.5 of the Government Code to the individual counties whose performance contributed to the failure to meet the federal outcome target upon which the federal disallowance or other financial penalty is based.

(b) The apportionment of the total counties? share of the penalty to the appropriate individual counties shall include, but not be limited to, the following:

(1) For individual counties subject to a share of the federal disallowance or other financial penalty pursuant to this section that did not expend in the fiscal year upon which the federal disallowance or financial penalty is based an amount equivalent to 90 percent of that which the county would have had to spend in the 2011?12 fiscal year in the absence of 2011 Realignment Legislation to access the augmentation funding pursuant to Section 10609.9, as that section read prior to the enactment of 2011 Realignment Legislation, on services that were previously funded from the General Fund from with Child Welfare Services Allocation prior to the enactment of 2011 Realignment Legislation, an increased share of the federal disallowance or other financial penalty as calculated in paragraph (2). The determination of whether a county expended the amount necessary to be eligible for the allocation pursuant to this subdivision shall be made based on claims for that fiscal year received by the department as of August 1 of the subsequent fiscal year to the fiscal year in which the federal disallowance or financial penalty is based.

(2) For every percentage point below the 90 percent expenditure level pursuant to paragraph (1), the individual county?s share of the federal disallowance or other financial penalty shall be increased by 2 percentage points. Percentages shall be rounded up or down to the nearest full percentage for purposes of this paragraph.

(3) Small counties, defined as those counties with a population of 50,000 or fewer pursuant to demographic information released each year by the Department of Finance, are exempt from the minimum expenditure requirement and the increased share of penalties pursuant to paragraphs (1) and (2).

(4) The increased share of federal disallowances or other financial penalties pursuant to paragraph (2) shall not be imposed on any county if the revenues received pursuant to Sections 6051.15 and 6201.15 and allocated to the county?s Protective Services Subaccount within the Support Services Account in the fiscal year upon which the federal disallowance or other financial penalty is based do not equal the maximum level of funds allocated to the county?s Protective Services Subaccount within the Support Services Account in any fiscal year prior to the fiscal year upon which the federal disallowance or other financial penalty is based plus additional amounts if necessary to fully fund foster care assistance and Adoption Assistance Program payments in the fiscal year upon which the federal disallowance or other financial penalty is based.

(5) The director is authorized to waive the additional county share of federal disallowances or other financial penalties.

(Added by Stats. 2012, Ch. 36, Sec. 71.5. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



10605.2

If the director believes that a county probation department is substantially failing to comply with any provision of this code or any regulation pertaining to the placement activities required to be performed by the probation department to ensure that the needs of wards in placements whose board and care is funded through the Aid to Families with Dependent Children-Foster Care program are met, and the director determines that formal action may be necessary to secure compliance, he or she shall inform the chief probation officer, the presiding judge of the juvenile court, and the board of supervisors of that failure. The notice to the chief probation officer, the presiding judge of the juvenile court, and board of supervisors shall be in writing and shall allow the county probation department a specified period of time, not less than 30 days, to correct its failure to comply with the law or regulations. If within the specified period the county probation department does not comply or provide reasonable assurances in writing that it will comply within the additional time as the director may allow, the director may take one or both of the following actions:

(a) Bring an action for injunctive relief to secure immediate compliance.

Any county probation department that is found to be failing in a substantial manner to comply with the law or regulations pertaining to placement activities required to be performed by the probation department to ensure that the needs of wards in placement whose board and care is funded through the Aid to Families with Dependent Children-Foster Care program are met, may be enjoined by any court of competent jurisdiction. The court may make orders or judgments as may be necessary to secure county probation department compliance.

(b) Order the county probation department to appear at a hearing before the director to show cause why the director should not take administrative action to secure compliance. The hearing shall be conducted pursuant to the rules and regulations of the department.

If the director determines, based on the record established at the hearing, that the county probation department is failing to comply with the provisions of this code or the regulations pertaining to the placement activities required to be performed by the probation department to ensure that the needs of wards in placement funded through the Aid to Families with Dependent Children-Foster Care program are met, or if the State Personnel Board certifies to the director that a county probation department is not in conformity with established merit system standards under Part 2.5 (commencing with Section 19800) of Division 5 of Title 2 of the Government Code, and that administrative sanctions are necessary to secure compliance, the director may invoke either of the following sanctions:

(1) Withhold all or part of state and federal funds from the county probation department until the county probation department demonstrates to the director that it has complied.

(2) Assume, temporarily, direct responsibility for fulfilling the placement activities required by law and regulations to ensure that the needs of the wards in placement funded through the Aid to Families with Dependent Children-Foster Care program are met, until the time as the county probation department provides reasonable assurances to the director of its intention and ability to comply. During the period of direct state administrative responsibility, the director or his or her authorized representative shall have all of the powers and responsibilities of the chief probation officer with regard to placement requirements for wards whose board and care is funded through the Aid to Families with Dependent Children-Foster Care program, except that he or she shall not be subject to the authority of the board of supervisors.

In the event that the director invokes sanctions pursuant to this section, the county probation department shall be responsible for providing any funds as may be necessary for the continued fulfillment of placement activities as required by law and regulation for the placement of wards whose board and care is funded through the Aid to Families with Dependent Children-Foster Care program administered on behalf of the department in the county probation department. If a county probation department fails or refuses to provide these funds, including a sufficient amount to reimburse any and all costs incurred by the department in performing the activities required for the placement of wards whose board and care is funded through the Aid to Families with Dependent Children-Foster Care program in the county probation department, the Controller may deduct an amount certified by the director as necessary for the continued operation of these programs by the department from any state or federal funds payable to the county probation department for any purpose.

Nothing in this section shall be construed as preventing a county probation department from seeking judicial review under Section 1094.5 of the Code of Civil Procedure of any final decision of the director made after a hearing conducted under this section. This review shall be the exclusive remedy available to the county probation department for review of the director?s decision.

Nothing in this section shall be construed as preventing the director from bringing an action for writ of mandamus or any other action in court as may be appropriate to ensure that there is no interruption in the provision of benefits to any person eligible therefor under the provisions of this code or the regulations of the department.

(Amended by Stats. 2012, Ch. 728, Sec. 191. Effective January 1, 2013.)



10606

The department shall cause to be published and made available, at no cost to the public, all of its rules and regulations relating to:

(a) The government of the department.

(b) Any form of public assistance for which state aid is granted to the counties or over the administration of which the department has supervision.

The department shall also provide at no cost such subscription service as may be necessary to assure prompt receipt of all additions and amendments to the rules and regulations of the department and digests of decisions compiled under Section 10964.

(Amended by Stats. 1983, Ch. 323, Sec. 109.8. Effective July 1, 1983.)



10606.1

(a) The department and county welfare departments shall have access to computer information maintained in the files of the Employment Development Department pursuant to Sections 1094 and 1095 of the Unemployment Insurance Code.

(b) The county shall access the information maintained in the Employment Development Department pursuant to Sections 1094 and 1095 of the Unemployment Insurance Code to determine if the applicant for, or recipient of, public social services may be eligible for unemployment insurance benefits or disability insurance benefits. If the information reveals that the applicant for, or recipient of, public social services may actually be eligible for a specified amount of weekly unemployment insurance benefits or disability insurance benefits, the county may require the applicant or recipient to make an application for unemployment insurance benefits or disability insurance benefits.

(c) Subdivision (b) shall not be construed to require or used as justification for a county to upgrade or change its computer system in order to comply with that subdivision.

(Added by Stats. 1995, Ch. 544, Sec. 1. Effective January 1, 1996.)



10606.2

(a) Notwithstanding the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the department may implement, interpret, or make specific the amendments to this division made by the act that added this section by means of all-county letters or similar instructions from the department until regulations are adopted. The department shall adopt emergency regulations no later than July 1, 2014. The department may readopt any emergency regulation authorized by this section that is the same as or substantially equivalent to an emergency regulation previously adopted under this section.

(b) The initial adoption of emergency regulations pursuant to this section and one readoption of emergency regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. Initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be exempt from review by the Office of Administrative Law. The initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each shall remain in effect for no more than 180 days, by which time final regulations may be adopted.

(c) (1) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, for purposes of child welfare services programs and activities described in Divisions 2 and 9 of the Welfare and Institutions Code and in Division 13 of the Family Code, the department may, after consultation with counties and other appropriate stakeholders, make rule changes by means of all-county letters of similar instructions from the department pending enactment of state legislation only when necessary to conform to newly enacted federal law and only when both of the following conditions exist:

(A) The newly enacted federal law does not provide for delayed implementation pending state legislation, and existing state law either: (i) is inconsistent with the newly enacted federal law, or (ii) does not address the subject matter associated with the newly enacted federal law.

(B) The rule change is necessary to retain or maximize federal financial participation that is impacted by the newly enacted federal law.

(2) Any all-county letter or similar instruction issued by the department pursuant to this subdivision shall expire 15 months after issuance by the department unless state legislation ratifying the rule changes has been enacted.

(Added by Stats. 2012, Ch. 35, Sec. 73. Effective June 27, 2012.)



10607

Where the department causes to be published for public distribution informational pamphlets and related materials relating to public assistance programs administered or supervised by the department, they shall be printed in English and may be printed separately in Spanish, or at the discretion of the department, in English and Spanish, in such numbers as the department may determine.

(Added by Stats. 1965, Ch. 1784.)



10607.5

(a) In order to better inform the public as to the range of social services available to aid children and their families, and to provide a concise summary of programs caseworkers may access to aid clients, the State Department of Social Services shall prepare a guide to all programs administered by county departments of social services for children and their families, and that are regulated by the State Department of Social Services. This guide shall include brief descriptions of programs and succinct summaries of their eligibility requirements for all programs available on a statewide basis or in at least two counties. The guide shall not exceed five letter-sized pages. It is not the intent of the Legislature that the guide be a comprehensive training manual for social workers. The guide shall, therefore, be written in language tailored for comprehension by the general public. The guide shall be updated on an annual basis.

(b) The State Department of Social Services shall provide one master copy of the guide, prepared pursuant to subdivision (a), to each county department of social services office that serves children and their families. The State Department of Social Services and county social services departments may make copies of the guide available to members of the public upon request on a fee-for-service basis, provided that the fee shall not exceed the cost of duplication and mailing.

(Added by Stats. 1993, Ch. 1231, Sec. 1. Effective January 1, 1994.)



10608

Copies of all laws relating to any form of public social service for which state aid is granted to counties, and over the administration of which the department has supervision, and of all bulletins and rules and regulations of the department, shall be made available to the public and for public inspection during regular office hours at each county office administering such aid and in each local or regional office of the department.

(Amended by Stats. 1977, Ch. 1252.)



10609

The department may act as the agent or representative of or cooperate with the federal government in any matters within the scope of the functions of the department, for the administration of federal funds granted to this state or for any other purpose in furtherance of those functions.

The department may cooperate with the federal government, its agencies or instrumentalities, in establishing, extending, and strengthening services for the protection and care of homeless, dependent, and neglected children, and children in danger of becoming delinquent, and may receive and expend all funds made available for such purposes by the federal government to the department, the state, a county, a district, a municipal corporation, or a political subdivision.

Any contract or agreement entered into by the department with the federal government or any agency thereof for the expenditure of any funds in the exercise of any power granted to the department by this section shall be subject to approval by the State Department of Finance.

(Amended by Stats. 1977, Ch. 1252.)



10609.3

(a) By January 1, 1995, the State Department of Social Services shall complete, in consultation with county Independent Living Program administrators, placement agencies, providers, advocacy groups, and community groups, a comprehensive evaluation of the Independent Living Program established pursuant to the federal Consolidated Omnibus Budget Reconciliation Act of 1985 (Public Law 99-272) and develop recommendations available to the public on how independent living services could better prepare foster youth for independence and adulthood.

(b) The department shall investigate alternative transition housing models for youth between the ages of 17 and 18 who are in out-of-home placements under the supervision of the county department of social services or county probation department. To the extent federal funds are available and it is in the best interests of the children, the department shall develop and implement a transitional housing model for youth who are preparing for emancipation from foster care.

(c) The department shall also investigate alternative transition models for youth discharged from foster care to live on their own. As part of this investigation, the department shall consider the needs of youth for housing, transportation, health care, access to community resources, employment, and other support services.

(d) The department shall, with the approval of the federal government, amend the foster care state plan, provided for pursuant to Subtitle IV-E (commencing with Section 470) of the federal Social Security Act (42 U.S.C. Sec. 670, et seq.), and the child welfare services state plan (42 U.S.C. Sec. 622), to permit all eligible children be served by the Independent Living Program up to the age of 21 years.

(e) (1) Counties shall maintain a stipend to supplement and not supplant the Independent Living Program. The stipend may provide for, but not be limited to, assisting youth who have exited the foster care system at or after 18 years of age with the following independent living needs:

(A) Bus passes.

(B) Housing rental deposits and fees.

(C) Housing utility deposits and fees.

(D) Work-related equipment and supplies.

(E) Training-related equipment and supplies.

(F) Education-related equipment and supplies.

(2) Notwithstanding Section 10101, the state shall pay 100 percent of the nonfederal costs associated with the stipend program in paragraph (1), subject to the availability of funding provided in the annual Budget Act.

(3) Notwithstanding paragraph (2), beginning in the 2011?12 fiscal year, and for each fiscal year thereafter, funding and expenditures for programs and activities under this section shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(Amended by Stats. 2012, Ch. 35, Sec. 74. Effective June 27, 2012.)



10609.4

(a) On or before July 1, 2000, the State Department of Social Services, in consultation with county and state representatives, foster youth, and advocates, shall do both of the following:

(1) Develop statewide standards for the implementation and administration of the Independent Living Program established pursuant to the federal Consolidated Omnibus Budget Reconciliation Act of 1985 (Public Law 99-272).

(2) Define the outcomes for the Independent Living Program and the characteristics of foster youth enrolled in the program for data collection purposes.

(b) Consistent with federal law and reporting requirements, each county department of social services shall submit to the department an annual Independent Living Program report, which shall include the following:

(1) An accounting of federal and state funds expended for implementation of the program. A county shall spend no more than 30 percent of federal Independent Living Program funds on housing. Expenditures shall be related to the specific purposes of the program. It is the intent of the Legislature that the department, in consultation with counties, shall develop a process for reporting that satisfies federal law and reporting requirements. Program purposes may include, but are not limited to, all of the following:

(A) Enabling participants to seek a high school diploma or its equivalent or to take part in appropriate vocational training, and providing job readiness training and placement services, or building work experience and marketable skills, or both.

(B) Providing training in daily living skills, budgeting, locating and maintaining housing, and career planning.

(C) Providing for individual and group counseling.

(D) Integrating and coordinating services otherwise available to participants.

(E) Providing each participant with a written transitional independent living plan that will be based on an assessment of his or her needs, that includes information provided by persons who have been identified by the participant as important to the participant in cases in which the participant has been in out-of-home placement for six months or longer from the date the participant entered foster care, consistent with the participant?s best interests, and that will be incorporated into his or her case plan.

(F) Providing participants who are within 90 days of attaining 18 years of age, or older as the state may elect under Section 475(8)(B)(iii) of the federal Social Security Act (42 U.S.C. Sec. 675(8)(B)(iii)), including those former foster care youth receiving Independent Living Program Aftercare Services, the opportunity to complete the exit transition plan as required by paragraph (16) of subdivision (f) of Section 16501.1.

(G) Providing participants with other services and assistance designed to improve independent living.

(H) Convening persons who have been identified by the participant as important to him or her for the purpose of providing information to be included in his or her written transitional independent living plan.

(2) Counties shall ensure timely and accurate data entry into the Child Welfare Services/Case Management System (CWS/CMS) for all youth receiving services pursuant to this section.

(3) Counties shall ensure that eligible foster care youth continue to receive information about, and are provided with an opportunity to complete, the National Youth in Transition Database (NYTD) survey, based on an updated process that shall be developed jointly by the department, in consultation with counties to ensure maximum participation in the survey completion and compliance with federal requirements, as follows:

(A) Counties shall provide information to the youth about the NYTD survey within 60 days prior to the date the current or former foster youth is required to be offered the survey.

(B) Within 45 days following the youth in foster care turning 17 years of age, counties shall ensure that each youth has an opportunity to complete the NYTD survey as required by federal law.

(C) Counties shall contact the youth who completed the survey at age 17, in order to request that they complete the followup survey before their 19th and 21st birthdays.

(D) Counties shall provide opportunities for current and former eligible foster youth to take the NYTD survey online at child welfare services and probation offices.

(c) The county department of social services in a county that provides transitional housing placement services pursuant to paragraph (2) of subdivision (a) of Section 11403.2 shall include in its annual Independent Living Program report a description of currently available transitional housing resources in relation to the number of emancipating pregnant or parenting foster youth in the county, and a plan for meeting any unmet transitional housing needs of the emancipating pregnant or parenting foster youth.

(d) In consultation with the department, a county may use different methods and strategies to achieve the standards and outcomes of the Independent Living Program developed pursuant to subdivision (a).

(e) In consultation with the County Welfare Directors Association, the California Youth Connection, and other stakeholders, the department shall develop and adopt emergency regulations, no later than July 1, 2012, in accordance with Section 11346.1 of the Government Code that counties shall be required to meet when administering the Independent Living Program and that are achievable within existing program resources and any federal funds available for case management and case plan review functions for nonminor dependents, as provided for in the federal Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public Law 110-351). The initial adoption of emergency regulations and one readoption of the initial regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. Initial emergency regulations and the first readoption of those regulations shall be exempt from review by the Office of Administrative Law. The initial emergency regulations and the first readoption of those regulations authorized by this subdivision shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each shall remain in effect for no more than 180 days.

(f) The department, in consultation with representatives of the Legislature, the County Welfare Directors Association, the Chief Probation Officers of California, the Judicial Council, representatives of tribes, the California Youth Connection, former foster youth, child advocacy organizations, labor organizations, dependency counsel for children, juvenile justice advocacy organizations, foster caregiver organizations, and researchers, shall review and develop modifications needed to the Independent Living Program to also serve the needs of nonminor dependents, as defined in subdivision (v) of Section 11400, eligible for services pursuant to Section 11403. These modifications shall include the exit transition plan required to be completed within the 90-day period immediately prior to the date the nonminor participant attains the age that would qualify the participant for federal financial participation, as described in Section 11403, pursuant to Section 675(5)(H) of Title 42 of the United States Code. Notwithstanding the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, through June 30, 2012, the department shall prepare for implementation of the applicable provisions of this section by publishing all-county letters or similar instructions from the director by October 1, 2011, to be effective January 1, 2012.

(g) Beginning in the 2011?12 fiscal year and for each fiscal year thereafter, funding and expenditures for programs and activities required under this section shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(Amended by Stats. 2012, Ch. 35, Sec. 75. Effective June 27, 2012.)



10609.45

(a) Subject to subdivision (b), and notwithstanding any other provision of law, services available under the Independent Living Program, established pursuant to the federal Consolidated Omnibus Budget Reconciliation Act of 1985 (Public Law 99-272), shall be provided to an otherwise eligible former dependent child of the juvenile court pursuant to Section 300 placed with a nonrelated legal guardian, who is receiving permanent placement services pursuant to subdivision (b) of Section 16508. In a county operating under a demonstration project pursuant to Section 18260, services available under the Independent Living Program shall be provided to an otherwise eligible former dependent child of the juvenile court pursuant to Section 300 placed with a nonrelated legal guardian, regardless of whether the child is receiving permanent placement services.

(b) Services provided pursuant to subdivision (a) shall only be provided to an otherwise eligible former dependent child of the juvenile court pursuant to Section 300 placed with a nonrelated legal guardian, whose guardianship was ordered on or after the child?s eighth birthday.

(Added by Stats. 2010, Ch. 555, Sec. 1. Effective January 1, 2011.)



10609.5

(a) The department shall contract with an appropriate and qualified entity to conduct an evaluation of the adequacy of the current child welfare services budgeting methodology and make recommendations for revising the budgeting methodology, including appropriate caseload levels, supportive services, and preventative services, in order to accurately and adequately fund the system. This evaluation shall, at a minimum, consider the impact of the following factors on the budgeting methodology:

(1) The current state and federal statutory and regulatory environment for child welfare services.

(2) The state of the art advancements and best child welfare practice, such as family conferencing and wraparound services.

(3) The impact of the child welfare services case management system on the workload of workers in the system.

(4) The nature and degree of the problems experienced by families in need of child welfare services, and the service needs of abused and neglected children and their families.

(5) The impact on workload of obtaining timely medical, mental health, educational, and developmental assessments of children in the child welfare system, and coordinating with other systems to meet the children?s needs.

(b) The department shall convene an advisory group that shall include representatives of the County Welfare Directors Association, the California State Association of Counties, child welfare services consumers, children?s advocacy organizations, and child welfare social worker organizations. The advisory group shall do both of the following:

(1) Provide oversight over the process of selecting an entity to conduct an evaluation under subdivision (a).

(2) Provide oversight over, and technical assistance to, the entity selected to conduct the evaluation under subdivision (a).

(Amended by Stats. 2001, Ch. 745, Sec. 239. Effective October 12, 2001.)



10609.6

(a) The department, in consultation with the seven member task force specified in subdivision (b), shall develop a plan to implement the recommendations of the evaluation required by Section 10609.5.

(b) The task force created pursuant to this section shall include all of the following:

(1) The director, or his or her designee.

(2) One representative from each of the following:

(A) The Department of Finance.

(B) The County Welfare Directors Association.

(C) The California State Association of Counties.

(D) Child welfare services consumers.

(E) Children?s advocacy organizations.

(F) Child welfare social worker organizations.

(c) If participation on the task force convened pursuant to this section will cause hardship for the representative of child welfare consumers identified in paragraph (4) of subdivision (b), the department, upon the request of the representative, shall provide reimbursement for travel and other expenses directly related to participation in the task force. Except as provided in this subdivision, no task force member shall receive compensation or any other payment for serving on the task force.

(d) The department shall submit the implementation plan to the appropriate policy and fiscal committees of the Legislature on or before June 30, 2001.

(Added by Stats. 2000, Ch. 108, Sec. 25.5. Effective July 10, 2000.)



10609.7

(a) The Legislature finds and declares all of the following:

(1) The department has convened the Child Welfare Services Stakeholders Group for the purpose of making recommendations to redesign California?s child welfare system to create and sustain a flexible system, comprising public and private partnerships, that provides a comprehensive system of support for families and communities to ensure the well-being of every child.

(2) In the first year of the stakeholders group, there was significant attention brought to the carrying capacity of direct service professionals through the development of an implementation plan of child welfare services workload study pursuant to Section 10609.5.

(3) The stakeholders group has convened a series of working groups, including the Human Resources Workgroup, whose tasks are to develop core strategies and recommendations resulting in a high capacity, competent, satisfied child welfare services workforce able to perform the essential functions of the redesigned child welfare system.

(4) In the second year, the Human Resources Workgroup report found that workload issues have not appreciably declined and that for the child welfare services redesign to be successful, workforce considerations need to be at the forefront of all redesign efforts.

(5) The stakeholders group and its Human Resources Workgroup have entered the third year of the redesign process for the state?s child welfare services.

(b) It is the intent of the Legislature that the Human Resources Workgroup of the Child Welfare Services Stakeholders Group include in its next planned report the core strategies needed to establish minimum caseload standards under the redesigned child welfare services system for all service areas.

(c) It is the intent of the Legislature that the Human Resources Workgroup also make recommendations for implementing the new caseload standards, including a recommendation that would achieve at least 20 percent of the caseload reductions annually over a specified period of time, as required under the newly recommended standards.

(Added by Stats. 2002, Ch. 635, Sec. 1. Effective January 1, 2003.)



10609.8

On an annual basis, at the time of budget hearings, the State Department of Social Services shall provide information to the budget committees of the Legislature comparing the Governor?s proposed statewide budget for the child welfare services program, including the augmentation and hold harmless funds, to the caseload standards recommended by the evaluation required under Section 10609.5, updated for an analysis of cost-of-doing-business increases and to account for the use of child welfare services funding for noncase-carrying activities, based on information supplied by counties, and measured on a statewide basis. The department shall consult with representatives of the County Welfare Directors Association in the development of statewide cost-of-doing-business increases and the average proportion of expenditures on noncase-carrying activities.

(Added by Stats. 2005, Ch. 78, Sec. 21. Effective July 19, 2005.)



10609.9

(a) (1) Funds designated for child welfare services outcome improvements shall be flexible and may be spent on local priorities identified in the county?s system improvement plan, including, but not limited to, any of the following:

(A) Reducing high worker caseloads.

(B) Clerical or paraprofessional support.

(C) Direct services to clients, such as mental health or substance abuse treatment.

(D) Prevention and early intervention services, such as differential response.

(E) Permanency and youth transition practice improvements.

(F) Any other investments to better serve children and families, which may include services to support older youth in foster care, such as mentoring services.

(2) It is the intent of the Legislature that these funds be linked to improved outcomes, and provided to counties on an ongoing basis.

(b) Beginning in the 2011?12 fiscal year, and for each fiscal year thereafter, funding and expenditures for programs and activities under this section shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(Amended by Stats. 2012, Ch. 35, Sec. 76. Effective June 27, 2012.)



10609.95

(a) The State Department of Social Services shall provide guidance on best practices and facilitate an exchange of information and best practices among counties on an annual basis, commencing no later than January 1, 2014, on establishing memoranda of understanding with appropriate foreign consulates for juvenile court cases in which a parent has been arrested and issued an immigration hold, has been detained by the United States Department of Homeland Security, or has been deported to his or her country of origin. This exchange of information may be accomplished by posting training and other information on the department?s Internet Web site.

(b) The memoranda of understanding shall include, but shall not be limited to, procedures for contacting a foreign consulate at the onset of a juvenile court case, accessing documentation for the child, locating a detained parent, facilitating family reunification once a parent has been deported to his or her country of origin, aiding the safe transfer of a child to the parent?s country of origin, and communicating with relevant departments and services in the parent?s country of origin, including, when appropriate, allowing reports from the foreign child welfare authorities documenting the parent?s living situation and the parent?s participation in service plans in the country of origin that are in compliance with the case plan requirements.

(Added by Stats. 2012, Ch. 845, Sec. 16. Effective January 1, 2013.)



10609.97

(a) The State Department of Social Services shall provide guidance on best practices and facilitate an exchange of information and best practices among counties on an annual basis, commencing no later than January 1, 2014, on assisting a child in a juvenile court case who is eligible for special immigrant juvenile status under Section 1101(a)(27)(J) of Title 8 of the United States Code. This exchange of information may be accomplished by posting training and other information on the department?s Internet Web site.

(b) The guidance shall include procedures for assisting eligible children in applying for special immigrant juvenile status, before the children reach 21 years of age or get married, and applying for T visas, U visas, and Violence Against Women Act self-petitions.

(Added by Stats. 2012, Ch. 845, Sec. 17. Effective January 1, 2013.)



10610

The department may join associations of social welfare agencies having as their purpose the interchanging or supplying of information relating to the technique of social welfare administration.

(Amended by Stats. 1977, Ch. 1252.)



10611

All plans for the use of existing buildings or for new buildings, parts of buildings, or additions to or alterations in buildings, for any public institution under the supervision of the department or for any state, city, or county charitable institution (other than county hospitals and institutions under the jurisdiction of another state department) or for any privately operated institution which receives state aid for the care or support of its inmates shall, before their adoption, be submitted to the department for suggestions and approval as to the social requirements of the occupants.

(Amended by Stats. 1977, Ch. 1252.)



10612

Two months prior to each annual session of the Legislature, the department shall make a full and complete report to the Governor of all its transactions during the preceding year, showing specifically all expenses incurred and moneys paid out by it, with suggestions and recommendations for legislative and executive action.

The department shall include in its report a complete report on its administration of appeals.

(Added by Stats. 1965, Ch. 1784.)



10613

The functions of the department may include the administration and the supervision of the administration of public social services, except health care services and medical assistance, within this state as an agent of the federal government and acting as a service agency for the federal government in the field of social service and welfare.

(Amended by Stats. 1977, Ch. 1252.)



10614

(a) The department shall annually submit by September 10 of each year and March 1 of the following year, to the Department of Finance for its approval, all assumptions underlying all estimates related to all of the following:

(1) Average monthly caseload for each of the categorical aid programs.

(2) Average grant for each of the categorical aid programs.

(3) Total estimated expenditures for each of the categorical aid programs.

(4) Savings or costs associated with all regulatory or statutory changes.

(b) The Department of Finance shall approve or modify the assumptions underlying all estimates within 15 working days of their submission. If the Department of Finance does not approve or modify the assumptions by such date, the assumptions as presented by the submitting department shall be deemed to be accepted by the Department of Finance as of that date.

(c) Assumptions shall be released to the legislative fiscal committees immediately following approval or modification by the Department of Finance. The department shall identify those premises to which either of the following apply:

(1) Have been discontinued since the previous estimate was submitted.

(2) Have been placed in the basic cost line of the estimate package.

(d) The department shall submit an estimate of expenditures for each of the categorical aid programs to the Department of Finance by November 1 of each year and April 20 of the following year. Each estimate shall contain a concise statement identifying applicable estimate components, such as caseload, unit cost, implementation date, whether it is a new or continuing premise, and other assumptions necessary to support the estimate. The submittal shall include a projection of the fiscal impact of each of the approved assumptions related to a regulatory, statutory, or policy change; a detailed explanation of any changes to the base estimate projections from the previous estimate; and a projection of the fiscal impact of such change to the base estimate.

(e) (1) The department shall submit to the Department of Finance, as part of the estimates compiled November 1 each year, a brief narrative description of the methodological steps employed in arriving at all of the following:

(A) The basic grant costs for the Aid to Families with Dependent Children program and State Supplementary Program.

(B) The basic administrative costs for the Aid to Families with Dependent Children program and CalFresh.

(C) All cost estimates for the In-Home Supportive Services program.

(D) Any cost estimate for new regulations or legislation which exceeds 2 percent of the total cost of the affected program.

(2) These methodological discussions shall be forwarded to the Joint Legislative Budget Committee and the fiscal committees along with the November 1 annual estimates of expenditures. In addition, the department shall, upon request, develop and make available brief written narratives of the steps taken to arrive at specified estimates. Copies of the written narratives, working papers, and data employed in the construction of any estimate used to prepare the Governor?s Budget shall be made available by the State Department of Social Services upon request to the Joint Legislative Budget Committee or the Department of Finance.

(f) In the event that the methodological steps employed in arriving at those estimates in May differ from those used in November of the preceding year, the department shall submit a brief narrative description of the revised methodology to the Department of Finance, the Joint Legislative Budget Committee, and the fiscal committees, along with other materials included in the annual May Revision of expenditure estimates.

(g) The estimates of average monthly caseloads, average monthly grants, total estimated expenditures (including administrative expenditures and savings or costs associated with all regulatory or statutory changes), as well as all supporting data provided by the department or developed independently by the Department of Finance, shall be made available to the Joint Legislative Budget Committee immediately following approval by the Department of Finance. These departmental estimates, assumptions, and other supporting data as have been prepared shall, however, be forwarded annually to the Joint Legislative Budget Committee not later than January 10 and May 15 by the department if this information has not been released earlier by the Department of Finance.

(Amended by Stats. 2011, Ch. 227, Sec. 27. Effective January 1, 2012.)



10614.5

Upon the request of the Joint Legislative Budget Committee, the Department of Finance shall post on its Internet Web site data on monthly caseloads and expenditures for public social services programs supervised by the State Department of Social Services. In addition, this data shall be incorporated into and made an integral part of the budget data system.

(Amended by Stats. 2012, Ch. 728, Sec. 192. Effective January 1, 2013.)



10615

California?s 58 counties vary greatly in their welfare problems, and therefore they should not be treated alike in the supervision of welfare programs. The Legislature hereby declares its intent that the department examine the extent of state control needed over county operations, with a view toward eliminating excessive rigidity in procedure; the state should differentiate between those counties which need general direction as opposed to tight supervision.

Within these guidelines, the department shall aid county departments in establishing economic, efficient, and effective methods of operation, including, but not limited to, advising and consulting with county departments with regard to the introduction of electronic computer and data processing systems, personnel utilization, office controls, centralized purchasing, centralized warehousing, writing of specifications, and examination of materials and equipment purchased by county departments.

(Added by Stats. 1965, Ch. 1646.)



10616

The department shall formulate plans for the recruitment, utilization, and training of volunteers to assist in performing services and other duties for the county public social services for the purpose of improving participation in the county public welfare programs. Such plans shall not become effective in a county until approved by a resolution adopted by the board of supervisors.

(Amended by Stats. 1977, Ch. 1252.)



10617

In fixing rates for out-of-home care in nonmedical facilities authorized to provide care for recipients of public assistance, the department shall establish a rate plan providing a differential in rate allowances related to the differences in the degree of care required by recipients. The rate structure shall reflect differences in accordance with the specific types of services that are rendered by the facility in providing care for recipients.

In establishing the rate structure, the department shall strive to improve and increase the range of services provided by out-of-home facilities in order that recipients may receive the type of care they require at a reasonable cost.

In order to keep people in their own homes whenever possible, the department shall develop an expanded range of home care services that will make it possible for people to remain in their own homes or homes of their own choosing with safety. The department shall give particular attention to the training of homemakers to be employed directly by county departments.

In developing plans for the recruitment and training of homemakers, the department shall give priority to the training and employment of recipients of public assistance. Emphasis shall be given to arranging hours of work and training so that parents with primary responsibility for the care of children can participate in the program, to the extent not in conflict with federal law.

(Amended by Stats. 1977, Ch. 1252.)



10618

Funding of Section 10617 is subject to the provisions of Part 1.5 (commencing with Section 10100) of this division.

(Added by Stats. 1978, Ch. 1235. Note: Repeal conditions in Sec. 14 of Ch. 1235 failed.)



10618.5

(a) The county welfare department shall send any CalFresh applicant who is determined to be eligible for CalFresh benefits and who does not indicate on his or her application an interest in enrolling in the Medi-Cal program a copy of the notice developed pursuant to subdivision (b).

(b) (1) Each county welfare department shall develop a notice informing individuals identified pursuant to subdivision (a) that they may be entitled to receive Medi-Cal benefits and requesting their permission to use the information in the CalFresh recipient?s case file to make a determination of eligibility for the Medi-Cal program.

(2) The notice shall also include a request for permission to forward the information in the CalFresh recipient?s case file to the Healthy Families Program administrator for eligibility determination if the individual is determined to be eligible to participate in the Medi-Cal program with a share of cost, or is determined to be ineligible for Medi-Cal.

(3) To apply for medical assistance under the Medi-Cal program, the CalFresh recipient shall sign, date, and return the notice requesting that an eligibility determination be made.

(4) Upon receipt of the notice, the county welfare department shall make an eligibility determination by utilizing the information in the CalFresh recipient?s case file or paper application. The Medi-Cal application date shall be the date the notice is received by the county welfare department.

(5) If the CalFresh case file does not include sufficient information to establish Medi-Cal program eligibility, the county welfare department shall request, either orally or in writing, additional information from the CalFresh recipient.

(6) The notice shall be written in culturally and linguistically appropriate language and at an appropriate literacy level. The notice shall include information on the Medi-Cal program and the Healthy Families Program, a telephone number that CalFresh recipients may call for additional information, and a prepaid means of returning the notice to the county welfare department to begin the eligibility determination process.

(c) If an individual identified in subdivision (a) or (b) is determined to be eligible to participate in the Medi-Cal program with a share of cost, or is determined to be ineligible for Medi-Cal, information pertinent to the CalFresh recipient?s eligibility for the Healthy Families Program shall be forwarded by the county welfare department to the Healthy Families Program statewide administrator for immediate processing. If there is insufficient information to establish Healthy Families Program eligibility, the administrator shall request, either orally or in writing, additional information from the CalFresh recipient.

(d) Counties shall include the cost of implementing this section in their annual administrative budget requests to the State Department of Health Care Services.

(Amended by Stats. 2011, Ch. 227, Sec. 28. Effective January 1, 2012.)



10618.6

(a) When a child in a foster care placement reaches his or her 16th birthday, and each year thereafter, while the child is under the jurisdiction of the juvenile court, the county welfare department, county probation department, or if an automated process is available, the State Department of Social Services, shall request a consumer credit disclosure from each of the three major credit reporting agencies, pursuant to the free annual disclosure provision of the federal Fair Credit Reporting Act, on the child?s behalf, notwithstanding any other law.

(b) For a nonminor dependent, the county welfare department or county probation department shall assist the young adult, on a yearly basis while the nonminor dependent is under the jurisdiction of the juvenile court, with requesting the consumer credit disclosure from each of the three major credit reporting agencies, pursuant to the free annual disclosure provision of the federal Fair Credit Reporting Act.

(c) The county social worker or county probation officer shall ensure that the child or nonminor dependent receives assistance with interpreting the consumer credit disclosure and resolving any inaccuracies. The assistance may include, but is not limited to, referring the youth to a governmental or nonprofit agency that provides consumer credit services. Nothing in this section requires the social worker or probation officer to be the individual providing the direct assistance with interpreting the consumer credit disclosure or resolving the inaccuracies.

(d) Notwithstanding any other law, in order to request a consumer credit disclosure for youth described in subdivision (a), the county welfare department, county probation department, or if an automated process is available, the State Department of Social Services is authorized to release necessary information to a credit reporting agency.

(Amended by Stats. 2012, Ch. 847, Sec. 2. Effective January 1, 2013.)



10619

A public agency shall, in implementing programs affected by the act adding this section to the Welfare and Institutions Code, perform program functions exclusively through the use of merit civil service employees of the public agency, except to the extent permitted by provisions of state and federal law governing the affected program that were in effect on August 21, 1996.

(Added by Stats. 1997, Ch. 270, Sec. 35. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)









CHAPTER 2.1. Public Social Services for Deaf Persons

10620

The Legislature finds that over 1.5 million persons in California are deaf or suffer from significant hearing impairment. Basic governmental services are not routinely adapted to meet the communication needs of deaf and hearing impaired persons and, therefore, the services they receive may be less than those provided to other persons because of the overwhelming communication problems which exist between service agencies and deaf and hearing impaired persons.

(Added by Stats. 1980, Ch. 1193, Sec. 2.)



10621

Public social services for the deaf and hearing impaired shall include, but not be limited to, the following services:

(a) Complete communication services through interpreter services by a professional interpreter for the deaf possessing the comprehensive skills certification of the National Registry of Interpreters for the Deaf or the equivalent, teletypewriter relay, and, when necessary, training in communication skills.

(b) Advocacy to assure deaf and hearing impaired persons receive equal access to public and private services.

(c) Job development and job placement.

(d) Information and referral.

(e) Counseling, including peer counseling.

(f) Independent living skills instruction.

(g) Community education about deafness and hearing impairment.

(Added by Stats. 1980, Ch. 1193, Sec. 2.)



10622

Public social services for the deaf and hearing impaired shall be available in at least three regions throughout the state so that deaf and hearing impaired persons will be able to secure public social services within a reasonable commuting distance. Deaf and hearing impaired persons, residing in urban, suburban, and rural areas, shall be served.

(Added by Stats. 1980, Ch. 1193, Sec. 2.)



10623

Public agencies or private nonprofit corporations or a combination thereof in a region may provide the public social services listed in Section 10621 directly or through agreements with other public agencies or private nonprofit corporations.

(Added by Stats. 1980, Ch. 1193, Sec. 2.)



10624

The department, with the advice of persons knowledgeable about the provision of public social services to deaf and hearing impaired persons, shall establish the criteria for funding public social services for the deaf and hearing impaired.

The criteria shall include, but shall not be limited to, demonstrated need for services, ability to provide services in a deaf or hearing impaired person?s preferred mode of communication, ability to secure community support, including written endorsements of local officials and organizations, including organizations of and for the deaf and hearing impaired, and funding from one or more public or private sources. Special consideration shall be given to the extent to which deaf and hearing impaired persons are included in the agency?s staff and in the case of a private nonprofit corporation on the board of directors.

(Added by Stats. 1980, Ch. 1193, Sec. 2.)



10625

The department shall:

(a) Determine the number and location of regions of the state providing public social services.

(b) Coordinate the provision of services with the Department of Rehabilitation.

(c) Establish uniform accounting procedures and contracts for use with regard to this chapter.

(d) Promulgate requests for proposals and conduct bidders? conferences.

(e) Establish by regulation the definitions of deafness and significant hearing impairment.

(f) Conduct a management or fiscal audit of any contract whenever it is necessary for proper supervision of a contract.

(Added by Stats. 1980, Ch. 1193, Sec. 2.)



10626

The department shall contract with public agencies or private nonprofit corporations for a period not to exceed one year. At the end of each contract year, the department may renegotiate the terms of the contract in accordance with allowable increase or decrease in the agency or corporation costs and their demonstrated ability to provide the specified services. The private nonprofit agency must submit a complete financial statement by a certified public accountant prior to a renewal of a contract.

(Added by Stats. 1980, Ch. 1193, Sec. 2.)



10626.5

(a) A public agency or nonprofit corporation, or a combination thereof, providing the public social services listed in Section 10621, may charge a fee to all public and private agencies when providing public social services to those agencies. The charge shall be based on a standard schedule of fees established and maintained by the service provider. The amount charged shall equal the sum of all costs, direct and indirect, for providing the public social services listed in Section 10621. This fee shall be referred to as program income.

(b) The purpose of program income shall be for either (1) expanding, or (2) continuing the provision of public social services as listed in Section 10621, irrespective of the state fiscal year in which the program income was earned or collected. In the event of cancellation or nonrenewal of a contract, all program income not expended shall be remitted to the department.

(c) Except as otherwise provided by law, all program income received shall be accounted for to the State Department of Social Services at the close of each fiscal year, or more frequently if required by the State Department of Social Services, or the Department of Finance, in such form as prescribed. It is the intent of the Legislature to allow prior collected funds currently in the possession of the service providers to be expended on the provision of the public social services as listed in Section 10621.

(Added by Stats. 1984, Ch. 810, Sec. 1. Effective August 30, 1984.)



10629

The State Department of Social Services shall not expend over 5 percent of the sum appropriated for this chapter for the administrative costs of this chapter.

(Added by Stats. 1980, Ch. 1193, Sec. 2.)






CHAPTER 2.5. Rehabilitation and Employment Coordination

10650

It is hereby declared that the solution and prevention of individuals and families who could otherwise be productive and self-supporting members of society from becoming or remaining public assistance recipients is a matter of statewide concern. The Secretary of the Health and Welfare Agency shall have full power to direct, supervise, and coordinate all services provided by the state departments of the Health and Welfare Agency which relate to this matter, as necessary to achieve the purposes of this chapter.

(Amended by Stats. 1973, Ch. 1212.)



10651

The purposes of this chapter are as follows:

(a) To combat poverty and reduce dependency by placing special attention and emphasis on the training, rehabilitation, and employment of present and potential recipients of public assistance and to prevent their future unemployment;

(b) To combine and coordinate all state services and programs relating to vocational education, vocational rehabilitation, and employment for public assistance recipients;

(c) To avoid duplication and fragmentation of training, rehabilitation, and employment services, and provide the most effective services possible, on behalf of public assistance recipients.

(Added by Stats. 1967, Ch. 1457.)



10652

The department and the State Department of Rehabilitation, acting jointly, shall select public assistance recipients who qualify under either federal or state vocational rehabilitation laws, or both, as being in need of, and being able to benefit from, rehabilitation services pursuant to this chapter.

The two departments shall enter into a statewide agreement for the purpose of implementing the provisions of this section.

Any agreement entered into by the two departments pursuant to this section shall include plans which provide for the most effective use of all federal funds available to the two departments. Such plans may include budgetary transfers, subject to authorization of the Director of Finance, when such transfer will result in increased funds available for vocational rehabilitation services for public assistance recipients, and for former and potential recipients.

All increased funds made available as a result of the implementation of agreements and plans made pursuant to this section, shall be used exclusively to provide vocational rehabilitation service for current, former, or potential public assistance recipients.

(Amended by Stats. 1977, Ch. 1252.)



10653

The county department shall be responsible for the initial selection of public assistance recipients who are to participate in training, vocational educational programs, or other employment preparation programs that are developed pursuant to the provisions of this chapter. The county department shall have primary responsibility for providing those services which will prepare recipients for the specific vocational training and employment placement services offered by the Employment Development Department, the Department of Rehabilitation, the Department of Education, and any other state or federal agencies offering specialized programs to upgrade the capacity of recipients and potential recipients to improve their capacity for self-support or self-direction. The services provided by the county department shall be geared to complement those services offered by state and federal agencies to the end that recipients of public assistance receive and participate in the programs to the fullest extent of their capacity.

(Amended by Stats. 1981, Ch. 714, Sec. 473.)



10654

The Division of Vocational Education of the State Department of Education shall have primary responsibility for the education and training of public assistance recipients. The Secretary of the Health and Welfare Agency shall through the Employment Development Department work with the State Department of Education to develop vocational education programs which will meet the particular requirements and needs of recipients of public assistance whenever it is determined that such special programs will substantially improve such recipients? capacity to achieve self-support or self-direction. The Employment Development Department shall determine the kinds, quality, and number of persons requiring such education.

(Amended by Stats. 1978, Ch. 380.)



10655

The Employment Development Department shall have primary responsibility for placement and other employment services for public assistance recipients; provided, however, that a county department may refer a public assistance recipient to a private employment agency at the same time the recipient is referred to the Employment Development Department. For the purposes of this section, a county department is authorized to enter into contracts with any private employment agencies under such terms and conditions and for such rates as the county department deems reasonable; provided, that once a public assistance recipient has been placed in employment by such an agency, a county department may not contract again with a private employment agency for placement of that recipient within six months of the original date of placement.

No referral or contract authorized under this section shall result in the recipient?s paying any fee, part of wages or other charges to the county department or private employment agency for such services.

(Amended by Stats. 1978, Ch. 380.)



10656

The provisions of this chapter shall be implemented to the full extent of funds available for such purposes.

(Added by Stats. 1967, Ch. 1457.)






CHAPTER 3.5. State Administration of Health Care Services and Medical Assistance

ARTICLE 1. Organization

10720

As used in this chapter, ?department? means the State Department of Health Services, and ?director? means the State Director of Health Services.

(Added by Stats. 1977, Ch. 1252.)



10721

The director shall administer Chapter 7 (commencing with Section 14000) and Chapter 8 (commencing with Section 14200) of Part 3 of this division and any other law pertaining to the administration of health care services and medical assistance. He shall perform such other duties as may be prescribed by law and shall observe and report to the Secretary of Health and Welfare and the Governor on the condition of health care services and medical assistance throughout the state

(Added by Stats. 1977, Ch. 1252.)



10722

The State Department of Health Services succeeds to and is vested with the duties, purposes, responsibilities, and jurisdiction exercised by the State Department of Health or the State Department of Benefit Payments pursuant to Chapter 7 (commencing with Section 14000), Chapter 8 (commencing with Section 14200), Chapter 8.5 (commencing with Section 14500), and Chapter 8.7 (commencing with Section 14520) of this part on the date immediately prior to the date this section becomes operative. Functions transferred pursuant to this section include the management and administration of the Health Care Deposit Fund and the audit and recovery of amounts due as the result of payments made under the California Medical Assistance Program (Medi-Cal).

Transfer to the State Department of Health Services of the above functions shall not impair any contract between the State Department of Health or the State Department of Benefit Payments and any third party and such transfer shall neither create nor vest any right or obligation in either party. In no case shall the substitution of the State Department of Health Services for the State Department of Health or the State Department of Benefit Payments be considered a breach of contract or failure of performance, nor shall it disturb the legal relationships of the parties.

(Amended by Stats. 1978, Ch. 432.)



10723

The State Department of Health Services shall have possession and control of all records, papers, offices, equipment, supplies, moneys, funds, appropriations, land, and other property real or personal held for the benefit or use of the Director of Health or the Director of Benefit Payments in the performance of his duties, powers, purposes, responsibilities, and jurisdiction that are vested in the State Department of Health Services by Section 10722.

(Added by Stats. 1977, Ch. 1252.)



10724

All officers and employees of the Director of Health and the Director of Benefit Payments who on the operative date of this section are serving in the state civil service, other than as temporary employees, and engaged in the performance of a function vested in the State Department of Health Services by Section 10722 shall be transferred to the State Department of Health Services. The status, positions, and rights of such persons shall not be affected by the transfer and shall be retained by them as officers and employees of the State Department of Health Services pursuant to the State Civil Service Act, except as to positions exempt from civil service.

(Added by Stats. 1977, Ch. 1252.)



10725

The director may adopt regulations, orders, or standards of general application to implement, interpret, or make specific the law enforced by the department, and those regulations, orders, and standards shall be adopted, amended, or repealed by the director only in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Regulations relating to services need not be printed in the California Code of Regulations or the California Regulatory Notice Register if they are included in the publications of the department. This authority also may be exercised by the director?s designee.

In adopting regulations the director shall strive for clarity of language that may be readily understood by those administering services or subject to those regulations.

The rules of the department need not specify or include the detail of forms, reports, or records, but shall include the essential authority by which any person, agency, organization, association, or institution subject to the supervision or investigation of the department is required to use, submit, or maintain those forms, reports, or records.

(Amended by Stats. 2014, Ch. 442, Sec. 21. Effective September 18, 2014.)



10726

All regulations heretofore adopted by the Director of the State Department of Benefit Payments which relate to payment, accounting, auditing and collection functions vested in the State Department of Health Services, or by the State Department of Health or any predecessor department which relate to health care services or medical assistance functions vested in the State Department of Health Services, and which are in effect immediately preceding the operative date of this section, shall remain in effect and shall be fully enforceable unless and until readopted, amended or repealed by the State Director of Health Services.

(Amended by Stats. 1978, Ch. 429.)



10727

Except as otherwise provided by law, for purposes of the Health and Safety Code and this code, and any regulations adopted thereunder, after June 1, 1996, ?children?s hospital? means any of the following hospitals:

(a) Valley Children?s Hospital, Madera.

(b) Miller Children?s Hospital, Long Beach.

(c) Childrens Hospital Los Angeles, Los Angeles.

(d) Children?s Hospital Medical Center of Northern California, Oakland.

(e) Children?s Hospital of Orange County.

(f) Lucile Salter Packard Children?s Hospital at Stanford, Palo Alto.

(g) Children?s Hospital and Health Center, San Diego.

(h) Loma Linda University Children?s Hospital, Loma Linda.

(Amended by Stats. 2001, Ch. 290, Sec. 2. Effective January 1, 2002.)



10728

(a) Except as otherwise provided by law, for purposes of this code and the Health and Safety Code, and any regulations adopted thereunder, ?University of California children?s hospital? means each of the University of California children?s programs within the five University of California academic medical center campuses.

(b) This section is not intended to preclude participation by other entities in funding that would benefit children?s health care programs.

(c) For purposes of this section, the term ?children?s hospital? may be used for signage, marketing, community service, and other university communication and philanthropic purposes only.

(d) Nothing in this section shall affect eligibility for any existing state funded health care programs.

(Added by Stats. 2001, Ch. 290, Sec. 3. Effective January 1, 2002.)






ARTICLE 2. Powers and Duties

10740

It is hereby declared that provision for health care services and medical assistance in this code is a matter of statewide concern. The State Department of Health Services is hereby designated as the single state agency with full power to supervise every phase of the administration of health care services and medical assistance for which grants-in-aid are received from the United States government or made by the state in order to secure full compliance with the applicable provisions of state and federal laws.

(Amended by Stats. 2001, Ch. 745, Sec. 240. Effective October 12, 2001.)



10741

The department shall investigate, examine and make reports upon the public officers who are in any way responsible for the administration of public funds used for health care services and medical assistance.

(Added by Stats. 1977, Ch. 1252.)



10742

The department shall advise public officers regarding the administration of health care services and medical assistance by public agencies throughout the state, and shall supervise the administration of such services and assistance to all persons receiving or eligible to receive such services and assistance.

(Added by Stats. 1977, Ch. 1252.)



10743

In administering any funds appropriated or made available to the department for disbursement through the counties for welfare purposes, the department shall establish regulations, not in conflict with the law fixing statewide standards for the administration of all state or federally assisted health care services or medical assistance programs. All regulations established by the department shall be binding upon the boards of supervisors and the county department.

(Amended by Stats. 1978, Ch. 429.)



10743.5

It is the intent of the Legislature that, if the department seeks a waiver for any experimental, pilot, or demonstration project in the 1995?96 fiscal year pursuant to the authority of Section 1315 of Title 42 of the United States Code that has as one of its objectives the obtaining of additional federal funds for health care services, the department shall notify all counties of its intent to seek a waiver. A county shall notify the department within three working days of its intent to participate in this waiver. The department shall include these counties if the necessary documentation required of the counties supports their inclusion in the waiver request. It is further the intent of the Legislature that the department seek to include as many counties as possible in this request.

(Added by Stats. 1995, Ch. 305, Sec. 9. Effective August 3, 1995.)



10744

If the director considers a county director to be failing, in a substantial manner, to comply with any provision of this code or any regulation pertaining to the administration of health care services and medical assistance, he shall put the county director on written notice to that effect, and shall give a copy of the notice to the board of supervisors.

If within 60 days the county director fails to give reasonable assurance that he is complying and will continue to comply with the laws and regulations, the director shall order the county to appear at a hearing, before him to show cause why he should not take action to secure compliance. The county shall be given at least 30 days notice of such hearing. The director shall consider the case on the record established at the hearing and, within 30 days, shall render proposed findings and a proposed decision on the issues. The proposed findings and decisions shall be submitted to the county, and the county shall have an opportunity to appear within 10 days at such time and place as may be fixed by the director for the purpose of presenting oral arguments respecting the proposed findings and decision. Thereupon, the director shall make his final findings and decision.

If the director determines that there is a failure on the part of the county to comply with the provisions of this code or the established regulations, or if the State Personnel Board certifies to the director that a county is not in conformity with established merit system standards under Part 2.5 (commencing with Section 19800) of Division 5 of Title 2 of the Government Code, and that administrative sanctions are necessary to secure compliance, the director may invoke any of the following sanctions:

(a) Withhold part or all of state and federal funds from such county until the county shall make a showing to the director of compliance; or

(b) Assume, temporarily, direct responsibility for the administration of any or all state-aided health care services and medical assistance programs in such county until the county shall provide reasonable assurance to the director of its intention and ability to comply with such laws and regulations. During such period of state administrative responsibility for county programs, the director or his authorized representative shall have all of the powers and responsibilities of the county director, with the exception that he shall not be subject to the authority of the board of supervisors; or

(c) Bring an action in mandamus or such other action in court as may be appropriate to compel compliance. Any such action shall be entitled to a preference in setting a date for a hearing.

Nothing in this section shall be construed as relieving the board of supervisors of the responsibility to provide funds necessary for the continued services required by law.

Nothing contained in this section shall be construed as preventing a county from seeking judicial review of action taken by the director pursuant to this section under Section 1094.5 of the Code of Civil Procedure or, except in cases arising under Sections 10962 and 10963, from seeking injunctive relief when deemed appropriate.

(Added by Stats. 1977, Ch. 1252.)



10745

The department shall cause to be published and made available for sale to the public, at the cost of publishing, all of its rules and regulations relating to:

(a) The government of the department.

(b) Any form of health care services or medical assistance for which state aid is granted to the counties or over the administration of which the department has supervision.

The department shall also provide at cost such subscription service as may be necessary to assure to purchasers of the printed rules and regulations with respect to services prompt receipt of all additions and amendments to the rules and regulations of the department.

(Added by Stats. 1977, Ch. 1252.)



10746

When the department causes to be published for public distribution informational pamphlets and related materials relating to public assistance programs administered or supervised by the department, they shall be printed in English and may be printed separately in Spanish, or at the discretion of the department, in English and Spanish, in such numbers as the department may determine.

(Added by Stats. 1977, Ch. 1252.)



10747

Copies of all laws relating to any form of public social service for which state aid is granted to counties, and over the administration of which the department has supervision, and of all bulletins and rules and regulations of the department, shall be made available to the public and for public inspection during regular office hours at each county office administering such aid and in each local or regional office of the department.

(Added by Stats. 1977, Ch. 1252.)



10748

The department may act as the agent or representative of or cooperate with the federal government in any matters within the scope of the functions of the department under this division, for the administration of federal funds granted to this state or for any other purpose in furtherance of those functions.

Any contract or agreement entered into by the department with the federal government or any agency thereof for the expenditure of any funds in the exercise of any power granted to the department by this section shall be subject to approval by the State Department of Finance.

(Added by Stats. 1977, Ch. 1252.)



10749

The department may join associations of social welfare agencies having as their purpose the interchanging or supplying of information relating to the technique of social welfare administration.

(Added by Stats. 1977, Ch. 1252.)



10750

The functions of the department may include the administration and the supervision of the administration of health care services and medical assistance within this state as an agent of the federal government and acting as a service agency for the federal government in the field of health care services and medical assistance.

(Added by Stats. 1977, Ch. 1252.)



10751

The department, with the cooperation of the State Department of Social Services and the Employment Development Department, shall develop a homemaker and home health aid training and employment program for recipients under the Aid to Families with Dependent Children Program for purposes of applying for any available federal funds.

The departments shall undertake the program development only if federal legislation making federal funds available is enacted, and upon receiving federal funds, the department shall carry out the program by establishing demonstration projects. The Employment Development Department shall develop and supervise the training part of the program.

(Added by Stats. 1979, Ch. 901.)









CHAPTER 3.9. Consolidated Public Assistance Eligibility Determination Demonstration Program

10790

(a) The director, in consultation with the County Welfare Directors Association and at least one advocate for welfare recipients, shall establish, within the Aid to Families with Dependent Children (AFDC) program (Chapter 2 (commencing with Section 11200) of Part 3), and CalFresh (Chapter 10 (commencing with Section 18900) of Part 6), the Consolidated Public Assistance Eligibility Determination Demonstration Project.

(b) (1) The director shall, by formal order, waive the enforcement of those regulations and standards necessary to implement the project with federal approval, in order to implement the demonstration project.

(2) The order establishing the waiver authorized by paragraph (1) shall meet all of the following requirements:

(A) It shall provide alternative methods and procedures of eligibility administration.

(B) It shall not conflict with the basic purposes or coverage provided by law.

(C) The director shall determine, based on estimates, the impact of the proposed changes on AFDC and CalFresh recipients. The order shall be implemented only if no more than 5 percent of the recipients are expected to experience a net benefit reduction.

(D) Applications for, and restorations of, aid shall be processed in the shorter of the time periods required for the AFDC and CalFresh programs, when differences exist between the two programs.

(E) It shall not be general in scope and shall apply only to the project authorized by this section.

(3) The order establishing the waiver authorized by paragraph (1) shall take effect only if the appropriate federal agencies have agreed to approve the demonstration project and to waive those federal requirements that are necessary for waiver under the project.

(c) Applicants and recipients under this chapter shall be entitled to the same rights and fair hearings and appeals as those to which they would otherwise be entitled under the AFDC program (Chapter 2 (commencing with Section 11200) of Part 3) and CalFresh (Chapter 10 (commencing with Section 18900) of Part 6).

(d) The director shall include in the request for any waivers necessary for the implementation of this demonstration project the declaration that if any of the specific elements, pursuant to Section 10791, are deemed unwaivable or are not granted, the other elements may be considered independently and waived as permitted under federal law.

(e) The director may exclude from the request for waivers any specific element, pursuant to subparagraph (D) of paragraph (2) of subdivision (b) of this section or Section 10791, determined to be not cost effective due to significant General Fund costs.

(Amended by Stats. 2011, Ch. 227, Sec. 29. Effective January 1, 2012.)



10791

The demonstration program provided for in Section 10790 shall, at a minimum, include the following elements:

(a) Uniform 30 percent disregard from gross earned income and waiver of the 100-hour limit on employment for AFDC-Unemployed recipient eligibility.

(b) Uniform definition of allowable child care disregards for full- or part-time care.

(c) It shall not be presumed that any transfer of property made within three months prior to the time the application was made for purposes of becoming eligible for CalFresh.

(d) Exemption of personal loans as property where a reasonable repayment plan is in place. A reasonable repayment plan shall be defined as a statement from the lender specifying that the money shall be paid back at a future point in time when the individual is able to do so.

(e) Use of standard shelter allowances based on local housing prices without verification in lieu of verified shelter costs.

(f) Exclusion from income financial aid and work study payments that are computed based on need consistent with Section 11008.10.

(g) Application of good cause determinations related to late submission of monthly income reports for CalFresh recipients who also receive AFDC benefits.

(h) Qualification as categorically eligible for CalFresh any individual who is apparently eligible for or has been granted AFDC benefits.

(i) Disregarding as income, for CalFresh, the first fifty dollars ($50) of child support received, as currently provided for under the AFDC program, to the extent federal funding is available.

(j) Uniform treatment of room and board income, consistent with AFDC program regulations.

(k) Requirement for signatures on monthly income reports, consistent with AFDC program regulations.

(l) Standard deduction for expenses related to self-employment income.

(m) Both programs shall exempt one motor vehicle from property to be considered in determining eligibility.

(n) Both programs shall compute the value of any motor vehicle not exempt from consideration in determining eligibility by subtracting the amount of encumbrances from the fair market value. If an applicant, a recipient, or a county does not agree with the value of a vehicle arrived at through this methodology, the applicant or recipient shall be entitled to the use of either of the following methods for evaluating the motor vehicle:

(1) Submit three appraisals. An appraisal may be made under this paragraph by a car dealer, insurance adjuster, or a personal property appraiser. The average of the three independent appraisals shall be used by the county in evaluating the motor vehicle.

(2) Obtain an appraisal from a county-appointed appraiser.

(o) Adoption of an exclusion from income for both the AFDC and CalFresh programs of one hundred dollars ($100) per quarter, in lieu of the AFDC nonrecurring gift exclusion and the federal Supplemental Nutrition Assistance Program irregular or infrequent income exclusion.

(p) Standardization of county retention percentages for collection of erroneous payments.

(q) Upon receipt of federal approval of this demonstration project the department, in consultation with the Department of Finance, may delay implementation of any elements determined to be not cost effective until funds are appropriated by the Legislature.

(Amended by Stats. 2012, Ch. 728, Sec. 193. Effective January 1, 2013.)






CHAPTER 4. County Departments

10800

Subject to the provisions of Section 11050 and Chapter 3 (commencing with Section 12000) of Part 3, the administration of public social services in each of the several counties of the state is hereby declared to be a county function and responsibility and therefore rests upon the boards of supervisors in the respective counties pursuant to the applicable laws, and in the case of public social services for which federal or state funds are provided, subject to the regulations of the department and the State Department of Health Services.

For the purpose of providing for and carrying out this function and responsibility, the board of supervisors of each county, or other agency as may be otherwise provided by county charter, shall establish a county department, unless otherwise provided by the county charter. Except as provided herein, the county department shall be the county agency for the administration of public social services and for the promotion of public understanding of the public social services provided under this code and the problems with which they deal.

(Amended by Stats. 1977, Ch. 1252.)



10801

A county director shall be appointed in each county by the board of supervisors or other agency designated by county charter, subject to either local merit system standards or to standards prescribed under the merit system required by state law.

The county director shall at all times be under the general direction and supervision of the board of supervisors, unless otherwise provided by county charter.

(Amended by Stats. 2013, Ch. 427, Sec. 117. Effective January 1, 2014.)



10802

The county director shall, for and in behalf of the board of supervisors, have full charge of the county department and the responsibility for administering and enforcing the provisions of this code pertaining to public social services under the regulations of the department and the State Department of Health Services. He shall abide by all lawful directives of the department and the State Department of Health Services, transmitted through the board of supervisors.

(Amended by Stats. 1977, Ch. 1252.)



10803

The county director shall:

(a) Serve as the executive and administrative officer of the county department. The county director may delegate his powers and functions to any member of his staff.

(b) Establish such administrative units as he may deem necessary or desirable for the proper and efficient administration of the county department, and employ such personnel as may be authorized subject to merit system regulations and the state standards established pursuant to Section 19801 of the Government Code.

(c) Perform such other duties as may be prescribed by law, and, except for Section 10801, such other administrative and executive duties pertaining to the public social services as may, by other provisions of law, be imposed upon the board of supervisors.

(d) Perform such other duties as may be prescribed by the board of supervisors.

(Amended by Stats. 1969, Ch. 1283.)



10804

The board of supervisors in any county may contract with any other county or counties or with the department for the operation and maintenance of such public social services as are provided in one or more of the contracting counties, or for the establishment and maintenance of such public social services as the board of supervisors shall deem to be desirable to discharge the duties of the county to provide for public social services for those eligible therefor or the health and care of the sick. Except as provided in Section 11050, the cost of contracted services shall be borne by the contracting county or counties and shall, insofar as state or federal funds are involved, conform to department standards and regulations generally applicable to such services.

(Amended by Stats. 1971, Ch. 578.)



10804.1

The board of supervisors in any county may contract with any other county or counties or with the State Department of Health Services for the operation and maintenance of such services as are provided in one or more of the contracting counties, or for the establishment and maintenance of such services as the board of supervisors shall deem to be desirable to discharge the duties of the county to provide for services for those eligible therefor or the health and care of the sick. The cost of contracted services shall be borne by the contracting county or counties and shall, insofar as state or federal funds are involved, conform to department standards and regulations generally applicable to such services.

(Amended by Stats. 1977, Ch. 1252.)



10805

Each worker employed by the department or the State Department of Health Services whose responsibilities require making home visits shall be provided with an identification card, showing the name and position of the worker, and containing a recent picture. Upon calling at the home of any applicant for or recipient of public social services, the worker shall display the identification card to the applicant or recipient.

Should a worker terminate his employment with the agency, he shall return his identification card to the agency.

(Amended by Stats. 1978, Ch. 432.)



10806

If a dispute occurs between counties as to the responsibility for public social services for an applicant or recipient, either county may submit the dispute to the department or the State Department of Health Services, whichever department has jurisdiction. The decision of the appropriate department shall be final.

(Amended by Stats. 1977, Ch. 1252.)



10808

Any report published by the county in written or graphic form of expenditures for public social services shall show clearly the amount and proportion of costs borne by local taxes and the amount and proportion of costs borne by the state and federal governments.

(Added by Stats. 1965, Ch. 1784.)



10809

The county department shall administer the public social services authorized or permitted under the applicable portions of this code in accordance with the regulations of the department and the State Department of Health Services.

The county department shall make such reports to the appropriate department as may be required.

(Amended by Stats. 1977, Ch. 1252.)



10810

Subject to the approval of the department each county department is authorized to sponsor and conduct programs for the recruitment, training, and utilization of volunteers to assist county department employees in the performance of office duties and to aid in performing services in the counties including but not limited to the following:

(a) Friendly visiting of the indigent aged;

(b) Finding homes for foster children;

(c) Escorting and transporting recipients to clinics and other destinations;

(d) Aiding in location of improved housing;

(e) Teaching homemaking skills and aiding in budgeting and care of the household;

(f) Providing tutoring and other educational aid.

Volunteers shall not duplicate services performed by county department employees.

The county department shall maintain the confidentiality of records of recipients.

(Amended by Stats. 1977, Ch. 1252.)



10812

In addition to services, as defined in Section 10053, that may be required under this division a county may provide any service permitted by federal law and for which federal participation is available.

(Added by Stats. 1971, Ch. 578.)



10813.1

Each county shall submit to the department by December 31 of each year a comprehensive plan for the financing and delivery of social services for the next fiscal year to meet the purposes of Section 10053. Such plan shall specify a priority of services for adults and for families and children.

(Amended by Stats. 1978, Ch. 432.)






CHAPTER 4.1. Statewide Automated Welfare System

10816

The system shall have the following goals:

(a) Prompt and accurate verification of eligibility.

(b) Accurate computation and timely disbursal of benefits for such public assistance programs.

(c) Equitable, timely, and consistent treatment of recipients within each program.

(d) Reduction of administrative complexity.

(e) Strict enforcement of management and fiscal controls.

(f) Collection of management information.

(Added by Stats. 1979, Ch. 282.)



10817

The department shall seek advice and assistance from the State Department of Health Services and counties in the planning and implementation of the system so that efficient, effective, and equitable administration of public assistance programs can be maintained.

(Amended by Stats. 1979, Ch. 1133.)



10818

The department shall submit to the Joint Legislative Budget Committee by August 1, 1984, a detailed work plan for the implementation of the statewide automated welfare system. The work plan shall include at least the following:

(a) A detailed description of the functions to be performed by the system.

(b) The sequence of the functions to be assumed by the system, and the dates on which the functions would be assumed.

(c) The long-range design goals for California?s welfare computer systems.

(d) The cost of the equipment and the administrative costs of implementing the system.

(e) The impact of such a system on the administration of such public assistance programs.

(f) Mechanisms by which the savings resulting from computer systems development can be recouped through reduced welfare administrative costs.

(g) A detailed description of how the data will be collected, stored, and disseminated to protect the privacy of individuals to ensure the confidentiality of such data.

(h) Recommendations for necessary legislative changes to implement the system.

The department shall provide to the counties no later than July 15, 1984, copies of the draft of the detailed work plan. The counties may submit no later than August 15, 1984, to the Joint Legislative Budget Committee their comments and recommendations on the detailed work plan.

(Amended by Stats. 1984, Ch. 268, Sec. 40.7. Effective June 30, 1984.)



10819

The department may test the system in several counties prior to actual statewide implementation. Criteria in selecting county test sites may include high dollar error rates for overpayments and payments to ineligibles, high administrative unit costs, size of county, and scope of data-processing activities.

The department may delay implementation of the system in counties where not cost effective. If the implementation is delayed in such counties, the counties shall make available their data on a timely basis so that a statewide file on public assistance recipients can be maintained.

(Amended by Stats. 1984, Ch. 268, Sec. 40.9. Effective June 30, 1984.)



10820

To ensure statewide uniformity in program administration, the department shall do the following:

(a) Develop and publish an exclusive manual of standards procedures for use by county welfare departments in their daily administration of public assistance programs.

(b) Provide a comprehensive training package for the use of the uniform standards manual.

(c) Develop standard forms to use with the statewide automated welfare system.

(Amended by Stats. 1984, Ch. 268, Sec. 41.2. Effective June 30, 1984.)



10822

The department shall provide an annual report to the Legislature on March 1, 1985, and March 1 of each year thereafter, on the progress in implementing the system.

Such a report shall contain at least the following information:

(a) The functions assumed by the system.

(b) The effectiveness of the system as measured by dollar error rates.

(c) The costs and savings of the system.

(d) The fiscal impact of the system on the administration of such public assistance programs.

(e) The impact of the system on fraud detection, and reduction in duplicate payments.

(f) The responsiveness of the system in meeting recipient?s needs.

(g) Recommendations for further legislative action.

(h) Any revisions in the long-range plan that will affect the objectives to be accomplished in the following year.

(Amended by Stats. 1984, Ch. 268, Sec. 41.5. Effective June 30, 1984.)



10823

Nothing in this chapter shall be construed to reduce or otherwise impair the authority of the State Department of Health Services under Sections 10740 and 14100.1 as the single state agency responsible for administration of the medical assistance program. However, the State Department of Social Services shall develop and implement a statewide automated welfare system for the public assistance programs as provided in Section 10815. The department, in developing this system, shall recognize and utilize to the extent feasible, the centralized Medi-Cal eligibility system now maintained by the State Department of Health Services, and shall ensure that the fully implemented system shall meet those Medi-Cal program requirements deemed necessary by the State Department of Health Services. Both departments shall coordinate their efforts to ensure the mutual benefits of the statewide automated welfare system.

(Amended by Stats. 1984, Ch. 268, Sec. 41.7. Effective June 30, 1984. See same-numbered section, as amended by Stats. 2011, 1st Ex., Ch. 13.)



10823

(a) (1) The Office of Systems Integration shall implement a statewide automated welfare system for the following public assistance programs:

(A) The CalWORKs program.

(B) CalFresh.

(C) The Medi-Cal program.

(D) The foster care program.

(E) The refugee program.

(F) County medical services programs.

(2) Statewide implementation of the statewide automated welfare system for the programs listed in paragraph (1) shall be achieved through no more than four county consortia, including the Interim Statewide Automated Welfare System Consortium, and the Los Angeles Eligibility, Automated Determination, Evaluation, and Reporting System.

(3) Notwithstanding paragraph (2), the Office of Systems Integration shall migrate the 35 counties that currently use the Interim Statewide Automated Welfare System (SAWS) into the C-IV system within the following timeline:

(A) Complete Migration System Test and begin User Acceptance Testing on or before June 30, 2009.

(B) Complete implementation in at least five counties by February 28, 2010.

(C) Complete implementation in at least 14 additional counties on or before May 31, 2010.

(D) Complete implementation in all 35 counties on or before August 31, 2010.

(E) Decommission the Interim Statewide Automated Welfare System on or before January 31, 2011.

(4) Notwithstanding paragraph (2), the Office of Systems Integration shall oversee the migration of the 39 counties composing the C-IV Consortium into a system jointly designed by the 39 counties plus Los Angeles County under the LEADER Replacement System contract. This migration shall result in a new consortium to replace the LEADER and C-IV Consortia.

(5) The consortia and the state shall take any action necessary to ensure that the current SAWS maintenance and operations agreements are extended for the LEADER and C-IV Consortia, pending the completion of the LEADER Replacement System and migration of the C-IV Consortium as set forth in paragraph (4), and for the continuation of the Welfare Client Data System Consortium.

(6) Each SAWS consortium shall provide a seat on its governing body for a representative of the state and shall allow for the stationing of state staff at the project site.

(b) Nothing in subdivision (a) transfers program policy responsibilities related to the public assistance programs specified in subdivision (a) from the State Department of Social Services or the State Department of Health Care Services to the Office of Systems Integration.

(c) (1) On February 1 of each year, the Office of Systems Integration shall provide an annual report to the appropriate committees of the Legislature on the statewide automated welfare system implemented under this section. The report shall address the progress of state and consortia activities and any significant schedule, budget, or functionality changes in the project.

(2) The report provided pursuant to this subdivision in 2012 shall also include the projected timeline and key milestones for the development of the LEADER Replacement System and of the new consortium described in paragraph (4) of subdivision (a).

(d) Notwithstanding any other law, the Statewide Automated Welfare System consortia shall have the authority to expend within approved annual state budgets for each system as follows:

(1) Make changes within any line item, provided that the change does not create additional project costs in the current or in a future budget year.

(2) Make a change of up to one hundred thousand dollars ($100,000) or 10 percent of the total for the line item from which the funds are derived, whichever is greater, between line items with notice to the Office of Systems Integration, provided that the change does not create additional project costs in the current or in a future budget year.

(3) Make requests to the Office of Systems Integration for changes between line items of greater than one hundred thousand dollars ($100,000) or 10 percent of the total for the line item from which the funds are derived, which do not increase the total cost in the current or a future budget year. The Office of Systems Integration shall take action to approve or deny the request within 10 days.

(Amended (as amended by Stats. 2009, 4th Ex., Ch. 4) by Stats. 2011, 1st Ex. Sess., Ch. 13, Sec. 9. Effective September 21, 2011. See same-numbered section, as amended by Stats. 1984, Ch. 268.)



10823.5

The State Department of Social Services shall pay the county share of Merced County?s Merced Automated Global Information Control (MAGIC) application maintenance costs until September 30, 1998, or until Merced County has converted its caseload to one of the Statewide Automated Welfare System (SAWS) consortia systems, whichever occurs first. Merced County shall be the first county implemented under the SAWS consortium system approved for Merced County. Beginning October 1, 1998, Merced County shall pay the county share of MAGIC application maintenance costs based on its percentage share of the total caseload for the consortium approved for Merced County on October 1, 1998. The caseload percentage share shall be adjusted each fiscal year to reflect changes in caseload throughout the consortium. Caseload for the purposes of this section shall be defined as actual average annual duplicated case counts for the most current full fiscal year for the programs included in the consortia system. Beginning October 1, 1998, and until Merced County has converted its caseload to the SAWS consortium approved for Merced County, the department shall pay the difference between the total county share of MAGIC application maintenance costs and the Merced County caseload percentage share of MAGIC application costs.

(Added by Stats. 1997, Ch. 606, Sec. 21. Effective October 3, 1997.)



10824

(a) The counties not participating in the Interim Statewide Automated Welfare System Consortium or the Los Angeles Eligibility, Automated Determination, Evaluation, and Reporting Consortium shall collectively pay 5 percent of the total application development costs of the Statewide Automated Welfare System consortium to which they belong. The proportion of the 5 percent of total application development costs paid by a participating county shall be the same proportion that the county?s caseload bears to the total consortium caseload for the fiscal year in which the contract for application development is executed. ?Caseload? for purposes of this section, means the actual average annual duplicated case counts for the programs included in each consortia?s application. A county subject to this section may pay its proportion of application development costs during development of its consortium?s system, or, by agreement with the department, may pay its proportion after its consortium?s system in production, but within four years after the start of production in a county.

(b) The department shall pay the county share of all other Statewide Automated Welfare System development and implementation costs approved by the Department of Finance and the federal funding agencies for the counties participating in each consortium, except the Los Angeles Eligibility, Automated Determination, Evaluation, and Reporting Consortium.

(c) The department shall pay the county share of maintenance and operations costs for the first 12 months of production of the Statewide Automated Welfare System for the counties participating in each consortium, except the Los Angeles Eligibility, Automated Determination, Evaluation, and Reporting Consortium.

(d) For purposes of this section, ?production? means the first conversion of a county case to the Statewide Automated Welfare System application used by the county?s consortium, or the first processing of an intake case using the county?s Statewide Automated Welfare System consortium application, whichever occurs first.

(e) The department shall pay all Statewide Automated Welfare System maintenance and operations costs for specified counties as defined in this subdivision. A county qualified for Statewide Automated Welfare System maintenance and operations funding is defined as one having an average monthly, duplicated continuing case count below 3,700 cases for the CalWORKs, nonassistance CalFresh, public assistance CalFresh, Medi-Cal, foster care, refugee, and county medical services programs. The department shall make its determination based on actual case counts for the most current full fiscal year. The department shall provide funding for the county share-of-costs for those counties that annually meet this definition until June 30, 2001.

(f) Beginning October 1, 1998, the original 14 Interim Statewide Automated System counties shall pay the county share of Statewide Automated Welfare System maintenance and operations costs at the county administrative cost sharing ratios otherwise provided by law. Counties described in subdivision (e) shall not be subject to this requirement.

(g) The department shall pay the county share of Napa County?s Interim Statewide Automated Welfare System?s application maintenance costs through September 30, 1998. Beginning October 1, 1998, Napa County shall pay the county share of the Interim Statewide Welfare System application maintenance costs at the county administrative cost sharing ratios otherwise provided by law.

(h) (1) The county shall secure the prior approval of the department for any use of Statewide Automated Welfare System equipment, software or resources for activities and program administration not eligible for federal financial participation.

(2) The county shall allocate Statewide Automated Welfare System costs to the respective programs eligible for federal financial participation in accordance with the cost allocation requirements of each program.

(3) The county shall allocate as Statewide Automated Welfare System costs only for activities and program administration eligible for federal financial participation.

(i) If a county uses Statewide Automated Welfare System equipment, software, or resources for activities and program administration not eligible for federal financial participation, and fails to comply with provisions specified in subdivision (h), the county shall be liable to the department for any disallowance due to that use by the county of Statewide Automated Welfare System equipment, software, or resources. In the event of such a loss, the department may recover the loss by reducing funds otherwise due the county as state participation in programs administered by the county under the supervision of the department.

(j) The department shall fund each county?s share of the Central Data Base for the Medi-Cal Eligibility Data System until the end of the 12th month after Statewide Automated Welfare System production begins, as defined in subdivision (d).

(Amended by Stats. 2011, Ch. 227, Sec. 32. Effective January 1, 2012.)






CHAPTER 4.2. Kern County Vendor Payment Demonstration Project

10830

The director may conduct a demonstration project in Kern County, with the approval of the county, pertaining to restricted payments under Chapter 2 (commencing with Section 11200) of Part 3.

(Added by Stats. 1997, Ch. 627, Sec. 2. Effective January 1, 1998. See same-numbered section, as amended by Stats. 2011, Ch. 501, in Chapter 4.6.)



10831

The demonstration project provided for pursuant to this chapter shall meet all of the following requirements:

(a) The demonstration project shall operate for not more than a period of three years.

(b) A maximum of 2,000 assistance units shall participate in the demonstration project.

(c) Notwithstanding Section 11274, the county may make direct rental payments under this chapter without the need for a finding that a recipient has mismanaged funds. In addition, direct rental payments may, notwithstanding Section 11274, be made for a period in excess of 12 months.

(Added by Stats. 1997, Ch. 627, Sec. 2. Effective January 1, 1998.)



10832

The director shall conduct an evaluation of the demonstration project provided for in this chapter. The evaluation shall measure all of the following:

(a) The cost-effectiveness of the demonstration project.

(b) The satisfaction of recipients, county staff, and landlords with the demonstration project.

(c) Any effect of the demonstration project on the goal of assisting recipients to become self-sufficient.

(Added by Stats. 1997, Ch. 627, Sec. 2. Effective January 1, 1998.)



10833

The demonstration project provided for in this chapter shall comply with Article 1 (commencing with Section 18230) of Chapter 3.3 of Part 6.

(Added by Stats. 1997, Ch. 627, Sec. 2. Effective January 1, 1998.)






CHAPTER 4.5. Aid Payments

10825

Notwithstanding any other provision of law relating to the method of payment of aid under this part, a county may develop a payment system which, to the extent feasible, spreads the issuance of public assistance warrants evenly over the month. Such a payment system shall not be instituted until approved by the department.

(Added by Stats. 1972, Ch. 1177.)



10826

Upon election by a county to utilize the aid payment method provided by this chapter, the county shall submit a plan to the department for approval. The plan shall be approved by the department before it is implemented and shall include provisions for assuring that

(a) Each recipient of aid will be assigned a date or dates within the month as the date or dates on which he will be paid in subsequent months;

(b) Each warrant will be placed in the mail in order to be delivered on the assigned payment date and that in the event there is no mail delivery on the assigned payment date, the warrant will be placed in the mail in time to be delivered to the payee on the last mail delivery date prior to the payment date; and

(c) Upon changing payment dates for any recipient, the recipient will receive a pro rata payment on the old payment date in payment of the aid to which such recipient is entitled prior to the new payment date.

(Amended by Stats. 1975, Ch. 113.)



10827

To the extent permitted by federal law and notwithstanding Sections 11006.2, 11056, 11450 and 11455, a county electing to utilize the aid payment method provided by this chapter may establish new eligibility periods and payment periods which may be monthly or semimonthly and which are not limited to a calendar month to correspond with changes of payment dates under this chapter.

Changes in eligibility or payment periods under this chapter shall be approved by the department before implementation.

(Added by Stats. 1975, Ch. 113.)






CHAPTER 4.6. Statewide Fingerprint Imaging System

10830

(a) The department and the Health and Welfare Data Center shall design, implement, and maintain a statewide fingerprint imaging system for use in connection with the determination of eligibility for benefits under the California Work Opportunity and Responsibility to Kids Act (CalWORKs) program under Chapter 2 (commencing with Section 11200) of Part 3 excluding Aid to Families with Dependent Children-Foster Care (AFDC-FC).

(b) (1) Every applicant for, or recipient of, aid under Chapter 2 (commencing with Section 11200) of Part 3, excluding the AFDC-FC program, other than dependent children or persons who are physically unable to be fingerprint imaged, shall, as a condition of eligibility for assistance, be required to be fingerprint imaged.

(2) A person subject to paragraph (1) shall not be eligible for the CalWORKs program until fingerprint images are provided, except as provided in subdivision (e). Ineligibility may extend to an entire case of a person who refuses to provide fingerprint images.

(c) The department may adopt emergency regulations to implement this section specifying the statewide fingerprint imaging requirements and exemptions to the requirements in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The initial adoption of any emergency regulations implementing this section, as added during the 1996 portion of the 1995?96 Regular Session, shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. Emergency regulations adopted pursuant to this subdivision shall remain in effect for no more than 180 days.

(d) Persons required to be fingerprint imaged pursuant to this section shall be informed that fingerprint images obtained pursuant to this section shall be used only for the purpose of verifying eligibility and preventing multiple enrollments in the CalWORKs program. The department, county welfare agencies, and all others shall not use or disclose the data collected and maintained for any purpose other than the prevention or prosecution of fraud. Fingerprint imaging information obtained pursuant to this section shall be confidential under Section 10850.

(e) (1) Except as provided in paragraph (2), the fingerprint imaging required under this chapter shall be scheduled only during the application appointment or other regularly scheduled appointments. No other special appointment shall be required. No otherwise eligible individual shall be ineligible to receive benefits under this chapter due to a technical problem occurring in the fingerprint imaging system or as long as the person consents to and is available for fingerprint imaging at a mutually agreed-upon time, not later than 60 days from the initial attempt to complete fingerprint imaging.

(2) During the first nine months following implementation, recipients may be scheduled for separate appointments to complete the fingerprint imaging required by this section. Notice shall be mailed first class by the department to recipients at least 10 days prior to the appointment, and shall include procedures for the recipient to reschedule the scheduled appointment within 30 days.

(f) If the fingerprint image of an applicant or recipient of aid to which this section applies matches another fingerprint image on file, the county shall notify the applicant or recipient. In the event that a match is appealed, the fingerprint image match shall be verified by a trained individual and any matching case files reviewed prior to the denial of benefits. Upon confirmation that the applicant or recipient is receiving or attempting to receive multiple CalWORKs program checks, a county fraud investigator shall be notified.

(Amended (as amended by Stats. 2008, Ch. 179) by Stats. 2011, Ch. 501, Sec. 1. Effective January 1, 2012. See same-numbered section added by Stats. 1997, Ch. 627, in Chapter 4.2.)






CHAPTER 4.8. Administrative Reform Act

10840

(a) The director and the Director of Health Care Services shall implement a comprehensive program for the simplification of administration of the Aid to Families with Dependent Children, Medi-Cal, and CalFresh programs, which shall include the elements identified in Section 10841. The director shall prepare appropriate amendments in the state plan for these programs and waiver requests of federal requirements that are necessary for the implementation of this chapter.

(b) The director and the Director of Health Care Services shall, by formal order, waive the enforcement of those regulations and standards necessary to implement the project with federal approval, in order to implement the demonstration project.

(Amended by Stats. 2011, Ch. 227, Sec. 34. Effective January 1, 2012.)



10841

(a) The department may establish a demonstration project that tests one or more modifications in verifications of eligibility information to reduce paperwork and achieve program savings while maintaining or improving program integrity.

(b) Aid payments may be made once monthly.

(Added by Stats. 1993, Ch. 69, Sec. 18. Effective June 30, 1993.)



10842

(a) The State Department of Social Services and the State Department of Health Care Services shall jointly, in consultation with the County Welfare Directors Association, establish a consolidated county administrative performance system that shall establish state subventions for county administrative costs for the Aid to Families with Dependent Children program, Medi-Cal, and CalFresh.

(b) Subventions shall be based on actual caseload for each program, including intake and continuing cases, experienced by each county. Reimbursement per case shall be uniform for similar size counties and shall be based on standards for workload performance, or cases per worker, overhead rates, and salary levels for welfare department personnel.

(c) Administrative standards shall be based on actual performance in the most recent fiscal year for which appropriate data is available.

(d) Allocation of costs among welfare programs shall, to the extent feasible, be based on ongoing random moment studies. Sampling rates shall be high enough to provide reasonably accurate and statistically valid updates of prior allocation ratios.

(e) This performance system shall be implemented in each county upon the establishment of a statewide automated welfare system.

(Amended by Stats. 2011, Ch. 227, Sec. 35. Effective January 1, 2012.)






CHAPTER 5. Records

10850

(a) Except as otherwise provided in this section, all applications and records concerning any individual made or kept by any public officer or agency in connection with the administration of any provision of this code relating to any form of public social services for which grants-in-aid are received by this state from the United States government shall be confidential, and shall not be open to examination for any purpose not directly connected with the administration of that program, or any investigation, prosecution, or criminal or civil proceeding conducted in connection with the administration of that program. The disclosure of any information that identifies by name or address any applicant for or recipient of these grants-in-aid to any committee or legislative body is prohibited, except as provided in subdivision (b).

(b) Except as otherwise provided in this section, no person shall publish or disclose or permit or cause to be published or disclosed any list of persons receiving public social services. Any county welfare department in this state may release lists of applicants for, or recipients of, public social services, to any other county welfare department or the State Department of Social Services, and these lists or any other records shall be released when requested by any county welfare department or the State Department of Social Services. These lists or other records shall only be used for purposes directly connected with the administration of public social services. Except for those purposes, no person shall publish, disclose, or use or permit or cause to be published, disclosed, or used any confidential information pertaining to an applicant or recipient.

(c) Any county welfare department and the State Department of Social Services shall provide any governmental entity that is authorized by law to conduct an audit or similar activity in connection with the administration of public social services, including any committee or legislative body so authorized, with access to any public social service applications and records described in subdivision (a) to the extent of the authorization. Those committees, legislative bodies, and other entities may only request or use these records for the purpose of investigating the administration of public social services, and shall not disclose the identity of any applicant or recipient except in the case of a criminal or civil proceeding conducted in connection with the administration of public social services.

(d) This section shall not prohibit the furnishing of this information to other public agencies to the extent required for verifying eligibility or for other purposes directly connected with the administration of public social services, or to county superintendents of schools or superintendents of school districts only as necessary for the administration of federally assisted programs providing assistance in cash or in-kind or services directly to individuals on the basis of need. Any person knowingly and intentionally violating this subdivision is guilty of a misdemeanor.

(e) In the context of a petition for the appointment of a conservator for a person who is receiving or has received aid from a public agency, as indicated above, or in the context of a criminal prosecution for a violation of Section 368 of the Penal Code both of the following shall apply:

(1) An adult protective services employee or ombudsman may answer truthfully at any proceeding related to the petition or prosecution, when asked if he or she is aware of information that he or she believes is related to the legal mental capacity of that aid recipient or the need for a conservatorship for that aid recipient. If the adult protective services employee or ombudsman states that he or she is aware of such information, the court may order the adult protective services employee or ombudsman to testify about his or her observations and to disclose all relevant agency records.

(2) The court may order the adult protective services employee or ombudsman to testify about his or her observations and to disclose any relevant agency records if the court has other independent reason to believe that the adult protective services employee or ombudsman has information that would facilitate the resolution of the matter.

(f) The State Department of Social Services may make rules and regulations governing the custody, use, and preservation of all records, papers, files, and communications pertaining to the administration of the laws relating to public social services under their jurisdiction. The rules and regulations shall be binding on all departments, officials and employees of the state, or of any political subdivision of the state and may provide for giving information to or exchanging information with agencies, public or political subdivisions of the state, and may provide for giving information to or exchanging information with agencies, public or private, that are engaged in planning, providing, or securing social services for or on behalf of recipients or applicants; and for making case records available for research purposes, provided that making these case records available will not result in the disclosure of the identity of applicants for or recipients of public social services and will not disclose any personal information in a manner that would link the information disclosed to the individual to whom it pertains, unless the department has complied with subdivision (t) of Section 1798.24 of the Civil Code.

(g) Any person, including every public officer and employee, who knowingly secures or possesses, other than in the course of official duty, an official list or a list compiled from official sources, published or disclosed in violation of this section, of persons who have applied for or who have been granted any form of public social services for which state or federal funds are made available to the counties is guilty of a misdemeanor.

(h) This section shall not be construed to prohibit an employee of a county welfare department from disclosing confidential information concerning a public social services applicant or recipient to a state or local law enforcement agency investigating or gathering information regarding a criminal act committed in a welfare department office, a criminal act against any county or state welfare worker, or any criminal act witnessed by any county or state welfare worker while involved in the administration of public social services at any location. Further, this section shall not be construed to prohibit an employee of a county welfare department from disclosing confidential information concerning a public social services applicant or recipient to a state or local law enforcement agency investigating or gathering information regarding a criminal act intentionally committed by the applicant or recipient against any off-duty county or state welfare worker in retaliation for an act performed in the course of the welfare worker?s duty when the person committing the offense knows or reasonably should know that the victim is a state or county welfare worker. These criminal acts shall include only those that are in violation of state or local law. Disclosure of confidential information pursuant to this subdivision shall be limited to the applicant?s or recipient?s name, physical description, and address.

(i) The provisions of this section shall be operative only to the extent permitted by federal law and shall not apply to, but exclude, Chapter 7 (commencing with Section 14000) and Chapter 8 (commencing with Section 14200) of this division, and for which a grant-in-aid is received by this state from the United States government pursuant to Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.).

(j) (1) Public social services, as defined in Section 10051, includes publicly funded health care services administered or supervised by the department or the State Department of Health Care Services, except that, as used in this section, it does not include the Medi-Cal program. This subdivision does not affect or alter the exclusions contained in subdivision (i) or the confidentiality provisions contained in Section 14100.2.

(2) This subdivision clarifies existing law.

(Amended by Stats. 2013, Ch. 658, Sec. 1. Effective January 1, 2014.)



10850.1

(a) Notwithstanding any other provision of law, for purposes of Section 10850, the activities of a multidisciplinary personnel team engaged in the prevention, identification, management, or treatment of child abuse or neglect, or of the abuse of elder or dependent persons are activities performed in the administration of public social services, and a member of the team may disclose and exchange any information or writing that also is kept or maintained in connection with any program of public social services or otherwise designated as confidential under state law which he or she reasonably believes is relevant to the prevention, identification, management, or treatment of child abuse or neglect, or of the abuse of elder or dependent persons to other members of the team. All discussions relative to the disclosure or exchange of any such information or writing during team meetings are confidential and, notwithstanding any other provision of law, testimony concerning any such discussion is not admissible in any criminal, civil, or juvenile court proceeding.

(b) As used in this section:

(1) ?Child abuse? has the same meaning as defined in Section 18951. As used in this section, ?abuse of elder or dependent persons? has the meaning given in Section 15610.07.

(2) ?Multidisciplinary personnel team? means a team as specified in Section 15610.55 relative to the abuse of elder or dependent persons or 18951 relative to child abuse or neglect.

(Amended by Stats. 2010, Ch. 551, Sec. 3. Effective September 29, 2010.)



10850.2

Notwithstanding the provisions of Section 10850, factual information relating to eligibility provided solely by the public assistance recipient contained in applications and records made or kept by any public officer or agency in connection with the administration of any public assistance program shall be open for inspection by the recipient to which the information relates and by any other person authorized in writing by such recipient. The written authorization shall be dated and signed by such recipient and shall expire one year from the date of execution. In the event of any hearing under the provisions of this division, the attorney or authorized representative of the applicant or recipient shall be entitled to inspect the case record relating to the applicant or recipient prior to, as well as during, the hearing.

No list or names obtained through such access to such records or applications as provided in this section shall be used for any commercial or political purposes.

(Added by renumbering Section 10850.1 by Stats. 1971, Ch. 438.)



10850.3

(a) Notwithstanding Section 10850, an authorized employee of a county welfare department may disclose confidential information concerning a public social services applicant or recipient to any law enforcement agency where a warrant has been issued for the arrest of the applicant or recipient for the commission of a felony or a misdemeanor. Information that may be released pursuant to this section shall be limited to the name, address, telephone number, birth date, social security number, and physical description of the applicant for, or recipient of, public social services.

(b) A county welfare department may release the information specified by this section to any law enforcement agency only upon a written request from the agency specifying that a warrant of arrest for the commission of a felony or misdemeanor has been issued against the applicant or recipient. This request may be made only by the head of the law enforcement agency, or by an employee of the agency so authorized and identified by name and title by the head of the agency in writing to the county welfare department. A county welfare department shall notify all applicants of public social services that release of confidential information from their records will not be protected if a felony or misdemeanor arrest warrant is issued against the applicant. A recipient of public social services shall be notified, at the time of renewal of his or her application for public social services, that a release of confidential information can be made if a felony or misdemeanor arrest warrant is issued against the recipient.

(c) This section shall not be construed to authorize the release of a general list identifying individuals applying for or receiving public social services.

(d) The provisions of this section shall be operative only to the extent permitted by federal law. The section shall not apply to, but shall exclude, the Medi-Cal program, established pursuant to Chapter 7 (commencing with Section 14000) and following.

(Amended (as amended by Stats. 1995, Ch. 227, Sec. 2) by Stats. 2002, Ch. 918, Sec. 10. Effective January 1, 2003. Applicability is subject to limitations in subd. (d).)



10850.31

(a) For the CalWORKs program and CalFresh only, notwithstanding any other provision of law, the address, social security number, and, if available, photograph of any applicant or recipient shall be made available, on request, to any federal, state, or local law enforcement officer if the officer furnishes the county welfare department with the name of the applicant or recipient and notifies the county welfare department that the following apply:

(1) Any one of the following applies:

(A) The applicant or recipient is fleeing to avoid prosecution, custody, or confinement after conviction, for a crime that, under the law of the place the applicant is fleeing, is a felony, or, in the case of New Jersey, a high misdemeanor.

(B) The applicant or recipient is violating a condition of probation or parole imposed under state or federal law.

(C) The applicant or recipient has information that is necessary for the officer to conduct an official duty related to those issues stated in paragraph (1) or (2).

(2) Locating or apprehending the applicant or recipient is an official duty of the law enforcement officer.

(3) The request is being made in the proper exercise of an official duty.

(b) This section shall not authorize the release of a general list identifying individuals applying for or receiving public social services under the CalWORKs program or CalFresh.

(c) This section shall be implemented only to the extent permitted by federal law.

(Amended by Stats. 2011, Ch. 227, Sec. 36. Effective January 1, 2012.)



10850.4

(a) Within five business days of learning that a child fatality has occurred in the county and that there is a reasonable suspicion that the fatality was caused by abuse or neglect, the custodian of records for the county child welfare agency, upon request, shall release the following information:

(1) The age and gender of the child.

(2) The date of death.

(3) Whether the child was in foster care or in the home of his or her parent or guardian at the time of death.

(4) Whether an investigation is being conducted by a law enforcement agency or the county child welfare agency.

(b) All cases in which abuse or neglect leads to a child?s death shall be subject to the disclosures required in subdivision (c). Abuse or neglect is determined to have led to a child?s death if one or more of the following conditions are met:

(1) A county child protective services agency determines that the abuse or neglect was substantiated.

(2) A law enforcement investigation concludes that abuse or neglect occurred.

(3) A coroner or medical examiner concludes that the child who died had suffered abuse or neglect.

(c) Upon completion of the child abuse or neglect investigation into the child?s death, as described in subdivision (b), the following documents from the juvenile case file shall be released by the custodian of records upon request, subject to the redactions set forth in subdivision (e):

(1) All of the information in subdivision (a).

(2) For cases in which the child?s death occurred while living with a parent or guardian, all previous referrals of abuse or neglect of the deceased child while living with that parent or guardian shall be disclosed along with the following documents:

(A) The emergency response referral information form and the emergency response notice of referral disposition form completed by the county child welfare agency relating to the abuse or neglect that caused the death of the child.

(B) Any cross reports completed by the county child welfare agency to law enforcement relating to the deceased child.

(C) All risk and safety assessments completed by the county child welfare services agency relating to the deceased child.

(D) All health care records of the deceased child, excluding mental health records, related to the child?s death and previous injuries reflective of a pattern of abuse or neglect.

(E) Copies of police reports about the person against whom the child abuse or neglect was substantiated.

(3) For cases in which the child?s death occurred while the child was in foster care, the following documents in addition to those specified in paragraphs (1) and (2) generated while the child was living in the foster care placement that was the placement at the time of the child?s death:

(A) Records pertaining to the foster parents? initial licensing and renewals and type of license or licenses held, if in the case file.

(B) All reported licensing violations, including notices of action, if in the case file.

(C) Records of the training completed by the foster parents, if in the case file.

(d) The documents listed in subdivision (c) shall be released to the public by the custodian of records within 10 business days of the request or the disposition of the investigation, whichever is later.

(e) (1) Prior to releasing any document pursuant to subdivision (c), the custodian of records shall redact the following information:

(A) The names, addresses, telephone numbers, ethnicity, religion, or any other identifying information of any person or institution, other than the county or the State Department of Social Services, that is mentioned in the documents listed in paragraphs (2) and (3) of subdivision (c).

(B) Any information that would, after consultation with the district attorney, jeopardize a criminal investigation or proceeding.

(C) Any information that is privileged, confidential, or not subject to disclosure pursuant to any other state or federal law.

(2) (A) The State Department of Social Services shall promulgate a regulation listing the laws described in subparagraph (C) of paragraph (1) and setting forth standards governing redactions.

(B) Notwithstanding the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), until emergency regulations are filed with the Secretary of State, the State Department of Social Services may implement the changes made to Section 827 and this section at the 2007?08 Regular Session of the Legislature through all-county letters or similar instructions from the director. The department shall adopt as emergency regulations, as necessary to implement those changes, no later than January 1, 2009.

(C) The adoption of regulations pursuant to this paragraph shall be deemed to be an emergency necessary for the immediate preservation of the public peace, health, safety, or general welfare. The emergency regulations authorized by this section shall be exempt from review by the Office of Administrative Law. The emergency regulations authorized by this section shall be submitted for filing with the Secretary of State and shall remain in effect for no more than 180 days, by which time the final regulations shall be adopted.

(f) Upon receiving a request for the documents listed in subdivision (c), the custodian of records shall notify and provide a copy of the request upon counsel for any child who is directly or indirectly connected to the juvenile case file. If counsel for a child, including the deceased child or any sibling of the deceased child, objects to the release of any part of the documents listed in paragraphs (2) and (3) of subdivision (c), they may petition the juvenile court for relief to prevent the release of any document or part of a document requested pursuant to paragraph (2) of subdivision (a) of Section 827.

(g) Documents from the juvenile case file, other than those listed in paragraphs (2) and (3) of subdivision (c), shall only be disclosed upon an order by the juvenile court pursuant to Section 827.

(h) Once documents pursuant to this section have been released by the custodian of records, the State Department of Social Services or the county welfare department or agency may comment on the case within the scope of the release.

(i) Information released by a custodian of records consistent with the requirements of this section does not require prior notice to any other individual.

(j) Each county welfare department or agency shall notify the State Department of Social Services of every child fatality that occurred within its jurisdiction that was the result of child abuse or neglect. Based on these notices and any other relevant information in the State Department of Social Services? possession, the department shall annually issue a report identifying the child fatalities and any systemic issues or patterns revealed by the notices and other relevant information. The State Department of Social Services, after consultation with interested stakeholders, shall provide instructions by an all-county letter regarding the procedure for notification.

(k) For purposes of this section, the following definitions apply:

(1) ?Child abuse or neglect? has the same meaning as defined in Section 11165.6 of the Penal Code.

(2) ?Custodian of records,? for the purposes of this section and paragraph (2) of subdivision (a) of Section 827, means the county welfare department or agency.

(3) ?Juvenile case files? or ?case files? include any juvenile court files, as defined in Rule 5.552 of the California Rules of Court, and any county child welfare department or agency or State Department of Social Services records regardless of whether they are maintained electronically or in paper form.

(4) ?Substantiated? has the same meaning as defined in Section 11165.12 of the Penal Code.

(l) A person disclosing juvenile case file information as required by this section shall not be subject to suit in civil or criminal proceedings for complying with the requirements of this section.

(m) This section shall apply only to deaths that occur on or after January 1, 2008.

(n) Nothing in this section shall require a custodian of records to retain documents beyond any date otherwise required by law.

(o) Nothing in this section shall be construed as requiring a custodian of records to obtain documents not in the case file.

(Amended by Stats. 2011, Ch. 296, Sec. 322. Effective January 1, 2012.)



10850.5

A county welfare department may, without the need to provide written documentation that consent has been obtained from a client, provide information to a housing authority created pursuant to Part 2 (commencing with Section 34200) of Division 24 of the Health and Safety Code, in order to aid the housing authority in the administration of that part. This section may be implemented either through an automated data exchange system or through a manual system. Any housing authority receiving and maintaining information pursuant to this section shall comply with confidentiality and privacy laws concerning the collection, maintenance, and dissemination of information, as contained in Section 10850 and the federal Privacy Act of 1974, contained in Section 552a of Title 5 of the United States Code. The county welfare department shall provide a written form to each person about whom information is to be provided to a housing authority pursuant to this section. The form shall notify the person that the information exchanges may occur. A copy of the form may be retained by the person and the county welfare department. The form shall specify the purpose for which the information has been solicited, the entities to which the information may be provided, the uses that may be made of the information, as set forth in Section 552a(e)(3) of Title 5 of the United States Code, and the right of the client to request review of the information that has been provided to the authority. The county welfare department may provide only information that is necessary to determine eligibility for housing authority programs or services for which the client has applied or which he or she is receiving. The county welfare department shall allow the client to review the information it has provided to a housing authority, upon request of the client. This section is not intended to eliminate any other legal obligation of the county welfare department to obtain consent from a client before releasing information to another entity.

(Added by Stats. 1993, Ch. 985, Sec. 2. Effective January 1, 1994.)



10850.7

(a) Notwithstanding the provisions of Section 10850, an authorized employee of a county welfare department may disclose confidential information concerning a public social services applicant or recipient to any law enforcement agency where the applicant or recipient is deceased. Information that may be released pursuant to this section shall be limited to the name, address, telephone number, birthdate, social security number, and physical description of the applicant for, or recipient of, public social services.

A county welfare department may release the information specified by this section to any law enforcement agency only upon a written request from the head of the agency specifying that the applicant or recipient is deceased and that the agency is otherwise unable to adequately identify the deceased. The information specified may alternatively be released by telephone, whereupon the head of the law enforcement agency shall submit the request in writing within five days of the release.

(b) This section shall not be construed to authorize the release of a general list identifying individuals applying for or receiving public social services.

(c) The provisions of this section shall be operative only to the extent permitted by federal law. The section shall not apply to, but shall exclude the Medi-Cal program established pursuant to Chapter 7 (commencing with Section 14000) and following.

(Added by Stats. 1983, Ch. 905, Sec. 2. Effective September 19, 1983.)



10850.9

(a) Notwithstanding Section 10850, an authorized employee of a county social services department may disclose the name and residential address of elderly or disabled clients to police, fire, paramedical personnel, or other designated emergency services personnel, in the event of a public safety emergency that necessitates the possible evacuation of the area in which those elderly or disabled clients reside. Those public safety emergencies include, but are not limited to, fires, earthquakes, gas leaks, bomb scares, and other natural or human-made occurrences that jeopardize the immediate physical safety of county residents.

(b) The Director of Social Services shall seek any federal approval necessary to implement subdivision (a).

(c) Subdivision (a) shall be implemented only if the director executes a declaration, that shall be retained by the director, stating that any federal approval required for implementation of subdivision (a) has been obtained, and only for the duration of that approval.

(Added by Stats. 1995, Ch. 121, Sec. 2. Effective January 1, 1996.)



10851

(a) Each county shall establish and maintain a case record for each public social services case and shall retain the record for a period of three years. The three-year retention period begins on the date on which public social services were last provided. The records shall be retained beyond the three-year retention period when the county is notified by the department or the State Department of Health Services, whichever has jurisdiction over the records, to retain records for a longer period of time. The department or the State Department of Health Services, whichever has jurisdiction over the records, shall instruct a county to retain records beyond the three-year period when the retention is necessary to a pending civil or criminal action.

(b) Notwithstanding subdivision (a), the board of supervisors of any county may authorize the destruction of the case narrative portions of the case record that are over three years old in any case file, active or inactive, only after audit by the department or the State Department of Health Services, whichever has jurisdiction over the record. In addition, the board may also authorize the destruction of those documents contained in the case file that are over three years old and are no longer necessary to document the recipient?s continued eligibility for public social services. However, if a civil or criminal action against a person based on alleged unlawful application for, or receipt of, public social services, is commenced before the expiration of the three-year period, no portion of the case record of the person shall be destroyed until the action is terminated.

(c) Each county shall maintain fiscal, statistical, and other records necessary for maintaining accountability and meeting reporting requirements relating to the administration of public social services. These fiscal and reporting records shall be retained for a minimum period of three years from the date of submission of the final expenditure report and shall be retained beyond the three-year period when audit findings have not been resolved.

(d) The retention requirements imposed by subdivisions (a) and (c) of this section are for public social services purposes only and are superseded to the extent another statute requires retention of the same records for a longer period for a different purpose.

(e) Notwithstanding subdivision (a), or any other statutory requirement concerning the retention of public social services records, a child protective services agency may, but need not, retain a child abuse report that has been determined to be an unfounded report, as defined in Section 11165.12 of the Penal Code.

(f) Notwithstanding any other provision of law, a county may retain a case record established pursuant to subdivision (a), and retained pursuant to subdivisions (a) and (c), using either electronic or other alternative storage technologies. Permissible alternative storage technologies shall include, but not be limited to, photography, microphotography, electronically recorded video images on magnetic surfaces, electronic data processing systems, optical disk storage, or any other electronic medium that is a trusted system and that does not permit additions, deletions, or changes to the original document and meets Section 12168.7 for recording of permanent records or nonpermanent records. A duplicate copy of any record reproduced shall be deemed an original.

(Amended by Stats. 2000, Ch. 569, Sec. 11. Effective January 1, 2001.)



10851.5

(a) Notwithstanding Section 10851, each county shall retain all records that are necessary to determine the number of months each adult recipient has received aid subject to the time limits provided in Section 11454 and Section 608(a)(7) of Title 42 of the United States Code. The county shall retain the records for the period of time established by the department by regulation.

(b) Each county shall provide case record information to the department?s automated system for tracking the period of time a recipient has received aid. Each county shall provide information, as determined by the department, to the department?s automated system that is sufficient to allow reliable determinations of the number of months each adult recipient of aid has received aid for purposes of Section 11454 and Section 608(a)(7) of Title 42 of the United States Code. The department shall, pursuant to the adoption of emergency regulations, specify the case record information that each county shall provide under this section.

(c) Notwithstanding subdivision (b), if a county cannot provide sufficient information to the automated system, the county shall maintain the information in a nonautomated format, and shall promptly provide that information to any county requesting this information to accurately determine time on aid and enforce time limits.

(d) Any county that fails to provide information required by subdivision (b) or (c) shall be subject to the following:

(1) To the extent that the failure to provide or maintain reliable time clock information results in an audit exception, the costs associated with that exception shall be passed on to the county responsible for the exception unless the county can demonstrate that the costs would have been incurred if the county had provided the information in subdivision (b). In such a case, this amount shall be applied as a reduction in the county?s single allocation under Section 15204.2.

(2) Increased program costs resulting from a court order requiring the department to provide additional months of eligibility to any adult aid recipient due to the failure to reliably determine the number of months each adult recipient has received aid for purposes of Section 11454 shall be passed on to the county responsible for the failure unless the county can demonstrate that the costs would have been incurred if the county had provided the information required in subdivision (b). The county?s single allocation under Section 15204.2 shall be reduced by an amount of the increased program costs resulting from a court order that is proportionate to the responsible county?s caseload.

(e) The department, by regulation, shall establish good cause standards and an appeal process.

(f) In any fiscal year in which a county is assessed a cost under subdivision (d), the county shall expend additional funds to replace any reduction in the single allocation resulting from the penalty.

(g) The department shall adopt regulations to implement this section in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The initial adoption of any emergency regulations and one readoption of the initial regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. The initial emergency regulations and one readoption of those regulations shall be exempt from review by the Office of Administrative Law. The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations.

(Added by Stats. 2001, Ch. 111, Sec. 28. Effective July 30, 2001.)



10852

All persons who are subject to investigation or supervision by the department, or who are connected with any institution subject to such investigation or supervision, or who are in any way responsible for the administration or expenditure of funds which are subject to investigation or supervision by the department, shall furnish to the department such information and statistics as it may request or require, and shall allow the department free access to all such institutions and to all records of such institutions and persons.

(Added by Stats. 1965, Ch. 1784.)



10853

In order to secure accuracy, uniformity, and completeness in such statistics and information, the department, by regulation, may prescribe forms of report and records to be kept by all persons, associations, or institutions subject to investigation or supervision by the department, and each such person, association, or institution shall keep such records and render such reports in conformity with the forms so prescribed.

(Added by Stats. 1965, Ch. 1784.)






CHAPTER 6. Personnel

10900

The department shall, within the limits of funds made available, provide welfare personnel training courses and services, including in-service training, educational leaves or stipends, traineeships, internships, and the expansion of fieldwork training facilities within county departments for the use of colleges and universities in preparing students for employment in the administration of public social services programs. The training courses and services provided pursuant to this section shall be designed to promote welfare personnel training in every county in this state, which will provide the quality and quantity of trained personnel required to eliminate or reduce the circumstances or conditions which impede or prevent an individual or a family from making progress toward proper social adjustment, self-support, and self-direction.

In-service training for county employees who engage in the determination of eligibility for public social services shall include special training in techniques designed to enable such employees to identify applications for public social services which require special investigation pursuant to Section 11055.

(Amended by Stats. 1971, Ch. 1688.)



10905

If, when, and during such times as the federal government allots money to this state for training grants for public social services personnel, pursuant to Title VII of the Federal Social Security Act, the State Department of Health Services with respect to health care services, and the State Department of Social Services with respect to other social services, are authorized to act as the agents and representatives of this state.

(Amended by Stats. 1977, Ch. 1252.)



10906

Employees of the State Department of Social Services or the State Department of Health Services who are engaged in the administration of public social services are authorized (1) to attend courses of training provided by institutions of higher learning, (2) to attend special courses of study or seminars of short duration conducted by experts on a temporary basis for the purpose, (3) to accept fellowships or traineeships at institutions of higher learning with such stipends as are permitted by regulations of the federal government.

Any leave of absence granted to any employee of these departments, as authorized by this section, shall be subject to the approval of the State Personnel Board.

(Amended by Stats. 1977, Ch. 1252.)



10907

The board of supervisors of any county may grant to any permanent employee of the county department a leave of absence with pay to attend an institution of learning for the purpose of improving his skill, knowledge and technique in the administration of social welfare programs which will benefit the county department.

In order to be eligible for an educational leave, the employee must have a satisfactory service record with the county and must execute an agreement to return to the county department to render one year of service. The employee shall furnish a suitable bond indemnifying the county against possible loss in the event the employee fails to return to the county and render the required period of service stipulated in the agreement. Such bond shall be exonerated in the event the failure of the employee to render the stipulated period of service is caused by death, physical or mental disability of the employee. If the board of supervisors finds, and by resolution declares, that the interests of the county will be protected by written agreement of the employee to return to the service of the county and render at least one year of service therein following his return from leave, the board of supervisors may waive the furnishing of the bond.

The terms and amount of pay or stipend to be paid shall be set by the board of supervisors. Any such pay or stipend shall be considered a proper charge against the administration of the public welfare programs.

Notwithstanding any other provisions in this section to the contrary, the board of supervisors may provide educational leaves to employees under such conditions as may be prescribed in an agreement or plan entered into by this state with the federal government.

(Added by Stats. 1965, Ch. 1784.)



10908

Any officers and employees of the Department of Social Welfare performing a function on January 1, 1970, that is transferred to the State Personnel Board, shall, pursuant to Section 19370 of the Government Code, be transferred to the State Personnel Board.

(Added by Stats. 1976, Ch. 504.)



10909

All regulations prior to January 1, 1970, adopted by the State Department of Social Welfare under Welfare and Institutions Code Section 10901 shall remain in effect and shall be enforceable by the State Personnel Board until amended, repealed, or otherwise superseded by regulations adopted by the State Personnel Board.

(Added by Stats. 1976, Ch. 504.)






CHAPTER 7. Hearings

10950

If any applicant for or recipient of public social services is dissatisfied with any action of the county department relating to his or her application for or receipt of public social services, if his or her application is not acted upon with reasonable promptness, or if any person who desires to apply for public social services is refused the opportunity to submit a signed application therefor, and is dissatisfied with that refusal, he or she shall, in person or through an authorized representative, without the necessity of filing a claim with the board of supervisors, upon filing a request with the State Department of Social Services or the State Department of Health Services, whichever department administers the public social service, be accorded an opportunity for a state hearing.

Priority in setting and deciding cases shall be given in those cases in which aid is not being provided pending the outcome of the hearing. This priority shall not be construed to permit or excuse the failure to render decisions within the time allowed under federal and state law.

Notwithstanding any other provision of this code, there is no right to a state hearing when either (1) state or federal law requires automatic grant adjustments for classes of recipients unless the reason for an individual request is incorrect grant computation, or (2) the sole issue is a federal or state law requiring an automatic change in services or medical assistance which adversely affects some or all recipients.

For the purposes of administering health care services and medical assistance, the State Director of Health Services shall have those powers and duties conferred on the Director of Social Services by this chapter to conduct state hearings in order to secure approval of a state plan under applicable federal law.

The State Director of Health Services may contract with the State Department of Social Services for the provisions of state hearings in accordance with this chapter.

As used in this chapter, ?recipient? means an applicant for or recipient of public social services except aid exclusively financed by county funds or aid under Article 1 (commencing with Section 12000) to Article 6 (commencing with Section 12250), inclusive, of Chapter 3 of Part 3, and under Article 8 (commencing with Section 12350) of Chapter 3 of Part 3, or those activities conducted under Chapter 6 (commencing with Section 18350) of Part 6, and shall include any individual who is an approved adoptive parent, as described in subdivision (C) of Section 8708 of the Family Code, and who alleges that he or she has been denied or has experienced delay in the placement of a child for adoption solely because he or she lives outside the jurisdiction of the department.

(Amended by Stats. 1998, Ch. 1056, Sec. 19.5. Effective January 1, 1999.)



10951

(a) No person shall be entitled to a hearing pursuant to this chapter unless he or she files his or her request for the same within 90 days after the order or action complained of.

(b) (1) Notwithstanding subdivision (a), a person shall be entitled to a hearing pursuant to this chapter if he or she files the request more than 90 days after the order or action complained of and there is good cause for filing the request beyond the 90-day period. The director may determine whether good cause exists.

(2) For purposes of this subdivision ?good cause? means a substantial and compelling reason beyond the party?s control, considering the length of the delay, the diligence of the party making the request, and the potential prejudice to the other party. The inability of a person to understand an adequate and language compliant notice, in and of itself, shall not constitute good cause. In no event shall the department grant a request for a hearing where the request is filed more than 180 days after the order or action complained of.

(3) Nothing in this section shall preclude the application of the principles of equity jurisdiction as otherwise provided by law.

(c) Notwithstanding the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the department shall implement this section through an all-county information notice no later than January 1, 2008. The department may also provide further instructions through training notes.

(Amended by Stats. 2007, Ch. 502, Sec. 1. Effective January 1, 2008.)



10952

The department shall set the hearing to commence within 30 working days after the request is filed, and, at least 10 days prior to the hearing, shall give all parties concerned written notice of the time and place of the hearing.

(Amended by Stats. 1982, Ch. 110, Sec. 1.)



10952.5

If regulations require a public or private agency to write a position statement concerning the issues in question in a fair hearing, or if the public or private agency chooses to develop such a statement, not less than two working days prior to the date of a hearing provided for pursuant to this chapter, the public or private agency shall make available to the applicant for, or recipient of, public social services requesting a fair hearing, a copy of the public or private agency?s position statement on the forthcoming hearing. The public or private agency shall make the copy available to the applicant or recipient at the county welfare department. A public or private agency shall be required to comply with the provisions of this section only if the public or private agency has received a 10-day prior notice of the date and time of the scheduled hearing.

If the public or private agency does not make the position statement available not less than two working days prior to the hearing or if the public or private agency decides to modify the position statement, the hearing shall be postponed upon the request of the applicant or recipient, provided an applicant or recipient agrees to waive the right to obtain a decision on the hearing within the deadline that would otherwise be applicable under regulations. A postponement for reason of the public or private agency not making the position statement available within not less than two working days shall be deemed a postponement for good cause for purposes of determining eligibility to any applicable benefits pending disposition of the hearing.

For purposes of this section ?public or private agency? shall not include the State Department of Health Services.

(Amended by Stats. 1986, Ch. 415, Sec. 2.5. Effective July 17, 1986.)



10953

A hearing under this chapter shall be conducted by administrative law judges employed by the department, unless the director orders that it shall be conducted by himself or herself. However, the director may contract with the Office of Administrative Hearings to conduct hearings.

Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code shall not apply to any hearing conducted under this chapter.

(Amended by Stats. 1986, Ch. 415, Sec. 3. Effective July 17, 1986.)



10953.5

(a) The director has authority to appoint the department?s administrative law judges as provided in Section 10555.

(b) Each administrative law judge shall have been admitted to practice law in this state and shall possess any other qualifications prescribed by the State Personnel Board. All persons in the office of the chief referee employed as hearing officers by the department prior to the effective date of this section shall be deemed to be administrative law judges.

(Added by Stats. 1986, Ch. 415, Sec. 4. Effective July 17, 1986.)



10954

The director or administrative law judge conducting the hearing, shall have all of the powers and authority conferred upon the head of a department in Article 2 (commencing with Section 11180) of Chapter 2 of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 1986, Ch. 415, Sec. 5. Effective July 17, 1986.)



10955

The hearing shall be conducted in an impartial and informal manner in order to encourage free and open discussion by participants. All testimony shall be submitted under oath or affirmation. The person conducting the hearing shall not be bound by rules of procedure or evidence applicable in judicial proceedings. At the hearing the applicant or recipient may appear in person with counsel of his own choosing, or in person and without such counsel.

(Added by Stats. 1965, Ch. 1784.)



10956

The proceedings at the hearing shall be reported by a phonographic reporter or otherwise perpetuated by mechanical, electronic, or other means capable of reproduction or transcription.

(Added by Stats. 1965, Ch. 1784.)



10957

The person conducting the hearing, upon good cause shown, may continue the hearing for a period of not to exceed 30 days. When the refusal of a county to accept a signed application for aid or services is an issue, the director may require the county to accept the application, and may continue the case until the results of the investigation have been reported to him or her. In any such case in which aid is awarded by the director or his or her designee, the payments shall commence at the time indicated by the director or his or her designee.

(Amended by Stats. 1986, Ch. 415, Sec. 6. Effective July 17, 1986.)



10958

If the hearing is conducted by an administrative law judge, he or she shall prepare a fair, impartial, and independent proposed decision, in writing and in such format that it may be adopted as the director?s decision and, after approval of the decision by the chief administrative law judge of the department, the chief administrative law judge shall file a copy of the proposed decision, within 75 days after the conclusion of the hearing, with the director.

(Amended by Stats. 1986, Ch. 415, Sec. 7. Effective July 17, 1986.)



10958.1

The issues at the hearing shall be limited to those issues which are reasonably related to the request for hearing or other issues identified by either party which they have mutually agreed, prior to or at the hearing, to discuss. All of those issues shall be addressed in the hearing decisions.

(Added by Stats. 1986, Ch. 415, Sec. 7.5. Effective July 17, 1986.)



10959

Within 30 days after the department has received a copy of the administrative law judge?s proposed decision, the director may adopt the decision in its entirety; decide the matter himself or herself on the record, including the transcript, with or without taking additional evidence; or order a further hearing to be conducted by himself or herself, or another administrative law judge on behalf of the director. Failure of the director to adopt the proposed decision, decide the matter himself or herself on the record, including the transcript, with or without taking additional evidence or order a further hearing within the 30 days shall be deemed an affirmation of the proposed decision. If the director decides the matter, a copy of his or her decision shall be served on the applicant or recipient and on the affected county, and, if his or her decision differs materially from the proposed decision of the administrative law judge, a copy of that proposed decision shall also be served on the applicant or recipient and on the affected county. If a further hearing is ordered, it shall be conducted in the same manner and within the same time limits specified for the original hearing.

(Amended by Stats. 1986, Ch. 415, Sec. 8. Effective July 17, 1986.)



10960

(a) Within 30 days after receiving the decision of the director, which is the proposed decision of an administrative law judge adopted by the director as final, a final decision rendered by an administrative law judge, or a decision issued by the director himself or herself, the affected county or applicant or recipient may file a request with the director for a rehearing. The director shall immediately serve a copy of the request on the other party to the hearing and that other party may within five days of the service file with the director a written statement supporting or objecting to the request. The director shall grant or deny the request no later than the 35th working day after the request is made to ensure the prompt and efficient administration of the hearing process. If the director grants the request, the rehearing shall be conducted in the same manner and subject to the same time limits as the original hearing.

(b) The grounds for requesting a rehearing are as follows:

(1) The adopted decision is inconsistent with the law.

(2) The adopted decision is not supported by the evidence in the record.

(3) The adopted decision is not supported by the findings.

(4) The adopted decision does not address all of the claims or issues raised by the parties.

(5) The adopted decision does not address all of the claims or issues supported by the record or evidence.

(6) The adopted decision does not set forth sufficient information to determine the basis for its legal conclusion.

(7) Newly discovered evidence, that was not in custody or available to the party requesting rehearing at the time of the hearing, is now available and the new evidence, had it been introduced, could have changed the hearing decision.

(8) For any other reason necessary to prevent the abuse of discretion or an error of law, or for any other reason consistent with Section 1094.5 of the Code of Civil Procedure.

(c) The notice granting or denying the rehearing request shall explain the reasons and legal basis for granting or denying the request for rehearing.

(d) The decision of the director, which is the proposed decision of an administrative law judge adopted by the director as final, a final decision rendered by an administrative law judge, or a decision issued by the director himself or herself, remains final pending a request for a rehearing. Only after a rehearing is granted is the decision no longer the final decision in the case.

(e) Notwithstanding any other provision of law, a rehearing request or decision shall not be a prerequisite to filing an action under Section 10962.

(f) (1) Notwithstanding subdivision (a), an applicant or recipient otherwise may be entitled to a rehearing pursuant to this chapter if he or she files a request more than 30 days after the decision of the director is issued, or if he or she did not receive a copy of the decision of the director, or if there is good cause for filing beyond the 30-day period. The director may determine whether good cause exists.

(2) For purposes of this subdivision, ?good cause? means a substantial and compelling reason beyond the party?s control, considering the length of the delay, the diligence of the party making the request, and the potential prejudice to the other party. The inability of a person to understand an adequate and language-compliant notice, in and of itself, shall not constitute good cause. The department shall not grant a request for a hearing if the request is filed more than 180 days after the order or action complained of.

(3) This section shall not preclude the application of the principles of equity jurisdiction as otherwise provided by law.

(g) Notwithstanding the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the department shall implement this section through an all-county information notice no later than January 1, 2008. The department may also provide further instructions through training notes.

(Amended by Stats. 2008, Ch. 179, Sec. 242. Effective January 1, 2009.)



10961

The decision of the director need not specify the amount of the award to be paid unless the amount of the award is an issue. If the decision is in favor of the applicant or recipient, the county department shall pay to the applicant or recipient, without the necessity of establishing his or her present need, the amount of aid the director finds he or she is entitled to receive pursuant to the director?s decision, payment to commence as of the date the person was first entitled thereto, or grant to him or her the services to which he or she is entitled.

The award shall be determined no later than 30 days following the date that the hearing decision is received by the county, or 30 days from the date the additional information needed for compliance with the decision is provided to the county. After the award is made, the county and the claimant shall be notified by the department of its determination regarding the county?s compliance with the decision.

(Amended by Stats. 1986, Ch. 415, Sec. 9.5. Effective July 17, 1986.)



10962

The applicant or recipient or the affected county, within one year after receiving notice of the director?s final decision, may file a petition with the superior court, under the provisions of Section 1094.5 of the Code of Civil Procedure, praying for a review of the entire proceedings in the matter, upon questions of law involved in the case. Such review, if granted, shall be the exclusive remedy available to the applicant or recipient or county for review of the director?s decision. The director shall be the sole respondent in such proceedings. Immediately upon being served the director shall serve a copy of the petition on the other party entitled to judicial review and such party shall have the right to intervene in the proceedings.

No filing fee shall be required for the filing of a petition pursuant to this section. Any such petition to the superior court shall be entitled to a preference in setting a date for hearing on the petition. No bond shall be required in the case of any petition for review, nor in any appeal therefrom. The applicant or recipient shall be entitled to reasonable attorney?s fees and costs, if he obtains a decision in his favor.

(Amended by Stats. 1969, Ch. 1255.)



10963

The county director shall comply with and execute every decision of the director rendered pursuant to this chapter.

(Added by Stats. 1965, Ch. 1784.)



10964

The department shall compile and distribute to each county department a current digest of decisions, properly indexed, rendered under this chapter, and each such digest shall be open to public inspection, subject, however, to the confidentiality requirements set forth in federal and state laws and regulations.

(Added by Stats. 1965, Ch. 1784.)



10965

Nothing in this chapter shall prevent the filing of the request for a hearing by the legal representative, or, if there is no authorized legal representative, by an heir of a deceased applicant or recipient, in behalf of the decedent?s estate, to the end that rights not determined at the time of death shall accrue to the estate of the applicant or recipient.

(Added by Stats. 1965, Ch. 1784.)



10966

(a) In addition to any other delegation powers granted to the director under law, the director may delegate his or her powers to adopt final decisions under this chapter to all administrative law judges within specified ranges in the department, in the types of cases deemed appropriate by the director. The authority to adopt final decisions shall not be contingent upon the outcome of the judge?s resolution of the case or issue, nor upon the identity of a particular administrative law judge. The defined areas of delegation shall be published by the department after interested groups such as the Coalition of California Welfare Rights Organizations, legal aid societies, and the County Welfare Directors Association have had a reasonable amount of time to review and comment.

(b) Notwithstanding any other provisions of this chapter, decisions rendered by the administrative law judges under the authority of this section shall be treated, for all purposes, as the decision of the director. The affected county, recipient, or applicant has the right to request a rehearing pursuant to Section 10960, and the right to petition for judicial review pursuant to Section 10962.

(c) If the director chooses to exercise the authority to delegate his or her powers to adopt final decisions to administrative law judges, the delegation shall be in writing. Any such delegation instrument shall be a public record available at all times, including the time of hearing, from each administrative law judge to whom that authority has been delegated. The written delegation instrument shall include paragraphs (1) and (2) of the following, and may include paragraph (3) of the following:

(1) It shall specify the administrative law judges that are authorized to render final decisions on his or her behalf, including the effective date of the authorization.

(2) It shall specify the types of cases or issues that are subject to his or her delegation of final authority.

(3) It may include any other implementation instructions which he or she determines are necessary for the effective implementation of this section.

(d) Decisions rendered by administrative law judges pursuant to the provisions of this section shall be fair, impartial, independent, in writing, and in the format prescribed by the Chief Administrative Law Judge.

(Added by Stats. 1986, Ch. 415, Sec. 10. Effective July 17, 1986.)



10967

At the time of the hearing the recipient has a right to raise the adequacy of the county?s notice of action as an issue. If the administrative law judge determines that adequate notice was provided, the recipient shall agree to discuss the substantive issue or issues or the case shall be dismissed. If the administrative law judge determines that adequate notice was not provided, the case will be postponed unless the recipient waives the adequate notice requirement and agrees to discuss the substantive issue or issues at the hearing. If the notice was not adequate and involved termination or reduction of aid, retroactive action shall be taken by the county to reinstate aid pending.

(Added by Stats. 1986, Ch. 415, Sec. 10.5. Effective July 17, 1986.)






CHAPTER 9. Penalties

10980

(a) Any person who, willfully and knowingly, with the intent to deceive, makes a false statement or representation or knowingly fails to disclose a material fact in order to obtain aid under the provisions of this division or who, knowing he or she is not entitled thereto, attempts to obtain aid or to continue to receive aid to which he or she is not entitled, or to receive a larger amount than that to which he or she is legally entitled, is guilty of a misdemeanor, punishable by imprisonment in the county jail for a period of not more than six months, by a fine of not more than five hundred dollars ($500), or by both imprisonment and fine.

(b) Any person who knowingly makes more than one application for aid under the provisions of this division with the intent of establishing multiple entitlements for any person for the same period or who makes an application for that aid for a fictitious or nonexistent person or by claiming a false identity for any person is guilty of a felony, punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for a period of 16 months, two years, or three years, by a fine of not more than five thousand dollars ($5,000), or by both that imprisonment and fine; or by imprisonment in the county jail for a period of not more than one year, or by a fine of not more than one thousand dollars ($1,000), or by both imprisonment and fine.

(c) Whenever any person has, willfully and knowingly, with the intent to deceive, by means of false statement or representation, or by failing to disclose a material fact, or by impersonation or other fraudulent device, obtained or retained aid under the provisions of this division for himself or herself or for a child not in fact entitled thereto, the person obtaining this aid shall be punished as follows:

(1) If the total amount of the aid obtained or retained is nine hundred fifty dollars ($950) or less, by imprisonment in the county jail for a period of not more than six months, by a fine of not more than five hundred dollars ($500), or by both imprisonment and fine.

(2) If the total amount of the aid obtained or retained is more than nine hundred fifty dollars ($950), by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for a period of 16 months, two years, or three years, by a fine of not more than five thousand dollars ($5,000), or by both that imprisonment and fine; or by imprisonment in the county jail for a period of not more than one year, by a fine of not more than one thousand dollars ($1,000), or by both imprisonment and fine.

(d) Any person who knowingly uses, transfers, acquires, or possesses blank authorizations to participate in the federal Supplemental Nutrition Assistance Program in any manner not authorized by Chapter 10 (commencing with Section 18900) of Part 6 with the intent to defraud is guilty of a felony, punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for a period of 16 months, two years, or three years, by a fine of not more than five thousand dollars ($5,000), or by both that imprisonment and fine.

(e) Any person who counterfeits or alters or knowingly uses, transfers, acquires, or possesses counterfeited or altered authorizations to participate in the federal Supplemental Nutrition Assistance Program or to receive CalFresh benefits or electronically transferred benefits in any manner not authorized by the federal Food Stamp Act of 1964 (Public Law 88-525 and all amendments thereto) or the federal Food and Nutrition Act of 2008 (7 U.S.C. Sec. 2011 et seq.) or the federal regulations pursuant to the act is guilty of forgery.

(f) Any person who fraudulently appropriates CalFresh benefits, electronically transferred benefits, or authorizations to participate in the federal Supplemental Nutrition Assistance Program with which he or she has been entrusted pursuant to his or her duties as a public employee is guilty of embezzlement of public funds.

(g) Any person who knowingly uses, transfers, sells, purchases, or possesses CalFresh benefits, electronically transferred benefits, or authorizations to participate in the federal Supplemental Nutrition Assistance Program in any manner not authorized by Chapter 10 (commencing with Section 18900), of Part 6, or by the federal Food Stamp Act of 1977 (Public Law 95-113 and all amendments thereto) or the Food and Nutrition Act of 2008 (7 U.S.C. Sec. 2011 et seq.) (1) is guilty of a misdemeanor if the face value of the food stamp benefits or the authorizations to participate is nine hundred fifty dollars ($950) or less, and shall be punished by imprisonment in the county jail for a period of not more than six months, by a fine of not more than five hundred dollars ($500), or by both imprisonment and fine, or (2) is guilty of a felony if the face value of the CalFresh benefits or the authorizations to participate exceeds nine hundred fifty dollars ($950), and shall be punished by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for a period of 16 months, two years, or three years, by a fine of not more than five thousand dollars ($5,000), or by both that imprisonment and fine, or by imprisonment in the county jail for a period of not more than one year, or by a fine of not more than one thousand dollars ($1,000), or by both imprisonment and fine.

(h) (1) If the violation of subdivision (f) or (g) is committed by means of an electronic transfer of benefits, in addition and consecutive to the penalties for the violation, or attempted violation, of those subdivisions, the court shall impose the following punishment:

(A) If the electronic transfer of benefits exceeds fifty thousand dollars ($50,000), an additional term pursuant to subdivision (h) of Section 1170 of the Penal Code of one year.

(B) If the electronic transfer of benefits exceeds one hundred fifty thousand dollars ($150,000), an additional term pursuant to subdivision (h) of Section 1170 of the Penal Code of two years.

(C) If the electronic transfer of benefits exceeds one million dollars ($1,000,000), an additional term pursuant to subdivision (h) of Section 1170 of the Penal Code of three years.

(D) If the electronic transfer of benefits exceeds two million five hundred thousand dollars ($2,500,000), an additional term pursuant to subdivision (h) of Section 1170 of the Penal Code of four years.

(2) In any accusatory pleading involving multiple charges of violations of subdivision (f) or (g), or both, committed by means of an electronic transfer of benefits, the additional terms provided in paragraph (1) may be imposed if the aggregate losses to the victims from all violations exceed the amounts specified in this paragraph and arise from a common scheme or plan.

(i) A person who is punished by an additional term of imprisonment under another provision of law for a violation of subdivision (f) or (g) shall not receive an additional term of imprisonment under subdivision (h).

(Amended by Stats. 2012, Ch. 43, Sec. 112. Effective June 27, 2012.)






CHAPTER 10. Reporting on Incarcerated Individuals

10985

(a) Each city, county, or city and county, that operates a jail, shall report twice each month to the department the name, known aliases, birth date, social security number, and expected released date, if known, of any person whose period of incarceration in jail has exceeded 30 days. The report shall not include names previously reported unless it is for a new period of incarceration.

(b) (1) The director may establish a uniform data format for the reporting of the data required to be reported in subdivision (a).

(2) The director shall reimburse each reporting entity, except for those entities seeking reimbursement pursuant to Part 7 (commencing with Section 17500) of Division 4 of Title 2 of the Government Code, at a rate of ten dollars for each unduplicated person reported pursuant to subdivision (a).

(3) The state may make payments to local entities pursuant to paragraph (1) or pursuant to Part 7 (commencing with Section 17500) of Division 4 of Title 2 of the Government Code only for a name previously reported by that entity if it is reported for a new period of incarceration.

(4) The director shall annually determine the program savings to the state that result from the reporting of names required by subdivision (a). The annual Budget Act may provide for reimbursement at a level below that provided in paragraph (2) if the savings are not sufficient to offset the cost of the reimbursements.

(c) The director shall distribute information received pursuant to subdivision (a) to departments of the state and federal government and to local agencies that administer public benefits for which incarceration affects eligibility, to ensure that public assistance payments and other public benefits are not paid to persons who are ineligible to receive those benefits based on incarceration, or whose absence from the household would result in a recalculation of the benefits of other members of the household. For the purpose of reports to federal agencies under this section, the local jail shall be considered the reporting institution.

(d) The director may suspend the reporting requirement established in this section if the director determines that data available from other sources provide timely information on the identity of jail inmates that will ensure that public assistance payments and other public benefits are not paid to ineligible persons.

(Added by Stats. 1996, Ch. 205, Sec. 1. Effective July 22, 1996.)









PART 3. AID AND MEDICAL ASSISTANCE

CHAPTER 1. General Provisions

ARTICLE 1. Policies and Purposes

11000

The provisions of law relating to a public assistance program shall be fairly and equitably construed to effect the stated objects and purposes of the program.

(Amended by Stats. 1982, Ch. 409, Sec. 1.)



11001

No person receiving aid under a public assistance program shall be considered a pauper or an indigent by reason thereof, and no warrant drawn in payment of the aid given shall contain any reference to indigency or pauperism.

(Added by Stats. 1965, Ch. 1784.)



11002

All aid given under a public assistance program shall be absolutely inalienable by any assignment, sale, or otherwise.

(Amended by Stats. 1982, Ch. 497, Sec. 182. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



11003

If the United States Department of Health, Education, and Welfare issues a formal ruling that any section of this code relating to public assistance cannot be given effect without causing this state?s plan to be out of conformity with federal requirements, the section shall become inoperative to the extent that it is not in conformity with federal requirements.

(Added by Stats. 1965, Ch. 1784.)



11004

The provisions of this code relative to public social services for which state grants-in-aid are made to the counties shall be administered fairly to the end that all persons who are eligible and apply for such public social services shall receive the assistance to which they are entitled promptly, with due consideration for the needs of applicants and the safeguarding of public funds.

(a) Any applicant for, or recipient or payee of, such public social services shall be informed as to the provisions of eligibility and his or her responsibility for reporting facts material to a correct determination of eligibility and grant.

(b) Any applicant for, or recipient or payee of, such public social services shall be responsible for reporting accurately and completely within his or her competence those facts required of him or her pursuant to subdivision (a) and to report promptly any changes in those facts.

(c) Current and future grants payable to an assistance unit may be reduced because of prior overpayments. In cases where the overpayment was caused by agency error, grant payments shall be reduced by 5 percent of the maximum aid payment of the assistance unit. Grant payments to be adjusted because of prior overpayments because of any other reason shall be reduced by 10 percent of the maximum aid payments for the assistance unit. A recipient may have an overpayment adjustment in excess of the amounts allowable under this section if the recipient requests it.

(d) No determination of ineligibility shall be made retrospectively so as to result in an assessment of an overpayment in circumstances where there is a failure on the part of an applicant or recipient to perform an act constituting a condition of eligibility, if the failure is caused by an error made by a state agency or a county welfare department, and if the amount of the grant received by the applicant or recipient would not have been different had the act been performed.

(e) Prior to effectuating any reduction of current grants to recover past overpayments, the recipient shall be advised of the proposed reduction and of his or her entitlement to a hearing on the propriety of the reduction.

(f) If the department determines after a hearing that an overpayment has occurred, the county providing the public social services shall seek to recover in accordance with subdivision (c) the full amount of the overpayment to the assistance unit, including any amount paid while the hearing process was pending. Such adjustment shall be permitted concurrently with any suit for restitution, and recovery of overpayment by adjustment shall reduce by the amount of such recovery the extent of liability for restitution.

(g) If the individual is no longer receiving aid under Chapter 2 (commencing with Section 11200) recovery of overpayments received under that chapter shall not be attempted where the outstanding overpayments are less than thirty-five dollars ($35). Where the overpayment amounts owed are thirty-five dollars ($35) or more, reasonable cost-effective efforts at collection shall be implemented. Reasonable efforts shall include notification of the amount of the overpayment and that repayment is required. The department shall define reasonable cost-effective collection methods. In cases involving fraud, every effort shall be made to collect the overpayments regardless of the amount.

(h) If the individual responsible for the overpayment to the assistance unit is no longer eligible for public social services or if he or she becomes a member of another assistance unit, recoupment of overpayments shall be made against the individual or his or her present assistance unit, or both.

(i) Where an overpayment has been made to an assistance unit which is no longer receiving public social services, recovery shall be made by appropriate action under state law against the income or resources of the individual responsible for the overpayment or against the family.

(j) No civil or criminal action may be commenced against any person based on alleged unlawful application for or receipt of public social services, where the case record of such person has been destroyed after the expiration of the four-year retention period pursuant to Section 10851.

(k) When an underpayment or denial of public social service occurs and as a result the applicant or recipient does not receive the amount to which he or she is entitled, the county shall provide public social services equal to the full amount of the underpayment unless prohibited by federal law. In cases that have both an underpayment and an overpayment, the underpayment shall be offset against the overpayment prior to correcting any remaining underpayment.

Any corrective payments made pursuant to this subdivision shall be disregarded in determining the income of the family and shall be disregarded in determining the resources of the family in the month the corrective payment is made and in the following month.

(l) This subdivision shall be applicable only to applicants, recipients and payees under Chapter 2 (commencing with Section 11200) of Part 3 of Division 9. Any suits to recover overpayments described in subdivision (f) shall be brought on behalf of the county by the county counsel unless the board of supervisors delegates such duty to the district attorney by ordinance or resolution.

(Amended by Stats. 1998, Ch. 902, Sec. 12. Effective January 1, 1999.)



11004.1

(a) In addition to Section 11004, this section shall apply to the CalWORKs program.

(b) The amount of any CalWORKs grant overpayment shall be the difference between the grant amount the assistance unit actually received and the grant amount the assistance unit would have received under the semiannual reporting, prospective budgeting system if no county error had occurred and if the recipient had timely, completely, and accurately reported as required under Sections 11265.1 and 11265.3. No overpayment shall be established based on any differences between the amount of income the county prospectively determined for the recipient for the semiannual reporting period and the income the recipient actually received during that period, provided the recipient?s report was complete and accurate.

(c) No CalWORKs grant underpayment shall be established based on any differences between the amount of income the county prospectively determined for the recipient for the semiannual reporting period and the income the recipient actually received during that period.

(d) (1) This section shall become operative on April 1, 2013. A county shall implement the semiannual reporting requirements in accordance with the act that added this section no later than October 1, 2013.

(2) Upon implementation described in paragraph (1), each county shall provide a certificate to the director certifying that semiannual reporting has been implemented in the county.

(3) Upon filing the certificate described in paragraph (2), a county shall comply with the semiannual reporting provisions of this section.

(Repealed (in Sec. 2) and added by Stats. 2011, Ch. 501, Sec. 3. Effective January 1, 2012. Section operative April 1, 2013, by its own provisions.)



11005

Any special need allowance for mileage and for the expenses of the operation and maintenance of an automobile shall be fixed to operate in a uniform manner throughout the state by the department.

(Added by Stats. 1965, Ch. 1784.)



11005.5

All money paid to a recipient or recipient group as aid is intended to help the recipient meet his individual needs or, in the case of a recipient group, the needs of the recipient group, and is not for the benefit of any other person. Aid granted under this part or Part A of Title XVI of the Social Security Act to a recipient or recipient group and the income or resources of such recipient or recipient group shall not be considered in determining eligibility for or the amount of aid of any other recipient or recipient group.

(Added by Stats. 1973, Ch. 1216.)



11006

Except as basic needs are provided pursuant to a life care agreement governed by Chapter 10 (commencing with Section 1770) of Division 2 of the Health and Safety Code, to the extent permitted by federal law the director shall formulate and promulgate regulations which establish criteria for evaluation of allowances provided to recipients of public assistance under the following circumstances:

1. Applicants or recipients who reside in a facility operated by an organization that provides for any or all of the basic needs of the individual.

2. Applicants or recipients who reside under a living arrangement paid for and controlled by an organization.

(Amended by Stats. 1979, Ch. 373.)



11006.1

Notwithstanding any other provision of law, each grant of aid under Chapter 5 (commencing with Section 13000) shall be increased in the amount of two dollars ($2), as a basic need of the recipient. Grant increases provided pursuant to this section are specifically intended to assure that the tax shift provisions of the Property Tax Relief Act of 1972 will not work a hardship on welfare recipients. Such grant increases shall not replace, but are in addition to any other grant, including any cost-of-living adjustment or any grant for special needs for which recipients affected by this section are or may become eligible.

(Amended by Stats. 1973, Ch. 1216.)



11006.2

(a) The department may provide for the delivery of public assistance payments at any time during the month.

(b) (1) Notwithstanding any other law, any person entitled to the receipt of public assistance payments may authorize payment to be directly deposited by electronic fund transfer into the person?s qualifying account at the financial institution of his or her choice under a program for direct deposit by electronic transfer as established in this section. The direct deposit to a qualifying account shall discharge the department?s obligation with respect to the payment.

(2) Each county treasurer shall make an agreement with one or more financial institutions participating in the Automated Clearing House pursuant to the local rules, and shall, by December 1, 2001, establish a program for the direct deposit by electronic fund transfer of payments to any person entitled to the receipt of public assistance benefits who authorizes the direct deposit of the benefits into the person?s qualifying account at the financial institution of his or her choice. Each county treasurer has no obligation to determine whether the account at the financial institution of the person?s choice is a qualifying account, as defined in paragraph (3).

(3) For purposes of this section, a ?qualifying account? is one of the following:

(A) A demand deposit or savings account at an insured financial institution in the name of the person entitled to receipt of public assistance payments.

(B) A prepaid card account that meets all of the following:

(i) The account is held at an insured financial institution.

(ii) The account is set up to meet the requirements for passthrough deposit or share insurance so that the funds accessible through the account are eligible for insurance for the benefit of the person entitled to the receipt of public assistance payments by the Federal Deposit Insurance Corporation in accordance with Part 330 of Title 12 of the Code of Federal Regulations, or the National Credit Union Share Insurance Fund in accordance with Part 745 of Title 12 of the Code of Federal Regulations.

(iii) The account is not attached to any credit or overdraft feature that is automatically repaid from the account after delivery of the payment.

(iv) The issuer of the card complies with all of the requirements, and provides the holder of the card with all of the consumer protections, that apply to a payroll card account under the rules implementing the federal Electronic Fund Transfer Act (EFTA) (15 U.S.C. Sec. 1693 et seq.) or other rules subsequently adopted under the EFTA that apply to prepaid card accounts.

(4) A person or entity that issues a prepaid card or maintains or manages a prepaid card account that does not comply with paragraph (3) shall not accept or facilitate the direct deposit of public assistance payments to the prepaid card account.

(5) For purposes of this section, each county treasurer and county welfare department shall not be held liable for authorizing a direct deposit of public assistance payments into a prepaid card account, designated by the person entitled to receipt of public assistance benefits, that does not comply with paragraph (3).

(6) This subdivision shall apply in each county that offers a program for direct deposit by electronic funds transfer to some or all of its employees.

(c) For the purposes of this section, the following definitions shall apply:

(1) ?Financial institution? means a state or national bank, a state or federal savings and loan association, a mutual savings bank, or a state or federal credit union.

(2) ?Issuer? means a person or entity that issues a prepaid card.

(3) ?Payroll card account? shall have the same meaning as that term is defined in the regulations implementing the EFTA.

(4) ?Prepaid card? or ?prepaid card account? means either of the following:

(A) A card, code, or other means of access to funds of a recipient that is usable at multiple, unaffiliated merchants for goods or services, or usable at automated teller machines.

(B) The same as those terms or related terms are defined in the regulations adopted under the EFTA regarding general use reloadable cards.

(Amended by Stats. 2013, Ch. 557, Sec. 2. Effective January 1, 2014.)



11006.4

Notwithstanding any other provision of law, when payment of aid under Chapter 2 (commencing with Section 11200) of this part is made by mail, the envelope shall bear on its face:

(a) A statement that it is not to be forwarded.

(b) A statement that address correction is requested.

(Added by Stats. 1986, Ch. 624, Sec. 1.)



11006.5

This section shall be applicable only to those aid recipients under Chapter 3 (commencing with Section 12000) and Chapter 4 (commencing with Section 12500) of this part.

Alternate methods of providing assistance may be used for recipients of aid who are found to be unable to manage the cash grant to their own best advantage. Such payment may only be used when it is determined by the county director that the recipient has, by reason of his physical or mental condition, such inability to manage funds that making cash payments to him would be contrary to his welfare.

Aid under this section may be paid to a guardian or conservator on behalf of the recipient. If no guardian or conservator is available, aid shall be paid, in whole or in part, to some other individual who is interested in or concerned with the welfare of the recipient. In the absence of superseding federal law, the department shall make regulations for the payment of aid under this section and for the selection of such substitute payee.

(Amended by Stats. 1973, Ch. 1216.)



11006.6

(a) The department may establish and operate a central benefit issuance system in one or more counties whereby grants in aid paid pursuant to this part or any other program administered by the department and cash payments under CalFresh may be issued directly to the recipient by the Controller. Warrants representing payments under this system shall be drawn on the Central Benefit Issuance Fund. In counties where the central benefit issuance system is in operation, Sections 15150, 15150.5, 15151, and 15153, and any other related section shall not apply with respect to benefits.

(b) (1) In a case of emergency or immediate need by a recipient that cannot be addressed in a timely manner, as set forth in existing law, by issuance of a Controller?s warrant, those counties, acting as agents for the department, shall authorize payment to be issued by the Central Benefit Issuance System directly to recipients from a department account designated for that purpose.

(2) Any check issued pursuant to paragraph (1) that remains unpaid for 180 days after it becomes payable shall be void and shall be canceled by the department and redeposited to the account from which it is drawn. The department shall cause to be printed prominently on the face of any check issued pursuant to paragraph (1) a notice of the requirements of this paragraph.

(c) The department shall ensure that aid issued through a central benefit issuance system is delivered timely and that the system does not reduce the accessibility of benefits and services to the recipient.

(Amended by Stats. 2011, Ch. 227, Sec. 38. Effective January 1, 2012.)



11006.9

It is a cause for revocation of a permit or license by the department or the State Department of Health Services for any person, association, or corporation that maintains, conducts, or, as manager or officer or in any other administrative capacity, assists in maintaining or conducting any nursing facility, any category of intermediate care facility for the developmentally disabled, or nonmedical board and care facility to obtain, as an additional cost of care, aid allocated to a recipient for his or her personal or incidental needs or to obtain and fail to deliver such aid allocation to the recipient. The department or the State Department of Health Services shall initiate license or permit revocation proceedings.

(Amended by Stats. 1990, Ch. 1329, Sec. 7. Effective September 26, 1990.)



11007

Aid granted to a recipient of public assistance shall not constitute a lien upon any property of the recipient.

The cost of hospitalization furnished by a county to the recipient shall not constitute a lien against the personal property or personal effects of the recipient, or against an interment plot as defined in Section 7022 of the Health and Safety Code.

The cost of hospitalization furnished by a county to a recipient, other than a recipient of aid to families with dependent children, on or after May 21, 1963, and any judgment obtained by a county against the recipient to obtain repayment of such costs, shall not constitute a lien against the real property of the recipient, and no lien shall be taken therefor.

(Added by Stats. 1965, Ch. 1784.)



11008

(a) In order that recipients of public assistance may become self-supporting and productive members of their communities, it is essential that they be permitted to earn money without a proportionate deduction in their aid grants. It is the intention of the Legislature to promote this objective and the department, in implementing public assistance laws, is directed to do so in the light of this objective.

(b) To the extent required by federal law, earned income of a recipient of aid under any public assistance program for which federal funds are available shall not be considered income or resources of the recipient, and shall not be deducted from the amount of aid to which the recipient would otherwise be entitled. In computing the amount of income determined to be available to support a recipient, the value of currently used resources shall be included, except as provided in Section 11018.

(c) This section does not apply to recipients under Chapter 3 (commencing with Section 12000) of this part.

(Amended by Stats. 2004, Ch. 193, Sec. 229. Effective January 1, 2005.)



11008.1

To the extent permitted by federal law, income, including but not limited to seven dollars and fifty cents ($7.50) of any income, received by a recipient of aid under Chapter 3 (commencing with Section 12000), Chapter 4 (commencing with Section 12500), or Chapter 6 (commencing with Section 13500) of this part shall not be considered income or resources of the recipient and shall not be deducted from the amount of aid to which the recipient would otherwise be entitled.

This section shall be known and may be cited as the Social Security Pass-On.

(Added by Stats. 1970, Ch. 1520.)



11008.2

To the extent permitted by federal law, lump sum retroactive social security payments received under the provisions of Public Law 92-5 shall not be considered in determining the amount payable to any person under aid to families with dependent children, aid to the blind, aid to the aged, aid to the potentially self-supporting blind, aid to the needy disabled, Medi-Cal, or county aid and relief to indigents.

This section shall not be construed to limit the provisions of Section 11008.1.

(Added by Stats. 1971, Ch. 122.)



11008.3

The 1974 income tax refunds and the lump sum fifty dollars ($50) payment received under the provisions of Public Law 94-12 shall not be considered as income or resources in determining the amount payable to any person under the aid to families with dependent children program, the Burton-Moscone-Bagley Citizens? Income Security Act for Aged, Blind and Disabled Californians, the aid to the potentially self-supporting blind program, the Medi-Cal Act, in computing net income or financial liability under Section 14005.7 or 14005.12, or county aid and relief to indigents.

This section shall not be construed to limit the provisions of Section 11008 or 11008.1.

(Added by Stats. 1975, Ch. 183.)



11008.4

Property taxes (1) as defined in Section 20584 of the Revenue and Taxation Code, which are postponed by a person pursuant to Chapter 2 (commencing with Section 20581) or 3 (commencing with Section 20641) of Part 10.5 of Division 2 of the Revenue and Taxation Code, and (2) as defined in Section 20511 and 20512 of the Revenue and Taxation Code, on which a person is granted assistance pursuant to Chapter 1 (commencing with Section 20501) of Part 10.5 of Division 2 of the Revenue and Taxation Code, and renters credits as defined in Section 17053.5 of the Revenue and Taxation Code, shall not be considered as income or resources in determining the amount payable to any person under Division 9 (commencing with Section 10000) of the Welfare and Institutions Code.

This section shall not be construed to limit the provisions of Section 11008 or 11008.1.

(Amended by Stats. 1979, Ch. 373.)



11008.6

In addition to the requirements contained in Section 11008, when determining the income of a recipient, to the extent permitted by federal law, relocation assistance benefits received by public assistance recipients pursuant to the Housing Act of 1964, Public Law 88-560, and benefits received under the Manpower Development and Training Act of 1962, Public Law 87-415 as amended, and the Elementary and Secondary Education Act of 1965, Public Law 89-10, shall not be considered income or resources of the recipient and shall not be deducted from the amount of aid to which the recipient would otherwise be entitled. The provisions of this section shall not apply to recipients who receive benefits under the Manpower Development and Training Act of 1962, Public Law 87-415 as amended, or the Elementary and Secondary Education Act of 1965, Public Law 89-10, when the recipient, for other than medical reasons, changes his training program on his own initiative more than once during a two-year period.

(Amended by Stats. 1967, Ch. 1601.)



11008.7

Neither funds distributed pursuant to U.S. Public Law 90-507 (82 Stat. 860) nor property derived therefrom shall be considered in determining the eligibility of or the amount payable to any person under federal, state, or local laws, plans, rules, or regulations relating to welfare services or payments of any type of public assistance to needy persons, including, but not limited to, aid to families with dependent children, aid to the blind, aid to the aged, aid to the potentially self-supporting blind, aid to the needy disabled or medical assistance recipients.

(Amended by Stats. 1969, Ch. 1377.)



11008.8

It is the intent of the Legislature that any reduction in the state and county costs of public assistance payments to recipients of aid under Chapter 5 (commencing with Section 13000) of this part, which result from increased social security benefits voted by Congress shall be applied to increasing the monthly grants to all recipients of aid under that chapter.

Notwithstanding any other provision of law, on and after October 1, 1972, the maximum or average grants contained in Sections 13100 and 13101 and the need standard of recipients contained in departmental regulations on July 1, 1972, that were established pursuant to such sections shall be increased in the amount of twelve dollars ($12). Such increases shall be reflected in the grants that are payable on October 1, 1972. Such increases shall not replace, but are in addition to any other grant, including any cost-of-living adjustment or any grant for special needs for which recipients affected by this section are or may become eligible.

There is hereby appropriated from the general fund in every county an amount sufficient to pay the total nonfederal costs of the increase in aid grants provided in this section.

(Amended by Stats. 1973, Ch. 1216.)



11008.9

Loans or grants provided for in Section 69650 of the Education Code are deemed to be for educational purposes and to the extent permitted by federal law, shall not be used or considered in determining the need of any applicant or recipient or as part of the amounts used to determine the eligibility of any applicant or recipient for public assistance programs.

This section shall not apply to recipients under Chapter 3 (commencing with Section 12000) of this part.

(Amended by Stats. 1977, Ch. 579.)



11008.10

To the extent permitted by federal law the value of any loan or grant to any undergraduate student made or insured under any program administered by the State Scholarship and Loan Commission or a college accredited by the Western Association of Schools and Colleges shall not be considered in determining eligibility or the amount of the grant.

(Added by renumbering Section 11008.8 by Stats. 1974, Ch. 546.)



11008.11

To the extent permitted by federal law, any stipends, meals, transportation, or other income received by a senior companion pursuant to Chapter 7 (commencing with Section 9520) of Division 8.5 shall not be considered as income or resources of the recipient and shall not be deducted from the amount of any public assistance or aid to which the recipient would otherwise be entitled under this division.

(Added by Stats. 1979, Ch. 1121.)



11008.12

To the extent permitted by federal law, any stipend, meals, transportation, or other income received by a foster grandparent pursuant to Chapter 8 (commencing with Section 9540) of Division 8.5 shall not be considered as income or resources of the recipient and shall not be deducted from the amount of any public assistance or aid to which the recipient would otherwise be entitled under this division.

(Added by Stats. 1979, Ch. 1122.)



11008.13

To the extent permitted by federal law and consistent with other provisions of this chapter, in determining the eligibility and amount of aid under this division for an alien for whom an affidavit of support was executed prior to December 19, 1997, the income and resources of the alien shall be deemed to include the income and resources of any person who had executed an affidavit of support on behalf of the alien and the spouse of that person as provided in Section 408 of the Social Security Act (42 U.S.C. Sec. 608) and any subsequent amendments thereto.

(Repealed and added by Stats. 1998, Ch. 902, Sec. 14. Effective January 1, 1999.)



11008.135

(a) Notwithstanding any other provision of law, in determining the eligibility and amount of aid for an alien under this division, the income and resources of the alien shall be deemed to include the income and resources of any person who has executed an affidavit of support on behalf of the alien and the spouse of that person as provided in Subtitle C (commencing with Section 421) of Title IV of Public Law 104-193, as amended by Public Law 104-208, and any subsequent amendments thereto, subject to any exceptions required by those provisions, including exceptions for indigents and battered spouses.

(b) As a condition of eligibility, the sponsored applicant or recipient shall provide information regarding the income and resources of any person, and the spouse of that person, who has executed an affidavit of support on behalf of the alien.

(Amended by Stats. 1998, Ch. 902, Sec. 15. Effective January 1, 1999.)



11008.14

The income of the natural or adoptive parent, and the spouse of the natural or adoptive parent, and the sibling of an eligible child, living in the same home with an eligible child shall be considered available, in addition to the income of an applicant for or recipient of aid under Chapter 2 (commencing with Section 11200), for purposes of eligibility determination and grant computation. Except as otherwise provided in this section, in the case of a parent or legal guardian of a minor who is also the parent of an eligible child, the income of the parent or guardian shall be considered available to the minor parent and eligible child to the same extent that income to a stepparent is considered available to an assistance unit.

This section shall be applied to all applicants for, and recipients of, Aid to Families with Dependent Children provided under Chapter 2 (commencing with Section 11200), except that income of a guardian of an applicant for, or recipient of, foster care benefits provided under Article 5 (commencing with Section 11400) of Chapter 2 shall not be considered available to the ward or to a child of the ward for the purpose of eligibility determination and grant computation under Article 5 (commencing with Section 11400) of Chapter 2. This section shall be applied regardless of whether federal financial participation is available for the family.

(Amended by Stats. 1997, Ch. 270, Sec. 41. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11008.15

Notwithstanding Sections 11008.14 and 11267, the department shall exercise the options of disregarding earned income of a dependent child or ward of the juvenile court derived from participation in the Job Training Partnership Act of 1982 (Public Law 97-300), a dependent child or ward of the juvenile court who is a full-time student pursuant to the Deficit Reduction Act of 1984 (Public Law 97-369), a dependent child or ward of the juvenile court 16 years of age or older who is a participant in the Independent Living Program pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985 (Public Law 99-272), and, on and after January 1, 2012, a nonminor dependent, as defined in subdivision (v) of Section 11400 who is participating in a transitional independent living case plan pursuant to the federal Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public Law 110-351), provided that the child?s Independent Living Program case plan states that the purpose of the employment is to enable the child to gain knowledge of needed work skills, work habits, and the responsibilities of maintaining employment.

(Amended by Stats. 2010, Ch. 559, Sec. 31. Effective January 1, 2011.)



11008.17

(a) To the extent required by federal law, amounts paid pursuant to any federal law enacted in 1988 to provide reparation payments to redress the injustice done to United States citizens and resident aliens of Japanese ancestry who were interned during World War II shall not be considered as income or resources for purposes of determining eligibility to receive Medi-Cal benefits or public assistance benefits or the amount of those benefits.

(b) To the extent that federal financial participation is available, amounts paid by the Canadian government to provide reparation payments to redress the injustice done to persons of Japanese ancestry who were interned in Canada during World War II shall not be considered as income or resources for purposes of determining eligibility to receive Medi-Cal benefits or public assistance benefits or the amount of those benefits.

(c) To the extent that federal financial participation is available, where the reparation payments described in subdivisions (a) and (b) have been converted to another form, amounts of otherwise excess nonexempt resources equal to the amount of these reparation payments received by the individual or inherited by the spouse of the individual, or both, shall not be considered as resources in determining eligibility for Medi-Cal.

(d) To the extent that federal financial participation is available, reparation payments described in subdivisions (a) and (b), or where the reparation payments described in subdivisions (a) and (b) have been converted to another form, amounts of resources equal to the amount of these reparation payments, received by the deceased Medi-Cal beneficiary or inherited by the deceased spouse of that beneficiary, or both, shall be exempt from estate recovery by the State Department of Health Services pursuant to Section 14009.5.

(Amended by Stats. 1999, Ch. 471, Sec. 3. Effective September 23, 1999.)



11008.18

The department shall implement the state option in Section 402(a)(36) of the federal Social Security Act (42 U.S.C. Sec. 602(a)(36)) and as that statute may hereinafter be amended, which provides that the value of support assistance or maintenance assistance, or both, provided in the form of any in-kind income on the basis of need to, or on behalf of, a family by all entities described in Section 402(a)(36) of the federal Social Security Act (42 U.S.C. Sec. 602(a)(36)) and as that statute may hereinafter be amended shall be disregarded as income.

(Added by Stats. 1986, Ch. 1402, Sec. 3.5.)



11008.19

(a) (1) To the degree child care and development services administered by the State Department of Education pursuant to Chapter 2 (commencing with Section 8200) of Part 6 of the Education Code are used to serve families receiving aid to families with dependent children that are eligible for child care under the AFDC program, the department and the State Department of Education, in consultation with the county welfare departments, shall establish a system for documenting child care usage by this population so the state can claim the maximum amount to which it is entitled under Title IV-A of the Social Security Act, contained in Part A (commencing with Section 601) of Subchapter 4 of Chapter 7 of Title 42 of the United States Code.

(2) To the extent permitted by federal law, the department and the State Department of Education shall coordinate their efforts and claim federal financial participation pursuant to Title IV-A of the Social Security Act.

(3) Upon the approval of the Superintendent of Public Instruction, the department, and the State Department of Education shall enter into an interagency agreement to transfer Title IV-A funds from the department to the State Department of Education and to ensure that all federal requirements are met in carrying out the program made possible by the receipt of Title IV-A funds.

(4) The system established pursuant to paragraph (1) shall be implemented only to the extent that its implementation does not result in an overall increase in expenditures from the General Fund.

(b) (1) Title IV-A funds received pursuant to paragraph (1) of subdivision (a) shall be used to expand child care and development services in accordance with the interagency agreement required by paragraph (3) of subdivision (a).

(2) In no case shall Title IV-A funds received pursuant to this section be used to supplant existing state funds and cause the state to violate the maintenance of effort requirements for the federal Child Care and Development Block Grant and the Title IV-A ?at-risk? programs. Funds made available pursuant to subdivision (a) shall be expended by the departments to support the following:

(A) Any additional administrative costs associated with documenting and claiming federal reimbursement incurred by the department, the State Department of Education, county welfare offices, and child care and development services contractors.

(B) Expanded child care and development services to families receiving AFDC benefits, in the following order of priority:

(i) AFDC families in approved education and training programs, except those receiving services under Article 3.2 (commencing with Section 11320) of Chapter 2.

(ii) AFDC applicants or recipients who choose the Alternative Assistance Program pursuant to Section 11280.

(iii) All other AFDC recipients who meet the eligibility criteria for federally funded Title IV-A child care pursuant to this section.

(c) (1) Notwithstanding Section 8278 of the Education Code and Item 6110-196-001 of the Budget Act of 1991 (Chapter 118 of the Statutes of 1991), the Superintendent of Public Instruction may authorize the expenditure of not more than one million dollars ($1,000,000) in child care carryover funds by the State Department of Education and the State Department of Social Services, through an interagency agreement, for the purposes of implementing the program specified in this section in the 1991?92 and 1992?93 fiscal years.

(2) Prior to making the authorization under paragraph (1), the Superintendent of Public Instruction shall notify the appropriate policy and fiscal committees of the Legislature of the amounts to be expended pursuant to this subdivision.

(3) Funds that may be expended pursuant to this subdivision shall be expended for the purpose of supporting administrative costs associated with claiming federal reimbursement for families with dependent children receiving services pursuant to Chapter 2 (commencing with Section 8200) of Part 6 of the Education Code. In the 1993?94 fiscal year and subsequent fiscal years, state administrative funds for both departments shall be appropriated in the annual Budget Act pursuant to subdivision (b).

(d) For purposes of this section, ?Title IV-A funds? means federal money received pursuant to Part A (commencing with Section 601) of Subchapter 4 of Chapter 7 of Title 42 of the United States Code.

(Amended by Stats. 2004, Ch. 193, Sec. 230. Effective January 1, 2005.)



11008.20

(a) Notwithstanding any other provision of law, any amount, including any interest or property, received by a holocaust victim, as defined in subparagraph (A) of paragraph (2) of subdivision (b) of Section 17155 of the Revenue and Taxation Code either as compensation pursuant to the German Act Regulating Unresolved Property Claims, as amended (Gesetz zur Regelung offener Vermogensfragen), or as a result of a settlement of claims against any entity or individual for any recovered asset, shall not be considered as income or resources for purposes of determining eligibility to receive Medi-Cal benefits or public assistance benefits or the amounts of those benefits.

(b) To the extent permitted by federal law, excludable restitution payments, as defined in Section 17131.1 of the Revenue and Taxation Code, shall not be included in income or resources of any individual who is eligible for the exclusion under Section 17131.1 of the Revenue and Taxation Code for purposes of determining eligibility for any aid, grant, or benefit under this division.

(c) This section shall not be construed to permit any retroactive services or payments to be provided to recipients of Medi-Cal or public assistance benefits.

(Amended by Stats. 2002, Ch. 701, Sec. 4. Effective January 1, 2003.)



11009.1

The value of free board and lodging supplied to a recipient during a temporary absence from his home of not more than one month, shall be considered an inconsequential resource and shall not be deducted from the amount of aid to which the recipient is otherwise entitled.

After an absence of one month, free board and lodging shall be considered income to the extent the value exceeds the continuing cost to the recipient of maintaining the home to which he expects to return.

This section shall not apply to recipients under Chapter 3 (commencing with Section 12000) of this part.

(Amended by Stats. 1973, Ch. 1216.)



11010

Except as otherwise provided in Section 12152 in determining the amount of aid grants payable under a public assistance program, no consideration shall be given to voluntary contributions or grants from other public sources, private agencies, friends or relatives when such contributions or grants meet the following conditions:

1. The service to be provided is designated by the department and is not covered by an assistance allowance under the particular program, and

2. The contribution or grant would not be available for expenditure by or in behalf of the recipient unless it is used in accordance with the conditions imposed by the donor.

(Amended by Stats. 1973, Ch. 1216.)



11010.5

General unrestricted or undesignated private charitable donations and contributions made to charitable or nonprofit organizations shall not be deducted from the cost of providing services under this division or Division 5 (commencing with Section 5000).

(Added by Stats. 1976, Ch. 290.)



11013

(a) The department may require issuance of an identification card to recipients of aid.

The identification card shall contain the following information:

(1) Name and address of the recipient.

(2) Social security number.

(3) Color photograph and identifying characteristics.

(b) The department shall determine the need for including additional information and instructions on the identification card.

(Amended by Stats. 1973, Ch. 1212.)



11014

To the extent that any provision of this part prohibits the granting of aid to persons confined in a public institution for tuberculosis or mental disease or as a result of the diagnosis of tuberculosis, intellectual disability, or psychosis permitted by federal law, that provision shall be inoperative.

(Amended by Stats. 2012, Ch. 457, Sec. 67. Effective January 1, 2013.)



11015

Unless there are other grounds therefor, aid grants shall not be withheld pending ascertainment of increases in federal benefits or increases in benefits payable by a public agency.

Following the ascertainment of any such increase, adjustment shall be made, as provided in subdivision (c) of Section 11004, for any overpayment of aid which the recipient might have received.

(Added by renumbering Section 11014 (as added by Stats. 1965(2x), Ch. 12) by Stats. 1967, Ch. 90.)



11016

Notwithstanding any other provision of law, no person for whom federal financial participation is available shall be denied benefits, for which federal financial participation is available, solely because such person is incarcerated in a county or city jail or juvenile detention facility.

(Added by Stats. 1980, Ch. 90, Sec. 4. Effective May 9, 1980.)



11017

In computing and paying assistance under this part, the need and income amounts used shall be rounded to the next lower whole dollar when the result of determining the standard of need or the payment amount includes an amount which is not a whole dollar.

(Amended by Stats. 1990, Ch. 1586, Sec. 1.)



11017.1

Notwithstanding the provisions of Section 11017, the State Department of Social Services, at the next computation of annual cost-of-living adjustments for public assistance payments on and after August 28, 1969, under Part 3 (commencing with Section 11000) of Division 9 of the Welfare and Institutions Code, shall make all such adjustments to the nearer fifty cents ($0.50) in order that all future grant computations and payments may be made to the nearer dollar. Thereafter subsequent cost-of-living adjustments shall be made to the nearer dollar.

(Amended by Stats. 1978, Ch. 380.)



11020

(a) Where a recipient under a categorical aid program other than CalWORKs has received aid in good faith but in fact owned excess property, he or she shall be considered to have been ineligible for aid during the period for which any excess property would have supported him or her at the rate of the aid granted to him or her. Under these circumstances, the recipient or his or her estate shall repay the aid he or she received during this period of ineligibility.

(b) With respect to recipients under Chapter 3 (commencing with Section 12000) of this part, overpayments shall be collected by the federal government pursuant to federal law.

(c) Where a CalWORKs recipient has received aid in good faith, but in fact owned excess property, the recipient shall have an overpayment equal to the lesser of the amount of the excess property or the aid received during the period the recipient owned the excess property and the grant was not accurately determined under the semiannual reporting, prospective budgeting system due to the excess property.

(d) (1) This section shall become operative on April 1, 2013. A county shall implement the semiannual reporting requirements in accordance with the act that added this section no later than October 1, 2013.

(2) Upon implementation described in paragraph (1), each county shall provide a certificate to the director certifying that semiannual reporting has been implemented in the county.

(3) Upon filing the certificate described in paragraph (2), a county shall comply with the semiannual reporting provisions of this section.

(Repealed (in Sec. 4) and added by Stats. 2011, Ch. 501, Sec. 5. Effective January 1, 2012. Section operative April 1, 2013, by its own provisions.)



11021

Notwithstanding any other provision of law, no individual who is an applicant for, or recipient of, aid or assistance under a state plan approved under Title IV, X, XIV, XVI, or XIX of the federal Social Security Act; assistance funded by payments under Title V or XX of the federal Social Security Act; or of benefits under the Supplemental Security Income program established by Title XVI of the federal Social Security Act shall:

(a) Be required as a condition of eligibility for or of continuing to receive that aid, assistance, or benefit, to make an election to receive funds according to Section 10113.1 of the Insurance Code, or to receive funds under an accelerated death benefit under a policy of life insurance.

(b) By reason of failure to make such an election, be denied or suffer a reduction in the amount of aid, assistance, or benefits, unless that individual would thereby exceed federal eligibility limits under Title IV, X, XIV, XVI, or XIX of the federal Social Security Act, assistance funded by payments under Title V or XX of the federal Social Security Act, or of benefits under the Supplemental Security Income program established by Title XVI of the federal Social Security Act.

For purposes of this section, ?accelerated death benefit? means any payment made by the life insurer under the terms of a life insurance policy while the insured individual is alive as a result of a recalculation of the insured individual?s life expectancy by the life insurer.

(Amended by Stats. 1991, Ch. 475, Sec. 3. Effective October 2, 1991.)



11022

The State Department of Health Services and the State Department of Social Services shall prepare information on the effect of funds received according to Sections 10113.1 and 10113.2 of the Insurance Code as to eligibility to receive or to continue to receive aid, assistance, or benefits from all federal, state, or other relevant assistance programs. All information shall be prepared for distribution to benefit counselors and viatical settlements corporations to be distributed at the time of solicitation by viatical settlements corporations.

(Amended by Stats. 1992, Ch. 796, Sec. 3. Effective January 1, 1993.)



11023.5

(a) Any applicant or recipient of benefits under the Aid to Families with Dependent Children, CalFresh, and Medi-Cal programs, who delivers a document which has been requested by the county welfare department shall, upon the applicant?s or recipient?s request, be provided with a written receipt indicating that the county welfare department has received the document. A notice which explains an applicant?s and recipient?s right to receipts upon request shall be prominently posted by the county welfare department at the location where the document is to be delivered. The receipt shall be issued at the time the document is delivered.

(1) A county which maintains a system of logging hand delivered documents is exempt from the requirements of this subdivision.

(2) County welfare departments which provide receipts for all hand delivered documents without a request by an applicant or recipient shall be exempt from the notice posting requirement.

(b) The county welfare department shall only provide receipts for documents which have been delivered in person to a county welfare department employee other than the applicant?s or recipient?s regularly assigned caseworker and to the location in which or through which the caseworker conducts his or her business. Only one receipt is required for monthly income reports and their supporting documents which are hand delivered. Monthly income reports and other requested documents which have been mailed shall not be subject to the requirements of this section.

(c) In consultation with the County Welfare Directors Association and the Coalition of California Welfare Rights Organizations, the department shall develop the notice which informs applicants and recipients of the right to receipts for hand delivered documents and shall develop minimum guidelines for county receipt forms.

(d) As used in this section, ?applicant or recipient? means an applicant or recipient of benefits under the Aid to Families with Dependent Children, CalFresh, and Medi-Cal programs.

(Amended by Stats. 2011, Ch. 227, Sec. 39. Effective January 1, 2012.)






ARTICLE 1.3. Program Data

11024

(a) Commencing March 1, 2002, the State Department of Health Services shall, monthly, post on the Internet Web site maintained by the State Department of Health Services 10 tables on the number of persons enrolled in the Medi-Cal program. These tables shall include one table on the number of children enrolled in all categories of the Medi-Cal program, by ethnicity, gender, and age, to the extent that data is collected, for 12 months of data. The tables shall provide different breakdowns of the Medi-Cal population by the various aid code categories. Some of the tables shall differentiate between the family-based Medi-Cal programs where eligibility is conditioned upon the presence of a child or pregnant woman, and nonfamily-based Medi-Cal programs where eligibility is conditioned by the presence of aged, blind, or disabled persons. Some of the tables shall provide enrollment levels for the family-based programs differentiating between beneficiaries in cash-related Medi-Cal programs and beneficiaries in noncash-related Medi-Cal programs. Some of the tables shall also include 12 months of data.

(b) The State Department of Health Services shall display on its Web site the information required by subdivision (a) by both statewide totals and county-by-county breakdowns, and shall show the percentage increase or decrease in each county by month and by year.

(c) The information posted on the Web site maintained by the State Department of Health Services pursuant to this section shall be posted in a format that is simple, not technical, does not require downloading, and is likely to be easily understood by the general public.

(Added by Stats. 2001, Ch. 276, Sec. 2. Effective January 1, 2002.)



11024.3

Commencing March 1, 2002, the State Department of Health Services shall post all of the following data on its Internet Web site and in a format that may be easily understood by the general public, in addition to the information required by Section 11024:

(a) All county letters and county information notices prepared after January 1, 2002.

(b) All application forms for the following programs, to the extent they are available in computerized form:

(1) The Medi-Cal program.

(2) The California Children?s Services Program.

(3) The Child Health and Disability Prevention Program.

(4) The Family Planning, Access, Care, and Treatment (Family PACT) Waiver Program under subdivision (aa) of Section 14132.

(Added by Stats. 2001, Ch. 276, Sec. 2. Effective January 1, 2002.)






ARTICLE 1.5. Access to Franchise Tax Board Information

11025

(a) The State Department of Social Services and the State Department of Health Services shall utilize the records of the Franchise Tax Board to match unearned income against reported income of applicants for and recipients of aid or public social services under this division. The matching information shall then be forwarded to the appropriate county welfare department for use in determining the eligibility of, and proper grant amount for, applicants for, and recipients of, aid or public social services under this division. Any and all documents and records that result from the matching of records with the Franchise Tax Board shall be subject to the confidentiality requirements of Section 10850.

(b) This section shall not be construed to supersede the requirements and protections in the California Right to Financial Privacy Act under Chapter 20 (commencing with Section 7460) of Division 7 of Title 1 of the Government Code in obtaining information in possession of any financial institution.

(c) This section shall be implemented only to the extent it is funded in the annual Budget Act.

(Amended by Stats. 2004, Ch. 183, Sec. 377. Effective January 1, 2005.)



11026

(a) Notwithstanding any other provision of law, the State Department of Social Services and the State Department of Health Care Services shall annually inform the Franchise Tax Board of the names and social security numbers of all applicants or recipients of public social services or public assistance programs. The Franchise Tax Board, upon receipt of that information, shall furnish to the departments the information required by Section 19555 of the Revenue and Taxation Code.

(b) This section shall be implemented only to the extent it is funded in the annual Budget Act.

(Amended by Stats. 2013, 1st Ex. Sess., Ch. 4, Sec. 2. Effective September 30, 2013.)






ARTICLE 2. Applications

11050

Except as provided in Chapter 3 (commencing with Section 12000) of this part and Section 11403 of this code, applications for public social services or public assistance by any person, or in behalf of any person, shall be made to the county department in the county in which the applicant is living. The application may be made in writing or reduced to writing upon the standard form prescribed in regulations of the department and a copy shall be furnished to each applicant at the time of the application.

The state is responsible for maintaining uniformity in the public social service programs provided for in Part 3 (commencing with Section 11000) of this division, and in order to promote and insure such uniformity, the department shall be responsible for the control of administering the payment of grants for all aid programs.

The department may contract with any county for the performance of eligibility and grant determinations for applicants or recipients within the jurisdiction of the contracting county, or for applicants or recipients within the jurisdiction of another county which has not contracted with the department to perform such functions or whose contract with the department has been terminated or in the absence of such contract the department may act in the place of the county and assume direct responsibility for the administration of such eligibility and grant determinations.

The department shall have the right to terminate any such contract immediately if the contracting county fails to carry out its contractual obligations.

(Amended by Stats. 1973, Ch. 1216.)



11052

Application for aid may be made within 60 days prior to the date on which the applicant meets the technical requirements for such aid which have to do with factors other than need.

Application made on behalf of a child deprived of parental support because of separation or desertion may be made within 60 days prior to the date on which he will become eligible.

The application shall be promptly investigated and acted upon, but in no event shall the aid, if granted, begin as of a date prior to the date on which he meets such requirements.

(Added by Stats. 1965, Ch. 1784.)



11052.1

The department shall undertake activities designed to facilitate the dissemination of information to applicants for, and recipients of, aid under Chapter 2 (commencing with Section 11200) regarding work incentive provisions in existing law, in order to ensure that clients are aware of these provisions and their effect. These activities shall include all of the following:

(a) Developing state materials to accomplish this purpose and distributing the materials to county welfare departments for dissemination to clients as part of the regular intake and redetermination process.

(b) Modifying the current rights and responsibilities portion of the application process to include positive information about work.

(c) Developing other options to facilitate county administrative activities designed to encourage AFDC clients to work, such as including in the regular intake and redetermination process an oral or video presentation regarding work incentives, and using specialized staff, such as Greater Avenues for Independence Program (GAIN) employment counselors, to provide work-related counseling and information.

(Added by Stats. 1995, Ch. 307, Sec. 4. Effective August 3, 1995.)



11052.5

No applicant shall be granted public assistance under Chapters 2 (commencing with Section 11200) and 5 (commencing with Section 13000) of this part until he or she is first personally interviewed by the office of the county department or state staff for patients in state hospitals. The personal interview shall be conducted promptly following the application for assistance. If an applicant is incapable of acting in his or her own behalf, the county department shall verify this fact by personal contact with the applicant before aid is authorized. As used in this section, the term public assistance does not include health care as provided by Chapter 7 (commencing with Section 14000).

The interview conducted pursuant to this section shall occur within seven days after the time of application unless there are extenuating circumstances that justify further delay.

(Amended by Stats. 2004, Ch. 183, Sec. 378. Effective January 1, 2005.)



11052.6

(a) Notwithstanding any other provision of law, the requirements of Section 11052.5 shall not apply to any caretaker relative when all of the following apply:

(1) He or she is an approved relative pursuant to subdivision (d) of Section 309 caring for a child who is a dependent child of the court, and is receiving benefits under the CalWORKs program on behalf of the child.

(2) The caretaker relative is changing residence from one county to another county and is applying for benefits in the new county on behalf of one or more related children who are current recipients of benefits under the CalWORKS Program under Chapter 2 (commencing with Section 11200) of Part 3.

(3) The caretaker relative is not an applicant for or a recipient of benefits under the CalWORKS Program.

(b) If the caretaker relative subsequently applies for benefits under the CalWORKS Program, he or she shall be subject to the requirements of Section 11052.5 that are applicable to that program.

(c) The county CalWORKs program shall verify that the individual applying for benefits meets the criteria set forth in this section.

(Added by Stats. 2008, Ch. 484, Sec. 1. Effective January 1, 2009.)



11053

It shall be the responsibility of a recipient changing residence from one county to another within the state to promptly notify the county paying aid to the recipient of the move and to apply for a redetermination of eligibility within the new county of residence. The first county shall notify the second county of the recipient?s move as soon as the recipient?s location in the second county is known. The county to which the recipient has moved will be responsible for determining the recipient?s continued eligibility for payment of aid and, to the extent possible, as determined by the Director of Health Services, eligibility for the Medi-Cal program, as of the first day of the month following 30 days after the first county has notified the second county of the recipient?s relocation. The first county shall provide the second county with copies of those documents, as specified by the department, necessary to establish current eligibility and grant amount.

(Amended by Stats. 1982, Ch. 715, Sec. 1.)



11053.2

(a) Notwithstanding any other law, the department shall establish a process of intercounty transfer of eligibility for CalFresh benefits provided under Chapter 10 (commencing with Section 18900) of Part 6 when a recipient changes residence from one county to another within the state. The intercounty transfer process shall facilitate a recipient?s move from one county to another without a break in benefits and without requiring a new application to be submitted to the new county of residence.

(b) (1) For CalFresh recipients who are receiving CalWORKs benefits pursuant to Chapter 2 (commencing with Section 11200), the intercounty transfer process utilized for CalWORKs shall be used.

(2) For CalFresh recipients who are receiving Medi-Cal benefits pursuant to Chapter 7 (commencing with Section 14000), but are not receiving CalWORKs benefits pursuant to Chapter 2 (commencing with Section 11200), the intercounty transfer process utilized for the Medi-Cal program shall be used.

(3) This subdivision shall be implemented no later than April 1, 2011.

(c) For CalFresh recipients who are not receiving CalWORKs or Medi-Cal benefits as described in paragraphs (1) and (2) of subdivision (b), an intercounty transfer process shall be developed, in consultation with representatives of county human services departments and advocates for recipients. To the greatest extent possible, the process shall be simple, client friendly, ensure the client does not need to provide copies of documents that were previously provided to the prior county of residence, build on existing processes for the programs described in paragraphs (1) and (2) of subdivision (b), and minimize workload for county eligibility operations. The process developed pursuant to this subdivision shall be implemented no later than July 1, 2011.

(d) Upon the implementation of the intercounty transfer procedures set forth in this section, it shall be the responsibility of a recipient changing residence from one county to another within the state to notify his or her prior county of residence of his or her move. The prior county of residence shall notify the new county of the recipient?s move as soon as the recipient?s location in the new county is known. The new county of residence shall be responsible for determining the recipient?s continued eligibility for payment of CalFresh benefits. To the extent permitted by federal law, the new county of residence shall not be required to interview persons in the CalFresh household to determine continued eligibility until the next scheduled recertification or other regularly scheduled interview.

(e) Notwithstanding the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the department may implement this section through all-county letters, or similar instructions from the director no later than April 1, 2011, with respect to subdivision (b), and no later than July 1, 2011, with respect to subdivision (c).

(f) The department shall adopt regulations as otherwise necessary to implement this section no later than July 1, 2012. Emergency regulations adopted for implementation of this section may be adopted by the director in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The adoption of emergency regulations shall be deemed to be an emergency and necessary for immediate preservation of the public peace, health and safety, or general welfare. The emergency regulations shall be exempt from review by the Office of Administrative Law. The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and shall remain in effect for no more than 180 days.

(Amended by Stats. 2011, Ch. 227, Sec. 40. Effective January 1, 2012.)



11054

Each applicant shall be required before approval of assistance or services to file an affirmation setting forth his belief that he meets the specific conditions of eligibility. Such statements shall be on forms prescribed by the department and, in the case of applicants for aid to families with dependent children, shall contain a written declaration that the affirmation is made under penalty of perjury. Any person signing a statement containing such declaration, who willfully and knowingly with intent to deceive states as true any material matter which he knows to be false, is subject to the penalty prescribed for perjury in the Penal Code.

Whenever the applicant himself is incapable of completing the required affirmation, and no guardian or conservator of his estate has been appointed, the affirmation may be completed on his behalf by a relative or close personal friend or a representative of a public agency who has all necessary knowledge regarding the applicant?s circumstances and is willing to affirm thereto. A copy of the affirmation shall be furnished to the applicant or other person completing it at the time it is filed. Such other person completing an affirmation who willfully and knowingly with intent to deceive states as true any material matter which he knows to be false is subject to the penalty prescribed for perjury in the Penal Code.

A county department may also require like statements to be completed prior to approving restoration of aid as provided by Section 11051, and may require new statements at any time for purposes of continuing assistance.

(Amended by Stats. 1965, Ch. 2058.)



11055

The county shall promptly investigate all applications for public assistance as prescribed by the regulations of the department.

(Added by Stats. 1965, Ch. 1784.)



11055.5

(a) In the administration of the Aid to Families with Dependent Children program, counties may conduct an early fraud prevention and detection program pursuant to this section.

(b) Funding for an early fraud prevention and detection program pursuant to Section 15204.6 shall not be made to a county if the department determines that an early fraud prevention and detection program would not be cost-effective in that county.

(c) Funding for an early fraud prevention and detection program pursuant to Section 15204.6 shall not be available to a county until its operating plan for a program is approved by the department. No operating plan shall be approved by the department unless the plan contains assurances that the county will comply with the conditions specified in subdivision (d).

(d) Each county which operates an early fraud prevention and detection program shall be subject to all of the following conditions:

(1) No intimidation of applicants or recipients shall occur, either by referral or threat of referral for a fraud investigation.

(2) Applicants shall not be referred for a fraud investigation until after they have completed and signed the application for aid.

(3) The referral and investigation shall not delay the receipt of aid, including immediate need payments, for eligible applicants and recipients.

(4) Uniformed investigators shall not be used by any county welfare department for its fraud prevention program.

(5) The county welfare department shall abide by the confidentiality requirements in Section 10850 and the requirements and protections in the California Right to Financial Privacy Act under Chapter 20 (commencing with Section 7460) of Division 7 of Title 1 of the Government Code.

(6) The county shall make a referral for welfare fraud investigation when there is reason to believe that a person, on behalf of himself or herself or others, has done any of the following:

(A) Knowingly, and with intent to deceive or defraud, made a false statement or representation to obtain benefits, to obtain a continuance or increase of benefits, or to avoid a reduction of benefits.

(B) Knowingly, and with intent to defraud, failed to disclose a fact which, if disclosed, could result in a denial, reduction, or discontinuance of benefits.

(C) Accepted benefits knowing he or she was not entitled to those benefits, or accepted any amount of benefits knowing the amount of benefits received was greater than the amount to which he or she was entitled.

(D) Made any statement which he or she did not know to be true with reckless disregard of the truth, for the purpose of obtaining, continuing, or avoiding a reduction or denial of benefits.

(7) The county shall make a referral for fraud investigation when there are reasonable grounds to believe that fraud, as specified in paragraph (6), exists. Reasonable grounds exist when one or more of the following criteria exists:

(A) An overpayment or overissuance of benefits, or both, may result from an applicant?s failure to report information pertinent to eligibility or benefits.

(B) A questionable situation exists and the applicant or third party acting on behalf of the applicant will not cooperate in providing necessary verification of information which would affect the applicant?s eligibility or the amount of benefits for which the applicant is eligible.

(C) The county welfare program staff person finds conflicting information which could affect the applicant?s eligibility or the amount of benefits for which the applicant is eligible, and any further action on the part of that staff person could jeopardize the investigator?s ability to investigate.

(D) The county is made aware of any situation involving the applicant that could involve embezzlement, collusion, conspiracy, trafficking, black marketing, or any other general program violations.

(E) The county is made aware of any situation in which the applicant may have forged, may have caused the forgery of, or is using a forgery of, any warrant or authorization to participate which has been negotiated.

(F) The county welfare program staff person has received an allegation of fraud with respect to the applicant from any governmental agency.

(G) The county has received a complaint containing facts which allege that a crime involving a public social services program, including, but not limited to, fraud, perjury, trafficking, or embezzlement, may occur.

(Amended by Stats. 1991, Ch. 97, Sec. 1. Effective June 30, 1991.)



11056

(a) If the applicant is determined to be eligible, aid shall be granted from the date of application if the applicant meets all eligibility conditions on that date, or from the date on which the applicant meets all eligibility conditions, whichever is later. In any event, the beginning date of aid shall comply with federal requirements for aid programs covered under this section whether or not federal financial participation in the aid payment is available.

(b) This section shall include, but not be limited to, payments made under the Aid to Families with Dependent Children-Foster Care program.

(Repealed and added by Stats. 1989, Ch. 1285, Sec. 2. Operative November 30, 1990, pursuant to Sec. 9 of Ch. 1285. Note: The repealed previous version was as amended by Stats. 1971, Ch. 578.)



11057

Any recipient who becomes ineligible for aid under the public assistance program under which he is receiving aid, but appears to be eligible for aid under another public assistance program, shall be so informed, and his application for aid under that other program taken promptly, so that there is no interruption in warrant payments to the recipient.

(Added by Stats. 1965, Ch. 1784.)



11057.5

The State Department of Social Services, after consultation with the County Welfare Directors Association, shall determine the times and methods for providing information regarding the At Risk Child Care Program established pursuant to Article 15.5 (commencing with Section 8350) of Chapter 2 of Part 6 of the Education Code to potentially eligible former Transitional Child Care recipients (Article 8 (commencing with Section 11500) of Chapter 2 of Part 3 of the Welfare and Institutions Code), and former aid to families with dependent children recipients.

(Added by Stats. 1991, Ch. 1190, Sec. 14. Effective October 14, 1991.)



11061

The board of supervisors of each county shall file with the department a record of the action of such county in granting or refusing to grant aid to the potentially self-supporting blind to each applicant for such aid.

(Amended by Stats. 1973, Ch. 1216.)



11062

The sworn statements, affidavits or affirmations of each applicant or recipient of aid under Chapter 5 of this part, shall be presumed to be true, except with respect to degree of blindness. This section shall not be interpreted to preclude a full and complete investigation by the agency administering aid to the blind.

(Amended by Stats. 1973, Ch. 1216.)



11063

The provisions of this article do not apply to recipients under Chapter 3 (commencing with Section 12000) of this part, unless otherwise expressly indicated.

(Amended by Stats. 1977, Ch. 579.)






ARTICLE 3. Residence

11100

For the purposes of the provisions of this code relating to public assistance, the continued absence of a recipient of public assistance from this state for a period of 60 days or longer shall be prima facie evidence of the intent of the recipient to have changed his or her residence to a place outside this state. The county granting the public assistance shall make inquiry from all recipients who have been continuously absent from this state for a period of 30 days, with the next assistance payment, so as to determine their intent to remain residents of California or to become residents of another state, and shall redetermine the residence of those persons. In any case where the inquiry made under this section establishes that the recipient is no longer a resident of this state, his or her aid shall be terminated immediately.

If a recipient is prevented by illness or other good cause from returning to this state at the end of 60 days, and has not by act or intent established residence elsewhere, residence shall not be deemed to have been lost in this state.

(Amended by Stats. 1989, Ch. 1285, Sec. 3. Operative November 30, 1990, pursuant to Sec. 9 of Ch. 1285.)



11100.1

(a) For purposes of the In-Home Supportive Services program established pursuant to Article 7 (commencing with Section 12300) of Chapter 3, ?good cause,? as defined in Section 11100, shall include, but is not limited to, the following:

(1) Outpatient medical treatment necessary to maintain the recipient?s health where the medical treatment is not available in California.

(2) Short-term schooling or training necessary for the recipient to obtain self-sufficiency where training which would achieve that objective is not available or accessible in California.

(3) Court-issued subpoena or summons.

(b) The director shall promulgate regulations for the application of this section.

(Added by Stats. 1986, Ch. 777, Sec. 1.)



11100.5

Notwithstanding Section 11100.1, or any other provision of law, in-home supportive services provided pursuant to Article 7 (commencing with Section 12300) of Chapter 3 shall be suspended for any recipient who leaves the state and remains absent from the state for a period which exceeds six months. In-home supportive services shall not be resumed until the recipient, upon returning to the state, requests a reassessment of need from the county welfare department, and the reassessment has been completed.

(Added by Stats. 1986, Ch. 777, Sec. 2.)



11101

When a recipient of public assistance is absent from the United States for a period in excess of 30 days, his aid shall thereafter be suspended whenever need cannot be determined for the ensuing period of his absence from the United States. No person shall be considered absent from the United States in accordance with this section if he is residing in any of the states, territories, possessions or other districts eligible to receive grants-in-aid from the federal government under the Social Security Act.

(Added by Stats. 1965, Ch. 1784.)



11102

County residence is not a qualification for aid under any public assistance program.

County responsibility for making aid payments is determined as follows:

(a) The county where the applicant lives shall accept the application and shall be responsible for paying the aid.

(b) Responsibility for payment of aid to any person qualifying for and receiving aid from any county, who moves to another county in this state to make his home, shall be transferred to the second county as soon as administratively possible, but not later than the first day of the month following 30 days after notification to the second county.

For purposes of public assistance the county in which an applicant or recipient lives is:

(1) For a patient in a state hospital or institution, voluntary, nonprofit, or proprietary facility or other public or private institution, the county from which he was admitted.

(2) For a person who has had to leave the county in which he normally lives, solely for the purpose of securing care not otherwise available to him in a medical facility, the county in which he last maintained a living arrangement outside a medical facility.

(3) For a person who on or after July 1, 1969, has been released or discharged from a state hospital, for a period not to exceed three years from the date of such release, the county from which he was admitted to the hospital.

(4) For a person who prior to July 1, 1969, has been released on leave of absence from a state hospital, the county from which he was admitted.

(Amended by Stats. 1982, Ch. 715, Sec. 2.)



11104

Aliens shall be eligible for aid only to the extent permitted by federal law.

An alien shall only be eligible for aid if the alien has been lawfully admitted for permanent residence, or is otherwise permanently residing in the United States under color of law. No aid shall be paid unless evidence as to eligible alien status is presented.

(Repealed and added by Stats. 1982, 1st Ex. Sess., Ch. 3, Sec. 8. Effective February 17, 1982.)



11104.1

The State Department of Social Services and the State Department of Health Care Services shall not take any compliance, disallowance, penalty, or other regulatory action against a county, as long as the United States Department of Health and Human Services has not taken any compliance, disallowance, penalty, or other action against the state, with respect to any error in the county?s determination to make an individual eligible for benefits under the Aid to Families with Dependent Children, CalFresh, and Medi-Cal programs based on citizenship or immigration status, under any of the following circumstances:

(a) The county has determined the eligibility based on a verification of satisfactory immigration status by the Immigration and Naturalization Service.

(b) The county was required by federal law to provide the applicant or recipient a reasonable opportunity to submit documentation.

(c) The county was required by federal law to wait for the response of the Immigration and Naturalization Service to the county?s request for official verification of the immigration status of the individual.

(d) A fair hearing process was required pursuant to federal law.

(Amended by Stats. 2011, Ch. 227, Sec. 41. Effective January 1, 2012.)



11105

(a) No person shall be granted aid under this part unless he is a resident of this state.

(b) Where a recipient of aid under Chapter 2 (commencing with Section 11200) receives an aid payment at an address outside of this state for two consecutive months, the recipient?s eligibility shall be terminated where the county has made inquiry of the recipient pursuant to Section 11100, and where the recipient has not responded to this inquiry by clearly showing that he or she has (1) not established residence elsewhere; and (2) been prevented by illness or other good cause from returning to this state.

(c) If a recipient whose aid is terminated pursuant to subdivision (b) reapplies for aid, payments shall be restored provided all other eligibility criteria are met if this individual can prove both of the following:

(1) His or her permanent residence is in this state.

(2) That residence has not been established in any other state which can be considered to be of a permanent nature.

(d) Nothing in this section shall be construed as limiting Aid to Families with Dependent Children-Foster Care payments to children placed out of state by California children?s placement agencies.

(Amended by Stats. 1982, Ch. 1011, Sec. 1.)






ARTICLE 4. Property Qualifications

11150

It is the intent of this article to set forth the amount of personal or real property, or both, which an applicant for, or recipient of, public assistance may retain and remain eligible to receive public assistance provided he meets the other eligibility requirements for the category of public assistance for which he or she is an applicant or recipient.

In the formulation of any regulations pursuant to this article and in the administration thereof, consideration shall be given to the ability and circumstances of the applicant or recipient in order that undue hardship is not imposed upon any applicant or recipient in making plans to comply with the provisions of this article. No applicant or recipient shall be considered ineligible for retaining property where disposition would alter or impair reasonable access to, or the normal use of, his or her home.

This article does not apply to aid to families with dependent children or Chapter 3 (commencing with Section 12000) or Chapter 7 (commencing with Section 14000) of this part, unless otherwise expressly indicated.

(Amended by Stats. 1982, Ch. 328, Sec. 3. Effective June 30, 1982.)



11151

An applicant or recipient shall be ineligible to receive public assistance unless the property he owns is held for the following purposes:

1. The property is used to provide the applicant or recipient with a home and conforms to the provisions of Section 11152 of this code.

2. The property is producing income for the support of the applicant or recipient and conforms to the provisions of Section 11153.7 of this code.

3. The property is held as a reserve to meet a contingent need, not included within the standard of assistance for which an aid payment is made, and conforms to the provisions of Section 11154 of this code.

4. The property is personal in nature, or meets a special need of the applicant or recipient, or is part of a self-care or rehabilitation plan, or is not available for expenditure or disposition by the applicant or recipient and conforms to provisions of Section 11155 of this code.

(Amended by Stats. 1975, Ch. 678.)



11152

An applicant or recipient may retain personal or real property owned by him, or in combination with any other person, without reference to its value, if it serves to provide the applicant or recipient with a home. The basic home may be a multiple-dwelling unit if the units not occupied by the applicant or recipient are producing income for the support of the applicant or recipient consistent with their rental value.

Any applicant or recipient who does not own a suitable home may apply other real property or the proceeds received therefrom for the acquisition of a home. Such property in whatever form held shall be considered to be used as a home during such time as the following conditions apply:

1. A plan has been made which will provide that the property will be used through conversion or transfer within six months for the purpose of providing a home.

2. Any proceeds received from the sale are used within one year of the date of conversion or application for aid, whichever is later, for the purchase of a home, or for the costs of moving, necessary furnishings, or necessary repairs or alterations to the home, except that an amount may be set aside within the limits permitted by Section 11154 of this code.

3. Proceeds of conversion which are received in a form not readily applicable to the initial payment on purchase of the home are retained, and all payments thereafter received on such proceeds are applied to the balance due on the home, or for the costs of moving, necessary furnishings, or necessary repairs or alterations to the home.

(Added by Stats. 1965, Ch. 1784.)



11153.7

(a) In addition to real property permitted by other provisions of this part, real property owned by the applicant or recipient, or in combination with his spouse, may be retained in an amount not to exceed a market value, less the amount of any encumbrance of record, of twenty-five thousand dollars ($25,000), provided it is being adequately utilized or is producing income reasonably consistent with its value which is used for the support of the applicant or recipient.

(b) If the real property is not producing income reasonably consistent with its value, the applicant or recipient shall be allowed reasonable time to rent, lease or sell the property. If the property cannot be rented, leased or sold on the basis of the market value, the applicant or recipient shall be allowed to submit evidence from a qualified real estate appraiser which indicates the value for which the property can be adequately utilized.

(c) If the applicant or recipient provides evidence that the only method of adequately utilizing the property is sale, the property shall be considered to be adequately utilized provided it is listed with a licensed real estate broker at the market value or the value determined in accordance with subdivision (b) and the applicant or recipient provides evidence that a bona fide and continuous effort is being made to sell the property.

(d) Any mortgage or note secured by a deed of trust not exceeding a market value of twenty-five thousand dollars ($25,000) that is obtained by the applicant or recipient, or in combination with his spouse, through the sale of such real property shall be deemed real property when the income from the same is used to meet the needs of the recipient.

For the purposes of this section, ?market value? shall be defined as four times the assessed value.

(Amended by Stats. 1976, Ch. 1417.)



11154

The applicant or recipient may retain as a reserve for future contingencies any combination of personal or real property not to exceed a total value of one thousand two hundred dollars ($1,200), or, in case of a married couple both receiving public assistance, two thousand dollars ($2,000). Any real property held as such reserve shall be valued at its net appraised market value.

(Added by Stats. 1965, Ch. 1784.)



11155

(a) Notwithstanding Section 11257, in addition to the personal property or resources permitted by other provisions of this part, and to the extent permitted by federal law, an applicant or recipient for aid under this chapter including an applicant or recipient under Chapter 2 (commencing with Section 11200) may retain countable resources in an amount equal to the amount permitted under federal law for qualification for the federal Supplemental Nutrition Assistance Program, administered in California as CalFresh.

(b) The county shall determine the value of exempt personal property other than motor vehicles in conformance with methods established under CalFresh.

(c) (1) (A) The value of each motor vehicle that is not exempt under paragraph (4) shall be the equity value of the vehicle, which shall be the fair market value less encumbrances.

(B) Any motor vehicle with an equity value of nine thousand five hundred dollars ($9,500) or less shall not be attributed to the family?s resource level.

(C) For each motor vehicle with an equity value of more than nine thousand five hundred dollars ($9,500), the equity value that exceeds nine thousand five hundred dollars ($9,500) shall be attributed to the family?s resource level.

(2) The equity threshold described in paragraph (1) of nine thousand five hundred dollars ($9,500) shall be adjusted upward annually by the increase, if any, in the United States Transportation Consumer Price Index for All Urban Consumers published by the United States Department of Labor, Bureau of Labor Statistics.

(3) The county shall determine the fair market value of the vehicle in accordance with a methodology determined by the department. The applicant or recipient shall self-certify the amount of encumbrance, if any.

(4) The entire value of any motor vehicle shall be exempt if any of the following apply:

(A) It is used primarily for income-producing purposes.

(B) It annually produces income that is consistent with its fair market value, even if used on a seasonal basis.

(C) It is necessary for long distance travel, other than daily commuting, that is essential for the employment of a family member.

(D) It is used as the family?s residence.

(E) It is necessary to transport a physically disabled family member, including an excluded disabled family member, regardless of the purpose of the transportation.

(F) It would be exempted under any of subparagraphs (A) to (D), inclusive, but the vehicle is not in use because of temporary unemployment.

(G) It is used to carry fuel for heating for home use, when the transported fuel or water is the primary source of fuel or water for the family.

(H) Ownership of the vehicle was transferred through a gift, donation, or family transfer, as defined by the Department of Motor Vehicles.

(d) This section shall become operative on January 1, 2014.

(Amended (as added by Stats. 2013, Ch. 21, Sec. 13) by Stats. 2013, Ch. 358, Sec. 1. Effective September 26, 2013. Section operative January 1, 2014, by its own provisions.)



11155.1

(a) Notwithstanding Sections 11155 and 11257, the department shall seek any federal approvals necessary to conduct a demonstration program increasing the value of personal property that may be retained by a recipient of aid under Chapter 2 (commencing with Section 11200) to two thousand dollars ($2,000) and increasing the value of the exemption for an automobile to four thousand five hundred dollars ($4,500). The increased property limits shall not apply to applicants.

(b) This section shall be implemented only if the director executes a declaration, that shall be retained by the director, stating that federal approval for the implementation of this section has been obtained and specifying the duration of that approval.

(Added by Stats. 1993, Ch. 69, Sec. 19. Effective June 30, 1993.)



11155.2

(a) In addition to the personal property permitted by this part, recipients of aid under CalWORKs shall be permitted to retain savings and interest thereon for specified purposes. Interest earned from these savings and deposited into a restricted account shall be considered exempt as income for purposes of determining eligibility for aid and grant amounts if the interest is retained in the account. If the interest is not deposited by the financial institution into the account, the interest shall be treated as a nonqualifying withdrawal of funds from the account as specified in subdivision (b). This section shall not apply to applicants. Funds may be used by the family for education or job training expenses for the accountholder or his or her dependents, for starting a business, for the purchase of a home, or for costs associated with securing permanent rental housing or to make rent payments to overcome an episode of homelessness. Recipients who wish to retain savings for these purposes shall enter into a written agreement with the county to establish a separate account with a financial institution, with the account to be used solely for the purpose of accumulating funds for later withdrawal for a qualifying expenditure. A qualifying expenditure shall be defined by department regulations and shall be verified by the recipient. The recipient shall agree to provide periodic verification of account activity, as required by department regulations. The agreement shall notify the recipient of the penalty for nonqualifying withdrawal of funds.

(b) Any nonqualifying withdrawal of funds from the account shall result in a calculation of a period of ineligibility for all persons in the assistance unit, to be determined by dividing the balance in the account immediately prior to the withdrawal by the minimum basic standard of adequate care for the members of the assistance unit, as set forth in Section 11452. The resulting whole number shall be the number of months of ineligibility. The period of ineligibility may be reduced when the minimum basic standard of adequate care of the assistance unit, including special needs, increases.

(c) If the California Savings and Asset Project is established pursuant to Chapter 17 (commencing with Section 50897) of Part 2 of Division 31 of the Health and Safety Code, then to the extent permitted by federal law, a recipient shall be eligible to receive matching funds derived from federal contributions for the purpose of establishing an individual account in an amount not to exceed three thousand dollars ($3,000) in addition to the amounts specified in subdivision (a) and a fiduciary organization may provide amounts in excess of the first three thousand dollars ($3,000) limitation if contributed solely through private sources.

(Amended by Stats. 2008, Ch. 485, Sec. 1. Effective January 1, 2009.)



11155.3

(a) It is the intent of the Legislature in enacting this section to provide counties and recipients of aid under Chapter 2 (commencing with Section 11200) with increased flexibility to determine allowable business expenses and income reporting periods in order to facilitate local microenterprise development, maximize opportunities for a family to become self-sufficient, and reduce unnecessary paperwork processing by county staff.

(b) Self-employment net income shall be used in computing the aid grant under Chapter 2 (commencing with Section 11200).

(c) For purposes of determining the self-employment net income for applicants and recipients of aid under Chapter 2 (commencing with Section 11200), applicants and recipients may choose to deduct a standard deduction of 40 percent of gross income or verified actual self-employment expenses to the same extent allowed in CalFresh pursuant to Chapter 10 (commencing with Section 18900) of Part 6. Applicants and recipients may change the method of deduction only when a redetermination of eligibility is conducted by the county or every six months, whichever occurs first.

(Amended by Stats. 2011, Ch. 227, Sec. 43. Effective January 1, 2012.)



11155.4

The principal and interest in an individual development account established in accordance with the federal requirements of Section 604(h) of Title 42 of the United States Code or established by a statewide individual development account program shall be exempt from consideration when determining or redetermining eligibility and the amount of CalWORKs assistance.

(Amended by Stats. 2007, Ch. 622, Sec. 2. Effective January 1, 2008.)



11155.5

(a) In addition to the personal property permitted by other provisions of this part, a child declared a ward or dependent child of the juvenile court, who is 16 years of age or older, or, on and after January 1, 2012 a nonminor dependent, as defined in subdivision (v) of Section 11400, who is participating in a transitional independent living case plan pursuant to the federal Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public Law 110-351), may retain resources with a combined value of not more than ten thousand dollars ($10,000), consistent with Section 472(a) of the federal Social Security Act (42 U.S.C. Sec. 672(a)) as contained in the federal Foster Care Independence Act of 1999 (Public Law 106-169) and the child?s transitional independent living plan. Any cash savings shall be the child?s own money and shall be deposited by the child or on behalf of the child in any bank or savings and loan institution whose deposits are insured by the Federal Deposit Insurance Corporation or the Federal Savings and Loan Insurance Corporation. The cash savings shall be for the child?s use for purposes directly related to the child?s or nonminor dependents? transitional independent living case plan goals.

(b) The withdrawal of the savings by a child shall require the written approval of the child?s probation officer or social worker and shall be directly related to the goal of emancipation. This written approval is not required for withdrawals by a nonminor dependent.

(Amended by Stats. 2010, Ch. 559, Sec. 32. Effective January 1, 2011.)



11155.6

(a) (1) The principal and interest in a 401(k) plan, 403(b) plan, or 457 plan shall be excluded from consideration as property when determining eligibility and the amount of assistance with respect to an applicant for benefits who is not a recipient of CalWORKs benefits.

(2) The principal and interest in a 401(k) plan, 403(b) plan, IRA, 457 plan, 529 college savings plan, or Coverdell ESA, shall be excluded from consideration as property when redetermining eligibility and the amount of assistance for recipients of CalWORKs benefits.

(b) For purposes of this section, the following terms have the following meanings:

(1) ?401(k) plan? means a deferred compensation plan that satisfies the requirements of Section 401(k) of the Internal Revenue Code.

(2) ?403(b) plan? means a qualified annuity plan that satisfies the requirements of Section 403(b) of the Internal Revenue Code.

(3) ?IRA? means an individual retirement account that satisfies the requirements of Section 408 of the Internal Revenue Code.

(4) ?457 plan? means a deferred compensation plan that satisfies the requirements of Section 457 of the Internal Revenue Code.

(5) ?529 college savings plan? means a qualified tuition program that satisfies the requirements of Section 529 of the Internal Revenue Code.

(6) ?Coverdell ESA? means an education savings account that satisfies the requirements of Section 530 of the Internal Revenue Code.

(Amended by Stats. 2007, Ch. 622, Sec. 3. Effective January 1, 2008.)



11156

If a recipient purchases with cash an essential item, and such purchase under the rules and regulations of the department would have entitled him to a special need allowance each month to meet monthly installments on such purchase had he paid for the item in monthly installments, the recipient shall be considered to have purchased the item from his personal property holdings, and shall be allowed to place in his savings, each month, without deduction from his grant, an amount of income equivalent to the special need allowance he would have been granted had he paid for the item on a monthly installment basis, if he reports the purchase to the county department within 90 days after the date on which it was made. The income placed in his savings shall be considered personal property.

The county department, for good and sufficient reason, may extend the period during which a recipient may report a purchase under this section. The department, in its rules and regulations, shall indicate what constitutes good and sufficient reason for extending that period.

(Added by Stats. 1965, Ch. 1784.)



11157

(a) Notwithstanding Section 11008, all lump-sum income received by an applicant or recipient shall be regarded as income in the month received except nonrecurring lump-sum social insurance payments, which shall include social security income, railroad retirement benefits, veteran?s benefits, worker?s compensation, and disability insurance.

(b) Except as otherwise provided in this part, for purposes of this chapter and Chapter 2 (commencing with Section 11200), ?income? shall be deemed to be the same as applied under the Aid to Families with Dependent Children program on August 21, 1996, except that the following shall be exempt from consideration as income:

(1) Income that is received too infrequently to be reasonably anticipated, as exempted in federal food stamp regulations.

(2) Income from college work-study programs under Title IV of the federal Higher Education Act or Article 18 (commencing with Section 69950) of Chapter 2 of Part 42 of the Education Code or college work-study program, as established in the annual Budget Act, for individuals receiving aid under Chapter 2 (commencing with Section 11200).

(3) Any award or scholarship provided by a public or private entity to, or on behalf of, a dependent child based on the child?s academic or extracurricular achievement or participation in a scholastic, educational, or extracurricular competition.

(Amended by Stats. 2002, Ch. 439, Sec. 2. Effective January 1, 2003.)



11157.5

The receipt of aid under Chapter 2 (commencing with Section 11200) shall not impose any limitation or restriction upon a recipient?s right to sell, exchange, or change, the form of property holdings. However, a gift or any other transfer of assets, including income and resources, by a recipient for less than fair market value shall result in a period of ineligibility for aid under Chapter 2 (commencing with Section 11200) for the number of months, rounded down to the nearest whole number, that equals the quotient of the difference between the fair market value of the asset and the amount received for the asset divided by the standard of need applicable to the family under Section 11452. This section shall only apply to transfer of income or resources that would otherwise affect a recipient?s eligibility for benefits or the amount of benefits to which he or she would be entitled.

(Amended by Stats. 1998, Ch. 902, Sec. 17. Effective January 1, 1999.)



11158

The Legislature recognizes that certain property and rights owned by a recipient, including a recipient of aid to families with dependent children, are of negligible value in enabling the recipient to meet his or her present needs, and should not be classified as available resources of the recipient. It is the purpose of this section to designate such property and rights.

Resources available to a recipient, including a recipient of aid to families with dependent children shall not include all of the following:

(a) Money or securities placed in an irrevocable trust for funeral, cremation, or interment expenses with any of the trustees mentioned in Section 7736 of the Business and Professions Code or Section 8775 of the Health and Safety Code.

(b) Money or securities placed in an irrevocable trust created by a deposit in an insured savings institution made by one person of his or her own money in his or her own name as trustee for a funeral director to provide payment for funeral services rendered by the funeral director upon the depositor?s death.

(c) Life or burial insurance purchased specifically for funeral, cremation, or interment expense, which is placed in an irrevocable trust or which has no loan or surrender value available to the recipient.

(d) Securities issued by a licensed cemetery authority which by their terms are convertible only into payment for funeral, cremation, or interment expenses.

(e) Other funeral agreements to the extent consistent with federal law.

For the purposes of evaluating the personal property of a recipient, interment plots as defined in Section 7022 of the Health and Safety Code shall be deemed to have no value.

(Amended (as amended by Stats. 1984, Ch. 1447) by Stats. 1986, Ch. 1402, Sec. 5.)



11159

No payment received by, or for the benefit of any members of, an eligible household occupying an assisted unit under Chapter 9 (commencing with Section 50735) of Part 2 of Division 31 of the Health and Safety Code, shall be considered as income or resources to any recipient, including a recipient of aid to families with dependent children, and such payments shall not be deducted from the amount of aid to which the recipient would otherwise be entitled under any other provision of law.

(Added by Stats. 1979, Ch. 1045.)



11160

To the extent federal financial participation is available, any state agency responsible for the administration of any program under this division may establish procedures for common eligibility determination for public social service programs that aid needy families to the extent consistent with the eligibility of each program, so as to improve the efficiency of the operation of the welfare program, improve the cost-effective use of state dollars, and simplify the process for permitting qualified recipients to establish their eligibility.

(Added by Stats. 1997, Ch. 270, Sec. 48. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)






ARTICLE 5. Recipients? Property Tax

11170

Upon discovery that persons receiving public assistance were improperly granted homeowners? exemptions for fiscal year 1972?1973 and preceding fiscal years, a county may request from the Director of Social Services, as unmet shelter needs, the amounts required to cancel any escape assessment existing at the time of the request.

(Amended by Stats. 1978, Ch. 380.)



11171

Upon receipt of funds pursuant to its request, the county shall cancel the escape assessment and any penalty or interest thereon pursuant to Article 1 (commencing with Section 4985) of Chapter 4 of Part 9 of Division 1 of the Revenue and Taxation Code, as if it had been imposed, levied, or charged erroneously, and if paid, a refund thereof shall be made.

(Added by Stats. 1976, Ch. 504.)



11172

The receipt of funds shall be deemed as payments by the public assistance recipients and shall be accounted for as tax receipts which may be used for state, county, city, and district purposes.

(Added by Stats. 1976, Ch. 504.)



11173

If an audit by the State Controller results in a reduction of state reimbursements for the homeowners? property tax exemption because of persons described in Section 11170, the county shall make the reimbursements to cities and districts without regard to the Controller?s reduction, using the funds described in Sections 11171 and 11172.

(Added by Stats. 1976, Ch. 504.)



11174

The Legislature finds and declares that it is in the public interest and necessary for the public welfare to provide assistance to certain needy persons of limited income and resources in the payment of delinquent property taxes. It is further found and declared that such assistance may in some cases be most appropriately provided through the limitation of escape assessments and the cancellation of such assessments, or by a combination of limitation or cancellation, and assistance payments, rather than merely through assistance payments.

(Added by Stats. 1976, Ch. 504.)



11175

Whenever a county requests additional unmet shelter needs funds so as to cancel escape assessments upon the homes of welfare recipients improperly granted the homeowners? exemption, such request is deemed a voluntary act of the county and the county shall assume the burden of all the costs in compliance with this act. For this reason, the act involves no mandated acts within the meaning of Section 2164.3 of the Revenue and Taxation Code and no state reimbursement pursuant to that section is required.

(Added by Stats. 1976, Ch. 504.)









CHAPTER 2. California Work Opportunity and Responsibility to Kids Act

ARTICLE 1. General Provisions

11200

This chapter shall be known and may be cited as the California Work Opportunity and Responsibility to Kids Act, and may also be cited as the CalWORKs program.

(Amended by Stats. 1997, Ch. 270, Sec. 50. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11200.5

Funding for social services under this chapter is subject to the provisions of Part 1.5 (commencing with Section 10100) of this division.

(Added by Stats. 1978, Ch. 1235. Note: Repeal conditions in Sec. 14 of Ch. 1235 failed.)



11201

For the purposes of this chapter, the following shall apply:

(a) ?Unemployed parent? means a natural or adoptive parent with whom the child is living.

(b) A child for whom a parent is applying for assistance under this chapter shall be considered to be deprived of parental support or care due to the unemployment of his or her parent or parents when the parent has worked less than 100 hours in the preceding four weeks and meets the requirements concerning an unemployed parent in effect on August 21, 1996, as set forth in Section 233.100 of Title 45 of the Code of Federal Regulations except for the provisions of subparagraph (i) to (v), inclusive, of paragraph (3) of subsection (a) of that section.

(c) A family receiving aid under this chapter with a child who is considered to be deprived of parental support or care due to unemployment may continue to receive assistance regardless of the number of hours his or her parent works provided the family does not exceed the applicable gross or net income limits and is otherwise eligible for assistance.

(Amended by Stats. 1998, Ch. 902, Sec. 18. Effective January 1, 1999.)



11202

As used in this chapter, the term ?needy child? means a child living in a family as described in Section 11250, or a child as described in Section 11401.

(Amended by Stats. 1980, Ch. 1166, Sec. 2.)



11203

(a) During those times as the federal government provides funds for the care of a needy relative with whom a needy child or needy children are living, aid to the child or children for any month includes aid to meet the needs of that relative, if money payments are made with respect to the child or children for that month, and if the relative is not receiving aid under Chapter 3 (commencing with Section 12000) or 5 (commencing with Section 13000) of this part or Part A of Title XVI of the Social Security Act for that month. Needy relatives under this chapter include only natural or adoptive parents, the spouse of a natural or adoptive parent, and other needy caretaker relatives.

(b) (1) The parent or parents shall be considered living with the needy child or needy children for a period of up to 180 consecutive days of the needy child?s or children?s absence from the family assistance unit and the parent or parents shall be eligible for services under this chapter including services funded under Sections 15204.2 and 15204.8 if all of the following conditions are met:

(A) The child has been removed from the parent or parents and placed in out-of-home care.

(B) When the child was removed from the parent or parents, the family was receiving aid under this section.

(C) The county has determined that the provision of services under this chapter including services funded under Sections 15204.2 and 15204.8, is necessary for reunification.

(2) For purposes of this subdivision, the parent or parents shall not be eligible for any payment of aid under Section 11450.

(c) The department shall revise its state Temporary Assistance for Needy Families plan to incorporate the provisions of subdivision (b) and to incorporate the good cause exception provisions authorized by paragraph (10) of subsection (a) of Section 608 of Title 42 of the United States Code with respect to cases where reunification occurs after 180 consecutive days from the date of the removal of the child or children from the home.

(Amended by Stats. 2002, Ch. 664, Sec. 234. Effective January 1, 2003.)



11204

Nothing in this chapter shall be construed as authorizing any public official, agent, or representative, in carrying out any of the provisions of this chapter, to take charge of any child over the objection of either of the parents of such child, or of the person standing in the place of a parent to such child, except pursuant to a proper court order.

(Added by Stats. 1965, Ch. 1784.)



11205

The Legislature finds and declares that the family unit is of fundamental importance to society in nurturing its members, passing on values, averting potential social problems, and providing the secure structure in which citizens live out their lives. Each family unit has the right and responsibility to provide for its own economic security by full participation in the work force to the extent possible. Each family has the right and responsibility to provide sufficient support and protection of its children, to raise them according to its values and to provide every opportunity for educational and social progress.

(Repealed and added by Stats. 1982, Ch. 1329, Sec. 11.)



11206

In case of dispute, the application and supporting documents pertaining to his case on file in the department or on file in any county office shall be open to inspection at any time during business hours by the applicant or recipient or his attorney or agent.

(Added by Stats. 1965, Ch. 1784.)



11207

Every county shall grant aid to any child eligible therefor, in any amount needed, not to exceed the amount specified in Section 11450, and shall administer this chapter in such a manner as to achieve the greatest possible reduction of dependency and to promote the rehabilitation of recipients. At the time of application the county department shall discuss parental responsibility with the applicant.

(Added by Stats. 1965, Ch. 1784.)



11208

Caseworker services shall be made available immediately to an applicant for aid under this chapter upon the filing of his application.

(Added by Stats. 1965, Ch. 1784.)



11209

The department shall make rules and regulations for the proper maintenance and care of needy children and for the administration of Aid to Families with Dependent Children. Such rules and regulations shall be binding upon the institutions, county welfare departments and any public or private agency that is responsible for the placement and care of a child receiving AFDC-FC.

The department may inquire at any time into the management of any institution or public or private agency receiving aid on behalf of children under their placement and care in accordance with the provisions of this chapter or into the management by any county of Aid to Families with Dependent Children.

If an institution, public or private agency or a county fails to comply promptly with the provisions of this chapter and the rules and regulations of the department cannot be enforced in any other manner, the institution, public or private agency or county failing or refusing to comply with such provisions, rules, and regulations, or to permit the inquiry provided for in this section, shall not thereafter receive aid under the provisions of this chapter until it has complied with all such provisions, rules, and regulations and has permitted the inquiry by the department, if such inquiry is demanded.

(Amended by Stats. 1982, Ch. 977, Sec. 4. Effective September 13, 1982. Operative October 1, 1982, by Sec. 36 of Ch. 977.)



11210

The department shall make such reports, in such form and containing such information, as the United States Department of Health and Human Services from time to time requires, and shall comply with such provisions as that department from time to time finds necessary to assure correctness and verification of such reports. County welfare departments and any public or private agency receiving aid on behalf of children under their placement and care in accordance with the provisions of this chapter shall provide the department with all information and statistics required to compile the reports.

(Amended by Stats. 1982, Ch. 977, Sec. 5. Effective September 13, 1982. Operative October 1, 1982, by Sec. 36 of Ch. 977.)



11211

Rehabilitation or employment training or job placement made pursuant to any program of rehabilitation or job development and placement operated by a county welfare department or by any state agency shall not be considered completed, and the recipient shall be considered to remain unemployed, until such time as the recipient receives from his earnings an income equivalent to the amount of income which he and his family are entitled to receive pursuant to provisions of this chapter.

This section shall be operative only on a demonstration project basis in a single, urban county selected by the department, and only during such time as the Secretary of Health, Education and Welfare has waived compliance with Section 402 of the Social Security Act as permitted by Section 1115 of that act.

(Added by Stats. 1969, Ch. 1505.)



11212

(a) The state, through the county welfare department, shall reimburse the foster parent or foster parents for the cost of the burial plot and funeral expenses incurred for any child who, at the time of death, is receiving foster care, as defined in Section 11251, to the extent that the foster parent or foster parents are not otherwise reimbursed for costs incurred for those purposes.

(b) The state, through the county welfare department, shall pay the burial costs and funeral expenses directly to the funeral home and the burial plot owner when either one of the following conditions exists:

(1) The foster parent or foster parents request the direct payment.

(2) The child?s death is due to alleged criminal negligence or other alleged criminal action on the part of the foster parent or foster parents.

(c) The foster parent, or the funeral home and burial plot provider, shall file a claim for reimbursement of costs with the county welfare department at the time and in the manner specified by the department. The county welfare department shall pay the claims in an amount not to exceed the level of reimbursement allowed by the California Victim Compensation and Government Claims Board for burial costs and funeral expenses under its Victims of Violent Crimes program, which is contained in Article 1 (commencing with Section 13959) of Chapter 5 of Part 4 of Division 3 of Title 2 of the Government Code. Claims for the burial costs and funeral expenses for a foster child shall be paid out of funds appropriated annually to the department for those purposes.

(Amended by Stats. 2006, Ch. 538, Sec. 701. Effective January 1, 2007.)



11213

For the purpose of developing a more efficient, effective, and equitable Aid to Families With Dependent Children-Foster Care program, the department shall develop:

(a) A management information database providing expenditure and caseload characteristics information, such as method of entry into AFDC-FC, average cost of placement, type of facility used for placement, and average length of stay in placement.

(b) A quality control system for AFDC-FC, and recommendations to the Legislature regarding resources required for implementation of the system by October 1, 1980.

(c) Recommendations to the Legislature regarding the following:

(1) A system or systems for establishing payment levels for children eligible to the AFDC-FC program.

(2) Plans and resources required for implementation of the selected system or systems by July 1, 1981.

(d) Recommendations to the Legislature regarding defining that segment of the population to be served by the AFDC-FC program, and impact of such definition on the current AFDC-FC population.

(Amended by Stats. 2004, Ch. 193, Sec. 231. Effective January 1, 2005.)



11216

(a) Notwithstanding any other provision of law, federal Temporary Assistance for Needy Families block grant funds or state maintenance of effort funds may only be expended outside of the CalWORKs program if the expenditure does not result in additional caseload to be included in the calculation of the state?s Temporary Assistance for Needy Families program caseload reduction credit.

(b) Notwithstanding any other provision of law, the amount of federal Temporary Assistance for Needy Families block grant funds authorized for any program except the CalWORKs program shall not be increased above the amount appropriated in the annual Budget Act.

(Added by Stats. 2006, Ch. 75, Sec. 29.1. Effective July 12, 2006.)



11217

(a) The Director of Social Services shall execute a declaration stating that increased federal financial participation in the Emergency Contingency Fund for State Temporary Assistance for Needy Families (TANF) Programs is no longer available pursuant to the federal American Recovery and Reinvestment Act of 2009 (ARRA) (Public Law 111-5) or subsequent federal legislation, including an amendment to the ARRA, that maintains or extends increased federal financial participation.

(b) The director shall provide a copy of the declaration to the appropriate policy and fiscal committees of the Legislature.

(Added by Stats. 2010, Ch. 559, Sec. 32.5. Effective January 1, 2011.)



11218

Pursuant to Section 43.3 of the Civil Code, an applicant or recipient of aid under this chapter is entitled to breastfeed her child in any public area, or area where the mother and the child are authorized to be present, in a county welfare department or other county office.

(Added by Stats. 2013, Ch. 563, Sec. 2. Effective January 1, 2014.)






ARTICLE 1.5. Definitions

11225

Unless the context requires otherwise, the definitions contained in this article shall govern the construction of this chapter.

(Added by Stats. 1990, Ch. 46, Sec. 2. Effective April 10, 1990.)



11226

?Appeal proceeding? means an administrative hearing conducted by a hearing officer of the department.

(Added by Stats. 1990, Ch. 46, Sec. 2. Effective April 10, 1990.)



11227

?Audit? means a review of the claims, accounts, and documents of an auditee.

(Added by Stats. 1990, Ch. 46, Sec. 2. Effective April 10, 1990.)



11228

?Date of mailing? means the date postmarked on the envelope if postage was prepaid and the envelope was properly addressed.

(Added by Stats. 1990, Ch. 46, Sec. 2. Effective April 10, 1990.)



11229

?Department? means the State Department of Social Services.

(Added by Stats. 1990, Ch. 46, Sec. 2. Effective April 10, 1990.)



11230

?Director? means the Director of Social Services.

(Added by Stats. 1990, Ch. 46, Sec. 2. Effective April 10, 1990.)



11231

?Duplicate? means a facsimile copy of the original produced by photocopying or other technique of accurate reproduction.

(Added by Stats. 1990, Ch. 46, Sec. 2. Effective April 10, 1990.)



11232

?Hearing officer? means an administrative law judge designated by the director.

(Added by Stats. 1990, Ch. 46, Sec. 2. Effective April 10, 1990.)



11233

?Informal conference? means a proceeding conducted in person or by telephone for the purpose of clarifying or resolving issues.

(Added by Stats. 1990, Ch. 46, Sec. 2. Effective April 10, 1990.)



11234

?Party? means the group home provider, foster family agency, or the department.

(Added by Stats. 1990, Ch. 46, Sec. 2. Effective April 10, 1990.)



11235

?Protest? means a written request for a review. The request shall contain the basis for the provider?s objections to the audit findings or set rate.

(Added by Stats. 1990, Ch. 46, Sec. 2. Effective April 10, 1990.)



11236

(a) ?Set rate? means the per child per month rate set by the department for an AFDC-FC group home program or foster family agency.

(b) ?Set rate? includes the rate set using projected data supplied by the provider for a proposed program, the rate set using data reported by the provider for an existing program, or the rate set using the results of a rate review, rate appeal, or audit done by, or on behalf of, the department.

(Added by Stats. 1990, Ch. 46, Sec. 2. Effective April 10, 1990.)






ARTICLE 2. Eligibility for Aid

11250

Aid, services, or both shall be granted under the provisions of this chapter, and subject to the regulations of the department, to families with related children under the age of 18 years, except as provided in Section 11253, in need thereof because they have been deprived of parental support or care due to:

(a) The death, physical or mental incapacity, or incarceration of a parent.

(b) The unemployment of a parent or parents.

(c) Continued absence of a parent from the home due to divorce, separation, desertion, or any other reason, except absence occasioned solely by reason of the performance of active duty in the uniformed services of the United States. ?Continued absence? exists when the nature of the absence is such as either to interrupt or to terminate the parent?s functioning as a provider of maintenance, physical care, or guidance for the child, and the known or indefinite duration of the absence precludes counting on the parent?s performance of the function of planning for the present support or care of the child. If these conditions exist, the parent may be absent for any reason, and may have left only recently or some time previously.

(Amended by Stats. 1985, Ch. 1552, Sec. 1.)



11250.4

Aid under this chapter shall not be payable to an assistance unit if a caretaker relative is, on the last day of the month, participating in a strike, unless the strike is necessitated by an imminent health and safety hazard or abnormally dangerous working conditions at the place of employment as determined by the Division of Occupational Safety and Health, or a lockout as defined in Section 1132.8 of the Labor Code. For the purposes of this section, a strike necessitated by an imminent health and safety hazard or abnormally dangerous working condition shall last only so long as necessitated by the imminent hazard or abnormally dangerous working condition. If an individual other than a caretaker relative is participating in a strike, as defined in this section, on the last day of the month, subject to the exceptions and their limitations set forth in this section, that individual?s needs shall not be included in determining the amount of aid payable to the assistance unit for the month during which the individual is participating in the strike on the last day of that month.

(Amended by Stats. 1998, Ch. 902, Sec. 19. Effective January 1, 1999.)



11250.6

Except where inconsistent with federal laws, the income of any person under a contract of employment on an annual basis but who works and receives income from such contract in fewer than 12 months, but more than eight months, shall be prorated over the period of the contract for the purposes of this chapter.

(Amended by Stats. 1982, 1st Ex. Sess., Ch. 3, Sec. 14. Effective February 17, 1982.)



11250.7

Except where inconsistent with federal law, the salary of a full-time certificated employee of a school district shall be prorated over a 12-month period for the purposes of determining eligibility for aid under this chapter.

(Amended by Stats. 1982, 1st Ex. Sess., Ch. 3, Sec. 15. Effective February 17, 1982.)



11250.8

If an applicant for, or recipient of, benefits pursuant to this chapter receives one or more educational loans or grants, for purposes of determining availability of income, that person?s educational expenses shall not be applied to any educational loans or grants which, under federal or state law, are totally exempt from consideration as income for purposes of determining eligibility for benefits under this chapter.

(Added by Stats. 1987, Ch. 957, Sec. 1.)



11251.3

(a) An individual shall be ineligible for aid under this chapter if the individual has been convicted in state or federal court after December 31, 1997, including any plea of guilty or nolo contendere, of any offense classified as a felony and that has as an element of the possession, use, or distribution of a controlled substance, defined in Section 102(6) of the Controlled Substance Act (21 U.S.C. Sec. 802(6)).

(b) For a family receiving aid under this chapter that includes an individual who is ineligible pursuant to subdivision (a), a county shall issue vouchers or vendor payments for at least rent and utilities payments.

(c) This section shall become inoperative on April 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended (as added by Stats. 1997, Ch. 283) by Stats. 2014, Ch. 26, Sec. 45. Effective June 20, 2014. Inoperative April 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 47 of Stats. 2014, Ch. 26. See also the similar, currently operative version as amended by Sec. 46 of Stats. 2014, Ch. 26.)



11251.3

(a) An individual shall be ineligible for aid under this chapter if the individual has been convicted in state or federal court after December 31, 1997, including any plea of guilty or nolo contendere, of a felony that has as an element the possession, use, or distribution of a controlled substance, defined in Section 102(6) of the Controlled Substances Act (21 U.S.C. Sec. 802(6)) or Division 10 (commencing with Section 11000) of the Health and Safety Code.

(b) For a family receiving aid under this chapter that includes an individual who is ineligible pursuant to subdivision (a), a county shall issue vouchers or vendor payments for at least rent and utilities payments.

(c) This section shall become inoperative on April 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended (as added by Stats. 1997, Ch. 284) by Stats. 2014, Ch. 26, Sec. 46. Effective June 20, 2014. Inoperative April 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 47 of Stats. 2014, Ch. 26.)



11251.3

(a) Subject to the limitations of subdivision (b), pursuant to Section 115(d)(1)(A) of Public Law 104-193 (21 U.S.C. Sec. 862a(d)(1)(A)), California opts out of the provisions of Section 115(a)(1) of Public Law 104-193 (21 U.S.C. Sec. 862a(a)(1)). An individual convicted as an adult in state or federal court after December 31, 1997, including any plea of nolo contendere, of any offense classified as a felony that has as an element the possession, use, or distribution of a controlled substance, as defined in Section 102(6) of the federal Controlled Substances Act (21 U.S.C. Sec. 802(6)) or Division 10 (commencing with Section 11000) of the Health and Safety Code, shall be eligible to receive CalWORKs benefits under this section.

(b) As a condition of eligibility for CalWORKs pursuant to subdivision (a), an applicant or recipient described in subdivision (a) who is on probation or parole shall comply with the terms of the probation or parole, including participation in a government-recognized drug treatment program, if required. If the county human services agency receives verification that the individual is ineligible pursuant to subdivision (a) of Section 11486.5, the individual shall be ineligible for CalWORKs benefits under this section until he or she is no longer in violation of probation or parole or a fleeing felon. Verification shall be obtained using existing county human services agency protocols to determine eligibility.

(c) This section shall become operative on April 1, 2015.

(Repealed (in Secs. 45 and 46) and added by Stats. 2014, Ch. 26, Sec. 47. Effective June 20, 2014. Section operative April 1, 2015, by its own provisions.)



11253

(a) Except as provided in subdivision (b), aid shall not be granted under this chapter to or on behalf of any child who has attained 18 years of age unless all of the following apply:

(1) The child is less than 19 years of age and is attending high school or the equivalent level of vocational or technical training on a full-time basis.

(2) The child can reasonably be expected to complete the educational or training program before his or her 19th birthday.

(b) (1) On and after January 1, 2012, aid shall be granted under this chapter to or on behalf of any nonminor dependent, as defined in subdivision (v) of Section 11400, if the nonminor dependent is placed in the approved home of a relative under the supervision of the county child welfare or probation department or Indian tribe that has entered into an agreement pursuant to Section 10553.1, and the nonminor dependent otherwise is eligible pursuant to Section 11403.

(2) The eligible nonminor dependent shall be exempt from Chapter 4.6 (commencing with Section 10830) of Part 2 governing the statewide fingerprint imaging system.

(c) Notwithstanding any other law, payment of aid under this chapter may be made out of state if the nonminor dependent who is described in subdivision (b) is placed in the approved home of a relative who resides in another state.

(Amended by Stats. 2012, Ch. 846, Sec. 34. Effective January 1, 2013.)



11253.3

(a) On and after the effective dates of the age extensions provided in subdivision (k) of Section 11403, a nonminor dependent, as defined in subdivision (v) of Section 11400, who was receiving CalWORKs aid and was placed in the approved home of a relative under the supervision of the county child welfare or probation department or Indian tribe that has entered into an agreement pursuant to Section 10553.1, and who has become eligible for continued receipt of CalWORKs pursuant to Section 11403, shall not be subject to this chapter, except as specified in subdivision (b).

(b) The nonminor dependent shall continue to receive the same grant amount as a CalWORKs grant recipient in an assistance unit of one, pursuant to the amount set forth in Section 11450. Any changes to the CalWORKs grant amount shall also apply to the nonminor dependent?s grant.

(Added by Stats. 2010, Ch. 559, Sec. 33.5. Effective January 1, 2011.)



11253.5

(a) All children in an assistance unit for whom school attendance is compulsory, except individuals who are eligible for the Cal-Learn Program under Article 3.5 (commencing with Section 11331), for any period during which that article is operative, and children subject to a county school attendance project under Article 2 (commencing with Section 18236) of Chapter 3.3 of Part 6, shall be required to attend school.

(b) Applicants for and recipients of aid under this chapter shall be informed of the attendance requirement and it shall be included in the recipient?s welfare-to-work plan under Section 11325.21.

(c) A recipient shall cooperate in providing the county with documentation routinely available from the school or school district of regular attendance of all applicable children in the assistance unit when the county determines it is appropriate.

(d) If it is determined by the county that any eligible child under the age of 16 years is not regularly attending school as required, the needs of all adults in the assistance unit shall not be considered in computing the grant of the family under Section 11450 unless it has been determined by the county that good cause exists.

(e) If it is determined by the county that any child in the assistance unit who is age 16 years or older is not regularly attending school as required, or participating pursuant to a welfare-to-work plan, the needs of the child shall not be considered in computing the grant of the family under Section 11450 unless it has been determined by the county that good cause exists.

(Amended by Stats. 2011, Ch. 8, Sec. 4. Effective March 24, 2011.)



11254

(a) Subject to subdivision (b), in the case of any individual who is under the age of 18 years and has never married, and who is pregnant or has a dependent child in his or her care:

(1) The individual may receive aid under this chapter for the individual and the child, if otherwise eligible, only if the individual and child reside in a place of residence maintained by a parent, legal guardian, or other adult relative of the individual as the parent?s, guardian?s, or adult relative?s own home, or in another adult-supervised supportive living arrangement.

(2) The aid, where possible, shall be provided to the parent, legal guardian, or other adult relative on behalf of the individual.

(b) Subdivision (a) does not apply in any of the following circumstances:

(1) The individual has no parent or legal guardian of his or her own who is living or whose whereabouts are known.

(2) No living parent or legal guardian of the individual allows the individual to live in the home of the parent or guardian.

(3) It is determined by the child protective services worker that the physical or emotional health or safety of the individual or child would be jeopardized if the individual and child lived in the same residence with the individual?s own parent, legal guardian or other adult relative.

(4) The individual lived apart from his or her parent or legal guardian for a period of at least one year before either the birth of any such child or the individual having made application for aid under this chapter.

(5) It is determined in accordance with federal regulations that there is good cause for waiving subdivision (a).

(Amended by Stats. 2002, Ch. 1022, Sec. 27. Effective September 28, 2002.)



11256

For the purposes of this chapter only, the ownership of stock in a water company not appurtenant to the land shall be considered real property to the extent of and in the amount necessary to obtain water for agricultural purposes.

(Added by Stats. 1965, Ch. 1784.)



11257

(a) To the extent not inconsistent with Sections 11265.1, 11265.2, 11265.3, and 11004.1, no aid under this chapter shall be granted or paid for any child who has real or personal property, the combined market value reduced by any obligations or debts with respect to this property of which exceeds one thousand dollars ($1,000), or for any child or children in one family who have, or whose parents have, or the child or children and parents have, real and personal property the combined market value reduced by any obligations or debts with respect to this property which exceeds one thousand dollars ($1,000).

For purposes of this subdivision, real and personal property shall be considered both when actually available and when the applicant or recipient has a legal interest in a liquidated sum and has the legal ability to make that sum available for support and maintenance.

(b) Notwithstanding subdivision (a) above, an applicant or recipient may retain the following:

(1) Personal or real property owned by him or her, or in combination with any other person, without reference to its value, if it serves to provide the applicant or recipient with a home. If the basic home is a unit in a multiple dwelling, then only that unit shall be exempt.

For the purposes of paragraph (1), if an applicant has entered into a marital separation for the purpose of trial or legal separation or dissolution, real property which was the usual home of the applicant shall be exempt for three months following the end of the month in which aid begins. If the recipient was receiving aid when the marital separation occurred, the period of exemption shall be three months following the end of the month in which the separation occurs. To remain exempt following this three-month period, the home must be occupied by the recipient, or be unavailable for use, control, and possession due to legal proceedings affecting a property settlement or sale of the property.

(2) Personal property consisting of one automobile with maximum equity value as permitted by federal law.

(3) In addition to the foregoing, the director may at his or her discretion, and to the extent permitted by federal law, exempt other items of personal property not exempted under this section.

(Amended by Stats. 2002, Ch. 1022, Sec. 28. Effective September 28, 2002. Became operative January 30, 2004, pursuant to Sec. 70 of Ch. 1022.)



11257.5

Notwithstanding the property limitations in subdivision (a) of Section 11257, a family may retain, for nine months, real property if the family is making a good faith effort to sell the real property. However, any aid payable to the family for the nine-month period shall be conditioned upon the sale. At the time of the sale any aid payments made during the nine-month period shall be considered overpayments to the extent they would not have been made had the sale occurred at the beginning of the nine-month period. Notwithstanding Section 11004 overpayments shall be recouped from the proceeds of the sale. If the real property has not been sold at the end of the nine-month period, the family shall be ineligible for aid if the combined net value of the real and personal property owned by the family exceeds the one thousand dollar ($1,000) limitation in Section 11257.

Notwithstanding Section 11007 as a condition to the granting of aid pursuant to this section, the family shall grant the county a lien upon the real property as security for the aid to be paid. The lien shall be used to recoup any overpayments incurred pursuant to this section. Notwithstanding any other provision of law, the lien shall not be enforceable by the sale of the secured property by the county. The lien of the county shall be paid upon the sale of the property.

The department shall define good faith effort in regulation.

(Amended by Stats. 1986, Ch. 1402, Sec. 6.)



11259

For the purposes of this chapter, ?personal property? shall not include the value of property belonging to an absent parent and not available to the family.

(Added by Stats. 1965, Ch. 1784.)



11260

A child?s share of any estate, which share has not been distributed and of which he has no present economic use, does not constitute property for the purpose of this chapter.

(Added by Stats. 1965, Ch. 1784.)



11263

Except as provided in Sections 11253 and 11455, no person over the age of 18 years is a needy child within the meaning of this chapter.

(Amended by Stats. 1972, Ch. 579.)



11263.5

Notwithstanding any other provision of this chapter, a child living with his or her parent, where the parent is a minor or a nonminor dependent, as described in subdivision (v) of Section 11400, and who also is a recipient of foster care pursuant to Article 5 (commencing with Section 11400), is not an eligible child within the meaning of this chapter for the purpose of payment of AFDC benefits other than AFDC-FC benefits.

(Amended by Stats. 2012, Ch. 846, Sec. 35. Effective January 1, 2013.)



11264

No child maintained in an institution, for whom a bona fide offer of a proper home has been made, is eligible for further aid; but no institution shall be required to surrender a child to any person of religious faith different from that of the child or the parents of the child.

(Added by Stats. 1965, Ch. 1784.)



11265

(a) The county shall redetermine eligibility annually. The county shall at the time of the redetermination, and may at other intervals as may be deemed necessary, require the family to complete a certificate of eligibility containing a written declaration of the information that may be required to establish the continuing eligibility and amount of grant pursuant to Section 11004.

(b) (1) The certificate shall include blanks wherein shall be stated the names of all children receiving aid, their present place of residence, the names and status of any other adults living in the home, the name and, if known, the social security number and present whereabouts of a parent who is not living in the home, and any outside income that may have been received through employment, gifts, or the sale of real or personal property.

(2) Each adult member of the family shall provide, under penalty of perjury, the information necessary to complete the certificate.

(c) (1) If the certificate is mailed to the family, it shall be mailed no later than the end of the month prior to the month it is due and shall be accompanied by a postage-paid envelope for its return. If a complete certificate is not received by the 15th day of the month in which the certificate is due, the county shall provide the recipient with a notice that the county will terminate benefits at the end of the month. Prior to terminating benefits, the county shall attempt to make personal contact by a county worker to remind the recipient that a completed certificate is due. The certificate shall be completed with the assistance of the eligibility worker, if needed. For recipients also receiving CalFresh benefits, the certificate shall be completed pursuant to the timeframes required by federal and state law for the CalFresh program.

(2) The department may adopt regulations providing for waiver of the deadline for returning the completed certificate when the recipient is considered to be mentally or physically unable to meet the deadline.

(d) (1) ? This section shall become operative on April 1, 2013. A county shall implement the requirements of this section no later than October 1, 2013.

(2) Upon implementation described in paragraph (1), each county shall provide a certificate to the director certifying that semiannual reporting has been implemented in the county.

(3) Upon filing the certificate described in paragraph (2), a county shall comply with this section.

(Repealed (in Sec. 14) and added by Stats. 2013, Ch. 21, Sec. 15. Effective June 27, 2013. Section operative as of April 1, 2013.)



11265.1

(a) Counties shall redetermine recipient eligibility and grant amounts on a semiannual basis in a prospective manner, using reasonably anticipated income consistent with Section 5 of the federal Food and Nutrition Act of 2008 (7 U.S.C. Sec. 2014(f)(3)(A)) and any subsequent amendments thereto, implementing regulations, and any waivers obtained by the department pursuant to Section 18910. Counties shall use the information reported on a recipient?s semiannual report form or annual certificate of eligibility required pursuant to Section 11265 to prospectively determine eligibility and the grant amount for each semiannual reporting period.

(b) A semiannual reporting period shall be six consecutive calendar months. In addition to the annual certificate of eligibility required pursuant to Section 11265, a semiannual report form shall be required during the first semiannual reporting period following the application or annual redetermination.

(c) (1) The recipient shall submit a semiannual report form during the first semiannual reporting period following the application or annual redetermination of eligibility.

(2) Counties shall provide a semiannual report form to recipients at the end of the fifth month of the semiannual reporting period, and recipients shall return the completed semiannual report form with required verification to the county by the 11th day of the sixth month of the semiannual reporting period.

(3) The semiannual report form shall be signed under penalty of perjury, and shall include only the information necessary to determine CalWORKs and CalFresh eligibility and calculate the CalWORKs grant amount and CalFresh allotment, as specified by the department. The form shall be written in language that is as understandable as possible for recipients and shall require recipients to provide the following:

(A) Information about income received during the fifth month of the semiannual reporting period.

(B) Any other changes to facts required to be reported. The recipient shall provide verification as specified by the department with the semiannual report form.

(4) The semiannual report form shall be considered complete if the following requirements, as specified by the department, are met:

(A) The form is signed no earlier than the first day of the sixth month of the semiannual reporting period by the persons specified by the department.

(B) All questions and items pertaining to CalWORKs and CalFresh eligibility and grant amounts are answered.

(C) Verification required by the department is provided.

(5) If a recipient fails to submit a complete semiannual report form, as described in paragraph (4), by the 11th day of the sixth month of the semiannual reporting period, the county shall provide the recipient with a notice that the county will terminate benefits at the end of the month. Prior to terminating benefits, the county shall attempt to make personal contact by a county worker to remind the recipient that a completed report is due or, if contact is not made, shall send a reminder notice to the recipient no later than five days prior to the end of the month. Any discontinuance notice shall be rescinded if a complete report is received by the end of the first working day of the first month of the following semiannual reporting period.

(6) The county may determine, at any time prior to the last day of the calendar month following discontinuance for nonsubmission of a semiannual report form, that a recipient had good cause for failing to submit a complete semiannual report form, as described in paragraph (4), by the end of the first working day of the month following discontinuance. If the county finds a recipient had good cause, as defined by the department, it shall rescind the discontinuance notice. Good cause exists only when the recipient cannot reasonably be expected to fulfill his or her reporting responsibilities due to factors outside of the recipient?s control.

(d) Administrative savings that may be reflected in the annual Budget Act due to the implementation of semiannual reporting pursuant to the act that added this section shall not exceed the amount necessary to fund the net General Fund and TANF costs of the semiannual reporting provisions of that act. Possible additional savings in excess of this amount may only be reflected in the annual Budget Act to the extent that they are based on actual savings related to the change to semiannual reporting calculated based on data developed in consultation with the County Welfare Directors Association (CWDA).

(e) The department, in consultation with the CWDA, shall update the relevant policy and fiscal committees of the Legislature as information becomes available regarding the effects upon the program efficiency of implementation of semiannual reporting requirements set forth in Section 11004.1. The update shall be based on data collected by CWDA and select counties. The department, in consultation with CWDA, shall determine the data collection needs required to assess the effects of the semiannual reporting.

(f) Counties may establish staggered semiannual reporting cycles for individual recipients, based on factors established or approved by the department, provided the semiannual reporting cycle is aligned with the annual redetermination of eligibility; however, all recipients within a county must be transitioned to a semiannual reporting system simultaneously. Up to and until the establishment of a countywide semiannual system, counties shall operate a quarterly system, as established by law and regulation applicable immediately prior to the establishment of the semiannual reporting system.

(g) (1) This section shall become operative on April 1, 2013. A county shall implement the semiannual reporting requirements in accordance with the act that added this section no later than October 1, 2013.

(2) Upon implementation described in paragraph (1), each county shall provide a certificate to the director certifying that semiannual reporting has been implemented in the county.

(3) Upon filing the certificate described in paragraph (2), a county shall comply with the semiannual reporting provisions of this section.

(Amended (as added by Stats. 2011, Ch. 501, Sec. 7) by Stats. 2013, Ch. 21, Sec. 16. Effective June 27, 2013.)



11265.2

(a) The grant amount a recipient shall be entitled to receive for each month of the semiannual reporting period shall be prospectively determined as provided by this section. If a recipient reports that he or she does not anticipate any changes in income during the upcoming semiannual period, compared to the income the recipient reported actually receiving on the semiannual report form or the annual certificate of eligibility required pursuant to Section 11265, the grant shall be calculated using the actual income received. If a recipient reports that he or she anticipates a change in income in one or more months of the upcoming semiannual period, the county shall determine whether the recipient?s income is reasonably anticipated. The grant shall be calculated using the income that the county determines is reasonably anticipated for the upcoming semiannual period.

(b) For the purposes of the semiannual reporting, prospective budgeting system, income shall be considered to be ?reasonably anticipated? if the county is reasonably certain of the amount of income and that the income will be received during the semiannual reporting period. The county shall determine what income is ?reasonably anticipated? based on information provided by the recipient and any other available information.

(c) If a recipient reports that his or her income in the upcoming semiannual period will be different each month and the county needs additional information to determine a recipient?s reasonably anticipated income for the following semiannual period, the county may require the recipient to provide information about income for each month of the prior semiannual period.

(d) Grant calculations pursuant to subdivision (a) may not be revised to adjust the grant amount during the semiannual reporting period, except as provided in Section 11265.3 and subdivisions (e), (f), (g), and (h), and as otherwise established by the department.

(e) Notwithstanding subdivision (d), statutes and regulations relating to (1) the 48-month time limit, (2) age limitations for children under Section 11253, and (3) sanctions and financial penalties affecting eligibility or grant amount shall be applicable as provided in those statutes and regulations. Eligibility and grant amount shall be adjusted during the semiannual reporting period pursuant to those statutes and regulations effective with the first monthly grant after timely and adequate notice is provided.

(f) Notwithstanding Section 11056, if an applicant applies for assistance for a child who is currently aided in another assistance unit, and the county determines that the applicant has care and control of the child, as specified by the department, and is otherwise eligible, the county shall discontinue aid to the child in the existing assistance unit and shall aid the child in the applicant?s assistance unit effective as of the first of the month following the discontinuance of the child from the existing assistance unit.

(g) If the county is notified that a child for whom CalWORKs assistance is currently being paid has been placed in a foster care home, the county shall discontinue aid to the child at the end of the month of placement. The county shall discontinue the case if the remaining assistance unit members are not otherwise eligible.

(h) If the county determines that a recipient is no longer a California resident, pursuant to Section 11100, the recipient shall be discontinued with timely and adequate notice. The county shall discontinue the case if the remaining assistance unit members are not otherwise eligible.

(i) (1) This section shall become operative on April 1, 2013. A county shall implement the semiannual reporting requirements in accordance with the act that added this section no later than October 1, 2013.

(2) Upon implementation described in paragraph (1), each county shall provide a certificate to the director certifying that semiannual reporting has been implemented in the county.

(3) Upon filing the certificate described in paragraph (2), a county shall comply with the semiannual reporting provisions of this section.

(Amended (as added by Stats. 2011, Ch. 501, Sec. 9) by Stats. 2013, Ch. 21, Sec. 17. Effective June 27, 2013.)



11265.3

(a) In addition to submitting the semiannual report form as required in Section 11265.1, the department shall establish an income reporting threshold for recipients of CalWORKs.

(b) The CalWORKs income reporting threshold shall be the lesser of the following:

(1) Fifty-five percent of the monthly income for a family of three at the federal poverty level, plus the amount of income last used to calculate the recipient?s monthly benefits.

(2) The amount likely to render the recipient ineligible for CalWORKs benefits.

(3) The amount likely to render the recipient ineligible for federal Supplemental Nutrition Assistance Program benefits.

(c) A recipient shall report to the county, orally or in writing, within 10 days, when any of the following occurs:

(1) The monthly household income exceeds the threshold established pursuant to this section.

(2) The household address has changed. The act of failing to report an address change shall not, in and of itself, result in a reduction in aid or termination of benefits.

(3) A drug felony conviction, as specified in Section 11251.3.

(4) An incidence of an individual fleeing prosecution or custody or confinement, or violating a condition of probation or parole, as specified in Section 11486.5.

(d) At least once per semiannual reporting period, counties shall inform each recipient of all of the following:

(1) The amount of the recipient?s income reporting threshold.

(2) The duty to report under this section.

(3) The consequences of failing to report.

(e) When a recipient reports income exceeding the reporting threshold, the county shall redetermine eligibility and the grant amount as follows:

(1) If the recipient reports the increase in income for the first through fifth months of a current semiannual reporting period, the county shall verify the report and determine the recipient?s financial eligibility and grant amount.

(A) If the recipient is determined to be financially ineligible based on the increase in income, the county shall discontinue the recipient with timely and adequate notice, effective at the end of the month in which the income was received.

(B) If it is determined that the recipient?s grant amount should decrease based on the increase in income, the county shall reduce the recipient?s grant amount for the remainder of the semiannual reporting period with timely and adequate notice, effective the first of the month following the month in which the income was received.

(2) If the recipient reports an increase in income for the sixth month of a current semiannual reporting period, the county shall not redetermine eligibility for the current semiannual reporting period, but shall consider this income in redetermining eligibility and the grant amount for the following semiannual reporting period, as provided in Sections 11265.1 and 11265.2.

(f) Counties shall act upon changes in income voluntarily reported during the semiannual reporting period that result in an increase in benefits, only after verification specified by the department is received. Reported changes in income that increase the grants shall be effective for the entire month in which the change is reported. If the reported change in income results in an increase in benefits, the county shall issue the increased benefit amount within 10 days of receiving required verification.

(g) (1) When a decrease in gross monthly income is voluntarily reported and verified, the county shall recalculate the grant for the current month and any remaining months in the semiannual reporting period pursuant to Sections 11265.1 and 11265.2 based on the actual gross monthly income reported and verified from the voluntary report for the current month and the gross monthly income that is reasonably anticipated for any future months remaining in the semiannual reporting period.

(2) When the anticipated income is determined pursuant to paragraph (1), and a grant amount is calculated based upon the new income, if the grant amount is higher than the grant currently in effect, the county shall revise the grant for the current month and any remaining months in the semiannual reporting period to the higher amount and shall issue any increased benefit amount as provided in subdivision (f).

(h) During the semiannual reporting period, a recipient may report to the county, orally or in writing, any changes in income and household circumstances that may increase the recipient?s grant. Except as provided in subdivision (i), counties shall act only upon changes in household composition voluntarily reported by the recipients during the semiannual reporting period that result in an increase in benefits, after verification specified by the department is received. If the reported change in household composition is for the first through fifth month of the semiannual reporting period and results in an increase in benefits, the county shall recalculate the grant effective for the month following the month in which the change was reported. If the reported change in household composition is for the sixth month of a semiannual reporting period, the county shall not redetermine the grant for the current semiannual reporting period, but shall redetermine the grant for the following reporting period as provided in Sections 11265.1 and 11265.2.

(i) During the semiannual reporting period, a recipient may request that the county discontinue the recipient?s entire assistance unit or any individual member of the assistance unit who is no longer in the home or is an optional member of the assistance unit. If the recipient?s request is verbal, the county shall provide a 10-day notice before discontinuing benefits. If the recipient?s request is in writing, the county shall discontinue benefits effective the end of the month in which the request is made, and simultaneously issue a notice informing the recipient of the discontinuance.

(j) (1) This section shall become operative on April 1, 2013. A county shall implement the semiannual reporting requirements in accordance with the act that added this section no later than October 1, 2013.

(2) Upon implementation described in paragraph (1), each county shall provide a certificate to the director certifying that semiannual reporting has been implemented in the county.

(3) Upon filing the certificate described in paragraph (2), a county shall comply with the semiannual reporting provisions of this section.

(Amended (as added by Stats. 2011, Ch. 501, Sec. 11) by Stats. 2013, Ch. 21, Sec. 18. Effective June 27, 2013.)



11265.4

(a) If a recipient submits a complete report form within the month following the discontinuance for nonsubmission of a semiannual report form required pursuant to subdivision (c) of Section 11265.1, the county shall restore benefits to the household, without requiring a new application or interview, and shall prorate benefits from the date that the household provides the completed report form. These households shall be considered recipient cases and shall not be subject to applicant eligibility criteria. A recipient of transitional CalFresh benefits shall not receive prorated CalFresh benefits during the same month. This section shall not apply to the annual certificate of eligibility required to be completed pursuant to Section 11265.

(b) This section shall not be implemented until the department has obtained all necessary federal approvals under the federal Food and Nutrition Act of 2008 (7 U.S.C. Sec. 2011 et seq.).

(c) (1) This section shall become operative on April 1, 2013. A county shall implement the requirements of this section no later than October 1, 2013.

(2) Upon implementation described in paragraph (1), each county shall provide a certificate to the director certifying that semiannual reporting has been implemented in the county.

(3) Upon filing the certificate described in paragraph (2), a county shall comply with this section.

(Repealed (in Sec. 19) and added by Stats. 2013, Ch. 21, Sec. 20. Effective June 27, 2013. Section operative as of April 1, 2013, by its own provisions.)



11265.45

(a) Notwithstanding Sections 11265.1, 11265.2, and 11265.3, a CalWORKs assistance unit that does not include an eligible adult shall not be subject to periodic reporting requirements other than the annual redetermination required in Section 11265. This subdivision shall not apply to a CalWORKs assistance unit in which the only eligible adult is under sanction in accordance with Section 11327.5.

(b) For an assistance unit described in subdivision (a), grant calculations may not be revised to adjust the grant amount during the year except as provided in subdivisions (c), (d), (e), and (f), Section 11265.47 and as otherwise established by the department by regulation.

(c) Notwithstanding subdivision (b), statutes and regulations relating to the 48-month time limit, age limitations for children under Section 11253, and sanctions and financial penalties affecting eligibility or grant amount shall be applicable as provided in those statutes and regulations.

(d) If the county is notified that a child for whom assistance is currently being paid has been placed in a foster care home, the county shall discontinue aid to the child at the end of the month of placement. The county shall discontinue the case if the remaining assistance unit members are not otherwise eligible.

(e) If the county determines that a recipient is no longer a California resident, pursuant to Section 11100, the recipient shall be discontinued with timely and adequate notice. The county shall discontinue the case if the remaining assistance unit members are not otherwise eligible.

(f) If an overpayment has occurred, the county shall commence any applicable grant adjustment in accordance with Section 11004 as of the first monthly grant after timely and adequate notice is provided.

(g) This section shall become operative on the first day of the first month following 90 days after the effective date of the act that added this section, or October 1, 2012, whichever is later.

(Amended (as added by Stats. 2012, Ch. 47) by Stats. 2012, Ch. 439, Sec. 24. Effective September 22, 2012. Section operative October 1, 2012, by its own provisions.)



11265.46

(a) For an assistance unit described in subdivision (a) of Section 11265.45, the grant amount a recipient shall be entitled to receive for each month of the year shall be prospectively determined as provided by this section. If a recipient reports that he or she does not anticipate any changes in income during the upcoming year, compared to the income the recipient reported actually receiving on the annual redetermination form, the grant shall be calculated using the actual income received. If a recipient reports that he or she anticipates a change in income in one or more months of the upcoming year, the county shall determine whether the recipient?s income is reasonably anticipated. The grant shall be calculated using the income that the county determines is reasonably anticipated for the upcoming year.

(b) For purposes of this section, income shall be considered to be reasonably anticipated if the county is reasonably certain of the amount of income and that the income will be received during the year. The county shall determine what income is reasonably anticipated based on information provided by the recipient and any other available information.

(c) This section shall become operative on the first day of the first month following 90 days after the effective date of the act that added this section, or October 1, 2012, whichever is later.

(Added by Stats. 2012, Ch. 47, Sec. 8. Effective June 27, 2012. Section operative October 1, 2012, by its own provisions.)



11265.47

(a) The department shall establish an income reporting threshold for CalWORKs assistance units described in subdivision (a) of Section 11265.45.

(b) The income reporting threshold described in subdivision (a) shall be the lesser of the following:

(1) Fifty-five percent of the monthly income for a family of three at the federal poverty level, plus the amount of income last used to calculate the recipient?s monthly benefits.

(2) The amount likely to render the recipient ineligible for federal Supplemental Nutrition Assistance Program benefits.

(3) The amount likely to render the recipient ineligible for CalWORKs benefits.

(c) A recipient described in subdivision (a) of Section 11265.45 shall report to the county, orally or in writing, within 10 days, when any of the following occurs:

(1) The monthly household income exceeds the threshold established pursuant to this section.

(2) Any change in household composition.

(3) The household address has changed.

(4) A drug felony conviction, as specified in Section 11251.3.

(5) An incidence of an individual fleeing prosecution or custody or confinement, or violating a condition or probation or parole, as specified in Section 11486.5.

(d) When a recipient described in subdivision (a) of Section 11265.45 reports income or a household composition change pursuant to subdivision (c), the county shall redetermine eligibility and grant amounts as follows:

(1) If the recipient reports an increase in income or household composition change for the first through 11th months of a year, the county shall verify the report and determine the recipient?s financial eligibility and grant amount.

(A) If the recipient is determined to be financially ineligible based on the increase in income or household composition change, the county shall discontinue the recipient with timely and adequate notice, effective at the end of the month in which the change occurred.

(B) If it is determined that the recipient?s grant amount should decrease based on the increase in income, or increase or decrease based on a change in household composition, the county shall increase or reduce the recipient?s grant amount for the remainder of the year with timely and adequate notice, effective the first of the month following the month in which the change occurred.

(2) If the recipient reports an increase in income for the 12th month of a grant year, the county shall verify this report and consider this income in redetermining eligibility and the grant amount for the following year.

(e) During the year, a recipient described in subdivision (a) of Section 11265.45 may report to the county, orally or in writing, any changes in income that may increase the recipient?s grant. Increases in the grant that result from reported changes in income shall be effective for the entire month in which the change is reported and any remaining months in the year. If the reported change in income results in an increase in benefits, the county shall issue the increased benefit amount within 10 days of receiving required verification.

(f) During the year, a recipient described in subdivision (a) of Section 11265.45 may request that the county discontinue the recipient?s entire assistance unit or any individual member of the assistance unit who is no longer in the home or is an optional member of the assistance unit. If the recipient?s request is verbal, the county shall provide a 10-day notice before discontinuing benefits. If the recipient?s request is in writing, the county shall discontinue benefits effective the end of the month in which the request is made, and simultaneously shall issue a notice informing the recipient of the discontinuance.

(g) This section shall become operative on the first day of the first month following 90 days after the effective date of the act that added this section, or October 1, 2012, whichever is later.

(Amended (as added by Stats. 2012, Ch. 47) by Stats. 2012, Ch. 439, Sec. 25. Effective September 22, 2012. Section operative October 1, 2012, by its own provisions.)



11265.48

(a) To the extent permitted by federal law, regulations, waivers, and directives, the department shall implement Sections 11265.45, 11265.46, and 11265.47 in a cost-effective manner that promotes compatibility between the CalWORKs program and CalFresh, and minimizes the potential for payment errors.

(b) The department shall seek all necessary waivers from the United States Department of Agriculture to implement subdivision (a).

(c) This section shall become operative on the first day of the first month following 90 days after the effective date of the act that added this section, or October 1, 2012, whichever is later.

(Added by Stats. 2012, Ch. 47, Sec. 10. Effective June 27, 2012. Section operative October 1, 2012, by its own provisions.)



11265.5

(a) (1) The department may, subject to the requirements of federal regulations and Section 18204, conduct three pilot projects, to be located in the Counties of Los Angeles, Merced, and Santa Clara, upon approval of the department and the participating counties. The pilot projects shall test the reporting systems described in subparagraphs (A), (B), and (C) of paragraph (4).

(2) (A) The pilot project conducted in Los Angeles County shall test one or both reporting systems described in subparagraphs (A) and (B) of paragraph (4). The pilot project population for each test shall be limited to 10,000 cases.

(B) The pilot projects in the other counties shall test one of the reporting systems described in subparagraph (A) or (C) of paragraph (4) and shall be limited to 2,000 cases per project.

(3) (A) The pilot projects shall be designed and conducted according to standard scientific principles, and shall be in effect for a period of 24 months.

(B) The projects may be extended an additional year upon the approval of the department.

(C) The projects shall be designed to compare the monthly reporting system with alternatives described in paragraph (4) as to all of the following phenomena:

(i) Administrative savings resulting from reduced worker time spent in reviewing monthly reports.

(ii) The amount of cash assistance paid to families.

(iii) The rate of administrative errors in cases and payments.

(iv) The incidence of underpayments and overpayments and the costs to recipients and the administering agencies of making corrective payments and collecting overpayments.

(v) Rates at which recipients lose eligibility for brief periods due to failure to submit a monthly report but file new applications for aid and thereafter are returned to eligible status.

(vi) Cumulative benefits and costs to each level of government and to aid recipients resulting from each reporting system.

(vii) The incidence of, and ability to, prosecute fraud.

(viii) Ease of use by clients.

(ix) Case errors and potential sanction costs associated with those errors.

(4) The pilot projects shall adopt reporting systems providing for one or more of the following:

(A) A reporting system that requires families with no income or whose only income is comprised of old age, survivors, or disability insurance benefits administered pursuant to Subchapter 2 (commencing with Section 401) of Chapter 7 of Title 42 of the United States Code, and with no recent work history to report changes in circumstances that affect eligibility and grant amount as changes occur. These changes shall be reported directly to the county welfare department in person, in writing, or by telephone. In all cases in which monthly reporting is not required, a form advising recipients of what changes must be reported, and how they may be reported shall be provided to recipients of aid along with benefit payments each month.

(B) A reporting system that permits families with no income or whose only income is comprised of old age, survivors, or disability insurance benefits administered pursuant to Subchapter 2 (commencing with Section 401) of Chapter 7 of Title 42 of the United States Code, and with no changes in eligibility criteria, to report electronically monthly, using either an audio response or the CalFresh online issuance and recording system, or a combination of both. Adequate instruction and training shall be provided to county welfare department staff and to recipients who choose to use this system prior to its implementation.

(C) A reporting system that requires all families to report changes in circumstances that affect eligibility and grant amount as changes occur. The changes shall be reported directly to the county welfare department in person, in writing, or by telephone. In all cases in which monthly reporting is not required, a form advising recipients of what changes must be reported, and how they may be reported, shall be provided to recipients of aid along with benefit payments each month.

(b) (1) The participating counties shall be responsible for preparing federal demonstration project proposals, to be submitted by the department, upon the department?s review and approval of the proposals, to the federal agency on the counties? behalf. The development, operation, and evaluation of the pilot projects shall not result in an increase in the state allocation of county administrative funds.

(1.5) Each pilot county shall prepare and submit quarterly reports, annual reports, and a final report to the department.

(2) Each quarterly report shall be submitted no later than 30 calendar days after the end of the quarter.

(3) Each annual report shall be submitted no later than 45 days after the end of the year.

(4) (A) Each pilot county shall submit a final report not later than 90 days following completion of the pilot projects required by this section.

(B) (i) As part of the final report, the pilot counties shall prepare and submit evaluations of the pilot projects to the department.

(ii) Each evaluation shall include, but not be limited to, an analysis of the factors set forth in paragraph (3) of subdivision (a) compared to each other and the current reporting systems in both the AFDC program and CalFresh. The final evaluations shall be prepared by an independent consultant or consultants contracted with for that purpose prior to the commencement of the projects.

(c) The department may terminate any or all of the pilot projects implemented pursuant to this section after a period of six months of operation if one or more of the pilot counties submits data to the department, or information is otherwise received, indicating that the pilot project or projects are not costeffective or adversely impact recipients or county or state operations based on the factors set forth in subparagraph (C) of paragraph (3) of subdivision (a).

(d) The pilot projects shall be implemented only upon receipt of the appropriate federal waivers.

(Amended by Stats. 2012, Ch. 728, Sec. 194. Effective January 1, 2013.)



11265.6

(a) The department may conduct up to five demonstrations of alternatives to the current monthly reporting system, CalFresh recertification, and AFDC redeterminations. These demonstrations shall be designed to reduce paperwork, achieve administrative savings, and maintain or enhance program integrity. The department, in consultation with the counties that request designation as a demonstration county, shall determine the scope of the demonstrations.

(b) The director may waive, with federal approval, the enforcement of specific federal Supplemental Nutrition Assistance Program requirements, regulations, and standards necessary to conduct these demonstrations.

(Amended by Stats. 2011, Ch. 227, Sec. 46. Effective January 1, 2012.)



11265.7

(a) The department may conduct a demonstration in up to three counties of alternatives to the current monthly reporting system, CalFresh recertification, and AFDC redeterminations for recipients of alternative assistance. This demonstration shall be designed to reduce paperwork, achieve administrative savings, and maintain or enhance program integrity. The department, in consultation with the counties which request designation as a demonstration county shall determine the scope of the demonstrations.

(b) The director may waive, with federal approval, the enforcement of specific federal Supplemental Nutrition Assistance Program requirements, regulations, and standards necessary to conduct these demonstrations.

(Amended by Stats. 2011, Ch. 227, Sec. 47. Effective January 1, 2012.)



11265.8

(a) All applicants for aid under this chapter, within 30 days of the determination of eligibility for Medi-Cal benefits under Chapter 7 (commencing with Section 14000), and 45 days for applicants already eligible for benefits under Chapter 7 (commencing with Section 14000), and all recipients of aid under this chapter within 45 days of a full or financial redetermination of eligibility for aid under this chapter, shall provide documentation that all children in the assistance unit not required to be enrolled in school have received all age appropriate immunizations, unless it has been medically determined that an immunization for a child is not appropriate or the applicant or recipient has filed with the county welfare department an affidavit that the immunizations are contrary to the applicant?s or recipient?s beliefs. If the county determines that good cause exists for not providing the required documentation due to lack of reasonable access to immunization services, the period shall be extended by an additional 30 days. If the documentation is not provided within the required time period, the needs of all parents or caretaker relatives in the assistance unit shall not be considered in determining the grant to the assistance unit under Section 11450 until the required documentation is provided. The department shall track and maintain information concerning the number of sanctions imposed under this section.

(b) At the time of application and at the next redetermination of eligibility for aid under this chapter, all applicants and recipients shall be given notice advising them of their obligation to secure the immunizations required in subdivision (a). The notice shall also contain all of the following:

(1) The Recommended Childhood Immunization Schedule, United States, and the Recommended Immunization Schedule for Children Not Immunized on Schedule in the First Year of Life, as appropriate, approved by the Advisory Committee on Immunization Practices, the American Academy of Pediatrics, and the American Academy of Family Physicians.

(2) A description of how to obtain the immunizations through a fee-for-service provider that accepts Medi-Cal, a Medi-Cal managed care plan, a county public health clinic, or any other source that may be available in the county as appropriate.

(3) A statement that the applicant or recipient may file an affidavit claiming that the immunizations are contrary to the applicant?s or recipient?s beliefs.

(Added by Stats. 1997, Ch. 270, Sec. 57. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11265.9

Whenever aid to an individual or family is discontinued under this chapter for any reason other than fraud, the department shall include, in the notice of termination of aid, a brief summary of the requirements for transitional Medi-Cal benefits provided for pursuant to Sections 14005.8, 14005.81, and 14005.85, and Section 50243 of Title 22 of the California Code of Regulations, as well as a form that the individual or family may fill out and return to request transitional Medi-Cal benefits.

(Added by Stats. 1998, Ch. 310, Sec. 68. Effective August 19, 1998.)



11266

(a) At the time of application, the county shall determine whether the applicant needs immediate assistance because the applicant does not have sufficient resources to meet his or her emergency needs, and shall determine whether the applicant is apparently eligible for aid under this chapter.

(1) The county shall determine that the applicant needs immediate assistance if the family?s total available liquid resources, both nonexempt and exempt, are less than one hundred dollars ($100) and there is an emergency situation, whether foreseeable or not. Examples of emergency situations include, but are not limited to, lack of housing, lack of food, notice of termination or loss of utility service, lack of essential clothing (including diapers), and inability to meet essential transportation needs.

(2) Apparent eligibility exists when evidence presented by the applicant or which is otherwise available to the county welfare department and the information provided on the application documents indicate that there would be eligibility for aid under this chapter if the evidence and information were verified. An alien applicant who does not provide verification of his or her eligible alien status, or a woman with no eligible children who does not provide medical verification of pregnancy, shall not be considered to be apparently eligible under this subdivision.

(b) If an applicant needs immediate assistance, and is apparently eligible for aid as defined in subdivision (a), the county shall pay the applicant two hundred dollars ($200) or the maximum amount for which that applicant is eligible, whichever is less. The advance payment shall be made by the end of the first working day following the request for that aid. The county shall verify the applicant?s eligibility for aid within 15 working days of the date that immediate need is requested, and advance payments made under this section shall be offset against the first grant payment made to the recipient.

(c) An applicant?s receipt of a notice of eviction, including a three-day notice to pay or quit, shall constitute an emergency situation under subdivision (a), irrespective of the one hundred dollar ($100) resource test, if the applicant has insufficient income or resources to pay the rent owing. In those cases, the county shall give the applicant the option of receiving an immediate advance on the grant as described in subdivision (b), or an expedited determination of eligibility for aid. Before an applicant decides between these two options, the county shall fully apprise the applicant, in writing, of all information necessary to establish eligibility for aid. If an applicant requests expedited determination of eligibility for aid, the county shall complete the determination of eligibility for aid under this chapter, and, if the applicant is determined to be eligible, issue payment of the full prorated grant no more than three working days from the request for immediate need. If the eligibility determination is not made within this three-day period, the county shall immediately pay the applicant two hundred dollars ($200) or the maximum amount for which the applicant is eligible, whichever is less, as specified in subdivisions (a) and (b). The county shall verify the applicant?s eligibility within 15 working days of the date of the request for immediate assistance, and advance payments made under this subdivision shall be offset against the first grant payment made to the recipient.

(d) (1) The county may deny an immediate advance payment if the applicant?s only immediate need is homelessness and this need will be met by issuance of nonrecurring special needs payment in accordance with subdivision (f) of Section 11450, or if the applicant?s only immediate need is lack of food and this need will be met by issuance of CalFresh benefits within one working day of the request therefor. With regard to all other immediate needs, an advance payment may be denied and the applicant referred to another public or private program or resource, if all of the following conditions are met:

(A) Not more than one referral is made and the referral, when made, is to meet no more than one need.

(B) The county has verified in advance that the specific need can be satisfactorily addressed by the other program or resource immediately.

(C) Travel to the other program or resource will not impose a hardship on the applicant.

(2) If, for any reason, the other program or resource does not satisfactorily meet the applicant?s need, the applicant shall be immediately issued an advance payment, as specified in subdivision (b).

(3) Except in the case of an applicant whose only need is lack of food and the need is met with the issuance of CalFresh benefits within one working day of the request, where an applicant?s immediate need is met by an alternative program or resource authorized in this subdivision, the county shall verify the applicant?s eligibility for aid within 15 working days of the date of request.

(e) A denial of an immediate need application shall not constitute a denial of the application for aid unless it is based upon the failure to meet relevant eligibility requirements.

(Amended by Stats. 2011, Ch. 227, Sec. 48. Effective January 1, 2012.)



11266.5

(a) Every applicant for aid under this chapter shall be informed of the availability of lump-sum diversion services to resolve the circumstances that require the family to apply for assistance prior to the family?s approval for aid.

(b) When an applicant is determined to be eligible for assistance under this chapter, the county shall assess whether the applicant would benefit from the lump-sum diversion program. The county shall make this determination in its sole discretion. In making this determination, the county shall consider whether the applicant is likely to be able to avoid the need for extended assistance beyond the diversion period if the family was provided one-time assistance. In making this determination, the county may consider any of the following:

(1) The applicant?s employment history.

(2) The likelihood of the applicant obtaining immediate full-time employment.

(3) The applicant?s general prospect for obtaining full-time employment.

(4) The applicant?s need for cash assistance to pay for housing or substantial and unforeseen expenses or work-related expenses.

(5) Housing stability.

(6) The adequacy of the applicant?s child care arrangements, if applicable.

(c) If the county determines, pursuant to subdivision (b), that an applicant could benefit from a lump-sum diversion payment, the county shall inform the applicant of its determination.

(d) An applicant for aid under this chapter may either participate in the lump-sum diversion program or decline participation in diversion and, instead, receive aid as otherwise provided for in this chapter.

(e) Lump-sum diversion services provided under this section may include any cash or noncash payment and shall be negotiated by the county and the applicant in order to assist the applicant in avoiding the need for aid under this chapter.

(f) If, after accepting a diversion payment pursuant to this section, the individual reapplies for aid under this chapter within the amount of time that corresponds with the number of months of aid that would have been received under this chapter that was received as a diversion payment, excluding a partial month, and he or she is determined to be eligible for aid, the county shall, at the option of the recipient, either recoup from the recipient?s grant, over a period of time to be determined by the county, the amount of the diversion payment that the recipient received, or count the period of time that corresponds to the number of months of aid that would have been received, excluding a partial month of aid, towards the time limits on aid specified in subdivision (a) of Section 11454.

(g) To the extent permitted by federal law, lump-sum diversion payments shall not be considered income for the purpose of determining eligibility for CalFresh benefits.

(h) Any child support collected by the applicant or recovered by the county shall not be used to offset the diversion payment.

(i) During the period of the diversion, the applicant family shall be eligible for Medi-Cal and child care assistance pursuant to Article 15.5 (commencing with Section 8350) of Chapter 2 of Part 6 of the Education Code, if otherwise eligible.

(Amended (as amended by Stats. 2011, Ch. 8, Sec. 6) by Stats. 2011, Ch. 227, Sec. 49. Effective January 1, 2012.)



11268

(a) Each applicant for or recipient of aid shall be required as a condition of eligibility, to furnish the applicant?s social security account number (or numbers, if the applicant has more than one social security account number) or submit verification of application for a social security account number.

(b) (1) If the applicant or recipient cannot complete the application for a social security account number because the necessary documentation is not immediately available, the county shall determine if good cause exists.

(2) For purposes of this section, ?good cause? includes situations in which the necessary documentation for the application for a social security account number is not immediately available at the time of application.

(c) (1) If good cause exists, and the applicant or recipient is otherwise eligible, the applicant or recipient is eligible for assistance pursuant to this section for the maximum period permitted by federal law, while he or she attempts to obtain the necessary documents to complete the application.

(2) The federal time period shall apply to all recipients of aid, whether or not federal financial assistance is available.

(3) The county shall make every effort to assist the individual in obtaining the documents required by this section.

(d) The department shall adopt regulations in accord with federal law regarding applications for the social security account number and the definition of good cause.

(e) The county shall utilize the social security account numbers in the administration of aid.

(Amended by Stats. 1990, Ch. 1586, Sec. 2.)



11269

A child who is a patient in a public or private hospital for medical or surgical care shall be considered temporarily absent from the home for the duration of the hospital stay.

(Repealed and added by Stats. 2013, Ch. 293, Sec. 2. Effective January 1, 2014.)



11270

Applicants for and recipients of Aid to Families with Dependent Children who are not exempt from registration under Section 11310 and who are apparently eligible for unemployment insurance shall, as a condition of eligibility, apply for, meet all the conditions of eligibility for, and accept any unemployment insurance benefits for which the Employment Development Department determines they are eligible. Upon determination that individuals registered under Section 11310 have failed to meet all the conditions of eligibility for unemployment insurance, the county shall make a good cause determination under standards established by the department. These standards shall be the same as those which govern the Work Incentive Program. Applicants and recipients who are exempt from work registration under Section 11310 and who are apparently eligible for unemployment insurance benefits shall, as a condition of eligibility, apply for and accept any unemployment insurance benefits for which the Employment Development Department determines they are eligible. The department shall establish by regulations the standards to determine apparent eligibility for unemployment insurance.

(Amended by Stats. 1982, Ch. 1037, Sec. 4. Effective September 14, 1982.)






ARTICLE 2.2. Restricted Payments

11271

For purposes of this article, the following definitions shall apply:

(a) ?Restricted payment? means payment of homeless assistance benefits in the form of either of the following:

(1) A vendor payment to the provider of shelter or utilities or both.

(2) A two-party payment for rent or utilities, or both.

(b) ?Recipient? means a recipient of aid pursuant to subdivision (a) of Section 11450.

(c) ?Two-party payment? means a check which is drawn jointly to the order of the recipient and the service provider and is negotiable only upon the endorsement of both parties.

(d) ?Vendor payment? means a voucher, or check drawn to the order of the service provider.

(e)?Homeless assistance benefits? means benefits paid pursuant to paragraph (2) of subdivision (f) of Section 11450 and Section 11450.4.

(Added by Stats. 1991, Ch. 97, Sec. 3.5. Effective June 30, 1991. Operative August 1, 1991, by Sec. 30 of Ch. 97.)



11271.5

(a) Restricted payments for homeless assistance benefits shall be provided by a county welfare department to a recipient, if at least one of the following criteria is met:

(1) The recipient has mismanaged AFDC funds, as defined in Section 11273 and in accordance with federal law.

(2) The recipient has voluntarily requested restricted payments. The request shall be in writing from the recipient and shall be recorded and retained in the case file by the county welfare department.

(b) At the option of the county welfare department, restricted payments made pursuant to subdivision (a) may be made for utilities as well as shelter.

(Added by Stats. 1991, Ch. 97, Sec. 3.5. Effective June 30, 1991. Operative August 1, 1991, by Sec. 30 of Ch. 97.)



11272

When restricted payments are provided to a recipient, the county welfare department shall do all of the following:

(a) Issue the vendor or two-party payment by one of the following methods, at the discretion of the county:

(1) Mail or delivery to the recipient for delivery to the service provider.

(2) Mail or delivery directly to the service provider.

(b) Do the following in order to develop greater ability on the part of the recipient to manage funds in such a manner as to protect the welfare of the family:

(1) Provide each family with informational materials designed to improve the recipient?s ability to manage funds.

(2) Refer the family to appropriate services where these exist.

(c) Provide for timely and correct vendor payments and two-party payments.

(Added by Stats. 1991, Ch. 97, Sec. 3.5. Effective June 30, 1991. Operative August 1, 1991, by Sec. 30 of Ch. 97.)



11273

(a) Homeless assistance provided pursuant to paragraph (2) of subdivision (f) of Section 11450 shall be subject to restricted payments consistent with federal regulations when the county welfare department has made a determination that mismanagement exists. Instances where mismanagement exists include, but are not limited to, the following situations.

(1) Nonpayment of rent unless nonpayment is due to:

(i) A rent increase which results in the recipient?s share of the rent being over 80 percent of the maximum aid payable pursuant to Section 11450.

(ii) Domestic violence by a spouse, partner, or roommate.

(iii) Reasonable exercise of a tenant?s right to withhold rent for cause.

(2) The homeless assistance payment was not used for shelter.

(3) The recipient or applicant fails to provide verification that homeless assistance payments were used for shelter.

(b) To the extent allowed by federal law, the department is authorized to issue regulations defining additional situations when mismanagement may exist.

(Added by Stats. 1991, Ch. 97, Sec. 3.5. Effective June 30, 1991. Operative August 1, 1991, by Sec. 30 of Ch. 97.)



11274

(a) Notwithstanding Section 11271, for purposes of this section, the following definitions shall apply:

(1) ?AFDC? benefits means benefits paid pursuant to subdivision (a) of Section 11450.

(2) ?Recipient? means a recipient of aid pursuant to subdivision (a) of Section 11450.

(3) ?Restricted payment? means payment of AFDC benefits in the form of any of the following:

(A) A vendor payment to the provider of shelter or utilities, or both.

(B) A two-party payment for rent or utilities, or both.

(4) ?Two-party payment? means a check that is drawn jointly to the order of the recipient and the service provider and is negotiable only upon the endorsement of both parties.

(5) ?Vendor payment? means a voucher or check drawn to the order of the service provider.

(b) A county may, at its option, provide restricted payments for AFDC on behalf of a recipient to the provider of shelter or utilities, or both, if the county determines that the recipient has demonstrated such an inability to manage funds that payments to the relative have not been or are not currently used in the best interest of the child. A recipient shall be presumed to have mismanaged funds when he or she has previously failed to pay rent within the past 12 months, unless the failure was due to a significant rent increase, a reasonable exercise of a tenant?s right to withhold rent for repair and deduct, or domestic violence by a spouse, partner, or roommate.

(c) If the county, at its option, elects to establish a program to provide restricted payments to the provider of shelter or utilities, or both, the county shall do all of the following:

(1) Provide restricted payments on behalf of recipients who request them, in addition to making involuntary restricted payments to those persons to whom subdivision (b) applies.

(2) Continue voluntary restricted payments for not less than three months, unless the county determines that exceptional circumstances exist that require that the restricted payments be ended earlier.

(3) If a recipient notifies the county at least two weeks prior to the issuance of the next regular rental payment that he or she wishes to exercise his or her right to withhold rent due to untenantable conditions, issue a two-party check to the recipient requiring endorsement of both the landlord and the recipient.

(4) If a recipient notifies the county at least two weeks prior to the issuance of the next regular rental payment that he or she wishes to exercise his or her right to repair and deduct the money pursuant to Section 1942 of the Civil Code, and the amount the tenant wishes to deduct, deduct that amount from the restricted payment to the landlord and add the amount to the recipient?s grant check.

(5) If a recipient notifies the county at least two weeks prior to the issuance of the next regular rental payment that he or she intends to move, provide the next regular rental payment to the new landlord. If the recipient indicates his or her intent to move but does not provide the name and address of the new landlord, the county shall terminate restricted payments for rent until the name and address of a new landlord is provided.

(d) (1) In no case is a landlord entitled to payment under this section for days that the recipient was not residing at the landlord?s property.

(2) If a landlord does receive a restricted payment pursuant to this section for days that the recipient did not reside at the landlord?s property, the landlord shall remit to the county welfare department an amount that represents the overpaid rent.

(3) The county may not assess an overpayment against a recipient for payments made to a landlord for periods in which the recipient was not residing at that location.

(4) A landlord may not base an eviction or late fee upon failure to receive rent due to county administrative error.

(5) If the notice from the recipient is given less than two weeks prior to a move, the county shall pay the new landlord as soon as practicable.

(6) Nothing in this subdivision shall be construed to prevent a landlord accepting restricted payments from pursuing existing remedies against a tenant or former tenant for money that may be owed by the tenant to the landlord.

(e) Restricted payments shall expire after a period of 12 months, unless the recipient requests a continuation of that period or the county finds that the recipient continues to experience money management problems. The county shall provide notification to the recipient within 30 days of the expiration of the restricted payment.

(f) When restricted payments are provided on behalf of a recipient, the county welfare department shall do all of the following:

(1) Either of the following:

(A) Mail or deliver the voucher or check to the recipient for delivery to the service provider.

(B) Mail or deliver the voucher or check directly to the service provider.

(2) Provide timely notification to the recipient that the restricted payment has been made.

(3) Refer the family to appropriate money management services, where those services exist.

(g) If the restricted payment involves a third party, the third-party payee shall be an individual or organization interested in, or concerned with, the recipient?s welfare, and shall not include any employees of the county welfare department or parties who are vendors who stand to gain financially from doing commercial business with the recipient. To the extent possible, the selection of a third-party payee shall be made by the recipient, or with his or her participation and consent.

(h) Any landlord who accepts a restricted payment of AFDC benefits shall not require his or her tenant to pay the last month?s rent in advance or retain any portion of the tenant?s security deposit as rent owing.

(i) (1) Nothing in this section shall be construed to prevent a landlord who accepts a restricted payment of rent pursuant to this section from charging a cleaning or damage deposit, or a deposit for both cleaning and damage, in an amount that does not exceed an amount equal to rent for one month.

(2) Nothing in this section shall be construed to limit the rights of tenants provided under Section 1942 of the Civil Code.

(j) (1) The department shall seek all appropriate federal waivers for the implementation of this section.

(2) The department shall implement this section commencing on the date the Director of Social Services executes a declaration, that shall be retained by the director, stating that the administrative actions required by paragraph (1) as a condition of implementation of subdivisions (a) to (i), inclusive, have been taken by the director and the waivers have been obtained from the United States Secretary of Health and Human Services.

(Added by Stats. 1995, Ch. 838, Sec. 1. Effective January 1, 1996.)






ARTICLE 2.5. Needy Families? Paperwork Reduction Act of 1990

11275

(a) Only verification of information necessary to determine past or present eligibility for or the computation of or delivery of aid shall be requested from an applicant for or recipient of aid under this chapter. Additional information necessary for the administration of the AFDC program may be requested, but the individual?s eligibility for aid shall not be delayed, denied, or terminated due to his or her inability to provide this information.

(b) Within 10 days from the date of application, the county shall identify and provide written notice of documents and alternative documents, if applicable, that may be submitted to verify eligibility.

(Added by Stats. 1990, Ch. 1586, Sec. 3.)



11275.05

(a) Whenever a former recipient of aid applies for aid before the expiration of one year from the effective date of discontinuance, the county shall examine the existing case file to determine if the necessary verification is in the possession of the county if any of the following criteria is present:

(1) The applicant does not have easy access to the verification.

(2) There is a cost associated with obtaining the verification.

(3) The time needed to obtain the verification would delay the application.

(b) The county shall not be required to examine the existing case file if it would be unreasonable to expect the file to contain the needed verification because the circumstance for which the verification is needed did not exist during the period the applicant previously received aid.

(c) Notwithstanding the provisions of subdivision (a), whenever a former recipient of aid applies for aid within the calendar month following the effective date of a discontinuance, a county shall not require the former recipient to furnish any documentation previously provided to the county unless the documentation is absent from the existing file and the documentation affects eligibility or the amount of aid.

(d) The retrieval and examination of the file shall be conducted in a timely manner to ensure the prompt determination of eligibility for aid.

(e) At the time an applicant described in subdivisions (a) and (c) is requested to obtain and submit to the county verification of eligibility, the county shall inform the applicant, in writing, of the requirements of this section.

(Added by Stats. 1990, Ch. 1586, Sec. 3.)



11275.10

(a) When an applicant or recipient establishes that he or she has made a good faith effort to obtain information or verification from a third party, including any other public agency, and the third party fails or refuses to provide the information or verification or seeks to impose a charge or fee for providing the information to the applicant or recipient, the county shall assist the applicant or recipient in obtaining the information or verification from the third party, and when necessary, shall obtain the document.

(b) If it is necessary to pay a fee imposed by a third party to obtain the information or verification, the county shall pay that fee on behalf of the applicant or recipient.

(c) If the county finds that he or she has not made a good faith effort to obtain the information or verification, it shall document its reasons for the finding in the client?s file.

(d) Any notice requesting verification shall clearly inform applicants and recipients of the requirements of this section.

(Added by Stats. 1990, Ch. 1586, Sec. 3.)



11275.15

No application for aid may be denied for failure to provide verification if the applicant is cooperating in obtaining the information requested, except as required by Section 11268.

(Added by Stats. 1990, Ch. 1586, Sec. 3.)



11275.20

(a) If an applicant is denied assistance solely due to failure to provide verification of eligibility, but subsequently submits all required verifications within 30 days of the date of the denial notice, denial shall be rescinded, and if eligibility is approved, aid shall be granted based on the original application.

(b) The notice of denial of aid for failure to provide verification of eligibility shall advise the applicant of his or her right to have the denial rescinded if he or she meets the requirements of this subdivision.

(Added by Stats. 1990, Ch. 1586, Sec. 3.)



11275.25

If any provision of this article is in conflict with any federal statute or regulation, it shall be inapplicable to the extent of the conflict, but the remainder of the article shall be unaffected to the extent that no conflict exists.

(Added by Stats. 1990, Ch. 1586, Sec. 3.)



11275.30

(a) In the event of an initial determination by the Secretary of Health and Human Services that any provision of this section is in conflict with any federal statute or regulation, the department shall take all available and necessary steps to obtain a final determination reversing that decision.

(b) In the event of a final determination finding a conflict with federal law, the department shall immediately request the Attorney General to seek judicial review of the determination and shall immediately notify the appropriate policy and fiscal committees of both houses of the Legislature.

(c) (1) If federal funds are withheld based on a determination by the United States Department of Health and Human Services that any provision of this article conflicts with federal law, the department may adopt emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, if necessary to avoid withholding of federal reimbursement.

(2) The adoption of regulations for that purpose shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, or safety.

(3) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, emergency regulations adopted by the department pursuant to this paragraph shall not be subject to the review and approval of the Office of Administrative Law, and shall become effective immediately upon filing with the Secretary of State.

(d) The department shall continue to implement provisions of this article which are unaffected by the determination.

(Added by Stats. 1990, Ch. 1586, Sec. 3.)



11275.35

(a) If the determination that all or any provision of this article conflicts with federal law is reversed, the department shall reinstate the provision or provisions it had ceased implementing as a result of the withholding of funds, and may adopt emergency regulations for that purpose.

(b) The adoption of regulations for purposes of subdivision (a) shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, or safety.

(c) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, emergency regulations adopted by the department pursuant to this section shall not be subject to the review and approval of the Office of Administrative Law, and shall become effective immediately upon filing with the Secretary of State.

(Added by Stats. 1990, Ch. 1586, Sec. 3.)



11275.40

This article applies to all applicants for, and recipients of, aid under this chapter, regardless of whether federal financial participation is available for the family.

(Added by Stats. 1990, Ch. 1586, Sec. 3.)



11275.45

(a) This article shall be applied prospectively only, and shall apply only with respect to applications for aid made on or after July 1, 1991.

(b) This section shall not prohibit a county welfare department from verifying information provided prior to July 1, 1991, in the administration of this article.

(Added by Stats. 1990, Ch. 1586, Sec. 3.)



11275.50

The State Department of Social Services shall consult with the County Welfare Directors Association when developing state budget estimates on the administrative funds necessary to implement this article.

(Added by Stats. 1990, Ch. 1586, Sec. 3.)






ARTICLE 3.2. Greater Avenues for Independence Act of 1985]

11320

Any reference to the Greater Avenues for Independence program or (GAIN) shall mean the welfare-to-work activities under the CalWORKs program provided for in this article.

(Repealed and added by Stats. 1997, Ch. 270, Sec. 61. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11320.1

Subsequent to the commencement of the receipt of aid under this chapter, the sequence of employment-related activities required of recipients under this article, unless exempted under Section 11320.3, shall be as follows:

(a) Orientation and appraisal.Recipients shall, and applicants may, at the option of a county and with the consent of the applicant, receive orientation to the welfare-to-work program provided under this article and receive appraisal pursuant to Section 11325.2.

(b) After orientation and appraisal, recipients shall participate in job search and job club pursuant to Section 11325.22, family stabilization pursuant to Section 11325.24, or substance abuse, mental health, or domestic violence services, unless the county determines that the recipient should first go to assessment pursuant to subdivision (c).

(c) Assessment.If employment is not found during the period provided for pursuant to subdivision (b), or at any time the county determines that participation in job search for the period specified in subdivision (a) of Section 11325.22 is not likely to lead to employment or that, based on information gathered during the appraisal, further information is needed to make an effective determination regarding the recipient?s next welfare-to-work activity, the recipient shall be referred to assessment, as provided for in Section 11325.4. Following assessment, the county and the recipient shall develop a welfare-to-work plan, as specified in Section 11325.21. The plan shall specify the activities provided for in Section 11322.6 to which the recipient shall be assigned, and the supportive services, as provided for pursuant to Section 11323.2, with which the recipient will be provided.

(d) Work activities.A recipient who has signed a welfare-to-work plan pursuant to Section 11325.21 shall participate in work activities, as described in this article.

(e) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 21) and added by Stats. 2013, Ch. 21, Sec. 22. Effective June 27, 2013. Section operative January 1, 2014, by its own provisions.)



11320.15

After a participant has been removed from the assistance unit under subdivision (a) of Section 11454, additional welfare-to-work services may be provided to the recipient, at the option of the county. If the county provides services to the recipient after the 48-month limit has been reached, the recipient shall participate in community service or subsidized employment, as described in Section 11322.63.

(Amended (as amended by Stats. 2011, Ch. 8) by Stats. 2011, Ch. 32, Sec. 43. Effective June 29, 2011. Amended version operative July 1, 2011, pursuant to Stats. 2011, Ch. 8, Sec. 41.)



11320.3

(a) (1) Except as provided in subdivision (b) or if otherwise exempt, every individual, as a condition of eligibility for aid under this chapter, shall participate in welfare-to-work activities under this article.

(2) Individuals eligible under Section 11331.5 shall be required to participate in the Cal-Learn Program under Article 3.5 (commencing with Section 11331) during the time that article is operative, in lieu of the welfare-to-work requirements, and subdivision (b) shall not apply to that individual.

(b) The following individuals shall not be required to participate for so long as the condition continues to exist:

(1) An individual under 16 years of age.

(2) (A) A child attending an elementary, secondary, vocational, or technical school on a full-time basis.

(B) A person who is 16 or 17 years of age, or a person described in subdivision (d) who loses this exemption, shall not requalify for the exemption by attending school as a required activity under this article.

(C) Notwithstanding subparagraph (B), a person who is 16 or 17 years of age who has obtained a high school diploma or its equivalent and is enrolled or is planning to enroll in a postsecondary education, vocational, or technical school training program shall also not be required to participate for so long as the condition continues to exist.

(D) For purposes of subparagraph (C), a person shall be deemed to be planning to enroll in a postsecondary education, vocational, or technical school training program if he or she, or his or her parent, acting on his or her behalf, submits a written statement expressing his or her intent to enroll in such a program for the following term. The exemption from participation shall not continue beyond the beginning of the term, unless verification of enrollment is provided or obtained by the county.

(3) An individual who meets either of the following conditions:

(A) The individual is disabled as determined by a doctor?s verification that the disability is expected to last at least 30 days and that it significantly impairs the recipient?s ability to be regularly employed or participate in welfare-to-work activities, provided that the individual is actively seeking appropriate medical treatment.

(B) The individual is of advanced age.

(4) A nonparent caretaker relative who has primary responsibility for providing care for a child and is either caring for a child who is a dependent or ward of the court or caring for a child in a case in which a county determines the child is at risk of placement in foster care, and the county determines that the caretaking responsibilities are beyond those considered normal day-to-day parenting responsibilities such that they impair the caretaker relative?s ability to be regularly employed or to participate in welfare-to-work activities.

(5) An individual whose presence in the home is required because of illness or incapacity of another member of the household and whose caretaking responsibilities impair the recipient?s ability to be regularly employed or to participate in welfare-to-work activities.

(6) A parent or other relative who meets the criteria in subparagraph (A) or (B).

(A) (i) The parent or other relative has primary responsibility for personally providing care to a child six months of age or under, except that, on a case-by-case basis, and based on criteria developed by the county, this period may be reduced to the first 12 weeks after the birth or adoption of the child, or increased to the first 12 months after the birth or adoption of the child. An individual may be exempt only once under this clause.

(ii) An individual who received an exemption pursuant to clause (i) shall be exempt for a period of 12 weeks, upon the birth or adoption of any subsequent children, except that this period may be extended on a case-by-case basis to six months, based on criteria developed by the county.

(iii) In making the determination to extend the period of exception under clause (i) or (ii), the following may be considered:

(I) The availability of child care.

(II) Local labor market conditions.

(III) Other factors determined by the county.

(iv) Effective January 1, 2013, the parent or other relative has primary responsibility for personally providing care to one child from birth to 23 months, inclusive. The exemption provided for under this clause shall be available in addition to any other exemption provided for under this subparagraph. An individual may be exempt only once under this clause.

(B) In a family eligible for aid under this chapter due to the unemployment of the principal wage earner, the exemption criteria contained in subparagraph (A) shall be applied to only one parent.

(7) A parent or other relative who has primary responsibility for personally providing care to one child who is from 12 to 23 months of age, inclusive, or two or more children who are under six years of age.

(8) A woman who is pregnant and for whom it has been medically verified that the pregnancy impairs her ability to be regularly employed or participate in welfare-to-work activities or the county has determined that, at that time, participation will not readily lead to employment or that a training activity is not appropriate. If a pregnant woman is unable to secure this medical verification, but is otherwise eligible for an exemption from welfare-to-work requirements under this section, including good cause for temporary illness related to the pregnancy, she shall be exempt from participation.

(c) Any individual not required to participate may choose to participate voluntarily under this article, and end that participation at any time without loss of eligibility for aid under this chapter, if his or her status has not changed in a way that would require participation.

(d) (1) Notwithstanding subdivision (a), a custodial parent who is under 20 years of age and who has not earned a high school diploma or its equivalent, and who is not exempt or whose only basis for exemption is paragraph (1), (2), (5), (6), (7), or (8) of subdivision (b), shall be required to participate solely for the purpose of earning a high school diploma or its equivalent. During the time that Article 3.5 (commencing with Section 11331) is operative, this subdivision shall only apply to a custodial parent who is 19 years of age.

(2) Section 11325.25 shall apply to a custodial parent who is 18 or 19 years of age and who is required to participate under this article.

(e) Notwithstanding paragraph (1) of subdivision (d), the county may determine that participation in education activities for the purpose of earning a high school diploma or equivalent is inappropriate for an 18 or 19 year old custodial parent only if that parent is reassigned pursuant to an evaluation under Section 11325.25, or, at appraisal is already in an educational or vocational training program that is approvable as a self-initiated program as specified in Section 11325.23. If that determination is made, the parent shall be allowed to continue participation in the self-initiated program subject to Section 11325.23. During the time that Article 3.5 (commencing with Section 11331) is operative, this subdivision shall only apply to a custodial parent who is 19 years of age.

(f) A recipient shall be excused from participation for good cause when the county has determined there is a condition or other circumstance that temporarily prevents or significantly impairs the recipient?s ability to be regularly employed or to participate in welfare-to-work activities. The county welfare department shall review the good cause determination for its continuing appropriateness in accordance with the projected length of the condition, or circumstance, but not less than every three months. The recipient shall cooperate with the county welfare department and provide information, including written documentation, as required to complete the review. Conditions that may be considered good cause include, but are not limited to, the following:

(1) Lack of necessary supportive services.

(2) In accordance with Article 7.5 (commencing with Section 11495), the applicant or recipient is a victim of domestic violence, but only if participation under this article is detrimental to or unfairly penalizes that individual or his or her family.

(3) Licensed or license-exempt child care for a child 10 years of age or younger is not reasonably available during the individual?s hours of training or employment including commuting time, or arrangements for child care have broken down or have been interrupted, or child care is needed for a child who meets the criteria of subparagraph (C) of paragraph (1) of subdivision (a) of Section 11323.2, but who is not included in the assistance unit. For purposes of this paragraph, ?reasonable availability? means child care that is commonly available in the recipient?s community to a person who is not receiving aid and that is in conformity with the requirements of Public Law 104-193. The choices of child care shall meet either licensing requirements or the requirements of Section 11324. This good cause criterion shall include the unavailability of suitable special needs child care for children with identified special needs, including, but not limited to, disabilities or chronic illnesses.

(g) (1) Paragraph (7) of subdivision (b) shall be implemented notwithstanding Sections 11322.4, 11322.7, 11325.6, and 11327, and shall become inoperative on January 1, 2013.

(2) The State Department of Social Services, in consultation with the County Welfare Directors Association of California, and advocates, shall develop a process to assist clients with reengagement in welfare-to-work activities, pursuant to subdivision (h). Reengagement activities may include notifying clients of the expiration of exemptions, reassessments, and identifying necessary supportive services.

(h) (1) A recipient who was not required to participate in welfare-to-work activities on December 31, 2012, because, in accordance with paragraph (7) of subdivision (b), he or she is a parent or other relative who has primary responsibility for personally providing care to one child who is from 12 to 23 months of age, inclusive, or two or more children who are under six years of age shall not be required to participate until the county welfare department reengages the recipient in welfare-to-work activities.

(2) For purposes of this subdivision, reengagement in welfare-to-work activities shall include the development of a welfare-to-work plan in accordance with Section 11325.21 and the provision of necessary supportive services pursuant to Section 11323.2.

(3) County welfare departments shall reengage all recipients described in paragraph (1) by January 1, 2015, unless the recipient is otherwise eligible for an exemption under subdivision (b).

(4) A recipient reengaged in accordance with this subdivision who has received assistance under this chapter, or from any state pursuant to the Temporary Assistance for Needy Families program (Part A (commencing with Section 401) of Title IV of the federal Social Security Act (42 U.S.C. Sec. 601 et seq.)), may continue in a welfare-to-work plan that meets the requirements of Section 11322.6 for a cumulative period of 24 months commencing the first day of the first month after he or she is reengaged, unless or until he or she exceeds the 48-month time limitation described in Section 11454.

(5) All months of assistance described in paragraph (4) prior to the reengagement of the recipient shall not be applied to the 24-month limitation described in paragraph (1) of subdivision (a) of Section 11322.85.

(Amended by Stats. 2013, Ch. 563, Sec. 3. Effective January 1, 2014.)



11320.31

Sanctions shall not be applied for a failure or refusal to comply with program requirements for reasons related to employment, an offer of employment, an activity, or other training for employment including, but not limited to, the following reasons:

(a) The employment, offer of employment, activity, or other training for employment discriminates on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code.

(b) The employment or offer of employment exceeds the daily or weekly hours of work customary to the occupation.

(c) The employment, offer of employment, activity, or other training for employment requires travel to and from the place of employment, activity, or other training and one?s home that exceeds a total of two hours in round-trip time, exclusive of the time necessary to transport family members to a school or place providing care, or, when walking is the only available means of transportation, the round-trip is more than two miles, exclusive of the mileage necessary to accompany family members to a school or a place providing care. An individual who fails or refuses to comply with the program requirements based on this subdivision shall be required to participate in community service activities pursuant to Section 11322.9.

(d) The employment, offer of employment, activity, or other training for employment involves conditions that are in violation of applicable health and safety standards.

(e) The employment, offer of employment, or work activity does not provide for workers? compensation insurance.

(f) Accepting the employment or work activity would cause an interruption in an approved education or job training program in progress that would otherwise lead to employment and sufficient income to be self-supporting, excluding work experience or community service employment as described in subdivisions (d) and (j) of Section 11322.6 and Section 11322.9 or other community work experience assignments, except that a recipient may be required to engage in welfare-to-work activities to the extent necessary to meet the hours of participation required by Section 11322.8.

(g) Accepting the employment, offer of employment, or work activity would cause the individual to violate the terms of his or her union membership.

(Amended by Stats. 2004, Ch. 788, Sec. 33. Effective January 1, 2005.)



11320.32

(a) The department shall administer a voluntary Temporary Assistance Program (TAP) for current and future CalWORKs recipients who meet the exemption criteria for work participation activities set forth in Section 11320.3, and are not single parents who have a child under the age of one year. Temporary Assistance Program recipients shall be entitled to the same assistance payments and other benefits as recipients under the CalWORKs program. The purpose of this program is to provide cash assistance and other benefits to eligible families without any federal restrictions or requirements and without any adverse impact on recipients. The Temporary Assistance Program shall commence no later than October 1, 2016.

(b) CalWORKs recipients who meet the exemption criteria for work participation activities set forth in subdivision (b) of Section 11320.3, and are not single parents with a child under the age of one year, shall have the option of receiving grant payments, child care, and transportation services from the Temporary Assistance Program. The department shall notify all CalWORKs recipients and applicants meeting the exemption criteria specified in subdivision (b) of Section 11320.3, except for single parents with a child under the age of one year, of their option to receive benefits under the Temporary Assistance Program. Absent written indication that these recipients or applicants choose not to receive assistance from the Temporary Assistance Program, the department shall enroll CalWORKs recipients and applicants into the program. However, exempt volunteers shall remain in the CalWORKs program unless they affirmatively indicate, in writing, their interest in enrolling in the Temporary Assistance Program. A Temporary Assistance Program recipient who no longer meets the exemption criteria set forth in Section 11320.3 shall be enrolled in the CalWORKs program.

(c) Funding for grant payments, child care, transportation, and eligibility determination activities for families receiving benefits under the Temporary Assistance Program shall be funded with General Fund resources that do not count toward the state?s maintenance of effort requirements under clause (i) of subparagraph (B) of paragraph (7) of subdivision (a) of Section 609 of Title 42 of the United States Code, up to the caseload level equivalent to the amount of funding provided for this purpose in the annual Budget Act.

(d) It is the intent of the Legislature that recipients shall have and maintain access to the hardship exemption and the services necessary to begin and increase participation in welfare-to-work activities, regardless of their county of origin, and that the number of recipients exempt under subdivision (b) of Section 11320.3 not significantly increase due to factors other than changes in caseload characteristics. All relevant state law applicable to CalWORKs recipients shall also apply to families funded under this section. This section does not modify the criteria for exemption in Section 11320.3.

(e) To the extent that this section is inconsistent with federal regulations regarding implementation of the Deficit Reduction Act of 2005, the department may amend the funding structure for exempt families to ensure consistency with these regulations, not later than 30 days after providing written notification to the chair of the Joint Legislative Budget Committee and the chairs of the appropriate policy and fiscal committees of the Legislature.

(Amended by Stats. 2014, Ch. 29, Sec. 67. Effective June 20, 2014.)



11321.6

(a) A county plan may provide that the program provided for in this article shall apply to recipients of aid under Part 5 (commencing with Section 17000), except that no funds appropriated for purposes of this article shall be utilized for purposes of applying this article to these individuals.

(b) A county plan may also provide that the program provided for in this article shall apply to refugees receiving Refugee Cash Assistance.

(c) The county shall maintain separate accounting records of expenditures related to applicants for, and recipients of, aid under this chapter, and for the individuals to whom the program applies pursuant to subdivisions (a) and (b). If a county elects to apply the program provided for in this article to refugees receiving Refugee Cash Assistance or to refugee recipients of aid under Part 5 (commencing with Section 17000), costs of applying the program shall be funded from the county?s federal social services and targeted assistance allocation as provided for under Chapter 5.5 (commencing with Section 13275).

(d) If, pursuant to subdivision (a), a county elects to apply the program provided for in this article to refugees or to recipients of aid under Part 5 (commencing with Section 17000), these individuals shall have the same rights, duties, and responsibilities that a participant has who is an applicant for, or a recipient of, aid under this chapter. Any participation by general assistance recipients shall not constitute any actual or implied responsibility for, or assumption of, costs of general assistance by the state.

(Added by Stats. 1990, Ch. 1568, Sec. 7. Effective September 30, 1990. Operative October 1, 1990, by Sec. 15 of Ch. 1568.)



11322.2

Counties shall continually monitor their program expenditures throughout the fiscal year. If a county determines that its anticipated expenditures will exceed the amount of that year?s allocations as a result of an unexpected event, including caseload increases, court cases, or significant justifiable increases in component costs, the county shall immediately notify the department.

(Amended by Stats. 1997, Ch. 270, Sec. 75. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11322.4

It is the intent of the Legislature to fund welfare-to-work activities under this article so that all recipients of aid under this chapter for whom participation under this article is required can be served and, in addition, so that recipients voluntarily participating under this article can be served.

(Repealed and added by Stats. 1997, Ch. 270, Sec. 77. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11322.5

(a) It is the intent of the Legislature to do each of the following:

(1) Maximize the ability of CalWORKs recipients to benefit from the federal Earned Income Tax Credit (EITC), including retroactive EITC credits and the Advance EITC, take advantage of the earned-income disregard to increase their federal Food Stamp Program benefits, and accumulate credit toward future social security income.

(2) Educate and empower all CalWORKs participants who receive the federal EITC to save or invest part or all of their credits in instruments such as individual development accounts, 401(k) plans, 403(b) plans, IRAs, 457 plans, Coverdell ESA plans, restricted accounts pursuant to subdivision (a) of Section 11155.2, or 529 plans, and to take advantage of the federal Assets for Independence program and other matching funds, tools, and training available from public or private sources, in order to build their assets.

(b) It is the intent of the Legislature that counties encourage CalWORKs recipients to participate in activities that will maximize their receipt of the EITC. To this end, counties may do all of the following:

(1) Structure welfare-to-work activities pursuant to subdivisions (a) to (j), inclusive, of Section 11322.6 to give recipients the option of maximizing the portion of their CalWORKs benefits that meets the definition of ?earned income? in Section 32(c)(2) of the Internal Revenue Code.

(2) Inform CalWORKs recipients of each of the following:

(A) That earned income, either previous or future, may make them eligible for the federal EITC, including retroactive EITC credits and the Advance EITC, increase their federal Food Stamp Program benefits, and accumulate credit toward future social security income.

(B) That recipients, as part of their welfare-to-work plans, have the option of engaging in subsidized employment and grant-based on-the-job training, as specified in Section 11322.6, and that participating in these activities will increase their earned income to the extent that they meet the requirements of federal law.

(C) That receipt of the federal EITC does not affect their CalWORKs grant and is additional tax-free income for them.

(D) That a CalWORKs recipient who receives the federal EITC may invest these funds in an individual development account, 401(k) plan, 403(b) plan, IRA, 457 plan, 529 college savings plan, Coverdell ESA, or restricted account, and that investments in these accounts will not make the recipient ineligible for CalWORKs benefits or reduce the recipient?s CalWORKs benefits.

(3) At each regular eligibility redetermination, the county shall ask a recipient whether the recipient is eligible for and takes advantage of the EITC. If the recipient may be eligible and does not participate, the county shall give the recipient the federal EITC form and encourage and assist the recipient to take advantage of it.

(c) (1) No later than December 1, 2008, the State Department of Social Services shall develop guidelines that counties may adopt to carry out the intent of this section and shall present options to the Governor and Legislature for any legislation necessary to further carry out the intent of this section.

(2) In developing the guidelines and legislative options, the department shall consult and convene at least one meeting of subject-matter experts, including representatives from the Assembly and Senate Committees on Human Services, Assets for All Alliance, Asset Policy Initiative of California, California Budget Project, California Catholic Conference, California Council of Churches, California Family Resource Association, California State Association of Counties, CFED, County Welfare Directors Association of California, Federal Reserve Bank of San Francisco, Legislative Analyst?s Office, Lifetime, National Council of Churches, Insight Center for Community Economic Development, New America Foundation, Public Policy Institute of California, University of California at Los Angeles School of Law, United States Internal Revenue Service, and Western Center on Law and Poverty. Nothing in this section requires the department to compensate or pay expenses for any person it consults or invites to the meeting or meetings.

(Amended by Stats. 2008, Ch. 179, Sec. 243. Effective January 1, 2009.)



11322.6

The welfare-to-work plan developed by the county welfare department and the participant pursuant to this article shall provide for welfare-to-work activities. Welfare-to-work activities may include, but are not limited to, any of the following:

(a) Unsubsidized employment.

(b) Subsidized private sector employment.

(c) Subsidized public sector employment.

(d) Work experience, which means public or private sector work that shall help provide basic job skills, enhance existing job skills in a position related to the participant?s experience, or provide a needed community service that will lead to employment. Unpaid work experience shall be limited to 12 months, unless the county welfare department and the recipient agree to extend this period by an amendment to the welfare-to-work plan. The county welfare department shall review the work experience assignment as appropriate and make revisions as necessary to ensure that it continues to be consistent with the participant?s plan and effective in preparing the participant to attain employment.

(e) On-the-job training.

(f) (1) Grant-based on-the-job training, which means public or private sector employment or on-the-job training in which the recipient?s cash grant, or a portion thereof, or the aid grant savings resulting from employment, or both, is diverted to the employer as a wage subsidy to partially or wholly offset the payment of wages to the participant, so long as the total amount diverted does not exceed the family?s maximum aid payment.

(2) A county shall not assign a participant to grant-based on-the-job training unless and until the participant has voluntarily agreed to participate in grant-based on-the-job training by executing a voluntary agreement form, which shall be developed by the department. The agreement shall include, but not be limited to, information on the following:

(A) How job termination or another event will not result in loss of the recipient?s grant funds, pursuant to department regulations.

(B) (i) How to obtain the federal Earned Income Tax Credit (EITC), including the Advance EITC, and increased CalFresh benefits, which may become available due to increased earned income.

(ii) This subparagraph shall only become operative when and to the extent that the department determines that it reflects current federal law and Internal Revenue Service regulations.

(C) How these financial supports should increase the participant?s current income and how increasing earned income should increase the recipient?s future social security income.

(3) Grant-based on-the-job training shall include community service positions pursuant to Section 11322.9.

(4) Any portion of a wage from employment that is funded by the diversion of a recipient?s cash grant, or the grant savings from employment pursuant to this subdivision, or both, shall not be exempt under Section 11451.5 from the calculation of the income of the family for purposes of subdivision (a) of Section 11450.

(g) Supported work or transitional employment, which means forms of grant-based on-the-job training in which the recipient?s cash grant, or a portion thereof, or the aid grant savings from employment, is diverted to an intermediary service provider, to partially or wholly offset the payment of wages to the participant.

(h) Workstudy.

(i) Self-employment.

(j) Community service.

(k) Adult basic education, which shall include reading, writing, arithmetic, high school proficiency, or general educational development certificate of instruction, and English as a second language. Participants under this subdivision shall be referred to appropriate service providers that include, but are not limited to, educational programs operated by school districts or county offices of education that have contracted with the Superintendent of Public Instruction to provide services to participants pursuant to Section 33117.5 of the Education Code.

(l) Job skills training directly related to employment.

(m) Vocational education and training, including, but not limited to, college and community college education, adult education, regional occupational centers, and regional occupational programs.

(n) Job search and job readiness assistance, which means providing the recipient with training to learn job seeking and interviewing skills, to understand employer expectations, and learn skills designed to enhance an individual?s capacity to move toward self-sufficiency, including financial management education.

(o) Education directly related to employment.

(p) Satisfactory progress in secondary school or in a course of study leading to a certificate of general educational development, in the case of a recipient who has not completed secondary school or received such a certificate.

(q) Mental health, substance abuse, and domestic violence services, described in Sections 11325.7 and 11325.8, and Article 7.5 (commencing with Section 11495), that are necessary to obtain and retain employment.

(r) Other activities necessary to assist an individual in obtaining unsubsidized employment.

Assignment to an educational activity identified in subdivisions (k), (m), (o), and (p) is limited to those situations in which the education is needed to become employed.

(Amended by Stats. 2011, Ch. 227, Sec. 50. Effective January 1, 2012.)



11322.61

(a) Except as provided in subdivisions (c) and (d) of Section 11327.5, if there is any interruption in receipt of income for an employee in a grant-based on-the-job training program, as provided for pursuant to subdivision (j) of Section 11322.6, that is caused by an employer?s conduct, the county shall ensure that a recipient receives 100 percent of the maximum aid payment, not counting the unpaid wages, that the assistance unit is eligible to receive. The payment shall be made as a supplemental grant payment. The county shall act to recover from the employer any amount of the grant diverted to the employer that was not paid as wages to the recipient. The agreement between the county and the employer pertaining to grant-based on-the-job training shall state that the county will take action to collect from the employer the amount of the grant diverted to the employer that was not paid as wages to the recipient.

(b) Pursuant to subdivision (f) of Section 11322.6, counties using grant-based on-the-job training shall monitor employers participating in grant-based on-the-job training, and shall cancel the participation of employers who demonstrate, over time, any of the following:

(1) An unwillingness to hire recipients who have participated in grant-based on-the-job training with that employer.

(2) An inability to provide job skills that enable participants to obtain nonsubsidized employment with other employers.

(Amended by Stats. 2000, Ch. 933, Sec. 2. Effective January 1, 2001.)



11322.62

Employers, sponsors of training activities, and contractors shall not discriminate against participants on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code.

(Amended by Stats. 2004, Ch. 788, Sec. 34. Effective January 1, 2005.)



11322.63

(a) For counties that implement a welfare-to-work plan that includes subsidized private sector or public sector employment activities, the State Department of Social Services shall pay the county 50 percent, less one hundred thirteen dollars ($113), of the total wage costs of an employee for whom a wage subsidy is paid, subject to all of the following conditions:

(1) (A) For participants receiving CalWORKs aid, the maximum state contribution of the total wage cost shall not exceed 100 percent of the computed grant for the assistance unit in the month prior to participation in subsidized employment.

(B) For participants who have received aid in excess of the time limits provided in subdivision (a) of Section 11454, the maximum state contribution of the total wage cost shall not exceed 100 percent of the computed grant for the assistance unit in the month prior to participation in subsidized employment.

(C) In the case of an individual who participates in subsidized employment as a service provided by a county pursuant to Section 11323.25, the maximum state contribution of the total wage cost shall not exceed 100 percent of the computed grant that the assistance unit received in the month prior to participation in the subsidized employment.

(D) The maximum state contribution, as defined in this paragraph, shall remain in effect until the end of the subsidy period as specified in paragraph (2), including with respect to subsidized employment participants whose wage results in the assistance unit no longer receiving a CalWORKs grant.

(E) State funding provided for total wage costs shall only be used to fund wage and nonwage costs of the county?s subsidized employment program.

(2) State participation in the total wage costs pursuant to this section shall be limited to a maximum of six months of wage subsidies for each participant. If the county finds that a longer subsidy period is necessary in order to mutually benefit the employer and the participant, state participation in a subsidized wage may be offered for up to 12 months.

(3) Eligibility for entry into subsidized employment funded under this section shall be limited to individuals who are not otherwise employed at the time of entry into the subsidized job, and who are current CalWORKs recipients, sanctioned individuals, or individuals described in Section 11320.15 who have exceeded the time limits specified in subdivision (a) of Section 11454. A county may continue to provide subsidized employment funded under this section to individuals who become ineligible for CalWORKs benefits in accordance with Section 11323.25.

(b) Upon application for CalWORKs after a participant?s subsidized employment ends, if an assistance unit is otherwise eligible within three calendar months of the date that subsidized employment ended, the income exemption requirements contained in Section 11451.5 and the work requirements contained in subdivision (c) of Section 11201 shall apply. If aid is restored after the expiration of that three-month period, the income exemption requirements contained in Section 11450.12 and the work requirements contained in subdivision (b) of Section 11201 shall apply.

(c) The department, in conjunction with representatives of county welfare offices and their directors and the Legislative Analyst?s Office, shall assess the cost neutrality of the subsidized employment program pursuant to this section and make recommendations to the Legislature, if necessary, to ensure cost neutrality. The department shall testify regarding the cost neutrality of the subsidized employment program during the 2012?13 fiscal year legislative budget hearings.

(d) No later than January 10, 2013, the State Department of Social Services shall submit a report to the Legislature on the outcomes of implementing this section that shall include, but need not be limited to, all of the following:

(1) The number of CalWORKs recipients that entered subsidized employment.

(2) The number of CalWORKs recipients who found nonsubsidized employment after the subsidy ends.

(3) The earnings of the program participants before and after the subsidy.

(4) The impact of this program on the state?s work participation rate.

(e) Payment of the state?s share in total wage costs required by this section shall be made in addition to, and independent of, the county allocations made pursuant to Section 15204.2.

(f) (1) A county that accepts additional funding for expanded subsidized employment for CalWORKs recipients in accordance with Section 11322.64 shall continue to expend no less than the aggregate amount of funding received by the county pursuant to Section 15204.2 that the county expended on subsidized employment pursuant to this section in the 2012?13 fiscal year.

(2) This subdivision shall not apply for any fiscal year in which the total CalWORKs caseload is projected by the department to increase more than 5 percent of the total actual CalWORKs caseload in the 2012?13 fiscal year.

(g) For purposes of this section, ?total wage costs? include the actual wage paid directly to the participant that is allowable under the Temporary Assistance for Needy Families program.

(h) This section shall become operative on October 1, 2013.

(Amended (as added by Stats. 2012, Ch. 47, Sec. 14) by Stats. 2013, Ch. 21, Sec. 24. Effective June 27, 2013. Section operative October 1, 2013, by its own provisions.)



11322.64

(a) (1) The department, in consultation with the County Welfare Directors Association of California, shall develop an allocation methodology to distribute additional funding for expanded subsidized employment programs for CalWORKs recipients.

(2) Funds allocated pursuant to this section may be utilized to cover all expenditures related to the operational costs of the expanded subsidized employment program, including the cost of overseeing the program, developing work sites, and providing training to participants, as well as wage and nonwage costs.

(3) The department, in consultation with the County Welfare Directors Association of California, shall determine the amount or proportion of funding allocated pursuant to this section that may be utilized for operational costs, consistent with the number of employment slots anticipated to be created and the funding provided.

(b) Funds allocated for expanded subsidized employment shall be in addition to, and independent of, the county allocations made pursuant to Section 15204.2 and shall not be used by a county to fund subsidized employment pursuant to Section 11322.63.

(c) Each county shall submit to the department a plan regarding how it intends to utilize the funds allocated pursuant to this section.

(d) (1) Participation in subsidized employment pursuant to this section shall be limited to a maximum of six months for each participant.

(2) Notwithstanding paragraph (1), a county may extend participation beyond the six-month limitation described in paragraph (1) for up to an additional three months at a time, to a maximum of no more than 12 total months. Extensions may be granted pursuant to this paragraph if the county determines that the additional time will increase the likelihood of either of the following:

(A) The participant obtaining unsubsidized employment with the participating employer.

(B) The participant obtaining specific skills and experiences relevant for unsubsidized employment in a particular field.

(e) A county may continue to provide subsidized employment funded under this section to individuals who become ineligible for CalWORKs benefits in accordance with Section 11323.25.

(f) Upon application for CalWORKs assistance after a participant?s subsidized employment ends, if an assistance unit is otherwise eligible within three calendar months of the date that subsidized employment ended, the income exemption requirements contained in Section 11451.5 and the work requirements contained in subdivision (c) of Section 11201 shall apply. If aid is restored after the expiration of that three-month period, the income exemption requirements contained in Section 11450.12 and the work requirements contained in subdivision (b) of Section 11201 shall apply.

(g) No later than April 1, 2015, the State Department of Social Services shall submit at least the following information regarding implementation of this section to the Legislature:

(1) The number of CalWORKs recipients that entered subsidized employment.

(2) The number of CalWORKs recipients who found nonsubsidized employment after the subsidy ends.

(3) The earnings of the program participants before and after the subsidy.

(4) The impact of this program on the state?s work participation rate.

(Added by Stats. 2013, Ch. 21, Sec. 25. Effective June 27, 2013.)



11322.65

(a) Unless otherwise specified in this chapter, assignment to any activity otherwise authorized under this article shall be limited in any county to the number or percentage of participants specified under Section 407 of the federal Social Security Act (42 U.S.C. Sec. 607) and subsequent amendments thereto, unless the recipient is concurrently participating in any activities that will count for the required number of hours of participation under federal law.

(b) Subdivision (a) shall not apply if the statewide percentage, as determined by the department, is less than the limits described in federal law.

(Amended by Stats. 1998, Ch. 902, Sec. 25. Effective January 1, 1999.)



11322.67

(a) If a pregnant woman is required to participate in work under this article, she may satisfy the work participation requirements by participating in a voluntary maternal, infant, and early childhood home visiting program or another voluntary home visiting program for low-income Californians that is approved by the United States Department of Health and Human Services. The hours that the woman participates in the home visiting program shall be applied to the work participation hours required by Section 11322.8 for a period of no longer than 10 months.

(b) In accordance with Section 11329.2, this section shall be implemented only upon receipt of a waiver of compliance with Section 602 of Title 42 of the United States Code by the United States Department of Health and Human Services, for purposes of establishing more effective ways to meet the goals of CalWORKs, particularly helping parents successfully prepare for employment and supporting the health and well-being of children.

(Added by Stats. 2013, Ch. 563, Sec. 4. Effective January 1, 2014.)



11322.7

(a) Every county shall provide an adequate range of those activities described in Section 11322.6 to ensure each participant?s access to needed activities and services to assist him or her in seeking employment, to provide education and training the participant needs to find self-supporting work, and to arrange for placement in paid or unpaid work settings that will enhance a participant?s ability to obtain unsubsidized employment.

(b) No plan shall require job search and work experience of participants to the exclusion of a range of activities to be offered to recipients.

(Added by Stats. 1997, Ch. 270, Sec. 84. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11322.8

(a) For a recipient required to participate in accordance with paragraph (1) of subdivision (a) of Section 11322.85, unless the recipient is otherwise exempt, the following shall apply:

(1) (A) An adult recipient in a one-parent assistance unit that does not include a child under six years of age shall participate in welfare-to-work activities for an average of at least 30 hours per week during the month.

(B) An adult recipient in a one-parent assistance unit that includes a child under six years of age shall participate in welfare-to-work activities for an average of at least 20 hours per week during the month.

(2) An adult recipient who is an unemployed parent, as defined in Section 11201, shall participate for an average of at least 35 hours of welfare-to-work activities per week during the month. However, both parents in a two-parent assistance unit may contribute to the 35 hours.

(b) For a recipient required to participate in accordance with paragraph (3) of subdivision (a) of Section 11322.85, the following shall apply:

(1) Unless otherwise exempt, an adult recipient in a one-parent assistance unit shall participate in welfare-to-work activities for an average of at least 30 hours per week during the month, subject to the special rules and limitations described in Section 607(c)(1)(A) of Title 42 of the United States Code as of January 1, 2013.

(2) Unless otherwise exempt, an adult recipient in a one-parent assistance unit that includes a child under six years of age shall participate in welfare-to-work activities for an average of at least 20 hours per week during the month, as described in Section 607(c)(2)(B) of Title 42 of the United States Code as of January 1, 2013.

(3) Unless otherwise exempt, an adult recipient who is an unemployed parent, as defined in Section 11201, shall participate in welfare-to-work activities for an average of at least 35 hours per week during the month, subject to the special rules and limitations described in Section 607(c)(1)(B) of Title 42 of the United States Code as of January 1, 2013.

(Amended by Stats. 2014, Ch. 29, Sec. 68. Effective June 20, 2014.)



11322.85

(a) Unless otherwise exempt, an applicant or recipient shall participate in welfare-to-work activities.

(1) For 24 cumulative months during a recipient?s lifetime, these activities may include the activities listed in Section 11322.6 that are consistent with the assessment performed in accordance with Section 11325.4 and that are included in the individual?s welfare-to-work plan, as described in Section 11325.21, to meet the hours required in Section 11322.8. These 24 months need not be consecutive.

(2) Any month in which the recipient meets the requirements of Section 11322.8, through participation in an activity or activities described in paragraph (3), shall not count as a month of activities for purposes of the 24-month time limit described in paragraph (1).

(3) After a total of 24 months of participation in welfare-to-work activities pursuant to paragraph (1), an aided adult shall participate in one or more of the following welfare-to-work activities, in accordance with Section 607(c) and (d) of Title 42 of the United States Code as of the operative date of this section, that are consistent with the assessment performed in accordance with Section 11325.4, and included in the individual?s welfare-to-work plan, described in Section 11325.21:

(A) Unsubsidized employment.

(B) Subsidized private sector employment.

(C) Subsidized public sector employment.

(D) Work experience, including work associated with the refurbishing of publicly assisted housing, if sufficient private sector employment is not available.

(E) On-the-job training.

(F) Job search and job readiness assistance.

(G) Community service programs.

(H) Vocational educational training (not to exceed 12 months with respect to any individual).

(I) Job skills training directly related to employment.

(J) Education directly related to employment, in the case of a recipient who has not received a high school diploma or a certificate of high school equivalency.

(K) Satisfactory attendance at a secondary school or in a course of study leading to a certificate of general equivalence, in the case of a recipient who has not completed secondary school or received such a certificate.

(L) The provision of child care services to an individual who is participating in a community service program.

(b) Any month in which any of the following conditions exists shall not be counted as one of the 24 months of participation allowed under paragraph (1) of subdivision (a):

(1) The recipient is participating in job search in accordance with Section 11325.22, assessment pursuant to Section 11325.4, is in the process of appraisal as described in Section 11325.2, or is participating in the development of a welfare-to-work plan as described in Section 11325.21.

(2) The recipient is no longer receiving aid, pursuant to Sections 11327.4 and 11327.5.

(3) The recipient has been excused from participation for good cause, pursuant to Section 11320.3.

(4) The recipient is exempt from participation pursuant to subdivision (b) of Section 11320.3.

(5) The recipient is only required to participate in accordance with subdivision (d) of Section 11320.3.

(6) The recipient is participating in family stabilization pursuant to Section 11325.24, and the recipient would meet the criteria for good cause pursuant to Section 11320.3. This paragraph may apply to a recipient for no more than six cumulative months.

(c) County welfare departments shall provide each recipient who is subject to the requirements of paragraph (3) of subdivision (a) written notice describing the 24-month time limitation described in that paragraph and the process by which recipients may claim exemptions from, and extensions to, those requirements.

(d) The notice described in subdivision (c) shall be provided at the time the individual applies for aid, during the recipient?s annual redetermination, and at least once after the individual has participated for a total of 18 months, and prior to the end of the 21st month, that count toward the 24-month time limit.

(e) The notice described in this section shall include, but shall not be limited to, all of the following:

(1) The number of remaining months the adult recipient may be eligible to receive aid.

(2) The requirements that the recipient must meet in accordance with paragraph (3) of subdivision (a) and the action that the county will take if the adult recipient does not meet those requirements.

(3) The manner in which the recipient may dispute the number of months counted toward the 24-month time limit.

(4) The opportunity for the recipient to modify his or her welfare-to-work plan to meet the requirements of paragraph (3) of subdivision (a).

(5) The opportunity for an exemption to, or extension of, the 24-month time limitation.

(f) For an individual subject to the requirements of paragraph (3) of subdivision (a), who is not exempt or granted an extension, and who does not meet those requirements, the provisions of Sections 11327.4, 11327.5, 11327.9, and 11328.2 shall apply to the extent consistent with the requirements of this section. For purposes of this section, the procedures referenced in this subdivision shall not be described as sanctions.

(g) (1) The department, in consultation with stakeholders, shall convene a workgroup to determine further details of the noticing and engagement requirements for the 24-month time limit, and shall instruct counties via an all-county letter, followed by regulations, no later than 18 months after the effective date of the act that added this section.

(2) The workgroup described in paragraph (1) may also make recommendations to refine or differentiate the procedures and due process requirements applicable to individuals as described in subdivision (f).

(h) (1) Notwithstanding paragraph (3) of subdivision (a) or any other law, an assistance unit that contains an eligible adult who has received assistance under this chapter, or from any state pursuant to the Temporary Assistance for Needy Families program (Part A (commencing with Section 401) of Title IV of the federal Social Security Act (42 U.S.C. Sec. 601 et seq.)) prior to January 1, 2013, may continue in a welfare-to-work plan that meets the requirements of Section 11322.6 for a cumulative period of 24 months commencing January 1, 2013, unless or until he or she exceeds the 48-month time limitation described in Section 11454.

(2) All months of assistance described in paragraph (1) prior to January 1, 2013, shall not be applied to the 24-month limitation described in paragraph (1) of subdivision (a).

(i) This section shall become operative on January 1, 2014.

(Amended (as added by Stats. 2013, Ch. 21, Sec. 27) by Stats. 2013, Ch. 358, Sec. 3. Effective September 26, 2013. Section operative January 1, 2014, by its own provisions.)



11322.86

(a) (1) Each county may provide an extension of time during which a recipient may participate in activities described in paragraph (1) of subdivision (a) of Section 11322.85 for recipients who are unlikely to meet the requirements of paragraph (3) of subdivision (a) of Section 11322.85 upon the expiration of the 24-month time limitation described in Section 11322.85.

(2) A county may grant extensions pursuant to paragraph (1) for a number of assistance units equal to no more than 20 percent of the assistance units in the county in which all adult members have been provided aid under this chapter for at least 24 months, in accordance with paragraph (1) of subdivision (a) of Section 11322.85, but not more than 48 months, in accordance with Section 11454.

(b) Counties are required to report information regarding the number and percentage of these extensions they have granted to the state.

(c) After consultation with stakeholders, the department shall issue an all-county letter by November 1, 2013, to define the process for implementing the extensions described in this section and the methodology for calculating the 20 percent limitation in paragraph (2) of subdivision (a).

(d) It is the intent of the Legislature that the state shall work with counties and other stakeholders to ensure that the extension process pursuant to subdivision (a) is implemented with minimal disruption to the impending completion of the welfare-to-work plans for recipients.

(e) This section shall become operative on January 1, 2013.

(Added by Stats. 2012, Ch. 47, Sec. 18. Effective June 27, 2012. Section operative January 1, 2013, by its own provisions.)



11322.87

(a) A recipient subject to the 24-month time limitation described in Section 11322.85 may request an extension in accordance with Section 11322.86 and may present evidence to the county that he or she meets any of the following circumstances:

(1) The recipient is likely to obtain employment within six months.

(2) The recipient has encountered unique labor market barriers temporarily preventing employment, and therefore needs additional time to obtain employment.

(3) The recipient has achieved satisfactory progress in an educational or treatment program, including adult basic education, vocational education, or a self-initiated program that has a known graduation, transfer, or completion date that would meaningfully increase the likelihood of his or her employment.

(4) The recipient needs an additional period of time to complete a welfare-to-work activity specified in his or her welfare-to-work case plan due to a diagnosed learning or other disability, so as to meaningfully increase the likelihood of his or her employment.

(5) The recipient has submitted an application to receive SSI disability benefits, and a hearing date has been established.

(6) Other circumstances as determined by the department.

(b) (1) Except for an extension requested in accordance with paragraph (5) of subdivision (a), and subject to the limitation described in paragraph (2) of subdivision (a) of Section 11322.86, a county shall grant an extension to a recipient who presents evidence in accordance with subdivision (a) unless the county determines that the evidence presented does not support the existence of the circumstances described in subdivision (a).

(2) An extension requested in accordance with paragraph (5) of subdivision (a) shall be granted if evidence that a hearing date has been established is provided to the county.

(3) At any hearing disputing a county?s denial of an extension in accordance with paragraph (1), the county shall have the burden of proof to establish that an extension was not justified unless the county demonstrates that the denial was due to the unavailability of an extension in accordance with the 20-percent limitation described in paragraph (2) of subdivision (a) of Section 11322.86.

(c) If, as a result of information already available to a county, including the recipient?s welfare-to-work plan and verifications of participation, the county identifies that a recipient meets a circumstance described in subdivision (a), and subject to the limitation described in paragraph (2) of subdivision (a) of Section 11322.86, a county may grant an extension of the 24-month time limitation described in paragraph (1) of subdivision (a) of Section 11322.85 to the recipient.

(d) An extension granted in accordance with subdivision (b) or (c) shall be granted for an initial period of up to six months and shall be reevaluated by the county at least every six months.

(e) This section shall become operative on January 1, 2013.

(Added by Stats. 2012, Ch. 47, Sec. 19. Effective June 27, 2012. Section operative January 1, 2013, by its own provisions.)



11322.9

(a) Community service activities shall meet all of the following criteria:

(1) Be performed in the public and private nonprofit sector.

(2) Provide participants with job skills that can lead to unsubsidized employment.

(3) Comply with the antidisplacement provisions contained in Section 11324.6.

(b) Participants in community service activities shall do all of the following:

(1) Participate in a community service activity for the number of hours required by Section 11322.8, unless fewer hours of community service participation are required by federal law.

(2) Participate in other work activities for the number of hours equal to the difference between the hours of participation in community service and the number of hours of participation required under Section 11322.8.

(c) The county plan pursuant to Section 10531 shall include a component, developed by the county in collaboration with local private sector employers, local education agencies, county welfare departments, organized labor, recipients of aid under this chapter, and government and community-based organizations providing job training and economic development, in order to identify all of the following:

(1) Unmet community needs that could be met through community service activities.

(2) The target population to be served.

(3) Entities responsible for project development, fiscal administration, and case management services.

(4) The terms of community service activities, that, to the extent feasible, shall be temporary and transitional, and not permanent.

(5) Supportive efforts, including job search, education, and training, which shall be provided to participants in community service activities.

(6) If the county intends to include grant-based on-the-job training in its community service plan, the process by which the county will comply with the voluntary consent form requirement established in subdivision (f) of Section 11322.6, including a list of the languages in which the consent form will be available.

(d) Aid under this chapter for any participant who fails to comply with the requirements of this section without good cause shall be reduced in accordance with Section 11327.5.

(Amended by Stats. 2004, Ch. 229, Sec. 22. Effective August 16, 2004. Operative December 1, 2004, by Sec. 65 of Ch. 229. Note: See Sec. 64.6 of Ch. 229 regarding implementation.)



11323.2

(a) Necessary supportive services shall be available to every participant in order to participate in the program activity to which he or she is assigned or to accept employment or the participant shall have good cause for not participating under subdivision (f) of Section 11320.3. As provided in the welfare-to-work plan entered into between the county and participant pursuant to this article, supportive services shall include all of the following:

(1) Child care.

(A) Paid child care shall be available to every participant with a dependent child in the assistance unit who needs paid child care if the child is 10 years of age or under, or requires child care or supervision due to a physical, mental, or developmental disability or other similar condition as verified by the county welfare department, or who is under court supervision.

(B) To the extent funds are available paid child care shall be available to a participant with a dependent child in the assistance unit who needs paid child care if the child is 11 or 12 years of age.

(C) Necessary child care services shall be available to every former recipient for up to two years, pursuant to Article 15.5 (commencing with Section 8350) of Chapter 2 of Part 6 of Division 1 of Title 1 of the Education Code.

(D) A child in foster care receiving benefits under Title IV-E of the federal Social Security Act (42 U.S.C. Sec. 670 et seq.) or a child who would become a dependent child except for the receipt of federal Supplemental Security Income benefits pursuant to Title XVI of the federal Social Security Act (42 U.S.C. Sec. 1381 et seq.) shall be deemed to be a dependent child for the purposes of this paragraph.

(E) The provision of care and payment rates under this paragraph shall be governed by Article 15.5 (commencing with Section 8350) of Chapter 2 of Part 6 of Division 1 of Title 1 of the Education Code. Parent fees shall be governed by subdivisions (g) and (h) of Section 8263 of the Education Code.

(2) Transportation costs, which shall be governed by regional market rates as determined in accordance with regulations established by the department.

(3) Ancillary expenses, which shall include the cost of books, tools, clothing specifically required for the job, fees, and other necessary costs.

(4) Personal counseling. A participant who has personal or family problems that would affect the outcome of the welfare-to-work plan entered into pursuant to this article shall, to the extent available, receive necessary counseling or therapy to help him or her and his or her family adjust to his or her job or training assignment.

(b) If provided in a county plan, the county may continue to provide case management and supportive services under this section to former participants who become employed. The county may provide these services for up to the first 12 months of employment to the extent they are not available from other sources and are needed for the individual to retain the employment.

(Amended by Stats. 2011, Ch. 43, Sec. 50. Effective June 30, 2011.)



11323.25

In addition to its authority under subdivision (b) of Section 11323.2, if provided in a county plan, the county may continue to provide welfare-to-work services to former participants who became ineligible for CalWORKs benefits because they became employed under Section 11322.63 or 11322.64. The county may provide these services for up to the first 12 months of employment, to the extent they are not available from other sources and are needed for the individual to retain the subsidized employment.

(Amended by Stats. 2013, Ch. 21, Sec. 28. Effective June 27, 2013.)



11323.3

(a) It is the intent of the Legislature that all CalWORKs applicants and recipients be aware of their potential liability for child care payment, and that child care providers be promptly paid for their services to eligible families.

(b) An applicant for, or a recipient of, CalWORKs benefits shall be provided written notice, both at the time of application and when he or she signs an original or amended welfare-to-work plan, of the availability of paid child care as provided in Section 11323.2. The notice shall inform applicants and recipients of all of the following:

(1) Paid child care is available to allow them to be employed or participate in welfare-to-work activities.

(2) Assistance in finding and choosing a child care provider is available.

(3) A recipient is required to inform the county welfare department of his or her need for paid child care as soon as that need arises.

(4) The recipient is required to request a child care subsidy from the county within 30 days from the first day child care services are received from each different provider, to be fully reimbursed for child care services.

(c) An applicant for, or recipient of, CalWORKs benefits shall be required to sign a copy of the written notice acknowledging that he or she has been informed of and understands the notice. The signed notice shall be retained in the client?s file.

(d) No payment shall be made for child care services provided pursuant to Section 8351 of the Education Code more than 30 days prior to the recipient?s initial request for payment for the child care service from that provider, when the recipient received the written notice provided in subdivision (b).

(e) The department shall develop regulations to implement this section.

(Added by Stats. 2002, Ch. 1022, Sec. 34. Effective September 28, 2002.)



11323.4

(a) Payments for supportive services, as described in Section 11323.2, shall be advanced to the participant, wherever necessary, and when desired by the participant, so that the participant need not use his or her funds to pay for these services. Payments for child care services shall be made in accordance with Article 15.5 (commencing with Section 8350) of Chapter 2 of Part 6 of the Education Code.

(b) The county welfare department shall take all reasonable steps necessary to promptly correct any overpayment or underpayment of supportive services payments to a recipient or a service provider, including, but not limited to, all cases involving fraud and abuse, consistent with procedures developed by the department.

(c) Notwithstanding any other provision of this article, any participant in on-the-job training who becomes ineligible for aid under this chapter due to earned income or hours worked, shall remain a participant in the program under this article for the duration of the on-the-job training assignment and shall be eligible for supportive services for the duration of the on-the-job training, provided this duration does not exceed the time limits otherwise applicable to the recipient.

(d) Notwithstanding any other provision of this article, any participant in on-the-job training, grant-based on-the-job training, supported work, or transitional employment who remains eligible for aid pursuant to this chapter, shall be eligible for transportation and ancillary expenses pursuant to paragraphs (2) and (3) of subdivision (a) of Section 11323.2.

(e) (1) Participants shall be encouraged to apply for financial aid, including educational grants, scholarships, and awards.

(2) To the extent permitted by federal law, the county shall coordinate with financial aid offices to establish procedures whereby the educational expenses of participants are met through available financial aid and the supportive services described in Section 11323.2. These procedures shall not result in duplication of payments, and shall require determinations to be made on an individual basis to ensure that using financial aid will not prevent the person?s participation in his or her welfare-to-work plan.

(f) Notwithstanding Section 10850, for purposes of child care supportive services, county welfare departments shall share information necessary for the administration of the child care programs and the CalWORKs program.

(Amended by Stats. 1998, Ch. 902, Sec. 28. Effective January 1, 1999.)



11323.6

The department shall be responsible for supervising the provision of child care by counties during stage one as described in Sections 8350, 8351, and 8352 of the Education Code. Counties may contract with public and private child care entities or providers for this purpose.

(Repealed and added by Stats. 1997, Ch. 270, Sec. 93. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11323.8

Counties shall manage the participant?s transition from stage one to stage two child care pursuant to Article 15.5 (commencing with Section 8350) of Chapter 2 of Part 6 of the Education Code. If the county is operating stage two child care, the county shall manage the participant?s transition from stage two to stage three pursuant to Article 15.5 (commencing with Section 8350) of Chapter 2 of Part 6 of the Education Code.

(Repealed and added by Stats. 1997, Ch. 270, Sec. 95. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11323.9

Each county welfare department shall provide to the State Department of Social Services, on a monthly basis, data regarding child care usage and demand in stage one of child care services, as described in Article 15.5 (commencing with Section 8350) of Chapter 2 of Part 6 of the Education Code, through which a recipient of aid under this chapter, or any successor program, will pass. The specific information needed for these reports may be specified by the Department of Social Services or through provisions of the annual Budget Act.

(Added by Stats. 2001, Ch. 750, Sec. 21. Effective January 1, 2002.)



11324

(a) If the county welfare department or a contractor pays for child care services which are exempt from licensure, all of the following information about the caregiver shall be on file with the county welfare department or the contractor and shall be made available to the participant:

(1) The name and address of the care provider.

(2) The address where care is to be provided.

(3) The hours care is to be provided and the charge for this care.

(4) The names, addresses, and telephone numbers of two character references.

(5) A copy of a valid California driver?s license or other identification to establish that the caregiver is at least 18 years old.

(6) A statement from the caregiver as to his or her health education, experience or other qualification, criminal record, and names and ages of other persons in the home or providing care.

(b) The county welfare department or the contractor shall use existing child care licensing or CalWORKs program procedures in meeting the requirements of subdivision (a).

(c) To the extent permitted by federal law, the county welfare department shall deny payment, or cause the contractor to deny payment, for child care services which are exempt from licensure if either of the following apply:

(1) The provider has been convicted of a violent felony, as defined in subdivision (c) of Section 667.5 of the Penal Code.

(2) The provider has been convicted of child abuse.

(d) If the child care provider selected by the participant is denied payment, the participant may have good cause for not participating as specified in paragraph (3) of subdivision (f) of Section 11320.3.

(Amended by Stats. 1997, Ch. 270, Sec. 96. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11324.4

(a) The employer or sponsor of an employment or training program position described in Section 11322.6 or 11322.9 or any positions created under any county pilot project shall assist and encourage qualified participants to compete for job openings occurring within the sponsor?s organization for which they qualify.

(b) Workers assigned to public agencies shall be allowed to participate in classified service examinations equivalent to the positions they occupy, as well as all open and promotional examinations for which experience in the position or other relevant experience is qualifying under merit system rules. To the extent permitted under federal or state law, local ordinance, or applicable collective bargaining agreements, time worked in the positions shall apply toward seniority in the merit public agency positions.

(Amended by Stats. 1997, Ch. 270, Sec. 98. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11324.5

The county shall ensure that the labor union is notified of the use of participants assigned to an employment or training program position described in Section 11322.6 or 11322.9 or any positions created under any county pilot project, in any location or work activity controlled by an employer and covered by a collective bargaining agreement between the employer and a union. For nonunionized employees, procedures shall provide for notification to employees of the use of participants under this article and the availability of the grievance process. Display of a poster shall satisfy this requirement.

(Amended by Stats. 1997, Ch. 270, Sec. 99. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11324.6

Any employment or training program position described in subdivisions (a) to (l), inclusive, of Section 11322.6 or Section 11322.9 or under any county pilot project, shall not be created as a result of, or shall not result in, any of the following:

(a) Displacement or partial displacement of current employees, including, but not limited to, a reduction in hours of nonovertime and overtime work, wages, or employment benefits.

(b) The filling of positions which would otherwise be promotional opportunities for current employees, except when positions are to be filled through an open process in which recipients are provided equal opportunity to compete.

(c) The filling of a position, prior to compliance with applicable personnel procedures or provisions of collective bargaining agreements.

(d) The filling of established unfilled public agency positions, unless the positions are unfunded in a public agency budget.

(e) The filling of a position created by termination, layoff, or reduction in workforce, caused by the employer?s intent to fill the position with a subsidized position pursuant to this article.

(f) A strike, lockout, or other bona fide labor dispute, or violation of any existing collective bargaining agreement between employees and employers.

(g) The filling of a work assignment customarily performed by a worker in a job classification within a recognized collective bargaining unit in that specific worksite, or the filling of a work assignment in any bargaining unit in which funded positions are vacant or in which regular employees are on layoff.

(h) The termination of a contract for services, prior to its expiration date, that results in the displacement or partial displacement of workers performing contracted services, caused by the employer?s intent to fill the position with a subsidized position pursuant to this article.

(i) The filling of a work assignment that results in not rehiring a seasonal employee who has a history of regular seasonal employment with an employer. The provisions of this subdivision shall apply only to the construction industry.

(j) The denial to a participant or employee of protections afforded other workers on the worksite by state and federal laws governing workplace health, safety, and representation.

(k) Subdivisions (b), (d), and (g) shall not apply to unsubsidized employment placements.

(Amended by Stats. 2002, Ch. 1142, Sec. 2. Effective January 1, 2003.)



11324.7

(a) The department shall provide a grievance process for regular employees and their representatives who wish to file a complaint that an assignment to community service, work experience, on-the-job training, or any activity funded by grant-based on-the-job training violates any of the displacement provisions contained in Section 11324.6, as applicable, respecting any employment or training position created pursuant to this article.

(b) (1) The grievance process established pursuant to subdivision (a) shall consist of an informal procedure followed by a hearing if the informal procedure fails to resolve the complaint to the satisfaction of the complainant.

(2) The grievance and any available appeal process shall be conducted in accordance with rules and notification requirements adopted and promulgated in federal law.

(3) The department shall issue instructions and requirements for the grievance process.

(c) The department shall administer the employee grievance process either directly or through the county welfare departments, or may enter into agreements with another state agency to administer all or any part of the grievance process.

(d) Notwithstanding subdivisions (b) and (c), the department shall require the use of any existing grievance procedure that is part of a collective bargaining agreement between the employer and the labor union representing the regular employee, in lieu of the process established by this section.

(e) Remedies for complaining regular employees in the process established by this section shall include, where appropriate, reinstatement, retroactive pay, and retroactive benefits.

(Amended by Stats. 1998, Ch. 902, Sec. 30. Effective January 1, 1999.)



11324.8

(a) At the time an individual applies for aid under this chapter, or at the time a recipient?s eligibility for aid is determined, the county shall do all of the following:

(1) Provide the individual, in writing and orally as necessary, with at least the following program information:

(A) A general description of the education, employment, and training opportunities and the supportive services available, including transitional benefits.

(B) A description of the exemptions from required participation provided under this article and the consequences of a refusal to participate in program components, if not exempt.

(C) A description of the responsibility of the participant to cooperate in establishing paternity and enforcing child support obligations, and to assist individuals in establishing paternity and obtaining child support as a condition of eligibility.

(2) Determine whether the individual is required to participate in the program provided under this article.

(b) At the time an individual is required to participate pursuant to this article, he or she shall receive a written preliminary determination that he or she is a member of a targeted group, for purposes of any applicable and operative federal Targeted Jobs Tax Credit and California Jobs Tax Credit.

(c) Persons not required to participate may volunteer to participate.

(d) An applicant for, or a recipient of, aid who is dissatisfied with the provisions of the welfare-to-work plan may seek redress through the independent assessment process, as described in subdivision (c) of Section 11325.4 or the state hearing or county grievance process, as described in Section 11327.8.

(Amended by Stats. 1998, Ch. 902, Sec. 31. Effective January 1, 1999.)



11325.1

When child care services are provided by a program funded under Section 8481 of the Education Code to a recipient under this article or any other job training program for recipients under this chapter, and the job training program utilizes vouchers for child care services issued by the county or a contracting agency, reimbursement for those child care services shall be made at a market rate established by the State Department of Education pursuant to Article 15.5 (commencing with Section 8350) of Chapter 2 of Part 6 of the Education Code.

(Amended by Stats. 1998, Ch. 902, Sec. 32. Effective January 1, 1999.)



11325.2

(a) At the time a recipient enters the welfare-to-work program, the county shall conduct an appraisal, pursuant to regulations adopted by the department, during which the recipient is informed of the requirement to participate in allowable welfare-to-work activities and of the provision of supportive services, pursuant to Section 11323.2. The appraisal shall gather and provide information about the recipient in the following areas:

(1) Employment history, interests, and skills.

(2) Educational history and learning disabilities.

(3) Housing status and stability.

(4) Language barriers.

(5) Physical and behavioral health, including, but not limited to, mental health and substance abuse issues.

(6) Child health and well-being.

(7) Criminal background that may present a barrier to employment or housing stability.

(8) Domestic violence.

(9) Need for supportive services as described in Section 11323.2.

(10) Other information that may affect an individual?s ability to participate in work activities.

(b) (1) The county shall utilize a standardized appraisal tool in order to assess strengths for and barriers to work activities. This tool shall be developed or selected by the department, in consultation with stakeholders, and shall be customized as needed for statewide use.

(2) Concurrent with the development of the standardized appraisal tool, mandatory training shall be developed for administration of the tool and shall, in addition, include skill-building components, including, at a minimum, rapport building and interviewing techniques.

(c) (1) If the results of the appraisal indicate that the individual may face barriers that impair his or her ability to participate in work activities, the county shall refer the recipient for an evaluation and services as described in Section 11325.25, 11325.5, or 11325.8, or may refer the recipient to family stabilization pursuant to Section 11325.24.

(2) If information obtained from the appraisal indicates that the individual qualifies for an exemption from welfare-to-work requirements, the county shall apply the exemption, pursuant to subdivision (b) of Section 11320.3.

(d) This section shall not apply to individuals subject to Article 3.5 (commencing with Section 11331) during the time that article is operative.

(e) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 29) and added by Stats. 2013, Ch. 21, Sec. 30. Effective June 27, 2013. Section operative January 1, 2014, by its own provisions.)



11325.21

(a) Any individual who is required to participate in welfare-to-work activities pursuant to this article shall enter into a written welfare-to-work plan with the county welfare department after assessment as required by subdivision (c) of Section 11320.1, but no more than 90 days after the date that a recipient?s eligibility for aid is determined or the date the recipient is required to participate in welfare-to-work activities pursuant to Section 11320.3. The recipient and the county may enter into a welfare-to-work plan as late as 90 days after the completion of the job search activity, as defined in subdivision (b) of Section 11320.1, if the job search activity is initiated within 30 days after the recipient?s eligibility for aid is determined. The plan shall include the activities and services that will move the individual into employment.

(b) The county shall allow the participant three working days after completion of the plan or subsequent amendments to the plan in which to evaluate and request changes to the terms of the plan.

(c) The plan shall be written in clear and understandable language, and have a simple and easy-to-read format.

(d) The plan shall contain at least all of the following general information:

(1) A general description of the program provided for in this article, including available program components and supportive services.

(2) A general description of the rights, duties, and responsibilities of program participants, including a list of the exemptions from the required participation under this article, the consequences of a refusal to participate in program components, and criteria for successful completion of the program.

(3) A description of the grace period required in paragraph (5) of subdivision (b) of Section 11325.22.

(e) The plan shall specify, and shall be amended to reflect changes in, the participant?s welfare-to-work activity, a description of services to be provided in accordance with Sections 11322.6, 11322.8, and 11322.85, as needed, and specific requirements for successful completion of assigned activities including required hours of participation.

The plan shall also include a general description of supportive services pursuant to Section 11323.2 that are to be provided as necessary for the participant to complete assigned program activities.

(f) Any assignment to a program component shall be reflected in the plan or an amendment to the plan. The participant shall maintain satisfactory progress toward employment through the methods set forth in the plan, and the county shall provide the services pursuant to Section 11323.2.

(g) This section shall not apply to individuals subject to Article 3.5 (commencing with Section 11331) during the time that article is operative.

(h) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 31) and added by Stats. 2013, Ch. 21, Sec. 32. Effective June 27, 2013. Section operative January 1, 2014, by its own provisions.)



11325.22

(a) (1) Following the appraisal required by Section 11325.2, all participants except those described in paragraph (4) of this subdivision or those who are participating in other activities or assessment pursuant to Section 11320.1, shall be assigned to participate for a period of up to four consecutive weeks in job search activities. These activities may include the use of job clubs to identify the participant?s qualifications. The county shall consider the skills and interests of the participants in developing a job search strategy. The period of job search activities may be shortened if the participant and the county agree that further activities would not be beneficial. Job search activities may be shortened for a recipient if the county determines that the recipient will not benefit because he or she may suffer from an emotional or mental disability that will limit or preclude the recipient?s participation under this article.

(2) Nothing in this section shall require participation in job search activities, the schedule for which interferes with unsubsidized employment or participation pursuant to Section 11325.23.

(3) Job search activities may be required in excess of the limits specified in paragraph (1) on the basis of a review by the county of the recipient?s performance during job search to determine whether extending the job search period would result in unsubsidized employment.

(4) A person subject to Article 3.5 (commencing with Section 11331) or subdivision (d) of Section 11320.3 shall not be required, but may be permitted, to participate in job search activities as his or her first program assignment following appraisal upon earning a high school diploma or its equivalent, if she or he has not already taken the option to complete these activities as the first program assignment following appraisal.

(b) (1) Upon the completion of job search activities, or a determination that those activities are not required, the participant shall be assigned to one or more of the activities described in Section 11322.6 as needed to attain employment.

(2) (A) The assignment to one or more of the program activities as required in paragraph (1) of this subdivision shall be based on the welfare-to-work plan developed pursuant to an assessment as described in Section 11325.4. The plan shall be based, at a minimum, on consideration of the individual?s existing education level, employment experience and relevant employment skills, available program resources, and local labor market opportunities.

(B) An assessment pursuant to Section 11325.4 shall be performed upon completion of job search activities or at such time as it is determined that job search will not be beneficial.

(C) Notwithstanding subparagraphs (A) and (B), an assessment shall not be required to develop a welfare-to-work plan for a person who is participating in an approved self-initiated program pursuant to Section 11325.23 unless the county determines that an assessment is necessary to meet the hours specified in Section 11325.23.

(3) A participant who lacks basic literacy or mathematics skills, a high school diploma or general educational development certificate, or English language skills, shall be assigned to participate in adult basic education as described in subdivision (k) of Section 11322.6, as appropriate and necessary for removal of the individual?s barriers to employment.

(4) Participation in activities assigned pursuant to this section may be sequential or concurrent. The county may require concurrent participation in the assigned activities if it is appropriate to the participant?s abilities, consistent with the participant?s welfare-to-work plan, and the activities can be concurrently scheduled.

(5) The participant has 30 days from the beginning of the initial training or education assignment in which to request a change or reassignment to another component. The county shall grant the participant?s request for reassignment if another assignment is available that is consistent with the participant?s welfare-to-work plan and the county determines the other assignment will readily lead to employment. This grace period shall be available only once to each participant.

(c) Any assignment or change in assignment to a program activity pursuant to this section shall be included in the welfare-to-work plan, or an amendment to the plan, as required in Section 11325.21.

(d) A participant who has not obtained unsubsidized employment upon completion of the activities in a welfare-to-work plan developed pursuant to the job search activities required by subdivision (a) and an assessment required by subdivision (b) shall be referred to reappraisal as described in Section 11326.

(e) The criteria for successful completion of an assigned education or training activity shall include regular attendance, satisfactory progress, and completion of the assignment. A person who fails or refuses to comply with program requirements for participation in the activities assigned pursuant to this section shall be subject to Sections 11327.4 and 11327.5.

(f) Except as provided in paragraph (4) of subdivision (a), this section shall not apply to individuals subject to Article 3.5 (commencing with Section 11331) during the time that article is operative.

(g) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 33) and added by Stats. 2013, Ch. 21, Sec. 34. Effective June 27, 2013. Section operative January 1, 2014, by its own provisions.)



11325.23

(a) (1) Except as provided in paragraph (2), any student who, at the time he or she is required to participate under this article pursuant to Section 11320.3, is enrolled in any undergraduate degree or certificate program that leads to employment may continue in that program if he or she is making satisfactory progress in that program, the county determines that continuing in the program is likely to lead to self-supporting employment for that recipient, and the welfare-to-work plan reflects that determination.

(2) Any individual who possesses a baccalaureate degree shall not be eligible to participate under this section unless the individual is pursuing a California regular classroom teaching credential in a college or university with an approved teacher credential preparation program.

(3) (A) Subject to the limitation provided in subdivision (f), a program shall be determined to lead to employment if it is on a list of programs that the county welfare department and local education agencies or providers agree lead to employment. The list shall be agreed to annually, with the first list completed no later than January 31, 1998. By January 1, 2000, all educational providers shall report data regarding programs on the list for the purposes of the report card established under Section 15037.1 of the Unemployment Insurance Code for the programs to remain on the list.

(B) For students not in a program on the list prepared under subparagraph (A), the county shall determine if the program leads to employment. The recipient shall be allowed to continue in the program if the recipient demonstrates to the county that the program will lead to self-supporting employment for that recipient and the documentation is included in the welfare-to-work plan.

(C) If participation in educational or vocational training, as determined by the number of hours required for classroom, laboratory, or internship activities, is not at least 30 hours, or if subparagraph (B) of paragraph (1) of subdivision (a) of Section 11322.8 applies, 20 hours, the county shall require concurrent participation in work activities pursuant to subdivisions (a) to (j), inclusive, of Section 11322.6 and Section 11325.22.

(b) Participation in the self-initiated education or vocational training program shall be reflected in the welfare-to-work plan required by Section 11325.21. The welfare-to-work plan shall provide that whenever an individual ceases to participate in, refuses to attend regularly, or does not maintain satisfactory progress in the self-initiated program, the individual shall participate under this article in accordance with Section 11325.22.

(c) Any person whose previously approved self-initiated education or training program is interrupted for reasons that meet the good cause criteria specified in subdivision (f) of Section 11320.3 may resume participation in the same program if the participant maintained good standing in the program while participating and the self-initiated program continues to meet the approval criteria.

(d) Supportive services reimbursement shall be provided for any participant in a self-initiated training or education program approved under this subdivision. This reimbursement shall be provided if no other source of funding for those costs is available. Any offset to supportive services payments shall be made in accordance with subdivision (e) of Section 11323.4.

(e) Any student who, at the time he or she is required to participate under this article pursuant to Section 11320.3, has been enrolled and is making satisfactory progress in a degree or certificate program, but does not meet the criteria set forth in subdivision (a), shall have until the beginning of the next educational semester or quarter break to continue his or her educational program if he or she continues to make satisfactory progress. At the time the educational break occurs, the individual is required to participate pursuant to Section 11320.1. A recipient not expected to complete the program by the next break may continue his or her education, provided he or she transfers at the end of the current quarter or semester to a program that qualifies under that subdivision, the county determines that participation is likely to lead to self-supporting employment of the recipient, and the welfare-to-work plan reflects that determination.

(f) Any degree, certificate, or vocational program offered by a private postsecondary training provider shall not be approved under this section unless the program is either approved or exempted by the appropriate state regulatory agency and the program is in compliance with all other provisions of law.

(Amended by Stats. 2012, Ch. 439, Sec. 28. Effective September 22, 2012.)



11325.24

(a) If, in the course of appraisal pursuant to Section 11325.2 or at any point during an individual?s participation in welfare-to-work activities in accordance with paragraph (1) of subdivision (a) of Section 11322.85, it is determined that a recipient meets the criteria described in subdivision (b), the recipient shall be eligible to participate in family stabilization.

(b) (1) A recipient shall be eligible to participate in family stabilization if the county determines that his or her family is experiencing an identified situation or crisis that is destabilizing the family and would interfere with participation in welfare-to-work activities and services.

(2) A situation or a crisis that is destabilizing the family in accordance with paragraph (1) may include, but shall not be limited to:

(A) Homelessness or imminent risk of homelessness.

(B) A lack of safety due to domestic violence.

(C) Untreated or undertreated behavioral needs, including mental health or substance abuse-related needs.

(c) Family stabilization shall include intensive case management and services designed to support the family in overcoming the situation or crisis, which may include, but are not limited to, welfare-to-work activities.

(d) Funds allocated for family stabilization in accordance with this section shall be in addition to, and independent of, the county allocations made pursuant to Section 15204.2.

(e) Funds allocated for family stabilization in accordance with this section, or the county allocations made pursuant to Section 15204.2, may be used to provide housing and other needed services to a family during any month that a family is participating in family stabilization.

(f) Each county shall submit to the department a plan, as defined by the department, regarding how it intends to implement the provisions of this section and shall report information to the department, including, but not limited to, the number of recipients served pursuant to this section, information regarding the services provided, outcomes for the families served, and any lack of availability of services. The department shall provide an update regarding this information to the Legislature during the 2014?15 budget process.

(g) It is the intent of the Legislature that family stabilization is a voluntary component intended to provide needed services and constructive interventions for parents and to assist in barrier removal for families facing very difficult needs. Participants in family stabilization are encouraged to participate, but the Legislature does not intend that parents be sanctioned as part of their experience in this program component. The Legislature further intends that recipients refusing or unable to follow their family stabilization plans without good cause be returned to the traditional welfare-to-work program.

(Amended by Stats. 2014, Ch. 29, Sec. 69. Effective June 20, 2014.)



11325.25

(a) A participant with a suspected learning or medical problem, as indicated by information received during appraisal or assessment or by lack of satisfactory progress in an assigned program component, shall be referred to an evaluation to determine whether the individual is unable to successfully complete or benefit from a current or proposed program assignment. As part of the evaluation, the county may require the individual to undergo the appropriate examinations to obtain information regarding the individual?s learning and physical abilities.

(b) Based upon the results of the evaluation required by subdivision (a), the county may refer the individual to any of the following components as appropriate:

(1) Referral to any of the activities in Section 11322.6, including referral to the person?s previous activity.

(2) Existing special programs that meet specific needs of the individual.

(3) Job search services, if the county determines the individual has the skills needed to find a job in the local labor market.

(4) Assessment as described in Section 11325.4, or reappraisal as described in Section 11326.

(5) Rehabilitation assessment and subsequent training.

(c) The participant shall be involved in the decisions made during the progress evaluation and shall have appeal rights consistent with those accorded to all program participants.

(Amended by Stats. 1997, Ch. 270, Sec. 110. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11325.4

(a) Upon referral to assessment, a participant shall work with the county welfare department to develop and agree on a welfare-to-work plan on the basis of an assessment of the individual?s skills and needs. The assessment shall include at least all of the following:

(1) The participant?s work history and an inventory of his or her employment skills, knowledge, and abilities.

(2) The participant?s educational history and present educational competency level.

(3) The participant?s need for supportive services in order to obtain the greatest benefit from the employment and training services offered under this article.

(4) An evaluation of the chances for employment given the current skills of the participant and the local labor market conditions.

(5) Local labor market information.

(6) Physical limitations or mental conditions that limit the participant?s ability for employment or participation in welfare-to-work activities.

(b) The county may contract with outside parties, including local educational agencies and service delivery areas, to provide the assessment.

(c) (1) Notwithstanding the procedures set forth in Chapter 7 (commencing with Section 10950) of Part 2, if the participant and assessor are unable to reach agreement on the welfare-to-work plan, the matter shall be referred by the county for an independent assessment by an impartial third party. The results of this assessment, which shall be binding upon the county and the participant, shall be used to develop the appropriate plan for the participant.

(2) No third party assessment under this subdivision shall be made by a party having any financial or other interest in the result of the assessment. The party making the assessment shall be selected by the county according to an unbiased procedure.

(d) This section shall not apply to individuals subject to Article 3.5 (commencing with Section 11331) during the time that article is operative.

(Amended by Stats. 1997, Ch. 270, Sec. 111. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11325.5

(a) If, pursuant to the appraisal conducted pursuant to Section 11325.2 or assessment conducted pursuant to Section 11325.4, there is a concern that a mental disability exists that will impair the ability of a recipient to obtain employment, he or she shall be referred to the county mental health department.

(b) Subject to appropriations in the Budget Act, the county mental health department shall evaluate the recipient and determine any treatment needs. The evaluation shall include the extent to which the individual is capable of employment at the present time and under what working and treatment conditions the individual is capable of employment. The evaluation shall include prior diagnoses, assessments, or evaluations that the recipient provides.

(c) Each county welfare department shall develop individual welfare-to-work plans for recipients with mental or emotional disorders based on the evaluation conducted by the mental health department. The plan for the recipient shall include appropriate employment accommodations or restrictions, supportive services, and treatment requirements. Any prior diagnosis, evaluation, or assessment provided by the recipient shall be considered in the development of his or her individual welfare-to-work plan.

(Amended by Stats. 2013, Ch. 21, Sec. 36. Effective June 27, 2013.)



11325.6

Subject to the limitations of subdivision (f) of Section 11322.6 and subdivision (a) of Section 11325.22, if activities to be provided under the plan between the county welfare department and the participant are not immediately available to the participant, he or she shall receive job search activities until the education or training services designated in the plan are available.

(Amended by Stats. 1997, Ch. 270, Sec. 113. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11325.7

(a) It is the intent of the Legislature in enacting this section to create a funding stream and program that assists certain recipients of aid under this chapter to receive necessary mental health services, including case management and treatment, thereby enabling them to make the transition from welfare to work. This funding stream shall be used specifically to serve recipients in need of mental health services, and shall be accounted for and expended by each county in a manner that ensures that recipients in need of mental health services are receiving appropriate services.

(b) The county plan required by Section 10531 shall include a plan for the development of mental health employment assistance services, developed jointly by the county welfare department and the county department of mental health. The plan shall have as its goal the treatment of mental or emotional disabilities that may limit or impair the ability of a recipient to make the transition from welfare-to-work, or that may limit or impair the ability to retain employment over a long-term period. The plan shall be developed in a manner consistent with both the county?s welfare-to-work program and the county?s consolidated mental health Medi-Cal services plan. The county may use community based providers, as necessary, that have experience in addressing the needs of the CalWORKs population. The county, whenever possible, shall ensure that the services provided qualify for federal reimbursement of the nonstate share of Medi-Cal costs.

(c) Subject to specific expenditure authority, mental health services available under this section shall include all of the following elements:

(1) Assessment for the purpose of identifying the level of the participant?s mental health needs and the appropriate level of treatment and rehabilitation for the participant.

(2) Case management, as appropriate, as determined by the county.

(3) Treatment and rehabilitation services, that shall include counseling, as necessary to overcome mental health barriers to employment and mental health barriers to retaining employment, in coordination with an individual?s welfare-to-work plan.

(4) In cases where a secondary diagnosis of substance abuse is made in a person referred for mental or emotional disorders, the welfare-to-work plan shall also address the substance abuse treatment needs of the participant.

(5) A process by which the county can identify those with severe mental disabilities that may qualify them for aid under Chapter 3 (commencing with Section 12000).

(d) Any funds appropriated by the Legislature to cover the nonfederal costs of the mental health employment assistance services required by this section shall be allocated consistent with the formula used to distribute each county?s CalWORKs program allocation. Each county shall report annually to the state the number of CalWORKs program recipients who received mental health services and the extent to which the allocation is sufficient to meet the need for these services as determined by the county. The State Department of Health Care Services shall develop a uniform methodology for ensuring that this allocation supplements and does not supplant current expenditure levels for mental health services for this population.

(Amended by Stats. 2012, Ch. 34, Sec. 218. Effective June 27, 2012.)



11325.71

(a) Notwithstanding subdivision (a) of Section 11325.7 and subdivision (e) of Section 11325.8, counties shall have the option to redirect funding, both from and to, the amounts appropriated for CalWORKs mental health employment assistance services and CalWORKs substance abuse treatment services, from and to other CalWORKs employment services that are necessary for individuals to participate in welfare-to-work activities. This section shall not be construed to limit a welfare-to-work participant?s access to mental health or substance abuse treatment services that would otherwise be available under Section 11325.7 or 11325.8, to the extent the participant is not provided good cause or determined to be exempt from welfare-to-work requirements.

(b) This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, which becomes effective on or before January 1, 2015, deletes or extends that date on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 47, Sec. 20. Effective June 27, 2012. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions.)



11325.8

(a) The county plan required by Section 10531 shall include a plan for the provision of substance abuse treatment services. The plan shall describe how the county welfare department and the county alcohol and drug program will collaborate to ensure an effective system is available to provide alcohol and drug services to recipients whose substance abuse creates a barrier to employment. The plan shall be developed in a manner that is consistent with the county?s welfare-to-work program. Substance abuse treatment services shall include evaluation, substance abuse treatment, employment counseling, provision of community service jobs, or other appropriate services.

(b) It is the intent of the Legislature that substance abuse treatment services for participants shall be provided by the county alcohol and drug program, or by a nonprofit agency under contract with the county alcohol and drug program. If the county welfare department determines that the county alcohol and drug program is unable to provide the needed services, the county department may contract directly with a nonprofit state-licensed narcotic treatment program, residential facility, or certified nonresidential substance abuse program to obtain substance abuse services for a participant.

(c) (1) A participant who is in a job search component of the county?s welfare-to-work program may be directed at any time to an assessment by the job search manager if the county believes that the participant?s substance abuse may limit or preclude his or her satisfactory completion of the job search component.

(2) During the assessment, if the case manager believes that substance abuse will impair the ability of the participant to obtain and retain employment, the case manager shall refer the participant to the county alcohol and drug program for an evaluation and determination of any treatment necessary for the participant?s transition from welfare to work. If the county alcohol and drug program is unable to provide the necessary services, the county may refer the participant to a state-licensed or certified nonprofit agency under contract with the county to perform these services.

(3) If a participant is determined to have a substance abuse problem, based on an evaluation by the county alcohol and drug program or a nonprofit state-licensed narcotic treatment program, residential facility, or certified nonresidential substance abuse program, the case manager shall develop the participant?s welfare-to-work plan based on the results of that evaluation. In such a case, the participant?s welfare-to-work plan may include appropriate treatment requirements, including assignment to a substance abuse program.

(4) A recipient of aid under this chapter shall be offered two opportunities to receive substance abuse treatment under subdivision (q) of Section 11322.6, except that the county may offer the recipient additional treatment opportunities.

(5) When a participant?s welfare-to-work plan includes assignment to a treatment program, a case manager may determine that the participant is out of compliance with that plan if, at any time, in consultation with the substance abuse treatment provider, the county determines that the participant has failed or refused to participate in a treatment program without good cause. The assigned treatment program shall be reasonably accessible within the county of residence or a nearby county.

(6) When a case manager determines that a participant in a treatment program as specified in his or her welfare-to-work plan is out of compliance with a program requirement other than participation in a required treatment program, the determination of whether the participant has good cause to be out of compliance shall include consideration of whether the participant?s substance abuse problem caused or substantially contributed to the failure to comply with the program requirements. In this determination, the county shall consult the substance abuse treatment provider as appropriate.

(d) No recipient may participate in a substance abuse treatment program for longer than six months without concurrently participating in a work activity, to be determined by the county and the recipient, in consultation with the treatment provider. However, if the recipient is in a state-licensed residential facility or a certified nonresidential substance abuse program that requires him or her to stay at the program site for a minimum of three hours per day, three days per week, or otherwise not to participate in nonprogram activities, the requirements of the treatment program shall fulfill the recipient?s work activity requirement.

(e) Any funds appropriated by the Legislature for allocation to each county to eliminate barriers to employment due to participants? substance abuse problems shall be allocated consistent with the formula used to distribute each county?s CalWORKs program allocation and shall be used to supplement, and not supplant, substance abuse treatment funds otherwise available to recipients. It is the intent of the Legislature that these funds be used to develop, expand, or develop and expand programs appropriate for CalWORKs program recipients. It is further the intent of the Legislature that, to the extent possible, these funds be used to maximize federal financial participation through Title XIX of the federal Social Security Act (Title 42 U.S.C. Sec. 1396 et seq.).

(f) Each county shall report annually to the state the number of CalWORKs program recipients who receive substance abuse treatment and the extent to which the allocation is sufficient to meet the need for substance abuse services as determined by the county.

(Amended by Stats. 1998, Ch. 902, Sec. 36. Effective January 1, 1999.)



11325.9

(a) The department shall develop three-year pilot projects in Alameda County, San Bernardino County, and Ventura County, at the option of each county, to create an integrated and coordinated case management system for delivery of services to CalWORKs families who face multiple barriers to employment. This pilot program shall permit the exchange of information and records between members of a multidisciplinary services team for the purpose of coordinating services relevant to the prevention, identification, and treatment of the family?s barriers to employment. Information shared between members of the multidisciplinary services team shall be maintained in a manner to ensure maximum protection of the family?s privacy. Information shall not be shared between the team or otherwise disclosed, except as otherwise authorized by law, once an individual and his or her family no longer receive CalWORKs benefits or services.

(b) For purposes of this section and Sections 11325.91 to 11325.96, inclusive:

(1) ?Multidisciplinary service team? or ?team? means a team of two or more persons trained and qualified to provide one or more of the services listed in paragraph (2) who are assigned the responsibility, within an integrated welfare system, for identifying the educational, health, and social service needs of a member of an assistance unit, and for developing a plan to address those needs. Team members may include any of the following:

(A) Representatives of public employment services agencies under contract with the CalWORKs program.

(B) Psychiatrists, psychologists, or other trained counseling personnel involved in mental health treatment.

(C) Providers of substance abuse treatment.

(D) Medical personnel with sufficient training to provide health services.

(E) Any public or private school teacher, administrative officer, supervisor of child welfare and attendance, or certificated public personnel employee.

(F) Representatives of a domestic violence shelter.

(G) Probation officers.

(H) Social workers with experience or training in child abuse or abuse of elder or dependent adults.

(I) Representatives from public housing agencies.

(J) Other team members may be added if necessary and if approved by the client if the team member agrees to abide by the confidentiality requirements in Section 11325.93.

(2) ?Integrated welfare system? means programs established by the state or by the pilot project county governments to provide two or more of the following services to households in which recipients of benefits under this chapter reside:

(A) Child welfare services.

(B) Employment services.

(C) Health care services.

(D) Mental health services.

(E) Substance abuse prevention and treatment.

(F) Child abuse prevention, identification, and treatment.

(G) Elder or dependent adult abuse prevention, identification, and treatment.

(H) Public housing services.

(I) Domestic violence counseling services.

(J) Juvenile probation services. However, representatives of juvenile probation may provide information to other team members, but may not receive information, records, or copies of records, from other team members.

(K) Educational services for children and adults.

(L) Nutrition services.

(M) Child care and development services.

(N) Learning disability evaluation.

(3) ?Targeted population? means long-term welfare-dependent families with multiple barriers to employment, including, but not limited to, substance abuse, mental illness, child abuse and neglect, and domestic violence.

(Added by Stats. 1999, Ch. 919, Sec. 2. Effective January 1, 2000.)



11325.91

Notwithstanding any other provision of law, for purposes of Section 10850, a team engaged in any activity permitted pursuant to Section 11325.93 shall be deemed to be engaged in the administration of public social services.

(Added by Stats. 1999, Ch. 919, Sec. 3. Effective January 1, 2000.)



11325.93

(a) Team members may disclose to one another information about, and view records on, members of an assistance unit to the extent permitted by this section, for CalWORKs clients in the targeted population. In the operation of the pilot projects authorized by Section 11325.9, information disclosed or records viewed by team members shall be limited to relevant information or records necessary to formulate an integrated services plan or to deliver services to children and families. All information or documents, or copies of documents, to be disclosed by team members shall be necessary to the prevention, identification, and treatment of a parent?s or guardian?s barriers to employment.

(b) If team members require records held by other team members, copies may be provided subject to the limitations of subdivision (c). Requests for copies shall be limited to the records necessary to formulate an integrated services plan, or to deliver services to children and their families.

(c) (1) Team members who receive information or records pertaining to a member of an assistance unit shall be allowed to establish and maintain a common computer data base for the purpose of planning and delivering services. The data base may contain demographic data and data on the level of individual involvement with an assistance unit member. The data base shall be for the use and disclosure only within the program, except by properly authorized consent of the CalWORKs recipient. A memorandum of understanding shall be established that specifies what types of information may be shared and for what purposes.

(2) Juvenile probation services shall be involved in the integrated welfare system for the limited purpose of providing information that directly affects the parent?s or guardian?s ability to participate in employment training or employment.

(3) Part 2.6 (commencing with Section 56) of Division 1 of the Civil Code, shall apply to the programs or services providing integrated services. Programs or services that seek access to an individual?s medical information, including mental health and drug treatment records, shall be required to obtain informed authorization from the individual or from the custodial parent or guardian if the individual is a minor, unless a minor is authorized to give consent. Medical information shall not be disclosed to any individual who is not authorized to have that information pursuant to the authorization. Medical information shall not be disclosed for any purpose not authorized by the authorization. A client shall have access to his or her medical information and the right to correct any inaccurate information.

(4) The pilot program may authorize use of information contained in the data base for bona fide evaluation and research purposes, unless otherwise prohibited by law. No information disclosed under this paragraph shall permit identification of the CalWORKs recipient or his or her family members.

(5) The release of copies of records protected by evidentiary privileges, as defined in Chapter 4 (commencing with Section 930) of Division 8 of the Evidence Code, may take place only after the team has received a form permitting release of records on the assistance unit member, which is signed by the member or the member?s custodial parent or guardian if the member is a minor. This paragraph shall not be construed to waive any right of privilege contained in the Evidence Code, except in compliance with Section 912 of that code.

(d) The sharing of information permitted under subdivisions (a), (b), and (c) shall be governed by memoranda of understanding among the agencies represented on the team. These memoranda shall specify the types of information that may be shared without a signed release form, in accordance with subdivision (c), and the process to be used to ensure that current confidentiality requirements, as described in subdivision (e), are met.

(e) Every team member shall be under the same privacy and confidentiality obligations and subject to the same confidentiality penalties as the person disclosing or providing the information or records. The information or records obtained shall be maintained in a manner that ensures the maximum protection of privacy and confidentiality rights.

(f) This section shall not be construed to restrict guarantees of confidentiality provided under federal law.

(g) Nothing in this section shall be construed to affect the authority of a health care provider to disclose medical information pursuant to paragraph (1) of subdivision (c) of Section 56.10 of the Civil Code.

(h) Information and records communicated or provided to the pilot programs by all providers, programs, and agencies, as well as information and records created by the program in the course of serving CalWORKs recipients and their families, shall be deemed private and confidential, and shall be protected from discovery and disclosure by all applicable statutory and common-law protections. Civil and criminal penalties shall apply to the inappropriate disclosure of information held by the pilot programs. This section shall not affect the authority of a health care provider to disclose medical information pursuant to paragraph (1) of subdivision (c) of Section 56.10 of the Civil Code.

(Added by Stats. 1999, Ch. 919, Sec. 4. Effective January 1, 2000.)



11325.95

The department shall prepare a report, for submission to the Legislature on or before April 1, 2002, on the outcomes of the pilot program established pursuant to Sections 11325.9 to 11325.93, inclusive, improving coordinated case management, assisting hard-to-serve CalWORKs families in alleviating multiple barriers to employment, and integrating service delivery within the multidisciplinary services team structure. The department shall also include in the report an analysis of the impact that record and information sharing has on CalWORKs recipients and their families, whether this information sharing pilot program results in increased employment rates of hard-to-serve parents, and whether there are any adverse consequences to recipients resulting from information sharing among agencies.

(Added by Stats. 1999, Ch. 919, Sec. 5. Effective January 1, 2000.)



11326

(a) The county shall conduct a reappraisal of any participant who does not obtain unsubsidized employment upon completion of all activities included in the welfare-to-work plan developed pursuant to Section 11325.4. The reappraisal shall evaluate whether there are extenuating circumstances as defined by the county that prevent the participant from obtaining employment within the local labor market area.

(b) Upon a determination that extenuating circumstances exist, the participant shall be assigned to additional activities in accordance with subdivision (b) of Section 11325.22 as the county determines to be appropriate and necessary.

(c) Upon a determination that no extenuating circumstances exist, and until this determination is reversed, the participant shall be limited to the activities in subdivisions (a), (d), (i), (l), and (q) of Section 11322.6. Participation in those activities shall be subject to the requirements of Section 11322.8.

(Amended by Stats. 2004, Ch. 229, Sec. 27. Effective August 16, 2004. Operative December 1, 2004, by Sec. 65 of Ch. 229. Note: See Sec. 64.6 of Ch. 229 regarding implementation.)



11327

Any county which fails to provide services according to its plan approved pursuant to this article shall receive sanctions in accordance with Section 10605. A recipient or a group of recipients may request the director to invoke Section 10605.

(Amended by Stats. 1995, Ch. 306, Sec. 30. Effective August 3, 1995.)



11327.4

(a) (1) Whenever an individual has failed or refused to comply with program requirements without good cause in a program component to which he or she is assigned and refuses to agree to or fails, without good cause, to comply with a compliance plan agreed to between the county and the participant, the individual shall be subject to sanctions specified in Section 11327.5.

(2) For the purposes of this article, the phrase ?failed or refused to comply with program requirements? shall be limited to: failing or refusing to sign a welfare-to-work plan, participate or provide required proof of satisfactory progress in any assigned program activity, pursuant to this article, including self-initiated programs described in Section 11325.23 or accept employment; terminating employment; or reducing earnings.

(b) (1) Upon determination that an individual has failed or refused to comply with program requirements, the county shall issue a notice of action effective no earlier than 30 calendar days from the date of issuance informing the individual that a sanction will be imposed if the individual fails to either attend an appointment scheduled by the county to be held within 20 calendar days of the notice, or contact the county by phone, within 20 calendar days of the notice, and fails to do either of the following:

(A) Provide information to the county that he or she had good cause for the refusal or failure that has led the county to make a finding of good cause for nonparticipation.

(B) Agree to a compliance plan to correct the failure or refusal to comply.

(2) The county shall schedule a time during which each individual who has failed or refused to comply with program requirements has an opportunity to demonstrate that he or she had good cause for that refusal or failure. The county shall schedule an appointment within 20 calendar days of the notice of action. The individual shall be allowed to reschedule the cause determination appointment once within the 20-calendar-day period.

(3) The written notice of action sent by the county shall do all of the following:

(A) Inform the individual of the specific act or acts that have caused the individual to be out of compliance with participation requirements.

(B) Inform the individual of his or her right to assert good cause for his or her refusal or failure.

(C) Inform the individual of the date and time of the scheduled appointment.

(D) Provide a general definition of good cause and examples of reasons that constitute good cause for not participating in the program.

(E) Inform the individual of the right to contact the county welfare department by telephone to establish good cause over the telephone in lieu of attending the appointment scheduled by the county.

(F) Inform the individual of the right to reschedule the appointment once within the 20-calendar-day period.

(G) Inform the individual that if good cause is not found, a compliance plan will be developed and the individual will be expected to agree to the plan or face a sanction.

(H) Inform the individual of the name, telephone number, and address of state and local legal aid and welfare rights organizations that may assist the individual with the good cause and compliance plan process.

(I) Describe the transportation and child care services that a person is entitled to, as needed in order to attend the appointment.

(c) If the individual fails to attend the appointment, the county shall attempt to contact the individual by telephone at the time of or after the appointment in order to establish a finding of good cause or no good cause, and, if a finding of no good cause is made, develop a compliance plan to correct the instance of nonparticipation.

(d) If the individual fails to attend the meeting and the county is not able to contact the individual in accordance with subdivision (c), and the individual fails to contact the county within the 20-calendar-day period, a sanction shall be imposed in accordance with Section 11327.5.

(e) If the individual attends the appointment or contacts the county by phone within the 20-calendar-day period and is either found by the county to have had good cause for his or her refusal or failure, or agrees to a compliance plan to correct the failure or refusal, the county shall rescind the notice of action issued pursuant to subdivision (b). If the individual agrees to a compliance plan at the appointment, the individual shall be provided a copy of the plan. If the individual agrees to a compliance plan over the telephone, a copy of the plan shall be mailed to the client.

(f) If the individual is found by the county to have had good cause for his or her refusal or failure, an instance of noncompliance shall not be considered to have occurred.

(g) If the individual is found by the county not to have had good cause, but agrees to a compliance plan and then fulfills the terms of the compliance plan, an instance of noncompliance shall not be considered to have occurred.

(h) If the individual enters into a written compliance plan, but does not fulfill the terms of the plan, and the county determines, based on available information, that the individual did not have good cause for failure to meet the terms of the plan, the county shall send a notice of action to impose a sanction. The procedures specified in subdivision (b) shall not be applicable to a sanction imposed under this subdivision.

(Amended by Stats. 1997, Ch. 270, Sec. 118. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11327.5

(a) Sanctions shall be imposed in accordance with subdivision (b) or (c), as appropriate, if an individual has failed or refused to comply with program requirements without good cause and conciliation efforts, as described in Section 11327.4, have failed.

(b) The sanctions provided for in subdivisions (c) and (d) shall not apply to an individual who is exempt from the requirements of this article but is voluntarily participating in the program. If that individual engages in conduct that would bring about the actions provided for in subdivisions (c) and (d), except for his or her status as a voluntary program participant, the individual shall not be given priority so long as other individuals are actively seeking to participate.

(c) Financial sanctions for failing or refusing to comply with program requirements without good cause shall cause a reduction in the family?s grant by removing the noncomplying family member from the assistance unit for a period of time specified in subdivision (d).

(1) For families that qualify for aid due to unemployment of the family?s primary wage earner, the sanctioned parent shall be removed from the assistance unit. Unless the spouse or the family?s second parent meets the provisions of subparagraph (A) of paragraph (2), if the sanctioned parent?s spouse or the family?s second parent is not participating in the program, both the sanctioned parent and the spouse or second parent shall be removed from the assistance unit. The county shall notify the spouse of the noncomplying participant or second parent in writing at the commencement of conciliation of his or her own opportunity to participate and the impact on sanctions of that participation.

(2) (A) Except as provided in subparagraph (B), exemption criteria specified in Section 11320.3, conciliation specified in Section 11327.4, and good cause criteria specified in Section 11320.31 and subdivision (f) of Section 11320.3 shall apply to the sanctioned parent?s spouse or the family?s second parent.

(B) Exemption criteria specified in paragraphs (5) and (6) of subdivision (b) of Section 11320.3 do not apply to a spouse or second parent who is participating to avoid the sanction of the noncomplying parent.

(C) If the sanctioned parent?s spouse or the family?s second parent chooses to participate to avoid the noncomplying parent?s sanction, subsequently fails or refuses to participate without good cause, and does not conciliate, he or she shall be removed from the assistance unit for a period of time specified in subdivision (d).

(D) If the sanctioned parent?s spouse or the family?s second parent is under his or her own sanction at the time of the first parent?s sanction, the spouse or second parent shall not be provided the opportunity to avoid the first parent?s sanction until the spouse or second parent?s sanction is completed.

(3) For families that qualify due to the absence or incapacity of a parent, only the noncomplying parent shall be removed from the assistance unit.

(4) If the noncomplying individual is the only dependent child in the family, his or her needs shall not be taken into account in determining the family?s need for assistance and the amount of the assistance payment.

(5) If the noncomplying individual is one of several dependent children in the family, his or her needs shall not be taken into account in determining the family?s need for assistance and the amount of the assistance payment.

(d) An instance of noncompliance without good cause shall result in a financial sanction. This sanction shall terminate at any point if the noncomplying participant performs the activity or activities he or she previously refused to perform.

(e) Sanctions shall become effective on the first day of the first payment-month that the sanctioned individual?s needs are removed from aid under this chapter.

(f) In the event this section conflicts with federal law, the department shall adopt regulations to conform to federal law.

(Amended (as amended by Stats. 2009, 4th Ex., Ch. 8, Sec. 2) by Stats. 2011, Ch. 8, Sec. 15. Effective March 24, 2011. Operative July 1, 2011, pursuant to Sec. 41 of Ch. 8.)



11327.6

Notwithstanding any other provision of law, any person who is not required, but who volunteers, to participate in the program established by this article and fails to appear for a scheduled appointment prior to entering into the welfare-to-work plan shall be deemed to not be subject to the requirements of this article and the conciliation efforts and sanction requirements established under Sections 11327.4 and 11327.5 shall not apply.

(Amended by Stats. 1997, Ch. 270, Sec. 120. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11327.8

(a) Except as specified in this section, whenever a participant believes that any program requirement or assignment in this program is in violation of his or her welfare-to-work plan or is inconsistent with this article, the participant may request a state hearing pursuant to Chapter 7 (commencing with Section 10950) of Part 2 or utilize a formal grievance procedure to be established by the county board of supervisors and specified in each county plan.

(b) If the participant is not satisfied with the outcome of the grievance procedure, he or she may appeal the decision in accordance with the procedures set forth in Chapter 7 (commencing with Section 10950) of Part 2. Participants shall be subject to sanctions pending the outcome of the formal grievance procedure or any subsequent appeal, only if they fail to participate during the period the grievance procedure is being processed. However, a participant shall not utilize the grievance procedure to appeal the results of an assessment made pursuant to Section 11325.4.

(c) If a participant is not satisfied with the decision of a hearing conducted pursuant to Section 10950 concerning on-the-job working conditions or workers? compensation coverage, the participant may file a further appeal with the appropriate state regulating agency.

(Amended by Stats. 1998, Ch. 902, Sec. 38. Effective January 1, 1999.)



11327.9

In determining whether good cause exists for a refusal or failure to comply with program requirements, the county shall take into consideration whether the participant has a mental disability that caused or substantially contributed to the refusal or failure to comply with program requirements. This determination shall be made, where appropriate, in consultation with the county mental health department.

(Added by Stats. 1997, Ch. 270, Sec. 122. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11328.2

A participant under this article shall have all due process rights granted pursuant to Chapter 7 (commencing with Section 10950) of Part 2.

(Added by Stats. 1990, Ch. 1568, Sec. 7. Effective September 30, 1990. Operative October 1, 1990, by Sec. 15 of Ch. 1568.)



11328.8

(a) The department, under the direction of the Health and Welfare Agency, the Chancellor?s office of the California Community Colleges, and the State Department of Education shall each develop and implement regulations whereby any payment for education and training services from funds appropriated for the purposes of this article and delivered pursuant to Section 11322.6 by an entity contracting with a county shall be made in accordance with a competitively selected fixed unit price performance-based contract. Under these contracts, full payment shall not be considered earned until either of the following has occurred:

(1) The participant has successfully completed the education program.

(2) The participant has successfully completed the job training program and has been retained in unsubsidized employment for at least 180 days.

(b) Up to 70 percent of the fixed unit price for job training may be paid upon placement. At least 30 percent of the fixed unit price for job training shall be withheld for the followup during the 180-day retention period. Progress payments shall be made from this portion upon evidence of job retention at 30, 90, and 180 days. A pro rata share of the 70 percent payment shall be paid to the training provider if the participant fails to complete the training.

(c) The department may exempt county contracts for CalWORKs educational services from subdivisions (a) and (b) in instances where counties are unable to obtain educational services due to the absence of an available adult education program or the small number of CalWORKs referrals. The department, in conjunction with the State Department of Education, shall develop criteria for granting the exemptions from subdivisions (a) and (b). The departments shall also consider using funds set aside for CalWORKs educational services in the State Department of Education?s annual budget allocation or funds allocated to the State Department of Education for CalWORKs costs in the annual Budget Act, to pay for the costs of education contracts permitted by this subdivision.

(Amended by Stats. 1998, Ch. 902, Sec. 39. Effective January 1, 1999.)



11329

(a) The department shall evaluate the program and shall collect data on program cost, caseload movement, and program outcomes, including data on all of the following:

(1) The numbers of voluntary and mandatory participants in each program component.

(2) The amount of time that each participant remains in each component and the types of services, including supportive services, each participant receives.

(3) The number of recipients in each component that move to each of the other components.

(4) The number of participants sanctioned as well as the amount and duration of the sanction, the reason for the sanction, and the amount of time the participant was in the program prior to the sanction.

(5) The number of participants who go off aid, and to the extent possible, the reason they have gone off aid.

(6) The number of applicants who reapplied for and received aid after having gone off aid during the time they were participating in the program.

(7) The starting salary of employed participants.

(8) Participants? job retention rates.

(9) The appropriateness of the categorization of participants.

(10) The appropriateness of assessments and employment plans.

(11) The appropriateness of preemployment preparation assignments, including a periodic review of the appropriateness of these assignments.

(12) The effectiveness of training components based upon the number of individuals placed in employment.

(13) The timeliness of preemployment preparation assignment reviews.

(14) The appropriateness of sanctions applied under this article.

(b) The department may use standard statistical sampling methods to conduct the evaluation. The department shall maintain this data for the state and for each county. The department may contract with a qualified organization for the evaluation required by this section. The department shall submit a plan for implementing this evaluation to the Joint Legislative Budget Committee. To the extent possible, the data collection system for this evaluation shall be designed to collect data in the least expensive and least time-consuming manner possible.

(Amended by Stats. 2001, Ch. 745, Sec. 243. Effective October 12, 2001.)



11329.2

(a) The department shall seek any federal funds available for implementation of this article, including, but not limited to, funds available under Title IV of the federal Social Security Act (42 U.S.C. Sec. 601 et seq.).

(b) (1) The department shall seek any waiver from the Secretary of the United States Department of Health and Human Services which is necessary to implement this article.

(2) Any provision of this article that may only be implemented pursuant to a waiver from the United States Department of Health and Human Services shall only be operative during the period for which the waiver is granted, as stated in a declaration that shall be executed by the director when the waiver is obtained.

(Amended by Stats. 1997, Ch. 270, Sec. 127. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11329.4

(a) No funds appropriated for purposes of this article shall be used to fund education or training services in any county plan if these services could reasonably be provided by local educational agencies from Section A or Section B of the State School Fund which are not otherwise committed.

(b) No local educational agency shall be authorized to receive funds appropriated for purposes of this article unless it has demonstrated that it has fully committed all the funds from Section A or Section B of the State School Fund available to it, as certified by the district to the Chancellor of the California Community Colleges, or the Superintendent of Public Instruction.

(c) The Chancellor of the California Community Colleges and the Superintendent of Public Instruction, as appropriate, shall certify this information to the Director of Finance.

(Added by Stats. 1990, Ch. 1568, Sec. 7. Effective September 30, 1990. Operative October 1, 1990, by Sec. 15 of Ch. 1568.)



11329.5

With respect to paragraph (7) of subdivision (b) of Section 11320.3 and Section 11325.71, the Legislature finds and declares all of the following, but only for the operative period of these added provisions:

(a) Due to the significant General Fund revenue decline for the 2009?10 fiscal year, funding has been reduced for the CalWORKs program.

(b) Due to the federal funding available under the American Recovery and Reinvestment Act of 2009 (Public Law 111-5) (ARRA) for CalWORKs grants, reductions in 2009?10 are being achieved in the county single allocation.

(c) Reduced funding, including a three-hundred-seventy-five-million-dollar ($375,000,000) reduction to the county single allocation in the 2009?10 and 2010?11 Budget Acts, and increased caseload for CalWORKs will result in insufficient resources to provide the full range of welfare-to-work services in the 2009?10 and 2010?11 fiscal years.

(d) Reduced funding, including a three hundred seventy-six million eight hundred fifty thousand dollar ($376,850,000) reduction to the county single allocation in the 2011?12 Budget Act, will result in insufficient resources to provide the full range of welfare-to-work services in the 2011?12 fiscal year.

(e) Reduced funding, including a reduction to the county single allocation, for the period between July 1, 2012, until January 1, 2015, will result in insufficient resources to provide the full range of welfare-to-work services during that time period.

(f) It is the intent of the Legislature that the limited resources for CalWORKs services be effectively utilized, as established in paragraph (7) of subdivision (b) of Section 11320.3.

(g) It is the further intent of the Legislature to provide additional flexibility to address funding constraints, as established in Section 11325.71, in addition to the existing flexibility provided under subdivision (f) of Section 11320.3.

(h) It is the further intent of the Legislature to minimize disruption of welfare-to-work services for individuals already participating, and prioritize exemptions and good cause for applicants.

(i) Funding and caseload factors will result in circumstances beyond the control of the counties in the 2009?10, 2010?11, and 2011?12 fiscal years, and relief should be provided for federal penalties that may result.

(Amended by Stats. 2012, Ch. 47, Sec. 21. Effective June 27, 2012.)






ARTICLE 3.2. Welfare-to-Work Activities

11320

Any reference to the Greater Avenues for Independence program or (GAIN) shall mean the welfare-to-work activities under the CalWORKs program provided for in this article.

(Repealed and added by Stats. 1997, Ch. 270, Sec. 61. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11320.1

Subsequent to the commencement of the receipt of aid under this chapter, the sequence of employment-related activities required of recipients under this article, unless exempted under Section 11320.3, shall be as follows:

(a) Orientation and appraisal.Recipients shall, and applicants may, at the option of a county and with the consent of the applicant, receive orientation to the welfare-to-work program provided under this article and receive appraisal pursuant to Section 11325.2.

(b) After orientation and appraisal, recipients shall participate in job search and job club pursuant to Section 11325.22, family stabilization pursuant to Section 11325.24, or substance abuse, mental health, or domestic violence services, unless the county determines that the recipient should first go to assessment pursuant to subdivision (c).

(c) Assessment.If employment is not found during the period provided for pursuant to subdivision (b), or at any time the county determines that participation in job search for the period specified in subdivision (a) of Section 11325.22 is not likely to lead to employment or that, based on information gathered during the appraisal, further information is needed to make an effective determination regarding the recipient?s next welfare-to-work activity, the recipient shall be referred to assessment, as provided for in Section 11325.4. Following assessment, the county and the recipient shall develop a welfare-to-work plan, as specified in Section 11325.21. The plan shall specify the activities provided for in Section 11322.6 to which the recipient shall be assigned, and the supportive services, as provided for pursuant to Section 11323.2, with which the recipient will be provided.

(d) Work activities.A recipient who has signed a welfare-to-work plan pursuant to Section 11325.21 shall participate in work activities, as described in this article.

(e) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 21) and added by Stats. 2013, Ch. 21, Sec. 22. Effective June 27, 2013. Section operative January 1, 2014, by its own provisions.)



11320.15

After a participant has been removed from the assistance unit under subdivision (a) of Section 11454, additional welfare-to-work services may be provided to the recipient, at the option of the county. If the county provides services to the recipient after the 48-month limit has been reached, the recipient shall participate in community service or subsidized employment, as described in Section 11322.63.

(Amended (as amended by Stats. 2011, Ch. 8) by Stats. 2011, Ch. 32, Sec. 43. Effective June 29, 2011. Amended version operative July 1, 2011, pursuant to Stats. 2011, Ch. 8, Sec. 41.)



11320.3

(a) (1) Except as provided in subdivision (b) or if otherwise exempt, every individual, as a condition of eligibility for aid under this chapter, shall participate in welfare-to-work activities under this article.

(2) Individuals eligible under Section 11331.5 shall be required to participate in the Cal-Learn Program under Article 3.5 (commencing with Section 11331) during the time that article is operative, in lieu of the welfare-to-work requirements, and subdivision (b) shall not apply to that individual.

(b) The following individuals shall not be required to participate for so long as the condition continues to exist:

(1) An individual under 16 years of age.

(2) (A) A child attending an elementary, secondary, vocational, or technical school on a full-time basis.

(B) A person who is 16 or 17 years of age, or a person described in subdivision (d) who loses this exemption, shall not requalify for the exemption by attending school as a required activity under this article.

(C) Notwithstanding subparagraph (B), a person who is 16 or 17 years of age who has obtained a high school diploma or its equivalent and is enrolled or is planning to enroll in a postsecondary education, vocational, or technical school training program shall also not be required to participate for so long as the condition continues to exist.

(D) For purposes of subparagraph (C), a person shall be deemed to be planning to enroll in a postsecondary education, vocational, or technical school training program if he or she, or his or her parent, acting on his or her behalf, submits a written statement expressing his or her intent to enroll in such a program for the following term. The exemption from participation shall not continue beyond the beginning of the term, unless verification of enrollment is provided or obtained by the county.

(3) An individual who meets either of the following conditions:

(A) The individual is disabled as determined by a doctor?s verification that the disability is expected to last at least 30 days and that it significantly impairs the recipient?s ability to be regularly employed or participate in welfare-to-work activities, provided that the individual is actively seeking appropriate medical treatment.

(B) The individual is of advanced age.

(4) A nonparent caretaker relative who has primary responsibility for providing care for a child and is either caring for a child who is a dependent or ward of the court or caring for a child in a case in which a county determines the child is at risk of placement in foster care, and the county determines that the caretaking responsibilities are beyond those considered normal day-to-day parenting responsibilities such that they impair the caretaker relative?s ability to be regularly employed or to participate in welfare-to-work activities.

(5) An individual whose presence in the home is required because of illness or incapacity of another member of the household and whose caretaking responsibilities impair the recipient?s ability to be regularly employed or to participate in welfare-to-work activities.

(6) A parent or other relative who meets the criteria in subparagraph (A) or (B).

(A) (i) The parent or other relative has primary responsibility for personally providing care to a child six months of age or under, except that, on a case-by-case basis, and based on criteria developed by the county, this period may be reduced to the first 12 weeks after the birth or adoption of the child, or increased to the first 12 months after the birth or adoption of the child. An individual may be exempt only once under this clause.

(ii) An individual who received an exemption pursuant to clause (i) shall be exempt for a period of 12 weeks, upon the birth or adoption of any subsequent children, except that this period may be extended on a case-by-case basis to six months, based on criteria developed by the county.

(iii) In making the determination to extend the period of exception under clause (i) or (ii), the following may be considered:

(I) The availability of child care.

(II) Local labor market conditions.

(III) Other factors determined by the county.

(iv) Effective January 1, 2013, the parent or other relative has primary responsibility for personally providing care to one child from birth to 23 months, inclusive. The exemption provided for under this clause shall be available in addition to any other exemption provided for under this subparagraph. An individual may be exempt only once under this clause.

(B) In a family eligible for aid under this chapter due to the unemployment of the principal wage earner, the exemption criteria contained in subparagraph (A) shall be applied to only one parent.

(7) A parent or other relative who has primary responsibility for personally providing care to one child who is from 12 to 23 months of age, inclusive, or two or more children who are under six years of age.

(8) A woman who is pregnant and for whom it has been medically verified that the pregnancy impairs her ability to be regularly employed or participate in welfare-to-work activities or the county has determined that, at that time, participation will not readily lead to employment or that a training activity is not appropriate. If a pregnant woman is unable to secure this medical verification, but is otherwise eligible for an exemption from welfare-to-work requirements under this section, including good cause for temporary illness related to the pregnancy, she shall be exempt from participation.

(c) Any individual not required to participate may choose to participate voluntarily under this article, and end that participation at any time without loss of eligibility for aid under this chapter, if his or her status has not changed in a way that would require participation.

(d) (1) Notwithstanding subdivision (a), a custodial parent who is under 20 years of age and who has not earned a high school diploma or its equivalent, and who is not exempt or whose only basis for exemption is paragraph (1), (2), (5), (6), (7), or (8) of subdivision (b), shall be required to participate solely for the purpose of earning a high school diploma or its equivalent. During the time that Article 3.5 (commencing with Section 11331) is operative, this subdivision shall only apply to a custodial parent who is 19 years of age.

(2) Section 11325.25 shall apply to a custodial parent who is 18 or 19 years of age and who is required to participate under this article.

(e) Notwithstanding paragraph (1) of subdivision (d), the county may determine that participation in education activities for the purpose of earning a high school diploma or equivalent is inappropriate for an 18 or 19 year old custodial parent only if that parent is reassigned pursuant to an evaluation under Section 11325.25, or, at appraisal is already in an educational or vocational training program that is approvable as a self-initiated program as specified in Section 11325.23. If that determination is made, the parent shall be allowed to continue participation in the self-initiated program subject to Section 11325.23. During the time that Article 3.5 (commencing with Section 11331) is operative, this subdivision shall only apply to a custodial parent who is 19 years of age.

(f) A recipient shall be excused from participation for good cause when the county has determined there is a condition or other circumstance that temporarily prevents or significantly impairs the recipient?s ability to be regularly employed or to participate in welfare-to-work activities. The county welfare department shall review the good cause determination for its continuing appropriateness in accordance with the projected length of the condition, or circumstance, but not less than every three months. The recipient shall cooperate with the county welfare department and provide information, including written documentation, as required to complete the review. Conditions that may be considered good cause include, but are not limited to, the following:

(1) Lack of necessary supportive services.

(2) In accordance with Article 7.5 (commencing with Section 11495), the applicant or recipient is a victim of domestic violence, but only if participation under this article is detrimental to or unfairly penalizes that individual or his or her family.

(3) Licensed or license-exempt child care for a child 10 years of age or younger is not reasonably available during the individual?s hours of training or employment including commuting time, or arrangements for child care have broken down or have been interrupted, or child care is needed for a child who meets the criteria of subparagraph (C) of paragraph (1) of subdivision (a) of Section 11323.2, but who is not included in the assistance unit. For purposes of this paragraph, ?reasonable availability? means child care that is commonly available in the recipient?s community to a person who is not receiving aid and that is in conformity with the requirements of Public Law 104-193. The choices of child care shall meet either licensing requirements or the requirements of Section 11324. This good cause criterion shall include the unavailability of suitable special needs child care for children with identified special needs, including, but not limited to, disabilities or chronic illnesses.

(g) (1) Paragraph (7) of subdivision (b) shall be implemented notwithstanding Sections 11322.4, 11322.7, 11325.6, and 11327, and shall become inoperative on January 1, 2013.

(2) The State Department of Social Services, in consultation with the County Welfare Directors Association of California, and advocates, shall develop a process to assist clients with reengagement in welfare-to-work activities, pursuant to subdivision (h). Reengagement activities may include notifying clients of the expiration of exemptions, reassessments, and identifying necessary supportive services.

(h) (1) A recipient who was not required to participate in welfare-to-work activities on December 31, 2012, because, in accordance with paragraph (7) of subdivision (b), he or she is a parent or other relative who has primary responsibility for personally providing care to one child who is from 12 to 23 months of age, inclusive, or two or more children who are under six years of age shall not be required to participate until the county welfare department reengages the recipient in welfare-to-work activities.

(2) For purposes of this subdivision, reengagement in welfare-to-work activities shall include the development of a welfare-to-work plan in accordance with Section 11325.21 and the provision of necessary supportive services pursuant to Section 11323.2.

(3) County welfare departments shall reengage all recipients described in paragraph (1) by January 1, 2015, unless the recipient is otherwise eligible for an exemption under subdivision (b).

(4) A recipient reengaged in accordance with this subdivision who has received assistance under this chapter, or from any state pursuant to the Temporary Assistance for Needy Families program (Part A (commencing with Section 401) of Title IV of the federal Social Security Act (42 U.S.C. Sec. 601 et seq.)), may continue in a welfare-to-work plan that meets the requirements of Section 11322.6 for a cumulative period of 24 months commencing the first day of the first month after he or she is reengaged, unless or until he or she exceeds the 48-month time limitation described in Section 11454.

(5) All months of assistance described in paragraph (4) prior to the reengagement of the recipient shall not be applied to the 24-month limitation described in paragraph (1) of subdivision (a) of Section 11322.85.

(Amended by Stats. 2013, Ch. 563, Sec. 3. Effective January 1, 2014.)



11320.31

Sanctions shall not be applied for a failure or refusal to comply with program requirements for reasons related to employment, an offer of employment, an activity, or other training for employment including, but not limited to, the following reasons:

(a) The employment, offer of employment, activity, or other training for employment discriminates on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code.

(b) The employment or offer of employment exceeds the daily or weekly hours of work customary to the occupation.

(c) The employment, offer of employment, activity, or other training for employment requires travel to and from the place of employment, activity, or other training and one?s home that exceeds a total of two hours in round-trip time, exclusive of the time necessary to transport family members to a school or place providing care, or, when walking is the only available means of transportation, the round-trip is more than two miles, exclusive of the mileage necessary to accompany family members to a school or a place providing care. An individual who fails or refuses to comply with the program requirements based on this subdivision shall be required to participate in community service activities pursuant to Section 11322.9.

(d) The employment, offer of employment, activity, or other training for employment involves conditions that are in violation of applicable health and safety standards.

(e) The employment, offer of employment, or work activity does not provide for workers? compensation insurance.

(f) Accepting the employment or work activity would cause an interruption in an approved education or job training program in progress that would otherwise lead to employment and sufficient income to be self-supporting, excluding work experience or community service employment as described in subdivisions (d) and (j) of Section 11322.6 and Section 11322.9 or other community work experience assignments, except that a recipient may be required to engage in welfare-to-work activities to the extent necessary to meet the hours of participation required by Section 11322.8.

(g) Accepting the employment, offer of employment, or work activity would cause the individual to violate the terms of his or her union membership.

(Amended by Stats. 2004, Ch. 788, Sec. 33. Effective January 1, 2005.)



11320.32

(a) The department shall administer a voluntary Temporary Assistance Program (TAP) for current and future CalWORKs recipients who meet the exemption criteria for work participation activities set forth in Section 11320.3, and are not single parents who have a child under the age of one year. Temporary Assistance Program recipients shall be entitled to the same assistance payments and other benefits as recipients under the CalWORKs program. The purpose of this program is to provide cash assistance and other benefits to eligible families without any federal restrictions or requirements and without any adverse impact on recipients. The Temporary Assistance Program shall commence no later than October 1, 2016.

(b) CalWORKs recipients who meet the exemption criteria for work participation activities set forth in subdivision (b) of Section 11320.3, and are not single parents with a child under the age of one year, shall have the option of receiving grant payments, child care, and transportation services from the Temporary Assistance Program. The department shall notify all CalWORKs recipients and applicants meeting the exemption criteria specified in subdivision (b) of Section 11320.3, except for single parents with a child under the age of one year, of their option to receive benefits under the Temporary Assistance Program. Absent written indication that these recipients or applicants choose not to receive assistance from the Temporary Assistance Program, the department shall enroll CalWORKs recipients and applicants into the program. However, exempt volunteers shall remain in the CalWORKs program unless they affirmatively indicate, in writing, their interest in enrolling in the Temporary Assistance Program. A Temporary Assistance Program recipient who no longer meets the exemption criteria set forth in Section 11320.3 shall be enrolled in the CalWORKs program.

(c) Funding for grant payments, child care, transportation, and eligibility determination activities for families receiving benefits under the Temporary Assistance Program shall be funded with General Fund resources that do not count toward the state?s maintenance of effort requirements under clause (i) of subparagraph (B) of paragraph (7) of subdivision (a) of Section 609 of Title 42 of the United States Code, up to the caseload level equivalent to the amount of funding provided for this purpose in the annual Budget Act.

(d) It is the intent of the Legislature that recipients shall have and maintain access to the hardship exemption and the services necessary to begin and increase participation in welfare-to-work activities, regardless of their county of origin, and that the number of recipients exempt under subdivision (b) of Section 11320.3 not significantly increase due to factors other than changes in caseload characteristics. All relevant state law applicable to CalWORKs recipients shall also apply to families funded under this section. This section does not modify the criteria for exemption in Section 11320.3.

(e) To the extent that this section is inconsistent with federal regulations regarding implementation of the Deficit Reduction Act of 2005, the department may amend the funding structure for exempt families to ensure consistency with these regulations, not later than 30 days after providing written notification to the chair of the Joint Legislative Budget Committee and the chairs of the appropriate policy and fiscal committees of the Legislature.

(Amended by Stats. 2014, Ch. 29, Sec. 67. Effective June 20, 2014.)



11321.6

(a) A county plan may provide that the program provided for in this article shall apply to recipients of aid under Part 5 (commencing with Section 17000), except that no funds appropriated for purposes of this article shall be utilized for purposes of applying this article to these individuals.

(b) A county plan may also provide that the program provided for in this article shall apply to refugees receiving Refugee Cash Assistance.

(c) The county shall maintain separate accounting records of expenditures related to applicants for, and recipients of, aid under this chapter, and for the individuals to whom the program applies pursuant to subdivisions (a) and (b). If a county elects to apply the program provided for in this article to refugees receiving Refugee Cash Assistance or to refugee recipients of aid under Part 5 (commencing with Section 17000), costs of applying the program shall be funded from the county?s federal social services and targeted assistance allocation as provided for under Chapter 5.5 (commencing with Section 13275).

(d) If, pursuant to subdivision (a), a county elects to apply the program provided for in this article to refugees or to recipients of aid under Part 5 (commencing with Section 17000), these individuals shall have the same rights, duties, and responsibilities that a participant has who is an applicant for, or a recipient of, aid under this chapter. Any participation by general assistance recipients shall not constitute any actual or implied responsibility for, or assumption of, costs of general assistance by the state.

(Added by Stats. 1990, Ch. 1568, Sec. 7. Effective September 30, 1990. Operative October 1, 1990, by Sec. 15 of Ch. 1568.)



11322.2

Counties shall continually monitor their program expenditures throughout the fiscal year. If a county determines that its anticipated expenditures will exceed the amount of that year?s allocations as a result of an unexpected event, including caseload increases, court cases, or significant justifiable increases in component costs, the county shall immediately notify the department.

(Amended by Stats. 1997, Ch. 270, Sec. 75. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11322.4

It is the intent of the Legislature to fund welfare-to-work activities under this article so that all recipients of aid under this chapter for whom participation under this article is required can be served and, in addition, so that recipients voluntarily participating under this article can be served.

(Repealed and added by Stats. 1997, Ch. 270, Sec. 77. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11322.5

(a) It is the intent of the Legislature to do each of the following:

(1) Maximize the ability of CalWORKs recipients to benefit from the federal Earned Income Tax Credit (EITC), including retroactive EITC credits and the Advance EITC, take advantage of the earned-income disregard to increase their federal Food Stamp Program benefits, and accumulate credit toward future social security income.

(2) Educate and empower all CalWORKs participants who receive the federal EITC to save or invest part or all of their credits in instruments such as individual development accounts, 401(k) plans, 403(b) plans, IRAs, 457 plans, Coverdell ESA plans, restricted accounts pursuant to subdivision (a) of Section 11155.2, or 529 plans, and to take advantage of the federal Assets for Independence program and other matching funds, tools, and training available from public or private sources, in order to build their assets.

(b) It is the intent of the Legislature that counties encourage CalWORKs recipients to participate in activities that will maximize their receipt of the EITC. To this end, counties may do all of the following:

(1) Structure welfare-to-work activities pursuant to subdivisions (a) to (j), inclusive, of Section 11322.6 to give recipients the option of maximizing the portion of their CalWORKs benefits that meets the definition of ?earned income? in Section 32(c)(2) of the Internal Revenue Code.

(2) Inform CalWORKs recipients of each of the following:

(A) That earned income, either previous or future, may make them eligible for the federal EITC, including retroactive EITC credits and the Advance EITC, increase their federal Food Stamp Program benefits, and accumulate credit toward future social security income.

(B) That recipients, as part of their welfare-to-work plans, have the option of engaging in subsidized employment and grant-based on-the-job training, as specified in Section 11322.6, and that participating in these activities will increase their earned income to the extent that they meet the requirements of federal law.

(C) That receipt of the federal EITC does not affect their CalWORKs grant and is additional tax-free income for them.

(D) That a CalWORKs recipient who receives the federal EITC may invest these funds in an individual development account, 401(k) plan, 403(b) plan, IRA, 457 plan, 529 college savings plan, Coverdell ESA, or restricted account, and that investments in these accounts will not make the recipient ineligible for CalWORKs benefits or reduce the recipient?s CalWORKs benefits.

(3) At each regular eligibility redetermination, the county shall ask a recipient whether the recipient is eligible for and takes advantage of the EITC. If the recipient may be eligible and does not participate, the county shall give the recipient the federal EITC form and encourage and assist the recipient to take advantage of it.

(c) (1) No later than December 1, 2008, the State Department of Social Services shall develop guidelines that counties may adopt to carry out the intent of this section and shall present options to the Governor and Legislature for any legislation necessary to further carry out the intent of this section.

(2) In developing the guidelines and legislative options, the department shall consult and convene at least one meeting of subject-matter experts, including representatives from the Assembly and Senate Committees on Human Services, Assets for All Alliance, Asset Policy Initiative of California, California Budget Project, California Catholic Conference, California Council of Churches, California Family Resource Association, California State Association of Counties, CFED, County Welfare Directors Association of California, Federal Reserve Bank of San Francisco, Legislative Analyst?s Office, Lifetime, National Council of Churches, Insight Center for Community Economic Development, New America Foundation, Public Policy Institute of California, University of California at Los Angeles School of Law, United States Internal Revenue Service, and Western Center on Law and Poverty. Nothing in this section requires the department to compensate or pay expenses for any person it consults or invites to the meeting or meetings.

(Amended by Stats. 2008, Ch. 179, Sec. 243. Effective January 1, 2009.)



11322.6

The welfare-to-work plan developed by the county welfare department and the participant pursuant to this article shall provide for welfare-to-work activities. Welfare-to-work activities may include, but are not limited to, any of the following:

(a) Unsubsidized employment.

(b) Subsidized private sector employment.

(c) Subsidized public sector employment.

(d) Work experience, which means public or private sector work that shall help provide basic job skills, enhance existing job skills in a position related to the participant?s experience, or provide a needed community service that will lead to employment. Unpaid work experience shall be limited to 12 months, unless the county welfare department and the recipient agree to extend this period by an amendment to the welfare-to-work plan. The county welfare department shall review the work experience assignment as appropriate and make revisions as necessary to ensure that it continues to be consistent with the participant?s plan and effective in preparing the participant to attain employment.

(e) On-the-job training.

(f) (1) Grant-based on-the-job training, which means public or private sector employment or on-the-job training in which the recipient?s cash grant, or a portion thereof, or the aid grant savings resulting from employment, or both, is diverted to the employer as a wage subsidy to partially or wholly offset the payment of wages to the participant, so long as the total amount diverted does not exceed the family?s maximum aid payment.

(2) A county shall not assign a participant to grant-based on-the-job training unless and until the participant has voluntarily agreed to participate in grant-based on-the-job training by executing a voluntary agreement form, which shall be developed by the department. The agreement shall include, but not be limited to, information on the following:

(A) How job termination or another event will not result in loss of the recipient?s grant funds, pursuant to department regulations.

(B) (i) How to obtain the federal Earned Income Tax Credit (EITC), including the Advance EITC, and increased CalFresh benefits, which may become available due to increased earned income.

(ii) This subparagraph shall only become operative when and to the extent that the department determines that it reflects current federal law and Internal Revenue Service regulations.

(C) How these financial supports should increase the participant?s current income and how increasing earned income should increase the recipient?s future social security income.

(3) Grant-based on-the-job training shall include community service positions pursuant to Section 11322.9.

(4) Any portion of a wage from employment that is funded by the diversion of a recipient?s cash grant, or the grant savings from employment pursuant to this subdivision, or both, shall not be exempt under Section 11451.5 from the calculation of the income of the family for purposes of subdivision (a) of Section 11450.

(g) Supported work or transitional employment, which means forms of grant-based on-the-job training in which the recipient?s cash grant, or a portion thereof, or the aid grant savings from employment, is diverted to an intermediary service provider, to partially or wholly offset the payment of wages to the participant.

(h) Workstudy.

(i) Self-employment.

(j) Community service.

(k) Adult basic education, which shall include reading, writing, arithmetic, high school proficiency, or general educational development certificate of instruction, and English as a second language. Participants under this subdivision shall be referred to appropriate service providers that include, but are not limited to, educational programs operated by school districts or county offices of education that have contracted with the Superintendent of Public Instruction to provide services to participants pursuant to Section 33117.5 of the Education Code.

(l) Job skills training directly related to employment.

(m) Vocational education and training, including, but not limited to, college and community college education, adult education, regional occupational centers, and regional occupational programs.

(n) Job search and job readiness assistance, which means providing the recipient with training to learn job seeking and interviewing skills, to understand employer expectations, and learn skills designed to enhance an individual?s capacity to move toward self-sufficiency, including financial management education.

(o) Education directly related to employment.

(p) Satisfactory progress in secondary school or in a course of study leading to a certificate of general educational development, in the case of a recipient who has not completed secondary school or received such a certificate.

(q) Mental health, substance abuse, and domestic violence services, described in Sections 11325.7 and 11325.8, and Article 7.5 (commencing with Section 11495), that are necessary to obtain and retain employment.

(r) Other activities necessary to assist an individual in obtaining unsubsidized employment.

Assignment to an educational activity identified in subdivisions (k), (m), (o), and (p) is limited to those situations in which the education is needed to become employed.

(Amended by Stats. 2011, Ch. 227, Sec. 50. Effective January 1, 2012.)



11322.61

(a) Except as provided in subdivisions (c) and (d) of Section 11327.5, if there is any interruption in receipt of income for an employee in a grant-based on-the-job training program, as provided for pursuant to subdivision (j) of Section 11322.6, that is caused by an employer?s conduct, the county shall ensure that a recipient receives 100 percent of the maximum aid payment, not counting the unpaid wages, that the assistance unit is eligible to receive. The payment shall be made as a supplemental grant payment. The county shall act to recover from the employer any amount of the grant diverted to the employer that was not paid as wages to the recipient. The agreement between the county and the employer pertaining to grant-based on-the-job training shall state that the county will take action to collect from the employer the amount of the grant diverted to the employer that was not paid as wages to the recipient.

(b) Pursuant to subdivision (f) of Section 11322.6, counties using grant-based on-the-job training shall monitor employers participating in grant-based on-the-job training, and shall cancel the participation of employers who demonstrate, over time, any of the following:

(1) An unwillingness to hire recipients who have participated in grant-based on-the-job training with that employer.

(2) An inability to provide job skills that enable participants to obtain nonsubsidized employment with other employers.

(Amended by Stats. 2000, Ch. 933, Sec. 2. Effective January 1, 2001.)



11322.62

Employers, sponsors of training activities, and contractors shall not discriminate against participants on any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code.

(Amended by Stats. 2004, Ch. 788, Sec. 34. Effective January 1, 2005.)



11322.63

(a) For counties that implement a welfare-to-work plan that includes subsidized private sector or public sector employment activities, the State Department of Social Services shall pay the county 50 percent, less one hundred thirteen dollars ($113), of the total wage costs of an employee for whom a wage subsidy is paid, subject to all of the following conditions:

(1) (A) For participants receiving CalWORKs aid, the maximum state contribution of the total wage cost shall not exceed 100 percent of the computed grant for the assistance unit in the month prior to participation in subsidized employment.

(B) For participants who have received aid in excess of the time limits provided in subdivision (a) of Section 11454, the maximum state contribution of the total wage cost shall not exceed 100 percent of the computed grant for the assistance unit in the month prior to participation in subsidized employment.

(C) In the case of an individual who participates in subsidized employment as a service provided by a county pursuant to Section 11323.25, the maximum state contribution of the total wage cost shall not exceed 100 percent of the computed grant that the assistance unit received in the month prior to participation in the subsidized employment.

(D) The maximum state contribution, as defined in this paragraph, shall remain in effect until the end of the subsidy period as specified in paragraph (2), including with respect to subsidized employment participants whose wage results in the assistance unit no longer receiving a CalWORKs grant.

(E) State funding provided for total wage costs shall only be used to fund wage and nonwage costs of the county?s subsidized employment program.

(2) State participation in the total wage costs pursuant to this section shall be limited to a maximum of six months of wage subsidies for each participant. If the county finds that a longer subsidy period is necessary in order to mutually benefit the employer and the participant, state participation in a subsidized wage may be offered for up to 12 months.

(3) Eligibility for entry into subsidized employment funded under this section shall be limited to individuals who are not otherwise employed at the time of entry into the subsidized job, and who are current CalWORKs recipients, sanctioned individuals, or individuals described in Section 11320.15 who have exceeded the time limits specified in subdivision (a) of Section 11454. A county may continue to provide subsidized employment funded under this section to individuals who become ineligible for CalWORKs benefits in accordance with Section 11323.25.

(b) Upon application for CalWORKs after a participant?s subsidized employment ends, if an assistance unit is otherwise eligible within three calendar months of the date that subsidized employment ended, the income exemption requirements contained in Section 11451.5 and the work requirements contained in subdivision (c) of Section 11201 shall apply. If aid is restored after the expiration of that three-month period, the income exemption requirements contained in Section 11450.12 and the work requirements contained in subdivision (b) of Section 11201 shall apply.

(c) The department, in conjunction with representatives of county welfare offices and their directors and the Legislative Analyst?s Office, shall assess the cost neutrality of the subsidized employment program pursuant to this section and make recommendations to the Legislature, if necessary, to ensure cost neutrality. The department shall testify regarding the cost neutrality of the subsidized employment program during the 2012?13 fiscal year legislative budget hearings.

(d) No later than January 10, 2013, the State Department of Social Services shall submit a report to the Legislature on the outcomes of implementing this section that shall include, but need not be limited to, all of the following:

(1) The number of CalWORKs recipients that entered subsidized employment.

(2) The number of CalWORKs recipients who found nonsubsidized employment after the subsidy ends.

(3) The earnings of the program participants before and after the subsidy.

(4) The impact of this program on the state?s work participation rate.

(e) Payment of the state?s share in total wage costs required by this section shall be made in addition to, and independent of, the county allocations made pursuant to Section 15204.2.

(f) (1) A county that accepts additional funding for expanded subsidized employment for CalWORKs recipients in accordance with Section 11322.64 shall continue to expend no less than the aggregate amount of funding received by the county pursuant to Section 15204.2 that the county expended on subsidized employment pursuant to this section in the 2012?13 fiscal year.

(2) This subdivision shall not apply for any fiscal year in which the total CalWORKs caseload is projected by the department to increase more than 5 percent of the total actual CalWORKs caseload in the 2012?13 fiscal year.

(g) For purposes of this section, ?total wage costs? include the actual wage paid directly to the participant that is allowable under the Temporary Assistance for Needy Families program.

(h) This section shall become operative on October 1, 2013.

(Amended (as added by Stats. 2012, Ch. 47, Sec. 14) by Stats. 2013, Ch. 21, Sec. 24. Effective June 27, 2013. Section operative October 1, 2013, by its own provisions.)



11322.64

(a) (1) The department, in consultation with the County Welfare Directors Association of California, shall develop an allocation methodology to distribute additional funding for expanded subsidized employment programs for CalWORKs recipients.

(2) Funds allocated pursuant to this section may be utilized to cover all expenditures related to the operational costs of the expanded subsidized employment program, including the cost of overseeing the program, developing work sites, and providing training to participants, as well as wage and nonwage costs.

(3) The department, in consultation with the County Welfare Directors Association of California, shall determine the amount or proportion of funding allocated pursuant to this section that may be utilized for operational costs, consistent with the number of employment slots anticipated to be created and the funding provided.

(b) Funds allocated for expanded subsidized employment shall be in addition to, and independent of, the county allocations made pursuant to Section 15204.2 and shall not be used by a county to fund subsidized employment pursuant to Section 11322.63.

(c) Each county shall submit to the department a plan regarding how it intends to utilize the funds allocated pursuant to this section.

(d) (1) Participation in subsidized employment pursuant to this section shall be limited to a maximum of six months for each participant.

(2) Notwithstanding paragraph (1), a county may extend participation beyond the six-month limitation described in paragraph (1) for up to an additional three months at a time, to a maximum of no more than 12 total months. Extensions may be granted pursuant to this paragraph if the county determines that the additional time will increase the likelihood of either of the following:

(A) The participant obtaining unsubsidized employment with the participating employer.

(B) The participant obtaining specific skills and experiences relevant for unsubsidized employment in a particular field.

(e) A county may continue to provide subsidized employment funded under this section to individuals who become ineligible for CalWORKs benefits in accordance with Section 11323.25.

(f) Upon application for CalWORKs assistance after a participant?s subsidized employment ends, if an assistance unit is otherwise eligible within three calendar months of the date that subsidized employment ended, the income exemption requirements contained in Section 11451.5 and the work requirements contained in subdivision (c) of Section 11201 shall apply. If aid is restored after the expiration of that three-month period, the income exemption requirements contained in Section 11450.12 and the work requirements contained in subdivision (b) of Section 11201 shall apply.

(g) No later than April 1, 2015, the State Department of Social Services shall submit at least the following information regarding implementation of this section to the Legislature:

(1) The number of CalWORKs recipients that entered subsidized employment.

(2) The number of CalWORKs recipients who found nonsubsidized employment after the subsidy ends.

(3) The earnings of the program participants before and after the subsidy.

(4) The impact of this program on the state?s work participation rate.

(Added by Stats. 2013, Ch. 21, Sec. 25. Effective June 27, 2013.)



11322.65

(a) Unless otherwise specified in this chapter, assignment to any activity otherwise authorized under this article shall be limited in any county to the number or percentage of participants specified under Section 407 of the federal Social Security Act (42 U.S.C. Sec. 607) and subsequent amendments thereto, unless the recipient is concurrently participating in any activities that will count for the required number of hours of participation under federal law.

(b) Subdivision (a) shall not apply if the statewide percentage, as determined by the department, is less than the limits described in federal law.

(Amended by Stats. 1998, Ch. 902, Sec. 25. Effective January 1, 1999.)



11322.67

(a) If a pregnant woman is required to participate in work under this article, she may satisfy the work participation requirements by participating in a voluntary maternal, infant, and early childhood home visiting program or another voluntary home visiting program for low-income Californians that is approved by the United States Department of Health and Human Services. The hours that the woman participates in the home visiting program shall be applied to the work participation hours required by Section 11322.8 for a period of no longer than 10 months.

(b) In accordance with Section 11329.2, this section shall be implemented only upon receipt of a waiver of compliance with Section 602 of Title 42 of the United States Code by the United States Department of Health and Human Services, for purposes of establishing more effective ways to meet the goals of CalWORKs, particularly helping parents successfully prepare for employment and supporting the health and well-being of children.

(Added by Stats. 2013, Ch. 563, Sec. 4. Effective January 1, 2014.)



11322.7

(a) Every county shall provide an adequate range of those activities described in Section 11322.6 to ensure each participant?s access to needed activities and services to assist him or her in seeking employment, to provide education and training the participant needs to find self-supporting work, and to arrange for placement in paid or unpaid work settings that will enhance a participant?s ability to obtain unsubsidized employment.

(b) No plan shall require job search and work experience of participants to the exclusion of a range of activities to be offered to recipients.

(Added by Stats. 1997, Ch. 270, Sec. 84. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11322.8

(a) For a recipient required to participate in accordance with paragraph (1) of subdivision (a) of Section 11322.85, unless the recipient is otherwise exempt, the following shall apply:

(1) (A) An adult recipient in a one-parent assistance unit that does not include a child under six years of age shall participate in welfare-to-work activities for an average of at least 30 hours per week during the month.

(B) An adult recipient in a one-parent assistance unit that includes a child under six years of age shall participate in welfare-to-work activities for an average of at least 20 hours per week during the month.

(2) An adult recipient who is an unemployed parent, as defined in Section 11201, shall participate for an average of at least 35 hours of welfare-to-work activities per week during the month. However, both parents in a two-parent assistance unit may contribute to the 35 hours.

(b) For a recipient required to participate in accordance with paragraph (3) of subdivision (a) of Section 11322.85, the following shall apply:

(1) Unless otherwise exempt, an adult recipient in a one-parent assistance unit shall participate in welfare-to-work activities for an average of at least 30 hours per week during the month, subject to the special rules and limitations described in Section 607(c)(1)(A) of Title 42 of the United States Code as of January 1, 2013.

(2) Unless otherwise exempt, an adult recipient in a one-parent assistance unit that includes a child under six years of age shall participate in welfare-to-work activities for an average of at least 20 hours per week during the month, as described in Section 607(c)(2)(B) of Title 42 of the United States Code as of January 1, 2013.

(3) Unless otherwise exempt, an adult recipient who is an unemployed parent, as defined in Section 11201, shall participate in welfare-to-work activities for an average of at least 35 hours per week during the month, subject to the special rules and limitations described in Section 607(c)(1)(B) of Title 42 of the United States Code as of January 1, 2013.

(Amended by Stats. 2014, Ch. 29, Sec. 68. Effective June 20, 2014.)



11322.85

(a) Unless otherwise exempt, an applicant or recipient shall participate in welfare-to-work activities.

(1) For 24 cumulative months during a recipient?s lifetime, these activities may include the activities listed in Section 11322.6 that are consistent with the assessment performed in accordance with Section 11325.4 and that are included in the individual?s welfare-to-work plan, as described in Section 11325.21, to meet the hours required in Section 11322.8. These 24 months need not be consecutive.

(2) Any month in which the recipient meets the requirements of Section 11322.8, through participation in an activity or activities described in paragraph (3), shall not count as a month of activities for purposes of the 24-month time limit described in paragraph (1).

(3) After a total of 24 months of participation in welfare-to-work activities pursuant to paragraph (1), an aided adult shall participate in one or more of the following welfare-to-work activities, in accordance with Section 607(c) and (d) of Title 42 of the United States Code as of the operative date of this section, that are consistent with the assessment performed in accordance with Section 11325.4, and included in the individual?s welfare-to-work plan, described in Section 11325.21:

(A) Unsubsidized employment.

(B) Subsidized private sector employment.

(C) Subsidized public sector employment.

(D) Work experience, including work associated with the refurbishing of publicly assisted housing, if sufficient private sector employment is not available.

(E) On-the-job training.

(F) Job search and job readiness assistance.

(G) Community service programs.

(H) Vocational educational training (not to exceed 12 months with respect to any individual).

(I) Job skills training directly related to employment.

(J) Education directly related to employment, in the case of a recipient who has not received a high school diploma or a certificate of high school equivalency.

(K) Satisfactory attendance at a secondary school or in a course of study leading to a certificate of general equivalence, in the case of a recipient who has not completed secondary school or received such a certificate.

(L) The provision of child care services to an individual who is participating in a community service program.

(b) Any month in which any of the following conditions exists shall not be counted as one of the 24 months of participation allowed under paragraph (1) of subdivision (a):

(1) The recipient is participating in job search in accordance with Section 11325.22, assessment pursuant to Section 11325.4, is in the process of appraisal as described in Section 11325.2, or is participating in the development of a welfare-to-work plan as described in Section 11325.21.

(2) The recipient is no longer receiving aid, pursuant to Sections 11327.4 and 11327.5.

(3) The recipient has been excused from participation for good cause, pursuant to Section 11320.3.

(4) The recipient is exempt from participation pursuant to subdivision (b) of Section 11320.3.

(5) The recipient is only required to participate in accordance with subdivision (d) of Section 11320.3.

(6) The recipient is participating in family stabilization pursuant to Section 11325.24, and the recipient would meet the criteria for good cause pursuant to Section 11320.3. This paragraph may apply to a recipient for no more than six cumulative months.

(c) County welfare departments shall provide each recipient who is subject to the requirements of paragraph (3) of subdivision (a) written notice describing the 24-month time limitation described in that paragraph and the process by which recipients may claim exemptions from, and extensions to, those requirements.

(d) The notice described in subdivision (c) shall be provided at the time the individual applies for aid, during the recipient?s annual redetermination, and at least once after the individual has participated for a total of 18 months, and prior to the end of the 21st month, that count toward the 24-month time limit.

(e) The notice described in this section shall include, but shall not be limited to, all of the following:

(1) The number of remaining months the adult recipient may be eligible to receive aid.

(2) The requirements that the recipient must meet in accordance with paragraph (3) of subdivision (a) and the action that the county will take if the adult recipient does not meet those requirements.

(3) The manner in which the recipient may dispute the number of months counted toward the 24-month time limit.

(4) The opportunity for the recipient to modify his or her welfare-to-work plan to meet the requirements of paragraph (3) of subdivision (a).

(5) The opportunity for an exemption to, or extension of, the 24-month time limitation.

(f) For an individual subject to the requirements of paragraph (3) of subdivision (a), who is not exempt or granted an extension, and who does not meet those requirements, the provisions of Sections 11327.4, 11327.5, 11327.9, and 11328.2 shall apply to the extent consistent with the requirements of this section. For purposes of this section, the procedures referenced in this subdivision shall not be described as sanctions.

(g) (1) The department, in consultation with stakeholders, shall convene a workgroup to determine further details of the noticing and engagement requirements for the 24-month time limit, and shall instruct counties via an all-county letter, followed by regulations, no later than 18 months after the effective date of the act that added this section.

(2) The workgroup described in paragraph (1) may also make recommendations to refine or differentiate the procedures and due process requirements applicable to individuals as described in subdivision (f).

(h) (1) Notwithstanding paragraph (3) of subdivision (a) or any other law, an assistance unit that contains an eligible adult who has received assistance under this chapter, or from any state pursuant to the Temporary Assistance for Needy Families program (Part A (commencing with Section 401) of Title IV of the federal Social Security Act (42 U.S.C. Sec. 601 et seq.)) prior to January 1, 2013, may continue in a welfare-to-work plan that meets the requirements of Section 11322.6 for a cumulative period of 24 months commencing January 1, 2013, unless or until he or she exceeds the 48-month time limitation described in Section 11454.

(2) All months of assistance described in paragraph (1) prior to January 1, 2013, shall not be applied to the 24-month limitation described in paragraph (1) of subdivision (a).

(i) This section shall become operative on January 1, 2014.

(Amended (as added by Stats. 2013, Ch. 21, Sec. 27) by Stats. 2013, Ch. 358, Sec. 3. Effective September 26, 2013. Section operative January 1, 2014, by its own provisions.)



11322.86

(a) (1) Each county may provide an extension of time during which a recipient may participate in activities described in paragraph (1) of subdivision (a) of Section 11322.85 for recipients who are unlikely to meet the requirements of paragraph (3) of subdivision (a) of Section 11322.85 upon the expiration of the 24-month time limitation described in Section 11322.85.

(2) A county may grant extensions pursuant to paragraph (1) for a number of assistance units equal to no more than 20 percent of the assistance units in the county in which all adult members have been provided aid under this chapter for at least 24 months, in accordance with paragraph (1) of subdivision (a) of Section 11322.85, but not more than 48 months, in accordance with Section 11454.

(b) Counties are required to report information regarding the number and percentage of these extensions they have granted to the state.

(c) After consultation with stakeholders, the department shall issue an all-county letter by November 1, 2013, to define the process for implementing the extensions described in this section and the methodology for calculating the 20 percent limitation in paragraph (2) of subdivision (a).

(d) It is the intent of the Legislature that the state shall work with counties and other stakeholders to ensure that the extension process pursuant to subdivision (a) is implemented with minimal disruption to the impending completion of the welfare-to-work plans for recipients.

(e) This section shall become operative on January 1, 2013.

(Added by Stats. 2012, Ch. 47, Sec. 18. Effective June 27, 2012. Section operative January 1, 2013, by its own provisions.)



11322.87

(a) A recipient subject to the 24-month time limitation described in Section 11322.85 may request an extension in accordance with Section 11322.86 and may present evidence to the county that he or she meets any of the following circumstances:

(1) The recipient is likely to obtain employment within six months.

(2) The recipient has encountered unique labor market barriers temporarily preventing employment, and therefore needs additional time to obtain employment.

(3) The recipient has achieved satisfactory progress in an educational or treatment program, including adult basic education, vocational education, or a self-initiated program that has a known graduation, transfer, or completion date that would meaningfully increase the likelihood of his or her employment.

(4) The recipient needs an additional period of time to complete a welfare-to-work activity specified in his or her welfare-to-work case plan due to a diagnosed learning or other disability, so as to meaningfully increase the likelihood of his or her employment.

(5) The recipient has submitted an application to receive SSI disability benefits, and a hearing date has been established.

(6) Other circumstances as determined by the department.

(b) (1) Except for an extension requested in accordance with paragraph (5) of subdivision (a), and subject to the limitation described in paragraph (2) of subdivision (a) of Section 11322.86, a county shall grant an extension to a recipient who presents evidence in accordance with subdivision (a) unless the county determines that the evidence presented does not support the existence of the circumstances described in subdivision (a).

(2) An extension requested in accordance with paragraph (5) of subdivision (a) shall be granted if evidence that a hearing date has been established is provided to the county.

(3) At any hearing disputing a county?s denial of an extension in accordance with paragraph (1), the county shall have the burden of proof to establish that an extension was not justified unless the county demonstrates that the denial was due to the unavailability of an extension in accordance with the 20-percent limitation described in paragraph (2) of subdivision (a) of Section 11322.86.

(c) If, as a result of information already available to a county, including the recipient?s welfare-to-work plan and verifications of participation, the county identifies that a recipient meets a circumstance described in subdivision (a), and subject to the limitation described in paragraph (2) of subdivision (a) of Section 11322.86, a county may grant an extension of the 24-month time limitation described in paragraph (1) of subdivision (a) of Section 11322.85 to the recipient.

(d) An extension granted in accordance with subdivision (b) or (c) shall be granted for an initial period of up to six months and shall be reevaluated by the county at least every six months.

(e) This section shall become operative on January 1, 2013.

(Added by Stats. 2012, Ch. 47, Sec. 19. Effective June 27, 2012. Section operative January 1, 2013, by its own provisions.)



11322.9

(a) Community service activities shall meet all of the following criteria:

(1) Be performed in the public and private nonprofit sector.

(2) Provide participants with job skills that can lead to unsubsidized employment.

(3) Comply with the antidisplacement provisions contained in Section 11324.6.

(b) Participants in community service activities shall do all of the following:

(1) Participate in a community service activity for the number of hours required by Section 11322.8, unless fewer hours of community service participation are required by federal law.

(2) Participate in other work activities for the number of hours equal to the difference between the hours of participation in community service and the number of hours of participation required under Section 11322.8.

(c) The county plan pursuant to Section 10531 shall include a component, developed by the county in collaboration with local private sector employers, local education agencies, county welfare departments, organized labor, recipients of aid under this chapter, and government and community-based organizations providing job training and economic development, in order to identify all of the following:

(1) Unmet community needs that could be met through community service activities.

(2) The target population to be served.

(3) Entities responsible for project development, fiscal administration, and case management services.

(4) The terms of community service activities, that, to the extent feasible, shall be temporary and transitional, and not permanent.

(5) Supportive efforts, including job search, education, and training, which shall be provided to participants in community service activities.

(6) If the county intends to include grant-based on-the-job training in its community service plan, the process by which the county will comply with the voluntary consent form requirement established in subdivision (f) of Section 11322.6, including a list of the languages in which the consent form will be available.

(d) Aid under this chapter for any participant who fails to comply with the requirements of this section without good cause shall be reduced in accordance with Section 11327.5.

(Amended by Stats. 2004, Ch. 229, Sec. 22. Effective August 16, 2004. Operative December 1, 2004, by Sec. 65 of Ch. 229. Note: See Sec. 64.6 of Ch. 229 regarding implementation.)



11323.2

(a) Necessary supportive services shall be available to every participant in order to participate in the program activity to which he or she is assigned or to accept employment or the participant shall have good cause for not participating under subdivision (f) of Section 11320.3. As provided in the welfare-to-work plan entered into between the county and participant pursuant to this article, supportive services shall include all of the following:

(1) Child care.

(A) Paid child care shall be available to every participant with a dependent child in the assistance unit who needs paid child care if the child is 10 years of age or under, or requires child care or supervision due to a physical, mental, or developmental disability or other similar condition as verified by the county welfare department, or who is under court supervision.

(B) To the extent funds are available paid child care shall be available to a participant with a dependent child in the assistance unit who needs paid child care if the child is 11 or 12 years of age.

(C) Necessary child care services shall be available to every former recipient for up to two years, pursuant to Article 15.5 (commencing with Section 8350) of Chapter 2 of Part 6 of Division 1 of Title 1 of the Education Code.

(D) A child in foster care receiving benefits under Title IV-E of the federal Social Security Act (42 U.S.C. Sec. 670 et seq.) or a child who would become a dependent child except for the receipt of federal Supplemental Security Income benefits pursuant to Title XVI of the federal Social Security Act (42 U.S.C. Sec. 1381 et seq.) shall be deemed to be a dependent child for the purposes of this paragraph.

(E) The provision of care and payment rates under this paragraph shall be governed by Article 15.5 (commencing with Section 8350) of Chapter 2 of Part 6 of Division 1 of Title 1 of the Education Code. Parent fees shall be governed by subdivisions (g) and (h) of Section 8263 of the Education Code.

(2) Transportation costs, which shall be governed by regional market rates as determined in accordance with regulations established by the department.

(3) Ancillary expenses, which shall include the cost of books, tools, clothing specifically required for the job, fees, and other necessary costs.

(4) Personal counseling. A participant who has personal or family problems that would affect the outcome of the welfare-to-work plan entered into pursuant to this article shall, to the extent available, receive necessary counseling or therapy to help him or her and his or her family adjust to his or her job or training assignment.

(b) If provided in a county plan, the county may continue to provide case management and supportive services under this section to former participants who become employed. The county may provide these services for up to the first 12 months of employment to the extent they are not available from other sources and are needed for the individual to retain the employment.

(Amended by Stats. 2011, Ch. 43, Sec. 50. Effective June 30, 2011.)



11323.25

In addition to its authority under subdivision (b) of Section 11323.2, if provided in a county plan, the county may continue to provide welfare-to-work services to former participants who became ineligible for CalWORKs benefits because they became employed under Section 11322.63 or 11322.64. The county may provide these services for up to the first 12 months of employment, to the extent they are not available from other sources and are needed for the individual to retain the subsidized employment.

(Amended by Stats. 2013, Ch. 21, Sec. 28. Effective June 27, 2013.)



11323.3

(a) It is the intent of the Legislature that all CalWORKs applicants and recipients be aware of their potential liability for child care payment, and that child care providers be promptly paid for their services to eligible families.

(b) An applicant for, or a recipient of, CalWORKs benefits shall be provided written notice, both at the time of application and when he or she signs an original or amended welfare-to-work plan, of the availability of paid child care as provided in Section 11323.2. The notice shall inform applicants and recipients of all of the following:

(1) Paid child care is available to allow them to be employed or participate in welfare-to-work activities.

(2) Assistance in finding and choosing a child care provider is available.

(3) A recipient is required to inform the county welfare department of his or her need for paid child care as soon as that need arises.

(4) The recipient is required to request a child care subsidy from the county within 30 days from the first day child care services are received from each different provider, to be fully reimbursed for child care services.

(c) An applicant for, or recipient of, CalWORKs benefits shall be required to sign a copy of the written notice acknowledging that he or she has been informed of and understands the notice. The signed notice shall be retained in the client?s file.

(d) No payment shall be made for child care services provided pursuant to Section 8351 of the Education Code more than 30 days prior to the recipient?s initial request for payment for the child care service from that provider, when the recipient received the written notice provided in subdivision (b).

(e) The department shall develop regulations to implement this section.

(Added by Stats. 2002, Ch. 1022, Sec. 34. Effective September 28, 2002.)



11323.4

(a) Payments for supportive services, as described in Section 11323.2, shall be advanced to the participant, wherever necessary, and when desired by the participant, so that the participant need not use his or her funds to pay for these services. Payments for child care services shall be made in accordance with Article 15.5 (commencing with Section 8350) of Chapter 2 of Part 6 of the Education Code.

(b) The county welfare department shall take all reasonable steps necessary to promptly correct any overpayment or underpayment of supportive services payments to a recipient or a service provider, including, but not limited to, all cases involving fraud and abuse, consistent with procedures developed by the department.

(c) Notwithstanding any other provision of this article, any participant in on-the-job training who becomes ineligible for aid under this chapter due to earned income or hours worked, shall remain a participant in the program under this article for the duration of the on-the-job training assignment and shall be eligible for supportive services for the duration of the on-the-job training, provided this duration does not exceed the time limits otherwise applicable to the recipient.

(d) Notwithstanding any other provision of this article, any participant in on-the-job training, grant-based on-the-job training, supported work, or transitional employment who remains eligible for aid pursuant to this chapter, shall be eligible for transportation and ancillary expenses pursuant to paragraphs (2) and (3) of subdivision (a) of Section 11323.2.

(e) (1) Participants shall be encouraged to apply for financial aid, including educational grants, scholarships, and awards.

(2) To the extent permitted by federal law, the county shall coordinate with financial aid offices to establish procedures whereby the educational expenses of participants are met through available financial aid and the supportive services described in Section 11323.2. These procedures shall not result in duplication of payments, and shall require determinations to be made on an individual basis to ensure that using financial aid will not prevent the person?s participation in his or her welfare-to-work plan.

(f) Notwithstanding Section 10850, for purposes of child care supportive services, county welfare departments shall share information necessary for the administration of the child care programs and the CalWORKs program.

(Amended by Stats. 1998, Ch. 902, Sec. 28. Effective January 1, 1999.)



11323.6

The department shall be responsible for supervising the provision of child care by counties during stage one as described in Sections 8350, 8351, and 8352 of the Education Code. Counties may contract with public and private child care entities or providers for this purpose.

(Repealed and added by Stats. 1997, Ch. 270, Sec. 93. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11323.8

Counties shall manage the participant?s transition from stage one to stage two child care pursuant to Article 15.5 (commencing with Section 8350) of Chapter 2 of Part 6 of the Education Code. If the county is operating stage two child care, the county shall manage the participant?s transition from stage two to stage three pursuant to Article 15.5 (commencing with Section 8350) of Chapter 2 of Part 6 of the Education Code.

(Repealed and added by Stats. 1997, Ch. 270, Sec. 95. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11323.9

Each county welfare department shall provide to the State Department of Social Services, on a monthly basis, data regarding child care usage and demand in stage one of child care services, as described in Article 15.5 (commencing with Section 8350) of Chapter 2 of Part 6 of the Education Code, through which a recipient of aid under this chapter, or any successor program, will pass. The specific information needed for these reports may be specified by the Department of Social Services or through provisions of the annual Budget Act.

(Added by Stats. 2001, Ch. 750, Sec. 21. Effective January 1, 2002.)



11324

(a) If the county welfare department or a contractor pays for child care services which are exempt from licensure, all of the following information about the caregiver shall be on file with the county welfare department or the contractor and shall be made available to the participant:

(1) The name and address of the care provider.

(2) The address where care is to be provided.

(3) The hours care is to be provided and the charge for this care.

(4) The names, addresses, and telephone numbers of two character references.

(5) A copy of a valid California driver?s license or other identification to establish that the caregiver is at least 18 years old.

(6) A statement from the caregiver as to his or her health education, experience or other qualification, criminal record, and names and ages of other persons in the home or providing care.

(b) The county welfare department or the contractor shall use existing child care licensing or CalWORKs program procedures in meeting the requirements of subdivision (a).

(c) To the extent permitted by federal law, the county welfare department shall deny payment, or cause the contractor to deny payment, for child care services which are exempt from licensure if either of the following apply:

(1) The provider has been convicted of a violent felony, as defined in subdivision (c) of Section 667.5 of the Penal Code.

(2) The provider has been convicted of child abuse.

(d) If the child care provider selected by the participant is denied payment, the participant may have good cause for not participating as specified in paragraph (3) of subdivision (f) of Section 11320.3.

(Amended by Stats. 1997, Ch. 270, Sec. 96. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11324.4

(a) The employer or sponsor of an employment or training program position described in Section 11322.6 or 11322.9 or any positions created under any county pilot project shall assist and encourage qualified participants to compete for job openings occurring within the sponsor?s organization for which they qualify.

(b) Workers assigned to public agencies shall be allowed to participate in classified service examinations equivalent to the positions they occupy, as well as all open and promotional examinations for which experience in the position or other relevant experience is qualifying under merit system rules. To the extent permitted under federal or state law, local ordinance, or applicable collective bargaining agreements, time worked in the positions shall apply toward seniority in the merit public agency positions.

(Amended by Stats. 1997, Ch. 270, Sec. 98. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11324.5

The county shall ensure that the labor union is notified of the use of participants assigned to an employment or training program position described in Section 11322.6 or 11322.9 or any positions created under any county pilot project, in any location or work activity controlled by an employer and covered by a collective bargaining agreement between the employer and a union. For nonunionized employees, procedures shall provide for notification to employees of the use of participants under this article and the availability of the grievance process. Display of a poster shall satisfy this requirement.

(Amended by Stats. 1997, Ch. 270, Sec. 99. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11324.6

Any employment or training program position described in subdivisions (a) to (l), inclusive, of Section 11322.6 or Section 11322.9 or under any county pilot project, shall not be created as a result of, or shall not result in, any of the following:

(a) Displacement or partial displacement of current employees, including, but not limited to, a reduction in hours of nonovertime and overtime work, wages, or employment benefits.

(b) The filling of positions which would otherwise be promotional opportunities for current employees, except when positions are to be filled through an open process in which recipients are provided equal opportunity to compete.

(c) The filling of a position, prior to compliance with applicable personnel procedures or provisions of collective bargaining agreements.

(d) The filling of established unfilled public agency positions, unless the positions are unfunded in a public agency budget.

(e) The filling of a position created by termination, layoff, or reduction in workforce, caused by the employer?s intent to fill the position with a subsidized position pursuant to this article.

(f) A strike, lockout, or other bona fide labor dispute, or violation of any existing collective bargaining agreement between employees and employers.

(g) The filling of a work assignment customarily performed by a worker in a job classification within a recognized collective bargaining unit in that specific worksite, or the filling of a work assignment in any bargaining unit in which funded positions are vacant or in which regular employees are on layoff.

(h) The termination of a contract for services, prior to its expiration date, that results in the displacement or partial displacement of workers performing contracted services, caused by the employer?s intent to fill the position with a subsidized position pursuant to this article.

(i) The filling of a work assignment that results in not rehiring a seasonal employee who has a history of regular seasonal employment with an employer. The provisions of this subdivision shall apply only to the construction industry.

(j) The denial to a participant or employee of protections afforded other workers on the worksite by state and federal laws governing workplace health, safety, and representation.

(k) Subdivisions (b), (d), and (g) shall not apply to unsubsidized employment placements.

(Amended by Stats. 2002, Ch. 1142, Sec. 2. Effective January 1, 2003.)



11324.7

(a) The department shall provide a grievance process for regular employees and their representatives who wish to file a complaint that an assignment to community service, work experience, on-the-job training, or any activity funded by grant-based on-the-job training violates any of the displacement provisions contained in Section 11324.6, as applicable, respecting any employment or training position created pursuant to this article.

(b) (1) The grievance process established pursuant to subdivision (a) shall consist of an informal procedure followed by a hearing if the informal procedure fails to resolve the complaint to the satisfaction of the complainant.

(2) The grievance and any available appeal process shall be conducted in accordance with rules and notification requirements adopted and promulgated in federal law.

(3) The department shall issue instructions and requirements for the grievance process.

(c) The department shall administer the employee grievance process either directly or through the county welfare departments, or may enter into agreements with another state agency to administer all or any part of the grievance process.

(d) Notwithstanding subdivisions (b) and (c), the department shall require the use of any existing grievance procedure that is part of a collective bargaining agreement between the employer and the labor union representing the regular employee, in lieu of the process established by this section.

(e) Remedies for complaining regular employees in the process established by this section shall include, where appropriate, reinstatement, retroactive pay, and retroactive benefits.

(Amended by Stats. 1998, Ch. 902, Sec. 30. Effective January 1, 1999.)



11324.8

(a) At the time an individual applies for aid under this chapter, or at the time a recipient?s eligibility for aid is determined, the county shall do all of the following:

(1) Provide the individual, in writing and orally as necessary, with at least the following program information:

(A) A general description of the education, employment, and training opportunities and the supportive services available, including transitional benefits.

(B) A description of the exemptions from required participation provided under this article and the consequences of a refusal to participate in program components, if not exempt.

(C) A description of the responsibility of the participant to cooperate in establishing paternity and enforcing child support obligations, and to assist individuals in establishing paternity and obtaining child support as a condition of eligibility.

(2) Determine whether the individual is required to participate in the program provided under this article.

(b) At the time an individual is required to participate pursuant to this article, he or she shall receive a written preliminary determination that he or she is a member of a targeted group, for purposes of any applicable and operative federal Targeted Jobs Tax Credit and California Jobs Tax Credit.

(c) Persons not required to participate may volunteer to participate.

(d) An applicant for, or a recipient of, aid who is dissatisfied with the provisions of the welfare-to-work plan may seek redress through the independent assessment process, as described in subdivision (c) of Section 11325.4 or the state hearing or county grievance process, as described in Section 11327.8.

(Amended by Stats. 1998, Ch. 902, Sec. 31. Effective January 1, 1999.)



11325.1

When child care services are provided by a program funded under Section 8481 of the Education Code to a recipient under this article or any other job training program for recipients under this chapter, and the job training program utilizes vouchers for child care services issued by the county or a contracting agency, reimbursement for those child care services shall be made at a market rate established by the State Department of Education pursuant to Article 15.5 (commencing with Section 8350) of Chapter 2 of Part 6 of the Education Code.

(Amended by Stats. 1998, Ch. 902, Sec. 32. Effective January 1, 1999.)



11325.2

(a) At the time a recipient enters the welfare-to-work program, the county shall conduct an appraisal, pursuant to regulations adopted by the department, during which the recipient is informed of the requirement to participate in allowable welfare-to-work activities and of the provision of supportive services, pursuant to Section 11323.2. The appraisal shall gather and provide information about the recipient in the following areas:

(1) Employment history, interests, and skills.

(2) Educational history and learning disabilities.

(3) Housing status and stability.

(4) Language barriers.

(5) Physical and behavioral health, including, but not limited to, mental health and substance abuse issues.

(6) Child health and well-being.

(7) Criminal background that may present a barrier to employment or housing stability.

(8) Domestic violence.

(9) Need for supportive services as described in Section 11323.2.

(10) Other information that may affect an individual?s ability to participate in work activities.

(b) (1) The county shall utilize a standardized appraisal tool in order to assess strengths for and barriers to work activities. This tool shall be developed or selected by the department, in consultation with stakeholders, and shall be customized as needed for statewide use.

(2) Concurrent with the development of the standardized appraisal tool, mandatory training shall be developed for administration of the tool and shall, in addition, include skill-building components, including, at a minimum, rapport building and interviewing techniques.

(c) (1) If the results of the appraisal indicate that the individual may face barriers that impair his or her ability to participate in work activities, the county shall refer the recipient for an evaluation and services as described in Section 11325.25, 11325.5, or 11325.8, or may refer the recipient to family stabilization pursuant to Section 11325.24.

(2) If information obtained from the appraisal indicates that the individual qualifies for an exemption from welfare-to-work requirements, the county shall apply the exemption, pursuant to subdivision (b) of Section 11320.3.

(d) This section shall not apply to individuals subject to Article 3.5 (commencing with Section 11331) during the time that article is operative.

(e) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 29) and added by Stats. 2013, Ch. 21, Sec. 30. Effective June 27, 2013. Section operative January 1, 2014, by its own provisions.)



11325.21

(a) Any individual who is required to participate in welfare-to-work activities pursuant to this article shall enter into a written welfare-to-work plan with the county welfare department after assessment as required by subdivision (c) of Section 11320.1, but no more than 90 days after the date that a recipient?s eligibility for aid is determined or the date the recipient is required to participate in welfare-to-work activities pursuant to Section 11320.3. The recipient and the county may enter into a welfare-to-work plan as late as 90 days after the completion of the job search activity, as defined in subdivision (b) of Section 11320.1, if the job search activity is initiated within 30 days after the recipient?s eligibility for aid is determined. The plan shall include the activities and services that will move the individual into employment.

(b) The county shall allow the participant three working days after completion of the plan or subsequent amendments to the plan in which to evaluate and request changes to the terms of the plan.

(c) The plan shall be written in clear and understandable language, and have a simple and easy-to-read format.

(d) The plan shall contain at least all of the following general information:

(1) A general description of the program provided for in this article, including available program components and supportive services.

(2) A general description of the rights, duties, and responsibilities of program participants, including a list of the exemptions from the required participation under this article, the consequences of a refusal to participate in program components, and criteria for successful completion of the program.

(3) A description of the grace period required in paragraph (5) of subdivision (b) of Section 11325.22.

(e) The plan shall specify, and shall be amended to reflect changes in, the participant?s welfare-to-work activity, a description of services to be provided in accordance with Sections 11322.6, 11322.8, and 11322.85, as needed, and specific requirements for successful completion of assigned activities including required hours of participation.

The plan shall also include a general description of supportive services pursuant to Section 11323.2 that are to be provided as necessary for the participant to complete assigned program activities.

(f) Any assignment to a program component shall be reflected in the plan or an amendment to the plan. The participant shall maintain satisfactory progress toward employment through the methods set forth in the plan, and the county shall provide the services pursuant to Section 11323.2.

(g) This section shall not apply to individuals subject to Article 3.5 (commencing with Section 11331) during the time that article is operative.

(h) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 31) and added by Stats. 2013, Ch. 21, Sec. 32. Effective June 27, 2013. Section operative January 1, 2014, by its own provisions.)



11325.22

(a) (1) Following the appraisal required by Section 11325.2, all participants except those described in paragraph (4) of this subdivision or those who are participating in other activities or assessment pursuant to Section 11320.1, shall be assigned to participate for a period of up to four consecutive weeks in job search activities. These activities may include the use of job clubs to identify the participant?s qualifications. The county shall consider the skills and interests of the participants in developing a job search strategy. The period of job search activities may be shortened if the participant and the county agree that further activities would not be beneficial. Job search activities may be shortened for a recipient if the county determines that the recipient will not benefit because he or she may suffer from an emotional or mental disability that will limit or preclude the recipient?s participation under this article.

(2) Nothing in this section shall require participation in job search activities, the schedule for which interferes with unsubsidized employment or participation pursuant to Section 11325.23.

(3) Job search activities may be required in excess of the limits specified in paragraph (1) on the basis of a review by the county of the recipient?s performance during job search to determine whether extending the job search period would result in unsubsidized employment.

(4) A person subject to Article 3.5 (commencing with Section 11331) or subdivision (d) of Section 11320.3 shall not be required, but may be permitted, to participate in job search activities as his or her first program assignment following appraisal upon earning a high school diploma or its equivalent, if she or he has not already taken the option to complete these activities as the first program assignment following appraisal.

(b) (1) Upon the completion of job search activities, or a determination that those activities are not required, the participant shall be assigned to one or more of the activities described in Section 11322.6 as needed to attain employment.

(2) (A) The assignment to one or more of the program activities as required in paragraph (1) of this subdivision shall be based on the welfare-to-work plan developed pursuant to an assessment as described in Section 11325.4. The plan shall be based, at a minimum, on consideration of the individual?s existing education level, employment experience and relevant employment skills, available program resources, and local labor market opportunities.

(B) An assessment pursuant to Section 11325.4 shall be performed upon completion of job search activities or at such time as it is determined that job search will not be beneficial.

(C) Notwithstanding subparagraphs (A) and (B), an assessment shall not be required to develop a welfare-to-work plan for a person who is participating in an approved self-initiated program pursuant to Section 11325.23 unless the county determines that an assessment is necessary to meet the hours specified in Section 11325.23.

(3) A participant who lacks basic literacy or mathematics skills, a high school diploma or general educational development certificate, or English language skills, shall be assigned to participate in adult basic education as described in subdivision (k) of Section 11322.6, as appropriate and necessary for removal of the individual?s barriers to employment.

(4) Participation in activities assigned pursuant to this section may be sequential or concurrent. The county may require concurrent participation in the assigned activities if it is appropriate to the participant?s abilities, consistent with the participant?s welfare-to-work plan, and the activities can be concurrently scheduled.

(5) The participant has 30 days from the beginning of the initial training or education assignment in which to request a change or reassignment to another component. The county shall grant the participant?s request for reassignment if another assignment is available that is consistent with the participant?s welfare-to-work plan and the county determines the other assignment will readily lead to employment. This grace period shall be available only once to each participant.

(c) Any assignment or change in assignment to a program activity pursuant to this section shall be included in the welfare-to-work plan, or an amendment to the plan, as required in Section 11325.21.

(d) A participant who has not obtained unsubsidized employment upon completion of the activities in a welfare-to-work plan developed pursuant to the job search activities required by subdivision (a) and an assessment required by subdivision (b) shall be referred to reappraisal as described in Section 11326.

(e) The criteria for successful completion of an assigned education or training activity shall include regular attendance, satisfactory progress, and completion of the assignment. A person who fails or refuses to comply with program requirements for participation in the activities assigned pursuant to this section shall be subject to Sections 11327.4 and 11327.5.

(f) Except as provided in paragraph (4) of subdivision (a), this section shall not apply to individuals subject to Article 3.5 (commencing with Section 11331) during the time that article is operative.

(g) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 33) and added by Stats. 2013, Ch. 21, Sec. 34. Effective June 27, 2013. Section operative January 1, 2014, by its own provisions.)



11325.23

(a) (1) Except as provided in paragraph (2), any student who, at the time he or she is required to participate under this article pursuant to Section 11320.3, is enrolled in any undergraduate degree or certificate program that leads to employment may continue in that program if he or she is making satisfactory progress in that program, the county determines that continuing in the program is likely to lead to self-supporting employment for that recipient, and the welfare-to-work plan reflects that determination.

(2) Any individual who possesses a baccalaureate degree shall not be eligible to participate under this section unless the individual is pursuing a California regular classroom teaching credential in a college or university with an approved teacher credential preparation program.

(3) (A) Subject to the limitation provided in subdivision (f), a program shall be determined to lead to employment if it is on a list of programs that the county welfare department and local education agencies or providers agree lead to employment. The list shall be agreed to annually, with the first list completed no later than January 31, 1998. By January 1, 2000, all educational providers shall report data regarding programs on the list for the purposes of the report card established under Section 15037.1 of the Unemployment Insurance Code for the programs to remain on the list.

(B) For students not in a program on the list prepared under subparagraph (A), the county shall determine if the program leads to employment. The recipient shall be allowed to continue in the program if the recipient demonstrates to the county that the program will lead to self-supporting employment for that recipient and the documentation is included in the welfare-to-work plan.

(C) If participation in educational or vocational training, as determined by the number of hours required for classroom, laboratory, or internship activities, is not at least 30 hours, or if subparagraph (B) of paragraph (1) of subdivision (a) of Section 11322.8 applies, 20 hours, the county shall require concurrent participation in work activities pursuant to subdivisions (a) to (j), inclusive, of Section 11322.6 and Section 11325.22.

(b) Participation in the self-initiated education or vocational training program shall be reflected in the welfare-to-work plan required by Section 11325.21. The welfare-to-work plan shall provide that whenever an individual ceases to participate in, refuses to attend regularly, or does not maintain satisfactory progress in the self-initiated program, the individual shall participate under this article in accordance with Section 11325.22.

(c) Any person whose previously approved self-initiated education or training program is interrupted for reasons that meet the good cause criteria specified in subdivision (f) of Section 11320.3 may resume participation in the same program if the participant maintained good standing in the program while participating and the self-initiated program continues to meet the approval criteria.

(d) Supportive services reimbursement shall be provided for any participant in a self-initiated training or education program approved under this subdivision. This reimbursement shall be provided if no other source of funding for those costs is available. Any offset to supportive services payments shall be made in accordance with subdivision (e) of Section 11323.4.

(e) Any student who, at the time he or she is required to participate under this article pursuant to Section 11320.3, has been enrolled and is making satisfactory progress in a degree or certificate program, but does not meet the criteria set forth in subdivision (a), shall have until the beginning of the next educational semester or quarter break to continue his or her educational program if he or she continues to make satisfactory progress. At the time the educational break occurs, the individual is required to participate pursuant to Section 11320.1. A recipient not expected to complete the program by the next break may continue his or her education, provided he or she transfers at the end of the current quarter or semester to a program that qualifies under that subdivision, the county determines that participation is likely to lead to self-supporting employment of the recipient, and the welfare-to-work plan reflects that determination.

(f) Any degree, certificate, or vocational program offered by a private postsecondary training provider shall not be approved under this section unless the program is either approved or exempted by the appropriate state regulatory agency and the program is in compliance with all other provisions of law.

(Amended by Stats. 2012, Ch. 439, Sec. 28. Effective September 22, 2012.)



11325.24

(a) If, in the course of appraisal pursuant to Section 11325.2 or at any point during an individual?s participation in welfare-to-work activities in accordance with paragraph (1) of subdivision (a) of Section 11322.85, it is determined that a recipient meets the criteria described in subdivision (b), the recipient shall be eligible to participate in family stabilization.

(b) (1) A recipient shall be eligible to participate in family stabilization if the county determines that his or her family is experiencing an identified situation or crisis that is destabilizing the family and would interfere with participation in welfare-to-work activities and services.

(2) A situation or a crisis that is destabilizing the family in accordance with paragraph (1) may include, but shall not be limited to:

(A) Homelessness or imminent risk of homelessness.

(B) A lack of safety due to domestic violence.

(C) Untreated or undertreated behavioral needs, including mental health or substance abuse-related needs.

(c) Family stabilization shall include intensive case management and services designed to support the family in overcoming the situation or crisis, which may include, but are not limited to, welfare-to-work activities.

(d) Funds allocated for family stabilization in accordance with this section shall be in addition to, and independent of, the county allocations made pursuant to Section 15204.2.

(e) Funds allocated for family stabilization in accordance with this section, or the county allocations made pursuant to Section 15204.2, may be used to provide housing and other needed services to a family during any month that a family is participating in family stabilization.

(f) Each county shall submit to the department a plan, as defined by the department, regarding how it intends to implement the provisions of this section and shall report information to the department, including, but not limited to, the number of recipients served pursuant to this section, information regarding the services provided, outcomes for the families served, and any lack of availability of services. The department shall provide an update regarding this information to the Legislature during the 2014?15 budget process.

(g) It is the intent of the Legislature that family stabilization is a voluntary component intended to provide needed services and constructive interventions for parents and to assist in barrier removal for families facing very difficult needs. Participants in family stabilization are encouraged to participate, but the Legislature does not intend that parents be sanctioned as part of their experience in this program component. The Legislature further intends that recipients refusing or unable to follow their family stabilization plans without good cause be returned to the traditional welfare-to-work program.

(Amended by Stats. 2014, Ch. 29, Sec. 69. Effective June 20, 2014.)



11325.25

(a) A participant with a suspected learning or medical problem, as indicated by information received during appraisal or assessment or by lack of satisfactory progress in an assigned program component, shall be referred to an evaluation to determine whether the individual is unable to successfully complete or benefit from a current or proposed program assignment. As part of the evaluation, the county may require the individual to undergo the appropriate examinations to obtain information regarding the individual?s learning and physical abilities.

(b) Based upon the results of the evaluation required by subdivision (a), the county may refer the individual to any of the following components as appropriate:

(1) Referral to any of the activities in Section 11322.6, including referral to the person?s previous activity.

(2) Existing special programs that meet specific needs of the individual.

(3) Job search services, if the county determines the individual has the skills needed to find a job in the local labor market.

(4) Assessment as described in Section 11325.4, or reappraisal as described in Section 11326.

(5) Rehabilitation assessment and subsequent training.

(c) The participant shall be involved in the decisions made during the progress evaluation and shall have appeal rights consistent with those accorded to all program participants.

(Amended by Stats. 1997, Ch. 270, Sec. 110. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11325.4

(a) Upon referral to assessment, a participant shall work with the county welfare department to develop and agree on a welfare-to-work plan on the basis of an assessment of the individual?s skills and needs. The assessment shall include at least all of the following:

(1) The participant?s work history and an inventory of his or her employment skills, knowledge, and abilities.

(2) The participant?s educational history and present educational competency level.

(3) The participant?s need for supportive services in order to obtain the greatest benefit from the employment and training services offered under this article.

(4) An evaluation of the chances for employment given the current skills of the participant and the local labor market conditions.

(5) Local labor market information.

(6) Physical limitations or mental conditions that limit the participant?s ability for employment or participation in welfare-to-work activities.

(b) The county may contract with outside parties, including local educational agencies and service delivery areas, to provide the assessment.

(c) (1) Notwithstanding the procedures set forth in Chapter 7 (commencing with Section 10950) of Part 2, if the participant and assessor are unable to reach agreement on the welfare-to-work plan, the matter shall be referred by the county for an independent assessment by an impartial third party. The results of this assessment, which shall be binding upon the county and the participant, shall be used to develop the appropriate plan for the participant.

(2) No third party assessment under this subdivision shall be made by a party having any financial or other interest in the result of the assessment. The party making the assessment shall be selected by the county according to an unbiased procedure.

(d) This section shall not apply to individuals subject to Article 3.5 (commencing with Section 11331) during the time that article is operative.

(Amended by Stats. 1997, Ch. 270, Sec. 111. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11325.5

(a) If, pursuant to the appraisal conducted pursuant to Section 11325.2 or assessment conducted pursuant to Section 11325.4, there is a concern that a mental disability exists that will impair the ability of a recipient to obtain employment, he or she shall be referred to the county mental health department.

(b) Subject to appropriations in the Budget Act, the county mental health department shall evaluate the recipient and determine any treatment needs. The evaluation shall include the extent to which the individual is capable of employment at the present time and under what working and treatment conditions the individual is capable of employment. The evaluation shall include prior diagnoses, assessments, or evaluations that the recipient provides.

(c) Each county welfare department shall develop individual welfare-to-work plans for recipients with mental or emotional disorders based on the evaluation conducted by the mental health department. The plan for the recipient shall include appropriate employment accommodations or restrictions, supportive services, and treatment requirements. Any prior diagnosis, evaluation, or assessment provided by the recipient shall be considered in the development of his or her individual welfare-to-work plan.

(Amended by Stats. 2013, Ch. 21, Sec. 36. Effective June 27, 2013.)



11325.6

Subject to the limitations of subdivision (f) of Section 11322.6 and subdivision (a) of Section 11325.22, if activities to be provided under the plan between the county welfare department and the participant are not immediately available to the participant, he or she shall receive job search activities until the education or training services designated in the plan are available.

(Amended by Stats. 1997, Ch. 270, Sec. 113. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11325.7

(a) It is the intent of the Legislature in enacting this section to create a funding stream and program that assists certain recipients of aid under this chapter to receive necessary mental health services, including case management and treatment, thereby enabling them to make the transition from welfare to work. This funding stream shall be used specifically to serve recipients in need of mental health services, and shall be accounted for and expended by each county in a manner that ensures that recipients in need of mental health services are receiving appropriate services.

(b) The county plan required by Section 10531 shall include a plan for the development of mental health employment assistance services, developed jointly by the county welfare department and the county department of mental health. The plan shall have as its goal the treatment of mental or emotional disabilities that may limit or impair the ability of a recipient to make the transition from welfare-to-work, or that may limit or impair the ability to retain employment over a long-term period. The plan shall be developed in a manner consistent with both the county?s welfare-to-work program and the county?s consolidated mental health Medi-Cal services plan. The county may use community based providers, as necessary, that have experience in addressing the needs of the CalWORKs population. The county, whenever possible, shall ensure that the services provided qualify for federal reimbursement of the nonstate share of Medi-Cal costs.

(c) Subject to specific expenditure authority, mental health services available under this section shall include all of the following elements:

(1) Assessment for the purpose of identifying the level of the participant?s mental health needs and the appropriate level of treatment and rehabilitation for the participant.

(2) Case management, as appropriate, as determined by the county.

(3) Treatment and rehabilitation services, that shall include counseling, as necessary to overcome mental health barriers to employment and mental health barriers to retaining employment, in coordination with an individual?s welfare-to-work plan.

(4) In cases where a secondary diagnosis of substance abuse is made in a person referred for mental or emotional disorders, the welfare-to-work plan shall also address the substance abuse treatment needs of the participant.

(5) A process by which the county can identify those with severe mental disabilities that may qualify them for aid under Chapter 3 (commencing with Section 12000).

(d) Any funds appropriated by the Legislature to cover the nonfederal costs of the mental health employment assistance services required by this section shall be allocated consistent with the formula used to distribute each county?s CalWORKs program allocation. Each county shall report annually to the state the number of CalWORKs program recipients who received mental health services and the extent to which the allocation is sufficient to meet the need for these services as determined by the county. The State Department of Health Care Services shall develop a uniform methodology for ensuring that this allocation supplements and does not supplant current expenditure levels for mental health services for this population.

(Amended by Stats. 2012, Ch. 34, Sec. 218. Effective June 27, 2012.)



11325.71

(a) Notwithstanding subdivision (a) of Section 11325.7 and subdivision (e) of Section 11325.8, counties shall have the option to redirect funding, both from and to, the amounts appropriated for CalWORKs mental health employment assistance services and CalWORKs substance abuse treatment services, from and to other CalWORKs employment services that are necessary for individuals to participate in welfare-to-work activities. This section shall not be construed to limit a welfare-to-work participant?s access to mental health or substance abuse treatment services that would otherwise be available under Section 11325.7 or 11325.8, to the extent the participant is not provided good cause or determined to be exempt from welfare-to-work requirements.

(b) This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, which becomes effective on or before January 1, 2015, deletes or extends that date on which it becomes inoperative and is repealed.

(Amended by Stats. 2012, Ch. 47, Sec. 20. Effective June 27, 2012. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions.)



11325.8

(a) The county plan required by Section 10531 shall include a plan for the provision of substance abuse treatment services. The plan shall describe how the county welfare department and the county alcohol and drug program will collaborate to ensure an effective system is available to provide alcohol and drug services to recipients whose substance abuse creates a barrier to employment. The plan shall be developed in a manner that is consistent with the county?s welfare-to-work program. Substance abuse treatment services shall include evaluation, substance abuse treatment, employment counseling, provision of community service jobs, or other appropriate services.

(b) It is the intent of the Legislature that substance abuse treatment services for participants shall be provided by the county alcohol and drug program, or by a nonprofit agency under contract with the county alcohol and drug program. If the county welfare department determines that the county alcohol and drug program is unable to provide the needed services, the county department may contract directly with a nonprofit state-licensed narcotic treatment program, residential facility, or certified nonresidential substance abuse program to obtain substance abuse services for a participant.

(c) (1) A participant who is in a job search component of the county?s welfare-to-work program may be directed at any time to an assessment by the job search manager if the county believes that the participant?s substance abuse may limit or preclude his or her satisfactory completion of the job search component.

(2) During the assessment, if the case manager believes that substance abuse will impair the ability of the participant to obtain and retain employment, the case manager shall refer the participant to the county alcohol and drug program for an evaluation and determination of any treatment necessary for the participant?s transition from welfare to work. If the county alcohol and drug program is unable to provide the necessary services, the county may refer the participant to a state-licensed or certified nonprofit agency under contract with the county to perform these services.

(3) If a participant is determined to have a substance abuse problem, based on an evaluation by the county alcohol and drug program or a nonprofit state-licensed narcotic treatment program, residential facility, or certified nonresidential substance abuse program, the case manager shall develop the participant?s welfare-to-work plan based on the results of that evaluation. In such a case, the participant?s welfare-to-work plan may include appropriate treatment requirements, including assignment to a substance abuse program.

(4) A recipient of aid under this chapter shall be offered two opportunities to receive substance abuse treatment under subdivision (q) of Section 11322.6, except that the county may offer the recipient additional treatment opportunities.

(5) When a participant?s welfare-to-work plan includes assignment to a treatment program, a case manager may determine that the participant is out of compliance with that plan if, at any time, in consultation with the substance abuse treatment provider, the county determines that the participant has failed or refused to participate in a treatment program without good cause. The assigned treatment program shall be reasonably accessible within the county of residence or a nearby county.

(6) When a case manager determines that a participant in a treatment program as specified in his or her welfare-to-work plan is out of compliance with a program requirement other than participation in a required treatment program, the determination of whether the participant has good cause to be out of compliance shall include consideration of whether the participant?s substance abuse problem caused or substantially contributed to the failure to comply with the program requirements. In this determination, the county shall consult the substance abuse treatment provider as appropriate.

(d) No recipient may participate in a substance abuse treatment program for longer than six months without concurrently participating in a work activity, to be determined by the county and the recipient, in consultation with the treatment provider. However, if the recipient is in a state-licensed residential facility or a certified nonresidential substance abuse program that requires him or her to stay at the program site for a minimum of three hours per day, three days per week, or otherwise not to participate in nonprogram activities, the requirements of the treatment program shall fulfill the recipient?s work activity requirement.

(e) Any funds appropriated by the Legislature for allocation to each county to eliminate barriers to employment due to participants? substance abuse problems shall be allocated consistent with the formula used to distribute each county?s CalWORKs program allocation and shall be used to supplement, and not supplant, substance abuse treatment funds otherwise available to recipients. It is the intent of the Legislature that these funds be used to develop, expand, or develop and expand programs appropriate for CalWORKs program recipients. It is further the intent of the Legislature that, to the extent possible, these funds be used to maximize federal financial participation through Title XIX of the federal Social Security Act (Title 42 U.S.C. Sec. 1396 et seq.).

(f) Each county shall report annually to the state the number of CalWORKs program recipients who receive substance abuse treatment and the extent to which the allocation is sufficient to meet the need for substance abuse services as determined by the county.

(Amended by Stats. 1998, Ch. 902, Sec. 36. Effective January 1, 1999.)



11325.9

(a) The department shall develop three-year pilot projects in Alameda County, San Bernardino County, and Ventura County, at the option of each county, to create an integrated and coordinated case management system for delivery of services to CalWORKs families who face multiple barriers to employment. This pilot program shall permit the exchange of information and records between members of a multidisciplinary services team for the purpose of coordinating services relevant to the prevention, identification, and treatment of the family?s barriers to employment. Information shared between members of the multidisciplinary services team shall be maintained in a manner to ensure maximum protection of the family?s privacy. Information shall not be shared between the team or otherwise disclosed, except as otherwise authorized by law, once an individual and his or her family no longer receive CalWORKs benefits or services.

(b) For purposes of this section and Sections 11325.91 to 11325.96, inclusive:

(1) ?Multidisciplinary service team? or ?team? means a team of two or more persons trained and qualified to provide one or more of the services listed in paragraph (2) who are assigned the responsibility, within an integrated welfare system, for identifying the educational, health, and social service needs of a member of an assistance unit, and for developing a plan to address those needs. Team members may include any of the following:

(A) Representatives of public employment services agencies under contract with the CalWORKs program.

(B) Psychiatrists, psychologists, or other trained counseling personnel involved in mental health treatment.

(C) Providers of substance abuse treatment.

(D) Medical personnel with sufficient training to provide health services.

(E) Any public or private school teacher, administrative officer, supervisor of child welfare and attendance, or certificated public personnel employee.

(F) Representatives of a domestic violence shelter.

(G) Probation officers.

(H) Social workers with experience or training in child abuse or abuse of elder or dependent adults.

(I) Representatives from public housing agencies.

(J) Other team members may be added if necessary and if approved by the client if the team member agrees to abide by the confidentiality requirements in Section 11325.93.

(2) ?Integrated welfare system? means programs established by the state or by the pilot project county governments to provide two or more of the following services to households in which recipients of benefits under this chapter reside:

(A) Child welfare services.

(B) Employment services.

(C) Health care services.

(D) Mental health services.

(E) Substance abuse prevention and treatment.

(F) Child abuse prevention, identification, and treatment.

(G) Elder or dependent adult abuse prevention, identification, and treatment.

(H) Public housing services.

(I) Domestic violence counseling services.

(J) Juvenile probation services. However, representatives of juvenile probation may provide information to other team members, but may not receive information, records, or copies of records, from other team members.

(K) Educational services for children and adults.

(L) Nutrition services.

(M) Child care and development services.

(N) Learning disability evaluation.

(3) ?Targeted population? means long-term welfare-dependent families with multiple barriers to employment, including, but not limited to, substance abuse, mental illness, child abuse and neglect, and domestic violence.

(Added by Stats. 1999, Ch. 919, Sec. 2. Effective January 1, 2000.)



11325.91

Notwithstanding any other provision of law, for purposes of Section 10850, a team engaged in any activity permitted pursuant to Section 11325.93 shall be deemed to be engaged in the administration of public social services.

(Added by Stats. 1999, Ch. 919, Sec. 3. Effective January 1, 2000.)



11325.93

(a) Team members may disclose to one another information about, and view records on, members of an assistance unit to the extent permitted by this section, for CalWORKs clients in the targeted population. In the operation of the pilot projects authorized by Section 11325.9, information disclosed or records viewed by team members shall be limited to relevant information or records necessary to formulate an integrated services plan or to deliver services to children and families. All information or documents, or copies of documents, to be disclosed by team members shall be necessary to the prevention, identification, and treatment of a parent?s or guardian?s barriers to employment.

(b) If team members require records held by other team members, copies may be provided subject to the limitations of subdivision (c). Requests for copies shall be limited to the records necessary to formulate an integrated services plan, or to deliver services to children and their families.

(c) (1) Team members who receive information or records pertaining to a member of an assistance unit shall be allowed to establish and maintain a common computer data base for the purpose of planning and delivering services. The data base may contain demographic data and data on the level of individual involvement with an assistance unit member. The data base shall be for the use and disclosure only within the program, except by properly authorized consent of the CalWORKs recipient. A memorandum of understanding shall be established that specifies what types of information may be shared and for what purposes.

(2) Juvenile probation services shall be involved in the integrated welfare system for the limited purpose of providing information that directly affects the parent?s or guardian?s ability to participate in employment training or employment.

(3) Part 2.6 (commencing with Section 56) of Division 1 of the Civil Code, shall apply to the programs or services providing integrated services. Programs or services that seek access to an individual?s medical information, including mental health and drug treatment records, shall be required to obtain informed authorization from the individual or from the custodial parent or guardian if the individual is a minor, unless a minor is authorized to give consent. Medical information shall not be disclosed to any individual who is not authorized to have that information pursuant to the authorization. Medical information shall not be disclosed for any purpose not authorized by the authorization. A client shall have access to his or her medical information and the right to correct any inaccurate information.

(4) The pilot program may authorize use of information contained in the data base for bona fide evaluation and research purposes, unless otherwise prohibited by law. No information disclosed under this paragraph shall permit identification of the CalWORKs recipient or his or her family members.

(5) The release of copies of records protected by evidentiary privileges, as defined in Chapter 4 (commencing with Section 930) of Division 8 of the Evidence Code, may take place only after the team has received a form permitting release of records on the assistance unit member, which is signed by the member or the member?s custodial parent or guardian if the member is a minor. This paragraph shall not be construed to waive any right of privilege contained in the Evidence Code, except in compliance with Section 912 of that code.

(d) The sharing of information permitted under subdivisions (a), (b), and (c) shall be governed by memoranda of understanding among the agencies represented on the team. These memoranda shall specify the types of information that may be shared without a signed release form, in accordance with subdivision (c), and the process to be used to ensure that current confidentiality requirements, as described in subdivision (e), are met.

(e) Every team member shall be under the same privacy and confidentiality obligations and subject to the same confidentiality penalties as the person disclosing or providing the information or records. The information or records obtained shall be maintained in a manner that ensures the maximum protection of privacy and confidentiality rights.

(f) This section shall not be construed to restrict guarantees of confidentiality provided under federal law.

(g) Nothing in this section shall be construed to affect the authority of a health care provider to disclose medical information pursuant to paragraph (1) of subdivision (c) of Section 56.10 of the Civil Code.

(h) Information and records communicated or provided to the pilot programs by all providers, programs, and agencies, as well as information and records created by the program in the course of serving CalWORKs recipients and their families, shall be deemed private and confidential, and shall be protected from discovery and disclosure by all applicable statutory and common-law protections. Civil and criminal penalties shall apply to the inappropriate disclosure of information held by the pilot programs. This section shall not affect the authority of a health care provider to disclose medical information pursuant to paragraph (1) of subdivision (c) of Section 56.10 of the Civil Code.

(Added by Stats. 1999, Ch. 919, Sec. 4. Effective January 1, 2000.)



11325.95

The department shall prepare a report, for submission to the Legislature on or before April 1, 2002, on the outcomes of the pilot program established pursuant to Sections 11325.9 to 11325.93, inclusive, improving coordinated case management, assisting hard-to-serve CalWORKs families in alleviating multiple barriers to employment, and integrating service delivery within the multidisciplinary services team structure. The department shall also include in the report an analysis of the impact that record and information sharing has on CalWORKs recipients and their families, whether this information sharing pilot program results in increased employment rates of hard-to-serve parents, and whether there are any adverse consequences to recipients resulting from information sharing among agencies.

(Added by Stats. 1999, Ch. 919, Sec. 5. Effective January 1, 2000.)



11326

(a) The county shall conduct a reappraisal of any participant who does not obtain unsubsidized employment upon completion of all activities included in the welfare-to-work plan developed pursuant to Section 11325.4. The reappraisal shall evaluate whether there are extenuating circumstances as defined by the county that prevent the participant from obtaining employment within the local labor market area.

(b) Upon a determination that extenuating circumstances exist, the participant shall be assigned to additional activities in accordance with subdivision (b) of Section 11325.22 as the county determines to be appropriate and necessary.

(c) Upon a determination that no extenuating circumstances exist, and until this determination is reversed, the participant shall be limited to the activities in subdivisions (a), (d), (i), (l), and (q) of Section 11322.6. Participation in those activities shall be subject to the requirements of Section 11322.8.

(Amended by Stats. 2004, Ch. 229, Sec. 27. Effective August 16, 2004. Operative December 1, 2004, by Sec. 65 of Ch. 229. Note: See Sec. 64.6 of Ch. 229 regarding implementation.)



11327

Any county which fails to provide services according to its plan approved pursuant to this article shall receive sanctions in accordance with Section 10605. A recipient or a group of recipients may request the director to invoke Section 10605.

(Amended by Stats. 1995, Ch. 306, Sec. 30. Effective August 3, 1995.)



11327.4

(a) (1) Whenever an individual has failed or refused to comply with program requirements without good cause in a program component to which he or she is assigned and refuses to agree to or fails, without good cause, to comply with a compliance plan agreed to between the county and the participant, the individual shall be subject to sanctions specified in Section 11327.5.

(2) For the purposes of this article, the phrase ?failed or refused to comply with program requirements? shall be limited to: failing or refusing to sign a welfare-to-work plan, participate or provide required proof of satisfactory progress in any assigned program activity, pursuant to this article, including self-initiated programs described in Section 11325.23 or accept employment; terminating employment; or reducing earnings.

(b) (1) Upon determination that an individual has failed or refused to comply with program requirements, the county shall issue a notice of action effective no earlier than 30 calendar days from the date of issuance informing the individual that a sanction will be imposed if the individual fails to either attend an appointment scheduled by the county to be held within 20 calendar days of the notice, or contact the county by phone, within 20 calendar days of the notice, and fails to do either of the following:

(A) Provide information to the county that he or she had good cause for the refusal or failure that has led the county to make a finding of good cause for nonparticipation.

(B) Agree to a compliance plan to correct the failure or refusal to comply.

(2) The county shall schedule a time during which each individual who has failed or refused to comply with program requirements has an opportunity to demonstrate that he or she had good cause for that refusal or failure. The county shall schedule an appointment within 20 calendar days of the notice of action. The individual shall be allowed to reschedule the cause determination appointment once within the 20-calendar-day period.

(3) The written notice of action sent by the county shall do all of the following:

(A) Inform the individual of the specific act or acts that have caused the individual to be out of compliance with participation requirements.

(B) Inform the individual of his or her right to assert good cause for his or her refusal or failure.

(C) Inform the individual of the date and time of the scheduled appointment.

(D) Provide a general definition of good cause and examples of reasons that constitute good cause for not participating in the program.

(E) Inform the individual of the right to contact the county welfare department by telephone to establish good cause over the telephone in lieu of attending the appointment scheduled by the county.

(F) Inform the individual of the right to reschedule the appointment once within the 20-calendar-day period.

(G) Inform the individual that if good cause is not found, a compliance plan will be developed and the individual will be expected to agree to the plan or face a sanction.

(H) Inform the individual of the name, telephone number, and address of state and local legal aid and welfare rights organizations that may assist the individual with the good cause and compliance plan process.

(I) Describe the transportation and child care services that a person is entitled to, as needed in order to attend the appointment.

(c) If the individual fails to attend the appointment, the county shall attempt to contact the individual by telephone at the time of or after the appointment in order to establish a finding of good cause or no good cause, and, if a finding of no good cause is made, develop a compliance plan to correct the instance of nonparticipation.

(d) If the individual fails to attend the meeting and the county is not able to contact the individual in accordance with subdivision (c), and the individual fails to contact the county within the 20-calendar-day period, a sanction shall be imposed in accordance with Section 11327.5.

(e) If the individual attends the appointment or contacts the county by phone within the 20-calendar-day period and is either found by the county to have had good cause for his or her refusal or failure, or agrees to a compliance plan to correct the failure or refusal, the county shall rescind the notice of action issued pursuant to subdivision (b). If the individual agrees to a compliance plan at the appointment, the individual shall be provided a copy of the plan. If the individual agrees to a compliance plan over the telephone, a copy of the plan shall be mailed to the client.

(f) If the individual is found by the county to have had good cause for his or her refusal or failure, an instance of noncompliance shall not be considered to have occurred.

(g) If the individual is found by the county not to have had good cause, but agrees to a compliance plan and then fulfills the terms of the compliance plan, an instance of noncompliance shall not be considered to have occurred.

(h) If the individual enters into a written compliance plan, but does not fulfill the terms of the plan, and the county determines, based on available information, that the individual did not have good cause for failure to meet the terms of the plan, the county shall send a notice of action to impose a sanction. The procedures specified in subdivision (b) shall not be applicable to a sanction imposed under this subdivision.

(Amended by Stats. 1997, Ch. 270, Sec. 118. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11327.5

(a) Sanctions shall be imposed in accordance with subdivision (b) or (c), as appropriate, if an individual has failed or refused to comply with program requirements without good cause and conciliation efforts, as described in Section 11327.4, have failed.

(b) The sanctions provided for in subdivisions (c) and (d) shall not apply to an individual who is exempt from the requirements of this article but is voluntarily participating in the program. If that individual engages in conduct that would bring about the actions provided for in subdivisions (c) and (d), except for his or her status as a voluntary program participant, the individual shall not be given priority so long as other individuals are actively seeking to participate.

(c) Financial sanctions for failing or refusing to comply with program requirements without good cause shall cause a reduction in the family?s grant by removing the noncomplying family member from the assistance unit for a period of time specified in subdivision (d).

(1) For families that qualify for aid due to unemployment of the family?s primary wage earner, the sanctioned parent shall be removed from the assistance unit. Unless the spouse or the family?s second parent meets the provisions of subparagraph (A) of paragraph (2), if the sanctioned parent?s spouse or the family?s second parent is not participating in the program, both the sanctioned parent and the spouse or second parent shall be removed from the assistance unit. The county shall notify the spouse of the noncomplying participant or second parent in writing at the commencement of conciliation of his or her own opportunity to participate and the impact on sanctions of that participation.

(2) (A) Except as provided in subparagraph (B), exemption criteria specified in Section 11320.3, conciliation specified in Section 11327.4, and good cause criteria specified in Section 11320.31 and subdivision (f) of Section 11320.3 shall apply to the sanctioned parent?s spouse or the family?s second parent.

(B) Exemption criteria specified in paragraphs (5) and (6) of subdivision (b) of Section 11320.3 do not apply to a spouse or second parent who is participating to avoid the sanction of the noncomplying parent.

(C) If the sanctioned parent?s spouse or the family?s second parent chooses to participate to avoid the noncomplying parent?s sanction, subsequently fails or refuses to participate without good cause, and does not conciliate, he or she shall be removed from the assistance unit for a period of time specified in subdivision (d).

(D) If the sanctioned parent?s spouse or the family?s second parent is under his or her own sanction at the time of the first parent?s sanction, the spouse or second parent shall not be provided the opportunity to avoid the first parent?s sanction until the spouse or second parent?s sanction is completed.

(3) For families that qualify due to the absence or incapacity of a parent, only the noncomplying parent shall be removed from the assistance unit.

(4) If the noncomplying individual is the only dependent child in the family, his or her needs shall not be taken into account in determining the family?s need for assistance and the amount of the assistance payment.

(5) If the noncomplying individual is one of several dependent children in the family, his or her needs shall not be taken into account in determining the family?s need for assistance and the amount of the assistance payment.

(d) An instance of noncompliance without good cause shall result in a financial sanction. This sanction shall terminate at any point if the noncomplying participant performs the activity or activities he or she previously refused to perform.

(e) Sanctions shall become effective on the first day of the first payment-month that the sanctioned individual?s needs are removed from aid under this chapter.

(f) In the event this section conflicts with federal law, the department shall adopt regulations to conform to federal law.

(Amended (as amended by Stats. 2009, 4th Ex., Ch. 8, Sec. 2) by Stats. 2011, Ch. 8, Sec. 15. Effective March 24, 2011. Operative July 1, 2011, pursuant to Sec. 41 of Ch. 8.)



11327.6

Notwithstanding any other provision of law, any person who is not required, but who volunteers, to participate in the program established by this article and fails to appear for a scheduled appointment prior to entering into the welfare-to-work plan shall be deemed to not be subject to the requirements of this article and the conciliation efforts and sanction requirements established under Sections 11327.4 and 11327.5 shall not apply.

(Amended by Stats. 1997, Ch. 270, Sec. 120. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11327.8

(a) Except as specified in this section, whenever a participant believes that any program requirement or assignment in this program is in violation of his or her welfare-to-work plan or is inconsistent with this article, the participant may request a state hearing pursuant to Chapter 7 (commencing with Section 10950) of Part 2 or utilize a formal grievance procedure to be established by the county board of supervisors and specified in each county plan.

(b) If the participant is not satisfied with the outcome of the grievance procedure, he or she may appeal the decision in accordance with the procedures set forth in Chapter 7 (commencing with Section 10950) of Part 2. Participants shall be subject to sanctions pending the outcome of the formal grievance procedure or any subsequent appeal, only if they fail to participate during the period the grievance procedure is being processed. However, a participant shall not utilize the grievance procedure to appeal the results of an assessment made pursuant to Section 11325.4.

(c) If a participant is not satisfied with the decision of a hearing conducted pursuant to Section 10950 concerning on-the-job working conditions or workers? compensation coverage, the participant may file a further appeal with the appropriate state regulating agency.

(Amended by Stats. 1998, Ch. 902, Sec. 38. Effective January 1, 1999.)



11327.9

In determining whether good cause exists for a refusal or failure to comply with program requirements, the county shall take into consideration whether the participant has a mental disability that caused or substantially contributed to the refusal or failure to comply with program requirements. This determination shall be made, where appropriate, in consultation with the county mental health department.

(Added by Stats. 1997, Ch. 270, Sec. 122. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11328.2

A participant under this article shall have all due process rights granted pursuant to Chapter 7 (commencing with Section 10950) of Part 2.

(Added by Stats. 1990, Ch. 1568, Sec. 7. Effective September 30, 1990. Operative October 1, 1990, by Sec. 15 of Ch. 1568.)



11328.8

(a) The department, under the direction of the Health and Welfare Agency, the Chancellor?s office of the California Community Colleges, and the State Department of Education shall each develop and implement regulations whereby any payment for education and training services from funds appropriated for the purposes of this article and delivered pursuant to Section 11322.6 by an entity contracting with a county shall be made in accordance with a competitively selected fixed unit price performance-based contract. Under these contracts, full payment shall not be considered earned until either of the following has occurred:

(1) The participant has successfully completed the education program.

(2) The participant has successfully completed the job training program and has been retained in unsubsidized employment for at least 180 days.

(b) Up to 70 percent of the fixed unit price for job training may be paid upon placement. At least 30 percent of the fixed unit price for job training shall be withheld for the followup during the 180-day retention period. Progress payments shall be made from this portion upon evidence of job retention at 30, 90, and 180 days. A pro rata share of the 70 percent payment shall be paid to the training provider if the participant fails to complete the training.

(c) The department may exempt county contracts for CalWORKs educational services from subdivisions (a) and (b) in instances where counties are unable to obtain educational services due to the absence of an available adult education program or the small number of CalWORKs referrals. The department, in conjunction with the State Department of Education, shall develop criteria for granting the exemptions from subdivisions (a) and (b). The departments shall also consider using funds set aside for CalWORKs educational services in the State Department of Education?s annual budget allocation or funds allocated to the State Department of Education for CalWORKs costs in the annual Budget Act, to pay for the costs of education contracts permitted by this subdivision.

(Amended by Stats. 1998, Ch. 902, Sec. 39. Effective January 1, 1999.)



11329

(a) The department shall evaluate the program and shall collect data on program cost, caseload movement, and program outcomes, including data on all of the following:

(1) The numbers of voluntary and mandatory participants in each program component.

(2) The amount of time that each participant remains in each component and the types of services, including supportive services, each participant receives.

(3) The number of recipients in each component that move to each of the other components.

(4) The number of participants sanctioned as well as the amount and duration of the sanction, the reason for the sanction, and the amount of time the participant was in the program prior to the sanction.

(5) The number of participants who go off aid, and to the extent possible, the reason they have gone off aid.

(6) The number of applicants who reapplied for and received aid after having gone off aid during the time they were participating in the program.

(7) The starting salary of employed participants.

(8) Participants? job retention rates.

(9) The appropriateness of the categorization of participants.

(10) The appropriateness of assessments and employment plans.

(11) The appropriateness of preemployment preparation assignments, including a periodic review of the appropriateness of these assignments.

(12) The effectiveness of training components based upon the number of individuals placed in employment.

(13) The timeliness of preemployment preparation assignment reviews.

(14) The appropriateness of sanctions applied under this article.

(b) The department may use standard statistical sampling methods to conduct the evaluation. The department shall maintain this data for the state and for each county. The department may contract with a qualified organization for the evaluation required by this section. The department shall submit a plan for implementing this evaluation to the Joint Legislative Budget Committee. To the extent possible, the data collection system for this evaluation shall be designed to collect data in the least expensive and least time-consuming manner possible.

(Amended by Stats. 2001, Ch. 745, Sec. 243. Effective October 12, 2001.)



11329.2

(a) The department shall seek any federal funds available for implementation of this article, including, but not limited to, funds available under Title IV of the federal Social Security Act (42 U.S.C. Sec. 601 et seq.).

(b) (1) The department shall seek any waiver from the Secretary of the United States Department of Health and Human Services which is necessary to implement this article.

(2) Any provision of this article that may only be implemented pursuant to a waiver from the United States Department of Health and Human Services shall only be operative during the period for which the waiver is granted, as stated in a declaration that shall be executed by the director when the waiver is obtained.

(Amended by Stats. 1997, Ch. 270, Sec. 127. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11329.4

(a) No funds appropriated for purposes of this article shall be used to fund education or training services in any county plan if these services could reasonably be provided by local educational agencies from Section A or Section B of the State School Fund which are not otherwise committed.

(b) No local educational agency shall be authorized to receive funds appropriated for purposes of this article unless it has demonstrated that it has fully committed all the funds from Section A or Section B of the State School Fund available to it, as certified by the district to the Chancellor of the California Community Colleges, or the Superintendent of Public Instruction.

(c) The Chancellor of the California Community Colleges and the Superintendent of Public Instruction, as appropriate, shall certify this information to the Director of Finance.

(Added by Stats. 1990, Ch. 1568, Sec. 7. Effective September 30, 1990. Operative October 1, 1990, by Sec. 15 of Ch. 1568.)



11329.5

With respect to paragraph (7) of subdivision (b) of Section 11320.3 and Section 11325.71, the Legislature finds and declares all of the following, but only for the operative period of these added provisions:

(a) Due to the significant General Fund revenue decline for the 2009?10 fiscal year, funding has been reduced for the CalWORKs program.

(b) Due to the federal funding available under the American Recovery and Reinvestment Act of 2009 (Public Law 111-5) (ARRA) for CalWORKs grants, reductions in 2009?10 are being achieved in the county single allocation.

(c) Reduced funding, including a three-hundred-seventy-five-million-dollar ($375,000,000) reduction to the county single allocation in the 2009?10 and 2010?11 Budget Acts, and increased caseload for CalWORKs will result in insufficient resources to provide the full range of welfare-to-work services in the 2009?10 and 2010?11 fiscal years.

(d) Reduced funding, including a three hundred seventy-six million eight hundred fifty thousand dollar ($376,850,000) reduction to the county single allocation in the 2011?12 Budget Act, will result in insufficient resources to provide the full range of welfare-to-work services in the 2011?12 fiscal year.

(e) Reduced funding, including a reduction to the county single allocation, for the period between July 1, 2012, until January 1, 2015, will result in insufficient resources to provide the full range of welfare-to-work services during that time period.

(f) It is the intent of the Legislature that the limited resources for CalWORKs services be effectively utilized, as established in paragraph (7) of subdivision (b) of Section 11320.3.

(g) It is the further intent of the Legislature to provide additional flexibility to address funding constraints, as established in Section 11325.71, in addition to the existing flexibility provided under subdivision (f) of Section 11320.3.

(h) It is the further intent of the Legislature to minimize disruption of welfare-to-work services for individuals already participating, and prioritize exemptions and good cause for applicants.

(i) Funding and caseload factors will result in circumstances beyond the control of the counties in the 2009?10, 2010?11, and 2011?12 fiscal years, and relief should be provided for federal penalties that may result.

(Amended by Stats. 2012, Ch. 47, Sec. 21. Effective June 27, 2012.)






ARTICLE 3.3. CalWORKs Housing Support

11330

The Legislature finds and declares all of the following:

(a) Stable housing is a fundamental component of self-sufficiency and child well-being.

(b) According to the National Alliance to End Homelessness, residential stability is a necessary precursor to effectively addressing barriers that inhibit self-sufficiency, and research is clear that children who lack safe and stable housing demonstrate worse academic and social outcomes.

(c) Housing support in the CalWORKs program is minimal and families struggle to find and retain safe, affordable, and stable housing.

(d) Expanding homeless and housing support in the CalWORKs program would help meet a critical need for families working to achieve self-sufficiency.

(Added by Stats. 2014, Ch. 29, Sec. 70. Effective June 20, 2014.)



11330.5

(a) A recipient shall be eligible to receive CalWORKs housing supports if the county determines that his or her family is experiencing homelessness or housing instability that would be a barrier to self-sufficiency or child well-being.

(b) Notwithstanding subdivision (a), this section does not create an entitlement to housing supports, which are intended to be a service to CalWORKs families and not a form of assistance, to be provided to families at the discretion of the county.

(c) It is the intent of the Legislature that housing supports provided pursuant to this article utilize evidence-based models, including those established in the federal Department of Housing and Urban Development?s Homeless Prevention and Rapid Re-Housing Program. Supports provided may include, but shall not be limited to, all of the following:

(1) Financial assistance, including rental assistance, security deposits, utility payments, moving cost assistance, and motel and hotel vouchers.

(2) Housing stabilization and relocation, including outreach and engagement, landlord recruitment, case management, housing search and placement, legal services, and credit repair.

(d) The asset limit threshold specified in subdivision (f) of Section 11450 shall not be used to determine a family?s eligibility for receipt of housing supports provided pursuant to this article.

(e) Funds appropriated for purposes of this article shall be allocated to participating counties by the State Department of Social Services according to an allocation methodology developed by the department in consultation with the County Welfare Directors Association.

(f) The department, in consultation with the County Welfare Directors Association and other stakeholders, shall develop each of the following:

(1) The criteria by which counties may opt to participate in providing housing supports to eligible CalWORKs recipients pursuant to this article.

(2) The proportion of funding to be expended on reasonable and appropriate administrative activities to minimize overhead and maximize services.

(3) Tracking and reporting procedures.

(g) The department, in consultation with appropriate legislative staff and the County Welfare Directors Association, shall determine, in a manner that reflects the legislative intent for the use of these funds and that is most beneficial to the overall CalWORKs program, whether housing supports provided with this funding are considered to be assistance or nonassistance payments.

(Added by Stats. 2014, Ch. 29, Sec. 70. Effective June 20, 2014.)






ARTICLE 3.5. Cal-Learn Program

11331

(a) The Legislature finds and declares that the connection between teenage parenting and long-term welfare dependency has been well documented by recent social science research. An estimated 60 percent of teenage parents who are currently receiving welfare will have 10 or more years of dependency on aid. Average time on aid for teenage parents is significantly longer than for parents who begin families at an older age.

(b) The Legislature finds that teenage parents who receive assistance under the CalWORKs program have unique education, vocational, training, health, and other social service needs that are not specifically provided for as part of the welfare-to-work activities. Research shows that successful programs that help teenage parents achieve self-sufficiency contain the following features:

(1) A comprehensive range of health and social services.

(2) Adequate supportive services.

(3) A sympathetic and supportive program atmosphere.

(4) Individual attention, especially regarding education pace and plan.

(5) An open format and an extended period of program availability.

(6) Caring, nonjudgmental staff.

(7) Strong case management systems, including followup activities to determine whether a student is progressing in his or her studies.

(c) The Legislature declares that this article is intended to ensure that the GAIN program does all of the following:

(1) Provide the education and training services needed by teenage parents to help them earn a high school diploma or its equivalent, including vocational training and preparation that may be available through local education agencies.

(2) Link teenagers to other needed health and social services available in the community.

(Amended by Stats. 1998, Ch. 902, Sec. 40. Effective January 1, 1999. As prescribed in former Section 11334.8, this section (as part of Article 3.5) resumed full operation on April 1, 2013, after a period of inoperation or limited operation. Note: Former Section 11334.8 was last amended by Stats. 2012, Ch. 439, before its repeal on April 1, 2013.)



11331.5

(a) Recipients of aid under this chapter who are under 19 years of age, who are pregnant or custodial parents, shall be required to participate in the program, subject to both of the following requirements:

(1) The teenage parent shall participate in the program until earning his or her high school diploma or its equivalent.

(2) The teenage parent shall participate in the program as a student attending school on a full-time basis, as normally defined by the school in which the participant enrolls.

(b) A teen, as defined in paragraph (2) of subdivision (e) may continue to participate in the program provided for under this article. Any teen participating under this article pursuant to this subdivision shall be eligible for the same benefits as is any individual required to participate in the program.

(c) Notwithstanding subdivision (a), the county shall exempt a teenage parent from the program as verified by the county when any of the following conditions occur:

(1) The teenage parent is expelled from school and obtains verification that no other school in the district will permit him or her to attend, and the case manager cannot arrange for enrollment in an alternative school.

(2) The teenage parent cannot receive payment for child care or transportation expenses due to lack of program funding.

(3) Child care is necessary and unavailable.

(4) Public or private transportation is necessary and unavailable.

(5) A foster care payment is made under this chapter on behalf of the teenage parent.

(6) The teen parent has an illness, injury, or incapacity, as determined by a doctor?s verification, that substantially deprives the teen parent of the ability to meet program requirements or to be successful in earning a high school diploma or its equivalent, and an alternative education program cannot be arranged.

(d) For the purposes of this article, ?teen? or ?teenage parent? means either of the following:

(1) A custodial parent or pregnant woman under 19 years of age, who is required to participate pursuant to subdivision (a).

(2) A custodial parent or pregnant woman 19 years of age who, prior to becoming 19 years of age, was participating in the program pursuant to subdivision (a), and who is otherwise eligible for voluntary continued participation in the program.

(Amended by Stats. 1998, Ch. 902, Sec. 41. Effective January 1, 1999. As prescribed in former Section 11334.8, this section (as part of Article 3.5) resumed full operation on April 1, 2013, after a period of inoperation or limited operation. Note: Former Section 11334.8 was last amended by Stats. 2012, Ch. 439, before its repeal on April 1, 2013.)



11331.7

Counties shall arrange for the provision of education and supportive services that teenage parents need to successfully participate in the Cal-Learn Program. The county shall identify the need of each individual for, and the method of providing, the following services:

(a) Supportive services, including child care and transportation, as specified in Section 11323.2. Supportive services shall be limited to those that are necessary to enable the teenage parent to attend school regularly.

(b) Intensive case management services, as described in Section 11332.5.

(c) Any other services necessary for the teen parent to successfully participate in the Cal-Learn Program, that may include, but not be limited to, mental health services and substance abuse treatment.

(Amended by Stats. 1998, Ch. 902, Sec. 42. Effective January 1, 1999. As prescribed in former Section 11334.8, this section (as part of Article 3.5) resumed full operation on April 1, 2013, after a period of inoperation or limited operation. Note: Former Section 11334.8 was last amended by Stats. 2012, Ch. 439, before its repeal on April 1, 2013.)



11332

(a) Participation by a teenage parent shall be deferred if the county determines that any of the services an individual is assessed as needing pursuant to Section 11331.7 are not available.

(b) Participation by a teenage parent shall be deferred so long as the individual has a special need that directly affects his or her ability to attend school or be successful in earning a high school diploma and the special need cannot be addressed.

(c) Participation by a teenage parent shall be deferred after the birth of a child for a period of postpartum recovery as prescribed by a physician.

(Amended by Stats. 1993, Ch. 1252, Sec. 10. Effective January 1, 1994. As prescribed in former Section 11334.8, this section (as part of Article 3.5) resumed full operation on April 1, 2013, after a period of inoperation or limited operation. Note: Former Section 11334.8 was last amended by Stats. 2012, Ch. 439, before its repeal on April 1, 2013.)



11332.5

(a) Counties shall arrange for the provision of case management services and counseling to teenage parents to assist their participation in the Cal-Learn Program. Case management services shall include all of the following:

(1) Designing a realistic plan that assists in maximizing the ability of each client to graduate from high school or its equivalent and includes referrals to services that:

(A) Reduce the incidence of maternal and child morbidity and mortality, including the incidence of low birthweight infants.

(B) Enhance the teen?s parenting skills.

(C) Facilitate an effective ongoing relationship between the teenage parent, the noncustodial parent, and the child where it is in the best interest of the child and the teenage parent.

(D) Assess the suitability of the teenage parent?s living situation, including, but not limited to, the physical and emotional health and safety of the teenage parent and the child.

(2) Providing referrals to appropriate community services needed to assist the teenage parent?s return to school.

(3) Monitoring each client?s progress and making the necessary changes to improve the individual?s program.

(4) (A) Acting as a counselor, colleague, and role model so that each teenage parent has someone to trust and to turn to for advice, guidance, and ideas.

(B) Case managers should be prepared to provide intensive counseling during all phases of a teenage parent?s progress through the program.

(5) Ensuring that each teenage parent understands the program requirements and the consequences of not making adequate or satisfactory progress required under this article.

(b) Counties shall afford case managers assigned to assist teenage parents sufficient time to provide the needed case management services.

(c) (1) Case managers assigned to assist teenage parents shall possess an expertise in understanding the education, training, and other social and health service needs of teenage parents, as well as the local programs that provide these services.

(2) Each county, in conjunction with the department, shall provide training to persons assigned to work with teenage parents to develop the expertise required by paragraph (1).

(d) The county plan required by Section 11320.6 shall describe the way each county proposes to provide case management services to teenage parents.

(Amended by Stats. 1993, Ch. 1252, Sec. 11. Effective January 1, 1994. As prescribed in former Section 11334.8, this section (as part of Article 3.5) resumed full operation on April 1, 2013, after a period of inoperation or limited operation. Note: Former Section 11334.8 was last amended by Stats. 2012, Ch. 439, before its repeal on April 1, 2013.)



11332.7

(a) Notwithstanding Article 3.2 (commencing with Section 11320), there shall be no limits on the amount of time that a teenage parent under the age of 19 may participate in the initial education components of the program in order to achieve a high school diploma or its equivalent.

(b) Teenage parents who begin participation in the program before the age of 19 may continue to receive needed intensive case management services after the age of 19 until the individual earns a high school diploma or its equivalent.

(Added by Stats. 1993, Ch. 69, Sec. 36. Effective June 30, 1993. As prescribed in former Section 11334.8, this section (as part of Article 3.5) resumed full operation on April 1, 2013, after a period of inoperation or limited operation. Note: Former Section 11334.8 was last amended by Stats. 2012, Ch. 439, before its repeal on April 1, 2013.)



11333

(a) Except as provided in subdivision (b), counties shall contract for the provision of case management services, as described in subdivision (b) of Section 11331.7 and in Section 11332.5, with public or nonprofit agencies or school districts that administer services under the Adolescent Family Life Program (Article 1 (commencing with Section 124175) of Chapter 4 of Part 2 of Division 106 of the Health and Safety Code).

(b) Counties may contract with other public or nonprofit agencies or school districts for case management services or provide case management services directly in cases where services from contractors under the Adolescent Family Life Program are not available or cost-effective, or where the county has an existing teen services program, and if all the following conditions are met:

(1) The Director of Health Services has determined that the services conform to the standards and scope of services provided through the Adolescent Family Life Program.

(2) The county plan includes a justification for not contracting with the Adolescent Family Life Program.

(3) The services are designed with the cooperation of the local health agency.

(c) Counties shall include Adolescent Family Life Program contractors in their planning of Cal-Learn implementation.

(d) In implementing this section and developing model contracts, the department shall consult with the State Department of Health Services so as to promote the purposes of this program.

(Amended by Stats. 1996, Ch. 1023, Sec. 468. Effective September 29, 1996. As prescribed in former Section 11334.8, this section (as part of Article 3.5) resumed full operation on April 1, 2013, after a period of inoperation or limited operation. Note: Former Section 11334.8 was last amended by Stats. 2012, Ch. 439, before its repeal on April 1, 2013.)



11333.5

(a) Counties shall develop linkages with local service providers that serve teenage parents.

(b) The county plan shall specifically describe those required services that are available to teenage parents, as follows:

(1) An identification of available services to teenagers.

(2) The extent to which these programs are currently serving AFDC recipients.

(3) The resources that these programs may make available to GAIN participants.

(4) The linkages established with these programs.

(c) The department shall review each county?s plan to determine both of the following:

(1) Whether the intensity of case management services provided by the county meets the requirements of subdivision (b) of Section 11331.7.

(2) Whether the availability of services to teenagers is adequate.

(Amended by Stats. 1998, Ch. 902, Sec. 43. Effective January 1, 1999. As prescribed in former Section 11334.8, this section (as part of Article 3.5) resumed full operation on April 1, 2013, after a period of inoperation or limited operation. Note: Former Section 11334.8 was last amended by Stats. 2012, Ch. 439, before its repeal on April 1, 2013.)



11333.7

(a) Any participant required to participate pursuant to Section 11331.5 who maintains satisfactory progress in school shall, not more than four times in a calendar year, receive a one hundred dollar ($100) supplement to the amount of aid paid pursuant to Section 11450. The supplement shall be paid to the assistance unit of which the teenage parent is a member in the month following submission of the report card, if received by the county no later than the eleventh calendar day of the month, or in the second month following submission of the report card, if received by the county after the eleventh calendar day of the month.

(b) (1) Any participant required to participate pursuant to Section 11331.5 who fails to demonstrate that he or she has made adequate progress in school, either by failing to provide the report card or based on the grades on the report card, shall, not more than four times in a calendar year, be subject to a sanction that shall be a reduction of one hundred dollars ($100) of the amount that would otherwise be paid under Section 11450 apportioned equally over a two-month period.

(2) (A) Participants, including, but not limited to, those subject to sanctions, may seek to demonstrate good cause for lack of adequate progress. If there is good cause for lack of adequate progress the county shall either defer the participant from program participation, or waive all or part of the sanction, or both. Participants shall not otherwise be subject to conciliation under Section 11327.4 and sanctions under Section 11327.5, and shall be referred to case management services to determine the causes of poor school performance and how it can be improved.

(B) For the purposes of this section, failing to make adequate progress in school shall constitute good cause only when there is a condition or other circumstances that substantially deprive the participant of the ability to make adequate progress on the report card or periodic progress report.

(c) Any participant required to participate pursuant to Section 11333.5 who successfully completes high school or a California high school equivalency examination shall receive a five hundred dollar ($500) supplement. No assistance unit shall receive a one hundred dollar ($100) supplement when a five hundred dollar ($500) supplement for the same report card or progress report is paid. The five hundred dollar ($500) supplement shall be paid to the teenage parent in the month following submission of the record of completion, if received by the county no later than the 11th calendar day of the month, or in the second month following submission of the record of completion, if received by the county after the 11th calendar day of the month.

(d) The sanction specified in subdivision (b) shall be applied only once per report card, not to exceed fifty dollars ($50) in any single month, and shall be applied to the amount of aid paid to the assistance unit of which the teenage parent is a member pursuant to Section 11450. The participant shall submit a copy of the report card to the case manager within 10 working days of receipt of the report card.

(e) (1) For purposes of this section, in schools that provide periodic report cards with letter grades, satisfactory progress means maintaining a grade point average of at least 2.0 on a scale where A equals 4.0 points and F equals 0 points, and adequate progress means maintaining a grade point average of at least 1.0 on the same scale.

(2) For the purposes of this section, in schools or other educational programs that do not provide letter grades indicating student performance, satisfactory progress or inadequate progress shall be determined by the school?s regular assessment of periodic progress.

(f) In cases where a participant is subject to a sanction pursuant to subdivision (b), case managers shall do all of the following:

(1) Fully inform teenage parents of the consequences of continuing to fail to comply with the program.

(2) Make reasonable efforts to reach teenage parents who they believe are in danger of continuing to fail to make satisfactory or adequate progress or not to attend school.

(3) Make reasonable efforts to secure a face-to-face meeting with a teenage parent before initiating a sanction.

(g) If a teenage parent fails or refuses to comply with program requirements without good cause, the case manager shall again inform the client of the consequences of not participating in the program, and shall provide the teenage parent with the telephone number and address of the local welfare rights organization or legal aid society, should he or she need further assistance.

(Amended by Stats. 1998, Ch. 902, Sec. 44. Effective January 1, 1999. As prescribed in former Section 11334.8, this section (as part of Article 3.5) resumed full operation on April 1, 2013, after a period of inoperation or limited operation. Note: Former Section 11334.8 was last amended by Stats. 2012, Ch. 439, before its repeal on April 1, 2013.)



11334.2

Sanctions and bonuses pursuant to Section 11333.7 shall be applied in the first quarter following participant notification of program requirements.

(Amended by Stats. 1998, Ch. 902, Sec. 46. Effective January 1, 1999. As prescribed in former Section 11334.8, this section (as part of Article 3.5) resumed full operation on April 1, 2013, after a period of inoperation or limited operation. Note: Former Section 11334.8 was last amended by Stats. 2012, Ch. 439, before its repeal on April 1, 2013.)



11334.5

Notwithstanding Sections 11322 and 11322.2, the state shall fund 100 percent of the nonfederal share of case management and supportive services provided under the Cal-Learn program. The net costs of bonuses and sanctions provided pursuant to Section 11330.10 shall be subject to the same financial participation as payment under subdivision (a) of Section 11450, and administrative cost associated with applying these bonuses and sanctions shall be subject to the financial participation specified in Section 15204.2.

(Added by Stats. 1993, Ch. 69, Sec. 36. Effective June 30, 1993. As prescribed in former Section 11334.8, this section (as part of Article 3.5) resumed full operation on April 1, 2013, after a period of inoperation or limited operation. Note: Former Section 11334.8 was last amended by Stats. 2012, Ch. 439, before its repeal on April 1, 2013.)



11334.51

(a) The department shall reduce the allocation of money from Items 5180-151-001 and 5180-151-890 of the Budget Act with respect to any county to which both of the following apply:

(1) The county did not have an approved Cal-Learn county plan pursuant to Section 11333.5 as of April 1, 1995, or subsequently amends the plan in the manner set forth in paragraph (2).

(2) The county has taken action to enter into an agreement with the department for less than full implementation of this article and an agreement is in effect on July 1, 1996.

(b) The amount of the reduction required by subdivision (a) shall be an amount equal to three times the full cost incurred by the department to implement the affected function.

(Added by Stats. 1995, Ch. 307, Sec. 6. Effective August 3, 1995. As prescribed in former Section 11334.8, this section (as part of Article 3.5) resumed full operation on April 1, 2013, after a period of inoperation or limited operation. Note: Former Section 11334.8 was last amended by Stats. 2012, Ch. 439, before its repeal on April 1, 2013.)



11334.6

(a) The department shall provide to the budget committees of the Legislature, no later than February 1, 2013, and, notwithstanding Section 10231.5 of the Government Code, on February 1 annually thereafter, a report that includes all of the following information:

(1) The number of counties implementing a Cal-Learn Program.

(2) The number of recipients being served in each county with intensive case management services.

(3) Outcomes for recipients, including graduation rates and repeat pregnancies.

(b) The report described in subdivision (a) shall be submitted in compliance with Section 9795 of the Government Code.

(Added by Stats. 2012, Ch. 47, Sec. 22. Effective June 27, 2012.)



11334.7

The director may provide funds to support this article in an item separate from other welfare-to-work activities, and these funds shall not be subject to Section 11322.4.

(Amended by Stats. 1998, Ch. 902, Sec. 47. Effective January 1, 1999. As prescribed in former Section 11334.8, this section (as part of Article 3.5) resumed full operation on April 1, 2013, after a period of inoperation or limited operation. Note: Former Section 11334.8 was last amended by Stats. 2012, Ch. 439, before its repeal on April 1, 2013.)






ARTICLE 3.6. New Chance Program

11336

County GAIN programs shall cooperate with the department and the State Department of Education in the provision and coordination of services under the New Chance Program at program sites. To the extent consistent with the county plan adopted pursuant to Section 11320.2, county programs shall provide supportive services, and, if not available from other sources, education and training services, to teenage parents who participate in the New Chance Program. These services shall be administered in a manner which is consistent with services provided under the New Chance Program at program sites.

(Repealed and added by Stats. 1989, Ch. 931, Sec. 3.)






ARTICLE 3.9. Employment with Public Contractors

11349

In complying with Section 10353 of the Public Contract Code, a contractor shall give priority consideration to qualified recipients of aid under this chapter. For purposes of this article, priority consideration means that a contractor shall hire all qualified job applicants who are recipients of aid under this chapter and who apply within five working days of the listing of the job opening with the Employment Development Department, before hiring any other applicant.

(Added by Stats. 1984, Ch. 1259, Sec. 3.)



11349.1

Notwithstanding any other provision of law, participation by a recipient of aid under this chapter, shall be voluntary only, and in no event shall any person be subject to sanctions, through loss of benefits or eligibility, for not applying for, accepting, or continuing in such a position.

(Added by Stats. 1984, Ch. 1259, Sec. 3.)



11349.2

Contractors shall immediately list with the appropriate local office of the Employment Development Department all suitable employment openings in positions funded by a contract subject to Section 10353 of the Public Contract Code. The Employment Development Department shall advise qualified recipients of aid of these openings and shall refer them to the contractor within five working days from the listing of the openings. The Employment Development Department shall advise recipients of aid of the voluntary nature of an application for such an opening, and that the recipients shall have priority in being hired for these openings, provided the recipient possesses all the necessary skills and meets all requirements of the employer.

(Added by Stats. 1984, Ch. 1259, Sec. 3.)



11349.3

This article and Section 10353 of the Public Contract Code may be waived by the Governor, if requested to do so by the state agency involved, in order to address an emergency which threatens the public health or safety, the state?s natural resources, or the economy. If an emergency waiver is granted, notification including reasons for the waiver shall be forwarded to the Joint Legislative Budget Committee within five working days.

(Added by Stats. 1984, Ch. 1259, Sec. 3.)



11349.4

In the event that the State Department of Social Services determines that a waiver of any federal regulations or policies, or both, are required to fulfill the provisions of this article, the department shall seek those waivers. If the waivers necessary are not granted by March 1, 1985, the department shall report on the barriers to the waivers and the expected date of waiver approval.

(Added by Stats. 1984, Ch. 1259, Sec. 3.)






ARTICLE 4. Relatives? Responsibility

11350.61

The order to show cause or notice of motion described in subdivision (j) of Section 11350.6 shall be filed and heard in the superior court. If, however, criminal proceedings pursuant to paragraph (4) of subdivision (a) of Section 166 of the Penal Code, relating to a support order, or pursuant to Section 270 of the Penal Code are pending against the applicant in the municipal court, in a county in which there is a municipal court, an order to show cause or notice of motion for judicial review of the district attorney?s decision not to issue a release may be filed and heard in that court.

(Added by Stats. 1999, Ch. 653, Sec. 22. Effective January 1, 2000.)



11351.5

Whenever an unrelated adult male resides with a family applying for or receiving aid under this chapter, he shall be required to make a financial contribution to the family which shall not be less than it would cost him to provide himself with an independent living arrangement.

The minimum financial contribution to the family shall be determined in accordance with standards established by the department which takes into account such adult male person?s income and expenses. The regulations formulated by the department shall require the mother of the children and the unrelated male to present all of the facts in connection with the sharing of expenses which comprise the agreement whereby said adult male resides with the family. The conditions of the agreement and the facts related to the sharing of the family expenses shall be signed under penalty of perjury by both the mother of the child and the unrelated male. In the event that either the mother or the adult male person willfully and knowingly fails to cooperate during the period such joint sharing of expenses arrangement exists in setting forth all of the facts in accordance with provisions of this section, aid to the family may be discontinued.

The provisions of this section do not apply to a bona fide paying lodger, roomer or boarder living in the home of a family applying for or receiving aid under this chapter.

(Added by Stats. 1969, Ch. 1417.)



11353

Any parent whose absence is the basis upon which an application is filed for aid in behalf of a child shall complete and return to the county within 15 days after service pursuant to Section 11476 a written statement of his current monthly income, his total income over the past 12 months, a description of all real and personal property owned by him, together with an estimate of its value, the number of dependents for whom he is providing support, the amount he is contributing regularly, toward the support of all children for whom application for aid is made under this chapter, his social security number, his current monthly living expenses and such other information as is pertinent to determining his ability to support his children.

A violation of this section constitutes a misdemeanor.

(Amended by Stats. 1971, Ch. 578.)






ARTICLE 4.5. Kinship Guardianship Assistance Payment Program

11360

Effective on the date that the director executes a declaration pursuant to Section 11217, the department shall establish a state-funded Kinship Guardianship Assistance Payment Program as specified in this article.

(Repealed and added by Stats. 2010, Ch. 559, Sec. 34. Effective January 1, 2011. This section also became operative on January 1, 2011, pursuant to Section 11379.)



11361

The Legislature finds and declares that the continuation of the state-funded Kinship Guardianship Assistance Payment Program is intended to enhance family preservation and stability by recognizing that some dependent children and wards of the juvenile court who are not otherwise eligible under Subtitle IV-E (commencing with Section 470) of the federal Social Security Act (42 U.S.C. Sec. 670 et seq.) are in long-term, stable placements with relatives funded under the CalWORKs program pursuant to Section 11450, that these placements are the permanent plan for the child, that dependencies can be dismissed pursuant to Section 366.3 with legal guardianship granted to the relative, and that there is no need for continued governmental intervention in the family life through ongoing, scheduled court and social services supervision of the placement. Continuation of the state-funded Kin-GAP Program is necessary to ensure that wards and dependent children of the juvenile court whose placement in the home of an approved relative is funded under the CalWORKs program are equally eligible for the benefits derived from legal permanency with the related guardian and that the state can maximize improvements to federal permanency outcome measures by exiting nonfederally eligible youth to the state?s subsidized kinship guardianship program.

(Repealed and added by Stats. 2010, Ch. 559, Sec. 34. Effective January 1, 2011. This section also became operative on January 1, 2011, pursuant to Section 11379.)



11362

For purposes of this article, the following definitions shall apply:

(a) ?Kinship Guardianship Assistance Payments (Kin-GAP)? means the state-funded aid provided under the terms of this article on behalf of children in kinship care who are not eligible for federally funded Kin-GAP pursuant to Section 11385.

(b) ?Kinship guardian? means a person who (1) has been appointed the legal guardian of a dependent child pursuant to Section 360 or 366.26, or a ward of the juvenile court pursuant to subdivision (d) of Section 728 and (2) is a relative of the child.

(c) ?Relative? means an adult who is related to the child by blood, adoption, or affinity within the fifth degree of kinship, including stepparents, stepsiblings, and all relatives whose status is preceded by the words ?great,? ?great-great,? or ?grand? or the spouse of any of those persons even if the marriage was terminated by death or dissolution.

(Repealed and added by Stats. 2010, Ch. 559, Sec. 34. Effective January 1, 2011. This section also became operative on January 1, 2011, pursuant to Section 11379.)



11363

(a) Aid in the form of state-funded Kin-GAP shall be provided under this article on behalf of any child under 18 years of age and to any eligible youth under 19 years of age as provided in Section 11403, who satisfies all of the following conditions:

(1) Has been adjudged a dependent child of the juvenile court pursuant to Section 300, or, effective October 1, 2006, a ward of the juvenile court pursuant to Section 601 or 602.

(2) Has been residing for at least six consecutive months in the approved home of the prospective relative guardian while under the jurisdiction of the juvenile court or a voluntary placement agreement.

(3) Has had a kinship guardianship established pursuant to Section 360 or 366.26.

(4) Has had his or her dependency jurisdiction terminated after January 1, 2000, pursuant to Section 366.3, or his or her wardship terminated pursuant to subdivision (d) of Section 728, concurrently or subsequently to the establishment of the kinship guardianship.

(b) If the conditions specified in subdivision (a) are met and, subsequent to the termination of dependency jurisdiction, any parent or person having an interest files with the juvenile court a petition pursuant to Section 388 to change, modify, or set aside an order of the court, Kin-GAP payments shall continue unless and until the juvenile court, after holding a hearing, orders the child removed from the home of the guardian, terminates the guardianship, or maintains dependency jurisdiction after the court concludes the hearing on the petition filed under Section 388.

(c) A child or nonminor former dependent or ward shall be eligible for Kin-GAP payments if he or she meets one of the following age criteria:

(1) He or she is under 18 years of age.

(2) He or she is under 21 years of age and has a physical or mental disability that warrants the continuation of assistance.

(3) Through December 31, 2011, he or she satisfies the conditions of Section 11403, and on and after January 1, 2012, he or she satisfies the conditions of Section 11403.01.

(4) He or she satisfies the conditions as described in subdivision (d).

(d) Commencing January 1, 2012, state-funded Kin-GAP payments shall continue for youths who have attained 18 years of age and who are under 19 years of age, if they reached 16 years of age before the Kin-GAP negotiated agreement payments commenced, and as described in Section 10103.5. Effective January 1, 2013, Kin-GAP payments shall continue for youths who have attained 18 years of age and are under 20 years of age, if they reached 16 years of age before the Kin-GAP negotiated agreement payments commenced, and as described in Section 10103.5. Effective January 1, 2014, Kin-GAP payments shall continue for youths who have attained 18 years of age and are under 21 years of age, if they reached 16 years of age before the Kin-GAP negotiated agreement payments commenced. To be eligible for continued payments, the youth shall satisfy one or more of the conditions specified in paragraphs (1) to (5), inclusive, of subdivision (b) of Section 11403.

(e) Termination of the guardianship with a kinship guardian shall terminate eligibility for Kin-GAP unless the conditions in Section 11403 apply; provided, however, that if an alternate guardian or coguardian is appointed pursuant to Section 366.3 who is also a kinship guardian, the alternate or coguardian shall be entitled to receive Kin-GAP on behalf of the child pursuant to this article. A new period of six months of placement with the alternate guardian or coguardian shall not be required if that alternate guardian or coguardian has been assessed pursuant to Sections 361.3 and 361.4 and the court terminates dependency jurisdiction. When a nonminor former dependent is receiving Kin-GAP after 18 years of age and the nonminor former dependent?s former guardian dies, the nonminor former dependent may petition the court for a hearing pursuant to subdivision (e) of Section 388.

(Amended by Stats. 2013, Ch. 487, Sec. 5. Effective January 1, 2014.)



11364

(a) In order to receive payments under this article, the county child welfare agency, probation department, Indian tribe, consortium of tribes, or tribal organization that has entered into an agreement pursuant to Section 10553.1, shall negotiate and enter into a written, binding, kinship guardianship assistance agreement with the relative guardian of an eligible child, and provide the relative guardian with a copy of the agreement.

(b) The agreement shall specify, at a minimum, all of the following:

(1) The amount of and manner in which the kinship guardianship assistance payment will be provided under the agreement, and that the amount is subject to any applicable increases pursuant to cost-of-living adjustments established by statute, and the manner in which the agreement may be adjusted periodically, but no less frequently than every two years, in consultation with the relative guardian, based on the circumstances of the relative guardian and the needs of the child.

(2) Additional services and assistance for which the child and relative guardian will be eligible under the agreement.

(3) A procedure by which the relative guardian may apply for additional services, as needed, including the filing of a petition under Section 388 to have dependency jurisdiction resumed pursuant to subdivision (b) of Section 366.3.

(4) That the agreement shall remain in effect regardless of the state of residency of the relative guardian.

(5) The responsibility of the relative guardian for reporting changes in the needs of the child or the circumstances of the relative guardian that affect payment.

(6) For guardianships established on and after January 1, 2012, payment shall be made for reasonable and verified nonrecurring expenses associated with obtaining legal guardianship not to exceed the amount specified in federal law. Reimbursement shall not be made for costs otherwise reimbursed from other sources, including the foster care maintenance payment. The agreement shall indicate the maximum amount, the purpose of the expense, and the process for obtaining reimbursement of the nonrecurring expenses to be paid.

(c) In accordance with the Kin-GAP agreement, the relative guardian shall be paid an amount of aid based on the child?s needs otherwise covered in AFDC-FC payments and the circumstances of the relative guardian, but that shall not exceed the foster care maintenance payment that would have been paid based on the age-related state-approved foster family home care rate and any applicable specialized care increment for a child placed in a licensed or approved family home pursuant to subdivisions (a) to (d), inclusive, of Section 11461. In addition, the rate paid for a child eligible for a Kin-GAP payment shall include an amount equal to the clothing allowance, as set forth in subdivision (f) of Section 11461, including any applicable rate adjustments. For a child eligible for a Kin-GAP payment who is a teen parent, the rate shall include the two-hundred-dollar ($200) monthly payment made to the relative caregiver in a whole family foster home pursuant to paragraph (3) of subdivision (d) of Section 11465.

(d) Commencing on the effective date of the act that added this subdivision, and notwithstanding subdivision (c), in accordance with the Kin-GAP agreement, the relative guardian shall be paid an amount of aid based on the child?s needs otherwise covered in AFDC-FC payments and the circumstances of the relative guardian, as follows:

(1) For cases in which the dependency has been dismissed pursuant to Section 366.3 or wardship has been terminated pursuant to subdivision (d) of Section 728, concurrently or subsequently to establishment of the guardianship, on or before June 30, 2011, or the date specified in a final order, for which the time to appeal has passed, issued by a court of competent jurisdiction in California State Foster Parent Association, et al. v. William Lightbourne, et al. (U.S. Dist. Ct. No. C 07-05086 WHA), whichever is earlier, the rate paid shall not exceed the basic foster care maintenance payment rate structure in effect prior to the effective date specified in the order described in this paragraph.

(2) For cases in which dependency has been dismissed pursuant to Section 366.3 or wardship has been terminated pursuant to subdivision (d) of Section 728, concurrently or subsequently to establishment of the guardianship, on or after July 1, 2011, or the date specified in the order described in paragraph (1), whichever is earlier, the rate paid shall not exceed the basic foster care maintenance payment rate as set forth in paragraph (1) of subdivision (g) of Section 11461.

(3) Beginning with the 2011?12 fiscal year, the Kin-GAP benefit payments rate structure shall be adjusted annually by the percentage change in the California Necessities Index, as set forth in paragraph (2) of subdivision (g) of Section 11461, without requiring a new agreement.

(4) In addition to the rate paid for a child eligible for a Kin-GAP payment, a specialized care increment, if applicable, as set forth in subdivision (e) of Section 11461, also shall be paid.

(5) In addition to the rate paid for a child eligible for a Kin-GAP payment, a clothing allowance, as set forth in subdivision (f) of Section 11461, also shall be paid.

(6) For a child eligible for a Kin-GAP payment who is a teen parent, the rate shall include the two-hundred-dollar ($200) monthly payment made to the relative caregiver in a whole family foster home pursuant to paragraph (3) of subdivision (d) of Section 11465.

(e) The county child welfare agency, probation department, Indian tribe, consortium of tribes, or tribal organization that entered into an agreement pursuant to Section 10553.1 shall provide the relative guardian with information, in writing, on the availability of the Kin-GAP program with an explanation of the difference between these benefits and Adoption Assistance Program benefits and AFDC-FC benefits. The agency shall also provide the relative guardian with information on the availability of mental health services through the Medi-Cal program or other programs.

(f) The county child welfare agency, probation department, Indian tribe, consortium of tribes, or tribal organization, as appropriate, shall assess the needs of the child and the circumstances of the related guardian and is responsible for determining that the child meets the eligibility criteria for payment.

(g) Payments on behalf of a child who is a recipient of Kin-GAP benefits and who is also a consumer of regional center services shall be based on the rates established by the State Department of Social Services pursuant to Section 11464.

(Amended by Stats. 2012, Ch. 846, Sec. 37. Effective January 1, 2013.)



11366

A child who is eligible to receive Medi-Cal benefits with no share of cost shall maintain that eligibility notwithstanding the receipt of state-funded Kin-GAP by his or her kinship guardian.

(Repealed and added by Stats. 2010, Ch. 559, Sec. 34. Effective January 1, 2011. This section also became operative on January 1, 2011, pursuant to Section 11379.)



11367

The supplemental clothing allowance shall be paid pursuant to paragraph (5) of subdivision (f) of Section 11461.

(Repealed and added by Stats. 2010, Ch. 559, Sec. 34. Effective January 1, 2011. This section also became operative on January 1, 2011, pursuant to Section 11379.)



11369

(a) Notwithstanding the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement the applicable provisions of the state-funded Kin-GAP Program through all-county letters or similar instructions from the director.

(b) The director shall adopt regulations as otherwise necessary, to implement the applicable provisions of the Kin-GAP Program. Emergency regulations to implement the applicable provisions of this act may be adopted by the director in accordance with the Administrative Procedure Act. The initial adoption of the emergency regulations and one readoption of the initial regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, safety or general welfare. Initial emergency regulations and the first readoption of those emergency regulations shall be exempt from review by the Office of Administrative Law. The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and shall remain in effect for no more than 180 days.

(Repealed and added by Stats. 2010, Ch. 559, Sec. 34. Effective January 1, 2011. This section also became operative on January 1, 2011, pursuant to Section 11379.)



11370

The county welfare department or probation department or Indian tribe, as appropriate, at the time of the Kin-GAP annual redetermination, shall meet with the relative guardian and the nonfederally eligible child and enter into a written agreement for the state-funded Kin-GAP program as described in Section 11364. This process shall continue for at least 12 calendar months or until all state-funded Kin-GAP cases as of the effective date described have been processed.

(Repealed and added by Stats. 2010, Ch. 559, Sec. 34. Effective January 1, 2011. This section also became operative on January 1, 2011, pursuant to Section 11379.)



11371

Income to the child, including the state-funded Kin-GAP payment, shall not be considered income to the kinship guardian for purposes of determining the kinship guardian?s eligibility for any other aid program, unless required by federal law as a condition of the receipt of federal financial participation.

(Repealed and added by Stats. 2010, Ch. 559, Sec. 34. Effective January 1, 2011. This section also became operative on January 1, 2011, pursuant to Section 11379.)



11372

(a) Notwithstanding any other provision of law, the state-funded Kinship Guardianship Assistance Payment Program implemented under this article is exempt from the provisions of Chapter 2 (commencing with Section 11200) of Part 3.

(b) Any exemptions exercised pursuant to this section shall be implemented in accordance with Section 11369.

(Amended (as added by Stats. 2010, Ch. 559) by Stats. 2011, Ch. 501, Sec. 12. Effective January 1, 2012.)



11374

(a) Each county that formally had court ordered jurisdiction under Section 300, 601, or 602 over a child receiving benefits under the state-funded Kin-GAP program shall be responsible for paying the child?s aid regardless of where the child actually resides.

(b) Notwithstanding any other provision of law, when a child receiving benefits under the CalWORKs program becomes eligible for benefits under the state-funded Kin-GAP program during any month, the child shall continue to receive benefits under the CalWORKs program, as appropriate, to the end of that calendar month, and Kin-GAP payments shall begin the first day of the following month.

(Repealed and added by Stats. 2010, Ch. 559, Sec. 34. Effective January 1, 2011. This section also became operative on January 1, 2011, pursuant to Section 11379.)



11375

The following shall apply to any child or nonminor in receipt of state-funded Kin-GAP benefits:

(a) He or she is eligible to request and receive independent living services pursuant to Section 10609.3.

(b) He or she may retain cash savings, not to exceed ten thousand dollars ($10,000), including interest, in addition to any other property accumulated pursuant to Section 11257 or 11257.5.

(c) He or she shall have earned income disregarded pursuant to Section 11008.15.

(Repealed and added by Stats. 2010, Ch. 559, Sec. 34. Effective January 1, 2011. This section also became operative on January 1, 2011, pursuant to Section 11379.)



11376

A foster child who has become the subject of a legal guardianship, who is receiving assistance under the Kin-GAP Program under this article or under Article 4.7 (commencing with Section 11385), including Medi-Cal, and whose foster care court supervision has been terminated, shall be provided medically necessary specialty mental health services by the local mental health plan in the county of residence of his or her legal guardian, pursuant to all of the following:

(a) The host county mental health plan shall be responsible for submitting the treatment authorization request (TAR) to the mental health plan in the county of origin.

(b) The requesting public or private service provider shall prepare the TAR.

(c) The county of origin shall retain responsibility for authorization and reauthorization of services utilizing an expedited TAR process.

(Repealed and added by Stats. 2010, Ch. 559, Sec. 34. Effective January 1, 2011. This section also became operative on January 1, 2011, pursuant to Section 11379.)



11378

(a) It is the intent of the Legislature to provide a seamless and minimally intrusive process to allow an otherwise federally eligible child who is receiving assistance payments under this article to access the benefits of federally funded Kin-GAP pursuant to Article 4.7 (commencing with Section 11385). The transition to federally funded Kin-GAP shall be accomplished with minimal disruption to the existing relative guardian and the child, and with no break in the continuity of assistance payments.

(b) Effective on the date that the director executes the declaration described in Section 11379, at the time of the annual redetermination of the state-funded Kin-GAP benefits, the county shall determine whether the child was receiving federal AFDC-FC payments prior to receiving Kin-GAP, while a dependent child or ward of the juvenile court. Those children determined to have previously received AFDC-FC payments shall be reassigned to the county social worker, who shall inform the relative guardian, and the child if over 12 years of age, of the benefits of transitioning to federal Kin-GAP and the process for making the transition. The process described in this subdivision shall continue for at least 12 calendar months, or until all state-funded Kin-GAP cases as of the effective date described in this subdivision have been processed.

(c) Upon completion of the negotiated Kin-GAP agreement and confirmation that the child satisfies the conditions for federal financial participation, the child shall be eligible for federally funded Kin-GAP pursuant to Article 4.7 (commencing with Section 11385).

(d) The county shall terminate the state-funded Kin-GAP payment made pursuant to the former Article 4.5 (commencing with Section 11360), and with no break in the continuity of aid, shall commence payments under the federal Kin-GAP program pursuant to Article 4.7 (commencing with Section 11385).

(Added by Stats. 2010, Ch. 559, Sec. 34. Effective January 1, 2011. This section also became operative on January 1, 2011, pursuant to Section 11379.)



11379

This article shall become operative on the date that the Director of Social Services executes the declaration required pursuant to Section 11217, stating that increased federal financial participation from the Emergency Contingency Fund for State Temporary Assistance for Needy Families (TANF) Programs is no longer available pursuant to the federal American Recovery and Reinvestment Act of 2009 (ARRA) (Public Law 111-5) or subsequent federal legislation, including an amendment to the ARRA, that maintains or extends increased federal financial participation.

(Added by Stats. 2010, Ch. 559, Sec. 34. Effective January 1, 2011. Note: Pursuant to this section, Article 4.5 (commencing with Section 11360), as added by Stats. 2010, Ch. 559, became operative on January 1, 2011.)






ARTICLE 4.7. Kinship Guardianship Assistance Payments for Children

11385

(a) On and after the date that the director executes a declaration pursuant to Section 11217, the State Department of Social Services shall exercise its option under Section 671(a)(28) of Title 42 of the United States Code to enter into kinship guardianship assistance agreements to provide federally funded kinship guardianship assistance payments on behalf of children to grandparents and other relatives who have assumed legal guardianship of the children for whom they have cared as approved relative caregivers and for whom they have committed to care on a permanent basis, as provided in Section 673(d) of Title 42 of the United States Code.

(b) A kinship guardianship assistance payment made under this article on behalf of a child shall not exceed the rate for children placed in a licensed or approved home pursuant to Section 11461.

(c) It is the intent of the Legislature to ensure that relative guardians of children in long-term, stable placements who previously were receiving kinship guardianship assistance payments on behalf of those children under Article 4.5 (commencing with Section 11360) shall instead receive assistance under this article to the extent that those children are otherwise eligible under Subtitle IV-E (commencing with Section 470 of the federal Social Security Act (42 U.S.C. Sec. 670 et seq.)).

(d) It is the intent of the Legislature that no county currently participating in the Child Welfare Demonstration Capped Allocation Project be adversely impacted by the department?s exercise of its option under Section 671(a)(28) of Title 42 of the United States Code to enter into kinship assistance agreements as provided in Section 673(d) of Title 42 of the United States Code. Therefore, the department shall negotiate with the United States Department of Health and Human Services on behalf of those counties that are currently participating in the demonstration project to ensure that those counties receive reimbursement for these new programs outside of the provisions of those counties? waiver under Subtitle IV-E (commencing with Section 470 of the federal Social Security Act (42 U.S.C. Sec. 670 et seq.)).

(Added by Stats. 2010, Ch. 559, Sec. 37. Effective January 1, 2011.)



11386

Aid shall be provided under this article on behalf of a child under 18 years of age, and to any eligible youth under 19 years of age, as provided in Section 11403, under all of the following conditions:

(a) The child satisfies both of the following requirements:

(1) He or she has been removed from his or her home pursuant to a voluntary placement agreement, or as a result of judicial determination, including being adjudged a dependent child of the court, pursuant to Section 300, or a ward of the court, pursuant to Section 601 or 602, to the effect that continuation in the home would be contrary to the welfare of the child.

(2) He or she has been eligible for federal foster care maintenance payments under Article 5 (commencing with Section 11400) while residing for at least six consecutive months in the approved home of the prospective relative guardian while under the jurisdiction of the juvenile court or a voluntary placement agreement.

(b) Being returned to the parental home or adopted are not appropriate permanency options for the child.

(c) The child demonstrates a strong attachment to the relative guardian, and the relative guardian has a strong commitment to caring permanently for the child and, with respect to the child who has attained 12 years of age, the child has been consulted regarding the kinship guardianship arrangement.

(d) The child has had a kinship guardianship established pursuant to Section 360 or 366.26.

(e) The child has had his or her dependency jurisdiction terminated pursuant to Section 366.3, or his or her wardship terminated pursuant to subdivision (d) of Section 728, concurrently or subsequently to the establishment of the kinship guardianship.

(f) If the conditions specified in subdivisions (a) through (e), inclusive, are met and, subsequent to the termination of dependency jurisdiction, any parent or person having an interest files with the juvenile court a petition pursuant to Section 388 to change, modify, or set aside an order of the court, Kin-GAP payments shall continue unless and until the juvenile court orders the child removed from the home of the guardian, terminates the guardianship, or maintains dependency jurisdiction after the court concludes the hearing on the petition filed under Section 388.

(g) A child or nonminor former dependent or ward shall be eligible for Kin-GAP payments if he or she meets one of the following age criteria:

(1) He or she is under 18 years of age.

(2) He or she is under 21 years of age and has a physical or mental disability that warrants the continuation of assistance.

(3) Through December 31, 2011, he or she satisfies the conditions of Section 11403, and on and after January 1, 2012, he or she satisfies the conditions of Section 11403.01.

(4) He or she satisfies the conditions as described in subdivision (h).

(h) Effective January 1, 2012, Kin-GAP payments shall continue for youths who have attained 18 years of age and are under 19 years of age, if they reached 16 years of age before the Kin-GAP negotiated agreement payments commenced, and as described in Section 10103.5. Effective January 1, 2013, Kin-GAP payments shall continue for youths who have attained 18 years of age and are under 20 years of age, if they reached 16 years of age before the Kin-GAP negotiated agreement payments commenced, and as described in Section 10103.5. Effective January 1, 2014, Kin-GAP payments shall continue for youths who have attained 18 years of age and are under 21 years of age, if they reached 16 years of age before the Kin-GAP negotiated agreement payments commenced. To be eligible for continued payments, the youth shall satisfy one or more of the conditions specified in paragraphs (1) to (5), inclusive, of subdivision (b) of Section 11403.

(i) Termination of the guardianship with a kinship guardian shall terminate eligibility for Kin-GAP, unless the conditions of Section 11403 apply, provided, however, that if an alternate guardian or coguardian is appointed pursuant to Section 366.3 who is also a kinship guardian, the alternate or coguardian shall be entitled to receive Kin-GAP on behalf of the child pursuant to this article. A new period of six months of placement with the alternate guardian or coguardian shall not be required if that alternate guardian or coguardian has been assessed pursuant to Section 361.3 and Section 361.4 and the court terminates dependency jurisdiction, subject to federal approval of amendments to the state plan.

(Amended by Stats. 2012, Ch. 846, Sec. 38. Effective January 1, 2013.)



11387

(a) In order to receive federal financial participation for payments under this article, the county child welfare agency or probation department, Indian tribe, consortium of tribes, or tribal organization that entered into an agreement pursuant to Section 10553.1 shall negotiate and enter into a written, binding, kinship guardianship assistance agreement with the relative guardian of an eligible child, and provide the relative guardian with a copy of the agreement. The negotiated agreement shall be executed prior to establishment of the guardianship.

(b) The agreement shall specify, at a minimum, all of the following:

(1) The amount of and manner in which the kinship guardianship assistance payment will be provided under the agreement, that the amount is subject to any applicable increases pursuant to cost-of-living adjustments established by statute and the manner in which the agreement may be adjusted periodically, but no less frequently than every two years, in consultation with the relative guardian, based on the circumstances of the relative guardian and the needs of the child.

(2) Additional services and assistance for which the child and relative guardian will be eligible under the agreement.

(3) A procedure by which the relative guardian may apply for additional services, as needed, including, but not limited to, the filing of a petition under Section 388 to have dependency jurisdiction resumed pursuant to subdivision (b) of Section 366.3.

(4) The agreement shall provide that it shall remain in effect regardless of the state of residency of the relative guardian.

(5) The responsibility of the relative guardian for reporting changes in the needs of the child or the circumstances of the relative guardian that affect payment.

(6) For a guardianship established on and after January 1, 2012, payment shall be made for reasonable and verified nonrecurring expenses associated with obtaining legal guardianship not to exceed the amount specified in federal law. Reimbursement shall not be made for costs otherwise reimbursed from other sources, including the foster care maintenance payment. The agreement shall indicate the maximum amount, the purpose of the expense, and the process for obtaining reimbursement of the nonrecurring expenses to be paid.

(c) In accordance with the Kin-GAP agreement, the relative guardian shall be paid an amount of aid based on the child?s needs otherwise covered in AFDC-FC payments and the circumstances of the relative guardian but that shall not exceed the foster care maintenance payment that would have been paid based on the age-related state-approved foster family home care rate and any applicable specialized care increment for a child placed in a licensed or approved family home pursuant to subdivisions (a) to (d), inclusive, of Section 11461. In addition, the rate paid for a child eligible for a Kin-GAP payment shall include an amount equal to the clothing allowance, as set forth in subdivision (f) of Section 11461, including any applicable rate adjustments. For a child eligible for a Kin-GAP payment who is a teen parent, the rate shall include the two-hundred-dollar ($200) monthly payment made to the relative caregiver in a whole family foster home pursuant to paragraph (3) of subdivision (d) of Section 11465.

(d) Commencing on the effective date of the act that added this subdivision, and notwithstanding subdivision (c), in accordance with the Kin-GAP agreement the relative guardian shall be paid an amount of aid based on the child?s needs otherwise covered in AFDC-FC payments and the circumstances of the relative guardian, as follows:

(1) For cases in which the dependency has been dismissed pursuant to Section 366.3 or wardship has been terminated pursuant to subdivision (e) of Section 728, concurrently or subsequently to establishment of the guardianship, on or before June 30, 2011, or the date specified in a final order, for which the time to appeal has passed, issued by a court of competent jurisdiction in California State Foster Parent Association et al. v. William Lightbourne, et al. (U.S. Dist. Ct. No. C 07-05086 WHA), whichever is earlier, the rate paid shall not exceed the basic foster care maintenance payment rate structure in effect prior to the effective date specified in the order described in this paragraph.

(2) For cases in which dependency has been dismissed pursuant to Section 366.3 or wardship has been terminated pursuant to subdivision (d) of Section 728, concurrently or subsequently to establishment of the guardianship, on or after July 1, 2011, or the date specified in the order described in paragraph (1), whichever is earlier, the rate paid shall not exceed the basic foster care maintenance payment rate as set forth in paragraph (1) of subdivision (g) of Section 11461.

(3) Beginning with the 2011?12 fiscal year, the Kin-GAP benefit payment rate structure shall be adjusted annually by the percentage change in the California Necessities Index, as set forth in paragraph (2) of subdivision (g) of Section 11461, without requiring a new agreement.

(4) In addition to the rate paid for a child eligible for a Kin-GAP payment, a specialized care increment, if applicable, as set forth in subdivision (e) of Section 11461, shall be paid.

(5) In addition to the rate paid for a child eligible for a Kin-GAP payment, a clothing allowance, as set forth in subdivision (f) of Section 11461, shall be paid.

(6) For a child eligible for a Kin-GAP payment who is a teen parent, the rate shall include the two-hundred-dollar ($200) monthly payment made to the relative caregiver in a whole family foster home pursuant to paragraph (3) of subdivision (d) of Section 11465.

(e) The county child welfare agency or probation department, Indian tribe, consortium of tribes, or tribal organization that entered into an agreement pursuant to Section 10553.1 shall provide the relative guardian with information, in writing, on the availability of the federal Kin-GAP program with an explanation of the difference between these benefits and Adoption Assistance Program benefits and AFDC-FC benefits. The agency shall also provide the relative guardian with information on the availability of mental health services through the Medi-Cal program or other programs.

(f) The county child welfare agency, probation department, or Indian tribe, as appropriate, shall assess the needs of the child and the circumstances of the related guardian and is responsible for determining that the child meets the eligibility criteria for payment.

(g) Payments on behalf of a child who is a recipient of Kin-GAP benefits and who is also a consumer of regional center services shall be based on the rates established by the State Department of Social Services pursuant to Section 11464.

(Amended by Stats. 2012, Ch. 846, Sec. 39. Effective January 1, 2013.)



11388

If a federally eligible child described in Section 11386 has one or more siblings who are not so described, the child and any sibling of the child may be placed in the same kinship guardianship arrangement, in accordance with Section 671(a)(31) of Title 42 of the United States Code, if the county child welfare department or probation department or Indian tribe that entered into an agreement pursuant to Section 10553.1 and the prospective relative guardian agree on the appropriateness of the arrangement for the siblings. Kinship guardianship assistance payments may be paid on behalf of each sibling, at a per-child rate, placed in accordance with this section.

(Added by Stats. 2010, Ch. 559, Sec. 37. Effective January 1, 2011.)



11389

A child eligible for a Kin-GAP payment under this article is categorically eligible for Medi-Cal at no share of cost pursuant to Section 473(b)(3) of the federal Social Security Act (42 U.S.C. Sec. 673(b)(3)).

(Added by Stats. 2010, Ch. 559, Sec. 37. Effective January 1, 2011.)



11390

(a) A person who is a kinship guardian under this article, and who has met the requirements of Section 361.4, shall be exempt from Chapter 4.6 (commencing with Section 10830) of Part 2 governing the statewide fingerprint imaging system. A guardian who is also an applicant for or a recipient of benefits under the CalWORKS program, Chapter 2 (commencing with Section 11200) of Part 3, CalFresh, Chapter 10 (commencing with Section 18900) of Part 6 shall comply with the statewide fingerprint imaging system requirements applicable to those programs.

(b) Any exemptions exercised pursuant to this section shall be implemented in accordance with Section 11393.

(c) Income to the child, including the Kin-GAP payment, shall not be considered income to the kinship guardian for purposes of determining the kinship guardian?s eligibility for any other aid program, unless required by federal law as a condition of the receipt of federal financial participation.

(d) Each county that formally had court-ordered jurisdiction under Section 300 or Section 601 or 602 over a child receiving benefits under the Kin-GAP Program shall be responsible for paying the child?s aid regardless of where the child actually resides.

(e) Notwithstanding any other provision of law, when a child receiving benefits under the AFDC-FC foster care program becomes eligible for benefits under the Kin-GAP Program during any month, the child shall continue to receive benefits under the AFDC-FC foster care program, as appropriate, to the end of that calendar month, and Kin-GAP payments shall begin the first day of the following month.

(f) All of the following shall apply to any child or nonminor in receipt of Kin-GAP benefits:

(1) He or she is eligible to request and receive independent living services pursuant to Section 10609.3.

(2) He or she may retain cash savings, not to exceed ten thousand dollars ($10,000), including interest, pursuant to Section 11155.5.

(3) He or she shall have earned income disregarded pursuant to Section 11008.15.

(Amended (as added by Stats. 2010, Ch. 559) by Stats. 2011, Ch. 227, Sec. 53. Effective January 1, 2012.)



11391

For purposes of this article, the following definitions shall apply:

(a) ?Kinship Guardianship Assistance Payments (Kin-GAP)? means the aid provided on behalf of children eligible for federal financial participation under Section 671(a)(28) of Title 42 of the United States Code in kinship care under the terms of this article.

(b) ?Kinship guardian? means a person who meets both of the following criteria:

(1) He or she has been appointed the legal guardian of a dependent child pursuant to Section 366.26 or Section 360 or a ward of the juvenile court pursuant to subdivision (d) of Section 728.

(2) He or she is a relative of the child.

(c) ?Relative,? subject to federal approval of amendments to the state plan, means any of the following:

(1) An adult who is related to the child by blood, adoption, or affinity within the fifth degree of kinship, including stepparents, stepsiblings, and all relatives whose status is preceded by the words ?great,? ?great-great,? or ?grand? or the spouse of any of those persons even if the marriage was terminated by death or dissolution.

(2) An adult who meets the definition of an approved, nonrelated extended family member, as described in Section 362.7.

(3) An adult who is either a member of the Indian child?s tribe, or an Indian custodian, as defined in Section 1903(6) of Title 25 of the United States Code.

(4) An adult who is the current foster parent of a child under the juvenile court?s jurisdiction, who has established a significant and family-like relationship with the child, and the child and the county child welfare agency, probation department, Indian tribe, consortium of tribes, or tribal organization that has entered into an agreement pursuant to Section 10553.1 identify this adult as the child?s permanent connection.

(d) ?Sibling? means a child related to the identified eligible child by blood, adoption, or affinity through a common legal or biological parent.

(Amended by Stats. 2012, Ch. 846, Sec. 40. Effective January 1, 2013.)



11392

On and after the date that the director executes a declaration pursuant to Section 11217, for purposes of eligibility under this article, children who are currently receiving Kin-GAP pursuant to Article 4.5 (commencing with Section 11360) and who were determined eligible under Subtitle IV-E (commencing with Section 470 of the federal Social Security Act (42 U.S.C. Sec. 670 et seq.)) as dependent children of the juvenile court placed in foster care with an approved relative and who remain under the court?s jurisdiction pursuant to Section 366.4 shall be deemed to meet the eligibility criteria as described in Section 673(d) of Title 42 of the United States Code. On and after the date that the director executes a declaration pursuant to Section 11217, the county child welfare department, probation department, or Indian tribe, as appropriate, at the time of each Subtitle IV-E eligible child?s Kin-GAP annual redetermination, shall meet with the relative guardian and child and enter into the written negotiated agreement as described in Section 11387.

(Added by Stats. 2010, Ch. 559, Sec. 37. Effective January 1, 2011.)



11393

(a) Notwithstanding the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) the department may implement the applicable provisions of the federally funded Kin-GAP Program through all-county letters or similar instructions from the director.

(b) The department shall develop both the all-county letter instructions and regulations in consultation with concerned stakeholders, including, but not limited to, the County Welfare Directors Association, the Chief Probation Officers of California, representatives of California Indian tribes, the California Youth Connection, former foster youth, child advocacy organizations, labor organizations, foster caregiver organizations, and researchers.

(c) The director shall adopt regulations as otherwise necessary, to implement the applicable provisions of the federally funded Kin-GAP Program. Emergency regulations to implement the applicable provisions of this act may be adopted by the director in accordance with the Administrative Procedure Act. The initial adoption of the emergency regulations and one readoption of the initial regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. Initial emergency regulations and the first readoption of those emergency regulations shall be exempt from review by the Office of Administrative Law. The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and shall remain in effect for no more than 180 days.

(Added by Stats. 2010, Ch. 559, Sec. 37. Effective January 1, 2011.)






ARTICLE 5. Aid to Families With Dependent Children?Foster Care

11400

For the purposes of this article, the following definitions shall apply:

(a) ?Aid to Families with Dependent Children-Foster Care (AFDC-FC)? means the aid provided on behalf of needy children in foster care under the terms of this division.

(b) ?Case plan? means a written document that, at a minimum, specifies the type of home in which the child shall be placed, the safety of that home, and the appropriateness of that home to meet the child?s needs. It shall also include the agency?s plan for ensuring that the child receive proper care and protection in a safe environment, and shall set forth the appropriate services to be provided to the child, the child?s family, and the foster parents, in order to meet the child?s needs while in foster care, and to reunify the child with the child?s family. In addition, the plan shall specify the services that will be provided or steps that will be taken to facilitate an alternate permanent plan if reunification is not possible.

(c) ?Certified family home? means a family residence certified by a licensed foster family agency and issued a certificate of approval by that agency as meeting licensing standards, and used only by that foster family agency for placements.

(d) ?Family home? means the family residence of a licensee in which 24-hour care and supervision are provided for children.

(e) ?Small family home? means any residential facility, in the licensee?s family residence, which provides 24-hour care for six or fewer foster children who have mental disorders or developmental or physical disabilities and who require special care and supervision as a result of their disabilities.

(f) ?Foster care? means the 24-hour out-of-home care provided to children whose own families are unable or unwilling to care for them, and who are in need of temporary or long-term substitute parenting.

(g) ?Foster family agency? means any individual or organization engaged in the recruiting, certifying, and training of, and providing professional support to, foster parents, or in finding homes or other places for placement of children for temporary or permanent care who require that level of care as an alternative to a group home. Private foster family agencies shall be organized and operated on a nonprofit basis.

(h) ?Group home? means a nondetention privately operated residential home, organized and operated on a nonprofit basis only, of any capacity, or a nondetention licensed residential care home operated by the County of San Mateo with a capacity of up to 25 beds, that accepts children in need of care and supervision in a group home, as defined by paragraph (13) of subdivision (a) of Section 1502 of the Health and Safety Code.

(i) ?Periodic review? means review of a child?s status by the juvenile court or by an administrative review panel, that shall include a consideration of the safety of the child, a determination of the continuing need for placement in foster care, evaluation of the goals for the placement and the progress toward meeting these goals, and development of a target date for the child?s return home or establishment of alternative permanent placement.

(j) ?Permanency planning hearing? means a hearing conducted by the juvenile court in which the child?s future status, including whether the child shall be returned home or another permanent plan shall be developed, is determined.

(k) ?Placement and care? refers to the responsibility for the welfare of a child vested in an agency or organization by virtue of the agency or organization having (1) been delegated care, custody, and control of a child by the juvenile court, (2) taken responsibility, pursuant to a relinquishment or termination of parental rights on a child, (3) taken the responsibility of supervising a child detained by the juvenile court pursuant to Section 319 or 636, or (4) signed a voluntary placement agreement for the child?s placement; or to the responsibility designated to an individual by virtue of his or her being appointed the child?s legal guardian.

(l) ?Preplacement preventive services? means services that are designed to help children remain with their families by preventing or eliminating the need for removal.

(m) ?Relative? means an adult who is related to the child by blood, adoption, or affinity within the fifth degree of kinship, including stepparents, stepsiblings, and all relatives whose status is preceded by the words ?great,? ?great-great,? or ?grand? or the spouse of any of these persons even if the marriage was terminated by death or dissolution.

(n) ?Nonrelative extended family member? means an adult caregiver who has an established familial or mentoring relationship with the child, as described in Section 362.7.

(o) ?Voluntary placement? means an out-of-home placement of a child by (1) the county welfare department, probation department, or Indian tribe that has entered into an agreement pursuant to Section 10553.1, after the parents or guardians have requested the assistance of the county welfare department and have signed a voluntary placement agreement; or (2) the county welfare department licensed public or private adoption agency, or the department acting as an adoption agency, after the parents have requested the assistance of either the county welfare department, the licensed public or private adoption agency, or the department acting as an adoption agency for the purpose of adoption planning, and have signed a voluntary placement agreement.

(p) ?Voluntary placement agreement? means a written agreement between either the county welfare department, probation department, or Indian tribe that has entered into an agreement pursuant to Section 10553.1, licensed public or private adoption agency, or the department acting as an adoption agency, and the parents or guardians of a child that specifies, at a minimum, the following:

(1) The legal status of the child.

(2) The rights and obligations of the parents or guardians, the child, and the agency in which the child is placed.

(q) ?Original placement date? means the most recent date on which the court detained a child and ordered an agency to be responsible for supervising the child or the date on which an agency assumed responsibility for a child due to termination of parental rights, relinquishment, or voluntary placement.

(r) (1) ?Transitional housing placement provider? means an organization licensed by the State Department of Social Services pursuant to Section 1559.110 of the Health and Safety Code, to provide transitional housing to foster children at least 16 years of age and not more than 18 years of age, and nonminor dependents, as defined in subdivision (v). A transitional housing placement provider shall be privately operated and organized on a nonprofit basis.

(2) Prior to licensure, a provider shall obtain certification from the applicable county, in accordance with Section 16522.1.

(s) ?Transitional Housing Program-Plus? means a provider certified by the applicable county, in accordance with subdivision (c) of Section 16522, to provide transitional housing services to former foster youth who have exited the foster care system on or after their 18th birthday.

(t) ?Whole family foster home? means a new or existing family home, approved relative caregiver or nonrelative extended family member?s home, the home of a nonrelated legal guardian whose guardianship was established pursuant to Section 360 or 366.26, certified family home, or a host family home placement of a transitional housing placement provider, that provides foster care for a minor or nonminor dependent parent and his or her child, and is specifically recruited and trained to assist the minor or nonminor dependent parent in developing the skills necessary to provide a safe, stable, and permanent home for his or her child. The child of the minor or nonminor dependent parent need not be the subject of a petition filed pursuant to Section 300 to qualify for placement in a whole family foster home.

(u) ?Mutual agreement? means any of the following:

(1) A written voluntary agreement of consent for continued placement and care in a supervised setting between a minor or, on and after January 1, 2012, a nonminor dependent, and the county welfare services or probation department or tribal agency responsible for the foster care placement, that documents the nonminor?s continued willingness to remain in supervised out-of-home placement under the placement and care of the responsible county, tribe, consortium of tribes, or tribal organization that has entered into an agreement with the state pursuant to Section 10553.1, remain under the jurisdiction of the juvenile court as a nonminor dependent, and report any change of circumstances relevant to continued eligibility for foster care payments, and that documents the nonminor?s and social worker?s or probation officer?s agreement to work together to facilitate implementation of the mutually developed supervised placement agreement and transitional independent living case plan.

(2) An agreement, as described in paragraph (1), between a nonminor former dependent or ward in receipt of Kin-GAP payments under Article 4.5 (commencing with Section 11360) or Article 4.7 (commencing with Section 11385), and the agency responsible for the Kin-GAP benefits, provided that the nonminor former dependent or ward satisfies the conditions described in Section 11403.01, or one or more of the conditions described in paragraphs (1) to (5), inclusive, of subdivision (b) of Section 11403. For purposes of this paragraph and paragraph (3), ?nonminor former dependent or ward? has the same meaning as described in subdivision (aa).

(3) An agreement, as described in paragraph (1), between a nonminor former dependent or ward in receipt of AFDC-FC payments under subdivision (e) or (f) of Section 11405 and the agency responsible for the AFDC-FC benefits, provided that the nonminor former dependent or ward described in subdivision (e) of Section 11405 satisfies one or more of the conditions described in paragraphs (1) to (5), inclusive, of subdivision (b) of Section 11403, and the nonminor described in subdivision (f) of Section 11405 satisfies the secondary school or equivalent training or certificate program conditions described in that subdivision.

(v) ?Nonminor dependent? means, on and after January 1, 2012, a foster child, as described in Section 675(8)(B) of Title 42 of the United States Code under the federal Social Security Act who is a current dependent child or ward of the juvenile court, or is a nonminor under the transition jurisdiction of the juvenile court, as described in Section 450, who satisfies all of the following criteria:

(1) He or she has attained 18 years of age while under an order of foster care placement by the juvenile court, and is not more than 19 years of age on or after January 1, 2012, not more than 20 years of age on or after January 1, 2013, or not more than 21 years of age on or after January 1, 2014, and as described in Section 10103.5.

(2) He or she is in foster care under the placement and care responsibility of the county welfare department, county probation department, Indian tribe, consortium of tribes, or tribal organization that entered into an agreement pursuant to Section 10553.1.

(3) He or she has a transitional independent living case plan pursuant to Section 475(8) of the federal Social Security Act (42 U.S.C. Sec. 675(8)), as contained in the federal Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public Law 110-351), as described in Section 11403.

(w) ?Supervised independent living placement? means, on and after January 1, 2012, an independent supervised setting, as specified in a nonminor dependent?s transitional independent living case plan, in which the youth is living independently, pursuant to Section 472(c)(2) of the Social Security Act (42 U.S.C. Sec. 672(c)(2)).

(x) ?Supervised independent living setting,? pursuant to Section 472(c)(2) of the federal Social Security Act (42 U.S.C. Sec. 672(c)(2)), includes both a supervised independent living placement, as defined in subdivision (w), and a residential housing unit certified by the transitional housing placement provider operating a Transitional Housing Placement-Plus Foster Care program, as described in paragraph (2) of subdivision (a) of Section 16522.1.

(y) ?Transitional independent living case plan? means, on or after January 1, 2012, a child?s case plan submitted for the last review hearing held before he or she reaches 18 years of age or the nonminor dependent?s case plan, updated every six months, that describes the goals and objectives of how the nonminor will make progress in the transition to living independently and assume incremental responsibility for adult decisionmaking, the collaborative efforts between the nonminor and the social worker, probation officer, or Indian tribal placing entity and the supportive services as described in the transitional independent living plan (TILP) to ensure active and meaningful participation in one or more of the eligibility criteria described in paragraphs (1) to (5), inclusive, of subdivision (b) of Section 11403, the nonminor?s appropriate supervised placement setting, and the nonminor?s permanent plan for transition to living independently, which includes maintaining or obtaining permanent connections to caring and committed adults, as set forth in paragraph (16) of subdivision (f) of Section 16501.1.

(z) ?Voluntary reentry agreement? means a written voluntary agreement between a former dependent child or ward or a former nonminor dependent, who has had juvenile court jurisdiction terminated pursuant to Section 391, 452, or 607.2, and the county welfare or probation department or tribal placing entity that documents the nonminor?s desire and willingness to reenter foster care, to be placed in a supervised setting under the placement and care responsibility of the placing agency, the nonminor?s desire, willingness, and ability to immediately participate in one or more of the conditions of paragraphs (1) to (5), inclusive, of subdivision (b) of Section 11403, the nonminor?s agreement to work collaboratively with the placing agency to develop his or her transitional independent living case plan within 60 days of reentry, the nonminor?s agreement to report any changes of circumstances relevant to continued eligibility for foster care payments, and (1) the nonminor?s agreement to participate in the filing of a petition for juvenile court jurisdiction as a nonminor dependent pursuant to subdivision (e) of Section 388 within 15 judicial days of the signing of the agreement and the placing agency?s efforts and supportive services to assist the nonminor in the reentry process, or (2) if the nonminor meets the definition of a nonminor former dependent or ward, as described in subdivision (aa), the nonminor?s agreement to return to the care and support of his or her former juvenile court-appointed guardian and meet the eligibility criteria for AFDC-FC pursuant to subdivision (e) of Section 11405.

(aa) ?Nonminor former dependent or ward? means, on and after January 1, 2012, either of the following:

(1) A nonminor who reached 18 years of age while subject to an order for foster care placement, and for whom dependency, delinquency, or transition jurisdiction has been terminated, and who is still under the general jurisdiction of the court.

(2) A nonminor who is over 18 years of age and, while a minor, was a dependent child or ward of the juvenile court when the guardianship was established pursuant to Section 360 or 366.26, or subdivision (d), of Section 728 and the juvenile court dependency or wardship was dismissed following the establishment of the guardianship.

(ab) ?Runaway and homeless youth shelter? means a type of group home, as defined in paragraph (14) of subdivision (a) of Section 1502 of the Health and Safety Code, that is not an eligible placement option under Sections 319, 361.2, 450, and 727, and that is not eligible for AFDC-FC funding pursuant to subdivision (c) of Section 11402 or Section 11462.

(ac) ?Transition dependent? is a minor between 17 years and five months and 18 years of age who is subject to the court?s transition jurisdiction under Section 450.

(Amended by Stats. 2013, Ch. 487, Sec. 6.5. Effective January 1, 2014.)



11401

Aid in the form of AFDC-FC shall be provided under this chapter on behalf of any child under 18 years of age, and, on and after January 1, 2012, to any nonminor dependent who meets the conditions of any of the following subdivisions:

(a) The child has been relinquished, for purposes of adoption, to a licensed adoption agency, or the department, or the parental rights of either or both of his or her parents have been terminated after an action under the Family Code has been brought by a licensed adoption agency or the department, provided that the licensed adoption agency or the department, if responsible for placement and care, provides to those children all services as required by the department to children in foster care.

(b) The child has been removed from the physical custody of his or her parent, relative, or guardian as a result of a voluntary placement agreement or a judicial determination that continuance in the home would be contrary to the child?s welfare and that, if the child was placed in foster care, reasonable efforts were made, consistent with Chapter 5 (commencing with Section 16500) of Part 4, to prevent or eliminate the need for removal of the child from his or her home and to make it possible for the child to return to his or her home, and any of the following applies:

(1) The child has been adjudged a dependent child of the court on the grounds that he or she is a person described by Section 300.

(2) The child has been adjudged a ward of the court on the grounds that he or she is a person described by Sections 601 and 602, or, on or after January 1, 2012, the nonminor is under the transition jurisdiction of the juvenile court pursuant to Section 450.

(3) The child has been detained under a court order, pursuant to Section 319 or 636, that remains in effect.

(4) The child?s or nonminor?s dependency jurisdiction, or transition jurisdiction pursuant to Section 450, has resumed pursuant to Section 387, or subdivision (a) or (e) of Section 388.

(c) The child has been voluntarily placed by his or her parent or guardian pursuant to Section 11401.1.

(d) The child is living in the home of a nonrelated legal guardian.

(e) On and after January 1, 2012, the child is a nonminor dependent who is placed pursuant to a mutual agreement as set forth in subdivision (u) of Section 11400, under the placement and care responsibility of the county child welfare services department, an Indian tribe that entered into an agreement pursuant to Section 10553.1, or the county probation department, or the child is a nonminor dependent reentering foster care placement pursuant to a voluntary agreement, as set forth in subdivision (z) of Section 11400.

(f) The child has been placed in foster care under the federal Indian Child Welfare Act. Sections 11402, 11404, and 11405 shall not be construed as limiting payments to Indian children, as defined in the federal Indian Child Welfare Act, placed in accordance with that act.

(g) To be eligible for federal financial participation, the conditions described in paragraph (1), (2), (3), or (4) shall be satisfied:

(1) (A) The child meets the conditions of subdivision (b).

(B) The child has been deprived of parental support or care for any of the reasons set forth in Section 11250.

(C) The child has been removed from the home of a relative as defined in Section 233.90(c)(1) of Title 45 of the Code of Federal Regulations, as amended.

(D) The requirements of Sections 671 and 672 of Title 42 of the United States Code, as amended, have been met.

(2) (A) The child meets the requirements of subdivision (h).

(B) The requirements of Sections 671 and 672 of Title 42 of the United States Code, as amended, have been met.

(C) This paragraph shall be implemented only if federal financial participation is available for the children described in this paragraph.

(3) (A) The child has been removed from the custody of his or her parent, relative, or guardian as a result of a voluntary placement agreement or a judicial determination that continuance in the home would be contrary to the child?s welfare and that, if the child was placed in foster care, reasonable efforts were made, consistent with Chapter 5 (commencing with Section 16500) of Part 4, to prevent or eliminate the need for removal of the child from his or her home and to make it possible for the child to return to his or her home, or the child is a nonminor dependent who satisfies the removal criteria in Section 472(a)(2)(A)(i)) of the federal Social Security Act (42 U.S.C. Sec. 672 (a)(2)(A)(i)) and agrees to the placement and care responsibility of the placing agency by signing the voluntary reentry agreement, as set forth in subdivision (z) of Section 11400, and any of the following applies:

(i) The child has been adjudged a dependent child of the court on the grounds that he or she is a person described by Section 300.

(ii) The child has been adjudged a ward of the court on the grounds that he or she is a person described by Sections 601 and 602 or, on or after January 1, 2012, the nonminor is under the transition jurisdiction of the juvenile court, pursuant to Section 450.

(iii) The child has been detained under a court order, pursuant to Section 319 or 636, that remains in effect.

(iv) The child?s or nonminor?s dependency jurisdiction, or transition jurisdiction pursuant to Section 450, has resumed pursuant to Section 387, or subdivision (a) or (e) of Section 388.

(B) The child has been placed in an eligible foster care placement, as set forth in Section 11402.

(C) The requirements of Sections 671 and 672 of Title 42 of the United States Code have been satisfied.

(D) This paragraph shall be implemented only if federal financial participation is available for the children described in this paragraph.

(4) With respect to a nonminor dependent, in addition to meeting the conditions specified in paragraph (1), the requirements of Section 675(8)(B) of Title 42 of the United States Code have been satisfied. With respect to a former nonminor dependent who reenters foster care placement by signing the voluntary reentry agreement, as set forth in subdivision (z) of Section 11400, the requirements for AFDC-FC eligibility of Section 672(a)(3)(A) of Title 42 of the United States Code are satisfied based on the nonminor?s status as a child-only case, without regard to the parents, legal guardians, or others in the assistance unit in the home from which the nonminor was originally removed.

(h) The child meets all of the following conditions:

(1) The child has been adjudged to be a dependent child or ward of the court on the grounds that he or she is a person described in Section 300, 601, or 602.

(2) The child?s parent also has been adjudged to be a dependent child or nonminor dependent of the court on the grounds that he or she is a person described by Section 300, 450, 601, or 602 and is receiving benefits under this chapter.

(3) The child is placed in the same licensed or approved foster care facility in which his or her parent is placed and the child?s parent is receiving reunification services with respect to that child.

(Amended by Stats. 2011, Ch. 459, Sec. 30. Effective October 4, 2011.)



11401.05

The department shall amend the foster care state plan required under Subtitle IV-E (commencing with Section 470 of the federal Social Security Act (42 U.S.C. Sec. 670 et seq.)), to extend benefits under this article, commencing January 1, 2012, to an individual who is in foster care under the responsibility of the state, or with respect to whom an adoption assistance agreement or a kinship guardianship assistance agreement is in effect, in accordance with the federal Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public Law 110-351).

(Added by Stats. 2010, Ch. 559, Sec. 40. Effective January 1, 2011.)



11401.1

(a) Otherwise eligible children placed voluntarily prior to January 1, 1981, may remain eligible for AFDC-FC payments.

(b) Beginning on January 1, 1982, AFDC-FC payments for children placed voluntarily on or after January 1, 1981, shall be limited to a period of up to 180 days under conditions specified by departmental regulations, and may be extended an additional six months pursuant to Section 16507.3 and departmental regulations.

(c) On and after January 1, 2012, AFDC-FC payments for nonminor dependents, who reentered foster care placement by signing a voluntary reentry agreement pursuant to subdivision (z) of Section 11400, shall be limited to a period not to exceed 180 days. The county child welfare services department or probation department shall file a petition pursuant to subdivision (e) of Section 388 within 15 judicial days of the signing of the agreement to have the nonminor declared a nonminor dependent of the juvenile court in that reentry and remaining in foster care is in the best interests of the nonminor.

(Amended by Stats. 2011, Ch. 459, Sec. 31. Effective October 4, 2011.)



11401.2

AFDC-FC shall be paid to an otherwise eligible child in a voluntary placement in a demonstration county for a period not to exceed six months, with a maximum extension of an additional six months.

(Added by Stats. 1980, Ch. 1166, Sec. 13.)



11401.4

A child living with his or her parent who is a minor or, on and after January 1, 2012, a nonminor dependent and a recipient of AFDC-FC benefits shall be deemed a child with respect to whom AFDC-FC payments are made.

(Amended by Stats. 2010, Ch. 559, Sec. 42. Effective January 1, 2011.)



11401.5

The county shall review the child?s or nonminor dependent?s payment amount annually. The review shall include an examination of any circumstances of a foster child or nonminor dependent that are subject to change and could affect the child?s or nonminor dependent?s potential eligibility or payment amount, including, but not limited to, authority for placement, eligible facility, and age.

(Repealed and added by Stats. 2010, Ch. 559, Sec. 43.5. Effective January 1, 2011.)



11401.6

At the time of determining eligibility for AFDC-FC payments, the county shall also determine whether the child is currently in receipt of benefits pursuant to Title II or Title XVI of the Social Security Act. If so, the county shall apply to become the child?s representative payee, as appropriate, during the time the child is placed in foster care.

(Added by Stats. 2005, Ch. 641, Sec. 2. Effective January 1, 2006.)



11402

In order to be eligible for AFDC-FC, a child or nonminor dependent shall be placed in one of the following:

(a) The approved home of a relative, provided the child is otherwise eligible for federal financial participation in the AFDC-FC payment.

(b) (1) The licensed family home of a nonrelative.

(2) The approved home of a nonrelative extended family member as described in Section 362.7.

(c) A licensed group home, as defined in subdivision (h) of Section 11400, excluding a runaway and homeless youth shelter as defined in subdivision (ab) of Section 11400, provided that the placement worker has documented that the placement is necessary to meet the treatment needs of the child and that the facility offers those treatment services.

(d) The home of a nonrelated legal guardian or the home of a former nonrelated legal guardian when the guardianship of a child who is otherwise eligible for AFDC-FC has been dismissed due to the child?s attaining 18 years of age.

(e) An exclusive-use home.

(f) A housing model certified by a licensed transitional housing placement provider as described in Section 1559.110 of the Health and Safety Code and as defined in subdivision (r) of Section 11400.

(g) An out-of-state group home, provided that the placement worker, in addition to complying with all other statutory requirements for placing a minor in an out-of-state group home, documents that the requirements of Section 7911.1 of the Family Code have been met.

(h) An approved supervised independent living setting for nonminor dependents, as defined in subdivision (w) of Section 11400.

(i) This section shall become operative on July 1, 2012.

(Amended by Stats. 2013, Ch. 485, Sec. 8. Effective January 1, 2014.)



11402.1

For purposes of Section 11402, ?eligible for federal financial participation? means that the payment is consistent with an approved state plan under Sections 671 and following of Title 42 of the United States Code, authorizing federal financial participation in the payment. Notwithstanding any other provision of law, until and unless federal financial participation is obtained, no payment of AFDC-FC may be made from either state or county funds on behalf of a child determined to be eligible for AFDC-FC solely as a result of the decision of the California Court of Appeal in Land v. Anderson (1997) 55 Cal.App.4th 89.

(Added by Stats. 1998, Ch. 329, Sec. 22. Effective August 21, 1998.)



11402.2

Recognizing that transitions to independence involve self-initiated changes in placements, it is the intent of the Legislature that regulations developed regarding the approval of the supervised independent living setting, as defined in subdivision (w) of Section 11400, shall ensure continuity of placement and payment while the nonminor dependent is awaiting approval of his or her new supervised independent living setting, in accordance with paragraph (2) of subdivision (c) of Section 1524 of the Health and Safety Code.

(Amended by Stats. 2012, Ch. 846, Sec. 42. Effective January 1, 2013.)



11402.4

(a) Subject to the conditions set forth in subdivisions (b) and (c), and notwithstanding any other provision of law, with respect to an approved home of a relative or nonrelative extended family member for which an annual visit to ensure the quality of care provided is pending, the relative or nonrelative extended family member home?s approval shall remain in full force and effect. Payment to the relative or nonrelative extended family member provider shall not be delayed or terminated solely due to late completion of the annual visit to ensure the quality of care provided.

(b) The frequency of required visits to ensure the quality of care provided shall not be less than the frequency of visits for licensed foster family homes as specified in Section 1534 of the Health and Safety Code. If late completion of an annual visit occurs, under no circumstances shall the county visit an approved home of a relative or nonrelative extended family member less than once every 24 months.

(c) The frequency of required visits to ensure the quality of care provided shall be subject to state plan approval.

(Amended by Stats. 2014, Ch. 29, Sec. 71. Effective June 20, 2014.)



11402.5

(a) The federal government has provided the state the option of including in its state plan children placed in public child care institutions. Therefore, notwithstanding Section 11402 and subject to Section 15200.5, it is the intent of the Legislature that a child who is otherwise eligible for federal financial participation in the AFDC-FC payment may be eligible for aid under the provisions of this chapter when the child is placed in a public child care institution. Payment under the provisions of this section cannot exceed 30 days, except as provided in subdivision (b). This provision is effective only if and during such federal fiscal year when no restriction, as defined by the department, on federal matching for AFDC-FC payments exists. Pursuant to this section, the county shall request reimbursement at the close of the federal fiscal year. As used in this section, ?public child care institution? means a nondetention facility which has been licensed in accordance with the Community Care Facilities Act, Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code, and which has a licensed capacity not exceeding 25 children.

(b) When a child is hard to place, as defined in departmental regulations, and when the child is not placed in an emergency shelter, payment may be made under this section for a period not exceeding 90 days.

(c) Upon notification from the federal government that the restrictions on federal matching specified in subdivision (a) do not exist, the department shall amend the state plan to authorize federal financial participation to a county or counties operating a public child care institution with a licensed capacity exceeding 25 children.

(d) For purposes of subdivision (c), ?public child care institution? includes only those facilities that meet all of the following requirements:

(1) It is temporary shelter care facility, as defined in Section 1530.8 of the Health and Safety Code.

(2) (A) Except as provided in subparagraph (B), it has a licensed capacity that does not exceed 200 children.

(B) A facility in Orange County may have a licensed capacity of not more than 236 children.

(Amended by Stats. 1994, Ch. 958, Sec. 1. Effective January 1, 1995.)



11402.6

(a) The federal government has provided the state with the option of including in its state plan children placed in a private facility operated on a for-profit basis.

(b) For children for whom the county placing agency has exhausted all other placement options, notwithstanding subdivision (h) of Section 11400 and subject to Section 15200.5, a child who is otherwise eligible for federal financial participation in the AFDC-FC payment shall be eligible for aid under this chapter when the child is placed in a for-profit child care institution and meets all of the following criteria, which shall be clearly documented in the county welfare department case file:

(1) The child has extraordinary and unusual special behavioral or medical needs that make the child difficult to place, including, but not limited to, being medically fragile, brittle diabetic, having severe head injuries, a dual diagnosis of mental illness and substance abuse or a dual diagnosis of developmental delay and mental illness.

(2) No other comparable private nonprofit facility or public licensed residential care home exists in the state that is willing to accept placement and is capable of meeting the child?s extraordinary special needs.

(3) The county placing agency has demonstrated that no other alternate placement option exists for the child.

(4) The child has a developmental disability and is eligible for both federal AFDC-FC payments and for regional center services.

(c) Federal financial participation shall be provided pursuant to Section 11402 for children described in subdivision (a) subject to all of the following conditions, which shall be clearly documented in the county welfare department case file.

(1) The county placing agency enters into a performance-based placement agreement with the for-profit facility to ensure the facility is providing services to improve the safety, permanency, and well-being outcomes of the placed children pursuant to Section 10601.2.

(2) The county placing agency will require the facility to ensure placement in the child?s community to the degree possible to enhance ongoing connections with the child?s family and to promote the establishment of lifelong connections with committed adults.

(3) The county placing agency monitors and reviews the facility?s outcome performance indicators every six months.

(4) In no event shall federal financial participation in this placement exceed a 12-month period.

(5) Payments made under this section shall not be made on behalf of any more than five children in a county at any one time.

(6) Payments made under this section shall be made pursuant to Sections 4684 and 11464, and only to a group home that is an approved vendor of a regional center.

(d) This section shall be implemented only during a federal fiscal year in which the department determines that no restriction on federal matching AFDC-FC payment exists.

(e) As used in this section, ?child care institution? means a nondetention facility that has been licensed in accordance with the California Community Care Facilities Act (Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code), and that has a licensed capacity not exceeding 25 children.

(f) The county placing agency shall review and report to the juvenile court at every six-month case plan update if this placement remains appropriate and necessary and what the plan is for discharge to a less restrictive placement.

(g) Notwithstanding subdivision (d) or any other provision of law, this section shall not be implemented before July 1, 2010.

(h) Beginning in the 2011?12 fiscal year, and for each fiscal year thereafter, funding and expenditures for programs and activities under this section shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(Amended by Stats. 2012, Ch. 35, Sec. 82. Effective June 27, 2012.)



11402.9

In order to receive funding on behalf of children receiving AFDC-FC, each group home shall provide a full disclosure of all financial information related to its operation, including independent certification of the information provided, in a manner and format established by the department.

(Added by Stats. 1982, Ch. 1554, Sec. 3.)



11403

(a) It is the intent of the Legislature to exercise the option afforded states under Section 475(8) (42 U.S.C. Sec. 675(8)), and Section 473(a)(4) (42 U.S.C. Sec. 673(a)(4)) of the federal Social Security Act, as contained in the federal Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public Law 110-351), to receive federal financial participation for nonminor dependents of the juvenile court who satisfy the conditions of subdivision (b), consistent with their transitional independent living case plan. Effective January 1, 2012, these nonminor dependents shall be eligible to receive support up to 19 years of age, effective January 1, 2013, up to 20 years of age, and effective January 1, 2014, up to 21 years of age, consistent with their transitional independent living case plan and as described in Section 10103.5. It is the intent of the Legislature both at the time of initial determination of the nonminor dependent?s eligibility and throughout the time the nonminor dependent is eligible for aid pursuant to this section, that the social worker or probation officer or Indian tribal placing entity and the nonminor dependent shall work together to ensure the nonminor dependent?s ongoing eligibility. All case planning shall be a collaborative effort between the nonminor dependent and the social worker, probation officer, or Indian tribe, with the nonminor dependent assuming increasing levels of responsibility and independence.

(b) A nonminor dependent receiving aid pursuant to this chapter, who satisfies the age criteria set forth in subdivision (a), shall meet the legal authority for placement and care by being under a foster care placement order by the juvenile court, or the voluntary reentry agreement as set forth in subdivision (z) of Section 11400, and is otherwise eligible for AFDC-FC payments pursuant to Section 11401. A nonminor who satisfies the age criteria set forth in subdivision (a), and who is otherwise eligible, shall continue to receive CalWORKs payments pursuant to Section 11253 or, as a nonminor former dependent or ward, aid pursuant to Kin-GAP under Article 4.5 (commencing with Section 11360) or Article 4.7 (commencing with Section 11385) or adoption assistance payments as specified in Chapter 2.1 (commencing with Section 16115) of Part 4. Effective January 1, 2012, a nonminor former dependent child or ward of the juvenile court who is receiving AFDC-FC benefits pursuant to Section 11405 and who satisfies the criteria set forth in subdivision (a) shall be eligible to continue to receive aid as long as the nonminor is otherwise eligible for AFDC-FC benefits under this subdivision. This subdivision shall apply when one or more of the following conditions exist:

(1) The nonminor is completing secondary education or a program leading to an equivalent credential.

(2) The nonminor is enrolled in an institution which provides postsecondary or vocational education.

(3) The nonminor is participating in a program or activity designed to promote, or remove barriers to employment.

(4) The nonminor is employed for at least 80 hours per month.

(5) The nonminor is incapable of doing any of the activities described in subparagraphs (1) to (4), inclusive, due to a medical condition, and that incapability is supported by regularly updated information in the case plan of the nonminor. The requirement to update the case plan under this section shall not apply to nonminor former dependents or wards in receipt of Kin-GAP program or Adoption Assistance Program payments.

(c) The county child welfare or probation department, Indian tribe, consortium of tribes, or tribal organization that has entered into an agreement pursuant to Section 10553.1, shall work together with a nonminor dependent who is in foster care on his or her 18th birthday and thereafter or a nonminor former dependent receiving aid pursuant to Section 11405, to satisfy one or more of the conditions described in paragraphs (1) to (5), inclusive, of subdivision (b) and shall certify the nonminor?s applicable condition or conditions in the nonminor?s six-month transitional independent living case plan update, and provide the certification to the eligibility worker and to the court at each six-month case plan review hearing for the nonminor dependent. Relative guardians who receive Kin-GAP payments and adoptive parents who receive adoption assistance payments shall be responsible for reporting to the county welfare agency that the nonminor does not satisfy at least one of the conditions described in subdivision (b). The social worker, probation officer, or tribal entity shall verify and obtain assurances that the nonminor dependent continues to satisfy at least one of the conditions in paragraphs (1) to (5), inclusive, of subdivision (b) at each six-month transitional independent living case plan update. The six-month case plan update shall certify the nonminor?s eligibility pursuant to subdivision (b) for the next six-month period. During the six-month certification period, the payee and nonminor shall report any change in placement or other relevant changes in circumstances that may affect payment. The nonminor dependent, or nonminor former dependent receiving aid pursuant to subdivision (e) of Section 11405, shall be informed of all due process requirements, in accordance with state and federal law, prior to an involuntary termination of aid, and shall simultaneously be provided with a written explanation of how to exercise his or her due process rights and obtain referrals to legal assistance. Any notices of action regarding eligibility shall be sent to the nonminor dependent or former dependent, his or her counsel, as applicable, and the placing worker, in addition to any other payee. Payments of aid pursuant to Kin-GAP under Article 4.5 (commencing with Section 11360) or Article 4.7 (commencing with Section 11385), adoption assistance payments as specified in Chapter 2.1 (commencing with Section 16115) of Part 4, or aid pursuant to subdivision (e) of Section 11405 that are made on behalf of a nonminor former dependent shall terminate subject to the terms of the agreements. Subject to federal approval of amendments to the state plan, aid payments may be suspended and resumed based on changes of circumstances that affect eligibility. Nonminor former dependents, as identified in paragraph (2) of subdivision (aa) of Section 11400, are not eligible for reentry under subdivision (e) of Section 388 as nonminor dependents under the jurisdiction of the juvenile court, unless (1) the nonminor former dependent was receiving aid pursuant to Kin-GAP under Article 4.5 (commencing with Section 11360) or Article 4.7 (commencing with Section 11385), or the nonminor former dependent was receiving aid pursuant to subdivision (e) of Section 11405, or the nonminor was receiving adoption assistance payments as specified in Chapter 2.1 (commencing with Section 16115) of Part 3 and (2) the nonminor?s former guardian or adoptive parent dies after the nonminor turns 18 years of age but before the nonminor turns 21 years of age. Nonminor former dependents requesting the resumption of AFDC-FC payments pursuant to subdivision (e) of Section 11405 shall complete the applicable portions of the voluntary reentry agreement, as described in subdivision (z) of Section 11400.

(d) A nonminor dependent may receive all of the payment directly provided that the nonminor is living independently in a supervised placement, as described in subdivision (w) of Section 11400, and that both the youth and the agency responsible for the foster care placement have signed a mutual agreement, as defined in subdivision (u) of Section 11400, if the youth is capable of making an informed agreement, that documents the continued need for supervised out-of-home placement, and the nonminor?s and social worker?s or probation officer?s agreement to work together to facilitate implementation of the mutually developed supervised placement agreement and transitional independent living case plan.

(e) Eligibility for aid under this section shall not terminate until the nonminor dependent attains the age criteria, as set forth in subdivision (a), but aid may be suspended when the nonminor dependent no longer resides in an eligible facility, as described in Section 11402, or is otherwise not eligible for AFDC-FC benefits under Section 11401, or terminated at the request of the nonminor, or after a court terminates dependency jurisdiction pursuant to Section 391, delinquency jurisdiction pursuant to Section 607.2, or transition jurisdiction pursuant to Section 452. AFDC-FC benefits to nonminor dependents, may be resumed at the request of the nonminor by completing a voluntary reentry agreement pursuant to subdivision (z) of Section 11400, before or after the filing of a petition filed pursuant to subdivision (e) of Section 388 after a court terminates dependency or transitional jurisdiction pursuant to Section 391, or delinquency jurisdiction pursuant to Section 607.2. The county welfare or probation department or Indian tribal entity that has entered into an agreement pursuant to Section 10553.1 shall complete the voluntary reentry agreement with the nonminor who agrees to satisfy the criteria of the agreement, as described in subdivision (z) of Section 11400. The county welfare department or tribal entity shall establish a new child-only Title IV-E eligibility determination based on the nonminor?s completion of the voluntary reentry agreement pursuant to Section 11401. The beginning date of aid for either federal or state AFDC-FC for a reentering nonminor who is placed in foster care is the date the voluntary reentry agreement is signed or the nonminor is placed, whichever is later. The county welfare department, county probation department, or tribal entity shall provide a nonminor dependent who wishes to continue receiving aid with the assistance necessary to meet and maintain eligibility.

(f) (1) The county having jurisdiction of the nonminor dependent shall remain the county of payment under this section regardless of the youth?s physical residence. Nonminor former dependents receiving aid pursuant to subdivision (e) of Section 11405 shall be paid by their county of residence. Counties may develop courtesy supervision agreements to provide case management and independent living services by the county of residence pursuant to the nonminor dependent?s transitional independent living case plan. Placements made out of state are subject to the applicable requirements of the Interstate Compact on Placement of Children, pursuant to Part 5 (commencing with Section 7900) of Division 12 of the Family Code.

(2) The county welfare department, county probation department, or tribal entity shall notify all foster youth who attain 16 years of age and are under the jurisdiction of that county or tribe, including those receiving Kin-GAP, and AAP, of the existence of the aid prescribed by this section.

(3) The department shall seek any waiver to amend its Title IV-E State Plan with the Secretary of the United States Department of Health and Human Services necessary to implement this section.

(g) (1) Subject to paragraph (3), a county shall pay the nonfederal share of the cost of extending aid pursuant to this section to eligible nonminor dependents who have reached 18 years of age and who are under the jurisdiction of the county, including AFDC-FC payments pursuant to Section 11401, aid pursuant to Kin-GAP under Article 4.7 (commencing with Section 11385), adoption assistance payments as specified in Chapter 2.1 (commencing with Section 16115) of Part 4, and aid pursuant to Section 11405 for nonminor dependents who are residing in the county as provided in paragraph (1) of subdivision (f). A county shall contribute to the CalWORKs payments pursuant to Section 11253 and aid pursuant to Kin-GAP under Article 4.5 (commencing with Section 11360) at the statutory sharing ratios in effect on January 1, 2012.

(2) Subject to paragraph (3), a county shall pay the nonfederal share of the cost of providing permanent placement services pursuant to subdivision (c) of Section 16508 and administering the Aid to Families with Dependent Children Foster Care program pursuant to Section 15204.9. For purposes of budgeting, the department shall use a standard for the permanent placement services that is equal to the midpoint between the budgeting standards for family maintenance services and family reunification services.

(3) (A) (i) Notwithstanding any other law, a county?s required total contribution pursuant to paragraphs (1) and (2), excluding costs incurred pursuant to Section 10103.5, shall not exceed the amount of savings in Kin-GAP assistance grant expenditures realized by the county from the receipt of federal funds due to the implementation of Article 4.7 (commencing with Section 11385), and the amount of funding specifically included in the Protective Services Subaccount within the Support Services Account within the Local Revenue Fund 2011, plus any associated growth funding from the Support Services Growth Subaccount within the Sales and Use Tax Growth Account to pay the costs of extending aid pursuant to this section.

(ii) A county, at its own discretion, may expend additional funds beyond the amounts identified in clause (i). These additional amounts shall not be included in any cost and savings calculations or comparisons performed pursuant to this section.

(B) Beginning in the 2011?12 fiscal year, and for each fiscal year thereafter, funding and expenditures for programs and activities under this section shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code. In addition, the following are available to the counties for the purpose of funding costs pursuant to this section:

(i) The savings in Kin-GAP assistance grant expenditures realized from the receipt of federal funds due to the implementation of Article 4.7 (commencing with Section 11385).

(ii) The savings realized from the change in federal funding for adoption assistance resulting from the enactment of Public Law 110-351 and consistent with subdivision (d) of Section 16118.

(4) (A) The limit on the county?s total contribution pursuant to paragraph (3) shall be assessed by the State Department of Social Services, in conjunction with the California State Association of Counties, in 2015?16, to determine if it shall be removed. The assessment of the need for the limit shall be based on a determination on a statewide basis of whether the actual county costs of providing extended care pursuant to this section, excluding costs incurred pursuant to Section 10103.5, are fully funded by the amount of savings in Kin-GAP assistance grant expenditures realized by the counties from the receipt of federal funds due to the implementation of Article 4.7 (commencing with Section 11385) and the amount of funding specifically included in the Protective Services Subaccount within the Support Services Account within the Local Revenue Fund 2011 plus any associated growth funding from the Support Services Growth Subaccount within the Sales and Use Tax Growth Account to pay the costs of extending aid pursuant to this section.

(B) If the assessment pursuant to subparagraph (A) shows that the statewide total costs of extending aid pursuant to this section, excluding costs incurred pursuant to Section 10103.5, are fully funded by the amount of savings in Kin-GAP assistance grant expenditures realized by the counties from the receipt of federal funds due to the implementation of Article 4.7 (commencing with Section 11385) and the amount of funding specifically included in the Protective Services Subaccount within the Support Services Account within the Local Revenue Fund 2011 plus any associated growth funding from the Support Services Growth Subaccount within the Sales and Use Tax Growth Account to pay the costs of extending aid pursuant to this section, the Department of Finance shall certify that fact, in writing, and shall post the certification on its Internet Web site, at which time subparagraph (A) of paragraph (3) shall no longer be implemented.

(h) It is the intent of the Legislature that no county currently participating in the Child Welfare Demonstration Capped Allocation Project be adversely impacted by the department?s exercise of its option to extend foster care benefits pursuant to Section 673(a)(4) and Section 675(8) of Title 42 of the United States Code in the federal Social Security Act, as contained in the federal Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public Law 110-351). Therefore, the department shall negotiate with the United States Department of Health and Human Services on behalf of those counties that are currently participating in the demonstration project to ensure that those counties receive reimbursement for these new programs outside of the provisions of those counties? waiver under Subtitle IV-E (commencing with Section 470) of the federal Social Security Act (42 U.S.C. Sec. 670 et seq.).

(i) The department, on or before July 1, 2013, shall develop regulations to implement this section in consultation with concerned stakeholders, including, but not limited to, representatives of the Legislature, the County Welfare Directors Association, the Chief Probation Officers of California, the Judicial Council, representatives of Indian tribes, the California Youth Connection, former foster youth, child advocacy organizations, labor organizations, juvenile justice advocacy organizations, foster caregiver organizations, and researchers. In the development of these regulations, the department shall consider its Manual of Policy and Procedures, Division 30, Chapter 30-912, 913, 916, and 917, as guidelines for developing regulations that are appropriate for young adults who can exercise incremental responsibility concurrently with their growth and development. The department, in its consultation with stakeholders, shall take into consideration the impact to the Automated Child Welfare Services Case Management Services (CWS-CMS) and required modifications needed to accommodate eligibility determination under this section, benefit issuance, case management across counties, and recognition of the legal status of nonminor dependents as adults, as well as changes to data tracking and reporting requirements as required by the Child Welfare System Improvement and Accountability Act as specified in Section 10601.2, and federal outcome measures as required by the federal John H. Chafee Foster Care Independence Program (42 U.S.C. Sec. 677(f)). In addition, the department, in its consultation with stakeholders, shall define the supervised independent living setting which shall include, but not be limited to, apartment living, room and board arrangements, college or university dormitories, and shared roommate settings, and define how those settings meet health and safety standards suitable for nonminors. The department, in its consultation with stakeholders, shall define the six-month certification of the conditions of eligibility pursuant to subdivision (b) to be consistent with the flexibility provided by federal policy guidance, to ensure that there are ample supports for a nonminor to achieve the goals of his or her transition independent living case plan. The department, in its consultation with stakeholders, shall ensure that notices of action and other forms created to inform the nonminor of due process rights and how to access them shall be developed, using language consistent with the special needs of the nonminor dependent population.

(j) Notwithstanding the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall prepare for implementation of the applicable provisions of this section by publishing, after consultation with the stakeholders listed in subdivision (i), all-county letters or similar instructions from the director by October 1, 2011, to be effective January 1, 2012. Emergency regulations to implement the applicable provisions of this act may be adopted by the director in accordance with the Administrative Procedure Act. The initial adoption of the emergency regulations and one readoption of the emergency regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. Initial emergency regulations and the first readoption of those emergency regulations shall be exempt from review by the Office of Administrative Law. The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and shall remain in effect for no more than 180 days.

(k) This section shall become operative on January 1, 2012.

(Amended by Stats. 2013, Ch. 487, Sec. 7. Effective January 1, 2014.)



11403.01

On and after January 1, 2012, a nonminor who is receiving Kin-GAP benefits under Article 4.5 (commencing with Section 11360) or Article 4.7 (commencing with Section 11385) and whose Kin-GAP payments began prior to the child?s 16th birthday and who is receiving aid pursuant to those articles, and who is attending high school or the equivalent level of vocational or technical training on a full-time basis, or is in the process of pursuing a high school equivalency certificate, prior to his or her 18th birthday, may continue to receive aid under those articles following his or her 18th birthday so long as the child continues to reside in the relative?s home, remains otherwise eligible for Kin-GAP payments, and continues to attend high school or the equivalent level of vocational or technical training on a full-time basis, or continues to pursue a high school equivalency certificate, and the child may reasonably be expected to complete the educational or training program or to receive a high school equivalency certificate, before his or her 19th birthday. Aid shall be provided to an individual pursuant to this section provided that both the individual and the agency responsible for the related guardianship placement have signed a mutual agreement, if the individual is capable of making an informed agreement, documenting the continued need for out-of-home placement.

(Added by Stats. 2011, Ch. 459, Sec. 35. Effective October 4, 2011.)



11403.1

(a) (1) The Legislature finds and declares that former foster youth are a vulnerable population at risk of homelessness, unemployment, welfare dependency, incarceration, and other adverse outcomes if they exit the foster care system unprepared to become self-sufficient. Unlike many young individuals 18 years of age who can depend on family for ongoing support while they complete postsecondary education or develop career opportunities, emancipating foster youth have their primary source of support, AFDC-Foster Care payments, terminated at 18 years of age and are then dependent on their own resources for self-support. Some foster youth are not able to complete high school or other education or training programs due to ongoing trauma from the parental abuse or neglect and gaps in their educational attainment stemming from the original removal and subsequent changes in placement.

(2) Completion of an educational or training program is an essential, minimum skill needed by foster youth in order to be competitive in today?s economy.

(3) It is therefore the intent of the Legislature to create, for counties that opt to participate, the Supportive Transitional Emancipation Program (STEP) in which emancipated foster youth may receive support while participating in an educational or training program, or any activity consistent with their transitional independent living plan up to 21 years of age.

(b) Should a county elect to provide this program, a person who meets all of the following conditions shall be considered eligible for this program:

(1) The person either was in foster care and emancipated upon reaching the age limitations specified in Section 11401 or received aid pursuant to Kin-GAP under Article 4.5 (commencing with Section 11360) and emancipated upon reaching the age limitations specified in Section 11363.

(2) The person is participating in an educational or training program, or any activity consistent with his or her transitional independent living plan.

(3) The person is under 21 years of age.

(4) The person has emancipated from a county that is participating in the STEP program.

(c) Aid under this section may be provided pursuant to a transitional independent living plan mutually agreed upon by the emancipated foster youth and the county welfare or probation department or independent living program coordinator. The youth participating in STEP has the responsibility to inform the county of changes to the conditions in the agreed-upon plan that affect payment of aid, including changes in address, living circumstances, and the educational or training program.

(d) For purposes of this section, ?emancipated foster youth? means a person who meets the eligibility criteria in subdivision (b).

(e) (1) In determining the amount of aid under this section, the rate provided to the youth shall be equivalent to the basic rate provided to a foster family home provider pursuant to Section 11461.

(2) If the emancipated youth remains in placement, payment shall be made to the care provider, including a Transitional Housing Program-Plus provider, at a rate equivalent to the basic rate provided to a foster family home provider pursuant to Section 11461.

(f) Unless otherwise provided by federal law, receipt of aid under this section shall not be considered income either for purposes of eligibility for services provided in other federal or state programs, or for grants that may be provided by an institution of higher education, including, but not limited to, Cal Grants or other grants or fee waivers.

(g) (1) Aid under this section shall be provided to eligible youth who have emancipated from a county that elects to participate under this section.

(2) Each participating county welfare department shall notify all foster youth in that county, including those receiving Kin-GAP, ages 16 to 19 years, inclusive, of the existence of the program prescribed by this section.

(h) The department shall seek any federal funds available for implementation of this section, including, but not limited to, funds available under Title IV of the Social Security Act (42 U.S.C. Sec. 601 et seq.). Implementation of this section shall not, however, be contingent upon receipt of any federal funding. The department shall seek any waiver from the Secretary of the United States Department of Health and Human Services that is necessary to implement this section.

(i) Beginning in the 2011?12 fiscal year, and for each fiscal year thereafter, funding and expenditures for programs and activities under this section shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(Amended by Stats. 2012, Ch. 35, Sec. 84. Effective June 27, 2012.)



11403.2

(a) The following persons shall be eligible for transitional housing provided pursuant to Article 4 (commencing with Section 16522) of Chapter 5 of Part 4:

(1) Any foster child at least 16 years of age and not more than 18 years of age, and, on or after January 1, 2012, any nonminor dependent, as defined in subdivision (v) of Section 11400, who is eligible for AFDC-FC benefits as described in Section 11401. A foster child under 18 years of age shall be eligible for placement in the program certified as a ?Transitional Housing Placement Program,? pursuant to paragraph (1) of subdivision (a) of Section 16522.2. A nonminor dependent shall be eligible for placement in the program certified as a ?Transitional Housing Placement-Plus Foster Care Program? pursuant to paragraph (2) of subdivision (a) of Section 16522.2.

(2) Any former foster youth at least 18 years of age and not more than 24 years of age who has exited from the foster care system on or after his or her 18th birthday and elects to participate in Transitional Housing Program-Plus, as defined in subdivision (s) of Section 11400, provided he or she has not received services under this paragraph for more than a total of 24 months, whether or not consecutive. If the person participating in a Transitional Housing Program-Plus is not receiving aid under Section 11403.1, he or she, as a condition of participation, shall enter into, and execute the provisions of, a transitional independent living plan that shall be mutually agreed upon, and annually reviewed, by the former foster youth and the applicable county welfare or probation department or independent living program coordinator. The person participating under this paragraph shall inform the county of any changes to conditions specified in the agreed-upon plan that affect eligibility, including changes in address, living circumstances, and the educational or training program.

(b) Payment on behalf of an eligible person receiving transitional housing services pursuant to paragraph (1) of subdivision (a) shall be made to the transitional housing placement provider pursuant to the conditions and limitations set forth in Section 11403.3. Notwithstanding Section 11403.3, the department, in consultation with concerned stakeholders, including, but not limited to, representatives of the Legislature, the County Welfare Directors Association, the Chief Probation Officers of California, the Judicial Council, representatives of Indian tribes, the California Youth Connection, former foster youth, child advocacy organizations, labor organizations, juvenile justice advocacy organizations, foster caregiver organizations, researchers, and transitional housing placement providers, shall convene a workgroup to establish a new rate structure for the Title IV-E funded THP-Plus-Foster Care placement option for nonminor dependents. The workgroup shall also consider application of this new rate structure to the Transitional Housing Program-Plus, as described in paragraph (2) of subdivision (a) of Section 11403.3. In developing the new rate structure pursuant to this subdivision, the department shall consider the average rates in effect and being paid by counties to current transitional housing placement providers.

(Amended by Stats. 2012, Ch. 846, Sec. 44. Effective January 1, 2013.)



11403.3

(a) (1) Subject to subdivision (b), a transitional housing placement provider, as defined in subdivision (r) of Section 11400, that provides transitional housing services to an eligible foster youth in a facility licensed pursuant to subdivision (a) of Section 1559.110 of the Health and Safety Code, shall be paid as follows:

(A) For a program serving foster children who are at least 16 years of age and not more than 18 years of age, a monthly rate that is 75 percent of the average foster care expenditures for foster youth 16 to 18 years of age, inclusive, in group home care in the county in which the program operates.

(B) For a program serving nonminor dependents that is certified as a Transitional Housing Placement-Plus Foster Care program under paragraph (2) of subdivision (a) of Section 16522.1, the rate structure established pursuant to subdivision (b) of Section 11403.2.

(2) Subject to subdivision (c), a Transitional Housing Program-Plus, as defined in subdivision (s) of Section 11400, that provides transitional housing services to eligible former foster youth who have exited from the foster care system on or after their 18th birthday, shall be paid a monthly rate that is 70 percent of the average foster care expenditures for foster youth 16 to 18 years of age, inclusive, in group home care in the county in which the program operates.

(b) Payment to a transitional housing placement provider for transitional housing services provided to a person described in paragraph (1) of subdivision (a) of Section 11403.2 shall be subject to the following conditions:

(1) An amount equal to the base rate, as defined in subdivision (d), shall be paid for transitional housing services provided.

(2) Any additional amount payable pursuant to subdivision (a) shall be contingent on the

election by the county placing the youth in the transitional housing placement program to participate in the costs of the additional amount, pursuant to subdivision (g).

(c) Payment to a Transitional Housing Program-Plus provider for transitional housing services provided pursuant to paragraph (2) of subdivision (a) of Section 11403.2 shall be subject to the following conditions:

(1) Any Supportive Transitional Emancipation Program (STEP) payment payable pursuant to Section 11403.1 shall be paid for transitional housing services provided.

(2) Prior to fiscal year 2011?12, any amount payable pursuant to subdivision (a) to a Transitional Housing Program-Plus provider for services provided to a person described in paragraph (2) of subdivision (a) of Section 11403.2 shall be paid contingent on the availability of moneys appropriated for this purpose in the annual Budget Act for the cost of the program.

(d) (1) As used in this section, ?base rate? means the rate a transitional housing placement provider or Transitional Housing Program-Plus provider was approved to receive on June 30, 2001. If a program commences operation after this date, the base rate shall be the rate the program would have received if it had been operational on June 30, 2001.

(2) Notwithstanding subdivision (a), no transitional housing placement provider or Transitional Housing Program-Plus provider with an approved rate on July 1, 2001, shall receive a lower rate than its base rate.

(e) Any reductions in payments to a transitional housing placement provider pursuant to the implementation of paragraph (2) of subdivision (b) or to a Transitional Housing Program-Plus provider pursuant to paragraph (2) of subdivision (c) shall not preclude the program from acquiring from other sources, additional funding necessary to provide program services.

(f) The department shall develop, implement, and maintain a ratesetting system schedule for transitional housing placement providers, and Transitional Housing Program-Plus providers pursuant to subdivisions (a) to (d), inclusive.

(g) (1) Funding for the rates payable under this section for persons described in paragraph (1) of subdivision (a) of Section 11403.2, prior to the 2011?12 fiscal year, shall be subject to a sharing ratio of 40 percent state and 60 percent county share of nonfederal funds.

(2) Funding for the rates payable under this section for persons described in paragraph (2) of subdivision (a) of Section 11403.2, prior to the 2011?12 fiscal year, shall be subject to a sharing ratio of 100 percent state and 0 percent county funds.

(3) Notwithstanding paragraph (2) of subdivision (c) and subdivision (g), beginning in the 2011?12 fiscal year, and for each fiscal year thereafter, funding and expenditures for programs and activities under this section shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(Amended by Stats. 2012, Ch. 35, Sec. 87. Effective June 27, 2012.)



11404

(a) Except as provided in Section 11405, a child is not eligible for AFDC-FC unless responsibility for placement and care of the child is with the county welfare department or Indian tribe that entered into an agreement pursuant to Section 10553.1, the county probation department which has an agreement with the county welfare department, or a licensed public adoption agency, licensed private adoption agency, or the department.

(b) In order for the child to be eligible for AFDC-FC, the agency with responsibility for the child?s placement and care shall, in accordance with departmental regulations do all of the following:

(1) For children removed after October 1, 1983, document that it provided preplacement preventive services to the child prior to the child?s placement in foster care, and document why provisions of these services were not successful in maintaining the child in his or her home, unless it is documented that these services were not provided due to either of the following:

(A) The voluntary relinquishment of the child by one or both parents or court action declaring a child free from the custody and control of one or both parents.

(B) The child?s residence with a nonrelated legal guardian.

(2) Develop a written assessment of the reasons necessitating the child?s placement in foster care and the treatment needs of the child while in foster care to be updated by the agency no less frequently than once every six months. Where the child is a parent who has a child living with him or her in the same eligible facility, the assessment shall also address the needs of his or her child.

(3) Develop a case plan for the child within a maximum of 60 days of placement.

(4) Ensure that services are provided to return the child to his or her own home or establish an alternative permanent placement for the child if returning home is not possible or is inappropriate.

(Amended by Stats. 2005, Ch. 22, Sec. 222. Effective January 1, 2006.)



11404.1

In order to be eligible for AFDC-FC, the child shall receive a periodic review no less frequently than once every six months and a permanency hearing within 12 months after the date the child entered foster care, pursuant to Section 361.49. The child shall also receive permanency planning hearings periodically, but no less frequently than once each 12 months thereafter, as required by subdivision (d) of Section 366.3 throughout the period of foster care placement. Periodic reviews and permanency planning hearings shall not be required for a child who is residing with a nonrelated legal guardian.

(Amended by Stats. 2009, Ch. 120, Sec. 5. Effective August 6, 2009.)



11404.2

When a child qualified for federal financial participation under the AFDC-FC program is residing with a relative caretaker and the relative caretaker makes application to adopt the child, the relative caretaker shall, notwithstanding state law or regulations, continue to be eligible for foster care payments for the period after the child?s parents? rights have been terminated, either by relinquishment or by an action of the juvenile court, and until the adoption of the child is finalized. This payment shall be terminated upon either finalization of the adoption or denial of the adoption application.

(Added by Stats. 1995, Ch. 418, Sec. 1. Effective January 1, 1996.)



11405

(a) Except for nonminors described in paragraph (2) of subdivision (e), AFDC-FC benefits shall be paid to an otherwise eligible child living with a nonrelated legal guardian, provided that the legal guardian cooperates with the county welfare department in all of the following:

(1) Developing a written assessment of the child?s needs.

(2) Updating the assessment no less frequently than once every six months.

(3) Carrying out the case plan developed by the county.

(b) Except for nonminors described in paragraph (2) of subdivision (e), when AFDC-FC is applied for on behalf of a child living with a nonrelated legal guardian the county welfare department shall do all of the following:

(1) Develop a written assessment of the child?s needs.

(2) Update those assessments no less frequently than once every six months.

(3) Develop a case plan that specifies how the problems identified in the assessment are to be addressed.

(4) Make visits to the child as often as appropriate, but in no event less often than once every six months.

(c) Where the child is a parent and has a child living with him or her in the same eligible facility, the assessment required by paragraph (1) of subdivision (a) shall include the needs of his or her child.

(d) Nonrelated legal guardians of eligible children who are in receipt of AFDC-FC payments described in this section shall be exempt from the requirement to register with the Statewide Registry of Private Professional Guardians pursuant to Sections 2850 and 2851 of the Probate Code.

(e) (1) On and after January 1, 2012, a nonminor youth whose nonrelated guardianship was ordered in juvenile court pursuant to Section 360 or 366.26, and whose dependency was dismissed, shall remain eligible for AFDC-FC benefits until the youth attains 19 years of age, effective January 1, 2013, until the youth attains 20 years of age, and effective January 1, 2014, until the youth attains 21 years of age, provided that the youth enters into a mutual agreement with the agency responsible for his or her guardianship, and the youth is meeting the conditions of eligibility, as described in paragraphs (1) to (5), inclusive, of subdivision (b) of Section 11403.

(2) A nonminor former dependent or ward as defined in paragraph (2) of subdivision (aa) of Section 11400 shall be eligible for benefits under this section until the youth attains 21 years of age if all of the following conditions are met:

(A) The nonminor former dependent or ward attained 18 years of age while in receipt of Kin-GAP benefits pursuant to Article 4.7 (commencing with Section 11385).

(B) The nonminor?s relationship to the kinship guardian is defined in paragraph (2), (3), or (4) of subdivision (c) of Section 11391.

(C) The nonminor who was under 16 years of age at the time the Kin-GAP negotiated agreement payments commenced.

(D) The guardian continues to be responsible for the support of the nonminor.

(E) The nonminor otherwise is meeting the conditions of eligibility, as described in paragraphs (1) to (5), inclusive, of subdivision (b) of Section 11403.

(f) On or after January 1, 2012, a child whose nonrelated guardianship was ordered in probate court pursuant Article 2 (commencing with Section 1510) of Chapter 1 of Part 2 of Division 4 of the Probate Code, who is attending high school or the equivalent level of vocational or technical training on a full-time basis, or who is in the process of pursuing a high school equivalency certificate prior to his or her 18th birthday may continue to receive aid following his or her 18th birthday as long as the child continues to reside in the guardian?s home, remains otherwise eligible for AFDC-FC benefits and continues to attend high school or the equivalent level of vocational or technical training on a full-time basis, or continues to pursue a high school equivalency certificate, and the child may reasonably be expected to complete the educational or training program or to receive a high school equivalency certificate, before his or her 19th birthday. Aid shall be provided to an individual pursuant to this section provided that both the individual and the agency responsible for the foster care placement have signed a mutual agreement, if the individual is capable of making an informed agreement, documenting the continued need for out-of-home placement.

(g) (1) For cases in which a guardianship was established on or before June 30, 2011, or the date specified in a final order, for which the time for appeal has passed, issued by a court of competent jurisdiction in California State Foster Parent Association, et al. v. William Lightbourne, et al. (U.S. Dist. Ct. No. C 07-05086 WHA), whichever is earlier, the AFDC-FC payment described in this section shall be the foster family home rate structure in effect prior to the effective date specified in the order described in this paragraph.

(2) For cases in which guardianship has been established on or after July 1, 2011, or the date specified in the order described in paragraph (1), whichever is earlier, the AFDC-FC payments described in this section shall be the basic foster family home rate set forth in paragraph (1) of subdivision (g) of Section 11461.

(3) Beginning with the 2011?12 fiscal year, the AFDC-FC payments identified in this subdivision shall be adjusted annually by the percentage change in the California Necessities Index rate as set forth in paragraph (2) of subdivision (g) of Section 11461.

(h) In addition to the AFDC-FC rate paid, all of the following also shall be paid:

(1) A specialized care increment, if applicable, as set forth in subdivision (e) of Section 11461.

(2) A clothing allowance, as set forth in subdivision (f) of Section 11461.

(3) For a child eligible for an AFDC-FC payment who is a teen parent, the rate shall include the two hundred dollar ($200) monthly payment made to the relative caregiver in a whole family foster home pursuant to paragraph (3) of subdivision (d) of Section 11465.

(Amended by Stats. 2012, Ch. 846, Sec. 45. Effective January 1, 2013.)



11406.5

A refugee who is eligible for, and is required to participate in, an alternative project implemented pursuant to Section 412(e)(7) of the federal Immigration and Nationality Act (Section 1522(e)(7) of Title 8 of the United States Code), shall not be eligible for benefits under this chapter. This section shall apply only when an alternative project uses payment levels for project participants that are substantially equal to payment levels in effect for persons receiving aid under this chapter, with respect to both cash and in-kind payments, and if the assistance provided to the alternative project participant is considered a grant rather than a loan.

(Added by Stats. 1992, Ch. 1311, Sec. 2. Effective September 30, 1992.)



11407

If, when and during such times as the federal statutes provide federal funds for any child who is granted aid pursuant to subsection (b) of Section 11450, the department shall establish such regulations as are necessary for this state to qualify for any federal funds available.

(Added by renumbering Section 11400 by Stats. 1980, Ch. 1166, Sec. 8.)



11408

County claims for aid to needy children placed in foster care, as defined by the rules and regulations of the department, shall be filed separately and distinct from other claims and shall be filed for aid furnished by the county at times and in the manner prescribed by the department. Payments for such children may be made subsequent to the furnishing of care and support to needy children in foster care. Payments may be made at the end of each month for the needy children maintained in foster care during the month.

(Added by renumbering Section 11402 by Stats. 1980, Ch. 1166, Sec. 14.)



11409

To the extent required by federal law, the department shall establish specific numeric goals for the number of children receiving AFDC-FC payments who have been in foster care two years or longer.

(Added by Stats. 1982, Ch. 977, Sec. 10. Effective September 13, 1982. Operative October 1, 1982, by Sec. 36 of Ch. 977.)



11410

(a) The department shall amend the foster care state plan required under Subtitle IV-E (commencing with Section 470) of the federal Social Security Act (42 U.S.C. Sec. 670 et seq.), to authorize counties that elect to subsidize child care for foster parents to use federal matching funds under Subtitle IV-E for that purpose.

(b) When approved by the federal government, counties electing to administer the Foster Parent Child Care Program shall follow the guidelines developed by the State Department of Social Services.

(c) Federal funds used by a county pursuant to this section shall be matched only by county funds pursuant to Section 15200.5.

(Added by Stats. 2004, Ch. 845, Sec. 1. Effective September 28, 2004.)






ARTICLE 6. Computation and Payment of Aid Grants

11450

(a) (1) Aid shall be paid for each needy family, which shall include all eligible brothers and sisters of each eligible applicant or recipient child and the parents of the children, but shall not include unborn children, or recipients of aid under Chapter 3 (commencing with Section 12000), qualified for aid under this chapter. In determining the amount of aid paid, and notwithstanding the minimum basic standards of adequate care specified in Section 11452, the family?s income, exclusive of any amounts considered exempt as income or paid pursuant to subdivision (e) or Section 11453.1, determined for the prospective semiannual period pursuant to Sections 11265.1, 11265.2, and 11265.3, and then calculated pursuant to Section 11451.5, shall be deducted from the sum specified in the following table, as adjusted for cost-of-living increases pursuant to Section 11453 and paragraph (2). In no case shall the amount of aid paid for each month exceed the sum specified in the following table, as adjusted for cost-of-living increases pursuant to Section 11453 and paragraph (2), plus any special needs, as specified in subdivisions (c), (e), and (f):

Number of
?eligible needy
persons in
the same home

Maximum
aid

1 ........................

$ ?326

2 ........................

?535

3 ........................

?663

4 ........................

?788

5 ........................

?899

6 ........................

1,010

7 ........................

1,109

8 ........................

1,209

9 ........................

1,306

10 or more ........................

1,403

If, when, and during those times that the United States government increases or decreases its contributions in assistance of needy children in this state above or below the amount paid on July 1, 1972, the amounts specified in the above table shall be increased or decreased by an amount equal to that increase or decrease by the United States government, provided that no increase or decrease shall be subject to subsequent adjustment pursuant to Section 11453.

(2) The sums specified in paragraph (1) shall not be adjusted for cost of living for the 1990?91, 1991?92, 1992?93, 1993?94, 1994?95, 1995?96, 1996?97, and 1997?98 fiscal years, and through October 31, 1998, nor shall that amount be included in the base for calculating any cost-of-living increases for any fiscal year thereafter. Elimination of the cost-of-living adjustment pursuant to this paragraph shall satisfy the requirements of Section 11453.05, and no further reduction shall be made pursuant to that section.

(b) (1) When the family does not include a needy child qualified for aid under this chapter, aid shall be paid to a pregnant mother who is 18 years of age or younger at any time after verification of pregnancy, in the amount that would otherwise be paid to one person, as specified in subdivision (a), if the mother, and child, if born, would have qualified for aid under this chapter. Verification of pregnancy shall be required as a condition of eligibility for aid under this subdivision.

(2) Notwithstanding paragraph (1), when the family does not include a needy child qualified for aid under this chapter, aid shall be paid to a pregnant mother for the month in which the birth is anticipated and for the three-month period immediately prior to the month in which the birth is anticipated in the amount that would otherwise be paid to one person, as specified in subdivision (a), if the mother and child, if born, would have qualified for aid under this chapter. Verification of pregnancy shall be required as a condition of eligibility for aid under this subdivision.

(3) Paragraph (1) shall apply only when the Cal-Learn Program is operative.

(c) The amount of forty-seven dollars ($47) per month shall be paid to pregnant mothers qualified for aid under subdivision (a) or (b) to meet special needs resulting from pregnancy if the mother, and child, if born, would have qualified for aid under this chapter. County welfare departments shall refer all recipients of aid under this subdivision to a local provider of the Women, Infants and Children program. If that payment to pregnant mothers qualified for aid under subdivision (a) is considered income under federal law in the first five months of pregnancy, payments under this subdivision shall not apply to persons eligible under subdivision (a), except for the month in which birth is anticipated and for the three-month period immediately prior to the month in which delivery is anticipated, if the mother, and the child, if born, would have qualified for aid under this chapter.

(d) For children receiving AFDC-FC under this chapter, there shall be paid, exclusive of any amount considered exempt as income, an amount of aid each month which, when added to the child?s income, is equal to the rate specified in Section 11460, 11461, 11462, 11462.1, or 11463. In addition, the child shall be eligible for special needs, as specified in departmental regulations.

(e) In addition to the amounts payable under subdivision (a) and Section 11453.1, a family shall be entitled to receive an allowance for recurring special needs not common to a majority of recipients. These recurring special needs shall include, but not be limited to, special diets upon the recommendation of a physician for circumstances other than pregnancy, and unusual costs of transportation, laundry, housekeeping services, telephone, and utilities. The recurring special needs allowance for each family per month shall not exceed that amount resulting from multiplying the sum of ten dollars ($10) by the number of recipients in the family who are eligible for assistance.

(f) After a family has used all available liquid resources, both exempt and nonexempt, in excess of one hundred dollars ($100), with the exception of funds deposited in a restricted account described in subdivision (a) of Section 11155.2, the family shall also be entitled to receive an allowance for nonrecurring special needs.

(1) An allowance for nonrecurring special needs shall be granted for replacement of clothing and household equipment and for emergency housing needs other than those needs addressed by paragraph (2). These needs shall be caused by sudden and unusual circumstances beyond the control of the needy family. The department shall establish the allowance for each of the nonrecurring special need items. The sum of all nonrecurring special needs provided by this subdivision shall not exceed six hundred dollars ($600) per event.

(2) Homeless assistance is available to a homeless family seeking shelter when the family is eligible for aid under this chapter. Homeless assistance for temporary shelter is also available to homeless families which are apparently eligible for aid under this chapter. Apparent eligibility exists when evidence presented by the applicant, or which is otherwise available to the county welfare department, and the information provided on the application documents indicate that there would be eligibility for aid under this chapter if the evidence and information were verified. However, an alien applicant who does not provide verification of his or her eligible alien status, or a woman with no eligible children who does not provide medical verification of pregnancy, is not apparently eligible for purposes of this section.

A family is considered homeless, for the purpose of this section, when the family lacks a fixed and regular nighttime residence; or the family has a primary nighttime residence that is a supervised publicly or privately operated shelter designed to provide temporary living accommodations; or the family is residing in a public or private place not designed for, or ordinarily used as, a regular sleeping accommodation for human beings. A family is also considered homeless for the purpose of this section if the family has received a notice to pay rent or quit. The family shall demonstrate that the eviction is the result of a verified financial hardship as a result of extraordinary circumstances beyond their control, and not other lease or rental violations, and that the family is experiencing a financial crisis that could result in homelessness if preventative assistance is not provided.

(A) (i) A nonrecurring special need of sixty-five dollars ($65) a day shall be available to families of up to four members for the costs of temporary shelter, subject to the requirements of this paragraph. The fifth and additional members of the family shall each receive fifteen dollars ($15) per day, up to a daily maximum of one hundred twenty-five dollars ($125). County welfare departments may increase the daily amount available for temporary shelter as necessary to secure the additional bedspace needed by the family.

(ii) This special need shall be granted or denied immediately upon the family?s application for homeless assistance, and benefits shall be available for up to three working days. The county welfare department shall verify the family?s homelessness within the first three working days and if the family meets the criteria of questionable homelessness established by the department, the county welfare department shall refer the family to its early fraud prevention and detection unit, if the county has such a unit, for assistance in the verification of homelessness within this period.

(iii) After homelessness has been verified, the three-day limit shall be extended for a period of time which, when added to the initial benefits provided, does not exceed a total of 16 calendar days. This extension of benefits shall be done in increments of one week and shall be based upon searching for permanent housing which shall be documented on a housing search form; good cause; or other circumstances defined by the department. Documentation of a housing search shall be required for the initial extension of benefits beyond the three-day limit and on a weekly basis thereafter as long as the family is receiving temporary shelter benefits. Good cause shall include, but is not limited to, situations in which the county welfare department has determined that the family, to the extent it is capable, has made a good faith but unsuccessful effort to secure permanent housing while receiving temporary shelter benefits.

(B) A nonrecurring special need for permanent housing assistance is available to pay for last month?s rent and security deposits when these payments are reasonable conditions of securing a residence, or to pay for up to two months of rent arrearages, when these payments are a reasonable condition of preventing eviction.

The last month?s rent or monthly arrearage portion of the payment (i) shall not exceed 80 percent of the family?s total monthly household income without the value of CalFresh benefits or special needs for a family of that size and (ii) shall only be made to families that have found permanent housing costing no more than 80 percent of the family?s total monthly household income without the value of CalFresh benefits or special needs for a family of that size.

However, if the county welfare department determines that a family intends to reside with individuals who will be sharing housing costs, the county welfare department shall, in appropriate circumstances, set aside the condition specified in clause (ii) of the preceding paragraph.

(C) The nonrecurring special need for permanent housing assistance is also available to cover the standard costs of deposits for utilities which are necessary for the health and safety of the family.

(D) A payment for or denial of permanent housing assistance shall be issued no later than one working day from the time that a family presents evidence of the availability of permanent housing. If an applicant family provides evidence of the availability of permanent housing before the county welfare department has established eligibility for aid under this chapter, the county welfare department shall complete the eligibility determination so that the denial of or payment for permanent housing assistance is issued within one working day from the submission of evidence of the availability of permanent housing, unless the family has failed to provide all of the verification necessary to establish eligibility for aid under this chapter.

(E) (i) Except as provided in clauses (ii) and (iii), eligibility for the temporary shelter assistance and the permanent housing assistance pursuant to this paragraph shall be limited to one period of up to 16 consecutive calendar days of temporary assistance and one payment of permanent assistance. Any family that includes a parent or nonparent caretaker relative living in the home who has previously received temporary or permanent homeless assistance at any time on behalf of an eligible child shall not be eligible for further homeless assistance. Any person who applies for homeless assistance benefits shall be informed that the temporary shelter benefit of up to 16 consecutive days is available only once in a lifetime, with certain exceptions, and that a break in the consecutive use of the benefit constitutes permanent exhaustion of the temporary benefit.

(ii) A family that becomes homeless as a direct and primary result of a state or federally declared natural disaster shall be eligible for temporary and permanent homeless assistance.

(iii) A family shall be eligible for temporary and permanent homeless assistance when homelessness is a direct result of domestic violence by a spouse, partner, or roommate; physical or mental illness that is medically verified that shall not include a diagnosis of alcoholism, drug addiction, or psychological stress; or, the uninhabitability of the former residence caused by sudden and unusual circumstances beyond the control of the family including natural catastrophe, fire, or condemnation. These circumstances shall be verified by a third-party governmental or private health and human services agency, except that domestic violence may also be verified by a sworn statement by the victim, as provided under Section 11495.25. Homeless assistance payments based on these specific circumstances may not be received more often than once in any 12-month period. In addition, if the domestic violence is verified by a sworn statement by the victim, the homeless assistance payments shall be limited to two periods of not more than 16 consecutive calendar days of temporary assistance and two payments of permanent assistance. A county may require that a recipient of homeless assistance benefits who qualifies under this paragraph for a second time in a 24-month period participate in a homelessness avoidance case plan as a condition of eligibility for homeless assistance benefits. The county welfare department shall immediately inform recipients who verify domestic violence by a sworn statement pursuant to clause (iii) of the availability of domestic violence counseling and services, and refer those recipients to services upon request.

(iv) If a county requires a recipient who verifies domestic violence by a sworn statement to participate in a homelessness avoidance case plan pursuant to clause (iii), the plan shall include the provision of domestic violence services, if appropriate.

(v) If a recipient seeking homeless assistance based on domestic violence pursuant to clause (iii) has previously received homeless avoidance services based on domestic violence, the county shall review whether services were offered to the recipient and consider what additional services would assist the recipient in leaving the domestic violence situation.

(vi) The county welfare department shall report to the department through a statewide homeless assistance payment indicator system, necessary data, as requested by the department, regarding all recipients of aid under this paragraph.

(F) The county welfare departments, and all other entities participating in the costs of the CalWORKs program, have the right in their share to any refunds resulting from payment of the permanent housing. However, if an emergency requires the family to move within the 12-month period specified in subparagraph (E), the family shall be allowed to use any refunds received from its deposits to meet the costs of moving to another residence.

(G) Payments to providers for temporary shelter and permanent housing and utilities shall be made on behalf of families requesting these payments.

(H) The daily amount for the temporary shelter special need for homeless assistance may be increased if authorized by the current year?s Budget Act by specifying a different daily allowance and appropriating the funds therefor.

(I) No payment shall be made pursuant to this paragraph unless the provider of housing is a commercial establishment, shelter, or person in the business of renting properties who has a history of renting properties.

(g) The department shall establish rules and regulations ensuring the uniform application statewide of this section.

(h) The department shall notify all applicants and recipients of aid through the standardized application form that these benefits are available and shall provide an opportunity for recipients to apply for the funds quickly and efficiently.

(i) Except for the purposes of Section 15200, the amounts payable to recipients pursuant to Section 11453.1 shall not constitute part of the payment schedule set forth in subdivision (a).

The amounts payable to recipients pursuant to Section 11453.1 shall not constitute income to recipients of aid under this section.

(j) For children receiving Kin-GAP pursuant to Article 4.5 (commencing with Section 11360) or Article 4.7 (commencing with Section 11385) there shall be paid, exclusive of any amount considered exempt as income, an amount of aid each month, which, when added to the child?s income, is equal to the rate specified in Sections 11364 and 11387.

(k) (1) This section shall become operative on April 1, 2013. A county shall implement the semiannual reporting requirements in accordance with the act that added this section no later than October 1, 2013.

(2) Upon implementation described in paragraph (1), each county shall provide a certificate to the director certifying that semiannual reporting has been implemented in the county.

(3) Upon filing the certificate described in paragraph (2), a county shall comply with the semiannual reporting provisions of this section.

(Amended (as amended by Stats. 2012, Ch. 778, Sec. 2) by Stats. 2013, Ch. 21, Sec. 37. Effective June 27, 2013.)



11450.01

(a) Notwithstanding any other provision of law, commencing October 1, 1992, the maximum aid payments specified in paragraph (1) of subdivision (a) of Section 11450 in effect on July 1, 1992, shall be reduced by 4.5 percent.

(b) (1) The department shall seek the approval from the United States Department of Health and Human Services that is necessary to reduce the maximum aid payments specified in subdivision (a) by an additional amount equal to 1.3 percent of the maximum aid payments specified in paragraph (1) of subdivision (a) of Section 11450 in effect on July 1, 1992.

(2) The reduction provided by this subdivision shall be made on the first day of the month following 30 days after the date of approval by the United States Department of Health and Human Services.

(Amended by Stats. 1996, Ch. 206, Sec. 3. Effective July 22, 1996.)



11450.015

Notwithstanding any other provision of law, the maximum aid payments in effect on June 30, 1993, in accordance with paragraph (1) of subdivision (a) of Section 11450 as reduced by subdivisions (a) and (b) of Section 11450.01, shall be reduced by 2.7 percent beginning the first of the month following 60 days after the enactment of this section.

(Amended by Stats. 1996, Ch. 206, Sec. 4. Effective July 22, 1996.)



11450.017

Notwithstanding any other provision of law, the maximum aid payment in effect on June 30, 1994, in accordance with paragraph (1) of subdivision (a) of Section 11450 as reduced by subdivisions (a) and (b) of Section 11450.01 and Section 11450.015, shall be reduced by 2.3 percent beginning the first of the month following 50 days after the effective date of this section.

(Amended by Stats. 1996, Ch. 206, Sec. 5. Effective July 22, 1996.)



11450.018

(a) Notwithstanding any other provision of law, the maximum aid payment in accordance with paragraph (1) of subdivision (a) of Section 11450 as reduced by subdivisions (a) and (b) of Section 11450.01, Section 11450.015, and Section 11450.017, shall be reduced by 4.9 percent for counties in Region 2, as specified in Section 11452.018.

(b) Notwithstanding any other provision of law, through October 31, 1998, the maximum aid payment in accordance with paragraph (1) of subdivision (a) of Section 11450, as reduced by subdivision (a) and (b) of Section 11450.01, Section 11450.015, Section 11450.017, and subdivision (a) shall be reduced by 4.9 percent.

(c) Prior to implementing the reductions specified in subdivisions (a) and (b), the director shall apply for and obtain a waiver from the United States Department of Health and Human Services of Section 1396a(c)(1) of Title 42 of the United States Code. The reduction shall be implemented to the extent the waiver is granted and only so long as the waiver is effective. This subdivision shall not apply if either the federal waiver process set forth at Section 1315 of Title 42 of the United States Code or Section 1396a(c) is repealed or modified such that a waiver is not necessary to implement subdivision (a) or (b).

(d) This section shall become operative and the reductions specified in subdivisions (a) and (b) shall commence on the first day of the month following 30 days after the receipt of federal approval or on the first day of the month following 30 days after a change in federal law that allows states to reduce aid payments without any risk to federal funding under Title XIX of the Social Security Act, whichever is earlier, but no earlier than October 1, 1995.

(Amended by Stats. 1997, Ch. 270, Sec. 132. Effective August 11, 1997. Amending action operative August 18, 1997, pursuant to Secs. 183 and 187 of Ch. 270. Section conditionally operative as provided in subd. (d).)



11450.019

Effective the first day of the month following 90 days after a change in federal law that allows states to reduce aid payments without any risk to federal funding under Title XIX of the Social Security Act contained in Subchapter XIX (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code, the reductions in maximum aid payments specified in Sections 11450.01, 11450.015, and 11450.017 shall not be applied when all of the parents or caretaker relatives of the aided child living in the home of the aided child meet one of the following conditions:

(a) The individual is disabled and receiving benefits under Section 12200 or 12300.

(b) The individual is a nonparent caretaker who is not included in the assistance unit with the child.

(c) The individual is disabled and is receiving State Disability Insurance benefits or Worker?s Compensation Temporary Disability benefits.

(Amended by Stats. 2006, Ch. 538, Sec. 702. Effective January 1, 2007.)



11450.02

(a) Notwithstanding any other provision of law, commencing July 1, 2009, the maximum aid payments in effect September 1, 2007, as specified in paragraph (1) of subdivision (a) of Section 11450, shall be reduced by 4 percent.

(b) Notwithstanding any other law, the maximum aid payments in effect on July 1, 2009, as specified in subdivision (a), shall be reduced by 8 percent, effective on June 1, 2011, or on the first day of the first month following 90 days after the effective date of the act that added this subdivision, whichever is later.

(Amended by Stats. 2011, Ch. 8, Sec. 21. Effective March 24, 2011.)



11450.025

(a) (1) Notwithstanding any other law, effective on March 1, 2014, the maximum aid payments in effect on July 1, 2012, as specified in subdivision (b) of Section 11450.02, shall be increased by 5 percent.

(2) Effective April 1, 2015, the maximum aid payments in effect on July 1, 2014, as specified in paragraph (1), shall be increased by 5 percent.

(b) Commencing in 2014 and annually thereafter, on or before January 10 and on or before May 14, the Director of Finance shall do all of the following:

(1) Estimate the amount of growth revenues pursuant to subdivision (f) of Section 17606.10 that will be deposited in the Child Poverty and Family Supplemental Support Subaccount of the Local Revenue Fund for the current fiscal year and the following fiscal year and the amounts in the subaccount carried over from prior fiscal years.

(2) For the current fiscal year and the following fiscal year, determine the total cost of providing the increases described in subdivision (a), as well as any other increase in the maximum aid payments subsequently provided only under this section, after adjusting for updated projections of CalWORKs costs associated with caseload changes, as reflected in the local assistance subvention estimates prepared by the State Department of Social Services and released with the annual Governor?s Budget and subsequent May Revision update.

(3) If the amount estimated in paragraph (1) plus the amount projected to be deposited for the current fiscal year into the Child Poverty and Family Supplemental Support Subaccount pursuant to subparagraph (3) of subdivision (e) of Section 17600.15 is greater than the amount determined in paragraph (2), the difference shall be used to calculate the percentage increase to the CalWORKs maximum aid payment standards that could be fully funded on an ongoing basis beginning the following fiscal year.

(4) If the amount estimated in paragraph (1) plus the amount projected to be deposited for the current fiscal year into the Child Poverty and Family Supplemental Support Subaccount pursuant to subparagraph (3) of subdivision (e) of Section 17600.15 is equal to or less than the amount determined in paragraph (2), no additional increase to the CalWORKs maximum aid payment standards shall be provided in the following fiscal year in accordance with this section.

(5) (A) Commencing with the 2014?15 fiscal year and for all fiscal years thereafter, if changes to the estimated amounts determined in paragraphs (1) or (2), or both, as of the May Revision, are enacted as part of the final budget, the Director of Finance shall repeat, using the same methodology used in the May Revision, the calculations described in paragraphs (3) and (4) using the revenue projections and grant costs assumed in the enacted budget.

(B) If a calculation is required pursuant to subparagraph (A), the Department of Finance shall report the result of this calculation to the appropriate policy and fiscal committees of the Legislature upon enactment of the Budget Act.

(c) An increase in maximum aid payments calculated pursuant to paragraph (3) of subdivision (b), or pursuant to paragraph (5) of subdivision (b) if applicable, shall become effective on October 1 of the following fiscal year.

(d) (1) An increase in maximum aid payments provided in accordance with this section shall be funded with growth revenues from the Child Poverty and Family Supplemental Support Subaccount in accordance with paragraph (3) of subdivision (e) of Section 17600.15 and subdivision (f) of Section 17606.10, to the extent funds are available in that subaccount.

(2) If funds received by the Child Poverty and Family Supplemental Support Subaccount in a particular fiscal year are insufficient to fully fund any increases to maximum aid payments made pursuant to this section, the remaining cost for that fiscal year will be addressed through existing provisional authority included in the annual Budget Act. Additional grant increases shall not be provided until and unless the ongoing cumulative costs of all prior grant increases provided pursuant to this section are fully funded by the Child Poverty and Family Supplemental Support Subaccount.

(e) Notwithstanding Section 15200, counties shall not be required to contribute a share of the costs to cover the increases to maximum aid payments made pursuant to this section.

(Amended by Stats. 2014, Ch. 29, Sec. 72. Effective June 20, 2014.)



11450.03

(a) Notwithstanding the maximum aid payments specified in paragraph (1) of subdivision (a) of Section 11450, families that have resided in this state for less than 12 months shall be paid an amount calculated in accordance with paragraph (1) of subdivision (a) of Section 11450, not to exceed the maximum aid payment that would have been received by that family from the state of prior residence.

(b) This section shall not become operative until the date of approval by the United States Secretary of Health and Human Services necessary to implement the provisions of this section so as to ensure the continued compliance of the state plan for the following:

(1) Title IV of the federal Social Security Act (Subchapter 4 (commencing with Section 601) of Chapter 7 of Title 42 of the United States Code).

(2) Title IX of the federal Social Security Act (Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code).

(Added by Stats. 1992, Ch. 722, Sec. 37.5. Effective September 15, 1992. Section conditionally operative by its own provisions.)



11450.04

(a) For purposes of determining the maximum aid payment specified in subdivision (a) of Section 11450 and for no other purpose, the number of needy persons in the same family shall not be increased for any child born into a family that has received aid under this chapter continuously for the 10 months prior to the birth of the child. For purposes of this section, aid shall be considered continuous unless the family does not receive aid during two consecutive months. This subdivision shall not apply to applicants for, or recipients of, aid unless notification is provided pursuant to this section.

(b) This section shall not apply with respect to any of the following children:

(1) Any child who was conceived as a result of an act of rape, as defined in Sections 261 and 262 of the Penal Code, if the rape was reported to a law enforcement agency, medical or mental health professional or social services agency prior to, or within three months after, the birth of the child.

(2) Any child who was conceived as a result of an incestuous relationship if the relationship was reported to a medical or mental health professional or a law enforcement agency or social services agency prior to, or within three months after, the birth of the child, or if paternity has been established.

(3) Any child who was conceived as a result of contraceptive failure if the parent was using an intrauterine device, a Norplant, or the sterilization of either parent.

(c) This section shall not apply to any child born on or before November 1, 1995.

(d) (1) This section shall not apply to any child to whom it would otherwise apply if the family has not received aid for 24 consecutive months while the child was living with the family.

(2) This section shall not apply to any child conceived when either parent was a nonneedy caretaker relative.

(3) This section shall not apply to any child who is no longer living in the same home with either parent.

(e) One hundred percent of any child support payment received for a child born into the family, but for whom the maximum aid payment is not increased pursuant to this section, shall be paid to the assistance unit. Any such child support payment shall not be considered as income to the family for the purpose of calculating the amount of aid for which the family is eligible under this article.

(f) Commencing January 1, 1995, each county welfare department shall notify applicants for assistance under this chapter, in writing, of the provisions of this section. The notification shall also be provided to recipients of aid under this chapter, in writing, at the time of recertification, or sooner. The notification required by this section shall set forth the provisions of this section and shall state explicitly the impact these provisions would have on the future aid to the assistance unit. This section shall not apply to any recipient?s child earlier than 12 months after the mailing of an informational notice as required by this subdivision.

(g) (1) The department shall seek all appropriate federal waivers for the implementation of this section.

(2) The department shall implement this section commencing on the date the Director of Social Services executes a declaration, that shall be retained by the director, stating that the administrative actions required by paragraph (1) as a condition of implementation of this section have been taken by the United States Secretary of Health and Human Services.

(h) Subdivisions (a) to (g), inclusive, shall become operative on January 1, 1995.

(Added by Stats. 1994, Ch. 196, Sec. 1. Effective January 1, 1995.)



11450.3

(a) The director may establish, within the department, the Emergency Housing Apartment Program Demonstration Project.

(b) The director may, by formal order, waive the operation of specific provisions in paragraph (2) of subdivision (f) of Section 11450, as required for participation in the Emergency Housing Apartment Program Demonstration Project. The order establishing the waiver shall limit the operation of the demonstration project to San Francisco or Contra Costa County, or both, for no more than five years of operation, and shall not result in the reduction or elimination of any family?s eligibility for assistance under paragraph (2) of subdivision (f) of Section 11450. The order establishing the waiver shall not take effect unless and until the following conditions have been met:

(1) The United States Department of Health and Human Services has approved federal financial participation for the demonstration project.

(2) A comprehensive plan, including an analysis of the expected costs and savings, has been published in a newspaper of general circulation in the county or counties conducting the demonstration project and filed with the policy and fiscal committees of each house of the Legislature.

(c) The county or counties participating in the demonstration project authorized by this section shall submit an annual report to the department on the demonstration project. The county or counties shall additionally collect and report any data and findings as required by the department and shall cooperate with the department in evaluating the demonstration project.

(d) It is the intent of the Legislature that funding for the demonstration project authorized by this section be contained in annual Budget Act appropriations.

(Amended by Stats. 2001, Ch. 745, Sec. 244. Effective October 12, 2001.)



11450.4

(a) It is the intent of the Legislature to establish an emergency assistance for needy families program to serve the shelter needs of homeless families apparently eligible for aid pursuant to subdivision (a) of Section 11450. To this end, the State Department of Social Services shall conduct negotiations with the United States Department of Health and Human Services on establishing an emergency assistance program to address the temporary and permanent shelter needs of homeless families currently served under paragraph (2) of subdivision (f) of Section 11450.

(b) (1) Upon receiving federal approval for an emergency assistance program and prior to implementation, the department shall notify the appropriate policy and fiscal committees of the Legislature of its intent to implement the emergency assistance program. The notification shall identify those portions of paragraph (2) of subdivision (f) of Section 11450 which are intended to be superseded by the emergency assistance program.

(2) Except as provided in this subdivision, the emergency assistance program for which notification is submitted to the Legislature pursuant to paragraph (1) shall become effective the first day after 120 calendar days of continuous session of the Legislature after the date on which the notification is transmitted, or at a later date as may be indicated in the notification, unless, prior to the end of the 120-calendar-day period, either house of the Legislature adopts by a majority vote of the duly elected and qualified members thereof a resolution indicating disapproval of the proposed emergency assistance program.

(3) As used in this section, ?120 calendar days of continuous session? shall be deemed broken only by an adjournment sine die, but in computing the 120 calendar days for the purposes of this section, days on which either house is not in session because of a recess of more than 10 days shall not be included.

(c) Upon implementation of the emergency assistance program, the department shall cease implementation of those portions of paragraph (2) of subdivision (f) of Section 11450 which are superseded by the emergency assistance program.

(Amended by Stats. 1992, Ch. 713, Sec. 51. Effective September 15, 1992.)



11450.5

For purposes of computing and paying aid grants under this chapter, the director shall adopt regulations establishing a budgeting system consistent with Sections 11265.1, 11265.2, and 11265.3. Nothing in this section, or Sections 11004, 11257 and 11450, or any other provision of this code, shall be interpreted as prohibiting the establishment of, or otherwise restricting the operation of, any budgeting system adopted by the director.

(Amended by Stats. 2002, Ch. 1022, Sec. 38. Effective September 28, 2002. Became operative on January 30, 2004, pursuant to Sec. 70 of Ch. 1022.)



11450.8

No payment of aid pursuant to Section 11450 shall be made to a family for a month in which the amount the family would receive is less than ten dollars ($10). The family shall be considered in receipt of aid for all other purposes.

(Added by Stats. 1982, 1st Ex. Sess., Ch. 3, Sec. 28. Effective February 17, 1982.)



11450.9

(a) (1) The department shall designate as energy assistance payments any increase in the maximum aid payments provided pursuant to Section 11450 made on or after the first day of the first session of the Legislature which is convened after the effective date of this section.

(2) Increases subject to paragraph (1) shall include any increase provided pursuant to Sections 11453 and 11453.05.

(b) The designation required by subdivision (a) shall be made to the extent allowed by federal law to increase CalFresh allotments to recipients of assistance under this chapter.

(c) The department shall notify the federal government of the designation made pursuant to subdivision (a) no later than 60 days after it has submitted a report on the study required by subdivision (d).

(d) It is the intent of the Legislature that the department designate the maximum amount of aid payments made under this chapter as energy assistance payments to the extent allowed under federal law to increase CalFresh allotments to recipients of assistance under this chapter.

(Amended by Stats. 2011, Ch. 227, Sec. 55. Effective January 1, 2012.)



11450.10

Whenever the department is informed pursuant to either Section 857 or 1764.5 that a minor is being incarcerated for a period of at least 30 consecutive days, the department shall determine whether the minor is a part of a family for whom benefits are being received pursuant to Section 11450. In any case where it is determined that a child identified pursuant to this section is a part of a family for whom aid is being received pursuant to Section 11450, the department shall notify the county welfare department in the county in which the incarcerated youth resides prior to the first day of the month following the receipt of the notification by the Department of the Youth Authority or by the county juvenile hall or other county juvenile facility.

(Amended by Stats. 1995, Ch. 91, Sec. 185. Effective January 1, 1996.)



11450.11

Whenever a county welfare department is informed that a child who is incarcerated is also a member of a family receiving benefits pursuant to Section 11450, the county welfare department shall seek reimbursement of any overpayments pursuant to existing law and regulation.

(Added by Stats. 1994, Ch. 1042, Sec. 4. Effective January 1, 1995.)



11450.12

(a) An applicant family shall not be eligible for aid under this chapter unless the family?s income, exclusive of the first ninety dollars ($90) of earned income for each employed person, is less than the minimum basic standard of adequate care, as specified in Section 11452.

(b) A recipient family shall not be eligible for further aid under this chapter if reasonably anticipated income, less exempt income, determined for the semiannual period pursuant to Sections 11265.1, 11265.2, and 11265.3, and exclusive of amounts exempt under Section 11451.5, equals or exceeds the maximum aid payment specified in Section 11450.

(c) (1) This section shall become operative on April 1, 2013. A county shall implement the semiannual reporting requirements in accordance with the act that added this section no later than October 1, 2013.

(2) Upon implementation described in paragraph (1), each county shall provide a certificate to the director certifying that semiannual reporting has been implemented in the county.

(3) Upon filing the certificate described in paragraph (2), a county shall comply with the semiannual reporting provisions of this section.

(Amended (as added by Stats. 2011, Ch. 501, Sec. 16) by Stats. 2013, Ch. 21, Sec. 38. Effective June 27, 2013.)



11450.13

(a) In calculating the amount of aid to which an assistance unit is entitled in accordance with Section 11320.15, the maximum aid payment, adjusted to reflect the removal of the adult or adults from the assistance unit, shall be reduced by the gross income of the adult or adults removed from the assistance unit, determined for the semiannual period pursuant to Sections 11265.1, 11265.2, and 11265.3, and less any amounts exempted pursuant to Section 11451.5. Aid may be provided in the form of cash or vouchers, at the option of the county.

(b) (1) This section shall become operative on April 1, 2013. A county shall implement the semiannual reporting requirements in accordance with the act that added this section no later than October 1, 2013.

(2) Upon implementation described in paragraph (1), each county shall provide a certificate to the director certifying that semiannual reporting has been implemented in the county.

(3) Upon filing the certificate described in paragraph (2), a county shall comply with the semiannual reporting provisions of this section.

(Amended (as added by Stats. 2011, Ch. 501, Sec. 18) by Stats. 2013, Ch. 21, Sec. 39. Effective June 27, 2013.)



11450.16

(a) For purposes of determining eligibility under this chapter, and for computing the amount of aid payment under Section 11450, families shall be grouped into assistance units.

(b) Every assistance unit shall include at least one of the following persons:

(1) One of each of the following:

(A) An eligible child.

(B) The caretaker relative of an otherwise eligible child who is not receiving aid under Section 11250 because that child is receiving benefits under Title XVI of the Social Security Act (Subchapter 16 (commencing with Section 1381) of Chapter 7 of Title 42 of the United States Code), or Kin-GAP payments under Section 11364 or 11387, or foster care payments under Section 11461.

(2) A pregnant woman who is eligible for payments under subdivision (c) of Section 11450.

(c) Every assistance unit shall, in addition to the requirements of subdivision (b), include the eligible parents of the eligible child and the eligible siblings, including half-siblings, of the eligible child when those persons reside in the same home as the eligible child. This subdivision shall not apply to any convicted offender who is permitted to reside at the home of the eligible child as part of a court-imposed sentence and who is considered an absent parent under Section 11250.

(d) An assistance unit may, at the option of the family comprising the assistance unit, also include the nonparent caretaker relative of the eligible child, the spouse of the parent of the eligible child, otherwise eligible nonsibling children in the care of the caretaker relative of the eligible child, and the alternatively sentenced offender parent exempted under subdivision (c).

(e) If two or more assistance units reside in the same home, they shall be combined into one assistance unit when any of the following circumstances occurs:

(1) There is a common caretaker relative for the eligible children.

(2) One caretaker relative marries another caretaker relative.

(3) Two caretaker relatives are the parents of an eligible child.

(f) For purposes of this section, ?caretaker relative? means the parent or other relative, as defined by regulations adopted by the department, who exercises responsibility and control of a child.

(Amended by Stats. 2010, Ch. 559, Sec. 51. Effective January 1, 2011.)



11451

Any county may, in its discretion, pay from its own funds additional sums for the care of any needy child, and the state and county may pay such aid as is needed for the adequate care of the family from other state or county funds.

(Added by Stats. 1965, Ch. 1784.)



11451.5

(a) The following income shall be exempt from the calculation of the income of the family for purposes of subdivision (a) of Section 11450:

(1) If disability-based unearned income does not exceed two hundred twenty-five dollars ($225), both of the following amounts:

(A) All disability-based unearned income, plus any amount of not otherwise exempt earned income equal to the amount of the difference between the amount of disability-based unearned income and two hundred twenty-five dollars ($225).

(B) Fifty percent of all not otherwise exempt earned income in excess of the amount applied to meet the differential applied in subparagraph (A).

(2) If disability-based unearned income exceeds two hundred twenty-five dollars ($225), both of the following amounts:

(A) All of the first two hundred twenty-five dollars ($225) in disability-based unearned income.

(B) Fifty percent of all earned income.

(b) For purposes of this section:

(1) Earned income means gross income received as wages, salary, employer-provided sick leave benefits, commissions, or profits from activities such as a business enterprise or farming in which the recipient is engaged as a self-employed individual or as an employee.

(2) Disability-based unearned income means state disability insurance benefits, private disability insurance benefits, temporary workers? compensation benefits, social security disability benefits, and any veteran?s disability compensation.

(3) Unearned income means any income not described in paragraph (1) or (2).

(c) This section shall become operative on October 1, 2013.

(Amended (as amended by Stats. 2012, Ch. 439, Sec. 30) by Stats. 2013, Ch. 554, Sec. 1. Effective January 1, 2014.)



11452

(a) (1) Minimum basic standards of adequate care shall be distributed to the counties and shall be binding upon them. The standards are determined on the basis of the schedule set forth in this section, as adjusted for cost-of-living increases or decreases pursuant to Section 11453, which schedule is designed to ensure:

(A) Safe, healthful housing.

(B) Minimum clothing for health and decency.

(C) Low-cost adequate food budget meeting recommended dietary allowances of the National Research Council.

(D) Utilities.

(E) Other items including household operation, education and incidentals, recreation, personal needs, and insurance.

(F) Allowance for essential medical, dental, or other remedial care to the extent not otherwise provided at public expense.

(2) The schedule of minimum basic standards of adequate care is as follows:

Number of eligible
needy persons in
the same family

Minimum basic
standards of
adequate care

1 ........................

$ ?341

2 ........................

?560

3 ........................

?694

4 ........................

?824

5 ........................

?940

6 ........................

1,057

7 ........................

1,160

8 ........................

1,265

9 ........................

1,371

10 ........................

1,489

plus fourteen dollars ($14) for each additional needy person.

(3) (A) No adjustment shall be made under this section for the 1990?91 and 1991?92 fiscal years to reflect any change in the cost of living. Elimination of the cost-of-living adjustment pursuant to this subparagraph shall satisfy the requirements of Section 11453.05, and no further reduction shall be made pursuant to that section.

(B) Any cost-of-living adjustment under this section for the 1991?92 fiscal year and any subsequent fiscal year pursuant to Section 11453 shall not include any adjustment to reflect increases for the cost of living for the 1990?91 and 1991?92 fiscal years.

(C) For the 1992?93, 1993?94, 1994?95, 1995?96 fiscal years, and through October 31, 1996, a cost-of-living adjustment equivalent to 70 percent of the amount calculated pursuant to subdivision (a) of Section 11453 shall be made under this section. This adjustment, by reducing the cost-of-living adjustment that would otherwise have been made, shall satisfy the requirements of Section 11453.05, and no further reduction shall be made pursuant to that section.

(b) The minimum basic standard of adequate care shall also include the amount or amounts resulting from an allowance for recurring special needs, as specified in subdivision (e) Section 11450, and the amount or amounts resulting from the granting of a nonrecurring special need, equal to the amounts specified in paragraphs (1) and (2) of subdivision (f) of Section 11450.

(c) The department shall establish rules and regulations assuring the uniform application statewide of the provisions of this section.

(Amended by Stats. 1996, 4th Ex. Sess., Ch. 1, Sec. 7. Effective June 27, 1996.)



11452.018

(a) Notwithstanding any other provision of law, the minimum basic standards of adequate care, as set forth in Section 11452, and as adjusted pursuant to any other provision of law, shall be changed for each county to reflect regional variations in housing cost based on the lowest quartile rent in each county as reported in the Decennial Census data for 1990.

(b) Counties are assigned to one of two regions and the minimum basic standards of adequate care for counties in those regions are reduced as follows:

(1) Region 1 shall include all counties with lowest quartile rents of four hundred dollars ($400) or more. There shall be no reduction in minimum basic standard of adequate care for counties in Region 1. Region 1 shall consist of the following counties:

(A) Alameda County

(B) Contra Costa County

(C) Los Angeles County

(D) Marin County

(E) Monterey County

(F) Napa County

(G) Orange County

(H) San Diego County

(I) San Francisco County

(J) San Luis Obispo County

(K) San Mateo County

(L) Santa Barbara County

(M) Santa Clara County

(N) Santa Cruz County

(O) Solano County

(P) Sonoma County

(Q) Ventura County

(2) Region 2 shall include all counties with lowest quartile rents below four hundred dollars ($400). There shall be a 4.9 percent reduction in the minimum basic standard of adequate care for counties in Region 2. Region 2 shall consist of the following counties:

(A) Alpine County

(B) Amador County

(C) Butte County

(D) Calaveras County

(E) Colusa County

(F) Del Norte County

(G) El Dorado County

(H) Fresno County

(I) Glenn County

(J) Humboldt County

(K) Imperial County

(L) Inyo County

(M) Kern County

(N) Kings County

(O) Lake County

(P) Lassen County

(Q) Madera County

(R) Mariposa County

(S) Mendocino County

(T) Merced County

(U) Modoc County

(V) Mono County

(W) Nevada County

(X) Placer County

(Y) Plumas County

(Z) Riverside County

(AA) Sacramento County

(AB) San Benito County

(AC) San Bernardino County

(AD) San Joaquin County

(AE) Shasta County

(AF) Sierra County

(AG) Siskiyou County

(AH) Stanislaus County

(AI) Sutter County

(AJ) Tehama County

(AK) Trinity County

(AL) Tulare County

(AM) Tuolumne County

(AN) Yolo County

(AO) Yuba County

(c) This section shall be operative during such time as subdivision (a) of Section 11450.018 is operative.

(Added by Stats. 1995, Ch. 307, Sec. 10. Effective August 3, 1995. Section conditionally operative as provided in subd. (c).)



11453

(a) Except as provided in subdivision (c), the amounts set forth in Section 11452 and subdivision (a) of Section 11450 shall be adjusted annually by the department to reflect any increases or decreases in the cost of living. These adjustments shall become effective July 1 of each year, unless otherwise specified by the Legislature. For the 2000?01 fiscal year to the 2003?04 fiscal year, inclusive, these adjustments shall become effective October 1 of each year. The cost-of-living adjustment shall be calculated by the Department of Finance based on the changes in the California Necessities Index, which as used in this section means the weighted average changes for food, clothing, fuel, utilities, rent, and transportation for low-income consumers. The computation of annual adjustments in the California Necessities Index shall be made in accordance with the following steps:

(1) The base period expenditure amounts for each expenditure category within the California Necessities Index used to compute the annual grant adjustment are:

Food ........................

$ 3,027

Clothing (apparel and upkeep) ........................

406

Fuel and other utilities ........................

529

Rent, residential ........................

4,883

Transportation ........................

1,757

Total ........................

$10,602

(2) Based on the appropriate components of the Consumer Price Index for All Urban Consumers, as published by the United States Department of Labor, Bureau of Labor Statistics, the percentage change shall be determined for the 12-month period ending with the December preceding the year for which the cost-of-living adjustment will take effect, for each expenditure category specified in subdivision (a) within the following geographical areas: Los Angeles-Long Beach-Anaheim, San Francisco-Oakland, San Diego, and, to the extent statistically valid information is available from the Bureau of Labor Statistics, additional geographical areas within the state which include not less than 80 percent of recipients of aid under this chapter.

(3) Calculate a weighted percentage change for each of the expenditure categories specified in subdivision (a) using the applicable weighting factors for each area used by the State Department of Industrial Relations to calculate the California Consumer Price Index (CCPI).

(4) Calculate a category adjustment factor for each expenditure category in subdivision (a) by (1) adding 100 to the applicable weighted percentage change as determined in paragraph (2) and (2) dividing the sum by 100.

(5) Determine the expenditure amounts for the current year by multiplying each expenditure amount determined for the prior year by the applicable category adjustment factor determined in paragraph (4).

(6) Determine the overall adjustment factor by dividing (1) the sum of the expenditure amounts as determined in paragraph (4) for the current year by (2) the sum of the expenditure amounts as determined in subdivision (d) for the prior year.

(b) The overall adjustment factor determined by the preceding computation steps shall be multiplied by the schedules established pursuant to Section 11452 and subdivision (a) of Section 11450 as are in effect during the month of June preceding the fiscal year in which the adjustments are to occur and the product rounded to the nearest dollar. The resultant amounts shall constitute the new schedules which shall be filed with the Secretary of State.

(c) (1) No adjustment to the maximum aid payment set forth in subdivision (a) of Section 11450 shall be made under this section for the purpose of increasing the benefits under this chapter for the 1990?91, 1991?92, 1992?93, 1993?94, 1994?95, 1995?96, 1996?97, and 1997?98 fiscal years, and through October 31, 1998, to reflect any change in the cost of living. For the 1998?99 fiscal year, the cost-of-living adjustment that would have been provided on July 1, 1998, pursuant to subdivision (a) shall be made on November 1, 1998. No adjustment to the maximum aid payment set forth in subdivision (a) of Section 11450 shall be made under this section for the purpose of increasing the benefits under this chapter for the 2005?06 and 2006?07 fiscal years to reflect any change in the cost of living. Elimination of the cost-of-living adjustment pursuant to this paragraph shall satisfy the requirements of Section 11453.05, and no further reduction shall be made pursuant to that section.

(2) No adjustment to the minimum basic standard of adequate care set forth in Section 11452 shall be made under this section for the purpose of increasing the benefits under this chapter for the 1990?91 and 1991?92 fiscal years to reflect any change in the cost of living.

(3) In any fiscal year commencing with the 2000?01 fiscal year to the 2003?04 fiscal year, inclusive, when there is any increase in tax relief pursuant to the applicable paragraph of subdivision (a) of Section 10754 of the Revenue and Taxation Code, then the increase pursuant to subdivision (a) of this section shall occur. In any fiscal year commencing with the 2000?01 fiscal year to the 2003?04 fiscal year, inclusive, when there is no increase in tax relief pursuant to the applicable paragraph of subdivision (a) of Section 10754 of the Revenue and Taxation Code, then any increase pursuant to subdivision (a) of this section shall be suspended.

(4) Notwithstanding paragraph (3), an adjustment to the maximum aid payments set forth in subdivision (a) of Section 11450 shall be made under this section for the 2002?03 fiscal year, but the adjustment shall become effective June 1, 2003.

(5) No adjustment to the maximum aid payment set forth in subdivision (a) of Section 11450 shall be made under this section for the purpose of increasing benefits under this chapter for the 2007?08, 2008?09, and 2009?10 fiscal years.

(6) For the 2010?11 fiscal year and each fiscal year thereafter, no adjustment to the maximum aid payment set forth in subdivision (a) of Section 11450 shall be made under this section unless otherwise specified by statute.

(d) Adjustments for subsequent fiscal years pursuant to this section shall not include any adjustments for any fiscal year in which the cost of living was suspended pursuant to subdivision (c).

(Amended by Stats. 2011, Ch. 227, Sec. 55.5. Effective January 1, 2012.)



11453.1

(a) It is the intent of this section to assure that the food purchasing power provided by benefits available from CalFresh under the federal Supplemental Nutrition Assistance Program (Chapter 51 (commencing with Section 2011), Title 7, United States Code) shall continue to be available to recipients of aid under this chapter, if, when and during such times as federal law is amended to preclude CalFresh benefits to such recipients, but does expressly permit the equivalent of such benefits to be provided as cash benefits to such recipients.

(b) It is the further intent of this section to protect the financial interest of the state and counties by accomplishing the conversion of CalFresh benefits in such a manner that the conversion does not result in state and county costs of aid exceeding the costs in the base year, as hereinafter defined in this section.

(c) If federal law is amended to preclude the provision of CalFresh benefits pursuant to the federal Supplemental Nutrition Assistance Program to applicants or recipients of aid under this chapter, when such federal law becomes operative, such of the following provisions for converting CalFresh benefits to cash benefits as is consistent with the intent of this section shall become operative immediately:

(1) The bonus value of CalFresh benefits shall be paid in addition to the amounts payable pursuant to subdivision (a) of Section 11450, provided that aggregate state and county expenditures pursuant to that section and this section do not thereby exceed the base-year costs.

(2) If aggregate state and county expenditures pursuant to subdivision (a) of Section 11450 and this section in any fiscal year would, by virtue of the operation of paragraph (1) of subdivision (c) of this section, result in an increase over the aggregate of such expenditures in the base year, the bonus value of CalFresh benefits paid pursuant to this section shall be reduced, on a pro rata basis, by such amount as will reduce aggregate state and county expenditures under that section and this section to an amount equal to the aggregate state and county expenditures in the base year.

(d) For the purposes of this section, ?base year? means that year designated by federal law as the year fixing the limit on nonfederal expenditures for programs established to implement programs under Part A of Title 4 of the Social Security Act.

(e) For purposes of this section, ?bonus value of CalFresh benefits? means the dollar amount that federal law permits to be paid to a child or a family of given size as a cash benefit in lieu of benefits under the federal Supplemental Nutrition Assistance Program.

(f) For purposes of this section, ?aggregate state and county expenditure? is defined as expenditure made under subdivision (a) of Section 11450 and this section, after deducting any federal reimbursements or credits, and excluding any cost-of-living increment paid pursuant to Section 11453.

(Amended by Stats. 2011, Ch. 227, Sec. 56. Effective January 1, 2012.)



11453.2

A county shall issue vouchers or vendor payments for at least rent and utilities payments, for any assistance unit in which any parent or caretaker relative has been subject to sanction of a consecutive period of not less than three months. Vouchers or vendor payments shall continue until the parent or caretaker relative is no longer subject to the sanction.

(Repealed and added by Stats. 1997, Ch. 270, Sec. 143. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11454

(a) A parent or caretaker relative shall not be eligible for aid under this chapter when he or she has received aid under this chapter or from any state under the Temporary Assistance for Needy Families program (Part A (commencing with Section 401) of Title IV of the federal Social Security Act (42 U.S.C. Sec. 601 et seq.)) for a cumulative total of 48 months.

(b) (1) Except as otherwise specified in subdivision (c), Section 11454.5, or other provisions of law, all months of aid received under this chapter from January 1, 1998, to the operative date of this section, inclusive, shall be applied to the 48-month time limit described in subdivision (a).

(2) All months of aid received from January 1, 1998, to the operative date of this section, inclusive, in any state pursuant to the Temporary Assistance for Needy Families program (Part A (commencing with Section 401) of Title IV of the federal Social Security Act (42 U.S.C. Sec. 601 et seq.)), shall be applied to the 48-month time limit described in subdivision (a).

(c) Subdivision (a) and paragraph (1) of subdivision (b) shall not be applicable when all parents or caretaker relatives of the aided child who are living in the home of the child meet any of the following requirements:

(1) They are 60 years of age or older.

(2) They meet one of the conditions specified in paragraph (4) or (5) of subdivision (b) of Section 11320.3.

(3) They are not included in the assistance unit.

(4) They are receiving benefits under Section 12200 or Section 12300, State Disability Insurance benefits or Workers? Compensation Temporary Disability Insurance, if the disability significantly impairs the recipient?s ability to be regularly employed or participate in welfare-to-work activities.

(5) They are incapable of maintaining employment or participating in welfare-to-work activities, as determined by the county, based on the assessment of the individual and the individual has a history of participation and full cooperation in welfare-to-work activities.

(Amended (as amended by Stats. 2011, Ch. 8) by Stats. 2011, Ch. 32, Sec. 51. Effective June 29, 2011. Amended version operative July 1, 2011, pursuant to Stats. 2011, Ch. 8, Sec. 41.)



11454.2

For purposes of making the transition to the requirements of the act that added this section, county welfare departments shall provide any assistance unit that includes a member who will reach the 48-month time limit described in subdivision (a) of Section 11454 before January 1, 2012, a notice of action 30 days prior to the date upon which the grant of the assistance unit will be reduced. This notice shall include a statement of the rights granted pursuant to Chapter 7 (commencing with Section 10950) of Part 2.

(Amended by Stats. 2011, Ch. 32, Sec. 52. Effective June 29, 2011.)



11454.5

(a) Any month in which the following conditions exist shall not be counted as a month of receipt of aid for the purposes of subdivision (a) of, and paragraph (1) of subdivision (b) of, Section 11454:

(1) The recipient is exempt from participation under Article 3.2 (commencing with Section 11320) due to disability, or advanced age in accordance with paragraph (3) of subdivision (b) of Section 11320.3, or due to caretaking responsibilities that impair the recipient?s ability to be regularly employed, in accordance with paragraph (5) of subdivision (b) of Section 11320.3.

(2) The recipient is eligible for, participating in, or exempt from, the Cal-Learn Program provided for pursuant to Article 3.5 (commencing with Section 11331), for any period during which the Cal-Learn Program is operative, is participating in another teen parent program approved by the department, or, on or after January 1, 2012, is a nonminor dependent under the supervision of the county welfare or probation department who is placed in an approved relative?s home and is eligible for aid under this section because he or she satisfies the conditions described in Section 11403.

(3) The cost of the cash aid provided to the recipient for the month is fully reimbursed by child support, whether collected in that month or any subsequent month.

(4) The family is a former recipient of cash aid under this chapter and currently receives only child care, case management, or supportive services pursuant to Section 11323.2 or Article 15.5 (commencing with Section 8350) of Chapter 2 of Part 6 of the Education Code.

(5) To the extent provided by federal law, the recipient lived in Indian country, as defined by federal law, or an Alaskan native village in which at least 50 percent of the adults living in the Indian country or in the village are not employed.

(6) The recipient was exempt from participation under paragraph (7) of subdivision (b) of Section 11320.3 and has not been reengaged in accordance with subdivision (h) of Section 11320.3.

(7) The recipient is exempt from participating in welfare-to-work activities because he or she has primary responsibility for personally providing care to a child 24 months of age or younger, pursuant to clause (iv) of subparagraph (A) of paragraph (6) of subdivision (b) of Section 11320.3.

(b) In cases where a lump-sum diversion payment is provided in lieu of cash aid under Section 11266.5, the month in which the payment is made or the months calculated pursuant to subdivision (f) of Section 11266.5 shall count against the limits specified in Section 11454.

(c) This section shall become operative on January 1, 2013.

(Repealed (in Sec. 27) and added by Stats. 2012, Ch. 47, Sec. 28. Effective June 27, 2012. Section operative January 1, 2013, by its own provisions.)



11454.6

(a) Notwithstanding Section 15200, to the extent that the exemptions from the time limits on aid specified in paragraphs (1), (2), (4), and (5) of subdivision (c) of Section 11454 and subdivision (a) of Section 11454.5 exceed 20 percent of the number of families aided in a county, for a period as determined by the United States Department of Health and Human Services, for purposes of measuring the hardship exemption for time limits, the county shall be responsible for the amount of aid that would otherwise have been paid through federal Temporary Assistance for Needy Families block grant funds pursuant to Section 11450, with respect to those persons exempt under either paragraphs (1), (2), (4), and (5) of subdivision (c) of Section 11454 or subdivision (a) of Section 11454.5 that exceed the 20 percent hardship exemption during the period determined by the United States Department of Health and Human Services and provided for in federal law.

(b) Subdivision (a) shall not apply if the statewide percentage of families aided during that period is 20 percent or less.

(c) The department may determine that a county has good cause for exceeding the 20-percent limitation provided for in subdivision (a). Under this determination, the county share may be reduced or waived by the department.

(d) It is the intent of the Legislature that the steering committee as specified in Section 10544.317 review this provision to ensure that:

(1) The state does not exceed the limit on hardship exemptions as provided in federal law.

(2) Counties are not penalized for circumstances beyond their control and that statewide flexibility for allocation of the percentages is assured.

(3) Recipients will have access to the hardship exemption, regardless of their county of origin.

(Amended by Stats. 2004, Ch. 229, Sec. 34. Effective August 16, 2004. Operative December 1, 2004, by Sec. 65 of Ch. 229. Note: See Sec. 64.6 of Ch. 229 regarding implementation.)



11455

If on the first day of the month a child is eligible for aid, aid for the entire month shall be paid.

(Added by Stats. 1965, Ch. 1784.)



11457

(a) Money from noncustodial parents for child or spousal support with respect to whom an assignment under Section 11477 has been made shall be paid directly to the local child support agency and shall not be paid directly to the family. Absent parent support payments, when collected by or paid through any public officer or agency, shall be transmitted to the county department providing aid under this chapter until a procedure is established under subdivision (b).

(b) The Department of Child Support Services, by regulation, shall work in conjunction with the California State Association of Counties, the County Welfare Director?s Association, the Child Support Director?s Association, and other pertinent stakeholders to establish procedures not in conflict with federal law, for the collection and distribution of noncustodial parent support payments.

(c) If an amount collected as child or spousal support represents payment on the required support obligation for future months, the amount shall be applied to such future months. However, no such amounts shall be applied to future months unless amounts have been collected which fully satisfy the support obligation assigned under subdivision (a) of Section 11477 for the current months and all past months.

(Amended by Stats. 2001, Ch. 755, Sec. 28. Effective October 12, 2001.)



11458

The county may cancel, suspend or revoke aid under this chapter for cause. Upon instructions from the department, the county shall cancel, suspend or revoke aid under this chapter.

Upon request of the department, an immediate report of every suspension of aid shall be made to the department stating the reason for the suspension and showing the action of the county in approving the suspension.

(Added by Stats. 1965, Ch. 1784.)



11460

(a) Foster care providers shall be paid a per child per month rate in return for the care and supervision of the AFDC-FC child placed with them. The department is designated the single organizational unit whose duty it shall be to administer a state system for establishing rates in the AFDC-FC program. State functions shall be performed by the department or by delegation of the department to county welfare departments or Indian tribes, consortia of tribes, or tribal organizations that have entered into an agreement pursuant to Section 10553.1.

(b) ?Care and supervision? includes food, clothing, shelter, daily supervision, school supplies, a child?s personal incidentals, liability insurance with respect to a child, reasonable travel to the child?s home for visitation, and reasonable travel for the child to remain in the school in which he or she is enrolled at the time of placement. Reimbursement for the costs of educational travel, as provided for in this subdivision, shall be made pursuant to procedures determined by the department, in consultation with representatives of county welfare and probation directors, and additional stakeholders, as appropriate.

(1) For a child placed in a group home, care and supervision shall also include reasonable administration and operational activities necessary to provide the items listed in this subdivision.

(2) For a child placed in a group home, care and supervision may also include reasonable activities performed by social workers employed by the group home provider which are not otherwise considered daily supervision or administration activities.

(c) It is the intent of the Legislature to establish the maximum level of state participation in out-of-state foster care group home program rates effective January 1, 1992.

(1) The department shall develop regulations that establish the method for determining the level of state participation for each out-of-state group home program. The department shall consider all of the following methods:

(A) A standardized system based on the level of care and services per child per month as detailed in Section 11462.

(B) A system which considers the actual allowable and reasonable costs of care and supervision incurred by the program.

(C) A system which considers the rate established by the host state.

(D) Any other appropriate methods as determined by the department.

(2) State reimbursement for the AFDC-FC group home rate to be paid to an out-of-state program on or after January 1, 1992, shall only be paid to programs which have done both of the following:

(A) Submitted a rate application to the department and received a determination of the level of state participation.

(i) The level of state participation shall not exceed the current fiscal year?s standard rate for rate classification level 14.

(ii) The level of state participation shall not exceed the rate determined by the ratesetting authority of the state in which the facility is located.

(iii) The level of state participation shall not decrease for any child placed prior to January 1, 1992, who continues to be placed in the same out-of-state group home program.

(B) Agreed to comply with information requests, and program and fiscal audits as determined necessary by the department.

(3) State reimbursement for an AFDC-FC rate paid on or after January 1, 1993, shall only be paid to a group home organized and operated on a nonprofit basis.

(d) A foster care provider that accepts payments, following the effective date of this section, based on a rate established under this section, shall not receive rate increases or retroactive payments as the result of litigation challenging rates established prior to the effective date of this section. This shall apply regardless of whether a provider is a party to the litigation or a member of a class covered by the litigation.

(e) Nothing shall preclude a county from using a portion of its county funds to increase rates paid to family homes and foster family agencies within that county, and to make payments for specialized care increments, clothing allowances, or infant supplements to homes within that county, solely at that county?s expense.

(f) Nothing shall preclude a county from providing a supplemental rate to serve commercially sexually exploited foster children to provide for the additional care and supervision needs of these children. To the extent that federal financial participation is available, it is the intent of the Legislature that the federal funding shall be utilized.

(Amended by Stats. 2014, Ch. 29, Sec. 73. Effective June 20, 2014.)



11461

(a) For children or, on and after January 1, 2012, nonminor dependents placed in a licensed or approved family home with a capacity of six or less, or in an approved home of a relative or nonrelated legal guardian, or the approved home of a nonrelative extended family member as described in Section 362.7, or, on and after January 1, 2012, a supervised independent living placement, as defined in subdivision (w) of Section 11400, the per child per month basic rates in the following schedule shall be in effect for the period July 1, 1989, through December 31, 1989:

Age

Basic rate

0?4 ........................

$??294

5?8 ........................

319

9?11 ........................

340

12?14 ........................

378

15?20 ........................

412

(b) (1) Any county that, as of October 1, 1989, has in effect a basic rate that is at the levels set forth in the schedule in subdivision (a), shall continue to receive state participation, as specified in subdivision (c) of Section 15200, at these levels.

(2) Any county that, as of October 1, 1989, has in effect a basic rate that exceeds a level set forth in the schedule in subdivision (a), shall continue to receive the same level of state participation as it received on October 1, 1989.

(c) The amounts in the schedule of basic rates in subdivision (a) shall be adjusted as follows:

(1) Effective January 1, 1990, the amounts in the schedule of basic rates in subdivision (a) shall be increased by 12 percent.

(2) Effective May 1, 1990, any county that did not increase the basic rate by 12 percent on January 1, 1990, shall do both of the following:

(A) Increase the basic rate in effect December 31, 1989, for which state participation is received by 12 percent.

(B) Increase the basic rate, as adjusted pursuant to subparagraph (A), by an additional 5 percent.

(3) (A) Except as provided in subparagraph (B), effective July 1, 1990, for the 1990?91 fiscal year, the amounts in the schedule of basic rates in subdivision (a) shall be increased by an additional 5 percent.

(B) The rate increase required by subparagraph (A) shall not be applied to rates increased May 1, 1990, pursuant to paragraph (2).

(4) Effective July 1, 1998, the amounts in the schedule of basic rates in subdivision (a) shall be increased by 6 percent. Notwithstanding any other provision of law, the 6-percent increase provided for in this paragraph shall, retroactive to July 1, 1998, apply to every county, including any county to which paragraph (2) of subdivision (b) applies, and shall apply to foster care for every age group.

(5) Notwithstanding any other provision of law, any increase that takes effect after July 1, 1998, shall apply to every county, including any county to which paragraph (2) of subdivision (b) applies, and shall apply to foster care for every age group.

(6) The increase in the basic foster family home rate shall apply only to children placed in a licensed foster family home receiving the basic rate or in an approved home of a relative or nonrelative extended family member, as described in Section 362.7, a supervised independent living placement, as defined in subdivision (w) of Section 11400, or a nonrelated legal guardian receiving the basic rate. The increased rate shall not be used to compute the monthly amount that may be paid to licensed foster family agencies for the placement of children in certified foster homes.

(d) (1) (A) Beginning with the 1991?92 fiscal year, the schedule of basic rates in subdivision (a) shall be adjusted by the percentage changes in the California Necessities Index, computed pursuant to the methodology described in Section 11453, subject to the availability of funds.

(B) In addition to the adjustment in subparagraph (A) effective January 1, 2000, the schedule of basic rates in subdivision (a) shall be increased by 2.36 percent rounded to the nearest dollar.

(C) Effective January 1, 2008, the schedule of basic rates in subdivision (a), as adjusted pursuant to subparagraph (B), shall be increased by 5 percent, rounded to the nearest dollar. The increased rate shall not be used to compute the monthly amount that may be paid to licensed foster family agencies for the placement of children in certified foster family homes, and shall not be used to recompute the foster care maintenance payment that would have been paid based on the age-related, state-approved foster family home care rate and any applicable specialized care increment, for any adoption assistance agreement entered into prior to October 1, 1992, or in any subsequent reassessment for adoption assistance agreements executed before January 1, 2008.

(2) (A) Any county that, as of the 1991?92 fiscal year, receives state participation for a basic rate that exceeds the amount set forth in the schedule of basic rates in subdivision (a) shall receive an increase each year in state participation for that basic rate of one-half of the percentage adjustments specified in paragraph (1) until the difference between the county?s adjusted state participation level for its basic rate and the adjusted schedule of basic rates is eliminated.

(B) Notwithstanding subparagraph (A), all counties for the 1999?2000 fiscal year and the 2007?08 fiscal year shall receive an increase in state participation for the basic rate of the entire percentage adjustment described in paragraph (1).

(3) If a county has, after receiving the adjustments specified in paragraph (2), a state participation level for a basic rate that is below the amount set forth in the adjusted schedule of basic rates for that fiscal year, the state participation level for that rate shall be further increased to the amount specified in the adjusted schedule of basic rates.

(e) (1) As used in this section, ?specialized care increment? means an approved AFDC?FC amount paid on behalf of an AFDC-FC child requiring specialized care to a home listed in subdivision (a) in addition to the basic rate. Notwithstanding subdivision (a), the specialized care increment shall not be paid to a nonminor dependent placed in a supervised independent living setting as defined in subdivision (w) of Section 11403. A county may have a ratesetting system for specialized care to pay for the additional care and supervision needed to address the behavioral, emotional, and physical requirements of foster children. A county may modify its specialized care rate system as needed, to accommodate changing specialized placement needs of children.

(2) (A) The department shall have the authority to review the county?s specialized care information, including the criteria and methodology used for compliance with state and federal law, and to require counties to make changes if necessary to conform to state and federal law.

(B) The department shall make available to the public each county?s specialized care information, including the criteria and methodology used to determine the specialized care increments.

(3) Upon a request by a county for technical assistance, specialized care information shall be provided by the department within 90 days of the request to the department.

(4) (A) Except for subparagraph (B), beginning January 1, 1990, specialized care increments shall be adjusted in accordance with the methodology for the schedule of basic rates described in subdivisions (c) and (d).

(B) Notwithstanding subdivision (e) of Section 11460, for the 1993?94 fiscal year, an amount equal to 5 percent of the State Treasury appropriation for family homes shall be added to the total augmentation for the AFDC-FC program in order to provide incentives and assistance to counties in the area of specialized care. This appropriation shall be used, but not limited to, encouraging counties to implement or expand specialized care payment systems, to recruit and train foster parents for the placement of children with specialized care needs, and to develop county systems to encourage the placement of children in family homes. It is the intent of the Legislature that in the use of these funds, federal financial participation shall be claimed whenever possible.

(C) (i) Notwithstanding subparagraph (A), the specialized care increment shall not receive a cost-of-living adjustment in the 2011?12 or 2012?13 fiscal years.

(ii) Notwithstanding clause (i), a county may choose to apply a cost-of-living adjustment to its specialized care increment during the 2011?12 or 2012?13 fiscal years. To the extent that a county chooses to apply a cost-of-living adjustment during that time, the state shall not participate in the costs of that adjustment.

(iii) To the extent that federal financial participation is available for a cost-of-living adjustment made by a county pursuant to clause (ii), it is the intent of the Legislature that the federal funding shall be utilized.

(5) Beginning in the 2011?12 fiscal year, and for each fiscal year thereafter, funding and expenditures for programs and activities under this subdivision shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(f) (1) As used in this section, ?clothing allowance? means the amount paid by a county, at the county?s option, in addition to the basic rate for the provision of additional clothing for an AFDC-FC child, including, but not limited to, an initial supply of clothing and school or other uniforms. The frequency and level of funding shall be based on the needs of the child, as determined by the county.

(2) The state shall no longer participate in any clothing allowance in addition to the basic rate, commencing with the 2011?12 fiscal year.

(g) (1) Notwithstanding subdivisions (a) to (d), inclusive, for a child, or on and after January 1, 2012, a nonminor dependent, placed in a licensed or approved family home with a capacity of six or less, or placed in an approved home of a relative or the approved home of a nonrelative extended family member as described in Section 362.7, or placed on and after January 1, 2012, in a supervised independent living placement, as defined in subdivision (w) of Section 11400, the per child per month basic rate in the following schedule shall be in effect for the period commencing July 1, 2011, or the date specified in the final order, for which the time to appeal has passed, issued by a court of competent jurisdiction in California State Foster Parent Association v. William Lightbourne, et al. (U.S. Dist. Ct. C 07-08056 WHA), whichever is earlier, through June 30, 2012:

Age

Basic rate

0?4 ........................

$??609

5?8 ........................

$??660

9?11 ........................

$??695

12?14 ........................

$??727

15?20 ........................

$??761

(2) Commencing July 1, 2011, the basic rate set forth in this subdivision shall be annually adjusted on July 1 by the annual percentage change in the California Necessities Index applicable to the calendar year within which each July 1 occurs.

(3) Subdivisions (e) and (f) shall apply to payments made pursuant to this subdivision.

(4) Beginning in the 2011?12 fiscal year, and each fiscal year thereafter, funding and expenditures for programs and activities under this subdivision shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(Amended by Stats. 2012, Ch. 35, Sec. 89. Effective June 27, 2012.)



11461.1

It is the intent of the Legislature to ensure quality care for children who are placed in foster family homes. Therefore, the State Department of Social Services is directed to work with counties, foster parent associations, representatives of the community colleges, representatives of foster youth organizations, legislative staff members, and other interested parties concerning training requirements, experience, and retention of foster parents and the capacity of foster homes.

(Amended by Stats. 2001, Ch. 745, Sec. 245. Effective October 12, 2001.)



11461.2

(a) It is the intent of the Legislature to ensure quality care for children who are placed in the continuum of AFDC-FC eligible placement settings.

(b) The State Department of Social Services shall establish, in consultation with county welfare departments and other stakeholders, as appropriate, a working group to develop recommended revisions to the current ratesetting system, services, and programs serving children and families in the continuum of AFDC-FC eligible placement settings including, at a minimum, all programs provided by foster family agencies and group homes including those providing residentially-based services, as defined in paragraph (1) of subdivision (a) of Section 18987.71.

(c) In developing the recommended revisions identified in subdivision (b), the working group shall consider all of the following:

(1) How ratesetting systems for foster care providers, including, at least, foster family agencies and group homes, can better support a continuum of programs and services that promote positive outcomes for children and families. This may include a process for matching the child?s strengths and needs to the appropriate placement setting.

(2) How the provision of an integrated, comprehensive set of services including mental health and other critical services for children and youth support the achievement of well-being, permanency, and safety outcomes.

(3) How to ensure the provision of services in family-like settings including after care services, when appropriate.

(4) How to provide outcome-based evaluations of foster care providers or other methods of measuring quality improvement including measures of youth and families? satisfaction with services provided and program effectiveness.

(5) How changes in the licensing, ratesetting, and auditing processes can improve the quality of foster care providers, the quality of services and programs provided, and enhance the oversight of care provided to children, including, but not limited to, accreditation, administrator qualifications, and the reassignment of these responsibilities within the department.

(d) In addition to the considerations in subdivision (c), the workgroup recommendations shall be based on the review and evaluation of the current ratesetting systems, actual cost data, and information from the provider community as well as research on other applicable ratesetting methodologies, evidenced-based practices, information developed as a result of pilots approved by the director, and any other relevant information.

(e) The workgroup shall develop the content, format, and data sources for reports to be posted by the department on a public Internet Web site describing the outcomes achieved by providers with foster care rates set by the department.

(f) (1) Recommendations developed pursuant to this section shall include the plan required under subdivision (d) of Section 18987.7. Updates regarding the workgroup?s establishment and its progress toward meeting the requirements of this section shall be provided to the Legislature during 2012?13 and 2013?14 budget hearings. The revisions recommended pursuant to the requirements of subdivision (b) shall be submitted in a report to the appropriate policy and fiscal committees of the Legislature by October 1, 2014.

(2) The requirement for submitting a report pursuant to this subdivision is inoperative on October 1, 2018, pursuant to Section 10231.5 of the Government Code.

(g) The department shall retain the authority to extend the workgroup after October 1, 2014, to ensure that the objectives of this section are met and to reconvene this workgroup as necessary to address any future recommended changes to the continuum of AFDC-FC eligible placement settings pursuant to this section.

(Added by Stats. 2012, Ch. 35, Sec. 90. Effective June 27, 2012.)



11461.3

(a) The Approved Relative Caregiver Funding Option Program is hereby established for the purpose of making the amount paid to approved relative caregivers for the in-home care of children placed with them who are ineligible for AFDC-FC payments equal to the amount paid on behalf of children who are eligible for AFDC-FC payments. This is an optional program for counties choosing to participate, and in so doing, participating counties agree to the terms of this section as a condition of their participation. It is the intent of the Legislature that the funding described in paragraph (1) of subdivision (e) for the Approved Relative Caregiver Funding Option Program be appropriated, and available for use from January through December of each year, unless otherwise specified.

(b) Subject to subdivision (c), effective January 1, 2015, counties shall pay an approved relative caregiver a per child per month rate in return for the care and supervision, as defined in subdivision (b) of Section 11460, of a child that is placed with the relative caregiver that is equal to the basic rate paid to foster care providers pursuant to subdivision (g) of Section 11461, if both of the following conditions are met:

(1) The county with payment responsibility has notified the department in writing by October 1 of the year before participation begins of its decision to participate in the Approved Relative Caregiver Funding Option Program.

(2) The related child placed in the home meets all of the following requirements:

(A) The child resides in the State of California.

(B) The child is described by subdivision (b), (c), or (e) of Section 11401 and the county welfare department or the county probation department is responsible for the placement and care of the child.

(C) The child is not eligible for AFDC-FC while placed with the approved relative caregiver because the child is not eligible for federal financial participation in the AFDC-FC payment.

(c) A county?s election to participate in the Approved Relative Caregiver Funding Option Program shall affirmatively indicate that the county understands and agrees to all of the following conditions:

(1) Commencing October 1, 2014, the county shall notify the department in writing of its decision to participate in the Approved Relative Caregiver Funding Option Program. Failure to make timely notification, without good cause as determined by the department, shall preclude the county from participating in the program for the upcoming year. Annually thereafter, any county not presently participating who elects to do so shall notify the department in writing no later than October 1 of its decision to participate for the upcoming calendar year.

(2) The county shall confirm that it will make per child per month payments to all approved relative caregivers on behalf of eligible children in the amount specified in subdivision (b) for the duration of the participation of the county in this program.

(3) The county shall confirm that it will be solely responsible to pay any additional costs needed to make all payments pursuant to subdivision (b) if the state and federal funds allocated to the Approved Relative Caregiver Funding Option Program pursuant to paragraph (1) of subdivision (e) are insufficient to make all eligible payments.

(d) (1) A county deciding to opt out of the Approved Relative Caregiver Funding Option Program shall provide at least 120 days? prior written notice of that decision to the department. Additionally, the county shall provide at least 90 days? prior written notice to the approved relative caregiver or caregivers informing them that his or her per child per month payment will be reduced and the date that the reduction will occur.

(2) The department shall presume all counties have opted out of the Approved Relative Caregiver Funding Option Program if the funding appropriated in subclause (II) of clause (i) of subparagraph (B) of paragraph (1) of subdivision (e), including any additional funds appropriated pursuant to clause (ii) of subparagraph (B) of paragraph (1) of subdivision (e), is reduced, unless a county notifies the department in writing of its intent to opt in within 60 days of enactment of the State Budget. The counties shall provide at least 90 days? prior written notice to the approved relative caregiver or caregivers informing them that his or her per child per month payment will be reduced, and the date that the reduction will occur.

(3) Any reduction in payments received by an approved relative caregiver on behalf of a child under this section that results from a decision by a county, including the presumed opt-out pursuant to paragraph (2), to not participate in the Approved Relative Caregiver Funding Option Program shall be exempt from state hearing jurisdiction under Section 10950.

(e) (1) The following funding shall be used for the Approved Relative Caregiver Funding Option Program:

(A) The applicable regional per-child CalWORKs grant.

(B) (i) General Fund resources that do not count toward the state?s maintenance of effort requirements under Section 609(a)(7)(B)(i) of Title 42 of the United States Code. For this purpose, the following money is hereby appropriated:

(I) The sum of thirty million dollars ($30,000,000) from the General Fund for the period January 1, 2015, through December 31, 2015.

(II) The sum of thirty million dollars ($30,000,000) from the General Fund in each calendar year thereafter, as cumulatively adjusted annually by the California Necessities Index used for each May Revision of the Governor?s Budget, to be used in each respective calendar year.

(ii) To the extent that the appropriation made in subclause (I) is insufficient to fully fund the base caseload of approved relative caregivers as of July 1, 2014, for the period of time described in subclause (I), as jointly determined by the department and the County Welfare Directors? Association and approved by the Department of Finance on or before October 1, 2015, the amounts specified in subclauses (I) and (II) shall be increased in the respective amounts necessary to fully fund that base caseload. Thereafter, the adjusted amount of subclause (II), and the other terms of that provision, including an annual California Necessities Index adjustment to its amount, shall apply.

(C) County funds only to the extent required under paragraph (3) of subdivision (c).

(D) This section is intended to appropriate the funding necessary to fully fund the base caseload of approved relative caregivers, defined as the number of approved relative caregivers caring for a child who is not eligible to receive AFDC-FC payments, as of July 1, 2014.

(2) Funds available pursuant to subparagraphs (A) and (B) of paragraph (1) shall be allocated to participating counties proportionate to the number of their approved relative caregiver placements, using a methodology and timing developed by the department, following consultation with county human services agencies and their representatives.

(3) Notwithstanding subdivision (c), if in any calendar year the entire amount of funding appropriated by the state for the Approved Relative Caregiver Funding Option Program has not been fully allocated to or utilized by counties, a county that has paid any funds pursuant to subparagraph (C) of paragraph (1) of subdivision (e) may request reimbursement for those funds from the department. The authority of the department to approve the requests shall be limited by the amount of available unallocated funds.

(f) An approved relative caregiver receiving payments on behalf of a child pursuant to this section shall not be eligible to receive additional CalWORKs payments on behalf of the same child under Section 11450.

(g) To the extent permitted by federal law, payments received by the approved relative caregiver from the Approved Relative Caregiver Funding Option Program shall not be considered income for the purpose of determining other public benefits.

(h) Prior to referral of any individual or recipient, or that person?s case, to the local child support agency for child support services pursuant to Section 17415 of the Family Code, the county human services agency shall determine if an applicant or recipient has good cause for noncooperation, as set forth in Section 11477.04. If the applicant or recipient claims good cause exception at any subsequent time to the county human services agency or the local child support agency, the local child support agency shall suspend child support services until the county social services agency determines the good cause claim, as set forth in Section 11477.04. If good cause is determined to exist, the local child support agency shall suspend child support services until the applicant or recipient requests their resumption, and shall take other measures that are necessary to protect the applicant or recipient and the children. If the applicant or recipient is the parent of the child for whom aid is sought and the parent is found to have not cooperated without good cause as provided in Section 11477.04, the applicant?s or recipient?s family grant shall be reduced by 25 percent for the time the failure to cooperate lasts.

(i) Consistent with Section 17552 of the Family Code, if aid is paid under this chapter on behalf of a child who is under the jurisdiction of the juvenile court and whose parent or guardian is receiving reunification services, the county human services agency shall determine, prior to referral of the case to the local child support agency for child support services, whether the referral is in the best interest of the child, taking into account both of the following:

(1) Whether the payment of support by the parent will pose a barrier to the proposed reunification in that the payment of support will compromise the parent?s ability to meet the requirements of the parent?s reunification plan.

(2) Whether the payment of support by the parent will pose a barrier to the proposed reunification in that the payment of support will compromise the parent?s current or future ability to meet the financial needs of the child.

(Amended by Stats. 2014, Ch. 685, Sec. 8. Effective September 27, 2014.)



11461.5

(a) The department may establish a rate to supplement the basic rate specified in subdivision (a) of Section 11461 for the provision of additional shelter needs for AFDC-FC children who are placed in out-of-home care with their siblings.

(b) The department shall develop regulations for the rate specified in subdivision (a).

(c) The department shall amend the state plan to receive appropriate funding from the federal government, for implementation of this section, under Title IV-E of the federal Social Security Act, Part E (commencing with Section 670) of Subchapter 4 of Chapter 7 of Title 42 of the United States Code. The plan amendment shall be submitted within 90 days of notification that federal funds are available for the purposes of this section.

(d) Subdivisions (a) and (b) shall be implemented only if, and upon the date that, the director executes a declaration, that shall be retained by the director, stating that the director has determined that the federal government has approved the state plan amendments required by subdivision (c), and federal funding in accordance with those state plan amendments becomes available.

(Added by Stats. 1994, Ch. 663, Sec. 3. Effective January 1, 1995.)



11462

(a) (1) Effective July 1, 1990, foster care providers licensed as group homes, as defined in departmental regulations, including public child care institutions, as defined in Section 11402.5, shall have rates established by classifying each group home program and applying the standardized schedule of rates. The department shall collect information from group providers beginning January 1, 1990, in order to classify each group home program.

(2) Notwithstanding paragraph (1), foster care providers licensed as group homes shall have rates established only if the group home is organized and operated on a nonprofit basis as required under subdivision (h) of Section 11400. The department shall terminate the rate effective January 1, 1993, of any group home not organized and operated on a nonprofit basis as required under subdivision (h) of Section 11400.

(3) (A) The department shall determine, consistent with the requirements of this chapter and other relevant requirements under law, the rate classification level (RCL) for each group home program on a biennial basis. Submission of the biennial rate application shall be made according to a schedule determined by the department.

(B) The department shall adopt regulations to implement this paragraph. The adoption, amendment, repeal, or readoption of a regulation authorized by this paragraph is deemed to be necessary for the immediate preservation of the public peace, health and safety, or general welfare, for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted from the requirement to describe specific facts showing the need for immediate action.

(b) A group home program shall be initially classified, for purposes of emergency regulations, according to the level of care and services to be provided using a point system developed by the department and described in the report, ?The Classification of Group Home Programs under the Standardized Schedule of Rates System,? prepared by the State Department of Social Services, August 30, 1989.

(c) The rate for each RCL has been determined by the department with data from the AFDC-FC Group Home Rate Classification Pilot Study. The rates effective July 1, 1990, were developed using 1985 calendar year costs and reflect adjustments to the costs for each fiscal year, starting with the 1986?87 fiscal year, by the amount of the California Necessities Index computed pursuant to the methodology described in Section 11453. The data obtained by the department using 1985 calendar year costs shall be updated and revised by January 1, 1993.

(d) As used in this section, ?standardized schedule of rates? means a listing of the 14 rate classification levels, and the single rate established for each RCL.

(e) Except as specified in paragraph (1), the department shall determine the RCL for each group home program on a prospective basis, according to the level of care and services that the group home operator projects will be provided during the period of time for which the rate is being established.

(1) (A) (i) For new and existing providers requesting the establishment of an RCL, and for existing group home programs requesting an RCL increase, the department shall determine the RCL no later than 13 months after the effective date of the provisional rate. The determination of the RCL shall be based on a program audit of documentation and other information that verifies the level of care and supervision provided by the group home program during a period of the two full calendar months or 60 consecutive days, whichever is longer, preceding the date of the program audit, unless the group home program requests a lower RCL. The program audit shall not cover the first six months of operation under the provisional rate.

(ii) For audit purposes, if the group home program serves a mixture of AFDC-FC eligible and ineligible children, the weighted hours for child care and social work services provided and the capacity of the group home shall be adjusted by the ratio of AFDC-FC eligible children to all children in placement.

(iii) Pending the department?s issuance of the program audit report that determines the RCL for the group home program, the group home program shall be eligible to receive a provisional rate that shall be based on the level of care and service that the group home program proposes it will provide. The group home program shall be eligible to receive only the RCL determined by the department during the pendency of any appeal of the department?s RCL determination.

(B) A group home program may apply for an increase in its RCL no earlier than two years from the date the department has determined the group home program?s rate, unless the host county, the primary placing county, or a regional consortium of counties submits to the department in writing that the program is needed in that county, that the provider is capable of effectively and efficiently operating the proposed program, and that the provider is willing and able to accept AFDC-FC children for placement who are determined by the placing agency to need the level of care and services that will be provided by the program.

(C) To ensure efficient administration of the department?s audit responsibilities, and to avoid the fraudulent creation of records, group home programs shall make records that are relevant to the RCL determination available to the department in a timely manner. Except as provided in this section, the department may refuse to consider, for purposes of determining the rate, any documents that are relevant to the determination of the RCL that are not made available by the group home provider by the date the group home provider requests a hearing on the department?s RCL determination. The department may refuse to consider, for purposes of determining the rate, the following records, unless the group home provider makes the records available to the department during the fieldwork portion of the department?s program audit:

(i) Records of each employee?s full name, home address, occupation, and social security number.

(ii) Time records showing when the employee begins and ends each work period, meal periods, split shift intervals, and total daily hours worked.

(iii) Total wages paid each payroll period.

(iv) Records required to be maintained by licensed group home providers under Title 22 of the California Code of Regulations that are relevant to the RCL determination.

(D) To minimize financial abuse in the startup of group home programs, when the department?s RCL determination is more than three levels lower than the RCL level proposed by the group home provider, and the group home provider does not appeal the department?s RCL determination, the department shall terminate the rate of a group home program 45 days after issuance of its program audit report. When the group home provider requests a hearing on the department?s RCL determination, and the RCL determined by the director under subparagraph (E) is more than three levels lower than the RCL level proposed by the group home provider, the department shall terminate the rate of a group home program within 30 days of issuance of the director?s decision. Notwithstanding the reapplication provisions in subparagraph (B), the department shall deny any request for a new or increased RCL from a group home provider whose RCL is terminated pursuant to this subparagraph, for a period of no greater than two years from the effective date of the RCL termination.

(E) A group home provider may request a hearing of the department?s RCL determination under subparagraph (A) no later than 30 days after the date the department issues its RCL determination. The department?s RCL determination shall be final if the group home provider does not request a hearing within the prescribed time. Within 60 days of receipt of the request for hearing, the department shall conduct a hearing on the RCL determination. The standard of proof shall be the preponderance of the evidence and the burden of proof shall be on the department. The hearing officer shall issue the proposed decision within 45 days of the close of the evidentiary record. The director shall adopt, reject, or modify the proposed decision, or refer the matter back to the hearing officer for additional evidence or findings within 100 days of issuance of the proposed decision. If the director takes no action on the proposed decision within the prescribed time, the proposed decision shall take effect by operation of law.

(2) Group home programs that fail to maintain at least the level of care and services associated with the RCL upon which their rate was established shall inform the department. The department shall develop regulations specifying procedures to be applied when a group home fails to maintain the level of services projected, including, but not limited to, rate reduction and recovery of overpayments.

(3) The department shall not reduce the rate, establish an overpayment, or take other actions pursuant to paragraph (2) for any period that a group home program maintains the level of care and services associated with the RCL for children actually residing in the facility. Determinations of levels of care and services shall be made in the same way as modifications of overpayments are made pursuant to paragraph (2) of subdivision (b) of Section 11466.2.

(4) A group home program that substantially changes its staffing pattern from that reported in the group home program statement shall provide notification of this change to all counties that have placed children currently in care. This notification shall be provided whether or not the RCL for the program may change as a result of the change in staffing pattern.

(f) (1) The standardized schedule of rates for the 2002?03, 2003?04, 2004?05, 2005?06, 2006?07, and 2007?08 fiscal years is:

FY 2002?03, 2003?04, 2004?05, 2005?06, 2006?07, and 2007?08

Rate Classification Level

_____ Point ranges

Standard Rate

1

Under 60

$1,454

2

60?89

1,835

3

90?119

2,210

4

120?149

2,589

5

150?179

2,966

6

180?209

3,344

7

210?239

3,723

8

240?269

4,102

9

270?299

4,479

10

300?329

4,858

11

330?359

5,234

12

360?389

5,613

13

390?419

5,994

14

420 & Up

6,371

(2) (A) For group home programs that receive AFDC-FC payments for services performed during the 2002?03, 2003?04, 2004?05, 2005?06, 2006?07, 2007?08, 2008?09, and 2009?10 fiscal years, the adjusted RCL point ranges below shall be used for establishing the biennial rates for existing programs, pursuant to paragraph (3) of subdivision (a) and in performing program audits and in determining any resulting rate reduction, overpayment assessment, or other actions pursuant to paragraph (2) of subdivision (e):

Adjusted Point Ranges

for the 2002?03, 2003?04,

Rate Classification Level

2004?05, 2005?06, 2006?07, 2007?08, 2008?09, and 2009?10 Fiscal Years

1

Under 54?

2

54?81

3

82?110

4

111?138

5

139?167

6

168?195

7

196?224

8

225?253

9

254?281

10

282?310

11

311?338

12

339?367

13

368?395

14

396 & Up

(B) Notwithstanding subparagraph (A), foster care providers operating group homes during the 2002?03, 2003?04, 2004?05, 2005?06, 2006?07, 2007?08, 2008?09, and 2009?10 fiscal years shall remain responsible for ensuring the health and safety of the children placed in their programs in accordance with existing applicable provisions of the Health and Safety Code and community care licensing regulations, as contained in Title 22 of the California Code of Regulations.

(C) Subparagraph (A) shall not apply to program audits of group home programs with provisional rates established pursuant to paragraph (1) of subdivision (e). For those program audits, the RCL point ranges in paragraph (1) shall be used.

(D) Rates applicable for the 2009?10 fiscal year pursuant to the act that adds this subparagraph shall be effective October 1, 2009.

(3) (A) For group home programs that receive AFDC-FC payments for services performed during the 2009?10 fiscal year the adjusted RCL point ranges below shall be used for establishing the biennial rates for existing programs, pursuant to paragraph (3) of subdivision (a) and in performing program audits and in determining any resulting rate reduction, overpayment assessment, or other actions pursuant to paragraph (2) of subdivision (e):

Adjusted Point Ranges

Rate

Classification

for the 2009?10

Level

Fiscal Years

1

Under 39?

2

39?64

3

65?90

4

91?115

5

116?141

6

142?167

7

168?192

8

193?218

9

219?244

10

245?270

11

271?295

12

296?321

13

322?347

14

348 & Up

(B) Notwithstanding subparagraph (A), foster care providers operating group homes during the 2009?10 fiscal year shall remain responsible for ensuring the health and safety of the children placed in their programs in accordance with existing applicable provisions of the Health and Safety Code and community care licensing regulations as contained in Title 22 of the California Code of Regulations.

(C) Subparagraph (A) shall not apply to program audits of group home programs with provisional rates established pursuant to paragraph (1) of subdivision (e). For those program audits, the RCL point ranges in paragraph (1) shall be used.

(g) (1) (A) For the 1999?2000 fiscal year, the standardized rate for each RCL shall be adjusted by an amount equal to the California Necessities Index computed pursuant to the methodology described in Section 11453. The resultant amounts shall constitute the new standardized schedule of rates, subject to further adjustment pursuant to subparagraph (B).

(B) In addition to the adjustment in subparagraph (A), commencing January 1, 2000, the standardized rate for each RCL shall be increased by 2.36 percent, rounded to the nearest dollar. The resultant amounts shall constitute the new standardized schedule of rates.

(2) Beginning with the 2000?01 fiscal year, the standardized schedule of rates shall be adjusted annually by an amount equal to the CNI computed pursuant to Section 11453, subject to the availability of funds. The resultant amounts shall constitute the new standardized schedule of rates.

(3) Effective January 1, 2001, the amount included in the standard rate for each Rate Classification Level (RCL) for the salaries, wages, and benefits for staff providing child care and supervision or performing social work activities, or both, shall be increased by 10 percent. This additional funding shall be used by group home programs solely to supplement staffing, salaries, wages, and benefit levels of staff specified in this paragraph. The standard rate for each RCL shall be recomputed using this adjusted amount and the resultant rates shall constitute the new standardized schedule of rates. The department may require a group home receiving this additional funding to certify that the funding was utilized in accordance with the provisions of this section.

(4) Effective January 1, 2008, the amount included in the standard rate for each RCL for the wages for staff providing child care and supervision or performing social work activities, or both, shall be increased by 5 percent, and the amount included for the payroll taxes and other employer-paid benefits for these staff shall be increased from 20.325 percent to 24 percent. The standard rate for each RCL shall be recomputed using these adjusted amounts, and the resulting rates shall constitute the new standardized schedule of rates.

(5) The new standardized schedule of rates as provided for in paragraph (4) shall be reduced by 10 percent, effective October 1, 2009, and the resulting rates shall constitute the new standardized schedule of rates.

(6) The rates of licensed group home providers, whose rates are not established under the standardized schedule of rates, shall be reduced by 10 percent, effective October 1, 2009.

(h) The standardized schedule of rates pursuant to subdivisions (f) and (g) shall be implemented as follows:

(1) Any group home program that received an AFDC-FC rate in the prior fiscal year at or above the standard rate for the RCL in the current fiscal year shall continue to receive that rate.

(2) Any group home program that received an AFDC-FC rate in the prior fiscal year below the standard rate for the RCL in the current fiscal year shall receive the RCL rate for the current year.

(i) (1) The department shall not establish a rate for a new program of a new or existing provider, or for an existing program at a new location of an existing provider, unless the provider submits a letter of recommendation from the host county, the primary placing county, or a regional consortium of counties that includes all of the following:

(A) That the program is needed by that county.

(B) That the provider is capable of effectively and efficiently operating the program.

(C) That the provider is willing and able to accept AFDC-FC children for placement who are determined by the placing agency to need the level of care and services that will be provided by the program.

(D) That, if the letter of recommendation is not being issued by the host county, the primary placing county has notified the host county of its intention to issue the letter and the host county was given the opportunity of 30 days to respond to this notification and to discuss options with the primary placing county.

(2) The department shall encourage the establishment of consortia of county placing agencies on a regional basis for the purpose of making decisions and recommendations about the need for, and use of, group home programs and other foster care providers within the regions.

(3) The department shall annually conduct a county-by-county survey to determine the unmet placement needs of children placed pursuant to Section 300 and Section 601 or 602, and shall publish its findings by November 1 of each year.

(j) The department shall develop regulations specifying ratesetting procedures for program expansions, reductions, or modifications, including increases or decreases in licensed capacity, or increases or decreases in level of care or services.

(k) For the purpose of this subdivision, ?program change? means any alteration to an existing group home program planned by a provider that will increase the RCL or AFDC-FC rate. An increase in the licensed capacity or other alteration to an existing group home program that does not increase the RCL or AFDC-FC rate shall not constitute a program change.

(l) General unrestricted or undesignated private charitable donations and contributions made to charitable or nonprofit organizations shall not be deducted from the cost of providing services pursuant to this section. The donations and contributions shall not be considered in any determination of maximum expenditures made by the department.

(Amended by Stats. 2013, Ch. 275, Sec. 10. Effective January 1, 2014.)



11462.01

(a) Commencing July 1, 1994, a group home program shall be classified at RCL 13 or RCL 14 if the program meets all of the following requirements:

(1) The group home program is providing, or has proposed to provide, the level of care and services necessary to generate sufficient points in the ratesetting process to be classified at RCL 13 if the rate application is for RCL 13 or to be classified at RCL 14 if the rate application is for RCL 14.

(2) (A) (i) The group home provider shall agree not to accept for placement into a group home program AFDC-FC funded children, including voluntary placements and seriously emotionally disturbed children placed out-of-home pursuant to an individualized education program developed under Section 7572.5 of the Government Code, who have not been approved for placement by an interagency placement committee, as described by Section 4096. The approval shall be in writing and shall indicate that the interagency placement committee has determined the child is seriously emotionally disturbed, as defined by Section 5600.3 and subject to Section 1502.4 of the Health and Safety Code, and that the child needs the level of care provided by the group home.

(ii) For purposes of clause (i), group home providers who accept seriously emotionally disturbed children who are assessed and placed out-of-home pursuant to an individualized education program developed under Section 7572.5 of the Government Code shall be deemed to have met the interagency placement committee approval for placement requirements of clause (i) if the individualized education program assessment indicates that the child has been determined to be seriously emotionally disturbed, as defined in Section 5600.3 and subject to Section 1502.4 of the Health and Safety Code, and needs the level of care described in clause (i).

(B) (i) Nothing in this subdivision shall prevent the emergency placement of a child into a group home program prior to the determination by the interagency placement committee pursuant to subclause (i) of subparagraph (A) if a licensed mental health professional, as defined in the department?s AFDC-FC ratesetting regulations, has evaluated, in writing, the child within 72 hours of placement, and determined the child to be seriously emotionally disturbed and in need of the care and services provided by the group home program.

(ii) The interagency placement committee shall, within 30 days of placement pursuant to clause (i), make the determination required by clause (i) of subparagraph (A).

(iii) If, pursuant to clause (ii), the placement is determined to be appropriate, the committee shall transmit the approval, in writing, to the county placing agency and the group home provider.

(iv) If, pursuant to clause (ii) the placement is determined not to be appropriate, the child shall be removed from the group home and referred to a more appropriate placement, as specified in subdivision (f).

(C) Commencing December 15, 1992, with respect to AFDC-FC funded children, only those children who are approved for placement by an interagency placement committee may be accepted by a group home under this subdivision.

(3) The group home program is certified by the State Department of Health Care Services pursuant to Section 4096.5.

(b) The department shall not establish a rate for a group home requesting a program change to RCL 13 or RCL 14 unless the group home provider submits a recommendation from the host county or the primary placing county that the program is needed and that the provider is willing and capable of operating the program at the level sought. For purposes of this subdivision, ?host county,? ?primary placing county,? and ?program change? mean the same as defined in the department?s AFDC-FC ratesetting regulations.

(c) The effective date of rates set at RCL 13 or RCL 14 shall be the date that all the requirements are met, but not prior to July 1 of that fiscal year. Nothing in this section shall affect RCL 13 or RCL 14 ratesetting determinations in prior years.

(d) Any group home program that has been classified at RCL 13 or RCL 14 pursuant to the requirements of subdivision (a) shall be reclassified at the appropriate lower RCL with a commensurate reduction in rate if either of the following occurs:

(1) The group home program fails to maintain the level of care and services necessary to generate the necessary number of points for RCL 13 or RCL 14, as required by paragraph (1) of subdivision (a). The determination of points shall be made consistent with the department?s AFDC-FC ratesetting regulations for other rate classification levels.

(2) The group home program fails to maintain a certified mental health treatment program as required by paragraph (3) of subdivision (a).

(3) In the event of a determination under paragraph (1), the group home may appeal the finding or submit a corrective action plan. The appeal process specified in Section 11466.6 shall be available to RCL 13 and RCL 14 group home providers. During any appeal, the group home shall maintain the appropriate level of care.

(e) The interagency placement committee shall periodically review, but no less often than that required by current law, the placement of the child. If the committee determines that the child no longer needs, or is not benefiting from, placement in a RCL 13 or RCL 14 group home, the committee shall require the removal of the child and a new disposition.

(f) (1) (A) If, at any time subsequent to placement in an RCL 13 or RCL 14 group home program, the interagency placement committee determines either that the child is not seriously emotionally disturbed or is not in need of the care and services provided by the group home program, it shall notify, in writing, both the county placing agency and the group home provider within 10 days of the determination.

(B) The county placing agency shall notify the group home provider, in writing, within five days from the date of the notice from the committee, of the county?s plan for removal of the child.

(C) The county placing agency shall remove the child from the group home program within 30 days from the date of the notice from the interagency placement committee.

(2) (A) If a county placing agency does not remove a child within 30 days from the date of the notice from the interagency placement committee, the group home provider shall notify the interagency placement committee and the department, in writing, of the county?s failure to remove the child from the group home program.

(B) The group home provider shall make the notification required by subparagraph (A) within five days of the expiration of the 30-day removal period. If notification is made, a group home provider shall not be subject to an overpayment determination due to failure of the county placing agency to remove the child.

(3) Any county placing agency that fails to remove a child from a group home program under this paragraph within 30 days from the date of the notice from the interagency placement committee shall be assessed a penalty in the amount of the state and federal financial participation in the AFDC-FC rate paid on behalf of the child commencing on the 31st day and continuing until the child is removed.

(g) (1) If any RCL 13 or RCL 14 group home provider discovers that it does not have written approval for placement of any AFDC-FC funded child placed on or after December 15, 1992, from the interagency placement committee, it shall notify the county placing agency, in writing, and shall request the county to obtain approval from the interagency placement committee or remove the child from the group home program. A group home provider shall have 30 days from the child?s first day of placement to discover the placement error and to notify the county placing agency.

(2) Any county placing agency that receives notification pursuant to paragraph (2) of subdivision (f) shall obtain approval for placement from the interagency placement committee or remove the child from the group home program within 30 days from the date of the notice from the group home provider. The program shall not be reclassified to a lower RCL for a violation of the provisions referred to in this paragraph.

(3) (A) If a county placing agency does not have the placement of a child approved by the interagency placement committee or removed from the group home within 30 days from the date of the notice from the group home provider, the group home provider shall notify the county placing agency and the department, in writing, of the county?s failure to have the placement of the child approved or remove the child from the group home program.

(B) The group home provider shall make the notification required by subparagraph (A) within five days after the expiration of the 30-day approval or removal period. If notification is made, a group home provider shall not be subject to an overpayment determination due to failure of the county placing agency to remove the child.

(C) Any group home provider that fails to notify the county placing agency pursuant to subparagraph (A) shall be assessed a penalty in the amount of the AFDC-FC rate paid to the group home provider on behalf of the child commencing on the 31st day of placement and continuing until the county placing agency is notified.

(4) Any county placing agency that fails to have the placement of a child approved or to have the child removed from the group home program within 30 days shall be assessed a penalty in the amount of the state and federal financial participation in the AFDC-FC rate paid on behalf of the child commencing on the 31st day of placement and continuing until the child is removed.

(h) The department shall develop regulations to obtain payment of assessed penalties as provided in this section. For audit purposes and the application of penalties for RCL 13 and RCL 14 programs, the department shall apply statutory provisions that were in effect during the period for which the audit was conducted.

(i) (1) Nothing in this subparagraph shall prohibit a group home classified at RCL 13 or RCL 14 for purposes of the AFDC-FC program, from accepting private placements of children.

(2) In cases where a referral is not from a public agency and no public funding is involved, there shall be no requirement for public agency review or determination of need.

(3) Children subject to paragraphs (1) and (2) shall have been assessed as seriously emotionally disturbed, as defined in Section 5600.3 and subject to Section 1502.4 of the Health and Safety Code, by a licensed mental health professional, as defined in Sections 629 to 633, inclusive, of Title 9 of the California Code of Regulations.

(j) A child shall not be placed in a group home program classified at an RCL 13 or RCL 14 if the placement is paid for with county-only funds unless the child is assessed as seriously emotionally disturbed, as defined in Section 5600.3, subject to Section 1502.4 of the Health and Safety Code, by a licensed mental health professional, as defined in Sections 629 to 633, inclusive, of Title 9 of the California Code of Regulations.

(Amended by Stats. 2012, Ch. 34, Sec. 219. Effective June 27, 2012.)



11462.02

Notwithstanding paragraph (2) of subdivision (a) of Section 11462, a foster care provider licensed as a group home may also have a rate established if the group home is operated by the County of San Mateo, as provided by subdivision (h) of Section 11400.

(Added by Stats. 2005, Ch. 268, Sec. 3. Effective January 1, 2006.)



11462.03

(a)Notwithstanding subdivision (c) of Section 11462, the data obtained by the department pursuant to that subdivision using 1985 calendar year costs shall be updated and revised by January 1, 1994. The department may use unaudited cost data submitted by group home providers and shall submit its best estimate of what the costs would have been had fiscal audits been completed.

(b) When the department updates the 1985 calendar year costs using unaudited cost information submitted by group home providers, the department shall adjust costs by applying offsets and reasonableness adjustments to the unaudited cost data. The department shall report both adjusted and unadjusted cost data pursuant to this section and subdivision (c) of Section 11462.

(Added by Stats. 1993, Ch. 1089, Sec. 12. Effective January 1, 1994.)



11462.04

(a) Notwithstanding any other law, no new group home rate or change to an existing rate shall be established pursuant to Section 11462. An application shall not be accepted or processed for any of the following:

(1) A new program.

(2) A new provider.

(3) A program change, such as a rate classification level (RCL) increase.

(4) A program capacity increase.

(5) A program reinstatement.

(b) Notwithstanding subdivision (a), the department may grant exceptions as appropriate on a case-by-case basis, based upon a written request and supporting documentation provided by county placing agencies, including county welfare or probation directors.

(c) For the 2012?13, 2013?14, and 2014?15 fiscal years, notwithstanding subdivision (b), for any program below RCL 10, the only exception that may be sought and granted pursuant to this section is for an application requesting a program change, such as an RCL increase. The authority to grant other exceptions does not apply to programs below RCL 10 during these fiscal years.

(Amended by Stats. 2014, Ch. 685, Sec. 9. Effective September 27, 2014.)



11462.045

(a) The State Department of Social Services shall establish a working group to develop recommended revisions to the current system of setting reimbursement rates for group home providers.

(b) In developing recommended revisions to the group home ratesetting system, the working group shall consider the larger context for how the system can better incorporate a spectrum of placements and services that promote positive outcomes for children and families and shall address all of the following:

(1) The provision of mental health and other critical services for children and youth.

(2) The provision of services in family-like settings.

(3) The provision of services that support families and relatives.

(4) Outcome-based evaluation or other quality improvement concepts.

(c) The working group shall include legislative policy and budget staff, stakeholders that are representative of foster youth, providers, children?s advocates, and county welfare and probation directors and staff.

(Added by Stats. 2010, Ch. 725, Sec. 19. Effective October 19, 2010.)



11462.06

(a) For purposes of the administration of this article, including the setting of group home rates, the department shall deem the reasonable costs of leases for shelter care for foster children to be allowable costs. Reimbursement of shelter costs shall not exceed 12 percent of the fair market value of owned, leased, or rented buildings, including any structures, improvements, edifices, land, grounds, and other similar property that is owned, leased, or rented by the group home and that is used for group home programs and activities, exclusive of idle capacity and capacity used for nongroup home programs and activities. Shelter costs shall be considered reasonable in relation to the fair market value limit as described in subdivision (b).

(b) For purposes of this section, fair market value of leased property shall be determined by either of the following methods, as chosen by the provider:

(1) The market value shown on the last tax bill for the cost reporting period.

(2) The market value determined by an independent appraisal. The appraisal shall be performed by a qualified, professional appraiser who, at a minimum, meets standards for appraisers as specified in Chapter 6.5 (commencing with Section 3500) of Title 10 of the California Code of Regulations. The appraisal shall not be deemed independent if performed under a less-than-arms-length agreement, or if performed by a person or persons employed by, or under contract with, the group home for purposes other than performing appraisals, or by a person having a material interest in any group home which receives foster care payments. If the department believes an appraisal does not meet these standards, the department shall give its reasons in writing to the provider and provide an opportunity for appeal.

(c) (1) The department may adopt emergency regulations in order to implement this section, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(2) The adoption of emergency regulations pursuant to this section shall be deemed to be an emergency and considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(3) Emergency regulations adopted pursuant to this section shall be exempt from the review and approval of the Office of Administrative Law.

(4) The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations.

(d) (1) Commencing July 1, 2003, any group home provider with a self-dealing lease transaction for shelter costs, as defined in Section 5233 of the Corporations Code, shall not be eligible for an AFDC-FC rate.

(2) Notwithstanding paragraph (1), providers that received an approval letter for a self-dealing lease transaction for shelter costs during the 2002?03 fiscal year from the Charitable Trust Section of the Department of Justice shall be eligible to continue to receive an AFDC-FC rate until the date that the lease expires, or is modified, extended, or terminated, whichever occurs first. These providers shall be ineligible to receive an AFDC-FC rate after that date if they have entered into any self-dealing lease transactions for group home shelter costs.

(Amended by Stats. 2004, Ch. 229, Sec. 36. Effective August 16, 2004.)



11462.07

Notwithstanding subdivision (h) of Section 11462, for the 1999?2000 fiscal year, a group home program that received an AFDC-FC rate for the 1998?99 fiscal year at or above the standard rate for its RCL for that fiscal year shall have its rate increased by the same percentages and on the same effective dates as provided for in subparagraphs (A) and (B) of paragraph (1) of subdivision (g) of Section 11462.

(Added by Stats. 1999, Ch. 634, Sec. 1. Effective January 1, 2000.)



11462.1

(a) No later than February 1, 1997, the department shall establish a proposal for a basic rate for the care and supervision of children subject to Section 300 or Section 602 who are placed in out-of-home care facilities, regardless of the type of placement. In addition, the proposal shall include a rate structure with incremental rates for various service components provided to children subject to Section 300 or Section 602 who are placed in out-of-home care to facilitate the provision of those services according to the individual needs of each child.

(b) The rate structure proposed pursuant to subdivision (a) shall, in the aggregate, cost no more than the aggregate cost of the rate structure in effect on January 1, 1997.

(c) The department, in developing the rate structure proposal required by this section, shall seek and consider the advice and participation of county welfare and probation departments, group home providers, foster family agencies, group home associations, the Foster Parent Association, representatives of the Legislature, and other interested parties.

(d) The department shall provide the proposal to the chairs of the appropriate policy committees and fiscal committees in the Senate and the Assembly by February 1, 1997. Any change to the current rate system proposed by the department pursuant to this section shall require statutory authorization.

(Added by Stats. 1996, Ch. 206, Sec. 9. Effective July 22, 1996.)



11462.2

(a) Notwithstanding Section 11462, when the director determines that a rate established pursuant to that section for a multistate group home facility which operates in more than two states and which provides high impact adventure programs and which first offered these programs in the State of Arizona, is less than the established national rate for the multistate group home facility, and when the director determines that the multistate group home facility is otherwise licensed but would not be available due to the operation of Section 11462, the director may at his or her discretion establish a rate comparable to the rate paid in other states.

(b) When the director establishes a rate pursuant to this section, the facility shall be subject to audits by the department, or other public or private audit agency with which the department contracts, no less often than every three years.

(Amended by Stats. 1987, Ch. 1212, Sec. 6.)



11462.4

Notwithstanding Section 11342.610 of the Government Code, group homes and foster family agencies shall be deemed small businesses and the department shall project the impact on group homes and foster family agencies of any new regulations which will affect those community care facilities.

(Amended by Stats. 2000, Ch. 1060, Sec. 43. Effective January 1, 2001.)



11462.61

(a) For audits performed prior to June 30, 1988, on group homes which received funds on behalf of children receiving assistance under the AFDC-FC program, the department shall not offset or adjust current payments made pursuant to Section 11462 unless the department determines both the following facts exist:

(1) The proposed adjusted allowable costs, as defined in paragraph (1) of subdivision (b) of Section 11462, per child per month, for the current year are less than the current paid rate.

(2) The same facts or conditions exist in the current year which resulted in the audit adjustment, for each of the audit adjustments, during the year which was the subject of the prior audit.

(b) The department is not required to perform a field audit to make the determination specified in paragraphs (1) and (2) of subdivision (a).

(c) Nothing in this section restricts or limits the department?s authority to recover a final audit overpayment for any year which was the subject of an audit.

(Added by Stats. 1988, Ch. 1637, Sec. 1.)



11463

(a) (1) The department, with the advice, assistance, and cooperation of the counties and foster care providers, shall develop, implement, and maintain a ratesetting system for foster family agencies.

(2) No county shall be reimbursed for any percentage increases in payments, made on behalf of AFDC-FC funded children who are placed with foster family agencies, that exceed the percentage cost-of-living increase provided in any fiscal year beginning on January 1, 1990, as specified in subdivision (c) of Section 11461.

(b) The department shall develop regulations specifying the purposes, types, and services of foster family agencies, including the use of those agencies for the provision of emergency shelter care. A distinction, for ratesetting purposes, shall be drawn between foster family agencies that provide treatment of children in foster families and those that provide nontreatment services.

(c) The department shall develop and maintain regulations specifying the procedure for the appeal of department decisions about the setting of an agency?s rate.

(d) On and after July 1, 1998, the schedule of rates, and the components used in the rate calculations specified in the department?s regulations, for foster family agencies shall be increased by 6 percent, rounded to the nearest dollar. The resultant amounts shall constitute the new schedule of rates for foster family agencies.

(e) (1) On and after July 1, 1999, the schedule of rates and the components used in the rate calculations specified in the department?s regulations for foster family agencies shall be adjusted by an amount equal to the California Necessities Index computed pursuant to Section 11453, rounded to the nearest dollar, subject to the availability of funds. The resultant amounts shall constitute the new schedule of rates for foster family agencies, subject to further adjustment pursuant to paragraph (2).

(2) In addition to the adjustment specified in paragraph (1), commencing January 1, 2000, the schedule of rates and the components used in the rate calculations specified in the department?s regulations for foster family agencies shall be increased by 2.36 percent, rounded to the nearest dollar. The resultant amounts shall constitute the new schedule of rates for foster family agencies.

(f) For the 1999?2000 fiscal year, foster family agency rates that are not determined by the schedule of rates set forth in the department?s regulations, shall be increased by the same percentage as provided in subdivision (e).

(g) (1) For the 2000?01 fiscal year and each fiscal year thereafter, the foster family agency rate shall be supplemented by one hundred dollars ($100) for clothing per year per child in care, subject to the availability of funds. The supplemental payment shall be used to supplement, and shall not be used to supplant, any clothing allowance paid in addition to the foster family agency rate.

(2) Notwithstanding paragraph (1), commencing with the 2012?13 fiscal year, and each fiscal year thereafter, no supplemental clothing allowance shall be provided, because the rate issued in accordance with paragraph (1) of subdivision (m) takes the cost of clothing into account.

(h) In addition to the adjustment made pursuant to subdivision (e), the component for social work activities in the rate calculation specified in the department?s regulations for foster family agencies shall be increased by 10 percent, effective January 1, 2001. This additional funding shall be used by foster family agencies solely to supplement staffing, salaries, wages, and benefit levels of staff performing social work activities. The schedule of rates shall be recomputed using the adjusted amount for social work activities. The resultant amounts shall constitute the new schedule of rates for foster family agencies. The department may require a foster family agency receiving this additional funding to certify that the funding was utilized in accordance with the provisions of this section.

(i) The increased rate provided by subparagraph (C) of paragraph (1) of subdivision (d) of Section 11461 shall not be used to compute the monthly amount that may be paid to licensed foster family agencies for the placement of children in certified foster homes.

(j) The total foster family agency rate by age group in effect as of January 1, 2008, paid to licensed foster family agencies for the placement of children in certified foster family homes, shall be reduced by 10 percent, effective October 1, 2009. The foster family agency shall have flexibility in applying the reduction, however, nothing shall be deducted from the child base rate, as defined in departmental regulations. When the rate is restored to at least the rate in effect on September 1, 2009, the director shall issue the declaration described in Section 1506.3 of the Health and Safety Code.

(k) Effective October 1, 2009, the total foster family agency rate by age group, in effect for those agency rates that are not determined by the schedule of rates set forth in the department?s regulations, shall be reduced by the same percentage and in the same manner as provided for in subdivision (j).

(l) (1) The department shall determine, consistent with the requirements of this section and other relevant requirements under law, the rate category for each foster family agency on a biennial basis. Submission of the biennial rate application shall be according to a schedule determined by the department.

(2) The department shall adopt regulations to implement this subdivision. The adoption, amendment, repeal, or readoption of a regulation authorized by this subdivision is deemed to be necessary for the immediate preservation of the public peace, health and safety, or general welfare, for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted from the requirement to describe specific facts showing the need for immediate action.

(m) (1) On and after July 1, 2012, the basic rate payment that shall be made to the certified parent pursuant to this section for care and supervision of a child who is living in a certified home of a foster family agency, as defined in Section 11400, shall equal the basic rate for children based in a licensed or approved home, as specified in paragraph (1) of subdivision (g) of Section 11461.

(2) The basic rate payment to the certified parent made pursuant to paragraph (1) shall be adjusted annually on July 1, by the annual percentage change in the California Necessities Index, in accordance with paragraph (2) of subdivision (g) of Section 11461. The adjustment in this paragraph shall be in lieu of any adjustment pursuant to subdivision (e).

(n) Notwithstanding any other law, the changes to the basic rate payment specified in subdivision (m) shall not change the remaining components of the foster family agency rate. The new foster family agency rate shall be increased only by the amounts specified pursuant to subdivision (m). The resulting amounts shall constitute the new schedule of rates for foster family agencies, which shall be issued by all-county letters or similar instructions from the department.

(o) Beginning in the 2011?12 fiscal year, and for each fiscal year thereafter, funding and expenditures for programs and activities under this section shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(p) (1) Notwithstanding the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the department may implement, interpret, or make specific the changes to this section made by the act that added this section, and amend and repeal regulations and orders subject to this section and adopted by the department by means of all-county letters or similar instructions from the department until regulations are adopted. The department shall adopt emergency regulations no later than July 1, 2014. The department may readopt any emergency regulation authorized by this section that is the same as, or substantially equivalent to, an emergency regulation previously adopted under this section.

(2) The initial adoption of emergency regulations pursuant to this section and one readoption of emergency regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. Initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be exempt from review by the Office of Administrative Law. The initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each shall remain in effect for no more than 180 days, by which time final regulations may be adopted.

(Repealed and added by Stats. 2012, Ch. 35, Sec. 93. Effective June 27, 2012.)



11463.5

(a) The department may perform or have performed audits on all foster family agencies which have received funds on behalf of children receiving assistance under the AFDC-FC program.

(b) The department shall develop and maintain a system for the recovery of overpayments. The department shall seek recovery of unauthorized funds but it shall attempt to do so in a manner which does not jeopardize overall availability of placements for foster children. Nothing in this subdivision shall preclude the department from revoking the license of, or initiating legal procedures against, a foster family agency which violates relevant laws and regulations.

(c) The department shall provide exit interviews with providers wherein deficiencies found are explained and the opportunity exists for foster family agencies to respond.

(d) The department shall develop and maintain regulations specifying the procedure for the appeal of audit findings.

(Amended by Stats. 1988, Ch. 1142, Sec. 13. Effective September 22, 1988.)



11464

(a) The Legislature finds and declares all of the following:

(1) Children who are consumers of regional center services and also receiving Aid to Families with Dependent Children-Foster Care (AFDC-FC), Kinship Guardianship Assistance Payment (Kin-GAP) benefits, or Adoption Assistance Program (AAP) benefits have special needs that can require care and supervision beyond that typically provided to children in foster care. Clarifying the roles of the child welfare and developmental disabilities services systems will ensure that these children receive the services and support they need in a timely manner and encourage the successful adoption of these children, where appropriate.

(2) To address the extraordinary care and supervision needs of children who are consumers of regional center services and also receiving AFDC-FC, Kin-GAP, or AAP benefits, it is necessary to provide a rate for care and supervision of these children that is higher than the average rate they would otherwise receive through the foster care system and higher than the rate other children with medical and other significant special needs receive.

(3) Despite the enhanced rate provided in this section, some children who are consumers of regional center services and also receiving AFDC-FC, Kin-GAP, or AAP benefits may have care and supervision needs that are so extraordinary that they cannot be addressed within that rate. In these limited circumstances, a process should be established whereby a supplement may be provided in addition to the enhanced rate.

(4) Children who receive rates pursuant to this section shall be afforded the same due process rights as all children who apply for AFDC-FC, Kin-GAP, and AAP benefits pursuant to Section 10950.

(b) Rates for children who are both regional center consumers and recipients of AFDC-FC or Kin-GAP benefits under this chapter shall be determined as provided in Section 4684 and this section.

(c) (1) The rate to be paid for 24-hour out-of-home care and supervision provided to children who are both consumers of regional center services pursuant to subdivision (d) of Section 4512 and recipients of AFDC-FC and Kin-GAP benefits under this chapter shall be two thousand six dollars ($2,006) per child per month.

(2) (A) The county, at its sole discretion, may authorize a supplement of up to one thousand dollars ($1,000) to the rate for children three years of age and older, if it determines the child has the need for extraordinary care and supervision that cannot be met within the rate established pursuant to paragraph (1). The State Department of Social Services and the State Department of Developmental Services, in consultation with stakeholders representing county child welfare agencies, regional centers, and children who are both consumers of regional center services and recipients of AFDC-FC, Kin-GAP, or AAP benefits, shall develop objective criteria to be used by counties in determining eligibility for and the level of the supplements provided pursuant to this paragraph. The State Department of Social Services shall issue an all-county letter to implement these criteria within 120 days of the effective date of this act. The criteria shall take into account the extent to which the child has any of the following:

(i) Severe impairment in physical coordination and mobility.

(ii) Severe deficits in self-help skills.

(iii) Severely disruptive or self-injurious behavior.

(iv) A severe medical condition.

(B) The caregiver may request the supplement described in subparagraph (A) directly or upon referral by a regional center. Referral by a regional center shall not create the presumption of eligibility for the supplement.

(C) When assessing a request for the supplement, the county shall seek information from the consumer?s regional center to assist in the assessment. The county shall issue a determination of eligibility for the supplement within 90 days of receipt of the request. The county shall report to the State Department of Social Services the number and level of rate supplements issued pursuant to this paragraph.

(d) (1) The rate to be paid for 24-hour out-of-home care and supervision provided for children who are receiving services under the California Early Start Intervention Services Act, are not yet determined by their regional center to have a developmental disability, as defined in subdivisions (a) and (l) of Section 4512, and are receiving AFDC-FC or Kin-GAP benefits under this chapter, shall be eight hundred ninety-eight dollars ($898) per child per month. If a regional center subsequently determines that the child is an individual with a developmental disability as that term is defined by subdivisions (a) and (l) of Section 4512, the rate to be paid from the date of that determination shall be consistent with subdivision (c).

(2) The rates to be paid for 24-hour out-of-home nonmedical care and supervision for children who are recipients of AFDC-FC or Kin-GAP and consumers of regional center services from a community care facility licensed pursuant to Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code and vendored by a regional center pursuant to Section 56004 of Title 17 of the California Code of Regulations, shall be the facility rate established by the State Department of Developmental Services.

(e) Rates paid pursuant to this section are subject to all of the following requirements:

(1) The rates paid to the foster care provider under subdivision (c) and paragraph (1) of subdivision (d) are only for the care and supervision of the child, as defined in subdivision (b) of Section 11460 and shall not be applicable to facilities described in paragraph (2) of subdivision (d).

(2) Regional centers shall separately purchase or secure the services that are contained in the child?s Individualized Family Service Plan (IFSP) or Individual Program Plan (IPP), pursuant to Section 4684.

(3) Beginning with the 2011?12 fiscal year, the rates in paragraph (1) of subdivision (c) and paragraph (1) of subdivision (d) shall be adjusted annually by the percentage change in the California Necessities Index, as set forth in paragraph (2) of subdivision (g) of Section 11461. No county shall be reimbursed for any increase in this rate that exceeds the adjustments made in accordance with this methodology.

(f) (1) The AFDC-FC rates paid on behalf of a regional center consumer who is a recipient of AFDC-FC prior to July 1, 2007, shall remain in effect unless a change in the placement warrants redetermination of the rate or if the child is no longer AFDC-FC eligible. However, AFDC-FC rates paid on behalf of these children that are lower than the rates specified in paragraph (1) of subdivision (c) or paragraph (1) of subdivision (d), respectively, shall be increased as appropriate to the amount set forth in paragraph (1) of subdivision (c) or paragraph (1) of subdivision (d), effective July 1, 2007, and shall remain in effect unless a change in the placement or a change in AFDC-FC eligibility of the child warrants redetermination of the rate.

(2) For a child who is receiving AFDC-FC benefits or for whom a foster care eligibility determination is pending, and for whom an eligibility determination for regional center services pursuant to subdivision (a) of Section 4512 is pending or approved, and for whom, prior to July 1, 2007, a State Department of Developmental Services facility rate determination request has been made and is pending, the rate shall be the State Department of Developmental Services facility rate determined by the regional center through an individualized assessment, or the rate established in paragraph (1) of subdivision (c), whichever is greater. The rate shall remain in effect until the child is no longer eligible to receive AFDC-FC, or, if still AFDC-FC eligible, is found ineligible for regional center services as an individual described in subdivision (a) of Section 4512. Other than the circumstances described in this section, regional centers shall not establish facility rates for AFDC-FC purposes.

(g) (1) The department shall adopt emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, on or before July 1, 2009.

(2) The adoption of regulations pursuant to paragraph (1) shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, and general welfare. The regulations authorized by this subdivision shall remain in effect for no more than 180 days, by which time final regulations shall be adopted.

(h) (1) The State Department of Social Services and the State Department of Developmental Services shall provide to the Joint legislative Budget Committee, on a semiannual basis, the data set forth in paragraph (2) to facilitate legislative review of the outcomes of the changes made by the addition of this section and the amendments made to Sections 4684 and 16121 by the act adding this section. The first report shall be submitted on October 1, 2007, with subsequent reports submitted on March 1 and October 1 of each year.

(2) The following data shall be provided pursuant to this subdivision:

(A) The number of, and services provided to, children who are consumers of regional center services and who are receiving AAP, Kin-GAP, or AFDC-FC, broken out by children receiving the amount pursuant to paragraph (1) of subdivision (c), the amount pursuant to paragraph (1) of subdivision (d), and the level of supplement pursuant to subparagraph (A) of paragraph (2) of subdivision (c).

(B) A comparison of services provided to these children and similar children who are regional center consumers who do not receive AFDC-FC, Kin-GAP, or AAP benefits, broken out by children receiving the amount pursuant to paragraph (1) of subdivision (c), the amount pursuant to paragraph (1) of subdivision (d), and the level of supplement pursuant to subparagraph (A) of paragraph (2) of subdivision (c).

(C) The number and nature of appeals filed regarding services provided or secured by regional centers for these children, consistent with Section 4714, broken out by children receiving the amount pursuant to paragraph (1) of subdivision (c), the amount pursuant to paragraph (1) of subdivision (d), and the level of supplement pursuant to subparagraph (A) of paragraph (2) of subdivision (c).

(D) The number of these children who are adopted before and after the act adding this section, broken out by children receiving the amount pursuant to paragraph (1) of subdivision (c), the amount pursuant to paragraph (1) of subdivision (d), and the level of supplement pursuant to subparagraph (A) of paragraph (2) of subdivision (c).

(E) The number and levels of supplements requested pursuant to subparagraph (B) of paragraph (2) of subdivision (c).

(F) The number of appeals requested of the decision by counties to deny the request for the supplement pursuant to subparagraph (A) of paragraph (2) of subdivision (c).

(G) The total number and levels of supplements authorized pursuant to subparagraph (A) of paragraph (2) of subdivision (c) and the number of these supplements authorized upon appeal.

(i) Commencing January 1, 2012, the rate described in subdivision (c) shall be paid for an eligible nonminor dependent who is under 21 years of age, is receiving AFDC-FC or Kin-GAP benefits pursuant to Section 11403, and is a consumer of regional center services.

(Amended by Stats. 2012, Ch. 47, Sec. 30. Effective June 27, 2012.)



11465

(a) When a child is living with a parent who receives AFDC-FC or Kin-GAP benefits, the rate paid to the provider on behalf of the parent shall include an amount for care and supervision of the child.

(b) For each category of eligible licensed community care facility, as defined in Section 1502 of the Health and Safety Code, the department shall adopt regulations setting forth a uniform rate to cover the cost of care and supervision of the child in each category of eligible licensed community care facility.

(c) (1) On and after July 1, 1998, the uniform rate to cover the cost of care and supervision of a child pursuant to this section shall be increased by 6 percent, rounded to the nearest dollar. The resultant amounts shall constitute the new uniform rate.

(2) (A) On and after July 1, 1999, the uniform rate to cover the cost of care and supervision of a child pursuant to this section shall be adjusted by an amount equal to the California Necessities Index computed pursuant to Section 11453, rounded to the nearest dollar. The resultant amounts shall constitute the new uniform rate, subject to further adjustment pursuant to subparagraph (B).

(B) In addition to the adjustment specified in subparagraph (A), on and after January 1, 2000, the uniform rate to cover the cost of care and supervision of a child pursuant to this section shall be increased by 2.36 percent, rounded to the nearest dollar. The resultant amounts shall constitute the new uniform rate.

(3) Subject to the availability of funds, for the 2000?01 fiscal year and annually thereafter, these rates shall be adjusted for cost of living pursuant to procedures in Section 11453.

(4) On and after January 1, 2008, the uniform rate to cover the cost of care and supervision of a child pursuant to this section shall be increased by 5 percent, rounded to the nearest dollar. The resulting amount shall constitute the new uniform rate.

(d) (1) Notwithstanding subdivisions (a) to (c), inclusive, the payment made pursuant to this section for care and supervision of a child who is living with a teen parent in a whole family foster home, as defined in Section 11400, shall equal the basic rate for children placed in a licensed or approved home as specified in subdivisions (a) to (d), inclusive, and subdivision (g), of Section 11461.

(2) The amount paid for care and supervision of a dependent infant living with a dependent teen parent receiving AFDC-FC benefits in a group home placement shall equal the infant supplement rate for group home placements.

(3) The caregiver shall provide the county child welfare agency or probation department with a copy of the shared responsibility plan developed pursuant to Section 16501.25 and shall advise the county child welfare agency or probation department of any subsequent changes to the plan. Once the plan has been completed and provided to the appropriate agencies, the payment made pursuant to this section shall be increased by an additional two hundred dollars ($200) per month to reflect the increased care and supervision while he or she is placed in the whole family foster home.

(4) In any year in which the payment provided pursuant to this section is adjusted for the cost of living as provided in paragraph (1) of subdivision (c), the payments provided for in this subdivision shall also be increased by the same procedures.

(5) A Kin-GAP relative who, immediately prior to entering the Kin-GAP program, was designated as a whole family foster home shall receive the same payment amounts for the care and supervision of a child who is living with a teen parent they received in foster care as a whole family foster home.

(6) On and after January 1, 2012, the rate paid for a child living with a teen parent in a whole family foster home as defined in Section 11400 shall also be paid for a child living with a nonminor dependent parent who is eligible to receive AFDC-FC or Kin-GAP pursuant to Section 11403.

(Amended by Stats. 2011, Ch. 32, Sec. 55. Effective June 29, 2011.)



11465.5

(a) The department shall conduct five-year pilot projects in Alameda County, Contra Costa County, Sacramento County, Solano County, Tulare County, and Yuba County, at the option of each county, and any additional counties that submit a plan and secure approval by the department in accordance with objective selection criteria that shall be established by the department and any evaluation contractor utilized under subdivision (e). The department shall not be required to conduct any pilot projects under this section if no county elects to participate.

(b) The Legislature finds and declares that this program will enhance family preservation and stability by recognizing that many children are in long-term, stable placements with relatives, that these placements are the permanent plan for the child, that dependencies can be dismissed pursuant to Section 388 with custody or guardianship to the relative caretaker, and that there is no need for continued government intervention in the family life through ongoing, scheduled court and social services supervision of the placement.

(c) Participation by a relative in a pilot project shall be voluntary, and the county shall nominate cases for participation. The county and a relative shall execute a long-term kinship care agreement, to be developed by the department, which specifies the details of this arrangement.

(d) Each pilot project shall, at a minimum, ensure all of the following:

(1) Only a child who is a dependent of the court, who has been in a stable placement with a relative for not less than one year after the initial permanency planning hearing placing the child with that relative, and who is receiving federal AFDC-FC payments shall be eligible under this section.

(2) Each participating child?s AFDC-FC and Medi-Cal eligibility is maintained, in order to adequately support the long-term placement.

(3) A child participating in a pilot project shall continue to receive the basic foster care payment rate in accordance with Section 11461.

(4) The eligible cases shall be dismissed pursuant to Section 388, with custody or guardianship to be given to the relative caretaker.

(5) A relative shall have adequate legal protection and consent authority.

(e) The department and the pilot counties, or an entity contracting with the department and the pilot counties, shall conduct an evaluation of the pilot projects. The evaluation shall include outcome measures that address the quality of care provided to participating children and the overall cost-effectiveness of the projects for participating counties and the state. The pilot project shall be deemed a success if at least 75 percent of the children participating achieve permanent placement through either adoption by a relative or legal guardianship by a relative. The results of the evaluation shall be provided to the Legislature and the Governor three years after the date of implementation of the pilot projects.

(f) Any savings that accrue to the department as a result of this section shall revert to the General Fund. Savings that accrue to a participating county shall, however, accrue to that county?s social services subaccount in its local health and welfare trust fund.

(g) This section shall become operative only if the director executes a declaration, that shall be retained by the director, stating that the necessary federal approval for implementation of this section has been obtained, and only for the duration of that approval.

(Amended by Stats. 1997, Ch. 258, Sec. 1. Effective January 1, 1998.)



11465.6

(a) Up to five counties selected by the department, and at the discretion of the counties, may implement a countywide program for licensed family homes and relative caregivers receiving payments under this chapter under which they may receive reimbursement for the cost of licensed child care for each foster child under 13 years of age in the care of the licensed family home or the relative caregiver, during any period that any of the following apply:

(1) The foster parent or relative caregiver is working outside the home.

(2) The foster parent or relative caregiver is participating in foster care training.

(3) The foster parent or relative caregiver is fulfilling necessary foster care-related administrative duties, such as conferences and judicial reviews that are not ordinarily parental duties.

(b) A foster family home shall only receive a reimbursement for child care that is provided by a licensed provider and if an agreement has been documented in the child?s case plan.

(c) The cost for reimbursements authorized by this section shall be shared equally between the state and the county. Funds appropriated pursuant to Chapter 6 (commencing with Section 17600) of Part 5 shall not be used to meet the county match requirement under this section.

(d) The department shall, in consultation with participating counties, establish rates of child care reimbursement under this section.

(e) Of the five counties to be selected, the department shall select, at minimum, one large county, one medium county, and one small county, based on population size if a county from each category submits a written expression of its desire to participate. In addition, the department shall give priority to any county that meets both of the following criteria:

(1) The county has experienced a net loss in the total number of licensed foster family homes.

(2) The county has demonstrated a deficit in the number of licensed foster family beds for the county?s population of foster children requiring out-of-home placement.

(f) Each participating county shall report to the department on an annual basis. The information to be reported to the department shall be determined by the department in consultation with the County Welfare Director?s Association. At a minimum, the annual report shall include the number of foster parents claiming a child care reimbursement, the number of children served under this section, and an analysis of the impact of the child care reimbursement on the recruitment and retention of licensed foster home providers. The department shall provide the appropriate policy and fiscal committees of the Legislature with a report of the use of child care pursuant to this section on or before June 30, 2003.

(g) The department may issue emergency regulations for the purpose of implementing this section.

(Added by Stats. 2000, Ch. 108, Sec. 43. Effective July 10, 2000.)



11466.1

(a) (1) The department shall adopt regulations that shall specify the type of information requested from group homes, including reasonable timeframes. All group home providers shall upon request of the department for any records, or for any information contained in records pertaining to an individual group home program, make the requested records or information available to the department for inspection or copying. The information required to be made available pursuant to this section shall include, but not be limited to, information necessary to establish a rate, collect group home provider sustained overpayments in a timely and efficient manner, or to perform a fiscal or program audit. This section shall not be construed to modify applicable rules of confidentiality.

(2) Group home providers, upon request of the department, shall allow timely access to a group home provider?s records and facilities in order to conduct a fiscal or program audit.

(3) Group home providers shall allow the department immediate access to group home program information or access to a facility if the deputy director of the children and family services division of the department serves the group home provider with notice that, in the opinion of the deputy director, the immediate access to a facility or group home program information is required based on one of the following conditions or circumstances:

(A) A temporary suspension order has been served on a group home provider.

(B) Based on reliable evidence, the department has a valid basis for believing that proceedings have been, or will shortly be, instituted against a group home provider in a state or federal court for purposes of determining whether the provider is insolvent or bankrupt under appropriate state or federal law.

(C) A group home provider is, or will shortly be taking, action that might reasonably hinder or defeat the department?s ability to collect overpayments in the future.

(4) The department shall adopt regulations that specify timeframes and penalties for failure to submit requested information or allow facility access that may include reduction or termination of the AFDC-FC rate. Penalties shall not be imposed until the group home has been given a reasonable opportunity to respond or provide access.

(b) The department shall apply and enforce only those statutes and regulations that are made available to group home providers, in writing, for any period for which a rate is effective.

(c) The department shall consult with representatives of group home providers concerning the development of those standards and the modification of existing standards. Group home providers shall receive written notice of, and have the opportunity to comment upon, new and modified standards proposed by the department.

(d) The department shall make available to group home providers, in writing, any new or modified standards prior to the beginning of the period upon which a rate is calculated, if possible, or as quickly as it is administratively practical to do so. Notwithstanding subdivisions (b) and (c), in the event of an unanticipated circumstance or unusual expenditure, the department may exercise its discretion in interpreting what is an allowable or a reasonable expenditure. However, the department shall make those interpretations available to group home providers, in writing, as quickly as it is practical to do so.

(Amended by Stats. 1993, Ch. 1089, Sec. 13. Effective January 1, 1994.)



11466.2

(a) (1) The department shall perform or have performed group home program and fiscal audits as needed. Group home programs shall maintain all child-specific, programmatic, personnel, fiscal, and other information affecting group home ratesetting and AFDC-FC payments for a period not less than five years.

(2) Notwithstanding paragraph (1), the department shall not establish an overpayment based upon a nonprovisional program audit conducted on less than a one-year audit period.

(3) Notwithstanding paragraph (2), the department may conduct audits covering a period of less than 12 months. Based upon the findings of these audits, the department may reduce a group home program?s AFDC-FC rate or RCL pursuant to this paragraph.

(A) In an audit of a period of less than 12 months, if a provider?s audited RCL is no more than three levels below the paid RCL, the provider?s rate and RCL will be reduced to the audited RCL. The provider will be allowed the opportunity to bring a program into compliance with the paid RCL.

(B) In an audit of a period of less than 12 months, if the provider?s audited RCL is more than three levels below the paid RCL, the department shall conduct an audit as identified in paragraph (2) of subdivision (a) of Section 11466.2. The provider will be allowed the opportunity to bring a program into compliance with the paid RCL.

(C) For audit purposes, when the group home program serves a mixture of AFDC-FC eligible and ineligible children, the weighted hours for child care and social work services provided and the capacity of the group home shall be adjusted by the ratio of AFDC-FC eligible children to all children in placement.

(D) A group home provider may request a hearing of the department?s RCL determination under subparagraph (A) no later than 30 days after the date the department issues its RCL determination. The department?s RCL determination shall be final if the group home provider does not request a hearing within the prescribed time. Within 60 days of receipt of the request for hearing, the department shall conduct a hearing on the RCL determination. The standard of proof shall be the preponderance of the evidence and the burden of proof shall be on the department. The hearing officer shall issue the proposed decision within 45 days of the close of the evidentiary record. The director shall adopt, reject, or modify the proposed decision, or refer the matter back to the hearing officer for additional evidence or findings within 100 days of issuance of the proposed decision. If the director takes no action on the proposed decision within the prescribed time, the proposed decision shall take effect by operation of law.

(b) (1) The department shall develop regulations to correct a group home program?s RCL, and to adjust the rate and to recover any overpayments resulting from an overstatement of the projected level of care and services.

(2) The department shall modify the amount of the overpayment pursuant to paragraph (1) in cases where the level of care and services provided per child in placement equals or exceeds the level associated with the program?s RCL. In making this modification, the department shall determine whether services other than child care supervision were provided to children in placement in an amount that is at least proportionate, on a per child basis, to the amount projected in the group home?s rate application. In cases where these services are provided in less than a proportionate amount, staffing for child care supervision in excess of its proportionate share shall not be substituted for nonchild care supervision staff hours.

(c) (1) In any audit conducted by the department, the department, or other public or private audit agency with which the department contracts, shall coordinate with the department?s licensing and ratesetting entities so that a consistent set of standards, rules, and auditing protocols are maintained. The department, or other public or private audit agency with which the department contracts, shall make available to all group home providers, in writing, any standards, rules, and auditing protocols to be used in those audits.

(2) The department shall provide exit interviews with providers whenever deficiencies found are explained and the opportunity exists for providers to respond. The department shall adopt regulations specifying the procedure for the appeal of audit findings.

(Amended by Stats. 2012, Ch. 663, Sec. 8. Effective January 1, 2013.)



11466.21

(a) In accordance with subdivision (b), as a condition to receive an AFDC-FC rate for a group home program or a foster family agency program that provides treatment services, the following shall apply:

(1) Any provider who expends in combined federal funds an amount at or above the federal funding threshold in accordance with the federal Single Audit Act, as amended, and Office of Management and Budget (OMB) Circular A-133, shall arrange to have a financial audit conducted on an annual basis, and shall submit the annual financial audit to the department in accordance with regulations adopted by the department.

(2) Any provider who expends in combined federal funds an amount below the federal funding threshold in accordance with the federal Single Audit Act, as amended, and Office of Management and Budget (OMB) Circular A-133, shall submit to the department a financial audit on its most recent fiscal period at least once every three years. The department shall provide timely notice to the providers of the date that submission of the financial audit is required. That date of submission of the financial audit shall be established in accordance with regulations adopted by the department.

(3) The scope of the financial audit shall include all of the programs and activities operated by the provider and shall not be limited to those funded in whole or in part by the AFDC-FC program. The financial audits shall include, but not be limited to, an evaluation of the accounting and control systems of the provider.

(4) The provider shall have its financial audit conducted by certified public accountants or by state-licensed public accountants who have no direct or indirect relationship with the functions or activities being audited, or with the provider, its board of directors, officers, or staff.

(5) The provider shall have its financial audits conducted in accordance with Government Auditing Standards issued by the Comptroller General of the United States and in compliance with generally accepted accounting principles applicable to private entities organized and operated on a nonprofit basis.

(6) (A) Each provider shall have the flexibility to define the calendar months included in its fiscal year.

(B) A provider may change the definition of its fiscal year. However, the financial audit conducted following the change shall cover all of the months since the last audit, even though this may cover a period that exceeds 12 months.

(b) (1) In accordance with subdivision (a), as a condition to receive an AFDC-FC rate that becomes effective on or after July 1, 2000, a provider shall submit a copy of its most recent financial audit report, except as provided in paragraph (3).

(2) The department shall terminate the rate of a provider who fails to submit a copy of its most recent financial audit pursuant to subdivision (a). A terminated rate shall only be reinstated upon the provider?s submission of an acceptable financial audit.

(3) Effective July 1, 2000, a new provider that has been incorporated for fewer than 12 calendar months shall not be required to submit a copy of a financial audit to receive an AFDC-FC rate for a new program. The financial audit shall be conducted on the provider?s next full fiscal year of operation. The provider shall submit the financial audit to the department in accordance with subdivision (a).

(c) The department shall implement this section through the adoption of emergency regulations.

(Amended by Stats. 2011, Ch. 459, Sec. 38. Effective October 4, 2011.)



11466.22

(a) It is the intent of the Legislature to ensure overall program integrity in the AFDC-FC program through the establishment of an effective and efficient process for the collection of group home provider sustained overpayments. Furthermore, the intent of the Legislature is to ensure that children placed in an AFDC-FC group home program receive the level of care and supervision commensurate with the group home program?s rate classification level.

(b) For the purposes of this section, a group home provider is a licensee of one or more group homes, as defined in subdivision (h) of Section 11400, receiving foster care maintenance payments under the AFDC-FC program. The department may collect a sustained overpayment from the party responsible for the sustained overpayment, regardless of whether the party remains in the business of providing group home programs, and regardless of whether the party remains licensed by the department.

(c) For the purposes of this section, a group home provider overpayment is an overpayment that results in an audit period when a group home provider receives a rate reimbursement to which it is not entitled. If a group home provider receives a rate reimbursement to which it is not entitled, it shall be liable to repay the overpayment.

(d) (1) Overpayments shall be determined by either a group home provider audit or a group home provider self-reporting an overpayment.

(2) If an informal hearing is not requested, or on the 60th day after an informal decision if a provider or the department does not file a notice of intent to file a formal appeal, or on the 30th day following a formal appeal hearing decision, whichever is latest, a group home provider overpayment shall be sustained for collection purposes and the department shall issue a demand letter for repayment of the sustained overpayment.

(3) The department shall establish a voluntary repayment agreement procedure with a maximum repayment period of nine years. The procedure shall take into account the amount of the overpayment, projected annual income of the program that caused the overpayment, a minimum repayment amount, including principal and interest, of 3 percent of annual income prorated on a monthly basis, simple interest for the first seven years of the voluntary repayment agreement on the overpayment amount based on the Surplus Money Investment Fund, and simple interest for the eighth and ninth years of the voluntary repayment agreement based on the prime rate at that time plus 3 percent. The department may adopt regulations permitting the director, at his or her discretion, to renegotiate the volunteer repayment agreement if the director determines that the agreement would cause severe harm to children in placement.

(4) The department shall establish an involuntary overpayment collection procedure, that shall take into account the amount of the overpayment, projected annual income, a minimum required repayment amount, including principal and interest, of 5 percent of the annual income prorated on a monthly basis, simple interest on the overpayment amount based on the Surplus Money Investment Fund, and a maximum repayment period of seven years. The department may establish regulations permitting the director at his or her discretion to renegotiate the involuntary payment agreement if the director determines that the agreement would cause severe harm to children in placement.

(e) The department shall develop regulations for recovery of any group home provider sustained overpayments. The regulations shall prioritize collection methods, that shall include voluntary repayment agreement procedures, involuntary overpayment collection procedures, including the use of a statutory lien, rate request denials, rate decreases without an RCL reduction, and rate terminations.

(f) Whenever the department determines that a group home provider sustained overpayment has occurred, the department shall recover from the group home provider the full amount of the sustained overpayment, and simple interest on the sustained overpayment amount, pursuant to methods described in subdivision (e), against the group home provider?s income or assets.

(g) If a provider is successful in its appeal of a collected overpayment, it shall be repaid the collected overpayment plus simple interest based on the Surplus Money Investment Fund.

(Added by Stats. 1993, Ch. 1089, Sec. 14. Effective January 1, 1994.)



11466.23

(a) It is the intent of the Legislature to comply with the federal requirements of the Improper Payments Act of 2002 with respect to the remittance of the federal share of foster care overpayments.

(b) For the purposes of this section, ?federal foster care or adoption assistance overpayment? means any amount of aid paid to which a foster care provider or adoption assistance recipient was not entitled, including any overpayment identified by a foster care provider as described in Section 11400, or federal Adoption Assistance Program recipient as described in Chapter 2.1 (commencing with Section 16115) of Part 4, and on and after the date that the director executes a declaration pursuant to Section 11217, any federal Kin-GAP aid paid to which a related guardian was not entitled, including any overpayment identified by a federal Kin-GAP recipient as described in Article 4.7 (commencing with Section 11385).

(c) Counties shall be required to remit the appropriate amount of federal funds upon identification of the overpayment, following the completion of due process.

(1) For overpayments identified prior to July 1, 2012, counties shall not be required to repay the overpayment when any of the following occurs:

(A) The amount is legally uncollectible, including any amount legally uncollectible pursuant to Section 11466.24.

(B) The cost of collection exceeds the overpayment.

(C) The foster family agency or group home is no longer in business or licensed by the department.

(2) For overpayments identified prior to July 1, 2012, remittance of overpayments of federal AFDC-FC, federal Kin-GAP, and federal AAP funds not excluded by paragraph (1) shall be shared by the state and the counties based on the following sharing ratios:

(A) For federal AFDC-FC funds, the sharing ratios described in subdivision (c) of Section 15200.

(B) For federal Kin-GAP funds, the sharing ratios described in Section 10101.2.

(C) For federal AAP funds, the sharing ratios described in subdivision (e) of Section 15200.

(d) (1) For overpayments identified on and after July 1, 2012, the county shall pay 100 percent of the cost for remittance of all overpayments of federal AFDC-FC, federal Kin-GAP, and federal AAP funds.

(2) For overpayments identified prior to July 1, 2012, upon actual collection of any overpayments from providers or recipients, the county shall ensure that the total amount reimbursed to the state reflects the federal and state share of the overpayment costs, as specified. All overpayments of federal AFDC-FC, federal Kin-GAP, and federal AAP funds included in paragraph (1) of subdivision (c) shall be repaid completely with state funds.

(3) For overpayments identified on and after July 1, 2012, after remitting the federal share, the county shall retain any funds collected by the county from overpaid providers or recipients.

(4) Nothing in this section shall inhibit existing county authority to collect overpayments.

(5) Nothing in this section shall inhibit existing county responsibility to remit voluntary overpayments upon collection.

(e) (1) The department shall adopt regulations to implement this section by December 31, 2008. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, in consultation and coordination with the County Welfare Directors Association, may adopt emergency regulations to implement this section.

(2) The adoption of emergency regulations pursuant to subdivision (a) shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and shall remain in effect for no more than 180 days, by which time final regulations shall be adopted.

(f) The department may only require counties to remit payment of the federal share for overpayments upon identification that occur on or after the effective date of regulations adopted pursuant to this section.

(Amended by Stats. 2012, Ch. 35, Sec. 94. Effective June 27, 2012.)



11466.235

(a) The department, in consultation and coordination with the County Welfare Directors Association (CWDA), shall update existing regulations and establish new regulations where lacking for the identification, determination, tracking, notification, and collection of foster care and adoption assistance overpayments by county agencies to foster care providers or adoption assistance recipients, and shall specify the required actions of county agencies, as appropriate, to recoup overpayments. In addition, the department, in consultation with the CWDA, shall develop specific processes to implement collection and repayment of overpaid federal AFDC-FC funds, including the development of a Notice of Action (NOA), due process procedures, voluntary repayment procedures, involuntary repayment procedures, and the accrual of interest. It is the intent of the Legislature that the recovery of unauthorized funds is done in a manner that does not jeopardize overall availability of placements for foster or adoptive children or the best interests of the foster or adoptive child.

(b) (1) No later than October 1, 2007, the department shall implement a process to obtain all necessary state approvals of advanced planning documents for counties to implement automated solutions designed to minimize overpayments, and to submit the documents to the appropriate federal authority within 30 days of original submission by the county to the state. The process shall include a template to be used by counties for expedited state and federal approval of advanced planning documents designed to minimize overpayments.

(2) No later than December 31, 2007, the department shall implement a process for counties to obtain, at no charge, all necessary data from the Child Welfare Services Case Management System (CWS/CMS) to implement automated solutions designed to minimize overpayments, such as the system used by Alameda County, or a similar solution. The department shall notify the budget committees of the Legislature and the CWDA by October 1, 2007, if the department believes that the extract of this data could jeopardize the structural and data integrity of the information within the CWS/CMS. The department shall work with CWDA to mitigate these risks, if found.

(c) (1) The department shall modify existing regulations and adopt new regulations to implement this section by December 31, 2008. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, in consultation with the CWDA, may adopt emergency regulations to implement this section.

(2) The adoption of emergency regulations pursuant to paragraph (1) shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and shall remain in effect for no more than 180 days, by which time final regulations shall be adopted.

(Added by Stats. 2007, Ch. 177, Sec. 33. Effective August 24, 2007.)



11466.24

(a) In accordance with this section, a county shall collect an overpayment, discovered on or after January 1, 1999, made to a foster family home, an approved home of a relative, including, on and after the date that the director executes a declaration pursuant to Section 11217, the home of a Kin-GAP guardian, an approved home of a nonrelative extended family member, or an approved home of a nonrelative legal guardian, or, on and after January 1, 2012, the supervised independent living setting where a nonminor dependent resides, for any period of time in which the foster child was not cared for in that home, unless any of the following conditions exist, in which case a county shall not collect the overpayment:

(1) The cost of the collection exceeds that amount of the overpayment that is likely to be recovered by the county. The cost of collecting the overpayment and the likelihood of collection shall be documented by the county. Costs that the county shall consider when determining the cost-effectiveness to collect are total administrative, personnel, legal filing fee, and investigative costs, and any other applicable costs.

(2) The child was temporarily removed from the home and payment was owed to the provider to maintain the child?s placement, or the child was temporarily absent from the provider?s home, or on runaway status and subsequently returned, and payment was made to the provider to meet the child?s needs.

(3) The overpayment was exclusively the result of a county administrative error or both the county welfare department and the provider or nonminor dependent were unaware of the information that would establish that the foster child or nonminor dependent was not eligible for foster care benefits.

(4) The provider or nonminor dependent did not have knowledge of, and did not contribute to, the cause of the overpayment.

(b) (1) After notification by a county of an overpayment to a foster family home, an approved home of a relative, including the home of a Kin-GAP guardian, or a nonrelative extended family member, approved home of a nonrelative legal guardian, or the supervised independent living setting where the nonminor dependent resides, and a demand letter for repayment, the foster parent, approved relative, approved nonrelative legal guardian, or nonminor dependent may request the county welfare department to review the overpayment determination in an informal hearing, or may file with the department a request for a hearing to appeal the overpayment determination. Requesting an informal hearing shall not preclude a payee from seeking a formal hearing at a later date. The county welfare department shall dismiss the overpayment repayment request if it determines the action to be incorrect through an initial review prior to a state hearing, or through a review in an informal hearing held at the request of the foster parent, relative, nonrelative legal guardian, or nonminor dependent.

(2) If an informal hearing does not result in the dismissal of the overpayment, or a formal appeal hearing is not requested, or on the 30th day following a formal appeal hearing decision, whichever is later, the foster family provider overpayment shall be sustained for collection purposes.

(3) The department shall adopt regulations that ensure that the best interests of the child or nonminor dependent shall be the primary concern of the county welfare director in any repayment agreement.

(c) (1) The department shall develop regulations for recovery of overpayments made to any foster family home, approved home of a relative, including the home of a Kin-GAP guardian, approved home of a nonrelative legal guardian, or supervised independent living setting where a nonminor dependent resides. The regulations shall prioritize collection methods, that shall include voluntary repayment agreement procedures and involuntary overpayment collection procedures. These procedures shall take into account the amount of the overpayment and a minimum required payment amount.

(2) A county shall not collect an overpayment through the use of an involuntary payment agreement unless a foster family home, an approved home of a relative, including the home of a Kin-GAP guardian, approved home of a nonrelative legal guardian, or supervised independent living setting where a nonminor dependent resides has rejected the offer of a voluntary overpayment agreement, or has failed to comply with the terms of the voluntary overpayment agreement.

(3) A county shall not be permitted to collect an overpayment through the offset of payments due to a foster family home, an approved home of a relative, including the home of a Kin-GAP guardian, approved home of a nonrelative legal guardian or supervised independent living setting where a nonminor dependent resides, unless this method of repayment is requested by the provider or nonminor dependent in a voluntary repayment agreement, or other circumstances defined by the department by regulation.

(d) If a provider or nonminor dependent is successful in its appeal of a collected overpayment, it shall be repaid the collected overpayment plus simple interest based on the Surplus Money Investment Fund.

(e) A county may not collect interest on the repayment of an overpayment.

(f) There shall be a one-year statute of limitations from the date upon which the county determined that there was an overpayment.

(Amended by Stats. 2010, Ch. 559, Sec. 57. Effective January 1, 2011.)



11466.25

Interest begins to accrue on a group home provider overpayment on the date of the issuance of the final audit report.

(Repealed and added by Stats. 1996, Ch. 206, Sec. 11. Effective July 22, 1996.)



11466.3

(a) The department shall offer a voluntary repayment agreement procedure to group home providers that owe a sustained overpayment. A group home provider may enter into a voluntary repayment agreement with the department to repay a sustained overpayment. The voluntary repayment agreement shall, at a minimum, meet the requirements developed pursuant to paragraph (3) of subdivision (d) of Section 11466.2.

(b) The department shall charge simple interest on the voluntary repayment agreement in accordance with paragraph (3) of subdivision (d) of Section 11466.2.

(Added by Stats. 1993, Ch. 1089, Sec. 17. Effective January 1, 1994.)



11466.31

When it has been determined that a group home provider participating in the AFDC-FC program owes an overpayment that is due and payable, the department may implement involuntary offset collection procedures to collect sustained overpayments from a group home provider if the provider does not enter into a voluntary repayment agreement with the department or the provider has three outstanding payments on a voluntary repayment agreement before the overpayment is repaid.

The minimum monthly overpayment offset amount from monthly rate reimbursements shall be determined using the involuntary collection procedures developed pursuant to paragraph (4) of subdivision (d) of Section 11466.2. Overpayments shall be offset against current monthly rate reimbursement payments due and payable to a group home provider under this chapter.

(Added by Stats. 1993, Ch. 1089, Sec. 18. Effective January 1, 1994.)



11466.32

(a) If a group home provider that owes a sustained overpayment pursuant to paragraph (2) of subdivision (d) of Section 11466.2 does not enter into a voluntary repayment agreement with the department, or the provider has three outstanding payments on a voluntary repayment agreement before the overpayment is repaid, in addition to the monthly overpayment offset amount, 50 percent of any increases resulting from California Necessities Index (CNI) adjustments and group home provider?s rate adjustments to the standard rate that are due to a group home provider shall be withheld until the sustained overpayment amount is collected. Once the overpayment amount is collected, the group home provider shall begin to prospectively receive the full amount of any California Necessities Index and rate adjustment to which it is entitled.

(b) Any group home provider subject to involuntary repayment of a sustained overpayment pursuant to Section 11466.31 shall be ineligible to receive an RCL increase until the repayment is completed or until the host county or the primary placement county provide the department with a request for waiver of this paragraph.

(Added by Stats. 1993, Ch. 1089, Sec. 19. Effective January 1, 1994.)



11466.33

(a) If any amount is due and payable to the department as a result of sustained overpayment to a group home provider for care and services in the AFDC-FC program, the department may file, in the office of any county clerk of any county in which the group home provider has real or personal property, a certificate if any of the following conditions are met:

(1) No informal hearing is requested and if a provider has not submitted a voluntary repayment agreement with the first payment, and 60 days have elapsed from the notice of audit results.

(2) No formal appeal is requested and if a provider has not submitted a voluntary repayment agreement along with the first payment, and 60 days have elapsed from the notice of the informal hearing decision.

(3) A provider has not submitted a voluntary repayment agreement along with the first payment, and 30 days have elapsed after an adverse appeal decision by a hearing officer that sustains an overpayment.

(b) The certificate provided for pursuant to subdivision (a) shall contain:

(1) The amount due, owing, and unpaid, plus simple interest on the amount owing and unpaid beginning on the date the certificate is filed.

(2) A statement that the department has complied with this section prior to the filing of the certificate.

(3) A request that a lien be recorded against the group home provider in the amount set forth in the certificate.

(c) The county clerk immediately upon the filing of the certificate shall record the lien for the State of California against the group home provider in the amount set forth in the certificate. The lien may be filed in the chain of title of the property.

(d) The department shall pay the cost of the first lien, and group home providers shall be responsible for any subsequent liens on a sustained overpayment.

(e) For the first certificate filed by the department pursuant to this section, the county shall waive all filing fees.

(Added by Stats. 1993, Ch. 1089, Sec. 20. Effective January 1, 1994.)



11466.34

(a) (1) At any time within 10 years of the recording of a lien pursuant to Section 11466.33, the department may bring an action, in a superior court in the county in which the lien is filed, seeking a judgment to establish the lien as a judgment lien.

(2) If a judgment is obtained pursuant to paragraph (1), the county recorder shall record the lien as a judgment lien.

(b) An abstract of a judgment obtained pursuant to subdivision (a) or a copy thereof may be recorded with the county recorder of any county. From the time of recording, the judgment shall constitute a lien upon all real or personal property of the group home provider in that county owned by the group home provider at the time, or that the group home provider may afterwards, but before the lien expires, acquire. The judgment lien shall continue for 10 years from the time of recording of the abstract of judgment obtained pursuant to subdivision (a), unless sooner released or otherwise discharged.

(c) The judgment lien may, within 10 years from the date of recording of the abstract of judgment or within 10 years from the date of the last extension of the lien in the manner provided in this section, be extended by recording a new abstract in the office of the county recorder of any county. From the date of that recording, the lien shall be extended for 10 years, unless sooner released or otherwise discharged.

(d) The department may release any lien imposed pursuant to this chapter, at the provider?s cost, in which case any judgment pertaining to that lien is for all purposes null and void, if all of the following conditions are met:

(1) No temporary suspension order or license revocation actions by the department?s community care licensing division is pending against a provider.

(2) A provider has made at least three timely payments on a voluntary repayment agreement.

(3) The provider submits to the department corroborative evidence that it is unable to obtain a loan from an institutional lender unless the lien is released.

(e) Execution shall issue upon a judgment obtained pursuant to this section upon request of the department in the same manner as execution may issue upon other judgments. Sale shall be held under that execution as prescribed in the Code of Civil Procedure. In all proceedings under this section, the director or his or her authorized agents may act on behalf of the state.

(Added by Stats. 1993, Ch. 1089, Sec. 21. Effective January 1, 1994.)



11466.35

(a) Any licensee who has been determined to owe a sustained overpayment under this chapter, and who, subsequent to notice of the sustained overpayment, has its group home rate terminated, shall be ineligible to apply or receive a rate for any future group home program until the overpayment is repaid.

(b) A rate application shall be denied for a group home provider that meets either of the following conditions:

(1) A provider owing a sustained overpayment under this chapter, upon the occurrence of any additional sustained overpayment, shall be ineligible to apply or receive a rate for an existing or future group home program until the sustained overpayments are repaid, unless a voluntary repayment agreement is approved by the department.

(2) A provider incurring a sustained overpayment that constitutes more than 60 percent of the provider?s annual rate reimbursement shall be ineligible to apply or receive a rate for any existing or future group home programs until the sustained overpayments are repaid, unless a voluntary repayment agreement is approved by the department.

(Amended by Stats. 2003, Ch. 225, Sec. 30. Effective August 11, 2003.)



11466.36

(a) The department may terminate a group home rate if any of the following conditions are met:

(1) The director determines that, based upon the findings of a hearing officer, a rate application or information submitted by a provider was fraudulently submitted to the department.

(2) A provider with an outstanding sustained overpayment incurs a second sustained overpayment, and is unable to repay the sustained overpayments.

(3) A provider has a sustained overpayment that represents 100 percent of a provider?s annual rate reimbursement.

(b) This chapter shall not be construed to affect the department?s authority under other provisions of law for collection of group home provider sustained overpayments.

(Added by Stats. 1993, Ch. 1089, Sec. 23. Effective January 1, 1994.)



11466.5

The department shall collect group home cost data and monitor the cost of providing care and supervision, and social work services, to AFDC-FC recipients. These data shall include, but not be limited to, the costs incurred by group homes for employee wages and benefits.

(Added by renumbering Section 11466.3 by Stats. 1993, Ch. 1089, Sec. 16. Effective January 1, 1994.)



11466.6

A group home provider who disagrees with the rate determined by the department or adjusted by a program audit shall request an appeal by the director or the director?s designee. The department shall adopt regulations establishing procedures for the departmental appeal process.

(Added by renumbering Section 11466.4 by Stats. 1993, Ch. 1089, Sec. 24. Effective January 1, 1994.)



11467

(a) The State Department of Social Services, with the advice and assistance of the County Welfare Directors Association, the Chief Probation Officer?s Association, the California Mental Health Directors Association, research entities, foster youth and advocates for foster youth, foster care provider business entities organized and operated on a nonprofit basis, tribes, and other stakeholders, shall establish a working group to develop performance standards and outcome measures for providers of out-of-home care placements made under the AFDC-FC program, including, but not limited to, foster family agency, group home, and THP-Plus providers, and for the effective and efficient administration of the AFDC-FC program.

(b) The performance standards and outcome measures shall employ the applicable performance standards and outcome measures as set forth in Sections 11469 and 11469.1, designed to identify the degree to which foster care providers, including business entities organized and operated on a nonprofit basis, are providing out-of-home placement services that meet the needs of foster children, and the degree to which these services are supporting improved outcomes, including those identified by the California Child and Family Service Review System.

(c) In addition to the process described in subdivision (a), the working group may also develop the following:

(1) A means of identifying the child?s needs and determining which is the most appropriate out-of-home placement for a child.

(2) A procedure for identifying children who have been in congregate care for one year or longer, determining the reasons each child remains in congregate care, and developing a plan for each child to transition to a less restrictive, more family-like setting.

(d) The department shall provide updates regarding its progress toward meeting the requirements of this section during the 2013 and 2014 budget hearings.

(e) Notwithstanding the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 13340) of Part 1 of Division 3 of Title 2 of the Government Code), until the enactment of applicable state law, or October 1, 2015, whichever is earlier, the department may implement the changes made pursuant to this section through all-county letters, or similar instructions from the director.

(Added by Stats. 2012, Ch. 35, Sec. 95. Effective June 27, 2012.)



11467.1

(a) It is the intent of the Legislature that standards be developed to address the specific needs of very young children, from birth to six years of age, experiencing the trauma of separation from their family who must be placed in out-of-home care. These standards shall provide normative guidelines differentiated by the needs specific to infants from birth to two years of age, toddlers from two years of age to four years of age, and preschool from four years of age to six years of age and shall reflect the needs of all children for a family-like setting that provides culturally appropriate nurturing, and safety.

(b) The department shall assess the needs of young children and adopt standards in consultation with interested parties that shall include the following:

(1) A representative of a public interest law firm specializing in children?s issues.

(2) A representative of an advocacy group representing children with developmental disabilities.

(3) A representative of the California Association of Children?s Homes.

(4) A representative of the Association for Minority Adolescents in Residential Care Homes.

(5) A representative of the California Association of Services for Children.

(6) A representative of the County Welfare Directors Association.

(7) A representative of the National Association of Social Workers.

(8) A developmental psychologist specializing in children in shelter care.

(9) A psychiatrist specializing in the emotional development of young children.

(10) A pediatrician.

(11) An expert in family reunification issues.

(12) A specialist in the treatment of alcohol and other drug abuse.

(13) A representative of the Child Welfare League of America.

(14) A representative of the State Department of Developmental Services.

(15) A representative of the Association of Regional Center Agencies.

(c) The department shall develop standards that include, but are not limited to, all of the following:

(1) The elements of a safe nurturing environment that support all aspects of a child?s development and provide opportunities to establish primary, trusting relationships with a carefully limited number of adults.

(2) Psychosocial needs, primary care, parental visits, developmental support, trauma recovery, appropriate discipline, and flexibility in daily activities.

(3) Guidelines for services to be provided pursuant to a case plan.

(4) To the maximum extent feasible, the requirement that significant placement changes be minimized, and that they be carefully planned and implemented.

(d) The standards shall be incorporated to the extent feasible into group home program statements required pursuant to Section 11467 of the Welfare and Institutions Code.

(Added by Stats. 1993, Ch. 1088, Sec. 5. Effective January 1, 1994.)



11467.2

(a) The department shall contract with an independent evaluator to conduct a study of alternative funding mechanisms for group home care in California and to formulate a proposed funding system for the care and supervision of children who are placed in group home care. The independent evaluator shall consider and evaluate alternative funding mechanisms, including, but not limited to, cost-based rates, individual client needs-based rates, managed care rates, program type rates, and negotiated rates, and shall propose a specific mechanism and procedure, for children subject to Sections 300 or 602 who are placed in group homes. The study shall consider empirical research, current foster care program service needs, other state funding systems, and any other relevant data, including information obtained from the final report regarding the Reexamination of the Role of Group Care Within a Family Based System of Care, as mandated by Chapter 311 of the Statutes of 1998.

(b) The department shall convene a steering committee to provide direction for the study, which shall be comprised of appropriate state and county agencies, as well as group home providers, current or former foster youth, and other interested parties.

(c) The department shall provide a copy of the final report submitted pursuant to subdivision (a) to the appropriate fiscal and policy committees of the Legislature on or before October 1, 2001. Any proposal or recommendations submitted pursuant to this section shall not become effective unless enacted pursuant to statute.

(d) Pending completion of a new rate system, this section shall not be construed in any way to prohibit recognition through the budget process of the costs of operating under the current rate system or the consideration of rate adjustments.

(Added by Stats. 2000, Ch. 108, Sec. 44. Effective July 10, 2000.)



11468

The director shall establish administrative procedures to review the rate set by the department for a foster family agency and a group home program.

(Amended by Stats. 1993, Ch. 1089, Sec. 26. Effective January 1, 1994.)



11468.1

The administrative review procedure established pursuant to Section 11468 shall include a protest within the department and a hearing conducted by a hearing officer appointed by the director.

(Added by Stats. 1990, Ch. 46, Sec. 7. Effective April 10, 1990.)



11468.2

(a) A group home provider or foster family agency who disagrees with a rate set by the department and who desires a different rate shall file a protest with the department within 60 days from the date of the mailing of the notification of the set rate. The protest shall include all information including documentation for the department to determine the provider?s basis for requesting a different set rate or challenge of the audit findings. The department may request additional documentation or information from the group home provider after reviewing the protest.

(b) Within 90 days of receipt of the final documentation or information, the department shall issue a decision letter indicating the department?s decision on the protest which shall include the department?s basis for the action taken. This time period may be extended by the department for good cause.

(c) If the group home provider or foster family agency does not concur with the decision letter, a written appeal may be filed with the department within 60 days of receipt of the decision letter. The appeal shall be accompanied with full supporting documentation. The department may request additional information.

(Added by Stats. 1990, Ch. 46, Sec. 8. Effective April 10, 1990.)



11468.3

(a) The appeal filed with the department pursuant to Section 11468.2 shall specify whether the provider does or does not wish that an informal conference among the parties be held, together with the reasons therefor. Either party may request, or the hearing officer may order, that a telephone conference call be initiated among the parties for discussion of the advisability of conducting an informal conference. The hearing officer shall decide whether an informal conference would be appropriate and notify the parties of this decision in writing.

(b) If the hearing officer determines that an informal conference is appropriate, it shall be ordered and scheduled as soon as reasonably possible. The hearing officer shall preside at this informal conference.

(c) The department shall mail written notice of the time and place of the informal conference to each party at least 10 calendar days before the date of the informal conference. This period may be shortened with the consent of the parties. Any party may waive notice.

(d) Efforts shall be made to resolve the facts and issues in dispute in a fair and equitable manner, subject to the requirements of state and federal law.

(Added by Stats. 1990, Ch. 46, Sec. 9. Effective April 10, 1990.)



11468.4

(a) The hearing held pursuant to Section 11468.1 shall be conducted no later than 180 days after the filing of a timely and specific statement of disputed issues by the provider.

(b) The hearing officer shall take the matter under submission at the conclusion of the hearing. A proposed decision, in a form that may be adopted as the decision of the director, shall be submitted to the director within 180 days after the closure of the record.

(c) Within 120 days after submission of the hearing officer?s proposed decision, the director shall:

(1) Adopt the proposed decision with or without reading or hearing the record.

(2) Reject the proposed decision and adopt an alternative decision based upon the documentary and electronically recorded record, with or without taking additional evidence.

(3) Refer the matter to the same or a different hearing officer to take additional evidence. If the case is so assigned, the hearing officer shall, within 90 days, prepare a proposed decision, based upon the additional evidence and the documentary and electronically recorded record of the prior hearing. The director may then take one of the actions described in subdivision (c) in regard to the new proposed decision. The director may return a proposed decision only twice on the same appeal.

(d) (1) The director?s decision shall be final when the decision is mailed to the parties. However, the director retains jurisdiction to correct clerical errors.

(2) Copies of the final decision of the director and the hearing officer?s proposed decision if it was not adopted by the director, shall be mailed by certified mail to the parties.

(Amended by Stats. 1993, Ch. 1089, Sec. 27. Effective January 1, 1994.)



11468.5

The provider or foster family agency may request review of the final decision of the department pursuant to Section 11468.4 in accordance with Section 1094.5 of the Code of Civil Procedure, within six months of the issuance of the director?s final decision.

(Amended by Stats. 1993, Ch. 1089, Sec. 28. Effective January 1, 1994.)



11468.6

(a) The director shall establish administrative procedures to review group home audit findings.

(b) A group home provider, including an RCL 13 or an RCL 14 provider, may request a hearing to examine any disputed audit finding that results in an overpayment or adjustment to the provider?s rate, or that reduces the provider?s overall RCL point total pursuant to Section 11462. The administrative review process established in this section shall not examine issues regarding the authority of the department to set rates, determine RCL points, conduct audits, or collect overpayments from a group home provider.

(c) The administrative appeal process established pursuant to this section shall commence with an informal hearing, and provide for a formal administrative hearing of the informal level appeal record and decision by a hearing officer appointed by the director. The department shall make every effort to contract with the State Department of Health Services to conduct the informal hearings required by this subdivision during the first year of implementation of this section.

(d) An amended audit report may be issued by the department for the fiscal period or periods for which the proceedings are pending under this section, if at the time of the hearing, the group home provider submits additional documentation or evidence that was not available to the department at the time of the audit. The proceedings shall be suspended for a period not exceeding 120 days while the department completes an amended audit and the provider identifies any additional disputes that result from an amended audit report. Additional audit findings included in an amended audit report may also be included in the proceedings at the request of the provider.

(e) Within 120 days after submission of a proposed decision, the director shall do one of the following:

(1) Adopt the proposed decision with or without reading or hearing the record.

(2) Reject the proposed decision and adopt an alternative decision based upon the documentary and electronically recorded record, with or without taking additional evidence.

(3) Refer the matter to the same or a different hearing officer to take additional evidence. If the case is so assigned, the hearing officer shall, within 90 days, prepare a proposed decision, based upon the additional evidence and the documentary and electronically recorded record of the prior hearing. The director may then take one of the actions described in this subdivision in regard to the new proposed decision. The director may return a proposed decision twice on the same appeal.

(4) If the director fails to take action on the proposed decision within 120 days after the submission of the proposed decision, the proposed decision shall take effect by operation of law.

(f) (1) The director?s decision shall be final when the decision is mailed to the parties. However, the director retains jurisdiction to correct clerical errors.

(2) Copies of the final decision of the director and the hearing officer?s proposed decision, if it was not adopted by the director, shall be mailed by certified mail to the parties.

(g) The group home provider may request review of the final decision of the director pursuant to this section in accordance with Section 1094.5 of the Code of Civil Procedure within six months of the issuance of the director?s final decision.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 4, Sec. 24. Effective July 28, 2009.)



11469

(a) By July 1, 1993, the department, in consultation with group home providers, the County Welfare Directors? Association, the Chief Probation Officers? Association, the California Conference of Local Mental Health Director and the State Department of Mental Health, shall develop performance standards and outcome measures for determining the effectiveness of the care and supervision, as defined in subdivision (b) of Section 11460, provided by group homes under the AFDC-FC program pursuant to Sections 11460 and 11462. These standards shall be designed to measure group home program performance for the client group that the group home program is designed to serve.

(1)The performance standards and outcome measures shall be designed to measure the performance of group home programs in areas over which the programs have some degree of influence, and in other areas of measurable program performance that the department can demonstrate are areas over which group home programs have meaningful managerial or administrative influence.

(2) These standards and outcome measures shall include, but are not limited to, the effectiveness of services provided by each group home program, and the extent to which the services provided by the group home assist in obtaining the child welfare case plan objectives for the child.

(3) In addition, when the group home provider has identified as part of its program for licensing, ratesetting, or county placement purposes, or has included as a part of a child?s case plan by mutual agreement between the group home and the placing agency, specific mental health, education, medical, and other child-related services, the performance standards and outcome measures may also measure the effectiveness of those services.

(b) Regulations regarding the implementation of the group home performance standards system required by this section shall be adopted no later than one year prior to implementation. The regulations shall specify both the performance standards system and the manner by which the AFDC-FC rate of a group home program shall be adjusted if performance standards are not met.

(c) Except as provided in subdivision (d), effective July 1, 1995, group home performance standards shall be implemented. Any group home program not meeting the performance standards shall have its AFDC-FC rate, set pursuant to Section 11462, adjusted according to the regulations required by this section.

(d) Effective July 1, 1995, group home programs shall be classified at rate classification level 13 or 14 only if all of the following are met:

(1) The program generates the requisite number of points for rate classification level 13 or 14.

(2) The program only accepts children with special treatment needs as determined through the assessment process pursuant to paragraph (2) of subdivision (a) of Section 11462.01.

(3) The program meets the performance standards designed pursuant to this section.

(e) Notwithstanding subdivision (c), the group home program performance standards system shall not be implemented prior to the implementation of the AFDC-FC performance standards system.

(Amended by Stats. 2012, Ch. 35, Sec. 96. Effective June 27, 2012.)



11469.1

The performance standards and outcome measures required by Section 11469 shall meet all of the following requirements:

(a) They shall include indicators of quality of care, including, but not limited to, stability of placement, reduction in recidivism, educational progress, and improvement in social behavior, and shall not consist solely of fiscal indicators, such as cost-avoidance due to reduction or avoidance of out-of-home care.

(b) They shall apply to all providers of out-of-home care, including, but not limited to, providers of services provided either directly by, or under contract with, a county welfare department or county probation department.

(c) They shall be used to develop baseline standards against which to measure future performance and to provide a basis for making comparisons among different programs and placements.

(Added by Stats. 1993, Ch. 950, Sec. 7. Effective October 11, 1993.)






ARTICLE 7. Enforcement

11475.2

(a) If at any time the Director of Social Services considers any public agency, which is required by law, by delegation of the department, or by cooperative agreement, to perform functions relating to the state plan for securing child and spousal support and determining paternity, to be failing in a substantial manner to comply with any provision of the state plan, the director shall put that agency on written notice to that effect.

The state plan concerning spousal support shall apply only to spousal support included in a child support order.

In this chapter the term spousal support shall include support for a former spouse.

(b) If the director determines that there is a failure on the part of that public agency to comply with the provisions of the state plan, or if the State Personnel Board certifies to the director that that public agency is not in conformity with applicable merit system standards under Part 2.5 (commencing with Section 19800) of Division 5 of Title 2 of the Government Code, and that sanctions are necessary to secure compliance, the director may invoke either or both of the following sanctions:

(1) Withhold part or all of state and federal funds, including incentive funds, from that public agency until the public agency shall make a showing to the director of full compliance.

(2) Notify the Attorney General that there has been a failure to comply with the state plan and the Attorney General shall take appropriate action to secure compliance.

(c) Notwithstanding Sections 15200 and 15204.2, in the event of a federal statewide child support program audit, review, or other measure of program compliance or performance which results in the reduction of federal funding for the Title IV-A program, the state shall fund 100 percent of the federal reduction to ensure the continuation of funding for allowable aid payments and related administrative costs associated with the AFDC program.

(d) In the event of a federal determination to reduce or modify federal funding for the Title IV-A program as a result of improper or inadequate county administration of the child and spousal support enforcement program, the department shall pass on to the counties any federal sanction levied on or after January 1, 1991, regardless of the date of the underlying federal audit, except for any sanctions resulting from the 1986 audit or federal followup. For the purposes of this section, the date of levy is the date the federal government actually reduces, withholds, or otherwise modifies the state?s funding.

(e) The sanction shall be assessed as follows:

(1) The state shall assume responsibility for 50 percent of the total federal sanction.

(2) Each county shall be assessed an amount equal to the amount of increased county costs which would occur based on application of Sections 15200 and 15204.2.

(3) For each county found to be out of compliance based on the reviews conducted pursuant to Section 15200.8, the county shall be assessed an amount equal to one-half the rate of the federal sanction multiplied by the county?s total federal Title IV-A program funding.

(4) For each county found to be marginally in compliance based on the reviews conducted pursuant to Section 15200.8, the county shall be assessed an amount equal to one-quarter the rate of the federal sanction multiplied by the county?s total federal Title IV-A program funding. For the purposes of this section, a county is marginally in compliance if it attains at least 75 percent, but not more than 80 percent, compliance with case processing criteria.

(5) In the event the amount of the federal sanction is less than the amount required to apply paragraphs (1), (2), (3), and (4), county liability under paragraph (4) shall be reduced accordingly. In the event county liability under paragraph (4) is eliminated and the amount of the federal sanction is less than the amount required to apply paragraphs (1), (2), and (3), county liability under paragraph (3) shall be reduced accordingly.

(6) The review pursuant to Section 15200.8 which was conducted closest to the date the federal sanction was levied shall be used to determine which counties are out of compliance and marginally in compliance.

(f) There shall be established a sanction credit which shall consist of any net increase in state revenue resulting from any increase of more than 9
3/4
percent in distributed collections on behalf of families receiving Aid to Families with Dependent Children for each of the previous three state fiscal years.

(1) The balance of the sanction after application of subdivision (e) shall be reduced by the amount of the sanction credit.

(2) In the event the sanction credit exceeds the balance of the sanction after application of paragraph (1), the amount exceeding the balance shall be used to reduce the liability of marginally compliant counties under paragraph (4) of subdivision (e). Any further balance shall be used to reduce the liability of out-of-compliance counties under paragraph (3) of subdivision (e).

(3) In the event the sanction credit does not fully offset the balance of the sanction after application of paragraph (1), the state shall be responsible for 50 percent of the unmet balance, and the remaining 50 percent shall be distributed to all counties in proportion to their total Title IV-A program funding.

(g) The sanction assessed a county pursuant to this section shall be levied as a general assessment against the county. Notwithstanding Section 15200.97, a county may use any funds paid to that county pursuant to Sections 15200.1, 15200.2, 15200.3, 15200.6, 15200.7, 15200.85, 15200.9, and 15200.95 over and above the county?s cost of administering the child support program to supplant any county funds reduced under this section.

(h) In the event of any other audit or review which results in the reduction or modification of federal funding for the program under Part D (commencing with Section 652) of Subchapter IV of Title 42 of the United States Code, the sanction shall be assessed against those counties specifically cited in the federal findings in the amount cited in those findings.

(i) The department shall establish a process whereby any county assessed a portion of any sanction may appeal the department?s decision.

(j) Nothing in this section shall be construed as relieving the board of supervisors of the responsibility to provide funds necessary for the continued operation of the state plan as required by law.

(Amended by Stats. 1990, Ch. 1647, Sec. 1.)



11475.3

The first fifty dollars ($50) of any amount of child support collected in a month in payment of the required support obligation for that month shall be paid to a recipient of aid under this chapter, except recipients of foster care payments under Article 5 (commencing with Section 11400) shall not be considered income or resources of the recipient family, and shall not be deducted from the amount of aid to which the family would otherwise be eligible. The local child support agency in each county shall ensure that payments are made to recipients as required by this section.

(Amended (as added by Stats. 1997, Ch. 270) by Stats. 1999, Ch. 478, Sec. 27. Effective January 1, 2000.)



11476.2

On a monthly basis, the local child support agency shall provide to any CalWORKs recipient or former recipient for whom an assignment pursuant to subdivision (a) of Section 11477 is currently effective, a notice of the amount of assigned support payments made on behalf of the recipient or former recipient or any other family member for whom public assistance is received.

(Amended by Stats. 2002, Ch. 927, Sec. 11. Effective January 1, 2003.)



11476.6

Each local child support agency shall submit to the department data revealing the range and median time periods by which notification of the receipt of child support payments collected on behalf of a family receiving aid under this chapter is made to the local welfare department. The data shall contain the number and percentage of cases in which the payments described herein are conveyed within the time period prescribed by federal law.

(Amended by Stats. 2004, Ch. 193, Sec. 235. Effective January 1, 2005.)



11477

As a condition of eligibility for aid paid under this chapter, each applicant or recipient shall do all of the following:

(a) (1) Do either of the following:

(i) For applications received before October 1, 2009, assign to the county any rights to support from any other person the applicant or recipient may have on his or her own behalf or on behalf of any other family member for whom the applicant or recipient is applying for or receiving aid, not exceeding the total amount of cash assistance provided to the family under this chapter. Receipt of public assistance under this chapter shall operate as an assignment by operation of law. An assignment of support rights to the county shall also constitute an assignment to the state. If support rights are assigned pursuant to this subdivision, the assignee may become an assignee of record by the local child support agency or other public official filing with the court clerk an affidavit showing that an assignment has been made or that there has been an assignment by operation of law. This procedure does not limit any other means by which the assignee may become an assignee of record.

(ii) For applications received on or after October 1, 2009, assign to the county any rights to support from any other person the applicant or recipient may have on his or her own behalf, or on behalf of any other family member for whom the applicant or recipient is applying for or receiving aid. The assignment shall apply only to support that accrues during the period of time that the applicant is receiving assistance under this chapter, and shall not exceed the total amount of cash assistance provided to the family under this chapter. Receipt of public assistance under this chapter shall operate as an assignment by operation of law. An assignment of support rights to the county shall also constitute an assignment to the state. If support rights are assigned pursuant to this subdivision, the assignee may become an assignee of record by the local child support agency or other public official filing with the court clerk an affidavit showing that an assignment has been made or that there has been an assignment by operation of law. This procedure does not limit any other means by which the assignee may become an assignee of record.

(2) Support that has been assigned pursuant to paragraph (1) and that accrues while the family is receiving aid under this chapter shall be permanently assigned until the entire amount of aid paid has been reimbursed.

(3) If the federal government does not permit states to adopt the same order of distribution for preassistance and postassistance child support arrears that are assigned on or after October 1, 1998, support arrears that accrue before the family receives aid under this chapter that are assigned pursuant to this subdivision shall be assigned as follows:

(A) Child support assigned prior to January 1, 1998, shall be permanently assigned until aid is no longer received and the entire amount of aid has been reimbursed.

(B) Child support assigned on or after January 1, 1998, but prior to October 1, 2000, shall be temporarily assigned until aid under this chapter is no longer received and the entire amount of aid paid has been reimbursed or until October 1, 2000, whichever comes first.

(C) On or after October 1, 2000, support assigned pursuant to this subdivision that was not otherwise permanently assigned shall be temporarily assigned to the county until aid is no longer received.

(D) On or after October 1, 2000, support that was temporarily assigned pursuant to this subdivision shall, when a payment is received from the federal tax intercept program, be temporarily assigned until the entire amount of aid paid has been reimbursed.

(4) If the federal government permits states to adopt the same order of distribution for preassistance and postassistance child support arrears, child support arrears shall be assigned, as follows:

(A) Child support assigned pursuant to this subdivision prior to October 1, 1998, shall be assigned until aid under this chapter is no longer received and the entire amount has been reimbursed.

(B) On or after October 1, 1998, child support assigned pursuant to this subdivision that accrued before the family receives aid under this chapter and that was not otherwise permanently assigned, shall be temporarily assigned until aid under this chapter is no longer received.

(C) On or after October 1, 1998, support that was temporarily assigned pursuant to this subdivision shall, when a payment is received from the federal tax intercept program, be temporarily assigned until the entire amount of aid paid has been reimbursed.

(b) (1) Cooperate with the county welfare department and local child support agency in establishing the paternity of a child of the applicant or recipient born out of wedlock with respect to whom aid is claimed, and in establishing, modifying, or enforcing a support order with respect to a child of the individual for whom aid is requested or obtained, unless the applicant or recipient qualifies for a good cause exception pursuant to Section 11477.04. The granting of aid shall not be delayed or denied if the applicant is otherwise eligible, if the applicant completes the necessary forms and agrees to cooperate with the local child support agency in securing support and determining paternity, if applicable. The local child support agency shall have staff available, in person or by telephone, at all county welfare offices and shall conduct an interview with each applicant to obtain information necessary to establish paternity and establish, modify, or enforce a support order at the time of the initial interview with the welfare office. The local child support agency shall make the determination of cooperation. If the applicant or recipient attests under penalty of perjury that he or she cannot provide the information required by this subdivision, the local child support agency shall make a finding regarding whether the individual could reasonably be expected to provide the information before the local child support agency determines whether the individual is cooperating. In making the finding, the local child support agency shall consider all of the following:

(A) The age of the child for whom support is sought.

(B) The circumstances surrounding the conception of the child.

(C) The age or mental capacity of the parent or caretaker of the child for whom aid is being sought.

(D) The time that has elapsed since the parent or caretaker last had contact with the alleged father or obligor.

(2) Cooperation includes all of the following:

(A) Providing the name of the alleged parent or obligor and other information about that person if known to the applicant or recipient, such as address, social security number, telephone number, place of employment or school, and the names and addresses of relatives or associates.

(B) Appearing at interviews, hearings, and legal proceedings provided the applicant or recipient is provided with reasonable advance notice of the interview, hearing, or legal proceeding and does not have good cause not to appear.

(C) If paternity is at issue, submitting to genetic tests, including genetic testing of the child, if necessary.

(D) Providing any additional information known to or reasonably obtainable by the applicant or recipient necessary to establish paternity or to establish, modify, or enforce a child support order.

(3) A recipient or applicant shall not be required to sign a voluntary declaration of paternity, as set forth in Chapter 3 (commencing with Section 7570) of Part 2 of Division 12 of the Family Code, as a condition of cooperation.

(c) (1) This section shall not apply if all of the adults are excluded from the assistance unit pursuant to Section 11251.3, 11454, or 11486.5.

(2) It is the intent of the Legislature that the regular receipt of child support in the preceding reporting period be considered in determining reasonably anticipated income for the following reporting period.

(3) In accordance with Sections 11265.2 and 11265.46, if the income of an assistance unit described in paragraph (1) includes reasonably anticipated income derived from child support, the amount established in Section 17504 of the Family Code and Section 11475.3 of the Welfare and Institutions Code of any amount of child support received each month shall not be considered income or resources and shall not be deducted from the amount of aid to which the assistance unit otherwise would be eligible.

(Amended (as amended by Stats. 2014, Ch. 29, Sec. 75) by Stats. 2014, Ch. 685, Sec. 10. Effective September 27, 2014.)



11477.02

Prior to referral of any individual or recipient, or that person?s case, to the local child support agency for child support services under Section 17400 or 17404 of the Family Code, the county welfare department shall determine if an applicant or recipient has good cause for noncooperation, as set forth in Section 11477.04. If the applicant or recipient claims a good cause exception at any subsequent time to the county welfare department or the local child support agency, the local child support agency shall suspend child support services until the county welfare department determines the good cause claim, as set forth in Section 11477.04. If good cause is determined to exist, the local child support agency shall suspend child support services until the applicant or recipient requests their resumption, and shall take such other measures as are necessary to protect the applicant or recipient and the children. If the applicant or recipient is the parent of the child for whom aid is sought and the parent is found to have not cooperated without good cause as provided in Section 11477.04, the applicant?s or recipient?s family grant shall be reduced by 25 percent for such time as the failure to cooperate lasts.

(Amended by Stats. 2000, Ch. 808, Sec. 126. Effective September 28, 2000.)



11477.04

(a) An applicant or a recipient shall be considered to be cooperating in good faith with the county welfare department or the local child support agency for purposes of Section 11477 and shall be eligible for aid, if otherwise eligible, if he or she cooperates or has good cause for noncooperation. The county welfare department shall make the good cause determination.

(b) Good cause shall be found if any of the following conditions exist:

(1) Efforts to establish paternity or establish, modify, or enforce a support obligation would increase the risk of physical, sexual, or emotional harm to the child for whom support is being sought.

(2) Efforts to establish paternity or establish, modify, or enforce a support obligation would increase the risk of abuse, as defined in Section 11495.1, to the parent or caretaker with whom the child is living.

(3) The child for whom support is sought was conceived as a result of incest or rape. A conviction for incest or rape is not necessary for this paragraph to apply.

(4) Legal proceedings for the adoption of the child are pending before a court of competent jurisdiction.

(5) The applicant or recipient is currently being assisted by a public or licensed private adoption agency to resolve the issue of whether to keep the child or relinquish the child for adoption.

(6) The applicant or recipient is cooperating in good faith but is unable to identify or assist in locating the alleged father or obligor.

(7) Any other reason that would make efforts to establish paternity or establish, modify, or enforce a support obligation contrary to the best interests of the child.

(c) Evidence supporting a claim for good cause includes, but is not limited to, the following:

(1) Police, governmental agency, or court records, documentation from a domestic violence program or a legal, clerical, medical, mental health, or other professional from whom the applicant or recipient has sought assistance in dealing with abuse, physical evidence of abuse, or any other evidence that supports the claim of good cause.

(2) Statements under penalty of perjury from individuals, including the applicant or recipient, with knowledge of the circumstances that provide the basis for the good cause claim.

(3) Birth certificates or medical, mental health, rape crisis, domestic violence program, or law enforcement records that indicate that the child was conceived as the result of incest or rape.

(4) Court documents or other records that indicate that legal proceedings for adoption are pending before a court of competent jurisdiction.

(5) A written statement from a public or licensed private adoption agency that the applicant or recipient is being assisted by the agency to resolve the issue of whether to keep the child or relinquish the child for adoption.

(d) A sworn statement by a victim shall be sufficient to establish abuse unless the agency documents in writing an independent, reasonable basis to find the recipient not credible.

(e) Applicants or recipients who inquire about or claim good cause, or otherwise indicate that they or their children are at risk of abuse, shall be given referrals by the county welfare department to appropriate community, legal, medical, and support services. Followup by the applicant or recipient on those referrals shall not affect eligibility for assistance under this chapter or the determination of cooperation.

(Amended by Stats. 1999, Ch. 478, Sec. 37. Effective January 1, 2000.)



11477.1

No polygraph tests shall be administered to any applicant or recipient of aid under this chapter for the purposes of enforcement of Title IV-D of the Social Security Act, without written notice to applicant or recipient that such test is not required and without written consent thereto by such applicant or recipient.

(Added by Stats. 1975, Ch. 924.)



11478.1

(a) It is the intent of the Legislature to protect individual rights of privacy, and to facilitate and enhance the effectiveness of the child and spousal support enforcement program, by ensuring the confidentiality of support enforcement and child abduction records, and to thereby encourage the full and frank disclosure of information relevant to all of the following:

(1) The establishment or maintenance of parent and child relationships and support obligations.

(2) The enforcement of the child support liability of absent parents.

(3) The enforcement of spousal support liability of the spouse or former spouse to the extent required by the state plan under Section 11475.2 of this code and Chapter 6 (commencing with Section 4900) of Part 5 of Division 9 of the Family Code.

(4) The location of absent parents.

(5) The location of parents and children abducted, concealed, or detained by them.

(b) (1) Except as provided in subdivision (c), all files, applications, papers, documents, and records established or maintained by any public entity pursuant to the administration and implementation of the child and spousal support enforcement program established pursuant to Part D (commencing with Section 651) of Subchapter IV of Chapter 7 of Title 42 of the United States Code and this article, shall be confidential, and shall not be open to examination or released for disclosure for any purpose not directly connected with the administration of the child and spousal support enforcement program. No public entity shall disclose any file, application, paper, document, or record, or the information contained therein, except as expressly authorized by this section.

(2) In no case shall information be released or the whereabouts of one party or the child disclosed to another party, or to the attorney of any other party, if a protective order has been issued by a court or administrative agency with respect to the former party, a good cause claim under Section 11477.04 has been approved or is pending, or the public agency responsible for establishing paternity or enforcing support has reason to believe that the release of the information may result in physical or emotional harm to the former party or the child.

(3) Notwithstanding any other provision of law, a proof of service filed by the district attorney shall not disclose the address where service of process was accomplished. Instead, the district attorney shall keep the address in his or her own records. The proof of service shall specify that the address is on record at the district attorney?s office and that the address may be released only upon an order from the court pursuant to paragraph (6) of subdivision (c). The district attorney shall, upon request by a party served, release to that person the address where service was effected.

(c) Disclosure of the information described in subdivision (b) is authorized as follows:

(1) All files, applications, papers, documents, and records as described in subdivision (b) shall be available and may be used by a public entity for all administrative, civil, or criminal investigations, actions, proceedings, or prosecutions conducted in connection with the administration of the child and spousal support enforcement program approved under Part D (commencing with Section 651) of Subchapter IV of Chapter 7 of Title 42 of the United States Code, and any other plan or program described in Section 303.21 of Title 45 of the Code of Federal Regulations and to the county welfare department responsible for administering a program operated under a state plan pursuant to Subpart 1 or 2 of Part B or Part E of Subchapter IV of Chapter 7 of Title 42 of the United States Code.

(2) A document requested by a person who wrote, prepared, or furnished the document may be examined by or disclosed to that person or his or her designee.

(3) The payment history of an obligor pursuant to a support order may be examined by or released to the court, the obligor, or the person on whose behalf enforcement actions are being taken or that person?s designee.

(4) Income and expense information of either parent may be released to the other parent for the purpose of establishing or modifying a support order.

(5) Public records subject to disclosure under the Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of the Government Code) may be released.

(6) After a noticed motion and a finding by the court, in a case in which establishment or enforcement actions are being taken, that release or disclosure to the obligor or obligee is required by due process of law, the court may order a public entity that possesses an application, paper, document, or record as described in subdivision (b) to make that item available to the obligor or obligee for examination or copying, or to disclose to the obligor or obligee the contents of that item. Article 9 (commencing with Section 1040) of Chapter 4 of Division 3 of the Evidence Code shall not be applicable to proceedings under this part. At any hearing of a motion filed pursuant to this section, the court shall inquire of the district attorney and the parties appearing at the hearing if there is reason to believe that release of the requested information may result in physical or emotional harm to a party. If the court determines that harm may occur, the court shall issue any protective orders or injunctive orders restricting the use and disclosure of the information as are necessary to protect the individuals.

(7) To the extent not prohibited by federal law or regulation, information indicating the existence or imminent threat of a crime against a child; location of a concealed, detained, or abducted child; or the location of the concealing, detaining, or abducting person, may be disclosed to any district attorney, any appropriate law enforcement agency, or to any state or county child protective agency, or may be used in any judicial proceedings to prosecute that crime or to protect the child.

(8) (A) The social security number, most recent address, and the place of employment of the absent parent may be released to an authorized person as defined in Section 653(c) of Title 42 of the United States Code, only if the authorized person has filed a request for the information, and only if the information has been provided to the California Parent Locator Service by the federal Parent Locator Service pursuant to Section 653 of Title 42 of the United States Code.

(B) The information described in subparagraph (A) may be disclosed to the county child welfare agency and the county probation department responsible for administering a program operated under a state plan pursuant to Subpart 1 (commencing with Section 621) or 2 (commencing with Section 629) of Part B of, or pursuant to Part E (commencing with Section 670) of, Subchapter IV of Chapter 7 of Title 42 of the United States Code. Information exchanged between the California Parent Locator Service or the California Child Support Automation System, or its replacement, and the county welfare agency shall be through automated processes to the maximum extent feasible.

(C) On or before July 1, 2013, the State Department of Social Services and the Department of Child Support Services shall issue an all-county letter or similar instruction explaining that county child welfare and probation agencies are entitled to the information described in paragraph (9) of subdivision (c) of Section 17212 and subdivision (c) of Section 17506 of the Family Code.

(d) (1) ?Administration and implementation of the child and spousal support enforcement program,? as used in this section, means the carrying out of the state and local plans for establishing, modifying, and enforcing child support obligations, enforcing spousal support orders, and determining paternity pursuant to Part D (commencing with Section 651) of Subchapter IV of Chapter 7 of Title 42 of the United States Code and this article.

(2) For purposes of this section, ?obligor? means any person owing a duty of support.

(3) As used in this chapter, ?putative parent? shall refer to any person reasonably believed to be the parent of a child for whom the district attorney is attempting to establish paternity or establish, modify, or enforce support pursuant to Section 11475.1.

(e) Any person who willfully, knowingly, and intentionally violates this section is guilty of a misdemeanor.

(f) Nothing in this section shall be construed to compel the disclosure of information relating to a deserting parent who is a recipient of aid under a public assistance program for which federal aid is paid to this state, if that information is required to be kept confidential by the federal law or regulations relating to the program.

(Amended by Stats. 2012, Ch. 637, Sec. 5. Effective January 1, 2013.)



11479

In all cases in which the paternity of the child has not been established to the satisfaction of the county department, the county department shall refer the applicant to local child support agency at the time the application is signed. Upon the advice of a county department that a child is being considered for adoption, and regardless of whether or not the whereabouts of the parent is known, the local child support agency shall delay the investigation and other action with respect to the case until advised that the adoption is no longer under consideration. The local child support agency shall conduct such investigation as the agency considers necessary, and where he or she deems it appropriate, the agency may bring an action under Chapter 4 (commencing with Section 7630) of Part 3 of Division 12 of the Family Code. When the cause is at issue, it shall be set for trial at the earliest possible date and shall take precedence over all other cases except older matters of the same character and matters to which precedence may be given by law.

(Amended by Stats. 1999, Ch. 478, Sec. 46. Effective January 1, 2000.)



11480

Any person other than a needy child, who willfully and knowingly receives or uses any part of an aid grant paid pursuant to this chapter for a purpose other than support of the needy children and the caretaker involved, is guilty of a misdemeanor.

(Added by Stats. 1965, Ch. 1784.)



11481

If the district attorney, during the course of any investigation made by him pursuant to this article, determines that any person has committed any act or has omitted the performance of any duty, which act or omission causes or tends to cause or encourage any child receiving aid under this chapter to come within the provisions of Sections 300, 601, or 602 of this code, the district attorney shall prosecute such person under the provisions of Section 272 of the Penal Code.

(Amended by Stats. 1979, Ch. 373.)



11481.5

The department shall evaluate the effectiveness of a 24-hour welfare fraud hotline pilot project, to assess greater public involvement and assistance in welfare fraud detection.

(Added by Stats. 1984, Ch. 1448, Sec. 3.5.)



11482

Any person other than a needy child, who willfully and knowingly, with the intent to deceive, makes a false statement or representation or knowingly fails to disclose a material fact to obtain aid, or who, knowing he or she is not entitled thereto, attempts to obtain aid or to continue to receive aid to which he or she is not entitled, or a larger amount than that to which he or she is legally entitled, is guilty of a misdemeanor, except as specified in Section 11482.5 and shall be subject to prosecution under the provisions of Chapter 9 (commencing with Section 10980) of Part 2.

(Amended by Stats. 1984, Ch. 1448, Sec. 4.)



11482.5

Any person who knowingly makes more than one application for aid with the intent of establishing multiple entitlements for any person for the same period, or who makes an application for aid by claiming a false identity for any person or by making an application for a fictitious or nonexistent person, is guilty of a felony and shall be subject to prosecution under the provisions of Chapter 9 (commencing with Section 10980) of Part 2.

(Amended by Stats. 1984, Ch. 1448, Sec. 5.)



11483

Except as specified in Section 11483.5, whenever any person has, by means of false statement or representation or by impersonation or other fraudulent device, obtained aid for a child not in fact entitled thereto, the person obtaining such aid shall be subject to prosecution under the provisions of Chapter 9 (commencing with Section 10980) of Part 2.

When the allegation is limited to failure to report not more than two thousand dollars ($2,000) of income or resources, or the failure to report the presence of an additional person or persons in the household, all actions necessary to secure restitution shall be brought against persons in violation of Section 10980. The action for restitution may be satisfied by sending a registered letter requesting restitution to the last address at which the person was receiving public assistance.

(Amended by Stats. 1984, Ch. 1448, Sec. 6.)



11483.5

Any person who obtains more than one aid payment for any person as a result of knowingly making more than one application for aid with the intent of establishing multiple entitlements for that person during the same period, or who obtains aid for any person by making an application claiming a false identity or by making an application for a fictitious or nonexistent person, is guilty of a felony, and shall be subject to prosecution under the provisions of Chapter 9 (commencing with Section 10980) of Part 2.

(Amended by Stats. 1984, Ch. 1448, Sec. 7.)



11484

On request, all state, county, and local agencies shall cooperate with an investigator of an agency whose primary function is to detect, prevent, or prosecute public assistance fraud, by providing all information on hand relative to the location and prosecution of any person who has, by means of false statement or representation or by impersonation or other fraudulent device, obtained aid, or attempted to obtain aid for an individual under this chapter. That information is subject to confidentiality requirements under Chapter 5 (commencing with Section 10850) of Part 2. For purposes of this section, ?information? shall not include taxpayer return information as defined in Section 19549 of the Revenue and Taxation Code, unless disclosure of this information is expressly authorized pursuant to Article 2 (commencing with Section 19501) of Chapter 7 of Part 10.2 of the Revenue and Taxation Code.

(Added by Stats. 2000, Ch. 808, Sec. 128. Effective September 28, 2000.)



11485

If, to the knowledge of the court, aid has been applied for or granted to a child of parents who are engaged in a divorce or separate maintenance action which is pending, or if the court at any stage of the litigation believes that within the near future there is a likelihood that aid will be applied for on behalf of the child, the court shall direct the clerk to notify the local child support agency and the county department of the pending action.

In any case in which aid has been applied for on behalf of the child, and the county department has knowledge that an action for divorce or separate maintenance has been filed, it shall be the duty of the county director to notify the court that aid is being paid or has been applied for, and to furnish to it such information as is available to the county department as to the financial resources of the parents which might be applied to child support.

The enforcement remedies provided the local child support agency under this article shall not preclude the use of any other remedy which he has under the law to enforce this article.

(Amended by Stats. 1999, Ch. 478, Sec. 49. Effective January 1, 2000.)



11486

(a) The needs of any individual who is a member of a family applying for, or receiving, aid under this chapter shall not be taken into account in making the determination under Section 11450 with respect to his or her family beginning on the date, or at any time thereafter, the individual is found in state or federal court or pursuant to an administrative hearing decision, including any determination made on the basis of a plea of guilty or nolo contendere, to have committed any of the following acts:

(1) Making a fraudulent statement or representation with respect to the place of residence of the individual in order to receive assistance simultaneously from two or more states or counties.

(2) Submitting documents for nonexistent children, or submitting false documents for the purpose of showing ineligible children to be eligible for aid.

(3) When there has been a receipt of cash benefits that exceeds ten thousand dollars ($10,000) as a result of intentionally and willfully doing any of the following acts for the purpose of establishing or maintaining the family?s eligibility for aid or increasing or preventing a reduction in the amount of aid:

(A) Making a false or misleading statement or misrepresenting, concealing, or withholding facts.

(B) Committing any act intended to mislead, misrepresent, conceal, or withhold facts or propound a falsity.

(b) The needs of any individual who is a member of a family applying for, or receiving, aid under this chapter shall not be taken into account in making the determination under Section 11450 with respect to his or her family for the following periods beginning on the date or any time thereafter the individual is convicted of a felony in state or federal court, including any determination made on the basis of a plea of guilty or nolo contendere, for committing fraud in the receipt or attempted receipt of aid:

(1) For two years, if the amount of aid is less than two thousand dollars ($2,000).

(2) For five years, if the amount of aid is two thousand dollars ($2,000) or more but is less than five thousand dollars ($5,000).

(3) Permanently, if the amount of aid is five thousand dollars ($5,000) or more.

(c) (1) Except as provided in subdivisions (a) and (b), the needs of any individual who is a member of a family applying for, or receiving, aid under this chapter to whom paragraph (2) applies shall not be taken into account in making the determination under Section 11450 with respect to his or her family for the following periods:

(A) For a period of six months upon the first occasion of any offense referred to in paragraph (2).

(B) For a period of 12 months upon the second occasion of any of those offenses referred to in paragraph (2).

(C) Permanently, upon the third occasion of any offense referred to in subdivision (b) and paragraph (2).

(2) Except as provided in subdivisions (a), (b), and (d), paragraph (1) shall apply to any individual who is found by a federal or state court, or pursuant to a special administrative hearing meeting the requirements of regulations adopted by the United States Secretary of Health and Human Services, including any determination made on the basis of a plea of guilty or nolo contendere, to have done any of the following acts for the purpose of establishing or maintaining the family?s eligibility for aid or increasing, or preventing a reduction in, the amount of that aid:

(A) Making a false or misleading statement or misrepresenting, concealing, or withholding facts.

(B) Committing any act intended to mislead, misrepresent, conceal, or withhold facts or propound a falsity.

(d) (1) Except as provided in subdivisions (a) and (b), and notwithstanding subdivision (c), the needs of any individual who is a member of a family applying for, or receiving, aid under this chapter to whom paragraph (2) applies shall not be taken into account in making the determination under Section 11450 with respect to his or her family for the following periods:

(A) For a period of two years upon the first occasion of any offense referred to in paragraph (2).

(B) For a period of four years upon the second occasion of any offense referred to in paragraph (2).

(C) Permanently, upon the third occasion of any offense referred to in subdivision (b) and paragraph (2).

(2) Paragraph (1) shall apply to any individual who is found by a federal or state court, or pursuant to a special administrative hearing meeting the requirements of regulations adopted by the United States Secretary of Health and Human Services, including any determination made on the basis of a plea of guilty or nolo contendere, to have submitted more than one application for the same type of aid for the same period of time, for the purpose of receiving more than one grant of aid in order to establish or maintain the family?s eligibility for aid or increasing, or preventing a reduction in, the amount of that aid.

(e) Proceedings against any individual alleged to have committed an offense described in subdivision (c) or (d) may be held either by hearing, pursuant to Section 10950 and in conformity with the regulations of the United States Secretary of Health and Human Services, if appropriate, or by referring the matter to the appropriate authorities for civil or criminal action in court.

(f) The department shall coordinate any action taken under this section with any corresponding actions being taken under CalFresh in any case where the factual issues involved arise from the same or related circumstances.

(g) Any period for which sanctions are imposed under this section shall remain in effect, without possibility of administrative stay, unless and until the findings upon which the sanctions were imposed are subsequently reversed by a court of appropriate jurisdiction, but in no event shall the duration of the period for which the sanctions are imposed be subject to review.

(h) Sanctions imposed under this section shall be in addition to, and not in substitution for, any other sanctions which may be provided for by law with respect to the offenses for which the sanctions are imposed.

(i) The department shall adopt regulations to ensure that any investigations made under this chapter are conducted throughout the state in such a manner as to protect the confidentiality of the current or former working recipient.

(j) Each county shall receive an amount equal to 12.5 percent of the actual amount of aid under this chapter repaid or recovered by a county, as determined by the Director of the Department of Finance resulting from the detection of fraud.

(Amended by Stats. 2011, Ch. 227, Sec. 57. Effective January 1, 2012.)



11486.3

(a) The department, in consultation with system stakeholders, including county welfare departments, shall examine the CalWORKs sanction policy, its implementation, and effect on work participation, including but not limited to all of the following:

(1) The characteristics of the persons being sanctioned.

(2) The reason participants are being sanctioned.

(3) The length of time in sanctioned status.

(4) Positive and negative sanction outcomes.

(5) County variances in sanction policies, rates, and outcomes.

(6) The relationship between sanction rates and work participation.

(7) The impact of sanctions on families and their ability to become self-sufficient.

(8) Adequacy of procedures to resolve noncompliance prior to the implementation of sanctions.

(b) The department shall develop recommendations to improve the effectiveness of sanctions in achieving participant compliance, assisting families in becoming self-sufficient, and other desired program outcomes.

(c) The department shall report its findings and recommendations to the appropriate fiscal and policy committees of the Legislature by April 1, 2005.

(Added by Stats. 2004, Ch. 229, Sec. 38. Effective August 16, 2004.)



11486.5

(a) An individual shall not be eligible for aid under this chapter if he or she is either:

(1) Fleeing to avoid prosecution, or custody and confinement after conviction, under the laws of the place from which the individual is fleeing, for a crime or an attempt to commit a crime that is a felony under the laws of the place from which the individual is fleeing, or which, in the case of the State of New Jersey, is a high misdemeanor under the laws of that state.

(2) Violating a condition of probation or parole imposed under federal law or the law of any state.

(b) Subdivision (a) shall not apply with respect to conduct of an individual for any month beginning after the President of the United States grants a pardon with respect to the conduct.

(Added by Stats. 1997, Ch. 270, Sec. 154. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11487

(a) Whenever any aid under this chapter is repaid to the state by means of child support collections, the state shall be entitled to the amount received or recovered, except to the extent that county and federal funds were expended. If funds advanced by the federal government were paid, the federal government shall be entitled to a share of the amount received or recovered, proportionate to the amount of federal funds paid. Except as provided in subdivision (b), if funds were paid by a county, the county shall be entitled to a share of the amount received or recovered, proportionate to the amount of county funds paid.

(b) For the 2011?12 and 2012?13 fiscal years, the county share of funds received or recovered pursuant to subdivision (a) shall instead be suspended and these funds shall be retained by the state.

(Amended by Stats. 2012, Ch. 47, Sec. 31. Effective June 27, 2012.)



11487.1

Except as provided in Sections 11457 and 11487, whenever any aid under this chapter is repaid to a county or recovered by a county, the state shall be entitled to a share of the amount received or recovered, proportionate to the amount of state funds paid, and, if funds advanced by the federal government were paid, the federal government shall be entitled to a share of the amount received or recovered, proportionate to the amount of federal funds paid.

(Added by Stats. 2011, Ch. 32, Sec. 58. Effective June 29, 2011.)



11487.5

(a) Notwithstanding any other provision of law, including Sections 11487 and 15204.5, the department shall implement a program in any participating county whereby the county shall be reimbursed for overpayment recoveries under Section 11004 as follows:

(1) Reimbursement shall be made to a participating county based on a plan of operations for a program of overpayment recoveries that is approved by the department. No operating plan shall be approved by the department unless the plan contains assurances that the participating county will maintain a centralized unit or designate a person or persons to perform the overpayment recovery activities.

(2) Reimbursement shall be made for all allowable administrative costs incurred, as defined by the department, to make a recovery of overpayments under Section 11004, not to exceed the state?s share of the overpayments recovered by the county.

(b) For purposes of this section, ?participating county? means any county in which the welfare director applies to the department for participation in the program prescribed by this section.

(c) This section shall be implemented when both of the following have occurred:

(1) The federal government has made funding available for the activities described in this section.

(2) The Department of Finance has examined the annual projection of costs and savings for these activities certified by the director, and has determined that during each fiscal year in which the director proposes to implement these provisions the savings to the General Fund from increased overpayment recoveries equals or exceeds the additional costs to the state.

(Amended by Stats. 2001, Ch. 745, Sec. 246. Effective October 12, 2001.)






ARTICLE 7.5. Family Violence Option: Domestic Violence and Welfare

11495

It is the intent of the Legislature in enacting this article to adopt a family violence provision by enacting the federal option concerning victims of domestic violence provided for in the Temporary Assistance to Needy Families program pursuant to Section 402(a)(7) of the Social Security Act (42 U.S.C. Sec. 602(a)(7)). By adopting this provision, the Legislature recognizes that some individuals who may need public assistance have been or are victims of abuse, and intends to ensure that applicants and recipients who are past or present victims of abuse are not placed at further risk or unfairly penalized by CalWORKs requirements and procedures. The Legislature intends that, in implementing this article, program requirements not be created or applied in such a way as to encourage a victim to remain with the abuser. It is also the intent of the Legislature that CalWORKs recipients participate in welfare-to-work activities, to the full extent of their abilities, including participation in counselling and treatment programs, as appropriate, to enable the recipient to obtain unsubsidized employment and move towards self-sufficiency.

(Added by Stats. 1997, Ch. 270, Sec. 155. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11495.1

(a) The department shall convene a task force including, but not limited to, district attorney domestic violence units, county departments of social services, the County Welfare Directors Association of California, the California State Association of Counties, statewide domestic violence prevention groups, local domestic violence prevention advocates, and service providers, the State Department of Health Care Services, the State Department of Public Health, and the California Emergency Management Agency. The department shall develop, in consultation with the task force, protocols on handling cases in which recipients are past or present victims of abuse. The protocols shall define domestic abuse, and shall address training standards and curricula, individual case assessments, confidentiality procedures, notice procedures and counseling or other appropriate participation requirements as part of an overall plan to transition from welfare-to-work. The protocol shall specify how counties shall do the following:

(1) Identify applicants and recipients of assistance under this chapter who have been or are victims of abuse, including those who self-identify, while protecting confidentiality.

(2) Refer these individuals to supportive services.

(3) Waive, on a case-by-case basis, for so long as necessary, pursuant to a determination of good cause under paragraph (2) of subdivision (f) of Section 11320.3, any program requirements that would make it more difficult for these individuals or their children to escape abuse, and that would be detrimental or unfairly penalize past or present victims of abuse. Requirements that may be waived include, but are not limited to, time limits on receipt of assistance, work requirements, educational requirements, paternity establishment and child support cooperation requirements.

(b) The department shall issue regulations describing the protocol identified in subdivision (a) no later than January 1, 1999.

(c) Waivers of time limits granted pursuant to this section shall not be implemented if federal statutes or regulations clarify that abuse victims are included in the 20 percent hardship exemptions and that no good cause waivers of the 20 percent limit will be granted to the state for victims of abuse, thereby incurring a penalty to the state.

(d) Waivers of the work requirements granted pursuant to this section shall not be implemented if federal statutes or regulations clarify that the state will be penalized for failing to meet work participation requirements due to granting waivers to abuse victims.

(Amended by Stats. 2012, Ch. 34, Sec. 220. Effective June 27, 2012.)



11495.12

For purposes of this article, until regulations are adopted pursuant to Section 11495.1, the term ?abuse? means battering or subjecting a victim to extreme cruelty by (1) physical acts that resulted in or threatened to result in physical injury, (2) sexual abuse, (3) sexual activity involving a child in the home, (4) being forced to participate in nonconsensual sexual acts or activities, (5) threats of, or attempts at, physical or sexual abuse, (6) mental abuse, (7) neglect or deprivation of medical care, or (8) stalking.

(Added by Stats. 1997, Ch. 270, Sec. 155. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11495.15

A county may waive a program requirement for a recipient who has been identified as a past or present victim of abuse when it has been determined that good cause exists pursuant to paragraph (2) of subdivision (f) of Section 11320.3. Until implementation of the regulations required pursuant to subdivision (b) of Section 11495.1, a county may utilize standards, procedures, and protocols currently available, and shall identify them in its county plan. Waivers shall be reevaluated in accordance with other routine periodic reevaluations by the county.

(Amended by Stats. 1998, Ch. 902, Sec. 52.5. Effective January 1, 1999.)



11495.25

Sworn statements by a victim of past or present abuse shall be sufficient to establish abuse unless the agency documents in writing an independent, reasonable basis to find the recipient not credible. Evidence may also include, but is not limited to: police, government agency, or court records or files; documentation from a domestic violence program, legal, clerical, medical or other professional from whom the applicant or recipient has sought assistance in dealing with abuse; or other evidence, such as a statement from any other individual with knowledge of the circumstances that provide the basis for the claim, physical evidence of abuse, or any other evidence that supports the statement.

(Amended by Stats. 2006, Ch. 538, Sec. 703. Effective January 1, 2007.)



11495.40

The department shall adopt a model curriculum for domestic violence and sexual abuse prevention training, based on the statewide protocol, in consultation with the task force identified in Section 11495.1. County welfare agencies shall determine which staff will be trained.

(Added by Stats. 1997, Ch. 270, Sec. 155. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)






ARTICLE 8. Employment Retention Services

11500

The county may continue to provide case management and services to either a recipient of aid under this chapter not participating under Article 3.2 (commencing with Section 11320) or a former recipient of aid under this chapter who has received aid within the previous 12 months if a recipient or former recipient is employed, in order to assist the individual in retaining employment. These job retention services may be provided for up to 12 months after the first day of employment, to the extent they are not provided by the employer, the entity that arranged the job placement, if other than the county, and, to the extent that the services are not available from other sources.

(Repealed and added by Stats. 1997, Ch. 270, Sec. 157. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)






ARTICLE 9. Evaluation of CalWORKs Program Implementation

11520

The State Department of Social Services shall ensure that a comprehensive, independent statewide evaluation of the CalWORKs program is undertaken and that accurate evaluative information is made available to the Legislature in a timely fashion.

(Added by Stats. 1997, Ch. 270, Sec. 158. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11520.3

The department shall develop a research design to ensure a thorough evaluation of the direct and indirect effects of the CalWORKs program. Effects shall include, but not be limited to, employment, earnings, self-sufficiency, child care, child support, child well-being, family structure, and impacts on local government. Child well-being shall include entries into foster care, at-risk births, school achievement, child abuse reports, and rates of child poverty.

(Added by Stats. 1997, Ch. 270, Sec. 158. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11520.5

The statewide evaluation shall be conducted by an independent evaluator or evaluators. It shall represent a clear delineation of the research questions and shall, through discrete reports issued at regular intervals, provide information regarding process, impacts, and analyses of the costs and benefits of the CalWORKs program.

(Added by Stats. 1997, Ch. 270, Sec. 158. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11520.7

The department shall ensure that county demonstration projects and other innovative county approaches to CalWORKs program implementation are independently and rigorously evaluated and that findings are reported to the Legislature in a timely fashion. The evaluation of a county-specific program shall be developed in conjunction with the county and other appropriate agencies responsible for the local program.

(Added by Stats. 1997, Ch. 270, Sec. 158. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11521.3

Evaluation of CalWORKs program implementation conducted or commissioned by the department shall, to the extent practical, use or build upon existing welfare data archives, including, but not limited to, the data bases and research completed to date as part of the Work Pays Demonstration Project authorized pursuant to Chapter 97 of the Statutes of 1992.

(Added by Stats. 1997, Ch. 270, Sec. 158. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11521.5

The department shall have access and authority to obtain for tracking, monitoring, research and evaluation purposes to data collected by counties on recipients receiving cash aid, in-kind payments, or supportive services.

(Added by Stats. 1997, Ch. 270, Sec. 158. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11522

The department, in conjunction with participating representatives of counties and the Legislature, shall develop approaches to improving data collection and management information reporting in the CalWORKs program.

(Added by Stats. 2005, Ch. 78, Sec. 28. Effective July 19, 2005.)






ARTICLE 9.5. Interagency Data Development and Use

11525

(a) The department shall establish procedures to provide timely access to information on CalWORKs families to counties and researchers in a manner that maintains confidentiality of data while making it possible to undertake ongoing monitoring, research, and evaluation.

(b) (1) The department, with the cooperation of the University of California, shall establish a project to link longitudinal administrative data on individuals and families who are receiving benefits under the CalWORKs program, or have received benefits under the program within the last 10 years.

(2) All data shall be made available to a university center with the capability of linking it with other appropriate data to allow for ongoing assessment of program impact.

(3) The department shall ensure that information identifiable to individuals and families is removed so as to maintain strict confidentiality.

(4) The State Department of Health Services, the Employment Development Department, the Franchise Tax Board, the State Department of Education, and any other state or local governmental agency that collects information on aided families shall provide the department with the necessary data, if legally available.

(Added by Stats. 1997, Ch. 270, Sec. 159. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)






ARTICLE 9.7. Role of the University

11526

(a) The Legislature hereby requests the Regents of the University of California to establish and administer a program or programs to support welfare research and evaluation of the CalWORKs program.

(b) It is the intent of the Legislature that the program or programs established by the University of California:

(1) Establish a sponsored grants program to provide funding for interested researchers to undertake studies on important welfare-related issues. These grants shall be applied only to research projects requested by representatives of state and local government entities.

(2) Establish one or more Bureau of the Census secure data sites to link census and administrative data bases for ongoing research purposes.

(3) Use existing data archives to develop data sets appropriate for monitoring and evaluating the impacts of CalWORKs program implementation in California.

(4) Create and maintain public use data sets and make data available to researchers and members of the public to support welfare research and related human services research.

(5) Provide an ongoing capacity for supporting, conducting, and disseminating welfare policy research.

(6) Produce and maintain lists of researchers working with California welfare data or conducting research on public assistance in California.

(7) Review, edit, publish, and disseminate research and evaluation reports to state and local policymakers.

(8) Provide forums for the presentation of research findings and the discussion of research on welfare.

(9) Provide a location for welfare data archives and monitor ongoing funding for their upkeep.

(Added by Stats. 1997, Ch. 270, Sec. 160. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



11526.5

The department shall enter into an interagency agreement with the University of California for the purpose of implementing Section 11526. The interagency agreement shall be subject to funds appropriated for its purpose by the Legislature.

(Added by Stats. 1997, Ch. 606, Sec. 24.5. Effective October 3, 1997.)









CHAPTER 3. State Supplementary Program for Aged, Blind and Disabled

ARTICLE 1. General Provisions

12000

This chapter shall be known and may be cited as The Burton-Moscone-Bagley Citizens? Income Security Act for Aged, Blind and Disabled Californians.

(Repealed and added by Stats. 1973, Ch. 1216.)



12001

It is the intent of this chapter to implement a state supplementation program pursuant to Title XVI of the Social Security Act and a program for state services to the aged, blind or disabled.

(Amended by Stats. 1992, Ch. 722, Sec. 43. Effective September 15, 1992.)



12002

It is the object and purpose of this chapter to provide persons whose need results from age, blindness or disability with assistance and services which will encourage them to make greater efforts to achieve self-care and self-maintenance, whenever feasible, and to enlarge their opportunities for independence.

(Repealed and added by Stats. 1973, Ch. 1216.)



12003

For the purposes of this chapter, neither the residence nor domicile of the husband or wife shall be deemed the residence or domicile of the other, but each may have a separate residence or domicile dependent upon proof of the fact and not on legal presumption.

For the purposes of this chapter, a minor child shall be deemed to have resided in the state during any period in which such child has been physically present in the state.

(Repealed and added by Stats. 1973, Ch. 1216.)



12004

The provisions of this chapter shall be liberally construed in favor of aged, blind and disabled recipients.

(Repealed and added by Stats. 1973, Ch. 1216.)






ARTICLE 2. Definitions

12050

For the purposes of this chapter:

(a) The term ?aged, blind or disabled individual? means an individual who is 65 years or older, or is blind, or is disabled.

(b) ?Aged? means an individual who is 65 years of age or older.

(c) An individual shall be considered ?blind? as defined in Section 1614 of Part A of Title XVI of the Social Security Act.

(d) An individual shall be considered disabled as defined in Section 1614(a) of Part A of Title XVI of the Social Security Act.

(Repealed and added by Stats. 1973, Ch. 1216.)



12051

?Income? means both earned and unearned income as defined on October 30, 1972 in Part A of Title XVI of the Social Security Act, except as otherwise specifically provided.

(Repealed and added by Stats. 1973, Ch. 1216.)



12052

?Resources? means resources as defined on October 30, 1972 in Part A of Title XVI of the Social Security Act, except as otherwise specifically provided.

(Added by Stats. 1973, Ch. 1216.)



12053

An applicant?s share of his spouse?s community property income is defined as the income which is community property subject to the direction and control of the applicant, except for the earnings of his or her spouse.

(Repealed and added by Stats. 1973, Ch. 1216.)



12054

?Secretary? means the Secretary of the Department of Health and Human Services.

(Amended by Stats. 1982, Ch. 978, Sec. 30. Effective September 13, 1982.)






ARTICLE 3. Administration

12100

The department shall enter into an agreement with the secretary providing for administration by the secretary of the provisions of this chapter. The agreement shall provide at least the following:

(a) That the secretary shall, on behalf of the state, make supplementary payments to an applicant or recipient under this chapter at such times and in such installments as may be agreed upon.

(b) That the state shall pay to the secretary an amount equal to expenditures made by the secretary as such supplemental payments less amounts payable by the federal government pursuant to Section 401 of Title IV of the Social Security Act Amendments of 1972.

(c) That the department may enter into an agreement to administer on behalf of the secretary and at the secretary?s expense all or such parts of the program under Title XVI of the Social Security Act during such portion of the fiscal year ending June 30, 1975, as may be provided in the agreement. In the event of such agreement, the department shall supervise the counties? administration of all or such parts of the program under such agreement.

(d) The application of such procedural and other general provisions as are necessary and proper to achieve efficient and effective administration of the provisions of Title XVI of the Social Security Act and of this chapter, including a provision authorizing the secretary to conduct fair hearings in accordance with rules promulgated by him in cases concerning aid under this chapter.

(e) That the checks issued by the secretary containing the state supplemental payment shall clearly indicate by a separate notice accompanying the check or on the face of the check the fact that state funds are a part of the payment or the amount of check representing state funds.

(f) That to the extent permitted by law, the state shall audit the expenditures made by the secretary under such an agreement.

(g) That the state exercises its option to increase the payment level under Section 401(b)(1) of Title IV of the Social Security Act Amendments of 1972 by an amount equal to the sum of (A) and (B) of Section 401(b)(1) of that title.

(Repealed and added by Stats. 1973, Ch. 1216.)



12100.5

The department shall seek to enter into an agreement with the secretary for the purpose of administration by the secretary of the amount set forth in subdivision (h) of Section 12200.

(Added by Stats. 1984, Ch. 1621, Sec. 1. Conditionally operative as prescribed by Sec. 3 of Ch. 1621.)



12101

No applicant for or recipient of aid under this chapter shall be required to pay any part of the cost of a medical examination to determine blindness or disability as required by the department in connection with his application for or continued receipt of aid under this chapter.

(Repealed and added by Stats. 1973, Ch. 1216.)



12102

Notwithstanding any other provisions of law, no agreement entered into for state administration of the state supplementary payment program on behalf of the secretary or as agent of the federal government or otherwise, shall provide for any difference in administration of or eligibility for the state supplementary program than if such program were directly administered by the secretary pursuant to this chapter.

(Repealed and added by Stats. 1973, Ch. 1216.)



12103

No authority is given under this chapter or Chapter 4 (commencing with Section 12500) or Chapter 6.5 (commencing with Section 13900) for any agreement with the secretary or any rules and regulations of the department which contain any provision requiring any form of liens or estate recovery, period of residency or citizenship for recipients under such chapters and no such liens or estate recovery, period of residency or citizenship for such recipients shall be imposed.

(Repealed and added by Stats. 1973, Ch. 1216.)



12104

Notwithstanding any other provision of law, upon the order of the Director of Finance, the Director of Social Services shall defer all supplemental payments to the federal government required pursuant to subdivision (b) of Section 12100 in February 2010 and March 2010 and, instead, make payments for those months after April 20, 2010, but no later than May 31, 2010.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 27, Sec. 3. Effective January 25, 2010. See identical section added by Stats. 2009, Ch. 633.)



12104

Notwithstanding any other provision of law, upon the order of the Director of Finance, the Director of Social Services shall defer all supplemental payments to the federal government required pursuant to subdivision (b) of Section 12100 in February 2010 and March 2010 and, instead, make payments for those months after April 20, 2010, but no later than May 31, 2010.

(Added by Stats. 2009, Ch. 633, Sec. 5. Effective October 19, 2009.)






ARTICLE 4. Eligibility

12150

Persons who are receiving federal supplemental security income benefits, or who but for their income, are eligible to receive such benefits under Title XVI of the Social Security Act, or who are made eligible for supplemental benefits by other provisions of this chapter are entitled to receive state supplementation pursuant to this chapter.

(Repealed and added by Stats. 1973, Ch. 1216.)



12152

In determining eligibility of any individual for the state supplementary payment administered by the federal government, in addition to any other income or resources disregarded by the secretary, the following additional amounts of income or resources of the individual shall be disregarded:

(a) Funds for readers, or educational scholarships, or both, which are not available to meet basic needs and which have been awarded by a high school, college, or university or a vocational or technical training institution to any recipient of aid to the aged, blind or disabled under this chapter due to his or her blindness while he or she is regularly attending any public school in this state, the University of California, or any other institution of higher learning in this state, shall not be deemed property, income, or resource of the recipient for any purpose and no deduction therefor shall be made from the recipient?s amount of aid.

(b) The value and the occupancy value of the home owned by the aged, blind or disabled individual or in combination with any other person if it serves to provide him or her with a home. In the event that this subdivision is in conflict with federal regulations pertaining to the value of such home, federal law shall supersede this subdivision with the respect to the value of such home. Persons who would otherwise be eligible under this chapter except for the value of their home, shall nevertheless be entitled to grants under this chapter at the same level as are established for persons whose home is within the federal home value limits. Payments for such persons shall, if federal law permits, be administered by the secretary. If federal law does not so permit, such grants shall be paid by the counties, and the costs, including administrative costs, shall be deducted from the individual county?s contribution required under Section 12400.

(c) Additional payments made from any source to a vendor in order to meet the needs of recipients as determined by the county welfare department.

(d) Any other exclusions provided for in Chapter 4 (commencing with Section 12500) and Chapter 6.5 (commencing with Section 13900).

(e) The value of the following items in the aggregate except that any amount paid in excess of one thousand eight hundred dollars ($1,800) or the dollar limit imposed by federal law, whichever is lower, shall not be disregarded:

(1) Money or securities placed in an irrevocable trust for funeral, cremation, or interment expenses with any of the trustees mentioned in Section 7736 of the Business and Professions Code or Section 8775 of the Health and Safety Code.

(2) Money or securities placed in an irrevocable trust created by a deposit in an insured savings institution made by one person of his or her own money in his or her own name as trustee for a funeral director to provide payment for funeral services rendered the funeral director upon the depositor?s death.

(3) Life or burial insurance purchased specifically for funeral, cremation, or interment expense, which is placed in an irrevocable trust or which has no loan or surrender value available to the recipient.

(4) Securities issued by a licensed cemetery authority which by their terms are convertible into payment for funeral, cremation, or interment expenses.

(f) Interment plots as defined in Section 7022 of the Health and Safety Code.

(Amended by Stats. 1982, Ch. 1520, Sec. 4. Effective September 30, 1982.)



12153

To the extent permitted by federal law, any recipient who meets the eligibility criteria of more than one classification of recipient described under this chapter as aged, blind or disabled, shall be permitted to select his classification of coverage.

(Repealed and added by Stats. 1973, Ch. 1216.)



12156

In determining, for purposes of this chapter, whether an individual is blind, there shall be an examination of such individual by a physician skilled in the diseases of the eye or by an optometrist, whichever the individual may select in accordance with applicable federal law.

(Added by Stats. 1974, Ch. 1141.)






ARTICLE 5. Payment of Aid

12200

An aged, blind or disabled applicant or recipient shall be paid an amount of aid which when added to his or her federal benefit received under Part A of Title XVI of the Social Security Act and other nonexempt income and resources, equals the following:

(a) For a blind applicant or recipient, the sum of seven hundred four dollars ($704) per month and for a married couple both qualifying for benefits under this chapter as blind, the sum of one thousand three hundred seventy-two dollars ($1,372) per month.

(b) For a married couple, both qualifying for benefits under this chapter, and one of whom is blind, the sum of one thousand two hundred ninety-five dollars ($1,295) per month.

(c) For an aged or disabled applicant or recipient, the sum of six hundred thirty dollars ($630) per month.

(d) For a married couple both qualifying for benefits under this chapter as aged or disabled, the sum of one thousand one hundred sixty-seven dollars ($1,167) per month.

(e) For an aged or disabled applicant or recipient under subdivision (c) or for a married couple under subdivision (d) whose living arrangement prevents preparation of his or her or their meals at home shall be entitled to an allowance of sixty-eight dollars ($68) per month for an individual and one hundred thirty-six dollars ($136) per month for a married couple in addition to any other amount he or she is entitled to under this chapter.

(f) For a disabled minor under 18 living with a parent or guardian or relative by blood or marriage, the sum of four hundred ninety-nine dollars ($499) per month.

(g) For a recipient in a nonmedical out-of-home care facility, the sum of seven hundred nine dollars ($709) per month.

(h) For the personal and incidental needs of a person receiving care in a medical facility under the Medi-Cal Act, the sum of thirty dollars ($30) per month. The department shall issue, or arrange for the issuance from the appropriate state agency of, an additional twelve dollars ($12) each month to each recipient to whom this subdivision applies.

(i) In the case of any individual, or couple, whose federal benefit received under Part A of Title XVI of the Social Security Act is reduced in accordance with Section 1612(a)(2)(A) of Public Law 92-603 because he lives in another person?s household and receives support and maintenance-in-kind from such person, the appropriate grant level set forth in subdivision (a), (b), (c), or (d) of this section shall be reduced by the amount of the reduction in the federal benefit, subject to the provisions in Section 12204.

This subdivision shall be operative only during such time that such in-kind support and maintenance, under federal law, is treated as providing the basis for a lower payment standard rather than being treated as the receipt of unearned income.

(Amended by Stats. 1991, Ch. 97, Sec. 14. Effective June 30, 1991. Operative July 1, 1991, by Sec. 30 of Ch. 97.)



12200.01

(a) Notwithstanding any other provision of law, commencing November 1, 1992, the payments schedules set forth in Section 12200 in effect on June 30, 1992, except subdivisions (e), (g), and (h) shall be reduced by 5.8 percent.

(b) Notwithstanding subdivision (a), in no event shall the combined amount of the federal Supplementary Security Income payment and the state Supplementary State Program payment level for any applicant or recipient be reduced below the level required by the federal Social Security Act in order to maintain eligibility for federal funding under Title XIX of the federal Social Security Act (Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code).

(Amended by Stats. 1996, Ch. 206, Sec. 16. Effective July 22, 1996.)



12200.015

(a) Notwithstanding any other provision of law, the maximum aid payments in effect on June 30, 1993, in accordance with Section 12200, as reduced by subdivision (a) of Section 12200.01, except subdivisions (e), (g), and (h) of Section 12200, shall be reduced by 2.7 percent beginning the first of the month following 60 days after the enactment of this section.

(b) Notwithstanding subdivision (a), in no event shall the payment schedules be reduced below the level required by the federal Social Security Act in order to maintain eligibility for federal funding under Title XIX of the federal Social Security Act, contained in Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code.

(Amended by Stats. 1996, Ch. 206, Sec. 17. Effective July 22, 1996.)



12200.017

(a) Notwithstanding any other provision of law, the maximum aid payments in effect on June 30, 1994, in accordance with Section 12200, as reduced by subdivision (a) of Section 12200.01 and Section 12200.015, except subdivisions (e), (g), and (h) of Section 12200, shall be reduced by 2.3 percent effective September 1, 1994.

(b) Notwithstanding subdivision (a), in no event shall any maximum aid payment schedule in any payment category established pursuant to Section 12200 be reduced below the level required by the federal Social Security Act in order to maintain eligibility for federal funding under Title XIX of the federal Social Security Act, contained in Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code.

(c) In no event shall the reduction of any maximum aid payment level pursuant to this section result in a change in share of cost or eligibility for services under Article 7 (commencing with Section 12300) for any aged, blind, or disabled person who was receiving services under that article in 1994 prior to the enactment of this section because of that reduction in maximum aid payment, provided he or she continues to meet other applicable requirements.

(Amended by Stats. 1996, Ch. 206, Sec. 18. Effective July 22, 1996.)



12200.019

(a) Notwithstanding any other provision of law, the maximum aid payments in effect on January 1, 2009, in accordance with Article 5 of Chapter 3 of Division 9, except payments made pursuant to subdivisions (e), (g), and (h) of Section 12200, shall be reduced to the payment levels in effect on December 1, 2008, and shall be further reduced by 2.3 percent.

(b) Notwithstanding subdivision (a), in no event shall the payment schedules be reduced below the level required by the federal Social Security Act in order to maintain eligibility for federal funding under Title XIX of the federal Social Security Act, contained in Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code.

(c) This section shall become operative on July 1, 2009.

(Added by Stats. 2009, 3rd Ex. Sess., Ch. 13, Sec. 6. Effective February 20, 2009. Section operative July 1, 2009, by its own provisions. Note: The addition of this section was not terminated by Sec. 11 of Ch. 13 because the conditions failed.)



12200.02

(a) Notwithstanding any other law, and except as provided in subdivision (b), on the first day of the month following 90 days after enactment of the act that adds this section:

(1) The maximum aid payment for a married couple, in accordance with Section 12200, shall be reduced to equal the minimum amount required by the federal Social Security Act in order to maintain eligibility for federal funding under Title XIX of the federal Social Security Act, contained in Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code.

(2) (A) The maximum aid payment under this article for an individual, in accordance with Section 12200, shall be reduced by 0.6 percent.

(B) Notwithstanding subparagraph (A), in no event shall payments under this paragraph be reduced below the level required by the federal Social Security Act in order to maintain eligibility for federal funding under Title XIX of the federal Social Security Act, contained in Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code.

(b) Notwithstanding subdivision (a), the reductions required by this section shall not apply to payments made pursuant to subdivisions (e), (g), and (h) of Section 12200.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 4, Sec. 25. Effective July 28, 2009.)



12200.03

(a) Notwithstanding any other law, and subject to subdivision (b), on the first day of the first month following 90 days after the effective date of the act that adds this section, the maximum aid payment for an individual, as specified in Section 12200, except subdivisions (e), (g), and (h) of that section, shall be reduced to equal the minimum amount required by the federal Social Security Act in order to maintain eligibility for federal funding under Title XIX of the federal Social Security Act, contained in Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code.

(b) Notwithstanding subdivision (a), in no event shall the payment schedules be reduced below the level of the state?s March 1983 payment standards, as adjusted by the federal Social Security Administration, pursuant to Section 416.2096(b) of Title 20 of the Code of Federal Regulations.

(Amended by Stats. 2011, Ch. 32, Sec. 59. Effective June 29, 2011.)



12200.5

(a) (1) If permitted by federal law, and upon approval of the Secretaries of the United States Department of Health and Human Services and the United States Department of Agriculture, state supplementary payments set forth in Section 12200 shall be decreased for individuals and couples who live alone as defined for purposes of eligibility for CalFresh or only with other recipients of aid under Section 12200 so as to no longer include the bonus value of CalFresh benefits, and the department shall, instead, provide CalFresh benefits to each otherwise eligible aged, blind, or disabled applicant or recipient as specified in this section.

(2) Amounts of aid payable to individuals pursuant to subdivisions (a), (c), and (f) of Section 12200 who live alone as defined for purposes of CalFresh eligibility or only with recipients of aid under Section 12200 shall be reduced by ten dollars ($10).

(3) Amounts of aid payable to couples pursuant to subdivisions (b) and (d) of Section 12200 who live alone as defined for purposes of CalFresh eligibility or only with other recipients of aid under Section 12200 shall be reduced by ten dollars ($10).

(b) (1) This section shall not be operative unless the Secretary of the United States Department of Agriculture approves the necessary waivers for a centralized state issuance system.

(2) Waivers required by paragraph (1) shall include, at a minimum, all of the following, in order to ensure the most cost-effective delivery of benefits:

(A) 7 C.F.R. 273.10(f)?Limitation of certification periods.

(B) 7 C.F.R. 273.2(e)?Face-to-face interview requirements.

(C) 7 C.F.R. 273.2(f)(1)?Mandatory verification requirements.

(D) 7?C.F.R.?273.2(g)?Application processing timeframe requirements.

(E) 7 C.F.R. 273.9(d)(6)?Standard utility allowance usage.

(F) 7 C.F.R. 273.12(a)?Nonmonthly reporting requirements.

(c) In the administration of the centralized state system, the department may contract through a competitive bid contract or a sole source contract all or part of this operation.

(Amended by Stats. 2011, Ch. 227, Sec. 58.5. Effective January 1, 2012. Section conditionally operative as provided in subd. (b).)



12201

(a) Except as provided in subdivision (d), the payment schedules set forth in Section 12200 shall be adjusted annually to reflect any increases or decreases in the cost of living. Except as provided in subdivision (e), (f), or (g), these adjustments shall become effective January 1 of each year. The cost-of-living adjustment shall be based on the changes in the California Necessities Index, which as used in this section shall be the weighted average of changes for food, clothing, fuel, utilities, rent, and transportation for low-income consumers. The computation of annual adjustments in the California Necessities Index shall be made in accordance with the following steps:

(1) The base period expenditure amounts for each expenditure category within the California Necessities Index used to compute the annual grant adjustment are:

Food ........................

$ 3,027

Clothing (apparel and upkeep) ........................

406

Fuel and other utilities ........................

529

Rent, residential ........................

4,883

Transportation ........................

1,757

Total ........................

$10,602

(2) Based on the appropriate components of the Consumer Price Index for All Urban Consumers, as published by the United States Department of Labor, Bureau of Labor Statistics, the percentage change shall be determined for the 12-month period which ends 12 months prior to the January in which the cost-of-living adjustment will take effect, for each expenditure category specified in paragraph (1) within the following geographical areas: Los Angeles-Long Beach-Anaheim, San Francisco-Oakland, San Diego, and, to the extent statistically valid information is available from the Bureau of Labor Statistics, additional geographical areas within the state which include not less than 80 percent of recipients of aid under this chapter.

(3) Calculate a weighted percentage change for each of the expenditure categories specified in paragraph (1) using the applicable weighting factors for each area used by the Department of Industrial Relations to calculate the California Consumer Price Index (CCPI).

(4) Calculate a category adjustment factor for each expenditure category in paragraph (1) by (1) adding 100 to the applicable weighted percentage change as determined in paragraph (2) and (2) dividing the sum by 100.

(5) Determine the expenditure amounts for the current year by multiplying each expenditure amount determined for the prior year by the applicable category adjustment factor determined in paragraph (4).

(6) Determine the overall adjustment factor by dividing (1) the sum of the expenditure amounts as determined in paragraph (4) for the current year by (2) the sum of the expenditure amounts as determined in paragraph (4) for the prior year.

(b) The overall adjustment factor determined by the preceding computational steps shall be multiplied by the payment schedules established pursuant to Section 12200 as are in effect during the month of December preceding the calendar year in which the adjustments are to occur, and the product rounded to the nearest dollar. The resultant amounts shall constitute the new schedules for the categories given under subdivisions (a), (b), (c), (d), (e), (f), and (g) of Section 12200, and shall be filed with the Secretary of State. The amount as set forth in subdivision (h) of Section 12200 shall be adjusted annually pursuant to this section in the event that the secretary agrees to administer payment under that subdivision. The payment schedule for subdivision (i) of Section 12200 shall be computed as specified, based on the new payment schedules for subdivisions (a), (b), (c), and (d) of Section 12200.

(c) The department shall adjust any amounts of aid under this chapter to ensure that the minimum level required by the Social Security Act in order to maintain eligibility for funds under Title XIX of that act is met.

(d) (1) No adjustment shall be made under this section for the 1991, 1992, 1993, 1994, 1995, 1996, 1997, 1998, 2004, 2006, 2007, 2008, 2009, and 2010 calendar years to reflect any change in the cost of living. Elimination of the cost-of-living adjustment pursuant to this paragraph shall satisfy the requirements of Section 12201.05, and no further reduction shall be made pursuant to that section.

(2) Any cost-of-living adjustment granted under this section for any calendar year shall not include adjustments for any calendar year in which the cost-of-living adjustment was suspended pursuant to paragraph (1).

(e) For the 2003 calendar year, the adjustment required by this section shall become effective June 1, 2003.

(f) For the 2005 calendar year, the adjustment required by this section shall become effective April 1, 2005.

(g) (1) For the 2011 calendar year and each calendar year thereafter, no adjustment shall be made under this section unless otherwise specified by statute.

(2) Notwithstanding paragraph (1), the pass along of federal benefits provided for in Section 12201.05 shall be effective on January 1 of each calendar year.

(Amended by Stats. 2011, Ch. 296, Sec. 325. Effective January 1, 2012.)



12201.03

(a) For the 1992, 1993, 1994, 1995, 1996, 1997, and 1998 calendar years, or for the period of January 1, 2003, to May 31, 2003, inclusive, if no cost-of-living adjustment is made pursuant to Section 12201, the payment schedules set forth in Sections 12200, 13920, and 13921, as adjusted pursuant to Section 12201, shall include the pass along of any cost-of-living increases in federal benefits under Subchapter 16 (commencing with Section 1381) of Chapter 7 of Title 42 of the United States Code.

(b) Notwithstanding paragraph (2) of subdivision (d) of Section 12201, any adjustments made pursuant to this section to reflect the pass along of federal cost-of-living adjustments shall be included in the base amounts for purposes of determining cost-of-living adjustments made pursuant to Section 12201.

(c) Notwithstanding subdivision (a), no pass along of any cost-of-living increase in federal benefits under Subchapter 16 (commencing with Section 1381) of Chapter 7 of Title 42 of the United States Code shall be made in 1994. This provision shall not apply to those persons receiving payments pursuant to subdivisions (e), (g), and (h) of Section 12200.

(d) Notwithstanding subdivision (a), in no event shall the payment schedules be reduced below the level required by the federal Social Security Act in order to maintain eligibility for federal funding under Title XIX of the federal Social Security Act, contained in Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code.

(e) Notwithstanding subdivisions (a) and (c), for the 2006 calendar year, the pass along of any cost-of-living increase in federal benefits under Subchapter 16 (commencing with Section 1381) of Chapter 7 of Title 42 of the United States Code shall not become effective until April 1, 2006. This subdivision shall not apply to those persons receiving payments pursuant to subdivisions (e), (g), and (h) of Section 12200.

(Amended by Stats. 2006, Ch. 75, Sec. 33. Effective July 12, 2006.)



12201.04

On January 1, 1999, in addition to the changes in the payment schedules in Section 12200 required by Section 12201, the payment schedules in Section 12200 shall be increased by an additional 1 percent.

(Added by Stats. 1998, Ch. 329, Sec. 24. Effective August 21, 1998.)



12201.05

(a) Commencing with the 2004 calendar year, and thereafter, in any calendar year in which no cost-of-living adjustment is made pursuant to Section 12201, the payment schedules set forth in Sections 12200, 13920, and 13921, as adjusted pursuant to Section 12201, shall include the pass along of any cost-of-living increases in federal benefits under Subchapter 16 (commencing with Section 1381) of Chapter 7 of Title 42 of the United States Code, except that for the 2006 calendar year, the federal pass along shall not become effective until April 1, 2006. This delay shall not apply to those persons receiving payments pursuant to subdivisions (e), (g), and (h) of Section 12200.

(b) Notwithstanding paragraph (2) of subdivision (d) of Section 12201, any adjustments made pursuant to this section to reflect the pass-along of federal cost-of-living adjustments shall be included in the base amounts for purposes of determining cost-of-living adjustments made pursuant to Section 12201.

(Amended by Stats. 2006, Ch. 75, Sec. 34. Effective July 12, 2006.)



12201.5

Notwithstanding the provisions of Section 12200, the amount applicable under that section to a disabled minor residing in a nonmedical out-of-home facility with a nonrelative guardian shall be the amount specified in subdivision (g) of that section, as adjusted for cost of living pursuant to Section 12201, except as provided in subdivision (d) of Section 12201.

(Amended by Stats. 1990, Ch. 456, Sec. 7. Effective July 31, 1990.)



12202

The policy shall be followed of granting aid to the recipient in his own home or in some other suitable home of his own choosing in preference to placing him in an institution.

(Repealed and added by Stats. 1973, Ch. 1216.)



12203

If, when, and during such times as the United States government authorizes after October 1972, an increase in the adjusted payment level, for whatever reason, above the adjusted payment level under the appropriate approved plan of this state as in effect for January 1972 under Section 401 of Title IV of the Social Security Act Amendments of 1972, the maximum grants of aid provided in Section 12200 shall be increased by an amount equal to 50 percent of such increase in the adjusted payment level, or any higher amount of such increase in the adjusted payment level as is required by federal law. The increase to the grants provided by this section shall be in addition to any increases provided pursuant to Section 12201 or any other provisions of law.

An increase in the adjusted payment level provided in this section includes, but is not limited to, increases, if any, as a result of Public Law 93-86 and increases as a result of the adjusted payment level being based upon the appropriate approved plan of this state as in effect for any date on and after January 1, 1972.

(Repealed and added by Stats. 1973, Ch. 1216.)



12204

State supplementary payments under Section 1616 of the Social Security Act shall include payment to recipients as required by Section 212 of Public Law 93-66. In the event that such payment to any such recipient is less than the amount he would otherwise be entitled to receive under this chapter or Chapter 4 (commencing with Section 12500) of this part such recipient shall be entitled to receive the greater amount.

(Repealed and added by Stats. 1973, Ch. 1216.)



12205

Increases in federal benefits under Part A of Title XVI of the Social Security Act for reasons other than cost of living which are not accompanied by an increase in federal benefits under Title II of the Social Security Act shall be added to the payment schedules as set forth in Section 12200, excluding subdivision (h), in accordance with the following method: The amount of the increase in the federal monthly benefit level shall be multiplied by the number of recipients who will benefit therefrom and the resultant amount divided by the total number of recipients eligible for assistance under the provisions of this chapter at the time the increases are to go into effect, and the quotient rounded to the nearest dollar. This amount shall determine the increase in the aforementioned payment schedules.

Subsequent to the first increase pursuant to this section, each additional increase in the Title XVI federal benefit levels added to the payment schedules of Section 12200, excepting subdivision (h), shall be based on the difference between the federal benefit levels immediately applicable prior to an increase thereto and the federal benefit levels immediately applicable thereafter.

The director shall notify the Secretary of the United States Department of Health, Education and Welfare of the amount of the increases to be added pursuant to this section to the payment schedules in Section 12200, no later than 15 working days following the date on which the director is notified by the secretary in writing of the amounts of the increases to federal benefits.

This section shall be suspended for the period from July 1 through December 31, 1983, and on January 1, 1984, shall become operative again.

(Amended by Stats. 1983, Ch. 323, Sec. 116.1. Effective July 21, 1983. Note: This amendment suspended the operation of this section from July 1, 1983, until Jan. 1, 1984.)






ARTICLE 6. Services

12250

The intent of this article and Article 7 (commencing with Section 12300) of this chapter is to maintain a state system of a broad range of social services, including rehabilitation services, to assist aged, blind or disabled persons under this chapter attain or retain the capabilities of maintaining or achieving self-care, economic independence, personal well-being, rehabilitation or a sound family life. Such services may be provided to former or potential recipients of aid.

(Repealed and added by Stats. 1973, Ch. 1216.)



12251

As used in this article, and Article 7 (commencing with Section 12300), the term ?social services? includes in-home supportive services, protective services, and children?s out-of-home care services as such services are defined by the department in order to secure maximum federal financial participation. Availability of these services shall be based upon the eligibility criteria set forth by the department and shall include, at a minimum, provision for eligibility based on income and linkage to other public assistance programs. Nothing in this section shall be construed as limiting eligibility for protective services and children?s out-of-home care services on the basis of income and linkage to other public assistance programs, to the extent these services are not presently limited on these bases.

(Amended by Stats. 2001, Ch. 111, Sec. 35. Effective July 30, 2001.)



12252

The department shall prepare and submit to the secretary a state plan for social services to the aged, blind and disabled that meets the requirements of the Social Security Act, the purposes of this article, and that will, together with the state plan for services to needy families, fully utilize and distribute the total federal allocation of funds for social services under the public assistance programs for any fiscal year pursuant to Section 15156. Such a plan shall include all the services listed in Section 12251.

(Amended by Stats. 1977, Ch. 1252.)



12253

The department and the State Department of Rehabilitation shall jointly develop plans for the orderly processing of cases referred to the State Department of Rehabilitation for a determination of feasibility and planning for vocational rehabilitation.

To the extent permitted by federal law the State Department of Rehabilitation shall provide vocational rehabilitation services approved under the Vocational Rehabilitation Act to every individual referred pursuant to Section 1615 of Part A of Title XVI of the Social Security Act. The State Department of Rehabilitation may contract with individual counties to provide such services.

Vocational rehabilitation services provided under this section shall be financed, to the extent possible, under Section 1615(b) of Part A of Title XVI of the Social Security Act and shall be limited to the amounts appropriated for such purpose.

(Amended by Stats. 1977, Ch. 1252.)



12254

Funding of this article is subject to the provisions of Part 1.5 (commencing with Section 10100) of this division.

(Added by Stats. 1978, Ch. 1235. Note: Repeal conditions in Sec. 14 of Ch. 1235 failed.)






ARTICLE 7. In-Home Supportive Services

12300

(a) The purpose of this article is to provide in every county in a manner consistent with this chapter and the annual Budget Act those supportive services identified in this section to aged, blind, or disabled persons, as defined under this chapter, who are unable to perform the services themselves and who cannot safely remain in their homes or abodes of their own choosing unless these services are provided.

(b) Supportive services shall include domestic services and services related to domestic services, heavy cleaning, personal care services, accompaniment by a provider when needed during necessary travel to health-related appointments or to alternative resource sites, yard hazard abatement, protective supervision, teaching and demonstration directed at reducing the need for other supportive services, and paramedical services which make it possible for the recipient to establish and maintain an independent living arrangement.

(c) Personal care services shall mean all of the following:

(1) Assistance with ambulation.

(2) Bathing, oral hygiene, and grooming.

(3) Dressing.

(4) Care and assistance with prosthetic devices.

(5) Bowel, bladder, and menstrual care.

(6) Repositioning, skin care, range of motion exercises, and transfers.

(7) Feeding and assurance of adequate fluid intake.

(8) Respiration.

(9) Assistance with self-administration of medications.

(d) Personal care services are available if these services are provided in the beneficiary?s home and other locations as may be authorized by the director. Among the locations that may be authorized by the director under this paragraph is the recipient?s place of employment if all of the following conditions are met:

(1) The personal care services are limited to those that are currently authorized for a recipient in the recipient?s home and those services are to be utilized by the recipient at the recipient?s place of employment to enable the recipient to obtain, retain, or return to work. Authorized services utilized by the recipient at the recipient?s place of employment shall be services that are relevant and necessary in supporting and maintaining employment. However, workplace services shall not be used to supplant any reasonable accommodations required of an employer by the Americans with Disabilities Act (42 U.S.C. Sec. 12101 et seq.; ADA) or other legal entitlements or third-party obligations.

(2) The provision of personal care services at the recipient?s place of employment shall be authorized only to the extent that the total hours utilized at the workplace are within the total personal care services hours authorized for the recipient in the home. Additional personal care services hours may not be authorized in connection with a recipient?s employment.

(e) Where supportive services are provided by a person having the legal duty pursuant to the Family Code to provide for the care of his or her child who is the recipient, the provider of supportive services shall receive remuneration for the services only when the provider leaves full-time employment or is prevented from obtaining full-time employment because no other suitable provider is available and where the inability of the provider to provide supportive services may result in inappropriate placement or inadequate care.

These providers shall be paid only for the following:

(1) Services related to domestic services.

(2) Personal care services.

(3) Accompaniment by a provider when needed during necessary travel to health-related appointments or to alternative resource sites.

(4) Protective supervision only as needed because of the functional limitations of the child.

(5) Paramedical services.

(f) To encourage maximum voluntary services, so as to reduce governmental costs, respite care shall also be provided. Respite care is temporary or periodic service for eligible recipients to relieve persons who are providing care without compensation.

(g) A person who is eligible to receive a service or services under an approved federal waiver authorized pursuant to Section 14132.951, or a person who is eligible to receive a service or services authorized pursuant to Section 14132.95, shall not be eligible to receive the same service or services pursuant to this article. In the event that the waiver authorized pursuant to Section 14132.951, as approved by the federal government, does not extend eligibility to all persons otherwise eligible for services under this article, or does not cover a service or particular services, or does not cover the scope of a service that a person would otherwise be eligible to receive under this article, those persons who are not eligible for services, or for a particular service under the waiver or Section 14132.95 shall be eligible for services under this article.

(h) (1) All services provided pursuant to this article shall be equal in amount, scope, and duration to the same services provided pursuant to Section 14132.95, including any adjustments that may be made to those services pursuant to subdivision (e) of Section 14132.95.

(2) Notwithstanding any other provision of this article, the rate of reimbursement for in-home supportive services provided through any mode of service shall not exceed the rate of reimbursement established under subdivision (j) of Section 14132.95 for the same mode of service unless otherwise provided in the annual Budget Act.

(3) The maximum number of hours available under Section 14132.95, Section 14132.951, and this section, combined, shall be 283 hours per month. Any recipient of services under this article shall receive no more than the applicable maximum specified in Section 12303.4.

(Amended by Stats. 2004, Ch. 229, Sec. 40. Effective August 16, 2004.)



12300.1

As used in Section 12300 and in this article, ?supportive services? include those necessary paramedical services that are ordered by a licensed health care professional who is lawfully authorized to do so, which persons could provide for themselves but for their functional limitations. Paramedical services include the administration of medications, puncturing the skin or inserting a medical device into a body orifice, activities requiring sterile procedures, or other activities requiring judgment based on training given by a licensed health care professional. These necessary services shall be rendered by a provider under the direction of a licensed health care professional, subject to the informed consent of the recipient obtained as a part of the order for service. Any and all references to Section 12300 in any statute heretofore or hereafter enacted shall be deemed to be references to this section. All statutory references to the supportive services specified in Section 12300 shall be deemed to include paramedical services.

(Amended by Stats. 1992, Ch. 939, Sec. 2. Effective September 28, 1992.)



12300.2

In any in-home supportive services action concerning the amount of in-home supportive services to be provided, the department shall send a notice of the action to each recipient. The recipient shall also receive a description of each specific task authorized and the number of hours allotted. In the case of reassessment, the recipient shall receive an identification of hours for tasks increased or reduced and the difference from previous hours authorized.

(Added by Stats. 1983, Ch. 323, Sec. 116.5. Effective July 1, 1983.)



12300.4

(a) Notwithstanding any other law, including, but not limited to, Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code and Title 23 (commencing with Section 110000) of the Government Code, a recipient who is authorized to receive in-home supportive services pursuant to this article, or Section 14132.95, 14132.952, or 14132.956, administered by the State Department of Social Services, or waiver personal care services pursuant to Section 14132.97, administered by the State Department of Health Care Services, or any combination of these services, shall direct these authorized services, and the authorized services shall be performed by a provider or providers within a workweek and in a manner that complies with the requirements of this section.

(b) (1) A workweek is defined as beginning at 12:00 a.m. on Sunday and includes the next consecutive 168 hours, terminating at 11:59 p.m. the following Saturday.

(2) A provider of services specified in subdivision (a) shall not work a total number of hours within a workweek that exceeds 66, as reduced by the net percentage defined by Sections 12301.02 and 12301.03, as applicable, and in accordance with subdivision (d). The total number of hours worked within a workweek by a provider is defined as the sum of the following:

(A) All hours worked providing authorized services specified in subdivision (a).

(B) Travel time as defined in subdivision (f), only if federal financial participation is not available to compensate for that travel time. If federal financial participation is available for travel time as defined in subdivision (f), the travel time shall not be included in the calculation of the total weekly hours worked within a workweek.

(3) (A) If the authorized in-home supportive services of a recipient cannot be provided by a single provider as a result of the limitation specified in paragraph (2), it is the responsibility of the recipient to employ an additional provider or providers, as needed, to ensure his or her authorized services are provided within his or her total weekly authorized hours of services established pursuant to subdivision (b) of Section 12301.1.

(B) (i) It is the intent of the Legislature that this section shall not result in reduced services authorized to recipients of waiver personal care services defined in subdivision (a).

(ii) The State Department of Health Care Services shall work with and assist recipients receiving services pursuant to the Nursing Facility/Acute Hospital Waiver who are at or near their individual cost cap, as that term is used in the waiver, to avoid a reduction in the recipient?s services that may result because of increased overtime pay for providers. As part of this effort, the department shall consider allowing the recipient to exceed the individual cost cap, if appropriate. The department shall provide timely information to waiver recipients as to the steps that will be taken to implement this clause.

(4) (A) A provider shall inform each of his or her recipients of the number of hours that the provider is available to work for that recipient, in accordance with this section.

(B) A recipient, his or her authorized representative, or any other entity, including any person or entity providing services pursuant to Section 14186.35, shall not authorize any provider to work hours that exceed the applicable limitation or limitations of this section.

(C) A recipient may authorize a provider to work hours in excess of the recipient?s weekly authorized hours established pursuant to Section 12301.1 without notification of the county welfare department, in accordance with both of the following:

(i) The authorization does not result in more than 40 hours of authorized services per week being provided.

(ii) The authorization does not exceed the recipient?s authorized hours of monthly services pursuant to paragraph (1) of subdivision (b) of Section 12301.1.

(5) For providers of in-home supportive services, the State Department of Social Services or a county may terminate the provider from providing services under the IHSS program if a provider continues to violate the limitations of this section on multiple occasions.

(c) Notwithstanding any other law, only federal law and regulations regarding overtime compensation apply to providers of services defined in subdivision (a).

(d) A provider of services defined in subdivision (a) is subject to all of the following, as applicable to his or her situation:

(1) (A) A provider who works for one individual recipient of those services shall not work a total number of hours within a workweek that exceeds 66 hours, as reduced by the net percentage defined by Sections 12301.02 and 12301.03, as applicable. In no circumstance shall the provision of these services by that provider to the individual recipient exceed the total weekly hours of the services authorized to that recipient, except as additionally authorized pursuant to subparagraph (C) of paragraph (4) of subdivision (b). If multiple providers serve the same recipient, it shall continue to be the responsibility of that recipient or his or her authorized representative to schedule the work of his or her providers to ensure the authorized services of the recipient are provided in accordance with this section.

(B) When a recipient?s weekly authorized hours are adjusted pursuant to subparagraph (C) of paragraph (1) of subdivision (b) of Section 12301.1 and exceed 66 hours, as reduced by the net percentage defined by Sections 12301.02 and 12301.03, as applicable, and at the time of adjustment the recipient currently receives all authorized hours of service from one provider, that provider shall be deemed authorized to work the recipient?s county-approved adjusted hours for that week, but only if the additional hours of work, based on the adjustment, do not exceed the total number of hours worked that are compensable at an overtime pay rate that the provider would have been authorized to work in that month if the weekly hours had not been adjusted.

(2) A provider of in-home supportive services described in subdivision (a) who serves multiple recipients is not authorized to, and shall not, work more than 66 total hours in a workweek, as reduced by the net percentage defined by Sections 12301.02 and 12301.03, as applicable, regardless of the number of recipients for whom the provider provides services authorized by subdivision (a). Providers are subject to the limits of each recipient?s total authorized weekly hours of in-home supportive services described in subdivision (a), except as additionally authorized pursuant to subparagraph (C) of paragraph (4) of subdivision (b).

(e) Recipients and providers shall be informed of the limitations and requirements contained in this section, through notices at intervals and on forms as determined by the State Department of Social Services or the State Department of Health Care Services, as applicable, following consultation with stakeholders.

(f) (1) A provider of services described in subdivision (a) shall not engage in travel time in excess of seven hours per week. For the purposes of this subdivision, ?travel time? means time spent traveling directly from a location where authorized services specified in subdivision (a) are provided to one recipient, to another location where authorized services are to be provided to another recipient. A provider shall coordinate hours of work with his or her recipients to comply with this section.

(2) The hourly wage to compensate a provider for travel time described in this subdivision when the travel is between two counties shall be the hourly wage of the destination county.

(3) Travel time, and compensation for that travel time, between a recipient of authorized in-home supportive services specified in subdivision (a) and a recipient of authorized waiver personal care services specified in subdivision (a), shall be attributed to the program authorizing services for the recipient to whom the provider is traveling.

(4) Hours spent by a provider while engaged in travel time shall not be deducted from the authorized hours of service of any recipient of services specified in subdivision (a).

(5) The State Department of Social Services and the State Department of Health Care Services shall issue guidance and processes for travel time between recipients that will assist the provider and recipient to comply with this subdivision. Each county shall provide technical assistance to providers and recipients, as necessary, to implement this subdivision.

(g) A provider of authorized in-home supportive services specified in subdivision (a) shall timely submit, deliver, or mail, verified by postmark or request for delivery, a signed payroll timesheet within two weeks after the end of each bimonthly payroll period. Notwithstanding any other law, a provider who submits an untimely payroll timesheet for providing authorized in-home supportive services specified in subdivision (a) shall be paid by the state within 30 days of the receipt of the signed payroll timesheet.

(h) This section does not apply to a contract entered into pursuant to Section 12302 or 12302.6 for authorized in-home supportive services. Contract rates negotiated pursuant to Section 12302 or 12302.6 shall be based on costs consistent with a 40-hour workweek.

(i) The state and counties are immune from any liability resulting from implementation of this section.

(j) Any action authorized under this section that is implemented in a program authorized pursuant to Section 14132.95, 14132.97, 14132.952, or 14132.956 shall be compliant with federal Medicaid requirements, as determined by the State Department of Health Care Services.

(k) Notwithstanding the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the State Department of Social Services and the State Department of Health Care Services may implement, interpret, or make specific this section by means of all-county letters or similar instructions, without taking any regulatory action.

(l) (1) This section shall become operative only when the regulatory amendments made by RIN 1235-AA05 to Part 552 of Title 29 of the Code of Federal Regulations are deemed effective, either on the date specified in RIN 1235-AA05 or at a later date specified by the Federal Department of Labor, whichever is later.

(2) If the regulatory amendments described in paragraph (1) become only partially effective by the date specified in paragraph (1), this section shall become operative only for those persons for whom federal financial participation is available as of that date.

(Amended by Stats. 2014, Ch. 685, Sec. 11. Effective September 27, 2014. Section conditionally operative, as prescribed in subd. (l).)



12300.41

(a) For three months following the effective date specified in paragraph (1) of subdivision (l) of Section 12300.4, timesheets submitted by providers may be paid in excess of the limitations specified in Section 12300.4, so long as the number of hours worked by the provider within a month do not exceed the authorized hours of the recipient or recipients served by that provider.

(b) The State Department of Social Services, in consultation with stakeholders, shall oversee a study of the implementation of Section 12300.4, Section 12301.1, and this section. This study shall cover the 24-month period subsequent to the three-month period specified in subdivision (a). Information collected for the study shall periodically be made available to stakeholders, including but not limited to representatives of recipients and providers, counties, and the legislative staff. Upon completion of the study, a report shall be submitted to the Legislature.

(c) Using the study described in (b), it is the intent of the Legislature to evaluate implementation of the federal regulations described in paragraph (1) of subdivision (l) of Section 12300.4 and make any adjustments determined appropriate or necessary through subsequent legislation.

(Added by Stats. 2014, Ch. 29, Sec. 77. Effective June 20, 2014.)



12300.5

(a) The California In-Home Supportive Services Authority, hereafter referred to as the Statewide Authority, established pursuant to Section 6531.5 of the Government Code, shall be the entity authorized to meet and confer in good faith regarding wages, benefits, and other terms and conditions of employment in accordance with Title 23 (commencing with Section 110000) of the Government Code, with representatives of recognized employee organizations for any individual provider who is employed by a recipient of in-home supportive services described in Section 12300 after the county implementation date as described in subdivision (a) of Section 12300.7.

(b) The Statewide Authority and the Department of Human Resources and other state departments may enter into a memorandum of understanding or other agreement to have the Department of Human Resources meet and confer on behalf of the Statewide Authority for the purposes described in subdivision (a) or to provide the Statewide Authority with other services, including, but not limited to, administrative and legal services.

(c) The state, the Statewide Authority, or any county that has met the conditions in Section 12300.7 shall not be deemed to be the employer of any individual provider who is employed by a recipient of in-home supportive services as described in Section 12300 for purposes of liability due to the negligence or intentional torts of the individual provider.

(Amended by Stats. 2012, Ch. 439, Sec. 31. Effective September 22, 2012. Conditionally inoperative as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



12300.6

There is hereby created the In-Home Supportive Services Fund in the State Treasury. Moneys in the fund shall be made available, upon appropriation by the Legislature, to the California In-Home Supportive Services Authority, for the purposes of funding the functions of the Statewide Authority.

(Added by Stats. 2012, Ch. 45, Sec. 6. Effective June 27, 2012. Conditionally inoperative as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



12300.7

(a) No sooner than March 1, 2013, the California In-Home Supportive Services Authority shall assume the responsibilities set forth in Title 23 (commencing with Section 110000) of the Government Code in a county or city and county upon notification by the Director of Health Care Services that the enrollment of eligible Medi-Cal beneficiaries described in Section 14132.275 or 14182.16, or Article 5.7 (commencing with Section 14186) of Chapter 7 has been completed in that county or city and county.

(b) A county or city and county, subject to subdivision (a) and upon notification from the Director of Health Care Services, shall do one or both of the following:

(1) Have the entity that performed functions set forth in the county ordinance or contract in effect at the time of the notification pursuant to subdivision (a) and established pursuant to Section 12301.6 continue to perform those functions, excluding subdivision (c) of that section.

(2) Assume the functions performed by the entity, at the time of the notification pursuant to subdivision (a), pursuant to Section 12301.6, excluding subdivision (c) of that section.

(c) If a county or city and county assumes the functions described in paragraph (2) of subdivision (b), it may establish or contract with an entity for the performance of any or all of the functions assumed.

(Amended by Stats. 2013, Ch. 37, Sec. 7. Effective June 27, 2013. Conditionally inoperative as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



12301

(a) The intent of the Legislature in enacting this article is to provide supplemental or additional services to the social and rehabilitative services in Article 6 (commencing with Section 12250) of this chapter. The Legislature further intends that necessary in-home supportive services shall be provided in a uniform manner in every county based on individual need consistent with this chapter and, for the 1992?93 fiscal year the appropriation provided for those services in the Budget Act, in the absence of alternative in-home supportive services provided by an able and willing individual or local agency at no cost to the recipient, except as required under Section 12304.5. An able spouse who is available to assist the recipient shall be deemed willing to provide at no cost any services under this article except nonmedical personal services and paramedical services. When a spouse leaves full-time employment or is prevented from obtaining full-time employment because no other suitable provider is available and where the inability of the provider to provide supportive services may result in inappropriate placement or inadequate care, the spouse shall also be paid for accompaniment when needed during necessary travel to health-related appointments and protective supervision.

(b) Each county shall be notified of its allocation and projected caseload by July 31 of each fiscal year, or 30 days after the enactment of the Budget Act, whichever occurs later.

(c) This section shall remain operative until July 1, 1993, and on and after that date, shall remain inoperative until July 1, 1994, at which date, this section shall become operative.

(Amended (as amended by Stats. 1992, Ch. 722, Sec. 50.5) by Stats. 1993, Ch. 64, Sec. 48. Effective June 30, 1993. Note: This section, by its provisions in subd. (c), was inoperative from July 1, 1993, until July 1, 1994, during temporary operation of the related version as amended by Stats. 1993, Ch. 64, Sec. 47.)



12301.01

(a) (1) Notwithstanding any other law, except as provided in subdivision (d), the department shall implement an 8 percent reduction in hours of service to each recipient of services under this article, which shall be applied to the recipient?s hours as authorized pursuant to the most recent assessment. This reduction shall become effective July 1, 2013. This reduction shall be effective for 12 months. The reduction required by this section shall not preclude any reassessment to which a recipient would otherwise be entitled. However, hours authorized pursuant to a reassessment shall be subject to the 8 percent reduction required by this section.

(2) A request for reassessment based only on the reduction required in paragraph (1) may be administratively denied by the county.

(3) A recipient of services under this article may direct the manner in which the reduction of hours is applied to the recipient?s previously authorized services.

(4) For those individuals who have a documented unmet need, excluding protective supervision because of the limitations on authorized hours under Section 12303.4, the reduction shall be taken first from the documented unmet need.

(b) The reduction in hours of service pursuant to paragraph (1) of subdivision (a) shall cease to be implemented 12 months after the reduction takes effect.

(c) The notice of action informing the recipient of the reduction pursuant to subdivision (a) shall be mailed at least 10 days prior to the reduction going into effect. The notice of action shall be understandable to the recipient and translated into all languages spoken by a substantial number of the public served by the In-Home Supportive Services program, in accordance with Section 7295.2 of the Government Code. The notice shall not contain any recipient financial or confidential identifying information other than the recipient?s name, address, and Case Management Information and Payroll System (CMIPS) client identification number, and shall include, but not be limited to, all of the following information:

(1) The aggregate number of authorized hours before the reduction pursuant to subdivision (a) and the aggregate number of authorized hours after the reduction.

(2) That the recipient may direct the manner in which the reduction of authorized hours is applied to the recipient?s previously authorized services.

(3) That a county shall assess a recipient?s need for supportive services any time that the recipient notifies the county of a need to adjust the supportive services hours authorized, or when there are other indications or expectations of a change in circumstances affecting the recipient?s need for supportive services. Counties shall not require recipients to submit a medical certification form or a doctor?s note to show evidence of a change in the recipient?s circumstances.

(d) A recipient shall have all appeal rights otherwise provided for under Chapter 7 (commencing with Section 10950) of Part 2.

(Added by Stats. 2013, Ch. 4, Sec. 1. Effective May 30, 2013.)



12301.02

(a) (1) Notwithstanding any other law, except as provided in subdivision (c), the department shall implement a 7 percent reduction in hours of service to each recipient of services under this article, which shall be applied to the recipient?s hours as authorized pursuant to the most recent assessment. This reduction shall become effective 12 months after the implementation of the reduction set forth in Section 12301.01. The reduction required by this section shall not preclude any reassessment to which a recipient would otherwise be entitled. However, hours authorized pursuant to a reassessment shall be subject to the 7 percent reduction required by this section.

(2) A request for reassessment based only on the reduction required in paragraph (1) may be administratively denied by the county.

(3) A recipient of services under this article may direct the manner in which the reduction of hours is applied to the recipient?s previously authorized services.

(4) For those individuals who have a documented unmet need, excluding protective supervision because of the limitations on authorized hours under Section 12303.4, the reduction shall be taken first from the documented unmet need.

(b) The notice of action informing the recipient of the reduction pursuant to subdivision (a) shall be mailed at least 20 days prior to the reduction going into effect. The notice of action shall be understandable to the recipient and translated into all languages spoken by a substantial number of the public served by the In-Home Supportive Services program, in accordance with Section 7295.2 of the Government Code. The notice shall not contain any recipient financial or confidential identifying information other than the recipient?s name, address, and Case Management Information and Payroll System (CMIPS) client identification number, and shall include, but not be limited to, all of the following information:

(1) The aggregate number of authorized hours before the reduction pursuant to subdivision (a) and the aggregate number of authorized hours after the reduction.

(2) That the recipient may direct the manner in which the reduction of authorized hours is applied to the recipient?s previously authorized services.

(3) A county shall assess a recipient?s need for supportive services any time that the recipient notifies the county of a need to adjust the supportive services hours authorized, or when there are other indications or expectations of a change in circumstances affecting the recipient?s need for supportive services. Counties shall not require recipients to submit a medical certification form or a doctor?s note to show evidence of a change in the recipient?s circumstances.

(c) A recipient shall have all appeal rights otherwise provided for under Chapter 7 (commencing with Section 10950) of Part 2.

(d) The reduction specified in paragraph (1) of subdivision (a) shall be ongoing and may be adjusted pursuant to Section 12301.03.

(Added by Stats. 2013, Ch. 4, Sec. 2. Effective May 30, 2013.)



12301.03

(a) It is the intent of this section to offset the reductions described in Section 12301.02 to the extent that an assessment as described in Section 12301.05 provides General Fund savings. This section shall become operative only upon certification by the State Department of Health Care Services that any necessary federal approvals to implement the assessment referenced in Section 12301.05 have been obtained. This certification shall be provided promptly to the Joint Legislative Budget Committee and the Department of Finance.

(b) Within 30 days after receipt of the certification described in subdivision (a), the Director of Finance shall perform the obligations described in this subdivision for the fiscal year in which the certification is received and for the following fiscal year. Specifically, the Director of Finance shall do the following:

(1) Estimate the total amount of additional funding, less refunds, that will be derived from the assessment for the next fiscal year.

(2) Estimate the amount of the total revenues, if any, that are attributable to any permitted retroactive implementation of the assessment.

(3) Estimate the amount of the total General Fund savings generated by the assessment revenues that remain after taking into account reductions such as the revenues attributable to any retroactive application of the assessment that will be allocated pursuant to Section 12301.04, and any General Fund costs associated with establishment and administration of the assessment. The General Fund costs shall be estimated following consultation with the appropriate budget subcommittees of the Legislature.

(4) Calculate, as a percentage, the amount by which the reduction described in Section 12301.02 is offset by General Fund savings. In making this calculation, the Director of Finance shall estimate the amount of the reduction that may be partially or completely offset. If the estimated General Fund savings from the assessment are less than the amount required to fully offset the reduction pursuant to Section 12301.02, then the percentage offset shall be proportionate to the level of General Fund savings. At no point may the reduction pursuant to Section 12301.02 become negative or go below zero.

(5) Notify the Joint Legislative Budget Committee of the determinations made in paragraphs (1) to (4), inclusive.

(c) On or before May 14, prior to the third fiscal year after the certification described in subdivision (a) is received, the Director of Finance shall perform the activities described in paragraphs (1) to (5), inclusive, of subdivision (b).

(d) Within 10 days of the effective date of any federal change or action that prevents or reduces the amount of General Fund savings received from the assessment, the Director of Health Care Services shall provide a notification to the Joint Legislative Budget Committee and the Director of Finance of that change. Within 30 days of the receipt of this notification, the Director of Finance shall perform the activities described in paragraphs (1) to (5), inclusive, of subdivision (b).

(e) Notwithstanding any provision of Section 12301.02, the reduction of services required by Section 12301.02 shall be mitigated by the percentage offset determined by the Director of Finance in paragraph (4) of subdivision (b).

(f) (1) Any change in the percentage reduction of services as provided in Section 12301.02 shall occur on the first day of the first full month occurring 30 days after the determination provided for in subdivision (b) is made by the Director of Finance.

(2) Any change in the percentage reduction of services as provided in Section 12301.02 due to a determination of the Director of Finance required by subdivision (c) shall occur on July 1 of the fiscal year immediately following the determination.

(3) If a change in the percentage reduction of services as provided in Section 12301.02 is triggered based on a determination of the Director of Finance required by subdivision (d), that change in hours of service shall occur on July 1 after the notification referenced in subdivision (d) from the Director of Health Care Services is received, if the notification is received between the preceding September 30 and January 2. If the notification is received on any other date, then a change in hours shall occur on the first of the month that is nine months after the notification is received.

(g) In preparation of every Governor?s Budget and for every May Revision, the Director of Finance shall perform the obligation described in paragraphs (1) to (3), inclusive, of subdivision (b).

(Added by Stats. 2013, Ch. 4, Sec. 3. Effective May 30, 2013. Conditionally operative as prescribed in subdivision (a).)



12301.04

(a) There is hereby created in the State Treasury an In-Home Supportive Services Reinvestment Fund, which shall receive moneys to the extent that an assessment described in Section 12301.05 is implemented retroactively.

(b) The fund shall be used to provide goods or services for one-time direct reinvestments benefiting IHSS recipients.

(c) The fund shall be used in a manner that does not create ongoing General Fund obligations.

(d) Pursuant to Section 12301.03, the Director of Finance shall estimate the amount of retroactive assessment due to the fund. In each fiscal year for which there are estimated retroactive revenues, the Director of Finance shall provide the Controller a schedule of what portion of the assessment shall be deposited in the fund.

(e) The resources in the fund shall be reinvested for the benefit of IHSS recipients, in compliance with the requirements in this section and those in the settlement agreement pertaining to Oster v. Lightbourne, N.D. Cal., Case No. CV 09-04668 CW, U.S. Court of Appeals for the Ninth Circuit, Case No. 12-15366, and Dominguez v. Brown, N.D. Cal., Case No. CV 09-02306 CW, U.S. Court of Appeals for the Ninth Circuit, Case No. 09-16359.

(f) The Director of Finance shall consult with plaintiffs in the lawsuits identified in subdivision (e) in order to develop a plan to reinvest the funds for the benefit of IHSS recipients. After the plan is developed and prior to the allocation of any funds, it shall be submitted to the appropriate policy and fiscal committees of the Legislature.

(1) If notice of federal approval of retroactive implementation of the assessment is received by the Director of Finance between January 1 and May 10 of any year, and the plan anticipates any expenditure of the funds before June 30 of that year, the Director of Finance shall notify the Joint Legislative Budget Committee at least 30 days prior to allocating any of those funds, for a purpose authorized by this section, if the allocation is proposed to be used in the current fiscal year.

(2) (A) If notice of federal approval of retroactive implementation of the assessment is received by the Director of Finance between January 1 and May 10 of any year, and the plan anticipates any expenditure of the funds after June 30 of that year, for a purpose authorized by this section, the Director of Finance shall seek legislative approval of those budget year expenditures through the annual Budget Act or in other legislation.

(B) Notwithstanding subparagraph (A), if the Legislature does not allocate moneys from the fund pursuant to subparagraph (A) in the annual Budget Act or in other legislation, the Director of Finance shall, on or after September 15, notify the Joint Legislative Budget Committee at least 30 days prior to allocating any of those funds, for a purpose authorized by this section, if the allocation is proposed to be used in that current fiscal year.

(3) If notice of federal approval of retroactive implementation of the assessment is received by the Director of Finance after May 10 and before January 1 of any year, the Director of Finance shall notify the Joint Legislative Budget Committee at least 30 days prior to allocating any of those funds, for a purpose authorized by this section, if the allocation is proposed to be used in the current fiscal year.

(g) Notwithstanding Section 13340 of the Government Code, when the requirements of subdivision (f) have been met, the moneys in the fund are continuously appropriated to the State Department of Social Services for the purposes of this section.

(Added by Stats. 2013, Ch. 4, Sec. 4. Effective May 30, 2013.)



12301.05

It is the intent of the Legislature to enact legislation in 2013 to authorize an assessment on home care services, including, but not limited to, home health care and in-home supportive services, consistent with the settlement agreement pertaining to Oster v. Lightbourne, N.D. Cal., Case No. CV09-04668 CW, U.S. Court of Appeals for the Ninth Circuit, Case No. 12-15366, and Dominguez v. Brown, N.D. Cal., Case No. CV 09-02306 CW, U.S. Court of Appeals for the Ninth Circuit, Case No. 09-16359.

(Added by Stats. 2013, Ch. 4, Sec. 5. Effective May 30, 2013.)



12301.1

(a) The department shall adopt regulations establishing a uniform range of services available to all eligible recipients based upon individual needs. The availability of services under these regulations is subject to the provisions of Section 12301 and county plans developed pursuant to Section 12302.

(b) (1) The county welfare department shall assess each recipient?s continuing monthly need for in-home supportive services at varying intervals as necessary, but at least once every 12 months. The results of this assessment of monthly need for hours of in-home supportive services shall be divided by 4.33, to establish a recipient?s weekly authorized number of hours of in-home supportive services, subject to any of the following, as applicable:

(A) Within the limit of the assessed monthly need for hours of in-home supportive services, a county welfare department may adjust the authorized weekly hours of a recipient for any particular week for known recurring or periodic needs of the recipient.

(B) Within the limit of the assessed monthly need for hours of in-home supportive services, a county welfare department may temporarily adjust the authorized weekly hours of a recipient at the request of the recipient, to accommodate unexpected extraordinary circumstances.

(C) In addition to the flexibility provided to a recipient pursuant to subparagraph (C) of paragraph (4) of subdivision (b) of Section 12300.4, a recipient may request the county welfare department to adjust his or her weekly authorized hours of services to exceed 40 hours of weekly authorized hours of services per week, within his or her total monthly authorized hours of services. A request for adjustment may be made retrospective to the hours actually worked. The county welfare department shall not unreasonably withhold approval of a recipient request made pursuant to this subparagraph.

(2) For purposes of subparagraph (C) of paragraph (1), and prior to its implementation, the State Department of Social Services shall develop a process for requests pursuant to that subparagraph. The process shall include all of the following:

(A) The procedure, standards, and timeline for making a request to adjust the authorized weekly hours of service for a recipient defined in this section.

(B) The language used for notices about the process.

(C) Provisions for adjustments to authorization, and for authorization after services have been provided, when the criteria for approval have been met.

(D) A requirement that the opportunity for a revision to the limitations of this section shall be discussed at each annual reassessment, and also may be authorized by the county welfare department outside of the reassessment process.

(3) Recipients shall be timely informed of their total monthly and weekly authorized hours.

(4) The weekly authorization of services defined in this section shall be used solely for the purposes of ensuring compliance with the federal Fair Labor Standards Act and its implementing regulations.

(5) Notwithstanding the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the department may implement, interpret, or make specific this subdivision by means of all-county letters, or similar instructions, without taking any regulatory action.

(c) (1) Notwithstanding subdivision (b), at the county?s option, assessments may be extended, on a case-by-case basis, for up to six months beyond the regular 12-month period, provided that the county documents that all of the following conditions exist:

(A) The recipient has had at least one reassessment since the initial program intake assessment.

(B) The recipient?s living arrangement has not changed since the last annual reassessment and the recipient lives with others, or has regular meaningful contact with persons other than his or her service provider.

(C) The recipient or, if the recipient is a minor, his or her parent or legal guardian, or if incompetent, his or her conservator, is able to satisfactorily direct the recipient?s care.

(D) There has been no known change in the recipient?s supportive service needs within the previous 24 months.

(E) No reports have been made to, and there has been no involvement of, an adult protective services agency or agencies since the county last assessed the recipient.

(F) The recipient has not had a change in provider or providers for at least six months.

(G) The recipient has not reported a change in his or her need for supportive services that requires a reassessment.

(H) The recipient has not been hospitalized within the last three months.

(2) If some, but not all, of the conditions specified in paragraph (1) of subdivision (c) are met, the county may consider other factors in determining whether an extended assessment interval is appropriate, including, but not limited to, involvement in the recipient?s care of a social worker, case manager, or other similar representative from another human services agency, such as a regional center or county mental health program, or communications, or other instructions from a physician or other licensed health care professional that the recipient?s medical condition is unlikely to change.

(3) A county may reassess a recipient?s need for services at a time interval of less than 12 months from a recipient?s initial intake or last assessment if the county social worker has information indicating that the recipient?s need for services is expected to decrease in less than 12 months.

(d) A county shall assess a recipient?s need for supportive services any time that the recipient notifies the county of a need to adjust the supportive services hours authorized, or when there are other indications or expectations of a change in circumstances affecting the recipient?s need for supportive services.

(e) (1) Notwithstanding the rulemaking provisions of the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, until emergency regulations are filed with the Secretary of State, the department may implement this section through all-county letters or similar instructions from the director. The department shall adopt emergency regulations implementing this section no later than September 30, 2005, unless notification of a delay is made to the Chair of the Joint Legislative Budget Committee prior to that date. The notification shall include the reason for the delay, the current status of the emergency regulations, a date by which the emergency regulations shall be adopted, and a statement of need to continue use of all-county letters or similar instructions. Under no circumstances shall the adoption of emergency regulations be delayed, or the use of all-county letters or similar instructions be extended, beyond June 30, 2006.

(2) The adoption of regulations implementing this section shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. The emergency regulations authorized by this section shall be exempt from review by the Office of Administrative Law. The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and shall remain in effect for no more than 180 days by which time final regulations shall be adopted. The department shall seek input from the entities listed in Section 12305.72 when developing all-county letters or similar instructions and the regulations.

(Amended by Stats. 2014, Ch. 29, Sec. 78. Effective June 20, 2014.)



12301.15

Effective January 1, 2010, the application for in-home supportive services shall contain a notice to the recipient that his or her provider or providers will be given written notice of the recipient?s authorized services and full number of services hours allotted to the recipient. The application shall inform recipients of the Medi-Cal toll-free telephone fraud hotline and Internet Web site for reporting suspected fraud or abuse in the provision or receipt of supportive services.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 17, Sec. 1. Effective October 23, 2009.)



12301.2

(a) (1) The department, in consultation and coordination with county welfare departments and in accordance with Section 12305.72, shall establish and implement statewide hourly task guidelines and instructions to provide counties with a standard tool for consistently and accurately assessing service needs and authorizing service hours to meet those needs.

(2) The guidelines shall specify a range of time normally required for each supportive service task necessary to ensure the health, safety, and independence of the recipient. The guidelines shall also provide criteria to assist county workers to determine when an individual?s service need falls outside the range of time provided in the guidelines.

(3) In establishing the guidelines the department shall consider, among other factors, adherence to universal precautions, existing utilization patterns and outcomes associated with different levels of utilization, and the need to avoid cost shifting to other government program services. During the development of the guidelines the department may seek advice from health professionals such as public health nurses or physical or occupational therapists.

(b) A county shall use the statewide hourly task guidelines when conducting an individual assessment or reassessment of an individual?s need for supportive services.

(c) Subject to the limits imposed by Section 12303.4, counties shall approve an amount of time different from the guideline amount whenever the individual assessment indicates that the recipient?s needs require an amount of time that is outside the range provided for in the guidelines. Whenever task times outside the range provided in the guidelines are authorized the county shall document the need for the authorized service level.

(d) The department shall adopt regulations to implement this section by June 30, 2006. The department shall seek input from the entities listed in Section 12305.72 when developing the regulations.

(Repealed and added by Stats. 2004, Ch. 229, Sec. 43. Effective August 16, 2004.)



12301.21

(a) The department shall, in consultation and coordination with the county welfare departments and in accordance with Section 12305.72, develop for statewide use a standard form on which to obtain certification by a physician or other appropriate medical professional as determined by the department of a person?s need for protective supervision.

(b) At the time of an initial assessment at which a recipient?s potential need for protective supervision has been identified, the county shall request that a person requesting protective supervision submit the certification to the county. The county shall use the certification in conjunction with other pertinent information to assess the person?s need for protective supervision. The certification submitted by the person shall be considered as one indicator of the need for protective supervision, but shall not be determinative. In the event that the person fails to submit the certification, the county shall make its determination of need based upon other available evidence.

(c) At the time of reassessment of a person receiving authorized protective supervision, the county shall determine the need to obtain a new certification. The county may request another certification from a recipient if determined necessary. The county shall document the basis for its determination in the recipient?s case file.

(d) (1) Notwithstanding the rulemaking provisions of the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, until emergency regulations are filed with the Secretary of State, the department may implement this section through all-county letters or similar instructions from the director. The department shall adopt emergency regulations implementing this chapter no later than September 30, 2005, unless notification of a delay is made to the Chair of the Joint Legislative Budget Committee prior to that date. The notification shall include the reason for the delay, the current status of the emergency regulations, a date by which the emergency regulations shall be adopted, and a statement of need to continue use of all-county letters or similar instructions. Under no circumstances shall the adoption of emergency regulations be delayed, or the use of all-county letters or similar instructions be extended, beyond June 30, 2006.

(2) The adoption of regulations implementing this section shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. The emergency regulations authorized by this section shall be exempt from review by the Office of Administrative Law. The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and shall remain in effect for no more than 180 days by which time final regulations shall be promulgated. The department shall seek input from the entities listed in Section 12305.72 when developing all-county letters or similar instructions and the regulations.

(Added by Stats. 2004, Ch. 229, Sec. 44. Effective August 16, 2004.)



12301.22

On or before December 31, 2011, the department, in consultation with county welfare departments and other stakeholders, shall develop a process to ensure that a provider of services under this article receives a list specifying the approved duties to be performed for each recipient under the provider?s care and a complete list of supportive service tasks available under the IHSS program.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 17, Sec. 2. Effective October 23, 2009.)



12301.24

(a) Effective November 1, 2009, all prospective providers must complete a provider orientation at the time of enrollment, as developed by the department, in consultation with counties, which shall include, but is not limited to, all of the following:

(1) The requirements to be an eligible IHSS provider.

(2) A description of the IHSS program.

(3) The rules, regulations, and provider-related processes and procedures, including timesheets.

(4) The consequences of committing fraud in the IHSS program.

(5) The Medi-Cal toll-free telephone fraud hotline and Internet Web site for reporting suspected fraud or abuse in the provision or receipt of supportive services.

(6) The applicable federal and state requirements regarding minimum wage and overtime pay, including paid travel time and wait time, and the requirements of Section 12300.4.

(b) In order to complete provider enrollment, at the conclusion of the provider orientation, all applicants shall sign a statement specifying that the provider agrees to all of the following:

(1) He or she will provide to a recipient the authorized services.

(2) He or she has received a demonstration of, and understands, timesheet requirements, including content, signature, and fingerprinting, when implemented.

(3) He or she shall cooperate with state or county staff to provide any information necessary for assessment or evaluation of a case.

(4) He or she understands and agrees to program expectations and is aware of the measures that the state or county may take to enforce program integrity.

(5) He or she has attended the provider orientation and understands that failure to comply with program rules and requirements may result in the provider being terminated from providing services through the IHSS program.

(c) Between November 1, 2009, and June 30, 2010, all current providers shall receive the information described in this section. Following receipt of this information, a provider shall submit a signed agreement, consistent with the requirements of this section, to the appropriate county office.

(d) The county shall indefinitely retain this statement in the provider?s file. Refusal of the provider to sign the statement described in subdivision (b) shall result in the provider being ineligible to receive payment for the provision of services and participate as a provider in the IHSS program.

(e) Beginning no later than April 1, 2015, all of the following shall apply:

(1) The orientation described in subdivision (a) shall be an onsite orientation that all prospective providers shall attend in person.

(2) Prospective providers may attend the onsite orientation only after completing the application for the IHSS provider enrollment process described in subdivision (a) of Section 12305.81.

(3) Any oral presentation and written materials presented at the orientation shall be translated into all IHSS threshold languages in the county.

(4) Representatives of the recognized employee organization in the county shall be permitted to make a presentation of up to 30 minutes at the orientation. Prior to implementing the orientation requirements set forth in this subdivision, counties shall provide at least the level of access to, and the ability to make presentations at, provider orientations that they allowed the recognized employee organization in the county as of September 1, 2014.

(Amended by Stats. 2014, Ch. 689, Sec. 1. Effective September 27, 2014.)



12301.25

(a) Notwithstanding any other provision of law, the standardized provider timesheet used to track the work performed by providers of services under this article shall contain both of the following:

(1) A certification to be signed by the provider and recipient, verifying that the information provided in the timesheet is true and correct.

(2) A statement that the provider or recipient may be subject to civil penalties if the information provided is found not to be true and correct.

(b) A person who is convicted of fraud, as defined in subdivision (a) of Section 12305.8, resulting from intentional deception or misrepresentation in the provision of timesheet information under this section shall, in addition to any criminal penalties imposed, be subject to a civil penalty of at least five hundred dollars ($500), but not to exceed one thousand dollars ($1,000), for each violation.

(Amended by Stats. 2011, Ch. 649, Sec. 1. Effective January 1, 2012.)



12301.3

(a) Each county may appoint an in-home supportive services advisory committee that shall be comprised of not more than 11 individuals. No less than 50 percent of the membership of the advisory committee shall be individuals who are current or past users of personal assistance services paid for through public or private funds or as recipients of services under this article.

(1) (A) In counties with fewer than 500 recipients of services provided pursuant to this article or Section 14132.95, at least one member of the advisory committee shall be a current or former provider of in-home supportive services.

(B) In counties with 500 or more recipients of services provided pursuant to this article or Section 14132.95, at least two members of the advisory committee shall be a current or former provider of in-home supportive services.

(2) Individuals who represent organizations that advocate for people with disabilities or seniors may be appointed to committees under this section.

(3) Individuals from community-based organizations that advocate on behalf of home care employees may be appointed to committees under this section.

(4) A county board of supervisors shall not appoint more than one county employee as a member of the advisory committee, but may designate any county employee to provide ongoing advice and support to the advisory committee.

(b) Prior to the appointment of members to a committee authorized by subdivision (a), the county board of supervisors shall solicit recommendations for qualified members through a fair and open process that includes the provision of reasonable written notice to, and reasonable response time by, members of the general public and interested persons and organizations.

(c) The advisory committee shall submit recommendations to the county board of supervisors on the preferred mode or modes of service to be utilized in the county for in-home supportive services.

(d) Any county that has established a governing body, as provided in subdivision (b) of Section 12301.6, prior to July 1, 2000, shall not be required to comply with the composition requirements of subdivision (a) and shall be deemed to be in compliance with this section.

(Amended by Stats. 2011, Ch. 8, Sec. 32. Effective March 24, 2011.)



12301.4

Each advisory committee established pursuant to Section 12301.3 or 12301.6 shall provide ongoing advice and recommendations regarding in-home supportive services to the county board of supervisors, any administrative body in the county that is related to the delivery and administration of in-home supportive services, and the governing body and administrative agency of the public authority, nonprofit consortium, contractor, and public employees.

(Amended by Stats. 2011, Ch. 8, Sec. 33. Effective March 24, 2011.)



12301.5

The department may secure to the extent feasible such in-home supportive and other health services for persons eligible under this article to which they are entitled under the Medi-Cal Act (Chapter 7 (commencing with Section 14000) of this part).

(Amended by Stats. 1977, Ch. 1252.)



12301.6

(a) Notwithstanding Sections 12302 and 12302.1, a county board of supervisors may, at its option, elect to do either of the following:

(1) Contract with a nonprofit consortium to provide for the delivery of in-home supportive services.

(2) Establish, by ordinance, a public authority to provide for the delivery of in-home supportive services.

(b) (1) To the extent that a county elects to establish a public authority pursuant to paragraph (2) of subdivision (a), the enabling ordinance shall specify the membership of the governing body of the public authority, the qualifications for individual members, the manner of appointment, selection, or removal of members, how long they shall serve, and other matters as the board of supervisors deems necessary for the operation of the public authority.

(2) A public authority established pursuant to paragraph (2) of subdivision (a) shall be both of the following:

(A) An entity separate from the county, and shall be required to file the statement required by Section 53051 of the Government Code.

(B) A corporate public body, exercising public and essential governmental functions and that has all powers necessary or convenient to carry out the delivery of in-home supportive services, including the power to contract for services pursuant to Sections 12302 and 12302.1 and that makes or provides for direct payment to a provider chosen by the recipient for the purchase of services pursuant to Sections 12302 and 12302.2. Employees of the public authority shall not be employees of the county for any purpose.

(3) (A) As an alternative, the enabling ordinance may designate the board of supervisors as the governing body of the public authority.

(B) Any enabling ordinance that designates the board of supervisors as the governing body of the public authority shall also specify that no fewer than 50 percent of the membership of the advisory committee shall be individuals who are current or past users of personal assistance services paid for through public or private funds or recipients of services under this article.

(C) If the enabling ordinance designates the board of supervisors as the governing body of the public authority, it shall also require the appointment of an advisory committee of not more than 11 individuals who shall be designated in accordance with subparagraph (B).

(D) Prior to making designations of committee members pursuant to subparagraph (C), or governing body members in accordance with paragraph (4), the board of supervisors shall solicit recommendations of qualified members of either the governing body of the public authority or of any advisory committee through a fair and open process that includes the provision of reasonable written notice to, and a reasonable response time by, members of the general public and interested persons and organizations.

(4) If the enabling ordinance does not designate the board of supervisors as the governing body of the public authority, the enabling ordinance shall require the membership of the governing body to meet the requirements of subparagraph (B) of paragraph (3).

(c) (1) Any public authority created pursuant to this section shall be deemed to be the employer of in-home supportive services personnel referred to recipients under paragraph (3) of subdivision (e) within the meaning of Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code. Recipients shall retain the right to hire, fire, and supervise the work of any in-home supportive services personnel providing services to them.

(2) (A) Any nonprofit consortium contracting with a county pursuant to this section shall be deemed to be the employer of in-home supportive services personnel referred to recipients pursuant to paragraph (3) of subdivision (e) for the purposes of collective bargaining over wages, hours, and other terms and conditions of employment.

(B) Recipients shall retain the right to hire, fire, and supervise the work of any in-home supportive services personnel providing services for them.

(d) A public authority established pursuant to this section or a nonprofit consortium contracting with a county pursuant to this section, when providing for the delivery of services under this article by contract in accordance with Sections 12302 and 12302.1 or by direct payment to a provider chosen by a recipient in accordance with Sections 12302 and 12302.2, shall comply with and be subject to, all statutory and regulatory provisions applicable to the respective delivery mode.

(e) Any nonprofit consortium contracting with a county pursuant to this section or any public authority established pursuant to this section shall provide for all of the following functions under this article, but shall not be limited to those functions:

(1) The provision of assistance to recipients in finding in-home supportive services personnel through the establishment of a registry.

(2) (A) (i) The investigation of the qualifications and background of potential personnel. Upon the effective date of the amendments to this section made during the 2009?10 Fourth Extraordinary Session of the Legislature, the investigation with respect to any provider in the registry or prospective registry applicant shall include criminal background checks requested by the nonprofit consortium or public authority and conducted by the Department of Justice pursuant to Section 15660, for those public authorities or nonprofit consortia using the agencies on the effective date of the amendments to this section made during the 2009?10 Fourth Extraordinary Session of the Legislature. Criminal background checks shall be performed no later than July 1, 2010, for any provider who is already on the registry on the effective date of amendments to this section made during the 2009?10 Fourth Extraordinary Session of the Legislature, for whom a criminal background check pursuant to this section has not previously been provided, as a condition of the provider?s continued enrollment in the IHSS program. Criminal background checks shall be conducted at the provider?s expense.

(ii) Upon notice from the Department of Justice notifying the public authority or nonprofit consortium that the prospective registry applicant has been convicted of a criminal offense specified in Section 12305.81, the public authority or nonprofit consortium shall deny the request to be placed on the registry for providing supportive services to any recipient of the In-Home Supportive Services program.

(iii) Commencing 90 days after the effective date of the act that adds Section 12305.87, and upon notice from the Department of Justice that an applicant who is subject to the provisions of that section has been convicted of, or incarcerated following conviction for, an offense described in subdivision (b) of that section, the public authority or nonprofit consortium shall deny the applicant?s request to become a provider of supportive services to any recipient of in-home supportive services, subject to the individual waiver and exception processes described in that section. An applicant who is denied on the basis of Section 12305.87 shall be informed by the public authority or nonprofit consortium of the individual waiver and exception processes described in that section.

(B) (i) Notwithstanding any other law, the public authority or nonprofit consortium shall provide an individual with a copy of his or her state-level criminal offender record information search response as provided to the entity by the Department of Justice if the individual has been denied placement on the registry for providing supportive services to any recipient of the In-Home Supportive Services program based on this information. The copy of the state-level criminal offender record information search response shall be included with the individual?s notice of denial. Along with the notice of denial, the public authority or public consortium shall also provide information in plain language on how an individual may contest the accuracy and completeness of, and refute any erroneous or inaccurate information in, his or her state-level criminal offender record information search response as provided by the Department of Justice as authorized by Section 11126 of the Penal Code. The state-level criminal offender record information search response shall not be modified or altered from its form or content as provided by the Department of Justice.

(ii) The department shall develop a written appeal process for the current and prospective providers who are determined ineligible to receive payment for the provision of services in the In-Home Supportive Services program. Notwithstanding any other law, the public authority or nonprofit consortium shall provide the department with a copy of the state-level criminal offender record information search response as provided to the entity by the Department of Justice for any individual who has requested an appeal of a denial of placement on the registry for providing supportive services to any recipient of the In-Home Supportive Services program based on clause (ii) or (iii) of subparagraph (A). The state-level criminal offender record information search response shall not be modified or altered from its form or content as provided by the Department of Justice and shall be provided to the address specified by the department in its written request.

(C) This paragraph shall not be construed to prohibit the Department of Justice from assessing a fee pursuant to Section 11105 or 11123 of the Penal Code to cover the cost of furnishing summary criminal history information.

(D) As used in this section, ?nonprofit consortium? means a nonprofit public benefit corporation that has all powers necessary to carry out the delivery of in-home supportive services under the delegated authority of a government entity.

(E) A nonprofit consortium or a public authority authorized to secure a criminal background check clearance pursuant to this section shall accept a clearance for an applicant described in clause (i) of subparagraph (A) who has been deemed eligible by another nonprofit consortium, public authority, or county with criminal background check authority pursuant to either Section 12305.86 or this section, to receive payment for providing services pursuant to this article. Existence of a clearance shall be determined by verification through the case management, information, and payrolling system, that another county, nonprofit consortium, or public authority with criminal background check authority pursuant to Section 12305.86 or this section has deemed the current or prospective provider to be eligible to receive payment for providing services pursuant to this article.

(3) Establishment of a referral system under which in-home supportive services personnel shall be referred to recipients.

(4) Providing for training for providers and recipients.

(5) (A) Performing any other functions related to the delivery of in-home supportive services.

(B) (i) Upon request of a recipient of in-home supportive services pursuant to this chapter, or a recipient of personal care services under the Medi-Cal program pursuant to Section 14132.95, a public authority or nonprofit consortium may provide a criminal background check on a nonregistry applicant or provider from the Department of Justice, in accordance with clause (i) of subparagraph (A) of paragraph (2) of subdivision (e). If the person who is the subject of the criminal background check is not hired or is terminated because of the information contained in the criminal background report, the provisions of subparagraph (B) of paragraph (2) of subdivision (e) shall apply.

(ii) A recipient of in-home supportive services pursuant to this chapter or a recipient of personal care services under the Medi-Cal program may elect to employ an individual as their service provider notwithstanding the individual?s record of previous criminal convictions, unless those convictions include any of the offenses specified in Section 12305.81.

(6) Ensuring that the requirements of the personal care option pursuant to Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code are met.

(f) (1) Any nonprofit consortium contracting with a county pursuant to this section or any public authority created pursuant to this section shall be deemed not to be the employer of in-home supportive services personnel referred to recipients under this section for purposes of liability due to the negligence or intentional torts of the in-home supportive services personnel.

(2) In no case shall a nonprofit consortium contracting with a county pursuant to this section or any public authority created pursuant to this section be held liable for action or omission of any in-home supportive services personnel whom the nonprofit consortium or public authority did not list on its registry or otherwise refer to a recipient.

(3) Counties and the state shall be immune from any liability resulting from their implementation of this section in the administration of the In-Home Supportive Services program. Any obligation of the public authority or consortium pursuant to this section, whether statutory, contractual, or otherwise, shall be the obligation solely of the public authority or nonprofit consortium, and shall not be the obligation of the county or state.

(g) Any nonprofit consortium contracting with a county pursuant to this section shall ensure that it has a governing body that complies with the requirements of subparagraph (B) of paragraph (3) of subdivision (b) or an advisory committee that complies with subparagraphs (B) and (C) of paragraph (3) of subdivision (b).

(h) Recipients of services under this section may elect to receive services from in-home supportive services personnel who are not referred to them by the public authority or nonprofit consortium. Those personnel shall be referred to the public authority or nonprofit consortium for the purposes of wages, benefits, and other terms and conditions of employment.

(i) (1) Nothing in this section shall be construed to affect the state?s responsibility with respect to the state payroll system, unemployment insurance, or workers? compensation and other provisions of Section 12302.2 for providers of in-home supportive services.

(2) The Controller shall make any deductions from the wages of in-home supportive services personnel, who are employees of a public authority pursuant to paragraph (1) of subdivision (c), that are agreed to by that public authority in collective bargaining with the designated representative of the in-home supportive services personnel pursuant to Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code and transfer the deducted funds as directed in that agreement.

(3) Any county that elects to provide in-home supportive services pursuant to this section shall be responsible for any increased costs to the in-home supportive services case management, information, and payrolling system attributable to that election. The department shall collaborate with any county that elects to provide in-home supportive services pursuant to this section prior to implementing the amount of financial obligation for which the county shall be responsible.

(j) To the extent permitted by federal law, personal care option funds, obtained pursuant to Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code, along with matching funds using the state and county sharing ratio established in subdivision (c) of Section 12306, or any other funds that are obtained pursuant to Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code, may be used to establish and operate an entity authorized by this section.

(k) Notwithstanding any other law, the county, in exercising its option to establish a public authority, shall not be subject to competitive bidding requirements. However, contracts entered into by either the county, a public authority, or a nonprofit consortium pursuant to this section shall be subject to competitive bidding as otherwise required by law.

(l) (1) The department may adopt regulations implementing this section as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For the purposes of the Administrative Procedure Act, the adoption of the regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, these emergency regulations shall not be subject to the review and approval of the Office of Administrative Law.

(2) Notwithstanding subdivision (h) of Section 11346.1 and Section 11349.6 of the Government Code, the department shall transmit these regulations directly to the Secretary of State for filing. The regulations shall become effective immediately upon filing by the Secretary of State.

(3) Except as otherwise provided for by Section 10554, the Office of Administrative Law shall provide for the printing and publication of these regulations in the California Code of Regulations. Emergency regulations adopted pursuant to this subdivision shall remain in effect for no more than 180 days.

(m) (1) In the event that a county elects to form a nonprofit consortium or public authority pursuant to subdivision (a) before the State Department of Health Care Services has obtained all necessary federal approvals pursuant to paragraph (3) of subdivision (j) of Section 14132.95, all of the following shall apply:

(A) Subdivision (d) shall apply only to those matters that do not require federal approval.

(B) The second sentence of subdivision (h) shall not be operative.

(C) The nonprofit consortium or public authority shall not provide services other than those specified in paragraphs (1), (2), (3), (4), and (5) of subdivision (e).

(2) Paragraph (1) shall become inoperative when the State Department of Health Care Services has obtained all necessary federal approvals pursuant to paragraph (3) of subdivision (j) of Section 14132.95.

(n) (1) One year after the effective date of the first approval by the department granted to the first public authority, the Bureau of State Audits shall commission a study to review the performance of that public authority.

(2) The study shall be submitted to the Legislature and the Governor not later than two years after the effective date of the approval specified in subdivision (a). The study shall give special attention to the health and welfare of the recipients under the public authority, including the degree to which all required services have been delivered, out-of-home placement rates, prompt response to recipient complaints, and any other issue the director deems relevant.

(3) The report shall make recommendations to the Legislature and the Governor for any changes to this section that will further ensure the well-being of recipients and the most efficient delivery of required services.

(o) Commencing July 1, 1997, the department shall provide annual reports to the appropriate fiscal and policy committees of the Legislature on the efficacy of the implementation of this section, and shall include an assessment of the quality of care provided pursuant to this section.

(p) (1) Notwithstanding any other law, and except as provided in paragraph (2), the department shall, no later than January 1, 2009, implement subparagraphs (A) and (B) through an all-county letter from the director:

(A) Subparagraphs (A) and (B) of paragraph (2) of subdivision (e).

(B) Subparagraph (B) of paragraph (5) of subdivision (e).

(2) The department shall, no later than July 1, 2009, adopt regulations to implement subparagraphs (A) and (B) of paragraph (1).

(q) The amendments made to paragraphs (2) and (5) of subdivision (e) made by the act that added this subdivision during the 2007?08 Regular Session of the Legislature shall be implemented only to the extent that an appropriation is made in the annual Budget Act or other statute, except for the amendments that added subparagraph (D) of paragraph (2) of subdivision (e), which shall go into effect January 1, 2009.

(Amended by Stats. 2011, Ch. 649, Sec. 2. Effective January 1, 2012.)



12301.7

The annual administrative cost for any public authority or nonprofit consortium created pursuant to Section 12301.6, exclusive of any increase in provider wages or benefits or employer taxes when negotiated or agreed to by the public authority or nonprofit consortium, shall be shared by the state and the counties as prescribed in Section 12306.

(Added by Stats. 1997, Ch. 606, Sec. 27. Effective October 3, 1997.)



12301.8

(a) (1) A public authority or nonprofit consortium established pursuant to Section 12301.6, upon the request of an aged or disabled adult or that individual?s authorized representative, may assist an employer, as defined in paragraph (2), in obtaining a criminal background check conducted by the Department of Justice, as authorized pursuant to Section 15660, of a provider, as described in paragraph (3).

(2) For purposes of this section, an ?employer? means an aged or disabled adult, or that individual?s authorized representative, who is ineligible for benefits under this chapter and who receives care by a provider as described in paragraph (3).

(3) For purposes of this section, a ?provider? means a person who is unlicensed and provides nonmedical domestic or personal care to an aged or disabled adult who is ineligible to receive benefits under this chapter, in the adult?s own home.

(b) A public authority or nonprofit consortium may recover the costs of administering this section, including the cost to the Department of Justice for processing the criminal background check, from the individual making the request, as described in subdivision (a).

(c) No General Fund moneys shall be used to implement this section.

(Added by Stats. 2008, Ch. 2, Sec. 1. Effective January 1, 2009.)



12302

Each county is obligated to ensure that services are provided to all eligible recipients during each month of the year in accordance with the county plan.

In order to implement such a plan, an individual county may hire homemakers and other in-home supportive personnel in accordance with established county civil service requirements or merit system requirements for those counties not having civil service, or may contract with a city, county, or city and county agency, a local health district, a voluntary nonprofit agency, a proprietary agency, or an individual or make direct payment to a recipient for the purchase of services.

County plans are effective upon submission to the department. In reviewing county plans the department shall assure that plans are in compliance with provisions of this article including compliance with Section 12301. In the event the department finds a county plan is not in compliance it shall take appropriate action to assure compliance.

The department shall monitor the actual monthly expenditures where available for services to assure compliance with the county plans. If the county?s expenditure pattern is not consistent with the plan, the department shall require the county to amend the plan.

(Amended by Stats. 1987, Ch. 1438, Sec. 3. Operative July 1, 1988, by Sec. 7 of Ch. 1438.)



12302.1

(a) Contracts entered into by a county under Section 12302 shall be for terms not exceeding three years. In the event of a three-year contract, the county, at the end of the first contract term, may renew the contract for a second term not exceeding one year. The rate of reimbursement shall be negotiated consistent with regulations promulgated by the State Department of Social Services. For any extended contract, the rate shall reflect, but is not limited to, the following financial considerations:

(1) Actual expenditures by the contractor as documented during the first contract term and approved by the state.

(2) Changes in federal, state, or county program requirements.

(3) Federal and state minimum wage and contractual step merit increases.

(4) Statutory taxes.

(5) Insurance costs.

(6) Reasonable costs which have been approved by the county department of social services, as long as those costs do not increase unreimbursed county expenditures or lead to a reduction in client services, and those costs can be funded within the maximum allowable rates set by the department for in-home supportive services contracts and the county?s state allocation for in-home supportive services.

(7) Other reasonable costs over which the contracting parties have no control.

(b) (1) Except as provided in paragraph (2), the purchase of services regulations adopted by the department that govern county welfare departments shall also govern acceptable in-home supportive services contracting, including the methods used to advertise, procure, select, and award the contracts, and the procedures used to amend, renew, or extend an existing contract with the same contractor, including, in addition to rate changes, any other change in other terms of the contract. In no case shall the department?s regulations governing in-home supportive services contracting procedures differ from the contract procedures specified in the department?s purchase of service regulations for other services purchased by county welfare departments, except as required by federal law.

(2) The department may, through regulation, require until July 1, 2000, the prior review of all bid and contract documents for managed care contracts under Section 12302.7.

(Amended by Stats. 1996, Ch. 206, Sec. 23. Effective July 22, 1996.)



12302.2

(a) (1) If the state or a county makes or provides for direct payment to a provider chosen by a recipient or to the recipient for the purchase of in-home supportive services, the department shall perform or assure the performance of all rights, duties and obligations of the recipient relating to those services as required for purposes of unemployment compensation, unemployment compensation disability benefits, workers? compensation, federal and state income tax, and federal old-age survivors and disability insurance benefits. Those rights, duties, and obligations include, but are not limited to, registration and obtaining employer account numbers, providing information, notices, and reports, making applications and returns, and withholding in trust from the payments made to or on behalf of a recipient amounts to be withheld from the wages of the provider by the recipient as an employer, including the sales tax extended to support services by Article 4 (commencing with Section 6150) of Chapter 2 of Part 1 of Division 2 of the Revenue and Taxation Code, and transmitting those amounts along with amounts required for all contributions, premiums, and taxes payable by the recipient as the employer to the appropriate person or state or federal agency. The department may assure the performance of any or all of these rights, duties, and obligations by contract with any person, or any public or private agency.

(2) Contributions, premiums, and taxes shall be paid or transmitted on the recipient?s behalf as the employer for any period commencing on or after January 1, 1978, except that contributions, premiums, and taxes for federal and state income taxes and federal old-age, survivors and disability insurance contributions shall be paid or transmitted pursuant to this section commencing with the first full month that begins 90 days after the effective date of this section.

(3) Contributions, premiums, and taxes paid or transmitted on the recipient?s behalf for unemployment compensation, workers? compensation, and the employer?s share of federal old-age survivors and disability insurance benefits shall be payable in addition to the maximum monthly amount established pursuant to Section 12303.5 or subdivision (a) of Section 12304 or other amount payable to or on behalf of a recipient. Contributions, premiums, or taxes resulting from liability incurred by the recipient as employer for unemployment compensation, workers? compensation, and federal old-age, survivors and disability insurance benefits with respect to any period commencing on or after January 1, 1978, and ending on or before the effective date of this section shall also be payable in addition to the maximum monthly amount established pursuant to Section 12303.5 or subdivision (a) of Section 12304 or other amount payable to or on behalf of the recipient. Nothing in this section shall be construed to permit any interference with the recipient?s right to select the provider of services or to authorize a charge for administrative costs against any amount payable to or on behalf of a recipient.

(b) If the state makes or provides for direct payment to a provider chosen by a recipient, the Controller shall make any deductions from the wages of in-home supportive services personnel that are authorized by Sections 1152 and 1153 of the Government Code, as limited by Section 3515.6 of the Government Code, and for the sales tax extended to support services by Article 4 (commencing with Section 6150) of Chapter 2 of Part 1 of Division 2 of the Revenue and Taxation Code.

(c) Funding for the costs of administering this section and for contributions, premiums, and taxes paid or transmitted on the recipient?s behalf as an employer pursuant to this section shall qualify, where possible, for the maximum federal reimbursement. To the extent that federal funds are inadequate, notwithstanding Section 12306, the state shall provide funding for the purposes of this section.

(Amended by Stats. 2010, Ch. 725, Sec. 22. Effective October 19, 2010. Note: See Sec. 32 of Ch. 725.)



12302.21

(a) For purposes of providing cost-efficient workers? compensation coverage for in-home supportive services providers under this article and paragraph (2) of subdivision (e) of Section 14186.35, the department shall assume responsibility for providing workers? compensation coverage for employees of nonprofit agencies and proprietary agencies who provide in-home supportive services pursuant to contracts with counties and managed care health plans. The workers? compensation coverage provided for these employees shall be provided on the same terms as provided to providers under Section 12302.2 and 12302.5.

(b) A county that has existing contracts with nonprofit agencies or proprietary agencies whose employees will be provided workers? compensation coverage by the department pursuant to subdivision (a), shall reduce the contract hourly rate by fifty cents ($0.50) per hour, effective on the date that the department implements this section.

(Amended by Stats. 2012, Ch. 439, Sec. 33. Effective September 22, 2012. This amended version may become inoperative under conditions prescribed by Stats. 2013, Ch. 37, Sec. 34. If this version becomes inoperative, the previous version, as added by Stats. 2003, Ch. 209, will resume operation.)



12302.21

(a) For purposes of providing cost-efficient workers? compensation coverage for in-home supportive services providers under this article, the department shall assume responsibility for providing workers? compensation coverage for employees of nonprofit agencies and proprietary agencies who provide in-home supportive services pursuant to contracts with counties. The workers? compensation coverage provided for these employees shall be provided on the same terms as provided to providers under Section 12302.2 and 12302.5.

(b) A county that has existing contracts with nonprofit agencies or proprietary agencies whose employees will be provided workers? compensation coverage by the department pursuant to subdivision (a), shall reduce the contract hourly rate by fifty cents ($0.50) per hour, effective on the date that the department implements this section.

(Added by Stats. 2003, Ch. 209, Sec. 1. Effective August 11, 2003. If that amended version becomes inoperative (pursuant to Stats. 2013, Ch. 37, Sec. 34), this version will resume operation. On September 22, 2012, this version was superseded by the amendment by Stats. 2012, Ch. 439.)



12302.25

(a) On or before January 1, 2003, each county shall act as, or establish, an employer for in-home supportive service providers under Section 12302.2 for the purposes of Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code and other applicable state or federal laws, except as provided in Title 23 (commencing with Section 110000) of the Government Code. Each county may utilize a public authority or nonprofit consortium as authorized under Section 12301.6, the contract mode as authorized under Sections 12302 and 12302.1, county administration of the individual provider mode as authorized under Sections 12302 and 12302.2 for purposes of acting as, or providing, an employer under Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code, county civil service personnel as authorized under Section 12302, or mixed modes of service authorized pursuant to this article and may establish regional agreements in establishing an employer for purposes of this subdivision for providers of in-home supportive services. Within 30 days of the effective date of this section, the department shall develop a timetable for implementation of this subdivision to ensure orderly compliance by counties. Recipients of in-home supportive services shall retain the right to choose the individuals that provide their care and to recruit, select, train, reject, or change any provider under the contract mode or to hire, fire, train, and supervise any provider under any other mode of service. Upon request of a recipient, and in addition to a county?s selected method of establishing an employer for in-home supportive service providers pursuant to this subdivision, counties with an IHSS caseload of more than 500 shall be required to offer an individual provider employer option.

(b) Nothing in this section shall prohibit any negotiations or agreement regarding collective bargaining or any wage and benefit enhancements.

(c) Nothing in this section shall be construed to affect the state?s responsibility with respect to the state payroll system, unemployment insurance, or workers? compensation and other provisions of Section 12302.2 for providers of in-home supportive services.

(d) Prior to implementing subdivision (a), a county may establish an advisory committee as authorized by Section 12301.3 and solicit recommendations from the advisory committee on the preferred mode or modes of service to be utilized in the county for in-home supportive services.

(e) If a county establishes an in-home supportive services advisory committee pursuant to Section 12301.3, the county shall take into account the advice and recommendations of the committee prior to making policy and funding decisions about the program on an ongoing basis.

(f) In implementing and administering this section, no county, public authority, nonprofit consortium, contractor, or a combination thereof, that delivers in-home supportive services shall reduce the hours of service for any recipient below the amount determined to be necessary under the uniform assessment guidelines established by the department.

(g) Any agreement between a county and an entity acting as an employer under subdivision (a) shall include a provision that requires that funds appropriated by the state for wage increases for in-home supportive services providers be used exclusively for that purpose. Counties or the state may undertake audits of the entities acting as employers under the terms of subdivision (a) to verify compliance with this subdivision.

(h) On or before January 15, 2003, each county shall provide the department with documentation that demonstrates compliance with the January 1, 2003, deadline specified in subdivision (a). The documentation shall include, but is not limited to, any of the following:

(1) The public authority ordinance and employee relations procedures.

(2) The invitations to bid and requests for proposal for contract services for the contract mode.

(3) An invitation to bid and request for proposal for the operation of a nonprofit consortium.

(4) A county board of supervisors? resolution resolving that the county has chosen to act as the employer required by subdivision (a) either by utilizing county employees, as authorized by Section 12302, to provide in-home supportive services or through county administration of individual providers.

(5) Any combination of the documentation required under paragraphs (1) to (4), inclusive, that reflects the decision of a county to provide mixed modes of service as authorized under subdivision (a).

(i) Any county that is unable to provide the documentation required by subdivision (h) by January 15, 2003, may provide, on or before that date, a written notice to the department that does all of the following:

(1) Explains the county?s failure to provide the required documentation.

(2) Describes the county?s plan for coming into compliance with the requirements of this section.

(3) Includes a timetable for the county to come into compliance with this section, but in no case shall the timetable extend beyond March 31, 2003.

(j) Any county that fails to provide the documentation required by subdivision (h) and also fails to provide the written notice as allowed under subdivision (i), shall be deemed by operation of law to be the employer of IHSS individual providers for purposes of Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code as of January 15, 2003.

(k) Any county that provides a written notice as allowed under subdivision (i), but fails to provide the documentation required under subdivision (h) by March 31, 2003, shall be deemed by operation of law to be the employer of IHSS individual providers for purposes of Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code as of April 1, 2003.

(l) Any county deemed by operation of law, pursuant to subdivision (j) or (k), to be the employer of IHSS individual providers for purposes of Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code shall continue to act in that capacity until the county notifies the department that it has established another employer as permitted by this section, and has provided the department with the documentation required under subdivision (h) demonstrating the change.

(Amended by Stats. 2012, Ch. 439, Sec. 34. Effective September 22, 2012. This amended version may become inoperative under conditions prescribed by Stats. 2013, Ch. 37, Sec. 34. If this version becomes inoperative, the previous version, as amended by Stats. 2011, Ch. 8, will resume operation.)



12302.25

(a) On or before January 1, 2003, each county shall act as, or establish, an employer for in-home supportive service providers under Section 12302.2 for the purposes of Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code and other applicable state or federal laws. Each county may utilize a public authority or nonprofit consortium as authorized under Section 12301.6, the contract mode as authorized under Sections 12302 and 12302.1, county administration of the individual provider mode as authorized under Sections 12302 and 12302.2 for purposes of acting as, or providing, an employer under Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code, county civil service personnel as authorized under Section 12302, or mixed modes of service authorized pursuant to this article and may establish regional agreements in establishing an employer for purposes of this subdivision for providers of in-home supportive services. Within 30 days of the effective date of this section, the department shall develop a timetable for implementation of this subdivision to ensure orderly compliance by counties. Recipients of in-home supportive services shall retain the right to choose the individuals that provide their care and to recruit, select, train, reject, or change any provider under the contract mode or to hire, fire, train, and supervise any provider under any other mode of service. Upon request of a recipient, and in addition to a county?s selected method of establishing an employer for in-home supportive service providers pursuant to this subdivision, counties with an IHSS caseload of more than 500 shall be required to offer an individual provider employer option.

(b) Nothing in this section shall prohibit any negotiations or agreement regarding collective bargaining or any wage and benefit enhancements.

(c) Nothing in this section shall be construed to affect the state?s responsibility with respect to the state payroll system, unemployment insurance, or workers? compensation and other provisions of Section 12302.2 for providers of in-home supportive services.

(d) Prior to implementing subdivision (a), a county may establish an advisory committee as authorized by Section 12301.3 and solicit recommendations from the advisory committee on the preferred mode or modes of service to be utilized in the county for in-home supportive services.

(e) If a county establishes an in-home supportive services advisory committee pursuant to Section 12301.3, the county shall take into account the advice and recommendations of the committee prior to making policy and funding decisions about the program on an ongoing basis.

(f) In implementing and administering this section, no county, public authority, nonprofit consortium, contractor, or a combination thereof, that delivers in-home supportive services shall reduce the hours of service for any recipient below the amount determined to be necessary under the uniform assessment guidelines established by the department.

(g) Any agreement between a county and an entity acting as an employer under subdivision (a) shall include a provision that requires that funds appropriated by the state for wage increases for in-home supportive services providers be used exclusively for that purpose. Counties or the state may undertake audits of the entities acting as employers under the terms of subdivision (a) to verify compliance with this subdivision.

(h) On or before January 15, 2003, each county shall provide the department with documentation that demonstrates compliance with the January 1, 2003, deadline specified in subdivision (a). The documentation shall include, but is not limited to, any of the following:

(1) The public authority ordinance and employee relations procedures.

(2) The invitations to bid and requests for proposal for contract services for the contract mode.

(3) An invitation to bid and request for proposal for the operation of a nonprofit consortium.

(4) A county board of supervisors? resolution resolving that the county has chosen to act as the employer required by subdivision (a) either by utilizing county employees, as authorized by Section 12302, to provide in-home supportive services or through county administration of individual providers.

(5) Any combination of the documentation required under paragraphs (1) to (4), inclusive, that reflects the decision of a county to provide mixed modes of service as authorized under subdivision (a).

(i) Any county that is unable to provide the documentation required by subdivision (h) by January 15, 2003, may provide, on or before that date, a written notice to the department that does all of the following:

(1) Explains the county?s failure to provide the required documentation.

(2) Describes the county?s plan for coming into compliance with the requirements of this section.

(3) Includes a timetable for the county to come into compliance with this section, but in no case shall the timetable extend beyond March 31, 2003.

(j) Any county that fails to provide the documentation required by subdivision (h) and also fails to provide the written notice as allowed under subdivision (i), shall be deemed by operation of law to be the employer of IHSS individual providers for purposes of Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code as of January 15, 2003.

(k) Any county that provides a written notice as allowed under subdivision (i), but fails to provide the documentation required under subdivision (h) by March 31, 2003, shall be deemed by operation of law to be the employer of IHSS individual providers for purposes of Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code as of April 1, 2003.

(l) Any county deemed by operation of law, pursuant to subdivision (j) or (k), to be the employer of IHSS individual providers for purposes of Chapter 10 (commencing with Section 3500) of Division 4 of Title 1 of the Government Code shall continue to act in that capacity until the county notifies the department that it has established another employer as permitted by this section, and has provided the department with the documentation required under subdivision (h) demonstrating the change.

(Amended by Stats. 2011, Ch. 8, Sec. 34. Effective March 24, 2011. If that amended version becomes inoperative (pursuant to Stats. 2013, Ch. 37, Sec. 34), this version will resume operation. On September 22, 2012, this version was superseded by the amendment by Stats. 2012, Ch. 439.)



12302.3

(a) Notwithstanding any other provision of this article, and in a manner consistent with the powers available to public authorities created under this article, the City and County of San Francisco may do any of the following:

(1) Increase the wages of all in-home supportive services providers.

(2) Subject to the requirements of federal law, use county-only funds to fund county and state shares to meet federal financial participation requirements necessary to obtain any available personal care services reimbursement under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) (Medicaid).

(3) Provide in-home supportive services workers with any wage increase the city and county may appropriate, as long as this amount is in accordance with the provisions of the Medi-Cal State Plan Amendment 94-006, as approved by the federal Health Care Financing Administration. The county-only funds shall be used exclusively to increase workers? wages and to pay any proportionate share of employer taxes and current benefits, and to pay for the cost of state and county administration of these activities as provided for in paragraph (5). Notwithstanding Section 12302.1, any wage increase for those workers employed under contract shall be passed through by the contractor to the workers, subject to the limitations specified in this paragraph. The state shall continue to provide payroll functions for all workers who are currently individual providers unless and until the in-home supportive services public authority is operational.

(4) Claim the administrative costs of the wage passthrough in accordance with the department?s claiming requirements.

(5) If that federal financial participation is available for county-only payroll moneys, the following shall apply:

(A) If additional payroll costs will be incurred by the state due to the receipt and payment of federal funds, the department shall provide the city and county with a detailed estimate of the additional costs of the provision of payroll functions associated with the processing of federal funds. If the city and county elects to pay the additional costs, the department will provide these payroll functions. If the city and county does not elect to pay the additional costs, the department and the city and county may seek another, mutually satisfactory arrangement.

(B) If that federal financial participation is not available, the department shall continue to perform the existing payroll functions provided on July 28, 1995, at no additional cost to the city and county.

(b) (1) This section shall not be implemented with respect to any particular wage increase pursuant to subdivision (a) unless the department has obtained the approval of the State Department of Health Services for that wage increase prior to its execution to determine that it is consistent with federal law and to ensure federal financial participation for the services under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.).

(2) The Director of Health Services shall seek any federal waivers or approvals necessary for implementation of this section under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.).

(Amended by Stats. 1999, Ch. 83, Sec. 206. Effective January 1, 2000.)



12302.4

A county, in receiving bids for a contract pursuant to Sections 12302, 12302.1, and 12303, may evaluate all or any bidders to determine their responsibility, and their responsiveness to the requirements of the bidding document. The county may take all of the following into account:

(a) Whether the bidder possesses adequate financial resources, or the ability to obtain those resources as required before the beginning of the performance of the contract.

(b) Whether the bidder has the ability to comply with the proposed delivery and performance schedule, taking into consideration available expertise and any other existing business commitments.

(c) Whether the bidder has any record of unsatisfactory performance. In determining if a bidder has a record of unsatisfactory performance, the bidder shall submit a list to the county of all prior in-home supportive services contracts awarded, if any. A county may review past contracts, if any, to determine if the bidder?s past in-home supportive services contract performance has been unsatisfactory.

(d) Whether the bidder has any record of lack of integrity or poor business ethics.

(e) Whether the bidder is otherwise qualified and eligible to receive an award under applicable statutes and regulations.

(f) Whether the bid substantially and materially complies with all requirements of the county?s bidding document.

(Added by renumbering Section 12302.2 (as added by Stats. 1986, Ch. 1085) by Stats. 1988, Ch. 160, Sec. 192.)



12302.5

(a) Counties may establish entities or agents to act on behalf of the employers for those recipients who are designated as the employer of the in-home supportive services worker and who elect not to, or who are unable to, ensure compliance with all applicable federal, state, and county wage, hour, and workplace laws.

(b) Any entity or agent established pursuant to this section shall not restrict or interfere with the right of a recipient to select, replace, and terminate the employment of his or her own provider of in-home supportive services and to set his or her own service schedule.

(Added by Stats. 1994, Ch. 1006, Sec. 1. Effective January 1, 1995.)



12302.6

(a) A managed care health plan may enter into contracts pursuant to paragraph (14) of subdivision (a) of Section 14186.35 solely in the manner prescribed in this section.

(b) For purposes of this section:

(1) ?Agency? means a city, county, city and county agency, local health district, proprietary agency, or an entity that has or seeks a contract to provide in-home supportive services pursuant to Section 12301.6 or 12302 or this article.

(2) ?Contract provider? means any person employed by an agency for the provision of services listed in this section.

(3) ?County? means a political unit, unless otherwise indicated.

(4) ?Department? means the State Department of Social Services.

(5) ?Individual provider? means any person authorized to provide in-home supportive services under this article and Sections 14132.95, 14132.952, and 14132.956, pursuant to the individual provider mode referenced in Section 12302.2. As used in this paragraph, ?individual provider? shall not include any person providing in-home supportive services pursuant to a county-employed homemaker mode or a contract provider.

(6) ?Individual provider rate? means the combined total rate for wages and benefits for individual providers, as approved by the Statewide Authority or its delegate.

(7) ?Managed care health plan? shall have the same meaning as set forth in Section 14186.1.

(8) ?Qualified agency? means an agency that has been certified by the department.

(9) ?Responsible party? means an officer or director of the applicant, a shareholder with a beneficial interest in the applicant exceeding 10 percent, or the person who will be primarily responsible for any contract with the managed care health plan.

(10) ?Statewide Authority? means the California In-Home Supportive Services Authority established pursuant to Section 6531.5 of the Government Code.

(c) Managed care health plans shall assume the authority granted to counties pursuant to Section 12302 to contract for the provision of in-home supportive services with an agency.

(1) (A) Managed care health plans shall assume the authority as described in subdivision (a) only upon the integration of the In-Home Supportive Services Program into Medi-Cal managed care pursuant to Article 5.7 (commencing with Section 14186) of Chapter 7 in the counties participating in the demonstration project authorized under Section 14132.275. For individuals exempt from the provisions of Article 5.7 (commencing with Section 14186) of Chapter 7, as specified in subdivision (c) of Section 14186.2, this section shall not apply, and Section 12302 shall apply.

(B) If, at the time a managed care health plan assumes contracting authority pursuant to this subdivision with respect to a particular geographic area, there is an existing contract between the county and an agency for the provision of in-home supportive services, the managed care health plan shall enter into a contract with the county to continue providing the services, and the county shall maintain its existing contract with the agency for the provision of in-home supportive services until such time as that contract is due to expire. Agencies that have these existing contracts with a county at the time a managed care health plan assumes contracting authority pursuant to this subdivision shall automatically be certified as qualified agencies.

(2) An agency that is a county, or has an existing contract with a county, as of the date that the managed care health plan in the corresponding geographic area assumes contracting authority with respect to agencies, shall be deemed to be certified as a qualified agency with respect to the geographic area in which the agency has a contract to provide in-home supportive services with respect to the type of in-home supportive services provided pursuant to that contract. Where a county has an existing contract with an agency, the certification provided for in this subdivision shall remain in effect until the triennial deadline established by paragraph (3) of subdivision (d) that occurs no less than one year after the expiration of the contract in effect at the time that the managed care health plan assumes contracting authority with respect to agencies. However, if an agency that is party to such a contract seeks to expand the geographic area in which it is certified to provide services or seeks to expand the types of services for which it is certified, it must submit an application in accordance with subdivision (d).

(d) An agency contracting with a managed care health plan for the provision of in-home supportive services shall be certified as a qualified agency by the department in consultation with the State Department of Health Care Services.

(1) The certification of an agency as a qualified agency shall be with respect to a specific geographic area and an identified category of services.

(2) The department shall develop an application form and establish the conditions to be met for certification as a qualified agency.

(3) An agency seeking certification as a qualified agency shall submit to the department a verified application showing that it satisfies the conditions established by the department, pursuant to this subdivision, and shall provide the information specified, which shall include all of the following:

(A) The three most recent audited financial statements or other independently verified documentation showing that the applicant maintains liquid assets sufficient to cover 180 days of in-home supportive services? operating expenses. A nonprofit or public entity applicant may instead satisfy this requirement by providing a letter of support signed by a representative of the public entity or managed care organization responsible for the majority of the applicant?s revenue stating its intent to continue to provide funding for IHSS in the event there is a disruption in the applicant?s revenue.

(B) Evidence of liability and workers? compensation insurance.

(C) Evidence that the applicant has not been the subject of bankruptcy proceedings in the last five years.

(4) The department shall establish an annual deadline for submitting applications for certification pursuant to this subdivision. The department shall also establish a triennial deadline for submitting renewals of certification pursuant to this subdivision. The department shall process and approve or deny applications within 120 days of receipt of a completed application.

(5) In determining whether an agency may be certified as a qualified agency, the department, in consultation with the State Department of Health Care Services, shall consider documents and evidence to ensure that, among other things identified by the department, the agency:

(A) Guarantees the continuity and reliability of services to recipients.

(B) Guarantees the supervision of contract providers.

(C) Guarantees that each contract provider has been screened in accordance with Sections 12305.81 and 12305.87.

(D) Guarantees that each contract provider is capable of and is providing the service authorized.

(E) Complies with applicable rules and regulations regarding civil rights.

(F) Is capable of providing high-quality and reliable in-home supportive services.

(G) Is capable of complying with this section, any rules or regulations promulgated under this section, and any applicable federal rules and regulations.

(H) Has not demonstrated a pattern and practice of violations of state or federal laws and regulations based on any available information.

(6) An application for certification under this subdivision may be denied by the department if the department determines that the applying agency or a responsible party has violated a law or regulation that is substantially related to the qualifications or duties of the applying agency or is substantially related to the functions of the business for which certification was, or is to be, issued, or on the ground that an applying agency knowingly made a false statement of fact required to be revealed in an application for certification.

(7) The department shall develop a written appeal process for any agency dissatisfied with the decision of the department regarding certification.

(e) (1) A qualified agency shall submit verified cost reports to the department documenting that the qualified agency is in compliance with subdivision (i). The cost reports shall be verified by the responsible party and by a representative of a certified public accounting firm.

(2) The verified cost reports required by paragraph (1) shall be submitted within 90 calendar days after the end of each year and within 60 calendar days after any change in compensation negotiated by the Statewide Authority for individual providers has gone into effect.

(f) A managed care health plan that has entered into a contract in the manner prescribed in this section shall notify the department within 30 days if the contract between the managed care health plan and the qualified agency is suspended or terminated for any reason.

(g) A recipient of in-home supportive services may only be referred to a qualified agency by the county, managed care health plan, or care coordination teams. Qualified agencies, counties, and managed care health plans shall establish procedures to ensure contract limitations on caseload specified in subdivision (k) are being met and there is coordination of information between managed care health plans, qualified agencies, counties, and the department. When a recipient has been referred by the managed care health plan, the qualified agency may provide services in the following circumstances:

(1) It has been determined that the recipient is unable to function as the employer of the provider due to dementia, cognitive impairment, or other similar issues.

(2) The recipient has been identified to need services under this mode by the care coordination team created pursuant to paragraph (3) of subdivision (b) of Section 14186.

(3) The recipient is unable to retain a provider due to geographic isolation and distance, authorized hours, or other reasons.

(h) When a recipient who is severely impaired, as described in subdivision (b) of Section 12303.4, is referred to a qualified agency by a managed care health plan, the county, or the care coordination team, the qualified agency may provide emergency backup services, as needed, when a provider is unavailable due to vacation, illness, or other extraordinary circumstances, or the recipient is in the process of hiring or replacing a provider. Qualified agencies shall establish procedures to ensure contract limitations on caseload are being met and there is coordination of information between managed care health plans, qualified agencies, counties, and the department.

(i) Service hours provided under this section shall be deducted from the in-home supportive services recipient?s current authorized hours of services and on an hour-to-hour basis coordinated with the county and the department to ensure hours are accurately captured and not duplicated per in-home supportive services program requirements.

(j) Wages and benefits for contract providers for their provision of in-home supportive services shall not be less than the individual provider rate negotiated by the Statewide Authority for the county where services are provided.

(k) Any contract entered into between a managed care health plan and a qualified agency shall provide for a minimum amount of service utilization and shall be approved by the department. In no case, however, shall in-home supportive services recipients referred for services exceed 5 percent of the in-home supportive services caseload in the county where services are provided.

(l) The department shall establish reasonable fees to be paid by agencies and qualified agencies for administering the provisions of this section, including, but not limited to, fees associated with processing applications for certification and renewals of certification, and fees associated with monitoring and enforcing compliance, including any fees reflecting the costs associated with investigating complaints, to the extent permissible by law. These fees shall be sufficient to cover the department?s reasonable costs incurred in administering the provisions of this section.

(m) The state shall be immune from liability resulting from the state?s implementation of this section or from the negligence or intentional torts of a contract provider providing services pursuant to this section.

(n) Notwithstanding the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the department may implement, interpret, or make specific this section by means of all-county letters, or similar instructions, without taking regulatory action. Prior to issuing any letter or similar instrument authorized pursuant to this section, the department shall notify and consult with stakeholders, including beneficiaries, providers, and advocates.

(Amended by Stats. 2012, Ch. 439, Sec. 35. Effective September 22, 2012. Conditionally inoperative as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



12303

A contract pursuant to Section 12302 shall include the following provisions:

(a) The cost of the service shall not exceed by more than 10 percent the allowable cost of the service as determined by the State Department of Social Services.

(b) The provider agency shall agree to give preference to the training and employment of recipients of public assistance or other low-income persons who would qualify for public assistance in the absence of such employment.

(c) The cost of the purchase of such service will qualify, where possible, for the maximum federal reimbursement.

(d) A bond may be obtained to secure payment of wages in the event that bankruptcy, liquidation, embezzlement, fraud, or other factors prevent payment of wage claims to homemakers, homemaker chore workers, or other in-home supportive service personnel.

The provisions of this section shall not restrict the right of a chartered county from providing a civil service classification for in-home supportive service personnel.

(Amended by Stats. 1978, Ch. 1399, Sec. 2.)



12303.4

(a) Any aged, blind, or disabled individual who is eligible for assistance under this chapter or Chapter 4 (commencing with Section 12500), and who is not described in Section 12304, shall receive services under this article which do not exceed the maximum of 195 hours per month.

(b) Any aged, blind, or disabled individual who is eligible for assistance under this chapter or Chapter 4 (commencing with Section 12500), who is in need, as determined by the county welfare department, of at least 20 hours per week of the services defined in Section 12304, shall be eligible to receive services under this article, the total of which shall not exceed a maximum of 283 hours per month.

(Amended by Stats. 1999, Ch. 90, Sec. 8. Effective July 12, 1999.)



12303.6

(a) No adjustment shall be made under this article for the 1990?91 fiscal year to reflect any change in the cost of living.

(b) Any cost-of-living adjustment under this article for the 1991?92 fiscal year and any fiscal year thereafter pursuant to Section 12303.5 shall not include any adjustment to reflect increases for the cost of living for the 1990?91 fiscal year.

(Added by Stats. 1990, Ch. 457, Sec. 3. Effective July 31, 1990.)



12303.7

Any aged, or disabled applicant or recipient who is eligible for assistance under this article, whose disabilities prevent the use of cooking facilities at home, shall be given the option to receive an allowance of forty-nine dollars ($49) per month for an individual and ninety-eight dollars ($98) per month for a married couple in lieu of the appropriate in-home food preparation and consumption services. The allowance under this section shall be in addition to any amount that the applicant or recipient is entitled to under this chapter. This allowance shall not have the effect of exceeding the total cost maximum of Sections 12303.5 and 12304. Nothing in this section shall be construed to limit the applicant?s or recipient?s right to receive the allowance under this section and all other homemaker and chore services.

The State Department of Social Services shall adjust the amount of the allowance under this section on July 1, 1984, and each year thereafter to reflect cost-of-living changes subsequent to January 1, 1983, as provided under Section 12303. 5.

(Amended by Stats. 1983, Ch. 323, Sec. 118. Effective July 1, 1983.)



12304

(a) An individual who is eligible for services subject to the maximum amount specified in subdivision (b) of Section 12303.4 and who is capable of handling his or her own financial and legal affairs shall be given the option of hiring and paying his or her own provider of in-home supportive services. For this purpose the individual shall be entitled to receive a monthly cash payment in advance not to exceed an amount to reimburse providers for the maximum amount of hours specified in subdivision (b) of Section 12303.4, which is in addition to his or her grant, if any. An individual who is not capable of handling his or her own financial and legal affairs shall be entitled to receive the cash payment through his or her guardian, conservator, or protective payee.

(b) In no event shall the maximum total cost for services and advance cash payment for one individual recipient under subdivision (b) of Section 12303.4 and subdivision (a) exceed an amount to reimburse providers for the maximum hours specified in subdivision (b) of Section 12303.4.

(c) The county welfare department shall inform in writing any individual who is potentially eligible for services under this section of his or her right to the services.

(d) For purposes of subdivision (b) of Section 12303.4, a recipient who is eligible for services subject to the maximum amount specified in subdivision (b) of Section 12303.4 is one who requires in-home supportive care of at least 20 hours per week to carry out any or all of the following:

(1) Routine bodily functions, such as bowel and bladder care and respiration assistance.

(2) Dressing, oral hygiene, and grooming.

(3) Preparation and consumption of food and meal cleanup for individuals who require assistance with the preparation and consumption of food.

(4) Moving into and out of bed, other assistance in transferring, turning in bed, and other repositioning.

(5) Bathing, routine bed baths, and washing.

(6) Ambulation and care and assistance with prostheses.

(7) Rubbing of skin to promote circulation.

(8) Paramedical services.

(9) Any other function of daily living as determined by the director.

This determination of need shall be supported by a medical report when requested and shall be prepared at the expense of the State Department of Social Services.

(Amended (as amended by Stats. 1991, Ch. 96, Sec. 6) by Stats. 1992, Ch. 722, Sec. 57. Effective September 15, 1992.)



12304.1

In the selection of providers to perform services pursuant to this article, preference shall be given to any qualified individual provider who is chosen by any recipient of personal care services as defined in subdivision (c) of Section 12300.

(Amended by Stats. 1992, Ch. 939, Sec. 3. Effective September 28, 1992.)



12304.2

(a) A recipient who receives services under this article through either a contract or managed care provider may, subject to program requirements, select any qualified person to provide care under this article.

(b) For purposes of this section, ?qualified person? means any employee of the contract or managed care provider through which the recipient may receive services under this article who is available and eligible to provide the services.

(Added by Stats. 1994, Ch. 349, Sec. 1. Effective January 1, 1995.)



12304.3

Any recipient of services under this article who has received benefits under this article for at least one year, and who hires and pays his or her own service providers, as permitted under subdivision (b) of Section 12304, may receive his or her grant under this article through an electronic transfer. The Controller shall offer electronic transfer services to these recipients as soon as the option of electronic transfer is available to state employees for the receipt of wages.

(Added by Stats. 1986, Ch. 1141, Sec. 1.)



12304.4

(a) The department shall establish a program of direct deposit by electronic transfer for payments to in-home supportive services providers. A provider may choose to receive payments via direct deposit at his or her option. The department, the Controller, and the California Health and Human Services Agency shall make all necessary automation changes to allow for payment by direct deposit.

(b) On or before March 31, 2008, the department shall complete those items pertaining to the implementation of direct deposit over which they have independent control, or those items that do not depend on ongoing coordination with the office of the Controller in order to be completed. Examples of these items include, but are not limited to, rulemaking Case Management Information and Payroll Systems (CMIPS) modifications, provider notifications, and all-county letters. The department and the office of the Controller shall cooperate fully on coordination, implementation, and testing, on a timeframe that shall not delay implementation of the project. Notwithstanding any other provision of law, direct deposit for in-home supportive services providers shall be implemented on or before June 30, 2008.

(c) Notwithstanding any other provision of law, a person entitled to the receipt of direct payment as an individual provider pursuant to Section 12302.2 for providing in-home supportive services may authorize payment to be directly deposited by electronic fund transfer into the person?s account at the financial institution of his or her choice under a program for direct deposit by electronic transfer established by the department.

(Amended by Stats. 2007, Ch. 177, Sec. 35. Effective August 24, 2007.)



12304.5

Any aged, blind, or disabled individual who would be eligible for assistance under this chapter or under Chapter 4 (commencing with Section 12500), except for his excess income, is eligible to receive a payment under this article to purchase in-home supportive services if his income is insufficient to provide for the cost of such care, and he is otherwise qualified under this article.

(Added by Stats. 1974, Ch. 75.)



12304.6

The county welfare department shall provide to each visually impaired applicant or recipient of benefits under this article, upon determination or redetermination of eligibility for benefits under this article, information on, and referral services to, community public and nonprofit entities that provide reading services to visually impaired persons.

(Added by Stats. 1998, Ch. 275, Sec. 1. Effective January 1, 1999.)



12304.7

Between January 1 and April 15 of each year, the Controller shall include a notice on, and insert an informational flyer which shall be prepared by the department, with, all payroll warrants issued to providers of services under this chapter informing those providers that they may qualify for the federal earned income tax credit, as provided for in Section 32 of the Internal Revenue Code.

(Added by Stats. 2007, Ch. 397, Sec. 1. Effective January 1, 2008.)



12305

Any aged, blind, or disabled individual who would be eligible for assistance under this chapter or Chapter 4 (commencing with Section 12500), except for his excess income, and who receives services under this article, shall be eligible for Medi-Cal benefits as a categorically needy recipient under Section 14005.1, provided that his nonexempt income in excess of the sum in the applicable subdivision of Section 12200 is used toward the purchase of such services.

(Added by Stats. 1973, Ch. 1216.)



12305.1

(a) (1) Any aged, blind, or disabled individual who received Medi-Cal personal care services pursuant to subdivision (p) of Section 14132.95 before July 1, 2009, and who continues to receive those services, and who would otherwise be deemed a categorically needy recipient pursuant to Section 12305, is eligible to receive a supplementary payment under this article to be used towards the purchase of personal care services. Additionally, any aged, blind, or disabled individual who received services pursuant to Section 14132.951 before July 1, 2009, and who continues to receive those services, and who would otherwise be deemed a categorically needy recipient pursuant to Section 12305 is eligible to receive a supplementary payment under this article to be used towards the purchase of services under Section 14132.951. Supplementary payments shall be available only to those individuals who meet the criteria set forth in this subdivision, and were eligible to receive a supplementary payment as of June 30, 2009.

(2) An individual who meets the above criteria for supplementary payments shall have his or her supplementary payment eliminated as of October 1, 2009.

(b) A supplementary payment pursuant to this section shall be the difference between the following amounts:

(1) A beneficiary?s excess income as determined under Section 12304.5.

(2) The beneficiary?s nonexempt income as determined pursuant to Section 14005.7, in excess of the income levels for maintenance need pursuant to Section 14005.12.

(c) Notwithstanding subdivisions (a) and (b), no supplementary payment shall be made pursuant to this section unless the amount specified in paragraph (2) of subdivision (b) is larger than the amount specified in paragraph (1) of subdivision (b).

(d) In the event of a final judicial determination by any court of appellate jurisdiction or a final determination by the Administrator of the federal Centers for Medicare and Medicaid Services that supplemental payments to medically needy persons not receiving services pursuant to subdivision (p) of Section 14132.95 or Section 14132.951 must be made, then this section and subdivision (p) of Section 14132.95 shall cease to be operative on the first day of the month that begins after the expiration of a period of 30 days subsequent to a notification in writing by the Director of Finance to the chairperson of the committee in each house that considers appropriations, the chairpersons of the committees and the appropriate subcommittees in each house that consider the State Budget, and the Chairperson of the Joint Legislative Budget Committee.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 4, Sec. 26. Effective July 28, 2009. Section conditionally inoperative as provided in subd. (d).)



12305.5

(a) Notwithstanding any other provision of this chapter, any person who:

(1) Was once determined to be disabled in accordance with Section 1614 of Part A of Title XVI of the Social Security Act (Section 1382c, Title 42, United States Code), and

(2) Became ineligible for benefits under this chapter because the person engaged in substantial gainful activity, and

(3) Continues to suffer from the physical or mental impairments which were the basis of the disability determination required under paragraph (1), and

(4) Requires in-home supportive care to carry out any or all of the following:

(A) Routine bodily functions, such as bowel or bladder care.

(B) Dressing.

(C) Preparation and consumption of food.

(D) Moving into and out of bed.

(E) Routine bed bath.

(F) Ambulation.

(G) Any other function of daily living as determined by the director;
shall be considered to be disabled, for the purposes of this article only, even though such person is engaged in substantial gainful activity. Regardless of whether such person has excess income, such person shall be eligible to receive payment under this article to purchase in-home supportive services if his income is insufficient to provide for the cost of such care, and he is otherwise qualified under this article.

(b) For purposes of this section, ?substantial gainful activity? means work activity considered to be substantial gainful activity under applicable federal regulations adopted pursuant to Section 1614 of Part A of Title XVI of the Social Security Act.

(c) The determination of continued impairments and the need for in-home supportive care shall be supported by medical reports when requested. Such reports shall be provided at the expense of the department.

(d) This section shall not be construed as creating any entitlement to state supplementation pursuant to Section 12150.

(Amended by Stats. 1978, Ch. 1362.)



12305.6

(a) Notwithstanding any other provision of law, any person specified in subdivision (b) shall be eligible for in-home supportive services under this chapter.

(b) Subdivision (a) shall apply to any person who meets all of the following requirements:

(1) He or she is not eligible for benefits under this chapter because of the provisions of federal Public Law 104-193 affecting eligibility under Title XVI of the Social Security Act.

(2) He or she would be eligible for benefits under this chapter but for the provisions of federal Public Law 104-193 affecting eligibility under Title XVI of the Social Security Act. Eligibility under this chapter shall include the same deeming provisions pursuant to Title XVI of the Social Security Act (Subchapter 16 (commencing with Section 1381) of Chapter 7 of Title 42, United States Code).

(3) He or she continues to meet all other applicable eligibility criteria for receiving benefits under this chapter.

(Added by Stats. 1997, Ch. 606, Sec. 28. Effective October 3, 1997.)



12305.7

The department shall perform all of the following activities:

(a) Beginning in the 2004?05 fiscal year, and in each subsequent fiscal year, the department in consultation with the State Department of Health Care Services and the county welfare departments shall design and conduct an error rate study to estimate the extent of payment and service authorization errors and fraud in the provision of supportive services. The error rate study findings shall be used to prioritize and direct state and county fraud detection and quality improvement efforts. The State Department of Health Care Services shall provide technical assistance and guidance for the error rate studies as requested by the department.

(b) (1) The department and the State Department of Health Care Services shall conduct automated data matches to compare Medi-Cal paid claims and third-party liability data with supportive services paid service hours data to identify potential overpayments, duplicate payments, alternative payment sources for supportive services, and other potential supportive services delivery discrepancies, including but not limited to, receipt of supportive services by a recipient on the same day that other potentially duplicative Medi-Cal services are received. Relevant data match findings shall be transmitted to the counties, or to the appropriate state entity, for action.

(2) The department, in consultation with the county welfare departments and the State Department of Health Care Services, shall determine, define, and issue instructions to the counties describing the roles and responsibilities of the department, the State Department of Health Care Services, and counties for resolving data match discrepancies requiring followup, defining the necessary actions that will be taken to resolve them, and the process for exchange of information pertaining to the findings and disposition of data match discrepancies.

(c) The department shall develop methods for verifying the receipt of supportive services by program recipients. In developing the specified methods the department shall obtain input from program stakeholders as provided in Section 12305.72. The department shall, in consultation with the county welfare departments, also determine, define, and issue instructions describing the roles and responsibilities of the department and the county welfare departments for evaluating and responding to identified problems and discrepancies.

(d) The department shall make available on its Internet Web site the regulations, all-county letters, approved forms, and training curricula developed and officially issued by the department to implement the items described in Section 12305.72. The department shall inform supportive services providers, recipients, and the general public about the availability of these items and of the Medi-Cal toll free fraud hotline and Web site for reporting suspected fraud or abuse in the provision or receipt of supportive services.

(e) (1) The department, in consultation with counties and in accordance with Section 12305.72, shall develop a standardized curriculum, training materials, and work aids, and operate an ongoing, statewide training program on the supportive services uniformity system for county workers, managers, quality assurance staff, state hearing officers, and public authority or nonprofit consortium staff, to the extent a county operates a public authority or nonprofit consortium. The training shall be expanded to include variable assessment intervals, statewide hourly task guidelines, and use of the protective supervision medical certification form as the development of each of these components is completed. Training shall be scheduled and provided at sites throughout the state. The department may obtain a qualified vendor to assist in the development of the training and to conduct the training program. The design of the training program shall provide reasonable flexibility to allow counties to use their preferred training modalities to educate their supportive services staff in this subject matter.

(2) On or before July 1, 2010, the department, in consultation with the State Department of Health Care Services, counties, and other stakeholders, as appropriate, shall ensure that a standardized curriculum and training materials for county social workers are developed for the purpose of preventing fraud within the program.

(f) The department shall, in conjunction with the counties, develop protocols and procedures for monitoring county quality assurance programs. The monitoring may include onsite reviews of county quality assurance activities. The focus of the established monitoring protocols and procedures shall include determining the extent to which counties are fulfilling their quality assurance responsibilities and county quality assurance staff are correctly applying the uniformity system in reviewing supportive services cases for consistent, appropriate, and accurate service need assessments. The department and the county welfare departments shall also develop the protocols and procedures under which the department will report its monitoring findings to a county, disagreements over the findings are resolved, to the extent possible, and the county, the State Department of Health Care Services, and the department will follow up on the findings.

(g) The department shall conduct a review of program regulations in effect on the date of enactment of this section and shall revise the regulations as necessary to conform to the statutory changes that have occurred since the regulations were initially promulgated and to conform to federally authorized program changes.

(h) The department, in consultation with the county welfare departments and other stakeholders, as appropriate, shall develop protocols for the implementation of targeted mailings to providers, to convey program integrity concerns.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 17, Sec. 6. Effective October 23, 2009.)



12305.71

Counties shall perform the following quality assurance activities:

(a) Establish a dedicated, specialized unit or function to ensure quality assurance and program integrity, including fraud detection and prevention, in the provision of supportive services.

(b) Perform routine, scheduled reviews of supportive services cases, to ensure that caseworkers appropriately apply the supportive services uniformity system and other supportive services rules and policies for assessing recipients? need for services to the end that there are accurate assessments of needs and hours. Counties may consult with state quality assurance staff for technical assistance and shall cooperate with state monitoring of the county?s quality assurance activities and findings.

(c) The department and the county welfare departments shall develop policies, procedures, implementation timelines, and instructions under which county quality assurance programs will perform the following activities:

(1) Receiving, resolving, and responding appropriately to claims data match discrepancies or other state level quality assurance and program integrity information that indicates potential overpayments to providers or recipients or third-party liability for supportive services.

(2) Implementing procedures to identify potential sources of third-party liability for supportive services.

(3) Monitoring the delivery of supportive services in the county to detect and prevent potential fraud by providers, recipients, and others and maximize the recovery of overpayments from providers or recipients.

(A) As appropriate, in targeted cases, to protect program integrity, this monitoring may include a visit to the recipient?s home to verify the receipt of services.

(B) The exact date and time of a home visit shall not be announced to the supportive services recipient or provider.

(C) The department, in consultation with the county welfare departments, shall develop protocols for followup home visits and other actions, if the provider and recipient are not at the recipient?s home at the time of the initial home visit. The protocols shall include, at a minimum, all of the following:

(i) Information sent to the recipient?s home regarding the goals of the home visit, including the county?s objective to maintain program integrity by verifying the receipt of services, the quality of services and consumer well-being, and the potential loss of services if fraud is substantiated.

(ii) Additional attempted visits to the recipient?s home, pursuant to subparagraph (A).

(iii) Followup phone calls to both the recipient and the provider, if necessary.

(4) Informing supportive services providers and recipients, and the public that suspected fraud in the provision or receipt of supportive services can be reported by using the toll-free Medi-Cal fraud telephone hotline and Internet Web site.

(5) In accordance with protocols developed pursuant to subdivision (h) of Section 12305.7, distribute targeted program integrity mailings to providers. The purpose of the targeted program integrity mailings is to inform providers of appropriate program rules and requirements and consequences for failure to adhere to them.

(d) Develop a schedule, beginning July 1, 2005, under which county quality assurance staff shall periodically perform targeted quality assurance studies.

(e) In accordance with protocols developed by the department and county welfare departments, conduct joint case review activities with state quality assurance staff, including random postpayment paid claim reviews to ensure that payments to providers were valid and were associated with existing program recipients; identify, refer to, and work with appropriate agencies in investigation, administrative action, or prosecution of instances of fraud in the provision of supportive services. The protocols shall consider the relative priorities of the activities required pursuant to this section and available resources.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 17, Sec. 7. Effective October 23, 2009.)



12305.72

The department shall convene periodic meetings in which supportive services recipients, providers, advocates, IHSS provider representatives, organizations representing recipients, counties, public authorities, nonprofit consortia, and other interested stakeholders may receive information and have the opportunity to provide input to the department regarding the quality assurance, program integrity, and program consistency efforts required by Sections 12305.7 and 12305.71. The program development activities that shall be covered in these meetings shall include, but are not limited to:

(a) Implementation of variable assessment intervals as provided in Section 12301.1.

(b) Development and implementation of statewide hourly supportive services task guidelines as provided in Section 12301.2.

(c) Development and implementation of a standardized medical certification form for protective supervision, as provided for in Section 12301.21.

(d) The development and implementation of statewide training for county staff, as specified in subdivision (e) of Section 12305.7, on various subjects relating to the provision of supportive services including, but not limited to, the uniformity system, variable assessment intervals, statewide hourly task guidelines, and the standardized medical certification form for protective supervision services.

(e) The development and implementation of approaches to verifying receipt of program services by program recipients.

(f) Alternatives to requiring that a full reassessment be completed in order to authorize a temporary increase in supportive services hours following the discharge of a recipient from a medical facility.

(Added by Stats. 2004, Ch. 229, Sec. 47. Effective August 16, 2004.)



12305.8

The following definitions apply for purposes of this article:

(a) ?Fraud? means the intentional deception or misrepresentation made by a person with the knowledge that the deception could result in some unauthorized benefit to himself or herself or some other person. Fraud also includes any act that constitutes fraud under applicable federal or state law.

(b) ?Overpayment? means the amount paid by the department or the State Department of Health Services to a provider or recipient, which is in excess of the amount for services authorized or furnished pursuant to this article.

(c) Notwithstanding any other provision of law, ?health care benefits? includes supportive services, for purposes of subdivision (a) of Section 550 of the Penal Code.

(Added by Stats. 2004, Ch. 229, Sec. 48. Effective August 16, 2004.)



12305.81

(a) Notwithstanding any other law, a person shall not be eligible to provide or receive payment for providing supportive services for 10 years following a conviction for, or incarceration following a conviction for, fraud against a government health care or supportive services program, including Medicare, Medicaid, or services provided under Title V, Title XX, or Title XXI of the federal Social Security Act or a violation of subdivision (a) of Section 273a of the Penal Code, or Section 368 of the Penal Code, or similar violations in another jurisdiction. The department and the State Department of Health Care Services shall develop a provider enrollment form that each person seeking to provide supportive services shall complete, sign under penalty of perjury, and submit to the county. Submission of the form shall include the photocopying by the county of original documentation verifying the provider?s identity, and shall be considered as an application to render services under the Medi-Cal program consistent with subdivision (c) of Section 14043.1. A provider shall submit the form to the county in person, and the county shall retain the form and a copy of the identification documentation in the file of the provider. The form shall contain statements to the following effect:

(1) A person who, in the last 10 years, has been convicted for, or incarcerated following conviction for, fraud against a government health care or supportive services program is not eligible to be enrolled as a provider or to receive payment for providing supportive services.

(2) An individual who, in the last 10 years, has been convicted for, or incarcerated following conviction for, a violation of subdivision (a) of Section 273a of the Penal Code or Section 368 of the Penal Code, or similar violations in another jurisdiction, is not eligible to be enrolled as a provider or to receive payment for providing supportive services.

(3) A statement declaring that the person has not, in the last 10 years, been convicted or incarcerated following conviction for a crime involving fraud against a government health care or supportive services program.

(4) A statement declaring that he or she has not, in the last 10 years, been convicted for, or incarcerated following conviction for, a violation of subdivision (a) of Section 273a of the Penal Code or Section 368 of the Penal Code, or similar violations in another jurisdiction.

(5) The person agrees to reimburse the state for any overpayment paid to the person as determined in accordance with Section 12305.83, and that the amount of any overpayment, individually or in the aggregate, may be deducted from any future warrant to that person for services provided to any recipient of supportive services, as authorized in Section 12305.83.

(b) The department shall include the text of subdivision (a) of Section 273a of the Penal Code and Section 368 of the Penal Code on the provider enrollment form.

(c) A public authority or nonprofit consortium that is notified by the department or the State Department of Health Care Services that a supportive services provider is ineligible to receive payments under this chapter or under Medi-Cal law shall exclude that provider from its registry.

(d) A public authority or nonprofit consortium that determines that a registry provider is not eligible to provide supportive services based on the requirements of subdivision (a) shall report that finding to the department.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 4, Sec. 27. Effective July 28, 2009.)



12305.82

(a) In addition to its existing authority under the Medi-Cal program, the State Department of Health Care Services shall have the authority to investigate fraud in the provision or receipt of in-home supportive services. Counties shall also have the authority to investigate fraud in the provision or receipt of in-home supportive services pursuant to the protocols developed in subdivision (b). The department, the State Department of Health Care Services, and counties, including county quality assurance staff, shall work together as appropriate to coordinate activities to detect and prevent fraud by in-home supportive services providers and recipients in accordance with federal and state laws and regulations, including applicable due process requirements, to take appropriate administrative action relating to suspected fraud in the provision or receipt of in-home supportive services, and to refer suspected criminal offenses to appropriate law enforcement agencies for prosecution.

(b) (1) The department, in consultation with county welfare directors and other stakeholders, as appropriate, shall develop uniform statewide protocols for acceptable activities to be performed and acceptable measures to be taken by the department, the State Department of Health Care Services, and the counties for purposes of fraud prevention.

(2) The State Department of Health Care Services, the department, and the county may share data with each other as necessary to prevent fraud and investigate suspected fraud pursuant to this section. The information shall only be used for purposes of preventing and investigating suspected fraud in the In-Home Supportive Services program, and shall otherwise remain confidential.

(c) If the State Department of Health Care Services concludes that there is reliable evidence that a provider or recipient of supportive services has engaged in fraud in connection with the provision or receipt of in-home supportive services, the State Department of Health Care Services shall notify the department, the county, and the county?s public authority or nonprofit consortium, if any, of that conclusion.

(d) If a county concludes that there is reliable evidence that a supportive services provider or recipient has engaged in fraud in connection with the provision or receipt of in-home supportive services, the county shall notify the department and the State Department of Health Care Services of that conclusion.

(e) Notwithstanding any other provision of law, a county may investigate suspected fraud in connection with the provision or receipt of supportive services, with respect to an overpayment of five hundred dollars ($500) or less.

(f) The failure of a provider or a recipient to comply with program requirements may result in termination of his or her participation in the In-Home Supportive Services program, subject to all applicable federal and state due process requirements.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 17, Sec. 9. Effective October 23, 2009.)



12305.83

(a) When it has been determined that a provider of supportive services participating under this chapter has received an overpayment that is a debt due and owing, as defined in subdivision (g) of Section 14043.1, the director or the county may, to the extent permissible under existing labor laws, recover the overpayment by offset against any amount currently due to a provider under the provisions of this chapter, Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200) or by means of a repayment agreement executed between the provider and the director or the county, or by filing a civil action.

(b) The department, in consultation with the entities listed in Section 12305.72, shall identify, define, and develop policies, procedures, and applicable due process requirements under which overpayments to supportive services providers will be identified and recovered.

(c) If it is determined that an overpayment to a supportive services provider has occurred the county shall:

(1) Take all appropriate actions to recover the full amount of the overpayment by any combination of the following actions:

(A) Offsetting the overpayment from any future warrants to that provider for services provided to any recipient of services pursuant to subdivision (d).

(B) Entering into a negotiated repayment agreement.

(C) Filing a civil court action.

(2) If the overpayment was determined to have occurred as a result of fraud on the part of the supportive services provider, take all appropriate actions to suspend or exclude the provider as an enrolled provider and to prevent in the future any further payment of state or federal funds to the provider for up to 10 years following the conviction or the term of incarceration following the conviction for fraud.

(d) If the overpayment described in this section was determined to be the result of fraud, the full amount of the overpayment may be offset, in total, from any future warrants, as described in paragraph (1) of subdivision (c). If the overpayment is not determined to be the result of fraud the offset shall be limited to either of the following:

(1) The amounts provided for in a repayment agreement negotiated with the provider.

(2) No more than 5 percent of each warrant, for errors caused by the government and no more than 10 percent of each warrant, for errors resulting for any other reason, until the full or negotiated amount is recovered.

(Added by Stats. 2004, Ch. 229, Sec. 51. Effective August 16, 2004.)



12305.84

(a) Upon enactment of this section, the department shall convene a stakeholder group and begin a process with this group to develop and issue a report evaluating the implementation of the quality assurance and fraud prevention and detection activities enacted from 2004 to the present. The department shall include and collaborate with the State Department of Health Care Services, the California State Association of Counties, the County Welfare Directors Association, and stakeholders representing consumers and providers.

(b) The department shall provide this report to the Legislature on or before December 31, 2010.

(c) The stakeholder group shall:

(1) Review the annual error reports issued and state-level quality assurance activities to date required by Section 12305.7 and review and evaluate the implementation of county quality assurance activities required by Section 12305.71, including a review of the number of instances, amounts, and causes of overpayments and underpayments identified by quality assurance activity at the state and county level from enactment to date.

(2) Review information available regarding prevention and early detection of fraud, the latter as defined by Section 12305.81.

(3) Collect and review information regarding referrals of suspected fraud to the State Department of Health Care Services pursuant to Section 12305.82, and subsequent investigative efforts, including cost-benefit information regarding these efforts, as well as the number of fraud cases handled locally.

(4) Collect and review information regarding final convictions for fraud, including all of the following:

(A) The amount of funds involved in the conviction.

(B) The basis of the fraud conviction, including whether it involved services not provided or falsified consumers or providers, or both.

(C) Aggregate information regarding the number and source of individuals responsible, including, but not limited to, state employees, IHSS providers, consumers, county workers, or others.

(5) Provide recommendations on options for preventing errors and fraud for both the state and county levels, and recommendations for early detection strategies to combat fraud in the program.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 4, Sec. 28. Effective July 28, 2009.)



12305.86

(a) Effective October 1, 2009, a county shall investigate the background of a person who seeks to become a supportive services provider and who is not listed on the registry of a public authority or nonprofit consortium pursuant to Section 12301.6. This investigation shall include criminal background checks conducted by the Department of Justice pursuant to Section 15660.

(b) No later than July 1, 2010, the county shall complete a criminal background check pursuant to subdivision (a) for a provider who is providing in-home supportive services prior to October 1, 2009, and who is not listed on a public authority or nonprofit consortium registry, as a condition of the provider?s continued enrollment in the IHSS program. Criminal background checks shall be conducted at the provider?s expense.

(c) (1) Upon notice from the Department of Justice that a prospective or current provider has been convicted of a criminal offense specified in Section 12305.81, the county shall deny or terminate the applicant?s request to become a provider of supportive services to any recipient of the In-Home Supportive Services program.

(2) Commencing 90 days after the effective date of the act that adds Section 12305.87, and upon notice from the Department of Justice that an applicant who is subject to the provisions of that section has been convicted of, or incarcerated following conviction for, an offense described in subdivision (b) of that section, the county shall deny the applicant?s request to become a provider of supportive services to any recipient of in-home supportive services, subject to the individual waiver and exception processes described in that section. An applicant who is denied on the basis of Section 12305.87 shall be informed by the county of the individual waiver and exception processes described in that section.

(3) Notwithstanding any other law, the county shall provide an individual with a copy of his or her state-level criminal offender record information search response as provided to the county by the Department of Justice if the individual has been denied eligibility to provide supportive services to any recipient of the In-Home Supportive Services program based on this information. The copy of the state-level criminal offender record information search response shall be included with the individual?s notice of denial. Along with the notice of denial, the county shall also provide information in plain language on how an individual may contest the accuracy and completeness of, and refute any erroneous or inaccurate information in, his or her state-level criminal offender record information search response as provided by the Department of Justice as authorized by Section 11126 of the Penal Code. The state-level criminal offender record information search response shall not be modified or altered from its form or content as provided by the Department of Justice.

(4) The department shall develop a written appeal process for the current and prospective providers who are determined ineligible to receive payment for the provision of services under the In-Home Supportive Services program. Notwithstanding any other law, the county shall provide the department with a copy of the state-level criminal offender record information search response as provided to the county by the Department of Justice for any individual who has requested an appeal based upon a denial of eligibility to provide supportive services to any recipient of the In-Home Supportive Services program pursuant to Sections 12305.81 and 12305.87. The state-level criminal offender record information search response shall not be modified or altered from its form or content as provided by the Department of Justice.

(d) This section shall not be construed to prohibit the Department of Justice from assessing a fee pursuant to Section 11105 or 11123 of the Penal Code to cover the cost of furnishing summary criminal history information.

(e) A county authorized to secure a criminal background check clearance pursuant to this section shall accept a clearance for an individual described in subdivision (a) or (b) who has been deemed eligible by another nonprofit consortium, public authority, or county with criminal background check authority pursuant to either Section 12301.6 or this section, to receive payment for providing services pursuant to this article. Existence of a clearance shall be determined by verification through the case management, information, and payrolling system, that another county, nonprofit consortium, or public authority with criminal background check authority pursuant to Section 12301.6 or this section has deemed the current or prospective provider to be eligible to receive payment for providing services pursuant to this article.

(f) The department shall seek federal financial participation, to the extent possible, to cover any costs associated with this section.

(Amended by Stats. 2011, Ch. 649, Sec. 5. Effective January 1, 2012.)



12305.87

(a) (1) Commencing 90 days following the effective date of the act that adds this section, a person specified in paragraph (2) shall be subject to the criminal conviction exclusions provided for in this section, in addition to the exclusions required under Section 12305.81.

(2) This section shall apply to a person who satisfies either of the following conditions:

(A) He or she is a new applicant to provide services under this article.

(B) He or she is an applicant to provide services under this article whose application has been denied on the basis of a conviction and for whom an appeal of that denial is pending.

(b) Subject to subdivisions (c), (d), and (e), an applicant subject to this section shall not be eligible to provide or receive payment for providing supportive services for 10 years following a conviction for, or incarceration following a conviction for, any of the following:

(1) A violent or serious felony, as specified in subdivision (c) of Section 667.5 of the Penal Code and subdivision (c) of Section 1192.7 of the Penal Code.

(2) A felony offense for which a person is required to register under subdivision (c) of Section 290 of the Penal Code. For purposes of this paragraph, the 10-year time period specified in this section shall commence with the date of conviction for, or incarceration following a conviction for, the underlying offense, and not the date of registration.

(3) A felony offense described in paragraph (2) of subdivision (c) or paragraph (2) of subdivision (g) of Section 10980.

(c) Notwithstanding subdivision (b), an application shall not be denied under this section if the applicant has obtained a certificate of rehabilitation under Chapter 3.5 (commencing with Section 4852.01) of Title 6 of Part 3 of the Penal Code or if the information or accusation against him or her has been dismissed pursuant to Section 1203.4 of the Penal Code.

(d) (1) Notwithstanding subdivision (b), a recipient of services under this article who wishes to employ a provider applicant who has been convicted of an offense specified in subdivision (b) may submit to the county an individual waiver of the exclusion provided for in this section. This paragraph shall not be construed to allow a recipient to submit an individual waiver with respect to a conviction or convictions for offenses specified in Section 12305.81.

(2) The county shall notify a recipient who wishes to hire a person who is applying to be a provider and who has been convicted of an offense subject to exclusion under this section of that applicant?s relevant criminal offense convictions that are covered by subdivision (b). The notice shall include both of the following:

(A) A summary explanation of the exclusions created by subdivision (b), as well as the applicable waiver process described in this subdivision and the process for an applicant to seek a general exception, as described in subdivision (e). This summary explanation shall be developed by the department for use by all counties.

(B) An individual waiver form, which shall also be developed by the department and used by all counties. The waiver form shall include both of the following:

(i) A space for the county to include a reference to any Penal Code sections and corresponding offense names or descriptions that describe the relevant conviction or convictions that are covered by subdivision (b) and that the provider applicant has in his or her background.

(ii) A statement that the service recipient, or his or her authorized representative, if applicable, is aware of the applicant?s conviction or convictions and agrees to waive application of this section and employ the applicant as a provider of services under this article.

(3) To ensure that the initial summary explanation referenced in this subdivision is comprehensible for recipients and provider applicants, the department shall consult with representatives of county welfare departments and advocates for, or representatives of, recipients and providers in developing the summary explanation and offense descriptions.

(4) The individual waiver form shall be signed by the recipient, or by the recipient?s authorized representative, if applicable, and returned to the county welfare department by mail or in person. Except for a parent, guardian, or person having legal custody of a minor recipient, a conservator of an adult recipient, or a spouse or registered domestic partner of a recipient, a provider applicant shall not sign his or her own individual waiver form as the recipient?s authorized representative. The county shall retain the waiver form and a copy of the provider applicant?s criminal offense record information search response until the date that the convictions that are the subject of the waiver request are no longer within the 10-year period specified in subdivision (b).

(5) An individual waiver submitted pursuant to this subdivision shall entitle a recipient to hire a provider applicant who otherwise meets all applicable enrollment requirements for the In-Home Supportive Services program. A provider hired pursuant to an individual waiver may be employed only by the recipient who requested that waiver, and the waiver shall only be valid with respect to convictions that are specified in that waiver. A new waiver shall be required if the provider is subsequently convicted of an offense to which this section otherwise would apply. A provider who wishes to be listed on a provider registry or to provide supportive services to a recipient who has not requested an individual waiver shall be required to apply for a general exception, as provided for in subdivision (e).

(6) Nothing in this section shall preclude a provider who is eligible to receive payment for services provided pursuant to an individual waiver under this subdivision from being eligible to receive payment for services provided to one or more additional recipients who obtain waivers pursuant to this same subdivision.

(7) The state and a county shall be immune from any liability resulting from granting an individual waiver under this subdivision.

(e) (1) Notwithstanding subdivision (b), an applicant who has been convicted of an offense identified in subdivision (b) may seek from the department a general exception to the exclusion provided for in this section.

(2) Upon receipt of a general exception request, the department shall request a copy of the applicant?s criminal offender record information search response from the applicable county welfare department, public authority, or nonprofit consortium. Notwithstanding any other provision of law, the county, public authority, or nonprofit consortium shall provide a copy of the criminal offender record information search response, as provided to the county, public authority, or nonprofit consortium by the Department of Justice, to the department. The county, public authority, or nonprofit consortium shall provide this information in a manner that protects the confidentiality and privacy of the criminal offender record information search response. The state or federal criminal history record information search response shall not be modified or altered from its form or content as provided by the Department of Justice.

(3) The department shall consider the following factors when determining whether to grant a general exception under this subdivision:

(A) The nature and seriousness of the conduct or crime under consideration and its relationship to employment duties and responsibilities.

(B) The person?s activities since conviction, including, but not limited to, employment or participation in therapy education, or community service, that would indicate changed behavior.

(C) The number of convictions and the time that has elapsed since the conviction or convictions.

(D) The extent to which the person has complied with any terms of parole, probation, restitution, or any other sanction lawfully imposed against the person.

(E) Any evidence of rehabilitation, including character references, submitted by the person, or by others on the person?s behalf.

(F) Employment history and current or former employer recommendations. Additional consideration shall be given to employer recommendations provided by a person who has received or has indicated a desire to receive supportive or personal care services from the applicant, including, but not limited to, those services, specified in Section 12300.

(G) Circumstances surrounding the commission of the offense that would demonstrate the unlikelihood of repetition.

(H) The granting by the Governor of a full and unconditional pardon.

(f) If the department makes a determination to deny an application to provide services pursuant to a request for a general exception, the department shall notify the applicant of this determination by either personal service or registered mail. The notice shall include the following information:

(1) A statement of the department?s reasons for the denial that evaluates evidence of rehabilitation submitted by the applicant, if any, and that specifically addresses any evidence submitted relating to the factors in paragraph (3) of subdivision (e).

(2) A copy of the applicant?s criminal offender record information search response, even if the applicant already has received a copy pursuant to Section 12301.6 or 12305.86. The department shall provide this information in a manner that protects the confidentiality and privacy of the criminal offender record information search response.

(A) The state or federal criminal history record shall not be modified or altered from its form or content as provided by the Department of Justice.

(B) The department shall retain a copy of each individual?s criminal offender record information search response until the date that the convictions that are the subject of the exception are no longer within the 10-year period specified in subdivision (b), and shall record the date the copy of the response was provided to the individual and the department.

(C) The criminal offender record information search response shall not be made available by the department to any individual other than the provider applicant.

(g) (1) Upon written notification that the department has determined that a request for exception shall be denied, the applicant may request an administrative hearing by submitting a written request to the department within 15 business days of receipt of the written notification. Upon receipt of a written request, the department shall hold an administrative hearing consistent with the procedures specified in Section 100171 of the Health and Safety Code, except where those procedures are inconsistent with this section.

(2) A hearing under this subdivision shall be conducted by a hearing officer or administrative law judge designated by the director. A written decision shall be sent by certified mail to the applicant.

(h) The department shall revise the provider enrollment form developed pursuant to Section 12305.81 to include both of the following:

(1) The text of subdivision (c) of Section 290 of the Penal Code, subdivision (c) of Section 667.5 of the Penal Code, subdivision (c) of Section 1192.7 of the Penal Code, and paragraph (2) of subdivisions (c) and (g) of Section 10980.

(2) A statement that the provider understands that if he or she has been convicted, or incarcerated following conviction for, any of the crimes specified in the provisions identified in paragraph (b) in the last 10 years, and has not received a certificate of rehabilitation or had the information or accusation dismissed, as provided in subdivision (c), he or she shall only be authorized to receive payment for providing in-home supportive services under an individual waiver or general exception as described in this section, and upon meeting all other applicable criteria for enrollment as a provider in the program.

(i) (1) Notwithstanding the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the department may implement and administer this section through all-county letters or similar instructions from the department until regulations are adopted. The department shall adopt emergency regulations implementing these provisions no later than July 1, 2011. The department may readopt any emergency regulation authorized by this section that is the same as or substantially equivalent to an emergency regulation previously adopted under this section.

(2) The initial adoption of emergency regulations pursuant to this section and one readoption of emergency regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. Initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be exempt from review by the Office of Administrative Law. The initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each shall remain in effect for no more than 180 days, by which time final regulations may be adopted.

(j) In developing the individual waiver form and all-county letters or information notices or similar instructions, the department shall consult with stakeholders, including, but not limited to, representatives of the county welfare departments, and representatives of consumers and providers. The consultation shall include at least one in-person meeting prior to the finalization of the individual waiver form and all-county letters or information notices or similar instructions.

(Amended by Stats. 2012, Ch. 47, Sec. 35. Effective June 27, 2012.)



12306

(a) The state and counties shall share the annual cost of providing services under this article as specified in this section.

(b) Except as provided in subdivisions (c) and (d), the state shall pay to each county, from the General Fund and any federal funds received under Title XX of the federal Social Security Act available for that purpose, 65 percent of the cost of providing services under this article, and each county shall pay 35 percent of the cost of providing those services.

(c) For services eligible for federal funding pursuant to Title XIX of the federal Social Security Act under the Medi-Cal program and, except as provided in subdivisions (b) and (d) the state shall pay to each county, from the General Fund and any funds available for that purpose 65 percent of the nonfederal cost of providing services under this article, and each county shall pay 35 percent of the nonfederal cost of providing those services.

(d) (1) For the period of July 1, 1992, to June 30, 1994, inclusive, the state?s share of the cost of providing services under this article shall be limited to the amount appropriated for that purpose in the annual Budget Act.

(2) The department shall restore the funding reductions required by subdivision (c) of Section 12301, fully or in part, as soon as administratively practicable, if the amount appropriated from the General Fund for the 1992?93 fiscal year under this article is projected to exceed the sum of the General Fund expenditures under Section 14132.95 and the actual General Fund expenditures under this article for the 1992?93 fiscal year. The entire amount of the excess shall be applied to the restoration. Services shall not be restored under this paragraph until the Department of Finance has determined that the restoration of services would result in no additional costs to the state or to the counties relative to the combined state appropriation and county matching funds for in-home supportive services under this article in the 1992?93 fiscal year.

(e) For the period during which Section 12306.15 is operative, each county?s share of the costs of providing services pursuant to this article specified in subdivisions (b) and (c) shall remain, but the County IHSS Maintenance of Effort pursuant to Section 12306.15 shall be in lieu of that share.

(f) This section shall be inoperative if the Coordinated Care Initiative becomes inoperative pursuant to Section 34 of the act that added this subdivision.

(Amended (as amended by Stats. 2012, Ch. 439, Sec. 37) by Stats. 2013, Ch. 37, Sec. 8. Effective June 27, 2013. Conditionally inoperative as prescribed by its own provisions and Sec. 34 of Ch. 37. If this version becomes inoperative, the version as amended by Sec. 9 of Ch. 37 becomes operative.)



12306

(a) The state and counties shall share the annual cost of providing services under this article as specified in this section.

(b) Except as provided in subdivisions (c) and (d), the state shall pay to each county, from the General Fund and any federal funds received under Title XX of the federal Social Security Act available for that purpose, 65 percent of the cost of providing services under this article, and each county shall pay 35 percent of the cost of providing those services.

(c) For services eligible for federal funding pursuant to Title XIX of the federal Social Security Act under the Medi-Cal program and, except as provided in subdivisions (b) and (d) the state shall pay to each county, from the General Fund and any funds available for that purpose 65 percent of the nonfederal cost of providing services under this article, and each county shall pay 35 percent of the nonfederal cost of providing those services.

(d) (1) For the period of July 1, 1992, to June 30, 1994, inclusive, the state?s share of the cost of providing services under this article shall be limited to the amount appropriated for that purpose in the annual Budget Act.

(2) The department shall restore the funding reductions required by subdivision (c) of Section 12301, fully or in part, as soon as administratively practicable, if the amount appropriated from the General Fund for the 1992?93 fiscal year under this article is projected to exceed the sum of the General Fund expenditures under Section 14132.95 and the actual General Fund expenditures under this article for the 1992?93 fiscal year. The entire amount of the excess shall be applied to the restoration. Services shall not be restored under this paragraph until the Department of Finance has determined that the restoration of services would result in no additional costs to the state or to the counties relative to the combined state appropriation and county matching funds for in-home supportive services under this article in the 1992?93 fiscal year.

(e) This section shall be operative only if Section 8 of the act that added this subdivision becomes inoperative pursuant to subdivision (f) of that Section 8.

(Amended (as amended by Stats. 2012, Ch. 439, Sec. 36) by Stats. 2013, Ch. 37, Sec. 9. Effective June 27, 2013. This version is conditionally operative, as prescribed by its own provisions.)



12306.1

(a) When any increase in provider wages or benefits is negotiated or agreed to by a public authority or nonprofit consortium under Section 12301.6, then the county shall use county-only funds to fund both the county share and the state share, including employment taxes, of any increase in the cost of the program, unless otherwise provided for in the annual Budget Act or appropriated by statute. No increase in wages or benefits negotiated or agreed to pursuant to this section shall take effect unless and until, prior to its implementation, the department has obtained the approval of the State Department of Health Care Services for the increase pursuant to a determination that it is consistent with federal law and to ensure federal financial participation for the services under Title XIX of the federal Social Security Act, and unless and until all of the following conditions have been met:

(1) Each county has provided the department with documentation of the approval of the county board of supervisors of the proposed public authority or nonprofit consortium rate, including wages and related expenditures. The documentation shall be received by the department before the department and the State Department of Health Care Services may approve the increase.

(2) Each county has met department guidelines and regulatory requirements as a condition of receiving state participation in the rate.

(b) Any rate approved pursuant to subdivision (a) shall take effect commencing on the first day of the month subsequent to the month in which final approval is received from the department. The department may grant approval on a conditional basis, subject to the availability of funding.

(c) The state shall pay 65 percent, and each county shall pay 35 percent, of the nonfederal share of wage and benefit increases negotiated by a public authority or nonprofit consortium pursuant to Section 12301.6 and associated employment taxes, only in accordance with subdivisions (d) to (f), inclusive.

(d) (1) The state shall participate as provided in subdivision (c) in wages up to seven dollars and fifty cents ($7.50) per hour and individual health benefits up to sixty cents ($0.60) per hour for all public authority or nonprofit consortium providers. This paragraph shall be operative for the 2000?01 fiscal year and each year thereafter unless otherwise provided in paragraphs (2), (3), (4), and (5), and without regard to when the wage and benefit increase becomes effective.

(2) The state shall participate as provided in subdivision (c) in a total of wages and individual health benefits up to nine dollars and ten cents ($9.10) per hour, if wages have reached at least seven dollars and fifty cents ($7.50) per hour. Counties shall determine, pursuant to the collective bargaining process provided for in subdivision (c) of Section 12301.6, what portion of the nine dollars and ten cents ($9.10) per hour shall be used to fund wage increases above seven dollars and fifty cents ($7.50) per hour or individual health benefit increases, or both. This paragraph shall be operative for the 2001?02 fiscal year and each fiscal year thereafter, unless otherwise provided in paragraphs (3), (4), and (5).

(3) The state shall participate as provided in subdivision (c) in a total of wages and individual health benefits up to ten dollars and ten cents ($10.10) per hour, if wages have reached at least seven dollars and fifty cents ($7.50) per hour. Counties shall determine, pursuant to the collective bargaining process provided for in subdivision (c) of Section 12301.6, what portion of the ten dollars and ten cents ($10.10) per hour shall be used to fund wage increases above seven dollars and fifty cents ($7.50) per hour or individual health benefit increases, or both. This paragraph shall be operative commencing with the next state fiscal year for which the May Revision forecast of General Fund revenue, excluding transfers, exceeds by at least 5 percent, the most current estimate of revenue, excluding transfers, for the year in which paragraph (2) became operative.

(4) The state shall participate as provided in subdivision (c) in a total of wages and individual health benefits up to eleven dollars and ten cents ($11.10) per hour, if wages have reached at least seven dollars and fifty cents ($7.50) per hour. Counties shall determine, pursuant to the collective bargaining process provided for in subdivision (c) of Section 12301.6, what portion of the eleven dollars and ten cents ($11.10) per hour shall be used to fund wage increases or individual health benefits, or both. This paragraph shall be operative commencing with the next state fiscal year for which the May Revision forecast of General Fund revenue, excluding transfers, exceeds by at least 5 percent, the most current estimate of revenues, excluding transfers, for the year in which paragraph (3) became operative.

(5) The state shall participate as provided in subdivision (c) in a total cost of wages and individual health benefits up to twelve dollars and ten cents ($12.10) per hour, if wages have reached at least seven dollars and fifty cents ($7.50) per hour. Counties shall determine, pursuant to the collective bargaining process provided for in subdivision (c) of Section 12301.6, what portion of the twelve dollars and ten cents ($12.10) per hour shall be used to fund wage increases above seven dollars and fifty cents ($7.50) per hour or individual health benefit increases, or both. This paragraph shall be operative commencing with the next state fiscal year for which the May Revision forecast of General Fund revenue, excluding transfers, exceeds by at least 5 percent, the most current estimate of revenues, excluding transfers, for the year in which paragraph (4) became operative.

(e) (1) On or before May 14 immediately prior to the fiscal year for which state participation is provided under paragraphs (2) to (5), inclusive, of subdivision (d), the Director of Finance shall certify to the Governor, the appropriate committees of the Legislature, and the department that the condition for each subdivision to become operative has been met.

(2) For purposes of certifications under paragraph (1), the General Fund revenue forecast, excluding transfers, that is used for the relevant fiscal year shall be calculated in a manner that is consistent with the definition of General Fund revenues, excluding transfers, that was used by the Department of Finance in the 2000?01 Governor?s Budget revenue forecast as reflected on Schedule 8 of the Governor?s Budget.

(f) Any increase in overall state participation in wage and benefit increases under paragraphs (2) to (5), inclusive, of subdivision (d), shall be limited to a wage and benefit increase of one dollar ($1) per hour with respect to any fiscal year. With respect to actual changes in specific wages and health benefits negotiated through the collective bargaining process, the state shall participate in the costs, as approved in subdivision (c), up to the maximum levels as provided under paragraphs (2) to (5), inclusive, of subdivision (d).

(g) For the period during which Section 12306.15 is operative, each county?s share of the costs of negotiated wage and benefit increases specified in subdivision (c) shall remain, but the County IHSS Maintenance of Effort pursuant to Section 12306.15 shall be in lieu of that share.

(h) This section shall be inoperative if the Coordinated Care Initiative becomes inoperative pursuant to Section 34 of the act that added this subdivision.

(Amended (as amended by Stats. 2013, Ch. 4, Sec. 7) by Stats. 2013, Ch. 37, Sec. 10. Effective June 27, 2013. Conditionally inoperative as prescribed by its own provisions and Sec. 34 of Ch. 37. If this version becomes inoperative, the version as amended by Sec. 11 of Ch. 37 becomes operative.)



12306.1

(a) When any increase in provider wages or benefits is negotiated or agreed to by a public authority or nonprofit consortium under Section 12301.6, then the county shall use county-only funds to fund both the county share and the state share, including employment taxes, of any increase in the cost of the program, unless otherwise provided for in the annual Budget Act or appropriated by statute. No increase in wages or benefits negotiated or agreed to pursuant to this section shall take effect unless and until, prior to its implementation, the department has obtained the approval of the State Department of Health Care Services for the increase pursuant to a determination that it is consistent with federal law and to ensure federal financial participation for the services under Title XIX of the federal Social Security Act, and unless and until all of the following conditions have been met:

(1) Each county has provided the department with documentation of the approval of the county board of supervisors of the proposed public authority or nonprofit consortium rate, including wages and related expenditures. The documentation shall be received by the department before the department and the State Department of Health Care Services may approve the increase.

(2) Each county has met department guidelines and regulatory requirements as a condition of receiving state participation in the rate.

(b) Any rate approved pursuant to subdivision (a) shall take effect commencing on the first day of the month subsequent to the month in which final approval is received from the department. The department may grant approval on a conditional basis, subject to the availability of funding.

(c) The state shall pay 65 percent, and each county shall pay 35 percent, of the nonfederal share of wage and benefit increases negotiated by a public authority or nonprofit consortium pursuant to Section 12301.6 and associated employment taxes, only in accordance with subdivisions (d) to (f), inclusive.

(d) (1) The state shall participate as provided in subdivision (c) in wages up to seven dollars and fifty cents ($7.50) per hour and individual health benefits up to sixty cents ($0.60) per hour for all public authority or nonprofit consortium providers. This paragraph shall be operative for the 2000?01 fiscal year and each year thereafter unless otherwise provided in paragraphs (2), (3), (4), and (5), and without regard to when the wage and benefit increase becomes effective.

(2) The state shall participate as provided in subdivision (c) in a total of wages and individual health benefits up to nine dollars and ten cents ($9.10) per hour, if wages have reached at least seven dollars and fifty cents ($7.50) per hour. Counties shall determine, pursuant to the collective bargaining process provided for in subdivision (c) of Section 12301.6, what portion of the nine dollars and ten cents ($9.10) per hour shall be used to fund wage increases above seven dollars and fifty cents ($7.50) per hour or individual health benefit increases, or both. This paragraph shall be operative for the 2001?02 fiscal year and each fiscal year thereafter, unless otherwise provided in paragraphs (3), (4), and (5).

(3) The state shall participate as provided in subdivision (c) in a total of wages and individual health benefits up to ten dollars and ten cents ($10.10) per hour, if wages have reached at least seven dollars and fifty cents ($7.50) per hour. Counties shall determine, pursuant to the collective bargaining process provided for in subdivision (c) of Section 12301.6, what portion of the ten dollars and ten cents ($10.10) per hour shall be used to fund wage increases above seven dollars and fifty cents ($7.50) per hour or individual health benefit increases, or both. This paragraph shall be operative commencing with the next state fiscal year for which the May Revision forecast of General Fund revenue, excluding transfers, exceeds by at least 5 percent, the most current estimate of revenue, excluding transfers, for the year in which paragraph (2) became operative.

(4) The state shall participate as provided in subdivision (c) in a total of wages and individual health benefits up to eleven dollars and ten cents ($11.10) per hour, if wages have reached at least seven dollars and fifty cents ($7.50) per hour. Counties shall determine, pursuant to the collective bargaining process provided for in subdivision (c) of Section 12301.6, what portion of the eleven dollars and ten cents ($11.10) per hour shall be used to fund wage increases or individual health benefits, or both. This paragraph shall be operative commencing with the next state fiscal year for which the May Revision forecast of General Fund revenue, excluding transfers, exceeds by at least 5 percent, the most current estimate of revenues, excluding transfers, for the year in which paragraph (3) became operative.

(5) The state shall participate as provided in subdivision (c) in a total cost of wages and individual health benefits up to twelve dollars and ten cents ($12.10) per hour, if wages have reached at least seven dollars and fifty cents ($7.50) per hour. Counties shall determine, pursuant to the collective bargaining process provided for in subdivision (c) of Section 12301.6, what portion of the twelve dollars and ten cents ($12.10) per hour shall be used to fund wage increases above seven dollars and fifty cents ($7.50) per hour or individual health benefit increases, or both. This paragraph shall be operative commencing with the next state fiscal year for which the May Revision forecast of General Fund revenue, excluding transfers, exceeds by at least 5 percent, the most current estimate of revenues, excluding transfers, for the year in which paragraph (4) became operative.

(e) (1) On or before May 14 immediately prior to the fiscal year for which state participation is provided under paragraphs (2) to (5), inclusive, of subdivision (d), the Director of Finance shall certify to the Governor, the appropriate committees of the Legislature, and the department that the condition for each subdivision to become operative has been met.

(2) For purposes of certifications under paragraph (1), the General Fund revenue forecast, excluding transfers, that is used for the relevant fiscal year shall be calculated in a manner that is consistent with the definition of General Fund revenues, excluding transfers, that was used by the Department of Finance in the 2000?01 Governor?s Budget revenue forecast as reflected on Schedule 8 of the Governor?s Budget.

(f) Any increase in overall state participation in wage and benefit increases under paragraphs (2) to (5), inclusive, of subdivision (d), shall be limited to a wage and benefit increase of one dollar ($1) per hour with respect to any fiscal year. With respect to actual changes in specific wages and health benefits negotiated through the collective bargaining process, the state shall participate in the costs, as approved in subdivision (c), up to the maximum levels as provided under paragraphs (2) to (5), inclusive, of subdivision (d).

(g) This section shall be operative only if Section 10 of the act that added this subdivision becomes inoperative pursuant to subdivision (h) of that Section 10.

(Amended (as amended by Stats. 2013, Ch. 4, Sec. 8) by Stats. 2013, Ch. 37, Sec. 11. Effective June 27, 2013. This version is conditionally operative, as prescribed by its own provisions.)



12306.15

(a) Commencing July 1, 2012, all counties shall have a County IHSS Maintenance of Effort (MOE). In lieu of paying the nonfederal share of IHSS costs as specified in Sections 10101.1, 12306, and 12306.1, counties shall pay the County IHSS MOE.

(b) (1) The County IHSS MOE base year shall be the 2011?12 state fiscal year. The County IHSS MOE base shall be defined as the amount actually expended by each county on IHSS services and administration in the County IHSS MOE base year, as reported by each county to the department, except that for administration, the County IHSS MOE base shall include no more or no less than the full match for the county?s allocation from the state.

(2) Administration expenditures shall include both county administration and public authority administration. The County IHSS MOE base shall be unique to each individual county.

(3) For a county that made 14 months of health benefit payments for IHSS providers in the 2011?12 fiscal year, the Department of Finance shall adjust that county?s County IHSS MOE base calculation.

(4) The County IHSS MOE base for each county shall be no less than each county?s 2011?12 expenditures for the Personal Care Services Program and IHSS used in the caseload growth calculation pursuant to Section 17605.

(c) (1) On July 1, 2014, the County IHSS MOE base shall be adjusted by an inflation factor of 3.5 percent.

(2) Beginning on July 1, 2015, and annually thereafter, the County IHSS MOE from the previous year shall be adjusted by an inflation factor of 3.5 percent.

(3) (A) Notwithstanding paragraphs (1) and (2), in fiscal years when the combined total of 1991 realignment revenues received pursuant to Sections 11001.5, 6051.2, and 6201.2 of the Revenue and Taxation Code, for the prior fiscal year is less than the combined total received for the next prior fiscal year, the inflation factor shall be zero.

(B) The Department of Finance shall provide notification to the appropriate legislative fiscal committees and the California State Association of Counties by May 14 of each year whether the inflation factor will apply for the following fiscal year, based on the calculation in subparagraph (A).

(d) In addition to the adjustment in subdivision (c), the County IHSS MOE shall be adjusted for the annualized cost of increases in provider wages or health benefits that are locally negotiated, mediated, or imposed before the Statewide Authority assumes the responsibilities set forth in Section 110011 of the Government Code for a given county as provided in Section 12300.7.

(1) (A) If the department approves the rates and other economic terms for a locally negotiated, mediated, or imposed increase in the provider wages, health benefits, or other economic terms pursuant to Section 12306.1 and paragraph (3), the state shall pay 65 percent, and the affected county shall pay 35 percent, of the nonfederal share of the cost increase in accordance with subparagraph (B).

(B) With respect to any increase in provider wages or health benefits approved after July 1, 2012, pursuant to subparagraph (A), the state shall participate in that increase as provided in subparagraph (A) up to the amount specified in subdivision (d) of Section 12306.1.

(C) The county share of these expenditures shall be included in the County IHSS MOE, in addition to the amount established under subdivisions (b) and (c). For any increase in provider wages or health benefits that becomes effective on a date other than July 1, the Department of Finance shall adjust the county?s County IHSS MOE to reflect the annualized cost of the county?s share of the nonfederal cost of the wage or health benefit increase.

(2) (A) If the department does not approve the rates and other economic terms for a locally negotiated, mediated, or imposed increase in the provider wages, health benefits, or other economic terms pursuant to Section 12306.1 or paragraph (3), the county shall pay the entire nonfederal share of the cost increase.

(B) The county share of these expenditures shall be included in the County IHSS MOE, in addition to the amount established under subdivisions (b) and (c). For any increase in provider wages or health benefits that becomes effective on a date other than July 1, the Department of Finance shall adjust the county?s County IHSS MOE to reflect the annualized cost of the county?s share of the nonfederal cost of the wage or health benefit increase.

(3) In addition to the rate approval requirements in Section 12306.1, it shall be presumed by the department that locally negotiated rates and other economic terms within the following limits are approved:

(A) A net increase in the combined total of wages and health benefits of up to 10 percent per year above the current combined total of wages and health benefits paid in that county.

(B) A cumulative total of up to 20 percent in the sum of the combined total of changes in wages or health benefits, or both, until the Statewide Authority assumes the responsibilities set forth in Section 110011 of the Government Code for a given county as provided in Section 12300.7.

(e) The County IHSS MOE shall only be adjusted pursuant to subdivisions (c) and (d).

(f) The Department of Finance shall consult with the California State Association of Counties to implement the County IHSS MOE, which shall include, but not be limited to, determining each county?s County IHSS MOE base pursuant to subdivision (b), developing the computation for the annualized amount pursuant to subdivision (d), and the process by which it will be determined that each county has met its County IHSS MOE each year.

(Amended by Stats. 2013, Ch. 37, Sec. 12. Effective June 27, 2013. Conditionally inoperative as prescribed by Sec. 34 of Ch. 37.)



12306.2

(a) Notwithstanding any other provision of law, for the 2000?01 fiscal year, the state shall pay 65 percent and each county shall pay 35 percent of the nonfederal share of any increase to individual provider wages a county chooses to grant, up to 3 percent above the statewide minimum wage.

(b) This section shall not apply to providers who are employees of a public authority or nonprofit consortium pursuant to Section 12301.6.

(c) This section shall be operative on January 1, 2001.

(Added by Stats. 2000, Ch. 108, Sec. 44.8. Effective July 10, 2000. Section operative January 1, 2001, by its own provisions.)



12306.21

(a) Notwithstanding any other provision of law, for the 2001?02 fiscal year, the state shall pay 65 percent and each county shall pay 35 percent of the nonfederal share of any increase to individual provider wages a county chooses to grant, up to 5.31 percent above the statewide minimum wage.

(b) This section shall not apply to providers who are employees of a public authority or nonprofit consortium pursuant to Section 12301.6.

(c) This section shall become operative on July 1, 2001.

(Added by Stats. 2001, Ch. 111, Sec. 37. Effective July 30, 2001. Applicable from July 1, 2001, by its own provisions.)



12306.3

In consultation with stakeholder organizations, including, but not limited to, the California State Association of Counties and employee organizations representing in-home supportive service workers, the department shall develop and evaluate various options for providing health care benefits for uninsured individual in-home supportive services providers who are not employees of a public authority or nonprofit consortium under Section 12301.6. The department shall report its findings and recommendations to the Legislature by January 15, 2001.

(Added by Stats. 2000, Ch. 108, Sec. 45. Effective July 10, 2000.)



12306.5

(a) Any public or private agency, including a contractor under Section 12302.1, who maintains a list or registry of prospective in-home supportive services providers shall require proof of identification from a prospective provider. This identification shall be provided prior to placing the prospective provider on a list or registry or supplying a name from the list or registry to an applicant for, or recipient of, in-home supportive services.

(b) For purposes of this section, proof of identification includes, but is not limited to, a positive photograph identification from a government source.

(Added by Stats. 1986, Ch. 795, Sec. 1.)



12306.6

(a) (1) Notwithstanding any other provision of law, beginning on the date for which the federal Centers for Medicare and Medicaid Services authorizes commencement of the implementation of this section, but no earlier than January 1, 2012, and concurrent with the collection of the sales tax extended to support services pursuant to Article 4 (commencing with Section 6150) of Chapter 2 of Part 1 of Division 2 of the Revenue and Taxation Code, a provider of in-home supportive services shall receive a supplementary payment under this article equal to a percentage, as set forth in paragraph (2), of the gross receipts, as defined in subdivision (b) of Section 6150 of the Revenue and Taxation Code, of the provider for the sale of in-home supportive services, plus an amount described in paragraph (3) if applicable. If the underlying payment for in-home supportive services that is being supplemented is a Medi-Cal payment, then the supplementary payment shall also be a Medi-Cal payment. Supplementary payments shall be made only to those providers from whom the tax imposed pursuant to Section 6151 of the Revenue and Taxation Code has been collected.

(2) The percentage applicable to the supplementary payment required by paragraph (1) shall equal the rate described in subdivision (b) of Section 6151 of the Revenue and Taxation Code and shall only be applied to services provided under this article, including personal care option services reimbursable under the Medi-Cal program.

(3) The supplementary payment of an individual provider whose payroll withholding required for federal income tax purposes and for purposes of taxation for the Social Security and Medicare programs is increased due to the supplementary payment, in comparison to the amounts for those purposes that would be withheld without the supplementary payment, shall be increased by an additional amount that is equal to the amount of this additional federal withholding.

(b) (1) All revenues deposited in the Personal Care IHSS Quality Assurance Revenue Fund established pursuant to Section 6168 of the Revenue and Taxation Code shall be used solely for purposes of the In-Home Supportive Services program, including, but not limited to, those services provided under the Medi-Cal program. All supplementary payments required by this section shall be paid from the Personal Care IHSS Quality Assurance Revenue Fund.

(2) The Director of Finance shall determine the sum required to be deposited in the Personal Care IHSS Quality Assurance Revenue Fund to fund the initial supplementary payments from the fund. As soon thereafter as reasonably possible, this sum shall be transferred, in the form of a loan, from the General Fund to the Personal Care IHSS Quality Assurance Revenue Fund. At the time sufficient revenues have been deposited in the Personal Care IHSS Quality Assurance Revenue Fund pursuant to Section 6168 of the Revenue and Taxation Code to sustain the continued operation of the fund for that portion of the supplementary payment described in paragraph (2) of subdivision (a) plus an additional amount equal to the General Fund loan made pursuant to this paragraph, plus interest, the sum transferred from the General Fund, including interest, shall be repaid to the General Fund. Subsequent supplementary payments pursuant to this section shall be made from revenue deposited in the Personal Care IHSS Quality Assurance Revenue Fund pursuant to Section 6168 of the Revenue and Taxation Code.

(3) The Department of Finance, on an ongoing basis, shall determine the amount necessary to implement paragraph (3) of subdivision (a), and subdivision (c) of Section 12302.2, and immediately transfer this amount from the General Fund to the Personal Care IHSS Quality Assurance Revenue Fund.

(c) (1) The Director of Health Care Services shall seek all federal Medicaid approvals necessary to implement this section, including using the revenues obtained pursuant to Article 4 (commencing with Section 6150) of Chapter 2 of Part 1 of Division 2 of the Revenue and Taxation Code as the nonfederal share for supplementary payments. As part of that request for approval, the director shall seek to make the supplementary payments effective as of January 1, 2012.

(2) This section shall become operative only if the federal Centers for Medicare and Medicaid Services grants Medicaid approvals sought pursuant to paragraph (1).

(3) If Medicaid approval is granted pursuant to paragraph (2), within 10 days of that approval the Director of Health Care Services shall notify the State Board of Equalization and the appropriate fiscal and policy committees of the Legislature of the approval.

(d) If Article 4 (commencing with Section 6150) of Chapter 2 of Part 1 of Division 2 of the Revenue and Taxation Code becomes inoperative pursuant to subdivision (b) of Section 6170 of the Revenue and Taxation Code, supplementary payments shall cease to be made pursuant to subdivision (a) when all moneys in the fund have been expended.

(e) (1) Notwithstanding the rulemaking provisions of the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department and the State Department of Health Care Services may implement and administer this section through all-county letters or similar instruction from the department and the State Department of Health Care Services until regulations are adopted. The department and the State Department of Health Care Services shall adopt emergency regulations implementing this section no later than 12 months following the initial effective date of the supplementary payments. The department and the State Department of Health Care Services may readopt any emergency regulation authorized by this section that is the same as or substantially equivalent to an emergency regulation previously adopted under this section.

(2) The initial adoption of emergency regulations implementing this section and the one readoption of emergency regulations authorized by this subdivision shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. Initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be exempt from review and approval by the Office of Administrative Law. The initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each shall remain in effect for no more than 180 days, by which time final regulations may be adopted.

(f) This section shall remain in effect only until the January 1 following the date supplementary payments cease to be made pursuant to subdivision (d), and as of that date is repealed.

(Amended by Stats. 2012, Ch. 47, Sec. 36. Effective June 27, 2012. Section conditionally operative as provided in subd. (c). Repealed conditionally as prescribed by its own provisions.)



12307

The amendments to Sections 12302, 12303 and 12304 of, and the addition of Sections 12303.5 and 12304.5 to, the Welfare and Institutions Code made by Chapter 75 of the Statutes of 1974 do not constitute a change in, but are declaratory of, the preexisting law.

(Added by Stats. 1976, Ch. 504.)



12308

Funding of this article is subject to the provisions of Part 1.5 (commencing with Section 10100) of this division.

(Added by Stats. 1978, Ch. 1235. Note: Repeal conditions in Sec. 14 of Ch. 1235 failed.)



12309

(a) In order to assure that in-home supportive services are delivered in all counties in a uniform manner, the department shall develop a uniform needs assessment tool.

(b) (1) Each county shall, in administering this article, use the uniform needs assessment tool developed pursuant to subdivision (a) in collecting and evaluating information.

(2) For purposes of paragraph (1), ?information? includes, but is not limited to, all of the following:

(A) The recipient?s living environment.

(B) Alternative resources.

(C) The recipient?s functional abilities.

(c) (1) The uniform needs assessment tool developed pursuant to subdivision (a) shall evaluate the recipient?s functioning in activities of daily living and instrumental activities of daily living.

(2) The recipient?s functioning shall be quantified, using the general hierarchical five-point scale for ranking each function, as specified in subdivision (d).

(d) The recipient?s functioning ranks shall be as follows:

(1) Rank one. A recipient?s functioning shall be classified as rank one if his or her functioning is independent, and he or she is able to perform the function without human assistance, although the recipient may have difficulty in performing the function, but the completion of the function, with or without a device or mobility aid, poses no substantial risk to his or her safety.

(2) Rank two. A recipient?s functioning shall be classified as rank two if he or she is able to perform a function, but needs verbal assistance, such as reminding, guidance, or encouragement.

(3) Rank three. A recipient?s functioning shall be classified as rank three if he or she can perform the function with some human assistance, including, but not limited to, direct physical assistance from a provider.

(4) Rank four. A recipient?s functioning shall be classified as rank four if he or she can perform a function, but only with substantial human assistance.

(5) Rank five. A recipient?s functioning shall be classified as rank five if he or she cannot perform the function, with or without human assistance.

(Amended by Stats. 2013, Ch. 4, Sec. 9. Effective May 30, 2013.)



12309.1

(a) As a condition of receiving services under this article, or Section 14132.95 or 14132.952, an applicant for or recipient of services shall obtain a certification from a licensed health care professional, including, but not limited to, a physician, physician assistant, regional center clinician or clinician supervisor, occupational therapist, physical therapist, psychiatrist, psychologist, optometrist, ophthalmologist, or public health nurse, declaring that the applicant or recipient is unable to perform some activities of daily living independently, and that without services to assist him or her with activities of daily living, the applicant or recipient is at risk of placement in out-of-home care.

(1) For purposes of this section, a licensed health care professional means an individual licensed in California by the appropriate California regulatory agency, acting within the scope of his or her license or certificate as defined in the Business and Professions Code.

(2) Except as provided in subparagraph (A) or (B) or subdivision (c), the certification shall be received prior to service authorization, and services shall not be authorized in the absence of the certification.

(A) Services may be authorized prior to receipt of the certification when the services have been requested on behalf of an individual being discharged from a hospital or nursing home and services are needed to enable the individual to return safely to their home or into the community.

(B) Services may be authorized temporarily pending receipt of the certification when the county determines that there is a risk of out-of-home placement.

(3) The county shall consider the certification as one indicator of the need for in-home supportive services, but the certification shall not be the sole determining factor.

(4) The health care professional?s certification shall include, at a minimum, both of the following:

(A) A statement by the professional, as defined in subdivision (a), that the individual is unable to independently perform one or more activities of daily living, and that one or more of the services available under the IHSS program is recommended for the applicant or recipient, in order to prevent the need for out-of-home care.

(B) A description of any condition or functional limitation that has resulted in, or contributed to, the applicant?s or recipient?s need for assistance.

(b) The department, in consultation with the State Department of Health Care Services and with stakeholders, including, but not limited to, representatives of program recipients, providers, and counties, shall develop a standard certification form for use in all counties that includes, but is not limited to, all of the conditions in paragraph (4) of subdivision (a). The form shall include a description of the In-Home Supportive Services program and the services the program can provide when authorized after a social worker?s assessment of eligibility. The form shall not, however, require health care professionals to certify the applicant?s or recipient?s need for each individual service.

(c) The department, in consultation with the State Department of Health Care Services and stakeholders, as defined in subdivision (b), shall identify alternative documentation that shall be accepted by counties to meet the requirements of this section, including, but not limited to, hospital or nursing facility discharge plans, minimum data set forms, individual program plans, or other documentation that contains the necessary information, consistent with the requirements specified in subdivision (a).

(d) The department shall develop a letter for use by counties to inform recipients of the requirements of subdivision (a). The letter shall be understandable to the recipient, and shall be translated into all languages spoken by a substantial number of the public served by the In-Home Supportive Services program, in accordance with Section 7295.2 of the Government Code.

(e) This section shall not apply to a recipient who is receiving services in accordance with this article or Section 14132.95 or 14132.952 on the operative date of this section until the date of the recipient?s first reassessment following the operative date of this section, as provided in subdivision (f).

(1) The recipient shall be notified of the certification requirement before or at the time of the reassessment, and shall submit the certification within 45 days following the reassessment in order to continue to be authorized for receipt of services.

(2) A county may extend the 45-day period for a recipient to submit the medical certification on a case-by-case basis, if the county determines that good cause for the delay exists.

(f) This section shall become operative on the first day of the first month following 90 days after the effective date of Chapter 8 of the Statutes of 2011, or July 1, 2011, whichever is later.

(g) The State Department of Health Care Services shall provide notice to all Medi-Cal managed care plans, directing the plans to assess all Medi-Cal recipients applying for or receiving in-home supportive services, in order to make the certifications required by this section.

(h) If the Director of Health Care Services determines that a Medicaid State Plan amendment is necessary to implement subdivision (b) of Section 14132.95, this section shall not be implemented until federal approval is received.

(Amended (as added by Stats. 2011, Ch. 8) by Stats. 2011, Ch. 32, Sec. 62. Effective June 29, 2011. Section initially operative October 1, 2012, pursuant to subd. (f).)



12310

It is the intent of the Legislature that the department conduct special pilot projects to test appropriate methods for assuring equity and efficiency in reducing program costs necessary to remain within budget appropriations pursuant to Sections 12301 and 12306, and which use the experience gained and the techniques developed by the in-home supportive services demonstration projects conducted by the University of California in Alameda, Contra Costa, and Marin Counties. The department may establish pilot projects in Alameda and Marin Counties for the purpose of assessing methods which allow for all of the following:

(a) Greater equity in decisions regarding eligibility and level of service as a means of reducing program costs.

(b) Administrative reforms that promote greater economy in program administration.

(c) Less costly processes for periodic redetermination of eligibility and service awards.

(Added by Stats. 1981, Ch. 69, Sec. 22.2. Effective June 17, 1981. Operative July 1, 1981, by Sec. 35 of Ch. 69.)



12311

The director is authorized to grant such waivers from the provisions of this article as are necessary to carry out the purposes and intent of this section, however, the county must provide services within its allocation. The department shall evaluate the results of these pilot studies which shall include a comparison of results obtained by nonpilot counties in their efforts to maintain a budget-managed in-home supportive services program.

(Added by Stats. 1981, Ch. 69, Sec. 22.4. Effective June 17, 1981. Operative July 1, 1981, by Sec. 35 of Ch. 69.)



12314

It is the intent of the Legislature that the department conduct a pilot program, of not less than three years? duration, to comprehensively assess the comparative cost effectiveness and quality of care of both contract and individual provider modes of service.

The pilot project will test alternative methods to maximize delivery of services under this article within budget appropriations. The project may also investigate the feasibility of the ?capitation? method of payment in any or all of the counties participating in the project. County participation shall be on a voluntary basis.

The department shall have the authority, if necessary, to reallocate available funds as necessary to ensure the success of the project within the overall state budget.

The director may issue waivers, as necessary, pursuant to Section 18204.

(Added by Stats. 1982, Ch. 852, Sec. 2.)



12315

(a) (1) Commencing January 1, 2009, a pilot project shall be established in five consenting counties that provides severely impaired recipients who receive in-home supportive services under this article through the public authority, as described in Section 12301.6, with a choice of receiving services through the public authority or receiving services through a voluntary nonprofit or proprietary agency pursuant to Section 12302. The pilot project shall be developed to provide services to severely impaired recipients, as described in Section 12303.4.

(2) To accomplish this end, the five consenting counties shall administer the In-Home Supportive Services (IHSS) program through a public authority pursuant to Section 12301.6.

(3) (A) Following the submission of input and recommendations of the IHSS advisory committee for the county, each participating county, with the consent of the public authority in that county, or the public authority, with the consent of the participating county, shall contract with a voluntary nonprofit or proprietary agency, pursuant to Section 12302.

(B) Severely impaired recipients in each participating county may continue to receive supportive services through the county?s public authority, or may choose to receive services through the voluntary nonprofit or proprietary agency, pursuant to paragraph (1). Recipients who choose to receive services through the voluntary nonprofit or proprietary agency shall be compensated only for those services described in the recipients? then-existing care plan, as approved by the county social worker.

(4) Administrative costs of the pilot project, including the cost of developing guidelines other than the guidelines in this section and the cost of administering the project and providing oversight, shall not be paid by the state. Instead, an estimate of administrative costs shall be included in the county request for proposal for each contract with the voluntary nonprofit or proprietary agency and administrative costs shall then be paid by the agency up to the amount estimated unless the county and agency reach an alternative cost-sharing agreement in the contract that does not involve state participation.

(b) (1) (A) For purposes of this section, to the extent possible, all providers employed by the voluntary nonprofit or proprietary agency shall be persons previously listed on the public authority?s registry. The agency shall, pursuant to the contract, continually recruit and provide the public authority with names of new workers for the registry.

(B) The voluntary nonprofit or proprietary agency in each participating county shall provide for training for all providers recruited pursuant to this paragraph. A public authority may retain the voluntary nonprofit or proprietary agency to provide these services for and under the direction of the public authority. A public authority shall not be eligible to receive reimbursement for any costs associated with administering the pilot project. This shall not prohibit any public authority from using the funding it receives pursuant to paragraph (4) of subdivision (a) for newsletters and other means of communication about training opportunities available through the voluntary nonprofit or proprietary agency.

(C) All providers employed by the voluntary nonprofit or proprietary agency shall be paid no less than the wages and benefits provided for in the public authority?s collective bargaining agreement, provided that this provision shall not obligate the state to participate in a contract rate higher than the maximum allowable contract rate. However, providers employed by the voluntary nonprofit or proprietary agency are not covered by any existing collective bargaining agreements with the public authority.

(2) A voluntary nonprofit or proprietary agency that contracts with a participating county pursuant to subdivision (a) shall perform all of the following duties:

(A) Maintain a live, on-call emergency service response system that is available 24 hours a day, seven days a week.

(B) Replace or supplement providers for a recipient who needs immediate service for the sake of preserving his or her health or safety within two hours of notification.

(C) To the extent possible, employ the recipient?s preferred provider or providers.

(D) If required by the county, provide emergency backup services to severely impaired IHSS recipients when there is an unexpected interruption in services.

(E) Maintain a list of its providers with the public authority.

(F) Establish and maintain an upskilling program, based on practices in existing agency contracts, wherein employees may have the opportunity to use work experience and training toward upward movement on a long-term care career ladder. Any costs associated with the development and maintenance of the upskilling program shall be paid solely by the voluntary nonprofit or proprietary agency.

(G) Be liable for any fraud, waste, or abuse for which it is responsible.

(3) For the duration of the pilot project, supportive services not provided in any month due to hospitalization, illness, refusal, or other cause not within the control of the provider shall not be made up in a subsequent period without caseworker approval.

(c) (1) In each participating county, the IHSS advisory committee, as described in Section 12301.3, shall monitor the pilot program.

(2) Each participating county shall not be eligible to receive state reimbursement of administrative costs associated with monitoring the pilot program. Any administrative costs incurred by a public authority for monitoring the pilot project shall be paid to the public authority pursuant to paragraph (4) of subdivision (a). Any advisory committee expenses incurred as a result of this pilot project, if determined to be reimbursable to the county, shall be reimbursed with the current advisory committee allocation.

(3) Each county pilot project shall continue for four years, provided that if a county takes action to terminate a contract for cause, as defined in the contract, it may then terminate its participation in the pilot project. By the end of the third year, each participating county shall provide for an independent evaluation to assess the success of the pilot program, based on all of the following criteria:

(A) Consumer satisfaction.

(B) Cost-effectiveness.

(C) Average turnover of providers.

(D) The effect of the pilot project on non-IHSS vendors, workers, and referral agencies.

(E) Worker satisfaction.

(F) The extent to which counties identify, refer to, and work with appropriate agencies in investigation, administrative action, or prosecution of instances of fraud, as defined in subdivision (a) of Section 12305.8, in the provision of supportive services.

(d) All costs associated with the independent evaluation shall be paid solely by the voluntary nonprofit or proprietary agency.

(e) The independent evaluation shall be sent directly to the appropriate policy and fiscal committees of the Legislature.

(f) County social workers shall continue to establish eligibility, needs, and frequency of service and serve as recipient advocates, as appropriate.

(Amended by Stats. 2009, Ch. 140, Sec. 196. Effective January 1, 2010.)



12316

(a) The City and County of San Francisco may implement a pilot project of not less than three years? duration to implement the provision of pooled services under this article through a modified delivery system in no more than five HUD-subsidized senior housing facilities owned by nonprofit organizations. If the department deems that a waiver of statutes or regulations is necessary, the pilot project shall be operated in accordance with that waiver. The purpose of the pilot project shall be to improve consumer satisfaction with in-home supportive services.

(b) (1) A pool of providers shall be selected by consumers, site staff, and the county to provide in-home supportive services under the pilot project consistent with the county?s uniform assessment of needs as specified in Section 12309.

(2) Authorized nonmedical personal services shall be provided under the pilot project by providers in the pool at the times and frequency appropriate to meet each consumer?s need intermittently throughout the course of the day.

(3) A memorandum of understanding between the county and the specific sites shall be signed before the project begins.

(c) (1) Consumers shall sign a disclosure form that explains the consumer?s rights and responsibilities as an indication of their election to participate in the pilot project.

(2) Consumers who live in designated senior housing projects shall be offered the option of being serviced by the pilot project. These consumers shall have the option to change that decision at any time.

(d) As a separate consumer option under the pilot project, designated related services shall be provided for several consumers simultaneously.

(e) The county shall monitor the provision of services under the pilot project to ensure that the level and quality of services provided through the pilot project is at least at the same level that would have been provided under the nonpilot project individual provider service delivery as provided in Section 12302.

(f) (1) The department shall, in conjunction with the county, develop a provider timesheet and daily log to track the work performed by providers under the pilot project to ensure appropriate provider payment and to track the work provided for each consumer back to the consumer?s authorization.

(2) It is the intent of the Legislature that provider payment be issued by the state?s Case Management Information and Payroll System (CMIPS) to each provider who provides services pursuant to the pilot project.

(g) At the end of three years, the county shall evaluate the success of the pilot project implemented under this section. If the pilot project is successful, the department shall, at the county?s request, extend the pilot project for an additional two years. The success of the pilot project shall be evaluated based on the following factors:

(1) Consumer satisfaction.

(2) Cost effectiveness.

(3) Average turnover of providers.

(h) In evaluating the project, the county shall ensure all of the following:

(1) An independent, impartial, outside evaluator or a county employee independent of the project shall be used.

(2) If the county decides to employ an outside evaluator, the county shall be responsible for all costs associated with the evaluation.

(3) The department shall approve the evaluation design and plan.

(4) Quarterly progress reports shall be completed.

(5) If a federal waiver is required, the county shall follow federal waiver evaluation criteria requirements.

(i) The department may waive the enforcement of specific statutory requirements, regulations, and standards in the county by formal order of the director pursuant to Section 18204.

(j) The department, in coordination with the Director of Health Services, shall seek any federal waivers or approvals necessary for continued funding of the Personal Care Services Program (PCSP) pursuant to Section 14132.95 of the Welfare and Institutions Code. The State Department of Health Services shall have 30 days from the date of request by the county to make a determination of the need to seek federal approval and, if the department deems the approval to be necessary, to formally request the approval. The implementation of the pilot project shall occur after any necessary federal waivers or approvals are obtained.

(k) The pilot project shall be cost-neutral to the state.

(Added by Stats. 1998, Ch. 479, Sec. 1. Effective January 1, 1999.)



12317

(a) The State Department of Social Services shall be responsible for procuring and implementing a new Case Management Information and Payroll System (CMIPS) for the In-Home Supportive Services Program and Personal Care Services Program (IHSS/PCSP). This section shall not be interpreted to transfer any of the IHSS/PCSP policy responsibilities from the State Department of Social Services or the State Department of Health Care Services.

(b) At a minimum, the new system shall provide case management, payroll, and management information in order to support the IHSS/PCSP, and shall do all of the following:

(1) Provide current and accurate information in order to manage the IHSS/PCSP caseload.

(2) Calculate accurate wage and benefit deductions.

(3) Provide management information to monitor and evaluate the IHSS/PCSP.

(4) Coordinate benefits information and processing with the California Medicaid Management Information System.

(c) The new system shall be consistent with current state and federal laws, shall incorporate technology that can be readily enhanced and modernized for the expected life of the system, and, to the extent possible, shall employ open architectures and standards.

(d) By August 31, 2004, the State Department of Social Services shall begin a fair and open competitive procurement for the new CMIPS. All state agencies shall cooperate with the State Department of Social Services and the California Health and Human Services Agency Data Center to expedite the procurement, design, development, implementation, and operation of the new CMIPS.

(e) The State Department of Social Services, with any necessary assistance from the State Department of Health Care Services, shall seek all federal approvals and waivers necessary to secure federal financial participation and system design approval of the new system.

(f) The new CMIPS shall include features to strengthen fraud prevention and detection, as well as to reduce overpayments. Program requirements shall include, but shall not be limited to, the ability to readily identify out-of-state providers, recipient hospital stays that are five days or longer, and excessive hours paid to a single provider, and to match recipient information with death reports. This functionality shall be available by April 1, 2010, and implemented statewide by July 1, 2011.

(Amended by Stats. 2008, Ch. 759, Sec. 33. Effective September 30, 2008.)



12317.1

The department may enter into interagency agreements with the State Department of Health Services to administer approved federal waivers authorized pursuant to Section 14132.951 or services provided under Section 14132.95, and to deliver waiver services in the same manner as services delivered pursuant to this article, and as authorized by Section 1396a(a)(11)(A) of Title 42 of the United States Code, which provides that California?s state plan for medical assistance under the Medicaid program allows the State Department of Health Services, as the single state Medicaid agency, to ?enter into cooperative arrangements with the State agencies responsible for administering or supervising the administration of health services and vocational rehabilitation services in the State looking toward maximum utilization of such services in the provision of medical assistance under the plan.? If an interagency agreement is entered into pursuant to this section, it shall come within the provisions of Section 14000.03.

(Added by Stats. 2004, Ch. 229, Sec. 53. Effective August 16, 2004.)



12317.2

(a) Except as set forth in subdivision (b), in the event of a conflict between the terms of the waiver approved pursuant to Section 14132.951 and any provision of this part or any regulation adopted for the purpose of implementing this part, the terms of the waiver shall control to the extent that the services are covered under the waiver. If the department determines that a conflict exists, the department shall issue updated instructions to counties for purposes of implementing necessary program changes. The department shall post a copy of, or a link to, the instructions on its Web site.

(b) The authority to waive or modify provisions of this part pursuant to this section does not include the authority to waive or modify the provisions of Section 12301.2, 12301.6, 12302.25, 12306.1, or 12309.

(Added by Stats. 2004, Ch. 229, Sec. 54. Effective August 16, 2004.)



12330

(a) No later than January 1, 2014, the department, in consultation with the State Department of Health Care Services, and in collaboration with stakeholders including, but not limited to, IHSS recipients and recognized employee representatives, shall develop a training curriculum for IHSS providers that shall address issues of consistency, accountability, and increased quality of care for IHSS recipients.

(b) Participation in the training developed pursuant to subdivision (a) shall be voluntary.

(c) Nothing in this section shall require that training be funded by the state.

(d) This section shall not be construed to preclude a managed care health plan, as part of the care coordination team, from developing recipient-specific voluntary training curriculum for an IHSS provider who has been integrated into a beneficiary?s care coordination team.

(e) The IHSS recipient shall continue to have the right to train his or her individual provider.

(Amended by Stats. 2012, Ch. 439, Sec. 41. Effective September 22, 2012. Conditionally inoperative as prescribed by Stats. 2013, Ch. 37, Sec. 34.)






ARTICLE 8. Relatives? Responsibility

12350

No relative shall be held legally liable to support or to contribute to the support of any applicant for or recipient of aid under this chapter. No relative shall be held liable to defray in whole or in part the cost of any medical care or hospital care or other service rendered to the recipient pursuant to any provision of this code if he is an applicant for or a recipient of aid under this chapter at the time such medical care or hospital care or other service is rendered.

Notwithstanding Sections 3910, 4400, and 4401 of the Family Code, or Section 270c of the Penal Code, or any other provision of this code, no demand shall be made upon any relative to support or contribute toward the support of any applicant for or recipient of aid under this chapter. No county or city and county or officer or employee thereof shall threaten any such relative with any legal action against him by or in behalf of the county or city and county or with any penalty whatsoever.

(Amended by Stats. 1992, Ch. 163, Sec. 153. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



12351

In order to conserve state enforcement funds and because of hardships under past law on the operative date of this act there is hereby released, rescinded, canceled, and otherwise nullified in whole, any sums due or owing and which yet remain unpaid from a responsible relative under Article 3 (commencing with Section 12100) of Chapter 3 of Part 3 of Division 9 of this code as in effect prior to January 1, 1974, to the state and counties; provided that such responsible relative begins and continues until January 1, 1976, to perform in compliance with the provisions of Article 8 (commencing with Section 12350) of Chapter 3 of Part 3 of Division 9 of this code as in effect from January 1, 1974, to January 1, 1976, inclusive.

Nothing in this section shall be construed to give to any responsible relative any right whatever to recover from an applicant, recipient, or county or the state any sum already actually and properly paid by the responsible relative prior to January 1, 1974.

(Added by Stats. 1976, Ch. 504.)









CHAPTER 3.5. Benefits For California Veterans

12400

(a) Notwithstanding any other provision of law, any person receiving benefits under Section 12200 on December 14, 1999, and who meets the requirements of subdivision (b) shall be eligible to receive benefits under this chapter although he or she does not retain a residence in the state and returns to the Republic of the Philippines, if he or she maintains a permanent residence in the Republic of the Philippines without any lapse of his or her presence in the Republic of the Philippines for a period of more than 30 consecutive days in any period of 12 months and without a lapse of his or her presence in the Republic of the Philippines for two periods of 30 consecutive days during a period of three years.

(b) A person subject to subdivision (a) shall be eligible to receive benefits pursuant to this chapter if he or she was receiving benefits pursuant to subdivision (a), (b), (c), or (d) of Section 12200 on December 14, 1999, and meets both the following requirements:

(1) He or she is a veteran of World War II.

(2) He or she was a member of the Government of the Commonwealth of the Philippines military forces who was in the service of the United States on July 31, 1941, or thereafter.

(c) Benefits under this chapter shall be calculated the same as those benefits paid under subdivision (a), (b), (c), or (d) of Section 12200, as appropriate.

(d) Benefits paid under this chapter shall be in lieu of benefits paid under Section 12200 or any other provision of Article 1 (commencing with Section 12000) of Chapter 3 for the period for which the benefits are paid.

(e) Benefits shall be paid under this chapter for any period during which the recipient is eligible to receive benefits under Title 8 of the federal Social Security Act as a result of the application of federal Public Law 106-169, subject to any limitations imposed by this section.

(f) This section shall apply only to any individual who returns to the Republic of the Philippines for the period during which the individual establishes and maintains a residence in the Republic of the Philippines and shall cease to apply to any individual who, after receiving benefits pursuant to this section, leaves the Republic of the Philippines and establishes a residence outside the Republic of the Philippines.

(g) To assist the state in administering this chapter, the Secretary of the California Health and Human Services Agency shall seek an agreement with the federal government to administer this chapter in conjunction with benefits under Title 8 of the federal Social Security Act.

(Added by Stats. 2000, Ch. 143, Sec. 3. Effective July 19, 2000.)






CHAPTER 4. Emergency Payments and Special Circumstances for Aged, Blind and Disabled

ARTICLE 1. General Provisions

12500

(a) The purpose of this chapter is to provide payment to meet the needs of recipients under Chapter 3 (commencing with Section 12000), under emergency or special circumstances in the event that the federal government makes no provision for that category payment or in the event that the payment from the federal government program is lost, stolen, or likely to be delayed beyond four days.

(b) The payments provided for under this chapter are also available to the recipients of programs provided for under Article 7 (commencing with Section 12300) of Chapter 3 and Chapter 10.3 (commencing with Section 18937) of Part 6.

(Amended by Stats. 2001, Ch. 111, Sec. 38. Effective July 30, 2001.)



12501

(a) To the extent permitted by federal law, payments made pursuant to this chapter for special circumstances shall be excluded in determining the income of an individual for the purposes of the federal supplemental security income program and the state supplementary payment program administered by the Commissioner of Social Security and shall be considered as assistance based on need and furnished by the state as described in Section 1616(a) of Title XVI of the Social Security Act.

(b) Payments made pursuant to this chapter for special circumstances shall be excluded in determining the income of an applicant for or recipient of benefits under the program provided for under Article 7 (commencing with Section 12300) of Chapter 3 and Chapter 10.3 (commencing with Section 18937) of Part 6.

(Amended by Stats. 2001, Ch. 111, Sec. 39. Effective July 30, 2001.)



12502

There shall not be additional income and resource limits for the program provided for under this chapter other than those applicable to the categorical program mentioned in Section 12500 that provides eligibility for the program provided for in this chapter.

(Added by Stats. 2001, Ch. 111, Sec. 39.5. Effective July 30, 2001.)






ARTICLE 3. Special Circumstances

12550

(a) For the purposes of this article, ?special circumstances? means those which are not common to all recipients and which arise out of need for certain goods or services, and physical infirmities or other conditions peculiar, on a nonrecurring basis, to the individual?s situation. Special circumstances shall include purchase, repair, and replacement of essential household furniture, equipment, or clothing, necessary moving expenses, required housing repairs, and unmet shelter needs, subject to limits set by the department.

(b) This section shall become operative on July 1, 1998.

(Amended by Stats. 2001, Ch. 111, Sec. 40. Effective July 30, 2001.)



12550.1

(a) Effective July 1, 2001, and notwithstanding any other provision of law, the following benefits shall be provided under this article:

(1) The maximum amount for purchase, repair, or modification of housing or to prevent foreclosures or for relocation expenses shall be one thousand five hundred dollars ($1,500).

(2) The maximum amount of payment for the purchase, repair or replacement of equipment, including appliances, shall be six hundred dollars ($600).

(3) The maximum amount of payment for the purchase, repair, or replacement of bedding and mattresses shall be three hundred dollars ($300).

(4) The maximum amount of payment for the purchase, repair, or replacement of clothing shall be two hundred fifty dollars ($250).

(b) The department may adopt emergency regulations to implement this section.

(Added by Stats. 2001, Ch. 111, Sec. 41. Effective July 30, 2001.)



12551

Special circumstances shall also include special needs as provided in Sections 11023 and 11023.1.

This section shall become operative on July 1, 1998.

(Amended by Stats. 1997, Ch. 606, Sec. 30. Effective October 3, 1997. Note: This section was inoperative from October 3, 1997, until July 1, 1998, pursuant to provisions from this amendment (by Stats. 1997, Ch. 606).)



12552

The county shall verify that a special circumstance does exist and shall issue a warrant for payment within the guidelines provided by the department. The county shall then send a claim to the state for payment.

This section shall become operative on July 1, 1998.

(Amended by Stats. 1997, Ch. 606, Sec. 31. Effective October 3, 1997. Note: This section was inoperative from October 3, 1997, until July 1, 1998, pursuant to provisions from this amendment (by Stats. 1997, Ch. 606).)



12552.1

(a) A county may transfer funds received for the implementation of this chapter from its administrative allocation to its benefit allocation for the purposes of providing additional benefits to clients to the extent that administrative savings are achieved.

(b) This section shall become operative on July 1, 2001.

(Added by Stats. 2001, Ch. 111, Sec. 42. Effective July 30, 2001. Applicable from July 1, 2001, by its own provisions.)



12553

(a) Notwithstanding Section 12552, special circumstances shall also include the administration and payment by the department pursuant to this section of a recurring special need allowance to every eligible recipient who has a guide dog, signal dog, or other service dog, to pay for dog food and other costs associated with the dog?s care and maintenance.

(b) Beginning January 1, 1991, the special need allowance shall be forty dollars ($40) per month. Beginning July 1, 1991, this amount shall be increased to fifty dollars ($50) per month.

(c) The department shall mail an application for the allowance to each eligible recipient. The application shall be upon a standard form prescribed by regulations of the department and containing a written declaration that the affirmation is made under penalty of perjury subject to prosecution as the crime of perjury under the Penal Code. The recipient or, if the recipient is incapable, another person as described in Section 11054 may make the affirmation. The department shall grant the special need allowance upon the basis of the affirmation by mailing a monthly warrant in the amount indicated in subdivision (b) to the recipient.

(d) The county welfare department shall cooperate in assisting the recipient in completing his or her application for the special need allowance authorized by this section.

(e) For purposes of this section, ?eligible recipient? means any blind or disabled recipient of either or both of the following benefits:

(1) Federal supplemental security income benefits provided pursuant to Subchapter 16 (commencing with Section 1381) of Chapter 7 of Title 42 of the United States Code.

(2) Benefits provided under the State Supplementary Program pursuant to Chapter 3 (commencing with Section 12000).

(Amended by Stats. 1990, Ch. 871, Sec. 1.)



12554

(a) Notwithstanding Section 12552, special circumstances shall also include the administration and payment by the department pursuant to this section of a recurring special need allowance to every eligible recipient who has a guide dog, signal dog, or other service dog, to pay for dog food and other costs associated with the dog?s care and maintenance.

(b) For purposes of this section, the special need allowance shall be fifty dollars ($50) per month.

(c) The department shall mail an application for the allowance to each recipient of benefits under the federal Social Security Disability Insurance (SSDI) program who is known to the department to have a guide dog, signal dog, or other service dog, or who has requested an application from the department, and who is a legal resident of this state. The application shall include a disclosure of the applicant?s resources and all sources and amounts of the applicant?s income. The application shall be upon a standard form prescribed by regulations of the department and containing a written declaration that the affirmation is made under penalty of perjury subject to prosecution as the crime of perjury under the Penal Code. The recipient or, if the recipient is incapable, another person as described in Section 11054 may make the affirmation. In order to establish eligibility pursuant to subdivision (e), the applicant shall also be required to present a proof of income statement from the federal Social Security Administration. The department shall grant the special need allowance upon the basis of the affirmation by mailing a monthly warrant in the amount indicated in subdivision (b) to the recipient.

(d) The county welfare department shall cooperate in assisting the recipient in completing his or her application for the special need allowance authorized by this section.

(e) For purposes of this section, ?eligible recipient? means any person legally residing in this state who is a recipient of benefits under the federal Social Security Disability Insurance (SSDI) program, provided for pursuant to Title II of the federal Social Security Act (42 U.S.C. Sec. 401, et seq.) and whose income and resources are not in excess of the federal poverty level. For purposes of determining eligibility under this section, income and resources shall be defined in the same manner as those terms are used in determining eligibility for aid under Chapter 3 (commencing with Section 12000).

(Amended by Stats. 2001, Ch. 452, Sec. 1. Effective January 1, 2002.)






ARTICLE 4. Fiscal Provisions

12600

The department shall reimburse the counties for the cost of actual payments made pursuant to this chapter and for the administrative costs actually attributable to such payments.

(Repealed and added by Stats. 1973, Ch. 1216.)



12601

Funds for the costs and administration of Articles 2 (commencing with Section 12525) and 3 (commencing with Section 12550) of this chapter shall be limited to the amounts and controls set forth in the Budget Act.

(Added by Stats. 1973, Ch. 1216.)









CHAPTER 5. Loans to Blind Persons

12700

There is in the State Treasury a permanent revolving fund, in the amount of one hundred fifty thousand dollars ($150,000), to be known as the Revolving Loan Fund, and to be administered by the department. The fund shall be used to make loans to recipients of aid to the aged, blind, or disabled due to blindness under Chapter 3 (commencing with Section 12000), at a rate of interest not to exceed 3 percent per year, to enable those recipients to establish themselves in businesses, professions, or other gainful employment, including, but not limited to self-employment or to assist those already engaged in such endeavors. No loan in excess of fifteen thousand dollars ($15,000) shall be made to any individual under this section.

The department shall establish through the Office of Services to the Blind the terms and conditions of loans made pursuant to this section, and shall prescribe the procedure to be followed in making application for such loans. All funds received in repayment of loans made pursuant to this section shall be deposited in the Revolving Loan Fund, and shall be available for the making of additional loans as provided in this section.

The collection procedures appropriate to the purposes and objectives of the loan fund shall be prescribed by the Office of Services to the Blind.

(Amended by Stats. 1986, Ch. 415, Sec. 11. Effective July 17, 1986.)






CHAPTER 5.1. Social Services

13000

The purpose of this chapter is to set forth those policies and procedures as are necessary to accommodate reductions in federal funds provided under Title XX of the federal Social Security Act as amended by the federal Omnibus Budget Reconciliation Act of 1981.

(Added by Stats. 1982, 1st Ex. Sess., Ch. 3, Sec. 40. Effective February 17, 1982.)



13001

Funding for social services programs administered by county welfare departments shall include but not be limited to federal funds received under Titles IV, XIX, and XX of the federal Social Security Act, and the State General Fund. The appropriation and allocation of these funds shall be in accordance with the annual Budget Act and the provisions of this chapter.

(Amended by Stats. 1993, Ch. 999, Sec. 2. Effective October 11, 1993.)



13002

From the funds described in Section 13001 each county shall receive three allocations. The first allocation shall be for support of Child Welfare Services as defined in Chapter 5 (commencing with Section 16500 of Part 4). This allocation shall be known as the Child Welfare Services Grant. The second allocation shall be for support of protective services for adults, and other services directed at the five national goals specified in Section 13003. This allocation shall be known as the County Services Block Grant. The third allocation shall be for in-home supportive services administration. The notice of such action must be provided at least seven days prior to the meeting at which such action is to be taken. Such notice shall be provided in the same manner as the county provides notice for its regularly scheduled meetings. Funds from the Child Welfare Services Grant and the County Services Block Grant and the in-home supportive services administration allocations shall be available only when matched by county funds pursuant to the provisions of Part 1.5 (commencing with Section 10100).

(Amended by Stats. 2001, Ch. 111, Sec. 43. Effective July 30, 2001.)



13003

County allocations may be used to provide necessary training and shall be used to provide social services which meet the following five federal goals of Title XX of the federal Social Security Act.

(1) Achieve or maintaining self-support to prevent, reduce, or eliminate dependency.

(2) Achieving or maintaining self-sufficiency, including reduction or prevention of dependency.

(3) Preventing or remedying neglect, abuse, exploitation of children and adults unable to protect their own interests, or reuniting families.

(4) Preventing or reducing inappropriate institutional care by providing community-based care, home-based care, or other forms of less intensive care.

(5) Securing referral or admission for institutional care when other forms of care are not appropriate or providing services to individuals or institutions.

(Added by Stats. 1982, 1st Ex. Sess., Ch. 3, Sec. 40. Effective February 17, 1982.)



13004

Counties, in expending the County Services Block Grant allocation shall provide protective services for adults pursuant to Section 12251.

(Amended by Stats. 2001, Ch. 111, Sec. 44. Effective July 30, 2001.)



13005

Counties, after expending the County Services Block Grant allocation for the priorities specified in Section 13004 may expend any remaining funds for other services directed at the five goals specified in Section 13003.

(Amended by Stats. 1984, Ch. 268, Sec. 51.5. Effective June 30, 1984.)



13006

Regulations promulgated by the department relating to protective services for adults shall provide counties with maximum flexibility in determining the type and level of services and use of funds for such services.

(Amended by Stats. 2001, Ch. 111, Sec. 45. Effective July 30, 2001.)



13007

Each county shall report to the State Department of Social Services all necessary information in order to comply with federal and state requirements for the social services block grant.

(Added by Stats. 1982, 1st Ex. Sess., Ch. 3, Sec. 40. Effective February 17, 1982.)



13008

Federal funds for Refugee Social Services that are allocated to county welfare departments for Title XX social services shall be allocated to each county in the same proportion that refugees on aid in each county bear to the total refugees on aid in the state. Federal funds for Targeted Assistance Services that are allocated to county welfare departments shall be allocated to each targeted county in the same proportion that refugees on aid bear to the total refugees on aid in the targeted counties. The allocation shall be developed from caseload statistics from the previous fiscal year which include refugees in the following programs:

(a) Time-eligible and time-expired refugees in the Aid to Families with Dependent Children (AFDC) program.

(b) General Assistance.

(c) The Refugee Cash Assistance Program.

(d) The Refugee Demonstration Program.

(Added by Stats. 1987, Ch. 1182, Sec. 1.)






CHAPTER 5.5. County Administration of Refugee Social Services and Targeted Assistance Funds

13275

The department shall require that a county?s costs of administering any employment-related and English training program funded by the Refugee Social Services program funds derived from the federal Refugee Act of 1980, as amended, shall not exceed the percentage for county administrative costs permitted by the department in administering the Refugee Targeted Assistance Program.

(Added by Stats. 1987, Ch. 1192, Sec. 6. Effective September 26, 1987.)



13276

(a) After setting aside the necessary state administrative funds, the department shall allocate all social services funds derived from the federal Refugee Act of 1980 (Public Law 96-212), as amended, that are required to be used for employment-related and English language training to each eligible county, in the same proportion that refugees on aid in each eligible county bears to the total refugees on aid in all eligible counties. The department shall assign differential weights for refugees based on the length of time that they have resided in the United States, as follows:

(1) For refugees who have resided in this country one year or less, the department shall use a weight of 1.50 for the purposes of calculating the allocation in this subdivision.

(2) For refugees who have resided in this country two years or less, but more than one year, the department shall use a weight of 1.25 for the purposes of calculating the allocation in this subdivision.

(3) For refugees who have resided in this country five years or less, but more than two years, the department shall use a weight of 1.00 for the purposes of calculating the allocation in this subdivision.

(b) After setting aside the necessary state administrative funds, the department shall allocate all federal targeted assistance received by the department to the counties designated by the federal government as eligible in the same way funds are allocated by the federal government in the final targeted assistance formula allocations to states.

(c) For the purposes of this section, ?eligible county? means a county or city and county designated as impacted using a formula to be developed by the department based upon the refugee arrivals in the county during the preceding 60-month period for which the department has data.

(Amended by Stats. 2005, Ch. 492, Sec. 1. Effective January 1, 2006.)



13277

(a) The department shall notify each county board of supervisors of the availability of funds described in subdivisions (a) and (b) of Section 13276.

(b) (1) Any county administering refugee employment social services funds shall designate an agency which shall be responsible for implementing a plan for the provision of services funded by refugee employment social services funds.

(2) Until October 1, 1990, paragraph (1) does not apply to any county on whose behalf the department is administering the refugee employment social services funds.

(c) Any county which receives funds pursuant to the Refugee Targeted Assistance program shall designate an agency which shall be responsible for implementing a plan for the provision of services funded by those funds.

(d) The plans required by subdivisions (b) and (c) shall be in accordance with subdivisions (e) and (f) and Sections 13278 and 13279.

(e) (1) Each county shall administer refugee employment social services funds and funds received pursuant to the Refugee Targeted Assistance program according to a plan or plans developed by the county and approved by the department.

(2) The plan or plans developed pursuant to paragraph (1) shall be developed in accordance with guidelines which are issued by the department and which reflect the full intent of this chapter that the funding for, and provision of, services shall lead to the earliest possible self-sufficiency for all refugee recipients of aid.

(3) Any plan or plans developed pursuant to paragraph (1) shall, at a minimum, meet all of the following requirements:

(A) Each county board of supervisors shall ensure that the county planning process is designed in such a way as to facilitate refugee participation and public input in that process.

(B) The plan or plans shall include a description of how social services and target assistance funds derived from the federal Refugee Act of 1980 (Public Law 96-212), as amended, and allocated to the county by the department will be used to provide services to refugees.

(C) The plan or plans shall specifically address how services will be delivered to refugees receiving aid in each county.

(D) (i) The plan or plans shall provide for the priority consideration for funding refugee community-based organizations if they demonstrate the capacity to implement the proposed programs, which capacity shall be comparable to that of other competitors who qualify for funding.

(ii) Clause (i) does not apply to any county which uses those funds to pay for services for refugees participating in the program authorized under Article 3.2 (commencing with Section 11320) of Chapter 2 of the supplemental services component authorized by subdivision (c) of Section 13280.

(f) Any plan or plans approved pursuant to Section 11320.2 which is developed by any county which elects to utilize these funds to pay for any service provided to, or any activity performed on behalf of, any refugee participating in the program authorized by Article 3.2 (commencing with Section 11320) of Chapter 2 shall meet the requirements of subdivision (e) and Section 13280.

(g) (1) Prior to October 1, 1990, the department shall discontinue administering refugee employment social services funds for a county pursuant to the request of the county.

(2) Commencing October 1, 1990, the department shall discontinue administering refugee employment social services funds on behalf of the county.

(h) For purposes of this section, ?refugee employment social services funds? means social services funds derived from the federal Refugee Act of 1980 (Public Law 96-212), as amended, which are required to be used for employment-related training for eligible refugees.

(Repealed and added by Stats. 1990, Ch. 379, Sec. 4. Effective July 20, 1990.)



13278

Commencing October 1, 1990, the county shall, to the extent permitted by federal law, utilize funds as described in Section 13276 to pay for the costs of any services provided to, or activity performed on behalf of, any refugee participating in the program authorized under Article 3.2 (commencing with Section 11320) of Chapter 2 if that cost is allowed under a plan approved in accordance with Section 11320.2 and federal requirements for refugee employment-related and English language training funds. The plan shall be developed with significant participation by and input from refugee community organizations, voluntary agencies, and other local public and private entities involved in the refugee resettlement process.

(Amended by Stats. 1990, Ch. 379, Sec. 4.5. Effective July 20, 1990.)



13279

(a) Employment-related and English training shall be available to recipients of Refugee Cash Assistance and refugees receiving county general assistance in those counties which are designated as impacted, pursuant to paragraph (2) of subdivision (c) of Section 13276. If the county does not provide these services under the program authorized under Article 3.2 (commencing with Section 11320) of Chapter 2, a portion of the funds allocated to the county in accordance with Section 13276 may be used to provide services to recipients of refugee cash assistance and refugee recipients of general assistance based on federal requirements and service needs, as outlined in the county plan developed pursuant to subdivisions (b) and (c) of Section 13277.

(b) Those funds received pursuant to the Refugee Targeted Assistance program which a county designates as funds needed to meet other locally determined extreme and unusual refugee needs, in accordance with federal requirements governing the use of targeted assistance funds, are not subject to subdivision (a).

(Amended by Stats. 1990, Ch. 379, Sec. 5. Effective July 20, 1990.)



13280

(a) (1) In counties receiving federal refugee social services or federal targeted assistance funding, or both, the county welfare department shall include in its GAIN plan a section which specifically addresses the provision of services for refugee applicants for, and recipients of, aid pursuant to Chapter 2 (commencing with Section 11200) and the orderly transition of those applicants and recipients into the GAIN program.

(2) County staff responsible for the administration of Chapter 2 shall work in conjunction with county staff responsible for the administration of refugee programs, as well as with representatives of local mutual assistance associations, voluntary agencies and other organizations involved in refugee resettlement to ensure that the section of the GAIN plan specified in paragraph (1) reflects the needs of the refugee applicants for, and recipients of, aid under the Aid to Families with Dependent Children program, the services are delivered in accordance with the provisions of that section of the county?s GAIN plan which is specified in paragraph (1), and that this transition occurs as quickly as possible within resources available to the GAIN program.

(b) The department shall annually reevaluate that section of the county?s GAIN plan which is developed pursuant to paragraph (1) of subdivision (a). This reevaluation shall be made in conjunction with the county?s development of its annual overall GAIN plan update and will be subject to approval of the department.

(c) If a county submits a plan for statutory reductions, as defined in subdivision (h) of Section 11320.21, the county shall assess the effects of these reductions on the provision of GAIN services to refugees and discuss these effects in its statutory reduction plan.

(d) (1) A county may maintain within the GAIN program a supplemental services component for refugees who would otherwise be temporarily excepted from the full range of GAIN services. These services shall complement regular services provided through Article 3.2 to prepare the refugee for self-sufficiency or eventual transition into the GAIN program and shall be funded through federal funds provided by the federal Office of Refugee Resettlement. County boards of supervisors may determine how the services are administered, subject to federal funding requirements.

(2) Any county which elects to implement the supplemental services component authorized by paragraph (1) shall fully describe the component in the section of its GAIN plan required by paragraph (1) of subdivision (a). The description shall specify the types of services planned to meet the special needs of refugees. Those services shall be in accordance with the department?s guidelines governing the use of federal refugee social services and targeted assistance funds.

(3) The GAIN refugee supplemental employment services authorized by paragraph (1) for refugee AFDC applicants and recipients, to the extent permitted by federal law, shall meet the requirements of the Job Opportunities and Basic Skills Training program under Title IV-F of the federal Social Security Act (Part F (commencing with Section 681) of Subchapter 4 of Chapter 7 of Title 42 of the United States Code), and shall be subject to the approval of the department.

(4) Refugee AFDC applicants and recipients who are referred for participation in the supplemental services component authorized by paragraph (1) shall participate in the component services as a condition of eligibility under Chapter 2 (commencing with Section 11200) and shall be subject to the sanctions specified by Section 11320.6 if the services meet the requirements of the Job Opportunities and Basic Skills Training program under Title IV-F of the federal Social Security Act (Part F (commencing with Section 681) of Subchapter 4 of Chapter 7 of Title 42 of the United States Code), and are determined by the county to prepare a refugee for self-sufficiency.

(5) Refugee AFDC recipients already participating in a GAIN component provided through Article 3.2 (commencing with Section 11320) of Chapter 2 shall not be removed from that component for the purpose of participating in the supplemental component authorized by paragraph (1) of subdivision (a).

(e) Any county which elects to implement the supplemental services component authorized by paragraph (1) of subdivision (c) shall provide the supportive services described in subdivision (e) of Section 11320.3. These supportive services shall be funded with federal refugee funds. GAIN supportive services funds shall not be used to fund those supportive services.

(f) This section shall be implemented only in counties where federal refugee social services funds or targeted assistance funds, or both, are available to the county.

(Added by Stats. 1990, Ch. 379, Sec. 7. Effective July 20, 1990.)



13281

Refugee social services funding which is identified as Refugee Mutual Assistance Incentive funds shall be allocated by the department to eligible counties in accordance with the formula specified in Section 13276 and used to fund mutual assistance associations to provide social adjustment and cultural orientation services.

(Added by renumbering Section 13280 by Stats. 1990, Ch. 379, Sec. 6. Effective July 20, 1990.)



13282

The requirements established by this chapter shall be applicable only so long as federal funds are available from the federal Refugee Act of 1980 (Public Law 96-212), as amended.

(Added by renumbering Section 13281 by Stats. 1990, Ch. 379, Sec. 8. Effective July 20, 1990.)



13283

Notwithstanding any other provision of law, the department shall ensure that noncitizen victims of trafficking, domestic violence, and other serious crimes, as defined in subdivision (b) of Section 18945, have access to refugee cash assistance, and refugee employment social services set forth in this chapter, to the same extent as individuals who are admitted to the United States as refugees under Section 1157 of Title 8 of the United States Code. These individuals shall be subject to the same work requirements and exemptions as other participants, provided that compliance with these requirements is authorized by law. An exemption from these requirements shall be available if physical or psychological trauma related to or arising from the victimization impedes their ability to comply. Assistance and services under this subdivision shall be paid from state funds to the extent federal funding is unavailable.

(Added by Stats. 2006, Ch. 672, Sec. 1. Effective January 1, 2007.)






CHAPTER 5.6. Legal Counsel for Unaccompanied Undocumented Minors

13300

(a) Subject to the availability of funding in the act that added this chapter or the annual Budget Act, the department shall contract, as described in Section 13301, with qualified nonprofit legal services organizations to provide legal services to unaccompanied undocumented minors who are transferred to the care and custody of the federal Office of Refugee Resettlement and who are present in this state.

(b) Legal services provided in accordance with subdivision (a) shall be for the sole purpose of providing legal representation to unaccompanied undocumented minors who are in the physical custody of the federal Office of Refugee Resettlement or who are residing with a family member or other sponsor.

(c) For purposes of this chapter, the term ?unaccompanied undocumented minors? means unaccompanied alien children as defined in Section 279(g)(2) of Title 6 of the United States Code.

(d) For purposes of this chapter, the term ?legal services? includes culturally and linguistically appropriate services provided by attorneys, paralegals, interpreters and other support staff for state court proceedings, federal immigration proceedings, and any appeals arising from those proceedings.

(Added by Stats. 2014, Ch. 685, Sec. 13. Effective September 27, 2014.)



13301

Contracts awarded pursuant to Section 13300 shall fulfill all of the following:

(a) Be executed only with nonprofit legal services organizations that meet all of the following requirements:

(1) Have at least three years of experience handling asylum, T-Visa, U-Visa, or special immigrant juvenile status cases and have represented at least 25 individuals in these matters.

(2) Have experience in representing individuals in removal proceedings and asylum applications.

(3) Have conducted trainings on these issues for practitioners beyond their staff.

(4) Have experience guiding and supervising the work of attorneys whom themselves do not regularly participate in this area of the law but nevertheless work pro bono on the types of cases described in paragraph (1).

(5) Are accredited by the Board of Immigration Appeals under the United States Department of Justice?s Executive Office for Immigration Review or meet the requirements to receive funding from the Trust Fund Program administered by the State Bar of California.

(b) Provide for legal services to unaccompanied undocumented minors on a fee-per-case basis, as determined by the department, which shall include all administrative and supervisory costs and court fees.

(c) Require reporting, monitoring, or audits of services provided, as determined by the department.

(d) Require contractors to coordinate efforts with the federal Office of Refugee Resettlement Legal Access Project in order to respond to and assist or represent unaccompanied undocumented minors who could benefit from the services provided under this chapter.

(e) Require contractors to maintain adequate legal malpractice insurance and to indemnify and hold the state harmless from any claims that arise from the legal services provided pursuant to this chapter.

(Added by Stats. 2014, Ch. 685, Sec. 13. Effective September 27, 2014.)



13302

Notwithstanding any other law:

(a) Contracts awarded pursuant to this chapter shall be exempt from the personal services contracting requirements of Article 4 (commencing with Section 19130) of Chapter 5 of Part 2 of Division 5 of Title 2 of the Government Code.

(b) Contracts awarded pursuant to this chapter shall be exempt from the Public Contract Code and the State Contracting Manual, and shall not be subject to the approval of the Department of General Services.

(c) The client information and records of legal services provided pursuant to this chapter shall be subject to the requirements of Section 10850 and shall be exempt from inspection under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Part 1 of the Government Code).

(d) The state shall be immune from any liability resulting from the implementation of this chapter.

(Added by Stats. 2014, Ch. 685, Sec. 13. Effective September 27, 2014.)






CHAPTER 5.8. Disaster Relief Grants

13600

(a) The State Department of Social Services may provide state supplemental grants to meet disaster-related necessary expenses or serious needs of individuals and households adversely affected by any disaster declared by the President of the United States in those cases where individuals and households are unable to meet those expenses or needs through assistance under Section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (P.L. 93-288, as amended by P.L. 106-390 (42 U.S.C. Sec. 5174)), or from other sources.

(b) Grants shall only be made to individuals and households determined to be eligible for the federal assistance to individuals and households program under Section 5174 of Title 42 of the United States Code and who still have unmet serious needs and have suffered losses reimbursable under that program in excess of the maximum federal grant amount.

(c) The State Department of Social Services may make a grant to those individuals and households equal to the difference between the federal grant awarded and federally eligible appraised loss, not to exceed ten thousand dollars ($10,000) per individual or household.

(d) Application procedures established for the administration of this chapter shall conform to the procedures required in the Robert T. Stafford Disaster Relief and Emergency Assistance Act (P.L. 93-288, as amended by P.L. 106-390). The State Department of Social Services shall ensure that applicants for relief under this chapter have exhausted all other available means of seeking relief for disaster damage prior to receiving any grants pursuant to this chapter.

(e) Application procedures utilized in the administration of this chapter shall be subject to the following criteria:

(1) All applications, forms, and other written materials presented to persons seeking assistance shall be available in English and in the same language as that used by the major non-English-speaking group within the disaster area.

(2) Bilingual staff who reflect the demographics of the disaster area shall be available to applicants.

(Amended by Stats. 2002, Ch. 350, Sec. 5. Effective January 1, 2003.)



13601

There is hereby created in the State Treasury the California Individual and Family Supplemental Grant Fund. Moneys in the fund shall be available to pay claims from individuals and families for losses or damages occurring during the incident period of a Presidential disaster declaration for individual assistance. Any moneys appropriated to the fund by the Legislature shall be allocated to the State Department of Social Services to provide supplemental individual and family grant assistance for unmet needs. The funds shall not be used to fulfill matching fund requirements for federal disaster assistance, but shall be used to supplement the federal assistance to individuals and households program under Section 5174 of Title 42 of the United States Code. Notwithstanding Section 13340 of the Government Code, moneys in this fund are continuously appropriated, without regard to fiscal years, for the purpose of making grants pursuant to this chapter.

(Amended by Stats. 2002, Ch. 350, Sec. 6. Effective January 1, 2003.)






CHAPTER 6. Homeless Youth Emergency Service Pilot Projects

13700

The Legislature finds and declares all of the following:

(a) There are homeless minors living on the streets of major urban centers in this state without adequate food, shelter, health care, or financial support.

(b) Many of these homeless youth in these urban centers come from out-of-city or out-of-county locations.

(c) The homeless child, in many instances, has a history of physical or sexual abuse at home, and of having been rejected or forced out of the parental home.

(d) While living on the streets, these youth fall prey to drug abuse, prostitution, and other illegal activities.

(e) Local public agencies are unable to provide these youth with an adequate level or range of remedial services.

(f) These homeless minors are urgently in need of specialized services to locate them, to assist them with their immediate survival needs, and to address their long-term need to reunite with their parents or find a suitable home.

(g) Two homeless youth emergency service pilot programs, one in the City of Los Angeles, and one in the City and County of San Francisco, have demonstrated the need for ongoing programs to meet the needs of homeless minors and the effectiveness of these programs in meeting these needs.

The purpose of this chapter is therefore to maintain one homeless youth emergency project in the County of Los Angeles and one in the City and County of San Francisco, where the problem is most acute, and to the extent funds are appropriated in the Budget Act of 1991, to establish additional homeless youth emergency service pilot projects pursuant to this chapter. It is the further purpose of this chapter to examine the condition of homeless youth in major urban areas of this state with populations of 500,000 or more, as well as other urban, suburban, and rural areas, and develop a profile of homeless youth in terms of background and available services, in order to locate these youth, to provide for their emergency survival needs, and to assist them in reunification with their parents or in finding a suitable home.

(Amended by Stats. 1991, Ch. 1091, Sec. 164.)



13700.5

For purposes of this chapter, ?office? means the Office of Criminal Justice Planning.

(Added by Stats. 1985, Ch. 1445, Sec. 2.)



13701

Each homeless youth project established under this chapter shall provide services which shall include, but are not limited to, all of the following:

(a) Food and access to an overnight shelter.

(b) Counseling to address immediate emotional crises or problems.

(c) Outreach services to locate homeless youth and link them with services, and drop-in facilities to make the services accessible to the street population.

(d) Screening for basic health needs and referral to public and private agencies for health care.

(e) Linkage to other services offered by public and private agencies.

(f) Long-term stabilization planning so that the youth may be returned to the parental home under circumstances favoring long-term reunification with the family, or so that the youth can be suitably placed in a situation outside the family when family reunification is not possible.

(g) Followup services to ensure that the return to the family or the placement outside the family is stable.

(Amended by Stats. 1988, Ch. 288, Sec. 2. Effective July 7, 1988.)



13703

(a) One homeless youth emergency service project shall be established in the County of Los Angeles and one shall be established in the City and County of San Francisco. One homeless youth emergency service project shall also be established in the County of San Diego and one shall be established in the County of Santa Clara. Each project may have one central location or may have more than one location in the service area in order to serve effectively the area population of homeless youth. Each project shall be operated by an agency in accordance with the grant award agreement with the office.

(b) The office shall prepare and disseminate a request for proposals for grantees under this chapter by February 15, 1986. The office shall enter into grant award agreements, and the operation of pilot projects shall begin, not later than June 1, 1986. With respect to projects to be established in the County of San Diego and the County of Santa Clara, the office shall prepare and disseminate a request for proposals for grantees under this chapter by March 31, 1992. The office shall enter into grant award agreements and the operation of these projects shall begin not later than July 1, 1992.

(c) An agency eligible to apply for funds under this chapter and to operate a homeless youth emergency service project shall be a private, nonprofit agency with a demonstrated record of success in the delivery of services to homeless youth. The agency selected for each project shall demonstrate the ability to provide each of the services described in Section 13701, either directly or under subcontract with a competent provider. Preference shall be given to agencies that demonstrate a history of coordination with other public and private agencies in the service region that provide services to homeless youth. Preference shall also be given to agencies that will involve a network of youth-serving agencies in the delivery of services to homeless youth under this chapter.

(Amended by Stats. 1990, Ch. 1396, Sec. 2.)



13704

(a) The office shall monitor the projects established under this chapter. In monitoring and evaluating the projects, the office shall coordinate its efforts with the activities relating to homeless youth of the state advisory group on juvenile justice, as described in Sections 1785 and 1786.

(b) Based upon data collected from the California Runaway Hotline and other reliable sources, the office shall include in its reports an evaluation of the status of runaway homeless youth in the state. The evaluation shall include information on the extent of the homeless youth problem in major urban areas of 500,000 or more and the need for services for homeless youth. The evaluation shall also include data on other urban, suburban, and rural areas in California.

(Amended by Stats. 1992, Ch. 711, Sec. 150. Effective September 15, 1992.)






CHAPTER 6.2. Foster Care Social Security and Supplemental Security Income Assistance Program

13750

This chapter shall be known, and may be cited, as the Foster Care Social Security and Supplemental Security Income Assistance Program.

(Added by Stats. 2005, Ch. 641, Sec. 4. Effective January 1, 2006.)



13752

The State Department of Social Services shall convene a workgroup comprised of the County Welfare Directors Association, county welfare directors, child advocacy organizations, current and former foster youth and other relevant stakeholders, as determined by the department, to develop best practice guidelines for county welfare departments to assist children residing in the state?s or a county?s custody who are eligible for benefits under Title II of the federal Social Security Act, pursuant to Section 402 et seq. of Title 42 of the United States Code (social security benefits) and Title XVI of the Social Security Act, pursuant to Section 1381 of Title 42 of the United States Code (supplemental security income benefits) in receiving all federal benefits for which they are eligible. The guidelines shall be established by December 31, 2006, and shall include, but not be limited to, establishing procedures for all of the following:

(a) Determining the time and manner for conducting disability screenings for children in the custody of the county who may be eligible for social security or Supplemental Security Income/State Supplementary Payment (SSI/SSP) benefits.

(b) Assisting in the application process for social security and SSI/SSP benefits for each child who, pursuant to the disability screening, is likely to be determined eligible for benefits.

(c) Requesting reconsideration and appealing adverse decisions where appropriate.

(d) Informing parents and caretakers, at the time the child leaves foster care, of potential eligibility for social security or SSI/SSP benefits for any child not receiving benefits but who may be eligible upon application for those benefits.

(e) Maximizing the amount of federal benefits received for the current maintenance of children in the county?s custody.

(f) Informing foster youth of their rights and responsibilities for the continued receipt of SSI benefits, the sources of assistance that may be available for resolving problems youth may have with the receipt of SSI benefits, and the process for transferring accumulated SSI benefits.

(Added by Stats. 2005, Ch. 641, Sec. 4. Effective January 1, 2006.)



13753

When a foster youth who is receiving SSI payments is approaching his or her 18th birthday, the county shall do all of the following:

(a) Provide information to the youth regarding the federal requirement that the youth establish continuing disability as an adult, if necessary, in order for SSI benefits to continue beyond his or her 18th birthday.

(b) Provide information to the youth regarding the process for becoming his or her own payee, or designating an appropriate representative payee if benefits continue beyond his or her 18th birthday, and regarding any SSI benefits that have accumulated on his or her behalf.

(c) Assist the youth, as appropriate, in fulfilling the requirements of subdivisions (a) and (b).

(Added by Stats. 2005, Ch. 641, Sec. 4. Effective January 1, 2006.)



13754

(a) It is the intent of the Legislature that nothing in this section shall be interpreted to preclude a nonminor dependent from accessing the same benefits, services, and supports, and exercise the same choices available to all dependents. It is further the intent of the Legislature that nonminor dependents who receive federal Supplemental Security Income benefits can serve as their own payee, if it is determined that the nonminor dependent satisfies the criteria established by the Social Security Administration, and should be assisted in receiving direct payment by the county child welfare department. It is further the intent of the Legislature that individuals who have had their eligibility for federal Supplemental Security Income benefits established pursuant to Section 13757 be able to maintain that eligibility even when they remain in the state?s care as a nonminor dependent. In order to facilitate this, it is the intent of the Legislature that the county child welfare agency ensure that the youth receives an SSI payment during at least one month of each 12-month period while the youth is a nonminor dependent. It is further the intent of the Legislature that the county child welfare agency supplement the SSI payment that a youth receives during this one-month period with nonfederal AFDC-FC benefits.

(b) (1) The county shall apply to be appointed representative payee on behalf of a child beneficiary in its custody when no other appropriate party is available to serve.

(2) When a child beneficiary reaches 18 years of age and elects to remain in the custody of the county as a nonminor dependent, the county shall provide information to the youth regarding the process for becoming his or her own payee and shall assist the youth in becoming his or her own payee pursuant to Section 13753, unless becoming his or her own payee is contrary to the best interests of the youth. In the event that a youth is unable to serve as his or her payee after attaining 18 years of age, the county shall assist the youth in finding and designating an appropriate representative payee.

(c) In its capacity as representative payee, the county shall do all of the following:

(1) Establish a no-cost, interest-bearing maintenance account for each child in the department?s custody for whom the department serves as representative payee. Interest earned shall be credited to the account. The county shall keep an itemized current account, in the manner required by federal law, of all income and expense items for each child?s maintenance account.

(2) Establish procedures for disbursing money from the accounts, including disbursing the net balance to the beneficiary upon release from care. The county shall use social security and SSI/SSP benefits only for the following purposes:

(A) For the use and benefit of the child.

(B) For purposes determined by the county to be in the child?s best interest.

(3) Establish and maintain a dedicated account in a financial institution for past-due monthly benefits that exceed six times the maximum monthly benefit payable, in accordance with federal law. The representative payee may deposit into the account established under this section any other funds representing past due benefits to the eligible individual, provided that the amount of the past due benefits is equal to or exceeds the maximum monthly benefit payable. Funds from the dedicated account shall not be used for basic maintenance costs. The use of funds from the dedicated account must be for the benefit of the child and are limited to expenditures for the following purposes:

(A) Medical treatment.

(B) Education or job skills training.

(C) Personal needs assistance.

(D) Special equipment.

(E) Housing modification.

(F) Therapy or rehabilitation.

(G) Other items or services, deemed appropriate by the Social Security Administration.

(d) Beginning in the 2011?12 fiscal year, and each fiscal year thereafter, funding and expenditures for programs and activities under this section shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(Amended by Stats. 2012, Ch. 35, Sec. 97. Effective June 27, 2012.)



13756

The workgroup convened pursuant to Section 13752 shall also make recommendations, by December 31, 2006, regarding the feasibility and cost-effectiveness of reserving an amount, not to exceed the federal SSI resource limit, of foster children?s social security and SSI/SSP benefits in lieu of reimbursing the county and the state for care and maintenance. In making its recommendations, the workgroup shall consider that the reserved benefits are for the purpose of assisting the child in his or her transition to self-sufficient living upon leaving foster care in a manner consistent with federal law.

(Added by Stats. 2005, Ch. 641, Sec. 4. Effective January 1, 2006.)



13757

(a) (1) Subject to paragraph (2), every youth who is in foster care and nearing emancipation shall be screened by the county for potential eligibility for the federal Supplemental Security Income (SSI) program utilizing the best practice guidelines developed pursuant to Section 13752.

(2) The screening required in paragraph (1) shall only occur when the foster youth is at least 16 years and six months of age and not older than 17 years and six months of age. An application shall be submitted to the federal Social Security Administration on behalf of a youth who is screened as being likely to be eligible for federal Supplemental Security Income benefits. To the extent possible, the application shall be timed to allow for a determination of eligibility by the Social Security Administration prior to the youth?s emancipation from care including, if appropriate, the suspension of Supplemental Security Income benefits for no more than 12 months.

(b) In carrying out the requirements of subdivision (a) for a youth receiving federally funded AFDC-FC benefits, the county shall, if necessary, forego federally funded AFDC-FC and instead use nonfederal AFDC-FC resources to fund the placement in the month of application or in the month after making an application, and to subsequently reclaim federally funded AFDC-FC, in order to ensure that the youth meets all of the SSI eligibility requirements in a single month while the application is pending, as provided by federal law and regulation. Notwithstanding subdivision (a) of Section 11402, this section shall apply to a foster youth regardless of his or her federal AFDC-FC eligibility.

(c) When a nonminor dependent has been approved for SSI payments pursuant to this section but is receiving a federally funded AFDC-FC benefit in an amount that exceeds the SSI payment, causing the SSI payment to be placed in suspense, the county child welfare agency shall, during at least one month of every 12-month period, beginning with the date that the SSI benefit is placed in suspense, forego the federally funded AFDC-FC benefit and instead use nonfederal AFDC-FC resources to supplement the SSI benefit that the youth receives during that month. The county shall inform the Social Security Administration that the youth is not receiving any federal financial participation during that month in order to permit the nonminor dependent to receive an SSI benefit during a single month of every 12-month period. The county shall subsequently reclaim the federally funded AFDC-FC benefit in the following month.

(d) Beginning in the 2011?12 fiscal year, and each fiscal year thereafter, funding and expenditures for programs and activities under this section shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(Amended by Stats. 2012, Ch. 35, Sec. 98. Effective June 27, 2012.)






CHAPTER 6.5. Nonmedical Care Facilities

ARTICLE 1. General Provisions

13900

The object and purpose of this chapter is to provide a coordinated, comprehensive approach to providing assistance and out-of-home care in nonmedical care facilities for recipients of public assistance who qualify for aid under Chapter 3 (commencing with Section 12000) and Chapter 5 (commencing with Section 13000) of this part, and who are capable of self-care and self-direction but are so impaired that such persons require or can function more effectively if protected by a living arrangement that meets their particular situation.

(Repealed and added by Stats. 1973, Ch. 1216.)



13901

It is further the purpose of this chapter to give recognition to the fact that persons who require provision of an out-of-home living arrangement present a common set of personal problems, whether they are classified as aged, blind or disabled.

(Repealed and added by Stats. 1973, Ch. 1216.)



13902

Insofar as practicable and consistent with the best interest of the recipients, the provisions of this chapter shall be administered as a separate program which provides the aged, blind or disabled persons who qualify under the provisions of Chapter 3 (commencing with Section 12000) or Chapter 5 (commencing with Section 13000) of this part with a unified and comprehensive program of care. In developing administrative plans to implement the provisions of this chapter, priority shall be given to the plan utilizing the most favorable federal cost-sharing formula.

(Repealed and added by Stats. 1973, Ch. 1216.)






ARTICLE 2. Out-of-Home Care

13910

The purpose of this article is to provide out-of-home care to those recipients of public assistance for whom care in their own homes is impractical; however, the provisions of this article shall not duplicate intermediate care or other out-of-home facility services provided under Chapter 7 (commencing with Section 14000) of Part 3 of Division 9.

(Repealed and added by Stats. 1973, Ch. 1216.)



13911

The director shall, by regulation, establish standards for specialized out-of-home care. The department shall establish rate schedules which include separate rates for room and board, for the specialized care component and for personal and incidental needs.

The director shall develop an overall plan which integrates the system of out-of-home nonmedical care facility services covered by the provision of this chapter with the system of medical care facility services covered by the provisions of Chapter 7 (commencing with Section 14000) of this part. The purpose of such overall plan shall be to maintain an appropriate balance between nonmedical and medical facilities to the end that recipients of public assistance or persons otherwise defined as needy by the provisions of this code are given the care they require at the lowest possible cost.

The plan established by the director pursuant to this section may include the use of an interdisciplinary review process to insure that persons are not placed or retained in medical care facilities when appropriate care can otherwise be provided at lower cost.

Nothing in this article shall be interpreted to preclude any facility licensed under the provisions of Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code from providing out-of-home care services, provided such facilities meet the standards established by the provisions of this section.

(Amended by Stats. 1977, Ch. 1252.)



13912

In the establishment of the rate schedules for out-of-home care, the director shall consider and reflect in the rate schedule annually, in addition to any other factors he deems to be relevant, the availability of such homes in the community, cost of living, appropriateness of the facility, the cost of providing care under the required standards, activity programs required for the maintenance or restoration of function of aged and disabled persons and the cost of differentials of room, board and care required for persons of differing ages and needs.

(Repealed and added by Stats. 1973, Ch. 1216.)



13913

The director shall submit an annual report to the Legislature by March 1 of each year setting forth pertinent facts on the operation of the program established by this chapter and its significance in relation to the out-of-home care services of the Medi-Cal program.

(Amended by Stats. 1977, Ch. 1252.)






ARTICLE 3. Fiscal Provisions

13920

For a person living in a nonmedical out-of-home care facility the department may establish varying allowances for room, board and care, provided that the minimum allowance shall not be less than five hundred sixty-three dollars ($563) per month and the amount so established shall be subject to the provisions set forth in Section 12201.

The room, board, and care allowance established pursuant to this section does not include the personal and incidental needs established pursuant to Section 13921.

(Amended by Stats. 1991, Ch. 97, Sec. 16. Effective June 30, 1991. Operative July 1, 1991, by Sec. 30 of Ch. 97.)



13921

The department shall establish a range of amounts for the personal and incidental needs of recipients in out-of-home care under this chapter provided that the minimum amount for personal and incidental needs shall not be less than eighty-three dollars ($83) per month and that the range of amounts so established shall be subject to the provisions set forth in Section 12201.

(Amended by Stats. 1991, Ch. 97, Sec. 17. Effective June 30, 1991. Operative July 1, 1991, by Sec. 30 of Ch. 97.)



13922

The sum of the allowances established in Sections 13920 and 13921 shall not be less than five hundred ten dollars ($510) and shall be the sum for purposes of subdivision (g) of Section 12200. Should such sum result in individuals or members of couples becoming ineligible for categorically needy medical services under Section 14005.1, then the sum shall be reduced separately for individuals to the highest whole dollar amount which will allow all individuals to retain eligibility under Section 14005.1 and for members of couples to the highest whole dollar amount which will allow all members of couples to retain such eligibility.

(Amended by Stats. 1983, Ch. 551, Sec. 13. Effective July 28, 1983.)









CHAPTER 7. Basic Health Care

ARTICLE 1. General Provisions

14000

The purpose of this chapter is to afford to qualifying individuals health care and related remedial or preventive services, including related social services which are necessary for those receiving health care under this chapter.

The intent of the Legislature is to provide, to the extent practicable, through the provisions of this chapter, for health care for those aged and other persons, including family persons who lack sufficient annual income to meet the costs of health care, and whose other assets are so limited that their application toward the costs of such care would jeopardize the person or family?s future minimum self-maintenance and security. It is intended that whenever possible and feasible:

(a) The means employed shall allow, to the extent practicable, eligible persons to secure health care in the same manner employed by the public generally, and without discrimination or segregation based purely on their economic disability. The means employed shall include an emphasis on efforts to arrange and encourage access to health care through enrollment in organized, managed care plans of the type available to the general public.

(b) The benefits available under this chapter shall not duplicate those provided under other federal or state laws or under other contractual or legal entitlements of the person or persons receiving them.

(c) In the administration of this chapter and in establishing the means to be used to provide access to health care to persons eligible under this chapter, the department shall emphasize and take advantage of both the efficient organization and ready accessibility and availability of health care facilities and resources through enrollment in managed health care plans and new and innovative fee-for-service managed health care plan approaches to the delivery of health care services.

(Amended by Stats. 1991, Ch. 95, Sec. 1. Effective June 30, 1991.)



14000.03

(a) The Legislature finds and declares that Section 1396a(a)(11)(A) of Title 42 of the United States Code provides that California?s state plan for medical assistance under the Medicaid program must ?provide for entering into cooperative arrangements with the State agencies responsible for administering or supervising the administration of health services and vocational rehabilitation services in the State looking toward maximum utilization of such services in the provision of medical assistance under the plan.?

(b) In furtherance of Section 1396a(a)(11)(A) of Title 42 of the United States Code and Section 7560 of the Government Code, it is the intent of the Legislature to maximize the amount of federal and state funds continually available under agreements identified in Section 1396a(a)(11)(A) of Title 42 of the United States Code and entered into by the State Department of Health Services by making later-appropriated and budgeted funds immediately encumbered and available for expenditure under agreements by operation of law.

(c) Notwithstanding any other provision of law, upon additional funds being appropriated and budgeted for the support of the services identified within the scope of work of an agreement of the type identified in Section 1396a (a)(11)(A) of Title 42 of the United States Code and previously entered into by the State Department of Health Services, the amount of the encumbrance in such an agreement shall be amended, by operation of law, to reflect the newly appropriated and budgeted funds.

(d) Notwithstanding any other provision of law, once an agreement of the type identified in Section 1396a (a)(11)(A) of Title 42 of the United States Code is entered into by the State Department of Health Services, the agreement shall continue in effect indefinitely and need not be amended unless the State Department of Health Services changes the scope of work to be provided under the agreement.

(Added by Stats. 2002, Ch. 1161, Sec. 41. Effective September 30, 2002.)



14000.05

The State Department of Health Services shall consider the special needs and requirements of rural hospitals in California that are financially distressed and in danger of closure. The department may provide technical assistance and other appropriate assistance and relief on Medi-Cal program policies, reimbursement issues, and Medi-Cal operational and procedural problems to financially distressed rural hospitals, when appropriate, in order to preserve the availability of health care services in rural California.

(Added by Stats. 1988, Ch. 999, Sec. 2.)



14000.1

It is the intent of the Legislature that health care services available under this chapter shall be at least equivalent to the level provided in 1970?71.

(Amended by Stats. 1971, Ch. 577.)



14000.2

During the time this chapter is effective and notwithstanding other provisions of the Welfare and Institutions Code and Health and Safety Code, the board of supervisors of each county may prescribe rules which authorize the county hospital to integrate its services with those of other hospitals into a system of community service which offers free choice of hospitals to those requiring hospital care. The intent of this section is to eliminate discrimination or segregation based on economic disability so that the county hospital and other hospitals in the community share in providing services to paying patients and to those who qualify for care in public medical care programs. In prescribing rules under which the county hospital may provide community hospital services described in this section, the board of supervisors shall provide a basis under which patients may be attended by their own personal physicians who are professionally qualified for staff membership in the county hospital.

Notwithstanding any other provisions of law or provisions contained in a county charter, the board of supervisors of any county may transfer the maintenance, operation and management or ownership of the county hospital to the University of California or any other public agency or community nonprofit corporation empowered to operate a hospital facility upon a finding that the community services provided by the hospital could be more efficiently, effectively or economically provided by the transferee than the county. If such transfer be made to the University of California or to any other public agency empowered to operate a hospital facility the transfer of control or ownership may be made with or without the payment of a purchase price by the transferee and otherwise upon such terms and conditions as the parties may mutually agree, but if the transfer be to a community nonprofit corporation, the board of supervisors shall comply with all other provisions of law relating to the sale, lease, or transfer of public property by a county; and provided that in any event the transaction shall include such terms and conditions as the board of supervisors find necessary to insure that the transfer will constitute an ongoing material benefit to the county and its residents.

The intent of this section is to permit the implementation of programs for the consolidation of public hospital services in order to permit the more effective use of existing hospital facilities and retard the spiraling costs of medical care.

(Amended by Stats. 1972, Ch. 709, Sec. 4.)



14000.3

To the extent permitted by federal law, the director may enter into contracts with the Secretary of Health, Education, and Welfare to obtain or provide fiscal intermediary services for all persons who are receiving benefits under this chapter, who are also recipients of benefits under Title XVIII of the Social Security Act.

(Amended by Stats. 1969, Ch. 21.)



14000.4

This chapter shall be known and may be cited as the ?Medi-Cal Act.?

(Added by Stats. 1970, Ch. 1030.)



14000.5

On a regional pilot project basis, to the extent authorized by law, the director may enter into contracts with one or more nonprofit organizations to perform the functions of the department?s Office of the Ombudsman. These activities may include outreach, community education and training about health care consumer rights and responsibilities, including the production and distribution of consumer-oriented material, individual consumer assistance, including counseling, advice, assistance, education, advocacy, and referral as appropriate, establishing and operating a database to analyze the nature of the inquiries and requests for assistance, and training of department or county staff. These services may be made available to any person who may be eligible for or is receiving benefits under this chapter. Funds appropriated in the annual Budget Act for the support of the Office of the Ombudsman may be allocated for this purpose.

(Added by Stats. 2002, Ch. 1161, Sec. 42. Effective September 30, 2002.)



14000.7

(a) The department shall provide assistance to any applicant or beneficiary that requests help with the application or redetermination process to the extent required by federal law.

(b) The assistance provided under subdivision (a) shall be available to the individual in person, over the telephone, and online, and in a manner that is accessible to individuals with disabilities and those who have limited English proficiency.

(c) To the extent otherwise required by Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall adopt emergency regulations implementing this section no later than July 1, 2015. The department may thereafter readopt the emergency regulations pursuant to that chapter. The adoption and readoption, by the department, of regulations implementing this section shall be deemed to be an emergency and necessary to avoid serious harm to the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted from the requirement that it describe facts showing the need for immediate action and from review by the Office of Administrative Law.

(d) This section shall be implemented only if and to the extent that federal financial participation is available and any necessary federal approvals have been obtained.

(e) This section shall become operative on January 1, 2014.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 4, Sec. 3. Effective September 30, 2013. Section operative January 1, 2014, by its own provisions.)



14001

Health care as administered under this chapter shall be considered a component of public social services.

(Amended by Stats. 1977, Ch. 1252.)



14001.1

It is the intention of the Legislature, whenever feasible, that the needs of categorically needy persons for health care and related remedial or preventive services be met under the provisions of this chapter.

(Amended by Stats. 1985, Ch. 1354, Sec. 3.)



14001.11

(a) The department shall implement the federal requirements described in Section 1396u-5 of Title 42 of the United States Code.

(b) In each of the several counties of the state, the eligibility and enrollment functions required under Section 1396u-5(a)(2) and (3) of Title 42 of the United States Code, which may include, but are not limited to, determining eligibility and offering enrollment for premium and cost sharing subsidies made available under and in accordance with Section 1395w-114 of Title 42 of the United States Code, shall be a county function and responsibility, subject to the direction, authority, and regulations of the department. The department shall request input from the counties as to the potential cost of implementing these provisions, and shall consider that input in developing the budget.

(c) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section by means of all county letters, provider bulletins, or similar instructions, with input from the counties. Thereafter, the department may adopt regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of the Government Code.

(d) The department shall seek approval of any amendments to the state plan, necessary to implement this section, for purposes of federal financial participation under Title XIX of the Social Security Act (42 U.S.C. Sec. 1396 et seq.). Notwithstanding any other law and only when all necessary federal approvals have been obtained, this section, with the exception of the Phased-Down State Contribution, as described in subparagraphs (A) to (C), inclusive, of paragraph (1) of subdivision (c) of Section 1396u-5 of Title 42 of the United States Code, shall be implemented only to the extent federal financial participation is available.

(Added by Stats. 2005, Ch. 80, Sec. 20.2. Effective July 19, 2005.)



14002

Health care granted under the provisions of this chapter is held subject to the provisions of any law hereafter enacted amending, repealing, or supplementing in whole or in part the provisions of this chapter, and subject to the rules and regulations of the department. No recipient of health care under this chapter shall have any claim for compensation or otherwise because his service is affected in any way by any such amending, repealing, or supplemental act, or by any such rule or regulation or by any addition, amendment, or repeal of such rules or regulations.

(Amended by Stats. 1969, Ch. 21.)



14002.5

For the purposes of this article, the following definitions shall apply:

(a) ?Annuity? means a contract that names an annuitant and gives a person or entity the right to receive periodic payments of a fixed or variable sum for a described period of time, which may include a lump-sum payment or periodic payments upon the death of the annuitant.

(b) ?Community spouse? means the spouse of an institutionalized spouse.

(c) ?Home and facility care? means the following services that are subject to Medi-Cal reimbursement:

(1) Nursing facility care services.

(2) A level of care in any institution equivalent to that of nursing facility care services.

(3) Home- or community-based care services furnished under a waiver granted pursuant to subsection (c) or (d) of Section 1396n of Title 42 of the United States Code.

(d) ?Institutionalized spouse? means any individual to whom all of the following apply:

(1) The individual is in a medical institution or nursing facility or is a person who is receiving institutional or noninstitutional services from a Program of All-Inclusive Care for the Elderly organization pursuant to Chapter 8.75 (commencing with Section 14591), and is likely to meet that requirement for at least 30 consecutive days.

(2) The individual is married to a spouse who is not in a medical institution or nursing facility, or to a spouse who is not receiving services from a Program of All-Inclusive Care for the Elderly organization pursuant to Chapter 8.75 (commencing with Section 14591).

(3) Except for purposes of Sections 14005.7, 14005.12, 14005.16, and 14005.17, an individual who is admitted to a medical institution or nursing facility on or after September 30, 1989, and who applies for Medi-Cal benefits on or after January 1, 1990, or a Medi-Cal recipient who is admitted to a medical institution or nursing facility on or after January 1, 1990.

(e) ?Medical institution? has the same meaning as defined in Section 435.1010 of Title 42 of the Code of Federal Regulations.

(f) ?Nursing facility? has the same meaning as defined in Section 1250 of the Health and Safety Code.

(Amended by Stats. 2011, Ch. 367, Sec. 7. Effective January 1, 2012.)



14003

The Governor may enter into and execute in behalf of the state all necessary agreements in connection with this chapter as may be required by the United States government.

(Repealed and added by Stats. 1965, 2nd Ex. Sess., Ch. 4.)



14004

If any individual in good faith adheres to the teachings of any bona fide church, sect, denomination, or organization, and in accordance with its principles depends for healing entirely upon prayer or spiritual means, no medical examination shall be required to receive health care authorized by this chapter, but in lieu thereof the certificate of a practitioner of such bona fide sect, denomination, or organization approved and authorized by the department, shall be accepted as to the need of such individual for service. No rule or regulation shall be adopted or continued in force which discriminates against such an individual.

(Amended by Stats. 1969, Ch. 21.)



14005

(a) The health care benefits and services specified in this chapter, to the extent that such services are neither provided under any other federal or state law nor provided nor available under other contractual or legal entitlements of the person, shall be provided under this chapter to any person who is a resident of this state and is made eligible by the provisions of this article. It is the intent of the Legislature that a provider shall look to such other contractual or legal entitlements for payment before submitting a bill for payment under this chapter.

(b) Any applicant for, or recipient of, Medi-Cal benefits who requests medical assistance for home and facility care shall meet the specific eligibility requirements for the receipt of medical assistance for home and facility care set forth in this chapter.

(c) This section shall be implemented pursuant to the requirements of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.), and any regulations adopted pursuant to that act, and only to the extent that federal financial participation is available.

(d) To the extent that regulations are necessary to implement this section, the department shall promulgate regulations using the nonemergency regulatory process described in Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of the Government Code.

(e) It is the intent of the Legislature that the provisions of this section shall apply prospectively to any individual to whom the act applies commencing from the date regulations adopted pursuant to this act are filed with the Secretary of State.

(Amended by Stats. 2008, Ch. 379, Sec. 2. Effective January 1, 2009.)



14005.1

Except for adults receiving aid pursuant to Chapter 2 (commencing with Section 11200) and for whom federal financial participation would not be obtainable for their medical costs under Title XIX of the federal Social Security Act, categorically needy persons are eligible for health care services under Section 14005.

Eligibility for health care services under Section 14005 shall continue for four calendar months beginning with the month in which a family becomes ineligible for benefits under the Aid to Families with Dependent Children program, if all of the following apply:

(a) The ineligibility is due wholly or partly to the collection or increased collection of child or spousal support pursuant to Article 7 (commencing with Section 11475) of Chapter 2.

(b) The family has received benefits under the Aid to Families with Dependent Children program in at least three of the six months immediately preceding the month in which ineligibility begins.

(c) Ineligibility occurred after October 1, 1984, and before October 1, 1988.

(Amended by Stats. 1986, Ch. 1089, Sec. 3. Effective September 24, 1986.)



14005.2

Unless otherwise specified in this chapter, the eligibility of a person eligible under the Cuban-Haitian Entrant Program or the Refugee Resettlement Program for health care services under Section 14005 shall be determined by applying the same income and resource methodologies and standards and all other eligibility criteria established pursuant to this chapter that are applied by the department in determining the eligibility of a medically needy family person, except for those criteria that establish categorical relatedness, and only as long as federal funds are available. Victims of trafficking, domestic violence, and other serious crimes, as defined in subdivision (b) of Section 18945, shall be eligible for these services to the same extent as individuals who are admitted to the United States as a refugee under Section 1157 of Title 8 of the United States Code. Services under this subdivision shall be paid from state funds to the extent federal funding is unavailable.

(Amended by Stats. 2006, Ch. 672, Sec. 2. Effective January 1, 2007.)



14005.3

(a) Notwithstanding any other provision of this chapter, any person who:

(1) Was once determined to be disabled in accordance with Section 1614 of Part A of Title XVI of the Social Security Act (Section 1382c, Title 42, United States Code), and

(2) Became ineligible for benefits pursuant to Section 1614 of Part A of Title XVI of the Social Security Act (Section 1382c, Title 42, United States Code) because the person engaged in substantial gainful activity, and

(3) Continues to suffer from the physical or mental impairments which were the basis of the disability determination required under paragraph (1),

shall be considered to be disabled, for the purposes of this chapter, even though such person is engaged in substantial gainful activity. Regardless of whether such person has excess income pursuant to Sections 14005.12 and 14005.13, such person shall be eligible to receive health care benefits and services under this chapter if his or her income does not exceed the maximum income eligibility limits for benefits under Part A of Title XVI of the Social Security Act. Any such person whose income exceeds the maximum income eligibility limits for benefits under Part A of Title XVI of the Social Security Act shall be eligible under Sections 14005.4 and 14052 for health care benefits and services under this chapter, provided, that the income levels for maintenance in Section 14005.12 for such person shall be the maximum income eligibility limits for benefits under Part A of Title XVI of the Social Security Act and provided, that his or her nonexempt income in excess of that maximum is used to pay his or her share of costs.

(b) For purposes of this section, ?substantial gainful activity? means work activity considered to be substantial gainful activity under applicable federal regulations adopted pursuant to Section 1614 of Part A of Title XVI of the Social Security Act.

(c) The determination of continued impairments and the need for health care benefits and services shall be supported by medical reports when requested. Such reports shall be provided at the expense of the department.

(Added by Stats. 1979, Ch. 1156.)



14005.4

Unless otherwise specified in this chapter, the eligibility of a state-only Medi-Cal person for health care services under Section 14005 shall be determined by applying the same income and resource methodologies and standards and all other eligibility criteria established pursuant to this chapter that are applied by the department in determining the eligibility of a medically needy family person except for those criteria that establish categorical relatedness.

(Repealed and added by Stats. 1985, Ch. 1354, Sec. 7.)



14005.5

(a) In determining eligibility pursuant to Section 14005.4 or 14005.7, reparation or restitution payments received by victims of the Nazi persecution from the Federal Republic of Germany pursuant to the Federal Law on the Compensation of Victims of the National Socialist Persecution (Federal Compensation Law), as enacted by that government on June 29, 1956, shall not be deemed as available income, nor shall any accumulation of those payments be considered an available resource, to the extent that the funds are not spent and are kept identifiable.

(b) The director shall seek federal waivers from the Secretary of the United States Department of Health and Human Services, in order to ensure federal financial participation. In the event of an initial determination by the Secretary of the United States Department of Health and Human Services that any provision of this section is in conflict with any federal statute or regulation, the department shall take all available and necessary steps to obtain a final determination reversing that decision. In the event that a final determination is made which finds a conflict with federal law, the director shall immediately request the Attorney General to seek judicial review of the determination, and the director shall notify the appropriate policy and fiscal committees of both houses of the Legislature of its request. Notwithstanding the outcome of the director?s efforts to obtain waivers under this subdivision, or a final judicial decision holding that any provision of this section is in conflict with federal law, subdivision (a) shall be implemented on July 1, 1985, or the date upon which waivers are obtained under this subdivision, whichever is earlier. Failure to obtain waivers pursuant to this subdivision shall not affect implementation of subdivision (a).

(Amended by Stats. 1988, Ch. 621, Sec. 1.)



14005.6

(a) The Legislature finds and declares as follows:

(1) Under federal law, minors living at home with their families may not be eligible for the SSI and Medicaid programs.

(2) Under the Federal Budget Reconciliation Act of 1981, however, states may apply for a Section 1915(c) waiver to allow a person to be eligible for SSI and Medicaid when medical and social services provided in the home can be shown to be less costly than services provided in an institution.

(3) Whenever possible, medical and social services should be provided in the least restrictive setting and at the lowest cost to the programs involved.

(4) The State Department of Health Services has already successfully applied for the Section 1915(c) waiver as applied to certain defined populations of developmentally disabled, elderly, and medically acute clients.

(b) The State Director of Health Services shall apply for additional waivers when appropriate to expand the number and types of persons who will be eligible for in-home services.

(Amended by Stats. 2004, Ch. 193, Sec. 237. Effective January 1, 2005.)



14005.60

(a) Commencing January 1, 2014, the department shall provide Medi-Cal benefits for individuals who meet eligibility requirements of Section 1902(a)(10)(A)(i)(VIII) of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396a(a)(10)(A)(i)(VIII)).

(b) An individual eligible under this section shall not have income that exceeds 133 percent of the federal poverty level as determined, counted, and valued in accordance with the requirements of Section 1396a(e)(14) of Title 42 of the United States Code, as added by the federal Patient Protection and Affordable Care Act (Public Law 111-148), and as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152) and any subsequent amendments.

(c) (1) Individuals who are eligible under this section shall be required to mandatorily enroll into a Medi-Cal managed care health plan in those counties where a Medi-Cal managed care health plan is available.

(2) (A) Individuals residing in a county where no Medi-Cal managed care health plan is available shall be provided services under the Medi-Cal fee-for-service delivery system subject to subparagraph (B).

(B) If a Medi-Cal managed care health plan becomes available to individuals referenced in subparagraph (A), those individuals shall be enrolled in a Medi-Cal managed care health plan.

(d) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, without taking any further regulatory action, shall implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time regulations are adopted. Thereafter, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Beginning six months after the effective date of this section, and notwithstanding Section 10231.5 of the Government Code, the department shall provide a status report to the Legislature on a semiannual basis until regulations have been adopted.

(e) This section shall be implemented only if and to the extent that federal financial participation under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) is available.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 3, Sec. 9. Effective September 30, 2013.)



14005.61

(a) Except as provided in subdivision (e), individuals who are enrolled in a Low Income Health Program (LIHP) as of December 31, 2013, under California?s Bridge to Reform Section 1115(a) Medicaid Demonstration who are at or below 133 percent of the federal poverty level shall be transitioned directly to the Medi-Cal program in accordance with the requirements of this section and pursuant to federal approval.

(b) Except as provided in paragraph (8) of subdivision (c), individuals who are eligible under subdivision (a) shall be required to enroll into Medi-Cal managed care health plans.

(c) Except as provided in subdivision (d), with respect to managed care health plan enrollment, a LIHP enrollee shall be notified by the department at least 60 days prior to January 1, 2014, in accordance with the department?s LIHP transition plan of all of the following:

(1) Which Medi-Cal managed care health plan or plans contain his or her existing primary care provider, if the department has this information and the primary care provider is contracted with a Medi-Cal managed care health plan.

(2) That the LIHP enrollee, subject to his or her ability to change as described in paragraph (3), will be assigned to a health plan that includes his or her primary care provider and enrolled effective January 1, 2014. If the enrollee wants to keep his or her primary care provider, no additional action will be required if the primary care provider is contracted with a Medi-Cal managed care health plan.

(3) That the LIHP enrollee may choose any available Medi-Cal managed care health plan and primary care provider in his or her county of residence prior to January 1, 2014, if more than one such plan is available in the county where he or she resides, and he or she will receive all provider and health plan information required to be sent to new enrollees and instructions on how to choose or change his or her health plan and primary care provider.

(4) That in counties with more than one Medi-Cal managed care health plan, if the LIHP enrollee does not affirmatively choose a plan within 30 days of receipt of the notice, he or she shall be enrolled into the Medi-Cal managed care health plan that contains his or her LIHP primary care provider as part of the Medi-Cal managed care contracted primary care network, if the department has this information about the primary care provider, and the primary care provider is contracted with a Medi-Cal managed care health plan. If the primary care provider is contracted with more than one Medi-Cal managed care health plan, then the LIHP enrollee will be assigned to one of the health plans containing his or her primary care provider in accordance with an assignment process established to ensure the linkage.

(5) That if the LIHP enrollee?s existing primary care provider is not contracted with any Medi-Cal managed care health plan, then he or she will receive all provider and health plan information required to be sent to new enrollees. If the LIHP enrollee does not affirmatively select one of the available Medi-Cal managed care plans within 30 days of receipt of the notice, he or she will automatically be assigned a plan through the department-prescribed auto-assignment process.

(6) That the LIHP enrollee does not need to take any action to be transitioned to the Medi-Cal program or to retain his or her primary care provider, if the primary care provider is available pursuant to paragraph (2).

(7) That the LIHP enrollee may choose not to transition to the Medi-Cal program, and what this choice will mean for his or her health care coverage and access to health care services.

(8) That in counties where no Medi-Cal managed care health plans are available, the LIHP enrollee will be transitioned into fee-for-service Medi-Cal, and provided with all information that is required to be sent to new Medi-Cal enrollees including the assistance telephone number for fee-for-service beneficiaries, and that, if a Medi-Cal managed care health plan becomes available in the residence county, he or she will be enrolled in a Medi-Cal managed care health plan according to the enrollment procedures in place at that time.

(d) Individuals who qualify under subdivision (a) who apply and are determined eligible for LIHP after the date identified by the department that is not later than October 1, 2013, will be considered late enrollees. Late enrollees shall be notified in accordance with subdivision (c), except according to a different timeframe, but will transition to Medi-Cal coverage on January 1, 2014. Late enrollees after the date identified in this subdivision shall be transitioned pursuant to the department?s LIHP transition plan process.

(e) Individuals who qualify under subdivision (a) and are not denoted as active LIHP enrollees according to the Medi-Cal Eligibility Data System at any point within the date range identified by the department that will start not sooner than December 20, 2013, and continue through December 31, 2013, will not be included in the LIHP transition to the Medi-Cal program. These individuals may apply for Medi-Cal eligibility separately from the LIHP transition process.

(f) In conformity with the department?s transition plan, individuals who are enrolled in a LIHP at any point from September 2013 through December 2013, under California?s Bridge to Reform Section 1115(a) Medicaid Demonstration and are above 133 percent of the federal poverty level will be provided information regarding how to apply for an eligibility determination for an insurance affordability program, including submission of an application by telephone, by mail, online, or in person.

(g) A Medi-Cal managed care health plan that receives a LIHP enrollee during this transition shall assign the LIHP primary care provider of the enrollee as the Medi-Cal managed care health plan primary care provider of the enrollee, to the extent possible, if the Medi-Cal managed care health plan contracts with that primary care provider, unless the beneficiary has chosen another primary care provider on his or her choice form. A LIHP enrollee who is enrolled into a Medi-Cal managed care plan may work through the Medi-Cal managed care plan to change his or her assigned primary care provider or other provider, after enrollment and subject to provider availability, according to the standard processes that are currently available in Medi-Cal managed care for selecting providers.

(h) The director may, with federal approval, suspend, delay, or otherwise modify the requirement for LIHP program eligibility redeterminations in 2013 to facilitate the process of transitioning LIHP enrollees to other health coverage in 2014.

(i) The county LIHPs and their designees shall work with the department and its designees during the 2013 and 2014 calendar years to facilitate continuity of care and data sharing for the purposes of delivering Medi-Cal services in the 2014 calendar year.

(j) This section shall be implemented only if and to the extent that federal financial participation under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) is available and all necessary federal approvals have been obtained.

(Amended (as added by Stats. 2013, 1st Ex. Sess., Ch. 3, Sec. 10) by Stats. 2013, Ch. 442, Sec. 8. Effective January 1, 2014.)



14005.63

(a) A person who wishes to apply for an insurance affordability program shall be allowed to file an application on his or her own behalf or on behalf of his or her family. Subject to the requirements of Section 14014.5, an individual also may be accompanied, assisted, and represented in the application and renewal process by an individual or organization of his or her own choice. If the individual, for any reason, is unable to apply or renew on his or her own behalf, any of the following persons may assist in the application process or during a renewal of eligibility:

(1) The individual?s guardian, conservator, a person authorized to make health care decisions on behalf of the individual pursuant to an advance health care directive, or executor or administrator of the individual?s estate.

(2) A public agency representative.

(3) The individual?s legal counsel, relative, friend, or other spokesperson of his or her choice.

(b) A person who wishes to challenge a decision concerning his or her eligibility for or receipt of benefits from an insurance affordability program has the right to represent himself or herself or use legal counsel, a relative, a friend, or other spokesperson of his or her choice subject to the requirements of Section 14014.5.

(c) To the extent otherwise required by Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall adopt emergency regulations implementing this section no later than July 1, 2015. The department may thereafter readopt the emergency regulations pursuant to that chapter. The adoption and readoption, by the department, of regulations implementing this section shall be deemed to be an emergency and necessary to avoid serious harm to the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted from the requirement that it describe facts showing the need for immediate action and from review by the Office of Administrative Law.

(d) This section shall be implemented on October 1, 2013, or when all necessary federal approvals have been obtained, whichever is later, and only if and to the extent that federal financial participation is available.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 4, Sec. 11. Effective September 30, 2013.)



14005.64

(a) Effective January 1, 2014, and notwithstanding any other provision of law, when determining eligibility for Medi-Cal benefits, an applicant?s or beneficiary?s income and resources shall be determined, counted, and valued in accordance with the requirements of Section 1902(e)(14) of the federal Social Security Act (42 U.S.C. 1396a(e)(14)), as added by the ACA, which prohibits the use of an assets or resources test for individuals whose income eligibility is determined based on modified adjusted gross income.

(b) When determining the eligibility of applicants and beneficiaries using the MAGI-based financial methods, the 5-percent income disregard required under Section 1902(e)(14)(B)(I) of the federal Social Security Act (42 U.S.C. Sec. 1396a(e)(14)(B)(I)) shall be applied.

(c) (1) The department shall establish income eligibility thresholds for those Medi-Cal eligibility groups whose eligibility will be determined using MAGI-based financial methods. The income eligibility thresholds shall be developed using the financial methodologies described in Section 1396a(e)(14) of Title 42 of the United States Code and in conformity with Section 1396a(gg) of Title 42 of the United States Code as added by the ACA.

(2) In utilizing state data or the national standard methodology with Survey of Income and Program Participation data to develop the converted modified adjusted gross income standard for Medi-Cal applicants and beneficiaries, the department shall ensure that the financial methodology used for identifying the equivalent income eligibility threshold preserves Medi-Cal eligibility for applicants and beneficiaries to the extent required by federal law. The department shall report to the Legislature on the expected changes in income eligibility thresholds using the chosen methodology for individuals whose income is determined on the basis of a converted dollar amount or federal poverty level percentage. The department shall convene stakeholders, including the Legislature, counties, and consumer advocates regarding the results of the converted standards and shall review with them the information used for the specific calculations before adopting its final methodology for the equivalent income eligibility threshold level.

(d) The department shall include individuals under 19 years of age, or in the case of full-time students, under 21 years of age, in the household for purposes of determining eligibility under Section 1396a(e)(14) of Title 42 of the United States Code, as added by the ACA.

(e) For purposes of this section, the following definitions shall apply:

(1) ?ACA? means the federal Patient Protection and Affordable Care Act (Public Law 111-148) as originally enacted and as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152) and any subsequent amendments.

(2) ?MAGI-based financial methods? means income calculated using the financial methodologies described in Section 1396a(e)(14) of Title 42 of the United States Code, and as added by the ACA.

(f) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, without taking any further regulatory action, shall implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time regulations are adopted. Thereafter, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Beginning six months after the effective date of this section, and notwithstanding Section 10231.5 of the Government Code, the department shall provide a status report to the Legislature on a semiannual basis until regulations have been adopted.

(g) This section shall be implemented only if and to the extent that federal financial participation is available and any necessary federal approvals have been obtained.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 3, Sec. 11. Effective September 30, 2013.)



14005.65

(a) The department shall file a state plan amendment to exercise the federal option under subdivision (h) of Section 435.603 of Title 42 of the Code of Federal Regulations to allow beneficiaries to use projected annual household income and to allow applicants and beneficiaries to use reasonably predictable annual income as set forth in this section when determining their eligibility for Medi-Cal benefits.

(b) (1) Beneficiaries shall be allowed to use projected annual household income to establish eligibility for Medi-Cal benefits for the remainder of the calendar year in which that projected income is used to determine eligibility if the current monthly income would render the beneficiary ineligible due to an increase in income.

(2) If projected annual household income has been used by the beneficiary, the department shall redetermine the beneficiary?s Medi-Cal benefits at the end of the calendar year.

(c) (1) Applicants and beneficiaries shall be allowed to use reasonably predictable annual income to establish eligibility for Medi-Cal benefits.

(2) Before being allowed to use reasonably predictable annual income pursuant to establishing eligibility for Medi-Cal benefits, the applicant or beneficiary shall provide the department with adequate evidence of the predicted change, including, but not limited to, a signed contract for employment, clear proof of a history of predictable fluctuations in income, or other clear indicia of such future changes in income.

(d) This section shall be implemented only if and to the extent that federal financial participation is available and any necessary federal approvals have been obtained.

(e) This section shall become operative on January 1, 2014.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 4, Sec. 12. Effective September 30, 2013. Section operative January 1, 2014, by its own provisions.)



14005.66

The department shall seek any federal waivers necessary to use the eligibility information of individuals who have been determined eligible for the CalFresh program under Chapter 10 (commencing with Section 18900) of Part 6, and who are under 65 years of age and are not disabled, to determine their Medi-Cal eligibility.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 4, Sec. 13. Effective September 30, 2013.)



14005.67

The department shall seek any federal waivers necessary to automatically enroll parents in the Medi-Cal program who apply for Medi-Cal benefits and have one or more children who are eligible for Medi-Cal benefits based upon a determined income level that is at or below the applicable income standard for eligibility under Section 14005.60.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 4, Sec. 14. Effective September 30, 2013.)



14005.68

The department may seek any federal waivers or state plan amendments necessary to use the eligibility information of individuals determined eligible for other state-only funded health care programs and county general assistance programs to determine an applicant?s Medi-Cal eligibility to the extent that there is no General Fund impact.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 4, Sec. 15. Effective September 30, 2013.)



14005.7

(a) Medically needy persons and medically needy family persons are entitled to health care services under Section 14005 providing all eligibility criteria established pursuant to this chapter are met.

(b) Except as otherwise provided in this chapter or in Title XIX of the federal Social Security Act, no medically needy family person, medically needy person or state-only Medi-Cal persons shall be entitled to receive health care services pursuant to Section 14005 during any month in which his or her share of cost has not been met.

(c) In the case of a medically needy person, monthly income, as determined, defined, counted, and valued, in accordance with Title XIX of the federal Social Security Act, in excess of the amount required for maintenance established pursuant to Section 14005.12, exclusive of any amounts considered exempt as income under Chapter 3 (commencing with Section 12000), less amounts paid for Medicare and other health insurance premiums shall be the share of cost to be met under Section 14005.9.

(d) In the case of a medically needy family person or state-only Medi-Cal person, monthly income, as determined, defined, counted, and valued, in accordance with Title XIX of the federal Social Security Act, in excess of the amount required for maintenance established pursuant to Section 14005.12, exclusive of any amounts considered exempt as income under Chapter 2 (commencing with Section 11200), less amounts paid for Medicare and other health insurance premiums shall be the share of cost to be met under Section 14005.9.

(e) In determining the income of a medically needy person residing in a licensed community care facility, income shall be determined, defined, counted, and valued, in accordance with Title XIX of the federal Social Security Act, any amount paid to the facility for residential care and support that exceeds the amount needed for maintenance shall be deemed unavailable for the purposes of this chapter.

(f) (1) For purposes of this section the following definitions apply:

(A) ?SSI? means the federal Supplemental Security Income program established under Title XVI of the federal Social Security Act.

(B) ?MNL? means the income standard of the Medi-Cal medically needy program defined in Section 14005.12.

(C) Board and care ?personal care services? or ?PCS? deduction means the income disregard that is applied to a resident in a licensed community care facility, in lieu of the board and care deduction specified in subdivision (e) of Section 14005.7, when the PCS deduction is greater than the board and care deduction.

(2) (A) For purposes of this section, the SSI recipient retention amount is the amount by which the SSI maximum payment amount to an individual residing in a licensed community care facility exceeds the maximum amount that the state allows community care facilities to charge a resident who is an SSI recipient.

(B) For purposes of this section, the personal and incidental needs deduction for an individual residing in a licensed community care facility is either of the following:

(i) If the deduction specified in subdivision (e) is applicable to the individual, the amount, not to exceed the amount by which the SSI recipient retention amount exceeds twenty dollars ($20), nor to be less than zero, by which the sum of the amount that the individual pays to his or her licensed community care facility and the SSI recipient retention amount exceed the sum of the individual?s MNL, the individual?s board and care deduction, and twenty dollars ($20).

(ii) If the deduction specified in paragraph (1) is applicable to the individual, an amount, not to exceed the amount by which the SSI recipient retention amount exceeds twenty dollars ($20), nor to be less than zero, by which the sum of the amount which the individual pays to his or her community care facility and the SSI recipient retention amount exceed the sum of the individual?s MNL, the individual?s PCS deduction and twenty dollars ($20).

(3) In determining the countable income of a medically needy individual residing in a licensed community care facility, the individual shall have deducted from his or her income the amount specified in subparagraph (B) of paragraph (2).

(g) No later than one month after the effective date of subparagraph (B) of paragraph (2) of subdivision (f), the department shall submit to the federal medicaid administrator a state plan amendment seeking approval of the income deduction specified in subdivision (f), and of federal financial participation for the costs resulting from that income deduction.

(h) The deduction prescribed by paragraph (3) of subdivision (f) shall be applied no later than the first day of the fourth month after the month in which the department receives approval for the federal financial participation specified in subdivision (g). Until approval for federal financial participation is received by the department, there shall be no deduction under paragraph (3) of subdivision (f).

(Amended by Stats. 2001, Ch. 171, Sec. 30. Effective August 10, 2001.)



14005.70

(a) The State Department of Health Care Services shall ensure that its contracts with a health care service plan or health insurer to provide Medi-Cal managed care coverage meet all of the following requirements:

(1) A health care service plan or health insurer shall provide coverage in its bridge plan product to its Medi-Cal managed care enrollees and other individuals that meet the requirements in paragraph (2) if the Medi-Cal managed care plan offers a bridge plan product pursuant to Section 100504.5 of the Government Code.

(2) Only the following individuals shall be eligible to enroll in the Medi-Cal managed care plan?s bridge plan product if the Medi-Cal managed care plan offers a bridge plan product:

(A) An individual who is determined to be eligible for the Exchange and whose Medi-Cal coverage or Healthy Families coverage was terminated. In implementing this subparagraph, the Exchange shall adopt processes to ensure that individuals have no gap in coverage to the greatest extent possible. The Exchange shall request approval from the federal government to limit enrollment under this subparagraph to individuals with a family income at or below 250 percent of the federal poverty level.

(B) Other members of the modified adjusted gross income household, as defined in Section 100501 of the Government Code, in which there are Medi-Cal or Healthy Families enrollees.

(C) A parent or caretaker relative of a child on Medi-Cal. The Exchange may delay the operative date of this subparagraph until it has the operational capability to implement this subparagraph, but no later than January 1, 2015.

(3) Provide all of the following:

(A) Except as provided in subparagraph (C) of paragraph (2), an individual who is eligible to enroll in a bridge plan product under subparagraph (A) of paragraph (2) shall only be eligible to enroll in a bridge plan product offered by the health care service plan or health insurer through which the individual was enrolled prior to eligibility for a bridge plan product as either a Medi-Cal beneficiary or as a Healthy Families enrollee.

(B) An individual who is eligible to enroll in a bridge plan product under subparagraph (B) of paragraph (2) shall only be eligible to enroll in a bridge plan product offered by the health care service plan or health insurer through which the member of the household was enrolled as a Medi-Cal beneficiary or as a Healthy Families enrollee.

(C) The Exchange shall seek federal approval to allow individuals described in subparagraphs (A) and (B) the option to enroll in a different bridge plan product if the individual?s primary care provider is included in the contracted network of the different bridge plan product and either of the following applies to the bridge plan product for which the individual is eligible:

(i) The product is not offered in that individual?s service area.

(ii) The product is not offered as a bridge plan product by the Exchange.

(4) The Medi-Cal managed care plan shall only offer a bridge plan product if the bridge plan product premium contribution amount in the silver category for the eligible individual is equal to, or less than, the premium contribution amount for the lowest cost plan in the silver category that would have been available to that individual without the bridge plan product.

(b) The State Department of Health Care Services may enter into a contract with the California Health Benefit Exchange to delegate the implementation of any part of this section to the Exchange.

(c) Notwithstanding subdivision (a) of Section 1399.849 of the Health and Safety Code and subdivision (a) of Section 10965.3 of the Insurance Code, the State Department of Health Care Services may allow a Medi-Cal managed care plan, pursuant to its contract under this section, to limit enrollment into bridge plan products to eligible individuals identified in paragraph (2) of subdivision (a) of this section based on limitations in contracted network capacity for bridge plan products as provided in Section 1399.857 of the Health and Safety Code or Section 10753.12 of the Insurance Code.

(d) This section shall become inoperative on the October 1 that is five years after the date that federal approval of the bridge plan option occurs, and, as of the second January 1 thereafter, is repealed, unless a later enacted statute that is enacted before that date deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 5, Sec. 14. Effective September 30, 2013. Conditionally inoperative, on date prescribed by its own provisions. Repealed, by its own provisions, on second January 1 after inoperative date.)



14005.75

A person who is otherwise eligible for Medi-Cal benefits under either Section 14005.4 or 14005.7, except for income and resource eligibility, and who is receiving Medi-Cal services for the treatment of multiple sclerosis, shall continue to be eligible to receive benefits only for these services under Medi-Cal, provided that all other conditions of eligibility for the Medi-Cal program are met. These restricted benefits shall continue until such time as the person is eligible for, and receives, third party coverage for these treatments. However, restricted benefits under this section shall not continue for more than two years.

(Added by Stats. 1985, Ch. 1144, Sec. 1. See same-numbered section added by Stats. 1997, Ch. 294.)



14005.75

(a) The Legislature finds and declares all of the following:

(1) As a result of federal welfare reform, unprecedented numbers of welfare recipients will be leaving welfare for work, and will face time limits on the receipt of aid.

(2) It is in the interest of the state both to encourage welfare recipients to seek employment and to ensure the continuity of health coverage for these recipients as they move from welfare to work.

(3) California?s transitional Medi-Cal program is intended to encourage welfare recipients to seek employment and to ensure continuity of health coverage, but various procedural restrictions limit its effectiveness in achieving those goals.

(b) It is, therefore, the intent of the Legislature to streamline the transitional Medi-Cal program in order to maximize its effectiveness in assisting persons leaving welfare for work.

(Added by Stats. 1997, Ch. 294, Sec. 51. Effective August 18, 1997. See same-numbered section added by Stats. 1985, Ch. 1144.)



14005.76

(a) The department shall provide a Medi-Cal beneficiary whose Medi-Cal eligibility is established pursuant to Section 1930 of the federal Social Security Act (42 U.S.C. Sec. 1396u-1) with simple and clear written notice of the availability of the transitional Medi-Cal program and the requirements for that program. This notice shall be provided at the time that Medi-Cal eligibility is conferred to the beneficiary and at least once every six months thereafter.

(b) When a beneficiary loses Medi-Cal eligibility established pursuant to Section 1930 of the federal Social Security Act (42 U.S.C. Sec. 1396u-1) for failure to meet reporting requirements, the department shall provide the beneficiary with the notice described in subdivision (a), and a form with simple and clear instructions on how to complete and return the form to the county. The form shall be used to determine whether the beneficiary is eligible for the transitional Medi-Cal program.

(c) The notice and form described in subdivisions (a) and (b) shall be prepared by the department. The department shall seek input on the notice and form from beneficiaries of aid, beneficiary representatives, and counties.

(d) The department shall review, and if necessary for simplicity and clarity, revise the notice required by subdivision (b) of Section 14005.8 and Section 14005.81. The department shall seek input from beneficiaries, beneficiary representatives, and counties.

(e) Notwithstanding any other provision of law, this section shall become operative nine months after the effective date of this section.

(f) Notwithstanding any other provision of law, this section shall be implemented only if, and to the extent that, the department determines that federal financial participation, as provided under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.), is available.

(Added by Stats. 1997, Ch. 294, Sec. 52. Effective August 18, 1997.)



14005.8

(a) (1) To the extent required by Subchapter XIX (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code and regulations adopted pursuant thereto, a family who was receiving aid pursuant to a state plan approved under Part A of Subchapter IV (commencing with Section 601) of Title 42 of the United States Code in at least three of the six months immediately preceding the month in which that family became ineligible for that assistance due to increased hours of employment, income from employment, or the loss of earned income disregards, shall remain eligible for health care services as provided in this chapter during the immediately succeeding six-month period.

(2) The department shall terminate extensions of health care services authorized by paragraph (1) as required under federal law.

(b) The department shall notify persons eligible under subdivision (a) of their right to continued health care services for each six-month period and a description of their reporting requirement, and the circumstances under which the extension may be terminated. The notice shall also include a Medi-Cal card or other evidence of entitlement to those services.

(c) Notwithstanding any other provision of this section, the department, in conformance with federal law, shall offer beneficiaries covered under subdivision (a) the option of remaining eligible for health care services provided in this chapter for an additional extension period of six months. Health services shall be continued in as automatic a manner as permitted by federal law, and without any unnecessary paperwork.

(d) During the initial extension period and any additional six-month extension period, the department, consistent with federal law, may, whenever the department determines it to be cost-effective, elect to pay a family?s expenses for premiums, deductibles, coinsurance, or similar costs for health insurance or other health coverage offered by an employer of the caretaker relative or by an employer of the absent parent of the dependent child. If, during the additional six-month extension period, the department elects to pay health premiums and this coverage exists, the beneficiary may be given the opportunity to express his or her preference between continuing the Medi-Cal coverage or obtaining health insurance.

(e) During the additional six-month extension period, the department may impose a premium for the health insurance or other health coverage consistent with Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) if the department determines that the imposition of a premium is cost-effective.

(f) The department shall adopt emergency regulations in order to comply with mandatory provisions of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) for extension of medical assistance. These regulations shall become effective immediately upon filing with the Secretary of State.

(g) This section shall become operative April 1, 1990.

(Amended by Stats. 1998, Ch. 310, Sec. 71. Effective August 19, 1998.)



14005.84

(a) The department shall develop and conduct a community outreach and education campaign to assist persons whose Medi-Cal eligibility is established pursuant to Section 1931 of the federal Social Security Act (42 U.S.C. Sec. 1396u-1), to learn about the availability of the transitional Medi-Cal program.

(b) Any managed care plan, local initiative, or county organized health system contracting with the department to provide services to Medi-Cal enrollees shall include in its evidence of coverage and marketing materials information about the transitional Medi-Cal program and how to apply for program benefits.

(c) To implement this section, the department may develop and execute a contract or may amend any existing or future outreach campaign contract that it has executed. Notwithstanding any other provision of law, any such contract developed and executed, or amended, as required to implement this section shall be exempt from the approval of the Director of General Services and from the Public Contract Code.

(d) Notwithstanding any other provision of law, this section shall be implemented only if, and to the extent that, the department determines that federal financial participation, as provided under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.), is available.

(Added by Stats. 1997, Ch. 294, Sec. 55. Effective August 18, 1997.)



14005.85

(a) Families who, because of marriage or because separated spouses reunite, lose AFDC eligibility under the chapter because the family no longer meets the need requirement specified in Section 11250 or has increased assets or income, or both, shall be eligible for extended medical benefits as specified under this article for a period not to exceed 12 months.

(b) The department shall seek all federal waivers necessary to implement this section.

(c) This section shall not be implemented until the director has executed a declaration, that shall be retained by the director, that any necessary waivers and federal financial participation have been obtained.

(Amended by Stats. 1996, Ch. 197, Sec. 25. Effective July 22, 1996.)



14005.88

(a) The department shall contract for an independent evaluation, to be completed no later than January 1, 2001, in order to determine the effect of changes made in the transitional Medi-Cal program by the enactment of Sections 14005.76, 14005.82, 14005.83, 14005.84, 14005.87, 14005.89, and the amendment to Section 14005.85 enacted during the first year of the 1997?98 Regular Session of the Legislature, on the employment of welfare recipients and the continuity of their health coverage.

(b) Notwithstanding any other provision of law, this section shall be implemented only if, and to the extent that, the department determines that federal financial participation, as provided under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.), is available.

(Added by Stats. 1997, Ch. 294, Sec. 56. Effective August 18, 1997.)



14005.89

(a) The department shall monitor participation rates for transitional Medi-Cal and seek input from beneficiaries, beneficiary representatives, and counties, on a regular basis throughout each year to consider changes in transitional Medi-Cal procedures as may be necessary to ensure that participation rates are at levels that would reasonably be expected, given aid caseload developments. Before any such changes are made, the department shall seek any federal waivers, or obtain other federal approval, that may be necessary to implement the changes.

(b) The department shall make the participation rate monitoring data described in subdivision (a) available upon request.

(Added by Stats. 1997, Ch. 294, Sec. 57. Effective August 18, 1997.)



14005.9

(a) Share of cost shall be determined on a monthly basis. No person or family shall be required to incur more than one month?s share of cost prior to being certified as specified in Section 14018.

(b) For persons in long-term care, any income exempted under Sections 14005.4 and 14005.7 shall be considered in the share-of-cost determination to the extent required by federal law or regulations.

(c) Once the beneficiary has incurred expenses for Medicare and other health insurance deductibles or coinsurance charges and necessary medical and remedial services that are not subject to payment by a third party and which equal or exceed his or her share of cost, the individual is entitled to receive health care services pursuant to Section 14005 if all other applicable conditions of eligibility under this chapter are met.

(Amended by Stats. 1989, Ch. 1016, Sec. 3.)



14005.10

For purposes of facilitating arrangements for health care through prepaid health plans, the department may set standards for determining monthly income, for purposes of eligibility, on the person?s average pattern of income and earnings, subject to subsequent adjustment if actual experience deviates substantially from the amount determined by such method.

(Added by renumbering Section 14005.1 by Stats. 1971, Ch. 577.)



14005.11

(a) To the extent required by federal law for qualified Medicare beneficiaries, the department shall pay the premiums, deductibles, and coinsurance for elderly and disabled persons entitled to benefits under Title XVIII of the federal Social Security Act, whose income does not exceed the federal poverty level and whose resources do not exceed 200 percent of the Supplemental Security Income program standard.

(b) The department shall, in addition to subdivision (a), pay applicable additional premiums, deductibles, and coinsurance for drug coverage extended to qualified Medicare beneficiaries.

(c) The deductible payments required by subdivision (b) may be covered by providing the same drug coverage as offered to categorically needy recipients, as defined in Section 14050.1.

(d) As specified in this section, it is the intent of the Legislature to assist in the payment of Medicare Part B premiums for qualified low-income Medi-Cal beneficiaries who are ineligible for federal sharing or federal contribution for the payment of those premiums.

(e) For a Medi-Cal beneficiary who has a share of cost but who is ineligible for the assistance provided pursuant to subdivision (a), or who is ineligible for any other federally funded assistance for the payment of the beneficiary?s Medicare Part B premium, the department shall pay for the beneficiary?s Medicare Part B premium in the month following each month that the beneficiary?s share of cost has been met.

(f) When a county is informed that an applicant or beneficiary is eligible for Medicare benefits, the county shall determine whether that individual is eligible under the Qualified Medicare Beneficiary (QMB) program, the Specified Low-Income Medicare Beneficiary (SLMB) program, or the Qualifying Individual program and enroll the applicant or beneficiary in the appropriate program.

(Amended by Stats. 2010, Ch. 717, Sec. 141. Effective October 19, 2010.)



14005.12

(a) For the purposes of Sections 14005.4 and 14005.7, the department shall establish the income levels for maintenance need at the lowest levels that reasonably permit medically needy persons to meet their basic needs for food, clothing, and shelter, and for which federal financial participation will still be provided under Title XIX of the federal Social Security Act. It is the intent of the Legislature that the income levels for maintenance need for medically needy aged, blind, and disabled adults, in particular, shall be based upon amounts that adequately reflect their needs.

(1) Subject to paragraph (2), reductions in the maximum aid payment levels set forth in subdivision (a) of Section 11450 in the 1991?92 fiscal year, and thereafter, shall not result in a reduction in the income levels for maintenance under this section.

(2) (A) The department shall seek any necessary federal authorization for maintaining the income levels for maintenance at the levels in effect June 30, 1991.

(B) If federal authorization is not obtained, medically needy persons shall not be required to pay the difference between the share of cost as determined based on the payment levels in effect on June 30, 1991, under Section 11450, and the share of cost as determined based on the payment levels in effect on July 1, 1991, and thereafter.

(3) Any medically needy person who was eligible for benefits under this chapter as categorically needy for the calendar month immediately preceding the effective date of the reductions in the minimum basic standards of adequate care for the Aid to Families with Dependent Children program as set forth in Section 11452.018 made in the 1995?96 Regular Session of the Legislature shall not be responsible for paying his or her share of cost if all of the following apply:

(A) He or she had eligibility as categorically needy terminated by the reductions in the minimum basic standards of adequate care.

(B) He or she, but for the reductions, would be eligible to continue receiving benefits under this chapter as categorically needy.

(C) He or she is not eligible to receive benefits without a share of cost as a medically needy person pursuant to paragraph (1) or (2).

(b) In the case of a single individual, the amount of the income level for maintenance per month shall be 80 percent of the highest amount that would ordinarily be paid to a family of two persons, without any income or resources, under subdivision (a) of Section 11450, multiplied by the federal financial participation rate.

(c) In the case of a family of two adults, the income level for maintenance per month shall be the highest amount that would ordinarily be paid to a family of three persons without income or resources under subdivision (a) of Section 11450, multiplied by the federal financial participation rate.

(d) For the purposes of Sections 14005.4 and 14005.7, for a person in a medical institution or nursing facility, or for a person receiving institutional or noninstitutional services from a Program of All-Inclusive Care for the Elderly organization pursuant to Chapter 8.75 (commencing with Section 14591), the amount considered as required for maintenance per month shall be computed in accordance with, and for those purposes required by, Title XIX of the federal Social Security Act, and regulations adopted pursuant thereto. Those amounts shall be computed pursuant to regulations which include providing for the following purposes:

(1) Personal and incidental needs in the amount of not less than thirty-five dollars ($35) per month while a patient. The department may, by regulation, increase this amount as necessitated by increasing costs of personal and incidental needs. A long-term health care facility shall not charge an individual for the laundry services or periodic hair care specified in Section 14110.4.

(2) The upkeep and maintenance of the home.

(3) The support and care of his or her minor children, or any disabled relative for whose support he or she has contributed regularly, if there is no community spouse.

(4) If the person is an institutionalized spouse, for the support and care of his or her community spouse, minor or dependent children, dependent parents, or dependent siblings of either spouse, provided the individuals are residing with the community spouse.

(5) The community spouse monthly income allowance shall be established at the maximum amount permitted in accordance with Section 1924(d)(1)(B) of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396r-5(d)(1)(B)).

(6) The family allowance for each family member residing with the community spouse shall be computed in accordance with the formula established in Section 1924(d)(1)(C) of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396r-5(d)(1)(C)).

(e) For the purposes of Sections 14005.4 and 14005.7, with regard to a person in a licensed community care facility, the amount considered as required for maintenance per month shall be computed pursuant to regulations adopted by the department which provide for the support and care of his or her spouse, minor children, or any disabled relative for whose support he or she has contributed regularly.

(f) The income levels for maintenance per month, except as specified in subdivisions (b) to (d), inclusive, shall be equal to the highest amounts that would ordinarily be paid to a family of the same size without any income or resources under subdivision (a) of Section 11450, multiplied by the federal financial participation rate.

(g) The ?federal financial participation rate,? as used in this section, shall mean 133
1/3
percent, or such other rate set forth in Section 1903 of the federal Social Security Act (42 U.S.C. Sec. 1396(b)), or its successor provisions.

(h) The income levels for maintenance per month shall not be decreased to reflect the presence in the household of persons receiving forms of aid other than Medi-Cal.

(i) When family members maintain separate residences, but eligibility is determined as a single unit under Section 14008, the income levels for maintenance per month shall be established for each household in accordance with subdivisions (b) to (h), inclusive. The total of these levels shall be the level for the single eligibility unit.

(j) The income levels for maintenance per month established pursuant to subdivisions (b) to (i), inclusive, shall be calculated on an annual basis, rounded to the next higher multiple of one hundred dollars ($100), and then prorated.

(Amended by Stats. 2011, Ch. 367, Sec. 8. Effective January 1, 2012.)



14005.13

(a) Notwithstanding Section 14005.12, when an individual residing in a long-term care facility would incur a share of cost for services under this chapter due to income which exceeds that allowed for the incidental and personal needs of the individual, a specified portion of the individual?s earned income from therapeutic wages shall be exempt. Therapeutic wages are wages earned by the individual under all of the following conditions:

(1) A physician who does not have a financial interest in the long-term care facility in which the individual resides, and who is in charge of the individual?s case prescribes work as therapy for the individual.

(2) The individual must be employed within the same long-term care facility where he or she resides.

(3) The individual?s employment does not displace any existing employees.

(4) The individual has resided in a long-term care facility for a continuous period commencing at least five years prior to the date of the addition of this section as originally adopted during the 1983?84 Regular Session.

(b) The amount of earned income from therapeutic wages which shall be exempt shall be the lesser of 70 percent of the gross therapeutic wages or 70 percent of the maintenance level for a noninstitutionalized person or family of corresponding size as described in subdivision (b), (c), or (e) of Section 14005.12.

(c) The provisions of this section shall be given retroactive effect for the period commencing June 1, 1983.

(d) This section shall not become operative unless and until the necessary waivers are obtained from the United States Department of Health and Human Services.

(e) The director shall adopt regulations implementing this section as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For the purposes of the Administrative Procedure Act, the adoption of the regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, emergency regulations adopted by the department in order to implement this section shall not be subject to the review and approval of the Office of Administrative Law. These regulations shall become effective immediately upon filing with the Secretary of State.

(Amended by Stats. 1984, Ch. 1338, Sec. 3. Section conditionally operative by its own provisions.)



14005.14

(a) In addition to the income exemptions specified in subdivision (a) of Section 14005.7, an income exemption shall be allowed each month for the amount actually paid toward the cost of in-home supportive services needed as determined under standards and procedures established by the Director of Social Services, by a person who is eligible for Medi-Cal in accordance with Section 14005. 3 or 14005.7. For the purpose of this section, ?in-home supportive services? means those services that are available to recipients of the In-Home Supportive Services Program as defined by the Director of Social Services in regulations adopted pursuant to Article 7 (commencing with Section 12300) of Chapter 3 of Part 3 of Division 9.

(b) The income exemption provided by this section for those persons eligible for Medi-Cal in accordance with Section 14005.7 shall be restricted to those persons who, without in-home supportive services, would require 24-hour-a-day care in a health facility, as defined in Section 1250 of the Health and Safety Code, or a community care facility, as defined under Section 1502 of the Health and Safety Code.

(c) The State Department of Health Services shall seek all federal waivers necessary to allow for federal financial participation. The income exemption authorized by subdivision (b) shall remain in effect during the time period that the federal waivers are pending. If the necessary federal waivers cannot be obtained, the income exemption authorized by subdivision (b) shall continue to be implemented by the department.

(Amended by Stats. 1984, Ch. 364, Sec. 1. Effective July 10, 1984.)



14005.15

Notwithstanding the provisions of Section 14005, Medi-Cal beneficiaries shall obtain family planning services through the Medi-Cal program to the extent they are available through such program.

(Added by Stats. 1973, Ch. 1213.)



14005.16

(a) In determining the eligibility of a married individual pursuant to Section 14005.4 or 14005.7, who resides in a nursing facility, and who is in a Medi-Cal family budget unit separate from that of his or her spouse, the community property interest of the noninstitutionalized spouse in the income of the married individual shall not be considered income available to that individual.

(b) For purposes of this section, there shall be a presumption, rebuttable by either spouse, that each spouse has a community property interest in one-half of the total monthly income of both spouses.

(c) (1) This section shall not become operative unless Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) is amended to authorize the consideration of state community property laws in determining eligibility or the federal government authorizes the state to apply community property laws in that determination.

(2) The department shall report to the appropriate committees of the Legislature upon the occurrence of the amendment of federal law or the receipt of federal approval, as specified in paragraph (1).

(Amended (as amended by Stats. 1989, Ch. 1430) by Stats. 1990, Ch. 1329, Sec. 7.5. Effective September 26, 1990. Section conditionally operative by its own provisions.)



14005.17

(a) In determining the eligibility of an institutionalized spouse pursuant to Section 14005.4 or 14005.7, who resides in a medical institution or nursing facility, and who is in a Medi-Cal family budget unit separate from that of his or her spouse, the community property interest of either spouse in the income of the other spouse shall not be considered when determining eligibility for Medi-Cal benefits.

(b) In the case of an institutionalized spouse, income shall be determined in accordance with subsections (b) and (d) of Section 1924 of the federal Social Security Act and regulations adopted pursuant thereto.

(c) (1) This section shall remain operative only until Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) is amended to authorize the consideration of state community property law in determining eligibility under this chapter, or the federal government authorizes the consideration of state community property in that determination.

(2) The department shall report to the appropriate committees of the Legislature upon the occurrence of the amendment of federal law or receipt of federal authorization as specified in paragraph (1).

(Added by Stats. 1989, Ch. 1430, Sec. 5.5. Effective October 2, 1989. Conditionally inoperative by its own provisions.)



14005.18

A woman is eligible, to the extent required by federal law, as though she were pregnant, for all pregnancy-related and postpartum services for a 60-day period beginning on the last day of pregnancy.

For purposes of this section, ?postpartum services? means those services provided after childbirth, child delivery, or miscarriage.

(Added by renumbering Section 14005.3 (as added by Stats. 1987, Ch. 570) by Stats. 1990, Ch. 216, Sec. 128.)



14005.19

The receipt of respite care, as defined in Section 1418.1 of the Health and Safety Code, shall not affect the eligibility of any individual with respect to benefits under this chapter, except as subject to the limitations of subdivision (b) of Section 14124.7.

(Added by Stats. 1990, Ch. 1329, Sec. 7.7. Effective September 26, 1990.)



14005.20

(a) The State Department of Health Services shall adopt the option made available under Section 13603 of the federal Omnibus Budget Reconciliation Act of 1993 (Public Law 103-66) to pay allowable tuberculosis related services for persons infected with tuberculosis.

(b) The income and resources of these persons may not exceed the maximum amount for a disabled person as described in Section 1902(a)(10)(A)(i) of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396a(a)(10)(A)(i)).

(Added by Stats. 1994, Ch. 480, Sec. 1. Effective September 12, 1994.)



14005.21

(a) Any medically needy aged, blind, or disabled person who was categorically needy under this chapter on the basis of eligibility under Chapter 3 (commencing with Section 12000) or Subchapter 16 (commencing with Section 1381) of Chapter 7 of Title 42 of the United States Code for the month of August 1993, and was discontinued as of September 1, 1993, and who, but for the addition of Section 12200.015, would be eligible to receive benefits without a share of cost in September 1993 under this chapter, shall remain eligible to receive benefits without a share of cost under this chapter as if that person were categorically needy as long as he or she meets other applicable requirements.

(b) Any medically needy aged, blind, or disabled person who was eligible for benefits under this chapter as categorically needy or medically needy under subdivision (a) for the month of August 1994, shall not be responsible for paying his or her share of cost if he or she had that eligibility for benefits without a share of cost interrupted or terminated by the addition of Section 12200.017, and if he or she, but for Section 12200.017, would be eligible to continue receiving benefits under this chapter without a share of cost.

(c) Any medically needy aged, blind, or disabled person who was eligible for benefits under this chapter as categorically needy, or as medically needy under subdivision (a) or (b), for the calendar month immediately preceding the date that the reductions in maximum aid payments for the state supplementary program established in Chapter 3 (commencing with Section 12000) of Part 3 of Division 9 made in the 1995?96 Regular Session of the Legislature are effective shall not be responsible for paying his or her share of cost if he or she had that eligibility for benefits without a share of cost interrupted or terminated by the reductions in maximum aid payments, and if he or she, but for the reductions, would be eligible to continue receiving benefits under this chapter without a share of cost.

(d) Any medically needy aged, blind, or disabled person who was eligible for benefits under this chapter as categorically needy, or as medically needy under subdivisions (a), (b), or (c) for the calendar month immediately preceding the date that the reductions in maximum aid payments for the state supplementary program established in Chapter 3 (commencing with Section 12000) made in the 1996 portion of the 1995-96 Regular Session of the Legislature are effective shall not be responsible for paying his or her share of cost if he or she had that eligibility for benefits without a share of cost interrupted or terminated by the reductions in maximum aid payments, and if he or she, but for these reductions, would be eligible to continue receiving benefits under this chapter without a share of cost.

(e) The department shall implement this section regardless of the availability of federal financial participation for the share of cost paid from state funds pursuant to subdivisions (a), (b), (c), and (d).

(Amended by Stats. 1996, Ch. 197, Sec. 22. Effective July 22, 1996.)



14005.22

(a) A woman is eligible for Medi-Cal benefits under Section 1396a(a)(10)(A)(i)(III) of Title 42 of the United States Code if her income is less than or equal to 109 percent of the federal poverty level as determined, counted, and valued in accordance with the requirements of Section 1396a(e)(14) of Title 42 of the United States Code, as added by the federal Patient Protection and Affordable Care Act (Public Law 111-148) and as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152) and any subsequent amendments, and she meets all other eligibility requirements.

(b) To the extent permitted by state and federal law, a woman eligible under this section shall be required to enroll in a Medi-Cal managed care health plan in those counties in which a Medi-Cal managed care health plan is available.

(c) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, without taking any further regulatory action, shall implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time regulations are adopted. The department shall adopt regulations by July 1, 2017, in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Notwithstanding Section 10231.5 of the Government Code, beginning six months after the effective date of this section, the department shall provide a status report to the Legislature on a semiannual basis, in compliance with Section 9795 of the Government Code, until regulations have been adopted.

(d) This section shall be implemented only if and to the extent that federal financial participation is available and any necessary federal approvals have been obtained.

(Added by Stats. 2014, Ch. 31, Sec. 46. Effective June 20, 2014.)



14005.225

(a) The department shall seek any state plan amendments or federal waivers necessary to provide pregnant women whose income is over 109 percent of, and is up to and including 138 percent of, the federal poverty level as determined, counted, and valued in accordance with the requirements of Section 1396a(e)(14) of Title 42 of the United States Code, as added by the federal Patient Protection and Affordable Care Act (Public Law 111-148) and as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152) and any subsequent amendments, with full scope Medi-Cal benefits without a share of cost during their pregnancy and through the end of the calendar month in which the 60th day after the end of their pregnancy falls.

(b) To the extent permitted by state and federal law, a woman eligible under this section shall be required to enroll in a Medi-Cal managed care health plan in those counties in which a Medi-Cal managed care health plan is available.

(c) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, without taking any further regulatory action, shall implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time regulations are adopted. The department shall adopt regulations by July 1, 2017, in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Notwithstanding Section 10231.5 of the Government Code, beginning six months after the effective date of this section, the department shall provide a status report to the Legislature on a semiannual basis, in compliance with Section 9795 of the Government Code, until regulations have been adopted.

(d) This section shall be implemented only if and to the extent that federal financial participation is available and any necessary federal approvals have been obtained.

(Added by Stats. 2014, Ch. 31, Sec. 47. Effective June 20, 2014.)



14005.23

To the extent federal financial participation is available, the department shall, when determining eligibility for children under Section 1396a(l)(1)(D) of Title 42 of the United States Code, designate a birth date by which all children who have not attained the age of 19 years will meet the age requirement of Section 1396a(l)(1)(D) of Title 42 of the United States Code.

(Added by Stats. 1997, Ch. 626, Sec. 2. Effective January 1, 1998.)



14005.24

The department shall instruct counties, by means of an all county letter or similar instruction, as to the process that is to be used to ensure that each child, physical custody of whom has been voluntarily surrendered pursuant to Section 1255.7 of the Health and Safety Code, shall be determined eligible for benefits under this chapter for, at a minimum, a period of time commencing on the date physical custody is surrendered and ending on the earliest of the following dates:

(a) The last day of the month following the month in which the child was voluntarily surrendered under Section 1255.7 of the Health and Safety Code.

(b) The date the child is reclaimed under Section 1255.7 of the Health and Safety Code.

(c) The date the child ceases to reside in California.

(Amended by Stats. 2005, Ch. 625, Sec. 7. Effective January 1, 2006.)



14005.25

(a) To the extent federal financial participation is available, the department shall exercise the option under Section 1902(e)(12) of the federal Social Security Act (42 U.S.C. Sec. 1396a(e)(12)) to extend continuous eligibility to children 19 years of age and younger. A child shall remain eligible pursuant to this subdivision from the date of a determination of eligibility for Medi-Cal benefits until the earlier of either:

(1) The end of a 12-month period following the eligibility determination.

(2) The date the individual exceeds the age of 19 years.

(b) This section shall be implemented only if, and to the extent that, federal financial participation is available.

(c) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall, without taking regulatory action, implement this section by means of all county letters or similar instructions. Thereafter, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended (as amended by Stats. 2009, 3rd Ex. Sess., Ch. 24, Sec. 2) by Stats. 2010, Ch. 717, Sec. 143. Effective October 19, 2010.)



14005.26

(a) The department shall exercise the option pursuant to Section 1902(a)(l0)(A)(ii)(XIV) of the federal Social Security Act (42 U.S.C. Sec. 1396a(a)(10)(A)(ii)(XIV)) to provide full-scope benefits with no share of cost under this chapter and Chapter 8 (commencing with Section 14200) to optional targeted low-income children pursuant to Section 1905(u)(2)(B) of the federal Social Security Act (42 U.S.C. Sec. 1396d(u)(2)(B)), with family incomes up to and including 200 percent of the federal poverty level. The department shall seek federal approval of a state plan amendment to implement this subdivision.

(b) Pursuant to Section 1902(r)(2) of the federal Social Security Act (42 U.S.C. Sec. 1396a(r)(2)), the department shall adopt the option to use less restrictive income and resource methodologies to exempt all resources and disregard income at or above 200 percent and up to and including 250 percent of the federal poverty level for the individuals described in subdivision (a). The department shall seek federal approval of a state plan amendment to implement this subdivision.

(c) For purposes of carrying out the provisions of this section, the department may adopt the option pursuant to Section 1902(e)(13) of the federal Social Security Act (42 U.S.C. Sec. 1396a(e)(13)) to rely upon findings of the Managed Risk Medical Insurance Board (MRMIB) regarding one or more components of eligibility.

(d) (1) The department shall exercise the option pursuant to Section 1916A of the federal Social Security Act (42 U.S.C. Sec. 1396o-1) to impose premiums for individuals described in subdivision (a) whose family income has been determined to be above 150 percent and up to and including 200 percent of the federal poverty level, after application of the income disregard pursuant to subdivision (b). The department shall not impose premiums under this subdivision for individuals described in subdivision (a) whose family income has been determined to be at or below 150 percent of the federal poverty level, after application of the income disregard pursuant to subdivision (b). The department shall obtain federal approval for the implementation of this subdivision.

(2) (A) Monthly premiums imposed under this section shall equal thirteen dollars ($13) per child with a maximum contribution of thirty-nine dollars ($39) per family.

(B) Families that pay three months of required premiums in advance shall receive the fourth consecutive month of coverage with no premium required. For purposes of the discount provided by this subparagraph, family contributions paid in the Healthy Families Program for children transitioned to Medi-Cal pursuant to Section 14005.27 shall be credited as Medi-Cal premiums paid.

(C) Families that pay the required premium by an approved means of electronic funds transfer, including credit card payment, shall receive a 25-percent discount from the required premium. If the department and the Managed Risk Medical Insurance Board determine that it is feasible, the department shall treat an authorization for electronic funds transfer or credit card payment to the Healthy Families Program as an authorization for electronic funds transfer or credit card payment to Medi-Cal.

(e) This section shall be implemented only to the extent that all necessary federal approvals and waivers described in this section have been obtained and the enhanced rate of federal financial participation under Title XXI of the federal Social Security Act (42 U.S.C. Sec. 1397aa et seq.) is available for targeted low-income children pursuant to that act.

(f) The department shall not enroll targeted low-income children described in this section in the Medi-Cal program until all necessary federal approvals and waivers have been obtained, and no sooner than January 1, 2013.

(g) (1) To the extent the new budget methodology pursuant to paragraph (6) of subdivision (a) of Section 14154 is not fully operational, for the purposes of implementing this section, for individuals described in subdivision (a) whose family income has been determined to be up to and including 150 percent of the federal poverty level, as determined pursuant to subdivision (b), the department shall utilize the budgeting methodology for this population as contained in the November 2011 Medi-Cal Local Assistance Estimate for Medi-Cal county administration costs for eligibility operations.

(2) For purposes of implementing this section, the department shall include in the Medi-Cal Local Assistance Estimate an amount for Medi-Cal eligibility operations associated with the individuals whose family income is determined to be above 150 percent and up to and including 200 percent of the federal poverty level, after application of the income disregard pursuant to subdivision (b). In developing an estimate for this activity, the department shall consider the projected number of final eligibility determinations each county will process and projected county costs. Within 60 days of the passage of the annual Budget Act, the department shall notify each county of their allocation for this activity based upon the amount allotted in the annual Budget Act for this purpose.

(h) When the new budget methodology pursuant to paragraph (6) of subdivision (a) of Section 14154 is fully operational, the new budget methodology shall be utilized to reimburse counties for eligibility determinations made for individuals pursuant to this section.

(i) Eligibility determinations and annual redeterminations made pursuant to this section shall be performed by county eligibility workers.

(j) In conducting eligibility determinations for individuals pursuant to this section and Section 14005.27, the following reporting and performance standards shall apply to all counties:

(1) Counties shall report to the department, in a manner and for a time period prescribed by the department, in consultation with the County Welfare Directors Association, the number of applications processed on a monthly basis, a breakout of the applications based on income using the federal percentage of poverty levels, the final disposition of each application, including information on the approved Medi-Cal program, if applicable, and the average number of days it took to make the final eligibility determination for applications submitted directly to the county and from the single point of entry (SPE).

(2) Notwithstanding any other provision of law, the following performance standards shall be applied to counties regarding eligibility determinations for individuals eligible pursuant to this section:

(A) For children whose applications are received by the county human services department from the SPE, the following standards shall apply:

(i) Applications for children who are granted accelerated enrollment by the SPE shall be processed according to the timeframes specified in subdivision (d) of Section 14154.

(ii) Applications for children who are not granted accelerated enrollment by the SPE due to the existence of an already active Medi-Cal case shall be processed according to the timeframes specified in subdivision (d) of Section 14154.

(iii) For applications for children who are not described in clause (i) or (ii), 90 percent shall be processed within 10 working days of being received, complete and without client errors.

(iv) If an application described in this section also contains adults, and the adult applicants are required to submit additional information beyond the information provided for the children, the county shall process the eligibility for the child or children without delay, consistent with this section while gathering the necessary information to process eligibility for the adults.

(B) The department, in consultation with the County Welfare Directors Association, shall develop reporting requirements for the counties to provide regular data to the state regarding the timeliness and outcomes of applications processed by the counties that are received from the SPE.

(C) Performance thresholds and corrective action standards as set forth in Section 14154 shall apply.

(D) For applications submitted directly to the county, these applications shall be processed by the counties in accordance with the performance standards established under subdivision (d) of Section 14154.

(3) This subdivision shall be implemented no sooner than January 1, 2013.

(4) Twelve months after implementation of this section pursuant to subdivision (f), the department shall provide enrollment information regarding individuals determined eligible pursuant to subdivision (a) to the fiscal and appropriate policy committees of the Legislature.

(k) (1) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, for purposes of this transition, the department, without taking any further regulatory action, shall implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time regulations are adopted. It is the intent of the Legislature that the department be allowed temporary authority as necessary to implement program changes until completion of the regulatory process.

(2) To the extent otherwise required by Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall adopt emergency regulations implementing this section no later than July 1, 2014. The department may thereafter readopt the emergency regulations pursuant to that chapter. The adoption and readoption, by the department, of regulations implementing this section shall be deemed to be an emergency and necessary to avoid serious harm to the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted from the requirement that it describe facts showing the need for immediate action and from review by the Office of Administrative Law.

(l) To implement this section, the department may enter into and continue contracts with the Healthy Families Program administrative vendor, for the purposes of implementing and maintaining the necessary systems and activities for providing health care coverage to optional targeted low-income children in the Medi-Cal program for purposes of accelerated enrollment application processing by single point of entry, noneligibility-related case maintenance and premium collection, maintenance of the Health-E-App Web portal, call center staffing and operations, certified application assistant services, and reporting capabilities. To further implement this section, the department may also enter into a contract with the Health Care Options Broker of the department for purposes of managed care enrollment activities. The contracts entered into or amended under this section may initially be completed on a noncompetitive bid basis and are exempt from the Public Contract Code. Contracts thereafter shall be entered into or amended on a competitive bid basis and shall be subject to the Public Contract Code.

(m) (1) If at any time the director determines that this section or any part of this section may jeopardize the state?s ability to receive federal financial participation under the federal Patient Protection and Affordable Care Act (Public Law 111-148), or any amendment or extension of that act, or any additional federal funds that the director, in consultation with the Department of Finance, determines would be advantageous to the state, the director shall give notice to the fiscal and policy committees of the Legislature and to the Department of Finance. After giving notice, this section or any part of this section shall become inoperative on the date that the director executes a declaration stating that the department has determined, in consultation with the Department of Finance, that it is necessary to cease to implement this section or a part or parts thereof, in order to receive federal financial participation, any increase in the federal medical assistance percentage available on or after October 1, 2008, or any additional federal funds that the director, in consultation with the Department of Finance, has determined would be advantageous to the state.

(2) The director shall retain the declaration described in paragraph (1), shall provide a copy of the declaration to the Secretary of the State, the Secretary of the Senate, the Chief Clerk of the Assembly, and the Legislative Counsel, and shall post the declaration on the department?s Internet Web site.

(3) In the event that the director makes a determination under paragraph (1) and this section ceases to be implemented, the children shall be enrolled back into the Healthy Families Program.

(Amended by Stats. 2012, Ch. 438, Sec. 13. Effective September 22, 2012. Conditionally inoperative as provided in subd. (m).)



14005.27

(a) Individuals enrolled in the Healthy Families Program pursuant to Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code on June 27, 2012, and who are determined eligible to receive benefits pursuant to subdivisions (a) and (b) of Section 14005.26, shall be transitioned into Medi-Cal, pursuant to this section.

(b) To the extent necessary and for the purposes of carrying out the provisions of this section, in performing initial eligibility determinations for children enrolled in the Healthy Families Program pursuant to Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code, the department shall adopt the option pursuant to Section 1902(e)(13) of the federal Social Security Act (42 U.S.C. Sec. 1396a(e)(13)) to allow the department or county human services departments to rely upon findings made by the Managed Risk Medical Insurance Board (MRMIB) regarding one or more components of eligibility. The department shall seek federal approval of a state plan amendment to implement this subdivision.

(c) To the extent necessary, the department shall seek federal approval of a state plan amendment or a waiver to provide presumptive eligibility for the optional targeted low-income category of eligibility pursuant to Section 14005.26 for individuals presumptively eligible for or enrolled in the Healthy Families Program pursuant to Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code. The presumptive eligibility shall be based upon the most recent information contained in the individual?s Healthy Families Program file. The timeframe for the presumptive eligibility shall begin no sooner than January 1, 2013, and shall continue until a determination of Medi-Cal eligibility is made, which determination shall be performed within one year of the individual?s Healthy Families Program annual review date.

(d) (1) The California Health and Human Services Agency, in consultation with the Managed Risk Medical Insurance Board, the State Department of Health Care Services, the Department of Managed Health Care, and diverse stakeholders groups, shall provide the fiscal and policy committees of the Legislature with a strategic plan for the transition of the Healthy Families Program pursuant to this section by no later than October 1, 2012. This strategic plan shall, at a minimum, address all of the following:

(A) State, county, and local administrative components which facilitate a successful subscriber transition such as communication and outreach to subscribers and applicants, eligibility processing, enrollment, communication, and linkage with health plan providers, payments of applicable premiums, and overall systems operation functions.

(B) Methods and processes for diverse stakeholder engagement throughout the entire transition, including all phases of the transition.

(C) State monitoring of managed care health plans? performance and accountability for provision of services, and initial quality indicators for children and adolescents transitioning to Medi-Cal.

(D) Health care and dental delivery system components such as standards for informing and enrollment materials, network adequacy, performance measures and metrics, fiscal solvency, and related factors that ensure timely access to quality health and dental care for children and adolescents transitioning to Medi-Cal.

(E) Inclusion of applicable operational steps, timelines, and key milestones.

(F) A time certain for the transfer of the Healthy Families Advisory Board, as described in Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code, to the State Department of Health Care Services.

(2) The intent of this strategic plan is to serve as an overall guide for the development of each plan for each phase of this transition, pursuant to paragraphs (1) to (8), inclusive, of subdivision (e), to ensure clarity and consistency in approach and subscriber continuity of care. This strategic plan may also be updated by the California Health and Human Services Agency as applicable and provided to the Legislature upon completion.

(e) (1) The department shall transition individuals from the Healthy Families Program to the Medi-Cal program in four phases, as follows:

(A) Phase 1. Individuals enrolled in a Healthy Families Program health plan that is a Medi-Cal managed care health plan shall be enrolled in the same plan no earlier than January 1, 2013, pursuant to the requirements of this section and Section 14011.6, and to the extent the individual is otherwise eligible under this chapter and Chapter 8 (commencing with Section 14200).

(B) Phase 2. Individuals enrolled in a Healthy Families Program managed care health plan that is a subcontractor of a Medi-Cal managed health care plan, to the extent possible, shall be enrolled into a Medi-Cal managed health care plan that includes the individuals? current plan pursuant to the requirements of this section and Section 14011.6, and to the extent the individuals are otherwise eligible under this chapter and Chapter 8 (commencing with Section 14200). The transition of individuals described in this subparagraph shall begin no earlier than April 1, 2013.

(C) Phase 3. Individuals enrolled in a Healthy Families Program plan that is not a Medi-Cal managed care plan and does not contract or subcontract with a Medi-Cal managed care plan shall be enrolled in a Medi-Cal managed care plan in that county. Enrollment shall include consideration of the individuals? primary care providers pursuant to the requirements of this section and Section 14011.6, and to the extent the individuals are otherwise eligible under this chapter and Chapter 8 (commencing with Section 14200). The transition of individuals described in this subparagraph shall begin no earlier than August 1, 2013.

(D) Phase 4.

(i) Individuals residing in a county that is not a Medi-Cal managed care county shall be provided services under the Medi-Cal fee-for-service delivery system, subject to clause (ii). The transition of individuals described in this subparagraph shall begin no earlier than September 1, 2013.

(ii) In the event the department creates a managed health care system in the counties described in clause (i), individuals residing in those counties shall be enrolled in managed health care plans pursuant to this chapter and Chapter 8 (commencing with Section 14200).

(2) For the transition of individuals pursuant to subparagraphs (A), (B), (C), and (D) of paragraph (1), implementation plans shall be developed to ensure state and county systems readiness, health plan network adequacy, and continuity of care with the goal of ensuring there is no disruption of service and there is continued access to coverage for all transitioning individuals. If an individual is not retained with his or her current primary care provider, the implementation plan shall require the managed care plan to report to the department as to how continuity of care is being provided. Transition of individuals described in subparagraphs (A), (B), (C), and (D) of paragraph (1) shall not occur until 90 days after the department has submitted an implementation plan to the fiscal and policy committees of the Legislature. The implementation plans shall include, but not be limited to, information on health and dental plan network adequacy, continuity of care, eligibility and enrollment requirements, consumer protections, and family notifications.

(3) The following requirements shall be in place prior to implementation of Phase 1, and shall be required for all phases of the transition:

(A) Managed care plan performance measures shall be integrated and coordinated with the Healthy Families Program performance standards including, but not limited to, child-only Healthcare Effectiveness Data and Information Set (HEDIS) measures, and measures indicative of performance in serving children and adolescents. These performance measures shall also be in compliance with all performance requirements under the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) and existing Medi-Cal managed care performance measurements and standards as set forth in this chapter and Chapter 8 (commencing with Section 14200) of Title 22 of the California Code of Regulations, and all-plan letters, including, but not limited to, network adequacy and linguistic services, and shall be met prior to the transition of individuals pursuant to Phase 1.

(B) Medi-Cal managed care health plans shall allow enrollees to remain with their current primary care provider. If an individual does not remain with the current primary care provider, the plan shall report to the department as to how continuity of care is being provided.

(4) (A) As individuals are transitioned pursuant to subparagraphs (A), (B), (C), and (D) of paragraph (1), for individuals residing in all counties except the Counties of Sacramento and Los Angeles, their dental coverage shall transition to fee-for-service dental coverage and may be provided by their current provider if the provider is a Medi-Cal fee-for-service dental provider.

(B) For individuals residing in the County of Sacramento, their dental coverage shall continue to be provided by their current dental managed care plan if their plan is a Medi-Cal dental managed care plan. If their plan is not a Medi-Cal dental managed care plan, they shall select a Medi-Cal dental managed care plan. If they do not choose a Medi-Cal dental managed care plan, they shall be assigned to a plan with preference to a plan with which their current provider is a contracted provider. Any children in the Healthy Families Program transitioned into Medi-Cal dental managed care plans shall also have access to the beneficiary dental exception process, pursuant to Section 14089.09. Further, the Sacramento advisory committee, established pursuant to Section 14089.08, shall be consulted regarding the transition of children in the Healthy Families Program into Medi-Cal dental managed care plans.

(C) (i) For individuals residing in the County of Los Angeles, for purposes of continuity of care, their dental coverage shall continue to be provided by their current dental managed care plan if that plan is a Medi-Cal dental managed care plan. If their plan is not a Medi-Cal dental managed care plan, they may select a Medi-Cal dental managed care plan or choose to move into Medi-Cal fee-for-service dental coverage.

(ii) It is the intent of the Legislature that children transitioning to Medi-Cal under this section have a choice in dental coverage, as provided under existing law.

(5) Dental health plan performance measures and benchmarks shall be in accordance with Section 14459.6.

(6) Medi-Cal managed care health and dental plans shall report to the department, as frequently as specified by the department, specified information pertaining to transition implementation, enrollees, and providers, including, but not limited to, grievances related to access to care, continuity of care requests and outcomes, and changes to provider networks, including provider enrollment and disenrollment changes. The plans shall report this information by county, and in the format requested by the department.

(7) The department may develop supplemental implementation plans to separately account for the transition of individuals from the Healthy Families Program to specific Medi-Cal delivery systems.

(8) The department shall consult with the Legislature and stakeholders, including, but not limited to, consumers, families, consumer advocates, counties, providers, and health and dental plans, in the development of implementation plans described in paragraph (3) for individuals who are transitioned to Medi-Cal in Phase 2, Phase 3, and Phase 4, as described in subparagraphs (B), (C), and (D) of paragraph (1).

(9) (A) The department shall consult and collaborate with the Department of Managed Health Care in assessing Medi-Cal managed care health plan network adequacy in accordance with the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) for purposes of the developed transition plans pursuant to paragraph (2) for each of the phases.

(B) For purposes of individuals transitioning in Phase 1, as described in subparagraph (A) of paragraph (1), network adequacy shall be assessed as described in this paragraph and findings from this assessment shall be provided to the fiscal and appropriate policy committees of the Legislature 60 days prior to the effective date of implementing this transition.

(10) The department shall provide monthly status reports to the fiscal and policy committees of the Legislature on the transition commencing no later than February 15, 2013. This monthly status transition report shall include, but not be limited to, information on health plan grievances related to access to care, continuity of care requests and outcomes, changes to provider networks, including provider enrollment and disenrollment changes, and eligibility performance standards pursuant to subdivision (n). A final comprehensive report shall be provided within 90 days after completion of the last phase of transition.

(f) (1) The department and MRMIB shall work collaboratively in the development of notices for individuals transitioned pursuant to paragraph (1) of subdivision (e).

(2) The state shall provide written notice to individuals enrolled in the Healthy Families Program of their transition to the Medi-Cal program at least 60 days prior to the transition of individuals in Phase 1, as described in subparagraph (A) of paragraph (1) of subdivision (e), and at least 90 days prior to transition of individuals in Phases 2, 3, and 4, as described in subparagraphs (B), (C), and (D) of paragraph (1) of subdivision (e).

(3) Notices developed pursuant to this subdivision shall ensure individuals are informed regarding the transition, including, but not limited to, how individuals? systems of care may change, when the changes will occur, and whom they can contact for assistance when choosing a Medi-Cal managed care plan, if applicable, including a toll-free telephone number, and with problems they may encounter. The department shall consult with stakeholders regarding notices developed pursuant to this subdivision. These notices shall be developed using plain language, and written translation of the notices shall be available for those who are limited English proficient or non-English speaking in all Medi-Cal threshold languages.

(4) The department shall designate department liaisons responsible for the coordination of the Healthy Families Program and may establish a children?s-focused section for this purpose and to facilitate the provision of health care services for children enrolled in Medi-Cal.

(5) The department shall provide a process for ongoing stakeholder consultation and make information publicly available, including the achievement of benchmarks, enrollment data, utilization data, and quality measures.

(g) (1) In order to aid the transition of Healthy Families Program enrollees, MRMIB, on the effective date of the act that added this section and continuing through the completion of the transition of Healthy Families Program enrollees to the Medi-Cal program, shall begin requesting and collecting from health plans contracting with MRMIB pursuant to Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code, information about each health plan?s provider network, including, but not limited to, the primary care and all specialty care providers assigned to individuals enrolled in the health plan. MRMIB shall obtain this information in a manner that coincides with the transition activities described in subdivision (d), and shall provide all of the collected information to the department within 60 days of the department?s request for this information to ensure timely transitions of Healthy Family Program enrollees.

(2) The department shall analyze the existing Healthy Families Program delivery system network and the Medi-Cal fee-for-service provider networks, including, but not limited to, Medi-Cal dental providers, to determine overlaps of the provider networks in each county for which there are no Medi-Cal managed care plans or dental managed care plans. To the extent there is a lack of existing Medi-Cal fee-for-service providers available to serve the Healthy Families Program enrollees, the department shall work with the Healthy Families Program provider community to encourage participation of those providers in the Medi-Cal program, and develop a streamlined process to enroll them as Medi-Cal providers.

(3) (A) MRMIB, within 60 days of a request by the department, shall provide the department any data, information, or record concerning the Healthy Families Program as is necessary to implement the transition of enrollment required pursuant to this section.

(B) Notwithstanding any other provision of law, all of the following shall apply:

(i) The term ?data, information, or record? shall include, but is not limited to, personal information as defined in Section 1798.3 of the Civil Code.

(ii) Any data, information, or record shall be exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) and any other law, to the same extent that it was exempt from disclosure or privileged prior to the provision of the data, information, or record to the department.

(iii) The provision of any such data, information, or record to the department shall not constitute a waiver of any evidentiary privilege or exemption from disclosure.

(iv) The department shall keep all data, information, or records provided by MRMIB confidential to the full extent permitted by law, including, but not limited to, the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), and consistent with MRMIB?s contractual obligations to keep the data, information, or records confidential.

(h) This section shall be implemented only to the extent that all necessary federal approvals and waivers have been obtained and the enhanced rate of federal financial participation under Title XXI of the federal Social Security Act (42 U.S.C. Sec. 1397aa et seq.) is available for targeted low-income children pursuant to that act.

(i) (1) The department shall exercise the option pursuant to Section 1916A of the federal Social Security Act (42 U.S.C. Sec. 1396o-1) to impose premiums for individuals described in subdivision (a) of Section 14005.26 whose family income has been determined to be above 150 percent and up to and including 200 percent of the federal poverty level, after application of the income disregard pursuant to subdivision (b) of Section 14005.26. The department shall not impose premiums under this subdivision for individuals described in subdivision (a) of Section 14005.26 whose family income has been determined to be at or below 150 percent of the federal poverty level, after application of the income disregard pursuant to subdivision (b) of Section 14005.26. The department shall obtain federal approval for the implementation of this subdivision.

(2) All premiums imposed under this section shall equal the family contributions described in paragraph (2) of subdivision (d) of Section 12693.43 of the Insurance Code and shall be reduced in conformity with subdivisions (e) and (f) of Section 12693.43 of the Insurance Code.

(j) The department shall not enroll targeted low-income children described in this section in the Medi-Cal program until all necessary federal approvals and waivers have been obtained, or no sooner than January 1, 2013.

(k) (1) To the extent the new budget methodology pursuant to paragraph (6) of subdivision (a) of Section 14154 is not fully operational, for the purposes of implementing this section, for individuals described in subdivision (a) whose family income has been determined to be at or below 150 percent of the federal poverty level, as determined pursuant to subdivision (b), the department shall utilize the budgeting methodology for this population as contained in the November 2011 Medi-Cal Local Assistance Estimate for Medi-Cal county administration costs for eligibility operations.

(2) For purposes of implementing this section, the department shall include in the Medi-Cal Local Assistance Estimate an amount for Medi-Cal eligibility operations associated with the transfer of Healthy Families Program enrollees eligible pursuant to subdivision (a) of Section 14005.26 and whose family income is determined to be above 150 percent and up to and including 200 percent of the federal poverty level, after application of the income disregard pursuant to subdivision (b) of Section 14005.26. In developing an estimate for this activity, the department shall consider the projected number of final eligibility determinations each county will process and projected county costs. Within 60 days of the passage of the annual Budget Act, the department shall notify each county of their allocation for this activity based upon the amount allotted in the annual Budget Act for this purpose.

(l) When the new budget methodology pursuant to paragraph (6) of subdivision (a) of Section 14154 is fully operational, the new budget methodology shall be utilized to reimburse counties for eligibility determinations made for individuals pursuant to this section.

(m) Except as provided in subdivision (b), eligibility determinations and annual redeterminations made pursuant to this section shall be performed by county eligibility workers.

(n) In conducting the eligibility determinations for individuals pursuant to this section and Section 14005.26, the following reporting and performance standards shall apply to all counties:

(1) Counties shall report to the department, in a manner and for a time period determined by the department, in consultation with the County Welfare Directors Association, the number of applications processed on a monthly basis, a breakout of the applications based on income using the federal percentage of poverty levels, the final disposition of each application, including information on the approved Medi-Cal program, if applicable, and the average number of days it took to make the final eligibility determination for applications submitted directly to the county and from the single point of entry (SPE).

(2) Notwithstanding any other law, the following performance standards shall be applied to counties for eligibility determinations for individuals eligible pursuant to this section:

(A) For children whose applications are received by the county human services department from the SPE, the following standards shall apply:

(i) Applications for children who are granted accelerated enrollment by the SPE shall be processed according to the timeframes specified in subdivision (d) of Section 14154.

(ii) Applications for children who are not granted accelerated enrollment by the SPE due to the existence of an already active Medi-Cal case shall be processed according to the timeframes specified in subdivision (d) of Section 14154.

(iii) For applications for children who are not described in clause (i) or (ii), 90 percent shall be processed within 10 working days of being received, complete and without client errors.

(iv) If an application described in this section also contains adults, and the adult applicants are required to submit additional information beyond the information provided for the children, the county shall process the eligibility for the child or children without delay, consistent with this section while gathering the necessary information to process eligibility for the adults.

(B) The department, in consultation with the County Welfare Directors Association, shall develop reporting requirements for the counties to provide regular data to the state regarding the timeliness and outcomes of applications processed by the counties that are received from the SPE.

(C) Performance thresholds and corrective action standards as set forth in Section 14154 shall apply.

(D) For applications received directly by the county, these applications shall be processed by the counties in accordance with the performance standards established under subdivision (d) of Section 14154.

(3) This subdivision shall be implemented no sooner than January 1, 2013.

(4) Twelve months after implementation of this section pursuant to subdivision (e), the department shall provide enrollment information regarding individuals determined eligible pursuant to subdivision (a) to the fiscal and appropriate policy committees of the Legislature.

(o) (1) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, for purposes of this transition, the department, without taking any further regulatory action, shall implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time regulations are adopted. It is the intent of the Legislature that the department be allowed temporary authority as necessary to implement program changes until completion of the regulatory process.

(2) To the extent otherwise required by Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall adopt emergency regulations implementing this section no later than July 1, 2014. The department may thereafter readopt the emergency regulations pursuant to that chapter. The adoption and readoption, by the department, of regulations implementing this section shall be deemed to be an emergency and necessary to avoid serious harm to the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted from the requirement that it describe facts showing the need for immediate action and from review by the Office of Administrative Law.

(p) To implement this section, the department may enter into and continue contracts with the Healthy Families Program administrative vendor, for the purposes of implementing and maintaining the necessary systems and activities for providing health care coverage to optional targeted low-income children in the Medi-Cal program for purposes of accelerated enrollment application processing by single point of entry, noneligibility-related case maintenance and premium collection, maintenance of the Health-E-App Web portal, call center staffing and operations, certified application assistant services, and reporting capabilities. To further implement this section, the department may also enter into a contract with the Health Care Options Broker of the department for purposes of managed care enrollment activities. The contracts entered into or amended under this section may initially be completed on a noncompetitive bid basis and are exempt from the Public Contract Code. Contracts thereafter shall be entered into or amended on a competitive bid basis and shall be subject to the Public Contract Code.

(q) (1) If at any time the director determines that this section or any part of this section may jeopardize the state?s ability to receive federal financial participation under the federal Patient Protection and Affordable Care Act (Public Law 111-148), or any amendment or extension of that act, or any additional federal funds that the director, in consultation with the Department of Finance, determines would be advantageous to the state, the director shall give notice to the fiscal and policy committees of the Legislature and to the Department of Finance. After giving notice, this section or any part of this section shall become inoperative on the date that the director executes a declaration stating that the department has determined, in consultation with the Department of Finance, that it is necessary to cease to implement this section or a part or parts thereof in order to receive federal financial participation, any increase in the federal medical assistance percentage available on or after October 1, 2008, or any additional federal funds that the director, in consultation with the Department of Finance, has determined would be advantageous to the state.

(2) The director shall retain the declaration described in paragraph (1), shall provide a copy of the declaration to the Secretary of the State, the Secretary of the Senate, the Chief Clerk of the Assembly, and the Legislative Counsel, and shall post the declaration on the department?s Internet Web site.

(3) In the event that the director makes a determination under paragraph (1) and this section ceases to be implemented, the children shall be enrolled back into the Healthy Families Program.

(Amended by Stats. 2013, Ch. 76, Sec. 214. Effective January 1, 2014. Conditionally inoperative as provided in subd. (q).)



14005.275

The department shall ensure coordination of covered services across all delivery systems of care in order to minimize disruption in services for children transitioning from the Healthy Families Program to Medi-Cal pursuant to Chapter 28 of the Statutes of 2012.

(Added by Stats. 2013, Ch. 23, Sec. 54.5. Effective June 27, 2013.)



14005.277

In order to assist the California Health Benefit Exchange, established pursuant to Title 22 (commencing with Section 100500) of the Government Code, to conduct outreach to individuals potentially eligible for an insurance affordability program, as defined in Section 15926, the department shall provide the California Health Benefit Exchange, or its designee, with the names, addresses, email addresses, telephone numbers, or other contact information, and written and spoken languages of individuals who are not enrolled in Medi-Cal but are the parents or caretakers of children enrolled in the Healthy Families Program or the Medi-Cal program pursuant to Section 14005.27.

(Added by Stats. 2013, Ch. 448, Sec. 3. Effective January 1, 2014.)



14005.28

(a) To the extent federal financial participation is available pursuant to an approved state plan amendment, the department shall implement Section 1902(a)(10)(A)(i)(IX) of the federal Social Security Act (42 U.S.C. Sec. 1396a(a)(10)(A)(i)(IX)) to provide Medi-Cal benefits to an individual who is in foster care on his or her 18th birthday until his or her 26th birthday. In addition, the department shall implement the federal option to provide Medi-Cal benefits to individuals who were in foster care and enrolled in Medicaid in any state.

(1) A foster care adolescent who is in foster care in this state on his or her 18th birthday shall be enrolled to receive benefits under this section without any interruption in coverage and without requiring a new application.

(2) The department shall develop procedures to identify and enroll individuals who meet the criteria for Medi-Cal eligibility in this subdivision, including, but not limited to, former foster care adolescents who were in foster care on their 18th birthday and who lost Medi-Cal coverage as a result of attaining 21 years of age. The department shall work with counties to identify and conduct outreach to former foster care adolescents who lost Medi-Cal coverage during the 2013 calendar year as a result of attaining 21 years of age, to ensure they are aware of the ability to reenroll under the coverage provided pursuant to this section.

(3) (A) The department shall develop and implement a simplified redetermination form for this program. A beneficiary qualifying for the benefits extended pursuant to this section shall fill out and return this form only if information known to the department is no longer accurate or is materially incomplete.

(B) The department shall seek federal approval to institute a renewal process that allows a beneficiary receiving benefits under this section to remain on Medi-Cal after a redetermination form is returned as undeliverable and the county is otherwise unable to establish contact. If federal approval is granted, the recipient shall remain eligible for services under the Medi-Cal fee-for-service program until the time contact is reestablished or ineligibility is established, and to the extent federal financial participation is available.

(C) The department shall terminate eligibility only after it determines that the recipient is no longer eligible and all due process requirements are met in accordance with state and federal law.

(b) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time any necessary regulations are adopted. The department shall adopt regulations by July 1, 2017, in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Beginning six months after the effective date of this section, and notwithstanding Section 10231.5 of the Government Code, the department shall provide a status report to the Legislature on a semiannual basis, in compliance with Section 9795 of the Government Code, until regulations have been adopted.

(c) This section shall be implemented only if and to the extent that federal financial participation is available.

(d) This section shall become operative January 1, 2014.

(Amended (as added by Stats. 2013, 1st Ex. Sess., Ch. 4, Sec. 5) by Stats. 2013, Ch. 442, Sec. 3. Effective January 1, 2014.)



14005.29

To the extent that federal matching funds are available, disabled persons who are otherwise eligible for benefits under this chapter, except for income due to employment, shall continue to be eligible to receive benefits for conditions excluded from coverage by a private insurer, provided those persons? incomes do not exceed 200 percent of the income level for maintenance established pursuant to Section 14005.12.

(Added by Stats. 1989, Ch. 883, Sec. 1.)



14005.30

(a) Medi-Cal benefits under this chapter shall be provided to individuals eligible for services under Section 1396u-1 of Title 42 of the United States Code.

(b) (1) When determining eligibility under this section, an applicant?s or beneficiary?s income and resources shall be determined, counted, and valued in accordance with the requirements of Section 1396a(e)(14) of Title 42 of the United States Code, as added by the ACA.

(2) When determining eligibility under this section, an applicant?s or beneficiary?s assets shall not be considered and deprivation shall not be a requirement for eligibility.

(c) For purposes of calculating income under this section during any calendar year, increases in social security benefit payments under Title II of the federal Social Security Act (42 U.S.C. Sec. 401 et seq.) arising from cost-of-living adjustments shall be disregarded commencing in the month that these social security benefit payments are increased by the cost-of-living adjustment through the month before the month in which a change in the federal poverty level requires the department to modify the income disregard pursuant to subdivision (c) and in which new income limits for the program established by this section are adopted by the department.

(d) The MAGI-based income eligibility standard applied under this section shall conform with the maintenance of effort requirements of Sections 1396a(e)(14) and 1396a(gg) of Title 42 of the United States Code, as added by the ACA.

(e) For purposes of this section, the following definitions shall apply:

(1) ?ACA? means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as originally enacted and as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152) and any subsequent amendments.

(2) ?MAGI-based income? means income calculated using the financial methodologies described in Section 1396a(e)(14) of Title 42 of the United States Code, as added by the federal Patient Protection and Affordable Care Act (Public Law 111-148) and as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152) and any subsequent amendments.

(f) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time any necessary regulations are adopted. The department shall adopt regulations by July 1, 2017, in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Beginning six months after the effective date of this section, and notwithstanding Section 10231.5 of the Government Code, the department shall provide a status report to the Legislature on a semiannual basis, in compliance with Section 9795 of the Government Code, until regulations have been adopted.

(g) This section shall be implemented only if and to the extent that federal financial participation is available and any necessary federal approvals have been obtained.

(h) This section shall become operative on January 1, 2014.

(Amended (as added by Stats. 2013, 1st Ex. Sess., Ch. 3, Sec. 4) by Stats. 2013, Ch. 442, Sec. 4. Effective January 1, 2014.)



14005.31

(a) (1) Subject to paragraph (2), for any person whose eligibility for benefits under Section 14005.30 has been determined with a concurrent determination of eligibility for cash aid under Chapter 2 (commencing with Section 11200), loss of eligibility or termination of cash aid under Chapter 2 (commencing with Section 11200) shall not result in a loss of eligibility or termination of benefits under Section 14005.30 absent the existence of a factor that would result in loss of eligibility for benefits under Section 14005.30 for a person whose eligibility under Section 14005.30 was determined without a concurrent determination of eligibility for benefits under Chapter 2 (commencing with Section 11200).

(2) Notwithstanding paragraph (1), a person whose eligibility would otherwise be terminated pursuant to that paragraph shall not have his or her eligibility terminated until the transfer procedures set forth in Section 14005.32 or the redetermination procedures set forth in Section 14005.37 and all due process requirements have been met.

(b) The department, in consultation with the counties and representatives of consumers, managed care plans, and Medi-Cal providers, shall prepare a simple, clear, consumer-friendly notice to be used by the counties to inform Medi-Cal beneficiaries whose eligibility for cash aid under Chapter 2 (commencing with Section 11200) has ended, but whose eligibility for benefits under Section 14005.30 continues pursuant to subdivision (a), that their benefits will continue. To the extent feasible, the notice shall be sent out at the same time as the notice of discontinuation of cash aid, and shall include all of the following:

(1) A statement that Medi-Cal benefits will continue even though cash aid under the CalWORKs program has been terminated.

(2) A statement that continued receipt of Medi-Cal benefits will not be counted against any time limits in existence for receipt of cash aid under the CalWORKs program.

(3) A statement that the Medi-Cal beneficiary does not need to fill out monthly status reports in order to remain eligible for Medi-Cal, but may be required to submit annual reaffirmation forms. The notice shall remind individuals whose cash aid ended under the CalWORKs program as a result of not submitting a status report that he or she should review his or her circumstances to determine if changes have occurred that should be reported to the Medi-Cal eligibility worker.

(4) A statement describing the responsibility of the Medi-Cal beneficiary to report to the county, within 10 days, significant changes that may affect eligibility.

(5) A telephone number to call for more information.

(6) A statement that the Medi-Cal beneficiary?s eligibility worker will not change, or, if the case has been reassigned, the new worker?s name, address, and telephone number, and the hours during which the county?s eligibility workers can be contacted.

(c) This section shall be implemented only to the extent that federal financial participation under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) is available.

(d) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, without taking any further regulatory action, shall implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time regulations are adopted. Thereafter, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Beginning six months after the effective date of this section, and notwithstanding Section 10231.5 of the Government Code, the department shall provide a status report to the Legislature on a semiannual basis until regulations have been adopted.

(e) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 6) and added by Stats. 2013, 1st Ex. Sess., Ch. 4, Sec. 7. Effective September 30, 2013. Section operative January 1, 2014, by its own provisions.)



14005.32

(a) (1) If the county has evidence clearly demonstrating that a beneficiary is not eligible for benefits under this chapter pursuant to Section 14005.30, but is eligible for benefits under this chapter pursuant to other provisions of law, the county shall transfer the individual to the corresponding Medi-Cal program in conformity with and subject to the requirements of Section 14005.37. Eligibility under Section 14005.30 shall continue until the transfer is complete.

(2) The department, in consultation with the counties and representatives of consumers, managed care plans, and Medi-Cal providers, shall prepare a simple, clear, consumer-friendly notice to be used by the counties to inform beneficiaries that their Medi-Cal benefits have been transferred pursuant to paragraph (1) and to inform them about the program to which they have been transferred. To the extent feasible, the notice shall be issued with the notice of discontinuance from cash aid, and shall include all of the following:

(A) A statement that Medi-Cal benefits will continue under another program, even though aid under Chapter 2 (commencing with Section 11200) has been terminated.

(B) The name of the program under which benefits will continue and an explanation of that program.

(C) A statement that continued receipt of Medi-Cal benefits will not be counted against any time limits in existence for receipt of cash aid under the CalWORKs program.

(D) A statement that the Medi-Cal beneficiary does not need to fill out monthly status reports in order to remain eligible for Medi-Cal, but may be required to submit annual reaffirmation forms. In addition, if the person or persons to whom the notice is directed has been found eligible for transitional Medi-Cal as described in Section 14005.8 or 14005.85, the statement shall explain the reporting requirements and duration of benefits under those programs and shall further explain that, at the end of the duration of these benefits, a redetermination, as provided in Section 14005.37, shall be conducted to determine whether benefits are available under any other law.

(E) A statement describing the beneficiary?s responsibility to report to the county, within 10 days, significant changes that may affect eligibility or share of cost.

(F) A telephone number to call for more information.

(G) A statement that the beneficiary?s eligibility worker will not change, or, if the case has been reassigned, the new worker?s name, address, and telephone number, and the hours during which the county?s Medi-Cal eligibility workers can be contacted.

(c) This section shall be implemented only to the extent that federal financial participation under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) is available.

(d) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, without taking any further regulatory action, shall implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time regulations are adopted. Thereafter, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Beginning six months after the effective date of this section, and notwithstanding Section 10231.5 of the Government Code, the department shall provide a status report to the Legislature on a semiannual basis until regulations have been adopted.

(e) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 8) and added by Stats. 2013, 1st Ex. Sess., Ch. 4, Sec. 9. Effective September 30, 2013. Section operative January 1, 2014, by its own provisions.)



14005.33

(a) If a Medi-Cal beneficiary?s Medi-Cal eligibility worker is changed, notice shall be sent to the beneficiary within 10 days of the change. This notice shall include the worker?s name, address, and telephone number, and the beneficiary?s Medi-Cal case number, and hours during which the county?s Medi-Cal eligibility workers may be contacted by the beneficiary.

(b) This section shall be implemented on or before July 1, 2001.

(Added by Stats. 2000, Ch. 1088, Sec. 3. Effective January 1, 2001.)



14005.34

(a) For an individual whose cash aid was terminated pursuant to Chapter 2 (commencing with Section 11200), but whose Medi-Cal eligibility was continued either pursuant to subdivision (a) of Section 14005.31 or pursuant to a transfer of eligibility under Section 14005.32, the Medi-Cal beneficiary?s annual reaffirmation date under Section 14012 shall be no earlier than 12 months from the date on which the most recent annual CalWORKs cash aid eligibility determination was conducted, or, if no such determination was conducted, 12 months from the date cash aid was granted.

(b) This section shall be implemented on or before July 1, 2001, but only to the extent that federal financial participation under Title XIX of the federal Social Security Act (Title 42 U.S.C. Sec. 1396 and following) is available.

(c) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall, without taking any regulatory action, implement this section by means of all county letters or similar instructions. Thereafter, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Comprehensive implementing instructions shall be issued to the counties no later than March 1, 2001.

(Added by Stats. 2000, Ch. 1088, Sec. 4. Effective January 1, 2001.)



14005.35

The department, in consultation with the counties and representatives of consumers, managed care plans, and Medi-Cal providers, shall study the feasibility of adopting a mechanism whereby, to the extent federal financial participation is available, a Medi-Cal managed care plan shall be notified whenever the eligibility of a Medi-Cal beneficiary enrolled in that plan is being redetermined, including notice of the date upon which any forms must be submitted to the county by the beneficiary.

(Amended by Stats. 2001, Ch. 159, Sec. 195. Effective January 1, 2002.)



14005.36

(a) The county shall undertake outreach efforts to beneficiaries receiving benefits under this chapter, in order to maintain the most up-to-date home addresses, telephone numbers, and other necessary contact information, and to encourage and assist with timely submission of the annual reaffirmation form, and, when applicable, transitional Medi-Cal program reporting forms and to facilitate the Medi-Cal redetermination process when one is required as provided in Section 14005.37. In implementing this subdivision, a county may collaborate with community-based organizations, provided that confidentiality is protected.

(b) The department shall encourage and facilitate efforts by managed care plans to report updated beneficiary contact information to counties.

(c) (1) The department and each county shall incorporate, in a timely manner, updated contact information received from managed care plans pursuant to subdivision (b) into the beneficiary?s Medi-Cal case file and into all systems used to inform plans of their beneficiaries? enrollee status. Updated Medi-Cal beneficiary contact information shall be limited to the beneficiary?s telephone number, change of address information, and change of name.

(2) When a managed care plan obtains a beneficiary?s updated contact information, the managed care plan shall ask the beneficiary for approval to provide the beneficiary?s updated contact information to the appropriate county. If the managed care plan does not obtain approval from the beneficiary to provide the appropriate county with the updated contact information, the county shall attempt to verify that the information that it receives from the plan is accurate, which may include, but is not limited to, making contact with the beneficiary, before updating the beneficiary?s case file. The contact shall first be attempted using the method of contact identified by the beneficiary as the preferred method of contact, if a method has been identified.

(d) This section shall be implemented only to the extent that federal financial participation under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) is available.

(e) To the extent otherwise required by Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall adopt emergency regulations implementing this section no later than July 1, 2015. The department may thereafter readopt the emergency regulations pursuant to that chapter. The adoption and readoption, by the department, of regulations implementing this section shall be deemed to be an emergency and necessary to avoid serious harm to the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted from the requirement that it describe facts showing the need for immediate action and from review by the Office of Administrative Law.

(Amended (as amended by Stats. 2013, 1st Ex. Sess., Ch. 3, Sec. 5) by Stats. 2013, Ch. 442, Sec. 5. Effective January 1, 2014.)



14005.37

(a) Except as provided in Section 14005.39, a county shall perform redeterminations of eligibility for Medi-Cal beneficiaries every 12 months and shall promptly redetermine eligibility whenever the county receives information about changes in a beneficiary?s circumstances that may affect eligibility for Medi-Cal benefits. The procedures for redetermining Medi-Cal eligibility described in this section shall apply to all Medi-Cal beneficiaries.

(b) Loss of eligibility for cash aid under that program shall not result in a redetermination under this section unless the reason for the loss of eligibility is one that would result in the need for a redetermination for a person whose eligibility for Medi-Cal under Section 14005.30 was determined without a concurrent determination of eligibility for cash aid under the CalWORKs program.

(c) A loss of contact, as evidenced by the return of mail marked in such a way as to indicate that it could not be delivered to the intended recipient or that there was no forwarding address, shall require a prompt redetermination according to the procedures set forth in this section.

(d) Except as otherwise provided in this section, Medi-Cal eligibility shall continue during the redetermination process described in this section and a beneficiary?s Medi-Cal eligibility shall not be terminated under this section until the county makes a specific determination based on facts clearly demonstrating that the beneficiary is no longer eligible for Medi-Cal benefits under any basis and due process rights guaranteed under this division have been met. For the purposes of this subdivision, for a beneficiary who is subject to the use of MAGI-based financial methods, the determination of whether the beneficiary is eligible for Medi-Cal benefits under any basis shall include, but is not limited to, a determination of eligibility for Medi-Cal benefits on a basis that is exempt from the use of MAGI-based financial methods only if either of the following occurs:

(A) The county assesses the beneficiary as being potentially eligible under a program that is exempt from the use of MAGI-based financial methods, including, but not limited to, on the basis of age, blindness, disability, or the need for long-term care services and supports.

(B) The beneficiary requests that the county determine whether he or she is eligible for Medi-Cal benefits on a basis that is exempt from the use of MAGI-based financial methods.

(e) (1) For purposes of acquiring information necessary to conduct the eligibility redeterminations described in this section, a county shall gather information available to the county that is relevant to the beneficiary?s Medi-Cal eligibility prior to contacting the beneficiary. Sources for these efforts shall include information contained in the beneficiary?s file or other information, including more recent information available to the county, including, but not limited to, Medi-Cal, CalWORKs, and CalFresh case files of the beneficiary or of any of his or her immediate family members, which are open, or were closed within the last 90 days, information accessed through any databases accessed under Sections 435.948, 435.949, and 435.956 of Title 42 of the Code of Federal Regulations, and wherever feasible, other sources of relevant information reasonably available to the county or to the county via the department.

(2) In the case of an annual redetermination, if, based upon information obtained pursuant to paragraph (1), the county is able to make a determination of continued eligibility, the county shall notify the beneficiary of both of the following:

(A) The eligibility determination and the information it is based on.

(B) That the beneficiary is required to inform the county via the Internet, by telephone, by mail, in person, or through other commonly available electronic means, in counties where such electronic communication is available, if any information contained in the notice is inaccurate but that the beneficiary is not required to sign and return the notice if all information provided on the notice is accurate.

(3) The county shall make all reasonable efforts not to send multiple notices during the same time period about eligibility. The notice of eligibility renewal shall contain other related information such as if the beneficiary is in a new Medi-Cal program.

(4) In the case of a redetermination due to a change in circumstances, if a county determines that the change in circumstances does not affect the beneficiary?s eligibility status, the county shall not send the beneficiary a notice unless required to do so by federal law.

(f) (1) In the case of an annual eligibility redetermination, if the county is unable to determine continued eligibility based on the information obtained pursuant to paragraph (1) of subdivision (e), the beneficiary shall be so informed and shall be provided with an annual renewal form, at least 60 days before the beneficiary?s annual redetermination date, that is prepopulated with information that the county has obtained and that identifies any additional information needed by the county to determine eligibility. The form shall include all of the following:

(A) The requirement that he or she provide any necessary information to the county within 60 days of the date that the form is sent to the beneficiary.

(B) That the beneficiary may respond to the county via the Internet, by mail, by telephone, in person, or through other commonly available electronic means if those means are available in that county.

(C) That if the beneficiary chooses to return the form to the county in person or via mail, the beneficiary shall sign the form in order for it to be considered complete.

(D) The telephone number to call in order to obtain more information.

(2) The county shall attempt to contact the beneficiary via the Internet, by telephone, or through other commonly available electronic means, if those means are available in that county, during the 60-day period after the prepopulated form is mailed to the beneficiary to collect the necessary information if the beneficiary has not responded to the request for additional information or has provided an incomplete response.

(3) If the beneficiary has not provided any response to the written request for information sent pursuant to paragraph (1) within 60 days from the date the form is sent, the county shall terminate his or her eligibility for Medi-Cal benefits following the provision of timely notice.

(4) If the beneficiary responds to the written request for information during the 60-day period pursuant to paragraph (1) but the information provided is not complete, the county shall follow the procedures set forth in paragraph (3) of subdivision (g) to work with the beneficiary to complete the information.

(5) (A) The form required by this subdivision shall be developed by the department in consultation with the counties and representatives of eligibility workers and consumers.

(B) For beneficiaries whose eligibility is not determined using MAGI-based financial methods, the county may use existing renewal forms until the state develops prepopulated renewal forms to provide to beneficiaries. The department shall develop prepopulated renewal forms for use with beneficiaries whose eligibility is not determined using MAGI-based financial methods by January 1, 2015.

(g) (1) In the case of a redetermination due to change in circumstances, if a county cannot obtain sufficient information to redetermine eligibility pursuant to subdivision (e), the county shall send to the beneficiary a form that is prepopulated with the information that the county has obtained and that states the information needed to renew eligibility. The county shall only request information related to the change in circumstances. The county shall not request information or documentation that has been previously provided by the beneficiary, that is not absolutely necessary to complete the eligibility determination, or that is not subject to change. The county shall only request information for nonapplicants necessary to make an eligibility determination or for a purpose directly related to the administration of the state Medicaid plan. The form shall advise the individual to provide any necessary information to the county via the Internet, by telephone, by mail, in person, or through other commonly available electronic means and, if the individual will provide the form by mail or in person, to sign the form. The form shall include a telephone number to call in order to obtain more information. The form shall be developed by the department in consultation with the counties, representatives of consumers, and eligibility workers. A Medi-Cal beneficiary shall have 30 days from the date the form is mailed pursuant to this subdivision to respond. Except as provided in paragraph (2), failure to respond prior to the end of this 30-day period shall not impact his or her Medi-Cal eligibility.

(2) If the purpose for a redetermination under this section is a loss of contact with the Medi-Cal beneficiary, as evidenced by the return of mail marked in such a way as to indicate that it could not be delivered to the intended recipient or that there was no forwarding address, a return of the form described in this subdivision marked as undeliverable shall result in an immediate notice of action terminating Medi-Cal eligibility.

(3) During the 30-day period after the date of mailing of a form to the Medi-Cal beneficiary pursuant to this subdivision, the county shall attempt to contact the beneficiary by telephone, in writing, or other commonly available electronic means, in counties where such electronic communication is available, to request the necessary information if the beneficiary has not responded to the request for additional information or has provided an incomplete response. If the beneficiary does not supply the necessary information to the county within the 30-day limit, a 10-day notice of termination of Medi-Cal eligibility shall be sent.

(h) Beneficiaries shall be required to report any change in circumstances that may affect their eligibility within 10 calendar days following the date the change occurred.

(i) If within 90 days of termination of a Medi-Cal beneficiary?s eligibility or a change in eligibility status pursuant to this section, the beneficiary submits to the county a signed and completed form or otherwise provides the needed information to the county, eligibility shall be redetermined by the county and if the beneficiary is found eligible, or the beneficiary?s eligibility status has not changed, whichever applies, the termination shall be rescinded as though the form were submitted in a timely manner.

(j) If the information available to the county pursuant to the redetermination procedures of this section does not indicate a basis of eligibility, Medi-Cal benefits may be terminated so long as due process requirements have otherwise been met.

(k) The department shall, with the counties and representatives of consumers, including those with disabilities, and Medi-Cal eligibility workers, develop a timeframe for redetermination of Medi-Cal eligibility based upon disability, including ex parte review, the redetermination forms described in subdivisions (f) and (g), timeframes for responding to county or state requests for additional information, and the forms and procedures to be used. The forms and procedures shall be as consumer-friendly as possible for people with disabilities. The timeframe shall provide a reasonable and adequate opportunity for the Medi-Cal beneficiary to obtain and submit medical records and other information needed to establish eligibility for Medi-Cal based upon disability.

(l) The county shall consider blindness as continuing until the reviewing physician determines that a beneficiary?s vision has improved beyond the applicable definition of blindness contained in the plan.

(m) The county shall consider disability as continuing until the review team determines that a beneficiary?s disability no longer meets the applicable definition of disability contained in the plan.

(n) In the case of a redetermination due to a change in circumstances, if a county determines that the beneficiary remains eligible for Medi-Cal benefits, the county shall begin a new 12-month eligibility period.

(o) For individuals determined ineligible for Medi-Cal by a county following the redetermination procedures set forth in this section, the county shall determine eligibility for other insurance affordability programs and if the individual is found to be eligible, the county shall, as appropriate, transfer the individual?s electronic account to other insurance affordability programs via a secure electronic interface.

(p) Any renewal form or notice shall be accessible to persons who are limited-English proficient and persons with disabilities consistent with all federal and state requirements.

(q) The requirements to provide information in subdivisions (e) and (g), and to report changes in circumstances in subdivision (h), may be provided through any of the modes of submission allowed in Section 435.907(a) of Title 42 of the Code of Federal Regulations, including an Internet Web site identified by the department, telephone, mail, in person, and other commonly available electronic means as authorized by the department.

(r) Forms required to be signed by a beneficiary pursuant to this section shall be signed under penalty of perjury. Electronic signatures, telephonic signatures, and handwritten signatures transmitted by electronic transmission shall be accepted.

(s) For purposes of this section, ?MAGI-based financial methods? means income calculated using the financial methodologies described in Section 1396a(e)(14) of Title 42 of the United States Code, and as added by the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and any subsequent amendments.

(t) When contacting a beneficiary under paragraphs (2) and (4) of subdivision (f), and paragraph (3) of subdivision (g), a county shall first attempt to use the method of contact identified by the beneficiary as the preferred method of contact, if a method has been identified.

(u) The department shall seek federal approval to extend the annual redetermination date under this section for a three-month period for those Medi-Cal beneficiaries whose annual redeterminations are scheduled to occur between January 1, 2014, and March 31, 2014.

(v) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, without taking any further regulatory action, shall implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time regulations are adopted. The department shall adopt regulations by July 1, 2017, in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Beginning six months after the effective date of this section, and notwithstanding Section 10231.5 of the Government Code, the department shall provide a status report to the Legislature on a semiannual basis, in compliance with Section 9795 of the Government Code, until regulations have been adopted.

(w) This section shall be implemented only if and to the extent that federal financial participation is available and any necessary federal approvals have been obtained.

(x) This section shall become operative on January 1, 2014.

(Amended (as added by Stats. 2013, 1st Ex. Sess., Ch. 3, Sec. 7) by Stats. 2013, Ch. 442, Sec. 6. Effective January 1, 2014.)



14005.39

(a) If a county has facts clearly demonstrating that a Medi-Cal beneficiary cannot be eligible for Medi-Cal due to an event, such as death or change of state residency, Medi-Cal benefits shall be terminated without a redetermination under Section 14005.37.

(b) Whenever Medi-Cal eligibility is terminated without a redetermination, as provided in subdivision (a), the Medi-Cal eligibility worker shall record that fact or event causing the eligibility termination in the beneficiary?s file, along with a certification that a full redetermination could not result in a finding of Medi-Cal eligibility. Following this certification, a notice of action specifying the basis for termination of Medi-Cal eligibility shall be sent to the beneficiary.

(c) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time any necessary regulations are adopted. The department shall adopt regulations by July 1, 2017, in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Beginning six months after the effective date of this section, and notwithstanding Section 10231.5 of the Government Code, the department shall provide a status report to the Legislature on a semiannual basis, in compliance with Section 9795 of the Government Code, until regulations have been adopted.

(d) This section shall be implemented only if and to the extent that federal financial participation under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) is available and necessary federal approvals have been obtained.

(Amended (as amended by Stats. 2013, 1st Ex. Sess., Ch. 4, Sec. 10) by Stats. 2013, Ch. 442, Sec. 7. Effective January 1, 2014.)



14005.40

(a) To the extent federal financial participation is available, the department shall exercise its option under Section 1902(a)(10)(A)(ii)(X) of the federal Social Security Act (42 U.S.C. Sec. 1396a(a)(10)(A)(ii)(X), to implement a program for aged and disabled persons as described in Section 1902(m) of the federal Social Security Act (42 U.S.C. Sec. 1396a(m)(1)).

(b) To the extent federal financial participation is available, the blind shall be included within the definition of disabled for the purposes of the program established in this section.

(c) An individual shall satisfy the financial eligibility requirement of this program if all of the following conditions are met:

(1) Countable income, as determined in accordance with Section 1902(m) of the federal Social Security Act (42 U.S.C. Sec. 1396a(m)), does not exceed an income standard equal to 100 percent of the applicable federal poverty level, plus two hundred thirty dollars ($230) for an individual or, in the case of a couple, three hundred ten dollars ($310), provided that the income standard so determined shall not be less than the SSI/SSP payment level for a disabled individual or, in the case of a couple, the SSI/SSP payment level for a disabled couple.

(2) (A) For the purposes of calculating countable income under this section, an income exemption shall be applied as necessary to adjust the SSI/SSP payment level as used in this section so that it is the same as the SSI/SSP payment level that was in place on May 1, 2009.

(B) This additional income exemption shall cease to be implemented when the SSI/SSP payment levels increase beyond those in effect on May 1, 2009.

(C) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this paragraph by means of an all-county letter or similar instruction without taking regulatory action.

(3) Countable resources, as determined in accordance with Section 1902(m) of the federal Social Security Act (42 U.S.C. Sec. 1396a(m)), do not exceed the maximum levels established in that section.

(d) The financial eligibility requirements provided in subdivision (c) may be adjusted upwards to reflect the cost of living in California, contingent upon appropriation in the annual Budget Act.

(e) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this section by means of all-county letters or similar instructions, and without taking regulatory action. Thereafter, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(f) For purposes of calculating income under this section during any calendar year, increases in social security benefit payments under Title II of the federal Social Security Act (42 U.S.C. Sec. 401 et seq.) arising from cost-of-living adjustments shall be disregarded commencing in the month that these social security benefit payments are increased by the cost-of-living adjustment through the month before the month in which a change in the federal poverty level requires the department to modify the income standard described in subdivision (c).

(g) (1) For purposes of this section the following definitions apply:

(A) ?SSI? means the federal Supplemental Security Income program established under Title XVI of the federal Social Security Act.

(B) ?Income standard? means the applicable income standard including the augmentations specified in paragraph (1) of subdivision (c).

(C) The board and care ?personal care services? or ?PCS? deduction refers to an income disregard that is applied to a resident in a licensed community care facility in lieu of the board and care deduction (equal to the amount by which the basic board and care rate exceeds the income standard in subparagraph (B), of paragraph (1) of subdivision (g)) when the PCS deduction is greater than the board and care deduction.

(2) (A) For purposes of this section, the SSI recipient retention amount is the amount by which the SSI maximum payment amount to an individual residing in a licensed community care facility exceeds the maximum amount that the state allows community care facilities to charge a resident who is an SSI recipient.

(B) For the purposes of this section, the personal and incidental needs deduction for an individual residing in a licensed community care facility is either of the following:

(i) If the board and care deduction is applicable to the individual, the amount, not to exceed the amount by which the SSI recipient retention amount exceeds twenty dollars ($20), nor to be less than zero, by which the sum of the amount which the individual pays to his or her licensed community care facility and the SSI recipient retention amount exceed the sum of the individual?s income standard, the individual?s board and care deduction, and twenty dollars ($20).

(ii) If the PCS deduction specified in paragraph (1) of subdivision (g) is applicable to the individual, an amount, not to exceed the amount by which the SSI recipient retention amount exceeds twenty dollars ($20), nor to be less than zero, by which the sum of the amount which the individual pays to his or her community care facility and the SSI recipient retention amount exceed the sum of the individual?s income standard, the individual?s PCS deduction and twenty dollars ($20).

(3) In determining the countable income under this section of an individual residing in a licensed community care facility, the individual shall have deducted from his or her income the amount specified in subparagraph (B) of paragraph (2).

(h) No later than one month after the effective date of subdivision (g), the department shall submit to the federal medicaid administrator a state plan amendment seeking approval of the income deduction specified in paragraph (3) of subdivision (g), and of federal financial participation for the costs resulting from that income deduction.

(i) The deduction prescribed by paragraph (3) of subdivision (g) shall be applied no later than the first day of the fourth month after the month in which the department receives approval for the federal financial participation specified in subdivision (h). Until approval for federal financial participation is received, there shall be no deduction under paragraph (3) of subdivision (g).

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 30. Effective July 28, 2009.)



14005.41

(a) Notwithstanding any other provision of law, the department shall deem to have met the income documentation requirements for participation in the Medi-Cal program, without a share of cost, any child who is less than six years of age and who has been determined to be eligible for free meals through a federally funded program using the National School Lunch Program application provided for pursuant to Chapter 13 (commencing with Section 1751) of Title 42 of the United States Code.

(b) Notwithstanding any other provision of law, with regard to any child who is enrolled in and attending public school in the State of California, the department shall accept documentation of enrollment for free meals under the National School Lunch Program as sufficient documentation of California residency for that child for the purposes of the Medi-Cal program.

(c) (1) (A) Notwithstanding any other provision of law, each county shall participate in a statewide pilot project to determine Medi-Cal program eligibility for any child under six years of age and currently enrolled in school in the State of California who is eligible for free meals under the National School Lunch Program upon receipt of proof of participation in the National School Lunch Program and a signed Medi-Cal application, which may be the supplemented application, described in subdivision (i). Counties shall notify the parent or guardian of the results of the eligibility determination.

(B) Notwithstanding any other provision of law, each county shall participate in a statewide pilot project to use the procedure described in this subdivision to determine Medi-Cal eligibility without a share of cost, and, if eligible, shall enroll in the Medi-Cal program, any child six years of age or older currently enrolled in school in the State of California who is eligible for free meals under the National School Lunch Program, upon receipt of proof of participation in the National School Lunch Program and a signed Medi-Cal application, which may be the supplemented application, described in subdivision (i). If the county determines from the supplemented application described in subdivision (i) that the child meets the eligibility requirements for participation in the Medi-Cal program, the county shall notify the parent or guardian that the child has been found eligible for the Medi-Cal program. If the county is unable to determine from the information on the application as described in subdivision (i) whether the child is eligible, the county shall contact the family to seek any additional information regarding income, household composition, or deductions that the department, in consultation with the county welfare departments, may determine to be necessary to complete the Medi-Cal application. If the county determines that the child does not meet the income eligibility requirements for participation in the full-scope no-cost Medi-Cal program, the county shall notify the parent or guardian of the determination and shall forward the school lunch application and any supplemental forms as described in subdivision (i) to the Healthy Families Program. If an applicant is determined to be ineligible for the full-scope no-cost Medi-Cal program and for the Healthy Families Program, the school lunch application and any supplemental forms as described in subdivision (i) shall be forwarded to a county- or local-sponsored health insurance program, as applicable, if the parent or guardian has provided consent. For purposes of this section, a county- or local-sponsored health insurance program includes a county agency, a local initiative, a county-organized health system, or other local entity that provides health care coverage to children who do not qualify for the full-scope no-cost Medi-Cal program or for the Healthy Families Program.

(2) Each county shall ask the parent or guardian of each child identified in subparagraph (A) of paragraph (1) and the parent or guardian of each child whom the county determines to meet the income eligibility requirements for participation in the Medi-Cal program under subparagraph (B) of paragraph (1) to provide additional documentation as required by current law necessary for retention of eligibility in the Medi-Cal program. If a parent or guardian does not provide the documentation required for retention of full-scope Medi-Cal program eligibility, the county shall continue the child?s enrollment in the Medi-Cal program, but only for the limited scope of Medi-Cal program benefits as described in Section 14007.5. If applicable, the county shall also forward the school lunch application and any supplemental forms as described in subdivision (i), for applicants who are determined to be ineligible for the full-scope no-cost Medi-Cal program and for the Healthy Families Program, to a county- or local-sponsored health insurance program if the parent or guardian has provided consent.

(d) Nothing in this section shall be construed as preventing the department from verifying eligibility through the Income Eligibility Verification System match mandated by Section 1137 of the federal Social Security Act (42 U.S.C. Sec. 1320b-7) or from requesting additional information or documentation required by federal law.

(e) Each county shall include its cost of implementing this section in its annual Medi-Cal administrative budget requests submitted to the department.

(f) For purposes of this section, the Medi-Cal program application date shall be the date on which the school lunch application information is received by the local agency determining eligibility under the Medi-Cal program.

(g) (1) This section shall be implemented only if, and to the extent that, federal financial participation is available for the services provided and only for the period of time the free National School Lunch Program utilizes a gross income standard at or below 133 percent of the federal poverty level. This section shall be implemented in a manner consistent with any federal approval.

(2) Notwithstanding paragraph (1), if the department determines that one or more state plan amendments are necessary to ensure full federal financial participation in the provisions of this section, the department shall prepare and submit requests for the state plan amendments to the federal government, after which this section shall not be implemented until the department receives approval of all necessary state plan amendments.

(h) (1) Notwithstanding subdivision (g), not later than March 1, 2003, the department, in consultation with the State Department of Education and representatives of the school districts, county superintendents of schools, local agencies that administer the Medi-Cal program, consumer advocates, and other stakeholders, shall develop and distribute the policies and procedures, including any all-county letters, necessary to implement Section 49557.2 of the Education Code and this section.

(2) The policies and procedures required to be developed and distributed pursuant to subdivision (a) shall include, at a minimum, both of the following:

(A) Processes for the school districts, county superintendents of schools, and local agencies that administer the Medi-Cal program to use in forwarding and processing free school lunch application information pursuant to Section 49557.2 of the Education Code, and in following up with the applicants to obtain any necessary documentation required by federal law.

(B) Instructions for implementing the eligibility provisions of this chapter.

(3) The policies and procedures required to be developed pursuant to subdivision (a) shall specify all of the following:

(A) The information on the school lunch application may be used to initiate a Medi-Cal program application only when the applicant has provided his or her consent pursuant to Section 49557.2 of the Education Code.

(B) The date of the Medi-Cal program application shall be the date on which the school lunch application was received by the local agency that determines eligibility under the Medi-Cal program.

(C) The county, in determining eligibility for the Medi-Cal program, shall request additional documentation only as required by federal law, and shall enroll any child whose parent or guardian does not provide the necessary documentation for full-scope benefits under the Medi-Cal program in the Medi-Cal program with limited scope benefits, as described in Section 14007.5.

(i) To the extent federal financial participation is available, and to the extent administratively feasible, the department shall utilize the free National School Lunch Program application developed under Section 49557.2 of the Education Code, if supplemented as needed by simplified forms and disclosures, including Medi-Cal rights and responsibility notices and privacy notices, as a Medi-Cal application for children described in this section.

(j) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this section by means of all-county letters or similar instructions without taking regulatory action. Thereafter, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(k) The department shall review the effectiveness of the statewide pilot project and make recommendations regarding appropriate ways to expand the use of the approaches contained in this section.

(l) In order to expedite health coverage for children who have been determined eligible for free meals under the National School Lunch Program, the department, at its discretion, may choose to implement this section in whole or in part by exercising the option described in Section 1396r-1a of Title 42 of the United States Code to allow information provided on the National School Lunch Program application referred to, and supplemented as described, in paragraph (1) of subdivision (a) of Section 49557.2 of the Education Code to serve as a basis for a preliminary eligibility determination by a qualified entity designated by the department.

(m) County- and local-sponsored health program agencies are authorized to use the supplemental application described in subdivision (i) and received pursuant to subdivision (c) to make an eligibility determination for those respective programs, and shall request additional information only as needed to complete the eligibility process.

(n) A county may, at its option, and with the consent of the parent or guardian as provided in paragraph (3) of subdivision (a) of Section 49557.2 of the Education Code, notify the school of the names and contact information of children who are in jeopardy of losing accelerated Medi-Cal coverage because a child?s parent or guardian has not provided required followup information to the county. This notice shall be limited to the names and contact information, and shall not specify what information is missing. This shall be done for the sole purpose of enabling the school, at its option, to conduct outreach activities to encourage or assist those parents or guardians to complete and submit the required followup information.

(Amended by Stats. 2004, Ch. 729, Sec. 3. Effective January 1, 2005.)



14005.42

(a) The department shall provide full-scope benefits under this chapter, without share of cost, to all individuals on behalf of whom kinship guardians are receiving aid under any of the Kinship Guardian Assistance Payment Programs pursuant to Article 4.5 (commencing with Section 11360) of Chapter 2.

(b) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department and the State Department of Social Services may implement, without taking regulatory action, this section by means of all county letters or similar instruction. Thereafter, as needed, the departments shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) To the extent that federal financial participation is not available, the cost of benefits provided under this section shall be covered only by state funds.

(d) The department and the State Department of Social Services shall work cooperatively to develop procedures that maximize the availability of federal financial participation for the cost of benefits provided under this section. The procedures shall include conforming the application and eligibility determination process for this population to meet the requirements of federal Medicaid law.

(Added by Stats. 2008, Ch. 758, Sec. 29. Effective September 30, 2008.)



14005.50

(a) To the extent that federal financial participation is available, the department shall exercise the option made available under Section 1902(a)(10)(A)(ii)(I) of the federal Social Security Act (42 U.S.C. Sec. 1396a(a)(10)(A)(ii)(I)) to extend full-scope Medi-Cal benefits to individuals who are ineligible for full-scope Medi-Cal benefits under a program listed in subdivision (c) as a result of the July 1, 2009, reduction in the SSI/SSP program maximum aid payments pursuant to Section 12200.019, or any subsequent reductions in maximum aid payments.

(b) The programs authorized under this section shall utilize the income and resource standards and methodologies of the SSI/SSP program and in addition an income disregard shall be applied as necessary to adjust the income standard to that which was in place for the affected program on May 1, 2009.

(c) (1) The SSI/SSP program under Title XVI of the federal Social Security Act.

(2) The Pickle program under the Pickle Amendment to Title XIX of the federal Social Security Act (Public Law 94-566).

(3) The Disabled Adult Child program under Section 1634 of the federal Social Security Act (42 U.S.C. Sec. 1383c).

(4) The Disabled Widow or Widower program under Section 1634 of the federal Social Security Act (42 U.S.C. Sec. 1383c).

(d) Notwithstanding subdivision (b), for the purposes of this section, for blind individuals who meet the criteria for blindness as set forth in Section 1614(a)(2) of the federal Social Security Act (42 U.S.C. Sec. 1382c(a)(2)), but who have not been determined to be disabled in accordance with Section 1614(a)(3) of that Act (42 U.S.C. Sec. 1382c(a)(3)), the income and resource standards and methodologies applied in determining eligibility under this section shall be identical to that of the Aged and Disabled Federal Poverty Level program under Section 14005.40.

(e) The department shall implement an expedited application process to determine the Medi-Cal eligibility under this section for individuals who, based on excess income, are denied eligibility for the SSI/SSP program by the Social Security Administration. The department shall use its best efforts to identify these individuals from information provided by the Social Security Administration. The department shall also allow these individuals to self-identify by producing a copy of the notice of action that they received from the Social Security Administration informing them that their application for eligibility for the SSI/SSP program was denied based on excess income.

(f) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this section by means of an all-county letter or similar instruction without taking regulatory action.

(g) This section shall cease to be implemented when the SSI/SSP program payment levels increase beyond those in effect on May 1, 2009.

(h) Nothing in this section shall be read as entitling any individual to Medi-Cal benefits before his or her Medi-Cal eligibility determination has been completed.

(i) This section shall not change the procedures for redetermining a beneficiary?s eligibility for Medi-Cal benefits.

(j) The department shall seek any approvals from the federal Centers for Medicare and Medicaid Services necessary to obtain federal financial participation and to expeditiously implement this section.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 31. Effective July 28, 2009.)



14006

(a) This section applies to medically needy persons, medically needy family persons, and state-only Medi-Cal persons.

(b) For the purposes of this section, the term ?principal residence? means the home, including a multiple-dwelling unit, in which the individual resides or formerly resided. The home will continue to be considered the principal residence if any of the following is applicable:

(1) During any absence, the individual intends to return to the home.

(2) The individual lives in a nursing facility or a medical institution and intends to return home.

(3) The individual?s spouse or a dependent relative of the individual continues to reside in the home during the individual?s absence.

(4) The individual does not have the right, authority, power, or legal capacity to liquidate the property, but a bona fide effort is being made to attain the right, authority, power, or legal capacity to liquidate the property.

(5) The property cannot readily be converted to cash but a bona fide effort is being made to sell the property, in which case the state shall, subject to notice and an opportunity for a hearing, have a lien against the property, to the extent permitted by federal law, for the cost of medical services.

The lien shall be recorded, and from the date of recording, shall have the force, effect, and priority of a judgment lien.

(6) If it is a multiple-dwelling unit, one unit of which is occupied by the applicant or recipient, any unit not occupied by the applicant or recipient is producing income for the individual or family reasonably consistent with its value.

(7) It is inhabited by any sibling or child of the recipient who has continuously resided in the property since at least one year prior to the date the owner entered a nursing facility, or in a medical institution.

For purposes of this subdivision, ?bona fide effort? means that the property shall be listed with a licensed real estate broker at the value determined to be the fair market value by a qualified real estate appraiser and the applicant or recipient provides evidence that a continuous effort is being made to sell the property, offers at fair market value are accepted, and all offers are reported.

(c) For purposes of determining eligibility under this part, resources shall be determined, defined, counted, and valued in accordance with the federal law governing resources under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.). Resources exempt under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) shall not be considered in determining eligibility. A community spouse may retain nonexempt resources to the maximum extent permitted under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.). Medically needy individuals and families may retain nonexempt resources to the extent permitted under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.). In addition, the principal residence as defined in subdivision (b) shall be exempt.

(d) The director, to meet the requirements of the federal Social Security Act and to ensure the highest percentage of federal financial participation in the program provided by this chapter, may decrease or increase the amounts set forth herein.

(e) (1) If the holdings are in the form of real property, the value shall be the assessed value, determined under the most recent county property tax assessment, less the unpaid amount of any encumbrance of record.

(2) If the real property other than the home is not producing income reasonably consistent with its value, the applicant or recipient shall be allowed reasonable time to begin producing such income from the property. If the property cannot produce reasonable income or be sold based on the market value, the applicant or recipient shall be allowed to submit evidence from a qualified real estate appraiser which indicates the value for which the property can be adequately utilized or sold. If the applicant or recipient provides evidence that the only method of adequately utilizing the property is sale, and the property has not been sold at market value during a reasonable period of time, the property shall be considered to be adequately utilized provided it is listed with a licensed real estate broker at the value determined to be the fair market value by a qualified real estate appraiser and the applicant or recipient provides evidence that a bona fide and continuous effort is being made to sell the property.

(3) If federal requirements permit a person to whom this subdivision applies to own an automobile of greater value than is permitted in determining eligibility for aid under Chapter 3 (commencing with Section 12000), the department shall adopt regulations authorizing that higher allowance.

(f) Any mortgage or note secured by a deed of trust shall be deemed real property if its value does not exceed six thousand dollars ($6,000) and it is obtained by the applicant or recipient, or in combination with his or her spouse, through the sale of such real property.

(g) If the holdings consist of money on deposit, the value shall be the actual amount thereof. If the holdings are in any other form of personal property or investment, except life insurance, the value shall be the conversion value as of the date of application or the anniversary date of such application. If the holdings are in the form of life insurance, the value shall be the cash value as of the policy anniversary nearest the date of such application.

(h) The value of property holdings shall be determined as of the date of application and, if the person is found eligible, this determination shall establish the amount of such holdings to be considered during the ensuing 12 months except a new determination to govern during the succeeding 12 months shall be made on the first anniversary date of the application or such alternate date as may be established following the acquisition of additional holdings as provided in the following paragraph and on each succeeding anniversary date thereafter.

(i) If any person shall by gift, inheritance, or other manner, acquire additional holdings during any such interval, other than from his or her own earnings, he or she shall immediately report such acquisition, and the anniversary date shall become the date of such acquisition.

(j) If any provision of this section does not comply with federal requirements, the provision shall become inoperative to the extent that it is not in compliance with federal requirements pursuant to Section 11003.

(Amended by Stats. 1989, Ch. 1430, Sec. 6. Effective October 2, 1989.)



14006.01

(a) This section applies to any individual who is residing in a continuing care retirement community, as defined in paragraph (11) of subdivision (c) of Section 1771 of the Health and Safety Code, pursuant to a continuing care contract, as defined in paragraph (8) of subdivision (c) of Section 1771 of the Health and Safety Code, or pursuant to a life care contract, as defined in subdivision (l) of Section 1771 of the Health and Safety Code, that collects an entrance fee from its residents upon admission.

(b) In determining an individual?s eligibility for Medi-Cal benefits, the individual?s entrance fee shall be considered a resource available to the individual if all of the following apply:

(1) The individual has the ability to use the entrance fee, or the contract provides that the entrance fee may be used, to pay for care if other resources or income of the individual are insufficient to pay for care.

(2) The individual is eligible for a refund of any remaining entrance fee when he or she dies or terminates his or her contract with, and leaves, the continuing care retirement community.

(3) The entrance fee does not confer an ownership interest in the continuing care retirement community.

(c) This section shall be implemented pursuant to the requirements of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.), and any regulations adopted pursuant to that act, and only to the extent required by federal law, and only to the extent that federal financial participation is available.

(d) To the extent that regulations are necessary to implement this section, the department shall promulgate regulations using the nonemergency regulatory process described in Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of the Government Code.

(e) It is the intent of the Legislature that the provisions of this section shall apply prospectively to any individual to whom the act applies commencing from the date regulations adopted pursuant to this act are filed with the Secretary of State.

(Added by Stats. 2008, Ch. 379, Sec. 3. Effective January 1, 2009.)



14006.1

(a) The State Director of Health Services shall adopt emergency regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code to implement subdivision (b) of Section 14006. The adoption of the regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health or safety. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, emergency regulations adopted by the Department of Health Services in order to implement subdivision (b) of Section 14006 shall not be subject to the review and approval of the Office of Administrative Law. These regulations shall become effective immediately upon filing with the Secretary of State.

(b) Any provision of Section 14006 that is in conflict with any federal statute or regulation shall be inapplicable to the extent of this conflict, but the provision and the remainder of the provisions shall be unaffected to the extent that no conflict exists.

(Amended by Stats. 1989, Ch. 1360, Sec. 165.)



14006.15

(a) For the purposes of this section, ?equity interest? means the lesser of the following:

(1) The assessed value of the principal residence determined under the most recent tax assessment, less any encumbrances of record.

(2) The appraised value of the principal residence determined by a qualified real estate appraiser who has been retained by the applicant or beneficiary, less any encumbrances of record.

(b) Notwithstanding subdivisions (b) and (c) of Section 14006, and except as provided in subdivision (c), an individual is not eligible for medical assistance for home and facility care if his or her equity interest in the principal residence exceeds seven hundred fifty thousand dollars ($750,000). No later than December 31, 2011, and each year thereafter, this amount shall be increased based on the percentage increase in the consumer price index for all urban consumers (all items, United States city average), rounded to the nearest one thousand dollars ($1,000).

(c) This section does not apply to an individual if any of the following circumstances exist:

(1) The spouse of the individual or the individual?s child, who is under 21 years of age, or who is blind or who is disabled, as defined in paragraph (3) of subsection (a) of Section 1382c of Title 42 of the United States Code, is lawfully residing in the individual?s home.

(2) The individual was determined eligible for medical assistance for home and facility care based on an application filed before January 1, 2006.

(3) The department determines that ineligibility for medical assistance for home and facility care would result in demonstrated hardship on the individual. For purposes of this section, demonstrated hardship shall include, but need not be limited to, any of the following circumstances:

(A) The individual was receiving home and facility care prior to January 1, 2006.

(B) The individual has been determined to be eligible for medical assistance for home and facility care based on an application filed on or after January 1, 2006, and before the date that regulations adopted pursuant to this section are certified with the Secretary of State.

(C) The individual purchased and received benefits under a long-term care insurance policy certified by the department?s California Partnership for Long-Term Care Program, established by Division 12 (commencing with Section 22000).

(D) The individual?s equity interest in the principal residence exceeds the equity interest limit as provided in subdivision (b), but would not exceed the equity interest limit under that subdivision if it had been increased by using the quarterly House Price Index (HPI) for California, published by the Office of Federal Housing Enterprise Oversight (OFHEO).

(E) The applicant or beneficiary has been denied a home equity loan by at least three lending institutions, or is ineligible for any one Federal Housing Administration (FHA) approved loan or reverse mortgage.

(F) The applicant or beneficiary, with good cause, is unable to provide verification of the equity value.

(G) The applicant or beneficiary meets the criteria set forth in subdivision (b) of Section 14015.1.

(d) To the extent that federal financial participation is unavailable to cover the costs associated with subparagraph (C) of paragraph (3) of subdivision (c), state general funds shall be used.

(e) This section shall be implemented pursuant to the requirements of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) and any regulations adopted pursuant to that act, and except for subparagraph (C) of paragraph (3) of subdivision (c), and subdivision (d), only to the extent that federal financial participation is available.

(f) To the extent that regulations are necessary to implement this section, the department shall promulgate regulations using the nonemergency regulatory process described in Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of the Government Code.

(g) It is the intent of the Legislature that the provisions of this section shall apply prospectively to any individual to whom the act applies commencing from the date regulations adopted pursuant to this act are filed with the Secretary of State.

(Added by Stats. 2008, Ch. 379, Sec. 4. Effective January 1, 2009.)



14006.2

(a) In determining the eligibility of a married individual, pursuant to Section 14005.4 or 14005.7, who, in accordance with Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) and regulations adopted pursuant thereto, is considered to be living separately from his or her spouse, the individual shall be considered to have made a transfer of resources for full and adequate consideration under Section 14006 or 14015 by reason of either of the following:

(1) Having entered into a written agreement with his or her spouse dividing their nonexempt community property into equal shares of separate property. Property so agreed to be separate property shall be considered by the department to be the separate property of the spouse who, pursuant to the agreement, is the owner of the property. Only in cases in which separate property owned by one spouse is actually made available to the other spouse, may the department count the separate property in the eligibility determination of the nonowner spouse.

(2) Having transferred to his or her spouse all of his or her interest in a home, whether the transfer was made before or after the individual became a resident in a nursing facility in accordance with and to the extent permitted by Title XIX of the federal Social Security Act and regulations promulgated pursuant thereto.

(b) The department shall furnish to all Medi-Cal applicants a clear and simple statement in writing advising them that (1) in the case of an individual who is an inpatient in a nursing facility, if the individual or the individual?s conservator transferred to the individual?s spouse all of the interest in a home, the individual shall not be considered ineligible for Medi-Cal by reason of the transfer; and that (2) if the individual and the individual?s spouse execute a written interspousal agreement which divides and transmutes nonexempt community property into equal shares of separate property, the separate property of the individual?s spouse shall not be considered available to the individual and need not be spent by the spouse for the individual?s care in a nursing facility or other medical institution. The statement provided for in this subdivision shall also be furnished to each individual admitted to a nursing facility, along with, but separately from, the statement required under Section 72527 of Title 22 of the California Code of Regulations.

(c) In order to qualify for Medi-Cal benefits pursuant to Section 14005.4 or 14005.7, a married individual who resides in a nursing facility, and who is in a Medi-Cal budget unit separate from that of his or her spouse, shall be required to expend his or her other resources for his or her own benefit, so that the amount which remains does not exceed the limit established pursuant to subdivision (c) of Section 14006. In the event that the married individual expends his or her resources for expenses associated with or for improvements to property, those expenditures shall be considered to be for his or her own benefit only to the extent that the expenditures are proportionate to the ownership interest the individual has in the property. For purposes of this section, the term ?his or her other resources? shall be limited to the following:

(1) All of his or her separate property that would not have been exempt under applicable Medi-Cal laws and regulations at the time when he or she entered a nursing facility, or at the date of execution of the agreement referred to in this section, whichever is earlier. For purposes of this paragraph, the mere change of residence from one facility to another shall not be deemed to be a new entry.

(2) One-half of all the community property, or the proceeds from the sale or exchange of that property, that would not have been exempt at the time described in paragraph (1).

(d) For purposes of subdivision (c), in the absence of an agreement such as that referred to in subdivision (a), there shall be a presumption, rebuttable by either spouse, that all property owned by either spouse was community property.

(e) The statement furnished pursuant to subdivision (b) shall advise all persons entering a long-term care facility, and all Medi-Cal applicants that only their half of the community property shall be taken into account in determining their eligibility for Medi-Cal, whether or not they execute the written interspousal agreement referred to in the statement.

(f) This section shall not apply to an institutionalized spouse.

(g) This section shall apply to the full extent to an institutionalized spouse if Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) is amended to authorize the consideration of state community property law in determining eligibility under this chapter, or the federal government authorizes the state to apply community property laws in making that determination.

(h) (1) Subdivision (f) shall become inoperative if the federal government amends Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) to allow state community property laws to be considered for Medi-Cal eligibility purposes, or the federal government authorizes the state to apply community property laws in making that determination.

(2) The department shall report to the appropriate committees of the Legislature upon the occurrence of the amendment of federal law or receipt of federal authorization as specified in paragraph (1).

(Amended by Stats. 1990, Ch. 1329, Sec. 8. Effective September 26, 1990.)



14006.3

The department, at the time of application or the assessment pursuant to Section 14006.6, and any nursing facility enrolled as a provider in the Medi-Cal program, prior to admitting any person, shall provide a clear and simple statement, in writing, in a form and language specified by the department, to that person, and that person?s spouse, legal representative, or agent, if any, that explains the resource and income requirements of the Medi-Cal program including, but not limited to, certain exempt resources, certain protections against spousal impoverishment, and certain circumstances under which an interest in a home may be transferred without affecting Medi-Cal eligibility.

(Amended by Stats. 1999, Ch. 227, Sec. 2. Effective January 1, 2000.)



14006.4

(a) The statement required by Sections 14006.2 and 14006.3 shall be in the following form:

If you or your spouse is in or is entering a nursing facility, read this important message!

You or your spouse do not have to use all your resources, such as savings, before Medi-Cal might help pay for all or some of the costs of a nursing facility.

You should be aware of the following to take advantage of these provisions of the law:

An unmarried resident is financially eligible for Medi-Cal benefits if he or she has less than (insert amount of individual?s resource allowance) in available resources. A home is an exempt resource and is not considered against the resource limit, as long as the resident states on the Medi-Cal application that he or she intends to return home. Clothes, household furnishings, irrevocable burial plans, burial plots, and an automobile are examples of other exempt resources.

If an unmarried resident is financially eligible for Medi-Cal reimbursement, he or she is allowed to keep from his or her monthly income a personal allowance of (insert amount of personal needs allowance) plus the amount of health insurance premiums paid monthly. The remainder of the monthly income is paid to the nursing facility as a monthly deductible called the ?Medi-Cal share of cost.?

If one spouse lives in a nursing facility, and the other spouse does not live in a nursing facility, the Medi-Cal program will pay some or all of the nursing facility costs as long as the couple together does not have more than (insert amount of Community Spouse Resource Allowance plus individual?s resource allowance) in available assets. The couple?s home will not be counted against this (insert amount of Community Spouse Resource Allowance plus individual?s resource allowance), as long as one spouse or a dependent relative, or both, lives in the home, or the spouse in the nursing facility states on the Medi-Cal application that he or she intends to return to the couple?s home to live.

If a spouse is eligible for Medi-Cal payment of nursing facility costs, the spouse living at home is allowed to keep a monthly income of at least his or her individual monthly income or (insert amount of Minimum Monthly Maintenance Needs Allowance), whichever is greater. Of the couple?s remaining monthly income, the spouse in the nursing facility is allowed to keep a personal allowance of (insert amount of personal needs allowance) plus the amount of health insurance premiums paid monthly. The remaining money, if any, generally must be paid to the nursing facility as the Medi-Cal share of cost. The Medi-Cal program will pay remaining nursing facility costs.

Under certain circumstances, an at-home spouse can obtain an order from an administrative law judge that will allow the at-home spouse to retain additional resources or income. Such an order can allow the couple to retain more than (insert amount of Community Spouse Resource Allowance plus individual?s resource allowance) in available resources, if the income that could be generated by the retained resources would not cause the total monthly income available to the at-home spouse to exceed (insert amount of Monthly Maintenance Needs Allowance). Such an order also can allow the at-home spouse to retain more than (insert amount of Monthly Maintenance Needs Allowance) in monthly income, if the extra income is necessary ?due to exceptional circumstances resulting in significant financial duress.?

An at-home spouse also may obtain a court order to increase the amount of income and resources that he or she is allowed to retain, or to transfer property from the spouse in the nursing facility to the at-home spouse. You should contact a knowledgeable attorney for further information regarding court orders.

The paragraphs above do not apply if both spouses live in a nursing facility and neither previously has been granted Medi-Cal eligibility. In this situation, the spouses may be able to hasten Medi-Cal eligibility by entering into an agreement that divides their community property. The advice of a knowledgeable attorney should be obtained prior to the signing of this type of agreement.

Note: For married couples, the resource limit ((insert amount of Community Spouse Resource Allowance plus individual?s resource allowance) in (insert current year)) and income limit ((insert amount of Minimum Monthly Maintenance Needs Allowance) in (insert current year)) generally increase a slight amount on January 1 of every year.

A transfer of a property interest in a resident?s home will not cause ineligibility for Medi-Cal reimbursement if either of the following conditions is met:

(a) At the time of transfer, the recipient of the property interest states in writing that the resident would have been allowed to return to the home at the time of the transfer, if the resident?s medical condition allowed him or her to leave the nursing facility. This provision shall only apply if the home has been considered an exempt resource because of the resident?s intent to return home.

(b) The home is transferred to one of the following individuals:

(1) The resident?s spouse.

(2) The resident?s minor or disabled child.

(3) A sibling of the resident who has an equity interest in the home, and who resided in the resident?s home for at least one year immediately before the resident began living in institutions.

(4) A son or daughter of the resident who resided in the resident?s home at least two years before the resident began living in institutions, and who provided care to the resident that permitted the resident to remain at home longer.

This is only a brief description of the Medi-Cal eligibility rules, for more detailed information, you should call your county welfare department. You will probably want to consult with the local branch of the state long-term care ombudsman, an attorney, or a legal services program for seniors in your area.

I have read the above notice and have received a copy.

Dated: ______ Signature: _________?

(b) The statement required by subdivision (a) shall be printed in at least 10-point type, shall be clearly separate from any other document or writing, and shall be signed by the person to be admitted and that person?s spouse, and legal representative, if any.

(c) Any nursing facility that willfully fails to comply with this section shall be subject to a class ?B? citation, as defined by Section 1424 of the Health and Safety Code.

(d) The department may revise this statement as necessary to maintain its consistency with state and federal law.

(Amended by Stats. 1999, Ch. 227, Sec. 3. Effective January 1, 2000.)



14006.41

(a) To be eligible for medical assistance for home and facility care, an individual shall disclose at the time of the individual?s application or redetermination a description of any interest that he or she or his or her spouse has in an annuity, which is known to the individual or his or her spouse, regardless of whether the annuity is irrevocable or is treated as income or as a resource.

(b) At the time of the individual?s application or redetermination, the department shall inform the individual and his or her spouse that, by virtue of its provision of medical assistance for home and facility care to the individual, the state will, by operation of law, become a remainder beneficiary of certain annuities, as described in Section 14009.6.

(c) This section shall be implemented pursuant to the requirements of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) and any regulations adopted pursuant to that act, and only to the extent that federal financial participation is available.

(d) To the extent that regulations are necessary to implement this section, the department shall promulgate regulations using the nonemergency regulatory process described in Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of the Government Code.

(e) It is the intent of the Legislature that the provisions of this section shall apply prospectively to any individual to whom the act applies commencing from the date regulations adopted pursuant to this act are filed with the Secretary of State.

(Added by Stats. 2008, Ch. 379, Sec. 5. Effective January 1, 2009.)



14006.5

The department shall include training regarding the treatment of separate and community income and resources in determining eligibility for Medi-Cal benefits, as part of the ongoing training offered to county welfare departments.

(Added by Stats. 1987, Ch. 997, Sec. 5.)



14006.6

(a) To the extent required by Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) and regulations adopted pursuant thereto, upon the request of either an institutionalized spouse or a community spouse, and upon receipt of relevant documentation of resources, the department shall promptly assess and document the total value of the couple?s resources to the extent either the institutionalized spouse or the community spouse has an ownership interest. Upon completion of the assessment and documentation, the department shall provide a copy of such assessment and documentation to each spouse and shall retain a copy of the assessment.

(b) If the assessment is not part of an application for Medi-Cal, the department may, as a condition of providing the assessment, require payment of a fee not to exceed the reasonable expenses of providing and documenting the assessment.

(c) For purposes of completing the assessment, resources shall be determined, defined, counted, and valued in accordance with subdivision (c) of Section 14006.

(d) At the time of providing the copy of the assessment to the couple, the department shall include a notice indicating that either spouse will have a right to a fair hearing to the extent required by federal law.

(e) (1) This section shall remain operative only until Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) is amended to authorize the consideration of state community property law in determining eligibility under this chapter, or the federal government authorizes the state to apply community property laws in making that determination.

(2) The department shall report to the appropriate committees of the Legislature upon the occurrence of the amendment of federal law or the receipt of federal authorization to apply community property law, as specified in paragraph (1).

(Added by Stats. 1989, Ch. 1430, Sec. 10. Effective October 2, 1989. Conditionally inoperative as provided in subd. (e).)



14006.7

(a) At the time of application for Medi-Cal benefits, the department shall provide to any applicant who is aged, blind, or disabled, other than an individual applying for, or receiving, aid under Chapter 2 (commencing with Section 11200), Article 5 (commencing with Section 12200) of Chapter 3, or Article 7 (commencing with Section 12300) of Chapter 3, and to the applicant?s spouse, legal representative, or agent, if any, a clear and simple statement, in writing, in a form and language specified by the department, that explains the circumstances under which an interest in a home may be transferred for less than fair market value without affecting Medi-Cal eligibility.

(b) The statement required by subdivision (a) shall be in the following form:

A transfer of property interest for less than fair market value in a Medi-Cal beneficiary?s home will not cause ineligibility for Medi-Cal benefits if at the time of the transfer, the home would have been considered an exempt resource.

This is only a brief description of the Medi-Cal eligibility rules. For more detailed information, you should call your county welfare department. You will probably want to consult with an attorney, your local legal services program for seniors, or the local branch of the long-term care ombudsman program.

I have read the above notice and have received a copy.

Dated: ______ Signature: _________?

(c) The statement required by subdivision (a) shall be printed in at least 12-point type, shall be clearly separate from any other document or writing, and may be signed by the applicant, the applicant?s spouse, legal representative, or agent, if any. Failure to sign this form shall not result in ineligibility for medical assistance.

(d) The department may revise this statement as necessary to maintain its consistency with state and federal law.

(e) In the case of an applicant applying for Medi-Cal reimbursement for nursing facility care, the statements required under Sections 14006.2 and 14006.3 shall apply, and the statement required by subdivision (a) shall not be provided.

(Added by Stats. 2002, Ch. 556, Sec. 1. Effective January 1, 2003.)



14007

No period of residence in this state shall be required as a condition of eligibility under this chapter, but an individual who does not reside in this state shall not be eligible.

(Amended by Stats. 1969, Ch. 21.)



14007.1

(a) The department shall electronically verify an individual?s state residency using information from the federal Supplemental Nutrition Assistance Program, the CalWORKs program, the California Health Benefit Exchange, the Franchise Tax Board, the Department of Motor Vehicles, the Employment Development Department, or the electronic service established in accordance with Section 435.949 of Title 42 of the Code of Federal Regulations, and other available sources. If the department is unable to electronically verify an individual?s state residency using these electronic data sources, an individual shall verify state residency as set forth in this section.

(b) If the individual is 21 years of age or older, is capable of indicating intent, and is not residing in an institution, state residency is established when the individual provides one of the following:

(1) A recent California rent or mortgage receipt or utility bill in the individual?s name.

(2) A current California motor vehicle driver?s license or California Identification Card issued by the Department of Motor Vehicles in the individual?s name.

(3) A current California motor vehicle registration in the individual?s name.

(4) A document showing that the individual is employed in this state or is seeking employment in the state.

(5) A document showing that the individual has registered with a public or private employment service in this state.

(6) Evidence that the individual has enrolled his or her children in a school in this state.

(7) Evidence that the individual is receiving public assistance in this state. For purposes of this paragraph, ?public assistance? shall not include unemployment insurance benefits.

(8) Evidence of registration to vote in this state.

(9) A declaration by the individual under penalty of perjury that he or she intends to reside in this state and does not have a fixed address and cannot provide any of the documents identified in paragraphs (1) to (8), inclusive.

(10) A declaration by the individual under penalty of perjury that he or she has entered the state with a job commitment or is seeking employment in the state and cannot provide any of the documents identified in paragraphs (1) to (8), inclusive.

(c) If the individual is 21 years of age or older, is incapable of indicating intent, and is not residing in an institution, state residency is established when the parent, legal guardian of the individual, or any other person with knowledge declares, under penalty of perjury, that the individual is residing in this state.

(d) If the individual is 21 years of age or older, is residing in an institution, and became incapable of indicating intent before reaching 21 years of age, state residency is established by any of the following:

(1) When the parent applying for Medi-Cal on the individual?s behalf (A) declares under penalty of perjury that the individual?s parents reside in separate states and (B) establishes that he or she (the parent) is a resident of this state in accordance with the requirements of this section.

(2) When the legal guardian applying for Medi-Cal on the individual?s behalf (A) declares under penalty of perjury that parental rights have been terminated and (B) establishes that he or she (the legal guardian) is a resident of this state in accordance with the requirements of this section.

(3) When the parent or parents applying for Medi-Cal on the individual?s behalf establishes in accordance with the requirements of this section that he, she, or they (the parent or parents), were a resident of this state at the time the individual was placed in the institution.

(4) When the legal guardian applying for Medi-Cal on the individual?s behalf (A) declares under penalty of perjury that parental rights have been terminated and (B) establishes in accordance with the requirements of this section that he or she (the legal guardian) was a resident of this state at the time the individual was placed in the institution.

(5) When the parent, or parents, applying for Medi-Cal on the individual?s behalf (A) provides a document from the institution that demonstrates that the individual is institutionalized in this state and (B) establishes in accordance with the requirements of this section that he, she, or they (the parent or parents), are a resident of this state.

(6) When the legal guardian applying for Medi-Cal on the individual?s behalf (A) provides a document from the institution that demonstrates that the individual is institutionalized in this state, (B) declares under penalty of perjury that parental rights have been terminated, and (C) establishes in accordance with the requirements of this section that he or she (the legal guardian) is a resident of this state.

(7) When the individual or party applying for Medi-Cal on the individual?s behalf (A) provides a document from the institution that demonstrates that the individual is institutionalized in this state, (B) declares under penalty of perjury that the individual has been abandoned by his or her parents and does not have a legal guardian, and (C) establishes that he or she (the individual or party applying for Medi-Cal on the individual?s behalf) is a resident of this state in accordance with the requirements of this section.

(e) Except when another state has placed the individual in the institution, if the individual is 21 years of age or older, is residing in an institution, and became incapable of indicating intent on or after reaching 21 years of age, state residency is established when the person filing the application on the individual?s behalf provides a document from the institution that demonstrates that the individual is institutionalized in this state.

(f) If the individual is 21 years of age or older, is capable of indicating intent, and is residing in an institution, state residency is established when the individual (1) provides a document from the institution that demonstrates that the individual is institutionalized in this state, and (2) declares under penalty of perjury that he or she intends to reside in this state.

(g) If the individual is under 21 years of age, is married or emancipated from his or her parents, is capable of indicating intent, and is not residing in an institution, state residency is established in accordance with subdivision (b).

(h) If the individual is under 21 years of age, is not living in an institution, and is not described in subdivision (g), state residency is established by any of the following:

(1) When the individual resides with his or her parent or parents and the parent or parents establish that he, she, or they (the parent or parents), as the case may be, are a resident of this state in accordance with the requirements of subdivision (b).

(2) When the individual resides with a caretaker relative and the caretaker relative establishes that he, she, or they (the caretaker relative or caretaker relatives), are a resident of this state in accordance with the requirements of subdivision (b).

(3) When the person with whom the individual is residing is not the individual?s parent or caretaker relative and he or she (A) declares under penalty of perjury that the individual is residing with him or her, and (B) establishes that he or she (the person with whom the individual is residing) is a resident of this state in accordance with the requirements of subdivision (b).

(4) When the individual does not reside with his or her parents or with a caretaker relative and he or she declares under penalty of perjury that he or she is living in this state.

(i) If the individual is under 21 years of age, is institutionalized, and is not married or emancipated, state residency is established in accordance with paragraph (3), (4), (5), (6), or (7) of subdivision (d).

(j) A denial of a determination of residency may be appealed in the same manner as any other denial of eligibility. The administrative law judge shall receive any proof of residency offered by the individual and may inquire into any facts relevant to the question of residency. A determination of residency shall not be granted unless a preponderance of the credible evidence supports that the individual is a resident of this state under Section 14007.15.

(k) To the extent otherwise required by Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall adopt emergency regulations implementing this section no later than July 1, 2015. The department may thereafter readopt the emergency regulations pursuant to that chapter. The adoption and readoption, by the department, of regulations implementing this section shall be deemed to be an emergency and necessary to avoid serious harm to the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted from the requirement that it describe facts showing the need for immediate action and from review by the Office of Administrative Law.

(l) For purposes of this section, the definitions in subdivision (i) of Section 14007.15 shall apply.

(m) This section shall be implemented only if and to the extent that federal financial participation is available and any necessary federal approvals have been obtained.

(n) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 16) and added by Stats. 2013, 1st Ex. Sess., Ch. 4, Sec. 17. Effective September 30, 2013. Section operative January 1, 2014, by its own provisions.)



14007.15

(a) Except as provided in subdivision (f), an individual is a resident of this state if he or she is 21 years of age or older, is not residing in an institution, is living in the state, and any of the following apply:

(1) The individual intends to reside in this state, including individuals who do not have a fixed address.

(2) The individual has entered this state with a job commitment or is seeking employment in this state, regardless of whether he or she is currently employed.

(3) The individual is incapable of indicating intent.

(b) Except as provided in subdivision (f), an individual that is 21 years of age or older, is residing in an institution, and became incapable of indicating intent before reaching 21 years of age is a resident of this state if any of the following apply:

(1) The individual?s parents reside in separate states and the parent applying for Medi-Cal on the individual?s behalf is a resident of this state under this section.

(2) The parental rights have been terminated and a legal guardian has been appointed for the individual and the legal guardian applying for Medi-Cal on the individual?s behalf is a resident of this state under this section.

(3) The individual?s parent or parents, or legal guardian if parental rights have been terminated, was a resident of this state under this section at the time the individual was placed in the institution.

(4) The individual is institutionalized in this state and the parent or parents, or legal guardian if parental rights have been terminated, applying for Medi-Cal on the individual?s behalf is a resident of this state under this section.

(5) The individual is institutionalized in this state, has been abandoned by his or her parent or parents, does not have a legal guardian, and the individual or party that filed the Medi-Cal application on the individual?s behalf is a resident of this state under this section.

(c) Except as provided in subdivision (f) and except where another state has placed the individual in the institution, an individual is a resident of this state if he or she is 21 years of age or older, is institutionalized in this state, and became incapable of indicating intent on or after reaching 21 years of age.

(d) Except as provided in subdivision (f), an individual is a resident of this state if he or she is 21 years of age or older, is institutionalized in this state, and intends to reside in this state.

(e) Except as provided in subdivision (f), an individual that is under 21 years of age is a resident of this state if one of the following apply:

(1) The individual is not residing in an institution, is capable of indicating intent, is married or is emancipated from his or her parents, is living in this state, and one of the following apply:

(A) The individual intends to reside in this state, which includes an individual who does not have a fixed address.

(B) The individual has entered this state with a job commitment or is seeking employment in this state, regardless of whether he or she is currently employed.

(2) The individual is not described in paragraph (1) and is not living in an institution, and any of the following apply:

(A) The individual resides in this state, including without a fixed address.

(B) The individual resides with his or her parent or parents or a caretaker relative who is a resident of this state under this section.

(3) The individual is institutionalized, is not married or emancipated, and any of the following apply:

(A) The individual?s parent or parents, or legal guardian if parental rights have been terminated, was a resident of this state under this section at the time of placement in the institution.

(B) The individual is institutionalized in this state and his or her parent or parents, or legal guardian if parental rights have been terminated, who files the application on the individual?s behalf is a resident of this state under this section.

(C) The individual is institutionalized in this state, has been abandoned by his or her parents, does not have a legal guardian, and the individual or party that files the application on the individual?s behalf is a resident of this state under this section.

(f) An individual who is receiving a state supplementary payment (SSP) is a resident of the state paying the SSP.

(g) An individual who lives in this state and is receiving foster care or adoption assistance under Title IV-E of the federal Social Security Act is a resident of this state.

(h) (1) If this state or an agent of this state arranges for an individual to be placed in an institution located in another state, the individual is a resident of this state.

(2) The following actions do not constitute a placement by this state:

(A) Providing basic information to the individual about another state?s Medicaid program and information about the availability of health care services and facilities in another state.

(B) Assisting an individual to locate an institution in another state when the individual is capable of indicating intent and independently decides to move to the other state.

(3) When a competent individual leaves the facility in which he or she was placed by this state, that individual?s state of residence is the state where the individual is physically located.

(4) If this state initiates a placement in another state because it lacks an appropriate facility to provide services to the individual, the individual is a resident of this state.

(i) For the purposes of this section and Section 14007.1, the following definitions apply:

(1) ?Incapable of indicating intent? means when an individual is considered to be any of the following:

(A) Determined to have an I.Q. of 49 or less or to have a mental age of 7 years or younger based upon tests administered by a properly licensed mental health or developmental disabilities professional.

(B) Found to be incapable of indicating intent based on medical documentation provided by a physician, psychologist, or other person licensed by the state in the field of mental health or developmental disabilities.

(C) Been judicially determined to be legally incompetent.

(2) ?Institution? shall have the same meaning as that term is defined in Section 435.1010 of Title 42 of the Code of Federal Regulations. For the purposes of determining residency under subdivision (h), the term also includes licensed foster care homes providing food, shelter, and supportive services to one or more persons unrelated to the proprietor.

(j) To the extent otherwise required by Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall adopt emergency regulations implementing this section no later than July 1, 2015. The department may thereafter readopt the emergency regulations pursuant to that chapter. The adoption and readoption, by the department, of regulations implementing this section shall be deemed to be an emergency and necessary to avoid serious harm to the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted from the requirement that it describe facts showing the need for immediate action and from review by the Office of Administrative Law.

(k) This section shall be implemented only if and to the extent that federal financial participation is available and any necessary federal approvals have been obtained.

(l) This section shall become operative on January 1, 2014.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 4, Sec. 18. Effective September 30, 2013. Section operative January 1, 2014, by its own provisions.)



14007.2

(a) Any individual who is otherwise eligible for Medi-Cal services, but who does not meet the documentation requirements described in subdivision (e) of Section 14011.2, shall be eligible only for the scope of services made available to aliens under subdivision (d) of Section 14007.5, and Sections 14007.65 and 14007.7.

(b) To the extent that federal financial participation is available to fund services described under subdivision (a), the department shall file all necessary state plan amendments to obtain that funding.

(Added by Stats. 2006, Ch. 74, Sec. 60. Effective July 12, 2006.)



14007.4

Any children under the jurisdiction of the county welfare department, who are dependent children in relative placement, foster home placement, or group home placement, and any child in custody pending the filing of a petition for placement, who are receiving or are eligible to receive services from the county welfare department, shall be deemed to have met the residence requirements for services under this chapter, and no further verification of residence shall be required.

This section shall be implemented only to the extent that full federal financial participation is made available.

(Added by Stats. 1986, Ch. 630, Sec. 1.)



14007.45

(a) To the extent federal financial participation is available, the department shall exercise the option provided in Section 1920A of the federal Social Security Act (42 U.S.C. Sec. 1396r-1a) to the extent necessary to implement a program for accelerated eligibility for children who are in the process of entering the foster care system.

(b) The department shall designate county foster care workers, public health nurses, or other staff who are involved in the children?s removal from the home as a qualified entity capable of making an eligibility determination under Section 1920A of the federal Social Security Act (42 U.S.C. Sec. 1396r-1a).

(c) The qualified entity shall have access to the Medi-Cal Eligibility Data System to determine whether the child for whom the petition of dependency was filed is eligible for Medi-Cal. If the child is not currently eligible for Medi-Cal, the qualified entity shall have the authority to enter the child?s information into the Medi-Cal Eligibility Data System to ensure timely issuance of either a Medi-Cal card or Medi-Cal Benefits Identification Card thereby ensuring immediate proof of or access to proof of Medi-Cal eligibility.

(d) The department shall seek any state plan amendments necessary to implement this section. Once federal approval of all necessary state plan amendments is received, implementation shall begin on the first day of the month that follows the full calendar month after the month federal approval is received.

(e) In the event that the state plan amendment necessary to implement this section is disapproved by the federal government, the department shall instruct counties on all available procedures for expediting eligibility applications for children described in subdivision (a) and for immediately issuing sufficient proof of eligibility to ensure that eligibility of children entering the foster care system can be immediately confirmed by providers.

(f) If the federal waiver described in Section 12693.755 of the Insurance Code for covering parents under the State Children?s Health Insurance Program is approved, and if the option under Section 1920A of the federal Social Security Act (42 U.S.C. Sec. 1396r-1a) is exercised to extend accelerated eligibility to all children as part of implementation of that waiver, and if the state plan amendment for implementation of this section is disapproved, then the department shall have discretion to determine whether and under what circumstances foster care workers who complete the application form described in subdivision (e) shall submit that form to the qualified entity for accelerated eligibility rather than to the county Medi-Cal eligibility worker.

(g) This section shall be implemented only if and to the extent that federal financial participation is available.

(h) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement, without taking any regulatory action, this section by means of all-county letters or similar instructions. Thereafter, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2001, Ch. 171, Sec. 32.5. Effective August 10, 2001.)



14007.5

(a) Aliens shall be eligible for Medi-Cal, whether federally funded or state-funded, only to the same extent as permitted under federal law and regulations for receipt of federal financial participation under Title XIX of the federal Social Security Act, except as otherwise provided in this section and Section 14007.7.

(b) In accordance with Section 1903(v)(1) of the federal Social Security Act (42 U.S.C. Sec. 1396b(v)(1)), an alien shall only be eligible for the full scope of Medi-Cal benefits, if the alien has been lawfully admitted for permanent residence, or is otherwise permanently residing in the United States under color of law.

For purposes of this section, aliens ?permanently residing in the United States under color of law? shall be interpreted to include all aliens residing in the United States with the knowledge and permission of the United States Immigration and Naturalization Service and whose departure the United States Immigration and Naturalization Service does not contemplate enforcing and with respect to whom federal financial participation is available under Title XIX of the federal Social Security Act.

(c) Any alien whose immigration status has been adjusted either to lawful temporary resident or lawful permanent resident in accordance with the provisions of Section 210, 210A, or 245A of the federal Immigration and Nationality Act, and who meets all other eligibility requirements, shall be eligible only for care and services under Medi-Cal for which the alien is not disqualified pursuant to those sections of the federal act.

(d) Any alien who is otherwise eligible for Medi-Cal services, but who does not meet the requirements under subdivision (b) or (c), shall only be eligible for care and services that are necessary for the treatment of an emergency medical condition and medical care directly related to the emergency, as defined in federal law. For purposes of this section, the term ?emergency medical condition? means a medical condition manifesting itself by acute symptoms of sufficient severity, including severe pain, such that the absence of immediate medical attention could reasonably be expected to result in any of the following:

(1) Placing the patient?s health in serious jeopardy.

(2) Serious impairment to bodily functions.

(3) Serious dysfunction to any bodily organ or part. It is the intent of this section to entitle eligible individuals to inpatient and outpatient services that are necessary for the treatment of the emergency medical condition in the same manner as administered by the department through regulations and provisions of federal law.

(e) Pursuant to Section 14001.2, each county department shall require that each applicant for, or beneficiary of, Medi-Cal, including a child, shall provide his or her social security number account number, or numbers, if he or she has more than one social security number.

(f) (1) In order to be eligible for benefits under subdivision (b) or (c), an alien applicant or beneficiary shall present alien registration documentation or other proof of satisfactory immigration status from the United States Immigration and Naturalization Service.

(2) Any alien who meets all other program requirements but who lacks documentation of alien registration or other proof of satisfactory immigration status shall be provided a reasonable opportunity to submit the evidence. For purposes of this paragraph, ?reasonable opportunity? means 30 days or the time it actually takes the county to process the Medi-Cal application, whichever is longer.

(3) During the reasonable opportunity period under paragraph (2), the county department shall process the applicant?s application for medical assistance in a manner that conforms to its normal processing procedures and timeframes.

(g) (1) The county department shall grant only the Medi-Cal benefits set forth in subdivision (d) of this section or in Section 14007.7 to any individual who, after 30 calendar days or the time it actually takes the county to process the Medi-Cal application, whichever is longer, has failed to submit documents constituting reasonable evidence indicating a satisfactory immigration status for Medi-Cal purposes, or who is reported by the United States Immigration and Naturalization Service to lack a satisfactory immigration status for Medi-Cal purposes.

(2) If an alien has been receiving Medi-Cal benefits based on eligibility established prior to the effective date of this section and that individual, upon redetermination of eligibility for benefits, fails to submit documents constituting reasonable evidence indicating a satisfactory immigration status for Medi-Cal purposes, the county department shall discontinue the Medi-Cal benefits, except for the care and services set forth in subdivision (d) of this section or in Section 14007.7. The county department shall provide adequate notice to the individual of any adverse action and shall accord the individual an opportunity for a fair hearing if he or she requests one.

(h) To the extent permitted by federal law and regulations, an alien applying for services under subdivisions (b) and (c) shall be granted eligibility for the scope of services to which he or she would otherwise be entitled if, at the time the county department makes the determination about his or her eligibility, the alien meets either of the following requirements:

(1) He or she has not had a reasonable opportunity to submit documents constituting reasonable evidence indicating satisfactory immigration status.

(2) He or she has provided documents constituting reasonable evidence indicating a satisfactory immigration status, but the county department has not received timely verification of the alien?s immigration status from the United States Immigration and Naturalization Service.

(3) The verification process shall protect the privacy of all participants. An alien?s immigration status shall be subject to verification by the United States Immigration and Naturalization Service, to the extent required for receipt of federal financial participation in the Medi-Cal program.

(i) If an alien does not declare status as a lawful permanent resident or alien permanently residing under color of law, or as an alien legalized under Section 210, 210A, or 245A of the federal Immigration and Nationality Act (P.L. 82-414), Medi-Cal coverage under subdivision (d) of this section or in Section 14007.7 shall be provided to the individual if he or she is otherwise eligible.

(j) If an alien subject to this section is not fluent in English, the county department shall provide an understandable explanation of the requirements of this section in a language in which the alien is fluent.

(k) Aliens who were receiving long-term care or renal dialysis services (1) on the day prior to the effective date of the amendment to paragraph (1) of subdivision (f) of Section 1 of Chapter 1441 of the Statutes of 1988 at the 1991?92 Regular Session of the Legislature and (2) under the authority of paragraph (1) of subdivision (f) of Section 1 of Chapter 1441 of the Statutes of 1988 as it read on June 30, 1992, shall continue to receive these services. The authority for continuation of long-term care or renal dialysis services in this subdivision shall not apply to any person whose long-term care or renal dialysis services end for any reason after the effective date of the amendment described in this subdivision.

(Amended by Stats. 1999, Ch. 146, Sec. 31. Effective July 22, 1999.)



14007.6

(a) A recipient who maintains a residence outside of this state for a period of at least two months shall not be eligible for services under this chapter where the county has made inquiry of the recipient pursuant to Section 11100, and where the recipient has not responded to this inquiry by clearly showing that he or she has (1) not established residence elsewhere; or (2) been prevented by illness or other good cause from returning to this state.

(b) If a recipient whose services are terminated pursuant to subdivision (a) reapplies for services, services shall be restored provided all other eligibility criteria are met and the individual is considered a resident pursuant to Section 14007.15.

(c) To the extent otherwise required by Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall adopt emergency regulations implementing this section no later than July 1, 2015. The department may thereafter readopt the emergency regulations pursuant to that chapter. The adoption and readoption, by the department, of regulations implementing this section shall be deemed to be an emergency and necessary to avoid serious harm to the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted from the requirement that it describe facts showing the need for immediate action and from review by the Office of Administrative Law.

(d) This section shall be implemented only if and to the extent that federal financial participation is available and any necessary federal approvals have been obtained.

(e) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 19) and added by Stats. 2013, 1st Ex. Sess., Ch. 4, Sec. 20. Effective September 30, 2013. Section operative January 1, 2014, by its own provisions.)



14007.65

(a) Aliens who were receiving long-term care services under the authority of subdivision (f) of Section 1 of Chapter 1441 of the Statutes of 1988 on the day prior to the effective date of this section shall continue to receive those long-term care services.

(b) On or after the effective date of this section, any alien applicant who is not lawfully present in the United States, who is otherwise eligible for Medi-Cal services, but who does not meet the requirements under subdivision (b) or (c) of Section 14007.5, would be eligible to receive federally reimbursable long-term care services pursuant to the medicaid program provided for pursuant to Title 19 of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.), shall be eligible to receive long-term care services to the extent that funding is made available for this purpose in the annual Budget Act. In no event shall expenditures for this program exceed the amount necessary to serve 110 percent of the 1999?2000 estimated eligible population without further authorization by the Legislature.

(Repealed (as added by Stats. 1999, Ch. 146) and added by Stats. 1999, Ch. 148, Sec. 4. Effective July 22, 1999.)



14007.7

Any alien who is otherwise eligible for Medi-Cal services, but who does not meet the requirements under subdivision (b) or (c) of Section 14007.5, shall be eligible for medically necessary pregnancy-related services.

(Added by Stats. 1999, Ch. 146, Sec. 33. Effective July 22, 1999.)



14007.705

(a) Through its courts and statutes, and under its Constitution, California protects a woman?s right to reproductive privacy. California reaffirms these protections and specifically its Supreme Court decision in People v. Belous (1969) 71 Cal.2d 954, 966-68.

(b) The State Department of Health Services and the Managed Risk Medical Insurance Board may accept or use moneys under Title XXI of the federal Social Security Act (known as the State Children?s Health Insurance Program or S-CHIP), as interpreted in Section 457.10 of Title 42 of the Code of Federal Regulations, to fund services for women pursuant to Section 14007.7 (Medi-Cal) and Part 6.3 (commencing with Section 12695) (Access for Infants and Mothers (AIM)) of Division 2 of the Insurance Code only when, during the period of coverage, the woman is the beneficiary. The scope of services covered under Medi-Cal and AIM, as defined in statutes, regulations, and state plans, is not altered by this section or the state plan amendment submitted pursuant to this section.

(c) California?s S-CHIP plan and any amendments submitted and implemented pursuant to this section shall be consistent with subdivisions (a) and (b).

(d) This section is a declaration of existing law.

(Added by Stats. 2005, Ch. 23, Sec. 2. Effective January 1, 2006.)



14007.71

(a) The department shall adopt the option made available under Section 1396a(a)(10)(A)(ii)(XVIII) of Title 42 of the United States Code, to provide medical assistance during the period in which an individual described in subdivision (c) of Section 104162 of the Health and Safety Code requires treatment for breast or cervical cancer. In addition, to assist in the delivery of timely and continuing breast cancer and cervical cancer treatment, a state benefits identification card shall be issued by the department within four working days of the date in which the individual submits application information that demonstrates to the provider, as described in subdivision (c) of Section 104162 of the Health and Safety Code, that the individual meets the federal criteria described in Section 1902a(aa) of the federal Social Security Act (Section 1396a(aa) of Title 42 of the United States Code).

(b) Notwithstanding any other provision of law, an individual who is a qualified alien as defined in Section 1641 of Title 8 of the United States Code shall not be determined ineligible for services under this section solely on the basis of the individual?s date of entry into the United States.

(c) The department shall file all necessary state plan amendments to implement the requirements of this section.

(d) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this section, and Article 1.3 (commencing with Section 104150) and Article 1.5 (commencing with Section 104160) of Chapter 2 of Part 1 of Division 103 of the Health and Safety Code, by means of an all-county letter or similar instruction, without taking any further regulatory action. Thereafter, the department shall adopt regulations to implement this section in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(e) Notwithstanding any other provision of law, the department shall make eligibility determinations and redeterminations necessary for applicants and beneficiaries to obtain services pursuant to this section as provided under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.).

(f) Except for those individuals described in subdivision (b) and notwithstanding any other provision of law, this section shall be implemented only if, and to the extent that, the department determines that federal financial participation, as provided under Title XIX of the federal Social Security Act (42 U.S.C. Section 1396a, et seq.), is available.

(g) The department shall implement this section on January 1, 2002, if a state plan amendment adopting the option described in subdivision (a), has been approved by the federal Centers for Medicare and Medicaid Services, or at the time state plan amendment is approved, if a later date.

(Added by Stats. 2001, Ch. 171, Sec. 33. Effective August 10, 2001.)



14007.9

(a) The department shall adopt the option made available under Section 1902(a)(10)(A)(ii)(XIII) of the federal Social Security Act (42 U.S.C. Sec. 1396a(a)(10)(A)(ii)(XIII)). In order to be eligible for benefits under this section, an individual shall be required to meet all of the following requirements:

(1) His or her net countable income is less than 250 percent of the federal poverty level for one person or, if the deeming of spousal income applies to the individual, his or her net countable income is less than 250 percent of the federal poverty level for two persons.

(2) He or she is disabled under Title II of the Social Security Act (Subch. 2 (commencing with Sec. 401), Ch. 7, Title 42 U.S.C.), Title XVI of the Social Security Act (Subch. 16 (commencing with Sec. 1381), Ch. 7, Title 42, U.S.C.), or Section 1902(v) of the Social Security Act (42 U.S.C. Sec. 1396a(v)). An individual shall be determined to be eligible under this section without regard to his or her ability to engage in, or actual engagement in, substantial gainful activity, as defined in Section 223(d)(4) of the Social Security Act (42 U.S.C. Sec. 423(d)(4)).

(3) Except as otherwise provided in this section, his or her net nonexempt resources, which shall be determined in accordance with the methodology used under Title XVI of the federal Social Security Act (42 U.S.C. Sec. 1381 et seq.), are not in excess of the limits provided for under those provisions.

(b) (1) Countable income shall be determined under Section 1612 of the federal Social Security Act (42 U.S.C. Sec. 1382a), except that the individual?s disability income, including all federal and state disability benefits and private disability insurance, shall be exempted. Resources excluded under Section 1613 of the federal Social Security Act (42 U.S.C. Sec. 1382b) shall be disregarded.

(2) Resources in the form of employer or individual retirement arrangements authorized under the Internal Revenue Code shall be exempted as authorized by Section 1902(r) of the federal Social Security Act (42 U.S.C. Sec. 1396a(r)).

(3) (A) For the purposes of calculating countable income under this section, an income exemption shall be applied as necessary to adjust the income standard so that it is the same as the income standard that was in place on May 1, 2009.

(B) This additional income exemption shall cease to be implemented when the SSI/SSP program payment levels increase beyond those in effect on May 1, 2009.

(C) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this paragraph by means of an all-county letter or similar instruction without taking regulatory action.

(c) Medi-Cal benefits provided under this chapter pursuant to this section shall be available in the same amount, duration, and scope as those benefits are available for persons who are eligible for Medi-Cal benefits as categorically needy persons and as specified in Section 14007.5.

(d) Individuals eligible for Medi-Cal benefits under this section shall be subject to the payment of premiums determined under this subdivision. The department shall establish sliding-scale premiums that are based on countable income, with a minimum premium of twenty dollars ($20) per month and a maximum premium of two hundred fifty dollars ($250) per month, and shall, by regulations, annually adjust the premiums. Prior to adjustment of any premiums pursuant to this subdivision, the department shall submit a report of proposed premium adjustments to the appropriate committees of the Legislature as part of the annual budget act process.

(e) The department shall adopt regulations specifying the process for discontinuance of eligibility under this section for nonpayment of premiums for more than two months by a beneficiary.

(f) In order to implement the collection of premiums under this section, the department may develop and execute a contract with a public or private entity to collect premiums, or may amend any existing or future premium-collection contract that it has executed. Notwithstanding any other provision of law, any contract developed and executed or amended pursuant to this subdivision is exempt from the approval of the Director of General Services and from the Public Contract Code.

(g) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement, without taking any regulatory action, this section by means of an all-county letter or similar instruction. Thereafter, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(h) Notwithstanding any other provision of law, this section shall be implemented only if, and to the extent that, the department determines that federal financial participation is available pursuant to Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.).

(i) Subject to subdivision (h), this section shall be implemented commencing April 1, 2000.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 32. Effective July 28, 2009. Superseded on operative dates of changes made in the amendment by Stats. 2009, Ch. 282, as further amended by Stats. 2011, Ch. 3, pursuant to subd. (k) of that version.)



14007.9

(a) (1) The department shall adopt the option made available under Section 1902(a)(10)(A)(ii)(XIII) of the federal Social Security Act (42 U.S.C. Sec. 1396a(a)(10)(A)(ii)(XIII)). In order to be eligible for benefits under this section, an individual shall be required to meet all of the following requirements:

(A) His or her net countable income is less than 250 percent of the federal poverty level for one person or, if the deeming of spousal income applies to the individual, his or her net countable income is less than 250 percent of the federal poverty level for two persons.

(B) He or she is disabled under Title II of the federal Social Security Act (42 U.S.C. Sec. 401 et seq.), Title XVI of the federal Social Security Act (42 U.S.C. Sec. 1381 et seq.), or Section 1902(v) of the federal Social Security Act (42 U.S.C. Sec. 1396a(v)). An individual shall be determined to be eligible under this section without regard to his or her ability to engage in, or actual engagement in, substantial gainful activity, as defined in Section 223(d)(4) of the federal Social Security Act (42 U.S.C. Sec. 423(d)(4)).

(C) Except as otherwise provided in this section, his or her net nonexempt resources, which shall be determined in accordance with the methodology used under Title XVI of the federal Social Security Act (42 U.S.C. Sec. 1381 et seq.), are not in excess of the limits provided for under those provisions.

(2) To the extent federal financial participation is available, an individual otherwise eligible under this section, but who is temporarily unemployed, may elect to remain on Medi-Cal under this section for up to 26 weeks, provided the individual continues to pay premiums during the temporary period of unemployment.

(b) (1) Countable income shall be determined under Section 1612 of the federal Social Security Act (42 U.S.C. Sec. 1382a), except that the individual?s disability income, including all federal and state disability benefits and private disability insurance, shall be exempted. Resources excluded under Section 1613 of the federal Social Security Act (42 U.S.C. Sec. 1382b) shall be disregarded.

(2) Resources in the form of employer or individual retirement arrangements authorized under the Internal Revenue Code shall be exempted as authorized by Section 1902(r) of the federal Social Security Act (42 U.S.C. Sec. 1396a(r)).

(3) (A) For the purposes of calculating countable income under this section, an income exemption shall be applied as necessary to adjust the income standard so that it is the same as the income standard that was in place on May 1, 2009.

(B) This additional income exemption shall cease to be implemented when the SSI/SSP program payment levels increase beyond those in effect on May 1, 2009.

(C) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this paragraph by means of an all-county letter or similar instruction without taking regulatory action.

(4) Retained earned income of an eligible individual who is receiving health care benefits under this section shall be considered an exempt resource when held in a separately identifiable account and not commingled with other resources, as authorized by Section 1902(r)(2) of the federal Social Security Act (42 U.S.C. Sec. 1396a(r)(2)).

(5) Social security disability income that converts to social security retirement income upon the retirement of an individual, including any increases in the amount of that income, shall be exempt. The department shall submit a state plan amendment for this specific exemption, and the exemption shall be implemented only if, and to the extent that, the state plan amendment is approved.

(c) All resources exempted pursuant to paragraph (2) of subdivision (b) for an individual who is receiving health care benefits under this section shall continue to be exempt under any other Medi-Cal program that is subject to Section 1902(r)(2) of the federal Social Security Act (42 U.S.C. Sec. 1396a(r)(2)) under which the beneficiary later becomes eligible for medical assistance where that eligibility is based on age, blindness, or disability. The department shall submit a state plan amendment for this specific exemption, and the exemption shall be implemented only if, and to the extent that, the state plan amendment is approved.

(d) After an individual is determined eligible for Medi-Cal benefits under this section, the individual?s countable income, as determined under Section 1612 of the federal Social Security Act (42 U.S.C. Sec. 1382a), shall be used to determine the amount of the individual?s required premium payment, as described in subdivision (f). Disability income and converted retirement income made exempt under paragraphs (1) and (5), respectively, of subdivision (b) for eligibility purposes shall be considered countable income for purposes of determining the amount of the required premium payment.

(e) Medi-Cal benefits provided under this chapter pursuant to this section shall be available in the same amount, duration, and scope as those benefits are available for persons who are eligible for Medi-Cal benefits as categorically needy persons and as specified in Section 14007.5.

(f) (1) Individuals eligible for Medi-Cal benefits under this section shall be subject to the payment of premiums determined under this subdivision. Each individual shall pay a monthly premium that is equal to 5 percent of his or her individual countable income, as described in subdivision (d), or if the deeming of spousal income of an ineligible spouse applies, a monthly premium that is equal to 5 percent of the total countable income of both spouses, except that the minimum premium payment per eligible individual shall be twenty dollars ($20) per month, and the maximum premium payment per eligible individual shall be two hundred fifty dollars ($250) per month.

(2) The amendments made to this subdivision by Chapter 282 of the Statutes of 2009 shall be implemented no later than 90 days after the operative date specified in paragraph (2) of subdivision (k).

(g) In order to implement the collection of premiums under this section, the department may develop and execute a contract with a public or private entity to collect premiums, or may amend any existing or future premium-collection contract that it has executed. Notwithstanding any other provision of law, any contract developed and executed or amended pursuant to this subdivision is exempt from the approval of the Director of General Services and from the Public Contract Code.

(h) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement, without taking any regulatory action, this section by means of an all-county letter or similar instruction. Thereafter, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(i) Notwithstanding any other law, this section shall be implemented only if, and to the extent that, the department determines that federal financial participation is available pursuant to Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) and only to the extent that the department seeks and obtains approval of all necessary Medicaid state plan amendments.

(j) If any provision of this section, or its application, is held invalid by a final judicial determination, it shall cease to be implemented. A determination of invalidity shall not affect other provisions or applications of this section that can be given effect without the implementation of the invalid provision or application.

(k) (1) Except as provided in paragraph (2), the amendments made to this section by Chapter 282 of the Statutes of 2009 shall not become operative until 30 days after the date that the increase in the state?s federal medical assistance percentage (FMAP) pursuant to the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5) is no longer available under that act or any extension of that act.

(2) The amendments made to this section by Chapter 282 of the Statutes of 2009 contained in subdivisions (d) and (f) shall not become operative until 30 days after the date that the director executes a declaration stating that the implementation of subdivisions (d) and (f) will not jeopardize the state?s ability to receive federal financial participation under the federal Patient Protection and Affordable Care Act (Public Law 111-148) or any amendment or extension of that act, any increase in the FMAP available on or after October 1, 2008, or any additional federal funds that the director, in consultation with the Department of Finance, determines would be advantageous to the state.

(3) If at any time the director determines that the statement in the declaration executed pursuant to paragraph (2) may no longer be accurate, the director shall give notice to the Joint Legislative Budget Committee and to the Department of Finance. After giving notice, the amendments made to this section by Chapter 282 of the Statutes of 2009 contained in subdivisions (d) and (f) shall become inoperative on the date that the director executes a declaration stating that the department has determined, in consultation with the Department of Finance, that it is necessary to cease to implement subdivisions (d) and (f) in order to receive federal financial participation, any increase in the FMAP available on or after October 1, 2008, or any additional federal funds that the director, in consultation with the Department of Finance, has determined would be advantageous to the state, in which case, subdivision (d) of this section, as stated by Section 32 of Chapter 5 of the Fourth Extraordinary Session of the Statutes of 2009, shall be operative.

(4) The director shall post a declaration made pursuant to paragraph (2) or (3) on the department?s Internet Web site and the director shall send the declaration to the Secretary of State, the Secretary of the Senate, the Chief Clerk of the Assembly, and the Legislative Counsel.

(l) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement subdivision (k) by means of all-county letters or similar instruction, without taking regulatory action.

(Amended (as amended by Stats. 2009, Ch. 282) by Stats. 2011, Ch. 3, Sec. 91. Effective March 24, 2011. Changes originating in the previous amendment by Stats. 2009, Ch. 282, become operative on dates prescribed in paras. (1) and (2) of subd. (k). Under conditions in para. (3) of subd. (k), certain changes may become inoperative, and subd. (d) in an earlier version may resume operation.)



14007.95

The department shall report to the Governor and the Legislature any information the department gathers from the California Health Improvement Project, or from any other public or private sources, that may explain the low participation rates in the optional program provided pursuant to Section 14007.9 and any recommendations from the department on actions the state may take to increase participation by eligible persons in a manner that is cost effective for the state and beneficial for the participants.

(Added by Stats. 2002, Ch. 1088, Sec. 7. Effective January 1, 2003.)



14008

(a) No relative, other than the spouse, shall be held to be financially responsible for the cost of health care received by an adult eligible under this chapter, except as provided in subdivisions (b) and (c).

(b) Except as provided in Section 14010, no relative, other than the parent or parents of a child under the age of 18 years, or a child over the age of 18 years if a parent claims the child as a dependent in order to receive a tax credit or deduction for purposes of state or federal income taxation, shall be held to be financially responsible for the cost of health care or related services received by such child, otherwise eligible under this chapter.

(c) To the extent permitted by federal law, the parent or parents shall have such financial responsibility for any child 18 years of age or older but under the age of 21 years who is living in the home of the parent or parents.

(Amended by Stats. 1982, Ch. 1594, Sec. 25. Effective September 30, 1982.)



14008.6

(a) As a condition of eligibility for medical services provided under this chapter or Chapter 8 (commencing with Section 14200), each applicant or beneficiary shall do all of the following:

(1) Assign to the state any rights to medical support and to payments for medical care from a third party that an individual may have on his or her own behalf or on behalf of any other family member for whom that individual has the legal authority to assign those rights, and is applying for or receiving medical services. Receipt of medical services under this chapter or Chapter 8 (commencing with Section 14200) shall operate as an assignment by operation of law. If those rights are assigned pursuant to this subdivision, the assignee may become an assignee of record by the local child support agency or other public official filing with the court clerk an affidavit showing that an assignment has been made or that there has been an assignment by operation of law. This procedure does not limit any other means by which the assignee may become an assignee of record.

(2) Cooperate, as defined by subdivision (b) of Section 11477, with the local child support agency in establishing the paternity of a child born out of wedlock with respect to whom medical services are requested or claimed, and for whom that individual can legally assign the rights described in paragraph (1), and in obtaining any medical support, as provided in Section 17400 of the Family Code, and payments, as described in paragraph (1), due any person for whom medical services are requested or obtained.

(3) Cooperate with the state in identifying and providing information to assist the state in pursuing any third party who may be liable to pay for care and services available under the Medi-Cal program.

(b) The local child support agency shall verify that the applicant or recipient refused to offer reasonable cooperation prior to determining that the applicant or recipient is ineligible. The granting of medical services shall not be delayed or denied if the applicant is otherwise eligible, if the applicant completes the necessary forms and agrees to cooperate with the district attorney in securing medical support and determining paternity, where applicable.

(c) An applicant or beneficiary shall be considered to be cooperating with the local child support agency and shall be eligible for medical services, if otherwise eligible, if the applicant or beneficiary cooperates to the best of his or her ability or has good cause for refusal to cooperate with the requirements in paragraphs (2) and (3) of subdivision (a), as defined by Section 11477.04. The county welfare department shall make the determination of whether good cause for refusal to cooperate exists.

(d) The county welfare department and the local child support agency shall ensure that all applicants for or beneficiaries of medical services under this chapter or Chapter 8 (commencing with Section 14200) are properly notified of the conditions imposed by this section.

(Amended by Stats. 2001, Ch. 159, Sec. 196. Effective January 1, 2002.)



14008.7

If the applicant or beneficiary does not cooperate in the manner described in subdivisions (b) and (c) of Section 14008.6 to establish paternity and medical support orders against the noncustodial parents of each of the children for whom Medi-Cal services are requested or received, without good cause, as described in Section 11477.04, the applicant or beneficiary shall be ineligible for aid under this chapter or Chapter 8 (commencing with Section 14200). An applicant?s or beneficiary?s refusal to cooperate shall not effect the eligibility of the child or children. If otherwise eligible, the child or children may be granted Medi-Cal or continue to receive Medi-Cal.

(Added by Stats. 1997, Ch. 599, Sec. 64. Effective January 1, 1998.)



14009

(a) Any applicant for, or beneficiary of Medi-Cal, or person acting on behalf of an applicant or beneficiary shall be informed as to the provisions of eligibility and, in writing, of his or her responsibility for reporting facts material to a correct determination of eligibility and share of cost.

(b) Any applicant for, or beneficiary of Medi-Cal, or person acting on behalf of an applicant or beneficiary shall be responsible for reporting accurately and completely within his or her competence those facts required of him or her pursuant to subdivision (a) and to report promptly any changes in those facts.

(c) If, because of a failure to report facts in accordance with subdivision (b), the beneficiary received health care to which he or she was not entitled, he or she shall be liable to repay any overpayment. The amount of overpayment shall be based on the amount of excess income or resources and computed in accordance with overpayment regulations promulgated by the director.

(d) No liability for overpayment shall result from circumstances where there is a failure on the part of an applicant or beneficiary to perform an act constituting a condition of eligibility, if the failure is caused by an error made by the department or a county welfare department, or where the beneficiary reported facts in accordance with subdivision (b) but a county welfare department failed to act on those facts.

(e) When the department determines that an overpayment has occurred, the department shall seek to recover the full amount of the overpayment by appropriate action under state law against the income or resources of the beneficiary or the income and resources of any person who is financially responsible for the cost of his or her health care pursuant to Section 14008.

(f) The department shall advise the beneficiary of the overpayment, the amount he or she is liable to repay, and of his or her entitlement to a hearing on the propriety of the action pursuant to Chapter 7 (commencing with Section 10950) of Part 2.

(g) No civil or criminal action may be commenced against any person based on alleged unlawful application for or receipt of health care services, where the case record of the person has been destroyed after the expiration of the retention period provided pursuant to Section 10851.

(Repealed and added by Stats. 1987, Ch. 1455, Sec. 3.)



14009.5

(a) Notwithstanding any other provision of this chapter, the department shall claim against the estate of the decedent, or against any recipient of the property of that decedent by distribution or survival an amount equal to the payments for the health care services received or the value of the property received by any recipient from the decedent by distribution or survival, whichever is less.

(b) The department may not claim in any of the following circumstances:

(1) The decedent was under 55 when services were received, except in the case of an individual who had been an inpatient in a nursing facility.

(2) Where there is any of the following:

(A) A surviving spouse during his or her lifetime. However, upon the death of a surviving spouse, the department shall make a claim against the estate of the surviving spouse, or against any recipient of property from the surviving spouse obtained by distribution or survival, for either the amount paid for the medical assistance given to the decedent or the value of any of the decedent?s property received by the surviving spouse through distribution or survival, whichever is less. Any statute of limitations that purports to limit the ability to recover for medical assistance granted under this chapter shall not apply to any claim made for reimbursement.

(B) A surviving child who is under age 21.

(C) A surviving child who is blind or permanently and totally disabled, within the meaning of Section 1614 of the federal Social Security Act (42 U.S.C.A. Sec. 1382c).

(3) Any exemption described in paragraph (2) that restricts the department from filing a claim against a decedent?s property shall apply only to the proportionate share of the decedent?s estate or property that passes to those recipients, by survival or distribution, who qualify for an exemption under paragraph (2).

(c) (1) The department shall waive its claim, in whole or in part, if it determines that enforcement of the claim would result in substantial hardship to other dependents, heirs, or survivors of the individual against whose estate the claim exists.

(2) The department shall notify individuals of the waiver provision and the opportunity for a hearing to establish that a waiver should be granted.

(d) The following definitions shall govern the construction of this section:

(1) ?Decedent? means a beneficiary who has received health care under this chapter or Chapter 8 (commencing with Section 14200) and who has died leaving property to others either through distribution or survival.

(2) ?Dependents? includes, but is not limited to, immediate family or blood relatives of the decedent.

(Amended by Stats. 1995, Ch. 548, Sec. 2. Effective January 1, 1996.)



14009.6

(a) As a result of providing medical assistance for home and facility care to an individual, the state shall, by operation of law, become a remainder beneficiary, to the extent required by Section 1917(e) of the federal Social Security Act (42 U.S.C. Sec. 1396p(e)), of annuities purchased in whole or in part by the individual or his or her spouse in which the individual or his or her spouse is an annuitant, except as provided in Section 14009.7, unless the individual or his or her spouse notifies the department in writing that he or she prohibits the state from acquiring a remainder interest in his or her annuity, in which case subdivision (d) shall apply.

(b) This section shall only apply to the following annuities:

(1) Those purchased on or after February 8, 2006.

(2) Those purchased before February 8, 2006, and subjected to a transaction that occurred on or after February 8, 2006.

(A) For the purposes of this paragraph, ?transaction? includes, but is not limited to, any action taken by the individual or his or her spouse that changes the course of payments to be made by the annuity or the treatment of the income or principal of the annuity.

(B) For the purpose of this paragraph, ?transaction? shall not include any of the following:

(i) Routine changes and automatic events that do not require any action or decision on or after February 8, 2006.

(ii) Changes that occur based on the terms of the annuity that existed prior to February 8, 2006, and that do not require a decision, election, or action to take effect.

(iii) Changes that are beyond the control of the individual or the individual?s spouse.

(c) Any provision in any annuity subject to this section that has the effect of restricting the right of the state to become a remainder beneficiary is void.

(d) If an individual or his or her spouse notifies the department in writing that he or she prohibits the state from acquiring a remainder interest in his or her annuity, the purchase of the annuity shall be treated as the transfer of an asset for less than fair market value that is subject to Section 14015.

(e) (1) When the state becomes aware of an annuity in which it has acquired a remainder interest, the department shall notify the issuer of the annuity of the state?s acquisition of its remainder beneficiary interest.

(2) The issuer of the annuity shall, upon notification by the department, immediately inform the department of the amount of income and principal being withdrawn from the annuity as of the date of the individual?s disclosure of the annuity.

(3) The issuer of the annuity shall, upon request by the department or any agent of the department, immediately disclose to the department the amount of income and principal being withdrawn from the annuity.

(4) The issuer of the annuity shall immediately notify the department if there is any change in either of the following:

(A) The amount of income or principal being withdrawn from that annuity.

(B) The named beneficiaries of the annuity.

(f) Any moneys received by the state pursuant to this section shall be deposited into the General Fund.

(g) This section shall be implemented pursuant to the requirements of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) and any regulations adopted pursuant to that act, and only to the extent that federal financial participation is available.

(h) To the extent that regulations are necessary to implement this section, the department shall promulgate regulations using the nonemergency regulatory process described in Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of the Government Code.

(i) It is the intent of the Legislature that the provisions of this section shall apply prospectively to any individual to whom the act applies commencing from the date regulations adopted pursuant to this act are filed with the Secretary of State.

(Added by Stats. 2008, Ch. 379, Sec. 6. Effective January 1, 2009.)



14009.7

(a) If an annuity is considered part or all of the community spouse resource allowance allowed under subdivision (c) of Section 14006, the state shall only become a remainder beneficiary of that portion of the annuity that is not a part of that community spouse resource allowance.

(b) The state shall not become a remainder beneficiary of an annuity that is any of the following:

(1) Purchased by a community spouse with resources of the community spouse during the continuous period in which the individual is receiving medical assistance for home and facility care and after the month in which the individual is determined eligible for these benefits.

(2) Contained in a retirement plan qualified under Title 26 of the United States Code, established by an employer or an individual, including, but not limited to, an Individual Retirement Annuity or Account (IRA), Roth IRA, or Keogh fund.

(3) An annuity that is all of the following:

(A) The annuity is irrevocable and nonassignable.

(B) The annuity is actuarially sound.

(C) The annuity provides for payments in equal amounts during the term of the annuity, with no deferral and no balloon payments made from the annuity.

(c) The individual or the community spouse, or both, shall bear the burden of demonstrating that the requirements of this section that limit the state?s right to become a remainder beneficiary, as described in Section 14009.6, are met.

(d) This section shall be implemented pursuant to the requirements of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) and any regulations adopted pursuant to that act, and only to the extent that federal financial participation is available.

(e) To the extent that regulations are necessary to implement this section, the department shall promulgate regulations using the nonemergency regulatory process described in Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of the Government Code.

(f) It is the intent of the Legislature that the provisions of this section shall apply prospectively to any individual to whom the act applies commencing from the date regulations adopted pursuant to this act are filed with the Secretary of State.

(Added by Stats. 2008, Ch. 379, Sec. 7. Effective January 1, 2009.)



14010

(a) Notwithstanding any other provision of law, the parent or parents of a person under 21 years of age shall not be held financially responsible, nor shall financial contribution be requested or required of such parent or parents for health care or related services to which the person may consent under any express provision of law, including, but not limited to, Sections 6924, 6925, 6926, 6927, 6928, and 6929 of the Family Code, and including, but not limited to, maternity home care, social service counseling, and other services related to pregnancy of the person which are provided by a licensed maternity home.

Federal financial participation in providing such services shall not be claimed to the extent that the exemption from financial responsibility provided by this section is inconsistent with federal law.

(b) Notwithstanding the provisions of subdivision (a), the parent or parents of a person under 21 years of age, who is living in the home of the parent or parents, shall be held financially responsible for health care or related services to which the person under 21 years of age may consent pursuant to paragraph (1) of subdivision (e) of Section 7050 of the Family Code, but excluding health care and or related services to which a person may consent under Sections 6924, 6925, 6926, 6927, 6928, and 6929 of the Family Code.

(Amended by Stats. 1992, Ch. 163, Sec. 154. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)



14011

(a) Each applicant who is not a recipient of aid under the provisions of Chapter 2 (commencing with Section 11200) or Chapter 3 (commencing with Section 12000) shall be required to file an affirmation setting forth such facts about his annual income and other resources and qualifications for eligibility as may be required by the department. Such statements shall be on forms prescribed by the department.

(b) To the extent permitted by federal law, eligibility for medical assistance for such applicants shall not be granted until the applicant or designated representative provides independent documentation verifying statements of gross income by type and source; income amounts withheld for taxes, health care benefits available through employment, retirement, military service, work related injuries or settlements from prior injuries, employee retirement contributions, and other employee benefit contributions, deductible expenses for maintenance or improvement of income-producing property and status and value of property owned, other than property exempt under Section 14006. The director may prescribe those items of exempt property which the director deems should be verified as to status and value in order to reasonably assure a correct designation of those items as exempt.

(c) The verification requirements of subdivision (b) apply to income, income deductions and property both of applicants for medical assistance (other than applicants for public assistance) and to persons whose income, income deductions, expenses or property holdings must be considered in determining the applicant?s eligibility and share of cost.

(d) A determination of eligibility and share of cost may be extended beyond otherwise prescribed time frames if, in the county department?s judgment, and subject to standards of the director, the applicant or designated representative has good cause for failure to provide the required verification and continues to make a good faith effort to provide such verification.

(e) To the extent permitted by federal law, in addition to the other verification requirements of this section, a county department may require verification of any other applicant statements, or conduct a full and complete investigation of the statements, whenever a verification or investigation is warranted in the judgment of the county department.

(f) If documentation is unavailable, as defined in regulations promulgated by the department, the applicant?s signed statement as to the value or amount shall be deemed to constitute verification.

(Amended by Stats. 1985, Ch. 1354, Sec. 8.)



14011.1

(a) The department shall, not later than July 1, 1998, create and implement a simplified application package for the following Medi-Cal applicants, as described under Section 1902(l)(3) of the federal Social Security Act (42 U.S.C. Sec. 1396a(l)(3)):

(1) Children.

(2) Pregnant women and infants.

(b) In developing the application package described in this section, the department shall seek input from the Managed Risk Medical Insurance Board and persons with expertise, including beneficiary representatives, counties, and beneficiaries.

(c) The department shall permit an applicant to whom subdivision (a) applies to apply for benefits by mailing in the simplified application package. The package shall include, but not be limited to, the following items, as they now exist or may be changed from time to time:

(1) An application for cash aid, CalFresh, and Medi-Cal.

(2) A statement of citizenship, alienage, and immigration status.

(3) A statement of facts.

(4) Important information for persons requesting Medi-Cal.

(5) The Child Health and Disability Prevention Program brochure.

(d) The department shall not require an applicant who submits a simplified application pursuant to subdivision (c) to complete a face-to-face interview, except for good cause, a suspicion of fraud, or to complete the application process. Every application package shall contain a notification of the applicant?s right to complete a face-to-face interview.

(e) The department shall implement this section only to the extent that its provisions are not violative of the requirements of federal law, and only to the extent that federal financial participation is not jeopardized.

(Amended by Stats. 2011, Ch. 227, Sec. 60. Effective January 1, 2012.)



14011.10

(a) Except as provided in Sections 14011.11, 14053.7, and 14053.8, benefits provided under this chapter to an individual who is an inmate of a public institution shall be suspended in accordance with Section 1396d(a)(29)(A) of Title 42 of the United States Code as provided in subdivision (c).

(b) County welfare departments shall notify the department within 10 days of receiving information that an individual on Medi-Cal in the county is or will be an inmate of a public institution.

(c) If an individual is a Medi-Cal beneficiary on the date he or she becomes an inmate of a public institution, his or her benefits under this chapter and under Chapter 8 (commencing with Section 14200) shall be suspended effective the date he or she becomes an inmate of a public institution. The suspension shall end on the date he or she is no longer an inmate of a public institution or one year from the date he or she becomes an inmate of a public institution, whichever is sooner.

(d) Nothing in this section shall create a state-funded benefit or program. Health care services under this chapter and Chapter 8 (commencing with Section 14200) shall not be available to inmates of public institutions whose Medi-Cal benefits have been suspended under this section.

(e) This section shall be implemented only if and to the extent allowed by federal law. This section shall be implemented only to the extent that any necessary federal approval of state plan amendments or other federal approvals are obtained.

(f) If any part of this section is in conflict with or does not comply with federal law, this entire section shall be inoperative.

(g) This section shall be implemented on January 1, 2010, or the date when all necessary federal approvals are obtained, whichever is later.

(h) By January 1, 2010, or the date when all necessary federal approvals are obtained, whichever is later, the department, in consultation with the Chief Probation Officers of California and the County Welfare Directors Association, shall establish the protocols and procedures necessary to implement this section, including any needed changes to the protocols and procedures previously established to implement Section 14029.5.

(i) The department shall determine whether federal financial participation will be jeopardized by implementing this section and shall implement this section only if and to the extent that federal financial participation is not jeopardized.

(j) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this section by means of all-county letters or similar instructions without taking regulatory action. Thereafter, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2013, Ch. 646, Sec. 3. Effective January 1, 2014. Section conditionally inoperative as provided in subd. (f).)



14011.15

(a) The department shall, not later than July 1, 2000, create and implement a simplified application package for children, families, and adults applying for Medi-Cal benefits. This simplified application package shall include a simplified supplemental resource form.

(b) In developing the application package described in subdivision (a), the department shall seek input from persons with expertise, including beneficiary representatives, counties, and beneficiaries.

(c) The department shall allow an applicant to apply for benefits by mailing in the simplified application package.

(d) The simplified application package shall utilize at a minimum, all of the following documentation standards:

(1) Proof of income shall be documented by the most recent paystub or a copy of the last year?s federal income tax return.

(2) Self-declaration of pregnancy.

(3) A simplified supplemental resource form, if applicable.

(e) The department shall not require an applicant who submits a simplified application pursuant to this section to complete a face-to-face interview, except for good cause, a suspicion of fraud, or in order to complete the application process. A county shall conduct random monitoring of the mail-in application process to ensure appropriate enrollment. Every application package shall contain a notification of the applicant?s right to complete a face-to-face interview.

(f) The department shall implement this section only to the extent that its provisions are not in violation of the requirements of federal law, and only to the extent that federal financial participation is available.

(g) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this section by means of all county letters or similar instructions without taking regulatory action. Thereafter, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2003, 1st Ex. Sess., Ch. 9, Sec. 5. Effective May 5, 2003.)



14011.2

(a) The department shall require that each applicant for or beneficiary of Medi-Cal, including a child, who is not a recipient of aid under the provisions of Chapter 2 (commencing with Section 11200) or Chapter 3 (commencing with Section 12000) shall provide his or her social security account number, or numbers, if he or she has more than one such number.

(b) The requirement for a social security account number shall be a condition of eligibility only for the applicant who is seeking or the beneficiary who is receiving (1) full-scope medical benefits or (2), pursuant to Section 14007.5, restricted medical benefits (emergency and pregnancy-related services only), and, in either case, who declares, as required in subdivision (d), that he or she is a citizen or national of the United States, and, if he or she is not a citizen or national of the United States, that he or she has satisfactory immigration status.

(c) The requirement for a social security account number shall not be a condition of eligibility for the applicant who is seeking or the beneficiary who is receiving, pursuant to Section 14007.5, restricted medical benefits (emergency and pregnancy-related services only), and who has not made the declaration, as required in subdivision (d), that he or she is not a citizen or national of the United States, and, if he or she is not a citizen or national of the United States, that he or she does not have satisfactory immigration status.

(d) Every applicant or beneficiary or, in the case of a child, by the child?s caretaker relative or legal guardian on his or her behalf shall declare, under penalty of perjury, that he or she is, or is not any of the following:

(1) A citizen of the United States.

(2) A national of the United States.

(3) An alien who has satisfactory immigration status.

(e) (1) Notwithstanding Section 50301.1 of Title 22 of the California Code of Regulations, an individual who declares to be a citizen or national of the United States in accordance with Section 1903(i)(22) of the federal Social Security Act (42 U.S.C. Sec. 1396b(i)(22)) shall present satisfactory documentary evidence of citizenship or nationality in compliance with Section 1903(x) (42 U.S.C. Sec. 1396b(x) of the federal Social Security Act). Except as otherwise provided in Section 14007.2 and in paragraph (7), no services shall be available under this chapter for an individual who fails to comply with the documentation requirements of this section.

(2) (A) The documentation required pursuant to paragraph (1) shall be provided once by each individual, as follows:

(i) During the initial application process for applicants.

(ii) During the redetermination process for existing beneficiaries.

(B) If the documentation is obtained from a beneficiary, the county shall maintain a copy of the documentation in the case file of the beneficiary, and shall not request this documentation again.

(C) If electronic verification is used, a record of the documentation shall be maintained in the case record and shall not be requested again.

(D) Once the required documentation has been obtained by the county, the beneficiary shall not be required to provide it again, even if he or she is transferring to or applying in a new county.

(3) To the extent that federal financial participation is available, the department shall provide for exceptions or alternatives to the documentation requirements imposed by this subdivision as a means of providing individuals with increased flexibility and ability to provide satisfactory documentary evidence within a reasonable period of time. These exceptions or alternatives may include, but shall not be limited to, using an expanded list of acceptable documents, relying on electronic data matches for birth certificates, relying on a sworn affidavit of citizenship with respect to an individual who can demonstrate good cause for his or her inability or other failure to provide the required documentation, and relying on other information that may be available electronically.

(4) (A) To the extent that federal financial participation is available, the department shall rely on the eligibility determinations for the CalWORKs program or the Aid to Families with Dependent Children-Foster Care program as meeting the requirements of this section.

(B) To the extent that federal financial participation is available, an individual shall be deemed to have met the documentation requirements of this subdivision if the individual has been determined to be eligible for supplemental security income pursuant to Title XVI of the Social Security Act (42 U.S.C. Sec. 1601 et seq.).

(5) The following provisions shall apply to the extent that federal financial participation is available:

(A) If an individual cooperates in the effort to obtain and present the documentation required under this subdivision, the individual shall be given as much time as is allowed by federal law and policy to present that documentation.

(B) During the time period described in subparagraph (A), an applicant shall receive the scope of Medi-Cal benefits for which the applicant is otherwise eligible.

(6) To the extent that federal financial participation is available, the county shall do all of the following to assist an individual in obtaining and presenting the documentation required under this subdivision:

(A) For an applicant who does not present the required documentation at the time of application, the county, during the time period described in subparagraph (A) of paragraph (5), shall assist the applicant in obtaining that documentation.

(B) For a current beneficiary who has not yet documented his or her citizenship, the county shall do the following:

(i) If, at the time of annual redetermination, the beneficiary returns the annual redetermination form and, but for the failure to present the required documentation, continued eligibility could be established, the county shall do the following:

(I) Review county eligibility files and records, and the Medi-Cal Eligibility Data System, to access those documents. This review shall include a review of any CalWORKs or CalFresh files that may exist for the beneficiary.

(II) Attempt to reach the beneficiary by telephone to advise the beneficiary as to the need to obtain and present the required documentation.

(III) If the beneficiary fails to respond to the telephone contact or present the required documents, send a second form to the beneficiary that highlights the documentation being requested and informs the beneficiary to contact the county. The form shall be written in a simple, clear, consumer-friendly manner, and shall explain why the documentation is necessary.

(IV) If the beneficiary fails to contact the county, the county shall make another attempt to reach the beneficiary by telephone to advise the beneficiary of the need to obtain and present the required documentation.

(ii) Document in the case file any efforts made to contact and advise the beneficiary as to the need to obtain and present the required documentation.

(C) If a beneficiary fails to present the required documentation after the process required under clause (i), the county shall send a 10-day notice of action to indicate that the beneficiary?s benefits are reduced to those made available under Section 14007.2.

(7) To the extent federal financial participation is available, and only to the extent any necessary federal approvals have been obtained, the department may, in its discretion, elect the option referenced in Section 1396a(a)(46)(B)(ii) of Title 42 of the United States Code to satisfy the requirements of paragraph (1). This paragraph shall become operative on January 1, 2010, or when all necessary agreements with the Commissioner of Social Security are in place, whichever is later. The department may implement this paragraph earlier than January 1, 2010, only to the extent allowed by federal law or guidance.

(8) (A) Any benefits provided in accordance with subparagraph (B) of paragraph (5) shall terminate if any of the following occurs:

(i) The individual does not obtain and present the required documentation within the time period provided in subparagraph (A) of paragraph (5).

(ii) The documentation is received by the county and the county has made a final determination of eligibility.

(B) The termination of Medi-Cal benefits under this paragraph shall occur without the necessity of further review or determination by the department. This shall not affect an individual?s right to a hearing with respect to the denial of the application or termination of eligibility resulting from the annual eligibility redetermination.

(9) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this subdivision by means of an all-county letter or similar instruction without taking regulatory action. Within three years from the date that this subdivision becomes effective, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(10) The department shall notify and consult with advocates, providers, counties, and health plans in implementing, interpreting, or making specific this subdivision.

(11) The department shall file all necessary state plan amendments to implement the requirements of this subdivision. Upon filing any state plan amendment, the department shall provide the appropriate fiscal committees of the Legislature with a copy of the state plan amendment.

(12) If any part of this subdivision is in conflict with or does not comply with federal law, the subdivision shall be implemented only to the extent that federal law permits. Any part that is in conflict with or does not comply with federal law shall be severable from the remaining portions of this subdivision.

(Amended (as amended by Stats. 2009, 4th Ex., Ch. 5) by Stats. 2011, Ch. 227, Sec. 61. Effective January 1, 2012. See same-numbered section added by Stats. 2001, Ch. 171.)



14011.2

To the extent federal financial participation is available, the department shall take all steps necessary to comply with the terms and conditions of the State Child Health Insurance Program waiver described in Section 12693.755 of the Insurance Code extending eligibility under the Healthy Families Program to parents and certain other adults. The department shall seek any state plan amendments or other waivers under Title XIX of the Social Security Act (42 U.S.C. Sec. 1396 et seq.) necessary to implement this section.

(Added by Stats. 2001, Ch. 171, Sec. 34. Effective August 10, 2001. See same-numbered section, as amended by Stats. 2011, Ch. 227.)



14011.3

(a) To the same extent as required by federal law, an alien whose entry into the United States has been sponsored by an individual who, or organization that, executed an affidavit of support or similar agreement with respect to the alien shall be ineligible for the Medi-Cal program for a period of five years after the alien?s entry into the United States unless the sponsoring person dies or the sponsoring organization ceases to exist.

(b) Subdivision (a) shall not apply with respect to any alien who is:

(1) Admitted to the United States as a result of the application, prior to April 1, 1980, of Section 1153(a)(7) of Title 8 of the United States Code.

(2) Admitted to the United States as a result of the application, after March 31, 1980, of Section 1157(c) of Title 8 of the United States Code.

(3) Paroled into the United States under Section 1182(d)(5) of Title 8 of the United States Code.

(4) Granted political asylum by the United States Attorney General under Section 1158 of Title 8 of the United States Code.

(5) A Cuban or Haitian entrant, as defined in Section 501(e) of the Refugee Education Assistance Act of 1980 (Public Law 96-422).

(c) This section shall become operative on the effective date of federal law that prohibits providing Medi-Cal assistance to sponsored aliens, as defined in subdivision (a), and shall remain operative only as long as federal law remains in effect. The director shall determine the operative dates of this section pursuant to this subdivision and shall execute a declaration, that shall be retained by the director, that sets forth the operative date or termination date.

(Added by Stats. 1994, Ch. 148, Sec. 18. Effective July 11, 1994. Operation (or resumed operation) of this section is subject to conditions prescribed in subd. (c). After initial operation, this section may become inoperative as provided in subd. (c).)



14011.4

The department shall, subject to the requirements of federal law, and not later than six months after the effective date of this section, develop a simple referral form to be used as proof of birth, in order to initiate Medi-Cal enrollment and the establishment of benefits for newborns who are eligible for one year of automatic continuous Medi-Cal eligible benefits pursuant to Section 1902(e)(4) of the federal Social Security Act (42 U.S.C. Sec. 1396a(e)(4)). In developing the referral form, the department shall seek input from beneficiary representatives and health care providers serving pregnant women receiving, or eligible for, Medi-Cal benefits. The infant?s parent or guardian, or, with the knowledge and written consent of the infant?s parent or guardian, a health care provider or other hospital worker, may submit the referral form by mail or facsimile. Upon receipt of the form, the department shall, subject to the requirements of federal law, assign a Medi-Cal number to the newborn and issue a Medi-Cal card.

(Added by Stats. 1997, Ch. 294, Sec. 58. Effective August 18, 1997.)



14011.5

The department shall be responsible for establishing the necessary systems for the identification, review and approval, disbursement, and reimbursement systems for those health services provided to the medically indigent population eligible for federal reimbursement under the Refugee/Cuban Haitian Entrant Program.

(Added by Stats. 1982, Ch. 1594, Sec. 27. Effective September 30, 1982.)



14011.6

(a) To the extent federal financial participation is available, the department shall exercise the option provided in Section 1920a of the federal Social Security Act (42 U.S.C. Sec. 1396r-1a) to implement a program for accelerated enrollment of children.

(b) The department shall designate the single point of entry, as defined in subdivision (c), as the qualified entity for determining eligibility under this section.

(c) For purposes of this section, ?single point of entry? means the centralized processing entity that accepts and screens applications for benefits under the Medi-Cal Program for the purpose of forwarding them to the appropriate counties.

(d) The department shall implement this section only if, and to the extent that, federal financial participation is available.

(e) The department shall seek federal approval of any state plan amendments necessary to implement this section. When federal approval of the state plan amendment or amendments is received, the department shall commence implementation of this section on the first day of the second month following the month in which federal approval of the state plan amendment or amendments is received, or on July 1, 2002, whichever is later.

(f) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall, without taking any regulatory action, implement this section by means of all-county letters. Thereafter, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(g) Upon the receipt of an application for a child who has coverage pursuant to the accelerated enrollment program, a county shall determine whether the child is eligible for Medi-Cal benefits. If the county determines that the child does not meet the eligibility requirements for participation in the Medi-Cal program, the county shall report this finding to the Medical Eligibility Data System so that accelerated enrollment coverage benefits are discontinued. The information to be reported shall consist of the minimum data elements necessary to discontinue that coverage for the child. This subdivision shall become operative on July 1, 2002, or the date that the program for accelerated enrollment coverage for children takes effect, whichever is later.

(Amended by Stats. 2007, Ch. 188, Sec. 35. Effective August 24, 2007.)



14011.65

(a) To the extent allowed under federal law and only if federal financial participation is available under Title XXI of the Social Security Act (42 U.S.C. Sec. 1397aa et seq.), the state shall administer the Medi-Cal to Healthy Families Accelerated Enrollment program, to provide any child who meets the criteria set forth in subdivision (b) with temporary health benefits for the period described in paragraph (2) of subdivision (b), as established under Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code.

(b) (1) Any child who meets all of the following requirements, shall be eligible for temporary health benefits under this section:

(A) The child, or his or her parent or guardian, submits an application for the Medi-Cal program directly to the county.

(B) The child?s income, as determined on the basis of the application described in subparagraph (A), is within the income limits established by the Healthy Families Program.

(C) The child is under 19 years of age at the time of the application.

(D) The county determines, on the basis of the application described in subparagraph (A), that the child is eligible for full scope Medi-Cal with a share of cost.

(E) The child is not receiving Medi-Cal benefits at the time that the application is submitted.

(F) The child, or his or her parent or guardian, gives, or has given consent for the application to be shared with the Healthy Families Program for purposes of determining the child?s Healthy Families Program eligibility.

(2) The period of accelerated eligibility provided for under this section begins on the first day of the month that the county finds that the child meets all of the criteria described in paragraph (1) and concludes on the last day of the month that the child either is fully enrolled in, or has been determined ineligible for, the Healthy Families Program.

(3) For any child who meets the requirements for temporary health benefits under this section, the county shall forward to the Healthy Families Program sufficient information from the child?s application to determine eligibility for the Healthy Families Program. To the extent possible, submission of that information to the Healthy Families Program shall be accomplished using an electronic process developed for use in the Medi-Cal-to-Healthy Families Bridge Benefits Program. The department shall give the Healthy Families Program a daily electronic file of all children provided temporary health benefits pursuant to this section.

(4) The temporary health benefits provided under this section shall be identical to the benefits provided to children who receive full-scope Medi-Cal benefits without a share of cost and shall only be made available through a Medi-Cal provider.

(c) The department, in consultation with the Managed Risk Medical Insurance Board and representatives of the local agencies that administer the Medi-Cal program, consumer advocates, and other stakeholders, shall develop and distribute the policies and procedures, including any all-county letters, necessary to implement this section.

(d) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this section by means of all-county letters or similar instructions, without taking any further regulatory action. Thereafter, the department may adopt regulations, as necessary, to implement this section in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(e) The department shall seek approval of any amendments to the state plan necessary to implement this section, in accordance with Title XIX (42 U.S.C. Sec. 1396 et seq.) of the Social Security Act. Notwithstanding any other provision of law, only when all necessary federal approvals have been obtained shall this section be implemented.

(f) Under no circumstances shall this section be implemented unless the state has sought and obtained approval of any amendments to its state plan, as described in Section 12693.50 of the Insurance Code, necessary to implement this section and obtain funding under Title XXI of the Social Security Act (42 U.S.C. Sec. 1397aa et seq.) for the provision of benefits provided under this section. Notwithstanding any other provision of law, and only when all necessary federal approvals have been obtained by the state, this section shall be implemented only to the extent federal financial participation under Title XXI of the Social Security Act (42 U.S.C. Sec. 1397aa et seq.) is available to fund benefits provided under this section.

(g) The department shall commence implementation of this section on the first day of the third month following the month in which federal approval of the state plan amendment or amendments described in subdivision (f), and subdivision (b) of Section 12693.50 of the Insurance Code is received, or on August 1, 2006, whichever is later.

(h) This section shall cease to be implemented on the date that the director executes a declaration, pursuant to subdivision (h) of Section 14011.65, stating that implementation of Section 14011.65a has commenced. Implementation of this section shall resume on the date that Section 14011.65a becomes inoperative, pursuant to subdivision (h) of that section.

(Amended by Stats. 2006, Ch. 328, Sec. 6. Effective January 1, 2007. As provided in subd. (h), this section is not implemented during implementation of Section 14011.65a.)



14011.65a

(a) To the extent allowed under federal law under Title XIX (42) U.S.C. 1396 et seq.) and Title XXI (42 U.S.C. 1397aa et seq.) of the Social Security Act, and only if federal financial participation is available under Title XXI (42 U.S.C. 1397aa et seq.) of the Social Security Act, the state shall administer the Medi-Cal to Healthy Families Presumptive Eligibility Program, to provide any child who meets the criteria set forth in subdivision (b) with presumptive eligibility benefits for the period described in paragraph (4) of subdivision (b).

(b) (1) On the basis of an initial screen performed by the county when an application for Medi-Cal or Healthy Families Program eligibility is filed, any child who meets all of the following requirements, shall be eligible for presumptive eligibility benefits under this section:

(A) The child, or his or her parent or guardian, submits an application for the Medi-Cal program or the Healthy Families Program directly to the county.

(B) The child?s income, as screened by the county on the basis of the application described in subparagraph (A), is not within the income levels necessary to establish no share-of-cost Medi-Cal eligibility.

(C) The child?s income, as screened by the county on the basis of the application described in subparagraph (A), is within the income limits established by the Healthy Families Program.

(D) The child is under 19 years of age at the time of the application.

(E) The child is not receiving no-cost Medi-Cal or Healthy Families benefits at the time that the application is submitted.

(2) When the county performs the initial screen and determines that the child meets the criteria described in paragraph (1), the county shall establish presumptive eligibility for Healthy Families for that child. Once presumptive eligibility has been established, the county shall continue to determine child?s eligibility for Medi-Cal on the basis of the filed application.

(3) When the county completes the Medi-Cal eligibility determination process and determines a child ineligible for no-cost Medi-Cal and the child appears to be income eligible for the Healthy Families Program, the county shall find the child presumptively eligible for the Healthy Families Program and comply with the standards set forth in paragraph (5) if either of the following conditions are met:

(A) The county determined the child eligible for Medi-Cal with a share of cost.

(B) The child is not income eligible for a poverty level program and the county did not establish no-cost Medi-Cal eligibility because the child did not complete or failed to pass the resource standard or establish disability or deprivation.

(4) The period of presumptive eligibility provided for under this section begins on the first day of the month that the county finds that the child meets all of the criteria described in paragraph (1) or (3), and concludes on the last day of the month of the child?s effective date of coverage in the Healthy Families Program, or determination of ineligibility for the Healthy Families Program.

(5) (A) For any child who meets the requirements for presumptive eligibility benefits under this section, the county shall forward to the Healthy Families Program the child?s application, to determine eligibility for the Healthy Families Program. The submission of the application to the Healthy Families Program shall be accomplished using an electronic format, specified by the department provided that the department has implemented the automated interfaces necessary to accomplish electronic submission of applications from the county to the Healthy Families Program without requiring duplicative data entry by the county. If all of the eligibility criteria set forth in paragraph (1) of subdivision (b) are established at the time of application, the application to Healthy Families Program shall be forwarded in accordance with the timeframes established by the department.

(B) The department shall give the Healthy Families Program a daily electronic file of all children provided presumptive eligibility benefits pursuant to this section.

(6) The presumptive eligibility benefits provided under this section shall be identical to the benefits provided to children who receive full-scope Medi-Cal benefits without a share of cost and shall only be made available through a Medi-Cal provider.

(c) The department, in consultation with the Managed Risk Medical Insurance Board and representatives of the local agencies that administer the Medi-Cal program, consumer advocates, and other stakeholders, shall develop and distribute the policies and procedures, including any all-county letters, necessary to implement this section.

(d) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this section by means of all-county letters or similar instructions, without taking any further regulatory action. Thereafter, the department may adopt regulations, as necessary, to implement this section in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(e) The department shall seek approval of any amendments to the state plan necessary to implement this section, in accordance with Title XIX (42 U.S.C. Sec. 1396 et seq.) of the Social Security Act. Notwithstanding any other provision of law, only when all necessary federal approvals have been obtained shall this section be implemented.

(f) Under no circumstances shall this section be implemented unless the state has sought and obtained approval of any amendments to its state plan, as described in Section 12693.50 of the Insurance Code, necessary to implement this section and obtain funding under Title XXI of the Social Security Act (42 U.S.C. Sec. 1397aa et seq.) for the provision of benefits provided under this section. Notwithstanding any other provision of law, and only when all necessary federal approvals have been obtained by the state, this section shall be implemented only to the extent federal financial participation under Title XXI of the Social Security Act (42 U.S.C. Sec. 1397aa et seq.) is available to fund benefits provided under this section.

(g) The department shall commence implementation of this section on the first day of the third month following the month in which federal approval of the state plan amendment or amendments described in subdivision (f), and subdivision (b) of Section 12693.50 of the Insurance Code is received, or on August 1, 2007, whichever is later.

(h) Upon implementation of the Medi-Cal to Healthy Families Presumptive Eligibility Program pursuant to this section, the director shall execute a declaration, which shall be retained by the director, stating that implementation of this section has commenced. This section shall become inoperative three years after the date that the director executes the declaration, and shall be repealed on January 1 of the year following the date upon which this section becomes inoperative.

(Added by Stats. 2006, Ch. 328, Sec. 7. Effective January 1, 2007. Inoperative on date prescribed in subd. (h). Repealed on January 1 after inoperative date, by its own provisions.)



14011.65b

(a) To the extent federal financial participation is available, the department shall exercise the option provided in Section 1920a of the federal Social Security Act (42 U.S.C. Sec. 1396r-1a) to implement a program of presumptive eligibility for any child who meets both of the following criteria:

(1) He or she has been receiving, but is no longer eligible for, benefits under the Healthy Families Program.

(2) He or she appears to be income-eligible for full-scope Medi-Cal without a share of cost.

(b) The department shall designate the Managed Risk Medical Insurance Board or any agent designated by the Managed Risk Medical Insurance Board, including, but not limited to, the single point of entry defined in subdivision (c) of Section 14011.6, as the qualified entity for determining eligibility under this section.

(c) The presumptive eligibility benefits provided under this section shall be identical to the benefits provided to children who receive full-scope Medi-Cal benefits without a share of cost, and shall only be made available through a Medi-Cal provider.

(d) The department shall commence implementation of this section on July 1, 2007, or after all necessary federal approvals are obtained, whichever date is later. Upon implementation of the presumptive eligibility program described in this section, the Director of Health Care Services shall executive a declaration, which shall be retained by the director, stating that implementation of the program has commenced.

(e) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall, without taking any regulatory action, initially implement this section by means of all-county letters. Thereafter, the department shall adopt any necessary regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(f) Upon the receipt of a timely and complete Medi-Cal application for a child who has coverage pursuant to the presumptive eligibility program authorized under this section, a county shall determine whether the child is eligible for Medi-Cal benefits. If the county determines that the child does not meet the eligibility requirements for participation in the Medi-Cal program, the county shall timely report this finding to the Medical Eligibility Data System so that presumptive eligibility benefits are discontinued.

(Added by Stats. 2007, Ch. 188, Sec. 36. Effective August 24, 2007.)



14011.66

(a) Effective January 1, 2014, the department shall provide Medi-Cal benefits during a presumptive eligibility period to individuals who have been determined eligible on the basis of preliminary information by a qualified hospital in accordance with Section 1396a(a)(47)(B) of Title 42 of the United States Code and as set forth in this section.

(b) A hospital may only make presumptive eligibility determinations under this section if it complies with all of following:

(1) It is a participating provider under the state plan or under a federal waiver under Section 1315 of Title 42 of the United States Code.

(2) It has notified the department in writing that it has elected to be a qualified entity for the purpose of making presumptive eligibility determinations.

(3) It agrees to make presumptive eligibility determinations consistent with all applicable policies and procedures.

(4) It has not been disqualified to make presumptive eligibility determinations by the department.

(c) Qualified hospitals may only make presumptive eligibility determinations based upon income for children, pregnant women, parents and other caretaker relatives, and other adults, whose income is calculated using the applicable MAGI-based income standard.

(d) The department shall establish a process for determining whether a hospital should be disqualified from being able to make presumptive eligibility determinations under this section.

(e) For purposes of this section, ?MAGI-based income? means income calculated using the financial methodologies described in Section 1396a(e)(14) of Title 42 of the United States Code, as added by the federal Patient Protection and Affordable Care Act (Public Law 111-148) and as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152) and any subsequent amendments.

(f) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time any necessary regulations are adopted. The department shall adopt regulations by July 1, 2017, in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Beginning six months after the effective date of this section, and notwithstanding Section 10231.5 of the Government Code, the department shall provide a status report to the Legislature on a semiannual basis, in compliance with Section 9795 of the Government Code, until regulations have been adopted.

(g) This section shall be implemented only if and to the extent that federal financial participation is available and any necessary federal approvals have been obtained.

(Amended (as added by Stats. 2013, 1st Ex. Sess., Ch. 4, Sec. 22) by Stats. 2013, Ch. 442, Sec. 9. Effective January 1, 2014.)



14011.7

(a) To the extent allowed under federal law and only if federal financial participation is available, the department shall exercise the option provided in Section 1396r-1a of Title 42 of the United States Code and the Managed Risk Medical Insurance Board shall exercise the option provided in Section 1397gg(e)(1)(D) of Title 42 of the United States Code to implement a program for preenrollment of children into the Medi-Cal program or the Healthy Families Program. Upon the exercise of both of the federal options described in this subdivision, the department shall implement and administer a program of preenrollment of children into the Medi-Cal program or the Healthy Families Program.

(b) (1) Before July 1, 2003, the department shall develop an electronic application to serve as the application for preenrollment into the Medi-Cal program or the Healthy Families Program and to also serve as an application for the Child Health and Disability Prevention (CHDP) program, to the extent allowed under federal law.

(2) The department may, at its option, also use the electronic application developed pursuant to paragraph (1), as a means to enroll newborns into the Medi-Cal program as is authorized under Section 1396a(e)(4) of Title 42 of the United States Code.

(c) (1) The department may designate, as necessary, those CHDP program providers described in paragraphs (1) to (5), inclusive, of subdivision (g) of Section 124030 of the Health and Safety Code as qualified entities who are authorized to determine eligibility for the CHDP program and for preenrollment into either the Medi-Cal program or the Healthy Families Program as authorized under this section.

(2) The CHDP provider shall assist the parent or guardian of the child seeking eligibility for the CHDP program and for preenrollment into the Medi-Cal program or the Healthy Families Program in completing the electronic application.

(d) The electronic application developed pursuant to subdivision (b) may only be filed through the CHDP program when the child is in need of CHDP program services in accordance with the periodicity schedule used by the CHDP program.

(e) (1) The electronic application developed pursuant to subdivision (b) shall request all information necessary for a CHDP provider to make an immediate determination as to whether a child meets the eligibility requirements for CHDP and for preenrollment into either the Medi-Cal program or the Healthy Families Program pursuant to the federal options described in Section 1396r-1a or 1397gg(e)(1)(D) of Title 42 of the United States Code.

(2) (A) If the electronic application indicates that the child is seeking eligibility for either no cost full-scope Medi-Cal benefits or enrollment in the Healthy Families Program, the department shall mail to the child?s parent or guardian a followup application for Medi-Cal program eligibility or enrollment in the Healthy Families Program. The parent or guardian of the child shall be advised to complete and submit to the appropriate entity the followup application.

(B) The followup application, at a minimum, shall include all notices and forms necessary for both a Medi-Cal program and a Healthy Families Program eligibility determination under state and federal law, including, but not limited to, any information and documentation that is required for the joint application package described in Section 14011.1.

(C) The date of application for the Medi-Cal program or the Healthy Families Program is the date the completed followup application is submitted with the appropriate entity by the parent or guardian.

(3) Upon making a determination pursuant to paragraph (1) that a child is eligible, the CHDP provider shall inform the child?s parent or guardian of both of the following:

(A) That the child has been determined to be eligible for services under the CHDP program and, if applicable, eligible for preenrollment into either the Medi-Cal program or the Healthy Families Program.

(B) That if the child has been determined to be eligible for preenrollment into either the Medi-Cal program or the Healthy Families Program, the period of preenrollment eligibility will end on the last day of the month following the month in which the determination of preenrollment eligibility is made, unless the parent or guardian completes and returns to the appropriate entity the followup application described in paragraph (2) on or before that date.

(4) If the followup application described in paragraph (2) is submitted on or before the last day of the month following the month in which a determination is made that the child is eligible for preenrollment into either the Medi-Cal program or the Healthy Families Program, the period of preenrollment eligibility shall continue until the completion of the determination process for the applicable program or programs.

(f) The scope and delivery of benefits provided to a child who is preenrolled for the Healthy Families Program pursuant to this section shall be identical to the scope and delivery of benefits received by a child who is preenrolled for the Medi-Cal program pursuant to this section.

(g) The department and the Managed Risk Medical Insurance Board shall seek approval of any amendments to the state plan, necessary to implement this section, for purposes of funding under Title XIX (42 U.S.C. 1396 et seq.) and Title XXI (42 U.S.C. 1397aa et seq.) of the Social Security Act. Notwithstanding any other provision of law and only when all necessary federal approvals have been obtained, this section shall be implemented only to the extent federal financial participation is available.

(h) Upon the implementation of this section, this section shall control in the event of a conflict with any provision of Article 6 (commencing with Section 124025) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code governing the Child Health and Disability Prevention program.

(i) To implement this section, the department may contract with public or private entities, or utilize existing health care service provider enrollment and payment mechanisms, including the Medi-Cal program?s fiscal intermediary, only if services provided under the program are specifically identified and reimbursed in a manner that appropriately claims federal financial reimbursement. Contracts, including the Medi-Cal fiscal intermediary contract for the Child Health and Disability Prevention Program, including any contract amendment, any system change pursuant to a change order, and any project or systems development notice shall be exempt from Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code, Chapter 7 (commencing with Section 11700) of Part 1 of Division 3 of Title 2 of the Government Code, Section 19130 of the Government Code, and any policies, procedures, or regulations authorized by these laws.

(j) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this section by means of all-county letters or similar instructions, without taking any further regulatory action. Thereafter, the department shall adopt regulations, as necessary, to implement this section in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(k) Notwithstanding subdivision (g), in no event shall this section be implemented before April 1, 2003.

(Amended by Stats. 2003, Ch. 230, Sec. 57. Effective August 11, 2003.)



14011.75

(a) The department shall conduct, or contract for the conducting of, a feasibility study report of technological requirements for modifying the electronic application authorized pursuant to Section 14011.7, known as the CHDP Gateway, to allow a person applying on behalf of a child the option to simultaneously preenroll and apply for enrollment in the Medi-Cal program or the Healthy Families Program over the Internet without submitting a followup paper application pursuant to the criteria set forth in subdivision (c).

(b) The results of the feasibility study report shall be provided to the fiscal and health policy committees of the Legislature on or before March 1, 2008.

(c) (1) The modifications to the CHDP Gateway that shall be the subject of the feasibility study report of technological requirements under subdivision (a) shall allow an optional electronic application for enrollment to be submitted at the time of applying for preenrollment, so long as written consent to exercise the option is obtained.

(2) The optional electronic application developed for the purposes of this section shall comply with all of the following:

(A) Be the simplest permitted by federal law to achieve the purposes of this section, except that nothing in this section shall allow self-certification of income.

(B) Be adequate to constitute an application for medical assistance.

(C) Request only the information that is necessary to provide the child with continuing preliminary benefits within the meaning of subdivision (b) of Section 14011.8 until a final eligibility determination is made pursuant to the federal options described in Section 1396r-1a or Section 1397ee(1)(D) of Title 42 of the United States Code and to the extent federal financial participation is allowed.

(d) The department shall consult with representatives of consumers, counties, and medical providers in developing the policies and procedures for the modifications to the CHDP Gateway that shall be the subject of the feasibility study report of technological requirements under this section.

(Added by Stats. 2006, Ch. 332, Sec. 1. Effective January 1, 2007.)



14011.78

(a) The department may contract with public or private entities, or utilize existing health care service provider payment mechanisms, including the Medi-Cal program?s fiscal intermediary, in order to implement subdivision (b) of Section 12693.26 and subdivision (e) of Section 12696.05 of the Insurance Code, only if services provided under those sections are specifically identified and reimbursed in a manner that appropriately claims federal financial reimbursement.

(b) Contracts under this section, including the Medi-Cal fiscal intermediary contract, and including any contract amendment, any system change pursuant to a change order, and any project or systems development notice, shall be exempt from Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code, Section 19130 of the Government Code, and any policies, procedures, or regulations authorized by these laws.

(Added by Stats. 2011, Ch. 29, Sec. 8. Effective June 29, 2011.)



14011.8

(a) Benefits provided to an individual pursuant to a preliminary determination as described in Section 1396r-1, 1396r-1a, or 1396r-1b of Title 42 of the United States Code shall end, without the necessity for any further review or determination by the department, on or before the last day of the month following the month in which the preliminary determination was made, unless an application for medical assistance under the state plan is filed on or before that date.

(b) If an application for medical assistance is filed on or before the last day of the month following the month in which the preliminary determination was made, preliminary benefits shall continue until the regular eligibility determination based on the application has been completed. The application shall be treated in all respects as an initial application for benefits and the following shall apply:

(1) In the case of an applicant who is found eligible for medical assistance, benefits shall be granted in an amount and under those conditions, including imposition of a share of cost, as have been found applicable pursuant to the regular eligibility determination.

(2) In the case of all other applicants, provision of preliminary benefits shall end on the day that the regular eligibility determination is made.

(c) Notwithstanding any other provision of law, medical assistance pursuant to a preliminary determination as described in Section 1396r-1, 1396r-1a, or 1396r-1b of Title 42 of the United States Code shall be provided only if and to the extent federal financial participation is available.

(Added by Stats. 2002, Ch. 1161, Sec. 46. Effective September 30, 2002.)



14011.9

(a) On or before October 1, 2002, the department shall issue instructions to counties via an all-county letter or similar instructions to establish an automated system for tracking the status of applications received by county welfare departments from the centralized processing entity that accepts and screens applications for benefits under the Medi-Cal program for the purpose of forwarding these applications to the appropriate counties. Except for reporting denials of applications on behalf of children enrolled in accelerated Medi-Cal coverage pursuant to subdivision (g) of Section 14011.6, the department shall not institute a process to require county welfare departments to routinely manually report to the Medi-Cal Eligibility Data System (MEDS) regarding the status of applications for Medi-Cal coverage prior to the development of an interface between that county?s automated eligibility determination system and the MEDS system for the purposes of implementing this section. It is the intent of the Legislature that the Health Human Services Data Center and the counties complete the automation changes necessary to implement the automated tracking system on or before July 1, 2003.

(b) This section shall be implemented only to the extent that federal financial participation is not jeopardized.

(c) Nothing in this section shall be construed as prohibiting the department from requiring a county to report on the status of an individual application or to manually generate a report on a statistically valid sampling of applications pursuant to federally required monitoring activities.

(Added by Stats. 2002, Ch. 1161, Sec. 47. Effective September 30, 2002.)



14012.5

(a) By July 1, 2007, the department shall implement a process that allows applicants and beneficiaries to self-certify the amount and nature of assets and income without the need to submit income or asset documentation.

(b) The process shall apply to applicants and beneficiaries in the program described in Section 14005.30, the federal poverty level programs for infants, children and pregnant women, the Medically-Indigent and Medically-Needy Programs for children and families, and other similar programs designated by the department, in order to preserve family unity or simplify administration. The process shall not apply to applicants or beneficiaries whose eligibility is based on their status as aged, blind, or based upon a disability determination unless, to the extent possible, they are members of families in which a child, parent, or spouse of that person is also a Medi-Cal applicant or beneficiary.

(c) The department shall implement the process of self-certification in two phases. The first phase shall be implemented in two counties as established in subdivision (d), and consistent with requirements set forth in this section. The second phase shall be implemented statewide as established in subdivision (h) and subject to the conditions set forth in this section.

(d) The department shall implement the first phase in two counties that have a combined Medi-Cal population of approximately 10 percent of the total statewide Medi-Cal population for the programs described in subdivision (b) as being eligible for the self-certification process. The department shall select the two counties for the initial phase of implementation by considering the following factors:

(1) The county?s demonstrated record of completing eligibility determinations and redeterminations accurately and on a timely basis.

(2) The county?s demonstrated record of accurately, quickly and successfully implementing programs.

(e) Each county shall agree to meet all federal requirements for income, resource, and other verifications, and to perform determinations and verifications in a timely manner.

(f) Following a two-year implementation of the first phase, the department shall promptly provide the fiscal and policy committees of the Legislature with an evaluation of the self-certification process and its impacts on the Medi-Cal program, including its impact on enrolling and retaining eligible persons, simplifying the program, assuring program and fiscal integrity, administrative costs, and its overall cost-benefit to the state.

(g) The director may modify or terminate the first phase of implementation not sooner than 90 days after providing notification to the Chair of the Joint Legislative Budget Committee. This notification shall articulate the specific reasons for the modification or termination and shall include all relevant data elements which are applicable to document the reasons provided for said modifications or termination. Upon the request of the Chair of the Joint Legislative Budget Committee, the director shall promptly provide any additional clarifying information regarding the first phase of implementation as requested.

(h) Following two years of operation in two counties and submission of the evaluation to the Legislature, the director, in consultation with the Department of Finance, shall determine whether to implement the self-certification process statewide. This determination shall be based on the outcomes of the evaluation, including the ability to increase enrollment of eligible children and families, and to maintain the overall integrity of the Medi-Cal program. Statewide implementation shall be contingent on a specific appropriation being provided for this purpose in the Budget Act or subsequent legislation.

(i) This section shall be implemented only if that, and to the extent, federal financial participation is available.

(j) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this section by means of all-county letters or similar instructions, without taking any further regulatory action. Thereafter, the department shall adopt regulations, as necessary, to implement this section in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(k) The department, in consultation with the Department of Finance, counties, and other interested stakeholders, shall determine which types of assets and income are appropriate for self-certification under this section.

(l) Nothing in this section shall be read to preclude a county from requesting documentation from any applicant or beneficiary regarding any income or asset where a question arises about such income or asset during the county?s determination or redetermination of eligibility following receipt of the application or annual redetermination form.

(m) Nothing in this section shall change the ability of the department to self-certify income, assets, or other program information to the extent allowed under state or federal law, waiver, or the state plan.

(n) (1) This section shall not be implemented if the voters approve Proposition 86, the tobacco tax initiative, at the statewide general election on November 7, 2006.

(2) Notwithstanding paragraph (1) if Proposition 86 is approved by the voters at the statewide general election on November 7, 2006, this section shall be implemented during the pendency of any legal action concerning the validity of the proposition.

(Added by Stats. 2006, Ch. 328, Sec. 8. Effective January 1, 2007.)



14013

The department shall establish a system for investigation of a sufficient sample of applications and affirmations as shall be deemed necessary to assure the validity of such applications.

(Added by Stats. 1965, 2nd Ex. Sess., Ch. 4.)



14013.3

(a) When determining whether an individual is eligible for Medi-Cal benefits, the department shall verify the accuracy of the information identified in this section that is provided as a part of the application or redetermination process in conformity with this section.

(b) Prior to requesting additional verification from an applicant or beneficiary for information he or she provides as part of the application or redetermination process, the department shall obtain information about an individual that is available electronically from other state and federal agencies and programs in determining an individual?s eligibility for Medi-Cal benefits or for potential eligibility for an insurance affordability program offered through the California Health Benefit Exchange established pursuant to Title 22 (commencing with Section 100500) of the Government Code. Needed information shall be obtained from the following sources, as well as any other source the department determines is useful:

(1) Information related to wages, net earnings from self-employment, unearned income, and resources from any of the following:

(A) The State Wage Information Collection Agency.

(B) The federal Internal Revenue Service.

(C) The federal Social Security Administration.

(D) The Employment Development Department.

(E) The state administered supplementary payment program under Section 1382e of Title 42 of the United States Code.

(F) Any state program administered under a plan approved under Titles I, X, XIV, or XVI of the federal Social Security Act.

(2) Information related to eligibility or enrollment from any of the following:

(A) The CalFresh program pursuant to Chapter 10 (commencing with Section 18900) of Part 6.

(B) The CalWORKS program.

(C) The state?s children?s health insurance program under Title XXI of the federal Social Security Act (42 U.S.C. 1397aa et seq.).

(D) The California Health Benefit Exchange established pursuant Title 22 (commencing with Section 100500) of the Government Code.

(E) The electronic service established in accordance with Section 435.949 of Title 42 of the Code of Federal Regulations.

(c) (1) If the income information obtained by the department pursuant to subdivision (b) is reasonably compatible with the information provided by or on behalf of the individual, the department shall accept the information provided by or on behalf of the individual as being accurate.

(2) If the income information obtained by the department is not reasonably compatible with the information provided by or on behalf of the individual, the department shall require that the individual provide additional information that reasonably explains the discrepancy.

(3) For the purposes of this subdivision, income information obtained by the department is reasonably compatible with information provided by or on behalf of an individual if any of the following conditions are met:

(A) Both state that the individual?s income is above the applicable income standard or other relevant income threshold for eligibility.

(B) Both state that the individual?s income is at or below the applicable income standard or other relevant income threshold for eligibility.

(C) The information provided by or on behalf of the individual states that the individual?s income is above, and the information obtained by the department states that the individual?s income is at or below, the applicable income standard or other relevant income threshold for eligibility.

(4) If subparagraph (C) of paragraph (3) applies, the individual shall be informed that the income information provided by him or her was higher than the information that was electronically verified and that he or she may request a reconciliation of the difference. This paragraph shall be implemented no later than January 1, 2015.

(d) (1) The department shall accept the attestation of the individual regarding whether she is pregnant unless the department has information that is not reasonably compatible with the attestation.

(2) If the information obtained by the department is not reasonably compatible with the information provided by or on behalf of the individual under paragraph (1), the department shall require that the individual provide additional information that reasonably explains the discrepancy.

(e) If any information not described in subdivision (c) or (d) that is needed for an eligibility determination or redetermination and is obtained by the department is not reasonably compatible with the information provided by or on behalf of the individual, the department shall require that the individual provide additional information that reasonably explains the discrepancy.

(f) The department shall develop, and update as it is modified, a verification plan describing the verification policies and procedures adopted by the department to verify eligibility information. If the department determines that any state or federal agencies or programs not previously identified in the verification plan are useful in determining an individual?s eligibility for Medi-Cal benefits or for potential eligibility, for an insurance affordability program offered through the California Health Benefit Exchange, the department shall update the verification plan to identify those additional agencies or programs. The development and modification of the verification plan shall be undertaken in consultation with representatives from county human services departments, legal aid advocates, and the Legislature. This verification plan shall conform to all federal requirements and shall be posted on the department?s Internet Web site.

(g) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, without taking any further regulatory action, shall implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time regulations are adopted. Thereafter, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Beginning six months after the effective date of this section, and notwithstanding Section 10231.5 of the Government Code, the department shall provide a status report to the Legislature on a semiannual basis until regulations have been adopted.

(h) This section shall be implemented only if and to the extent that federal financial participation is available and any necessary federal approvals have been obtained.

(i) This section shall become operative on January 1, 2014.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 3, Sec. 15. Effective September 30, 2013. Section operative January 1, 2014, by its own provisions.)



14013.5

(a) Pursuant to, and only to the extent required by, Section 1940 of the federal Social Security Act (42 U.S.C. Sec. 1396w) and subject to the provisions of this section, the department shall implement an asset verification program for the purpose of determining or redetermining the eligibility of an applicant for, or recipient of, Medi-Cal benefits on the basis of being aged, blind, or disabled.

(b) (1) Any applicant or recipient described in subdivision (a), and any other person whose resources are required by law to be disclosed to determine the eligibility of the applicant or recipient, shall provide authorization for the department to obtain from any financial institution any financial record held by the institution with respect to the applicant or recipient, and any other person, as applicable, whenever the department determines the record is needed in connection with a determination with respect to the eligibility for, or the amount or extent of, the medical assistance.

(2) The department?s obtaining of financial records pursuant to this section shall be subject to the cost reimbursement requirements of Section 1115(a) of the federal Right to Financial Privacy Act of 1978 (12 U.S.C. Sec. 3415(a)) and shall be at no cost to the applicant, recipient, or any other person.

(3) An authorization under this subdivision shall not be required for any applicant or recipient whose assets have been verified by the federal Social Security Administration.

(4) An authorization under this subdivision shall only be required for those applicants and recipients as required by federal law and federal guidance.

(c) As used in this section:

(1) ?Financial institution? has the same meaning as defined in Section 1101(1) of the federal Right to Financial Privacy Act of 1978 (12 U.S.C. Sec. 3401(1)).

(2) ?Financial record? has the same meaning as defined in Section 1101(2) of the federal Right to Financial Privacy Act of 1978 (12 U.S.C. Sec. 3401(2)).

(3) ?Any other person? shall mean the spouse of an applicant or recipient, a parent of an unemancipated minor, or any other person whose resources are required by federal law to be disclosed to determine the eligibility of the applicant or recipient.

(d) An authorization provided to the department under subdivision (b) shall remain effective until the earlier of:

(1) The rendering of a final adverse decision on the applicant?s application for medical assistance.

(2) The cessation of the recipient?s eligibility for the medical assistance.

(3) The express revocation by the applicant or recipient, or other required person, as applicable, of the authorization, in a written notification to the department.

(e) (1) An authorization obtained by the department under subdivision (b) shall be considered as meeting the requirements of Section 1103(a) of the federal Right to Financial Privacy Act of 1978 (12 U.S.C. Sec. 3403(a)) and, notwithstanding Section 1104(a) of the federal Right to Financial Privacy Act of 1978 (12 U.S.C. Sec. 3404(a)), need not be furnished to the financial institution.

(2) The certification requirements of Section 1103(b) of the federal Right to Financial Privacy Act of 1978 (12 U.S.C. Sec. 3403(b)) shall not apply to requests by the department or its designee pursuant to an authorization provided under subdivision (b).

(3) A request by the department or its designee pursuant to an authorization provided under subdivision (b) shall be deemed to meet the requirements of Section 1104(a)(3) of the federal Right to Financial Privacy Act of 1978 (12 U.S.C. Sec. 3404(a)(3)) and of Section 1102 of the act (12 U.S.C. Sec. 3402), relating to a reasonable description of financial records.

(f) If an applicant for, or recipient of, medical assistance, or other required person, as applicable, refuses to provide, or revokes, any authorization made by the applicant or recipient, or other required person, as applicable, for the department to obtain from any financial institution any financial record, the department may, on that basis, determine that the applicant or recipient is ineligible for medical assistance.

(g) The department shall provide the applicant or recipient with notice of the asset verification requirement of this section, including privacy protections and the duration and scope of the authorization, prior to the applicant or recipient being requested to provide the authorization required by subdivision (b).

(h) The department shall, in coordination with the counties and advocates, develop criteria regarding how and when the authorization required under subdivision (b) will be required, how and when verification will be required, what standards will be used, and the content of the notice to the applicants and recipients described in subdivision (g) concerning the authorization.

(i) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement, without taking any regulatory action, this section by means of an all-county letter or similar instruction. Thereafter, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(j) To implement this section, the department may contract with public or private entities that shall be subject to the same requirements and limitations on use and disclosure of information as would apply if the department were to implement this section directly. In order to demonstrate good faith efforts to meet federal implementation requirements of Section 1940 of the federal Social Security Act (42 U.S.C. Sec. 1396w) and to avoid any withholding of federal financial participation, the Legislature hereby determines that an expedited contract process for contracts under this section is necessary. Therefore, contracts under this section shall be exempt from Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code and any policies, procedures, or regulations authorized by that part. Contracts under this section shall be exempt from the requirements of Article 4 (commencing with Section 19130) of Chapter 5 of Part 2 of Division 5 of the Government Code.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 34. Effective July 28, 2009.)



14014

(a) Any person receiving health care for which he or she was not eligible on the basis of false declarations as to his or her eligibility or any person making false declarations as to eligibility on behalf of any other person receiving health care for which that other person was not eligible shall be liable for repayment and shall be guilty of a misdemeanor or felony depending on the amount paid on his or her behalf for which he or she was not eligible, as specified in Section 487 of the Penal Code.

(b) (1) Any person who willfully and knowingly counsels or encourages any individual to make false statements or otherwise causes false statements to be made on an application, in order to receive health care services to which the applicant is not entitled, shall be liable to the Medi-Cal program for damages incurred for the cost of services rendered to the applicant.

(2) Paragraph (1) shall be implemented to the extent permitted by federal law and to the extent that implementation of paragraph (1) does not affect the availability of federal financial participation.

(Amended by Stats. 1996, Ch. 837, Sec. 1. Effective January 1, 1997.)



14014.5

(a) It is the intent of the Legislature to protect individual privacy and the integrity of Medi-Cal and other insurance affordability programs by restricting the disclosure of personal identifying information to prevent identity theft, abuse, or fraud in situations where an insurance affordability program applicant or beneficiary appoints an authorized representative to assist him or her in obtaining health care benefits.

(b) The department, in consultation with the California Health Benefit Exchange, shall implement policies and prescribe forms, notices, and other safeguards to ensure the privacy and protection of the rights of applicants who appoint an authorized representative consistent with the provisions of Section 1902 of the federal Social Security Act (42 U.S.C. Sec. 1396a) and Section 435.908 of Title 42 of the Code of Federal Regulations.

(c) All insurance affordability programs shall obtain completed authorization forms pursuant to subdivision (b) prior to making the final determination concerning the eligibility or renewal to which the authorization applies.

(d) An authorization pursuant to this section shall do both of the following:

(1) Specify what authority the applicant or beneficiary is granting to the authorized representative and what notices, if any, should be sent to the authorized representative in addition to the applicant or beneficiary.

(2) Be effective until the applicant or beneficiary cancels or modifies the authorization or appoints a new authorized representative, or the authorized representative informs the agency that he or she is no longer acting in that capacity or there is a change in the legal authority on which the authority was based. The notice shall conform to all federal requirements.

(e) An authorization pursuant to this section may be canceled or modified at any time for any reason by the insurance affordability program applicant or beneficiary by submitting notice of cancellation or modification to the appropriate insurance affordability program in accordance with policies and forms developed pursuant to subdivision (b).

(f) The agency shall accept electronic, including telephonically recorded, signatures, and handwritten signatures transmitted by facsimile or other electronic transmission.

(g) For purposes of this section all of the following definitions shall apply:

(1) ?Authorized representative? means:

(A) (i) Any individual appointed in writing, on a form designated by the department, by a competent person that is an applicant for or beneficiary of any insurance affordability program, to act in place or on behalf of the applicant or beneficiary for purposes related to the insurance affordability program, including, but not limited to, accompanying, assisting, or representing the applicant in the application process or the beneficiary in the redetermination of eligibility process, as specified by the applicant or beneficiary.

(ii) Legal documentation of authority to act on behalf of the applicant or beneficiary under state law, including, but not limited to, a court order establishing legal guardianship or a valid power of attorney to make health care decisions, shall serve in place of a written appointment by the applicant or beneficiary.

(2) ?Competent? means being able to act on one?s own behalf in business and personal matters.

(h) An authorized representative of an applicant or beneficiary of an insurance affordability program who also is employed by or is a contractor for any type of health care provider or facility shall fully disclose in writing to the applicant or beneficiary that the authorized representative is employed by or contracting with such a provider or facility and of any potential conflicts of interest.

(i) All notices regarding the insurance affordability program, including, but not limited to, those related to the application, redetermination, or actions taken by the agency, shall be sent to the applicant or beneficiary, and to the authorized representative if authorized by the applicant or beneficiary.

(j) (1) If an applicant or beneficiary is not competent and has not appointed an appropriately authorized representative pursuant to this section or that appointment is no longer effective, any of the individuals identified in subparagraphs (A) to (C), inclusive, may be recognized by the hearing officer as the authorized representative to represent the applicant or beneficiary at the state hearing regarding a notice of action if, at the hearing, he or she demonstrates that the applicant or beneficiary is not competent and that lack of competency is the reason that he or she has not been authorized by the applicant or beneficiary to act as the applicant?s or beneficiary?s authorized representative. The individuals that may be recognized are:

(A) A relative of the applicant or beneficiary or a person appointed by the relative.

(B) A person with knowledge of the applicant?s or beneficiary?s circumstances that completed and signed the statement of facts on the applicant?s or beneficiary?s behalf.

(C) An applicant?s or beneficiary?s legal counsel or advocate working under the supervision of an attorney.

(2) If an applicant or beneficiary is not competent and has not appointed an appropriately authorized representative pursuant to this section or that appointment is no longer effective, the hearing officer may allow an individual with knowledge about the applicant?s or beneficiary?s circumstances to represent the applicant or beneficiary at the hearing if (A) the hearing officer determines that the representation is in the applicant or beneficiary?s best interests and (B) there is not a person who qualifies under paragraph (1) that is available to represent the applicant or beneficiary.

(k) (1) A provider or staff member or volunteer of an organization who intends to serve as an authorized representative shall comply with, and shall provide, a signed written agreement that he or she will adhere to all federal and state requirements governing his or her appointment as an authorized representative, including, but not limited to, those relating to confidentiality of information, prohibitions against reassignment of provider claims, and conflicts of interest. The department shall work with counties and consumer advocates to develop a standard agreement form that may be used for this purpose.

(2) The standard agreement form developed pursuant to paragraph (1) shall include a notification regarding the requirements of this subdivision and a statement that by signing the agreement, the individual named as an authorized representative agrees to abide by those requirements.

(l) To the extent otherwise required by Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall adopt emergency regulations implementing this section no later than July 1, 2015. The department may thereafter readopt the emergency regulations pursuant to that chapter. The adoption and readoption, by the department, of regulations implementing this section shall be deemed to be an emergency and necessary to avoid serious harm to the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted from the requirement that it describe facts showing the need for immediate action and from review by the Office of Administrative Law.

(m) This section shall be implemented only if and to the extent that federal financial participation is available and any necessary federal approvals have been obtained.

(n) This section shall be implemented on October 1, 2013, or when all necessary federal approvals have been obtained, whichever is later.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 4, Sec. 23. Effective September 30, 2013.)



14015

(a) (1) The providing of health care under this chapter shall not impose any limitation or restriction upon the person?s right to sell, exchange or change the form of property holdings nor shall the care provided constitute any encumbrance on the holdings. However, the transfer or gift of assets, including income and resources, for less than fair market value shall, pursuant to the requirements of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) and any regulations adopted pursuant to that act, result in a period of ineligibility for medical assistance for home and facility care, which may include partial months of ineligibility, applied in accordance with federal law.

(2) Any items, including notes, loans, life estates, or annuities that are held and distributed in a manner that is not in conformity with the requirements of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) and regulations adopted pursuant to that act, shall be treated as a transferred asset and may result in a period of ineligibility as described in paragraph (1), as required by Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) and any regulations adopted pursuant to that act.

(b) Pursuant to Section 1917 (c)(2)(C)(ii) of the federal Social Security Act (42 U.S.C. Sec. 1396p(c)(2)(C)(ii)), a satisfactory showing that assets transferred exclusively for a purpose other than to qualify for medical assistance shall not result in ineligibility for Medi-Cal and shall include, but not be limited to, the following:

(1) Assets that would have been considered exempt for purposes of establishing eligibility pursuant to federal or state laws at the time of transfer.

(2) Property with a net market value that, when the property is transferred, if included in the property reserve, would not result in ineligibility.

(3) Assets for which adequate consideration is received.

(4) Property upon which foreclosure or repossession was imminent at the time of transfer, provided there is no evidence of collusion.

(5) Assets transferred in return for an enforceable contract for life care that does not include complete medical care.

(6) Assets transferred without adequate consideration, provided that the applicant or beneficiary provides convincing evidence to overcome the presumption that the transfer was for the purpose of establishing eligibility or reducing the share of cost.

(c) In administering this section, it shall be presumed that assets transferred by the applicant or beneficiary prior to the look-back period established by the department preceding the date of initial application were not transferred to establish eligibility or reduce the share of cost. These assets shall not be considered in determining eligibility.

(d) Any item of durable medical equipment which is purchased for a recipient pursuant to this chapter exclusively with Medi-Cal program funds shall be returned to the department when the department determines that the item is no longer medically necessary for the recipient. Items of durable medical equipment shall include, but are not limited to, wheelchairs and special hospital beds.

(e) This section shall be implemented pursuant to the requirements of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) and any regulations adopted pursuant to that act, and only to the extent that federal financial participation is available.

(f) To the extent that regulations are necessary to implement this section, the department shall promulgate regulations using the nonemergency regulatory process described in Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of the Government Code.

(g) It is the intent of the Legislature that the provisions of this section shall apply prospectively to any individual to whom the act applies commencing from the date regulations adopted pursuant to this act are filed with the Secretary of State.

(Amended by Stats. 2008, Ch. 379, Sec. 8. Effective January 1, 2009.)



14015.1

(a) The department shall consider, at initial application or redetermination, whether an undue hardship, as described in subdivision (b), exists prior to finding that an applicant or recipient is subject to a period of ineligibility for medical assistance for home and facility care pursuant to this article. No person shall be subject to a period of ineligibility for medical assistance for home and facility care at the time of the initial application or redetermination if the department determines that an undue hardship exists.

(b) An undue hardship shall be found to exist under any of the following circumstances:

(1) The individual has been determined eligible for medical assistance for home and facility care based on an application filed on or after January 1, 2006, and before the date that regulations adopted pursuant or relating to this section have been certified with the Secretary of State.

(2) The deprivation of medical assistance for home and facility care would cause an endangerment to the life or health of the individual.

(3) The denial of medical assistance for home and facility care would result in the eviction of the individual from a nursing home.

(4) The individual is otherwise eligible for the Medi-Cal program and unable to obtain home and facility care without Medi-Cal.

(5) The denial of medical assistance for home and facility care would cause the individual to be unable to remain at home or in the community and would hasten or cause the individual?s entry into a medical or long-term care institution.

(6) The individual would be deprived of food, clothing, shelter, or other necessities of life.

(c) The department shall establish regulations, procedures, and forms that ensure all of the following:

(1) The department or county provides a notice of the undue hardship process, at the initial request and the annual redetermination, to any individual who requests medical assistance for home and facility care. The notice shall inform the individual that undue hardship shall be considered before a request for medical assistance for home and facility care is denied.

(2) A timely and simplified process is established to determine whether an undue hardship exists and an exception will be granted.

(3) If the issue of undue hardship is considered and found not to apply, the department shall provide the individual with a notice of action that states the reasons for the adverse determination. The notice of action shall specify how that adverse determination can be appealed. Upon the request of the applicant or beneficiary, or person acting on his or her behalf, undue hardship notices shall be provided to the home and facility care administrator in accordance with regulations promulgated by the department.

(d) This section shall be implemented pursuant to the requirements of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) and any regulations adopted pursuant to that act, and only to the extent that federal financial participation is available.

(e) To the extent that regulations are necessary to implement this section, the department shall promulgate regulations using the nonemergency regulatory process described in Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of the Government Code.

(f) It is the intent of the Legislature that the provisions of this section shall apply prospectively to any individual to whom the act applies commencing from the date regulations adopted pursuant to this act are filed with the Secretary of State.

(Added by Stats. 2008, Ch. 379, Sec. 9. Effective January 1, 2009.)



14015.12

(a) For the purposes of this section, the following definitions shall apply:

(1) ?Opposite-sex spouse? means a person of the opposite sex who is legally married to an applicant for, or recipient of, home and facility care.

(2) ?Registered domestic partner? means a person that meets the requirements of Section 297 of the Family Code and with whom the applicant for, or recipient of, home and facility care shares the common residence.

(3) ?Same-sex spouse? means a person of the same sex who is legally married to an applicant for, or recipient of, home and facility care.

(b) In addition to the requirements of Section 14015.1, the department shall consider, at initial application or redetermination, whether an undue hardship, as described in subdivision (c), exists prior to finding that an applicant or recipient is subject to a period of ineligibility for medical assistance for home and facility care pursuant to this article. No person shall be subject to a period of ineligibility for medical assistance for home and facility care at the time of the initial application or redetermination if the department determines that an undue hardship exists.

(c) An undue hardship shall be found to exist under any of the following circumstances:

(1) The applicant for, or recipient of, home and facility care transferred all or any portion of his or her ownership interest in the shared principal residence to his or her same-sex spouse or registered domestic partner.

(2) (A) Subject to the requirements of subparagraph (B), the applicant for, or recipient of, home and facility care transferred his or her ownership interest in resources other than the shared principal residence to his or her same-sex spouse or registered domestic partner and the value of those resources does not exceed the value of resources that the individual could transfer to his or her same-sex spouse or registered domestic partner and does not exceed the community spouse resource allowance that would be available to that person if he or she was an opposite-sex spouse. When considering whether an undue hardship exists under this paragraph, the Medi-Cal eligibility determination rules applicable to resource evaluations for an applicant for, or recipient of, home and facility care and his or her opposite-sex spouse shall be used to determine the resources available to an applicant for, or recipient of, home and facility care and his or her same-sex spouse or registered domestic partner.

(B) If the value of the resources transferred exceeds the limit specified in subparagraph (A), the amount of resources transferred that meet the limit shall be subject to the undue hardship exception specified in subparagraph (A) and the amount of resources transferred in excess of the limit shall not be subject to an undue hardship exception under this section and shall be considered a transfer of assets for less than fair market value.

(3) (A) Subject to the requirements of subparagraph (B), the applicant for, or recipient of, home and facility care transferred his or her income or right to receive income to his or her same-sex spouse or registered domestic partner and the amount of the transferred income does not exceed the amount of income that the individual could transfer to his or her same-sex spouse or registered domestic partner and does not exceed the maximum monthly spousal income allowance that would be available to that person if he or she was an opposite-sex spouse. When considering whether an undue hardship exists under this paragraph, the Medi-Cal eligibility determination rules applicable to income evaluations for an applicant for, or recipient of, home and facility care and his or her opposite-sex spouse shall be used to determine the income available to an applicant for, or recipient of, home and facility care and his or her same-sex spouse or registered domestic partner.

(B) If the amount of income transferred exceeds the limit specified in subparagraph (A), the amount of income transferred that meets the limit shall be subject to the undue hardship exception specified in subparagraph (A) and the amount of income transferred in excess of the limit shall not be subject to an undue hardship exception under this section and shall continue to be included in the applicant?s or recipient?s share of cost. To the extent that the excess income transferred was the applicant?s or recipient?s right to receive a future income stream and that transfer can be revoked, the applicant or recipient shall revoke the transfer. To the extent that the transferred income stream cannot be revoked, that future income stream shall be considered a transfer of assets for less than fair market value.

(d) This section shall be implemented pursuant to the requirements of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) and any regulations adopted pursuant to that act.

(e) (1) The department shall submit a state plan amendment or seek other federal approval before implementing the undue hardship circumstances identified in this section. The department shall request, in the state plan amendment or other federal approval request, that the effective date of approval be retroactive to January 1, 2012.

(2) This section shall be implemented only if, and to the extent that, a state plan amendment is approved or other federal approval is obtained and federal financial participation is available.

(f) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this section by means of all-county letters or similar instructions, without taking regulatory action.

(Added by Stats. 2011, Ch. 729, Sec. 8. Effective January 1, 2012.)



14015.2

(a) In accordance with Section 1917(c)(2)(D) of the federal Social Security Act (42 U.S.C. Sec. 1396p(c)(2)(D)), any of the following may request a fair hearing on the issue of undue hardship:

(1) An individual requesting or receiving medical assistance for home and facility care.

(2) A personal representative of an individual requesting or receiving medical assistance for home and facility care.

(3) The facility in which the individual requesting or receiving medical assistance for home and facility care is residing, with the consent of that individual or the personal representative of that individual.

(b) An individual with a pending undue hardship appeal who is subject to a period of ineligibility pursuant to this article shall receive medical assistance for home and facility care for a maximum of 30 bed-hold days.

(c) This section does not alter or limit the right of applicants or recipients to obtain a state hearing in accordance with Chapter 7 (commencing with Section 10950) of Part 2.

(d) This section shall be implemented pursuant to the requirements of Title XIX of the federal Social Security Act (42 U.S.C. 1396 et seq.), and any regulations adopted pursuant to that act, and only to the extent that federal financial participation is available.

(e) To the extent that regulations are necessary to implement this section, the department shall promulgate regulations using the nonemergency regulatory process described in Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of the Government Code.

(f) It is the intent of the Legislature that the provisions of this section shall apply prospectively to any individual to whom the act applies commencing from the date regulations adopted pursuant to this act are filed with the Secretary of State.

(Added by Stats. 2008, Ch. 379, Sec. 10. Effective January 1, 2009.)



14015.5

(a) Notwithstanding any other provision of state law, the department shall retain or delegate the authority to perform Medi-Cal eligibility determinations as set forth in this section.

(b) If after an assessment and verification for potential eligibility for Medi-Cal benefits using the applicable MAGI-based income standard of all persons that apply through an electronic or a paper application processed by CalHEERS, which is jointly managed by the department and the Exchange, and to the extent required by federal law and regulation is completed, the Exchange and the department is able to electronically determine the applicant?s eligibility for Medi-Cal benefits using only the information initially provided online, or through the written application submitted by, or on behalf of, the applicant, and without further staff review to verify the accuracy of the submitted information, the Exchange and the department shall determine that applicant?s eligibility for the Medi-Cal program using the applicable MAGI-based income standard.

(c) Except as provided in subdivision (b) and Section 14015.7, the county of residence shall be responsible for eligibility determinations and ongoing case management for the Medi-Cal program.

(d) (1) Notwithstanding any other provision of state law, the Exchange shall be authorized to provide information regarding available Medi-Cal managed health care plan selection options to applicants determined to be eligible for Medi-Cal benefits using the MAGI-based income standard and allow those applicants to choose an available managed health care plan.

(2) The Exchange is authorized to record an applicant?s health plan selection into CalHEERS for reporting to the department. CalHEERS shall have the ability to report to the department the results of an applicant?s health plan selection.

(e) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, without taking any further regulatory action, shall implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time regulations are adopted. Thereafter, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Beginning six months after the effective date of this section, and notwithstanding Section 10231.5 of the Government Code, the department shall provide a status report to the Legislature on a semiannual basis until regulations have been adopted.

(f) For the purposes of this section, the following definitions shall apply:

(1) ?ACA? means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152).

(2) ?CalHEERS? means the California Healthcare Eligibility, Enrollment, and Retention System developed under Section 15926.

(3) ?Exchange? means the California Health Benefit Exchange established pursuant to Section 100500 of the Government Code.

(4) ?MAGI-based income? means income calculated using the financial methodologies described in Section 1396a(e)(14) of Title 42 of the United States Code as added by ACA and any subsequent amendments.

(g) This section shall be implemented only if and to the extent that federal financial participation is available and any necessary federal approvals have been obtained.

(h) This section shall become operative on October 1, 2013.

(i) This section shall remain in effect only until July 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before July 1, 2015, deletes or extends that date.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 3, Sec. 16. Effective September 30, 2013. Section operative October 1, 2013, by its own provisions. Repealed as of July 1, 2015, by its own provisions.)



14015.7

(a) (1) Notwithstanding any other provision of law, for persons who call the customer service center operated by the Exchange for the purpose of applying for an insurance affordability program, the Exchange shall implement a workflow transfer protocol that consists of only those questions that are essential to reliably ascertain whether the caller?s household appears to include any individuals who are potentially eligible for Medi-Cal benefits and to determine an appropriate point of transferral. The workflow transfer protocol and transferral procedures used by the Exchange shall be developed and implemented in conjunction with and subject to review and approval by the department.

(2) (A) Except as provided in paragraph (3), if, after applying the transfer protocol specified in paragraph (1), the Exchange determines that the caller?s household appears to include one or more individuals who are potentially eligible for Medi-Cal benefits using the applicable MAGI-based income standard, the Exchange shall transfer the caller to his or her county of residence or other appropriate county resource for completion of the federally required assessment. The county shall proceed with the assessment and also perform any required eligibility determination.

(B) Subject to any income limitations that may be imposed by the Exchange, and subject to review and approval from the department, if after applying the transfer protocol specified in paragraph (1) the Exchange determines that the caller?s household appears to include an individual who is pregnant, or who is potentially eligible for Medi-Cal benefits on a basis other than using a MAGI-based income standard because an applicant is potentially disabled, 65 years of age or older, or potentially in need of long-term care services, the Exchange shall transfer the caller to his or her county of residence or other appropriate county resource for completion of the federally required assessment. The county shall proceed with the assessment and also perform any required eligibility determination.

(3) Notwithstanding any other provision of law, only during the initial open enrollment period established by the Exchange, and in no case after June 30, 2014, if after applying the transfer protocol specified in paragraph (1) the Exchange determines that the caller?s household appears to include both individuals who are potentially eligible for Medi-Cal benefits using the applicable MAGI-based income standard and individuals who are not potentially eligible for Medi-Cal benefits, the Exchange shall proceed with its assessment and if it is subsequently determined that an applicant or applicants are potentially eligible for Medi-Cal benefits using the applicable MAGI-based income standard, the Exchange shall initially determine the applicant?s or applicants? eligibility for Medi-Cal benefits. If determined eligible, the applicant?s or applicants? coverage shall start on January 1, 2014, or on the date of the determination, whichever is later. The county of residence shall be responsible for final confirmation of eligibility determinations relying on data provided by and verifications done by the Exchange and the county shall perform only that additional work that is necessary for the county to prepare and send out the required notice to the applicant regarding the result of the eligibility determination and shall not impose any additional burdens upon the applicant. The county of residence shall be responsible for sending out the required notices of all Medi-Cal eligibility determinations.

(4) Notwithstanding any other provision of law, if after applying the transfer protocol specified in paragraph (1) the Exchange determines that the caller?s household appears to only include individuals who are not potentially eligible for Medi-Cal benefits, the Exchange shall proceed with its assessment of eligibility. If it is subsequently determined that an applicant or applicants are potentially eligible for Medi-Cal benefits using the applicable MAGI-based income standard, the Exchange shall initially determine the applicant or applicants eligibility for Medi-Cal benefits. If determined eligible, the applicant?s or applicants? coverage shall start on January 1, 2014, or on the date of the determination, whichever is later. The county of residence shall be responsible for final confirmation of eligibility determinations relying on data provided by and verifications done by the Exchange and the county shall perform only that additional work that is necessary for the county to prepare and send out the required notice to the applicant regarding the result of the eligibility determination and shall not impose any additional burdens upon the applicant. The county of residence shall be responsible for sending out the required notices of all Medi-Cal eligibility determinations.

(5) Subject to any income limitations that may be imposed by the Exchange, and subject to review and approval from the department, if after assessing the potential eligibility of an applicant, which shall include enrolling the individual in Exchange-based coverage if eligible and, if the determination is being made pursuant to paragraph (3), initially determining eligibility for MAGI-based Medi-Cal, the Exchange determines that the applicant is pregnant, or is potentially eligible for Medi-Cal benefits on a basis other than using a MAGI-based income standard because the applicant is potentially disabled, 65 years of age or older, or potentially in need of long-term care services, or if the applicant requests a full Medi-Cal eligibility determination, the Exchange shall, consistent with federal law and regulations, transmit all information provided by or on behalf of the applicant, and any information obtained or verified by the Exchange, to the applicant?s county of residence or other appropriate county resource via secure electronic interface, promptly and without undue delay, for a full Medi-Cal eligibility determination.

(6) Except as otherwise provided in this section and subdivision (b) of Section 14015.5, the county of residence shall be responsible for eligibility determinations and ongoing case management for the Medi-Cal program.

(7) Implementation of the protocols and transferral procedures in this subdivision shall be subject to the terms specified in the agreements established under subdivision (b).

(b) The department, Exchange, and each county consortia shall jointly enter into an interagency agreement that specifies the operational parameters and performance standards pertaining to the transfer protocol. After consulting with counties, consumer advocates, and labor organizations that represent employees of the customer service center operated by the Exchange and employees of county customer service centers, the Exchange and the department shall determine and implement the performance standards that shall be incorporated into these agreements.

(c) Prior to October 1, 2014, the Exchange and the department, in consultation with counties, consumer advocates, and labor organizations that represent employees of the customer service center operated by the Exchange and employees of county customer service centers, shall review and determine the efficacy of the enrollment procedures established in this section.

(d) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, without taking any further regulatory action, shall implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time regulations are adopted. Thereafter, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Beginning six months after the effective date of this section, and notwithstanding Section 10231.5 of the Government Code, the department shall provide a status report to the Legislature on a semiannual basis until regulations have been adopted.

(e) For the purposes of this section, the following definitions shall apply:

(1) ?ACA? means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152).

(2) ?CalHEERS? means the California Healthcare Eligibility, Enrollment, and Retention System developed under Section 15926.

(3) ?Exchange? means the California Health Benefit Exchange established pursuant to Section 100500 of the Government Code.

(4) ?MAGI-based income? means income calculated using the financial methodologies described in Section 1396a(e)(14) of Title 42 of the United States Code as added by ACA and any subsequent amendments.

(f) This section shall be implemented only if and to the extent that federal financial participation is available and any necessary federal approvals have been obtained.

(g) The state shall be responsible for providing the administrative funding to the counties for work associated with this section. Funding shall be subject to the annual state budget process.

(h) This section shall become operative on October 1, 2013.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 3, Sec. 17. Effective September 30, 2013. Section operative October 1, 2013, by its own provisions.)



14015.8

(a) The department, any other government agency that is determining eligibility for, or enrollment in, the Medi-Cal program or any other program administered by the department, or collecting protected health information for those purposes, and the California Health Benefit Exchange established pursuant to Title 22 (commencing with Section 100500) of the Government Code, shall share information with each other as necessary to enable them to perform their respective statutory and regulatory duties under state and federal law. This information shall include, but not be limited to, personal information, as defined in subdivision (a) of Section 1798.3 of the Civil Code, and protected health information, as defined in Parts 160 and 164 of Title 45 of the Code of Federal Regulations, regarding individual beneficiaries and applicants.

(b) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time any necessary regulations are adopted. The department shall adopt regulations by July 1, 2017, in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Beginning six months after the effective date of this section, and notwithstanding Section 10231.5 of the Government Code, the department shall provide a status report to the Legislature on a semiannual basis, in compliance with Section 9795 of the Government Code, until regulations have been adopted.

(Amended (as added by Stats. 2013, 1st Ex. Sess., Ch. 3, Sec. 18) by Stats. 2013, Ch. 442, Sec. 10. Effective January 1, 2014.)



14016

(a) The county in which the person resides, except as specified in subdivision (d), shall determine the eligibility of each person pursuant to Sections 14005.1, 14005.4, and 14005.7 and Article 4.4 (commencing with Section 14140), except that the department may contract with the federal Social Security Administration for the determination of Medi-Cal eligibility of persons eligible under Title XVI of the Social Security Act. Upon termination of such assistance, the county shall determine whether the person remains eligible for Medi-Cal coverage under one of these sections.

(b) The department shall institute an eligibility quality control program, to verify the eligibility determination of a sample of persons in each county granted Medi-Cal eligibility under Section 14005.4, 14005.7, or 14005.8 or Article 4. 4 (commencing with Section 14140).

(c) A review period shall be defined as one year and shall coincide with the federal fiscal year. The department shall draw a random sample of cases for each period. The random sample shall be drawn to ensure a minimum number of cases reviewed in each county in each review period according to the following:

(1) All cases shall be sampled in any county with less than 50 Medi-Cal cases.

(2) Fifty cases in any county with greater than 0.01 percent and less than or equal to .50 percent of the Medi-Cal cases.

(3) Seventy-five cases in any county with greater than .50 percent and less than or equal to 1 percent of the Medi-Cal cases.

(4) One hundred cases in any county with greater than 1 percent and less than or equal to 3 percent of the Medi-Cal cases.

(5) One hundred twenty-five cases in any county with greater than 3 percent and less than or equal to 10 percent of the Medi-Cal cases.

(6) Six hundred fifty cases in any county with greater than 10 percent of the Medi-Cal cases.

(d) When family members maintain separate residences, but eligibility is determined as a single unit because of the provisions of Section 14008, the county in which the parent or parents reside shall determine the eligibility for the entire unit.

(e) In administering the provisions of law and regulations related to eligibility determination the director shall impose such fiscal penalties as provided by this section to assure adequate county administrative performance.

(f) The director shall hold counties financially liable for payments made on behalf of ineligible persons or persons with an incorrect share of cost. When a sample case is found to include an ineligible person or a person with an understated share of cost, written notification shall be sent to the county department which describes the error and requests a written response within two weeks. The county shall indicate whether it agrees or disagrees with the findings. If the county disagrees, the department shall reevaluate the error findings, taking into consideration any additional facts contained in the county?s response. The department shall again notify the county of the department?s findings. If the county continues to disagree with the error findings, the county may appeal to the Chief of the Medi-Cal Policy Division, requesting that the department review the case and render a final decision. The director may reduce or waive the fiscal liability of a county if the department is unable to meet the minimum sample required, as defined in subdivision (c), or if an individual county experienced a natural disaster, job actions, or other occurrences which impacted the findings in an individual county as determined by the director.

(g) The department shall utilize the methodology detailed in this subdivision to establish counties? fiscal penalties. The department shall determine each county?s case error rate for each review period by dividing the number of completed case reviews in that county found in error by the number of case reviews in that county. State caused errors shall be determined by the department and shall not be included in this calculation. Case error rates shall be arrayed from highest to lowest. From this array, the department shall determine the percentage of counties liable as follows:

(1) The 60 percent of counties with the highest case error rates shall be liable if the state?s dollar error rate exceeds the federal standard by 0.01 percent to 1 percent.

(2) The 70 percent of counties with the highest case error rates shall be liable if the state?s dollar error rate exceeds the federal standard by greater than 1 percent and less than or equal to 2 percent.

(3) The 80 percent of counties with the highest case error rates shall be liable if the state?s dollar error rate exceeds the federal standard by greater than 2 percent and less than or equal to 3 percent.

(4) The 90 percent of counties with the highest case error rates shall be liable if the state?s dollar error rate exceeds the federal standard by greater than 3 percent and less than or equal to 4 percent.

(5) All counties shall be liable if the state?s dollar error rate exceeds the federal standard by greater than 4 percent.

As used herein, ?the state?s dollar error rate? means the Medicaid dollar error rate reported to the department by the United States Department of Health and Human Services, less any portion of this error rate attributable to state caused errors. The term ?federal standard? means the Medicaid dollar error rate standard to which the state is held accountable.

For each county determined liable, the department shall calculate a penalty multiple which shall be the product of a liable county?s case error rate multiplied by the liable county?s percentage of statewide Medi-Cal cases. Each county?s fiscal penalty shall be the product of a county?s penalty multiple divided by the sum of all penalty multiples, multiplied times the penalty bank. The penalty bank includes only quality control federal fiscal sanctions, federal withholds, federal disallowances, and any associated General Fund expenditures, minus the value of any state assumed errors and the General Fund share of the value of client caused errors. The case error rate and penalty multiple shall be adjusted by excluding client errors for the purpose of determining the associated General Fund expenditures.

If, after the department has assessed penalties to counties, the federal government reduces or eliminates any quality control federal fiscal sanction, federal withhold or federal disallowance, the department shall reduce or eliminate the corresponding fiscal penalty assessment including any associated General Fund expenditures to liable counties.

(h) When a county welfare department contravenes state eligibility processing regulations and written instructions in a way that produces increased program benefits or administrative expenses but doesn?t result in an increase in the eligibility dollar error rate, the director shall recoup from that county the additional administrative or program benefit costs above those which would have been incurred had that county not contravened the established state eligibility processing regulations and written instructions. This section shall not be construed to interfere with the rights of counties to out-station eligibility staff.

Notwithstanding the number of counties determined liable for fiscal penalties under this section, individual county corrective action plans as prescribed by the department shall be required from all counties which exceed a 15 percent case error rate.

(i) Any penalties imposed under this system shall be collected through direct repayment from liable counties rather than through any reduction in funds otherwise due to counties.

(Amended by Stats. 1987, Ch. 912, Sec. 1.)



14016.1

If a patient at a health facility operated by the county either directly or through contract is received in a comatose condition or suffering from amnesia and dies before he is able to cooperate in providing information necessary to a determination of Medi-Cal eligibility, the patient shall be presumed eligible. However, such presumption may be rebutted by the department. All costs incurred in providing care to such patient under such presumption shall be reimbursable to the extent permitted by federal statutes and regulations. If such a patient subsequently is determined ineligible, the department shall make reasonable efforts to recover the costs of care incurred during the period of presumptive eligibility and shall have the right to seek restitution in a civil action.

(Added by Stats. 1978, Ch. 101.)



14016.2

If a person who is incapable of acting on his own behalf and who would otherwise be eligible is discontinued from Medi-Cal eligibility because the guardian or authorized representative of the person fails or refuses to provide information needed to determine eligibility, then anyone with knowledge of the person?s need for Medi-Cal coverage may apply for retroactive eligibility for any of the three preceding months on behalf of the person. If the necessary information becomes available within three months of the application the county department shall act on the application to determine the person?s eligibility for the retroactive period.

The provisions of this section shall become inoperative to the extent that they are found to conflict with federal requirements governing federal reimbursements of state Medicaid costs.

(Added by Stats. 1979, Ch. 985.)



14016.3

The department shall provide technical assistance to counties in order to maximize the identification of private health care coverage as defined by Section 10020. A county agency shall receive reimbursement for the administrative costs for properly completing a form which identifies such private health care coverage only in those cases where the agency does not receive such reimbursement from the department or the State Department of Social Services. The administrative costs for properly completing the form shall be determined by the department.

(Added by Stats. 1981, Ch. 102, Sec. 105. Effective June 28, 1981.)



14016.4

The department may enter into an agreement with a county to have the county detect and recover the value of any Medi-Cal benefits which have been improperly received or obtained by any person. Counties shall receive an incentive amount not to exceed 30 percent of the amount remaining after reasonable county costs of the recovery have been deducted from the amount recovered. As the single state agency for state plan purposes, the department is responsible for and has authority to impose procedural requirements necessary for federal compliance.

The administrative costs for the implementation of this section shall be controlled by the department. The department shall establish and maintain a plan whereby costs for counties? administration of beneficiary collections will be effectively controlled. The plan shall establish standards and performance criteria, including workload, productivity, and support services standards, to which counties shall adhere.

(Amended by Stats. 1986, Ch. 1052, Sec. 3. Effective September 24, 1986.)



14016.5

(a) At the time of determining or redetermining the eligibility of a Medi-Cal program or Aid to Families with Dependent Children (AFDC) program applicant or beneficiary who resides in an area served by a managed health care plan or pilot program in which beneficiaries may enroll, each applicant or beneficiary shall be informed of the managed care and fee-for-service options available regarding methods of receiving Medi-Cal benefits.

(b) The information described in subdivision (a) shall include all of the following elements:

(1) Each beneficiary or eligible applicant shall be informed that he or she may choose to continue an established patient-provider relationship in the fee-for-service sector.

(2) Each beneficiary or eligible applicant shall be provided with the name, address, telephone number, and specialty, if any, of each primary care provider, and each clinic participating in each prepaid managed health care plan, pilot project, or fee-for-service case management provider option. This information shall be provided under geographic area designations, in alphabetical order by the name of the primary care provider and clinic. The name, address, and telephone number of each specialist participating in each prepaid managed health care plan, pilot project, or fee-for-service case management provider option shall be made available by contacting either the health care options contractor or the prepaid managed health care plan, pilot project, or fee-for-service case management provider.

(3) Each beneficiary or eligible applicant shall be informed that he or she may choose to continue an established patient-provider relationship in a managed care option, if his or her treating provider is a primary care provider or clinic contracting with any of the prepaid managed health care plans, pilot projects, or fee-for-service case management provider options available, has available capacity, and agrees to continue to treat that beneficiary or applicant.

(4) In areas specified by the director, each beneficiary or eligible applicant shall be informed that if he or she fails to make a choice, or does not certify that he or she has an established relationship with a primary care provider or clinic, he or she shall be assigned to, and enrolled in, a prepaid managed health care plan, pilot project, or fee-for-service case management provider.

(c) No later than 30 days following the date a Medi-Cal or AFDC beneficiary or applicant is determined eligible, the beneficiary or applicant shall indicate his or her choice in writing, as a condition of coverage for Medi-Cal benefits, of either of the following health care options:

(1) To obtain benefits by receiving a Medi-Cal card, which may be used to obtain services from individual providers, that the beneficiary would locate, that choose to provide services to Medi-Cal beneficiaries.

The department may require each beneficiary or eligible applicant, as a condition for electing this option, to sign a statement certifying that he or she has an established patient-provider relationship, or in the case of a dependent, the parent or guardian shall make that certification. This certification shall not require the acknowledgment or guarantee of acceptance, by any indicated Medi-Cal provider or health facility, of any beneficiary making a certification under this section.

(2) (A) To obtain benefits by enrolling in a prepaid managed health care plan, pilot program, or fee-for-service case management provider that has agreed to make Medi-Cal services readily available to enrolled Medi-Cal beneficiaries.

(B) At the time the beneficiary or eligible applicant selects a prepaid managed health care plan, pilot project, or fee-for-service case management provider, the department shall, when applicable, encourage the beneficiary or eligible applicant to also indicate, in writing, his or her choice of primary care provider or clinic contracting with the selected prepaid managed health care plan, pilot project, or fee-for-service case management provider.

(d) (1) In areas specified by the director, a Medi-Cal or AFDC beneficiary or eligible applicant who does not make a choice, or who does not certify that he or she has an established relationship with a primary care provider or clinic, shall be assigned to and enrolled in an appropriate Medi-Cal managed care plan, pilot project, or fee-for-service case management provider providing service within the area in which the beneficiary resides.

(2) If it is not possible to enroll the beneficiary under a Medi-Cal managed care plan, pilot project, or a fee-for-service case management provider because of a lack of capacity or availability of participating contractors, the beneficiary shall be provided with a Medi-Cal card and informed about fee-for-service primary care providers who do all of the following:

(A) The providers agree to accept Medi-Cal patients.

(B) The providers provide information about the provider?s willingness to accept Medi-Cal patients as described in Section 14016.6.

(C) The providers provide services within the area in which the beneficiary resides.

(e) If a beneficiary or eligible applicant does not choose a primary care provider or clinic, or does not select any primary care provider who is available, the managed health care plan, pilot project, or fee-for-service case management provider that was selected by or assigned to the beneficiary shall ensure that the beneficiary selects a primary care provider or clinic within 30 days after enrollment or is assigned to a primary care provider within 40 days after enrollment.

(f) (1) The managed care plan shall have a valid Medi-Cal contract, adequate capacity, and appropriate staffing to provide health care services to the beneficiary.

(2) The department shall establish standards for all of the following:

(A) The maximum distances a beneficiary is required to travel to obtain primary care services from the managed care plan, fee-for-service case management provider, or pilot project in which the beneficiary is enrolled.

(B) The conditions under which a primary care service site shall be accessible by public transportation.

(C) The conditions under which a managed care plan, fee-for-service case management provider, or pilot project shall provide nonmedical transportation to a primary care service site.

(3) In developing the standards required by paragraph (2), the department shall take into account, on a geographic basis, the means of transportation used and distances typically traveled by Medi-Cal beneficiaries to obtain fee-for-service primary care services and the experience of managed care plans in delivering services to Medi-Cal enrollees. The department shall also consider the provider?s ability to render culturally and linguistically appropriate services.

(g) To the extent possible, the arrangements for carrying out subdivision (d) shall provide for the equitable distribution of Medi-Cal beneficiaries among participating managed care plans, fee-for-service case management providers, and pilot projects.

(h) If, under the provisions of subdivision (d), a Medi-Cal beneficiary or applicant does not make a choice or does not certify that he or she has an established relationship with a primary care provider or clinic, the person may, at the option of the department, be provided with a Medi-Cal card or be assigned to and enrolled in a managed care plan providing service within the area in which the beneficiary resides.

(i) Any Medi-Cal or AFDC beneficiary who is dissatisfied with the provider or managed care plan, pilot project, or fee-for-service case management provider shall be allowed to select or be assigned to another provider or managed care plan, pilot project, or fee-for-service case management provider.

(j) The department or its contractor shall notify a managed care plan, pilot project, or fee-for-service case management provider when it has been selected by or assigned to a beneficiary. The managed care plan, pilot project, or fee-for-service case management provider that has been selected by, or assigned to, a beneficiary, shall notify the primary care provider or clinic that it has been selected or assigned. The managed care plan, pilot project, or fee-for-service case management provider shall also notify the beneficiary of the managed care plan, pilot project, or fee-for-service case management provider or clinic selected or assigned.

(k) (1) The department shall ensure that Medi-Cal beneficiaries eligible under Title XVI of the federal Social Security Act are provided with information about options available regarding methods of receiving Medi-Cal benefits as described in subdivision (c).

(2) (A) The director may waive the requirements of subdivisions (c) and (d) until a means is established to directly provide the information described in subdivision (a) to beneficiaries who are eligible for the federal Supplemental Security Income for the Aged, Blind, and Disabled Program (Subchapter 16 (commencing with Section 1381) of Chapter 7 of Title 42 of the United States Code).

(B) The director may elect not to apply the requirements of subdivisions (c) and (d) to beneficiaries whose eligibility under the Supplemental Security Income program is established before January 1, 1994.

(l) In areas where there is no prepaid managed health care plan or pilot program that has contracted with the department to provide services to Medi-Cal beneficiaries, and where no other enrollment requirements have been established by the department, no explicit choice need be made, and the beneficiary or eligible applicant shall receive a Medi-Cal card.

(m) The following definitions contained in this subdivision shall control the construction of this section, unless the context requires otherwise:

(1) ?Applicant,? ?beneficiary,? and ?eligible applicant,? in the case of a family group, mean any person with legal authority to make a choice on behalf of dependent family members.

(2) ?Fee-for-service case management provider? means a provider enrolled and certified to participate in the Medi-Cal fee-for-service case management program the department may elect to develop in selected areas of the state with the assistance of and in cooperation with California physician providers and other interested provider groups.

(3) ?Managed health care plan? and ?managed care plan? mean a person or entity operating under a Medi-Cal contract with the department under this chapter or Chapter 8 (commencing with Section 14200) to provide, or arrange for, health care services for Medi-Cal beneficiaries as an alternative to the Medi-Cal fee-for-service program that has a contractual responsibility to manage health care provided to Medi-Cal beneficiaries covered by the contract.

(n) (1) Whenever a county welfare department notifies a public assistance recipient or Medi-Cal beneficiary that the recipient or beneficiary is losing Medi-Cal eligibility, the county shall include, in the notice to the recipient or beneficiary, notification that the loss of eligibility shall also result in the recipient?s or beneficiary?s disenrollment from Medi-Cal managed health care or dental plans, if enrolled.

(2) Whenever the department or the county welfare department processes a change in a public assistance recipient?s or Medi-Cal beneficiary?s residence or aid code that will result in the recipient?s or beneficiary?s disenrollment from the managed health care or dental plan in which he or she is currently enrolled, a written notice shall be given to the recipient or beneficiary.

(o) This section shall be implemented in a manner consistent with any federal waiver required to be obtained by the department in order to implement this section.

(p) (1) If the functionality is available in the California Healthcare Eligibility, Enrollment, and Retention System (CalHEERS), individuals or their authorized representatives may select Medi-Cal managed care plans via CalHEERS.

(A) Any person that assists a Medi-Cal beneficiary who is eligible for the program based on modified adjusted gross income (MAGI) to select a Medi-Cal managed care plan via CalHEERS shall complete a training program that includes all of the following:

(i) The right to select a plan, to designate a plan at a later date, to have plan choice materials sent by mail, and that if the person does not select a plan, one will be selected for them.

(ii) All plan enrollment options and requirements with regard to MAGI Medi-Cal eligibility.

(iii) Any applicable timeframes in which the plan choice must be designated and the mechanism for designating plan choice.

(iv) How to use provider directories, how to identify which providers are in a particular plan network, and the applicable characteristics of primary care and specialty care providers and providers of other services, such as languages spoken, whether they are accepting new patients, and office locations.

(v) To the extent applicable, how to access Medi-Cal services prior to plan enrollment, including the right to retroactive Medi-Cal benefits.

(B) Any person that assists a Medi-Cal beneficiary who is not eligible for Medi-Cal on the basis of MAGI to select a Medi-Cal managed care plan shall complete a training program that includes all of the following:

(i) All of the information included in the training program described in subparagraph (A).

(ii) The enrollment options and requirements with regard to each Medi-Cal eligibility category, including whether enrollment is mandatory, how to obtain medical exemptions and continuity of care, waiver programs, carved-out services, and the California Children?s Services Program, as applicable.

(2) The department shall consult with a group of stakeholders through either a group currently in existence or convened for this purpose that includes representatives of plans, providers, consumer advocates, counties, eligibility workers, CalHEERS, the California Health Benefit Exchange (Exchange), and the Legislature to review process, timelines, scripts, training curricula, monitoring and oversight plans, and plan marketing and informational materials.

(3) In developing materials, scripts, and processes, the department and the Exchange shall consult with or test the materials, scripts, and processes with stakeholders that have expertise in health plan selection, and in assisting populations of diverse demographic characteristics such as race, ethnicity, language spoken, geographic region, sexual orientation, and gender identity or preference.

(4) The department, CalHEERS, the Exchange, and counties may adopt the recommendations of the advisory body convened in paragraph (2) and specify the reasons if the recommendations are not adopted.

(q) This section shall become operative on January 1, 2014.

(Repealed (in Sec. 19) and added by Stats. 2013, 1st Ex. Sess., Ch. 3, Sec. 20. Effective September 30, 2013. Section operative January 1, 2014, by its own provisions.)



14016.51

Upon the availability of federal funding, the department shall modify the Medi-Cal program mail-in application form, and other appropriate materials, and the single point-of-entry application form, to allow applicants in counties served by managed care plans to contact the enrollment contractor by using the Health Care Options toll-free telephone number to request and receive enrollment materials before a Medi-Cal eligibility determination has been made.

(Amended by Stats. 2005, Ch. 22, Sec. 225. Effective January 1, 2006.)



14016.55

(a) It is the intent of the Legislature that Medi-Cal beneficiaries who are required to enroll in a Medi-Cal managed care health plan make an informed choice that is not the result of confusion, lack of information, or understanding of the choices available to them.

(b) It is the intent of the Legislature that the department strive to increase the level of choice of Medi-Cal beneficiaries required to enroll in a Medi-Cal managed care health plan and that default rates be no greater than 20 percent in any participating county.

(c) In any county in which conversion to managed care plan enrollment has taken place and where the default rate, as defined in subdivision (e), is 20 percent or higher in two consecutive months occurring after conversion upon the effective date of this section, the department shall conduct a one-time survey of beneficiaries aimed at determining the reasons why beneficiaries fail to enroll into a managed care plan when required to do so by the department or its health care options contractor.

(d) The department shall submit the results of the survey to the appropriate legislative policy and budget committees within six months of completion, and implement a plan of correction intended to reduce the rate of beneficiary default. The plan of correction may include, but not be limited to, culturally appropriate outreach and education activities, including the use of community based organization.

(e) For purposes of this section, ?default rate? refers to the rate of Medi-Cal beneficiaries defaulting into managed care health plan enrollment by virtue of their failure to make an election, as provided for in Section 14016.5.

(Added by Stats. 1998, Ch. 310, Sec. 78. Effective August 19, 1998.)



14016.6

The State Department of Health Care Services shall develop a program to implement subdivision (p) of Section 14016.5 and to provide information and assistance to enable Medi-Cal beneficiaries to understand and successfully use the services of the Medi-Cal managed care plans in which they enroll. The program shall include, but not be limited to, the following components:

(a) (1) Development of a method to inform beneficiaries and applicants of all of the following:

(A) Their choices for receiving Medi-Cal benefits including the use of fee-for-service sector managed health care plans, or pilot programs.

(B) The availability of staff and information resources to Medi-Cal managed health care plan enrollees described in subdivision (f).

(2) (A) Marketing and informational materials, including printed materials, films, and exhibits, to be provided to Medi-Cal beneficiaries and applicants when choosing methods of receiving health care benefits.

(B) The department shall not be responsible for the costs of developing material required by subparagraph (A).

(C) (i) The department may prescribe the format and edit the informational materials for factual accuracy, objectivity, and comprehensibility.

(ii) The department, the California Health Benefit Exchange (Exchange), the California Healthcare Eligibility, Enrollment, and Retention System (CalHEERS), and entities or persons designated pursuant to subdivision (g) shall use the edited materials in informing beneficiaries and applicants of their choices for receiving Medi-Cal benefits.

(b) Provision of information that is necessary to implement this program in a manner that fairly and objectively explains to beneficiaries and applicants their choices for methods of receiving Medi-Cal benefits, including information prepared by the department.

(c) Provision of information about providers who will provide services to Medi-Cal beneficiaries. This may be information about provider referral services of a local provider professional organization. The information shall be made available to Medi-Cal beneficiaries and applicants at the same time the beneficiary or applicant is being informed of the options available for receiving care.

(d) Training of individuals, including county human services staff, to carry out the program.

(e) Monitoring the implementation of the program at any location, including online at the Exchange or at counties, where choices are made available in order to assure that beneficiaries and applicants may make a well-informed choice, without duress.

(f) Staff and information resources dedicated to directly assist Medi-Cal managed health care plan enrollees to understand how to effectively use the services of, and resolve problems or complaints involving, their managed health care plans.

(g) Notwithstanding any other law, the department, in consultation with the Exchange, may authorize specific persons or entities, including counties, to provide information to beneficiaries concerning their health care options for receiving Medi-Cal benefits and assistance with enrollment. This subdivision shall apply in all geographic areas designated by the director. This subdivision shall be implemented in a manner consistent with federal law.

(h) To the extent otherwise required by Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall adopt emergency regulations implementing this section no later than July 1, 2015. The department may thereafter readopt the emergency regulations pursuant to that chapter. The adoption and readoption, by the department, of regulations implementing this section shall be deemed to be an emergency and necessary to avoid serious harm to the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted from the requirement that it describe facts showing the need for immediate action and from review by the Office of Administrative Law.

(i) This section shall become operative on January 1, 2014.

(Amended (as added by Stats. 2013, 1st Ex. Sess., Ch. 3, Sec. 22) by Stats. 2013, Ch. 442, Sec. 11. Effective January 1, 2014.)



14016.7

(a) Managed care contracts entered into by the department under the act adding this section shall include all of the following:

(1) Contractor requirements concerning eligibility and coverage verification.

(2) Utilization controls.

(3) Claims processing.

(b) The contract requirements shall include all of the following:

(1) Standards for prompt response to provider requests for information.

(2) Twenty-four hour response to emergency service authorization requests.

(3) Use of commonly accepted billing forms.

(Added by Stats. 1991, Ch. 95, Sec. 4. Effective June 30, 1991.)



14016.8

(a) The Legislature finds and declares that the right of every patient to receive basic information necessary to give full and informed consent is a fundamental tenet of good public health policy and has long been the established law of this state. Some hospitals and other providers do not provide a full range of reproductive health services and may prohibit or otherwise not provide sterilization, infertility treatments, abortion, or contraceptive services, including emergency contraception. It is the intent of the Legislature that every patient be given full and complete information about the health care services available to allow patients to make well informed health care decisions.

(b) On or before July 1, 2001, the department shall:

(1) Ensure that all Medi-Cal beneficiaries receive the following statement by the methods described in paragraphs (2) to (6), inclusive:

?Some hospitals and other providers do not provide one or more of the following services that may be covered under your plan contract and that you or your family member might need: family planning; contraceptive services, including emergency contraception; sterilization, including tubal ligation at the time of labor and delivery; infertility treatments; or abortion. You should obtain more information before you enroll. Call your prospective doctor or clinic, or call the Medi-Cal managed care plan at (insert the plan?s membership services number or other appropriate number that individuals can call for information) to ensure that you can obtain the health care services that you need.?

(2) Require that each Medi-Cal managed care plan provide the statement described in paragraph (1), in at least 12-point boldface type at the beginning of each provider directory.

(3) Require that each Medi-Cal managed care plan place the statement described in paragraph (1) in a prominent location on any provider directory posted on the plan?s website, if any, and include this statement in a conspicuous place in the plan?s evidence of coverage and disclosure forms, if any.

(4) Require that the statement described in paragraph (1) be included in the health care option activities described in Sections 14016.5, 14087.305, subdivision (e) of Section 14089, and paragraph (2) of subdivision (f) of Section 14408.

(5) Require each county organized health system to provide to Medi-Cal beneficiaries the statement described in paragraph (1). This statement shall be provided in writing in at least 12-point boldface type prior to enrollment, prior to selection of a primary care provider, and on an annual basis.

(6) Ensure that the statement described in paragraph (1) is provided to any other Medi-Cal managed care beneficiary who would not receive the statement under the provisions of paragraphs (2) to (5), inclusive. This statement shall be provided in writing in at least 12-point boldface type prior to enrollment, prior to selection of a primary care provider, and on an annual basis.

(c) The requirement to provide the statement described in paragraph (1) of subdivision (b) shall apply to Medi-Cal managed care programs, including, but not limited to, the following programs:

(1) In areas where the department is contracting with persons or entities that are contracting with, or governed, owned, or operated by, either a county board of supervisors or a county special commission, or a county health authority, operating under Article 2.8 (commencing with Section 14087.5) or Article 7 (commencing with Section 14490) of Chapter 8, or Chapter 3 (commencing with Section 101675) of Part 4 of Division 101 of the Health and Safety Code.

(2) In areas specified by the director for expansion of the Medi-Cal managed care program under Section 14087.3, including where the department is contracting with prepaid health plans, including prepaid health plans that are contracting with, governed, owned, or operated by a county board of supervisors, a county special commission or county health authority authorized by Sections 14018.7, 14087.31, 14087.316, 14087.35, 14087.36, 14087.38, and 14087.9605.

(3) Where the department has entered into contracts with prepaid health plans or primary care case management providers pursuant to Article 2.9 (commencing with Section 14088) and Chapter 8 (commencing with Section 14200).

(4) Where the department or the California Medical Assistance Commission has entered into contracts with any persons or entities pursuant to Section 14087.47, Article 2.91 (commencing with Section 14089), or Article 2.97 (commencing with Section 14093).

(d) A Medi-Cal managed care plan shall not be required to provide the statement described in paragraph (1) of subdivision (b) in a service area in which none of the hospitals, health facilities, clinics, medical groups, or independent practice associations with which it contracts limit or restrict any of the reproductive services described in the statement.

(e) This section shall not apply to specialized health care service plans.

(Added by Stats. 2000, Ch. 347, Sec. 4. Effective January 1, 2001.)



14016.9

Where determined to be cost effective, the department shall utilize the earnings clearance system to verify the eligibility of persons who have applied for or are receiving benefits pursuant to Sections 14005.4 and 14005.7.

(Amended by Stats. 1985, Ch. 1354, Sec. 11.)



14016.10

The department shall implement the federal requirement under Section 4603 of the Omnibus Budget Reconciliation Act of 1990 (P.L. 101?508) which provides for the continuity of Medi-Cal coverage during pregnancy and the post partum period for pregnant women who were certified as Medi-Cal eligible.

(Added by Stats. 1991, Ch. 1062, Sec. 1. Effective October 14, 1991.)



14017

On a regional pilot project basis, the department may issue an identification card to a person eligible for Medi-Cal program benefits under Section 14005.1, 14005.4, or 14005.7 who is certified, but is not in possession of a valid California driver?s license or identification card issued by the Department of Motor Vehicles. The identification card shall contain his or her picture, social security number, identifying characteristics, and signature. This provision shall not apply to:

(a) Persons age 12 and under.

(b) Recipients of aid under Title XVI of the Social Security Act.

(c) Persons in long-term institutional status.

(Amended by Stats. 1982, Ch. 327, Sec. 224. Effective June 30, 1982.)



14017.1

The Joint Legislative Audit Committee shall conduct an audit of one or more county eligibility departments.

(Amended by Stats. 2001, Ch. 745, Sec. 247. Effective October 12, 2001.)



14017.5

The department shall not issue identification cards to Medi-Cal recipients on a statewide basis until (1) a pilot project has been completed which indicates that the General Fund savings from reduced unauthorized use of Medi-Cal cards more than offsets the costs of issuing the identification cards, and (2) the Legislature has specifically appropriated the funds necessary to issue identification cards to Medi-Cal beneficiaries.

If identification cards are issued by the department on a pilot project or statewide basis, the department shall notify providers that current Medi-Cal beneficiaries have been issued identification cards in accordance with Section 14017. At that time, it shall be the responsibility of the provider prior to rendering nonemergency Medi-Cal reimbursable services to persons presenting themselves as Medi-Cal beneficiaries to verify the person?s identity by matching the name and signature on their identification card issued by the department or their valid California driver?s license or California identification card issued by the Department of Motor Vehicles, against a signature executed at the time of service and further by visually verifying their likeness to the photograph on the identification card or driver?s license. If the provider complies in good faith, he or she shall not be held responsible by having payments withheld by the state.

(Amended by Stats. 1982, Ch. 1014, Sec. 1.)



14017.6

For the purposes of this chapter, all references to ?the Medi-Cal card,? identified in Section 14017.8, shall be deemed to also be a reference to the benefits identification card, identified in Section 14017.7.

(Added by Stats. 2001, Ch. 171, Sec. 36. Effective August 10, 2001.)



14017.7

(a) In addition to the issuance of Medi-Cal cards, pursuant to Section 14017.8, the department may issue a benefits identification card for the purpose of identifying an individual who has been determined eligible for health care benefits under this chapter or health care benefits under another health care program administered by the department, or both.

(b) The department may also issue a benefits identification card for the purpose of identifying an individual who has been determined eligible to receive health care services from a Medi-Cal provider under one of the following programs:

(1) The Healthy Families Program under Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code.

(2) The Access for Infants and Mothers Program under Part 6.3 (commencing with Section 12695) of Division 2 of the Insurance Code.

(c) In no event shall a benefits identification card be issued to an individual described in subdivision (a) or (b) unless appropriate and adequate safeguards have been implemented to ensure all of the following:

(1) If the individual has been determined eligible for health care benefits under another health care program administered by the department or a program identified in subdivision (b), that health care program pays for any and all health care benefits delivered to the individual by that health care program.

(2) State funds appropriated to or federal Medicaid financial participation claimed by the Medi-Cal program shall only be used for the delivery of health care benefits authorized pursuant to this chapter.

(d) The individual described in subdivision (a) or (b) may present the benefits identification card to obtain health care benefits for which that individual has been determined eligible under this chapter, or health care benefits under another health care program administered by the department or a program identified in subdivision (b), or all of them.

(e) Where applicable, all laws, regulations, restrictions, conditions, and terms of participation regarding the possession, billing, and use of Medi-Cal cards shall also apply to a benefits identification card.

(f) For the purposes of this section, ?benefits? includes medically necessary services, goods, supplies, or merchandise.

(Amended by Stats. 2011, Ch. 29, Sec. 9. Effective June 29, 2011.)



14017.8

Each person eligible under Section 14005.1 and each person eligible under Section 14005.4 or 14005.7 who is certified eligible shall be provided, by the department, with a Medi-Cal card certifying his or her status, identification number, expiration date and his or her entitlements, insofar as these do not require specific prior authorization. The department shall determine the form of the Medi-Cal card. The cards shall be for a term as determined by the department and, unless canceled for cause, shall entitle individuals to care and service as indicated. Cause for cancellation shall exist when the person dies, loses state residence, is found to be ineligible, or has been issued a new Medi-Cal card.

(Added by Stats. 1985, Ch. 1354, Sec. 12.)



14018

(a) (1) The Medi-Cal card shall be authorization for payment for health care services rendered, during and subsequent to the month of application of a person eligible under Section 14005.1, or a person eligible under Section 14005.4 or 14005.7 who is certified by the department.

(2) The Medi-Cal card shall be signed and dated in the space provided on the card by the beneficiary upon receipt of the card and prior to presentation of the card for any service. This paragraph shall not apply to either of the following:

(A) Persons 17 years of age and under.

(B) Persons in long-term care.

(b) Notwithstanding subdivision (a), any person with a Medi-Cal card who receives medical assistance for home and facility care may be ineligible for payment for periods of time, including partial months of ineligibility, as determined pursuant to Section 14015 and in accordance with Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.).

(c) This section shall be implemented pursuant to the requirements of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) and any regulations adopted pursuant to that act, and only to the extent that federal financial participation is available.

(d) To the extent that regulations are necessary to implement this section, the department shall promulgate regulations using the nonemergency regulatory process described in Article 5 (commencing with Section 11346) of Chapter 3.5 of Part 1 of Division 3 of the Government Code.

(e) It is the intent of the Legislature that the provisions of this section shall apply prospectively to any individual to whom the act applies commencing from the date regulations adopted pursuant to this act are filed with the Secretary of State.

(Amended by Stats. 2008, Ch. 379, Sec. 11. Effective January 1, 2009.)



14018.1

The department shall prospectively notify a Medi-Cal managed care plan of the date of the regularly scheduled annual redetermination of a Medi-Cal beneficiary in a disabled aid category, who is enrolled in that plan and where eligibility redetermination is the responsibility of the department. Nothing in this section shall provide a beneficiary with additional Medi-Cal coverage due to the department?s failure to provide this notice.

(Added by Stats. 2001, Ch. 742, Sec. 1. Effective January 1, 2002.)



14018.2

(a) Reimbursement shall not be denied to any qualified health care provider for care rendered to an eligible Medi-Cal beneficiary for the sole reason that a proof of eligibility label does not accompany the bill.

Proof of eligibility labels may, however, continue to be used as such and shall be made available to an eligible Medi-Cal beneficiary through the local office which has determined the person?s eligibility or through the department. The provider may submit machine-reproduced copies of the beneficiary Medi-Cal card for billing purposes as long as the copy is made from the original unaltered Medi-Cal card under circumstances controlled by the provider, for example, on the premises of the provider with copying equipment controlled by the provider.

(b) It shall remain the responsibility of a Medi-Cal beneficiary to provide information and evidence of Medi-Cal eligibility, restrictions on the eligibility, and non-Medi-Cal health coverage, to that person?s health care providers, if this information is requested by those providers prior to rendering services to that beneficiary.

(c) It shall be the responsibility of the provider prior to rendering Medi-Cal reimbursable services to persons presenting themselves as Medi-Cal beneficiaries to make a good faith effort to verify the person?s identity, if the person is not known to the provider, by matching the name and signature on his or her Medi-Cal card against the signature on a valid California driver?s license, or California identification card issued by the Department of Motor Vehicles, or another type of picture identification card or other credible document of identification. When the provider verifies the beneficiary?s identity with a signed Medi-Cal card and one of the documents described above, the state will deem this to be a good faith effort. If the provider does not make a good faith effort of reasonable identification prior to rendering Medi-Cal reimbursable services and renders services to a presenting person who is ineligible for those Medi-Cal services, payment for those services may later be disallowed.

This provision shall not apply to:

(1) Persons 17 years of age and under.

(2) Persons in long-term care.

(3) Persons receiving emergency services.

(d) Notwithstanding subdivision (b) of this section, county welfare departments may provide Medi-Cal eligibility information to other governmental agencies and their designated agents as necessary for proper administration of the Medi-Cal program.

(e) If a hospital obtains proof of Medi-Cal eligibility for a patient subsequent to the date of service, it shall be the responsibility of the hospital to provide all information regarding that person?s Medi-Cal eligibility to all hospital-based providers, ambulance transportation services providers, providers that provide ambulance transportation services through the ?911? emergency response system, and other hospital-based providers of professional services that bill separately for all services associated with the person?s treatment in the hospital rendered during the same time period for which the hospital is submitting a claim. The hospital may inform the provider that the person?s Medi-Cal eligibility is pending, before a final determination is made on the patient?s Medi-Cal application, to satisfy the requirements of this subdivision. If the provider or the provider?s agent obtains this information from the hospital, the requirement has been satisfied.

(f) For purposes of this section, the following definitions apply:

(1) ?Hospital-based provider? means an anesthesiologist, radiologist, pathologist, emergency room physician, or other physician or a group of physicians providing medical services at the hospital.

(2) ?Hospital-based professional services? means services performed for a patient while at a hospital, related to the patient?s hospital stay, and known to the hospital, including, but not limited to, diagnostic, laboratory, therapeutic, and radiologic services.

(Amended by Stats. 2009, Ch. 511, Sec. 1. Effective January 1, 2010.)



14018.4

(a) Reimbursement shall not be denied to any hospital, licensed primary care clinic, or long-term health care facility as defined in Section 1326 of the Health and Safety Code for care rendered to an eligible Medi-Cal beneficiary for the sole reason that a proof of eligibility label does not accompany the bill, so long as the claim includes other appropriate documentation of eligibility.

(b) The director shall require county welfare departments to issue, upon the request of a hospital, licensed primary care clinic, or long-term health care facility as defined in Section 1326 of the Health and Safety Code providing care to an eligible Medi-Cal beneficiary, replacement Medi-Cal proof of eligibility labels or other appropriate documentation of eligibility to the requester, if all of the following conditions are met:

(1) The hospital, licensed primary care clinic, or long-term health care facility as defined in Section 1326 of the Health and Safety Code attempted to obtain a label from the beneficiary at the time the service was provided.

(2) The hospital, licensed primary care clinic, or long-term health care facility as defined in Section 1326 of the Health and Safety Code made a subsequent attempt to obtain a label or other appropriate documentation from the beneficiary.

(c) Notwithstanding subdivision (a), the director shall require that the replacement proof of eligibility label or other appropriate documentation of eligibility provided pursuant to subdivision (b) accompany the bill of the hospital, the licensed primary care clinic, or the long-term health care facility as defined in Section 1326 of the Health and Safety Code.

(d) This section shall remain in effect only until both the Secretary of the Senate and the Chief Clerk of the Assembly have received certification by registered mail from the Director of Health Services, that the automated eligibility verification system required by Section 14042 is operative for all counties and has been demonstrated to be accurate for each county at the 97-percent level as required by Section 14042 and as of that date is repealed.

(Amended by Stats. 1987, Ch. 1161, Sec. 3. Repealed as of date prescribed by its own provisions.)



14018.5

Notwithstanding any other provision of law, Section 3275 of the Civil Code does not apply to Medi-Cal reimbursement or prior authorization.

(Added by Stats. 1999, Ch. 146, Sec. 36. Effective July 22, 1999.)



14018.7

(a) Notwithstanding any other provision of law, neither a member of the governing body of the commission nor a member of any advisory panel to the governing body shall be deemed to be interested in a contract entered into by the commission within the meaning of Article 4 (commencing with Section 1090) of Chapter 1 of Division 4 of Title 1 of the Government Code if all of the following apply:

(1) The board of supervisors or the governing body appointed the individual to represent the interests of physicians, health care practitioners, hospitals, pharmacies, or other health care organizations.

(2) The contract authorizes the individual or the organization the individual represents to provide services under the local initiative.

(3) The contract contains substantially the same terms and conditions as contracts entered into with other individuals or organizations that the individual was appointed to represent.

(4) The individual does not influence or attempt to influence any advisory panel, the governing body, or any member of the governing body to enter into the contract.

(5) The individual discloses the interest to the governing body and the advisory panel, if applicable, and abstains from voting on the contract.

(6) The governing body and the advisory panel, if applicable, notes the disclosure and abstention in its official records and authorizes the contract in good faith by a vote of its membership sufficient for that purpose without counting the vote of the individual.

(b) (1) For purposes of this section, ?commission? means a nonprofit corporation established in Kern County to operate the local health plan and other health care programs owned by, or operated in, Kern County.

(2) The commission shall be considered a public entity for purposes of Division 3.6 (commencing with Section 810) of Title 1 of the Government Code.

(c) For purposes of this section, ?governing body? means the board of directors of the nonprofit corporation established in Kern County, and ?board of supervisors? means the Kern County Board of Supervisors.

(d) The commission may enter into agreements under Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code.

(Amended by Stats. 2004, Ch. 228, Sec. 10.3. Effective August 16, 2004.)



14019

Notwithstanding the provisions of Section 14018, except as provided in Sections 14019.1 and 14019.6, a Medi-Cal card shall be authorization for payment for health care services rendered, under conditions prescribed by the director and to the extent required by federal law, during any of the three months immediately prior to the month in which application was made, and for which such person would have otherwise been eligible.

(Amended by Stats. 1982, Ch. 328, Sec. 13. Effective June 30, 1982.)



14019.3

(a) A beneficiary or any person on behalf of a beneficiary who has paid for medically necessary health care services, otherwise covered by the Medi-Cal program, received by the beneficiary shall be entitled to a return from a provider or directly from the department of any part of the payment that meets all of the following:

(1) Was rendered during the 90-day period prior to application for, his or her Medi-Cal card, or after application for but prior to the issuance of, his or her Medi-Cal card, for which the card authorizes payment under Section 14018 or 14019, or was charged to the beneficiary as excess copayment during the period after issuance of his or her Medi-Cal card.

(2) Is not payable by a third party under contractual or other legal entitlement.

(3) Was not used to satisfy his or her paid or obligated liability for health care services or to establish eligibility.

(b) To the extent permitted by federal law, whether or not a facility actually evicts a beneficiary, a beneficiary who may validly be evicted pursuant to Section 1439.7 of the Health and Safety Code, and who has received and paid for health care services otherwise covered by the Medi-Cal program shall not be entitled to the return from a provider of any part of the payment for which service was rendered during any period prior to the date upon which knowledge is acquired by a provider of the application of a beneficiary for Medi-Cal or the date of application for Medi-Cal, whichever is later.

(c) Upon presentation of the Medi-Cal card or other proof of eligibility, a provider shall submit a Medi-Cal claim for reimbursement, subject to the rules and regulations of the Medi-Cal program.

(d) Notwithstanding subdivision (c), payment received from the state in accordance with Medi-Cal fee structures shall constitute payment in full, except that a provider, after making a full refund to the department of any Medi-Cal payments received for services, may recover all provider fees to the extent that any other contractual entitlement, including, but not limited to, a private group or indemnification insurance program, is obligated to pay the charges for the care provided a beneficiary.

(e) A provider shall return any and all payments made by a beneficiary, or any person on behalf of a beneficiary, other than a third party obligated to pay charges by reason of a beneficiary?s other contractual or legal entitlement for Medi-Cal program covered services upon receipt of Medi-Cal payment.

(f) To the extent permitted by federal law, the department shall waive overpayments made to a pharmacy provider that would otherwise be reimbursable to the department for prescription drugs returned to a pharmacy provider from a nursing facility upon discontinuation of the drug therapy or death of a beneficiary.

(g) The department shall ensure payment to a beneficiary from a provider. A provider shall be notified in writing by the department when a beneficiary has submitted a claim to the department for reimbursement of services provided during the periods specified in paragraph (1) of subdivision (a). If a provider is not currently enrolled in the Medi-Cal program, the department shall assist in that enrollment. Enrollment in the Medi-Cal program may be made retroactive to the date the service was rendered.

(h) If a provider fails or refuses to reimburse a beneficiary for services provided during the periods specified in paragraph (1) of subdivision (a), within 90 days of receipt by the department of a written request by a beneficiary or a representative of a beneficiary, the department may take enforcement action that may include, but shall not be limited to, any or all of the following:

(1) Withholding of future provider payments.

(2) Suspension of a provider from participation in the Medi-Cal program.

(3) Recoupment of funds from a provider.

(i) If a provider fails or refuses to reimburse a beneficiary within 90 days after receipt by the department of a written request from a beneficiary or a representative of a beneficiary, the department shall directly reimburse a beneficiary for medically necessary health care expenses incurred during the periods specified in paragraph (1) of subdivision (a). The department shall reimburse a beneficiary only to the extent that federal financial participation is available and only when the claim meets all of the following criteria:

(1) The service was a covered benefit under the Medi-Cal program.

(2) The provider was an enrolled Medi-Cal provider at the time the service was rendered.

(3) The service was ordered by a health care provider, within the scope of his or her practice.

(4) The beneficiary is eligible for reimbursement, as specified in subdivision (a).

(5) The reimbursement shall be the amount paid by the beneficiary, not to exceed the rate established for that service under the Medi-Cal program.

(j) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of the Government Code, this section may be implemented with a provider bulletin or similar notification, without any further regulatory action.

(Amended by Stats. 2003, Ch. 230, Sec. 58. Effective August 11, 2003.)



14019.4

(a) A provider of health care services who obtains a label or copy from the Medi-Cal card or other proof of eligibility pursuant to this chapter shall not seek reimbursement nor attempt to obtain payment for the cost of those covered health care services from the eligible applicant or recipient, or a person other than the department or a third-party payor who provides a contractual or legal entitlement to health care services.

(b) Whenever a service or set of services rendered to a Medi-Cal beneficiary results in the submission of a claim in excess of five hundred dollars ($500), and the beneficiary has given the provider proof of eligibility to receive the service or services, the provider shall issue the beneficiary a receipt to document that appropriate proof of eligibility has been provided. The form and content of those receipts shall be determined by the provider but shall be sufficient to comply with the intent of this subdivision. Nursing facilities and all categories of intermediate care facilities for the developmentally disabled are exempt from the requirements of this subdivision.

(c) In addition to being subject to applicable sanctions set forth in law or regulation, a provider of health care services who obtains a label from, or copy of, the Medi-Cal card or other proof of eligibility pursuant to this chapter, and who subsequently pursues reimbursement or payment for the cost of covered services from the beneficiary or fails to cease collection efforts against the beneficiary for covered services as required by subdivision (d), may be subject to a penalty, payable to the department, not to exceed three times the amount payable by the Medi-Cal program. In implementing this subdivision, mitigating circumstances, which include, but are not limited to, clerical error and good faith mistake, shall be considered when assessing the penalty. Providers subject to penalties under this subdivision shall have the right to appeal the assessed penalty, consistent with department procedures.

(d) When a Medi-Cal provider receives proof of a patient?s Medi-Cal eligibility and that provider has previously referred an unpaid bill for services rendered to the patient to a debt collector, the Medi-Cal provider shall promptly notify the debt collector of the patient?s Medi-Cal coverage, instruct the debt collector to cease collection efforts on the unpaid bill for the covered services, and notify the patient accordingly.

(e) If a patient provides proof of Medi-Cal eligibility to a debt collector, and the debt collector fails to notify the provider of this proof, the provider shall not be responsible for ensuring that collection efforts against the patient cease pursuant to subdivision (d) until either the patient or the debt collector provides the provider with proof of the patient?s Medi-Cal eligibility.

(f) A Medi-Cal provider or debt collector shall be deemed to be in violation of subdivision (a) of Section 1785.25 of the Civil Code if more than 30 days after receiving proof of Medi-Cal coverage the provider or debt collector does either of the following:

(1) Furnishes information regarding the rendering of the Medi-Cal covered services to a consumer credit reporting agency.

(2) Fails to provide corrections of, or instructions to delete, as appropriate, information regarding Medi-Cal covered services previously furnished by that Medi-Cal provider or debt collector to a consumer reporting agency.

(g) This section shall not apply to the Medi-Cal share of cost owed by a Medi-Cal beneficiary, unless the beneficiary?s share of cost has been met for the month in which services were rendered.

(h) For purposes of this section, ?debt collector? includes any person who regularly engages in debt collection, as defined by Section 1788.2 of the Civil Code, but does not include the original Medi-Cal provider.

(Amended by Stats. 2009, Ch. 511, Sec. 2. Effective January 1, 2010.)



14019.5

Nothing in this chapter shall be construed as imposing any control over the management of any medical or health care facility, except that each such facility shall be required to comply with reasonable standards for certification to participate in the program provided by this chapter.

(Amended by Stats. 1971, Ch. 577.)



14019.6

Notwithstanding any other provision of law, no person, whose property reserve exceeds the property limit, may establish eligibility for any of the three months immediately prior to the month in which application was made, by spenddown of such excess property.

(Added by Stats. 1982, Ch. 328, Sec. 15. Effective June 30, 1982.)



14019.7

(a) Notwithstanding Section 14019.4 and if permitted by federal law, a relative of a skilled nursing facility resident who is a beneficiary under this chapter may pay an additional amount to the facility to enable the resident to obtain requested noncovered services, such as a private room, telephone, or television, or for bed hold days that exceed a period paid for under the state plan.

(b) The additional charge for requested noncovered services shall not exceed the amount charged to private pay residents. The additional charge for bed hold days shall not exceed the rate paid for by the Medi-Cal program for a covered bed hold day. The additional charge for a private room shall not exceed the difference between the private pay rate for a semiprivate room and a private room.

(c) Prior to accepting supplemental payment for holding a bed for a resident in a facility, a facility shall disclose to the relative the resident?s right under federal law to be readmitted without charge upon the first availability of a bed in a semiprivate room in that facility, other state and federal laws regarding bed hold rights, the average number of bed vacancies at that facility for the past month, and the current number of bed vacancies. Written information regarding bed vacancies shall be provided to the relative at the first available opportunity.

(d) The ability of a resident?s relative to pay an additional amount for noncovered services shall not be a condition of admission.

(Added by Stats. 2004, Ch. 661, Sec. 2. Effective January 1, 2005.)



14020

All sections of this chapter shall remain in operation during such times as grants-in-aid are provided or made available to the state on the basis of a state plan approved by the federal government for medical assistance pursuant to provisions of the Federal Social Security Act, as amended.

(Amended by Stats. 1969, Ch. 21.)



14021

Notwithstanding any other provision of this chapter, health care shall include the following mental health and substance use disorder services:

(a) Mental health services provided by a county or a city.

(b) Mental health services provided in a community mental health service or in a community mental health center organized under the federal Community Mental Health Centers Act of 1963. No amount shall be paid for that portion of the total costs of care and services in a federally funded community mental health center which may be compensated by the United States government under the federal Community Mental Health Centers Act of 1963. No amount shall be paid to a community mental health service or a federally funded community mental health center unless the community mental health service or the federally funded community mental health center participates in a county or city mental health performance contract pursuant to Section 5650.

(c) Drug Medi-Cal outpatient substance use disorder services under the jurisdiction of the department provided by a county provider certified under this chapter or a private provider certified under this chapter which has an approved contract with the county or with the department to provide covered substance use disorder services.

(d) Inpatient hospital services in an institution for mental diseases to persons of all ages, provided that the institution for mental diseases is certified as a psychiatric hospital under Title XVIII of the federal Social Security Act and regulations issued thereunder.

Notwithstanding Section 14157, no money in the State Health Care Deposit Fund shall be expended for the purposes of this section unless the Legislature specifically appropriates money for the purposes of this section.

The amendment of this subdivision enacted at the 1972 Regular Session of the Legislature does not constitute a change in, but is declaratory of, the preexisting law.

(e) (1) Other diagnostic, screening, preventive, or remedial rehabilitative services for the maximum restoration of an individual to the best possible functional level.

(2) Paragraph (1) includes any medical or remedial services provided in a facility, home, or other setting, that are recommended by a physician or other licensed practitioner of the healing arts within the scope of his or her practice under state law.

(Amended by Stats. 2012, Ch. 36, Sec. 72. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



14021.3

The state plan for medical assistance under Medicaid pursuant to Section 1915(g) of Title 19 of the federal Social Security Act, as amended by Public Law 99-272 (42 U.S.C. Section 1396n(g)), shall include targeted case management services as a benefit under the specialty mental health services Medi-Cal program.

(Amended (as added by Stats. 1987, Ch. 1385, Sec. 1) by Stats. 2012, Ch. 34, Sec. 222. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34.)



14021.30

(a) It is the intent of the Legislature to transfer to the State Department of Health Care Services, no later than July 1, 2012, the administration of the Drug Medi-Cal program from the State Department of Alcohol and Drug Programs. It is further the intent of the Legislature that this transfer should happen efficiently and effectively, with no unintended interruptions in service delivery. This transfer is intended to do all of the following:

(1) Improve access to alcohol and drug treatment services, including a focus on recovery and rehabilitation services.

(2) More effectively integrate the financing of services, including the receipt of federal funds.

(3) Improve state accountability and outcomes.

(4) Provide focused, high-level leadership for behavioral health services.

(b) Effective July 1, 2012, the administrative functions for the Drug Medi-Cal program that were previously performed by the State Department of Alcohol and Drug Programs are transferred to the department.

(c) Notwithstanding subdivision (b), the department and the State Department of Alcohol and Drug Programs may conduct transition activities prior to July 1, 2012, that are necessary to ensure the efficient and effective transfer of Drug Medi-Cal program functions by that date in accordance with the transition plan described in Section 14021.31.

(d) After July 1, 2012, and through the quarter ending June 30, 2014, the department shall provide quarterly updates to the Legislature, key stakeholders, and the public on the steps foreseen, planned, and completed for the Drug Medi-Cal transfer, noting areas of concern, delay, or disruption, as the program fully transitions to the State Department of Health Care Services. These updates shall include information on continuity of care for beneficiaries and any access issues to care that arise as a result of or within the Drug Medi-Cal transfer. The State Department of Health Care Services shall convene meetings with interested stakeholders, including legislative representatives, either in preparation for or at the release of these quarterly updates. The first of these quarterly updates shall be released no later than October 1, 2012.

(Amended by Stats. 2012, Ch. 36, Sec. 73. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



14021.31

The department, in collaboration with the State Department of Alcohol and Drug Programs, shall develop an administrative and programmatic transition plan to guide the transfer of the Drug Medi-Cal program to the department effective July 1, 2012.

(a) Commencing no later than July 15, 2011, the department, together with the State Department of Alcohol and Drug Programs, shall convene stakeholders to receive input from consumers, family members, providers, counties, and representatives of the Legislature concerning the transfer of the administration of Drug Medi-Cal functions currently performed by the State Department of Alcohol and Drug Programs to the department. This consultation shall inform the creation of an administrative and programmatic transition plan that shall include, but is not limited to, the following components:

(1) Plans for how to review monthly billing from counties to monitor and prevent any disruptions of service to Drug Medi-Cal beneficiaries during and immediately after the transition, and a description of how the department intends to approach the longer-term development of measures for access and quality of service.

(2) A detailed description of the Drug Medi-Cal administrative functions currently performed by the State Department of Alcohol and Drug Programs.

(3) Explanations of the operational steps, timelines, and key milestones for determining when and how each of these functions will be transferred. These explanations shall also be developed for the transition of position and staff serving the Drug Medi-Cal program and how these will relate to and align with positions for the Medi-Cal program at the department. The department shall consult with the Department of Personnel Administration in developing this aspect of the transition plan.

(4) A list of any planned or proposed changes or efficiencies in how the functions will be performed, including the anticipated fiscal and programmatic impacts of the changes.

(5) A detailed organization chart that reflects the planned staffing at the department, taking into account the requirements of subparagraphs (A) to (C), inclusive, and includes focused, high-level leadership for behavioral health issues.

(6) A description of how stakeholders were included in the initial planning process to formulate the transition plan, and a description of how their feedback will be taken into consideration after transition activities are underway.

(b) The department, together with the State Department of Alcohol and Drug Programs, shall convene and consult with stakeholders at least once following production of a draft of the transition plan and before submission of that plan to the Legislature. Continued consultation with stakeholders shall occur in accordance with the requirement in subparagraph (F) of paragraph (1).

(Amended by Stats. 2012, Ch. 728, Sec. 197. Effective January 1, 2013.)



14021.33

A regulation or order concerning the Drug Medi-Cal Treatment Program adopted by the State Department of Alcohol and Drug Programs pursuant to former Chapter 3.4 (commencing with Section 11758.40) of Part 1 of Division 10.5 of the Health and Safety Code, as in effect preceding the effective date of the act that added this section, shall remain in effect and shall be fully enforceable, unless and until the readoption, amendment, or repeal of the regulation or order by the department, or until it expires by its own terms.

(Added by Stats. 2012, Ch. 36, Sec. 74. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



14021.35

(a) The department shall prepare and submit amendments to the Medicaid state plan and apply for any necessary waivers in order to obtain federal financial participation to implement Drug Medi-Cal Treatment Program provisions contained in Section 14124.24.

(b) Upon federal approval for federal financial assistance, the department, in consultation with the State Department of Alcohol and Drug Programs, shall define the Drug Medi-Cal services, as needed, shall establish the standards under which those services qualify as Drug Medi-Cal reimbursable services, and shall develop appropriate rates of reimbursement for those services, subject to utilization controls.

(Amended by Stats. 2012, Ch. 36, Sec. 75. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



14021.4

(a) California?s plan for federal Medi-Cal grants for medical assistance programs, pursuant to Subchapter XIX (commencing with Section 1396) of Title 42 of the United States Code, shall accomplish the following objectives:

(1) Expansion of the location and type of therapeutic services offered to persons with mental illnesses under Medi-Cal by the category of ?other diagnostic, screening, preventative, and rehabilitative services? which is available to states under the federal Social Security Act and its implementing regulations (42 U.S.C. Sec. 1396d(a)(13); 42 C.F.R. 440.130).

(2) Expansion of federal financial participation in the costs of specialty mental health services provided by local mental health plans or under contract with the mental health plans.

(3) Expansion of the location where reimbursable specialty mental health services can be provided, including home, school, and community based sites.

(4) Expansion of federal financial participation for services which meet the rehabilitation needs of persons with mental illnesses, including, but not limited to, medication management, functional rehabilitation assessments of clients, and rehabilitative services which include remedial services directed at restoration to the highest possible functional level for persons with mental illnesses and maximum reduction of symptoms of mental illness.

(5) Improvement of fiscal systems and accountability structures for specialty mental health services, costs, and rates, with the goal of achieving federal fiscal requirements.

(b) The department?s state plan revision shall be completed with review and comments by the California Mental Health Directors Association and other appropriate groups.

(c) Services under the rehabilitative option shall be limited to specialty mental health plans certified to provide Medi-Cal under this option.

(d) It is the intent of the Legislature that the rehabilitation option of the state Medicaid plan be implemented to expand and provide flexibility to treatment services and to increase the federal participation without increasing the costs to the General Fund.

(e) The department shall review and revise the quality assurance standards and guidelines required by Section 14725 to ensure that quality services are delivered to the eligible population. Any reviews shall include, but not be limited to, appropriate use of mental health professionals, including psychiatrists, in the treatment and rehabilitation of clients under this model. The existing quality assurance standards and guidelines shall remain in effect until the adoption of the new quality assurance standards and guidelines.

(f) Consistent with services offered to persons with mental illnesses under the Medi-Cal program, as required by this section, it is the intent of the Legislature for the department to include care and treatment of persons with mental illnesses who are eligible for the Medi-Cal program in facilities with a bed capacity of 16 beds or less.

(Amended by Stats. 2012, Ch. 34, Sec. 223. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34.)



14021.5

(a) Notwithstanding any other provision of law, rates for reimbursing specialty mental health and substance use disorder services allowable under the Medi-Cal program and rendered to Medi-Cal beneficiaries shall continue to be based on the upper limits allowable under federal law and regulations for services provided prior to July 1, 1980, on the lower of reasonable cost and customary charges for services provided July 1, 1980, through June 30, 1982, and on the lowest of reasonable cost, customary charges, and rates paid by the Medi-Cal program for services provided July 1, 1982, through June 30, 1984.

(b) The Legislature hereby states and declares that this section does not constitute a change in, but is declaratory of, existing law and that rates for reimbursing specialty mental health and substance use disorder services to Medi-Cal beneficiaries under the Medi-Cal program in previous fiscal years were based upon the lower of reasonable costs or customary charges.

(c) The department shall promulgate emergency regulations relating to claims submission and establishing rates and a ratesetting methodology for determining reimbursement of specialty mental health and substance use disorder services allowable under the Medi-Cal program and rendered to Medi-Cal beneficiaries. The methodology and rates shall reflect the most recently completed cost reports and shall be effective commencing July 1, 1984.

(d) Notwithstanding any other law, rates for reimbursing specialty mental health services allowable under the Medi-Cal program and rendered to Medi-Cal beneficiaries shall be effective from July 1 through June 30 of the fiscal year in which these rates are established.

(e) Notwithstanding any other law, rates for reimbursing substance use disorder services allowable under the Medi-Cal program and rendered to Medi-Cal beneficiaries shall be effective from July 1 through June 30 of the fiscal year in which these rates are established.

(Amended by Stats. 2012, Ch. 34, Sec. 224. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34.)



14021.51

(a) For purposes of this chapter, ?LAAM? means levoalphacetylmethadol.

(b) (1) The department shall establish a narcotic replacement therapy dosing fee for methadone and LAAM.

(2) In addition to the narcotic replacement therapy dosing fee provided for pursuant to paragraph (1), narcotic treatment programs shall be reimbursed for the ingredient costs of methadone or LAAM dispensed to Medi-Cal beneficiaries. These costs may be determined on an average daily dose of methadone or LAAM, as set forth by the department.

(c) Reimbursement for narcotic replacement therapy dosing and ancillary services provided by narcotic treatment programs shall be based on a per capita uniform statewide daily reimbursement rate for each individual patient, as established by the department. The uniform statewide daily reimbursement rate for narcotic replacement therapy dosing and ancillary services shall be based upon, where available and appropriate, all of the following:

(1) The outpatient rates for the same or similar services under the fee-for-service Medi-Cal program.

(2) Cost report data.

(3) Other data deemed reliable and relevant by the department.

(4) The rate studies completed pursuant to Section 54 of Chapter 197 of the Statutes of 1996.

(d) The uniform statewide daily reimbursement rate for ancillary services shall not exceed, for individual services or in the aggregate, the outpatient rates for the same or similar services under the fee-for-service Medi-Cal program.

(e) The uniform statewide daily reimbursement rate shall be established after consultation with narcotic treatment program providers and county alcohol and drug program administrators.

(f) Reimbursement for narcotic treatment program services shall be limited to those services specified in state law and state and federal regulations governing the licensing and administration of narcotic treatment programs. These services shall include, but are not limited to, all of the following:

(1) Admission, physical evaluation, and diagnosis.

(2) Drug screening.

(3) Pregnancy tests.

(4) Narcotic replacement therapy dosing.

(5) Intake assessment, treatment planning, and counseling services. Frequency of counseling or medical psychotherapy, outcomes, and rates shall be addressed through regulations adopted by the department. For purposes of this paragraph, these services include, but are not limited to, substance abuse services to pregnant and postpartum Medi-Cal beneficiaries.

(g) Reimbursement under this section shall be limited to claims for narcotic treatment program services at the uniform statewide daily reimbursement rate for these services. These rates shall be exempt from the requirements of Section 14021.6.

(h) (1) Reimbursement to narcotic treatment program providers shall be limited to the lower of either the uniform statewide daily reimbursement rate, pursuant to subdivision (c), or the provider?s usual and customary charge to the general public for the same or similar service.

(2) (A) Reimbursement paid by a county to a narcotic treatment program provider for services provided to any person subject to Section 1210.1 or 3063.1 of the Penal Code, and for which the individual client is not liable to pay, does not constitute a usual and customary charge to the general public for the purposes of this section.

(B) Subparagraph (A) does not constitute a change in, but is declaratory of, existing law.

(i) No program shall be reimbursed for services not rendered to or received by a patient of a narcotic treatment program.

(j) Reimbursement for narcotic treatment program services provided to substance abusers shall be administered by the department and counties electing to participate in the program. Utilization and payment for these services shall be subject to federal Medicaid and state utilization and audit requirements.

(Added by Stats. 2012, Ch. 36, Sec. 76. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



14021.52

(a) (1) The Legislature finds and declares all of the following:

(A) Medical treatment for indigent patients who are not eligible for Medi-Cal is essential to protecting the public health.

(B) The Legislature supports the adoption of standardized and simplified forms and procedures in order to promote the drug treatment of indigent patients who are not eligible for Medi-Cal.

(C) Providers should not be required by the state to subsidize the medical treatment provided to indigent patients who are not eligible for Medi-Cal.

(D) The Legislature supports the therapeutic value of indigent patients who are not eligible for Medi-Cal contributing some level of fees for drug treatment services in order to support the goals of those drug treatment services.

(2) It is the intent of the Legislature in enacting this section to encourage narcotic treatment program providers to serve indigent patients who are not eligible for Medi-Cal. It is also the intent of the Legislature that the department allow narcotic treatment program providers to charge therapeutic fees for providing drug treatment to indigent patients who are not eligible for Medi-Cal if the providers establish a fee scale that complies with the documentation requirements established pursuant to this section and federal law.

(b) (1) The Legislature recognizes that narcotic treatment program providers are reimbursed for controlled substances provided under the Drug Medi-Cal Treatment Program, also known as Drug Medi-Cal, and pursuant to federal law at a rate that is the lower of the per capita uniform statewide daily reimbursement or Drug Medi-Cal rate, or the provider?s usual and customary charge to the general public for the same or similar services.

(2) It furthers the intent of the Legislature to ensure that narcotic treatment programs in the state are able to serve indigent clients and that there is an exception to the reimbursement requirements described in paragraph (1), as the federal law has been interpreted by representatives with the federal Centers for Medicare and Medicaid Services. Pursuant to this exception, if a narcotic treatment program provider that is serving low-income non-Drug Medi-Cal clients complies with a federal requirement for the application of a sliding indigency scale, the reduced charges under the sliding indigency scale shall not lower the provider?s usual and customary charge determination for purposes of Medi-Cal reimbursement.

(c) A licensed narcotic treatment program provider that serves low-income non-Drug Medi-Cal clients shall be deemed in compliance with federal and state law, for purposes of the application of the exception described in paragraph (2) of subdivision (b), and avoid audit disallowances, if the provider implements a sliding indigency scale that meets all of the following requirements:

(1) The maximum fee contained in the scale shall be the provider?s full nondiscounted, published charge and shall be at least the rate that Drug Medi-Cal would pay for the same or similar services provided to Drug Medi-Cal clients.

(2) The sliding indigency scale shall provide for an array of different charges, based upon a client?s ability to pay, as measured by identifiable variables. These variables may include, but need not be limited to, financial information and the number of dependents of the client.

(3) Income ranges shall be in increments that result in a reasonable distribution of clients paying differing amounts for services based on differing abilities to pay.

(4) A provider shall obtain written documentation that supports an indigency allowance under the sliding indigency scale established pursuant to this section, including a financial determination. In cases where this written documentation cannot be obtained, the provider shall document at least three attempts to obtain this written documentation from a client.

(5) The provider shall maintain all written documentation that supports an indigency allowance under this section, including, if used, the financial evaluation form set forth in Section 14021.53.

(6) Written policies shall be established and maintained that set forth the basis for determining whether an indigency allowance may be granted under this section and establish what documentation shall be requested from a client.

(d) In developing the sliding indigency scale, a narcotic treatment program provider shall consider, but need not include, any or all of the following components:

(1) Vertically, the rows would reflect increments of family or household income. There would be a sufficient number of increments to allow for differing charges, such as a six hundred dollar ($600) increase per interval.

(2) Horizontally, the columns would provide for some other variable, such as family size, in which case, the columns would reflect the number of people dependent on the income, including the client.

(3) Each row, except the first and last rows, would contain at least two different fee amounts and each of the columns, four or more in number, would contain at least six different fee amounts.

(4) The cells would contain an array of fees so that no fee would be represented in more than 25 percent of the cells.

(e) A narcotic treatment program provider that uses the financial evaluation form instructions and financial form set forth in Section 14021.53 in obtaining written documentation that supports an indigency allowance as required under paragraph (4) of subdivision (c) shall be deemed in compliance with that paragraph.

(Added by Stats. 2012, Ch. 36, Sec. 77. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



14021.53

A narcotic treatment program provider may use the following instructions and financial evaluation form to comply with the requirements of paragraph (4) of subdivision (c) of Section 14021.52:

MONTHLY INCOME DATA?This data should specify the source and the amount and be supported by sufficient documentation. Income data may include, but are not limited to, income received as a paid employee, unemployment benefits, disability benefits, pension payments, family income, savings income, or other sources.

MONTHLY EXPENSES DATA?This data is not required unless there is no evidence or documentation of income data. Expense data may include, but are not limited to, any known expenses related to the following:

(1) Court-ordered payments, such as child support, fines, debts, restitution, or other payments.

(2) Housing-related expenses, such as rent, mortgage, insurance, utilities, or other obligations.

(3) Transportation costs, such as any related expenses, including automobile payments or automobile insurance payments.

(4) Insurance coverage should also be noted if it produces either an expense or benefit to the client.

CLIENT MONTHLY TREATMENT FEE?The following applies to this data:

(1) The amount box indicates the client?s fee according to his or her location on the sliding scale.

(2) The adjusted client monthly fee box is to be filled only if the fee to be charged differs from the fee indicated by the client?s location on the sliding scale.

(3) If the fee is adjusted from what the sliding scale would indicate, a reason for the adjustment must be provided. (Valid reasons might include extraordinary medical expenses for a client suffering from HIV/AIDS, etc.)

PLEASE NOTE?The documentation for this form requires that the provider make at least three documented attempts to collect documentation from a client. Any questions on this form may be directed to the department at (____).

(Added by Stats. 2012, Ch. 36, Sec. 78. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



14021.6

(a) For the fiscal years prior to fiscal year 2004?05, and subject to the requirements of federal law, the maximum allowable rates for the Medi-Cal Drug Treatment Program shall be determined by computing the median rate from available cost data by modality from the fiscal year that is two years prior to the year for which the rate is being established.

(b) (1) For the fiscal year 2007?08, and subsequent fiscal years, and subject to the requirements of federal law, the maximum allowable rates for the Medi-Cal Drug Treatment Program shall be determined by computing the median rate from the most recently completed cost reports, by specific service codes that are consistent with the federal Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. Sec. 300gg).

(2) For the fiscal years 2005?06 and 2006?07, if the State Department of Health Care Services and the State Department of Alcohol and Drug Programs determine that reasonably reliable and complete cost report data are available, the methodology specified in this subdivision shall be applied to either or both of those years. If reasonably reliable and complete cost report data are not available, the State Department of Health Care Services and the State Department of Alcohol and Drug Programs shall establish rates for either or both of those years based upon the usual, customary, and reasonable charge for the services to be provided, as these two departments may determine in their discretion. This subdivision is not intended to modify subdivision (k) of Section 11758.46 of the Health and Safety Code, that requires certain providers to submit performance reports.

(c) Notwithstanding subdivision (a), for the 1996?97 fiscal year, the rates for nonperinatal outpatient methadone maintenance services shall be set at the rate established for the 1995?96 fiscal year.

(d) Notwithstanding subdivision (a), the maximum allowable rate for group outpatient drug free services shall be set on a per person basis. A group shall consist of a minimum of four and a maximum of 10 individuals, at least one of which shall be a Medi-Cal eligible beneficiary.

(e) The department shall develop individual and group rates for extensive counseling for outpatient drug free treatment, based on a 50-minute individual or a 90-minute group hour, not to exceed the total rate established for subdivision (d).

(f) The department may adopt regulations as necessary to implement subdivisions (a), (b), and (c), or to implement cost containment procedures. These regulations may be adopted as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The adoption of these emergency regulations shall be deemed an emergency necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(Amended by Stats. 2008, Ch. 759, Sec. 34. Effective September 30, 2008.)



14021.7

(a) The department shall amend the state plan for medical assistance under the Medicaid program pursuant to subdivision (g) of Section 1396n of Title 42 of the United States Code, to add targeted case management services for those pregnant and parenting adolescents and their children, targeted by the department, in those localities served on January 1, 1991, by the Adolescent Family Life Program (Article 1 (commencing with Section 124175) of Chapter 4 of Part 2 of Division 106 of the Health and Safety Code), as a covered benefit under the Medi-Cal program. The department shall submit the amended plan for federal approval by April 1, 1991.

(b) For purposes of this section, the term ?targeted case management services? shall be defined as those services provided to pregnant and parenting adolescents pursuant to Article 1 (commencing with Section 124175) of Chapter 4 of Part 2 of Division 106 of the Health and Safety Code.

(c) Upon federal approval for federal financial assistance, the department shall establish the standards under which targeted case management services qualify as a Medi-Cal reimbursable service, subject to the availability of funding through the budget process, and shall develop an appropriate rate of reimbursement, subject to utilization controls.

(Amended by Stats. 1996, Ch. 1023, Sec. 469. Effective September 29, 1996.)



14021.8

The department may not utilize any information regarding whether a beneficiary?s psychiatric inpatient admission was made on a voluntary or involuntary basis for the purpose of determining eligibility for Medi-Cal claim reimbursement.

(Added by Stats. 2001, Ch. 506, Sec. 10. Effective January 1, 2002.)



14021.9

(a) Notwithstanding any other law, for the 2009?10 fiscal year, a 10-percent reduction shall be applied to rates for Drug Medi-Cal services developed by the State Department of Alcohol and Drug Programs pursuant to Section 11758.42 of the Health and Safety Code and Sections 14021.35, 14021.5, and 14021.6.

(b) For the 2010?11 and 2011?12 fiscal years, rates for Drug Medi-Cal services shall be the lower of the following:

(1) The rates developed by the State Department of Alcohol and Drug Programs pursuant to Section 11758.42 of the Health and Safety Code and Sections 14021.35, 14021.5, and 14021.6.

(2) The rates applicable in the 2009?10 fiscal year pursuant to subdivision (a), adjusted for the cumulative growth in the Implicit Price Deflator for the Costs of Goods and Services to Governmental Agencies, as reported by the Department of Finance.

(c) For the 2012?13 fiscal year and each fiscal year thereafter, rates for Drug Medi-Cal reimbursable services shall be the lower of the following:

(1) The rates developed pursuant to Sections 14021.35, 14021.51, and 14021.6.

(2) The rates applicable in the 2009?10 fiscal year pursuant to subdivision (a), adjusted for the cumulative growth in the Implicit Price Deflator for the Costs of Goods and Services to Governmental Agencies, as reported by the Department of Finance.

(d) The rate reductions applicable for the 2009?10 fiscal year pursuant to subdivision (a) shall be applied retroactively to July 1, 2009.

(Amended by Stats. 2012, Ch. 36, Sec. 79. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



14022

(a) This section shall be known as the ?Medi-Cal Conflict of Interest Law.?

It is the intent of the Legislature that provisions be made for disclosure of the interests of providers of service in the services, facilities and organizations to which they refer Medi-Cal recipients so that it is possible to determine the extent to which conflicts of interests may exist because of such referrals.

(b) As used in this section, the term ?referral? means (1) the referral of a recipient by a provider of service to any other provider of service; (2) the placement of a recipient by a provider of service in any facility; or (3) the obtaining, requesting, ordering or prescribing of services or supplies by a provider of service on behalf of a recipient from any other provider of service.

As used in this section, the term ?immediate family? includes the spouse and children of the provider of service, the parents of the provider of service and his spouse, and the spouses of the children of the provider of service.

(c) No payment under this chapter shall be made to a provider of service or to any facility or organization in which he or his immediate family has a significant beneficial interest, for services rendered in connection with any referral of a recipient, unless there is on file with the director and the Advisory Health Council a statement of the nature and extent of such interest.

This section shall become operative only upon the date of which Section 1902(a)(4)(C) of the federal Social Security Act, as added by Public Law 95-559 is repealed, held invalid by a court of appeal, or otherwise made inoperative.

(Repealed and added by Stats. 1980, Ch. 1129, Sec. 2. Effective September 26, 1980. Section conditionally operative by its own provisions. Note: Until this section is operative, see related provisions in Article 1.1, commencing with Section 14030.)



14022.1

Any nursing facility or any category of intermediate care facility for the developmentally disabled participating in the Medi-Cal program shall supply to the department full and complete information as to the identity (a) of each person having, directly or indirectly, an ownership interest of 10 percent or more in the facility, or, who is owner, in whole or part, of any mortgage, deed of trust, note, or other obligation secured, in whole or part, by the facility, or any of the property or assets of the facility, (b) in case a facility is organized as a corporation, of each officer and director of the corporation, and (c) in case a facility is organized as a partnership, of each partner; and shall promptly report any changes which would affect the current accuracy of the information so required to be supplied.

(Amended by Stats. 1990, Ch. 1329, Sec. 13. Effective September 26, 1990.)



14022.3

Long-term health care facilities shall reveal to applicants for admission, or their designated representatives, orally and in writing and prior to admission, whether the facility participates in the Medi-Cal program, and the circumstances under which the law permits a Medi-Cal recipient to be transferred involuntarily.

(Added by Stats. 1985, Ch. 11, Sec. 19. Effective March 6, 1985.)



14022.4

(a) Any nursing facility or any category of intermediate care facility for the developmentally disabled currently certified to participate in the Medi-Cal program may not voluntarily withdraw from the program unless all of the following conditions are met:

(1) The facility shall file with the department a notice of intent to withdraw from the Medi-Cal program.

(2) Except for patients to be transferred or discharged only for medical reasons, or for patients? welfare or that of other patients, or for nonpayment for his or her stay, the facility shall not subsequently evict any Medi-Cal recipient or private pay patient residing in the facility at the time the notice of intent to withdraw from the Medi-Cal program is filed.

(3) Patients admitted to the facility on or after the date of the notice of intent to withdraw from the Medi-Cal program shall be advised orally and in writing of both the following:

(A) That the facility intends to withdraw from the Medi-Cal program.

(B) That notwithstanding Section 14124.7, the facility is not required to keep a new resident who converts from private pay to Medi-Cal.

(b) Subdivision (a) shall not apply to facilities that have filed, prior to May 1, 1987, a notice of intent to withdraw from the Medi-Cal program.

(c) The department shall notify the appropriate substate ombudsmen monthly as to which facilities have filed a notice of intent to withdraw from the Medi-Cal program. This information shall also be made available to the public and noted in facility files available in each district office.

(d) The facility may formally withdraw from the Medi-Cal program when all patients residing in the facility at the time the facility filed the notice of intent to withdraw from the Medi-Cal program no longer reside in the facility.

(e) If a facility that has withdrawn as a Medi-Cal provider pursuant to this section subsequently reapplies to the department to become a Medi-Cal provider, the department shall require as a condition of becoming a Medi-Cal provider that the facility enter into a five-year Medi-Cal provider contract with the department.

(f) This section shall be inoperative in the event federal law or federal or state appellate judicial decisions prohibit implementation or invalidate any part of this section.

(g) (1) This section does not apply to any facility which ceases operations entirely.

(2) For purposes of this subdivision, ?ceases operations entirely? means not being in operation for a period of not less than 12 months.

(Amended by Stats. 2012, Ch. 728, Sec. 198. Effective January 1, 2013. Conditionally inoperative as provided in subd. (f).)



14022.5

(a) It is the intent of the Legislature to recognize the challenges and unique dental treatment needs of the developmentally disabled population that cannot be addressed within the current structure of benefits, frequency of allowable procedures, and treatment authorization procedures for assistance programs relating to dental benefits.

(b) The department shall work in cooperation with the State Department of Developmental Services, and in consultation with the California Dental Association, to provide existing data directly to the fiscal and policy committees of the Legislature specified in subdivision (c), by April 1, 2003, describing the characteristics of dental services received by Medi-Cal beneficiaries who are eligible to receive dental services under the Lanterman Developmental Disability Services Act (Division 4.5 (commencing with Section 4500)), who can be easily identified, including, but not limited to, the frequency of utilization of dental procedures and services, and types of dental procedures and services.

(c) The committees to whom the data shall be provided include all of the following:

(1) The Senate Committee on Health and Human Services.

(2) The Senate Budget Subcommittee Number 3 on Health, Human Services, Labor, and Veterans Affairs.

(3) The Assembly Committee on Health.

(4) The Assembly Committee on Human Services.

(5) The Assembly Budget Subcommittee Number 1 on Health and Human Services.

(d) It is the intent of the Legislature that the information described in subdivision (b) will be used to identify possible program modifications that are more appropriate to serve the population described in subdivision (b), and that are more efficient and more effective in serving this population, while remaining cost-neutral.

(Added by Stats. 2002, Ch. 522, Sec. 1. Effective January 1, 2003.)



14023

(a) Any applicant for coverage under this chapter who at the time of application has any other contractual or legal entitlement to any health care service defined in Section 14053, and who willfully fails at that time to disclose the fact of such other entitlement, or falsely represents that he or she does not have such other entitlement, is guilty of a misdemeanor.

(b) Any person eligible under this chapter who, subsequent to the date of application for such assistance or coverage under this chapter, acquires any other contractual or legal entitlement to any health care service defined in Section 14053, and willfully fails or refuses to give notice thereof to his county welfare department within 10 days of such acquisition, is guilty of a misdemeanor.

(c) Any person eligible under this chapter who has any other contractual or legal entitlement to any health care service defined in Section 14053, and who knowing that he or she must use such entitlement first, obtains any such service under Medi-Cal without first having utilized and exhausted his or her other contractual or legal entitlement thereto or therefor, is guilty of a misdemeanor.

(d) Any applicant shall by virtue of becoming eligible under this chapter have irrevocably assigned the benefits of any contractual or legal entitlement for health care to the State Director of Health Services to the extent that the services were paid for under this chapter.

(Amended by Stats. 1985, Ch. 1354, Sec. 14.)



14023.7

Any provider of service seeking payment for health care services for a person eligible for these services under this chapter shall first seek to obtain payment from any private or public health insurance coverage to which the person is entitled, where the provider is aware of this coverage and to the extent the coverage extends to these services, prior to submitting a claim to the department for the payment of any unpaid balance for these services. In the event that a claim submitted to a private or public health insurer has not been paid within 90 days of billing by the provider, a claim may be submitted to the department.

(Added by Stats. 1983, Ch. 323, Sec. 125.4. Effective July 1, 1983.)



14024

When health care services are provided to a person under this chapter who at the time the service is provided has any other contractual or legal entitlement to such services, the director shall have the right to recover from the person, corporation, or partnership who owes such entitlement, the amount which would have been paid to the person entitled thereto, or to a third party in his behalf, or the value of the service actually provided, if the person entitled thereto was entitled to services. The Attorney General may, to recover under this section, institute and prosecute legal proceedings against the person, corporation, or partnership owing such entitlement in the appropriate court in the name of the director.

To the extent permitted by federal law and subject to the director?s prior right to recover upon any contractual or legal entitlement or other third-party liability for the cost incurred in rendering care, the provider of services shall remain entitled to recover remaining unpaid charges to the extent that any third party is obligated to pay the charges by reason of the beneficiary?s other contractual entitlement. Any claim shall not be permitted to the extent that the claim would reduce the director?s right to recover pursuant to Section 14124.78.

The provider of services shall be required to notify the department of any potential contractual or legal entitlement or other third-party liability within 60 days of discovery. A provider who has obtained proof of Medi-Cal eligibility and who makes a claim for payment by any third party shall disclose in the claim that the patient is a Medi-Cal beneficiary.

(Amended by Stats. 1985, Ch. 776, Sec. 3.)



14025

(a) Any person who buys or sells a Medi-Cal card, Medi-Cal label, or Medi-Cal beneficiary identification number is guilty of a public offense punishable by imprisonment in the county jail for not more than one year, or in the state prison, or by a fine not exceeding five thousand dollars ($5,000), or by both the fine and imprisonment.

(b) Any person who barters for the purpose of resale or commercial exchange a Medi-Cal card, Medi-Cal label, or Medi-Cal beneficiary identification number is guilty of a public offense punishable by imprisonment in the county jail for not more than one year, or in the state prison, or by a fine not exceeding five thousand dollars ($5,000), or by both the fine and imprisonment.

(c) This section shall not apply to any peace officer or any other person working under the peace officer?s immediate direction, supervision, or instruction while investigating Medi-Cal fraud or other related crimes in the performance of his or her official duties.

(Added by Stats. 1989, Ch. 1267, Sec. 1.)



14026

(a) It is a misdemeanor for a Medi-Cal beneficiary to furnish, give, or lend his Medi-Cal card or labels to any person other than a provider of service as required under Medi-Cal regulations.

(b) It is a misdemeanor for any person to use a Medi-Cal card other than the one which was issued to him or her to obtain health care services. This subdivision shall not apply to the use of a Medi-Cal card of a family member by another family member if the person using the card is, in fact, eligible under this chapter.

(c) This section shall not apply to any peace officer while investigating Medi-Cal fraud or other crimes in performance of his official duties or to any person working under the peace officer?s immediate direction, supervision, or instruction when such peace officer has been issued a Medi-Cal card pursuant to Section 14026.5.

(Amended by Stats. 1984, Ch. 752, Sec. 1.)



14026.5

(a) The State Director of Health Services may issue Medi-Cal cards to Medi-Cal fraud investigators for the purpose of conducting investigations of Medi-Cal fraud, or a violation of the Medical Practice Act as set forth in Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code upon written request to the State Director of Health Services, or his or her designee, from the head of the requesting agency stating the purpose of the investigation. The request shall be based upon a specific complaint or information alleging Medi-Cal fraud. The request shall be based upon a specific complaint or information from an outside agency pursuant to its standard procedure for referring cases to another agency where there is suspicion of Medi-Cal fraud.

(b) (1) Upon a complaint by any individual alleging information creating a reasonable suspicion that any person is engaging in Medi-Cal fraud, the State Director of Health Services shall issue Medi-Cal cards for the purpose of conducting investigations of Medi-Cal fraud, or a violation of the Medical Practice Act as set forth in Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, upon an order of a magistrate issued upon a showing of reasonable suspicion that the person being investigated has committed or is committing Medi-Cal fraud or a violation of the Medical Practice Act as set forth in Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code.

(2) For purposes of this section, ?reasonable suspicion? means that a peace officer subjectively entertains such a suspicion and that it is objectively reasonable for him or her to do so. The facts shall be those that would cause any reasonable peace officer in a like position drawing when appropriate on his or her training and experience, to suspect the same criminal activity and the same involvement by the person in question. A showing of reasonable suspicion may be made either by written statement under penalty of perjury or by oral statement taken under oath, recorded and transcribed.

(c) Nothing in this section shall be construed to mean that it is the exclusive method for conducting investigations for Medi-Cal fraud or for violations of the Medical Practice Act as set forth in Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code.

(d) The State Department of Health Services shall report to the Legislature every six months commencing June 1, 1981, on the utilization of Medi-Cal cards issued pursuant to this section. The report shall include, among other matters, a description of the types of criminal investigations conducted pursuant thereto.

(Amended by Stats. 2004, Ch. 193, Sec. 238. Effective January 1, 2005.)



14027

(a) The department may designate participating county health service agencies as health care service providers of home nursing services, subject to appropriate statutory licensing and certification requirements.

(b) Any county designated as a health care provider of home nursing services pursuant to subdivision (a) shall act as a fiscal intermediary for the provision of home nursing services and pass through to the licensed individuals rendering those nursing services, in total, all Medi-Cal reimbursements received for those nursing services.

(c) The Medi-Cal reimbursement rate applicable to nursing services reimbursed through a designated county health service agency shall be the current Medi-Cal rate applicable to those services.

(d) For purposes of this section, ?designated provider of home nursing services? means any participating county health services agency designated as a provider of home nursing services pursuant to subdivision (a).

(Added by Stats. 1988, Ch. 1161, Sec. 1.)



14029

Whenever a request for services authorized pursuant to subdivision (s), (t), or (v) of Section 14132 is made to the department for a child who is being case-managed by the California Children?s Services program, any decision to transfer the child to the home setting shall be made only in consultation with the California Children?s Services program case manager for the child.

(Added by Stats. 1997, Ch. 294, Sec. 59. Effective August 18, 1997.)



14029.5

(a) (1) Commencing January 1, 2008, immediately following the issuance of an order of the juvenile court, pertaining to the disposition of a ward of the county, committing that ward to a juvenile hall, camp, or ranch for 30 days or longer, the county juvenile detention facility shall provide the appropriate county welfare department with the ward?s name, his or her scheduled or actual release date, any known information regarding the ward?s Medi-Cal status prior to disposition, and sufficient information, when available, for the county welfare department to begin the process of determining the ward?s eligibility for benefits under this chapter, including, if the ward is a minor, contact information for the ward?s parent or guardian, if available.

(2) If the ward is a minor, prior to providing information to the county welfare department pursuant to paragraph (1), the county juvenile detention facility shall notify the parent or guardian, in writing, of its intention to submit the information required by that paragraph to the county welfare department. The parent or guardian shall be given a reasonable time to opt out of the Medi-Cal eligibility determination provided for under this section, in which case the county juvenile detention facility shall not comply with paragraph (1).

(3) For purposes of this section, ?ward? means a person in the custody of a county juvenile detention facility.

(b) (1) Upon receipt of the information described in paragraph (1) of subdivision (a), and pursuant to the protocols and procedures developed pursuant to subdivision (c), the county welfare department shall initiate an application for any ward not already enrolled in the Medi-Cal program, and determine the individual?s eligibility for benefits under the Medi-Cal program. If the ward is a minor, the county welfare department shall promptly contact the parent or guardian to arrange for completion of the application. If the cooperation of the minor?s parent or guardian is necessary to complete the application, but the parent or guardian fails to cooperate in completing the application, the county welfare department shall deny the application in accordance with due process requirements. The county shall expedite the application of a ward who, according to the information provided pursuant to paragraph (1) of subdivision (a), is scheduled to be released in fewer than 45 days.

(2) If the county welfare department determines that the ward does not meet the eligibility requirements for the Medi-Cal program, the county welfare department, with the consent of the ward?s parent or guardian, if the ward is a minor, shall forward the ward?s information to the appropriate entity to determine eligibility for the Healthy Families Program, or other appropriate health coverage program, as determined by the department.

(3) If the county welfare department determines that a ward meets eligibility requirements for the Medi-Cal program, the county shall provide sufficient documentation to enable the ward to obtain necessary medical care upon his or her release from custody.

(c) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this section by means of all-county letters or similar instructions, without taking any further regulatory action. Thereafter, the department shall adopt regulations, as necessary, to implement this section in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(d) The department shall seek any federal waivers necessary for the implementation of this section.

(Amended by Stats. 2008, Ch. 546, Sec. 2. Effective January 1, 2009.)



14029.8

Section 124260 of the Health and Safety Code shall not apply to the receipt of benefits under the Medi-Cal program.

(Added by Stats. 2010, Ch. 503, Sec. 2. Effective January 1, 2011.)






ARTICLE 1.1. Medi-Cal Conflict of Interest Law

14030

(a) This article shall be known as the ?Medi-Cal Conflict of Interest Law?.

It is the intent of the Legislature that provisions be made for disclosure of the interests of providers of service in the services, facilities, and organizations to which they refer Medi-Cal recipients so that it is possible to determine the extent to which conflicts of interests may exist because of such referrals.

It is the further intent of the Legislature that provision be made for the regulation of employment of present and former employees of state and local agencies responsible for the expenditure of funds under Medi-Cal so as to avoid the risk of conflicts of interests.

(b) As used in this article, the term ?referral? means (1) the referral of a recipient by a provider of service to any other provider of service; (2) the placement of a recipient by a provider of service in any facility; or (3) the obtaining, requesting, ordering, or prescribing of services or supplies by a provider of service on behalf of a recipient from any other provider of service.

As used in this article, the term ?immediate family? includes the spouse and children of the provider of service, the parents of the provider of service and his spouse, and the spouses of the children of the provider of service.

As used in this article, the term ?state or local officer or employee who is responsible for the expenditure of substantial amounts of funds under Medi-Cal? means (1) the Director of the State Department of Health Services, and (2) those other state officers or employees, and those local officers or employees, who are determined by the director by regulation to be responsible for the expenditure of substantial amounts of funds under the California Medical Assistance Act and California?s State Plan under Title XIX of the federal Social Security Act.

As used in this article the term ?substantial amounts of funds? shall have the meaning defined by the director by regulation. As used in this article, ?judicial, quasi-judicial or other proceeding? shall have the meaning defined in Article 4 (commencing with Section 87400) of Chapter 7 of Title 9 of the Government Code.

(Added by Stats. 1980, Ch. 1129, Sec. 3. Effective September 26, 1980. Repealed conditionally as prescribed in Section 14033. After repeal, see related provisions in Section 14022.)



14031

No payment under this chapter shall be made to a provider of services or to any facility or organization in which a provider of service or his immediate family has a significant beneficial interest, for services rendered in connection with any referral of a recipient, unless there is on file with the director and the Advisory Health Council a statement of the nature and extent of such interest.

(Added by Stats. 1980, Ch. 1129, Sec. 3. Effective September 26, 1980. Repealed conditionally as prescribed in Section 14033. After repeal, see related provisions in Section 14022.)



14032

(a) No state or local officer or employee who is responsible for the expenditure of substantial amounts of funds under Medi-Cal, no individual who formerly was such an officer or employee, and no partner of such an officer or employee shall commit any act, in connection with any activity concerning Medi-Cal, if the commission of such act by an officer or employee of the United States Government, an individual who was such an officer or employee, or a partner of such an officer or employee, in connection with any activity concerning the United States Government, would be prohibited by Section 207 or 208 of Title 18 of the United States Code.

(b) Upon the petition of any interested person or party, a court or state administrative agency or any officer thereof in any judicial, quasi-judicial or other proceeding may, after notice and an opportunity for hearing, exclude any person found to be in violation of this section from further participation in any judicial, quasi-judicial or other proceeding then pending before such court, agency or officer.

(c) The prohibitions of this section shall not apply to any person who left government service prior to the effective date of this section except that any such person who returned to government service on or after the effective date of this section shall be covered thereby.

(Added by Stats. 1980, Ch. 1129, Sec. 3. Effective September 26, 1980. Repealed conditionally as prescribed in Section 14033. After repeal, see related provisions in Section 14022.)



14033

This article shall remain in effect only until Section 1902(a)(4)(C) of the federal Social Security Act, as added by Public Law 95-559 is repealed, held invalid by a court of appeal, or otherwise made inoperative, and as of such date is repealed.

(Added by Stats. 1980, Ch. 1129, Sec. 3. Effective September 26, 1980. Repealed conditionally as prescribed in Section 14033. After repeal, see related provisions in Section 14022. Note: Repeal affects Article 1.1, comprising Sections 14030 to 14033, but not Sections 14040 to 14042.)



14040

(a) Each contract for fiscal intermediary services shall allow, to the extent practicable, providers to utilize electronic means for transmitting claims to the fiscal intermediary contractor. Means of transmission, and the manner and format used, shall be approved by the director. In determining which electronic means are acceptable, the director shall consider magnetic tape, computer-to-computer via telephone, diskettes, and any other methods which may become available through technological advancements.

(b) A provider, as defined in Section 14043.1, may assign signature authority for transmission of claims to the provider?s authorized representative or the registered billing agent of the provider identified to the department pursuant to subdivision (c) of Section 14040.5.

(c) The department shall develop reasonable standards for participation and continued participation by providers and billing agents in the use of claims transmission methods utilized pursuant to this section. These standards shall be designed to ensure that providers and billing agents submit technically complete claims and to reduce the potential for fraud and abuse. The department shall notify providers and billing agents of any planned changes to the claims transmission standards prior to the implementation of the changes. A ?technically complete claim? means any billing request for payment from a provider or the billing agent of the provider, including an original claim, claim inquiry, or appeal, that is submitted on the correct Medi-Cal claim form or electronic billing format, is fully and accurately completed, and includes all information and documentation required to be submitted on or with the claim pursuant to Medi-Cal billing and documentation requirements.

(d) To the extent required by federal and state law, the fiscal intermediary shall retain claim data submitted by providers or the billing agent of the provider pursuant to this section. The department shall, however, return to a provider or the billing agent of the provider original tapes, diskettes, and any other similar devices that are used by the provider or the billing agent of the provider pursuant to this section.

(e) In order to reduce the amount of paperwork or attachments which are required to be completed by a provider or the billing agent of the provider submitting a claim for reimbursement under this chapter to the fiscal intermediary, the department shall direct the fiscal intermediary to investigate and develop the means to incorporate as much information as possible on the electronic format.

(f) Each provider and billing agent submitting claims shall be responsible for ensuring that each claim submitted for reimbursement for services, goods, supplies, or merchandise rendered or supplied by the provider to a Medi-Cal beneficiary or under the Medi-Cal program meets the standards established by the department pursuant to this section.

(Amended by Stats. 2000, Ch. 322, Sec. 13. Effective January 1, 2001. Note: This section (and subsequent sections through 14042) is not part of Article 1.1, which comprises Sections 14030 to 14033.)



14040.1

(a) ?Billing agent? or ?billing agent of the provider? means any individual, partnership, group, association, corporation, institution, or entity, and the officers, directors, owners, managing employees, or agents of any partnership, group, association, corporation, institution, or entity, that submits claims on behalf of the provider, as defined in Section 14043.1, for reimbursement for services, goods, supplies, or merchandise rendered or provided directly or indirectly to a Medi-Cal beneficiary or under the Medi-Cal program. As used in this section a billing agent shall not include an authorized representative of a provider billing solely for that provider, a provider wholly owned entity billing solely for the provider, or a clinic licensed pursuant to subdivision (a) of Section 1204 of the Health and Safety Code or exempt from licensure pursuant to subdivision (c) of Section 1206 of the Health and Safety Code when preparing and submitting claims for services provided on behalf of the clinic. For purposes of this subdivision, an authorized representative shall be either an individual who is an employee of the provider or an individual with a familial relationship to the provider. For purposes of this section and Section 14040.5, an authorized representative, a provider wholly owned entity billing solely for the provider, or a clinic that is licensed pursuant to subdivision (a) of Section 1204 of the Health and Safety Code or exempt from licensure pursuant to subdivision (c) of Section 1206 of the Health and Safety Code, when preparing and submitting claims for services provided on behalf of the clinic, shall be considered a provider.

(b) The department shall establish standards for the registration or continued registration of each billing agent. The standards shall establish time periods, no longer than a year from the date the standards become effective, after which, no billing agent shall submit a claim on behalf of a provider, as defined in Section 14043.1, for reimbursement for services, goods, supplies, or merchandise rendered or provided directly or indirectly by the provider to a Medi-Cal beneficiary or under the Medi-Cal program, unless that billing agent has been registered with the department. The department shall establish the standards for the registration or continued registration of billing agents pursuant to this subdivision, in consultation with interested parties, by the adoption of emergency regulations in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The adoption of these emergency regulations or readoption of the regulations shall be deemed to be an emergency necessary for the immediate preservation of the public peace, health and safety, or general welfare. Notwithstanding Chapter 3.5 (commencing with Section 11340 of Part 1 of Division 3 of Title 2 of the Government Code, emergency regulations adopted or readopted pursuant to this subdivision shall be exempt from review by the Office of Administrative Law. The emergency regulations authorized by this subdivision shall be submitted to the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations.

(c) The department may complete a background check on applicants for registration or continued registration as a billing agent, for the purpose of verifying the accuracy of information provided by an applicant for registration or continued registration as a billing agent or in order to prevent fraud and abuse. The background check may include, but not be limited to, onsite inspection, review of business records, and data searches.

(d) As a condition of registration, or continued registration, as a billing agent, an applicant for registration as a billing agent shall provide to the department a surety bond of not less than fifty thousand dollars ($50,000). This subdivision shall become operative only if the director executes a declaration, that shall be retained by the director, stating that the surety bonds described in this paragraph are commercially offered throughout the state and by more than one vendor.

(Added by Stats. 2000, Ch. 322, Sec. 14. Effective January 1, 2001. Note: This section is not part of Article 1.1, which comprises Sections 14030 to 14033.)



14040.5

(a) A provider may, by written contract, do either of the following:

(1) Authorize a billing agent to submit claims, including electronic claims, on behalf of the provider for reimbursement for services, goods, supplies, or merchandise provided by the provider to the Medi-Cal program or a Medi-Cal beneficiary.

(2) Assign signature authority for transmission of the claims by the authorized billing agent.

(b) If a contract as described in subdivision (a) is entered into, the contract shall meet the requirements of Section 447.10 of Title 42 of the Code of Federal Regulations or shall have been approved by the federal Health Care Financing Administration for purposes of the Medicare program.

(c) Any provider intending to use a billing agent to submit claims for reimbursements to the Medi-Cal program shall provide, at least 30 days prior to the submission of any claims for reimbursement by the billing agent, written notification to the director of the name, including known legal and any known fictitious or ?doing business as? names used by the billing agent, the address, and the telephone number of the billing agent.

(d) Billing agents shall register with the director and shall obtain a unique identifier prior to submitting any claims for reimbursement. This unique identifier shall be part of each claim for reimbursement submitted by the billing agent.

(e) (1) Any Medi-Cal claim submitted by a billing agent or provider failing to comply with the requirements of this section or Section 14040 or 14040.1, or the regulations adopted pursuant to these sections, shall be subject to denial by the director.

(2) The director may deny, suspend, or revoke the registration or continued registration of a billing agent based upon any of the following grounds:

(A) Failure of the billing agent to comply with this section or Section 14040.1 or the regulations adopted under these sections.

(B) Involvement of a billing agent in illegal submission of claims.

(C) The billing agent is under investigation for fraud or abuse, as defined in Section 14043.1, by the department or any federal, state, or local law enforcement agency.

(3) The director may immediately revoke or suspend the registration or continued registration of a billing agent upon the involvement of that billing agent in the filing of false or misleading information on claims submitted for services allegedly rendered, or when a billing agent has demonstrated a pattern of filing claims that are not technically complete claims as defined in subdivision (c) of Section 14040. The director shall not take action to revoke or suspend a billing agent?s registration or continued registration when the falsity or misleading nature of the information was the result of the provider?s actions and not the billing agent?s.

(4) Proceedings for suspension or revocation of the registration or continued registration of a billing agent pursuant to this section shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, except that hearings may be conducted by departmental hearing officers appointed by the director. The director may periodically contract with the Office of Administrative Hearings to conduct these hearings.

(5) The director shall provide written notification outlining the reasons for the proposed action to the billing agent 30 days in advance of a proposed suspension or revocation and shall allow the billing agent to demonstrate within those 30 days by comment why the suspension or revocation notice should not be issued.

(6) If after consideration of the billing agent?s comment, the director determines that the suspension or revocation is nonetheless warranted, the director shall notify the billing agent of the suspension or revocation and the effective date thereof and at the same time shall serve the billing agent with an accusation. In addition, the director shall send each provider utilizing the services of the billing agent written notice of the suspension or revocation of the billing agent. The suspension or revocation of the billing agent shall take effect 15 days from the date of the notification of the billing agent and service of the accusation. To the extent allowed by federal law, the director may waive any claims submission requirement to assist a provider in submitting or resubmitting claims to the Medi-Cal program when they are delayed because of a billing agent?s suspension or revocation. Upon receipt of a notice of defense by the billing agent, the director shall set the matter for hearing within 30 days of the receipt of the notice. The suspension or revocation shall remain in effect until the hearing is completed and the director has made a final determination on the merits. The suspension or revocation shall, however, be deemed vacated if the director fails to make a final determination on the merits within 60 days of the completion of the original hearing.

(7) Paragraph (4) of this subdivision shall not apply where the suspension or revocation of a billing agent is based upon the conviction for any crime involving fraud, abuse of the Medi-Cal program, or suspension from the federal Medicare or medicaid programs, or where the billing agent has entered into a settlement in lieu of conviction for fraud or abuse in any government program, within the previous 10 years. In those instances, suspension or revocation shall be automatic and not subject to administrative appeal or hearing. In those instances, the director shall send each provider utilizing the services of the billing agent written notice of the automatic suspension or revocation of the billing agent. To the extent allowed by federal law, the director may waive any claims submission requirement to assist a provider in submitting or resubmitting claims to the Medi-Cal program when they are delayed because of a billing agent?s automatic suspension or revocation.

(8) Notwithstanding Section 100171 of the Health and Safety Code, proceedings for the denial of the registration of a billing agent pursuant to this section shall be conducted in accordance with Section 14043.65. This subdivision shall not apply where the denial is based upon conviction of any crime involving fraud or abuse of the Medi-Cal program or the federal medicaid or Medicare programs, or exclusion by the federal government from the medicaid or Medicare programs. In this case, the denial shall be automatic and not subject to administrative appeal or hearing.

(f) For purposes of this section, ?billing agent? has the same meaning as defined in Section 14040.1.

(g) As used in this section ?provider? has the same meaning as defined in Section 14043.1.

(Amended by Stats. 2000, Ch. 322, Sec. 15. Effective January 1, 2001. Note: This section is not part of Article 1.1, which comprises Sections 14030 to 14033.)



14041

(a) The director shall develop and implement standards for the timely processing and payment of each claim type. The standards shall be sufficient to meet minimal federal requirements for the timely processing of claims.

(b) It is the intent of the Legislature that claim forms for use by physicians and hospitals be the same as claim forms in general use by other payors, including Medicare, to the extent compatible with the following:

(1) Requirements for maximum federal matching funds.

(2) The reasonable needs of the mechanized claims processing system.

(3) Maximum billing efficiency.

(4) The convenience of providers.

(Amended by Stats. 1987, Ch. 996, Sec. 1. Note: This section is not part of Article 1.1, which comprises Sections 14030 to 14033.)



14041.1

(a) Notwithstanding any other provision of law, and to the extent not otherwise conflicting with federal law, the department may hold for a period of one month, or direct the medical fiscal intermediary for the Medi-Cal program to hold for a period of one month, payments to providers or their designated agents for health care services that are provided pursuant to this chapter, and payments to entities that contract with the department pursuant to this chapter, Chapter 8 (commencing with Section 14200) and Chapter 8.75 (commencing with Section 14591) for the delivery of health care services.

(b) The authority described in subdivision (a) shall be limited to payments for one month only, and only for a month ending prior to June 30, 2009.

(Amended by Stats. 2011, Ch. 367, Sec. 9. Effective January 1, 2012. Note: This section is not part of Article 1.1, which comprises Sections 14030 to 14033.)



14041.5

(a) The department shall develop, disseminate, and update, on a periodic basis, claims preparation and processing software programs that may be used on computers at individual provider or billing service sites. The software shall be made available, to the extent feasible, for the most common computers used in the provider community for use, on an optional basis, by clerical or billing personnel to facilitate the preparation and submission of Medi-Cal claims for services rendered.

(b) The software programs specified in subdivision (a) shall, to the extent possible:

(1) Contain all necessary validity edits utilized by the fiscal intermediary.

(2) Be designed to reasonably reduce common submission and billing errors.

(3) Contain features that provide options for the provider to use provider-developed files to reduce data entry requirements and improve reporting accuracy.

(4) Provide, at the provider?s discretion, for the electronic or paper transmission of claims to the Medi-Cal fiscal intermediary.

(c) The department shall consult with affected provider groups prior to developing, disseminating, and updating claims preparation and processing software pursuant to this section.

(d) The department shall report to the Chairpersons of the Senate Health and Human Services Committee and Assembly Health Committee by April 1, 1990, on a plan and timetable for implementing this section. The plan and timetable shall identify provider groups for which the department plans to develop, disseminate, and update claims preparation and processing software.

(e) Notwithstanding the plan and timetable required by subdivision (d), the department shall develop and begin disseminating claims processing software programs to physician providers no later than January 1, 1991.

(f) The department shall, as part of implementing this section, provide technical assistance to providers, including, but not limited to, a user hotline and appropriate training materials. These materials shall cover the installation of the programs, use of the software to enter Medi-Cal claims data, and submission procedures.

(g) The software programs for the submission of Medi-Cal claims shall be made available to all interested parties for a reasonable initial fee, plus an annual subscription fee for updates, maintenance, and support provided to users. Fees shall be set so as to recover, as nearly as possible, the development, distribution, and ongoing support costs of software programs, instructional materials, or subsequent updates.

(h) Third-party vendors may obtain and enhance these programs for resale and provisions of value-added services to Medi-Cal providers. However, the state or any of its officials, employees, or agents shall bear no liability for software provided through any third party that has been altered or misused by any third party.

(i) Neither the state nor any of its officials, employees, or agents shall be responsible for any of the following:

(1) A provider?s failure to meet Medi-Cal documentation and billing requirements, including timely billing pursuant to Section 14115.

(2) Alteration or misuse of the software in the submission of claims to the Medi-Cal program.

(3) Use of the software for any purpose other than the submission of claims to the Medi-Cal program.

(4) This subdivision shall not apply to any failure to meet Medi-Cal documentation and billing requirements that is substantiated as resulting from the use of software that is directly provided by the department and that contains proven flaws or defects that significantly contribute to the failure to meet those requirements.

(j) A provider or third party?s eligibility to bill claims electronically by using software programs made available pursuant to this section shall be governed by Section 14040 and Section 14040.5, and any rules and regulations adopted by the director pursuant to these sections.

(Amended by Stats. 2004, Ch. 193, Sec. 239. Effective January 1, 2005. Note: This section is not part of Article 1.1, which comprises Sections 14030 to 14033.)



14042

Each contract for fiscal intermediary services shall provide for an automated system for verifying the eligibility of Medi-Cal recipients. The automated eligibility verification system shall provide the health care provider with a unique method of identifying the eligibility of the beneficiary. The provider shall include the eligibility identifier on the claim for payment. Where a recipient?s eligibility has been verified by the automated system and the provider provides a unique identifier on the claim form, the director may not require any label, card impression, or any other evidence to establish the recipient?s eligibility. The automated system for eligibility verification shall provide for the continuous updating of recipient eligibility determination.

The department shall periodically test the automated system for verifying recipient eligibility for completeness and accuracy, and report the findings of such testing to the Legislature. Unless and until the automated system for verifying recipient eligibility is accurate in at least 97 percent of the cases tested, the director shall provide for the issuance of proof-of-eligibility labels, or identity cards from which an identifying impression may be taken, or other evidence of eligibility to be used as a secondary recipient eligibility verification system. Notwithstanding the inability to provide verification of a recipient?s eligibility through use of the automated system for eligibility verification, presentation of a claim for service with evidence of recipient eligibility as is provided for by the secondary system shall conclusively establish the recipient?s eligibility.

On-line access shall be available to providers, at their discretion, upon the payment of a reasonable fee. The department shall establish the amount of the fees charged to providers for on-line access, which shall be based upon the costs of providing on-line access to providers.

(Added by Stats. 1982, Ch. 1508, Sec. 1. Note: This section (and preceding sections from 14040) is not part of Article 1.1, which comprises Sections 14030 to 14033.)






ARTICLE 1.3. Provider Enrollment, Application, and Participation

14043

In order to ensure the proper and efficient administration of the Medi-Cal program, every applicant, as defined in subdivision (b) of Section 14043.1, and every provider, as defined in subdivision (o) of Section 14043.1, shall be subject to the requirements of this article.

(Amended by Stats. 2010, Ch. 192, Sec. 1. Effective January 1, 2011.)



14043.1

As used in this article:

(a) ?Abuse? means either of the following:

(1) Practices that are inconsistent with sound fiscal or business practices and result in unnecessary cost to the federal Medicaid and Medicare programs, the Medi-Cal program, another state?s Medicaid program, or other health care programs operated, or financed in whole or in part, by the federal government or a state or local agency in this state or another state.

(2) Practices that are inconsistent with sound medical practices and result in reimbursement by the federal Medicaid and Medicare programs, the Medi-Cal program or other health care programs operated, or financed in whole or in part, by the federal government or a state or local agency in this state or another state, for services that are unnecessary or for substandard items or services that fail to meet professionally recognized standards for health care.

(b) ?Applicant? means an individual, including an ordering, referring, or prescribing individual, partnership, group, association, corporation, institution, or entity, and the officers, directors, owners, managing employees, or agents thereof, that apply to the department for enrollment as a provider in the Medi-Cal program.

(c) ?Application or application package? means a completed and signed application form, signed under penalty of perjury or notarized pursuant to Section 14043.25, a disclosure statement, a provider agreement, and all attachments or changes in the form, statement, or agreement.

(d) ?Appropriate volume of business? means a volume that is consistent with the information provided in the application and any supplemental information provided by the applicant or provider, and is of a quality and type that would reasonably be expected based upon the size and type of business operated by the applicant or provider.

(e) ?Business address? means the location where an applicant or provider provides services, goods, supplies, or merchandise, directly or indirectly, to a Medi-Cal beneficiary. A post office box or commercial box is not a business address. The business address for the location of a vehicle or vessel owned and operated by an applicant or provider enrolled in the Medi-Cal program and used to provide services, goods, supplies, or merchandise, directly or indirectly, to a Medi-Cal beneficiary shall either be the business address location listed on the provider?s application as the location where similar services, goods, supplies, or merchandise would be provided or the applicant?s or provider?s pay to address.

(f) ?Convicted? means any of the following:

(1) A judgment of conviction has been entered against an individual or entity by a federal, state, or local court, regardless of whether there is a posttrial motion, an appeal pending, or the judgment of conviction or other record relating to the criminal conduct has been expunged or otherwise removed.

(2) A federal, state, or local court has made a finding of guilt against an individual or entity.

(3) A federal, state, or local court has accepted a plea of guilty or nolo contendere by an individual or entity.

(4) An individual or entity has entered into participation in a first offender, deferred adjudication, or other program or arrangement where judgment of conviction has been withheld.

(g) ?Debt due and owing? means 60 days have passed since a notice or demand for repayment of an overpayment or another amount resulting from an audit or examination, for a penalty assessment, or for another amount due to the department was sent to the provider, regardless of whether the provider is an institutional provider or a noninstitutional provider and regardless of whether an appeal is pending.

(h) ?Enrolled or enrollment in the Medi-Cal program? means authorized under any processes by the department or its agents or contractors to receive, directly or indirectly, reimbursement for the provision of services, goods, supplies, or merchandise to a Medi-Cal beneficiary.

(i) ?Fraud? means an intentional deception or misrepresentation made by a person with the knowledge that the deception could result in some unauthorized benefit to himself or herself or some other person. It includes any act that constitutes fraud under applicable federal or state law.

(j) ?Location? means a street, city, or rural route address or a site or place within a street, city, or rural route address, and the city, county, state, and nine-digit ZIP Code.

(k) ?Not currently enrolled at the location for which the application is submitted? means either of the following:

(1) The provider is changing location and moving to a different location than that for which the provider was issued a provider number.

(2) The provider is adding a business address.

(l) (1) ?Individual dentist practice? means a dentist licensed by the Dental Board of California enrolled or enrolling in Medi-Cal as an individual provider who is a sole proprietor of his or her practice or is a corporation owned solely by the individual dentist and the only dentist practitioner is the owner. An individual dentist practice may include nondentist allied dental health professionals employed and supervised by the dentist.

(2) ?Individual physician practice? means a physician and surgeon licensed by the Medical Board of California or the Osteopathic Medical Board of California enrolled or enrolling in Medi-Cal as an individual provider who is sole proprietor of his or her practice or is a corporation owned solely by the individual physician and the only physician practitioner is the owner. An individual physician practice may include nonphysician medical practitioners employed and supervised by the physician.

(m) ?Preenrollment period? or ?preenrollment? includes the period of time during which an application package for enrollment, continued enrollment, or for the addition of or change in a location is pending.

(n) ?Professionally recognized standards of health care? means statewide or national standards of care, whether in writing or not, that professional peers of the individual or entity whose provision of care is an issue recognize as applying to those peers practicing or providing care within a state. When the United States Department of Health and Human Services has declared a treatment modality not to be safe and effective, practitioners that employ that treatment modality shall be deemed not to meet professionally recognized standards of health care. This subdivision shall not be construed to mean that all other treatments meet professionally recognized standards of care.

(o) ?Provider? means an individual, partnership, group, association, corporation, institution, or entity, and the officers, directors, owners, managing employees, or agents of a partnership, group association, corporation, institution, or entity, that provides services, goods, supplies, or merchandise, directly or indirectly, including all ordering, referring, and prescribing, to a Medi-Cal beneficiary and that has been enrolled in the Medi-Cal program.

(p) ?Resolution of an investigation for fraud or abuse? means there is no documentation to indicate either that a charge or accusation has been filed against the provider and either (1) the investigation has not been active at any time during the previous 12 months or (2) the department has made a documented good faith effort and has been unable, for a period of 12 months, to contact an investigator or responsible representative of any agency investigating the provider.

(q) ?Unnecessary or substandard items or services? means those that are either of the following:

(1) Substantially in excess of the provider?s usual charges or costs for the items or services.

(2) Furnished, or caused to be furnished, to patients, whether or not covered by Medicare, Medicaid, or any of the state health care programs to which the definitions of applicant and provider apply, and which are substantially in excess of the patient?s needs, or of a quality that fails to meet professionally recognized standards of health care. The department?s determination that the items or services furnished were excessive or of unacceptable quality shall be made on the basis of information, including sanction reports, from the following sources:

(A) The professional review organization for the area served by the individual or entity.

(B) State or local licensing or certification authorities.

(C) Fiscal agents or contractors or private insurance companies.

(D) State or local professional societies.

(E) Any other sources deemed appropriate by the department.

(r) (1) This section shall become operative on the effective date of the state plan amendment necessary to implement this section, as stated in the declaration executed by the director pursuant to paragraph (2).

(2) Upon approval of the state plan amendment necessary to implement this section under Sections 455.410 and 455.440 of Title 42 of the Code of Federal Regulations, the director shall execute a declaration, to be retained by the director, that states that this approval has been obtained and the effective date of the state plan amendment. The department shall post the declaration on its Internet Web site and transmit a copy of the declaration to the Legislature.

(Repealed (in Sec. 2) and added by Stats. 2012, Ch. 797, Sec. 3. Effective January 1, 2013. Section operative January 1, 2013, pursuant to its own provisions.)



14043.15

(a) The department may adopt regulations for certification of each applicant and each provider in the Medi-Cal program. No certification shall be required for natural persons licensed or certificated under Division 2 (commencing with Section 500) of the Business and Professions Code, the Osteopathic Initiative Act, or the Chiropractic Initiative Act.

(b) (1) An applicant or provider who is a natural person, and is licensed or certificated pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code, the Osteopathic Initiative Act, or the Chiropractic Initiative Act, or is a professional corporation, as defined in subdivision (b) of Section 13401 of the Corporations Code, shall comply with Section 14043.26 and shall be enrolled in the Medi-Cal program as either an individual provider or as a rendering provider in a provider group for each application package submitted and approved pursuant to Section 14043.26, notwithstanding that the applicant or provider meets the requirements to qualify as exempt from clinic licensure under subdivision (a) or (m) of Section 1206 of the Health and Safety Code.

(2) A provider enrolled in the Medi-Cal program pursuant to paragraph (1), who has disclosed in the application package for enrollment that the provider?s practice includes the rendering of services, goods, supplies, or merchandise solely at one, or at more than one, health facility, as defined in Section 1250 of the Health and Safety Code, or clinic, as defined in Section 1204 of the Health and Safety Code, or medical therapy unit, for purposes of Section 123950 of the Health and Safety Code, or residence of the provider?s patient, or office of a physician and surgeon involved in the care and treatment of the provider?s patients, shall not be required to enroll at each such health facility, clinic, medical therapy unit, patient?s residence, or physician and surgeon?s office location and may utilize the business addresses listed on the application for enrollment pursuant to paragraph (1) to claim reimbursement from the Medi-Cal program for services rendered by the provider to Medi-Cal beneficiaries at all of those health facilities, clinics, medical therapy units, residences, or physician offices.

(3) This subdivision shall not be interpreted to allow the violation of any state or federal law governing fiscal intermediaries or Division 2 (commencing with Section 500) of the Business and Professions Code, the Osteopathic Initiative Act, or the Chiropractic Initiative Act. This subdivision does not remove the requirement that each claim for reimbursement from the Medi-Cal program identify the place of service and the rendering, ordering, referring, and prescribing provider, where applicable.

(c) An applicant or provider licensed as a clinic pursuant to Chapter 1 (commencing with Section 1200) of, or a health facility licensed pursuant to Chapter 2 (commencing with Section 1250) of, Division 2 of the Health and Safety Code may be enrolled in the Medi-Cal program as a clinic or a health facility and need not comply with Section 14043.26 if the clinic or health facility is certified by the department to participate in the Medi-Cal program.

(d) An applicant or provider that meets the requirements to qualify as exempt from clinic licensure under subdivisions (b) to (l), inclusive, or subdivisions (n) to (p), inclusive, of Section 1206 of the Health and Safety Code shall comply with Section 14043.26 and may be enrolled in the Medi-Cal program as either a clinic or within any other provider category for which the applicant or provider qualifies. An applicant or provider to which any of the clinic licensure exemptions specified in this subdivision apply shall identify the licensure exemption category and document in its application package the legal and factual basis for the clinic license exemption claimed.

(e) Notwithstanding subdivisions (a), (b), (c), and (d), an applicant or provider that meets the requirements to qualify as exempt from clinic licensure pursuant to subdivision (h) of Section 1206 of the Health and Safety Code, including an intermittent site that is operated by a licensed primary care clinic or an affiliated mobile health care unit licensed or approved under Chapter 9 (commencing with Section 1765.101) of Division 2 of the Health and Safety Code, and that is operated by a licensed primary care clinic, and for which intermittent site or mobile health unit the licensed primary care clinic directly or indirectly provides all staffing, protocols, equipment, supplies, and billing services, need not enroll in the Medi-Cal program as a separate provider and need not comply with Section 14043.26 if the licensed primary care clinic operating the applicant, provider clinic, or mobile health care unit has notified the department of its separate locations, premises, intermittent sites, or mobile health care units.

(f) (1) This section shall become operative on the effective date of the state plan amendment necessary to implement this section, as stated in the declaration executed by the director pursuant to paragraph (2).

(2) Upon approval of the state plan amendment necessary to implement this section under Sections 455.410 and 455.440 of Title 42 of the Code of Federal Regulations, the director shall execute a declaration, to be retained by the director and posted on the department?s Internet Web site, that states that this approval has been obtained and the effective date of the state plan amendment. The department shall transmit a copy of the declaration to the Legislature.

(Repealed (in Sec. 4) and added by Stats. 2012, Ch. 797, Sec. 5. Effective January 1, 2013. Section operative January 1, 2013, pursuant to its own provisions.)



14043.2

(a) Whether or not regulations for certification are adopted under Section 14043.15, in order to be enrolled as a provider, or for enrollment as a provider to continue, an applicant or provider may be required to sign a provider agreement and shall disclose all information as required in federal Medicaid regulations and any other information required by the department. Applicants, providers, and persons with an ownership or control interest, as defined in federal Medicaid regulations, shall submit their date of birth and their social security number or numbers to the department, to the full extent allowed under federal law. Corporations with an ownership or control interest, as defined in federal Medicaid regulations, shall submit their taxpayer identification number and all business address locations and post office box addresses. The director may designate the form of a provider agreement by provider type. Failure to disclose the required information, or the disclosure of false information, shall result in denial of the application for enrollment or shall make the provider subject to temporary suspension from the Medi-Cal program, which shall include temporary deactivation of the provider?s number or numbers, including all business addresses used by the provider to obtain reimbursement from the Medi-Cal program.

(b) The director shall notify the provider of the temporary suspension and deactivation of the provider?s number or numbers, including all business addresses used by the provider, and the effective date thereof. Notwithstanding Section 100171 of the Health and Safety Code and Section 14123, proceedings after the imposition of sanctions provided for in subdivision (a) shall be in accordance with Section 14043.65.

(Amended by Stats. 2012, Ch. 797, Sec. 6. Effective January 1, 2013.)



14043.25

(a) The application form for enrollment, the provider agreement, and all attachments or changes to either, shall be signed under penalty of perjury.

(b) The department may require that the application form for enrollment, the provider agreement, and all attachments or changes to either, submitted by an applicant or provider licensed pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code, the Osteopathic Initiative Act, or the Chiropractic Initiative Act, be notarized.

(c) Application forms for enrollment, provider agreements, and all attachments or changes to either, submitted by an applicant or provider not subject to subdivision (b) shall be notarized. This subdivision shall not apply with respect to providers under the In-Home Supportive Services program.

(d) The department shall collect an application fee for enrollment, including enrollment at a new location or a change in location. The application fee shall not be collected from individual physicians or nonphysician practitioners, from providers that are enrolled in Medicare or another state?s Medicaid program or Children?s Health Insurance Program, from providers that submit proof that they have paid the applicable fee to a Medicare contractor or to another state?s Medicaid program, or pursuant to an exemption or waiver pursuant to federal law. The application fee collected shall be in the amount calculated by the federal Centers for Medicare and Medicaid Services in effect for the calendar year during which the application for enrollment is received by the department.

(e) (1) This section shall become operative on the effective date of the state plan amendment necessary to implement this section, as stated in the declaration executed by the director pursuant to paragraph (2).

(2) Upon approval of the state plan amendment necessary to implement this section, the director shall execute a declaration, to be retained by the director and posted on the department?s Internet Web site, that states this approval has been obtained and the effective date of the state plan amendment. The department shall transmit a copy of the declaration to the Legislature.

(Amended (as added by Stats. 2012, Ch. 797, Sec. 8) by Stats. 2013, Ch. 76, Sec. 215. Effective January 1, 2014.)



14043.26

(a) (1) On and after January 1, 2004, an applicant that currently is not enrolled in the Medi-Cal program, or a provider applying for continued enrollment, upon written notification from the department that enrollment for continued participation of all providers in a specific provider of service category or subgroup of that category to which the provider belongs will occur, or, except as provided in subdivisions (b) and (e), a provider not currently enrolled at a location where the provider intends to provide services, goods, supplies, or merchandise to a Medi-Cal beneficiary, shall submit a complete application package for enrollment, continuing enrollment, or enrollment at a new location or a change in location.

(2) Clinics licensed by the department pursuant to Chapter 1 (commencing with Section 1200) of Division 2 of the Health and Safety Code and certified by the department to participate in the Medi-Cal program shall not be subject to this section.

(3) Health facilities licensed by the department pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code and certified by the department to participate in the Medi-Cal program shall not be subject to this section.

(4) Adult day health care providers licensed pursuant to Chapter 3.3 (commencing with Section 1570) of Division 2 of the Health and Safety Code and certified by the department to participate in the Medi-Cal program shall not be subject to this section.

(5) Home health agencies licensed pursuant to Chapter 8 (commencing with Section 1725) of Division 2 of the Health and Safety Code and certified by the department to participate in the Medi-Cal program shall not be subject to this section.

(6) Hospices licensed pursuant to Chapter 8.5 (commencing with Section 1745) of Division 2 of the Health and Safety Code and certified by the department to participate in the Medi-Cal program shall not be subject to this section.

(b) A physician and surgeon licensed by the Medical Board of California or the Osteopathic Medical Board of California, or a dentist licensed by the Dental Board of California, practicing as an individual physician practice or as an individual dentist practice, as defined in Section 14043.1, who is enrolled and in good standing in the Medi-Cal program, and who is changing locations of that individual physician practice or individual dentist practice within the same county, shall be eligible to continue enrollment at the new location by filing a change of location form to be developed by the department. The form shall comply with all minimum federal requirements related to Medicaid provider enrollment. Filing this form shall be in lieu of submitting a complete application package pursuant to subdivision (a).

(c) (1) Except as provided in paragraph (2), within 30 days after receiving an application package submitted pursuant to subdivision (a), the department shall provide written notice that the application package has been received and, if applicable, that there is a moratorium on the enrollment of providers in the specific provider of service category or subgroup of the category to which the applicant or provider belongs. This moratorium shall bar further processing of the application package.

(2) Within 15 days after receiving an application package from a physician, or a group of physicians, licensed by the Medical Board of California or the Osteopathic Medical Board of California, or a change of location form pursuant to subdivision (b), the department shall provide written notice that the application package or the change of location form has been received.

(d) (1) If the application package submitted pursuant to subdivision (a) is from an applicant or provider who meets the criteria listed in paragraph (2), the applicant or provider shall be considered a preferred provider and shall be granted preferred provisional provider status pursuant to this section and for a period of no longer than 18 months, effective from the date on the notice from the department. The ability to request consideration as a preferred provider and the criteria necessary for the consideration shall be publicized to all applicants and providers. An applicant or provider who desires consideration as a preferred provider pursuant to this subdivision shall request consideration from the department by making a notation to that effect on the application package, by cover letter, or by other means identified by the department in a provider bulletin. Request for consideration as a preferred provider shall be made with each application package submitted in order for the department to grant the consideration. An applicant or provider who requests consideration as a preferred provider shall be notified within 60 days whether the applicant or provider meets or does not meet the criteria listed in paragraph (2). If an applicant or provider is notified that the applicant or provider does not meet the criteria for a preferred provider, the application package submitted shall be processed in accordance with the remainder of this section.

(2) To be considered a preferred provider, the applicant or provider shall meet all of the following criteria:

(A) Hold a current license as a physician and surgeon issued by the Medical Board of California or the Osteopathic Medical Board of California, which license shall not have been revoked, whether stayed or not, suspended, placed on probation, or subject to other limitation.

(B) Be a current faculty member of a teaching hospital or a children?s hospital, as defined in Section 10727, accredited by the Joint Commission or the American Osteopathic Association, or be credentialed by a health care service plan that is licensed under the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) or county organized health system, or be a current member in good standing of a group that is credentialed by a health care service plan that is licensed under the Knox-Keene Act.

(C) Have full, current, unrevoked, and unsuspended privileges at a Joint Commission or American Osteopathic Association accredited general acute care hospital.

(D) Not have any adverse entries in the federal Healthcare Integrity and Protection Data Bank.

(3) The department may recognize other providers as qualifying as preferred providers if criteria similar to those set forth in paragraph (2) are identified for the other providers. The department shall consult with interested parties and appropriate stakeholders to identify similar criteria for other providers so that they may be considered as preferred providers.

(e) (1) If a Medi-Cal applicant meets the criteria listed in paragraph (2), the applicant shall be enrolled in the Medi-Cal program after submission and review of a short form application to be developed by the department. The form shall comply with all minimum federal requirements related to Medicaid provider enrollment. The department shall notify the applicant that the department has received the application within 15 days of receipt of the application. The department shall enroll the applicant or notify the applicant that the applicant does not meet the criteria listed in paragraph (2) within 90 days of receipt of the application.

(2) Notwithstanding any other provision of law, an applicant or provider who meets all of the following criteria shall be eligible for enrollment in the Medi-Cal program pursuant to this subdivision, after submission and review of a short form application:

(A) The applicant?s or provider?s practice is based in one or more of the following: a general acute care hospital, a rural general acute care hospital, or an acute psychiatric hospital, as defined in subdivisions (a) and (b) of Section 1250 of the Health and Safety Code.

(B) The applicant or provider holds a current, unrevoked, or unsuspended license as a physician and surgeon issued by the Medical Board of California or the Osteopathic Medical Board of California. An applicant or provider shall not be in compliance with this subparagraph if a license revocation has been stayed, the licensee has been placed on probation, or the license is subject to any other limitation.

(C) The applicant or provider does not have an adverse entry in the federal Healthcare Integrity and Protection Data Bank.

(3) An applicant shall be granted provisional provider status under this subdivision for a period of 12 months.

(f) Except as provided in subdivision (g), within 180 days after receiving an application package submitted pursuant to subdivision (a), or from the date of the notice to an applicant or provider that the applicant or provider does not qualify as a preferred provider under subdivision (d), the department shall give written notice to the applicant or provider that any of the following applies, or shall on the 181st day grant the applicant or provider provisional provider status pursuant to this section for a period no longer than 12 months, effective from the 181st day:

(1) The applicant or provider is being granted provisional provider status for a period of 12 months, effective from the date on the notice.

(2) The application package is incomplete. The notice shall identify additional information or documentation that is needed to complete the application package.

(3) The department is exercising its authority under Section 14043.37, 14043.4, or 14043.7, and is conducting background checks, preenrollment inspections, or unannounced visits.

(4) The application package is denied for any of the following reasons:

(A) Pursuant to Section 14043.2 or 14043.36.

(B) For lack of a license necessary to perform the health care services or to provide the goods, supplies, or merchandise directly or indirectly to a Medi-Cal beneficiary, within the applicable provider of service category or subgroup of that category.

(C) The period of time during which an applicant or provider has been barred from reapplying has not passed.

(D) For other stated reasons authorized by law.

(E) For failing to submit fingerprints as required by federal Medicaid regulations.

(F) For failing to pay an application fee as required by federal Medicaid regulations.

(5) The application package is withdrawn by request of the applicant or provider and the department?s review is canceled pursuant to subdivision (n).

(g) Notwithstanding subdivision (f), within 90 days after receiving an application package submitted pursuant to subdivision (a) from a physician or physician group licensed by the Medical Board of California or the Osteopathic Medical Board of California, or from the date of the notice to that physician or physician group that does not qualify as a preferred provider under subdivision (d), or within 90 days after receiving a change of location form submitted pursuant to subdivision (b), the department shall give written notice to the applicant or provider that either paragraph (1), (2), (3), (4), or (5) of subdivision (f) applies, or shall on the 91st day grant the applicant or provider provisional provider status pursuant to this section for a period no longer than 12 months, effective from the 91st day.

(h) (1) If the application package that was noticed as incomplete under paragraph (2) of subdivision (f) is resubmitted with all requested information and documentation, and received by the department within 60 days of the date on the notice, the department shall, within 60 days of the resubmission, send a notice that any of the following applies:

(A) The applicant or provider is being granted provisional provider status for a period of 12 months, effective from the date on the notice.

(B) The application package is denied for any other reasons provided for in paragraph (4) of subdivision (f).

(C) The department is exercising its authority under Section 14043.37, 14043.4, or 14043.7 to conduct background checks, preenrollment inspections, or unannounced visits.

(D) The application package is withdrawn by request of the applicant or provider and the department?s review is canceled pursuant to subdivision (n).

(2) (A) If the application package that was noticed as incomplete under paragraph (2) of subdivision (f) is not resubmitted with all requested information and documentation and received by the department within 60 days of the date on the notice, the application package shall be denied by operation of law. The applicant or provider may reapply by submitting a new application package that shall be reviewed de novo.

(B) If the failure to resubmit is by a currently enrolled provider as defined in Section 14043.1, including providers applying for continued enrollment, the failure may make the provider also subject to deactivation of the provider?s number and all of the business addresses used by the provider to provide services, goods, supplies, or merchandise to Medi-Cal beneficiaries.

(C) Notwithstanding subparagraph (A), if the notice of an incomplete application package included a request for information or documentation related to grounds for denial under Section 14043.2 or 14043.36, the applicant or provider shall not reapply for enrollment or continued enrollment in the Medi-Cal program or for participation in any health care program administered by the department or its agents or contractors for a period of three years.

(i) (1) If the department exercises its authority under Section 14043.37, 14043.4, or 14043.7 to conduct background checks, preenrollment inspections, or unannounced visits, the applicant or provider shall receive notice, from the department, after the conclusion of the background check, preenrollment inspection, or unannounced visit of either of the following:

(A) The applicant or provider is granted provisional provider status for a period of 12 months, effective from the date on the notice.

(B) Discrepancies or failure to meet program requirements, as prescribed by the department, have been found to exist during the preenrollment period.

(2) (A) The notice shall identify the discrepancies or failures, and whether remediation can be made or not, and if so, the time period within which remediation must be accomplished. Failure to remediate discrepancies and failures as prescribed by the department, or notification that remediation is not available, shall result in denial of the application by operation of law. The applicant or provider may reapply by submitting a new application package that shall be reviewed de novo.

(B) If the failure to remediate is by a currently enrolled provider as defined in Section 14043.1, including providers applying for continued enrollment, the failure may make the provider also subject to deactivation of the provider?s number and all of the business addresses used by the provider to provide services, goods, supplies, or merchandise to Medi-Cal beneficiaries.

(C) Notwithstanding subparagraph (A), if the discrepancies or failure to meet program requirements, as prescribed by the director, included in the notice were related to grounds for denial under Section 14043.2 or 14043.36, the applicant or provider shall not reapply for three years.

(j) If provisional provider status or preferred provisional provider status is granted pursuant to this section, a provider number shall be used by the provider for each business address for which an application package has been approved. This provider number shall be used exclusively for the locations for which it was approved, unless the practice of the provider?s profession or delivery of services, goods, supplies, or merchandise is such that services, goods, supplies, or merchandise are rendered or delivered at locations other than the provider?s business address and this practice or delivery of services, goods, supplies, or merchandise has been disclosed in the application package approved by the department when the provisional provider status or preferred provisional provider status was granted.

(k) Except for providers subject to subdivision (c) of Section 14043.47, a provider currently enrolled in the Medi-Cal program at one or more locations who has submitted an application package for enrollment at a new location or a change in location pursuant to subdivision (a), or filed a change of location form pursuant to subdivision (b), may submit claims for services, goods, supplies, or merchandise rendered at the new location until the application package or change of location form is approved or denied under this section, and shall not be subject, during that period, to deactivation, or be subject to any delay or nonpayment of claims as a result of billing for services rendered at the new location as herein authorized. However, the provider shall be considered during that period to have been granted provisional provider status or preferred provisional provider status and be subject to termination of that status pursuant to Section 14043.27. A provider that is subject to subdivision (c) of Section 14043.47 may come within the scope of this subdivision upon submitting documentation in the application package that identifies the physician providing supervision for every three locations. If a provider submits claims for services rendered at a new location before the application for that location is received by the department, the department may deny the claim.

(l) An applicant or a provider whose application for enrollment, continued enrollment, or a new location or change in location has been denied pursuant to this section, may appeal the denial in accordance with Section 14043.65.

(m) (1) Upon receipt of a complete and accurate claim for an individual nurse provider, the department shall adjudicate the claim within an average of 30 days.

(2) During the budget proceedings of the 2006?07 fiscal year, and each fiscal year thereafter, the department shall provide data to the Legislature specifying the timeframe under which it has processed and approved the provider applications submitted by individual nurse providers.

(3) For purposes of this subdivision, ?individual nurse providers? are providers authorized under certain home- and community-based waivers and under the state plan to provide nursing services to Medi-Cal recipients in the recipients? own homes rather than in institutional settings.

(n) (1) Except as provided in paragraph (2), an applicant or provider may request to withdraw an application package submitted pursuant to this section at any time, at which point the department?s review shall be canceled.

(2) The department?s review shall not be canceled if, at the time the applicant or provider requests to withdraw the application package, the department has already initiated its review under Section 14043.37, 14043.4, or 14043.7.

(Amended by Stats. 2014, Ch. 442, Sec. 22. Effective September 18, 2014.)



14043.27

(a) If an applicant or provider is granted provisional provider status or preferred provisional provider status pursuant to Section 14043.26 and, if at any time during the provisional provider status period or preferred provisional provider status period, the department conducts any announced or unannounced visits or any additional inspections or reviews pursuant to this chapter or Chapter 8 (commencing with Section 14200), or the regulations adopted thereunder, or pursuant to Section 100185.5 of the Health and Safety Code, and discovers or otherwise determines the existence of any ground to deactivate the provider?s number and business addresses or suspend the provider from the Medi-Cal program pursuant to this chapter or Chapter 8 (commencing with Section 14200), or the regulations adopted thereunder, or pursuant to Section 100185.5 of the Health and Safety Code, or if any of the circumstances listed in subdivision (c) occur, the department shall terminate the provisional provider status or preferred provisional provider status of the provider, regardless of whether the period of time for which the provisional provider status or preferred provisional provider status was granted under Section 14043.26 has elapsed.

(b) Termination of provisional provider status or preferred provisional provider status shall include deactivation of the provider?s number, including all business addresses used by the provider to obtain reimbursement from the Medi-Cal program and removal of the provider from enrollment in the Medi-Cal program, except where the termination is based upon a ground related solely to a specific location for which provisional provider status was granted. Termination of provisional provider status based upon grounds related solely to a specific location may include failure to have an established place of business, failure to possess the business or zoning permits or other approvals necessary to operate a business, or failure to possess the appropriate licenses, permits, or certificates necessary for the provider of service category or subcategory identified by the provider in its application package. Where the grounds relate solely to a specific location, the termination of provisional provider status shall include only deactivation of the specific locations that the grounds apply to and shall include removal of the provider from enrollment in the Medi-Cal program only if, after deactivation of the specific locations, the provider does not have any business address that is not deactivated.

(c) The following circumstances are grounds for termination of provisional provider status or preferred provisional provider status:

(1) The provider, persons with an ownership or control interest in the provider, or persons who are directors, officers, or managing employees of the provider have been convicted of any felony, or convicted of any misdemeanor involving fraud or abuse in any government program, related to neglect or abuse of a patient in connection with the delivery of a health care item or service, or in connection with the interference with, or obstruction of, any investigation into health care related fraud or abuse, or have been found liable for fraud or abuse in any civil proceeding, or have entered into a settlement in lieu of conviction for fraud or abuse in any government program within 10 years of the date of the application package.

(2) There is a material discrepancy in the information provided to the department, or with the requirements to be enrolled, that is discovered after provisional provider status or preferred provisional provider status has been granted and that cannot be corrected because the discrepancy occurred in the past.

(3) The provider has provided material information that was false or misleading at the time it was provided.

(4) The provider failed to have an established place of business at the business address for which the application package was submitted at the time of any onsite inspection, announced or unannounced visit, or any additional inspection or review conducted pursuant to this article or a statute or regulation governing the Medi-Cal program, unless the practice of the provider?s profession or delivery of services, goods, supplies, or merchandise is such that services, goods, supplies, or merchandise are rendered or delivered at locations other than the business address and this practice or delivery of services, goods, supplies, or merchandise has been disclosed in the application package approved by the department when the provisional provider status or preferred provisional provider status was granted.

(5) The provider meets the definition of a clinic under Section 1200 of the Health and Safety Code, but is not licensed as a clinic pursuant to Chapter 1 (commencing with Section 1200) of Division 2 of the Health and Safety Code and fails to meet the requirements to qualify for at least one exemption pursuant to Section 1206 or 1206.1 of the Health and Safety Code.

(6) The provider performs clinical laboratory tests or examinations, but it or its personnel do not meet CLIA, and the regulations adopted thereunder, and the state clinical laboratory law, do not possess valid CLIA certificates and clinical laboratory registrations or licenses pursuant to Chapter 3 (commencing with Section 1200) of Division 2 of the Business and Professions Code, or are not exempt from licensure as a clinical laboratory under Section 1241 of the Business and Professions Code.

(7) The provider fails to possess either of the following:

(A) The appropriate licenses, permits, certificates, or other approvals needed to practice the profession or occupation, or provide the services, goods, supplies, or merchandise the provider identified in the application package approved by the department when the provisional provider status or preferred provisional provider status was granted and for the location for which the application was submitted.

(B) The business or zoning permits or other approvals necessary to operate a business at the location identified in its application package approved by the department when the provisional provider status or preferred provisional provider status was granted.

(8) The provider, or if the provider is a clinic, group, partnership, corporation, or other association, any officer, director, or shareholder with a 10 percent or greater interest in that organization, commits two or more violations of the federal or state statutes or regulations governing the Medi-Cal program, and the violations demonstrate a pattern or practice of fraud, abuse, or provision of unnecessary or substandard medical services.

(9) The provider commits any violation of a federal or state statute or regulation governing the Medi-Cal program or of a statute or regulation governing the provider?s profession or occupation and the violation represents a threat of immediate jeopardy or significant harm to any Medi-Cal beneficiary or to the public welfare.

(10) The provider submits claims for payment that subject a provider to suspension under Section 14043.61.

(11) The provider submits claims for payment for services, goods, supplies, or merchandise rendered at a location other than the business address or addresses listed on the application for enrollment, unless the practice of the provider?s profession or delivery of services, goods, supplies, or merchandise is such that services, goods, supplies, or merchandise are rendered or delivered at locations other than the business address and this practice or delivery of services, goods, supplies, or merchandise has been disclosed in the application package approved by the department when the provisional provider status was granted.

(12) The provider has not paid its fine, or has a debt due and owing, including overpayments and penalty assessments, to any federal, state, or local government entity that relates to Medicare, medicaid, Medi-Cal, or any other federal or state health care program, and has not made satisfactory arrangements to fulfill the obligation or otherwise been excused by legal process from fulfilling the obligation.

(d) If, during a provisional provider status period or a preferred provisional provider status period, the department conducts any announced or unannounced visits or any additional inspections or reviews pursuant to this chapter or Chapter 8 (commencing with Section 14200), or the regulations adopted thereunder, and commences an investigation for fraud or abuse, or discovers or otherwise determines that the provider is under investigation for fraud or abuse by any other state, local, or federal government law enforcement agency, the provider shall be subject to termination of provisional provider status or preferred provisional provider status, regardless of whether the period of time for which the provisional provider status or preferred provisional provider status was granted under Section 14043.26 has elapsed.

(e) A provider whose provisional provider status or preferred provisional provider status has been terminated pursuant to this section may appeal the termination in accordance with Section 14043.65.

(f) Any department-recovered fine or debt due and owing, including overpayments, that are subsequently determined to have been erroneously collected shall be promptly refunded to the provider, together with interest paid in accordance with subdivision (e) of Section 14171 and Section 14172.5.

(Amended by Stats. 2007, Ch. 188, Sec. 41. Effective August 24, 2007.)



14043.28

(a) (1) If an application package is denied under Section 14043.26 or provisional provider status or preferred provisional provider status is terminated under Section 14043.27, the applicant or provider shall be prohibited from reapplying for enrollment or continued enrollment in the Medi-Cal program or for participation in any health care program administered by the department or its agents or contractors for a period of three years from the date the application package is denied or the provisional provider status is terminated, except as provided otherwise in paragraph (2) of subdivision (h), or paragraph (2) of subdivision (i), of Section 14043.26 and as set forth in this section.

(2) If the application is denied under paragraph (2) of subdivision (h) of Section 14043.26 because the applicant failed to resubmit an incomplete application package or is denied under paragraph (2) of subdivision (i) of Section 14043.26 because the applicant failed to remediate discrepancies, the applicant may resubmit an application in accordance with paragraph (2) of subdivision (h) or paragraph (2) of subdivision (i), respectively.

(3) If the denial of the application package is based upon a conviction for any offense or for any act included in Section 14043.36 or termination of the provisional provider status or preferred provisional provider status is based upon a conviction for any offense or for any act included in paragraph (1) of subdivision (c) of Section 14043.27, the applicant or provider shall be prohibited from reapplying for enrollment or continued enrollment in the Medi-Cal program or for participation in any health care program administered by the department or its agents or contractors for a period of 10 years from the date the application package is denied or the provisional provider status or preferred provisional provider status is terminated.

(4) If the denial of the application package is based upon two or more convictions for any offense or for any two or more acts included in Section 14043.36 or termination of the provisional provider status or preferred provisional provider status is based upon two or more convictions for any offense or for any two acts included in paragraph (1) of subdivision (c) of Section 14043.27, the applicant or provider shall be permanently barred from enrollment or continued enrollment in the Medi-Cal program or for participation in any health care program administered by the department or its agents or contractors.

(5) The prohibition in paragraph (1) against reapplying for three years shall not apply if the denial of the application or termination of provisional provider status or preferred provisional provider status is based upon any of the following:

(A) The grounds provided for in paragraph (4), or subparagraph (B) of paragraph (7), of subdivision (c) of Section 14043.27.

(B) The grounds provided for in subdivision (d) of Section 14043.27, if the investigation is closed without any adverse action being taken.

(C) The grounds provided for in paragraph (6) of subdivision (c) of Section 14043.27. However, the department may deny reimbursement for claims submitted while the provider was noncompliant with the federal Clinical Laboratory Improvement Amendments of 1988 (CLIA) (42 U.S.C. Sec. 263a et seq.).

(D) The grounds provided for in subdivision (b) of Section 14043.36 for being terminated or excluded under Medicare or under the Medicaid Program or Children?s Health Insurance Program of any other state.

(b) (1) If an application package is denied under subparagraph (A), (B), (D), or (E) of paragraph (4) of subdivision (f) of Section 14043.26, or with respect to a provider described in subparagraph (B) of paragraph (2) of subdivision (h), or subparagraph (B) of paragraph (2) of subdivision (i), of Section 14043.26, or provisional provider status or preferred provisional provider status is terminated based upon any of the grounds stated in subparagraph (A) of paragraph (7), or paragraphs (1), (2), (3), (5), and (8) to (12), inclusive, of subdivision (c) of Section 14043.27, all business addresses of the applicant or provider shall be deactivated and the applicant or provider shall be removed from enrollment in the Medi-Cal program by operation of law.

(2) If the termination of provisional provider status is based upon the grounds stated in subdivision (d) of Section 14043.27 and the investigation is closed without any adverse action being taken, or is based upon the grounds in subparagraph (B) of paragraph (7) of subdivision (c) of Section 14043.27 and the applicant or provider obtains the appropriate license, permits, or approvals covering the period of provisional provider status, the termination taken pursuant to subdivision (c) of Section 14043.27 shall be rescinded, the previously deactivated provider numbers shall be reactivated, and the provider shall be reenrolled in the Medi-Cal program, unless there are other grounds for taking these actions.

(c) Claims that are submitted or caused to be submitted by an applicant or provider who has been suspended from the Medi-Cal program for any reason or who has had its provisional provider status terminated or had its application package for enrollment or continued enrollment denied and all business addresses deactivated may not be paid for services, goods, merchandise, or supplies rendered to Medi-Cal beneficiaries during the period of suspension or termination or after the date all business addresses are deactivated.

(d) (1) This section shall become operative on the effective date of the state plan amendment necessary to implement this section, as stated in the declaration executed by the director pursuant to paragraph (2).

(2) Upon approval of the state plan amendment necessary to implement this section under Sections 455.434 and 455.450 of Title 42 of the Code of Federal Regulations, the director shall execute a declaration, to be retained by the director and posted on the department?s Internet Web site, that states that this approval has been obtained and the effective date of the state plan amendment. The department shall transmit a copy of the declaration to the Legislature.

(Repealed (in Sec. 11) and added by Stats. 2012, Ch. 797, Sec. 12. Effective January 1, 2013. Section operative January 1, 2013, pursuant to its own provisions.)



14043.29

(a) If, at the end of the period for which provisional provider status or preferred provisional provider status was granted under Section 14043.26, all of the following conditions are met, the provisional status shall cease and the provider shall be enrolled in the Medi-Cal program without designation as a provisional provider:

(1) The provider has demonstrated an appropriate volume of business.

(2) The provisional provider status or preferred provisional provider status has not been terminated or if it has been terminated, the act of termination was rescinded.

(3) The provider continues to meet the standards for enrollment in the Medi-Cal program as set forth in this article and Section 51000 and following of Title 22 of the California Code of Regulations.

(b) (1) An applicant or a provider who applied for enrollment or continued enrollment in the Medi-Cal program, prior to May 1, 2003, and for whom the application has not been approved or denied, or who has not received a notice on or before January 1, 2004, that the department is exercising its authority under Section 14043.37, 14043.4, or 14043.7 to conduct background checks, preenrollment inspections, or unannounced visits, shall be granted provisional provider status effective on January 1, 2004. Applications from applicants or providers who have been so noticed prior to January 1, 2004, shall be processed in accordance with subdivision (h) of Section 14043.26.

(2) Applications from applicants or providers that have been received by the department after May 1, 2003, but prior to January 1, 2004, shall be processed in accordance with Section 14043.26, except that these application packages shall be deemed to have been received by the department on January 1, 2004.

(Amended by Stats. 2009, Ch. 298, Sec. 27. Effective January 1, 2010.)



14043.3

A provider shall be required to reimburse those Medi-Cal funds received during any period for which material information was not reported, or reported falsely, to the department.

(Added by Stats. 1999, Ch. 146, Sec. 37. Effective July 22, 1999.)



14043.34

(a) As a condition of a pharmacy?s participation in the Medi-Cal program, the pharmacy shall have in stock and regularly dispense prescription drugs.

(b) For purposes of this section, ?prescription drugs? means any drug unsafe for self use by a person, and includes either of the following:

(1) Any drug that bears the legend: ?Rx Only? or ?Caution: federal law prohibits dispensing without prescription? or words of similar import.

(2) Any other drug that by federal or state law can be lawfully dispensed by the prescription of a licensed physician and surgeon.

(Added by Stats. 2000, Ch. 322, Sec. 18. Effective January 1, 2001.)



14043.341

(a) Each provider that dispenses, as defined in Section 4024 of the Business and Professions Code, or that furnishes, as defined in Section 4026 of the Business and Professions Code, a controlled drug, a dangerous drug, or a dangerous device to a Medi-Cal beneficiary, or a drug or device requiring a written order or prescription for the drug or device to be covered under the Medi-Cal program, or who obtains a biological specimen from a Medi-Cal beneficiary for the performance of a clinical laboratory test or examination shall maintain a record of the signature of the person receiving the drug or device or from whom a biological specimen was obtained; the printed name of the recipient or person from whom the biological specimen was obtained; the date signed; for a drug or device, the prescription number or a description of the item or items dispensed or furnished; and if the recipient is not the beneficiary for whom the drug or device was ordered or prescribed or from whom a biological specimen was obtained, a notation of the recipient?s relationship to that beneficiary. The signature and printed name of the person from whom a biological specimen is obtained on the requisition provided to the clinical laboratory for performance of the test or examination for which the specimen was obtained shall be sufficient to comply with this section if a copy of the signed requisition is kept by the provider obtaining the biological specimen. Furthermore, no signature is required under this section where the biological specimen is obtained for the purpose of anatomical pathology examinations performed during the inpatient or outpatient surgery if a notation of the performance of the anatomical pathology examination appears in the medical record.

(b) For purposes of this section:

(1) ?Biological specimen? shall have the same meaning as in Section 1206 of the Business and Professions Code.

(2) ?Clinical laboratory test or examination? shall have the same meaning as in Section 1206 of the Business and Professions Code.

(3) ?Controlled substance? shall mean any substance listed in Chapter 2 (commencing with Section 11053) of Division 10 of the Health and Safety Code.

(4) ?Dangerous drug? or ?dangerous device? has the same meaning as in Section 4022 of the Business and Professions Code.

(5) ?Drug or device? means:

(A) ?Drug,? as defined in Section 4025 of the Business and Professions Code.

(B) ?Device,? as defined in Section 4023 of the Business and Professions Code.

(C) Pharmaceuticals, medical equipment, medical supplies, orthotics and prosthetics appliances, and other product-like supplies or equipment.

(c) Nothing in this section shall require a provider who dispenses or furnishes a complimentary sample of a dangerous drug to maintain the signature of the person receiving that drug, provided no charge is made to the patient, and an appropriate record is entered in the patient?s chart.

(d) If the dispensing or furnishing of a drug or device occurs on a periodic basis within an established provider-patient relationship, the signature shall only be required upon the initial dispensing or furnishing of the drug, so long as an appropriate record of each dispensing or furnishing is entered in the patient?s chart.

(e) If the obtaining of a biological specimen is required in order that a test or examination occur on a periodic basis within an established provider-patient relationship, the signature shall only be required upon obtaining the biological specimen necessary for the initial test or examination so long as an appropriate record of each test or examination is entered in the patient?s chart.

(f) The requirement of this section to obtain a signature shall not apply to a licensed pharmacy or clinical laboratory that is owned and operated by a nonprofit health care service plan that has at least 3,500,000 enrollees or that is owned and operated by a nonprofit hospital corporation that has a mutually exclusive contract with a nonprofit health care service plan that has at least 3,500,000 enrollees, or to a licensed provider who practices within a physician organization that meets either of the requirements set forth in paragraph (2) of subdivision (g) of Section 1375.4 of the Health and Safety Code.

(Added by Stats. 2003, Ch. 601, Sec. 8. Effective January 1, 2004.)



14043.35

Sections 14043.2, 14043.25, and 14043.3 shall not limit the authority granted the director and the rights granted providers in Section 14123. Action taken under the authority granted in Section 14123 shall be taken in accordance with that section.

(Added by Stats. 1999, Ch. 146, Sec. 37. Effective July 22, 1999.)



14043.36

(a) The department shall not enroll any applicant that has been convicted of any felony or misdemeanor involving fraud or abuse in any government program, or related to neglect or abuse of a patient in connection with the delivery of a health care item or service, or in connection with the interference with or obstruction of any investigation into health care related fraud or abuse or that has been found liable for fraud or abuse in any civil proceeding, or that has entered into a settlement in lieu of conviction for fraud or abuse in any government program, within the previous 10 years. In addition, the department may deny enrollment to any applicant that, at the time of application, is under investigation by the department or any state, local, or federal government law enforcement agency for fraud or abuse pursuant to Subpart A (commencing with Section 455.12) of Part 455 of Title 42 of the Code of Federal Regulations. The department shall not deny enrollment to an otherwise qualified applicant whose felony or misdemeanor charges did not result in a conviction solely on the basis of the prior charges. If it is discovered that a provider is under investigation by the department or any state, local, or federal government law enforcement agency for fraud or abuse, that provider shall be subject to temporary suspension from the Medi-Cal program, which shall include temporary deactivation of the provider?s number, including all business addresses used by the provider to obtain reimbursement from the Medi-Cal program.

(b) If it is discovered that a provider has been terminated under Medicare or under the Medicaid Program or Children?s Health Insurance Program in any other state, the provider shall not be enrolled in, or shall be subject to termination from, the Medi-Cal program, which shall include deactivation of the provider?s enrolled numbers and all business addresses used to obtain reimbursement from the Medi-Cal program.

(c) The director shall notify in writing the provider of the temporary suspension and deactivation of the provider?s number, which shall take effect 15 days from the date of the notification. Notwithstanding Section 100171 of the Health and Safety Code, proceedings after the imposition of sanctions provided for in subdivision (a) shall be in accordance with Section 14043.65.

(d) A temporary suspension may be lifted when a resolution of an investigation for fraud or abuse occurs.

(e) (1) This section shall become operative on the effective date of the state plan amendment necessary to implement this section, as stated in the declaration executed by the director pursuant to paragraph (2).

(2) Upon approval of the state plan amendment necessary to implement this section under Section 455.416 of Title 42 of the Code of Federal Regulations, the director shall execute a declaration, to be retained by the director and posted on the department?s Internet Web site, that states that this approval has been obtained and the effective date of the state plan amendment. The department shall transmit a copy of the declaration to the Legislature.

(Repealed (in Sec. 13) and added by Stats. 2012, Ch. 797, Sec. 14. Effective January 1, 2013. Section operative January 1, 2013, pursuant to its own provisions.)



14043.37

The department may complete a background check on applicants for the purpose of verifying the accuracy of the information provided to the department for purposes of enrolling in the Medi-Cal program and in order to prevent fraud and abuse. The background check may include, but is not limited to, the following:

(a) Onsite inspection prior to enrollment.

(b) Review of business records.

(c) Data searches.

(Amended by Stats. 2000, Ch. 322, Sec. 20. Effective January 1, 2001.)



14043.38

(a) Provider types are designated as ?limited,? ?moderate,? or ?high? categorical risk by the federal government in Section 424.518 of Title 42 of the Code of Federal Regulations. The department shall, at minimum, utilize the federal regulations in determining a provider?s or applicant?s categorical risk.

(b) In accordance with Section 455.450 of Title 42 of the Code of Federal Regulations, the department shall designate a provider or applicant as a ?high? categorical risk if any of the following occur:

(1) The department imposes a payment suspension based on a credible allegation of fraud, waste, or abuse.

(2) The provider or applicant has an existing Medicaid overpayment based on fraud, waste, or abuse.

(3) The provider or applicant has been excluded by the federal Office of the Inspector General or another state?s Medicaid program within the previous 10 years.

(4) The federal Centers for Medicare and Medicaid Services lifted a temporary moratorium within the previous six months for the particular provider type submitting the application, the applicant would have been prevented from enrolling based on that previous moratorium, and the applicant applies for enrollment as a provider at any time within six months from the date the moratorium was lifted.

(c) If the department designates a provider or applicant as a ?high? categorical risk, the department or its designee shall do both of the following:

(1) Conduct a criminal background check of the provider or applicant, and any person with a 5-percent or greater direct or indirect ownership interest in the provider or applicant.

(2) Require the provider or applicant, and any person with a 5-percent or greater direct or indirect ownership interest in the provider or applicant, to submit a set of fingerprints within 30 days of the department?s request, in a manner determined by the department.

(d) (1) The department shall submit to the Department of Justice fingerprint images and related information required by the Department of Justice of Medi-Cal providers or applicants determined to be a ?high? categorical risk pursuant to subdivision (a), and any person with a 5-percent or greater direct or indirect ownership interest in those providers and applicants, for the purposes of obtaining information as to the existence and content of a record of state or federal convictions and state or federal arrests and also information as to the existence and content of a record of state or federal arrests for which the Department of Justice establishes that the person is free on bail or on his or her recognizance pending trial or appeal.

(2) When received, the Department of Justice shall forward to the Federal Bureau of Investigation requests for federal summary criminal history information received pursuant to this section. The Department of Justice shall review the information returned from the Federal Bureau of Investigation and compile and disseminate a response to the department.

(3) The Department of Justice shall provide a state or federal level response to the department pursuant to paragraph (1) of subdivision (p) of Section 11105 of the Penal Code.

(4) The department shall request from the Department of Justice subsequent notification service, as provided pursuant to Section 11105.2 of the Penal Code, for persons described in paragraph (1).

(5) The Department of Justice shall charge a fee sufficient to cover the cost of processing the request described in this section. That fee shall be paid by the subject of the criminal background check.

(e) For persons subject to the requirements of subdivision (a) of Section 15660, the procedure for obtaining and submitting fingerprints and notification by the Department of Justice of criminal record information set forth in subdivision (c) of Section 15660 shall apply instead of the procedure set forth in subdivision (d).

(Amended by Stats. 2014, Ch. 31, Sec. 48. Effective June 20, 2014.)



14043.4

(a) If discrepancies are found to exist during the preenrollment period, the department may conduct additional inspections prior to enrollment. Failure of a provider to remediate discrepancies as prescribed by the director may result in denial of the application for enrollment. The department may deactivate all of the provider?s business addresses if the department determines that the discrepancies are material to the provider?s continued enrollment and the provider?s compliance with program requirements at the additional business addresses.

(b) (1) This section shall become operative on the effective date of the state plan amendment necessary to implement this section, as stated in the declaration executed by the director pursuant to paragraph (2).

(2) Upon approval of the state plan amendment necessary to implement this section under Section 455.416 of Title 42 of the Code of Federal Regulations, the director shall execute a declaration, to be retained by the director and posted on the department?s Internet Web site, that states that this approval has been obtained and the effective date of the state plan amendment. The department shall transmit a copy of the declaration to the Legislature.

(Repealed (in Sec. 16) and added by Stats. 2012, Ch. 797, Sec. 17. Effective January 1, 2013. Section operative January 1, 2013, pursuant to its own provisions.)



14043.45

(a) Notwithstanding whether a National Provider Identification (NPI) number is required by the rules issued by the Centers for Medicare and Medicaid Services implementing the Health Insurance Portability and Accountability Act of 1996 (HIPAA), the department may require that an applicant or provider submit an NPI number.

(b) For transactions not specifically identified as covered transactions under the HIPAA NPI rules, the department may require that a provider use a National Provider Identification number on those transactions, or the department may issue the provider a unique identification number or numbers that shall be used on all transactions.

(c) Notwithstanding any other provisions of law, the department may, without taking regulatory action pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, implement, interpret, or make specific this section by means of a provider bulletin or similar instruction. The department shall notify and consult with interested parties and appropriate stakeholders in implementing, interpreting, or making specific this statute, including taking all of the following actions:

(1) Notifying provider representatives of the proposed action or change. The notice shall occur at least 10 business days prior to the meeting provided for in paragraph (2).

(2) Scheduling at least one meeting with interested parties and appropriate stakeholders to discuss the action or change.

(3) Allowing for written input regarding the action or change.

(4) Providing at least 30 days? advance notice of the effective date of the action or change.

(d) This section shall apply to any health care program administered by the department or its agents or contractors.

(Repealed and added by Stats. 2007, Ch. 188, Sec. 45. Effective August 24, 2007.)



14043.46

(a) Notwithstanding any other provision of law, on the effective date of the act adding this section, the department may implement a one-year moratorium on the certification and enrollment into the Medi-Cal program of new adult day health care centers on a statewide basis or within a geographic area.

(b) The moratorium shall not apply to the following:

(1) Programs of All-Inclusive Care for the Elderly (PACE) established pursuant to Chapter 8.75 (commencing with Section 14590).

(2) An organization that currently holds a designation as a federally qualified health center as defined in Section 1396d(l)(2) of Title 42 of the United States Code.

(3) An organization that currently holds a designation as a federally qualified rural health clinic as defined in Section 1396d(l)(1) of Title 42 of the United States Code.

(4) An applicant with the physical location of the center in an unserved area, which is defined as a county having no licensed and certified adult day health care center within its geographic boundary.

(5) Commencing May 1, 2006, an applicant for certification that meets all of the following:

(A) Is serving persons discharged into community housing from a nursing facility operated by the City and County of San Francisco.

(B) Has submitted, after December 31, 2005, but prior to February 1, 2006, an application for certification that has not been denied.

(C) Meets all criteria for certification imposed under this article and is licensed as an adult day health care center pursuant to Chapter 3.3 (commencing with Section 1570) of Division 2 of the Health and Safety Code.

(6) An applicant that is requesting expansion or relocation, or both, that has been Medi-Cal certified as an adult day health care center for at least four years, is expanding or relocating within the same county, and that meets one of the following population-based criteria as reported in the California Long Term Care County Data Book, 2002:

(A) The county is ranked number one or two for having the highest ratio of persons over 65 years of age receiving Medi-Cal benefits.

(B) The county is ranked number one or two for having the highest ratio of persons over 85 years of age residing in the county.

(C) The county is ranked number one or two for having the greatest ratio of persons over 65 years of age living in poverty.

(7) An applicant for certification that is currently licensed and located in a county with a population that exceeds 9,000,000 and meets the following criteria:

(A) The applicant has identified a special population of regional center consumers whose individual program plan calls for the specialized health and social services that are uniquely provided within the adult day health care center, in order to prevent deterioration of the special population?s health status.

(B) The referring regional center submits a letter to the Director of Health Services supporting the applicant for certification as an adult day health care provider for this special population.

(C) The applicant is currently providing services to the special population as a vendor of the referring regional center.

(D) The participants in the center are clients of the referring regional center and are not residing in a health facility licensed pursuant to subdivision (c), (d), (g), (h), or (k) of Section 1250 of the Health and Safety Code.

(c) The moratorium shall not prohibit the department from approving a change of ownership, relocation, or increase in capacity for an adult day health care center if the following conditions are met:

(1) For an application to change ownership, the adult day health care center meets all of the following conditions:

(A) Has been licensed and certified prior to the effective date of this section.

(B) Has a license in good standing.

(C) Has a record of substantial compliance with certification laws and regulations.

(D) Has met all requirements for the change application.

(2) For an application to relocate an existing facility, the relocation center must meet all of the conditions of paragraph (1) and both of the following conditions:

(A) Must be located in the same county as the existing licensed center.

(B) Must be licensed for the same capacity as the existing licensed center, unless the relocation center is located in an underserved area, which is defined as a county having 2 percent or fewer Medi-Cal beneficiaries over the age of 65 years using adult day health care services, based on 2002 calendar year Medi-Cal utilization data.

(3) For an application to increase the capacity of an existing facility, the center must meet all of the conditions of paragraph (1) and must be located in an underserved area, which is defined as a county having 2 percent or fewer Medi-Cal beneficiaries over the age of 65 years using adult day health care services, based on 2002 calendar year Medi-Cal utilization data.

(d) Following the first 180 days of the moratorium period, the department may make exceptions to the moratorium for new adult day health care centers that are located in underserved areas if the center?s application was on file with the department on or before the effective date of the act adding this section. In order to apply for this exemption, an applicant or licensee must meet all of the following criteria:

(1) The applicant has control of a facility, either by ownership or lease agreement, that will house the adult day health care center, has provided to the department all necessary documents and fees, and has completed and submitted all required fingerprinting forms to the department.

(2) The physical location of the applicant?s or licensee?s adult day health care center is in an underserved area, which is defined as a county having 2 percent or fewer Medi-Cal beneficiaries over the age of 65 years using adult day health care services, based on 2002 calendar year Medi-Cal utilization data.

(e) During the period of the moratorium, a licensee or applicant that meets the criteria for an exemption as defined in subdivision (d) may submit a written request for an exemption to the director.

(f) If the director determines that a new adult day health care licensee or applicant meets the exemption criteria, the director may certify the licensee or applicant, once licensed, for participation in the Medi-Cal program.

(g) The director may extend this moratorium, if necessary, to coincide with the implementation date of the adult day health care waiver.

(h) The authority granted in this section shall not be interpreted as a limitation on the authority granted to the department in any other section.

(Amended by Stats. 2007, Ch. 188, Sec. 46. Effective August 24, 2007.)



14043.47

(a) A provider doing business as a sole proprietorship, partnership, or professional corporation under Part 4 (commencing with Section 13400) of Division 3 of the Corporations Code or a rendering physician provider in a group who utilizes nonphysician medical practitioners to provide services, goods, supplies, or merchandise to Medi-Cal beneficiaries shall meet the specific supervisory requirements applicable to such providers, pursuant to the Business and Professions Code or other state or federal law.

(b) A provider doing business as a sole proprietorship, partnership, or professional corporation under Part 4 (commencing with Section 13400) of Division 3 of the Corporations Code or a rendering physician provider in a group who fails to comply with the requirements of this section is subject to temporary suspension from the Medi-Cal program and deactivation of the provider?s number, including all business addresses.

(c) A physician doing business as a sole proprietorship, partnership, or professional corporation under Part 4 (commencing with Section 13400) of Division 3 of the Corporations Code or a rendering physician provider in a group may not be enrolled at more than three business addresses unless there is a ratio of at least one physician providing supervision for every three locations.

(d) A physician doing business as a sole proprietorship, partnership, or professional medical corporation under Part 4 (commencing with Section 13400) of Division 3 of the Corporations Code or a rendering physician provider in a group who fails to comply with the requirements of this section is subject to temporary suspension from the Medi-Cal program and deactivation of all of his or her number, including all business addresses.

(Amended by Stats. 2007, Ch. 188, Sec. 47. Effective August 24, 2007.)



14043.5

Subject to Article 4 (commencing with Section 19130) of Chapter 5 of Division 5 of Title 2 of the Government Code, the department may enter into contracts to secure consultant services or information technology including, but not limited to, software, data, or analytical techniques or methodologies for the purpose of fraud or abuse detection and prevention. Contracts under this section shall be exempt from the Public Contract Code.

(Added by Stats. 1999, Ch. 146, Sec. 37. Effective July 22, 1999.)



14043.55

(a) The department may implement a 180-day moratorium on the enrollment of providers in a specific provider of service category, on a statewide basis or within a geographic area, except that no moratorium shall be implemented on the enrollment of providers who are licensed as clinics under Section 1204 of the Health and Safety Code, health facilities under Chapter 2 (commencing with Section 1250) of the Health and Safety Code, clinics exempt from licensure under Section 1206 of the Health and Safety Code, or natural persons licensed or certified under Division 2 (commencing with Section 500) of the Business and Professions Code, the Osteopathic Initiative Act, or the Chiropractic Initiative Act, when the director determines this action is necessary to safeguard public funds or to maintain the fiscal integrity of the program. This moratorium may be extended or repeated when the director determines this action is necessary to safeguard public funds or to maintain the fiscal integrity of the program. The authority granted in this section shall not be interpreted as a limitation on the authority granted to the department in Section 14105.3.

(b) If the Secretary of the United States Department of Health and Human Services establishes a temporary moratorium on enrollment as described in federal regulations, the department shall establish a corresponding moratorium covering the same period and provider types, even if those provider types would not ordinarily be subject to a moratorium under this section, unless the department determines that the imposition of the moratorium will adversely impact beneficiaries access to medical assistance. A federal moratorium adopted under this subdivision shall not be subject to the director?s determinations regarding safeguards of public funds and program integrity or other prerequisites that are necessary to implement a state-initiated moratorium.

(c) (1) This section shall become operative on the effective date of the state plan amendment necessary to implement this section, as stated in the declaration executed by the director pursuant to paragraph (2).

(2) Upon approval of the state plan amendment necessary to implement this section under Section 455.470 of Title 42 of the Code of Federal Regulations, the director shall execute a declaration, to be retained by the director and posted on the department?s Internet Web site, that states that this approval has been obtained and the effective date of the state plan amendment. The department shall transmit a copy of the declaration to the Legislature.

(Repealed (in Sec. 18) and added by Stats. 2012, Ch. 797, Sec. 19. Effective January 1, 2013. Section operative January 1, 2013, pursuant to its own provisions.)



14043.6

The department shall automatically suspend, as a provider in the Medi-Cal program, any individual who, or any entity that, has a license, certificate, or other approval to provide health care, which is revoked or suspended by a federal, California, or another state?s licensing, certification, or approval authority, has otherwise lost that license, certificate, or approval, or has surrendered that license, certificate, or approval while a disciplinary hearing on that license, certificate, or approval was pending. The automatic suspension shall be effective on the date that the license, certificate, or approval was revoked, lost, or surrendered.

(Added by Stats. 1999, Ch. 146, Sec. 37. Effective July 22, 1999.)



14043.61

(a) A provider shall be subject to suspension if claims for payment are submitted for the services, goods, supplies, or merchandise provided, directly or indirectly, to a Medi-Cal beneficiary, by an individual or entity that is suspended, excluded, or otherwise ineligible because of a sanction to receive, directly or indirectly, reimbursement from the Medi-Cal program and the individual or entity is listed on either the Suspended and Ineligible Provider List, published by the department, to identify suspended and otherwise ineligible providers, or any list published by the federal Office of Inspector General regarding the suspension or exclusion of individuals or entities from the federal Medicare and medicaid programs, to identify suspended, excluded, or otherwise ineligible providers.

(b) Notwithstanding Section 100171 of the Health and Safety Code, the imposition of the sanction provided for in subdivision (a) shall be appealable in accordance with Section 14043.65.

(Amended by Stats. 2007, Ch. 188, Sec. 48. Effective August 24, 2007.)



14043.62

(a) The department shall deactivate, immediately and without prior notice, the provider?s number, including all business addresses used by a provider to obtain reimbursement from the Medi-Cal program when warrants or documents mailed to a provider?s mailing address or its pay to address, if any, or its service or business address, are returned by the United States Postal Service as not deliverable or when a provider has not submitted a claim for reimbursement from the Medi-Cal program for one year. Prior to taking this action the department shall use due diligence in attempting to contact the provider at its last known telephone number and ascertain if the return by the United States Postal Service is by mistake or shall use due diligence in attempting to contact the provider by telephone or in writing to ascertain whether the provider wishes to continue to participate in the Medi-Cal program. If deactivation pursuant to this section occurs, the provider shall meet the requirements for reapplication as specified in this article or the regulations adopted thereunder.

(b) For purposes of this section:

(1) ?Mailing address? means the address that the provider has identified to the department in its application for enrollment as the address at which it wishes to receive general program correspondence.

(2) ?Pay to address? means the address that the provider has identified to the department in its application for enrollment as the address at which it wishes to receive warrants.

(3) ?Service or business address? means the address that the provider has identified to the department in its application for enrollment as the address at which the provider will provide services to program beneficiaries.

(Amended by Stats. 2007, Ch. 188, Sec. 49. Effective August 24, 2007.)



14043.65

(a) Notwithstanding any other law, any applicant whose application for enrollment as a provider or whose certification is denied; or any provider who is denied continued enrollment or certification, or denied enrollment for a new location, who has been temporarily suspended, who has had payments suspended, who has had one or more business addresses used to obtain reimbursement from the Medi-Cal program deactivated, or whose provisional provider status or preferred provisional provider status has been terminated pursuant to this article or Section 14107.11, or Section 100185.5 of the Health and Safety Code, or who has had a civil penalty imposed pursuant to subdivision (a) of Section 14123.25; or any billing agent, as defined in Section 14040, when the billing agent?s registration has been denied pursuant to subdivision (e) of Section 14040.5, may appeal this action by submitting a written appeal, including any supporting evidence, to the director or the director?s designee. If the appeal is of a suspension of payment pursuant to Section 14107.11, the appeal to the director or the director?s designee shall be limited to the credibility of the allegation supporting the payment suspension, as described in subdivision (d) of Section 14107.11, and shall not encompass investigation or adjudication of the allegation. The appeal procedure shall not include a formal administrative hearing under the Administrative Procedure Act and shall not result in reactivation of any deactivated provider numbers during appeal. An applicant, provider, or billing agent that files an appeal pursuant to this section shall submit the written appeal along with all pertinent documents and all other relevant evidence to the director or to the director?s designee within 60 days of the date of notification of the department?s action. The director or the director?s designee shall review all of the relevant materials submitted and shall issue a decision within 90 days of the receipt of the appeal. The decision may provide that the action taken should be upheld, continued, or reversed, in whole or in part. The decision of the director or the director?s designee shall be final. Any further appeal shall be required to be filed in accordance with Section 1085 of the Code of Civil Procedure.

(b) No applicant whose application for enrollment as a provider has been denied pursuant to Section 14043.2, 14043.36, or 14043.4 may reapply for a period of three years from the date the application is denied. The three-year period shall commence upon the date of the denial notice.

(Amended by Stats. 2012, Ch. 797, Sec. 20. Effective January 1, 2013.)



14043.7

(a) The department may make unannounced visits to an applicant or to a provider for the purpose of determining whether enrollment, continued enrollment, or certification is warranted, or as necessary for the administration of the Medi-Cal program. If an unannounced site visit is conducted by the department for any enrolled provider, the provider shall permit access to any and all of their provider locations. If a provider fails to permit access for any site visit, the application shall be denied and the provider shall be subject to deactivation. At the time of the visit, the applicant or provider shall be required to demonstrate an established place of business appropriate and adequate for the services billed or claimed to the Medi-Cal program, as relevant to his or her scope of practice, as indicated by, but not limited to, the following:

(1) Being open and available to the general public.

(2) Having regularly established and posted business hours.

(3) Having adequate supplies in stock on the premises.

(4) Meeting all local laws and ordinances regarding business licensing and operations.

(5) Having the necessary equipment and facilities to carry out day-to-day business for his or her practice.

(b) An unannounced visit pursuant to subdivision (a) shall be prohibited with respect to clinics licensed under Section 1204 of the Health and Safety Code, clinics exempt from licensure under Section 1206 of the Health and Safety Code, health facilities licensed under Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code, and natural persons licensed or certified under Division 2 (commencing with Section 500) of the Business and Professions Code, the Osteopathic Initiative Act, or the Chiropractic Initiative Act, unless the department has reason to believe that the provider will defraud or abuse the Medi-Cal program or lacks the organizational or administrative capacity to provide services under the program.

(c) Failure to remediate significant discrepancies in information provided to the department by the provider or significant discrepancies that are discovered as a result of an announced or unannounced visit to a provider, for purposes of enrollment, continued enrollment, or certification pursuant to subdivision (a) shall make the provider subject to temporary suspension from the Medi-Cal program, which shall include temporary deactivation of the provider?s number, including all business addresses used by the provider to obtain reimbursement from the Medi-Cal program. The director shall notify in writing the provider of the temporary suspension and deactivation of provider numbers, which shall take effect 15 days from the date of the notification. Notwithstanding Section 100171 of the Health and Safety Code, proceedings after the imposition of sanctions in this subdivision shall be in accordance with Section 14043.65.

(d) (1) This section shall become operative on the effective date of the state plan amendment necessary to implement this section, as stated in the declaration executed by the director pursuant to paragraph (2).

(2) Upon approval of the state plan amendment necessary to implement this section under Section 455.416 of Title 42 of the Code of Federal Regulations, the director shall execute a declaration, to be retained by the director and posted on the department?s Internet Web site, that states that this approval has been obtained and the effective date of the state plan amendment. The department shall transmit a copy of the declaration to the Legislature.

(Amended (as added by Stats. 2012, Ch. 797, Sec. 22) by Stats. 2013, Ch. 76, Sec. 217. Effective January 1, 2014.)



14043.75

(a) The director may, in consultation with interested parties, by regulation, adopt, readopt, repeal, or amend additional measures to prevent or curtail fraud and abuse. Regulations adopted, readopted, repealed, or amended pursuant to this section shall be deemed emergency regulations in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). These emergency regulations shall be deemed necessary for the immediate preservation of the public peace, health and safety, or general welfare. Emergency regulations adopted, amended, or repealed pursuant to this section shall be exempt from review by the Office of Administrative Law. The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations.

(b) Notwithstanding any other law, the director may, without taking regulatory action pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, implement, interpret, or make specific Sections 14043.15, 14043.25, 14043.26, 14043.27, 14043.28, 14043.29, 14043.341, and 14043.38 by means of a provider bulletin or similar instruction. The department shall notify and consult with interested parties and appropriate stakeholders in implementing, interpreting, or making specific those provisions described in this subdivision, including all of the following:

(1) Notifying provider representatives of the proposed action or change. The notice shall occur at least 10 business days prior to the meeting provided for in paragraph (2).

(2) Scheduling at least one meeting with interested parties and appropriate stakeholders to discuss the action or change.

(3) Allowing for written input regarding the action or change.

(4) Providing at least 30 days? advance notice of the effective date of the action or change.

(Amended by Stats. 2012, Ch. 797, Sec. 23. Effective January 1, 2013.)



14044

(a) The department may limit, for 18 months or less, the American Medical Association?s Current Procedural Terminology Fourth Edition (CPT-4) codes, the National Drug Codes (NDC), the Healthcare Common Procedure Coding System (HCPCS) codes, or codes established under Title II of the Health Insurance Portability & Accountability Act of 1996 (42 U.S.C. Sec. 1320d et seq.) for which any provider may bill, or for which reimbursement to any person or entity may be made by, the Medi-Cal program or other health care programs administered by the department if either of the following conditions exist:

(1) The department determines, by audit or other investigation, that excessive services or billings, or abuse, has occurred, which may include the department?s discovery or determination that a claim was submitted for reimbursement under the Medi-Cal program for a nerve conduction test, electromyography, or procedures, tests, examinations, or other medical services that the department has specified requires a certain residency or board certification, but the records did not contain, or the person or entity submitting the claim for reimbursement did not have, the certificate or diploma required by Section 14170.11.

(2) The Medical Board of California or other licensing authority or a court of competent jurisdiction limits a licensee?s practice of medicine or the rendering of health care, and the limitation precludes the licensee from performing services that could otherwise be reimbursed by the Medi-Cal program or other health care programs administered by the department.

(b) The department may impose a limitation pursuant to subdivision (a) for one or more codes or any combination of codes after giving the provider notice of the proposed limitation and, if applicable, the opportunity to appeal pursuant to subdivision (c).

(c) (1) A provider who receives notice of a proposed limitation based on paragraph (1) of subdivision (a) shall have 45 days from the date of notice to appeal the limitation by providing to the department reliable evidence that excessive services or billings, or abuse, did not occur.

(2) The department shall review the evidence and issue a decision within 45 days of receipt of the evidence.

(d) If a limitation is imposed pursuant to paragraph (1) of subdivision (a), it shall take effect on the 46th day after notice of the proposed limitation was given or, if the limitation is timely appealed, 15 days after the department gives the provider notice of its decision to impose the limitation. If a limitation is imposed pursuant to paragraph (2) of subdivision (a), it shall take effect 15 days after notice of the proposed limitation was given.

(e) If the department?s limitation could interfere with the provider?s or other prescriber?s ability to provide health care services to a beneficiary, the burden to transfer a patient?s care to another qualified person shall remain the responsibility of the licensee.

(f) For purposes of this section, the following definitions apply:

(1) ?Abuse? has the same meaning as defined in Section 14043.1.

(2) ?Administered by the department? means administered by the department or its agents or contractors.

(3) ?Excessive services or billings? means an amount that is substantially in excess of what the department reasonably expects from the provider, based on data regarding the provider or other providers in the health care community who provide substantially similar services to a substantially similar patient population, that is available to the department from any source, including the department.

(4) ?Licensee? means a person licensed under Division 2 (commencing with Section 500) of the Business and Professions Code.

(5) ?Other prescriber? means that person who is not the primary or attending physician for a patient who is a beneficiary of the Medi-Cal program or other health care program administered by the department, and that person causes the department, or its agents or contractors, to provide reimbursement for a drug, device, medical service, or supply to the beneficiary.

(6) ?Provider? has the same meaning as defined in Section 14043.1.

(Amended by Stats. 2004, Ch. 228, Sec. 10.7. Effective August 16, 2004.)



14045

(a) A provider shall not submit a reimbursement request to the Medi-Cal program containing a beneficiary?s social security number if the department has issued that beneficiary a Medi-Cal beneficiary identification card containing a beneficiary number with the issuance date included in that number.

(b) This section shall not apply to the submission of a request by a provider for beneficiary eligibility.

(c) In order to reduce medical fraud and the black market for stolen social security cards, the State Department of Health Care Services may establish an automated HIPAA-compliant system using HIPAA transactions whereby all providers can access a beneficiary?s identification card number for submitting reimbursement requests.

(d) When the provider makes a good faith effort to obtain a recipient?s beneficiary identification card number, this section shall not apply to the following types of services, or the following provider types, until the time that the department is able to establish a system described in subdivision (c):

(1) A hospital licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code.

(2) A long-term health care facility, as defined in Section 1418 of the Health and Safety Code.

(3) A primary care clinic that is licensed pursuant to subdivision (a) of Section 1204 of the Health and Safety Code.

(4) Emergency medical transportation services.

(5) A hospital-based physician.

(Amended by Stats. 2008, Ch. 179, Sec. 246. Effective January 1, 2009.)






ARTICLE 1.5. Electronic Medical Records

14046

The department shall establish and administer the Medi-Cal Electronic Health Records Incentive Program for the purposes of providing federal incentive payments to Medi-Cal providers for the implementation and use of electronic health records systems.

(Added by Stats. 2011, Ch. 433, Sec. 2. Effective October 2, 2011. Inoperative July 1, 2021. Repealed as of January 1, 2022, pursuant to Section 14046.8.)



14046.1

(a) The program shall be administered in accordance with the State Medicaid Health Information Technology Plan, as developed by the department and approved by the federal Centers for Medicare and Medicaid Services. Upon federal approval, the department shall provide copies of the plan to the appropriate fiscal and policy committees of the Legislature.

(b) The State Medicaid Health Information Technology Plan shall address all of the following:

(1) Identify and establish the planning, policies, and procedures required to operationalize the Medi-Cal Electronic Health Record Incentive Program.

(2) Specify the criteria for enrollment, eligibility, and data collection.

(3) Specify timeframes for technology modifications.

(4) Specify the process for provider outreach and department coordination with established regional extension centers in the state, established to provide technical support to providers.

(5) Establish the audit and appeals processes.

(6) Participate in the National Level Registry.

(Added by Stats. 2011, Ch. 433, Sec. 2. Effective October 2, 2011. Inoperative July 1, 2021. Repealed as of January 1, 2022, pursuant to Section 14046.8.)



14046.2

(a) Upon receipt of all necessary federal approvals, and in accordance with the State Medicaid Health Information Technology Plan, the department shall accept applications from, and make incentive payments to, eligible professionals and facilities.

(b) Each eligible professional and each eligible facility seeking to receive incentive payments under this article shall meet all of the standards of the federal Electronic Health Record Technology Program, including criteria for meaningful use pursuant to Part 495 of Title 42 of the Code of Federal Regulations or any other applicable federal Medicaid laws and regulations.

(c) Appeals under this article shall be conducted pursuant to Section 14043.65.

(Added by Stats. 2011, Ch. 433, Sec. 2. Effective October 2, 2011. Inoperative July 1, 2021. Repealed as of January 1, 2022, pursuant to Section 14046.8.)



14046.3

(a) To implement this article, the department may contract with public or private entities and may utilize existing health care service provider enrollment and payment mechanisms, including the Medi-Cal program?s fiscal intermediary.

(b) Contracts entered into for the purpose of implementing this article, including any contract amendment, any system change pursuant to a change order, and any project or systems development notice, may be developed using a competitive process established by the department and shall be exempt from Article 4 (commencing with Section 19130) of Chapter 5 of Part 2 of Division 5 of Title 2 of the Government Code and Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code, and any associated policies, procedures, or regulations under these provisions, and shall be exempt from review or approval by any division of the Department of General Services.

(Added by Stats. 2011, Ch. 433, Sec. 2. Effective October 2, 2011. Inoperative July 1, 2021. Repealed as of January 1, 2022, pursuant to Section 14046.8.)



14046.4

Notwithstanding the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the department may implement this article through provider bulletins or similar instructions without taking regulatory action.

(Added by Stats. 2011, Ch. 433, Sec. 2. Effective October 2, 2011. Inoperative July 1, 2021. Repealed as of January 1, 2022, pursuant to Section 14046.8.)



14046.5

The department shall provide the appropriate fiscal and policy committees of the Legislature and the Legislative Analyst?s Office with annual reports on the implementation of this article. These reports shall be provided within 30 days of the close of each fiscal year, commencing July 1, 2012, and continuing throughout the life of the program. These reports shall include all of the following information:

(a) A project status summary that identifies the progress or key milestones and objectives.

(b) An assessment of provider uptake of the program, barriers faced by eligible providers not participating in the program, and strategies to address those barriers.

(c) Copies of reports or updates developed by the department for submission to the federal government relating to this program.

(d) Copies of oversight reports developed by department contractors and any subsequent responses from the department.

(e) A description of changes made to the program, including those required by federal law or regulations.

(Added by Stats. 2011, Ch. 433, Sec. 2. Effective October 2, 2011. Inoperative July 1, 2021. Repealed as of January 1, 2022, pursuant to Section 14046.8.)



14046.6

(a) It is the intent of the Legislature that the activities associated with health information exchange be funded solely through federal funds and private contributions identified by the department.

(b) Notwithstanding any other law, and only when all necessary federal approvals have been obtained, this article shall be implemented only to the extent federal financial participation is available.

(Added by Stats. 2011, Ch. 433, Sec. 2. Effective October 2, 2011. Inoperative July 1, 2021. Repealed as of January 1, 2022, pursuant to Section 14046.8.)



14046.7

(a) General Fund moneys shall not be used for the purposes of this article.

(b) Notwithstanding subdivision (a), no more than two hundred thousand dollars ($200,000) from the General Fund may be used annually for state administrative costs associated with implementing this article.

(Amended by Stats. 2012, Ch. 23, Sec. 72. Effective June 27, 2012. Inoperative July 1, 2021. Repealed as of January 1, 2022, pursuant to Section 14046.8.)



14046.8

This article shall become inoperative on July 1, 2021, and, as of January 1, 2022, is repealed, unless a later enacted statute, that is enacted before January 1, 2022, deletes or extends the dates on which it becomes inoperative and is repealed.

(Added by Stats. 2011, Ch. 433, Sec. 2. Effective October 2, 2011. Repealed as of January 1, 2022, by its own provisions. Note: Termination clause affects Article 1.5, commencing with Section 14046.)






ARTICLE 2. Definitions

14050

Unless the context otherwise requires, the definitions set forth in this article govern the construction of this chapter.

(Repealed and added by Stats. 1965, 2nd Ex. Sess., Ch. 4.)



14050.1

For purposes of this chapter, ?categorically needy person? means a person whose coverage is mandatory under Title XIX of the Social Security Act including, but not limited to, the individuals covered pursuant to Section 1396a(a)(10)(A)(i) of Title 42 of the United States Code.

(Amended by Stats. 1991, Ch. 735, Sec. 3.)



14050.2

For the purposes of this chapter ?aid? means financial assistance provided to or in behalf of needy persons under the provisions of Chapters 2 (commencing with Section 11200), 3 (commencing with Section 12000), and 5 (commencing with Section 13000) of this part.

(Added by Stats. 1976, Ch. 126.)



14050.3

?A person in long-term care? means a person who is an inpatient in a medical facility for more than the month of admission who is expected to remain for the full month after the month of admission.

(Added by Stats. 1976, Ch. 126.)



14051

(a) ?Medically needy person? means any of the following:

(1) An aged, blind, or disabled person who meets the definition of aged, blind, or disabled under the Supplemental Security Income Program and whose income and resources are insufficient to provide for the costs of health care or coverage.

(2) A child in foster care for whom public agencies are assuming financial responsibility, in whole or in part, or a person receiving aid under Chapter 2.1 (commencing with Section 16115) of Part 4.

(3) A child who is eligible to receive Medi-Cal benefits pursuant to interstate agreements for adoption assistance and related services and benefits entered into under Chapter 2.6 (commencing with Section 16170) of Part 4, to the extent federal financial participation is available.

(b) ?Medically needy family person? means a parent or caretaker relative of a child who meets the deprivation requirements of Aid to Families with Dependent Children or a child under 21 years of age or a pregnant woman of any age with a confirmed pregnancy, exclusive of those persons specified in subdivision (a), whose income and resources are insufficient to provide for the costs of health care or coverage.

(Amended by Stats. 2002, Ch. 1161, Sec. 48. Effective September 30, 2002.)



14051.5

(a) ?Medically needy person? also means any person who receives in-home supportive services pursuant to Section 12305.5 and whose income and resources are insufficient to provide for the costs of health care or coverage.

(Added by Stats. 1977, Ch. 1107.)



14052

?State-only Medi-Cal person? means a person who resides in a nursing facility or any category of intermediate care facility for the developmentally disabled, and who meets all of the following requirements:

(a) Could not meet the definition of a categorically needy person under Section 14050.1, a medically needy person under subdivision (a) of Section 14051 or a medically needy family person under subdivision (b) of Section 14051.

(b) Is over 21 years of age.

(c) Meets the eligibility requirements of Section 14005.4.

(Amended by Stats. 1990, Ch. 1329, Sec. 15. Effective September 26, 1990.)



14052.1

?Cuban-Haitian entrant or refugee? means a person eligible under the Cuban-Haitian Entrant Program or Refugee Resettlement Program, as defined in federal regulations.

(Added by Stats. 1985, Ch. 1354, Sec. 19.)



14053

(a) The term ?health care services? means the benefits set forth in Article 4 (commencing with Section 14131) of this chapter and in Section 14021. The term includes inpatient hospital services for any individual under 21 years of age in an institution for mental diseases. Any individual under 21 years of age receiving inpatient psychiatric hospital services immediately preceding the date on which he or she attains age 21 may continue to receive these services until he or she attains age 22. The term also includes early and periodic screening, diagnosis, and treatment for any individual under 21 years of age.

(b) The term ?health care services? does not include, except to the extent permitted by federal law, any of the following:

(1) Care or services for any individual who is an inmate of an institution (except as a patient in a medical institution).

(2) Care or services for any individual who has not attained 65 years of age and who is a patient in an institution for tuberculosis.

(3) Care or services for any individual who is 21 years of age or over, except as provided in the first paragraph of this section, and has not attained 65 years of age and who is a patient in an institution for mental disease.

(4) Inpatient services provided to individuals 21 to 64 years of age, inclusive, in an institution for mental diseases operating under a consolidated license with a general acute care hospital pursuant to Section 1250.8 of the Health and Safety Code, unless federal financial participation is available for such inpatient services.

(Amended by Stats. 2000, Ch. 93, Sec. 64. Effective July 7, 2000.)



14053.1

Notwithstanding Section 14053, ancillary outpatient services, pursuant to Section 14132, for any eligible individual who is 21 years of age or over, and has not attained 65 years of age and who is a patient in an institution for mental diseases shall be covered regardless of the availability of federal financial participation.

(Amended by Stats. 2001, Ch. 171, Sec. 38. Effective August 10, 2001. Note: Because the previously existing Section 14053.1 was repealed on July 1, 2001, Ch. 171, this section may have been added.)



14053.3

(a) Except as provided under federal law, federal financial participation reimbursement is not allowed for ancillary services provided to persons residing in facilities that have been found to be institutions for mental disease (IMD), and since, consistent with Part 2 (commencing with Section 5600) of Division 5 and Chapter 6 (commencing with Section 17600) of Part 5, counties are financially responsible for specialty mental health services and related ancillary services provided to persons through county mental health programs when Medi-Cal reimbursement is not available, when it is determined that Medi-Cal reimbursement has been paid for ancillary services for residents of IMDs, both the federal financial participation reimbursement and any state funds paid for the ancillary services provided to residents of IMDs shall be recovered from counties by the department in accordance with applicable state and federal statutes and regulations.

(b) Mental health plans shall report to the department admission and discharge dates for Medi-Cal beneficiaries in institutions for mental diseases on a quarterly basis in a format provided by the department.

(Amended by Stats. 2012, Ch. 34, Sec. 225. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34.)



14053.5

For the purposes of the Medi-Cal Act, the terms ?prescribed drug? and ?prescription drug? shall not include any drug which, because of differing prices charged by the manufacturer on a discriminatory basis or discriminatory refusal to sell by the manufacturer, or both, is not available on the same terms and conditions to all providers of prescription services, or any drug which is found to be overpriced in comparison to another drug which has an equivalent therapeutic effect, unless the director determines that the drug is vital to the program and no acceptable substitute is available.

Before the director determines that any drug has an equivalent therapeutic effect in comparison to another drug, or is vital to the program and no acceptable substitute is available, he must have received a report to that effect from the Medi-Cal Contract Drug Advisory Committee.

Nothing in this section shall be construed to apply to quantity or other nondiscriminatory discounts available on the same terms and conditions to all providers of prescription services, to sales by competitive bidding to federal, state or local governmental agencies, or to sales to wholesalers so long as the manufacturer does not require or induce the wholesalers to make the drug available other than on the same terms and conditions to all providers of prescription services.

This section shall not be construed to deny reimbursement to hospitals for prescribed drugs furnished to inpatients or, unless the regulations provide to the contrary, to registered outpatients.

(Amended by Stats. 1990, Ch. 456, Sec. 11. Effective July 31, 1990.)



14053.6

Prior to including or excluding any drug from the program, the director shall give adequate notice to those California associations of health professionals and those recognized national associations of pharmaceutical manufacturers that are affected by such action and shall seek and consider the advice of those associations.

(Amended by Stats. 1969, Ch. 21.)



14053.7

(a) Notwithstanding any other provision of law, and only to the extent that federal financial participation is available, the department may provide Medi-Cal eligibility and reimbursement for acute inpatient hospital services available under this chapter in accordance with Section 5072 of the Penal Code.

(b) The department may disenroll inmates made eligible for services under this section or in accordance with Section 5072 of the Penal Code from Medi-Cal managed care health plans, and may exempt inmates from enrollment into new or existing plans.

(c) Except as provided for in paragraph (2) of subdivision (e), the Department of Corrections and Rehabilitation shall be responsible for the nonfederal share of any reimbursement made for the provision of acute inpatient hospital services rendered to inmates who are eligible for and enrolled in a LIHP and receive services pursuant to this section and Section 5072 of the Penal Code.

(d) (1) Notwithstanding any other provision of law, including Section 11050, the department, as the single state agency, may make eligibility determinations and redeterminations for inmates in accord with this section and Section 5072 of the Penal Code.

(2) The department may enroll and disenroll inmates eligible for acute inpatient hospital services under this section or in accord with Section 5072 of the Penal Code in Medi-Cal or in the LIHP in which the inmate?s county of last legal residence participates.

(e) (1) In accordance with the requirements and conditions set forth under this section and Section 5072 of the Penal Code, the county may seek from the Medi-Cal program or from the responsible LIHP in which the county participates, reimbursement for the provision of inpatient hospital services to adults involuntarily detained or incarcerated in county facilities.

(2) (A) To the extent that a county seeks reimbursement for the provision of acute inpatient hospital services to adults who are involuntarily detained or incarcerated in county facilities and who are otherwise eligible for Medi-Cal pursuant to Chapter 7 (commencing with Section 14000) of Part 3 of Division 9, the county shall be responsible for the nonfederal share of the reimbursement.

(B) To the extent that a county seeks reimbursement for the provision of acute inpatient hospital services to adults who are involuntarily detained or incarcerated in county facilities and who are otherwise eligible for and enrolled in the LIHP in which the county participates, the LIHP shall be responsible for the nonfederal share of the reimbursement.

(f) Reimbursement pursuant to this section shall be limited to only those services for which federal financial participation pursuant to Title XIX of the federal Social Security Act is allowed.

(g) This section shall be implemented only if and to the extent that existing levels of federal financial participation are not otherwise jeopardized. To the extent that the department determines that existing levels of federal financial participation are jeopardized, this section shall no longer be implemented.

(h) The department shall seek any necessary federal approvals for the implementation of this section. This section shall be implemented only if and to the extent that any necessary federal approvals are obtained.

(i) This section shall have no force or effect if there is a final judicial determination made by any state or federal court that is not appealed, or by a court of appellate jurisdiction that is not further appealed, in any action by any party, or a final determination by the administrator of the federal Centers for Medicare and Medicaid Services, that disallows, defers, or alters the implementation of this section or in accord with Section 5072 of the Penal Code, including the rate methodology or payment process established by the department that limits or affects the department?s authority to select the hospitals used to provide acute inpatient hospital services to inmates.

(j) It is the intent of the Legislature that the implementation of this section will result in state General Fund savings for the funding of acute inpatient hospital services provided to inmates and any related administrative costs.

(k) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may, without taking any further regulatory action, implement this section by means of all-county letters or similar instructions.

(l) For purposes of this section, the following terms have the following meanings:

(1) The term ?county of last legal residence? means the county in which the inmate resided at the time of arrest that resulted in conviction and incarceration in a state prison facility.

(2) The term ?inmate? means an adult who is involuntarily residing in a state prison facility operated, administered or regulated, directly or indirectly, by the Department of Corrections and Rehabilitation.

(Amended by Stats. 2011, Ch. 36, Sec. 82. Effective June 30, 2011.)



14053.8

(a) Notwithstanding any other provision of law, the department shall develop a process to allow counties to receive any available federal financial participation for acute inpatient hospital services and inpatient psychiatric services provided to juvenile inmates who are admitted as inpatients in a medical institution off the grounds of the correctional facility, and who, but for their institutional status as inmates, are otherwise eligible for Medi-Cal benefits pursuant to this chapter. This process shall be coordinated, to the extent possible, with the processes and procedures established pursuant to Section 14053.7 of this code and Section 5072 of the Penal Code. This subdivision shall not be construed to alter or abrogate any obligation of the state pursuant to an administrative action or a court order that is final and no longer subject to appeal to fund and reimburse counties for any medical services provided to a juvenile inmate.

(b) A juvenile inmate who is an inpatient in a medical institution off the grounds of the correctional facility shall not be denied eligibility for Medi-Cal benefits under this section because of his or her institutional status as an inmate of a public institution.

(c) The department shall consult with counties in the development of the process pursuant to this section.

(d) This section shall not be construed to limit the department?s authority to suspend or terminate Medi-Cal eligibility pursuant to Section 14011.10, except during such times that the juvenile inmate is receiving acute inpatient hospital services or inpatient psychiatric services pursuant to subdivision (b).

(e) This section shall be implemented only if and to the extent that existing levels of federal financial participation are not otherwise jeopardized. To the extent that the department determines that existing levels of federal financial participation are jeopardized, this section shall no longer be implemented.

(f) The department shall seek any federal approvals necessary to implement the process developed pursuant to this section. This section shall be implemented only if and to the extent that any necessary federal approvals have been obtained, and only to the extent that federal financial participation is available.

(g) Notwithstanding any other provision of law, as part of the process developed pursuant to this section, the department may exempt juvenile inmates from enrollment into new or existing managed care health plans.

(h) The process developed pursuant to this section shall be implemented in only those counties that elect to provide the nonfederal share of the state?s administrative costs associated with implementation of this section and the nonfederal share of expenditures for acute inpatient hospital services and inpatient psychiatric services provided to eligible juvenile inmates described in subdivision (a).

(i) The federal financial participation received pursuant to the process implemented under this section shall be paid to the participating counties for services rendered to the juvenile inmates. If a federal audit disallowance and interest results from claims made under the process created pursuant to this section, the department shall recoup from the county that received the disallowed funds the amount of the disallowance and any applicable interest.

(j) (1) If there is a final judicial determination made by any state or federal court that is not appealed, or by a court of appellate jurisdiction that is not further appealed, in any action by any party, or a final determination by the administrator of the federal Centers for Medicare and Medicaid Services (CMS), that disallows, defers, or alters the implementation of this section or, to the extent applicable, Section 14053.7 of this code or Section 5072 of the Penal Code, including the rate methodology or payment process established by the department that limits or affects the department?s authority to select the facilities used to provide acute inpatient hospital services and inpatient psychiatric services to juvenile inmates, then any provision of this section that is inconsistent with the final judicial or CMS determination shall have no force or effect.

(2) In addition, the department may, at its discretion, cease to implement any other part of this section that is implicated by the final judicial or CMS determination.

(k) For the purposes of Medi-Cal eligibility pursuant to this section, ?juvenile inmate? means an individual under 21 years of age who is involuntarily residing in a public institution, including state and local institutions.

(l) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may, without taking any further regulatory action, implement this section by means of all-county letters or similar instructions.

(Amended by Stats. 2012, Ch. 162, Sec. 211. Effective January 1, 2013.)



14053.9

(a) Notwithstanding any other provision of law, the department shall develop a process to allow the Department of Corrections and Rehabilitation, Division of Juvenile Facilities, or any successor, to receive any available federal financial participation for acute inpatient hospital services and inpatient psychiatric services provided to any juvenile inmates in the Division of Juvenile Facilities who are admitted as inpatients in a medical institution off the grounds of the correctional facility, and who, but for their institutional status as juvenile inmates, are otherwise eligible for Medi-Cal benefits pursuant to this chapter. This process shall be coordinated, to the extent possible, with the processes and procedures established pursuant to Section 14053.7 of this code and Section 5072 of the Penal Code.

(b) Any juvenile inmate in the Division of Juvenile Facilities who is an inpatient in a medical institution off the grounds of the correctional facility shall not be denied eligibility for Medi-Cal benefits under this section because of his or her institutional status as an inmate in the Division of Juvenile Facilities.

(c) The department shall consult with the Division of Juvenile Facilities in the development of the process pursuant to this section.

(d) The department shall seek any federal approvals necessary to implement the process developed pursuant to this section. This section shall be implemented only if and to the extent that any necessary federal approvals have been obtained, and only to the extent that federal financial participation is available.

(e) Notwithstanding any other provision of law, as part of the process developed pursuant to this section, the department may exempt any juvenile inmate in a facility operated by the Division of Juvenile Facilities from enrollment into new or existing managed care health plans.

(f) The process developed pursuant to this section shall be implemented only to the extent that the Division of Juvenile Facilities agrees voluntarily to provide the nonfederal share of any costs to the department associated with the administration of this section and the nonfederal share of expenditures for acute inpatient hospital services and inpatient psychiatric services provided off the grounds of the correctional facility to any juvenile inmate of the Division of Juvenile Facilities who is eligible for Medi-Cal benefits pursuant to this section.

(g) The federal financial participation received pursuant to this section shall be paid to the Department of Corrections and Rehabilitation for services rendered to any juvenile inmate in the Division of Juvenile Facilities.

(h) Reimbursement pursuant to this section shall be limited to only those services for which federal financial participation is available.

(i) (1) If there is a final judicial determination made by any state or federal court that is not appealed, or by a court of appellate jurisdiction that is not further appealed, in any action by any party, or a final determination by the administrator of the federal Centers for Medicare and Medicaid Services (CMS), that disallows, defers, or alters the implementation of this section or, to the extent applicable, Section 14053.7 of this code or Section 5072 of the Penal Code, including the rate methodology or payment process established by the department that limits or affects the department?s authority to select the facilities used to provide acute inpatient hospital services and inpatient psychiatric services to juvenile inmates in the Division of Juvenile Facilities, then any provision of this section that is inconsistent with the final judicial or CMS determination shall have no force or effect.

(2) In addition, the department may, at its discretion, cease to implement any other part of this section that is implicated by the final judicial or CMS determination.

(j) For the purposes of Medi-Cal eligibility pursuant to this section, ?juvenile inmate? means an individual under 21 years of age who is involuntarily residing in a public institution, including state and local institutions.

(k) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may, without taking any further regulatory action, implement this section by means of all-county letters or similar instructions.

(Amended by Stats. 2012, Ch. 162, Sec. 212. Effective January 1, 2013.)



14054

?Share of cost? means the amount of the costs of health care which a person or family eligible under Section 14005.4 or 14005.7 must incur prior to being certified by the department as specified in Section 14018.

(Amended by Stats. 1976, Ch. 126.)



14054.5

?Elective services? means any treatment service which generally can be postponed without seriously affecting the health of the person requiring the service.

(Added by Stats. 1968, Ch. 1242.)



14055

(a) For the purposes of this chapter, ?caretaker relative? means a relative of a dependent child by blood, adoption, or marriage with whom the child is living, who assumes primary responsibility for the child?s care, and who is one of the following:

(1) The child?s father, mother, grandfather, grandmother, brother, sister, stepfather, stepmother, stepbrother, stepsister, great grandparent, uncle, aunt, nephew, niece, great-great grandparent, great uncle or aunt, first cousin, great-great-great grandparent, great-great uncle or aunt, or first cousin once removed.

(2) The spouse or registered domestic partner of one of the relatives identified in paragraph (1), even after the marriage is terminated by death or divorce or the domestic partnership has been legally terminated.

(b) This section shall become operative on January 1, 2014.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 3, Sec. 23. Effective September 30, 2013. Section operative January 1, 2014, by its own provisions.)



14056

?Minimum coverage? means prescribed drugs for public assistance recipients as established by the director, and care or coverage specified in paragraphs (1), (2), (3), (4), (5), and (10) of Section 14053, except that it shall not include elective services.

(Amended by Stats. 1972, Ch. 1101.)



14057

(a) For the purposes of this chapter, ?insurance affordability program? means a program that is one of the following:

(1) The state?s Medi-Cal program under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.).

(2) The state?s children?s health insurance program (CHIP) under Title XXI of the federal Social Security Act (42 U.S.C. Sec. 1397aa et seq.).

(3) A program that makes available to qualified applicants coverage in a qualified health plan through the California Health Benefit Exchange, established pursuant to Title 22 (commencing with Section 100500) of the Government Code, with advance payment of the premium tax credit established under Section 36B of the Internal Revenue Code.

(4) A program that makes available coverage in a qualified health plan through the California Health Benefit Exchange, established pursuant to Title 22 (commencing with Section 100500) of the Government Code, with cost-sharing reductions established under Section 1402 of the federal Patient Protection and Affordable Care Act (Public Law 111-148), and any subsequent amendments to that act.

(b) This section shall become operative on October 1, 2013.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 4, Sec. 24. Effective September 30, 2013. Section operative October 1, 2013, by its own provisions.)



14057.5

?Contract hospital? means a nonprofit medical facility licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code, with which the board of supervisors of a county which does not maintain a county hospital has executed a contract, currently in effect, to care for medically indigent individuals.

(Amended by Stats. 1973, Ch. 142.)



14059

Health care provided under this chapter may include diagnostic, preventive, corrective, and curative services and supplies essential thereto, provided by qualified medical and related personnel for conditions that cause suffering, endanger life, result in illness or infirmity, interfere with capacity for normal activity including employment, or for conditions which may develop into some significant handicap.

Medical care shall include, but is not limited to, other remedial care, not necessarily medical. Other remedial care shall include, without being limited to, treatment by prayer or healing by spiritual means in the practice of the religion of any church or religious denomination.

(Amended by Stats. 1969, Ch. 21.)



14059.5

A service is ?medically necessary? or a ?medical necessity? when it is reasonable and necessary to protect life, to prevent significant illness or significant disability, or to alleviate severe pain.

(Added by Stats. 1985, Ch. 1411, Sec. 1. Effective October 1, 1985.)



14060

Every recipient who is entitled to visual care under this chapter, which may be rendered either by an optometrist or a physician, may select a duly licensed member of either profession to render the service.

(Added by Stats. 1965, 2nd Ex. Sess., Ch. 4.)



14061

As used in this chapter, ?director? means the State Director of Health Services.

(Amended by Stats. 1977, Ch. 1252.)



14062

As used in this chapter, ?department? means the State Department of Health Services.

(Amended by Stats. 1977, Ch. 1252.)



14063

As used in this chapter, ?Medi-Cal? means the California Medical Assistance Program.

(Added by Stats. 1971, Ch. 577.)



14064

A. Inpatient intensive rehabilitation hospital services shall consist of programs for:

1. Strengthening and training of selected muscle groups.

2. Preservation and restoration of joint mobility (prevention and correction of contractures).

3. Training in application and use of equipment.

4. Training in activities of daily living, self-care, locomotion and homemaking skills.

5. Cognitive reorganization and communication skills.

6. Resolution of psychological and social problems which are impeding rehabilitation.

B. These programs shall use a multidiscipline approach carried out under the general or direct supervision of a physician with special training or experience in the field of rehabilitation. When medically indicated, a program of this scope includes but is not limited to:

1. Skilled rehabilitation nursing care.

2. Physical therapy.

3. Occupational therapy.

4. Speech therapy.

5. Prosthetic or orthotic services.

6. Psychologist services.

7. Medical social worker services.

C. A typical program shall provide for:

1. Initial evaluation (7?10 days) for assessment of medical condition, functional limitations, possible need for surgery, attitude toward rehabilitation, functional goals and plans for discharge.

2. Where the rehabilitation potential is undetermined, the patient shall be placed on a 14-day trial program. If no improvement is noted after this period, definitive plans for discharge should be made.

3. Where the initial evaluation results in a conclusion by the rehabilitation team that a significant practical improvement can be expected in a reasonable period of time, the program should continue until such time as further progress toward the established rehabilitation goals is unlikely or it can be achieved in a less intensive setting.

(Added by Stats. 1976, Ch. 914.)



14065

As used in this chapter, Chapter 8 (commencing with Section 14200), Chapter 8.5 (commencing with Section 14500), and Chapter 8.7 (commencing with Section 14520) of this part, the terms ?Director of Health? and ?Director of Benefit Payments? shall be construed to refer to and mean the State Director of Health Services.

(Amended by Stats. 1978, Ch. 429.)



14066

As used in this chapter, Chapter 8 (commencing with Section 14200), Chapter 8.5 (commencing with Section 14500), and Chapter 8.7 (commencing with Section 14520) of this part, the terms ?Department of Health,? ?State Department of Health,? ?Department of Benefit Payments,? and ?State Department of Benefit Payments? shall be construed to refer to and mean the State Department of Health Services.

(Added by renumbering Section 14064 (as added by Stats. 1977, Ch. 1252) by Stats. 1978, Ch. 429.)



14067

(a) The department, in conjunction with the Managed Risk Medical Insurance Board, may develop and conduct a community outreach and education campaign to help families learn about, and apply for, Medi-Cal and the Healthy Families Program of the Managed Risk Medical Insurance Board, subject to the requirements of federal law. In conducting this campaign, the department may seek input from, and contract with, various entities and programs that serve children, including, but not limited to, the State Department of Education, counties, Women, Infants, and Children program agencies, Head Start and Healthy Start programs, and community-based organizations that deal with potentially eligible families and children to assist in the outreach, education, and application completion process. The department shall implement the campaign if funding is provided for this purpose by an appropriation in the annual Budget Act or other statute.

(b) In implementing this section, the department may amend any existing or future media outreach campaign contract that it has entered into pursuant to Section 14148.5. Notwithstanding any other provision of law, any such contract entered into, or amended, as required to implement this section, shall be exempt from the approval of the Director of General Services and from the provisions of the Public Contract Code.

(c) (1) The department, in conjunction with the Managed Risk Medical Insurance Board, may award contracts to community-based organizations to help families learn about, and enroll in, the Medi-Cal program and Healthy Families Program, and other health care programs for low-income children. The department shall implement this subdivision if funding is provided for this purpose by an appropriation in the annual Budget Act or other statute.

(2) Contracts for these outreach and enrollment projects shall be awarded based on, but not limited to, all of the following criteria:

(A) Capacity to reach populations or geographic areas with disproportionately low enrollment rates. If it is not possible to estimate the number of uninsured children in a geographic area who are eligible for the Medi-Cal program or the Healthy Families Program, proxy measures for rates of eligible children may be used. These measures may include, but are not limited to, the number of children in families with gross annual household incomes at or below the federal poverty levels pertinent to the programs.

(B) Organizational capacity and experience, including, but not limited to, any of the following:

(i) Organizational experience in serving low-income families.

(ii) Ability to work effectively with populations that have disproportionately low enrollment rates.

(iii) Organizational experiences in helping families learn about, and enroll in, the Medi-Cal program and Healthy Families Program. Organizations that do not have experience helping families learn about, and enroll in, the Medi-Cal program and Healthy Families Program shall be eligible only to the extent that they support and collaborate with the outreach and enrollment activities of entities with that experience.

(C) Effectiveness of the outreach and education plan, including, but not limited to, all of the following:

(i) Culturally and linguistically appropriate outreach and education strategies.

(ii) Strategies to identify and address barriers to enrollment, such as transportation limitations and community perceptions regarding the Medi-Cal program and Healthy Families Program.

(iii) Coordination with other outreach efforts in the community, including the statewide Healthy Families Program and Medi-Cal program outreach campaign, the state and federally funded county Medi-Cal outreach program, and any other Medi-Cal program and Healthy Families Program outreach projects in the target community.

(iv) Collaboration with other local organizations that serve families of eligible children.

(v) Strategies to ensure that children and families retain coverage and are informed of options for health coverage and services when they lose eligibility for a particular program.

(vi) Plans to inform families about all available health care programs and services.

(Amended by Stats. 2012, Ch. 728, Sec. 199. Effective January 1, 2013.)



14067.3

(a) (1) The department may maintain an allocation program for the management and funding of county outreach and enrollment plans to enroll and retain eligible children in the Medi-Cal program and the Healthy Families Program.

(2) Notwithstanding any other provision of law, and in a manner that the director shall provide, the department may allocate an amount to fund county outreach and enrollment plans identified in this section.

(b) (1) The sum of three million dollars ($3,000,000) in the 2006?07 fiscal year, and thereafter adjusted proportionately on a pro rata basis contingent upon the annual appropriation, but not less than two million dollars ($2,000,000), shall be set aside, from the annual allocation for purposes of this section, for counties identified in subdivision (d).

(2) Notwithstanding paragraph (1), the total of all county allocations made pursuant to this section shall not exceed the annual appropriation for the implementation of this section.

(c) The director shall make allocations to not more than 20 counties that have the highest number of children who appear to be eligible for the Medi-Cal program or the Healthy Families Program, as determined by the director, but who are not currently enrolled in either program, and the highest number of Medi-Cal program and Healthy Families Program cases for children. This number shall be weighted to emphasize those who appear eligible, but are not currently enrolled in the programs.

(d) With funds set aside under paragraph (1) of subdivision (b), the director shall make allocations to those counties that have an existing infrastructure for outreach, enrollment, retention, and utilization, and that can demonstrate they have well established and documented county coalitions for children?s coverage with organizations such as community-based organizations, schools, clinics, labor organizations, and other safety net providers in place for at least 12 months.

(e) (1) To obtain an allocation authorized under this section, a county shall submit an allocation plan, which shall include an outreach and enrollment plan, as outlined in paragraph (2). The director shall establish the procedures and format for submission to the department of all county allocation plans.

(2) The following shall constitute the minimum components required of a county outreach and enrollment plan:

(A) An active collaboration with a wide range of organizations, such as community-based organizations, schools, clinics, labor organizations, and other safety net providers.

(B) A streamlined application assistance process.

(C) Establishment of an oversight, performance management, and review program to ensure that the outreach and enrollment plan submitted by the county is properly implemented and administered.

(D) A description of each of the following:

(i) The amount of the current funding and funding source for application, enrollment, retention, and utilization activities.

(ii) The current application, enrollment, retention, and utilization activities.

(iii) How the allocation funds awarded under this section will be used to supplement and not supplant existing application, enrollment, retention, and utilization activities.

(E) A detailed proposed budget of all expenditures for the relevant fiscal year or years for the county?s outreach and enrollment plan activities, expenses, services, materials, and support.

(f) Counties receiving an allocation under this section shall provide reports to the department, as determined by the department, on the progress made in achieving the objectives of the allocation plan.

(g) (1) The funds allocated under this section shall be used only for outreach, enrollment, retention, and utilization. The funds allocated under this section may supplement, but shall not supplant, existing local, state, and foundation funding of county outreach, enrollment, retention, and utilization activities. Notwithstanding Section 10744, the department may recoup or withhold all or part of a county?s allocation for failure to comply with the standards set forth in the county?s outreach and enrollment plan upon which the allocation was based.

(2) Notwithstanding any other provision in this section, any acquisitions made with funds allocated under this section shall be made in compliance with federal law.

(h) Reimbursements for costs incurred under the allocation plan authorized under this section shall be made in arrears and in a manner as provided by the director. The allocations may be used only to fund activities provided in each of the designated fiscal years and in accordance with the county?s approved outreach and enrollment plan and budget for the fiscal year.

(i) As authorized by the director, on a case by case basis, funds allocated pursuant to this section may be used to support automated enrollment of children in the Medi-Cal program or the Healthy Families Program. Funds under this subdivision shall further the goal of increasing the enrollment of uninsured children, as well as increasing the retention of children, in the Medi-Cal program and Healthy Families Program in the same fiscal year for which the funds are allocated.

(j) The department and the Managed Risk Medical Insurance Board shall seek approval of any amendments to the state plan necessary to implement this section for purposes of funding under Titles XIX and XXI of the federal Social Security Act (42 U.S.C. Secs. 1396 et seq. and 1397aa et seq., respectively). This section shall be implemented only when federal approvals have been obtained and only to the extent federal financial participation is available.

(k) The department shall reimburse a county pursuant to this section in lieu of commencing a cooperative agreement or contract with a county for the operation of an outreach program.

(l) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section by means of all county letters, provider bulletins, or similar instructions.

(m) For the purposes of this section, ?county outreach and enrollment plan? means a county outreach program designed to identify and enroll children who are eligible either for the Healthy Families Program or the Medi-Cal program, but are not currently enrolled in either program, and to facilitate the retention of eligible children currently enrolled in these programs.

(Added by Stats. 2006, Ch. 74, Sec. 63. Effective July 12, 2006.)



14067.5

The department shall encourage counties to outstation additional Medi-Cal eligibility workers in nontraditional sites, such as schools, private hospitals, clinics, mental health centers, sites providing services under California Supplemental Food Program for Women, Infants, and Children sites, and community-based organizations. The department shall permit counties to redirect a portion of existing funding for Medi-Cal eligibility administration for this purpose. The department shall require counties that redirect funds to provide an annual report on the cost of the additional outstationed workers and their effectiveness in increasing or facilitating Medi-Cal enrollment. Expenditures under this section shall be subject to the availability of federal financial participation, and shall not cause an increase in the allocation of funds for the administration of the Medi-Cal program.

(Added by Stats. 2000, Ch. 93, Sec. 66. Effective July 7, 2000.)



14068

In conducting outreach activities for the enrollment of special needs populations into a Medi-Cal managed care program, the department and its contractors, as deemed applicable by the department, shall work with state, local, and regional organizations with the ability to target low-income seniors and individuals with disabilities in the communities where they live. This shall include, but not be limited to, all applicable state departments that serve these individuals, regional centers, seniors? organizations, local health consumer centers, and other consumer-focused organizations that are engaging in providing assistance to this population.

(Added by Stats. 2006, Ch. 74, Sec. 64. Effective July 12, 2006.)






ARTICLE 2.5. Physicians Costs

14075

The Legislature intends that Medi-Cal recipients have reasonable access to medical care services and especially to primary and maternity care services. In order to obtain such access, the Legislature intends that, to the extent feasible and permitted by federal law, physicians be reimbursed equally statewide for comparable services, at a rate sufficient to provide Medi-Cal recipients with such reasonable access, and also intends that higher rates be paid, relatively, for providing primary and maternity care services.

(Added by Stats. 1976, Ch. 1207.)



14076

As used in this article:

(a) ?Medically underserved area? means a county, standard metropolitan statistical area, or other area within the state in which the director determines that Medi-Cal recipients do not have access to an adequate number of physicians.

(b) ?Primary care services? means those general medical services, as determined by the director, which are not performed on an emergency, referral, or consulting basis.

(c) ?Maternity care services? are prenatal, postnatal, perinatal, and neonatal services.

(Added by Stats. 1976, Ch. 1207.)



14077

Notwithstanding any other provisions of this chapter the director shall establish, within 15 days of the effective date of this act a statewide, uniform schedule for reimbursing physician services to Medi-Cal patients provided on or after July 1, 1976; except that, the director may establish physician reimbursement rates higher than the statewide rates for; (a) areas which the director determines to be medically underserved: and (b) other problems of equity in payment levels which adversely affect the accessibility of physician services to Medi-Cal recipients. Nothing in this section shall be construed to prevent the director from adopting physician reimbursement rates for primary care services and maternity care services which are relatively higher than the rates paid for other types of physician services.

(Added by Stats. 1976, Ch. 1207.)



14078

The director shall establish, at the time he or she establishes the statewide rate for physician services required by Section 14077, a level of reimbursement for physician services which represents at least an average increase over the statewide average amounts paid under the Medi-Cal program for the three-month period ending February 29, 1976, of 9.5 percent for all physician services except primary care services and maternity care services; of 20 percent for primary care services; and of 30 percent for maternity care services.

(Added by Stats. 1976, Ch. 1207.)



14079

The director annually shall review the reimbursement levels for physician and dental services under Medi-Cal, and shall revise periodically the rates of reimbursement to physicians and dentists to ensure the reasonable access of Medi-Cal beneficiaries to physician and dental services.

This annual review, as it relates to rates for physician services, shall take into account at least the following factors:

(a) Annual cost increases for physicians as reflected by the Consumer Price Index.

(b) Physician reimbursement levels of medicare, Blue Shield, and other third-party payors.

(c) Prevailing customary physician charges within the state and in various geographical areas.

(d) Procedures reflected by the current Relative Value Studies (RVS).

(e) Characteristics of the current population of Medi-Cal beneficiaries and the medical services needed.

(Amended by Stats. 1992, Ch. 713, Sec. 54. Effective September 15, 1992.)



14079.5

Rates of reimbursement established pursuant to this chapter shall make no distinction based on whether a particular service is provided by a physician or a dentist. The director shall not reduce any rate of reimbursement for physician services in order to comply with this section.

(Added by Stats. 1981, Ch. 995, Sec. 1.)



14080

(a) Notwithstanding any other provision of this chapter, reimbursement to providers for dental services provided to individuals 21 years of age or older at the time of services shall be limited to not more than one thousand eight hundred dollars ($1,800) per beneficiary in any calendar year, commencing January 1, 2006. This limitation shall not apply to any of the following:

(1) Emergency dental services within the scope of covered dental benefits defined as a dental condition manifesting itself by acute symptoms of sufficient severity such that the absence of immediate medical attention could reasonably be expected to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.

(2) Services that are federally mandated under Part 440 (commencing with Section 440.1) of Title 42 of the Code of Federal Regulations, including pregnancy-related services and services for other conditions that might complicate the pregnancy.

(3) Dentures.

(4) Maxillofacial and complex oral surgery.

(5) Maxillofacial services, including dental implants and implant-retained prostheses.

(6) Services provided in long-term care facilities.

(b) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section by means of all-county letters, provider bulletins, or similar instructions. No later than January 1, 2008, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) The department shall pursue any state plan amendment or other federal approval necessary in order to effectuate this section. This section shall be implemented only to the extent that federal financial participation is available.

(Amended by Stats. 2008, Ch. 758, Sec. 35. Effective September 30, 2008.)



14080.5

Notwithstanding any other provision of this article, no increase in the reimbursement levels for physician and dental services under Medi-Cal shall be made for the period from July 1, 1982, to September 30, 1982, inclusive, except to the extent funds may be provided therefor by the Budget Act of 1982.

(Added by Stats. 1982, Ch. 115, Sec. 51. Effective March 13, 1982.)






ARTICLE 2.6. Selective Provider Contracts

14081

It is the purpose of this article to ensure that the Medi-Cal program shall be operated in the most cost-effective and efficient manner possible with the optimum number of inpatient hospital service providers. In order to carry out this purpose it is the specific intent of the Legislature that the special negotiator have maximum discretion and flexibility in order to select among various methods of arranging for the provision of health services while achieving significant cost savings. This article shall be the exclusive means of providing inpatient hospital services to recipients qualifying for such care under this chapter.

All previously eligible hospitals may continue to participate in the Medi-Cal program and receive reimbursement for the provision of inpatient hospital services under this article until the special negotiator has negotiated contracts with a sufficient number of hospitals to assure bed capacity to meet the needs of Medi-Cal beneficiaries in an area and notifies the hospital that it is no longer eligible to serve Medi-Cal inpatients except as provided for in Section 14087. A determination by the negotiator under this section shall not require a hearing under Section 14123 or any other section.

(Amended by Stats. 1982, Ch. 1594, Sec. 35. Effective September 30, 1982.)



14081.1

(a) The Legislature finds and declares the need to improve the reporting relationship between the state and hospitals eligible to contract with the state for the provision of inpatient services to Medi-Cal eligible persons as provided for in the Medi-Cal reform legislation enacted during the 1981?82 Legislative Session.

(b) Existing statutes require hospitals to file a multiplicity of reports with various state agencies for a variety of purposes, including, but not limited to, the development of Medi-Cal reimbursement rates for inpatient services. The Medi-Cal reform legislation enacted during the 1981?82 Legislative Session significantly altered the manner in which hospitals are reimbursed under the program for these services, thereby establishing the opportunity to redefine and restructure the existing hospital reporting requirements.

(c) It is the Legislature?s intent, therefore, that the existing reporting requirements be reviewed and revised for efficiency, wherever possible, with consideration given to the development of a consolidated, single, multipurpose report for use by all state agencies.

(d) It is the Legislature?s further intent that, in determining these efficiencies, the purposes for which the reports are required be preserved.

(Added by Stats. 1983, Ch. 1120, Sec. 1.)



14081.5

Hospitals that are not selected for contracting under this article and that have negotiated in good faith to obtain a contract need not fulfill preexisting obligations relating to the provision of inpatient services to Medi-Cal beneficiaries arising under Section 15459 of the Government Code, and subdivision (j) of Section 129050 of, paragraph (4) of subdivision (b) of Section 127175 of, the Health and Safety Code, so long as this article remains in effect.

(Amended by Stats. 1996, Ch. 1023, Sec. 470. Effective September 29, 1996.)



14082

Notwithstanding any other provision of law, the Governor shall designate a person in his office to act as a special negotiator to negotiate rates, terms, and conditions for contracts with hospitals for inpatient services to be rendered to Medi-Cal program beneficiaries. The negotiator may also, if he or she deems it expedient, call for bids, in lieu of negotiations. The special negotiator shall consider, when contracting, the total funds appropriated for inpatient hospital services.

The department and every other state agency concerned with health care or public social services shall provide such assistance as the negotiator may require. The department shall enter into contracts with hospitals and shall be bound by the rates, terms, and conditions negotiated by the negotiator.

The negotiator shall have the powers of a head of a department pursuant to Chapter 2 (commencing with Section 11150) of Part 1 of Division 3 of Title 2 of the Government Code, except, that he or she shall adopt only such rules and regulations pursuant to Section 11152 of the Government Code as are necessary to carry out those duties specifically conferred upon the negotiator by Articles 2.6 (commencing with Section 14081), 2.8 (commencing with Section 14087.5), 2.91 (commencing with Section 14089), and 2.92 (commencing with Section 14090) of this chapter.

The negotiator shall adopt such regulations as emergency regulations in accordance with the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For the purposes of the Administrative Procedure Act, the adoption of the regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare.

Notwithstanding the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, emergency regulations adopted in accordance with this section shall not be subject to the review and approval of the Office of Administrative Law. These regulations shall become effective immediately upon filing with the Secretary of State.

In addition to the powers specified in this section, the negotiator has the authority to negotiate contracts under Article 2.8 (commencing with Section 14087.5), Article 2.91 (commencing with Section 14089), and Article 2.92 (commencing with Section 14090) of this chapter. Also, the California Medical Assistance Commission shall have the authority to enter into contracts for the provision of acute inpatient hospital services for the care of County Medical Services Program beneficiaries pursuant to Section 16809 of the Welfare and Institutions Code.

Nothing in this article or the Budget Act of 1984 prohibits the negotiator from adjusting rates paid to hospitals to reflect inflation, provided that such adjustments are determined during the negotiating process.

The amendment of this section made at the 1983?84 Regular Session of the Legislature does not constitute a change in, but is declaratory of, the existing law.

(Amended by Stats. 1992, Ch. 722, Sec. 68.5. Effective September 15, 1992.)



14082.5

The negotiator provided for in Section 14082 shall serve in such capacity for the 1982?83 fiscal year, after which his or her functions shall be assumed by the California Medical Assistance Commission. Commencing on July 1, 1983, any reference in this article or in Article 2.8 (commencing with Section 14087.5), and Article 2.91 (commencing with Section 14089) of this chapter to the negotiator shall be deemed to be references to the California Medical Assistance Commission.

As of July 1, 1983, the negotiator shall serve as the executive director of the commission.

(Added by Stats. 1982, Ch. 328, Sec. 17. Effective June 30, 1982.)



14083

The factors to be considered by the negotiator in negotiating contracts under this article, or in drawing specifications for competitive bidding, include, but are not limited to, all of the following:

(a) Beneficiary access.

(b) Utilization controls.

(c) Ability to render quality services efficiently and economically.

(d) Demonstrated ability to provide or arrange needed specialized services.

(e) Protection against fraud and abuse.

(f) Any other factor which would reduce costs, promote access, or enhance the quality of care.

(g) The capacity to provide a given tertiary service, such as specialized children?s services, on a regional basis.

(h) Recognition of the variations in severity of illness and complexity of care.

(i) Existing labor-management collective bargaining agreements.

(j) The situation of county hospitals and university medical centers contracting with counties for provision of health care to indigent persons entitled to care under Section 17000, which are burdened to a greater extent than private hospitals with bad debts, indirect costs, medical education programs, and capital needs.

(k) The special circumstances of hospitals serving a disproportionate number of Medi-Cal beneficiaries and patients who are not covered by other third-party payers, including the costs associated with assuring an adequate supply of registered nurses.

(l) The costs of providing complex emergency services, including the costs of meeting and maintaining state and local requirements for trauma center designation.

(m) The hospital does any of the following:

(1) Provides additional obstetrical beds.

(2) Contracts with one or more comprehensive perinatal providers.

(3) Permits certified nurse midwives, subject to hospital rules, and consistent with existing laws and regulations, to admit patients to the health facility.

(4) Expands overall obstetrical services in the hospital.

(n) The special circumstances of hospitals whose Medi-Cal inpatient utilization rate exceeds the mean Medicaid inpatient utilization rate by at least one-half of one standard deviation.

(o) The ability and capacity of the contracting hospital in a closed health facility planning area to provide health care services to beneficiaries who are in life-threatening or emergency situations, but have been sufficiently stabilized at another noncontracting facility in order to facilitate transportation to the contracting hospital.

(p) The ability of the contracting hospital to provide a secure environment for the provision of health care services. In this regard, the negotiator shall consider additional security measures that the contracting hospital may have taken to provide a secure environment, including, but not limited to, the use of detection equipment or procedures to detect lethal weapons, the appropriate use of surveillance cameras, limiting access of unauthorized personnel to the emergency department, installation of bullet proof glass as appropriate in designated areas, the use of emergency ?panic? buttons to alert local law enforcement agencies, and assigning full-time security personnel to the emergency department.

(Amended by Stats. 2010, Ch. 328, Sec. 244. Effective January 1, 2011.)



14083.5

In addition to considering factors specified in Section 14083, the negotiator, in negotiating contracts under this article, or in drawing specifications for competitive bidding, shall give special consideration to the reimbursement issues faced by hospitals caring for Medi-Cal beneficiaries who are receiving treatment for acquired immune deficiency syndrome (AIDS).

(Added by Stats. 1987, Ch. 1470, Sec. 1. Effective September 30, 1987.)



14084

(a) Payments to the contractor may be either on a capitation or prepayment basis, or on a combination of both methods of payment, or such other methods as the negotiator determines to be feasible. Hospitals may assume all or part of the risk of utilization of services, or costs of services, or both.

(b) The department shall insure that the system for reimbursing contracting hospitals is capable of making contract payments in the manner determined pursuant to subdivision (a). At a minimum, the department shall insure that the reimbursement system is capable of making contract payments on a per diem and a per case basis.

(Amended by Stats. 1983, Ch. 1315, Sec. 2.)



14085

All utilization controls applied to inpatient hospital services by the director in accordance with Section 14133.1 shall continue to be applied to inpatient hospital services rendered under this article, except that the director may waive utilization controls which are no longer necessary in the case of hospitals entering into negotiated, capitated, at-risk contracts under this article.

(Added by Stats. 1982, Ch. 328, Sec. 17. Effective June 30, 1982.)



14085.5

(a) Each disproportionate share hospital contracting to provide services under this article or contracting with a county organized health system, and which has or would have met the state criteria developed pursuant to the federal medicaid requirements regarding disproportionate hospitals for the three most recent years prior to submitting final plans for an eligible project in accordance with subparagraph (C) of paragraph (1) of subdivision (b), may, in addition to the rate of payment provided for in the contract entered into under this article, receive supplemental reimbursement to the extent provided for in this section.

(b) (1) (A) A hospital qualifying pursuant to subdivision (a) shall submit documentation regarding debt service on revenue bonds used for financing the construction, renovation, or replacement of hospital facilities, including buildings and fixed equipment.

(B) Qualified hospitals may submit debt service instruments to the department and to the commission regarding debt issued for new capital projects.

(C) Eligible projects shall include those new capital projects funded by new debt for which final plans have been submitted to the Office of the State Architect and the Office of Statewide Health Planning and Development after September 1, 1988, and prior to June 30, 1994, except that projects submitted between September 1, 1988, and June 30, 1989, shall be eligible only if the submitting hospital had all of the following additional characteristics during the 1989 calendar year:

(i) No less than 400 general acute care licensed beds.

(ii) An average Medi-Cal patient census of not less than 30 percent of the total patient days.

(iii) No less than 50,000 emergency department visits.

(iv) An existing basic emergency department, obstetrical services, and a neonatal intensive care unit.

(D) The department shall confirm in writing hospital and project eligibility for partial financing under this section.

(E) Department advisory letters, conditioned on hospital and project conformity to plans, may be requested by hospitals prior to final plan submission.

(F) Capital projects receiving partial financing under this section shall finance the upgrading or construction of buildings and equipment to a level required by currently accepted medical practice standards, including projects designed to correct Joint Commission on Accreditation of Hospitals and Health Systems fire and life safety, seismic, or other related regulatory standards.

(2) Projects may also expand service capacity as needed to maintain current or reasonably foreseeable necessary bed capacity to meet the needs of Medi-Cal beneficiaries after giving consideration to bed capacity needed for other patients, including unsponsored patients.

(3) (A) Debt service shall only be paid for projects, or for that portion of projects, that are available and accessible to patients treated under this article or by successor programs.

(B) Each project shall cost at least five million dollars ($5,000,000) or, if less than five million dollars ($5,000,000), the project shall be necessary for retention of federal and state licensing and certification and for meeting fire and life safety, seismic, or other related regulatory standards.

(4) Supplemental reimbursement payments shall commence no later than 30 days after receipt of the certificate of occupancy by the hospital.

(5) (A) The state shall pledge to, and agree with, the holders of any revenue bonds issued to finance projects qualifying under this section that until debt service on the revenue bonds is fully paid, or until the supplemental rate is no longer required as provided by this section, the state will not limit or alter the rights vested in the hospital to receive supplemental reimbursement pursuant to this section.

(B) The state shall pledge, and the hospital shall, as a condition of encumbering supplemental reimbursement payments received pursuant to this section, pledge that supplemental reimbursement payments shall be used for the payment of debt service on the revenue bonds. The hospital shall include its pledge and the agreement with the state in any agreement with the holders of the revenue bonds.

(c) The hospital?s supplemental reimbursement for a project qualifying pursuant to subdivisions (a) and (b) shall be calculated as follows:

(1) For any fiscal year for which the hospital is eligible to receive reimbursement, the hospital shall report to the department the amount of debt service on the revenue bonds issued to finance the project.

(2) (A) The department shall use the medicaid inpatient utilization rate as determined pursuant to Section 4112 of the Omnibus Budget Reconciliation Act of 1987 (Public Law 100-203) to determine the ratio of the hospital?s total paid Medi-Cal patient days to total patient days.

(B) (i) Notwithstanding any other provision of law, in determining the hospital?s medicaid inpatient utilization rate for the purposes of this section, the department shall include in both the numerator and denominator all Medi-Cal inpatient days of care provided by the hospital after December 31, 1994, to Medi-Cal beneficiaries who are enrolled in prepaid health plans contracting with the department. Where reliable data regarding those days are available from Medi-Cal prepaid health plans contracting with participating hospitals for services rendered prior to January 1, 1995, that data may be used by the department in the calculations.

(ii) For purposes of this section, Medi-Cal prepaid health plan programs, and the days relating thereto, shall include, but not be limited to, the programs listed in paragraph (1) of subdivision (b) of Section 14105.985, Section 14089, and any prepaid programs implemented under Section 14087.3, including the two-plan model described in the report issued on March 31, 1993, by the department, entitled ?The State Department of Health Services? Plan for Expanding Medi-Cal Managed Care: Protecting Vulnerable Populations.?

(3) (A) (i) The supplemental Medi-Cal reimbursement to the hospital for each fiscal year shall equal the amount determined annually in paragraph (1) multiplied by the percentage figure determined in paragraph (2). In no instance shall the percentage figure determined pursuant to the ratio derived under paragraph (2) be decreased by more than 10 percent of the initial ratio determined pursuant to paragraph (2) prior to the retirement of the debt.

(ii) Hospitals whose Medi-Cal ratio falls below 90 percent of the initial level established at the point of final plan submission shall at least maintain the volume of Medi-Cal utilization which was recorded at the time of final plan submission unless forces beyond the hospital?s control have decreased the absolute volume of care.

(B) (i) In no instance shall the total amount of reimbursement received under this section combined with that received from all other sources dedicated exclusively to debt service exceed 100 percent of the debt service over the life of the loan.

(ii) A hospital qualifying for and receiving supplemental Medi-Cal reimbursement shall continue to receive the reimbursement until the qualifying loan is paid off, or the hospital is terminated as a Medi-Cal selective contractor and the hospital does not contract with a county organized health system.

(iii) It is the intent of the Legislature that the state and the qualifying hospital shall negotiate in good faith for rates sufficient to ensure continued hospital participation in the program and to ensure adequate access to services for Medi-Cal beneficiaries.

(iv) The state shall not terminate a contract with a qualified provider for the purpose of terminating the capital supplement.

(v) If negotiations fail to permit continuation of a contract of a hospital qualifying for the supplemental Medi-Cal reimbursement, the supplemental Medi-Cal reimbursement shall cease as of the date of discontinuance of the selective provider contract.

(4) In order to ensure provision of qualified supplemental payments to disproportionate share hospitals contracting with county organized health systems, the department shall make the qualified supplemental payments directly to these hospitals.

(5) Funding for these supplemental payments shall be separately appropriated as a line item in the Budget Act for each fiscal year for any project for which a request for payment is received after April 1 of each fiscal year. The department shall request a deficiency appropriation if funds for the payment are not appropriated in the Budget Act.

(6) (A) Paragraphs (1) to (4), inclusive, shall be incorporated into an amendment to any contract entered into by a hospital pursuant to this article.

(B) (i) Any contract amendment required by paragraph (A) shall include a payment methodology based on inpatient hospital services rendered to Medi-Cal patients, either on a per diem basis, a per-discharge basis, or any other federally permissible basis, and which is consistent with the hospital?s Medi-Cal contract.

(ii) The payment methodology specified in clause (i) shall ensure that the hospital, on an annual basis, receives the amount of supplemental reimbursement calculated pursuant to paragraph (3), excluding only the federal portion of costs which have been determined by the federal government not to be allowable under Title XIX of the federal Social Security Act (Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code).

(iii) The payment methodology specified in clause (i) shall contain a retrospective adjustment mechanism to ensure that, regardless of the payment methodology, the department shall pay the hospital the full amount owed to the hospital for the year, as determined pursuant to this section.

(7) In negotiating contracts with hospitals receiving payments under this section, the commission shall take appropriate steps to ensure the duplicate payments are not made to the hospital for the debt service costs relating to the eligible project.

(d) All reimbursement received by a hospital pursuant to this section shall be placed in a special account, the funds in which shall be used exclusively for the payment of debt service on the revenue bonds issued to finance the project.

(e) If contracting under this section is superseded by other arrangements for payment of inpatient hospital services, the successor program shall include separate reimbursement, as determined pursuant to paragraph (3) of subdivision (c).

(f) (1) For purposes of this section, ?revenue bonds? are defined as that term is defined in subdivision (c) of Section 15459 of the Government Code, and shall also include general obligation bonds issued by or on behalf of eligible hospitals for projects of more than five million dollars ($5,000,000).

(2) (A) The aggregate principal amount of general obligation bonds to be issued as revenue bonds under this subdivision for the anticipated allowable portion of projects shall not, in any fiscal year, exceed a statewide amount established in the Medi-Cal estimates submitted to the fiscal committees of the Legislature pursuant to Section 14100.5, or as otherwise statutorily determined by the Legislature.

(B) In preparing Medi-Cal estimates, the department shall consider, but need not include, all actual and anticipated projects.

(g) (1) The department shall promptly seek any necessary federal approvals for the implementation of this section, and, if necessary to obtain federal approval, the department may, for federal purposes, limit the program to those costs which are allowable expenditures under Title XIX of the federal Social Security Act (Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code), subject to paragraph (2).

(2) The department shall continue to be responsible for the reimbursement of eligible providers from state funds for the amount of supplemental reimbursement pursuant to paragraph (3) of subdivision (c), excluding only the federal portion of costs which have been determined by the federal government not to be allowable under Title XIX of the federal Social Security Act.

(h) (1) A hospital receiving supplemental reimbursement pursuant to this section shall be liable for any reduced federal financial participation resulting from the implementation of this section.

(2) The department shall submit claims for federal financial participation for all elements of the supplemental reimbursements which are allowable expenditures under federal law.

(3) The department shall, on an annual basis, submit any necessary materials to the federal government to provide assurances that claims for federal financial participation will include only those expenditures which are allowable under federal law.

(4) (A) The department may require that hospitals receiving supplemental reimbursement submit data necessary for the department to determine the appropriate amounts to claim as expenditures qualifying for federal financial participation.

(B) Unless otherwise permitted by federal law, the total statewide payment under the selective provider contracting program, in the aggregate on an annual basis, shall not exceed an amount that would otherwise have been paid under the Medi-Cal program on a statewide basis for the same services, in the aggregate on an annual basis, if the contracting program were not implemented.

(i) (1) Subject to paragraph (2), any hospital that met the criteria specified in subdivision (a) at the time it submitted its final plans for an eligible project in accordance with subparagraph (C) of paragraph (1) of subdivision (b) shall continue to receive reimbursement as set forth in this section irrespective of whether or not the hospital qualifies as a disproportionate share hospital after submission of its final plans.

(2) A hospital that fails to meet the criteria for disproportionate share status on or before June 30, 2002, shall be required to submit data to the department that demonstrates that the hospital failed to meet the criteria for a disproportionate share hospital because its low-income utilization rate, as determined pursuant to Section 4112 of the Omnibus Budget Reconciliation Act of 1987 (Public Law 100-203), does not exceed 25 percent due to one or more of the following factors:

(A) An increase in outpatient utilization.

(B) A decrease in the average length of stay for Medi-Cal beneficiaries or charity care patients due to technological advances in the provision of care.

(C) Increased implementation within the state of Medi-Cal prepaid health plan programs.

(D) The level of reimbursement that the hospital receives for outpatient visits.

(E) Other circumstances beyond the hospital?s control that affect the hospital?s ability to meet the criteria for disproportionate status, even though the hospital continues to have a mission to provide care to Medi-Cal and charity care patients.

(Amended by Stats. 2001, Ch. 745, Sec. 248. Effective October 12, 2001.)



14085.51

(a) A disproportionate share hospital that qualifies under Section 14085.5 that has submitted final plans for an eligible capital project in accordance with subparagraph (C) of paragraph (1) of subdivision (b) of Section 14085.5 may submit substitute final plans and shall qualify for supplemental reimbursement under Section 14085.5 for the revised capital project as described in the substitute final plans if all of the following conditions are met:

(1) The substituted capital project continues to meet the requirements for eligible projects as specified in Section 14085.5.

(2) The hospital provides written notification to the department of the status of the project on or before January 1 of each year commencing January 1, 1999. This notification shall, at a minimum, include a narrative description of the project, identification of medical services to be provided, documentation substantiating service needs, projected construction timeframes, and total estimated revised capital project costs.

(3) The substitute final plans are submitted to the Office of Statewide Health Planning and Development prior to June 30, 1995, or, where debt was issued prior to July 1, 1996, for the capital project for which the plans were originally submitted, the substitute final plans are submitted to the Office of Statewide Health Planning and Development prior to December 31, 2000.

(b) The revised capital project may provide for any one or more of the following:

(1) A reduction in size and scope of the original project plan.

(2) Tenant interior improvements for the entire building not specified in the original project plan.

(3) Modifications to the foundation, structural frame, and building exterior shell, commonly known as the shell and core.

(4) Modifications necessary to comply with current seismic safety standards.

(c) The supplemental reimbursement under Section 14085.5 for the revised capital project shall be no greater than the supplemental reimbursement for the original capital project as evidenced by the architects? and engineers? certified cost estimate of the original plan submission and the substitute plan submission.

(d) (1) A project, if eligible under the criteria set forth in this section and Section 14085.5, shall commence construction on or before January 1, 2002.

(2) In addition, the project shall be licensed for operation and available for occupancy on or before January 1, 2009.

(Amended by Stats. 1997, Ch. 723, Sec. 1. Effective January 1, 1998.)



14085.52

(a) A disproportionate share hospital that qualifies under Section 14085.5 that has submitted final plans for an eligible capital project in accordance with subparagraph (C) of paragraph (1) of subdivision (b) of Section 14085.5 may submit revised plans and shall qualify for supplemental reimbursement under Section 14085.5 for the revised capital project as described in the revised plans if all of the following conditions are met:

(1) The revised capital project continues to meet all other requirements for eligibility as specified in Section 14085.5.

(2) The revised plans are submitted to the Office of Statewide Health Planning and Development prior to December 31, 1996.

(3) The modifications in the revised plans are necessary to comply with current seismic safety standards.

(b) The supplemental reimbursement under Section 14085.5 for the revised capital project shall be no greater than the supplemental reimbursement for the original capital project as evidenced by the architects? and engineers? certified cost estimate of the original plan submission and substitute plans submitted between July 1, 1994, and June 30, 1995, whichever is less.

(Added by Stats. 1996, Ch. 55, Sec. 1. Effective June 6, 1996.)



14085.53

(a) The Alameda County Medical Center may revise plans submitted in accordance with subparagraph (C) of paragraph (1) of subdivision (b) of Section 14085.5 for the Alameda County Medical Center capital project and submit those revised plans pursuant to this section. The revised capital project plans shall qualify for supplemental reimbursement under Section 14085.5 for the revised capital project as described in the revised plans, notwithstanding the assignment of a different permit number, if all of the following conditions are met:

(1) The revised capital project continues to meet all other requirements for eligibility as specified in Section 14085.5.

(2) The revised plans are submitted to the Office of Statewide Health Planning and Development prior to June 30, 1997.

(3) The modifications do not involve a deviation from the original capital project plan?s stated architectural building footprint.

(b) The revised capital project plan for Alameda County Medical Center may provide for any or all or any combination of the following:

(1) A reduction in size and scope of the original project plan.

(2) Tenant interior improvements for the entire building not specified in the original project plan.

(3) Modifications to the foundation, structural frame, and building exterior shell, commonly known as the shell and core.

(4) Modifications necessary to comply with current seismic safety standards.

(c) The revised capital project plans for the Alameda County Medical Center, as described in this section, shall qualify for supplemental reimbursement as calculated pursuant to subdivision (c) of Section 14085.5, as limited by this section. The initial Medi-Cal inpatient utilization rate for the Alameda County Medical Center, for purposes of calculating the supplemental reimbursement, shall be that which was established at the point of the original project plan submission. The supplemental reimbursement shall be based on actual costs of the revised capital project eligible for reimbursement under Section 14085.5. However, in no event shall the supplemental reimbursement for the revised capital project exceed 85 percent of the supplemental reimbursement for that portion of the original Alameda County Medical Center capital project that qualified for the supplemental reimbursement, the original qualifying amount which was sixty-two million six hundred ninety-six thousand three hundred forty dollars ($62,696,340), as indicated by the budgetary estimate as prepared and submitted by Alameda County to the department July 11, 1994.

(Added by Stats. 1996, Ch. 816, Sec. 2. Effective January 1, 1997.)



14085.54

(a) The Los Angeles County University of Southern California (LAC-USC) Medical Center may submit revised final plans to the Office of Statewide Health Planning and Development to replace the original capital expenditure project plans that met the initial eligibility requirements provided for under Section 14085.5 if all of the following conditions are met:

(1) The revised capital expenditure project meets all other requirements for eligibility as specified in Section 14085.5.

(2) The revised plans are submitted to the Office of Statewide Health Planning and Development on or before December 31, 2002, except that, with respect to a facility in the San Gabriel Valley of not less than 80 beds, the revised plans may be submitted not later than December 31, 2003.

(3) The scope of the capital project shall consist of two facilities with not less than a total of 680 beds.

(b) Funding under Section 14085.5 shall not be provided unless all of the conditions specified in subdivision (a) are met.

(c) The revised plans for the LAC-USC Medical Center capital expenditure project may provide for one or more of the following variations from the original capital expenditure project plan submission:

(1) Total revisions or reconfigurations, or reductions in size and scope.

(2) Reduction in, or modification of, some or all inpatient project components.

(3) Tenant interior improvements not specified in the original capital expenditure project plan submission.

(4) Modifications to the foundation, structural frame, and building exterior shell, commonly known as the shell and core.

(5) Modifications necessary to comply with current seismic safety standards.

(6) Expansion of outpatient service facilities that operate under the LAC-USC Medical Center license.

(d) The revised capital expenditure project may provide for an additional inpatient service site to the current LAC-USC Medical Center only if the additional inpatient service site meets both of the following criteria:

(1) The San Gabriel Valley site is owned and operated by the County of Los Angeles.

(2) The San Gabriel Valley site is consolidated under the LAC-USC Medical Center license.

(e) (1) Supplemental reimbursement for the revised capital expenditure project for LAC-USC Medical Center, as described in this section, shall be calculated pursuant to subdivision (c) of Section 14085.5, as authorized and limited by this section. The initial Medi-Cal inpatient utilization rate for the LAC-USC Medical Center, for purposes of calculating the supplemental reimbursement, shall be that which was established at the point of the original capital expenditure project plan submission. The revised capital expenditure project costs, including project costs related to the additional inpatient service site, eligible for supplemental reimbursement under this section shall not exceed 85 percent of the project costs, including all eligible construction, architectural and engineering, design, management and consultant costs that would have qualified for supplemental reimbursement under the original capital project. The Legislature finds that the original qualifying amount was one billion two hundred sixty-nine million seven hundred thirty-five thousand dollars ($1,269,735,000).

(2) Notwithstanding any other provision of this section, any portion of the revised capital expenditure project for which the County of Los Angeles is reimbursed by the Federal Emergency Management Agency and the Office of Emergency Services shall not be considered eligible project costs for purposes of determining supplemental reimbursement under Section 14085.5.

(3) The department shall seek a Medicaid state plan amendment in order to maximize federal financial participation. However, if the department is unable to obtain federal financial participation at the Medi-Cal inpatient adjustment rate as described in paragraph (1), the state shall fully fund any amount that would otherwise be funded under this section, but for which federal financial participation cannot be obtained.

(f) The LAC-USC Medical Center shall provide written notification to the department of the status of the project on or before January 1 of each year, commencing January 1, 2002. This notification shall, at a minimum, include a narrative description of the project, identification of services to be provided, documentation substantiating service needs, projected construction timeframes, and total estimated revised capital project costs.

(g) The project, if eligible under the criteria set forth in this section and Section 14085.5, shall commence construction at both facilities referred to in subdivision (a) on or before January 1, 2004.

(h) In addition to the requirements of subdivision (f), the project shall be licensed for operation and available for occupancy on or before January 1, 2009.

(i) On or before August 15, 2001, the County of Los Angeles may withdraw any revised final plans that are submitted pursuant to this section prior to that date if the Board of Supervisors of Los Angeles County finds that insufficient funds are available to carry out the capital expenditure project described in this section.

(Amended by Stats. 2013, Ch. 352, Sec. 538. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



14085.55

Notwithstanding subparagraph (C) of paragraph (1) of subdivision (b) of Section 14085.5, eligible projects shall include those new capital projects funded by new debt for which final plans for the foundation, frame, and building shell, commonly known as the shell and core, have been submitted to the Office of the State Architect and the Office of Statewide Health Planning and Development after September 1, 1988, and prior to June 30, 1994, and for which final plans for tenant improvements have been submitted to the Office of the State Architect and the Office of Statewide Health Planning and Development after September 1, 1988, and prior to January 1, 1995.

(Added by Stats. 1994, Ch. 1283, Sec. 1. Effective January 1, 1995.)



14085.56

(a) For the purposes of this section, ?Los Medanos site,? means the site of the former Los Medanos Medical Center.

(b) Contra Costa County Regional Medical Center may construct or renovate, or both, at the former Los Medanos site, and the construction or renovation, or both, may be considered eligible for supplemental reimbursement under Section 14085.5, if the Los Medanos site meets both of the following conditions:

(1) The site is owned or leased, and operated, by Contra Costa County.

(2) The site is consolidated under the Contra Costa County Regional Medical Center general acute care license.

(c) Contra Costa County Regional Medical Center shall qualify to receive supplemental reimbursement for revised final plans for construction or renovation, or both, submitted to the Office of Statewide Health Planning and Development on or before November 30, 1998, for the Los Medanos site, and shall qualify for supplemental reimbursement under Section 14085.5 for the revised capital project if the revised capital project continues to meet the requirements for eligibility specified in Section 14085.5, as modified by this section.

(d) The revised final plans may provide for a capital project with one or more of the following variations from the original capital project plan submission:

(1) Total revision or reconfiguration, or a reduction in size and scope.

(2) Modifications necessary to comply with current seismic safety standards.

(3) Expansion of outpatient service facilities.

(4) Modifications to the foundation, structural frame, and building exterior shell, commonly known as the shell and core.

(e) For purposes of calculating supplemental reimbursement pursuant to Section 14085.5 for a revised capital project complying with this section, the initial Medi-Cal inpatient utilization rate shall be that which is determined at the time of submission of the revised capital project plan.

(f) For purposes of determining supplemental reimbursement under Section 14085.5 for a revised capital project complying with this section, supplemental reimbursement shall be based on actual costs of the revised capital project eligible for reimbursement under Section 14085.5. However, in no event shall the revised capital project costs be considered eligible for supplemental reimbursement for the construction or renovation, or both, of the Los Medanos site if these costs exceed eight million five hundred ten thousand dollars ($8,510,000).

(g) Supplemental reimbursement paid under this section for construction shall not duplicate any reimbursement received by the Contra Costa County Regional Medical Center for services provided at the Los Medanos site.

(h) Subject to subdivisions (g) and (h) of Section 14085.5, Contra Costa County Regional Medical Center shall receive supplemental reimbursement under this section for debt service associated with the revised capital project over the lesser of the following periods:

(1) The life of the revenue bonds.

(2) The period during which the Los Medanos site is either leased or owned by Contra Costa County.

(Added by Stats. 2000, Ch. 846, Sec. 1. Effective January 1, 2001.)



14085.57

(a) A designated public hospital, as defined in subdivision (d) of Section 14166.1, that is contracting to provide services under this article, and that has or would have fulfilled the criteria set forth in Section 14105.98 or subparagraph (B) of paragraph (1) of subdivision (c) of Section 14166.3 for the three most recent years prior to submitting final plans for an eligible project in accordance with paragraph (3) of subdivision (b), may receive supplemental reimbursement to the extent provided for in Section 14085.5, subject to subdivision (c), in addition to the rate of payment provided for in the contract entered into under this article.

(b) (1) A hospital qualifying pursuant to subdivision (a) that elects to receive reimbursement under this section shall submit documentation to the department regarding debt service on general obligation bonds or revenue bonds used for financing the construction, renovation, or replacement of hospital facilities, including buildings and fixed equipment.

(2) A hospital qualifying pursuant to subdivision (a) shall remain open for the life of the supplemental reimbursements provided for pursuant to this section.

(3) (A) Eligible projects shall include those new capital projects funded by new debt for which final plans have been submitted to the Office of Statewide Health Planning and Development after January 1, 2007, and prior to December 31, 2011.

(B) Eligible projects that may receive supplemental reimbursement pursuant to subdivision (a) are limited to projects related to meeting seismic safety deadlines.

(c) No expenditure of state funds, either from the General Fund or any special fund, shall be made for the nonfederal share of the supplemental reimbursement provided for in this section. The department shall, for designated public hospitals that meet the criteria in subdivision (a), claim federal expenditures through the use of certified public expenditures or intergovernmental transfers, as necessary and appropriate.

(d) The department shall promptly seek any necessary, and all available, federal approvals for the implementation of this section. This section shall be implemented only to the extent that federal approval and federal financial participation are available.

(Amended by Stats. 2010, Ch. 328, Sec. 245. Effective January 1, 2011.)



14086

(a) The provisions of this article relating to contracts with hospitals, to be negotiated or let out to bid by the negotiator, shall apply only to hospitals and shall not apply to hospital inpatient services rendered by health maintenance organizations and other organized health systems, contracting with the department under this chapter or Chapter 8 (commencing with Section 14200).

(b) The provisions of this article shall also not apply to state hospitals or out-of-state hospitals. These hospitals shall continue to be eligible for reimbursement in accordance with the state plan adopted by the department under Section 14105.1.

(Amended by Stats. 1993, Ch. 69, Sec. 51. Effective June 30, 1993.)



14087

The provisions of this article shall not, however, be construed to preclude an otherwise qualified hospital from obtaining reimbursement as determined by the department based on the state plan adopted by the department under Section 14105.1, for any of the following:

(a) Providing stabilizing services as required to program beneficiaries located in a closed health facility planning area who are in a life threatening or emergency situation before the beneficiary may be transported to a contracting hospital.

(b) If a beneficiary is located in a closed health facility planning area and experiencing a life threatening or emergency situation but cannot be stabilized sufficiently to facilitate a transfer to a contracting facility, those health services medically necessary for alleviation of severe pain or immediate diagnosis and treatment of unforeseen medical conditions which, if not immediately diagnosed and treated, could lead to significant disability or death.

(c) Providing services to beneficiaries who are also eligible for benefits under the federal program of hospital insurance for the aged and disabled.

(d) Providing services to beneficiaries who live or reside farther than the community travel time standard from a contract hospital, as defined by the department, if the hospital providing services is closer than a contract hospital.

(e) Managed care plans making payments to a contract hospital shall not release any information regarding the reimbursement paid to the hospital when the rate is a Medi-Cal contract rate negotiated pursuant to article 2.6 (commencing with Section 14081), except to the department.

(f) Nothing in this section shall be construed as limiting reimbursement for medically necessary care following stabilization, in the event that a contract hospital does not accept transfer of the patient or pending the transfer to a contract hospital.

(Amended by Stats. 1992, Ch. 722, Sec. 72. Effective September 15, 1992.)



14087.1

The department or its authorized agents shall conduct periodic audits or reviews, including onsite audits or reviews, of performance under any contract made pursuant to this article. These audits or reviews may evaluate the following:

(a) Level and quality of care, and the necessity and appropriateness of the services provided.

(b) Internal procedures for assuring efficiency, economy and quality of care.

(c) Grievances relating to medical care and their disposition.

(d) Financial records only when determined necessary by the department to protect public funds.

(Amended by Stats. 1982, Ch. 1594, Sec. 41. Effective September 30, 1982.)



14087.10

Any contract hospital that provides the services required by a Medi-Cal beneficiary and has a physician with staff privileges who is willing to accept the Medi-Cal beneficiary and has the appropriate bed, personnel, and equipment necessary to treat the Medi-Cal beneficiary shall accept the transfer of the Medi-Cal beneficiary from a noncontract hospital.

(Added by Stats. 1992, Ch. 722, Sec. 76. Effective September 15, 1992.)



14087.101

For administrative costs incurred after January 1, 2004, the director may recover any administrative costs incurred by a health plan authorized by this article deemed excessive pursuant to Section 1300.78 of Title 28 of the California Code of Regulations. Health plans that compensate their subcontractors on a capitated basis shall comply with Section 1300.78 of Title 28 of the California Code of Regulations, regarding administrative costs, considering the combined administrative cost for the Medi-Cal business of the health plan and its capitated subcontractors, that are Knox-Keene licensed health care service plans. The recovery of excess administrative cost shall be made in accordance with Sections 14087.103 and 14087.105.

(Added by Stats. 2003, Ch. 230, Sec. 60. Effective August 11, 2003.)



14087.103

The department shall notify the health plan of the director?s decision to seek recovery of excess administrative costs pursuant to Section 14087.101 at least 30 days prior to initiating the recovery process. The department may recover excess administrative costs immediately after the 30-day notification period, if the health plan does not file an appeal. A health plan may dispute or appeal the director?s decision in accordance with the disputes section of the health plan?s contract with the department for services under this article. If a health plan elects to dispute or appeal the director?s decision, the director may recover any administrative costs deemed excessive, but only after the health plan has had the opportunity to exhaust all appeal procedures provided for in the disputes section of the health plan?s contract with the department.

(Added by Stats. 2003, Ch. 230, Sec. 61. Effective August 11, 2003.)



14087.105

When it has been determined that the director may recover any administrative costs deemed excessive pursuant to Section 14087.103, the director may recover any excess administrative costs through an offset against any amount currently due to the health plan under this chapter. The director may also recover any administrative costs deemed excessive by means of a repayment agreement executed between that health plan and the director, and by any other means available at law.

(Added by Stats. 2003, Ch. 230, Sec. 62. Effective August 11, 2003.)



14087.11

(a) The provisions of this section shall be applicable to any county that seeks to provide or arrange for the provision of health care services provided under Article 2.8 and to Santa Barbara County if it seeks to provide or arrange the provision of health care services pursuant to Section 14499.5.

(b) For an enrollee diagnosed with cancer and accepted into a phase I, phase II, phase III, or phase IV clinical trial for cancer, every County Organized Health System contract that is issued, amended, delivered, or renewed in this state, shall provide coverage for all routine patient care costs related to the clinical trial if the enrollee?s treating physician, who is providing covered health care services to the enrollee under the enrollee?s County Organized Health System contract, recommends participation in the clinical trial after determining that participation in the clinical trial has a meaningful potential to benefit the enrollee. For purposes of this section, physicians that are providing care under a subcontract with an entity under contract with a County Organized Health System shall be considered to be physicians providing covered health care services to the enrollee under the County Organized Health System contract. For purposes of this section, a clinical trial?s endpoints shall not be defined exclusively to test toxicity, but shall have a therapeutic intent.

(c) (1) ?Routine patient care costs? means the costs associated with the provision of health care services, including drugs, items, devices, and services that would otherwise be covered by the County Organized Health System if those drugs, items, devices, and services were not provided in connection with an approved clinical trial program, including:

(A) Health care services typically provided absent a clinical trial.

(B) Health care services required solely for the provision of the investigational drug, item, device, or service.

(C) Health care services required for the clinically appropriate monitoring of the investigational item or service.

(D) Health care services provided for the prevention of complications arising from the provision of the investigational drug, item, device, or service.

(E) Health care services needed for the reasonable and necessary care arising from the provision of the investigational drug, item, device, or service, including the diagnosis or treatment of the complications.

(2) For purposes of this section, ?routine patient care costs? does not include the costs associated with the provision of any of the following:

(A) Drugs or devices that have not been approved by the federal Food and Drug Administration and that are associated with the clinical trial.

(B) Services other than health care services, such as travel, housing, companion expenses, and other nonclinical expenses, that an enrollee may require as a result of the treatment being provided for purposes of the clinical trial.

(C) Any item or service that is provided solely to satisfy data collection and analysis needs and that is not used in the clinical management of the patient.

(D) Health care services that, except for the fact that they are being provided in a clinical trial, are otherwise specifically excluded from coverage under the enrollee?s County Organized Health System.

(E) Health care services customarily provided by the research sponsors free of charge for any enrollee in the trial.

(d) The treatment shall be provided in a clinical trial that either:

(1) Involves a drug that is exempt under federal regulations from a new drug application.

(2) Is approved by one of the following:

(A) One of the National Institutes of Health.

(B) The federal Food and Drug Administration, in the form of an investigational new drug application.

(C) The United States Department of Defense.

(D) The United States Veterans? Administration.

(e) In the case of health care services provided by a participating provider, the payment rate shall be at the agreed-upon rate. In the case of a nonparticipating provider, the payment shall be at the negotiated rate the plan would otherwise pay to a participating provider for the same services, less any applicable copayments and deductibles.

(f) Nothing in this section shall be construed to prohibit a County Organized Health System from restricting coverage for clinical trials to participating hospitals and physicians in California unless the protocol for the clinical trial is not provided for at a California hospital or by a California physician.

(g) The provision of services when required by this section shall not, in itself, give rise to liability on the part of the County Organized Health System.

(h) Nothing in this section shall be construed to otherwise limit or modify any existing requirements under the provisions of this chapter.

(Added by Stats. 2001, Ch. 172, Sec. 3. Effective January 1, 2002.)



14087.2

It is the intent of the Legislature that children?s hospitals need not contract under the provisions of this article until October 31, 1984. Services provided by these hospitals prior to November 1, 1984, shall be reimbursed according to the state plan in effect on January 1, 1984. Children?s hospitals are defined as those hospitals where 30 percent of the infants and children served by the single institution qualify for Medi-Cal payment systems and the institution serves primarily children.

If a children?s hospital elects to contract pursuant to this article in the 1982?83 or 1983?84 fiscal year, the negotiator shall give consideration to the special services provided in this hospital, including those services provided to children. The California Medical Assistance Commission shall continue to extend this consideration to these hospitals following the 1983?84 fiscal year.

(Amended by Stats. 2004, Ch. 193, Sec. 240. Effective January 1, 2005.)



14087.21

Commencing November 1, 1984, reimbursement to children?s hospitals shall be on a basis that reflects the relative severity of pediatric diagnostic case types. For the purposes of this section, ?children?s hospital? means those hospitals where 30 percent of the infants and children served by the single institution qualify for Medi-Cal payment systems, and the institution serves primarily children.

(Amended by Stats. 1989, Ch. 325, Sec. 1. Effective September 8, 1989.)



14087.23

(a) Notwithstanding any other provision of law, and except as provided in subdivision (b), a county-operated community clinic, exempt from licensure under Section 1206 of the Health and Safety Code, which is operated by a county which, on or before November 30, 1997, ceased to operate a county-operated hospital with an outpatient department, shall be reimbursed for Medi-Cal services using the same methodology used for reimbursement of a licensed surgical center, to the extent federal financial participation is available.

(b) Providers that are independently billing for physician services provided in clinics described in subdivision (a) shall be subject to the reduction in reimbursement consistent with physician services provided in an outpatient hospital department.

(Added by Stats. 2001, Ch. 526, Sec. 1. Effective January 1, 2002.)



14087.25

In order to achieve maximum cost savings the Legislature hereby determines that an expedited contract process for contracts under this article is necessary. Therefore, contracts under this article may be on a nonbid basis, and shall be exempt from the provisions of Chapter 6 (commencing with Section 14780), Part 5.5, Division 3 of the Government Code.

(Added by Stats. 1982, Ch. 328, Sec. 17. Effective June 30, 1982.)



14087.26

In negotiating contracts pursuant to this article, the negotiator may designate a specific group of hospitals as the negotiating unit. The Legislature finds and declares that, in any case where the negotiator designates a group of hospitals for purposes of negotiation there is a compelling state interest in negotiating on this basis, thereby exempting such negotiations from federal antitrust provisions.

(Added by Stats. 1982, Ch. 328, Sec. 17. Effective June 30, 1982.)



14087.27

(a) Notwithstanding any other provision of law, judicial review pursuant to Section 1085 of the Code of Civil Procedure, shall be available to resolve disputes relating to the terms, performance, or termination of contracts entered into pursuant to this article, or any act, failure to act, conduct, order, or decision of the special hospital negotiator or the commission which violate the provisions of this article.

(b) Subdivision (a) shall not apply to recoupment efforts based on an audit or review of hospital performance of the terms and conditions of the negotiated contract. These recoupment efforts shall be reviewable pursuant to Section 14171.

(c) As an alternative for a contract hospital, to the remedy provided in subdivision (a), contracts entered into pursuant to this article shall provide for administrative review of disputes relating to performance under the contracts. The proceedings for review of the disputes shall be conducted by an independent hearing examiner who shall render a proposed decision. The final decision shall be rendered by the director.

(d) Venue for judicial review pursuant to this section shall lie only in counties in which the Attorney General maintains an office.

(Amended by Stats. 1982, Ch. 1594, Sec. 43. Effective September 30, 1982.)



14087.28

(a) A hospital contracting with the Medi-Cal program pursuant to this chapter shall not deny medical staff membership or clinical privileges for reasons other than a physician?s individual qualifications as determined by professional and ethical criteria, uniformly applied to all medical staff applicants and members. Determination of medical staff membership or clinical privileges shall not be made upon the basis of any of the following:

(1) The existence of a contract with the hospital or with others.

(2) Membership in, or affiliation with, any society, medical group, or teaching facility, or upon the basis of any criteria lacking professional justification, such as any basis listed in subdivision (a) of Section 12940 of the Government Code, as those bases are defined in Sections 12926 and 12926.1 of the Government Code, except as otherwise provided in Section 12940 of the Government Code.

(b) The special negotiator may authorize a contracting hospital to impose reasonable limitations on the granting of medical staff membership or clinical privileges to permit an exclusive contract for the provision of pathology, radiology, and anesthesiology services, except for consulting services requested by the admitting physician.

(Amended by Stats. 2004, Ch. 788, Sec. 35. Effective January 1, 2005.)



14087.29

Hospitals or groups of hospitals with which a contract has been entered into pursuant to this article shall be exempt from the provisions of Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code for purposes of carrying out the contracts.

(Added by Stats. 1982, Ch. 1594, Sec. 44. Effective September 30, 1982.)






ARTICLE 2.7. Contracts for Medi-Cal Services and Case Management

14087.3

(a) The director may contract, on a bid or nonbid basis, with any qualified individual, organization, or entity to provide services to, arrange for or case manage the care of Medi-Cal beneficiaries. At the director?s discretion, the contract may be exclusive or nonexclusive, statewide or on a more limited geographic basis, and include provisions to do the following:

(1) Perform targeted case management of selected services or beneficiary populations where it is expected that case management will reduce program expenditures.

(2) Provide for delivery of services in a manner consistent with managed care principles, techniques, and practices directed at ensuring the most cost-effective and appropriate scope, duration, and level of care.

(3) Provide for alternate methods of payment, including, but not limited to, a prospectively negotiated reimbursement rate, fee-for-service, retainer, capitation, shared savings, volume discounts, lowest bid price, negotiated price, rebates, or other basis.

(4) Secure services directed at any or all of the following:

(A) Recruiting and organizing providers to care for Medi-Cal beneficiaries.

(B) Designing and implementing fiscal or other incentives for providers to participate in the Medi-Cal program in cost-effective ways.

(C) Linking beneficiaries with cost-effective providers.

(5) Provide for:

(A) Medi-Cal managed care plans contracting under this chapter or Chapter 8 (commencing with Section 14200) to share in the efficiencies and economies realized by those contracts.

(B) Effective coordination between contractors operating under this article and Medi-Cal managed care plans in the management of health care provided to Medi-Cal beneficiaries.

(6) Permit individual physicians, groups of physicians, or other providers to participate in a manner that supports the organized system mode of operation.

(7) Encourage group practices with relationships with hospitals having low unit costs.

(b) The director may require individual physicians, groups of physicians, or other providers as a condition of participation under the Medi-Cal program, to enter into capitated contracts pursuant to this section in order to correct or prevent irregular or abusive billing practices. No physician, groups of physicians, or other providers shall be reimbursed for services rendered to Medi-Cal beneficiaries if the physician, group of physicians, or other providers has declined to enter into a contract required by the director pursuant to this section.

(c) The department shall seek federal waivers necessary to allow for federal financial participation under this section.

(d) (1) Notwithstanding the provisions of this chapter, the department shall determine preliminary per capita rates of payment for services provided to Medi-Cal beneficiaries enrolled in a managed care program contracting in areas specified by the director for expansion of the Medi-Cal managed care program under this section, or Sections 14018.7, 14087.31, 14087.35, 14087.36, 14087.38, or 14087.96. The department shall provide to each managed care plan the preliminary contract rates and source documents at least 60 days prior to the effective date of each new rate period.

(2) On or before June 1, 1999, the department shall enter into a memorandum of understanding with the managed care plans subject to paragraph (1) regarding the development of capitation rates. This memorandum of understanding, which is intended to ensure that capitation rates become effective in a timely manner and remain stable throughout the rate year, shall establish all of the following:

(A) A process and timetable for the managed care plans to review and comment on any modifications in the rate development methodology.

(B) A process and timetable for managed care plans to provide comments on the draft rates.

(C) A process and timetable for the department to respond to managed care plan comments on the draft rates.

(D) A process and timetable to managed care finalize capitation rates.

(Amended by Stats. 1998, Ch. 834, Sec. 1. Effective January 1, 1999.)



14087.301

When entering into contracts with health care service plans that provide comprehensive dental benefits to Medi-Cal beneficiaries on an at-risk basis, the department may require that the health care service plans pay for the costs of the administrative and regulatory oversight required to monitor the contract compliance terms of the agreement with the department.

(Added by Stats. 1999, Ch. 146, Sec. 43. Effective July 22, 1999.)



14087.305

(a) In areas specified by the director for expansion of the Medi-Cal managed care program under Section 14087.3 and where the department is contracting with a prepaid health plan that is contracting with, governed, owned or operated by a county board of supervisors, a county special commission or county health authority authorized by Sections 14018.7, 14087.31, 14087.35, 14087.36, 14087.38, and 14087.96, a Medi-Cal or California Work Opportunity and Responsibility for Kids (CalWORKs) applicant or beneficiary shall be informed of the health care options available regarding methods of receiving Medi-Cal benefits. The county shall ensure that each beneficiary is informed of these options and informed that a health care options presentation is available.

(b) The managed care options information described in subdivision (a) shall include the following elements:

(1) Each beneficiary or eligible applicant shall be provided, at a minimum, with the name, address, telephone number, and specialty, if any, of each primary care provider, by specialty, or clinic, participating in each managed care health plan option through a personalized provider directory for that beneficiary or applicant. This information shall be presented under the geographic area designations, by the name of the primary care provider and clinic and shall be updated based on information electronically provided monthly by the health care plans to the department, setting forth any changes in the health care plan?s provider network. The geographic areas shall be based on the applicant?s residence address, the minor applicant?s school address, the applicant?s work address, or any other factor deemed appropriate by the department, in consultation with health plan representatives, legislative staff, and consumer stakeholders. In addition, directories of the entire service area of the local initiative and commercial plan provider networks, including, but not limited to, the name, address, and telephone number of each primary care provider and hospital, shall be made available to beneficiaries or applicants who request them from the health care options contractor. Each personalized provider directory shall include information regarding the availability of a directory of the entire service area, provide telephone numbers for the beneficiary to request a directory of the entire service area, and include a postage-paid mail card to send for a directory of the entire service area. The personalized provider directory shall be implemented as a pilot project in Los Angeles County pursuant to this article, and in Sacramento County (Geographic Managed Care Model) pursuant to Article 2.91 (commencing with Section 14089). The content, form, and the geographic areas used in the personalized provider directories shall be determined by the department, in consultation with a workgroup to include health plan representatives, legislative staff, and consumer stakeholders, with an emphasis on the inclusion of stakeholders from Los Angeles and Sacramento Counties. The personalized provider directories may include a section for each health plan. Prior to implementation of the pilot project, the department, in consultation with consumer stakeholders, legislative staff, and health plans, shall determine the parameters, methodology, and evaluation process of the pilot project. The pilot project shall thereafter be in effect for a minimum of two years. Following two years of operation as a pilot project in two counties, the department, in consultation with consumer stakeholders, legislative staff, and health plans, shall determine whether to implement personalized provider directories as a permanent program statewide. If necessary, the pilot project shall continue beyond the initial two-year period until this determination is made. This pilot project shall only be implemented to the extent that it is budget neutral to the department.

(2) Each beneficiary or eligible applicant shall be informed that he or she may choose to continue an established patient-provider relationship in a managed care option, if his or her treating provider is a primary care provider or clinic contracting with any of the prepaid health plan options available and has available capacity and agrees to continue to treat that beneficiary or applicant.

(3) Each beneficiary or eligible applicant shall be informed that if he or she fails to make a choice, he or she shall be assigned to, and enrolled in, a prepaid health plan.

(c) No later than 30 days following the date a Medi-Cal or CalWORKs beneficiary or applicant is determined eligible for Medi-Cal, the beneficiary shall indicate his or her choice, in writing, from among the available prepaid health plans in the region and his or her choice of primary care provider or clinic contracting with the selected prepaid health plan. Notwithstanding the 30-day deadline set forth in this subdivision, if a beneficiary requests a directory for the entire service area within 30 days of receiving an enrollment form, the deadline for choosing a plan shall be extended an additional 30 days from the date of the request.

(d) At the time the beneficiary or eligible applicant selects a prepaid health plan, the department shall, when applicable, encourage the beneficiary or eligible applicant to also indicate, in writing, his or her choice of primary care provider or clinic contracting with the selected prepaid health plan.

(e) In areas specified by the director for expansion of the Medi-Cal managed care program under Section 14087.3, and where the department is contracting with a prepaid health plan that is contracting with, governed, owned or operated by a county board of supervisors, a county special commission or county health authority authorized by Sections 14018.7, 14087.31, 14087.35, 14087.36, 14087.38, and 14087.96, a Medi-Cal or CalWORKs beneficiary who does not make a choice of managed care plans, shall be assigned to and enrolled in an appropriate Medi-Cal prepaid health plan providing service within the area in which the beneficiary resides.

(f) If a beneficiary or eligible applicant does not choose a primary care provider or clinic, or does not select any primary care provider who is available, the prepaid health plan that was selected by or assigned to the beneficiary shall ensure that the beneficiary selects a primary care provider or clinic within 30 days after enrollment or is assigned to a primary care provider within 40 days after enrollment.

(g) Any Medi-Cal or CalWORKs beneficiary dissatisfied with the primary care provider or prepaid health plan shall be allowed to select or be assigned to another primary care provider within the same prepaid health plan. In addition, the beneficiary shall be allowed to select or be assigned to another prepaid health plan contracted for pursuant to this article that is in effect for the geographic area in which he or she resides, in accordance with Section 1903(m)(2)(F)(ii) of the Social Security Act.

(h) The department or its contractor shall notify a prepaid health plan when it has been selected by or assigned to a beneficiary. The prepaid health plan that has been selected by or assigned to a beneficiary shall notify the primary care provider that has been selected or assigned. The prepaid health plan shall also notify the beneficiary of the prepaid health plan and primary care provider or clinic selected or assigned.

(i) (1) The managed health care plan shall have a valid Medi-Cal contract, adequate capacity, and appropriate staffing to provide health care services to the beneficiary.

(2) The department shall establish standards for all of the following:

(A) The maximum distances a beneficiary is required to travel to obtain primary care services from the managed care plan, in which the beneficiary is enrolled.

(B) The conditions under which a primary care service site shall be accessible by public transportation.

(C) The conditions under which a managed care plan shall provide nonmedical transportation to a primary care service site.

(3) In developing the standards required by paragraph (2) the department shall take into account, on a geographic basis, the means of transportation used and distances typically traveled by Medi-Cal beneficiaries to obtain fee-for-service primary care services and the experience of managed care plans in delivering services to Medi-Cal enrollees. The department shall also consider the provider?s ability to render culturally and linguistically appropriate services.

(j) To the extent possible, the arrangements for carrying out subdivision (e) shall provide for the equitable distribution of Medi-Cal beneficiaries among participating prepaid health plans, or managed care plans.

(k) This section shall be implemented in a manner consistent with any federal waiver required to be obtained by the department in order to implement this section.

(Amended by Stats. 2012, Ch. 728, Sec. 200. Effective January 1, 2013.)



14087.31

(a) It is necessary that a special commission be established in the Counties of Tulare and San Joaquin in order to meet the problems of delivery of publicly assisted medical care in the county and to demonstrate ways of promoting quality care and cost efficiency. Because there is no general law under which such a commission could be formed, the adoption of a special act and the formation of a special commission is required.

(b) (1) The Board of Supervisors of the County of Tulare and the County of San Joaquin may, for each respective county, by ordinance, establish a commission to negotiate and enter into contracts authorized by Section 14087.3, and to arrange for the provision of health care services provided pursuant to this chapter. If the board of supervisors elects to enact this ordinance, all rights, powers, duties, privileges, and immunities vested in a county contracting with the department under this article shall be vested in the county commission.

(2) Health plans operated by the commission may also include, but are not limited to, individuals covered under Title XVIII of the Social Security Act (Subchapter XVIII (commencing with Section 1395) of Chapter 7 of Title 42 of the United States Code), individuals and groups entitled to coverage under other publicly supported programs, individuals and groups employed by public agencies or private businesses, and uninsured or indigent persons.

(c) The enabling ordinance shall specify the membership of the county commission, the qualifications for individual members, the manner of appointment, selection, or removal of commissioners, and how long they shall serve, and any other matters as the board of supervisors deems necessary or convenient for the conduct of the county commission?s activities. Members of the commission shall be appointed by the county board of supervisors to represent the interests of the public, county, beneficiaries, physicians, hospitals, other health care providers, or other health care organizations. The commission so established shall be considered an entity separate from the county and shall file a statement required by Section 53051 of the Government Code. The commission shall have the power to acquire, possess, and dispose of real or personal property, as may be necessary for the performance of its functions, to employ personnel and contract for services required to meet its obligations, to sue or be sued, and to enter into agreements under Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code. Any obligations of a commission, statutory, contractual or otherwise, shall be obligations solely of the commission and shall not be the obligations of the county or of the state.

(d) Upon creation, the commission may borrow from the county, and the county may lend the commission, funds or issue revenue anticipation notes to obtain those funds necessary to commence operations. Prior to commencement of operations, the commission shall be licensed pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code).

(e) In the event a commission may no longer function for the purposes for which it is established, at the time as the commission?s then existing obligations have been satisfied or the commission?s assets have been exhausted, the board of supervisors may, by ordinance, terminate the commission.

(f) Prior to the termination of the commission, the board of supervisors shall notify the department of its intent to terminate the commission. The department shall conduct an audit of the commission?s records within 30 days of the notification to determine the liabilities and assets of the commission. The department shall report its findings to the board within 10 days of completion of the audit. The board shall prepare a plan to liquidate or otherwise dispose of the assets of the commission and to pay the liabilities of the commission to the extent of the commission?s assets, and present the plan to the department within 30 days upon receipt of these findings.

(g) Any assets of the commission shall be disposed of pursuant to provisions contained in the contract entered into between the state and the commission pursuant to Section 14087.

(h) (1) It is the intent of the Legislature that if a commission is formed pursuant to this section, the county shall, with respect to its medical facilities and programs, occupy no greater or lesser status than any other health care provider with similar cost structure and patient population including, but not limited to, considerations of indigent care burden, capital requirements, graduate medical education, and disproportionate share status, in negotiating with the commission for contracts to provide health care services.

(2) Contracts between the department and the commission shall be on a nonbid basis and shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(3) Nothing in this subdivision shall be construed to interfere with or limit the commission from giving preference in negotiating to disproportionate share hospitals or other providers of health care to medically indigent or uninsured persons.

(i) Upon termination of the commission by the board, the county shall manage any remaining assets of the commission until superseded by a department approved plan. Any liabilities of the commission shall not become obligations of the county upon either the termination of the commission or the liquidation or disposition of the commission?s remaining assets.

(j) (1) The commission shall be considered a public entity for purposes of Division 3.6 (commencing with Section 810) of Title 1 of the Government Code.

(2) The commission, its members, and employees, are protected by the immunities applicable to public entities and public employees governed by Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, except as provided by other statutes or regulations that apply expressly to the commission.

(k) Notwithstanding any other provision of law, a member of the commission shall not be deemed to be interested in a contract entered into by the commission within the meaning of Article 4 (commencing with Section 1090) of Chapter 1 of Division 4 of Title 1 of the Government Code if all of the following apply:

(1) The member was appointed to represent the interest of physicians, health care practitioners, hospitals, pharmacies, or other health care organizations.

(2) The contract authorizes the member or the organization the member represents to provide services to Medi-Cal beneficiaries under the commission?s programs.

(3) The contract contains substantially the same terms and conditions as contracts entered into with other individuals or organizations that the member was appointed to represent.

(4) The member does not influence or attempt to influence the commission or another member of the commission to enter into the contract in which the member is interested.

(5) The member discloses the interest to the commission and abstains from voting on the contract.

(6) The commission notes the member?s disclosure and abstention in its official records and authorized the contract in good faith by a vote of its membership sufficient for the purpose without counting the vote of the interested member.

(l) All claims for money or damages against the commission shall be governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code, except as provided by other statutes or regulations that expressly apply to the commission.

(m) Notwithstanding any other provision of law, except as otherwise provided in this section, a county shall not be liable for any act or omission of the commission.

(n) For the purposes of this section, ?commission? means an entity separate from the county that meets the requirements of state and federal law and the quality, cost, and access criteria established by the department.

(o) The transfer of responsibility for health care services shall not relieve the county of its responsibility for indigent care pursuant to Section 17000.

(p) Notwithstanding any other provision of law, the commission may meet in closed session to consider and take action on matters pertaining to contracts and contract negotiations by commission staff with providers of health care services concerning all matters related to rates of payment.

(q) Notwithstanding Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code and Article 2 (commencing with Section 54340) of Chapter 6 of Division 2 of Title 5 of the Government Code, or any other provision of law, any ?peer review body,? as defined in paragraph (1) of subdivision (a) of Section 805 of the Business and Professions Code, formed pursuant to the powers granted to the commission authorized by this section, may, at its discretion and without notice to the public, meet in closed session, so long as the purpose of the meeting is the peer review body?s discharge of its responsibility to evaluate and improve the quality of care rendered by health facilities of health practitioners, pursuant to the powers granted the commission. The peer review body and its members shall receive to the fullest extent all immunities, privileges, and protections available to these peer review bodies, their individual members, and persons or entities assisting in the peer review process, including, but not limited to, those afforded by Section 1370 of the Health and Safety Code.

(r) Notwithstanding any other provision of law, both the county and the commission shall be eligible to receive funding under subdivision (p) of Section 14163, and the commission shall be considered for all purposes to satisfy the requirements of subdivision (p) of Section 14163.

(s) The commission shall be deemed to be a public agency that is a unit of local government for purposes of all grant programs and other funding and loan guarantee programs.

(t) Notwithstanding any other provision of law, those records of the commission and of the county that reveal the rates of payment for health care services or the commission?s deliberative processes, discussions, communications, or any other portion of the negotiations with providers of health care services for rates of payment, shall not be disclosed pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), or any similar local law requiring disclosure of public records. However, three years after a contract or amendment to a contract is fully executed, the portion of the contract or amendment containing the rates of payment shall be open to inspection.

(u) Notwithstanding the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), Article 3 (commencing with Section 11200) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code, Chapter 9 (commencing with Section 54960) of Part 1 of Division 2 of Title 5 of the Government Code, or any other provision of state or local law requiring disclosure of public records, those records of the commission and the county that reveal the proceedings of a peer review body, as defined in paragraph (1) of subdivision (a) of Section 805 of the Business and Professions Code, formed pursuant to the powers granted to the commission authorized by this section, shall not be required to be disclosed. The records and proceedings of the peer review body and its members shall receive to the fullest extent, all immunities, privileges, and protections available to these records and proceedings, including, but not limited to, those afforded by Section 1157 of the Evidence Code.

(v) (1) Provisions of the Evidence Code, the Government Code, including the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), the Civil Code, the Business and Professions Code, and other applicable law pertaining to the confidentiality of peer review activities of peer review bodies shall apply to the peer review activities of the commission. Peer review proceedings shall constitute an official proceeding authorized by law within the meaning of Section 47 of the Civil Code, and those privileges set forth in that section with respect to official proceedings shall apply to peer review proceedings of the commission. If the commission is required by law or contractual obligation to submit to the state or federal government peer review information or information relevant to the credentialing of a participating provider, that submission shall not constitute a waiver of confidentiality. All laws pertaining to the confidentiality of peer review activities shall be construed together as extending, to the extent permitted by law, the maximum degree of protection of confidentiality.

(2) Notwithstanding any other provision of law, Section 1461 of the Health and Safety Code shall apply to hearings on the reports of hospital medical audit or quality assurance committees as they relate to network providers or applicants.

(w) Except as expressly provided by other provisions of this section, all exemptions and exclusions from disclosure as public records pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), including, but not limited to, those pertaining to trade secrets and information withheld in the public interest, shall be fully applicable for all state agencies and local agencies with respect to all writings that the commission is required to prepare, produce, or submit pursuant to this section.

(x) (1) The commission may use a computerized management information system in connection with the administration of its health delivery system, including the administration of the state-mandated two-plan Medi-Cal managed care model.

(2) Information maintained in the management information system that pertains to persons who are Medi-Cal applicants or recipients shall be confidential pursuant to Section 14100.2, and shall not be open to examination other than for purposes directly connected with the administration of the Medi-Cal program, including, but not limited to, those set forth in subdivision (c) of Section 14100.2. This safeguarded information includes, but is not limited to, the names and addresses of recipients, the medical services provided, the social and economic conditions or circumstances of the recipients, an evaluation by the commission of personal information, and medical data, including the diagnosis and past history of disease or disability.

(3) Information maintained in the management information system that pertains to peer review-related activities shall be confidential and subject to the full protections of the law with respect to the confidentiality of activities related to peer review generally.

(y) (1) The records of the commission, whether paper records, records maintained in the management information system, or records in any other form, that relate to rates of payment, including records relating to rates of payment determination, allocation or distribution methodologies, formulas or calculations, and records of the health authority that relate to contract negotiations with providers of health care for alternative rates, shall not be subject to disclosure pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(2) The transmission of the records of the commission, or the information contained therein in an alternative form, to the board of supervisors shall not constitute a waiver of exemption from disclosure, and the records and information, once transmitted to the county board of supervisors, shall be subject to this same exemption. The information, if compelled pursuant to an order of a court of competent jurisdiction or administrative body in a manner permitted by law, shall be limited to in camera review, and shall not be shared with the parties to the proceeding.

(3) The submission, to the Department of Managed Health Care, of information described in this section for the purpose of obtaining licensure under Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code, or to the State Department of Health Services, shall not constitute a waiver of exemption from disclosure.

(z) (1) (A) Notwithstanding the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code), the commission may meet in closed session for the purpose of discussion of, or taking action on matters involving, commission trade secrets.

(B) The requirement that the commission make a public report of actions taken in closed session and the vote or abstention of every member present may be limited to a brief general description of the action taken and the vote so as to prevent the disclosure of a trade secret.

(C) For purposes of this subdivision, ?commission trade secret? means a trade secret, as defined in subdivision (d) of Section 3426.1 of the Civil Code, that also meets both of the following criteria:

(i) The secrecy of the information is necessary for the commission to initiate a new service, program, marketing strategy, business plan, or technology, or to add a benefit or product.

(ii) Premature disclosure of the trade secret would create a substantial probability of depriving the commission of a substantial economic benefit or opportunity.

(2) Those records of the commission that reveal the commission?s trade secrets are exempt from disclosure pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), or any similar local law requiring the disclosure of public records. This exemption shall apply for a period of two years after the service, program, marketing strategy, business plan, technology, benefit, or product that is the subject of the trade secret is formally adopted by the governing body of the commission, provided that the service, program, marketing strategy, business plan, technology, benefit, or product continues to be a trade secret. The commission may delete the portion or portions containing trade secrets from any documents that were finally approved in the closed session held pursuant to paragraph (1) that are provided to persons who have made the timely or standing request.

(3) Nothing in this section shall be construed as preventing the commission from meeting in closed session as otherwise provided by law.

(Amended by Stats. 2004, Ch. 228, Sec. 12.1. Effective August 16, 2004.)



14087.316

(a) In lieu of establishing the special commission authorized by Section 14087.31, the county may, itself, negotiate with the department the contract specified in Section 14087.3 and arrange for the provision of health care services provided pursuant to this chapter. If the county elects to exercise this option, subdivisions (p), (q), (t), (u), (v), (w), (x), and (z), of Section 14087.31 shall apply with equal force and effect to the County of Tulare, its board of supervisors and its members, and any advisory commission and its members appointed by the board of supervisors to assist with the provision of health care services provided pursuant to this section.

(b) The Tulare County Board of Supervisors shall establish and maintain an advisory commission. The advisory commission shall have a membership that includes beneficiaries, representatives of the community clinics, representatives of hospitals, and physicians. Physician membership shall be nominated by the Tulare County Medical Society.

(Added by Stats. 1996, Ch. 1017, Sec. 2. Effective January 1, 1997.)



14087.32

Commencing on the date the authority first receives Medi-Cal capitated payments for the provision of health care services to Medi-Cal beneficiaries and until a commission established pursuant to Section 14087.31 is in compliance with all the requirements regarding tangible net equity applicable to a health care service plan licensed under Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code, all of the following shall apply:

(a) The commission may select and design its automated management information system. The department, in cooperation with the commission, prior to making capitated payments, shall test the system to ensure that the system is capable of producing detailed, accurate, and timely financial information on the financial condition of the commission, and any other information that is generally required by the department in its contracts with other health care service plans.

(b) In addition to the reports required by the Department of Managed Health Care under Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code, and the rules of the Director of the Department of Managed Health Care promulgated thereunder, a commission established pursuant to Section 14087.31 shall provide, on a monthly basis, to the department, the Department of Managed Health Care, and the members of the commission, a copy of the automated report described in subdivision (a) and a projection of assets and liabilities, including those that have been incurred but not reported, with an explanation of material increases or decreases in current or projected assets or liabilities. The explanation of increases and decreases in assets or liabilities shall be provided, upon request, to a hospital, independent physicians? practice association or community clinic, which has contracted with the authority to provide health care services.

(c) In addition to the reporting and notification obligations the commission has under Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code, the chief executive officer or director of the commission shall immediately notify the department, the Department of Managed Health Care, and the members of the commission, in writing, of any fact or facts that, in the chief executive officer?s or director?s reasonable and prudent judgment, is likely to result in the commission being unable to meet its financial obligations to health care providers or to other parties. The written notice shall describe the fact or facts, the anticipated fiscal consequences, and the actions which will be taken to address the anticipated consequences.

(d) The Department of Managed Health Care shall not, in any way, waive or vary, nor shall the department request the Department of Managed Health Care to waive or vary, the tangible net equity requirements for a commission under Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code, after three years from the date of commencement of capitated payments to the commission. Until the commission is in compliance with all of the tangible net equity requirements under Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code, and the rules of the Director of the Department of Managed Health Care adopted thereunder, the commission shall develop a stop-loss program appropriate to the risks of the commission, which program shall be satisfactory to both the department and the Department of Managed Health Care.

(e) (1) If the commission votes to file a petition of bankruptcy, or the county board of supervisors notifies the department of its intent to terminate the commission, the department shall immediately transfer the authority?s Medi-Cal beneficiaries as follows:

(A) To other managed care contractors, when available, provided those contractors are able to demonstrate that they can absorb the increased enrollment without detriment to the provision of health care services to their existing enrollees.

(B) To the extent that other managed care contractors are unavailable or the department determines that it is otherwise in the best interest of any particular beneficiary, to a fee-for-service reimbursement system pending the availability of managed care contractors provided those contractors are able to demonstrate that they can absorb the increased enrollment without detriment to the provision of health care services to their existing enrollees, or the department determines that providing care to any particular beneficiary pursuant to a fee-for-service reimbursement system is no longer necessary to protect the continuity of care or other interests of the beneficiary.

(2) Beneficiary eligibility for Medi-Cal shall not be affected by actions taken pursuant to paragraph (1).

(3) Beneficiaries who have been or who are scheduled to be transferred to a fee-for-service reimbursement system or managed care contractor may make a choice to be enrolled in another managed care system, if one is available, in full compliance with the federal freedom-of-choice requirements.

(f) (1) A commission established pursuant to Section 14087.31 shall submit to a review of financial records when the department determines, based on data reported by the commission or otherwise, that the commission will not be able to meet its financial obligations to health care providers contracting with the commission. Where the review of financial records determines that the commission will not be able to meet its financial obligations to contracting health care providers for the provision of health care services, the Director of Health Services shall immediately terminate the contract between the commission and the state, and immediately transfer the commission?s Medi-Cal beneficiaries in accordance with subdivision (e) in order to ensure uninterrupted provision of health care services to the beneficiaries and to minimize financial disruption to providers.

(2) The action of the Director of Health Services pursuant to paragraph (1) shall be the final administrative determination. Beneficiary eligibility for Medi-Cal shall not be affected by this action.

(3) Beneficiaries who have been or who are scheduled to be transferred under subdivision (e) may make a choice to be enrolled in another managed care plan, if one is available, in full compliance with federal freedom-of-choice requirements.

(g) It is the intent of the Legislature that the department shall implement Medi-Cal capitated enrollments in a manner that ensures that appropriate levels of health care services will be provided to Medi-Cal beneficiaries and that appropriate levels of administrative services will be furnished to health care providers. The contract between the department and the commission shall authorize and permit the department to administer the number of covered Medi-Cal enrollments in such a manner that the commission?s provider network and administrative structure are able to provide appropriate and timely services to beneficiaries and to participating providers.

(h) In the event a commission is terminated, files for bankruptcy, or otherwise no longer functions for the purpose for which it was established, the county shall, with respect to compensation for provision of health care services to beneficiaries, occupy no greater or lesser status than any other health care provider in the disbursement of assets of the commission.

(i) Nothing in this section shall be construed to impair or diminish the authority of the Director of the Department of Managed Health Care under Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code, nor shall anything in the section be construed to reduce or otherwise limit the obligation of a commission licensed as a health care service plan to comply with the requirements of Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code and the rules of the Director of the Department of Managed Health Care adopted thereunder.

(j) Except as expressly provided by other provisions of this section, all exemptions and exclusions from disclosure as public records pursuant to the Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), including, but not limited to, those pertaining to trade secrets and information withheld in the public interest, shall be fully applicable for all state agencies and local agencies with respect to all writings that the commission is required to prepare, produce, or submit pursuant to this section.

(Amended by Stats. 2001, Ch. 159, Sec. 197. Effective January 1, 2002.)



14087.325

(a) The department shall require, as a condition of obtaining a contract with the department, that any local initiative, as defined in subdivision (v) of Section 53810 of Title 22 of the California Code of Regulations, offer a subcontract to any entity defined in Section 1396d(l)(2)(B) of Title 42 of the United States Code providing services as defined in Section 1396d(a)(2)(C) of Title 42 of the United States Code and operating in the service area covered by the local initiative?s contract with the department. These entities are also known as federally qualified health centers.

(b) Except as otherwise provided in this section, managed care subcontracts offered to a federally qualified health center or a rural health clinic, as defined in Section 1396d(l)(1) of Title 42 of the United States Code, by a local initiative, county organized health system, as defined in Section 12693.05 of the Insurance Code, commercial plan, as defined in subdivision (h) of Section 53810 of Title 22 of the California Code of Regulations, or a health plan contracting with a geographic managed care program, as defined in subdivision (g) of Section 53902 of Title 22 of the California Code of Regulations, shall be on the same terms and conditions offered to other subcontractors providing a similar scope of service. Any beneficiary, subscriber, or enrollee of a program or plan who affirmatively selects, or is assigned by default to, a federally qualified health center or rural health clinic under the terms of a contract between a plan, government program, or any subcontractor of a plan or program, and a federally qualified health center or rural health clinic, shall be assigned directly to the federally qualified health center or rural health clinic, and not to any individual provider performing services on behalf of the federally qualified health center or rural health clinic.

(c) The department shall provide incentives in the competitive application process described in paragraph (1) of subdivision (b) of Section 53800 of Title 22 of the California Code of Regulations, to encourage potential commercial plans as defined in subdivision (h) of Section 53810 of Title 22 of the California Code of Regulations to offer subcontracts to these federally qualified health centers.

(d) Reimbursement to federally qualified health centers and rural health centers for services provided pursuant to a subcontract with a local initiative, a commercial plan, geographic managed care program health plan, or a county organized health system, shall be paid in a manner that is not less than the level and amount of payment that the plan would make for the same scope of services if the services were furnished by a provider that is not a federally qualified health center or rural health clinic.

(e) (1) The department shall administer a program to ensure that total payments to federally qualified health centers and rural health clinics operating as managed care subcontractors pursuant to subdivision (d) comply with applicable federal law pursuant to Sections 1902(aa) and 1903(m)(2)(A)(ix) of the Social Security Act (42 U.S.C.A. Secs. 1396a(aa) and 1396b(m)(2)(A)(ix)). Under the department?s program, federally qualified health centers and rural health clinics subcontracting with local initiatives, commercial plans, county organized health systems, and geographic managed care program health plans shall seek supplemental reimbursement from the department through a per visit fee-for-service billing system utilizing the state?s Medi-Cal fee-for-service claims processing system contractor. To carry out this per visit payment process, each federally qualified health system and rural health clinic shall submit to the department for approval a rate differential calculated to reflect the amount necessary to reimburse the federally qualified health center or rural health clinic for the difference between the payment the center or clinic received from the managed care health plan and either the interim rate established by the department based on the center?s or clinic?s reasonable cost or the center?s or clinic?s prospective payment rate. The department shall adjust the computed rate differential as it deems necessary to minimize the difference between the center?s or clinic?s revenue from the plan and the center?s or clinic?s cost-based reimbursement or the center?s or clinic?s prospective payment rate.

(2) In addition, to the extent feasible, within six months of the end of the center?s or clinic?s fiscal year, the department shall perform an annual reconciliation to reasonable cost, and make payments to, or obtain a recovery from, the center or clinic.

(f) In calculating the capitation rates to be paid to local initiatives, commercial plans, geographic managed care program health plans, and county organized health systems, the department shall not include the additional dollar amount applicable to cost-based reimbursement that would otherwise be paid, absent cost-based reimbursement, to federally qualified health centers and rural health clinics in the Medi-Cal fee-for-service program.

(g) On or before September 30, 2002, the director shall conduct a study of the actual and projected impact of the transition from a cost-based reimbursement system to a prospective payment system for federally qualified health centers and rural health clinics. In conducting the study, the director shall evaluate the extent to which the prospective payment system stimulates expansion of services, including new facilities to expand capacity of the centers, and the extent to which actual and estimated prospective payment rates of federally qualified health centers and rural health clinics for the first five years of the prospective payment system are reflective of the cost of providing services to Medi-Cal beneficiaries. Clinics may submit cost reporting information to the department to provide data for the study.

(h) The department shall approve all contracts between federally qualified health centers or rural health clinics and any local initiative, commercial plan, geographic managed care program health plan, or county organized health system in order to ensure compliance with this section.

(i) This section shall not preclude the department from establishing pilot programs pursuant to Section 14087.329.

(Amended by Stats. 2002, Ch. 756, Sec. 1. Effective January 1, 2003.)



14087.329

(a) The department may establish, for local initiative and for commercial plans, that are providing services to Medi-Cal beneficiaries under a two-plan model contract with the department, not more than two pilot programs for the establishment of reimbursement methodologies. The reimbursement methodologies shall not be limited to those provided in Section 14087.325. The pilot programs may be implemented by amendment to the contract between the department and the local initiative or commercial plan. The department may select the pilot program county or counties on a nonbid basis. The selected counties shall include one county with a sizable number of entities defined in Section 1396d(l)(2)(B) of Title 42 of the United States Code. The department shall review each pilot program annually. Following the review, and notwithstanding any determination made pursuant to subdivision (d), the department shall terminate a pilot program established under this section and shall delete amendments made to the contract implementing the pilot program if the department determines that the pilot program creates any additional cost to the General Fund. The department may also terminate a pilot program based upon criteria specified in the department?s contract establishing the pilot program. The department shall provide the local initiative and commercial plan with notice of the department?s decision to terminate the pilot program for this reason at least 90 days prior to the termination date of the pilot program and deletion of the contract amendments.

(b) Each local initiative and commercial plan participating in a pilot program under this section shall make available to the department any and all financial, membership, utilization, and other information reasonably required by the department to conduct the annual review described in subdivision (a). The information may include, but is not limited to, the financial or other records of participating providers. The amendment to the contract between the local initiative or commercial plan and the department establishing the pilot program shall specify a reasonable timeframe in which the commercial plan or local initiative shall furnish records to the department pursuant to the request of the department.

(c) In assessing whether the pilot program creates any additional cost to the General Fund, as described in subdivision (a), the department shall specifically consider all of the following factors, and may consider additional factors:

(1) Increases in the number of Medi-Cal beneficiaries assigned by the plan to cost-based primary care providers. To enable the department to evaluate these factors, the department may include in the contract amendments establishing the pilot program a requirement that contractors shall periodically report data regarding the number of plan members assigned to each cost-based primary care provider in the plan?s network.

(2) Expansions in the services provided by providers entitled to cost-based reimbursement under the Medi-Cal program.

(3) Medi-Cal caseload or plan membership growth.

(4) Inflation or other reasonable costs of provider operations.

(5) The necessity for a plan to assign plan members to specific primary care providers to meet all of the following requirements:

(A) Medi-Cal contract requirements for access to care.

(B) Unique Medi-Cal member cultural and linguistic needs.

(C) Unique member needs for age-appropriate, gender-appropriate, or pregnancy care requirements.

(d) The pilot program shall be deemed to be successful if the alternative reimbursement methodologies tested result in no additional cost to the General Fund as described in subdivision (c), and the local initiatives, commercial plans, and federally qualified health centers participating in the pilot program agree to accept full financial risk for the scope of services provided by the federally qualified health centers during the final year of the pilot program.

(Added by Stats. 1997, Ch. 649, Sec. 1. Effective January 1, 1998.)



14087.35

(a) Because of the unique circumstances that exist in the County of Alameda, it is necessary that the Board of Supervisors of the County of Alameda be given authority to create a health authority separate and apart from the County of Alameda as a means of establishing the local initiative component of the state-mandated two-plan managed care model for the delivery of medical care and services to the Medi-Cal populations. It is further necessary to enable the board of supervisors to expand publicly assisted medical and health care delivery by the newly created health authority to other populations should the board of supervisors elect to do so. Thus, the adoption of a special act is required.

(b) The Board of Supervisors of the County of Alameda may, by ordinance, establish a health authority separate and apart from the County of Alameda, whose governing board shall reflect the diversity of local stakeholders such as provider groups, beneficiary groups, and officials of government, and that is appointed by the board of supervisors. Notwithstanding any other provision of this chapter, the governing board may include, but need not be limited to, the following: a member of the board of supervisors, individuals that represent and further the interests of the perspectives of Medi-Cal beneficiaries, and individuals that represent and further the interests of the perspectives of Medi-Cal provider physicians and other health practitioners, hospitals, and nonprofit community health centers. Other perspectives may be represented at the discretion of the board of supervisors. The enabling ordinance shall more specifically set forth the membership of the health authority governing board, the qualifications for individual members, the manner of appointment, selection, or removal of governing board members, their terms of office, and all other matters that the board of supervisors deems necessary or convenient for the conduct of the health authority?s activities.

(c) The governing board of the health authority and the appropriate state departments, to the extent permitted by federal law, may negotiate and enter into contracts to provide or arrange for health care services for any or all persons who are eligible to receive benefits under the Medi-Cal program and for other targeted populations. The contracts may be on an exclusive or nonexclusive basis, and shall include payment provisions on any basis negotiated between the state and health authority. Prior to the commencement of operations, the health authority shall be licensed as a health care service plan pursuant to the Knox-Keene Health Care Services Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code).

(d) The board of supervisors may transfer responsibility for administration of county-provided health care services to the health authority for the purpose of service of populations including uninsured and indigent persons subject to the provisions of any ordinances or resolutions passed by the board of supervisors. The transfer of administrative responsibility for those health care services shall not relieve the county of its responsibility for indigent care pursuant to Section 17000. In addition, the services and programs of the health authority may include, but are not limited to, individuals covered under Title XVIII of the Social Security Act, contained in Subchapter XVIII (commencing with Section 1395) of Chapter 7 of Title 42 of the United States Code, and individuals and groups employed by public agencies and private businesses.

(e) As a legal entity separate and apart from the County of Alameda, the health authority shall file the statement required by Section 53051 of the Government Code. The health authority shall have the power to acquire, possess, and dispose of real or personal property as may be necessary for the performance of its functions, to sue or be sued, to employ personnel and contract for services required to meet its obligations, and to enter into agreements under Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code.

(f) (1) The health authority shall be deemed to be a legal entity separate and apart from the County of Alameda, and shall not be considered to be an agency, division, department, or instrumentality of the County of Alameda.

(2) The health authority shall not be governed by, nor be subject to, the Charter of the County of Alameda and shall not be subject to county policies or operational rules, including, but not limited to, those relating to personnel and procurement.

(g) The health authority shall be considered a public entity, and employees of the health authority shall be considered public employees, for purposes of Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, relating to claims and actions against public entities and public employees. Members of the governing board of the health authority shall not be vicariously liable for injuries caused by the act or omission of the health authority or advisory body to the extent that protection applies to members of governing boards of local public entities generally under Section 820.9 of the Government Code.

(h) Upon the enactment of the ordinance, all rights, powers, duties, privileges, and immunities vested in the County of Alameda with respect to the subject matter of this section shall be vested in the health authority. Any obligation of the health authority, statutory, contractual, or otherwise, shall be the obligation solely of the health authority and shall not be the obligation of the County of Alameda or the state.

(i) The health authority shall not be a ?person? subject to suit under the Cartwright Act, Chapter 2 (commencing with Section 16700) of Part 2 of Division 7 of the Business and Professions Code.

(j) The health authority created pursuant to this section may borrow from the county and the county may lend the health authority funds, or issue revenue anticipation notes to obtain those funds necessary to commence operations.

(k) The health authority or the county, or both, may engage in marketing, advertising, and promotion of the medical and health care services made available to the target populations by the health authority.

(l) Provisions for the termination of the health authority?s activities with respect to the delivery of services to Medi-Cal populations shall be contained in the appropriate contracts executed by and between the health authority and the appropriate state departments.

(m) If the board of supervisors expands publicly assisted medical and health care delivery by the health authority to other populations, and the board of supervisors subsequently determines that the health authority may no longer function for the purpose of the expanded delivery, at the time as the health authority?s existing obligations with respect thereto have been satisfied, the board of supervisors may, by ordinance, terminate the expanded delivery activities of the health authority.

(n) All assets of the health authority that are related to Medi-Cal services shall be disposed of pursuant to the Medi-Cal related contract entered into between the state and the health authority.

(o) All liabilities or obligations of the health authority with respect to its activities pursuant to the state-mandated two-plan managed care model for the delivery of medical care and services to the Medi-Cal population shall be the liabilities or obligations of the health authority, and shall not become the liabilities or obligations of the county upon the termination of the health authority or at any other time. Any liabilities or obligations of the health authority with respect to the liquidation or disposition of the health authority?s assets upon termination of the health authority shall not become the liabilities or obligations of the county, except that the county shall manage any remaining Medi-Cal related assets of the health authority until superseded by a plan approved by the department.

(p) The Legislature finds and declares that Section 14105 provides that the Director of Health Services prescribe the policies for the administration of Medi-Cal managed care contracts. The state-mandated two-plan managed care model distributed by the director sets forth that policy, expressly providing that local stakeholders, including government officials, providers, and community-based organizations, are afforded maximum flexibility and control in designing a delivery system that reflects the needs and priorities of the community that it serves. The mandated model requires that the governing board of the local initiative reflect an effort to include representation of the perspectives of provider and beneficiary groups. To effectuate this policy, all of the following shall apply:

(1) Notwithstanding any provision of law to the contrary, a member of the governing board of the health authority shall be deemed not to be interested in a contract entered into by the health authority within the meaning of Article 4 (commencing with Section 1090) of Chapter 1 of Division 4 of Title 1 of the Government Code if all the following apply:

(A) The member was appointed to represent the interests of physicians, health care practitioners, hospitals, pharmacies, or other health care organizations.

(B) The contract authorizes the member or the organization the member represents to provide services to beneficiaries or administrative services under the health authority?s programs.

(C) The contract contains substantially the same terms and conditions as contracts entered into with other individuals or organizations that the member was appointed to represent.

(D) The member does not influence or attempt to influence the health authority or another member of the health authority to enter into the contract in which the member is interested.

(E) The member discloses the interest to the health authority and abstains from voting on the contract.

(F) The health authority notes the member?s disclosure and abstention in its official records and authorizes the contract in good faith by a vote of its membership sufficient for the purpose without counting the vote of the interested member.

(2) Notwithstanding Article 4.7 (commencing with Section 1125) of Chapter 1 of Division 4 of Title 1 of the Government Code related to incompatible activities, no member of the governing board, no officer, and no member of the alliance staff shall be considered to be engaged in activities inconsistent and incompatible with his or her duties as a governing board member, officer, or staff person solely as a result of employment or affiliation with the county, private hospital, clinic, pharmacy, other provider group, employee organization, or citizen?s group.

(q) (1) The health authority may use a computerized management information system in connection with the administration of its health delivery system, including the administration of the state-mandated two-plan Medi-Cal managed care model.

(2) Information maintained in the management information system that pertains to persons who are Medi-Cal applicants or recipients shall be confidential pursuant to Section 14100.2, and shall not be open to examination other than for purposes directly connected with the administration of the Medi-Cal program, including, but not limited to, those set forth in subdivision (c) of Section 14100.2. This safeguarded information includes, but is not limited to, names and addresses, medical services provided, social and economic conditions or circumstances, health authority evaluation of personal information, and medical data, including diagnosis and past history of disease or disability.

(3) Information maintained in the management information system that pertains to peer review-related activities shall be confidential and subject to the full protections of the law with respect to the confidentiality of activities related to peer review generally.

(r) The records of the health authority, whether paper records, records maintained in the management information system, or records in any other form, that relate to rates of payment, including records relating to rates of payment determination, allocation or distribution methodologies, formulas or calculations, and records of the health authority that relate to contract negotiations with providers of health care for alternative rates, shall not be subject to disclosure pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code). The transmission of the records, or the information contained therein in an alternative form, to the board of supervisors shall not constitute a waiver of exemption from disclosure, and the records and information once transmitted to the board of supervisors shall be subject to this same exemption.

(s) (1) (A) Notwithstanding the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code), the governing board of the health authority may meet in closed session for the purpose of discussion of, or taking action on matters involving, health authority trade secrets.

(B) The requirement that the authority make a public report of actions taken in closed session and the vote or abstention of every member present may be limited to a brief general description of the action taken and the vote so as to prevent the disclosure of a trade secret.

(C) For purposes of this subdivision, ?health authority trade secret? means a trade secret, as defined in subdivision (d) of Section 3426.1 of the Civil Code, that also meets both of the following criteria:

(i) The secrecy of the information is necessary for the health authority to initiate a new service, program, marketing strategy, business plan, or technology, or to add a benefit or product.

(ii) Premature disclosure of the trade secret would create a substantial probability of depriving the health authority of a substantial economic benefit or opportunity.

(2) Those records of the health authority that reveal the health authority?s trade secrets are exempt from disclosure pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), or any similar local law requiring the disclosure of public records. This exemption shall apply for a period of two years after the service, program, marketing strategy, business plan, technology, benefit, or product that is the subject of the trade secret is formally adopted by the governing body of the health authority, provided that the service, program, marketing strategy, business plan, technology, benefit, or product continues to be a trade secret. The governing board may delete the portion or portions containing trade secrets from any documents that were finally approved in the closed session held pursuant to paragraph (1) that are provided to persons who have made the timely or standing request.

(3) Nothing in this section shall be construed as preventing the governing board from meeting in closed session as otherwise provided by law.

(t) Open sessions of the health authority shall constitute official proceedings authorized by law within the meaning of Section 47 of the Civil Code, and those privileges set forth in that section with respect to official proceedings shall apply to open sessions of the health authority.

(u) The health authority shall be considered a public agency for purposes of eligibility with respect to grants and other funding and loan guarantee programs. Contributions to the health authority shall be tax deductible to the extent permitted by state and federal law.

(v) Contracts by and between the health authority and the state, and contracts by and between the health authority and providers of health care, goods, or services may be let on a nonbid basis, and shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(w) (1) Provisions of the Evidence Code, the Government Code, including the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), the Civil Code, the Business and Professions Code, and other applicable law pertaining to the confidentiality of peer review activities of peer review bodies shall apply to the peer review activities of the health authority. Peer review proceedings shall constitute an official proceeding authorized by law within the meaning of Section 47 of the Civil Code, and those privileges set forth in that section with respect to official proceedings shall apply to peer review proceedings of the health authority. If the health authority is required by law or contractual obligation to submit to the state or federal government peer review information or information relevant to the credentialing of a participating provider, that submission shall not constitute a waiver of confidentiality. The laws pertaining to the confidentiality of peer review activities shall be together construed as extending, to the extent permitted by law, the maximum degree of protection of confidentiality.

(2) Notwithstanding any other provision of law, Section 1461 of the Health and Safety Code shall apply to hearings on the reports of hospital medical audit or quality assurance committees as they relate to network providers or applicants.

(x) The health authority shall carry general liability insurance to the extent sufficient to cover its activities.

(y) The establishment of a health authority under Article 2.8 (commencing with Section 14087.5) shall be valid as if established pursuant to this section and this section shall apply to that health authority.

(Amended by Stats. 2004, Ch. 228, Sec. 12.2. Effective August 16, 2004.)



14087.36

(a) The following definitions shall apply for purposes of this section:

(1) ?County? means the City and County of San Francisco.

(2) ?Board? means the Board of Supervisors of the City and County of San Francisco.

(3) ?Department? means the State Department of Health Care Services.

(4) ?Governing body? means the governing body of the health authority.

(5) ?Health authority? means the separate public agency established by the board of supervisors to operate a health care system in the county and to engage in the other activities authorized by this section.

(b) The Legislature finds and declares that it is necessary that a health authority be established in the county to arrange for the provision of health care services in order to meet the problems of the delivery of publicly assisted medical care in the county, to enter into a contract with the department under Article 2.97 (commencing with Section 14093), or to contract with a health care service plan on terms and conditions acceptable to the department, and to demonstrate ways of promoting quality care and cost efficiency.

(c) The county may, by resolution or ordinance, establish a health authority to act as and be the local initiative component of the Medi-Cal state plan pursuant to regulations adopted by the department. If the board elects to establish a health authority, all rights, powers, duties, privileges, and immunities vested in a county under Article 2.8 (commencing with Section 14087.5) and Article 2.97 (commencing with Section 14093) shall be vested in the health authority. The health authority shall have all power necessary and appropriate to operate programs involving health care services, including, but not limited to, the power to acquire, possess, and dispose of real or personal property, to employ personnel and contract for services required to meet its obligations, to sue or be sued, to take all actions and engage in all public and private business activities, subject to any applicable licensure, as permitted a health care service plan pursuant to Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code, and to enter into agreements under Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code.

(d) (1) (A) The health authority shall be considered a public entity for purposes of Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, separate and distinct from the county, and shall file the statement required by Section 53051 of the Government Code. The health authority shall have primary responsibility to provide the defense and indemnification required under Division 3.6 (commencing with Section 810) of Title 1 of the Government Code for employees of the health authority who are employees of the county. The health authority shall provide insurance under terms and conditions required by the county in order to satisfy its obligations under this section.

(B) For purposes of this paragraph, ?employee? shall have the same meaning as set forth in Section 810.2 of the Government Code.

(2) The health authority shall not be considered to be an agency, division, department, or instrumentality of the county and shall not be subject to the personnel, procurement, or other operational rules of the county.

(3) Notwithstanding any other provision of law, any obligations of the health authority, statutory, contractual, or otherwise, shall be the obligations solely of the health authority and shall not be the obligations of the county, unless expressly provided for in a contract between the authority and the county, nor of the state.

(4) Except as agreed to by contract with the county, no liability of the health authority shall become an obligation of the county upon either termination of the health authority or the liquidation or disposition of the health authority?s remaining assets.

(e) (1) To the full extent permitted by federal law, the department and the health authority may enter into contracts to provide or arrange for health care services for any or all persons who are eligible to receive benefits under the Medi-Cal program. The contracts may be on an exclusive or nonexclusive basis, and shall include payment provisions on any basis negotiated between the department and the health authority. The health authority may also enter into contracts for the provision of health care services to individuals including, but not limited to, those covered under Subchapter XVIII (commencing with Section 1395) of Chapter 7 of Title 42 of the United States Code, individuals employed by public agencies and private businesses, and uninsured or indigent individuals.

(2) Notwithstanding paragraph (1), or subdivision (f), the health authority may not operate health plans or programs for individuals covered under Subchapter XVIII (commencing with Section 1395) of Chapter 7 of Title 42 of the United States Code, or for private businesses, until the health authority is in full compliance with all of the requirements of the Knox-Keene Health Care Service Plan Act of 1975 under Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code, including tangible net equity requirements applicable to a licensed health care service plan. This limitation shall not preclude the health authority from enrolling persons pursuant to the county?s obligations under Section 17000, or from enrolling county employees.

(f) The board of supervisors may transfer responsibility for administration of county-provided health care services to the health authority for the purpose of service of populations including uninsured and indigent persons, subject to the provisions of any ordinances or resolutions passed by the county board of supervisors. The transfer of administrative responsibility for those health care services shall not relieve the county of its responsibility for indigent care pursuant to Section 17000. The health authority may also enter into contracts for the provision of health care services to individuals including, but not limited to, those covered under Subchapter XVIII (commencing with Section 1395) of Chapter 7 of Title 42 of the United States Code, and individuals employed by public agencies and private businesses.

(g) Upon creation, the health authority may borrow from the county and the county may lend the authority funds, or issue revenue anticipation notes to obtain those funds necessary to commence operations or perform the activities of the health authority. Notwithstanding any other provision of law, both the county and the health authority shall be eligible to receive funding under subdivision (p) of Section 14163.

(h) The county may terminate the health authority, but only by an ordinance approved by a two-thirds affirmative vote of the full board.

(i) Prior to the termination of the health authority, the county shall notify the department of its intent to terminate the health authority. The department shall conduct an audit of the health authority?s records within 30 days of notification to determine the liabilities and assets of the health authority. The department shall report its findings to the county and to the Department of Managed Health Care within 10 days of completion of the audit. The county shall prepare a plan to liquidate or otherwise dispose of the assets of the health authority and to pay the liabilities of the health authority to the extent of the health authority?s assets, and present the plan to the department and the Department of Managed Health Care within 30 days upon receipt of these findings.

(j) Any assets of the health authority derived from the contract entered into between the state and the authority pursuant to Article 2.97 (commencing with Section 14093), after payment of the liabilities of the health authority, shall be disposed of pursuant to the contract.

(k) (1) The governing body shall consist of 18 voting members, 14 of whom shall be appointed by resolution or ordinance of the board as follows:

(A) One member shall be a member of the board or any other person designated by the board.

(B) One member shall be a person who is employed in the senior management of a hospital not operated by the county or the University of California and who is nominated by the San Francisco Section of the West Bay Hospital Conference or any successor organization, or if there is no successor organization, a person who shall be nominated by the Hospital Council of Northern and Central California.

(C) Two members, one of whom shall be a person employed in the senior management of San Francisco General Hospital and one of whom shall be a person employed in the senior management of St. Luke?s Hospital (San Francisco). If San Francisco General Hospital or St. Luke?s Hospital, at the end of the term of the person appointed from its senior management, is not designated as a disproportionate share hospital, and if the governing body, after providing an opportunity for comment by the West Bay Hospital Conference, or any successor organization, determines that the hospital no longer serves an equivalent patient population, the governing body may, by a two-thirds vote of the full governing body, select an alternative hospital to nominate a person employed in its senior management to serve on the governing body. Alternatively, the governing body may approve a reduction in the number of positions on the governing body as set forth in subdivision (p).

(D) Two members shall be employees in the senior management of either private nonprofit community clinics or a community clinic consortium, nominated by the San Francisco Community Clinic Consortium, or any successor organization.

(E) Two members shall be physicians, nominated by the San Francisco Medical Society, or any successor organization.

(F) One member shall be nominated by the San Francisco Labor Council, or any successor organization.

(G) Two members shall be persons nominated by the member advisory committee of the health authority. Nominees of the member advisory committee shall be enrolled in any of the health insurance or health care coverage programs operated by the health authority or be the parent or legal guardian of an enrollee in any of the health insurance or health care coverage programs operated by the health authority.

(H) Two members shall be persons knowledgeable in matters relating to either traditional safety net providers, health care organizations, the Medi-Cal program, or the activities of the health authority, nominated by the program committee of the health authority.

(I) One member shall be a person nominated by the San Francisco Pharmacy Leadership Group, or any successor organization.

(2) One member, selected to fulfill the appointments specified in subparagraph (A), (G), or (H) shall, in addition to representing his or her specified organization or employer, represent the discipline of nursing, and shall possess or be qualified to possess a registered nursing license.

(3) The initial members appointed by the board under the subdivision shall be, to the extent those individuals meet the qualifications set forth in this subdivision and are willing to serve, those persons who are members of the steering committee created by the county to develop the local initiative component of the Medi-Cal state plan in San Francisco. Following the initial staggering of terms, each of those members shall be appointed to a term of three years, except the member appointed pursuant to subparagraph (A) of paragraph (1), who shall serve at the pleasure of the board. At the first meeting of the governing body, the members appointed pursuant to this subdivision shall draw lots to determine seven members whose initial terms shall be for two years. Each member shall remain in office at the conclusion of that member?s term until a successor member has been nominated and appointed.

(l) In addition to the requirements of subdivision (k), one member of the governing body shall be appointed by the Mayor of the City of San Francisco to serve at the pleasure of the mayor, one member shall be the county?s director of public health or designee, who shall serve at the pleasure of that director, one member shall be the Chancellor of the University of California at San Francisco or his or her designee, who shall serve at the pleasure of the chancellor, and one member shall be the county director of mental health or his or her designee, who shall serve at the pleasure of that director.

(m) There shall be one nonvoting member of the governing body who shall be appointed by, and serve at the pleasure of, the health commission of the county.

(n) Each person appointed to the governing body shall, throughout the member?s term, either be a resident of the county or be employed within the geographic boundaries of the county.

(o) (1) The composition of the governing body and nomination process for appointment of its members shall be subject to alteration upon a two-thirds vote of the full membership of the governing body. This action shall be concurred in by a resolution or ordinance of the county.

(2) Notwithstanding paragraph (1), no alteration described in that paragraph shall cause the removal of a member prior to the expiration of that member?s term.

(p) A majority of the members of the governing body shall constitute a quorum for the transaction of business, and all official acts of the governing body shall require the affirmative vote of a majority of the members present and voting. However, no official shall be approved with less than the affirmative vote of six members of the governing body, unless the number of members prohibited from voting because of conflicts of interest precludes adequate participation in the vote. The governing body may, by a two-thirds vote adopt, amend, or repeal rules and procedures for the governing body. Those rules and procedures may require that certain decisions be made by a vote that is greater than a majority vote.

(q) For purposes of Section 87103 of the Government Code, members appointed pursuant to subparagraphs (B) to (E), inclusive, of paragraph (1) of subdivision (k) represent, and are appointed to represent, respectively, the hospitals, private nonprofit community clinics, and physicians that contract with the health authority, or the health care service plan with which the health authority contracts, to provide health care services to the enrollees of the health authority or the health care service plan. Members appointed pursuant to subparagraphs (F) and (G) of paragraph (1) of subdivision (k) represent, and are appointed to represent, respectively, the health care workers and enrollees served by the health authority or its contracted health care service plan, and traditional safety net and ancillary providers and other organizations concerned with the activities of the health authority.

(r) A member of the governing body may be removed from office by the board by resolution or ordinance, only upon the recommendation of the health authority, and for any of the following reasons:

(1) Failure to retain the qualifications for appointment specified in subdivisions (k) and (n).

(2) Death or a disability that substantially interferes with the member?s ability to carry out the duties of office.

(3) Conviction of any felony or a crime involving corruption.

(4) Failure of the member to discharge legal obligations as a member of a public agency.

(5) Substantial failure to perform the duties of office, including, but not limited to, unreasonable absence from meetings. The failure to attend three meetings in a row of the governing body, or a majority of the meetings in the most recent calendar year, may be deemed to be unreasonable absence.

(s) Any vacancy on the governing body, however created, shall be filled for the unexpired term by the board by resolution or ordinance. Each vacancy shall be filled by an individual having the qualifications of his or her predecessor, nominated as set forth in subdivision (k).

(t) The chair of the authority shall be selected by, and serve at the pleasure of, the governing body.

(u) The health authority shall establish all of the following:

(1) A member advisory committee to advise the health authority on issues of concern to the recipients of services.

(2) A program committee to advise the health authority on matters relating to traditional safety net providers, ancillary providers, and other organizations concerned with the activities of the health authority.

(3) Any other committees determined to be advisable by the health authority.

(v) (1) Notwithstanding any provision of state or local law, including, but not limited to, the county charter, a member of the health authority shall not be deemed to be interested in a contract entered into by the authority within the meaning of Article 4 (commencing with Section 1090) of Chapter 1 of Division 4 of Title 1 of the Government Code, or within the meaning of conflict-of-interest restrictions in the county charter, if all of the following apply:

(A) The member does not influence or attempt to influence the health authority or another member of the health authority to enter into the contract in which the member is interested.

(B) The member discloses the interest to the health authority and abstains from voting on the contract.

(C) The health authority notes the member?s disclosure and abstention in its official records and authorizes the contract in good faith by a vote of its membership sufficient for the purpose without counting the vote of the interested member.

(D) The member has an interest in or was appointed to represent the interests of physicians, health care practitioners, hospitals, pharmacies, or other health care organizations.

(E) The contract authorizes the member or the organization the member has an interest in or represents to provide services to beneficiaries under the authority?s program or administrative services to the authority.

(2) In addition, no person serving as a member of the governing body shall, by virtue of that membership, be deemed to be engaged in activities that are inconsistent, incompatible, or in conflict with their duties as an officer or employee of the county or the University of California, or as an officer or an employee of any private hospital, clinic, or other health care organization. The membership shall not be deemed to be in violation of Section 1126 of the Government Code.

(w) Notwithstanding any other provision of law, those records of the health authority and of the county that reveal the authority?s rates of payment for health care services or the health authority?s deliberative processes, discussions, communications, or any other portion of the negotiations with providers of health care services for rates of payment, or the health authority?s peer review proceedings shall not be required to be disclosed pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), or any similar local law requiring the disclosure of public records. However, three years after a contract or amendment to a contract is fully executed, the portion of the contract or amendment containing the rates of payment shall be open to inspection.

(x) Notwithstanding any other provision of law, the health authority may meet in closed session to consider and take action on peer review proceedings and on matters pertaining to contracts and contract negotiations by the health authority?s staff with providers of health care services concerning all matters relating to rates of payment. However, a decision as to whether to enter into, amend the services provisions of, or terminate, other than for reasons based upon peer review, a contract with a provider of health care services, shall be made in open session.

(y) (1) (A) Notwithstanding the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code), the governing board of the health authority may meet in closed session for the purpose of discussion of, or taking action on matters involving, health authority trade secrets.

(B) The requirement that the authority make a public report of actions taken in closed session and the vote or abstention of every member present may be limited to a brief general description of the action taken and the vote so as to prevent the disclosure of a trade secret.

(C) For purposes of this subdivision, ?health authority trade secret? means a trade secret, as defined in subdivision (d) of Section 3426.1 of the Civil Code, that also meets both of the following criteria:

(i) The secrecy of the information is necessary for the health authority to initiate a new service, program, marketing strategy, business plan, or technology, or to add a benefit or product.

(ii) Premature disclosure of the trade secret would create a substantial probability of depriving the health authority of a substantial economic benefit or opportunity.

(2) Those records of the health authority that reveal the health authority?s trade secrets are exempt from disclosure pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), or any similar local law requiring the disclosure of public records. This exemption shall apply for a period of two years after the service, program, marketing strategy, business plan, technology, benefit, or product that is the subject of the trade secret is formally adopted by the governing body of the health authority, provided that the service, program, marketing strategy, business plan, technology, benefit, or product continues to be a trade secret. The governing board may delete the portion or portions containing trade secrets from any documents that were finally approved in the closed session held pursuant to this subdivision that are provided to persons who have made the timely or standing request.

(z) The health authority shall be deemed to be a public agency for purposes of all grant programs and other funding and loan guarantee programs.

(aa) Contracts under this article between the State Department of Health Services and the health authority shall be on a nonbid basis and shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(ab) (1) The county controller or his or her designee, at intervals the county controller deems appropriate, shall conduct a review of the fiscal condition of the health authority, shall report the findings to the health authority and the board, and shall provide a copy of the findings to any public agency upon request.

(2) Upon the written request of the county controller, the health authority shall provide full access to the county controller all health authority records and documents as necessary to allow the county controller or his or her designee to perform the activities authorized by this subdivision.

(ac) A Medi-Cal recipient receiving services through the health authority shall be deemed to be a subscriber or enrollee for purposes of Section 1379 of the Health and Safety Code.

(Amended by Stats. 2014, Ch. 442, Sec. 23. Effective September 18, 2014.)



14087.37

Commencing on the date that a health authority established pursuant to Section 14087.35 or 14087.36 first receives Medi-Cal capitated payments for the provision of health care services to Medi-Cal beneficiaries and until the time that the health authority is in compliance with all the requirements regarding tangible net equity applicable to a health care service plan licensed under the Knox-Keene Health Care Service Plan Act of 1975, the following provisions shall apply:

(a) The health authority may select and design its automated management information system, but the department, in cooperation with the health authority, prior to making capitated payments shall test the system to ensure that the system is capable of producing detailed, accurate, and timely financial information on the financial condition of the health authority and any other information generally required by the department in its contracts with health care service plans.

(b) In addition to the reports required by the Department of Managed Health Care under the Knox-Keene Health Care Service Plan Act of 1975, and the rules of the Director of the Department of Managed Health Care promulgated thereunder, the health authority shall provide on a monthly basis to the department, the Department of Managed Health Care, and the members of the health authority, a copy of the automated report described in subdivision (a) and a projection of assets and liabilities, including those that have been incurred but not reported, with an explanation of material increases or decreases in current or projected assets or liabilities. The explanation of increases and decreases in assets or liabilities shall be provided, upon request, to a hospital, independent physicians? practice association, or community clinic, that has contracted with the health authority to provide health care services.

(c) In addition to the reporting and notification obligations the health authority has under the Knox-Keene Health Care Service Plan Act of 1975, the chief executive officer or director of the health authority shall immediately notify the department, the Department of Managed Health Care, and the members of the health authority in writing of any fact or facts that, in the chief executive officers? or director?s reasonable and prudent judgment, is likely to result in the health authority being unable to meet its financial obligations to health care providers or to other parties. Written notice shall describe the fact or facts, the anticipated fiscal consequences, and the actions that will be taken to address the anticipated consequences.

(d) The Department of Managed Health Care shall not waive or vary, nor shall the department request the Department of Managed Health Care to waive or vary, the tangible net equity requirements for a health authority under the Knox-Keene Health Care Service Plan Act of 1975 after three years from the date of commencement of capitated payments to the health authority. Until the time the health authority is in compliance with all of the tangible net equity requirements under the Knox-Keene Health Care Service Plan Act of 1975, and the rules of the Director of the Department of Managed Health Care promulgated thereunder, the health authority shall develop a stop-loss program appropriate to the risks of the health authority. The program shall be satisfactory to both the department and the Department of Managed Health Care.

(e) In the event that the health authority votes to file a petition of bankruptcy, or the board of supervisors notifies the department of its intent to terminate the health authority, the department shall immediately convert the health authority?s Medi-Cal beneficiaries to either of the following:

(1) To other managed care contractors when available, provided those contractors are able to demonstrate that they can absorb the increased enrollment without detriment to the provision of health care services to their existing enrollees.

(2) To the extent that other managed care contractors are unavailable or the department determines that the action is otherwise in the best interest of any particular beneficiary, to a fee-for-service reimbursement system pending the availability of managed care contractors, provided those contractors are able to demonstrate that they can absorb the increased enrollment without detriment to the provision of health care services to their existing enrollees, or if the department determines that providing care to any particular beneficiary pursuant to a fee-for-service reimbursement system is no longer necessary to protect the continuity of care or other interests of the beneficiary. Beneficiary eligibility for Medi-Cal shall not be affected by this action. Beneficiaries who have been or who are scheduled to be converted to a fee-for-service reimbursement system or managed care contractor may make a choice to be enrolled in another managed care system, if one is available, in full compliance with the federal freedom-of-choice requirements.

(f) The health authority shall submit to a review of financial records when the department determines, based on data reported by the health authority or otherwise, that the health authority will not be able to meet its financial obligations to health care providers contracting with the health authority. Where the review of financial records determines that the health authority will not be able to meet its financial obligations to contracting health care providers for the provision of health care services, the director shall immediately terminate the contract between the health authority and the state, and immediately convert the health authority Medi-Cal beneficiaries in accordance with subdivision (e) in order to ensure uninterrupted provision of health care services to the beneficiaries and to minimize financial disruption to providers. The action of the director shall be the final administrative determination. Beneficiary eligibility for Medi-Cal shall not be affected by this action. Beneficiaries who have been or who are scheduled to be converted under subdivision (e) may make a choice to be enrolled in another managed care plan, if one is available, in full compliance with federal freedom-of-choice requirements.

(g) It is the intent of the Legislature that the department shall implement Medi-Cal capitated enrollments in a manner that ensures that appropriate levels of health care services will be provided to Medi-Cal beneficiaries and that appropriate levels of administrative services will be furnished to health care providers. The contract between the department and the health authority shall authorize and permit the department to administer the number of covered Medi-Cal enrollments in such a manner that the health authority?s provider network and administrative structure are able to provide appropriate and timely services to beneficiaries and to participating providers.

(h) In the event a health authority is terminated, files for bankruptcy, or otherwise no longer functions for the purpose for which it was established, the county shall, with respect to compensation for provision of health care services to beneficiaries, occupy no greater or lesser status than any other health care provider in the disbursement of assets of the health authority.

(i) Nothing in this subdivision shall be construed to impair or diminish the authority of the Director of the Department of Managed Health Care under the Knox-Keene Health Care Service Plan Act of 1975, nor shall anything in the section be construed to reduce or otherwise limit the obligation of a health authority licensed as a health care service plan to comply with the requirements of the Knox-Keene Health Care Service Plan Act of 1975, and the rules of the Director of the Department of Managed Health Care promulgated thereunder.

(Amended by Stats. 2000, Ch. 857, Sec. 83. Effective January 1, 2001.)



14087.38

(a) (1) In counties selected by the director with the concurrence of the county, a special county health authority may be established in order to meet the problems of delivery of publicly assisted medical care in each county, and to demonstrate ways of promoting quality care and cost efficiency. Nothing in this section shall be construed to preclude the department from expanding Medi-Cal managed care in ways other than those provided for in this section, including, but not limited to, the establishment of a public benefit corporation as set forth in Section 5110 of the Corporations Code.

(2) For purposes of this section, ?health authority? means an entity separate from the county that meets the requirements of state and federal law and the quality, cost, and access criteria established by the department.

(b) The board of supervisors of a county described in subdivision (a) may, by ordinance, establish a health authority to negotiate and enter into contracts authorized by Section 14087.3, and to arrange for the provision of health care services provided pursuant to this chapter. If the board of supervisors elects to enact this ordinance, all rights, powers, duties, privileges, and immunities vested in a county contracting with the department under this article shall be vested in the health authority. The health authority may also enter into contracts for the provision of health care services to individuals including, but not limited to, those covered under Subchapter XVIII (commencing with Section 1395) of Chapter 7 of Title 42 of the United States Code, those entitled to coverage under other publicly supported programs, those employed by public agencies or private businesses, and uninsured or indigent individuals.

(c) The enabling ordinance shall specify the membership of the governing board of the health authority, the qualifications for individual members, the manner of appointment, selection, or removal of board members, and how long they shall serve, and any other matters the board of supervisors deems necessary or convenient for the conduct of the health authority?s activities. Members of the governing board shall be appointed by the board of supervisors to represent the interests of the county, the general public, beneficiaries, physicians, hospitals, clinics, and other nonphysician health care providers. The health authority so established shall be considered an entity separate from the county and shall file a statement required by Section 53051 of the Government Code. The health authority shall have the power to acquire, possess, and dispose of real or personal property, as necessary for the performance of its functions, to employ personnel and contract for services required to meet its obligations, to sue or be sued, and to enter into agreements under Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code. Any obligations of a health authority, statutory, contractual, or otherwise, shall be obligations solely of the health authority and shall not be the obligations of the county or of the state.

(d) Upon creation, the health authority may borrow from the county, and the county may lend the health authority funds or issue revenue anticipation notes to obtain those funds necessary to commence operations.

(e) Notwithstanding any other provision of law, both the county and the health authority shall be eligible to receive funding under subdivision (p) of Section 14163, and the health authority shall be considered to have satisfied the requirements of that subdivision.

(f) The health authority shall be deemed to be a public agency that is a unit of local government for purposes of all grant programs and other funding and loan guarantee programs.

(g) It is the intent of the Legislature that if a health authority is formed pursuant to this section, the county shall, with respect to its medical facilities and programs, occupy no greater or lesser status than any other health care provider in negotiating with the health authority for contracts to provide health care services. Nothing in this subdivision shall be construed to interfere with or limit the health authority in giving preference in negotiating to disproportionate share hospitals or other providers of health care to medically indigent or uninsured individuals.

(h) Notwithstanding any other provision of law, a member of the governing board of the health authority shall not be deemed to be interested in a contract entered into by the health authority within the meaning of Article 4 (commencing with Section 1090) of Chapter 1 of Division 4 of Title 1 of the Government Code if all the following apply:

(1) The member was appointed to represent the interests of physicians, health care practitioners, hospitals, pharmacies, or other health care organizations, or beneficiaries.

(2) The contract authorizes the member or the organization the member represents to provide services to beneficiaries under the health authority?s programs.

(3) The contract contains substantially the same terms and conditions as contracts entered into with other individuals or organizations that the member was appointed to represent.

(4) The member does not influence or attempt to influence the health authority or another member of the health authority to enter into the contract in which the member is interested.

(5) The member discloses the interest to the health authority and abstains from voting on the contract.

(6) The governing board notes the member?s disclosure and abstention in its official records and authorizes the contract in good faith by a vote of its membership sufficient for the purpose without counting the vote of the interested member.

(i) All claims for money or damages against the health authority shall be governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code, except as provided by other statutes or regulations that expressly apply to the health authority.

(j) (1) The health authority shall be considered a public entity for purposes of Division 3.6 (commencing with Section 810) of Title 1 of the Government Code.

(2) The health authority, members of its governing board, and its employees, are protected by the immunities applicable to public entities and public employees governed by Part 1 (commencing with Section 810) and Part 2 (commencing with Section 814) of Division 3.6 of Title 1 of the Government Code, except as provided by other statutes or regulations that apply expressly to the health authority.

(k) Notwithstanding any other provision of law, except as otherwise provided in this section, a county shall not be liable for any act or omission of the health authority.

(l) The transfer of responsibility for health care services to the health authority shall not relieve the county of its responsibility for indigent care pursuant to Section 17000.

(m) Notwithstanding any other provision of law, the governing board of the health authority may meet in closed session to consider and take action on matters pertaining to contracts, and to contract negotiations by health authority staff with providers of health care services concerning all matters related to rates of payment.

(n) (1) (A) Notwithstanding the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code), the governing board of the health authority may meet in closed session for the purpose of discussion of, or taking action on matters involving, health authority trade secrets.

(B) The requirement that the authority make a public report of actions taken in closed session and the vote or abstention of every member present may be limited to a brief general description of the action taken and the vote so as to prevent the disclosure of a trade secret.

(C) For purposes of this section, ?health authority trade secret? means a trade secret, as defined in subdivision (d) of Section 3426.1 of the Civil Code, that also meets both of the following criteria:

(i) The secrecy of the information is necessary for the health authority to initiate a new service, program, marketing strategy, business plan, or technology, or to add a benefit or product.

(ii) Premature disclosure of the trade secret would create a substantial probability of depriving the health authority of a substantial economic benefit or opportunity.

(2) Those records of the health authority that reveal the health authority?s trade secrets are exempt from disclosure pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), or any similar local law requiring the disclosure of public records. This exemption shall apply for a period of two years after the service, program, marketing strategy, business plan, technology, benefit, or product that is the subject of the trade secret is formally adopted by the governing body of the health authority, provided that the service, program, marketing strategy, business plan, technology, benefit, or product continues to be a trade secret. The governing board may delete the portion or portions containing trade secrets from any documents that were finally approved in closed session held pursuant to this subdivision that are provided to persons who have made the timely or standing request.

(o) Notwithstanding Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of, and Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of, the Government Code, or any other provision of law, any peer review body, as defined in paragraph (1) of subdivision (a) of Section 805 of the Business and Professions Code, formed pursuant to the powers granted to the health authority authorized by this section, may, at its discretion and without notice to the public, meet in closed session, so long as the purpose of the meeting is the peer review body?s discharge of its responsibility to evaluate and improve the quality of care rendered by health facilities and health practitioners, pursuant to the powers granted to the health authority. The peer review body and its members shall receive, to the fullest extent, all immunities, privileges, and protections available to those peer review bodies, their individual members, and persons or entities assisting in the peer review process, including those afforded by Section 1157 of the Evidence Code and Section 1370 of the Health and Safety Code.

(p) Notwithstanding any other provision of law, those records of the health authority and of the county that reveal the health authority?s rates of payment for health care services or the health authority?s deliberative processes, discussions, communications, or any other portion of the negotiations with providers of health care services for rates of payment, shall not be required to be disclosed pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), or any similar local law requiring the disclosure of public records. However, three years after a contract or amendment to a contract is fully executed, the portion of the contract or amendment containing the rates of payment shall be open to inspection.

(q) Notwithstanding the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), or Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of, and Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of, the Government Code, or any other provision of state or local law requiring disclosure of public records, those records of a peer review body, as defined in paragraph (1) of subdivision (a) of Section 805 of the Business and Professions Code, formed pursuant to the powers granted to the health authority authorized by this section, shall not be required to be disclosed. The records and proceedings of the peer review body and its individual members shall receive, to the fullest extent, all immunities, privileges, and protections available to those records and proceedings, including those afforded by Section 1157 of the Evidence Code and Section 1370 of the Health and Safety Code.

(r) Except as expressly provided by other provisions of this section, all exemptions and exclusions from disclosure as public records pursuant to the California Public Records Act, including, but not limited to, those pertaining to trade secrets and information withheld in the public interest, shall be fully applicable for all state agencies and local agencies with respect to all writings that the health authority is required to prepare, produce, or submit pursuant to this section.

(s) (1) Any health authority formed pursuant to this section shall obtain licensure as a health care service plan under the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 3 of the Health and Safety Code).

(2) Notwithstanding subdivisions (b) and (t), a health authority may not operate health plans or programs for individuals covered under Subchapter XVIII (commencing with Section 1395) of Chapter 7 of Title 42 of the United States Code, or for private businesses, until the health authority is in full compliance with all of the requirements of the Knox-Keene Health Care Service Plan Act of 1975, including tangible net equity requirements applicable to a licensed health care service plan.

(t) Commencing on the date that the health authority first receives Medi-Cal capitated payments for the provision of health care services to Medi-Cal beneficiaries and until the time that the health authority is in compliance with all the requirements regarding tangible net equity applicable to a health care service plan licensed under the Knox-Keene Health Care Service Plan Act of 1975, the following provisions shall apply:

(1) The health authority may select and design its automated management information system, but the department, in cooperation with the health authority, prior to making capitated payments, shall test the system to ensure that the system is capable of producing detailed, accurate, and timely financial information on the financial condition of the health authority and any other information generally required by the department in its contracts with health care service plans.

(2) In addition to the reports required by the Department of Managed Health Care under the Knox-Keene Health Care Service Plan Act of 1975, and the rules of the Director of the Department of Managed Health Care promulgated thereunder, the health authority shall provide on a monthly basis to the department, the Department of Managed Health Care, and the members of the health authority, a copy of the automated report described in paragraph (1) and a projection of assets and liabilities, including those that have been incurred but not reported, with an explanation of material increases or decreases in current or projected assets or liabilities. The explanation of increases and decreases in assets or liabilities shall be provided, upon request, to a hospital, independent physicians? practice association, or community clinic, that has contracted with the health authority to provide health care services.

(3) In addition to the reporting and notification obligations the health authority has under the Knox-Keene Health Care Service Plan Act of 1975, the chief executive officer or director of the health authority shall immediately notify the department, the Department of Managed Health Care, and the members of the governing board of the health authority in writing of any fact or facts that, in the chief executive officer?s or director?s reasonable and prudent judgment, is likely to result in the health authority being unable to meet its financial obligations to health care providers or to other parties. Written notice shall describe the fact or facts, the anticipated fiscal consequences, and the actions that will be taken to address the anticipated consequences.

(4) The Department of Managed Health Care shall not waive or vary, nor shall the department request the Department of Managed Health Care to waive or vary, the tangible net equity requirements for a health authority under the Knox-Keene Health Care Service Plan Act of 1975 after three years from the date of commencement of capitated payments to the health authority. Until the time the health authority is in compliance with all of the tangible net equity requirements under the Knox-Keene Health Care Service Plan Act of 1975, and the rules of the Director of the Department of Managed Health Care promulgated thereunder, the health authority shall develop a stop-loss program appropriate to the risks of the health authority. The program shall be satisfactory to both the department and the Department of Managed Health Care.

(5) In the event that the health authority votes to file a petition of bankruptcy, or the board of supervisors notifies the department of its intent to terminate the health authority, the department shall immediately convert the authority?s Medi-Cal beneficiaries to either of the following:

(A) To other managed care contractors when available, provided those contractors are able to demonstrate that they can absorb the increased enrollment without detriment to the provision of health care services to their existing enrollees.

(B) To the extent that other managed care contractors are unavailable or the department determines that the action is otherwise in the best interest of any particular beneficiary, to a fee-for-service reimbursement system pending the availability of managed care contractors, provided those contractors are able to demonstrate that they can absorb the increased enrollment without detriment to the provision of health care services to their existing enrollees, or if the department determines that providing care to any particular beneficiary pursuant to a fee-for-service reimbursement system is no longer necessary to protect the continuity of care or other interests of the beneficiary. Beneficiary eligibility for Medi-Cal shall not be affected by this action. Beneficiaries who have been or who are scheduled to be converted to a fee-for-service reimbursement system or managed care contractor may make a choice to be enrolled in another managed care system, if one is available, in full compliance with the federal freedom-of-choice requirements.

(6) The health authority shall submit to a review of financial records when the department determines, based on data reported by the health authority or otherwise, that the health authority will not be able to meet its financial obligations to health care providers contracting with the health authority. Where the review of financial records determines that the health authority will not be able to meet its financial obligations to contracting health care providers for the provision of health care services, the director shall immediately terminate the contract between the health authority and the state, and immediately convert the health authority Medi-Cal beneficiaries in accordance with paragraph (5) in order to ensure uninterrupted provision of health care services to the beneficiaries and to minimize financial disruption to providers. The action of the director shall be the final administrative determination. Beneficiary eligibility for Medi-Cal shall not be affected by this action. Beneficiaries who have been or who are scheduled to be converted under paragraph (5) may make a choice to be enrolled in another managed care plan, if one is available, in full compliance with federal freedom-of-choice requirements.

(7) It is the intent of the Legislature that the department shall implement Medi-Cal capitated enrollments in a manner that ensures that appropriate levels of health care services will be provided to Medi-Cal beneficiaries and that appropriate levels of administrative services will be furnished to health care providers. The contract between the department and the health authority shall authorize and permit the department to administer the number of covered Medi-Cal enrollments in such a manner that the health authority?s provider network and administrative structure are able to provide appropriate and timely services to beneficiaries and to participating providers.

(8) In the event a health authority is terminated, files for bankruptcy, or otherwise no longer functions for the purpose for which it was established, the county shall, with respect to compensation for provision of health care services to beneficiaries, occupy no greater or lesser status than any other health care provider in the disbursement of assets of the health authority.

(9) Nothing in this subdivision shall be construed to impair or diminish the authority of the Director of the Department of Managed Health Care under the Knox-Keene Health Care Service Plan Act of 1975, nor shall anything in this section be construed to reduce or otherwise limit the obligation of a health authority licensed as a health care service plan to comply with the requirements of the Knox-Keene Health Care Service Plan Act of 1975, and the rules of the Director of the Department of Managed Health Care promulgated thereunder.

(u) In the event a health authority may no longer function for the purposes for which it is established, at the time the health authority?s then-existing obligations have been satisfied or the health authority?s assets have been exhausted, the board of supervisors may, by ordinance, terminate the health authority.

(v) (1) Prior to the termination of the health authority, the board of supervisors shall notify the department of its intent to terminate the health authority. The department shall conduct an audit of the health authority?s records within 30 days of the notification to determine the liabilities and assets of the health authority.

(2) The department shall report its findings to the board within 10 days of completion of the audit. The board shall prepare a plan to liquidate or otherwise dispose of the assets of the health authority and to pay the liabilities of the health authority to the extent of the health authority?s assets, and present the plan to the department within 30 days upon receipt of these findings.

(w) Any assets of the health authority shall be disposed of pursuant to provisions contained in the contract entered into between the state and the health authority pursuant to this section.

(x) Upon termination of a health authority by the board, the county shall manage any remaining assets of the health authority until superseded by a department-approved plan. Any liabilities of the health authority shall not become obligations of the county upon either the termination of the health authority or the liquidation or disposition of the health authority?s remaining assets.

(y) This section shall apply to any county health authority or any county special commission operating under this article or Article 2.81 (commencing with Section 14087.96), except to the extent that this section conflicts with Sections 14087.31, 14087.35, and 14087.36 or Article 2.81 (commencing with Section 14087.96).

(Amended by Stats. 2004, Ch. 228, Sec. 12.4. Effective August 16, 2004.)



14087.39

(a) In any transfer of functions from county employees to a health authority established pursuant to Section 14087.35, 14087.36, or 14087.38, the health authority shall continue to recognize the employee organization that represented the employees performing those functions at the time of the transfer of duties.

(b) Any health authority to which this section applies shall be bound by the terms of any memorandum of understanding that is in effect as of the date of the transfer of functions for the duration of the transfer of functions, or until replaced by a subsequent memorandum of understanding between the health authority and the employee organization.

(c) Subdivision (b) shall not apply to administrative functions performed by the authority that are directly related to the operation of a health care service plan licensed under Chapter 2.2 (commencing with Section 1340) of Division 3 of the Health and Safety Code, unless the functions were transferred from county employees to the authority.

(d) In order to further the statewide interest in the development of an effective managed care delivery system to Medi-Cal beneficiaries in the county, it is necessary to ensure that the public health and hospital facilities of the county are financially viable so that the county may participate in that delivery system through the use of those facilities. Accordingly, notwithstanding any provision of the county charter to the contrary, the county shall be fully authorized to offer and provide medical care to members of the health service system of the county at the public health and hospital facilities of the county.

(Added by Stats. 1994, Ch. 642, Sec. 7. Effective September 20, 1994.)



14087.4

(a) Any contract made pursuant to this article may be renewed if the provider continues to meet the requirements of this chapter, regulations promulgated pursuant thereto, and the contract. Failure to meet these requirements shall be cause for nonrenewal of the contract. The department may condition renewal on timely completion of a mutually agreed upon plan of correction of any deficiencies.

(b) The department may terminate or decline to renew a contract, in whole or in part, when the director determines that such action is necessary to protect the health of the beneficiaries or the funds appropriated to carry out the Medi-Cal program. Nonrenewal or termination under this article shall not qualify the applicant for an administrative hearing including a hearing pursuant to Section 14123.

(c) In order to achieve maximum cost savings the Legislature hereby determines that an expedited contract process for contracts under this article is necessary. Therefore contracts under this article shall be exempt from the provisions of Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(d) For any contract entered into pursuant to this article, the Director of the Department of Managed Health Care shall, at the director?s request and with all due haste, grant an exemption from the provisions of Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code for purposes of carrying out the contract.

(Amended by Stats. 2000, Ch. 857, Sec. 85. Effective January 1, 2001.)



14087.41

The department shall develop a simple form, consistent with the notice requirements of Sections 51014.1 and 51014.2 of Title 22 of the California Code of Regulations, for Medi-Cal managed care plans to use to notify a Medi-Cal enrollee of a denial, termination, delay, or modification in benefits. The department shall require all Medi-Cal managed care plans to use the form as a condition of participation in Medi-Cal managed care pursuant to any contract negotiated after the effective date of this section.

(Added by Stats. 1999, Ch. 539, Sec. 6. Effective January 1, 2000.)



14087.45

The provisions of this article shall not become operative until July 1, 1983, the date upon which the California Medical Assistance Commission, created pursuant to Assembly Bill 3480, assumes its full responsibilities.

(Added by Stats. 1982, Ch. 328, Sec. 18. Effective June 30, 1982. Section operative July 1, 1983, by its own provisions.)



14087.46

(a) The department shall implement a dental managed care program for Medi-Cal beneficiaries to achieve major cost savings, while ensuring access and quality of care, pursuant to this section.

(b) The department shall issue a request for proposals and award contracts on a competitive basis to one or more dental health care service contractors licensed pursuant to the Knox-Keene Health Care Service Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) in each county or region that the department determines to be feasible. The department may contract with county organized health systems.

(c) To ensure access and continuity of care, the department shall award contracts only to plans that agree to negotiate in good faith and subcontract with any provider who agrees to provide dental services to Medi-Cal beneficiaries at a reimbursement rate comparable to that paid by the plan to other participating providers. Plans shall contract whenever feasible with traditional and safety net providers of dental services to Medi-Cal beneficiaries. In evaluating the plans, the department shall assign favorable weighting to contractors that include traditional and safety net providers.

(d) The department shall implement a process to inform all Medi-Cal beneficiaries of their choices of participating dentists and to allow a beneficiary to chose or change his or her participating dentist.

(e) The department shall make every effort to achieve operational contracts to place all Medi-Cal beneficiaries in dental managed care by October 1, 1995. The department may determine which counties or categories of Medi-Cal beneficiaries are to be included in the dental managed care program. If the department has achieved one or more operational managed care contracts in a county or region, fee-for-service dental services shall not be an option for selection by a beneficiary, except that the department may provide for fee-for-service dental care if needed to ensure adequate access in rural or underserved areas, or for unique populations.

(f) The department shall require all participating plans to provide, at a minimum, the full scope of dental benefits pursuant to state and federal law.

(g) In order to achieve maximum cost savings, the Legislature hereby determines that an expedited contract process for contracts under this section is necessary. Therefore, contracts under this section shall be exempt from the Public Contract Code.

(h) Medi-Cal beneficiaries shall be able to receive their dental care from federally qualified health centers and rural health clinics certified pursuant to Public Law 95-210 that provide dental care in their service area. At the time of informing the Medi-Cal beneficiary of his or her choices of participating dentists, the beneficiary shall be informed of this option. Federally qualified health centers and rural health clinics shall continue to be reimbursed for dental services through the medical payment system in accordance with federal regulations.

(i) The department shall monitor the implementation of dental managed care, and for each of the first three years of implementation, shall annually evaluate the program on a county-by-county basis in terms of access, quality of care, and cost savings. The evaluation shall be provided to the Legislature within 120 days of the close of each of the three fiscal years.

(j) The department shall seek all federal waivers necessary to allow for federal financial participation in the program implemented pursuant to this section. This article shall not be implemented unless and until the director has executed a declaration, to be retained by the director, that approval of all necessary federal waivers have been obtained by the department.

(Added by Stats. 1994, Ch. 147, Sec. 22. Effective July 11, 1994.)



14087.47

(a) The department may contract under this article with the Counties of Sonoma, Placer, and San Luis Obispo, which have been selected by the department through a request for proposal process, for the operation of a fee-for-service managed care program administered by the county through which primary care, specialty care, and case management are provided to residents of the county who are Medi-Cal eligible persons designated by the director.

(b) (1) Upon receipt of the necessary federal medicaid freedom of choice waivers, the department may, consistent with the federal waivers, assign to a fee-for-service managed care program residents of the county who are Medi-Cal eligible persons with Medi-Cal aid codes designated by the director. The department may require that assigned beneficiaries receive their Medi-Cal services and case management through the program.

(2) Medi-Cal eligible county residents who are dually eligible for Medi-Cal and Medicare benefits shall not, however, be assigned to a fee-for-service managed care program.

(3) Medi-Cal beneficiaries eligible for benefits through age, blindness, or disability, as defined in Title XVI of the Social Security Act (42 U.S.C. Sec. 1381 et. seq.) shall be assigned to a fee-for-service managed care program. However, each county participating in the program authorized by this section shall allow these beneficiaries to select a provider or providers of their choice and shall ensure that existing provider-patient relationships are permitted to continue.

(4) Services covered by the California Children?s Services program shall not be incorporated into a fee-for-service managed care program in a manner that is inconsistent with Article 2.98 (commencing with Section 14094).

(5) A foster child may be enrolled voluntarily in a fee-for-service managed care program if the county director of social services, or his or her delegated representative, makes an individual determination that enrollment in a fee-for-service managed care program is in the best interest of the child. In determining what is in the best interest of the foster child, the county director of social services, or his or her delegated representative, shall consult with the child?s caretaker, and shall include the decision of whether or not to enroll the child in a fee-for-service managed care program in the child?s case plan provided for pursuant to subdivision (b) of Section 11400.

(c) Each contract entered into by the department under this section may have an initial term of up to three years. Contracts may be renewed for periods of up to three years upon a determination by the department that a contract is successful.

(d) The department shall periodically evaluate each fee-for-service managed care program through an independent assessment as required under the department?s approved federal waiver request to determine if the program is successfully providing quality health care while not placing the Medi-Cal program or counties at additional financial risk. The assessment shall evaluate quality of care, access, the provision of preventive health care, and costs. The department shall terminate a contract when the department finds that the fee-for-service managed care program is unsuccessful.

(e) In order to ensure maximum cost effectiveness, the Legislature hereby determines that an expedited contract process for contracts entered into under this section between the department and the counties is necessary. Therefore, contracts under this article shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(f) Fee-for-service managed care program contractors shall ensure broad participation of primary care and other providers, including specialists, safety net and traditional Medi-Cal providers, in the program and shall contract with any primary care provider that agrees to provide services in accord with the same terms and conditions that the fee-for-service managed care program contractor requires of other primary care providers. To the extent possible, the fee-for-service managed care program contractor shall contract with primary care providers in a manner that minimizes the disruption of existing relationships between Medi-Cal eligible residents and their primary care providers.

(g) Medi-Cal eligible county residents in the aid codes designated by the director shall be informed about the fee-for-service managed care program through the health care options process established by the department in each county in which the program is operated consistent with the health care options process authorized in other Medi-Cal managed care counties designated by the director.

(h) Designated Medi-Cal residents shall have the right to select a primary care provider from among the primary care providers contracting with the fee-for-service managed care program contractor and to change primary care providers. Covered Medi-Cal residents shall be informed of this right and the selection and change processes through the health care options process established in the county by the department consistent with the health care options process authorized in other Medi-Cal managed care counties designated by the director. The fee-for-service managed care program contractor shall also include this information in its membership materials.

(i) The board of supervisors of each county participating in the project authorized by this section shall establish or cause to be established an advisory committee comprised of county, physician, hospital, clinic, and beneficiary representatives to advise the county on the implementation and operation of the project provided for under this section.

(j) The department may adopt regulations to implement this section in accordance with the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The initial adoption of any emergency regulations implementing this section shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. Initial emergency regulations adopted pursuant to this subdivision shall remain in effect for no more than 120 days.

(Amended by Stats. 1998, Ch. 834, Sec. 3. Effective January 1, 1999.)



14087.48

(a) For purposes of this section, ?Medi-Cal managed care plan? means any individual, organization, or entity that enters into a contract with the department pursuant to Article 2.7 (commencing with Section 14087.3), Article 2.8 (commencing with Section 14087.5), Article 2.81 (commencing with Section 14087.96), Article 2.9 (commencing with Section 14088), or Article 2.91 (commencing with Section 14089), or pursuant to Article 1 (commencing with Section 14200), or Article 7 (commencing with Section 14490) of Chapter 8.

(b) Before a Medi-Cal managed care plan commences operations based upon an action of the director that expands the geographic area of Medi-Cal managed care, the department shall perform an evaluation to determine the readiness of any affected Medi-Cal managed care plan to commence operations. The evaluation shall include, at a minimum, all of the following:

(1) The extent to which the Medi-Cal managed care plan demonstrates the ability to provide reliable service utilization and cost data, including, but not limited to, quarterly financial reports, audited annual reports, utilization reports of medical services, and encounter data.

(2) The extent to which the Medi-Cal managed care plan has an adequate provider network, including, but not limited to, the location, office hours, and language capabilities of primary care physicians and, if applicable, nonphysician medical practitioners, specialists, pharmacies, and hospitals, that the types of specialists in the provider network are based on the population makeup and particular geographic needs, and that whether requirements will be met for availability of services and travel distance standards, as set forth in Sections 53852 and 53885, respectively, of Title 22 of the California Code of Regulations.

(3) The extent to which the Medi-Cal managed care plan has developed procedures for the monitoring and improvement of quality of care, including, but not limited to, procedures for retrospective reviews which include patterns of practice reviews and drug prescribing practice reviews, utilization management mechanisms to detect both under- and over-utilization of health care services, and procedures that specify timeframes for medical authorization.

(4) The extent to which the Medi-Cal managed care plan has demonstrated the ability to meet accessibility standards in accordance with Section 1300.67.2 of Title 28 of the California Code of Regulations, including, but not limited to, procedures for appointments, waiting times, telephone procedures, after hours calls, urgent care, and arrangement for the provision of unusual specialty services.

(5) The extent to which the Medi-Cal managed care plan has met all standards and guidelines established by the department that demonstrate readiness to provide services to enrollees.

(6) The extent to which the Medi-Cal managed care plan has submitted all required contract deliverables to the department, including, but not limited to, quality improvement systems, utilization management, access and availability, member services, member grievance systems, and enrollments and disenrollments.

(7) The extent to which the Medi-Cal managed care plan?s Evidence of Coverage, Member Services Guide, or both, conforms to federal and state statutes and regulations, is accurate, and is easily understood.

(8) The extent to which the Medi-Cal managed care plan?s primary care and facility sites have been reviewed and evaluated by the department.

(Amended by Stats. 2013, Ch. 684, Sec. 3. Effective January 1, 2014.)






ARTICLE 2.8. County Health Systems

14087.5

(a) The California Medical Assistance Commission may negotiate exclusive contracts with any county which seeks to provide, or arrange for the provision of the health care services provided under this chapter. The California Medical Assistance Commission shall establish regulations concerning the time for submittal of proposed plans for a contract by a county, and for the time by which the California Medical Assistance Commission shall decide whether or not to accept the county?s proposal.

(b) The department shall seek all federal waivers necessary to allow for federal financial participation in expenditures under this article. This article shall not be implemented until all necessary waivers have been approved by the federal government.

(c) (1) Notwithstanding subdivision (a) or any other provision of law, on and after the effective date of the act adding this subdivision, the department shall have exclusive authority to negotiate the rates, terms, and conditions of county organized health systems contracts and contract amendments under this article or under Article 7 (commencing with Section 14490) of Chapter 8. As of that date, all references in this article to the negotiator or the California Medical Assistance Commission shall mean the department.

(2) For contracts executed pursuant to this article, the department shall disclose, upon request, each negotiated contract or contract amendment executed by both parties after July 1, 2007, which shall be considered public records for the purposes of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code), including contracts that reveal the department?s rates of payment for health care services, the rates themselves, and rate manuals.

(Amended by Stats. 2007, Ch. 188, Sec. 53. Effective August 24, 2007.)



14087.51

(a) It is necessary that a special commission be established in San Mateo County and in any other county designated by the California Medical Assistance Commission in order to meet the problems of the delivery of publicly assisted medical care in the counties and to demonstrate ways of promoting quality care and cost efficiency.

(b) The Board of Supervisors of San Mateo County and of the designated counties may, by ordinance, establish commissions to do any or all of the following:

(1) Negotiate the exclusive contracts specified in Section 14087.5 and to arrange for the provision of health care services provided pursuant to this chapter.

(2) Enter into contracts for the provision of health care services to subscribers in the Healthy Families Program.

(3) Enter into agreements under Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code.

(c) In addition to the authority specified in subdivision (b), the Board of Supervisors of San Mateo County may, by ordinance, authorize the commission established pursuant to this section to provide health care delivery systems for any or all of the following persons:

(1) Persons who are eligible to receive medical benefits under this chapter in the county, including, but not limited to, persons who are eligible through federal waiver or a pilot project.

(2) Persons who are eligible to receive medical benefits under both Title 18 and Title 19 of the federal Social Security Act.

(3) Persons who are eligible to receive medical benefits under Title 18 of the federal Social Security Act.

(4) Persons who are eligible to receive medical benefits under publicly supported programs if the commission and participating providers acting pursuant to subcontracts with the commission agree to hold harmless the beneficiaries of the publicly supported programs if the contract between the sponsoring government agency and the commission does not ensure sufficient funding to cover program costs.

(5) Other individuals or groups in the service area, including, but not limited to, public agencies, private businesses, and uninsured or indigent persons. The commission shall not use any payment or reserve from the Medi-Cal program for purposes of this paragraph.

(d) Nothing in this section shall prohibit the commission established pursuant to this section from providing services pursuant to paragraph (5) of subdivision (c) in counties other than the commission?s county if the commission is approved by the Department of Managed Health Care to provide services in those counties. The commission shall not use any payment or reserve from the Medi-Cal program for purposes of this subdivision.

(e) If the board of supervisors elects to enact an ordinance pursuant to this section, all rights, powers, duties, privileges, and immunities vested in a county by an article shall be vested in the county commission. Any reference in this article to ?county? shall mean a commission established pursuant to this section.

(f) The enabling ordinance shall specify the membership of the county commission, the qualifications for individual members, and any other matters as the board of supervisors deems necessary or convenient for the conduct of the county commission?s activities. A commission so established shall be considered a public entity for purposes of Division 3.6 (commencing with Section 810) of Title 1 of the Government Code. All commissioners shall be appointed by majority vote of the board of supervisors and shall serve at the pleasure thereof. The board of supervisors may appoint no more than two of its own members to serve on the commission.

(g) As an alternative to establishing a separate commission, the enabling ordinance may designate the board of supervisors itself as the commission authorized by this article.

(h) Nothing in this section shall be construed to supersede Section 14093.06 or 14094.3.

(Amended by Stats. 2006, Ch. 906, Sec. 1. Effective January 1, 2007.)



14087.52

(a) It is necessary that a special commission be established in San Bernardino County in order to meet the problems of the delivery of publicly assisted medical care in the county and to demonstrate ways of promoting quality care and cost efficiency. Because there is no general law under which such a commission could be formed, the adoption of a special act and the formation of a special commission is required.

(b) The Board of Supervisors of San Bernardino County may, by ordinance, establish a commission to negotiate the exclusive contract specified in Section 14087.5 and to arrange for the provision of health care services provided pursuant to this chapter, and to enter into contracts for the provision of health care services to subscribers in the Healthy Families Program. If the board of supervisors elects to enact this ordinance, all rights, powers, duties, privileges, and immunities vested in a county by this article shall be vested in the county commission. Any reference in this article to ?county? shall mean the commission established pursuant to this section.

(c) It is the intent of the Legislature that if such a commission is formed, the County of San Bernardino shall, with respect to its medical facilities and programs, occupy no greater or lesser status than any other health care provider in negotiating with the commission for contracts to provide health care services.

(d) The enabling ordinance shall specify the membership of the county commission, the qualifications for individual members, the manner of appointment, selection, or removal of commissioners, and how long they shall serve, and any other matters as the board of supervisors deems necessary or convenient for the conduct of the county commission?s activities. The commission so established shall be considered an entity separate from the county, shall file the statement required by Section 53051 of the Government Code, and shall have, in addition to the rights, powers, duties, privileges, and immunities previously conferred, the power to acquire, possess, and dispose of real or personal property, as may be necessary for the performance of its functions, to employ personnel and contract for services required to meet its obligations, and to sue or be sued. Any obligations of the commission, statutory, contractual, or otherwise, shall be the obligations solely of the commission and shall not be the obligations of the county or of the state unless expressly provided for in a contract between the commission and the county or state.

(e) Upon creation, the commission may borrow from the county, and the county may lend the commission funds, or issue revenue anticipation notes to obtain those funds necessary to commence operations.

(f) In the event the commission may no longer function for the purposes for which established, at such time as the commission?s then existing obligations have been satisfied or the commission?s assets have been exhausted, the board of supervisors may by ordinance terminate the commission.

(g) Prior to the termination of the commission, the board of supervisors shall notify the State Department of Health Services of its intent to terminate the commission. The department shall conduct an audit of the commission?s records within 30 days of notification to determine the liabilities and assets of the commission. The department shall report its findings to the board within 10 days of completion of the audit. The board shall prepare a plan to liquidate or otherwise dispose of the assets of the commission and to pay the liabilities of the commission to the extent of the commission?s assets, and present the plan to the department within 30 days upon receipt of these findings.

(h) Upon termination of the commission by the board, the County of San Bernardino shall manage any remaining assets of the commission until superseded by a department approved plan. Any liabilities of the commission shall not become obligations of the county upon either the termination of the commission or the liquidation or disposition of the commission?s remaining assets.

(i) Any assets of the commission shall be disposed of pursuant to provisions contained in the contract entered into between the state and the commission pursuant to this article.

(Amended by Stats. 1997, Ch. 625, Sec. 6. Effective October 3, 1997.)



14087.53

(a) It is necessary that a special commission be established in Ventura County in order to meet the problems of the delivery of publicly assisted medical care in the county and to demonstrate ways of promoting quality care and cost efficiency. Because there is no general law under which such a commission could be formed, the adoption of a special act and the formation of a special commission is required.

(b) The Board of Supervisors of Ventura County may, by ordinance, establish a commission to negotiate the exclusive contract specified in Section 14087.5 and to arrange for the provision of health care services provided pursuant to this chapter, and to enter into contracts for the provision of health care services to subscribers in the Healthy Families Program. If the board of supervisors elects to enact this ordinance, all rights, powers, duties, privileges, and immunities vested in a county by this article shall be vested in the county commission. Any reference in this article to ?county? shall mean the commission established pursuant to this section.

(c) The enabling ordinance shall specify the membership of the county commission, the qualifications for individual members, the manner of appointment, selection, or removal of commissioners, and how long they shall serve, and any other matters as the board of supervisors deems necessary or convenient for the conduct of the county commission?s activities. The commission so established shall be considered an entity separate from the county, shall file the statement required by Section 53051 of the Government Code, and shall have, in addition to the rights, powers, duties, privileges, and immunities previously conferred, the power to acquire, possess, and dispose of real or personal property, as may be necessary for the performance of its functions, to employ personnel and contract for services required to meet its obligations, and to sue or be sued. Any obligations of the commission, statutory, contractual, or otherwise, shall be the obligations solely of the commission and shall not be the obligations of the county or of the state.

(d) Upon creation, the commission may borrow from the county and the county may lend the commission funds, or issue revenue anticipation notes to obtain those funds necessary to commence operations.

(e) In the event the commission may no longer function for the purposes for which established, at such time as the commission?s then existing obligations have been satisfied or the commission?s assets have been exhausted, the board of supervisors may by ordinance terminate the commission.

(f) Prior to the termination of the commission, the board of supervisors shall notify the State Department of Health Services of its intent to terminate the commission. The department shall conduct an audit of the commission?s records within 30 days of notification to determine the liabilities and assets of the commission. The department shall report its findings to the board within 10 days of completion of the audit. The board shall prepare a plan to liquidate or otherwise dispose of the assets of the commission and to pay the liabilities of the commission to the extent of the commission?s assets, and present the plan to the department within 30 days upon receipt of these findings.

(g) Any assets of the commission shall be disposed of pursuant to provisions contained in the contract entered into between the state and the commission pursuant to this article.

(h) It is the intent of the Legislature that if such a commission is formed, the County of Ventura shall, with respect to its medical facilities and programs, occupy no greater or lesser status than any other health care provider in negotiating with the commission for contracts to provide health care services.

(i) Upon termination of the commission by the board, the County of Ventura shall manage any assets of the commission until superseded by a department approved plan. Any liabilities of the commission shall not become obligations of the county upon either the termination of the commission or the liquidation or disposition of the commission?s remaining assets.

(Amended by Stats. 1997, Ch. 625, Sec. 7. Effective October 3, 1997.)



14087.54

(a) Any county or counties may establish a special commission in order to meet the problems of the delivery of publicly assisted medical care in the county or counties and to demonstrate ways of promoting quality care and cost efficiency.

(b) (1) A county board of supervisors may, by ordinance, establish a commission to negotiate the exclusive contract specified in Section 14087.5 and to arrange for the provision of health care services provided pursuant to this chapter. The boards of supervisors of more than one county may also establish a single commission with the authority to negotiate an exclusive contract and to arrange for the provision of services in those counties. If a board of supervisors elects to enact this ordinance, all rights, powers, duties, privileges, and immunities vested in a county by this article shall be vested in the county commission. Any reference in this article to ?county? shall mean a commission established pursuant to this section.

(2) A commission operating pursuant to this section may also enter into contracts for the provision of health care services to persons who are eligible to receive medical benefits under any publicly supported program, if the commission and participating providers acting pursuant to subcontracts with the commission agree to hold harmless the beneficiaries of the publicly supported programs if the contract between the sponsoring government agency and the commission does not ensure sufficient funding to cover program costs. The commission shall not use any payments or reserves from the Medi-Cal program for this purpose.

(3) In addition to the authority specified in paragraph (1), the board of supervisors may, by ordinance, authorize the commission established pursuant to this section to provide health care delivery systems for any or all of the following persons:

(A) Persons who are eligible to receive medical benefits under both Title 18 of the federal Social Security Act (42 U.S.C. Sec. 1395 et seq.) and Title 19 of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.).

(B) Persons who are eligible to receive medical benefits under Title 18 of the federal Social Security Act (42 U.S.C. Sec. 1395).

(C) Other individuals or groups in the service area, including, but not limited to, public agencies, private businesses, and uninsured or indigent persons. The commission shall not use any payment or reserve from the Medi-Cal program for purposes of this subparagraph.

(4) Nothing in this section shall prohibit a commission established pursuant to this section from providing services pursuant to subparagraph (C) of paragraph (3) in counties other than the commission?s county if the commission is approved by the Department of Managed Health Care to provide services in those counties. The commission shall not use any payment or reserve from the Medi-Cal program for purposes of this paragraph.

(5) For purposes of providing services to persons described in subparagraph (A) or (B) of paragraph (3), if the commission seeks a contract with the federal Centers for Medicare and Medicaid Services to provide Medicare services as a Medicare Advantage program, the commission shall first obtain a license under the Knox-Keene Health Care Service Plan Act (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code).

(6) With respect to the provision of services for persons described in subparagraph (A) or (B) of paragraph (3), the commission shall conform to applicable state licensing and freedom of choice requirements as directed by the federal Centers for Medicare and Medicaid Services.

(7) Any material, provided to a person described in subparagraph (A) or (B) of paragraph (3) who is dually eligible to receive medical benefits under both the Medi-Cal program and the Medicare Program, regarding the enrollment or availability of enrollment in Medicare services established by the commission shall include notice of all of the following information in the following format:

(A) Medi-Cal eligibility will not be lost or otherwise affected if the person does not enroll in the plan for Medicare benefits.

(B) The person is not required to enroll in the Medicare plan to be eligible for Medicare benefits.

(C) The person may have other choices for Medicare coverage and for further assistance may contact the federal Centers for Medicare and Medicaid Services (CMS) at 1-800-MEDICARE or www.Medicare.gov.

(D) The notice shall be in plain language, prominently displayed, and translated into any language other than English that the commission is required to use in communicating with Medi-Cal beneficiaries.

(c) It is the intent of the Legislature that if a county forms a commission pursuant to this section, the county shall, with respect to its medical facilities and programs occupy no greater or lesser status than any other health care provider in negotiating with the commission for contracts to provide health care services.

(d) The enabling ordinance shall specify the membership of the county commission, the qualifications for individual members, the manner of appointment, selection, or removal of commissioners, and how long they shall serve, and any other matters as a board of supervisors deems necessary or convenient for the conduct of the county commission?s activities. A commission so established shall be considered an entity separate from the county or counties, shall be considered a public entity for purposes of Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, and shall file the statement required by Section 53051 of the Government Code. The commission shall have in addition to the rights, powers, duties, privileges, and immunities previously conferred, the power to acquire, possess, and dispose of real or personal property, as may be necessary for the performance of its functions, to employ personnel and contract for services required to meet its obligations, to sue or be sued, and to enter into agreements under Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code. Any obligations of a commission, statutory, contractual, or otherwise, shall be the obligations solely of the commission and shall not be the obligations of the county or of the state.

(e) Upon creation, a commission may borrow from the county or counties, and the county or counties may lend the commission funds, or issue revenue anticipation notes to obtain those funds necessary to commence operations.

(f) In the event a commission may no longer function for the purposes for which it was established, at the time that the commission?s then existing obligations have been satisfied or the commission?s assets have been exhausted, the board or boards of supervisors may by ordinance terminate the commission.

(g) Prior to the termination of a commission, the board or boards of supervisors shall notify the State Department of Health Care Services of its intent to terminate the commission. The department shall conduct an audit of the commission?s records within 30 days of the notification to determine the liabilities and assets of the commission. The department shall report its findings to the board or boards within 10 days of completion of the audit. The board or boards shall prepare a plan to liquidate or otherwise dispose of the assets of the commission and to pay the liabilities of the commission to the extent of the commission?s assets, and present the plan to the department within 30 days upon receipt of these findings.

(h) Upon termination of a commission by the board or boards, the county or counties shall manage any remaining assets of the commission until superseded by a department approved plan. Any liabilities of the commission shall not become obligations of the county or counties upon either the termination of the commission or the liquidation or disposition of the commission?s remaining assets.

(i) Any assets of a commission shall be disposed of pursuant to provisions contained in the contract entered into between the state and the commission pursuant to this article.

(j) Nothing in this section shall be construed to supersede Section 14093.06 or 14094.3.

(Amended by Stats. 2007, Ch. 483, Sec. 51. Effective January 1, 2008.)



14087.55

(a) The department shall enter into contracts with counties under this article, and shall be bound by the rates, terms, and conditions negotiated by the negotiator.

(b) In implementing this article, the department may enter into contracts for the provision of essential administrative and other services.

(c) Contracts under this article may be on a nonbid basis and shall be exempt from the provisions of Chapter 2 (commencing with Section 10290) of Part 2 of the Public Contract Code.

(Amended by Stats. 1998, Ch. 834, Sec. 4. Effective January 1, 1999.)



14087.56

(a) The Health Facilities Financing Authority may, pursuant to Chapter 7.2 (commencing with Section 15430) of Division 3 of Title 2 of the Government Code, grant up to four hundred thousand dollars ($400,000) to each participating county to match other moneys, including loans, received by the county if needed for the costs of developmental activities approved by the department and the California Medical Assistance Commission.

(b) Funds may be provided to the county agencies selected as contractors under this article to assist in the design, development and installation of necessary program components. The award of these funds shall be based on criteria established by the department.

(Amended by Stats. 1991, Ch. 95, Sec. 6. Effective June 30, 1991.)



14087.57

Notwithstanding any provision of law, a member of a commission authorized by Section 14087.51 or 14087.54, or a member of any advisory committee to the commission, shall not be deemed to be interested in a contract entered into by the commission within the meaning of Article 4 (commencing with Section 1090) of Chapter 1 of Division 4 of Title 1 of the Government Code if all of the following apply:

(a) The member was appointed to represent the interests of physicians, health care practitioners, hospitals, pharmacies, or other health care organizations.

(b) The contract authorizes the member or the organization the member represents to provide services under the commission?s program.

(c) (1) The contract contains substantially the same terms and conditions as contracts entered into with other individuals or organizations that the member was appointed to represent.

(2) If the contract does not contain substantially the same terms and conditions, the member shall recuse himself or herself from making, participating in making, or in any way attempting to use his or her official position to influence the making of, a decision on the contract.

(d) The member does not influence or attempt to influence the commission or another member of the commission to enter into the contract in which the member is interested.

(e) The member discloses the interest to the commission and abstains from voting on the contract.

(f) The commission notes the member?s disclosure and abstention in its official records and authorizes the contract in good faith by a vote of its membership sufficient for the purpose without counting the vote of the interested member.

(Amended by Stats. 2002, Ch. 262, Sec. 1. Effective August 26, 2002.)



14087.58

(a) Notwithstanding any other provision of law, those records of a special commission formed pursuant to this article that reveal the commission?s rates of payment for health care services or the commission?s deliberative processes, discussions, communications, or any other portion of the negotiations with providers of health care services for rates of payment, shall not be required to be disclosed pursuant to the California Public Records Act, Chapter 5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, or any similar local law requiring the disclosure of public records. However, three years after a contract or contract amendment has been executed, the portion of the contract or contract amendment relating to the rates of payment shall be open to inspection under Chapter 3.5 (commencing with Section 6250) of Division 7 of Title I of the Government Code.

(b) Notwithstanding the California Public Records Act, or Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of, and Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of, the Government Code, or any other provision of state or local law requiring disclosure of public records, those health care peer review and quality assessment records of a special commission authorized by this article, or a committee thereof, shall not be subject to disclosure. These records and proceedings of any such commission or committee and individual members of the commission or committee thereof shall be afforded all immunities, privileges, and protections available to ?peer review bodies? as defined under Section 805 of the Business and Professions Code, including the protections of Section 1157 of the Evidence Code.

(Added by Stats. 1995, Ch. 523, Sec. 3. Effective October 4, 1995.)



14087.6

A county that has contracted for the provision of services pursuant to this article may provide the services directly to recipients, or arrange for any or all of the services to be provided by subcontracting with primary care providers, health maintenance organizations, insurance carriers, or other entities or individuals. The subcontracts may utilize a prospectively negotiated reimbursement rate, fee-for-service, retainer, capitation, or other basis for payment. The rate of payment established under the contract shall not exceed the total per capita amount that the department estimates would be payable for all services and requirements covered under the contract if all these services and requirements were to be furnished to Medi-Cal beneficiaries under the Medi-Cal fee-for-service program.

Counties that are responsible for providing health care under this chapter shall make efforts to utilize existing health service resources if these resources can be estimated by the county to result in lower total long-term costs and accessible quality care to persons served under this chapter. The granting of a certificate of need pursuant to the criteria set forth in Section 127200 of the Health and Safety Code or a certificate of exemption pursuant to the criteria set forth in Section 127175 of the Health and Safety Code shall satisfy the intent of this provision.

(Amended by Stats. 2005, Ch. 22, Sec. 226. Effective January 1, 2006.)



14087.61

(a) The counties contracting pursuant to subdivision (a) of Section 14087.5 may arrange for the delivery of Medi-Cal services to Medi-Cal beneficiaries, except that the counties may exclude all of the following:

(1) Long-term care services rendered by nursing facilities or all categories of intermediate care facilities for the developmentally disabled.

(2) Dental services.

(3) Services in any federal or state hospital.

(4) Home- or community-based care waivered services.

(b) Exclusion of these services shall be subject to the approval of the department and the California Medical Assistance Commission.

(Amended by Stats. 1990, Ch. 1329, Sec. 16. Effective September 26, 1990.)



14087.7

To the extent that a county chooses to contract with primary care providers pursuant to this article, the county shall ensure that designation forms and appropriate information concerning primary care providers are given to beneficiaries.

(Added by Stats. 1982, Ch. 328, Sec. 19. Effective June 30, 1982.)



14087.8

When the department has entered into a contract with a county pursuant to this article, the department shall, at a minimum, through a method independent of any agency of the county, monitor the level and quality of services provided in a county, as well as a county?s expenditures pursuant to the contract, and shall ensure conformity with federal law.

(Amended by Stats. 1983, Ch. 960, Sec. 3.)



14087.9

A combination of counties may contract with the department pursuant to this article for the provision of services.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 35. Effective July 28, 2009.)



14087.95

Counties contracting with the department pursuant to this article shall be exempt from the provisions of Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code for purposes of carrying out the contracts.

(Added by Stats. 1982, Ch. 1594, Sec. 48. Effective September 30, 1982.)






ARTICLE 2.81. Managed Health Care System for Los Angeles County

14087.96

The following definitions shall apply for purposes of this article:

(a) ?County? means the County of Los Angeles.

(b) ?Board of supervisors? means the Board of Supervisors of the County of Los Angeles.

(c) ?Commission? means the separate public agency established by the board of supervisors to operate a local initiative for health care in the county.

(d) ?Local initiative? means the health plan or plans and other health care programs owned or operated by the commission established under this article, and operated pursuant to the strategic plan.

(e) ?Medi-Cal managed care programs? means all those components of the Medi-Cal program that involve the restriction of access for Medi-Cal patients to particular providers or health plans and that involve managed care principles, including, but not limited to, programs such as those described in Article 2.7 (commencing with Section 14087.3), Article 2.8 (commencing with Section 14087.5), Chapter 8 (commencing with Section 14200), including pilot programs under Article 7 (commencing with Section 14490) thereof.

(f) ?Health care consumer? means a Medi-Cal beneficiary or any other person eligible to receive health care services under the local initiative, including parents, legal guardians, or conservators of Medi-Cal beneficiaries and people who will receive health care services under the local initiative.

(g) ?Health care consumer advocate? means an individual who, whether in a paid or unpaid capacity, represents the interests of Medi-Cal beneficiaries or people who will receive health care under the local initiative.

(h) ?Strategic plan? means the report issued on March 31, 1993, by the State Department of Health Services, entitled ?The State Department of Health Services? Plan for Expanding Medi-Cal Managed Care: Protecting Vulnerable Populations? or the report, as subsequently revised or amended.

(Amended by Stats. 2004, Ch. 454, Sec. 1. Effective January 1, 2005.)



14087.9605

(a) The board of supervisors may, by ordinance, resolution, or other action, establish a commission in order to meet the problems of delivery of publicly assisted medical care in the county and demonstrate ways of promoting quality care and cost efficiency. The health care services provided by the commission shall include, but are not limited to, services covered under this chapter provided on a coordinated managed care basis. The commission shall operate the local initiative that provides or arranges for the delivery of health care services in all or part of the geographic area of the county, in a manner that is consistent with managed care principles, techniques, and practices directed at ensuring cost-effective and adequate access to quality care, without discrimination on the basis of medical condition, diagnosis, or illness, in an amount, duration, and scope that is sufficient to reasonably achieve its purpose for enrollees in the local initiative. If the board of supervisors establishes a commission, all rights, powers, duties, privileges, and immunities vested in the county pursuant to the contract with the department under this article shall be vested in the commission.

(b) (1) The commission shall be considered a public entity that is a local unit of government and that is separate from the county, shall file the statement required by Section 53051 of the Government Code, and shall be considered a public entity for purposes of Division 3.6 (commencing with Section 810) of Title 1 of the Government Code. The commission, members of the commission, and employees of the commission shall be protected by the immunities applicable to public entities and public employees governed by Part 2 (commencing with Section 814) of Division 3.6 of Title 1 of the Government Code, except as provided by other statutes or regulations that apply expressly to the commission.

(2) The commission shall have all power necessary and appropriate to do all of the following:

(A) Operate programs involving health care services, including, but not limited to, the power to own and operate one or more health plans.

(B) To enter into agreements with any public or private entity or entities to provide or arrange for health care services on a capitated or noncapitated basis.

(C) To acquire, possess, and dispose of real or personal property.

(D) To employ personnel and contract for services required to meet its obligations.

(E) To sue or be sued.

(F) To enter into agreements under Chapter 5 (commencing with Section 6500) of Division 7 of Title 1 of the Government Code.

(3) The commission may enter into contracts with public and private health care providers to provide health care and related services to individuals enrolled in any health plan or health program operated as part of the local initiative.

(c) Nothing in this section shall be construed to authorize the commission to operate any health care program other than the local initiative described in the strategic plan as it currently exists or as it may be amended by the department.

(Amended by Stats. 2004, Ch. 228, Sec. 12.7. Effective August 16, 2004.)



14087.961

Governance of the commission shall be vested in a governing body consisting of 13 members, each of whom shall have a fiduciary duty to act in the best interest of the commission and the local initiative, nominated by the following entities, and appointed by the board of supervisors:

(a) Four members shall be nominated by the board of supervisors to represent the County of Los Angeles. No more than one member nominated by the board of supervisors shall be a member of the board of supervisors and each remaining member nominated by the board of supervisors shall possess experience as a health care administrator or as a health care provider.

(b) One member shall be a representative of private hospitals that have Medi-Cal disproportionate share status, or if that status no longer exists, that serve an equivalent patient population, who shall be nominated by the Hospital Association of Southern California.

(c) One member shall be a representative of private hospitals that do not have Medi-Cal disproportionate share status, who shall be nominated by the Hospital Association of Southern California.

(d) One member shall be a representative of free and community clinics, who shall be nominated by the Community Clinics Association of Los Angeles County.

(e) One member shall be a representative of federally qualified health centers, who shall be nominated by the Community Clinics Association of Los Angeles County, or if that status no longer exists, an equivalent group of health centers.

(f) One member shall be a physician representative, who shall be nominated by the Los Angeles County Medical Association, in consultation with other physician associations within the county.

(g) One member shall be a representative of Knox?Keene licensed prepaid health plans, who shall be nominated by the California Association of Health Plans.

(h) One member shall represent health care consumers, and at the time of being nominated, shall be a health care consumer. The initial nominee shall be nominated by the working group on the role of the consumer for the first nominee, and thereafter, by a process determined by the community advisory committee under which only health care consumers may nominate and vote for appointees.

(i) One member shall be a health care consumer advocate, who shall represent health care consumers. The initial nominee shall be nominated by the working group on the role of the consumer for the first nominee, and thereafter, by a process determined by the community advisory committee under which only health care consumers may nominate and vote for appointees.

(j) One member shall be a children?s health care provider representative, who shall be nominated by the Children?s Planning Council as the coordinating entity for organizations and agencies providing direct services to, or advocacy for, children and families within the county.

(Amended by Stats. 2004, Ch. 454, Sec. 2. Effective January 1, 2005.)



14087.9615

(a) The composition of the 13-member governing body of the commission, as prescribed in Section 14087.961, shall be subject to alteration upon a two-thirds vote of the full membership of the governing body, if the action is also concurred in by an affirmative vote of at least four members of the board of supervisors; provided, however, no change in the composition of the governing board shall result in the elimination of representation by the county, private physicians, hospitals, and other providers, clinics, or consumers and consumer advocates.

(b) Notwithstanding subdivision (a), no governing body member shall be removed except as provided in Section 14087.964.

(Added by Stats. 1994, Ch. 632, Sec. 2.5. Effective September 20, 1994.)



14087.962

Members of the governing body shall either reside, be employed, or provide services in the geographic area served by the local initiative. Nominees shall be appointed to the governing body by the board of supervisors. The board of supervisors shall not deny appointment to a nominee described in subdivisions (b) to (j), inclusive, of Section 14087.961 without specific cause as set forth in Section 14087.964.

(Added by Stats. 1994, Ch. 632, Sec. 2.5. Effective September 20, 1994.)



14087.9625

(a) Members of the governing body of the commission shall serve four-year terms.

(b) Individuals shall be limited to serving on the governing body for two consecutive four-year terms or a maximum of 10 years.

(Amended by Stats. 2004, Ch. 454, Sec. 3. Effective January 1, 2005.)



14087.963

(a) The governing body of the commission shall establish rules for its proceedings. There shall be at least six meetings per year.

(b) (1) Each governing body member shall be entitled to one hundred dollars ($100) remuneration from commission funds for each governing body meeting attended, and may receive similar remuneration for attending meetings of committees of the governing body, except that the total remuneration for each governing body member for all meetings shall not exceed the sum of four hundred dollars ($400) per month, plus actual expenses incurred in attending these meetings at rates payable to county officers and employees.

(2) The per meeting rate and monthly limit of one hundred dollars ($100) and four hundred dollars ($400), respectively, may be increased by the governing body, subject to approval by the board of supervisors.

(Added by Stats. 1994, Ch. 632, Sec. 2.5. Effective September 20, 1994.)



14087.9635

(a) A majority of the members of the governing body shall constitute a quorum for the transaction of business, and all official acts of the governing body shall require the affirmative vote of a majority of the members present and voting.

(b) No official act shall be approved with less than the affirmative vote of four members of the governing body, unless the number of members prohibited from voting because of conflicts of interest precludes adequate participation in the vote.

(Added by Stats. 1994, Ch. 632, Sec. 2.5. Effective September 20, 1994.)



14087.964

A member of the governing body shall be removed from office if a majority of the members present and voting find that one or more of the following causes for removal exists:

(a) The member neither lives in, nor is employed in, the geographic area served by the local initiative.

(b) The member has been convicted of a crime involving corruption or any felony.

(c) The member has failed to attend three consecutive governing body meetings or a majority of the meetings in the most recent calendar year.

(d) The member has failed to discharge legal obligations as a member of a public agency.

(e) A request for removal has been submitted by the appropriate nominating entity in accordance with Section 14087.9645.

(Added by Stats. 1994, Ch. 632, Sec. 2.5. Effective September 20, 1994.)



14087.9645

A member of the governing body may be removed at the request of the entity that nominated the member. The entity that nominated a member may request removal of that member for any of the following reasons:

(a) Any of the causes listed in Section 14087.964.

(b) The member no longer meets the qualifications for office or the criteria applied by the nominating entity in selecting the member as its nominee.

(Added by Stats. 1994, Ch. 632, Sec. 2.5. Effective September 20, 1994.)



14087.965

(a) A request for removal under Section 14087.9645 shall be adopted by the nominating entity in the same manner as the nomination was adopted and shall be confirmed by a written request for removal delivered to the governing body, setting forth the grounds for removal.

(b) A removal under subdivision (a) shall be effective upon action by the governing body, that shall be taken at the first meeting following receipt of the written request.

(c) The nominating entity shall be legally responsible for improper removals.

(d) A nominating entity that requests removal of a governing body member shall nominate a successor within 60 days after the effective date of the removal.

(Added by Stats. 1994, Ch. 632, Sec. 2.5. Effective September 20, 1994.)



14087.9655

(a) The governing body shall establish a technical advisory committee to provide technical expertise to the governing body.

(b) Members of the committee shall include a medical school representative, an epidemiologist, a pharmacist, a representative of a nursing association, a home health care representative, a long-term care provider, a mental health care provider, a medical rehabilitation provider, and an expert on health care quality, or, in the alternative, other persons with health care expertise.

(c) The technical advisory committee shall meet on a regular basis, and shall make recommendations and reports to the governing body.

(Amended by Stats. 2001, Ch. 528, Sec. 1. Effective January 1, 2002.)



14087.9657

(a) The governing body shall establish a children?s health consultant advisory committee to provide to the governing body expertise on child, adolescent, and maternal health issues.

(b) Members of the committee shall include representatives of government health departments and school districts in the geographic area served by the local initiative, as well as medical professionals with background in pediatrics and obstetric care, or, in the alternative, other persons with health care expertise.

(c) The children?s health consultant advisory committee shall meet on a regular basis, and shall make recommendations and reports to the governing body.

(Added by Stats. 2001, Ch. 528, Sec. 2. Effective January 1, 2002.)



14087.966

(a) The governing body for each geographic region served by the local initiative shall establish a regional community advisory committee to ensure community involvement.

(b) Each regional community advisory committee shall have no more than 35 members, a majority of whom shall be consumers and consumer advocates, but may also include providers.

(c) (1) The chairpersons of the regional community advisory committees shall comprise an executive community advisory committee.

(2) It is the intent of the Legislature that a majority of the executive community advisory committee shall be consumers and consumer advocates, plus two at-large members.

(d) The executive community advisory committee shall make recommendations, and shall report on its activities, to the governing body and shall be able to place matters of the governing body?s agenda for consideration.

(Amended by Stats. 2004, Ch. 454, Sec. 4. Effective January 1, 2005.)



14087.9665

(a) The commission may borrow or receive funds from any person or entity as necessary to cover development costs and other actual or projected obligations of the local initiative.

(b) The county may lend funds to the commission upon such terms as the board of supervisors may establish.

(c) Notwithstanding any other provision of law, both the county and the commission shall be eligible to receive funding under subdivision (p) of Section 14163, and the local initiative shall be considered for all purposes to satisfy the requirements of subdivision (p) of Section 14163.

(Added by Stats. 1994, Ch. 632, Sec. 2.5. Effective September 20, 1994.)



14087.967

To the full extent permitted by federal law, the department and the commission may enter into contracts to provide or arrange for health care services for any or all persons who are eligible to receive benefits under the Medi-Cal program. The contracts may be on an exclusive or nonexclusive basis, and shall include payment provisions on any basis negotiated between the department and the commission. In addition, health plans or programs operated by the commission as part of the local initiative may also include, but are not limited to, individuals covered under Title 18 of the Social Security Act (Subchapter 18 (commencing with Section 1395) of Chapter 7 of Title 42 of the United States Code), individuals employed by public agencies and private businesses, and uninsured or indigent patients.

(Added by Stats. 1994, Ch. 632, Sec. 2.5. Effective September 20, 1994.)



14087.9675

(a) The auditor-controller of the county, at those intervals the auditor-controller deems appropriate, but no less frequently than annually, shall conduct a review of the fiscal condition of the commission, report the findings to the commission and the board of supervisors, and provide a copy of the findings to any public agency upon request.

(b) At the county auditor-controller?s discretion, other operational or financial audits of the commission may be conducted.

(c) Upon the written request of the county auditor-controller, the commission shall provide full access to all commission records and documents as necessary to allow the county auditor-controller to perform the activities authorized by this section.

(Added by Stats. 1994, Ch. 632, Sec. 2.5. Effective September 20, 1994.)



14087.968

Notwithstanding any other provision of law, the county shall not be liable for any damages or losses, whether financial or in any other form, that may result from the reliance of any person, entity, or agency on the actions or omissions of, or the findings made by, the auditor-controller under this section.

(Added by Stats. 1994, Ch. 632, Sec. 2.5. Effective September 20, 1994.)



14087.9685

(a) Notwithstanding any other provision of law, any obligation of the commission and its local initiative, statutory, contractual, or otherwise, shall be an obligation solely of the commission and shall not be an obligation of the county or of the state. Except as otherwise provided in this article, neither the county nor the state shall be liable for any act or omission of the commission.

(b) Except as agreed to by contract with the county, no liability of the commission shall become an obligation of the county upon either termination of the commission and its local initiative or the liquidation or disposition of the commission?s remaining assets.

(c) All claims for money damages against the commission shall be governed by Part 3 (commencing with Section 900) and Part 4 (commencing with Section 940) of Division 3.6 of Title 1 of the Government Code, except as otherwise provided by other statutes or regulations that expressly apply to the commission.

(Added by Stats. 1994, Ch. 632, Sec. 2.5. Effective September 20, 1994.)



14087.969

(a) Notwithstanding any other provision of law, neither a member of the governing body of the commission nor a member of any advisory panel to the governing body shall be deemed to be interested in a contract or amendment to a contract entered into by the commission within the meaning of Article 4 (commencing with Section 1090) of Chapter 1 of Division 4 of Title 1 of the Government Code if all of the following conditions are satisfied:

(1) The board of supervisors or the governing body appointed the member to represent the interests of the county, physicians, health care practitioners, hospitals, pharmacies, other health care organizations, consumers, or consumer advocates. For purposes of this section, each group whose interests are described in this paragraph shall be referred to as a stakeholder.

(2) The contract or the contract as amended authorizes individuals or organizations in the same stakeholder group that the member was appointed to represent to provide services under the local initiative.

(3) The contract or the contract as amended contains substantially the same terms and conditions as contracts entered into with other individuals or organizations in the same stakeholder group that the member was appointed to represent.

(4) The contract or the contract as amended does not specifically authorize the member or the member?s organization, as defined in paragraph (1) of subdivision (e), to provide services under the local initiative.

(b) If paragraphs (1) to (3), inclusive, of subdivision (a) are satisfied but the contract or the contract as amended would specifically authorize the member or the member?s organization to provide services under the local initiative, the contract approved by the governing body of the commission shall be deemed to comply with Section 1090 of the Government Code if the member abstains from voting on the contract or amendment to the contract, the member discloses the interest to the governing body or the advisory panel, whichever is applicable, the governing body or advisory panel notes the disclosure and the abstention in its official records, the member does not influence or attempt to influence the governing body, the advisory panel, or any member of the governing body or advisory panel to enter into the particular contract or the contract as amended, and the governing body or advisory panel authorizes the contract or amendment to the contract in good faith only by a vote of its membership sufficient for the purpose without counting the vote of the member.

(c) Notwithstanding any other provision of law, income from a contractor under the local initiative to a member or to a member?s organization, as defined in paragraph (1) of subdivision (e), which is unrelated income, as defined in paragraph (2) of subdivision (e), shall not cause the member of the governing body of the commission or the member of the advisory panel to the governing body to be deemed to be interested in the contract or amendment to the contract for purposes of Article 4 (commencing with Section 1090) of Chapter 1 of Division 4 of Title 1 of the Government Code, if the contract or the contract as amended contains substantially the same terms and conditions as contracts entered into with other contractors in the same stakeholder group that is the source of the unrelated income.

(d) If the particular contract or the contract as amended does not contain substantially the same terms and conditions as contracts entered into with other contractors in the same stakeholder group that is the source of the unrelated income, the contract approved by the governing body of the commission shall be deemed to comply with Section 1090 of the Government Code if the member abstains from voting on the contract or amendment to the contract, the member discloses the interest to the governing body or the advisory panel, whichever is applicable, the governing body or advisory panel notes the disclosure and abstention in its official records, the member does not influence or attempt to influence the governing body to enter into the particular contract or the contract as amended, and the governing body or advisory panel authorizes the contract or amendment to the contract in good faith only by a vote of its membership sufficient for that purpose without counting the vote of the member.

(e) For purposes of this section, the following definitions shall apply:

(1) ?Member?s organization? means an entity for which the member serves as an employee, officer, board member, or consultant, or in which the member has any other financial interest for purposes of Article 4 (commencing with Section 1090) of Chapter 1 of Division 4 of Title 1 of the Government Code.

(2) ?Unrelated income? means income that is not related to, or is not for providing services under, the local initiative.

(Amended by Stats. 2004, Ch. 454, Sec. 5. Effective January 1, 2005.)



14087.9695

The department, if at no state General Fund expense, may take all appropriate steps, in cooperation with the county and the commission, to obtain approval for a demonstration or pilot project under applicable federal laws, including, but not limited to, Section 1315 of Title 42 of the United States Code, in connection with the local initiative in the county. The project may include Medi-Cal coverage for enrollees in the local initiative who otherwise would not be covered under the Medi-Cal program. The project shall not be used to curtail existing rights with respect to eligibility and services for the Medi-Cal population, nor to obtain federal waivers of the payment provisions applicable to federally qualified health centers or noninstitutional providers under paragraphs (10), (13), (30), and (37) of subsection (a) of Section 1396a of Title 42 of the United States Code.

(Added by Stats. 1994, Ch. 632, Sec. 2.5. Effective September 20, 1994.)



14087.9697

In any transfer of functions from county employees to the commission, the commission shall continue to recognize the employee organization that represented the employees performing those functions at the time of the transfer of duties. The commission shall also be bound by the terms of any memorandum of understanding that is in effect as of the date of the transfer of functions for the duration thereof, or until replaced by a subsequent memorandum of understanding.

(Added by Stats. 1994, Ch. 632, Sec. 2.5. Effective September 20, 1994.)



14087.97

The commission shall be deemed to be a public agency that is a local unit of government for purposes of all grant programs and other funding and loan guarantee programs.

(Added by Stats. 1994, Ch. 632, Sec. 2.5. Effective September 20, 1994.)



14087.9705

(a) The commission shall obtain licensure as a health care service plan under Chapter 2.2 (commencing with Section 1340) of Division 3 of the Health and Safety Code.

(b) Commencing on the date that the commission first receives Medi-Cal capitated payments for the provision of health care services to Medi-Cal beneficiaries and the commission is in full compliance with all of the requirements regarding tangible net equity applicable to a health care service plan licensed under Chapter 2.2 (commencing with Section 1340) of Division 3 of the Health and Safety Code, all of the following provisions shall apply:

(1) The commission is authorized to select and design its automated management information system, subject to the requirement that the department, in cooperation with the commission, prior to making capitated payments, approve the system. The department shall test the system to ensure that the system is capable of producing detailed, accurate, and timely financial information on the financial condition of the commission, and any other information that is generally required by the department in its contracts with other local initiatives and with health care service plans.

(2) In addition to the reports required by the Department of Managed Health Care under Chapter 2.2 (commencing with Section 1340) of Division 3 of the Health and Safety Code and the rules of the Director of the Department of Managed Health Care adopted and promulgated thereunder, the commission shall provide, on a monthly basis, to the department, the Department of Managed Health Care, and the members of the commission a copy of the automated report described in subdivision (a) and a projection of assets and liabilities, including those that have been incurred but not reported, with an explanation of material increases or decreases in current or projected assets and liabilities. The explanation of increases and decreases in assets or liabilities shall be provided, upon request, to a hospital, independent physicians? practice association, or community clinic that has contracted with the commission to provide health care services.

(3) In addition to the reporting and notification requirements to which the commission is subject under Chapter 2.2 (commencing with Section 1340) of Division 3 of the Health and Safety Code, the chief executive officer or director of the commission shall immediately notify the department, the Department of Managed Health Care, and the members of the commission, in writing, of any fact or facts that, in the chief executive officer?s or director?s reasonable and prudent judgment, is likely to result in the commission being unable to meet its financial obligations. The written notice shall describe the fact or facts, the anticipated financial consequences, and the actions that will be taken to address the anticipated consequences.

(4) In no event shall the Department of Managed Health Care waive or vary, nor shall the department request the Department of Managed Health Care to waive or vary, the tangible net equity requirements for a commission under Chapter 2.2 (commencing with Section 1340) of Division 3 of the Health and Safety Code after three years after the date of the commencement of capitated payments to the commission. Until the commission is in compliance with all of the tangible net equity requirements under Chapter 2.2 (commencing with Section 1340) of Division 3 of the Health and Safety Code and the rules of the Director of the Department of Managed Health Care adopted and promulgated thereunder, the commission shall develop a stop-loss program that is appropriate to the risks of the commission. The stop-loss program shall be subject to the approval of the department and the Department of Managed Health Care.

(5) In the event the commission votes to file a petition of bankruptcy, or the board of supervisors notifies the department that it intends to terminate the commission, the department shall immediately transfer the commission?s Medi-Cal beneficiaries to other managed care contractors, when the contractors are available, and the contractors are able to demonstrate that they can absorb the increased enrollment without detriment to the provision of health care services to their existing enrollees. To the extent that other managed care providers are unavailable or the department determines that the transfer to the other contractors to a fee-for-service reimbursement system is in the best interest of any particular beneficiary, the department shall make that transfer to the fee-for-service system, pending the availability of managed care contractors that can demonstrate that they can absorb the increased enrollment without detriment to the provision of health care services to their existing enrollees, or until the department determines that providing care to any particular beneficiary pursuant to a fee-for-service reimbursement system is no longer necessary to protect the continuity of care or other interests of the beneficiary. Beneficiaries who have been or who are scheduled to be transferred to a fee-for-service reimbursement system or managed care contractor may make a choice to be enrolled in another managed care system, if one is available, in full compliance with federal freedom-of-choice requirements.

(6) The commission shall submit to a review of financial records when the department determines, based on data reported by the commission or other data received by the department, that the commission will not be able to meet its financial obligations to health care providers contracting with the commission. If the department, pursuant to a review of financial records under this paragraph, determines that the commission will not be able to meet its financial obligation to contracting health care providers for the provision of health care services, the Director of Health Services shall immediately terminate the contract between the commission and the department and shall immediately transfer the commission?s Medi-Cal beneficiaries in accordance with paragraph (5) in order to ensure uninterrupted provision of health care services to beneficiaries and to minimize financial disruption. Beneficiary eligibility for Medi-Cal shall not be affected by this action. Beneficiaries who have been or who are scheduled to be transferred under paragraph (5) may make a choice to be enrolled in another managed care plan, if one is available, in full compliance with federal freedom-of-choice requirements.

(7) It is the intent of the Legislature that the department shall implement Medi-Cal capitated enrollments in a manner that ensures that appropriate levels of health care services will be provided to Medi-Cal beneficiaries and that appropriate levels of administrative services will be furnished to health care providers. The contract between the department and the commission shall authorize the department to administer the number of covered Medi-Cal enrollments in a manner that ensures that the commission?s provider network and administrative structure are able to provide appropriate and timely services to beneficiaries and to participating providers.

(8) In the event a commission is terminated, files for bankruptcy, or otherwise no longer functions for the purposes for which it was established, the county shall, with respect to compensation for provision of health care services to beneficiaries, occupy no greater or lesser status than any other health care provider in the disbursement of assets of the commission.

(9) Nothing in this section shall be construed to impair or diminish the authority of the Director of the Department of Managed Health Care under Chapter 2.2 (commencing with Section 1340) of Division 3 of the Health and Safety Code, nor shall any thing in this section be construed to reduce or otherwise limit the obligation of a commission licensed as a health care plan under Chapter 2.2 (commencing with Section 1340) of Division 3 of the Health and Safety Code to comply with the requirements of that chapter, and the rules of the Director of the Department of Managed Health Care adopted thereunder.

(Amended by Stats. 2000, Ch. 857, Sec. 86. Effective January 1, 2001.)



14087.971

(a) Contracts under this article between the department and the commission shall be on a nonbid basis and shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(b) It is the intent of the Legislature that the county shall, with respect to its medical facilities and programs, occupy no greater or lesser status than any other health care provider in negotiating with the commission for contracts to provide health care services.

(Added by Stats. 1994, Ch. 632, Sec. 2.5. Effective September 20, 1994.)



14087.9715

The Legislature intends that implementation of this article shall involve consultation and cooperative activities among various agencies of the state and county, and the commission. The Legislature finds and declares that those activities are in furtherance of the state?s goals and efforts. The activities of the commission and its local initiative shall be recognized as state action for purposes of all statutes and regulations relating to business competition.

(Added by Stats. 1994, Ch. 632, Sec. 2.5. Effective September 20, 1994.)



14087.972

Neither the commission nor its local initiative shall be considered to be an agency, division, department, or instrumentality of the county, and neither the commission nor its local initiative shall be subject to the personnel, procurement, or other operational rules of the county.

(Added by Stats. 1994, Ch. 632, Sec. 2.5. Effective September 20, 1994.)



14087.9722

(a) If the commission established pursuant to this article no longer functions for the purposes for which it was established, when the commission?s existing obligations have been satisfied or the commission?s assets have been exhausted, the board of supervisors may, by ordinance, resolution, or other action, terminate the commission.

(b) Prior to the termination of the commission, the board of supervisors shall notify the department of its intent to terminate the commission. Within 30 days of the notification, the department shall conduct an audit of the records of the commission to determine the liabilities and assets of the commission. The department shall report its findings to the board of supervisors within 10 days of the completion of the audit. The board of supervisors shall prepare a plan to liquidate or otherwise dispose of the assets of the commission and to pay the liabilities of the commission to the extent of the commission?s assets, and shall present the plan to the department within 30 days after receiving the department?s audit findings.

(c) Upon termination of the commission by the board of supervisors, the county shall manage any remaining assets of the commission until superseded by a plan approved by the department.

(d) All assets of the commission remaining after the payment of the liabilities of the commission pursuant to subdivision (b) shall be disposed of pursuant to the contract entered into between the state and the commission pursuant to Section 14087.

(Added by Stats. 1994, Ch. 632, Sec. 2.5. Effective September 20, 1994.)



14087.9725

(a) Nothing in this article shall be construed as amending the requirements of Section 17000.

(b) Nothing in this article shall be construed to preclude the department from expanding Medi-Cal managed care in ways other than those expressly provided in this article.

(Added by Stats. 1994, Ch. 632, Sec. 2.5. Effective September 20, 1994.)



14087.9730

(a) In an effort to determine whether children?s access to, and utilization of, vision care services can be increased by providing vision care services at schools, the department shall establish a pilot program in the County of Los Angeles that enables school districts to allow students enrolled in Medi-Cal managed care plans to receive vision care services at the schoolsite through the use of a mobile vision service provider. The vision care services available under this pilot program are limited to vision examinations and providing eyeglasses.

(b) The Medi-Cal managed care plans in the County of Los Angeles shall jointly identify and develop standards and participation criteria that the participating mobile vision service provider shall meet in order to be deemed qualified to participate in the pilot program, in consultation with the department and consistent with any applicable federal requirements governing Medicaid managed care contracts. In the event the Medi-Cal managed care plans have not developed standards and participation criteria by January 1, 2015, or by the scheduled start date of the pilot program if later, the department shall determine the standards and participating criteria for purposes of this pilot program.

(c) This section shall not be construed to preclude Los Angeles County school district students not enrolled in Medi-Cal managed care from accessing vision care services from a mobile vision service provider participating in this pilot program.

(d) Under the pilot program, if a school district in the County of Los Angeles enters into a written memorandum of understanding with a mobile vision care service provider allowing the provider to offer the vision care services described in this section to students, all of the following shall apply:

(1) The two Medi-Cal managed care plans in the County of Los Angeles shall contract with one or more mobile vision care service providers that meets the standards and participation criteria developed pursuant to subdivision (b) for the delivery of those vision care services to any student enrolled in the Medi-Cal managed care plan who chooses to receive his or her vision care services from the provider at that schoolsite. This contracting requirement is contingent upon agreement between each of the two Medi-Cal managed care plans in the County of Los Angeles and a mobile vision care service provider with respect to reimbursement rates applicable to the services under this pilot.

(2) Neither this pilot program nor the Medi-Cal managed care plan shall require that a Medi-Cal beneficiary receive the vision care services described in this section through a mobile vision care provider onsite at the school.

(3) Prior to a Medi-Cal beneficiary receiving mobile vision care services at the schoolsite, the parents, guardians, or legal representative of the student shall consent in writing to the Medi-Cal beneficiary receiving the services through a mobile vision care provider onsite at the school.

(e) An optometrist or ophthalmologist prescribing glasses to a Medi-Cal managed care beneficiary as part of services provided at a schoolsite by a mobile vision care service provider pursuant to this pilot program shall be enrolled in the Medi-Cal program as an Ordering/Referring/Prescribing provider. For any other purposes under the pilot program, the licensed health professional shall satisfy all requirements for enrollment as a provider in the Medi-Cal program.

(f) (1) The Medi-Cal managed care plan shall compensate the mobile vision services provider for the cost of the vision examination, dispensing of the lenses, and eyeglass frames.

(2) Ophthalmic eyeglasses lenses prescribed by optometrists or ophthalmologists for a Medi-Cal managed care plan enrollee as part of the services provided at a schoolsite by a mobile vision services provider shall be fabricated through optical laboratories the department contracts with pursuant to subdivision (b) of Section 14105.3.

(g) (1) The department shall annually adjust capitation rates for the Medi-Cal managed care plans operating in the County of Los Angeles as necessary to account for projected changes in the costs and utilization of the services provided pursuant to this section by mobile vision service providers.

(2) Capitation rate adjustments pursuant to this section shall be actuarially based and developed using projections of contingent events including targeted populations who will receive these services, and shall otherwise be in accordance with requirements necessary to secure federal financial participation.

(3) Capitation rate adjustments pursuant to this section shall be limited to those related to vision examinations, dispensing of lenses, and eyeglass frames. The fabrication of optical lenses pursuant to this section shall be paid on a fee-for-service basis in accordance with the department?s applicable contract under subdivision (b) of Section 14105.3.

(h) The pilot program shall last three years, starting no sooner than January 1, 2015, and concluding December 31, 2017, or three years from the start date of the pilot if later. The department shall evaluate the impact of the pilot program on access to, and utilization of, vision care services by children by monitoring the managed care plan utilization data for vision services, as well as the lens fabrication data.

(i) The department may terminate the pilot program at any time with 90 days advance notice to the Medi-Cal managed care plans for reasons that include, but are not limited to, any of the following:

(1) The department determines that the pilot program is resulting in a lower level of access to, or use of, vision care services for children under the participating health plans.

(2) The department determines that the pilot program is resulting in fraud, waste, or abuse of Medi-Cal funds.

(3) The department determines there is a lack of funding for the vision care services provided in the pilot program.

(j) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section and any applicable federal waivers and state plan amendments by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions, without taking regulatory action.

(k) The department shall obtain any federal approvals necessary to implement this section and to obtain federal matching funds to the maximum extent permitted by federal law.

(l) This section shall be implemented only if and to the extent all federal approvals are obtained and federal financial participation is available.

(m) This section shall be implemented only to the extent an annual appropriation is made available to the department each fiscal year for the specific purpose of implementing this section.

(n) If the department determines, pursuant to subdivision (h), that the pilot program is having a positive impact on access and utilization and that additional funds are available, the director may extend the pilot program described in this section to Medi-Cal managed care plans in other counties and applicable local jurisdictions. Any extension shall be implemented only to the extent that any additional and necessary federal approvals are obtained, and if sufficient funds are made available to participating plans for this purpose. The department may accept funding from private foundations in order to implement an extension under this subdivision to the extent that federal financial participation is available.

(o) The department shall post on its Internet Web site a notice that has terminated or expanded the pilot program, including identification of the geographic locations, and shall notify appropriate fiscal and policy committees of both houses of the Legislature.

(Added by Stats. 2014, Ch. 40, Sec. 4. Effective June 20, 2014. Note: See related declaration of intent in Stats. 2014, Ch. 40, Sec. 11.)






ARTICLE 2.82. Managed Health Care Expansion into Rural Counties

14087.98

(a) The purpose of this article is to provide a comprehensive program of managed health care plan services to Medi-Cal recipients residing in the following counties that currently receive Medi-Cal services on a fee-for-service basis: Alpine, Amador, Butte, Calaveras, Colusa, Del Norte, El Dorado, Glenn, Humboldt, Imperial, Inyo, Lake, Lassen, Mariposa, Modoc, Nevada, Mono, Placer, Plumas, San Benito, Shasta, Sierra, Siskiyou, Sutter, Tehama, Trinity, Tuolumne, and Yuba.

(b) The director may enter into exclusive or nonexclusive contracts on a bid or negotiated basis with one or more managed health care plans to provide a comprehensive program of managed health care plan services to Medi-Cal recipients residing in the counties described in subdivision (a). The director shall give special consideration to managed health care plans that meet all of the following:

(1) Have demonstrated experience in effectively serving Medi-Cal beneficiaries, including diverse populations.

(2) Have demonstrated experience in effectively partnering with public and traditional safety net health care providers.

(3) Have demonstrated experience in working with local stakeholders, including consumers, providers, advocates, and county officials, in plan oversight and in delivery of care.

(4) Have the lowest administrative costs.

(5) Show support from local county officials as demonstrated by an action of the county board of supervisors.

(6) Show recent successful experience with expansion of managed care to a rural area.

(7) Offer a quality improvement program for primary care providers.

(c) Contracts entered into or amended pursuant to this section shall be exempt from the provisions of Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code and Chapter 6 (commencing with Section 14825) of Part 5.5 of Division 3 of Title 2 of the Government Code.

(d) The managed health care plans that the department contracts with under this article shall comply with the requirements of Section 14087.48 and meet all of the following:

(1) Have Medi-Cal managed health care plan contract experience, or evidence of the ability to meet these contracting requirements.

(2) Be in good financial standing and meet licensure requirements under the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code), if applicable.

(3) Meet quality measures, which may include Medi-Cal and Medicare Healthcare Effectiveness Data and Information Set measures and other quality measures determined or developed by the department and the federal Centers for Medicare and Medicaid Services.

(e) The managed health care plans that the department contracts with under this article shall provide Medi-Cal beneficiaries with information about enrollment rights and options, plan benefits and rules, and care plan elements so that beneficiaries have the ability to make informed choices. This information shall be delivered in a format and language accessible to beneficiaries. The managed health care plans shall provide access to providers in compliance with applicable state and federal laws, including, but not limited to, physical accessibility and the provision of health plan information in alternative formats.

(f) The department shall conduct a stakeholder process including relevant stakeholders to ensure that beneficiaries, health care providers, and managed health care plans have an opportunity to provide input into the delivery model for these counties and to help ensure smooth care transitions for beneficiaries.

(g) Enrollment in a Medi-Cal managed health care plan or plans under this article shall be mandatory in order to receive services under Medi-Cal, except as otherwise provided by law.

(h) Each beneficiary or eligible applicant shall be informed that he or she may choose to continue an established patient-provider relationship if his or her treating provider is a primary care provider or clinic contracting with the managed health care plan, has the available capacity, and agrees to continue to treat that beneficiary or eligible applicant. The managed health care plans shall comply with continuity of care requirements in Section 1373.96 of the Health and Safety Code.

(i) (1) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section and amend regulations and orders adopted by the department by means of plan letters, plan or provider bulletins, or similar instructions, without taking regulatory action, until the time regulations are adopted. It is the intent of the Legislature that the department have temporary authority as necessary to implement program changes until completion of the regulatory process.

(2) The department shall adopt emergency regulations no later than July 1, 2014. The department may readopt any emergency regulation authorized by this section that is the same as or substantially equivalent to an emergency regulation previously adopted pursuant to this section. The initial adoption of emergency regulations implementing this section shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. Initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be exempt from review by the Office of Administrative Law.

(3) The initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each shall remain in effect for no more than 180 days, by which time final regulations may be adopted.

(j) The cost of any program established under this section shall not exceed the total amount that the department estimates it would pay for all services and requirements within the same geographic area under the fee-for-service Medi-Cal program.

(k) The department shall have exclusive authority to set the rates, terms, and conditions of managed health care plan contracts and contract amendments under this article. The director may include in the contract a provision for quality assurance withholding from the plan payment, to be paid only if quality measures identified in the plan contract are met.

(l) The department shall provide the fiscal and appropriate policy committees of the Legislature with quarterly updates, commencing January 1, 2014, and ending January 1, 2016, regarding the expansion of Medi-Cal managed care into the new counties authorized pursuant to this section. These updates shall include, but not be limited to, continuity of care requests, grievance and appeal rates, and utilization reports for the new counties.

(m) The department shall seek all necessary federal approvals to allow for federal financial participation in expenditures under this article. This article shall not be implemented until all necessary federal approvals have been obtained.

(n) This section shall be implemented only to the extent federal financial participation or funding is available.

(o) Notwithstanding subdivision (q) of Section 6254 of the Government Code, a contract or contract amendments executed by both parties after the effective date of the act adding this subdivision shall be considered a public record for purposes of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) and shall be disclosed upon request. This subdivision applies to contracts that reveal the department?s rates of payment for health care services, the rates themselves, and rate manuals.

(p) To implement this section, the department may contract with public or private entities. Contracts or amendments entered into under this section may be on an exclusive or nonexclusive basis and a noncompetitive bid basis and shall be exempt from the following:

(1) Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code and any policies, procedures, or regulations authorized by that part.

(2) Article 4 (commencing with Section 19130) of Chapter 5 of Part 2 of Division 5 of Title 2 of the Government Code.

(3) Review or approval of contracts by the Department of General Services.

(Added by Stats. 2012, Ch. 23, Sec. 78. Effective June 27, 2012.)






ARTICLE 2.9. Primary Care Provider Case Management

14088

(a) It is the purpose of this article to ensure that the Medi-Cal program shall be operated in the most cost-effective and efficient manner possible with the optimum number of Medi-Cal providers and shall ensure quality of care and known access to services.

(b) For the purposes of this article, the following definitions shall apply:

(1) ?Primary care provider? means either of the following:

(A) Any internist, general practitioner, obstetrician-gynecologist, pediatrician, family practice physician, nonphysician medical practitioner, or any primary care clinic, rural health clinic, community clinic or hospital outpatient clinic currently enrolled in the Medi-Cal program, which agrees to provide case management to Medi-Cal beneficiaries.

(B) A county or other political subdivision that employs, operates, or contracts with, any of the primary care providers listed in subparagraph (A), and that agrees to use that primary care provider for the purposes of contracting under this article.

(2) ?Primary care case management? means responsibility for the provision of referral, consultation, ordering of therapy, admission to hospitals, followup care, and prepayment approval of referred services.

(3) ?Designation form? or ?form? means a form supplied by the department to be executed by a Medi-Cal beneficiary and a primary care provider or other entity eligible pursuant to this article who has entered into a contract with the department pursuant to this article, setting forth the beneficiary?s choice of contractor and an agreement to be limited by the case management decisions of that contractor and the contractor?s agreement to be responsible for that beneficiary?s case management and medical care, as specified in this article.

(4) ?Emergency services? means health care services rendered by an eligible Medi-Cal provider to a Medi-Cal beneficiary for those health services required for alleviation of severe pain or immediate diagnosis and treatment of unforeseen medical conditions which if not immediately diagnosed and treated could lead to disability or death.

(5) ?Modified primary care case management? means primary care case management wherein capitated services are limited to primary care practitioner office visits only.

(6) ?Service area? means an area designated by either a single federal Postal ZIP Code or by two or more Postal ZIP Codes that are contiguous.

(c) For purposes of Medi-Cal managed care plans, as defined in subdivision (m) of Section 14016.5, ?nonphysician medical practitioner? means a physician assistant performing services under physician supervision in compliance with Chapter 7.7 (commencing with Section 3500) of Division 2 of the Business and Professions Code, a certified nurse-midwife performing services under physician supervision in compliance with Article 2.5 (commencing with Section 2746) of Chapter 6 of Division 2 of the Business and Professions Code, or a nurse practitioner performing services in collaboration with a physician pursuant to Chapter 6 (commencing with Section 2700) of Division 2 of the Business and Professions Code.

(Amended by Stats. 2013, Ch. 684, Sec. 4. Effective January 1, 2014.)



14088.05

For purposes of this article, ?primary care case management plan? means a primary care provider or other entity who has contracted with the department pursuant to this article.

(Amended by Stats. 1995, Ch. 859, Sec. 3. Effective January 1, 1996.)



14088.2

The primary care provider or other entity eligible pursuant to this article with whom a contract has been entered into pursuant to this article shall have responsibility for providing for case management as defined, pursuant to Section 14088.

(Amended by Stats. 1992, Ch. 1212, Sec. 3. Effective January 1, 1993.)



14088.4

(a) No reimbursement shall be provided, for any beneficiary receiving case management services, for any services covered by the contract entered into pursuant to this article, except emergency services and dental services, not authorized pursuant to case management decisions made by the appropriate contractor.

(b) Notwithstanding subdivision (a), a provider shall be reimbursed for covered services rendered to a beneficiary, when the department?s automated eligibility verification system, developed pursuant to Section 14042, fails to indicate that the beneficiary is subject to receiving case management services, provided that claims for these services meet all other requirements for valid claims under the program.

(Amended by Stats. 1992, Ch. 1212, Sec. 5. Effective January 1, 1993.)



14088.5

The beneficiary shall be permitted to disenroll from any contract entered into pursuant to this article upon request, except where prohibited under the provisions of any federal waivers obtained by the department.

(Amended by Stats. 1992, Ch. 1212, Sec. 6. Effective January 1, 1993.)



14088.6

In order to achieve maximum cost savings, the Legislature hereby determines that an expedited contract process for contracts under this article is necessary. Therefore, contracts under this article may be on a nonbid basis and shall be exempt from the provisions of Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(Amended by Stats. 1998, Ch. 834, Sec. 6. Effective January 1, 1999.)



14088.7

Primary care providers and other entities with whom a contract has been entered into pursuant to this article shall be exempt from Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code for purposes of carrying out the contracts.

(Amended by Stats. 1992, Ch. 1212, Sec. 7. Effective January 1, 1993.)



14088.8

(a) The department may establish modified primary care case management contracts pursuant to this article. This authority shall be subject to the department seeking and obtaining all necessary federal waivers to implement this section.

(b) In establishing modified primary care case management contracts pursuant to this article, the department may enter into contracts with providers whose application to develop a full primary care case management contract has been accepted by the department and who are working with the department to document, develop, and install the required systems, policies, and procedures. These contracts may provide for the following:

(1) The modified primary care case management contract would have effect only until the contractor?s full primary care case management contract is executed.

(2) The scope of services covered and the case management and utilization control responsibilities of the contractor may be more limited than under a full primary care case management.

(3) Formal enrollment of Medi-Cal beneficiaries with the contractor would occur but the contractor could be reimbursed on a fee-for-service basis for the services the contractor provides to them. Beneficiaries enrolling under the modified primary care case management contract would remain enrolled under the full primary care case management contract entered into by the contractor.

(4) Contractor quality of care requirements could be modified to reflect the contractor?s fee-for-service managed care mode of health care delivery.

(5) Evaluation by the department of the contractor?s efficiency, case management effectiveness and the calculation of any savings and savings sharing would reflect the temporary fee-for-service approach under which the contractor is operating.

(c) Contracts shall not be entered into by the department unless the waivers or revision to any existing waiver are granted by the federal government. The provisions for which appropriate federal waivers cannot be obtained shall not be implemented, but provisions for which waivers are either obtained or found to be unnecessary shall be unaffected by the inability to obtain federal waivers for other provisions.

(Amended by Stats. 1992, Ch. 722, Sec. 81. Effective September 15, 1992.)



14088.85

(a) The department may enter into primary care case management contracts with primary care providers that serve persons infected with human immunodeficiency virus (HIV). Except as otherwise provided in this section, contracts made pursuant to this section shall be subject to all the requirements of this article and regulations of the department.

(b) Primary care providers contracted with pursuant to this section may provide services exclusively to Medi-Cal eligible persons infected with HIV.

(c) Capitation payment rates for primary care providers under this section shall be calculated based on the equivalent fee-for-service costs of providing care to HIV infected patients rather than on the equivalent fee-for-service cost of providing care to all Medi-Cal patients.

(Added by Stats. 1992, Ch. 34, Sec. 1. Effective April 20, 1992.)



14088.12

Primary care case management contractors shall establish, maintain, and conduct an active, ongoing outreach and recruitment effort to add primary care and specialty providers to their networks to the extent necessary to meet the health care needs of their enrollees. Contractors shall submit to the department documentation regarding the participation and availability of primary care and specialty providers added to their network on or after enactment of this section. The department may enter into primary care case management contracts with children?s hospitals.

(Added by Stats. 1992, Ch. 722, Sec. 78. Effective September 15, 1992.)



14088.13

The department shall approve those Medi-Cal services for which the contractor is at risk that shall be provided in any contract or contracts for services under the primary care provider case management program. Medi-Cal services provided under any contract or contracts for services under this article shall be subject to review and approval by the department.

(Added by Stats. 1988, Ch. 1348, Sec. 11.)



14088.14

The department may enter into contracts pursuant to this article with nurse practitioners, acting within the scope of practice of a nurse practitioner, certified nurse midwives, acting within the scope of practice of a certified nurse midwife, and, for the purpose of providing services to populations with special medical problems, with any physician who has specialized in an area of medicine relevant to the special population to be served and who is currently enrolled in the Medi-Cal program.

(Amended by Stats. 2007, Ch. 188, Sec. 55. Effective August 24, 2007.)



14088.15

A plan shall not use false advertising or false statements to induce enrollment. No solicitation of enrollees shall include the granting or offering of any monetary or other valuable consideration for enrollment.

(Added by Stats. 1992, Ch. 1056, Sec. 3. Effective September 29, 1992.)



14088.16

The department or a county which has contracted for the provision of services pursuant to this article may, within service areas designated by the department, enter into contracts with primary care providers. The contracts shall be on a capitated rate or risk-sharing basis, or a combination of both. The rate of payment for services shall not vary solely according to the category of licensure of the facility in which the services are rendered by providers within each service area. The rate of payment established under the contract shall not exceed the total per capita amount which the department estimates would be payable for all services and requirements covered under the contract if all such services and requirements were to be furnished Medi-Cal beneficiaries under the Medi-Cal fee-for-service program.

Prior to entering into any contract for primary care case management under this chapter, the department shall provide public notice of its intent to enter into such a contract. Furthermore, the department shall develop specific criteria for evaluating potential contractors which ensure that all types of primary care providers are given equal consideration in the contractor selection process.

(Added by renumbering Section 14088.1 by Stats. 1988, Ch. 1348, Sec. 7.)



14088.17

(a) The department may contract under this article, on an exclusive or nonexclusive basis, with an established professional organization with a membership which consists of physicians who engage in the types of practices or who provide services in the locations set forth in subdivision (a) of Section 14088.

(b) (1) A contract under this section shall be implemented in a manner consistent with any federal waivers which are obtained by the department to enable such an arrangement.

(2) Where federal waivers permit restrictions on beneficiary freedom of choice, the contract shall provide covered Medi-Cal beneficiaries with an initial choice of a primary care physician and a procedure through which a beneficiary may change primary care physicians with good cause.

(c) This section shall apply only to the provision of services to beneficiaries who, for purposes of Medi-Cal eligibility determination, are residents of Lake County, Mendocino County, or Sonoma County.

(Added by Stats. 1988, Ch. 745, Sec. 1.)



14088.18

(a) In order to increase the number of nonprofit providers under this article, the department may enter into contracts each fiscal year under this section with eligible nonprofit organizations to provide a one-time interest-bearing loan, repayable at the Pooled Money Investment Account rate, to that eligible organization.

(b) Contracts entered into pursuant to this section shall be limited to contracts within those counties where the department does not have contracts authorized by this article on the effective date of this section.

(c) Any loan entered into pursuant to this section shall not exceed one hundred thousand dollars ($100,000).

(d) The department shall adopt standards and procedures for loan applications and repayment of the loans made pursuant to this section.

(e) The department shall make no loan pursuant to this section until the department has made savings payments to contractors who have entered into contracts under this article on or before the effective date of this section.

(f) For purposes of this section, ?eligible nonprofit organization? means any organization which meets all of the following requirements:

(1) The organization is exempt from taxation under Section 501(c)(3) or 501(c)(25)(C)(iii) of the federal Internal Revenue Code.

(2) The organization is organized to provide health care to the medically underserved and to provide services in service areas.

(Amended by Stats. 1998, Ch. 834, Sec. 5. Effective January 1, 1999.)



14088.19

(a) The department may enter into primary care case management contracts pursuant to this article with any health care service plan that is licensed by the Director of the Department of Managed Health Care pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code).

The terms of the contracts entered into pursuant to this section shall be exempt from those provisions of Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code that regulate health care service plan contracts. Nothing in this section shall preclude the Director of the Department of Managed Health Care from otherwise regulating a health care service plan subject to the Knox-Keene Health Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code).

(b) When a health care service plan enters into a contract pursuant to this article and also pursuant to Chapter 8 (commencing with Section 14200), there shall be no duplication of service areas between the two contracts without prior written approval by the department.

(Amended by Stats. 2000, Ch. 857, Sec. 87. Effective January 1, 2001.)



14088.22

Sections 14408, 14409, 14410, and 14411 shall apply to primary care case management plans.

(Amended by Stats. 1995, Ch. 859, Sec. 4. Effective January 1, 1996.)



14088.23

(a) The department may apply one or more of the following sanctions against any contractor for failure to comply with the requirements of this article, regulations adopted by the department, the contract between the contractor and the department, or for other good cause shown. Good cause includes, but is not necessarily limited to, three repeated and uncorrected findings of serious deficiencies that have the potential to endanger patient care, as defined by the department in accordance with this section, identified in the medical audits conducted by the department:

(1) Terminate the contract.

(2) Suspend enrollment and marketing activities.

(3) Require the contractor to suspend or terminate personnel of the contractor or to terminate participation by subcontractors specified by the department.

(4) Impose civil penalties not to exceed ten thousand dollars ($10,000) per violation pursuant to regulations adopted by the director. Unless imposed in error, penalties shall not be returned to the plan.

(5) Take other appropriate action as determined necessary by the department.

(b) The department shall give the contractor and any other persons who may be directly interested not less than 30 days? notice of its intention to impose any of the sanctions authorized by this section.

(c) The notice required by subdivision (b) shall be written, and shall specify each requirement that has not been met, the proposed effective date of the sanction or sanctions, and the amount and duration of each proposed sanction.

(d) (1) Within five working days after the receipt of the written notice required by subdivision (b), the contractor may submit notice of its intent to comply with the requirements specified in the written notice.

(2) If the contractor submits the notice of intent authorized by paragraph (1), the department shall allow the contractor to demonstrate its compliance with the requirements specified in the department?s written notice. Substantial compliance shall be achieved within 30 calendar days from the date of the submission of the notice of intent to comply by the contractor. Within 15 days following the completion of the 30-day compliance correction period, the department shall review the corrective actions taken by the contractor and, if appropriate, approve those actions.

(3) If a contractor subject to notice to apply sanctions under subdivision (b) does not demonstrate appropriate corrective compliance within the 30-day corrective action period or does not submit a notice of intent to comply with the requirements specified in the notice required by subdivision (b), the department shall notify the contractor, in writing, of the effective date and terms of the sanction or sanctions applied pursuant to this section.

(4) The department may make one or more of the following temporary suspension orders as an immediate sanction: temporarily suspend enrollment activities, temporarily suspend marketing activities, require the contractor temporarily to suspend specified personnel of the contractor, or require the contractor temporarily to suspend participation by a specified subcontractor. The temporary suspension orders may be effective beginning on the first day after the expiration of the 30-day compliance correction period, if the contractor submitted a notice of intent to comply, but has not demonstrated appropriate corrective action, or beginning on the first day after the notice required by subdivision (b) if the contractor did not submit a notice of intent to comply. All other sanctions shall be effective no earlier than 20 days after the notice specified in paragraph (3).

(5) If the department issues a temporary suspension order as an immediate sanction, it shall notify the contractor of the nature and effective date of the temporary suspension and at the same time shall serve the provider with an accusation. Upon receipt of a notice of defense filed by the contractor, the department shall, within 15 days, set the matter for hearing, which shall be held as soon as possible, but not later than 30 days after receipt of the notice of hearing by the contractor. The hearing may be continued at the request of the contractor if a continuance is necessary to permit presentation of an adequate defense. The temporary suspension order shall remain in effect until the hearing is completed and the department has made a final determination on the merits. However, the temporary suspension order shall be deemed vacated if the director fails to make a final determination on the merits within 60 days after the original hearing has been completed.

(6) A contractor may request a hearing in connection with any sanctions applied pursuant to this section, other than those contained in a temporary suspension order, within 15 working days after the notice of the effective date of the sanctions has been given pursuant to paragraph (3), by sending a letter so stating to the address specified in the notice. The department shall stay implementation of the sanction upon receipt of the request for a hearing. Implementation of the sanction shall remain stayed until the effective date of the final decision of the department.

(7) Except as otherwise provided herein, all hearings to review the imposition of sanctions, including temporary suspension orders, shall be held pursuant to the procedures set forth in Section 100171 of the Health and Safety Code.

(e) The department may collect civil penalties imposed pursuant to this section by withholding the amount of the penalty from capitation payments owed by the department to the contractor.

(Amended by Stats. 1997, Ch. 220, Sec. 35. Effective August 4, 1997.)



14088.25

(a) The department may conduct onsite reviews of a provider or facility that has agreed with the primary care case management contractor or a potential contractor to provide services to beneficiaries enrolled with the contractor. These reviews may be for purposes such as evaluating the capabilities of potential contractors, monitoring quality of care, investigating complaints, and ensuring contractor compliance with the terms of the contract entered into pursuant to this article.

(b) Prior to adding a provider or facility to an existing network of providers and facilities, the primary care case management contractor shall submit a complete prequalification package to the department. The department shall provide to the contractor written acknowledgment that the package is complete within 10 working days.

(c) (1) If the provider or facility proposed for addition to the contractor?s existing network is currently enrolled in the Medi-Cal program, the provider or facility may begin treating beneficiaries enrolled with the contractor immediately upon the contractor?s receipt of the acknowledgment required by subdivision (b), subject to paragraph (2) and subdivision (d).

(2) Whenever warranted, the department may rescind the privilege provided for in paragraph (1) by advance notification to the contractor, pending the onsite review required by subdivision (d). Notification shall be in writing and describe the conditions that support the rescission of the privilege.

(d) (1) The department shall conduct an onsite review of the provider or facility within a reasonable period of time after receipt of the package, which shall be not more than 60 days after receipt of the package, unless there are extenuating circumstances.

(2) The department shall notify the contractor in writing of the department?s final decision on the request to add the provider or facility to the contractor?s existing network within 10 working days of the date of the review.

(e) In the conduct of the onsite review of the provider or facility, the department shall not condition approval of the site on adherence by the provider or facility to requirements that are not contained in any statute, regulation, or commonly accepted community standard of medical practice that directly applies to the category of provider or facility being inspected. This subdivision does not, however, relieve the contractor of any obligations under the contract entered into pursuant to this article.

(Amended by Stats. 2007, Ch. 188, Sec. 56. Effective August 24, 2007.)






ARTICLE 2.91. Geographic Managed Care Pilot Project

14089

(a) The purpose of this article is to provide a comprehensive program of managed health care plan services to Medi-Cal recipients residing in clearly defined geographical areas. It is, further, the purpose of this article to create maximum accessibility to health care services by permitting Medi-Cal recipients the option of choosing from among two or more managed health care plans or fee-for-service managed case arrangements, including, but not limited to, health maintenance organizations, prepaid health plans, and primary care case management plans. Independent practice associations, health insurance carriers, private foundations, and university medical centers systems, not-for-profit clinics, and other primary care providers, may be offered as choices to Medi-Cal recipients under this article if they are organized and operated as managed care plans, for the provision of preventive managed health care plan services.

(b) The department may seek proposals and then shall enter into contracts based on relative costs, extent of coverage offered, quality of health services to be provided, financial stability of the health care plan or carrier, recipient access to services, cost-containment strategies, peer and community participation in quality control, emphasis on preventive and managed health care services and the ability of the health plan to meet all requirements for both of the following:

(1) Certification, where legally required, by the Director of the Department of Managed Health Care and the Insurance Commissioner.

(2) Compliance with all of the following:

(A) The health plan shall satisfy all applicable state and federal legal requirements for participation as a Medi-Cal managed care contractor.

(B) The health plan shall meet any standards established by the department for the implementation of this article.

(C) The health plan receives the approval of the department to participate in the pilot project under this article.

(c) (1) (A) The proposals shall be for the provision of preventive and managed health care services to specified eligible populations on a capitated, prepaid, or postpayment basis.

(B) Enrollment in a Medi-Cal managed health care plan under this article shall be voluntary for beneficiaries eligible for the federal Supplemental Security Income for the Aged, Blind, and Disabled Program (Subchapter 16 (commencing with Section 1381) of Chapter 7 of Title 42 of the United States Code).

(2) The cost of each program established under this section shall not exceed the total amount that the department estimates it would pay for all services and requirements within the same geographic area under the fee-for-service Medi-Cal program.

(d) (1) An eligible beneficiary shall be entitled to enroll in any health care plan contracted for pursuant to this article that is in effect for the geographic area in which he or she resides. The department shall make available to recipients information summarizing the benefits and limitations of each health care plan available pursuant to this section in the geographic area in which the recipient resides. A Medi-Cal or CalWORKs applicant or beneficiary shall be informed of the health care options available regarding methods of receiving Medi-Cal benefits. The county shall ensure that each beneficiary is informed of these options and informed that a health care options presentation is available.

(2) No later than 30 days following the date a Medi-Cal or CalWORKs recipient is informed of the health care options described in paragraph (1), the recipient shall indicate his or her choice, in writing, of one of the available health care plans and his or her choice of primary care provider or clinic contracting with the selected health care plan. Notwithstanding the 30-day deadline set forth in this paragraph, if a beneficiary requests a directory for the entire service area within 30 days of the date of receiving an enrollment form, the deadline for choosing a plan shall be extended an additional 30 days from the date of that request.

(3) The health care options information described in this subdivision shall include the following elements:

(A) Each beneficiary or eligible applicant shall be provided, at a minimum, with the name, address, telephone number, and specialty, if any, of each primary care provider, by specialty or clinic participating in each managed health care plan option through a personalized provider directory for that beneficiary or applicant. This information shall be presented under the geographic area designations by the name of the primary care provider and clinic, and shall be updated based on information electronically provided monthly by the health care plans to the department, setting forth changes in the health care plan provider network. The geographic areas shall be based on the applicant?s residence address, the minor applicant?s school address, the applicant?s work address, or any other factor deemed appropriate by the department, in consultation with health plan representatives, legislative staff, and consumer stakeholders. In addition, directories of the entire service area, including, but not limited to, the name, address, and telephone number of each primary care provider and hospital, of all Geographic Managed Care health plan provider networks shall be made available to beneficiaries or applicants who request them from the health care options contractor. Each personalized provider directory shall include information regarding the availability of a directory of the entire service area, provide telephone numbers for the beneficiary to request a directory of the entire service area, and include a postage-paid mail card to send for a directory of the entire service area. The personalized provider directory shall be implemented as a pilot project in Sacramento County pursuant to this article, and in Los Angeles County (Two-Plan Model) pursuant to Article 2.7 (commencing with Section 14087.305). The content, form, and geographic areas used shall be determined by the department in consultation with a workgroup to include health plan representatives, legislative staff, and consumer stakeholders, with an emphasis on the inclusion of stakeholders from Los Angeles and Sacramento Counties. The personalized provider directories may include a section for each health plan. Prior to implementation of the pilot project, the department, in consultation with consumer stakeholders, legislative staff, and health plans, shall determine the parameters, methodology, and evaluation process of the pilot project. The pilot project shall thereafter be in effect for a minimum of two years. Following two years of operation as a pilot project in two counties, the department, in consultation with consumer stakeholders, legislative staff, and health plans, shall determine whether to implement personalized provider directories as a permanent program statewide. If necessary, the pilot project shall continue beyond the initial two-year period until this determination is made. This pilot project shall only be implemented to the extent that it is budget neutral to the department.

(B) Each beneficiary or eligible applicant shall be informed that he or she may choose to continue an established patient-provider relationship in a managed care option, if his or her treating provider is a primary care provider or clinic contracting with any of the health plans available and has the available capacity and agrees to continue to treat that beneficiary or eligible applicant.

(C) Each beneficiary or eligible applicant shall be informed that if he or she fails to make a choice, he or she shall be assigned to, and enrolled in, a health care plan.

(4) At the time the beneficiary or eligible applicant selects a health care plan, the department shall, when applicable, encourage the beneficiary or eligible applicant to also indicate, in writing, his or her choice of primary care provider or clinic contracting with the selected health care plan.

(5) Commencing with the implementation of a geographic managed care project in a designated county, a Medi-Cal or CalWORKs beneficiary who does not make a choice of health care plans in accordance with paragraph (2), shall be assigned to and enrolled in an appropriate health care plan providing service within the area in which the beneficiary resides.

(6) If a beneficiary or eligible applicant does not choose a primary care provider or clinic, or does not select a primary care provider who is available, the health care plan selected by or assigned to the beneficiary shall ensure that the beneficiary selects a primary care provider or clinic within 30 days after enrollment or is assigned to a primary care provider within 40 days after enrollment.

(7) A Medi-Cal or CalWORKs beneficiary dissatisfied with the primary care provider or health care plan shall be allowed to select or be assigned to another primary care provider within the same health care plan. In addition, the beneficiary shall be allowed to select or be assigned to another health care plan contracted for pursuant to this article that is in effect for the geographic area in which he or she resides in accordance with Section 1903(m)(2)(F)(ii) of the Social Security Act.

(8) The department or its contractor shall notify a health care plan when it has been selected by or assigned to a beneficiary. The health care plan that has been selected or assigned by a beneficiary shall notify the primary care provider that has been selected or assigned. The health care plan shall also notify the beneficiary of the health care plan and primary care provider selected or assigned.

(9) This section shall be implemented in a manner consistent with any federal waiver that is required to be obtained by the department to implement this section.

(e) A participating county may include within the plan or plans providing coverage pursuant to this section, employees of county government, and others who reside in the geographic area and who depend upon county funds for all or part of their health care costs.

(f) Funds may be provided to prospective contractors to assist in the design, development, and installation of appropriate programs. The award of these funds shall be based on criteria established by the department.

(g) In implementing this article, the department may enter into contracts for the provision of essential administrative and other services. Contracts entered into under this subdivision may be on a noncompetitive bid basis and shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(h) Notwithstanding any other provision of law, on and after the effective date of the act adding this subdivision, the department shall have exclusive authority to set the rates, terms, and conditions of geographic managed care contracts and contract amendments under this article. As of that date, all references to this article to the negotiator or to the California Medical Assistance Commission shall be deemed to mean the department.

(i) Notwithstanding subdivision (q) of Section 6254 of the Government Code, a contract or contract amendments executed by both parties after the effective date of the act adding this subdivision shall be considered a public record for purposes of the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) and shall be disclosed upon request. This subdivision includes contracts that reveal the department?s rates of payment for health care services, the rates themselves, and rate manuals.

(Amended by Stats. 2012, Ch. 728, Sec. 201. Effective January 1, 2013.)



14089.05

(a) (1) The department may implement a multiplan project in the County of San Diego, upon approval of the Board of Supervisors of the County of San Diego, for the provision of benefits under this chapter to eligible Medi-Cal recipients. The multiplan project implemented in San Diego County pursuant to this section shall provide diagnostic, therapeutic, and preventive services provided under the Medi-Cal program, and additional benefits including, but not limited to, medical-related transportation, comprehensive patient management, and referral to other support services.

(2) The County of San Diego shall be eligible to receive funds transferred pursuant to paragraph (1) of subdivision (p) of Section 14163 for the development and implementation of this section. These funds in the amount allocated by the department for the County of San Diego shall be paid by the department upon the enactment of this section to the County of San Diego to reimburse a portion of the costs of the development of the project. To the full extent permitted by state and federal law, these funds shall be distributed by the department for expenditure by the County of San Diego in a manner that qualifies for federal financial participation under the Medicaid Program and the department shall expedite the payment of the federal funds to the County of San Diego. The department shall seek additional state, federal, and other funds to pay for costs that are incurred by the County of San Diego to develop the multiplan project in excess of the payment required by this section, and the department shall assist the county in obtaining the additional funds.

(b) (1) The County of San Diego may establish two advisory boards, one of which shall be composed of consumer representatives and the other of which shall be composed of health care professional?s representatives. Each board shall advise the Department of Health Services of the County of San Diego and review and comment on all aspects of the implementation of the multiplan project. At least one of the members of each advisory board shall be appointed by the board of supervisors. The board of supervisors shall establish a number of members to serve on each advisory board, with each supervisor to appoint an equal number of members from his or her district. Each advisory board shall vote on all pilot project policies and issues that are submitted to the board of supervisors.

(2) Notwithstanding any other provision of law, a member of an advisory board established pursuant to this section shall not be deemed to be interested in a contract entered into by the department within the meaning of Article 4 (commencing with Section 1090) of Chapter 1 of Division 4 of Title 1 of the Government Code if the member is a Medi-Cal recipient or if all of the following apply:

(A) The member was appointed to represent the interests of physicians, health care practitioners, hospitals, pharmacies, or other health care organizations.

(B) The contract authorizes the member or the organization the member represents to provide Medi-Cal services under the multiplan project.

(C) The contract contains substantially the same terms and conditions as contracts entered into with other individuals or organizations the member was appointed to represent.

(D) The member does not influence or attempt to influence the joint advisory board or another member of the joint advisory board to recommend that the department enter into the contract in which the member is interested.

(E) The member discloses the interest to the joint advisory board and abstains from voting on any recommendation on the contract.

(F) The advisory board notes the member?s disclosure and abstention in its official records.

(3) Members of the advisory boards shall not be paid compensation for activities relating to their duties as members, but members who are Medi-Cal recipients shall be reimbursed an appropriate amount by the County of San Diego for travel and child care expenses incurred in performing their duties under this section.

(c) At the discretion of the department, the County of San Diego, the department, or other appropriate entities may perform any of the following in a manner that accomplishes the integration of the intake of eligible beneficiaries to the project, the assessment of beneficiary individual and family needs and circumstances, and the timely referral of beneficiaries to health care and other services to respond to their individual and family needs:

(1) Determine the eligibility of Medi-Cal applicants and recipients in a manner and environment that is accessible to the recipients and applicants.

(2) Perform enrollment activities in a manner that ensures that recipients be given the opportunity to select the provider of their choice in a manner and environment that is accessible to the recipients.

(3) The department may negotiate and amend its contract with the county to provide for specified quality improvement activities, and may require each of the health plans to participate in those activities. The department shall also participate in the county?s quality improvement activities.

(d) Notwithstanding Section 14089 or any other provision of law, the County of San Diego, when contracting with the department pursuant to this section or subdivision (d), (i), or (j) of Section 14089, shall not be liable for damages for injury to persons or property arising out of the actions or inactions of the department, the department?s other contractors, or providers of health care or other services, or Medi-Cal recipients. This section shall not relieve the County of San Diego from liability arising out of its actions or inactions.

(e) The County of San Diego, when contracting with the department pursuant to Section 14089 or this section, shall have no legal duty to provide health care or other services to Medi-Cal recipients, and shall have no financial responsibility for the department?s other contractors or providers of health care or other services, except to the extent specifically set forth in contracts between the department and the county.

(f) Notwithstanding Section 14089.6, the department may terminate any existing managed care contract with either a prepaid health plan or a primary care case management plan for services in the County of San Diego in accordance with the terms and conditions set forth in the existing contract, at any time that the department determines that termination is in the best interest of the state. The department shall notify an existing prepaid health plan at least 90 days prior to termination. The department shall notify a primary care case management plan at least 30 days prior to termination.

(g) All contracts entered into by the department and the County of San Diego pursuant to Section 14089 or this section shall not be for the benefit of any third party, and no third-party beneficiary relationship shall be established between the county and any other party, except as may be specifically set forth in contracts between the department and the County of San Diego.

(h) (1) For purposes of this section, ?multiplan project? means a program authorized by this section in which a number of Knox-Keene licensed health plans designated by the county and approved by the department shall be the only Medi-Cal managed care health plans authorized to operate within San Diego County, with the exception of special projects approved by the department.

(2) Designated health plans shall include, but not be limited to, health plans sponsored by traditional Medi-Cal physicians, neighborhood health centers, community clinics, health systems, including hospitals and other providers, or a combination thereof.

(3) Participating health plans shall first be designated by the county for approval by the department. Health plans approved by the department shall be eligible to contract with the department. Designation by the county and approval by the department provides the health plan only with the opportunity to compete for a contract and does not guarantee a contract with the state.

(4) Designation requirements imposed by the county shall not conflict with the requirements imposed by the department, the federal Medicaid Program, and the Medi-Cal program, and may not impose stricter requirements, without the department?s approval, than those imposed by the department, the federal Medicaid Program, and the Medi-Cal program.

(5) Designation of health plans by the county will continue for the term of the Medi-Cal contract.

(i) Nothing in this section relieves the county of duties or liabilities imposed by Part 5 (commencing with Section 17000) or which it has assumed through contract with entities other than the department.

(j) Indian health facilities in San Diego County may contract directly with the department as Medi-Cal fee-for-service case management providers apart from the geographic managed care program or may participate in the network of one or more of the geographic managed care plans. Indian health service facilities that contract with the department as fee-for-service case management providers may enroll Medi-Cal recipients, including, but not limited to, recipients who are in any of the geographic managed care mandatory enrollment aid codes.

(Amended by Stats. 2012, Ch. 728, Sec. 202. Effective January 1, 2013.)



14089.07

(a) The Sacramento County Department of Health and Human Services may establish a stakeholder advisory committee to provide input on the delivery of health care services provided in the county pursuant to this article, Section 14182, and Part 3.6 (commencing with Section 15909). The advisory committee shall include, but not be limited to, Medi-Cal beneficiaries, patient representatives, health care providers, and representatives of Medi-Cal managed care health plans.

(b) The advisory committee may submit written input to the State Department of Health Care Services regarding policies that improve coordination with traditional and safety net providers, enhance the capacity of the county?s health care delivery system, and improve health care services and health outcomes.

(c) The advisory committee may request, in writing, and receive final reports submitted to the department by any managed care health plan operating in Sacramento County as long as the report is not exempt from disclosure pursuant to Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code, or any other contractual, statutory, or legal exemption, or privilege. The advisory committee may review and provide written comments to the department on these reports, that may include issues such as evaluation of access, quality, and consumer protections.

(d) No state General Fund moneys shall be used to fund advisory committee costs, nor to fund any related administrative costs incurred by the county.

(Added by Stats. 2010, Ch. 714, Sec. 1. Effective October 19, 2010.)



14089.08

(a) Sacramento County may establish a stakeholder advisory committee to provide input on the delivery of oral health and dental care services, including prevention and education services, dental managed care, and fee-for-service Denti-Cal. The advisory committee shall include, but not be limited to, local nonprofit organizations, representatives from the First Five Sacramento Commission, representatives and members of the local dental society, local health and human services representatives, representatives of Medi-Cal dental managed care plans, Medi-Cal enrollees, and other interested individuals. The advisory committee may meet on a monthly basis.

(b) The advisory committee may submit written input to the State Department of Health Care Services or the Sacramento County Board of Supervisors, as applicable, regarding policies that improve the delivery of oral health and dental services in Sacramento under the Medi-Cal program or county-administered health care system.

(c) The State Department of Health Care Services shall meet periodically, but at least on a quarterly basis, with the advisory committee to facilitate communication, dissemination of information, and improvements in the provision of oral health and dental care services under the Medi-Cal program in the County of Sacramento. The dissemination of information shall include data reported from performance measures and benchmarks used by the department.

(d) The advisory committee may meet periodically, but at least twice annually, with the Sacramento County Department of Health and Human Services advisory committee established pursuant to Section 14089.07.

(e) No state General Fund moneys shall be used to fund advisory committee costs or to fund any related administrative costs incurred by the county.

(Added by Stats. 2012, Ch. 23, Sec. 79. Effective June 27, 2012.)



14089.09

(a) It is the intent of the Legislature to improve access to oral health and dental care services provided to Medi-Cal beneficiaries enrolled in dental health managed care plans in the Counties of Sacramento and Los Angeles through implementation of performance contracting to ensure dental health plans meet quality criteria and timely access to dental care, as contained in Section 14459.6, and implementation of a beneficiary dental exception process for Medi-Cal beneficiaries in the County of Sacramento to access dental care through fee-for-service Denti-Cal when applicable.

(b) (1) The Director of Health Care Services shall exercise his or her authority under Section 14131.15 to establish a beneficiary dental exception (BDE) process, as described in paragraph (2), for Medi-Cal beneficiaries mandatorily enrolled in dental health plans in the County of Sacramento. The BDE process shall be implemented no later than July 1, 2012, and shall be in effect for as long as mandatory enrollment for dental care is in effect in the County of Sacramento. The department shall consult with the advisory committee established pursuant to Section 14089.08 regarding potential modifications to the BDE process. For purposes of emergency access to dental care issues, the department shall establish specific processes under the BDE to accommodate for these issues.

(2) The BDE shall be available to Medi-Cal dental managed care beneficiaries in the County of Sacramento who are unable to secure access to services through their managed care plan, in accordance with applicable contractual timeframes and in accordance with the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code). The BDE shall allow a beneficiary to opt-out of Medi-Cal dental managed care and move into fee-for-service Denti-Cal where the beneficiary may select his or her own dental provider on an ongoing basis. The beneficiary shall remain in fee-for-service Denti-Cal until the time he or she chooses to opt in to a dental managed care arrangement.

(3) Beneficiaries shall be notified of the BDE option, which shall include the process for access to emergency visits, through a letter from the department detailing the process, directions on how to fill out the BDE form, and where to access the BDE form. A hard copy of the BDE form shall accompany the letter from the department. The BDE form, directions on how to fill out the BDE form, and a description of the process shall also be posted on the department?s Internet Web site for easy access by beneficiaries and the public. The department shall also notify and inform dental managed care plans of the BDE process and its operation.

(4) Upon receipt of the BDE form, the department shall have no more than three business days to contact the beneficiary. The department shall, within five business days from the date of contact with the beneficiary, work with the beneficiary and the dental plan to schedule an appointment within the applicable contractual timeframes and in accordance with the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code).

(A) If an appointment is not available, the department shall approve and process the BDE and move the beneficiary into fee-for-service Denti-Cal.

(B) If an appointment is available, the beneficiary shall receive from the department a followup telephone call after the appointment to assess how the visit went and to determine if there is a need for any additional followup.

(5) Based on the followup as identified in subparagraph (B) of paragraph (4), to the extent no additional access issues to contractually required services are identified, the BDE shall be closed and the beneficiary shall remain in the selected dental plan.

(c) The department shall take all necessary steps to implement the BDE process as described in this section and shall, monthly, publicly report on the department?s Internet Web site the number of individuals requesting the BDE and the specific outcome of each request, including, but not limited to, summary data on the types of visits subject to the BDE process, the services provided, description of timely access to care, the delivery system in which services were provided, beneficiary satisfaction, and the department?s perspective of the outcome. The information provided on the department?s Internet Web site shall be deidentified in accordance with the Health Insurance Portability and Availability Act of 1996 (HIPAA), including Section 164.514 of Title 45 of the Code of Federal Regulations, and shall not contain any personally indentifiable information according to the Information Practices Act of 1977 (Chapter 1 (commencing with Section 1798) of Title 1.8 of Part 4 of Division 3 of the Civil Code).

(d) The department shall consult with stakeholders in the development of the BDE form and related materials.

(Added by Stats. 2012, Ch. 23, Sec. 80. Effective June 27, 2012.)



14089.1

In accordance with procedures required by Section 14408, all marketing activities shall require prior approval of the department.

(Added by Stats. 1984, Ch. 1509, Sec. 2.)



14089.2

In accordance with procedures required by Chapter 8 (commencing with Section 14200), each contract with a capitated health system shall provide for a grievance procedure under which Medi-Cal beneficiaries may submit their grievances. The department shall establish standards for these procedures to include appeals to an entity other than the capitated health system.

(Added by Stats. 1984, Ch. 1509, Sec. 3.)



14089.3

The department shall not contract with insurance carriers, organized health systems, or provider organizations, that employ or subcontract with plans that employ providers under suspension from the Medicare or Medi-Cal program.

(Added by Stats. 1984, Ch. 1509, Sec. 4.)



14089.4

The department may consult with the Department of Insurance or the Department of Managed Health Care and shall consult with the Department of Justice Medi-Cal Fraud Unit, the appropriate licensing boards, and the laboratory field services unit of the department for the purposes of determining the qualifications, performance capability, and financial stability of prospective contractors.

(Amended by Stats. 2010, Ch. 717, Sec. 146. Effective October 19, 2010.)



14089.5

(a) The department or its authorized agents shall conduct periodic audits or review, including onsite audits or review, to monitor compliance with Article 4 (commencing with Section 14400) of Chapter 8 with regard to any contract made pursuant to this article. These reviews may be conducted with or without notice and may include assistance by the Attorney General if requested.

(b) The department may terminate a contract, in whole or in part, when the director determines that this action is necessary to protect the health of the beneficiaries or the funds appropriated to carry out the Medi-Cal program.

(Added by Stats. 1984, Ch. 1509, Sec. 6.)



14089.6

Current prepaid health plan and primary care case management contracts entered into by the department pursuant to Chapter 7 (commencing with Section 14088) and Chapter 8 (commencing with Section 14200) shall not be terminated solely due to the implementation of this article in areas served by prepaid health plans and primary care case management contractors. Upon expiration of these contracts, the department shall enter into good faith negotiations for one renewal of these contracts. These plans may continue to serve their Medi-Cal enrollees and to enroll new beneficiaries. Upon expiration or final termination of these renewal contracts and subject to compliance with all applicable requirements prepaid health plan and primary care case management contractors in the areas shall be allowed the opportunity to participate as new contractors under this article.

(Amended by Stats. 1991, Ch. 95, Sec. 9. Effective June 30, 1991.)



14089.7

(a) The department may adopt emergency regulations to implement this article in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The initial adoption of emergency regulations and one readoption of the initial regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. Initial emergency regulations and the first readoption of those regulations shall be exempt from review by the Office of Administrative Law. The initial emergency regulations and the first readoption of those regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations and each shall remain in effect for no more than 180 days.

(b) All regulations adopted pursuant to this section prior to the repeal and addition of this section by the act adding this section shall remain in full force and effect unless they are repealed or amended by the department in accordance with the Administrative Procedure Act.

(Repealed and added by Stats. 2001, Ch. 171, Sec. 41. Effective August 10, 2001.)



14089.8

(a) In order to achieve maximum cost savings, the Legislature finds and declares that an expedited contract process for contracts under this article is necessary.

(b) Contracts under this article shall be on a nonbid basis, and shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(Amended by Stats. 1998, Ch. 834, Sec. 8. Effective January 1, 1999.)






ARTICLE 2.92. Health Benefits Study

14091.21

(a) Nursing facility services necessary for the treatment of illness or injury are covered subject to the provisions of this section:

(b) Nursing facility services are covered only after prior authorization has been obtained from the designated Medi-Cal consultant for the field office area in which the nursing facility is located. The authorization request shall be initiated by the facility and shall be signed by the attending physician. Nursing facility services may be authorized either for a distinct-part nursing facility (a facility that is a distinct part of an acute care hospital), or for a freestanding nursing facility (a facility that is not part of an acute care hospital).

(1) Distinct-part nursing facility care at the distinct-part nursing facility reimbursement rate for any Medi-Cal patient determined to need long-term nursing care shall be authorized when any one of the following conditions is met:

(A) There is no freestanding nursing facility within 15 miles, which shall be defined as 30 minutes at 30 miles per hour, from the established residential address of that patient prior to admission to nursing care and the distinct-part nursing facility is within a shorter actual travel time than the closest freestanding nursing facility able and willing to admit the patient.

(B) There is a freestanding nursing facility within 15 miles, as defined in subparagraph (A) from the established residential address of the patient before admission to nursing care, but after reasonable placement efforts, no such facility is able and willing to accept the patient, and the distinct-part nursing facility is within a shorter travel time than the closest freestanding nursing facility able and willing to admit the patient, within the 25-day placement period.

(C) There is no freestanding nursing facility within 30 minutes actual travel time from the established residential address of the immediate family member, such as the spouse, parent, child, or sibling of the patient, who certifies that he or she is the family member who will be most frequently visiting and helping with the personal needs of the patient, or if there is such a freestanding nursing facility, there is none able and willing, after reasonable placement efforts, to accept the patient, and the distinct-part nursing facility is within a shorter travel time than the closest freestanding nursing facility. In this case, the distinct-part nursing facility shall submit with the treatment authorization request a signed statement from the immediate family member certifying that he or she is the person who will be most frequently visiting and seeing to the personal needs of the patient. The signed statement of the family member shall contain an explanation of the relationship to the patient, the residential address used in calculating the distance to the distinct-part nursing facility, and the mode of transportation to be used. A copy of this certification shall be kept in the patient?s file at the distinct-part nursing facility.

(D) The immediate family member who will be most frequently visiting and seeing to the personal needs of the patient cannot, because of established health reasons, travel to a freestanding nursing facility that is able and willing to admit the patient and that is within 30 minutes actual travel time, but he or she is able to travel to the distinct-part nursing facility. The certification so stating, and signed by that family member, shall be submitted with the treatment authorization request. A copy of this certification shall be kept in the patient?s file at the distinct-part nursing facility.

(E) The patient has a spouse residing in the same distinct-part nursing facility.

(F) The patient is currently, as of the time approval is sought, residing in the distinct-part nursing facility and has been continuously residing in that facility for at least 120 consecutive days, and payment has been made or approved during the 120 consecutive days by Medicare, other health insurance, or by Medi-Cal at a distinct-part nursing facility rate. For patients who have met this requirement and are later hospitalized, a treatment authorization request at the distinct-part nursing facility rate shall be reinstated if the patient returns to the same distinct-part nursing facility during the seven-day bed-hold period specified in Section 1599.79 of the Health and Safety Code. Otherwise, to reside in a distinct-part nursing facility, the patient shall meet one of the conditions set forth unless the patient?s attending physician documents in the medical record that discharge to a freestanding nursing facility would cause physical or psychological harm to the patient.

(2) ?Actual travel time? means the amount of time it would usually take the immediate family member to travel between two specific points by means of whatever transport would be available to him or her, taking into account actual road and weather conditions.

(3) ?Reasonable placement efforts? means that during the 25-day time period beginning with the date that approval for the Medi-Cal distinct-part nursing facility rate is first sought, the facility shall do all of the following:

(A) Contact on a daily basis, not including Saturdays, Sundays, or holidays, Medi-Cal-certified freestanding nursing facilities within the applicable mileage or travel time, to determine whether each such freestanding nursing facility is able and willing to admit the patient. In meeting this requirement, facilities shall contact only those freestanding nursing facilities that they, in good faith, believe may be able and willing to admit this patient, taking into account previous contacts. Further attempts at placement calls will be waived by the department. Freestanding nursing facilities within the applicable mileage or travel time are those within the appropriate travel time plus any freestanding nursing facility within a shorter actual travel time than the distinct-part nursing facility from the appropriate residential address such as the patient?s or the immediate family member?s.

(B) Document that the facility contacted a person responsible for admission decisions during each required contact, the date and time of each contact with a freestanding nursing facility, the name and title of each person contacted, the reason given for the freestanding nursing facility not being able or willing to admit the patient on the day contacted, and the date, if any, when the freestanding nursing facility would be able and willing to accept the patient. Contacts may be made by telephone or facsimile transmission.

(C) Submit the documentation specified in subparagraph (B) to the Medi-Cal field office at the conclusion of the 25-day placement effort period.

(4) Upon submission of documentation that reasonable placement efforts requirement were met, the distinct-part nursing facility rate or acute administrative days shall be approved as follows:

(A) Hospitals seeking to place a patient into their own distinct-part nursing facilities shall be approved for acute administrative days for a patient determined to need long-term nursing facility care, who remains in an acute care bed during the placement period. If a contacted freestanding nursing facility was able and willing to admit the patient during the 25-day period, the hospital?s treatment authorization request shall be subsequently authorized for approval of acute administrative days until the date that the freestanding nursing facility is able to accept the patient.

At the completion of the reasonable placement effort period, if no freestanding nursing facility is able and willing to take the patient, the hospital?s treatment authorization request shall be authorized for approval for acute administrative days for days of care during the reasonable placement period. The hospital, in order to comply with this subparagraph, shall complete the 25-day placement period if there is a freestanding nursing facility within the applicable mileage or travel time willing to take the patient, but due to occupancy, is unable to accept transfer on the days it was contacted. If, however, there is a freestanding nursing facility within the applicable mileage or travel time, but the freestanding nursing facility is not able or willing to admit the patient at the time of the placement effort or in the future, the length of placement time required shall vary and may be shorter than 25 days. If documentation establishes that no freestanding nursing facility within the applicable mileage or travel time, is, or will ever be, able or willing to admit the patient, further placement efforts shall not be required. The distinct-part nursing facility rate of reimbursement shall be approved upon the patient?s admission to the distinct-part nursing facility if reasonable placement efforts requirement has been met and no freestanding nursing facility within the applicable mileage or travel time standard was able and willing to accept the patient.

(B) When a patient is either admitted to a distinct-part nursing facility from an acute hospital, nonacute facility, or community setting, or was a distinct-part nursing facility resident whose care has been, but is no longer being, paid by another payment source, a treatment authorization request shall be approved at the distinct-part nursing facility rate for a patient who has been admitted and determined to need long-term nursing facility placement when the reasonable placement efforts requirement has been met. If a contacted freestanding nursing facility is able and willing to admit the patient during the 25-day period, the distinct-part nursing facility treatment authorization request shall be subsequently authorized for approval at the distinct-part nursing facility rate until the date that the freestanding nursing facility is able to accept the patient. If the basis on which the final distinct-part nursing facility approval is sought is the lack of any freestanding nursing facility able and willing to take the patient after reasonable placement efforts, this approval shall not be given until after the completion of the reasonable placement period, but may be given for days of care during that period. The criteria for shortening the reasonable placement period to less than 25 days shall apply. Notwithstanding the general requirement that skilled nursing care must receive prior authorization, when a distinct-part nursing facility admits a patient during the time it is making reasonable placement efforts, authorization of the distinct-part nursing facility rate may be given postadmission.

However, no days of care shall be authorized for any period prior to the receipt of the treatment authorization request from the facility, unless retroactive authorization may be given.

(C) When a patient spends some of the placement period in the hospital and some of that time in a distinct-part nursing facility, acute administrative days shall be authorized for the hospital days and the distinct-part nursing facility rate for the distinct-part nursing facility days, subject to the provisions of this paragraph.

(5) Reasonable placement efforts, as defined in paragraph (3), shall be conducted for all patients in need of long-term nursing care who are seeking admission to a distinct-part nursing facility pursuant to paragraph (1) of subdivision (a) of Section 51335 of Title 22 of the California Code of Regulations. Patients requiring nursing care for postsurgical rehabilitative or therapy services shall not be subject to the reasonable placement efforts required for admission to a distinct-part nursing facility but they shall be subject to all other Medi-Cal criteria for these admissions. A patient, who is a resident of a distinct-part nursing facility and who has been hospitalized for more than the seven-day bed-hold period, may be readmitted to the distinct-part nursing facility without meeting the reasonable placement efforts requirement for admission, if the attending physician documents that discharge to a freestanding nursing facility will result in physical or psychological harm.

(6) If a distinct-part nursing facility desires of its own volition to admit a patient needing nursing care at the freestanding nursing facility rate, the department shall approve a treatment authorization request submitted for approval at that rate. Distinct-part nursing facilities shall be enrolled in the Medi-Cal program as a freestanding nursing facility provider for that purpose, in addition to being otherwise enrolled in the Medi-Cal program. A distinct-part nursing facility objecting to the freestanding nursing facility rate in any other circumstance, such as when it has not accepted the rate of its own volition, shall not be deemed to have waived its rights to administrative appeal and further review.

(7) With respect to acute care hospitals that are licensed for distinct-part nursing beds, and determined by the State Department of Health Services to provide special services to a unique population, the department shall enact and enforce no regulation, field office instruction, or preadmission screening criteria that restricts a Medi-Cal beneficiary?s freedom to seek admission to a nursing facility or unit that is a distinct part of an acute care hospital on terms or conditions different from those governing admission to a long-term care facility.

(c) The department may waive the requirements of this section if it can be demonstrated that both of the following apply:

(1) Access to care is compromised for a specific patient population.

(2) The facility can demonstrate an increase in acute administrative days that are attributable to unsuccessful placement efforts.

(Amended by Stats. 2007, Ch. 188, Sec. 60. Effective August 24, 2007.)






ARTICLE 2.95. Primary Care Provider Enrollment

14092

It is the purpose of this article to ensure that the Medi-Cal program is operated in the most cost-effective and efficient manner possible by assuring that beneficiaries have early and ongoing access to identified sources of quality primary care who have agreed to accept Medi-Cal patients. In so doing, it is intended to optimally realize the quality of care and health care financing benefits demonstrated by the experience of successful commercial managed care plans when patients affiliate with a single, specified primary care provider and management of patient care is placed within the control of the responsible primary care provider.

(Added by Stats. 1992, Ch. 722, Sec. 85. Effective September 15, 1992.)



14092.05

For purposes of this article ?primary care provider? is defined as set forth in paragraph (1) of subdivision (a) of Section 14088.

(Added by Stats. 1992, Ch. 722, Sec. 85. Effective September 15, 1992.)



14092.1

The department shall seek all federal waivers necessary to allow federal financial participation in expenditures under this article.

(Added by Stats. 1992, Ch. 722, Sec. 85. Effective September 15, 1992.)



14092.15

The director shall investigate and may to the extent feasible require that:

(a) Primary care providers specify their capacity to accept Medi-Cal Patients and obtain a primary care provider project code under which fee-for-service Medi-Cal beneficiaries may enroll with the provider as their exclusive primary care source.

(b) Each primary care provider accept and enroll fee-for-service beneficiaries up to the provider?s specified capacity.

(c) Any managed care contractor serving children with conditions eligible under the California Children?s Services program shall maintain and follow standards of care established by the program, including use of paneled providers and CCS approved special care centers and shall follow treatment plans approved by the program, including specified services and providers of services. If there are insufficient paneled providers willing to enter into contracts with the managed care contractor, the program shall seek to establish new paneled providers willing to contract. If a paneled provider cannot be found, the managed care contractor shall seek program approval to use a specific nonpaneled provider with appropriate qualifications.

(d) Any managed care contractor serving children with conditions eligible under the CCS program shall report expenditures and savings separately for CCS covered services and CCS eligible children. If the managed care contractor is paid according to a capitated or risk-based payment methodology, there shall be a separate actuarially sound rate for CCS-eligible children.

(e) This article is not intended to and shall not be interpreted to permit any reduction in benefits or eligibility levels under the CCS program. Any medically necessary service not available under the managed care contracts authorized under this article shall remain the responsibility of the state and county.

(f) To assure CCS benefits are provided to enrollees with a CCS-eligible condition according to CCS program standards, there shall be oversight by the state and local CCS program agencies for both services covered and not covered by the managed care contract.

(g) Beneficiaries enroll with or are assigned to a primary care provider who will be the exclusive source of fee-for-service primary care for the beneficiary. However, enrollment under this article shall be subordinated to any legal requirement that a beneficiary enroll in a Medi-Cal managed care plan contracting under this chapter or (Chapter 8 (commencing with Section 14200)).

(Added by Stats. 1992, Ch. 722, Sec. 85. Effective September 15, 1992.)



14092.2

The director may establish policy and procedures that assure that outpatient physician?s services, and any other Medi-Cal services the director may designate, provided by a source other than the primary care provider with whom a beneficiary is enrolled under this article, shall not be covered under the Medi-Cal program unless they are provided on an emergency basis or authorized by the responsible primary care provider.

(Added by Stats. 1992, Ch. 722, Sec. 85. Effective September 15, 1992.)



14092.25

In areas where a Medi-Cal beneficiary has the opportunity to enroll in a Medi-Cal managed care plan or to enroll with a primary care provider under this article, the director may require a beneficiary who is certified pursuant to subdivision (c) of Section 14016.5 that he or she has an established relationship with a provider, to enroll in a managed care plan, a pilot project, or a primary care provider under this article, if the beneficiary relies on care provided by hospital emergency departments for nonemergency care.

(Added by Stats. 1992, Ch. 722, Sec. 85. Effective September 15, 1992.)



14092.3

In implementing this article, the director has discretion to extend administrative or reimbursement flexibilities to participating primary care providers.

(Added by Stats. 1992, Ch. 722, Sec. 85. Effective September 15, 1992.)



14092.35

To the extent that this article proves to be effective in reducing the cost of uncoordinated primary care delivered in the hospital emergency room or the costs of duplicative, unnecessary, or avoidable services, program savings may be shared with primary care providers who enroll beneficiaries under this article.

(Amended by Stats. 2006, Ch. 538, Sec. 704. Effective January 1, 2007.)






ARTICLE 2.97. Managed Care Plan Contracts

14093

The purpose of this article is to ensure quality of care and to provide increased access to health care services in the most cost-effective and efficient manner possible, to persons who are eligible to receive medical benefits under publicly supported programs other than Medi-Cal.

(Added by Stats. 1992, Ch. 722, Sec. 86. Effective September 15, 1992.)



14093.05

(a) The director shall enter into contracts with managed care plans under this chapter and Chapter 8 (commencing with Section 14200), including, but not limited to, health maintenance organizations, prepaid health plans, and primary care case management plans; counties, primary care providers, independent practice associations, private foundations, children?s hospitals, community health centers, rural health centers, community clinics, and university medical center systems, or other entities for the provision of medical benefits to all persons who are eligible to receive medical benefits under publicly supported programs. The director may also amend existing Medi-Cal managed care contracts to include the provision of medical benefits to persons who are eligible to receive medical benefits under publicly supported programs. Contracts may be on an exclusive or nonexclusive basis.

(b) Contractors pursuant to this article and participating providers acting pursuant to subcontracts with those contractors, shall agree to hold harmless the beneficiaries of the publicly supported programs if the contract between the sponsoring government agency and the contractor does not ensure sufficient funding to cover program benefits.

(c) Any managed care contractor serving children with conditions eligible under the California Children?s Services (CCS) program shall maintain and follow standards of care established by the program, including use of paneled providers and CCS-approved special care centers and shall follow treatment plans approved by the program, including specified services and providers of services. If there are insufficient paneled providers willing to enter into contracts with the managed care contractor, the program shall seek to establish new paneled providers willing to contract. If a paneled provider cannot be found, the managed care contractor shall seek program approval to use a specific nonpaneled provider with appropriate qualifications.

(d) (1) Any managed care contractor serving children with conditions eligible under the CCS program shall report expenditures and savings separately for CCS covered services and CCS eligible children.

(2) If the managed care contractor is paid according to a capitated or risk-based payment methodology, there shall be separate actuarially sound rates for CCS eligible children.

(3) Notwithstanding paragraph (2), a managed care pilot project may, if approval is obtained from the State CCS program director, utilize an alternative rate structure for CCS eligible children.

(e) This article is not intended to and shall not be interpreted to permit any reduction in benefits or eligibility levels under the CCS program. Any medically necessary service not available under the managed care contracts authorized under this article shall remain the responsibility of the state and county.

(f) To assure CCS benefits are provided to enrollees with a CCS eligible condition according to CCS program standards, there shall be oversight by the state and local CCS program agencies for both services covered and not covered by the managed care contract.

(g) Any managed care contract which will affect the delivery of care to CCS eligible children shall be approved by the state CCS program director prior to execution. The state CCS program shall continue to be responsible for selection of CCS paneled providers and monitoring of contractors to see that CCS state standards are maintained.

(Amended by Stats. 1993, Ch. 938, Sec. 1. Effective January 1, 1994.)



14093.06

(a) When a managed care contractor authorized to provide California Children?s Services (CCS) covered services pursuant to subdivision (a) of Section 14094.3 expands to other counties, the contractor shall comply with CCS program standards including, but not limited to, referral of newborns to the appropriate neonatal intensive care level, referral of children requiring pediatric intensive care to CCS-approved pediatric intensive care units, and referral of children with CCS eligible conditions to CCS-approved inpatient facilities and special care centers in accordance with subdivision (c) of Section 14093.05.

(b) The managed care contractor shall comply with CCS program medical eligibility regulations. Questions regarding interpretation of state CCS medical eligibility regulations, or disagreements between the county CCS program, and the managed care contractor regarding interpretation of those regulations, shall be resolved by the local CCS program, in consultation with the state CCS program. The resolution determined by the CCS program shall be communicated in writing to the managed care contractor.

(c) In following the treatment plan approved by the CCS program, the managed care contractor shall ensure the timely referral of children with special health care needs to CCS-paneled providers who are board-certified in both pediatrics and in the appropriate pediatric subspecialty.

(d) The managed care contractor shall report expenditures and savings separately for CCS covered services and CCS eligible children, in accordance with paragraph (1) of subdivision (d) of Section 14093.05.

(e) All children who are enrolled with a managed care contractor who are seeking CCS program benefits shall retain all rights to CCS program appeals and fair hearings of denials of medical eligibility or of service authorizations. Information regarding the number, nature, and disposition of appeals and fair hearings shall be part of an annual report to the Legislature on managed care contractor compliance with CCS standards, regulations, and procedures. This report shall be made available to the public.

(f) The state, in consultation with stakeholder groups, shall develop unique pediatric plan performance standards and measurements, including, but not limited to, the health outcomes of children with special health care needs.

(Added by Stats. 2005, Ch. 80, Sec. 22.5. Effective July 19, 2005.)



14093.07

For purposes of this article the following definitions apply:

(a) ?Foster child? means any child who has been taken into custody or placed by a juvenile court pursuant to Article 6 (commencing with Section 300) of Chapter 2 of Part 1 of Division 2 or Section 601 or 602.

(b) ?Medi-Cal managed care plan? means any person or entity that has entered into a contract with the director pursuant to Article 2.7 (commencing with Section 14087.3), Article 2.9 (commencing with Section 14088), or Article 2.91 (commencing with Section 14089) of this chapter or pursuant to Article 1 (commencing with Section 14200) of Chapter 8.

(c) ?Out-of-county placement? means any foster care placement in which the child has been placed outside of the county with the responsibility for the care and placement of the child.

(Added by Stats. 1997, Ch. 294, Sec. 65. Effective August 18, 1997.)



14093.09

(a) No child in foster care shall be required to enroll in a Medi-Cal managed care plan. A foster child may be voluntarily enrolled in a Medi-Cal managed care plan only when the county child welfare agency with responsibility for the care and placement of the child, in consultation with the child?s foster caregiver, determines that it is in the best interest of the child to do so and the department determines that enrollment is available to the child.

(b) Whenever a foster child is placed in an out-of-county placement, the county child welfare agency with responsibility for the care and placement of the child shall determine, in consultation with the child?s foster caregiver, if the child should remain in, or has enrolled in, a Medi-Cal managed care plan in the county where the child will be placed or in the county with responsibility for the care and placement of the child, as long as the department determines that enrollment is available for the child.

(c) The State Department of Health Services shall establish for Medi-Cal managed care plans urgent disenrollment procedures that provide for disenrollment of foster children in out-of-county placements within two working days of receipt by the department?s enrollment contractor, or the department, if the department has no enrollment contractor, of a request for disenrollment made by the child welfare services agency, the foster caregiver, or other person authorized to make medical decisions on behalf of the foster child.

(d) Medi-Cal managed care plans shall process and pay appropriately documented claims submitted by out-of-plan providers for services provided to foster children in out-of-county placements while they are Medi-Cal members of the plan. This section shall not be construed to prevent a plan from requiring prior authorization for nonemergency services consistent with the plan?s established policies and procedures.

(Added by Stats. 1997, Ch. 294, Sec. 66. Effective August 18, 1997.)



14093.10

(a) Whenever a foster child enrolled in a county organized health system, established pursuant to Article 2.8 (commencing with Section 14087.5), is placed in an out-of-county placement, the county child welfare agency or probation department with responsibility for the care and placement of the child shall determine, in consultation with the child?s foster caregiver, whether the child should remain enrolled in that county organized health system. The determination shall be made no later than one working day after the out-of-county placement begins.

(b) If it is determined, pursuant to subdivision (a) or at any later date, that a foster child should be disenrolled from a county organized health system due to an out-of-county placement, the county child welfare agency or probation department with responsibility for the care and placement of the child shall request that the child be disenrolled from the county organized health system. The request shall be made to the entity designated by the State Department of Health Care Services to receive requests for disenrollment or to the department, if the department has no designee, no later than one working day after either of the following occurs:

(1) The out-of-county placement begins.

(2) It is determined that a child who initially remained enrolled in the county organized health system following the out-of-county placement, pursuant to subdivision (a), should subsequently be disenrolled.

(c) The State Department of Health Care Services shall, in consultation with other agencies and organizations interested in health care access for foster children, establish for county organized health systems urgent disenrollment procedures that provide for disenrollment of foster children in out-of-county placements within two working days of receipt by the department?s designee or by the department, if the department has no designee, of a request for disenrollment made by the county child welfare services agency, the county probation department, the foster caregiver, or any other person authorized to make medical decisions on behalf of the foster child.

(d) The department shall issue all-county letters or similar instructions to implement subdivision (c) no later than January 1, 2009, and thereafter shall adopt any necessary implementing regulations.

(Added by Stats. 2007, Ch. 467, Sec. 2. Effective January 1, 2008.)






ARTICLE 2.98. California Children?s Services Program and Medi-Cal Managed Care Contracts

14094

For purposes of this article ?CCS? means California Children?s Services.

(Added by Stats. 1994, Ch. 917, Sec. 2. Effective September 28, 1994.)



14094.1

(a) The director shall investigate and to the extent feasible require any managed care contractor serving children with conditions eligible under the CCS program, to maintain and follow standards of care established by the program, including use of paneled providers and CCS approved special care centers and to follow treatment plans approved by the program, including specified services and providers of services. If there are insufficient paneled providers willing to enter into contracts with the managed care contractor, the program shall seek to establish new paneled providers willing to contract. If a paneled provider cannot be found, the managed care contractor shall seek program approval to use a specific nonpaneled provider with appropriate qualifications.

(b) The director shall investigate and to the extent feasible require any managed care contractor serving children with conditions eligible under the CCS program, to report expenditures and savings separately for CCS covered services and CCS eligible children.

(c) (1) If the managed care contractor is paid according to a capitated or risk-based payment methodology, there shall be a separate actuarially sound rate for CCS eligible children.

(2) Notwithstanding paragraph (1), a managed care pilot project may, if approval is obtained from the state CCS program director, utilize an alternative rate structure for CCS eligible children.

(Added by Stats. 1994, Ch. 917, Sec. 2. Effective September 28, 1994.)



14094.2

(a) This article is not intended, and shall not be interpreted, to permit any reduction in benefits or eligibility levels under the CCS program. Any medically necessary service not available under the managed care contracts authorized under this article shall remain the responsibility of the state and county.

(b) In order to ensure that CCS benefits are provided to enrollees with a CCS eligible condition according to CCS program standards, there shall be oversight by the state and local CCS program agencies for both services covered and not covered by the managed care contract.

(Added by Stats. 1994, Ch. 917, Sec. 2. Effective September 28, 1994.)



14094.3

(a) Notwithstanding this article or Section 14093.05 or 14094.1, CCS covered services shall not be incorporated into any Medi-Cal managed care contract entered into after August 1, 1994, pursuant to Article 2.7 (commencing with Section 14087.3), Article 2.8 (commencing with Section 14087.5), Article 2.9 (commencing with Section 14088), Article 2.91 (commencing with Section 14089), Article 2.95 (commencing with Section 14092); or either Article 2 (commencing with Section 14200), or Article 7 (commencing with Section 14490) of Chapter 8, until January 1, 2016, except for contracts entered into for county organized health systems or Regional Health Authority in the Counties of San Mateo, Santa Barbara, Solano, Yolo, Marin, and Napa.

(b) Notwithstanding any other provision of this chapter, providers serving children under the CCS program who are enrolled with a Medi-Cal managed care contractor but who are not enrolled in a pilot project pursuant to subdivision (c) shall continue to submit billing for CCS covered services on a fee-for-service basis until CCS covered services are incorporated into the Medi-Cal managed care contracts described in subdivision (a).

(c) (1) The department may authorize a pilot project in Solano County in which reimbursement for conditions eligible under the CCS program may be reimbursed on a capitated basis pursuant to Section 14093.05, and provided all CCS program?s guidelines, standards, and regulations are adhered to, and CCS program?s case management is utilized.

(2) During the time period described in subdivision (a), the department may approve, implement, and evaluate limited pilot projects under the CCS program to test alternative managed care models tailored to the special health care needs of children under the CCS program. The pilot projects may include, but need not be limited to, coverage of different geographic areas, focusing on certain subpopulations, and the employment of different payment and incentive models. Pilot project proposals from CCS program-approved providers shall be given preference. All pilot projects shall utilize CCS program-approved standards and providers pursuant to Section 14094.1.

(d) For purposes of this section, CCS covered services include all program benefits administered by the program specified in Section 123840 of the Health and Safety Code regardless of the funding source.

(e) Nothing in this section shall be construed to exclude or restrict CCS eligible children from enrollment with a managed care contractor, or from receiving from the managed care contractor with which they are enrolled primary and other health care unrelated to the treatment of the CCS eligible condition.

(Amended by Stats. 2012, Ch. 728, Sec. 204. Effective January 1, 2013.)






ARTICLE 2.99. Provider Contract Considerations

14095

(a) For any entity or program that seeks to contract with the department to provide, or arrange for the provision of, managed health care services, disease management, or other health services contracted for on a basis other than fee-for-service, the department may consider, but shall not be limited to considering, all of the following:

(1) Whether the applicant is of reputable and responsible character. The department may consider any available information that the applicant has demonstrated a pattern and practice of violations of state or federal laws and regulations.

(2) Whether the applicant has the ability to provide, or arrange for the provision of, health care benefits or services. The department may consider evidence that may include all of the following:

(A) Any prior history of providing, or arranging for the provision of, health care services or benefits in this state, the applicant?s history of substantial compliance with the requirements imposed under that license, and applicable federal laws, regulations, and requirements.

(B) Any prior history in this state or any other state, of providing, or arranging for the provision of, health care services or benefits authorized to receive Medicare Program reimbursement or Medicaid Program reimbursement, the applicant?s history of substantial compliance with that state?s requirements, and applicable federal laws, regulations, and requirements.

(C) Any prior history of providing, or arranging for the provision of, health services as a licensed health professional or an individual or entity contracting with a health care service plan or insurer, and the applicant?s history of substantial compliance with state requirements, and applicable federal law, regulations, and requirements.

(b) The department may also require the entity described in subdivision (a) to furnish other information or documents for the proper administration and enforcement of the licensing laws.

(c) For purposes of paragraph (1) of subdivision (a), ?applicant? shall include the applicant?s management company, any affiliate of the applicant, and any controlling person, officer, director, or other person occupying a principal management or supervisory position for the applicant, its management company, or an affiliate of the applicant.

(d) Nothing in this section shall be construed to restrict or limit the department in any way from considering any other factor required by law, or determined by the department to be necessary for consideration, prior to entering into a contract for the provision of managed health care services.

(Added by Stats. 2006, Ch. 758, Sec. 5. Effective January 1, 2007.)






ARTICLE 3. Administration

14100

The administration of this chapter shall be carried out by the same agents as are authorized by the several boards of supervisors to administer the public assistance programs.

(Repealed and added by Stats. 1965, 2nd Ex. Sess., Ch. 4.)



14100.1

For purposes of administering this chapter and Chapter 8 (commencing with Section 14200) of this part, the director shall have those powers and duties necessary to conform to requirements for securing approval of a state plan under the provisions of the applicable federal law, and the department shall be the single state agency for purposes of Title XIX of the federal Social Security Act.

(Amended by Stats. 1978, Ch. 429.)



14100.2

(a) Except as provided in subdivision (i), all types of information, whether written or oral, concerning a person, made or kept by any public officer or agency in connection with the administration of any provision of this chapter, Chapter 8 (commencing with Section 14200), or Chapter 8.7 (commencing with Section 14520) and for which a grant-in-aid is received by this state from the United States government pursuant to Title XIX of the Social Security Act shall be confidential, and shall not be open to examination other than for purposes directly connected with the administration of the Medi-Cal program. However, in the context of a petition for the appointment of a conservator for a person with respect to whom this information is made or kept, and in the context of a criminal prosecution for a violation of Section 368 of Penal Code with respect to such a person, all of the following shall apply:

A public officer or employee of any such agency may answer truthfully, at any proceeding related to the petition or prosecution, when asked if he or she is aware of information that he or she believes is related to the legal mental capacity of that aid recipient or the need for a conservatorship for that aid recipient. If the officer or employee states that he or she is aware of this information, the court may order the officer or employee to testify about his or her observations and to disclose any relevant agency records if the court has an other independent reason to believe that the officer or employee has information that would facilitate the resolution of the matter.

(b) Except as provided in this section, and to the extent permitted by federal law or regulation, all information about applicants and recipients as provided for in subdivision (a) to be safeguarded includes, but is not limited to, names and addresses, medical services provided, social and economic conditions or circumstances, agency evaluation of personal information, and medical data, including diagnosis and past history of disease or disability.

(c) Purposes directly connected with the administration of the Medi-Cal program, Chapter 8 (commencing with Section 14200), or Chapter 8.7 (commencing with Section 14520) encompass those administrative activities and responsibilities in which the department and its agents are required to engage to insure effective program operations. These activities include, but are not limited to: establishing eligibility and methods of reimbursement; determining the amount of medical assistance; providing services for recipients; conducting or assisting an investigation, prosecution, or civil or criminal proceeding related to the administration of the Medi-Cal program; and conducting or assisting a legislative investigation or audit related to the administration of the Medi-Cal program.

(d) Any officer, agent, or employee of the department or of any public agency shall provide the Joint Legislative Audit Committee and the State Auditor with any and all the information described in subdivision (b) within a reasonable period of time as determined by the committee in consultation with the department, after receipt of a request from the committee approved by a majority of the members of the committee. The Joint Legislative Audit Committee and the State Auditor may use that information only for the purpose of investigating or auditing the administration of the Medi-Cal program, Chapter 8 (commencing with Section 14200), or Chapter 8.7 (commencing with Section 14520), and shall not use that information for commercial or political purposes. In any case where disclosure of information is authorized by this section, the Joint Legislative Audit Committee or the State Auditor shall not disclose the identity of any applicant or recipient, except in the case of a criminal or civil proceeding conducted in connection with the administration of the Medi-Cal program.

(e) The access to information provided in subdivision (d) shall be permitted only to the extent and under the conditions provided by federal law and regulations governing the release of such information.

(f) The department may make rules and regulations governing the custody, use, and preservation of all records, papers, files, and communications pertaining to the administration of the laws relating to the Medi-Cal program, Chapter 8 (commencing with Section 14200), or Chapter 8.7 (commencing with Section 14520). The rules and regulations shall be binding on all departments, officials, and employees of the state, or of any political subdivision of the state and may provide for giving information to or exchanging information with agencies, public, or political subdivisions of the state, and may provide for giving information to or exchanging information with agencies, public or private, which are engaged in planning, providing, or securing such services for or in behalf of recipients or applicants; and for making case records available for research purposes, provided that that research will not result in the disclosure of the identity of applicants for or recipients of those services.

(g) Upon request, the department shall release to the negotiator established pursuant to Article 2.6 (commencing with Section 14081) all computer tapes and any modifications thereto, including paid claims, connected with the administration of the Medi-Cal program which are in the possession or under the control of the department, including tapes prepared prior to the effective date of this section.

To ensure compliance with federal law and regulations, the department shall make the minimum necessary modifications to its computer tapes prior to releasing the tapes to the negotiator in order to assure the confidentiality of the identity of all applicants for, or recipients of, those services. The department shall not make any modifications to paid claims tapes that affect information regarding beneficiaries? aid categories or counties of origin.

(h) Any person who knowingly releases or possesses confidential information concerning persons who have applied for or who have been granted any form of Medi-Cal benefits or benefits under Chapter 8 (commencing with Section 14200) or Chapter 8.7 (commencing with Section 14520) for which state or federal funds are made available in violation of this section is guilty of a misdemeanor.

(i) (1) To the extent federal funds are made available from the United States Department of Agriculture, the department may do both of the following:

(A) To the extent permitted by federal law, exercise its option under Section 1396a(a)(7)(B) of Title 42 of the United States Code, in coordination with the State Department of Education, to exchange the information necessary to perform direct verification of the eligibility of children for free or reduced price meals.

(B) To the extent permitted by federal law, in coordination with the State Department of Education, exchange the information necessary to perform direct certification for enrolling children to receive free or reduced price meals.

(2) To the extent permitted by state and federal law, the department and the State Department of Education may review the data only for the purposes of improving the effectiveness of the data matches made pursuant to Sections 49561 and 49562 of the Education Code.

(Amended by Stats. 2008, Ch. 673, Sec. 4. Effective January 1, 2009.)



14100.3

(a) The State Department of Health Care Services shall post on its Internet Web site all submitted state plan amendments and all federal waiver applications and requests for new waivers, waiver amendments, and waiver renewals and extensions, within 10 business days from the date the department submits these documents for approval to the federal Centers for Medicare and Medicaid Services (CMS).

(b) The department shall post on its Internet Web site final approval or denial letters and accompanying documents for all submitted state plan amendments and federal waiver applications and requests within 10 business days from the date the department receives notification of final approval or denial from CMS.

(c) If the department notifies CMS of the withdrawal of a submitted state plan amendment or federal waiver application or request, as described in subdivisions (a) and (b), the department shall post on its Internet Web site the withdrawal notification within 10 business days from the date the department notifies CMS of the withdrawal.

(d) Unless already posted on the Internet Web site pursuant to subdivisions (a) to (c), inclusive, the department shall post on its Internet Web site all pending submitted state plan amendments and federal waiver applications and requests, that the department submitted to CMS in 2009 and every year thereafter.

(Added by Stats. 2013, Ch. 23, Sec. 56. Effective June 27, 2013.)



14100.5

The department shall prepare and submit Medi-Cal program assumptions and estimates to the Department of Finance. The purpose of the assumptions and estimates shall be to clearly identify changes within the Medi-Cal program which have policy or fiscal implications, and to produce reliable forecasts of Medi-Cal expenditures.

Medi-Cal program assumptions and estimates shall be organized by and correspond to Budget Act or Budget Bill item numbers, separately identifying expenditures for all of the following:

(a) Purchase of medical care and services.

(b) Rate increases.

(c) County administration.

(d) Fiscal intermediary services.

Estimates and assumptions shall indicate state and federal, as well as total, funds expended.

The department shall submit, by September 10 and March 1 of each year, to the Department of Finance for its approval, all assumptions underlying all Medi-Cal program estimates. The Department of Finance shall approve or modify, in writing, the assumptions underlying all estimates within 15 working days of their receipt. If the Department of Finance does not so approve or modify the assumptions by that date, the assumptions, as presented by the department, shall be deemed to be approved by the Department of Finance as of that date.

The department shall submit an estimate of Medi-Cal program expenditures to the Department of Finance by November 1 of each year, and April 20 of each year. All approved estimates and supporting data provided by the department or developed independently by the Department of Finance, shall be made available to the legislative fiscal committees following approval by the Department of Finance. However, departmental estimates with supporting data shall be forwarded to the legislative fiscal committees on or about January 10 and May 15 of each year in the event this information has not been released earlier.

Each Medi-Cal assumption shall contain a clear narrative description of the statutory, regulatory, or policy change, or other change, that has occurred or will occur which affects Medi-Cal program expenditures or which is of policy importance. Each assumption shall include a cost estimate which contains relevant workload, caseload, unit cost and other data or information needed to support the estimate.

The assumptions related to purchase of medical care and services shall include a section with a nontechnical description of the major variables used to produce a base projection. This section shall further contain an estimate of the fiscal impact of the use of these variables. The estimates related to purchase of medical care and services shall include current and budget year base projections of eligibles, users, expenditures and cost per user by quarter with sufficient past actual data to permit evaluation of the projections. The projections shall be prepared by service category and aid category. The Department of Finance shall identify a high, mid, and low range of Medi-Cal service expenditures, which shall be accompanied by assumptions, when the estimates are released to the Legislature.

The assumptions or estimates related to fiscal intermediary services shall contain a narrative description of how the forecasts are prepared. Sufficient historical workload by claim type and expenditure data shall accompany the forecasts to permit evaluation. Change orders to the fiscal intermediary contract shall be fully described and costs estimated. In addition, important modifications to the Medi-Cal claims processing system not associated with change orders shall be described and, if appropriate, costs or savings, estimated.

Assumptions or estimates related to Medi-Cal county administration costs shall contain a narrative description of how the forecast was prepared. Current and budget year estimates by county shall be prepared. The estimates shall compare past actual and projected workload and expenditures in a format which will permit evaluation of forecasts. Changes in expenditure estimates for individual counties resulting from allocation of funds or other factors shall be identified in subsequent estimates. Unallocated funds and funds for special projects or special problems shall be separately identified. The department shall compare budgeted and actual expenditures by county as soon as the information from county quarterly costs reports becomes available.

The estimates shall compare budgeted to implemented rate increases for the current year. The comparisons shall be by provider category and shall compare budgeted to implemented increases in terms of percentage increases, date of implementation, and revised estimated cost.

(Added by Stats. 1984, Ch. 268, Sec. 54.2. Effective June 30, 1984.)



14100.51

(a) Each year, by no later than January 10 and concurrently with the release of the May Revision, the State Department of Health Care Services shall provide to the fiscal committees of the Legislature supplemental fiscal information for the Medi-Cal Specialty Mental Health Services Program. This supplemental fiscal information shall include service-type descriptions, children?s and adults? caseload and fiscal forecast by service type, a detailed explanation of changes to these forecasts, fiscal charts containing children?s and adults? claim costs and unduplicated client counts, and summary fiscal charts with current-year and budget-year proposals.

(b) For purposes of making the information described in subdivision (a) available to the public, the department shall post this information on its Internet Web site.

(Added by Stats. 2013, Ch. 23, Sec. 57. Effective June 27, 2013.)



14100.52

(a) Each year, by no later than January 10 and concurrently with the release of the May Revision, the State Department of Health Care Services shall provide to the fiscal committees of the Legislature supplemental fiscal information for the Drug Medi-Cal Program. This supplemental fiscal information shall include adult, minor-consent, child, and perinatal unique client counts and summary fiscal charts with current-year and budget-year proposals.

(b) For purposes of making the information described in subdivision (a) available to the public, the department shall post this information on its Internet Web site.

(Added by Stats. 2013, Ch. 23, Sec. 58. Effective June 27, 2013.)



14100.6

The department, in cooperation with the Controller, shall establish a method of providing to the Controller, periodically, updated information regarding changes in the roster of Medi-Cal providers.

(Added by Stats. 1991, Ch. 560, Sec. 1.)



14100.7

(a) Any Medi-Cal provider of incontinence supplies or medical supplies, or both, shall provide, to the department, a bond, or other security satisfactory to the department, of not less than twenty-five thousand dollars ($25,000), pursuant to regulations adopted by the department.

(b) (1) After three years of continuous operation as a provider of incontinence supplies or medical supplies, or both, a Medi-Cal provider may apply to the department for an exemption from the requirements of subdivision (a).

(2) The department shall adopt regulations establishing conditions for the approval or denial of applications for exemption pursuant to paragraph (1).

(c) For purposes of this section, ?incontinence supplies? and ?medical supplies? mean items prescribed by a licensed practitioner to meet medical needs of the patient, and which are eligible for reimbursement pursuant to this chapter.

(d) Subdivisions (a), (b), and (c) do not apply to individuals who are licensed pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code.

(Amended by Stats. 1998, Ch. 310, Sec. 81. Effective August 19, 1998.)



14100.75

(a) (1) Each provider and each applicant, as defined in Section 14043.1, when applying for enrollment and continued enrollment, shall provide, to the department, a bond, or other security satisfactory to the department, of an amount determined by the department, pursuant to regulations adopted by the department.

(2) The department, in determining the amount of bond or security required by paragraph (1), shall base the determination on the level of estimated billings, and shall not be less than twenty-five thousand dollars ($25,000).

(3) This subdivision shall become operative only if the director executes a declaration, that shall be retained by the director, stating that the surety bonds described in this paragraph are commercially offered throughout the state and by more than one vendor.

(b) (1) After three years of continuous operation as a provider, a Medi-Cal provider may apply to the department for an exemption from the requirements of subdivision (a).

(2) The department shall adopt regulations establishing conditions for the approval or denial of applications for exemption pursuant to paragraph (1).

(c) The department shall establish a mechanism to track rates of participation among providers who are subject to the requirement of subdivision (a) to determine if the requirement is a deterrent to Medi-Cal program participation among provider applicants.

(d) Subdivisions (a) and (b) shall not apply to natural persons licensed or certified pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code, the Osteopathic Initiative Act, or the Chiropractic Initiative Act, or to any clinic licensed pursuant to subdivision (a) of Section 1204 of the Health and Safety Code, or exempt from licensure under subdivision (c) of Section 1206 of the Health and Safety Code, to any health facility licensed under Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code, or to any provider that is operated by a city, county, school district, county office of education, or state special school, or any professional corporation practicing pursuant to the Moscone-Knox Professional Corporation Act provided for pursuant to Part 4 (commencing with Section 13400) of Division 3 of Title 1 of the Corporations Code.

(e) Nothing in this section shall relieve an applicant or provider of durable medical equipment or home health agency services from complying with subdivisions (a) and (b) of Sections 14100.8 and 14100.9, as applicable.

(Amended by Stats. 2000, Ch. 322, Sec. 26. Effective January 1, 2001.)



14100.8

(a) For purposes of this section, ?provider of home health agency services? means a home health agency that is licensed by the department under Section 1726 of the Health and Safety Code that meets the requirements for the medicaid program under Subpart A (commencing with Sec. 441.10) of Part 441 of Title 42 of the Code of Federal Regulations, as amended, that meets the requirements for the Medicare program under Part 484 (commencing with Sec. 481.1) and Part 489 (commencing with Sec. 489.1) of Title 42 of the Code of Federal Regulations, as amended, and that is enrolled as a provider in the Medi-Cal program. In the event of inconsistent requirements between the medicaid and Medicare programs, medicaid requirements shall take precedence.

(b) Within 90 days after the effective date of a final federal regulation requiring that a provider of home health agency services must acquire a surety bond in order to participate in the medicaid or Medicare program, each provider of home health agency services shall obtain, and thereafter maintain, a surety bond meeting the requirements of the final federal regulation, as amended, as a condition of participation in the Medi-Cal program.

(c) Any entity that has applied to become a provider of home health agency services less than 90 days prior to the date that the final federal regulation described in subdivision (b) becomes effective shall submit a surety bond within 90 days of the effective date of the regulation.

(d) Failure of a provider of home health agency services to obtain and maintain a surety bond as required in this section shall result in denial or recoupment of Medi-Cal reimbursement for services provided during the period for which a surety bond should have been in effect.

(e) Failure of a provider of home health agency services to obtain and maintain a surety bond as required in this section shall result in automatic termination of the provider?s participation in the Medi-Cal program.

(Added by Stats. 1998, Ch. 310, Sec. 82. Effective August 19, 1998.)



14100.9

(a) For purposes of this section, ?provider of durable medical equipment? means any person or entity that furnishes medical equipment and medical supplies, meets state and local laws applicable to the furnishing of medical equipment and medical supplies, and that is enrolled as a provider in the Medi-Cal program.

(b) Within 90 days after the effective date of a final federal regulation requiring that a provider of durable medical equipment must acquire a surety bond in order to participate in the medicaid or Medicare program, each provider of durable medical equipment shall obtain, and thereafter maintain, a surety bond meeting the requirements of the final federal regulation, as amended, as a condition of participation in the Medi-Cal program.

(c) Any person or entity that has applied to become a provider of durable medical equipment less than 90 days prior to the date that the final federal regulation described in subdivision (b) becomes effective shall submit a surety bond within 90 days of the effective date of the regulation.

(d) Failure of a provider of durable medical equipment to obtain and maintain a surety bond as required in this section shall result in denial or recoupment of Medi-Cal reimbursement for services provided during the period for which a surety bond should have been in effect.

(e) Failure of a provider of durable medical equipment to obtain and maintain a surety bond as required in this section shall result in automatic termination of the provider?s participation in the Medi-Cal program.

(f) Subdivisions (a), (b), (c), (d), and (e) do not apply to individuals who are licensed pursuant to Division 2 (commencing with Section 500) of the Business and Professions Code.

(Added by Stats. 1998, Ch. 310, Sec. 83. Effective August 19, 1998.)



14100.95

(a) The department shall enter into demonstration contracts with manufacturers of medical supplies for four items of its own selection of medical supplies existing on the pharmacy claims processing system, for the purpose of establishing rebates or other cost-saving mechanisms and demonstrating cost savings in the purchase of these medical supplies. The department shall maintain a list of the supplies for which contracts have been executed.

(b) Nothing in this section shall prevent a small retail business from continuing to supply medical supplies for use by Medi-Cal beneficiaries.

(c) In establishing these demonstration contracts, the department shall preserve reasonable access to these supplies by beneficiaries. To ensure that the health needs of Medi-Cal beneficiaries are met, the department shall evaluate products and execute contracts pursuant to subdivision (c) of Section 14105.47.

(d) The department shall report the outcomes of these demonstration contracts to the Legislature no later than January 1, 2009.

(Amended by Stats. 2007, Ch. 188, Sec. 61. Effective August 24, 2007.)



14101

The director may contract with other state agencies for services in connection with the administration of this chapter, Chapter 8 (commencing with Section 14200), Chapter 8.5 (commencing with Section 14500), and Chapter 8.7 (commencing with Section 14520) of this part.

(Amended by Stats. 1978, Ch. 429.)



14101.1

The department shall enter into an agreement with the Secretary of Health, Education and Welfare under which such secretary will determine eligibility for Medi-Cal in the case of aged, blind or disabled persons under this state?s medical assistance plan approved under Title XIX of the Social Security Act. The state shall pay the Secretary of Health, Education and Welfare an amount equal to one-half of the cost of carrying out the agreement, but in computing such cost with respect to individuals eligible for benefits under Title XVI of the Social Security Act, such payment shall include only those costs which are additional to the costs incurred in carrying out such title.

(Added by Stats. 1976, Ch. 504.)



14101.5

The department and the State Department of Social Services shall provide to the other any information necessary for the performance of such department?s duties under this chapter.

(Amended by Stats. 1977, Ch. 1252.)



14101.7

The Workers? Compensation Appeals Board and the department shall exchange information and cooperate to assure that health services provided by Medi-Cal which are reimbursable by Workers? Compensation are identified, and that Workers? Compensation reimburses the department for those services.

(Added by Stats. 1981, Ch. 102, Sec. 115. Effective June 28, 1981.)



14102

(a) Notwithstanding any other law and except as otherwise provided in this section, any individual who is 21 years of age or older, who does not have minor children eligible for Medi-Cal benefits and would be eligible for Medi-Cal benefits pursuant to Section 1902(a)(10)(A)(i)(VIII) of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396a(a)(10)(A)(i)(VIII)) but for the five-year eligibility limitation under Section 1613 of Title 8 of the United States Code, and who is enrolled in coverage through the Exchange with an advanced premium tax credit shall be eligible for the following:

(1) Those Medi-Cal benefits for which he or she would have been eligible but for the five-year eligibility limitation only to the extent that they are not available through his or her individual health plan.

(2) The department shall pay on behalf of the beneficiary:

(A) The beneficiary?s insurance premium costs for an individual health plan, minus the beneficiary?s premium tax credit authorized by Section 36B of Title 26 of the United States Code and its implementing regulations.

(B) The beneficiary?s cost-sharing charges so that the individual has the same cost-sharing charges as he or she would have in the Medi-Cal program.

(b) (1) If an individual is eligible for benefits under subdivision (a) and he or she is otherwise eligible for state-only funded full-scope benefits, but (A) he or she is barred from enrolling in an Exchange qualified health plan because he or she is outside of an available enrollment period for coverage or (B) the Exchange and the department do not have the operational capability to implement the benefits under subdivision (a), he or she shall remain eligible for those state-only funded benefits subject to paragraph (2).

(2) On the first date that an individual referenced in paragraph (1) is eligible for and can enroll in coverage under a qualified health plan offered through the Exchange, he or she shall be ineligible for the state-only funded full-scope benefits referenced in paragraph (1) unless the Exchange and the department do not have the operational capability to implement the benefits under subdivision (a).

(c) The department shall inform and assist individuals eligible under this section on enrolling in coverage through the Exchange with the premium assistance, cost sharing, and benefits described in subdivision (a), including, but not limited to, developing processes to coordinate with the county entities that administer eligibility for coverage in Medi-Cal and the Exchange.

(d) For purposes of this section, the following definitions shall apply:

(1) ?Cost-sharing charges? means any expenditure required by or on behalf of an enrollee by his or her individual health plan with respect to essential health benefits and includes deductibles, coinsurance, copayments, or similar charges, but excludes premiums, and spending for noncovered services.

(2) ?Exchange? means the California Health Benefit Exchange established pursuant to Section 100500 of the Government Code.

(e) Benefits for services under this section shall be provided with state-only funds only if federal financial participation is not available for those services. The department shall maximize federal financial participation in implementing this section to the extent allowable.

(f) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, without taking any further regulatory action, shall implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time regulations are adopted. The department shall adopt regulations by July 1, 2017, in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Beginning six months after the effective date of this section, and notwithstanding Section 10321.5 of the Government Code, the department shall provide a status report to the Legislature on a semiannual basis, in compliance with Section 9795 of the Government Code, until regulations have been adopted.

(g) This section shall become operative on January 1, 2014.

(Amended (as added by Stats. 2013, 1st Ex. Sess., Ch. 4, Sec. 25) by Stats. 2013, Ch. 442, Sec. 12. Effective January 1, 2014.)



14102.5

(a) The department shall, in collaboration with the Exchange, the counties, consumer advocates, and the Statewide Automated Welfare System consortia, develop and prepare one or more reports that shall be issued on at least a quarterly basis and shall be made publicly available within 30 days following the end of each quarter, for the purpose of informing the California Health and Human Services Agency, the Exchange, the Legislature, and the public about the enrollment process for all insurance affordability programs. The reports shall comply with federal reporting requirements and shall, at a minimum, include the following information, to be derived from, as appropriate depending on the data element, CalHEERS, MEDS, or the Statewide Automated Welfare System:

(1) For applications received for insurance affordability programs through any venue, all of the following:

(A) The number of applications received through each venue.

(B) The number of applicants included on those applications.

(C) Applicant demographics, including, but not limited to, gender, age, race, ethnicity, and primary language.

(D) The disposition of applications, including all of the following:

(i) The number of eligibility determinations that resulted in an approval for coverage.

(ii) The program or programs for which the individuals in clause (i) were determined eligible.

(iii) The number of applications that were denied for any coverage and the reason or reasons for the denials.

(E) The number of days for eligibility determinations to be completed.

(2) With regard to health plan selection, all of the following:

(A) The health plans that are selected by applicants enrolled in an insurance affordability program, reported by the program.

(B) The number of Medi-Cal enrollees who do not select a health plan but are defaulted into a plan.

(3) For annual redeterminations conducted for beneficiaries, all of the following:

(A) The number of redeterminations processed.

(B) The number of redeterminations that resulted in continued eligibility for the same insurance affordability program.

(C) The number of redeterminations that resulted in a change in eligibility to a different insurance affordability program.

(D) The number of redeterminations that resulted in a finding of ineligibility for any program and the reason or reasons for the findings of ineligibility.

(E) The number of days for redeterminations to be completed.

(4) With regard to disenrollments not related to a redetermination of eligibility, all of the following:

(A) The number of beneficiary disenrollments.

(B) The reasons for the disenrollments.

(C) The number of disenrollments that are caused by an individual disenrolling from one insurance affordability program and enrolling into another.

(5) The number of applications for insurance affordability programs that were filed with the help of an assister or navigator.

(6) The total number of grievances and appeals filed by applicants and enrollees regarding eligibility for insurance affordability programs, the basis for the grievance, and the outcomes of the appeals.

(b) The department shall collect the information necessary for these reports and develop these reports using data obtained from the Statewide Automated Welfare System, CalHEERS, MEDS, and any other appropriate state information management systems.

(c) For purposes of this section, the following definitions shall apply:

(1) ?CalHEERS? means the California Healthcare Eligibility, Enrollment, and Retention System developed under Section 15926.

(2) ?Exchange? means the California Health Benefit Exchange established pursuant to Title 22 (commencing with Section 100500) of the Government Code.

(3) ?Statewide Automated Welfare System? means the system developed pursuant to Section 10823.

(4) ?MEDS? means the Medi-Cal Eligibility Data System that is maintained by the department.

(d) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, without taking any further regulatory action, shall implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time regulations are adopted. Thereafter, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Beginning six months after the effective date of this section, and notwithstanding Section 10231.5 of the Government Code, the department shall provide a status report to the Legislature on a semiannual basis until regulations have been adopted.

(e) This section shall become operative on January 1, 2014.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 3, Sec. 24. Effective September 30, 2013. Section operative January 1, 2014, by its own provisions.)



14103

(a) The implementation of the optional expansion of Medi-Cal benefits to adults who meet the eligibility requirements of Section 1902(a)(10)(A)(i)(VIII) of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396a(a)(10)(A)(i)(VIII)), shall be contingent upon the following:

(1) If the federal medical assistance percentage payable to the state under the ACA for the optional expansion of Medi-Cal benefits to adults is reduced below 90 percent, that reduction shall be addressed in a timely manner through the annual state budget or legislative process. Upon receiving notification of any reduction in federal assistance pursuant to this paragraph, the Director of Finance shall immediately notify the Chairpersons of the Senate and Assembly Health Committees and the Chairperson of the Joint Legislative Budget Committee.

(2) If, prior to January 1, 2018, the federal medical assistance percentage payable to the state under the ACA for the optional expansion of Medi-Cal benefits to adults is reduced to 70 percent or less, the implementation of any provision in this chapter authorizing the optional expansion of Medi-Cal benefits to adults shall cease 12 months after the effective date of the federal law or other action reducing the federal medical assistance percentage.

(b) For purposes of this section, ?ACA? means the federal Patient Protection and Affordable Care Act (Public Law 111-148) as originally enacted and as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152) and any subsequent amendments.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 3, Sec. 25. Effective September 30, 2013. See identical section added by Stats. 2013, 1st Ex., Ch. 4.)



14103

(a) The implementation of the optional expansion of Medi-Cal benefits to adults who meet the eligibility requirements of Section 1902(a)(10)(A)(i)(VIII) of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396a(a)(10)(A)(i)(VIII)), shall be contingent upon the following:

(1) If the federal medical assistance percentage payable to the state under the ACA for the optional expansion of Medi-Cal benefits to adults is reduced below 90 percent, that reduction shall be addressed in a timely manner through the annual state budget or legislative process. Upon receiving notification of any reduction in federal assistance pursuant to this paragraph, the Director of Finance shall immediately notify the Chairpersons of the Senate and Assembly Health Committees and the Chairperson of the Joint Legislative Budget Committee.

(2) If, prior to January 1, 2018, the federal medical assistance percentage payable to the state under the ACA for the optional expansion of Medi-Cal benefits to adults is reduced to 70 percent or less, the implementation of any provision in this chapter authorizing the optional expansion of Medi-Cal benefits to adults shall cease 12 months after the effective date of the federal law or other action reducing the federal medical assistance percentage.

(b) For purposes of this section, ?ACA? means the federal Patient Protection and Affordable Care Act (Public Law 111-148) as originally enacted and as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152) and any subsequent amendments.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 4, Sec. 26. Effective September 30, 2013.)



14103.2

Whenever the director determines that the services or products of a provider cost the program in excess of reasonable value received, the provider shall thereafter be disqualified from participation in the program. The disqualification shall not become effective until an opportunity for a public hearing has been granted.

The department shall conduct a continuing review of reimbursements to all hospitals participating in the program in order to determine if any reimbursements are in excess of reasonable value received.

(Amended by Stats. 2001, Ch. 745, Sec. 249. Effective October 12, 2001.)



14103.4

The director, with the advice of the Medicaid Advisory Committee required by federal law or regulation, shall determine which of the health care and related remedial or preventive services are elective. The director and the committee shall consult with representatives of providers of such services before making a determination.

(Amended by Stats. 1982, Ch. 328, Sec. 22. Effective June 30, 1982.)



14103.5

(a) A noncontract hospital that is in a closed health facility planning area is not eligible to receive reimbursement for services provided to a Medi-Cal beneficiary, unless either of the following apply:

(1) The noncontract hospital provides necessary emergency services to a Medi-Cal beneficiary who is in a life threatening or emergency situation, but cannot be sufficiently stabilized in order to facilitate transport to a contracting hospital.

(2) The noncontract hospital is a facility location of a nonprofit hospital that is an affiliate of a nonprofit health care service plan, the facility location is approved in accordance with the standards of the California Children?s Services (CCS) program, and the hospital is providing medically necessary services for treatment of the CCS-eligible condition of a patient when all of the following apply:

(A) The patient is eligible for services under the California Children?s Services Act (Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code) as well as the Medi-Cal program.

(B) The patient is a member of the health care services plan for other health care services not related to the CCS condition.

(C) The services for treatment of the CCS-eligible patient are authorized by the CCS program.

(b) A noncontract hospital in a closed health facility planning area that provides necessary emergency services to a Medi-Cal beneficiary who is in a life threatening or emergency situation, but cannot be sufficiently stabilized in order to facilitate transport to a contracting hospital, may only be reimbursed for those necessary emergency services when it obtains an approved treatment authorization request.

(c) Any treatment authorization request submitted for any service classified as a necessary emergency service, which would have been subject to prior authorization had it not been so classified, shall be supported by the attending physician?s statement that does all of the following:

(1) Describes in detail the nature of the emergency or life threatening situation, including relevant clinical information about the patient?s condition.

(2) States why the patient could not be sufficiently stabilized for transport to a contracting hospital and why the necessary emergency services rendered were considered to be immediately required. A mere statement that an emergency existed is not sufficient. The treatment authorization request shall be comprehensive enough to support a finding that an emergency or a life threatening situation existed.

(3) Contains the signature of the attending physician who had direct knowledge of the emergency described in the statement.

(d) For the purposes of this section, ?necessary emergency services? are limited to those health services medically necessary for alleviation of severe pain or immediate diagnosis and treatment of unforeseen medical conditions which, if not immediately diagnosed and treated, could lead to significant disability or death.

(e) For the purposes of this section, a ?noncontract hospital? means a hospital that has not contracted with the department pursuant to Article 2.6 (commencing with Section 14081) for the provision of inpatient services to Medi-Cal beneficiaries.

(f) Nothing in this section shall be construed as limiting reimbursement for medically necessary care following stabilization, in the event that a contract hospital does not accept transfer of the patient or pending the transfer to a contract hospital.

(Amended by Stats. 2007, Ch. 418, Sec. 1. Effective October 10, 2007.)



14103.6

The director, or a carrier acting under regulations adopted by the director, may require that any individual provider shall receive prior authorization before providing services when the director or carrier determines that the provider has been rendering unnecessary services.

At any time the director determines that it is necessary to postpone elective services pursuant to Section 14120, he or she shall require prior authorization for those services determined to be generally elective under the provisions of Section 14103.4, except a service which costs less than one hundred dollars ($100) or a lower amount determined by the director. This lower amount may be applied generally or for specific services. The director may terminate the requirement for prior authorization when he or she determines that it is no longer necessary to postpone elective services.

Prior authorization for services provided by persons licensed under the provisions of Chapter 4 (commencing with Section 1600) and Chapter 7 (commencing with Section 3000) of Division 2 of the Business and Professions Code shall be determined by consultants licensed under Chapter 4 or Chapter 7 respectively. Prior authorization for all other elective services shall be determined by consultants licensed under the provisions of Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, provided, however, that prior authorization for pharmaceutical services may be determined by persons licensed under the provisions of Chapter 9 (commencing with Section 4000) of Division 2 of the Business and Professions Code, and prior authorization for services provided in an inpatient setting may be reviewed and approved, but not denied, by a person licensed under the provisions of Chapter 6 (commencing with Section 2700) of Division 2 of the Business and Professions Code, working under the supervision of a consultant licensed under the provisions of Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code.

In no event shall prior authorization be required when there is a bona fide emergency requiring immediate treatment.

In carrying out this section, notwithstanding Section 19130 of the Government Code, the department may contract, either directly or through the fiscal intermediary, for staff to accomplish the treatment authorization request reviews and medical case management, including appeals. The fiscal intermediary contract, including any contract amendment, system change pursuant to a change order, and project or systems development notice shall be exempt from Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code, Chapter 7 (commencing with Section 11700) of Part 1 of Division 3 of Title 2 of the Government Code, and any policies, procedures, or regulations authorized by those laws.

(Amended (as amended by Stats. 1975, Ch. 1005) by Stats. 2002, Ch. 1161, Sec. 51. Effective September 30, 2002. Superseded on operative date of amendment by Stats. 1985, Ch. 682, as further amended by Stats. 2002, Ch. 1161, Sec. 52.)



14103.6

The director, or a carrier acting under regulations adopted by the director, may require that any individual provider shall receive prior authorization before providing services when the director or carrier determines that the provider has been rendering unnecessary services.

At any time the director determines that it is necessary to postpone elective services pursuant to Section 14120, he or she shall require prior authorization for those services determined to be generally elective under the provisions of Section 14103.4, except a service which costs less than one hundred dollars ($100) or a lower amount determined by the director. This lower amount may be applied generally or for specific services. The director may terminate the requirement for prior authorization when he or she determines that it is no longer necessary to postpone elective services.

Prior authorization for services provided by persons licensed under the provisions of Chapter 4 (commencing with Section 1600) and Chapter 7 (commencing with Section 3000) of Division 2 of the Business and Professions Code shall be determined by consultants licensed under Chapter 4 or Chapter 7 respectively. Prior authorization for all other elective services shall be determined by consultants licensed under the provisions of Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code, provided, however, that prior authorization for pharmaceutical services may be determined by persons licensed under the provisions of Chapter 9 (commencing with Section 4000) of Division 2 of the Business and Professions Code, and prior authorization for services provided in an inpatient setting may be reviewed and approved, but not denied, by a person licensed under the provisions of Chapter 6 (commencing with Section 2700) of Division 2 of the Business and Professions Code, working under the supervision of a consultant licensed under the provisions of Chapter 5 (commencing with Section 2000) of Division 2 of the Business and Professions Code.

The consultants shall render decisions on prior authorization requests in a timely manner. A timely manner shall be deemed to be an average of five working days after the prior authorization request is received by the department. A decision shall be an approval, denial, modification, or request for additional information. A supplemental authorization request submitted with additional information requested by a consultant shall be processed in a timely manner as if it were an original authorization request. If no decision on a prior authorization request is rendered by the consultant within 30 days of receipt by the department, the request shall be deemed to be approved. Final decisions of the department on all requests for prior authorization shall be reviewable under the department?s provider appeal and fair hearing procedures. If the request is denied, the department shall send notice to the provider and beneficiary of the right to appeal the decision.

In no event shall prior authorization be required when there is a bona fide emergency requiring immediate treatment.

In carrying out this section, notwithstanding Section 19130 of the Government Code, the department may contract, either directly or through the fiscal intermediary, for staff to accomplish the treatment authorization request reviews and medical case management, including appeals. The fiscal intermediary contract, including any contract amendment, system change pursuant to a change order, and project or systems development notice shall be exempt from Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code, Chapter 7 (commencing with Section 11700) of Part 1 of Division 3 of Title 2 of the Government Code, and any policies, procedures, or regulations authorized by those laws.

(Amended (as amended by Stats. 1985, Ch. 682) by Stats. 2002, Ch. 1161, Sec. 52. Effective September 30, 2002. Pursuant to Stats. 1985, Ch. 682, Sec. 2, this version (including the Ch. 682 amendment) is operative upon a determination by U.S. Secretary of Health and Human Services that the changes will not result in denial of federal funding.)



14103.7

The department shall develop procedure codes for durable medical equipment and orthotic and prosthetic equipment and services, to enable the fiscal intermediary to efficiently and expeditiously process claims for the equipment or services.

For the purposes of this section, durable medical equipment, orthotics, and prosthetics shall include such equipment and accessories as the director may provide by regulation, as authorized by this chapter.

(Amended by Stats. 1985, Ch. 1333, Sec. 1.)



14103.75

Prior authorization may be required by the director for services or items prescribed or ordered by a practitioner who has been determined by the director to have been prescribing or ordering medically unnecessary or excessive services or items for Medi-Cal beneficiaries. When this requirement has been imposed upon a practitioner, the department shall give written notice to the practitioner, and shall also give written notice identifying the practitioner to all Medi-Cal providers who may be requested by that practitioner to furnish ordered or prescribed services or items. Payment may not be denied for services or items provided pursuant to an order or prescription issued by these practitioners prior to written notification by the department that these services or items must have prior authorization. After this notice has been received, it shall be the duty of the practitioner to seek prior authorization for all ordered or prescribed services or items within the scope of the director?s requirement. Where a practitioner fails to obtain prior authorization for a service or item within the scope of the director?s requirement and the service or item is provided or dispensed to a beneficiary by another provider, the prescribing practitioner shall be financially responsible for payment. The department shall not deny payment to the provider for the prescribing practitioner?s failure to obtain prior authorization, but shall reimburse the provider as otherwise provided by law and recover the payment from the prescribing practitioner.

(Amended by Stats. 1984, Ch. 1472, Sec. 1.)



14103.8

(a) Medi-Cal services for beneficiaries who are eligible for services under the California Children?s Services Act (Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code) as well as the Medi-Cal program shall be subject to prior authorization by the director.

(b) Claims for payment of prior authorized services shall be reviewed by postpayment audit conducted by the department, and shall not be subject to prepayment review under the California Children?s Services Act prior to submission to the Medi-Cal fiscal intermediary.

(c) The California Children?s Services program may require all applicants who are potentially eligible for cash grant public assistance to apply for Medi-Cal eligibility prior to becoming eligible for funded services.

(Amended by Stats. 1996, Ch. 1023, Sec. 473. Effective September 29, 1996.)



14104

(a) The department may, to the extent feasible, and to the extent permitted or required by applicable provisions of federal law, enter into agreements with organizations of licensed professional persons known as Professional Standards Review Organizations, as the same are defined in, and authorized by, federal law, for the review of inpatient and other health services provided to beneficiaries in accordance with the provisions of this part, to determine whether such services may be approved for payment.

(b) Where such agreements are entered, the department may also enter into agreements for review of services provided to beneficiaries whose health care is funded solely from state or local sources without federal participation under Title XIX of the Social Security Act.

(c) Agreements entered into under this section shall be awarded on a nonbid basis.

(Added by Stats. 1977, Ch. 698.)



14104.3

(a) The department may, to the extent feasible, enter into nonexclusive contracts providing arrangements under which funds available for health care under this chapter shall be administered and disbursed to providers of health care or to their designated agents in consideration for services rendered and supplies furnished by them in accordance with the provisions of the applicable contract and any schedule of charges or formula for determining payments established pursuant to the contract. The contract shall provide that the contractor:

(1) Will take any action as may be necessary to assure that payment for services to hospitals and other facilities and professional services shall be based on standards determined by the director. The formula for the payments shall be determined in accordance with regulations establishing the methods to be used and the items to be included.

(2) Will take any action which may be necessary to assure that charges by providers will be reasonable and not higher than the charge for a comparable service and under comparable circumstances made to other payors.

(3) Bills for service under this chapter shall be reviewed and rejected or processed for payment within an average of 18 days from receipt of evidence establishing validity of the bill for payment in the office of the contractor. Ninety percent of all bills submitted to the contractor and under the contractor?s control, as set forth in the request for proposal, shall be processed and paid in 30 days and 99 percent of all claims submitted to the contractor and under the contractor?s control, as set forth in the request for proposal, shall be processed and paid in 90 days. If it is determined by the contractor that additional evidence of validity is required, the evidence shall be requested within 18 days from the date the bill is received by the contractor. In any event, notice shall be given within 30 days from the date the bill is received concerning the status of the bill submitted if the bill is held for peer review by the contractor beyond 18 days. In no event, shall the number of bills not processed for payment within 30 days of receipt exceed 9 percent of the total bills inventory.

(b) Contracts awarded under this section shall be awarded on a bid basis, and before entering into any contract, the director shall publish notice soliciting bids.

(c) Contracts awarded under this section may provide all of the following:

(1) Payments to the contractor may be on a capitation or prepayment basis, or on a combination of both methods of payment.

(2) Providers may assume all or part of the risk of utilization of services, or costs of services, or both, and that providers who agree to assume that risk may be separately classified for purposes of applicable rates of payment or administrative requirements.

(3) Any other provisions which have previously been incorporated into pilot programs established pursuant to Chapter 8 (commencing with Section 14200) and determined by the director to be desirable and feasible.

(Amended by Stats. 2001, Ch. 745, Sec. 250. Effective October 12, 2001.)



14104.35

(a) Any contract amendments, modifications, or change orders to a fiscal intermediary contract entered into by the department for the purposes of implementing Section 14104.3 shall be exempt, except as provided in subdivision (b), from Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code and any policies, procedures, or regulations authorized by that part.

(b) Subdivision (a) shall not exempt the department from establishing a competitive bid process for awarding new contracts pursuant to Section 14104.3.

(Added by Stats. 2014, Ch. 31, Sec. 49. Effective June 20, 2014.)



14104.5

Notwithstanding any other provision of law, the director shall by regulation adopt such procedures as are necessary for the review of a grievance or complaint concerning the processing or payment of money alleged by a provider of services to be payable by reason of any of the provisions of this chapter. After complying with these procedures, if the provider is not satisfied with the director's decision on his or her claim, he or she may not later than one year after receiving notice of the decision, file a petition for writ of mandate pursuant to Section 1085 of the Code of Civil Procedure in the superior court. This section shall be the exclusive remedy available to the provider of services for moneys alleged to be payable by reason of this chapter.

This section shall not apply to those grievances or complaints arising from the findings of an audit or examination made by or on behalf of the director pursuant to Sections 10722 and 14170. Article 5.3 (commencing with Section 14170) shall govern the grievances or complaints.

(Amended by Stats. 2009, Ch. 255, Sec. 2. Effective January 1, 2010.)



14104.6

No Medi-Cal fiscal intermediary contract shall be approved, renewed or continued if a state employee is employed in a management, consultant or technical position by the contractor or a subcontractor to the contractor within one year after the state employee terminated state employment.

For purposes of this section, ?state employee? means any appointive or civil service employee of the Governor?s office, the Health and Welfare Agency, the State Department of Health Services, the Controller?s office, the Attorney General, or the Legislature who, within two years prior to leaving state employment, had responsibilities related to development, negotiation, contract management, supervision, technical assistance or audit of a Medi-Cal fiscal intermediary.

The requirements of this section shall not apply to any state employee who terminated state employment prior to the operative date of this section.

(Amended by Stats. 2004, Ch. 193, Sec. 244. Effective January 1, 2005.)



14104.7

The Director of the Department of Health Services shall negotiate a modification of the contract with Computer Sciences Corporation for the provision of fiscal intermediary services for the Medi-Cal program in effect on the effective date of this section to establish providers of durable medical equipment, prosthetic and orthotic devices, and emergency and nonemergency medical transportation as a distinct and separate provider classification for claim processing purposes. The director shall determine which providers qualify as providers for the purposes of this section. The contract shall be further amended to provide that claims of this type shall be processed for payment within an average of 25 days from the date of receipt. If the contractor fails to process such claims within the 25-day standard, the department shall assess maximum liquidated damages against the contractor, per day, until the performance standard is met.

(Added by Stats. 1982, Ch. 91, Sec. 2.)



14104.8

(a) The Secretary of the Health and Welfare Agency shall be responsible for oversight of the contract for fiscal intermediary services awarded by the State Department of Health Services to Computer Sciences Corporation. The director of the department shall confer with the secretary of the agency regarding the progress made in implementing the contract.

(b) Within four months of enactment of this section, the State Director of Health Services shall contract for an 18-month period with a qualified systems engineering firm that has the ability to work at the software level to acquire the system produced by Computer Sciences Corporation for the purposes of monitoring the contract awarded by the department to Computer Sciences Corporation and ascertaining if the system meets contract requirements.

(c) The systems engineering firm shall monitor compliance with all provisions contained within the above-mentioned contract between the department and Computer Sciences Corporation.

(d) The contract shall:

(1) Require the firm to conduct an evaluation of Computer Sciences Corporation contract compliance, including design or operational deficiencies, and, within four months of the award of the monitoring contract, to report on this evaluation to the Secretary of the Health and Welfare Agency and the State Director of Health Services, who shall forward this report to the Legislature.

(2) Include provisions to permit the firm to develop specific remedies for design and operation deficiencies in the state owned Medi-Cal fiscal intermediary system.

(3) Require the firm to develop, install and operate the type of monitoring and control system required by the contract.

(4) Require production by the firm within one year of a detailed work plan and budget for managing the contract with Computer Sciences Corporation, including job descriptions, staffing levels and organizational controls in order to continue operation of the monitoring and control system at a high level of efficiency and expertise.

(5) Preclude the firm from bidding (or from being a major subcontractor to a prime bidder) on any subsequent contract for fiscal intermediary services for a period of five years from the date of the contract.

(e) If all requested documentation records and deliverables required in the contract between the department and Computer Sciences Corporation are not made available, as specified in that contract, to the designated systems engineering firm, the Secretary of the Health and Welfare Agency, the State Department of Health Services or the Joint Legislative Audit Committee, whichever has so requested, all applicable penalties and fines available under the contract shall be evoked by the State Department of Health Services.

(f) Subject to the approval of the Secretary of Health and Welfare, the State Director of Health Services shall have the authority to enter into a subsequent fiscal intermediary monitoring contract to be in effect upon the expiration of the one-year contract called for in subdivision (b) and to be based upon findings and recommendations produced under subdivision (d).

(Added by Stats. 1981, Ch. 1039, Sec. 2.)



14104.9

Any Medi-Cal contract for fiscal intermediary services entered into on or after January 1, 1992, shall permit the submission of all paper claims for hospital services using billing forms that are as similar as possible to the UB-82, also known as the HCFA-1450. These billing forms shall be designed to be both optically scanned and automatically microfilmed.

(Added by Stats. 1991, Ch. 574, Sec. 1.)



14104.93

(a) The department may distribute provider bulletins and other provider communications for the Medi-Cal program by either print or electronic medium, including posting on the department?s Medi-Cal program Web site. The posting may include information relating to the California Children?s Services (CCS) Program, the Genetically Handicapped Persons Program (GHPP), the Family PACT program, and the Every Woman Counts program. Communications on the department?s Internet Web site shall be posted in a timely manner and maintained on the Web site for one year from the date of posting.

(b) The department?s Web site for the Medi-Cal program shall be appropriately maintained to ensure factual clarity regarding the program, to facilitate ease of use for providers, and to sustain the integrity of the Medi-Cal program.

(c) This section shall be implemented on the first day of the month following 30 days after the operative date of this section.

(Added by Stats. 2008, Ch. 758, Sec. 43. Effective September 30, 2008.)



14105

(a) The director shall prescribe the policies to be followed in the administration of this chapter, may limit the rates of payment for health care services, and shall adopt any rules and regulations as are necessary for carrying out, but are not inconsistent with, the provisions thereof.

The policies and regulations shall include rates for payment for services not rendered under a contract pursuant to Chapter 8 (commencing with Section 14200). In order to implement expeditiously the budgeting decisions of the Legislature, the director shall, to the extent permitted by federal law, adopt regulations setting rates that reflect these budgeting decisions within one month after the enactment of the Budget Act and of any other appropriation that changes the level of funding for Medi-Cal services. The proposed regulations shall be submitted to the Department of Finance no later than five days prior to the date of adoption. With the written approval of the Department of Finance, the director shall adopt the regulations as emergency regulations in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340), Part 1, Division 3, Title 2 of the Government Code). For purposes of that act, the adoption of these regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, and safety or general welfare.

(b) (1) Insofar as practical, consistent with the efficient and economical administration of this part, the department shall afford recipients of public assistance a choice of managed care arrangements under which they shall receive health care benefits and a choice of primary care providers under each managed care arrangement.

(2) Notwithstanding any other provision of law, Medi-Cal beneficiaries shall be entitled to affirmatively select, or to be assigned by default to, any primary care provider as defined in paragraph (1) of subdivision (b) of Section 14088.

(3) Notwithstanding any other provision of law, when a Medi-Cal beneficiary is assigned, from any source, to a primary care physician, as defined in Section 14254, and that primary care physician is an employee of a primary care provider, as defined in paragraph (1) of subdivision (b) of Section 14088, the assignment shall constitute an assignment to the primary care provider.

(c) If, in the judgment of the director, the actions taken by the director under subdivision (c) of Section 14120 will not be sufficient to operate the Medi-Cal program within the limits of appropriated funds, he or she may limit the scope and kinds of health care services, except for minimum coverage as defined in Section 14056, available to persons who are not eligible under Section 14005.1. When and if necessary, that action shall be taken by the director in ways consistent with the requirements of the federal Social Security Act.

(d) The director shall adopt regulations implementing regulatory changes required to initially implement, and annually update, the United States Health Care Financing Administration?s common procedure coding system as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For the purposes of the Administrative Procedure Act, the adoption of the regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. These regulations shall become effective immediately upon filing with the Secretary of State.

(e) Notwithstanding any other provision of law, prospective reimbursement for any services provided to a Medi-Cal beneficiary in a nursing facility that is a distinct part of an acute care hospital shall not exceed the audited costs of the facility providing the services.

(f) Notwithstanding any other provision of law, reimbursement for anesthesiology, surgical services, and the professional component of radiology procedures except for comprehensive perinatal and obstetrical services shall be reduced by 9.5 percent of the amount of reimbursement provided for any of those services prior to the operative date of this subdivision. The director may exclude emergency surgical services performed in the emergency department of a general acute care hospital. To be excluded, emergency surgical services must be performed by an emergency room physician or a physician on the emergency department?s on-call list.

(g) (1) It is the intent of the Legislature in enacting this subdivision to enable the department to obtain Medicare cost reports for the purpose of evaluating its Medi-Cal reimbursement rate methodology for nursing facilities.

(2) Skilled nursing facilities licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code shall submit copies of all Medicare cost reports to the department by October 1, 1995, for reporting periods that ended between July 1, 1993, and June 30, 1995.

On or after July 1, 1995, those facilities shall submit the copies to the department on the date that the Medicare cost reports are submitted to the Medicare fiscal intermediary.

(3) Hospitals providing skilled nursing care licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code shall submit a copy of all Medicare cost reports for reporting periods ended:

(A) January 1, 1993, through June 30, 1995, to the department by October 1, 1995.

(B) On or after July 1, 1995, to the department when the Medicare cost reports are submitted to the Medicare fiscal intermediary.

(Amended by Stats. 2002, Ch. 756, Sec. 2. Effective January 1, 2003.)



14105.05

(a) Notwithstanding Section 14105, and any other provision of law, the director may, without taking regulatory action pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, take one or both of the following actions:

(1) Establish the reimbursement rates necessitated by the establishment of updated coding systems required for compliance by the federal Health Insurance Portability and Accountability Act (HIPAA).

(2) Adopt and annually update the federal Healthcare Common Procedure Coding System codes (formerly known as the United States Healthcare Common Procedure Coding System HCPCS) or any other coding system required for compliance with this chapter, federal medicaid requirements, or the federal Health Insurance Portability and Accountability Act (HIPAA).

(b) The director may take the actions described in subdivision (a) by means of publication in the California Regulatory Notice Register, the Medi-Cal Provider Manual, or similar publications.

(c) The publication of reimbursement rates or coding systems pursuant to subdivision (a) shall include an effective date for the published rates or coding systems.

(d) Nothing in this section shall be construed to affect the department?s compliance with federal medicaid law or regulations relating to the adoption of Medi-Cal reimbursement rates.

(Added by Stats. 2003, Ch. 601, Sec. 13. Effective January 1, 2004.)



14105.06

(a) Notwithstanding Section 14105 and any other provision of law, the Medi-Cal reimbursement rates in effect on August 1, 2003, shall remain in effect through July 31, 2005, for the following providers:

(1) Freestanding nursing facilities licensed as either of the following:

(A) An intermediate care facility pursuant to subdivision (d) of Section 1250 of the Health and Safety Code.

(B) An intermediate care facility for the developmentally disabled pursuant to subdivision (e), (g), or (h) of Section 1250 of the Health and Safety Code.

(2) A skilled nursing facility that is a distinct part of a general acute care hospital. For purposes of this paragraph, ?distinct part? shall have the same meaning as defined in Section 72041 of Title 22 of the California Code of Regulations.

(3) A subacute care program, as described in Section 14132.25 or subacute care unit, as described in Sections 51215.5 and 51215.8 of Title 22 of the California Code of Regulations.

(4) An adult day health care center.

(b) (1) The director may adopt regulations as are necessary to implement subdivision (a). These regulations shall be adopted as emergency regulations in accordance with the rulemaking provisions of the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For purposes of this section, the adoption of regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, and safety or general welfare.

(2) As an alternative to paragraph (1), and Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the director may implement this article by means of a provider bulletin, or similar instructions, without taking regulatory action.

(c) The director shall implement subdivision (a) in a manner that is consistent with federal medicaid law and regulations. The director shall seek any necessary federal approvals for the implementation of this section. This section shall be implemented only to the extent that federal approval is obtained.

(d) The provisions of subdivision (a) shall apply to a skilled nursing facility, as defined in subdivision (c) of Section 1250 of the Health and Safety Code, only until the first day of the month following federal approval to implement both the skilled nursing quality assurance fee imposed by Article 7.6 (commencing with Section 1324.20) of Chapter 2 of Division 2 of the Health and Safety Code and the rate methodology developed pursuant to Article 3.8 (commencing with Section 14126) of Chapter 7 of Part 3 of Division 9.

(Amended by Stats. 2005, Ch. 508, Sec. 7. Effective October 4, 2005.)



14105.07

(a) The Legislature finds and declares all of the following:

(1) Costs within the Medi-Cal program continue to grow due to the rising cost of providing health care throughout the state and also due to increases in enrollment, which are more pronounced during difficult economic times.

(2) In order to minimize the need for drastically cutting enrollment standards or benefits during times of economic crisis, it is crucial to find areas within the program where reimbursement levels are higher than required under the standard provided in Section 1902(a)(30)(A) of the federal Social Security Act and can be reduced in accordance with federal law.

(3) The Medi-Cal program delivers its services and benefits to Medi-Cal beneficiaries through a wide variety of health care providers, some of which deliver care via managed care or other contract models while others do so through fee-for-service arrangements.

(4) The setting of rates within the Medi-Cal program is complex and is subject to close supervision by the United States Department of Health and Human Services.

(5) As the single state agency for Medicaid in California, the State Department of Health Care Services has unique expertise that can inform decisions that set or adjust reimbursement methodologies and levels consistent with the requirements of federal law.

(b) Therefore, it is the intent of the Legislature for the department to analyze and identify where reimbursement levels can be reduced consistent with the standard provided in Section 1902(a)(30)(A) of the federal Social Security Act and also consistent with federal and state law and policies, including any exemptions contained in the act that added this section, provided that the reductions in reimbursement shall not exceed 10 percent on an aggregate basis for all providers, services, and products.

(c) (1) Notwithstanding any other provision of law and except as provided in paragraphs (2), (3), and (4), for dates of service on and after June 1, 2011, payments to intermediate care facilities for the developmentally disabled, licensed pursuant to subdivision (e), (g), or (h) of Section 1250 of the Health and Safety Code, and facilities providing continuous skilled nursing care to developmentally disabled individuals pursuant to the pilot project established by Section 14132.20, as determined by the applicable methodology for setting reimbursement rates for these facilities, shall not exceed the reimbursement rates that were applicable to those providers in the 2008?09 rate year, reduced by 10 percent.

(2) Notwithstanding any other provision of law, the director may adjust the percentage reductions specified in paragraph (1), as long as the resulting reductions, in the aggregate, total no more than 10 percent.

(3) The adjustments authorized under this subdivision shall be implemented only if the director determines that the payments resulting from the adjustments comply with subdivision (d).

(4) Payments to facilities owned or operated by the state shall be exempt from the payment reduction as required in paragraph (1).

(d) (1) Notwithstanding any other provision of this section, the payment reductions and adjustments required by subdivision (c) shall be implemented only if the director determines that the payments that result from the application of subdivision (c) will comply with applicable federal Medicaid requirements and that federal financial participation will be available.

(2) In determining whether federal financial participation is available, the director shall determine whether the payments comply with applicable federal Medicaid requirements, including those set forth in Section 1396a(a)(30)(A) of Title 42 of the United States Code.

(3) To the extent that the director determines that the payments do not comply with applicable federal Medicaid requirements or that federal financial participation is not available with respect to any payment that is reduced pursuant to this section, the director retains the discretion to not implement the particular payment reduction or adjustment and may adjust the payment as necessary to comply with federal Medicaid requirements.

(4) The director shall seek any necessary federal approvals for the implementation of this section. This section shall not be implemented until federal approval is obtained. When federal approval is obtained, the payments resulting from the application of subdivision (c) shall be implemented retroactively to June 1, 2011, or on any other date or dates as may be applicable.

(e) For managed care health plans that contract with the department pursuant to this chapter and Chapter 8 (commencing with Section 14200), except for contracts with the Senior Care Action Network and AIDS Healthcare Foundation, and to the extent that these services are provided through any of those contracts, payments shall be reduced by the actuarial equivalent amount of the reduced provider reimbursements specified in subdivision (c) pursuant to contract amendments or change orders effective on July 1, 2011, or thereafter.

(Added by Stats. 2011, Ch. 3, Sec. 93. Effective March 24, 2011.)



14105.08

(a) Notwithstanding any other provision of law, in order to implement changes in the level of funding for radiology services, as defined in Section 51139 of Title 22 of the California Code of Regulations, the director shall reduce reimbursement rates applicable to radiology services, as specified in this section.

(b) Except as otherwise provided in this section, reimbursement rates applicable to radiology services shall not exceed 80 percent of the lowest maximum allowance established under the federal Medicare Program for the same or similar services with dates of service on or after October 1, 2010.

(c) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may take the actions specified in this section by means of a provider bulletin or notice, policy letter, or other similar instruction, without taking regulatory action.

(d) (1) The reimbursement rates provided for in this section shall be implemented only if the director determines that the rates, as established by this section, will comply with applicable federal Medicaid requirements and that federal financial participation will be available.

(2) In assessing whether federal financial participation is available, the director shall determine whether the rates comply with applicable federal Medicaid requirements, including those set forth in Section 1396a(a)(30)(A) of Title 42 of the United States Code.

(3) To the extent that the director determines that the rates do not comply with applicable federal Medicaid requirements, the director shall retain the discretion not to implement that rate and may revise the rate as necessary to comply with the federal Medicaid requirements.

(e) The director shall seek any necessary federal approval for the implementation of this section. To the extent that federal financial participation is not available with respect to any rate of reimbursement described by this section, the director shall retain the discretion not to implement that rate and may revise the rate as necessary to comply with the federal Medicaid requirements.

(Added by Stats. 2010, Ch. 717, Sec. 148. Effective October 19, 2010.)



14105.09

Notwithstanding any other provision of law, if subdivision (b) of Section 3.94 of the Budget Act of 2011 is operative, effective on or after January 1, 2012, the payment reductions in Sections 14105.07, 14105.192, 14126.033, 14131.05, and 14131.07 shall apply to managed care health plans that contract with the department pursuant to Chapter 8.75 (commencing with Section 14591) and to contracts with the Senior Care Action Network and AIDS Healthcare Foundation, to the extent that the services are provided through any of these contracts, payments shall be reduced by the actuarial equivalent amount of the payment reductions pursuant to contract amendments or change orders effective on July 1, 2011, or thereafter.

(Amended by Stats. 2012, Ch. 162, Sec. 213. Effective January 1, 2013.)



14105.1

(a) Notwithstanding any other provision of law, to the extent permitted by federal law, reimbursement to hospitals for inpatient services rendered to Medi-Cal program beneficiaries between July 1, 1981 and June 30, 1982, shall be adjusted to provide that the average payment per discharge upon final settlement shall not exceed a rate of increase of 6 percent over the average payment per discharge at final settlement for services rendered during the period of July 1, 1980 to June 30, 1981.

(b) Interim payment rates to hospitals shall be adjusted on October 1, 1981, or as shortly thereafter as reasonably possible and consistent with federal law, to accomplish a rate of payment increase to hospitals for inpatient services for the period of July 1, 1981 to June 30, 1982, which is consistent with the provisions of this section.

(c) It is the intent of the Legislature that the reimbursement principles employed by the department in final settlement pursuant to this section will be the methods in effect prior to October 1, 1981, for any services rendered prior to that time, and for services rendered between October 1, 1981, and June 30, 1982, that reimbursement principles be in accordance with the alternative methods adopted for use subsequent to October 1, 1981.

(d) Nothing in this section shall be construed to limit adjustments to hospital reimbursement based upon volume or case mix changes.

(Repealed and added by Stats. 1981, Ch. 1163, Sec. 9. Effective October 2, 1981.)



14105.11

(a) The department may negotiate settlements with acute care hospitals with psychiatric units that unintentionally violate Medi-Cal cost reimbursement policies or procedures governing the operation of acute psychiatric hospitals and that had, prior to the violations, been changed by the department.

(b) In any case to which this section applies, the department may waive all or part of the overpayments made under this chapter that would otherwise be reimbursable to the department by an acute care hospital.

(c) This section shall only apply to hospitals in counties of the 20th and 42nd classes.

(Added by Stats. 1997, Ch. 639, Sec. 2. Effective January 1, 1998.)



14105.115

(a) The department may negotiate or renegotiate settlements with any acute care hospital in San Diego County that has a distinct part pediatric convalescent facility and that has violated any Medi-Cal reimbursement policy or procedure governing the operation of acute care hospitals.

(b) In any settlement negotiated or renegotiated pursuant to this section, the department may waive all or part of any overpayment made under this chapter to any acute care hospital described in subdivision (a) that would otherwise be reimbursable to the department by that acute care hospital.

(Added by Stats. 2002, Ch. 486, Sec. 1. Effective September 12, 2002.)



14105.12

(a) The department shall specify circumstances under which requests shall be granted for authorization for services provided by a health facility licensed under subdivisions (c) and (d) of Section 1250 of the Health and Safety Code for periods of up to two years. This subdivision shall be implemented not later than July 1, 1994. The department shall consult with nursing facility providers and appropriate health care professionals in the development of the criteria and process for granting two-year authorizations pursuant to this subdivision.

(b) (1) As of July 1, 1997, the department shall specify circumstances under which requests shall be granted for authorization for services provided by a health facility licensed under subdivisions (e), (g), and (h) of Section 1250 of the Health and Safety Code for periods up to two years. The department shall consult with facility providers cited in this subdivision and appropriate health care professionals in the development of the criteria and process for granting two-year authorizations pursuant to this subdivision.

(2) The department shall not implement paragraph (1) unless and until federal approval of a change in existing utilization control methods as provided in this section is obtained.

(Amended by Stats. 1996, Ch. 446, Sec. 1. Effective January 1, 1997.)



14105.13

(a) Private duty nursing agencies shall be a provider of skilled nursing services provided on a shift basis covered under the early and periodic screening, diagnosis, and treatment supplemental and home- and community-based waiver programs, subject to federal approval and availability of federal financial participation. In addition to satisfying any other requirements as a condition to participating in the Medi-Cal program under this chapter, a private duty nursing agency licensed under Chapter 8.3 (commencing with Section 1743) of Division 2 of the Health and Safety Code shall satisfy all of the following requirements:

(1) The agency shall be in compliance with the requirements of Chapter 8.3 (commencing with Section 1743) of Division 2 of the Health and Safety Code, and any regulations adopted under that chapter.

(2) The agency shall provide services as specified in Section 1743.2 of the Health and Safety Code.

(3) The agency shall provide skilled nursing services on a shift basis in a patient?s home or other community-based site appropriate for patient care.

(b) The department shall request federal approval of an amendment to the existing nursing facility waiver and model nursing facility waiver in order to include private duty nursing agencies as a provider of skilled nursing services on a shift basis.

(c) The department shall review all other federally approved existing waivers that include home health care as a covered service and request federal approval for adding private duty nursing agencies as a provider of skilled nursing services provided on a shift basis, including home- and community-based waivers under Section 1915(c) of the federal Social Security Act (42 U.S.C. Sec. 1396n(c)).

(Added by Stats. 2001, Ch. 242, Sec. 4. Effective January 1, 2002.)



14105.15

(a) (1) In determining rates of reimbursement for inpatient hospital services the department shall use the reimbursement policy existing on June 29, 1982. The director shall have authority to modify this reimbursement policy. The director shall implement a new reimbursement policy of peer grouping of hospitals through the promulgation of emergency regulations after required federal approvals are obtained. The department may adjust interim payment percentages to hospitals in order to approximate final settlement and may control or freeze charges in order to carry out this section.

(2) This section shall cease to apply to a hospital when the department enters into a contract, pursuant to Article 2.6 (commencing with Section 14081), either with that hospital or with other hospitals to the exclusion of that hospital for services covered under the contracts.

(b) Notwithstanding any other provision of law, the department may make interim rate adjustments and also implement collection procedures to recover overpayments to hospitals, at tentative and final settlement. These recoveries shall be based on audits or examinations made by or on behalf of the department pursuant to Sections 10722 and 14170, including the application of Sections 51536, 51537, and 51539 of Title 22 of the California Administrative Code at tentative and final settlement. Recovery may be made whether or not appeals by the hospitals are pending. Collection of overpayments shall be made in accordance with Section 14172.5.

(c) The amendment of this section made at the 1985 portion of the 1985?86 Regular Session of the Legislature does not constitute a change in, but is declaratory of, the existing law. This declaration shall not apply to any lawsuits filed on or before July 9, 1985.

(d) No new payment system may be implemented without specific authorization from the Legislature.

(e) Notwithstanding any other provision of law, reimbursement for out-of-state acute inpatient hospital services provided to Medi-Cal beneficiaries shall not exceed the current statewide average of contract rates for acute inpatient hospital services negotiated by the California Medical Assistance Commission or the actual billed charges, whichever is less.

(Amended by Stats. 2004, Ch. 193, Sec. 245. Effective January 1, 2005.)



14105.16

(a) The department may establish per diem or bundled reimbursement rates for pharmacies that provide home infusion supplies and services. The per diem or bundled reimbursement rate shall be budget neutral. Only pharmacies that comply with Sections 4127 and 4127.1 of the Business and Professions Code may be determined to be eligible for reimbursement rates established under this subdivision.

(b) In implementing this section the department shall consult with pharmacies providing home infusion supplies and services with respect to all of the following:

(1) Notifying the provider representatives of the proposed change.

(2) Scheduling at least one meeting to discuss the change.

(3) Obtaining actual costs from providers regarding supplies, services, and administrative costs.

(4) Allowing for written input regarding the change.

(5) Providing 30-day advance notice to providers on the implementation and effective date of the change.

(c) Changes made in the Medi-Cal program pursuant to this section are exempt from the requirements of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), and Chapter 5 (commencing with Section 11500), of Part 1 of Division 3 of Title 2 of the Government Code), and shall not be subject to the review and approval of the Office of Administrative Law.

(Added by Stats. 2006, Ch. 525, Sec. 1. Effective January 1, 2007.)



14105.17

(a) Each hospital designated by the department as a critical access hospital, and certified as such by the Secretary of the United States Department of Health and Human Services under the federal Medicare rural hospital flexibility program, shall be eligible for supplemental payments for Medi-Cal covered outpatient services rendered to Medi-Cal eligible persons.

(b) Payments made pursuant to subdivision (a) shall be contingent upon receipt of federal financial participation, and shall be limited by the appropriation in the annual Budget Act for the nonfederal share of these payments. Supplemental payments shall be apportioned among critical access hospitals based upon their number of Medi-Cal outpatient visits.

(c) Nothing in this section shall be interpreted as meaning that a critical access hospital is not a general acute care hospital.

(d) The department shall promptly seek any necessary federal approvals for the implementation of this section. If necessary to obtain federal approval, the department may, for federal purposes, limit implementation of this section to those payments that are allowable expenses under Title XIX of the federal Social Security Act (Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code). If federal approval is not obtained for implementation of this section, this section shall become inoperative.

(e) The department may adopt emergency regulations in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 1 of Title 2 of the Government Code) to implement this section. One initial adoption of the emergency regulations and one readoption of the initial regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. Initial emergency regulations and the first readoption of those regulations shall be exempt from review by the Office of Administrative Law. The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations, and shall remain in effect for no more than 180 days. If the department adopts emergency regulations pursuant to this section, the department shall seek prior input from representatives of the hospital industry, including the California Healthcare Association.

(Added by Stats. 2000, Ch. 93, Sec. 70. Effective July 7, 2000. Conditionally inoperative as provided in subd. (d).)



14105.18

(a) Notwithstanding any other provision of law, provider rates of payment for services rendered in all of the following programs shall be identical to the rates of payment for the same service performed by the same provider type pursuant to the Medi-Cal program:

(1) The California Children?s Services Program established pursuant to Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code.

(2) The Genetically Handicapped Person?s Program established pursuant to Article 1 (commencing with Section 125125) of Chapter 2 of Part 5 of Division 106 of the Health and Safety Code.

(3) The Breast and Cervical Cancer Early Detection Program established pursuant to Article 1.3 (commencing with Section 104150) of Chapter 2 of Part 1 of Division 103 of the Health and Safety Code and the breast cancer programs specified in Section 30461.6 of the Revenue and Taxation Code.

(4) The State-Only Family Planning Program established pursuant to Division 24 (commencing with Section 24000).

(5) The Family Planning, Access, Care, and Treatment (Family PACT) Program established pursuant to subdivision (aa) of Section 14132.

(6) The Healthy Families Program established pursuant to Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code if the health care services are provided by a Medi-Cal provider pursuant to subdivision (b) of Section 12693.26 of the Insurance Code.

(7) The Access for Infants and Mothers Program established pursuant to Part 6.3 (commencing with Section 12695) of Division 2 of the Insurance Code if the health care services are provided by a Medi-Cal provider.

(b) The director may identify in regulations other programs not listed in subdivision (a) in which providers shall be paid rates of payment that are identical to the rates of payments in the Medi-Cal program pursuant to subdivision (a).

(c) Notwithstanding subdivision (a), services provided under any of the programs described in subdivisions (a) and (b) may be reimbursed at rates greater than the Medi-Cal rate that would otherwise be applicable if those rates are adopted by the director in regulations.

(d) Payment increases made pursuant to Section 14105.196 shall not apply to provider rates of payment described in this section for services provided to individuals not eligible for Medi-Cal or Family PACT.

(e) This section shall become operative on January 1, 2011.

(Amended by Stats. 2012, Ch. 438, Sec. 15. Effective September 22, 2012.)



14105.181

(a) For purposes of this section, the following definitions shall apply:

(1) ?The Family Planning, Access, Care, and Treatment (Family PACT) waiver? or ?Family PACT waiver? means the program described in subdivision (aa) of Section 14132, as approved by a federal demonstration waiver.

(2) ?Comprehensive clinical family planning services? means those services described in paragraph (8) of subdivision (aa) of Section 14132.

(3) ?Office visits? means those procedures billed under Common Procedure Terminology codes 99201, 99202, 99203, 99204, 99211, 99212, 99213, and 99214.

(b) Reimbursement rates for office visits billed as comprehensive clinical family planning services by Family PACT waiver providers and for office visits billed as family planning services by Medi-Cal providers shall receive a rate augmentation equal to the weighted average of at least 80 percent of the amount that the federal Medicare program reimburses for these same or similar office visits. The rate augmentation shall be based upon Medicare rates in effect on December 31, 2007.

(c) The augmentation of reimbursement rates described in subdivision (b) shall be made for office visits rendered on or after January 1, 2008.

(d) (1) The director may adopt regulations as necessary to implement this section. These regulations may be adopted as emergency regulations in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For purposes of this section, the adoption of the regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health and safety, or the general welfare.

(2) As an alternative to paragraph (1), and notwithstanding the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the director may administer this section, in whole or in part, by means of a provider bulletin, or other similar instructions, without taking regulatory action.

(Added by Stats. 2007, Ch. 636, Sec. 1. Effective January 1, 2008.)



14105.19

(a) Notwithstanding any other provision of law, in order to implement changes in the level of funding for health care services, the director shall reduce provider payments as specified in this section.

(b) (1) Except as provided in subdivision (c), payments shall be reduced by 10 percent for Medi-Cal fee-for-service benefits for dates of service on and after July 1, 2008, through and including dates of service on February 28, 2009.

(2) Except as provided in subdivision (c), payments shall be reduced by 10 percent for non-Medi-Cal programs described in Article 6 (commencing with Section 124025) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code, and Section 14105.18 of this code, for dates of service on and after July 1, 2008, through and including dates of service on February 28, 2009.

(3) For managed health care plans that contract with the department pursuant to this chapter, Chapter 8 (commencing with Section 14200), and Chapter 8.75 (commencing with Section 14591), payments shall be reduced by the actuarial equivalent amount of the payment reduction specified in this subdivision pursuant to contract amendments or change orders effective on July 1, 2008.

(4) Notwithstanding paragraphs (1) and (2), payment reductions set forth in this subdivision shall apply to small and rural hospitals, as defined in Section 124840 of the Health and Safety Code, for dates of service on and after July 1, 2008, through and including October 31, 2008.

(c) The services listed in this subdivision shall be exempt from the payment reductions specified in subdivision (b):

(1) Acute hospital inpatient services, except for payments to hospitals not under contract with the State Department of Health Care Services, as provided in Section 14166.245.

(2) Federally qualified health center services, including those facilities deemed to have federally qualified health center status pursuant to a waiver under subdivision (a) of Section 1315 of Title 42 of the United States Code.

(3) Rural health clinic services.

(4) All of the following facilities:

(A) A skilled nursing facility licensed pursuant to subdivision (c) of Section 1250 of the Health and Safety Code, except a skilled nursing facility that is a distinct part of a general acute care hospital. For purposes of this paragraph, ?distinct part? has the same meaning as defined in Section 72041 of Title 22 of the California Code of Regulations.

(B) An intermediate care facility for the developmentally disabled licensed pursuant to subdivision (e), (g), or (h) of Section 1250 of the Health and Safety Code, or a facility providing continuous skilled nursing care to developmentally disabled individuals pursuant to the pilot project established by Section 14495.10.

(C) A subacute care unit, as defined in Section 51215.5 of Title 22 of the California Code of Regulations.

(5) Payments to facilities owned or operated by the State Department of State Hospitals or the State Department of Developmental Services.

(6) Hospice.

(7) Contract services as designated by the director pursuant to subdivision (e).

(8) Payments to providers to the extent that the payments are funded by means of a certified public expenditure or an intergovernmental transfer pursuant to Section 433.51 of Title 42 of the Code of Federal Regulations.

(9) Services pursuant to local assistance contracts and interagency agreements to the extent the funding is not included in the funds appropriated to the department in the annual Budget Act.

(10) Payments to Medi-Cal managed care plans pursuant to Section 4474.5 for services to consumers transitioning from Agnews Developmental Center into Alameda, San Mateo, and Santa Clara Counties pursuant to the Plan for the Closure of Agnews Developmental Center.

(11) Breast and cervical cancer treatment provided pursuant to Section 14007.71.

(12) The Family Planning, Access, Care, and Treatment (Family PACT) Waiver Program pursuant to Section 14105.18.

(d) Subject to the exception for services listed in subdivision (c), the payment reductions required by subdivision (b) shall apply to the services rendered by any provider who may be authorized to bill for the service, including, but not limited to, physicians, podiatrists, nurse practitioners, certified nurse-midwives, nurse anesthetists, and organized outpatient clinics.

(e) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement this section by means of a provider bulletin, or similar instruction, without taking regulatory action.

(f) The reductions described in this section shall apply only to payments for services when the General Fund share of the payment is paid with funds directly appropriated to the department in the annual Budget Act and shall not apply to payments for services paid with funds appropriated to other departments or agencies.

(g) The department shall promptly seek any necessary federal approvals for the implementation of this section.

(Amended by Stats. 2012, Ch. 440, Sec. 77. Effective September 22, 2012.)



14105.191

(a) Notwithstanding any other provision of law, in order to implement changes in the level of funding for health care services, the director shall reduce provider payments, as specified in this section.

(b) (1) Except as otherwise provided in this section, payments shall be reduced by 1 percent for Medi-Cal fee-for-service benefits for dates of service on and after March 1, 2009.

(2) Except as provided in subdivision (d), for dates of service on and after March 1, 2009, payments to the following classes of providers shall be reduced by 5 percent for Medi-Cal fee-for-service benefits:

(A) Intermediate care facilities, excluding those facilities identified in paragraph (5) of subdivision (d). For purposes of this section, ?intermediate care facility? has the same meaning as defined in Section 51118 of Title 22 of the California Code of Regulations.

(B) Skilled nursing facilities that are distinct parts of general acute care hospitals. For purposes of this section, ?distinct part? has the same meaning as defined in Section 72041 of Title 22 of the California Code of Regulations.

(C) Rural swing-bed facilities.

(D) Subacute care units that are, or are parts of, distinct parts of general acute care hospitals. For purposes of this subparagraph, ?subacute care unit? has the same meaning as defined in Section 51215.5 of Title 22 of the California Code of Regulations.

(E) Pediatric subacute care units that are, or are parts of, distinct parts of general acute care hospitals. For purposes of this subparagraph, ?pediatric subacute care unit? has the same meaning as defined in Section 51215.8 of Title 22 of the California Code of Regulations.

(F) Adult day health care centers.

(3) Except as provided in subdivision (d), for dates of service on and after March 1, 2009, Medi-Cal fee-for-service payments to pharmacies shall be reduced by 5 percent.

(4) Except as provided in subdivision (d), payments shall be reduced by 1 percent for non-Medi-Cal programs described in Article 6 (commencing with Section 124025) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code, and Section 14105.18, for dates of service on and after March 1, 2009.

(5) For managed health care plans that contract with the department pursuant to this chapter, Chapter 8 (commencing with Section 14200), and Chapter 8.75 (commencing with Section 14591), payments shall be reduced by the actuarial equivalent amount of the payment reductions specified in this subdivision pursuant to contract amendments or change orders effective on July 1, 2008, or thereafter.

(c) Notwithstanding any other provision of this section, payments to hospitals that are not under contract with the State Department of Health Care Services pursuant to Article 2.6 (commencing with Section 14081) for inpatient hospital services provided to Medi-Cal beneficiaries and that are subject to Section 14166.245 shall be governed by that section.

(d) To the extent applicable, the services, facilities, and payments listed in this subdivision shall be exempt from the payment reductions specified in subdivision (b):

(1) Acute hospital inpatient services that are paid under contracts pursuant to Article 2.6 (commencing with Section 14081).

(2) Federally qualified health center services, including those facilities deemed to have federally qualified health center status pursuant to a waiver pursuant to subsection (a) of Section 1115 of the federal Social Security Act (42 U.S.C. Sec. 1315(a)).

(3) Rural health clinic services.

(4) Skilled nursing facilities licensed pursuant to subdivision (c) of Section 1250 of the Health and Safety Code other than those specified in paragraph (2) of subdivision (b).

(5) Intermediate care facilities for the developmentally disabled licensed pursuant to subdivision (e), (g), or (h) of Section 1250 of the Health and Safety Code, or facilities providing continuous skilled nursing care to developmentally disabled individuals pursuant to the pilot project established by Section 14495.10.

(6) Payments to facilities owned or operated by the State Department of State Hospitals or the State Department of Developmental Services.

(7) Hospice services.

(8) Contract services, as designated by the director pursuant to subdivision (g).

(9) Payments to providers to the extent that the payments are funded by means of a certified public expenditure or an intergovernmental transfer pursuant to Section 433.51 of Title 42 of the Code of Federal Regulations.

(10) Services pursuant to local assistance contracts and interagency agreements to the extent the funding is not included in the funds appropriated to the department in the annual Budget Act.

(11) Payments to Medi-Cal managed care plans pursuant to Section 4474.5 for services to consumers transitioning from Agnews Developmental Center into the Counties of Alameda, San Mateo, and Santa Clara pursuant to the Plan for the Closure of Agnews Developmental Center.

(12) Breast and cervical cancer treatment provided pursuant to Section 14007.71 and as described in paragraph (3) of subdivision (a) of Section 14105.18 or Article 1.5 (commencing with Section 104160) of Chapter 2 of Part 1 of Division 103 of the Health and Safety Code.

(13) The Family Planning, Access, Care, and Treatment (Family PACT) Program pursuant to subdivision (aa) of Section 14132.

(14) Small and rural hospitals, as defined in Section 124840 of the Health and Safety Code.

(e) Subject to the exemptions listed in subdivision (d), the payment reductions required by paragraph (1) of subdivision (b) shall apply to the benefits rendered by any provider who may be authorized to bill for provision of the benefit, including, but not limited to, physicians, podiatrists, nurse practitioners, certified nurse midwives, nurse anesthetists, and organized outpatient clinics.

(f) (1) Notwithstanding any other provision of law, Medi-Cal reimbursement rates applicable to the classes of providers identified in paragraph (2) of subdivision (b), for services rendered during the 2009?10 rate year and each rate year thereafter, shall not exceed the reimbursement rates that were applicable to those classes of providers in the 2008?09 rate year.

(2) In addition to the classes of providers described in paragraph (1), Medi-Cal reimbursement rates applicable to the following classes of facilities for services rendered during the 2009?10 rate year, and each rate year thereafter, shall not exceed the reimbursement rates that were applicable to those facilities and services in the 2008?09 rate year:

(A) Facilities identified in paragraph (5) of subdivision (d).

(B) Freestanding pediatric subacute care units, as defined in Section 51215.8 of Title 22 of the California Code of Regulations.

(3) Paragraphs (1) and (2) shall not apply to providers that are paid pursuant to Article 3.8 (commencing with Section 14126), or to services, facilities, and payments specified in subdivision (d), with the exception of facilities described in paragraph (5) of subdivision (d).

(4) The limitation set forth in this subdivision shall be applied only after the reductions in paragraph (2) of subdivision (b) have been made.

(g) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement and administer this section by means of provider bulletins, or similar instructions, without taking regulatory action.

(h) The reductions and limitations described in this section shall apply only to payments for benefits when the General Fund share of the payment is paid with funds directly appropriated to the department in the annual Budget Act, and shall not apply to payments for benefits paid with funds appropriated to other departments or agencies.

(i) The department shall promptly seek any necessary federal approvals for the implementation of this section. To the extent that federal financial participation is not available with respect to any payment that is reduced or limited pursuant to this section, the director may elect not to implement that reduction or limitation.

(Amended by Stats. 2012, Ch. 440, Sec. 78. Effective September 22, 2012.)



14105.192

(a) The Legislature finds and declares the following:

(1) Costs within the Medi-Cal program continue to grow due to the rising cost of providing health care throughout the state and also due to increases in enrollment, which are more pronounced during difficult economic times.

(2) In order to minimize the need for drastically cutting enrollment standards or benefits during times of economic crisis, it is crucial to find areas within the program where reimbursement levels are higher than required under the standard provided in Section 1902(a)(30)(A) of the federal Social Security Act and can be reduced in accordance with federal law.

(3) The Medi-Cal program delivers its services and benefits to Medi-Cal beneficiaries through a wide variety of health care providers, some of which deliver care via managed care or other contract models while others do so through fee-for-service arrangements.

(4) The setting of rates within the Medi-Cal program is complex and is subject to close supervision by the United States Department of Health and Human Services.

(5) As the single state agency for Medicaid in California, the department has unique expertise that can inform decisions that set or adjust reimbursement methodologies and levels consistent with the requirements of federal law.

(b) Therefore, it is the intent of the Legislature for the department to analyze and identify where reimbursement levels can be reduced consistent with the standard provided in Section 1902(a)(30)(A) of the federal Social Security Act and consistent with federal and state law and policies, including any exemptions contained in the provisions of the act that added this section, provided that the reductions in reimbursement shall not exceed 10 percent on an aggregate basis for all providers, services and products.

(c) Notwithstanding any other provision of law, the director shall adjust provider payments, as specified in this section.

(d) (1) Except as otherwise provided in this section, payments shall be reduced by 10 percent for Medi-Cal fee-for-service benefits for dates of service on and after June 1, 2011.

(2) For managed health care plans that contract with the department pursuant to this chapter or Chapter 8 (commencing with Section 14200), except contracts with Senior Care Action Network and AIDS Healthcare Foundation, payments shall be reduced by the actuarial equivalent amount of the payment reductions specified in this section pursuant to contract amendments or change orders effective on July 1, 2011, or thereafter.

(3) Payments shall be reduced by 10 percent for non-Medi-Cal programs described in Article 6 (commencing with Section 124025) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code, and Section 14105.18, for dates of service on and after June 1, 2011. This paragraph shall not apply to inpatient hospital services provided in a hospital that is paid under contract pursuant to Article 2.6 (commencing with Section 14081).

(4) (A) Notwithstanding any other provision of law, the director may adjust the payments specified in paragraphs (1) and (3) of this subdivision with respect to one or more categories of Medi-Cal providers, or for one or more products or services rendered, or any combination thereof, so long as the resulting reductions to any category of Medi-Cal providers, in the aggregate, total no more than 10 percent.

(B) The adjustments authorized in subparagraph (A) shall be implemented only if the director determines that, for each affected product, service, or provider category, the payments resulting from the adjustment comply with subdivision (m).

(e) Notwithstanding any other provision of this section, payments to hospitals that are not under contract with the State Department of Health Care Services pursuant to Article 2.6 (commencing with Section 14081) for inpatient hospital services provided to Medi-Cal beneficiaries and that are subject to Section 14166.245 shall be governed by that section.

(f) Notwithstanding any other provision of this section, the following shall apply:

(1) Payments to providers that are paid pursuant to Article 3.8 (commencing with Section 14126) shall be governed by that article.

(2) (A) Subject to subparagraph (B), for dates of service on and after June 1, 2011, Medi-Cal reimbursement rates for intermediate care facilities for the developmentally disabled licensed pursuant to subdivision (e), (g), or (h) of Section 1250 of the Health and Safety Code, and facilities providing continuous skilled nursing care to developmentally disabled individuals pursuant to the pilot project established by Section 14132.20, as determined by the applicable methodology for setting reimbursement rates for these facilities, shall not exceed the reimbursement rates that were applicable to providers in the 2008?09 rate year.

(B) (i) If Section 14105.07 is added to the Welfare and Institutions Code during the 2011?12 Regular Session of the Legislature, subparagraph (A) shall become inoperative.

(ii) If Section 14105.07 is added to the Welfare and Institutions Code during the 2011?12 Regular Session of the Legislature, then for dates of service on and after June 1, 2011, payments to intermediate care facilities for the developmentally disabled licensed pursuant to subdivision (e), (g), or (h) of Section 1250 of the Health and Safety Code, and facilities providing continuous skilled nursing care to developmentally disabled individuals pursuant to the pilot project established by Section 14132.20, shall be governed by the applicable methodology for setting reimbursement rates for these facilities and by Section 14105.07.

(g) The department may enter into contracts with a vendor for the purposes of implementing this section on a bid or nonbid basis. In order to achieve maximum cost savings, the Legislature declares that an expedited process for contracts under this subdivision is necessary. Therefore, contracts entered into to implement this section and all contract amendments and change orders shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 Division 2 of the Public Contract Code.

(h) To the extent applicable, the services, facilities, and payments listed in this subdivision shall be exempt from the payment reductions specified in subdivision (d) as follows:

(1) Acute hospital inpatient services that are paid under contracts pursuant to Article 2.6 (commencing with Section 14081).

(2) Federally qualified health center services, including those facilities deemed to have federally qualified health center status pursuant to a waiver pursuant to subsection (a) of Section 1115 of the federal Social Security Act (42 U.S.C. Sec. 1315(a)).

(3) Rural health clinic services.

(4) Payments to facilities owned or operated by the State Department of State Hospitals or the State Department of Developmental Services.

(5) Hospice services.

(6) Contract services, as designated by the director pursuant to subdivision (k).

(7) Payments to providers to the extent that the payments are funded by means of a certified public expenditure or an intergovernmental transfer pursuant to Section 433.51 of Title 42 of the Code of Federal Regulations. This paragraph shall apply to payments described in paragraph (3) of subdivision (d) only to the extent that they are also exempt from reduction pursuant to subdivision (l).

(8) Services pursuant to local assistance contracts and interagency agreements to the extent the funding is not included in the funds appropriated to the department in the annual Budget Act.

(9) Breast and cervical cancer treatment provided pursuant to Section 14007.71 and as described in paragraph (3) of subdivision (a) of Section 14105.18 or Article 1.5 (commencing with Section 104160) of Chapter 2 of Part 1 of Division 103 of the Health and Safety Code.

(10) The Family Planning, Access, Care, and Treatment (Family PACT) Program pursuant to subdivision (aa) of Section 14132.

(i) Subject to the exception for services listed in subdivision (h), the payment reductions required by subdivision (d) shall apply to the benefits rendered by any provider who may be authorized to bill for the service, including, but not limited to, physicians, podiatrists, nurse practitioners, certified nurse-midwives, nurse anesthetists, and organized outpatient clinics.

(j) Notwithstanding any other provision of law, for dates of service on and after June 1, 2011, Medi-Cal reimbursement rates applicable to the following classes of providers shall not exceed the reimbursement rates that were applicable to those classes of providers in the 2008?09 rate year, as described in subdivision (f) of Section 14105.191, reduced by 10 percent:

(1) Intermediate care facilities, excluding those facilities identified in paragraph (2) of subdivision (f). For purposes of this section, ?intermediate care facility? has the same meaning as defined in Section 51118 of Title 22 of the California Code of Regulations.

(2) Skilled nursing facilities that are distinct parts of general acute care hospitals. For purposes of this section, ?distinct part? has the same meaning as defined in Section 72041 of Title 22 of the California Code of Regulations.

(3) Rural swing-bed facilities.

(4) Subacute care units that are, or are parts of, distinct parts of general acute care hospitals. For purposes of this subparagraph, ?subacute care unit? has the same meaning as defined in Section 51215.5 of Title 22 of the California Code of Regulations.

(5) Pediatric subacute care units that are, or are parts of, distinct parts of general acute care hospitals. For purposes of this subparagraph, ?pediatric subacute care unit? has the same meaning as defined in Section 51215.8 of Title 22 of the California Code of Regulations.

(6) Adult day health care centers.

(7) Freestanding pediatric subacute care units, as defined in Section 51215.8 of Title 22 of the California Code of Regulations.

(k) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement and administer this section by means of provider bulletins or similar instructions, without taking regulatory action.

(l) The reductions described in this section shall apply only to payments for services when the General Fund share of the payment is paid with funds directly appropriated to the department in the annual Budget Act and shall not apply to payments for services paid with funds appropriated to other departments or agencies.

(m) Notwithstanding any other provision of this section, the payment reductions and adjustments provided for in subdivision (d) shall be implemented only if the director determines that the payments that result from the application of this section will comply with applicable federal Medicaid requirements and that federal financial participation will be available.

(1) In determining whether federal financial participation is available, the director shall determine whether the payments comply with applicable federal Medicaid requirements, including those set forth in Section 1396a(a)(30)(A) of Title 42 of the United States Code.

(2) To the extent that the director determines that the payments do not comply with the federal Medicaid requirements or that federal financial participation is not available with respect to any payment that is reduced pursuant to this section, the director retains the discretion to not implement the particular payment reduction or adjustment and may adjust the payment as necessary to comply with federal Medicaid requirements.

(n) The department shall seek any necessary federal approvals for the implementation of this section.

(o) (1) The payment reductions and adjustments set forth in this section shall not be implemented until federal approval is obtained.

(2) To the extent that federal approval is obtained for one or more of the payment reductions and adjustments in this section and Section 14105.07, the payment reductions and adjustments set forth in Section 14105.191 shall cease to be implemented for the same services provided by the same class of providers. In the event of a conflict between this section and Section 14105.191, other than the provisions setting forth a payment reduction or adjustment, this section shall govern.

(3) When federal approval is obtained, the payments resulting from the application of this section shall be implemented retroactively to June 1, 2011, or on any other date or dates as may be applicable.

(4) The director may clarify the application of this subdivision by means of provider bulletins or similar instructions, pursuant to subdivision (k).

(p) Adjustments to pharmacy drug product payment pursuant to this section shall no longer apply when the department determines that the average acquisition cost methodology pursuant to Section 14105.45 has been fully implemented and the department?s pharmacy budget reduction targets, consistent with payment reduction levels pursuant to this section, have been met.

(Amended by Stats. 2014, Ch. 442, Sec. 24. Effective September 18, 2014. Note: Condition in paragraph (2) of subdivision (f) was satisfied by addition of Section 14105.07 by Stats. 2011, Ch. 3.)



14105.193

(a) (1) Notwithstanding paragraph (7) of subdivision (j) of Section 14105.192 and any other law, beginning June 1, 2011, reimbursement rates for freestanding pediatric subacute care units, as defined in Section 51215.8 of Title 22 of the California Code of Regulations, shall be the applicable rate for the 2008?09 rate year, reduced by 5.75 percent, plus the projected cost of complying with new state or federal mandates.

(2) The department shall recalculate and publish the rates specified in paragraph (1) for any of the following reasons:

(A) If the federal Centers for Medicare and Medicaid Services (CMS) does not approve exemption changes to the facilities subject to the skilled nursing facility quality assurance fee pursuant to paragraph (4) of subdivision (c) of Section 1324.20 of the Health and Safety Code.

(B) If CMS does not approve any proposed modification to the methodology for calculation of the skilled nursing quality assurance fee pursuant to Article 7.6 (commencing with Section 1324.20) of Chapter 2 of Division 2 of the Health and Safety Code.

(C) To ensure that the state does not incur any additional General Fund expenses for reimbursement to pediatric subacute care units for dates of service on and after June 1, 2011.

(D) If the difference in the projected skilled nursing quality assurance fee collections for the 2011?12 rate year, pursuant to Article 7.6 (commencing with Section 1324.20) of Chapter 2 of Division 2 of the Health and Safety Code, would result in any additional General Fund expense to pay for the 2011?12 rate year reimbursement rate.

(b) The reductions described in this section shall apply only to payments for services when the General Fund share of the payment is paid with funds directly appropriated to the department in the annual Budget Act and shall not apply to payments for services paid with funds appropriated to other departments or agencies.

(c) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement and administer this section by means of provider bulletins, or similar instructions, without taking regulatory action.

(d) The payment reductions and adjustments provided for in this section shall be implemented only if the director determines that the payments that result from the application of this section will comply with applicable federal Medicaid requirements and that federal financial participation will be available.

(1) In determining whether federal financial participation is available, the director shall determine whether the payments comply with applicable federal Medicaid requirements, including those set forth in Section 1396a(a)(30)(A) of Title 42 of the United States Code.

(2) To the extent that the director determines that the payments do not comply with the federal Medicaid requirements or that federal financial participation is not available with respect to any payment that is reduced pursuant to this section, the director retains the discretion not to implement the particular payment reduction or adjustment and may adjust the payment as necessary to comply with federal Medicaid requirements.

(e) The department shall seek any necessary federal approvals for the implementation of this section.

(f) This section shall not be implemented until federal approval is obtained. When federal approval is obtained, the payments resulting from the application of this section shall be implemented retroactively to June 1, 2011, or on any other date or dates as may be applicable.

(Amended by Stats. 2012, Ch. 162, Sec. 214. Effective January 1, 2013.)



14105.196

(a) It is the intent of the Legislature to comply with the provisions of the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152) and temporarily increase reimbursement to certain primary care providers at the same levels as Medicare rates for the 2013 and 2014 calendar years for specified services.

(b) (1) Notwithstanding any other law, to the extent required by federal law and regulations, beginning January 1, 2013, through and including December 31, 2014, payments for primary care services provided by a physician with a primary specialty designation of family medicine, general internal medicine, or pediatric medicine shall not be less than 100 percent of the payment rate that applies to those services and physicians as established by the Medicare Program, for both fee-for-service and managed care plans.

(2) Notwithstanding any other law, to the extent required by federal law and regulations, beginning January 1, 2013, through and including December 31, 2014, the payments for primary care services implemented pursuant to this section shall be exempt from the payment reductions under Sections 14105.191 and 14105.192.

(3) Payment increases made pursuant to this section shall not apply to provider rates of payment described in Section 14105.18 for services provided to individuals not eligible for Medi-Cal or the Family Planning, Access, Care, and Treatment (Family PACT) Program.

(c) For purposes of this section, ?primary care services? and ?primary specialty? means the services and primary specialties defined in Section 1202 of the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152; 42 U.S.C. Sec. 1396a(a)(13)(C)) and related federal regulations.

(d) Notwithstanding any other law, effective on or after January 1, 2013, the payment increase implemented pursuant to this section shall apply to managed care health plans that contract with the department pursuant to Chapter 8.75 (commencing with Section 14591) and to contracts with the Senior Care Action Network and the AIDS Healthcare Foundation, and to the extent that the services are provided through any of these contracts, payments shall be increased by the actuarial equivalent amount of the payment increases pursuant to contract amendments or change orders effective on or after January 1, 2013.

(e) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement, clarify, make specific, and define the provisions of this section by means of provider bulletins or similar instructions, without taking regulatory action.

(f) Notwithstanding paragraph (1) of subdivision (b), if a final judicial determination is made by any state or federal court that is not appealed, in any action by any party, or a final determination is made by the administrator of the federal Centers for Medicare and Medicaid Services, that any payments pursuant to this section are invalid, unlawful, or contrary to any provision of federal law or regulations, or of state law, this section shall become inoperative.

(g) (1) The director shall implement the increased payments for primary care services and primary specialties provided for in this section only to the extent that the federal medical assistance percentage is equal to 100 percent.

(2) In assessing whether federal financial participation is available, the director shall determine whether the payments comply with applicable federal Medicaid requirements, including those set forth in Section 1396a(a)(30)(A) of Title 42 of the United States Code.

(3) To the extent that the director determines that the payments do not comply with applicable federal Medicaid requirements, the director shall retain the discretion not to implement the changes and may revise the payments as necessary to comply with the federal Medicaid requirements.

(h) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2012, Ch. 438, Sec. 16. Effective September 22, 2012. Conditionally inoperative as provided in subd. (f). Repealed as of January 1, 2015, by its own provisions.)



14105.2

(a) The allowable markup payable for the dispensing of medical supplies by assistive device and sickroom supply dealers and pharmacies shall not exceed 23 percent of the estimated acquisition cost of the item dispensed, as defined by the department.

(b) Payment for diabetic testing supplies shall not exceed the estimated acquisition cost of the item dispensed, as defined by the department, plus a fee equal to the maximum professional fee component used in the payment for legend generic drug types.

(c) In determining the estimated acquisition costs of products pursuant to this section, the department shall consider provider related costs of the product that include, but are not limited to, shipping, handling, storage, and delivery.

(Amended by Stats. 2007, Ch. 188, Sec. 62. Effective August 24, 2007.)



14105.21

(a) An assistive device and sickroom supply dealer may not bill the Medi-Cal program for prosthetic and orthotic appliances.

(b) A pharmacy may not bill the Medi-Cal program for prosthetic or orthotic appliances, unless the pharmacy is certified by the National Community Pharmacists Association and only for prosthetic and orthotic appliances that have been identified pursuant to subdivision (c) or otherwise approved by the department.

(c) The department shall establish a list of covered services and maximum allowable reimbursement rates, subject to Section 14107.7, for prosthetic and orthotic appliances, and the list shall be published in provider manuals.

(d) Reimbursement for prosthetic and orthotic appliances, as defined in Section 51160 of Title 22 of the California Code of Regulations, may not exceed 80 percent of the lowest maximum allowance for California established by the federal Medicare program for the same or similar services.

(e) The department shall repeal Section 51515 of Title 22 of the California Code of Regulations, as it read on the effective date of the act adding this section.

(f) The department may implement this section by provider manual or bulletin. Notwithstanding the provisions of the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of the Government Code, actions under this section shall not be subject to the rulemaking provisions of the Administrative Procedure Act or to the review and approval of the Office of Administrative Law.

(Added by Stats. 2003, Ch. 230, Sec. 63. Effective August 11, 2003.)



14105.22

(a) (1) Reimbursement for clinical laboratory or laboratory services, as defined in Section 51137.2 of Title 22 of the California Code of Regulations, shall not exceed 80 percent of the lowest maximum allowance established by the federal Medicare Program for the same or similar services.

(2) This subdivision shall be implemented only until the new rate methodology under subdivision (b) is approved by the federal Centers for Medicare and Medicaid Services (CMS).

(b) (1) It is the intent of the Legislature that the department develop reimbursement rates for clinical laboratory or laboratory services that are comparable to the payment amounts received from other payers for clinical laboratory or laboratory services. Development of these rates will enable the department to reimburse clinical laboratory or laboratory service providers in compliance with state and federal law.

(2) (A) The provisions of Section 51501(a) of Title 22 of the California Code of Regulations shall not apply to laboratory providers reimbursed under the new rate methodology developed for clinical laboratories or laboratory services pursuant to this subdivision.

(B) In addition to subparagraph (A), laboratory providers reimbursed under any payment reductions implemented pursuant to this section shall not be subject to the provisions of Section 51501(a) of Title 22 of the California Code of Regulations until July 1, 2015.

(3) Reimbursement to providers for clinical laboratory or laboratory services shall not exceed the lowest of the following:

(A) The amount billed.

(B) The charge to the general public.

(C) Eighty percent of the lowest maximum allowance established by the federal Medicare Program for the same or similar services.

(D) A reimbursement rate based on an average of the lowest amount that other payers and other state Medicaid programs are paying for similar clinical laboratory or laboratory services.

(4) (A) In addition to the payment reductions implemented pursuant to Section 14105.192, payments shall be reduced by up to 10 percent for clinical laboratory or laboratory services, as defined in Section 51137.2 of Title 22 of the California Code of Regulations, for dates of service on and after July 1, 2012. The payment reductions pursuant to this paragraph shall continue until the new rate methodology under this subdivision has been approved by CMS.

(B) Notwithstanding subparagraph (A), the Family Planning, Access, Care, and Treatment (Family PACT) Program pursuant to subdivision (aa) of Section 14132 shall be exempt from the payment reduction specified in this section.

(5) (A) For purposes of establishing reimbursement rates for clinical laboratory or laboratory services based on the lowest amounts other payers are paying providers for similar clinical laboratory or laboratory services, laboratory service providers shall submit data reports within 11 months of the date the act that added this paragraph becomes effective and annually thereafter. The data initially provided shall be for the 2011 calendar year, and for each subsequent year, shall be based on the previous calendar year and shall specify the provider?s lowest amounts other payers are paying, including other state Medicaid programs and private insurance, minus discounts and rebates. The specific data required for submission under this subparagraph and the format for the data submission shall be determined and specified by the department after receiving stakeholder input pursuant to paragraph (7).

(B) The data submitted pursuant to subparagraph (A) may be used to determine reimbursement rates by procedure code based on an average of the lowest amount other payers are paying providers for similar clinical laboratory or laboratory services, excluding significant deviations of cost or volume factors and with consideration to geographical areas. The department shall have the discretion to determine the specific methodology and factors used in the development of the lowest average amount under this subparagraph to ensure compliance with federal Medicaid law and regulations as specified in paragraph (10).

(C) For purposes of subparagraph (B), the department may contract with a vendor for the purposes of collecting payment data reports from clinical laboratories, analyzing payment information, and calculating a proposed rate.

(D) The proposed rates calculated by the vendor described in subparagraph (C) may be used in determining the lowest reimbursement rate for clinical laboratories or laboratory services in accordance with paragraph (3).

(E) Data reports submitted to the department shall be certified by the provider?s certified financial officer or an authorized individual.

(F) Clinical laboratory providers that fail to submit data reports within 30 working days from the time requested by the department shall be subject to the suspension provisions of subdivisions (a) and (c) of Section 14123.

(6) Data reports provided to the department pursuant to this section shall be confidential and shall be exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(7) The department shall seek stakeholder input on the ratesetting methodology.

(8) (A) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall, without taking any further regulatory action, implement, interpret, or make specific this section by means of provider bulletins or similar instructions until regulations are adopted. It is the intent of the Legislature that the department have temporary authority as necessary to implement program changes until completion of the regulatory process.

(B) The department shall adopt emergency regulations no later than June 30, 2016. The department may readopt any emergency regulation authorized by this section that is the same as or substantially equivalent to an emergency regulation previously adopted pursuant to this section. The initial adoption of emergency regulations implementing the amendments to this section and the one readoption of emergency regulations authorized by this section shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. Initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be exempt from review by the Office of Administrative Law.

(C) The initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each shall remain in effect for no more than 180 days, by which time final regulations may be adopted.

(9) To the extent that the director determines that the new methodology or payment reductions are not consistent with the requirements of Section 1396a(a)(30)(A) of Title 42 of the United States Code, the department may revert to the methodology under subdivision (a) to ensure access to care is not compromised.

(10) (A) The department shall implement this section in a manner that is consistent with federal Medicaid law and regulations. The director shall seek any necessary federal approvals for the implementation of this section. This section shall be implemented only to the extent that federal approval is obtained.

(B) In determining whether federal financial participation is available, the director shall determine whether the rates and payments comply with applicable federal Medicaid requirements, including those set forth in Section 1396a(a)(30)(A) of Title 42 of the United States Code.

(C) To the extent that the director determines that the rates and payments do not comply with applicable federal Medicaid requirements or that federal financial participation is not available with respect to any reimbursement rate, the director retains the discretion not to implement that rate or payment and may revise the rate or payment as necessary to comply with federal Medicaid requirements. The department shall notify the Joint Legislative Budget Committee 10 days prior to revising the rate or payment to comply with federal Medicaid requirements.

(Amended by Stats. 2014, Ch. 8, Sec. 1. Effective March 28, 2014.)



14105.221

Notwithstanding Section 51501(a) of Title 22 of the California Code of Regulations, donation of, or discounts for, clinical laboratory tests or examinations or laboratory services to a federally qualified health center, as defined in Section 1396d(l)(2)(B) of Title 42 of the United States Code, for the purpose of serving its uninsured patients, shall not be considered as a basis for the reduction of Medi-Cal payments below the reimbursement rate established pursuant to Section 14105.22.

(Added by Stats. 2012, Ch. 738, Sec. 1. Effective January 1, 2013.)



14105.23

(a) Reimbursement for portable X-ray transportation services, as defined in paragraph (2) of subdivision (b) of Section 51531 of Title 22 of the California Code of Regulations, shall not exceed 100 percent of the lowest maximum allowance for California established by the federal Medicare Program for the same or similar services.

(b) Notwithstanding subdivision (a) of Section 14105 and the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the director may establish the rates of reimbursement for the services described in subdivision (a) by means of a provider bulletin or manual, or similar instructions.

(Added by Stats. 2005, Ch. 80, Sec. 23. Effective July 19, 2005.)



14105.24

(a) Clinics and hospital outpatient departments, except for emergency rooms, owned or operated by Los Angeles County that participated in the California Section 1115 Medicaid Demonstration Project for Los Angeles County (No. 11-W-00076/9) and received 100 percent cost-based reimbursement pursuant to the Special Terms and Conditions of that waiver shall continue to be reimbursed under a cost-based methodology on and after July 1, 2005.

(b) Reimbursement to clinics and hospitals described in subdivision (a) shall be at 100 percent of reasonable and allowable costs for Medi-Cal services rendered to Medi-Cal beneficiaries. Reasonable and allowable costs shall be determined in accordance with applicable cost-based reimbursement provisions of the following regulations and publications:

(1) The Medicare reimbursement methodology as specified at Sections 405.2460 to 405.2470, inclusive, of Title 42 of the Code of Federal Regulations, together with applicable definitions in Subpart X of Part 405 of Title 42 of the Code of Federal Regulations to the extent those definitions are applied by the department in connection with payments to federally qualified health centers in California.

(2) Cost reimbursement principles outlined in Part 413 (commencing with Section 413.1) of Title 42 of the Code of Federal Regulations. In the event of a conflict between the provisions of Part 405 and Part 413, the provisions of Part 405 shall govern.

(3) ?Cost Principles for State, Local, and Indian Tribe Governments? (OMB Circular A-87).

(4) ?Rural Health and FQHC Manual? (CMS Publication 27).

(5) Subdivision (e) of Section 14087.325 and any implementing regulations.

(c) The methodology for reimbursement adopted by the state to comply with Section 1396a(aa) of Title 42 of the United States Code shall not be applicable to clinics and hospitals that are paid pursuant to this section.

(d) This section shall be implemented on the effective date established by the federal Centers for Medicare and Medicaid Services for an amendment to the California Medicaid State Plan that approves the cost-based reimbursement methodology for the clinics and hospitals described in subdivision (b).

(e) (1) Payments received by clinics and hospital outpatient departments described in subdivision (a), for services rendered to populations described in Section 14182, shall be equivalent to what otherwise would have been received under this section on a fee-for-service basis.

(2) This subdivision shall be implemented only to the extent permitted under federal law and when federal financial participation is available.

(f) Notwithstanding subdivision (a) of Section 14105, and the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement and administer the cost-based rates of reimbursement described in this section by means of provider bulletins or manuals, or similar instructions.

(Amended by Stats. 2010, Ch. 714, Sec. 2. Effective October 19, 2010.)



14105.25

(a) Notwithstanding any other provision of law, to the extent permitted by federal law and regulations, the maximum rate of reimbursement under the Medi-Cal program for any service or item that is a benefit under Part B of the Medicare program, excluding physician and diagnostic clinical laboratory services, shall not exceed the lowest maximum allowance established by the federal Medicare program for that service or item in any area of the state.

(b) The director shall reduce the rate of reimbursement for any service or item, as required, to comply with subdivision (a).

(c) The director shall administer this section and establish standards, procedures, and rates of reimbursement, as the director deems necessary in carrying out this section. Reimbursement rates are not required to be adopted as regulations pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 1992, Ch. 722, Sec. 91. Effective September 15, 1992.)



14105.26

(a) Each eligible facility, as described in paragraph (2) of subdivision (b), may, in addition to the rate of payment that the facility would otherwise receive for skilled nursing services, receive supplemental Medi-Cal reimbursement to the extent provided in this section.

(b) (1) Projects eligible for supplemental reimbursement shall include any new capital projects for which final plans have been submitted to the appropriate review agency after January 1, 2000, and before January 1, 2003. For purposes of this section, ?capital project? means the construction, expansion, replacement, remodeling, or renovation of an eligible facility, including buildings and fixed equipment. A ?capital project? does not include the provision of furnishings or of equipment that is not fixed equipment.

(2) A facility shall be eligible only if the submitting entity had all of the following additional characteristics during the 1998 calendar year:

(A) Provided services to Medi-Cal beneficiaries.

(B) Was a distinct part of an acute care hospital providing skilled nursing care and supportive care to patients whose primary need is for the availability of skilled nursing care on an extended basis. For the purposes of this section, ?acute care hospital? means the facilities defined in subdivision (a) or (b), or both, of Section 1250 of the Health and Safety Code.

(C) Had not less than 300 licensed skilled nursing beds.

(D) Had an average skilled nursing Medi-Cal patient census of not less than 80 percent of the total skilled nursing patient days.

(E) Was owned by a county or city and county.

(c) (1) An eligible facility seeking to qualify for supplemental reimbursement shall submit documentation to the department regarding debt service on revenue bonds or other financing instruments used for financing the capital project.

(2) The department shall confirm in writing project eligibility under this section.

(d) (1) Capital projects receiving funding shall include only the upgrading or construction of buildings and equipment to a level required by currently accepted medical practice standards, including projects designed to correct Joint Commission on Accreditation of Hospitals and Health Systems, fire and life safety, seismic, or other related regulatory standards.

(2) Capital projects receiving funding may expand service capacity as needed to maintain current or reasonably foreseeable necessary bed capacity to meet the needs of Medi-Cal beneficiaries after giving consideration to bed capacity needed for other patients, including unsponsored patients.

(3) Supplemental reimbursement shall only be made for capital projects, or for that portion of capital projects that provide skilled nursing services, and that are available and accessible to patients eligible for services under this chapter.

(e) An eligible facility?s supplemental reimbursement for a capital project qualifying pursuant to this section shall be calculated and paid as follows:

(1) For any fiscal year for which the facility is eligible to receive supplemental reimbursement, the facility shall report to the department the amount of debt service on the revenue bonds or other financing instruments issued to finance the capital project.

(2) For each fiscal year in which an eligible facility requests reimbursement, the department shall establish the ratio of skilled nursing Medi-Cal days of care provided by the eligible facility to total skilled nursing patient days of care provided by the eligible facility. The ratio shall be established using data obtained from audits performed by the department, and shall be applied to the corresponding fiscal year of debt service on the revenue bonds or other financing instruments issued to finance the capital project.

(3) The amount of debt service that will be submitted to the federal Health Care Financing Administration for the purpose of claiming reimbursement for each fiscal year shall equal the amount determined annually in paragraph (1) multiplied by the percentage figure determined in paragraph (2).

(4) The supplemental reimbursement to an eligible facility shall be equal to the amount of federal financial participation received as a result of the claims submitted pursuant to paragraph (2) of subdivision (j).

(5) In no instance shall the total amount of supplemental reimbursement received under this section combined with that received from all other sources dedicated exclusively to debt service exceed 100 percent of the debt service for the capital project over the life of the loan, revenue bond, or other financing mechanism.

(6) A facility qualifying for and receiving supplemental reimbursement pursuant to this section shall continue to receive reimbursement until the qualifying loan, revenue bond, or other financing mechanism is paid off, and as long as the facility meets the requirements of paragraph (3) of subdivision (d).

(7) The supplemental Medi-Cal reimbursement provided by this section shall be distributed under a payment methodology based on skilled nursing services provided to Medi-Cal patients at the eligible facility, either on a per diem basis, a per discharge basis, or any other federally permissible basis. The department shall seek approval from the federal Health Care Financing Administration for the payment methodology to be utilized, and shall not make any payment pursuant to this section prior to obtaining that approval.

(8) The supplemental reimbursement provided by this section shall not commence prior to the date upon which the hospital submits to the department a copy of the certificate of occupancy for the capital project.

(f) (1) It is the Legislature?s intent in enacting this section to provide a funding source for a portion of the construction costs of eligible facilities without any expenditure from the state General Fund.

(2) The state share of the amount of the debt service submitted to the federal Health Care Financing Administration for purposes of supplemental reimbursement shall be paid with county-only funds and certified to the state as provided in subdivision (g). Any amount of the costs of the capital project that are not reimbursed by federal funds shall be borne solely by the eligible facility.

(3) Prior to receiving any funding through this section, an eligible facility shall demonstrate its ability to cover all of the anticipated costs of construction, including those not reimbursed through federal funding.

(g) The county or city and county, on behalf of any eligible facility, shall do all of the following:

(1) Certify, in conformity with the requirements of Section 433.51 of Title 42 of the Code of Federal Regulations, that the claimed expenditures for the capital project are eligible for federal financial participation.

(2) Provide evidence supporting the certification as specified by the department.

(3) Submit data, as specified by the department, to determine the appropriate amounts to claim as expenditures qualifying for financial participation.

(4) Keep, maintain, and have readily retrievable, the records as specified by the department in order to fully disclose reimbursement amounts to which the eligible facility is entitled, and any other records required by the federal Health Care Financing Administration.

(h) The department may require that any county or city and county seeking supplemental reimbursement under this section enter into an interagency agreement with the department for the purpose of implementing this section.

(i) All payments received by an eligible facility pursuant to this section shall be placed in a special account, the funds of which shall be used exclusively for the payment of expenses related to the eligible capital project.

(j) (1) The department shall promptly seek any necessary federal approvals for the implementation of this section. If necessary to obtain federal approval, the department may, for federal purposes, limit the program to those costs that are allowable expenditures under Title XIX of the federal Social Security Act (Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code). If federal approval is not obtained for implementation of this section, this section shall become inoperative.

(2) The department shall submit claims for federal financial participation for the expenditures for debt service that are allowable expenditures under federal law.

(3) The department shall, on an annual basis, submit any necessary materials to the federal government to provide assurances that claims for federal financial participation will include only those expenditures that are allowable under federal law.

(k) Supplemental reimbursement paid under this section shall not duplicate any reimbursement received by an eligible facility pursuant to this chapter for construction costs that would otherwise be eligible for reimbursement under this section. In no event shall the total Medi-Cal reimbursement pursuant to this chapter to a facility eligible under this section be less than what would have been paid had this section not existed.

(l) In the event there is a final judicial determination by any court of appellate jurisdiction or a final determination by the administrator of the federal Health Care Financing Administration that the supplemental reimbursement provided in this section must be made to any facility not described therein, this section shall become immediately inoperative.

(m) Any and all funds expended pursuant to this section shall be subject to review and audit by the department.

(Amended by Stats. 2001, Ch. 159, Sec. 198. Effective January 1, 2002. Conditionally inoperative as provided in subdivision (l).)



14105.27

(a) Each eligible facility, as described in subdivision (b) may, in addition to the rate of payment that the facility would otherwise receive for skilled nursing services, receive supplemental Medi-Cal reimbursement to the extent provided in this section.

(b) A facility shall be eligible for supplemental reimbursement only if the facility has all of the following characteristics continuously during the department?s rate year:

(1) Provides services to Medi-Cal beneficiaries.

(2) Is either of the following:

(A) For the department?s rate year beginning August 1, 2001, and for subsequent rate years, a distinct part of an acute care hospital providing skilled nursing services. For purposes of this section, ?acute care hospital? means a facility described by subdivision (a) or (b), or both, of Section 1250 of the Health and Safety Code.

(B) For the department?s rate year beginning August 1, 2006, and for subsequent rate years, a state home, as defined in Section 101 (19) of Title 38 of the United States Code.

(3) Is owned or operated by the state, or by a county, city, city and county, or health care district organized pursuant to Chapter 1 (commencing with Section 32000) of Division 23 of the Health and Safety Code.

(c) An eligible facility?s supplemental reimbursement pursuant to this section shall be calculated and paid as follows:

(1) The supplemental reimbursement to an eligible facility, as described in paragraph (4), shall be equal to the amount of federal financial participation received as a result of the claims submitted pursuant to paragraph (2) of subdivision (g).

(2) In no instance shall the amount certified pursuant to paragraph (1) of subdivision (e), when combined with the amount received from all other sources of reimbursement from the Medi-Cal program, exceed 100 percent of allowable costs, as determined pursuant to the Medi-Cal State Plan, for distinct part skilled nursing services at each facility.

(3) Costs associated with the provision of subacute services pursuant to Section 14132.25 shall not be certified for supplemental reimbursement pursuant to this section.

(4) The supplemental Medi-Cal reimbursement provided by this section shall be distributed under a payment methodology based on skilled nursing services provided to Medi-Cal patients at the eligible facility, either on a per diem basis, a per discharge basis, or any other federally permissible basis. The department shall seek approval from the federal Centers for Medicare and Medicaid Services for the payment methodology to be utilized, and shall not make any payment pursuant to this section prior to obtaining that approval.

(d) (1) It is the Legislature?s intent in enacting this section to provide the supplemental reimbursement described in this section without any expenditure from the General Fund. An eligible facility, as a condition of receiving supplemental reimbursement pursuant to this section, shall enter into, and maintain, an agreement with the department for the purposes of implementing this section and reimbursing the department for the costs of administering this section.

(2) The state share of the supplemental reimbursement submitted to the federal Centers for Medicare and Medicaid Services for purposes of claiming federal financial participation shall be paid only with funds from the governmental entities described in paragraph (3) of subdivision (b) and certified to the state as provided in subdivision (e).

(e) The particular governmental entity, described in paragraph (3) of subdivision (b), on behalf of any eligible facility shall do all of the following:

(1) Certify, in conformity with the requirements of Section 433.51 of Title 42 of the Code of Federal Regulations, that the claimed expenditures for distinct part nursing facility services are eligible for federal financial participation.

(2) Provide evidence supporting the certification as specified by the department.

(3) Submit data as specified by the department to determine the appropriate amounts to claim as expenditures qualifying for federal financial participation.

(4) Keep, maintain, and have readily retrievable, any records specified by the department to fully disclose reimbursement amounts to which the eligible facility is entitled, and any other records required by the federal Centers for Medicare and Medicaid Services.

(f) The department may require that any governmental entity, described in paragraph (3) of subdivision (b), seeking supplemental reimbursement under this section enter into an interagency agreement with the department for the purpose of implementing this section.

(g) (1) The department shall promptly seek any necessary federal approvals, including a federal medicaid waiver, for the implementation of this section. If necessary to obtain federal approval, the department may limit the program to those costs that are allowable expenditures under Title XIX of the federal Social Security Act (Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code). If federal approval is not obtained for implementation of this section, this section shall become inoperative.

(2) The department shall submit claims for federal financial participation for the expenditures for the services described in subdivision (e) that are allowable expenditures under federal law.

(3) The department shall, on an annual basis, submit any necessary materials to the federal government to provide assurances that claims for federal financial participation will include only those expenditures that are allowable under federal law.

(h) In the event there is a final judicial determination by any court of appellate jurisdiction or a final determination by the administrator of the federal Centers for Medicare and Medicaid Services that the supplemental reimbursement provided in this section must be made to any facility not described in this section, this section shall become immediately inoperative.

(i) All funds expended pursuant to this section are subject to review and audit by the department.

(j) Supplemental reimbursement made pursuant to this section shall be subject to a reconciliation process established in the Medi-Cal State Plan to ensure that it is not made in excess of allowable costs, and to ensure that it is made up to allowable costs.

(Amended by Stats. 2013, Ch. 672, Sec. 1. Effective January 1, 2014. Section conditionally inoperative as provided in subds. (g) and (h).)



14105.28

(a) It is the intent of the Legislature to design a new Medi-Cal inpatient hospital reimbursement methodology based on diagnosis-related groups that more effectively ensures all of the following:

(1) Encouragement of access by setting higher payments for patients with more serious conditions.

(2) Rewards for efficiency by allowing hospitals to retain savings from decreased length of stays and decreased costs per day.

(3) Improvement of transparency and understanding by defining the ?product? of a hospital in a way that is understandable to both clinical and financial managers.

(4) Improvement of fairness so that different hospitals receive similar payment for similar care and payments to hospitals are adjusted for significant cost factors that are outside the hospital?s control.

(5) Encouragement of administrative efficiency and minimizing administrative burdens on hospitals and the Medi-Cal program.

(6) That payments depend on data that has high consistency and credibility.

(7) Simplification of the process for determining and making payments to the hospitals.

(8) Facilitation of improvement of quality and outcomes.

(9) Facilitation of implementation of state and federal provisions related to hospital acquired conditions.

(10) Support of provider compliance with all applicable state and federal requirements.

(b) (1) (A) (i) The department shall develop and implement a payment methodology based on diagnosis-related groups, subject to federal approval, that reflects the costs and staffing levels associated with quality of care for patients in all general acute care hospitals in state and out of state, including Medicare critical access hospitals, but excluding public hospitals, psychiatric hospitals, and rehabilitation hospitals, which include alcohol and drug rehabilitation hospitals.

(ii) The payment methodology developed pursuant to this section shall be implemented on July 1, 2012, or on the date upon which the director executes a declaration certifying that all necessary federal approvals have been obtained and the methodology is sufficient for formal implementation, whichever is later.

(B) The diagnosis-related group-based payments shall apply to all claims, except claims for psychiatric inpatient days, rehabilitation inpatient days, managed care inpatient days, and swing bed stays for long-term care services, provided, however, that psychiatric and rehabilitation inpatient days shall be excluded regardless of whether the stay was in a distinct-part unit. The department may exclude or include other claims and services as may be determined during the development of the payment methodology.

(C) Implementation of the new payment methodology shall be coordinated with the development and implementation of the replacement Medicaid Management Information System pursuant to the contract entered into pursuant to Section 14104.3, effective on May 3, 2010.

(2) The department shall evaluate alternative diagnosis-related group algorithms for the new Medi-Cal reimbursement system for the hospitals to which paragraph (1) applies. The evaluation shall include, but not be limited to, consideration of all of the following factors:

(A) The basis for determining diagnosis-related group base price, and whether different base prices should be used taking into account factors such as geographic location, hospital size, teaching status, the local hospital wage area index, and any other variables that may be relevant.

(B) Classification of patients based on appropriate acuity classification systems.

(C) Hospital case mix factors.

(D) Geographic or regional differences in the cost of operating facilities and providing care.

(E) Payment models based on diagnosis-related groups used in other states.

(F) Frequency of grouper updates for the diagnosis-related groups.

(G) The extent to which the particular grouping algorithm for the diagnosis-related groups accommodates ICD-10 diagnosis and procedure codes, and applicable requirements of the federal Health Insurance Portability and Accountability Act of 1996.

(H) The basis for calculating relative weights for the various diagnosis-related groups.

(I) Whether policy adjusters should be used, for which care categories they should be used, and the frequency of updates to the policy adjusters.

(J) The extent to which the payment system is budget neutral and can be expected to result in state budget savings in future years.

(K) Other factors that may be relevant to determining payments, including, but not limited to, add-on payments, outlier payments, capital payments, payments for medical education, payments in the case of early transfers of patients, and payments based on performance and quality of care.

(c) The department shall submit to the Legislature a status report on the implementation of this section on April 1, 2011, April 1, 2012, April 1, 2013, and April 1, 2014.

(d) The alternatives for a new system described in paragraph (2) of subdivision (b) shall be developed in consultation with recognized experts with experience in hospital reimbursement, economists, the federal Centers for Medicare and Medicaid Services, and other interested parties.

(e) In implementing this section, the department may contract, as necessary, on a bid or nonbid basis, for professional consulting services from nationally recognized higher education and research institutions, or other qualified individuals and entities not associated with a particular hospital or hospital group, with demonstrated expertise in hospital reimbursement systems. The rate setting system described in subdivision (b) shall be developed with all possible expediency. This subdivision establishes an accelerated process for issuing contracts pursuant to this section and contracts entered into pursuant to this subdivision shall be exempt from the requirements of Chapter 1 (commencing with Section 10100) and Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(f) (1) The department may adopt emergency regulations to implement the provisions of this section in accordance with rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The initial adoption of emergency regulations and one readoption of the initial regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. Initial emergency regulations and the one readoption of those regulations shall be exempt from review by the Office of Administrative Law. The initial emergency regulations and the one readoption of those regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations.

(2) As an alternative to paragraph (1), and notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, or any other provision of law, the department may implement and administer this section by means of provider bulletins, all-county letters, manuals, or other similar instructions, without taking regulatory action. The department shall notify the fiscal and appropriate policy committees of the Legislature of its intent to issue a provider bulletin, all-county letter, manual, or other similar instruction, at least five days prior to issuance. In addition, the department shall provide a copy of any provider bulletin, all-county letter, manual, or other similar instruction issued under this paragraph to the fiscal and appropriate policy committees of the Legislature.

(Amended by Stats. 2011, Ch. 29, Sec. 11. Effective June 29, 2011.)



14105.281

(a) The Legislature finds and declares all of the following:

(1) That because the implementation of Section 14105.28 is expected to require several years and further rate changes may make the transition to an inpatient hospital reimbursement methodology based on diagnosis-related groups more difficult, and because of the need to take into account the amount of base payments when combined with supplemental payments made to inpatient hospitals, including payments provided as a result of the hospital fee set forth in Article 5.22 (commencing with Section 14167.31) and Article 5.225 (commencing with Section 14167.41), it is necessary to impose the rate freeze enacted in this section.

(2) (A) Upon implementation of Article 5.21 (commencing with Section 14167.1) and Article 5.22 (commencing with Section 14167.31), as added by Assembly Bill 1383 of the 2009?10 Regular Session, supplemental payments shall be made to hospitals that have contracts negotiated pursuant to the Selective Provider Contracting Program, provided that rates under these contracts are not reduced below the contract rates in effect on the effective date of Article 5.21 (commencing with Section 14167.1), as added by Assembly Bill 1383 of the 2009?10 Regular Session.

(B) Assembly Bill 1383 of the 2009?10 Regular Session was signed into law on October 11, 2009, and the effective date of Article 5.21 (commencing with Section 14167.1) was January 1, 2010. Therefore, in consideration of the notice provided by Assembly Bill 1383 of the 2009?10 Regular Session, and in further consideration that the negotiated contract rates in effect on January 1, 2010, or the rates in effect on July 1, 2010, to the extent those rates are lower than the rates in effect on January 1, 2010, as provided in paragraph (1) of subdivision (c), are sufficient to conform with the standards set forth in Section 1396a(a)(30)(A) of Title 42 of the United States Code, as well as the existence of supplemental payments to be made under Article 5.21 (commencing with Section 14167.1), the Legislature exercises its discretion, in consultation with the department, to freeze rates at the levels in effect for these hospitals on January 1, 2010, or the rates in effect on July 1, 2010, to the extent that those rates are lower than the rates in effect on January 1, 2010, as provided in paragraph (1) of subdivision (c).

(3) The freeze shall remain in effect during the period of time supplemental payments are made under Article 5.21 (commencing with Section 14167.1), and thereafter, to the extent that the rates, alone or in combination with any available supplemental payments, are consistent with federal law as provided in this section.

(b) Notwithstanding any other provision of law, in order to develop and implement changes in the methodology for payments for hospital inpatient services, the director shall freeze rates applicable to inpatient hospital services, as specified in this section.

(c) (1) Reimbursement rates for inpatient hospital services for all hospitals, except designated public hospitals, as defined in subdivision (d) of Section 14166.1, that receive Medi-Cal reimbursement from the State Department of Health Care Services, both under contract with the Selective Provider Contracting Program as well as noncontract hospitals, shall be frozen to the lesser of the amount paid on January 1, 2010, or the amount paid on July 1, 2010. The rate freeze shall be in effect for reimbursements for inpatient hospital services provided to Medi-Cal beneficiaries beginning on July 1, 2010, through and including the date on which the Medicaid Management Information System converts to claim processing based on the new reimbursement methodology developed pursuant to Section 14105.28 and described in paragraph (1) of subdivision (b) of that section.

(2) In the event a contract hospital terminates its contract and becomes a noncontract hospital, the hospital shall receive the same rate or rates as provided in paragraph (1) as a contract hospital for inpatient hospital services provided to Medi-Cal eligible individuals while the rate freeze specified in paragraph (1) remains in effect.

(3) This section nullifies any agreement between the state and a hospital for rate adjustments that would be inconsistent with this section. Other provisions of any of those agreements shall be unchanged by this section.

(4) In the event a noncontract hospital elects to become a contract hospital after July 1, 2010, at a negotiated rate or negotiated rates less than the freeze amount provided in paragraph (1), the hospital shall receive the contract rate or rates while the freeze remains in effect.

(d) For purposes of this section, the reimbursement for inpatient hospital services includes the amounts paid for all categories of inpatient services allowable by Medi-Cal and shall not include any supplemental payments. The reimbursement includes the amounts paid for routine services together with all related ancillary services.

(e) Within 90 days of the date this section becomes effective, the department shall develop and provide to all hospitals the methodology that will be utilized to implement the rate freeze required by this section for noncontract hospitals.

(f) (1) For dates of service on and after July 1, 2010, the department shall reconcile the payments, as limited by subdivision (c), to the amounts that the hospitals, that are subject to the new methodology set forth in Section 14105.28, would have received if the new methodology had been in effect. The department shall identify the data that will be used in making the reconciliations.

(2) The department shall implement the reconciliation process on the date that the payment methodology based on diagnosis-related groups has been made final, but no later than June 30, 2012. The director shall execute a declaration stating the date on which the new payment methodology has become final.

(3) In the process of reconciliation, no payment, with respect to dates of service prior to the effective date of the act that added this section, shall be reduced below the amount paid pursuant to subdivision (c).

(4) Rates paid to hospitals, or for specified services, that are not subject to the methodology in paragraph (1) of subdivision (b) of Section 14105.28, shall be increased subject to the annual Budget Act.

(g) Notwithstanding subdivision (c) or any other provision of this section, for the 2011?12 fiscal year and each fiscal year thereafter, or portion thereof, in which subdivision (c) remains in effect, the department shall, subject to an appropriation in the annual Budget Act applicable to the particular fiscal year, apply an increase in reimbursement rates for all hospital services that result from the freeze imposed pursuant to subdivision (c).

(h) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may take the actions specified in this section by means of provider bulletins or notices, policy letters, or other similar instructions, without taking regulatory action.

(i) (1) The rates provided for in this section shall be implemented only if the director determines that the rates, as established by this section, will comply with applicable federal Medicaid requirements and that federal financial participation will be available.

(2) In assessing whether federal financial participation is available, the director shall determine whether the rates comply with applicable federal Medicaid requirements, including those set forth in Section 1396a(a)(30)(A) of Title 42 of the United States Code.

(3) To the extent that the director determines that the rates do not comply with the federal Medicaid requirements, the director retains the discretion not to implement that rate and may revise the rate as necessary to comply with federal Medicaid requirements.

(j) The director shall seek any necessary federal approval for the implementation of this section. To the extent that federal financial participation is not available with respect to any rate of reimbursement described by this section, the director retains the discretion not to implement that rate and may revise the rate as necessary to comply with the federal Medicaid requirements.

(k) Subdivisions (a) to (g), inclusive, shall become inoperative, and any rate that was frozen pursuant to this section shall be restored retroactively to the rate that would have been in effect absent this section, on the effective date of the act that added this subdivision. The department shall explore other avenues that do not involve a rate freeze for achieving the stability needed, including determining base payment rates, in order to transition to an inpatient hospital reimbursement methodology based on diagnosis-related groups.

(Amended by Stats. 2011, Ch. 19, Sec. 2. Effective April 13, 2011. Subds. (a) through (g) became inoperative on April 13, 2011, pursuant to subd. (k), which was inserted by Ch. 19.)



14105.3

(a) The department is considered to be the purchaser, but not the dispenser or distributor, of prescribed drugs under the Medi-Cal program for the purpose of enabling the department to obtain from manufacturers of prescribed drugs the most favorable price for those drugs furnished by one or more manufacturers, based upon the large quantity of the drugs purchased under the Medi-Cal program, and to enable the department, notwithstanding any other provision of state law, to obtain from the manufacturers discounts, rebates, or refunds based on the quantities purchased under the program, insofar as may be permissible under federal law. Nothing in this section shall interfere with usual and customary distribution practices in the drug industry.

(b) The department may enter into exclusive or nonexclusive contracts on a bid or negotiated basis with manufacturers, distributors, dispensers, or suppliers of appliances, durable medical equipment, medical supplies, and other product-type health care services and with laboratories for clinical laboratory services for the purpose of obtaining the most favorable prices to the state and to assure adequate quality of the product or service. Except as provided in subdivision (f), this subdivision shall not apply to prescribed drugs dispensed by pharmacies licensed pursuant to Article 7 (commencing with Section 4110) of Chapter 9 of Division 2 of the Business and Professions Code.

(c) Notwithstanding subdivision (b), the department may not enter into a contract with a clinical laboratory unless the clinical laboratory operates in conformity with Chapter 3 (commencing with Section 1200) of Division 2 of the Business and Professions Code and the regulations adopted thereunder, and Section 263a of Title 42 of the United States Code and the regulations adopted thereunder.

(d) The department shall contract with manufacturers of single-source drugs on a negotiated basis, and with manufacturers of multisource drugs on a bid or negotiated basis.

(e) In order to ensure and improve access by Medi-Cal beneficiaries to both hearing aid appliances and provider services, and to ensure that the state obtains the most favorable prices, the department, by June 30, 2008, shall enter into exclusive or nonexclusive contracts, on a bid or negotiated basis, for purchasing hearing aid appliances.

(f) In order to provide specialized care in the distribution of specialized drugs, as identified by the department and that include, but are not limited to, blood factors and immunizations, the department may enter into contracts with providers licensed to dispense dangerous drugs or devices pursuant to Chapter 9 (commencing with Section 4000) of Division 2 of the Business and Professions Code, for programs that qualify for federal funding pursuant to the Medicaid state plan, or waivers, and the programs authorized by Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of, and Article 1 (commencing with Section 125125) of Chapter 2 of Part 5 of, Division 106 of the Health and Safety Code, in accordance with this subdivision.

(1) The department shall, for purposes of ensuring proper patient care, consult current standards of practice when executing a provider contract.

(2) The department shall, for purposes of ensuring quality of care to people with unique conditions requiring specialty drugs, contract with a nonexclusive number of providers that meet the needs of the affected population, covers all geographic regions in California, and reflects the distribution of the specialty drug in the community. The department may use a single provider in the event the product manufacturer designates a sole-source delivery mechanism. The department shall consult with interested parties and appropriate stakeholders in implementing this section with respect to all of the following:

(A) Notifying stakeholder representatives of the potential inclusion or exclusion of drugs in the specialty pharmacy program.

(B) Allowing for written input regarding the potential inclusion or exclusion of drugs into the specialty pharmacy program.

(C) Scheduling at least one public meeting regarding the potential inclusion or exclusion of drugs into the specialty pharmacy program.

(D) Obtaining a recommendation from the Medi-Cal Drug Utilization Review Advisory Committee, established pursuant to Section 1927 of the federal Social Security Act (42 U.S.C. Sec. 1396r-8), on the inclusion or exclusion of drugs into the specialty pharmacy program distribution based on clinical best practices related to each drug considered.

(3) For purposes of this subdivision, the definition of ?blood factors? has the same meaning as that term is defined in Section 14105.86.

(4) The department shall make every reasonable effort to ensure all medically necessary clotting factor therapies are available for the treatment of people with bleeding disorders.

(g) The department may contract with an intermediary to establish provider contracts pursuant to this section for programs that qualify for federal funding pursuant to the Medicaid state plan, or waivers, and the programs authorized by Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of, and Article 1 (commencing with Section 125125) of Chapter 2 of Part 5 of, Division 106 of the Health and Safety Code.

(h) In carrying out contracting activity for this or any section associated with the Medi-Cal list of contract drugs, notwithstanding Section 19130 of the Government Code, the department may contract, either directly or through the fiscal intermediary, for pharmacy consultant staff necessary to accomplish the contracting process or treatment authorization request reviews. The fiscal intermediary contract, including any contract amendment, system change pursuant to a change order, and project or systems development notice shall be exempt from Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code and any policies, procedures, or regulations authorized by these provisions.

(i) In order to achieve maximum cost savings, the Legislature hereby determines that an expedited contract process for contracts under this section is necessary. Therefore, contracts under this section shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(j) For purposes of implementing the contracting provisions specified in this section, the department shall do all of the following:

(1) Ensure adequate access for Medi-Cal patients to quality laboratory testing services in the geographic regions of the state where contracting occurs.

(2) Consult with the statewide association of clinical laboratories and other appropriate stakeholders on the implementation of the contracting provisions specified in this section to ensure maximum access for Medi-Cal patients consistent with the savings targets projected by the 2002?03 budget conference committee for clinical laboratory services provided under the Medi-Cal program.

(3) Consider which types of laboratories are appropriate for implementing the contracting provisions specified in this section, including independent laboratories, outreach laboratory programs of hospital-based laboratories, clinic laboratories, physician office laboratories, and group practice laboratories.

(Amended by Stats. 2013, Ch. 23, Sec. 60. Effective June 27, 2013.)



14105.31

For purposes of the Medi-Cal contract drug list, the following definitions shall apply:

(a) ?Single-source drug? means a drug that is produced and distributed under an original New Drug Application approved by the federal Food and Drug Administration. This shall include a drug marketed by the innovator manufacturer and any cross-licensed producers or distributors operating under the New Drug Application, and shall also include a biological product, except for vaccines, marketed by the innovator manufacturer and any cross-licensed producers or distributors licensed by the federal Food and Drug Administration pursuant to Section 262 of Title 42 of the United States Code. A drug ceases to be a single-source drug when the same drug in the same dosage form and strength manufactured by another manufacturer is approved by the federal Food and Drug Administration under the provisions for an Abbreviated New Drug Application.

(b) ?Best price? means the negotiated price, or the manufacturer?s lowest price available to any class of trade organization or entity, including, but not limited to, wholesalers, retailers, hospitals, repackagers, providers, or governmental entities within the United States, that contracts with a manufacturer for a specified price for drugs, inclusive of cash discounts, free goods, volume discounts, rebates, and on- or off-invoice discounts or credits, shall be based upon the manufacturer?s commonly used retail package sizes for the drug sold by wholesalers to retail pharmacies.

(c) ?Manufacturer? means any person, partnership, corporation, or other institution or entity that is engaged in the production, preparation, propagation, compounding, conversion, or processing of drugs, either directly or indirectly by extraction from substances of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, or in the packaging, repackaging, labeling, relabeling, and distribution of drugs.

(d) ?Price escalator? means a mutually agreed-upon price specified in the contract, to cover anticipated cost increases over the life of the contract.

(e) ?Medi-Cal pharmacy costs? or ?Medi-Cal drug costs? means all reimbursements to pharmacy providers for services or merchandise, including single-source or multiple-source prescription drugs, over-the-counter medications, and medical supplies, or any other costs billed by pharmacy providers under the Medi-Cal program.

(f) ?Medicaid rebate? means the rebate payment made by drug manufacturers pursuant to Section 1927 of the federal Social Security Act (42 U.S.C. Sec. 1396r-8).

(g) ?State rebate? means the amount negotiated between the manufacturer and the department for reimbursement by the manufacturer, as specified in the contract, in addition to the Medicaid rebate.

(h) ?Date of mailing? means the date that is evidenced by the postmark date by the United States Postal Service or other common mail carrier on the envelope.

(Amended by Stats. 2011, Ch. 3, Sec. 94. Effective March 24, 2011.)



14105.33

(a) The department may enter into contracts with manufacturers of single-source and multiple-source drugs, on a bid or nonbid basis, for drugs from each major therapeutic category, and shall maintain a list of those drugs for which contracts have been executed.

(b) (1) Contracts executed pursuant to this section shall be for the manufacturer?s best price, as defined in Section 14105.31, which shall be specified in the contract, and subject to agreed-upon price escalators, as defined in that section. The contracts shall provide for a state rebate, as defined in Section 14105.31, to be remitted to the department quarterly. The department shall submit an invoice to each manufacturer for the state rebate, including supporting utilization data from the department?s prescription drug paid claims tapes within 30 days of receipt of the federal Centers for Medicare and Medicaid Services? file of manufacturer rebate information. In lieu of paying the entire invoiced amount, a manufacturer may contest the invoiced amount pursuant to procedures established by the federal Centers for Medicare and Medicaid Services? Medicaid Drug Rebate Program Releases or regulations by mailing a notice, that shall set forth its grounds for contesting the invoiced amount, to the department within 38 days of the department?s mailing of the state invoice and supporting utilization data. For purposes of state accounting practices only, the contested balance shall not be considered an accounts receivable amount until final resolution of the dispute pursuant to procedures established by the federal Centers for Medicare and Medicaid Services? Medicaid Drug Rebate Program Releases or regulations that results in a finding of an underpayment by the manufacturer. Manufacturers may request, and the department shall timely provide, at cost, Medi-Cal provider level drug utilization data, and other Medi-Cal utilization data necessary to resolve a contested department-invoiced rebate amount.

(2) The department shall provide for an annual audit of utilization data used to calculate the state rebate to verify the accuracy of that data. The findings of the audit shall be documented in a written audit report to be made available to manufacturers within 90 days of receipt of the report from the auditor. Any manufacturer may receive a copy of the audit report upon written request. Contracts between the department and manufacturers shall provide for any equalization payment adjustments determined necessary pursuant to an audit.

(3) (A) Utilization data used to determine the state rebate shall exclude data from both of the following:

(i) Health maintenance organizations, as defined in Section 300e(a) of Title 42 of the United States Code, including those organizations that contract under Section 1396b(m) of Title 42 of the United States Code.

(ii) Capitated plans that include a prescription drug benefit in the capitated rate, and that have negotiated contracts for rebates or discounts with manufacturers.

(B) This paragraph shall become inoperative on July 1, 2014.

(4) Commencing July 1, 2014, utilization data used to determine the state rebate shall include data from all programs, including, but not limited to, fee-for-service Medi-Cal, and utilization data, as limited in paragraph (5), from health plans contracting with the department to provide services to beneficiaries pursuant to this chapter, Chapter 8 (commencing with Section 14200), or Chapter 8.75 (commencing with Section 14591), that qualify for federal drug rebates pursuant to Section 1927 of the federal Social Security Act (42 U.S.C. Sec. 1396r-8) or that otherwise qualify for federal funds under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) pursuant to the Medicaid state plan or waivers.

(5) Health plan utilization data shall be limited to those drugs for which a health plan is authorizing a prescription drug described in subparagraph (A), and pursuant to the coverage policies established in subparagraph (B):

(A) A prescription drug for which the department reimburses the health plan through a separate capitated payment or other supplemental payment. Payment shall not be withheld for decisions determined pursuant to Section 1374.34 of the Health and Safety Code.

(B) The department shall develop coverage policies, consistent with the criteria set forth in paragraph (1) of subdivision (c) of Section 14105.39 and in consultation with clinical experts, Medi-Cal managed care plans, and other stakeholders, for prescription drugs described in subparagraph (A). These coverage policies shall apply to the entire Medi-Cal program, including fee-for-service and Medi-Cal managed care, through the Medi-Cal List of Contract Drugs or through provider bulletins, all plan letters, or similar instructions. Coverage policies developed pursuant to this section shall be revised on a semiannual basis or upon approval by the Food and Drug Administration of a new drug subject to subparagraph (A). For the purposes of this section, ?coverage policies? include, but are not limited to, clinical guidelines and treatment and utilization policies.

(6) For prescription drugs not subject to the requirements of paragraph (5), utilization data used to determine the state rebate shall include all data from health plans, except for health maintenance organizations, as defined in Section 300e(a) of Title 42 of the United States Code, including those organizations that contract pursuant to Section 1396b(m) of Title 42 of the United States Code.

(7) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, without taking any further regulatory action, shall implement, interpret, or make specific paragraph (5) by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions, until the time regulations are adopted. The department shall adopt regulations by October 1, 2017, in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Notwithstanding Section 10231.5 of the Government Code, beginning six months after the effective date of this section, the department shall provide a status report to the Legislature on a semiannual basis, in compliance with Section 9795 of the Government Code, until regulations have been adopted.

(c) In order that Medi-Cal beneficiaries may have access to a comprehensive range of therapeutic agents, the department shall ensure that there is representation on the list of contract drugs in all major therapeutic categories. Except as provided in subdivision (a) of Section 14105.35, the department shall not be required to contract with all manufacturers who negotiate for a contract in a particular category. The department shall ensure that there is sufficient representation of single-source and multiple-source drugs, as appropriate, in each major therapeutic category.

(d) The department shall select the therapeutic categories to be included on the list of contract drugs, and the order in which it seeks contracts for those categories. The department may establish different contracting schedules for single-source and multiple-source drugs within a given therapeutic category.

(e) (1) In order to fully implement subdivision (d), the department shall, to the extent necessary, negotiate or renegotiate contracts to ensure there are as many single-source drugs within each therapeutic category or subcategory as the department determines necessary to meet the health needs of the Medi-Cal population. The department may determine in selected therapeutic categories or subcategories that no single-source drugs are necessary because there are currently sufficient multiple-source drugs in the therapeutic category or subcategory on the list of contract drugs to meet the health needs of the Medi-Cal population. However, in no event shall a beneficiary be denied continued use of a drug which is part of a prescribed therapy in effect as of September 2, 1992, until the prescribed therapy is no longer prescribed.

(2) In the development of decisions by the department on the required number of single-source drugs in a therapeutic category or subcategory, and the relative therapeutic merits of each drug in a therapeutic category or subcategory, the department shall consult with the Medi-Cal Contract Drug Advisory Committee. The committee members shall communicate their comments and recommendations to the department within 30 business days of a request for consultation, and shall disclose any associations with pharmaceutical manufacturers or any remuneration from pharmaceutical manufacturers.

(f) In order to achieve maximum cost savings, the Legislature declares that an expedited process for contracts under this section is necessary. Therefore, contracts entered into on a nonbid basis shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(g) In no event shall a beneficiary be denied continued use of a drug that is part of a prescribed therapy in effect as of September 2, 1992, until the prescribed therapy is no longer prescribed.

(h) Contracts executed pursuant to this section shall be confidential and shall be exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(i) The department shall provide individual notice to Medi-Cal beneficiaries at least 60 calendar days prior to the effective date of the deletion or suspension of any drug from the list of contract drugs. The notice shall include a description of the beneficiary?s right to a fair hearing and shall encourage the beneficiary to consult a physician to determine if an appropriate substitute medication is available from Medi-Cal.

(j) In carrying out the provisions of this section, the department may contract either directly, or through the fiscal intermediary, for pharmacy consultant staff necessary to initially accomplish the treatment authorization request reviews.

(k) (1) Manufacturers shall calculate and pay interest on late or unpaid rebates. The interest shall not apply to any prior period adjustments of unit rebate amounts or department utilization adjustments.

(2) For state rebate payments, manufacturers shall calculate and pay interest on late or unpaid rebates for quarters that begin on or after the effective date of the act that added this subdivision.

(3) Following final resolution of any dispute pursuant to procedures established by the federal Centers for Medicare and Medicaid Services? Medicaid Drug Rebate Program Releases or regulations regarding the amount of a rebate, any underpayment by a manufacturer shall be paid with interest calculated pursuant to subdivisions (m) and (n), and any overpayment, together with interest at the rate calculated pursuant to subdivisions (m) and (n), shall be credited by the department against future rebates due.

(l) Interest pursuant to subdivision (k) shall begin accruing 38 calendar days from the date of mailing of the invoice, including supporting utilization data sent to the manufacturer. Interest shall continue to accrue until the date of mailing of the manufacturer?s payment.

(m) Except as specified in subdivision (n), interest rates and calculations pursuant to subdivision (k) for Medicaid rebates and state rebates shall be identical and shall be determined by the federal Centers for Medicare and Medicaid Services? Medicaid Drug Rebate Program Releases or regulations.

(n) If the date of mailing of a state rebate payment is 69 days or more from the date of mailing of the invoice, including supporting utilization data sent to the manufacturer, the interest rate and calculations pursuant to subdivision (k) shall be as specified in subdivision (m), however the interest rate shall be increased by 10 percentage points. This subdivision shall apply to payments for amounts invoiced for any quarters that begin on or after the effective date of the act that added this subdivision.

(o) If the rebate payment is not received, the department shall send overdue notices to the manufacturer at 38, 68, and 98 days after the date of mailing of the invoice, and supporting utilization data. If the department has not received a rebate payment, including interest, within 180 days of the date of mailing of the invoice, including supporting utilization data, the manufacturer?s contract with the department shall be deemed to be in default and the contract may be terminated in accordance with the terms of the contract. For all other manufacturers, if the department has not received a rebate payment, including interest, within 180 days of the date of mailing of the invoice, including supporting utilization data, all of the drug products of those manufacturers shall be made available only through prior authorization effective 270 days after the date of mailing of the invoice, including utilization data sent to manufacturers.

(p) If the manufacturer provides payment or evidence of payment to the department at least 40 days prior to the proposed date the drug is to be made available only through prior authorization pursuant to subdivision (o), the department shall terminate its actions to place the manufacturers? drug products on prior authorization.

(q) The department shall direct the state?s fiscal intermediary to remove prior authorization requirements imposed pursuant to subdivision (o) and notify providers within 60 days after payment by the manufacturer of the rebate, including interest. If a contract was in place at the time the manufacturers? drugs were placed on prior authorization, removal of prior authorization requirements shall be contingent upon good faith negotiations and a signed contract with the department.

(r) A beneficiary may obtain drugs placed on prior authorization pursuant to subdivision (o) if the beneficiary qualifies for continuing care status. To be eligible for continuing care status, a beneficiary must be taking the drug when its manufacturer is placed on prior authorization status. Additionally, the department shall have received a claim for the drug with a date of service that is within 100 days prior to the date the manufacturer was placed on prior authorization.

(s) A beneficiary may remain eligible for continuing care status, provided that a claim is submitted for the drug in question at least every 100 days and the date of service of the claim is within 100 days of the date of service of the last claim submitted for the same drug.

(t) Drugs covered pursuant to Sections 14105.43 and 14133.2 shall not be subject to prior authorization pursuant to subdivision (o), and any other drug may be exempted from prior authorization by the department if the director determines that an essential need exists for that drug, and there are no other drugs currently available without prior authorization that meet that need.

(u) It is the intent of the Legislature in enacting subdivisions (k) to (t), inclusive, that the department and manufacturers shall cooperate and make every effort to resolve rebate payment disputes within 90 days of notification by the manufacturer to the department of a dispute in the calculation of rebate payments.

(Amended by Stats. 2014, Ch. 40, Sec. 5. Effective June 20, 2014.)



14105.332

State and federal rebates that are owed to the state for drugs dispensed to Medi-Cal beneficiaries shall not be reduced to the state if a manufacturer reports, to the federal Centers for Medicare and Medicaid Services or the department, a revised drug product?s average manufacturer price or best price as these terms are defined pursuant to Section 1927 of the federal Social Security Act (42 U.S.C. Sec. 1396r-8) for any calendar quarter in which the rebate was due.

(Amended by Stats. 2011, Ch. 3, Sec. 96. Effective March 24, 2011.)



14105.336

(a) The department shall reduce reimbursements to pharmacists by fifty cents ($0.50) per prescription, effective January 1, 1995, for all drug prescription claims reimbursed through the Medi-Cal program.

(b) This section shall become inoperative on September 1, 2004.

(Amended by Stats. 2004, Ch. 228, Sec. 14. Effective August 16, 2004. Inoperative September 1, 2004, by its own provisions.)



14105.337

(a) Effective January 1, 2000, the department shall increase reimbursement to pharmacists by twenty-five cents ($0.25) per prescription for all drug prescription claims reimbursed through the Medi-Cal program.

(b) Effective July 1, 2002, the department shall increase reimbursement to pharmacists by an additional fifteen cents ($0.15) per prescription for all drug prescription claims reimbursed through the Medi-Cal program.

(c) (1) The department shall reduce reimbursement to pharmacists in the amount reimbursement was increased pursuant to subdivisions (a) and (b) with respect to pharmacy services rendered on and after the date that this subdivision is enacted. Claims submitted by pharmacists for beneficiaries residing in a nursing facility shall be exempt from this subdivision.

(2) This subdivision shall become inoperative on July 1, 2004.

(d) This section shall become inoperative on September 1, 2004.

(Amended by Stats. 2004, Ch. 228, Sec. 15. Effective August 16, 2004. Inoperative September 1, 2004, by its own provisions.)



14105.34

(a) The department shall provide for an annual written report of Medi-Cal pharmacy costs or Medi-Cal drug costs, as defined in subdivision (e) of Section 14105.31.

(b) The annual report shall be consistent with the relevant sections of the Quarterly Report of Expenditures for the Medi-Cal Assistance Program, known as the CMS-64 Report, provided to the federal Centers for Medicare and Medicaid Services. The report shall include the following expenditure and receipt information:

(1) The total annual rebate amounts received by the department pursuant to agreements with the federal Centers for Medicare and Medicaid Services of the United States Department of Health and Human Services.

(2) The total annual rebate amounts received pursuant to state contracts with drug manufacturers.

(3) Total drug cost amounts upon which rebate payments were made.

(Amended by Stats. 2011, Ch. 3, Sec. 97. Effective March 24, 2011.)



14105.35

(a) (1) On and after July 1, 1990, drugs included on the Medi-Cal drug formulary shall be included on the list of contract drugs until the department and the manufacturer have concluded contract negotiations or the department suspends the drug from the list of contract drugs pursuant to the provisions of this subdivision.

The department shall, in writing, invite any manufacturer with single-source drug products on the formulary as of July 1, 1990, to enter into negotiations relative to the retention of its drug or drugs. As to the issue of cost, the department shall accept the manufacturer?s best price as sufficient for purposes of entering into a contract to retain the drug or drugs on the list of contract drugs.

If the department and a manufacturer enter into a contract for retention of a drug or drugs on the list of contract drugs, the drug or drugs shall be retained on the list of contract drugs for the effective term of the contract.

If a manufacturer refuses to enter into negotiations with the department pursuant to this subdivision, or if after 30 days of negotiation, the manufacturer has not agreed to execute a contract for a drug at the manufacturer?s best price, the department may suspend from the list of contract drugs the manufacturer?s single-source drug in question for a period of at least 180 days. The department shall lift the suspension upon execution of a contract for that drug. Consistent with the provisions of this section, the department shall delete the Medi-Cal drug formulary specified in paragraphs (b), (c), (d), and (e) of Section 59999 of Title 22 of the California Code of Regulations.

(2) On and after July 1, 1990, the director may retain a drug on the Medi-Cal list of contract drugs even if no contract is executed with a manufacturer, if the director determines that an essential need exists for that drug, and there are no other drugs currently on the formulary that meet that need.

(3) The director may delete a drug from the list of contract drugs if the director determines that the drug presents problems of safety or misuse. The director?s decision as to safety shall be based upon published medical literature, and the director?s decision as to misuse shall be based on published medical literature and claims data supplied by the fiscal intermediary.

(b) Any reference to the Medi-Cal drug formulary by statute or regulation shall be construed as referring to the list of contract drugs.

(c) (1) Any drug in the process of being added to the formulary by contract agreement pursuant to Section 14105.3, executed prior to the effective date of this section, shall be added to the list of contract drugs.

(2) Contracts pursuant to Section 14105.3 executed prior to January 1, 1991, shall be considered to be contracts executed pursuant to Section 14105.33, and the department shall exempt the drugs included in these contracts from the initial therapeutic category review in which they would normally be considered.

(3) Nothing in this section shall be construed to require the department to discontinue negotiations into which it has entered with any manufacturer as of the effective date of this section. Contracts entered into as a result of these negotiations shall be exempt from the initial therapeutic category review in which they would normally be considered.

(Amended by Stats. 2002, Ch. 1161, Sec. 60. Effective September 30, 2002.)



14105.37

(a) The department shall notify each manufacturer of drugs in therapeutic categories selected pursuant to Section 14105.33 of the provisions of Sections 14105.31 to 14105.42, inclusive.

(b) If, within 30 days of notification, a manufacturer does not enter into negotiations for a contract pursuant to those sections, the department may suspend or delete from the list of contract drugs, or refuse to consider for addition, drugs of that manufacturer in the selected therapeutic categories.

(c) If, after 120 days from the initial notification, a contract is not executed for a drug currently on the list of contract drugs, the department may suspend or delete the drug from the list of contract drugs.

(d) If, within 120 days from the initial notification, a contract is executed for a drug currently on the list of contract drugs, the department shall retain the drug on the list of contract drugs.

(e) If, within 120 days from the date of the initial notification, a contract is executed for a drug not currently on the list of contract drugs, the department shall add the drug to the list of contract drugs.

(f) The department shall terminate all negotiations 120 days after the initial notification.

(g) The department may suspend or delete any drug from the list of contract drugs at the expiration of the contract term or when the contract between the department and the manufacturer of that drug is terminated.

(h) In the absence of a contract, the department may suspend or delete any drug from the list of contract drugs.

(i) Any drug suspended from the list of contract drugs pursuant to this section or Section 14105.35 shall be subject to prior authorization, as if that drug were not on the list of contract drugs.

(j) Any drug suspended from the list of contract drugs pursuant to this section or Section 14105.35 may be deleted from the list of contract drugs in accordance with Section 14105.38.

(Amended by Stats. 2003, Ch. 230, Sec. 65. Effective August 11, 2003.)



14105.38

(a) (1) In the event the department determines a drug should be deleted from the list of contract drugs, the department shall conduct a public hearing, as provided in this section, to receive comment on the impact of removing the drug.

(2) (A) The department shall provide written notice 30 days prior to the hearing.

(B) The department shall send the notice required by this subdivision to the manufacturer of the drug proposed to be deleted and to organizations representing Medi-Cal beneficiaries.

(b) (1) The hearing panel shall consist of the Chief, Medi-Cal Drug Discount Program, who shall serve as chair, and the Medi-Cal Contract Drug Advisory Committee.

(2) The hearing shall be recorded and transcribed, and the transcript available for public review.

(3) Subsequent to hearing all public comment, and within 30 days of the hearing, each panel member shall submit a recommendation regarding deletion of the drug and the reason for the recommendation to the director.

(c) The director shall consider public comments provided at the hearing and the recommendations of each panel member in determining whether to delete the drug.

(Amended by Stats. 2002, Ch. 1161, Sec. 62. Effective September 30, 2002.)



14105.39

(a) (1) A manufacturer of a new single-source drug may request inclusion of its drug on the list of contract drugs pursuant to Section 14105.33 provided all of the following conditions are met:

(A) The request is made within 12 months of approval for marketing by the federal Food and Drug Administration.

(B) The manufacturer agrees to negotiate a contract with the department to provide the drug at the manufacturer?s best price.

(C) (i) The manufacturer provides the department with necessary information, as specified by the department, in the request.

(ii) Notwithstanding clause (i), either of the following may be submitted by the manufacturer in lieu of the Summary Basis of Approval prepared by the federal Food and Drug Administration for that drug:

(I) The federal Food and Drug Administration?s approval or approvable letter for the drug and federal Food and Drug Administration?s approved labeling.

(II) The federal Food and Drug Administration?s medical officers? and pharmacologists? reviews and the federal Food and Drug Administration?s approved labeling.

(D) The department had concluded contracting for the therapeutic category in which the drug is included prior to approval of the drug by the federal Food and Drug Administration.

(2) Within 90 days from receipt of the request, the department shall evaluate the request using the criteria identified in subdivision (d), and shall submit the drug to the Medi-Cal Contract Drug Advisory Committee.

(b) Any petition for the addition to or deletion of a drug to the Medi-Cal drug formulary submitted prior to July 31, 1990, shall be deemed to be denied. A manufacturer who has submitted a petition deemed denied may request inclusion of that drug on the list of contract drugs provided all of the following conditions are met:

(1) The manufacturer agrees to negotiate for a contract with the department to provide the drug at the manufacturer?s best price.

(2) The manufacturer provides the department with necessary information, as specified by the department, in the request.

(3) The manufacturer submits the request to the department prior to October 1, 1990.

(c) (1) To ensure that the health needs of Medi-Cal beneficiaries are met consistent with the intent of this chapter, the department shall, when evaluating a decision to execute a contract, and when evaluating drugs for retention on, addition to, or deletion from, the list of contract drugs, use all of the following criteria:

(A) The safety of the drug.

(B) The effectiveness of the drug.

(C) The essential need for the drug.

(D) The potential for misuse of the drug.

(E) The cost of the drug.

(2) The deficiency of a drug when measured by one of these criteria may be sufficient to support a decision that the drug should not be added or retained, or should be deleted from the list. However, the superiority of a drug under one criterion may be sufficient to warrant the addition or retention of the drug, notwithstanding a deficiency in another criterion.

(d) (1) A manufacturer of single-source drugs denied a contract pursuant to this section or Section 14105.33 or 14105.37, may file an appeal of that decision with the director within 30 calendar days of the department?s written decision.

(2) Within 30 calendar days of the manufacturer?s appeal, the director shall request a recommendation regarding the appeal from the Medi-Cal Contract Drug Advisory Committee. The committee shall provide its recommendation in writing, within 30 calendar days of the director?s request.

(3) The director shall issue a final decision on the appeal within 30 calendar days of the recommendation.

(e) Deletions made to the list of contract drugs, including those made pursuant to Section 14105.37, shall become effective no sooner than 30 days after publication of the changes in provider bulletins.

(f) A manufacturer of a drug deleted from, or not added to, the list of contract drugs may request inclusion of the drug on the list of preferred prior authorization drugs that is hereby established as a subset of the list of contract drugs. To ensure that the health needs of Medi-Cal beneficiaries are met, the department shall evaluate the request pursuant to subdivision (c). The department shall give preference for prior authorization drugs based on the medical need or continuing care of the beneficiary. The department may contract with manufacturers of drugs on the list of preferred prior authorization drugs. Contracts executed pursuant to this subdivision are subject to Section 14105.33.

(g) Changes made to the list of contract drugs under this or any other section are exempt from the requirements of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), and shall not be subject to the review and approval of the Office of Administrative Law.

(Amended by Stats. 2002, Ch. 1161, Sec. 63. Effective September 30, 2002.)



14105.395

(a) The department may implement utilization controls through the establishment of guidelines, protocols, algorithms, or criteria for drugs, medical supplies, durable medical equipment, and enteral formulae. The department shall publish the guidelines, protocols, algorithms, or criteria in the pharmacy and medical provider manuals.

(b) The department shall issue providers written notice of changes pursuant to subdivision (a) at least 30 days prior to implementation.

(c) Changes made pursuant to this section are exempt from the requirements of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), and shall not be subject to the review and approval of the Office of Administrative Law. The department shall consult with interested parties and appropriate stakeholders in implementing this section with respect to all of the following:

(1) Notifying the provider representatives of the proposed change.

(2) Scheduling at least one meeting to discuss the change.

(3) Allowing for written input regarding the change.

(4) Providing advance notice on the implementation and effective date of the change.

(Added by Stats. 2003, Ch. 230, Sec. 66. Effective August 11, 2003.)



14105.4

(a) The director shall appoint a Medi-Cal Contract Drug Advisory Committee for the purpose of providing scientific and medical analysis on drugs contained on the list of contract drugs. The duties of the committee shall be as follows:

(1) To review drugs in the Medi-Cal list of contract drugs and make written recommendations to the director as to the addition of any drug or the deletion of any drug from the list. These recommendations shall be in accordance with subdivision (c) of Section 14105.39.

(2) To review and report in writing to the director as to the comparative therapeutic effect of drugs in accordance with Section 14053.5.

(3) To prepare a fair, impartial, and independent recommendation in writing, regarding appeals from manufacturers made pursuant to subdivision (d) of Section 14105.39.

(b) The committee shall consist of at least one representative from each of the following groups:

(1) Physicians.

(2) Pharmacists.

(3) Schools of pharmacy or pharmacologists.

(4) Medi-Cal beneficiaries.

(c) Members of the committee shall be reimbursed for necessary travel and other expenses incurred in the performance of official committee duties.

(d) In order to provide sufficient scientific information and analysis in the therapeutic categories under review, the director may replace a representative if required for specific expertise.

(e) The director shall notify the committee of the decisions made on the recommendations.

(Amended (as amended by Stats. 2000, Ch. 93, Sec. 77) by Stats. 2002, Ch. 1161, Sec. 65. Effective September 30, 2002.)



14105.405

(a) A Medi-Cal beneficiary, within 90 days of receipt of the director?s notice to beneficiaries pursuant to subdivision (i) of Section 14105.33, informing them of the decision to delete or suspend a drug from the list of contract drugs, may request a fair hearing pursuant to Chapter 7 (commencing with Section 10950) of Part 2.

(b) Any beneficiary filing a fair hearing request regarding the deletion or suspension of a drug from the list of contract drugs shall be granted a treatment authorization request for that drug until a final decision is adopted by the director. Should the beneficiary seek judicial review of the director?s decision, a treatment authorization request shall be granted for that drug until a final decision is issued by the court.

(c) (1) Any Medi-Cal beneficiary, within one year of the director?s decision pursuant to Section 10959, may file a petition with the superior court, under the provisions of Section 1094.5 of the Code of Civil Procedure, praying for a review of both the legal and factual basis for the director?s decision.

(2) The director shall be the sole respondent in these proceedings.

(d) Any Medi-Cal beneficiary injured as a result of being denied a drug which is determined to be medically necessary may sue for injunctive or declaratory relief to review the director?s decision to delete or suspend a drug from the list of contract drugs.

(Amended by Stats. 2002, Ch. 1161, Sec. 66. Effective September 30, 2002.)



14105.406

The director shall, in considering suspension or deletion of drugs from the list of contract drugs, ensure that the department has the ability to process drug treatment authorization requests (TARs) without substantial degradation of the level of service, including response time, to providers which was in effect July 1, 1990.

In considering suspension or deletion of drugs, the director shall seek the advice of the Chief of the Field Services Branch and the Medi-Cal Contract Drug Advisory Committee.

If the treatment authorization request reports provided in subdivision (b) of Section 14105.42 indicate a substantial degradation in the level of service, including response time, for processing TARs, the director shall, within 60 days, hold a public hearing on the functioning of the TAR system.

Subsequent to the hearing, the director shall consult with at least two members of each group represented on the Medi-Cal Contract Drug Advisory Committee as provided in subdivision (b) of Section 14105.4 and take appropriate action to remedy the problem areas discussed in the report and in the public hearing.

Based upon the information gathered as a result of the reports and public hearing referred to above, and in consultation with the Medi-Cal Contract Drug Advisory Committee, the director may add drugs which previously had been suspended or deleted to the list of contract drugs.

(Added by Stats. 1990, Ch. 457, Sec. 13. Effective July 31, 1990.)



14105.41

Moneys accruing to the department from contracts executed pursuant to Section 14105.33 shall be deposited in the Health Care Deposit Fund, and shall be subject to appropriation by the Legislature.

(Amended (as amended by Stats. 2000, Ch. 93, Sec. 80) by Stats. 2002, Ch. 1161, Sec. 68. Effective September 30, 2002.)



14105.42

(a) The department shall report to the Legislature after the first three major therapeutic categories have been reviewed and contracts executed. The report shall include the estimated savings, number of manufacturers entering negotiations, number of contracts executed, number of drugs added and deleted, and impact on Medi-Cal beneficiaries and providers.

(b) The department shall report to the Legislature, through the annual budget process, on the cost-effectiveness of contracts executed pursuant to Section 14105.33.

(Amended by Stats. 2002, Ch. 1161, Sec. 69. Effective September 30, 2002.)



14105.425

The provisions of Sections 14105.4 to 14105.41, inclusive, and Section 14105.65 shall not preclude the department from taking emergency regulatory action as it deems appropriate.

This section shall become operative on January 1, 1997.

(Added by renumbering Section 14105.42 (as amended by Stats. 1992, Ch. 723) by Stats. 2000, Ch. 93, Sec. 83. Effective July 7, 2000.)



14105.43

(a) (1) Notwithstanding other provisions of this chapter, any drug which is approved by the federal Food and Drug Administration for use in the treatment of acquired immunodeficiency syndrome (AIDS) or an AIDS-related condition shall be deemed to be approved for addition to the Medi-Cal list of contract drugs only for the purpose of treating AIDS or an AIDS-related condition, for the period prior to the completion of the procedures established pursuant to Section 14105.33.

(2) In addition to any drug that is deemed to be approved pursuant to paragraph (1), any drug that meets any of the following criteria shall be a Medi-Cal benefit, subject to utilization controls:

(A) Any vaccine to protect against human immunodeficiency virus (HIV) infection.

(B) Any antiviral agent, immune modulator, or other agent to be administered to persons who have been infected with human immunodeficiency virus to counteract the effects of that infection.

(C) Any drug or biologic used to treat opportunistic infections associated with acquired immune deficiency syndrome, that have been found to be medically accepted indications and that has either been approved by the federal Food and Drug Administration or recognized for that use in a compendia listed in Section 1927 of the federal Social Security Act (42 U.S.C. Sec. 1396r-8).

(D) Any drug or biologic used to treat the chemotherapy-induced suppression of the human immune system resulting from the treatment of acquired immune deficiency syndrome.

(3) The department shall add any drug deemed to be approved pursuant to paragraph (1) to the Medi-Cal list of contract drugs or allow the provision of the drug as a Medi-Cal benefit, subject to utilization controls, pursuant to paragraph (2), only if the manufacturer of the drug has executed a contract with the Centers for Medicare and Medicaid Services which provides for rebates in accordance with Section 1396r-8 of Title 42 of the United States Code.

(b) Any drug deemed to be approved pursuant to paragraph (1) of subdivision (a) shall be immediately added to the Medi-Cal list of contract drugs, and shall be exempt from the contract requirements of Section 14105.33.

(c) If it is determined pursuant to subdivision (c) of Section 14105.39 that a drug to which subdivision (a) applies should not be placed on the Medi-Cal list of contract drugs, that drug shall no longer be deemed to be approved for addition to the list of contract drugs pursuant to subdivision (a).

(Amended by Stats. 2009, Ch. 479, Sec. 5. Effective January 1, 2010.)



14105.435

(a) Within 60 days of the approval of a drug in accordance with subdivision (a) of Section 14105.43, the department shall assign to that drug a reimbursement code, and provide notice to providers that the drug is on the Medi-Cal list of contract drugs.

(b) In the event that a manufacturer has not notified the department in writing of the approval of a drug by the United States Food and Drug Administration for the treatment of acquired immune deficiency syndrome (AIDS) or an AIDS-related condition within 15 days of that approval, the department shall be granted an additional 30 days to comply with subdivision (a). Written notification from the drug manufacturer shall include a copy of the United States Food and Drug Administration approval letter and the official labeling for the drug.

(Added by Stats. 1992, Ch. 949, Sec. 2. Effective January 1, 1993.)



14105.436

(a) Effective July 1, 2002, all pharmaceutical manufacturers shall provide to the department a state rebate, in addition to rebates pursuant to other provisions of state or federal law, for any drug products that have been added to the Medi-Cal list of contract drugs pursuant to Section 14105.43 or 14133.2 and reimbursed through the Medi-Cal outpatient fee-for-service drug program. The state rebate shall be negotiated as necessary between the department and the pharmaceutical manufacturer. The negotiations shall take into account offers such as rebates, discounts, disease management programs, and other cost savings offerings and shall be retroactive to July 1, 2002.

(b) The department may use existing administrative mechanisms for any drug for which the department does not obtain a rebate pursuant to subdivision (a). The department may only use those mechanisms in the event that, by February 1, 2003, the manufacturer refuses to provide the additional rebate. This subdivision shall become inoperative on January 1, 2010.

(c) For purposes of this section, ?Medi-Cal utilization data? means the data used by the department to reimburse providers under all programs that qualify for federal drug rebates pursuant to Section 1927 of the federal Social Security Act (42 U.S.C. Sec. 1396r-8) or that otherwise qualify for federal funds under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) pursuant to the Medicaid state plan or waivers. Medi-Cal utilization data excludes data from covered entities identified in Section 256b(a)(4) of Title 42 of the United States Code in accordance with Sections 256b(a)(5)(A) and 1396r-8(a)(5)(C) of Title 42 of the United States Code, and those capitated plans that include a prescription drug benefit in the capitated rate and that have negotiated contracts for rebates or discounts with manufacturers.

(d) Subdivision (c) shall become inoperative when the department implements paragraphs (4) and (5) of subdivision (b) of Section 14105.33. The department shall post on its Internet Web site a notice that it has implemented paragraphs (4) and (5) of subdivision (b) of Section 14105.33.

(e) Effective July 1, 2009, all pharmaceutical manufacturers shall provide to the department a state rebate, in addition to rebates pursuant to other provisions of state or federal law, equal to an amount not less than 10 percent of the average manufacturer price based on Medi-Cal utilization data for any drug products that have been added to the Medi-Cal list of contract drugs pursuant to Section 14105.43 or 14133.2.

(f) Pharmaceutical manufacturers shall, by January 1, 2010, enter into a supplemental rebate agreement for the rebate required in subdivision (d) for drug products added to the Medi-Cal list of contract drugs on or before December 31, 2009.

(g) Effective January 1, 2010, all pharmaceutical manufacturers who have not entered into a supplemental rebate agreement pursuant to subdivisions (d) and (e), shall provide to the department a state rebate, in addition to rebates pursuant to other provisions of state or federal law, equal to an amount not less than 20 percent of the average manufacturer price based on Medi-Cal utilization data for any drug products that have been added to the Medi-Cal list of contract drugs pursuant to Section 14105.43 or 14133.2 prior to January 1, 2010. If the pharmaceutical manufacturer does not enter into a supplemental rebate agreement by March 1, 2010, the manufacturer?s drug product shall be made available only through an approved treatment authorization request pursuant to subdivision (h).

(h) For a drug product added to the Medi-Cal list of contract drugs pursuant to Section 14105.43 or 14133.2 on or after January 1, 2010, a pharmaceutical manufacturer shall provide to the department a state rebate pursuant to subdivision (d). If the pharmaceutical manufacturer does not enter into a supplemental rebate agreement within 60 days after the addition of the drug to the Medi-Cal list of contract drugs, the manufacturer shall provide to the department a state rebate equal to not less than 20 percent of the average manufacturers price based on Medi-Cal utilization data for any drug products that have been added to the Medi-Cal list of contract drugs pursuant to Section 14105.43 or 14133.2. If the pharmaceutical manufacturer does not enter into a supplemental rebate agreement within 120 days after the addition of the drug to the Medi-Cal list of contract drugs, the pharmaceutical manufacturer?s drug product shall be made available only through an approved treatment authorization request pursuant to subdivision (h). For supplemental rebate agreements executed more than 120 days after the addition of the drug product to the Medi-Cal list of contract drugs, the state rebate shall equal an amount not less than 20 percent of the average manufacturers price based on Medi-Cal utilization data for any drug products that have been added to the Medi-Cal list of contract drugs pursuant to Section 14105.43 or 14133.2.

(i) Notwithstanding any other provision of law, drug products added to the Medi-Cal list of contract drugs pursuant to Section 14105.43 or 14133.2 of manufacturers who do not execute an agreement to pay additional rebates pursuant to this section, shall be available only through an approved treatment authorization request.

(j) For drug products added on or before December 31, 2009, a beneficiary may obtain a drug product that requires a treatment authorization request pursuant to subdivision (h) if the beneficiary qualifies for continuing care status. To be eligible for continuing care status, a beneficiary must be taking the drug product and the department must have record of a reimbursed claim for the drug product with a date of service that is within 100 days prior to the date the drug product was placed on treatment authorization request status. A beneficiary may remain eligible for continuing care status, provided that a claim is submitted for the drug product in question at least every 100 days and the date of service of the claim is within 100 days of the date of service of the last claim submitted for the same drug product.

(k) Changes made to the Medi-Cal list of contract drugs under this section shall be exempt from the requirements of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), and shall not be subject to the review and approval of the Office of Administrative Law.

(Amended by Stats. 2014, Ch. 40, Sec. 6. Effective June 20, 2014.)



14105.44

(a) The department shall establish an expedited review process to examine the effectiveness of investigational drugs and investigational services, and their eligibility for Medi-Cal reimbursement.

(b) The department shall adopt emergency regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 3 of the Government Code to implement subdivision (a). The adoption of the regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health or safety. Notwithstanding the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, emergency regulations adopted by the department in order to implement subdivision (b) shall not be subject to the review and approval of the Office of Administrative Law. These regulations shall become effective immediately upon filing with the Secretary of State.

(Added by Stats. 1987, Ch. 1470, Sec. 2. Effective September 30, 1987.)



14105.45

(a) For purposes of this section, the following definitions shall apply:

(1) ?Average acquisition cost? means the average weighted cost determined by the department to represent the actual acquisition cost paid for drugs by Medi-Cal pharmacy providers, including those that provide specialty drugs. The average acquisition cost shall not be considered confidential and shall be subject to disclosure pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(2) ?Average manufacturers price? means the price reported to the department by the federal Centers for Medicare and Medicaid Services pursuant to Section 1927 of the Social Security Act (42 U.S.C. Sec. 1396r-8).

(3) ?Average wholesale price? means the price for a drug product listed as the average wholesale price in the department?s primary price reference source.

(4) ?Estimated acquisition cost? means the department?s best estimate of the price generally and currently paid by providers for a drug product sold by a particular manufacturer or principal labeler in a standard package.

(5) ?Federal upper limit? means the maximum per unit reimbursement when established by the federal Centers for Medicare and Medicaid Services and published by the department in Medi-Cal pharmacy provider bulletins and manuals.

(6) ?Generically equivalent drugs? means drug products with the same active chemical ingredients of the same strength and dosage form, and of the same generic drug name, as determined by the United States Adopted Names (USAN) and accepted by the federal Food and Drug Administration (FDA), as those drug products having the same chemical ingredients.

(7) ?Legend drug? means any drug whose labeling states ?Caution: Federal law prohibits dispensing without prescription,? ?Rx only,? or words of similar import.

(8) ?Maximum allowable ingredient cost? (MAIC) means the maximum amount the department will reimburse Medi-Cal pharmacy providers for generically equivalent drugs.

(9) ?Innovator multiple source drug,? ?noninnovator multiple source drug,? and ?single source drug? have the same meaning as those terms are defined in Section 1396r-8(k)(7) of Title 42 of the United States Code.

(10) ?Nonlegend drug? means any drug whose labeling does not contain the statement referenced in paragraph (7).

(11) ?Pharmacy warehouse,? as defined in Section 4163 of the Business and Professions Code, means a physical location licensed as a wholesaler for prescription drugs that acts as a central warehouse and performs intracompany sales or transfers of those drugs to a group of pharmacies under common ownership and control.

(12) ?Specialty drugs? means drugs determined by the department pursuant to subdivision (f) of Section 14105.3 to generally require special handling, complex dosing regimens, specialized self-administration at home by a beneficiary or caregiver, or specialized nursing facility services, or may include extended patient education, counseling, monitoring, or clinical support.

(13) ?Volume weighted average? means the aggregated average volume for a group of legend or nonlegend drugs, weighted by each drug?s percentage of the group?s total volume in the Medi-Cal fee-for-service program during the previous six months. For purposes of this paragraph, volume is based on the standard billing unit used for the legend or nonlegend drugs.

(14) ?Wholesaler? means a drug wholesaler that is engaged in wholesale distribution of prescription drugs to retail pharmacies in California.

(15) ?Wholesaler acquisition cost? means the price for a drug product listed as the wholesaler acquisition cost in the department?s primary price reference source.

(b) (1) Reimbursement to Medi-Cal pharmacy providers for legend and nonlegend drugs shall not exceed the lowest of either of the following:

(A) The estimated acquisition cost of the drug plus a professional fee for dispensing.

(B) The pharmacy?s usual and customary charge as defined in Section 14105.455.

(2) The professional fee shall be seven dollars and twenty-five cents ($7.25) per dispensed prescription. The professional fee for legend drugs dispensed to a beneficiary residing in a skilled nursing facility or intermediate care facility shall be eight dollars ($8) per dispensed prescription. For purposes of this paragraph ?skilled nursing facility? and ?intermediate care facility? shall have the same meaning as defined in Division 5 (commencing with Section 70001) of Title 22 of the California Code of Regulations. If the department determines that a change in dispensing fee is necessary pursuant to this section, the department shall establish the new dispensing fee through the budget process and implement the new dispensing fee pursuant to subdivision (d).

(3) The department shall establish the estimated acquisition cost of legend and nonlegend drugs as follows:

(A) For single source and innovator multiple source drugs, the estimated acquisition cost shall be equal to the lowest of the average wholesale price minus 17 percent, the average acquisition cost, the federal upper limit, or the MAIC.

(B) For noninnovator multiple source drugs, the estimated acquisition cost shall be equal to the lowest of the average wholesale price minus 17 percent, the average acquisition cost, the federal upper limit, or the MAIC.

(C) Average wholesale price shall not be used to establish the estimated acquisition cost once the department has determined that the average acquisition cost methodology has been fully implemented.

(4) For purposes of paragraph (3), the department shall establish a list of MAICs for generically equivalent drugs, which shall be published in pharmacy provider bulletins and manuals. The department shall establish a MAIC only when three or more generically equivalent drugs are available for purchase and dispensing by retail pharmacies in California. The department shall update the list of MAICs and establish additional MAICs in accordance with all of the following:

(A) The department shall base the MAIC on the mean of the average manufacturer?s price of drugs generically equivalent to the particular innovator drug plus a percent markup determined by the department to be necessary for the MAIC to represent the average purchase price paid by retail pharmacies in California.

(B) If average manufacturer prices are unavailable, the department shall establish the MAIC in one of the following ways:

(i) Based on the volume weighted average of wholesaler acquisition costs of drugs generically equivalent to the particular innovator drug plus a percent markup determined by the department to be necessary for the MAIC to represent the average purchase price paid by retail pharmacies in California.

(ii) Pursuant to a contract with a vendor for the purpose of surveying drug price information, collecting data, and calculating a proposed MAIC.

(iii) Based on the volume weighted average acquisition cost of drugs generically equivalent to the particular innovator drug adjusted by the department to represent the average purchase price paid by Medi-Cal pharmacy providers.

(C) The department shall update MAICs at least every three months and notify Medi-Cal providers at least 30 days prior to the effective date of a MAIC.

(D) The department shall establish a process for providers to seek a change to a specific MAIC when the providers believe the MAIC does not reflect current available market prices. If the department determines a MAIC change is warranted, the department may update a specific MAIC prior to notifying providers.

(E) In determining the average purchase price, the department shall consider the provider-related costs of the products that include, but are not limited to, shipping, handling, storage, and delivery. Costs of the provider that are included in the costs of the dispensing shall not be used to determine the average purchase price.

(5) (A) The department may establish the average acquisition cost in one of the following ways:

(i) Based on the volume weighted average acquisition cost adjusted by the department to ensure that the average acquisition cost represents the average purchase price paid by retail pharmacies in California.

(ii) Based on the proposed average acquisition cost as calculated by the vendor pursuant to subparagraph (B).

(iii) Based on a national pricing benchmark obtained from the federal Centers for Medicare and Medicaid Services or on a similar benchmark listed in the department?s primary price reference source adjusted by the department to ensure that the average acquisition cost represents the average purchase price paid by retail pharmacies in California.

(B) For the purposes of paragraph (3), the department may contract with a vendor for the purposes of surveying drug price information, collecting data from providers, wholesalers, or drug manufacturers, and calculating a proposed average acquisition cost.

(C) (i) Medi-Cal pharmacy providers shall submit drug price information to the department or a vendor designated by the department for the purposes of establishing the average acquisition cost. The information submitted by pharmacy providers shall include, but not be limited to, invoice prices and all discounts, rebates, and refunds known to the provider that would apply to the acquisition cost of the drug products purchased during the calendar quarter. Pharmacy warehouses shall be exempt from the survey process, but shall provide drug cost information upon audit by the department for the purposes of validating individual pharmacy provider acquisition costs.

(ii) Pharmacy providers that fail to submit drug price information to the department or the vendor as required by this subparagraph shall receive notice that if they do not provide the required information within five working days, they shall be subject to suspension under subdivisions (a) and (c) of Section 14123.

(D) (i) For new drugs or new formulations of existing drugs, where drug price information is unavailable pursuant to clause (i) of subparagraph (C), drug manufacturers and wholesalers shall submit drug price information to the department or a vendor designated by the department for the purposes of establishing the average acquisition cost. Drug price information shall include, but not be limited to, net unit sales of a drug product sold to retail pharmacies in California divided by the total number of units of the drug sold by the manufacturer or wholesaler in a specified period of time determined by the department.

(ii) Drug products from manufacturers and wholesalers that fail to submit drug price information to the department or the vendor as required by this subparagraph may not be a reimbursable benefit of the Medi-Cal program for those manufacturers and wholesalers until the department has established the average acquisition cost for those drug products.

(E) Drug pricing information provided to the department or a vendor designated by the department for the purposes of establishing the average acquisition cost pursuant to this section shall be confidential and shall be exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(F) Prior to the implementation of an average acquisition cost methodology, the department shall collect data through a survey of pharmacy providers for purposes of establishing a professional fee for dispensing in compliance with federal Medicaid requirements.

(i) The department shall seek stakeholder input on the retail pharmacy factors and elements used for the pharmacy survey relative to both average acquisition costs and dispensing costs. Any adjustment to the dispensing fee shall not exceed the aggregate savings associated with the implementation of the average acquisition cost methodology.

(ii) For drug products provided by pharmacy providers pursuant to subdivision (f) of Section 14105.3, a differential professional fee or payment for services to provide specialized care may be considered as part of the contracts established pursuant to that section.

(G) When the department implements the average acquisition cost methodology, the department shall update the Medi-Cal claims processing system to reflect the average acquisition cost of drugs not later than 30 days after the department has established average acquisition cost pursuant to subparagraph (A).

(H) Notwithstanding any other provision of law, if the department implements average acquisition cost pursuant to clause (i) or (ii) of subparagraph (A), the department shall update actual acquisition costs at least every three months and notify Medi-Cal providers at least 30 days prior to the effective date of any change in an actual acquisition cost.

(I) The department shall establish a process for providers to seek a change to a specific average acquisition cost when the providers believe the average acquisition cost does not reflect current available market prices. If the department determines an average acquisition cost change is warranted, the department may update a specific average acquisition cost prior to notifying providers.

(c) The director shall implement this section in a manner that is consistent with federal Medicaid law and regulations. The director shall seek any necessary federal approvals for the implementation of this section. This section shall be implemented only to the extent that federal approval is obtained.

(d) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section by means of a provider bulletin or notice, policy letter, or other similar instructions, without taking regulatory action.

(e) The department may enter into contracts with a vendor for the purposes of implementing this section on a bid or nonbid basis. In order to achieve maximum cost savings, the Legislature declares that an expedited process for contracts under this section is necessary. Therefore, contracts entered into to implement this section, and all contract amendments and change orders, shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(f) (1) The rates provided for in this section shall be implemented only if the director determines that the rates will comply with applicable federal Medicaid requirements and that federal financial participation will be available.

(2) In determining whether federal financial participation is available, the director shall determine whether the rates comply with applicable federal Medicaid requirements, including those set forth in Section 1396a(a)(30)(A) of Title 42 of the United States Code.

(3) To the extent that the director determines that the rates do not comply with applicable federal Medicaid requirements or that federal financial participation is not available with respect to any rate of reimbursement described in this section, the director retains the discretion not to implement that rate and may revise the rate as necessary to comply with federal Medicaid requirements.

(g) The director shall seek any necessary federal approvals for the implementation of this section.

(h) This section shall not be construed to require the department to collect cost data, to conduct cost studies, or to set or adjust a rate of reimbursement based on cost data that has been collected.

(i) Adjustments to pharmacy drug product payment pursuant to Section 14105.192 shall no longer apply when the department determines that the average acquisition cost methodology has been fully implemented and the department?s pharmacy budget reduction targets, consistent with payment reduction levels pursuant to Section 14105.192, have been met.

(j) Prior to implementation of this section, the department shall provide the appropriate fiscal and policy committees of the Legislature with information on the department?s plan for implementation of the average acquisition cost methodology pursuant to this section.

(Amended by Stats. 2011, Ch. 29, Sec. 14. Effective June 29, 2011.)



14105.451

(a) (1) The Legislature finds and declares all of the following:

(A) The United States Department of Health and Human Services has identified the critical need for state Medicaid agencies to establish pharmacy reimbursement rates based on a pricing benchmark that reflects actual acquisition costs.

(B) The Medi-Cal program currently uses a methodology based on average wholesale price (AWP).

(C) Investigations by the federal Office of Inspector General have found that average wholesale price is inflated relative to average acquisition cost.

(2) Therefore, it is the intent of the Legislature to enact legislation by August 1, 2011, that provides for development of a new reimbursement methodology that will enable the department to achieve savings while continuing to reimburse pharmacy providers in compliance with federal law.

(b) Subject to Section 14105.45, the department may require providers, manufacturers, and wholesalers to submit any data the director determines necessary or useful in preparing for the transition from a methodology based on average wholesale price to a methodology based on actual acquisition cost.

(c) If the AWP ceases to be listed by the department?s primary price reference source vendor, the department may direct the fiscal intermediary to establish a process with the primary price reference source vendor to temporarily report the AWP consistent with the definition of AWP in Section 14105.45. If this process is established, it shall be limited in scope and duration, and shall cease when the department has fully implemented the average acquisition cost methodology pursuant to Section 14105.45.

(Amended by Stats. 2011, Ch. 29, Sec. 15. Effective June 29, 2011.)



14105.455

(a) Pharmacy providers shall submit their usual and customary charge when billing the Medi-Cal program for prescribed drugs.

(b) ?Usual and customary charge? means the lower of the following:

(1) The lowest price reimbursed to the pharmacy by other third-party payers in California, excluding Medi-Cal managed care plans and Medicare Part D prescription drug plans.

(2) The lowest price routinely offered to any segment of the general public.

(c) Donations or discounts provided to a charitable organization are not considered usual and customary charges.

(d) Pharmacy providers shall keep and maintain records of their usual and customary charges for a period of three years from the date the service was rendered.

(e) Payment to pharmacy providers shall be the lower of the pharmacy?s usual and customary charge or the reimbursement rate pursuant to subdivision (b) of Section 14105.45.

(f) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section by means of a provider bulletin or notice, policy letter, or other similar instructions, without taking regulatory action.

(Amended by Stats. 2011, Ch. 29, Sec. 16. Effective June 29, 2011.)



14105.456

(a) For purposes of this section, the following definitions shall apply:

(1) ?Generically equivalent drugs? means drug products with the same active chemical ingredients of the same strength, quantity, and dosage form, and of the same generic drug name, as determined by the United States Adopted Names Council (USANC) and accepted by the federal Food and Drug Administration (FDA), as those drug products having the same chemical ingredients.

(2) ?Legend drug? means any drug with a label that states ?Caution: Federal law prohibits dispensing without prescription,? ?Rx only,? or words of similar import.

(3) ?Medicare rate? means the rate of reimbursement established by the Centers for Medicare and Medicaid Services for the Medicare Program.

(4) ?Nonlegend drug? means any drug with a label that does not contain a statement referenced in paragraph (2).

(5) ?Pharmacy rate of reimbursement? means the reimbursement to a Medi-Cal pharmacy provider pursuant to the provisions of paragraph (2) of subdivision (b) of Section 14105.45.

(6) ?Physician-administered drug? means any legend drug, nonlegend drug, or vaccine administered or dispensed to a beneficiary by a Medi-Cal provider other than a pharmacy provider and billed to the department on a fee-for-service basis.

(7) ?Volume-weighted average? means the aggregated average volume for generically equivalent drugs, weighted by each drug?s percentage of the total volume in the Medi-Cal fee-for-service program during the previous six months. For purposes of this paragraph, volume is based on the standard billing unit used for the generically equivalent drugs.

(b) The department may reimburse providers for a physician-administered drug using either a Healthcare Common Procedure Coding System code or a National Drug Code.

(c) The Healthcare Common Procedure Coding System code rate of reimbursement for a physician-administered drug shall be equal to the volume-weighted average of the pharmacy rate of reimbursement for generically equivalent drugs. The department shall publish the Healthcare Common Procedure Coding System code rates of reimbursement.

(d) The National Drug Code rate of reimbursement shall equal the pharmacy rate of reimbursement.

(e) Notwithstanding subdivisions (c) and (d), the department may reimburse providers for physician-administered drugs at a rate not less than the Medicare rate.

(f) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement this section by means of a provider bulletin or notice, policy letter, or other similar instructions, without taking regulatory action.

(g) (1) The rates provided for in this section shall be implemented commencing January 1, 2011, but only if the director determines that the rates comply with applicable federal Medicaid requirements and that federal financial participation will be available.

(2) In assessing whether federal financial participation is available, the director shall determine whether the rates comply with the federal Medicaid requirements, including those set forth in Section 1396a(a)(30)(A) of Title 42 of the United States Code. To the extent that the director determines that a rate of reimbursement described in this section does not comply with the federal Medicaid requirements, the director retains the discretion not to implement that rate and may revise the rate as necessary to comply with the federal Medicaid requirements.

(h) The director shall seek any necessary federal approval for the implementation of this section. To the extent that federal financial participation is not available with respect to a rate of reimbursement described in this section, the director retains the discretion not to implement that rate and may revise the rate as necessary to comply with the federal Medicaid requirements.

(Added by Stats. 2010, Ch. 717, Sec. 151. Effective October 19, 2010.)



14105.46

(a) For purposes of this section:

(1) ?Covered entity? means a provider defined as a covered entity in Section 256b of Title 42 of the United States Code.

(2) ?340B? means the discount drug purchasing program described in Section 256b of Title 42 of the United States Code.

(b) A covered entity shall dispense only 340B drugs to Medi-Cal beneficiaries.

(c) If a covered entity is unable to purchase a specific 340B drug, the covered entity may dispense a drug purchased at regular drug wholesale rates to a Medi-Cal beneficiary. If a covered entity dispenses a drug purchased at regular drug wholesale rates pursuant to this subdivision, the covered entity is required to maintain documentation of their inability to obtain the 340B drug.

(d) A covered entity shall bill an amount not to exceed the entity?s actual acquisition cost for the drug, as charged by the manufacturer at a price consistent with Section 256b of Title 42 of the United States Code plus the professional fee pursuant to Section 14105.45 or the dispensing fee pursuant to Section 14132.01.

(e) A covered entity shall identify a 340B drug on the claim submitted to the Medi-Cal program for reimbursement.

(f) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may take the actions specified in this section by means of a provider bulletin or notice, policy letter, or other similar instructions, without taking regulatory action.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 40. Effective July 28, 2009.)



14105.47

(a) (1) The department shall establish a list of medical supplies. The list shall specify utilization controls to be applied to each medical supply product.

(2) The utilization controls specified shall include, but not be limited to, those provided by regulation of the department.

(3) The department shall notify providers at least 30 days prior to the effective date of a change in utilization controls.

(b) (1) The department shall establish a list of maximum allowable product costs (MAPCS) for medical supplies, which shall be published in provider bulletins.

(2) The department shall update existing MAPCS and establish additional MAPCS in accordance with all of the following:

(A) In establishing the MAPCS, the director shall assure that eligible persons shall receive medical supply products that are available to the public generally, without discrimination or segregation based purely on economic disability.

(B) All related medical supply products within each particular medical supply type available for retail distribution shall be reviewed by the department in consultation with representatives from the California Association of Medical Product Suppliers and the California Pharmacists Association.

(C) The department shall base MAPCS on the mean of the wholesale selling price of related medical supply products that are available in California. For purposes of this section, ?wholesale selling price? means the price, including discounts and rebates, paid by a provider to a wholesaler, distributor, or manufacturer for a medical supply product.

(D) In establishing the MAPCS, the department shall consider the provider related costs of the product that include, but are not limited to, shipping, handling, storage, and delivery.

(E) The department shall notify Medi-Cal providers at least 30 days prior to the effective date of MAPCS.

(c) (1) In establishing the list of medical supplies, the department may enter into exclusive or nonexclusive contracts on a bid or negotiated basis with manufacturers, distributors, dispensers, or suppliers of medical supplies pursuant to Sections 14100.95 and 14105.3.

(2) To ensure that the health needs of Medi-Cal beneficiaries are met, the department shall, when evaluating a decision to execute a contract, and when evaluating medical supplies for retention on, addition to, or deletion from, the list of medical supplies, consider all of the following criteria:

(A) The safety of the product.

(B) The effectiveness of the product.

(C) The essential need for the product.

(D) The potential for misuse of the product.

(E) The immediate or long-term cost effectiveness of the product.

(3) The deficiency of a product when measured by one of the criteria specified in paragraph (2) may be sufficient to support a decision that the product should be deleted from, should not be added to, or should not be retained on, the list of medical supplies. However, the superiority of a product under one criterion may be sufficient to warrant the addition or retention of the product, notwithstanding a deficiency in another criterion.

(4) In the evaluation of the effectiveness of a product, the department may require the manufacturer, distributor, dispenser, or supplier to submit its products to testing by an independent laboratory. For the purposes of this section, ?independent laboratory? means an analytical laboratory that is not a subsidiary of, affiliated with, or on retainer for, the manufacturer, distributor, dispenser, or supplier. The department shall only utilize this paragraph involving products where there is a demonstrated experience of a significant variation in performance among the products subject to this particular contracting process.

(d) Notwithstanding the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of the Government Code, actions under this section shall not be subject to the Administrative Procedure Act or to the review and approval of the Office of Administrative Law.

(Amended by Stats. 2007, Ch. 188, Sec. 65. Effective August 24, 2007.)



14105.475

(a) In maintaining the lists of medical supplies, incontinence medical supplies, and enteral nutrition products, the department may perform a review of, and contract for, various products in a specific product category.

(b) The department shall notify each manufacturer of products in the categories selected pursuant to Sections 14100.95, 14105.47, 14105.8, and Sections 14125 to 14125.9, inclusive.

(c) If, within 30 days of notification, a manufacturer does not enter into negotiations for a contract pursuant to those sections, the department may delete the products from their respective lists, or refuse to consider for addition, products of that manufacturer in the selected product categories.

(d) If, after 270 days from the initial notification, a contract is not executed for a product currently on the list of medical supplies, incontinence medical supplies, or enteral nutrition products, the department may delete the product from its respective list.

(e) If, within 270 days from the initial notification, a contract is executed for a product currently on the list of medical supplies, incontinence medical supplies, or enteral nutrition products, the department shall retain the product on its respective list.

(f) If, within 270 days from the date of the initial notification, a contract is executed for a product not currently on the list of medical supplies, incontinence medical supplies, or enteral nutrition products, the department shall add the product to its respective list.

(g) The department shall terminate all negotiations 270 days after the initial notification.

(h) The department may delete any product from its respective list at the expiration of the contract term or when the contract between the department and the manufacturer of that product is terminated.

(i) In the absence of a contract, the department may deem any product on the list of medical supplies, incontinence medical supplies, or enteral nutrition products, a nonbenefit of the program and delete that product from its respective list.

(j) Deletions made to the lists of medical supplies, incontinence supplies, and enteral nutrition products, shall become effective no sooner than 30 days after publication of the changes in provider bulletins.

(k) (1) A manufacturer of a medical supply, incontinence supply, or enteral nutrition product denied a contract pursuant to this section, or pursuant to Sections 14100.95, 14105.47, 14105.8, and Sections 14125 to 14125.9, inclusive, may file an appeal of that decision with the director within 30 calendar days of the department?s written decision.

(2) The director shall issue a final decision on the appeal within 60 calendar days of the postmark date of the appeal.

(l) The department shall provide individual notice to Medi-Cal beneficiaries at least 60 calendar days prior to the effective date of the deletion or suspension of any product pursuant to this subdivision. The notice shall include a description of the beneficiary?s right to a fair hearing and shall encourage the beneficiary to consult a physician to determine if an appropriate substitute product is available from Medi-Cal.

(Added by Stats. 2007, Ch. 188, Sec. 66. Effective August 24, 2007.)



14105.48

(a) The department shall establish a list of covered services and maximum allowable reimbursement rates for durable medical equipment as defined in Section 51160 of Title 22 of the California Code of Regulations and the list shall be published in provider manuals. The list shall specify utilization controls to be applied to each type of durable medical equipment.

(b) Reimbursement for durable medical equipment, except wheelchairs, wheelchair accessories, and speech-generating devices and related accessories, shall be the lesser of (1) the amount billed pursuant to Section 51008.1 of Title 22 of the California Code of Regulations, (2) an amount that does not exceed 80 percent of the lowest maximum allowance for California established by the federal Medicare Program for the same or similar item or service, or (3) the guaranteed acquisition cost negotiated by means of the contracting process provided for pursuant to Section 14105.3 plus a percentage markup to be established by the department.

(c) Reimbursement for wheelchairs, wheelchair accessories, and speech-generating devices and related accessories shall be the lesser of (1) the amount billed pursuant to Section 51008.1 of Title 22 of the California Code of Regulations, (2) an amount that does not exceed 100 percent of the lowest maximum allowance for California established by the federal Medicare Program for the same or similar item or service, or (3) the guaranteed acquisition cost negotiated by means of the contracting process provided for pursuant to Section 14105.3 plus a percentage markup to be established by the department.

(d) Reimbursement for all durable medical equipment billed to the Medi-Cal program utilizing codes with no specified maximum allowable rate shall be the lesser of (1) the amount billed pursuant to Section 51008.1 of Title 22 of the California Code of Regulations, (2) the guaranteed acquisition cost negotiated by means of the contracting process provided for pursuant to Section 14105.3 plus a percentage markup to be established by the department, (3) the actual acquisition cost plus a markup to be established by the department, (4) the manufacturer?s suggested retail purchase price on or prior to the date of service, and documented by a printed catalog or a hard copy of an electronic catalog page showing that price, reduced by a percentage discount not to exceed 20 percent, or not to exceed 15 percent for wheelchairs and wheelchair accessories if the provider employs or contracts with a qualified rehabilitation professional, as defined in paragraph (3) of subdivision (c) of Section 14105.485, or (5) a price established through targeted product-specific cost containment provisions developed with providers.

(e) Reimbursement for all durable medical equipment supplies and accessories billed to the Medi-Cal program shall be the lesser of (1) the amount billed pursuant to Section 51008.1 of Title 22 of the California Code of Regulations, or (2) the acquisition cost plus a 23 percent markup.

(f) Commencing January 1, 2007, reimbursement for oxygen delivery systems and oxygen contents shall utilize national HCPCS codes, and shall be the lesser of (1) the amount billed pursuant to Section 51008.1 of Title 22 of the California Code of Regulations, (2) an amount that does not exceed 80 percent of the lowest maximum allowance for California established by the federal Medicare Program for the same or a similar item or service, or (3) the guaranteed acquisition cost negotiated by means of the contracting process provided for pursuant to Section 14105.3, plus a percentage markup to be established by the department.

(g) Within six months of the effective date of the act that added this subdivision, the department shall review utilization of services and equipment resulting from the changes to this section made by that act, and shall assess whether the changes are contributing to inappropriate use of those services or equipment. If the department?s review finds an increase in inappropriate use of those services or equipment, the Department of Finance shall notify the Joint Legislative Budget Committee of the State Department of Health Services? findings and recommended changes to ensure program integrity.

(h) Any regulation in Division 3 of Title 22 of the California Code of Regulations that contains provisions for reimbursement rates for durable medical equipment shall be amended or repealed effective for dates of service on or after the date of the act adding this section.

(i) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of the Government Code, actions under this section shall not be subject to the Administrative Procedure Act or to the review and approval of the Office of Administrative Law.

(j) The department shall consult with interested parties and appropriate stakeholders in implementing this section with respect to all of the following:

(1) Notifying the provider representatives of the proposed change.

(2) Scheduling at least one meeting to discuss the change.

(3) Allowing for written input regarding the change.

(4) Providing advance notice on the implementation and effective date of the change.

(k) The department may require providers of durable medical equipment to appeal Medicare denials for dually eligible beneficiaries as a condition of Medi-Cal payment.

(Amended by Stats. 2012, Ch. 451, Sec. 1. Effective January 1, 2013.)



14105.485

(a) Commencing July 1, 2006, any provider of custom rehabilitation equipment and custom rehabilitation technology services to a Medi-Cal beneficiary shall have on staff, either as an employee or independent contractor, or have a contractual relationship with, a qualified rehabilitation professional who was directly involved in determining the specific custom rehabilitation equipment needs of the patient and was directly involved with, or closely supervised, the final fitting and delivery of the custom rehabilitation equipment.

(b) Commencing January 1, 2006, a medical provider shall conduct a physical examination of an individual before prescribing a motorized wheelchair or scooter for a Medi-Cal beneficiary. The medical provider shall complete a certificate of medical necessity, developed by the department, that documents the medical condition that necessitates the motorized wheelchair or scooter, and verifies that the patient is capable of using the wheelchair or scooter safely.

(c) For purposes of this section, the following definitions apply:

(1) ?Custom rehabilitation equipment? means any item, piece of equipment, or product system, whether modified or customized, that is used to increase, maintain, or improve functional capabilities with respect to mobility and reduce anatomical degradation and complications of individuals with disabilities. Custom rehabilitation equipment includes, but is not limited to, nonstandard manual wheelchairs, power wheelchairs and seating systems, power scooters that are specially configured, ordered, and measured based on patient height, weight, and disability, specialized wheelchair electronics and cushions, custom bath equipment, standers, gait trainers, and specialized strollers.

(2) ?Custom rehabilitation technology services? means the application of enabling technology systems designed and assembled to meet the needs of a specific person experiencing any permanent or long-term loss or abnormality of physical or anatomical structure or function with respect to mobility. These services include, but are not limited to, the evaluation of the needs of a patient with a disability, including an assessment of the patient for the purpose of ensuring that the proposed equipment is appropriate, the documentation of medical necessity, the selection, fit, customization, maintenance, assembly, repair, replacement, pick up and delivery, and testing of equipment and parts, and the training of an assistant caregiver and of a patient who will use the equipment or individuals who will assist the client in using the equipment.

(3) ?Qualified rehabilitation professional? means an individual to whom any one of the following applies:

(A) The individual is a physical therapist licensed pursuant to the Business and Professions Code, occupational therapist licensed pursuant to the Business and Professions Code, or other qualified health care professional approved by the department.

(B) The individual is a registered member in good standing of the National Registry of Rehabilitation Technology Suppliers (NRRTS), or other credentialing organization recognized by the department.

(C) The individual has successfully passed one of the following credentialing examinations administered by the Rehabilitation Engineering and Assistive Technology Society of North America (RESNA):

(i) The Assistive Technology Supplier examination.

(ii) The Assistive Technology Practitioner examination.

(iii) The Rehabilitation Engineering Technologist examination.

(Added by Stats. 2005, Ch. 523, Sec. 1. Effective January 1, 2006.)



14105.49

(a) (1) The department shall establish a list of Healthcare Common Procedure Coding System (HCPCS) codes billable to the Medi-Cal program and reimbursement rates, subject to Section 51319 of Title 22 of the California Code of Regulations, hearing aids, and the list shall be published in the Medi-Cal Provider Manual.

(2) The department may implement this section by provider manual or bulletin. Notwithstanding the provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of the Government Code), actions of the department under this section shall not be subject to the rulemaking provisions of the Administrative Procedure Act or to the review and approval of the Office of Administrative Law.

(b) The maximum reimbursement rate for hearing aids shall not exceed the lesser of the following:

(1) The maximum allowable amount established by the department.

(2) The one-unit wholesale cost, plus a markup determined by the department.

(3) The billed amount.

(4) The rate established by the department?s contracting program.

(c) The maximum reimbursement rate for hearing aid supplies and accessories shall not exceed the lesser of the following:

(1) The retail price.

(2) The wholesale cost, plus a markup determined by the department.

(3) The billed amount.

(4) The rate established by the department?s contracting program.

(d) The maximum reimbursement rate for molds or inserts shall not exceed the lesser of the following:

(1) The maximum amount allowable established by the department.

(2) The billed amount.

(3) The rate established by the department?s contracting program.

(e) The maximum reimbursement for repairs, subsequent to the guarantee period, shall not exceed the lesser of the following:

(1) The invoice cost plus a markup determined by the department.

(2) The billed amount.

(3) The rate established by the department?s contracting program.

(Amended by Stats. 2006, Ch. 74, Sec. 67. Effective July 12, 2006.)



14105.5

The director or prepaid health plans shall make no payment for services rendered prior to January 1, 1977, to any health facility that secures a license under the provisions of Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code after July 1, 1970, covering a new facility or additional bed capacity or the conversion of existing bed capacity to a different license category, unless the licensee received a favorable final decision by the voluntary area health planning agency in the area, the consumer members of a voluntary area health planning agency acting as an appeals body or the Advisory Health Council pursuant to Sections 127155 to 127235, inclusive, of the Health and Safety Code; or unless the licensee had filed an application for a license prior to January 1, 1970, and the application met all then-existing requirements and regulations of the appropriate state agency at the time of application including, at least, preliminary submission of plans, and if the licensee commences construction of his or her project prior to July 1, 1971, and if the licensee has on file with the department a notarized affidavit from the building department having jurisdiction indicating that substantial progress on the approved project was attained by January 1, 1973, and the licensee has on file with the county recorder and department a valid notice of construction completion indicating January 1, 1974, as the completion date; except that the department shall extend the foregoing dates by no more than a total of two years in the case of projects where delay has resulted from the death of the original applicant, and shall extend the foregoing dates by no more than a total of one year in the case of projects where other good cause has been shown why the extension should be granted. The exception provided for in the preceding sentence with respect to applications filed prior to January 1, 1970, except for transfers executed before November 30, 1970, or after July 1, 1971, shall not apply to transferees of the applications of the original applicants.

Voluntary area health planning agencies may extend, until July 1, 1972, the date upon which applicants, qualifying under the exception in this section, shall commence construction, if the voluntary area health planning agencies declare that good cause has been shown why the extension should be granted, provided that an applicant applying for the extension had, prior to January 1, 1970, received approval of a health planning association in the county wherein the applicant is located. Applicants receiving extension of the construction commencement date shall have on file with the department a notarized affidavit from the building department having jurisdiction indicating that substantial progress on the approved project was attained by January 1, 1974, and have on file with the county recorder and department a valid notice of construction completion indicating January 1, 1975, as the completion date; except that the department shall extend each of the foregoing dates by no more than a total of one year in the case of projects where good cause has been shown why the extension should be granted.

(a) For the purposes of this section, ?substantial progress? is defined and evidenced as follows:

(1) For structures of three or fewer stories, completion of the foundations and footings; the structural frame; the mechanical, electrical, and plumbing rough-in; the rough flooring; the exterior walls and windows; and the finished roof.

(2) For structures of more than three stories, a contractor?s schedule of work shall be filed with the department by January 1, 1973. Every three months thereafter, until completion, evidence shall be submitted to the department that construction is progressing on that schedule.

(b) For the purposes of this section, construction of a project is deemed commenced on the date the applicant was so notified by the department, if so notified, or on the date the applicant has completed not less than all of the following:

(1) Submission to the appropriate state agency of a written agreement executed between the applicant and a licensed general contractor to construct and complete the facility within a designated time schedule in accordance with final architectural plans and specifications approved by the agency.

(2) Obtaining the initial permits or approval for commencing work on the project that is customarily issued for projects of the scope of applicant by the governmental agency having jurisdiction over the construction.

(3) Completion of construction work on the project to such a degree as to justify and require a progress payment by the applicant to the general contractor under terms of the construction agreement.

(Amended by Stats. 1996, Ch. 1023, Sec. 473.5. Effective September 29, 1996.)



14105.51

(a) The department shall establish ?capped rental? reimbursement for specific items of durable medical equipment. Items in this category shall be reimbursed on a monthly rental basis not to exceed a period of continuous use of 10 months. After 10 months of rental have been paid, the provider shall continue to provide the item without charge, except for maintenance and servicing fees, until the medical necessity ends or Medi-Cal coverage ceases. Monthly reimbursement for the rental of these specific items of durable medical equipment may not exceed 80 percent of the lowest maximum allowance for California established by the federal Medicare program for the same or similar item or service.

(b) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of the Government Code, actions under subdivision (a) shall not be subject to the rulemaking provisions of the Administrative Procedure Act or to the review and approval of the Office of Administrative Law.

(c) The department shall consult with interested parties and appropriate stakeholders in determining which items will be subject to capped rental, including doing all of the following:

(1) Notifying provider representatives of the items that will be subject to capped rental.

(2) Scheduling at least one meeting to discuss the items.

(3) Allowing for written input regarding the items.

(4) Providing advance notice of the effective date on and after which the items will be subject to capped rental.

(Added by Stats. 2003, Ch. 230, Sec. 67.5. Effective August 11, 2003.)



14105.6

No health facility licensed under the provisions of Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code shall be entitled to receive, or shall receive, any payment whatsoever from the director, or from any prepaid health plan, for any services rendered to any Medi-Cal program beneficiary if the health facility has commenced construction of a project after January 1, 1977, and the health facility has failed to obtain a certificate of need covering such project issued pursuant to Part 1.5 (commencing with Section 437) of Division 1 of the Health and Safety Code. Upon commencement of such a project, or as soon thereafter as possible, the director or the prepaid health plan shall notify the facility in writing of termination of all payments for any services rendered in any portion of the facility after 30 days from the date the notice is mailed.

For the purposes of this section, a ?project? shall mean any project for which a certificate of need is required pursuant to Part 1.5 (commencing with Section 437) of Division 1 of the Health and Safety Code.

(Added by Stats. 1976, Ch. 854.)



14105.7

(a) In order to fairly reimburse pharmacies for the furnishing of prescription drugs to Medi-Cal beneficiaries, the director shall update allowable drug product prices within seven days of receiving notice of a drug product price change. Notice to the director shall include, but not be limited to, publication of the price change in the supplier?s catalog or supplement or in nationally distributed drug price reference guides.

(b) No regulation reducing allowable drug product cost reimbursement or removing a drug from the Medi-Cal list of contract drugs shall be operative until at least 30 days after eligible pharmacies have been mailed a notice of the reimbursement limitation by the department or the fiscal intermediary.

(c) The director shall limit the rate of payment for the professional fee portion of prescription services rendered under this chapter pursuant to Section 4064 of the Business and Professions Code or Section 11201 of the Health and Safety Code and the professional fee portion of prescription services rendered as a refill immediately subsequent to such prescription to ensure that the total professional fee paid for the two services does not exceed the professional fee paid for the same prescription refill when provided as a routine service.

(Amended by Stats. 2005, Ch. 80, Sec. 25.5. Effective July 19, 2005.)



14105.75

(a) In order to ensure that drug products in an injectable form that are not administered by the patient are available to Medi-Cal beneficiaries pursuant to federal law, the department shall do all of the following with respect to any such drug product:

(1) (A) Develop and publish a medical benefit drug utilization policy within 180 days of being notified by the manufacturer of approval of the product by the federal Food and Drug Administration. The policy shall be published in the Medi-Cal provider bulletin that immediately follows that 180-day period. The effective date of the drug utilization policy shall be no later than the publication date of the bulletin.

(B) If the department is unable to complete and publish the policy within the period specified in subparagraph (A), the department shall, until completion of the utilization policy, allow providers to use the utilization standards approved by the federal Food and Drug Administration that are contained in the official package circular or insert for the product when the department reviews a provider?s submission for utilization of the product. The department shall allow the product to be billed and reimbursed using a miscellaneous billing code until the permanent code is assigned and published pursuant to paragraph (3).

(2) Evaluate the necessity of utilization controls, and publish all utilization controls in both the final drug utilization policy and the Medi-Cal provider bulletin.

(3) Ensure that the fiscal intermediary enters into the Medi-Cal database the code assigned to the product within 60 days of the date the code was assigned to the product.

(b) Nothing in this section shall be construed to affect the department?s authority to require a provider to obtain prior authorization for dispensing or administering an injectable drug.

(Added by Stats. 2006, Ch. 792, Sec. 1. Effective January 1, 2007.)



14105.8

(a) The department may enter into contracts with manufacturers of enteral nutrition products that can be used as a therapeutic regimen to prevent serious disability or death in patients with medically diagnosed conditions that preclude the full use of regular food, on a bid or nonbid basis. The department shall maintain a list of those products for which contracts have been executed. For those contracts that generate rebates, those rebates shall be managed through the department?s drug rebate accounting system.

(b) (1) To ensure that the health needs of Medi-Cal beneficiaries are met, the department shall, when evaluating a decision to execute a contract, and when evaluating enteral nutrition products for retention on, addition to, or deletion from, the list of enteral nutrition products, consider all of the following criteria:

(A) The safety of the product.

(B) The effectiveness of the product.

(C) The essential need for the product.

(D) The potential for misuse of the product.

(E) The immediate or long-term cost effectiveness of the product.

(2) The deficiency of a product when measured by one of the criteria specified in paragraph (1) may be sufficient to support a decision that the product should be deleted from, should not be added to, or should not be retained on, the list of medical supplies. However, the superiority of a product under one criterion may be sufficient to warrant the addition or retention of the product, notwithstanding a deficiency in another criterion.

(c) In order that Medi-Cal beneficiaries may have access to a comprehensive range of enteral nutrition products pursuant to subdivision (a), the department shall ensure that there is representation on the list of both general use and specialized use enteral nutrition products. The department deems all products designed to meet the normal needs of infants, and all products that are an incomplete source of nutrition, including modular products, and all products intended for use in weight loss, are not benefits of the Medi-Cal program. The department may deem an incomplete product a benefit for patients with diagnoses, including, but not limited to, malabsorption and inborn errors of metabolism, when the product either appropriately lacks only an offending nutrient, or has been shown to not be investigational nor experimental when used as part of a therapeutic regimen to prevent serious disability or death, or when both conditions apply.

(d) In order to achieve maximum cost savings, the Legislature declares that an expedited process for contracts under this section is necessary. Therefore, contracts entered into on a nonbid basis shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(e) Deletions made to the list of enteral nutrition products shall become effective no sooner than 30 days after publication of the changes in provider bulletins.

(f) Changes made to the list of enteral nutrition products under this or any other section are exempt from the requirements of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), and shall not be subject to the review and approval of the Office of Administrative Law.

(g) The department may provide beneficiaries continuing care for products deleted from the list of enteral nutrition products. The department shall assess the need for continuing care based on the criteria in subdivision (b) and the potential impact on beneficiary access to appropriate therapy. To be eligible for continuing care status under this subdivision, a beneficiary must be taking the enteral nutrition product when the product is deleted. Additionally, the department shall have received a claim for the enteral nutrition product with a date of service that is within 100 days prior to the date the product was deleted. A beneficiary shall remain eligible for continuing care status provided that a claim is submitted for the enteral nutrition product in question at least every 100 days and the date of service of the claim is within 100 days of the date of service of the last claim submitted for the same enteral nutrition product.

(h) The department shall provide individual notice to Medi-Cal beneficiaries at least 60 calendar days prior to the effective date of the deletion of any enteral nutrition product from the list of enteral nutrition products. The notice shall include a description of the beneficiary?s right to a fair hearing and shall encourage the beneficiary to consult a physician to determine if an appropriate substitute enteral nutrition product is available from Medi-Cal.

(i) Enteral nutrition products authorized pursuant to subdivision (a) shall be available only through prior authorization. The department may designate those enteral nutrition products that are without a contract as not being a benefit of the Medi-Cal program, except in the case of continuing care as described in subdivision (h) of this section.

(j) Contracts executed pursuant to this section shall be confidential and shall be exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(k) (1) Manufacturers shall calculate and pay interest on late or unpaid rebates.

(2) Interest pursuant to paragraph (1) shall begin accruing 38 calendar days from the date of mailing of the quarterly invoice, including supporting utilization data sent to the manufacturer. Interest shall continue to accrue until the date of mailing of the manufacturer?s payment.

(3) Interest rates and calculations pursuant to paragraph (1) shall be identical and shall be equal to the drug rebate interest rates as determined by the federal Centers for Medicare and Medicaid Services? Medicaid Drug Rebate Program Releases or regulations.

(4) If the date of mailing of a state rebate payment is 69 days of more from the date of mailing of the invoice, including supporting utilization data sent to the manufacturer, the interest rate shall be as specified in paragraph (3), however the interest rate shall be increased by 10 percentage points.

(l) The department may adopt emergency regulations to implement this section in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 2007, Ch. 188, Sec. 67. Effective August 24, 2007.)



14105.85

(a) Effective July 1, 2002, payment for enteral nutrition products dispensed by a pharmacy provider shall be based on the estimated acquisition cost for that product plus a percentage markup to be determined by the department in consultation with provider representatives from the California Association of Medical Product Suppliers and the California Pharmacists Association. Any changes to the percentage markup may be implemented with 30-day notice to the provider community via a provider bulletin or other specific notification to providers.

(b) In determining the estimated acquisition cost of products pursuant to this section, the department shall consider provider related costs of the products that include, but are not limited to, shipping, handling, storage, and delivery.

(Amended by Stats. 2007, Ch. 188, Sec. 68. Effective August 24, 2007.)



14105.86

(a) For the purposes of this section, the following definitions apply:

(1) (A) ?Average sales price? means the price reported to the federal Centers for Medicare and Medicaid Services by the manufacturer pursuant to Section 1847A of the federal Social Security Act (42 U.S.C. Sec. 1395w-3a).

(B) ?Average manufacturer price? means the price reported to the federal Centers for Medicare and Medicaid Services pursuant to Section 1927 of the federal Social Security Act (42 U.S.C. Sec. 1396r-8).

(2) ?Blood factors? means plasma protein therapies and their recombinant analogs. Blood factors include, but are not limited to, all of the following:

(A) Coagulation factors, including:

(i) Factor VIII, nonrecombinant.

(ii) Factor VIII, porcine.

(iii) Factor VIII, recombinant.

(iv) Factor IX, nonrecombinant.

(v) Factor IX, complex.

(vi) Factor IX, recombinant.

(vii) Antithrombin III.

(viii) Anti-inhibitor factor.

(ix) Von Willebrand factor.

(x) Factor VIIa, recombinant.

(B) Immune Globulin Intravenous.

(C) Alpha-1 Proteinase Inhibitor.

(b) The reimbursement for blood factors shall be by national drug code number and shall not exceed 120 percent of the average sales price of the last quarter reported.

(c) The average sales price for blood factors of manufacturers or distributors that do not report an average sales price pursuant to subdivision (a) shall be identical to the average manufacturer price. The average sales price for new products that do not have a calculable average sales price or average manufacturer price shall be equal to a projected sales price, as reported by the manufacturer to the department. Manufacturers reporting a projected sales price for a new product shall report the first monthly average manufacturer price reported to the federal Centers for Medicare and Medicaid Services. The reporting of an average sales price that does not meet the requirement of this subdivision shall result in that blood factor no longer being considered a covered benefit.

(d) The average sales price shall be reported at the national drug code level to the department on a quarterly basis.

(e) (1) Effective July 1, 2008, the department shall collect a state rebate, in addition to rebates pursuant to other provisions of state or federal law, for blood factors reimbursed pursuant to this section by programs that qualify for federal drug rebates pursuant to Section 1927 of the federal Social Security Act (42 U.S.C. Sec. 1396r-8) or otherwise qualify for federal funds under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.) pursuant to the Medicaid state plan or waivers and the programs authorized by Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of, and Article 1 (commencing with Section 125125) of Chapter 2 of Part 5 of, Division 106 of the Health and Safety Code.

(2) Paragraph (1) shall become inoperative when the department implements paragraphs (4) and (5) of subdivision (b) of Section 14105.33. The department shall post on its Internet Web site a notice that it has implemented paragraphs (4) and (5) of subdivision (b) of Section 14105.33.

(3) The state rebate shall be negotiated as necessary between the department and the manufacturer. Manufacturers who do not execute an agreement to pay additional rebates pursuant to this section shall have their blood factors available only through an approved treatment or service authorization request. All blood factors that meet the definition of a covered outpatient drug pursuant to Section 1927 of the federal Social Security Act (42 U.S.C. Sec. 1396r-8) shall remain a benefit subject to the utilization controls provided for in this section.

(4) In reviewing authorization requests, the department shall approve the lowest net cost product that meets the beneficiary?s medical need. The review of medical need shall take into account a beneficiary?s clinical history or the use of the blood factor pursuant to payment by another third party, or both.

(f) A beneficiary may obtain blood factors that require a treatment or service authorization request pursuant to subdivision (e) if the beneficiary qualifies for continuing care status. To be eligible for continuing care status, a beneficiary must be taking the blood factor and the department has reimbursed a claim for the blood factor with a date of service that is within 100 days prior to the date the blood factor was placed on treatment authorization request status. A beneficiary may remain eligible for continuing care status, provided that a claim is submitted for the blood factor in question at least every 100 days and the date of service of the claim is within 100 days of the date of service of the last claim submitted for the same blood factor.

(g) Changes made to the list of covered blood factors under this or any other section shall be exempt from the requirements of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340), Chapter 4 (commencing with Section 11370), and Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code), and shall not be subject to the review and approval of the Office of Administrative Law.

(Amended by Stats. 2014, Ch. 40, Sec. 7. Effective June 20, 2014.)



14105.94

(a) An eligible provider, as described in subdivision (b), may, in addition to the rate of payment that the provider would otherwise receive for Medi-Cal ground emergency medical transportation services, receive supplemental Medi-Cal reimbursement to the extent provided in this section.

(b) A provider shall be eligible for supplemental reimbursement only if the provider has all of the following characteristics continuously during a state fiscal year:

(1) Provides ground emergency medical transportation services to Medi-Cal beneficiaries.

(2) Is a provider that is enrolled as a Medi-Cal provider for the period being claimed.

(3) Is owned or operated by the state, a city, county, city and county, fire protection district organized pursuant to Part 2.7 (commencing with Section 13800) of Division 12 of the Health and Safety Code, special district organized pursuant to Chapter 1 (commencing with Section 58000) of Division 1 of Title 6 of the Government Code, community services district organized pursuant to Part 1 (commencing with Section 61000) of Division 3 of Title 6 of the Government Code, health care district organized pursuant to Chapter 1 (commencing with Section 32000) of Division 23 of the Health and Safety Code, or a federally recognized Indian tribe.

(c) An eligible provider?s supplemental reimbursement pursuant to this section shall be calculated and paid as follows:

(1) The supplemental reimbursement to an eligible provider, as described in subdivision (b), shall be equal to the amount of federal financial participation received as a result of the claims submitted pursuant to paragraph (2) of subdivision (f).

(2) In no instance shall the amount certified pursuant to paragraph (1) of subdivision (e), when combined with the amount received from all other sources of reimbursement from the Medi-Cal program, exceed 100 percent of actual costs, as determined pursuant to the Medi-Cal State Plan, for ground emergency medical transportation services.

(3) The supplemental Medi-Cal reimbursement provided by this section shall be distributed exclusively to eligible providers under a payment methodology based on ground emergency medical transportation services provided to Medi-Cal beneficiaries by eligible providers on a per-transport basis or other federally permissible basis. The department shall obtain approval from the federal Centers for Medicare and Medicaid Services for the payment methodology to be utilized, and may not make any payment pursuant to this section prior to obtaining that approval.

(d) (1) It is the Legislature?s intent in enacting this section to provide the supplemental reimbursement described in this section without any expenditure from the General Fund. An eligible provider, as a condition of receiving supplemental reimbursement pursuant to this section, shall enter into, and maintain, an agreement with the department for the purposes of implementing this section and reimbursing the department for the costs of administering this section.

(2) The nonfederal share of the supplemental reimbursement submitted to the federal Centers for Medicare and Medicaid Services for purposes of claiming federal financial participation shall be paid only with funds from the governmental entities described in paragraph (3) of subdivision (b) and certified to the state as provided in subdivision (e).

(e) Participation in the program by an eligible provider described in this section is voluntary. If an applicable governmental entity elects to seek supplemental reimbursement pursuant to this section on behalf of an eligible provider owned or operated by the entity, as described in paragraph (3) of subdivision (b), the governmental entity shall do all of the following:

(1) Certify, in conformity with the requirements of Section 433.51 of Title 42 of the Code of Federal Regulations, that the claimed expenditures for the ground emergency medical transportation services are eligible for federal financial participation.

(2) Provide evidence supporting the certification as specified by the department.

(3) Submit data as specified by the department to determine the appropriate amounts to claim as expenditures qualifying for federal financial participation.

(4) Keep, maintain, and have readily retrievable, any records specified by the department to fully disclose reimbursement amounts to which the eligible provider is entitled, and any other records required by the federal Centers for Medicare and Medicaid Services.

(f) (1) The department shall promptly seek any necessary federal approvals for the implementation of this section. The department may limit the program to those costs that are allowable expenditures under Title XIX of the federal Social Security Act (42 U.S.C. 1396 et seq.). If federal approval is not obtained for implementation of this section, this section shall not be implemented.

(2) The department shall submit claims for federal financial participation for the expenditures for the services described in subdivision (e) that are allowable expenditures under federal law.

(3) The department shall, on an annual basis, submit any necessary materials to the federal government to provide assurances that claims for federal financial participation will include only those expenditures that are allowable under federal law.

(g) (1) If either a final judicial determination is made by any court of appellate jurisdiction or a final determination is made by the administrator of the federal Centers for Medicare and Medicaid Services that the supplemental reimbursement provided for in this section must be made to any provider not described in this section, the director shall execute a declaration stating that the determination has been made and on that date this section shall become inoperative.

(2) The declaration executed pursuant to this subdivision shall be retained by the director, provided to the fiscal and appropriate policy committees of the Legislature, the Secretary of State, the Secretary of the Senate, the Chief Clerk of the Assembly, and the Legislative Counsel, and posted on the department?s Internet Web site.

(h) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement and administer this section by means of provider bulletins, or similar instructions, without taking regulatory action.

(Added by Stats. 2011, Ch. 397, Sec. 1. Effective October 2, 2011. Conditionally inoperative as prescribed in subds. (f) and (g).)



14105.95

(a) Each eligible facility, as described in subdivision (b), may, in addition to the rate of payment that the facility would otherwise receive for adult day health services, receive supplemental Medi-Cal reimbursement to the extent provided in this section.

(b) A facility shall be eligible for supplemental reimbursement only if the facility has all of the following characteristics continuously during a state fiscal year commencing with the 2002 fiscal year, and thereafter:

(1) Provides services to Medi-Cal beneficiaries.

(2) Is an adult day health center, licensed pursuant to Chapter 3.3 (commencing with Section 1570) of Division 2 of the Health and Safety Code.

(3) Is owned or operated by a county, city, city and county, or health care district organized pursuant to Chapter 1 (commencing with Section 32000) of Division 23 of the Health and Safety Code.

(c) An eligible facility?s supplemental reimbursement pursuant to this section shall be calculated and paid as follows:

(1) The supplemental reimbursement to an eligible facility, as described in subdivision (b), shall be equal to the amount of federal financial participation received as a result of the claims submitted pursuant to paragraph (2) of subdivision (g).

(2) In no instance shall the amount certified pursuant to paragraph (1) of subdivision (e), when combined with the amount received from all other sources of reimbursement from the Medi-Cal program, exceed 100 percent of projected costs, as determined pursuant to the Medi-Cal State Plan, for adult day health services at each facility.

(3) The supplemental Medi-Cal reimbursement provided by this section shall be distributed under a payment methodology based on adult day health services provided to Medi-Cal patients at the eligible facility, either on a per-visit basis or any other federally permissible basis. The department shall seek approval from the federal Centers for Medicare and Medicaid Services for the payment methodology to be utilized, and may not make any payment pursuant to this section prior to obtaining that approval.

(d) (1) It is the Legislature?s intent in enacting this section to provide the supplemental reimbursement described in this section without any expenditure from the General Fund.

(2) The state share of the supplemental reimbursement submitted to the federal Centers for Medicare and Medicaid Services for purposes of claiming federal financial participation shall be paid only with funds from the governmental entities described in paragraph (3) of subdivision (b) and certified to the state as provided in subdivision (e).

(e) A particular governmental entity described in paragraph (3) of subdivision (b), on behalf of any eligible facility owned or operated by the entity shall do all of the following:

(1) Certify, in conformity with the requirements of Section 433.51 of Title 42 of the Code of Federal Regulations, that the claimed expenditures for outpatient services are eligible for federal financial participation.

(2) Provide evidence supporting the certification as specified by the department.

(3) Submit data as specified by the department to determine the appropriate amounts to claim as expenditures qualifying for federal financial participation.

(4) Keep, maintain, and have readily retrievable, any records specified by the department to fully disclose reimbursement amounts to which the eligible facility is entitled, and any other records required by the federal Centers for Medicare and Medicaid Services.

(f) An eligible facility as described in subdivision (b), as a condition of receiving supplemental reimbursement under this section, shall enter into, and maintain, a contract with the department for the purpose of implementing this section, and to reimburse the department for its administrative costs of implementing this section.

(g) (1) The department shall promptly seek any necessary federal approvals for the implementation of this section. If necessary to obtain federal approval, the department may limit the program to those costs that are allowable expenditures under Title XIX of the federal Social Security Act (Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code). If federal approval is not obtained for implementation of this section, this section shall become inoperative.

(2) The department shall submit claims for federal financial participation for the expenditures for the services described in subdivision (e) that are allowable expenditures under federal law.

(3) The department shall, on an annual basis, submit any necessary materials to the federal government to provide assurances that claims for federal financial participation will include only those expenditures that are allowable under federal law.

(h) All funds expended pursuant to this section are subject to review and audit by the department.

(i) This section shall become inoperative in the event, and on the date, of a final judicial determination by any court of appellate jurisdiction or a final determination by the administrator of the federal Centers for Medicare and Medicaid Services that the supplemental reimbursement provided in this section must be made to any facility not described in this section.

(Amended by Stats. 2003, Ch. 62, Sec. 331. Effective January 1, 2004. Conditionally inoperative as provided in subd. (i).)



14105.96

(a) Each eligible facility, as described in subdivision (b), may, in addition to the rate of payment that the facility would otherwise receive for Medi-Cal outpatient services, receive supplemental Medi-Cal reimbursement to the extent provided in this section.

(b) A facility shall be eligible for supplemental reimbursement only if the facility has all of the following characteristics continuously during a state fiscal year commencing with the 2002 fiscal year, and thereafter:

(1) Provides services to Medi-Cal beneficiaries.

(2) Is an acute care hospital providing outpatient hospital services. For purposes of this paragraph, ?acute care hospital? means the facilities described by subdivision (a) or (b), or both, of Section 1250 of the Health and Safety Code.

(3) Is owned or operated by a county, city, city and county, the University of California, or health care district organized pursuant to Division 23 (commencing with Section 32000) of the Health and Safety Code.

(c) An eligible facility?s supplemental reimbursement pursuant to this section shall be calculated and paid as follows:

(1) The supplemental reimbursement to an eligible facility, as described in subdivision (b), shall be equal to the amount of federal financial participation received as a result of the claims submitted pursuant to paragraph (2) of subdivision (g).

(2) In no instance shall the amount certified pursuant to paragraph (1) of subdivision (e), when combined with the amount received from all other sources of reimbursement from the Medi-Cal program, exceed 100 percent of projected costs, as determined pursuant to the Medi-Cal State Plan, for outpatient services at each facility.

(3) The supplemental Medi-Cal reimbursement provided by this section shall be distributed under a payment methodology based on outpatient services provided to Medi-Cal patients at the eligible facility, either on a per-visit basis, per-procedure basis, or any other federally permissible basis. The department shall seek approval from the federal Centers for Medicare and Medicaid Services for the payment methodology to be utilized, and may not make any payment pursuant to this section prior to obtaining that approval.

(d) (1) It is the Legislature?s intent in enacting this section to provide the supplemental reimbursement described in this section without any expenditure from the General Fund.

(2) The state share of the supplemental reimbursement submitted to the federal Centers for Medicare and Medicaid Services for purposes of claiming federal financial participation shall be paid only with funds from the governmental entities described in paragraph (3) of subdivision (b) and certified to the state as provided in subdivision (e).

(e) A particular governmental entity, described in paragraph (3) of subdivision (b), on behalf of any eligible facility owned or operated by the entity, shall do all of the following:

(1) Certify, in conformity with the requirements of Section 433.51 of Title 42 of the Code of Federal Regulations, that the claimed expenditures for the outpatient services are eligible for federal financial participation.

(2) Provide evidence supporting the certification as specified by the department.

(3) Submit data as specified by the department to determine the appropriate amounts to claim as expenditures qualifying for federal financial participation.

(4) Keep, maintain, and have readily retrievable, any records specified by the department to fully disclose reimbursement amounts to which the eligible facility is entitled, and any other records required by the federal Centers for Medicare and Medicaid Services.

(f) An eligible facility as described in subdivision (b), as a condition of receiving supplemental reimbursement under this section, shall enter into and maintain a contract with the department for the purpose of implementing this section, and to reimburse the department for its administrative costs of operating this program.

(g) (1) The department shall promptly seek any necessary federal approvals for the implementation of this section. If necessary to obtain federal approval, the department may limit the program to those costs that are allowable expenditures under Title XIX of the federal Social Security Act (Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code). If federal approval is not obtained for implementation of this section, this section shall become inoperative.

(2) The department shall submit claims for federal financial participation for the expenditures for the services described in subdivision (e) that are allowable expenditures under federal law.

(3) The department shall, on an annual basis, submit any necessary materials to the federal government to provide assurances that claims for federal financial participation will include only those expenditures that are allowable under federal law.

(h) This section shall become inoperative in the event, and on the date, of a final judicial determination by any court of appellate jurisdiction or a final determination by the administrator of the federal Centers for Medicare and Medicaid Services that the supplemental reimbursement provided in this section must be made to any facility not described in this section.

(Amended by Stats. 2003, Ch. 62, Sec. 332. Effective January 1, 2004. Conditionally inoperative as provided in subd. (h).)



14105.965

(a) Each eligible facility, as described in subdivision (b), may, in addition to the rate of payment that the facility would otherwise receive for Medi-Cal outpatient services, receive supplemental Medi-Cal reimbursement to the extent provided in this section.

(b) A facility shall be eligible for supplemental reimbursement only if the facility has all of the following characteristics continuously during a state fiscal year:

(1) Provides services to Medi-Cal beneficiaries.

(2) Commencing with the 2006?07 fiscal year, is a clinic that is enrolled as a Medi-Cal provider.

(3) Is owned or operated by the state, a city, county, or city and county, the University of California, or a health care district organized pursuant to Division 23 (commencing with Section 32000) of the Health and Safety Code.

(c) An eligible facility?s supplemental reimbursement pursuant to this section shall be calculated and paid as follows:

(1) The supplemental reimbursement to an eligible facility, as described in subdivision (b), shall be equal to the amount of federal financial participation received as a result of the claims submitted pursuant to paragraph (2) of subdivision (g).

(2) In no instance shall the amount certified pursuant to paragraph (1) of subdivision (e), when combined with the amount received from all other sources of reimbursement from the Medi-Cal program, exceed 100 percent of projected costs, as determined pursuant to the Medi-Cal state plan, for outpatient services at each facility.

(3) The supplemental Medi-Cal reimbursement provided by this section shall be distributed under a payment methodology based on outpatient services provided to Medi-Cal patients at the eligible facility, either on a per-visit basis, per-procedure basis, or any other federally permissible basis. The department shall seek approval from the federal Centers for Medicare and Medicaid Services for the payment methodology to be utilized, and may not make any payment pursuant to this section prior to obtaining that approval.

(d) (1) It is the Legislature?s intent in enacting this section to provide the supplemental reimbursement described in this section without any expenditure from the General Fund. An eligible facility, as a condition of receiving supplemental reimbursement pursuant to this section, shall enter into, and maintain, an agreement with the department for the purposes of implementing this section and reimbursing the department for the costs of administering this section.

(2) The state share of the supplemental reimbursement submitted to the federal Centers for Medicare and Medicaid Services for purposes of claiming federal financial participation shall be paid only with funds from the governmental entities described in paragraph (3) of subdivision (b) and certified to the state as provided in subdivision (e).

(e) A particular governmental entity, described in paragraph (3) of subdivision (b), on behalf of any eligible facility owned or operated by the entity, shall do all of the following:

(1) Certify, in conformity with the requirements of Section 433.51 of Title 42 of the Code of Federal Regulations, that the claimed expenditures for the outpatient services are eligible for federal financial participation.

(2) Provide evidence supporting the certification as specified by the department.

(3) Submit data as specified by the department to determine the appropriate amounts to claim as expenditures qualifying for federal financial participation.

(4) Keep, maintain, and have readily retrievable, any records specified by the department to fully disclose reimbursement amounts to which the eligible facility is entitled, and any other records required by the federal Centers for Medicare and Medicaid Services.

(f) The department may require that any governmental entity described in paragraph (3) of subdivision (b) seeking supplemental reimbursement for an eligible facility under this section enter into an interagency agreement with the department for the purpose of implementing this section.

(g) (1) The department shall promptly seek any necessary federal approvals for the implementation of this section. If necessary to obtain federal approval, the department may limit the program to those costs that are allowable expenditures under Title XIX of the federal Social Security Act (Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code). If federal approval is not obtained for implementation of this section, this section shall not be implemented.

(2) The department shall submit claims for federal financial participation for the expenditures for the services described in subdivision (e) that are allowable expenditures under federal law.

(3) The department shall, on an annual basis, submit any necessary materials to the federal government to provide assurances that claims for federal financial participation will include only those expenditures that are allowable under federal law.

(h) This section shall become inoperative in the event, and on the date, of a final judicial determination by any court of appellate jurisdiction or a final determination by the administrator of the federal Centers for Medicare and Medicaid Services that the supplemental reimbursement provided in this section must be made to any facility not described in this section.

(Added by Stats. 2006, Ch. 162, Sec. 2. Effective August 28, 2006. Conditionally inoperative as provided in subd. (h).)



14105.97

(a) The department shall annually develop an outpatient disproportionate share factor for each hospital in California that receives Medi-Cal payments for outpatient services. That factor shall be the ratio of the sum of Medi-Cal gross outpatient revenue, county indigent programs gross outpatient revenue, and the outpatient component of other charity deductions from revenue, to total gross outpatient revenue. A hospital with a disproportionate factor that exceeds the mean factor for all hospitals in the state shall receive supplemental Medi-Cal payments in direct proportion to the level of the hospital?s disproportionate factor. This subdivision shall only apply to payments for services provided by disproportionate share hospitals on or after July 1, 1993.

(b) Notwithstanding subdivision (a), the outpatient disproportionate share factors for children?s hospitals shall be no less than the amounts that would have been established had the disproportionate factors for all hospitals been computed as the ratio of the sum of Medi-Cal gross outpatient revenue, the outpatient component of county indigent programs contractual adjustments, and the outpatient component of other charity deductions from revenue, to total gross outpatient revenue.

(c) The outpatient component of county indigent programs contractual adjustments shall be determined by calculating the ratio of county indigent programs gross outpatient revenue to county indigent programs gross total revenue, by multiplying that ratio by county indigent programs contractual adjustments. The outpatient component of other charity deductions from revenue shall be determined by calculating the ratio of other payors gross outpatient revenue to other payors gross total revenue, and multiplying that ratio by the sum of other charity deductions from revenue and teaching allowances for University of California teaching hospitals.

(d) For purposes of computing the outpatient disproportionate share factors, the department shall use the data from the Office of Statewide Health Planning and Development quarterly financial and utilization reports, as adjusted by the office for the calendar year preceding the state fiscal year in which the disproportionate factors will be effective. The department shall use the data existing on the office?s statewide data base as of April 15 of each year. For the purposes of this section, a hospital shall submit to the office by April 1 of each year any adjustments to its quarterly reports for the preceding calendar year. The office shall make its statewide data base, as adjusted, available to the department by April 20 of each year.

(e) Augmentation rates shall be applied to hospitals with all inclusive rates at the point of final audit settlement and shall be included in subsequent interim reimbursement rates.

(f) (1) If the department deems it necessary to issue general rules in order to implement, interpret, or make specific this section or to establish procedures to implement this section, these rules may be issued without complying with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) and shall remain in effect for a period of 180 days.

(2) Thereafter, any rules that are necessary to implement, interpret, or make specific this section or that govern departmental procedures shall be adopted in compliance with the Administrative Procedure Act.

(3) The adoption, pursuant to paragraph (1), of any emergency regulations that are filed with the Office of Administrative Law within one year of the effective date of this act shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, or safety.

(Amended by Stats. 1993, Ch. 385, Sec. 2. Effective September 8, 1993.)



14105.98

(a) The following definitions shall apply for purposes of this section:

(1) ?Disproportionate share list? means an annual list of disproportionate share hospitals that provide acute inpatient services issued by the department for purposes of this section.

(2) ?Fund? means the Medi-Cal Inpatient Payment Adjustment Fund, created pursuant to Section 14163.

(3) ?Eligible hospital? means a hospital included on a disproportionate share list, which is eligible to receive payment adjustments under this section with respect to a particular state fiscal year.

(4) ?Hospital? means a health facility that is licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code to provide acute inpatient hospital services, and includes all components of the facility.

(5) ?Payment adjustment? or ?payment adjustment amount? means an amount paid under this section for acute inpatient hospital services provided by a disproportionate share hospital.

(6) ?Payment adjustment year? means the particular state fiscal year with respect to which payments are to be made to eligible hospitals under this section.

(7) ?Payment adjustment program? means the system of Medi-Cal payment adjustments for acute inpatient hospital services established by this section.

(8) ?Annualized Medi-Cal inpatient paid days? means the total number of Medi-Cal acute inpatient hospital days, regardless of dates of service, for which payment was made by or on behalf of the department to a hospital, under present or previous ownership, during the most recent calendar year ending prior to the beginning of a particular payment adjustment year, including all Medi-Cal acute inpatient covered days of care for hospitals which are paid on a different basis than per diem payments.

(9) ?Low-income utilization rate? means a percentage rate determined by the department in accordance with the requirements of Section 1396r-4(b)(3) of Title 42 of the United States Code, and included on a disproportionate share list.

(10) ?Low-income number? means a hospital?s low-income utilization rate rounded down to the nearest whole number, and included on a disproportionate share list.

(11) ?1991 Peer Grouping Report? means the final report issued by the department dated May 1991, entitled ?Hospital Peer Grouping.?

(12) ?Major teaching hospital? means a hospital that meets the definition of a university teaching hospital, major nonuniversity teaching hospital, or large teaching emphasis hospital as set forth on page 51 of the 1991 Peer Grouping Report.

(13) ?Children?s hospital? means a hospital that meets the definition of a children?s hospital?state defined, as set forth on page 53 of the 1991 Peer Grouping Report, or which is listed in subdivision (a), or subdivisions (c) to (g), inclusive, of Section 16996.

(14) ?Acute psychiatric hospital? means a hospital that meets the definition of an acute psychiatric hospital, a combination psychiatric/alcohol-drug rehabilitation hospital, or a psychiatric health facility, to the extent the facility is licensed to provide acute inpatient hospital service, as set forth on page 52 of the 1991 Peer Grouping Report.

(15) ?Alcohol-drug rehabilitation hospital? means a hospital that meets the definition of an alcohol-drug rehabilitation hospital as set forth on page 52 of the 1991 Peer Grouping Report.

(16) ?Emergency services hospital? means a hospital that is a licensed provider of basic emergency services as described in Sections 70411 to 70419, inclusive, of Title 22 of the California Code of Regulations, or that is a licensed provider of comprehensive emergency medical services as described in Sections 70451 to 70459, inclusive, of Title 22 of the California Code of Regulations.

(17) ?Medi-Cal day of acute inpatient hospital service? means any acute inpatient day of service attributable to patients who, for those days, were eligible for medical assistance under the California state plan, including any day of service that is reimbursed on a basis other than per diem payments.

(18) ?Total per diem composite amount? means, for each eligible hospital for a particular payment adjustment year, the total of the various per diem payment adjustment amounts to be paid to the hospital for each eligible day as calculated under the applicable provisions of this section.

(19) ?Supplemental lump-sum payment adjustment? means a lump-sum amount paid under this section for acute inpatient hospital services provided by a disproportionate share hospital.

(20) ?Projected total payment adjustment amount? means, for each eligible hospital for a particular payment adjustment year, the amount calculated by the department as the projected maximum total amount the hospital is expected to receive under the payment adjustment program for the particular payment adjustment year (including all per diem payment adjustment amounts and any applicable supplemental lump-sum payment adjustments).

(21) ?To align the program with the federal allotment? means to modify the size of the payment adjustment program to be as close as reasonably feasible to, but not to exceed, the estimated or actual maximum state disproportionate share hospital allotment for the particular federal fiscal year for California under Section 1396r-4(f) of Title 42 of the United States Code.

(22) ?Descending pro rata basis? means an allocation methodology under which a pool of funds is distributed to hospitals on a pro rata basis until one of the recipient hospitals reaches its maximum payment limit, after which all remaining amounts in the pool are distributed on a pro rata basis to the recipient hospitals that have not reached their maximum payment limits, until another hospital reaches its maximum payment limit, and which process is repeated until the entire pool of funds has been distributed among the recipient hospitals.

(23) ?Secondary supplemental payment adjustment? means a payment adjustment amount, whether paid or payable, to an eligible hospital as a second type of supplemental distribution earned as of June 30, 1996, with respect to the 1995?96 payment adjustment year.

(24) ?OBRA 1993 payment limitation? means the hospital-specific limitation on the total annual amount of payment adjustments to each eligible hospital under the payment adjustment program that can be made with federal financial participation under Section 1396r-4(g) of Title 42 of the United States Code, as implemented pursuant to the Medi-Cal State Plan.

(25) ?Public hospital? means a hospital that is licensed to a county, a city, a city and county, the State of California, the University of California, a local health care district, a local health authority, or any other political subdivision of the state.

(26) ?Nonpublic hospital? means a hospital that satisfies all of the following:

(A) The hospital does not meet the definition of a public hospital as described in paragraph (25).

(B) The hospital does not meet the definition of a nonpublic-converted hospital as described in paragraph (27).

(C) The hospital does not meet the definition of a converted hospital as described in paragraph (28).

(27) ?Nonpublic-converted hospital? means a hospital that satisfies all of the following, or, if two or more inpatient facilities are licensed by the department under a consolidated license, a hospital as to which any component of the hospital satisfies all of the following:

(A) The hospital does not meet the definition of a public hospital as described in paragraph (25).

(B) The hospital or such component, at any time during the 1994?95 payment adjustment year, was a public hospital as described in paragraph (25), whether or not the hospital or such component currently is located at the same site as it was located when it was a public hospital.

(C) The hospital does not meet the definition of a converted hospital as described in paragraph (28).

(28) ?Converted hospital? means a hospital that satisfies both of the following:

(A) The hospital does not meet the definition of a public hospital as described in paragraph (25).

(B) The hospital, at any time during the 1999?2000 payment adjustment year, was an eligible hospital meeting the definition of a public hospital as described in paragraph (25), whether or not the hospital currently is located at the same site as it was located when it was a public hospital.

(29) ?Remained in operation? or ?remains in operation? means that, except for closure or other cessation of services caused by natural disasters or other events beyond the hospital?s reasonable control, including labor disputes, the hospital was licensed to provide hospital inpatient services, and continued to provide, or was available to provide, hospital inpatient services to Medi-Cal patients throughout the particular time period in question.

(30) ?Maximum state disproportionate share hospital allotment for California? means, with respect to the 1998 federal fiscal year and subsequent federal fiscal years, that amount specified for California under Section 1396r-4(f) of Title 42 of the United State Code for that fiscal year, divided by the federal medical assistance percentage applicable for federal financial participation purposes for Medi-Cal program expenditures with respect to that same federal fiscal year.

(31) ?Applicable federal fiscal year? means, with respect to the 2000?01 payment adjustment year and subsequent payment adjustment years, the federal fiscal year that commences on October 1 of the particular payment adjustment year.

(32) ?Medical assistance increment? means the federal medical assistance percentage applicable for federal financial participation purposes for Medi-Cal program expenditures, expressed as a percentage, less the number one-half, expressed as a percentage.

(b) For each fiscal year commencing with 1991?92, there shall be Medi-Cal payment adjustment amounts paid to hospitals pursuant to this section. The amount of payments made and the eligible hospitals for each payment adjustment year shall be determined in accordance with the provisions of this section. The payments are intended to support health care services rendered by disproportionate share hospitals.

(c) For each fiscal year commencing with 1991?92, the department shall issue a disproportionate share list. The list shall be developed in accordance with subdivisions (e) and (f), and shall serve as a basis for payments under this section for the particular payment adjustment year.

(d) (1) Except as otherwise provided by this section, the payment adjustment amounts under this section shall be distributed as a supplement to, and concurrent with, payments on all billings for Medi-Cal acute inpatient hospital services that are paid through Medi-Cal claims payment systems on or after July 1, 1991. In connection with those billings, the department shall pay payment adjustment amounts in accordance with subdivision (g), (h), (i), or (j), as applicable, to any hospital qualifying under subdivision (e). In addition, the department shall pay to each of those hospitals any supplemental lump-sum payment adjustment amounts that are payable, and shall adjust payment amounts, in accordance with applicable provisions of this section. The nonfederal share of all payment adjustment amounts shall be funded by amounts from the fund. The department shall obtain federal matching funds for the payment adjustment program through customary Medi-Cal accounting procedures.

(2) As a limitation to paragraph (1), all payment adjustment amounts under this section, which are due with respect to billings paid through Medi-Cal claims payment systems on or after July 1, 1991, shall be suspended until the time federal approval is first obtained for the payment adjustment program as part of the Medi-Cal program. For purposes of this paragraph, federal approval requires both (i) approval by appropriate federal agencies of an amendment to the Medi-Cal State Plan, as referred to in subdivision (o), and (ii) confirmation by appropriate federal agencies regarding the availability of federal financial participation for the payment adjustment program at a level of at least 40 percent of the percentage of federal financial participation that is normally applicable for Medi-Cal expenditures for acute inpatient hospital services. At the time federal approval is first obtained, the department shall proceed pursuant to subparagraphs (A) and (B) in connection with the suspended payment adjustment amounts.

(A) Except as provided by subdivision (l), or by any other subdivision of this section, any payment adjustment amounts which were suspended shall, within 60 days, be paid for all those billings paid through Medi-Cal claims payment systems during periods of time, on or after July 1, 1991, for which federal approval is first effective for the payment adjustment program.

(B) Payment adjustment amounts shall not be paid in connection with any Medi-Cal billings which were paid through Medi-Cal claims payment systems during any period of time for which federal approval is not effective for the payment adjustment program.

(3) As a limitation to paragraph (1), the amendments to this section enacted during calendar year 1993 shall not be implemented until the department has obtained any approvals that are necessary under federal law. Until all necessary federal approvals are obtained, the payment adjustment program shall continue as though no amendments had been enacted during calendar year 1993. When all necessary federal approvals have been obtained, the amendments enacted during calendar year 1993, shall be implemented effective as of the earliest effective date permissible under federal law.

(4) As a limitation to paragraph (1), amendments to this section enacted during calendar year 1994 shall not be implemented until the department has obtained any approvals that are necessary under federal law. Until all necessary federal approvals are obtained, the payment adjustment program shall continue as though no amendments had been enacted during calendar year 1994. When all necessary federal approvals have been obtained, the amendments enacted during calendar year 1994 shall be implemented effective as of the earliest effective date permissible under federal law. Notwithstanding any other provision of law, on or after the date that federal approval is obtained the payments made prior to that date with respect to the 1994?95 payment adjustment year or subsequent payment adjustment years shall be deemed nonfinal payments for purposes of this section and Section 14163. Any of those amounts paid or payable prior to that date shall then be compared to the payments that would have been made pursuant to the program changes as approved by the federal government for all periods of time permissible under federal law, and the difference, if any, shall be paid or recouped by the department, as appropriate.

(5) As a limitation to paragraph (1), amendments to this section enacted during June 1996 shall not be implemented until the department has obtained any approvals that are necessary under federal law. Until all necessary federal approvals are obtained, the payment adjustment program shall continue as though no amendments had been enacted during June 1996. When all necessary federal approvals have been obtained, the amendments enacted during June 1996 shall be implemented effective as of the earliest effective date permissible under federal law. Notwithstanding any other provision of law, on or after the date that federal approval is obtained, the payments made prior to that date with respect to the 1995?96 payment adjustment year shall be deemed nonfinal payments for purposes of this section and Section 14163. Any of those amounts paid or payable prior to that date shall then be compared to the payments that would have been made pursuant to the program changes as approved by the federal government for all periods of time permissible under federal law, and the difference, if any, shall be paid or recouped by the department, as appropriate.

(6) As a limitation to paragraph (1), any amendment of this section enacted during the period August 1, 1996, to September 30, 1996, inclusive, shall not be implemented until the department has obtained any approvals that are necessary under federal law. Until all necessary federal approvals are obtained, the payment adjustment program shall continue as though no amendments had been enacted during the period August 1, 1996, to September 30, 1996, inclusive. When all necessary federal approvals have been obtained, the amendments enacted during the period August 1, 1996, to September 30, 1996, inclusive, shall be implemented effective as of the earliest effective date permissible under federal law. Notwithstanding any other provision of law, on or after the date that federal approval is obtained, the payments made prior to that date with respect to the 1996?97 payment adjustment year shall be deemed nonfinal payments for purposes of this section and Section 14163. Any of those amounts paid or payable prior to that date shall then be compared to the payments that would have been made pursuant to the program changes as approved by the federal government for all periods of time permissible under federal law, and the difference, if any, shall be paid or recouped by the department, as appropriate.

(7) As a limitation to paragraph (1), any amendment of this section enacted during the period September 1, 1997, to September 30, 1997, inclusive, shall not be implemented until the department has obtained any approvals that are appropriate under federal law. Until appropriate federal approvals are obtained, the payment adjustment program shall continue as though amendments had not been enacted during the period September 1, 1997, to September 30, 1997, inclusive. When appropriate federal approvals have been obtained, the amendments enacted during the period September 1, 1997, to September 30, 1997, inclusive, shall be implemented effective as of the earliest effective date permissible under federal law. Notwithstanding any other provision of law, on or after the date that federal approval is obtained, the payments made prior to that date with respect to the 1997?98 payment adjustment year shall be deemed nonfinal payments for purposes of this section and Section 14163. Any of those amounts paid or payable prior to that date shall then be compared to the payments that would have been made pursuant to the program changes as approved by the federal government for all periods of time permissible under federal law, and the difference, if any, shall be paid or recouped by the department, as appropriate.

(8) As a limitation to paragraph (1), any amendment of this section enacted during the 1998 calendar year shall not be implemented until the department has obtained any approvals that are appropriate under federal law. Until appropriate federal approvals are obtained, the payment adjustment program shall continue as though amendments had not been enacted during the 1998 calendar year. When appropriate federal approvals have been obtained, the amendments enacted during the 1998 calendar year shall be implemented effective as of the earliest effective date permissible under federal law. Notwithstanding any other provision of law, on or after the date that federal approval is obtained, the payments made prior to that date with respect to the particular payment adjustment year shall be deemed nonfinal payments for purposes of this section and Section 14163. Any of those amounts paid or payable prior to that date shall then be compared to the payments that would have been made pursuant to the program changes as approved by the federal government for all periods of time permissible under federal law, and the difference, if any, shall be paid or recouped by the department, as appropriate.

(9) As a limitation to paragraph (1), any amendment of this section enacted during the period of June 1, 1999, to June 30, 1999, inclusive, shall not be implemented until the department has obtained any approvals that are appropriate under federal law. Until appropriate federal approvals are obtained, the payment adjustment program shall continue as though amendments had not been enacted during the period of June 1, 1999, to June 30, 1999, inclusive. When appropriate federal approvals have been obtained, the amendments enacted during the period of June 1, 1999, to June 30, 1999, inclusive, shall be implemented effective as of the earliest effective date permissible under federal law. Notwithstanding any other provision of law, on or after the date that federal approval is obtained, the payments made prior to that date with respect to the particular payment adjustment year shall be deemed nonfinal payments for purposes of this section and Section 14163. Any of those amounts paid or payable prior to that date shall then be compared to the payments that would have been made pursuant to the program changes as approved by the federal government for all periods of time permissible under federal law, and the difference, if any, shall be paid or recouped by the department, as appropriate.

(10) As a limitation to paragraph (1), any amendment of this section enacted during the period of June 1, 2000, to June 30, 2000, inclusive, shall not be implemented until the department has obtained any approvals that are appropriate under federal law. Until appropriate federal approvals are obtained, the payment adjustment program shall continue as though amendments had not been enacted during the period of June 1, 2000, to June 30, 2000, inclusive. When appropriate federal approvals have been obtained, the amendments enacted during the period of June 1, 2000, to June 30, 2000, inclusive, shall be implemented effective as of the earliest effective date permissible under federal law. Notwithstanding any other provision of law, on or after the date that federal approval is obtained, the payments made prior to that date with respect to the particular payment adjustment year shall be deemed nonfinal payments for purposes of this section and Section 14163. Any of those amounts paid or payable prior to that date shall then be compared to the payments that would have been made pursuant to the program changes as approved by the federal government for all periods of time permissible under federal law, and the difference, if any, shall be paid or recouped by the department, as appropriate.

(e) To qualify for payment adjustment amounts under this section, a hospital shall have been included on the disproportionate share list for the particular payment adjustment year. The list shall consist of those hospitals which satisfy both of the following requirements:

(1) The hospital shall meet the federal requirements for disproportionate share status set forth in subsection (d) of Section 1396r-4 of Title 42 of the United States Code.

(2) Either of the following shall apply:

(A) The hospital?s medicaid inpatient utilization rate, as defined in Section 1396r-4(b)(2) of Title 42 of the United States Code, shall be at least one standard deviation above the mean medicaid inpatient utilization rate for hospitals receiving medicaid payments in the state.

(B) The hospital?s low-income utilization rate shall exceed 25 percent.

(f) (1) For the 1991?92 payment adjustment year, a disproportionate share list shall be issued by the department no later than 65 days after the enactment of this section. For subsequent payment adjustment years, a tentative listing shall be prepared by the department at least 60 days before the beginning of the particular payment adjustment year, and a disproportionate share list shall be issued no later than five days after the beginning of the particular payment adjustment year. All state agencies shall take all necessary steps to supply the most recent data available to the department to meet these deadlines. The Office of Statewide Health Planning and Development shall provide to the department quarterly access to the edited and unedited confidential patient discharge data files for all Medi-Cal eligible patients. The department shall maintain the confidentiality of that data to the same extent as is required of the Office of Statewide Health Planning and Development. In addition, the Office of Statewide Health Planning and Development shall provide to the department no later than March 1 of each year, the data specified by the department, as the data existed on the statewide data base file as of February 1 of each year (except that for the 1991?92 payment adjustment year, the Office of Statewide Health Planning and Development shall provide data as it existed on the statewide data base file as of August 30, 1991), from all of the following:

(A) Hospital annual disclosure reports, filed with the Office of Statewide Health Planning and Development pursuant to Section 443.31 or 128735 of the Health and Safety Code, for hospital fiscal years which ended during the calendar year ending 13 months prior to the applicable February 1.

(B) Annual reports of hospitals, filed with the Office of Statewide Health Planning and Development pursuant to Section 439.2 or 127285 of the Health and Safety Code, for the calendar year ending 13 months prior to the applicable February 1.

(C) Hospital patient discharge data reports, filed with the Office of Statewide Health Planning and Development pursuant to subdivision (g) of Section 443.31 or 128735 of the Health and Safety Code, for the calendar year ending 13 months prior to the applicable February 1.

(D) Any other materials on file with the Office of Statewide Health Planning and Development.

(2) The disproportionate share list shall show all of the following:

(A) The name and license number of the hospital.

(B) Expressed as a percentage, the hospital?s Medi-Cal utilization rate and low-income utilization rate as referred to in paragraph (2) of subdivision (e). The department shall determine these rates in accordance with paragraph (4).

(C) Based on the hospital?s low-income utilization rate, the hospital?s low-income number.

(3) The department shall determine a hospital?s satisfaction of paragraph (1) of subdivision (e) based on the most recent annual data available, as it existed on the Office of Statewide Health Planning and Development statewide data base file as of February 1 of each year, and August 30 for the 1991?92 payment adjustment year, whether the data relates to operations under present or previous ownership.

(4) To determine a hospital?s Medi-Cal inpatient utilization rate and low-income utilization rate for purposes of disproportionate share lists, the department shall utilize the same methodology, formulae, and data sources as set forth in connection with interim determinations in Attachment 4.19-A of the Medi-Cal State Plan (effective on or about July 1, 1990), and as subsequently amended by Medi-Cal State Plan amendments relating to the payment adjustment program submitted to and approved by the federal Health Care Financing Administration, except that the following shall apply:

(A) The calculations shall not be interim, but shall be final for purposes of this section.

(B) To the extent permitted by federal law, the payment adjustment amounts provided to hospitals pursuant to this section shall not be included for any purpose in the calculations and determinations made pursuant to this section.

(C) Any other variation otherwise required by this section or by federal law.

(D) The data utilized by the department shall relate to the hospital under present and previous ownership. When there has been a change of ownership, a change in the location of the main hospital facility, or a material change in patient admission patterns during the 24 months immediately prior to the payment adjustment year, and the change has resulted in a diminution of access for Medi-Cal inpatients at the hospital, all as determined by the department, the department shall, to the extent permitted by federal law, utilize current data that are reflective of the diminution of access, even if the data are not annual data.

(E) Unless expressly provided otherwise by this section, the hospital?s low-income utilization rate shall be based on the most recent annual data available from annual hospital reports existing on the Office of Statewide Health Planning and Development data base file as of February 1 of each year.

(F) (i) If, for the 1994?95 payment adjustment year, some or all of the annual data elements available to the department from hospital reports filed with the Office of Statewide Health Planning and Development for purposes of computing hospital low-income utilization rates are different than in prior years due to changes in data reporting requirements of the Office of Statewide Health Planning and Development or changes in other state health care programs, the department shall take the necessary steps to obtain from hospitals appropriate data in order to clarify the annual data filed with the Office of Statewide Health Planning and Development. This shall be done by the department in order to ensure that low-income utilization rates are determined in a manner as equivalent as possible to the approach and methodology used for the 1991?92 payment adjustment year.

(ii) The efforts of the department to obtain and apply data for the purposes described in clause (i) shall include a survey to collect, from one or more hospitals, any data necessary to calculate the low-income utilization rates in accordance with clause (i). The purpose for the survey shall be to clarify the data already included by hospitals in their annual reports submitted to the Office of Statewide Health Planning and Development. The data requested by the department in the survey may include, among other things, information regarding the manner in which payments made to hospitals under this section were reported by the hospitals to the Office of Statewide Health Planning and Development. The data requested may also include information regarding the manner in which hospitals reported figures relating to charity care, bad debts, and amounts received in connection with state or local indigent care programs.

(iii) In connection with any survey conducted under clause (ii), the department may require that hospitals submit responses in accordance with a deadline established by the department, and that the responses be supported by a verification of a hospital representative. Should any hospital not respond on a timely basis in accordance with protocols established by the department, the department shall utilize prior year data, adjusted by the department in its discretion, to calculate the hospital?s low-income utilization rate.

(G) Notwithstanding any other provision of law, all payment adjustment amounts, including per diem payment adjustment amounts and supplemental lump-sum payment adjustments, paid or payable to a hospital under this section, shall be recorded on an accrual basis of accounting in reports filed by the hospital with the Office of Statewide Health Planning and Development or the department.

(5) For purposes of payment adjustment amounts under this section, each disproportionate share list shall be considered complete when issued by the department pursuant to paragraph (1). Nothing on a disproportionate share list, once issued by the department, shall be modified for any reason, other than mathematical or typographical errors or omissions on the part of the department or the Office of Statewide Health Planning and Development in preparation of the list.

(6) No Medi-Cal State Plan amendment of the type referred to in paragraph (4) shall be valid if inconsistent with this section. For those Medi-Cal State Plan amendments of the type referred to in paragraph (4), to be initially submitted to the federal Health Care Financing Administration on or after the operative date of this paragraph, these amendments shall be provided to representatives of the hospital industry, including, but not limited to, the California Healthcare Association, as soon as possible, but in no event less than 30 days prior to submission of the amendment to the federal Health Care Financing Administration. If, in the public interest, the director determines that exigent circumstances necessitate that the 30-day requirement cannot be met, the director shall immediately in writing advise the Chairperson of the Senate Committee on Health and Human Services and the Assembly Committee on Health of the exigent circumstances and the department?s timetable for providing the amendment to the hospital industry.

(g) For each Medi-Cal day of acute inpatient hospital service paid by or on behalf of the department during a payment adjustment year, regardless of dates of service, to a hospital on the applicable disproportionate share list, where that hospital, on the first day of the payment adjustment year, is a major teaching hospital, the hospital shall be paid the sum of all of the following amounts, except as limited by other applicable provisions of this section:

(1) A minimum payment adjustment of three hundred dollars ($300).

(2) The sum of the following amounts, minus three hundred dollars ($300):

(A) A ninety dollar ($90) payment adjustment for each percentage point, from 25 percent to 29 percent, inclusive, of the hospital?s low-income number as shown on the disproportionate share list.

(B) A seventy dollar ($70) payment adjustment for each percentage point, from 30 percent to 34 percent, inclusive, of the hospital?s low-income number as shown on the disproportionate share list.

(C) A fifty dollar ($50) payment adjustment for each percentage point, from 35 percent to 44 percent, inclusive, of the hospital?s low-income number as shown on the disproportionate share list.

(D) A thirty dollar ($30) payment adjustment for each percentage point, from 45 percent to 64 percent, inclusive, of the hospital?s low-income number as shown on the disproportionate share list.

(E) A ten dollar ($10) payment adjustment for each percentage point, from 65 percent to 80 percent, inclusive, of the hospital?s low-income number as shown on the disproportionate share list.

(3) If the sum calculated under paragraph (2) is less than zero, it shall be disregarded for payment purposes.

(h) For each Medi-Cal day of acute inpatient hospital service paid by or on behalf of the department during a payment adjustment year, regardless of dates of service, to a hospital on the applicable disproportionate share list, where that hospital, on the first day of the payment adjustment year, is a children?s hospital, the hospital shall be paid the sum of four hundred fifty dollars ($450), except as limited by other applicable provisions of this section.

(i) For each Medi-Cal day of acute inpatient hospital service paid by or on behalf of the department during a payment adjustment year, regardless of dates of service, to a hospital on the applicable disproportionate share list, where that hospital, on the first day of the payment adjustment year, is an acute psychiatric hospital or an alcohol-drug rehabilitation hospital, the hospital shall be paid the sum of all of the following amounts, except as limited by other applicable provisions of this section:

(1) A minimum payment adjustment of fifty dollars ($50).

(2) The sum of the following amounts, minus fifty dollars ($50):

(A) A ten dollar ($10) payment adjustment for each percentage point, from 25 to 29 percent, inclusive, of the hospital?s low-income number as shown on the disproportionate share list.

(B) A seven dollar ($7) payment adjustment for each percentage point, from 30 to 34 percent, inclusive, of the hospital?s low-income number as shown on the disproportionate share list.

(C) A five dollar ($5) payment adjustment for each percentage point, from 35 to 44 percent, inclusive, of the hospital?s low-income number as shown on the disproportionate share list.

(D) A two dollar ($2) payment adjustment for each percentage point, from 45 to 64 percent, inclusive, of the hospital?s low-income number as shown on the disproportionate share list.

(E) A one dollar ($1) payment adjustment for each percentage point, from 65 to 80 percent, inclusive, of the hospital?s low-income number as shown on the disproportionate share list.

(3) If the sum calculated under paragraph (2) is less than zero, it shall be disregarded for payment purposes.

(j) For each Medi-Cal day of acute inpatient hospital service paid by or on behalf of the department during a payment adjustment year, regardless of dates of service, to a hospital on the applicable disproportionate share list, where that hospital does not meet the criteria for receiving payments under subdivision (g), (h), or (i) above, the hospital shall be paid the sum of all of the following amounts, except as limited by other applicable provisions of this section:

(1) A minimum payment adjustment of one hundred dollars ($100).

(2) If the hospital is an emergency services hospital at the time the payment adjustment is paid, a two hundred dollar ($200) payment adjustment.

(3) The sum of the following amounts minus one hundred dollars ($100), and minus an additional two hundred dollars ($200) if the hospital is an emergency services hospital at the time the payment adjustment is paid:

(A) A forty dollar ($40) payment adjustment for each percentage point, from 25 percent to 29 percent, inclusive, of the hospital?s low-income number as shown on the disproportionate share list.

(B) A thirty-five dollar ($35) payment adjustment for each percentage point, from 30 percent to 34 percent, inclusive, of the hospital?s low-income number as shown on the disproportionate share list.

(C) A thirty dollar ($30) payment adjustment for each percentage point, from 35 percent to 44 percent, inclusive, of the hospital?s low-income number as shown on the disproportionate share list.

(D) A twenty dollar ($20) payment adjustment for each percentage point, from 45 percent to 64 percent, inclusive, of the hospital?s low-income number as shown on the disproportionate share list.

(E) A fifteen dollar ($15) payment adjustment for each percentage point, from 65 percent to 80 percent, inclusive, of the hospital?s low-income number as shown on the disproportionate share list.

(4) If the sum calculated under paragraph (3) is less than zero, it shall be disregarded for payment purposes.

(k) (1) For any particular payment adjustment year, no hospital may qualify for payments under more than one subdivision among subdivisions (g), (h), (i), and (j). If any hospital qualifies under more than one subdivision, the department shall determine which subdivision shall apply for payments.

(2) For each payment adjustment year beginning with 1992?93, the total applicable per diem payment adjustment amount calculated for each eligible hospital pursuant to subdivision (g), (h), (i), or (j) shall be adjusted by a percentage identical to the percentage increase in transfer amounts that the department has authorized for use pursuant to paragraph (1) of subdivision (h) of Section 14163 for the particular fiscal year.

(3) If an eligible hospital ordinarily is paid by or on behalf of the department for Medi-Cal acute inpatient hospital services based on a payment methodology other than per diem payments, the eligible hospital shall receive payment adjustment amounts under subdivision (g), (h), (i), or (j) of this section based on its approved Medi-Cal days of acute inpatient hospital care, in the same fashion as all other eligible hospitals under this section.

(l) (1) (A) In determining Medi-Cal days of service for purposes of payment adjustments under this section, the department shall recognize all acute inpatient hospital days of service required to be taken into account under federal law.

(B) For the 1992?93 payment year, the department may consider the Medi-Cal days of service provided by the qualifying hospitals for Medi-Cal patients covered by the prepaid health plans contracting directly with the Medi-Cal program in achieving their maximum payments.

(C) For 1993?94 and subsequent payment years, the department may consider the Medi-Cal days of service provided by hospitals for Medi-Cal patients covered by the prepaid health plans contracting directly with the Medi-Cal program in determining the Medi-Cal utilization rate and the maximum days of payment. Additionally, the department may consider the days of service provided by the qualifying hospitals for Medi-Cal patients covered by the prepaid health plans contracting directly with the Medi-Cal program in achieving their maximum payments in those payment years.

(D) In order to meet the requirements of subparagraph (C), the Office of Statewide Health Planning and Development shall provide to the department quarterly access to all data elements on the edited and unedited confidential patient discharge data files, including Social Security account numbers. The department shall match these data with the department?s Medi-Cal Eligibility Data System files to extract any data necessary to meet the requirements of subparagraph (C). The department shall maintain the confidentiality of all patient discharge data to the same extent as is required of the Office of Statewide Health Planning and Development.

(2) Notwithstanding paragraph (1), there shall be, for each eligible hospital, a maximum limit on the number of Medi-Cal acute inpatient hospital days for which payment adjustment amounts may be paid under this section with respect to each payment adjustment year. The maximum limit shall be that number of days that equals 80 percent of the eligible hospital?s annualized Medi-Cal inpatient paid days, as determined from all Medi-Cal paid claims records available through April 1 preceding the beginning of the payment adjustment year.

(m) No payment rate for any service rendered by any hospital under the Medi-Cal selective provider contracting program shall be reduced as a result of this section.

(n) Notwithstanding any other provision of law, to the extent consistent with federal law, and except as provided by this section, no maximum payment limit shall be placed on the amount of Medi-Cal payment adjustments which may be made to disproportionate share hospitals. The payments made to disproportionate share hospitals pursuant to this section and Section 14105.99 shall not cause any other amounts paid or payable to a hospital to be deemed in excess of any applicable maximum payment limit.

(o) The department shall promptly seek any necessary federal approvals in order to implement this section, including any amendments. Pursuant to Section 1396r-4 of Title 42 of the United States Code, and related federal medicaid statutes and regulations, payment adjustment systems for inpatient hospital services rendered by disproportionate share hospitals shall be included in a state?s medicaid plan. Therefore, the department shall, prior to the end of the calendar quarter during which this section is enacted or amended, submit for federal approval an amendment to the Medi-Cal State Plan in connection with the payment adjustment program.

(p) (1) The department shall compute, prior to the beginning of each payment adjustment year, the projected size of the payment adjustment program for the particular payment adjustment year. To do so, the department shall determine the projected total payment adjustment amount for each eligible hospital, and shall add these amounts together to determine the projected total size of the program. To the extent this projected total figure for the program exceeds the portion of the maximum state disproportionate share hospital allotment for California under federal law that the department anticipates will be available for the period in question, the department shall reduce the total per diem composite amounts of the various eligible hospitals in the fashion described below so that the allotment in question will not be exceeded.

(2) As an initial step, all total per diem composite amounts for the entire payment adjustment year shall be reduced proportionately not to exceed 2 percent of each total per diem composite amount.

(3) If the reductions authorized by paragraph (2) are insufficient to align the program with the federal allotment for California, then, to the extent permitted by federal law, the following shall apply:

(A) The adjusted total per diem composite amounts, as calculated under paragraph (2), shall remain in effect for each eligible hospital whose low-income number is 30 percent or more.

(B) The adjusted total per diem composite amounts, as calculated under paragraph (2), for all other eligible hospitals shall be further reduced proportionately to align the program with the federal allotment, but in no event to a level that is less than 65 percent of the total per diem composite amount that would have been payable to the eligible hospital had no reductions taken place.

(4) If the steps set forth in paragraph (3) are not permissible under federal law, or are not adequate to align the program with the federal allotment, the adjusted total per diem composite amounts for all eligible hospitals for the entire payment adjustment year shall be further reduced proportionately to align the program with the federal allotment, but in no event to a level that would result in adjusted total per diem composite amounts that are less than 65 percent of the total per diem composite amounts that would have been payable had no reductions taken place.

(5) When all eligible hospitals have been reduced to the 65-percent level set forth in paragraphs (3) and (4), the adjusted total per diem composite amounts for all eligible hospitals shall be further reduced proportionately as necessary to align the program with the federal allotment.

(6) This subdivision shall not apply to the 1995?96 payment adjustment year.

(q) (1) If it is necessary to apply the provisions of paragraph (3) of subdivision (p) at any time, the department shall, as soon as practicable, evaluate why the insufficiency arose and identify the projected occurrence and duration of any future insufficiencies.

(2) If the department determines as a result of the evaluations under paragraph (1) that (A) implementation of paragraph (3) of subdivision (p) will likely be necessary to resolve additional insufficiencies for the current payment adjustment year or the next payment adjustment year; and (B) that the level of federal financial participation realized by the payment adjustment program, for the current payment adjustment year as a whole, will be less than 30 percent of the percentage of federal financial participation that normally is applicable for Medi-Cal expenditures for acute inpatient hospital services, and that the level of federal financial participation for the payment adjustment program is expected to continue to remain below that 30-percent level for the next payment adjustment year as a whole, the department shall, as soon as practicable, implement paragraphs (3) and (4).

(3) If the department determines that the circumstances described in paragraph (2) are present, the payment adjustment program shall be terminated, effective as of the earliest date permissible under federal law. In that event, all installment payments to the fund which are already due pursuant to Section 14163 at the time of the department?s determination shall remain due, and shall be collected by the Controller. However, installment payments which are not yet due at that time shall not become due.

(4) Within 90 days after the termination of the payment adjustment program, as referred to in paragraph (3), or as soon as practicable, the department shall determine whether any amounts remain in the fund that are not needed to pay prior payment adjustment amounts under this section. If remaining amounts exist in the fund, they shall be refunded to transferor entities on a pro rata basis, within 45 days after the date of the department?s determination.

(r) (1) The state shall be held harmless from any federal disallowance resulting from payments made under this section, and from payments made to hospitals based on transfers accepted by the department under Section 14164. Any hospital that has received payments under this section, or based on transfers accepted by the department under Section 14164, shall be liable for any audit exception or federal disallowance only with respect to the payments made to that hospital. The department shall recoup from a hospital the amount of any audit exception or federal disallowance in the manner authorized by applicable laws and regulations.

(2) Notwithstanding any other provisions of law, if any payment adjustment that has been paid, or that otherwise would have been payable to an eligible hospital under this section, exceeds the OBRA 1993 payment limitation for the particular hospital, the department shall withhold or recoup the payment adjustment amount that exceeds the limitation. The nonfederal component of the amount withheld or recouped shall be redeposited in, or shall remain in, the fund, as applicable, until used for the purposes described in paragraph (2) of subdivision (j) of Section 14163.

(s) (1) The department may utilize existing administrative appeal procedures for purposes of any appealable matter that arises under the payment adjustment program. The matters that may be appealed shall be limited to those related to the following:

(A) Paragraph (5) of subdivision (f).

(B) State audit disallowances of amounts paid to hospitals under the payment adjustment program.

(2) Calculations which are final pursuant to paragraph (4) or (5) of subdivision (f) or the procedures or data on which those calculations are based, shall not be appealed.

(t) (1) Except as provided in paragraph (2), the department shall take all appropriate steps permitted by law and the Medi-Cal State Plan to ensure the following for all years of the payment adjustment program:

(A) That well-baby (nursery) days and acute administrative days are included in the payment adjustment program in the same fashion as all other Medi-Cal days of acute inpatient hospital service.

(B) That, to the same extent as any other Medi-Cal days of acute inpatient hospital service, well-baby (nursery) days and acute administrative days are included as payable days under the payment adjustment program and in the total of annualized Medi-Cal inpatient paid days.

(C) That, if pursuant to paragraph (2), any well-baby (nursery) days or acute administrative days are not included in the payment adjustment program for payment purposes for any parts of the 1992?93 or 1993?94 payment adjustment years, all those days are nevertheless included in the total of annualized Medi-Cal inpatient paid days for all purposes under the payment adjustment program, unless otherwise barred by paragraph (2).

(2) In no event shall paragraph (1) be implemented in a fashion that is inconsistent with federal medicaid law or the Medi-Cal State Plan.

(u) (1) For the 1993?94 payment adjustment year, each eligible hospital shall also be eligible to receive a supplemental lump-sum payment adjustment, which shall be payable as a result of the hospital being included on the disproportionate share list as of September 30, 1993. For purposes of federal medicaid rules, including Section 447.297(d) of Title 42 of the Code of Federal Regulations, the supplemental payment adjustments shall be applicable to the federal fiscal year that ends on September 30, 1993.

(2) The availability of supplemental payment adjustments under this subdivision shall be determined as follows:

(A) The final maximum state disproportionate share hospital allotment for California under the provisions of applicable federal medicaid rules shall be identified for the 1993 federal fiscal year. This final allotment is two billion one hundred ninety-one million four hundred fifty-one thousand dollars ($2,191,451,000), as specified at page 43186 of Volume 58 of the Federal Register.

(B) The total amount of all per diem payment adjustment amounts under this section, whether paid or payable, that are applicable to the 1993 federal fiscal year shall be determined. The applicability of the per diem payment adjustment amounts to the 1993 federal fiscal year shall be determined in accordance with federal medicaid rules, including Sections 447.297(d)(3) and 447.298 of Title 42 of the Code of Federal Regulations.

(C) The figure determined under subparagraph (B) shall be subtracted from the figure identified under subparagraph (A). If the remainder is a positive figure, supplemental lump-sum payment adjustments shall be made under this subdivision in accordance with paragraph (3).

(3) The amount of the supplemental lump-sum payment adjustment to each eligible hospital shall be computed as follows:

(A) The projected total of all per diem payment adjustment amounts payable to each particular eligible hospital under this section for the 1993?94 payment adjustment year shall be determined. For each hospital, this figure shall be identical to the figure used for the same hospital in the calculations regarding transfer amounts under subdivision (h) of Section 14163 for the 1993?94 state fiscal year.

(B) The projected totals for all eligible hospitals determined under subparagraph (A) shall be added together to determine an aggregate total of all projected per diem payment adjustments for the 1993?94 payment adjustment year. This figure shall be identical to the aggregate figure for all hospitals used in the calculations regarding transfer amounts under subdivision (h) of Section 14163 for the 1993?94 state fiscal year.

(C) The figure determined for each eligible hospital under subparagraph (A) shall be divided by the aggregate figure determined under subparagraph (B), yielding a percentage figure for each hospital.

(D) The percentage figure determined for each hospital under subparagraph (C) shall be multiplied by the positive remainder calculated under subparagraph (C) of paragraph (2).

(E) The product as so determined for each eligible hospital under subparagraph (D) shall be the supplemental lump-sum payment adjustment amount payable to the particular hospital.

(4) The department shall make partial payments of the supplemental lump-sum payment adjustments to eligible hospitals on or before January 1, 1994. The department shall make final calculations regarding the supplemental lump-sum payments based on data available as of March 1, 1994, and shall distribute the final payments promptly thereafter.

(5) The department shall implement this subdivision only to the extent consistent with federal medicaid law and the Medi-Cal State Plan, and only to the extent that the department determines that federal financial participation is available. In doing so, the department shall comply with any procedures instituted by the Health Care Financing Administration in connection with Sections 447.297(d)(3) and 447.298 of Title 42 of the Code of Federal Regulations.

(v) (1) For the 1993?94 payment adjustment year, each eligible hospital that remains in operation as of June 30, 1994, shall also be eligible to receive a supplemental lump-sum payment adjustment, which shall be payable as a result of the hospital being a disproportionate share hospital in operation as of that date.

(2) The availability of supplemental lump-sum payment adjustments under this subdivision shall be determined by the department as follows:

(A) The final maximum state disproportionate share hospital allotment for California under the provisions of applicable federal medicaid rules shall be identified for the 1994 federal fiscal year. This final allotment is two billion one hundred ninety-one million four hundred fifty-one thousand dollars ($2,191,451,000), as specified on page 22676 of Volume 59 of the Federal Register.

(B) The total amount of all per diem payment adjustment amounts under this section, whether paid or payable, that are applicable to the period October 1, 1993, through June 30, 1994, shall be determined. The applicability of the per diem payment adjustment amounts to this period of time shall be determined in accordance with federal medicaid rules, including Sections 447.297(d)(3) and 447.298 of Title 42 of the Code of Federal Regulations.

(C) The figure determined under subparagraph (B) shall be subtracted from the figure identified under subparagraph (A). If the remainder is a positive figure, supplemental lump-sum payment adjustments shall be made under this subdivision in accordance with paragraph (3).

(3) The amount of the supplemental lump-sum payment adjustment to each hospital shall be computed as follows:

(A) The projected total of all other payment adjustment amounts payable to each particular hospital under this section applicable to the 1993?94 payment adjustment year shall be determined. For each hospital, this figure shall be identical to the sum of the figures used for the same hospital in the calculations regarding transfer amounts under subdivision (h) of Section 14163 for the 1993?94 state fiscal year, not including the supplemental lump-sum payments described in this subdivision.

(B) The projected totals for all hospitals determined under subparagraph (A) shall be added together to determine an aggregate total. This aggregate total shall be identical to the aggregate figure for all hospitals used in the calculations regarding transfer amounts under subdivision (h) of Section 14163 for the 1993?94 state fiscal year, not including the supplemental lump-sum payments described in this subdivision.

(C) The figure determined for each hospital under subparagraph (A) shall be divided by the aggregate figure determined under subparagraph (B), yielding a percentage figure for each hospital.

(D) The percentage figure determined for each hospital under subparagraph (C) shall be multiplied by the positive remainder calculated under subparagraph (C) of paragraph (2).

(E) The product determined under subparagraph (D) for each hospital shall be the supplemental lump-sum payment adjustment amount payable to the particular hospital, which shall be payable because the facility is a disproportionate share hospital in operation as of June 30, 1994.

(4) The department shall make interim and final payments of the supplemental lump-sum payment adjustments to hospitals on or before October 31, 1994.

(5) The department shall implement this subdivision only to the extent consistent with federal medicaid law and the Medi-Cal State Plan, and only to the extent that the department determines that federal financial participation is available. In doing so, the department shall comply with any procedures instituted by the Health Care Financing Administration in connection with Sections 447.297(d)(3) and 447.298 of Title 42 of the Code of Federal Regulations.

(w) (1) For the 1994?95 payment adjustment year, each eligible hospital that remains in operation as of June 30, 1995, shall also be eligible to receive a supplemental lump-sum payment adjustment, which shall be payable as a result of the hospital being a disproportionate share hospital in operation as of that date.

(2) The availability of supplemental lump-sum payment adjustments under this subdivision shall be determined by the department as follows:

(A) The final maximum state disproportionate share hospital allotment for California under the provisions of applicable federal medicaid rules shall be identified for the 1995 federal fiscal year.

(B) The total amount of all per diem payment adjustment amounts under this section, whether paid or payable, that are applicable to the period October 1, 1994, through June 30, 1995, shall be determined. The applicability of the per diem payment adjustment amounts to this period of time shall be determined in accordance with federal medicaid rules, including Sections 447.297(d)(3) and 447.298 of Title 42 of the Code of Federal Regulations.

(C) The figure determined under subparagraph (B) shall be subtracted from the figure identified under subparagraph (A). If the remainder is a positive figure, supplemental lump-sum payment adjustments shall be made under this subdivision in accordance with paragraph (3).

(3) The amount of the supplemental lump-sum payment adjustment to each hospital shall be computed as follows:

(A) The projected total of all other payment adjustment amounts payable to each particular hospital under this section applicable to the 1994?95 payment adjustment year shall be determined. For each hospital, this figure shall be identical to the sum of the figures used for the same hospital in the calculations regarding transfer amounts under subdivision (h) of Section 14163 for the 1994?95 state fiscal year, not including the supplemental lump-sum payments described in this subdivision.

(B) The projected totals for all hospitals determined under subparagraph (A) shall be added together to determine an aggregate total. This aggregate total shall be identical to the aggregate figure for all hospitals used in the calculations regarding transfer amounts under subdivision (h) of Section 14163 for the 1994?95 state fiscal year, not including the supplemental lump-sum payments described in this subdivision.

(C) The figure determined for each hospital under subparagraph (A) shall be divided by the aggregate figure determined under subparagraph (B), yielding a percentage figure for each hospital.

(D) The percentage figure determined for each hospital under subparagraph (C) shall be multiplied by the positive remainder calculated under subparagraph (C) of paragraph (2).

(E) The product as so determined under subparagraph (D) for each hospital shall be the supplemental lump-sum payment adjustment amount payable to the particular hospital, which shall be payable because the facility is a disproportionate share hospital in operation as of June 30, 1995.

(4) The department shall make interim and final payments of the supplemental lump-sum payment adjustments to hospitals on or before October 31, 1995.

(5) The department shall implement this subdivision only to the extent consistent with federal medicaid law and the Medi-Cal State Plan, and only to the extent that the department determines that federal financial participation is available. In doing so, the department shall comply with any procedures instituted by the Health Care Financing Administration in connection with Sections 447.297(d)(3) and 447.298 of Title 42 of the Code of Federal Regulations.

(x) (1) With respect to per diem payment adjustments otherwise payable in connection with the period of July 1 through September 30 of the 1994?95 payment adjustment year, payment adjustment amounts shall be adjusted as described in paragraph (2).

(2) No per diem payment adjustment amounts shall be payable in connection with the period of July 1 through September 30 of the 1994?95 payment adjustment year. The Medi-Cal days of acute inpatient hospital service paid by or on behalf of the department that otherwise would have given rise to payment adjustment amounts with respect to this period of time shall not count toward the maximum limit set forth in paragraph (2) of subdivision (l).

(y) Notwithstanding any other provision of law, except subdivision (z), the payment adjustment program for the 1995?96 payment adjustment year shall be structured as set forth below.

(1) (A) The department shall, in the manner used for prior years, compute the projected total payment adjustment amounts for all eligible hospitals, by determining for each eligible hospital its total per diem composite amount and multiplying that figure by 80 percent of the hospital?s annualized Medi-Cal inpatient paid days.

(B) The products of the calculations under subparagraph (A) for all eligible hospitals shall be added together. The sum o



14105.982

(a) (1) The department may adopt emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 1 of Title 2 of the Government Code to specify a process for the preparation and issuance of any or all of the following:

(A) The tentative listing, as that term is used in paragraph (1) of subdivision (f) of Section 14105.98.

(B) The disproportionate share list, as that term is used in paragraphs (1) and (2) of subdivision (f) of Section 14105.98.

(C) Hospital-specific payment determinations pursuant to Section 14105.98.

(2) The process may include, but shall not be limited to, all of the following:

(A) Identification of the particular information to be prepared and issued.

(B) The opportunity for an affected hospital to review its individual hospital data elements.

(C) The timeframes for issuance and review of the items described in paragraph (1).

(D) The circumstances under which updated or corrected data may be accepted and used by the department.

(b) The initial adoption of the emergency regulations and one readoption of the initial regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. The initial emergency regulations and the first readoption of those regulations shall be exempt from review by the Office of Administrative Law. The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations, and shall remain in effect for no more than 180 days. Before adopting any emergency regulations pursuant to this section, the department shall seek input from representatives of the hospital industry, including, but not limited to, the California Healthcare Association.

(Added by Stats. 2000, Ch. 48, Sec. 2. Effective June 29, 2000.)



14105.985

(a) (1) Disproportionate share payment augmentation programs shall be maintained for eligible providers pursuant to Section 14087.5, 14088, 14089, 14093, or 14200.

(2) The department shall make payment augmentations directly to eligible providers.

(b) (1) Inpatient days provided by licensed hospitals to Medi-Cal beneficiaries under contract to managed care contractors who are contracting with the department under Section 14087.5, 14088, 14093, 14200, or 14490 shall be included in the department?s calculation of annualized Medi-Cal inpatient paid days for use in determining the hospital?s medicaid inpatient hospitalization rate under Section 14105.98.

(2) Managed care contractors subject to paragraph (1) shall report inpatient days subject to paragraph (1) to the department.

(c) Revenue for inpatient services provided for Medi-Cal beneficiaries received by hospitals under contract to managed care contractors who are contracting with the department under Section 14087.5, 14088, 14093, 14200, or 14490 shall be included in the percentage rate calculations for the determination of the low-income utilization rate under Section 14105.98.

(Added by Stats. 1992, Ch. 722, Sec. 107.5. Effective September 15, 1992.)



14105.986

(a) Any children?s hospital as defined in Section 10727 that holds a consolidated license issued pursuant to subparagraph (C) of paragraph (4) of subdivision (b) of Section 1250.8 of the Health and Safety Code may be evaluated for eligibility for payments under subdivision (c) of Section 14105.98 no earlier than January 1, 2000, using data related to all physical plants appearing on the consolidated license. For purposes of calculating the appropriate amount of the payment adjustment under subdivision (l) of Section 14105.98 for these children?s hospitals, the department shall use data relating only to the children?s hospital or any other physical plant appearing on the consolidated license which is not more than 15 miles from the children?s hospital and shall exclude data relating to any physical plant added to the consolidated license pursuant to subparagraph (C) of paragraph (4) of subdivision (b) of Section 1250.8 of the Health and Safety Code.

(b) The department shall not implement this section unless all of the following occur:

(1) Federal financial participation is available.

(2) The federal Health Care Financing Administration approves a state plan amendment to implement this section.

(3) All data necessary to complete the evaluations and calculations required by subdivision (a) are provided to the department from the same sources described in Section 14105.98 and in the approved state plan existing on July 1, 1998. In no event shall data directly provided by a children?s hospital be utilized for these evaluations and calculations.

(Added by Stats. 1998, Ch. 982, Sec. 2. Effective January 1, 1999.)



14105.99

(a) For purposes of this section, ?Attachment 4.19-A? means the Medi-Cal payment adjustment system for acute inpatient hospital services set forth in Attachment 4.19-A of the Medi-Cal State Plan which became effective on or about July 1, 1990.

(b) (1) It is the intent of the Legislature that the annual appropriation for, and distribution of, payments pursuant to Attachment 4.19-A shall be reduced as a result of the payment adjustment program set forth in Section 14105.98, but only when federal approval, as described in paragraph (2) of subdivision (d) of Section 14105.98, is gained for that payment adjustment program.

(2) When the payment adjustment program set forth in Section 14105.98 gains federal approval, Attachment 4.19-A shall become inoperative and any appropriated amount for Attachment 4.19-A that is unexpended shall revert to the Health Care Deposit Fund for use in support of the Medi-Cal program.

(Amended by Stats. 1991, Ch. 1046, Sec. 4. Effective October 14, 1991.)



14106

If a Medi-Cal provider negotiates a rate of payment for inpatient, outpatient, or ancillary services with a prepaid health plan under contract with the department pursuant to Chapter 8 (commencing with Section 14200) of this part which is lower than or equal to the lesser of reasonable costs, customary charges, or the schedule of maximum allowances, the rate shall not affect the director?s determination of reasonable costs, customary charges, or schedule of maximum allowances.

(Amended by Stats. 1982, Ch. 328, Sec. 27. Effective June 30, 1982.)



14106.2

Insofar as permitted by federal law, for purposes of determining the reasonable costs of any service reimbursable under the provisions of this chapter, or determining prospective per capita rates of payment or cost-basis reimbursement under Chapter 8 (commencing with Section 14200) or Chapter 8.7 (commencing with Section 14520), any gifts, grants, or endowments received by the provider of such services or prepaid health plan, and any income earned by the investment or deposit thereof, shall not be deducted from the operating costs of such provider or plan.

It is the intent of the Legislature, in enacting this section, to encourage philanthropic support of health facilities and other providers of services to Medi-Cal beneficiaries.

(Added by Stats. 1980, Ch. 887, Sec. 2.)



14106.6

The director shall establish and update annually a rate schedule of reimbursement for paramedic services which provides reimbursement based upon reasonable cost standards of the department.

Notwithstanding any other provision of law, and to the extent federal financial participation is available, any city, county, or special district providing paramedic services as set forth in subdivision (s) of Section 14132, shall reimburse the Health Care Deposit Fund for the state costs of paying such medical claims. Funds allocated to the county from the County Health Services Fund pursuant to Part 4.5 (commencing with Section 16700) of Division 9 of the Welfare and Institutions Code may be utilized by the county or city to make such reimbursement. Nothing in this chapter shall be construed to require a city, county, or special district providing, or contracting for, paramedic services as part of a program established under Article 3 (commencing with Section 1480) of Chapter 2.5 of Division 2 of the Health and Safety Code, to seek Medi-Cal reimbursement for services rendered to eligible Medi-Cal recipients.

This section shall be in effect only to the extent federal financial participation is available.

(Added by Stats. 1980, Ch. 1322, Sec. 2. Effective September 30, 1980.)



14107

(a) Any person, including any applicant or provider as defined in Section 14043.1, or billing agent, as defined in Section 14040.1, who engages in any of the activities identified in subdivision (b) is punishable by imprisonment as set forth in subdivisions (c) , (d), and (e), by a fine not exceeding three times the amount of the fraud or improper reimbursement or value of the scheme or artifice, or by both this fine and imprisonment.

(b) The following activities are subject to subdivision (a):

(1) A person, with intent to defraud, presents for allowance or payment any false or fraudulent claim for furnishing services or merchandise under this chapter or Chapter 8 (commencing with Section 14200).

(2) A person knowingly submits false information for the purpose of obtaining greater compensation than that to which he or she is legally entitled for furnishing services or merchandise under this chapter or Chapter 8 (commencing with Section 14200).

(3) A person knowingly submits false information for the purpose of obtaining authorization for furnishing services or merchandise under this chapter or Chapter 8 (commencing with Section 14200).

(4) A person knowingly and willfully executes, or attempts to execute, a scheme or artifice to do either of the following:

(A) Defraud the Medi-Cal program or any other health care program administered by the department or its agents or contractors.

(B) Obtain, by means of false or fraudulent pretenses, representations, or promises, any of the money or property owned by, or under the custody or control of, the Medi-Cal program or any other health care program administered by the department or its agents or contractors, in connection with the delivery of or payment for health care benefits, services, goods, supplies, or merchandise.

(c) A violation of subdivision (a) is punishable by imprisonment in a county jail, or in the state prison for two, three, or five years.

(d) If the execution of a scheme or artifice to defraud as defined in paragraph (4) of subdivision (b) is committed under circumstances likely to cause or that do cause two or more persons great bodily injury, as defined in Section 12022.7 of the Penal Code, or serious bodily injury, as defined in paragraph (4) of subdivision (f) of Section 243 of the Penal Code, a term of four years, in addition and consecutive to the term of imprisonment imposed in subdivision (c), shall be imposed for each person who suffers great bodily injury or serious bodily injury.

The additional terms provided in this subdivision shall not be imposed unless the facts showing the circumstances that were likely to cause or that did cause great bodily injury or serious bodily injury to two or more persons are charged in the accusatory pleading and admitted or found to be true by the trier of fact.

(e) If the execution of a scheme or artifice to defraud, as defined in paragraph (4) of subdivision (b) results in a death which constitutes a second degree murder, as defined in Section 189 of the Penal Code, the offense shall be punishable, upon conviction, pursuant to subdivision (a) of Section 190 of the Penal Code.

(f) Any person, including an applicant or provider as defined in Section 14043.1, or billing agent, as defined in Section 14040.1, who has engaged in any of the activities subject to fine or imprisonment under this section, shall be subject to the asset forfeiture provisions for criminal profiteering.

(g) Pursuant to Section 923 of the Penal Code, the Attorney General may convene a grand jury to investigate and indict for any of the activities subject to fine, imprisonment, or asset forfeiture under this section.

(h) The enforcement remedies provided under this section are not exclusive and shall not preclude the use of any other criminal or civil remedy. However, an act or omission punishable in different ways by this section and other provisions of law shall not be punished under more than one provision, but the penalty to be imposed shall be determined as set forth in Section 654 of the Penal Code.

(Amended by Stats. 2000, Ch. 322, Sec. 27. Effective January 1, 2001.)



14107.1

Any provider on whose behalf improper claims are submitted for authorization or payment under this chapter may be required to submit all such claims over the provider?s own signature for whatever time period the department determines appropriate.

(Added by Stats. 1976, Ch. 965.)



14107.11

(a) Upon receipt of a credible allegation of fraud as defined in subdivision (d) and for which an investigation is pending under the Medi-Cal program against a provider as defined in Section 14043.1, or the commencement of a suspension under Section 14123, the provider shall be temporarily placed under payment suspension, unless it is determined there is a good cause exception, as defined in subdivision (g), not to suspend the payments or to suspend them only in part, and the department may do any of the following:

(1) Collect any Medi-Cal program overpayment identified through an audit or examination, or any portion thereof from any provider. Notwithstanding Section 100171 of the Health and Safety Code, a provider may appeal the collection of overpayments under this section pursuant to procedures established in Article 5.3 (commencing with Section 14170). Overpayments collected under this section shall not be returned to the provider during the pendency of any appeal and may be offset to satisfy audit or appeal findings if the findings are against the provider. Overpayments will be returned to a provider with interest if findings are in favor of the provider.

(2) Give notification of the payment suspension for any goods, services, supplies, or merchandise, or any portion thereof. The department shall notify the provider within five days of any payment suspension under this section. The department may delay notification to the provider by 30 days if it is requested to do so in writing by any law enforcement agency, which may be renewed in writing up to two times and in no event may exceed 90 days. The notice to the provider shall do all of the following:

(A) State that the payment suspension is being imposed in accordance with this subdivision and that the payment suspension is for a temporary period and will not continue if it is determined that no credible allegation of fraud remains against the provider or when legal proceedings relating to the allegation are complete.

(B) Cite the circumstances under which the payment suspension will be terminated.

(C) Specify, when appropriate, the type or types of claims for which payment is being suspended.

(D) Inform the provider of the right to submit written evidence that would be admissible under the administrative adjudication provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, for consideration by the department.

(b) Notwithstanding Section 100171 of the Health and Safety Code, a provider may appeal a payment suspension pursuant to Section 14043.65. Payments suspended under this section shall not be returned to the provider during the pendency of any appeal and may be offset to satisfy audit or appeal findings.

(c) A payment suspension may be lifted when a resolution of an investigation for fraud or abuse occurs as defined in subdivision (p) of Section 14043.1.

(d) An allegation of fraud shall be considered credible if it exhibits indicia of reliability as recognized by state or federal courts or by other law sufficient to meet the constitutional prerequisite to a law enforcement search or seizure of comparable business assets. The department shall carefully consider the allegations, facts, data, and evidence with the same thoroughness as a state or federal court would use in approving a warrant for a search or seizure.

(e) (1) On a quarterly basis, the Department of Justice, and any other law enforcement agency that has accepted referrals for investigation from the department, shall submit a report to the department listing each referral and stating whether the referral continues to be under investigation and whether it involves a credible allegation of fraud. If the Department of Justice or a law enforcement agency fails to submit a report under this subdivision, the department may request the report from the Department of Justice or the law enforcement agency on no more than a quarterly basis. The Department of Justice or the law enforcement agency, as applicable, shall provide the report within 30 days of the request.

(2) Notwithstanding paragraph (1), no quarterly report shall be required from a law enforcement agency, unless that law enforcement agency has either received a referral from the department or reported an open case to the department and has not yet reported rejection or closure of that referral or open case.

(f) A report, request, or notification submitted under this section shall be exempt from the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code). These records may be disclosed to law enforcement agencies or other government entities that execute an agreement conforming to subdivision (e) of Section 6254.5 of the Government Code.

(g) For purposes of this section, all of the following apply:

(1) ?Provider? has the same meaning as that term is defined in Section 14043.1.

(2) ?Good cause exception? means a reason determined by the department that falls under Section 455.23(e) or (f) of Title 42 of the Code of Federal Regulations.

(3) ?Law enforcement agency? includes any agency employing peace officers, as defined in Chapter 4.5 (commencing with Section 830) of Title 3 of Part 2 of the Penal Code.

(h) The director may, in consultation with interested parties, adopt regulations to implement this section as necessary. These regulations may be adopted as emergency regulations in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) and the adoption of the regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. The director shall transmit these emergency regulations directly to the Secretary of State for filing and the regulations shall become effective immediately upon filing. Upon completion of the formal regulation adoption process and prior to the expiration of the 120-day duration period of emergency regulations, the director shall transmit directly to the Secretary of State the adopted regulations, the rulemaking file, and the certification of compliance as required by subdivision (e) of Section 11346.1 of the Government Code.

(Amended by Stats. 2012, Ch. 797, Sec. 24. Effective January 1, 2013.)



14107.12

(a) The Department of Justice may pay, pursuant to subdivision (d), from funds recovered by the Department of Justice, and only to the extent that the money may be used for this purpose, a reward to any person who furnishes information leading to the recovery of not less than one hundred dollars ($100) of public funds paid for services or goods rendered under the Medi-Cal program due to an act or omission by a individual or entity from which recovery is sought and that is the basis of a conviction of a Medi-Cal provider of services or goods in violation of any statutory criminal prohibition within the jurisdiction of the Bureau of Medi-Cal Fraud and Elder Abuse pursuant to Section 12528 of the Government Code.

(b) No reward shall be paid for information under this section unless the information relates to the specific activities of a specific individual or entity, and specifies the time period during which the prohibited activities occurred.

(c) No reward shall be paid under this section to a federal, state, or local public employee or any individual contracting with a state or local agency for information discovered by the employee during the course of his or her duties as a federal, state, or local agency employee or pursuant to a contract with that agency.

(d) The amount of a reward under this section shall be determined by the Department of Justice, and shall not exceed 10 percent of the restitution recovered or one thousand dollars ($1,000), whichever is less. No reward shall be paid until all recoverable funds have been collected from the individual or entity convicted of a violation of statutory prohibitions listed in subdivision (a).

(e) A determination by the Department of Justice of the eligibility of an individual to receive a reward, the amount and appropriateness of a reward under this section, and the timing of the payment of the reward shall be deemed to be final and shall not be subject to administrative appeal or judicial review.

(f) Subject to subdivision (g), payments made under authority of this section shall be disregarded for purposes of determining eligibility for any Medi-Cal program, for the CalWORKs program, for CalFresh, for the County Medical Services Program, and for any other means-tested public benefit program for which California has authority to establish the rules for determining eligibility.

(g) The income disregard described in subdivision (f) shall not be effective, with respect to an identified program, until the first day of the third month from the month in which any necessary federal approval is obtained. The income disregard provided for in subdivision (f) shall only be implemented to the extent that federal financial participation is obtained.

(Amended by Stats. 2011, Ch. 227, Sec. 62. Effective January 1, 2012.)



14107.13

(a) (1) The department, in conjunction with the Department of Justice, shall identify those areas of the fee-for-service Medi-Cal program that are at greatest risk of fraud or abuse.

(2) In an effort to curb the fraud and abuse, the department shall do one or both of the following:

(A) Request confirmation of service from beneficiaries that services or goods were actually received.

(B) Request confirmation of service from referring and rendering providers that the referring providers actually authorized and the rendering providers actually delivered services or goods underlying claims for reimbursement.

(3) For purposes of this section, ?areas? includes, but is not limited to, provider types, services, aid code categories, and geographic areas.

(b) For any fee-for-service benefit, the department shall provide a notice to confirm service to the following:

(1) The recipient of the benefits.

(A) Notices under this paragraph shall be provided no more frequently than once per calendar month and shall detail all benefits reportedly received that are relevant to the suspected fraudulent or abusive activity identified in paragraph (1) of subdivision (a).

(B) Notwithstanding subparagraph (A), a notice shall not be provided to a beneficiary who has not received benefits that are relevant to the suspected fraudulent or abusive activity identified in paragraph (1) of subdivision (a).

(2) The referring and rendering providers of benefits.

(A) Notices under this paragraph shall be provided no more frequently than one per calendar month and shall detail all referrals for benefits and all benefits rendered that are relevant to the suspected fraudulent or abusive activity identified in paragraph (1) of subdivision (a).

(B) Notwithstanding subparagraph (A), a notice shall not be sent to a provider who has made no referrals for benefits nor rendered benefits that are relevant to the suspected fraudulent or abusive activity identified in paragraph (1) of subdivision (a).

(C) Notwithstanding subparagraph (A), a notice shall not be sent to a provider who receives a remittance advice from the state.

(D) Subject to subdivision (e), notices under this paragraph shall be sent to the provider?s mailing address, facsimile number, or electronic mail address, of record with the appropriate licensing agency.

(c) The notices required by this section shall be sent for as long as the department, in conjunction with the Department of Justice, deems it necessary for fraud control purposes.

(d) The notices required by this section shall be adopted jointly by the department and the Department of Justice.

(e) The notices required by this section shall be transmitted electronically, via facsimile, or by mail, whichever is most cost-effective, practicable, and consistent with state and federal privacy laws and regulations.

(f) Notices sent to beneficiaries pursuant to paragraph (1) of subdivision (b) shall comply with the Medi-Cal threshold language requirements that apply to Medi-Cal managed care plans.

(Added by Stats. 2004, Ch. 394, Sec. 1. Effective January 1, 2005.)



14107.2

(a) Any person who solicits or receives any remuneration, including, but not restricted to, any kickback, bribe, or rebate, directly or indirectly, overtly or covertly, in cash or in valuable consideration of any kind, either:

(1) In return for the referral, or promised referral, of any individual to a person for the furnishing or arranging for the furnishing of any service or merchandise for which payment may be made, in whole or in part, under this chapter or Chapter 8 (commencing with Section 14200); or

(2) In return for the purchasing, leasing, ordering, or arranging for or recommending the purchasing, leasing, or ordering of any goods, facility, service or merchandise for which payment may be made, in whole or in part, under this chapter or Chapter 8 (commencing with Section 14200), is punishable upon a first conviction by imprisonment in a county jail for not longer than one year or imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by a fine not exceeding ten thousand dollars ($10,000), or by both that imprisonment and fine. A second or subsequent conviction shall be punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(b) Any person who offers or pays any remuneration, including, but not restricted to, any kickback, bribe, or rebate, directly or indirectly, overtly or covertly, in cash or in valuable consideration of any kind, either:

(1) To refer any individual to a person for the furnishing or arranging for furnishing of any service or merchandise for which payment may be made, in whole or in part, under this chapter or Chapter 8 (commencing with Section 14200); or

(2) To purchase, lease, order, or arrange for or recommend the purchasing, leasing, or ordering of any goods, facility, service, or merchandise for which payment may be made, in whole or in part, under this chapter or Chapter 8 (commencing with Section 14200), is punishable upon a first conviction by imprisonment in a county jail for not longer than one year or pursuant to subdivision (h) of Section 1170 of the Penal Code, or by a fine not exceeding ten thousand dollars ($10,000), or by both that imprisonment and fine. A second or subsequent conviction shall be punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(c) Subdivisions (a) and (b) shall not apply to the following:

(1) Any amount paid by an employer to an employee, who has a bona fide employment relationship with that employer, for employment with provision of covered items or services.

(2) A discount or other reduction in price obtained by a provider of services or other entity under this chapter or Chapter 8 (commencing with Section 14200), if the reduction in price is properly disclosed and reflected in the costs claimed or charges made by the provider or entity under this chapter or Chapter 8 (commencing with Section 14200). This paragraph shall not apply to consultant pharmaceutical services rendered to nursing facilities nor to all categories of intermediate care facilities for the developmentally disabled.

(3) The practices or transactions between a federally qualified health center, as defined in Section 1396d(l)(2)(B) of Title 42 of the United States Code, and any individual or entity shall be permitted only to the extent sanctioned or permitted by federal law.

(4) The provision of nonmonetary remuneration in the form of hardware, software, or information technology and training services, as described in subsections (x) and (y) of Section 1001.952 of Title 42 of the Code of Federal Regulations, as amended October 4, 2007, as published in the Federal Register (72 Fed. Reg. 56631, 56644), and subsequently amended versions.

(d) For purposes of this section, ?kickback? means a rebate or anything of value or advantage, present or prospective, or any promise or undertaking to give any rebate or thing of value or advantage, with a corrupt intent to unlawfully influence the person to whom it is given in actions undertaken by that person in his or her public, professional, or official capacity.

(e) The enforcement remedies provided under this section are not exclusive and shall not preclude the use of any other criminal or civil remedy.

(Amended by Stats. 2011, Ch. 15, Sec. 630. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



14107.3

Any person who knowingly and willfully charges, solicits, accepts, or receives, in addition to any amount payable under this chapter, any gift, money, contribution, donation, or other consideration as a precondition to providing services or merchandise to a Medi-Cal beneficiary for any service or merchandise in the Medi-Cal program?s scope of benefits in addition to a claim submitted to the Medi-Cal program under this chapter or Chapter 8 (commencing with Section 14200), except either:

(1) To collect payments due under a contractual or legal entitlement pursuant to subdivision (b) of Section 14000; or

(2) To bill a long-term care patient or representative for the amount of the patient?s share of the cost; or

(3) As provided under Section 14019.3, is punishable upon a first conviction by imprisonment in the county jail for not longer than one year or pursuant to subdivision (h) of Section 1170 of the Penal Code, or by a fine not to exceed ten thousand dollars ($10,000), or both such imprisonment and fine. A second or subsequent conviction shall be punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code.

(Amended by Stats. 2011, Ch. 15, Sec. 631. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



14107.4

(a) Any person who, with the intent to defraud, certifies as true and correct any cost report, submitted by a hospital to a state agency for reimbursement pursuant to Section 14170, who knowingly fails to disclose in writing on the cost report any significant beneficial interest, as defined in subdivision (d), which the owners of the provider, or members of the provider governing board, or employees of the provider, or independent contractor of the provider, have in the contractors or vendors to the providers, is guilty of a public offense.

(b) Any person who, with the intent to defraud, knowingly causes any material false information to be included in any cost report submitted by a hospital to a state agency for reimbursement pursuant to Section 14170 shall be guilty of an offense punishable by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code, or by a fine not exceeding ten thousand dollars ($10,000), or by a fine and imprisonment, or by imprisonment in the county jail not exceeding one year, or by a fine not exceeding five thousand dollars ($5,000), or by both a fine and imprisonment.

(c) The provider?s chief executive officer shall certify that any cost report submitted by a hospital to a state agency for reimbursement pursuant to Section 14170 shall be true and correct. In the case of a hospital which is operated as a unit of a coordinated group of health facilities and under common management, either the hospital?s chief executive officer or administrator, or the chief financial officer of the operating region of which the hospital is a part, shall certify to the accuracy of the report.

(d) As used in this section, ?significant beneficial interest? means any financial interest that is equal to or greater than twenty-five thousand dollars ($25,000) of ownership interest or 5 percent of the whole ownership or any other contractual or compensatory arrangement with vendors or contractors or immediate family members of vendors or contractors. ?Immediate family? means spouse, son, daughter, father, mother, father-in-law, mother-in-law, daughter-in-law, or son-in-law. Interests held by these persons specified in subdivision (a) and members of these person?s immediate family should be combined and included as a single interest.

(e) Any person who violates the provisions of subdivision (a) is punishable by imprisonment in the county jail for a period not to exceed one year or pursuant to subdivision (h) of Section 1170 of the Penal Code, or by fine not to exceed five thousand dollars ($5,000), or by both such fine and imprisonment.

(Amended by Stats. 2011, Ch. 15, Sec. 632. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)



14107.5

(a) The department may, pursuant to regulations adopted pursuant to subdivision (b), rescind the privileges of a provider of durable medical equipment or incontinence supplies who fails to satisfy the requirements of this section to bill and receive payment for services provided under this chapter.

(b) The department shall adopt regulations to define the specific causes for which the authority of a Medi-Cal provider of durable medical equipment or incontinence supplies to bill and receive payment for services provided under this chapter may be rescinded for violation of this section.

(c) The department shall not rescind the authority of a Medi-Cal provider of durable medical equipment or incontinence supplies to bill and receive payment under this chapter without a prior hearing, unless any of the following conditions exist:

(1) The provider has failed to provide material information to the department pursuant to Section 14125.8.

(2) The provider has knowingly furnished false information on any application for provider enrollment.

(3) The provider has knowingly filed false claims for reimbursement under this chapter.

(Added by Stats. 1991, Ch. 560, Sec. 3.)



14108

Any developmentally disabled recipient under this chapter receiving care in a nursing facility or any category of intermediate care facility for the developmentally disabled is entitled as a part of the therapeutic and rehabilitative program, to be temporarily absent from the facilities. The State Department of Health Services shall, with consultation from the State Department of Developmental Services, adopt regulations establishing the periods of time and conditions under which temporary absences shall be permitted. The regulations shall require that absences be in accordance with an individual program plan and provide for absences due to hospitalization for an acute condition. The limits on temporary leaves of absence established by the Department of Health Services by regulation shall not be less than 30 days per year.

During these temporary absences the State Department of Health Services shall reimburse the facility for the cost of maintaining the vacant accommodations at a rate determined by the department which shall be less than the regular rate.

(Amended by Stats. 1990, Ch. 1329, Sec. 18. Effective September 26, 1990.)



14108.1

Any recipient receiving care in a nursing facility under this chapter, as part of a certified special treatment program for persons with mental illnesses, or as a part of a mental health therapeutic and rehabilitative program approved and certified by a local mental health director, is entitled to be temporarily absent from those facilities. The department may develop regulations establishing the periods of time and conditions under which temporary absences shall be permitted. These regulations shall require that absences be in accordance with an individual patient care plan and also provide for absences due to hospitalization for an acute condition. The limits on temporary leaves of absence established by the department by regulation shall not be less than 30 days per year.

During these temporary absences, the department shall reimburse the facility for the cost of maintaining the vacant accommodations at a rate to be determined by the department which shall be less than the normal reimbursement rate.

(Amended by Stats. 2012, Ch. 34, Sec. 226. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34.)



14108.2

Except as provided by Section 14108 and Section 14108.1, any recipient of services under this chapter who is residing in a long-term care facility shall be permitted to be temporarily absent from such facilities for up to 18 days per year, not including days of bed hold for acute hospitalization. The department may approve additional days of leave on an individual basis, not to exceed 12 days per year, exclusive of days of bed hold for acute hospitalization.

All such leaves of absence shall be in accordance with an individual patient care plan as approved by the attending physician. The director shall adopt regulations establishing the conditions under which additional leave days shall be authorized. The director may establish reasonable limits on the duration of any period of absence.

(Added by Stats. 1982, Ch. 857, Sec. 1.)



14109

In determining the medical needs of any person eligible under this chapter, and the amount of health care such person is entitled to receive, the department shall include the cost of any deductibles or, cost sharing or similar charge imposed in connection with benefits to which such person may be entitled under the federal program of health insurance for the aged and disabled, except that for those individuals 65 years of age or over, who prior to July 1, 1973, were ineligible under the federal program of health insurance for the aged, the director may include such costs.

(Amended by Stats. 1973, Ch. 1216.)



14109.5

Notwithstanding the provisions of Section 14109, effective January 1, 1982, the reimbursement rate for costs specified in Section 14109 for all services, including, but not limited to, hospital inpatient services, shall, to the extent feasible, not exceed the reimbursement rate for similar services established under this chapter. For purposes of this section, effective October 1, 1992, the reimbursement rates established under this chapter for hospital inpatient services shall be no greater than the amounts paid by the Medicare program for similar services.

The fiscal intermediary shall expedite the implementation of any change order resulting only from this section. The department shall provide sufficient funding for any such change order to enable the fiscal intermediary to implement such change order expeditiously and to not have to divert staff or other resources from existing contract tasks, including but not limited to those resources dedicated to the implementation of all other change orders.

(Amended by Stats. 1992, Ch. 722, Sec. 108. Effective September 15, 1992.)



14109.6

Notwithstanding Section 14109, effective September 1, 1997, and pursuant to Section 1396a(n) of Title 42 of the United States Code, as amended by Section 4714 of the federal Balanced Budget Act of 1997, the reimbursement rate for costs specified in Section 14109 for all services, including, but not limited to, hospital inpatient services, shall, to the extent feasible, not exceed the reimbursement rate for similar services established under this chapter. Effective for dates of service on or after September 1, 1997, the reimbursement rates established under this chapter for hospital inpatient services shall be no greater than the amounts paid by the Medicare program for similar services. Notwithstanding the provisions of this section, Section 14109.5 shall remain in effect for dates of service prior to September 1, 1997. It is the intent of the Legislature that regulations and the amendments to the medicaid state plan previously adopted pursuant to Section 14109.5 shall remain in effect for purposes of this section until amended or otherwise modified by the department.

(Added by Stats. 1997, Ch. 294, Sec. 70. Effective August 18, 1997.)



14110

No payment for care or services shall be made under Medi-Cal to a medical or health care facility unless it has been certified by the department for participation, and it meets one of the following:

(a) It is licensed by the department.

(b) It is licensed by a comparable agency in another state.

(c) It is exempt from licensure.

(d) It is operated by the Regents of the University of California.

(e) It meets the utilization review plan criteria for certification or is certified as an institutional provider of services under Title XVIII of the Federal Social Security Act and regulations issued thereunder.

Nothing in this section shall preclude payments for care for aged patients in medical facilities or institutions operated or licensed by the department, or the State Department of State Hospitals, State Department of Developmental Services, State Department of Social Services, or Department of Rehabilitation.

The department shall certify facilities licensed pursuant to subdivision (e) of Section 1250 of the Health and Safety Code for participation in the program within 30 calendar days of receipt of a complete application or date of licensure, whichever is greater, if the facility meets all the requirements for certification. The department for claims purposes only, shall enroll facilities which meet all certification requirements within 30 calendar days of the date of certification or 60 calendar days of licensure, whichever is greater.

(Amended by Stats. 2012, Ch. 440, Sec. 79. Effective September 22, 2012.)



14110.05

(a) The department shall ensure that nursing facility applicants have access to assistance in identifying and securing the information necessary to complete the Medi-Cal application and to make the eligibility determination.

(b) The department shall ensure that Medi-Cal applications for nursing facility residents are processed in a timely manner in accordance with state and federal laws and regulations.

(Added by Stats. 1992, Ch. 84, Sec. 3. Effective January 1, 1993.)



14110.1

Medi-Cal reimbursements for long-term care in any hospital shall be at a rate not to exceed the maximum rate paid for long-term care in nursing facilities which are distinct parts of acute care hospitals, except for patients whose medical or nursing needs exceed the level of care provided in nursing facilities.

(Amended by Stats. 1989, Ch. 731, Sec. 13.)



14110.15

(a) The department shall develop, collect, and maintain, in an electronic format, all data elements in the minimum data set specified by the federal government. The data base shall incorporate the data required for preadmission screening and annual resident reviews, and Medi-Cal treatment authorization requests. The department shall make the format of this new data base available to the public.

(b) All skilled nursing facilities and nursing facilities required by federal law to complete the minimum data set form shall provide the data to the department in a manner and form prescribed by the director. The director may require that the submission of that data shall be in an electronic format.

(c) The department shall design the minimum data set data base in a manner that maintains resident confidentiality and that allows the use of the data by other authorized state agencies, including, but not limited to, the Office of Statewide Health Planning and Development. To the extent possible, those other state agencies shall obtain the minimum data set and preadmission screening and annual resident review data from the department?s database established and maintained pursuant to this section.

(d) To the fullest extent possible, the department shall use the minimum data set database to meet the requirements of the current treatment authorization request review process and shall automate use of the minimum data set information for that purpose.

(e) This section shall not be construed to prohibit the department or any other state agency from requiring additional information that is not available from the minimum data set database in order to meet other data needs.

(f) The department shall implement this section no later than the date specified by the federal government for facility completion of automation of the minimum data set data. The department shall, within a reasonable time, make necessary system changes to begin the use of the automated minimum data set data to meet its treatment authorization and preadmission screening and annual resident review data requirements. To the fullest extent possible, these system changes shall be anticipated and commenced in advance of the federal government?s final implementation date.

(g) The system shall be developed and implemented in consultation with representatives of the long-term care industry and other interested parties, such as physicians and other health care professionals.

(h) The department shall implement the development of the minimum data set database only if federal funds are available for that purpose. Development of the data system applications for use of the automated minimum data set database by the department are subject to federal approval and federal financial participation for the affected systems.

(Amended by Stats. 2012, Ch. 34, Sec. 227. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34.)



14110.2

The director shall, unless precluded by federal law or regulation, amend the state plan under Title XIX of the Social Security Act to conform to the policy directions and budgetary decisions of the Legislature, as reflected in the Budget Act for each fiscal year.

(Added by Stats. 1982, Ch. 328, Sec. 29. Effective June 30, 1982.)



14110.3

Until the Secretary of Health, Education and Welfare establishes, by regulation, standards in accordance with Title XIX of the Federal Social Security Act for intermediate care facilities, there shall be no requirement for the provision of intermediate care in nursing homes; however, a nursing home may elect to waive the provisions of this section and voluntarily apply to the department to provide intermediate care in its facility.

(Added by Stats. 1976, Ch. 504.)



14110.4

(a) All laundry services for all apparel, linen, garments, towels, and hospital gowns shall be provided by a nursing facility or any category of intermediate care facility for the developmentally disabled at no cost to a recipient under this chapter. These laundry services shall be considered as part of the basic care provided by the facility under the daily rate provided for pursuant to this chapter. The director shall, if necessary, adjust the daily rate to provide for the costs of these services. A facility may, however, charge the patient a fee to provide special drycleaning or treatment for a garment needing this care, when the garment is owned by the patient and when the regular laundry service is not appropriate.

(b) A facility shall provide a periodic hair trim as part of its care for all patients who are recipients under this chapter. This service shall be included as part of the daily rate provided for pursuant to this chapter. The director shall, if necessary, adjust the daily rate to provide for the costs of these services. A facility may, however, charge a fee for beauty shop services for patients who request special treatments or styling of their hair.

(c) The director shall seek all federal funds available for implementation of this section.

(Amended by Stats. 1990, Ch. 1329, Sec. 19. Effective September 26, 1990.)



14110.5

Effective January 1, 1977, no payment for any prescription ophthalmic device shall be made under Medi-Cal if that device does not meet the standards adopted by the department, the State Board of Optometry or the Division of Licensing of the Medical Board of California under Section 2541.3 of the Business and Professions Code.

(Amended by Stats. 1995, Ch. 279, Sec. 26. Effective January 1, 1996.)



14110.55

For the purposes of the pilot program established under Section 14495.10, or, if Section 14495.10 is repealed and replaced by Section 14132.20, then under the program implemented pursuant to Section 14132.20, the department shall develop a reimbursement rate for continuous skilled nursing care services provided by a participating health facility to developmentally disabled individuals who meet the federal waiver eligibility criteria or Medi-Cal State Plan amendment criteria. The reimbursement rate shall be determined in accordance with a methodology that shall be developed by the department. The department may elect to establish individual patient-specific rates.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 41. Effective July 28, 2009.)



14110.6

(a) The director shall adopt regulations, establishing payment rates for nursing facilities, intermediate care facilities/developmentally disabled, and intermediate care facilities/developmentally disabled-habilitative as defined in Section 1250 of the Health and Safety Code, which are sufficient to provide an increase of one dollar and ninety-six cents ($1.96) per patient day for patients receiving skilled nursing services, one dollar and fifty-eight cents ($1.58) per patient day, for patients receiving intermediate care services, two dollars and twenty-nine cents ($2.29) per patient day for intermediate care facilities/developmentally disabled patients, to be used for wage increases and benefits to all employees, except a licensed nursing home administrator or an administrator-in-training and two dollars and thirty-five cents ($2.35) per patient day for intermediate care facilities/developmentally disabled-habilitative patients in facilities with 4 to 6 beds, and one dollar and ninety-eight cents ($1.98) per patient day for intermediate care facilities/developmentally disabled-habilitative patients in facilities with 7 to 15 beds, to be used for wage increases and benefits to all direct care staff. However, if either (1) the entry level wages of the lowest paid nonadministrative employee of a nursing facility, intermediate care facility/developmentally disabled, or intermediate care facility/developmentally disabled-habilitative, exceeds six dollars ($6) per hour as of August 1, 1984; or (2) upon the election of a county board of supervisors, for any nursing facility, intermediate care facility/developmentally disabled, or intermediate care facility/developmentally disabled-habilitative, which is operated by a county, the funds received pursuant to regulations adopted pursuant to this section shall be used solely for labor costs directly related to providing patient care services in order to meet patients? needs including the uses of funds provided for under subdivision (d) of Section 14110.7. Any increase in wages and benefits required by this section shall be in addition to any future mandatory increases required by federal or state law. The rate shall provide funding for the portion of additional costs necessary to implement the wage and benefit increase required by this section attributable to Medi-Cal patients. The portion of those additional costs shall be the same as the ratio of Medi-Cal patients to the total number of patients in the facility. These regulations shall be adopted, effective March 15, 1985, for skilled nursing facilities, intermediate care facilities, and intermediate care facilities/developmentally disabled, and by October 1, 1985, for intermediate care facilities/developmentally disabled-habilitative. Commencing October 1, 1990, these requirements shall become operative for nursing facilities.

(b) Each nursing facility or intermediate care facility/developmentally disabled, or, for the period prior to October 1, 1990, each skilled nursing facility or intermediate care facility, shall certify all of the following:

(1) All employees, except a licensed nursing home administrator or an administrator-in-training of a licensed nursing home, shall receive at least the prevailing federal or state minimum wage rate plus the average hourly wage increase established pursuant to Chapter 19 of the Statutes of 1978, and this section.

(2) All employees of the facility, except a licensed administrator or administrator-in-training, shall be paid not less than the sum of the employee?s actual rate of pay as of the effective date of the Medi-Cal rate increase provided for under Section 14110.7 plus the amount of the adjustment specified pursuant to this section, or not less than the applicable agreed to rate plus the amount of the adjustment, whichever is greater.

(3) Any wage increase required pursuant to Section 1268.5 of the Health and Safety Code, is in addition to any minimum wages provided in this section.

(4) For purposes of determining the amount of Medi-Cal funds to be distributed for employee wages and benefits, the total Medi-Cal patient days recorded by the facility in the month of December 1983 shall be multiplied by the amount per patient day specified in subdivision (a) plus the amount provided by Chapter 19 of the Statutes of 1978. The new wage levels shall be determined by dividing the Medi-Cal funds received by the nonovertime hours worked by covered employees in December 1983, plus any adjustments due to additional employees as specified in Section 14110.7 and adjustments to reflect employee benefit allowances.

(c) Each intermediate care facility/developmentally disabled-habilitative shall certify all of the following:

(1) All direct care staff, as defined in the department?s regulations developed pursuant to Section 1267.7 of the Health and Safety Code, shall receive at least the prevailing federal or state minimum wage plus the average hourly wage increase pursuant to this section.

(2) For purposes of determining the amount of Medi-Cal funds to be distributed for intermediate care facilities/developmentally disabled-habilitative for employee wages and benefits, the total Medi-Cal patient days in the month of December 1984, shall be multiplied by the amount per patient day specified in subdivision (a). The new wage level shall be determined by dividing the Medi-Cal funds received by the nonovertime hours by covered direct care employees in December 1984, and adjustments to reflect employee benefit allowances.

(d) The director shall order the inspection of relevant payroll and personnel records of facilities which are reimbursed for Medi-Cal patients under the rate of reimbursement established pursuant to subdivision (a) to ensure that the wage and benefit increases provided for have been implemented.

(e) The department shall, commencing August 1, 1999, increase the Medi-Cal reimbursement for level A and level B nursing facilities solely to provide funds for salaries, wages, and benefits increases for direct care staff. For the purposes of this subdivision, ?direct care staff? means registered nurses, licensed vocational nurses, and nurse assistants, who provide direct patient care. The amount of funds to be provided to each level A and level B facility pursuant to this subdivision shall be calculated on a per patient day basis, and shall be added to the per diem rate paid to each facility. The amount of funds provided under this subdivision to each nursing facility peer group shall be published in a Medi-Cal provider bulletin. Level A and level B facilities shall compensate their registered nurses, licensed vocational nurses, and nurse assistants that portion of the rate increase provided under this subdivision in the form of salaries, wages, and benefits increases for their direct care staff. The total amount to be passed through by each facility shall be the per diem amount received by the facility pursuant to this subdivision times the facility?s number of Medi-Cal patient days.

(f) Subject to an appropriation for this purpose in the Budget Act of 2000, in addition to the increase specified in subdivision (e), the department shall, commencing August 1, 2000, increase the Medi-Cal reimbursement rate for nursing facilities, intermediate care facilities/developmentally disabled, intermediate care facilities/developmentally disabled-habilitative, and intermediate care facilities/developmentally disabled-nursing solely to provide funds for salaries, wages, and benefits increases for direct care staff and other staff, subject to all of the following:

(1) For purposes of this subdivision ?direct care staff in nursing facilities? means the following:

(A) Registered nurses and licensed vocational nurses, when employed in the performance of direct care to patients.

(B) Employees in the nurse assistant classification employed in the performance of direct care to patients at a freestanding or distinct-part nursing facility, including job titles such as nursing aide, aide, practical nurse, orderly, nurse assistant, and certified nurse assistant.

(C) Employees performing respiratory therapy services for Medi-Cal pediatric subacute patients, including job titles such as respiratory care practitioner, respiratory technician, respiratory therapist inhalation technician, and inhalation therapist.

(2) For purposes of this subdivision, ?direct care staff in intermediate care facilities/developmentally disabled, intermediate care facilities/developmentally disabled-habilitative, and intermediate care facilities/developmentally disabled-nursing? means all of the following:

(A) Qualified mental retardation professionals employed in the performance of direct care to patients.

(B) Lead personnel employed in the performance of direct care to patients. Lead personnel described in this subparagraph shall not be considered to be supervisory.

(C) Employees in the nurse assistant classification employed in the performance of direct care to patients at a freestanding or distinct-part nursing facility, including job titles such as nurse assistants and aides.

(D) Other nonsupervisory staff providing direct patient care.

(E) Registered nurses and licensed vocational nurses, if employed in the performance of direct care to patients.

(3) For purposes of paragraphs (1) and (2), ?direct care staff? shall not include registered nurses or other personnel performing supervisory functions or housekeeping or maintenance staff in any facility.

(4) For purposes of this subdivision, ?other staff? means all of the following personnel:

(A) Linen and laundry staff.

(B) Plant operations and maintenance staff.

(C) Housekeeping staff.

(D) Dietary staff.

(5) (A) The amount of funds to be provided to each facility pursuant to this subdivision shall be added to the per diem rate paid to each facility on a per patient day basis.

(B) The per diem amount of funds provided to each facility type and peer group pursuant to this subdivision shall be published in a Medi-Cal provider bulletin. Nursing facilities that are part of an acute care hospital and subacute facilities shall be notified of their per diem amount provided pursuant to this subdivision in a separate letter to each facility.

(6) (A) Facilities receiving funds pursuant to this subdivision shall compensate staff that portion of the rate increase provided pursuant to this subdivision in the form of salaries, wages, and benefits increases. The total amount to be passed through pursuant to this subdivision by each facility shall be the per diem amount received by the facility pursuant to this subdivision multiplied by the facility?s number of Medi-Cal patient days.

(B) Each direct care and other staff employee classification shall receive a portion of the rate increase provided pursuant to this subdivision in the form of an increase in salary, wage, and benefits. The facility may allocate the amounts that each classification may receive, but the amount shall not be nominal or zero.

(C) Funds passed through pursuant to this subdivision for purposes of salary, wages, or benefits increases may not be used for any salary, wage, or benefit increase that were committed to by a facility prior to August 1, 2000, nor may these funds be used for any salaries, wages, or benefits that the facility would have paid in the absence of this subdivision.

(D) Funds passed through pursuant to this subdivision for purposes of salary, wages, or benefits increases may not be distributed to direct care and other staff in the form of bonuses. These funds may, however, be used to provide retroactive pay increases if those wage increases also increase the employee?s base salary rate.

(7) The base from which direct care and other staff salaries, wages, and benefits shall be increased shall be the aggregate per hour salaries, wages, and benefits for the period of August 1, 1999, to July 31, 2000, inclusive.

(8) The department may inspect relevant payroll and personnel records of facilities receiving funds pursuant to this subdivision in order to ensure that the salary, wage, and benefit increases provided for pursuant to this subdivision have been implemented.

(9) Each facility receiving funds from the department, or from a county organized health system described in paragraph (10) pursuant to this subdivision shall certify on the form provided by the department that these funds were expended for increased direct care and other staff salary, wages, and benefits increases in accordance with this subdivision. The facility shall return the form to the department by October 1, 2001. The facility shall submit a copy of the completed form to all collective bargaining agents with whom the facility has collective bargaining agreements for direct care and other staff at the facility.

(10) County organized health systems contracting with the department pursuant to Article 2.8 (commencing with Section 14087.5) and Article 7 (commencing with Section 14490) of Chapter 8 shall certify to the department, in a manner to be specified by the department, that the August 1, 2000, wage pass-through funds, received pursuant to this section in the form of capitated rate payments, were passed through to the facilities described in this subdivision.

(g) Any facility which is paid under the rate provided for in subdivision (a), (e), or (f) which the director finds has not made the wage and benefit increases provided for shall be liable for the amount of funds paid to the facility based upon the wage and benefit requirements provided for by this section but not distributed to employees for wages and benefits, plus a penalty equal to 10 percent of the funds not so distributed. The facility shall be subject to Section 14107.

(Amended by Stats. 2000, Ch. 93, Sec. 88. Effective July 7, 2000.)



14110.7

(a) The director shall adopt regulations increasing the minimum number of equivalent nursing hours per patient required in skilled nursing facilities to 3.2, in skilled nursing facilities with special treatment programs to 2.3, in intermediate care facilities to 1.1, and in intermediate care facilities/developmentally disabled to 2.7.

(b) (1) The director shall adopt regulations that shall establish the minimum number of equivalent nursing hours per patient required in the following, for the first year of implementation of the first year of rates established pursuant to this article:

(A) 2.6 hours for skilled nursing facilities.

(B) 1.9 hours for skilled nursing facilities with special treatment programs.

(C) 0.9 hours for intermediate care facilities.

(D) 2.2 hours for intermediate care facilities/developmentally disabled.

(2) The staffing standards established by paragraph (1) shall become effective concurrently with the establishment of the first reimbursement rates under this article.

(3) The director shall adopt regulations that establish the minimum number of equivalent nursing hours per patient required in skilled nursing facilities at 2.7 for the second year of implementation of rates established pursuant to this article.

(c) (1) The Legislature finds and declares all of the following:

(A) The one-year transition phase from 2.6 to 2.7 equivalent nursing hours allows ample time to restructure staffing.

(B) The 4 percent augmentation to reimburse for direct patient care, as defined in paragraph (2) of subdivision (b) of Section 14126.60, provides funds to cover additional expenses, if any, incurred by facilities to implement this staffing standard.

(2) Subject to the appropriation of sufficient funds, the department may adopt regulations to increase the minimum number of equivalent nursing hours required of facilities subject to this section per patient beyond 2.7 nursing hours per patient day.

(d) (1) The department shall identify those skilled nursing facilities that are in compliance with the 3.0 minimum double nursing hour standards, as defined in subdivision (a) of Section 1276.5 of the Health and Safety Code, but have actual staffing ratios below 2.5, as of July 1, 1990, and shall not enforce the 2.7 equivalent nursing hours with respect to those facilities until the third year of implementation of the rates established under this article.

(2) The department shall periodically review facilities that have actual staffing ratios described in paragraph (1) to ensure that they are making sufficient progress toward 2.7 hours.

(e) Notwithstanding paragraph (1) of subdivision (d), commencing January 1, 2000, the minimum number of nursing hours per patient day required in skilled nursing facilities shall be 3.2, without regard to the doubling of nursing hours as described in paragraph (1) of subdivision (b) of Section 1276.5 of the Health and Safety Code, and except as set forth in Section 1276.9 of the Health and Safety Code.

(Amended by Stats. 2001, Ch. 685, Sec. 23. Effective January 1, 2002.)



14110.8

(a) For the purposes of this section:

(1) ?Facility? means any long-term health care facility as defined in subdivisions (c), (d), (e), (g), and (h) of Section 1250 of the Health and Safety Code.

(2) ?Resident? means a person who is a facility resident or patient and a Medi-Cal beneficiary and whose facility care is being paid for in whole or in part by Medi-Cal.

(3) ?Agent? means a person who manages, uses, or controls those funds or assets of the resident that legally are required to be used to pay the resident?s share of cost and other charges not paid for by the Medi-Cal program.

(4) ?Responsible party? means a person other than the resident or potential resident, who, by virtue of signing or cosigning an admissions agreement of a facility, either together with, or on behalf of, a potential resident, becomes personally responsible or liable for payment of any portion of the charges incurred by the resident while in the facility. A person who signs or cosigns a facility?s admissions agreement by virtue of being an agent under a power of attorney for health care or an attorney-in-fact under a durable power of attorney executed by the potential resident, a conservator of the person or estate of the potential resident, or a representative payee, is not a responsible party under this section, and does not thereby assume personal responsibility or liability for payment of any charges incurred by the resident, except to the extent that the person, or the resident?s conservator or representative payee is an agent as defined in paragraph (3).

(b) No facility may require or solicit, as a condition of admission into the facility, that a Medi-Cal beneficiary have a responsible party sign or cosign the admissions agreement. No facility may accept or receive, as a condition of admission into the facility, the signature or cosignature of a responsible party for a Medi-Cal beneficiary.

(c) A facility may require, as a condition of admission, where a resident has an agent, that the resident?s agent sign or cosign the admissions agreement and agree to distribute to the facility promptly when due, the share of cost and any other charges not paid for by the Medi-Cal program which the resident or his or her agent has agreed to pay. The financial obligation of the agent shall be limited to the amount of the resident?s funds received but not distributed to the facility. A new agent who did not sign or cosign the admissions agreement shall be held responsible to distribute funds in accordance with this section.

(d) When a resident on non-Medi-Cal status converts to Medi-Cal coverage, any security deposit paid to the facility by the resident or on the resident?s behalf as a condition of admission to the facility shall be returned and the obligations and responsibilities of the resident or responsible party during the time period when the resident is covered by Medi-Cal shall be limited to the obligations and responsibilities provided for under the Medi-Cal program. In the event that the resident becomes ineligible for Medi-Cal coverage at any time subsequent to converting to Medi-Cal coverage, the resident and responsible party shall be bound by the terms of the original admission agreement, or any admission agreement in effect at the time the Medi-Cal coverage commenced.

(e) When a resident on non-Medi-Cal status converts to Medi-Cal coverage, the facility shall make a reasonable attempt to assist the resident in contacting the county to obtain an estimate of the resident?s share of cost.

(f) A resident and his or her agent shall pay to the facility the share of cost, for which he or she is responsible under the Medi-Cal program, unless otherwise exempted by law.

(g) If a resident or his or her agent disputes the amount of share of cost owed to a facility, the resident or agent may apply for a state hearing pursuant to Section 10950 for a determination of the amount of share of cost owed to the facility.

(h) Any agent who willfully violates the requirements of this section is guilty of a misdemeanor, and upon conviction thereof, shall be punished by a fine not to exceed two thousand five hundred dollars ($2,500) or by imprisonment in the county jail not to exceed 180 days, or both.

(Amended by Stats. 2000, Ch. 800, Sec. 2. Effective January 1, 2001.)



14110.9

No nursing facility or any category of intermediate care facility for the developmentally disabled may require a security deposit from a Medi-Cal beneficiary who applies for admission to the facility.

(Amended by Stats. 1990, Ch. 1329, Sec. 21. Effective September 26, 1990.)



14111

(a) As permitted by federal law or regulations, for health care services provided in a long-term health care facility that are reimbursed by Medicare, a physician and surgeon may delegate any of the following to a nurse practitioner:

(1) Alternating visits required by federal law and regulations with a physician and surgeon.

(2) Any duties consistent with federal law and regulations within the scope of practice of nurse practitioners, so long as all of the following conditions are met:

(A) A physician and surgeon approves, in writing, the admission of the individual to the facility.

(B) The medical care of each resident is supervised by a physician and surgeon.

(C) A physician and surgeon performs the initial visit and alternate required visits.

(b) This section does not authorize benefits not otherwise authorized by federal law or regulation.

(c) All responsibilities delegated to a nurse practitioner pursuant to this section shall be performed under the supervision of the physician and surgeon and pursuant to a standardized procedure among the physician and surgeon, nurse practitioner, and facility.

(d) No task that is required by federal law or regulation to be performed personally by a physician may be delegated to a nurse practitioner.

(e) Nothing in this section shall be construed as limiting the authority of a long-term health care facility to hire and employ nurse practitioners so long as that employment is consistent with federal law and within the scope of practice of a nurse practitioner.

(Amended by Stats. 1994, Ch. 646, Sec. 1. Effective January 1, 1995.)



14111.5

(a) As permitted by federal law or regulations, for health care services provided in a long-term health care facility that are reimbursed under this chapter, a nurse practitioner may, to the extent consistent with his or her scope of practice, perform any of the following tasks otherwise required of a physician and surgeon:

(1) With respect to visits required by federal law or regulations, making alternating visits, or more frequent visits if the physician and surgeon is not available.

(2) Any duty or task that is consistent with federal and state law or regulation within the scope of practice of nurse practitioners, so long as all of the following conditions are met:

(A) A physician and surgeon approves, in writing, the admission of the individual to the facility.

(B) The medical care of each resident is supervised by a physician and surgeon.

(C) A physician and surgeon performs the initial visit and alternate required visits.

(b) This section does not authorize benefits not otherwise authorized by federal or state law or regulation.

(c) All responsibilities undertaken by a nurse practitioner pursuant to this section shall be performed in collaboration with the physician and surgeon and pursuant to a standardized procedure among the physician and surgeon, nurse practitioner, and facility.

(d) Except as provided in subdivisions (a) to (c), inclusive, any task that is required by federal law or regulation to be performed personally by a physician may be delegated to a nurse practitioner who is not an employee of the long-term health care facility.

(e) Nothing in this section shall be construed as limiting the authority of a long-term health care facility to hire and employ nurse practitioners so long as that employment is consistent with federal law and with the scope of practice of a nurse practitioner.

(Amended by Stats. 1995, Ch. 91, Sec. 186. Effective January 1, 1996.)



14112

Health care provided pursuant to this chapter shall not constitute a lien against the property of any recipient or medically indigent or other person eligible under this chapter.

(Amended by Stats. 1969, Ch. 21.)



14113

The department shall enter into cooperative arrangements with the Department of Rehabilitation and any other state agency or department responsible for health or vocational rehabilitation services in the state to insure the appropriate utilization of such services in the provision of health care and related remedial services under this chapter.

(Amended by Stats. 1973, Ch. 142.)



14115

(a) Bills for service under this chapter shall be submitted not more than six months after the month in which the service is rendered, and shall be in the form prescribed by the director, except that in the event the patient does not identify himself or herself to the provider as a Medi-Cal beneficiary within four months after the month in which the service was rendered, the provider shall be entitled to submit his or her statement at any time within 60 days after that date certified by the provider as the date the patient was first identified as a Medi-Cal beneficiary. However, the date certified by the provider as the date the patient was first so identified shall not be later than one year after the month in which the service was rendered. Whenever a provider has submitted a claim to a liable third party, the provider shall have one year after the month in which the service is rendered for submission of the bill. Whenever a legal proceeding has been commenced with either an administrative or judicial tribunal concerning a bill for which the provider is attempting to obtain payment from a liable third party, the provider shall have one year in which to submit the bill after the month in which the services have been rendered. A copy of the pleadings shall be conclusively presumed to be sufficient evidence of commencement of a legal proceeding.

(b) The director may, where he or she finds that delay in the submission of bills was caused by circumstances beyond the control of the provider, extend the period for submission of bills for a period not to exceed one year.

(c) (1) Reimbursement for an original claim, submitted for payment between 6 and 12 months after the month of service, that does not meet any of the exceptions allowing billing after six months as specified in subdivisions (a) and (b), or the exception specified in subdivision (f), shall be reduced as follows:

(A) The amount otherwise payable by Medi-Cal shall be reduced by 25 percent for claims submitted during the seventh through the ninth month after the month of service.

(B) The amount otherwise payable by Medi-Cal shall be reduced by 50 percent for claims submitted during the 10th through the 12th month after the month of service.

(2) The director may establish exceptions through regulations, for claims submitted beyond the one-year billing limitation, to the extent full federal participation is available.

(3) The reductions specified in paragraph (1) shall not apply to a Medi-Cal program for which there is no state General Fund match, including, but not limited to, the Local Educational Agency (LEA) Medi-Cal Billing Option program and the Targeted Case Management (TCM) program.

(d) For the purposes of this section, identification of a patient as a Medi-Cal beneficiary shall mean presentation to the provider of the patient?s Medi-Cal card.

(e) No further followup shall be required, after the provider receives acknowledgment of a claim inquiry from the fiscal intermediary, until the claim is paid or denied, except that this period shall not exceed one year from the date of acknowledgment. Within one year from the date of acknowledgment the next level of appeal shall be utilized by the provider.

(f) To the extent permitted by federal law, when a state of emergency has been declared by either the President of the United States or the Governor, the director, in order to ensure continued access to health care services, may remit payment for services without the submission of required documentation, to any provider in good standing under the Medi-Cal program who, due to destruction, loss, or inaccessibility of data as a result of the emergency situation, is unable to submit claims. Emergency payments may be made for a period of up to six months from the date of the emergency declaration. All requests for emergency payment shall include adequate justification for payment, as required by the director, and shall be paid based on the previous claims history of the requesting provider held by the department.

(Amended by Stats. 2007, Ch. 130, Sec. 248. Effective January 1, 2008.)



14115.1

The department may not require that any hospital based physician submit a combined charge, which includes the physician and hospital charge, if it is not the customary practice of such physician to submit a combined charge. The physician?s right to bill independently shall be respected by the department; provided, however, this shall not prevent the department from enacting reasonable regulations to insure that the total charges, when a hospital and physician bill separately, do not exceed the total charge when both bill for the same services in a combined charge.

(Amended by Stats. 1974, Ch. 546.)



14115.2

(a) The department shall not require nursing facilities or any category of intermediate care facility for the developmentally disabled, as defined in Section 1250 of the Health and Safety Code to originate monthly bills for beneficiaries if the following conditions are met:

(1) A claim on which inpatient per diem days have been billed by the provider is received by the fiscal intermediary by the fifth working day of the month following the month being billed; and

(2) The claim received by the fiscal intermediary does not show a patient status code that indicates discharge or death on the last day billed for the recipient for that month.

(b) When the conditions listed above are met, the fiscal intermediary shall, by the 20th of the month, mail to the provider a preimprinted claim to cover the current month?s services to those beneficiaries.

(c) The provider shall be required to check the preimprinted claim for accuracy, to make corrections, and to certify that the beneficiaries who are listed on the claim received the services listed.

(d) The preimprinted claim shall be returned in the manner required by Section 14115; provided, the preimprinted claim shall be deemed a late submission no earlier than six months following the end of the month of service being billed.

(e) Except as otherwise provided in this section, the rights and duties of providers and the department with respect to the billing procedures hereby established shall be governed by the provisions of this chapter.

(Amended by Stats. 1990, Ch. 1329, Sec. 22. Effective September 26, 1990.)



14115.3

The department shall permit a nurse anesthetist to bill independently for services rendered by such nurse anesthetist. If a nurse anesthetist chooses to bill independently for such services, the department shall make the payment for the services directly to the nurse anesthetist.

(Added by Stats. 1974, Ch. 1374.)



14115.4

If the Budget Act should in any budget year restrict payment for pathology services under the Medi-Cal program to only the provider who actually performs those services, this restriction shall not prohibit any of the following:

(a) Reimbursement of a hospital for pathology services performed by an outside reference laboratory for hospital patients.

(b) Reimbursement of a clinical laboratory for performance of pathology services that are referred to another clinical laboratory.

(c) Reimbursement of a clinical laboratory when pathology services are performed at a different testing location owned and operated by the same clinical laboratory.

Services provided pursuant to subdivision (a), (b), or (c) shall be reimbursed in accordance with the rules and regulations of the department.

(Added by Stats. 1983, Ch. 960, Sec. 5.)



14115.41

(a) For services that are performed at a central laboratory as authorized pursuant to Section 1241.1 of the Business and Professions Code, the department shall provide reimbursement directly to the laboratory performing the services and submitting the claim for reimbursement. Nothing in this section shall prohibit a primary care clinic network that utilizes centralized billing from submitting claims on the behalf of the network?s central laboratory, if the claims are submitted with the central laboratory?s provider number. The department shall not deny payment to a laboratory created pursuant to Section 1241.1 of the Business and Professions Code, for either of the following reasons:

(1) The clinic and the licensed central laboratory performing the services are owned and operated by the same nonprofit corporation with the same board of directors and the same corporate officers.

(2) The laboratory services are performed on a specimen collected at the clinic for a clinic patient.

(b) Nothing in this section shall be construed to allow a primary care clinic to submit a separate claim for central laboratory services currently reimbursed under the Medi-Cal program, utilizing the primary care clinic?s provider number.

(c) The department may implement utilization controls or other cost-control measures to ensure that medically necessary services are appropriately rendered.

(d) (1) A primary care clinic licensed pursuant to subdivision (a) of Section 1204 of the Health and Safety Code that is affiliated with a network of primary care clinics may continue to submit claims for the laboratory services provided until such time that the primary care clinic receives a provider number for the central laboratory pursuant to this section, if all of the following requirements are met:

(A) The network of primary care clinics is operated by the same nonprofit corporation with the same board of directors and corporate officers.

(B) The primary care clinic operates under the same procedures and protocols as the affiliated clinics in the network, and the laboratory holds a valid Clinical Laboratory Improvement Amendments of 1988 (42 U.S.C. 263a) (CLIA) certificate and state laboratory license to perform moderate and high complexity laboratory services.

(C) The of primary care clinic has been providing laboratory testing services for the patients of the primary care clinic within the clinic network prior to August 1, 2006, and has been authorized by Medi-Cal to submit claims for those services.

(2) This subdivision shall remain operative until June 30, 2007.

(Added by Stats. 2006, Ch. 795, Sec. 3. Effective January 1, 2007.)



14115.5

Moneys payable or rights existing under this chapter shall be subject to any claim, lien or offset of the State of California, and any claim of the United States of America made pursuant to federal statute, but shall not otherwise be subject to enforcement of a money judgment or other legal process, and no transfer or assignment, at law or in equity, of any right of a provider of health care to any payment shall be enforceable against the state, a fiscal intermediary or carrier.

(Amended by Stats. 1982, Ch. 497, Sec. 183. Operative July 1, 1983, by Sec. 185 of Ch. 497.)



14115.7

(a) The department, with the assistance of the Controller, shall develop a procedure by which approved claims for services rendered may be reimbursed through a means of electronic transfer of funds to designated providers of services.

(b) The department shall make the electronic transfer of funds for the payment of approved claims for services rendered pursuant to this chapter available to all interested parties for a reasonable initial fee, and an annual subscription fee for system updating, maintenance, and support services provided to users.

(c) The department shall charge fees pursuant to subdivision (b) in an amount which shall recover, as nearly as possible, the cost of provider enrollment, bank transaction charges, and ongoing net support costs for maintenance of the electronic transfer system.

(d) The department shall, in charging fees pursuant to subdivision (b), adjust those fees by the amount of any administrative savings due to the implementation of this section.

(Added by Stats. 1990, Ch. 374, Sec. 1.)



14115.75

(a) As a condition of payment for goods, supplies, and merchandise provided to Medi-Cal beneficiaries by a provider that receives or makes annual payments of at least five million dollars ($5,000,000) under the Medi-Cal program, the provider shall comply with the federal False Claims Act employee training and policy requirements contained in Section 1902(a) of the federal Social Security Act (42 U.S.C. Sec. 1396a(a)(68)), and with any requirements that the United States Secretary of Health and Human Services may specify. The calculation of the five million dollar ($5,000,000) threshold shall be based on federal law and regulations and guidance from the United States Secretary of Health and Human Services.

(b) For purposes of this section, ?provider? has the same meaning as that term is defined in Section 14043.1, and also includes any Medi-Cal managed care plan authorized under this chapter, Chapter 8 (commencing with Section 14200), or Chapter 8.75 (commencing with Section 14591).

(Amended by Stats. 2011, Ch. 367, Sec. 13. Effective January 1, 2012.)



14115.8

(a) (1) The department shall amend the Medicaid state plan with respect to the billing option for services by local educational agencies (LEAs), to ensure that schools shall be reimbursed for all eligible services that they provide that are not precluded by federal requirements.

(2) The department shall examine methodologies for increasing school participation in the Medi-Cal billing option for LEAs so that schools can meet the health care needs of their students.

(3) The department, to the extent possible shall simplify claiming processes for LEA billing.

(4) The department shall eliminate and modify state plan and regulatory requirements that exceed federal requirements when they are unnecessary.

(b) If a rate study for the LEA Medi-Cal billing option is completed pursuant to Section 52 of Chapter 171 of the Statutes of 2001, the department, in consultation with the entities named in subdivision (c), shall implement the recommendations from the study, to the extent feasible and appropriate.

(c) In order to assist the department in formulating the state plan amendments required by subdivisions (a) and (b), the department shall regularly consult with the State Department of Education, representatives of urban, rural, large and small school districts, and county offices of education, the local education consortium, and local educational agencies. It is the intent of the Legislature that the department also consult with staff from Region IX of the federal Centers for Medicare and Medicaid Services, experts from the fields of both health and education, and state legislative staff.

(d) Notwithstanding any other law, or any other contrary state requirement, the department shall take whatever action is necessary to ensure that, to the extent there is capacity in its certified match, an LEA shall be reimbursed retroactively for the maximum period allowed by the federal government for any department change that results in an increase in reimbursement to local educational agency providers.

(e) The department may undertake all necessary activities to recoup matching funds from the federal government for reimbursable services that have already been provided in the state?s public schools. The department shall prepare and take whatever action is necessary to implement all regulations, policies, state plan amendments, and other requirements necessary to achieve this purpose.

(f) The department shall file an annual report with the Legislature that shall include at least all of the following:

(1) A copy of the annual comparison required by subdivision (i).

(2) A state-by-state comparison of school-based Medicaid total and per eligible child claims and federal revenues. The comparison shall include a review of the most recent two years for which completed data is available.

(3) A summary of department activities and an explanation of how each activity contributed toward narrowing the gap between California?s per eligible student federal fund recovery and the per student recovery of the top three states.

(4) A listing of all school-based services, activities, and providers approved for reimbursement by the federal Centers for Medicare and Medicaid Services in other state plans that are not yet approved for reimbursement in California?s state plan and the service unit rates approved for reimbursement.

(5) The official recommendations made to the department by the entities named in subdivision (c) and the action taken by the department regarding each recommendation.

(6) A one-year timetable for state plan amendments and other actions necessary to obtain reimbursement for those items listed in paragraph (4).

(7) Identification of any barriers to local educational agency reimbursement, including those specified by the entities named in subdivision (c), that are not imposed by federal requirements, and a description of the actions that have been, and will be, taken to eliminate them.

(g) (1) These activities shall be funded and staffed by proportionately reducing federal Medicaid payments allocable to LEAs for the provision of benefits funded by the federal Medicaid program under the billing option for services by LEAs specified in this section. Moneys collected as a result of the reduction in federal Medicaid payments allocable to LEAs shall be deposited into the Local Educational Agency Medi-Cal Recovery Fund, which is hereby established in the Special Deposit Fund established pursuant to Section 16370 of the Government Code. These funds shall be used, upon appropriation by the Legislature, only to support the department to meet all the requirements of this section. If at any time this section is repealed, it is the intent of the Legislature that all funds in the Local Educational Agency Medi-Cal Recovery Fund be returned proportionally to all LEAs whose federal Medicaid funds were used to create this fund. The annual amount funded pursuant to this paragraph shall not exceed one million five hundred thousand dollars ($1,500,000).

(2) Moneys collected under paragraph (1) shall be proportionately reduced from federal Medicaid payments to all participating LEAs so that no one LEA loses a disproportionate share of its federal Medicaid payments.

(h) (1) The department may enter into a sole source contract to comply with the requirements of this section.

(2) The level of additional staff to comply with the requirements of this section, including, but not limited to, staff for which the department has contracted for pursuant to paragraph (1), shall be limited to that level that can be funded with revenues derived pursuant to subdivision (g).

(i) The activities of the department shall include all of the following:

(1) An annual comparison of the school-based Medicaid systems in comparable states.

(2) Efforts to improve communications with the federal government, the State Department of Education, and local educational agencies.

(3) The development and updating of written guidelines to local educational agencies regarding best practices to avoid audit exceptions, as needed.

(4) The establishment and maintenance of a local educational agency user-friendly, interactive Internet Web site.

(5) Collaboration with the State Department of Education to help ensure LEA compliance with state and federal Medicaid requirements and to help improve LEA participation in the Medi-Cal billing option for LEAs.

(Amended by Stats. 2012, Ch. 755, Sec. 1. Effective January 1, 2013.)



14116

The director of a county agency which administers the provisions of this chapter and also administers medical facilities may not delegate to an employee the decision to authorize or deny aid under this chapter, if he has also delegated authority to that employee to operate or participate in the operation of any such medical facility.

(Added by Stats. 1965, 2nd Ex. Sess., Ch. 4.)



14117

Information relating to the medication provided to Medi-Cal recipients, shall be disclosed by the department or its agents, to physicians who are treating those same recipients as patients, upon request of the treating physician.

(Added by Stats. 1978, Ch. 1327.)



14119

The director shall employ sufficient consultants to assure compliance with the provisions of this code and the regulations, and the protection of the best interests of the state, and no county shall employ such consultants. However, if the director finds that it is not reasonable in specific cases to transfer to state employment a consultant employed by a county and that the consultant function is being performed according to statewide standards, he may authorize the county to continue to provide that particular consultant service.

As used in this section, a ?consultant? means a person who reviews the procedures, charges and services of providers under this chapter, and who grants prior authorizations to providers.

(Amended by Stats. 1969, Ch. 21.)



14120

(a) At the beginning of each fiscal year, for the current fiscal year, the director shall establish a monthly schedule of anticipated total payments and anticipated payments for categories of services, according to the categories established in the Governor?s Budget. The schedule will be revised quarterly.

(b) The director shall report actual total payments and payments for categories of services, as set forth in subdivision (a), monthly to the Director of Finance and to the Joint Legislative Budget Committee.

(c) At any time during the fiscal year, if the director has reason to believe that the total cost of the program will exceed available funds, the director may first modify the method or amount of payment for services provided that no amount shall be reduced more than 10 percent and no modification will conflict with federal law. If such modification is not sufficient to bring the program within available funds, the director may postpone elective services in the schedule of benefits. Such postponement of elective services shall be accomplished by changing the standards for approval of requests for prior authorizations. Such changes shall be designed to insure that those recipients most in need of elective services receive them first within the funds available, but that no particular service is completely eliminated.

(d) At any time during the fiscal year, if the total amounts paid since the beginning of the fiscal year exceed by 10 percent the amounts scheduled, the director shall immediately institute the action set forth in subdivision (c).

(e) At any time during the fiscal year, if the total amounts paid for any category of service exceeds by 10 percent the amounts scheduled (other than services for which the method or amount of payment is prescribed by the United States Secretary of Health and Human Services pursuant to Title XIX of the federal Social Security Act), the director shall modify the method or amount of payment for such category of service to assure that the total amount paid for such category of service in the fiscal year shall be less than 10 percent in excess of the total amount scheduled provided the total cost of the program to the State General Fund shall not exceed appropriated state general funds.

(f) Before any of the above actions are taken by the director, he or she shall consult with representatives of concerned provider groups.

(g) Notwithstanding subdivision (c) or (e), the director shall not reduce the amount of payment, under the circumstances described in subdivision (c) or (e), for the ingredient cost component of pharmaceutical services rendered by pharmacist providers in California.

(Amended by Stats. 1988, Ch. 1444, Sec. 1. Effective September 28, 1988.)



14122

The department may provide, by regulation and consistent with the requirements of the Federal Social Security Act, for the care and treatment, or both, of persons eligible for medical assistance pursuant to Sections 14005.1, 14005. 4, and 14005.7 by providers in another state in those cases where out-of-state care or treatment is rendered on an emergency basis or is otherwise in the best interests of the person under the circumstances.

(Amended by Stats. 1977, Ch. 1252.)



14123

Participation in the Medi-Cal program by a provider of service is subject to suspension in order to protect the health of the recipients and the funds appropriated to carry out this chapter.

(a) The director may suspend a provider of service from further participation under the Medi-Cal program for violation of any provision of this chapter or Chapter 8 (commencing with Section 14200) or any rule or regulation promulgated by the director pursuant to those chapters. Any such suspension may be for an indefinite or specified period of time and with or without conditions or may be imposed with the operation of the suspension stayed or probation granted. The director shall suspend a provider of service for conviction of any felony or any misdemeanor involving fraud, abuse of the Medi-Cal program or any patient, or otherwise substantially related to the qualifications, functions, or duties of a provider of service.

If the provider of service is a clinic, group, corporation, or other association, conviction of any officer, director, or shareholder with a 10 percent or greater interest in that organization, of such a crime shall result in the suspension of that organization and the individual convicted if the director believes that suspension would be in the best interest of the Medi-Cal program. If the provider of services is a political subdivision of the state or other government agency, the conviction of the person in charge of the facility of such a crime may result in the suspension of that facility. The record of conviction or a certified copy thereof, certified by the clerk of the court or by the judge in whose court the conviction is had, shall be conclusive evidence of the fact that the conviction occurred. A plea or verdict of guilty, or a conviction following a plea of nolo contendere is deemed to be a conviction within the meaning of this section.

After conviction, but before the time for appeal has elapsed or the judgment of conviction has been affirmed on appeal, the director, if he or she believes that suspension would be in the best interests of the Medi-Cal program, may order the suspension of a provider of service. When the time for appeal has elapsed, or the judgment of conviction has been affirmed on appeal or when an order granting probation is made suspending the imposition of sentence irrespective of any subsequent order under Section 1203.4 of the Penal Code allowing a person to withdraw his or her plea of guilty and to enter a plea of not guilty, or setting aside the verdict of guilty, or dismissing the accusation, information, or indictment, the director shall order the suspension of a provider of service. The suspension shall not take effect earlier than the date of the director?s order. Suspension following a conviction is not subject to the proceedings required in subdivision (c). However, the director may grant an informal hearing at the request of the provider of service to determine in the director?s sole discretion if the circumstances surrounding the conviction justify rescinding or otherwise modifying the suspension provided for in this subdivision.

If the provider of service appeals the conviction and the conviction is reversed, the provider may apply for reinstatement to the Medi-Cal program after the conviction is reversed. Notwithstanding Section 14126.6, the application for reinstatement shall not be subject to the one-year waiting period for the filing of a reinstatement petition pursuant to Section 11522 of the Government Code.

(b) Whenever the director receives written notification from the Secretary of the United States Department of Health and Human Services, that a physician or other individual practitioner has been suspended from participation in the Medicare or medicaid programs, the director shall promptly suspend the practitioner from participation in the Medi-Cal program. This automatic suspension is not subject to the proceedings required in subdivision (c). No payment from state or federal funds may be made for any item or service rendered by the practitioner during the period of suspension.

(c) The proceedings for suspension shall be conducted pursuant to Section 100171 of the Health and Safety Code. The director may temporarily suspend any provider of service prior to any hearing when in his or her opinion that action is necessary to protect the public welfare or the interests of the Medi-Cal program. The director shall notify the provider of service of the temporary suspension and the effective date thereof and at the same time serve the provider with an accusation. The accusation and all proceedings thereafter shall be in accordance with Section 100171 of the Health and Safety Code. Upon receipt of a notice of defense by the provider, the director shall set the matter for hearing within 30 days after receipt of the notice. The temporary suspension shall remain in effect until such time as the hearing is completed and the director has made a final determination on the merits. The temporary suspension shall, however, be deemed vacated if the director fails to make a final determination on the merits within 60 days after the original hearing has been completed. This subdivision does not apply where the suspension of a provider is based upon the conviction of any crime involving fraud, abuse of the Medi-Cal program, or suspension from the federal Medicare program. In those instances, suspension shall be automatic.

(d) The suspension by the director of any provider of service shall preclude the provider from submitting claims for payment, either personally or through claims submitted by any clinic, group, corporation, or other association to the Medi-Cal program for any services or supplies the provider has provided under the program, except for services or supplies provided prior to the suspension. No clinic, group, corporation, or other association which is a provider of service shall submit claims for payment to the Medi-Cal program for any services or supplies provided by a person within the organization who has been suspended or revoked by the director, except for services or supplies provided prior to the suspension.

Where the provisions of this chapter or Chapter 8 (commencing with Section 14200) or the regulations promulgated by the director are violated by a provider of service which is a clinic, group, corporation, or other association, the director may suspend the organization and any individual person within the organization who is responsible for the violation.

(e) Notice of the suspension shall be sent by the director to the provider?s state licensing, certifying, or registering authority, along with the evidence upon which the suspension was based.

(f) In addition to the bases for suspension contained in subdivisions (a) and (b), the director may suspend a provider of service from further participation under the Medi-Cal dental program for the provision of services that are below or less than the standard of acceptable quality, as established by the California Dental Association Guidelines for the Assessment of Clinical Quality and Professional Performance, Copyright 1995, Third Edition, as periodically amended. Any such suspension shall be subject to the requirements contained in subdivisions (a) to (e), inclusive.

(Amended by Stats. 1997, Ch. 220, Sec. 36. Effective August 4, 1997.)



14123.05

The department shall develop, in consultation with provider representatives, including, but not limited to, physician, pharmacy, and medical supplies providers, a process that enables a provider to meet and confer with the appropriate department officials after the issuance of a letter notifying the provider of a payment suspension, pursuant to Section 14107.11, or a temporary suspension, pursuant to subdivision (a) of Section 14043.36, for the purpose of presenting and discussing information and evidence that may impact the department?s decision to modify or terminate the sanction.

(Amended by Stats. 2012, Ch. 797, Sec. 25. Effective January 1, 2013.)



14123.1

Subdivision (a) of Section 14123 as added by Section 2 of Chapter 994 of the Statutes of 1969 does not constitute a change in, but is declaratory of, the preexisting law, and shall be construed merely as providing a specific statutory basis for suspension.

(Added by Stats. 1976, Ch. 504.)



14123.2

Any provider or person that presents or causes to be presented a claim for services to an officer, employee, or agent of the state, or of any department or agency thereof as defined in appropriate state law, that the director determines is for a medical or other item or service that the person knows or has reason to know; (a) was not provided as claimed, or (b) payment for which may not be made under the program in the following instances: (1) when the person or provider has been suspended from participation in the program, or (2) when the department determines that the services or items claimed are substantially in excess of the needs of individuals or are of a quality that fails to meet professionally recognized standards of health care, or (3) when the department determines that a person has demonstrated a pattern of abusive overbilling of the program, or (4) when the department determines that a person has intentionally or negligently made a false statement or representation on any request for payment submitted to the Medi-Cal program; or (c) is submitted in violation of an agreement between the person and the state, shall be subject in addition to any other penalties that may be prescribed by law, to a civil money penalty of not more than three times the amount claimed for each item or service. For continuing intentional violations, a civil money penalty of not more than three times the amount claimed for each item or service may be imposed for each day the violation continues.

The director shall make the determination to assess civil money penalties and shall be responsible for the collection of the penalty amounts.

The provider or person subjected to a civil money penalty may appeal any decision by the director to assess the penalty pursuant to Section 100171 of the Health and Safety Code.

Notwithstanding any other provisions of law, all money collected pursuant to this section shall be deposited in the General Fund on a monthly basis.

(Amended by Stats. 1997, Ch. 220, Sec. 37. Effective August 4, 1997.)



14123.25

(a) In lieu of, or in addition to, the imposition of any other sanction available to it, including the sanctions and penalties authorized under Section 14123.2 or 14171.6, and as the ?single state agency? for California vested with authority to administer the Medi-Cal program, the department shall exercise the authority granted to it in Section 1002.2 of Title 42 of the Code of Federal Regulations, and may also impose the mandatory and permissive exclusions identified in Section 1128 of the federal Social Security Act (42 U.S.C. Sec. 1320a-7), and its implementing regulations, and impose civil penalties identified in Section 1128A of the federal Social Security Act (42 U.S.C. Sec. 1320a-7a), and its implementing regulations, against applicants and providers, as defined in Section 14043.1, or against billing agents, as defined in Section 14040.1. The department may also terminate, or refuse to enter into, a provider agreement authorized under Section 14043.2 with an applicant or provider, as defined in Section 14043.1, upon the grounds specified in Section 1866(b)(2) of the federal Social Security Act (42 U.S.C. Sec. 1395cc(b)(2)). Notwithstanding Section 100171 of the Health and Safety Code or any other provision of law, any appeal by an applicant, provider, or billing agent of the imposition of a civil penalty, exclusion, or other sanction pursuant to this subdivision shall be in accordance with Section 14043.65, except that where the action is based upon a conviction for any crime involving fraud or abuse of the Medi-Cal, Medicaid, or Medicare programs, or an exclusion by the federal government from the Medicaid or Medicare programs, the action shall be automatic and not subject to appeal or hearing.

(b) In addition, the department may impose the intermediate sanctions identified in Section 1846 of the Social Security Act (42 U.S.C. Sec. 1395w-2), and its implementing regulations, against any provider that is a clinical laboratory, as defined in Section 1206 of the Business and Professions Code. The imposition and appeal of this intermediate sanction shall be in accordance with Article 8 (commencing with Section 1065) of Chapter 2 of Division 1 of Title 17 of the California Code of Regulations.

(c) (1) In addition, the department may issue a written warning notice of improper billing or improper cost report computation, which shall specifically identify the statute, regulation, or rule that is being violated, to a provider via certified mail, return receipt requested, whenever a review of the provider?s paid claims or a provider?s cost report demonstrates a pattern of improper billing or improper cost report computation. The review shall not take into account claims that were denied or payment reductions. The warning notice shall be in a format that specifically apprises the provider of the item or service improperly billed and, if applicable, the deficiencies in the manner in which provider costs were computed. The warning notice may be issued with annual cost report audit findings, or in addition to any audit or any other action that the department is authorized to take. The failure of the department to exercise its discretion to issue the warning notice shall not limit its authority to audit or take any action authorized by law. The warning notice shall provide the provider with the opportunity to contest the warning notice and explain to the department the correctness of the provider?s bill or cost report computation. If the department accepts the provider?s explanation, in whole or in part, no further action related to the notice or part of the notice that the department accepts as correct shall be taken pursuant to this section.

(2) Civil money penalties may be imposed in the following circumstances:

(A) If a provider presents or causes to be presented claims for payment by the Medi-Cal program that are:

(i) Billed improperly, and are for a service or item about which the provider has received two or more warning notices of improper billing, the provider may, in addition to any other penalties that may be prescribed by law, be subject to a civil money penalty of one hundred dollars ($100) per claim, or up to two times the amount improperly claimed for each item or service, whichever is greater.

(ii) For a service or item for which the department solicits provider costs for use in calculating Medi-Cal reimbursement or in calculating and assigning Medi-Cal reimbursement rates, the cost reports relevant to the claims are improperly calculated, and the provider has received two or more warning notices of improper cost report computation regarding substantially similar errors, the provider may, in addition to any other penalties that may be prescribed by law, be subject to a civil money penalty of one hundred dollars ($100) per adjustment by the department to the costs submitted by the provider, or up to two times the amount improperly claimed for each item or service, whichever is greater.

(B) If a provider presents or causes to be presented claims for payment by the Medi-Cal program that are:

(i) Billed improperly, and are for a service or item about which the provider has received three or more warning notices of improper billing, or has been assessed a penalty under subparagraph (A), the provider may, in addition to any other penalties that may be prescribed by law, be subject to a civil money penalty of one thousand dollars ($1,000) per claim, or up to three times the amount improperly claimed for each item or service, whichever is greater.

(ii) For a service or item for which the department solicits provider costs for use in calculating Medi-Cal reimbursement or in calculating and assigning Medi-Cal reimbursement rates, and the cost reports relevant to the claims are improperly calculated, and the provider has received three or more warning notices of improper cost report computation regarding substantially similar errors, or has been assessed a penalty under subparagraph (A), the provider may, in addition to any other penalties that may be prescribed by law, be subject to a civil money penalty of one thousand dollars ($1,000) per adjustment by the department to the costs submitted by the provider, or three times the amount claimed for each item or service, whichever is greater.

(3) Any provider subjected to civil money penalties under paragraph (2) may appeal the decision to assess penalties pursuant to Section 100171 of the Health and Safety Code.

(Amended by Stats. 2005, Ch. 22, Sec. 227. Effective January 1, 2006.)



14124

Notice of any suspension under Section 14123, along with any information obtained as a result of the director?s investigation shall be sent by the director to the appropriate state licensing, certifying or registering authority. The director may in any event provide information obtained as a result of its investigation to such appropriate state agency at any time.

Nothing contained in this section shall limit the state licensing, certifying or registering authority?s power to conduct at any time independent investigations and proceedings concerning the revocation or suspension of any person?s license, certificate or registration. No action taken by the state licensing, certifying, or registering authority shall have any effect upon a suspension under Section 14123.

The word ?suspension? as used in this section shall mean a final suspension after all administrative and judicial remedies are exhausted.

(Added by Stats. 1969, Ch. 1386.)



14124.1

Each provider, as defined in Section 14043.1, of health care services rendered under the Medi-Cal program or any other health care program administered by the department or its agents or contractors, shall keep and maintain records of each such service rendered, the beneficiary or person to whom rendered, the date the service was rendered, and such additional information as the department may by regulation require. Records herein required to be kept and maintained shall be retained by the provider for a period of three years from the date the service was rendered.

(Amended by Stats. 2000, Ch. 322, Sec. 30. Effective January 1, 2001.)



14124.2

(a) (1) During normal working hours, the department may make any examination of the books and records of, and may visit and inspect the premises or facilities of, those identified in paragraphs (2) and (3), that it may deem necessary to carry out the provisions of this chapter or Chapter 8 (commencing with Section 14200) and regulations adopted thereunder, or the law under which the department or its agents or contractors administer any other health care program.

(2) Any applicant or provider, as defined in Section 14043.1, pertaining to services, goods, supplies, or merchandise rendered or supplied, directly or indirectly, or to be rendered or supplied, directly or indirectly, to any beneficiary under this chapter or Chapter 8 (commencing with Section 14200).

(3) Any person or entity that provides services, goods, supplies, or merchandise, directly or indirectly, under, or seeks reimbursement from, any other health care program administered by the department or its agents or contractors.

(b) (1) Applicants, providers, or others receiving or seeking reimbursement under the Medi-Cal program or other health care programs administered by the department or its agents or contractors shall furnish information or copies of records and documentation upon request by the department. Unannounced visits to request this information shall be reserved for those exceptional situations where arrangement of an appointment beforehand is clearly not possible or is clearly inappropriate to the nature of the intended visit. Only those related books and records of each service rendered, the beneficiary to whom rendered, the date, and additional information as the department may by regulation require shall be subject to the requirement of furnishing copies. This information may include records to support and document the recipient?s eligibility for services and, to the extent necessary, records to provide proof of the quantity and receipt of the services, and that the services were provided by proper personnel. Providers and others subject to this section shall be reimbursed for reasonable photocopying-related expenses as determined by the department. Failure to comply with the requests for information or records made pursuant to this section shall be grounds for immediate suspension of the provider or others subject to this section under subdivision (b) of Section 14123 or under the other health care programs administered by the department or its agents or contractors.

(2) Any copies furnished pursuant to this section shall be used only to investigate and pursue criminal, civil, or administrative sanctions for Medi-Cal fraud or abuse, including the provision of dental services that are below or less than the standard of acceptable quality as prescribed by subdivision (f) of Section 14123, or fraud or abuse under any other health care program administered by the department or its agents or contractors and the copies shall be destroyed when that purpose has been satisfied. This section shall not be construed to prohibit the referral of investigative findings, including copies of books and records, to the appropriate federal, state, or local licensing, certifying, regulatory, or prosecutorial authority.

(c) For purposes of this section and Section 14124.1, ?provider? shall be defined as follows:

(1) ?Provider? shall have the meaning contained in Section 14043.1.

(2) ?Provider? shall also include any person or entity under contract with the provider, as defined in paragraph (1), to assist in the application process or eligibility determination.

(Amended by Stats. 2000, Ch. 322, Sec. 31. Effective January 1, 2001.)



14124.3

Notice of any act of the department required by law or department regulation to be given may be signed and given by the director or an authorized employee of the department and may be made personally or by mail. If made by mail, service shall be made in the manner prescribed by Section 1013 of the Code of Civil Procedure. In the case of service by mail, the service is complete at the time of deposit in the United States Post Office.

(Added by Stats. 1970, Ch. 1030.)



14124.4

The director may on his own motion at any time before a suspension is placed into effect and without further proceedings, review the penalty against a provider, but such review shall be limited to reduction of such penalty.

(Added by Stats. 1970, Ch. 1030.)



14124.5

(a) The director may, in accordance with Section 10725, adopt, amend, or repeal, in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, reasonable rules and regulations as may be necessary or proper to carry out the purposes and intent of this chapter, and to enable the department to exercise the powers and perform the duties conferred upon it by this chapter, not inconsistent with any statute of this state.

(b) All regulations previously adopted by the State Department of Health Care Services or any predecessor department pursuant to this chapter and in effect immediately preceding the operative date of this section, shall remain in effect and shall be fully enforceable unless and until readopted, amended, or repealed by the director in accordance with Section 10725.

(Amended by Stats. 2014, Ch. 442, Sec. 25. Effective September 18, 2014.)



14124.6

In the event the director orders that oral argument or a hearing be held upon a petition for reinstatement or reduction of penalty filed pursuant to Section 11522 of the Government Code, he or she may hear and decide the matter himself or herself or may, in his or her discretion, either (1) sit and hear the matter with an administrative law judge assigned by the department or (2) assign the matter to an administrative law judge assigned by the department who shall proceed in accordance with Section 100171 of the Health and Safety Code, and who shall prepare a proposed decision for the department for action pursuant to Section 11517 of the Government Code.

(Amended by Stats. 1997, Ch. 220, Sec. 38. Effective August 4, 1997.)



14124.7

(a) No long-term health care facility participating as a provider under the Medi-Cal program shall seek to evict out of the facility or, effective January 1, 2002, transfer within the facility, any resident as a result of the resident changing his or her manner of purchasing the services from private payment or Medicare to Medi-Cal, except that a facility may transfer a resident from a private room to a semiprivate room if the resident changes to Medi-Cal payment status. This section also applies to residents who have made a timely and good faith application for Medi-Cal benefits and for whom an eligibility determination has not yet been made.

(b) This section does not apply to any resident of a skilled nursing facility or intermediate care facility, receiving respite care services, as defined in Section 1418.1 of the Health and Safety Code, unless it is already being provided through a Medicaid waiver program pursuant to Section 1396n of Title 42 of the United States Code, or is already allowed as a covered service by the Medi-Cal program.

(c) Nothing in this section shall limit a facility?s ability to transfer a resident within a facility, as provided by law, because of a change in a resident?s health care needs or if the bed retention would result in there being no available Medicare-designated beds within a facility.

(d) This section shall be implemented only to the extent it does not conflict with federal law.

(Amended by Stats. 2000, Ch. 451, Sec. 34. Effective January 1, 2001.)



14124.10

No licensed long-term health care facility participating as a provider under the Medi-Cal program shall discriminate against a Medi-Cal patient on the basis of the source of payment for the facility?s services that are required to be provided to individuals entitled to services under the Medi-Cal program. Nothing in this section shall be construed to prohibit a facility from charging private-pay patients for services required to be provided to Medi-Cal patients or which are in addition to those required under the Medi-Cal program. This section applies to licensed long-term health care facilities, to the extent not prohibited by federal law.

(Added by Stats. 1985, Ch. 11, Sec. 23. Effective March 6, 1985.)



14124.11

(a) The department shall establish a two-year pilot program to utilize the federal Public Assistance Reporting Information System (PARIS) to identify veterans and their dependents or survivors who are enrolled in the Medi-Cal program and assist them in obtaining federal veteran health care benefits.

(b) The department shall select three consenting counties that have in operation a United States Department of Veterans Affairs (USDVA) medical center to participate in the pilot program.

(c) Under the pilot program, the department shall exchange information with PARIS and identify veterans and their dependents or survivors who are receiving Medi-Cal benefits in the pilot program counties.

(d) The department shall refer identified Medi-Cal beneficiaries who are receiving high-cost services, including long-term care, to county veteran service officers (CVSOs) to obtain information regarding, and assistance in obtaining, USDVA benefits.

(e) Prior to commencement of the pilot program, the department shall do all of the following:

(1) Enter into an agreement with the California Department of Veterans Affairs (CDVA) to perform CVSO outreach services in connection with the pilot program. The CDVA agreement shall contain performance standards that would allow the department to measure the effectiveness of the pilot program.

(2) Enter into any agreements that are required by the federal government to utilize the PARIS system.

(3) Perform any information technology activities that are necessary to utilize the PARIS system.

(f) The department shall monitor the two-year pilot program, evaluate the outcomes and savings, and provide the fiscal committees of the Legislature with a report on the findings and recommendations. If the department determines that the pilot program is cost effective, it may implement the program statewide at any time and continue operation of PARIS indefinitely.

(g) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific, this section by means of written directives without taking further regulatory action.

(h) The department shall implement the pilot program by July 1, 2009.

(i) In order to achieve maximum cost savings the Legislature hereby determines that an expedited contract process for contracts under this section is necessary. Therefore, contracts under this section shall be exempt from the Public Contract Code and from Chapter 3 (commencing with Section 11250) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2008, Ch. 758, Sec. 48. Effective September 30, 2008.)






ARTICLE 3.2. Drug Medi-Cal Treatment Program

14124.20

(a) The department may enter into a Drug Medi-Cal Treatment Program contract with each county for the provision of alcohol and drug use services within the county service area.

(b) A county that has multiple contracts with the department for the provision of multiple alcohol and drug use services may enter into a single contract with the department.

(Added by Stats. 2012, Ch. 36, Sec. 80. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



14124.21

(a) If a county decides to not enter a Drug Medi-Cal Treatment Program contract with the department, the county shall notify the department of this decision in writing by the May 20 preceding the fiscal year in which, or at least 60 days before, the contract would have become effective.

(b) (1) To the extent that a county decides not to enter into or terminates its Drug Medi-Cal Treatment Program contract with the department, the department shall contract for Drug Medi-Cal Treatment services in the county as necessary to ensure beneficiary access to these services. The contract shall be made in accordance with federal Medicaid and state Medi-Cal laws and in accordance with the federal court order and any future action in the case of Sobky v. Smoley (E.D.Cal 1994) 855 F.Supp. 1123.

(2) The department may enter into contracts for the provision of Drug Medi-Cal Treatment Program services with certified Drug Medi-Cal providers directly or through qualifying individual counties, counties acting jointly, county consortia, and with qualified individuals, organizations, or nongovernmental entities.

(c) The department and the Department of Finance shall determine how much funding is necessary to provide the necessary services in a county and notify the Controller.

(Added by Stats. 2012, Ch. 36, Sec. 80. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



14124.22

(a) In addition to narcotic treatment program services, a narcotic treatment program provider who is also enrolled as a Medi-Cal provider may provide medically necessary medical treatment of concurrent health conditions within the scope of the provider?s practice, to Medi-Cal beneficiaries who are not enrolled in managed care plans. Medi-Cal beneficiaries enrolled in managed care plans shall be referred to those plans for receipt of medically necessary medical treatment of concurrent health conditions.

(b) Diagnosis and treatment of concurrent health conditions of Medi-Cal beneficiaries not enrolled in managed care plans by a narcotic treatment program provider may be provided within the Medi-Cal coverage limits. When the services are not part of the substance use disorder treatment reimbursed pursuant to Section 14021.51, services shall be reimbursed in accordance with the Medi-Cal program. Services reimbursable under this section shall include, but are not limited to, all of the following:

(1) Medical treatment visits.

(2) Diagnostic blood, urine, and X-rays.

(3) Psychological and psychiatric tests and services.

(4) Quantitative blood and urine toxicology assays.

(5) Medical supplies.

(c) A narcotic treatment provider, who is enrolled as a Medi-Cal fee-for-service provider, shall not seek reimbursement from a beneficiary for substance abuse treatment services, if services for treatment of concurrent health conditions are billed to the Medi-Cal fee-for-service program.

(Added by Stats. 2012, Ch. 36, Sec. 80. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



14124.23

The department may enter into contracts for the procurement of services to assist the department in administering the Drug Medi-Cal Treatment Program.

(Added by Stats. 2012, Ch. 36, Sec. 80. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



14124.24

(a) For purposes of this section, ?Drug Medi-Cal reimbursable services? means the substance use disorder services described in the California State Medicaid Plan and includes, but is not limited to, all of the following services, administered by the department, and to the extent consistent with state and federal law:

(1) Narcotic treatment program services, as set forth in Section 14021.51.

(2) Day care rehabilitative services.

(3) Perinatal residential services for pregnant women and women in the postpartum period.

(4) Naltrexone services.

(5) Outpatient drug-free services.

(6) Other services upon approval of a federal Medicaid state plan amendment or waiver authorizing federal financial participation.

(b) (1) While seeking federal approval for any federal Medicaid state plan amendment or waiver associated with Drug Medi-Cal services, the department shall consult with the counties and stakeholders in the development of the state plan amendment or waiver.

(2) Upon federal approval of a federal Medicaid state plan amendment authorizing federal financial participation in the following services, and subject to appropriation of funds, ?drug Medi-Cal services? shall also include the following services, administered by the department, and to the extent consistent with state and federal law:

(A) Notwithstanding subdivision (a) of Section 14132.90, day care habilitative services, which, for purposes of this paragraph, are outpatient counseling and rehabilitation services provided to persons with alcohol or other drug abuse diagnoses.

(B) Case management services, including supportive services to assist persons with alcohol or other drug abuse diagnoses in gaining access to medical, social, educational, and other needed services.

(C) Aftercare services.

(c) (1) The nonfederal share for Drug Medi-Cal services shall be funded through a county?s Behavioral Health Subaccount of the Support Services Account of the Local Revenue Fund 2011, and any other available county funds eligible under federal law for federal Medicaid reimbursement. The funds contained in each county?s Behavioral Health Subaccount of the Support Services Account of the Local Revenue Fund 2011 shall be considered state funds distributed by the principal state agency for the purposes of receipt of the federal block grant funds for prevention and treatment of substance abuse found at Subchapter XVII of Chapter 6A of Title 42 of the United States Code. Pursuant to applicable federal Medicaid law and regulations including Section 433.51 of Title 42 of the Code of Federal Regulations, counties may claim allowable Medicaid federal financial participation for Drug Medi-Cal services based on the counties certifying their actual total funds expenditures for eligible Drug Medi-Cal services to the department.

(2) (A) If the director determines that a county?s provision of Drug Medi-Cal treatment services are disallowed by the federal government or by state or federal audit or review, the impacted county shall be responsible for repayment of all disallowed federal funds. In addition to any other recovery methods available, including, but not limited to, offset of Medicaid federal financial participation funds owed to the impacted county, the director may offset these amounts in accordance with Section 12419.5 of the Government Code.

(B) A county subject to an action by the director pursuant to subparagraph (A) may challenge that action by requesting a hearing in writing no later than 30 days from receipt of notice of the department?s action. The proceeding shall be conducted in accordance with Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code, and the director has all the powers granted therein. Upon a county?s timely request for hearing, the county?s obligation to make payment as determined by the director shall be stayed pending the county?s exhaustion of administrative remedies provided herein but no longer than will ensure the department?s compliance with Section 1903(d)(2)(C) of the federal Social Security Act (42 U.S.C. Sec. 1396b).

(d) Drug Medi-Cal services are only reimbursable to Drug Medi-Cal providers with an approved Drug Medi-Cal contract.

(e) Counties shall negotiate contracts only with providers certified to provide Drug Medi-Cal services.

(f) The department shall develop methods to ensure timely payment of Drug Medi-Cal claims.

(g) (1) A county or a contracted provider, except for a provider to whom subdivision (h) applies, shall submit accurate and complete cost reports for the previous fiscal year by November 1, following the end of the fiscal year. The department may settle Drug Medi-Cal reimbursable services, based on the cost report as the final amendment to the approved county Drug Medi-Cal contract.

(2) Amounts paid for services provided to Drug Medi-Cal beneficiaries shall be audited by the department in the manner and form described in Section 14170.

(3) Administrative appeals to review grievances or complaints arising from the findings of an audit or examination made pursuant to this section shall be subject to Section 14171.

(h) Certified narcotic treatment program providers that are exclusively billing the state or the county for services rendered to persons subject to Section 1210.1 or 3063.1 of the Penal Code or Section 14021.52 of this code shall submit accurate and complete performance reports for the previous state fiscal year by November 1 following the end of that fiscal year. A provider to which this subdivision applies shall estimate its budgets using the uniform state daily reimbursement rate. The format and content of the performance reports shall be mutually agreed to by the department, the County Alcohol and Drug Program Administrators? Association of California, and representatives of the treatment providers.

(i) Contracts entered into pursuant to this section shall be exempt from the requirements of Chapter 1 (commencing with Section 10100) and Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(j) Annually, the department shall publish procedures for contracting for Drug Medi-Cal services with certified providers and for claiming payments, including procedures and specifications for electronic data submission for services rendered.

(Added by Stats. 2012, Ch. 36, Sec. 80. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



14124.25

Service providers may assist Medi-Cal beneficiaries, upon request, to file a fair hearing request in accordance with Chapter 7 (commencing with Section 10950) of Part 2, or may inform Medi-Cal beneficiaries enrolled in Medi-Cal managed care plans about the Department of Managed Health Care?s toll-free telephone number for health care service plan members or the department?s ombudsman for Medi-Cal beneficiaries enrolled in a Medi-Cal managed care plan.

(Added by Stats. 2012, Ch. 36, Sec. 80. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)



14124.26

(a) Except as provided in subdivisions (b) and (c), regulations adopted by the State Department of Alcohol and Drug Programs pursuant to former Sections 11758.40 to 11758.47, inclusive, of the Health and Safety Code shall remain in effect unless amended or repealed by regulation adopted pursuant to this article.

(b) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, for purposes of the Drug Medi-Cal Treatment Program, the department may implement, interpret, or make specific this article to the extent that this article differs from former Sections 11758.40 to 11758.47, inclusive, of the Health and Safety Code by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions from the department until regulations are adopted pursuant to that chapter of the Government Code.

(c) (1) The department shall adopt emergency regulations no later than July 1, 2014. The department may subsequently readopt any emergency regulation authorized by this section that is the same as or is substantially equivalent to an emergency regulation previously adopted pursuant to this section.

(2) The initial adoption of emergency regulations implementing this article and the one readoption of emergency regulations authorized by this subdivision shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. Initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be exempt from review by the Office of Administrative Law. The initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each shall remain in effect for no more than 180 days, by which time final regulations may be adopted.

(Added by Stats. 2012, Ch. 36, Sec. 80. Effective June 27, 2012. Operative July 1, 2012, by Sec. 83 of Ch. 36.)






ARTICLE 3.5. Third Party Liability

14124.70

As used in this article:

(a) ?Carrier? includes any insurer as defined in Section 23 of the Insurance Code, including any private company, corporation, mutual association, trust fund, reciprocal or interinsurance exchange authorized under the laws of this state to insure persons against liability or injuries caused to another, and also any insurer providing benefits under a policy of bodily injury liability insurance covering liability arising out of the ownership, maintenance or use of a motor vehicle which provides uninsured motorist endorsement or coverage, pursuant to Section 11580.2 of the Insurance Code.

(b) ?Beneficiary? means any person who has received benefits or will be provided benefits under this chapter because of an injury for which another person or party may be liable. It includes such beneficiary?s guardian, conservator or other personal representative, his estate or survivors.

(c) ?Reasonable value of benefits? means both of the following:

(1) Except in a case in which services were provided to a beneficiary under a managed care arrangement or contract, ?reasonable value of benefits? means the Medi-Cal rate of payment, for the type of services rendered, under the schedule of maximum allowances authorized by Section 14106 or, the Medi-Cal rate of payment, for the type of services rendered, under regulations adopted pursuant to this chapter, including but not limited, to Section 14105.

(2) If services were provided to a beneficiary under a managed care arrangement or contract, ?reasonable value of benefits? means the rate of payment to the provider by the plan for the services rendered to the beneficiary, except in cases where the plan pays the provider on a capitated or risk sharing basis, in which case it means the value of the services rendered to the beneficiary calculated by the plan as the usual customary and reasonable charge made to the general public by the provider for similar services.

(d) ?Lien? means the director?s claim for recovery, from a beneficiary?s tort action or claim, of the reasonable value of benefits provided on behalf of the beneficiary.

(Amended by Stats. 2007, Ch. 188, Sec. 70. Effective August 24, 2007.)



14124.71

(a) When benefits are provided or will be provided to a beneficiary under this chapter because of an injury for which another person is liable, or for which a carrier is liable in accordance with the provisions of any policy of insurance issued pursuant to Insurance Code Section 11580.2, the director shall have a right to recover from such person or carrier the reasonable value of benefits so provided. The Attorney General, or counsel for the fiscal intermediary under the Medi-Cal program with the permission of the Attorney General, or a contractor pursuant to Section 14124.80, or a county through its civil legal adviser, may, to enforce such right, institute and prosecute legal proceedings against the third person or carrier who may be liable for the injury in an appropriate court, either in the name of the director or in the name of the injured person, his guardian, conservator, personal representative, estate, or survivors.

(b) The director may:

(1) Compromise, or settle and release any such claim, or

(2) Waive any such claim, in whole or in part, for the convenience of the director, or if the director determines that collection would result in undue hardship upon the person who suffered the injury, or in a wrongful death action upon the heirs of the deceased.

(c) No action taken in behalf of the director pursuant to this section or any judgment rendered in such action shall be a bar to any action upon the claim or cause of action of the beneficiary, his guardian, conservator, personal representative, estate, dependents, or survivors against the third person who may be liable for the injury, or shall operate to deny to the beneficiary the recovery for that portion of any damages not covered hereunder.

(d) The cost of a service provided to an eligible developmentally disabled Medi-Cal beneficiary under Section 14132.44 may be recovered by the director from a liable third person or an insurance carrier.

(Amended by Stats. 1988, Ch. 1280, Sec. 2.)



14124.72

(a) Where an action is brought by the director pursuant to Section 14124.71, it shall be commenced within the period prescribed in Section 338 of the Code of Civil Procedure.

(b) The death of the beneficiary does not abate any right of action established by Section 14124.71.

(c) When an action or claim is brought by persons entitled to bring such actions or assert such claims against a third party who may be liable for causing the death of a beneficiary, any settlement, judgment or award obtained is subject to the director?s right to recover from that party the reasonable value of the benefits provided to the beneficiary under the Medi-Cal program, as provided in subdivision (d).

(d) Where the action or claim is brought by the beneficiary alone and the beneficiary incurs a personal liability to pay attorney?s fees and costs of litigation, the director?s claim for reimbursement of the benefits provided to the beneficiary shall be limited to the reasonable value of benefits provided to the beneficiary under the Medi-Cal program less 25 percent which represents the director?s reasonable share of attorney?s fees paid by the beneficiary and that portion of the cost of litigation expenses determined by multiplying by the ratio of the full amount of the reasonable value of benefits so provided to the full amount of the judgment, award, or settlement.

(Amended by Stats. 1998, Ch. 310, Sec. 100. Effective August 19, 1998.)



14124.73

(a) If either the beneficiary or the director brings an action or claim against such third person or carrier the beneficiary or the director shall within 30 days of filing the action give to the other written notice by personal service or registered mail of the action or claim, and of the name of the court or state or local agency in which the action or claim is brought. Proof of such notice shall be filed in such action or claim. If an action or claim is brought by either the director or the beneficiary, the other may, at any time before trial on the facts, become a party to, or shall consolidate his action or claim with the other if brought independently.

(b) If an action or claim is brought by the director pursuant to subdivision (a) of Section 14124.71, written notice to the beneficiary, guardian, conservator, personal representative, estate or survivor given pursuant to this section shall advise him of his right to intervene in the proceeding, his right to obtain a private attorney of his choice, and the director?s right to recover the reasonable value of the benefits provided.

(Amended by Stats. 1979, Ch. 730.)



14124.74

In the event of judgment or award in a suit or claim against a third party or carrier:

(a) If the action or claim is prosecuted by the beneficiary alone, the court or agency shall first order paid from any judgment or award the reasonable litigation expenses incurred in preparation and prosecution of the action or claim, together with reasonable attorney?s fees, when an attorney has been retained. After payment of these expenses and attorney?s fees the court or agency shall, on the application of the director, allow as a first lien against the amount of the settlement, judgment, or award the reasonable value of additional benefits provided to the beneficiary under the Medi-Cal program, as provided in subdivision (d) of Section 14124.72, and as a second lien, the amount of any claims, pursuant to Section 14019.3, owed to a provider, as provided in Section 14124.791.

(b) If the action or claim is prosecuted both by the beneficiary and the director, the court or agency shall first order paid from any judgment or award, the reasonable litigation expenses incurred in preparation and prosecution of the action or claim, together with reasonable attorney?s fees based solely on the services rendered for the benefit of the beneficiary. After payment of these expenses and attorney?s fees, the court or agency shall first apply out of the balance of the judgment or award an amount sufficient to reimburse the director the full amount of the reasonable value of benefits provided on behalf of the beneficiary under the Medi-Cal program, and then an amount sufficient to reimburse a provider who has filed a lien for any claims for services rendered to the beneficiary, as provided under Section 14124.791.

(Amended by Stats. 1998, Ch. 310, Sec. 101. Effective August 19, 1998.)



14124.75

The court or agency shall, upon further application at any time before the judgment or award is satisfied, allow as a further lien the reasonable value of additional benefits provided arising out of the same cause of action or claim provided on behalf of the beneficiary under the Medi-Cal Program, where such benefits were provided or became payable subsequent to the original order.

(Amended by Stats. 1998, Ch. 310, Sec. 102. Effective August 19, 1998.)



14124.76

(a) No settlement, judgment, or award in any action or claim by a beneficiary to recover damages for injuries, where the director has an interest, shall be deemed final or satisfied without first giving the director notice and a reasonable opportunity to perfect and to satisfy the director?s lien. Recovery of the director?s lien from an injured beneficiary?s action or claim is limited to that portion of a settlement, judgment, or award that represents payment for medical expenses, or medical care, provided on behalf of the beneficiary. All reasonable efforts shall be made to obtain the director?s advance agreement to a determination as to what portion of a settlement, judgment, or award that represents payment for medical expenses, or medical care, provided of behalf on the beneficiary. Absent the director?s advance agreement as to what portion of a settlement, judgment, or award represents payment for medical expenses, or medical care, provided on behalf of the beneficiary, the matter shall be submitted to a court for decision. Either the director or the beneficiary may seek resolution of the dispute by filing a motion, which shall be subject to regular law and motion procedures. In determining what portion of a settlement, judgment, or award represents payment for medical expenses, or medical care, provided on behalf of the beneficiary and as to what the appropriate reimbursement amount to the director should be, the court shall be guided by the United States Supreme Court decision in Arkansas Department of Health and Human Services v. Ahlborn (2006) 547 U.S. 268 and other relevant statutory and case law.

(b) If the beneficiary has filed a third-party action or claim, the court where the action or claim was filed shall have jurisdiction over a dispute between the director and the beneficiary regarding the amount of a lien asserted pursuant to this section that is based upon an allocation of damages contained in a settlement or compromise of the third-party action or claim. If no third-party action or claim has been filed, any superior court in California where venue would have been proper had a claim or action been filed shall have jurisdiction over the motion. The motion may be filed as a special motion and treated as an ordinary law and motion proceeding and subject to regular motion fees. The reimbursement determination motion shall be treated as a special proceeding of a civil nature pursuant to Part 3 (commencing with Section 1063) of the Code of Civil Procedure. When no action is pending, the person making the motion shall be required to pay a first appearance fee. When an action is pending, the person making the motion shall pay a regular law and motion fee. Notwithstanding Section 1064 of the Code of Civil Procedure, either the beneficiary or the director may appeal the final findings, decision, or order.

(c) The court shall issue its findings, decision, or order, which shall be considered the final determination of the parties? rights and obligations with respect to the director?s lien, unless the settlement is contingent on an acceptable allocation of the settlement proceeds, in which case, the court?s findings, decision, or order shall be considered a tentative determination. If the beneficiary does not serve notice of a rejection of the tentative determination, which shall be based solely upon a rejection of the contingent settlement, within 30 days of the notice of entry of the court?s tentative determination, subject to further consideration by the court pursuant to subdivision (d), the tentative determination shall become final. Notwithstanding Section 1064 of the Code of Civil Procedure, either the beneficiary or the director may appeal the final findings, decision, or order.

(d) If the beneficiary does not accept the tentative determination, which shall be based solely upon a rejection of the contingent settlement, any party may subsequently seek further consideration of the court?s findings upon application to modify the prior findings, decision, or order based on new or different facts or circumstances. The application shall include an affidavit showing what application was made before, when, and to what judge, what order or decision was made, and what new or different facts or circumstances, including a different settlement, are claimed to exist. Upon further consideration, the court may modify the allocation in the interest of fairness and for good cause.

(Amended by Stats. 2007, Ch. 188, Sec. 71. Effective August 24, 2007.)



14124.77

When the director has perfected a lien upon a judgment or award in favor of a beneficiary against any third party for an injury for which the beneficiary has received benefits under the Medi-Cal Program, the director shall be entitled to a writ of execution as lien claimant to enforce payment of said lien against such third party with interest and other accruing costs as in the case of other executions. In the event the amount of such judgment or award so recovered has been paid to the beneficiary, the director shall be entitled to a writ of execution against such beneficiary to the extent of the director?s lien, with interest and other accruing costs as in the case of other executions.

(Added by Stats. 1976, Ch. 621.)



14124.78

Notwithstanding any other provision of law, in no event shall the director recover more than the beneficiary recovers after deducting, from the settlement judgment, or award, attorney?s fees and litigation costs paid for by the beneficiary. If the director?s recovery is determined under this section, the reductions in subdivision (d) of Section 14124.72 shall not apply.

(Amended by Stats. 2007, Ch. 188, Sec. 72. Effective August 24, 2007.)



14124.785

The director?s recovery is limited to the amount derived from applying Section 14124.72, 14124.76, or 14124.78, whichever is less.

(Added by Stats. 2007, Ch. 188, Sec. 73. Effective August 24, 2007.)



14124.79

In the event that the beneficiary, his guardian, conservator, personal representative, estate or survivors or any of them brings an action against the third person who may be liable for the injury, notice of institution of legal proceedings, notice of settlement and all other notices required by this code shall be given to the director in Sacramento except in cases where the director specifies that notice shall be given to the Attorney General. All such notices shall be given by insurance carriers, as described in Section 14124.70, having liability for the beneficiary?s claim, and by the attorney retained to assert the beneficiary?s claim, or by the injured party beneficiary, his guardian, conservator, personal representative, estate or survivors, if no attorney is retained.

(Amended by Stats. 2003, Ch. 230, Sec. 69. Effective August 11, 2003.)



14124.791

(a) Subject to the director?s prior right of recovery, a provider who has rendered services to a beneficiary because of an injury for which a third party is liable and who has received payment under the Medi-Cal program shall be entitled to file a lien for all fees for services provided to the beneficiary against any judgment, award, or settlement obtained by the beneficiary or the director against that third party. A provider may only recover upon the lien if the provider has made a full reimbursement of any fees paid by the department for those services.

(b) If either the beneficiary or the director brings an action or claim against the third party, the party bringing the action shall, within 30 days of bringing the action, give written notice to any provider who is eligible to file a lien under subdivision (a) of the action and of the name of the court or state or local agency in which the action or claim is brought. Notice shall be given by personal service or registered mail, and proof of service shall be filed in the action or claim.

(c) The provider?s claim for reimbursement for fees for services rendered to the beneficiary shall be limited to the amount of the fees less 25 percent, which represents the provider?s reasonable share of attorneys? fees for prosecution of the action and of the cost of litigation expense.

(d) No claim authorized by this section shall be permitted to the extent that the claim would reduce the director?s right to recover pursuant to Section 14124.78.

(Amended by Stats. 1992, Ch. 722, Sec. 108.7. Effective September 15, 1992.)



14124.792

If any provision of this article, or the application of any provision of this article to any person, firm, corporation, or other entity or to any circumstance or situation, shall be held invalid, the remaining provisions of this article shall not be affected thereby, and shall be given effect.

(Added by Stats. 2007, Ch. 188, Sec. 74. Effective August 24, 2007.)



14124.795

It is the intent of the Legislature to comply with federal law requiring that when a beneficiary has other available health coverage or insurance, the Medi-Cal program shall be the payer of last resort. Notwithstanding any other provision of law, any carrier described in Section 14124.70, including automobile, casualty, property, and malpractice insurers, shall enter into an agreement with the department to permit and assist the matching of the department?s Medi-Cal eligibility file against the carrier?s claim files, utilizing, if necessary, social security numbers as common identifiers for the purpose of determining whether Medi-Cal benefits were provided to a beneficiary because of an injury for which another person is liable, or for which a carrier is liable in accordance with the provisions of any policy of insurance. The carrier shall maintain a centralized file of claimants? names, mailing addresses, and social security numbers or dates of birth. This information shall be made available to the department upon the department?s reasonable request. The agreement described in this section shall include financial arrangements for reimbursing carriers for necessary costs incurred in furnishing requested information.

(Added by Stats. 2003, Ch. 230, Sec. 70. Effective August 11, 2003.)



14124.80

The Legislature finds and declares that:

(a) Many instances of potential third-party liability, particularly workers? compensation claims, are not discovered by the department. Similarly, the Legislature finds that there are private nongovernmental sources of potential claim information which is unique to these private sources and not otherwise readily available to the department. This private information is unique in that, although the information may be shared between private claimants, including potential private lienors, the department is not privy to it and includes past adjudicated claims, expired or expiring health policy claims, long-term care and settlement situations where Medi-Cal is not identified in any application or filing for benefits. Additionally, there are applications and other filings made without any identification of potential Medi-Cal rights which become known to private sources because of this information sharing system. Further, there are other miscellaneous claims that have not been and will not be discovered in the ordinary course of administration by the department.

(b) There is a backlog of potential claims or liens which could result in the recovery of substantial amounts if private sources of information were available to the state.

(c) A cost-effective manner of recovering these potentially large amounts is through the contracting by the state, on a pilot program basis, with a private organization which possesses the expertise and resources required to rapidly discover and recover the lienable amounts owing by third parties for health care services provided by the Medi-Cal program, and which will receive compensation on a contingency fee arrangement, thereby supplementing the ongoing functions of the state in recovering lienable amounts, reducing the cost to the state of the recovery effort, and maximizing the amounts recovered for the Medi-Cal program.

(d) Attorneys or the beneficiary, his guardian, personal representative, estate or survivors of any of them who are currently mandated under Section 14124.79 to report Medi-Cal involvement are excluded from any further remuneration benefits under this section.

(Amended by Stats. 1981, Ch. 1163, Sec. 12. Effective October 2, 1981.)



14124.81

The State Department of Health Services shall administer the provisions of Sections 14124.82 to 14124.88, inclusive. The department shall establish a pilot project for the discovery and recovery of amounts owing by third parties for health care services provided by the Medi-Cal program.

(Added by Stats. 1981, Ch. 102, Sec. 119. Effective June 28, 1981.)



14124.82

(a) The department shall enter, by October 1, 1981, into at least two at-risk performance type contracts with private organizations that have access to information on cases with potential for the recovery of amounts owing for services rendered under the Medi-Cal program, and that have access to a substantial backlog period of information on past due Medi-Cal claims, as well as current and future potential claims. At least one contract shall cover northern California claims, and at least one contract shall cover southern California claims. Any contractor, otherwise qualified under this section, may separately contract in each geographical area.

(b) Priority, by the terms of the contract or contracts, shall be given to the identification and recovery of claims nearing the statute of limitations, prior adjudicated claims, and prior existing injury claims. However, all claims which are older, in whole or part, than 12 months, at the time of discovery and notification by the contractor to the department, shall be subject to contractual lien recovery unless departmental personnel have previously identified these claims and have filed appropriate liens, notices, or other payment demands. A claim arises and the 12-month period begins when the department or its fiscal agent has first made payment for medical services related to the personal or workers? compensation action on behalf of a given recipient. The department may waive any time requirement, if it concludes that it will not otherwise discover the claim and be able to effect recovery.

(Amended by Stats. 1981, Ch. 1163, Sec. 13. Effective October 2, 1981.)



14124.83

The agreement shall include, but is not limited to, the following provisions:

(a) The contractor shall discover and recover amounts owing by third parties which may be subject to a claim for reimbursement.

(b) Payment to the contractor shall be based upon a no cost percentage of recovery formula, which shall not exceed 25 percent of the gross recovery upon the claim. It is the intent of the Legislature that ?no cost? include all considerations for court costs, legal fees, and the universe of the case processing activity, not including, however, departmental processing.

(c) The contractor shall report periodically to the department concerning its progress in the discovery of cases and the recovery of amounts subject to claim, and shall provide such other information as the department may require to adequately monitor the progress of the contractor. Reports and other information shall be required only at one-month intervals.

(Amended by Stats. 1981, Ch. 1163, Sec. 14. Effective October 2, 1981.)



14124.84

The department shall provide the contractor with such information as is reasonably necessary for the contractor to perform its obligations under the contract, including accounting data and other information the contractor may request.

(Added by Stats. 1981, Ch. 102, Sec. 122. Effective June 28, 1981.)



14124.85

The contractor, for the duration of the contract period, shall have the powers of the Director of the State Department of Health Services as set forth in this article, except for the power to waive a claim under paragraph (2) of subdivision (b) of Section 14124.71. The contract shall specify the particular means and documentation of the delegation of powers under paragraph (1) of subdivision (b) of Section 14124.71. The contractor shall be subject to the provisions of Section 14100.2 except that those provisions shall not inhibit performance of the contract.

(Added by Stats. 1981, Ch. 102, Sec. 123. Effective June 28, 1981.)



14124.86

The pilot project contract entered into by the department pursuant to Section 14124.82 shall not exceed a term of three years from the date of its execution. The contractor shall retain its rights and duties under the contract with respect to any claims or liens processed in whole or in part prior to the termination date of the agreement.

(Added by Stats. 1981, Ch. 102, Sec. 124. Effective June 28, 1981.)



14124.88

(a) Subsequent to the expiration of the pilot project contract, the department, in its reasonable discretion, may execute a separate, additional agreement for the discovery and recovery of amounts which may be subject to claim pursuant to this article, subject to Sections 14124.81 to 14124.87, inclusive.

(b) The department, if it receives a competitive qualified offer of such services within the criteria set forth in Sections 14124.80 through 14124.87, shall separately contract for discovery and recovery of workers? compensation claims with one contract to cover areas of northern California and one to cover areas of southern California.

(c) (1) Priority and inclusion of claims shall be as set forth in subdivision (b) of Section 14124.82 and additionally shall include any matter on file with the Workers? Compensation Appeals Board for a period of more than 12 months unless the department has previously identified these claims and has filed the appropriate lien or liens.

(2) The contract may include, or may be subsequently amended to include, any or all previously identified claims and any other potential lien claims, identified or not, if the department determines that it will not otherwise be able to effectively process recovery. This paragraph shall cease to be operative on January 1, 1995.

(d) There shall be no cost to the contractor for claim detail reports provided by the fiscal intermediary. In all cases of workers? compensation appeals, payment shall be made directly to the state and a contractor shall not handle or have access to any moneys owing the state. In these cases a bond required by the state for collection agencies shall be sufficient. Contractor?s files shall be subject to audit, pursuant to the contract, but shall remain the property of the contractor. At the request of the department, the contractor shall provide copies of any claims related to a particular recovery.

(e) The contract shall provide that the contractor, with the permission of the Attorney General, may appeal decisions of the Workers? Compensation Appeals Board.

(Amended by Stats. 1991, Ch. 560, Sec. 4.)



14124.89

(a) Every health insurer, self-insured plan, group health plan, as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, service benefit plan, managed care organization, including health care service plans as defined in subdivision (f) of Section 1345 of the Health and Safety Code, licensed pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code), pharmacy benefit manager, or other party that is, by statute, contract, or agreement, legally responsible for payment of a claim for a health care item or service shall, upon request of the department for any records, or any information contained in records pertaining to an individual or group health insurance policy or plan issued by such insurer or plan against, or pertaining to the medical or dental benefits paid by or claims made against such insurer or plans under a policy or plan, make the requested records or information available upon a certification by the department that the individual is an applicant for or recipient of services under this chapter or is a person who is legally responsible for such an applicant or recipient.

(b) The department shall enter into a cooperative agreement setting forth mutually agreeable procedures for requesting and furnishing appropriate information, not inconsistent with any law pertaining to the confidentiality and privacy of medical records, which procedure shall include such financial arrangements as may be necessary to reimburse insurers or plans for necessary costs incurred in furnishing requested information, and the time and manner such procedures are to become effective. Reimbursement to insurers or plans complying with the provisions of this section shall be at the same rate of reimbursement used to reimburse the Department of Motor Vehicles for providing information to insurance carriers.

(c) The information required to be made available pursuant to this section shall be limited to information necessary to determine whether health benefits have been or should have been claimed and paid pursuant to a health insurance policy or plan with respect to items of medical care and services received by a particular individual for which Medi-Cal coverage would otherwise be available.

(d) Not later than the date upon which the procedures agreed to pursuant to subdivision (b) become effective, the director shall establish guidelines to assure that information relating to an individual certified to be an applicant for or recipient of medical assistance, furnished to any insurer or plan pursuant to this section, is used only for the purpose of identifying the records or information requested in such manner so as not to violate the confidentiality of an applicant or recipient.

(e) The department shall implement the provisions of this section by January 1, 1983.

(Amended by Stats. 2007, Ch. 188, Sec. 75. Effective August 24, 2007.)



14124.90

It is the intent of the Legislature to comply with federal law requiring that when a beneficiary has third-party health coverage or insurance, the State Department of Health Services shall be the payer of last resort. In order to assess overlapping or duplicate health coverage, every health insurer, self-insured plan, group health plan, as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, service benefit plan, managed care organization, including health care service plans as defined in subdivision (f) of Section 1345 of the Health and Safety Code, licensed pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code), pharmacy benefit manager, or other party that is, by statute, contract, or agreement, legally responsible for payment of a claim for a health care item or service shall maintain a centralized file of the subscribers?, policyholders?, or enrollees? names, mailing addresses, and social security numbers or date of birth, and where available, for all other covered persons, the names and social security numbers or date of birth. This information shall be made available to the State Department of Health Services upon reasonable request. Notwithstanding Section 20134 of the Government Code, the Board of Administration of the California Public Employees? Retirement System and affiliated systems or contract agencies shall permit data matches with the state department to identify Medi-Cal beneficiaries with third-party health coverage or insurance. A recipient?s Medi-Cal identification card shall, where information is available, contain information advising providers of health care services of any third-party health coverage for the recipient. Providers shall seek reimbursement from available third-party health coverage before billing the Medi-Cal program.

(Amended by Stats. 2007, Ch. 188, Sec. 76. Effective August 24, 2007.)



14124.91

The State Department of Health Services shall, whenever it is cost-effective, pay the premium for third-party health coverage for beneficiaries under this chapter. The State Department of Health Services shall, when a beneficiary?s third-party health coverage would lapse due to loss of employment or change in health status, lack of sufficient income or financial resources, or any other reason, continue the health coverage by paying the costs of continuation of group coverage pursuant to federal law or converting from a group to an individual plan, whenever it is cost-effective. Notwithstanding any other provision of a contract or of law, the time period for the department to exercise either of these options shall be 60 days from the date of lapse of the policy.

(Amended by Stats. 1992, Ch. 722, Sec. 109. Effective September 15, 1992. Note: Amendment by Stats. 2003, Ch. 673, failed to take effect; Ch. 673 was rejected as referendum Proposition 72 at the November 2, 2004, election.)



14124.92

(a) The department may pay administrative expenses and make incentive payments to any county, state, or federal agency, or a contracting agent of the department for identifying and reporting third-party health care coverage held or offered to beneficiaries under this chapter.

(b) Unless the third-party health care coverage identified is excluded under subdivision (d) from the incentive payment plan, an agency or contractor may be entitled to an incentive payment if the agency or contractor does all of the following:

(1) Identifies a case of which the department was not previously aware.

(2) Provides to the department adequate and necessary information relevant to the third-party health care coverage in order to make a claim for benefits or reimbursement for services rendered that would otherwise be paid by Medi-Cal.

(3) Reports to the department the identified third-party health care coverage within 30 days of the date of discovery on a form approved by the department.

(c) In no event shall any one incentive for each case identified exceed one month of savings received by the department for benefits paid by the third-party health care coverage.

(d) Third-party health care coverage that does not qualify for the incentive payment plan under this section shall be identified by the department based on policy limitations and cost-effectiveness. The types of coverage that do not qualify under this section include those that to which any of the following apply:

(1) Not specifically intended to provide third-party health care coverage, such as coverage that provides life or car insurance benefits, periodic benefits for disability or hospitalization, or income protection.

(2) Coverage is limited to a specific diagnosis, unless the beneficiary has been diagnosed with a condition or disease specified in the coverage.

(3) Coverage is limited to a specific circumstance, such as accidental injury or dismemberment.

(4) Coverage is limited to one specific category of service.

(e) For the purposes of this section, ?third-party health care coverage? means health care service plans, benefits, insurance policies, and funds, including those described in Section 14124.90.

(Added by Stats. 1992, Ch. 722, Sec. 110. Effective September 15, 1992.)



14124.93

(a) The Department of Child Support Services shall provide payments to the local child support agency of fifty dollars ($50) per case for obtaining third-party health coverage or insurance of beneficiaries, to the extent that funds are appropriated in the annual Budget Act.

(b) A county shall be eligible for a payment if the county obtains third-party health coverage or insurance for applicants or recipients of Title IV-D services not previously covered, or for whom coverage has lapsed, and the county provides all required information on a form approved by both the Department of Child Support Services and the State Department of Health Care Services.

(c) Payments to the local child support agency under this section shall be suspended for the 2003?04, 2004?05, 2005?06, 2006?07, 2007?08, 2008?09, 2009?10, 2010?11, 2011?12, 2012?13, 2013?14, and 2014?15 fiscal years.

(Amended by Stats. 2012, Ch. 47, Sec. 37. Effective June 27, 2012.)



14124.94

(a) When the rights of a Medi-Cal beneficiary to health care benefits from an insurer have been assigned to the department, an insurer shall not impose any requirement on the department that is different from any requirement applicable to an agent or any assignee of the covered beneficiary.

(b) The department, in the administration of the Medi-Cal program, may garnish the wages, salary, or other employment income of, and withhold amounts from state tax refunds from, any person to whom both of the following apply:

(1) The person is required by a court or administrative order to provide coverage of the costs of health services to a child who is eligible for medical assistance under the Medi-Cal program.

(2) The person has received payment from a third party for the costs of the health services for the child, but he or she has not used the payments to reimburse, as appropriate, either the other parent or the person having custody of the child, or the provider of the health services, to the extent necessary to reimburse the department for expenditures for those costs under the Medi-Cal program. All claims for current or past due child support shall take priority over claims made by the department for the costs of Medi-Cal services.

(c) For purposes of this section, ?insurer? includes every health insurer, self-insured plan, group health plan, as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, service benefit plan, managed care organization, including health care service plans as defined in subdivision (f) of Section 1345 of the Health and Safety Code, licensed pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code), pharmacy benefit manager, or other party that is, by statute, contract, or agreement, legally responsible for payment of a claim for a health care item or service.

(Amended by Stats. 2007, Ch. 188, Sec. 77. Effective August 24, 2007.)






ARTICLE 3.7. Incontinence Medical Supplies

14125

(a) The purpose of this article is to establish provider reimbursement rates for incontinence medical supplies covered by the Medi-Cal program. Reimbursement for incontinence medical supplies shall consist of the negotiated contract prices within each product category, plus a markup fee equal to 38 percent of the contract price.

(b) (1) In establishing the list of incontinence medical supplies, the department may enter into exclusive or nonexclusive contracts on a bid or negotiated basis with manufacturers, distributors, dispensers, or suppliers of incontinence medical supplies.

(2) To ensure that the health needs of Medi-Cal beneficiaries are met, the department shall, when evaluating a decision to execute a contract, and when evaluating incontinence medical supplies for retention on, addition to, or deletion from, the list of incontinence medical supplies, consider all of the following criteria:

(A) The safety of the product.

(B) The effectiveness of the product.

(C) The essential need for the product.

(D) The potential for misuse of the product.

(E) The immediate or long-term cost-effectiveness of the product.

(3) The deficiency of a product when measured by one of the criteria specified in paragraph (2) may be sufficient to support a decision that the product should be deleted from, should not be added to, or should not be retained on, the list of medical supplies. However, the superiority of a product under one criterion may be sufficient to warrant the addition or retention of the product, notwithstanding a deficiency in another criterion.

(4) In the evaluation of the effectiveness of a product, the department may require the manufacturer, distributor, dispenser, or supplier to submit their products to testing by an independent laboratory. For the purposes of this section, ?independent laboratory? means an analytical laboratory that is not a subsidiary of, affiliated with, or on retainer for, the manufacturer, distributor, dispenser, or supplier.

(c) The department may use Healthcare Common Procedure Code System codes or Universal Product Number codes for the processing and payment of incontinence medical supplies.

(Amended by Stats. 2007, Ch. 188, Sec. 78. Effective August 24, 2007.)



14125.1

Unless the context requires otherwise, the definitions set forth in this section shall govern the construction and meaning of the terms and phrases used in this article.

(a) ?Incontinence medical supplies? means disposable medical supplies that are covered benefits under the Medi-Cal program pursuant to subdivision (s) of Section 14132 when prescribed by a physician for the treatment of individuals who are incontinent. Incontinence medical supplies include, but are not limited to, disposable diapers, briefs, underpads, undergarments, liners or pads, pant and pad systems, and skin care products.

(b) ?Department? means the State Department of Health Services.

(c) ?Manufacturer? means any person, partnership, or corporation who assembles or combines the components of incontinence supplies into a final product sold to dealers.

(d) ?Principal labeler? means any person, partnership, or corporation who purchases from a manufacturer an assembled product which is sold to dealers under the principal labeler?s label.

(e) ?Dealer? means any person, partnership, corporation, or other entity that is recognized by the manufacturer or principal labeler as a provider or retail outlet for its line of incontinence medical supplies, and which provide these supplies directly to consumers. The term ?dealer? includes a retailer.

(Amended by Stats. 1992, Ch. 722, Sec. 112. Effective September 15, 1992.)



14125.2

(a) (1) To qualify for Medi-Cal coverage a product shall be in general retail distribution, sold to the general public, and comply with any standards for products established by law or regulation. No product that is manufactured, distributed, or otherwise promoted for the exclusive use of beneficiaries of the Medi-Cal program shall be a Medi-Cal benefit.

(2) For purposes of this section, ?product? means any product which is in general retail distribution.

(3) For purposes of this subdivision, ?general retail distribution? means either of the following:

(A) The product is included in a listing of approved products for purchase either by the federal or state government.

(B) The product is on display and available for purchase by customers for private payment at licensed pharmacies or licensed medical supply dealers within California which are physical locations open to the general public.

(b) In order to qualify as a Medi-Cal provider of incontinence medical supplies, a dealer shall have an established place of business that is readily identifiable as a medical supply business, be open to the general public at regularly established business hours, have incontinence supplies in stock on the premises or in a warehouse under the provider?s direct control, and meet all local laws and ordinances regarding business licensing and operations. The department shall establish additional rules and regulations for participation in the Medi-Cal program as it deems necessary to ensure adequate safeguards to the integrity of the Medi-Cal program.

(Amended by Stats. 2007, Ch. 188, Sec. 79. Effective August 24, 2007.)



14125.3

The department shall reduce the weighted average of the negotiated contract prices within each product category in effect on June 30, 1992, as follows:

(a) For all premium underpads, as defined by the department, by 24 percent.

(b) For all other incontinence medical supply products, as defined by the department, by 14 percent.

(Repealed and added by Stats. 1992, Ch. 1106, Sec. 4. Effective January 1, 1993.)



14125.4

(a) No later than January 1, 1994, the department shall establish utilization controls that limit expenditures for incontinence medical supplies per beneficiary to no more than one hundred sixty-five dollars ($165) per month. Incontinence creams and washes shall be excluded from this limitation. The expenditure limit established by this section may be adjusted in the annual Budget Act to reflect changes in wholesale prices. These utilization controls shall be published in provider bulletins.

(b) The department shall, by prior authorization, allow a beneficiary to exceed the utilization limits established by this section when justified to the department?s satisfaction not later than January 1, 1994.

(c) Notwithstanding any other provision of law, no regulations shall be necessary to define the incontinence medical supplies subject to the reductions required in Section 14125.3, or to establish and implement the utilization controls required in this section.

(Amended by Stats. 1994, Ch. 813, Sec. 3. Effective January 1, 1995.)



14125.8

(a) In order to more fully identify the owner or owners of companies or corporations that apply to be or currently are providers of incontinence medical supplies, within 30 days of the receipt of a request from the department, or a request to the department from the Department of Justice, the applicant or provider shall provide, as part of the application process or as a condition of continued participation in the Medi-Cal program, the following:

(1) The name of the corporation, the official titles of the applicants, and a list of all the corporate officers.

(2) The California driver?s license or California identification card number of the applicants, coowners, corporate officers, and financially interested parties.

(3) The applicant?s business permit control number, issued by the State Board of Equalization, for the business location where services are rendered to the public.

(4) A statement of all current sources of capital, identity of all investors, disclosure of all manufacturers, suppliers, and providers currently doing business with the applicant, and disclosure of all entities to whom the applicant has extended a line of credit.

(5) A statement certifying that all information supplied pursuant to this section is accurate.

(b) A Medi-Cal provider of incontinence supplies shall not submit a claim for goods or services to the department prior to the date the goods or services are delivered to the Medi-Cal beneficiary. The date of delivery to a beneficiary shall be the earlier of the date the beneficiary actually received the goods or services, or the date the goods were posted or otherwise dispatched from the provider?s premises and control. A claim submitted to the department prior to the date of delivery shall not be paid. Violation of this subdivision shall be grounds for expulsion from the Medi-Cal program.

(c) The department may implement a 180-day moratorium on the enrollment of new providers or new business addresses for incontinence medical supply dealers when the department determines this action is necessary to safeguard public funds or to maintain the fiscal integrity of the program.

(Amended by Stats. 2007, Ch. 188, Sec. 80. Effective August 24, 2007.)



14125.9

Nothing in this article shall be interpreted as limiting or interfering in any way with the department?s authority to contract for the provision of incontinence medical supplies pursuant to subdivision (b) of Section 14105.3.

(Amended by Stats. 2006, Ch. 538, Sec. 705. Effective January 1, 2007.)






ARTICLE 3.8. Medi-Cal Long-Term Care Reimbursement Act

14126

This article shall be known as the Medi-Cal Long-Term Care Reimbursement Act.

(Repealed and added by Stats. 2004, Ch. 875, Sec. 5. Effective September 29, 2004. Conditionally inoperative as provided in subd. (a) of Section 14126.035. Inoperative August 1, 2015, pursuant to Section 14126.036. Repealed as of January 1, 2016, pursuant to Section 14126.036.)



14126.02

(a) It is the intent of the Legislature to devise a Medi-Cal long-term care reimbursement methodology that more effectively ensures individual access to appropriate long-term care services, promotes quality resident care, advances decent wages and benefits for nursing home workers, supports provider compliance with all applicable state and federal requirements, and encourages administrative efficiency.

(b) The department shall implement a facility-specific ratesetting system, subject to federal approval and the availability of federal funds, that reflects the costs and staffing levels associated with quality of care for residents in nursing facilities, as defined in subdivision (c) of Section 1250 of the Health and Safety Code, except that the ratesetting system shall not apply to a unit that provides pediatric subacute services in a skilled nursing facility, or to a skilled nursing facility that is designated as an institution for mental diseases, as defined in Section 1396d(i) of Title 42 of the United States Code. The facility-specific ratesetting system shall be effective commencing on August 1, 2005, and shall be implemented commencing on the first day of the month following federal approval. The department may retroactively increase and make payment of rates to facilities.

(c) In implementing this section, the department may contract as necessary, on a bid or nonbid basis, for professional consulting services from nationally recognized higher education and research institutions, or other qualified individuals and entities not associated with a skilled nursing facility, with demonstrated expertise in long-term care reimbursement systems. The ratesetting system specified in subdivision (b) shall be developed with all possible expedience. This subdivision establishes an accelerated process for issuing contracts pursuant to this section and contracts entered into pursuant to this subdivision shall be exempt from the requirements of Chapter 1 (commencing with Section 10100) and Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(d) The department shall implement a facility-specific ratesetting system by August 1, 2004, subject to federal approval and availability of federal or other funds, that reflects the costs and staffing levels associated with quality of care for residents in hospital-based nursing facilities.

(Amended by Stats. 2005, Ch. 508, Sec. 8. Effective October 4, 2005. Conditionally inoperative as provided in subd. (a) of Section 14126.035. Inoperative August 1, 2015, pursuant to Section 14126.036. Repealed as of January 1, 2016, pursuant to Section 14126.036.)



14126.021

The department shall develop and implement a cost-based reimbursement rate methodology using the cost categories as described in Section 14126.023, for freestanding nursing facilities pursuant to this article, excluding nursing facilities that are a distinct part of a facility that is licensed as a general acute care hospital as identified pursuant to subdivision (d) of Section 14126.02. The cost-based reimbursement rate methodology shall be effective on August 1, 2005, and shall be implemented on the first day of the month following federal approval.

(Added by Stats. 2004, Ch. 875, Sec. 5. Effective September 29, 2004. Conditionally inoperative as provided in subd. (a) of Section 14126.035. Inoperative August 1, 2015, pursuant to Section 14126.036. Repealed as of January 1, 2016, pursuant to Section 14126.036.)



14126.022

(a) (1) By August 1, 2011, the department shall develop the Skilled Nursing Facility Quality and Accountability Supplemental Payment System, subject to approval by the federal Centers for Medicare and Medicaid Services, and the availability of federal, state, or other funds.

(2) (A) The system shall be utilized to provide supplemental payments to skilled nursing facilities that improve the quality and accountability of care rendered to residents in skilled nursing facilities, as defined in subdivision (c) of Section 1250 of the Health and Safety Code, and to penalize those facilities that do not meet measurable standards.

(B) A freestanding pediatric subacute care facility, as defined in Section 51215.8 of Title 22 of the California Code of Regulations, shall be exempt from the Skilled Nursing Facility Quality and Accountability Supplemental Payment System.

(3) The system shall be phased in, beginning with the 2010?11 rate year.

(4) The department may utilize the system to do all of the following:

(A) Assess overall facility quality of care and quality of care improvement, and assign quality and accountability payments to skilled nursing facilities pursuant to performance measures described in subdivision (i).

(B) Assign quality and accountability payments or penalties relating to quality of care, or direct care staffing levels, wages, and benefits, or both.

(C) Limit the reimbursement of legal fees incurred by skilled nursing facilities engaged in the defense of governmental legal actions filed against the facilities.

(D) Publish each facility?s quality assessment and quality and accountability payments in a manner and form determined by the director, or his or her designee.

(E) Beginning with the 2011?12 fiscal year, establish a base year to collect performance measures described in subdivision (i).

(F) Beginning with the 2011?12 fiscal year, in coordination with the State Department of Public Health, publish the direct care staffing level data and the performance measures required pursuant to subdivision (i).

(b) (1) There is hereby created in the State Treasury, the Skilled Nursing Facility Quality and Accountability Special Fund. The fund shall contain moneys deposited pursuant to subdivisions (g) and (j) to (l), inclusive. Notwithstanding Section 16305.7 of the Government Code, the fund shall contain all interest and dividends earned on moneys in the fund.

(2) Notwithstanding Section 13340 of the Government Code, the fund shall be continuously appropriated without regard to fiscal year to the department for making quality and accountability payments, in accordance with subdivision (m), to facilities that meet or exceed predefined measures as established by this section.

(3) Upon appropriation by the Legislature, moneys in the fund may also be used for any of the following purposes:

(A) To cover the administrative costs incurred by the State Department of Public Health for positions and contract funding required to implement this section.

(B) To cover the administrative costs incurred by the State Department of Health Care Services for positions and contract funding required to implement this section.

(C) To provide funding assistance for the Long-Term Care Ombudsman Program activities pursuant to Chapter 11 (commencing with Section 9700) of Division 8.5.

(c) No appropriation associated with this bill is intended to implement the provisions of Section 1276.65 of the Health and Safety Code.

(d) (1) There is hereby appropriated for the 2010?11 fiscal year, one million nine hundred thousand dollars ($1,900,000) from the Skilled Nursing Facility Quality and Accountability Special Fund to the California Department of Aging for the Long-Term Care Ombudsman Program activities pursuant to Chapter 11 (commencing with Section 9700) of Division 8.5. It is the intent of the Legislature for the one million nine hundred thousand dollars ($1,900,000) from the fund to be in addition to the four million one hundred sixty-eight thousand dollars ($4,168,000) proposed in the Governor?s May Revision for the 2010?11 Budget. It is further the intent of the Legislature to increase this level of appropriation in subsequent years to provide support sufficient to carry out the mandates and activities pursuant to Chapter 11 (commencing with Section 9700) of Division 8.5.

(2) The department, in partnership with the California Department of Aging, shall seek approval from the federal Centers for Medicare and Medicaid Services to obtain federal Medicaid reimbursement for activities conducted by the Long-Term Care Ombudsman Program. The department shall report to the fiscal committees of the Legislature during budget hearings on progress being made and any unresolved issues during the 2011?12 budget deliberations.

(e) There is hereby created in the Special Deposit Fund established pursuant to Section 16370 of the Government Code, the Skilled Nursing Facility Minimum Staffing Penalty Account. The account shall contain all moneys deposited pursuant to subdivision (f).

(f) (1) Beginning with the 2010?11 fiscal year, the State Department of Public Health shall use the direct care staffing level data it collects to determine whether a skilled nursing facility has met the nursing hours per patient per day requirements pursuant to Section 1276.5 of the Health and Safety Code.

(2) (A) Beginning with the 2010?11 fiscal year, the State Department of Public Health shall assess a skilled nursing facility, licensed pursuant to subdivision (c) of Section 1250 of the Health and Safety Code, an administrative penalty if the State Department of Public Health determines that the skilled nursing facility fails to meet the nursing hours per patient per day requirements pursuant to Section 1276.5 of the Health and Safety Code as follows:

(i) Fifteen thousand dollars ($15,000) if the facility fails to meet the requirements for 5 percent or more of the audited days up to 49 percent.

(ii) Thirty thousand dollars ($30,000) if the facility fails to meet the requirements for over 49 percent or more of the audited days.

(B) (i) If the skilled nursing facility does not dispute the determination or assessment, the penalties shall be paid in full by the licensee to the State Department of Public Health within 30 days of the facility?s receipt of the notice of penalty and deposited into the Skilled Nursing Facility Minimum Staffing Penalty Account.

(ii) The State Department of Public Health may, upon written notification to the licensee, request that the department offset any moneys owed to the licensee by the Medi-Cal program or any other payment program administered by the department to recoup the penalty provided for in this section.

(C) (i) If a facility disputes the determination or assessment made pursuant to this paragraph, the facility shall, within 15 days of the facility?s receipt of the determination and assessment, simultaneously submit a request for appeal to both the department and the State Department of Public Health. The request shall include a detailed statement describing the reason for appeal and include all supporting documents the facility will present at the hearing.

(ii) Within 10 days of the State Department of Public Health?s receipt of the facility?s request for appeal, the State Department of Public Health shall submit, to both the facility and the department, all supporting documents that will be presented at the hearing.

(D) The department shall hear a timely appeal and issue a decision as follows:

(i) The hearing shall commence within 60 days from the date of receipt by the department of the facility?s timely request for appeal.

(ii) The department shall issue a decision within 120 days from the date of receipt by the department of the facility?s timely request for appeal.

(iii) The decision of the department?s hearing officer, when issued, shall be the final decision of the State Department of Public Health.

(E) The appeals process set forth in this paragraph shall be exempt from Chapter 4.5 (commencing with Section 11400) and Chapter 5 (commencing with Section 11500), of Part 1 of Division 3 of Title 2 of the Government Code. The provisions of Section 100171 and 131071 of the Health and Safety Code shall not apply to appeals under this paragraph.

(F) If a hearing decision issued pursuant to subparagraph (D) is in favor of the State Department of Public Health, the skilled nursing facility shall pay the penalties to the State Department of Public Health within 30 days of the facility?s receipt of the decision. The penalties collected shall be deposited into the Skilled Nursing Facility Minimum Staffing Penalty Account.

(G) The assessment of a penalty under this subdivision does not supplant the State Department of Public Health?s investigation process or issuance of deficiencies or citations under Chapter 2.4 (commencing with Section 1417) of Division 2 of the Health and Safety Code.

(g) The State Department of Public Health shall transfer, on a monthly basis, all penalty payments collected pursuant to subdivision (f) into the Skilled Nursing Facility Quality and Accountability Special Fund.

(h) Nothing in this section shall impact the effectiveness or utilization of Section 1278.5 or 1432 of the Health and Safety Code relating to whistleblower protections, or Section 1420 of the Health and Safety Code relating to complaints.

(i) (1) Beginning in the 2010?11 fiscal year, the department, in consultation with representatives from the long-term care industry, organized labor, and consumers, shall establish and publish quality and accountability measures, benchmarks, and data submission deadlines by November 30, 2010.

(2) The methodology developed pursuant to this section shall include, but not be limited to, the following requirements and performance measures:

(A) Beginning in the 2011?12 fiscal year:

(i) Immunization rates.

(ii) Facility acquired pressure ulcer incidence.

(iii) The use of physical restraints.

(iv) Compliance with the nursing hours per patient per day requirements pursuant to Section 1276.5 of the Health and Safety Code.

(v) Resident and family satisfaction.

(vi) Direct care staff retention, if sufficient data is available.

(B) If this act is extended beyond the dates on which it becomes inoperative and is repealed, in accordance with Section 14126.033, the department, in consultation with representatives from the long-term care industry, organized labor, and consumers, beginning in the 2013?14 rate year, shall incorporate additional measures into the system, including, but not limited to, quality and accountability measures required by federal health care reform that are identified by the federal Centers for Medicare and Medicaid Services.

(C) The department, in consultation with representatives from the long-term care industry, organized labor, and consumers, may incorporate additional performance measures, including, but not limited to, the following:

(i) Compliance with state policy associated with the United States Supreme Court decision in Olmstead v. L.C. ex rel. Zimring (1999) 527 U.S. 581.

(ii) Direct care staff retention, if not addressed in the 2012?13 rate year.

(iii) The use of chemical restraints.

(j) (1) Beginning with the 2010?11 rate year, and pursuant to subparagraph (B) of paragraph (5) of subdivision (a) of Section 14126.023, the department shall set aside savings achieved from setting the professional liability insurance cost category, including any insurance deductible costs paid by the facility, at the 75th percentile. From this amount, the department shall transfer the General Fund portion into the Skilled Nursing Facility Quality and Accountability Special Fund. A skilled nursing facility shall provide supplemental data on insurance deductible costs to facilitate this adjustment, in the format and by the deadlines determined by the department. If this data is not provided, a facility?s insurance deductible costs will remain in the administrative costs category.

(2) Notwithstanding paragraph (1), for the 2012?13 rate year only, savings from capping the professional liability insurance cost category pursuant to paragraph (1) shall remain in the General Fund and shall not be transferred to the Skilled Nursing Facility Quality and Accountability Special Fund.

(k) Beginning with the 2013?14 rate year, if there is a rate increase in the weighted average Medi-Cal reimbursement rate, the department shall set aside the first 1 percent of the weighted average Medi-Cal reimbursement rate increase for the Skilled Nursing Facility Quality and Accountability Special Fund.

(l) If this act is extended beyond the dates on which it becomes inoperative and is repealed, in accordance with Section 14126.033, beginning with the 2014?15 rate year, in addition to the amount set aside pursuant to subdivision (k), if there is a rate increase in the weighted average Medi-Cal reimbursement rate, the department shall set aside at least one-third of the weighted average Medi-Cal reimbursement rate increase, up to a maximum of 1 percent, from which the department shall transfer the General Fund portion of this amount into the Skilled Nursing Facility Quality and Accountability Special Fund.

(m) (1) (A) Beginning with the 2013?14 rate year, the department shall pay a supplemental payment, by April 30, 2014, to skilled nursing facilities based on all of the criteria in subdivision (i), as published by the department, and according to performance measure benchmarks determined by the department in consultation with stakeholders.

(B) (i) The department may convene a diverse stakeholder group, including, but not limited to, representatives from consumer groups and organizations, labor, nursing home providers, advocacy organizations involved with the aging community, staff from the Legislature, and other interested parties, to discuss and analyze alternative mechanisms to implement the quality and accountability payments provided to nursing homes for reimbursement.

(ii) The department shall articulate in a report to the fiscal and appropriate policy committees of the Legislature the implementation of an alternative mechanism as described in clause (i) at least 90 days prior to any policy or budgetary changes, and seek subsequent legislation in order to enact the proposed changes.

(2) Skilled nursing facilities that do not submit required performance data by the department?s specified data submission deadlines pursuant to subdivision (i) shall not be eligible to receive supplemental payments.

(3) Notwithstanding paragraph (1), if a facility appeals the performance measure of compliance with the nursing hours per patient per day requirements, pursuant to Section 1276.5 of the Health and Safety Code, to the State Department of Public Health, and it is unresolved by the department?s published due date, the department shall not use that performance measure when determining the facility?s supplemental payment.

(4) Notwithstanding paragraph (1), if the department is unable to pay the supplemental payments by April 30, 2014, then on May 1, 2014, the department shall use the funds available in the Skilled Nursing Facility Quality and Accountability Special Fund as a result of savings identified in subdivisions (k) and (l), less the administrative costs required to implement subparagraphs (A) and (B) of paragraph (3) of subdivision (b), in addition to any Medicaid funds that are available as of December 31, 2013, to increase provider rates retroactively to August 1, 2013.

(n) The department shall seek necessary approvals from the federal Centers for Medicare and Medicaid Services to implement this section. The department shall implement this section only in a manner that is consistent with federal Medicaid law and regulations, and only to the extent that approval is obtained from the federal Centers for Medicare and Medicaid Services and federal financial participation is available.

(o) In implementing this section, the department and the State Department of Public Health may contract as necessary, with California?s Medicare Quality Improvement Organization, or other entities deemed qualified by the department or the State Department of Public Health, not associated with a skilled nursing facility, to assist with development, collection, analysis, and reporting of the performance data pursuant to subdivision (i), and with demonstrated expertise in long-term care quality, data collection or analysis, and accountability performance measurement models pursuant to subdivision (i). This subdivision establishes an accelerated process for issuing any contract pursuant to this section. Any contract entered into pursuant to this subdivision shall be exempt from the requirements of the Public Contract Code, through December 31, 2013.

(p) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the following shall apply:

(1) The director shall implement this section, in whole or in part, by means of provider bulletins, or other similar instructions without taking regulatory action.

(2) The State Public Health Officer may implement this section by means of all facility letters, or other similar instructions without taking regulatory action.

(q) Notwithstanding paragraph (1) of subdivision (m), if a final judicial determination is made by any state or federal court that is not appealed, in any action by any party, or a final determination is made by the administrator of the federal Centers for Medicare and Medicaid Services, that any payments pursuant to subdivisions (a) and (m), are invalid, unlawful, or contrary to any provision of federal law or regulations, or of state law, these subdivisions shall become inoperative, and for the 2011?12 rate year, the rate increase provided under subparagraph (A) of paragraph (4) of subdivision (c) of Section 14126.033 shall be reduced by the amounts described in subdivision (j). For the 2013?14 rate year, and for each subsequent rate year, any rate increase shall be reduced by the amounts described in subdivisions (j) to (l), inclusive.

(Amended by Stats. 2012, Ch. 631, Sec. 5. Effective September 27, 2012. Conditionally inoperative as provided in subd. (a) of Section 14126.035. Inoperative August 1, 2015, pursuant to Section 14126.036. Repealed as of January 1, 2016, pursuant to Section 14126.036.)



14126.023

(a) The methodology developed pursuant to this article shall be facility specific and reflect the sum of the projected cost of each cost category and passthrough costs, as follows:

(1) Labor costs limited as specified in subdivisions (d) and (e).

(2) Indirect care nonlabor costs limited to the 75th percentile.

(3) (A) Administrative costs limited to the 50th percentile.

(B) Notwithstanding subparagraph (A), beginning with the 2010?11 rate year and in each subsequent rate year, the administrative cost category shall not include any legal and consultant fees in connection with a fair hearing or other litigation against or involving any governmental agency or department until all issues related to the fair hearing or litigation issues are ultimately decided or resolved.

(C) Notwithstanding subparagraph (A), beginning with the 2010?11 rate year and in each subsequent rate year, the department shall not allow any cost associated with legal or consultant fees in connection with a fair hearing or other litigation against any governmental agency or department where any of the following apply:

(i) A decision has been rendered in favor of the governmental agency or department.

(ii) The determination of the governmental agency or department otherwise stands.

(iii) A settlement or similar resolution has been reached regarding any citation issued under subdivision (c), (d), or (e) of Section 1424 of the Health and Safety Code or regarding any remedy imposed under Subpart F of Part 489 of Title 42 of the Code of Federal Regulations.

(iv) A settlement or similar resolution has been reached under the provisions of Section 14123 or 14171.

(D) Facilities shall report supplemental data required to disallow costs described in subparagraph (C) in a format and by the deadline determined by the department.

(4) Capital costs based on a fair rental value system (FRVS) limited as specified in subdivision (f).

(5) (A) Direct passthrough of proportional Medi-Cal costs for property taxes, facility license fees, new state and federal mandates, caregiver training costs, and liability insurance projected on the prior year?s costs.

(B) (i) Notwithstanding subparagraph (A), for the 2010?11 rate year and each rate year thereafter, professional liability insurance costs, including any insurance deductible costs paid by the facility, shall be limited to the 75th percentile computed on a specific geographic peer group basis.

(ii) Facilities shall report supplemental data described in this subparagraph in a format and by the deadline determined by the department, or the insurance deductible costs shall continue to be reimbursed in the administrative cost category.

(b) (1) The percentiles in paragraphs (1) through (3) of subdivision (a) shall be based on annualized costs divided by total resident days and computed on a specific geographic peer group basis. Costs within a specific cost category shall not be shifted to any other cost category.

(2) Notwithstanding paragraph (1), for the 2010?11 rate year, and each rate year thereafter, the percentiles in paragraphs (1) to (5), inclusive, of subdivision (a) shall be based on annualized audited costs divided by total resident days and computed on a specific geographic peer group basis. Costs within a specific category shall not be shifted to any other cost category.

(c) (1) Facilities newly certified to participate in the Medi-Cal program shall receive a reimbursement rate based on the peer group weighted average Medi-Cal reimbursement rate. Facilities shall continue to receive the peer group weighted average Medi-Cal reimbursement rate until either of the following conditions is met:

(A) The department shall calculate the Freestanding Skilled Nursing Facility-B facility specific rate when a minimum of six months of Medi-Cal cost data has been audited. The facility specific rate shall be calculated prospectively and shall be effective on August 1 of each rate year, pursuant to Section 14126.021.

(B) The department shall calculate the Freestanding Subacute Skilled Nursing Facility-B facility specific rate when a cost report with a minimum of 12 months of Medi-Cal cost data has been audited. The facility specific rate shall be calculated prospectively and shall be effective on August 1 of each rate year, pursuant to Section 14126.021.

(2) Facilities that have been decertified for less than six months and upon recertification shall continue to receive the facility per diem reimbursement rate in effect prior to decertification. Facilities shall continue to receive the facility per diem reimbursement rate until either of the following conditions is met:

(A) The department shall calculate the Freestanding Skilled Nursing Facility-B facility specific rate when a minimum of six months of Medi-Cal cost data has been audited. The facility specific rate based on the audited six months of Medi-Cal cost data shall be calculated prospectively and shall be effective on August 1 of each rate year, pursuant to Section 14126.021.

(B) The department shall calculate the Freestanding Subacute Skilled Nursing Facility-B facility specific rate when a cost report with a minimum of 12 months of Medi-Cal cost data has been audited. The facility-specific rate shall be calculated prospectively and shall be effective on August 1 of each rate year, pursuant to Section 14126.021.

(3) Facilities that have been decertified for six months or longer and upon recertification shall receive a reimbursement rate based on the peer group weighted average Medi-Cal reimbursement rate. Facilities shall continue to receive the peer group weighted average Medi-Cal reimbursement rate until either of the following conditions is met:

(A) The department shall calculate the Freestanding Skilled Nursing Facility-B facility specific rate when a minimum of six months of Medi-Cal cost data has been audited. The facility-specific rate shall be calculated prospectively and shall be effective on August 1 of each rate year, pursuant to Section 14126.021.

(B) The department shall calculate the Freestanding Subacute Skilled Nursing Facility-B facility specific rate when a cost report with a minimum of 12 months of Medi-Cal cost data has been audited. The facility-specific rate shall be calculated prospectively and shall be effective on August 1 of each rate year, pursuant to Section 14126.021.

(4) Facilities that have a change of ownership or change of the licensed operator shall continue to receive the facility per diem reimbursement rate in effect with the previous owner. Facilities shall continue to receive the facility per diem reimbursement rate until either of the following conditions is met:

(A) The department shall calculate the Freestanding Skilled Nursing Facility-B facility specific rate when a minimum of six months of Medi-Cal cost data has been audited. The facility-specific rate shall be calculated prospectively and shall be effective on August 1 of each rate year, pursuant to Section 14126.021.

(B) The department shall calculate the Freestanding Subacute Skilled Nursing Facility B facility-specific rate when a cost report with a minimum of 12 months of Medi-Cal cost data has been audited. The facility-specific rate shall be calculated prospectively and shall be effective on August 1 of each rate year, pursuant to Section 14126.021.

(5) This subdivision represents codification of existing rules promulgated by the department under the authority of Section 14126.027.

(d) The labor costs category shall be comprised of a direct resident care labor cost category, an indirect care labor cost category, and a labor-driven operating allocation cost category, as follows:

(1) Direct resident care labor cost category which shall include all labor costs related to routine nursing services including all nursing, social services, activities, and other direct care personnel. These costs shall be limited to the 90th percentile.

(2) Indirect care labor cost category which shall include all labor costs related to staff supporting the delivery of patient care including, but not limited to, housekeeping, laundry and linen, dietary, medical records, inservice education, and plant operations and maintenance. These costs shall be limited to the 90th percentile.

(3) Labor-driven operating allocation shall include an amount equal to 8 percent of labor costs, minus expenditures for temporary staffing, which may be used to cover allowable Medi-Cal expenditures. In no instance shall the operating allocation exceed 5 percent of the facility?s total Medi-Cal reimbursement rate.

(e) Notwithstanding subdivision (d), beginning with the 2010?11 rate year and each rate year thereafter, the labor cost category shall not include the labor-driven operating allocation and shall be comprised only of a direct resident care labor cost category and an indirect care labor cost category.

(f) The capital cost category shall be based on a FRVS that recognizes the value of the capital related assets necessary to care for Medi-Cal residents. The capital cost category includes mortgage principal and interest, leases, leasehold improvements, depreciation of real property, equipment, and other capital related expenses. The FRVS methodology shall be based on the formula developed by the department that assesses facility value based on age and condition and uses a recognized market interest factor. Capital investment and improvement expenditures included in the FRVS formula shall be documented in cost reports or supplemental reports required by the department. The capital costs based on FRVS shall be limited as follows:

(1) For the 2005?06 rate year, the capital cost category for all facilities in the aggregate shall not exceed the department?s estimated value for this cost category for the 2004?05 rate year.

(2) For the 2006?07 rate year and subsequent rate years, the maximum annual increase for the capital cost category for all facilities in the aggregate shall not exceed 8 percent of the prior rate year?s FRVS cost component.

(3) If the total capital costs for all facilities in the aggregate for the 2005?06 rate year exceeds the value of the capital costs for all facilities in the aggregate for the 2004?05 rate year, or if that capital cost category for all facilities in the aggregate for the 2006?07 rate year or any rate year thereafter exceeds 8 percent of the prior rate year?s value, the department shall reduce the capital cost category for all facilities in equal proportion in order to comply with paragraphs (1) and (2).

(g) For the 2005?06 and 2006?07 rate years, the facility specific Medi-Cal reimbursement rate calculated under this article shall not be less than the Medi-Cal rate that the specific facility would have received under the rate methodology in effect as of July 31, 2005, plus Medi-Cal?s projected proportional costs for new state or federal mandates for rate years 2005?06 and 2006?07, respectively.

(h) The department shall update each facility specific rate calculated under this methodology annually. The update process shall be prescribed in the Medicaid State Plan, regulations, and the provider bulletins or similar instructions described in Section 14126.027, and shall be adjusted in accordance with the results of facility specific audit and review findings in accordance with subdivisions (i), (j), and (k).

(i) (1) The department shall establish rates pursuant to this article on the basis of facility cost data reported in the integrated long-term care disclosure and Medi-Cal cost report required by Section 128730 of the Health and Safety Code for the most recent reporting period available, and cost data reported in other facility financial disclosure reports or supplemental information required by the department in order to implement this article.

(2) Notwithstanding paragraph (1), or any other provision of law, beginning with the 2010?11 rate year, and each rate year thereafter, the department shall establish rates pursuant to this article on the basis of facility audited cost data pursuant to subdivision (c), reported in the integrated long-term care disclosure and Medi-Cal cost report described in Section 128730 of the Health and Safety Code and audited cost data reported in other facility financial disclosure reports or audited supplemental information required by the department in order to implement this article.

(3) Notwithstanding paragraph (1), or any other provision of law, beginning with the 2010?11 rate year and each rate year thereafter, the department may determine a facility ineligible to receive supplemental payments pursuant to Section 14126.022 if a facility fails to provide supplemental data as requested by the department.

(4) This subdivision represents codification of existing rules promulgated by the department under the authority of Section 14126.027.

(j) The department shall conduct financial audits of facility and home office cost data as follows:

(1) The department shall audit facilities a minimum of once every three years to ensure accuracy of reported costs.

(2) It is the intent of the Legislature that the department develop and implement limited scope audits of key cost centers or categories to assure that the rate paid in the years between each full scope audit required in paragraph (1) accurately reflects actual costs.

(3) For purposes of updating facility specific rates, the department shall adjust or reclassify costs reported consistent with applicable requirements of the Medicaid state plan as required by Part 413 (commencing with Section 413.1) of Title 42 of the Code of Federal Regulations.

(4) Overpayments to any facility shall be recovered in a manner consistent with applicable recovery procedures and requirements of state and federal laws and regulations.

(k) (1) On an annual basis, the department shall use the results of audits performed pursuant to subdivisions (i) and (j), the results of any federal audits, and facility cost reports, including supplemental reports of actual costs incurred in specific cost centers or categories as required by the department, to determine any difference between reported costs used to calculate a facility?s rate and audited facility expenditures in the rate year.

(2) If the department determines that there is a difference between reported costs and audited facility expenditures pursuant to paragraph (1), the department shall adjust a facility?s reimbursement prospectively over the intervening years between audits by an amount that reflects the difference, consistent with the methodology specified in this article.

(l) For nursing facilities that obtain an audit appeal decision that results in revision of the facility?s allowable costs, the facility shall be entitled to seek a retroactive adjustment in its facility specific reimbursement rate.

(m) Except as provided in Section 14126.022, compliance by each facility with state laws and regulations regarding staffing levels shall be documented annually either through facility cost reports, including supplemental reports, or through the annual licensing inspection process specified in Section 1422 of the Health and Safety Code.

(Amended by Stats. 2011, 1st Ex. Sess., Ch. 4, Sec. 10. Effective June 29, 2011. Conditionally inoperative as provided in subd. (a) of Section 14126.035. Inoperative August 1, 2015, pursuant to Section 14126.036. Repealed as of January 1, 2016, pursuant to Section 14126.036.)



14126.025

(a) The department shall seek approval of an amendment to the Medicaid state plan specifically outlining the reimbursement methodology developed pursuant to this article not later than February 1, 2005.

(b) The amendment to the Medicaid state plan pursuant to subdivision (a), and any regulations, provider bulletins, or other similar instructions, shall be prepared in consultation with representatives of the long-term care industry, organized labor, seniors, and consumers.

(Added by Stats. 2004, Ch. 875, Sec. 5. Effective September 29, 2004. Conditionally inoperative as provided in subd. (a) of Section 14126.035. Inoperative August 1, 2015, pursuant to Section 14126.036. Repealed as of January 1, 2016, pursuant to Section 14126.036.)



14126.027

(a) (1) The Director of Health Care Services, or his or her designee, shall administer this article.

(2) The regulations and other similar instructions adopted pursuant to this article shall be developed in consultation with representatives of the long-term care industry, organized labor, seniors, and consumers.

(b) (1) The director may adopt regulations as are necessary to implement this article. The adoption, amendment, repeal, or readoption of a regulation authorized by this section is deemed to be necessary for the immediate preservation of the public peace, health and safety, or general welfare, for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted from the requirement that it describe specific facts showing the need for immediate action.

(2) The regulations adopted pursuant to this section may include, but need not be limited to, any regulations necessary for any of the following purposes:

(A) The administration of this article, including the specific analytical process for the proper determination of long-term care rates.

(B) The development of any forms necessary to obtain required cost data and other information from facilities subject to the ratesetting methodology.

(C) To provide details, definitions, formulas, and other requirements.

(c) As an alternative to the adoption of regulations pursuant to subdivision (b), and notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the director may implement this article, in whole or in part, by means of a provider bulletin or other similar instructions, without taking regulatory action, provided that no such bulletin or other similar instructions shall remain in effect after July 31, 2015. It is the intent of the Legislature that regulations adopted pursuant to subdivision (b) shall be in place on or before July 31, 2015.

(Amended by Stats. 2012, Ch. 631, Sec. 6. Effective September 27, 2012. Conditionally inoperative as provided in subd. (a) of Section 14126.035. Inoperative August 1, 2015, pursuant to Section 14126.036. Repealed as of January 1, 2016, pursuant to Section 14126.036.)



14126.028

(a) The Legislature finds and declares both of the following:

(1) Section Q of the Minimum Data Set, Version 3.0, developed as part of the federal government?s nursing home quality initiative, uses a person-centered approach to ensure that all individuals have the opportunity to learn about home- and community-based services and have the opportunity to receive long-term care services in the least restrictive setting possible.

(2) More community care services and support options and choices are now available to meet the care preferences and needs in the least restrictive setting possible.

(b) Nursing facilities shall either meet the residents? discharge planning and referral needs, or make referrals to a designated local contact agency (LCA) as determined by the State Department of Health Care Services. The LCA is responsible for contacting referred residents, and for providing information and counseling on available home- and community-based services. The LCA shall also either assist directly with transition services or make referrals to organizations that assist with transition services, as appropriate.

(c) It is the intent of the Legislature to ensure that nursing home residents who, during the Minimum Data Set, Version 3.0, Section Q assessment, express interest in the possibility of receiving care and services in the community are appropriately referred by nursing facilities to the LCA, as appropriate.

(d) The State Department of Health Care Services, in collaboration with the State Department of Public Health, shall, by April 1, 2013, provide the Legislature an analysis of the appropriate sections of the Minimum Data Set, Version 3.0, Section Q and nursing facilities referrals made to the LCA. This analysis shall also document the LCA?s response to referrals from nursing facilities and the outcomes of those referrals.

(e) The State Department of Public Health and the State Department of Health Care Services shall regularly, and at least quarterly, meet with representatives from the long-term care industry, organized labor, consumers, and consumer advocates to provide updates and receive input on the planning for, implementation of, and progress of the skilled nursing facility quality improvement program. To facilitate decisionmaking, the State Department of Public Health and the State Department of Health Care Services shall promptly convene this workgroup and provide ongoing guidance to reach tangible outcomes for implementation by no later than January 2013.

(Added by Stats. 2012, Ch. 631, Sec. 7. Effective September 27, 2012. Conditionally inoperative as provided in subd. (a) of Section 14126.035. Inoperative August 1, 2015, pursuant to Section 14126.036. Repealed as of January 1, 2016, pursuant to Section 14126.036.)



14126.031

(a) In implementing this article, the department may use the process outlined in subdivision (c) of Section 14126.02 to obtain professional consulting services for the purpose of finalizing design of the system, procurement of required technical hardware and software, establishing operational parameters, implementation, and transitional management pending assumption of operational management by state staff.

(b) The ratesetting system described in subdivision (b) of Section 14126.02 shall be developed expeditiously in order to meet the implementation date required under Section 14126.02.

(c) To ensure compliance with the timeframes set forth in this article, it is the intent of the Legislature that the department be authorized to hire up to three full-time equivalents to support implementation and continuous operation of the system.

(Added by Stats. 2004, Ch. 875, Sec. 5. Effective September 29, 2004. Conditionally inoperative as provided in subd. (a) of Section 14126.035. Inoperative August 1, 2015, pursuant to Section 14126.036. Repealed as of January 1, 2016, pursuant to Section 14126.036.)



14126.033

(a) The Legislature finds and declares all of the following:

(1) Costs within the Medi-Cal program continue to grow due to the rising cost of providing health care throughout the state and also due to increases in enrollment, which are more pronounced during difficult economic times.

(2) In order to minimize the need for drastically cutting enrollment standards or benefits during times of economic crisis, it is crucial to find areas within the program where reimbursement levels are higher than required under the standard provided in Section 1902(a)(30)(A) of the federal Social Security Act and can be reduced in accordance with federal law.

(3) The Medi-Cal program delivers its services and benefits to Medi-Cal beneficiaries through a wide variety of health care providers, some of which deliver care via managed care or other contract models while others do so through fee-for-service arrangements.

(4) The setting of rates within the Medi-Cal program is complex and is subject to close supervision by the United States Department of Health and Human Services.

(5) As the single state agency for Medicaid in California, the State Department of Health Care Services has unique expertise that can inform decisions that set or adjust reimbursement methodologies and levels consistent with the requirements of federal law.

(b) Therefore, it is the intent of the Legislature for the department to analyze and identify where reimbursement levels can be reduced consistent with the standard provided in Section 1902(a)(30)(A) of the federal Social Security Act and also consistent with federal and state law and policies, including any exemptions contained in the act that added this section, provided that the reductions in reimbursement shall not exceed 10 percent on an aggregate basis for all providers, services, and products.

(c) This article, including Section 14126.031, shall be funded as follows:

(1) General Fund moneys appropriated for purposes of this article pursuant to Section 6 of the act adding this section shall be used for increasing rates, except as provided in Section 14126.031, for freestanding skilled nursing facilities, and shall be consistent with the approved methodology required to be submitted to the federal Centers for Medicare and Medicaid Services pursuant to Article 7.6 (commencing with Section 1324.20) of Chapter 2 of Division 2 of the Health and Safety Code.

(2) (A) Notwithstanding Section 14126.023, for the 2005?06 rate year, the maximum annual increase in the weighted average Medi-Cal rate required for purposes of this article shall not exceed 8 percent of the weighted average Medi-Cal reimbursement rate for the 2004?05 rate year as adjusted for the change in the cost to the facility to comply with the nursing facility quality assurance fee for the 2005?06 rate year, as required under subdivision (b) of Section 1324.21 of the Health and Safety Code, plus the total projected Medi-Cal cost to the facility of complying with new state or federal mandates.

(B) Beginning with the 2006?07 rate year, the maximum annual increase in the weighted average Medi-Cal reimbursement rate required for purposes of this article shall not exceed 5 percent of the weighted average Medi-Cal reimbursement rate for the prior fiscal year, as adjusted for the projected cost of complying with new state or federal mandates.

(C) Beginning with the 2007?08 rate year and continuing through the 2008?09 rate year, the maximum annual increase in the weighted average Medi-Cal reimbursement rate required for purposes of this article shall not exceed 5.5 percent of the weighted average Medi-Cal reimbursement rate for the prior fiscal year, as adjusted for the projected cost of complying with new state or federal mandates.

(D) For the 2009?10 rate year, the weighted average Medi-Cal reimbursement rate required for purposes of this article shall not be increased with respect to the weighted average Medi-Cal reimbursement rate for the 2008?09 rate year, as adjusted for the projected cost of complying with new state or federal mandates.

(3) (A) For the 2010?11 rate year, if the increase in the federal medical assistance percentage (FMAP) pursuant to the federal American Recovery and Reinvestment Act of 2009 (ARRA) (Public Law 111-5) is extended for the entire 2010?11 rate year, the maximum annual increase in the weighted average Medi-Cal reimbursement rate for the purposes of this article shall not exceed 3.93 percent, or 3.14 percent, if the increase in the FMAP pursuant to ARRA is not extended for that period of time, plus the projected cost of complying with new state or federal mandates. If the increase in the FMAP pursuant to ARRA is extended at a different rate, or for a different time period, the rate adjustment for facilities shall be adjusted accordingly.

(B) The weighted average Medi-Cal reimbursement rate increase specified in subparagraph (A) shall be adjusted by the department for the following reasons:

(i) If the federal Centers for Medicare and Medicaid Services does not approve exemption changes to the facilities subject to the quality assurance fee.

(ii) If the federal Centers for Medicare and Medicaid Services does not approve any proposed modification to the methodology for calculation of the quality assurance fee.

(iii) To ensure that the state does not incur any additional General Fund expenses to pay for the 2010?11 weighted average Medi-Cal reimbursement rate increase.

(C) If the maximum annual increase in the weighted average Medi-Cal rate is reduced pursuant to subparagraph (B), the department shall recalculate and publish the final maximum annual increase in the weighted average Medi-Cal reimbursement rate.

(4) (A) Subject to the following provisions, for the 2011?12 rate year, the increase in the Medi-Cal reimbursement rate for the purpose of this article, for each skilled nursing facility as defined in subdivision (c) of Section 1250 of the Health and Safety Code, shall not exceed 2.4 percent of the rate on file that was applicable on May 31, 2011, plus the projected cost of complying with new state or federal mandates. The percentage increase shall be applied equally to each rate on file as of May 31, 2011.

(B) The weighted average Medi-Cal reimbursement rate increase specified in subparagraph (A) shall be adjusted by the department for the following reasons:

(i) If the federal Centers for Medicare and Medicaid Services does not approve exemption changes to the facilities subject to the quality assurance fee.

(ii) If the federal Centers for Medicare and Medicaid Services does not approve any proposed modification to the methodology for calculation of the quality assurance fee.

(iii) To ensure that the state does not incur any additional General Fund expenses to pay for the 2011?12 weighted average Medi-Cal reimbursement rate increase.

(C) The department may recalculate and publish the weighted average Medi-Cal reimbursement rate increase for the 2011?12 rate year if the difference in the projected quality assurance fee collections from the 2011?12 rate year, compared to the projected quality assurance fee collections for the 2010?11 rate year, would result in any additional General Fund expense to pay for the 2011?12 rate year weighted average reimbursement rate increase.

(5) To the extent that rates are projected to exceed the adjusted limits calculated pursuant to subparagraphs (A) to (D), inclusive, of paragraph (2) and, as applicable, paragraphs (3) and (4), the department shall adjust each skilled nursing facility?s projected rate for the applicable rate year by an equal percentage.

(6) (A) (i) Notwithstanding any other provision of law, and except as provided in subparagraph (B), payments resulting from the application of paragraphs (3) and (4), the provisions of paragraph (5), and all other applicable adjustments and limits as required by this section, shall be reduced by 10 percent for dates of service on and after June 1, 2011, through July 31, 2012. This is a one-time reduction evenly distributed across all facilities to ensure long-term stability of nursing homes serving the Medi-Cal population.

(ii) Notwithstanding any other provision of law, the director may adjust the percentage reductions specified in clause (i), as long as the resulting reductions, in the aggregate, total no more than 10 percent.

(iii) The adjustments authorized under this subparagraph shall be implemented only if the director determines that the payments resulting from the adjustments comply with paragraph (7).

(B) Payments to facilities owned or operated by the state shall be exempt from the payment reduction required by this paragraph.

(7) (A) Notwithstanding any other provision of this section, the payment reductions and adjustments required by paragraph (6) shall be implemented only if the director determines that the payments that result from the application of paragraph (6) will comply with applicable federal Medicaid requirements and that federal financial participation will be available.

(B) In determining whether federal financial participation is available, the director shall determine whether the payments comply with applicable federal Medicaid requirements, including those set forth in Section 1396a(a)(30)(A) of Title 42 of the United States Code.

(C) To the extent that the director determines that the payments do not comply with applicable federal Medicaid requirements or that federal financial participation is not available with respect to any payment that is reduced pursuant to this section, the director retains the discretion to not implement the particular payment reduction or adjustment and may adjust the payment as necessary to comply with federal Medicaid requirements.

(8) For managed care health plans that contract with the department pursuant to this chapter and Chapter 8 (commencing with Section 14200), except for contracts with the Senior Care Action Network and AIDS Healthcare Foundation, and to the extent that these services are provided through any of those contracts, payments shall be reduced by the actuarial equivalent amount of the reduced provider reimbursements specified in paragraph (6) pursuant to contract amendments or change orders effective on July 1, 2011, or thereafter.

(9) (A) For the 2012?13 rate year, all of the following shall apply:

(i) The department shall determine the amounts of reduced payments for each skilled nursing facility, as defined in subdivision (c) of Section 1250 of the Health and Safety Code, resulting from the 10-percent reduction imposed pursuant to clause (i) of subparagraph (A) of paragraph (6) for the period beginning on June 1, 2011, through July 31, 2012.

(ii) For claims adjudicated through October 1, 2012, each skilled nursing facility as defined in subdivision (c) of Section 1250 of the Health and Safety Code that is reimbursed under the Medi-Cal fee-for-service program, shall receive the total payments calculated by the department in clause (i), not later than December 31, 2012.

(iii) For managed care plans that contract with the department pursuant to this chapter or Chapter 8 (commencing with Section 14200), except contracts with Senior Care Action Network and AIDS Healthcare Foundation, and to the extent that skilled nursing services are provided through any of those contracts, payments shall be adjusted by the actuarial equivalent amount of the reimbursements calculated in clause (i) pursuant to contract amendments or change orders effective on July 1, 2012, or thereafter.

(B) Notwithstanding subparagraph (A), beginning on August 1, 2012, through July 31, 2013, the department shall pay the facility specific Medi-Cal reimbursement rate that was on file and applicable to the specific skilled nursing facility on August 1, 2011, prior to and excluding any rate reduction implemented pursuant to clause (i) of subparagraph (A) of paragraph (6) for the period beginning on June 1, 2011, to July 31, 2012, inclusive, and adjusted for the projected costs of complying with new state or federal mandates. These rates are deemed to be sufficient to meet operating expenses.

(C) The weighted average Medi-Cal reimbursement rate increase specified in subparagraph (B) shall be adjusted by the department if the federal Centers for Medicare and Medicaid Services does not approve any proposed modification to the methodology for calculation of the skilled nursing quality assurance fee pursuant to Article 7.6 (commencing with Section 1324.20) of Chapter 2 of Division 2 of the Health and Safety Code.

(D) Notwithstanding any other provision of law, beginning on January 1, 2013, Article 7.6 (commencing with Section 1324.20) of Chapter 2 of Division 2 of the Health and Safety Code, which imposes a skilled nursing facility quality assurance fee, shall not be enforceable against any skilled nursing facility unless each skilled nursing facility is paid the rate provided for in subparagraphs (A) and (B). Any amount collected during the 2012?13 rate year by the department pursuant to Article 7.6 (commencing with Section 1324.20) of Chapter 2 of Division 2 of the Health and Safety Code shall be refunded to each facility not later than February 1, 2013.

(E) The provisions of this paragraph shall also be included as part of a state plan amendment implementing the 2011?12 and 2012?13 Medi-Cal reimbursement rates authorized under this article.

(10) (A) Subject to the following provisions, for the 2013?14 and 2014?15 rate years, the annual increase in the weighted average Medi-Cal reimbursement rate for the purpose of this article, for each skilled nursing facility as defined in subdivision (c) of Section 1250 of the Health and Safety Code, shall be 3 percent for each rate year, respectively, plus the projected cost of complying with new state or federal mandates.

(B) (i) For the 2013?14 rate year, if there is a rate increase in the weighted average Medi-Cal reimbursement rate, the department shall set aside 1 percent of the increase in the weighted average Medi-Cal reimbursement rate, from which the department shall transfer the nonfederal portion into the Skilled Nursing Facility Quality and Accountability Special Fund, to be used for the supplemental rate pool.

(ii) For the 2014?15 rate year, if there is a rate increase in the weighted average Medi-Cal reimbursement rate, the department shall set aside at least one-third of the weighted average Medi-Cal reimbursement rate increase, up to a maximum of 1 percent, from which the department shall transfer the nonfederal portion of this amount into the Skilled Nursing Facility Quality and Accountability Special Fund.

(C) The weighted average Medi-Cal reimbursement rate increase specified in subparagraph (A) shall be adjusted by the department for the following reasons:

(i) If the federal Centers for Medicare and Medicaid Services does not approve exemption changes to the facilities subject to the quality assurance fee.

(ii) If the federal Centers for Medicare and Medicaid Services does not approve any proposed modification to the methodology for calculation of the quality assurance fee.

(11) The director shall seek any necessary federal approvals for the implementation of this section. This section shall not be implemented until federal approval is obtained. When federal approval is obtained, the payments resulting from the application of paragraph (6) shall be implemented retroactively to June 1, 2011, or on any other date or dates as may be applicable.

(d) The rate methodology shall cease to be implemented after July 31, 2015.

(e) (1) It is the intent of the Legislature that the implementation of this article result in individual access to appropriate long-term care services, quality resident care, decent wages and benefits for nursing home workers, a stable workforce, provider compliance with all applicable state and federal requirements, and administrative efficiency.

(2) Not later than December 1, 2006, the Bureau of State Audits shall conduct an accountability evaluation of the department?s progress toward implementing a facility-specific reimbursement system, including a review of data to ensure that the new system is appropriately reimbursing facilities within specified cost categories and a review of the fiscal impact of the new system on the General Fund.

(3) Not later than January 1, 2007, to the extent information is available for the three years immediately preceding the implementation of this article, the department shall provide baseline information in a report to the Legislature on all of the following:

(A) The number and percent of freestanding skilled nursing facilities that complied with minimum staffing requirements.

(B) The staffing levels prior to the implementation of this article.

(C) The staffing retention rates prior to the implementation of this article.

(D) The numbers and percentage of freestanding skilled nursing facilities with findings of immediate jeopardy, substandard quality of care, or actual harm, as determined by the certification survey of each freestanding skilled nursing facility conducted prior to the implementation of this article.

(E) The number of freestanding skilled nursing facilities that received state citations and the number and class of citations issued during calendar year 2004.

(F) The average wage and benefits for employees prior to the implementation of this article.

(4) Not later than January 1, 2009, the department shall provide a report to the Legislature that does both of the following:

(A) Compares the information required in paragraph (2) to that same information two years after the implementation of this article.

(B) Reports on the extent to which residents who had expressed a preference to return to the community, as provided in Section 1418.81 of the Health and Safety Code, were able to return to the community.

(5) The department may contract for the reports required under this subdivision.

(Amended by Stats. 2012, Ch. 631, Sec. 8. Effective September 27, 2012. Conditionally inoperative as provided in subd. (a) of Section 14126.035. Inoperative August 1, 2015, pursuant to Section 14126.036. Repealed as of January 1, 2016, pursuant to Section 14126.036.)



14126.034

(a) (1) The department shall convene a workgroup of interested stakeholders to make recommendations to the department to ensure compliance with the intent of this article, as provided in subdivision (a) of Section 14126.02.

(2) (A) Interested stakeholders shall include consumers or their representatives, or both, including current or former skilled nursing facility residents, and family members of current or former skilled nursing facility residents, or both, seniors or their representatives, or both, skilled nursing facility representatives, labor representatives, and people with disabilities and disability rights advocates.

(B) A stakeholder workgroup of 18 members shall be convened representing interested stakeholders from the groups listed in subparagraph (A), with six members selected from each of the following areas of interest:

(i) Consumers.

(ii) Skilled nursing facility labor.

(iii) Skilled nursing facilities.

(C) Interested stakeholders within each of the areas of interest in subparagraph (B) shall nominate and select six members within their area of interest to serve on the stakeholder workgroup to represent their interests.

(D) The stakeholder workgroup shall also include representatives from the department, the Office of the State Long-Term Care Ombudsman, the State Department of Public Health, the Office of Statewide Health Planning and Development, with members appointed by their respective directors, or their designee, and may also include legislative staff, academics, and other state department representatives, including, but not limited to, representatives from the California Department of Aging and the State Department of Developmental Services.

(b) (1) Each stakeholder workgroup meeting shall be chaired by a facilitator from an organization independent of the department and any of the stakeholder groups, to the extent that foundation funding is made available for this purpose. If no funds are made available for this purpose, the department shall facilitate the stakeholder workgroup meetings.

(2) The consumers, skilled nursing facility labor, and skilled nursing facility stakeholder workgroup members shall each select one representative who will meet with the department and the facilitator to develop meeting agendas after having solicited input from each representative?s respective stakeholder group.

(3) To the extent that foundation funding is made available, stakeholder workgroup members shall receive reimbursement for any actual, necessary, and reasonable expenses incurred in connection with their duties as members of the workgroup.

(c) The department shall assign staff as needed to assist the stakeholder workgroup in carrying out its responsibilities.

(d) In developing recommendations, the stakeholder workgroup shall consider the structure of, and potential changes to, the facility-specific ratesetting system, developed pursuant to Section 14126.023, that may improve the quality of resident care. The stakeholder workgroup members may take into consideration the following factors, or any other factors deemed relevant to ensure the quality of resident care:

(1) Skilled nursing facility staffing levels, including, but not limited to, compliance with existing staffing requirements.

(2) Skilled nursing facility staff wages and benefits, including, but not limited to, geographic disparities in wages and benefits.

(3) Skilled nursing facility staff turnover and retention.

(4) Deficiency reports issued as a result of both surveys and complaint investigations, to the extent that they may be disclosed as public records, and the enforcement actions taken under federal certification and state licensing laws and regulations.

(5) Skilled nursing facility compliance with assessments required to ascertain residents? preference for, and ability to return to, the community as required by Section 1418.81 of the Health and Safety Code, including necessary followthrough to assure care necessary for a resident to transition out of skilled nursing facility care and into the community.

(6) The extent to which this article encourages compliance with the United States Supreme Court decision in Olmstead v. L.C. ex rel. Zimring (1999) 527 U.S. 581, including using the ratesetting system to increase Olmstead compliance.

(7) Health care efficiency.

(8) Health care safety.

(9) The extent to which a pay-for-performance program may contribute to improving the quality of resident care and appropriate performance measures for a pay-for-performance program.

(10) Preventable emergency room visits and rehospitalizations.

(11) Resident and family satisfaction with care and resident?s quality of life, including improvements on ways to measure satisfaction.

(12) Recommendations for methods to evaluate the effectiveness of the facility-specific ratesetting system, defined in Section 14126.023, in meeting the intent of this article, pursuant to Section 14126.02.

(13) Additional quality measures, including, but not limited to, adequate nutrition and ready availability of durable medical equipment.

(e) The department shall convene the stakeholder workgroup no later than one month following the effective date of this section. The stakeholder workgroup shall meet a minimum of six times through December 31, 2008. Subcommittees may be convened and meet as necessary.

(f) In addition to recommendations provided during stakeholder workgroup meetings, individual members of the stakeholder workgroup and any other interested stakeholders may provide to the department any additional written recommendations on the items considered in the stakeholder workgroup meetings.

(g) The department shall provide technical assistance to the stakeholder workgroup to evaluate the feasibility of its recommendations so that the stakeholder workgroup will have the benefit of the department?s analysis when discussing and reviewing proposed recommendations.

(h) The department shall review and analyze all recommendations from the stakeholder workgroup, individual workgroup members, and any other interested stakeholders, and, no later than March 1, 2009, the department shall deliver to the Legislature, both of the following:

(1) The complete recommendations of the stakeholder workgroup, individual workgroup members, and any other interested stakeholders.

(2) The department?s analysis of the feasibility to implement the proposed recommendations.

(i) (1) The stakeholder workgroup may continue to meet to carry out its responsibilities pursuant to subdivision (d) for an extension period of up to one year. During this extension period, the stakeholder workgroup shall meet at least quarterly as agreed by the department and those members selected pursuant to paragraph (2) of subdivision (a).

(2) During the extension period the stakeholder workgroup?s activities may include assisting the department or Legislature, or both, to enact improvements to the ratesetting system.

(j) The department shall seek partnership with one or more independent, nonprofit groups or foundations, academic institutions, or governmental entities providing grants for health-related activities, to support stakeholder workgroup efforts.

(k) The department shall seek necessary legislative changes to implement the stakeholder workgroup?s recommendations that the department determines are feasible to implement as part of the reauthorization of this section.

(l) The department may meet the intent of this article, as stated in subdivision (a) of Section 14126.02, by using the stakeholder workgroup?s recommendations in order to design an evaluation of the effectiveness of the facility-specific ratesetting system established pursuant to Section 14126.023.

(m) Implementation and administration of this section is not dependent on the availability of foundation funding.

(Amended by Stats. 2009, Ch. 140, Sec. 208. Effective January 1, 2010. Conditionally inoperative as provided in subd. (a) of Section 14126.035. Inoperative August 1, 2015, pursuant to Section 14126.036. Repealed as of January 1, 2016, pursuant to Section 14126.036.)



14126.035

(a) This article shall remain operative only as long as Article 7.6 (commencing with Section 1324.20) of Chapter 2 of Division 2 of the Health and Safety Code, which imposes a skilled nursing facility quality assurance fee continues as approved by the federal Centers for Medicare and Medicaid Services pursuant to Section 1324.27 of the Health and Safety Code.

(b) In the event of a final judicial determination made by any state or federal court that is not appealed, or by a court of appellate jurisdiction that is not further appealed, in any action by any party or a final determination by the administrator of the Centers for Medicare and Medicaid Services, that federal financial participation is not available with respect to any payment made under the methodology implemented pursuant to this article because the methodology is invalid, unlawful, or is contrary to any provision of federal law or regulations, or of state law, this section shall become inoperative.

(Added by Stats. 2004, Ch. 875, Sec. 5. Effective September 29, 2004. Conditionally inoperative as provided in subd. (b). Inoperative August 1, 2015, pursuant to Section 14126.036. Repealed as of January 1, 2016, pursuant to Section 14126.036. Note: Termination clause in subd. (a) (if this section remains operative) affects Article 3.8, commencing with Section 14126.)



14126.036

This article shall become inoperative on August 1, 2015, and as of January 1, 2016, is repealed, unless a later enacted statute that is enacted before January 1, 2016, deletes or extends that date.

(Amended by Stats. 2012, Ch. 631, Sec. 9. Effective September 27, 2012. Repealed as of January 1, 2016, by its own provisions. Note: Termination clause affects Article 3.8, commencing with Section 14126.)






ARTICLE 3.9. Health Homes for Medi-Cal Enrollees and Section 1115 Waiver Demonstration Populations with Chronic and Complex Conditions

14127

For purposes of this article, the following definitions shall apply:

(a) ?Department? means the State Department of Health Care Services.

(b) ?Federal guidelines? means all federal statutes, and all regulatory and policy guidelines issued by the federal Centers for Medicare and Medicaid Services regarding the Health Homes for Enrollees with Chronic Conditions option under Section 2703 of the federal Patient Protection and Affordable Care Act (Affordable Care Act) (42 U.S.C. Sec. 1396w-4), including the State Medicaid Director Letter issued on November 16, 2010.

(c) (1) ?Health home? means a provider or team of providers designated by the department that satisfies all of the following:

(A) Meets the criteria described in federal guidelines.

(B) Offers a whole person approach, including, but not limited to, coordinating other available services that address needs affecting a participating individual?s health.

(C) Offers services in a range of settings, as appropriate, to meet the needs of an individual eligible for health home services.

(2) A lead provider may contract with Medi-Cal providers, including, but not limited to, a managed care health plan, a community clinic, a mental health plan, a hospital, physicians, a clinical practice or clinical group practice, a rural health clinic, a community health center, a community mental health center, substance use disorder treatment professionals, school-based health centers, community health workers, community-based service organizations, a home health agency, nurse practitioners, physician?s assistants, social workers, and other paraprofessionals, to the extent that contracting with these providers is allowed under federal Medicaid law. Health home providers shall also establish noncontractual relationships with, and provide linkages to, housing providers.

(3) For purposes of serving the population identified in subdivision (c) of Section 14127.3, the department may require a lead provider to be a physician, a community clinic, a mental health plan, a community-based organization, a county health system, or a hospital.

(4) The department may determine the model of health home it intends to create, including any entity, provider, or group of providers operating as a health team, as a team of health care professionals, or as a designated provider, as those terms are defined in Sections 256a-1 and 1396w-4(h)(5) and (h)(6) of Title 42 of the United States Code, respectively.

(d) ?Health Home Program? means all of the state plan amendments and relevant waivers the department seeks and the federal Centers for Medicare and Medicaid Services approves.

(e) ?Homeless? has the same meaning as that term is defined in Section 91.5 of Title 24 of the Code of Federal Regulations. A ?chronically homeless individual? means a homeless individual with a condition limiting his or her activities of daily living who has been continuously homeless for a year or more, or had at least four episodes of homelessness in the past three years. For purposes of this article, an individual who is currently residing in transitional housing, as defined in Section 50675.2 of the Health and Safety Code, or who has been residing in permanent supportive housing, as defined in Section 50675.14 of the Health and Safety Code, for less than two years shall be considered a chronically homeless individual if the individual was chronically homeless prior to his or her residence.

(Added by Stats. 2013, Ch. 642, Sec. 2. Effective January 1, 2014.)



14127.1

Subject to federal approval, the department may do all of the following to create a California Health Home Program (Health Home Program), as authorized under Section 2703 of the Affordable Care Act:

(a) Design, with opportunity for public comment, a program to provide health home services to Medi-Cal beneficiaries and Section 1115 waiver demonstration populations with chronic conditions.

(b) Contract with new providers, existing Medi-Cal providers, Medi-Cal managed care plans, or counties, or one or more of these entities, to provide health home services, as provided in Section 14128.

(c) Submit any necessary applications to the federal Centers for Medicare and Medicaid Services for one or more state plan amendments and any necessary Section 1115 waiver amendments to provide health home services to Medi-Cal beneficiaries, to newly eligible Medi-Cal beneficiaries upon Medicaid expansion under the Affordable Care Act, and, if applicable, to Low Income Health Program (LIHP) enrollees in counties with LIHPs willing to match federal funds.

(d) Define the populations of eligible individuals.

(e) Develop a payment methodology, including, but not limited to, fee-for-service or per member, per month payment structures that may include tiered payment rates that take into account the intensity of services necessary to outreach to, engage, and serve the populations the department identifies.

(f) Identify the specific health home services needed for each population targeted in the Health Home Program, consistent with subdivision (b) of Section 14127.2.

(g) Submit applications and operate, to the extent permitted by federal law and to the extent federal approval is obtained, more than one health home state plan amendment and any necessary Section 1115 waiver amendments for distinct populations, different providers or contractors, or specific geographic areas.

(h) Limit the availability of health home services geographically.

(Added by Stats. 2013, Ch. 642, Sec. 2. Effective January 1, 2014.)



14127.2

(a) The department may design one or more state plan amendments and any necessary Section 1115 waiver amendments to provide health home services to children or adults, or both, pursuant to Section 14127.1, and, considering consultation with stakeholders, shall develop the geographic criteria, beneficiary eligibility criteria, and provider eligibility criteria for each state plan amendment.

(b) Subject to federal approval for receipt of the enhanced federal reimbursement, services provided under the Health Home Program established pursuant to this article shall include all of the following:

(1) Comprehensive and individualized care management.

(2) Care coordination and health promotion, including connection to medical, mental health, and substance use disorder care.

(3) Comprehensive transitional care from inpatient to other settings, including appropriate followup.

(4) Individual and family support, including authorized representatives.

(5) Referral to relevant community and social services supports, including, but not limited to, connection to housing for participants who are homeless or unstably housed, transportation to appointments needed to manage health needs, healthy lifestyle supports, child care when appropriate, and peer recovery support.

(6) Health information technology to identify eligible individuals and link services, if feasible and appropriate.

(Added by Stats. 2013, Ch. 642, Sec. 2. Effective January 1, 2014.)



14127.3

(a) If the department creates a Health Home Program pursuant to this article, the department shall determine whether a health home state plan amendment that targets adults is operationally viable.

(b) (1) In determining whether a health home state plan amendment that targets adults is operationally viable, the department shall consider whether a state plan amendment and any necessary Section 1115 waiver amendments could be designed in a manner that minimizes the impact on the General Fund, whether the department has the capacity to administer the health home state plan amendment through the state, a contracting entity, a county, or regional approach, and whether a sufficient provider network exists for providing health home services to populations the department intends to target, including the populations described in subdivision (c).

(2) If the department determines that a health home state plan amendment that targets adults is operationally viable pursuant to paragraph (1), then the department shall design a state plan amendment and any necessary Section 1115 waiver amendments to target and provide health home services to beneficiaries who meet the criteria specified in subdivision (c).

(3) (A) If the department determines a health home state plan amendment that targets adults is not operationally viable, then the department shall inform the appropriate policy and fiscal committees of the Legislature, within 120 days of that determination, of the reasons the program is not operationally viable as described in paragraph (1), and about current efforts underway by the department that help to address health care issues experienced by homeless Medi-Cal beneficiaries.

(B) The requirement for informing the appropriate policy and fiscal committees of the Legislature under subparagraph (A) is inoperative four years after the date the report is due, pursuant to Section 10231.5 of the Government Code.

(c) A state plan amendment and any necessary Section 1115 waiver amendments submitted pursuant to this section shall target adult beneficiaries who meet both of the following criteria:

(1) Have current diagnoses of chronic, physical health, mental health, or substance use disorders prevalent among frequent hospital users.

(2) Have a level of severity in conditions established by the department, based on one or more of the following factors:

(A) Frequent inpatient hospital admissions, including hospitalization for medical, psychiatric, or substance use related conditions.

(B) Excessive use of crisis or emergency services.

(C) Chronic homelessness.

(d) (1) For the purposes of providing health home services to the population identified in subdivision (c), the department shall select health home providers or providers who plan to subcontract with health home team members with all of the following:

(A) Demonstrated experience working with frequent hospital or emergency department users.

(B) Demonstrated experience working with people who are chronically homeless.

(C) The capacity and administrative infrastructure to participate in the Health Home Program, including the ability to meet requirements of federal guidelines.

(D) A viable plan, with roles identified among providers of the health home, to do all of the following:

(i) Reach out to and engage frequent hospital or emergency department users and chronically homeless eligible individuals.

(ii) Link eligible individuals who are homeless or experiencing housing instability to permanent housing, such as supportive housing.

(iii) Ensure coordination and linkages to services needed to access and maintain health stability, including medical, mental health, and substance use care, as well as social services and supports to address social determinants of health.

(2) The department may design additional provider criteria to those identified in paragraph (1) after consultation with stakeholder groups who have expertise in engagement and services for the population identified in subdivision (c).

(3) The department may authorize health home providers eligible under this subdivision to serve Medi-Cal enrollees through a fee-for-service or managed care delivery system that may include supplemental payments, and may allow for county-operated and other public and private providers to participate in this program.

(4) If the department designs a state plan amendment designed to serve the population identified in subdivision (c), the department shall design strategies to outreach to, engage, and provide health home services to the population identified in subdivision (c), based on consultation with stakeholders who have expertise in engaging, providing services to, and designing programs addressing the needs of, the population.

(5) If the department creates a health home program that targets adults described in subdivision (c), the department may also submit state plan amendments and any necessary waiver amendments targeting other adult populations.

(Added by Stats. 2013, Ch. 642, Sec. 2. Effective January 1, 2014.)



14127.4

(a) The department shall administer this article in a manner that attempts to maximize federal financial participation, consistent with federal law.

(b) Except as provided in Section 14127.6, the nonfederal share shall be provided by funds from local governments, private foundations, or any other source permitted under state and federal law, including Section 1903(a) of the federal Social Security Act (42 U.S.C. Sec. 1396b(a)) and Section 433.51 of Title 42 of the Code of Federal Regulations, and may be used for administration, service delivery, evaluation, and design of the Health Home Program. The department, or counties contracting with the department, may also enter into risk-sharing and social impact bond program agreements to fund services under this article.

(Added by Stats. 2013, Ch. 642, Sec. 2. Effective January 1, 2014.)



14127.5

(a) If the department creates a Health Home Program, the department shall ensure that an evaluation of the program is completed and shall, within two years after implementation, submit a report to the appropriate policy and fiscal committees of the Legislature. Stakeholders, including philanthropy, nonprofit organizations, and patient advocates, may participate in the department?s evaluation design.

(b) The requirement for submitting the report under subdivision (a) is inoperative four years after the date the report is due, pursuant to Section 10231.5 of the Government Code.

(Added by Stats. 2013, Ch. 642, Sec. 2. Effective January 1, 2014.)



14127.6

(a) The Health Home Program shall be implemented only if and to the extent federal financial participation is available and the federal Centers for Medicare and Medicaid Services approves any state plan amendments and any necessary waivers sought pursuant to this article.

(b) Except as provided in subdivision (c), this article shall be implemented only if no additional General Fund moneys are used to fund the administration and costs of services.

(c) Notwithstanding subdivision (b), if the department projects, based on analysis of current and projected expenditures for health home services prior to, during, or after the first eight quarters of implementation, that this article can be implemented in a manner that does not or will not result in a net increase in ongoing General Fund costs for the Medi-Cal program, the department may use state funds to fund any Health Home Program costs.

(d) The department may use new funding in the form of enhanced federal financial participation for health home services that are currently provided to fund additional costs for new Health Home Program services.

(e) The department shall seek to fund the creation, implementation, and administration of the program with funding other than state general funds.

(f) The department may revise or terminate the Health Home Program any time after the first eight quarters of implementation if the department finds that the program fails to result in reduced inpatient stays, hospital admission rates, and emergency department visits, or results in substantial General Fund expense without commensurate decreases in Medi-Cal costs among program participants.

(Added by Stats. 2013, Ch. 642, Sec. 2. Effective January 1, 2014.)



14128

(a) In the event of a judicial challenge of the provisions of this article, this article shall not be construed to create an obligation on the part of the state to fund any payment from state funds due to the absence or shortfall of federal funding.

(b) For the purposes of implementing this article, the department may enter into exclusive or nonexclusive contracts on a bid or negotiated basis, and may amend existing managed care contracts to provide or arrange for services under this article. Contracts may be statewide or on a more limited geographic basis. Contracts entered into or amended under this section shall be exempt from the provisions of Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code and Chapter 6 (commencing with Section 14825) of Part 5.5 of Division 3 of the Government Code, and shall be exempt from the review or approval of any division of the Department of General Services.

(c) (1) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific the process set forth in this article by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions, without taking regulatory action, until such time as regulations are adopted. It is the intent of the Legislature that the department be provided temporary authority as necessary to implement program changes until completion of the regulatory process.

(2) The department shall adopt emergency regulations no later than two years after implementation of this article. The department may readopt, up to two times, any emergency regulation authorized by this section that is the same as or substantially equivalent to an emergency regulation previously adopted pursuant to this section.

(3) The initial adoption of emergency regulations implementing this article and the readoptions of emergency regulations authorized by this section shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. Initial emergency regulations and readoptions authorized by this section shall be exempt from review by the Office of Administrative Law. The initial emergency regulations and readoptions authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and shall remain in effect for no more than 180 days, by which time final regulations may be adopted.

(Added by Stats. 2013, Ch. 642, Sec. 2. Effective January 1, 2014.)






ARTICLE 4. The Medi-Cal Benefits Program

14131

The Medi-Cal Benefits Program comprises a department-administered uniform schedule of health care benefits. Notwithstanding any other provision of this chapter, ?health care services? shall be limited to the benefits set forth in this article and in Section 14021.

(Amended by Stats. 1975, Ch. 1005.)



14131.05

(a) Notwithstanding any other provision of this chapter or Chapter 8 (commencing with Section 14200), optional hearing aid benefits are subject to per beneficiary benefit cap amounts under the Medi-Cal program.

(b) For the purposes of this section, ?benefit cap amount? means the maximum amount of Medi-Cal coverage for optional hearing aid benefits as specified in subdivision (c), for each beneficiary, for each fiscal year.

(c) Hearing aid benefits are subject to a benefit cap amount of one thousand five hundred ten dollars ($1,510).

(d) Pregnancy-related benefits and benefits for the treatment of other conditions that might complicate the pregnancy are not subject to the benefit cap amount in subdivision (c).

(e) The benefit cap amount in subdivision (c) does not apply to the following:

(1) Beneficiaries under the Early and Periodic Screening, Diagnosis, and Treatment Program.

(2) Beneficiaries receiving long-term care in a nursing facility that is both of the following:

(A) A skilled nursing facility or intermediate care facility as defined in subdivisions (c), (d), (e), (g), and (h), respectively, of Section 1250 of the Health and Safety Code, and facilities providing continuous skilled nursing care to developmentally disabled individuals pursuant to the program established by Section 14132.20.

(B) A licensed nursing facility pursuant to subdivision (k) of Section 1250 of the Health and Safety Code.

(f) For managed care health plans that contract with the department pursuant to this chapter or Chapter 8 (commencing with Section 14200), except for contracts with the Senior Care Action Network and AIDS Healthcare Foundation, payments for optional hearing aid benefits shall be reduced by the actuarial equivalent amount of the benefit reductions resulting from the implementation of the benefit cap amount specified in this section pursuant to contract amendments or change orders effective on July 1, 2011, or any date thereafter.

(g) This section shall be implemented only to the extent permitted by federal law.

(h) Notwithstanding the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the department may implement the provisions of this section by means of all-county letters, provider bulletins, or similar instructions, without taking further regulatory action.

(i) This section shall be implemented on the first day of the first calendar month following 210 days after the effective date of this section, or on the first day of the first calendar month following 60 days after the date the department secures all necessary federal approvals to implement this section, whichever is later. If the implementation date occurs after July 1, 2011, then the benefit cap described in subdivision (c) for the first year of implementation shall be applied from the implementation date through June 30 of the state fiscal year in which implementation commences. Thereafter, the benefit cap shall apply on a state fiscal year basis.

(Added by Stats. 2011, Ch. 3, Sec. 100. Effective March 24, 2011.)



14131.10

(a) Notwithstanding any other provision of this chapter, Chapter 8 (commencing with Section 14200), or Chapter 8.75 (commencing with Section 14591), in order to implement changes in the level of funding for health care services, specific optional benefits are excluded from coverage under the Medi-Cal program.

(b) (1) The following optional benefits are excluded from coverage under the Medi-Cal program:

(A) Adult dental services, except as specified in paragraph (2).

(B) Acupuncture services.

(C) Audiology services and speech therapy services.

(D) Chiropractic services.

(E) Optometric and optician services, including services provided by a fabricating optical laboratory.

(F) Podiatric services.

(G) Psychology services.

(H) Incontinence creams and washes.

(2) (A) Medical and surgical services provided by a doctor of dental medicine or dental surgery, which, if provided by a physician, would be considered physician services, and which services may be provided by either a physician or a dentist in this state, are covered.

(B) Emergency procedures are also covered in the categories of service specified in subparagraph (A). The director may adopt regulations for any of the services specified in subparagraph (A).

(C) Effective May 1, 2014, or the effective date of any necessary federal approvals as required by subdivision (f), whichever is later, for persons 21 years of age or older, adult dental benefits, subject to utilization controls, are limited to all the following medically necessary services:

(i) Examinations, radiographs/photographic images, prophylaxis, and fluoride treatments.

(ii) Amalgam and composite restorations.

(iii) Stainless steel, resin, and resin window crowns.

(iv) Anterior root canal therapy.

(v) Complete dentures, including immediate dentures.

(vi) Complete denture adjustments, repairs, and relines.

(D) Services specified in this paragraph shall be included as a covered medical benefit under the Medi-Cal program pursuant to Section 14132.89.

(3) Pregnancy-related services and services for the treatment of other conditions that might complicate the pregnancy are not excluded from coverage under this section.

(c) The optional benefit exclusions do not apply to either of the following:

(1) Beneficiaries under the Early and Periodic Screening Diagnosis and Treatment Program.

(2) Beneficiaries receiving long-term care in a nursing facility that is both:

(A) A skilled nursing facility or intermediate care facility as defined in subdivisions (c) and (d) of Section 1250 of the Health and Safety Code.

(B) Licensed pursuant to subdivision (k) of Section 1250 of the Health and Safety Code.

(d) This section shall only be implemented to the extent permitted by federal law.

(e) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement the provisions of this section by means of all-county letters, provider bulletins, or similar instructions, without taking further regulatory action.

(f) The department shall seek approval for federal financial participation and coverage of services specified in subparagraph (C) of paragraph (2) of subdivision (b) under the Medi-Cal program.

(g) This section, except as specified in subparagraph (C) of paragraph (2) of subdivision (b), shall be implemented on the first day of the month following 90 days after the operative date of this section.

(Amended by Stats. 2013, Ch. 23, Sec. 62. Effective June 27, 2013.)



14131.11

(a) Notwithstanding any other provision of this chapter or Chapter 8 (commencing with Section 14200), any increase in the amount charged to the Medi-Cal program for patient care or treatment that is directly related to an identifiable provider-preventable condition is excluded from reimbursement under Medi-Cal, in accordance with criteria set forth in federal and state law and the state?s Medi-Cal State Plan, except when the provider-preventable condition existed prior to the initiation of treatment for that patient by that provider.

(b) The exclusion from reimbursement specified in subdivision (a) applies to the amounts charged for the care and treatment of individuals eligible under the Medi-Cal program, both in fee-for-service and managed care delivery systems, including individuals dually eligible for both the Medicare and Medi-Cal programs, individuals eligible under the California Children?s Services Program, and individuals eligible under the Genetically Handicapped Persons Program.

(c) Exclusion from reimbursement under Medi-Cal pursuant to this section for increased amounts charged to Medi-Cal related to a provider-preventable condition shall be limited to the extent the identified provider-preventable condition would otherwise result in an increase in payment and the state can reasonably isolate for nonpayment the portion of the payment directly related to treatment for, and related to, the provider-preventable condition.

(d) For health care-acquired conditions, the department may limit application of the exclusion from reimbursement as appropriate for specific populations, including, but not limited to, the pediatric population, after consultation with the federal government and stakeholders.

(e) For health care-acquired conditions, the exclusion of reimbursement is initially limited to only those services provided by inpatient hospitals. For other provider-preventable conditions, the exclusion from reimbursement applies to health care services provided by any provider. This subdivision shall not limit the department from excluding from reimbursement those services provided in additional care settings as determined by the department. The department shall notify and consult with appropriate stakeholders prior to implementing, interpreting, or making specific this subdivision.

(f) Medi-Cal providers, in both fee-for-service and managed care delivery systems, shall report the occurrence of any provider-preventable condition in any individual identified in subdivision (b) that did not exist prior to initiation of treatment by that provider. The report shall be made to the department as specified by the department, regardless of whether or not the provider seeks Medi-Cal reimbursement for services to treat the provider-preventable condition.

(g) If a provider in either a fee-for-service or managed care delivery system receives a Medi-Cal payment or reimbursement for any increase in costs for patient care or treatment directly related to an identifiable provider-preventable condition that was not present when the individual initiated treatment with that provider, the provider shall reimburse those costs to the department or plan.

(h) For purposes of this section, ?provider-preventable condition,? ?health care-acquired condition,? and ?other provider-preventable condition? are defined as set forth in Section 447.26(b) of Title 42 of the Code of Federal Regulations.

(i) A provider is prohibited from pursuing payment or reimbursement from a beneficiary for any increased amounts directly related to treatment for, and related to, the provider-preventable condition.

(j) (1) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section by means of plan letters, plan or provider bulletins, or similar instructions, without taking regulatory action, until the time regulations are adopted. Prior to issuing any letter, bulletin, or similar instruction authorized pursuant to this section, the department shall notify and consult with stakeholders, including advocates, providers, and beneficiaries. The department shall notify the appropriate policy and fiscal committees of the Legislature of its intent to issue instructions under this section at least five days in advance of the issuance. It is the intent of the Legislature that the department be provided temporary authority as necessary to implement program changes until completion of the regulatory process, which shall further address and take into account the input of stakeholders.

(2) The department shall adopt emergency regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code no later than January 1, 2017. The department may readopt any emergency regulation authorized by this section that is the same as or substantially equivalent to an emergency regulation previously adopted under this section. The initial adoption of emergency regulations and one readoption of emergency regulations implementing this section shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare.

(3) Initial emergency regulations and the one readoption of emergency regulations authorized by this section shall be exempt from review by the Office of Administrative Law. The initial emergency regulations and the one readoption of emergency regulations shall be submitted to the Office of Administrative Law for filing with the Secretary of State and each shall remain in effect for no more than 180 days, by which time final regulations may be adopted.

(k) The department shall seek any necessary federal approvals for the implementation of this section.

(l) This section shall be implemented only to the extent that federal financial participation is not jeopardized.

(m) This section shall be implemented in accordance with the methodology set forth in the state plan in effect on July 1, 2012, and subsequently in accordance with any future methodologies approved by the federal Centers for Medicare and Medicaid Services.

(Added by Stats. 2014, Ch. 31, Sec. 50. Effective June 20, 2014.)



14131.15

(a) In geographic areas in which Medi-Cal managed care plans contracting under this chapter or Chapter 8 (commencing with Section 14200) are operating with capacity to enroll additional qualifying Medi-Cal beneficiaries, the director may, in the interest of bringing managed care principles to bear on the quality, costs, or utilization levels of the Medi-Cal program, designate any benefit or service included in the Medi-Cal program, at state option under federal medicaid rules, as a covered Medi-Cal benefit only when provided by a Medi-Cal managed care plan to a Medi-Cal enrollee of the plan.

(b) Where benefits and services have been designated by the director under subdivision (a), beneficiaries who are eligible to enroll in and reside in the service area of a managed care plan, and who desire coverage for such benefits and services, must enroll in a Medi-Cal managed care plan to receive them and shall, to the maximum extent permitted under federal law, remain enrolled in the plan.

(c) When managed care capacity is reached in an area in which Medi-Cal benefits have been designated under this section, the director may provide for the delivery of designated benefits or services to beneficiaries by contract to the extent permitted under this chapter, on a fee-for-service basis or a combination of both.

(d) Exercise of the director?s discretion under this section shall not preclude Medi-Cal managed care contractors from applying their established medical necessity criteria, utilization control standards and policies and utilization review procedures in delivering designated services as permitted and controlled by Medi-Cal contract and other state and federal regulatory standards.

(e) Enactment of this section shall not impose any requirement on a Medi-Cal managed care plan to negotiate or enter into a contract or any other participation arrangement with any provider of a Medi-Cal benefit or service designated under subdivision (a).

(f) The department shall seek all federal waivers necessary to allow for federal financial participation in expenditures under this section.

(Added by Stats. 1992, Ch. 722, Sec. 120. Effective September 15, 1992.)



14132

The following is the schedule of benefits under this chapter:

(a) Outpatient services are covered as follows:

Physician, hospital or clinic outpatient, surgical center, respiratory care, optometric, chiropractic, psychology, podiatric, occupational therapy, physical therapy, speech therapy, audiology, acupuncture to the extent federal matching funds are provided for acupuncture, and services of persons rendering treatment by prayer or healing by spiritual means in the practice of any church or religious denomination insofar as these can be encompassed by federal participation under an approved plan, subject to utilization controls.

(b) (1) Inpatient hospital services, including, but not limited to, physician and podiatric services, physical therapy and occupational therapy, are covered subject to utilization controls.

(2) For Medi-Cal fee-for-service beneficiaries, emergency services and care that are necessary for the treatment of an emergency medical condition and medical care directly related to the emergency medical condition. This paragraph shall not be construed to change the obligation of Medi-Cal managed care plans to provide emergency services and care. For the purposes of this paragraph, ?emergency services and care? and ?emergency medical condition? shall have the same meanings as those terms are defined in Section 1317.1 of the Health and Safety Code.

(c) Nursing facility services, subacute care services, and services provided by any category of intermediate care facility for the developmentally disabled, including podiatry, physician, nurse practitioner services, and prescribed drugs, as described in subdivision (d), are covered subject to utilization controls. Respiratory care, physical therapy, occupational therapy, speech therapy, and audiology services for patients in nursing facilities and any category of intermediate care facility for the developmentally disabled are covered subject to utilization controls.

(d) (1) Purchase of prescribed drugs is covered subject to the Medi-Cal List of Contract Drugs and utilization controls.

(2) Purchase of drugs used to treat erectile dysfunction or any off-label uses of those drugs are covered only to the extent that federal financial participation is available.

(3) (A) To the extent required by federal law, the purchase of outpatient prescribed drugs, for which the prescription is executed by a prescriber in written, nonelectronic form on or after April 1, 2008, is covered only when executed on a tamper resistant prescription form. The implementation of this paragraph shall conform to the guidance issued by the federal Centers for Medicare and Medicaid Services but shall not conflict with state statutes on the characteristics of tamper resistant prescriptions for controlled substances, including Section 11162.1 of the Health and Safety Code. The department shall provide providers and beneficiaries with as much flexibility in implementing these rules as allowed by the federal government. The department shall notify and consult with appropriate stakeholders in implementing, interpreting, or making specific this paragraph.

(B) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may take the actions specified in subparagraph (A) by means of a provider bulletin or notice, policy letter, or other similar instructions without taking regulatory action.

(4) (A) (i) For the purposes of this paragraph, nonlegend has the same meaning as defined in subdivision (a) of Section 14105.45.

(ii) Nonlegend acetaminophen-containing products, with the exception of children?s acetaminophen-containing products, selected by the department are not covered benefits.

(iii) Nonlegend cough and cold products selected by the department are not covered benefits. This clause shall be implemented on the first day of the first calendar month following 90 days after the effective date of the act that added this clause, or on the first day of the first calendar month following 60 days after the date the department secures all necessary federal approvals to implement this section, whichever is later.

(iv) Beneficiaries under the Early and Periodic Screening, Diagnosis, and Treatment Program shall be exempt from clauses (ii) and (iii).

(B) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may take the actions specified in subparagraph (A) by means of a provider bulletin or notice, policy letter, or other similar instruction without taking regulatory action.

(e) Outpatient dialysis services and home hemodialysis services, including physician services, medical supplies, drugs and equipment required for dialysis, are covered, subject to utilization controls.

(f) Anesthesiologist services when provided as part of an outpatient medical procedure, nurse anesthetist services when rendered in an inpatient or outpatient setting under conditions set forth by the director, outpatient laboratory services, and X-ray services are covered, subject to utilization controls. Nothing in this subdivision shall be construed to require prior authorization for anesthesiologist services provided as part of an outpatient medical procedure or for portable X-ray services in a nursing facility or any category of intermediate care facility for the developmentally disabled.

(g) Blood and blood derivatives are covered.

(h) (1) Emergency and essential diagnostic and restorative dental services, except for orthodontic, fixed bridgework, and partial dentures that are not necessary for balance of a complete artificial denture, are covered, subject to utilization controls. The utilization controls shall allow emergency and essential diagnostic and restorative dental services and prostheses that are necessary to prevent a significant disability or to replace previously furnished prostheses which are lost or destroyed due to circumstances beyond the beneficiary?s control. Notwithstanding the foregoing, the director may by regulation provide for certain fixed artificial dentures necessary for obtaining employment or for medical conditions that preclude the use of removable dental prostheses, and for orthodontic services in cleft palate deformities administered by the department?s California Children Services Program.

(2) For persons 21 years of age or older, the services specified in paragraph (1) shall be provided subject to the following conditions:

(A) Periodontal treatment is not a benefit.

(B) Endodontic therapy is not a benefit except for vital pulpotomy.

(C) Laboratory processed crowns are not a benefit.

(D) Removable prosthetics shall be a benefit only for patients as a requirement for employment.

(E) The director may, by regulation, provide for the provision of fixed artificial dentures that are necessary for medical conditions that preclude the use of removable dental prostheses.

(F) Notwithstanding the conditions specified in subparagraphs (A) to (E), inclusive, the department may approve services for persons with special medical disorders subject to utilization review.

(3) Paragraph (2) shall become inoperative July 1, 1995.

(i) Medical transportation is covered, subject to utilization controls.

(j) Home health care services are covered, subject to utilization controls.

(k) Prosthetic and orthotic devices and eyeglasses are covered, subject to utilization controls. Utilization controls shall allow replacement of prosthetic and orthotic devices and eyeglasses necessary because of loss or destruction due to circumstances beyond the beneficiary?s control. Frame styles for eyeglasses replaced pursuant to this subdivision shall not change more than once every two years, unless the department so directs.

Orthopedic and conventional shoes are covered when provided by a prosthetic and orthotic supplier on the prescription of a physician and when at least one of the shoes will be attached to a prosthesis or brace, subject to utilization controls. Modification of stock conventional or orthopedic shoes when medically indicated, is covered subject to utilization controls. When there is a clearly established medical need that cannot be satisfied by the modification of stock conventional or orthopedic shoes, custom-made orthopedic shoes are covered, subject to utilization controls.

Therapeutic shoes and inserts are covered when provided to beneficiaries with a diagnosis of diabetes, subject to utilization controls, to the extent that federal financial participation is available.

(l) Hearing aids are covered, subject to utilization controls. Utilization controls shall allow replacement of hearing aids necessary because of loss or destruction due to circumstances beyond the beneficiary?s control.

(m) Durable medical equipment and medical supplies are covered, subject to utilization controls. The utilization controls shall allow the replacement of durable medical equipment and medical supplies when necessary because of loss or destruction due to circumstances beyond the beneficiary?s control. The utilization controls shall allow authorization of durable medical equipment needed to assist a disabled beneficiary in caring for a child for whom the disabled beneficiary is a parent, stepparent, foster parent, or legal guardian, subject to the availability of federal financial participation. The department shall adopt emergency regulations to define and establish criteria for assistive durable medical equipment in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(n) Family planning services are covered, subject to utilization controls.

(o) Inpatient intensive rehabilitation hospital services, including respiratory rehabilitation services, in a general acute care hospital are covered, subject to utilization controls, when either of the following criteria are met:

(1) A patient with a permanent disability or severe impairment requires an inpatient intensive rehabilitation hospital program as described in Section 14064 to develop function beyond the limited amount that would occur in the normal course of recovery.

(2) A patient with a chronic or progressive disease requires an inpatient intensive rehabilitation hospital program as described in Section 14064 to maintain the patient?s present functional level as long as possible.

(p) (1) Adult day health care is covered in accordance with Chapter 8.7 (commencing with Section 14520).

(2) Commencing 30 days after the effective date of the act that added this paragraph, and notwithstanding the number of days previously approved through a treatment authorization request, adult day health care is covered for a maximum of three days per week.

(3) As provided in accordance with paragraph (4), adult day health care is covered for a maximum of five days per week.

(4) As of the date that the director makes the declaration described in subdivision (g) of Section 14525.1, paragraph (2) shall become inoperative and paragraph (3) shall become operative.

(q) (1) Application of fluoride, or other appropriate fluoride treatment as defined by the department, and other prophylaxis treatment for children 17 years of age and under are covered.

(2) All dental hygiene services provided by a registered dental hygienist, registered dental hygienist in extended functions, and registered dental hygienist in alternative practice licensed pursuant to Sections 1753, 1917, 1918, and 1922 of the Business and Professions Code may be covered as long as they are within the scope of Denti-Cal benefits and they are necessary services provided by a registered dental hygienist, registered dental hygienist in extended functions, or registered dental hygienist in alternative practice.

(r) (1) Paramedic services performed by a city, county, or special district, or pursuant to a contract with a city, county, or special district, and pursuant to a program established under Article 3 (commencing with Section 1480) of Chapter 2.5 of Division 2 of the Health and Safety Code by a paramedic certified pursuant to that article, and consisting of defibrillation and those services specified in subdivision (3) of Section 1482 of the article.

(2) All providers enrolled under this subdivision shall satisfy all applicable statutory and regulatory requirements for becoming a Medi-Cal provider.

(3) This subdivision shall be implemented only to the extent funding is available under Section 14106.6.

(s) In-home medical care services are covered when medically appropriate and subject to utilization controls, for beneficiaries who would otherwise require care for an extended period of time in an acute care hospital at a cost higher than in-home medical care services. The director shall have the authority under this section to contract with organizations qualified to provide in-home medical care services to those persons. These services may be provided to patients placed in shared or congregate living arrangements, if a home setting is not medically appropriate or available to the beneficiary. As used in this section, ?in-home medical care service? includes utility bills directly attributable to continuous, 24-hour operation of life-sustaining medical equipment, to the extent that federal financial participation is available.

As used in this subdivision, in-home medical care services include, but are not limited to:

(1) Level of care and cost of care evaluations.

(2) Expenses, directly attributable to home care activities, for materials.

(3) Physician fees for home visits.

(4) Expenses directly attributable to home care activities for shelter and modification to shelter.

(5) Expenses directly attributable to additional costs of special diets, including tube feeding.

(6) Medically related personal services.

(7) Home nursing education.

(8) Emergency maintenance repair.

(9) Home health agency personnel benefits which permit coverage of care during periods when regular personnel are on vacation or using sick leave.

(10) All services needed to maintain antiseptic conditions at stoma or shunt sites on the body.

(11) Emergency and nonemergency medical transportation.

(12) Medical supplies.

(13) Medical equipment, including, but not limited to, scales, gurneys, and equipment racks suitable for paralyzed patients.

(14) Utility use directly attributable to the requirements of home care activities which are in addition to normal utility use.

(15) Special drugs and medications.

(16) Home health agency supervision of visiting staff which is medically necessary, but not included in the home health agency rate.

(17) Therapy services.

(18) Household appliances and household utensil costs directly attributable to home care activities.

(19) Modification of medical equipment for home use.

(20) Training and orientation for use of life-support systems, including, but not limited to, support of respiratory functions.

(21) Respiratory care practitioner services as defined in Sections 3702 and 3703 of the Business and Professions Code, subject to prescription by a physician and surgeon.

Beneficiaries receiving in-home medical care services are entitled to the full range of services within the Medi-Cal scope of benefits as defined by this section, subject to medical necessity and applicable utilization control. Services provided pursuant to this subdivision, which are not otherwise included in the Medi-Cal schedule of benefits, shall be available only to the extent that federal financial participation for these services is available in accordance with a home- and community-based services waiver.

(t) Home- and community-based services approved by the United States Department of Health and Human Services are covered to the extent that federal financial participation is available for those services under the state plan or waivers granted in accordance with Section 1315 or 1396n of Title 42 of the United States Code. The director may seek waivers for any or all home- and community-based services approvable under Section 1315 or 1396n of Title 42 of the United States Code. Coverage for those services shall be limited by the terms, conditions, and duration of the federal waivers.

(u) Comprehensive perinatal services, as provided through an agreement with a health care provider designated in Section 14134.5 and meeting the standards developed by the department pursuant to Section 14134.5, subject to utilization controls.

The department shall seek any federal waivers necessary to implement the provisions of this subdivision. The provisions for which appropriate federal waivers cannot be obtained shall not be implemented. Provisions for which waivers are obtained or for which waivers are not required shall be implemented notwithstanding any inability to obtain federal waivers for the other provisions. No provision of this subdivision shall be implemented unless matching funds from Subchapter XIX (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code are available.

(v) Early and periodic screening, diagnosis, and treatment for any individual under 21 years of age is covered, consistent with the requirements of Subchapter XIX (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code.

(w) Hospice service which is Medicare-certified hospice service is covered, subject to utilization controls. Coverage shall be available only to the extent that no additional net program costs are incurred.

(x) When a claim for treatment provided to a beneficiary includes both services which are authorized and reimbursable under this chapter, and services which are not reimbursable under this chapter, that portion of the claim for the treatment and services authorized and reimbursable under this chapter shall be payable.

(y) Home- and community-based services approved by the United States Department of Health and Human Services for beneficiaries with a diagnosis of AIDS or ARC, who require intermediate care or a higher level of care.

Services provided pursuant to a waiver obtained from the Secretary of the United States Department of Health and Human Services pursuant to this subdivision, and which are not otherwise included in the Medi-Cal schedule of benefits, shall be available only to the extent that federal financial participation for these services is available in accordance with the waiver, and subject to the terms, conditions, and duration of the waiver. These services shall be provided to individual beneficiaries in accordance with the client?s needs as identified in the plan of care, and subject to medical necessity and applicable utilization control.

The director may under this section contract with organizations qualified to provide, directly or by subcontract, services provided for in this subdivision to eligible beneficiaries. Contracts or agreements entered into pursuant to this division shall not be subject to the Public Contract Code.

(z) Respiratory care when provided in organized health care systems as defined in Section 3701 of the Business and Professions Code, and as an in-home medical service as outlined in subdivision (s).

(aa) (1) There is hereby established in the department, a program to provide comprehensive clinical family planning services to any person who has a family income at or below 200 percent of the federal poverty level, as revised annually, and who is eligible to receive these services pursuant to the waiver identified in paragraph (2). This program shall be known as the Family Planning, Access, Care, and Treatment (Family PACT) Program.

(2) The department shall seek a waiver in accordance with Section 1315 of Title 42 of the United States Code, or a state plan amendment adopted in accordance with Section 1396a(a)(10)(A)(ii)(XXI) of Title 42 of the United States Code, which was added to Section 1396a of Title 42 of the United States Code by Section 2303(a)(2) of the federal Patient Protection and Affordable Care Act (PPACA) (Public Law 111-148), for a program to provide comprehensive clinical family planning services as described in paragraph (8). Under the waiver, the program shall be operated only in accordance with the waiver and the statutes and regulations in paragraph (4) and subject to the terms, conditions, and duration of the waiver. Under the state plan amendment, which shall replace the waiver and shall be known as the Family PACT successor state plan amendment, the program shall be operated only in accordance with this subdivision and the statutes and regulations in paragraph (4). The state shall use the standards and processes imposed by the state on January 1, 2007, including the application of an eligibility discount factor to the extent required by the federal Centers for Medicare and Medicaid Services, for purposes of determining eligibility as permitted under Section 1396a(a)(10)(A)(ii)(XXI) of Title 42 of the United States Code. To the extent that federal financial participation is available, the program shall continue to conduct education, outreach, enrollment, service delivery, and evaluation services as specified under the waiver. The services shall be provided under the program only if the waiver and, when applicable, the successor state plan amendment are approved by the federal Centers for Medicare and Medicaid Services and only to the extent that federal financial participation is available for the services. Nothing in this section shall prohibit the department from seeking the Family PACT successor state plan amendment during the operation of the waiver.

(3) Solely for the purposes of the waiver or Family PACT successor state plan amendment and notwithstanding any other provision of law, the collection and use of an individual?s social security number shall be necessary only to the extent required by federal law.

(4) Sections 14105.3 to 14105.39, inclusive, 14107.11, 24005, and 24013, and any regulations adopted under these statutes shall apply to the program provided for under this subdivision. No other provision of law under the Medi-Cal program or the State-Only Family Planning Program shall apply to the program provided for under this subdivision.

(5) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, without taking regulatory action, the provisions of the waiver after its approval by the federal Health Care Financing Administration and the provisions of this section by means of an all-county letter or similar instruction to providers. Thereafter, the department shall adopt regulations to implement this section and the approved waiver in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Beginning six months after the effective date of the act adding this subdivision, the department shall provide a status report to the Legislature on a semiannual basis until regulations have been adopted.

(6) In the event that the Department of Finance determines that the program operated under the authority of the waiver described in paragraph (2) or the Family PACT successor state plan amendment is no longer cost effective, this subdivision shall become inoperative on the first day of the first month following the issuance of a 30-day notification of that determination in writing by the Department of Finance to the chairperson in each house that considers appropriations, the chairpersons of the committees, and the appropriate subcommittees in each house that considers the State Budget, and the Chairperson of the Joint Legislative Budget Committee.

(7) If this subdivision ceases to be operative, all persons who have received or are eligible to receive comprehensive clinical family planning services pursuant to the waiver described in paragraph (2) shall receive family planning services under the Medi-Cal program pursuant to subdivision (n) if they are otherwise eligible for Medi-Cal with no share of cost, or shall receive comprehensive clinical family planning services under the program established in Division 24 (commencing with Section 24000) either if they are eligible for Medi-Cal with a share of cost or if they are otherwise eligible under Section 24003.

(8) For purposes of this subdivision, ?comprehensive clinical family planning services? means the process of establishing objectives for the number and spacing of children, and selecting the means by which those objectives may be achieved. These means include a broad range of acceptable and effective methods and services to limit or enhance fertility, including contraceptive methods, federal Food and Drug Administration approved contraceptive drugs, devices, and supplies, natural family planning, abstinence methods, and basic, limited fertility management. Comprehensive clinical family planning services include, but are not limited to, preconception counseling, maternal and fetal health counseling, general reproductive health care, including diagnosis and treatment of infections and conditions, including cancer, that threaten reproductive capability, medical family planning treatment and procedures, including supplies and followup, and informational, counseling, and educational services. Comprehensive clinical family planning services shall not include abortion, pregnancy testing solely for the purposes of referral for abortion or services ancillary to abortions, or pregnancy care that is not incident to the diagnosis of pregnancy. Comprehensive clinical family planning services shall be subject to utilization control and include all of the following:

(A) Family planning related services and male and female sterilization. Family planning services for men and women shall include emergency services and services for complications directly related to the contraceptive method, federal Food and Drug Administration approved contraceptive drugs, devices, and supplies, and followup, consultation, and referral services, as indicated, which may require treatment authorization requests.

(B) All United States Department of Agriculture, federal Food and Drug Administration approved contraceptive drugs, devices, and supplies that are in keeping with current standards of practice and from which the individual may choose.

(C) Culturally and linguistically appropriate health education and counseling services, including informed consent, that include all of the following:

(i) Psychosocial and medical aspects of contraception.

(ii) Sexuality.

(iii) Fertility.

(iv) Pregnancy.

(v) Parenthood.

(vi) Infertility.

(vii) Reproductive health care.

(viii) Preconception and nutrition counseling.

(ix) Prevention and treatment of sexually transmitted infection.

(x) Use of contraceptive methods, federal Food and Drug Administration approved contraceptive drugs, devices, and supplies.

(xi) Possible contraceptive consequences and followup.

(xii) Interpersonal communication and negotiation of relationships to assist individuals and couples in effective contraceptive method use and planning families.

(D) A comprehensive health history, updated at the next periodic visit (between 11 and 24 months after initial examination) that includes a complete obstetrical history, gynecological history, contraceptive history, personal medical history, health risk factors, and family health history, including genetic or hereditary conditions.

(E) A complete physical examination on initial and subsequent periodic visits.

(F) Services, drugs, devices, and supplies deemed by the federal Centers for Medicare and Medicaid Services to be appropriate for inclusion in the program.

(9) In order to maximize the availability of federal financial participation under this subdivision, the director shall have the discretion to implement the Family PACT successor state plan amendment retroactively to July 1, 2010.

(ab) (1) Purchase of prescribed enteral nutrition products is covered, subject to the Medi-Cal list of enteral nutrition products and utilization controls.

(2) Purchase of enteral nutrition products is limited to those products to be administered through a feeding tube, including, but not limited to, a gastric, nasogastric, or jejunostomy tube. Beneficiaries under the Early and Periodic Screening, Diagnosis, and Treatment Program shall be exempt from this paragraph.

(3) Notwithstanding paragraph (2), the department may deem an enteral nutrition product, not administered through a feeding tube, including, but not limited to, a gastric, nasogastric, or jejunostomy tube, a benefit for patients with diagnoses, including, but not limited to, malabsorption and inborn errors of metabolism, if the product has been shown to be neither investigational nor experimental when used as part of a therapeutic regimen to prevent serious disability or death.

(4) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement the amendments to this subdivision made by the act that added this paragraph by means of all-county letters, provider bulletins, or similar instructions, without taking regulatory action.

(5) The amendments made to this subdivision by the act that added this paragraph shall be implemented June 1, 2011, or on the first day of the first calendar month following 60 days after the date the department secures all necessary federal approvals to implement this section, whichever is later.

(ac) Diabetic testing supplies are covered when provided by a pharmacy, subject to utilization controls.

(Amended by Stats. 2013, Ch. 473, Sec. 67. Effective January 1, 2014.)



14132.01

(a) Notwithstanding any other provision of law, a community clinic or free clinic licensed pursuant to subdivision (a) of Section 1204 of the Health and Safety Code or an intermittent clinic operating pursuant to subdivision (h) of Section 1206 of the Health and Safety Code, that has a valid license pursuant to Article 13 (commencing with Section 4180) of Chapter 9 of Division 2 of the Business and Professions Code shall bill and be reimbursed, as described in this section, for drugs and supplies covered under the Medi-Cal program and Family PACT Waiver Program.

(b) (1) A clinic described in subdivision (a) shall bill the Medi-Cal program and Family PACT Waiver Program for drugs and supplies covered under those programs at the lesser of cost or the clinic?s usual charge made to the general public.

(2) For purposes of this section, ?cost? means an aggregate amount equivalent to the sum of the actual acquisition cost of a drug or supply plus a clinic dispensing fee not to exceed twelve dollars ($12) per billing unit as identified in either the Family PACT Policies, Procedures, and Billing Instructions Manual, or the Medi-Cal Inpatient/Outpatient Provider Manual governing outpatient clinic billing for drugs and supplies, as applicable. For purposes of this section, ?cost? for a take-home drug that is dispensed for use by the patient within a specific timeframe of five or less days from the date medically indicated means actual acquisition cost for that drug plus a clinic dispensing fee, not to exceed seventeen dollars ($17) per prescription. Reimbursement shall be at the lesser of the amount billed or the Medi-Cal reimbursement rate, and shall not exceed the net cost of these drugs or supplies when provided by retail pharmacies under the Medi-Cal program.

(c) A clinic described in subdivision (a) that furnishes services free of charge, or at a nominal charge, as defined in subsection (a) of Section 413.13 of Title 42 of the Code of Federal Regulations, or that can demonstrate to the department, upon request, that it serves primarily low-income patients, and its customary practice is to charge patients on the basis of their ability to pay, shall not be subject to reimbursement reductions based on its usual charge to the general public.

(d) Federally qualified health centers and rural health clinics that are clinics as described in subdivision (a) may bill and be reimbursed as described in this section, upon electing to be reimbursed for pharmaceutical goods and services on a fee-for-service basis, as permitted by subdivision (k) of Section 14132.100.

(e) A clinic that otherwise meets the qualifications set forth in subdivision (a), that is eligible to, but that has elected not to, utilize drugs purchased under the 340B Discount Drug Program for its Medi-Cal patients, shall provide notification to the Health Resources and Services Administration?s Office of Pharmacy Affairs that it is utilizing non-340B drugs for its Medi-Cal patients in the manner and to the extent required by federal law.

(Amended by Stats. 2005, Ch. 503, Sec. 1. Effective January 1, 2006.)



14132.02

(a) The department shall seek approval from the United States Secretary of Health and Human Services to provide individuals made eligible pursuant to Section 14005.60 with the alternative benefit package option authorized by Section 1396u-7(b)(1)(D) of Title 42 of the United States Code. Effective January 1, 2014, the alternative benefit package shall provide the same schedule of benefits provided to full-scope Medi-Cal beneficiaries qualifying under the modified adjusted gross income standard pursuant to Section 1396a(e)(14) of Title 42 of the United States Code, except coverage of long-term services and supports shall be excluded unless otherwise required by Section 1396u-7(a)(2) of Title 42 of the United States Code or made available pursuant to subdivision (b). The alternative benefit package shall also include any benefits otherwise required by Section 1396u-7 of Title 42 of the United States Code and any regulations or guidance issued pursuant to that section.

(b) Notwithstanding Section 14005.64, and only to the extent federal approval is obtained, the department shall provide coverage for long-term services and supports to only those individuals who meet the asset requirements imposed under the Medi-Cal program for receipt of the services.

(c) For purposes of this section, long-term services and supports include nursing facility services, a level of care in any institution equivalent to nursing facility services, home- and community-based services furnished under the state plan or a waiver under Section 1315 or 1396n of Title 42 of the United States Code, home health services as described in Section 1396d(a)(7) of Title 42 of the United States Code, and personal care services described in Section 1396d(a)(24) of Title 42 of the United States Code.

(d) The department may seek approval of any necessary state plan amendments or waivers to implement this section.

(e) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time any necessary regulations are adopted. The department shall adopt regulations by July 1, 2017, in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Beginning six months after the effective date of this section, and notwithstanding Section 10231.5 of the Government Code, the department shall provide a status report to the Legislature on a semiannual basis, in compliance with Section 9795 of the Government Code, until regulations have been adopted.

(f) This section shall be implemented only to the extent that federal financial participation is available and any necessary federal approvals have been obtained.

(Amended (as added by Stats. 2013, 1st Ex. Sess., Ch. 4, Sec. 28) by Stats. 2013, Ch. 442, Sec. 13. Effective January 1, 2014.)



14132.03

(a) The following shall be covered Medi-Cal benefits effective January 1, 2014:

(1) Mental health services included in the essential health benefits package adopted by the state pursuant to Section 1367.005 of the Health and Safety Code and Section 10112.27 of the Insurance Code and approved by the United States Secretary of Health and Human Services under Section 18022 of Title 42 of the United States Code. To the extent behavioral health treatment services are considered mental health services pursuant to the essential health benefits package, these services shall only be provided to individuals who receive services through federally approved waivers or state plan amendments pursuant to the Lanterman Developmental Disability Services Act, at Division 4.5 (commencing with Section 4500).

(2) Substance use disorder services included in the essential health benefits package adopted by the state pursuant to Section 1367.005 of the Health and Safety Code and Section 10112.27 of the Insurance Code and approved by the United States Secretary of Health and Human Services under Section 18022 of Title 42 of the United States Code.

(b) The department may seek approval of any necessary state plan amendments to implement this section.

(c) This section shall be implemented only to the extent that federal financial participation is available and any necessary federal approvals have been obtained.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 4, Sec. 29. Effective September 30, 2013.)



14132.05

The department shall provide the fiscal and appropriate policy committees of the Legislature with a copy of their submittal to the federal Health Care Financing Administration pertaining to any evaluation completed regarding the Family PACT federal waiver required by subdivision (aa) of Section 14132.

(Added by Stats. 2000, Ch. 93, Sec. 90. Effective July 7, 2000.)



14132.06

(a) Services specified in this section that are provided by a local educational agency are covered Medi-Cal benefits, to the extent federal financial participation is available, and subject to utilization controls and standards adopted by the department, and consistent with Medi-Cal requirements for physician prescription, order, and supervision.

(b) Any provider enrolled on or after January 1, 1993, to provide services pursuant to this section may bill for those services provided on or after January 1, 1993.

(c) Nothing in this section shall be interpreted to expand the current category of professional health care practitioners permitted to directly bill the Medi-Cal program.

(d) Nothing in this section is intended to increase the scope of practice of any health professional providing services under this section or Medi-Cal requirements for physician prescription, order, and supervision.

(e) (1) For the purposes of this section, the local educational agency, as a condition of enrollment to provide services under this section, shall be considered the provider of services. A local educational agency provider, as a condition of enrollment to provide services under this section, shall enter into, and maintain, a contract with the department in accordance with guidelines contained in regulations adopted by the director and published in Title 22 of the California Code of Regulations.

(2) Notwithstanding paragraph (1), a local educational agency providing services pursuant to this section shall utilize current safety net and traditional health care providers, when those providers are accessible to specific schoolsites identified by the local educational agency to participate in this program, rather than adding duplicate capacity.

(f) For the purposes of this section, covered services may include all of the following local educational agency services:

(1) Health and mental health evaluations and health and mental health education.

(2) Medical transportation.

(A) The following provisions shall not apply to medical transportation eligible to be billed under this section:

(i) Section 51323(a)(2)(A) of Title 22 of the California Code of Regulations.

(ii) Section 51323(a)(3)(B) of Title 22 of the California Code of Regulations.

(iii) For students whose medical or physical condition does not require the use of a gurney, Section 51231.1(f) of Title 22 of the California Code of Regulations.

(iv) For students whose medical or physical condition does not require the use of a wheelchair, Section 51231.2(e) of Title 22 of the California Code of Regulations.

(B) (i) Subparagraph (A) shall become inoperative on January 1, 2018, or on the date the director executes a declaration stating that the regulations implementing subparagraph (A) and Section 14118.5 have been updated, whichever is later.

(ii) The department shall post the declaration executed under clause (i) on its Internet Web site and transmit a copy of the declaration to the Assembly Committee on Budget and the Senate Committee on Budget and Fiscal Review and the LEA Ad Hoc Workgroup.

(iii) If subparagraph (A) becomes inoperative on January 1, 2018, subparagraph (A) and this subparagraph shall be inoperative on January 1, 2018, unless a later enacted statute enacted before that date, deletes or extends that date.

(iv) If subparagraph (A) becomes inoperative on the date the director executes a declaration as described in clause (i), subparagraph (A) and this subparagraph shall be inoperative on the January 1 immediately following the date subparagraph (A) becomes inoperative, unless a later enacted statute enacted before that date, deletes or extends that date.

(3) Nursing services.

(4) Occupational therapy.

(5) Physical therapy.

(6) Physician services.

(7) Mental health and counseling services.

(8) School health aide services.

(9) Speech pathology services. These services may be provided by either of the following:

(A) A licensed speech pathologist.

(B) A credentialed speech-language pathologist, to the extent authorized by Chapter 5.3 (commencing with Section 2530) of Division 2 of the Business and Professions Code.

(10) Audiology services.

(11) Targeted case management services for children with an individualized education plan (IEP) or an individualized family service plan (IFSP).

(g) Local educational agencies may, but need not, provide any or all of the services specified in subdivision (f).

(h) For the purposes of this section, ?local educational agency? means the governing body of any school district or community college district, the county office of education, a state special school, a California State University campus, or a University of California campus.

(i) Any local educational agency provider enrolled to provide service pursuant to this section on January 1, 1995, may bill for targeted case management services for children with an individualized education plan (IEP) or an individualized family service plan (IFSP), provided on or after January 1, 1995.

(j) Notwithstanding any other provision of law, a community college district, a California State University campus, or a University of California campus, consistent with the requirements of this section, may bill for services provided to any student, regardless of age, who is a Medi-Cal recipient.

(k) No later than July 1, 2013, and every year thereafter, the department shall make publicly accessible an annual accounting of all funds collected by the department from federal Medicaid payments allocable to local educational agencies, including, but not limited to, the funds withheld pursuant to subdivision (g) of Section 14115.8. The accounting shall detail amounts withheld from federal Medicaid payments to each participating local educational agency for that year. One-time costs for the development of this accounting shall not exceed two hundred fifty thousand dollars ($250,000).

(Amended by Stats. 2012, Ch. 755, Sec. 2. Effective January 1, 2013.)



14132.1

As used in this chapter ?surgical center? means a surgical clinic that is licensed under Section 1203 of the Health and Safety Code. Pursuant to Section 14105, the director shall establish the rates of payment for services provided by surgical centers.

(Amended by Stats. 1982, Ch. 328, Sec. 36. Effective June 30, 1982.)



14132.10

(a) Pediatric day health care provided by a health facility licensed under paragraph (11) of subdivision (a) of Section 1250.1 of the Health and Safety Code is a covered benefit under this chapter subject to terms, conditions, and utilization controls developed by the department. Pediatric day care does not include inpatient long-term care or family respite care.

(b) The department shall publish emergency regulations for pediatric day health care services by October 1, 1997. These regulations shall reimburse providers at a rate that shall be determined by the department, consistent with efficiency, economy, and quality of care until a new rate is determined on the basis of a cost study conducted by the department.

(c) Coverage for pediatric day health care services shall be available only to the extent that no additional net program costs are incurred.

(d) The department shall not approve a request for authorization of pediatric day health care when the beneficiary for whom the authorization is requested is an inpatient in a licensed health care facility.

(e) The department shall not approve a request for authorization of pediatric day care if the department determines that the total cost incurred by the Medi-Cal program for providing pediatric day health care services and all other medically necessary services to the individual beneficiary is greater than the total cost incurred by the Medi-Cal program in providing medically equivalent services at the beneficiary?s otherwise appropriate level of institutional or home care.

(f) Coverage for pediatric day health care services shall be available only to the extent that federal financial participation in the cost of providing these services is available pursuant to a federally approved state plan amendment including those services as a Medi-Cal program benefit.

(Added by Stats. 1996, Ch. 446, Sec. 2. Effective January 1, 1997.)



14132.100

(a) The federally qualified health center services described in Section 1396d(a)(2)(C) of Title 42 of the United States Code are covered benefits.

(b) The rural health clinic services described in Section 1396d(a)(2)(B) of Title 42 of the United States Code are covered benefits.

(c) Federally qualified health center services and rural health clinic services shall be reimbursed on a per-visit basis in accordance with the definition of ?visit? set forth in subdivision (g).

(d) Effective October 1, 2004, and on each October 1, thereafter, until no longer required by federal law, federally qualified health center (FQHC) and rural health clinic (RHC) per-visit rates shall be increased by the Medicare Economic Index applicable to primary care services in the manner provided for in Section 1396a(bb)(3)(A) of Title 42 of the United States Code. Prior to January 1, 2004, FQHC and RHC per-visit rates shall be adjusted by the Medicare Economic Index in accordance with the methodology set forth in the state plan in effect on October 1, 2001.

(e) (1) An FQHC or RHC may apply for an adjustment to its per-visit rate based on a change in the scope of services provided by the FQHC or RHC. Rate changes based on a change in the scope of services provided by an FQHC or RHC shall be evaluated in accordance with Medicare reasonable cost principles, as set forth in Part 413 (commencing with Section 413.1) of Title 42 of the Code of Federal Regulations, or its successor.

(2) Subject to the conditions set forth in subparagraphs (A) to (D), inclusive, of paragraph (3), a change in scope of service means any of the following:

(A) The addition of a new FQHC or RHC service that is not incorporated in the baseline prospective payment system (PPS) rate, or a deletion of an FQHC or RHC service that is incorporated in the baseline PPS rate.

(B) A change in service due to amended regulatory requirements or rules.

(C) A change in service resulting from relocating or remodeling an FQHC or RHC.

(D) A change in types of services due to a change in applicable technology and medical practice utilized by the center or clinic.

(E) An increase in service intensity attributable to changes in the types of patients served, including, but not limited to, populations with HIV or AIDS, or other chronic diseases, or homeless, elderly, migrant, or other special populations.

(F) Any changes in any of the services described in subdivision (a) or (b), or in the provider mix of an FQHC or RHC or one of its sites.

(G) Changes in operating costs attributable to capital expenditures associated with a modification of the scope of any of the services described in subdivision (a) or (b), including new or expanded service facilities, regulatory compliance, or changes in technology or medical practices at the center or clinic.

(H) Indirect medical education adjustments and a direct graduate medical education payment that reflects the costs of providing teaching services to interns and residents.

(I) Any changes in the scope of a project approved by the federal Health Resources and Service Administration (HRSA).

(3) No change in costs shall, in and of itself, be considered a scope-of-service change unless all of the following apply:

(A) The increase or decrease in cost is attributable to an increase or decrease in the scope of services defined in subdivisions (a) and (b), as applicable.

(B) The cost is allowable under Medicare reasonable cost principles set forth in Part 413 (commencing with Section 413) of Subchapter B of Chapter 4 of Title 42 of the Code of Federal Regulations, or its successor.

(C) The change in the scope of services is a change in the type, intensity, duration, or amount of services, or any combination thereof.

(D) The net change in the FQHC?s or RHC?s rate equals or exceeds 1.75 percent for the affected FQHC or RHC site. For FQHCs and RHCs that filed consolidated cost reports for multiple sites to establish the initial prospective payment reimbursement rate, the 1.75-percent threshold shall be applied to the average per-visit rate of all sites for the purposes of calculating the cost associated with a scope-of-service change. ?Net change? means the per-visit rate change attributable to the cumulative effect of all increases and decreases for a particular fiscal year.

(4) An FQHC or RHC may submit requests for scope-of-service changes once per fiscal year, only within 90 days following the beginning of the FQHC?s or RHC?s fiscal year. Any approved increase or decrease in the provider?s rate shall be retroactive to the beginning of the FQHC?s or RHC?s fiscal year in which the request is submitted.

(5) An FQHC or RHC shall submit a scope-of-service rate change request within 90 days of the beginning of any FQHC or RHC fiscal year occurring after the effective date of this section, if, during the FQHC?s or RHC?s prior fiscal year, the FQHC or RHC experienced a decrease in the scope of services provided that the FQHC or RHC either knew or should have known would have resulted in a significantly lower per-visit rate. If an FQHC or RHC discontinues providing onsite pharmacy or dental services, it shall submit a scope-of-service rate change request within 90 days of the beginning of the following fiscal year. The rate change shall be effective as provided for in paragraph (4). As used in this paragraph, ?significantly lower? means an average per-visit rate decrease in excess of 2.5 percent.

(6) Notwithstanding paragraph (4), if the approved scope-of-service change or changes were initially implemented on or after the first day of an FQHC?s or RHC?s fiscal year ending in calendar year 2001, but before the adoption and issuance of written instructions for applying for a scope-of-service change, the adjusted reimbursement rate for that scope-of-service change shall be made retroactive to the date the scope-of-service change was initially implemented. Scope-of-service changes under this paragraph shall be required to be submitted within the later of 150 days after the adoption and issuance of the written instructions by the department, or 150 days after the end of the FQHC?s or RHC?s fiscal year ending in 2003.

(7) All references in this subdivision to ?fiscal year? shall be construed to be references to the fiscal year of the individual FQHC or RHC, as the case may be.

(f) (1) An FQHC or RHC may request a supplemental payment if extraordinary circumstances beyond the control of the FQHC or RHC occur after December 31, 2001, and PPS payments are insufficient due to these extraordinary circumstances. Supplemental payments arising from extraordinary circumstances under this subdivision shall be solely and exclusively within the discretion of the department and shall not be subject to subdivision (l). These supplemental payments shall be determined separately from the scope-of-service adjustments described in subdivision (e). Extraordinary circumstances include, but are not limited to, acts of nature, changes in applicable requirements in the Health and Safety Code, changes in applicable licensure requirements, and changes in applicable rules or regulations. Mere inflation of costs alone, absent extraordinary circumstances, shall not be grounds for supplemental payment. If an FQHC?s or RHC?s PPS rate is sufficient to cover its overall costs, including those associated with the extraordinary circumstances, then a supplemental payment is not warranted.

(2) The department shall accept requests for supplemental payment at any time throughout the prospective payment rate year.

(3) Requests for supplemental payments shall be submitted in writing to the department and shall set forth the reasons for the request. Each request shall be accompanied by sufficient documentation to enable the department to act upon the request. Documentation shall include the data necessary to demonstrate that the circumstances for which supplemental payment is requested meet the requirements set forth in this section. Documentation shall include all of the following:

(A) A presentation of data to demonstrate reasons for the FQHC?s or RHC?s request for a supplemental payment.

(B) Documentation showing the cost implications. The cost impact shall be material and significant, two hundred thousand dollars ($200,000) or 1 percent of a facility?s total costs, whichever is less.

(4) A request shall be submitted for each affected year.

(5) Amounts granted for supplemental payment requests shall be paid as lump-sum amounts for those years and not as revised PPS rates, and shall be repaid by the FQHC or RHC to the extent that it is not expended for the specified purposes.

(6) The department shall notify the provider of the department?s discretionary decision in writing.

(g) (1) An FQHC or RHC ?visit? means a face-to-face encounter between an FQHC or RHC patient and a physician, physician assistant, nurse practitioner, certified nurse-midwife, clinical psychologist, licensed clinical social worker, or a visiting nurse. For purposes of this section, ?physician? shall be interpreted in a manner consistent with the Centers for Medicare and Medicaid Services? Medicare Rural Health Clinic and Federally Qualified Health Center Manual (Publication 27), or its successor, only to the extent that it defines the professionals whose services are reimbursable on a per-visit basis and not as to the types of services that these professionals may render during these visits and shall include a physician and surgeon, podiatrist, dentist, optometrist, and chiropractor. A visit shall also include a face-to-face encounter between an FQHC or RHC patient and a comprehensive perinatal services practitioner, as defined in Section 51179.1 of Title 22 of the California Code of Regulations, providing comprehensive perinatal services, a four-hour day of attendance at an adult day health care center, and any other provider identified in the state plan?s definition of an FQHC or RHC visit.

(2) (A) A visit shall also include a face-to-face encounter between an FQHC or RHC patient and a dental hygienist or a dental hygienist in alternative practice.

(B) Notwithstanding subdivision (e), an FQHC or RHC that currently includes the cost of the services of a dental hygienist in alternative practice for the purposes of establishing its FQHC or RHC rate shall apply for an adjustment to its per-visit rate, and, after the rate adjustment has been approved by the department, shall bill these services as a separate visit. However, multiple encounters with dental professionals that take place on the same day shall constitute a single visit. The department shall develop the appropriate forms to determine which FQHC?s or RHC rates shall be adjusted and to facilitate the calculation of the adjusted rates. An FQHC?s or RHC?s application for, or the department?s approval of, a rate adjustment pursuant to this subparagraph shall not constitute a change in scope of service within the meaning of subdivision (e). An FQHC or RHC that applies for an adjustment to its rate pursuant to this subparagraph may continue to bill for all other FQHC or RHC visits at its existing per-visit rate, subject to reconciliation, until the rate adjustment for visits between an FQHC or RHC patient and a dental hygienist or a dental hygienist in alternative practice has been approved. Any approved increase or decrease in the provider?s rate shall be made within six months after the date of receipt of the department?s rate adjustment forms pursuant to this subparagraph and shall be retroactive to the beginning of the fiscal year in which the FQHC or RHC submits the request, but in no case shall the effective date be earlier than January 1, 2008.

(C) An FQHC or RHC that does not provide dental hygienist or dental hygienist in alternative practice services, and later elects to add these services, shall process the addition of these services as a change in scope of service pursuant to subdivision (e).

(h) If FQHC or RHC services are partially reimbursed by a third-party payer, such as a managed care entity (as defined in Section 1396u-2(a)(1)(B) of Title 42 of the United States Code), the Medicare Program, or the Child Health and Disability Prevention (CHDP) program, the department shall reimburse an FQHC or RHC for the difference between its per-visit PPS rate and receipts from other plans or programs on a contract-by-contract basis and not in the aggregate, and may not include managed care financial incentive payments that are required by federal law to be excluded from the calculation.

(i) (1) An entity that first qualifies as an FQHC or RHC in the year 2001 or later, a newly licensed facility at a new location added to an existing FQHC or RHC, and any entity that is an existing FQHC or RHC that is relocated to a new site shall each have its reimbursement rate established in accordance with one of the following methods, as selected by the FQHC or RHC:

(A) The rate may be calculated on a per-visit basis in an amount that is equal to the average of the per-visit rates of three comparable FQHCs or RHCs located in the same or adjacent area with a similar caseload.

(B) In the absence of three comparable FQHCs or RHCs with a similar caseload, the rate may be calculated on a per-visit basis in an amount that is equal to the average of the per-visit rates of three comparable FQHCs or RHCs located in the same or an adjacent service area, or in a reasonably similar geographic area with respect to relevant social, health care, and economic characteristics.

(C) At a new entity?s one-time election, the department shall establish a reimbursement rate, calculated on a per-visit basis, that is equal to 100 percent of the projected allowable costs to the FQHC or RHC of furnishing FQHC or RHC services during the first 12 months of operation as an FQHC or RHC. After the first 12-month period, the projected per-visit rate shall be increased by the Medicare Economic Index then in effect. The projected allowable costs for the first 12 months shall be cost settled and the prospective payment reimbursement rate shall be adjusted based on actual and allowable cost per visit.

(D) The department may adopt any further and additional methods of setting reimbursement rates for newly qualified FQHCs or RHCs as are consistent with Section 1396a(bb)(4) of Title 42 of the United States Code.

(2) In order for an FQHC or RHC to establish the comparability of its caseload for purposes of subparagraph (A) or (B) of paragraph (1), the department shall require that the FQHC or RHC submit its most recent annual utilization report as submitted to the Office of Statewide Health Planning and Development, unless the FQHC or RHC was not required to file an annual utilization report. FQHCs or RHCs that have experienced changes in their services or caseload subsequent to the filing of the annual utilization report may submit to the department a completed report in the format applicable to the prior calendar year. FQHCs or RHCs that have not previously submitted an annual utilization report shall submit to the department a completed report in the format applicable to the prior calendar year. The FQHC or RHC shall not be required to submit the annual utilization report for the comparable FQHCs or RHCs to the department, but shall be required to identify the comparable FQHCs or RHCs.

(3) The rate for any newly qualified entity set forth under this subdivision shall be effective retroactively to the later of the date that the entity was first qualified by the applicable federal agency as an FQHC or RHC, the date a new facility at a new location was added to an existing FQHC or RHC, or the date on which an existing FQHC or RHC was relocated to a new site. The FQHC or RHC shall be permitted to continue billing for Medi-Cal covered benefits on a fee-for-service basis until it is informed of its enrollment as an FQHC or RHC, and the department shall reconcile the difference between the fee-for-service payments and the FQHC?s or RHC?s prospective payment rate at that time.

(j) Visits occurring at an intermittent clinic site, as defined in subdivision (h) of Section 1206 of the Health and Safety Code, of an existing FQHC or RHC, or in a mobile unit as defined by paragraph (2) of subdivision (b) of Section 1765.105 of the Health and Safety Code, shall be billed by and reimbursed at the same rate as the FQHC or RHC establishing the intermittent clinic site or the mobile unit, subject to the right of the FQHC or RHC to request a scope-of-service adjustment to the rate.

(k) An FQHC or RHC may elect to have pharmacy or dental services reimbursed on a fee-for-service basis, utilizing the current fee schedules established for those services. These costs shall be adjusted out of the FQHC?s or RHC?s clinic base rate as scope-of-service changes. An FQHC or RHC that reverses its election under this subdivision shall revert to its prior rate, subject to an increase to account for all MEI increases occurring during the intervening time period, and subject to any increase or decrease associated with applicable scope-of-services adjustments as provided in subdivision (e).

(l) FQHCs and RHCs may appeal a grievance or complaint concerning ratesetting, scope-of-service changes, and settlement of cost report audits, in the manner prescribed by Section 14171. The rights and remedies provided under this subdivision are cumulative to the rights and remedies available under all other provisions of law of this state.

(m) The department shall, by no later than March 30, 2008, promptly seek all necessary federal approvals in order to implement this section, including any amendments to the state plan. To the extent that any element or requirement of this section is not approved, the department shall submit a request to the federal Centers for Medicare and Medicaid Services for any waivers that would be necessary to implement this section.

(n) The department shall implement this section only to the extent that federal financial participation is obtained.

(Amended by Stats. 2009, Ch. 308, Sec. 95. Effective January 1, 2010.)



14132.101

(a) Notwithstanding paragraphs (4) and (5) of subdivision (e) of Section 14132.100, a scope-of-service change request, whether mandatory or permissive, shall be timely when filed within 150 days following the beginning of the federally qualified health center?s or rural health clinic?s fiscal year following the year in which the change occurred.

(b) Notwithstanding subdivision (a), and notwithstanding subdivision (e) of Section 14132.100, a federally qualified health center described in Section 14132.102 shall be deemed to have filed a scope-of-service change in a timely manner upon compliance with the requirements set forth in subdivision (c) of Section 14132.102.

(Added by Stats. 2005, Ch. 548, Sec. 1. Effective January 1, 2006.)



14132.102

(a) With the exception of clinics and hospital outpatient departments that are subject to Section 14105.24, federally qualified health centers (FQHCs) that are receiving cost-based reimbursement under the terms of the Los Angeles County 1115 Waiver Demonstration Project on June 30, 2005, shall be required to transition to a prospective payment system (PPS) rate upon expiration of that waiver. These FQHCs shall be referred to in this section as ?Los Angeles cost-based FQHCs.?

(b) For visits occurring on or after July 1, 2005, Los Angeles cost-based FQHCs shall receive a PPS rate equivalent to the following:

(1) FQHC sites that were in existence during the FQHC?s 2000 fiscal year shall be permitted to elect their 2000 per-visit rates or the average of the 1999 and 2000 per-visit rates as reported on the cost reports submitted for those fiscal years adjusted as described in subdivision (c).

(2) FQHC sites that were first qualified as an FQHC after the site?s 2000 fiscal year shall receive a base rate equivalent to the first full fiscal year rate, as audited on the cost report submitted for that fiscal year and adjusted as described in subdivision (c).

(3) Sites that were first qualified as an FQHC after the site?s 2000 fiscal year, and that have not yet filed a cost report for their first full fiscal year shall have a rate set in accordance with subdivision (i) of Section 14132.100 and adjusted as described in subdivision (c).

(c) The base rates described in this section shall be adjusted in the manner described in subdivision (d), paragraphs (1), (2), (3), and (7) of subdivision (e), and subdivision (f) of Section 14132.100.

(d) For Los Angeles cost-based FQHCs, as defined in subdivision (a), no new cost reports shall be required in order to claim scope-of-service changes occurring in fiscal years prior to July 1, 2005. Only the following information shall be required by the department:

(1) A description of the events triggering any applicable rate changes in the form of Worksheet 1 of the Change in Scope-of-Service Request form developed for fiscal years 2004 and thereafter, modified to identify the applicable fiscal year in which the scope change occurred.

(2) The two worksheets to the Change in Scope-of-Service Request form summarizing the health center?s health care practitioners and services for the applicable fiscal year or years.

(e) Change in Scope-of-Service Request forms for changes occurring prior to July 1, 2005, shall be filed with the department no later than July 1, 2006, and shall be deemed to have been filed only when both the Medi-Cal cost report for the applicable period and the referenced Change in Scope-of-Service Request form worksheets have been filed with the department. The date of filing shall be the date on which either the Medi-Cal cost report or the referenced Change in Scope-of-Service Request forms are received by the department, whichever is later.

(f) Notwithstanding Section 14132.107, the department shall calculate a tentative scope-of-service rate adjustment based on 80 percent of the difference in the ?as reported? scope-of-service per visit cost. This adjustment shall occur no later than 150 days after receipt of the Medi-Cal cost report and the referenced Change in Scope-of-Service Request forms. Within 12 months after receipt of request forms, the department shall complete its FQHC fiscal year audit of the Medi-Cal cost report and associated Change in Scope-of-Service Request and final rate adjustment pursuant to that audit. The final rate adjustment will be retroactive to July 1, 2005. Nothing in this subdivision shall be construed to extend the time period for review and finalization of cost reports as set forth in Section 14170.

(g) The department shall, by no later than March 30, 2006, promptly seek all necessary federal approvals in order to implement this section, including any amendments to the state plan. To the extent that any element or requirement of this section is not approved, the department shall submit a request to the federal Centers for Medicare and Medicaid Services for any waivers that would be necessary to implement this section.

(h) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and only to the extent that all necessary federal approvals are obtained and there is an appropriation for the purposes of implementing this section, the department may implement this section without taking any regulatory action and by means of a provider bulletin or similar instructions.

(Added by Stats. 2005, Ch. 548, Sec. 2. Effective January 1, 2006.)



14132.107

Claims for reimbursement under subdivision (e) of Section 14132.100 shall be finalized by the department within 150 days of receipt of the claims for reimbursement. These claims for reimbursement shall be paid within 30 days of being finalized by the department. However, the payment of those amounts that are disputed shall be subject to the requirements, timeframes, and procedures specified in Section 14171. Scope changes going forward shall be finalized within 90 days of receipt and paid within 30 days of being finalized by the department.

(Added by Stats. 2004, Ch. 228, Sec. 21. Effective August 16, 2004.)



14132.108

Notwithstanding any other provision of law, requests for rate adjustments for scope-of-service rate changes under paragraph (4) of subdivision (e) of Section 14132.100 for an FQHC?s or RHC?s fiscal year ending in 2004 shall be deemed to have been filed in a timely manner so long as it is filed within 90 days following the end of the 150-day timeframe applicable to scope-of-service changes occurring from January 1, 2001, to the end of an FQHC?s or RHC?s 2003 fiscal year, as specified in paragraph (6) of subdivision (e) of Section 14132.100.

(Added by Stats. 2004, Ch. 228, Sec. 22. Effective August 16, 2004.)



14132.15

For purposes of subdivision (p) of Section 14132, ?rehabilitation services? means services intended to assist physically or cognitively impaired persons to achieve or regain their maximum functional potential for mobility, self-care, and independent living.

(Added by Stats. 1985, Ch. 1360, Sec. 2.)



14132.16

Mammography for screening or diagnostic purposes upon the referral of a patient?s physician shall be covered under this chapter on or after January 1, 1988, to the extent required or permitted by federal law.

(Added by Stats. 1987, Ch. 550, Sec. 4.)



14132.17

Annual cervical cancer tests for screening or diagnostic purposes, upon the referral of a patient?s physician, is a covered benefit under this chapter, on or after January 1, 1991, to the extent required or permitted by federal law.

(Added by Stats. 1990, Ch. 1279, Sec. 4.)



14132.18

(a) Community supported living arrangement services approved by the United States Department of Health and Human Services in accordance with Section 1396v of Title 42 of the United States Code is a covered benefit under this chapter to the extent that federal financial participation is available for those services and shall be subject to the terms, conditions, and duration of any waiver obtained from the Secretary of the United States Department of Health and Human Services.

(b) (1) The department, in consultation with the State Department of Developmental Services, shall submit an application to the secretary for approval to provide community supported living arrangement services and seek any federal waivers necessary to implement this subdivision.

(2) State matching funds for the federal medicaid funding shall come out of purchase of services funds of the regional centers, established pursuant to Article 1 (commencing with Section 4620) of Chapter 5 of Division 4.5 and it is the intent of the Legislature that no new funds from the General Fund shall be appropriated for this purpose.

(c) The department, in consultation with the State Department of Developmental Services, shall establish and maintain program standards for quality assurance and minimum protection to protect the health, safety, and welfare of individuals receiving community supported living arrangement services and as otherwise necessary to implement this section.

(d) In order to facilitate the design and development of community supported living arrangement services; program regulations implementing, interpreting, or making specific the provisions of subdivision (a) shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. This subdivision shall become inoperative on January 1, 1997.

(e) If the provision of community supported living arrangements as a covered benefit under this chapter receive federal approval, the department shall collect patient-specific cost data and compare the costs of providing community supported living arrangements under this chapter with the costs experienced prior to the provision of community supported living arrangements as a covered benefit under this chapter.

(f) This section shall cease to be operative if the Director of Health Services determines (1) California?s application for federal funds under the community supported living arrangements medicaid state plan option is not accepted; (2) California?s application for renewal of funding for community supported living arrangements is not accepted during the course of the grant; (3) federal funding for community supported living arrangements ceases to be available; or (4) California determines that it no longer chooses to participate in the community supported living arrangements medicaid state plan option.

(Added by Stats. 1991, Ch. 735, Sec. 6. Conditionally inoperative by its own provisions.)



14132.20

(a) The department shall establish a program to provide continuous skilled nursing care to persons with developmental disabilities as a benefit of the Medi-Cal program, when those services are provided in accordance with an approved federal waiver or Medi-Cal State Plan amendment meeting the requirements of subdivision (b). ?Continuous skilled nursing care? means medically necessary care provided by, or under the supervision of, a registered nurse within his or her scope of practice, seven days a week, 24 hours per day, in a facility participating in the program. Continuous skilled nursing care shall include a minimum of eight hours per day provided by or under the direct supervision of a registered nurse. Each facility providing continuous skilled nursing care in the program shall have a minimum of one registered nurse or one licensed vocational nurse awake and in the facility at all times when a consumer is present.

(b) The department shall submit to the federal Centers for Medicare and Medicaid Services, a request, developed in consultation with the State Department of Public Health, the State Department of Developmental Services, and the Association of Regional Center Agencies, to provide continuous skilled nursing care services under a federal waiver pursuant to Section 1915(c) of the federal Social Security Act (42 U.S.C. Sec. 1396n(c)) or pursuant to a Medi-Cal State Plan amendment.

(c) (1) The program shall provide continuous skilled nursing care to persons with developmental disabilities in the least restrictive home-like setting.

(2) Participation in the program shall be restricted to facilities that meet all eligibility requirements. The facilities shall be approved by the department, in consultation with the State Department of Public Health, the State Department of Developmental Services, and the appropriate regional center agencies, and shall meet the requirements of subdivision (f).

(d) Under the program established by this section, a person with developmental disabilities shall be eligible to receive continuous skilled nursing care if all of the following conditions are met:

(1) The person with developmental disabilities meets the criteria specified in the federal waiver or the Medi-Cal State Plan amendment.

(2) The person with developmental disabilities resides in a facility that meets the provider participation criteria as specified in the federal waiver or the Medi-Cal State Plan amendment.

(3) The continuous skilled nursing care services are provided in accordance with the federal waiver or the Medi-Cal State Plan amendment.

(e) The services provided to persons with developmental disabilities under the program, pursuant to Section 1915(c) of the federal Social Security Act (42 U.S.C. Sec. 1396n(c)), shall not result in costs that exceed the fiscal limit established in the federal waiver.

(f) A facility seeking to participate in the program shall provide care for persons with developmental disabilities who require the availability of continuous skilled nursing care in accordance with the terms of the federal waiver or the Medi-Cal State Plan amendment. During participation in the program, the facility shall comply with all the terms and conditions of the federal waiver or the Medi-Cal State Plan amendment.

(g) In implementing this article, the department may enter into contracts for the provision of essential administration and other services. Contracts entered into under this section may be on a noncompetitive bid basis and shall be exempt from the requirements of Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(h) This section shall not become operative unless and until the federal Centers for Medicare and Medicaid Services approve a federal waiver pursuant to Section 1915(c) of the Social Security Act (42 U.S.C. Sec. 1396n(c)) or approve a Medi-Cal State Plan amendment to implement the program authorized by this section. If the federal Centers for Medicare and Medicaid Services provide the aforementioned approval, the Director of Health Care Services shall execute a declaration stating that this approval has been granted. The director shall retain the declaration and this section shall become operative on the date that the director executes a declaration pursuant to this subdivision.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 44. Effective July 28, 2009. Conditionally operative as provided in subd. (h).)



14132.21

The department shall assess the feasibility of applying to the federal Health Care Financing Administration for a Medicaid State Plan amendment to provide targeted case management to pregnant substance-abusing women and women who have given birth to a drug-exposed or alcohol-exposed infant. These women may be identified through self-referral, family planning or health clinics, public or private hospitals, drug treatment programs, the Medi-Cal program, or other public assistance or health treatment programs. Women eligible for services under the targeted case management program would be provided the following case management services:

(a) Intake and service needs assessment of women currently receiving Medi-Cal benefits.

(b) Development of a coordinated health and treatment plan for the eligible woman and her infant, listing needed services.

(c) Case management services to assist with gaining access to needed medical, social, educational, and other services.

(d) Referral to any of the following programs that are listed in the woman?s health and treatment plan:

(1) Child Health and Disability Prevention Program.

(2) Supplementary Food Program for Women, Infants, and Children (WIC).

(3) Drug abuse treatment and detoxification programs.

(4) In-home support services to enhance the woman?s utilization of drug treatment programs, and prenatal and perinatal care services.

(5) Transportation to health and drug treatment services.

(6) Crisis assistance to address health and drug treatment needs.

(7) Other case management services authorized by the federal Health Care Financing Administration.

(Amended by Stats. 2013, Ch. 22, Sec. 103. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



14132.22

(a) For purposes of this section, dental restorative materials are limited to composite resin, glass ionomer cement, resin ionomer cement, and amalgam, as described on the Dental Board of California?s dental materials factsheet.

(b) A provider of services that includes the provision of dental restorative materials to a beneficiary under this chapter may recommend, after consultation with the beneficiary, a dental restorative material other than the covered benefit of amalgam.

(c) A provider may claim and receive the reimbursement rate for an amalgam restoration when using a different dental restorative material.

(Amended by Stats. 2004, Ch. 183, Sec. 386. Effective January 1, 2005.)



14132.23

(a) (1) Except as set forth in paragraph (2), and notwithstanding any other provision of law or regulation, the active and retentive phases of orthodontic treatment covered under the Medi-Cal program shall be reimbursed on a quarterly basis, as determined by dividing the sum of the authorized treatment allowances by the estimated number of three-month periods that the patient?s treatment will require, subject to the department?s utilization controls.

(2) The retentive phase of orthodontic treatment shall be reimbursed pursuant to paragraph (1) only until the department implements the Code on Dental Procedures and Nomenclature, as published by the American Dental Association in its Current Dental Terminology manual, at which time paragraph (1) shall not apply to retentive phase orthodontic services that are covered under the Medi-Cal program.

(b) This section shall become operative on July 1, 2008.

(Added by Stats. 2007, Ch. 494, Sec. 1. Effective January 1, 2008. Section operative July 1, 2008, by its own provisions.)



14132.24

(a) The department shall develop and implement a program to provide a community-living support benefit to eligible Medi-Cal beneficiaries. The department shall submit any waiver application, modification of any existing waiver, or amendment to the Medicaid state plan, that is necessary to provide this benefit, and shall implement the benefit only to the extent that federal financial participation is available.

(b) The community-living support benefit shall include both of the following:

(1) (A) Reimbursement for an array of health-related and psychosocial services provided or coordinated at community-based housing sites that enable beneficiaries to remain in the least restrictive and most homelike environment while receiving the health-related services, including personal care and psychosocial services, necessary to protect their health and well-being. These community-based housing units may include, but are not limited to, the living area or unit within a facility that is specifically designed to provide ongoing assisted living services, licensed residential care facilities for the elderly, publicly funded senior and disabled housing projects, or supportive housing sites that serve chronically homeless individuals with chronic or disabling health conditions.

(B) For purposes of this section, ?assisted living services? includes, but is not limited to, assistance with personal activities of daily living, including dressing, feeding, toileting, bathing, grooming, mobility, and associated tasks, to help provide for and maintain physical and psychological comfort.

(2) Access to community-living support services provided or coordinated at the community-based housing site, including, but not limited to, the personal care and health services specified in paragraph (8) of subdivision (a) of Section 1788 of the Health and Safety Code, and the health related support services specified in Section 53290 of the Health and Safety Code.

(c) Services available through the community-living support benefit shall not duplicate services available through the Medi-Cal state plan, other Medi-Cal waivers, or other programs financed by the state.

(d) An individual shall be eligible for the community-living support benefit if he or she is eligible for the Medi-Cal program, is a resident of San Francisco who would otherwise be homeless, living in shelters, or institutionalized, and meets one or both of the following criteria:

(1) The department determines that he or she would benefit from supportive housing, as defined in subdivision (c) of Section 53260 of the Health and Safety Code.

(2) The department determines that he or she is eligible for placement in a skilled nursing facility, as defined in subdivision (c) of Section 1250 of the Health and Safety Code, or an intermediate care facility, as defined in subdivision (d) of that section.

(e) The department may modify the eligibility criteria specified in subdivision (d), if needed, to qualify the community-living support benefit for federal financial participation.

(f) The department shall seek to maximize resources for community-based housing by coordinating the community-living support benefit with existing efforts to coordinate care, improve health outcomes, and reduce long-term care costs for the targeted population.

(g) This section shall be implemented only upon adoption of a resolution by the Board of Supervisors of the City and County of San Francisco providing county funds for use by the state to match federal Medicaid funds to receive federal funds for services provided under the waiver specified in this section, and for any costs associated with implementing and monitoring the waiver, to limit additional state costs.

(Amended by Stats. 2012, Ch. 438, Sec. 17. Effective September 22, 2012.)



14132.25

(a) On or before July 1, 1983, the State Department of Health Care Services shall establish a subacute care program in health facilities in order to more effectively use the limited Medi-Cal dollars available while at the same time ensuring needed services for these patients. The subacute care program shall be available to patients in health facilities who meet subacute care criteria. Subacute care may be provided by any facility designated by the director as meeting the subacute care criteria that has an approved provider participation agreement with the department.

(b) The department shall develop a rate of reimbursement for this subacute care program. Reimbursement rates shall be determined in accordance with methodology developed by the department, specified in regulation, and may include the following:

(1) All-inclusive per diem rates.

(2) Individual patient-specific rates according to the needs of the individual subacute care patient.

(3) Other rates subject to negotiation with the health facility.

(c) Reimbursement at subacute care rates, as specified in subdivision (b), shall only be implemented if funds are available for this purpose pursuant to the annual Budget Act.

(d) The department may negotiate and execute an agreement with any health facility that meets the standards for providing subacute care. An agreement may be negotiated or established between the health facility and the department for subacute care based on individual patient assessment. The department shall establish level of care criteria and appropriate utilization controls for patients eligible for the subacute care program.

(e) For the purposes of this section, pediatric subacute services are the health care services needed by a person under 21 years of age who uses a medical technology that compensates for the loss of a vital bodily function.

(f) Medical necessity for pediatric subacute care services shall be substantiated in any one of the following ways:

(1) A tracheostomy with dependence on mechanical ventilation for a minimum of six hours each day.

(2) Dependence on tracheostomy care requiring suctioning at least every six hours, and room air mist or oxygen as needed, and dependence on one of the five treatment procedures listed in subparagraphs (B) to (F), inclusive:

(A) Dependence on intermittent suctioning at least every eight hours and room air mist and oxygen as needed.

(B) Dependence on continuous intravenous therapy, including administration of a therapeutic agent necessary for hydration or of intravenous pharmaceuticals, or intravenous pharmaceutical administration of more than one agent, via a peripheral or central line, without continuous infusion.

(C) Dependence on peritoneal dialysis treatments requiring at least four exchanges every 24 hours.

(D) Dependence on tube feeding by means of a nasogastric or gastrostomy tube.

(E) Dependence on other medical technologies required continuously, which, in the opinion of the attending physician and the Medi-Cal consultant, require the services of a professional nurse.

(F) Dependence on biphasic positive airway pressure at least six hours a day, including assessment or intervention every three hours and lacking either cognitive or physical ability of the patient to protect his or her airway.

(3) Dependence on total parenteral nutrition or other intravenous nutritional support, and dependence on one of the treatment procedures specified in subparagraphs (A) to (F), inclusive, of paragraph (2).

(4) Dependence on skilled nursing care in the administration of any three of the six treatment procedures specified in subparagraphs (A) to (F), inclusive, of paragraph (2).

(5) Dependence on biphasic positive airway pressure or continuous positive airway pressure at least six hours a day, including assessment or intervention every three hours and lacking either cognitive or physical ability of the patient to protect his or her airway and dependence on one of the five treatment procedures specified in subparagraphs (A) to (E), inclusive, of paragraph (2).

(g) The medical necessity determination outlined in subdivision (f) is intended solely for the evaluation of a patient who is potentially eligible and meets the criteria to be transferred from an acute care setting to a subacute level of care.

(Amended by Stats. 2011, Ch. 294, Sec. 2. Effective January 1, 2012.)



14132.26

(a) The department shall develop a program that requires a waiver of federal law to test the efficacy of providing an assisted living benefit to beneficiaries under the Medi-Cal program. Assisted living benefits shall include, but are not limited to, the care and supervision activities specified in Section 1569.2 of the Health and Safety Code and Section 87101 of Title 22 of the California Code of Regulations, and other health-related services. The program developed pursuant to this section shall be known as the waiver program for purposes of this section. The department shall submit any necessary waiver applications or modifications to the medicaid state plan to the Health Care Financing Administration to implement the waiver program, and shall implement the waiver program only to the extent federal financial participation is available.

(b) The department shall develop the waiver program in conjunction with other state departments, consumers, consumer advocates, housing and service providers, and experts in the fields of gerontology, geriatric health, nursing services, and independent living.

(c) The assisted living benefit shall be designed to provide eligible individuals with a range of services that enable them to remain in the least restrictive and most homelike environment while receiving the medical and personal care necessary to protect their health and well-being. Benefits provided pursuant to this waiver program shall include only those not otherwise available under the state plan, and may include, but are not limited to, medicine management, coordination with a primary health care provider, and case management.

(d) (1) Eligible individuals shall be those who are eligible for the Medi-Cal program and are determined by the department to be eligible for placement in a nursing facility, as defined under subdivisions (c) and (d) of Section 1250 of the Health and Safety Code. Eligibility shall be based on an assessment of an individual?s ability to perform functional and instrumental activities of daily living, as well as the individual?s medical diagnosis and prognosis, and other criteria, including other Medi-Cal services that the beneficiary is receiving, as specified in the waiver.

(2) An eligible individual shall participate in the waiver program only if he or she is fully informed of the program and the nature of the assisted living benefit and indicates in writing his or her choice to participate.

(e) (1) The waiver program shall test the effectiveness of providing a Medi-Cal assisted living benefit through two service delivery approaches, as specified in paragraphs (2) and (3).

(2) Under the first model, an assisted living benefit shall be provided to residents of licensed residential care facilities. Facility participation in the program shall be determined by the department in conjunction with the State Department of Social Services and in accordance with the criteria for participation specified in the waiver. Under this model the facility operator shall be responsible for the provision of services allowed under the benefit, either directly or through contracts with other provider agencies, as permitted and specified in the waiver. During participation in the waiver program, residential care facilities shall comply with all terms and conditions of the waiver. The department and the State Department of Social Services, may, as determined necessary and appropriate, waive provisions contained in Division 2 (commencing with Section 1200) of the Health and Safety Code, subdivision (h) of Section 14132.95, and Title 22 of the California Code of Regulations for facilities providing services to waiver program participants.

(3) Under the second model, an assisted living benefit shall be provided to residents in publicly funded senior and disabled housing projects. Under this model an independent agency, pursuant to a contract with the department, shall be responsible for the provision of case management and other services to eligible individuals, as specified in the waiver.

(f) The department shall evaluate the effectiveness of the waiver program.

(1) The evaluation shall include, but not be limited to, participant satisfaction, health, and safety, the quality of life of the participant receiving the assisted living benefit, and demonstration of the cost neutrality of the waiver program as specified in federal guidelines.

(2) The evaluation shall estimate the projected savings, if any, in the budgets of state and local governments if the program was expanded statewide.

(3) The evaluation shall be submitted to the appropriate policy and fiscal committees of the Legislature on or before January 1, 2003.

(g) The department shall limit the number of participants in the waiver program during the initial three years of its operation to a number that will be statistically significant for purposes of the program evaluation and that meets any requirements of the federal Health Care Financing Administration, including a request to waive statewide implementation requirements for the waiver program during the initial years of evaluation.

(h) In implementing this section, the department may enter into contracts for the provision of essential administrative and other services. Contracts entered into under this section may be on a noncompetitive bid basis, and shall be exempt from the requirements of Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(i) The department shall not implement the waiver program specified in subdivision (a) if the benefits provided pursuant to the waiver program will result in additional costs to the Medi-Cal program.

(j) The waiver program shall be developed and implemented only to the extent that funds are appropriated or otherwise available for that purpose.

(Amended by Stats. 2002, Ch. 1161, Sec. 84. Effective September 30, 2002.)



14132.27

(a) (1) The department shall apply for a waiver of federal law pursuant to Section 1396n of Title 42 of the United States Code to test the efficacy of providing a disease management benefit to beneficiaries under the Medi-Cal program. A disease management benefit shall include, but not be limited to, the use of evidence-based practice guidelines, supporting adherence to care plans, and providing patient education, monitoring, and healthy lifestyle changes.

(2) The waiver developed pursuant to this section shall be known as the Disease Management Waiver. The department shall submit any necessary waiver applications or modifications to the Medicaid State Plan to the federal Centers for Medicare and Medicaid Services to implement the Disease Management Waiver, and shall implement the waiver only to the extent federal financial participation is available.

(b) The Disease Management Waiver shall be designed to provide eligible individuals with a range of services that enable them to remain in the least restrictive and most homelike environment while receiving the medical care necessary to protect their health and well-being. Services provided pursuant to this waiver program shall include only those not otherwise available under the state plan, and may include, but are not limited to, medication management, coordination with a primary care provider, use of evidence-based practice guidelines, supporting adherence to a plan of care, patient education, communication and collaboration among providers, and process and outcome measures. Coverage for those services shall be limited by the terms, conditions, and duration of the federal waiver.

(c) Eligibility for the Disease Management Waiver shall be limited to those persons who are eligible for the Medi-Cal program as aged, blind, and disabled persons or those persons over 21 years of age who are not enrolled in a Medi-Cal managed care plan, or eligible for the federal Medicare program, and who are determined by the department to be at risk of, or diagnosed with, select chronic diseases, including, but not limited to, advanced atherosclerotic disease syndromes, congestive heart failure, and diabetes. Eligibility shall be based on the individual?s medical diagnosis and prognosis, and other criteria, as specified in the waiver.

(d) The Disease Management Waiver shall test the effectiveness of providing a Medi-Cal disease management benefit. The department shall evaluate the effectiveness of the Disease Management Waiver.

(1) The evaluation shall include, but not be limited to, participant satisfaction, health and safety, the quality of life of the participant receiving the disease management benefit, and demonstration of the cost neutrality of the Disease Management Waiver as specified in federal guidelines.

(2) The evaluation shall estimate the projected savings, if any, in the budgets of state and local governments if the Disease Management Waiver was expanded statewide.

(3) The evaluation shall be submitted to the appropriate policy and fiscal committees of the Legislature on or before January 1, 2008.

(e) The department shall limit the number of participants in the Disease Management Waiver during the initial three years of its operation to a number that will be statistically significant for purposes of the waiver evaluation and that meets any requirements of the federal government, including a request to waive statewide implementation requirements for the waiver during the initial years of evaluation.

(f) In undertaking this Disease Management Waiver, the director may enter into contracts for the purpose of directly providing Disease Management Waiver services.

(g) The department shall seek all federal waivers necessary to allow for federal financial participation under this section.

(h) The Disease Management Waiver shall be developed and implemented only to the extent that funds are appropriated or otherwise available for that purpose.

(i) The department shall not implement this section if any of the following apply:

(1) The department?s application for federal funds under the Disease Management Waiver is not accepted.

(2) Federal funding for the waiver ceases to be available.

(Added by Stats. 2003, Ch. 230, Sec. 71. Effective August 11, 2003.)



14132.275

(a) The department shall seek federal approval to establish the demonstration project described in this section pursuant to a Medicare or a Medicaid demonstration project or waiver, or a combination thereof. Under a Medicare demonstration, the department may contract with the federal Centers for Medicare and Medicaid Services (CMS) and demonstration sites to operate the Medicare and Medicaid benefits in a demonstration project that is overseen by the state as a delegated Medicare benefit administrator, and may enter into financing arrangements with CMS to share in any Medicare program savings generated by the demonstration project.

(b) After federal approval is obtained, the department shall establish the demonstration project that enables dual eligible beneficiaries to receive a continuum of services that maximizes access to, and coordination of, benefits between the Medi-Cal and Medicare programs and access to the continuum of long-term services and supports and behavioral health services, including mental health and substance use disorder treatment services. The purpose of the demonstration project is to integrate services authorized under the federal Medicaid Program (Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.)) and the federal Medicare Program (Title XVIII of the federal Social Security Act (42 U.S.C. Sec. 1395 et seq.)). The demonstration project may also include additional services as approved through a demonstration project or waiver, or a combination thereof.

(c) For purposes of this section, the following definitions shall apply:

(1) ?Behavioral health? means Medi-Cal services provided pursuant to Section 51341 of Title 22 of the California Code of Regulations and Drug Medi-Cal substance abuse services provided pursuant to Section 51341.1 of Title 22 of the California Code of Regulations, and any mental health benefits available under the Medicare Program.

(2) ?Capitated payment model? means an agreement entered into between CMS, the state, and a managed care health plan, in which the managed care health plan receives a capitation payment for the comprehensive, coordinated provision of Medi-Cal services and benefits under Medicare Part C (42 U.S.C. Sec. 1395w-21 et seq.) and Medicare Part D (42 U.S.C. Sec. 1395w-101 et seq.), and CMS shares the savings with the state from improved provision of Medi-Cal and Medicare services that reduces the cost of those services. Medi-Cal services include long-term services and supports as defined in Section 14186.1, behavioral health services, and any additional services offered by the demonstration site.

(3) ?Demonstration site? means a managed care health plan that is selected to participate in the demonstration project under the capitated payment model.

(4) ?Dual eligible beneficiary? means an individual 21 years of age or older who is enrolled for benefits under Medicare Part A (42 U.S.C. Sec. 1395c et seq.) and Medicare Part B (42 U.S.C. Sec. 1395j et seq.) and is eligible for medical assistance under the Medi-Cal State Plan.

(d) No sooner than March 1, 2011, the department shall identify health care models that may be included in the demonstration project, shall develop a timeline and process for selecting, financing, monitoring, and evaluating the demonstration sites, and shall provide this timeline and process to the appropriate fiscal and policy committees of the Legislature. The department may implement these demonstration sites in phases.

(e) The department shall provide the fiscal and appropriate policy committees of the Legislature with a copy of any report submitted to CMS to meet the requirements under the demonstration project.

(f) Goals for the demonstration project shall include all of the following:

(1) Coordinate Medi-Cal and Medicare benefits across health care settings and improve the continuity of care across acute care, long-term care, behavioral health, including mental health and substance use disorder services, and home- and community-based services settings using a person-centered approach.

(2) Coordinate access to acute and long-term care services for dual eligible beneficiaries.

(3) Maximize the ability of dual eligible beneficiaries to remain in their homes and communities with appropriate services and supports in lieu of institutional care.

(4) Increase the availability of and access to home- and community-based services.

(5) Coordinate access to necessary and appropriate behavioral health services, including mental health and substance use disorder services.

(6) Improve the quality of care for dual eligible beneficiaries.

(7) Promote a system that is both sustainable and person and family centered by providing dual eligible beneficiaries with timely access to appropriate, coordinated health care services and community resources that enable them to attain or maintain personal health goals.

(g) No sooner than March 1, 2013, demonstration sites shall be established in up to eight counties, and shall include at least one county that provides Medi-Cal services via a two-plan model pursuant to Article 2.7 (commencing with Section 14087.3) and at least one county that provides Medi-Cal services under a county organized health system pursuant to Article 2.8 (commencing with Section 14087.5). The director shall consult with the Legislature, CMS, and stakeholders when determining the implementation date for this section. In determining the counties in which to establish a demonstration site, the director shall consider the following:

(1) Local support for integrating medical care, long-term care, and home- and community-based services networks.

(2) A local stakeholder process that includes health plans, providers, mental health representatives, community programs, consumers, designated representatives of in-home supportive services personnel, and other interested stakeholders in the development, implementation, and continued operation of the demonstration site.

(h) In developing the process for selecting, financing, monitoring, and evaluating the health care models for the demonstration project, the department shall enter into a memorandum of understanding with CMS. Upon completion, the memorandum of understanding shall be provided to the fiscal and appropriate policy committees of the Legislature and posted on the department?s Internet Web site.

(i) The department shall negotiate the terms and conditions of the memorandum of understanding, which shall address, but are not limited to, the following:

(1) Reimbursement methods for a capitated payment model. Under the capitated payment model, the demonstration sites shall meet all of the following requirements:

(A) Have Medi-Cal managed care health plan and Medicare dual eligible-special needs plan contract experience, or evidence of the ability to meet these contracting requirements.

(B) Be in good financial standing and meet licensure requirements under the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code), except for county organized health system plans that are exempt from licensure pursuant to Section 14087.95.

(C) Meet quality measures, which may include Medi-Cal and Medicare Healthcare Effectiveness Data and Information Set measures and other quality measures determined or developed by the department or CMS.

(D) Demonstrate a local stakeholder process that includes dual eligible beneficiaries, managed care health plans, providers, mental health representatives, county health and human services agencies, designated representatives of in-home supportive services personnel, and other interested stakeholders that advise and consult with the demonstration site in the development, implementation, and continued operation of the demonstration project.

(E) Pay providers reimbursement rates sufficient to maintain an adequate provider network and ensure access to care for beneficiaries.

(F) Follow final policy guidance determined by CMS and the department with regard to reimbursement rates for providers pursuant to paragraphs (4) to (7), inclusive, of subdivision (o).

(G) To the extent permitted under the demonstration, pay noncontracted hospitals prevailing Medicare fee-for-service rates for traditionally Medicare covered benefits and prevailing Medi-Cal fee-for-service rates for traditionally Medi-Cal covered benefits.

(2) Encounter data reporting requirements for both Medi-Cal and Medicare services provided to beneficiaries enrolling in the demonstration project.

(3) Quality assurance withholding from the demonstration site payment, to be paid only if quality measures developed as part of the memorandum of understanding and plan contracts are met.

(4) Provider network adequacy standards developed by the department and CMS, in consultation with the Department of Managed Health Care, the demonstration site, and stakeholders.

(5) Medicare and Medi-Cal appeals and hearing process.

(6) Unified marketing requirements and combined review process by the department and CMS.

(7) Combined quality management and consolidated reporting process by the department and CMS.

(8) Procedures related to combined federal and state contract management to ensure access, quality, program integrity, and financial solvency of the demonstration site.

(9) To the extent permissible under federal requirements, implementation of the provisions of Sections 14182.16 and 14182.17 that are applicable to beneficiaries simultaneously eligible for full-scope benefits under Medi-Cal and the Medicare Program.

(10) (A) In consultation with the hospital industry, CMS approval to ensure that Medicare supplemental payments for direct graduate medical education and Medicare add-on payments, including indirect medical education and disproportionate share hospital adjustments continue to be made available to hospitals for services provided under the demonstration.

(B) The department shall seek CMS approval for CMS to continue these payments either outside the capitation rates or, if contained within the capitation rates, and to the extent permitted under the demonstration project, shall require demonstration sites to provide this reimbursement to hospitals.

(11) To the extent permitted under the demonstration project, the default rate for noncontracting providers of physician services shall be the prevailing Medicare fee schedule for services covered by the Medicare program and the prevailing Medi-Cal fee schedule for services covered by the Medi-Cal program.

(j) (1) The department shall comply with and enforce the terms and conditions of the memorandum of understanding with CMS, as specified in subdivision (i). To the extent that the terms and conditions do not address the specific selection, financing, monitoring, and evaluation criteria listed in subdivision (i), the department:

(A) Shall require the demonstration site to do all of the following:

(i) Comply with additional site readiness criteria specified by the department.

(ii) Comply with long-term services and supports requirements in accordance with Article 5.7 (commencing with Section 14186).

(iii) To the extent permissible under federal requirements, comply with the provisions of Sections 14182.16 and 14182.17 that are applicable to beneficiaries simultaneously eligible for full-scope benefits under both Medi-Cal and the Medicare Program.

(iv) Comply with all transition of care requirements for Medicare Part D benefits as described in Chapters 6 and 14 of the Medicare Managed Care Manual, published by CMS, including transition timeframes, notices, and emergency supplies.

(B) May require the demonstration site to forgo charging premiums, coinsurance, copayments, and deductibles for Medicare Part C and Medicare Part D services.

(2) The department shall notify the Legislature within 30 days of the implementation of each provision in paragraph (1).

(k) The director may enter into exclusive or nonexclusive contracts on a bid or negotiated basis and may amend existing managed care contracts to provide or arrange for services provided under this section. Contracts entered into or amended pursuant to this section shall be exempt from the provisions of Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code and Chapter 6 (commencing with Section 14825) of Part 5.5 of Division 3 of Title 2 of the Government Code.

(l) (1) (A) Except for the exemptions provided for in this section and in Section 14132.277, the department shall enroll dual eligible beneficiaries into a demonstration site unless the beneficiary makes an affirmative choice to opt out of enrollment or is already enrolled on or before June 1, 2013, in a managed care organization licensed under the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) that has previously contracted with the department as a primary care case management plan pursuant to Article 2.9 (commencing with Section 14088) to provide services to beneficiaries who are HIV positive or who have been diagnosed with AIDS or in any entity with a contract with the department pursuant to Chapter 8.75 (commencing with Section 14591).

(B) Dual eligible beneficiaries who opt out of enrollment into a demonstration site may choose to remain enrolled in fee-for-service Medicare or a Medicare Advantage plan for their Medicare benefits, but shall be mandatorily enrolled into a Medi-Cal managed care health plan pursuant to Section 14182.16, except as exempted under subdivision (c) of Section 14182.16.

(C) (i) Persons meeting requirements for the Program of All-Inclusive Care for the Elderly (PACE) pursuant to Chapter 8.75 (commencing with Section 14591) or a managed care organization licensed under the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) that has previously contracted with the department as a primary care case management plan pursuant to Article 2.9 (commencing with Section 14088) of Chapter 7 to provide services to beneficiaries who are HIV positive or who have been diagnosed with AIDS may select either of these managed care health plans for their Medicare and Medi-Cal benefits if one is available in that county.

(ii) In areas where a PACE plan is available, the PACE plan shall be presented as an enrollment option, included in all enrollment materials, enrollment assistance programs, and outreach programs related to the demonstration project, and made available to beneficiaries whenever enrollment choices and options are presented. Persons meeting the age qualifications for PACE and who choose PACE shall remain in the fee-for-service Medi-Cal and Medicare programs, and shall not be assigned to a managed care health plan for the lesser of 60 days or until they are assessed for eligibility for PACE and determined not to be eligible for a PACE plan. Persons enrolled in a PACE plan shall receive all Medicare and Medi-Cal services from the PACE program pursuant to the three-way agreement between the PACE program, the department, and the Centers for Medicare and Medicaid Services.

(2) To the extent that federal approval is obtained, the department may require that any beneficiary, upon enrollment in a demonstration site, remain enrolled in the Medicare portion of the demonstration project on a mandatory basis for six months from the date of initial enrollment. After the sixth month, a dual eligible beneficiary may elect to enroll in a different demonstration site, a different Medicare Advantage plan, fee-for-service Medicare, PACE, or a managed care organization licensed under the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) that has previously contracted with the department as a primary care case management plan pursuant to Article 2.9 (commencing with Section 14088) to provide services to beneficiaries who are HIV positive or who have been diagnosed with AIDS, for his or her Medicare benefits.

(A) During the six-month mandatory enrollment in a demonstration site, a beneficiary may continue receiving services from an out-of-network Medicare provider for primary and specialty care services only if all of the following criteria are met:

(i) The dual eligible beneficiary demonstrates an existing relationship with the provider prior to enrollment in a demonstration site.

(ii) The provider is willing to accept payment from the demonstration site based on the current Medicare fee schedule.

(iii) The demonstration site would not otherwise exclude the provider from its provider network due to documented quality of care concerns.

(B) The department shall develop a process to inform providers and beneficiaries of the availability of continuity of services from an existing provider and ensure that the beneficiary continues to receive services without interruption.

(3) (A) Notwithstanding subparagraph (A) of paragraph (1), a dual eligible beneficiary shall be excluded from enrollment in the demonstration project if the beneficiary meets any of the following:

(i) The beneficiary has a prior diagnosis of end-stage renal disease. This clause shall not apply to beneficiaries diagnosed with end-stage renal disease subsequent to enrollment in the demonstration project. The director may, with stakeholder input and federal approval, authorize beneficiaries with a prior diagnosis of end-stage renal disease in specified counties to voluntarily enroll in the demonstration project.

(ii) The beneficiary has other health coverage, as defined in paragraph (5) of subdivision (b) of Section 14182.16.

(iii) The beneficiary is enrolled in a home- and community-based waiver that is a Medi-Cal benefit under Section 1915(c) of the federal Social Security Act (42 U.S.C. Sec. 1396n et seq.), except for persons enrolled in Multipurpose Senior Services Program services.

(iv) The beneficiary is receiving services through a regional center or state developmental center.

(v) The beneficiary resides in a geographic area or ZIP Code not included in managed care, as determined by the department and CMS.

(vi) The beneficiary resides in one of the Veterans? Homes of California, as described in Chapter 1 (commencing with Section 1010) of Division 5 of the Military and Veterans Code.

(B) (i) Beneficiaries who have been diagnosed with HIV/AIDS may opt out of the demonstration project at the beginning of any month. The State Department of Public Health may share relevant data relating to a beneficiary?s enrollment in the AIDS Drug Assistance Program with the department, and the department may share relevant data relating to HIV-positive beneficiaries with the State Department of Public Health.

(ii) The information provided by the State Department of Public Health pursuant to this subparagraph shall not be further disclosed by the State Department of Health Care Services, and shall be subject to the confidentiality protections of subdivisions (d) and (e) of Section 121025 of the Health and Safety Code, except this information may be further disclosed as follows:

(I) To the person to whom the information pertains or the designated representative of that person.

(II) To the Office of AIDS within the State Department of Public Health.

(C) Beneficiaries who are Indians receiving Medi-Cal services in accordance with Section 55110 of Title 22 of the California Code of Regulations may opt out of the demonstration project at the beginning of any month.

(D) The department, with stakeholder input, may exempt specific categories of dual eligible beneficiaries from enrollment requirements in this section based on extraordinary medical needs of specific patient groups or to meet federal requirements.

(4) For the 2013 calendar year, the department shall offer federal Medicare Improvements for Patients and Providers Act of 2008 (Public Law 110-275) compliant contracts to existing Medicare Advantage Dual Special Needs Plans (D-SNP plans) to continue to provide Medicare benefits to their enrollees in their service areas as approved on January 1, 2012. In the 2013 calendar year, beneficiaries in Medicare Advantage and D-SNP plans shall be exempt from the enrollment provisions of subparagraph (A) of paragraph (1), but may voluntarily choose to enroll in the demonstration project. Enrollment into the demonstration project?s managed care health plans shall be reassessed in 2014 depending on federal reauthorization of the D-SNP model and the department?s assessment of the demonstration plans.

(5) For the 2013 calendar year, demonstration sites shall not offer to enroll dual eligible beneficiaries eligible for the demonstration project into the demonstration site?s D-SNP.

(6) The department shall not terminate contracts in a demonstration site with a managed care organization licensed under the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) that has previously contracted with the department as a primary care case management plan pursuant to Article 2.9 (commencing with Section 14088) to provide services to beneficiaries who are HIV positive beneficiaries or who have been diagnosed with AIDS and with any entity with a contract pursuant to Chapter 8.75 (commencing with Section 14591), except as provided in the contract or pursuant to state or federal law.

(m) Notwithstanding Section 10231.5 of the Government Code, the department shall conduct an evaluation, in partnership with CMS, to assess outcomes and the experience of dual eligibles in these demonstration sites and shall provide a report to the Legislature after the first full year of demonstration operation, and annually thereafter. A report submitted to the Legislature pursuant to this subdivision shall be submitted in compliance with Section 9795 of the Government Code. The department shall consult with stakeholders regarding the scope and structure of the evaluation.

(n) This section shall be implemented only if and to the extent that federal financial participation or funding is available.

(o) It is the intent of the Legislature that:

(1) In order to maintain adequate provider networks, demonstration sites shall reimburse providers at rates sufficient to ensure access to care for beneficiaries.

(2) Savings under the demonstration project are intended to be achieved through shifts in utilization, and not through reduced reimbursement rates to providers.

(3) Reimbursement policies shall not prevent demonstration sites and providers from entering into payment arrangements that allow for the alignment of financial incentives and provide opportunities for shared risk and shared savings in order to promote appropriate utilization shifts, which encourage the use of home- and community-based services and quality of care for dual eligible beneficiaries enrolled in the demonstration sites.

(4) To the extent permitted under the demonstration project, and to the extent that a public entity voluntarily provides an intergovernmental transfer for this purpose, both of the following shall apply:

(A) The department shall work with CMS in ensuring that the capitation rates under the demonstration project are inclusive of funding currently provided through certified public expenditures supplemental payment programs that would otherwise be impacted by the demonstration project.

(B) Demonstration sites shall pay to a public entity voluntarily providing intergovernmental transfers that previously received reimbursement under a certified public expenditures supplemental payment program, rates that include the additional funding under the capitation rates that are funded by the public entity?s intergovernmental transfer.

(5) The department shall work with CMS in developing other reimbursement policies and shall inform demonstration sites, providers, and the Legislature of the final policy guidance.

(6) The department shall seek approval from CMS to permit the provider payment requirements contained in subparagraph (G) of paragraph (1) and paragraphs (10) and (11) of subdivision (i), and Section 14132.276.

(7) Demonstration sites that contract with hospitals for hospital services on a fee-for-service basis that otherwise would have been traditionally Medicare services will achieve savings through utilization changes and not by paying hospitals at rates lower than prevailing Medicare fee-for-service rates.

(p) The department shall enter into an interagency agreement with the Department of Managed Health Care to perform some or all of the department?s oversight and readiness review activities specified in this section. These activities may include providing consumer assistance to beneficiaries affected by this section and conducting financial audits, medical surveys, and a review of the adequacy of provider networks of the managed care health plans participating in this section. The interagency agreement shall be updated, as necessary, on an annual basis in order to maintain functional clarity regarding the roles and responsibilities of the Department of Managed Health Care and the department. The department shall not delegate its authority under this section as the single state Medicaid agency to the Department of Managed Health Care.

(q) (1) Beginning with the May Revision to the 2013?14 Governor?s Budget, and annually thereafter, the department shall report to the Legislature on the enrollment status, quality measures, and state costs of the actions taken pursuant to this section.

(2) (A) By January 1, 2013, or as soon thereafter as practicable, the department shall develop, in consultation with CMS and stakeholders, quality and fiscal measures for health plans to reflect the short- and long-term results of the implementation of this section. The department shall also develop quality thresholds and milestones for these measures. The department shall update these measures periodically to reflect changes in this program due to implementation factors and the structure and design of the benefits and services being coordinated by managed care health plans.

(B) The department shall require health plans to submit Medicare and Medi-Cal data to determine the results of these measures. If the department finds that a health plan is not in compliance with one or more of the measures set forth in this section, the health plan shall, within 60 days, submit a corrective action plan to the department for approval. The corrective action plan shall, at a minimum, include steps that the health plan shall take to improve its performance based on the standard or standards with which the health plan is out of compliance. The plan shall establish interim benchmarks for improvement that shall be expected to be met by the health plan in order to avoid a sanction pursuant to Section 14304. Nothing in this subparagraph is intended to limit Section 14304.

(C) The department shall publish the results of these measures, including via posting on the department?s Internet Web site, on a quarterly basis.

(r) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section and any applicable federal waivers and state plan amendments by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions, without taking regulatory action. Prior to issuing any letter or similar instrument authorized pursuant to this section, the department shall notify and consult with stakeholders, including advocates, providers, and beneficiaries. The department shall notify the appropriate policy and fiscal committees of the Legislature of its intent to issue instructions under this section at least five days in advance of the issuance.

(s) This section shall be inoperative if the Coordinated Care Initiative becomes inoperative pursuant to Section 34 of the act that added this subdivision.

(Amended (as amended by Stats. 2013, Ch. 37, Sec. 13) by Stats. 2014, Ch. 31, Sec. 51. Effective June 20, 2014. Conditionally inoperative by its own provisions and by Stats. 2013, Ch. 37, Sec. 34. Upon inoperation, the version added by Sec. 14 of Stats. 2013, Ch. 37, becomes operative.)



14132.275

(a) The department shall seek federal approval to establish pilot projects described in this section pursuant to a Medicare or a Medicaid demonstration project or waiver, or a combination thereof. Under a Medicare demonstration, the department may operate the Medicare component of a pilot project as a delegated Medicare benefit administrator, and may enter into financing arrangements with the federal Centers for Medicare and Medicaid Services to share in any Medicare program savings generated by the operation of any pilot project.

(b) After federal approval is obtained, the department shall establish pilot projects that enable dual eligibles to receive a continuum of services, and that maximize the coordination of benefits between the Medi-Cal and Medicare programs and access to the continuum of services needed. The purpose of the pilot projects is to develop effective health care models that integrate services authorized under the federal Medicaid Program (Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.)) and the federal Medicare Program (Title XVIII of the federal Social Security Act (42 U.S.C. Sec. 1395 et seq.)). These pilot projects may also include additional services as approved through a demonstration project or waiver, or a combination thereof.

(c) Not sooner than March 1, 2011, the department shall identify health care models that may be included in a pilot project, shall develop a timeline and process for selecting, financing, monitoring, and evaluating these pilot projects, and shall provide this timeline and process to the appropriate fiscal and policy committees of the Legislature. The department may implement these pilot projects in phases.

(d) Goals for the pilot projects shall include all of the following:

(1) Coordinating Medi-Cal benefits, Medicare benefits, or both, across health care settings and improving continuity of acute care, long-term care, and home- and community-based services.

(2) Coordinating access to acute and long-term care services for dual eligibles.

(3) Maximizing the ability of dual eligibles to remain in their homes and communities with appropriate services and supports in lieu of institutional care.

(4) Increasing the availability of and access to home- and community-based alternatives.

(e) Pilot projects shall be established in up to four counties, and shall include at least one county that provides Medi-Cal services via a two-plan model pursuant to Article 2.7 (commencing with Section 14087.3) and at least one county that provides Medi-Cal services under a county organized health system pursuant to Article 2.8 (commencing with Section 14087.5). In determining the counties in which to establish a pilot project, the director shall consider the following:

(1) Local support for integrating medical care, long-term care, and home- and community-based services networks.

(2) A local stakeholder process that includes health plans, providers, community programs, consumers, and other interested stakeholders in the development, implementation, and continued operation of the pilot project.

(f) The director may enter into exclusive or nonexclusive contracts on a bid or negotiated basis and may amend existing managed care contracts to provide or arrange for services provided under this section. Contracts entered into or amended pursuant to this section shall be exempt from the provisions of Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code and Chapter 6 (commencing with Section 14825) of Part 5.5 of Division 3 of Title 2 of the Government Code.

(g) Services under Section 14132.95 or 14132.952, or Article 7 (commencing with Section 12300) of Chapter 3 that are provided under the pilot projects established by this section shall be provided through direct hiring of personnel, contract, or establishment of a public authority or nonprofit consortium, in accordance with, and subject to, Section 12302 or 12301.6, as applicable.

(h) Notwithstanding any other provision of state law, the department may require that dual eligibles be assigned as mandatory enrollees into managed care plans established or expanded as part of a pilot project established under this section. Mandatory enrollment in managed care for dual eligibles shall be applicable to the beneficiary?s Medi-Cal benefits only. Dual eligibles shall have the option to enroll in a Medicare Advantage special needs plan (SNP) offered by the managed care plan established or expanded as part of a pilot project established pursuant to subdivision (e). To the extent that mandatory enrollment is required, any requirement of the department and the health plans, and any requirement of continuity of care protections for enrollees, as specified in Section 14182, shall be applicable to this section. Dual eligibles shall have the option to forgo receiving Medicare benefits under a pilot project. Nothing in this section shall be interpreted to reduce benefits otherwise available under the Medi-Cal program or the Medicare Program.

(i) For purposes of this section, a ?dual eligible? means an individual who is simultaneously eligible for full-scope benefits under Medi-Cal and the federal Medicare Program.

(j) Persons meeting requirements for the Program of All-Inclusive Care for the Elderly (PACE) pursuant to Chapter 8.75 (commencing with Section 14591), may select a PACE plan if one is available in that county.

(k) Notwithstanding Section 10231.5 of the Government Code, the department shall conduct an evaluation to assess outcomes and the experience of dual eligibles in these pilot projects and shall provide a report to the Legislature after the first full year of pilot operation, and annually thereafter. A report submitted to the Legislature pursuant to this subdivision shall be submitted in compliance with Section 9795 of the Government Code. The department shall consult with stakeholders regarding the scope and structure of the evaluation.

(l) This section shall be implemented only if and to the extent that federal financial participation or funding is available to establish these pilot projects.

(m) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section and any applicable federal waivers and state plan amendments by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions, without taking regulatory action. Prior to issuing any letter or similar instrument authorized pursuant to this section, the department shall notify and consult with stakeholders, including advocates, providers, and beneficiaries. The department shall notify the appropriate policy and fiscal committees of the Legislature of its intent to issue instructions under this section at least five days in advance of the issuance.

(n) This section shall be operative only if Section 13 of the act that added this section becomes inoperative pursuant to subdivision (s) of that Section 13.

(Added by Stats. 2013, Ch. 37, Sec. 14. Effective June 27, 2013. Conditionally operative by its own provisions. Note: Until this version is operative, see the version as amended by Stats. 2014, Ch. 31.)



14132.276

For nursing facility services provided under the demonstration project as established in Section 14132.275, to the extent these provisions are authorized under the memorandum of understanding specified in subdivision (j) of Section 14132.275, the following shall apply:

(a) The demonstration site shall not combine the rates of payment for post-acute skilled and rehabilitation care provided by a nursing facility and long-term and chronic care provided by a nursing facility in order to establish a single payment rate for dual eligible beneficiaries requiring skilled nursing services.

(b) The demonstration site shall pay nursing facilities providing post-acute skilled and rehabilitation care or long-term and chronic care rates that reflect the different level of services and intensity required to provide these services.

(c) For the purposes of determining the appropriate rate for the type of care identified in subdivision (b), the demonstration site shall pay no less than the recognized rates under Medicare and Medi-Cal for these service types.

(d) With respect to services under this section, the demonstration site shall not offer, and the nursing facility shall not accept, any discounts, rebates, or refunds as compensation or inducements for the referral of patients or residents.

(e) It is the intent of the Legislature that savings under the demonstration project be achieved through shifts in utilization, and not through reduced reimbursement rates to providers.

(f) In order to encourage quality improvement and promote appropriate utilization incentives, including reduced rehospitalization and shorter lengths of stay, for nursing facilities providing the services under this section, the demonstration sites may do any of the following:

(1) Utilize incentive or bonus payment programs that are in addition to the rates identified in subdivisions (b) and (c).

(2) Opt to direct beneficiaries to facilities that demonstrate better performance on quality or appropriate utilization factors.

(Amended by Stats. 2013, Ch. 76, Sec. 219. Effective January 1, 2014. Section conditionally inoperative as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



14132.277

(a) For purposes of this section, the following definitions shall apply:

(1) ?Alternate health care service plan? means a prepaid health plan that is a nonprofit health care service plan with at least 3.5 million enrollees statewide, that owns or operates its own pharmacies, and that provides medical services to enrollees in specific geographic regions through an exclusive contract with a single medical group in each specific geographic region in which it operates to provide services to enrollees.

(2) ?Cal MediConnect plan? means a health plan or other qualified entity jointly selected by the state and CMS for participation in the demonstration project.

(3) ?CMS? means the federal Centers for Medicare and Medicaid Services.

(4) ?Coordinated Care Initiative county? means the Counties of Alameda, Los Angeles, Orange, Riverside, San Bernardino, San Diego, San Mateo, and Santa Clara, and any other county identified in Appendix 3 of the Memorandum of Understanding Between the Centers for Medicare and Medicaid Services and the State of California, Regarding a Federal-State Partnership to Test a Capitated Financial Alignment Model for Medicare-Medicaid Enrollees, inclusive of all amendments, as authorized by Section 14132.275.

(5) ?D-SNP plan? means a Medicare Advantage Dual Special Needs Plan.

(6) ?D-SNP contract? means a federal Medicare Improvements for Patients and Provider Act of 2008 (Public Law 110-275) compliant contract between the department and a D-SNP plan.

(7) ?Demonstration project? means the demonstration project authorized by Section 14132.275.

(8) ?Excluded beneficiaries? means those beneficiaries who are not eligible to participate in the demonstration project pursuant to subdivision (l) of Section 14132.275.

(9) ?FIDE-SNP plan? means a Medicare Advantage Fully-Integrated Dual Eligible Special Needs Plan.

(10) ?Non-Coordinated Care Initiative counties? means counties not participating in the demonstration project.

(b) For the 2014 calendar year, the department shall offer D-SNP contracts to existing D-SNP plans to continue to provide benefits to their enrollees in their service areas as approved on January 1, 2013. The director may include in any D-SNP contract provisions requiring that the D-SNP plan do the following:

(1) Submit to the department a complete and accurate copy of the bid submitted by the plan to CMS for its D-SNP contract.

(2) Submit to the department copies of all utilization and quality management reports submitted to CMS.

(c) In Coordinated Care Initiative counties, Medicare Advantage plans and D-SNP plans may continue to enroll beneficiaries in 2014. In the 2014 calendar year, beneficiaries enrolled in a Medicare Advantage or D-SNP plan operating in a Coordinated Care Initiative county shall be exempt from the enrollment provisions of subparagraph (A) of paragraph (1) of subdivision (l) of Section 14132.275. Those beneficiaries may at any time voluntarily choose to disenroll from their Medicare Advantage or D-SNP plan and enroll in a demonstration site operating pursuant to subdivision (g) of Section 14132.275. If a beneficiary chooses to do so, that beneficiary may subsequently disenroll from the demonstration site and return to fee-for-service Medicare or to a D-SNP plan or Medicare Advantage plan.

(d) For the 2015 calendar year and the remainder of the demonstration project, in Coordinated Care Initiative counties, the department shall offer D-SNP contracts to D-SNP plans that were approved for the D-SNP plan?s service areas as of January 1, 2013. In Coordinated Care Initiative counties, the department shall enter into D-SNP contracts with D-SNP plans only for excluded beneficiaries and for those beneficiaries identified in paragraphs (2) and (5) of subdivision (g).

(e) For the 2015 calendar year and the remainder of the demonstration project, in non-Coordinated Care Initiative counties, the department shall offer D-SNP contracts to D-SNP plans.

(f) The director may include in a D-SNP contract offered pursuant to subdivision (d) or (e) provisions requiring that the D-SNP plan do the following:

(1) Submit to the department a complete and accurate copy of the bid submitted by the plan to CMS for its D-SNP contract.

(2) Submit to the department copies of all utilization and quality management reports submitted to CMS.

(g) For the 2015 calendar year and the remainder of the demonstration project, in Coordinated Care Initiative counties, the enrollment provisions of subdivision (l) of Section 14132.275 shall apply subject to the following:

(1) Beneficiaries enrolled in a FIDE-SNP plan or a Medicare Advantage plan, other than a D-SNP plan, shall be exempt from the enrollment provisions of subparagraph (A) of paragraph (1) of subdivision (l) of Section 14132.275.

(2) Where the D-SNP plan is not a Cal MediConnect plan, beneficiaries enrolled as of December 31, 2014, in a D-SNP plan shall be exempt from the enrollment provisions of subparagraph (A) of paragraph (1) of subdivision (l) of Section 14132.275. Those beneficiaries may at any time voluntarily choose to disenroll from their D-SNP plan and enroll in a demonstration site operating pursuant to subdivision (g) of Section 14132.275. A dual eligible beneficiary who is enrolled as of December 31, 2014, in a D-SNP plan that is not a Cal MediConnect plan and who opts out of a demonstration site during the course of the demonstration project may choose to reenroll in that D-SNP plan.

(3) Where the D-SNP is a Cal MediConnect plan, beneficiaries enrolled in a D-SNP plan who are eligible for the demonstration project shall be subject to the enrollment provisions of subparagraph (A) of paragraph (1) of subdivision (l) of Section 14132.275.

(4) For FIDE-SNP plans serving beneficiaries in Coordinated Care Initiative counties, the department shall require the following provisions:

(A) After December 31, 2014, enrollment in Los Angeles County shall not exceed 6,000 additional beneficiaries at any point during the term of the demonstration project. After December 31, 2014, enrollment in the combined Riverside and San Bernardino counties shall not exceed 1,500 additional beneficiaries at any point during the term of the demonstration project.

(B) Any necessary data or information requirements provided by the FIDE-SNP to ensure contract compliance.

(5) Beneficiaries enrolled in an alternate health care service plan (AHCSP) who become dually eligible for Medicare and Medicaid benefits while enrolled in that AHCSP may elect to enroll in the AHCSP?s D-SNP plan subject to the following requirements:

(A) The beneficiary was a member of the AHCSP immediately prior to becoming dually eligible for Medicare and Medicaid benefits.

(B) Upon mutual agreement between a Cal MediConnect Plan operated by a health authority or commission contracting with the department and the AHCSP, the AHCSP shall take full financial and programmatic responsibility for the long-term supports and services of the D-SNP enrollee, including, but not limited to, in-home supportive services, long term skilled nursing care, community based adult services, multipurpose senior services program services, and other Medi-Cal benefits offered in the demonstration project.

(6) Prior to assigning a beneficiary in a Medi-Cal managed care health plan pursuant to Section 14182.16, the department shall determine whether the beneficiary is already a member of the AHCSP. If so, the beneficiary shall be assigned to a Medi-Cal managed care health plan operated by a health authority or commission contracting with the department and subcontracting with the AHCSP.

(Amended by Stats. 2014, Ch. 31, Sec. 52. Effective June 20, 2014. Section conditionally inoperative as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



14132.28

(a) If the department decides to terminate or not renew a health facility?s subacute care services provider contract, the department shall notify the health facility 30 days before the termination or nonrenewal becomes effective.

(b) (1) Once the department has notified the health facility pursuant to subdivision (a), the department shall provide guidance to the health facility regarding expectations for the transfer of patients. The guidance shall consider the need to minimize trauma of a patient due to transfer, and shall ensure, prior to any transfer or discharge, that the facility has complied with the transfer and discharge requirements of Section 1336.2 of the Health and Safety Code, subsection (a) of Section 483.12 of Title 42 of the Code of Federal Regulations, and any other state and federal laws applicable to the transfer and discharge of patients of a nursing facility, as defined in subdivision (k) of Section 1250 of the Health and Safety Code. The department?s Medi-Cal division shall coordinate with the department?s Licensing and Certification Division in developing the guidance for the protection of patients? transfer rights.

(2) Prior to any transfer, the health facility shall continue to provide the subacute level of services required by a patient and shall comply with state laws governing subacute staffing levels. The health facility shall continue to be paid commensurate with that subacute level of service. If the health facility fails to comply with applicable state laws regarding subacute staffing levels, the facility shall be paid at the facility?s Medi-Cal nursing facility rate.

(3) Any health facility that has a subacute services provider contract that has been terminated or has not been renewed may not be reimbursed commensurate with the subacute level of service for patients admitted after the contract is terminated or not renewed, unless and until the facility obtains a new subacute services provider contract. The facility may be reimbursed commensurate with the subacute level of service where the patient returns to the facility during the bed-hold period. Where the patient returns to the facility following the bed-hold period, the facility shall be reimbursed at the facility?s Medi-Cal nursing facility rate.

(Added by Stats. 2003, Ch. 443, Sec. 1. Effective January 1, 2004.)



14132.29

(a) A health facility that has a subacute services provider contract with the department under this chapter shall comply with the patient transfer and discharge requirements of this section.

(b) Before patients are transferred due to any change in the status of the license or operation of the facility, including the termination of the subacute services provider contract by the department, the facility shall comply with the transfer and discharge requirements of Section 1336.2 of the Health and Safety Code, subsection (a) of Section 483.12 of Title 42 of the Code of Federal Regulations, and any other state and federal laws applicable to the transfer and discharge of patients of a nursing facility, as defined in subdivision (k) of Section 1250 of the Health and Safety Code.

(c) All of the rights and procedures that apply to the appeal of the transfer or discharge of a nursing facility patient pursuant to the sections cited in subdivision (b) shall apply to an appeal pursuant to this subdivision. The facility shall ensure that each patient and patient?s representative is notified of this right to appeal. The notification shall be in writing and shall be communicated in a language and manner that is understood by the patient or patient?s representative.

(Added by Stats. 2003, Ch. 443, Sec. 2. Effective January 1, 2004.)



14132.3

In addition to any other criteria as provided in subdivision (p) of Section 14132, no reimbursement shall be made pursuant to this chapter for any service in a general acute care hospital for which a special permit or a supplemental service approval is required pursuant to Section 1256.1 of the Health and Safety Code unless that general acute care hospital has first obtained a special permit or a supplemental service approval from the State Department of Health Services.

(Added by Stats. 1982, Ch. 421, Sec. 2.)



14132.34

(a) Human milk and human milk derivatives supplied by a mothers? milk bank for human consumption are a covered service under this chapter.

(b) For purposes of this section, ?mothers? milk bank? means any person, firm, or corporation which engages in the not-for-profit procurement, processing, storage, distribution, or use of human milk, contributed by volunteer donors, in compliance with standards prescribed by the Human Milk Banking Association of North America.

(Added by Stats. 1988, Ch. 956, Sec. 3. Effective September 19, 1988.)



14132.35

(a) Outpatient rehabilitation services are covered under this chapter, subject to utilization controls.

(b) The department and the Medi-Cal field offices shall not discriminate against elderly recipients in authorizing services under this section, and shall recognize the importance of rehabilitation services in allowing elderly persons to remain independent and at home.

(c) Rehabilitation services may be provided in group settings, including what is referred to as stroke centers which offer programs and group training for adults in therapeutic exercise, activities of daily living, speech remediation, or counseling.

(d) In order to be eligible for reimbursement under this section, stroke centers shall be certified as participating providers and meet the rules and regulations of the department. Stroke centers shall meet the requirements for licensure of either adult day health care centers or outpatient rehabilitation clinics.

(Added by Stats. 1985, Ch. 1360, Sec. 3.)



14132.39

Midwifery services provided by a licensed midwife shall be covered under this chapter, to the extent that federal financial participation is available, and, subject to utilization controls.

(Added by Stats. 1993, Ch. 1280, Sec. 6. Effective January 1, 1994.)



14132.4

Nurse-midwifery services provided by a certified nurse-midwife shall be covered under the provisions of this chapter, to the extent required by federal law, subject to utilization controls.

(Added by Stats. 1982, Ch. 327, Sec. 229. Effective June 30, 1982.)



14132.41

(a) Services provided by a certified nurse practitioner shall be covered under this chapter to the extent authorized by federal law, and subject to utilization controls. The department shall permit a certified nurse practitioner to bill Medi-Cal independently for his or her services. If a certified nurse practitioner chooses to bill Medi-Cal independently for his or her services, the department shall make payment directly to the certified nurse practitioner.

(b) For purposes of this section, ?certified? means nationally board certified in a recognized specialty.

(Amended by Stats. 2006, Ch. 719, Sec. 1. Effective January 1, 2007.)



14132.42

Benefits under this chapter shall not be restricted for inpatient hospital care to a time period less than 48 hours following a normal vaginal delivery and less than 96 hours following delivery by caesarean section. However, coverage for inpatient hospital care may be for a time period less than 48 or 96 hours following a delivery if both of the following conditions are met:

(a) The decision to discharge the mother and newborn before the 48- or 96-hour time period is made by the treating physicians in consultation with the mother.

(b) A postdischarge followup visit for the mother and newborn within 48 hours of discharge, when prescribed by the treating physician, is also a covered benefit under this chapter. The visit shall be by a licensed health care provider whose scope of practice includes postpartum care and newborn care. The visit shall include, at a minimum, parent education, assistance and training in breast or bottle feeding, and the performance of any necessary maternal or neonatal physical assessments. The treating physician shall disclose to the mother the availability of a postdischarge visit, including an in-home visit, physician office visit, or plan facility visit. The treating physician, in consultation with the mother, shall determine whether the postdischarge visit shall occur at home, the plan?s facility, or the treating physician?s office after assessment of certain factors. These factors shall include, but not be limited to, the transportation needs of the family and environmental and social risks.

(Added by Stats. 1998, Ch. 652, Sec. 4. Effective January 1, 1999.)



14132.44

(a) Targeted case management (TCM), pursuant to Section 1915(g) of the Social Security Act as amended by Public Law 99-272 (42 U.S.C. Sec. 1396n(g)), shall be covered as a benefit, effective January 1, 1995. Nothing in this section shall be construed to require any local governmental agency to implement TCM.

(b) A local governmental agency may contract with the department to provide TCM services. The department shall not contract with local education agencies to provide case management services under this section.

(c) A local governmental agency may contract with any private or public entity to provide TCM services on its behalf under the conditions specified by the department in regulations.

(d) Each local governmental agency that provides TCM services shall have all of the following:

(1) Established procedures for performance monitoring.

(2) A countywide system to prevent duplication of services and to ensure coordination and continuity of care among providers of case management services provided to beneficiaries who are eligible to receive case management services from two or more programs.

(3) A fee mechanism effective January 1, 1995, specific to TCM services provided, which may vary by program.

(e) Subject to the requirements of federal law and regulations, a local governmental agency or an entity under contract with a local governmental agency may provide TCM services to one or all of the following groups of Medi-Cal beneficiaries, which shall be defined in regulation:

(1) High-risk persons.

(2) Persons who have language or other comprehension barriers.

(3) Persons on probation.

(4) Persons who have exhibited an inability to handle personal, medical, or other affairs.

(5) Persons abusing alcohol or drugs, or both.

(6) Adults at risk of institutionalization.

(7) Adults at risk of abuse or neglect.

(f) (1) A local governmental agency that elects to provide TCM services to the groups specified in subdivision (e) shall, for each fiscal year, for the purpose of obtaining federal Medicaid reimbursement, submit an annual cost report as prescribed by the department that certifies all of the following:

(A) The expenditure of 100 percent of the costs incurred for the provision of TCM services from the local governmental agency?s general fund or from any other funds allowed under federal law and regulation.

(B) The amount of funds expended on allowable TCM services.

(C) Its expenditures represent costs that are eligible for federal financial participation.

(D) The costs reflected in the annual cost reports used to determine TCM rates are developed in compliance with the definitions contained in the Office of Management and Budget (OMB) Circular A-87.

(E) Case management services provided in accordance with Section 1396n(g) of Title 42 of the United States Code will not duplicate case management services provided under any home- and community-based services waiver.

(F) Claims for providing case management services pursuant to this section will not duplicate claims made to public agencies or private entities under other program authorities for the same purposes.

(G) The requirements of subdivision (d) have been met.

(2) The department shall deny any claim if it determines that any certification required by this subdivision is not adequately supported for purposes of federal financial participation.

(3) (A) A city that is not a local governmental agency, or any other local public entity that contracts with a local governmental agency pursuant to subdivision (c) and that is located within a county that is a participating local governmental agency pursuant to this section, may submit certification to the local governmental agency of amounts expended for TCM services in accordance with Section 433.51 of Title 42 of the Code of Federal Regulations.

(B) A city or other local public entity that submits certification pursuant to this paragraph shall comply with the requirements of paragraph (1), with other requirements applicable to local governmental agencies that the department determines, in regulations, to be applicable, and with all applicable federal requirements.

(C) The local governmental agency shall forward the city?s or local public entity?s certification to the department for purposes of claiming federal financial participation.

(D) As applicable, the local governmental agency shall obtain and retain appropriate certifications from the expending city or local public entity, together with documentation of the underlying expenditures, as required by the department.

(g) Except as otherwise provided in paragraph (3) of subdivision (f), only a local governmental agency may submit TCM service claims to the department for the performance of TCM services.

(h) The department, in consultation with local governmental agencies, and consistent with federal regulations, and the State Medicaid Manual of the Department of Health and Human Services, Centers for Medicare and Medicaid Services, shall adopt regulations that define TCM services, establish the standards under which TCM services qualify as a Medi-Cal reimbursable service, prescribe the methodology for determining the rate of reimbursement, and establish a claims submission and processing system and method to certify local expenditures.

(i) (1) Notwithstanding any other provision of this section, the state shall be held harmless, in accordance with paragraphs (2) and (3) from any federal audit disallowance and interest resulting from payments made by the federal Medicaid Program as reimbursement for claims for providing TCM services pursuant to this section, for the disallowed claim.

(2) To the extent that a federal audit disallowance and interest results from a claim or claims for which any local governmental agency has received reimbursement for TCM services, the department shall recoup from the local governmental agency that submitted that disallowed claim, through offsets or by a direct billing, amounts equal to the amount of the disallowance and interest, in that fiscal year, for the disallowed claim. All subsequent claims submitted to the department applicable to any previously disallowed claim, may be held in abeyance, with no payment made, until the federal disallowance issue is resolved.

(3) Notwithstanding paragraphs (1) and (2), to the extent that a federal audit disallowance and interest results from a claim or claims for which the local governmental agency has received reimbursement for TCM services performed by an entity under contract with, and on behalf of, the participating local governmental agency, the department shall be held harmless by that particular local governmental agency for 100 percent of the amount of any such federal audit disallowance and interest, for the disallowed claim.

(j) The expenditure of local funds required by this section shall not create, lead to, or expand the health care funding obligations or service obligations for current or future years for each local governmental agency, except as required by this section or as may be required by federal law.

(k) Subject to the requirements of federal law and regulations, TCM services are services which assist beneficiaries to gain access to needed medical, social, educational, and other services. Services provided by local governmental agencies, and their subcontractors, shall be defined in regulation, and shall include at least one of the following:

(1) Assessment.

(2) Plan development.

(3) Linkage and consultation.

(4) Assistance in accessing services.

(5) Periodic review.

(6) Crisis assistance planning.

(l) As a condition of participation and in consideration of the joint effort of the local governmental agencies and the department in implementing this section and the ongoing need of local governmental agencies to receive technical support from the department, as well as assistance in claims processing and program monitoring, the local governmental agencies shall cover the costs of the administrative activities performed by the department. Each local governmental agency shall annually pay a portion of the total costs of administrative activities performed by the department through a mechanism agreed to by the department and the local governmental agencies, or if no agreement is reached by August 1 of each year, directly to the state. The department shall determine and report the staffing requirements upon which projected costs will be based. Projected costs shall include the anticipated salaries, benefits, and operating expenses necessary to administer targeted case management.

(m) For the purposes of this section a ?local governmental agency? means a county or chartered city.

(n) Nothing in this section or in Section 14132.47 shall be construed to prevent any state agency from providing TCM services or from contracting with others to provide these services.

(Amended by Stats. 2008, Ch. 464, Sec. 1. Effective January 1, 2009.)



14132.45

Regulations implementing, interpreting, or making specific the provisions of subdivision (z) of Section 14132 shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 1988, Ch. 1555, Sec. 8.)



14132.46

Pursuant to Sections 14024 and 14124.90, the Director of Health Services may recover for the cost of targeted case management services rendered under Section 14132.44 to eligible Medi-Cal beneficiaries, from any person, corporation, or partnership who, at the time services are rendered, has a contractual or legal obligation to pay for the services.

(Added by Stats. 1989, Ch. 532, Sec. 1.)



14132.47

(a) It is the intent of the Legislature to provide local governmental agencies the choice of participating in either or both of the Targeted Case Management (TCM) and Administrative Claiming process programs at their option, subject to the requirements of this section and Section 14132.44.

(b) The department may contract with each participating local governmental agency or each local educational consortium to assist with the performance of administrative activities necessary for the proper and efficient administration of the Medi-Cal program, pursuant to Section 1903a of the federal Social Security Act (42 U.S.C. Sec. 1396b(a)), and this activity shall be known as the Administrative Claiming process.

(c) (1) Subject to the requirements of paragraph (2) of subdivision (f), as a condition for participation in the Administrative Claiming process, each participating local governmental agency or each local educational consortium shall, for the purpose of claiming federal Medicaid reimbursement, enter into a contract with the department and shall certify to the department the total amount the local governmental agency or each local educational consortium expended on the allowable administrative activities.

(2) The department shall deny the claim if it determines that the certification is not adequately supported, or does not otherwise comply with federal requirements, for purposes of claiming federal financial participation.

(d) Each participating local governmental agency or local educational consortium may subcontract with private or public entities to assist with the performance of administrative activities necessary for the proper and efficient administration of the Medi-Cal program under the conditions specified by the department in regulations.

(e) Each Administrative Claiming process contract shall include a requirement that each participating local governmental agency or each local educational consortium submit a claiming plan in a manner that shall be prescribed by the department in regulations, developed in consultation with local governmental agencies.

(f) (1) The department shall require that each participating local governmental agency or each local educational consortium certify to the department both of the following:

(A) The expenditure of 100 percent of the cost of performing Administrative Claiming process activities. The funds expended for this purpose shall be from the local governmental agency?s general fund or the general funds of local educational agencies or from any other funds allowed under federal law and regulation.

(B) In each fiscal year that its expenditures represent costs that are eligible for federal financial participation for that fiscal year. The department shall deny the claim if it determines that the certification is not adequately supported for purposes of federal financial participation.

(2) (A) (i) A city that is not a participating local governmental agency, or any other local public entity, that contracts with a local governmental agency pursuant to subdivision (d) and that is located within a county that is a participating local governmental agency pursuant to this section, may submit certification to the local governmental agency of amounts expended for Administrative Claiming services in accordance with Section 433.51 of Title 42 of the Code of Federal Regulations.

(ii) A city or other local public entity that submits certification pursuant to this paragraph shall comply with the requirements of paragraph (1), with other requirements applicable to local governmental agencies that the department determines, in regulations, to be applicable, and with all applicable federal requirements.

(iii) The local governmental agency shall forward the city?s or local public entity?s certification to the department for the purposes of claiming federal financial participation.

(iv) As applicable, the local governmental agency shall obtain and retain appropriate certifications from the expending city or local public entity, together with documentation of the underlying expenditures, as required by the department.

(B) A tribe or tribal organization, as defined in subdivision (n), that is not participating in Administrative Claiming process activities as a local governmental agency, may contract with, and submit to a tribe or tribal organization that is contracting with, the department pursuant to subdivision (b) amounts expended for Administrative Claiming process activities that it is certifying in accordance with Section 433.51 of Title 42 of the Code of Federal Regulations and other applicable federal law and regulations. The tribe or tribal organization receiving the certification shall forward it to the department for purposes of claiming federal financial participation. The certification shall comply with all of the requirements for certification set forth in subparagraph (A).

(g) (1) Notwithstanding any other provision of this section, the state shall be held harmless, in accordance with paragraphs (2) and (3), from any federal audit disallowance and interest resulting from payments made to a participating local governmental agency or local educational consortium pursuant to this section, for the disallowed claim.

(2) To the extent that a federal audit disallowance and interest results from a claim or claims for which any participating local governmental agency or local educational consortium has received reimbursement for Administrative Claiming process activities, the department shall recoup from the local governmental agency or local educational consortium that submitted the disallowed claim, through offsets or by a direct billing, amounts equal to the amount of the disallowance and interest, in that fiscal year, for the disallowed claim. All subsequent claims submitted to the department applicable to any previously disallowed administrative activity or claim, may be held in abeyance, with no payment made, until the federal disallowance issue is resolved.

(3) Notwithstanding paragraph (2), to the extent that a federal audit disallowance and interest results from a claim or claims for which the participating local governmental agency or local educational consortium has received reimbursement for Administrative Claiming process activities performed by an entity under contract with, and on behalf of, the participating local governmental agency or local educational consortium, the department shall be held harmless by that particular participating local governmental agency or local educational consortium for 100 percent of the amount of the federal audit disallowance and interest, for the disallowed claim.

(h) The use of local funds required by this section shall not create, lead to, or expand the health care funding obligations or service obligations for current or future years for any participating local governmental agency or local educational consortium, except as required by this section or as may be required by federal law.

(i) The department shall deny any claim from a participating local governmental agency or local educational consortium if the department determines that the claim is not adequately supported in accordance with criteria established pursuant to this subdivision and implementing regulations before it forwards the claim for reimbursement to the federal Medicaid Program. In consultation with local governmental agencies and local educational consortia, the department shall adopt regulations that prescribe the requirements for the submission and payment of claims for administrative activities performed by each participating local governmental agency and local educational consortium.

(j) Administrative activities shall be those determined by the department to be necessary for the proper and efficient administration of the state?s Medicaid plan and shall be defined in regulation.

(k) If the department denies any claim submitted under this section, the affected participating local governmental agency or local educational consortium may, within 30 days after receipt of written notice of the denial, request that the department reconsider its action. The participating local governmental agency or local educational consortium may request a meeting with the director or his or her designee within 30 days to present its concerns to the department after the request is filed. If the director or his or her designee cannot meet, the department shall respond in writing indicating the specific reasons for which the claim is out of compliance to the participating local governmental agency or local educational consortium in response to its appeal. Thereafter, the decision of the director shall be final.

(l) To the extent consistent with federal law and regulations, participating local governmental agencies or local educational consortium may claim the actual costs of nonemergency, nonmedical transportation of Medi-Cal eligibles to Medi-Cal covered services, under guidelines established by the department, to the extent that these costs are actually borne by the participating local governmental agency or local educational consortium. A local educational consortium may only claim for nonemergency, nonmedical transportation of Medi-Cal eligibles for Medi-Cal covered services, through the Medi-Cal administrative activities program. Medi-Cal medical transportation services shall be claimed under the local educational agency Medi-Cal billing option, pursuant to Section 14132.06.

(m) As a condition of participation in the Administrative Claiming process and in recognition of revenue generated to each participating local governmental agency and each local educational consortium in the Administrative Claiming process, each participating local governmental agency and each local educational consortium shall pay an annual participation fee through a mechanism agreed to by the state and local governmental agencies and local educational consortia, or, if no agreement is reached by August 1 of each year, directly to the state. The participation fee shall be used to cover the cost of administering the Administrative Claiming process, including, but not limited to, claims processing, technical assistance, and monitoring. The department shall determine and report staffing requirements upon which projected costs will be based. The amount of the participation fee shall be based upon the anticipated salaries, benefits, and operating expenses, to administer the Administrative Claiming process and other costs related to that process.

(n) (1) For the purposes of this section, ?participating local governmental agency? means a county, chartered city, Native American Indian tribe, tribal organization, or subgroup of a Native American Indian tribe or tribal organization, under contract with the department pursuant to subdivision (b).

(2) Each participating Native American Indian tribe, tribal organization, or subgroup of a Native American Indian tribe or tribal organization may claim, as a Medi-Cal Administrative Activity, facilitating Medi-Cal applications, which includes, but is not limited to, using the California Healthcare Eligibility, Enrollment, and Retention System.

(o) For purposes of this section, ?local educational agency? means a local educational agency, as defined in subdivision (h) of Section 14132.06, that participates under the Administrative Claiming process as a subcontractor to the local educational consortium in its service region.

(p) (1) For purposes of this section, ?local educational consortium? means a local agency that is one of the service regions of the California County Superintendent Educational Services Association.

(2) Each local educational consortium shall contract with the department pursuant to paragraph (1) of subdivision (c).

(q) (1) Each participating local educational consortium shall be responsible for the local educational agencies in its service region that participate in the Administrative Claiming process. This responsibility includes, but is not limited to, the preparation and submission of all administrative claiming plans, training of local educational agency staff, overseeing the local educational agency time survey process, and the submission of detailed quarterly invoices on behalf of any participating local educational agency.

(2) Each participating local educational consortium shall ensure local educational agency compliance with all requirements of the Administrative Claiming process established for local governmental agencies.

(3) Ninety days prior to the initial participation in the Administrative Claiming process, each local educational consortium shall notify the department of its intent to participate in the process, and shall identify each local educational agency that will be participating as its subcontractor.

(r) (1) Each local educational agency that elects to participate in the Administrative Claiming process shall submit claims through its local educational consortium or through the local governmental agency, but not both.

(2) Each local educational agency participating as a subcontractor to a local educational consortium shall comply with all requirements of the Administrative Claiming process established for local governmental agencies.

(s) A participating local governmental agency or a local educational consortium may charge an administrative fee to any entity claiming Administrative Claiming through that agency.

(t) The department shall continue to administer the Administrative Claiming process in conformity with federal requirements.

(u) The department shall provide technical assistance to all participating local governmental agencies and local educational consortia in order to maximize federal financial participation in the Administrative Claiming process.

(v) This section shall be applicable to Administrative Claiming process activities performed, and to moneys paid to participating local governmental agencies for those activities in the 1994?95 fiscal year and thereafter, and to local educational consortia in the 1998?99 fiscal year and thereafter.

(w) Nothing in this section or Section 14132.44 shall be construed to prevent any state agency from participating in the Administrative Claiming process or from contracting with others to engage in these activities.

(Amended by Stats. 2013, Ch. 306, Sec. 1. Effective September 9, 2013.)



14132.48

Targeted case management services to which Sections 14132.44 and 14132.47 does not apply, and as specified in Section 1915(g) of the federal Social Security Act, as amended by Public Law 99-272 (42 U.S.C. Section 1396n(g)), shall be covered as a benefit under this chapter, subject to utilization controls, for the following populations:

(a) Persons served by regional centers administered by the State Department of Developmental Services.

(b) Persons served in other programs administered by the State Department of Developmental Services.

(c) Persons receiving services pursuant to Section 14021.3.

(d) Persons in programs determined appropriate by the director.

(Added by Stats. 1994, Ch. 147, Sec. 27. Effective July 11, 1994.)



14132.49

(a) Upon federal approval of the state plan amendments made pursuant to Section 14021.7 for federal financial assistance, targeted case management, pursuant to subdivision (g) of Section 1396n of Title 42 of the United States Code, is covered as a benefit, subject to the availability of funding through the budget process, and subject to utilization controls, for pregnant and parenting adolescents and their children.

(b) In administering subdivision (a), the department shall limit the targeted case management benefit to the amount of General Fund or other public moneys, and federal matching funds made available in the Budget Act or other legislation.

(c) The department may redirect General Fund moneys for local assistance for existing adolescent family life programs to the extent necessary to provide state matching funds for implementation of subdivision (a). The amount which may be redirected shall not exceed the amount appropriated for local assistance for the Adolescent Family Life Program.

(d) It is the intent of the Legislature that the additional federal matching funds made available by implementation of subdivision (a) be used to expand the Adolescent Family Life Program and not supplant General Fund or other public moneys or federal funds provided for pursuant to Titles V and XIX of the federal Social Security Act (Sec. 701 and following, and Sec. 1396 and following, respectively, of Title 42 of the United States Code).

(e) Determinations to continue, expand, or terminate the program shall be based on all of the following:

(1) The department?s assessment of the effect of Medi-Cal funding for services on the effectiveness of the Adolescent Family Life Program.

(2) A determination of the amount of federal funds received for this service.

(3) An assessment of the cost-effectiveness of the services to the General Fund.

(4) An estimate of the amount of federal funds that could be received by expanding the project to all adolescent family programs statewide.

(f) The department shall submit, not later than June 30, 1993, amendments to the state plan required to implement the amendments made to this section during the 1992 portion of the 1991?92 Regular Session for approval by the Secretary of Health and Human Services.

(Amended by Stats. 1992, Ch. 123, Sec. 1. Effective January 1, 1993.)



14132.55

For the purposes of reimbursement under the Medi-Cal program, a speech pathologist or audiologist shall be licensed by the Speech-Language Pathology and Audiology Examining Committee of the Medical Board of California or similarly licensed by a comparable agency in the state in which he or she practices. Licensed speech-language pathologists or licensed audiologists are authorized to utilize and shall be reimbursed for the services of those personnel in the process of completing requirements under the provisions of subdivision (d) of Section 2532.2 of the Business and Professions Code.

(Amended by Stats. 1994, Ch. 26, Sec. 247. Effective March 30, 1994.)



14132.56

(a) (1) Only to the extent required by the federal government and effective no sooner than required by the federal government, behavioral health treatment (BHT), as defined by Section 1374.73 of the Health and Safety Code, shall be a covered Medi-Cal service for individuals under 21 years of age.

(2) It is the intent of the Legislature that, to the extent the federal government requires BHT to be a covered Medi-Cal service, the department shall seek statutory authority to implement this new benefit in Medi-Cal.

(b) The department shall implement, or continue to implement, this section only after all of the following occurs or has occurred:

(1) The department receives all necessary federal approvals to obtain federal funds for the service.

(2) The department seeks an appropriation that would provide the necessary state funding estimated to be required for the applicable fiscal year.

(3) The department consults with stakeholders.

(c) The department shall develop and define eligibility criteria, provider participation criteria, utilization controls, and delivery system structure for services under this section, subject to limitations allowable under federal law, in consultation with stakeholders.

(d) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, without taking any further regulatory action, shall implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until regulations are adopted. The department shall adopt regulations by July 1, 2017, in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Notwithstanding Section 10231.5 of the Government Code, beginning six months after the effective date of this section, the department shall provide semiannual status reports to the Legislature, in compliance with Section 9795 of the Government Code, until regulations have been adopted.

(e) For the purposes of implementing this section, the department may enter into exclusive or nonexclusive contracts on a bid or negotiated basis, including contracts for the purpose of obtaining subject matter expertise or other technical assistance. Contracts may be statewide or on a more limited geographic basis. Contracts entered into or amended under this subdivision shall be exempt from Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code and Chapter 6 (commencing with Section 14825) of Part 5.5 of Division 3 of the Government Code, and shall be exempt from the review or approval of any division of the Department of General Services.

(f) The department may seek approval of any necessary state plan amendments or waivers to implement this section. The department shall make any state plan amendments or waiver requests public at least 30 days prior to submitting to the federal Centers for Medicare and Medicaid Services, and the department shall work with stakeholders to address the public comments in the state plan amendment or waiver request.

(g) This section shall be implemented only to the extent that federal financial participation is available and any necessary federal approvals have been obtained.

(Added by Stats. 2014, Ch. 40, Sec. 8. Effective June 20, 2014.)



14132.6

External prostheses constructed of silicon or other comparable materials, prosthetic implants, and reconstructive surgery incident to mastectomy shall be deemed medically necessary and shall be covered under this chapter. As used in this section, ?mastectomy? means the removal of all or part of the breast for medically necessary reasons, as determined by a licensed physician and surgeon.

Coverage under this section shall include the provision of initial and subsequent prosthetic devices pursuant to an order of the patient?s physician.

(Amended by Stats. 1989, Ch. 1398, Sec. 4. Effective October 2, 1989.)



14132.62

(a) Reconstructive surgery shall be covered under this chapter, as defined in subdivision (c), when necessary to achieve the purposes specified in paragraphs (1) or (2) of subdivision (c). Nothing in this section shall be construed to require coverage for cosmetic surgery, as defined in subdivision (d).

(b) No individual, other than a licensed physician competent to evaluate the specific clinical issues involved in the care requested, may deny initial requests for authorization of coverage for treatment pursuant to this section. For a treatment authorization request submitted by a podiatrist or an oral and maxillofacial surgeon, the request may be reviewed by a similarly licensed individual competent to evaluate the specific clinical issues involved in the care requested.

(c) ?Reconstructive surgery? means surgery performed on abnormal structures of the body caused by congenital defects, developmental abnormalities, trauma, infection, tumors, or disease to do either of the following:

(1) To improve function.

(2) To create a normal appearance, to the extent possible.

(d) ?Cosmetic surgery? means surgery that is performed to alter or reshape normal structures of the body in order to improve appearance.

(e) In connection with the interpretation of the definition of reconstructive surgery, a proposed surgical procedure may be subject to prior authorization and utilization review that may include, but need not be limited to, denial under any of the following circumstances:

(1) There is another more appropriate surgical procedure that will be approved for the enrollee.

(2) The procedure or procedures offer only a minimal improvement in the appearance of the enrollee, as defined in regulations adopted by the department.

(3) Denial of payment for procedures performed without prior authorization.

(f) This section shall become operative July 1, 1999.

(Added by Stats. 1998, Ch. 788, Sec. 4. Effective January 1, 1999. Section operative July 1, 1999, by its own provisions.)



14132.63

(a) An orthotist or prosthetist providing services under this chapter shall be required to be certified in orthotics or prosthetics by either the Board for Orthotist Certification or the American Board of Certification in Orthotics and Prosthetics.

(b) This section shall remain in effect only until the date that the director executes a declaration, that shall be retained by the director, stating that the department has adopted regulations requiring an orthotist or prosthetist to be certified in orthotics or prosthetics by either the Board for Orthotist Certification or the American Board of Certification in Orthotics and Prosthetics, as a condition of providing orthotist or prosthetic services under this chapter, and as of that date is repealed.

(Added by Stats. 1996, Ch. 1009, Sec. 1. Effective January 1, 1997. Repealed conditionally by its own provisions.)



14132.69

(a) Notwithstanding any other provision of law, donor and recipient organ transplant surgeries are covered under the Medi-Cal program when an organ transplant is provided to a beneficiary who is eligible for full-scope benefits under this chapter in a medical facility that meets the requirements of, and is approved by, the department.

(b) Any donor or recipient organ transplant surgeries authorized by the department pursuant to this chapter are subject to utilization controls.

(c) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section by means of all-county letters, provider bulletins, or other instructions, without taking any further regulatory action.

(d) This section shall not apply to Section 14133.8.

(Added by Stats. 2007, Ch. 300, Sec. 3. Effective January 1, 2008.)



14132.70

(a) A Medi-Cal beneficiary shall remain eligible to receive Medi-Cal coverage for antirejection medication for up to two years following an organ transplant, unless during that period the beneficiary becomes eligible for Medicare or private health insurance that would cover the medication.

(b) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section by means of all-county letters, provider bulletins, or similar instructions, without taking any further regulatory action.

(Added by Stats. 2010, Ch. 676, Sec. 1. Effective January 1, 2011.)



14132.71

(a) For purposes of donor and recipient organ transplant surgeries, the department shall establish standards as to both the circumstances and the criteria that the department will use for approving facilities eligible for receiving reimbursement under the Medi-Cal program.

(b) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section by means of all-county letters, provider bulletins, or other instructions, without taking any further regulatory action.

(Added by Stats. 2007, Ch. 300, Sec. 5. Effective January 1, 2008.)



14132.72

(a) For purposes of this section, the definitions in subdivision (a) of Section 2290.5 of the Business and Professions Code shall apply.

(b) It is the intent of the Legislature to recognize the practice of telehealth as a legitimate means by which an individual may receive health care services from a health care provider without in-person contact with the provider.

(c) In-person contact between a health care provider and a patient shall not be required under the Medi-Cal program for services appropriately provided through telehealth, subject to reimbursement policies adopted by the department to compensate a licensed health care provider who provides health care services through telehealth that are otherwise reimbursed pursuant to the Medi-Cal program. Nothing in this section or the Telehealth Advancement Act of 2011 shall be construed to conflict with or supersede the provisions of Section 14091.3 of this code or any other existing state laws or regulations related to reimbursement for services provided by a noncontracted provider.

(d) The department shall not require a health care provider to document a barrier to an in-person visit for Medi-Cal coverage of services provided via telehealth.

(e) For the purposes of payment for covered treatment or services provided through telehealth, the department shall not limit the type of setting where services are provided for the patient or by the health care provider.

(f) Nothing in this section shall be interpreted to authorize the department to require the use of telehealth when the health care provider has determined that it is not appropriate.

(g) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, and make specific this section by means of all-county letters, provider bulletins, and similar instructions.

(Amended by Stats. 2011, Ch. 547, Sec. 9. Effective January 1, 2012.)



14132.725

(a) Commencing July 1, 2006, to the extent that federal financial participation is available, face-to-face contact between a health care provider and a patient shall not be required under the Medi-Cal program for teleophthalmology and teledermatology by store and forward. Services appropriately provided through the store and forward process are subject to billing and reimbursement policies developed by the department.

(b) For purposes of this section, ?teleophthalmology and teledermatology by store and forward? means an asynchronous transmission of medical information to be reviewed at a later time by a physician at a distant site who is trained in ophthalmology or dermatology or, for teleophthalmology, by an optometrist who is licensed pursuant to Chapter 7 (commencing with Section 3000) of Division 2 of the Business and Professions Code, where the physician or optometrist at the distant site reviews the medical information without the patient being present in real time. A patient receiving teleophthalmology or teledermatology by store and forward shall be notified of the right to receive interactive communication with the distant specialist physician or optometrist, and shall receive an interactive communication with the distant specialist physician or optometrist, upon request. If requested, communication with the distant specialist physician or optometrist may occur either at the time of the consultation, or within 30 days of the patient?s notification of the results of the consultation. If the reviewing optometrist identifies a disease or condition requiring consultation or referral pursuant to Section 3041 of the Business and Professions Code, that consultation or referral shall be with an ophthalmologist or other appropriate physician and surgeon, as required.

(c) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, and make specific this section by means of all-county letters, provider bulletins, and similar instructions.

(d) On or before January 1, 2008, the department shall report to the Legislature the number and type of services provided, and the payments made related to the application of store and forward telehealth as provided, under this section as a Medi-Cal benefit.

(Amended by Stats. 2012, Ch. 782, Sec. 12. Effective January 1, 2013.)



14132.73

The State Department of Health Care Services shall allow psychiatrists to receive fee-for-service Medi-Cal reimbursement for services provided through telehealth in accordance with the Medicaid state plan.

(Amended by Stats. 2012, Ch. 782, Sec. 13. Effective January 1, 2013.)



14132.74

(a) The department, in consultation with interested stakeholders, shall develop, as a pilot project, a pediatric palliative care benefit to evaluate whether, and to what extent, such a benefit should be offered under the Medi-Cal program. The pilot project shall be implemented only to the extent that federal financial participation is available.

(b) Beneficiaries eligible to receive the pediatric palliative care benefit shall be under 21 years of age. The department may further limit the population served by the pilot project to a size deemed sufficient to make the evaluation required pursuant to subdivision (a).

(c) Services covered under the pediatric palliative care benefit shall be designed to meet the unique needs of children, and shall include those types of services that are available through the Medi-Cal hospice benefit. The benefit shall also include the following services, regardless of whether those services are covered under the Medi-Cal hospice benefit:

(1) Hospice services that are provided at the same time that curative treatment is available, to the extent that the services are not duplicative.

(2) Hospice services provided to individuals whose conditions may result in death, regardless of the estimated length of the individual?s remaining period of life.

(3) Any other services that the department determines to be appropriate.

(d) The department, in consultation with interested stakeholders, shall determine the medical conditions and prognoses that render a beneficiary eligible for the benefit.

(e) Providers authorized to provide services under the pilot program shall include licensed hospice agencies and home health agencies licensed to provide hospice care, subject to criteria developed by the department for provider participation.

(f) (1) The department shall submit any necessary application to the federal Centers for Medicare and Medicaid Services for a waiver to implement the pilot project described in this section. The department shall determine the form of waiver most appropriate to achieve the purposes of this section. The waiver request shall be included in any waiver application submitted within 12 months after the effective date of this section, or shall be submitted as an independent application within that time period. After federal approval is secured, the department shall implement the waiver within 12 months of the date of approval.

(2) The waiver shall be designed to cover a period of time necessary to evaluate the medical necessity for, and cost-effectiveness of, a pediatric palliative care benefit. The results of the pilot project shall be made available to the Legislature and appropriate policy and fiscal committees to determine the effectiveness of the benefit.

(g) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement the provisions of this section by means of provider bulletins or similar instructions, without the adoption of regulations. The department shall notify the fiscal and appropriate policy committees of the Legislature of its intent to issue a provider bulletin or other similar instruction at least five days prior to issuance.

(h) (1) Nothing in this section shall result in the elimination or reduction of any covered benefits or services under the Medi-Cal program or the California Children?s Services Program.

(2) This section shall not affect an individual?s eligibility to receive, concurrently with the benefit provided for in this section, any services, including home health services, for which the individual would have been eligible in the absence of this section.

(Added by Stats. 2006, Ch. 330, Sec. 2. Effective January 1, 2007.)



14132.765

(a) No treatment authorization request shall be required for the provision of prosthetic devices or for the replacement or repair of prosthetic devices, if the cost does not exceed five hundred dollars ($500).

(b) No treatment authorization request shall be required for the provision of orthotic devices or for the replacement or repair of orthotic devices, if the cost does not exceed two hundred fifty dollars ($250).

(c) The department shall implement subdivisions (a) and (b) commencing March 1, 1994.

(d) Notwithstanding subdivision (c), the department shall implement subdivisions (a) and (b) only if one of the following occurs:

(1) The report required by Section 14132.76 contains a conclusion that the pilot demonstration program required by that section was cost-effective.

(2) The report required by Section 14132.76 is not submitted to the appropriate committees of the Legislature by December 31, 1993.

(d) Notwithstanding subdivisions (a) and (b), the director may reinstate the requirement for prior authorization if the director determines that the elimination of the requirement results in unnecessary utilization, after notice to the Joint Legislative Budget Committee 30 days prior to the reinstatement of the requirement for prior authorization.

(Added by Stats. 1993, Ch. 460, Sec. 1. Effective January 1, 1994.)



14132.77

(a) (1) Any rural hospital may request to participate in a two-year pilot project to perform delegated acute inpatient hospital treatment authorization review under the Medi-Cal program.

(2) Any hospital that elects to participate in the pilot project under this section shall enter into an agreement with the department to ensure the appropriateness of the treatments and services that it provides to a Medi-Cal beneficiary.

(3) Any rural hospital that elects to participate in a pilot project pursuant to this section shall remain in the project for not less than one year, unless it is removed by the department pursuant to subdivision (c).

(b) The department shall review, on a random basis, every six months, up to 25 percent of the Medi-Cal beneficiaries treated by each participating hospital. As long as a hospital participates in a pilot project authorized by this section, reviews required by this section shall not interfere with, or delay, the processing of the hospital?s claims for payment. Consistent with subdivision (c), if the department finds that a hospital participating in a pilot project under this section is accumulating a significant overpayment, the department shall notify the provider.

(c) (1) (A) If the department determines, as a result of a review required by subdivision (b), that the hospital has provided treatment that cannot be approved by the department, the department shall take an immediate disallowance that shall require offsets against pending Medi-Cal payments and any direct payment that may be required by the department. The disallowance shall be based on full extrapolation of the sample to the universe of Medi-Cal days covered by the sample period.

(B) In addition to the requirements of subparagraph (A), if the department determines that the hospital has provided treatment that cannot be approved by the department for 3 percent or more of the Medi-Cal beneficiary days, the department shall take corrective action relative to the hospital?s participation in the pilot project. The corrective action shall include at least one of the following actions:

(i) The revocation of the hospital?s participation pursuant to subdivision (a).

(ii) An increased random review process.

(iii) Mandatory educational programs.

(2) After the random review required by subdivision (b), the hospital shall, through the reduction of the regularly scheduled periodic interim payment over a one-year period, pay the state an amount equal to the reimbursement received by the hospital for services for which approval has been denied and extrapolated pursuant to paragraph (1). This paragraph does not preclude any hospital from appealing a determination of the department under Article 5.3 (commencing with Section 14170). However, any issue under appeal shall not delay any disallowance or corrective action taken by the department under paragraph (1) until the appeal is resolved.

(d) The department may reinstate any hospital?s participation revoked pursuant to subdivision (c) if, after a period of three months, the hospital?s requests for a treatment authorization are not denied in 3 percent or more of the Medi-Cal days.

(e) Six months after the conclusion of the first year of the pilot project, the department shall prepare a report with an evaluation of the project and shall submit it to the appropriate committees of the Legislature. The department shall include its determination as to whether the project should be extended, modified, or terminated in the report and the basis for any determinations made by the department.

(f) (1) As part of the pilot project implemented under this section, the department may, subject to federal approval, authorize the reimbursement of a participating rural hospital at a predetermined amount every two weeks or on some other basis determined to be appropriate by the department. Following every six-month period, the department shall immediately begin adjustment of any overpayment or underpayment, based on the amount paid to the provider as compared to the actual amount of claims approved by the department. Any hospital that is selected to participate in the pilot project under this section that elects to be paid for acute inpatient services under this subdivision shall be subject to the payment provisions of this section for the duration of the hospital?s participation in the pilot project.

(2) The amount of reimbursement under paragraph (1) shall be based on the actual claims payment experience for each hospital for the immediately preceding period of six months and rate adjustments made in accordance with existing Medi-Cal reimbursement requirements.

(g) For purposes of this section, ?rural hospital? means a small and rural hospital as defined in Section 124840 of the Health and Safety Code.

(h) The scope of the pilot project shall be subject to federal approval and the necessary resources made available from sources other than the General Fund or savings from program efficiencies that may be identified for this purpose.

(i) The department shall implement this section only upon receipt of all appropriate federal waivers.

(Amended by Stats. 1996, Ch. 1023, Sec. 477. Effective September 29, 1996.)



14132.8

Services covered under this chapter shall include rehabilitative services for the physically or cognitively impaired stroke patient, or a patient who has brain injury for whom the medical prognosis and signs indicate potential for faster or more complete recovery, or maintenance or prevention of degeneration, in a variety of situations, including acute inpatient intensive rehabilitation immediately after the occurrence of stroke or injury, inpatient maintenance for the chronically impaired in a hospital or long-term care facility, outpatient services in a rehabilitation clinic or an adult day health care center, and in-home care or home health agency services for the patient at home.

Rehabilitative services for the physically or cognitively impaired patient only for those whom the medical prognosis and signs indicate potential for faster or more complete recovery, or maintenance or prevention of degeneration, shall be considered to fall within the definition of medical necessity, as that term is used in Section 14133.3.

For purposes of this section, ?brain injury? means clinically evident brain damage resulting directly or indirectly from tumor, trauma, infection, anoxia, or vascular lesions not primarily due to degenerative or aging processes which result in temporary or permanent physical or cognitive deficits.

This section shall not negate the department?s utilization review authority under subdivision (a) of Section 14133.

(Amended by Stats. 1986, Ch. 258, Sec. 1.)



14132.81

(a) The purchase of identification bracelets for eligible recipients under the Medi-Cal program who have Alzheimer?s Disease or some other cognitive defect, or medication allergies that could be life threatening, shall be a covered benefit under this chapter.

(b) The bracelets shall be purchased from an organization which maintains a 24-hour toll-free telephone number for emergency or medical personnel to make inquiries.

(c) The director shall develop regulations to implement this section.

(d) For purposes of this section ?eligible recipients? means those persons who, in addition to qualifying for benefits under this chapter, have been determined by a licensed physician and surgeon to need the benefit authorized by this section.

(e) Benefits shall be provided under this section only to the extent that full federal financial participation is made available.

(f) Benefits shall be provided under this section only when the director determines that two or more organizationally independent providers are available to supply the benefit authorized by this section.

(Added by Stats. 1989, Ch. 1082, Sec. 2.)



14132.86

(a) Notwithstanding subdivision (ab) of Section 14132, effective May 1, 2014, purchase of prescribed enteral nutrition products is covered, subject to the Medi-Cal list of enteral nutrition products pursuant to Section 14105.8 and utilization controls pursuant to Section 14105.395.

(b) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this section by means of a provider bulletin or similar instruction, without taking regulatory action.

(c) This section shall only be implemented to the extent permitted by federal law.

(d) The department shall seek approval for federal financial participation and coverage of the service specified in subdivision (a) under the Medi-Cal program.

(Added by Stats. 2013, Ch. 23, Sec. 63. Effective June 27, 2013.)



14132.88

(a) Notwithstanding subdivision (h) of Section 14132 and to the extent funds are made available in the annual Budget Act for this purpose, the following are covered benefits for beneficiaries 21 years of age or older under this chapter:

(1) One dental prophylaxis cleaning per year.

(2) One initial dental examination by a dentist.

(b) The following are covered benefits for beneficiaries under 21 years of age under this chapter:

(1) Two dental prophylaxis cleanings per year.

(2) Two periodic dental examinations per year.

(c) For persons 21 years of age or older, laboratory-processed crowns on posterior teeth are not a covered benefit except when a posterior tooth is necessary as an abutment for any fixed or removable prosthesis.

(d) Any prefabricated crown made from ADA-approved materials may be used on posterior teeth and may be reimbursed as a stainless steel crown.

(e) The department shall reduce the rate of subgingival curettage and root planing by 41 percent for all beneficiaries except those residing in a skilled nursing facility or an intermediate care facility for the developmentally disabled. Notwithstanding Section 14105 and Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement this subdivision by means of a provider bulletin or similar instruction, without taking regulatory action.

(f) (1) Except as provided in paragraph (2), the department shall require pretreatment radiograph documentation on posttreatment claims to establish the medical necessity for dental restorations. The pretreatment documentation required under this subdivision is intended to reduce fraudulent claims for unnecessary dental fillings. In order to avoid any undue barriers to accessing dental care, the department shall stipulate that the pretreatment radiograph documentation for posttreatment claims will be required only when there are four or more dental fillings being completed in any 12-month period.

(2) For any beneficiary who is under four years of age, or who, regardless of age, has a developmental disability, as defined in subdivision (a) of Section 4512, radiographs or photographs that indicate decay on any tooth surface shall be considered sufficient documentation to establish the medical necessity for treatment provided.

(3) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this subdivision by means of a provider bulletin or similar instruction, without taking regulatory action.

(Amended by Stats. 2006, Ch. 61, Sec. 1. Effective January 1, 2007.)



14132.89

(a) Notwithstanding subdivision (h) of Section 14132, effective May 1, 2014, or the effective date of any necessary federal approvals as required by subdivision (d), all of the following are covered benefits for persons 21 years of age or older, subject to utilization controls and medically necessary services:

(1) Examinations, radiographs/photographic images, prophylaxis, and fluoride treatments.

(2) Amalgam and composite restorations.

(3) Stainless steel, resin, and resin window crowns.

(4) Anterior root canal therapy.

(5) Complete dentures, including immediate dentures.

(6) Complete denture adjustments, repairs, and relines.

(7) Emergency procedures are also covered in the above categories of service.

(b) This section shall only be implemented to the extent permitted by federal law.

(c) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this section by means of a provider bulletin or similar instruction, without taking regulatory action.

(d) The department shall seek approval for federal financial participation and coverage of services specified in subdivision (a) under the Medi-Cal program.

(Added by Stats. 2013, Ch. 23, Sec. 64. Effective June 27, 2013.)



14132.9

Notwithstanding subdivision (h) of Section 14132, any utilization controls imposed under such subdivision shall not include mandatory examination by any person not licensed as a dentist under the Dental Practice Act.

(Added by Stats. 1975, Ch. 958.)



14132.90

(a) As of September 15, 1995, day care habilitative services, pursuant to subdivision (c) of Section 14021 shall be provided only to alcohol and drug exposed pregnant women and women in the postpartum period, or as required by federal law.

(b) (1) Notwithstanding any other provision of law, except to the extent required by federal law, if, as of May 15, 2000, the projected costs for the 1999?2000 fiscal year for outpatient drug abuse services, as described in Section 14021, exceed forty-five million dollars ($45,000,000) in state General Fund moneys, then the outpatient drug free services, as defined in Section 51341.1 of Title 22 of the California Code of Regulations, shall not be a benefit under this chapter as of July 1, 2000.

(2) Notwithstanding paragraph (1), narcotic replacement therapy and Naltrexone shall remain benefits under this chapter.

(3) Notwithstanding paragraph (1), residential care, outpatient drug free services, and day care habilitative services, for alcohol and drug exposed pregnant women and women in the postpartum period shall remain benefits under this chapter.

(c) Expenditures for services purchased at the direction of county welfare departments on behalf of CalWORKs recipients shall not be included in the computation of costs for subdivision (b).

(d) For the 1999?2000 fiscal year and each fiscal year thereafter, there shall be separate annual fiscal year General Fund appropriations for drug Medi-Cal perinatal services (Item 4200-104-0001 of the Budget Act), drug Medi-Cal nonperinatal services (Item 4200-103-0001 of the Budget Act), nondrug Medi-Cal perinatal services (Item 4200-102-0001 of the Budget Act), and nondrug Medi-Cal nonperinatal services (Item 4200-101-0001 of the Budget Act).

(e) Notwithstanding any other provision of law, the State Department of Alcohol and Drug Programs shall maintain a contingency reserve of the reappropriated General Fund moneys for the purpose of drug Medi-Cal program expenditures.

(f) Unexpended General Fund moneys appropriated for the drug Medi-Cal program may be transferred for use as nondrug Medi-Cal county expenditures in the current or budget years. Unexpended General Fund moneys shall not be transferred from nondrug Medi-Cal to the drug Medi-Cal program for purposes of providing matching funds for federal financial participation.

(g) This section shall become inoperative on July 1, 2013.

(Amended by Stats. 2013, Ch. 22, Sec. 105. Effective June 27, 2013. Amending action operative July 1, 2013, by Sec. 110 of Ch. 22. Section inoperative July 1, 2013, by its provisions from this amendment.)



14132.905

(a) Day care habilitative services, pursuant to subdivision (c) of Section 14021, shall be provided only to alcohol- and drug-exposed pregnant women and women in the postpartum period, or as required by federal law.

(b) This section shall become operative on July 1, 2013.

(Added by Stats. 2013, Ch. 22, Sec. 106. Effective June 27, 2013. Adding action operative July 1, 2013, by Sec. 110 of Ch. 22. Section operative July 1, 2013, by its own provisions.)



14132.91

(a) Subject to the availability of funding, the department shall conduct a dental outreach and education program for Medi-Cal beneficiaries. The program shall inform Medi-Cal beneficiaries of the availability of dental care and provide information regarding recommended frequencies for regular and preventive dental care, how to obtain Medi-Cal dental care, how to avoid inappropriate care or fraudulent providers, and how to obtain assistance in getting care or resolving problems with dental care.

(b) The program shall particularly target underserved populations and parents of young and adolescent children, and it shall include the following components:

(1) Incorporation of dental themes and information in ongoing outreach and advertising efforts, including those for Medi-Cal and the Healthy Families program.

(2) Education and outreach materials for inclusion in mailings to beneficiaries.

(3) Education and consumer protection materials for display and distribution at sites providing Medi-Cal dental care, clinics, and other health care facilities and sites.

(c) The department shall consult with dental professional groups and experts, community organizations, advertising and media experts, and other parties, as the department deems appropriate, in order to develop and structure the program in an effective and efficient manner.

(Added by Stats. 2000, Ch. 93, Sec. 94. Effective July 7, 2000.)



14132.915

(a) (1) The department shall establish a list of performance measures to ensure the dental fee-for-service program meets quality and access criteria required by the department. The performance measures shall be designed to evaluate utilization, access, availability, and effectiveness of preventive care and treatment.

(2) Prior to establishing the quality and access criteria described in paragraph (1), the department shall consult with stakeholders, including representatives from counties, local dental societies, nonprofit entities, legal aid entities, and other interested parties.

(3) The performance measures established by the department to monitor the dental fee-for-service program for children shall include, but not be limited to, all of the following:

(A) Overall utilization of dental services.

(B) Number of annual dental visits, preventive dental services, dental treatment services, and examinations and oral health evaluations.

(C) Number of applications of dental sealants.

(D) Continuity of care and overall utilization over an extended period of time.

(E) All of the following ratios:

(i) Sealant to restoration.

(ii) Filling to preventive services.

(iii) Treatment to caries prevention.

(4) The performance measures established by the department to monitor the dental fee-for-service program for adults shall include, but not be limited to, all of the following:

(A) Number of annual dental visits and preventive dental services.

(B) Treatment to caries prevention ratio.

(5) The performance measures shall be reported as aggregate numbers and as percentages, if appropriate, using standards that are as equivalent to those used by managed care entities as feasible. Performance measures for the dental fee-for-service program for children shall be reported by age groupings if appropriate.

(b) The department shall include the initial list of performance measures in any dental contract entered into between the department and a fee-for-service contractor on or after enactment of this section.

(c) To ensure that the dental health needs of Medi-Cal beneficiaries are met, the department shall, when evaluating performance measures for retention on, addition to, or deletion from, the list of performance measures, consider all of the following criteria:

(1) Annual and multiyear Medi-Cal dental fee-for-service trended data.

(2) Other state and national dental program performance and quality measures.

(3) Other state and national performance ratings.

(d) Commencing October 1, 2014, for the 2013 calendar year, and annually on or before October 1 for each preceding calendar year thereafter, the list of performance measures established by the department along with the data of the dental fee-for-service program performance shall be posted on the department?s Internet Web site.

(e) The department may amend or remove performance measures and establish additional performance measures in accordance with all of the following:

(1) The department shall consider performance measures established by other states, the federal government, and national organizations developing dental program performance and quality measures.

(2) The department shall notify a fee-for-service contractor, at least 30 days prior to the implementation date, of any updates or changes to performance measures. The department shall also post these updates or changes on its Internet Web site at least 30 days prior to implementation in order to maintain transparency to the public.

(3) In establishing the performance measures, the department shall consult with stakeholders, including representatives from counties, local dental societies, nonprofit entities, legal aid entities, and other interested parties.

(f) The department shall annually prepare a summary report of the nature and types of complaints and grievances regarding access to, and quality of, dental services, including the outcome. Commencing no sooner than October 1, 2015, for the prior calendar year, and annually thereafter, for each preceding calendar year, this report shall be posted on the department?s Internet Web site.

(Added by Stats. 2014, Ch. 31, Sec. 53. Effective June 20, 2014.)



14132.92

(a) Notwithstanding subdivision (a) of Section 4512, or any other provision of this chapter or Chapter 8 (commencing with Section 14200), services provided on or after July 1, 2000, by facilities defined in subdivisions (e) and (h) of Section 1250 of the Health and Safety Code that are otherwise covered services under this chapter shall be reimbursed by the Medi-Cal program when provided to a Medi-Cal beneficiary that has a developmental disability as defined in Section 6001(8) of Title 42 of the United States Code or is a person with a related condition as defined in Section 435.1009 of Title 42 of the Code of Federal Regulations, provided that the Medi-Cal beneficiary was residing in a licensed intermediate care facility/developmentally disabled-habilitative or a licensed intermediate care facility/developmentally disabled-nursing on July 1, 2000, but only for as long as the beneficiary continues, from that date, to reside in a licensed intermediate care facility/developmentally disabled-habilitative or a licensed intermediate care facility/developmentally disabled-nursing.

(b) Nothing in subdivision (a) shall eliminate, for purposes of reimbursement under this section, the requirements and time limits set forth in Section 14115, or any regulations adopted thereunder.

(c) The department shall seek further financial participation, and shall seek federal approval of a state plan amendment if necessary under Section 440.150 of Title 42 of the Code of Federal Regulations, for services provided pursuant to subdivision (a). If federal financial participation is not made available for the services, the services nonetheless shall be reimbursed from the General Fund.

(Added by Stats. 2000, Ch. 804, Sec. 1. Effective September 28, 2000.)



14132.925

(a) (1) Notwithstanding any other provision of law or regulation to the contrary, to the extent federal financial participation is available, in furtherance of Section 14105.06 and subdivisions (a) and (c) of Section 14132.92, effective July 1, 2007, a licensed intermediate care facility/developmentally disabled-habilitative, licensed intermediate care facility/developmentally disabled-nursing, or licensed intermediate care facility/developmentally disabled shall be responsible for providing day treatment and transportation services consistent with Section 14105.06 and subdivision (a) of Section 14132.92, that are selected and authorized through the individual program plan process pursuant to Sections 4646 and 4646.5 and applicable regulations, for each beneficiary receiving those services who resides in that licensed intermediate care facility/developmentally disabled-habilitative, licensed intermediate care facility/developmentally disabled-nursing, or licensed intermediate care facility/developmentally disabled.

(2) (A) The services described in paragraph (1) shall be arranged by the regional center pursuant to Sections 4646 and 4646.5 and applicable regulations.

(B) The licensed intermediate care facility/developmentally disabled-habilitative, licensed intermediate care facility/developmentally disabled-nursing, or licensed intermediate care facility/developmentally disabled shall reimburse the regional center for the full costs of making the disbursements to day treatment and transportation service providers.

(3) Nothing in this section shall authorize the licensed intermediate care facility/developmentally disabled-habilitative, licensed intermediate care facility/developmentally disabled-nursing, or licensed intermediate care facility/developmentally disabled to substitute day treatment or transportation services not selected and authorized through the individual program plan process pursuant to Sections 4646 and 4646.5 and applicable regulations.

(b) (1) The State Department of Developmental Services shall be responsible for reimbursing a licensed intermediate care facility/developmentally disabled-habilitative, licensed intermediate care facility/developmentally disabled-nursing, or licensed intermediate care facility/developmentally disabled for the costs of reimbursing the regional center for the full cost of making disbursements for day treatment and transportation services, plus a coordination fee which will include an administrative fee and reimbursement for increased costs associated with the quality assurance fee. This payment shall be a supplement to the Medi-Cal payment from the State Department of Health Care Services described in Sections 14105.06 and 14132.92.

(2) A licensed intermediate care facility/developmentally disabled-habilitative, licensed intermediate care facility/developmentally disabled-nursing, or licensed intermediate care facility/developmentally disabled may authorize the regional center to invoice the State Department of Developmental Services on its behalf for the services described in subdivision (a).

(3) (A) The licensed intermediate care facility/developmentally disabled-habilitative, licensed intermediate care facility/developmentally disabled-nursing, or licensed intermediate care facility/developmentally disabled shall reimburse the regional center for the full costs of making disbursements for day treatment and transportation services within 30 days of receipt of payment from the State Department of Developmental Services pursuant to instructions from the State Department of Developmental Services.

(B) If there is a failure to reimburse the regional center within 30 days of receipt of payment from the State Department of Developmental Services, for all or part of the costs associated with disbursement for day treatment and transportation services, the outstanding amount shall be recovered by any of the following methods:

(i) Lump sum payment by the provider.

(ii) Offset against current payments due to the provider from the State of California.

(iii) A repayment agreement between the provider and the State of California.

(c) (1) A licensed intermediate care facility/developmentally disabled-habilitative, licensed intermediate care facility/developmentally disabled-nursing, or licensed intermediate care facility/developmentally disabled shall report the costs incurred pursuant to subdivision (a) according to instructions from the State Department of Health Care Services.

(2) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement this subdivision by means of a provider bulletin or similar instruction.

(d) (1) If the services meeting the conditions of subdivision (a) have been provided to a Medi-Cal beneficiary on or after July 1, 2007, and, notwithstanding Section 14115, a licensed intermediate care facility/developmentally disabled-habilitative, licensed intermediate care facility/developmentally disabled-nursing, or licensed intermediate care facility/developmentally disabled may authorize the regional center to invoice the State Department of Developmental Services on its behalf for arranging for the services described in subdivision (a). The licensed intermediate care facility/developmentally disabled-habilitative, licensed intermediate care facility/developmentally disabled-nursing, or licensed intermediate care facility/developmentally disabled shall reimburse the regional center the full cost of making disbursements for day treatment and transportation services within 30 days of receipt of payment from the State Department of Developmental Services pursuant to instruction from the State Department of Developmental Services. If a licensed intermediate care facility/developmentally disabled-habilitative, licensed intermediate care facility/developmentally disabled-nursing, or licensed intermediate care facility/developmentally disabled fails to reimburse the regional center within 30 days of receipt of payment from the State Department of Developmental Services, for all or part of the costs associated with the day treatment and transportation services, the outstanding amount shall be recovered by any of the following methods:

(A) Lump sum payment by the provider.

(B) Offset against current payments due to the provider from the State of California.

(C) A repayment agreement between the provider and the State of California.

(2) The department shall seek federal financial participation, including any moneys available pursuant to the American Recovery and Reinvestment Act of 2009 (Public Law 111-5), pursuant to a federally approved state plan amendment authorizing reimbursement for costs incurred pursuant to subdivision (a) for day treatment and transportation services provided on or after July 1, 2007.

(3) Upon approval of the state plan amendment, the reimbursement payments made pursuant to this section by the State Department of Developmental Services to a licensed intermediate care facility/developmentally disabled-habilitative, licensed intermediate care facility/developmentally disabled-nursing, or licensed intermediate care facility/developmentally disabled shall be subject to the quality assurance fee imposed upon designated intermediate care facilities pursuant to Article 7.5 (commencing with Section 1324) of Chapter 2 of Division 2 of the Health and Safety Code.

(4) If federal financial participation is not made available for day treatment and transportation services provided on or after July 1, 2007, the services nonetheless shall be reimbursed from the General Fund by the State Department of Developmental Services.

(e) The State Department of Health Care Services shall request approval from the federal Centers for Medicare and Medicaid Services for the implementation of this section. The Director of Health Care Services, with the concurrence of the Director of Developmental Services, may alter the methodology specified in this section to the extent necessary to meet the requirements of federal law or regulations or to obtain federal approval. If after seeking federal approval, federal approval is not obtained or federal financial participation is no longer available, this section and Section 4646.55 shall not be implemented or shall become inoperative.

(Added by Stats. 2010, Ch. 717, Sec. 157. Effective October 19, 2010. Conditionally inoperative as provided in subd. (e).)



14132.93

It is the intent of the Legislature that if services meeting the conditions of subdivision (a) of Section 14132.92 have been provided to a Medi-Cal beneficiary during the time period of June 15, 1998, to July 2, 2000, and notwithstanding Section 14115, a bill for these services is submitted on behalf of each beneficiary receiving these services postmarked to the department on or before April 30, 2001, the services shall be reimbursed by the General Fund. However, the department shall seek federal financial participation and shall seek federal approval of a state plan amendment if necessary under Section 440.150 of Title 42 of the Code of Federal Regulations, for these services provided during that period. If federal financial participation is not made available for that period, the services nonetheless shall be reimbursed from the General Fund.

(Added by Stats. 2000, Ch. 804, Sec. 2. Effective September 28, 2000.)



14132.94

(a) Subject to approval by the Centers for Medicare and Medicaid Services of a medicaid state plan amendment electing the Programs of All-Inclusive Care for the Elderly (PACE) as a state medicaid option, as provided for by Subtitle I (commencing with Section 4801) of Title IV of the Balanced Budget Act of 1997 (Public Law 105-33) and Part 460 (commencing with Section 460.2) of Subchapter E of Title 42 of the Code of Federal Regulations, PACE program services shall become a covered benefit of the Medi-Cal program, subject to utilization controls and eligibility criteria that require that the beneficiary be certifiable for nursing facility services based on Medi-Cal criteria.

(b) Covered services under the PACE benefit of the Medi-Cal program include those set forth in 42 C.F.R. 460.92.

(Added by Stats. 2003, Ch. 112, Sec. 1. Effective January 1, 2004.)



14132.95

(a) Personal care services, when provided to a categorically needy person as defined in Section 14050.1 is a covered benefit to the extent federal financial participation is available if these services are:

(1) Provided in the beneficiary?s home and other locations as may be authorized by the director subject to federal approval.

(2) Authorized by county social services staff in accordance with a plan of treatment.

(3) Provided by a qualified person.

(4) Provided to a beneficiary who has a chronic, disabling condition that causes functional impairment that is expected to last at least 12 consecutive months or that is expected to result in death within 12 months and who is unable to remain safely at home without the services described in this section.

(b) The department shall seek federal approval of a state plan amendment necessary to include personal care as a Medicaid service pursuant to subdivision (f) of Section 440.170 of Title 42 of the Code of Federal Regulations. For any persons who meet the criteria specified in subdivision (a) or (p), but for whom federal financial participation is not available for a service or services under this section, eligibility for the service or services shall be determined according to the waiver authorized pursuant to Section 14132.951. If federal financial participation for the service or services is not available under this section or Section 14132.951, eligibility for the service or services shall be determined pursuant to Article 7 (commencing with Section 12300) of Chapter 3.

(c) Subdivision (a) shall not be implemented unless the department has obtained federal approval of the state plan amendment described in subdivision (b), and the Department of Finance has determined, and has informed the department in writing, that the implementation of this section will not result in additional costs to the state relative to state appropriation for in-home supportive services under Article 7 (commencing with Section 12300) of Chapter 3, in the 1992?93 fiscal year.

(d) (1) For purposes of this section, personal care services shall mean all of the following:

(A) Assistance with ambulation.

(B) Bathing, oral hygiene and grooming.

(C) Dressing.

(D) Care and assistance with prosthetic devices.

(E) Bowel, bladder, and menstrual care.

(F) Skin care.

(G) Repositioning, range of motion exercises, and transfers.

(H) Feeding and assurance of adequate fluid intake.

(I) Respiration.

(J) Paramedical services.

(K) Assistance with self-administration of medications.

(2) Ancillary services including meal preparation and cleanup, routine laundry, shopping for food and other necessities, and domestic services may also be provided as long as these ancillary services are subordinate to personal care services. Ancillary services may not be provided separately from the basic personal care services.

(e) (1) (A) After consulting with the State Department of Social Services, the department shall adopt emergency regulations to establish the amount, scope, and duration of personal care services available to persons described in subdivision (a) in the fiscal year whenever the department determines that General Fund expenditures for personal care services provided under this section and expenditures of both General Fund moneys and federal funds received under Title XX of the federal Social Security Act for services pursuant to Article 7 (commencing with Section 12300) of Chapter 3, are expected to exceed the General Fund appropriation and the federal appropriation under Title XX of the federal Social Security Act provided for the 1992?93 fiscal year pursuant to Article 7 (commencing with Section 12300) of Chapter 3, as it read on June 30, 1992, as adjusted for caseload growth or as increased in the Budget Act or appropriated by statute. At least 30 days prior to filing these regulations with the Secretary of State, the department shall give notice of the expected content of these regulations to the fiscal committees of both houses of the Legislature.

(B) In establishing the amount, scope, and duration of personal care services, the department shall ensure that General Fund expenditures for personal care services provided for under this section and expenditures of both General Fund moneys and federal funds received under Title XX of the federal Social Security Act for services pursuant to Article 7 (commencing with Section 12300) of Chapter 3, do not exceed the General Fund appropriation and the federal appropriation under Title XX of the federal Social Security Act provided for the 1992?93 fiscal year pursuant to Article 7 (commencing with Section 12300) of Chapter 3, as it read on June 30, 1992, as adjusted for caseload growth or as increased in the Budget Act or appropriated by statute.

(C) For purposes of this subdivision, ?caseload growth? means an adjustment factor determined by the department based on (1) growth in the number of persons eligible for benefits under Chapter 3 (commencing with Section 12000) on the basis of their disability, (2) the average increase in the number of hours in the program established pursuant to Article 7 (commencing with Section 12300) of Chapter 3 in the 1988?89 to 1992?93 fiscal years, inclusive, due to the level of impairment, and (3) any increase in program costs that is required by an increase in the mandatory minimum wage.

(2) In establishing the amount, scope, and duration of personal care services pursuant to this subdivision, the department may define and take into account, among other things:

(A) The extent to which the particular personal care services are essential or nonessential.

(B) Standards establishing the medical necessity of the services to be provided.

(C) Utilization controls.

(D) A minimum number of hours of personal care services that must first be assessed as needed as a condition of receiving personal care services pursuant to this section.

The level of personal care services shall be established so as to avoid, to the extent feasible within budgetary constraints, medical out-of-home placements.

(3) To the extent that General Fund expenditures for services provided under this section and expenditures of both General Fund moneys and federal funds received under Title XX of the federal Social Security Act for services pursuant to Article 7 (commencing with Section 12300) of Chapter 3 in the 1992?93 fiscal year, adjusted for caseload growth, exceed General Fund expenditures for services provided under this section and expenditures of both General Fund moneys and federal funds received under Title XX of the federal Social Security Act for services pursuant to Article 7 (commencing with Section 12300) of Chapter 3 in any fiscal year, the excess of these funds shall be expended for any purpose as directed in the Budget Act or as otherwise statutorily disbursed by the Legislature.

(f) Services pursuant to this section shall be rendered, under the administrative direction of the State Department of Social Services, in the manner authorized in Article 7 (commencing with Section 12300) of Chapter 3, for the In-Home Supportive Services program. A provider of personal care services shall be qualified to provide the service and shall be a person other than a member of the family. For purposes of this section, a family member means a parent of a minor child or a spouse.

(g) The maximum number of hours available under the In-Home Supportive Services program pursuant to Article 7 (commencing with Section 12300) of Chapter 3, Section 14132.951, and this section, combined, shall be 283 hours per month.

(h) Personal care services shall not be provided to residents of facilities licensed by the department, and shall not be provided to residents of a community care facility or a residential care facility for the elderly licensed by the Community Care Licensing Division of the State Department of Social Services.

(i) Subject to any limitations that may be imposed pursuant to subdivision (e), determination of need and authorization for services shall be performed in accordance with Article 7 (commencing with Section 12300) of Chapter 3.

(j) (1) To the extent permitted by federal law, reimbursement rates for personal care services shall be equal to the rates in each county for the same mode of services in the In-Home Supportive Services program pursuant to Article 7 (commencing with Section 12300) of Chapter 3, plus any increase provided in the annual Budget Act for personal care services rates or included in a county budget pursuant to paragraph (2).

(2) (A) The department shall establish a provider reimbursement rate methodology to determine payment rates for the individual provider mode of service that does all of the following:

(i) Is consistent with the functions and duties of entities created pursuant to Section 12301.6.

(ii) Makes any additional expenditure of state general funds subject to appropriation in the annual Budget Act.

(iii) Permits county-only funds to draw down federal financial participation consistent with federal law.

(B) This ratesetting method shall be in effect in time for any rate increases to be included in the annual Budget Act.

(C) The department may, in establishing the ratesetting method required by subparagraph (A), do both of the following:

(i) Deem the market rate for like work in each county, as determined by the Employment Development Department, to be the cap for increases in payment rates for individual practitioner services.

(ii) Provide for consideration of county input concerning the rate necessary to ensure access to services in that county.

(D) If an increase in individual practitioner rates is included in the annual Budget Act, the state-county sharing ratio shall be as established in Section 12306. If the annual Budget Act does not include an increase in individual practitioner rates, a county may use county-only funds to meet federal financial participation requirements consistent with federal law.

(3) (A) By November 1, 1993, the department shall submit a state plan amendment to the federal Health Care Financing Administration to implement this subdivision. To the extent that any element or requirement of this subdivision is not approved, the department shall submit a request to the federal Health Care Financing Administration for any waivers as would be necessary to implement this subdivision.

(B) The provider reimbursement ratesetting methodology authorized by the amendments to this subdivision in the 1993?94 Regular Session of the Legislature shall not be operative until all necessary federal approvals have been obtained.

(k) (1) The State Department of Social Services shall, by September 1, 1993, notify the following persons that they are eligible to participate in the personal care services program:

(A) Persons eligible for services pursuant to the Pickle Amendment, as adopted October 28, 1976.

(B) Persons eligible for services pursuant to subsection (c) of Section 1383c of Title 42 of the United States Code.

(2) The State Department of Social Services shall, by September 1, 1993, notify persons to whom paragraph (1) applies and who receive advance payment for in-home supportive services that they will qualify for services under this section without a share of cost if they elect to accept payment for services on an arrears rather than an advance payment basis.

(l) An individual who is eligible for services subject to the maximum amount specified in subdivision (b) of Section 12303.4 shall be given the option of hiring his or her own provider.

(m) The county welfare department shall inform in writing any individual who is potentially eligible for services under this section of his or her right to the services.

(n) It is the intent of the Legislature that this entire section be an inseparable whole and that no part of it be severable. If any portion of this section is found to be invalid, as determined by a final judgment of a court of competent jurisdiction, this section shall become inoperative.

(o) Paragraphs (2) and (3) of subdivision (a) shall be implemented so as to conform to federal law authorizing their implementation.

(p) (1) Personal care services shall be provided as a covered benefit to a medically needy aged, blind, or disabled person, as defined in subdivision (a) of Section 14051, to the same extent and under the same requirements as they are provided under subdivision (a) of this section to a categorically needy, aged, blind, or disabled person, as defined in subdivision (a) of Section 14050.1, and to the extent that federal financial participation is available.

(2) The department shall seek federal approval of a state plan amendment necessary to include personal care services described in paragraph (1) as a Medicaid service pursuant to subdivision (f) of Section 440.170 of Title 42 of the Code of Federal Regulations.

(3) In the event that the Department of Finance determines that expenditures of both General Fund moneys for personal care services provided under this subdivision to medically needy aged, blind, or disabled persons together with expenditures of both General Fund moneys and federal funds received under Title XX of the federal Social Security Act for all aged, blind, and disabled persons receiving in-home supportive services pursuant to Article 7 (commencing with Section 12300) of Chapter 3, in the 2000?01 fiscal year or in any subsequent fiscal year, are expected to exceed the General Fund appropriation and the federal appropriation received under Title XX of the federal Social Security Act for expenditures for all aged, blind, and disabled persons receiving in-home supportive services provided in the 1999?2000 fiscal year pursuant to Article 7 (commencing with Section 12300) of Chapter 3, as it read on June 30, 1998, as adjusted for caseload growth or as changed in the Budget Act or by statute or regulation, then this subdivision shall cease to be operative on the first day of the month that begins after the expiration of a period of 30 days subsequent to a notification in writing by the Director of the Department of Finance to the chairperson of the committee in each house that considers appropriations, the chairpersons of the committees and the appropriate subcommittees in each house that consider the State Budget, and the Chairperson of the Joint Legislative Budget Committee.

(4) Solely for purposes of paragraph (3), caseload growth means an adjustment factor determined by the department based on:

(A) Growth in the number of persons eligible for benefits under Chapter 3 (commencing with Section 12000) on the basis of their disability.

(B) The average increase in the number of hours in the program established pursuant to Article 7 (commencing with Section 12300) of Chapter 3 in the 1994?95 to 1998?99 fiscal years, inclusive, due to the level of impairment.

(C) Any increase in program cost that is required by an increase in hourly costs pursuant to the Budget Act or statute.

(5) In the event of a final judicial determination by any court of appellate jurisdiction or a final determination by the Administrator of the federal Centers for Medicare and Medicaid Services that personal care services must be provided to any medically needy person who is not aged, blind, or disabled, then this subdivision shall cease to be operative on the first day of the first month that begins after the expiration of a period of 30 days subsequent to a notification in writing by the Director of Finance to the chairperson of the committee in each house that considers appropriations, the chairpersons of the committees and the appropriate subcommittees in each house that consider the State Budget, and the Chairperson of the Joint Legislative Budget Committee.

(6) If this subdivision ceases to be operative, all aged, blind, and disabled persons who would have been eligible to receive services under this section shall be immediately eligible for services under the IHSS Plus waiver authorized pursuant to Section 14132.951, if otherwise eligible, upon this section becoming inoperative. If this section becomes inoperative and a person is ineligible for the IHSS Plus waiver, then eligibility shall be determined under the In-Home Supportive Services program pursuant to Article 7 (commencing with Section 12300) of Chapter 3.

(Amended by Stats. 2004, Ch. 229, Sec. 55. Effective August 16, 2004.)



14132.951

(a) It is the intent of the Legislature that the State Department of Health Services seek approval of a Medicaid waiver under the federal Social Security Act in order that the services available under Article 7 (commencing with Section 12300) of Chapter 3, known as the In-Home Supportive Services program, may be provided as a Medi-Cal benefit under this chapter, to the extent federal financial participation is available. The waiver shall be known as the ?IHSS Plus waiver.?

(b) To the extent feasible, the IHSS Plus waiver described in subdivision (a) shall incorporate the eligibility requirements, benefits, and operational requirements of the In-Home Supportive Services program. The director shall have discretion to modify eligibility requirements, benefits, and operational requirements as needed to secure approval of the Medicaid waiver.

(c) Upon implementation of the IHSS Plus waiver, and to the extent federal financial participation is available, the services available through the In-Home Supportive Services program shall be furnished as benefits of the Medi-Cal program through the IHSS Plus waiver to persons who meet the eligibility requirements of the IHSS Plus waiver. The benefits shall be limited by the terms and conditions of the IHSS Plus waiver and by the availability of federal financial participation.

(d) Upon implementation of the IHSS Plus waiver:

(1) A person who is eligible for the IHSS Plus waiver shall no longer be eligible to receive services under the In-Home Supportive Services program to the extent those services are available through the IHSS Plus waiver.

(2) A person shall not be eligible to receive services pursuant to the IHSS Plus waiver to the extent those services are available pursuant to Section 14132.95.

(e) Services provided pursuant to this section shall be rendered, under the administrative direction of the State Department of Social Services, in the manner authorized in Article 7 (commencing with Section 12300) of Chapter 3, for the In-Home Supportive Services program.

(f) Services shall not be provided to residents of facilities licensed by the department, and shall not be provided to residents of a community care facility or a residential care facility for the elderly licensed by the State Department of Social Services.

(g) To the extent permitted by federal law, reimbursement rates for services shall be equal to the rates in each county for the same mode of services in the In-Home Supportive Services program pursuant to Article 7 (commencing with Section 12300) of Chapter 3.

(h) (1) Notwithstanding the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement the provisions of this section through all-county welfare director letters or similar publications. Actions taken to implement, interpret, or make specific this section shall not be subject to the Administrative Procedure Act or to the review and approval of the Office of Administrative Law. Upon request of the department, the Office of Administrative Law shall publish the regulations in the California Code of Regulations. All county welfare director letters or similar publications authorized pursuant to this section shall remain in effect for no more than 18 months.

(2) The department may also adopt emergency regulations implementing the provisions of this section. The adoption of regulations implementing this section shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. The emergency regulations authorized by this section shall be exempt from review by the Office of Administrative Law. Any emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and shall remain in effect for no more than 18 months by which time final regulations shall be adopted. The department shall seek input from the entities listed in Section 12305.72 when developing the regulations, all county welfare director letters, or similar publications.

(i) In the event of a conflict between the terms of the IHSS Plus waiver and any provision of this part or any regulation, all-county welfare directors letters or similar publications adopted for the purpose of implementing this part, the terms of the waiver shall control to the extent that the services are covered by the waiver. If the department determines that a conflict exists, the department shall issue updated instructions to counties for the purposes of implementing necessary program changes. The department shall post a copy of, or a link to, the instructions on its Web site.

(j) (1) Notwithstanding subdivision (b) or any other provision of this section, the department shall not waive or modify the provisions of Section 12301.2, 12301.6, 12302.25, 12306.1, or 12309.

(2) Upon receipt of the IHSS Plus waiver, the director shall report to the Legislature on any modifications in benefits or eligibility and operational requirements of the In-Home Supportive Services program required for receipt of the waiver.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 45. Effective July 28, 2009.)



14132.952

(a) The department shall seek approval of an amendment to the Medicaid state plan pursuant to Section 1396n(j) of Title 42 of the United States Code to provide self-directed personal assistance services under the state plan in order that the services available under Article 7 (commencing with Section 12300) of Chapter 3, known as the In-Home Supportive Services (IHSS) program, may be provided as a Medi-Cal benefit under this chapter, to the extent that federal financial participation is available. This program shall be known as the ?IHSS Plus option.?

(b) To the extent feasible, the IHSS Plus option shall incorporate the eligibility requirements, benefits, and operational requirements of the In-Home Supportive Services program pursuant to Article 7 (commencing with Section 12300) of Chapter 3. The director shall have the discretion to modify these eligibility requirements, benefits, and operational requirements to the extent necessary to secure federal approval of the Medicaid state plan amendment.

(c) The services available through the IHSS Plus waiver pursuant to Section 14132.951 shall be furnished as benefits under the IHSS Plus option to the extent that federal financial participation is available to persons who meet the eligibility requirements of the IHSS Plus option. Upon implementation of the IHSS Plus option, a person who is eligible for services under the IHSS Plus option shall no longer be eligible to receive services under Section 14132.951.

(d) Upon implementation of the IHSS Plus option:

(1) A person who is eligible for the IHSS Plus option shall not be eligible to receive services under the In-Home Supportive Services program pursuant to Article 7 (commencing with Section 12300) of Chapter 3 to the extent those services are available through the IHSS Plus option.

(2) A person shall not be eligible to receive services pursuant to the IHSS Plus option to the extent those services are available pursuant to Section 14132.95.

(e) Services provided pursuant to this section shall be rendered, under the administrative direction of the State Department of Social Services, in the manner authorized in Article 7 (commencing with Section 12300) of Chapter 3, for the In-Home Supportive Services program.

(f) Services shall not be provided to residents of facilities licensed by the State Department of Public Health, and shall not be provided to residents of a community care facility or a residential care facility for the elderly licensed by the State Department of Social Services.

(g) To the extent permitted by federal law, reimbursement rates for services under the IHSS Plus option shall be equal to the rates in each county for the same mode of services in the In-Home Supportive Services program pursuant to Article 7 (commencing with Section 12300) of Chapter 3.

(h) (1) Notwithstanding the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) the department may implement the provisions of this section through all-county welfare director letters or similar publications. Actions taken to implement, interpret, or make specific this section shall not be subject to the Administrative Procedure Act or to the review and approval of the Office of Administrative Law. Upon request of the department, the Office of Administrative Law shall publish the regulations in the California Code of Regulations. All county welfare director letters or similar publications authorized pursuant to this section shall remain in effect for no more than 18 months.

(2) The department may also adopt emergency regulations implementing the provisions of this section. The adoption of regulations implementing this section shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. The emergency regulations authorized by this section shall be exempt from review and approval by the Office of Administrative Law. Any emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and shall remain in effect for no more than 18 months by which time final regulations shall be adopted. The department shall seek input from the entities listed in Section 12305.72 when developing the regulations, all-county welfare director letters, or similar publications.

(i) (1) Notwithstanding subdivision (b) or any other provision of this section, the department shall not waive or modify the provisions of Section 12301.2, 12301.6, 12302.25, 12306.1, or 12309.

(2) Upon the federal Centers for Medicare and Medicaid Services? approval of the Medicaid state plan amendment known as the ?IHSS Plus option,? the director shall notify the Legislature of any modifications in benefits or eligibility and operational requirements of the In-Home Supportive Services program required for that Medicaid state plan amendment to become effective.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 46. Effective July 28, 2009.)



14132.955

Personal care services that are provided pursuant to Section 14132.95 shall include services in the recipient?s place of employment if both of the following conditions are met:

(a) The personal care services are limited to those that are currently authorized for the recipient in the recipient?s home and those services are to be utilized by the recipient at the recipient?s place of employment to enable the recipient to obtain, retain, or return to, work. Authorized services utilized by the recipient at the recipient?s place of employment shall be services that are relevant and necessary in supporting and maintaining employment. However, work place services shall not be used to supplant any reasonable accommodations required of an employer by the Americans with Disabilities Act (42 U.S.C. Sec. 12101 et seq.) or other legal entitlements or third-party obligations.

(b) The provision of personal care services at the recipient?s place of employment shall be authorized only to the extent that the total hours utilized at the work place are within the total personal care services hours authorized for the recipient in the home. Additional personal care services hours may not be authorized in connection with a recipient?s employment.

(Added by Stats. 2002, Ch. 1088, Sec. 9. Effective January 1, 2003.)



14132.956

(a) The department shall assess and determine whether it would be cost efficient for the state to exercise the option made available under Section 1915(k) of the federal Social Security Act (42 U.S.C. Sec. 1396n(k)). When performing this assessment, the department shall collaborate and consult with the State Department of Social Services, the State Department of Developmental Services, the California Department of Aging, and any other state agency that the department believes can assist in its determination whether it would be cost efficient for the state to exercise this option. If the department determines that it would be cost efficient for the state to exercise the federal option, it shall seek a Medi-Cal State Plan amendment to provide home- and community-based attendant services and supports that include assistance with activities of daily living (ADLs), instrumental activities of daily living (IADLs), and health-related tasks pursuant to Section 1915(k) of the federal Social Security Act (42 U.S.C. Sec. 1396n(k)).

(b) If the department determines that it would be cost efficient to exercise the option made available under Section 1915(k) of the federal Social Security Act (42 U.S.C. Sec. 1396n(k)), the department shall establish a development and implementation council that shall include, as a majority of its members, persons with disabilities and elderly individuals, and their representatives. The department shall consult and collaborate with the council when developing and implementing a Medi-Cal State Plan amendment to exercise this option.

(c) Services and supports pursuant to this section may be rendered under the administrative direction of other state departments in accordance with the Medi-Cal State Plan amendment and subject to the department?s authority as the designated single state agency for the administration or supervision of the administration of the Medi-Cal program.

(d) (1) Notwithstanding the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code) the department, and any other state department pursuant to subdivision (c), may implement this section through all-county letters or similar instructions from the director, until regulations are adopted.

(2) The department, and any other state department rendering services and supports pursuant to subdivision (c), shall adopt emergency regulations implementing this section within 24 months from the date federal approval pursuant to this section is received. The adoption of regulations implementing this section shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare. The emergency regulations authorized by this section shall be exempt from review and approval by the Office of Administrative Law. Any emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and shall remain in effect for no more than 18 months by which time final regulations shall be adopted.

(Added by Stats. 2011, Ch. 8, Sec. 36. Effective March 24, 2011.)



14132.96

Medi-Cal personal care services provider rates established as provided in the state plan under Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code, by an in-home supportive services public authority established pursuant to paragraph (2) of subdivision (a) and paragraph (4) of subdivision (b) of Section 12301.6 shall be reviewed by the county in which the in-home supportive services public authority operates, to determine that the rates are consistent with the county budget and that the county will be able to fund any increase in its share of costs, prior to the submission of the rates to the department. Certification of the county?s ability to fund any increase in rates shall accompany the submission of rates to the department.

(Added by Stats. 1995, Ch. 307, Sec. 17. Effective August 3, 1995.)



14132.966

(a) Services provided by a physician assistant are a covered benefit under this chapter to the extent authorized by federal law and subject to utilization controls.

(b) Subject to subdivision (a), all services performed by a physician assistant within his or her scope of practice that would be a covered benefit if performed by a physician and surgeon shall be a covered benefit under this chapter.

(c) The department shall not impose chart review, countersignature, or other conditions of coverage or payment on a physician and surgeon supervising physician assistants that are more stringent than requirements imposed by Chapter 7.7 (commencing with Section 3500) of Division 2 of the Business and Professions Code or regulations of the Medical Board of California promulgated under that chapter.

(Added by Stats. 2007, Ch. 376, Sec. 7. Effective January 1, 2008.)



14132.97

(a) (1) For purposes of this section, ?waiver personal care services? means personal care services authorized by the department for persons who are eligible for either nursing or model nursing facility waiver services.

(2) Waiver personal care services shall satisfy all of the following criteria:

(A) The services shall be defined in the nursing and model nursing facility waivers.

(B) The services shall differ in scope from services that may be authorized under Section 14132.95 or 14132.952.

(C) The services shall not replace any hours of services authorized or that may be authorized under Section 14132.95 or 14132.952.

(b) An individual may receive waiver personal care services if all of the following conditions are met:

(1) The individual has been approved by the department to receive services in accordance with a waiver approved under Section 1915(c) of the federal Social Security Act (42 U.S.C. Sec. 1396n(c)) for persons who would otherwise require care in a nursing facility.

(2) The individual has doctor?s orders that specify that he or she requires waiver personal care services in order to remain in his or her own home.

(3) The individual chooses, either personally or through a substitute decisionmaker who is recognized under state law for purposes of giving consent for medical treatment, to receive waiver personal care services, as well as medically necessary skilled nursing services, in order to remain in his or her own home.

(4) The waiver personal care services and all other waiver services for the individual do not result in costs that exceed the fiscal limit established under the waiver.

(c) The department shall notify the administrator of the in-home supportive services program in the county of residence of any individual who meets all requirements of subdivision (b) and has been authorized by the department to receive waiver personal care services. The county of residence shall then do the following:

(1) Inform the department of the services that the individual is authorized to receive under Section 14132.95 or 14132.952 at the time he or she becomes eligible for waiver personal care services.

(2) Determine the individual?s eligibility for services under Section 14132.95 or 14132.952 if he or she is not currently authorized to receive those services and if he or she has not been previously determined eligible for those services.

(3) Implement the department?s authorization for waiver personal care services for the individual at the quantity and scope authorized by the department.

(d) (1) Waiver personal care services approved by the department for individuals who meet the requirements of subdivision (b) may be provided in either of the following ways, or a combination of both:

(A) By a licensed and certified home health agency participating in the Medi-Cal program.

(B) By one or more providers of personal care services under Article 7 (commencing with Section 12300) of Chapter 3 and subdivision (d) of Section 14132.95, when the individual elects, in writing, to utilize these service providers.

(2) The department shall approve waiver personal care services for individuals who meet the requirements of subdivision (b) only when the department finds that the individual?s receipt of waiver personal care services is necessary in order to enable the individual to be maintained safely in his or her own home and community.

(3) When waiver personal care services are provided by a licensed and certified home health agency, the home health agency shall receive payment in the manner by which it would receive payment for any other service approved by the department.

(4) When waiver personal care services are provided by one or more providers of personal care services under Article 7 (commencing with Section 12300) of Chapter 3 and subdivision (d) of Section 14132.95, the providers shall receive payment on a schedule and in a manner by which providers of personal care services receive payment. The State Department of Social Services shall commence making payments for waiver personal care services when its payment system has been modified to accommodate those payments. No county shall be obligated to administer waiver personal care services until the State Department of Social Services payment system has been modified to accommodate those payments. However, any county or public authority or nonprofit consortium that administers the in-home supportive services program and personal care services program may pay providers for the delivery of waiver personal care services if it chooses to do so. In such a case, the county, public authority, or nonprofit consortium shall be reimbursed by the department for the waiver personal care services authorized by the department and provided to an individual upon submittal of documentation as required by the waiver, and in accordance with the requirements of the department.

(e) Waiver personal care services shall not count as alternative resources in a county?s determination of the amount of services an individual may receive under Section 14132.95 or 14132.952.

(f) Any administrative costs to the State Department of Social Services, a county, or a public authority or nonprofit consortium associated with implementing this section shall be considered administrative costs under the waiver and shall be reimbursed by the department.

(g) Two hundred fifty thousand dollars ($250,000) is appropriated from the General Fund to the State Department of Social Services for the 1998?99 fiscal year for the purpose of making changes to the case management, information, and payrolling system that are necessary for the implementation of this section.

(h) This section shall not be implemented until the department has obtained federal approval of any necessary amendments to the existing nursing facility and model nursing facility waivers and the state plan under Title 19 of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.). Any amendments to the existing nursing facility and model nursing facility waivers and the state plan which are deemed to be necessary by the director shall be submitted to the federal Health Care Financing Administration by April 1, 1999.

(i) The department shall implement this section only to the extent that its implementation results in fiscal neutrality, as required under the terms of the waivers.

(Amended by Stats. 2011, Ch. 32, Sec. 65. Effective June 29, 2011.)



14132.98

(a) For a beneficiary diagnosed with cancer and accepted into a phase I, phase II, phase III, or phase IV clinical trial for cancer, the Medi-Cal program shall provide coverage for all routine patient care costs related to the clinical trial if the beneficiary?s treating physician, who is providing covered health care services to the beneficiary under the Medi-Cal program, recommends participation in the clinical trial after determining that participation in the clinical trial has a meaningful potential to benefit the beneficiary. For purposes of this section, a clinical trial?s endpoints shall not be defined exclusively to test toxicity, but shall have a therapeutic intent.

(b) (1) ?Routine patient care costs? means the costs associated with the provision of health care services, including drugs, items, devices, and services that would otherwise be covered under the Medi-Cal program if those drugs, items, devices, and services were not provided in connection with an approved clinical trial program, including:

(A) Health care services typically provided absent a clinical trial.

(B) Health care services required solely for the provision of the investigational drug, item, device, or service.

(C) Health care services required for the clinically appropriate monitoring of the investigational item or service.

(D) Health care services provided for the prevention of complications arising from the provision of the investigational drug, item, device, or service.

(E) Health care services needed for the reasonable and necessary care arising from the provision of the investigational drug, item, device, or service, including the diagnosis or treatment of the complications.

(2) For purposes of this section, ?routine patient care costs? does not include the costs associated with the provision of any of the following:

(A) Drugs or devices that have not been approved by the federal Food and Drug Administration and that are associated with the clinical trial.

(B) Services other than health care services, such as travel, housing, companion expenses, and other nonclinical expenses, that a beneficiary may require as a result of the treatment being provided for purposes of the clinical trial, except as required under the Medicaid Program (42 U.S.C. Sec. 1396a et seq.).

(C) Any item or service that is provided solely to satisfy data collection and analysis needs and that is not used in the clinical management of the patient.

(D) Health care services that, except for the fact that they are being provided in a clinical trial, are otherwise specifically excluded from coverage by the Medi-Cal program.

(E) Health care services customarily provided by the research sponsors free of charge for any beneficiary in the trial.

(c) The treatment shall be provided in a clinical trial that either:

(1) Involves a drug that is exempt under federal regulations from a new drug application.

(2) Is approved by one of the following:

(A) One of the National Institutes of Health.

(B) The federal Food and Drug Administration, in the form of an investigational new drug application.

(C) The United States Department of Defense.

(D) The United States Veterans? Administration.

(d) Nothing in this section shall be construed to prohibit the Medi-Cal program from restricting coverage for clinical trials to participating hospitals and physicians in California unless the protocol for the clinical trial is not provided for at a California hospital or by a California physician.

(e) The provision of services when required by this section shall not, in itself, give rise to liability on the part of the Medi-Cal program.

(Added by Stats. 2001, Ch. 172, Sec. 4. Effective January 1, 2002.)



14132.99

For services provided pursuant to Chapter 7 (commencing with Section 14000) of Part 3 of Division 9, Section 14499.5, or Chapter 1 (commencing with Section 101525) to Chapter 4 (commencing with Section 101825), inclusive, of Part 4 of Division 101 of the Health and Safety Code, the cost for services defined in Section 1370.6 of the Health and Safety Code, and Sections 14087.11 and 14132.98 shall be provided by state only funds if federal financial participation is not available.

(Amended by Stats. 2002, Ch. 664, Sec. 237. Effective January 1, 2003. See same-numbered section added by Stats. 2005, Ch. 551.)



14132.99

(a) For the purposes of this section, ?facility residents? means individuals who are currently residing in a nursing facility and whose care is paid for by Medi-Cal either with or without a share of cost. The term ?facility residents? also includes individuals who are hospitalized and who are or will be waiting for transfer to a nursing facility.

(b) An additional 500 slots beyond those currently authorized for the home- and community-based Level A/B nursing facility waiver shall be added and 250 of these slots shall be reserved for residents residing in facilities and transitioning out of facilities.

(c) For those patients who are in acute care hospitals and who are pending placement in a nursing facility, the department shall expedite the processing of waiver applications in order to divert hospital discharges from nursing facilities into the community.

(d) The nursing facility Level A/B waivers shall be amended to add the following services:

(1) One-time community transition services as defined and allowed by the federal Centers for Medicare and Medicaid Services, including, but not limited to, security deposits that are required to obtain a lease on an apartment or home, essential furnishings, and moving expenses required to occupy and use a community domicile, set-up fees, or deposits for utility or service access, including, but not limited to, telephone, electricity, and heating, and health and safety assurances, including, but not limited to, pest eradication, allergen control, or one-time cleaning prior to occupancy. These costs shall not exceed five thousand dollars ($5,000).

(2) Habilitation services, as defined in Section 1915(c)(5) of the federal Social Security Act (42 U.S.C. Sec. 1396n(c)(5)), and in attachment 3-d to the July 25, 2003, State Medicaid Directors Letter re Olmstead Update No. 3, to mean services designed to assist individuals in acquiring, retaining, and improving the self-help, socialization, and adaptive skills necessary to reside successfully in home- and community-based settings.

(e) When requesting the renewal of the waiver, the department shall consider expanding the number of waiver slots. Prior to submission of the waiver renewal request, the department shall notify the appropriate fiscal and policy committees of the Legislature of the number of waiver slots included in the waiver renewal request along with supportive data for those slots.

(f) The department shall implement this section only to the extent it can demonstrate fiscal neutrality within the overall department budget, and federal fiscal neutrality as required under the terms of the federal waiver, and only if the department has obtained the necessary approvals and receives federal financial participation from the federal Centers for Medicare and Medicaid Services. Contingent upon federal approval of the waiver expansion, implementation shall commence within six months of the department receiving authorization for the necessary resources to provide the services to additional waiver participants.

(Added by Stats. 2005, Ch. 551, Sec. 3. Effective January 1, 2006. See same-numbered section, as amended by Stats. 2002, Ch. 664.)



14132.992

(a) (1) By March 15, 2011, the department shall submit to the federal Centers for Medicare and Medicaid Services a home- and community-based services waiver application pursuant to Section 1396n(c) of Title 42 of the United States Code, or an amendment of the state plan for home- and community-based services pursuant to Section 1396n(i) of Title 42 of the United States Code, to serve at least 100 adults with acquired traumatic brain injuries who otherwise would require care in a Medi-Cal funded nursing facility or an intermediate care facility for persons with developmental disabilities or, for the amendment of the state plan, who would meet the eligibility criteria in Section 1396n(i).

(2) As authorized by Section 1396n(c)(3) and 1396n(i)(3) of Title 42 of the United States Code, the waiver or amendment of the state plan shall waive the statewide application of this section as well as comparability of services so that waiver services may be provided by one or more service providers designated to provide services to persons with acquired traumatic brain injury pursuant to Chapter 5 (commencing with Section 4353) of Part 3 of Division 4.

(3) The waiver services to be provided to eligible Medi-Cal recipients shall include case management services, community reintegration and supported living services, vocational supportive services including prevocational services, neuropsychological assessments, and rehabilitative services provided by service providers currently serving persons with acquired traumatic brain injuries pursuant to Chapter 5 (commencing with Section 4353).

(4) The waiver services to be provided shall include as a habilitation service pursuant to Section 1396n(c)(5) of Title 42 of the United States Code ?extended supported employment services? to support and maintain an individual with an acquired traumatic brain injury in supported employment following that individual?s transition from support provided as a vocational rehabilitation service, including job coaching, by the State Department of Rehabilitation pursuant to paragraphs (1) and (5) of subdivision (a) of Section 19150.

(5) The waiver services to be provided shall include rehabilitative therapies, including, but not limited to, occupational therapy, physical therapy, speech therapy, and cognitive therapy, that are different in kind and scope from state plan services.

(6) The waiver shall require an aggregate cost-effectiveness formula be used.

(b) The development process of the home- and community-based services waiver application or state plan amendment shall include the solicitation of the opinions and help of the affected communities, including representatives of service providers currently serving persons with acquired traumatic brain injuries pursuant to Chapter 5 (commencing with Section 4353) of Part 3 of Division 4.

(c) The waiver or state plan amendment shall be implemented only if the following conditions are met:

(1) Federal financial participation is available for the services under the waiver or state plan amendment.

(2) Cost neutrality is achieved in accordance with the terms and conditions of the waiver or state plan amendment and the requirements of the federal Centers for Medicare and Medicaid Services.

(3) State funds are appropriated, otherwise made available, or both, for this waiver or state plan amendment, including funds for staff to develop, implement, administer, monitor, and oversee the waiver or state plan amendment.

(d) It is the intent of the Legislature that the home- and community-based services waiver or state plan amendment augment funds available to meet the needs of persons with acquired traumatic brain injuries served by the participating service providers in accordance with Chapter 5 (commencing with Section 4353) of Part 3 of Division 4.

(Amended by Stats. 2009, Ch. 439, Sec. 12. Effective January 1, 2010.)



14132aa

(a) Services provided by facilities licensed as congregate living health facilities to individuals diagnosed as having acquired immune deficiency syndrome (AIDS), are a covered benefit under this chapter, subject to utilization controls.

(b) Congregate living health facilities shall be reimbursed for services covered by this section at a rate set by the department and the provision of those services shall be subject to audit.

(c) This section shall be operative only to the extent that federal medicaid financial participation is made available pursuant to Subchapter XIX (commencing with Section 1396) of Title 42 of the United States Code.

(Added by Stats. 1989, Ch. 1221, Sec. 1.)



14133

Utilization controls that may be applied to the services set forth in Section 14132 which are subject to utilization controls shall be limited to:

(a) Prior authorization, which is approval by a department consultant, of a specified service in advance of the rendering of that service based upon a determination of medical necessity. Prior authorization includes authorization for multiple services which are requested and granted on the basis of an extended treatment plan where there is a need for continuity in the treatment of a chronic or extended condition.

(b) Postservice prepayment audit, which is review for medical necessity and program coverage after service was rendered but before payment is made. Payment may be withheld or reduced if the service rendered was not a covered benefit, deemed medically unnecessary or inappropriate. Nothing in this subdivision shall supersede the claims processing deadlines provided by Section 14104.3.

(c) Postservice postpayment audit, which is review for medical necessity and program coverage after service was rendered and the claim paid. The department may take appropriate steps to recover payments made if subsequent investigation uncovers evidence that the claim should not have been paid.

(d) Limitation on number of services, which means certain services may be restricted as to number within a specified time frame.

(e) Review of services pursuant to Professional Standards Review Organization agreements entered into in accordance with Section 14104.

(Amended by Stats. 1979, Ch. 373.)



14133.01

(a) Notwithstanding any other provision of law, the director or his or her designee may apply prior authorization by designing a sampling methodology that will result in a generally acceptable audit standard for approval of a treatment authorization request (TAR), or a class of TARs. The director or his or her designee shall determine the applicable sampling methodology based upon health care industry standards and discussions with applicable Medi-Cal providers or their representatives. This sampling methodology shall be implemented by no later than July 1, 2005, and an outline of it shall be provided to the fiscal and policy committees of both houses of the Legislature. It is the intent of the Legislature for the department to review the sampling methodology on an ongoing basis and update it as applicable on a periodic basis in order to keep abreast of health care industry trends and the need to manage an efficient and effective Medi-Cal program.

(b) The department shall pursue additional means to improve and streamline the treatment authorization request process including, where applicable, those identified by independent analyses such as the July 2003 report by the California Healthcare Foundation entitled Medi-Cal Treatment Authorizations and Claims Processing: Improving Efficiency and Access to Care, and those identified by Medi-Cal providers. It is the Legislature?s intent that any identified improvements be cost-beneficial to the state and to the Medi-Cal program as a whole.

(c) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific, this section by means of all-county letters, provider bulletins, or similar instructions. Thereafter, the department may adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2004, Ch. 228, Sec. 23. Effective August 16, 2004.)



14133.05

(a) Notwithstanding any other provision of law, a request for a treatment authorization received by the department shall be reviewed for medical necessity only.

(b) Any claim for a service that is authorized pursuant to a treatment authorization request that qualifies for approval under the requirements established by the department in regulations shall be reduced in accordance with Section 14115.

(c) If a provider does not agree with the decision on a treatment authorization request, the provider may appeal the decision pursuant to procedures set forth in regulations adopted by the department.

(d) Providers shall comply with the administrative remedies available to them prior to seeking a judicial remedy with respect to a decision of the department on a treatment authorization request.

(Added by Stats. 2000, Ch. 93, Sec. 95. Effective July 7, 2000.)



14133.07

(a) Prior authorization for podiatric services provided on an outpatient or inpatient basis shall not be required when all of the following conditions are met:

(1) The services are provided by a doctor of podiatric medicine acting within the scope of his or her practice.

(2) The services are related to trauma, infection management, pain control, wound management, diabetic foot care, or limb salvage.

(3) The services are medically necessary.

(4) An urgent or emergency need for services exists at the time the service is provided.

(5) The patient was referred to the doctor of podiatric medicine by a physician.

(6) Prior authorization is not required for a physician providing the same service.

(b) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section by means of all county letters, provider bulletins, or similar instructions.

(c) This section shall become operative October 1, 2006.

(Added by Stats. 2006, Ch. 74, Sec. 68. Effective July 12, 2006. Section operative October 1, 2006, by its own provisions.)



14133.1

(a) The director shall determine which of the utilization controls in Section 14133 shall be applied to any specific service or group of services which are subject to utilization controls. Each utilization control shall be reasonably related to the purpose for which it is imposed.

(b) Except as provided in Sections 14103.6 and 14133.15, neither prior authorization nor the limitation specified in subdivision (d) of Section 14133 shall be required for the first two services per month which are included among the services listed in subdivision (a) of Section 14132, or for the first two drug prescriptions purchased during any one month, provided that the prescription drugs are included in the Medi-Cal Drug Formulary and the prescription otherwise conforms to applicable formulary requirements.

(c) The director shall, after a determination of cost benefit, modify or eliminate the requirement of prior authorization as a control for treatment, supplies, or equipment which costs less than one hundred dollars ($100), except for prescribed drugs, provided that the requirement of prior authorization for treatment, supplies, or equipment may be reinstituted upon a finding by the department that the elimination of the requirement has resulted in unnecessary utilization, and upon notice to the Joint Legislative Budget Committee 30 days prior to the reinstitution of the requirement of prior authorization. Modification of the utilization controls may include establishing prior authorization review thresholds at levels other than one hundred dollars ($100) if indicated by the cost-benefit analysis.

(Amended by Stats. 1986, Ch. 775, Sec. 1.)



14133.10

(a) Where it is expected to be cost-effective, the director may, in conducting Medi-Cal acute care inpatient hospital utilization control, establish a program of aggressive case management of elective, nonemergency acute care hospital admissions for the purpose of reducing both the numbers and duration of acute care hospital stays by Medi-Cal beneficiaries.

(b) In conducting the case management program, the department may, conduct daily reviews to determine the need for additional days of inpatient care.

(c) In undertaking this case management program, the director may enter into contracts, on a bid or nonbid basis, for the purposes of obtaining the necessary expertise to train and educate utilization control staff in case management concepts, principles and techniques, identify and recommend cost-effective therapies, services and technology as alternatives to elective acute care hospitalization or to directly provide the case management and diversion services.

(d) In order to achieve maximum cost savings the Legislature hereby determines that an expedited contract process for contracts under this section is necessary. Therefore, contracts under this article may be on a nonbid basis, and shall be exempt from the provisions of Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code. Contracts shall have no force and effect unless approved by the Department of Finance.

(e) The department shall seek all federal waivers necessary to allow for federal financial participation under this section.

(Added by Stats. 1992, Ch. 722, Sec. 122. Effective September 15, 1992.)



14133.12

(a) The director shall apply utilization controls to continuous skilled nursing care services provided pursuant to the pilot program established under Section 14495.10, including, but not limited to, prior authorization and monitoring by the department. Prior authorization shall ensure that continuous skilled nursing care services are medically necessary, and that the provision of continuous skilled nursing care will avoid a transfer to, or placement at, a higher level of service. Monitoring shall be conducted by the department including, but not limited to, evaluation of quality of life, health, safety, and well-being of the beneficiary, and quality, efficiency, and cost effectiveness of the continuous skilled nursing care services. The department shall consult with the State Department of Developmental Services and regional centers to design monitoring efforts.

(b) Payment of the reimbursement rates established pursuant to Section 14110.55 shall be subject to all billing criteria of the Medi-Cal program and the utilization controls set forth in this section.

(c) This section shall become operative only if the federal waiver identified under Section 14495.10 is approved by the federal Health Care Financing Administration. The director shall maintain a record of the satisfaction of this condition.

(Added by Stats. 1999, Ch. 845, Sec. 2. Effective January 1, 2000. Conditionally operative by its own provisions.)



14133.14

The criteria that the department shall use to identify providers to be placed on prior authorization for noninvasive testing procedures shall include, but not be limited to, Medi-Cal trend analysis, provider profiling data, provider and beneficiary history data, or appropriateness of the services as related to diagnosis, volume of services, utilization patterns, and specialty of provider. The existing prior authorization appeals process shall be available to these providers for denial of services.

(Added by Stats. 1997, Ch. 294, Sec. 72. Effective August 18, 1997.)



14133.15

(a) The provision of services to beneficiaries eligible for medical assistance benefits may be subject to utilization controls, as provided for in Section 50793 of Title 22 of the California Administrative Code as the section existed on January 1, 1984, when the director finds that the utilization controls are necessary to carry out the provisions of this chapter.

(b) Where the director determines that a recipient has been abusing drugs or services, the recipient may, in order to prevent his or her abuse, be placed on utilization controls for a maximum period of two years, which may be extended for an additional period upon a determination by the director that the potential for abuse still exists after notice and hearing, as set forth in subdivisions (f) and (g).

(c) If the director determines that a recipient has violated utilization controls placed upon that recipient pursuant to subdivision (b), the director may provide that the recipient shall receive medical assistance benefits referred, ordered, or prescribed through only one primary care provider of services for a maximum period of two years, which may be extended for an additional period upon a determination by the director that the potential for abuse still exists after notice and hearing, as set forth in subdivisions (f) and (g). The director shall afford the beneficiary an opportunity to nominate a primary care provider for department consideration. Circumvention of beneficiary utilization controls includes, but is not limited to, the following acts:

(1) Altering restricted Medi-Cal identification cards.

(2) Obtaining temporary nonrestricted cards.

(3) Establishing an additional nonrestricted eligibility status.

(d) If a recipient is convicted of any misdemeanor or felony involving fraud or abuse either of medical assistance benefits or services, or in connection with any public assistance program, the director may restrict the recipient?s eligibility for medical assistance benefits for a maximum period of two years, which may be extended for an additional period upon a determination by the director that the potential for fraud or abuse still exists and upon giving notice to the recipient setting forth the facts upon which the determination is made. The record of conviction or a certified copy thereof, certified by the clerk of the court in which the conviction is had, shall be conclusive evidence of the fact that the conviction occurred. A plea or verdict of guilty, or a conviction following a plea of nolo contendere, is deemed to be a conviction within the meaning of this section. The restriction shall not take effect earlier than the date of the director?s order. Restriction following a conviction is not subject to the proceedings required in subdivision (g).

(e) Where the director determines that a recipient deliberately abuses or misuses program benefits, the director may provide that the recipient shall receive medical assistance benefits referred, ordered, or prescribed through only one primary care provider of services for a maximum period of two years, which may be extended for an additional period upon a determination by the director that a potential for abuse still exists after notice and hearing as set forth in subdivisions (f) and (g). Deliberate abuse or misuse of program benefits includes, but is not limited to, the following:

(1) Forging prescriptions.

(2) Sale or lending of Medi-Cal identification cards.

(3) Collusion with providers for services or supplies.

(f) A recipient who commits a violation of subdivision (b), (c), or (e) shall be notified of the impending restriction, the reasons for the restriction and be provided an opportunity for a fair hearing.

(g) A recipient who commits a violation of subdivision (b), (c), or (e) is subject to restriction of fee for service Medi-Cal assistance benefits. The proceedings for restriction shall be conducted in accordance with Chapter 7 (commencing with Section 10950) of Part 2, or any rule or regulation promulgated by the director pursuant to this section.

(h) The imposition of restrictions, pursuant to this section, with respect to the eligibility of any individual shall not affect the eligibility of any other person for medical assistance benefits under this program, regardless of the relationship between that individual and the other person.

(i) This section shall not apply in any instance where a bona fide emergency exists which requires immediate treatment.

(Added by Stats. 1985, Ch. 425, Sec. 4.)



14133.16

(a) Notwithstanding subdivision (l) of Section 14132, hearing aids are covered when supplied by a hearing aid dispenser on prescription of an otolaryngologist, or the attending physician where there is no otolaryngologist available in the community, plus an audiological evaluation, which shall be performed by or under the supervision of the attending physician or by a licensed audiologist.

(b) Prior to prescribing a hearing aid, a physician or otolaryngologist shall perform a complete ear, nose, and throat examination.

(c) Prior to coverage, a hearing aid assessment shall be performed by the dispensing practitioner, either a physician, a licensed audiologist, or a licensed hearing aid dispenser acting within the scope of practice as described in Section 3306 of the Business and Professions Code.

(d) Coverage shall be based on the results of the examination, evaluation, and assessment required by this section.

(e) One hearing aid assessment within a 12-month period is a covered benefit. In the event the beneficiary receives more than one hearing aid assessment within a 12-month period, Medi-Cal shall reimburse the first valid claim received by the program for only one hearing aid assessment unless additional assessments are deemed to be medically necessary.

(Added by Stats. 2002, Ch. 704, Sec. 1. Effective January 1, 2003.)



14133.2

(a) The director shall include in the Medi-Cal list of contract drugs any drug approved for the treatment of cancer by the federal Food and Drug Administration, so long as the manufacturer has executed a contract with the Health Care Financing Administration which provides for rebates in accordance with Section 1396r-8 of Title 42 of the United States Code. These drugs shall be exempt from the contract requirements of Section 14105.33.

(b) In addition to any drug added to the list of contract drugs pursuant to subdivision (a), any drug that meets either of the following criteria and for which the manufacturer has executed a contract with the Health Care Financing Administration that provides for rebates in accordance with Section 1396r-8 of Title 42 of the United States Code, shall be a Medi-Cal benefit, subject to utilization controls, unless the contract requirements of Section 14105.33 have been complied with:

(1) Any drug approved by the federal Food and Drug Administration for treatment of opportunistic infections associated with cancer.

(2) Any drug or biologic used in an anticancer chemotherapeutic regimen for a medically accepted indication, which has either been approved by the federal Food and Drug Administration, or recognized for that use in a compendia listed in Section 1927 of the federal Social Security Act (42 U.S.C. Sec. 1396r-8).

(Amended by Stats. 2009, Ch. 479, Sec. 6. Effective January 1, 2010.)



14133.22

(a) Prescribed drugs shall be limited to no more than six per month, unless prior authorization is obtained.

(b) The limit in subdivision (a) shall not apply to patients receiving care in a nursing facility.

(c) The limit in subdivision (a) shall not apply to drugs for family planning.

(d) The department may issue Medi-Cal cards that contain labels for prescribed drugs to implement this section.

(e) In carrying out this section, the department may contract either directly, or through the fiscal intermediary, for pharmacy consultant staff necessary to accomplish the treatment authorization request reviews.

(Amended by Stats. 1996, Ch. 197, Sec. 46. Effective July 22, 1996.)



14133.225

Notwithstanding any other law, the department shall not provide or pay for any prescription drug or other therapy to treat erectile dysfunction for any person who is required to register pursuant to Section 290 of the Penal Code, except to the extent required under federal law. The department may require from the Department of Justice the information necessary to implement this section.

(Added by Stats. 2005, Ch. 469, Sec. 3. Effective October 4, 2005.)



14133.23

(a) To the extent that federal financial participation is not available, the provision of drug benefits under this chapter to full-benefit dual eligible beneficiaries who are eligible for drug benefits under Part D of Title XVIII of the Social Security Act (42 U.S.C. Sec. 1395w-101 et seq.) or under a Medicare Advantage-Prescription Drug plan (MA-PD plan) under Part C of Title XVIII of the Social Security Act (42 U.S.C. Sec. 1395w-21 et seq.), is eliminated, except as otherwise provided under this section.

(b) (1) Notwithstanding any other provision of law, only drug benefits for which federal financial participation is available shall be provided under this chapter to a full-benefit dual eligible beneficiary, except as otherwise provided under subdivision (c).

(2) As a benefit under this chapter, the department, subject to the approval of the Department of Finance and only to the extent that federal financial participation is available, may elect to provide a drug or drugs in a class of drugs not covered under Part D of Title XVIII of the Social Security Act (42 U.S.C. Sec. 1395w-101 et seq.) or under a MA-PD plan under Part C of Title XVIII of the Social Security Act (42 U.S.C. Sec. 1395w-21 et seq.) to full-benefit dual eligible beneficiaries.

(3) As a benefit under this chapter, and only to the extent that federal financial participation is available, the department shall provide a drug or drugs to full-benefit dual eligible beneficiaries who are otherwise eligible to receive the drug or drugs due to their entitlement under Title 42 United States Code, Chapter 7, Title XVIII, Part A or their enrollment under Title 42 United States Code, Chapter 7, Title XVIII, Part B.

(4) Except as provided under paragraph (3) and subdivision (c), nothing in this section shall be interpreted to require the department to provide any drug or drugs not covered under Part D of Title XVIII of the Social Security Act (42 U.S.C. Sec. 1395w-101 et seq.) or under a MA-PD plan under Part C of Title XVIII of the Social Security Act (42 U.S.C. Sec. 1395w-21 et seq.) if federal financial participation is not available.

(c) (1) The department shall review the drug formularies of prescription drug plans under Part D of Title XVIII of the Social Security Act (42 U.S.C. Sec. 1395w-101 et seq.) or MA-PD plans under Part C of Title XVIII of the Social Security Act (42 U.S.C. Sec. 1395w-21 et seq.) available to full-benefit dual eligible beneficiaries.

(2) The department shall develop a process that would allow the department to provide to a full-benefit dual eligible beneficiary, on an emergency basis only, coverage for a drug or drugs not included on the full-benefit dual eligible beneficiary?s prescription drug plan?s formulary or by prior authorization under Part D of Title XVIII of the Social Security Act (42 U.S.C. Sec. 1395w-101 et seq.) or MA-PD plans under Part C of Title XVIII of the Social Security Act (42 U.S.C. Sec. 1395w-21 et seq.) for which federal financial participation is not available.

(3) Only to the extent that the Legislature made a specific appropriation to fund the provision of emergency drug benefits for which federal financial participation is not available to full-benefit dual eligible beneficiaries, the department shall provide, through the process described in paragraph (2), these emergency drug benefits to a full-benefit dual eligible beneficiary only when all of the following conditions are met:

(A) The drug is not available to the full-benefit dual eligible beneficiary under his or her plan?s drug formulary or by prior authorization.

(B) The pharmacist provides or dispenses the drug as an emergency service.

(C) The quantity of the drug provided or dispensed in no greater than a 60-day supply.

(D) The pharmacist has not previously provided or dispensed nor has knowledge that another pharmacist has provided or dispensed the same drug for that full-benefit dual eligible beneficiary on or after January 1, 2006.

(E) The date of service is from January 1, 2006, through December 31, 2006, inclusive.

(4) The department may impose a pre- or post-service prepayment or postpayment review or audit, to review the medical necessity of emergency services provided to full-benefit dual eligible beneficiaries.

(d) The department shall seek approval of any amendments to the state plan necessary to implement this section as required by Title XIX of the Social Security Act (42 U.S.C. Sec. 1396 et seq.).

(e) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret or make specific this section by means of all county letters, provider bulletins, or similar instructions. Thereafter, the department may adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(f) (1) Notwithstanding any other provision of this section, and only to the extent that funds are appropriated for this purpose, the department shall provide on a time-limited basis, as described in paragraphs (7) and (8), drug benefits to a full-benefit dual eligible beneficiary who is not able to obtain drug benefits from his or her Medicare Drug Plan only when one or more of the following conditions are met:

(A) The pharmacy has submitted a claim for the provision of drug benefits to the full-benefit dual eligible beneficiary?s Medicare Drug Plan and the claim has been denied payment for reasons other than processing errors or omissions made by the pharmacy, lack of medical necessity, or health or safety reasons.

(B) The pharmacy is unable to submit a claim for the provision of drug benefits solely due to the unavailability of complete or accurate Medicare Drug Plan enrollment information from the full-benefit dual eligible beneficiary?s Medicare Drug Plan, the federal Centers for Medicare and Medicaid Services, or entities under contract with the Centers for Medicare and Medicaid Services to provide enrollment information.

(C) The Medicare Drug Plan provides information that the full-benefit dual eligible beneficiary?s deductible or copayment amount is higher than the copayment amounts that are established by Medicare for full-benefit dual eligible beneficiaries.

(2) The director may impose a pre- or post-service prepayment or postpayment review or audit to determine whether a pharmacy has accurately and in good faith established the existence of any condition certified by the pharmacy pursuant to subparagraph (A), (B), or (C) of paragraph (1) in support of a submitted claim to the department.

(3) If the claim submitted by the pharmacy to the Medicare Drug Plan meets the circumstances described in subparagraph (C) of paragraph (1), the department shall pay the Medi-Cal rate less the Medicare Drug Plan reimbursement amount and the Medicare copayment amount.

(4) To obtain reimbursement from the department, a pharmacy must be an enrolled provider in the Medi-Cal program and certify on its claims under penalty of perjury that one of the conditions specified in paragraph (1) exists.

(5) The department shall seek reimbursement from the federal government of all funds spent to comply with the provisions of this subdivision.

(6) To the extent that the department reimburses a pharmacy for claims authorized under this subdivision, the director shall have the right to recover or recoup the full cost expended by the state for that reimbursement from the full-benefit dual eligible beneficiary?s Medicare Drug Plan.

(7) Reimbursement for claims authorized under this subdivision shall be limited to those drug benefits provided to a full-benefit dual eligible beneficiary from January 12, 2006, to February 15, 2006, inclusive.

(8) After February 15, 2006, the Governor may, upon notice to the Joint Legislative Budget Committee, extend coverage for drug benefits to a full-benefit dual eligible beneficiary for coverage periods of up to 30 days each. In no event shall the reimbursement authorized by this paragraph extend beyond May 16, 2006.

(9) Any drug benefits made available to full-benefit dual eligible beneficiaries under the authority of this subdivision shall be limited to the funds appropriated by the Legislature to the department for this purpose. These drug benefits shall not be deemed to be an entitlement.

(g) (1) Notwithstanding any other provision of this section, and only to the extent that funds are appropriated for this purpose, beginning May 17, 2006, and ending January 31, 2007, the department shall provide emergency drug benefits to a full-benefit dual eligible beneficiary who is unable to obtain drug benefits from his or her Medicare Drug Plan only when one or more of the following conditions are met:

(A) The pharmacy has submitted a claim for the provision of drug benefits to the full-benefit dual eligible beneficiary?s Medicare Drug Plan and the claim has been denied payment due to error by the Medicare Program and the pharmacy has made a good faith effort to resolve the error with the Medicare Drug Plan and the Medicare Program.

(B) The pharmacy is unable to submit a claim for the provision of drug benefits solely due to incomplete or inaccurate Medicare Drug Plan enrollment information from the full-benefit dual eligible beneficiary?s Medicare Drug Plan, the federal Centers for Medicare and Medicaid Services, or entities under contract with the Centers for Medicare and Medicaid Services to provide enrollment information, and the pharmacy has attempted to resolve these problems with the Medicare facilitated enrollment contractor and the Medicare Drug Plan, where appropriate.

(C) The Medicare Drug Plan provides information that the full-benefit dual eligible beneficiary?s deductible or copayment amount is higher than the copayment amounts that are established by Medicare for full-benefit dual eligible beneficiaries.

(D) Request for prior authorization or exception to the full-benefit dual eligible beneficiary?s Medicare Drug Plan is required and was sought by the pharmacist, but the pharmacy does not receive a response within 24 hours for an emergency drug or within 72 hours for a nonemergency drug. When submitting a request for prior authorization to the department, a pharmacy shall show proof of the submission of the request that was made to either the Medicare Drug Plan or the beneficiary?s prescribing physician.

(2) In providing these benefits, the department shall implement prepayment utilization controls, including prior authorization, and may implement postpayment reviews or audits to determine whether a pharmacy has accurately and in good faith established the existence of any condition certified by the pharmacy pursuant to subparagraph (A), (B), (C), or (D) of paragraph (1) in support of a submitted claim to the department.

(3) If the claim submitted by the pharmacy to the Medicare Drug Plan meets the circumstances described in subparagraph (C) of paragraph (1), the department shall pay only the difference between the copayment amount established by Medicare for full-benefit dual eligible beneficiaries and the actual copayment amount charged.

(4) To obtain reimbursement from the department, a pharmacy must be an enrolled provider in the Medi-Cal program and certify on its claims under penalty of perjury that one of the conditions specified in paragraph (1) exists.

(5) To the extent that the department reimburses a pharmacy for claims authorized under this subdivision, the director shall have the right to recover or recoup the full cost expended by the state for that reimbursement from the full-benefit dual eligible beneficiary?s Medicare Drug Plan.

(6) Any drug benefits made available to full-benefit dual eligible beneficiaries under the authority of this subdivision shall not be deemed to be an entitlement. Beginning September 1, 2006, the department shall not cover drug benefits when prior authorization or exception to the full-benefit dual eligible beneficiary?s Medicare Drug Plan is required, unless that authorization was sought by the physician and the Medicare Drug Plan does not provide a response within 24 hours for an emergency drug or within 72 hours for a nonemergency drug.

(h) (1) For the purposes of this section, a ?full-benefit dual eligible beneficiary? means an individual who meets both of the following criteria:

(A) The beneficiary is eligible or would be eligible for coverage for the month for covered Part D drugs under a prescription drug plan under Part D of Title XVIII of the Social Security Act (42 U.S.C. Sec. 1395w-101 et seq.) or under a MA-PD plan under Part C of Title XVIII of the Social Security Act (42 U.S.C. Sec. 1395w-21 et seq.).

(B) Notwithstanding any other provision of this section, the beneficiary is determined eligible for full-scope services, including drug benefits, for which federal financial participation is available.

(2) For the purposes of this section, ?Medicare Drug Plan? means a prescription drug plan under Part D of Title XVIII of the Social Security Act (42 U.S.C. Sec. 1395w-101 et seq.) or under a MA-PD plan under Part C of Title XVIII of the Social Security Act (42 U.S.C. Sec. 1395w-21 et seq.).

(i) Subdivisions (a) and (b) and paragraph (3) of subdivision (c) shall become operative on January 1, 2006.

(Amended by Stats. 2006, Ch. 24, Sec. 1. Effective May 15, 2006.)



14133.25

(a) The director shall identify those surgical and medical procedures capable of outpatient performance and establish conditions for assuring performance in an outpatient rather than inpatient setting when medically appropriate.

(b) The director shall identify and apply appropriate utilization controls to review outpatient and office medical and surgical procedures for medical necessity and program coverage. The director may under this section identify and require prior authorization for any specified outpatient or office medical or surgical procedure performed during a month without regard to the provisions of Section 14133.1, provided that, with respect to outpatient or office medical procedures, those medical procedures which remain not subject to prior authorization are sufficient in number and scope as to achieve the general purpose of Section 14133. 1.

(c) The director may establish a schedule of differential reimbursement rates to the operating surgeon for surgery procedures. Those surgery procedures which can safely be performed on an outpatient basis may be reimbursed at a higher level when performed in an outpatient setting than the same procedures performed on an inpatient basis.

(d) Provisions of this section shall not be applied to mental health services as defined under Division 5 (commencing with Section 5000) or Section 14021, or any other mental health services funded by the Medi-Cal program.

(Amended by Stats. 1982, Ch. 1594, Sec. 60. Effective September 30, 1982.)



14133.3

(a) The director shall require fully documented medical justification from providers that the requested services are medically necessary to prevent significant illness, to alleviate severe pain, to protect life, or to prevent significant disability, on all requests for prior authorization.

(b) For services not subject to prior authorization controls, offered by noncontract hospitals in closed health facility planning areas to beneficiaries who were experiencing life-threatening or emergency situations, but could not be stabilized sufficiently in order to facilitate being transported to contracting hospitals, the director shall additionally determine utilization controls that shall be applied to ensure that the health care services provided and the conditions treated, are medically necessary to prevent significant illness, alleviate severe pain, to protect life, or prevent significant disability. These utilization controls shall take into account those diseases, illnesses, or injuries that require preventive health services or treatment to prevent serious deterioration of health.

(c) Nothing in this section shall preclude payment for family planning services or early and periodic screening, diagnosis, and treatment services mandated by federal law.

(d) For the purposes of this section, a ?noncontract hospital? means a hospital that has not contracted with the department for the provision of inpatient services pursuant to Article 2.6 (commencing with Section 14081).

(e) This section shall not be applied to mental health services as defined under Division 5 (commencing with Section 5000) or Section 14021, or any other mental health services funded by the Medi-Cal program.

(Amended by Stats. 2004, Ch. 183, Sec. 387. Effective January 1, 2005.)



14133.37

For drugs covered under this chapter requiring prior authorization, the department shall ensure the timely and efficient processing of authorization requests by doing all of the following:

(a) Providing a response by telephone or other means of telecommunication within 24 hours of the receipt of an authorization request.

(b) To the extent permitted by federal law, providing for the dispensing of at least a 72-hour supply of a covered drug in an emergency situation, as defined by federal regulation.

(Added by Stats. 1991, Ch. 563, Sec. 2.)



14133.4

Notwithstanding any other provision of law, utilization controls adopted by the State Department of Health Services shall not include prior authorization for portable X-ray services provided in nursing facilities and all categories of intermediate care facilities for the developmentally disabled, as defined in Section 1250 of the Health and Safety Code.

(Amended by Stats. 1990, Ch. 1329, Sec. 30. Effective September 26, 1990.)



14133.45

(a) Utilization controls adopted by the department shall not include prior authorization for renal dialysis treatment provided to eligible recipients for the treatment of end stage renal disease.

(b) For purposes of this section, ?end stage renal disease? is the same as defined in subdivision (d) of Section 1794.02 of the Health and Safety Code.

(c) Notwithstanding the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of the Government Code, the department may implement this section by provider manual or similar notice without further regulatory action.

(Added by Stats. 2003, Ch. 321, Sec. 1. Effective January 1, 2004.)



14133.5

There shall be established a two-year pilot program, whereby in Alameda County, utilization controls shall not be required when, pursuant to Title XVIII of the federal Social Security Act, a county hospital based utilization review committee has been established to determine the level of authorization for payment and a utilization plan has been filed with the department and approved by it. The department shall adopt rules and regulations to implement this section, within 60 days of the effective date of this act, including requirements that a hospital?s utilization review committee shall demonstrate that it is more cost-effective than the Medi-Cal utilization control function.

No later than 18 months following the commencement of the pilot program, the department shall submit a report to the Legislature on the program.

(Amended by Stats. 2001, Ch. 745, Sec. 254. Effective October 12, 2001.)



14133.51

Notwithstanding Section 14133.5, the Alameda County pilot program, as established in Section 14133.5, shall be a permanent program.

(Amended by Stats. 1985, Ch. 1080, Sec. 4.)



14133.6

In acting upon prior authorization requests for nonemergency medical transportation services, the department shall consider all relevant information in its possession regarding the beneficiary for whom services are requested. The department shall act upon such requests in a timely and expeditious manner. The department shall not form separate units within its field offices to receive and act upon prior authorization requests for nonemergency medical transportation. The provisions of this section shall be applicable only in counties having a population in excess of 6,000,000.

(Added by Stats. 1981, Ch. 1081, Sec. 1.)



14133.65

Prior authorization for the use of nonemergency medical transportation services by patients to and from dialysis treatment shall be approved for a period of up to one year when the patient has received the transportation services for the immediately preceding 12 months, the request for renewed prior authorization is supported by a physician?s certification that the patient?s condition is unlikely to improve during the period covered by the request, and the department has determined that there is medical necessity for the service. Whenever there is a change or improvement in the patient?s condition, the physician shall submit a new certification to the department.

(Added by Stats. 1985, Ch. 863, Sec. 1.)



14133.7

The department shall not require emergency certification statements for hospital inpatient claims which have been reviewed and approved by the department for appropriateness of emergency admission or length of stay.

(Added by Stats. 1981, Ch. 1164, Sec. 5.)



14133.8

(a) A bone marrow transplant for the treatment of cancer for beneficiaries who are eligible for full-scope benefits under this chapter, shall be reimbursable under this chapter, when all of the following conditions are met:

(1) The bone marrow transplant is recommended by the recipient?s physician.

(2) The bone marrow transplant is performed in a hospital that is approved for participation in the Medi-Cal program.

(3) The bone marrow transplant is a reasonable course of treatment and is approved by the hospital medical policy committee when there is an existing committee or a committee can be established.

(4) The bone marrow transplant has been deemed appropriate for the recipient by the program?s medical consultant. The medical consultant shall not disapprove the bone marrow transplant solely on the basis that it is classified as experimental or investigational.

(b) The program shall provide reimbursement for both donor and recipient surgery.

(c) The department may establish inpatient rates of reimbursement not in accordance with the state plan for those hospitals not under contract with the state pursuant to Article 2.6 (commencing with Section 14081), provided that the state plan is subsequently amended to reflect the method of reimbursement.

(d) This section shall not be construed as prohibiting reimbursement for any bone marrow transplants otherwise provided for under this chapter.

(e) Any bone marrow transplant authorized by the department pursuant to this section shall be subject to utilization controls.

(f) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section by means of all-county letters, provider bulletins, or other instructions, without taking any further regulatory action.

(Amended by Stats. 2007, Ch. 300, Sec. 6. Effective January 1, 2008.)



14133.85

(a) (1) Except as otherwise provided in this subdivision, prior authorization shall not be required for hospice services.

(2) Paragraph (1) shall not apply to any admission which violates federal law.

(b) Prior authorization shall be required for inpatient hospice services.

(Added by Stats. 1992, Ch. 34, Sec. 2. Effective April 20, 1992.)



14133.9

The implementation of prior authorization permitted by subdivision (a) of Section 14133 shall be subject to all of the following provisions:

(a) The department shall secure a toll free phone number for the use of providers of Medi-Cal services listed in Section 14132. For providers, the department shall provide access to an individual knowledgeable in the program to provide Medi-Cal providers with information regarding available services. Access shall include a toll-free phone number that provides reasonable access to that person. The number shall be operated 24 hours a day, seven days a week.

(b) For major categories of treatment subject to prior authorization, the department shall publicize and continue to develop its list of objective medical criteria that indicate when authorization should be granted. Any request meeting these criteria, as determined by the department, shall be approved, or deferred as authorized in subdivision (e) by specific medical information.

(c) The objective medical criteria required by subdivision (d) shall be adopted and published in accordance with the Administrative Procedure Act, and shall be made available at appropriate cost.

(d) When a proposed treatment meets objective medical criteria, and is not contraindicated, authorization for the treatment shall be provided within an average of five working days. When a treatment authorization request is not subject to objective medical criteria, a decision on medical necessity shall be made by a professional medical employee or contractor of the department within an average of five working days.

(e) Notwithstanding the provisions of subdivisions (c) and (d), the department shall adopt, by emergency regulations as provided by this subdivision, a list of elective services that the director determines may be nonurgent. In determining these services, the department shall be guided by commonly accepted medical practice parameters. Authorization for these services may be deferred for a period of up to 90 days. In making determinations regarding these referrals, the department may use criteria separate from, or in addition to, those specified in subdivision (c). These deferrals shall be determined through the treatment authorization request process. When a proposed service is on the list of elective services that the director determines may be considered nonurgent, authorization for the service shall be granted or deferred within an average of 10 working days. The State Department of Health Services may adopt emergency regulations to implement this subdivision in accordance with the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The initial adoption of emergency regulations and one readoption of the initial regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety or general welfare. Initial emergency regulations and the first readoption of those regulations shall be exempt from review by the Office of Administrative Law. The emergency regulations authorized by this subdivision shall be submitted to the Office of Administrative Law for filing with the Secretary of State and publication in the California Code of Regulations and shall remain in effect for no more than 120 days.

(f) Final decisions of the department on denial of requests for prior authorization for inpatient acute hospital care shall be reviewable upon request of a provider by a Professional Standards Review Organization established pursuant to Public Law 92-603, or a successor organization if either of the following applies:

(1) The original decision on the request was not performed by a Professional Standards Review Organization, or its successor organization.

(2) The original decision on the request was performed by a Professional Standards Review Organization, or its successor organization, and the original decision was reversed by the department. The department shall contract with one or more of these organizations to, among other things, perform the review function required by this subdivision. The review performed by the contracting organization shall result in a finding that the department?s decision is either appropriate or unjustified, in accordance with existing law, regulation, and medical criteria. The cost of each review shall be borne by the party that does not prevail.

The decision of this body shall be reviewable by civil action.

(g) This section, and any amendments made to Section 14103.6 by Assembly Bill 2254 of the 1985?86 Regular Legislative Session, shall not apply to treatment or services provided under contracts awarded by the department under which the contractor agrees to assume the risk of utilization or costs of services.

(Amended by Stats. 2012, Ch. 728, Sec. 206. Effective January 1, 2013.)



14134

(a) Except for any prescription, refill, visit, service, device, or item for which the program?s payment is ten dollars ($10) or less, in which case no copayment shall be required, a recipient of services under this chapter shall be required to make copayments not to exceed the maximum permitted under federal regulations or federal waivers as follows:

(1) Copayment of five dollars ($5) shall be made for nonemergency services received in an emergency department or emergency room when the services do not result in the treatment of an emergency medical condition or inpatient admittance. For the purposes of this section, ?nonemergency services? means services not required to, as appropriate, medically screen, examine, evaluate, or stabilize an emergency medical condition that manifests itself by acute symptoms of sufficient severity, including severe pain, such that the absence of immediate medical attention could reasonably be expected to result in any of the following:

(A) Placing the individual?s health, or, with respect to a pregnant woman, the health of the woman or her unborn child, in serious jeopardy.

(B) Serious impairment to bodily functions.

(C) Serious dysfunction of any bodily organ or part.

(2) Copayment of one dollar ($1) shall be made for each drug prescription or refill.

(3) Copayment of one dollar ($1) shall be made for each visit for services under subdivisions (a) and (h) of Section 14132.

(4) The copayment amounts set forth in paragraphs (1), (2), and (3) may be collected and retained or waived by the provider.

(5) The department shall not reduce the reimbursement otherwise due to providers as a result of the copayment. The copayment amounts shall be in addition to any reimbursement otherwise due the provider for services rendered under this program.

(6) This section does not apply to emergency services, family planning services, or to any services received by:

(A) Any child in AFDC-Foster Care, as defined in Section 11400.

(B) Any person who is an inpatient in a health facility, as defined in Section 1250 of the Health and Safety Code.

(C) Any person 18 years of age or under.

(D) Any woman receiving perinatal care.

(7) Paragraph (2) does not apply to any person 65 years of age or over.

(8) A provider of service shall not deny care or services to an individual solely because of that person?s inability to copay under this section. An individual shall, however, remain liable to the provider for any copayment amount owed.

(9) This section shall not apply to any preventive services that are assigned a grade of A or B by the United States Preventive Services Task Force provided by a physician or other licensed practitioner of the healing arts, or any approved adult vaccines and their administration recommended by the Advisory Committee on Immunization Practices. Pursuant to Section 1905(b) of the federal Social Security Act (42 U.S.C. Sec. 1396d(b)), these services shall be provided without any cost sharing by the beneficiary in order for the state to receive an increased federal medical assistance percentage for these services.

(10) The department shall seek any federal waivers necessary to implement this section. The provisions for which appropriate federal waivers cannot be obtained shall not be implemented, but provisions for which waivers are either obtained or found to be unnecessary shall be unaffected by the inability to obtain federal waivers for the other provisions.

(11) The director shall adopt any regulations necessary to implement this section as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The adoption of the regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. The director shall transmit these emergency regulations directly to the Secretary of State for filing and the regulations shall become effective immediately upon filing. Upon completion of the formal regulation adoption process and prior to the expiration of the 120 day duration period of emergency regulations, the director shall transmit directly to the Secretary of State for filing the adopted regulations, the rulemaking file, and the certification of compliance as required by subdivision (e) of Section 11346.1 of the Government Code.

(b) This section, or subdivisions thereof, if applicable, shall become inoperative on the implementation date for copayments stated in the declaration executed by the director pursuant to Section 14134 as added by Section 101.5 of Chapter 3 of the Statutes of 2011.

(Amended (as amended by Stats. 2012, Ch. 23, Sec. 84) by Stats. 2013, Ch. 23, Sec. 65. Effective June 27, 2013. Inoperative, as provided in subd. (b), on implementation date of Section 14134 as added by Stats. 2011, Ch. 3, Sec. 101.5, and later amended. See version subject to later implementation, as amended by Stats. 2013, Ch. 23, Sec. 66.)



14134

(a) The Legislature finds and declares all of the following:

(1) Costs within the Medi-Cal program continue to grow due to the rising cost of providing health care throughout the state and also due to increases in enrollment, which are more pronounced during difficult economic times.

(2) In order to minimize the need for drastically cutting enrollment standards or benefits or imposing further reductions on Medi-Cal providers during times of economic crisis, it is crucial to find areas within the program where beneficiaries can share responsibility for utilization of health care, whether they are participating in the fee-for-service or the managed care model of service delivery.

(3) The establishment of cost-sharing obligations within the Medi-Cal program is complex and is subject to close supervision by the United States Department of Health and Human Services.

(4) As the single state agency for Medicaid in California, the State Department of Health Care Services has unique expertise that can inform decisions that set or adjust cost-sharing responsibilities for Medi-Cal beneficiaries receiving health care services.

(b) Therefore, it is the intent of the Legislature for the department to obtain federal approval to implement cost-sharing for Medi-Cal beneficiaries and permit providers to require that individuals meet their cost-sharing obligation prior to receiving care or services.

(c) A Medi-Cal beneficiary shall be required to make copayments as described in this section. These copayments represent a contribution toward the rate of payment made to providers of Medi-Cal services and shall be as follows:

(1) Copayment of up to fifty dollars ($50) shall be made for nonemergency services received in an emergency department or emergency room when the services do not result in the treatment of an emergency condition or inpatient admittance. For the purposes of this section, ?nonemergency services? means services not required to, as appropriate, medically screen, examine, evaluate, or stabilize an emergency medical condition that manifests itself by acute symptoms of sufficient severity, including severe pain, such that the absence of immediate medical attention could reasonably be expected to result in any of the following:

(A) Placing the individual?s health, or, with respect to a pregnant woman, the health of the woman or her unborn child, in serious jeopardy.

(B) Serious impairment to bodily functions.

(C) Serious dysfunction of any bodily organ or part.

(2) Copayment of up to fifty dollars ($50) shall be made for emergency services received in an emergency department or emergency room when the services result in the treatment of an emergency medical condition or inpatient admittance. For purposes of this section, ?emergency services? means services required to, as appropriate, medically screen, examine, evaluate, or stabilize an emergency medical condition that manifests itself by acute symptoms of sufficient severity, including severe pain, such that the absence of immediate medical attention could reasonably be expected to result in any of the following:

(A) Placing the individual?s health, or, with respect to a pregnant woman, the health of the woman or her unborn child, in serious jeopardy.

(B) Serious impairment to bodily functions.

(C) Serious dysfunction of any bodily organ or part.

(3) Copayment of up to one hundred dollars ($100) shall be made for each hospital inpatient day, up to a maximum of two hundred dollars ($200) per admission.

(4) Copayment of up to three dollars ($3) shall be made for each preferred drug prescription or refill. A copayment of up to five dollars ($5) shall be made for each nonpreferred drug prescription or refill. Except as provided in subdivision (g), ?preferred drug? shall have the same meaning as in Section 1916A of the Social Security Act (42 U.S.C. Sec. 1396o-1).

(5) Copayment of up to five dollars ($5) shall be made for each visit for services under subdivision (a) of Section 14132 and for dental services received on an outpatient basis provided as a Medi-Cal benefit pursuant to this chapter or Chapter 8 (commencing with Section 14200), as applicable.

(6) This section does not apply to services provided pursuant to subdivision (aa) of Section 14132.

(d) The copayments established pursuant to subdivision (c) shall be set by the department, at the maximum amount provided for in the applicable paragraph, except that each copayment amount shall not exceed the maximum amount allowable pursuant to the state plan amendments or other federal approvals.

(e) The copayment amounts set forth in subdivision (c) may be collected and retained or waived by the provider. The department shall deduct the amount of the copayment from the payment the department makes to the provider whether retained, waived, or not collected by the provider.

(f) Notwithstanding any other provision of law, and only to the extent allowed pursuant to federal law, a provider of service has no obligation to provide services to a Medi-Cal beneficiary who does not, at the point of service, pay the copayment assessed pursuant to this section. If the provider provides services without collecting the copayment, and has not waived the copayment, the provider may hold the beneficiary liable for the copayment amount owed.

(g) (1) Notwithstanding any other provision of law, except as described in paragraph (2), this section shall apply to Medi-Cal beneficiaries enrolled in a health plan contracting with the department pursuant to this chapter or Chapter 8 (commencing with Section 14200), except for the Senior Care Action Network or AIDS Healthcare Foundation. To the extent permitted by federal law and pursuant to any federal waivers or state plan adjustments obtained, a managed care health plan may establish a lower copayment or no copayment.

(2) For the purpose of paragraph (4) of subdivision (c), copayments assessed against a beneficiary who receives Medi-Cal services through a health plan described in paragraph (1) shall be based on the plan?s designation of a drug as preferred or nonpreferred.

(3) To the extent provided by federal law, capitation payments shall be calculated on an actuarial basis as if copayments described in this section were collected.

(h) This section shall not apply to any preventive services that are assigned a grade of A or B by the United States Preventive Services Task Force provided by a physician or other licensed practitioner of the healing arts, or any approved adult vaccines and their administration recommended by the Advisory Committee on Immunization Practices. Pursuant to Section 1905(b) of the federal Social Security Act (42 U.S.C. Sec. 1396d(b)), these services shall be provided without any cost sharing by the beneficiary in order for the state to receive an increased federal medical assistance percentage for these services.

(i) This section shall be implemented only to the extent that federal financial participation is available. The department shall seek and obtain any federal waivers or state plan amendments necessary to implement this section. The provisions for which appropriate federal waivers or state plan amendments cannot be obtained shall not be implemented, but provisions for which waivers or state plan amendments are either obtained or found to be unnecessary shall be unaffected by the inability to obtain federal waivers or state plan amendments for the other provisions.

(j) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section by means of all-county letters, all-plan letters, provider bulletins, or similar instructions, without taking further regulatory actions.

(k) (1) This section shall become operative on the date that the act adding this section is effective, but shall not be implemented until the date in the declaration executed by the director pursuant to paragraph (2). In no event shall the director set an implementation date prior to the date federal approval is received.

(2) The director shall execute a declaration that states the date that implementation of the copayments described in this section or subdivisions thereof, if applicable, will commence and shall post the declaration on the department?s Internet Web site and provide a copy of the declaration to the Chair of the Joint Legislative Budget Committee, the Chief Clerk of the Assembly, the Secretary of the Senate, the Office of the Legislative Counsel, and the Secretary of State.

(Amended (as amended by Stats. 2012, Ch. 23, Sec. 85) by Stats. 2013, Ch. 23, Sec. 66. Effective June 27, 2013. Conditions for implementation are prescribed in subd. (k).)



14134.1

(a) Except as provided in paragraph (2) of subdivision (a) of Section 14134, no provider under this chapter may deny care or services to an individual eligible for care or services under this chapter because of the individual?s inability to pay a copayment, as defined in Section 14134. The requirements of this section shall not extinguish the liability of the individual to whom the care or services were furnished for payment of the copayment.

(b) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section by means of all-county letters, provider bulletins, or similar instructions, without taking further regulatory action.

(c) This section shall become inoperative to the extent, and on the implementation date for, copayments as stated in the declaration executed by the director pursuant to Section 14134 as added by Section 101.5 of the act that added this subdivision.

(Amended by Stats. 2012, Ch. 23, Sec. 86. Effective June 27, 2012. Inoperative on date described in subd. (c),)



14134.2

The reimbursement rate for any three or more laboratory services for the same patient on the same day, which are commonly performed in an automated manner, as defined by the department, shall be reimbursed at the rate established for automated services. The director shall exempt from this provision laboratory services performed for urgent medical reasons or in rural areas, as defined by the department, if performed as individual tests.

(Amended by Stats. 1981, Ch. 1163, Sec. 17. Effective October 2, 1981.)



14134.5

All of the following provisions apply to the provision of services pursuant to subdivision (u) of Section 14132:

(a) ?Comprehensive perinatal provider? means any general practice physician, family practice physician, obstetrician-gynecologist, pediatrician, certified nurse midwife, a group, any of whose members is one of the above-named physicians, or any preferred provider organization or clinic enrolled in the Medi-Cal program and certified pursuant to the standards of this section.

(b) ?Perinatal? means the period from the establishment of pregnancy to one month following delivery.

(c) ?Comprehensive perinatal services? shall include, but not be limited to, the provision of the combination of services developed through the Department of Health Services Obstetrical Access Pilot Program.

(d) The comprehensive perinatal provider shall schedule visits with appropriate providers and shall track the patient to verify whether services have been received. As part of the reimbursement for coordinating these services, the comprehensive perinatal provider shall ensure the provision of the following services either through the provider?s own service or through subcontracts or referrals to other providers:

(1) A psychosocial assessment and when appropriate referrals to counseling.

(2) Nutrition assessments and when appropriate referral to counseling on food supplement programs, vitamins and breast-feeding.

(3) Health, childbirth, and parenting education.

(e) Except where existing law prohibits the employment of physicians, a health care provider may employ or contract with all of the following medical and other practitioners for the purpose of providing the comprehensive services delineated in this section:

(1) Physicians, including a general practitioner, a family practice physician, a pediatrician, or an obstetrician-gynecologist.

(2) Certified nurse midwives.

(3) Nurses.

(4) Nurse practitioners.

(5) Physician assistants.

(6) Social workers.

(7) Health and childbirth educators.

(8) Registered dietitians.

The department shall adopt regulations which define the qualifications of any of these practitioners who are not currently included under the regulations adopted pursuant to this chapter. Providers shall, as feasible, utilize staffing patterns which reflect the linguistic and cultural features of the populations they serve.

(f) The California Medical Assistance Program and the Maternal and Child Health Branch of the State Department of Health Services in consultation with the California Conference of Local Health Officers shall establish standards for health care providers and for services rendered pursuant to this subdivision.

(g) The department shall assist local health departments to establish a community perinatal program whose responsibilities may include certifying and monitoring providers of comprehensive perinatal services. The department shall provide the local health departments with technical assistance for the purpose of implementing the community perinatal program. The department shall, to the extent feasible, and to the extent funding for administrative costs is available, utilize local health departments in the administration of the perinatal program. If these funds are not available, the department shall use alternative means to implement the community perinatal program.

(h) It is the intent of the Legislature that the department shall establish a method for reimbursement of comprehensive perinatal providers which shall include a fee for coordinating services and which shall be sufficient to cover reasonable costs for the provision of comprehensive perinatal services. The department may utilize fees for service, capitated fees, or global fees to reimburse providers. However, if capitated or global fees are established, the department shall set minimum standards for the provision of services including, but not limited to, the number of prenatal visits and the amount and type of psychosocial, nutritional, and educational services patients shall receive.

Notwithstanding the type of reimbursement system, the comprehensive perinatal provider shall not be financially at risk for the provision of inpatient services. The provision of inpatient services which are not related to perinatal care shall not be subject to the provisions of this section. Inpatient services related to services pursuant to this subdivision shall be reimbursed, in accordance with Section 14081, 14086, 14087, or 14087.2, whichever is applicable.

(i) The department shall develop systems for monitoring and oversight of the comprehensive perinatal services provided in this section. The monitoring shall include, but shall not be limited to, collection of information using the perinatal data form.

(j) Participation for services provided pursuant to this section shall be voluntary. The department shall adopt patient rights safeguards for recipients of the comprehensive perinatal services.

(Amended by Stats. 2007, Ch. 188, Sec. 84. Effective August 24, 2007.)



14134.55

The department shall streamline and simplify existing Medi-Cal program procedures in order to improve access to lactation supports and breast pumps among Medi-Cal recipients.

(Added by Stats. 2007, Ch. 460, Sec. 5. Effective January 1, 2008.)



14134.6

Long-term health care facilities may charge a resident only the actual price paid by the facility for goods and services actually supplied to the resident and may not charge for hospital gowns. Facilities in the original contract shall inform residents of charges for personal laundry and drycleaning, haircuts, beautician services, manicures, pedicures, phone calls, television rental, and any other services payable by the resident. The facility shall also inform residents of any changes in those charges, and shall indicate on a resident?s bill every good, product, service, and medication for which the resident is being charged, including, if the patient is a senior citizen, whether or not a senior discount was obtained on the medication.

(Added by Stats. 1984, Ch. 1628, Sec. 2.)



14135

To assure maximum federal financial participation under this chapter, the director shall establish an enrollment fee, premium or similar charge to the extent required by federal law.

(Added by Stats. 1974, Ch. 1240.)



14136

(a) No city or county shall establish equipment and personnel standards for the furnishing of nonemergency medical transportation services for eligible Medi-Cal beneficiaries which are in conflict with equipment and personnel standards for reimbursement established by the department pursuant to this chapter. No standard adopted by cities or counties shall require the use of ambulances to supply nonemergency medical transportation, where that standard would conflict with Section 14136.1.

(b) No city or county shall establish any permit, license, or inspection fees in excess of the actual cost of providing services directly associated with the provision of a permit, license, or inspection of nonemergency medical transportation vehicles.

(c) Prior to collection of any permit, license, or inspection fees, the city or county shall provide the nonemergency medical transportation provider from whom the fees will be collected with an itemized cost analysis specifying how the fees will be used.

(d) Nothing in this section shall be construed to otherwise limit the authority of a city or county to license, inspect, or regulate nonemergency medical transportation services so long as the regulation is not in conflict with standards established by the department.

(e) Nothing in this section shall be construed to prevent a city or county from allowing both emergency and nonemergency medical transportation services to operate within its jurisdiction under a sole franchise when such a franchise has been determined necessary to assure the economic viability of those services.

(f) Nothing in this section shall be construed to restrict the authority of local government to issue or deny licenses or permits to operate medical transportation services within its jurisdiction on the basis of need and necessity findings.

(Amended by Stats. 1988, Ch. 695, Sec. 1.)



14136.1

It is the intent of the Legislature that, in order for payment to be made to a medical transportation service provider, a patient who requires continuous intravenous medication, medical monitoring, or observation during transport and patients being transferred from an acute care facility to another acute care facility shall be transported by ambulance.

In other situations where nonemergency medical transportation is given, ambulances need not be used.

(Added by Stats. 1980, Ch. 1075, Sec. 2.)



14136.3

No prior authorization shall be necessary for the provision of nonemergency medical transportation services to Medi-Cal beneficiaries when the beneficiary is being transported from an acute care hospital following a stay as an inpatient to a nursing facility or any category of intermediate care facility for the developmentally disabled licensed pursuant to Section 1250 of the Health and Safety Code.

(Amended by Stats. 1990, Ch. 1329, Sec. 31. Effective September 26, 1990.)



14136.4

A written treatment authorization request for nonemergency medical transportation services for which a department employed medical consultant had provided conditional prior authorization to the provider of services via telephone, shall not be denied by the Medi-Cal field office when the written treatment authorization request subsequently submitted by the provider substantiates the medical information given with the earlier verbal request, so long as the beneficiary was eligible to receive such services.

(Added by Stats. 1982, Ch. 1372, Sec. 1.)



14136.5

No entity which has received funds under paragraph (2) of subsection (b) of Section 1601 of the federal Urban Mass Transportation Act shall receive reimbursement for medical transportation services rendered to beneficiaries of the Medi-Cal program in any amount greater or higher than the fee charged by the provider to persons for whom services are not reimbursed by Medi-Cal.

(Added by Stats. 1982, Ch. 645, Sec. 1.)



14136.8

No reimbursement shall be made for medical transportation services provided pursuant to subdivision (i) of Section 14132 when the services are prescribed or ordered by a person who has a significant beneficial interest in the medical transportation services rendered unless the nature and extent of that interest have been disclosed in accordance with, and subject to, Section 51466 of Title 22 of the California Administrative Code.

(Added by Stats. 1984, Ch. 746, Sec. 1.)



14137

The State Department of Health Services, following review and approval from the State Health and Welfare Agency, shall seek all necessary waivers from the United States Department of Health and Human Services in order to provide in-home and community-based care, as provided for under Section 2176 of the federal Omnibus Budget Reconciliation Act of 1981. The waiver proposal shall specifically include plans for the provision of services to any person who would be eligible for community-based and in-home services, as defined by the Department of Health Services, and who would be eligible for the Medi-Cal program, provided for pursuant to this chapter, except for the person?s income and who can, therefore, become eligible by meeting spend-down requirements.

(Added by renumbering Section 14149 by Stats. 1986, Ch. 248, Sec. 271.)



14137.6

(a) Notwithstanding any other provision of law, and subject to federal financial participation, covered services under this chapter shall include, subject to utilization controls, medically necessary inpatient and outpatient services associated with the administration of any drug that has been classified by the department or the Food and Drug Administration as having treatment Investigational New Drug (IND) status, when the drug is being administered for the treatment of acquired immune deficiency syndrome (AIDS), AIDS-related complex (ARC), or human immunodeficiency virus (HIV), to otherwise eligible persons.

(b) The department shall adopt emergency regulations pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code to implement this section. The adoption of the regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, or safety. Notwithstanding the provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, emergency regulations adopted by the department in order to implement this section shall not be subject to the review and approval of the Office of Administrative Law. These regulations shall become effective immediately upon filing with the Secretary of State.

(c) No part of this section shall be construed to require the department to pay for the cost of treatment IND drugs provided for research purposes by pharmaceutical companies or any other sponsors at no cost.

(d) Payment for care to any Medi-Cal eligible HIV infected person in need of treatment shall not be denied solely on the basis of the use of a drug having treatment IND status.

(e) When medically feasible, every effort shall be made to administer drugs having treatment IND status on an outpatient basis.

(Added by Stats. 1989, Ch. 1197, Sec. 2.)



14137.8

Approval of a request for acute inpatient care shall be solely dependent upon the medical necessity for this care, as documented in the proposed treatment plan. Treatment with Investigational New Drugs, clinical trials, or other ancillary or investigational services, if medical necessity is otherwise documented, shall not in itself be construed to be part of a research study protocol, and shall not constitute grounds for denial on that basis.

(Added by Stats. 1992, Ch. 442, Sec. 2. Effective January 1, 1993.)



14138

(a) To the extent permitted by federal law, the department shall purchase vaccines and biological products in bulk from the Centers for Disease Control or any other sources at the lowest cost possible, for use by providers of services under this chapter and the Child Health and Disability Prevention program under Article 6 (commencing with Section 124025) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code, in the immunization of eligible children.

(b) It is the intent of the Legislature that, to the maximum extent possible, any savings of General Fund moneys realized from the program established pursuant to this section shall be reinvested in programs that are most likely to increase access to, and the quality of, immunization services for children.

(c) In order to achieve maximum cost savings, the Legislature hereby determines that an expedited contract process for contracts under this section is necessary. Therefore, contracts under this section may be on a nonbid basis and shall be exempt from the provisions of the Public Contract Code.

(d) No part of this section shall be construed to require the department to undertake distribution of vaccines and biological products.

(Amended by Stats. 1996, Ch. 1023, Sec. 478. Effective September 29, 1996.)






ARTICLE 4.2. Reinvestment of Savings

14138.5

The State Department of Health Services shall report to the Legislature on a biennial basis on all of the following data with respect to the child health and disability prevention program provided for pursuant to Article 6 (commencing with Section 124025) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code:

(a) The number of children, by age and by county, enrolled in each plan contracting with the department or with the California Medical Assistance Commission.

(b) The improved reporting capabilities of the new contract for the Management Information System/Decision Support System (MIS/DSS), with specific emphasis on how it can be used to gather data from the PM 160 forms that are useful for analytical purposes.

(c) Information on what actions are being taken to ensure compliance with Child Health and Disability Prevention Program examination requirements.

(d) The statewide percentage of all children enrolled in managed care plans, by age, who received a comprehensive Child Health and Disability Prevention Program examination, and the percentage of all children enrolled who received a comprehensive Child Health and Disability Prevention Program examination, by county and by plan.

(e) The number of children in each plan, by age, who are current on periodicity health assessments, with appropriate documentation. If the capability to report this information does not exist, a timeline of when the information will be available and the barriers that exist to reporting the information.

(f) The number of children in each plan, by county and by age, who were referred for followup diagnosis or treatment following a Child Health and Disability Prevention Program comprehensive examination.

(g) The number of children in each plan, by county and by age, who received needed diagnosis and treatment as a result of a Child Health and Disability Prevention Program examination. If the capability to report this information does not exist, a timeline of when it will be available and the barriers that exist to reporting this information.

(Amended by Stats. 2001, Ch. 745, Sec. 255. Effective October 12, 2001.)



14139

(a) The department shall expend, upon appropriation, any savings accrued from the establishment and implementation of a bulk purchase vaccine program to increase the participation of physicians and surgeons, public and community-based health clinics, and health care facilities as immunization providers under the Medi-Cal program and under the child health and disability prevention programs established pursuant to Article 6 (commencing with Section 124025) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code and to increase access to, and the quality of, immunization services for publicly insured and uninsured children, and to provide funding to counties to assist in the administration of local immunization programs. These funds shall supplement, not supplant, existing state and local funds.

(b) The department shall implement subdivision (a) at the earliest possible time after a bulk purchase program for child vaccines is implemented and savings from that program are realized.

(c) The department is encouraged to enlist the help of state and local medical, nursing, and other appropriate associations and societies to enhance private provider outreach programs, that shall include, but not be limited to, components emphasizing the purposes of the public vaccine program and discouraging the practice of sending Medi-Cal and child health and disability prevention program eligible children into county and other public clinics for immunizations.

(Amended by Stats. 1996, Ch. 1023, Sec. 479. Effective September 29, 1996.)






ARTICLE 4.3. Long-Term Care Integration Pilot Program

14139.05

The Legislature finds and declares that:

(a) Long-term care services in California include an uncoordinated array of categorical programs offering medical, social, and other support services that are funded and administered by a variety of federal, state, and local agencies and are replete with gaps, duplication, and little or no emphasis on the specific concerns of individual consumers.

(b) Although the need for a coordinated continuum of long-term care services has long been apparent, numerous obstacles prevent its development, including inflexible and inconsistent funding sources, economic incentives that encourage the placement of consumers in the highest levels of care, lack of coordination between aging, health, and social service agencies at both state and local levels, and inflexible state and federal regulations.

(c) The office of the Legislative Analyst and others have pointed out that California?s systems of service delivery in a number of areas are dysfunctional, due to the fragmentation of responsibility and funding for interrelated services. Principles proposed by the Legislative Analyst to guide the restructuring of these systems include recognizing program linkages, coordinating service delivery mechanisms, removing barriers to innovation, and instilling financial incentives to promote prevention and coordination.

(d) It is both more efficient and more humane to restructure long-term care services so that duplicative and confusing eligibility criteria, assessments, intake forms, and service limitations will not inhibit consumer satisfaction, impede improvements in consumer health status, and result in the ineffective use of resources.

(e) There is a growing interest in community-directed systems of funding and organizing the broad array of health, support, and community living services needed by persons of all ages with disabilities.

(f) It is in the interest of those in need of long-term care services, and the state as a whole, to develop a long-term care system that provides dignity and maximum independence for the consumer, creates home and community based alternatives to unnecessary out-of-home placement, and is cost effective.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.1

(a) It is the intent of the Legislature to establish the Long-Term Care Integration Pilot Program that will integrate the financing and administration of long-term care services in up to five pilot project sites in the state. Contingent upon a state approved administrative action plan, at least one site shall be in a rural or underserved part of the state.

(b) It is further the intent of the Legislature to support, in each pilot project site, the development of a model integrated service delivery system that meets the needs of all beneficiaries, both those who live in their own homes and those who are in out-of-home placements, in a humane, appropriate, and cost-effective manner.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.11

The goals of this pilot program shall be to:

(a) Provide a continuum of social and health services that foster independence and self-reliance, maintain individual dignity, and allow consumers of long-term care services to remain an integral part of their family and community life.

(b) If out-of-home placement is necessary, to ensure that it is at the appropriate level of care, and to prevent unnecessary utilization of acute care hospitals.

(c) If family caregivers are involved in the long-term care of an individual, to support caregiving arrangements that maximize the family?s ongoing relationship with, and care for, that individual.

(d) Deliver long-term care services in the least restrictive environment appropriate for the consumer.

(e) Encourage as much self direction as possible by consumers, given their capability and interest, and involve them and their family members as partners in the development and implementation of the pilot project.

(f) Identify performance outcomes that will be used to evaluate the appropriateness and quality of the services provided, as well as the efficacy and cost effectiveness of each pilot project, including, but not limited to, the use of acute and out-of-home care, consumer satisfaction, the health status of consumers, and the degree of independent living maintained among those served.

(g) Test a variety of models intended to serve different geographic areas, with differing populations and service availability.

(h) Achieve greater efficiencies through consolidated screening and reporting requirements.

(i) Allow each pilot project site to use existing funding sources in a manner that it determines will meet local need and that is cost-effective.

(j) Allow the pilot project sites to determine other services that may be necessary to meet the needs of eligible beneficiaries.

(k) Identify ways to expand funding options for the pilot program to include medicare and other funding sources.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.12

It is the intent of the Legislature that the costs of this pilot program to the General Fund will not exceed the direct and indirect costs that existing programs would expect to incur had the integrated services not been provided through this pilot program. If the Department of Finance determines, and informs the director in writing, that the implementation of this pilot program will result in any additional costs to the state relative to the provision of long-term care services to eligible beneficiaries, the department may terminate the operation of all or any part of this pilot program. The state shall not be held liable for any additional costs incurred by a pilot project site. Any such determination made by the Department of Finance shall be available to any party upon request.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.13

(a) Any contract entered into pursuant to this article may be renewed if the long-term care services agency continues to meet the requirements of this article and the contract. Failure to meet these requirements shall be cause for nonrenewal of the contract. The department may condition renewal on timely completion of a mutually agreed upon plan of corrections of any deficiencies.

(b) The department may terminate or decline to renew a contract in whole or in part when the director determines that the action is necessary to protect the health of the beneficiaries or the funds appropriated to the Medi-Cal program. The administrative hearing requirements of Section 14123 do not apply to the nonrenewal or termination of a contract under this article.

(c) In order to achieve maximum cost savings the Legislature hereby determines that an expedited contract process for contracts under this article is necessary. Therefore, contracts under this article shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(d) The Director of the Department of Managed Health Care shall, at the director?s request, immediately grant an exemption from Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code for purposes of carrying out any contract entered into pursuant to this article.

(Amended by Stats. 2000, Ch. 857, Sec. 90. Effective January 1, 2001.)



14139.2

The department shall serve as the lead agency for the administration of this chapter. The department?s responsibilities shall include, but are not limited to:

(a) Development of criteria for the selection of pilot project sites.

(b) Selection of the pilot project sites to participate in the pilot program.

(c) Providing, or arranging for, technical assistance to participating sites.

(d) Development of specific performance outcome measures by which the program can be evaluated.

(e) Development of standards for complying with reporting requirements specified in state law for the programs integrated within the pilot program implemented pursuant to this article. The standards developed pursuant to this subdivision shall apply in lieu of any existing reporting obligations for the programs. The existing individual reporting requirements for programs integrated within the pilot program shall be deemed to have been met through the reports required by this section. Existing requirements for reports to the Office of Statewide Health Planning and Development shall not be eliminated.

(f) Seeking all federal waivers necessary for full implementation of the pilot program.

(g) Setting a payment rate consistent with Section 14139.5.

(h) Approval or disapproval of administrative action plans.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.21

The department may accept funding from federal agencies, foundations or other nongovernmental sources and may contract with qualified consultants to assist with the provision of technical assistance, the development of data collection, reporting, and analysis systems, or any other purposes that further the goals of this demonstration program. The department shall not accept funds from any entity that stands to gain financially from implementation of the pilot program. In contracting with consultants to assist with the pilot program, the department shall specify timelines and delivery dates so as to ensure the continued implementation of the pilot program.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.22

(a) The department shall convene a working group that shall include the Director of Health Care Services, the Director of Social Services, and the Director of the California Department of Aging, or the program staff from each of those departments who have direct responsibility for the programs listed in subdivision (b) of Section 14139.32, and may include the Director of Rehabilitation, or program staff from those departments with direct responsibilities for programs that may be included as a service in any pilot project site, and representatives from each pilot project site upon its selection.

(b) The department shall consult with the working group during the designing of the pilot program, in the selection of the pilot project sites, and in the monitoring of the program under this article, and shall utilize the working group as a resource for problem solving and a means of maintaining interdepartmental and intersite communication.

(c) The working group shall strive to ensure that the pilot program under this article makes maximum use of home-based and community-based services, and throughout the continuum of care for each beneficiary, encourages the use of the least restrictive environment in which the beneficiary can receive appropriate care.

(Amended by Stats. 2012, Ch. 438, Sec. 20. Effective September 22, 2012.)



14139.23

Upon the implementation of the pilot program, responsibility for administering the programs integrated within the pilot program shall be transferred to the department, and shall be specified in an interagency agreement between participating departments. Prior requirements for any program integrated within this pilot program shall be deemed to have been met through compliance with the requirements established by this article, by the department for the pilot program by each county?s approved plan, and by the approved applicable federal waivers.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.24

The department shall seek all federal waivers necessary to allow for federal financial participation in the pilot program implemented pursuant to this article. This article shall not be implemented unless and until the director has executed a declaration that the approval of all necessary federal waivers has been obtained by the department.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.25

Notwithstanding any other provision of this article, costs to the General Fund shall not exceed the amount that would have been expended in the absence of the pilot program.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.3

(a) Pilot project sites may be comprised of a single county, a multicounty unit, or a subcounty unit.

(b) Each selected site shall do all of the following:

(1) Establish a consolidated long-term care services fund that shall accommodate state and federal fiscal and auditing requirements, shall be used solely for the purposes described in this article, and shall not be used for any county pooled investment fund.

(2) Identify a local entity, that may be either a governmental entity or a not-for-profit private agency, to administer the fund. The local entity may be one that already exists, or may be established for the express purpose of administering the fund. This agency shall be designated as the long-term care services agency and shall contract with the department to carry out this article.

(3) Develop and provide to the department an administrative action plan that shall include, but is not limited to:

(A) A complete description of the covered scope of services and programs to be integrated.

(B) A complete description of the proposed long-term care delivery system and how it will improve system efficiency and enhance service quality.

(C) Demonstration of a willingness and commitment by the long-term care services agency to work with local community groups, providers, and consumers to obtain their input.

(D) Proposed measurable performance outcomes that the pilot program is designed to achieve.

(E) A description of the expected impact on current program services to Medi-Cal eligible beneficiaries and consumers of non-Medi-Cal services included in the integrated system.

(F) Assurance of minimal disruption to current recipients of long-term care services during the phase-in of the pilot project.

(G) Reasonable assurance that services provided will be responsive to the religious, cultural, and language needs of beneficiaries.

(H) Assurances that providers who serve the needs of special populations such as religious and cultural groups or residents of multilevel facilities as defined in paragraph (9) of subdivision (d) of Section 15432 of the Government Code and community care retirement communities as defined in subdivision (u) of Section 1771 of the Health and Safety Code, will be able to continue to serve those persons when willing to contract under the same terms and conditions as similar providers.

(I) Specific alternative concepts, requirements, staffing patterns, or methods for providing services under the pilot project.

(J) A process to assure that Medi-Cal dollars are appropriately expended in accordance with federal requirements.

(K) A description of how the pilot project site will maintain adequate fiscal control and ensure quality of care for beneficiaries.

(L) A description of how the pilot project site will coordinate, relate to, or integrate with Medi-Cal managed care plans, local managed care plans, and other organizations which provide services not part of the pilot project.

(M) A proposed timeline for planning and startup of the pilot project.

(N) An estimate of costs and savings.

(O) Demonstration of the financial viability of the plan.

(c) The administrative action plan shall reflect a planning process that includes long-term care consumers, their families, and organizations that represent them, organizations that provide long-term care services, and representatives of employees who deliver direct long-term care services. The planning process may include, but is not limited to, the members of the local advisory committee required pursuant to Section 14139.31.

(d) The administrative action plan shall receive the approval of the county board of supervisors before it is submitted to the department for final state approval. The board of supervisors shall present evidence of the commitment to the administrative action plan of all publicly funded agencies that currently serve consumers who will be eligible under the pilot project, and all publicly and nonpublicly funded agencies that will be responsible for providing services under the pilot project. This evidence may include resolutions adopted by agency governing bodies, memoranda of understanding, or other agreements pertinent to the implementation of the plan.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.31

In order to be selected, a pilot project site shall demonstrate that it has an active advisory committee that includes consumers of long-term care services, representatives of local organizations of persons with disabilities, seniors, representatives of local senior organizations, representatives of employees who deliver direct long-term care services, and representatives of organizations that provide long-term care services. At least one-half of the members of the advisory committee must be consumers of services provided under this chapter or their representatives.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.32

(a) The administrative action plan shall identify the funds to be transferred into the consolidated long-term care services fund.

(b) The funds shall include Medi-Cal long-term institutional care, the Medi-Cal Personal Care Services Program, and the In-Home Supportive Services Program and may include funds from the following programs and services:

(1) Multipurpose Seniors Services Program.

(2) Alzheimer?s Day Care Resources Centers Program.

(3) Linkages Program.

(4) Respite Program.

(5) Adult Day Health Care Program.

(6) Medi-Cal home health agency services.

(7) Medi-Cal home-based and community-based waiver programs.

(8) Medi-Cal hospice services.

(9) Medi-Cal acute care hospital services.

(10) Other Medi-Cal services, including, but not limited to, primary, ancillary, and acute care.

(c) Optional program funds enumerated in subdivision (b) of Section 14139.32 shall be included in the long-term care services fund in any case where a program was funded prior to its integration into the pilot project.

(d) In determining which project sites to select for participation in the pilot program, the department shall give preference to those sites that include funds from the largest number of programs existing within the project site at the time the site applies for selection, provided the administrative action plan meets all other selection criteria. With the exception of up to one rural county, preference shall be given to project sites that include primary, ancillary, and acute care in the consolidated fund, provided their administrative action plan meets all other selection criteria.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.33

The administrative action plan shall delineate the services to be provided to all eligible beneficiaries. At a minimum, services to be provided shall include all of the following:

(a) Care or case management, including assessment, development of a service plan in conjunction with the consumer and other appropriate parties, authorization and arrangement for purchase of services or linkages with other appropriate entities, service coordination activities, and followup to determine whether the services received were appropriate and consistent with the service plan. Service coordination activities shall ensure that the records of each beneficiary are maintained in a consistent and complete manner and are accessible to the beneficiary or his or her family, and providers involved in his or her care. This shall be the case whether a beneficiary resides in his or her own home or in a licensed facility.

(b) Education of beneficiaries, their families, and others in their informal support network, including independent living skills training to maximize the independence of the beneficiary.

(c) In-home services.

(d) Adult day services.

(e) Institutional long-term care.

(f) Hospice services.

(g) Linkages to acute care services and primary care services, if they are not included in the integrated plan.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.34

The administrative action plan may also include any of the following services:

(a) Transportation.

(b) Home modification.

(c) Medical services, including, but not limited to, primary, ancillary, and acute care.

(d) Housing and residential services.

(e) Other services determined by the pilot project to be necessary to meet the needs of eligible beneficiaries.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.35

The department may exempt a pilot project site from the requirements of subdivisions (d) and (f) of Section 14139.33 if both the following conditions are met:

(a) State funds were not being used in the geographic area covered by the pilot projects to provide those services at the time of application to the pilot program.

(b) The pilot project site can demonstrate to the department how it plans to develop these services, and within what timeframe, during the pilot program.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.36

(a) If primary, ancillary, and acute care are not included among the services offered by a pilot project site, the administrative action plan shall include all of the following:

(1) A mechanism for tracking the usage of these services by beneficiaries of the plan.

(2) Provisions for the future inclusion of those services in the integrated plan, including the process and timeline by which they will be integrated.

(b) The department shall, in consultation with the pilot project sites, apply to the federal health care financing administration for a waiver that allows the pilot projects to include medicare funds in the long-term care services fund. Upon receipt of the waiver, within a time period to be designated by the department specific to each site, each pilot project site shall assume responsibility for primary, ancillary, and acute care services.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.37

The administrative action plan shall delineate specifically how the pooled funds will be used to deliver services to all eligible recipients in the geographic area covered by the pilot project site.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.38

Participating counties shall continue their financial maintenance of effort for each of the programs integrated within the pilot program under this article. The amount of a county?s maintenance of effort shall be the same as if the program were not integrated within the pilot program pursuant to this article, and funds equal to this amount shall be deposited in the local consolidated long-term care services fund.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.4

(a) The long-term care services agency shall be responsible and at risk for implementing the administrative action plan. The long-term care services agency shall do all of the following:

(1) Respond, or provide for response to, consumer needs on a 24-hour, seven-day-a-week basis.

(2) Conduct comprehensive assessments.

(3) Determine eligibility for long-term care services based on the assessment information.

(4) Provide for contractual arrangements for the provision of, and payment for, sufficient services to meet the long-term care needs of the eligible beneficiary in his or her home, community, residential facility, nursing facility, or other location based on the mix of programs or services included in the administrative action plan.

(5) Provide linkages to acute care hospitals.

(6) Maintain control over utilization of services that are authorized.

(7) Monitor the quality of care provided to consumers.

(8) Maintain a consumer grievance process.

(9) Manage the overall cost-effectiveness of the pilot project for its duration.

(b) Services may be provided through contracts with community-based providers. In instances where a specific service does not exist in the community, the long-term care services agency may facilitate the development of local programs that provide these services or may provide the services directly, if doing so can be demonstrated to be cost effective.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.41

(a) For purposes of this chapter, ?eligible beneficiaries? shall be defined as persons meeting all the following criteria:

(1) Are Medi-Cal eligible.

(2) Are functionally or cognitively impaired. For purposes of this paragraph ?cognitively impaired? means having an impairment caused by organic brain disorder or disease.

(3) Are adults.

(4) Need assistance with two or more activities of daily living or are unable to remain living independently without the long-term care services provided through the pilot program operated pursuant to this article.

(b) To the extent eligible beneficiaries also receive services from a regional center that serves a pilot project site, the pilot project shall delineate in its administrative action plan how services will be coordinated by the two agencies.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.42

(a) Each pilot project site shall serve all eligible beneficiaries who live in the geographic area served by the long-term care services agency. In order to eliminate duplicative administrative costs and to achieve a more efficient delivery system, pilot project sites shall also serve non-Medi-Cal eligible individuals who, but for the implementation of the pilot project, would have received services from programs whose funds are included in the consolidated long-term care services fund.

(b) Funding sources allocated for persons who are not eligible for Medi-Cal benefits may be integrated into the consolidated long-term care services fund. To the extent those funds are spent on services for persons who are not eligible for Medi-Cal benefits, they shall be segregated from capitated funds for Medi-Cal beneficiaries. No funds derived from the capitated Medi-Cal rate may be used for persons who are not eligible for Medi-Cal.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.43

This article shall not preclude a long-term care services agency from entering into additional agreements, separate from the pilot project, to serve additional individuals or populations.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.44

Pilot project sites shall ensure provider reimbursement rates that are adequate to maintain compliance with applicable federal and state requirements.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.5

The department shall set a capitated rate of payment that is actuarially sound and that is based on the number of beneficiaries who are eligible for Medi-Cal benefits to be enrolled in the pilot project, the mix of provided services and programs being integrated, and past Medi-Cal expenditures for services. The rate shall reflect, and the contract shall delineate, the rate at which the local long-term care services agency shall assume the total risk and the mechanisms that shall be used, which may include, but are not limited to, risk corridors, reinsurance, or alternative methods of risk assumption.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.51

If the department determines that a program or programs cannot reasonably be capitated, funds may be transferred separately from the capitation payment. The amount of those noncapitated funds shall be based on amounts that would have been expended by the state for those programs in the absence of the pilot program implemented under this article.

It is the intent of the Legislature that, if any local pilot project experiences net savings, those savings shall be used for project expansion and improvement, or to build the required tangible net equity, or if there is no need for expansion or improvement or to build tangible net equity, may be shared by the long-term care services agency and the state.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.53

(a) The department shall develop criteria to ensure that pilot project sites maintain fiscal solvency, including, but not limited to, the following:

(1) The capability to achieve and maintain sufficient fiscal tangible net equity within a timeframe to be specified by the department for each pilot project site.

(2) The capability to maintain prompt and timely provider payments.

(3) A management information system that is approved by the department and is capable of meeting the requirements of the pilot program.

(b) Any pilot project established under this article shall immediately notify the department in writing of any fact or facts that are likely to result in the pilot project or the long-term care services agency being unable to meet its financial obligations. The written notice shall describe the fact or facts, the anticipated financial consequences, and the actions that will be taken to address the anticipated consequences, and shall be made available upon request unless otherwise prohibited by law.

(Amended by Stats. 2000, Ch. 858, Sec. 4. Effective January 1, 2001.)



14139.6

(a) It is the intent of the Legislature that local entities that are potential participants in this pilot program shall be assured of sufficient time to plan their pilot projects, and that the selected pilot project sites shall be assured of sufficient time to phase in the implementation of their programs. To that end, it is the intent of the Legislature that the department, in consultation with potential pilot project sites and the pilot program working group, shall develop a realistic timeline with guidelines for the planning and implementation of pilot projects.

(b) Nothing in this chapter shall prohibit the department, in consultation with the pilot program working group, from establishing a two-stage selection process in which local pilot project sites may be selected on a preliminary basis. Final selection of local pilot project sites shall be based on the completion of an administrative action plan that the department determines satisfactorily meets the selection criteria.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.61

The department may adopt emergency regulations as necessary to implement this article in accordance with the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The initial adoption of emergency regulations shall be deemed to be an emergency and considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health and safety, or general welfare. Emergency regulations adopted pursuant to this section shall remain in effect for no more than 180 days.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)



14139.62

Contingent on the availability of funding, the department shall evaluate the effectiveness of each pilot project on a schedule that coincides with federal waiver reporting requirements, and shall make this information available upon request. The department?s evaluation shall include, but not be limited to, the following:

(a) Whether or not the pilot project has reduced the fragmentation and improved the coordination of the long-term care delivery system in the pilot project area.

(b) Whether or not the long-term care delivery system is more efficient and makes better use of available resources.

(c) Whether or not the goals identified in Section 14139.11 have been met.

(Added by Stats. 1995, Ch. 875, Sec. 1. Effective January 1, 1996.)






ARTICLE 4.4. Dialysis, Parenteral Hyperalimentation, and Related Services

14140

The following definitions shall apply to the provisions of this article:

(a) ?Net worth? means:

(1) Personal property, which consists of cash, savings accounts, securities, and similar items; notes, mortgages and deeds of trust; the cash surrender value of life insurance on the life of the applicant or beneficiary, on the life of the spouse or any member of the family, except as provided in Section 11158; motor vehicles, except one which meets the transportation needs of the person or family; any other property or equity other than real estate, except that property specified in subdivisions (1), (2) and (3) of Section 11155.

(2) Real property, including any interest in land of more than nominal interest which does not constitute the home of the applicant for aid under this chapter. The home of the applicant shall be exempt from consideration as net worth under this section to the extent of ten thousand dollars ($10,000) in assessed valuation, as assessed by the county assessor.

(3) ?Income? which consists of the sum of adjusted gross income as used for purposes of the Federal Income Tax Law.

(b) ?Family unit? means:

(1) In the case of an unmarried patient under 21 years of age living with his parent or parents, the patient and his parents.

(2) In the case of a married patient under 21 years of age, the patient and his spouse.

(3) In the case of a patient over 21, the patient, and if married, the patient?s wife.

(Added by Stats. 1974, Ch. 1531.)



14141

Net worth liability shall be determined as of the time of the initial dialysis or parenteral hyperalimentation treatment and shall be reevaluated each year by the department.

(Amended by Stats. 1980, Ch. 1240, Sec. 2.)



14142

Notwithstanding Section 14005.4 or 14005.7, a person who is otherwise eligible for dialysis and related services under Section 14005.4 or 14005.7, except for his or her income and resource eligibility, is eligible for dialysis and related services under Medi-Cal pursuant to this article, as follows:

(a) A person in a family unit with a net worth of less than five thousand dollars ($5,000) shall not be liable to pay for dialysis and related services.

(b) A person in a family unit with a net worth of five thousand dollars ($5,000) or above shall pay 2 percent of the cost of dialysis and related services for each five thousand dollars ($5,000) of net worth, up to a maximum net worth of two hundred fifty thousand dollars ($250,000). Persons in a family unit with a net worth above two hundred fifty thousand dollars ($250,000) shall not be eligible to receive dialysis under Medi-Cal.

(Amended by Stats. 1990, Ch. 833, Sec. 1. Effective September 14, 1990.)



14142.5

Notwithstanding Section 14005.4 or 14005.7, a person requiring parenteral hyperalimentation and related services is eligible for these services under Medi-Cal pursuant to this section, as follows:

(a) A person in a family unit with a net worth of less than five thousand dollars ($5,000) shall not be liable to pay for parenteral hyperalimentation and related services.

(b) A person in a family unit with a net worth of five thousand dollars ($5,000) or above shall pay 2 percent of the cost of parenteral hyperalimentation and related services for each five thousand dollars ($5,000) of net worth, up to a maximum net worth of two hundred fifty thousand dollars ($250,000). Persons in a family unit with a net worth above two hundred fifty thousand dollars ($250,000) shall not be eligible to receive parenteral hyperalimentation under Medi-Cal.

(Added by Stats. 1990, Ch. 833, Sec. 2. Effective September 14, 1990.)



14143

The health care benefits and services specified in this article, to the extent that such benefits and services are neither provided under any other federal or state law nor provided nor available under other contractual or legal entitlements of the person, shall be provided to any dialysis or parenteral hyperalimentation patient who is a resident of this state and is made eligible by the provisions of this article. After such dialysis or parenteral hyperalimentation patient has utilized such contractual or legal entitlements, the percentages of payment liability under Section 14142 shall then be applied to the remaining cost of dialysis or parenteral hyperalimentation.

(Amended by Stats. 1980, Ch. 1240, Sec. 4.)



14144

The provisions of this article do not apply to indigent dialysis or parenteral hyperalimentation patients who are otherwise eligible for Medi-Cal or to any person eligible for renal dialysis under the provisions of Public Law 92-603 (H.R. 1).

(Amended by Stats. 1980, Ch. 1240, Sec. 5.)



14144.5

Notwithstanding any provision of this article or of any other statute to the contrary, any person who is eligible under Section 14005.4 or 14005.7 for dialysis, parenteral hyperalimentation, and related services and who is employed and individually earning an amount which exceeds the minimum needs standard, and who receives dialysis services either through a self-dialysis unit of a dialysis clinic or through home dialysis or who receives parenteral hyperalimentation services through self-parenteral hyperalimentation, shall be eligible for dialysis, parenteral hyperalimentation , and related services under Medi-Cal pursuant to this article and shall, after utilizing other contractual or legal entitlements pursuant to Section 14143, be liable to pay only the amounts specified in subdivision (b) of Section 14142, except that such percentage obligations shall be 1 percent for each five thousand dollars ($5,000) of family unit net worth up to a maximum net worth of five hundred thousand dollars ($500,000). Persons eligible for services under this section shall not be subject to Section 14144.

(Added by renumbering Section 14145 (as amended by Stats. 1980, Ch. 1240) by Stats. 1981, Ch. 714, Sec. 474.)






ARTICLE 4.5. Development and Implementation of Long-Term Care Integration Pilot Projects

14145

(a) Beginning with the 1998?99 fiscal year and contingent on appropriation of funds through the Budget Act, the department may contract with a nonprofit entity, incorporated in California that has been formed for the purpose of serving as the center for long-term care integration. The center may serve as a focal point for facilitating the development of community-based local organizing groups through a public-private partnership.

(b) The nonprofit center may do all of the following:

(1) Serve in an advisory capacity to the key stakeholders in long-term care integration, including consumers, consumer advocacy groups, researchers, representatives of service providers and purchasers, and local and state policymakers.

(2) Assemble, organize, and make available technical information, data, expertise, and models on long-term care integration from across the state and nation.

(3) Assist local communities with long-term care planning and analysis, development of service delivery and financing systems, statewide data sharing, and private fund development.

(4) Coordinate goals and activities with the State Department of Health Services.

(c) The center may build and sustain working partnerships by developing and supporting a cross-county, statewide network of consumers, providers and funders, as well as maintaining an ongoing relationship with the state.

(d) The center may assist the local organizing groups (LOGs) in seeking local financial support, as well as to obtain foundation matching funds for statewide grant-making.

(e) The center may coordinate and disseminate long-term care planning information by identifying key long-term care development issues, and disseminating the information to local planning groups, as needed.

(f) The center may facilitate implementation by identifying and sharing useful tools and resources, designing models for service protocols of the local long-term care integration pilot projects, coordinating information systems, standardizing assessment elements, and providing low-cost training and technical assistance to the LOGs as they progress through common tasks necessary for local development and implementation.

(g) The center may collect and track information across LOG sites.

(h) The center may prepare annual progress reports, and shall provide these reports to the department and the budget committees of the Legislature.

(Added by Stats. 1998, Ch. 310, Sec. 108. Effective August 19, 1998.)



14145.1

(a) The department may administer grants for purposes of this article, that shall be awarded through a request for application process.

(1) Grants may be awarded to local organizing groups (LOGs) that are existing or new community-based nonprofit organizations or government entities for purposes of implementing long-term care integration pilot projects, pursuant to Article 4.05 (commencing with Section 14139.05).

(2) Grants may be available for LOGs in the planning phase, or the development phase of the project, or both. Planning phase grants shall be limited to a maximum award of fifty thousand dollars ($50,000). Development phase grants shall be limited to a maximum award of one hundred fifty thousand dollars ($150,000). The planning phase includes activities related to initial planning for a long-term care integration pilot project (LTCIPP). The development phase includes activities for implementing the planning phase, up to actual implementation of the pilot project.

(b) Criteria for grant selection shall include, but not be limited to, the following:

(1) For planning phase grants:

(A) Identification of a LOG committed to development of a LTCIPP that includes major stakeholders, including, but not limited to, consumers, community-based providers, institutional providers, and public entities.

(B) Evidence of local government support for development of a LTCIPP.

(C) A description of current and planned consumer involvement.

(D) A plan for the use of funds.

(E) Specification of goals and objectives, and a work plan for achieving them.

(F) A proposed strategy for project evaluation.

(2) For development phase grants:

(A) Identification of the authorized grantee sanctioned by the local government entity.

(B) Identification of an entity for operation of the LTCIPP.

(C) Definition of a governance structure.

(D) An adopted work plan that includes all of the following:

(i) A vision statement describing the long-term care system for the community.

(ii) Description of the covered scope of services and programs to be integrated at the local level.

(iii) Description of the target population.

(iv) Plan for integration of funding for those services.

(E) Specific work goals for the development phase.

(F) A work schedule for completion.

(G) A proposed strategy for project evaluation.

(3) Both planning phase and development phase grant funds may be used for, but are not limited to, the following purposes:

(A) Staff support.

(B) Consulting contracts.

(C) Community organizing support.

(D) Data analysis.

(c) Grantees shall be required to match a portion of the grant awarded, either with cash, or in-kind contributions totaling 20 percent of the total grant. The match required by this subdivision shall be supplemental to the funds appropriated for the LTCIPP.

(Amended by Stats. 2001, Ch. 745, Sec. 256. Effective October 12, 2001.)



14145.3

(a) The department shall develop at least, but not limited to, one alternative model to the Long-Term Care Integration Pilot Program authorized under Article 4.3 (commencing with Section 14139.05) that shall be designed to achieve the goals set forth in Section 14139.11.

(b) The department or, at the discretion of the department, the center for long-term care integration referred to in subdivision (a) of Section 14145, shall consult with an established waiver technical advisory committee to assist in the development of an alternative model or models pursuant to subdivision (a).

(c) No reimbursement or compensation shall be provided to committee members referred to in subdivision (b).

(d) The department shall report the recommendations of the waiver technical advisory committee to the Legislature on or before December 1, 2003.

(Added by Stats. 2002, Ch. 537, Sec. 1. Effective January 1, 2003.)






ARTICLE 4.7. Perinatal Services Program

14148

(a) The department shall adopt the federal option provided under Section 4101 of the Omnibus Budget Reconciliation Act of 1987 (Public Law 100-203) to extend eligibility for medical assistance under Medicaid to all pregnant women and infants with family incomes not in excess of 185 percent of the federal poverty level. If a premium is imposed, the amount of the premium shall not exceed 10 percent of the amount by which the family?s income, less actual child care costs, exceeds 150 percent of the federal poverty level as required by Section 4101 (a) of the 1987 Medicaid Budget Reconciliation Agreement. The department shall implement this section by emergency regulation.

(b) Upon order of the Department of Finance, the State Controller shall transfer funds from Item 4260-101-001 of the Budget Act of 1988 to Item 4260-111-001 of the Budget Act of 1988 during the 1988-89 fiscal year for the purpose of funding outreach efforts for perinatal services.

(c) Notwithstanding subdivision (a), the state may limit implementation of this section during the 1988?89 fiscal year, based upon the availability of department funds. The department may use maternal and child health funds to finance the increased costs of implementing an expansion of Medi-Cal eligibility to women and children with incomes of up to 185 percent of federal poverty levels if both of the following conditions exist:

(1) The department has allocated for expenditure at least sixteen million dollars ($16,000,000) in funds redirected from the Medi-Cal program for that expansion.

(2) If, and to the extent, the department determines that estimates of costs based on actual data indicate that the funds are needed to cover costs.

(d) This section shall be fully implemented no later than April 1, 1990.

(e) To assist Medi-Cal eligible pregnant women in receiving prenatal care promptly, all pregnant women applying for Medi-Cal shall be determined to have an immediate need. Counties, within existing resources, shall expedite the eligibility determination process for all pregnant women on the basis of their immediate needs. Upon determination of eligibility, a Medi-Cal card shall be issued immediately.

(f) To the extent federal financial participation is available, the department shall apply the more liberal income deduction described in Section 1396a(r) of Title 42 of the United States Code when determining eligibility for pregnant women and infants under this section. The amount of this deduction shall be the difference between the 185 percent and the 200 percent federal poverty level applicable to the size of the family.

(Amended by Stats. 2001, Ch. 745, Sec. 257. Effective October 12, 2001.)



14148.03

(a) Pursuant to options provided in federal law and notwithstanding any other provision of law, the form used by a provider to collect information about a pregnant woman pursuant to the Medi-Cal temporary benefits program under Section 14148.7 as that program is implemented on January 1, 2003, shall itself qualify as a simplified application for the Medi-Cal program for pregnant women, or, if necessary to ensure federal financial participation, the form shall be modified to add only those elements required for federal financial participation and be as simple as the department considers practicable.

(b) For purposes of this section, the department shall determine whether to grant eligibility for temporary benefits under Section 14148.7 and the county shall make the final eligibility determination for the Medi-Cal program. The department shall develop and adopt a process for transferring the application to the county and a followup process that is as simple as the department considers practicable to be used by the county if followup is necessary. Based on the department?s instructions, the county shall make a determination whether followup is necessary to determine the woman?s final eligibility for the Medi-Cal program or to refer the woman to the Access for Infants and Mothers (AIM) program.

(c) The department shall adopt an electronic enrollment process for pregnant women to use when applying for the Medi-Cal program from a provider?s office. The application form for this electronic enrollment shall use the elements of the application form described in subdivision (a) and the procedures specified in subdivision (b). This electronic enrollment process shall be known as the Prenatal Gateway. In developing the Prenatal Gateway required by this subdivision, the department shall consult with consumer, provider, county, and health plan representatives.

(d) The purpose of this section is to begin eligibility and benefits at the time of an eligible pregnant woman?s visit to a provider and to continue eligibility and benefits until a final eligibility determination is made without the submission of any other application form to the department, the county, or a single point of entry and to make the followup process as simple as the department considers practicable.

(e) The Prenatal Gateway may not be adopted until both of the following occur:

(1) Sufficient moneys have been deposited in the Special Funds Account of the Gateway Fund to defray the costs of developing the Prenatal Gateway.

(2) Sufficient new staff, not to exceed a total of three personnel years, is available at the department for the purposes of this section and Section 14148.04 and is funded through nonstate General Fund sources. Notwithstanding any other provision of law, the department may hire staff necessary to implement this section.

(f) The department shall implement the Prenatal Gateway within 12 months after the date upon which both of the conditions required under subdivision (e) have occurred.

(g) To implement this section, the department may contract with public or private entities, or utilize existing health care service provider enrollment and payment mechanisms, including the Medi-Cal program?s fiscal intermediary, only if services provided under the program are specifically identified and reimbursed in a manner that appropriately claims federal financial reimbursement. Contracts, including the Medi-Cal fiscal intermediary contract for the Child Health and Disability Prevention Program, and including any contract amendment, any system change pursuant to a change order, and any project or systems development notice shall be exempt from Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code, Chapter 7 (commencing with Section 11700) of Part 1 of Division 3 of Title 2 of the Government Code, Section 19130 of the Government Code, and any policies, procedures, or regulations authorized by these laws.

(Amended by Stats. 2004, Ch. 148, Sec. 1. Effective January 1, 2005.)



14148.04

(a) The department shall adopt, as specified in this section, an electronic process for families to enroll a deemed eligible newborn in the Medi-Cal program from hospitals that have elected to participate in the process. The electronic enrollment process adopted pursuant to this section shall be known as the Newborn Hospital Gateway.

(b) With respect to the enrollment of a child under the age of one year who is deemed to have applied and is deemed eligible for Medi-Cal benefits under Section 1396a(e)(4) of Title 42 of the United States Code, the enrollment procedures of the Newborn Hospital Gateway shall specifically include procedures for confirming the eligibility of, and issuing a Medi-Cal card to, that child.

(c) In developing the Newborn Hospital Gateway required by this section, the department shall consult with consumer, provider, county, and health plan representatives.

(d) The Newborn Hospital Gateway may not be adopted until both of the following occur:

(1) Sufficient moneys have been deposited in the Special Funds Account of the Gateway Fund to defray the costs of developing the Newborn Hospital Gateway.

(2) Sufficient new staff, not to exceed a total of three personnel years, is available at the department for the purposes of this section and Section 14148.03 and is funded through nonstate General Fund sources. Notwithstanding any other provision of law, the department may hire staff necessary to implement this section.

(e) The department shall implement the Newborn Hospital Gateway within 12 months after the date upon which both of the conditions required under subdivision (d) have occurred.

(f) To implement this section, the department may contract with public or private entities, or utilize existing health care service provider enrollment and payment mechanisms, including the Medi-Cal program?s fiscal intermediary, only if services provided under the program are specifically identified and reimbursed in a manner that appropriately claims federal financial reimbursement. Contracts, including the Medi-Cal fiscal intermediary contract for the Child Health and Disability Prevention Program and including any contract amendment, any system change pursuant to a change order, and any project or systems development notice shall be exempt from Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code, Chapter 7 (commencing with Section 11700) of Part 1 of Division 3 of Title 2 of the Government Code, Section 19130 of the Government Code, and any policies, procedures, or regulations authorized by these laws.

(Amended by Stats. 2004, Ch. 148, Sec. 2. Effective January 1, 2005.)



14148.05

(a) There is hereby created in the State Treasury the Gateway Fund.

(b) Moneys in the fund may be expended, upon appropriation by the Legislature, exclusively for purposes of establishing and maintaining the Prenatal Gateway, as provided for in Section 14148.03, and the Newborn Hospital Gateway, as provided for in Section 14148.04, and in accordance with subdivision (c).

(c) The fund shall consist of the following accounts:

(1) The Special Funds Account, which shall consist of all funds received by the Controller for purposes of Sections 14148.03 and 14148.04 from private foundations and other nongovernmental sources and interest accrued thereon. Moneys in this account shall be used exclusively for the purposes of Sections 14148.03 and 14148.04. The department shall not be responsible for securing funding from private foundations or other nongovernmental sources.

(2) The Other Public Funds Account, which shall consist of all public funds, other than federal or state general funds, received by the Controller for purposes of Sections 14148.03 and 14148.04 from state or local sources, including, but not limited to, funds received under the California Families and Children Act of 1998, Division 108 (commencing with Section 130100) of the Health and Safety Code (Proposition 10), and the interest accrued thereon.

(3) The Federal Funds Account, which shall consist of all public funds received by the Controller for purposes of Sections 14148.03 and 14148.04 from federal sources, and the interest accrued thereon.

(Added by Stats. 2003, Ch. 895, Sec. 4. Effective January 1, 2004.)



14148.1

To maximize federal financial participation, the department shall seek flexibility in implementing the requirements of Section 121 of the Immigration Reform and Control Act of 1986 (Public Law 99-603) for Medi-Cal eligible women with confirmed pregnancies.

(Added by Stats. 1988, Ch. 980, Sec. 3.)



14148.2

In order to assure access to obstetrical providers in the Medi-Cal program, the state department shall explore and adopt policies which improve provider relations with Medi-Cal maternity care providers. Policies to be considered shall include, but not be limited to, those which reduce the annual percentage of obstetrical billings going to the department?s suspense file, simplify provider claim forms, establish toll-free telephone lines for the exclusive use of maternity care providers, and establish clear reimbursement guidelines. In addition, the department shall explore policies to assure that obstetrical claims are processed on a prompt and predictable basis, the feasibility of establishing a special claims processing unit for obstetrical claims, and the adequacy of current reimbursement levels and services reimbursed. The department shall advise the Chairs of the Assembly Health Committee and the Senate Health and Human Services Committee by July 1, 1989, on steps taken to improve provider relations and the impact these steps have had on provider participation.

(Added by Stats. 1988, Ch. 980, Sec. 3.)



14148.3

The department shall seek federal approval to implement obstetrical case management for Medi-Cal eligible pregnant women when provided through the Child Health and Disability Prevention program authorized under Article 6 (commencing with Section 124025) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 480. Effective September 29, 1996.)



14148.4

(a) The department shall eliminate the Medi-Cal reimbursement differential for obstetrical services by equalizing the rates of reimbursement for Caesarean section and non-Caesarean section care and delivery services. In implementing this section, savings that otherwise would have accrued due to lowered rates of reimbursement for Caesarean section services shall be used to fund across-the-board rate increases for all maternity care and delivery services.

(b) Revisions to the existing rate structure required to implement this section shall be adopted as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The adoption of these regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare. Notwithstanding Chapter 3.5 of Part 1 of Division 3 of Title 2 of the Government Code, emergency regulations adopted to implement this act shall not be subject to the review and approval of the Office of Administrative Law. These regulations shall become effective immediately upon filing with the Secretary of State.

(Repealed and added by Stats. 1989, Ch. 348, Sec. 2.)



14148.5

(a) State funded perinatal services shall be provided under the Medi-Cal program to pregnant women and state funded medical services to infants up to one year of age in families with incomes above 185 percent, but not more than 200 percent, of the federal poverty level, in the same manner that these services are being provided to the Medi-Cal population, including eligibility requirements and integration of eligibility determinations and payment of claims, except as follows:

(1) The assets of the family shall not be considered in making the eligibility determination.

(2) The income deduction specified in subdivision (f) of Section 14148 shall not be applied.

(b) Services provided under this section shall not be subject to any share-of-cost requirements.

(c) (1) The department, in implementing the Medi-Cal program and public health programs, in coordination with the Managed Risk Medical Insurance Program?s Access for Infants and Mothers component, may provide for outreach activities in order to enhance participation and access to perinatal services. Funding received pursuant to the federal provisions shall be used to expand perinatal outreach activities. These outreach activities shall be implemented if funding is provided for this purpose by an appropriation in the annual Budget Act or other statute.

(2) Those outreach activities authorized by paragraph (1) shall be targeted toward both Medi-Cal and non-Medi-Cal eligible high risk or uninsured pregnant women and infants. Outreach activities may include, but not be limited to, all of the following:

(A) Education of the targeted women on the availability and importance of early prenatal care and referral to Medi-Cal and other programs.

(B) Information provided through toll-free telephone numbers.

(C) Recruitment and retention of perinatal providers.

(d) Notwithstanding any other provision of law, contracts required to implement the provisions of this section shall be exempt from the approval of the Director of General Services and from the provisions of the Public Contract Code.

(e) The programs authorized in this section shall be operative for the entire 1996?97 fiscal year.

(Amended by Stats. 2003, 1st Ex. Sess., Ch. 9, Sec. 11. Effective May 5, 2003.)



14148.6

The department shall engage in outreach activities in order to enhance participation in and access to perinatal services.

(Added by Stats. 1989, Ch. 1446, Sec. 4. Effective October 2, 1989.)



14148.65

(a) (1) It is the intent of the Legislature, in adding this section and Sections 14005.22 and 14148.67, to help prevent premature delivery and low-birth weights, the leading cause of infant morbidity and mortality, and to promote women?s overall health, well-being, and financial security, while maximizing federal funds.

(2) It is, therefore, the intent of the Legislature to maintain and not to alter, reduce, suspend, restrict, or otherwise limit any Medi-Cal benefits or services currently available to eligible pregnant women receiving only pregnancy-related and postpartum services through the Medi-Cal program to the extent those services and benefits are not available through the beneficiary?s qualified health plan through the Exchange.

(3) It is further the intent of the Legislature to maximize federal funding while making no-cost health care coverage available to pregnant women receiving only pregnancy-related and postpartum services who opt to enroll or remain enrolled in a qualified health plan through the Exchange. To this end, it is the intent of the Legislature to enact an affordability and benefit program for pregnant women within the applicable income range within the Exchange. The intent of the Legislature is to enact a program within the Exchange that would provide pregnant women with no-share of cost health benefits so that pregnant women may receive a benefit package equal to full-scope, comprehensive benefits that are provided for Medi-Cal beneficiaries who are pregnant. It is also the intent of the Legislature that no-cost health coverage for pregnant women receiving only pregnancy-related and postpartum services means Exchange qualified health plans and providers serving beneficiaries pursuant to those plans are prohibited from charging, billing, requesting, or requiring the women to pay any of the costs or charges for any services covered by the Exchange qualified health plan, or any premiums or cost sharing during their pregnancy and postpartum coverage as provided in paragraph (1) of subdivision (b) of Section 14148.67. The Legislature reaffirms that Medi-Cal providers are prohibited from charging, billing, requesting, or requiring beneficiaries to pay for or refusing to provide Medi-Cal covered services that are not available through an eligible woman?s Exchange qualified health plan.

(b) After the director determines in writing that CalHEERS has been programmed for implementation of this section, but no sooner than January 1, 2015, the department, in coordination with the Exchange, shall implement this section for women eligible for Medi-Cal pregnancy-related and postpartum services who are or will be enrolled in individual health care coverage through the Exchange. At the applicant?s or beneficiary?s option, the department shall allow the individual to enroll or remain enrolled in an Exchange qualified health plan while at the same time enrolling or remaining enrolled in the Medi-Cal program, and shall ensure that the beneficiary receives the services and benefits to which she is entitled as a result of her eligibility for and enrollment in the Medi-Cal program as follows:

(1) If a beneficiary is only eligible for pregnancy-related and postpartum services under this chapter and the beneficiary has opted to enroll or remain enrolled in both Medi-Cal and coverage under a qualified health plan offered under the Exchange, the department shall pay both of the following on behalf of the beneficiary in accordance with Section 14148.67:

(A) The beneficiary?s premium costs for Exchange coverage, minus the beneficiary?s premium tax credit authorized by Section 36B of Title 26 of the United States Code and its implementing regulations during the beneficiary?s period of eligibility for pregnancy-related and postpartum services under this chapter.

(B) The beneficiary?s cost sharing for benefits and services under the Exchange qualified health plan during the beneficiary?s period of eligibility for pregnancy-related and postpartum services under this chapter.

(2) The department shall provide beneficiaries who are receiving benefits under this section with only those Medi-Cal benefits for pregnancy-related and postpartum services that are covered under the Medi-Cal program and, except when otherwise required by state or federal law, that are not available through the beneficiary?s qualified health plan. These beneficiaries shall retain all rights and responsibilities to which they are legally entitled under the Medi-Cal program. The beneficiaries shall have the right to access Medi-Cal providers? services through the Medi-Cal program that are not contracting with the Exchange qualified health plan as required under state or federal law, including, but not limited to, the right to access family planning services, services provided by Comprehensive Perinatal Services Program (CPSP) Medi-Cal providers, perinatal specialists, certified nurse-midwife services, and alternative and freestanding birth center services, to the extent those services are not available through the beneficiary?s Exchange qualified health plan, except when state or federal law requires the right to access the service without regard to its availability through the beneficiary?s Exchange qualified health plan. The department shall implement its policies and procedures on other health care coverage in a manner consistent with this subdivision.

(3) Nothing in this section shall preclude a beneficiary from opting to enroll or remain enrolled in Medi-Cal for pregnancy-related and postpartum services without enrolling or remaining enrolled in an Exchange qualified health plan or from enrolling or remaining enrolled in an Exchange qualified health plan without enrolling or remaining enrolled in Medi-Cal for pregnancy-related and postpartum services.

(c) The department shall consult with the Exchange, Exchange contracting health care service plans and health insurers, and stakeholders, including consumer advocates, Medi-Cal providers, counties, the State Department of Public Health, county maternal, child, and adolescent health directors, and county CPSP coordinators, in the development and implementation of all of the following:

(1) Processes and procedures to inform affected applicants and beneficiaries in a clear, consumer-friendly manner of all of their enrollment options under the Medi-Cal program and the Exchange, of the manner in which they may receive the benefits and services covered through the Exchange coverage, and of the manner in which they may receive benefits and services under this section. This information shall be provided at the time of application and renewal and when a beneficiary who is enrolled in the Medi-Cal program or in an Exchange qualified health plan informs Medi-Cal or the Exchange qualified health plan that she is pregnant.

(2) A process and procedure for applicants and beneficiaries who are eligible for the Medi-Cal program based on pregnancy to exercise the option to remain in or enroll in Exchange coverage and receive Medi-Cal coverage for pregnancy-related and postpartum services not covered by the beneficiary?s Exchange qualified health plan and related assistance for premiums and cost sharing as outlined in subdivision (b) or to remain in or enroll in Medi-Cal and not enroll in Exchange coverage. The process and all options shall be made available to women at the time of applying to the Medi-Cal program or the Exchange and during their enrollment in Medi-Cal or Exchange coverage, as applicable.

(3) The process for implementing other health coverage policy and the right to access Medi-Cal providers? services through the Medi-Cal program that are not contracting with the Exchange qualified health plan, including, but not limited to, family planning services, services provided by CPSP Medi-Cal providers, perinatal specialists, certified nurse-midwife services, and alternative and freestanding birth center services, to the extent those services are not available through the beneficiary?s Exchange qualified health plan, except when state or federal law requires the right to access the service without regard to its availability through the beneficiary?s Exchange qualified health plan.

(4) Standardized notices and procedures to inform affected Medi-Cal applicants and beneficiaries and affected individuals applying for or enrolled in the Exchange of the option and the process for eligible women to enroll or remain enrolled in Exchange coverage and receive Medi-Cal pregnancy-related and postpartum coverage under this section or to remain in or enroll in Medi-Cal and not enroll in Exchange coverage.

(5) Standardized notices and procedures to inform Medi-Cal beneficiaries receiving benefits under this section that infants born to pregnant women receiving Medi-Cal benefits at the time of birth are automatically eligible for the Medi-Cal program throughout the infant?s first year of life and of the processes for enrolling their newborns in the Medi-Cal program without an application.

(6) Provider notices to ensure that Medi-Cal providers are aware of the Medi-Cal pregnancy program under this section for women enrolled in the Exchange and that providers comply with state and federal laws applicable to Medi-Cal pregnancy coverage for women who exercise the option to remain in Exchange coverage.

(7) Monitoring and data reporting required by subdivision (e).

(d) All notices developed under subdivision (c) shall be accessible to persons who have limited English language proficiency and persons with disabilities consistent with all federal and state requirements.

(e) (1) In addition, the department shall consult with the Exchange and Exchange contracting qualified health plans in the development of a process for the department to make the payment of premiums and cost sharing under this section and in the development of a process for the department to evaluate the birth outcomes of women who are receiving benefits under this section.

(2) (A) The department shall consult with the Exchange regarding the inclusion of certified CPSP Medi-Cal providers in qualified health plan provider networks. Additionally, the department shall encourage certified CPSP Medi-Cal providers to contract with Exchange qualified health plans in order to serve the beneficiaries who are receiving services under this section.

(B) The department shall monitor the birth outcomes of women who are receiving benefits under this section and the birth outcomes of women receiving full scope and limited scope pregnancy services under the Medi-Cal program, shall monitor access to and the utilization of CPSP services from Medi-Cal providers by beneficiaries receiving benefits under this section, and shall assess if there are any differences in birth outcomes between pregnant women receiving full scope and limited scope services under the Medi-Cal program and women receiving benefits under this section.

(C) To the extent possible, the department shall assess CPSP Medi-Cal provider participation as contracted providers with Exchange qualified health plans.

(f) (1) The department may contract with public or private entities, or both, including the Exchange, to implement this section and Section 14148.67. Contracts entered into under these sections may be on a noncompetitive bid basis and are exempt from the following:

(A) Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code and any policies, procedures, or regulations authorized by that part.

(B) Article 4 (commencing with Section 19130) of Chapter 5 of Part 2 of Division 5 of Title 2 of the Government Code.

(C) Review or approval of contracts by the Department of General Services.

(2) For contracts entered into under this subdivision, the department shall not be required to specify the amounts encumbered for each contract, but may allocate funds to each contract based on the projected or actual beneficiary enrollments to a total amount not to exceed the amount appropriated for the program.

(g) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, without taking any further regulatory action, shall implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time regulations are adopted. The department shall adopt regulations by July 1, 2017, in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Notwithstanding Section 10231.5 of the Government Code, beginning six months after the effective date of this section, the department shall provide a status report to the Legislature on a semiannual basis, in compliance with Section 9795 of the Government Code, until regulations have been adopted.

(h) This section shall be implemented only if and to the extent that federal financial participation is available and any necessary federal approvals have been obtained.

(i) For purposes of this section, the following definitions shall apply:

(1) ?Beneficiary? means a woman eligible for Medi-Cal pregnancy-related and postpartum services.

(2) ?CalHEERS? means the California Healthcare Eligibility, Enrollment, and Retention System developed under Section 15926.

(3) ?Cost sharing? means the expenditures, required by or on behalf of the beneficiary by her qualified health plan with respect to essential health benefits, and includes deductibles, coinsurance, copayments, and similar charges, but excludes premiums, and spending by an eligible beneficiary for benefits or services not covered by the qualified health plan.

(4) ?Exchange? means the California Health Benefit Exchange established in Title 22 (commencing with Section 100500) of the Government Code.

(5) ?Postpartum services? means those services and benefits provided during a postpartum period under Section 14005.18.

(Added by Stats. 2014, Ch. 31, Sec. 54. Effective June 20, 2014.)



14148.67

(a) When implementing the premium and cost-sharing payments required under Sections 14102 and 14148.65, the department shall make the premium and cost-sharing payments required under those sections to the beneficiary?s qualified health plan in conformity with the requirements of this section.

(b) (1) The beneficiary shall not be charged, billed, asked, or required to make any premium or cost-sharing payments to his or her qualified health plan or service provider for any services that are subject to premium or cost-sharing payments by the department under Section 14102 or 14148.65.

(2) If the beneficiary makes any premium or cost-sharing payments to his or her plan or provider for services that are subject to premium or cost-sharing payments by the department under Section 14102 or 14148.65, the department shall reimburse the beneficiary for those payments. The department shall make every reasonable effort to do both of the following:

(A) Make the reimbursement process simple and easy for beneficiaries to use.

(B) Promptly reimburse beneficiaries under this paragraph.

(3) If, as a result of reconciliation in a tax year where the beneficiary was eligible for covered premium payments under Section 14102 or 14148.65, the beneficiary owes and makes a tax payment to the federal government to return a portion of the advanced premium tax credit to which the beneficiary was not entitled and the beneficiary notifies the department, the department shall reimburse the beneficiary for the amount of the tax payment related to the tax credits for covered premium payments under Section 14102 or 14148.65.

(4) If, as a result of reconciliation in a tax year where the beneficiary was eligible for covered premium payments under Section 14102 or 14148.65, the federal government owes and makes a tax refund to the beneficiary based upon the beneficiary?s advanced premium tax credit, the beneficiary shall reimburse the department for the portion of the refund that is related to the tax credits that were applied to the premium payments made by the department.

(c) (1) Except as provided in paragraph (2), beneficiaries who are eligible for benefits under Section 14102 or 14148.65 shall be eligible for the premium and cost-sharing payments required under those sections only up to the amount necessary to pay for the second lowest silver level plan in his or her qualified health plan pricing region, as modified by cost-sharing reductions.

(2) If a beneficiary selects or remains in a metal level plan that is more expensive than the metal level plan amount limit required under paragraph (1), the beneficiary may select or remain in that plan only if he or she agrees to be responsible for paying all applicable premium and cost-sharing charges that are in excess of what is covered by the department. The department shall not be responsible for paying for any premium or cost sharing that is in excess of the metal level plan amount limit required under paragraph (1).

(d) The department shall consult with the Exchange, Exchange contracting health care service plans and health insurers, and stakeholders, including consumer advocates, Medi-Cal providers, and the counties, in the development and implementation of the following:

(1) Processes and procedures to inform affected applicants and beneficiaries in a clear, consumer-friendly manner of all of their enrollment options under the Medi-Cal program and the Exchange, of the manner in which they may receive the benefits and services covered through the Exchange coverage, and of the manner in which they may receive benefits and services under Section 14102.

(2) Provider notices to ensure that Medi-Cal providers are aware of the Medi-Cal program under Section 14102 and that providers comply with state laws applicable to Medi-Cal coverage for individuals eligible under Section 14102.

(e) All notices developed under subdivision (d) shall be accessible to persons with limited English language proficiency and persons with disabilities consistent with all federal and state requirements.

(f) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, without taking any further regulatory action, shall implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time regulations are adopted. The department shall adopt regulations by July 1, 2017, in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Notwithstanding Section 10231.5 of the Government Code, beginning six months after the effective date of this section, the department shall provide a status report to the Legislature on a semiannual basis, in compliance with Section 9795 of the Government Code, until regulations have been adopted.

(g) This section shall be implemented only if and to the extent that federal financial participation is available and any necessary federal approvals have been obtained.

(Added by Stats. 2014, Ch. 31, Sec. 55. Effective June 20, 2014.)



14148.7

The department shall implement the federal options authorized by federal law to assist in the delivery of timely and continuing prenatal care by establishing the option of presumptive eligibility under Section 1396r-1 of Title 42 of the United States Code.

(Added by Stats. 1992, Ch. 1127, Sec. 2. Effective January 1, 1993.)



14148.75

At the earliest date that it is administratively feasible, the department shall adopt the federal medicaid option under Section 1902(l)(3) of the federal Social Security Act (42 U.S.C. Sec. 1396a(l)(3)) to waive the use of a resource standard for determining the eligibility of pregnant women, infants, and children.

(Amended by Stats. 1997, Ch. 624, Sec. 5. Effective January 1, 1998.)



14148.8

(a) The State Department of Health Services shall provide Medi-Cal reimbursements to alternative birth centers for facility-related delivery costs at a statewide all-inclusive rate per delivery that shall not exceed 80 percent of the average Medi-Cal reimbursement received by general acute care hospitals with Medi-Cal contracts and shall be based on an average hospital length of stay of 1.7 days. The reimbursement rate shall be updated annually and shall be based on the California Medical Assistance Commission?s annually published legislative report of average contract rates for general acute care hospitals with Medi-Cal contracts. However, the reimbursement shall not exceed the alternative birth center?s charges to any non-Medi-Cal patient for similar services.

(b) In order to be eligible for reimbursement pursuant to this section, an alternative birth center shall satisfy the following criteria as determined by the state department:

(1) At least 150 patients or 50 percent of the patient caseload served at the center each year, whichever is less, shall be Medi-Cal patients and low-income patients.

(2) The facility shall be currently certified as a comprehensive perinatal services provider. If not currently certified, the facility shall be certified with the first year of operation.

(3) The facilities may utilize certified nurse midwives, certified nurse practitioners, and clinical nurse specialists where appropriate.

(4) The facility shall meet the standards for certification established by the National Association of Childbearing Centers, including those relating to the proximity and involvement of hospitals, obstetricians, and pediatricians.

(5) The facility shall establish and maintain a quality assurance program.

(6) The facility shall maintain newborn followup care for at least one year.

(7) The gathering of data and preparing reports as required in subdivision (c).

(c) (1) Each alternative birth center awarded reimbursement pursuant to this section shall gather data and annually report outcome measures relating to the safety, cost-effectiveness, and patient acceptance of the center to the department to be made available upon request.

(2) The report shall include data on the incidence of maternal and infant death, preterm newborns, low birth weight newborns, maternal complications, newborn complications, cesarean sections, forcep-assisted deliveries, deliveries involving use of anesthesia, months of prenatal care, family involvement in childbirth, breast-feeding, infant immunizations, well baby care, adjusted cost per case for deliveries performed at the center, and cost per case for women transferred to hospitals for delivery.

(3) The department shall provide the Legislature with an annual report summarizing the data reported by the centers.

(4) The department shall, to the extent information and resources are available, as determined by the department, compare the data provided by the centers with information furnished by other providers of prenatal and delivery services. The department shall use the comparative data to determine for the Medi-Cal program whether alternative birth centers are cost-effective, improve access to prenatal care, reduce the anticipated incidence of maternal and newborn complications, and have a high degree of patient acceptance.

(d) The director shall administer this section and establish standards, procedures, and reimbursement rates, as the director deems necessary in carrying out this section. The establishment of the reimbursement rates is not required to be adopted as regulations pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(e) Nothing in this act shall alter the scope of practice for any health care professional or authorize the delivery of health care services in a setting or in a manner not authorized by the Health and Safety Code or the Business and Professions Code.

(Amended by Stats. 2001, Ch. 745, Sec. 258. Effective October 12, 2001.)



14148.9

The department shall provide for the receipt and initial processing of Medi-Cal applications from (a) pregnant women; and (b) children born after September 30, 1983, who have not yet attained 19 years of age, at facilities other than the county welfare department as described in Title XIX of the Social Security Act (42 U.S.C., Sec. 1396 and following).

(Added by Stats. 1991, Ch. 1171, Sec. 4. See same-numbered section in Article 4.8.)






ARTICLE 4.8. Perinatal Outreach, Coordination, and Expansion Services

14148.9

(a) The Legislature finds and declares that there is a strong statistical relationship between early entry into prenatal care and healthy birth outcomes. An investment in early intervention is highly cost-effective and prevents untold suffering.

(b) It is the intent of the Legislature that the goals of the program established pursuant to this article, in combination with other programs for pregnant women and children, shall be as follows:

(1) To improve access to and quality of prenatal care by making existing programs serving poor women more accessible through outreach, coordination, and removal of barriers to care.

(2) To combine efforts with other programs to measurably reduce the number of women who smoke, use drugs, or engage in other unhealthy practices during pregnancy.

(c) In order to achieve these goals, it is the intent of the Legislature to improve and coordinate existing programs for pregnant women and infants and to remove barriers to care with an intense focus on women who are at high risk of delivering a low or high birth weight baby or a baby who will suffer from major health problems or disabilities.

(d) The program implemented pursuant to this article shall focus on those target populations that are comprised of pregnant high risk women or potentially pregnant teenagers, pregnant women, and women of childbearing age who are likely to become pregnant who smoke, consume alcoholic beverages, or use controlled substances, Black, Hispanic, Native American, and Asian-Pacific Island women who are pregnant or of childbearing age, and uninsured women of childbearing age.

(Amended (as added by Stats. 1991, Ch. 278) by Stats. 2006, Ch. 538, Sec. 706. Effective January 1, 2007. See same-numbered section in Article 4.7.)



14148.91

(a) No later than March 15 of each year, the department shall report to the appropriate committees of the Legislature and the Governor, on a statewide and county-by-county basis, the most recent data on all of the following:

(1) The number of live births to women receiving prenatal care in the first trimester, in the second trimester, and in the third trimester, as well as an analysis of barriers to care to the extent available.

(2) The number of maternal deaths by race and ethnic group.

(3) The number of live births by county, race, and ethnic group.

(4) The number of fetal deaths of infants over 20 weeks? gestation by race and ethnic group.

(5) The number of infant deaths by county, race, and ethnic group from birth to 28 days postpartum.

(6) The number of infant deaths by county, race, and ethnic group from 29 days postpartum to one year.

(7) The number of live births under 2,500 grams and over 4,500 grams by race and ethnic group.

(8) The number of live births under 1,500 grams by race and ethnic group.

(9) The number of women eligible for prenatal, delivery, or postpartum care under Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code in the past year.

(10) The source of payment for prenatal care and delivery.

(b) No later than March 15 of each year, the department shall report to the appropriate committees of the Legislature and the Governor on a statewide basis, to the extent data are available, all of the following:

(1) The number of infants eligible for services under Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code.

(2) The number of newborn babies screened or diagnosed with Fetal Alcohol Syndrome.

(3) The number of babies born with drug dependencies, HIV infection, and sexually transmitted diseases.

(4) Whether the mother smoked, consumed alcoholic beverages, or used controlled substances without a prescription, during pregnancy.

(c) (1) The department, in consultation with the Legislative Analyst, shall contract, using appropriate state administrative funds, with an appropriate entity for a one-time, statistical survey of the income of mothers, utilizing a statistically valid sample linked to the birth certificate.

(2) The State Department of Health Services shall not use more than one hundred thousand dollars ($100,000) of administrative funds for the survey required by paragraph (1).

(3) The income information required by paragraph (1) shall be categorized according to the following income categories:

(A) Persons whose family income does not exceed 150 percent of the official federal poverty line.

(B) Persons whose family income exceeds 150 percent of the official federal poverty line but does not exceed 185 percent of the official federal poverty line.

(C) Persons whose family income exceeds 185 percent of the official federal poverty line but does not exceed 200 percent of the official federal poverty line.

(D) Persons whose family income exceeds 200 percent of the official federal poverty line but does not exceed 225 percent of the official federal poverty line.

(E) Persons whose family income exceeds 225 percent of the official federal poverty line.

(F) Persons whose family income exceeds 250 percent of the official federal poverty line level but does not exceed 300 percent of the official federal poverty line.

(d) The department shall, in addition to the information required by subdivision (a), report on trends in private insurance coverage of maternity care, to the extent the data is available.

(Amended by Stats. 2004, Ch. 183, Sec. 388. Effective January 1, 2005.)



14148.98

No funds from the Health Education Account in the Cigarette and Tobacco Products Surtax Fund may be used in a manner that violates paragraph (1) of subdivision (b) of Section 30122 of the Revenue and Taxation Code.

(Added by Stats. 1991, Ch. 1170, Sec. 13. Effective October 14, 1991.)






ARTICLE 4.9. Medi-Cal Managed Care Benefits for Nondisabled Persons with HIV

14149

(a) It is the intent of the Legislature in enacting this article, to expand eligibility for Medi-Cal benefits, with the exception of prescription drug benefits provided by the AIDS Drug Assistance Program (ADAP), to persons with HIV who are enrolled in ADAP and who are not disabled, but who, if disabled, would qualify for Medi-Cal benefits.

(b) It is further the intent of the Legislature that this expansion of the existing Medi-Cal program be funded by cost savings achieved through the voluntary enrollment into the existing Medi-Cal managed care program of persons who are disabled as a result of AIDS, and who are either receiving Medi-Cal benefits on a fee-for-service basis as of January 1, 2003, or who become eligible to receive Medi-Cal benefits on or after January 1, 2003.

(c) It is further the intent of the Legislature that the State Department of Health Services encourage the voluntary enrollment into the existing Medi-Cal managed care program of persons described in subdivision (b) in order to obtain sufficient cost savings to provide Medi-Cal benefits to the maximum feasible number of persons with HIV subject to the constraints of this article.

(d) It is further the intent of the Legislature that all protections of state and federal law and regulations that apply to the state?s Medi-Cal managed care program shall apply to those persons who become eligible for Medi-Cal pursuant to this article.

(Added by Stats. 2002, Ch. 684, Sec. 1. Effective January 1, 2003.)



14149.3

(a) Subject to subdivisions (b) and (c), paragraph (2) of subdivision (f), and subdivision (k), the department shall, commencing July 1, 2003, or the date that all necessary federal waivers have been obtained, whichever is later, expand eligibility for benefits under this chapter, with the exception of those prescription drug benefits provided pursuant to ADAP, to any person with HIV who meets both of the following criteria:

(1) The person is enrolled in the ADAP program pursuant to Section 120960 of the Health and Safety Code, and maintains enrollment in that program.

(2) The person would otherwise qualify for Medi-Cal benefits if the person were disabled as defined in subdivision (h).

(b) Any person eligible for benefits pursuant to subdivision (a), and seeking enrollment in Medi-Cal pursuant to this article shall be enrolled on a first-come-first-served basis pursuant to an allocation mechanism that shall be developed by the department.

(c) Any person who is eligible for enrollment in Medi-Cal pursuant to this article shall be required to elect a Medi-Cal managed care plan in those counties in which a managed care plan is available, unless the department determines that the cost-neutrality requirements provided for in subdivision (f) and the enrollment goals provided for in this article can be achieved without this requirement.

(d) In implementing this article, the department shall ensure that all of the following standards are met:

(1) All state and federal laws and regulations that apply to the state?s Medi-Cal managed care program shall apply to the expansion provided by this article and to the beneficiaries eligible for Medi-Cal pursuant to this article.

(2) The Medi-Cal benefits provided under this article shall include prescription drugs not provided by the AIDS Drug Assistance Program.

(3) All participating plans that assume full risk for all health care services, including inpatient and outpatient services, shall be licensed pursuant to the Knox-Keene Act (Article 1 commencing with Section 1340) of Chapter 2.2 of Division 2 of the Health and Safety Code), except as provided in Section 1343 of the Health and Safety Code.

(4) Health care service plans participating in the Medi-Cal managed care program shall comply with the applicable sections of the Knox-Knee Act (Article 1 (commencing with Section 1340) of Chapter 2.2 of Division 2 of the Health and Safety Code), including Sections 1367 and 1374.16 of the Health and Safety Code and the regulations adopted pursuant to Section 1374.16 of the Health and Safety Code.

(5) Primary care case management plans participating in the Medi-Cal managed care program shall comply with the applicable sections of Article 2.9 ( commencing Section 14088). Primary care case management plans are required to maintain grievance and appeal procedures consistent with the existing Medi-Cal managed care program, to address beneficiary grievances.

(e) The department shall establish capitation rates to be paid to Medi-Cal managed care plans for services provided pursuant to this section. These capitation rates may not exceed 95 percent of the fee-for-service equivalent costs to the Medi-Cal program for medical services for persons with HIV.

(f) (1) The department shall meet federal revenue neutrality requirements through the savings generated by the voluntary enrollment into Medi-Cal managed care of persons who are disabled as a result of AIDS, and who are either receiving Medi-Cal benefits on a fee-for-service basis as of January 1, 2003, or who become eligible to receive Medi-Cal benefits on or after January 1, 2003. The savings generated by increased voluntary enrollments in Medi-Cal managed care shall be used to fund enrollment by individuals eligible for the expansion of Medi-Cal eligibility provided for pursuant to subdivision (a). Nothing in this subdivision shall preclude the department from implementing other means of meeting the federal revenue neutrality requirements, provided that all requirements of this article are met.

(2) The department may not enroll individuals described in subdivision (a) until the department can ensure sufficient savings, pursuant to paragraph (1), equal to or greater than the cost of providing benefits to these individuals.

(g) The department shall encourage the voluntary enrollment into Medi-Cal managed care of persons who are disabled as a result of AIDS. The department shall conduct all outreach and awareness activities necessary to implement this requirement in a manner consistent with Section 14407 to ensure that persons who enroll in managed care do so voluntarily. These outreach and awareness activities shall include information on how electing managed care may alter provider relationships and how persons may revert to fee-for-service if they prefer to return to fee-for-service.

(h) For the purposes of this section, ?disabled? means a person who meets the eligibility criteria for the federal Supplemental Security Income for the Aged, Blind and Disabled program (Subchapter 16 (commencing with Section 1381) of Chapter 7 of Title 42 of the United States Code).

(i) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this article, without taking any regulatory action, by means of an all-county letter or similar instruction. Thereafter, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(j) Commencing January 1, 2003, the department shall seek the appropriate federal waiver under Section 1115 of the Social Security Act (42 U.S.C. Sec. 1315) to implement the expansion of eligibility provided for pursuant to this section. The department shall maximize the federal reimbursement received for services provided under this article to those eligible pursuant to this section.

(k) This article shall be implemented only if, and to the extent that, the department determines that federal financial participation is available pursuant to Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.).

(Added by Stats. 2002, Ch. 684, Sec. 1. Effective January 1, 2003.)






ARTICLE 5. Fiscal Provisions

14150

Within 60 calendar days of the date that the annual Budget Act is chaptered, the department shall notify the chairpersons of the fiscal committees of each house of the Legislature, the Chairperson and the Vice Chairperson of the Joint Legislative Budget Committee, and appropriate county representatives if the department plans to withhold and not allocate any of the baseline allocation for county Medi-Cal eligibility activities that are appropriated for Medi-Cal administration.

(Added by Stats. 2002, Ch. 1161, Sec. 87. Effective September 30, 2002.)



14151

Bills for services rendered during the 1970?71 fiscal year to persons other than the beneficiaries under the California Medical Assistance Program submitted to the state by any county which has elected to come within the provisions of Section 14150.1 of the Welfare and Institutions Code are bills against the appropriation for the fiscal year during which the bills are submitted, and shall be submitted not later than 60 days following the start of the 1971?72 fiscal year. The director may, when he finds that delay in the submission of bills was caused by circumstances beyond the control of the county, extend the period of submissions of bills for a period not to extend beyond the end of the 1971?72 fiscal year. State general funds of $27,661,452 are made available from the 1971?72 appropriation to cover the state cost of such bills received. In the event such bills received are less than $27,661,452, the balance remaining may be used for the basic or supplemental schedules of benefits.

(Repealed and added by Stats. 1971, Ch. 577.)



14152

Bills for services rendered during the 1970?71 fiscal year to beneficiaries under the California Medical Assistance Program are bills against the appropriation for the fiscal year during which the bills are submitted, and shall be submitted not more than two months after the month in which the service is rendered, and shall be in the form prescribed by the director, except that in the event the patient does not identify himself to the provider as a Medi-Cal beneficiary, the provider shall be entitled to submit his statement at any time within 60 days after that date certified by the provider as the date said patient was first identified as a Medi-Cal beneficiary, provided, however, that such date certified by the provider as the date the patient was first so identified shall not be later than one year after the month in which the service was rendered. Further, the director may, where he finds that delay in the submission of bills was caused by circumstances beyond the control of the provider, extend the period for submission of bills for a period not to exceed one year. Funds in the amount of $106,269,000 are hereby made available from the 1971?72 appropriation to cover the cost of such 1970?71 services billed during the 1971?72 fiscal year. In the event such bills are less than $106,269,000 the balance remaining may be used for the basic or supplemental schedules of benefits.

(Added by Stats. 1971, Ch. 577.)



14153

Funds shall be advanced monthly to the respective counties for costs of administration of the Medi-Cal program in the manner prescribed in Chapter 9 (commencing with Section 15000).

Funds may be advanced monthly to the respective counties for the costs of care under the provisions of this chapter upon the order of the Director of Finance and the State Director of Health Services utilizing resources made available through the Health Care Deposit Fund.

County welfare departments shall submit administrative claims for the Medi-Cal program in accordance with procedures described in Section 10604.5.

(Amended by Stats. 1991, Ch. 611, Sec. 75. Effective October 7, 1991.)



14154

(a) (1) The department shall establish and maintain a plan whereby costs for county administration of the determination of eligibility for benefits under this chapter will be effectively controlled within the amounts annually appropriated for that administration. The plan, to be known as the County Administrative Cost Control Plan, shall establish standards and performance criteria, including workload, productivity, and support services standards, to which counties shall adhere. The plan shall include standards for controlling eligibility determination costs that are incurred by performing eligibility determinations at county hospitals, or that are incurred due to the outstationing of any other eligibility function. Except as provided in Section 14154.15, reimbursement to a county for outstationed eligibility functions shall be based solely on productivity standards applied to that county?s welfare department office.

(2) (A) The plan shall delineate both of the following:

(i) The process for determining county administration base costs, which include salaries and benefits, support costs, and staff development.

(ii) The process for determining funding for caseload changes, cost-of-living adjustments, and program and other changes.

(B) The annual county budget survey document utilized under the plan shall be constructed to enable the counties to provide sufficient detail to the department to support their budget requests.

(3) The plan shall be part of a single state plan, jointly developed by the department and the State Department of Social Services, in conjunction with the counties, for administrative cost control for the California Work Opportunity and Responsibility to Kids (CalWORKs), CalFresh, and Medical Assistance (Medi-Cal) programs. Allocations shall be made to each county and shall be limited by and determined based upon the County Administrative Cost Control Plan. In administering the plan to control county administrative costs, the department shall not allocate state funds to cover county cost overruns that result from county failure to meet requirements of the plan. The department and the State Department of Social Services shall budget, administer, and allocate state funds for county administration in a uniform and consistent manner.

(4) The department and county welfare departments shall develop procedures to ensure the data clarity, consistency, and reliability of information contained in the county budget survey document submitted by counties to the department. These procedures shall include the format of the county budget survey document and process, data submittal and its documentation, and the use of the county budget survey documents for the development of determining county administration costs. Communication between the department and the county welfare departments shall be ongoing as needed regarding the content of the county budget surveys and any potential issues to ensure the information is complete and well understood by involved parties. Any changes developed pursuant to this section shall be incorporated within the state?s annual budget process by no later than the 2011?12 fiscal year.

(5) The department shall provide a clear narrative description along with fiscal detail in the Medi-Cal estimate package, submitted to the Legislature in January and May of each year, of each component of the county administrative funding for the Medi-Cal program. This shall describe how the information obtained from the county budget survey documents was utilized and, if applicable, modified and the rationale for the changes.

(6) Notwithstanding any other law, the department shall develop and implement, in consultation with county program and fiscal representatives, a new budgeting methodology for Medi-Cal county administrative costs that reflects the impact of PPACA implementation on county administrative work. The new budgeting methodology shall be used to reimburse counties for eligibility processing and case maintenance for applicants and beneficiaries.

(A) The budgeting methodology may include, but is not limited to, identification of the costs of eligibility determinations for applicants, and the costs of eligibility redeterminations and case maintenance activities for recipients, for different groupings of cases, based on variations in time and resources needed to conduct eligibility determinations. The calculation of time and resources shall be based on the following factors: complexity of eligibility rules, ongoing eligibility requirements, and other factors as determined appropriate by the department. The development of the new budgeting methodology may include, but is not limited to, county survey of costs, time and motion studies, in-person observations by department staff, data reporting, and other factors deemed appropriate by the department.

(B) The new budgeting methodology shall be clearly described, state the necessary data elements to be collected from the counties, and establish the timeframes for counties to provide the data to the state.

(C) The new budgeting methodology developed pursuant to this paragraph shall be implemented no sooner than the 2015?16 fiscal year. The department may develop a process for counties to phase in the requirements of the new budgeting methodology.

(D) The department shall provide the new budgeting methodology to the legislative fiscal committees by March 1 of the fiscal year immediately preceding the first fiscal year of implementation of the new budgeting methodology.

(E) To the extent that the funding for the county budgets developed pursuant to the new budget methodology is not fully appropriated in any given fiscal year, the department, with input from the counties, shall identify and consider options to align funding and workload responsibilities.

(F) For purposes of this paragraph, ?PPACA? means the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152) and any subsequent amendments.

(G) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this paragraph by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time any necessary regulations are adopted. The department shall adopt regulations by July 1, 2017, in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Beginning six months after the implementation of the new budgeting methodology pursuant to this paragraph, and notwithstanding Section 10231.5 of the Government Code, the department shall provide a status report to the Legislature on a semiannual basis, in compliance with Section 9795 of the Government Code, until regulations have been adopted.

(b) Nothing in this section, Section 15204.5, or Section 18906 shall be construed to limit the administrative or budgetary responsibilities of the department in a manner that would violate Section 14100.1, and thereby jeopardize federal financial participation under the Medi-Cal program.

(c) (1) The Legislature finds and declares that in order for counties to do the work that is expected of them, it is necessary that they receive adequate funding, including adjustments for reasonable annual cost-of-doing-business increases. The Legislature further finds and declares that linking appropriate funding for county Medi-Cal administrative operations, including annual cost-of-doing-business adjustments, with performance standards will give counties the incentive to meet the performance standards and enable them to continue to do the work they do on behalf of the state. It is therefore the Legislature?s intent to provide appropriate funding to the counties for the effective administration of the Medi-Cal program at the local level to ensure that counties can reasonably meet the purposes of the performance measures as contained in this section.

(2) It is the intent of the Legislature to not appropriate funds for the cost-of-doing-business adjustment for the 2008?09, 2009?10, 2010?11, 2011?12, 2012?13, and 2014?15 fiscal years.

(d) The department is responsible for the Medi-Cal program in accordance with state and federal law. A county shall determine Medi-Cal eligibility in accordance with state and federal law. If in the course of its duties the department becomes aware of accuracy problems in any county, the department shall, within available resources, provide training and technical assistance as appropriate. Nothing in this section shall be interpreted to eliminate any remedy otherwise available to the department to enforce accurate county administration of the program. In administering the Medi-Cal eligibility process, each county shall meet the following performance standards each fiscal year:

(1) Complete eligibility determinations as follows:

(A) Ninety percent of the general applications without applicant errors and are complete shall be completed within 45 days.

(B) Ninety percent of the applications for Medi-Cal based on disability shall be completed within 90 days, excluding delays by the state.

(2) (A) The department shall establish best-practice guidelines for expedited enrollment of newborns into the Medi-Cal program, preferably with the goal of enrolling newborns within 10 days after the county is informed of the birth. The department, in consultation with counties and other stakeholders, shall work to develop a process for expediting enrollment for all newborns, including those born to mothers receiving CalWORKs assistance.

(B) Upon the development and implementation of the best-practice guidelines and expedited processes, the department and the counties may develop an expedited enrollment timeframe for newborns that is separate from the standards for all other applications, to the extent that the timeframe is consistent with these guidelines and processes.

(3) Perform timely annual redeterminations, as follows:

(A) Ninety percent of the annual redetermination forms shall be mailed to the recipient by the anniversary date.

(B) Ninety percent of the annual redeterminations shall be completed within 60 days of the recipient?s annual redetermination date for those redeterminations based on forms that are complete and have been returned to the county by the recipient in a timely manner.

(C) Ninety percent of those annual redeterminations where the redetermination form has not been returned to the county by the recipient shall be completed by sending a notice of action to the recipient within 45 days after the date the form was due to the county.

(D) If a child is determined by the county to change from no share of cost to a share of cost and the child meets the eligibility criteria for the Healthy Families Program established under Section 12693.98 of the Insurance Code, the child shall be placed in the Medi-Cal-to-Healthy Families Bridge Benefits Program, and these cases shall be processed as follows:

(i) Ninety percent of the families of these children shall be sent a notice informing them of the Healthy Families Program within five working days from the determination of a share of cost.

(ii) Ninety percent of all annual redetermination forms for these children shall be sent to the Healthy Families Program within five working days from the determination of a share of cost if the parent has given consent to send this information to the Healthy Families Program.

(iii) Ninety percent of the families of these children placed in the Medi-Cal-to-Healthy Families Bridge Benefits Program who have not consented to sending the child?s annual redetermination form to the Healthy Families Program shall be sent a request, within five working days of the determination of a share of cost, to consent to send the information to the Healthy Families Program.

(E) Subparagraph (D) shall not be implemented until 60 days after the Medi-Cal and Joint Medi-Cal and Healthy Families applications and the Medi-Cal redetermination forms are revised to allow the parent of a child to consent to forward the child?s information to the Healthy Families Program.

(e) The department shall develop procedures in collaboration with the counties and stakeholder groups for determining county review cycles, sampling methodology and procedures, and data reporting.

(f) On January 1 of each year, each applicable county, as determined by the department, shall report to the department on the county?s results in meeting the performance standards specified in this section. The report shall be subject to verification by the department. County reports shall be provided to the public upon written request.

(g) If the department finds that a county is not in compliance with one or more of the standards set forth in this section, the county shall, within 60 days, submit a corrective action plan to the department for approval. The corrective action plan shall, at a minimum, include steps that the county shall take to improve its performance on the standard or standards with which the county is out of compliance. The plan shall establish interim benchmarks for improvement that shall be expected to be met by the county in order to avoid a sanction.

(h) (1) If a county does not meet the performance standards for completing eligibility determinations and redeterminations as specified in this section, the department may, at its sole discretion, reduce the allocation of funds to that county in the following year by 2 percent. Any funds so reduced may be restored by the department if, in the determination of the department, sufficient improvement has been made by the county in meeting the performance standards during the year for which the funds were reduced. If the county continues not to meet the performance standards, the department may reduce the allocation by an additional 2 percent for each year thereafter in which sufficient improvement has not been made to meet the performance standards.

(2) No reduction of the allocation of funds to a county shall be imposed pursuant to this subdivision for failure to meet performance standards during any period of time in which the cost-of-doing-business increase is suspended.

(i) The department shall develop procedures, in collaboration with the counties and stakeholders, for developing instructions for the performance standards established under subparagraph (D) of paragraph (3) of subdivision (d), no later than September 1, 2005.

(j) No later than September 1, 2005, the department shall issue a revised annual redetermination form to allow a parent to indicate parental consent to forward the annual redetermination form to the Healthy Families Program if the child is determined to have a share of cost.

(k) The department, in coordination with the Managed Risk Medical Insurance Board, shall streamline the method of providing the Healthy Families Program with information necessary to determine Healthy Families eligibility for a child who is receiving services under the Medi-Cal-to-Healthy Families Bridge Benefits Program.

(l) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and except as provided in subparagraph (G) of paragraph (6) of subdivision (a), the department shall, without taking any further regulatory action, implement, interpret, or make specific this section and any applicable federal waivers and state plan amendments by means of all-county letters or similar instructions.

(Amended by Stats. 2014, Ch. 31, Sec. 56. Effective June 20, 2014.)



14154.1

Reimbursement for any Medi-Cal county administrative costs shall be made subject to the requirements specified in the County Administrative Cost Control Plan, established pursuant to Section 14154. However, notwithstanding any other provision of law, for applications taken on or after July 1, 1987, and thereafter, the department shall make allocations for Medi-Cal county administrative expenses taking into consideration all Medi-Cal applications. However, if the department determines that a county is inappropriately processing non-Medi-Cal applications through the Medi-Cal process, then the department shall not allocate state general funds for nonapproved Medi-Cal applications which exceed a specified level. That level shall be determined by multiplying the county?s number of approved applications by the ratio of nonapproved applications to approved applications processed by the county during the base period used in the cost control plan which is in effect for the fiscal year the inappropriate processing of non-Medi-Cal applications occurred. Reimbursement to Los Angeles County hospitals shall be limited on the same basis.

(Amended by Stats. 1987, Ch. 1046, Sec. 1.)



14154.15

(a) Any county may petition the department for an augmentation of its County Administrative Cost Control Plan in order to implement a plan, as provided for in Section 1105 of the federal Social Security Act (42 U.S.C. Sec. 1305), for the outstationing of one or more eligibility workers at all types of outstation locations, as defined in Section 435.904(c)(3) of Title 42 of the Code of Federal Regulations in order to facilitate receipt and processing of applications for Medi-Cal eligibility for pregnant women, infants and children as specified by Title XIX of the Social Security Act (42 U.S.C. Sec. 1396 and following). In order to participate pursuant to this section, a county welfare department shall petition under this section in accordance with guidelines established by the department. The petition shall include, but not be limited to, information about the need for outstation workers at alternative sites and the language skills needed by the outstation workers.

(b) In reviewing a petition from a county for an augmentation of its County Administrative Cost Control Plan for outstationing purposes, the department shall take into account the likely success rate of applications processed by the proposed outstationed eligibility workers, the amount of travel and training time required to implement and continue the outstationing plan, and other productivity factors associated with the outstationing plan.

(c) The department may approve those proposed augmentations which, based on its review of the outstationing plan, offer potential to increase eligibility determinations and access to Medi-Cal perinatal services by pregnant women and Medi-Cal services by infants and children specified by Title XIX of the Social Security Act (42 U.S.C., Sec. 1396 and following). The department shall review the approved plan annually to determine if the plan shall be renewed, altered, discontinued, or incorporated into the county administrative funding base.

(d) In addition to any augmentations authorized by this section, the department may, at its discretion, advance administrative funding to a county welfare department for which it approves an augmentation of its County Administrative Cost Control Plan, to cover the initial incremental costs of outstationed eligibility workers under this section.

(e) The department shall conduct a one-time outreach plan to educate county welfare directors, county health officers, and county elected officials on the opportunities and advantages of outstationing Medi-Cal eligibility workers to facilitate access by pregnant women to Medi-Cal perinatal services and Medi-Cal eligibility for infants and children.

(Amended by Stats. 1997, Ch. 294, Sec. 75. Effective August 18, 1997.)



14154.2

(a) The Legislature finds that ambiguities have arisen regarding payment provisions relating to certain costs incurred in processing Medi-Cal eligibility applications for various fiscal years, and believes the ambiguities should be alleviated by means of legislation clarifying the Legislature?s intent regarding such provisions.

(b) The Legislature recognizes that federal financial participation in the costs of administering the Medi-Cal program is an important element in funding such costs, and desires that federal financial participation be pursued and obtained whenever possible. With respect to Medi-Cal administration costs, for eligibility determinations, it is not and has not been the Legislature?s intent to preclude federal financial participation which would otherwise be available from the Health Care Financing Administration.

(Added by Stats. 1987, Ch. 1227, Sec. 1. Effective September 27, 1987.)



14154.3

(a) A provision of a Budget Act or other statute shall not be interpreted or applied to limit the amount of federal financial participation, otherwise available under federal law, which may be reimbursable to counties in support of Medi-Cal administration costs for eligibility determinations. A provision of a Budget Act or another statute shall not be interpreted or applied to restrict the amount of federal financial participation for Medi-Cal administration costs, for eligibility determinations, otherwise available under federal law, which may be claimed by the department, and, upon receipt from the federal government, transferred by the department to a county.

(b) The Budget Acts referred to in subdivision (a) include, but are not limited to:

(1) Chapter 510 of the Statutes of 1980, including Item 288 of Section 2 thereof.

(2) Chapter 99 of the Statutes of 1981, including Items 426-101-001 and 426-101-890 of Section 2.00 thereof.

(3) Chapter 326 of the Statutes of 1982, including Items 4260-101-001 and 4260-101-890 of Section 2.00 thereof.

(4) Chapter 324 of the Statutes of 1983, including Items 4260-101-001 and 4260-101-890 of Section 2.00 thereof.

(5) Chapter 258 of the Statutes of 1984, including Items 4260-101-001 and 4260-101-890 of Section 2.00 thereof.

(6) Chapter 111 of the Statutes of 1985, including Items 4260-101-001 and 4260-101-890 of Section 2.00 thereof.

(7) Chapter 186 of the Statutes of 1986, including Items 4260-101-001 and 4260-101-890 of Section 2.00 thereof.

Provisions of the Budget Acts listed in paragraphs (1) to (7), inclusive, shall not be interpreted or applied as a prohibition regarding the amount of costs counties may incur for Medi-Cal eligibility administration activities. The provisions of those Budget Acts shall be interpreted and applied as a means of limiting the allocation of state general funds to be paid in support of Medi-Cal eligibility determination activities.

(c) To the extent necessary to effectuate the intent of subdivisions (a) and (b), the following Budget Act provisions shall be inoperative:

(1) Provision 17.5 of Item 426-101-890 of Section 2.00 of Chapter 99 of the Statutes of 1981.

(2) The incorporation by reference of Provision 16 of Item 4260-101-001 of Section 2.00 of Chapter 326 of the Statutes of 1982 into Provision 1 of Item 4260-101-890 of that chapter.

(3) The incorporation by reference of Provision 15 of Item 4260-101-001 of Section 2.00 of Chapter 324 of the Statutes of 1983 into Provision 1 of Item 4260-101-890 of Section 2.00 of that chapter.

(d) Sections 14154 and 14154.1 shall not be interpreted or applied to restrict the amount of federal financial participation, not deferred or disallowed by federal law or regulation which may be reimbursable to any county for Medi-Cal administration costs for eligibility determinations. The County Administrative Cost Control Plan established pursuant to Section 14154 shall not be interpreted or applied as a prohibition regarding the amount of costs counties may incur for Medi-Cal county administration costs. That plan shall be interpreted and applied only as a means of limiting the allocation of state general funds to be paid in support of those county costs.

(e) Should federal financial participation be deferred or disallowed regarding funds transferred by the department to a county for costs incurred for Medi-Cal eligibility determinations, and that federal financial participation was matched by county expenditures, the county which received those federal funds shall repay the funds in question at such time as the federal deferral or disallowance has been issued. If the federal deferral or disallowance is noticed or issued prior to the transfer of the federal funds from the department to a county, the department shall not be responsible for transferring the federal funds to the county until the deferral or disallowance issue regarding these funds has been resolved.

(f) The department shall timely appeal from the federal deferrals or disallowances and the affected county may assist the department in preparing and presenting a pending appeal regarding a federal deferral or disallowance.

(g) Medi-Cal eligibility determination activities are undertaken by counties on behalf of the department. Reasonable and necessary costs incurred by counties relating to the eligibility determination activities shall be recognized as costs incurred by the state for purposes of inclusion in the nonfederal share of Medi-Cal eligibility determination expenditures for claiming federal financial participation.

(h) Subdivision (e) shall not apply to agreements between the department and a county executed prior to September 27, 1987.

(Amended by Stats. 2008, Ch. 179, Sec. 247. Effective January 1, 2009.)



14154.5

(a) Each county shall work, on a routine basis, any error alert from the department?s Medi-Cal Eligibility Data System (MEDS). Any alert that affects eligibility or the share of cost that is received by the 10th working day of the month shall be processed in time for the change to be effective the beginning of the following month. Any alert that affects eligibility or the share of cost that is received after the 10th working day of the month shall be processed in time for the change to be effective the beginning of the month after the following month. The department shall consult with the County Welfare Directors Association to define those alerts that affect eligibility or the share of cost.

(b) The county shall submit reconciliation files of its Medi-Cal eligible population to the department every three months, based upon a schedule determined by the department and in a format prescribed by the department, to identify any discrepancies between eligibility files in the county records and eligibility as reflected in MEDS. Counties shall be notified of any changes to the standard format for submitting reconciliation files sufficiently in advance to allow for budgeting, scheduling, development, testing, and implementation of any required change in county automated eligibility systems.

(c) For those records that are on the county?s files, but not on MEDS, the county shall receive worker alerts from the department that identify these cases, and the county shall fix any data discrepancies. Any worker alert received by the 10th working day of the month shall be processed in time for the change to be effective the beginning of the following month. Any worker alert received after the 10th working day of the month shall be processed in time for the change to be effective the beginning of the month after the following month.

(d) In regard to any record that is on MEDS but not on the county?s file, the county shall either correct the county record or MEDS, whichever is appropriate, within the same timeframes specified in subdivision (c).

(e) The department shall terminate a MEDS-eligible record if the person is not eligible on the county?s file when there has been no eligibility update on the MEDS record for six months.

(f) (1) If the department finds that a county is not performing all of the following activities, the county shall, within 60 days, submit a corrective action plan to the department for approval:

(A) Conducting reconciliations as required in subdivision (b).

(B) Processing 95 percent of worker alerts referred to in subdivisions (c) and (d), within the timeframes specified.

(C) Processing 90 percent of the error alerts referred to in subdivision (a) that affect eligibility or the share of cost, within the timeframes specified.

(2) The corrective action plan shall, at a minimum, include steps that the county shall take to improve its performance on the requirements with which the county is out of compliance. The plan shall establish interim benchmarks for improvement that shall be expected to be met by the county in order to avoid sanctions.

(g) (1) If the county does not meet the interim benchmarks for improvement standards, the department may, in its sole discretion, reduce the allocation of funds to that county in the following year by 2 percent. Any funds so reduced may be restored by the department if, in the determination of the department, sufficient improvement has been made by the county in meeting the performance standards during the year for which the funds were reduced.

(2) No reduction of the allocation of funds to a county shall be imposed pursuant to this subdivision for failure to meet performance standards during any period of time in which the cost-of-doing-business increase is suspended.

(h) The department, in consultation with the County Welfare Directors Association, shall investigate features that could be installed in MEDS to reduce the number of alerts and streamline the reconciliation process.

(i) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section by means of all-county letters, provider bulletins, or similar instructions. Thereafter, the department may adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Amended by Stats. 2009, Ch. 140, Sec. 211. Effective January 1, 2010.)



14157

There is hereby established a Health Care Deposit Fund from which expenditures of state, county and federal funds for health care and administration under this chapter and Chapter 8 (commencing with Section 14200) shall be made upon order of the Controller in accordance with certifications made by the director.

The Controller shall deposit in this fund all federal funds as received under the provisions of Title XIX of the Social Security Act and all county funds received under this chapter.

All money in the Health Care Deposit Fund is hereby appropriated, for expenditure for the purposes specified in this chapter and Chapter 8 (commencing with Section 14200).

(Amended by Stats. 1977, Ch. 1252.)



14157.6

Notwithstanding any other provision of law, any federal and county funds, excluding county funds used for the purposes of Section 4011.1 of the Penal Code, received under the provisions of Section 14157 during each fiscal year, as reimbursement for expenditures for health care services authorized under this chapter made from funds transferred to the Health Care Deposit Fund from the General Fund in prior years, shall be transferred from the Health Care Deposit Fund to the General Fund. When a projected deficiency exists in the Medical Assistance Program, these federal and county funds are hereby appropriated from the General Fund to the Health Care Deposit Fund and shall be expended as soon as practicable, but not sooner than 30 days after notification in writing of the necessity therefor, to the chairperson of the committee in each house which considers appropriations, and the Joint Legislative Budget Committee, for the state?s share of payments for medical care and services, county administration, and fiscal intermediary services.

(Added by Stats. 1984, Ch. 268, Sec. 56.2. Effective June 30, 1984.)



14158

Funds for the medical assistance program shall be provided annually by appropriation in the Budget Act. The amount of state funds appropriated shall be transferred in such sums as are needed by the Controller from the General Fund to the Health Care Deposit Fund.

(Amended by Stats. 1969, Ch. 21.)



14158.1

Effective for expenditures incurred after enactment of any new demonstration project under Article 5.4 (commencing with Section 14180), any federal financial participation that is available under the federal Medicaid Program, or any related waiver or demonstration project, based on the certified public expenditures of designated public hospitals, as defined in subdivision (d) of Section 14166.1, or the governmental entities with which they are affiliated, shall be paid to designated public hospitals or the governmental entities with which they are affiliated.

(Added by Stats. 2010, Ch. 218, Sec. 1. Effective September 8, 2010.)



14158.5

Funds appropriated for purposes of this chapter and Chapter 8 (commencing with Section 14200), shall fully cover and shall not exceed the state?s share of payments under this chapter and Chapter 8 (commencing with Section 14200), for the costs of medical care and services, county administration, and fiscal intermediary services. The state?s share of the costs of medical care and services, county administration, and fiscal intermediary services shall be determined pursuant to a plan approved by the Director of Finance and certified to by the director.

(Added by Stats. 1984, Ch. 268, Sec. 56.4. Effective June 30, 1984.)



14159

Commencing with the 2004?05 fiscal year, expenditures for Medi-Cal services and fiscal intermediary and county administration costs included in the department?s budget shall be charged against the appropriation for the fiscal year in which the billing is paid. Commencing July 1, 2004, all 2002?03 fiscal year and prior accrued obligations of the Health Care Deposit Fund shall become obligations of the 2004?05 fiscal year and all moneys available from the 2002?03 fiscal year and prior appropriations shall be reappropriated to the 2004?05 fiscal year for that purpose.

(Added by Stats. 2003, Ch. 230, Sec. 72. Effective August 11, 2003.)



14159.1

The provisions of Chapter 577 of the Statutes of 1971 in no way eliminate fiscal obligation incurred prior to July 1, 1971, by any county or the state under Article 5 (commencing with Section 14150) of Chapter 7 of Part 3 of Division 9 of the Welfare and Institutions Code. After June 30, 1971, all uncollected county share amounts under said Article 5 due the state for prior periods remain an obligation of the county to the state.

(Added by Stats. 1976, Ch. 504.)



14160

Whenever an amount is or was prior to the effective date of this section, erroneously deposited in the Health Care Deposit Fund, including, but not limited to, duplicate payments and payments in excess of the correct amount, the erroneous amount shall be refunded to the depositor. There is hereby appropriated out of the Health Care Deposit Fund amounts sufficient to pay such refunds.

(Added by Stats. 1969, Ch. 814.)



14161

Carriers and providers of Medi-Cal benefits shall be required to utilize uniform accounting and cost-reporting systems as shall be developed and adopted by the department. If any other provision of law provides for uniform accounting and cost-reporting systems for hospitals, the department shall adopt these systems.

Carriers and providers of Medi-Cal benefits shall provide cost information to the department as is necessary in order to conduct studies to determine payment for services provided under this chapter, including but not limited to copies of any Medicare cost reports and settlements, and any Medicare audit reports.

Failure to comply with the provisions of this section shall be cause for suspension from participation under this chapter.

The department shall conduct such studies as necessary to determine payments for services provided under this chapter.

(Amended by Stats. 2012, Ch. 728, Sec. 207. Effective January 1, 2013.)



14162

(a) Beginning in 1991, the State Department of Health Services shall include in the November estimate of Medi-Cal expenditures and the Governor?s Budget an estimate of savings from the prior year which resulted from implementation of Senate Bill 2174 of the 1987?88 Regular Session of the Legislature.

(b) Beginning in 1992, the Department of Finance shall, by February 1, deposit an amount equal to the savings level identified in the November estimate of Medi-Cal expenditures into the Critical Needs Health Care Fund, which is hereby created. Funds deposited in the Critical Needs Health Care Fund shall be appropriated by the Legislature for high-priority health expenditures.

(Added by Stats. 1988, Ch. 1348, Sec. 15.)



14163

(a) For purposes of this section, the following definitions shall apply:

(1) ?Public entity? means a county, a city, a city and county, the State of California, the University of California, a local health care district, a local health authority, or any other political subdivision of the state.

(2) ?Hospital? means a health facility that is licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code to provide acute inpatient hospital services, and includes all components of the facility.

(3) ?Disproportionate share hospital? means a hospital providing acute inpatient services to Medi-Cal beneficiaries that meets the criteria for disproportionate share status relating to acute inpatient services set forth in Section 14105.98.

(4) ?Disproportionate share list? means the annual list of disproportionate share hospitals for acute inpatient services issued by the department pursuant to Section 14105.98.

(5) ?Fund? means the Medi-Cal Inpatient Payment Adjustment Fund.

(6) ?Eligible hospital? means, for a particular state fiscal year, a hospital on the disproportionate share list that is eligible to receive payment adjustment amounts under Section 14105.98 with respect to that state fiscal year.

(7) ?Transfer year? means the particular state fiscal year during which, or with respect to which, public entities are required by this section to make an intergovernmental transfer of funds to the Controller.

(8) ?Transferor entity? means a public entity that, with respect to a particular transfer year, is required by this section to make an intergovernmental transfer of funds to the Controller.

(9) ?Transfer amount? means an amount of intergovernmental transfer of funds that this section requires for a particular transferor entity with respect to a particular transfer year.

(10) ?Intergovernmental transfer? means a transfer of funds from a public entity to the state that is local government financial participation in Medi-Cal pursuant to the terms of this section.

(11) ?Licensee? means an entity that has been issued a license to operate a hospital by the department.

(12) ?Annualized Medi-Cal inpatient paid days? means the total number of Medi-Cal acute inpatient hospital days, regardless of dates of service, for which payment was made by or on behalf of the department to a hospital, under present or previous ownership, during the most recent calendar year ending prior to the beginning of a particular transfer year, including all Medi-Cal acute inpatient covered days of care for hospitals that are paid on a different basis than per diem payments.

(13) ?Medi-Cal acute inpatient hospital day? means any acute inpatient day of service attributable to patients who, for those days, were eligible for medical assistance under the California state plan, including any day of service that is reimbursed on a basis other than per diem payments.

(14) ?OBRA 1993 payment limitation? means the hospital-specific limitation on the total annual amount of payment adjustments to each eligible hospital under the payment adjustment program that can be made with federal financial participation under Section 1396r-4(g) of Title 42 of the United States Code as implemented pursuant to the Medi-Cal State Plan.

(b) The Medi-Cal Inpatient Payment Adjustment Fund is hereby created in the State Treasury. Notwithstanding Section 13340 of the Government Code, the fund shall be continuously appropriated to, and under the administrative control of, the department for the purposes specified in subdivision (d). The fund shall consist of the following:

(1) Transfer amounts collected by the Controller under this section, whether submitted by transferor entities pursuant to applicable provisions of this section or obtained by offset pursuant to subdivision (j).

(2) Any other intergovernmental transfers deposited in the fund, as permitted by Section 14164 or Article 5.17 (commencing with Section 14165.55).

(3) Any interest that accrues with respect to amounts in the fund.

(c) Moneys in the fund, which shall not consist of any state general funds, shall be used as the source for the nonfederal share of payments to hospitals pursuant to Section 14105.98. Moneys shall be allocated from the fund by the department and matched by federal funds in accordance with customary Medi-Cal accounting procedures, and used to make payments pursuant to Section 14105.98.

(d) Except as otherwise provided in Section 14105.98 or in any law appropriating a specified sum of money to the department for administering this section and Section 14105.98, moneys in the fund shall be used only for the following:

(1) Payments to hospitals pursuant to Section 14105.98.

(2) Transfers to the Health Care Deposit Fund as follows:

(A) In the amount of two hundred thirty-nine million seven hundred fifty-seven thousand six hundred ninety dollars ($239,757,690) for the 1994?95 and 1995?96 fiscal years.

(B) In the amount of two hundred twenty-nine million seven hundred fifty-seven thousand six hundred ninety dollars ($229,757,690) for the 1996?97 fiscal year.

(C) In the amount of one hundred fifty-four million seven hundred fifty-seven thousand six hundred ninety dollars ($154,757,690) for the 1997?98 fiscal year.

(D) In the amount of one hundred fourteen million seven hundred fifty-seven thousand six hundred ninety dollars ($114,757,690) for the 1998?99 fiscal year.

(E) (i) In the amount of eighty-four million seven hundred fifty-seven thousand six hundred ninety dollars ($84,757,690) for the 1999?2000 fiscal year.

(ii) It is the intent of the Legislature that the economic benefit of any reduction in the amount transferred, or to be transferred, to the Health Care Deposit Fund pursuant to this subdivision for the 1999?2000 fiscal year, as compared to the amount so transferred for the 1998?99 fiscal year, be allocated equally between public and nonpublic disproportionate share hospitals. To implement the reduction in clause (i) the department shall, by June 30, 2000, adjust the calculations in Section 14105.98 in order to allocate the funds in accordance with this clause.

(F) In the amount of twenty-nine million seven hundred fifty-seven thousand six hundred ninety dollars ($29,757,690) for the 2000?01 fiscal year and the 2001?02 fiscal year.

(G) In the amount of eighty-five million dollars ($85,000,000) for the 2002?03 fiscal year and each fiscal year thereafter.

(H) The transfers from the fund shall be made in six equal monthly installments to the Medi-Cal local assistance appropriation item (Item 4260-101-0001 of Section 2.00 of the annual Budget Act) in support of Medi-Cal expenditures. The first installment shall accrue in October of each transfer year, and all other installments shall accrue monthly thereafter from November through March.

(3) Transfers to the Health Care Deposit Fund for purposes set forth in Article 5.17 (commencing with Section 14165.55).

(e) For the 1991?92 state fiscal year, the department shall determine, no later than 70 days after the enactment of this section, the transferor entities for the 1991?92 transfer year. To make this determination, the department shall utilize the disproportionate share list for the 1991?92 fiscal year issued by the department pursuant to paragraph (1) of subdivision (f) of Section 14105.98. The department shall identify each eligible hospital on the list for which a public entity is the licensee as of July 1, 1991. The public entity that is the licensee of each identified eligible hospital shall be a transferor entity for the 1991?92 transfer year.

(f) The department shall determine, no later than 70 days after the enactment of this section, the transfer amounts for the 1991?92 transfer year.

The transfer amounts shall be determined as follows:

(1) The eligible hospitals for 1991?92 shall be identified. For each hospital, the applicable total per diem payment adjustment amount under Section 14105.98 for the 1991?92 transfer year shall be computed. This amount shall be multiplied by 80 percent of the eligible hospital?s annualized Medi-Cal inpatient paid days as determined from all Medi-Cal paid claims records available through April 1, 1991. The products of these calculations for all eligible hospitals shall be added together to determine an aggregate sum for the 1991?92 transfer year.

(2) The eligible hospitals for 1991?92 involving transferor entities as licensees shall be identified. For each hospital, the applicable total per diem payment adjustment amount under Section 14105.98 for the 1991?92 transfer year shall be computed. This amount shall be multiplied by 80 percent of the eligible hospital?s annualized Medi-Cal inpatient paid days as determined from all Medi-Cal paid claims records available through April 1, 1991. The products of these calculations for all eligible hospitals with transferor entities as licensees shall be added together to determine an aggregate sum for the 1991?92 transfer year.

(3) The aggregate sum determined under paragraph (1) shall be divided by the aggregate sum determined under paragraph (2), yielding a factor to be utilized in paragraph (4).

(4) The factor determined in paragraph (3) shall be multiplied by the amount determined for each hospital under paragraph (2). The product of this calculation for each hospital in paragraph (2) shall be divided by 1.771, yielding a transfer amount for the particular transferor entity for the transfer year.

(g) For the 1991?92 transfer year, the department shall notify each transferor entity in writing of its applicable transfer amount or amounts.

(h) For the 1992?93 transfer year and subsequent transfer years, transfer amounts shall be determined in the same procedural manner as set forth in subdivision (f), except:

(1) The department shall use all of the following:

(A) The disproportionate share list applicable to the particular transfer year to determine the eligible hospitals.

(B) The payment adjustment amounts calculated under Section 14105.98 for the particular transfer year. These amounts shall take into account any projected or actual increases or decreases in the size of the payment adjustment program as are required under Section 14105.98 for the particular year in question, including any decreases resulting from the application of the OBRA 1993 payment limitation. The department may issue interim, revised, and supplemental transfer requests as necessary and appropriate to address changes in payment adjustment levels that occur under Section 14105.98. All transfer requests, or adjustments thereto, issued to transferor entities by the department shall meet the requirements set forth in subdivision (i).

(C) Data regarding annualized Medi-Cal inpatient paid days for the most recent calendar year ending prior to the beginning of the particular transfer year, as determined from all Medi-Cal paid claims records available through April 1 preceding the particular transfer year.

(D) The status of public entities as licensees of eligible hospitals as of July 1 of the particular transfer year.

(E) For the 1993?94 transfer year and subsequent transfer years, the divisor to be used for purposes of the calculation referred to in paragraph (4) of subdivision (f) shall be determined by the department. The divisor shall be calculated to ensure that the appropriate amount of transfers from transferor entities are received into the fund to satisfy the requirements of Section 14105.98, exclusive of the amounts described in paragraph (2) of this subdivision, and to satisfy the requirements of paragraph (2) of subdivision (d), for the particular transfer year. For the 1993?94 transfer year, the divisor shall be 1.742.

(F) The following provisions shall apply for certain transfer amounts relating to nonsupplemental payments under Section 14105.98:

(i) For the 1998?99 transfer year, transfer amounts shall be determined as though the payment adjustment amounts arising pursuant to subdivision (ag) of Section 14105.98 were increased by the amounts paid or payable pursuant to subdivision (af) of Section 14105.98.

(ii) Any transfer amounts paid by a transferor entity pursuant to subparagraph (C) of paragraph (2) shall serve as credit for the particular transferor entity against an equal amount of its transfer obligation for the 1998?99 transfer year.

(iii) For the 1999?2000 transfer year, transfer amounts shall be determined as though the amount to be transferred to the Health Care Deposit Fund, as referred to in paragraph (2) of subdivision (d), were reduced by 28 percent.

(2) (A) Except as provided in subparagraphs (B), (C), and (D), for the 1993?94 transfer year and subsequent transfer years, transfer amounts shall be increased for the particular transfer year in the amounts necessary to fund the nonfederal share of the total supplemental payment adjustment amounts of all types that arise under Section 14105.98. These increases shall be paid only by those transferor entities that are licensees of hospitals that are projected to receive some or all of the particular supplemental payments, and the increases shall be paid by the transferor entities on a pro rata basis in connection with the particular supplemental payments. For purposes of this paragraph, supplemental payment adjustment amounts shall be deemed to arise for the particular transfer year as of the date specified in Section 14105.98. Transfer amounts to fund the nonfederal share of the payments shall be paid for the particular transfer year within 20 days after the department notifies the transferor entity in writing of the additional transfer amount to be paid.

(B) For the 1995?96 transfer year, the nonfederal share of the secondary supplemental payment adjustments described in paragraph (9) of subdivision (y) of Section 14105.98 shall be funded as follows:

(i) Ninety-nine percent of the nonfederal share shall be funded by a transfer from the University of California.

(ii) One percent of the nonfederal share shall be funded by transfers from those public entities that are the licensees of the hospitals included in the ?other public hospitals? group referred to in clauses (ii) and (iii) of subparagraph (B) of paragraph (9) of subdivision (y) of Section 14105.98. The transfer responsibilities for this 1 percent shall be allocated to the particular public entities on a pro rata basis, based on a formula or formulae customarily used by the department for allocating transfer amounts under this section. The formula or formulae shall take into account, through reallocation of transfer amounts as appropriate, the situation of hospitals whose secondary supplemental payment adjustments are restricted due to the application of the limitation set forth in clause (v) of subparagraph (B) of paragraph (9) of subdivision (y) of Section 14105.98.

(iii) All transfer amounts under this subparagraph shall be paid by the particular transferor entities within 30 days after the department notifies the transferor entity in writing of the transfer amount to be paid.

(C) For the 1997?98 transfer year, transfer amounts to fund the nonfederal share of the supplemental payment adjustments described in subdivision (af) of Section 14105.98 shall be funded by a transfer from the County of Los Angeles.

(D) (i) For the 1998?99 transfer year, transfer amounts to fund the nonfederal share of the supplemental payment adjustment amounts arising under subdivision (ah) of Section 14105.98 shall be increased as set forth in clause (ii).

(ii) The transfer amounts otherwise calculated to fund the supplemental payment adjustments referred to in clause (i) shall be increased on a pro rata basis by an amount equal to 28 percent of the amount to be transferred to the Health Care Deposit Fund for the 1999?2000 fiscal year, as referred to in paragraph (2) of subdivision (d).

(3) The department shall prepare preliminary analyses and calculations regarding potential transfer amounts, and potential transferor entities shall be notified by the department of estimated transfer amounts as soon as reasonably feasible regarding any particular transfer year. Written notices of transfer amounts shall be issued by the department as soon as possible with respect to each transfer year. All state agencies shall take all necessary steps in order to supply applicable data to the department to accomplish these tasks. The Office of Statewide Health Planning and Development shall provide to the department quarterly access to the edited and unedited confidential patient discharge data files for all Medi-Cal eligible patients. The department shall maintain the confidentiality of that data to the same extent as is required of the Office of Statewide Health Planning and Development. In addition, the Office of Statewide Health Planning and Development shall provide to the department, not later than March 1 of each year, the data specified by the department, as the data existed on the statewide database file as of February 1 of each year, from all of the following:

(A) Hospital annual disclosure reports, filed with the Office of Statewide Health Planning and Development pursuant to former Section 443.31 of, or Section 128735 of, the Health and Safety Code, for hospital fiscal years that ended during the calendar year ending 13 months prior to the applicable February 1.

(B) Annual reports of hospitals, filed with the Office of Statewide Health Planning and Development pursuant to former Section 439.2 of, or Section 127285 of, the Health and Safety Code, for the calendar year ending 13 months prior to the applicable February 1.

(C) Hospital patient discharge data reports, filed with the Office of Statewide Health Planning and Development pursuant to former subdivision (g) of Section 443.31 of, or Section 128735 of, the Health and Safety Code, for the calendar year ending 13 months prior to the applicable February 1.

(D) Any other materials on file with the Office of Statewide Health Planning and Development.

(4) Transfer amounts calculated by the department may be increased or decreased by a percentage amount consistent with the Medi-Cal state plan.

(5) For the 1993?94 fiscal year, the transfer amount that would otherwise be required from the University of California shall be increased by fifteen million dollars ($15,000,000).

(6) Notwithstanding any other law, except for subparagraph (D) of paragraph (2), the total amount of transfers required from the transferor entities for any particular transfer year shall not exceed the sum of the following:

(A) The amount needed to fund the nonfederal share of all payment adjustment amounts applicable to the particular payment adjustment year as calculated under Section 14105.98. Included in the calculations for this purpose shall be any decreases in the program as a whole, and for individual hospitals, that arise due to the provisions of Section 1396r-4(f) or (g) of Title 42 of the United States Code.

(B) The amount needed to fund the transfers to the Health Care Deposit Fund, as referred to in subdivision (d).

(7) (A) Except as provided in subparagraphs (B) and (C) and in paragraph (2) of subdivision (j), and except for a prudent reserve not to exceed two million dollars ($2,000,000) in the Medi-Cal Inpatient Payment Adjustment Fund, any amounts in the fund, including interest that accrues with respect to the amounts in the fund, that are not expended, or estimated to be required for expenditure, under Section 14105.98 with respect to a particular transfer year shall be returned on a pro rata basis to the transferor entities for the particular transfer year within 120 days after the department determines that the funds are not needed for an expenditure in connection with the particular transfer year.

(B) The department shall determine the interest amounts that have accrued in the fund from its inception through June 30, 1995, and, no later than January 1, 1996, shall distribute these interest amounts to transferor entities:

(C) With respect to those particular amounts in the fund resulting solely from the provisions of subparagraph (D) of paragraph (2), the department shall determine by September 30, 1999, whether these particular amounts exceed 28 percent of the amount to be transferred to the Health Care Deposit Fund for the 1999?2000 fiscal year, as referred to in paragraph (2) of subdivision (d). Any excess amount so determined shall be returned to the particular transferor entities on a pro rata basis no later than October 31, 1999.

(D) Regarding any funds returned to a transferor entity under subparagraph (A) or (C), or interest amounts distributed to a transferor entity under subparagraph (B), the department shall provide to the transferor entity a written statement that explains the basis for the particular return or distribution of funds and contains the general calculations used by the department in determining the amount of the particular return or distribution of funds.

(i) (1) For the 1991?92 transfer year, each transferor entity shall pay its transfer amount or amounts to the Controller, for deposit in the fund, in eight equal installments.

(2) (A) Except as provided in subparagraphs (B) and (C), for the 1992?93 transfer year and subsequent transfer years, each transferor entity shall pay its transfer amount or amounts to the Controller, for deposit in the fund, in eight equal installments. However, for the 1997?98 and subsequent transfer years, each transferor entity shall pay its transfer amount or amounts to the Controller, for deposit in the fund, in the form of periodic installments according to a timetable established by the department. The timetable shall be structured to effectuate, on a reasonable basis, the prompt distribution of all nonsupplemental payment adjustments under Section 14105.98, and transfers to the Health Care Deposit Fund under subdivision (d).

(B) For the 1994?95 transfer year, each transferor entity shall pay its transfer amount or amounts to the Controller, for deposit in the fund, in five equal installments.

(C) For the 1995?96 transfer year, each transferor entity shall pay its transfer amount or amounts to the Controller, for deposit in the fund, in five equal installments.

(D) Except as otherwise specifically provided, subparagraphs (A) to (C), inclusive, shall not apply to increases in transfer amounts described in paragraph (2) of subdivision (h) or to additional transfer amounts described in subdivision (o).

(E) All requests for transfer payments, or adjustments thereto, issued by the department shall be in writing and shall include (i) an explanation of the basis for the particular transfer request or transfer activity, (ii) a summary description of program funding status for the particular transfer year, and (iii) the general calculations used by the department in connection with the particular transfer request or transfer activity.

(3) A transferor entity may use any of the following funds for purposes of meeting its transfer obligations under this section:

(A) General funds of the transferor entity.

(B) Any other funds permitted by law to be used for these purposes, except that a transferor entity shall not submit to the Controller any federal funds unless those federal funds are authorized by federal law to be used to match other federal funds. In addition, no private donated funds from any health care provider, or from any person or organization affiliated with the health care provider, shall be channeled through a transferor entity or any other public entity to the fund, unless the donated funds will qualify under federal rules as a valid component of the nonfederal share of the Medi-Cal program and will be matched by federal funds. The transferor entity shall be responsible for determining that funds transferred meet the requirements of this subparagraph.

(j) (1) If a transferor entity does not submit any transfer amount within the time period specified in this section, the Controller shall offset immediately the amount owed against any funds which otherwise would be payable by the state to the transferor entity. The Controller, however, shall not impose an offset against any particular funds payable to the transferor entity where the offset would violate state or federal law.

(2) Where a withhold or a recoupment occurs pursuant to the provisions of paragraph (2) of subdivision (r) of Section 14105.98, the nonfederal portion of the amount in question shall remain in the fund, or shall be redeposited in the fund by the department, as applicable. The department shall then proceed as follows:

(A) If the withhold or recoupment was imposed with respect to a hospital whose licensee was a transferor entity for the particular state fiscal year to which the withhold or recoupment related, the nonfederal portion of the amount withheld or recouped shall serve as a credit for the particular transferor entity against an equal amount of transfer obligations under this section, to be applied whenever the transfer obligations next arise. Should no such transfer obligation arise within 180 days, the department shall return the funds in question to the particular transferor entity within 30 days thereafter.

(B) For other situations, the withheld or recouped nonfederal portion shall be subject to paragraph (7) of subdivision (h).

(k) All transfer amounts received by the Controller or amounts offset by the Controller shall immediately be deposited in the fund.

(l) For purposes of this section, the disproportionate share list utilized by the department for a particular transfer year shall be identical to the disproportionate share list utilized by the department for the same state fiscal year for purposes of Section 14105.98. Nothing on a disproportionate share list, once issued by the department, shall be modified for any reason other than mathematical or typographical errors or omissions on the part of the department or the Office of Statewide Health Planning and Development in preparation of the list.

(m) Neither the intergovernmental transfers required by this section, nor any elective transfer made pursuant to Section 14164 or Article 5.17 (commencing with Section 14165.55), shall create, lead to, or expand the health care funding or service obligations for current or future years for any transferor entity, except as required of the state by this section or as may be required by federal law, in which case the state shall be held harmless by the transferor entities on a pro rata basis.

(n) Except as otherwise permitted by state and federal law, no transfer amount submitted to the Controller under this section, and no offset by the Controller pursuant to subdivision (j), shall be claimed or recognized as an allowable element of cost in Medi-Cal cost reports submitted to the department.

(o) Whenever additional transfer amounts are required to fund the nonfederal share of payment adjustment amounts under Section 14105.98 that are distributed after the close of the particular payment adjustment year to which the payment adjustment amounts apply, the additional transfer amounts shall be paid by the parties who were the transferor entities for the particular transfer year that was concurrent with the particular payment adjustment year. The additional transfer amounts shall be calculated under the formula that was in effect during the particular transfer year. For transfer years prior to the 1993?94 transfer year, the percentage of the additional transfer amounts available for transfer to the Health Care Deposit Fund under subdivision (d) shall be the percentage that was in effect during the particular transfer year. These additional transfer amounts shall be paid by transferor entities within 20 days after the department notifies the transferor entity in writing of the additional transfer amount to be paid.

(p) (1) Ten million dollars ($10,000,000) of the amount transferred from the Medi-Cal Inpatient Payment Adjustment Fund to the Health Care Deposit Fund due to amounts transferred attributable to years prior to the 1993?94 fiscal year is hereby appropriated without regard to fiscal years to the State Department of Health Care Services to be used to support the development of managed care programs under the department?s plan to expand Medi-Cal managed care.

(2) These funds shall be used by the department for both of the following purposes: (A) distributions to counties or other local entities that contract with the department to receive those funds to offset a portion of the costs of forming the local initiative entity and (B) distributions to local initiative entities that contract with the department to receive those funds to offset a portion of the costs of developing the local initiative health delivery system in accordance with the department?s plan to expand Medi-Cal managed care.

(3) Entities contracting with the department for any portion of the ten million dollars ($10,000,000) shall meet the objectives of the department?s plan to expand Medi-Cal managed care with regard to traditional and safety net providers.

(4) Entities contracting with the department for any portion of the ten million dollars ($10,000,000) may be authorized under those contracts to utilize their funds to provide for reimbursement of the costs of local organizations and entities incurred in participating in the development and operation of a local initiative.

(5) To the full extent permitted by state and federal law, these funds shall be distributed by the department for expenditure at the local level in a manner that qualifies for federal financial participation under the Medicaid Program.

(q) (1) Any local initiative entity that has performed unanticipated additional work for the purposes identified in subparagraph (B) of paragraph (2) of subdivision (p) resulting in additional costs attributable to the development of its local initiative health delivery system, may file a claim for reimbursement with the department for the additional costs incurred due to delays in start dates through the 1996?97 fiscal year. The claim shall be filed by the local initiative entity not later than 90 days after the effective date of the act adding this subdivision, and shall not seek extra compensation for any sum that is or could have been asserted pursuant to the contract disputes and appeals resolution provisions of the local initiative entity?s respective two-plan model contract. All claims for unanticipated additional incurred costs shall be submitted with adequate supporting documentation including, but not limited to, all of the following:

(A) Invoices, receipts, job descriptions, payroll records, work plans, and other materials that identify the unanticipated additional claimed and incurred costs.

(B) Documents reflecting mitigation of costs.

(C) To the extent lost profits are included in the claim, documentation identifying those profits and the manner of calculation.

(D) Documents reflecting the anticipated start date, the actual start date, and reasons for the delay between the dates, if any.

(2) In determining any amount to be paid, the department shall do all of the following:

(A) Conduct a fiscal analysis of the local initiative entity?s claimed costs.

(B) Determine the appropriate amount of payment, after taking into consideration the supporting documentation and the results of any audit.

(C) Provide funding for any such payment, as approved by the Department of Finance through the deficiency process.

(D) Complete the determination required in subparagraph (B) within six months after receipt of a local initiative entity?s completed claim and supporting documentation. Prior to final determination, there shall be a review and comment period for that local initiative entity.

(E) Make reasonable efforts to obtain federal financial participation. In the event federal financial participation is not allowed for this payment, the state?s payment shall be 50 percent of the total amount determined to be payable.

(r) Notwithstanding any other law, the Controller may use the moneys in the Medi-Cal Inpatient Payment Adjustment Fund for loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code. However, interest shall be paid on all moneys loaned to the General Fund from the Medi-Cal Inpatient Payment Adjustment Fund. Interest payable shall be computed at a rate determined by the Pooled Money Investment Board to be the current earning rate of the fund from which loaned. This subdivision does not authorize any transfer that will interfere with the carrying out of the object for which the Medi-Cal Inpatient Payment Adjustment Fund was created.

(Amended by Stats. 2011, Ch. 20, Sec. 1. Effective April 13, 2011.)



14164

(a) In addition to the required intergovernmental transfers set forth in Section 14163, any county, other political subdivision of the state, or governmental entity in the state may elect to transfer funds, subject to subdivision (m) of Section 14163, to the department in support of the Medi-Cal program. Those transfers may consist of cash or loans to the state. The department shall have the discretion to accept or not accept any elective transfer from a county, political subdivision, or other governmental entity, as well as the discretion of whether to deposit the transfer in the Medi-Cal Inpatient Payment Adjustment Fund established pursuant to Section 14163. If the department accepts a transfer pursuant to this section, the department shall obtain federal matching funds to the full extent permitted by federal law.

(b) (1) The director may maximize available federal financial participation to provide access to services provided by hospitals that are not reimbursed by certified public expenditure pursuant to Article 5.2 (commencing with Section 14166) by authorizing the use of intergovernmental transfers to fund the nonfederal share of supplemental payments as permitted under Section 433.51 of Title 42 of the Code of Federal Regulations or any other applicable federal Medicaid laws. The transferring entity shall certify to the department that the funds are in compliance with all federal rules and regulations. Any payments funded by intergovernmental transfers shall remain with the hospital and shall not be transferred back to any county, other political subdivision of the state, or governmental entity in the state, except for federal disallowance or withhold recovery efforts by the department. Participation in intergovernmental transfers under this subdivision is voluntary on the part of the transferring entity for purposes of all applicable federal laws.

(2) This subdivision shall be implemented only to the extent federal financial participation is not jeopardized.

(Amended by Stats. 2013, Ch. 657, Sec. 1. Effective October 8, 2013.)






ARTICLE 5.1. California Medical Assistance Commission

14165

(a) There is hereby created in the Governor?s office the California Medical Assistance Commission, for the purpose of contracting with health care delivery systems for the provision of health care services to recipients under the California Medical Assistance program.

(b) Notwithstanding any other provision of law, the commission created pursuant to subdivision (a) shall continue through June 30, 2012, after which, it shall be dissolved and the term of any commissioner serving at that time shall end.

(1) Upon dissolution of the commission, all powers, duties, and responsibilities of the commission shall be transferred to the Director of Health Care Services. These powers, duties, and responsibilities shall include, but are not limited to, those exercised in the operation of the selective provider contracting program pursuant to Article 2.6 (commencing with Section 14081).

(2) (A) On July 1, 2012, notwithstanding any other law, employees of the California Medical Assistance Commission as of June 30, 2012, excluding commissioners, shall transfer to the State Department of Health Care Services.

(B) Employees who transfer pursuant to subparagraph (A) shall be subject to the same conditions of employment under the department as they were under the California Medical Assistance Commission, including retention of their exempt status, until the diagnosis-related groups payment system described in Section 14105.28 replaces the contract-based payment system described in this article.

(C) (i) Notwithstanding any other law or rule, persons employed by the department who transferred to the department pursuant to subparagraph (A) shall be eligible to apply for civil service examinations. Persons receiving passing scores shall have their names placed on lists resulting from these examinations, or otherwise gain eligibility for appointment. In evaluating minimum qualifications, related California Medical Assistance Commission experience shall be considered state civil service experience in a class deemed comparable by the State Personnel Board, based on the duties and responsibilities assigned.

(ii) On the date the diagnosis-related groups payment system described in Section 14105.28 replaces the contract-based system described in this article, employees who transferred to the department pursuant to subparagraph (A) shall transfer to civil service classifications within the department for which they are eligible.

(3) Upon a determination by the Director of Health Care Services that a payment system based on diagnosis-related groups as described in Section 14105.28 that is sufficient to replace the contract-based payment system described in this article has been developed and implemented, the powers, duties, and responsibilities conferred on the commission and transferred to the Director of Health Care Services shall no longer be exercised, excluding all of the following:

(A) Stabilization payments made or committed from Sections 14166.14 and 14166.19 for services rendered prior to the director?s determination pursuant to this paragraph.

(B) The ability to negotiate and make payments from the Private Hospital Supplemental Fund, established pursuant to Section 14166.12, and the Nondesignated Public Hospital Supplemental Fund, established pursuant to Section 14166.17.

(C) The ability to continue to administer and distribute payments for the Construction and Renovation Reimbursement Program, in accordance with Sections 14085 to 14085.57, inclusive. Notwithstanding any other law, maintaining or negotiating a selective provider contract pursuant to Article 2.6 (commencing with Section 14081) or a contract with a county organized health system shall cease to be a requirement for a hospital?s participation in the Construction and Renovation Reimbursement Program.

(4) Protections afforded to the negotiations and contracts of the commission by the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code) shall be applicable to the negotiations and contracts conducted or entered into pursuant to this section by the State Department of Health Care Services.

(c) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, or any other provision of law, the State Department of Health Care Services may implement and administer this section by means of provider bulletins or other similar instructions, without taking regulatory action. The authority to implement this section as set forth in this subdivision shall include the authority to give notice by provider bulletin or other similar instruction of a determination made pursuant to paragraph (3) of subdivision (b) and to modify or supersede existing regulations in Title 22 of the California Code of Regulations that conflict with implementation of this section.

(Amended by Stats. 2013, Ch. 657, Sec. 2. Effective October 8, 2013.)



14165.1

The commission shall be composed of seven voting members and two ex officio members. The voting members shall be selected from persons with experience in management of hospital services, risk management insurance or prepaid health programs, the delivery of health services, the management of county health systems, and a representative of recipients of service. The Directors of the Department of Health Services and the Department of Finance, or their designees, shall serve as ex officio nonvoting members of the commission.

(Added by Stats. 1982, Ch. 329, Sec. 11.)



14165.2

The Governor shall appoint three members of the commission, one of which shall be designated chairperson. The Speaker of the Assembly and the Senate Rules Committee shall each appoint two members of the commission. Of the members first appointed by the Governor, one shall serve for a term of three years, and two for a term of two years. Of the members appointed by the Speaker of the Assembly and the Senate Rules Committee, one appointed by the Speaker of the Assembly and one appointed by the Senate Rules Committee shall serve for a period of three years with the other appointees to serve for a period of two years. Thereafter, all appointments shall be for four-year terms.

(Added by Stats. 1982, Ch. 329, Sec. 11.)



14165.3

The commission shall hire an executive director, legal counsel and such other staff as necessary consistent with funds appropriated in the Budget Act. All professional staff employees of the commission shall be exempt from civil service.

(Added by Stats. 1982, Ch. 329, Sec. 11.)



14165.4

It is the intent of the Legislature that beginning July 1, 1983, the functions, powers, and duties contained in Article 2.6 (commencing with Section 14081) become subject to the provisions contained herein.

(Amended by Stats. 2010, Ch. 717, Sec. 159. Effective October 19, 2010.)



14165.5

The executive director shall act under the authority of the commission and shall negotiate the terms, services, and costs consistent with funds available. The commission shall serve as a review body for all contracts negotiated by the executive director. The commission may reject any proposed contract within 20 days after approval by the executive director.

(Added by Stats. 1982, Ch. 329, Sec. 11.)



14165.6

The commission shall direct the planning, development and negotiation of contract services which provide for:

(a) The provision of services through a capitation methodology, including, but not limited to, health maintenance organizations, organized county health systems, insurance companies, and independent practice associations.

(b) Hospital inpatient or hospital outpatient services.

(c) Pilot projects meeting the provisions of Section 14491.5.

(d) Health care projects meeting the provisions of Article 2.91 (commencing with Section 14089).

(Added by Stats. 1982, Ch. 329, Sec. 11.)



14165.7

All decisions of the commission shall be by a majority of four votes, including the hiring of the executive director. The commission shall retain an independent office of legal counsel for purposes of contract review. All contracts shall be reviewed by legal counsel.

(Added by Stats. 1982, Ch. 329, Sec. 11.)



14165.8

The commission shall be reimbursed at the annual salary of fifty thousand dollars ($50,000), beginning on January 1, 2006. The commission shall set the salary of the executive director and other staff consistent with funds appropriated. The annual compensation provided by this section shall be increased in any fiscal year in which a general salary increase is provided for state employees. The amount of the increase provided by this section shall be comparable to, but shall not exceed, the percentage of the general salary increases provided for state employees during that fiscal year.

(Amended by Stats. 2005, Ch. 77, Sec. 38. Effective January 1, 2006.)



14165.9

The commission shall report to the Legislature on January 1 and May 1 of each year. The January report shall include all of the following:

(a) The number and type of health service contracts.

(b) The persons served, cost per service, and other relevant and statistical information.

(c) The projected contract services and estimated costs.

(d) The average per diem rate received by contract hospitals, as of December 1 of the preceding year, shall be reported in the following categories:

(1) Statewide.

(2) By standard consolidated statistical area, as defined by the most recent United States Census.

(3) By that portion of the state not included within a standard consolidated statistical area.

(4) Statewide by hospitals with 1?99 beds, 100?299 beds, and over 300 beds.

(e) The total number of hospitals receiving a net increase, a net decrease, or having a contract rate tied to patient volume during the preceding 12 months.

(f) A discussion of the effects of selective contracting on access to, and quality of, services. In preparing this portion of the report, the commission shall solicit comments from representatives of beneficiaries and providers.

The May report shall serve as an update of information contained in subdivisions (a) to (c), inclusive, of the January report.

(Amended by Stats. 1988, Ch. 873, Sec. 1.)



14165.95

On or before February 1, 1984, the commission shall submit to the Legislature an evaluation of its inpatient hospital service procedure, including, but not limited to, the following:

(a) The recommended duration of contracts.

(b) The effect of the disclosure of executed contracts on the price levels of subsequently negotiated contracts.

(c) The conditions under which contractors failing to secure a contract on a first bid should be allowed to rebid.

(d) The effectiveness of contract provisions designed to ensure access to hospital services and a high quality of care.

(e) The effect of flat per diem rates on the variety of cases treated by contract hospitals.

The evaluation provided for by this section shall be accompanied by a recommendation for any relevant legislation deemed necessary by the commission.

(Added by Stats. 1983, Ch. 182, Sec. 1.)



14165.10

The commission or department may direct independent studies, to include, but not be limited to, the following objectives:

(a) The development of a method of private medical insurance coverage of the Medi-Cal program as to those Medi-Cal beneficiaries whose medical costs reach a catastrophic level or who become chronically ill.

(b) The potential for Medi-Cal payment of medical coverage premiums for the various classifications of Medi-Cal beneficiaries.

(c) For each classification of Medi-Cal beneficiaries, the provision of specified medical benefits on the basis of subsidization by the beneficiaries through the payment of premiums.

(d) A comparison of Medi-Cal benefits with the medical coverage available to most Californians not covered by Medi-Cal, along with analysis and recommendations concerning alternative benefit packages for Medi-Cal.

(e) The determination of whether health care plans providing services to Medi-Cal beneficiaries should offer less than the full range of Medi-Cal benefits.

(f) The development of alternative standards for beneficiary eligibility and copayment under Medi-Cal.

(g) The development of a method of response to temporary deficits in the Medi-Cal program that will both control expenditures and, to the extent possible, preserve the availability to beneficiaries of essential health services.

(Added by Stats. 1983, Ch. 960, Sec. 7.)



14165.11

(a) It is the intent of the Legislature that the Department of Corrections operate in the most effective and efficient manner possible when purchasing health care services for inmates. To achieve this goal, it is desirable that the department have the benefit of the experience of the California Medical Assistance Commission in planning and negotiating for the purchase of health care services.

(b) The commission may work with the Department of Corrections to assist the department in planning and negotiating contracts for the purchase of health care services. The commission may either consult with the department or negotiate directly with providers on behalf of the department, as mutually agreed upon by the commission and the department.

(Added by Stats. 1995, Ch. 749, Sec. 10. Effective October 10, 1995.)






ARTICLE 5.15. Medi-Cal Funding for South Los Angeles

14165.50

(a) To facilitate the financial viability of a new private nonprofit hospital that will serve the population of South Los Angeles that was formerly served by the Los Angeles County Martin Luther King, Jr.-Harbor Hospital, Medi-Cal funding shall, at a minimum, be made available, as specified in this section, or pursuant to mechanisms that provide equivalent funding under successor or modified Medi-Cal payment systems.

(b) Medi-Cal payment for hospital services provided by the new hospital, exclusive of any payments under the Medi-Cal Hospital Reimbursement Improvement Act of 2013 (Article 5.230 (commencing with Section 14169.50)) or funded by another statewide hospital fee program, and exclusive of the supplemental payments specified in subdivision (d), shall include consideration of the new hospital?s projected Medi-Cal costs for providing the services as set forth in this section.

(1) (A) Subject to paragraph (2) of subdivision (c), and notwithstanding any other law, Medi-Cal payments made to the new hospital on a fee-for-service basis, including payments made pursuant to the methodology authorized under Section 14105.28 or successor or modified methodologies, shall provide compensation that is, at a minimum, equal to 100 percent of the new hospital?s projected Medi-Cal costs for each fiscal year.

(B) To the extent supplemental payments are necessary for any fiscal year to meet the applicable minimum reimbursement level as described in subparagraph (A), the department shall seek federal approval, as necessary, to enable the new hospital to receive the Medi-Cal supplemental payments.

(2) (A) To the extent permitted under federal law, the department shall require Medi-Cal managed care plans serving Medi-Cal beneficiaries in the County of Los Angeles to pay the new hospital amounts determined necessary to meet compensation levels for services provided to managed care enrollees that are no less than the amount to which the new hospital would have received on a fee-for-service basis pursuant to paragraph (1). The amounts shall be determined in consultation with the new hospital, the County of Los Angeles, and the Medi-Cal managed care plan, and shall be subject to paragraph (2) of subdivision (c).

(B) Consistent with federal law, the capitation rates paid to Medi-Cal managed care plans serving Medi-Cal beneficiaries in the County of Los Angeles shall be determined to reflect the obligations described in subparagraph (A). The increased payments to Medi-Cal managed care plans that would be paid consistent with actuarial certification and enrollment in the absence of this paragraph shall not be reduced as a consequence of this paragraph.

(C) A Medi-Cal managed care plan receiving the increased payments described in subparagraph (B) shall not impose a fee or retention amount, or reduce other payments to the new hospital that would result in a direct or indirect reduction to the amounts required to be paid under subparagraph (A).

(3) This subdivision shall not be construed to result in payments that are less than the rates of compensation that would be payable to the new hospital for Medi-Cal services without regard to the requirements of paragraphs (1) and (2).

(c) If the applicable minimum reimbursement levels required in subdivision (b) result in payments to the new hospital that are above the levels of compensation that would have been payable absent that requirement, and to the extent a nonfederal share is necessary with respect to the additional compensation, the following provisions shall apply:

(1) (A) For each fiscal year through the 2016?17 fiscal year, General Fund amounts appropriated in the annual Budget Act for the Medi-Cal program shall fund the nonfederal share of the additional payments to the extent that the rates of compensation for inpatient hospital services provided by the new hospital that would have been payable in the absence of the requirements of subdivision (b) are less than 77 percent of the new hospital?s projected Medi-Cal costs. With respect to the nonfederal share of the additional payments described in paragraph (2) of subdivision (b), however, this subparagraph shall be applicable only for inpatient services provided in conjunction with the implementation of Section 14182, and other mandatory managed care enrollment provisions implemented subsequent to January 1, 2011.

(B) For the 2017?18 fiscal year and each subsequent fiscal year, General Fund amounts appropriated in the annual Budget Act for the Medi-Cal program shall fund the nonfederal share of the additional payments to the extent that the rates of compensation for inpatient hospital services provided by the new hospital that would have been payable in the absence of the requirements of subdivision (b) are less than 72 percent of the new hospital?s projected Medi-Cal costs. With respect to the nonfederal share of the additional payments described in paragraph (2) of subdivision (b), however, this subparagraph shall be applicable only for inpatient services provided in conjunction with the implementation of Section 14182, and other mandatory managed care enrollment provisions implemented subsequent to January 1, 2011.

(2) (A) The remaining necessary nonfederal share of the additional payments, after taking into account the General Fund amounts described in paragraph (1), may be funded with public funds that are transferred to the state from the County of Los Angeles, at the county?s election, pursuant to Section 14164. To the extent the county elects not to fund any portion of the remaining necessary nonfederal share, the applicable minimum reimbursement levels required in subdivision (b) shall be reduced accordingly.

(B) Any public funds transferred to the state for payments to the new hospital as described in this paragraph with respect to a fiscal period shall be expended solely for the nonfederal share of the payments. Notwithstanding any other law, except as provided in subdivision (m), the department shall not impose any fee or assessment in connection with the transferred funds or the payments provided for under this section, including, but not limited to, reimbursement for state staffing or administrative costs.

(C) If any portion of the funds transferred pursuant to this paragraph is not expended, or not expected to be expended, for the specified rate amounts required in subdivision (b), the unexpended funds shall be returned promptly to the transferring county.

(3) This subdivision shall not be construed to reduce the nonfederal share of payments funded by General Fund amounts below the amounts that would be funded without regard to the minimum payment levels required under this section.

(d) (1) In addition to payments meeting the applicable minimum reimbursement levels described in subdivision (b), the new hospital shall be eligible to receive supplemental payments. The supplemental payments shall be provided annually in amounts determined in consultation with the new hospital and the County of Los Angeles, and subject to paragraph (3).

(2) The department shall seek federal approval, as necessary, to enable the new hospital to receive supplemental payments that are in addition to the applicable minimum reimbursement levels required in subdivision (b). The supplemental payments may be provided for under the mechanisms described in Sections 14166.12 and 14301.4 or successor or modified mechanisms, or any other federally permissible payment mechanism. Supplemental payments that are payable through a Medi-Cal managed care plan shall be subject to the same requirements described in subparagraph (C) of paragraph (2) of subdivision (b).

(3) If a nonfederal share is necessary to fund the supplemental payments, the County of Los Angeles may voluntarily provide public funds that are transferred to the state pursuant to Section 14164. The county may specify the type of supplemental payment for which it is transferring funds, and any other category relevant to the payment, including, but not limited to, fee-for-service supplemental payment, managed care rate range payment, and payment for services rendered to newly eligible beneficiaries as defined in subdivision (s) of Section 17612.2.

(4) Any public funds transferred to the state for supplemental payments to the new hospital as described in this subdivision with respect to a fiscal period shall be expended solely for the nonfederal share of the supplemental payments as specified pursuant to paragraph (3). Notwithstanding any other law, subdivision (o) of Section 14166.12 shall not apply, and the department shall not assess the fee described in subdivision (d) of Section 14301.4, or any other similar fee, except as provided in subdivision (m). If any portion of the funds transferred pursuant to this subdivision is not expended, or not expected to be expended, for the specified supplemental payments, the unexpended funds shall be returned promptly to the transferring county.

(e) Notwithstanding any other law, all payments provided for under this section shall be treated as having been paid for purposes of any determination of available room under the federal upper payment limit, as specified in Part 447 of Title 42 of the Code of Federal Regulations, with respect to the applicable class of services and class of health care provider.

(f) (1) For purposes of this article, ?new hospital? means a health facility that is certified under Title XVIII and Title XIX of the federal Social Security Act, and is licensed pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code to provide acute inpatient hospital services, and includes all components of the facility, with an inpatient hospital service location on the campus of the former Los Angeles County Martin Luther King, Jr.-Harbor Hospital.

(2) ?Medi-Cal managed care plan? shall have the meaning provided in paragraph (5) of subdivision (b) of Section 14199.1.

(g) For purposes of this article, the new hospital?s projected Medi-Cal costs shall be based on the cost finding principles applied under subdivision (b) of Section 14166.4, except that the projected costs shall not be multiplied by the federal medical assistance percentage and are not subject to the reimbursement limitations set forth in Article 7.5 (commencing with Section 51536) of Chapter 3 of Subdivision 1 of Division 3 of Title 22 of the California Code of Regulations. The projected Medi-Cal costs shall be determined prior to the start of each fiscal year in consultation with the new hospital, using the best available and reasonable current estimates or projections made with respect to the new hospital for an annual period, and shall be considered final as of the start of the fiscal year for purposes of the minimum payment levels described in subdivision (b).

(h) Notwithstanding any other law, the new hospital shall not be eligible to receive payments pursuant to Section 14166.11. This subdivision, however, shall not be construed to preclude the hospital from eligibility for disproportionate share status, or from receipt of any federal Medicaid disproportionate share hospital payments to which it would be entitled, pursuant to the Medi-Cal State Plan.

(i) Except as specified in subdivision (h), this section shall not be construed to preclude the new hospital from receiving any other payment for which it is eligible in addition to the payments provided for by this section.

(j) Notwithstanding any other law, for purposes of Article 12 (commencing with Section 17612.1) of Chapter 6 of Part 5, the intergovernmental transfers described in this section as reflected in the actual net expenditures for all operating budget units of the County of Los Angeles Department of Health Services shall not be reduced in any manner in the determination of total costs under paragraph (6) of subdivision (b) of Section 17612.5, by application of the imputed other entity intergovernmental transfer amounts or otherwise.

(k) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement this section by means of all-facility letters, all-county letters, or similar instructions, without taking further regulatory action. This section shall not be construed to preclude the department from adopting regulations.

(l) (1) The department shall obtain federal approvals or waivers as necessary to implement this section and to obtain federal matching funds to the maximum extent permitted by federal law. This section shall be implemented only if, and to the extent that, federal financial participation is available and this section does not jeopardize the federal financial participation available for any other state program.

(2) This section shall be implemented only if, and to the extent that, any necessary federal approvals are obtained.

(m) As part of its voluntary participation to provide the nonfederal share of payments under this section, the County of Los Angeles shall agree to reimburse the state for the nonfederal share of state staffing and administrative costs directly attributable to the cost of administrating the payments and associated intergovernmental transfers. The costs shall be documented and subject to review by the county.

(Amended by Stats. 2014, Ch. 31, Sec. 57. Effective June 20, 2014.)






ARTICLE 5.17. Nondesignated Public Hospital Medi-Cal Rate Stabilization Act

14165.55

For the purposes of this article, the following definitions shall apply:

(a) ?Bad debt charges? means deductions from revenue for bad debt.

(b) ?Charity care charges? means deductions from revenue for charity care.

(c) ?Contract Hospital? means a nondesignated public hospital, which has a Medi-Cal fee-for-service contract negotiated by the California Medical Assistance Commission in effect as of December 31 of the applicable state fiscal year.

(d) ?Contract Hospital allocation? means the portion of the Nondesignated Public Hospital IGT Pool that is allocated to and transferred to the state by the transferring entity on behalf of the contract hospitals.

(e) ?Converted hospital? means a private hospital that becomes a designated public hospital or a nondesignated public hospital on or after July 1 of any state fiscal year, a nondesignated public hospital that becomes a private hospital or a designated public hospital on or after July 1 of any state fiscal year, or a designated public hospital that becomes a private hospital or a nondesignated public hospital on or after July 1 of any state fiscal year. A hospital shall be considered a converted hospital only for the fiscal year during which it became a converted hospital.

(f) ?Intergovernmental transfer (IGT)? means the transfer of public funds by the public entity to the state in accordance with the requirements of this section.

(g) ?Intergovernmental transfer allocation? or ?IGT allocation? means the amount of the Nondesignated Public Hospital IGT Pool allocated to a nondesignated public hospital for a state fiscal year. Each transferring entity may agree to transfer its IGT allocation to the state in order to participate in the Nondesignated Public Hospital Intergovernmental Transfer Program in accordance with this section and Section 14164.

(h) ?Intergovernmental transfer formula group? or ?IGT formula group? means any of the following groups:

(1) Contract Hospitals that have an IGT Formula Score of between seven and nine, inclusive.

(2) Contract Hospitals that have an IGT Formula Score of between four and six, inclusive.

(3) Contract Hospitals that have an IGT Formula Score of between one and three, inclusive.

(4) Non-Contract Hospitals that have an IGT Formula Score of between seven and nine, inclusive.

(5) Non-Contract Hospitals that have an IGT Formula Score of between four and six, inclusive.

(6) Non-Contract Hospitals that have an IGT Formula Score of between one and three, inclusive.

(i) ?New nondesignated hospital? means a hospital that was not in operation under current or prior ownership as a nondesignated public hospital for any portion of the calendar year prior to July 1 of any state fiscal year. A hospital shall be considered a new hospital only for the fiscal year during which it began operating.

(j) ?Non-Contract Hospital? means a nondesignated public hospital, which does not have a Medi-Cal fee-for-service contract negotiated by the California Medical Assistance Commission in effect as of December 31 of the applicable state fiscal year.

(k) ?Non-Contract Hospital allocation? means the portion of the Nondesignated Public Hospital IGT Pool that is allocated to and transferred to the state by the transferring entity on behalf of the Non-Contract Hospitals.

(l) ?Nondesignated public hospital? means either of the following:

(1) A public hospital that is licensed under subdivision (a) of Section 1250 of the Health and Safety Code, is not designated as a specialty hospital in the hospital?s latest annual Office of Statewide Health Planning and Development (OSHPD) financial disclosure report for the hospital, and satisfies the definition in paragraph (25) of subdivision (a) of Section 14105.98, excluding designated public hospitals, as described in subdivision (d) of Section 14166.1 as that section may be amended from time to time.

(2) A tax-exempt nonprofit hospital that is licensed under subdivision (a) of Section 1250 of the Health and Safety Code, is not designated as a specialty hospital in the hospital?s latest annual OSHPD financial disclosure report, is a hospital operated, owned, or both by a local health care district, and is affiliated with the health care district hospital owner by means of the district?s status as the nonprofit corporation?s sole corporate member.

(m) ?Nondesignated Public Hospital Intergovernmental Transfer Pool? or ?Nondesignated Public Hospital IGT Pool? means the pool of funds that will be utilized as the state?s share of the aggregate payments funded by the transferring entity?s intergovernmental transfers for a state fiscal year. This amount shall be calculated based on the room under the federal Upper Payment Limit (UPL) in the category of Non-State Government Owned Hospitals (Inpatient) which the department has determined is both attributable to the nondesignated public hospitals and available for the purposes of this article as determined by the department pursuant to Section 14165.56.

(n) ?Public entity? means the transferring entity, which may be a city, county, special purpose district, or other governmental unit in the state, regardless of whether the unit of government is also a health care provider, except as prohibited by federal law.

(o) ?Transferring entity? means a public entity that transfers public funds to the state in accordance with subdivision (f) of Section 14165.57 and is a public entity as defined in subdivision (n).

(p) ?Upper payment limit? or ?UPL? means the federal upper payment limit category as defined in Sections 447.272 and 447.321 of Title 42 of the Code of Federal Regulations for the amount of the Medicaid payments for which federal financial participation is available for a class of service and a class of health care providers.

(Added by Stats. 2011, Ch. 20, Sec. 2. Effective April 13, 2011.)



14165.56

(a) The department shall establish, implement, and maintain the Nondesignated Public Hospital Intergovernmental Transfer Program to provide supplemental payments to nondesignated public hospitals in a manner that maximizes federal financial participation in the resulting supplemental payments. The department shall develop and implement the program subject to receiving all federal approvals.

(b) Upon receiving federal approval, the department shall fully implement this section beginning with the 2010?11 fiscal year. The department shall perform all acts necessary to secure the maximum level of federal financial participation for payments resulting from the Nondesignated Public Hospital IGT Pool. The department shall make every effort to implement this section for the 2010?11 fiscal year so that all allocations will be determined, all intergovernmental transfers will be received by the state, and federal financial participation will be drawn in order for the department to make payments due to each nondesignated public hospital prior to July 1, 2011.

(c) By August 1 of each fiscal year, beginning with the 2011?12 fiscal year and every year thereafter, the department shall provide an estimate of the Non-State Government Owned Hospital (Inpatient) UPL associated with the inpatient fee-for-service payments to nondesignated public hospitals in order to establish both the UPL and the available room under the UPL. The department may make supplemental inpatient fee-for-service payments to nondesignated public hospitals using some or all of the shortfall level below the UPL. The amount identified by the department as available for those payments shall be multiplied by 100 percent minus the annual federal medical assistance percentage, as defined in Part 433 of Title 42 of the Code of Federal Regulations and shall be the amount available in the Nondesignated Public Hospital Intergovernmental Transfer Pool. The payments made pursuant to this article may be funded using public entity intergovernmental transfers and associated federal financial participation.

(d) Once the department has estimated the UPL and the potential supplemental payment relating to nondesignated public hospitals, the department shall use the IGT allocation formula described in Section 14165.57 to determine the estimated IGT allocation for each nondesignated public hospital from the Nondesignated Public Hospital IGT Pool using the most recent data publicly available from the federal Centers for Medicare and Medicaid Services (CMS), and the federal Health Resources and Services Administration (HRSA).

(Amended by Stats. 2012, Ch. 162, Sec. 217. Effective January 1, 2013.)



14165.57

(a) The IGT allocation formula shall use data from each nondesignated public hospital?s latest Hospital Annual Financial Disclosure Report on file with OSHPD as of March 1 of each prior fiscal year and shall be as follows:

(1) The Nondesignated Public Hospital IGT Pool shall be allocated into two allocations: the Contract Hospitals allocation and the Non-Contract Hospitals allocation. This allocation shall be made to each group, respectively, based upon the ratio of Medi-Cal fee-for-service acute patient days listed in the latest OSHPD Annual Financial Disclosure Report for Contract Hospitals and Non-Contract Hospitals to the total Medi-Cal fee-for-service acute patient days provided by all Contract Hospitals and Non-Contract Hospitals. Medi-Cal fee-for-service acute patient days for converted hospitals and new hospitals will not be included in this allocation.

(2) The department shall determine if a nondesignated public hospital provides services in either a federally recognized Health Professional Shortage Area or to a federally recognized Medically Underserved Area or Population. The department shall also determine if the nondesignated public hospital is federally recognized as either a Critical Access Hospital or a Sole Community Provider. If any of these conditions apply, the hospital shall score one point. Otherwise, the hospital shall score zero points.

(3) The department shall calculate for each nondesignated public hospital the charity care charges as a percentage of the hospital?s total gross revenue. If the charity care charges are greater than or equal to 3 percent of the total gross revenue, the hospital shall score three points. If the charity care charges are less than 3 percent, but more than or equal to 1 percent, of the total gross revenue, the hospital shall score two points. If the charity care charges are less than 1 percent, but greater than 0 percent, of the total gross revenue, the hospital shall score one point. If charity care charges are less than or equal to 0 percent, of the total gross revenue, the hospital shall score zero points.

(4) The department shall calculate for each nondesignated public hospital the bad debt charges as a percentage of the hospital?s other payer?s gross revenue, as disclosed in the Hospital Annual Financial Disclosure Report. If the bad debt charges are greater than or equal to 40 percent of the other gross revenue, the hospital shall score two points. If the bad debt charges are less than 40 percent, but greater than 0 percent, of the other gross revenue, the hospital shall score one point. If the bad debt charges are less than or equal to 0 percent, of the other gross revenue, the hospital shall score zero points.

(5) The department shall calculate for each nondesignated public hospital the Medi-Cal charges as a percentage of the hospital?s total gross revenue. If the Medi-Cal charges are greater than or equal to 25 percent of the total gross revenue, the hospital shall score three points. If the Medi-Cal charges are less than 25 percent, but more than or equal to 12 percent, of the total gross revenue, the hospital shall score two points. If the Medi-Cal charges are less than 12 percent, but greater than 0 percent, of the total gross revenue, the hospital shall score one point. If the Medi-Cal charges are less than or equal to 0 percent of total gross revenue, the hospital shall score zero points.

(6) The sum of each nondesignated public hospital?s points accumulated pursuant to paragraphs (2) to (5), inclusive, shall constitute the hospital?s IGT Formula Score. The IGT Formula Score for a new hospital or a converted hospital shall be equal to zero.

(7) The Contract Hospital allocation shall be allocated among Contract Hospitals and the Non-Contract Hospital allocation shall be allocated among Non-Contract Hospitals to determine preliminary allocations in accordance with the following:

(A) Each Contract Hospital that has an IGT Formula Score of between seven and nine, inclusive, shall be allocated three times the amount of the Contract Hospital allocation that is allocated to each Contract Hospital that has a score of one to three, inclusive.

(B) Each Contract Hospital that has an IGT Formula Score of between four and six, inclusive, shall be allocated two times the amount of the Contract Hospital allocation that is allocated to each Contract Hospital that has an IGT Formula Score of one to three, inclusive.

(C) Each Non-Contract Hospital that has an IGT Formula Score of between seven and nine, inclusive, shall be allocated three times the amount of the Non-Contract Hospital allocation that is allocated to each Non-Contract Hospital that has an IGT Formula Score of one to three, inclusive.

(D) Each Non-Contract Hospital that has an IGT Formula Score of between four and six, inclusive, shall be allocated two times the amount of the Non-Contract Hospital allocation that is allocated to each Non-Contract Hospital that has an IGT Formula Score of one to three, inclusive.

(E) No amount shall be allocated to a nondesignated public hospital with an IGT Formula Score of zero points.

(8) The sum of the preliminary allocation determined under paragraph (7) for all hospitals within each IGT Formula Group shall be reallocated among the hospitals within each IGT Formula Group based on the ratio of each hospital?s staffed acute beds listed in the latest OSHPD Annual Financial Disclosure Report, to the total staffed acute beds of all hospitals in the IGT Formula Group.

(b) By no later than September 1 of the 2011?12 fiscal year or as soon thereafter as federal approvals are obtained, and by no later than September 1 of each fiscal year thereafter, the department shall provide each nondesignated public hospital with an estimated IGT allocation notice that includes the calculations and data sources used to calculate the estimated IGT allocation, as described in this section.

(c) Each nondesignated public hospital shall have 30 days from receipt of the estimated IGT allocation notice from the department to review the department?s hospital-specific estimated IGT allocation and to notify the department of any data or calculation errors. If the hospital does not respond within 30 days, the information will be deemed accurate. No later than November 30 of each fiscal year, the department shall incorporate all appropriate corrections or data updates for all of the nondesignated public hospitals and then recalculate the IGT allocations using the IGT allocation formula to obtain a final IGT allocation for each nondesignated public hospital.

(d) Beginning with the 2011?12 fiscal year, on or before December 1 or as soon thereafter as federal approvals are obtained, and by no later than December 1 of each fiscal year thereafter, the department shall send each nondesignated public hospital a notice of eligibility indicating the final IGT allocation for the nondesignated public hospital. The nondesignated public hospital shall have 20 business days after receipt of the notice to either accept or decline the offer. If a nondesignated public hospital accepts the offer, the nondesignated public hospital may enter into an IGT agreement with the department. If the department receives no response, the offer will be considered declined.

(e) Before the later of December 31 of the 2011?12 fiscal year, the date upon which all federal approvals are obtained, and by no later than January 15 of each state fiscal year thereafter, the department shall document all nondesignated public hospital IGT allocation offers that are either accepted or declined. After the department has recorded all IGT allocations as being either accepted or declined, any remaining unsubscribed IGT allocations will be allocated to all the other participating nondesignated public hospitals on a pro rata basis based on the final IGT allocations calculated pursuant to subdivision (b) during January of each fiscal year. The department shall inform each nondesignated public hospital participating in the program of the revised final IGT allocation assigned to that hospital by January 30. At that time, the department shall give each nondesignated public hospital participant five days to accept or decline participation in the program.

(f) The state may accept all public funds in the amount of the final IGT allocation from a transferring entity pursuant to this section, provided that any funds from a transferring entity must be permitted by law to be used for these purposes. The transferring entity shall certify to the department that the funds it proposes to transfer satisfy the requirements of this subdivision, and are in compliance with all federal rules and regulations.

(g) The state shall deposit the funds received from the transferring entities pursuant to this article into the Medi-Cal Inpatient Payment Adjustment Fund established in accordance with Section 14163.

(h) Nondesignated public hospitals participating in the program shall inform the public entity funding the IGT to transfer the appropriate IGT allocation, by February 5 of each fiscal year, to the state according to the time schedule specified in the written agreement specified in subdivision (d). By March 31 of each fiscal year, the department shall make the supplemental payment to the nondesignated public hospital including the associated federal financial participation. The deadlines set forth in this subdivision shall be implemented beginning with the 2011?12 fiscal year or as soon thereafter as federal approvals are obtained.

(i) The department shall establish written policies and procedures for transferring entity intergovernmental transfers and payments made to nondesignated public hospitals pursuant to this section. The department shall effectively communicate these policies and procedures to nondesignated public hospitals and the public entities that will be funding the IGTs in order to facilitate a smooth process using local public entity moneys for purposes of drawing down federal financial participation for supplemental payments to nondesignated public hospitals.

(j) The state shall retain 9 percent of each IGT amount to reimburse the department, or transfer to the General Fund, for the administrative costs of operating the Nondesignated Public Hospital Intergovernmental Transfer Program and for the benefit of Medi-Cal children?s health care programs.

(k) Participation in the intergovernmental transfers under this article is voluntary on the part of the transferring entities for the purpose of all applicable federal laws.

(l) (1) The department shall report annually to the Legislature on the Nondesignated Public Hospital Intergovernmental Transfer Program. This report shall include, but not be limited to, the amount of funds available within the UPL, the total amount of IGT allocation funds transferred by public entities, the total amount of federal financial participation received by nondesignated public hospitals, and information on the effectiveness of the IGT allocation formula to distribute available federal matching funds among participating nondesignated public hospitals.

(2) The requirement for submitting a report to the Legislature on the Nondesignated Public Hospital Intergovernmental Transfer Program imposed under paragraph (1) is inoperative four years after the date the first report is due.

(3) A report to be submitted pursuant to paragraph (1) shall be submitted in compliance with Section 9795 of the Government Code.

(m) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this article by means of policy letters or similar instructions, without taking further regulatory action.

(Amended by Stats. 2012, Ch. 162, Sec. 218. Effective January 1, 2013.)



14165.58

(a) The department shall design and implement, in consultation with nondesignated public hospitals, an intergovernmental transfer program relating to Medi-Cal managed care services provided by nondesignated public hospitals in order to increase capitation payments for the purpose of increasing their reimbursement.

(b) The increased capitation payments under this section shall be actuarially equivalent to the increased fee-for-service payments made pursuant to Section 14165.57 to the extent permissible under federal law.

(c) This section shall be implemented on the later of January 1, 2014, or the date on which all necessary federal approvals have been received, and only to the extent intergovernmental transfers from nondesignated public hospitals are provided for this purpose.

(d) Participation in the intergovernmental transfers under this section is voluntary on the part of the transferring entities for the purposes of all applicable federal laws.

(e) This section shall be implemented only to the extent federal financial participation is available for the reimbursement specified in subdivision (b).

(f) This section shall be implemented only to the extent federal financial participation is not jeopardized.

(g) To the extent that the director determines that the payments do not comply with the federal Medicaid requirements, the director retains the discretion not to implement an intergovernmental transfer and may adjust the payment as necessary to comply with federal Medicaid requirements.

(h) To the extent federal approval is secured, the increased capitation payments under this section may cover dates of service on or after January 1, 2014.

(i) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this section by means of policy letters or similar instructions, without taking further regulatory action. Notwithstanding Section 10231.5 of the Government Code, the department shall provide the Joint Legislative Budget Committee and the fiscal and appropriate policy committees of the Legislature a status update of the implementation of this section on January 1, 2014, and annually thereafter.

(Added by Stats. 2013, Ch. 657, Sec. 3. Effective October 8, 2013.)






ARTICLE 5.2. Medi-Cal Hospital Care/Uninsured Hospital Care Demonstration Project Act

14166

(a) This article shall be known and may be cited as the ?Medi-Cal Hospital/Uninsured Care Demonstration Project Act.?

(b) The Legislature finds and declares all of the following:

(1) The preservation of the state?s disproportionate share hospitals and the University of California hospitals is of critical importance to the health and welfare of the people of the state.

(2) These hospitals, as well as many nondisproportionate district hospitals, are facing unprecedented financial challenges. Many are facing significant budget deficits impeding their ability to continue serving their essential role in the health care delivery system, including providing care to Medi-Cal beneficiaries and uninsured patients.

(3) The financial viability of these hospitals has been sustained through funding that has been available for California?s disproportionate share hospital program under Medi-Cal. Without these funds, many of these hospitals would be unable to keep their doors open and others would be forced to curtail services, thereby impacting service to Medi-Cal beneficiaries and other needy individuals.

(4) The federal Centers for Medicare and Medicaid Services has indicated in negotiations with the State Department of Health Services that it is changing its approach to federal funding of Medicaid in various respects. For instance, the methodology that many states, including California, have used to fund their disproportionate share hospital programs successfully for more than a decade has become the subject of negative attention by the federal Centers for Medicare and Medicaid Services, which is refusing to approve discretionary waivers and state plan amendments that rely on these funding methods. Accordingly, the State of California has proposed that the funding mechanism for inpatient hospital services under Medi-Cal be modified to secure federal approval and address continued and adequate funding to the University of California and disproportionate share hospitals. To this end, the state has negotiated a waiver from various federal Medicaid requirements that will allow it to implement a demonstration project using modified funding methodologies. The Medi-Cal Hospital/Uninsured Care Demonstration Project is intended to make up to $3.3 billion in additional federal funds available to California safety net hospitals over a five-year period.

(5) The methodologies used to fund the Medi-Cal program should maximize the use of federal funds consistent with federal Medicaid law in an effort to access all of the increased federal funding available under the Medi-Cal Hospital/Uninsured Care Demonstration Project.

(6) The amount of Medi-Cal funding to the University of California hospitals and disproportionate share hospitals as a whole should not be less than the amount of funding for the 2004-05 fiscal year. Similarly, the amount of Medi-Cal funding for the public disproportionate share hospitals as a group and for the private disproportionate share hospitals as a group should not be less than the amount of funding for the 2004-05 fiscal year.

(7) The distributions of Medi-Cal funds should provide a predictable and stable amount of funding for these hospitals in order to allow them to engage in short-term and long-term planning. The distribution methodologies should be fair and equitable, and take into account utilization changes among hospitals.

(8) The payments of Medi-Cal funds to these hospitals should be made regularly and periodically throughout the year in order to provide hospitals with necessary cashflow.

(Added by Stats. 2005, Ch. 560, Sec. 1. Effective October 5, 2005. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.1

For purposes of this article, the following definitions shall apply:

(a) ?Allowable costs? means those costs recognized as allowable under Medicare reasonable cost principles and additional costs recognized under the demonstration project and successor demonstration project, including those expenditures identified in Appendix D to the Special Terms and Conditions for the demonstration project and successor demonstration project. Allowable costs under this subdivision shall be determined in accordance with the Special Terms and Conditions and implementation documents for the demonstration project and successor demonstration project approved by the federal Centers for Medicare and Medicaid Services.

(b) ?Base year private DSH hospital? means a nonpublic hospital, nonpublic-converted hospital, or converted hospital, as those terms are defined in paragraphs (26), (27), and (28), respectively, of subdivision (a) of Section 14105.98, that was an eligible hospital under paragraph (3) of subdivision (a) of Section 14105.98 for the 2004?05 state fiscal year.

(c) ?Demonstration project? means the Medi-Cal Hospital/Uninsured Care Demonstration, Number 11-W-00193/9, as approved by the federal Centers for Medicare and Medicaid Services, effective for the period of September 1, 2005, through October 31, 2010.

(d) ?Designated public hospital? means any one of the following hospitals to the extent identified in Attachment C, ?Government-operated Hospitals to be Reimbursed on a Certified Public Expenditure Basis,? to the Special Terms and Conditions for the demonstration project and successor demonstration project, as applicable, issued by the federal Centers for Medicare and Medicaid Services:

(1) UC Davis Medical Center.

(2) UC Irvine Medical Center.

(3) UC San Diego Medical Center.

(4) UC San Francisco Medical Center.

(5) UC Los Angeles Medical Center, including Santa Monica/UCLA Medical Center.

(6) LA County Harbor/UCLA Medical Center.

(7) LA County Martin Luther King Jr.-Harbor Hospital.

(8) LA County Olive View UCLA Medical Center.

(9) LA County Rancho Los Amigos National Rehabilitation Center.

(10) LA County University of Southern California Medical Center.

(11) Alameda County Medical Center.

(12) Arrowhead Regional Medical Center.

(13) Contra Costa Regional Medical Center.

(14) Kern Medical Center.

(15) Natividad Medical Center.

(16) Riverside County Regional Medical Center.

(17) San Francisco General Hospital.

(18) San Joaquin General Hospital.

(19) San Mateo Medical Center.

(20) Santa Clara Valley Medical Center.

(21) Tuolumne General Hospital.

(22) Ventura County Medical Center.

(e) ?Federal medical assistance percentage? means the federal medical assistance percentage applicable for federal financial participation purposes for medical services under the Medi-Cal state plan pursuant to Section 1396b(a) of Title 42 of the United States Code.

(f) ?Nondesignated public hospital? means a public hospital defined in paragraph (25) of subdivision (a) of Section 14105.98, excluding designated public hospitals.

(g) ?Project year? means the applicable state fiscal year of the Medi-Cal Hospital/Uninsured Care Demonstration Project through October 31, 2010.

(h) ?Project year private DSH hospital? means a nonpublic hospital, nonpublic-converted hospital, or converted hospital, as those terms are defined in paragraphs (26), (27), and (28), respectively, of subdivision (a) of Section 14105.98, that was an eligible hospital under paragraph (3) of subdivision (a) of Section 14105.98, for the particular project year.

(i) ?Prior supplemental funds? means the Emergency Services and Supplemental Payments Fund, the Medi-Cal Medical Education Supplemental Payment Fund, the Large Teaching Emphasis Hospital and Children?s Hospital Medi-Cal Medical Education Supplemental Payment Fund, and the Small and Rural Hospital Supplemental Payments Fund, established under Sections 14085.6, 14085.7, 14085.8, and 14085.9, respectively.

(j) ?Private hospital? means a nonpublic hospital, nonpublic-converted hospital, or converted hospital, as those terms are defined in paragraphs (26) to (28), inclusive, respectively, of subdivision (a) of Section 14105.98.

(k) ?Safety net care pool? means the federal funds available under the Medi-Cal Hospital/Uninsured Care Demonstration Project and the successor demonstration project to ensure continued government support for the provision of health care services to uninsured populations.

(l) ?Uninsured? shall have the same meaning as that term has in the Special Terms and Conditions issued by the federal Centers for Medicare and Medicaid Services for the demonstration project and the successor demonstration project.

(m) ?Successor demonstration project? means the Medicaid demonstration project entitled ?California?s Bridge to Reform,? No. 11-W-00193/9, as approved by the federal Centers for Medicare and Medicaid Services, effective for the period of November 1, 2010, through October 31, 2015.

(n) ?Successor demonstration year? means the demonstration year as identified in the Special Terms and Conditions for the successor demonstration project that corresponds to a specific period of time as follows:

(1) Successor demonstration year 6 corresponds to the period of November 1, 2010, through June 30, 2011.

(2) Successor demonstration year 7 corresponds to the period of July 1, 2011, through June 30, 2012.

(3) Successor demonstration year 8 corresponds to the period of July 1, 2012, through June 30, 2013.

(4) Successor demonstration year 9 corresponds to the period of July 1, 2013, through June 30, 2014.

(5) Successor demonstration year 10 corresponds to July 1, 2014, through October 31, 2015.

(o) ?Low Income Health Program? means the county-based elective program to provide benefits for low-income individuals that is authorized by the successor demonstration project and implemented by Part 3.6 (commencing with Section 15909).

(p) ?Delivery system reform incentive pool? means the separate federal funding pool created within the safety net care pool under the successor demonstration project that is available to support programs of activity to enhance the quality of care and health of patients served by designated public hospitals and nonhospital clinics and other provider types with which they are affiliated, and, under specified conditions and approval of the federal Centers for Medicare and Medicaid Services, to private disproportionate share hospitals and nondesignated public hospitals.

(Amended by Stats. 2011, Ch. 86, Sec. 1. Effective July 15, 2011. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.2

(a) The demonstration project, and the successor demonstration project, as applicable, shall be implemented and administered pursuant to this article.

(b) (1) The director may modify any process or methodology specified in this article to the extent necessary to comply with federal law or the terms of the demonstration project or the successor demonstration project, as applicable, but only if the modification results in the equitable distribution of funding, consistent with this article, among the hospitals affected by the modification. If the director, after consulting with affected hospitals, determines that an equitable distribution cannot be achieved, the director shall execute a declaration stating that this determination has been made. The director shall retain the declaration and provide a copy, within five working days of the execution of the declaration, to the fiscal and appropriate policy committees of the Legislature. This article shall become inoperative on the date that the director executes a declaration pursuant to this subdivision, and as of January 1 of the following year shall be repealed.

(2) In addition to the requirements specified in paragraph (1), the director shall post the declaration on the department?s Internet Web site and the director shall send the declaration to the Secretary of State and the Legislative Counsel.

(c) The director shall administer the demonstration project, the successor demonstration project, and related Medi-Cal payment programs in a manner that attempts to maximize available payment of federal financial participation, consistent with federal law, the applicable Special Terms and Conditions for the demonstration project and successor demonstration project issued by the federal Centers for Medicare and Medicaid Services, and this article.

(d) As permitted by the federal Centers for Medicare and Medicaid Services, this article shall be effective with regard to services rendered throughout the term of the demonstration project, and retroactively, with regard to services rendered on or after July 1, 2005, but prior to the implementation of the demonstration project, and with regard to services rendered throughout the term of the successor demonstration project.

(e) In the administration of this article, the state shall continue to make payments to hospitals that meet the eligibility requirements for participation in the supplemental reimbursement program for hospital facility construction, renovation, or replacement pursuant to Section 14085.5 and shall continue to make inpatient hospital payments not covered by the contract. These payments shall not duplicate any other payments made under this article.

(f) The department shall continue to operate the selective provider contracting program in accordance with Article 2.6 (commencing with Section 14081) in a manner consistent with this article. A designated public hospital participating in the certified public expenditure process shall maintain a selective provider contracting program contract. These contracts shall continue to be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(g) (1) In the event of a final judicial determination made by any state or federal court that is not appealed in any action by any party or a final determination by the administrator of the federal Centers for Medicare and Medicaid Services that federal financial participation is not available with respect to any payment made under any of the methodologies implemented pursuant to this article because the methodology is invalid, unlawful, or is contrary to any provision of federal law or regulation, the director may modify the process or methodology to comply with law, but only if the modification results in the equitable distribution of demonstration project funding, consistent with this article, among the hospitals affected by the modification. If the director, after consulting with affected hospitals, determines that an equitable distribution cannot be achieved, the director shall execute a declaration stating that this determination has been made. The director shall retain the declaration and provide a copy, within five working days of the execution of the declaration, to the fiscal and appropriate policy committees of the Legislature. This article shall become inoperative on the date that the director executes a declaration pursuant to this subdivision, and as of January 1 of the following year shall be repealed.

(2) In addition to the requirements specified in paragraph (1), the director shall post the declaration on the department?s Internet Web site and the director shall send the declaration to the Secretary of State and the Legislative Counsel.

(h) (1) The department may adopt regulations to implement this article. These regulations may initially be adopted as emergency regulations in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). For purposes of this article, the adoption of regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, and safety or general welfare. Any emergency regulations adopted pursuant to this section shall not remain in effect subsequent to 24 months after the effective date of this article.

(2) As an alternative, and notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, or any other provision of law, the department may implement and administer this article by means of provider bulletins, manuals, or other similar instructions, without taking regulatory action. The department shall notify the fiscal and appropriate policy committees of the Legislature of its intent to issue a provider bulletin, manual, or other similar instruction, at least five days prior to issuance. In addition, the department shall provide a copy of any provider bulletin, manual, or other similar instruction issued under this paragraph to the fiscal and appropriate policy committees of the Legislature. The department shall consult with interested parties and appropriate stakeholders, regarding the implementation and ongoing administration of this article.

(i) To the extent necessary to implement this article, the department shall submit, by September 30, 2005, to the federal Centers for Medicare and Medicaid Services proposed amendments to the Medi-Cal state plan, including, but not limited to, proposals to modify inpatient hospital payments to designated public hospitals, modify the disproportionate share hospital payment program, and provide for supplemental Medi-Cal reimbursement for certain physician and nonphysician professional services. The department shall, subsequent to September 30, 2005, submit any additional proposed amendments to the Medi-Cal state plan that may be required by the federal Centers for Medicare and Medicaid Services, to the extent necessary to implement this article.

(j) Each designated public hospital shall implement a comprehensive process to offer individuals who receive services at the hospital the opportunity to apply for the Medi-Cal program, the Healthy Families Program, or any other public health coverage program for which the individual may be eligible, and shall refer the individual to those programs, as appropriate.

(k) In any judicial challenge of the provisions of this article, nothing shall create an obligation on the part of the state to fund any payment from state funds due to the absence or shortfall of federal funding.

(l) Any reference in this article to the ?Medicare cost report? shall be deemed a reference to the Medi-Cal cost report to the extent that report is approved by the federal Centers for Medicare and Medicaid Services for any of the uses described in this article.

(Amended by Stats. 2011, Ch. 86, Sec. 2. Effective July 15, 2011. Repealed on date prescribed in subd. (b) or (g) or in Section 14166.26. Note: Termination clauses affect Article 5.2, commencing with Section 14166.)



14166.3

(a) During the demonstration project and successor demonstration project terms, payment adjustments to disproportionate share hospitals shall not be made pursuant to Section 14105.98. Payment adjustments to disproportionate share hospitals shall be made solely in accordance with this article.

(b) Except as otherwise provided in this article, the department shall continue to make all eligibility determinations and perform all payment adjustment amount computations under the disproportionate share hospital payment adjustment program pursuant to Section 14105.98 and pursuant to the disproportionate share hospital provisions of the Medicaid state plan in effect as of the 2004?05 state fiscal year. For purposes of these determinations and computations, services that are rendered under the Health Care Coverage Initiative authorized pursuant to Part 3.5 (commencing with Section 15900) or the Low Income Health Program authorized pursuant to Part 3.6 (commencing with Section 15909) shall be included.

(c) (1) Notwithstanding Section 14105.98, the federal disproportionate share hospital allotment specified for California under Section 1396r-4(f) of Title 42 of the United States Code for each of federal fiscal years 2006 to 2015, inclusive, and federal fiscal year 2016 with respect to the pro rata portion of the allotment that will apply during successor demonstration year 10 pursuant to paragraph (2), shall be distributed solely among the following hospitals:

(A) Eligible hospitals, as determined pursuant to Section 14105.98 for each project year and successor demonstration year in which the particular federal fiscal year commences, which meet the definition of a public hospital as specified in paragraph (25) of subdivision (a) of Section 14105.98.

(B) Hospitals that are licensed to the University of California, which meet the requirements set forth in Section 1396r-4(d) of Title 42 of the United States Code.

(2) The federal disproportionate share hospital allotment for each of the federal fiscal years 2006 to 2015, inclusive, shall be aligned with the project year or successor demonstration year in which the applicable federal fiscal year commences. The payment adjustment year, as used within the meaning of paragraph (6) of subdivision (a) of Section 14105.98, shall be the corresponding project year or successor demonstration year. With respect to successor demonstration year 10, the period of July 1, 2015, through October 31, 2015, shall be aligned with a pro rata portion of the federal disproportionate share hospital allotment for federal fiscal year 2016.

(3) Uncompensated Medi-Cal and uninsured costs as reported pursuant to Section 14166.8, shall be used by the department as the basis for determining the hospital-specific disproportionate share hospital payment limits required by Section 1396r-4(g) of Title 42 of the United States Code for the hospitals described in paragraph (1).

(4) The distribution of the federal disproportionate share hospital allotment to hospitals described in paragraph (1) shall satisfy the state?s payment obligations, if any, with respect to those hospitals under Section 1396r-4 of Title 42 of the United States Code.

(d) Eligible hospitals, as determined pursuant to Section 14105.98 for each project year and each successor demonstration year, which are nonpublic hospitals, nonpublic-converted hospitals, and converted hospitals, as those terms are defined in paragraphs (26), (27), and (28), respectively, of subdivision (a) of Section 14105.98, shall receive Medi-Cal disproportionate share hospital replacement payment adjustments pursuant to Section 14166.11 and other provisions of this chapter. The payment adjustments so provided shall satisfy the state?s payment obligations, if any, with respect to those hospitals under Section 1396r-4 of Title 42 of the United States Code. The federal share of these payments shall not be claimed from the federal disproportionate share hospital allotment described in subdivision (c).

(e) The nonfederal share of payments described in subdivisions (c) and (d) shall be derived from the following sources:

(1) With respect to the payments described in paragraph (1) of subdivision (c) that are made to designated public hospitals, the nonfederal share shall consist of certified public expenditures described in subparagraphs (A) and (C) of paragraph (2) of subdivision (a) of Section 14166.9, and intergovernmental transfer amounts described in paragraph (2) of subdivision (d) of Section 14166.6.

(2) With respect to the payments described in paragraph (1) of subdivision (c) that are made to nondesignated public hospitals, the nonfederal share shall consist solely of state General Fund appropriations.

(3) With respect to the payments described in subdivision (d), the nonfederal share shall consist of state General Fund appropriations.

(f) (1) During the terms of the demonstration project and successor demonstration project, for the 2005?06 state fiscal year and any subsequent state fiscal years, no public entity shall be obligated to make any intergovernmental transfer pursuant to Section 14163, and all transfer amount determinations for those state fiscal years shall be suspended. However, during the demonstration project and successor demonstration project terms, intergovernmental transfers shall be made with respect to the disproportionate share hospital payment adjustments made in accordance with paragraph (2) of subdivision (d) of Section 14166.6, or paragraph (2) of subdivision (d) of Section 14166.61, as applicable.

(2) During the terms of the demonstration project and successor demonstration project, for the 2005?06 state fiscal year and any subsequent state fiscal years, transfer amounts from the Medi-Cal Inpatient Payment Adjustment Fund to the Health Care Deposit Fund, as provided for pursuant to paragraph (2) of subdivision (d) of Section 14163, are hereby reduced to zero. Unless otherwise specified in this article, this paragraph shall be disregarded for purposes of the calculations made under Section 14105.98 during the demonstration project and successor demonstration project.

(Amended by Stats. 2011, Ch. 86, Sec. 3. Effective July 15, 2011. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.35

(a) For each project year through October 31, 2010, designated public hospitals shall be eligible to receive the following:

(1) Payments for Medi-Cal inpatient hospital services and supplemental payments for physician and nonphysician practitioner services, as specified in Section 14166.4.

(2) Disproportionate share hospital payment adjustments, as specified in Section 14166.6.

(3) Safety net care pool funding, as specified in Section 14166.7.

(4) Stabilization funding, as specified in Section 14166.75.

(5) Grants to distressed hospitals as negotiated by the California Medical Assistance Commission pursuant to Section 14166.23.

(b) For each successor demonstration year, designated public hospitals shall be eligible to receive the following:

(1) Payments for Medi-Cal inpatient hospital services and supplemental payments for physician and nonphysician practitioner services, as specified in Section 14166.4.

(2) Disproportionate share hospital payment adjustments, as specified in Section 14166.61.

(3) Safety net care pool funding, as specified in Section 14166.71.

(4) Delivery system reform incentive pool payments, as specified in Section 14166.77.

(5) Grants to distressed hospitals as negotiated by the California Medical Assistance Commission to the extent the funding is available pursuant to Section 14166.23 or any other provisions of this article.

(c) Payments under this section shall be in addition to other payments that may be made in accordance with law.

(Amended by Stats. 2011, Ch. 86, Sec. 4. Effective July 15, 2011. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.4

(a) Notwithstanding Article 2.6 (commencing with Section 14081), and any other provision of law, fee-for-service payments to the designated public hospitals for inpatient services to Medi-Cal beneficiaries shall be governed by this section. Each of the designated public hospitals shall receive as payment for inpatient hospital services provided to Medi-Cal beneficiaries during any project year or successor demonstration year, the hospital?s allowable costs incurred in providing those services, multiplied by the federal medical assistance percentage. These costs shall be determined, certified, and claimed in accordance with Sections 14166.8 and 14166.9. All Medicaid federal financial participation received by the state for the certified public expenditures of the hospital, or the governmental entity with which the hospital is affiliated, for inpatient hospital services rendered to Medi-Cal beneficiaries shall be paid to the hospital.

(b) With respect to each project year and successor demonstration year, each of the designated public hospitals shall receive an interim payment for each day of inpatient hospital services rendered to Medi-Cal beneficiaries based upon claims filed by the hospital in accordance with the claiming process set forth in Division 3 (commencing with Section 50000) of Title 22 of the California Code of Regulations. The interim per diem payment amount shall be based on estimated costs, which shall be derived from statistical data from the following sources and which shall be multiplied by the federal medical assistance percentage:

(1) For allowable costs reflected in the Medicare cost report, the cost report most recently audited by the hospital?s Medicare fiscal intermediary adjusted by a trend factor to reflect increased costs, as approved by the federal Centers for Medicare and Medicaid Services for the demonstration project.

(2) For allowable costs not reflected in the Medicare cost report, each hospital shall provide hospital-specific cost data requested by the department. The department shall adjust the data by a trend factor as necessary to reflect project year allowable costs.

(c) Until the department commences making payments pursuant to subdivision (b), the department may continue to make fee-for-service, per diem payments to the designated public hospitals, pursuant to the selective provider contracting program in accordance with Article 2.6 (commencing with Section 14081), for services rendered on and after July 1, 2005, for a period of 120 days following the award of this demonstration. Per diem payments shall be adjusted retroactively to the amounts determined under the payment methodology prescribed in this article.

(d) No later than April 1 following the end of the relevant reporting period for the project year or successor demonstration year, the department shall undertake an interim reconciliation of payments made pursuant to subdivisions (a) to (c), inclusive, based on Medicare and other cost and statistical data submitted by the hospital for the year and shall adjust payments to the hospital accordingly.

(e) (1) The designated public hospitals shall receive supplemental reimbursement for the costs incurred for physician and nonphysician practitioner services provided to Medi-Cal beneficiaries who are patients of the hospital, to the extent that those services are not claimed as inpatient hospital services by the hospital and the costs of those services are not otherwise recognized under subdivision (a).

(2) Expenditures made by the designated public hospital, or a governmental entity with which it is affiliated, for the services identified in paragraph (1) shall be reduced by any payments received pursuant to Article 7 (commencing with Section 51501) of Title 22 of the California Code of Regulations. The remainder shall be certified by the appropriate public official and claimed by the department in accordance with Sections 14166.8 and 14166.9. These expenditures may include any of the following:

(A) Compensation to physicians or nonphysician practitioners pursuant to contracts with the designated public hospital.

(B) Salaries and related costs for employed physicians and nonphysician practitioners.

(C) The costs of interns, residents, and related teaching physician and supervision costs.

(D) Administrative costs associated with the services described in subparagraphs (A) to (C), inclusive, including billing costs.

(3) Designated public hospitals shall receive federal funding based on the expenditures identified and certified in paragraph (2). All federal financial participation received by the department for the certified public expenditures identified in paragraph (2) shall be paid to the designated public hospital, or a governmental entity with which it is affiliated.

(4) To the extent that the supplemental reimbursement received under this subdivision relates to services provided to hospital inpatients, the reimbursement shall be applied in determining whether the designated public hospital has received full baseline payments for purposes of paragraph (1) of subdivision (b) of Section 14166.21.

(5) Supplemental reimbursement under this subdivision may be distributed as part of the interim payments under subdivision (b), on a per-visit basis, on a per-procedure basis, or on any other federally permissible basis.

(6) The department shall submit for federal approval, by September 30, 2005, a proposed amendment to the Medi-Cal state plan to implement this subdivision, retroactive to July 1, 2005, to the extent permitted by the federal Centers for Medicare and Medicaid Services. If necessary to obtain federal approval, the department may limit the application of this subdivision to costs determined allowable by the federal Centers for Medicare and Medicaid Services. If federal approval is not obtained, this subdivision shall not be implemented.

(Amended by Stats. 2011, Ch. 86, Sec. 5. Effective July 15, 2011. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.5

(a) With respect to each project year through October 31, 2010, the director shall determine a baseline funding amount for each designated public hospital. A hospital?s baseline funding amount shall be an amount equal to the total amount paid to the hospital for inpatient hospital services rendered to Medi-Cal beneficiaries during the 2004?05 fiscal year, including the following Medi-Cal payments, but excluding payments received under the Medi-Cal Specialty Mental Health Services Consolidation Program:

(1) Base payments under the selective provider contracting program as provided for under Article 2.6 (commencing with Section 14081).

(2) Emergency Services and Supplemental Payments Fund payments as provided for under Section 14085.6.

(3) Medi-Cal Medical Education Supplemental Payment Fund payments and Large Teaching Emphasis Hospital and Children?s Hospital Medi-Cal Medical Education Supplemental Payment Fund payments as provided for under Sections 14085.7 and 14085.8, respectively.

(4) Disproportionate share hospital payment adjustments as provided for under Section 14105.98.

(5) Administrative day payments as provided for under Section 51542 of Title 22 of the California Code of Regulations.

(b) The baseline funding amount for each designated public hospital shall reflect a reduction for the total amount of intergovernmental transfers made pursuant to Sections 14085.6, 14085.7, 14085.8, 14085.9, and 14163 for the 2004?05 state fiscal year by the designated public hospital, or the governmental entity with which it is affiliated.

(c) With respect to each project year beginning after the 2005?06 project year through October 31, 2010, the department shall determine an adjusted baseline funding amount for each designated public hospital to reflect any increase or decrease in volume. The adjustment for designated public hospitals shall be calculated as follows:

(1) Applying the cost-finding methodology approved under the demonstration project, and applying accounting and reporting practices consistent with those applied in paragraph (2), the department shall determine the total allowable costs incurred by the hospital, or the governmental entity with which it is affiliated, in rendering hospital services that would be recognized under the demonstration project to Medi-Cal beneficiaries and the uninsured during the 2004?05 state fiscal year.

(2) Applying the cost-finding methodology approved under the demonstration project, and applying accounting and reporting practices consistent with those applied in paragraph (1), the department shall determine the total allowable costs incurred by the hospital, or the governmental entity with which it is affiliated, in rendering hospital services under the demonstration project to Medi-Cal beneficiaries and the uninsured during the state fiscal year preceding the project year for which the volume adjustment is being calculated.

(3) The department shall:

(A) Calculate the difference between the amount determined under paragraph (1) and the amount determined under paragraph (2).

(B) Determine the percentage increase or decrease by dividing the difference in subparagraph (A) by the amount in paragraph (1).

(C) Apply the percentage determined in subparagraph (B) to that amount that results from the hospital?s baseline funding amount determined under subdivision (a) as adjusted by subdivision (b), except for the reduction for the amount of intergovernmental transfers made pursuant to Section 14163, minus the amount of disproportionate share hospital payments in paragraph (4) of subdivision (a).

(4) The designated public hospital?s adjusted baseline for the project year is the amount determined for the hospital in subdivision (a) as adjusted by subdivision (b), plus the amount in subparagraph (C) of paragraph (3).

(5) Notwithstanding paragraphs (3) and (4), when, as determined by the department, in consultation with the designated public hospital, there has been a material reduction in patient services at the designated public hospital during the project year, and the reduction has resulted in a diminution of access for Medi-Cal and uninsured patients and a related reduction in total costs at the designated public hospital of at least 20 percent, the department may utilize current or adjusted data that are reflective of the diminution of access, even if the data are not annual data, to determine the hospital?s adjusted baseline amount.

(d) The aggregate designated public hospital baseline funding amount for each project year through October 31, 2010, shall be the sum of all baseline funding amounts determined under subdivisions (a) and (b), as adjusted in subdivision (c), as appropriate, for all designated public hospitals.

(e) (1) If, with respect to any project year, the difference between the percentage adjustment in subparagraph (B) of paragraph (3) of subdivision (c) of this section, computed in the aggregate for designated public hospitals, excluding the percentage adjustment for any designated public hospital that was not in operation for the full project year, is greater than five percentage points more than the aggregate percentage adjustment for private DSH hospitals determined under subparagraph (B) of paragraph (3) of subdivision (c) of Section 14166.13, then the aggregate percentage adjustment for designated public hospitals shall be reduced in the amount necessary to reduce the difference to five percentage points. The reduction required by the previous sentence shall be allocated among designated public hospitals pro rata based on the relationship between each hospital?s percentage determined under subparagraph (B) of paragraph (3) of subdivision (c) of this section and the aggregate percentage for designated public hospitals.

(2) Notwithstanding paragraph (1), the department may apply the adjustments set forth in paragraph (5) of subdivision (c).

(f) The provisions of this section shall apply only with respect to the demonstration project term, and shall not apply with respect to the successor demonstration project term. All references to baseline funding amounts and adjusted baseline funding amounts with respect to designated public hospitals shall be disregarded for purposes of successor demonstration year determinations.

(Amended by Stats. 2011, Ch. 86, Sec. 6. Effective July 15, 2011. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.6

(a) For the 2005?06 project year and subsequent project years through October 31, 2010, each designated public hospital described in subdivision (c) of Section 14166.3 shall be eligible to receive an allocation of federal Medicaid funding from the applicable federal disproportionate share hospital allotment pursuant to this section. The department shall establish the allocations in a manner that maximizes federal Medicaid funding to the state during the term of the demonstration project, and shall consider, at a minimum, all of the following factors, taking into account all other payments to each hospital under this article:

(1) The optimal use of intergovernmental transfer-funded payments described in subdivision (d).

(2) Each hospital?s pro rata share of the applicable aggregate designated public hospital baseline funding amount described in subdivision (d) of Section 14166.5.

(3) That the allocation under this section, in combination with the federal share of certified public expenditures for Medicaid inpatient hospital services for the project year determined under subdivision (a) of Section 14166.4, any supplemental reimbursement for professional services rendered to hospital inpatients determined for the project year under subdivision (e) of Section 14166.4, and the distribution of safety net care pool funds from the Health Care Support Fund determined under subdivision (a) of Section 14166.7, shall not exceed the baseline funding amount or adjusted baseline funding amount, as appropriate, for the hospital.

(4) Minimizing the need to redistribute federal funds that are based on the certified public expenditures of designated public hospitals as described in subdivision (c).

(b) Each designated public hospital shall receive its allocation of federal disproportionate share hospital payments in one or both of the following forms:

(1) Distributions from the Demonstration Disproportionate Share Hospital Fund established pursuant to subdivision (d) of Section 14166.9, consisting of federal funds claimed and received by the department, pursuant to subparagraphs (A) and (C) of paragraph (2) of subdivision (a) of Section 14166.9 based on designated public hospitals? certified public expenditures up to 100 percent of uncompensated Medi-Cal and uninsured costs.

(2) Intergovernmental transfer-funded payments, as described in subdivision (d). For purposes of determining whether the hospital has received its allocation of federal disproportionate share hospital payments established under this section, only the federal share of intergovernmental transfer-funded payments shall be considered.

(c) The distributions described in paragraph (1) of subdivision (b) may be made to a designated public hospital independent of the amount of uncompensated Medi-Cal and uninsured costs certified as public expenditures by that hospital pursuant to Section 14166.8, provided that, in accordance with the Special Terms and Conditions for the demonstration project, the recipient hospital does not return any portion of the funds received to any unit of government, excluding amounts recovered by the state or federal government.

(d) Designated public hospitals that meet the requirement of Section 1396r-4(b)(1)(A) of Title 42 of the United States Code regarding the Medicaid inpatient utilization rate or Section 1396r-4(b)(1)(B) of Title 42 of the United States Code regarding the low-income utilization rate, may receive intergovernmental transfer-funded disproportionate share hospital payments as follows:

(1) The department shall establish the amount of the hospital?s intergovernmental transfer-funded disproportionate share hospital payment. The total amount of that payment, consisting of the federal and nonfederal components, shall in no case exceed that amount equal to 75 percent of the hospital?s uncompensated Medi-Cal and uninsured costs of hospital services, determined in accordance with the Special Terms and Conditions for the demonstration project.

(2) A transfer amount shall be determined for each hospital that is subject to this subdivision, equal to the nonfederal share of the payment amount established for the hospital pursuant to paragraph (1). The transfer amount so determined shall be paid by the hospital, or the public entity with which the hospital is affiliated, and deposited into the Medi-Cal Inpatient Payment Adjustment Fund established pursuant to subdivision (b) of Section 14163. The sources of funds utilized for the transfer amount shall not include impermissible provider taxes or donations as defined under Section 1396b(w) of Title 42 of the United States Code or other federal funds. For this purpose, federal funds do not include patient care revenue received as payment for services rendered under programs such as Medicare or Medicaid.

(3) The department shall pay the amounts established pursuant to paragraph (1) to each hospital using the transfer amounts deposited pursuant to paragraph (2) as the nonfederal share of those payments. The total intergovernmental transfer-funded payment amount, consisting of the federal and nonfederal share, paid to a hospital shall be retained by the hospital in accordance with the Special Terms and Conditions for the demonstration project.

(e) The total federal disproportionate share hospital funds allocated under this section to designated public hospitals with respect to each project year, in combination with the federal share of disproportionate share hospital payment adjustments made to nondesignated public hospitals pursuant to Section 14166.16 for the same project year, shall not exceed the applicable federal disproportionate share hospital allotment.

(f) (1) Each designated public hospital shall receive quarterly interim payments of its disproportionate share hospital allocation during the project year. The determinations set forth in subdivisions (a) to (e), inclusive, shall be made on an interim basis prior to the start of each project year, except that, with respect to the 2005?06 project year, the interim determinations shall be made prior to January 1, 2006. The department shall use the same cost and statistical data used in determining the interim payments for Medi-Cal inpatient hospital services under Section 14166.4, and available payments and uncompensated and uninsured cost data, including data from the Medi-Cal paid claims file and the hospital?s books and records, for the corresponding period.

(2) Prior to the distribution of payments in accordance with paragraph (1) and with subdivision (g) to a designated public hospital that is part of a hospital system containing multiple designated public hospitals licensed to the same governmental entity, the department shall consult with the applicable governmental entity. The department shall implement any adjustments to the payment distributions for the hospitals in that hospital system as requested by the governmental entity if the net effect of the requested adjustments for those hospitals is zero. These payment redistributions shall recognize the level of care provided to Medi-Cal and uninsured patients and shall maintain the viability and effectiveness of the hospital system. The adjustments made pursuant to this paragraph with respect to an affected hospital shall be disregarded in the application of the limitations described in paragraph (3) of subdivision (a), and in paragraph (1) of subdivision (a) of Section 14166.7.

(g) No later than April 1 following the end of the relevant reporting period for the project year, the department shall undertake an interim reconciliation of payments based on Medicare and other cost, payment, and statistical data submitted by the hospital for the project year, and shall adjust payments to the hospital accordingly.

(h) Each designated public hospital shall receive its disproportionate share hospital allocation, as computed pursuant to subdivisions (a) to (e), inclusive, subject to final audits of all applicable Medicare and other cost, payment, and statistical data for the project year.

(i) The provisions of this section shall apply only with respect to the demonstration project term, and shall not apply with respect to the successor demonstration project term.

(Amended by Stats. 2011, Ch. 86, Sec. 7. Effective July 15, 2011. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.61

(a) For successor demonstration year 6 and subsequent successor demonstration years, each designated public hospital described in subdivision (c) of Section 14166.3 shall be eligible to receive an allocation of federal Medicaid funding from the applicable federal disproportionate share hospital allotment pursuant to this section. The department shall establish the allocations and claim the federal funding in a manner that maximizes federal Medicaid funding to the state during the term of the successor demonstration project, and shall consider, at a minimum, all of the following factors:

(1) The optimal use of intergovernmental transfer-funded payments described in subdivision (d).

(2) Minimizing the need to redistribute federal funds that are based on the certified public expenditures of designated public hospitals as described in paragraph (1) of subdivision (c).

(b) Disproportionate share hospital allocations for designated public hospitals shall be determined for each successor demonstration year as set forth below. With respect to successor demonstration year 10, allocations shall be determined separately for each of the periods of July 1, 2014, through June 30, 2015, and July 1, 2015, through October 31, 2015.

(1) The department shall determine the maximum federal disproportionate share hospital allotment that is available under this section for the successor demonstration year.

(2) An initial allocation shall be made to Kern Medical Center for the periods and in the amounts specified below:

(A) For successor demonstration year 6, the amount of eight million dollars ($8,000,000).

(B) For successor demonstration years 7 through 9, the amount of twelve million dollars ($12,000,000).

(C) For the period of July 1, 2014, through June 30, 2015, the amount of twelve million dollars ($12,000,000).

(D) For the period of July 1, 2015, through October 31, 2015, the amount of four million dollars ($4,000,000).

(3) Each designated public hospital shall be allocated an amount per hospital discharge as specified in this paragraph. The number of discharges per category occurring in the relevant period shall be derived from each hospital?s data as reported pursuant to Section 14166.8. The reported discharges shall relate to the same hospital services for which costs are calculated for purposes of this section.

(A) One thousand one hundred dollars ($1,100) per hospital discharge with respect to an uninsured individual.

(B) Nine hundred dollars ($900) per hospital discharge with respect to an individual enrolled in the Low Income Health Program.

(C) Seven hundred fifty dollars ($750) per hospital discharge with respect to a Medi-Cal beneficiary, excluding discharges for which Medicare payments were received.

(4) The remaining available federal disproportionate share hospital allotment, after the allocations are made pursuant to paragraphs (2) and (3), shall be allocated to designated public hospitals as follows:

(A) The department shall calculate for each designated public hospital an initial DSH claiming ability amount. For the purposes of this article, the ?initial DSH claiming ability amount? means the total sum of the hospital?s uncompensated Medi-Cal, Low Income Health Program, and uninsured costs of hospital services that are reported as eligible certified public expenditures for disproportionate share hospital payments pursuant to Section 14166.8. For hospitals described in subdivision (d), the total sum shall be multiplied by 175 percent.

(B) The remaining available federal disproportionate share hospital allotment shall be allocated pro rata among the designated public hospitals based upon each hospital?s initial DSH claiming ability amount as determined pursuant to subparagraph (A).

(c) Each designated public hospital shall receive its allocation of federal disproportionate share hospital payments in one or both of the following forms:

(1) Distributions from the Demonstration Disproportionate Share Hospital Fund established pursuant to subdivision (d) of Section 14166.9, consisting of federal funds claimed and received by the department, pursuant to clauses (ii) and (iii) of subparagraph (A) of paragraph (2) of subdivision (a) of Section 14166.9 based on designated public hospitals? certified public expenditures up to 100 percent of uncompensated Medi-Cal and uninsured costs. These distributions may be made to a designated public hospital independent of the amount of uncompensated Medi-Cal and uninsured costs certified as public expenditures by that hospital pursuant to Section 14166.8.

(2) Intergovernmental transfer-funded payments, as described in subdivision (d). For purposes of determining whether the hospital has received its allocation of federal disproportionate share hospital payments established under this section, only the federal share of intergovernmental transfer-funded payments shall be considered.

(d) Designated public hospitals that meet the requirements of Section 1396r-4(b)(1)(A) of Title 42 of the United States Code regarding the Medicaid inpatient utilization rate or Section 1396r-4 (b)(1)(B) of Title 42 of the United States Code regarding the low-income utilization rate, may receive intergovernmental transfer-funded disproportionate share hospital payments as follows:

(1) The department shall establish the amount of the hospital?s intergovernmental transfer-funded disproportionate share hospital payment. The total amount of that payment, consisting of the federal and nonfederal components, shall in no case exceed an amount equal to 75 percent of the hospital?s uncompensated Medi-Cal, Low Income Health Program, and uninsured costs of hospital services, determined in accordance with the Special Terms and Conditions for the successor demonstration project and the applicable provisions of the Medi-Cal State Plan.

(2) A transfer amount shall be determined for each hospital that is subject to this subdivision, equal to the nonfederal share of the payment amount established for the hospital pursuant to paragraph (1). The transfer amount determined shall be paid by the hospital, or the public entity with which the hospital is affiliated, and deposited into the Medi-Cal Inpatient Payment Adjustment Fund established pursuant to subdivision (b) of Section 14163. The sources of funds utilized for the transfer amount shall not include impermissible provider taxes or donations as defined under Section 1396b(w) of Title 42 of the United States Code or other federal funds. For this purpose, federal funds do not include delivery system reform incentive pool payments or patient care revenue received as payment for services rendered under programs such as designated state health programs, the Low Income Health Program, Medicare, or Medicaid.

(3) The department shall pay the amounts established pursuant to paragraph (1) to each hospital using the transfer amounts deposited pursuant to paragraph (2) as the nonfederal share of those payments.

(e) The total federal disproportionate share hospital funds allocated under this section to designated public hospitals with respect to each successor demonstration year, in combination with the federal share of disproportionate share hospital payment adjustments made to nondesignated public hospitals pursuant to Section 14166.16 and applicable provisions of the Medi-Cal State Plan for the same successor demonstration year, shall not exceed the applicable federal disproportionate share hospital allotment.

(f) (1) Each designated public hospital shall receive quarterly interim payments of its disproportionate share hospital allocation during the successor demonstration year, except that, with respect to the period of July 1, 2015, through October 31, 2015, the interim payment shall be made in October 2015. The determinations set forth in subdivisions (a) to (e), inclusive, shall be made on an interim basis prior to the start of each successor demonstration year. The department shall use the same cost and statistical data used in determining the interim payments for Medi-Cal inpatient hospital services under Section 14166.4, and available payments and uncompensated and uninsured cost data, including data from the Medi-Cal paid claims file and the hospital?s books and records, for the corresponding period.

(2) Prior to the distribution of payments in accordance with paragraph (1) and subdivisions (g) and (h) to a designated public hospital that is part of a hospital system containing multiple designated public hospitals licensed to the same governmental entity, the department shall consult with the applicable governmental entity. The department shall implement any adjustments to the payment distributions for the hospitals in that hospital system as requested by the governmental entity if the net effect of the requested adjustments for those hospitals is zero. These payment redistributions shall recognize the level of care provided to Medi-Cal and uninsured patients and shall maintain the viability and effectiveness of the hospital system.

(g) No later than April 1 following the end of the relevant reporting period for the successor demonstration year, the department shall undertake an interim reconciliation of payments based on Medicare and other cost, payment, discharge, and statistical data submitted by the hospital for the successor demonstration year, and shall adjust payments to the hospital accordingly.

(h) Each designated public hospital shall receive its disproportionate share hospital allocation, as computed pursuant to subdivisions (a) to (e), inclusive, subject to final audits of all applicable Medicare and other cost, payment, discharge, and statistical data for the successor demonstration year.

(Added by Stats. 2011, Ch. 86, Sec. 8. Effective July 15, 2011. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.7

(a) (1) With respect to each project year through October 31, 2010, designated public hospitals, or governmental entities with which they are affiliated, shall be eligible to receive safety net care pool payments from the Health Care Support Fund established pursuant to Section 14166.21. The total amount of these payments, in combination with the federal share of certified public expenditures for Medicaid inpatient hospital services determined for the project year under subdivision (a) of Section 14166.4, any supplemental reimbursement for physician and nonphysician practitioner services rendered to hospital inpatients determined for the project year under subdivision (e) of Section 14166.4, and the federal disproportionate share hospital allocation determined under Section 14166.6, shall not exceed the hospital?s baseline funding amount or adjusted baseline funding amount, as appropriate.

(2) The department shall establish the amount of the safety net care pool payment described in paragraph (1) for each designated public hospital in a manner that maximizes federal Medicaid funding to the state during the term of the demonstration project.

(3) A safety net care pool payment amount may be paid to a designated public hospital, or governmental entity with which it is affiliated, pursuant to this section independent of the amount of uncompensated Medi-Cal and uninsured costs that is certified as public expenditures pursuant to Section 14166.8, provided that, in accordance with the Special Terms and Conditions for the demonstration project, the recipient hospital does not return any portion of the funds received to any unit of government, excluding amounts recovered by the state or federal government.

(4) In establishing the amount to be paid to each designated public hospital under this subdivision, the department shall minimize to the extent possible the redistribution of federal funds that are based on certified public expenditures as described in paragraph (3).

(b) (1) Each designated public hospital, or governmental entity with which it is affiliated, shall receive the amount established pursuant to subdivision (a) in quarterly interim payments during the project year. The determination of the interim payments shall be made on an interim basis prior to the start of each project year, except that, with respect to the 2005?06 project year, the determination of the interim payments shall be made prior to January 1, 2006. The department shall use the same cost and statistical data that is used in determining the interim payments for Medi-Cal inpatient hospital services under Section 14166.4 and for the disproportionate share hospital allocations under Section 14166.6, for the corresponding period.

(2) Prior to the distribution of payments in accordance with paragraph (1) and with subdivision (c) to a designated public hospital that is part of a hospital system containing multiple designated public hospitals licensed to the same governmental entity, the department shall consult with the applicable governmental entity. The department shall implement any adjustments to the payment distributions for the hospitals in that hospital system as requested by the governmental entity if the net effect of the requested adjustments for those hospitals is zero. These payment redistributions shall recognize the level of care provided to Medi-Cal and uninsured patients and shall maintain the viability and effectiveness of the hospital system. The adjustments made pursuant to this paragraph with respect to an affected hospital shall be disregarded in the application of the limitations described in paragraph (1) of subdivision (a), and in paragraph (3) of subdivision (a) of Section 14166.6.

(c) (1) No later than April 1 following the end of the project year, the department shall undertake an interim reconciliation of the payment amount established pursuant to subdivision (a) for each designated public hospital using Medicare and other cost, payment, and statistical data submitted by the hospital for the project year, and shall adjust payments to the hospital accordingly.

(2) The final payment to a designated public hospital for purposes of subdivision (b) and paragraph (1) of this subdivision, shall be subject to final audits of all applicable Medicare and other cost, payment, and statistical data for the project year, and the distribution priorities set forth in Section 14166.20.

(d) (1) Each designated public hospital, or governmental entity with which it is affiliated, shall be eligible to receive additional safety net care pool payments above the baseline funding amount or adjusted baseline funding amount, as appropriate, from the Health Care Support Fund, established pursuant to Section 14166.21, for the project year through October 31, 2010, in accordance with the stabilization funding determination for the hospital made pursuant to Section 14166.75.

(2) Payment of the additional safety net care pool amounts shall be subject to the distribution priorities set forth in Section 14166.21.

(3) The provisions of this section shall apply only with respect to the demonstration project term, and shall not apply with respect to the successor demonstration project term.

(Amended by Stats. 2011, Ch. 86, Sec. 9. Effective July 15, 2011. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.71

(a) (1) With respect to each successor demonstration year, designated public hospitals, or governmental entities with which they are affiliated, shall be eligible to receive safety net care pool payments for uncompensated care from the Health Care Support Fund established pursuant to Section 14166.21. Safety net care pool payments for uncompensated care shall be allocated to designated public hospitals as follows:

(A) The department shall determine the maximum amount of safety net pool payments for uncompensated care that is available to designated public hospitals for the successor demonstration year.

(B) The department shall calculate for each designated public hospital an initial SNCP claiming ability amount. For the purposes of this article, ?initial SNCP claiming ability amount? means the total sum of the uncompensated Medi-Cal, Low Income Health Program, and uninsured costs of services incurred by the designated public hospital, the governmental entity, nonhospital clinics, and other provider types with which it is affiliated, that are reported as eligible certified public expenditures for safety net care pool uncompensated care claiming pursuant to Section 14166.8.

(C) The available safety net pool payments shall be allocated pro rata among the designated public hospitals based upon each hospital?s initial SNCP claiming ability amount as determined pursuant to subparagraph (B).

(2) The department shall establish the amount of the safety net care pool payment described in paragraph (1) for each designated public hospital in a manner that maximizes federal Medicaid funding to the state during the term of the successor demonstration project.

(3) A safety net care pool payment amount may be paid to a designated public hospital, or governmental entity with which it is affiliated, pursuant to this section independent of the amount of uncompensated Medi-Cal and uninsured costs that is certified as public expenditures pursuant to Section 14166.8, provided that, in accordance with the Special Terms and Conditions for the successor demonstration project, the recipient hospital does not return any portion of the funds received to any unit of government, excluding amounts recovered by the state or federal government.

(4) In establishing the amount to be paid to each designated public hospital under this subdivision, the department shall minimize to the extent possible the redistribution of federal funds that are based on certified public expenditures as described in paragraph (3).

(b) (1) Each designated public hospital, or governmental entity with which it is affiliated, shall receive the amount established pursuant to subdivision (a) in quarterly interim payments during the successor demonstration year. The determination of the interim payments shall be made on an interim basis prior to the start of each successor demonstration year. The department shall use the same cost and statistical data that is used in determining the interim payments for Medi-Cal inpatient hospital services under Section 14166.4 and for the disproportionate share hospital allocations under Section 14166.61, for the corresponding period.

(2) Prior to the distribution of payments in accordance with paragraph (1) and subdivision (c) to a designated public hospital that is part of a hospital system containing multiple designated public hospitals licensed to the same governmental entity, the department shall consult with the applicable governmental entity. The department shall implement any adjustments to the payment distributions for the hospitals in that hospital system as requested by the governmental entity if the net effect of the requested adjustments for those hospitals is zero. These payment redistributions shall recognize the level of care provided to Medi-Cal and uninsured patients and shall maintain the viability and effectiveness of the hospital system.

(c) (1) No later than April 1 following the end of the relevant reporting period for the successor demonstration year, the department shall undertake an interim reconciliation of the payment amount established pursuant to subdivision (a) for each designated public hospital using Medicare and other cost, payment, and statistical data submitted by the hospital for the successor demonstration year, and shall adjust payments to the hospital accordingly.

(2) The final payment to a designated public hospital for purposes of subdivision (b) and paragraph (1) of this subdivision, shall be subject to final audits of all applicable Medicare and other cost, payment, discharge, and statistical data for the successor demonstration year.

(Added by Stats. 2011, Ch. 86, Sec. 10. Effective July 15, 2011. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.75

(a) For services provided during the 2005?06 and 2006?07 project years, the amount allocated to designated public hospitals pursuant to subparagraph (A) of paragraph (2) and subparagraph (A) of paragraph (5) of subdivision (b) of Section 14166.20 shall be allocated, in accordance with this section, among the designated public hospitals. For services provided during the 2007?08, 2008?09, and 2009?10 project years through October 31, 2010, amounts allocated to designated public hospitals as stabilization funding pursuant to any provision of this article, unless otherwise specified, shall be allocated among the designated public hospitals in accordance with this section. All amounts allocated to designated public hospitals in accordance with this section shall be paid as direct grants, which shall not constitute Medi-Cal payments.

(b) The baseline funding amount, as determined under Section 14166.5, for San Mateo Medical Center shall be increased by eight million dollars ($8,000,000) for purposes of this section.

(c) The following payments shall be made from the amount identified in subdivision (a), in addition to any other payments due to the University of California hospitals and health system and County of Los Angeles hospitals under this section:

(1) The lower of eleven million dollars ($11,000,000) or 3.67 percent of the amount identified in subdivision (a) to the University of California hospitals and health system.

(2) For each of the 2005?06 and 2006?07 project years, in the event that the one hundred eighty million dollars ($180,000,000) identified in paragraph 41 of the Special Terms and Conditions for the demonstration project is available in the safety net care pool for the project year, the lower of twenty-three million dollars ($23,000,000) or 7.67 percent of the amount identified in subdivision (a) to the County of Los Angeles, Department of Health Services, hospitals. If an amount less than the one hundred eighty million dollars ($180,000,000) is available during the project year, the amount determined under this paragraph shall be reduced proportionately.

(d) For the 2005?06 and 2006?07 project years, the amount identified in subdivision (a), as reduced by the amounts identified in subdivision (c), shall be distributed among the designated public hospitals pursuant to this subdivision.

(1) Designated public hospitals that are donor hospitals, and their associated donated certified public expenditures, shall be identified as follows:

(A) An initial pro rata allocation of the amount subject to this subdivision shall be made to each designated public hospital, based upon the hospital?s baseline funding amount determined pursuant to Section 14166.5, and as further adjusted in subdivision (b). This initial allocation shall be used for purposes of the calculations under subparagraph (C) and paragraph (3).

(B) The federal financial participation amount arising from the certified public expenditures of each designated public hospital, including the expenditures of the governmental entity, nonhospital clinics, and other provider types with which it is affiliated, that were claimed by the department from the federal disproportionate share hospital allotment pursuant to subparagraphs (A) and (C) of paragraph (2) of subdivision (a) of Section 14166.9, and from the safety net care pool funds pursuant to paragraph (3) of subdivision (a) of Section 14166.9, shall be determined.

(C) The amount of federal financial participation received by each designated public hospital, and by the governmental entity, nonhospital clinics, and other provider types with which it is affiliated, based on certified public expenditures from the federal disproportionate share hospital allotment pursuant to paragraph (1) of subdivision (b) of Section 14166.6, and from the safety net care pool payments pursuant to subdivision (a) of Section 14166.7 shall be identified. With respect to this identification, if a payment adjustment for a hospital has been made pursuant to paragraph (2) of subdivision (f) of Section 14166.6, or paragraph (2) of subdivision (b) of Section 14166.7, the amount of federal financial participation received by the hospital based on certified public expenditures shall be determined as though no such payment adjustment had been made. The resulting amount shall be increased by amounts distributed to the hospital pursuant to subdivision (c) of this section, paragraph (1) of subdivision (b) of Section 14166.20, and the initial allocation determined for the hospitals in subparagraph (A).

(D) If the amount in subparagraph (B) is greater than the amount determined in subparagraph (C), the hospital is a donor hospital, and the difference between the two amounts is deemed to be that donor hospital?s associated donated certified public expenditures amount.

(2) Seventy percent of the total amount subject to this subdivision shall be allocated pro rata among the designated public hospitals based upon each hospital?s baseline funding amount determined pursuant to Section 14166.5, and as further adjusted in subdivision (b).

(3) The lesser of the remaining 30 percent of the total amount subject to this subdivision or the total amounts of donated certified public expenditures for all donor hospitals, shall be distributed pro rata among the donor hospitals based upon the donated certified public expenditures amount determined for each donor hospital. Any amounts not distributed pursuant to this paragraph shall be distributed in the same manner as set forth in paragraph (2).

(e) For the 2007?08 and subsequent project years through October 31, 2010, the amount identified in subdivision (a), as reduced by the amounts identified in subdivision (c), shall be distributed among the designated public hospitals pursuant to this subdivision.

(1) Each designated public hospital that renders inpatient hospital services under the health care coverage initiative program authorized pursuant to Part 3.5 (commencing with Section 15900) shall be allocated an amount equal to the amount of the federal safety net pool funds claimed and received with respect to the services rendered by the hospital, including services rendered to enrollees of a managed care organization, to the extent the amount was included in the determination of total stabilization funding for the project year pursuant to Section 14166.20.

(2) Each designated public hospital for which, during the project year, the sum of the allowable costs incurred in rendering inpatient hospital services to Medi-Cal beneficiaries and the allowable costs incurred with respect to supplemental reimbursement for physician and nonphysician practitioner services rendered to Medi-Cal hospital inpatients, as specified in Section 14166.4, exceeds the allowable costs incurred for those services rendered in the prior year, shall be allocated an amount equal to 60 percent of the difference in the allowable costs, multiplied by the applicable federal medical assistance percentage. The allocations under this paragraph, however, shall be reduced pro rata as necessary to ensure that the total of those allocations does not exceed 80 percent of the amount subject to this subdivision after the allocations in paragraph (1). For purposes of this paragraph, the most recent cost data that are available at the time of the department?s determinations for the project year pursuant to Section 14166.20 shall be used.

(3) The remaining amount subject to this subdivision that is not otherwise allocated pursuant to paragraphs (1) and (2) shall be allocated as set forth below:

(A) Designated public hospitals that are donor hospitals, and their associated donated certified public expenditures, shall be identified as follows:

(i) An initial pro rata allocation of the amount subject to this paragraph shall be made to each designated public hospital, based upon the total allowable costs incurred by each hospital, or governmental entity with which it is affiliated, in rendering hospital services to the uninsured during the project year as reported pursuant to Section 14166.8. This initial allocation shall be used for purposes of the calculations under clause (iii) and subparagraph (C).

(ii) The federal financial participation amount arising from the certified public expenditures of each designated public hospital, including the expenditures of the governmental entity, nonhospital clinics, and other provider types with which it is affiliated, that were claimed by the department from the federal disproportionate share hospital allotment pursuant to subparagraphs (A) and (C) of paragraph (2) of subdivision (a) of Section 14166.9, and from the safety net care pool funds pursuant to paragraph (3) of subdivision (a) of Section 14166.9, shall be determined.

(iii) The amount of federal financial participation received by each designated public hospital, and by the governmental entity, nonhospital clinics, and other provider types with which it is affiliated, based on certified public expenditures from the federal disproportionate share hospital allotment pursuant to paragraph (1) of subdivision (b) of Section 14166.6, and from the safety net care pool payments pursuant to subdivision (a) of Section 14166.7 shall be identified. With respect to this identification, if a payment adjustment for a hospital has been made pursuant to paragraph (2) of subdivision (f) of Section 14166.6, or paragraph (2) of subdivision (b) of Section 14166.7, the amount of federal financial participation received by the hospital based on certified public expenditures shall be determined as though no payment adjustment had been made. The resulting amount shall be increased by amounts distributed to the hospital pursuant to subdivision (c), paragraphs (1) and (2) of this subdivision, paragraph (1) of subdivision (b) of Section 14166.20, and the initial allocation determined for the hospitals in clause (i).

(iv) If the amount in clause (ii) is greater than the amount determined in clause (iii), the hospital is a donor hospital, and the difference between the two amounts is deemed to be that donor hospital?s associated donated certified public expenditures amount.

(B) Fifty percent of the total amount subject to this paragraph shall be allocated pro rata among the designated public hospitals in the same manner described in clause (i) of subparagraph (A).

(C) The lesser of the remaining 50 percent of the total amount subject to this paragraph, the total amounts of donated certified public expenditures for all donor hospitals or that amount that is 30 percent of the amount subject to this subdivision after the allocations in paragraph (1), shall be distributed pro rata among the donor hospitals based upon the donated certified public expenditures amount determined for each donor hospital. Any amounts not distributed pursuant to this subparagraph shall be distributed in the same manner as set forth in subparagraph (B).

(D) The federal financial participation amount arising from the certified public expenditures that has been paid to designated public hospitals, or the governmental entities with which they are affiliated, pursuant to subdivision (g) of Section 14166.221 shall be disregarded for purposes of this paragraph.

(f) The department shall consult with designated public hospital representatives regarding the appropriate distribution of stabilization funding before stabilization funds are allocated and paid to hospitals. No later than 30 days after this consultation, the department shall issue a final allocation of stabilization funding under this section that shall not be modified for any reason other than mathematical errors or mathematical omissions on the part of the department.

(g) The provisions of this section shall apply only with respect to the demonstration project term, and shall not apply with respect to the successor demonstration project term.

(Amended by Stats. 2011, Ch. 86, Sec. 11. Effective July 15, 2011. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.77

(a) (1) The amount of delivery system reform incentive pool funding, consisting of both the federal and nonfederal share of payments, that is made available to each designated public hospital system in the aggregate for the term of the successor demonstration project shall be based initially on the delivery system reform proposals that are submitted by the designated public hospitals to the department for review and submission to the federal Centers for Medicare and Medicaid Services for final approval. The initial percentages of delivery system reform incentive pool funding among the designated public hospital systems for each successor demonstration year shall be determined based on the annual components as contained in the approved proposals.

(2) The actual receipt of funds shall be conditioned on the designated public hospital system?s progress toward, and achievement of, the specified milestones and other metrics established in its approved delivery system reform incentive pool proposal. A designated public hospital system may carry forward available incentive pool funding associated with milestones and metrics from one year to a subsequent period as authorized by the Special Terms and Conditions and the final delivery system reform incentive pool protocol.

(3) The department may reallocate incentive pool funding under conditions specified, and as authorized by, the Special Terms and Conditions and the final delivery system reform incentive pool protocol.

(b) Each designated public hospital system shall be individually responsible for progress toward, and achievement of, milestones and other metrics in its proposal, as well as other applicable requirements specified in the Special Terms and Conditions and the final delivery system reform incentive pool protocol, in order to receive its specified allocation of incentive pool funding under this section.

(1) The designated public hospital system shall submit semiannual reports and requests for payment to the department by March 31 and the September 30 following the end of the second and fourth quarters of the successor demonstration year, or comply with such other process as approved by the federal Centers for Medicare and Medicaid Services. A standardized report form shall be developed jointly by the department and designated public hospital systems for this purpose.

(2) Within 14 days after the semiannual report due date, the designated public hospital system or its affiliated governmental entity shall make an intergovernmental transfer of funds equal to the nonfederal share that is necessary to draw down the federal funding for the pool payment related to the achievement or progress metric that is certified. The intergovernmental transfers shall be deposited into the Public Hospital Investment, Improvement, and Incentive Fund, established pursuant to Section 14182.4.

(3) The department shall draw down the federal funding and pay both the nonfederal and federal shares of the incentive payment to the designated public hospital system or other affiliated governmental provider as applicable. If the intergovernmental transfer is made within the appropriate 14-day timeframe, the incentive payment shall be disbursed within seven days with the expedited payment process as approved by the federal Centers for Medicare and Medicaid Services, otherwise the payment shall be disbursed within 20 days of when the transfer is made.

(4) Notwithstanding any other provision of this subdivision, payment requests for successor demonstration year 6 shall be submitted, processed, and paid in accordance with the expedited payment process as approved by the federal Centers for Medicare and Medicaid Services.

(5) The designated public hospital system or other affiliated governmental provider is responsible for any fee or cost required to implement the expedited payment process in accordance with Section 8422.1 of the State Administrative Manual.

(c) In the event of a conflict between any provision of this section and the Special Terms and Conditions for the successor demonstration project and the final delivery system reform incentive pool protocol, the Special Terms and Conditions and the final delivery system reform incentive pool protocol shall control.

(Added by Stats. 2011, Ch. 86, Sec. 12. Effective July 15, 2011. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.8

(a) Within five months after the end of each project year or successor demonstration year, each of the designated public hospitals shall submit to the department all of the following reports:

(1) The hospital?s Medicare cost report for the project year or successor demonstration year.

(2) Other cost reporting and statistical data necessary for the determination of amounts due the hospital under the demonstration project or successor demonstration project, as requested by the department.

(b) For each project year or successor demonstration year, the reports shall identify all of the following:

(1) The costs incurred in providing inpatient hospital services to Medi-Cal beneficiaries on a fee-for-service basis and physician and nonphysician practitioner services costs, as identified in subdivision (e) of Section 14166.4.

(2) The amount of uncompensated costs incurred in providing hospital services to Medi-Cal beneficiaries, including managed care enrollees.

(3) The costs incurred in providing hospital services to uninsured individuals.

(4) (A) Discharge data, commencing with successor demonstration year 6, and retrospectively for prior periods as necessary to establish interim payment determinations, for the following patient categories:

(i) Uninsured patients.

(ii) Low Income Health Program patients.

(iii) Medi-Cal patients, excluding discharges for which Medicare payments were received.

(B) The department shall consult with the designated public hospitals regarding a methodology for adjusting prior period discharge data to reflect the projected number of discharges relating to Low Income Health Program patients for the period at issue.

(c) (1) Each designated public hospital, or governmental entity with which it is affiliated, that operates nonhospital clinics or provides physician, nonphysician practitioner, or other health care services that are not identified as hospital services under the Special Terms and Conditions for the demonstration project and successor demonstration project, may report and certify all, or a portion, of the uncompensated Medi-Cal and uninsured costs of the services furnished.

(2) Notwithstanding paragraph (1), beginning with the 2012?13 fiscal year, and for each successor demonstration year thereafter, each designated public hospital, or governmental entity with which it is affiliated, that operates nonhospital clinics or provides physician, nonphysician practitioner, or other health care services that are not identified as hospital services under the Special Terms and Conditions for the successor demonstration project, shall report and certify all of the uncompensated uninsured costs of the services furnished that meet the requirements of subdivisions (d) and (e).

(3) The amount of these uncompensated costs to be claimed by the department shall be determined by the department in consultation with the governmental entity so as to optimize the level of claimable federal Medicaid funding.

(d) Reports submitted under this section shall include all allowable costs.

(e) The appropriate public official shall certify to all of the following:

(1) The accuracy of the reports required under this section.

(2) That the expenditures to meet the reported costs comply with Section 433.51 of Title 42 of the Code of Federal Regulations.

(3) That the sources of funds used to make the expenditures certified under this section do not include impermissible provider taxes or donations as defined under Section 1396b(w) of Title 42 of the United States Code or other federal funds. For this purpose, federal funds do not include delivery system reform incentive pool payments, patient care revenue received as payment for services rendered under programs such as designated state health programs, the Low Income Health Program, Medicare, or Medicaid.

(f) The certification of public expenditures made pursuant to this section shall be based on a schedule established by the department. The director may require the designated public hospitals to submit quarterly estimates of anticipated expenditures, if these estimates are necessary to obtain interim payments of federal Medicaid funds. All reported expenditures shall be subject to reconciliation to allowable costs, as determined in accordance with applicable implementing documents for the demonstration project and successor demonstration project.

(g) Subject to the determination made under paragraph (3) of subdivision (c), the director shall seek Medicaid federal financial participation for all certified public expenditures reported by the designated public hospitals and recognized under the demonstration project and successor demonstration project, to the extent consistent with Section 14166.9.

(h) Governmental or public entities other than those that operate a designated public hospital may, at the request of a governmental or public entity, certify uncompensated Medi-Cal and uninsured costs in accordance with this section, subject to the department?s discretion and prior approval of the federal Centers for Medicare and Medicaid Services.

(i) The timeframes for data submission and reporting periods may be adjusted as necessary with respect to the 2010?11 project year through October 31, 2010, and successor demonstration years 6 and 10.

(Amended by Stats. 2012, Ch. 23, Sec. 89. Effective June 27, 2012. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.9

(a) The department, in consultation with the designated public hospitals, shall determine the mix of sources of federal funds for payments to the designated public hospitals in a manner that provides baseline funding to hospitals as applicable during the demonstration project term and maximizes federal Medicaid funding to the state during the terms of the demonstration project and successor demonstration project.

(1) During the demonstration project term through October 31, 2010, federal funds shall be claimed according to the following priorities:

(A) The certified public expenditures of the designated public hospitals for inpatient hospital services and physician and nonphysician practitioner services, as identified in subdivision (e) of Section 14166.4, rendered to Medi-Cal beneficiaries.

(B) Federal disproportionate share hospital allotment, subject to the federal hospital-specific limit, in the following order:

(i) Those hospital expenditures that are eligible for federal financial participation only from the federal disproportionate share hospital allotment.

(ii) Payments funded with intergovernmental transfers, consistent with the requirements of the demonstration project, up to the hospital?s baseline funding amount or adjusted baseline funding amount, as appropriate, for the project year.

(iii) Any other certified public expenditures for hospital services that are eligible for federal financial participation from the federal disproportionate share hospital allotment.

(C) Safety net care pool funds, using the optimal combination of hospital-certified public expenditures and certified public expenditures of a hospital, or governmental entity with which the hospital is affiliated, that operates nonhospital clinics or provides physician, nonphysician practitioner, or other health care services that are not identified as hospital services under the Special Terms and Conditions for the demonstration project, except that certified public expenditures reported by the County of Los Angeles or its designated public hospitals shall be the exclusive source of certified public expenditures for claiming those federal funds deposited in the South Los Angeles Medical Services Preservation Fund under Section 14166.25.

(D) Health care expenditures of the state that represent alternate state funding mechanisms approved by the federal Centers for Medicare and Medicaid Services under the demonstration project as set forth in Section 14166.22.

(2) During each successor demonstration year, federal funds for payments to the designated public hospitals pursuant to Sections 14166.61 and 14166.71 shall be claimed according to the following priorities:

(A) With respect to the applicable federal disproportionate share hospital allotment, subject to the federal hospital-specific limit, in the following order:

(i) Payments funded with intergovernmental transfers, as determined pursuant to subdivision (d) of Section 14166.61.

(ii) Those hospital expenditures that are eligible for federal financial participation only from the federal disproportionate share hospital allotment.

(iii) Any other certified public expenditures for hospital services that are eligible for federal financial participation from the federal disproportionate share hospital allotment.

(B) With respect to safety net care pool payments for uncompensated care, in the following order:

(i) The certified public expenditures of the designated public hospitals, or the governmental entities with which they are affiliated that operate nonhospital clinics or provide physician, nonphysician practitioner, or other health care services, that are not identified as hospital services under the Special Terms and Conditions for the successor demonstration project and eligible for federal financial participation from the safety net care pool for uncompensated care.

(ii) The available certified public expenditures of designated public hospitals for hospital services that are eligible for federal financial participation from either the federal disproportionate share hospital allotment or safety net care pool for uncompensated care, that were not otherwise claimed for purposes of subparagraph (A).

(b) The department shall implement these priorities, to the extent possible, in a manner that minimizes the redistribution of federal funds that are based on the certified public expenditures of the designated public hospitals.

(c) The department may adjust the claiming priorities to the extent that these adjustments result in additional federal medicaid funding during the term of the demonstration project and successor demonstration project, or facilitate the objectives of subdivision (b).

(d) There is hereby established in the State Treasury the ?Demonstration Disproportionate Share Hospital Fund.? All federal funds received by the department with respect to the certified public expenditures claimed pursuant to subparagraphs (A) and (C) of paragraph (2) of subdivision (a) shall be transferred to the fund. Notwithstanding Section 13340 of the Government Code, the fund shall be continuously appropriated to the department solely for the purposes specified in Sections 14166.6 and 14166.61.

(e) (1) Except as provided in Section 14166.25, all federal safety net care pool funds claimed and received by the department based on health care expenditures incurred by the designated public hospitals, or other governmental entities, shall be transferred to the Health Care Support Fund, established pursuant to Section 14166.21.

(2) The department shall separately identify and account for federal safety net care pool funds claimed and received by the department under the health care coverage initiative program authorized under Part 3.5 (commencing with Section 15900) and under paragraphs 43 and 44 of the Special Terms and Conditions for the demonstration project.

(3) With respect to those funds identified under paragraph (2), the department shall separately identify and account for federal safety net care pool funds claimed and received for inpatient hospital services rendered under the health care coverage initiative, including services rendered to enrollees of a managed care organization, by designated public hospitals, nondesignated public hospitals, and project year private DSH hospitals.

(Amended by Stats. 2011, Ch. 86, Sec. 14. Effective July 15, 2011. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.10

(a) Payments to private hospitals under the demonstration project shall include, as applicable, all of the following:

(1) Payments under selective provider contracts with the department negotiated by the California Medical Assistance Commission in accordance with Article 2.6 (commencing with Section 14081).

(2) Disproportionate share hospital replacement payments under Section 14166.11.

(3) Supplemental payments under Section 14166.12.

(4) Payments to distressed hospitals as negotiated by the California Medical Assistance Commission pursuant to Section 14166.23.

(5) Payments of amounts described in Section 14166.14.

(b) Payments under subdivision (a) shall be in addition to other payments that may be made in accordance with law.

(Amended by Stats. 2006, Ch. 327, Sec. 6. Effective January 1, 2007. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.11

(a) The department shall pay to each project year private DSH hospital the amounts that would have been paid under the disproportionate share hospital program using the formulas and methodology in effect for the 2004?05 fiscal year as more specifically set forth in this section.

(b) For each project year, the department shall develop and issue a tentative and final disproportionate share list in accordance with Section 14105.98.

(c) For each project year, the department shall perform the computations set forth in paragraphs (1) to (4), inclusive, and (6) to (8), inclusive, of subdivision (am) and paragraphs (1) to (3), inclusive, of subdivision (an) of Section 14105.98, subject to the following:

(1) For purposes of these computations, the maximum state disproportionate share hospital allotment for California for each project year shall be the allotment effective during the federal fiscal year beginning during the project year.

(2) All references to October 1 shall be deemed to be references to July 1.

(3) Notwithstanding any other provision of law, the transfer amounts for the Medi-Cal Inpatient Payment Adjustment Fund to the Health Care Deposit Fund, as provided for pursuant to paragraph (2) of subdivision (d) of Section 14163 shall be deemed to be eighty-five million dollars ($85,000,000) for purposes of the computations under this subdivision.

(4) Notwithstanding any other provision of law, the payments made under this section shall be treated as payment adjustments made under Section 14105.98 for purposes of computing the OBRA 1993 payment limitation, as defined in paragraph (24) of subdivision (a) of Section 14105.98, the low-income utilization rate, and all related computations.

(5) Subdivision (m) of Section 14105.98 shall apply to payments made under this section.

(d) Interim payments shall be made for the first five months of each project year as follows:

(1) Interim payments shall be made to each private hospital identified on a tentative disproportionate share list for the project year that was also on the final disproportionate share list for the prior fiscal year. The interim payment amount per month for each of these hospitals shall equal one-twelfth of the total payments, excluding stabilization funds, made to the hospital for the prior fiscal year under this section or under Section 14105.98. The interim payment amount may be adjusted to reflect any changes in the total payment amounts, excluding stabilization funds, projected to be made under this section for the project year.

(2) The computation of interim payments described in this subdivision shall be made promptly after the department issues the tentative disproportionate share hospital list for the project year.

(3) The first interim payment for a project year shall be made to each hospital no later than 60 days after the issuance of the tentative disproportionate share hospital list for that project year and shall include the interim payment amounts for all prior months in the project year. Subsequent interim payments for a project year shall be made on the last checkwrite of each month made by the Controller until interim payments for the first five months of the project year have been made.

(4) The department may recover any interim payments for a project year made under this subdivision to a hospital that is not on the final disproportionate share hospital list for that project year. These interim payments shall be considered an overpayment. The department shall issue a demand for repayment to a hospital at least 30 days prior to taking action to recover the overpayment. After the 30-day period, the department may recover the overpayment using any of the methods set forth in Section 14115.5 or subdivision (c) of Section 14172.5. Any offset shall be subject to Section 14115.5 or subdivision (d) of Section 14172.5. No other provision of Section 14172.5 shall be applicable with respect to the recovery of overpayments under this subdivision. A hospital may appeal the department?s determination of an overpayment under this subdivision pursuant to the appeal procedures set forth in Sections 51016 to 51047, inclusive, of Title 22 of the California Code of Regulations, and seek judicial review of the final administrative decision pursuant to Section 14171, provided that the only issues that may be raised in this appeal are whether the hospital, but for inadvertent error by the department, was on the final disproportionate share list for the project year and whether the department?s computation of the overpayment amount is correct. If the hospital is reinstated on the final disproportionate share list pursuant to Section 14105.98, the department shall promptly refund any amount recovered under this paragraph.

(e) Tentative adjusted monthly payments shall be made for the months of December through March of each project year to each private hospital identified on the final disproportionate share hospital list for the project year, computed and paid as follows:

(1) An adjusted payment amount shall be computed for each hospital equal to the sum of the total payment adjustment amount for the hospital computed pursuant to subdivision (am) of Section 14105.98, plus the supplemental lump-sum payment adjustment amount computed pursuant to subdivision (an) of Section 14105.98, each as most recently computed by the department, plus any applicable interim estimated stabilization funding pursuant to subdivision (b) of Section 14166.14.

(2) A tentative adjusted monthly payment amount shall be computed for each hospital equal to the adjusted payment amount for the hospital, minus the aggregate interim payments made to the hospital for the project year, divided by seven.

(3) The computation of tentative adjusted monthly payments described in this subdivision shall be made promptly after the department issues the final disproportionate share hospital list for the project year.

(4) The first tentative adjusted monthly payment for a project year shall be made to each hospital by January 15 or within 60 days after the issuance of the final disproportionate share hospital list for the project year, whichever is later, and shall include the tentative adjusted monthly payment amounts for all prior months in the project year for which those payments are due. Subsequent tentative adjusted monthly payments for a project year shall be made on the last checkwrite of each month made by the Controller until tentative adjusted monthly payments for December through March of the project year have been made.

(f) Three data corrected payments shall be made on the last checkwrite of the month made by the Controller for the months of April through June of each project year to each private hospital identified on the final disproportionate share hospital list for the project year, computed and paid as follows:

(1) An annual data corrected payment amount shall be computed for each hospital equal to the sum of the total payment adjustment amount for the hospital computed pursuant to subdivision (am) of Section 14105.98, plus the supplemental lump-sum payment adjustment amount computed pursuant to subdivision (an) of Section 14105.98, each as most recently computed by the department, plus any interim estimated stabilization funding. The annual data corrected payment amounts shall reflect data corrections, hospital closures, and other revisions made by the department to the adjusted payment amounts computed under paragraph (1) of subdivision (e).

(2) A monthly data corrected payment amount shall be computed for each hospital equal to the annual data corrected payment amount for the hospital, minus both the aggregate interim payments made to the hospital for the project year and the aggregate tentative adjusted monthly payments made to the hospital, divided by three.

(g) Payment under subdivisions (d), (e), and (f) for a month shall be made only to private hospitals open for patient care through the 15th day of the month.

(h) The department shall compute a final adjusted payment amount for each private hospital on the final disproportionate share list for a project year after the completion of the project year and the determination of the amount of stabilization funding available to be paid under this section as follows:

(1) An amount shall be computed for each hospital equal to the sum of the total payment adjustment amount for the hospital computed pursuant to subdivision (am) of Section 14105.98, plus the supplemental lump-sum payment adjustment amount computed pursuant to subdivision (an) of Section 14105.98, each as most recently computed by the department. These amounts shall reflect data corrections, hospital closures, and other revisions made by the department to the annual data corrected payment amounts computed under paragraph (1) of subdivision (f) in a manner that ensures that any payments not payable or recouped are redistributed among hospitals eligible for a final adjusted payment amount in accordance with the calculations made pursuant to Section 14105.98.

(2) The department shall add to the amount computed for each hospital under paragraph (1) a pro rata share of any stabilization funding to be allocated and paid under this section, allocated based on the amounts computed under paragraph (1).

(3) The department shall for each hospital for each project year reconcile the total amount paid to the hospital for that project year under subdivisions (d), (e), and (f) with the amount determined under paragraph (2). The department shall issue a report to each hospital setting forth the result of the reconciliation that shall include the department?s computation, data, and identification of data sources. The department shall pay to the hospital any underpayment determined as a result of this reconciliation and collect from the hospital any overpayment determined as a result of this reconciliation pursuant to paragraph (4) of subdivision (d).

(4) A hospital may seek to correct the department?s data and computations under this section in accordance with the processes undertaken by the department to implement Section 14105.98 in effect during the 2004?05 state fiscal year.

(i) In accordance with the demonstration project, the following shall apply:

(1) Payments under this section shall satisfy the state?s obligation to have a payment adjustment program for disproportionate share hospitals under Section 1923 of the Social Security Act (42 U.S.C. Sec. 1396r-4).

(2) Payments under this section and federal financial participation shall not be counted against the state?s allotment of federal funding for Medicaid disproportionate share payment adjustments.

(j) (1) For purposes of this subdivision, ?federal disproportionate share allotment? means the federal Medicaid disproportionate share hospital allotment specified for California under Section 1396r-4(f) of Title 42 of the United States Code.

(2) In the event any hospital, or any party on behalf of a hospital, shall initiate a case or proceeding in any state or federal court in which the hospital seeks any relief of any sort whatsoever, including, but not limited to, monetary relief, injunctive relief, declaratory relief, or a writ, based in whole or in part on a contention that the hospital is entitled to, or should receive any portion of, the federal disproportionate share hospital allotment for any or all of federal fiscal years 2006 to 2010, inclusive, all of the following shall apply:

(A) No payments shall be made to the hospital pursuant to this section until the case or proceeding is finally resolved, including the final disposition of all appeals.

(B) Any amount computed to be payable to the hospital pursuant to this section for a project year shall be withheld by the department and shall be paid to the hospital only after the case or proceeding is finally resolved, including the final disposition of all appeals, and only if the case or proceeding does not result in any amount being paid or payable to the hospital from the federal disproportionate share hospital allotment for any portion of the project year.

(C) The hospital shall become ineligible to receive any amount pursuant to this section for any project year for which it is determined that the hospital is entitled to be paid any portion of the federal disproportionate share hospital allotment.

(D) Any amount that would have been payable to the hospital pursuant to this section, but is not paid to the hospital because the hospital has become ineligible to receive payments pursuant to this section shall be returned to the state General Fund.

(E) In the event any portion of the federal disproportionate share hospital allotment is applied to payments to any private hospital, the department shall make any additional payments that may be necessary from state funds so that the amount of the disproportionate share hospital payments that are made to designated public hospitals or nondesignated public hospitals is not less than the amount that would have been made if the allotment had not been applied to payments to any private hospital.

(F) A hospital?s total project year payment amount determined under this section may be subject to reduction by offset pursuant to Section 14115.5 or 14172.5.

(Amended by Stats. 2006, Ch. 327, Sec. 7. Effective January 1, 2007. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.115

(a) Due to the state budget deficit and in order to implement changes in the level of funding for health care services, the department shall reduce disproportionate share hospital replacement payments to private hospitals made pursuant to Section 14166.11 as specified in this section.

(b) (1) Disproportionate share hospital replacement payments to private hospitals pursuant to Section 14166.11 shall be reduced by 10 percent. The reductions shall be applied to all disproportionate share hospital replacement payments to private hospitals made for the 2009?10 fiscal year, including, but not limited to, interim payments, tentative adjusted monthly payments, data corrected payments, and the final adjusted payment.

(2) Disproportionate share hospital replacement payments to private hospitals pursuant to Section 14166.11 shall be reduced in the 2010?11 fiscal year by thirty million dollars ($30,000,000) in General Fund moneys and by the corresponding federal financial participation. To the extent permitted by federal law, the additional room created by this paragraph under the federal upper payment limit shall be used to increase supplemental payments under Article 5.226 (commencing with Section 14168.1) and Article 5.227 (commencing with Section 14168.31).

(3) Disproportionate share hospital replacement payments to private hospitals pursuant to Section 14166.11 shall be reduced in the 2011?12 fiscal year by seventy-five million dollars ($75,000,000) in General Fund moneys and by the corresponding federal financial participation. To the extent permitted by federal law, the additional room created by this paragraph under the federal upper payment limit shall be used to increase supplemental payments under legislation extending or creating a new supplemental hospital payment program supported by a fee.

(4) Disproportionate share hospital replacement payments to private hospitals pursuant to Section 14166.11 shall be reduced in the 2012?13 fiscal year by ten million five hundred thousand dollars ($10,500,000) in General Fund moneys and by the corresponding federal financial participation.

(5) Disproportionate share hospital replacement payments to private hospitals pursuant to Section 14166.11 shall be reduced in the 2013?14 fiscal year by five million two hundred fifty thousand dollars ($5,250,000) in General Fund moneys and by the corresponding federal financial participation.

(c) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement and administer this section by means of provider bulletins, or similar instructions, without taking further regulatory action.

(d) The reductions described in this section shall apply only to payments for services when the General Fund share of the payment is paid with funds appropriated to the department in the annual Budget Act.

(e) The department shall promptly seek any necessary federal approvals for the implementation of this section.

(Amended by Stats. 2011, Ch. 286, Sec. 3. Effective September 16, 2011. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.12

(a) The California Medical Assistance Commission shall negotiate payment amounts, in accordance with the selective provider contracting program established pursuant to Article 2.6 (commencing with Section 14081), from the Private Hospital Supplemental Fund established pursuant to subdivision (b) for distribution to private hospitals that satisfy the criteria of subdivision (s). Pursuant to Section 14165, on and after July 1, 2012, the Director of Health Care Services shall exercise the discretion granted to the California Medical Assistance Commission.

(b) The Private Hospital Supplemental Fund is hereby established in the State Treasury. For purposes of this section, ?fund? means the Private Hospital Supplemental Fund.

(c) Notwithstanding Section 13340 of the Government Code, the fund shall be continuously appropriated to the department for the purposes specified in this section.

(d) Except as otherwise limited by this section, the fund shall consist of all of the following:

(1) One hundred eighteen million four hundred thousand dollars ($118,400,000), which shall be transferred annually from General Fund amounts appropriated in the annual Budget Act for the Medi-Cal program, except as follows:

(A) For the 2008?09 fiscal year, this amount shall be reduced by thirteen million six hundred thousand dollars ($13,600,000) and by an amount equal to one-half of the difference between eighteen million three hundred thousand dollars ($18,300,000) and the amount of any reduction in the additional payments for distressed hospitals calculated pursuant to subparagraph (B) of paragraph (3) of subdivision (b) of Section 14166.20.

(B) For the 2012?13 fiscal year, this amount shall be reduced by seventeen million five hundred thousand dollars ($17,500,000).

(C) For the 2013?14 fiscal year, this amount shall be reduced by eight million seven hundred fifty thousand dollars ($8,750,000).

(2) Any additional moneys appropriated to the fund.

(3) All stabilization funding transferred to the fund pursuant to paragraph (2) of subdivision (a) of Section 14166.14.

(4) Any moneys that any county, other political subdivision of the state, or other governmental entity in the state may elect to transfer to the department for deposit into the fund, as permitted under Section 433.51 of Title 42 of the Code of Federal Regulations or any other applicable federal Medicaid laws.

(5) All private moneys donated by private individuals or entities to the department for deposit in the fund as permitted under applicable federal Medicaid laws.

(6) Any interest that accrues on amounts in the fund.

(e) Any public agency transferring moneys to the fund may, for that purpose, utilize any revenues, grants, or allocations received from the state for health care programs or purposes, unless otherwise prohibited by law. A public agency may also utilize its general funds or any other public moneys or revenues for purposes of transfers to the fund, unless otherwise prohibited by law.

(f) The department may accept or not accept moneys offered to the department for deposit in the fund. If the department accepts moneys pursuant to this section, the department shall obtain federal financial participation to the full extent permitted by law. With respect to funds transferred or donated from private individuals or entities, the department shall accept only those funds that are certified by the transferring or donating entity that qualify for federal financial participation under the terms of the Medicaid Voluntary Contribution and Provider-Specific Tax Amendments of 1991 (Public Law 102-234) or Section 433.51 of Title 42 of the Code of Federal Regulations, as applicable. The department may return any funds transferred or donated in error.

(g) Moneys in the fund shall be used as the source for the nonfederal share of payments to hospitals under this section.

(h) Any funds remaining in the fund at the end of a fiscal year shall be carried forward for use in the following fiscal year.

(i) Moneys shall be allocated from the fund by the department and shall be applied to obtain federal financial participation in accordance with customary Medi-Cal accounting procedures for purposes of payments under this section. Distributions from the fund shall be supplemental to any other Medi-Cal reimbursement received by the hospitals, including amounts that hospitals receive under the selective provider contracting program (Article 2.6 (commencing with Section 14081)), and shall not affect provider rates paid under the selective provider contracting program.

(j) Each private hospital that was a private hospital during the 2002?03 fiscal year, received payments for the 2002?03 fiscal year from any of the prior supplemental funds, and, during the project year, satisfies the criteria in subdivision (s) to be eligible to negotiate for distributions under any of those sections, shall receive no less from the Private Hospital Supplemental Fund for the project year than 100 percent of the amount the hospital received from the prior supplemental funds for the 2002?03 fiscal year. Each private hospital described in this subdivision shall be eligible for additional payments from the fund pursuant to subdivision (k).

(k) All amounts that are in the fund for a project year in excess of the amount necessary to make the payments under subdivision (j) shall be available for negotiation by the California Medical Assistance Commission, along with corresponding federal financial participation, for supplemental payments to private hospitals, which for the project year satisfy the criteria under subdivision (s) to be eligible to negotiate for distributions under any of those sections, and paid for services rendered during the project year pursuant to the selective provider contracting program established under Article 2.6 (commencing with Section 14081).

(l) The amount of any stabilization funding transferred to the fund, or the amount of intergovernmental transfers deposited to the fund pursuant to subdivision (o), together with the associated federal reimbursement, with respect to a particular project year, may, in the discretion of the California Medical Assistance Commission, until its dissolution on June 30, 2012, be paid for services furnished in the same project year regardless of when the stabilization funds or intergovernmental transfer funds, and the associated federal reimbursement, become available, provided the payment is consistent with other applicable federal or state law requirements and does not result in a hospital exceeding any applicable reimbursement limitations. On and after July 1, 2012, the Director of Health Care Services shall exercise the discretion granted to the California Medical Assistance Commission by this subdivision.

(m) The department shall pay amounts due to a private hospital from the fund for a project year, with the exception of stabilization funding, in up to four installment payments, unless otherwise provided in the hospital?s contract negotiated with the California Medical Assistance Commission, except that hospitals that are not described in subdivision (j) shall not receive the first installment payment. The first payment shall be made as soon as practicable after the issuance of the tentative disproportionate share hospital list for the project year, and in no event later than January 1 of the project year. The second and subsequent payments shall be made after the issuance of the final disproportionate hospital list for the project year, and shall be made only to hospitals that are on the final disproportionate share hospital list for the project year. The second payment shall be made by February 1 of the project year or as soon as practicable after the issuance of the final disproportionate share hospital list for the project year. The third payment, if scheduled, shall be made by April 1 of the project year. The fourth payment, if scheduled, shall be made by June 30 of the project year. This subdivision does not apply to hospitals that are scheduled to receive payments from the fund because they meet the criteria under paragraph (2) of subdivision (s) and do not meet the criteria under paragraph (1), (3), or (4) of subdivision (s), which shall be paid in accordance with the applicable contract or contract amendment negotiated by the California Medical Assistance Commission.

(n) The department shall pay stabilization funding transferred to the fund in amounts negotiated by the California Medical Assistance Commission and shall pay the scheduled payments in accordance with the applicable contract or contract amendment.

(o) Payments to private hospitals that are eligible to receive payments pursuant to subdivision (s) may be made using funds transferred from governmental entities to the state, at the option of the governmental entity. Any payments funded by intergovernmental transfers shall remain with the private hospital and shall not be transferred back to any unit of government. An amount equal to 25 percent of the amount of any intergovernmental transfer made in the project year that results in a supplemental payment made for the same project year to a project year private DSH hospital designated by the governmental entity that made the intergovernmental transfer shall be deposited in the fund for distribution as determined by the California Medical Assistance Commission. An amount equal to 75 percent shall be deposited in the fund and distributed to the private hospitals designated by the governmental entity.

(p) A private hospital that receives payment pursuant to this section for a particular project year shall not submit a notice for the termination of its participation in the selective provider contracting program established pursuant to Article 2.6 (commencing with Section 14081) until the later of the following dates:

(1) On or after December 31 of the next project year.

(2) The date specified in the hospital?s contract, if applicable.

(q) (1) For the 2007?08, 2008?09, and 2009?10 project years, the County of Los Angeles shall make intergovernmental transfers to the state to fund the nonfederal share of increased Medi-Cal payments to those private hospitals that serve the South Los Angeles population formerly served by Los Angeles County Martin Luther King, Jr.-Harbor Hospital. The intergovernmental transfers required under this subdivision shall be funded by county tax revenues and shall total five million dollars ($5,000,000) per project year, except that, in the event that the director determines that any amount is due to the County of Los Angeles under the demonstration project for services rendered during the portion of a project year during which Los Angeles County Martin Luther King, Jr.-Harbor Hospital was operational, the amount of intergovernmental transfers required under this subdivision shall be reduced by a percentage determined by reducing 100 percent by the percentage reduction in Los Angeles County Martin Luther King, Jr.-Harbor Hospital?s baseline, as determined under subdivision (c) of Section 14166.5 for that project year.

(2) Notwithstanding subdivision (o), an amount equal to 100 percent of the county?s intergovernmental transfers under this subdivision shall be deposited in the fund and, within 30 days after receipt of the intergovernmental transfer, shall be distributed, together with related federal financial participation, to the private hospitals designated by the county in the amounts designated by the county. The director shall disregard amounts received pursuant to this subdivision in calculating the OBRA 1993 payment limitation, as defined in paragraph (24) of subdivision (a) of Section 14105.98, for purposes of determining the amount of disproportionate share hospital replacement payments due a private hospital under Section 14166.11.

(r) (1) The reductions in supplemental payments under this section that result from the reductions in the amounts transferred from the General Fund to the Private Hospital Supplemental Fund for the 2012?13 and 2013?14 fiscal years under subparagraphs (B) and (C) of paragraph (1) of subdivision (d) shall be allocated equally in the aggregate between children?s hospitals eligible for supplemental payments under this section and other hospitals eligible for supplemental payments under this section. When negotiating payment amounts to a hospital under this section for the 2012?13 and 2013?14 fiscal years, the California Medical Assistance Commission, or its successor agency, shall identify both a payment amount that would have been made absent the funding reductions in subparagraphs (B) and (C) of paragraph (1) of subdivision (d) and the payment amount that will be made taking into account the funding reductions under subparagraphs (B) and (C) of paragraph (1) of subdivision (d). For purposes of this subdivision, ?children?s hospital? shall have the meaning set forth in paragraph (13) of subdivision (a) of Section 14105.98.

(2) This subdivision shall not preclude the department from including some or all of the reductions under this section within the payments made under a new diagnosis-related group payment methodology for the 2012?13 fiscal year or the 2013?14 fiscal year. In the event the department includes some or all of the amounts, including reductions, within the payments made under a new diagnosis-related group payment methodology for the 2012?13 fiscal year or the 2013?14 fiscal year, the department, in implementing the reductions in paragraph (1) of subdivision (d), shall, to the extent feasible, utilize the allocation specified in paragraph (1).

(s) In order for a hospital to receive distributions pursuant to Article 2.6 (commencing with Section 14081), the hospital shall satisfy the eligibility criteria in paragraph (1), (2), (3), or (4) of this subdivision.

(1) The hospital meets all of the following criteria:

(A) The hospital is contracting under Article 2.6 (commencing with Section 14081).

(B) The hospital meets the criteria contained in the Medicaid State Plan for disproportionate share hospital status.

(C) The hospital is one of the following:

(i) A licensed provider of basic emergency services as described in Section 70411 of Title 22 of the California Code of Regulations.

(ii) A licensed provider of comprehensive emergency medical services as defined in Section 70451 of Title 22 of the California Code of Regulations.

(iii) A children?s hospital, as defined in Section 14087.21, that satisfies clause (i) or (ii), or that jointly provides basic or comprehensive emergency services in conjunction with another licensed hospital.

(iv) A hospital owned and operated by a public agency that operates two or more hospitals that qualify under subparagraph (A) or (B) with respect to the particular state fiscal year.

(v) A hospital designated by the National Cancer Institute as a comprehensive or clinical cancer research center that primarily treats acutely ill cancer patients and that is exempt from the federal Medicare prospective payment system pursuant to Section 1886(d)(1)(B)(v) of the federal Social Security Act (42 U.S.C. Sec. 1395ww(d)(1)(B)(v)).

(D) The hospital is able to demonstrate a purpose for additional funding under the selective provider contracting program including proposals relating to emergency services and other health care services, including infrequent yet high-cost services, such as anti-AB human antitoxin treatment for infant botulism (human botulinum immune globulin (HBIG), commonly referred to as ?Baby-BIG?), that are made available, or will be made available, to Medi-Cal beneficiaries.

(2) The hospital is contracting under Article 2.6 (commencing with Section 14081) and meets the definition of a university teaching hospital or major, nonuniversity, teaching hospital as set forth on page 51 and as listed on page 57 of the department?s report dated May 1991, entitled ?Hospital Peer Grouping.? Payments from the fund shall be used solely for the purposes identified in the contract between the hospital and the state.

(3) The hospital is contracting under Article 2.6 (commencing with Section 14081), and meets the definition of any of the following:

(A) A large teaching emphasis hospital, as set forth on page 51 and listed on page 57 of the department?s report dated May 1991, entitled ?Hospital Peer Grouping,? and also meets the definition of eligible hospital as defined in paragraph (3) of subdivision (a) of Section 14105.98.

(B) A children?s hospital pursuant to Section 10727, and also meets the definition of eligible hospital as defined in paragraph (3) of subdivision (a) of Section 14105.98.

(C) Notwithstanding the requirement in subparagraph (A) that a hospital must be listed on page 57 of the department?s report dated May 1991, entitled ?Hospital Peer Grouping,? any hospital whose license pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code was consolidated during the 1999 calendar year with a large teaching emphasis hospital that is listed on page 57 of the above-described report shall be eligible. All other requirements of paragraph (3) shall continue to apply.

(4) The hospital meets all of the following criteria:

(A) The hospital is contracting under Article 2.6 (commencing with Section 14081).

(B) The hospital satisfies the Medicaid State Plan criteria for disproportionate share hospital status.

(C) The hospital is a small and rural hospital as defined in Section 124840 of the Health and Safety Code.

(D) The hospital is a licensed provider of standby emergency services as described in Section 70649 of Title 22 of the California Code of Regulations.

(E) The hospital is able to demonstrate a purpose for additional funding under the selective provider contracting program with proposals relating to health care services that are made available, or will be made available, to Medi-Cal beneficiaries.

(F) The hospital is determined by the California Medical Assistance Commission to be a hospital that provides an important community service that otherwise would not be provided in the community.

(Amended by Stats. 2012, Ch. 438, Sec. 21. Effective September 22, 2012. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.125

(a) Effective the first fiscal year in which reimbursement to private hospitals is provided under the diagnosis-related group methodology established pursuant to Section 14105.28, the director shall allocate the Private Hospital Supplemental Fund among eligible private hospitals pursuant to a methodology developed in consultation with the statewide associations representing children?s hospitals and private DSH hospitals.

(b) Subject to subdivision (a), for the 2013?14 fiscal year only as a transition, this methodology shall, to the extent possible, ensure that each eligible hospital is allocated funding at a proportionate level of payments it received for the 2011?12 fiscal year, taking into consideration applicable eligibility criteria and the amount of funding available in the Private Hospital Supplemental Fund established in Section 14166.12.

(Added by Stats. 2012, Ch. 452, Sec. 1. Effective September 22, 2012. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.13

(a) With respect to each project year, the director shall determine a baseline funding amount for each base year private DSH hospital that is also a project year private DSH hospital. A private hospital?s baseline funding amount shall be an amount equal to the total amount paid to the hospital for inpatient hospital services rendered to Medi-Cal beneficiaries during the 2004?05 state fiscal year, including the following Medi-Cal payments, but excluding payments received under the Medi-Cal Specialty Mental Health Services Consolidation Program:

(1) Base payments under the selective provider contracting program as provided for under Article 2.6 (commencing with Section 14081), or under the Medi-Cal state plan cost reimbursement system for inpatient hospital services for noncontracting hospitals.

(2) Emergency Services and Supplemental Payments Fund payments as provided for under Section 14085.6.

(3) Medi-Cal Medical Education Supplemental Payment Fund payments and Large Teaching Emphasis Hospital and Children?s Hospital Medi-Cal Medical Education Supplemental Payment Fund payments as provided for under Sections 14085.7 and 14085.8, respectively.

(4) Small and Rural Hospital Supplemental Payments Fund payments as provided for under Section 14085.9.

(5) Disproportionate share hospital payment adjustments as provided for under Section 14105.98.

(6) Administrative day payments as provided for under Section 51542 of Title 22 of the California Code of Regulations.

(b) The aggregate project year private DSH hospital baseline funding amount shall be the sum of all baseline funding amounts determined under subdivision (a).

(c) With respect to each project year beginning after the 2005?06 project year, an aggregate project year private DSH hospital adjusted baseline funding amount shall be determined as follows:

(1) The department shall determine the aggregate total Medi-Cal revenue, using amounts determined under subdivision (a), for inpatient hospital services rendered during the 2004?05 fiscal year for project year private DSH hospitals, less the total amount of disproportionate share hospital payments identified in paragraph (5) of subdivision (a) for those hospitals.

(2) The department shall determine the aggregate total Medi-Cal revenue paid or payable for inpatient hospital services rendered during the fiscal year immediately preceding the project year for which the private hospital adjusted baseline funding amount is being calculated for project year private DSH hospitals. The aggregate total revenue for services rendered in the relevant preceding fiscal year shall include the payments described in paragraphs (1) and (6) of subdivision (a), and all other payments made to project year private DSH hospitals under this article, excluding disproportionate share hospital replacement payments made under Section 14166.11, stabilization funding under Section 14166.14, and distressed hospital funding under Section 14166.23 and paragraph (3) of subdivision (b) of Section 14166.20.

(3) The department shall:

(A) Calculate the difference between the amount determined under paragraph (1) and the amount determined under paragraph (2).

(B) Determine the percentage increase or decrease by dividing the difference in subparagraph (A) by the amount in paragraph (1).

(C) Apply the percentage in subparagraph (B) to the amount determined under paragraph (1).

(4) The aggregate private DSH hospital adjusted baseline funding amount is the amount determined in paragraph (1), plus the amount determined in subparagraph (C), plus the amount in paragraph (5) of subdivision (a).

(d) If, with respect to any project year, the difference between the percentage adjustment in subparagraph (B) of paragraph (3) of subdivision (c) of this section is greater than five percentage points more than the aggregate percentage adjustment for designated public hospitals, excluding the percentage adjustment for any designated public hospital that was not in operation for the full project year, determined under subparagraph (B) of paragraph (3) of subdivision (c) of Section 14166.5, then the aggregate percentage adjustment for private DSH hospitals shall be reduced in the amount necessary to reduce the difference to five percentage points.

(Amended by Stats. 2007, Ch. 518, Sec. 5. Effective January 1, 2008. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.14

The amount of any stabilization funding payable to the project year private DSH hospitals under Section 14166.20 for a project year, which amount shall not include the amount of stabilization funding paid or payable to hospitals prior to the computation of the stabilization funding under Section 14166.20, plus any amount payable to project year private DSH hospitals under paragraph (1) of subdivision (b) of Section 14166.21, shall be allocated as follows:

(a) (1) To fund any shortfall due under Section 14166.11.

(2) An amount shall be transferred to the Private Hospital Supplemental Fund established pursuant to Section 14166.12, as may be necessary so that the amount for the Private Hospital Supplemental Fund for the project year, including all funds previously transferred to, or deposited in, the Private Hospital Supplemental Fund for the project year, is not less than the Private Hospital Supplemental Fund base amount determined pursuant to subdivision (j) of Section 14166.12.

(3) The amounts paid or transferred under paragraphs (1) and (2) shall be reduced pro rata if there is not sufficient funding described under paragraphs (1) and (2).

(b) Of the stabilization funding remaining, after allocations pursuant to subdivision (a), that are payable to project year private DSH hospitals, 66.4 percent shall be allocated and distributed among those hospitals pro rata based on the amounts determined in accordance with Section 14166.11, and 33.6 percent shall be transferred to the Private Hospital Supplemental Fund.

(c) (1) Notwithstanding any other law, the stabilization funding payable to project year private DSH hospitals under Section 14166.20 for a project year as determined under this section that has not been paid, or specifically committed for payment, to hospitals prior to January 1, 2012, may be utilized by the director to make payments to hospitals that received underpayments pursuant to Section 14166.11 due to improper peer group classifications for the 2005?06 and 2006?07 payment adjustment years.

(2) The balance after payments made pursuant to paragraph (1), if any, of the stabilization funding payable to project year private DSH hospitals under Section 14166.20 shall not be paid to the project year private DSH hospitals pursuant to Section 14166.20. The funds that would otherwise be paid from the Private Hospital Supplemental Fund shall be transferred to the General Fund, and funds that would otherwise be drawn from the General Fund for payments to the private DSH hospitals pursuant to Section 14166.20 shall be retained in the General Fund.

(Amended by Stats. 2012, Ch. 23, Sec. 91. Effective June 27, 2012. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.15

(a) Payments to nondesignated public hospitals under the demonstration project shall include, as applicable, the following:

(1) Payments under selective provider contracts with the department negotiated by the California Medical Assistance Commission in accordance with Article 2.6 (commencing with Section 14081).

(2) Disproportionate share hospital payments under Section 14166.16.

(3) Supplemental payments under Section 14166.17.

(4) Payments to distressed hospitals as negotiated by the California Medical Assistance Commission pursuant to Section 14166.23.

(5) Payment of amounts described in Section 14166.19.

(b) Payments under subdivision (a) shall be in addition to other payments that may be made in accordance with law.

(Added by Stats. 2005, Ch. 560, Sec. 1. Effective October 5, 2005. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.151

(a) It is the intent of the Legislature to allow for a voluntary process for nondesignated public hospitals to claim reimbursement from the safety net care pool in the successor demonstration project based on their public structure, to the extent that there is funding available for nondesignated public hospitals in that pool, as allowed by the federal government, which shall be allocated equally between the state and the nondesignated public hospital, so that for every dollar of certified public expenditure used by the nondesignated public hospital, the nondesignated public hospital shall voluntarily allow the state to use a corresponding certified public expenditure amount for claiming purposes.

(b) (1) Beginning with services provided on or after July 1, 2013, nondesignated public hospitals shall be eligible to receive safety net care pool payments for uncompensated care costs to the extent that additional federal funding is made available pursuant to the Special Terms and Conditions for the safety net care pool uncompensated care limit of the successor demonstration project and if they comply with the requirements set forth in this section.

(2) The amount of funds that may be claimed pursuant to paragraph (1) shall not exceed the additional federal funding made available under the safety net care pool for nondesignated public hospital uncompensated care costs, and shall not reduce the amounts of federal funding for safety net care pool uncompensated care costs that would otherwise be made available to designated public hospitals in the absence of this paragraph, including the amounts available under the Special Terms and Conditions in effect as of July 1, 2013, and amounts available pursuant to Section 15916.

(3) (A) Notwithstanding paragraph (2), if the designated public hospitals do not have sufficient certified public expenditures to claim the full amount of federal funding made available to the designated public hospitals as referenced in paragraph (2), including consideration of the potential for the designated public hospitals to have sufficient certified public expenditures in a subsequent year, the department may authorize the funding to be claimed by the nondesignated public hospitals.

(B) The department may determine whether designated public hospitals do not have sufficient certified public expenditures to claim the full amount of federal funding pursuant to subparagraph (B) no sooner than after the submission of the cost reporting information required pursuant to Section 14166.8 for the applicable successor demonstration year.

(C) If the department makes the determination identified in subparagraph (B) based on as-filed cost reporting information submitted prior to a final audit, the department shall make the determination in consultation with the designated public hospitals and shall apply an audit cushion of at least 5 percent to the as-filed cost information. If the department makes the determination identified in subparagraph (B) based on audited cost reporting information, no audit cushion shall be applied.

(c) Beginning in the 2013?14 fiscal year, within five months after the end of a successor demonstration year, nondesignated public hospitals shall submit to the department all of the following reports:

(1) The hospital?s Medicare or Medicaid cost report for the successor demonstration year.

(2) Other cost reporting and statistical data necessary for the determination of amounts due to the hospital under the successor demonstration project, as requested by the department.

(d) For each successor demonstration year, the reports shall identify all of the costs incurred in providing hospital services to uninsured individuals.

(e) A nondesignated public hospital, or the governmental entity with which it is affiliated, that operates nonhospital clinics or provides physician, nonphysician practitioner, or other health care services that are not identified as hospital services under the Special Terms and Conditions for the successor demonstration project, shall report and certify all of the uncompensated uninsured costs of the services furnished.

(f) Reports submitted under this section shall include all allowable costs.

(g) The appropriate public official shall certify to all of the following:

(1) The accuracy of the reports required under this section.

(2) That the expenditures to meet the reported costs comply with Section 433.51 of Title 42 of the Code of Federal Regulations.

(3) That the sources of funds used to make the expenditures certified under this section do not include impermissible provider taxes or donations, as defined under Section 1396b(w) of Title 42 of the United States Code, or other federal funds. For this purpose, federal funds do not include delivery system reform incentive pool payments or patient care revenue received as payment for services rendered under programs such as nondesignated state health programs, the Low Income Health Program, Medicare, or Medicaid.

(h) The certification of public expenditures made pursuant to this section shall be based on a schedule established by the department in accordance with federal requirements.

(1) The director may require nondesignated public hospitals to submit quarterly estimates of anticipated expenditures, if these estimates are necessary to obtain interim payments of federal Medicaid funds.

(2) All reported expenditures shall be subject to reconciliation to allowable costs, as determined in accordance with applicable implementing documents for the successor demonstration project.

(i) The timeframes for data submission and reporting periods may be adjusted as necessary in accordance with federal requirements.

(j) (1) Beginning in the 2013?14 fiscal year, safety net care pool payments for uncompensated care shall be allocated to nondesignated public hospitals as follows:

(A) The department shall determine the maximum amount of safety net care pool payments for uncompensated care that is available to nondesignated public hospitals for the successor demonstration year pursuant to this section. This determination shall be made solely with respect to allowable uncompensated care costs incurred by nondesignated public hospitals and reported pursuant to subdivisions (c) to (i), inclusive.

(B) The department shall establish, in consultation with the nondesignated public hospitals, an allocation methodology to determine the amount of safety net care pool payments to be made to the nondesignated public hospitals. The allocation methodology shall be implemented when the director issues a declaration stating that the methodology complies with all applicable federal requirements for federal financial participation.

(2) A safety net care pool payment amount may be paid to a nondesignated public hospital, or governmental entity with which it is affiliated, pursuant to this section independent of the amount of uncompensated uninsured costs that is certified as public expenditures pursuant to subdivisions (c) to (i), inclusive, provided that, in accordance with the Special Terms and Conditions for the successor demonstration project, the recipient hospital shall not return any portion of the funds received to any unit of government, excluding amounts recovered by the state or federal government.

(3) Nondesignated public hospitals, or governmental entities with which they are affiliated, shall receive the amount established pursuant to this subdivision, less the 50 percent retained by the state pursuant to subdivision (l), in quarterly interim payments during the successor demonstration year. The determination of the interim payments shall be made on an interim basis prior to the start of each successor demonstration year. The department shall use the cost and statistical data that is in subdivisions (c) to (i), inclusive.

(k) (1) No later than April 1 following the end of the relevant reporting period for the successor demonstration year, the department shall undertake an interim reconciliation of the payment amount established pursuant to subdivision (j) for nondesignated public hospitals using Medicare and other cost, payment, and statistical data submitted by the hospitals for the successor demonstration year, and shall adjust payments to the hospitals accordingly.

(2) All payments to nondesignated public hospitals are subject to a final reconciliation that is subject to final audits of all applicable Medicare and other cost, payment, discharge, and statistical data for the successor demonstration year.

(l) The process for supplemental payments made in subdivisions (j) and (k) is a voluntary process the implementation of which is limited by this subdivision. The department may submit for federal approval a proposed amendment to the successor demonstration project to implement this section.

(1) If a nondesignated public hospital voluntarily agrees to participate in a process that, up to the amount of safety net care pool funds available, allows the certified public expenditures for uncompensated care under this section to be allocated equally between the state and the nondesignated public hospital, so that for every dollar of certified public expenditure used by the nondesignated public hospital, the nondesignated public hospital shall voluntarily allow the state to use a corresponding certified public expenditure amount for claiming purposes. Participation in the safety net care pool under this section is voluntary on the part of the nondesignated public hospital for the purposes of all applicable federal laws. If a nondesignated public hospital does not voluntarily agree to participate in this process, it shall not be eligible to receive safety net care pool funds.

(2) If the budget neutrality requirements established under Section XI of the Special Terms and Conditions of the successor demonstration project are exceeded, payments made under this section shall be reduced or refunded to achieve budget neutrality before any other payments under the successor demonstration project are made. The state?s share of the federal financial participation shall be reduced after the provider?s share has been exhausted.

(3) Notwithstanding any other provision of law, upon the receipt of a notice of disallowance or deferral from the federal government related to any certified public expenditures for uncompensated care incurred by the nondesignated public hospital that are used for federal claiming under the safety net care pool pursuant to the successor demonstration project after this section is implemented, and subject to the processes set forth in this section, the department and the nondesignated public hospitals shall each be responsible for one-half of the repayment of the federal portion of any federal disallowance or deferral for the applicable successor demonstration year, up to the amount claimed and allocated pursuant to this section for that particular year beginning with the 2013?14 fiscal year.

(4) This section shall be implemented only to the extent other federal financial participation is not jeopardized.

(m) Eligible providers, as a condition of receiving supplemental reimbursement pursuant to this section, shall enter into, and maintain, an agreement with the department for the purposes of implementing this section and reimbursing the department for the costs of administering this section, including, but not limited to, the state personnel costs. No General Fund moneys shall be expended for the implementation and administration of this section.

(Amended by Stats. 2013, Ch. 672, Sec. 2. Effective January 1, 2014. Section initially operative January 1, 2014, pursuant to this amendment's removal of the condition formerly in subd. (f). Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.16

(a) The department shall pay to each nondesignated public hospital that is an eligible hospital for the project year, as determined under Section 14105.98, disproportionate share hospital payment adjustments as more specifically set forth in this section.

(b) For each project year, the department shall develop and issue a tentative and final disproportionate share list in accordance with Section 14105.98.

(c) (1) The department shall compute, for each nondesignated public hospital that is an eligible disproportionate share hospital for the project year, the payment adjustment amounts as determined under paragraphs (1) to (4), inclusive, and (6) to (8), inclusive, of subdivision (am) of Section 14105.98, and the supplemental payment adjustment amounts as determined under paragraphs (1) to (3), inclusive, of subdivision (an) of Section 14105.98.

(2) The department shall perform the computations set forth in Section 14163 to determine the hospital?s transfer amount as though that section were still in effect.

(3) The disproportionate share hospital payment amount for each nondesignated public hospital for each project year shall be the sum of the amounts computed under paragraph (1) less the amount determined for the hospital under paragraph (2).

(4) For purposes of the computations under this subdivision, the federal disproportionate share hospital allotment for California for each project year shall be the allotment effective during the federal fiscal year beginning during the project year.

(5) Notwithstanding any other provision of law, the transfer amounts from the Medi-Cal Inpatient Payment Adjustment Fund to the Health Care Deposit Fund, as provided for pursuant to paragraph (2) of subdivision (d) of Section 14163, shall be deemed to be eighty-five million dollars ($85,000,000) for purposes of the computations under this subdivision.

(6) Subdivision (m) of Section 14105.98 shall apply to payments made under this section.

(7) The federal share of the payment amounts determined under this subdivision and paid pursuant to this section, excluding the stabilization funding amounts allocated and paid pursuant to paragraph (2) of subdivision (i), shall be drawn from the allotment of federal funds for Medicaid disproportionate share hospital payment adjustments for California specified under Section 1396r-4(f) of Title 42 of the United States Code.

(d) To the extent necessary to compute and determine compliance with the hospital-specific disproportionate share hospital payment limitations described in paragraph (3) of subdivision (c) of Section 14166.3, nondesignated public hospitals shall comply with subdivisions (a), (b), and (d) of Section 14166.8.

(e) Two interim payments shall be made for the first portion of the project year, on October 1 and December 1 of each project year, as follows:

(1) The interim payments shall be made to each nondesignated public hospital identified on a tentative disproportionate share list for the project year that was also on the final disproportionate share list for the prior fiscal year. The interim payment amount for each hospital shall be paid in two equal amounts on October 1 and December 1 of each project year, which combined shall equal five-twelfths of the total payments, excluding stabilization funds, made to the hospital for the prior fiscal year under this section, except that for the 2005?06 project year, the combined amount shall equal the amount that was payable to the hospital for the 2004?05 fiscal year under Section 14105.98, less the transfer amount assessed with respect to the hospital under Section 14163 for the same fiscal year, multiplied by five-twelfths. The interim payment amount may be adjusted to reflect any changes in the total payment amounts, excluding stabilization funds, projected to be made under this section for the project year.

(2) The computation of interim payments described in this subdivision shall be made promptly after the department issues the tentative disproportionate share hospital list for the project year.

(3) The first interim payment to each hospital for a project year shall be made no later than 60 days after the issuance of the tentative disproportionate share hospital list for the project year and shall include the interim payment amounts for all prior months in the project year. Subsequent interim payments for a project year shall be made on the last checkwrite of each month made by the Controller until interim payments for the first five months of the project year have been made.

(4) The department may recover any interim payments made under this subdivision for a project year to a hospital that is not on the final disproportionate share hospital list for the project year. These interim payments shall be considered an overpayment. The department shall issue a demand for repayment to a hospital at least 30 days prior to taking action to recover the overpayment. After the 30-day period, the department may recover the overpayment using any of the methods set forth in Section 14115.5 or subdivision (c) of Section 14172.5. Any offset shall be subject to Section 14115.5 or subdivision (d) of Section 14172.5. No other provision of Section 14172.5 shall be applicable with respect to the recovery of overpayments under this subdivision. A hospital may appeal the department?s determination of an overpayment under this subdivision pursuant to the appeal procedures set forth in Sections 51016 to 51047, inclusive, of Title 22 of the California Code of Regulations, and seek judicial review of the final administrative decision pursuant to Section 14171, provided that the only issues that may be raised in the appeal are whether the hospital, but for inadvertent error by the department, was on the final disproportionate share list for the project year and whether the department?s computation of the overpayment amount is correct. If the hospital is reinstated on the final disproportionate share list pursuant to Section 14105.98, the department shall promptly refund any amount recovered under this paragraph.

(f) Tentative adjusted monthly payments shall be made for December through March of each project year to each nondesignated public hospital identified on the final disproportionate share hospital list for the project year, computed and paid as follows:

(1) An adjusted payment amount shall be computed for each hospital equal to the sum of the total payment adjustment amount for the hospital computed pursuant to subdivision (am) of Section 14105.98, plus the supplemental lump-sum payment adjustment amount computed pursuant to subdivision (an) of Section 14105.98, less the amount computed pursuant to Section 14163, each as most recently computed by the department as described in subdivision (c).

(2) A tentative adjusted monthly payment amount shall be computed for each hospital equal to the adjusted payment amount for the hospital, minus the aggregate interim payments made to the hospital for the project year, divided by seven.

(3) The computation of tentative adjusted monthly payments described in this subdivision shall be made promptly after the department issues the final disproportionate share hospital list for the project year.

(4) The first tentative adjusted monthly payment to each hospital for a project year shall be made by January 15 or within 60 days after the issuance of the final disproportionate share hospital list for the project year, whichever is later, and shall include the tentative adjusted monthly payment amounts for all prior months in the project year for which those payments are due. Subsequent tentative adjusted monthly payments for a project year shall be made on the last checkwrite of each month made by the Controller until tentative adjusted monthly payments for December through March of the project year have been made.

(g) Three data corrected payments shall be made on the last checkwrite of the month made by the Controller for the months of April through June of each project year to each nondesignated public hospital identified on the final disproportionate share hospital list for the project year, computed and paid as follows:

(1) An annual data corrected payment amount shall be computed for each hospital equal to the sum of the total payment adjustment amount for the hospital computed pursuant to subdivision (am) of Section 14105.98, plus the supplemental lump-sum payment adjustment amount computed pursuant to subdivision (an) of Section 14105.98, less the amount computed pursuant to Section 14163, each as most recently computed by the department as described in subdivision (c). The annual data corrected payment amounts shall reflect data corrections, hospital closures, and other revisions made by the department to the adjusted payment amounts computed under paragraph (1) of subdivision (d).

(2) A monthly data corrected payment amount shall be computed for each hospital equal to the annual data corrected payment amount for the hospital, minus both the aggregate interim payments made to the hospital for the project year and the aggregate tentative adjusted monthly payments made to the hospital, divided by three.

(h) Payment under subdivisions (e), (f), and (g) for a month shall be made only to hospitals open for patient care through the 15th day of the month.

(i) The department shall compute a final adjusted payment amount for each nondesignated public hospital on the final disproportionate share list for a project year after the completion of the project year and the determination of the amount of stabilization funding available to be paid under this section as follows:

(1) An amount shall be computed for each hospital equal to the sum of the total payment adjustment amount for the hospital computed pursuant to subdivision (am) of Section 14105.98, plus the supplemental lump-sum payment adjustment amount computed pursuant to subdivision (an) of Section 14105.98, less the amount computed pursuant to Section 14163, each as most recently computed by the department as described in subdivision (c). These amounts shall reflect data corrections, hospital closures, and other revisions made by the department to the annual data corrected payment amounts computed under paragraph (1) of subdivision (e) in a manner that ensures that any payments not payable or recouped are redistributed among hospitals eligible for a final adjusted payment amount in accordance with the calculations made pursuant to Section 14105.98.

(2) The department shall add to the amount computed for each hospital under paragraph (1) a pro rata share of any stabilization funding to be allocated and paid under this section allocated based on the amounts computed under paragraph (1). The federal share of any stabilization funding allocated and paid under this section shall not be drawn from the allotment of federal funding for Medicaid disproportionate share hospital payment adjustments for California specified under Section 1396r-4(f) of Title 42 of the United States Code.

(3) The department shall for each hospital for each project year reconcile the total amount computed for the hospital for the project year under subdivisions (c), (d), and (e) with the amount determined under paragraph (2). The department shall issue a report to each hospital setting forth the result of the reconciliation that shall include the department?s computation, data, and identification of data sources. The department shall pay to the hospital any underpayment determined as a result of this reconciliation and collect from the hospital any overpayment determined as a result of this reconciliation.

(4) A hospital may seek to correct the department?s data and computations under this section in accordance with the processes undertaken by the department to implement Section 14105.98 in effect during the 2004?05 fiscal year.

(Amended by Stats. 2006, Ch. 327, Sec. 11. Effective January 1, 2007. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.17

(a) The California Medical Assistance Commission shall negotiate payment amounts in accordance with the selective provider contracting program established pursuant to Article 2.6 (commencing with Section 14081) from the Nondesignated Public Hospital Supplemental Fund established pursuant to subdivision (b) for distribution to nondesignated public hospitals that satisfy the criteria of subdivision (o). Pursuant to Section 14165, on and after July 1, 2012, the Director of Health Care Services shall exercise the discretion granted to the California Medical Assistance Commission.

(b) The Nondesignated Public Hospital Supplemental Fund is hereby established in the State Treasury. For purposes of this section, ?fund? means the Nondesignated Public Hospital Supplemental Fund.

(c) Notwithstanding Section 13340 of the Government Code, the fund shall be continuously appropriated to the department for the purposes specified in this section.

(d) Except as otherwise limited by this section, the fund shall consist of all of the following:

(1) One million nine hundred thousand dollars ($1,900,000), which shall be transferred annually from General Fund amounts appropriated in the annual Budget Act for the fund.

(2) Any additional moneys appropriated to the fund.

(3) All stabilization funding transferred to the fund.

(4) All private moneys donated by private individuals or entities to the department for deposit in the fund as permitted under applicable federal Medicaid laws.

(5) Any interest that accrues on amounts in the fund.

(e) The department may accept or not accept moneys offered to the department for deposit in the fund. If the department accepts moneys pursuant to this section, the department shall obtain federal financial participation to the full extent permitted by law. With respect to funds transferred or donated from private individuals or entities, the department shall accept only those funds that are certified by the transferring or donating entity as qualifying for federal financial participation under the terms of the Medicaid Voluntary Contribution and Provider-Specific Tax Amendments of 1991 (Public Law 102-234) or Section 433.51 of Title 42 of the Code of Federal Regulations, as applicable. The department may return any funds transferred or donated in error.

(f) Moneys in the funds shall be used as the source for the nonfederal share of payments to hospitals under this section.

(g) Any funds remaining in the fund at the end of a fiscal year shall be carried forward for use in the following fiscal year.

(h) Moneys shall be allocated from the fund by the department and shall be applied to obtain federal financial participation in accordance with customary Medi-Cal accounting procedures for purposes of payments under this section. Distributions from the fund shall be supplemental to any other Medi-Cal reimbursement received by the hospitals, including amounts that hospitals receive under the selective provider contracts negotiated under Article 2.6 (commencing with Section 14081), and shall not affect provider rates paid under the selective provider contracting program.

(i) Each nondesignated public hospital that was a nondesignated public hospital during the 2002?03 fiscal year, received payments for the 2002?03 fiscal year from any of the prior supplemental funds, and, during the project year satisfies the criteria in subdivision (o) to be eligible to negotiate for distributions under any of those sections shall receive no less from the Nondesignated Public Hospital Supplemental Fund for the project year than 100 percent of the amount the hospital received from the prior supplemental funds for the 2002?03 fiscal year, minus the total amount of intergovernmental transfers made by or on behalf of the hospital pursuant to subdivision (o) for the same fiscal year. Each hospital described in this subdivision shall be eligible for additional payments from the fund pursuant to subdivision (j).

(j) All amounts that are in the fund for a project year in excess of the amount necessary to make the payments under subdivision (i) shall be available for negotiation by the California Medical Assistance Commission, along with corresponding federal financial participation, for supplemental payments to nondesignated public hospitals that for the project year satisfy the criteria under subdivision (o) to be eligible to negotiate for distributions under any of those sections, and paid for services rendered during the project year pursuant to the selective provider contracting program under Article 2.6 (commencing with Section 14081).

(k) The amount of any stabilization funding transferred to the fund with respect to a project year may in the discretion of the California Medical Assistance Commission, until its dissolution on June 30, 2012, to be paid for services furnished in the same project year regardless of when the stabilization funds become available, provided the payment is consistent with other applicable federal or state legal requirements and does not result in a hospital exceeding any applicable reimbursement limitations. On and after July 1, 2012, the Director of Health Care Services shall exercise the discretion granted to the California Medical Assistance Commission by this subdivision.

(l) The department shall pay amounts due to a nondesignated hospital from the fund for a project year, with the exception of stabilization funding, in up to four installment payments, unless otherwise provided in the hospital?s contract negotiated with the California Medical Assistance Commission, except that hospitals that are not described in subdivision (i) shall not receive the first installment payment. The first payment shall be made as soon as practicable after the issuance of the tentative disproportionate share hospital list for the project year, and in no event later than January 1 of the project year. The second and subsequent payments shall be made after the issuance of the final disproportionate hospital list for the project year, and shall be made only to hospitals that are on the final disproportionate share hospital list for the project year. The second payment shall be made by February 1 of the project year or as soon as practicable after the issuance of the final disproportionate share hospital list for the project year. The third payment, if scheduled, shall be made by April 1 of the project year. The fourth payment, if scheduled, shall be made by June 30 of the project year. This subdivision does not apply to hospitals that are scheduled to receive payments from the fund because they meet the criteria under paragraph (2) of subdivision (o) but do not meet the criteria under paragraph (1), (3), or (4) of subdivision (o).

(m) The department shall pay stabilization funding transferred to the fund in amounts negotiated by the California Medical Assistance Commission and paid in accordance with the applicable contract or contract amendment.

(n) A nondesignated public hospital that receives payment pursuant to this section for a particular project year shall not submit a notice for the termination of its participation in the selective provider contracting program established pursuant to Article 2.6 (commencing with Section 14081) until the later of the following dates:

(1) On or after December 31 of the next project year.

(2) The date specified in the hospital?s contract, if applicable.

(o) In order for a hospital to receive distributions pursuant to Article 2.6 (commencing with Section 14081), the hospital shall satisfy the eligibility criteria in paragraph (1), (2), (3), or (4) of this subdivision.

(1) The hospital meets all of the following criteria:

(A) The hospital is contracting under Article 2.6 (commencing with Section 14081).

(B) The hospital meets the criteria contained in the Medicaid State Plan for disproportionate share hospital status.

(C) The hospital is one of the following:

(i) A licensed provider of basic emergency services as described in Section 70411 of Title 22 of the California Code of Regulations.

(ii) A licensed provider of comprehensive emergency medical services as defined in Section 70451 of Title 22 of the California Code of Regulations.

(iii) A children?s hospital, as defined in Section 14087.21, that satisfies clause (i) or (ii), or that jointly provides basic or comprehensive emergency services in conjunction with another licensed hospital.

(iv) A hospital owned and operated by a public agency that operates two or more hospitals that qualify under subparagraph (A) or (B) with respect to the particular state fiscal year.

(v) A hospital designated by the National Cancer Institute as a comprehensive or clinical cancer research center that primarily treats acutely ill cancer patients and that is exempt from the federal Medicare prospective payment system pursuant to Section 1886(d)(1)(B)(v) of the federal Social Security Act (42 U.S.C. Sec. 1395ww(d)(1)(B)(v)).

(D) (1) The hospital is able to demonstrate a purpose for additional funding under the selective provider contracting program including proposals relating to emergency services and other health care services, including infrequent yet high-cost services, such as anti-AB human antitoxin treatment for infant botulism (human botulinum immune globulin (HBIG), commonly referred to as ?Baby-BIG?), that are made available, or will be made available, to Medi-Cal beneficiaries.

(2) The hospital is contracting under Article 2.6 (commencing with Section 14081) and meets the definition of a university teaching hospital or major, nonuniversity, teaching hospital as set forth on page 51 and as listed on page 57 of the department?s report dated May 1991, entitled ?Hospital Peer Grouping.? Payments from the fund shall be used solely for the purposes identified in the contract between the hospital and the state.

(3) The hospital is contracting under Article 2.6 (commencing with Section 14081) and meets the definition of any of the following:

(A) A large teaching emphasis hospital, as set forth on page 51 and listed on page 57 of the department?s report dated May 1991, entitled ?Hospital Peer Grouping,? and also meets the definition of eligible hospital as defined in paragraph (3) of subdivision (a) of Section 14105.98.

(B) A children?s hospital pursuant to Section 10727, and also meets the definition of eligible hospital as defined in paragraph (3) of subdivision (a) of Section 14105.98.

(C) Notwithstanding the requirement in subparagraph (A) of paragraph (3) that a hospital must be listed on page 57 of the department?s report dated May 1991, entitled ?Hospital Peer Grouping,? any hospital whose license pursuant to Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code was consolidated during the 1999 calendar year with a large teaching emphasis hospital that is listed on page 57 of the above-described report shall be eligible. All other requirements of paragraph (3) shall continue to apply.

(4) The hospital meets all of the following criteria:

(A) The hospital is contracting under Article 2.6 (commencing with Section 14081).

(B) The hospital satisfies the Medicaid State Plan criteria for disproportionate share hospital status.

(C) The hospital is a small and rural hospital as defined in Section 124840 of the Health and Safety Code.

(D) The hospital is a licensed provider of standby emergency services as described in Section 70649 of Title 22 of the California Code of Regulations.

(E) The hospital is able to demonstrate a purpose for additional funding under the selective provider contracting program with proposals relating to health care services that are made available, or will be made available, to Medi-Cal beneficiaries.

(F) The hospital is determined by the California Medical Assistance Commission to be a hospital that provides an important community service that otherwise would not be provided in the community.

(Amended by Stats. 2012, Ch. 438, Sec. 22. Effective September 22, 2012. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.18

(a) With respect to each project year, the director shall determine a baseline funding amount for each nondesignated public hospital that was an eligible hospital under paragraph (3) of subdivision (a) of Section 14105.98 for both the 2004?05 fiscal year and the project year. A hospital?s baseline funding amount shall be an amount equal to the total amount paid to the hospital for inpatient hospital services rendered to Medi-Cal beneficiaries during the 2004?05 fiscal year, including the following Medi-Cal payments, but excluding payments received under the Medi-Cal Specialty Mental Health Services Consolidation Program:

(1) Base payments under the selective provider contracting program as provided for under Article 2.6 (commencing with Section 14081) or the Medi-Cal state plan cost reimbursement system for inpatient hospital services for noncontracting hospitals.

(2) Emergency Services and Supplemental Payments Fund payments as provided for under Section 14085.6.

(3) Medi-Cal Medical Education Supplemental Payment Fund payments and Large Teaching Emphasis Hospital and Children?s Hospital Medi-Cal Medical Education Supplemental Payment Fund payments as provided for under Sections 14085.7 and 14085.8, respectively.

(4) Small and Rural Hospital Supplemental Payments Fund payments as provided for under Section 14085.9.

(5) Disproportionate share hospital payment adjustments as provided for under Section 14105.98.

(6) Administrative day payments as provided for under Section 51542 of Title 22 of the California Code of Regulations.

(b) The baseline funding amount for each nondesignated public hospital shall reflect a reduction for the total amount of intergovernmental transfers made pursuant to Sections 14085.6, 14085.7, 14085.8, 14085.9, and 14163 for the 2004?05 state fiscal year by the nondesignated public hospital, or on its behalf by the governmental entity with which it is affiliated.

(c) The aggregate nondesignated public hospital baseline funding amount shall be the sum of all baseline funding amounts determined under subdivision (a), as adjusted by subdivision (b).

(d) With respect to each project year beginning after the 2005?06 project year, an aggregate nondesignated public hospital adjusted baseline funding amount shall be determined as follows:

(1) The department shall determine the aggregate total Medi-Cal revenue, using amounts determined under subdivision (a), as adjusted by subdivision (b), but excluding the reductions for the amount of intergovernmental transfers made pursuant to Section 14163, with respect to inpatient hospital services rendered during the 2004?05 fiscal year, for nondesignated public hospitals that were eligible hospitals under paragraph (3) of subdivision (a) of Section 14105.98 for the project year, less the total amount of disproportionate share hospital payments identified in paragraph (5) of subdivision (a) for those hospitals.

(2) The department shall determine the aggregate total Medi-Cal revenue paid or payable for inpatient hospital services rendered during the fiscal year preceding the project year for which the nondesignated public hospital adjusted baseline funding amount is being calculated for the nondesignated public hospitals described in paragraph (1). The aggregate total revenue for services rendered in the particular preceding fiscal year shall include the payments that are described under paragraphs (1) and (6) of subdivision (a), and all other payments made to nondesignated public hospitals under this article, excluding disproportionate share hospital payments pursuant to Section 14166.16, stabilization funding pursuant to Section 14166.19, and distressed hospital funding pursuant to Section 14166.23 and paragraph (3) of subdivision (b) of Section 14166.20.

(3) The department shall:

(A) Calculate the difference between the amount determined under paragraph (1) and the amount determined under paragraph (2).

(B) Determine the percentage increase or decrease by dividing the difference in subparagraph (A) by the amount in paragraph (1).

(C) Apply the percentage determined in subparagraph (B) to the amount that results from both of the following:

(i) Aggregating the nondesignated public hospital baseline funding amounts determined under subdivision (a), as adjusted by subdivision (b), but excluding the reductions for the amount of intergovernmental transfers made pursuant to Section 14163.

(ii) Subtracting from the amount in clause (i) the total amount of disproportionate share hospital payments in paragraph (5) of subdivision (a) for those hospitals.

(D) The aggregate nondesignated public hospital adjusted baseline funding amount is the amount determined in subdivision (c), plus the resulting product determined in subparagraph (C).

(Amended by Stats. 2007, Ch. 130, Sec. 250. Effective January 1, 2008. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.19

The amount of any stabilization funding payable to the nondesignated public hospitals under paragraph (4) of subdivision (b) of Section 14166.20 for a project year, which amount shall not include the amount of stabilization funding paid or payable to hospitals prior to the computation of the stabilization funding under Section 14166.20, shall be allocated in the following priority:

(a) An amount shall be transferred to the Nondesignated Public Hospital Supplemental Fund, as may be necessary so that the amount for the Nondesignated Public Hospital Supplemental Fund for the project year, including all funds previously transferred to, or deposited in, the Nondesignated Public Hospital Supplemental Fund for the project year, is not less than one million nine hundred thousand dollars ($1,900,000).

(b) Of the remaining stabilization funding payable to nondesignated public hospitals, 75 percent shall be allocated, distributed, and paid in accordance with Section 14166.16, and 25 percent shall be transferred to the Nondesignated Public Hospital Supplemental Fund.

(c) Notwithstanding any other law, the amount of any stabilization funding payable to nondesignated public hospitals under Section 14166.20 for a project year as determined under this section that has not been paid, or specifically committed for payment, to nondesignated public hospitals before January 1, 2012, shall not be paid pursuant to Section 14166.20. The funds that would otherwise be paid from the Nondesignated Public Hospital Supplemental Fund shall be transferred to the General Fund, and funds that would otherwise be drawn from the General Fund for payments to the nondesignated public hospitals pursuant to Section 14166.20 shall be retained in the General Fund.

(Amended by Stats. 2012, Ch. 23, Sec. 98. Effective June 27, 2012. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.20

(a) With respect to each project year through October 31, 2010, the total amount of stabilization funding shall be the sum of the following:

(1) (A) Federal Medicaid funds available in the Health Care Support Fund, established pursuant to Section 14166.21, reduced by the amount necessary to meet the baseline funding amount, or the adjusted baseline funding amount, as appropriate, for project years after the 2005?06 project year for each designated public hospital, project year private DSH hospitals in the aggregate, and nondesignated public hospitals in the aggregate as determined in Sections 14166.5, 14166.13, and 14166.18, respectively, taking into account all other payments to each hospital under this article. This amount shall be not less than zero.

(B) For purposes of subparagraph (A), federal Medicaid funds available in the Health Care Support Fund shall not include health care coverage initiative amounts identified under paragraph (2) of subdivision (e) of Section 14166.9.

(C) The federal financial participation amount arising from the certified public expenditures that has been paid to designated public hospitals, or the governmental entities with which they are affiliated, pursuant to subdivision (g) of Section 14166.221, shall be disregarded for purposes of this section.

(2) The state general funds that were made available due to the receipt of federal funding for previously state-funded programs through the safety net care pool and any federal Medicaid hospital reimbursements resulting from these expenditures, unless otherwise recognized under paragraph (1), to the extent those funds are in excess of the amount necessary to meet the baseline funding amount, or the adjusted baseline funding amount, as appropriate, for project years after the 2005?06 project year for each designated public hospital, for project year private DSH hospitals in the aggregate, and for nondesignated public hospitals in the aggregate, as determined in Sections 14166.5, 14166.13, and 14166.18, respectively.

(3) To the extent not included in paragraph (1) or (2), the amount of the increase in state General Fund expenditures for Medi-Cal inpatient hospital services for the project year for project year private DSH hospitals and nondesignated public hospitals, including amounts expended in accordance with paragraph (1) of subdivision (c) of Section 14166.23, that exceeds the expenditure amount for the same purpose and the same hospitals necessary to provide the aggregate baseline funding amounts applicable to the project determined pursuant to Sections 14166.13 and 14166.18, and any direct grants to designated public hospitals for services under the demonstration project.

(4) To the extent not included in paragraph (2), federal Medicaid funds received by the state as a result of the General Fund expenditures described in paragraph (3).

(5) The federal Medicaid funds received by the state as a result of federal financial participation with respect to Medi-Cal payments for inpatient hospital services made to project year private DSH hospitals and to nondesignated public hospitals for services rendered during the project year, the state share of which was derived from intergovernmental transfers or certified public expenditures of any public entity that does not own or operate a public hospital.

(6) Federal safety net care pool funds claimed and received for inpatient hospital services rendered under the health care coverage initiative identified under paragraph (3) of subdivision (e) of Section 14166.9.

(b) With respect to the 2005?06, 2006?07, and subsequent project years through October 31, 2010, the stabilization funding determined under subdivision (a) shall be allocated as follows:

(1) Eight million dollars ($8,000,000) shall be paid to San Mateo Medical Center. All or a portion of this amount may be paid as disproportionate share hospital payments in addition to the hospital?s allocation that would otherwise be determined under Section 14166.6. The amount provided for in this paragraph shall be disregarded in the application of the limitations described in paragraph (3) of subdivision (a) of Section 14166.6, and in paragraph (1) of subdivision (a) of Section 14166.7.

(2) (A) Ninety-six million two hundred twenty-eight thousand dollars ($96,228,000) shall be allocated to designated public hospitals to be paid in accordance with Section 14166.75.

(B) Forty-two million two hundred twenty-eight thousand dollars ($42,228,000) shall be allocated to private DSH hospitals to be paid in accordance with Section 14166.14.

(C) Five hundred forty-four thousand dollars ($544,000) shall be allocated to nondesignated public hospitals to be paid in accordance with Section 14166.17.

(D) In the event that stabilization funding is less than one hundred forty-seven million dollars ($147,000,000), the amounts allocated to designated public hospitals, private DSH hospitals, and nondesignated public hospitals under this paragraph shall be reduced proportionately.

(3) (A) An amount equal to the lesser of 10 percent of the total amount determined under subdivision (a) or twenty-three million five hundred thousand dollars ($23,500,000), but at least fifteen million three hundred thousand dollars ($15,300,000), shall be made available for additional payments to distressed hospitals that participate in the selective provider contracting program under Article 2.6 (commencing with Section 14081), including designated public hospitals, in amounts to be determined by the California Medical Assistance Commission. The additional payments to designated public hospitals shall be negotiated by the California Medical Assistance Commission, but shall be paid by the department in the form of a direct grant rather than as Medi-Cal payments.

(B) Notwithstanding subparagraph (A) and solely for the 2006?07 fiscal year, if the amount that otherwise would be made available for additional payments to distressed hospitals under subparagraph (A) is equal to or greater than eighteen million three hundred thousand dollars ($18,300,000), that amount shall be reduced by eighteen million three hundred thousand dollars ($18,300,000) and the state?s obligation to make these payments shall be reduced by this amount. In the event the amount that otherwise would be made available under subparagraph (A) is less than eighteen million three hundred thousand dollars ($18,300,000), but greater than or equal to the minimum amount of fifteen million three hundred thousand dollars ($15,300,000), then the amount available under this paragraph shall be zero and the state?s obligation to make these payments shall be zero.

(C) Notwithstanding subparagraph (A) and solely for the 2008?09 and 2009?10 fiscal years, the amount to be made available shall be reduced by fifteen million three hundred thousand dollars ($15,300,000) in each of the two years. The funds generated from this reduction shall be retained in the General Fund.

(4) An amount equal to 0.64 percent of the total amount determined under subdivision (a), to nondesignated public hospitals to be paid in accordance with Section 14166.19.

(5) The amount remaining after subtracting the amount determined in paragraphs (1) and (2), subparagraph (A) of paragraph (3), and paragraph (4), without taking into account subparagraphs (B) and (C) of paragraph (3), shall be allocated as follows:

(A) Sixty percent to designated public hospitals to be paid in accordance with Section 14166.75.

(B) Forty percent to project year private DSH hospitals to be paid in accordance with Section 14166.14.

(c) By April 1 of the year following the project year for which the payment is made, and after taking into account final amounts otherwise paid or payable to hospitals under this article, the director shall calculate in accordance with subdivision (a), allocate in accordance with subdivision (b), and pay to hospitals in accordance with Sections 14166.75, 14166.14, and 14166.19, as applicable, the stabilization funding.

(d) For purposes of determining amounts paid or payable to hospitals under subdivision (c), the department shall apply the following:

(1) In determining amounts paid or payable to designated public hospitals that are based on allowable costs incurred by the hospital, or the governmental entity with which it is affiliated, the following shall apply:

(A) If the final payment amount is based on the hospital?s Medicare cost report, the department shall rely on the cost report filed with the Medicare fiscal intermediary for the project year for which the calculation is made, reduced by a percentage that represents the average percentage change from total reported costs to final costs for the three most recent cost reporting periods for which final determinations have been made, taking into account all administrative and judicial appeals. Protested amounts shall not be considered in determining the average percentage change unless the same or similar costs are included in the project year cost report.

(B) If the final payment amount is based on costs not included in subparagraph (A), the reported costs as of the date the determination is made under subdivision (c), shall be reduced by 10 percent.

(C) In addition to adjustments required in subparagraphs (A) and (B), the department shall adjust amounts paid or payable to designated public hospitals by any applicable deferrals or disallowances identified by the federal Centers for Medicare and Medicaid Services as of the date the determination is made under subdivision (c) not otherwise reflected in subparagraphs (A) and (B).

(2) Amounts paid or payable to project year private DSH hospitals and nondesignated public hospitals shall be determined by the most recently available Medi-Cal paid claims data increased by a percentage to reflect an estimate of amounts remaining unpaid.

(e) The department shall consult with hospital representatives regarding the appropriate calculation of stabilization funding before stabilization funds are paid to hospitals. The calculation may be comprised of multiple steps involving interim computations and assumptions as may be necessary to determine the total amount of stabilization funding under subdivision (a) and the allocations under subdivision (b). No later than 30 days after this consultation, the department shall establish a final determination of stabilization funding that shall not be modified for any reason other than mathematical errors or mathematical omissions on the part of the department.

(f) The department shall distribute 75 percent of the estimated stabilization funding on an interim basis throughout the project year.

(g) The allocation and payment of stabilization funding shall not reduce the amount otherwise paid or payable to a hospital under this article or any other provision of law, unless the reduction is required by the demonstration project?s Special Terms and Conditions or by federal law.

(h) It is the intent of the Legislature that the amendments made to Section 14166.12 and to this section by the act that added this subdivision in the 2007?08 Regular Session shall not be construed to amend or otherwise alter the ongoing structure of the department?s Medicaid Demonstration Project and Waiver approved by the federal Centers for Medicare and Medicaid Services to begin on September 1, 2005.

(i) The provisions of this section shall only apply with respect to the demonstration project term, and shall not apply with respect to the successor demonstration project term.

(Amended by Stats. 2012, Ch. 162, Sec. 220. Effective January 1, 2013. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.21

(a) The Health Care Support Fund is hereby established in the State Treasury. Notwithstanding Section 13340 of the Government Code, the fund shall be continuously appropriated to the department for the purposes specified in this article. The fund shall include any interest that accrues on amounts in the fund.

(b) During the term of the demonstration project, amounts in the Health Care Support Fund shall be paid in the following order of priority:

(1) To hospitals for services rendered to Medi-Cal beneficiaries and the uninsured in an amount necessary to meet the aggregate baseline funding amount, or the adjusted aggregate baseline funding amount for project years after the 2005-06 project year, as specified in subdivision (d) of Section 14166.5, subdivision (b) of Section 14166.13, and Section 14166.18, taking into account all other payments to each hospital under this article, except payments made from the Distressed Hospital Fund pursuant to Section 14166.23 and payments made to distressed hospitals pursuant to paragraph (3) of subdivision (b) of Section 14166.20. If the amount in the Health Care Support Fund is inadequate to provide full aggregate baseline funding, or adjusted aggregate baseline funding, to all designated public hospitals, project year private DSH hospitals, and nondesignated public hospitals, each group?s payments shall be reduced pro rata.

(2) To the extent necessary to maximize federal funding under the demonstration project and consistent with Section 14166.22, the department may claim safety net care pool funds based on health care expenditures incurred by the department for uncompensated medical care costs of medical services provided to uninsured individuals, as approved by the federal Centers for Medicare and Medicaid Services.

(3) Stabilization funding, allocated and paid in accordance with Sections 14166.75, 14166.14, and 14166.19, and paragraph (3) of subdivision (b) of Section 14166.20.

(4) Any amounts remaining after final reconciliation of all amounts due at the end of a project year shall remain available for payments in accordance with this section in the next project year.

(c) Subdivision (b) shall not apply to federal safety net care pool funds claimed and received for services rendered under the health care coverage initiative identified under paragraph (2) of subdivision (e) of Section 14166.9, which shall be paid in accordance with Part 3.5 (commencing with Section 15900) and under paragraphs 43 and 44 of the Special Terms and Conditions for the demonstration project.

(d) During the term of the successor demonstration project, amounts in the Health Care Support Fund shall be paid as follows:

(1) To the department consistent with Section 14166.22, with respect to amounts claimed by the department based on health care expenditures incurred by the state for uncompensated medical care costs of medical services provided to uninsured individuals, or expenditures incurred by the state for uncompensated costs of state-funded workforce development programs, as approved by the federal Centers for Medicare and Medicaid Services.

(2) To designated public hospitals and the governmental entities with which they are affiliated pursuant to Section 14166.71, with respect to amounts claimed based on certified public expenditures as reported pursuant to Section 14166.8.

(3) Any amounts remaining after final reconciliation of all amounts due at the end of a successor demonstration year shall remain available for payments in accordance with this section in the next successor demonstration year, as authorized by the Special Terms and Conditions for the successor demonstration project.

(Amended by Stats. 2011, Ch. 86, Sec. 16. Effective July 15, 2011. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.22

(a) To the extent required to maximize available federal funds under the demonstration project and to the extent authorized by the Special Terms and Conditions for the demonstration project, the department may claim federal reimbursement for expenditures, consistent with the equitable distribution established under this article, in the following priority order:

(1) The medically indigent adults long-term care program.

(2) The Genetically Handicapped Person?s Program established pursuant to Article 1 (commencing with Section 125125) of Chapter 2 of Part 5 of Division 106 of the Health and Safety Code.

(3) The Breast and Cervical Cancer Treatment Program established pursuant to Article 1.5 (commencing with Section 104160) of Chapter 2 of Part 1 of Division 103 of the Health and Safety Code.

(4) The California Children?s Services Program established pursuant to Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code.

(b) Notwithstanding any other state law, the federal reimbursement received as a result of a claim made pursuant to subdivision (a) shall be used to create General Fund savings solely for the department for use in support of safety net hospitals under the demonstration project.

(c) The federal reimbursement received as a result of a claim made pursuant to subdivision (a) is hereby appropriated to the department for the program in which the claimed expenditures were made.

(d) An amount of General Fund moneys appropriated to the department for programs specified in subdivision (a) equal to the amount of federal reimbursement identified pursuant to subdivision (c) is hereby reappropriated to the Health Care Deposit Fund to be used for the purposes set forth in this article.

(Added by Stats. 2005, Ch. 560, Sec. 1. Effective October 5, 2005. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.221

(a) It is the intent of the Legislature for the department to maximize the receipt of federal funds for California?s Medi-Cal program, including this demonstration project, by identifying state resources which will enable the state to obtain additional federal reimbursement during this unprecedented fiscal crisis. It is further the intent of the Legislature that any program identified by the department for the purposes specified in this section shall not be modified or altered in any manner unless subsequent statutory authority is expressly provided by the Legislature.

(b) Notwithstanding Section 14166.22, in order to maximize federal claiming under the demonstration project, the department shall have broad discretion to claim federal reimbursement consistent with all applicable federal claiming rules for the following expenditures in an order of priority determined by the department:

(1) Expenditures in programs funded in whole or in part by realignment funds under Chapter 6 (commencing with Section 17600) of Part 5, including, but not limited to, the County Medical Services Program.

(2) Expenditures in programs funded in whole or in part by the County Mental Health Services Act.

(3) Other public expenditures, to the extent the department determines the expenditures to be appropriate for claiming under the demonstration project.

(4) Expenditures in any programs referenced in subdivision (a) of Section 14166.22 or other state-only funded programs as the department, in its discretion, determines should be used for the purposes of this section. These programs may include programs administered by other state agencies or departments.

(c) The department shall have discretion to claim under this section for any and all additional demonstration project funding made available pursuant to any amendments to the demonstration project made on or after October 1, 2008, or pursuant to any federal laws that increase the amount of available funding, including, but not limited to, the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5). This additional funding shall include federal funds made available due to an increase in the federal medical assistance percentage in addition to any other increase in the amount of federal funding.

(d) Any amounts received in the 2008?09, 2009?10, and 2010?11 fiscal years from the federal government pursuant to additional demonstration project funding as specified in this section shall be deposited in the Federal Trust Fund. Notwithstanding Section 28.00 of the Budget Act of 2009, the Department of Finance may authorize expenditure of these funds in a manner consistent with federal law and that offsets General Fund expenditures otherwise authorized in the Budget Act of 2009 for the Medi-Cal program, and as appropriated in Item 4260-101-0001, or for the Health Care Support Fund. For any adjustments made under the authority provided for by this section, the Department of Finance shall provide notification in writing to the Chairperson of the Joint Legislative Budget Committee not less than 30 days prior to the effective date of the adjustment, or not sooner than whatever lesser time the Chairperson of the Joint Legislative Budget Committee, or his or her designee, may in each instance determine. The notification to the chairperson of the joint committee shall include, at a minimum, the amounts of the proposed appropriation adjustments, a description of any assumptions used in making the adjustments, the relevant federal authority, and any other clarifying description as relevant.

(e) If the federal Centers for Medicare and Medicaid Services or any federal or state court issues a ruling that any or all federal dollars obtained by claiming for expenditures from any particular program referenced in subdivision (b) cannot be used to increase state revenues, the department may discontinue use of those expenditures for claiming under this section and substitute other expenditures from other programs referenced in subdivision (b) at its discretion.

(f) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement this section by means of a provider bulletin, or other similar instruction, without taking regulatory action. The department shall also provide notification to the Joint Legislative Budget Committee within five working days if that action is taken in order to inform the Legislature that the action is being implemented.

(g) (1) A portion of the additional federal funding described in subdivision (c) shall be allocated to the designated public hospitals and shall be identical in amount to the fee proceeds retained by the state under Section 14167.5.

(2) Funding under this subdivision shall be made available to the designated public hospitals in increments that reflect the quarters of the subject federal fiscal year for which payments are made to private hospitals from the Hospital Quality Assurance Revenue Fund established pursuant to Section 14167.35.

(3) The department shall claim the federal funds made available to the designated public hospitals under this subdivision upon receipt of the necessary expenditure reports and certifications from the designated public hospitals, or the governmental entities with which they are affiliated, and distribute those funds pursuant to Section 14167.5 so that receipt of the federal funds by the designated public hospitals is aligned with the payment schedule set forth in subdivision (c) of Section 14167.9.

(h) The department shall implement subdivision (g) of this section and subdivision (e) of Section 14167.5 only if and to the extent that all of the following are satisfied:

(1) The state has determined, after consultation with the designated public hospitals, that the designated public hospitals, or the governmental entities with which they are affiliated, have incurred sufficient expenditures during the 2009 and 2010 project years, or that portion of the 2011 project year to the extent federal funds are available under Section 15900 or under an extension of the demonstration project, so that each designated public hospital receives the total amount, taking into account grant funds under Section 14167.5 and payments under this section, that it would have received for each installment under subdivision (c) of Section 14167.9 had subdivision (e) of Section 14167.5 not been implemented.

(2) The implementation of subdivision (g) of this section and subdivision (e) of Section 14167.5 does not result in the receipt by any designated public hospital, or the governmental entity with which it is affiliated, of less than what would otherwise be paid to that hospital or entity pursuant to Part 3.5 (commencing with Section 15900), the sections referred to in Section 14166.35, or Article 5.21 (commencing with Section 14167.1).

(3) In determining the amount retained by the state under subdivision (e) of Section 14167.5 and made available to the designated public hospitals in subdivision (g), the department makes adjustments to the reported expenditures for possible audit disallowances, consistent with the type of adjustments applied in prior project years to reduce the likelihood of a federal recoupment.

(4) The department is satisfied that the expenditures claimed under paragraph (3) of subdivision (g) represent valid expenditures for the purposes of federal financial participation under the Special Terms and Conditions for the demonstration project based on federal law and guidance provided by the federal Centers for Medicare and Medicaid Services.

(5) Notwithstanding subdivision (b), the department has claimed federal reimbursement for the state-only expenditures in the programs referenced in subdivision (a) of Section 14166.22 and in the programs authorized by paragraph (4) of subdivision (b) of Section 14166.221, to the maximum extent authorized under the Special Terms and Conditions for the demonstration project.

(6) Federal financial participation is available and implementation of these provisions does not jeopardize the federal financial participation for other programs.

(Amended by Stats. 2010, Ch. 218, Sec. 3. Effective September 8, 2010. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.225

(a) In order to implement changes in the level of funding for health care services, the director shall reduce safety net care pool payments as specified in this section.

(b) Notwithstanding the provisions of this article, safety net care pool payments made to the designated public hospitals and the South Los Angeles Medical Services Preservation Fund, for services rendered on or after July 1, 2009, through and including June 30, 2010, shall be reduced by 10 percent, but in no event shall the total amount of the reduction exceed fifty-four million two-hundred thousand dollars ($54,200,000).

(c) (1) Notwithstanding Section 14166.22 and any other provision of this article, the department shall increase federal claiming from the safety net care pool for the state-funded programs listed in subdivision (a) of Section 14166.22 above the amount necessary to maintain stabilization funding to private hospitals, nondesignated public hospitals, and distressed hospitals pursuant to Section 14166.20, by an amount equivalent to the reduction made pursuant to subdivision (b), but only to the extent that the state-only funded programs have sufficient costs available for the claiming of federal funds from the safety net care pool.

(2) If necessary to reach the full amount of the reduction set forth in subdivision (b), the department may increase federal claiming from the safety net care pool for the state-funded programs listed in subdivision (a) of Section 14166.22 for fiscal years prior to the 2009?10 fiscal year, but only to the extent that the state-only funded programs have sufficient costs available in fiscal years prior to the 2009?10 fiscal year that were not previously the basis for claiming federal funds.

(d) The General Fund savings generated pursuant to subdivision (c) shall be made available to the General Fund and shall not be subject to the provisions of subdivisions (b) and (d) of Section 14166.22.

(e) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement this section by means of a provider bulletin, or other similar instruction, without taking regulatory action.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 48. Effective July 28, 2009. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.23

(a) For purposes of this section, ?distressed hospitals? are hospitals that participate in selective providers contracting under Article 2.6 (commencing with Section 14081) and that meet all of the following requirements, as determined by the California Medical Assistance Commission in its discretion:

(1) The hospital serves a substantial volume of Medi-Cal patients measured either as a percentage of the hospital?s overall volume or by the total volume of Medi-Cal services furnished by the hospital.

(2) The hospital is a critical component of the Medi-Cal program?s health care delivery system, such that the Medi-Cal health care delivery system would be significantly disrupted if the hospital reduced its Medi-Cal services or no longer participated in the Medi-Cal program.

(3) The hospital is facing a significant financial hardship that may impair its ability to continue its range of services for the Medi-Cal program.

(b) The Distressed Hospital Fund is hereby created in the State Treasury.

(c) Notwithstanding Section 13340 of the Government Code, the fund shall be continuously appropriated to the department for the purposes specified in this section.

(d) Except as otherwise limited by this section, the fund shall consist of all of the following:

(1) The amounts transferred to the fund pursuant to subdivision (e).

(2) Any additional amounts appropriated to the fund by the Legislature.

(3) Any interest that accrues on amounts in the fund.

(e) The following amounts shall be transferred to the fund from the prior supplemental funds at the beginning of each project year.

(1) Twenty percent of the amount in the prior supplemental funds on the effective date of this article, less any and all payments for services rendered prior to July 1, 2005, but paid after July 1, 2005.

(2) Interest that accrued on the prior supplemental funds during the prior project year.

(3) Notwithstanding paragraph (1), solely for the 2009?10 fiscal year, the amount of funds transferred shall be reduced by six million one hundred and ninety-one thousand dollars ($6,191,000). The funds generated from this reduction shall be transferred to the General Fund.

(f) No distributions, payments, transfers, or disbursements shall be made from the prior supplemental funds except as set forth in this section.

(g) Moneys in the fund shall be used as the source for the nonfederal share of payments to hospitals under this section.

(h) Except as otherwise provided in subdivision (j), moneys shall be applied to obtain federal financial participation to the extent available in accordance with customary Medi-Cal accounting procedures for purposes of payments under this section. Distributions from the fund shall be supplemental to any other Medi-Cal reimbursement received by the hospitals, including amounts that hospitals receive under the selective provider contracting program, and shall not affect provider rates paid under the selective provider contracting program.

(i) Subject to subdivision (j), all amounts that are in the fund shall be available for negotiation by the California Medical Assistance Commission, along with corresponding federal financial participation, for additional payments to distressed hospitals. These amounts shall be paid under contracts entered into by the department and negotiated by the California Medical Assistance Commission pursuant to Article 2.6 (commencing with Section 14081), provided that any amounts payable to a designated public hospital shall be paid in the form of a direct grant of state general funds pursuant to a contract negotiated by the California Medical Assistance Commission. The commission shall not consider the lack of federal financial participation in direct grants to designated public hospitals in determining which hospital may receive funding under this section.

(j) After April 1, 2007, and each April 1 thereafter, in the event that funding under this article is insufficient to meet the adjusted aggregate baseline funding amounts for a particular project year, as determined in subdivision (d) of Section 14166.5, and in Sections 14166.13 and 14166.18, funds under this section shall first be available for use under contracts negotiated by the California Medical Assistance Commission for hospitals contracting under the selective provider contracting program under Article 2.6 (commencing with Section 14081) in an effort to address the insufficiency, to the extent funds under this section are available on or after April 1 for the particular project year.

(k) Any funds remaining in the fund at the end of a fiscal year shall be carried forward for use in the following fiscal year.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 49. Effective July 28, 2009. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.24

(a) Any determination of the amount due a designated public hospital that is based in whole or in part on costs reported to or audited by a Medicare fiscal intermediary shall not be deemed final for purposes of this article unless the hospital has received a final determination of Medicare payment for the cost reporting for Medicare purposes. Designated public hospitals shall be entitled to pursue all administrative and judicial review available under the Medicare Program and any final determination shall be incorporated into the department?s final determination of payment due the hospital under this article.

(b) If as a result of an audit performed by the department or any state or federal agency, the department determines that any hospital has been overpaid under the demonstration project or the successor demonstration project, the department shall recoup the overpayment in accordance with Section 14172.5 or 14115.5. The hospital may appeal the overpayment determinations and any related audit determination in accordance with the appeal procedures set forth in Sections 51016 to 51047, inclusive, of Title 22 of the California Code of Regulations. The hospital may seek judicial review of the final administrative decision as set forth in Section 14171.

(c) The department shall promptly consult with the affected governmental entity regarding a dispute between a designated public hospital and the department regarding the validity of the hospital?s certified public expenditures. If the department determines that the hospital?s certification is valid, the department shall submit the claim to obtain federal reimbursement for the certified expenditure in question.

(d) (1) Upon receipt of a notice of disallowance or deferral from the federal government related to the certified public expenditures or intergovernmental transfers of any governmental entity participating in the demonstration project, the department shall promptly notify the affected governmental entity. The governmental entity that certified the public expenditure shall be the entity responsible for the federal portion of that expenditure.

(2) The department and the affected governmental entity shall promptly consult regarding the proposed disallowance or deferral.

(3) After consulting with the governmental entity, the department shall determine whether the disallowance or response to a deferral should be filed with the federal government. If the department determines the appeal or response has merit, the department shall timely appeal. If necessary, the department may request an extension of the deadline to file an appeal or response to a deferral. The affected governmental entity may provide the department with the legal and factual basis for the appeal or response.

(e) Notwithstanding any other provision of law, if the department has exercised the authority set forth in subdivision (g) of Section 14166.221 and subdivision (e) of Section 14167.5, then all of the following shall occur:

(1) (A) The state shall be solely responsible for the repayment of the federal portion of any federal disallowance associated with any certified public expenditures for the 2009, 2010, and 2011 project years through October 31, 2010, and paragraph (1) of subdivision (d) of Section 14166.24 shall be disregarded, up to the total amount of the grant funds retained by the state under subdivision (e) of Section 14167.5.

(B) If the hospitals have additional certified public expenditures for which federal funds have not been received but for which federal funds could have been received under the demonstration project had additional federal funds been available, including federal funds made available under an extension of the demonstration project, the state shall first be allowed to respond to a deferral or disallowance based on the certified public expenditures of designated public hospitals, or the governmental entities with which they are affiliated, by substituting the additional certified public expenditures for those deferred or disallowed.

(2) The department shall not recoup any overpayment from a designated public hospital, or a governmental entity with which it is affiliated, with respect to payments under this article for the 2009, 2010, and 2011 project years through October 31, 2010, until the state has repaid all federal funds due up to the amount of the grant funds retained by the state under subdivision (e) of Section 14167.5.

(Amended by Stats. 2011, Ch. 86, Sec. 17. Effective July 15, 2011. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.25

(a) The Legislature finds and declares all of the following:

(1) In light of the closure of Los Angeles County Martin Luther King, Jr.-Harbor Hospital, there is a need to ensure adequate funding for continued health care services to the uninsured population of South Los Angeles, including, but not limited to, the Cities of Compton, Lynwood, South Gate, and Huntington Park, the southern and central portions of the Cities of Los Angeles, Inglewood, Gardena, and surrounding unincorporated communities.

(2) The state, the County of Los Angeles, and all health care providers in the South Los Angeles community must work together to meet the health care needs of the community until the critical hospital services previously provided by Los Angeles County Martin Luther King, Jr.-Harbor Hospital can be restored at this location.

(3) The Medi-Cal Hospital/Uninsured Care Demonstration Project provides a critical source of funding for services to low-income communities throughout the state that are provided by California?s safety net hospital systems.

(4) The special funding provided in this section is predicated on the express intent of the County of Los Angeles to restore hospital services on the hospital campus, to be operated by either a private or public entity. The county has undertaken a specific plan to do so as quickly as possible.

(5) The Legislature anticipates that demonstration project funds will be available to help fund the reopened hospital. The nature and amount of that funding cannot be determined until the new structure and operation of the hospital is known.

(6) As an interim response to the specific circumstances caused by the closure of this hospital, and until hospital services can be restored at this location, a special fund will be created to receive demonstration project funding to be available to the County of Los Angeles for expenditures to preserve health care services for the uninsured population of South Los Angeles, as defined above.

(b) The South Los Angeles Medical Services Preservation Fund is hereby created in the State Treasury. Notwithstanding Section 13340 of the Government Code, the fund shall be continuously appropriated to the department for the purposes specified in this section.

(c) Subject to the conditions in this section, a maximum amount of one hundred million dollars ($100,000,000) of the safety net care pool funds claimed and received by the state that are based on the certified public expenditures of the County of Los Angeles or its designated public hospitals shall be transferred to the South Los Angeles Medical Services Preservation Fund for each of the three project years, 2007?08, 2008?09, and 2009?10.

(1) In the event that the director determines that any amount is due to the County of Los Angeles under the demonstration project for services rendered during the portion of a project year during which Los Angeles County Martin Luther King, Jr.-Harbor Hospital was operational, the amount deposited in the fund under this subdivision shall be reduced by a percentage determined by reducing 100 percent by the percentage reduction in the hospital?s baseline as determined under subdivision (c) of Section 14166.5 for that project year.

(2) If, in the aggregate, the federal medical assistance percentage of the certified public expenditures reported by the County of Los Angeles and its designated public hospitals under Section 14166.8, excluding those certified public expenditures reported under paragraph (1) of subdivision (b) of Section 14166.8, in any project year do not exceed the amounts paid or payable to the county and its designated public hospitals in the aggregate under Section 14166.6, excluding disproportionate share payments funded with intergovernmental transfers, Section 14166.7, and subdivision (d) for the same project year, then the amount deposited in the fund under subdivision (c) shall be reduced by the amount of excess payments over the federal medical assistance percentage of certified public expenditures.

(d) Moneys in the South Los Angeles Medical Services Preservation Fund shall be distributed to the County of Los Angeles in amounts equal to the costs incurred by the county, including indirect costs associated with adequately maintaining the hospital building so that it can be reopened, in providing, or compensating other providers for, health services rendered to the uninsured population of South Los Angeles, including all of the following:

(1) Services provided in the multiservice ambulatory care center operating on the former Los Angeles County Martin Luther King, Jr.-Harbor Hospital campus.

(2) Services rendered to patients in beds at other designated public hospitals operated by the County of Los Angeles that have been opened specifically for the purpose of serving patients that would have been served by the former Los Angeles County Martin Luther King, Jr.-Harbor Hospital.

(3) Services rendered in the county-operated health center and the comprehensive health center formerly operated under Los Angeles County Martin Luther King, Jr.-Harbor Hospital.

(4) Services rendered to the uninsured by other public or private health care providers for which the County of Los Angeles has agreed to pay under a contract with the provider as a result of the downsizing or closure of Los Angeles County Martin Luther King, Jr.-Harbor Hospital.

(e) As a condition for receiving distributions from the South Los Angeles Medical Services Preservation Fund in any project year, the County of Los Angeles shall assure the director that it will not reduce the county?s ongoing, systemwide financial contribution to the county department of health services during that project year for health care services to the uninsured.

(f) No funds shall be available from the South Los Angeles Medical Services Preservation Fund for services rendered when a hospital on the former Los Angeles County Martin Luther King, Jr.-Harbor Hospital campus is certified for Medi-Cal participation.

(g) If the full amount of the South Los Angeles Medical Services Preservation Fund for any project year is not distributed to the County of Los Angeles, based on the cost of services identified in subdivision (d) that were rendered during that project year, any remaining amounts shall revert to the Health Care Support Fund established pursuant to Section 14166.21.

(h) To the extent that the County of Los Angeles receives distributions from the South Los Angeles Medical Services Preservation Fund based on the cost of services rendered by county-operated providers, or based on payments made to private providers for services rendered to the uninsured population of South Los Angeles, the costs of the services rendered shall not be considered for purposes of any of the following determinations with respect to either the county or the private provider:

(1) Medi-Cal payments under the selective provider contracting program under Article 2.6 (commencing with Section 14081), including payments to distressed hospitals under Section 14166.23.

(2) Baseline amounts, or adjustments thereto, under Section 14166.5, 14166.13, or 14166.18.

(3) Any other payment under Medi-Cal or other health care program.

(i) This section shall be implemented only to the extent that the director determines that it will not result in the loss of federal funds under the demonstration project.

(Amended by Stats. 2009, Ch. 140, Sec. 213. Effective January 1, 2010. Conditionally inoperative as provided in Section 14166.26 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.252

(a) In the event of a partial year extension of a demonstration project pursuant to this article, the director shall have discretion to determine allocations for the extension period on either an annual or partial year basis, consistent with any requirements in the letter from the federal Centers for Medicare and Medicaid Services granting the extension.

(b) This section shall be implemented only to the extent federal financial participation is available and is not jeopardized.

(Added by Stats. 2010, Ch. 714, Sec. 4. Effective October 19, 2010. Conditionally inoperative as provided in Section 14166.25 or in subd. (b) or (g) of Section 14166.2. Repealed on date prescribed in Section 14166.26 or in subd. (b) or (g) of Section 14166.2.)



14166.26

(a) Unless this article is repealed pursuant to subdivision (b) or (g) of Section 14166.2, this article shall become inoperative on the date that the director executes a declaration, which shall be retained by the director and provided to the fiscal and appropriate policy committees of the Legislature, stating that the federal demonstration project or the successor demonstration project provided for in this article has been terminated by the federal Centers for Medicare and Medicaid Services, and shall, six months after the date the declaration is executed, be repealed.

(b) In addition to the requirements specified in subdivision (a), the director shall post the declaration on the department?s Internet Web site and the director shall send the declaration to the Secretary of State and the Legislative Counsel.

(Amended by Stats. 2011, Ch. 86, Sec. 18. Effective July 15, 2011. Repealed on date prescribed by this section's own provisions or by subd. (b) or (g) of Section 14166.2. Note: Termination clause affects Article 5.2, commencing with Section 14166.)






ARTICLE 5.22. Quality Assurance Fee Act]

14167.35

(a) The Hospital Quality Assurance Revenue Fund is hereby created in the State Treasury.

(b) (1) All fees required to be paid to the state pursuant to this article shall be paid in the form of remittances payable to the department.

(2) The department shall directly transmit the fee payments to the Treasurer to be deposited in the Hospital Quality Assurance Revenue Fund. Notwithstanding Section 16305.7 of the Government Code, any interest and dividends earned on deposits in the fund shall be retained in the fund for purposes specified in subdivision (c).

(c) All funds in the Hospital Quality Assurance Revenue Fund, together with any interest and dividends earned on money in the fund, shall, upon appropriation by the Legislature, be used exclusively to enhance federal financial participation for hospital services under the Medi-Cal program, to provide additional reimbursement to, and to support quality improvement efforts of, hospitals, and to minimize uncompensated care provided by hospitals to uninsured patients, in the following order of priority:

(1) To pay for the department?s staffing and administrative costs directly attributable to implementing Article 5.21 (commencing with Section 14167.1) and this article, including any administrative fees that the director determines shall be paid to mental health plans pursuant to subdivision (d) of Section 14167.11 and repayment of the loan made to the department from the Private Hospital Supplemental Fund pursuant to the act that added this section.

(2) To pay for the health care coverage for children in the amount of eighty million dollars ($80,000,000) for each subject fiscal quarter for which payments are made under Article 5.21 (commencing with Section 14167.1).

(3) To make increased capitation payments to managed health care plans pursuant to Article 5.21 (commencing with Section 14167.1).

(4) To pay funds from the Hospital Quality Assurance Revenue Fund pursuant to Section 14167.5 that would have been used for grant payments and that are retained by the state, and to make increased payments to hospitals, including grants, pursuant to Article 5.21 (commencing with Section 14167.1), both of which shall be of equal priority.

(5) To make increased payments to mental health plans pursuant to Article 5.21 (commencing with Section 14167.1).

(d) Any amounts of the quality assurance fee collected in excess of the funds required to implement subdivision (c), including any funds recovered under subdivision (d) of Section 14167.14 or subdivision (e) of Section 14167.36, shall be refunded to general acute care hospitals, pro rata with the amount of quality assurance fee paid by the hospital, subject to the limitations of federal law. If federal rules prohibit the refund described in this subdivision, the excess funds shall be deposited in the Distressed Hospital Fund to be used for the purposes described in Section 14166.23, and shall be supplemental to and not supplant existing funds.

(e) Any methodology or other provision specified in Article 5.21 (commencing with Section 14167.1) and this article may be modified by the department, in consultation with the hospital community, to the extent necessary to meet the requirements of federal law or regulations to obtain federal approval or to enhance the probability that federal approval can be obtained, provided the modifications do not violate the spirit and intent of Article 5.21 (commencing with Section 14167.1) or this article and are not inconsistent with the conditions of implementation set forth in Section 14167.36.

(f) The department, in consultation with the hospital community, shall make adjustments, as necessary, to the amounts calculated pursuant to Section 14167.32 in order to ensure compliance with the federal requirements set forth in Section 433.68 of Title 42 of the Code of Federal Regulations or elsewhere in federal law.

(g) The department shall request approval from the federal Centers for Medicare and Medicaid Services for the implementation of this article. In making this request, the department shall seek specific approval from the federal Centers for Medicare and Medicaid Services to exempt providers identified in this article as exempt from the fees specified, including the submission, as may be necessary, of a request for waiver of the broad based requirement, waiver of the uniform fee requirement, or both, pursuant to paragraphs (e)(1) and (e)(2) of Section 433.68 of Title 42 of the Code of Federal Regulations.

(h) (1) For purposes of this section, a modification pursuant to this section shall be implemented only if the modification, change, or adjustment does not do either of the following:

(A) Reduces or increases the supplemental payments or grants made under Article 5.21 (commencing with Section 14167.1) in the aggregate for the 2008?09, 2009?10, and 2010?11 federal fiscal years to a hospital by more than 2 percent of the amount that would be determined under this article without any change or adjustment.

(B) Reduces or increases the amount of the fee payable by a hospital in total under this article for the 2008?09, 2009?10, and 2010?11 federal fiscal years by more than 2 percent of the amount that would be determined under this article without any change or adjustment.

(2) The department shall provide the Joint Legislative Budget Committee and the fiscal and appropriate policy committees of the Legislature a status update of the implementation of Article 5.21 (commencing with Section 14167.1) and this article on January 1, 2010, and quarterly thereafter. Information on any adjustments or modifications to the provisions of this article or Article 5.21 (commencing with Section 14167.1) that may be required for federal approval shall be provided coincident with the consultation required under subdivisions (f) and (g).

(i) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement this article or Article 5.21 (commencing with Section 14167.1) by means of provider bulletins, all plan letters, or other similar instruction, without taking regulatory action. The department shall also provide notification to the Joint Legislative Budget Committee and to the appropriate policy and fiscal committees of the Legislature within five working days when the above-described action is taken in order to inform the Legislature that the action is being implemented.

(j) Notwithstanding any law, the Controller may use the funds in the Hospital Quality Assurance Revenue Fund for cashflow loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code.

(k) Notwithstanding Sections 14167.17 and 14167.40, subdivisions (b) to (h), inclusive, shall become inoperative on January 1, 2013, subdivisions (a), (i), and (j) shall remain operative until January 1, 2018, and as of January 1, 2018, this section is repealed.

(Amended by Stats. 2013, Ch. 657, Sec. 4. Effective October 8, 2013. Subds. (b) through (h) became inoperative on January 1, 2013, as provided in subd. (k). Repealed as of January 1, 2018, by its own provisions. Note: This section, by its own provisions, was not subject to the January 1, 2013, repealer in former Section 14167.40, which affected Article 5.22 (comm. with Section 14167).)



14167.37

(a) (1) The department shall make available all public documentation it uses to administer and audit the program authorized under Article 5.230 (commencing with Section 14169.50) pursuant to the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(2) In addition, upon request from a hospital, the department shall require Medi-Cal managed care plans to furnish hospitals with the amounts the plan intends to pay to the hospital pursuant to Article 5.230 (commencing with Section 14169.50). Nothing in this paragraph shall require the department to reconcile payments made to individual hospitals from Medi-Cal managed care plans.

(b) Notwithstanding subdivision (a), the department shall post all of the following on the department?s Internet Web site:

(1) Within 10 business days after receipt of approval of the hospital quality assurance fee program under Article 5.230 (commencing with Section 14169.50) from the federal Centers for Medicare and Medicaid Services (CMS), the hospital quality assurance fee final model and upper payment limit calculations.

(2) Quarterly updates on payments, fee schedules, and model updates when applicable.

(3) Within 10 business days after receipt, information on managed care rate approvals.

(c) For purposes of this section, the following definitions shall apply:

(1) ?Fee schedules? mean the dates on which the hospital quality assurance fee will be due from the hospitals and the dates on which the department will submit fee-for-service payments to the hospitals. ?Fee schedules? also include the dates on which the department is expected to submit payments to managed care plans.

(2) ?Hospital quality assurance fee final model? means the spreadsheet calculating the supplemental amounts based on the upper payment limit calculation from claims and hospital data sources of days and hospital services once CMS approves the program under Article 5.230 (commencing with Section 14169.50).

(3) ?Upper payment limit calculation? means the determination of the federal upper payment limit on the amount of the Medicaid payment for which federal financial participation is available for a class of service and a class of health care providers, as specified in Part 447 of Title 42 of the Code of Federal Regulations, and that has been approved by CMS.

(Added by Stats. 2013, Ch. 657, Sec. 5. Effective October 8, 2013.)






ARTICLE 5.227. Hospital Quality Assurance Fee Act of 2011

14168.31

For the purposes of this article, the following definitions shall apply:

(a) (1) ?Aggregate quality assurance fee? means, with respect to a hospital that is not a prepaid health plan hospital, the sum of all of the following:

(A) The annual fee-for-service days for an individual hospital multiplied by the fee-for-service per diem quality assurance fee rate, divided by two.

(B) The annual managed care days for an individual hospital multiplied by the managed care per diem quality assurance fee rate, divided by two.

(C) The annual Medi-Cal days for an individual hospital multiplied by the Medi-Cal per diem quality assurance fee rate, divided by two.

(2) ?Aggregate quality assurance fee? means, with respect to a hospital that is a prepaid health plan hospital, the sum of all of the following:

(A) The annual fee-for-service days for an individual hospital multiplied by the fee-for-service per diem quality assurance fee rate, divided by two.

(B) The annual managed care days for an individual hospital multiplied by the prepaid health plan hospital managed care per diem quality assurance fee rate, divided by two.

(C) The annual Medi-Cal managed care days for an individual hospital multiplied by the prepaid health plan hospital Medi-Cal managed care per diem quality assurance fee rate, divided by two.

(D) The annual Medi-Cal fee-for-service days for an individual hospital multiplied by the Medi-Cal per diem quality assurance fee rate, divided by two.

(3) ?Aggregate quality assurance fee after the application of the fee percentage? means the aggregate quality assurance fee multiplied by the fee percentage for the program period.

(b) ?Annual fee-for-service days? means the number of fee-for-service days of each hospital subject to the quality assurance fee, as reported on the day?s data source.

(c) ?Annual managed care days? means the number of managed care days of each hospital subject to the quality assurance fee, as reported on the day?s data source.

(d) ?Annual Medi-Cal days? means the number of Medi-Cal days of each hospital subject to the quality assurance fee, as reported on the day?s data source.

(e) ?Converted hospital? shall mean a hospital described in subdivision (b) of Section 14168.1.

(f) ?Days data source? means the following:

(1) For a hospital that did not submit an Annual Financial Disclosure Report to the Office of Statewide Health Planning and Development for a fiscal year ending during 2007, but submitted that report for a fiscal period ending in 2008 that includes at least 10 months of 2007, the Annual Financial Disclosure Report submitted by the hospital to the Office of Statewide Health Planning and Development for the fiscal period in 2008 that includes at least 10 months of 2007.

(2) For a hospital owned by Kaiser Foundation Hospitals that submitted corrections to reported patient days to the Office of Statewide Health Planning and Development for its fiscal year ending in 2007 before July 31, 2009, the corrected data.

(3) For all other hospitals, the hospital?s Annual Financial Disclosure Report in the Office of Statewide Health Planning and Development files as of October 31, 2008, for its fiscal year ending during 2007.

(g) ?Designated public hospital? shall have the meaning given in subdivision (d) of Section 14166.1 as of January 1, 2011.

(h) ?Exempt facility? means any of the following:

(1) A public hospital, which shall include either of the following:

(A) A hospital, as defined in paragraph (25) of subdivision (a) of Section 14105.98.

(B) A tax-exempt nonprofit hospital that is licensed under subdivision (a) of Section 1250 of the Health and Safety Code and operating a hospital owned by a local health care district, and is affiliated with the health care district hospital owner by means of the district?s status as the nonprofit corporation?s sole corporate member.

(2) With the exception of a hospital that is in the Charitable Research Hospital peer group, as set forth in the 1991 Hospital Peer Grouping Report published by the department, a hospital that is a hospital designated as a specialty hospital in the hospital?s Office of Statewide Health Planning and Development Hospital Annual Disclosure Report for the hospital?s fiscal year ending in the 2007 calendar year.

(3) A hospital that satisfies the Medicare criteria to be a long-term care hospital.

(4) A small and rural hospital as specified in Section 124840 of the Health and Safety Code designated as that in the hospital?s Office of Statewide Health Planning and Development Hospital Annual Disclosure Report for the hospital?s fiscal year ending in the 2007 calendar year.

(i) ?Federal approval? means the last approval by the federal government required for the implementation of this article and Article 5.226 (commencing with Section 14168.1).

(j) (1) ?Fee-for-service per diem quality assurance fee rate? means a fixed daily fee on fee-for-service days.

(2) The fee-for-service per diem quality assurance fee rate must be no greater than or equal to two hundred fifty-three dollars and twenty-nine cents ($253.29) per day.

(3) Upon federal approval or conditional federal approval described in Section 14168.34, the director shall determine the fee-for-service per diem quality assurance fee rate based on the funds required to make the payments specified in Article 5.226 (commencing with Section 14168.1), in consultation with the hospital community.

(k) ?Fee-for-service days? means inpatient hospital days where the service type is reported as ?acute care,? ?psychiatric care,? and ?chemical dependency care and rehabilitation care,? and the payer category is reported as ?Medicare traditional,? ?county indigent programs-traditional,? ?other third parties-traditional,? ?other indigent,? and ?other payers,? for purposes of the Annual Financial Disclosure Report submitted by hospitals to the Office of Statewide Health Planning and Development.

(l) ?Fee percentage? means a fraction, expressed as a percentage, the numerator of which is the amount of payments for the program period under Sections 14168.2, 14168.3, and 14168.5, for which federal financial participation is available and the denominator of which is one billion eight hundred ninety nine million eight hundred eleven thousand one hundred eighty three dollars ($1,899,811,183).

(m) ?General acute care hospital? means any hospital licensed pursuant to subdivision (a) of Section 1250 of the Health and Safety Code.

(n) ?Hospital community? means any hospital industry organization or system that represents children?s hospitals, nondesignated public hospitals, designated public hospitals, private safety-net hospitals, and other public or private hospitals.

(o) ?Managed care days? means inpatient hospital days where the service type is reported as ?acute care,? ?psychiatric care,? and ?chemical dependency care and rehabilitation care,? and the payer category is reported as ?Medicare managed care,? ?county indigent programs-managed care,? and ?other third parties-managed care,? for purposes of the Annual Financial Disclosure Report submitted by hospitals to the Office of Statewide Health Planning and Development.

(p) ?Managed care per diem quality assurance fee rate? means a fixed fee on managed care days of twenty-seven dollars and twenty-five cents ($27.25) per day.

(q) ?Medi-Cal days? means inpatient hospital days where the service type is reported as ?acute care,? ?psychiatric care,? and ?chemical dependency care and rehabilitation care,? and the payer category is reported as ?Medi-Cal traditional? and ?Medi-Cal managed care,? for purposes of the Annual Financial Disclosure Report submitted by hospitals to the Office of Statewide Health Planning and Development.

(r) ?Medi-Cal fee-for-service days? means inpatient hospital days where the service type is reported as ?acute care,? ?psychiatric care,? and ?chemical dependency care and rehabilitation care,? and the payer category is reported as ?Medi-Cal traditional? for purposes of the Annual Financial Disclosure Report submitted by hospitals to the Office of Statewide Health Planning and Development.

(s) ?Medi-Cal managed care days? means inpatient hospital days as reported on the days data source where the service type is reported as ?acute care,? ?psychiatric care,? and ?chemical dependency care and rehabilitation care,? and the payer category is reported as ?Medi-Cal managed care? for purposes of the Annual Financial Disclosure Report submitted by hospitals to the Office of Statewide Health Planning and Development.

(t) ?Medi-Cal per diem quality assurance fee rate? means a fixed fee on Medi-Cal days of two hundred seventy-five dollars ($275) per day.

(u) ?New hospital? means a hospital operation, business, or facility functioning under current or prior ownership as a private hospital that does not have a days data source or a hospital that has a days data source in whole, or in part, from a previous operator where there is an outstanding monetary liability owed to the state in connection with the Medi-Cal program and the new operator did not assume liability for the outstanding monetary obligation.

(v) ?Nondesignated public hospital? means either of the following:

(1) A public hospital that is licensed under subdivision (a) of Section 1250 of the Health and Safety Code, is not designated as a specialty hospital in the hospital?s annual financial disclosure report for the hospital?s latest fiscal year ending in 2007, and satisfies the definition in paragraph (25) of subdivision (a) of Section 14105.98, excluding designated public hospitals.

(2) A tax-exempt nonprofit hospital that is licensed under subdivision (a) of Section 1250 of the Health and Safety Code, is not designated as a specialty hospital in the hospital?s annual financial disclosure report for the hospital?s latest fiscal year ending in 2007, is operating a hospital owned by a local health care district, and is affiliated with the health care district hospital owner by means of the district?s status as the nonprofit corporation?s sole corporate member.

(w) ?Prepaid health plan hospital? means a hospital owned by a nonprofit public benefit corporation that shares a common board of directors with a nonprofit health care service plan.

(x) ?Prepaid health plan hospital managed care per diem quality assurance fee rate? means a fixed fee on non-Medi-Cal managed care days for prepaid health plan hospitals of fifteen dollars and twenty-six cents ($15.26) per day.

(y) ?Prepaid health plan hospital Medi-Cal managed care per diem quality assurance fee rate? means a fixed fee on Medi-Cal managed care days for prepaid health plan hospitals of one hundred fifty-four dollars ($154) per day.

(z) ?Prior fiscal year data? means any data taken from sources that the department determines are the most accurate and reliable at the time the determination is made, or may be calculated from the most recent audited data using appropriate update factors. The data may be from prior fiscal years, current fiscal years, or projections of future fiscal years.

(aa) ?Private hospital? means a hospital that meets all of the following conditions:

(1) Is licensed pursuant to subdivision (a) of Section 1250 of the Health and Safety Code.

(2) Is in the Charitable Research Hospital peer group, as set forth in the 1991 Hospital Peer Grouping Report published by the department, or is not designated as a specialty hospital in the hospital?s Office of Statewide Health Planning and Development Annual Financial Disclosure Report for the hospital?s latest fiscal year ending in 2007.

(3) Does not satisfy the Medicare criteria to be classified as a long-term care hospital.

(4) Is a nonpublic hospital, nonpublic converted hospital, or converted hospital as those terms are defined in paragraphs (26) to (28), inclusive, respectively, of subdivision (a) of Section 14105.98.

(ab) ?Program period? means the period from January 1, 2011, to June 30, 2011, inclusive.

(ac) ?Subject fiscal quarter? means a state fiscal quarter during the program period.

(ad) ?Upper payment limit? means a federal upper payment limit on the amount of the Medicaid payment for which federal financial participation is available for a class of service and a class of health care providers, as specified in Part 447 of Title 42 of the Code of Federal Regulations.

(Added by Stats. 2011, Ch. 19, Sec. 8. Effective April 13, 2011. Conditionally inoperative as provided in Sections 14168.38 (subd. (d), para. (1)) and 14168.40. Repealed on or after January 1, 2013, as prescribed in Section 14168.41.)



14168.32

(a) There shall be imposed on each general acute care hospital that is not an exempt facility a quality assurance fee, provided that a quality assurance fee under this article shall not be imposed on a converted hospital.

(b) The quality assurance fee shall be computed starting on January 1, 2011, and continue through and including June 30, 2011.

(c) Subject to Section 14168.34, upon receipt of federal approval, the following shall become operative:

(1) Within 10 business days following receipt of the notice of federal approval from the federal government, the department shall send notice to each hospital subject to the quality assurance fee, and publish on its Internet Web site, the following information:

(A) The date that the state received notice of federal approval.

(B) The fee percentage for the program period.

(2) The notice to each hospital subject to the quality assurance fee shall also state the following:

(A) The aggregate quality assurance fee after the application of the fee percentage for the program period.

(B) The aggregate quality assurance fee.

(C) The amount of each payment due from the hospital with respect to the aggregate quality assurance fee.

(D) The date on which each payment is due.

(3) The hospitals shall pay the aggregate quality assurance fee, as follows:

(A) If the notice of federal approval is received before March 15, 2011, the aggregate quality assurance fee shall be paid on or before the later of March 1, 2011, or the fifth day after the receipt of the notice of federal approval.

(B) If the notice of federal approval is received on or after March 15, 2011, the aggregate quality assurance fee shall be made in one or more payments. The payments shall be made on the sixth of each month on or after the date federal approval is received and June 6, 2011.

(4) Notwithstanding paragraph (3), the amount of each hospital?s aggregate quality assurance fee after the application of the fee percentage that has not been paid by the hospital before June 15, 2011, pursuant to paragraph (3), shall be paid by the hospital no later than June 15, 2011.

(d) The quality assurance fee, as paid pursuant to this section, shall be paid by each hospital subject to the fee to the department for deposit in the Hospital Quality Assurance Revenue Fund. Deposits may be accepted at any time and will be credited toward the program period.

(e) This section shall become inoperative if the federal Centers for Medicare and Medicaid Services denies approval for, or does not approve before January 1, 2012, the implementation of this article or Article 5.226 (commencing with Section 14168.1), and either or both articles cannot be modified by the department pursuant to subdivision (d) of Section 14168.33 in order to meet the requirements of federal law or to obtain federal approval.

(f) In no case shall the aggregate fees collected in a federal fiscal year pursuant to this section and Section 14167.32 exceed the maximum percentage of the annual aggregate net patient revenue for hospitals subject to the fee that is prescribed pursuant to federal law and regulations as necessary to preclude a finding that an indirect guarantee has been created.

(g) (1) Interest shall be assessed on quality assurance fees not paid on the date due at the greater of 10 percent per annum or the rate at which the department assesses interest on Medi-Cal program overpayments to hospitals that are not repaid when due. Interest shall begin to accrue the day after the date the payment was due and shall be deposited in the Hospital Quality Assurance Revenue Fund.

(2) In the event that any fee payment is more than 60 days overdue, a penalty equal to the interest charge described in paragraph (1) shall be assessed and due for each month for which the payment is not received after 60 days.

(h) When a hospital fails to pay all or part of the quality assurance fee on or before the date that payment is due, the department may the following day immediately begin to deduct the unpaid assessment and interest owed from any Medi-Cal payments or other state payments to the hospital in accordance with Section 12419.5 of the Government Code until the full amount is recovered. All amounts, except penalties, deducted by the department under this subdivision shall be deposited in the Hospital Quality Assurance Revenue Fund. The remedy provided to the department by this section is in addition to other remedies available under law.

(i) The payment of the quality assurance fee shall not be considered as an allowable cost for Medi-Cal cost reporting and reimbursement purposes.

(j) The department shall work in consultation with the hospital community to implement this article and Article 5.226 (commencing with Section 14168.1).

(k) This subdivision creates a contractually enforceable promise on behalf of the state to use the proceeds of the quality assurance fee, including any federal matching funds, solely and exclusively for the purposes set forth in this article as they existed on the effective date of this article, to limit the amount of the proceeds of the quality assurance fee to be used to pay for the health care coverage of children to the amounts specified in this article, to limit any payments for the department?s costs of administration to the amounts set forth in this article on the effective date of this article, to maintain and continue prior reimbursement levels as set forth in Section 14168.14 on the effective date of that article, and to otherwise comply with all its obligations set forth in Article 5.226 (commencing with Section 14168.1) and this article provided that amendments that arise from, or have as a basis, a decision, advice, or determination by the federal Centers for Medicare and Medicaid Services relating to federal approval of the quality assurance fee or the payments set forth in this article or Article 5.226 (commencing with Section 14168.1) shall control for the purposes of this subdivision.

(l) For the purpose of this article, references to the receipt of notice by the state of federal approval of the implementation of this article shall refer to the last date that the state receives notice of all federal approval or waivers required for implementation of this article and Article 5.226 (commencing with Section 14168.1).

(m) (1) Effective July 1, 2011, the rates payable to hospitals and managed health care plans under Medi-Cal shall be the rates then payable without the supplemental and increased capitation payments set forth in Article 5.226 (commencing with Section 14168.1).

(2) The supplemental payments and other payments under Article 5.226 (commencing with Section 14168.1) shall be regarded as quality assurance payments, the implementation or suspension of which does not affect a determination of the adequacy of any rates under federal law.

(n) (1) Subject to paragraph (2), the director may waive any or all interest and penalties assessed under this article in the event that the director determines, in his or her sole discretion, that the hospital has demonstrated that imposition of the full quality assurance fee on the timelines applicable under this article has a high likelihood of creating a financial hardship for the hospital or a significant danger of reducing the provision of needed health care services.

(2) Waiver of some or all of the interest or penalties under this subdivision shall be conditioned on the hospital?s agreement to make fee payments, or to have the payments withheld from payments otherwise due from the Medi-Cal program to the hospital, on a schedule developed by the department that takes into account the financial situation of the hospital and the potential impact on services.

(3) A decision by the director under this subdivision shall not be subject to judicial review.

(4) If fee payments are remitted to the department after the date determined by the department to be the final date for calculating the final supplemental payments under this article and Article 5.226 (commencing with Section 14168.1), the fee payments shall be retained in the fund for purposes of funding supplemental payments supported by a hospital quality assurance fee program implemented under subsequent legislation, provided however that if supplemental payments are not implemented under subsequent legislation, then those fee payments shall be deposited to the Distressed Hospital Fund.

(5) If during the implementation of this article, fee payments that were due under Articles 5.21 and 5.22 are remitted to the department under a payment plan or for any other reason, and the final date for calculating the final supplemental payments under Articles 5.21 and 5.22 has passed, then those fee payments shall be deposited to the fund to support the uses established by this article.

(Added by Stats. 2011, Ch. 19, Sec. 8. Effective April 13, 2011. Conditionally inoperative as provided in subd. (e). Conditionally inoperative as provided in Sections 14168.38 (subd. (d), para. (1)) and 14168.40. Repealed on or after January 1, 2013, as prescribed in Section 14168.41.)



14168.33

(a) (1) All fees required to be paid to the state pursuant to this article shall be paid in the form of remittances payable to the department.

(2) The department shall directly transmit the fee payments to the Treasurer to be deposited in the Hospital Quality Assurance Revenue Fund, created pursuant to Section 14167.35. Notwithstanding Section 16305.7 of the Government Code, any interest and dividends earned on deposits in the fund from the proceeds of the fee assessed pursuant to this article shall be retained in the fund for purposes specified in subdivision (b).

(b) Notwithstanding subdivision (c) of Section 14167.35, all funds from the proceeds of the fee assessed pursuant to this article in the Hospital Quality Assurance Revenue Fund, together with any interest and dividends earned on money in the fund, shall, upon appropriation by the Legislature, continue to be used exclusively to enhance federal financial participation for hospital services under the Medi-Cal program, to provide additional reimbursement to, and to support quality improvement efforts of, hospitals, and to minimize uncompensated care provided by hospitals to uninsured patients, in the following order of priority:

(1) To pay for the department?s staffing and administrative costs directly attributable to implementing Article 5.226 (commencing with Section 14168.1) and this article, not to exceed five hundred thousand dollars ($500,000).

(2) To pay for the health care coverage for children in the amount of one hundred five million dollars ($105,000,000) for each subject fiscal quarter for which payments are made under Article 5.226 (commencing with Section 14168.1).

(3) To make increased capitation payments to managed health care plans pursuant to Article 5.226 (commencing with Section 14168.1).

(4) To reimburse the General Fund for the increase in the overall compensation to a private hospital that is attributable to its change in status from contract hospital to noncontract hospital, pursuant to subdivision (a) of Section 14168.10.

(5) To make increased payments to hospitals pursuant to Article 5.226 (commencing with Section 14168.1).

(6) To make increased payments to mental health plans pursuant to Article 5.226 (commencing with Section 14168.1).

(c) Any amounts of the quality assurance fee collected in excess of the funds required to implement subdivision (b), including any funds recovered under subdivision (d) of Section 14168.13 or subdivision (e) of Section 14168.38, shall be refunded to general acute care hospitals, pro rata with the amount of quality assurance fee paid by the hospital, subject to the limitations of federal law. If federal rules prohibit the refund described in this subdivision, the excess funds shall be deposited in the Distressed Hospital Fund to be used for the purposes described in Section 14166.23, and shall be supplemental to and not supplant existing funds.

(d) Any methodology or other provision specified in Article 5.226 (commencing with Section 14168.1) or this article may be modified by the department, in consultation with the hospital community, to the extent necessary to meet the requirements of federal law or regulations to obtain federal approval or to enhance the probability that federal approval can be obtained, provided the modifications do not violate the spirit and intent of Article 5.226 (commencing with Section 14168.1) or this article and are not inconsistent with the conditions of implementation set forth in Section 14168.40.

(e) The department, in consultation with the hospital community, shall make adjustments, as necessary, to the amounts calculated pursuant to Section 14168.32 in order to ensure compliance with the federal requirements set forth in Section 433.68 of Title 42 of the Code of Federal Regulations or elsewhere in federal law.

(f) The department shall request approval from the federal Centers for Medicare and Medicaid Services for the implementation of this article. In making this request, the department shall seek specific approval from the federal Centers for Medicare and Medicaid Services to exempt providers identified in this article as exempt from the fees specified, including the submission, as may be necessary, of a request for waiver of the broad-based requirement, waiver of the uniform fee requirement, or both, pursuant to paragraphs (1) and (2) of subdivision (e) of Section 433.68 of Title 42 of the Code of Federal Regulations.

(g) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement this article or Article 5.226 (commencing with Section 14168.1) by means of provider bulletins, all plan letters, or other similar instruction, without taking regulatory action. The department shall also provide notification to the Joint Legislative Budget Committee and to the appropriate policy and fiscal committees of the Legislature within five working days when the above-described action is taken in order to inform the Legislature that the action is being implemented.

(Added by Stats. 2011, Ch. 19, Sec. 8. Effective April 13, 2011. Conditionally inoperative as provided in Sections 14168.38 (subd. (d), para. (1)) and 14168.40. Repealed on or after January 1, 2013, as prescribed in Section 14168.41.)



14168.34

(a) Notwithstanding any other provision of this article or Article 5.226 (commencing with Section 14168.1) requiring federal approvals, the department may impose and collect the quality assurance fee and may make payments under this article and Article 5.226 (commencing with Section 14168.1), including increased capitation payments, based upon receiving a letter from the federal Centers for Medicare and Medicaid Services or the United States Department of Health and Human Services that indicates likely federal approval, but only if and to the extent that the letter is sufficient as set forth in subdivision (b).

(b) In order for the letter to be sufficient under this section, the director shall find that the letter meets both of the following requirements:

(1) The letter is in writing and signed by an official of the federal Centers for Medicare and Medicaid Services or an official of the United States Department of Health and Human Services.

(2) The director, after consultation with the hospital community, has determined, in the exercise of his or her sole discretion, that the letter provides a sufficient level of assurance to justify advanced implementation of the fee and payment provisions.

(c) Nothing in this section shall be construed as modifying the requirement under Section 14168.13 that payments shall be made only to the extent a sufficient amount of funds collected as the quality assurance fee are available to cover the nonfederal share of those payments.

(d) Upon notice from the federal government that final federal approval for the fee model under this article or for any payment method under Article 5.226 (commencing with Section 14168.1) has been denied, any fees collected pursuant to this section shall be refunded and any payments made pursuant to this article or Article 5.226 (commencing with Section 14168.1) shall be recouped, including, but not limited to, supplemental payments, increased capitation payments, payments to hospitals by health care plans resulting from the increased capitation payments, increased payments to mental health plans, and payments for the health care coverage of children. To the extent fees were paid by a hospital that also received payments under this section, the payments may first be recouped from fees that would otherwise be refunded to the hospital prior to the use of any other recoupment method allowed under law.

(e) Any payment made pursuant to this section shall be a conditional payment until all final federal approvals necessary to fully implement this article and Article 5.226 (commencing with Section 14168.1) have been received.

(f) The director shall have broad authority under this section to collect the quality assurance fee for an interim period after receipt of the letter described in subdivision (a) pending receipt of all necessary federal approvals. This authority shall include discretion to determine both of the following:

(1) Whether the quality assurance fee should be collected on a full or pro rata basis during the interim period.

(2) The dates on which payments of the quality assurance fee are due.

(g) The department may draw against the Hospital Quality Assurance Revenue Fund for all administrative costs associated with implementation under this article or Article 5.226 (commencing with Section 14168.1).

(h) This section shall be implemented only to the extent federal financial participation is not jeopardized by implementation prior to the receipt of all necessary final federal approvals.

(Added by Stats. 2011, Ch. 19, Sec. 8. Effective April 13, 2011. Conditionally inoperative as provided in Sections 14168.38 (subd. (d), para. (1)) and 14168.40. Repealed on or after January 1, 2013, as prescribed in Section 14168.41.)



14168.35

(a) Notwithstanding any other provision of law, the director shall have discretion to modify any timeline or timelines in this article or Article 5.226 (commencing with Section 14168.1) if the letter that indicates likely federal approval, as described in Section 14168.34, is not secured by March 15, 2011, and the director determines that it is impossible from an operational perspective to implement a timeline or timelines without the modification.

(b) The department shall notify the fiscal and policy committees of the Legislature prior to implementing a modified timeline or timelines under subdivision (a).

(c) The department shall consult with representatives of the hospital community in developing a modified timeline or timelines pursuant to this section.

(d) The discretion to modify timelines under this section shall include, but not be limited to, discretion to accelerate payments to plans or hospitals.

(Added by Stats. 2011, Ch. 19, Sec. 8. Effective April 13, 2011. Conditionally inoperative as provided in Sections 14168.38 (subd. (d), para. (1)) and 14168.40. Repealed on or after January 1, 2013, as prescribed in Section 14168.41.)



14168.36

(a) Upon receipt of a letter that indicates likely federal approval that the director determines is sufficient for implementation under Section 14168.34, or upon the receipt of all final federal approvals necessary for the implementation of this article and Article 5.226 (commencing with Section 14168.1), the following shall occur:

(1) To the maximum extent possible, and consistent with the availability of funds in the Hospital Quality Assurance Revenue Fund, the department shall make all of the payments under Sections 14168.2, 14168.3, and 14168.5, including, but not limited to, supplemental payments and increased capitation payments, prior to July 1, 2011.

(2) The department shall make supplemental payments to hospitals under Article 5.226 (commencing with Section 14168.1) consistent with the timeframe described in Section 14168.11 or a modified timeline developed pursuant to Section 14168.35.

(b) Notwithstanding any other provision of this article or Article 5.226 (commencing with Section 14168.1), if the director determines, on or after June 15, 2011, that there are insufficient funds available in the Hospital Quality Assurance Revenue Fund to make all scheduled payments under Article 5.226 (commencing with Section 14168.1) before July 1, 2011, he or she shall consult with representatives of the hospital community to develop an acceptable plan for making additional payments to hospitals and managed health care plans in the third and fourth quarters of 2011 to maximize the use of delinquent fee payments or other deposits or interest projected to become available in the fund after June 15, 2011, but before September 15, 2011.

(c) Nothing in this section shall require the department to continue to make payments under Article 5.226 (commencing with Section 14168.1) if, after the consultation required under subdivision (b), the director determines in the exercise of his or her sole discretion that a workable plan for the continued payments cannot be developed.

(d) Subdivisions (b) and (c) shall be implemented only if and to the extent federal financial participation is available for continued supplemental payments and to providers and continued increased capitation payments to managed health care plans.

(e) If any payment or payments made pursuant to this section are found to be inconsistent with federal law, the department shall recoup the payments by means of withholding or any other available remedy.

(f) Nothing in this section shall be read as affecting the department?s ongoing authority to continue, after June 30, 2011, to collect quality assurance fees imposed on or before June 30, 2011.

(Added by Stats. 2011, Ch. 19, Sec. 8. Effective April 13, 2011. Conditionally inoperative as provided in Sections 14168.38 (subd. (d), para. (1)) and 14168.40. Repealed on or after January 1, 2013, as prescribed in Section 14168.41.)



14168.37

Notwithstanding any other provision of law, if actual federal approval or a letter that indicates likely federal approval in accordance with Section 14168.34 has not been received on or before June 1, 2011, then this article shall become inoperative, and as of June 1, 2011, is repealed, unless a later enacted statute, that is enacted before June 1, 2011, deletes or extends that date.

(Added by Stats. 2011, Ch. 19, Sec. 8. Effective April 13, 2011. Conditionally inoperative as provided in Sections 14168.38 (subd. (d), para. (1)) and 14168.40. Repealed on or after January 1, 2013, as prescribed in Section 14168.41. Note: Conditions in this section for repeal of Article 5.227 (commencing with Section 14168.31) failed.)



14168.38

(a) This article shall be implemented only as long as all of the following conditions are met:

(1) Subject to Section 14168.33, the quality assurance fee is established in a manner that is fundamentally consistent with this article.

(2) The quality assurance fee, including any interest on the fee after collection by the department, is deposited in a segregated fund apart from the General Fund.

(3) The proceeds of the quality assurance fee, including any interest and related federal reimbursement, may only be used for the purposes set forth in this article.

(b) No hospital shall be required to pay the quality assurance fee to the department unless and until the state receives and maintains federal approval of the quality assurance fee as set forth in this article and Article 5.226 (commencing with Section 14168.1) from the federal Centers for Medicare and Medicaid Services.

(c) Hospitals shall be required to pay the quality assurance fee to the department as set forth in this article only as long as all of the following conditions are met:

(1) The federal Centers for Medicare and Medicaid Services allows the use of the quality assurance fee as set forth in this article.

(2) Article 5.226 (commencing with Section 14168.1) is enacted and remains in effect and hospitals are reimbursed the increased rates for services during the program period, as defined in Section 14168.1.

(3) The full amount of the quality assurance fee assessed and collected pursuant to this article remains available only for the purposes specified in this article.

(d) This article shall become inoperative if either of the following occurs:

(1) In the event, and on the effective date, of a final judicial determination made by any court of appellate jurisdiction or a final determination by the United States Department of Health and Human Services or the federal Centers for Medicare and Medicaid Services that any element of this article or any provision of Section 14166.115 cannot be implemented.

(2) In the event both of the following conditions exist:

(A) The federal Centers for Medicare and Medicaid Services denies approval for, or does not approve before January 1, 2012, the implementation of Article 5.226 (commencing with Section 14168.1) or this article.

(B) Either or both articles cannot be modified by the department pursuant to subdivision (d) of Section 14168.33 in order to meet the requirements of federal law or to obtain federal approval.

(e) If this article becomes inoperative pursuant to paragraph (1) of subdivision (d) and the determination applies to any period or periods of time prior to the effective date of the determination, the department may recoup all payments made pursuant to Article 5.226 (commencing with Section 14168.1) during that period or those periods of time.

(f) (1) In the event that all necessary final federal approvals are not received as described and anticipated under this article or Article 5.226 (commencing with Section 14168.1), the director shall have the discretion and authority to develop procedures for recoupment from managed health care plans, and from hospitals under contract with managed health care plans, of any amounts received pursuant to this article or Article 5.226 (commencing with Section 14168.1).

(2) Any procedure instituted pursuant to this subdivision shall be developed in consultation with representatives from managed health care plans and representatives of the hospital community.

(3) Any procedure instituted pursuant to this subdivision shall be in addition to all other remedies made available under the law, pursuant to contracts between the department and the managed health care plans, or pursuant to contracts between the managed health care plans and the hospitals.

(Added by Stats. 2011, Ch. 19, Sec. 8. Effective April 13, 2011. Conditionally inoperative as provided in this section (subd. (d), para. (1)) and Section 14168.40. Repealed on or after January 1, 2013, as prescribed in Section 14168.41. Note: Provisions for inoperation affect Article 5.227, commencing with Section 14168.31.)



14168.39

Notwithstanding any other provision of this article or Article 5.226 (commencing with Section 14168.1), supplemental payments or other payments under Article 5.226 (commencing with Section 14168.1) shall only be required and payable in any quarter for which a fee payment obligation exists.

(Added by Stats. 2011, Ch. 19, Sec. 8. Effective April 13, 2011. Conditionally inoperative as provided in Sections 14168.38 (subd. (d), para. (1)) and 14168.40. Repealed on or after January 1, 2013, as prescribed in Section 14168.41.)



14168.40

(a) This article and Article 5.226 (commencing with Section 14168.1) shall become inoperative and the requirements for supplemental payments or other payments under Article 5.226 (commencing with Section 14168.1) shall be retroactively invalidated, on the first day of the first month of the calendar quarter following notification to the Joint Legislative Budget Committee by the Department of Finance, that any of the following have occurred:

(1) A final judicial determination by the California Supreme Court or any California Court of Appeal that the revenues collected pursuant to this article that are deposited in the Hospital Quality Assurance Revenue Fund are either of the following:

(A) ?General Fund proceeds of taxes appropriated pursuant to Article XIII B of the California Constitution,? as used in subdivision (b) of Section 8 of Article XVI of the California Constitution.

(B) ?Allocated local proceeds of taxes,? as used in subdivision (b) of Section 8 of Article XVI of the California Constitution.

(2) The department has sought but has not received federal financial participation for the supplemental payments and other costs required by this article for which federal financial participation has been sought.

(3) A lawsuit related to this article, Article 5.226 (commencing with Section 14168.1), or Section 14166.115 is filed against the state and a preliminary injunction or other order has been issued that results in a financial disadvantage to the state.

(4) The director, in consultation with the Department of Finance, determines that the implementation of this article or Article 5.226 (commencing with Section 14168.1) has resulted in a financial disadvantage to the state.

(b) For purposes of this section, ?financial disadvantage to the state? means either:

(1) A loss of federal financial participation.

(2) A cost to the General Fund, that is equal to or greater than one-quarter of 1 percent of the General Fund expenditures authorized in the most recent annual Budget Act.

(c) (1) The director shall have the authority to recoup any payments made under Article 5.226 (commencing with Section 14168.1) if any of the following apply:

(A) Recoupment of payments made under Article 5.226 (commencing with Section 14168.1) is ordered by a court.

(B) Federal financial participation is not available for payments made under Article 5.226 (commencing with Section 14168.1) for which federal financial participation has been sought.

(C) Recoupment of payments made under Article 5.226 (commencing with Section 14168.1) is necessary to prevent a General Fund cost that is estimated to be equal to or greater than one-quarter of 1 percent of the General Fund expenditures authorized in the most recent annual Budget Act and that results from implementation of a court order or the unavailability of federal financial participation.

(2) In the event payments are recouped for a particular quarter, fees paid by a hospital for that quarter pursuant to this article shall be refunded to the extent that the hospital meets both of the following conditions:

(A) The hospital has actually paid the fee for the subject quarter and for all prior quarters.

(B) The hospital has returned the payment received pursuant to Article 5.226 (commencing with Section 14168.1) for that quarter, or has had that payment recouped through a withholding of funds owed by Medi-Cal or other state payments, or recouped through other means.

(d) In the event the department determines that recoupment of supplemental payments is necessary to implement any provision of this section, the department may recoup payments made pursuant to Article 5.226 (commencing with Section 14168.1) from fees paid by the hospital pursuant to this article.

(e) Concurrent with invoking any provision of this section, the director shall notify the fiscal and appropriate policy committees of the Legislature of the intended action and the specific reason or reasons for the proposed action.

(Added by Stats. 2011, Ch. 19, Sec. 8. Effective April 13, 2011. Conditionally inoperative as provided in this section (subd. (a)) and Section 14168.38 (subd. (d), para. (1)). Repealed on or after January 1, 2013, as prescribed in Section 14168.41. Note: Provisions for inoperation affect Article 5.227, commencing with Section 14168.31. (Article 5.226 was repealed.))



14168.40.5

Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this article by means of policy letters or similar instructions, without taking further regulatory action.

(Added by Stats. 2011, Ch. 19, Sec. 8. Effective April 13, 2011. Conditionally inoperative as provided in Sections 14168.38 (subd. (d), para. (1)) and 14168.40. Repealed on or after January 1, 2013, as prescribed in Section 14168.41.)



14168.41

This article shall remain in effect only until January 1, 2013, the date of the last payment of quality assurance fee payments pursuant to this article, or the date of the last payment from the department pursuant to Article 5.226 (commencing with Section 14168.1), whichever is later, and as of that date is repealed, unless a later enacted statute, that is enacted before that date, deletes or extends that date.

(Added by Stats. 2011, Ch. 19, Sec. 8. Effective April 13, 2011. Conditionally inoperative as provided in Sections 14168.38 (subd. (d), para. (1)) and 14168.40. Repealed on or after January 1, 2013, as prescribed by its own provisions. Note: Repeal affects Article 5.227, commencing with Section 14168.31.)






ARTICLE 5.228. Medi-Cal Hospital Provider Rate Improvement Act of 2011

14169.1

For the purposes of this article, the following definitions shall apply:

(a) ?Acute psychiatric days? means the total number of Medi-Cal specialty mental health service administrative days, Medi-Cal specialty mental health service acute care days, acute psychiatric administrative days, and acute psychiatric acute days identified in the Tentative Medi-Cal Utilization Statistics for the 2011?12 state fiscal year as calculated by the department as of July 21, 2011.

(b) ?Converted hospital? means a private hospital that becomes a designated public hospital or a nondesignated public hospital on or after July 1, 2011.

(c) ?Days data source? means the hospital?s Annual Financial Disclosure Report filed with the Office of Statewide Health Planning and Development as of May 5, 2011, for its fiscal year ending during 2009.

(d) ?Designated public hospital? shall have the meaning given in subdivision (d) of Section 14166.1 as of July 1, 2011.

(e) ?General acute care days? means the total number of Medi-Cal general acute care days paid by the department to a hospital for services in the 2009 calendar year, as reflected in the state paid claims file on July 15, 2011.

(f) ?High acuity days? means Medi-Cal coronary care unit days, pediatric intensive care unit days, intensive care unit days, neonatal intensive care unit days, and burn unit days paid by the department during the 2009 calendar year, as reflected in the state paid claims file prepared by the department on July 15, 2011.

(g) ?Hospital inpatient services? means all services covered under Medi-Cal and furnished by hospitals to patients who are admitted as hospital inpatients and reimbursed on a fee-for-service basis by the department directly or through its fiscal intermediary. Hospital inpatient services include outpatient services furnished by a hospital to a patient who is admitted to that hospital within 24 hours of the provision of the outpatient services that are related to the condition for which the patient is admitted. Hospital inpatient services do not include services for which a managed health care plan is financially responsible.

(h) ?Hospital outpatient services? means all services covered under Medi-Cal furnished by hospitals to patients who are registered as hospital outpatients and reimbursed by the department on a fee-for-service basis directly or through its fiscal intermediary. Hospital outpatient services do not include services for which a managed health care plan is financially responsible, or services rendered by a hospital-based federally qualified health center for which reimbursement is received pursuant to Section 14132.100.

(i) ?Individual hospital acute psychiatric supplemental payment? means the total amount of acute psychiatric hospital supplemental payments to a subject hospital for a quarter for which the supplemental payments are made. The ?individual hospital acute psychiatric supplemental payment? shall be calculated for subject hospitals by multiplying the number of acute psychiatric days for the individual hospital for which a mental health plan was financially responsible by the amount calculated in accordance with paragraph (2) of subdivision (b) of Section 14169.3 and dividing the result by four.

(j) (1) ?Managed health care plan? means a health care delivery system that manages the provision of health care and receives prepaid capitated payments from the state in return for providing services to Medi-Cal beneficiaries.

(2) (A) Managed health care plans include county organized health systems and entities contracting with the department to provide services pursuant to two-plan models and geographic managed care. Entities providing these services contract with the department pursuant to any of the following:

(i) Article 2.7 (commencing with Section 14087.3).

(ii) Article 2.8 (commencing with Section 14087.5).

(iii) Article 2.81 (commencing with Section 14087.96).

(iv) Article 2.91 (commencing with Section 14089).

(B) Managed health care plans do not include any of the following:

(i) Mental health plans contracting to provide mental health care for Medi-Cal beneficiaries pursuant to Chapter 8.9 (commencing with Section 14700).

(ii) Health plans not covering inpatient services such as primary care case management plans operating pursuant to Section 14088.85.

(iii) Program for All-Inclusive Care for the Elderly organizations operating pursuant to Chapter 8.75 (commencing with Section 14591).

(k) ?Medi-Cal managed care days? means the total number of general acute care days, including well baby days, listed for the county organized health system and prepaid health plans identified in the Tentative Medi-Cal Utilization Statistics for the 2011?12 fiscal year, as calculated by the department as of July 21, 2011.

(l) ?Medicaid inpatient utilization rate? means Medicaid inpatient utilization rate as defined in Section 1396r-4 of Title 42 of the United States Code and as set forth in the final disproportionate share hospital eligibility list for the 2010?11 fiscal year released by the department as of May 1, 2011.

(m) ?Mental health plan? means a mental health plan that contracts with the state to furnish or arrange for the provision of mental health services to Medi-Cal beneficiaries pursuant to Chapter 8.9 (commencing with Section 14700).

(n) ?New hospital? means a hospital operation, business, or facility functioning under current or prior ownership as a private hospital that does not have a days data source or a hospital that has a days data source in whole, or in part, from a previous operator where there is an outstanding monetary liability owed to the state in connection with the Medi-Cal program and the new operator did not assume liability for the outstanding monetary obligation.

(o) ?New noncontract hospital? means a private hospital that was a contract hospital on March 1, 2011, and elects to become a noncontract hospital at any time between March 1, 2011, and the end of the program period.

(p) ?Nondesignated public hospital? means either of the following:

(1) A public hospital that is licensed under subdivision (a) of Section 1250 of the Health and Safety Code, is not designated as a specialty hospital in the hospital?s Annual Financial Disclosure Report for the hospital?s latest fiscal year ending in 2009, and satisfies the definition in paragraph (25) of subdivision (a) of Section 14105.98, excluding designated public hospitals.

(2) A tax-exempt nonprofit hospital that is licensed under subdivision (a) of Section 1250 of the Health and Safety Code, is not designated as a specialty hospital in the hospital?s Annual Financial Disclosure Report for the hospital?s latest fiscal year ending in 2009, is operating a hospital owned by a local health care district, and is affiliated with the health care district hospital owner by means of the district?s status as the nonprofit corporation?s sole corporate member.

(q) ?Outpatient base amount? means the total amount of payments for hospital outpatient services made to a hospital in the 2009 calendar year, as reflected in the state paid claims files prepared by the department on June 2, 2011.

(r) ?Private hospital? means a hospital that meets all of the following conditions:

(1) Is licensed pursuant to subdivision (a) of Section 1250 of the Health and Safety Code.

(2) Is in the Charitable Research Hospital peer group, as set forth in the 1991 Hospital Peer Grouping Report published by the department, or is not designated as a specialty hospital in the hospital?s Office of Statewide Health Planning and Development Annual Financial Disclosure Report for the hospital?s latest fiscal year ending in 2009.

(3) Does not satisfy the Medicare criteria to be classified as a long-term care hospital.

(4) Is a nonpublic hospital, nonpublic converted hospital, or converted hospital as those terms are defined in paragraphs (26) to (28), inclusive, respectively, of subdivision (a) of Section 14105.98.

(s) ?Program period? means the period from July 1, 2011, to December 31, 2013, inclusive.

(t) ?Subject fiscal quarter? means a state fiscal quarter beginning on or after July 1, 2011, and ending before January 1, 2014.

(u) ?Subject fiscal year? means a state fiscal year that ends after July 1, 2011, and begins before January 1, 2014.

(v) ?Subject hospital? means a hospital that meets all of the following conditions:

(1) Is licensed pursuant to subdivision (a) of Section 1250 of the Health and Safety Code.

(2) Is in the Charitable Research Hospital peer group, as set forth in the 1991 Hospital Peer Grouping Report published by the department, or is not designated as a specialty hospital in the hospital?s Office of Statewide Health Planning and Development Annual Financial Disclosure Report for the hospital?s latest fiscal year ending in 2009.

(3) Does not satisfy the Medicare criteria to be classified as a long-term care hospital.

(w) ?Subject month? means a calendar month beginning on or after July 1, 2011, and ending before January 1, 2014.

(x) ?Upper payment limit? means a federal upper payment limit on the amount of the Medicaid payment for which federal financial participation is available for a class of service and a class of health care providers, as specified in Part 447 of Title 42 of the Code of Federal Regulations. The applicable upper payment limit shall be separately calculated for inpatient and outpatient hospital services.

(Amended by Stats. 2012, Ch. 34, Sec. 233. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34. Conditionally inoperative as provided in Sections 14169.13 (subd. (c), para. (1)) and 14169.40, or on date prescribed in Section 14169.16. Repealed on or after January 1, 2015, as provided in Section 14169.16.)



14169.2

(a) Private hospitals shall be paid supplemental amounts for the provision of hospital outpatient services as set forth in this section. The supplemental amounts shall be in addition to any other amounts payable to hospitals with respect to those services and shall not affect any other payments to hospitals. The supplemental amounts shall result in payments equal to the statewide aggregate upper payment limit for private hospitals as it may be modified by Section 14169.19.

(b) Except as set forth in subdivisions (e) and (f), each private hospital shall be paid an amount for each subject fiscal year equal to a percentage of the hospital?s outpatient base amount. The percentage shall be the same for each hospital for a subject fiscal year. The percentage shall result in payments to hospitals that equal the applicable federal upper payment limit as provided in Section 14169.19 for a subject fiscal year, except for the 2011?12 state fiscal year during which the percentage shall result in payments to hospitals that equal the applicable federal upper payment limit for the 2011?12 state fiscal year, less any amounts paid pursuant to Section 14168.2 and accounted toward the federal upper payment limits for the entire 2011?12 state fiscal year. For purposes of this subdivision the applicable federal upper payment limit shall be the federal upper payment limit for hospital outpatient services furnished by private hospitals for each subject fiscal year.

(c) In the event federal financial participation for a subject fiscal year is not available for all of the supplemental amounts payable to private hospitals under subdivision (b) due to the application of a federal upper payment limit or for any other reason, both of the following shall apply:

(1) The total amount payable to private hospitals under subdivision (b) for the subject fiscal year shall be reduced to the amount for which federal financial participation is available.

(2) The amount payable under subdivision (b) to each private hospital for the subject fiscal year shall be equal to the amount computed under subdivision (b) multiplied by the ratio of the total amount for which federal financial participation is available to the total amount computed under subdivision (b).

(d) The supplemental amounts set forth in this section are inclusive of federal financial participation.

(e) Payments shall not be made under this section to a new hospital.

(f) No payments shall be made under this section to a converted hospital.

(Added by Stats. 2011, Ch. 286, Sec. 7. Effective September 16, 2011. Conditionally inoperative as provided in Sections 14169.13 (subd. (c), para. (1)) and 14169.40, or on date prescribed in Section 14169.16. Repealed on or after January 1, 2015, as provided in Section 14169.16.)



14169.3

(a) Except as provided in Section 14169.19, private hospitals shall be paid supplemental amounts for the provision of hospital inpatient services for the program period as set forth in this section. The supplemental amounts shall be in addition to any other amounts payable to hospitals with respect to those services and shall not affect any other payments to hospitals. The supplemental amounts shall result in payments equal to the statewide aggregate upper payment limit for private hospitals for each subject fiscal year as it may be modified pursuant to Section 14169.19.

(b) Except as set forth in subdivisions (g) and (h), each private hospital shall be paid the following amounts as applicable for the provision of hospital inpatient services for each subject fiscal year:

(1) Nine hundred seventy-four dollars and ten cents ($974.10) multiplied by the hospital?s general acute care days for supplemental payments for the 2011?12 subject fiscal year, one thousand eighty-nine dollars and ninety-two cents ($1,089.92) multiplied by the hospital?s general acute care days for supplemental payments for the 2012?13 subject fiscal year, and one thousand two hundred sixty-four dollars and six cents ($1,264.06) multiplied by the hospital?s general acute care days for supplemental payments for the 2013?14 subject fiscal year, divided by two.

(2) For the hospital?s acute psychiatric days that were paid directly by the department and were not the financial responsibility of a mental health plan, six hundred ninety-five dollars ($695) multiplied by the hospital?s acute psychiatric days for supplemental payments for the 2011?12 subject fiscal year, seven hundred ninety dollars ($790) multiplied by the hospital?s acute psychiatric days for supplemental payments for the 2012?13 subject fiscal year, and nine hundred fifty-five dollars ($955) multiplied by the hospital?s acute psychiatric days for supplemental payments for the 2013?14 subject fiscal year, divided by two.

(3) (A) For the 2011?12 and 2012?13 subject fiscal years, one thousand three hundred fifty dollars ($1,350) multiplied by the number of the hospital?s high acuity days if the hospital?s Medicaid inpatient utilization rate is less than 41.6 percent and greater than 5 percent and at least 5 percent of the hospital?s general acute care days are high acuity days.

(B) For the 2013?14 subject fiscal year, one thousand three hundred fifty dollars ($1,350) multiplied by the number of the hospital?s high acuity days, divided by two, if the hospital?s Medicaid inpatient utilization rate is less than 41.6 percent and greater than 5 percent and at least 5 percent of the hospital?s general acute care days are high acuity days.

(C) The amount under this paragraph shall be in addition to the amounts specified in paragraphs (1) and (2).

(4) (A) For the 2011?12 and 2012?13 subject fiscal years, one thousand three hundred fifty dollars ($1,350) multiplied by the number of the hospital?s high acuity days if the hospital qualifies to receive the amount set forth in paragraph (3) and has been designated as a Level I, Level II, Adult/Ped Level I, or Adult/Ped Level II trauma center by the Emergency Medical Services Authority established pursuant to Section 1797.1 of the Health and Safety Code.

(B) For the 2013?14 subject fiscal year, one thousand three hundred fifty dollars ($1,350) multiplied by the number of the hospital?s high acuity days, divided by two, if the hospital qualifies to receive the amount set forth in paragraph (3) and has been designated as a Level I, Level II, Adult/Ped Level I, or Adult/Ped Level II trauma center by the Emergency Medical Services Authority established pursuant to Section 1797.1 of the Health and Safety Code.

(C) The amount under this paragraph shall be in addition to the amounts specified in paragraphs (1), (2), and (3).

(c) A private hospital that provided Medi-Cal subacute services during the 2009 calendar year and has a Medicaid inpatient utilization rate that is greater than 5 percent and less than 41.6 percent shall be paid a supplemental amount during each subject fiscal year equal to 40 percent of the Medi-Cal subacute payments paid by the department to the hospital during the 2009 calendar year, as reflected in the state paid claims file prepared by the department on July 14, 2011, except for the 2013?14 subject fiscal year during which the supplemental amount shall be equal to 20 percent of the Medi-Cal subacute payments paid by the department to the hospital during the 2009 calendar year, as reflected in the state paid claims file prepared by the department on July 14, 2011.

(d) (1) In the event federal financial participation for a subject fiscal year is not available for all of the supplemental amounts payable to private hospitals under subdivision (b) due to the application of a federal upper payment limit or for any other reason, both of the following shall apply:

(A) The total amount payable to private hospitals under subdivision (b) for the subject fiscal year shall be reduced to reflect the amount for which federal financial participation is available.

(B) The amount payable under subdivision (b) to each private hospital for the subject fiscal year shall be equal to the amount computed under subdivision (b) multiplied by the ratio of the total amount for which federal financial participation is available to the total amount computed under subdivision (b).

(2) In the event federal financial participation for a subject fiscal year is not available for all of the supplemental amounts payable to private hospitals under subdivision (c) due to the application of a federal upper payment limit or for any other reason, both of the following shall apply:

(A) The total amount payable to private hospitals under subdivision (c) for the subject fiscal year shall be reduced to reflect the amount for which federal financial participation is available.

(B) The amount payable under subdivision (c) to each private hospital for the subject fiscal year shall be equal to the amount computed under subdivision (c) multiplied by the ratio of the total amount for which federal financial participation is available to the total amount computed under subdivision (c).

(e) If the amount otherwise payable to a hospital under this section for a subject fiscal year exceeds the amount for which federal financial participation is available for that hospital, the amount due to the hospital for that subject fiscal year shall be reduced to the amount for which federal financial participation is available.

(f) The amounts set forth in this section are inclusive of federal financial participation.

(g) Payments shall not be made under this section to a new hospital.

(h) Payments shall not be made under this section to a converted hospital.

(i) (1) The department shall increase payments to mental health plans for the program period exclusively for the purpose of making payments to private hospitals. The aggregate amount of the increased payments for a subject fiscal quarter shall be the total of the individual hospital acute psychiatric supplemental payment amounts for all hospitals for which federal financial participation is available.

(2) The payments described in paragraph (1) may be made directly by the department to hospitals when federal law does not require that the payments be transmitted to hospitals via mental health plans.

(Amended by Stats. 2012, Ch. 452, Sec. 2. Effective September 22, 2012. Conditionally inoperative as provided in Sections 14169.13 (subd. (c), para. (1)) and 14169.40, or on date prescribed in Section 14169.16. Repealed on or after January 1, 2015, as provided in Section 14169.16.)



14169.5

(a) The department shall increase capitation payments to Medi-Cal managed health care plans for each subject fiscal year as set forth in this section.

(b) The increased capitation payments shall be made as part of the monthly capitated payments made by the department to managed health care plans.

(c) The aggregate amount of increased capitation payments to all Medi-Cal managed health care plans for each subject fiscal year shall be the maximum amount for which federal financial participation is available on an aggregate statewide basis for the applicable subject fiscal year as it may be adjusted pursuant to Section 14169.19.

(d) The department shall determine the amount of the increased capitation payments for each managed health care plan. The department shall consider the composition of Medi-Cal enrollees in the plan, the anticipated utilization of hospital services by the plan?s Medi-Cal enrollees, and other factors that the department determines are reasonable and appropriate to ensuring access to high-quality hospital services by the plan?s enrollees.

(e) The amount of increased capitation payments to each Medi-Cal managed health care plan shall not exceed an amount that results in capitation payments that are certified by the state?s actuary as meeting federal requirements, taking into account the requirement that all of the increased capitation payments under this section shall be paid by the Medi-Cal managed health care plans to hospitals for hospital services to Medi-Cal enrollees of the plan.

(f) (1) The increased capitation payments to managed health care plans under this section shall be made to support the availability of hospital services and ensure access to hospital services for Medi-Cal beneficiaries. The increased capitation payments to managed health care plans shall commence no later than the later of December 31, 2011, or within 90 days of the date on which all necessary federal approvals have been received, and shall include, but not be limited to, the sum of the increased payments for all prior months for which payments are due.

(2) (A) To secure the necessary funding for the payment or payments made pursuant to paragraph (1), the department may accumulate funds in the Hospital Quality Assurance Revenue Fund for the purpose of funding managed health care capitation payments under this article regardless of the date on which capitation payments are scheduled to be paid in order to secure the necessary total funding for managed health care payments by December 31, 2013.

(B) To the extent feasible, the department shall accumulate funds under subparagraph (A) by retaining 10 percent of the total necessary funding from each of the 10 installments of the quality assurance fee received from hospitals under Article 5.229 (commencing with Section 14169.31), provided that the department may adjust the applicable dates and amounts as necessary to accumulate sufficient funding by December 31, 2013.

(g) Payments to managed health care plans that would be paid consistent with actuarial certification and enrollment in the absence of the payments made pursuant to this section, including, but not limited to, payments described in Section 14182.15, shall not be reduced as a consequence of payment under this section.

(h) (1) Each managed health care plan shall expend 100 percent of any increased capitation payments it receives under this section on hospital services.

(2) The department may issue change orders to amend contracts with managed health care plans as needed to adjust monthly capitation payments in order to implement this section.

(3) For entities contracting with the department pursuant to Article 2.91 (commencing with Section 14089), any incremental increase in capitation rates pursuant to this section shall not be subject to negotiation and approval by the California Medical Assistance Commission.

(i) (1) In the event federal financial participation is not available for all of the increased capitation payments determined for a month pursuant to this section for any reason, the increased capitation payments mandated by this section for that month shall be reduced proportionately to the amount for which federal financial participation is available.

(2) The determination under this subdivision for any month in the program period shall be made after accounting for all federal financial participation necessary for full implementation of Section 14182.15 for that month.

(j) It is the intent of the Legislature that payments made available to designated public hospitals under this section shall replace, to the extent feasible, increased revenues that could be available to the hospitals under Section 14168.7 in the absence of this section and assuming other federal funds to the hospitals would not be reduced as a result of the payments. If this intent cannot be effectuated under this act, it is the intent of the Legislature to enact subsequent legislation to accomplish this purpose through other means.

(Amended by Stats. 2012, Ch. 452, Sec. 3. Effective September 22, 2012. Conditionally inoperative as provided in Sections 14169.13 (subd. (c), para. (1)) and 14169.40, or on date prescribed in Section 14169.16. Repealed on or after January 1, 2015, as provided in Section 14169.16.)



14169.6

(a) Each managed health care plan receiving increased capitation payments under Section 14169.5 shall expend the capitation rate increases in a manner consistent with actuarial certification, enrollment, and utilization on hospital services. Each managed health care plan shall expend increased capitation payments on hospital services within 30 days of receiving the increased capitation payments to the extent they are made for a subject month that is prior to the date on which the payments are received by the managed health care plan.

(b) The sum of all expenditures made by a managed health care plan for hospital services pursuant to this section shall equal, or approximately equal, all increased capitation payments received by the managed health care plan, consistent with actuarial certification, enrollment, and utilization, from the department pursuant to Section 14169.5.

(c) Any delegation or attempted delegation by a managed health care plan of its obligation to expend the capitation rate increases under this section shall not relieve the plan from its obligation to expend those capitation rate increases. Managed health care plans shall submit the documentation the department may require to demonstrate compliance with this subdivision. The documentation shall demonstrate actual expenditure of the capitation rate increases for hospital services, and not assignment to subcontractors of the managed health care plan?s obligation of the duty to expend the capitation rate increases.

(d) The supplemental hospital payments made by managed health care plans pursuant to this section shall reflect the overall purpose of the act.

(e) This article is not intended to create a private right of action by a hospital against a managed care plan provided that the managed health care plan expends all increased capitation payments for hospital services.

(Added by Stats. 2011, Ch. 286, Sec. 7. Effective September 16, 2011. Conditionally inoperative as provided in Sections 14169.13 (subd. (c), para. (1)) and 14169.40, or on date prescribed in Section 14169.16. Repealed on or after January 1, 2015, as provided in Section 14169.16.)



14169.7

(a) (1) Designated public hospitals shall be paid direct grants in support of health care expenditures, which shall not constitute Medi-Cal payments, and which shall be funded by the quality assurance fee set forth in Article 5.229 (commencing with Section 14169.31). The aggregate amount of the grants to designated public hospitals shall be fifty million dollars ($50,000,000) for the 2011?12 fiscal year, forty-three million dollars ($43,000,000) for the 2012?13 fiscal year, and twenty-one million five hundred thousand dollars ($21,500,000) for the 2013?14 fiscal year. The director shall allocate the amounts specified in this paragraph pursuant to paragraph (2).

(2) For the 2011?12 fiscal year, the director shall allocate the fifty million dollars ($50,000,000) identified in paragraph (1) among the designated public hospitals pursuant to a methodology developed in consultation with the designated public hospitals. For the 2012?13 fiscal year, the director shall allocate the forty-three million dollars ($43,000,000) identified in paragraph (1) among the designated public hospitals pursuant to a methodology developed in consultation with the designated public hospitals. For the 2013?14 fiscal year, the state shall retain the twenty-one million five hundred thousand dollars ($21,500,000) identified in paragraph (1) to pay for health care coverage for children in addition to the amounts identified in Section 14169.33.

(b) Nondesignated public hospitals shall be paid direct grants in support of health care expenditures, and shall be funded by the quality assurance fee set forth in Article 5.229 (commencing with Section 14169.31). The aggregate amount of the grants to nondesignated public hospitals for each subject fiscal year shall be eighteen million six hundred thousand dollars ($18,600,000), except that for the 2013?14 subject fiscal year, the aggregate amount of the grants shall be nine million three hundred thousand dollars ($9,300,000). The director shall allocate the amounts specified in this subdivision among the nondesignated public hospitals pursuant to a methodology developed in consultation with the nondesignated public hospitals.

(Amended by Stats. 2012, Ch. 452, Sec. 4. Effective September 22, 2012. Conditionally inoperative as provided in Sections 14169.13 (subd. (c), para. (1)) and 14169.40, or on date prescribed in Section 14169.16. Repealed on or after January 1, 2015, as provided in Section 14169.16.)



14169.7.5

(a) The Low Income Health Program MCE Out-of-Network Emergency Care Services Fund is hereby established in the State Treasury. The moneys in the fund shall, upon appropriation by the Legislature to the department, be used solely for the purposes specified in this section. Notwithstanding Section 16305.7 of the Government Code, any and all interest and dividends earned on money in the fund shall be used exclusively for the purposes of this section.

(b) The fund shall consist of the following:

(1) Funds transferred from governmental entities, at the option of the governmental entity, to the state for deposit into the fund in an aggregate amount of twenty million dollars ($20,000,000) per subject fiscal year, except that for the 2013?14 subject fiscal year, the aggregate amount of the transfer shall be ten million dollars ($10,000,000).

(2) Proceeds of the quality assurance fee set forth in Article 5.229 (commencing with Section 14169.31) that, subject to paragraph (1) of subdivision (a) of Section 14169.36, are transferred from the Hospital Quality Assurance Revenue Fund and deposited into the fund in an aggregate amount of sixty-six million four hundred thousand dollars ($66,400,000) per subject fiscal year, except that for the 2013?14 subject fiscal year, the aggregate amount of the proceeds of the quality assurance fee deposited into the fund shall be thirty-three million two hundred thousand dollars ($33,200,000).

(c) Any amounts of the quality assurance fee deposited to the fund in excess of the funds required to implement this section shall be returned to the Hospital Quality Assurance Revenue Fund.

(d) Any amounts deposited to the fund as described in paragraph (1) of subdivision (b) that are in excess of the funds required to implement this section shall be returned to the transferring entity.

(e) Consistent with the Special Terms and Conditions for the California?s Bridge to Reform Section 1115(a) Medicaid Demonstration (11-W-00193/9), moneys in the fund shall be used with respect to Low Income Health Programs (LIHPs) operating pursuant to Part 3.6 (commencing with Section 15909) as the source for the nonfederal share of expenditures for coverage for the Medicaid Coverage Expansion (MCE) population of medically necessary hospital emergency services for emergency medical conditions and required poststabilization care furnished by private hospitals that are outside the LIHP coverage network, subject to the following:

(1) Moneys in the fund shall only be used to fund the nonfederal share of supplemental payments made to private hospital out-of-network emergency care services providers by the LIHP for the MCE population in accordance with this section.

(2) Supplemental payments under this section shall supplement but shall not supplant amounts that would have been paid absent the provisions of this section.

(f) Moneys in the fund shall be allocated with respect to each subject fiscal year as follows:

(1) Within 60 days after the last day of each subject fiscal year, each LIHP shall report utilization data to the department on approved hospital emergency services for emergency medical conditions and required poststabilization care, in accordance with Paragraph 63.f.ii of the Special Terms and Conditions of California?s Bridge to Reform Section 1115(a) Medicaid Demonstration (11-W-00193/9), provided to MCE enrollees by out-of-network private hospitals during that year. The reported data shall be as specified by the department, and shall include the number of emergency room encounters and the number of inpatient hospital days.

(2) The department shall, in consultation with the hospital community, determine the amount of funding for the nonfederal share of supplemental payments available for each reported emergency room encounter or inpatient day by dividing the total funds available by the total number of inpatient days or emergency visits in accordance with subparagraphs (A) and (B).

(A) Seventy percent of the moneys in the fund shall be allocated for the nonfederal share of supplemental payments to private hospitals for approved out-of-network inpatient hospital emergency and poststabilization care, in accordance with Paragraph 63.f.ii of the Special Terms and Conditions of California?s Bridge to Reform Section 1115(a) Medicaid Demonstration (11-W-00193/9).

(B) Thirty percent of the available funds shall be allocated for the nonfederal share of supplemental payments to private hospitals for approved out-of-network hospital emergency room services (excluding emergency room visits, in accordance with Paragraph 63.f.ii of the Special Terms and Conditions of California?s Bridge to Reform Section 1115(a) Medicaid Demonstration (11-W-00193/9), that resulted in an approved out-of-network inpatient hospital stay), provided that for any emergency room visit that results in a hospital stay for which a supplemental payment is available under subparagraph (A), no supplemental payment shall be available under this subparagraph.

(C) The allocations and total available fund amount shall be adjusted as necessary so as to be consistent with the requirement in paragraph (1) of subdivision (g).

(g) (1) The department shall obtain federal financial participation for moneys in the fund to the full extent permitted by federal law. Moneys shall be allocated from the fund by the department to be matched by federal funds in accordance with the Special Terms and Conditions for the Medicaid Demonstration, or pursuant to other federal approvals or waivers as necessary.

(2) The department shall disburse moneys from the fund to the LIHPs in accordance with the calculations in subdivision (f) within 60 days after completing the calculations. The moneys shall be distributed to the LIHPs solely for purposes of funding the nonfederal portion of the supplemental out-of-network amounts determined for each service in subdivision (f) to out-of-network hospital emergency care services providers.

(3) The LIHPs shall make the supplemental payments described in paragraph (2) within 30 days of receiving the nonfederal share from the department.

(h) It is the intent of the Legislature that for each subject fiscal year, the first twenty million dollars ($20,000,000), or, for subject fiscal year 2013?14, the first ten million dollars ($10,000,000), of the nonfederal share for the emergency hospital services payments are funded with intergovernmental transfers described in paragraph (1) of subdivision (b).

(i) This section shall be implemented only if, and to the extent that, both of the following conditions exist:

(1) All necessary federal approvals have been obtained for the implementation of this section and federal financial participation is available.

(2) The ability of the department to maximize federal funding is not jeopardized.

(j) In designing and implementing the program for supplemental payments created under this section, the director shall have discretion, after consultation with the hospital community and the LIHPs, to modify timelines and to make modifications to the operational requirements of this section, but only to the extent necessary to secure federal approval or to ensure successful operation of the program and to effectuate the intent of this section.

(k) Notwithstanding any other provision of this article or Article 5.229 (commencing with Section 14169.31), federal disapproval of the program developed pursuant to the requirements of this section shall not affect the implementation of the remainder of this article or Article 5.229 (commencing with Section 14169.31).

(l) As an alternative to, and in lieu of, disbursing moneys from the fund to the LIHPs under this section, the department may make supplemental payments from the fund directly to hospitals as determined in accordance with subdivision (f) when federal financial participation is available for those payments.

(Amended by Stats. 2012, Ch. 452, Sec. 5. Effective September 22, 2012. Conditionally inoperative as provided in Sections 14169.13 (subd. (c), para. (1)) and 14169.40, or on date prescribed in Section 14169.16. Repealed on or after January 1, 2015, as provided in Section 14169.16.)



14169.8

(a) The amount of any payments made under this article to private hospitals, including the amount of payments made under Sections 14169.2, 14169.3, and 14169.7.5 and additional payments to private hospitals by managed health care plans pursuant to Section 14169.5, shall not be included in the calculation of the low-income percent or the OBRA 1993 payment limitation, as defined in paragraph (24) of subdivision (a) of Section 14105.98, for purposes of determining payments to private hospitals.

(b) The amount of any payments made to a hospital under this article shall not be included in the calculation of stabilization funding under Article 5.2 (commencing with Section 14166) or any successor legislation, including legislation implementing California?s Bridge to Reform Section 1115(a) Medicaid Demonstration (11-W-00193/9).

(Added by Stats. 2011, Ch. 286, Sec. 7. Effective September 16, 2011. Conditionally inoperative as provided in Sections 14169.13 (subd. (c), para. (1)) and 14169.40, or on date prescribed in Section 14169.16. Repealed on or after January 1, 2015, as provided in Section 14169.16.)



14169.9

The payments to a hospital under this article shall not be made for any portion of a subject fiscal year during which the hospital is closed. A hospital shall be deemed to be closed on the first day of any period during which the hospital has no acute inpatients for at least 30 consecutive days. Payments under this article to a hospital that is closed during any portion of a subject fiscal year shall be reduced by applying a fraction, expressed as a percentage, the numerator of which shall be the number of days during the applicable subject fiscal year that the hospital is closed and the denominator of which shall be 365.

(Added by Stats. 2011, Ch. 286, Sec. 7. Effective September 16, 2011. Conditionally inoperative as provided in Sections 14169.13 (subd. (c), para. (1)) and 14169.40, or on date prescribed in Section 14169.16. Repealed on or after January 1, 2015, as provided in Section 14169.16.)



14169.10

(a) For only as long as the selective provider contracting program pursuant to Article 2.6 (commencing with Section 14081) is in effect, the amount of any supplemental payment under this article for a new noncontract hospital shall be reduced by the amount by which that hospital?s overall payment for services for Medi-Cal patients during the program period was increased by reason of its becoming a noncontract hospital.

(b) The amount of the nonfederal share of any supplemental payment reduction under subdivision (a) shall be transferred from the Hospital Quality Assurance Revenue Fund to the General Fund at the time the reduced supplemental payment under subdivision (a) is made.

(c) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this section by means of policy letters or similar instructions, without taking further regulatory action.

(Added by Stats. 2011, Ch. 286, Sec. 7. Effective September 16, 2011. Conditionally inoperative as provided in Sections 14169.13 (subd. (c), para. (1)) and 14169.40, or on date prescribed in Section 14169.16. Repealed on or after January 1, 2015, as provided in Section 14169.16.)



14169.11

The department shall make disbursements from the Hospital Quality Assurance Revenue Fund consistent with the following:

(a) Fund disbursements shall be made periodically within 15 days of each date on which quality assurance fees are due from hospitals.

(b) The funds shall be disbursed in accordance with the order of priority set forth in subdivision (b) of Section 14169.33, except that funds may be set aside for increased capitation payments to managed care health plans pursuant to subdivision (f) of Section 14169.5.

(c) The funds shall be disbursed in each payment cycle in accordance with the order of priority set forth in subdivision (b) of Section 14169.33 as modified by subdivision (b), and so that the supplemental payments and grants to hospitals, increased capitation payments to managed health care plans, increased payments to mental health plans, direct payments to hospitals of acute psychiatric supplemental payments, and supplemental payments for out-of-network emergency and poststabilization services for the Low Income Health Program are made to the maximum extent for which funds are available.

(d) To the maximum extent possible, consistent with the availability of funds in the quality assurance fund and the timing of federal approvals, the supplemental payments and grants to hospitals, increased capitation payments to managed health care plans, and increased payments to mental health plans under this article shall be made before December 31, 2013, except that supplemental payments for out-of-network emergency and poststabilization services for the Low Income Health Program shall be made before April 1, 2014.

(e) The aggregate amount of funds to be disbursed to private hospitals shall be determined under Sections 14169.2 and 14169.3. The aggregate amount of funds to be disbursed to managed health care plans shall be determined under Section 14169.5. The aggregate amount of direct grants to designated and nondesignated public hospitals shall be determined under Section 14169.7. The aggregate amount of supplemental payments to be disbursed to private hospitals for out-of-network and poststabilization services for the Low Income Health Program shall be determined under Section 14169.7.5.

(Amended by Stats. 2012, Ch. 452, Sec. 6. Effective September 22, 2012. Conditionally inoperative as provided in Sections 14169.13 (subd. (c), para. (1)) and 14169.40, or on date prescribed in Section 14169.16. Repealed on or after January 1, 2015, as provided in Section 14169.16.)



14169.12

(a) Exclusive of payments made under Article 5.21 (commencing with Section 14167.1) and Article 5.226 (commencing with Section 14168.1), payment rates for hospital outpatient services, furnished by private hospitals, nondesignated public hospitals, and designated public hospitals before December 31, 2013, exclusive of amounts payable under this article, shall not be reduced below the rates in effect on July 1, 2011.

(b) Rates payable to hospitals for hospital inpatient services furnished before December 31, 2013, under contracts negotiated pursuant to the selective provider contracting program under Article 2.6 (commencing with Section 14081), shall not be reduced below the contract rates in effect on July 1, 2011. This subdivision shall not prohibit changes to the supplemental payments paid to individual hospitals under Sections 14166.12, 14166.17, and 14166.23, provided that the aggregate amount of the payments for each subject fiscal year is not less than the minimum amount permitted under Section 14167.13.

(c) Notwithstanding Section 14105.281, exclusive of payments made under Article 5.21 (commencing with Section 14167.1) and Article 5.226 (commencing with Section 14168.1), payments to private hospitals for hospital inpatient services furnished before January 1, 2014, that are not reimbursed under a contract negotiated pursuant to the selective provider contracting program under Article 2.6 (commencing with Section 14081), exclusive of amounts payable under this article, shall not be less than the amount of payments that would have been made under the payment methodology in effect on the effective date of this article.

(d) Upon the implementation of the new Medi-Cal inpatient hospital reimbursement methodology based on diagnosis-related groups pursuant to Section 14105.28, the requirements in subdivisions (b) and (c) shall be met if the rates paid under the new Medi-Cal inpatient hospital reimbursement methodology based on diagnosis-related groups result in an average payment per discharge to all hospitals subject to the new reimbursement methodology, calculated on an aggregate basis per subject fiscal year, exclusive of amounts payable under this article, amounts payable under Sections 14166.11 and 14166.23, and if amounts payable under Sections 14166.12 and 14166.17 are not included in the payments under the diagnosis-related group methodology and continue to be paid separately to hospitals, exclusive of those amounts, that is not less than the average payment per discharge to the hospitals, exclusive of amounts payable under this article, amounts payable under Sections 14166.11 and 14166.23, and if amounts payable under Sections 14166.12 and 14166.17 are not included in the payments under the diagnosis-related group methodology and continue to be paid separately to hospitals, exclusive of those amounts, calculated on an aggregate basis for the fiscal year ending June 30, 2012, adjusted, in consultation with the hospital community, to reflect the movement of populations into managed care under Article 5.4 (commencing with Section 14180).

(e) Solely for purposes of this article, a rate reduction or a change in a rate methodology that is enjoined by a court shall be included in the determination of a rate or a rate methodology until all appeals or judicial reviews have been exhausted and the rate reduction or change in rate methodology has been permanently enjoined, denied by the federal government, or otherwise permanently prevented from being implemented.

(f) Disproportionate share replacement payments to private hospitals for the 2011?12 fiscal year shall be not less than the amount determined pursuant to Section 14166.11 as reduced pursuant to paragraph (3) of subdivision (b) of Section 14166.115. Disproportionate share replacement payments to private hospitals for the 2012?13 fiscal year shall not be less than the amount determined pursuant to Section 14166.11, as reduced pursuant to paragraph (4) of subdivision (b) of Section 14166.115. Disproportionate share replacement payments to private hospitals for the period of July 1, 2013, through December 31, 2013, shall be not less than the amount determined pursuant to Section 14166.11, as reduced by paragraph (5) of subdivision (b) of Section 14166.115. For purposes of this subdivision, references to Section 14166.11 are to the version of Section 14166.11 in effect on the effective date of the act that added this subdivision.

(Added by Stats. 2011, Ch. 286, Sec. 7. Effective September 16, 2011. Conditionally inoperative as provided in Sections 14169.13 (subd. (c), para. (1)) and 14169.40, or on date prescribed in Section 14169.16. Repealed on or after January 1, 2015, as provided in Section 14169.16.)



14169.13

(a) The director shall do all of the following:

(1) Promptly submit any state plan amendment or waiver request that may be necessary to implement this article.

(2) Promptly seek federal approvals or waivers as may be necessary to implement this article and to obtain federal financial participation to the maximum extent possible for the payments under this article.

(3) Amend the contracts between the managed health care plans and the department as necessary to incorporate the provisions of Sections 14169.5 and 14169.6 and promptly seek all necessary federal approvals of those amendments. The department shall pursue amendments to the contracts as soon as possible after the effective date of this article and Article 5.229 (commencing with Section 14169.31), and shall not wait for federal approval of this article or Article 5.229 (commencing with Section 14169.31) prior to pursuing amendments to the contracts. The amendments to the contracts shall, among other provisions, set forth an agreement to increase capitation payments to managed health care plans under Section 14169.5 and increase payments to hospitals under Section 14169.6 in a manner that relates back to July 1, 2011, or as soon thereafter as possible, conditioned on obtaining all federal approvals necessary for federal financial participation for the increased capitation payments to the managed health care plans.

(b) In implementing this article, the department may utilize the services of the Medi-Cal fiscal intermediary through a change order to the fiscal intermediary contract to administer this program, consistent with the requirements of Sections 14104.6, 14104.7, 14104.8, and 14104.9. Contracts entered into for purposes of implementing this article or Article 5.229 (commencing with Section 14169.31) shall not be subject to Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(c) This article shall become inoperative if either of the following occurs:

(1) In the event, and on the effective date, of a final judicial determination made by any court of appellate jurisdiction or a final determination by the federal Department of Health and Human Services or the federal Centers for Medicare and Medicaid Services that Section 14169.2, Section 14169.3, or any provision of Section 14166.115 cannot be implemented.

(2) In the event both of the following conditions exist:

(A) The federal Centers for Medicare and Medicaid Services denies approval for, or does not approve before January 1, 2013, the implementation of Section 14169.2, Section 14169.3, or the quality assurance fee established pursuant to Article 5.229 (commencing with Section 14169.31).

(B) Section 14169.2, Section 14169.3, or Article 5.229 (commencing with Section 14169.31) cannot be modified by the department pursuant to subdivision (e) of Section 14169.33 in order to meet the requirements of federal law or to obtain federal approval.

(d) If this article becomes inoperative pursuant to paragraph (1) of subdivision (c) and the determination applies to any period or periods of time prior to the effective date of the determination, the department shall have authority to recoup all payments made pursuant to this article during that period or those periods of time.

(e) In the event any hospital, or any party on behalf of a hospital, shall initiate a case or proceeding in any state or federal court in which the hospital seeks any relief of any sort whatsoever, including, but not limited to, monetary relief, injunctive relief, declaratory relief, or a writ, based in whole or in part on a contention that any or all of this article or Article 5.229 (commencing with Section 14169.31) is unlawful and may not be lawfully implemented, both of the following shall apply:

(1) Payments shall not be made to the hospital pursuant to this article until the case or proceeding is finally resolved, including the final disposition of all appeals.

(2) Any amount computed to be payable to the hospital pursuant to this section for a project year shall be withheld by the department and shall be paid to the hospital only after the case or proceeding is finally resolved, including the final disposition of all appeals.

(f) Subject to Section 14169.34, no payment shall be made under this article until all necessary federal approvals for the payment and for the fee provisions in Article 5.229 (commencing with Section 14169.31) have been obtained and the fee has been imposed and collected. Notwithstanding any other provision of law, payments under this article shall be made only to the extent that the fee established in Article 5.229 (commencing with Section 14169.31) is collected and available to cover the nonfederal share of the payments.

(g) A hospital?s receipt of payments under this article for services rendered prior to the effective date of this article is conditioned on the hospital?s continued participation in Medi-Cal for at least 30 days after the effective date of this article.

(h) All payments made by the department to hospitals, managed health care plans, and mental health plans under this article shall be made only from the following:

(1) The quality assurance fee set forth in Article 5.229 (commencing with Section 14169.31) and due and payable on or before December 31, 2013, along with any interest or other investment income thereon.

(2) Federal reimbursement and any other related federal funds.

(Amended by Stats. 2012, Ch. 23, Sec. 101. Effective June 27, 2012. Conditionally inoperative as provided in this section (subd. (c), para. (1)) and Section 14169.40, or on date prescribed in Section 14169.16. Repealed on or after January 1, 2015, as provided in Section 14169.16. Note: Provisions for inoperation affect Article 5.228, commencing with Section 14169.1.)



14169.14

Notwithstanding any other provision of this article or Article 5.229 (commencing with Section 14169.31), the director may proportionately reduce the amount of any supplemental payments or increased capitation payments under this article to the extent that the payment would result in the reduction of other amounts payable to a hospital or managed health care plan or mental health plan due to the application of federal law.

(Added by Stats. 2011, Ch. 286, Sec. 7. Effective September 16, 2011. Conditionally inoperative as provided in Sections 14169.13 (subd. (c), para. (1)) and 14169.40, or on date prescribed in Section 14169.16. Repealed on or after January 1, 2015, as provided in Section 14169.16.)



14169.15

The director may, pursuant to Section 14169.40, decide not to implement or to discontinue implementation of this article and Article 5.229 (commencing with Section 14169.31), and to retroactively invalidate the requirements for supplemental payments or other payments under this article.

(Added by Stats. 2011, Ch. 286, Sec. 7. Effective September 16, 2011. Conditionally inoperative as provided in Sections 14169.13 (subd. (c), para. (1)) and 14169.40, or on date prescribed in Section 14169.16. Repealed on or after January 1, 2015, as provided in Section 14169.16.)



14169.16

(a) This article shall remain operative only until the later of the following:

(1) January 1, 2015.

(2) The date of the last payment of the quality assurance fee payments pursuant to Article 5.229 (commencing Section 14169.31).

(3) The date of the last payment from the department pursuant to this article.

(b) If this article becomes inoperative under paragraph (1) of subdivision (a), this article shall be repealed on January 1, 2015, unless a later enacted statute enacted before that date, deletes or extends that date.

(c) If this article becomes inoperative under paragraph (2) or (3) of subdivision (a), this article shall be repealed on January 1 of the year following the date this article becomes inoperative, unless a later enacted statute enacted before that date, deletes or extends that date.

(Amended by Stats. 2012, Ch. 452, Sec. 7. Effective September 22, 2012. Conditionally inoperative as provided in Sections 14169.13 (subd. (c), para. (1)) and 14169.40, or on date prescribed in this section. Repealed on or after January 1, 2015, by its own provisions. Note: Termination provisions affect Article 5.228, commencing with Section 14169.1.)



14169.17

Notwithstanding any other provision of law, if federal approval or a letter that indicates likely federal approval in accordance with Section 14169.34 has not been received on or before December 1, 2013, then this article shall become inoperative, and as of December 1, 2013, is repealed, unless a later enacted statute, that is enacted before December 1, 2013, deletes or extends that date.

(Amended by Stats. 2012, Ch. 452, Sec. 8. Effective September 22, 2012. Conditionally inoperative as provided in Sections 14169.13 (subd. (c), para. (1)) and 14169.40, or on date prescribed in Section 14169.16. Repealed on or after January 1, 2015, as provided in Section 14169.16. Note: Conditions in this section for repeal of Article 5.228 (commencing with Section 14169.1) failed.)



14169.17.5

Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this article by means of policy letters or similar instructions, without taking further regulatory action.

(Added by Stats. 2011, Ch. 286, Sec. 7. Effective September 16, 2011. Conditionally inoperative as provided in Sections 14169.13 (subd. (c), para. (1)) and 14169.40, or on date prescribed in Section 14169.16. Repealed on or after January 1, 2015, as provided in Section 14169.16.)



14169.18

If the director determines that this article has become inoperative pursuant to Section 14169.13, 14169.16, 14169.17, or 14169.40, the director shall execute a declaration stating that this determination has been made and stating the basis for this determination. The director shall retain the declaration and provide a copy, within five working days of the execution of the declaration, to the fiscal and appropriate policy committees of the Legislature. In addition, the director shall post the declaration on the department?s Internet Web site and the director shall send the declaration to the Secretary of State, the Secretary of the Senate, the Chief Clerk of the Assembly, and the Legislative Counsel.

(Amended by Stats. 2012, Ch. 452, Sec. 9. Effective September 22, 2012. Conditionally inoperative as provided in Sections 14169.13 (subd. (c), para. (1)) and 14169.40, or on date prescribed in Section 14169.16. Repealed on or after January 1, 2015, as provided in Section 14169.16.)



14169.19

(a) It is the intent of the Legislature to consider legislation requiring the director to seek approval to increase payments to hospitals in accordance with subdivision (b) of Section 14169.2, subdivision (a) of Section 14169.3, and subdivision (c) of Section 14169.5, and to adopt a corresponding increase in the fee imposed pursuant to Article 5.229 (commencing with Section 14169.31), consistent with federal law and regulations, if the director determines that the maximum available upper payment limits in subdivision (b) of Section 14169.2 or subdivision (a) of Section 14169.3, or the amount of federal financial participation for increased capitation payments to managed care health plans in subdivision (c) of Section 14169.5, have increased during the program period.

(b) It is the intent of the Legislature that the legislation described in subdivision (a) shall do both of the following:

(1) Require the director to work in consultation with the hospital community in seeking any necessary approvals from the federal Centers for Medicare and Medicaid Services to increase payments to hospitals and to impose corresponding fee increases.

(2) Require that, in the event that the director determines that the maximum available upper payment limits in subdivision (b) of Section 14169.2 or subdivision (a) of Section 14169.3, or the amount of federal financial participation for increased capitation payments to managed care health plans in subdivision (c) of Section 14169.5, have increased during the program period, the increases shall first be made available for the purposes of this section prior to being used for other purposes.

(c) Notwithstanding any other provision of this article or Article 5.229 (commencing with Section 14169.31), failure to secure, or denial of, any necessary federal approvals required by the legislation described in subdivision (a) shall not affect implementation of this article or Article 5.229 (commencing with Section 14169.31).

(Added by Stats. 2011, Ch. 286, Sec. 7. Effective September 16, 2011. Conditionally inoperative as provided in Sections 14169.13 (subd. (c), para. (1)) and 14169.40, or on date prescribed in Section 14169.16. Repealed on or after January 1, 2015, as provided in Section 14169.16.)






ARTICLE 5.229. Private Hospital Quality Assurance Fee Act of 2011

14169.31

For the purposes of this article, the following definitions shall apply:

(a) (1) ?Aggregate quality assurance fee? means, with respect to a hospital that is not a prepaid health plan hospital, the sum of all of the following:

(A) The annual fee-for-service days for an individual hospital multiplied by the fee-for-service per diem quality assurance fee rate.

(B) The annual managed care days for an individual hospital multiplied by the managed care per diem quality assurance fee rate.

(C) The annual Medi-Cal days for an individual hospital multiplied by the Medi-Cal per diem quality assurance fee rate.

(2) ?Aggregate quality assurance fee? means, with respect to a hospital that is a prepaid health plan hospital, the sum of all of the following:

(A) The annual fee-for-service days for an individual hospital multiplied by the fee-for-service per diem quality assurance fee rate.

(B) The annual managed care days for an individual hospital multiplied by the prepaid health plan hospital managed care per diem quality assurance fee rate.

(C) The annual Medi-Cal managed care days for an individual hospital multiplied by the prepaid health plan hospital Medi-Cal managed care per diem quality assurance fee rate.

(D) The annual Medi-Cal fee-for-service days for an individual hospital multiplied by the Medi-Cal per diem quality assurance fee rate.

(3) ?Aggregate quality assurance fee after the application of the fee percentage? means the aggregate quality assurance fee multiplied by the fee percentage for each subject fiscal year.

(b) ?Annual fee-for-service days? means the number of fee-for-service days of each hospital subject to the quality assurance fee, as reported on the days data source.

(c) ?Annual managed care days? means the number of managed care days of each hospital subject to the quality assurance fee, as reported on the days data source.

(d) ?Annual Medi-Cal days? means the number of Medi-Cal days of each hospital subject to the quality assurance fee, as reported on the days data source.

(e) ?Converted hospital? shall mean a hospital described in subdivision (b) of Section 14169.1.

(f) ?Days data source? means the hospital?s Annual Financial Disclosure Report filed with the Office of Statewide Health Planning and Development as of May 5, 2011, for its fiscal year ending during 2009.

(g) ?Designated public hospital? shall have the meaning given in subdivision (d) of Section 14166.1 as of January 1, 2011.

(h) ?Exempt facility? means any of the following:

(1) A public hospital, which shall include either of the following:

(A) A hospital, as defined in paragraph (25) of subdivision (a) of Section 14105.98.

(B) A tax-exempt nonprofit hospital that is licensed under subdivision (a) of Section 1250 of the Health and Safety Code and operating a hospital owned by a local health care district, and is affiliated with the health care district hospital owner by means of the district?s status as the nonprofit corporation?s sole corporate member.

(2) With the exception of a hospital that is in the Charitable Research Hospital peer group, as set forth in the 1991 Hospital Peer Grouping Report published by the department, a hospital that is a hospital designated as a specialty hospital in the hospital?s Office of Statewide Health Planning and Development Hospital Annual Financial Disclosure Report for the hospital?s fiscal year ending in the 2009 calendar year.

(3) A hospital that satisfies the Medicare criteria to be a long-term care hospital.

(4) A small and rural hospital as specified in Section 124840 of the Health and Safety Code designated as that in the hospital?s Office of Statewide Health Planning and Development Hospital Annual Financial Disclosure Report for the hospital?s fiscal year ending in the 2009 calendar year.

(i) ?Federal approval? means the approval by the federal government of both the quality assurance fee established pursuant to this article and the supplemental payments to private hospitals described in Sections 14169.2 and 14169.3.

(j) (1) ?Fee-for-service per diem quality assurance fee rate? means a fixed daily fee on fee-for-service days.

(2) The fee-for-service per diem quality assurance fee rate shall be three hundred eight dollars and thirty-six cents ($308.36) per day.

(3) Upon federal approval or conditional federal approval described in Section 14169.34, the director shall determine the fee-for-service per diem quality assurance fee rate based on the funds required to make the payments specified in Article 5.228 (commencing with Section 14169.1), in consultation with the hospital community.

(k) ?Fee-for-service days? means inpatient hospital days where the service type is reported as ?acute care,? ?psychiatric care,? and ?rehabilitation care,? and the payer category is reported as ?Medicare traditional,? ?county indigent programs-traditional,? ?other third parties-traditional,? ?other indigent,? and ?other payers,? for purposes of the Annual Financial Disclosure Report submitted by hospitals to the Office of Statewide Health Planning and Development.

(l) ?Fee percentage? means a fraction, expressed as a percentage, the numerator of which is the amount of payments for each subject fiscal year under Sections 14169.2, 14169.3, 14169.5, and 14169.7.5, for which federal financial participation is available and the denominator of which is four billion eight hundred sixty-six million seven hundred four thousand one hundred fifteen dollars ($4,866,704,115).

(m) ?General acute care hospital? means any hospital licensed pursuant to subdivision (a) of Section 1250 of the Health and Safety Code.

(n) ?Hospital community? means any hospital industry organization or system that represents hospitals.

(o) ?Managed care days? means inpatient hospital days where the service type is reported as ?acute care,? ?psychiatric care,? and ?rehabilitation care,? and the payer category is reported as ?Medicare managed care,? ?county indigent programs-managed care,? and ?other third parties-managed care,? for purposes of the Annual Financial Disclosure Report submitted by hospitals to the Office of Statewide Health Planning and Development.

(p) ?Managed care per diem quality assurance fee rate? means a fixed fee on managed care days of eighty-six dollars and forty cents ($86.40) per day.

(q) ?Medi-Cal days? means inpatient hospital days where the service type is reported as ?acute care,? ?psychiatric care,? and ?rehabilitation care,? and the payer category is reported as ?Medi-Cal traditional? and ?Medi-Cal managed care,? for purposes of the Annual Financial Disclosure Report submitted by hospitals to the Office of Statewide Health Planning and Development.

(r) ?Medi-Cal fee-for-service days? means inpatient hospital days where the service type is reported as ?acute care,? ?psychiatric care,? and ?rehabilitation care,? and the payer category is reported as ?Medi-Cal traditional? for purposes of the Annual Financial Disclosure Report submitted by hospitals to the Office of Statewide Health Planning and Development.

(s) ?Medi-Cal managed care days? means inpatient hospital days as reported on the days data source where the service type is reported as ?acute care,? ?psychiatric care,? and ?rehabilitation care,? and the payer category is reported as ?Medi-Cal managed care? for purposes of the Annual Financial Disclosure Report submitted by hospitals to the Office of Statewide Health Planning and Development.

(t) ?Medi-Cal per diem quality assurance fee rate? means a fixed fee on Medi-Cal days of three hundred eighty-three dollars and twenty cents ($383.20) per day.

(u) ?New hospital? means a hospital operation, business, or facility functioning under current or prior ownership as a private hospital that does not have a days data source or a hospital that has a days data source in whole, or in part, from a previous operator where there is an outstanding monetary liability owed to the state in connection with the Medi-Cal program and the new operator did not assume liability for the outstanding monetary obligation.

(v) ?Nondesignated public hospital? means either of the following:

(1) A public hospital that is licensed under subdivision (a) of Section 1250 of the Health and Safety Code, is not designated as a specialty hospital in the hospital?s Annual Financial Disclosure Report for the hospital?s latest fiscal year ending in 2009, and satisfies the definition in paragraph (25) of subdivision (a) of Section 14105.98, excluding designated public hospitals.

(2) A tax-exempt nonprofit hospital that is licensed under subdivision (a) of Section 1250 of the Health and Safety Code, is not designated as a specialty hospital in the hospital?s Annual Financial Disclosure Report for the hospital?s latest fiscal year ending in 2009, is operating a hospital owned by a local health care district, and is affiliated with the health care district hospital owner by means of the district?s status as the nonprofit corporation?s sole corporate member.

(w) ?Prepaid health plan hospital? means a hospital owned by a nonprofit public benefit corporation that shares a common board of directors with a nonprofit health care service plan.

(x) ?Prepaid health plan hospital managed care per diem quality assurance fee rate? means a fixed fee on non-Medi-Cal managed care days for prepaid health plan hospitals of forty-eight dollars and thirty-eight cents ($48.38) per day.

(y) ?Prepaid health plan hospital Medi-Cal managed care per diem quality assurance fee rate? means a fixed fee on Medi-Cal managed care days for prepaid health plan hospitals of two hundred fourteen dollars and fifty-nine cents ($214.59) per day.

(z) ?Prior fiscal year data? means any data taken from sources that the department determines are the most accurate and reliable at the time the determination is made, or may be calculated from the most recent audited data using appropriate update factors. The data may be from prior fiscal years, current fiscal years, or projections of future fiscal years.

(aa) ?Private hospital? means a hospital that meets all of the following conditions:

(1) Is licensed pursuant to subdivision (a) of Section 1250 of the Health and Safety Code.

(2) Is in the Charitable Research Hospital peer group, as set forth in the 1991 Hospital Peer Grouping Report published by the department, or is not designated as a specialty hospital in the hospital?s Office of Statewide Health Planning and Development Annual Financial Disclosure Report for the hospital?s latest fiscal year ending in 2009.

(3) Does not satisfy the Medicare criteria to be classified as a long-term care hospital.

(4) Is a nonpublic hospital, nonpublic converted hospital, or converted hospital as those terms are defined in paragraphs (26) to (28), inclusive, respectively, of subdivision (a) of Section 14105.98.

(ab) ?Program period? means the period from July 1, 2011, to December 31, 2013, inclusive.

(ac) ?Subject fiscal quarter? means a state fiscal quarter during the program period.

(ad) ?Subject fiscal year? means a state fiscal year that ends after July 1, 2011, and begins before January 1, 2014.

(ae) ?Upper payment limit? means a federal upper payment limit on the amount of the Medicaid payment for which federal financial participation is available for a class of service and a class of health care providers, as specified in Part 447 of Title 42 of the Code of Federal Regulations. The applicable upper payment limit shall be separately calculated for inpatient and outpatient hospital services.

(Amended by Stats. 2012, Ch. 452, Sec. 10. Effective September 22, 2012. Conditionally inoperative as provided in Sections 14169.38 (subd. (d), para. (1)) and 14169.40, or on date prescribed in Section 14169.41. Repealed on or after January 1, 2015, as provided in Section 14169.41.)



14169.32

(a) There shall be imposed on each general acute care hospital that is not an exempt facility a quality assurance fee, provided that a quality assurance fee under this article shall not be imposed on a converted hospital.

(b) The quality assurance fee shall be computed starting on July 1, 2011, and continue through and including December 31, 2013.

(c) Subject to Section 14169.34, upon receipt of federal approval, the following shall become operative:

(1) Within 10 business days following receipt of the notice of federal approval from the federal government, the department shall send notice to each hospital subject to the quality assurance fee, and publish on its Internet Web site, the following information:

(A) The date that the state received notice of federal approval.

(B) The fee percentage for each subject fiscal year.

(2) The notice to each hospital subject to the quality assurance fee shall also state the following:

(A) The aggregate quality assurance fee after the application of the fee percentage for each subject fiscal year.

(B) The aggregate quality assurance fee.

(C) The amount of each payment due from the hospital with respect to the aggregate quality assurance fee.

(D) The date on which each payment is due.

(3) The hospitals shall pay the aggregate quality assurance fee after application of the fee percentage for all subject fiscal years in 10 installments. The department shall establish the date that each installment is due, provided that the first installment shall be due no earlier than 20 days following the department sending the notice pursuant to paragraph (1), and the installments shall be paid at least one month apart, but if possible, the installments shall be paid on a quarterly basis.

(4) Notwithstanding any other provision of this section, the amount of each hospital?s aggregate quality assurance fee after the application of the fee percentage for each subject fiscal year that has not been paid by the hospital before December 15, 2013, pursuant to paragraphs (3) and (8), shall be paid by the hospital no later than December 15, 2013.

(5) (A) Notwithstanding subdivision (l) of Section 14169.31, for the purpose of determining the installments under paragraph (3), the department shall use an interim fee percentage as follows:

(i) One hundred percent for subject fiscal year 2011?12 until the federal government has approved or disapproved additional capitation payments described in Section 14169.5 for that subject fiscal year.

(ii) One hundred percent for subject fiscal year 2012?13 until the federal government has approved or disapproved additional capitation payments described in Section 14169.5 for that subject fiscal year.

(iii) Fifty percent for subject fiscal year 2013?14 until the federal government has approved or disapproved additional capitation payments described in Section 14169.5 for that subject fiscal year.

(B) The director may use a lower interim fee percentage for each subject fiscal year under this paragraph as the director, in his or her discretion, determines is reasonable in order to generate sufficient but not excessive installment payments to make the payments described in subdivision (b) of Section 14169.33.

(6) The director shall determine the final fee percentage for each subject fiscal year within 15 days of the approval or disapproval, in whole or in part, by the federal government of all changes to the capitation rates of managed health care plans requested by the department to implement Section 14169.5 for that subject fiscal year, but in no event later than December 1, 2013. At the time the director determines the final fee percentage for a subject fiscal year, the director shall also determine the amount of future installment payments of the quality assurance fee for each hospital subject to the fee, if any are due. The amount of each future installment payment shall be established by the director with the objective that the total of the installment payments of the quality assurance fee due from a hospital shall equal the director?s estimate for each subject fiscal year for the hospital of the aggregate quality assurance fee after the application of the fee percentage.

(7) The director, within 15 days of determining the final fee percentage for a subject fiscal year pursuant to paragraph (6), shall send notice to each hospital subject to the quality assurance fee of the following information:

(A) The final fee percentage for each subject fiscal year for which the final fee percentage has been determined.

(B) The fee percentage determined under paragraph (5) for each subject fiscal year for which the final fee percentage has not been determined.

(C) The aggregate quality assurance fee after application of the fee percentage for each subject fiscal year.

(D) The director?s estimate of total quality assurance fee payments due from the hospital under this article whether or not paid. This amount shall be the sum of the aggregate quality assurance fee after application of the fee percentage for each subject fiscal year using the fee percentages contained in the notice.

(E) The total quality assurance fee payments that the hospital has made under this article.

(F) The amount, if any, by which the total quality assurance fee payments due from the hospital under this article as described in subparagraph (C) exceed the total quality assurance fee payments that the hospital has made under this article.

(G) The amount of each remaining installment of the quality assurance fee, if any, due from the hospital and the date each installment is due. This amount shall be the amount described in subparagraph (F) divided by the number of installment payments remaining.

(8) Each hospital that is sent a notice under paragraph (7) shall pay the additional installments of the quality assurance fee that are due, if any, in the amounts and at the times set forth in the notice unless superseded by a subsequent notice from the department.

(9) The department shall refund to a hospital paying the quality assurance fee the amount, if any, by which the total quality assurance fee payments that the hospital has made under this article for all subject fiscal years exceed the total quality assurance fee payments due from the hospital under this article within 30 days of the date on which the notice is sent to the hospital under paragraph (7).

(d) The quality assurance fee, as paid pursuant to this section, shall be paid by each hospital subject to the fee to the department for deposit in the Hospital Quality Assurance Revenue Fund. Deposits may be accepted at any time and will be credited toward the program period.

(e) This section shall become inoperative if the federal Centers for Medicare and Medicaid Services denies approval for, or does not approve before July 1, 2014, the implementation of the quality assurance fee pursuant to this article or the supplemental payments to private hospitals described in Sections 14169.2 and 14169.3, and either or both provisions cannot be modified by the department pursuant to subdivision (d) of Section 14169.33 in order to meet the requirements of federal law or to obtain federal approval.

(f) In no case shall the aggregate fees collected in a federal fiscal year pursuant to this section and Sections 14167.32 and 14168.32 exceed the maximum percentage of the annual aggregate net patient revenue for hospitals subject to the fee that is prescribed pursuant to federal law and regulations as necessary to preclude a finding that an indirect guarantee has been created.

(g) (1) Interest shall be assessed on quality assurance fees not paid on the date due at the greater of 10 percent per annum or the rate at which the department assesses interest on Medi-Cal program overpayments to hospitals that are not repaid when due. Interest shall begin to accrue the day after the date the payment was due and shall be deposited in the Hospital Quality Assurance Revenue Fund.

(2) In the event that any fee payment is more than 60 days overdue, a penalty equal to the interest charge described in paragraph (1) shall be assessed and due for each month for which the payment is not received after 60 days.

(h) When a hospital fails to pay all or part of the quality assurance fee on or before the date that payment is due, the department may immediately begin to deduct the unpaid assessment and interest from any Medi-Cal payments owed to the hospital, or, in accordance with Section 12419.5 of the Government Code, from any other state payments owed to the hospital until the full amount is recovered. All amounts, except penalties, deducted by the department under this subdivision shall be deposited in the Hospital Quality Assurance Revenue Fund. The remedy provided to the department by this section is in addition to other remedies available under law.

(i) The payment of the quality assurance fee shall not be considered as an allowable cost for Medi-Cal cost reporting and reimbursement purposes.

(j) The department shall work in consultation with the hospital community to implement this article and Article 5.228 (commencing with Section 14169.1).

(k) This subdivision creates a contractually enforceable promise on behalf of the state to use the proceeds of the quality assurance fee, including any federal matching funds, solely and exclusively for the purposes set forth in this article as they existed on September 16, 2011, to limit the amount of the proceeds of the quality assurance fee to be used to pay for the health care coverage of children to the amounts specified in this article, to limit any payments for the department?s costs of administration to the amounts set forth in this article on September 16, 2011, to maintain and continue prior reimbursement levels as set forth in Section 14169.12 on September 16, 2011, and to otherwise comply with all its obligations set forth in Article 5.228 (commencing with Section 14169.1) and this article provided that amendments that arise from, or have as a basis, a decision, advice, or determination by the federal Centers for Medicare and Medicaid Services relating to federal approval of the quality assurance fee or the payments set forth in this article or Article 5.228 (commencing with Section 14169.1) shall control for the purposes of this subdivision.

(l) (1) Effective January 1, 2014, the rates payable to hospitals and managed health care plans under Medi-Cal shall be the rates then payable without the supplemental and increased capitation payments set forth in Article 5.228 (commencing with Section 14169.1).

(2) The supplemental payments and other payments under Article 5.228 (commencing with Section 14169.1) shall be regarded as quality assurance payments, the implementation or suspension of which does not affect a determination of the adequacy of any rates under federal law.

(m) (1) Subject to paragraph (2), the director may waive any or all interest and penalties assessed under this article in the event that the director determines, in his or her sole discretion, that the hospital has demonstrated that imposition of the full quality assurance fee on the timelines applicable under this article has a high likelihood of creating a financial hardship for the hospital or a significant danger of reducing the provision of needed health care services.

(2) Waiver of some or all of the interest or penalties under this subdivision shall be conditioned on the hospital?s agreement to make fee payments, or to have the payments withheld from payments otherwise due from the Medi-Cal program to the hospital, on a schedule developed by the department that takes into account the financial situation of the hospital and the potential impact on services.

(3) A decision by the director under this subdivision is not subject to judicial review.

(4) If fee payments are remitted to the department after the date determined by the department to be the final date for calculating the final supplemental payments under this article and Article 5.228 (commencing with Section 14169.1), the fee payments shall be retained in the fund for purposes of funding supplemental payments supported by a hospital quality assurance fee program implemented under subsequent legislation, provided, however, that if supplemental payments are not implemented under subsequent legislation, then those fee payments shall be deposited in the Distressed Hospital Fund.

(5) If during the implementation of this article, fee payments that were due under Article 5.21 (commencing with Section 14167.1) and Article 5.22 (commencing with Section 14167.31), or Article 5.227 (commencing with Section 14168.31), are remitted to the department under a payment plan or for any other reason, and the final date for calculating the final supplemental payments under those articles has passed, those fee payments shall be deposited in the fund to support the uses established by this article.

(Amended by Stats. 2013, Ch. 76, Sec. 220. Effective January 1, 2014. Conditionally inoperative as provided in subd. (e). Conditionally inoperative as provided in Sections 14169.38 (subd. (d), para. (1)) and 14169.40, or on date prescribed in Section 14169.41. Repealed on or after January 1, 2015, as provided in Section 14169.41.)



14169.33

(a) (1) All fees required to be paid to the state pursuant to this article shall be paid in the form of remittances payable to the department.

(2) The department shall directly transmit the fee payments to the Treasurer to be deposited in the Hospital Quality Assurance Revenue Fund, created pursuant to Section 14167.35. Notwithstanding Section 16305.7 of the Government Code, any interest and dividends earned on deposits in the fund from the proceeds of the fee assessed pursuant to this article shall be retained in the fund for purposes specified in subdivision (b).

(b) Notwithstanding subdivision (c) of Section 14167.35 and subdivision (b) of Section 14168.33, all funds from the proceeds of the fee assessed pursuant to this article in the Hospital Quality Assurance Revenue Fund, together with any interest and dividends earned on money in the fund, shall, upon appropriation by the Legislature, continue to be used exclusively to enhance federal financial participation for hospital services under the Medi-Cal program, to provide additional reimbursement to, and to support quality improvement efforts of, hospitals, and to minimize uncompensated care provided by hospitals to uninsured patients, as well as to pay for the state?s administrative costs and to provide funding for children?s health coverage, in the following order of priority:

(1) To pay for the department?s staffing and administrative costs directly attributable to implementing Article 5.228 (commencing with Section 14169.1) and this article, not to exceed two million five hundred thousand dollars ($2,500,000) for the program period.

(2) To pay for the health care coverage for children in the amount of eighty-five million dollars ($85,000,000) for each subject fiscal quarter during the 2011?12 subject fiscal year, in the amount of one hundred thirty-four million two hundred fifty thousand dollars ($134,250,000) for each subject fiscal quarter during the 2012?13 subject fiscal year, and in the amount of one hundred forty-four million two hundred fifty thousand dollars ($144,250,000) for each subject fiscal quarter during the 2013?14 subject fiscal year.

(3) To make increased capitation payments to managed health care plans pursuant to Article 5.228 (commencing with Section 14169.1).

(4) To reimburse the General Fund for the increase in the overall compensation to a private hospital that is attributable to its change in status from contract hospital to noncontract hospital, pursuant to subdivision (a) of Section 14169.10.

(5) To make increased payments or grants to hospitals pursuant to Article 5.228 (commencing with Section 14169.1).

(6) To make increased payments to mental health plans pursuant to Article 5.228 (commencing with Section 14169.1).

(7) To make supplemental payments for out-of-network emergency and poststabilization services provided by private hospitals to Medicaid Coverage Expansion enrollees in the Low Income Health Program in the amount of thirty-three million two hundred thousand dollars ($33,200,000) for each fiscal quarter pursuant to Section 14169.7.5.

(c) Any amounts of the quality assurance fee collected in excess of the funds required to implement subdivision (b), including any funds recovered under subdivision (d) of Section 14169.13 or subdivision (e) of Section 14169.38, shall be refunded to general acute care hospitals, pro rata with the amount of quality assurance fee paid by the hospital, subject to the limitations of federal law. If federal rules prohibit the refund described in this subdivision, the excess funds shall be deposited in the Distressed Hospital Fund to be used for the purposes described in Section 14166.23, and shall be supplemental to and not supplant existing funds.

(d) Any methodology or other provision specified in Article 5.228 (commencing with Section 14169.1) or this article may be modified by the department, in consultation with the hospital community, to the extent necessary to meet the requirements of federal law or regulations to obtain federal approval or to enhance the probability that federal approval can be obtained, provided the modifications do not violate the spirit and intent of Article 5.228 (commencing with Section 14169.1) or this article and are not inconsistent with the conditions of implementation set forth in Section 14169.40.

(e) The department, in consultation with the hospital community, shall make adjustments, as necessary, to the amounts calculated pursuant to Section 14169.32 in order to ensure compliance with the federal requirements set forth in Section 433.68 of Title 42 of the Code of Federal Regulations or elsewhere in federal law.

(f) The department shall request approval from the federal Centers for Medicare and Medicaid Services for the implementation of this article. In making this request, the department shall seek specific approval from the federal Centers for Medicare and Medicaid Services to exempt providers identified in this article as exempt from the fees specified, including the submission, as may be necessary, of a request for waiver of the broad-based requirement, waiver of the uniform fee requirement, or both, pursuant to paragraphs (1) and (2) of subdivision (e) of Section 433.68 of Title 42 of the Code of Federal Regulations.

(g) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement this article or Article 5.228 (commencing with Section 14169.1) by means of provider bulletins, all plan letters, or other similar instruction, without taking regulatory action. The department shall also provide notification to the Joint Legislative Budget Committee and to the appropriate policy and fiscal committees of the Legislature within five working days when the above-described action is taken in order to inform the Legislature that the action is being implemented.

(Amended by Stats. 2012, Ch. 452, Sec. 12. Effective September 22, 2012. Conditionally inoperative as provided in Sections 14169.38 (subd. (d), para. (1)) and 14169.40, or on date prescribed in Section 14169.41. Repealed on or after January 1, 2015, as provided in Section 14169.41.)



14169.34

(a) Notwithstanding any other provision of this article or Article 5.228 (commencing with Section 14169.1) requiring federal approvals, the department may impose and collect the quality assurance fee and may make payments under this article and Article 5.228 (commencing with Section 14169.1), including increased capitation payments, based upon receiving a letter from the federal Centers for Medicare and Medicaid Services or the United States Department of Health and Human Services that indicates likely federal approval, but only if and to the extent that the letter is sufficient as set forth in subdivision (b).

(b) In order for the letter to be sufficient under this section, the director shall find that the letter meets both of the following requirements:

(1) The letter is in writing and signed by an official of the federal Centers for Medicare and Medicaid Services or an official of the United States Department of Health and Human Services.

(2) The director, after consultation with the hospital community, has determined, in the exercise of his or her sole discretion, that the letter provides a sufficient level of assurance to justify advanced implementation of the fee and payment provisions.

(c) Nothing in this section shall be construed as modifying the requirement under Section 14169.13 that payments shall be made only to the extent a sufficient amount of funds collected as the quality assurance fee are available to cover the nonfederal share of those payments.

(d) Upon notice from the federal government that final federal approval for the fee model under this article or for the supplemental payments to private hospitals under Section 14169.2 or 14169.3 has been denied, any fees collected pursuant to this section shall be refunded and any payments made pursuant to this article or Article 5.228 (commencing with Section 14169.1) shall be recouped, including, but not limited to, supplemental payments, increased capitation payments, payments to hospitals by health care plans resulting from the increased capitation payments, increased payments to mental health plans, and payments for the health care coverage of children. To the extent fees were paid by a hospital that also received payments under this section, the payments may first be recouped from fees that would otherwise be refunded to the hospital prior to the use of any other recoupment method allowed under law.

(e) Any payment made pursuant to this section shall be a conditional payment until final federal approval has been received.

(f) The director shall have broad authority under this section to collect the quality assurance fee for an interim period after receipt of the letter described in subdivision (a) pending receipt of all necessary federal approvals. This authority shall include discretion to determine both of the following:

(1) Whether the quality assurance fee should be collected on a full or pro rata basis during the interim period.

(2) The dates on which payments of the quality assurance fee are due.

(g) The department may draw against the Hospital Quality Assurance Revenue Fund for all administrative costs associated with implementation under this article or Article 5.228 (commencing with Section 14169.1).

(h) This section shall be implemented only to the extent federal financial participation is not jeopardized by implementation prior to the receipt of all necessary final federal approvals.

(Amended by Stats. 2012, Ch. 23, Sec. 105. Effective June 27, 2012. Conditionally inoperative as provided in Sections 14169.38 (subd. (d), para. (1)) and 14169.40, or on date prescribed in Section 14169.41. Repealed on or after January 1, 2015, as provided in Section 14169.41.)



14169.35

(a) Notwithstanding any other provision of law, the director shall have discretion to modify any timeline or timelines in this article or Article 5.228 (commencing with Section 14169.1) if the letter that indicates likely federal approval, as described in Section 14169.34, is not secured by December 15, 2013, and the director determines that it is impossible from an operational perspective to implement a timeline or timelines without the modification.

(b) The department shall notify the fiscal and policy committees of the Legislature prior to implementing a modified timeline or timelines under subdivision (a).

(c) The department shall consult with representatives of the hospital community in developing a modified timeline or timelines pursuant to this section.

(d) The discretion to modify timelines under this section shall include, but not be limited to, discretion to accelerate payments to plans or hospitals.

(Added by Stats. 2011, Ch. 286, Sec. 8. Effective September 16, 2011. Conditionally inoperative as provided in Sections 14169.38 (subd. (d), para. (1)) and 14169.40, or on date prescribed in Section 14169.41. Repealed on or after January 1, 2015, as provided in Section 14169.41.)



14169.36

(a) Upon receipt of a letter that indicates likely federal approval that the director determines is sufficient for implementation under Section 14169.34, or upon the receipt of federal approval, the following shall occur:

(1) To the maximum extent possible, and consistent with the availability of funds in the Hospital Quality Assurance Revenue Fund, the department shall make all of the payments under Sections 14169.2, 14169.3, 14169.5, 14169.7, and 14169.7.5, including, but not limited to, supplemental payments and increased capitation payments, prior to January 1, 2014, except that the increased capitation payments under Section 14169.5 shall not be made until federal approval is obtained for these payments.

(2) The department shall make supplemental payments to hospitals under Article 5.228 (commencing with Section 14169.1) consistent with the timeframe described in Section 14169.11 or a modified timeline developed pursuant to Section 14169.35.

(b) Notwithstanding any other provision of this article or Article 5.228 (commencing with Section 14169.1), if the director determines, on or after December 15, 2013, that there are insufficient funds available in the Hospital Quality Assurance Revenue Fund to make all scheduled payments under Article 5.228 (commencing with Section 14169.1) before January 1, 2014, he or she shall consult with representatives of the hospital community to develop an acceptable plan for making additional payments to hospitals and managed health care plans to maximize the use of delinquent fee payments or other deposits or interest projected to become available in the fund after December 15, 2013, but before June 15, 2014.

(c) Nothing in this section shall require the department to continue to make payments under Article 5.228 (commencing with Section 14169.1) if, after the consultation required under subdivision (b), the director determines in the exercise of his or her sole discretion that a workable plan for the continued payments cannot be developed.

(d) Subdivisions (b) and (c) shall be implemented only if and to the extent federal financial participation is available for continued supplemental payments and to providers and continued increased capitation payments to managed health care plans.

(e) If any payment or payments made pursuant to this section are found to be inconsistent with federal law, the department shall recoup the payments by means of withholding or any other available remedy.

(f) Nothing in this section shall be read as affecting the department?s ongoing authority to continue, after December 31, 2013, to collect quality assurance fees imposed on or before December 31, 2013.

(Amended by Stats. 2012, Ch. 23, Sec. 106. Effective June 27, 2012. Conditionally inoperative as provided in Sections 14169.38 (subd. (d), para. (1)) and 14169.40, or on date prescribed in Section 14169.41. Repealed on or after January 1, 2015, as provided in Section 14169.41.)



14169.37

Notwithstanding any other provision of law, if actual federal approval or a letter that indicates likely federal approval in accordance with Section 14169.34 has not been received on or before December 1, 2013, then this article shall become inoperative, and as of December 1, 2013, is repealed, unless a later enacted statute, that is enacted before December 1, 2013, deletes or extends that date.

(Added by Stats. 2011, Ch. 286, Sec. 8. Effective September 16, 2011. Conditionally inoperative as provided in Sections 14169.38 (subd. (d), para. (1)) and 14169.40, or on date prescribed in Section 14169.41. Repealed on or after January 1, 2015, as provided in Section 14169.41. Note: Conditions in this section for repeal of Article 5.229 (commencing with Section 14169.31) failed.)



14169.38

(a) This article shall be implemented only as long as all of the following conditions are met:

(1) Subject to Section 14169.33, the quality assurance fee is established in a manner that is fundamentally consistent with this article.

(2) The quality assurance fee, including any interest on the fee after collection by the department, is deposited in a segregated fund apart from the General Fund.

(3) The proceeds of the quality assurance fee, including any interest and related federal reimbursement, may only be used for the purposes set forth in this article.

(b) No hospital shall be required to pay the quality assurance fee to the department unless and until the state receives and maintains federal approval.

(c) Hospitals shall be required to pay the quality assurance fee to the department as set forth in this article only as long as all of the following conditions are met:

(1) The federal Centers for Medicare and Medicaid Services allows the use of the quality assurance fee as set forth in this article in accordance with federal approval.

(2) Article 5.228 (commencing with Section 14169.1) is enacted and remains in effect and hospitals are reimbursed the increased rates for services during the program period, as defined in Section 14169.1.

(3) The full amount of the quality assurance fee assessed and collected pursuant to this article remains available only for the purposes specified in this article.

(d) This article shall become inoperative if either of the following occurs:

(1) In the event, and on the effective date, of a final judicial determination made by any court of appellate jurisdiction or a final determination by the United States Department of Health and Human Services or the federal Centers for Medicare and Medicaid Services that the quality assurance fee established pursuant to this article or any provision of Section 14166.115 cannot be implemented.

(2) In the event both of the following conditions exist:

(A) The federal Centers for Medicare and Medicaid Services denies approval for, or does not approve before January 1, 2014, the implementation of Sections 14169.2 and 14169.3 or this article.

(B) Section 14169.2, Section 14169.3, or this article cannot be modified by the department pursuant to subdivision (d) of Section 14169.33 in order to meet the requirements of federal law or to obtain federal approval.

(e) If this article becomes inoperative pursuant to paragraph (1) of subdivision (d) and the determination applies to any period or periods of time prior to the effective date of the determination, the department may recoup all payments made pursuant to Article 5.228 (commencing with Section 14169.1) during that period or those periods of time.

(f) (1) In the event that all necessary final federal approvals are not received as described and anticipated under this article or Article 5.228 (commencing with Section 14169.1), the director shall have the discretion and authority to develop procedures for recoupment from managed health care plans, and from hospitals under contract with managed health care plans, of any amounts received pursuant to this article or Article 5.228 (commencing with Section 14169.1).

(2) Any procedure instituted pursuant to this subdivision shall be developed in consultation with representatives from managed health care plans and representatives of the hospital community.

(3) Any procedure instituted pursuant to this subdivision shall be in addition to all other remedies made available under the law, pursuant to contracts between the department and the managed health care plans, or pursuant to contracts between the managed health care plans and the hospitals.

(Amended by Stats. 2012, Ch. 23, Sec. 107. Effective June 27, 2012. Conditionally inoperative as provided in this section (subd. (d), para. (1)) and Section 14169.40, or on date prescribed in Section 14169.41. Repealed on or after January 1, 2015, as provided in Section 14169.41. Note: Provisions for inoperation affect Article 5.229, commencing with Section 14169.31.)



14169.39

Notwithstanding any other provision of this article or Article 5.228 (commencing with Section 14169.1), supplemental payments or other payments under Article 5.228 (commencing with Section 14169.1) shall only be required and payable in any quarter for which a fee payment obligation exists.

(Added by Stats. 2011, Ch. 286, Sec. 8. Effective September 16, 2011. Conditionally inoperative as provided in Sections 14169.38 (subd. (d), para. (1)) and 14169.40, or on date prescribed in Section 14169.41. Repealed on or after January 1, 2015, as provided in Section 14169.41.)



14169.40

(a) This article and Article 5.228 (commencing with Section 14169.1) shall become inoperative and the requirements for supplemental payments or other payments under Article 5.228 (commencing with Section 14169.1) shall be retroactively invalidated, on the first day of the first month of the calendar quarter following notification to the Joint Legislative Budget Committee by the Department of Finance, that any of the following have occurred:

(1) A final judicial determination by the California Supreme Court or any California Court of Appeal that the revenues collected pursuant to this article that are deposited in the Hospital Quality Assurance Revenue Fund are either of the following:

(A) ?General Fund proceeds of taxes appropriated pursuant to Article XIII B of the California Constitution,? as used in subdivision (b) of Section 8 of Article XVI of the California Constitution.

(B) ?Allocated local proceeds of taxes,? as used in subdivision (b) of Section 8 of Article XVI of the California Constitution.

(2) The department has sought but has not received federal financial participation for the supplemental payments and other costs required by this article for which federal financial participation has been sought.

(3) A lawsuit related to this article, Article 5.228 (commencing with Section 14169.1), or Section 14166.115 is filed against the state and a preliminary injunction or other order has been issued that results in a financial disadvantage to the state.

(4) The director, in consultation with the Department of Finance, determines that the implementation of this article or Article 5.228 (commencing with Section 14169.1) has resulted in a financial disadvantage to the state.

(b) For purposes of this section, ?financial disadvantage to the state? means either of the following:

(1) A loss of federal financial participation.

(2) A cost to the General Fund, that is equal to or greater than one-quarter of 1 percent of the General Fund expenditures authorized in the most recent annual Budget Act.

(c) (1) The director shall have the authority to recoup any payments made under Article 5.228 (commencing with Section 14169.1) if any of the following apply:

(A) Recoupment of payments made under Article 5.228 (commencing with Section 14169.1) is ordered by a court.

(B) Federal financial participation is not available for payments made under Article 5.228 (commencing with Section 14169.1) for which federal financial participation has been sought.

(C) Recoupment of payments made under Article 5.228 (commencing with Section 14169.1) is necessary to prevent a General Fund cost that is estimated to be equal to or greater than one-quarter of 1 percent of the General Fund expenditures authorized in the most recent annual Budget Act and that results from implementation of a court order or the unavailability of federal financial participation.

(2) In the event payments are recouped for a particular quarter, fees paid by a hospital for that quarter pursuant to this article shall be refunded to the extent that the hospital meets both of the following conditions:

(A) The hospital has actually paid the fee for the subject quarter and for all prior quarters.

(B) The hospital has returned the payment received pursuant to Article 5.228 (commencing with Section 14169.1) for that quarter, or has had that payment recouped through a withholding of funds owed by Medi-Cal or other state payments, or recouped through other means.

(d) In the event the department determines that recoupment of supplemental payments is necessary to implement any provision of this section, the department may recoup payments made pursuant to Article 5.228 (commencing with Section 14169.1) from fees paid by the hospital pursuant to this article.

(e) Concurrent with invoking any provision of this section, the director shall notify the fiscal and appropriate policy committees of the Legislature of the intended action and the specific reason or reasons for the proposed action.

(Added by Stats. 2011, Ch. 286, Sec. 8. Effective September 16, 2011. Conditionally inoperative as provided in this section (subd. (a)) and Section 14169.38 (subd. (d), para. (1)), or on date prescribed in Section 14169.41. Repealed on or after January 1, 2015, as provided in Section 14169.41. Note: Provisions for inoperation affect Articles 5.228 (comm. with Section 14169.1) and 5.229 (comm. with Section 14169.31).)



14169.40.5

Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this article by means of policy letters or similar instructions, without taking further regulatory action.

(Added by Stats. 2011, Ch. 286, Sec. 8. Effective September 16, 2011. Conditionally inoperative as provided in Sections 14169.38 (subd. (d), para. (1)) and 14169.40, or on date prescribed in Section 14169.41. Repealed on or after January 1, 2015, as provided in Section 14169.41.)



14169.41

(a) This article shall remain operative only until the later of the following:

(1) January 1, 2015.

(2) The date of the last payment of the quality assurance fee payments pursuant to this article.

(3) The date of the last payment from the department pursuant to Article 5.228 (commencing with Section 14169.1).

(b) If this article becomes inoperative under paragraph (1) of subdivision (a), this article shall be repealed on January 1, 2015, unless a later enacted statute enacted before that date, deletes or extends that date.

(c) If this article becomes inoperative under paragraph (2) or (3) of subdivision (a), this article shall be repealed on January 1 of the year following the date this article becomes inoperative, unless a later enacted statute enacted before that date, deletes or extends that date.

(Amended by Stats. 2012, Ch. 452, Sec. 13. Effective September 22, 2012. Conditionally inoperative as provided in Sections 14169.38 (subd. (d), para. (1)) and 14169.40, or on date prescribed in this section. Repealed on or after January 1, 2015, by its own provisions. Note: Termination provisions affect Article 5.229, commencing with Section 14169.31.)



14169.42

If the director determines that this article has become inoperative pursuant to Section 14169.37, 14169.38, 14169.40, or 14169.41, the director shall execute a declaration stating that this determination has been made and stating the basis for this determination. The director shall retain the declaration and provide a copy, within five working days of the execution of the declaration, to the fiscal and appropriate policy committees of the Legislature. In addition, the director shall post the declaration on the department?s Internet Web site and the director shall send the declaration to the Secretary of State, the Secretary of the Senate, the Chief Clerk of the Assembly, and the Legislative Counsel.

(Amended by Stats. 2012, Ch. 452, Sec. 14. Effective September 22, 2012. Conditionally inoperative as provided in Sections 14169.38 (subd. (d), para. (1)) and 14169.40, or on date prescribed in Section 14169.41. Repealed on or after January 1, 2015, as provided in Section 14169.41.)






ARTICLE 5.230. Medi-Cal Hospital Reimbursement Improvement Act of 2013

14169.50

The Legislature finds and declares all of the following:

(a) The Legislature continues to recognize the essential role that hospitals play in serving the state?s Medi-Cal beneficiaries. To that end, it has been, and remains, the intent of the Legislature to improve funding for hospitals and obtain all available federal funds to make supplemental Medi-Cal payments to hospitals.

(b) It is the intent of the Legislature that funding provided to hospitals through a hospital quality assurance fee be continued with the goal of increasing access to care and improving hospital reimbursement through supplemental Medi-Cal payments to hospitals.

(c) It is the intent of the Legislature to recognize the fundamental structure of the components used to develop a successful hospital quality assurance fee program.

(d) It is the intent of the Legislature to impose a quality assurance fee to be paid by hospitals, which would be used to increase federal financial participation in order to make supplemental Medi-Cal payments to hospitals, and to help pay for health care coverage for low-income children.

(e) The State Department of Health Care Services shall make every effort to obtain the necessary federal approvals to implement the quality assurance fee described in subdivision (d) in order to make supplemental Medi-Cal payments to hospitals.

(f) It is the intent of the Legislature that the quality assurance fee be implemented only if all of the following conditions are met:

(1) The quality assurance fee is established in consultation with the hospital community.

(2) The quality assurance fee, including any interest earned after collection by the department, is deposited into segregated funds apart from the General Fund and used exclusively for supplemental Medi-Cal payments to hospitals, direct grants to public hospitals, health care coverage for low-income children, and for the department?s direct costs of administering the program.

(3) No hospital shall be required to pay the quality assurance fee to the department unless and until the state receives and maintains federal approval of the quality assurance fee and related supplemental payments to hospitals.

(4) The full amount of the quality assurance fee assessed and collected remains available only for the purposes specified by the Legislature in this article.

(Added by Stats. 2013, Ch. 657, Sec. 6. Effective October 8, 2013. Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.51

For purposes of this article, the following definitions shall apply:

(a) ?Acute psychiatric days? means the total number of Medi-Cal specialty mental health service administrative days, Medi-Cal specialty mental health service acute care days, acute psychiatric administrative days, and acute psychiatric acute days identified in the Final Medi-Cal Utilization Statistics for the state fiscal year preceding the rebase calculation year as calculated by the department as of the retrieval date.

(b) ?Acute psychiatric per diem supplemental rate? means a fixed per diem supplemental payment for acute psychiatric days.

(c) ?Annual fee-for-service days? means the number of fee-for-service days of each hospital subject to the quality assurance fee, as reported on the days data source.

(d) ?Annual managed care days? means the number of managed care days of each hospital subject to the quality assurance fee, as reported on the days data source.

(e) ?Annual Medi-Cal days? means the number of Medi-Cal days of each hospital subject to the quality assurance fee, as reported on the days data source.

(f) ?Base calendar year? means a calendar year that ends before a subject fiscal year begins, but no more than six years before a subject fiscal year begins. Beginning with the third program period, the department shall establish the base calendar year during the rebase calculation year as the calendar year for which the most recent data is available that the department determines is reliable.

(g) ?Converted hospital? means a private hospital that becomes a designated public hospital or a nondesignated public hospital on or after the first day of a program period.

(h) ?Days data source? means either: (1) if a hospital?s Annual Financial Disclosure Report for its fiscal year ending in the base calendar year includes data for a full fiscal year of operation, the hospital?s Annual Financial Disclosure Report retrieved from the Office of Statewide Health Planning and Development as retrieved by the department on the retrieval date pursuant to Section 14169.59, for its fiscal year ending in the base calendar year; or (2) if a hospital?s Annual Financial Disclosure Report for its fiscal year ending in the base calendar year includes data for more than one day, but less than a full year of operation, the department?s best and reasonable estimates of the hospital?s Annual Financial Disclosure Report if the hospital had operated for a full year.

(i) ?Department? means the State Department of Health Care Services.

(j) ?Designated public hospital? shall have the meaning given in subdivision (d) of Section 14166.1.

(k) ?Director? means the Director of Health Care Services.

(l) ?Exempt facility? means any of the following:

(1) A public hospital, which shall include either of the following:

(A) A hospital, as defined in paragraph (25) of subdivision (a) of Section 14105.98.

(B) A tax-exempt nonprofit hospital that is licensed under subdivision (a) of Section 1250 of the Health and Safety Code and operating a hospital owned by a local health care district, and is affiliated with the health care district hospital owner by means of the district?s status as the nonprofit corporation?s sole corporate member.

(2) With the exception of a hospital that is in the Charitable Research Hospital peer group, as set forth in the 1991 Hospital Peer Grouping Report published by the department, a hospital that is designated as a specialty hospital in the hospital?s most recently filed Office of Statewide Health Planning and Development Hospital Annual Financial Disclosure Report, as of the first day of a program period.

(3) A hospital that satisfies the Medicare criteria to be a long-term care hospital.

(4) A small and rural hospital as specified in Section 124840 of the Health and Safety Code designated as that in the hospital?s most recently filed Office of Statewide Health Planning and Development Hospital Annual Financial Disclosure Report, as of the first day of a program period.

(m) ?Federal approval? means the approval by the federal government of both the quality assurance fee established pursuant to this article and the supplemental payments to private hospitals described pursuant to this article.

(n) ?Fee-for-service per diem quality assurance fee rate? means a fixed fee on fee-for-service days.

(o) ?Fee-for-service days? means inpatient hospital days as reported on the days data source where the service type is reported as ?acute care,? ?psychiatric care,? or ?rehabilitation care,? and the payer category is reported as ?Medicare traditional,? ?county indigent programs-traditional,? ?other third parties-traditional,? ?other indigent,? or ?other payers,? for purposes of the Annual Financial Disclosure Report submitted by hospitals to the Office of Statewide Health Planning and Development.

(p) ?Fund? means the Hospital Quality Assurance Revenue Fund established by Section 14167.35.

(q) ?General acute care days? means the total number of Medi-Cal general acute care days, including well baby days, less any acute psychiatric inpatient days, paid by the department to a hospital for services in the base calendar year, as reflected in the state paid claims file on the retrieval date.

(r) ?General acute care hospital? means any hospital licensed pursuant to subdivision (a) of Section 1250 of the Health and Safety Code.

(s) ?General acute care per diem supplemental rate? means a fixed per diem supplemental payment for general acute care days.

(t) ?High acuity days? means Medi-Cal coronary care unit days, pediatric intensive care unit days, intensive care unit days, neonatal intensive care unit days, and burn unit days paid by the department to a hospital for services in the base calendar year, as reflected in the state paid claims file prepared by the department on the retrieval date.

(u) ?High acuity per diem supplemental rate? means a fixed per diem supplemental payment for high acuity days for specified hospitals in Section 14169.55.

(v) ?High acuity trauma per diem supplemental rate? means a fixed per diem supplemental payment for high acuity days for specified hospitals in Section 14169.55 that have been designated as specified types of trauma hospitals.

(w) ?Hospital community? includes, but is not limited to, the statewide hospital industry organization and systems representing general acute care hospitals.

(x) ?Hospital inpatient services? means all services covered under Medi-Cal and furnished by hospitals to patients who are admitted as hospital inpatients and reimbursed on a fee-for-service basis by the department directly or through its fiscal intermediary. Hospital inpatient services include outpatient services furnished by a hospital to a patient who is admitted to that hospital within 24 hours of the provision of the outpatient services that are related to the condition for which the patient is admitted. Hospital inpatient services do not include services for which a managed health care plan is financially responsible.

(y) ?Hospital outpatient services? means all services covered under Medi-Cal furnished by hospitals to patients who are registered as hospital outpatients and reimbursed by the department on a fee-for-service basis directly or through its fiscal intermediary. Hospital outpatient services do not include services for which a managed health care plan is financially responsible, or services rendered by a hospital-based federally qualified health center for which reimbursement is received pursuant to Section 14132.100.

(z) ?Managed care days? means inpatient hospital days as reported on the days data source where the service type is reported as ?acute care,? ?psychiatric care,? or ?rehabilitation care,? and the payer category is reported as ?Medicare managed care,? ?county indigent programs-managed care,? or ?other third parties-managed care,? for purposes of the Annual Financial Disclosure Report submitted by hospitals to the Office of Statewide Health Planning and Development.

(aa) ?Managed care per diem quality assurance fee rate? means a fixed fee on managed care days.

(ab) (1) ?Managed health care plan? means a health care delivery system that manages the provision of health care and receives prepaid capitated payments from the state in return for providing services to Medi-Cal beneficiaries.

(2) (A) Managed health care plans include county organized health systems and entities contracting with the department to provide or arrange services for Medi-Cal beneficiaries pursuant to the two-plan model, geographic managed care, or regional managed care for the rural expansion. Entities providing these services contract with the department pursuant to any of the following:

(i) Article 2.7 (commencing with Section 14087.3).

(ii) Article 2.8 (commencing with Section 14087.5).

(iii) Article 2.81 (commencing with Section 14087.96).

(iv) Article 2.82 (commencing with Section 14087.98).

(v) Article 2.91 (commencing with Section 14089).

(B) Managed health care plans do not include any of the following:

(i) Mental health plans contracting to provide mental health care for Medi-Cal beneficiaries pursuant to Chapter 8.9 (commencing with Section 14700).

(ii) Health plans not covering inpatient services such as primary care case management plans operating pursuant to Section 14088.85.

(iii) Program of All-Inclusive Care for the Elderly organizations operating pursuant to Chapter 8.75 (commencing with Section 14591).

(ac) ?Medi-Cal days? means inpatient hospital days as reported on the days data source where the service type is reported as ?acute care,? ?psychiatric care,? or ?rehabilitation care,? and the payer category is reported as ?Medi-Cal traditional? or ?Medi-Cal managed care,? for purposes of the Annual Financial Disclosure Report submitted by hospitals to the Office of Statewide Health Planning and Development.

(ad) ?Medi-Cal fee-for-service days? means inpatient hospital days as reported on the days data source where the service type is reported as ?acute care,? ?psychiatric care,? or ?rehabilitation care,? and the payer category is reported as ?Medi-Cal traditional? for purposes of the Annual Financial Disclosure Report submitted by hospitals to the Office of Statewide Health Planning and Development.

(ae) ?Medi-Cal managed care days? means the total number of general acute care days, including well baby days, listed for the county organized health system and prepaid health plans identified in the Final Medi-Cal Utilization Statistics for the state fiscal year preceding the rebase calculation year, as calculated by the department as of the retrieval date.

(af) ?Medi-Cal managed care fee days? means inpatient hospital days as reported on the days data source where the service type is reported as ?acute care,? ?psychiatric care,? or ?rehabilitation care,? and the payer category is reported as ?Medi-Cal managed care? for purposes of the Annual Financial Disclosure Report submitted by hospitals to the Office of Statewide Health Planning and Development.

(ag) ?Medi-Cal per diem quality assurance fee rate? means a fixed fee on Medi-Cal days.

(ah) ?Medicaid inpatient utilization rate? means Medicaid inpatient utilization rate as defined in Section 1396r-4 of Title 42 of the United States Code and as set forth in the Final Medi-Cal Utilization Statistics for the state fiscal year preceding the rebase calculation year, as calculated by the department as of the retrieval date.

(ai) ?New hospital? means a hospital operation, business, or facility functioning under current or prior ownership as a private hospital that does not have a days data source or a hospital that has a days data source in whole, or in part, from a previous operator where there is an outstanding monetary obligation owed to the state in connection with the Medi-Cal program and the hospital is not, or does not agree to become, financially responsible to the department for the outstanding monetary obligation in accordance with subdivision (d) of Section 14169.61.

(aj) ?Nondesignated public hospital? means either of the following:

(1) A public hospital that is licensed under subdivision (a) of Section 1250 of the Health and Safety Code, is not designated as a specialty hospital in the hospital?s most recently filed Annual Financial Disclosure Report, as of the first day of a program period, and satisfies the definition in paragraph (25) of subdivision (a) of Section 14105.98, excluding designated public hospitals.

(2) A tax-exempt nonprofit hospital that is licensed under subdivision (a) of Section 1250 of the Health and Safety Code, is not designated as a specialty hospital in the hospital?s most recently filed Annual Financial Disclosure Report, as of the first day of a program period, is operating a hospital owned by a local health care district, and is affiliated with the health care district hospital owner by means of the district?s status as the nonprofit corporation?s sole corporate member.

(ak) ?Outpatient base amount? means the total amount of payments for hospital outpatient services made to a hospital in the base calendar year, as reflected in the state paid claims files prepared by the department as of the retrieval date.

(al) ?Outpatient supplemental rate? means a fixed proportional supplemental payment for Medi-Cal outpatient services.

(am) ?Prepaid health plan hospital? means a hospital owned by a nonprofit public benefit corporation that shares a common board of directors with a nonprofit health care service plan, which exclusively contracts with no more than two medical groups in the state to provide or arrange for professional medical services for the enrollees of the plan, as of the effective date of this article.

(an) ?Prepaid health plan hospital managed care per diem quality assurance fee rate? means a fixed fee on non-Medi-Cal managed care fee days for prepaid health plan hospitals.

(ao) ?Prepaid health plan hospital Medi-Cal managed care per diem quality assurance fee rate? means a fixed fee on Medi-Cal managed care fee days for prepaid health plan hospitals.

(ap) ?Private hospital? means a hospital that meets all of the following conditions:

(1) Is licensed pursuant to subdivision (a) of Section 1250 of the Health and Safety Code.

(2) Is in the Charitable Research Hospital peer group, as set forth in the 1991 Hospital Peer Grouping Report published by the department, or is not designated as a specialty hospital in the hospital?s most recently filed Office of Statewide Health Planning and Development Annual Financial Disclosure Report, as of the first day of a program period.

(3) Does not satisfy the Medicare criteria to be classified as a long-term care hospital.

(4) Is a nonpublic hospital, nonpublic converted hospital, or converted hospital as those terms are defined in paragraphs (26) to (28), inclusive, respectively, of subdivision (a) of Section 14105.98.

(5) Is not a nondesignated public hospital or a designated public hospital.

(aq) ?Program period? means a period not to exceed three years during which a fee model and a supplemental payment model developed under this article shall be effective. The first program period shall be the period beginning January 1, 2014, and ending December 31, 2016, inclusive. The second program period shall be the period beginning on January 1, 2017, and ending June 30, 2019. Each subsequent program period shall begin on the day immediately following the last day of the immediately preceding program period and shall end on the last day of a state fiscal year, as determined by the department.

(ar) ?Quality assurance fee? means the quality assurance fee assessed pursuant to Section 14169.52 and collected on the basis of the quarterly quality assurance fee.

(as) (1) ?Quarterly quality assurance fee? means, with respect to a hospital that is not a prepaid health plan hospital, the sum of all of the following:

(A) The annual fee-for-service days for an individual hospital multiplied by the fee-for-service per diem quality assurance fee rate, divided by four.

(B) The annual managed care days for an individual hospital multiplied by the managed care per diem quality assurance fee rate, divided by four.

(C) The annual Medi-Cal days for an individual hospital multiplied by the Medi-Cal per diem quality assurance fee rate, divided by four.

(2) ?Quarterly quality assurance fee? means, with respect to a hospital that is a prepaid health plan hospital, the sum of all of the following:

(A) The annual fee-for-service days for an individual hospital multiplied by the fee-for-service per diem quality assurance fee rate, divided by four.

(B) The annual managed care days for an individual hospital multiplied by the prepaid health plan hospital managed care per diem quality assurance fee rate, divided by four.

(C) The annual Medi-Cal managed care fee days for an individual hospital multiplied by the prepaid health plan hospital Medi-Cal managed care per diem quality assurance fee rate, divided by four.

(D) The annual Medi-Cal fee-for-service days for an individual hospital multiplied by the Medi-Cal per diem quality assurance fee rate, divided by four.

(at) ?Rebase calculation year? means a state fiscal year during which the department shall rebase the data, including, but not limited to, the days data source, used for the following: acute psychiatric days, annual fee-for-service days, annual managed care days, annual Medi-Cal days, fee-for-service days, general acute care days, high acuity days, managed care days, Medi-Cal days, Medi-Cal fee-for-service days, Medi-Cal managed care days, Medi-Cal managed care fee days, outpatient base amount, and transplant days, pursuant to Section 14169.59. Beginning with the third program period, the rebase calculation year for a program period shall be the last subject fiscal year of the immediately preceding program period.

(au) ?Rebase year? means the first state fiscal year of a program period and shall immediately follow a rebase calculation year.

(av) ?Retrieval date? means a day for each data element during the last quarter of the rebase calculation year upon which the department retrieves the data, including, but not limited to, the days data source, used for the following: acute psychiatric days, annual fee-for-service days, annual managed care days, annual Medi-Cal days, fee-for-service days, general acute care days, high acuity days, managed care days, Medi-Cal days, Medi-Cal fee-for-service days, Medi-Cal managed care days, Medi-Cal managed care fee days, outpatient base amount, and transplant days, pursuant to Section 14169.59. The retrieval date for each data element may be a different date within the quarter as determined to be necessary and appropriate by the department.

(aw) ?Subacute supplemental rate? means a fixed proportional supplemental payment for acute inpatient services based on a hospital?s prior provision of Medi-Cal subacute services.

(ax) ?Subject fiscal quarter? means a state fiscal quarter beginning on or after the first day of a program period and ending on or before the last day of a program period.

(ay) ?Subject fiscal year? means a state fiscal year beginning on or after the first day of a program period and ending on or before the last day of a program period.

(az) ?Subject month? means a calendar month beginning on or after the first day of a program period and ending on or before the last day of a program period.

(ba) ?Transplant days? means the number of Medi-Cal days for Medicare Severity-Diagnosis Related Groups (MS-DRGs) 1, 2, 5 to 10, inclusive, 14, 15, or 652, according to the Patient Discharge Data File Documentation from the Office of Statewide Health Planning and Development for the base calendar year accessed on the retrieval date.

(bb) ?Transplant per diem supplemental rate? means a fixed per diem supplemental payment for transplant days.

(bc) ?Upper payment limit? means a federal upper payment limit on the amount of the Medicaid payment for which federal financial participation is available for a class of service and a class of health care providers, as specified in Part 447 of Title 42 of the Code of Federal Regulations. The applicable upper payment limit shall be separately calculated for inpatient and outpatient hospital services.

(Amended by Stats. 2014, Ch. 442, Sec. 26. Effective September 18, 2014. Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.52

(a) There shall be imposed on each general acute care hospital that is not an exempt facility a quality assurance fee, except that a quality assurance fee under this article shall not be imposed on a converted hospital for the periods when the hospital is a public hospital or a new hospital with respect to a program period.

(b) The department shall compute the quarterly quality assurance fee for each subject fiscal year during a program period pursuant to Section 14169.59.

(c) Subject to Section 14169.63, on the later of the date of the department?s receipt of federal approval or the first day of each program period, the following shall commence:

(1) Within 10 business days following receipt of the notice of federal approval, the department shall send notice to each hospital subject to the quality assurance fee, which shall contain the following information:

(A) The date that the state received notice of federal approval.

(B) The quarterly quality assurance fee for each subject fiscal year.

(C) The date on which each payment is due.

(2) The hospitals shall pay the quarterly quality assurance fee, based on a schedule developed by the department. The department shall establish the date that each payment is due, provided that the first payment shall be due no earlier than 20 days following the department sending the notice pursuant to paragraph (1), and the payments shall be paid at least one month apart, but if possible, the payments shall be paid on a quarterly basis.

(3) Notwithstanding any other provision of this section, the amount of each hospital?s quarterly quality assurance fee for a program period that has not been paid by the hospital before 15 days prior to the end of a program period shall be paid by the hospital no later than 15 days prior to the end of a program period.

(4) Each hospital described in subdivision (a) shall pay the quarterly quality assurance fees that are due, if any, in the amounts and at the times set forth in the notice unless superseded by a subsequent notice from the department.

(d) The quality assurance fee, as assessed pursuant to this section, shall be paid by each hospital subject to the fee to the department for deposit in the fund. Deposits may be accepted at any time and shall be credited toward the program period for which the fees were assessed. This article shall not affect the ability of a hospital to pay fees assessed for a program period after the end of that program period.

(e) This section shall become inoperative if the federal Centers for Medicare and Medicaid Services denies approval for, or does not approve before December 1, 2016, the implementation of the quality assurance fee pursuant to this article or the supplemental payments to private hospitals pursuant to this article for the first program period.

(f) In no case shall the aggregate fees collected in a federal fiscal year pursuant to this section, former Section 14167.32, Section 14168.32, and Section 14169.32 exceed the maximum percentage of the annual aggregate net patient revenue for hospitals subject to the fee that is prescribed pursuant to federal law and regulations as necessary to preclude a finding that an indirect guarantee has been created.

(g) (1) Interest shall be assessed on quality assurance fees not paid on the date due at the greater of 10 percent per annum or the rate at which the department assesses interest on Medi-Cal program overpayments to hospitals that are not repaid when due. Interest shall begin to accrue the day after the date the payment was due and shall be deposited in the fund.

(2) In the event that any fee payment is more than 60 days overdue, a penalty equal to the interest charge described in paragraph (1) shall be assessed and due for each month for which the payment is not received after 60 days.

(h) When a hospital fails to pay all or part of the quality assurance fee on or before the date that payment is due, the department may immediately begin to deduct the unpaid assessment and interest from any Medi-Cal payments owed to the hospital, or, in accordance with Section 12419.5 of the Government Code, from any other state payments owed to the hospital until the full amount is recovered. All amounts, except penalties, deducted by the department under this subdivision shall be deposited in the fund. The remedy provided to the department by this section is in addition to other remedies available under law.

(i) The payment of the quality assurance fee shall not be considered as an allowable cost for Medi-Cal cost reporting and reimbursement purposes.

(j) The department shall work in consultation with the hospital community to implement this article.

(k) This subdivision creates a contractually enforceable promise on behalf of the state to use the proceeds of the quality assurance fee, including any federal matching funds, solely and exclusively for the purposes set forth in this article, to limit the amount of the proceeds of the quality assurance fee to be used to pay for the health care coverage of children as provided in Section 14169.53, to limit any payments for the department?s costs of administration to the amounts set forth in this article, to maintain and continue prior reimbursement levels as set forth in Section 14169.68 on the effective date of that section, and to otherwise comply with all its obligations set forth in this article, provided that amendments that arise from, or have as a basis for, a decision, advice, or determination by the federal Centers for Medicare and Medicaid Services relating to federal approval of the quality assurance fee or the payments set forth in this article shall control for the purposes of this subdivision.

(l) (1) Subject to paragraph (2), the director may waive any or all interest and penalties assessed under this article in the event that the director determines, in his or her sole discretion, that the hospital has demonstrated that imposition of the full quality assurance fee on the timelines applicable under this article has a high likelihood of creating a financial hardship for the hospital or a significant danger of reducing the provision of needed health care services.

(2) Waiver of some or all of the interest or penalties under this subdivision shall be conditioned on the hospital?s agreement to make fee payments, or to have the payments withheld from payments otherwise due from the Medi-Cal program to the hospital, on a schedule developed by the department that takes into account the financial situation of the hospital and the potential impact on services.

(3) A decision by the director under this subdivision shall not be subject to judicial review.

(4) If fee payments are remitted to the department after the date determined by the department to be the final date for calculating the final supplemental payments for a program period under this article, the fee payments shall be refunded to general acute care hospitals, pro rata with the amount of quality assurance fee paid by the hospital in the program period, subject to the limitations of federal law. If federal rules prohibit the refund described in this paragraph, the excess funds shall be used as quality assurance fees for the next program period for general acute care hospitals, pro rata with the quality assurance fees paid by the hospital for the program period.

(5) If during the implementation of this article, fee payments that were due under former Article 5.21 (commencing with Section 14167.1) and former Article 5.22 (commencing with Section 14167.31), or former Article 5.226 (commencing with Section 14168.1) and Article 5.227 (commencing with Section 14168.31), or Article 5.228 (commencing with Section 14169.1) and Article 5.229 (commencing with Section 14169.31) are remitted to the department under a payment plan or for any other reason, and the final date for calculating the final supplemental payments under those articles has passed, then those fee payments shall be deposited in the fund to support the uses established by this article.

(Amended by Stats. 2014, Ch. 442, Sec. 27. Effective September 18, 2014. Section conditionally inoperative as provided in subd. (e). Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.53

(a) (1) All fees required to be paid to the state pursuant to this article shall be paid in the form of remittances payable to the department.

(2) The department shall directly transmit the fee payments to the Treasurer to be deposited in the fund. Notwithstanding Section 16305.7 of the Government Code, any interest and dividends earned on deposits in the fund from the proceeds of the fee assessed pursuant to this article shall be retained in the fund for purposes specified in subdivision (b).

(b) (1) Notwithstanding subdivision (c) of Section 14167.35, subdivision (b) of Section 14168.33, and subdivision (b) of Section 14169.33, all funds from the proceeds of the fee assessed pursuant to this article in the fund, together with any interest and dividends earned on money in the fund, shall continue to be used exclusively to enhance federal financial participation for hospital services under the Medi-Cal program, to provide additional reimbursement to, and to support quality improvement efforts of, hospitals, and to minimize uncompensated care provided by hospitals to uninsured patients, as well as to pay for the state?s administrative costs and to provide funding for children?s health coverage, in the following order of priority:

(A) To pay for the department?s staffing and administrative costs directly attributable to implementing this article, not to exceed two hundred fifty thousand dollars ($250,000) for each subject fiscal quarter, exclusive of any federal matching funds.

(B) To pay for the health care coverage, as described in subdivision (g), except that for the two subject fiscal quarters in the 2013?14 fiscal year, the amount for children?s health care coverage shall be one hundred fifty-five million dollars ($155,000,000) for each subject fiscal quarter, exclusive of any federal matching funds.

(C) To make increased capitation payments to managed health care plans pursuant to this article and Section 14169.82, including the nonfederal share of capitation payments to managed health care plans pursuant to this article and Section 14169.82 for services provided to individuals who meet the eligibility requirements in Section 1902(a)(10)(A)(i)(VIII) of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396a(a)(10)(A)(i)(VIII)), and who meet the conditions described in Section 1905(y) of the federal Social Security Act (42 U.S.C. Sec. 1396d(y)).

(D) To make increased payments and direct grants to hospitals pursuant to this article and Section 14169.83, including the nonfederal share of payments to hospitals under this article and Section 14169.83 for services provided to individuals who meet the eligibility requirements in Section 1902(a)(10)(A)(i)(VIII) of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396a(a)(10)(A)(i)(VIII)), and who meet the conditions described in Section 1905(y) of the federal Social Security Act (42 U.S.C. Sec. 1396d(y)).

(2) Notwithstanding subdivision (c) of Section 14167.35, subdivision (b) of Section 14168.33, and subdivision (b) of Section 14169.33, and notwithstanding Section 13340 of the Government Code, the moneys in the fund shall be continuously appropriated during the first program period only, without regard to fiscal year, for the purposes of this article, Article 5.229 (commencing with Section 14169.31), Article 5.228 (commencing with Section 14169.1), Article 5.227 (commencing with Section 14168.31), former Article 5.226 (commencing with Section 14168.1), former Article 5.22 (commencing with Section 14167.31), and former Article 5.21 (commencing with Section 14167.1).

(3) For subsequent program periods, the moneys in the fund shall be used, upon appropriation by the Legislature in the annual Budget Act, for the purposes of this article and Sections 14169.82 and 14169.83.

(c) Any amounts of the quality assurance fee collected in excess of the funds required to implement subdivision (b), including any funds recovered under subdivision (d) of Section 14169.61, shall be refunded to general acute care hospitals, pro rata with the amount of quality assurance fee paid by the hospital, subject to the limitations of federal law. If federal rules prohibit the refund described in this subdivision, the excess funds shall be used as quality assurance fees for the next program period for general acute care hospitals, pro rata with the amount of quality assurance fees paid by the hospital for the program period.

(d) Any methodology or other provision specified in this article may be modified by the department, in consultation with the hospital community, to the extent necessary to meet the requirements of federal law or regulations to obtain federal approval or to enhance the probability that federal approval can be obtained, provided the modifications do not violate the spirit, purposes, and intent of this article and are not inconsistent with the conditions of implementation set forth in Section 14169.72. The department shall notify the Joint Legislative Budget Committee and the fiscal and appropriate policy committees of the Legislature 30 days prior to implementation of a modification pursuant to this subdivision.

(e) The department, in consultation with the hospital community, shall make adjustments, as necessary, to the amounts calculated pursuant to Section 14169.52 in order to ensure compliance with the federal requirements set forth in Section 433.68 of Title 42 of the Code of Federal Regulations or elsewhere in federal law.

(f) The department shall request approval from the federal Centers for Medicare and Medicaid Services for the implementation of this article. In making this request, the department shall seek specific approval from the federal Centers for Medicare and Medicaid Services to exempt providers identified in this article as exempt from the fees specified, including the submission, as may be necessary, of a request for waiver of the broad-based requirement, waiver of the uniform fee requirement, or both, pursuant to paragraphs (1) and (2) of subdivision (e) of Section 433.68 of Title 42 of the Code of Federal Regulations.

(g) (1) For purposes of this subdivision, the following definitions shall apply:

(A) ?Actual net benefit? means the net benefit determined by the department for a net benefit period after the conclusion of the net benefit period using payments and grants actually made, and fees actually collected, for the net benefit period.

(B) ?Aggregate fees? means the aggregate fees collected from hospitals under this article.

(C) ?Aggregate payments? means the aggregate payments and grants made directly or indirectly to hospitals under this article, including payments and grants described in Sections 14169.54, 14169.55, 14169.57, and 14169.58, and subdivision (b) of Section 14169.82.

(D) ?Net benefit? means the aggregate payments for a net benefit period minus the aggregate fees for the net benefit period.

(E) ?Net benefit period? means a subject fiscal year or portion thereof that is in a program period and begins on or after July 1, 2014.

(F) ?Preliminary net benefit? means the net benefit determined by the department for a net benefit period prior to the beginning of that net benefit period using estimated or projected data.

(2) The amount of funding provided for children?s health care coverage under subdivision (b) for a net benefit period shall be equal to 24 percent of the net benefit for that net benefit period.

(3) The department shall determine the preliminary net benefit for all net benefit periods in the first program period before July 1, 2014. The department shall determine the preliminary net benefit for all net benefit periods in a subsequent program period before the beginning of the program period.

(4) The department shall determine the actual net benefit and make the reconciliation described in paragraph (5) for each net benefit period within six months after the date determined by the department pursuant to subdivision (h).

(5) For each net benefit period, the department shall reconcile the amount of moneys in the fund used for children?s health coverage based on the preliminary net benefit with the amount of the fund that may be used for children?s health coverage under this subdivision based on the actual net benefit. For each net benefit period, any amounts that were in the fund and used for children?s health coverage in excess of the 24 percent of the actual net benefit shall be returned to the fund, and the amount, if any, by which 24 percent of the actual net benefit exceeds 24 percent of the preliminary net benefit shall be available from the fund to the department for children?s health coverage. The department shall notify the Joint Legislative Budget Committee and the fiscal and appropriate policy committees of the Legislature of the results of the reconciliation for each net benefit period pursuant to this paragraph within five working days of performing the reconciliation.

(6) The department shall make all calculations and reconciliations required by this subdivision in consultation with the hospital community using data that the department determines is the best data reasonably available.

(h) After consultation with the hospital community, the department shall determine a date upon which substantially all fees have been paid and substantially all supplemental payments, grants, and rate range increases have been made for a program period, which date shall be no later than two years after the end of a program period. After the date determined by the department pursuant to this subdivision, no further supplemental payments shall be made under the program period, and any fees collected with respect to the program period shall be used for a subsequent program period consistent with this section. Nothing in this subdivision shall affect the department?s authority to collect quality assurance fees for a program period after the end of the program period or after the date determined by the department pursuant to this subdivision. The department shall notify the Joint Legislative Budget Committee and fiscal and appropriate policy committees of that date within five working days of the determination.

(i) Use of the fee proceeds to enhance federal financial participation pursuant to subdivision (b) shall include use of the proceeds to supply the nonfederal share, if any, of payments to hospitals under this article for services provided to individuals who meet the eligibility requirements in Section 1902(a)(10)(A)(i)(VIII) of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396a(a)(10)(A)(i)(VIII)), and who meet the conditions described in Section 1905(y) of the federal Social Security Act (42 U.S.C. Sec. 1396d(y)) such that expenditures for services provided to the individual are eligible for the enhanced federal medical assistance percentage described in that section.

(Amended by Stats. 2014, Ch. 442, Sec. 28. Effective September 18, 2014. Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.54

(a) Private hospitals shall be paid supplemental amounts for each subject fiscal quarter in a program period for the provision of hospital outpatient services as set forth in this section. The supplemental amounts shall be in addition to any other amounts payable to hospitals with respect to those services and shall not affect any other payments to hospitals. The supplemental amounts shall result in payments equal to the statewide aggregate upper payment limit for private hospitals for each subject fiscal year.

(b) Except as set forth in subdivisions (d) and (e), each private hospital shall be paid an amount for each subject fiscal year equal to the outpatient supplemental rate multiplied by the hospital?s outpatient base amount, which payments shall be made on a quarterly basis. The outpatient supplemental rate shall result in payments to hospitals that equal the applicable federal upper payment limit for the subject fiscal year, except that with respect to a subject fiscal year that begins before the start of a program period or that ends after the end of the program period for which the payments are made, the outpatient supplemental rate shall result in payments to hospitals that equal a percentage of the applicable upper payment limit where the percentage equals the percentage of the subject fiscal year that occurs during the program period. For purposes of this subdivision, the applicable federal upper payment limit shall be the federal upper payment limit for hospital outpatient services furnished by private hospitals for each subject fiscal year.

(c) In the event federal financial participation for a subject fiscal year is not available for all of the supplemental amounts payable to private hospitals under subdivision (b) due to the application of an upper payment limit or for any other reason, both of the following shall apply:

(1) The total amount payable to private hospitals under subdivision (b) for the subject fiscal year shall be reduced to the amount for which federal financial participation is available.

(2) The amount payable under subdivision (b) to each private hospital for the subject fiscal year shall be equal to the amount computed under subdivision (b) multiplied by the ratio of the total amount for which federal financial participation is available to the total amount computed under subdivision (b).

(d) Payments shall not be made under this section for the periods when a hospital is a new hospital during a program period.

(e) Payments shall be made to a converted hospital that converts during a subject fiscal quarter by multiplying the hospital?s outpatient supplemental payment as calculated in subdivision (b) by the number of days that the hospital was a private hospital in the subject fiscal quarter, divided by the number of days in the subject fiscal quarter. Payments shall not be made to a converted hospital in any subsequent subject fiscal quarter.

(Added by Stats. 2013, Ch. 657, Sec. 6. Effective October 8, 2013. Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.55

(a) Private hospitals shall be paid supplemental amounts for the provision of hospital inpatient services for each subject fiscal quarter in a program period as set forth in this section. The supplemental amounts shall be in addition to any other amounts payable to hospitals with respect to those services and shall not affect any other payments to hospitals. The inpatient supplemental amounts shall result in payments to hospitals that equal the applicable federal upper payment limit for the subject fiscal year, except that with respect to a subject fiscal year that begins before the start of a program period or that ends after the end of the program period for which the payments are made, the inpatient supplemental amounts shall result in payments to hospitals that equal a percentage of the applicable upper payment limit where the percentage equals the percentage of the subject fiscal year that occurs during the program period.

(b) Except as set forth in subdivisions (e) and (f), each private hospital shall be paid the sum of the following amounts as applicable for the provision of hospital inpatient services for each subject fiscal quarter:

(1) A general acute care per diem supplemental rate multiplied by the hospital?s general acute care days.

(2) An acute psychiatric per diem supplemental rate multiplied by the hospital?s acute psychiatric days.

(3) A high acuity per diem supplemental rate multiplied by the number of the hospital?s high acuity days if the hospital?s Medicaid inpatient utilization rate is less than the percent required to be eligible to receive disproportionate share replacement funds for the state fiscal year ending in the base calendar year and greater than 5 percent and at least 5 percent of the hospital?s general acute care days are high acuity days.

(4) A high acuity trauma per diem supplemental rate multiplied by the number of the hospital?s high acuity days if the hospital qualifies to receive the amount set forth in paragraph (3) and has been designated as a Level I, Level II, Adult/Ped Level I, or Adult/Ped Level II trauma center by the Emergency Medical Services Authority established pursuant to Section 1797.1 of the Health and Safety Code.

(5) A transplant per diem supplemental rate multiplied by the number of the hospital?s transplant days if the hospital?s Medicaid inpatient utilization rate is less than the percent required to be eligible to receive disproportionate share replacement funds for the state fiscal year ending in the base calendar year and greater than 5 percent.

(6) A payment for hospital inpatient services equal to the subacute supplemental rate multiplied by the Medi-Cal subacute payments as reflected in the state paid claims file prepared by the department as of the retrieval date for the base calendar year if the private hospital provided Medi-Cal subacute services during the base calendar year.

(c) In the event federal financial participation for a subject fiscal year is not available for all of the supplemental amounts payable to private hospitals under subdivision (b) due to the application of an upper payment limit or for any other reason, both of the following shall apply:

(1) The total amount payable to private hospitals under subdivision (b) for the subject fiscal year shall be reduced to reflect the amount for which federal financial participation is available.

(2) The amount payable under subdivision (b) to each private hospital for the subject fiscal year shall be equal to the amount computed under subdivision (b) multiplied by the ratio of the total amount for which federal financial participation is available to the total amount computed under subdivision (b).

(d) If the amount otherwise payable to a hospital under this section for a subject fiscal year exceeds the amount for which federal financial participation is available for that hospital, the amount due to the hospital for that subject fiscal year shall be reduced to the amount for which federal financial participation is available.

(e) Payments shall not be made under this section for the periods when a hospital is a new hospital during a program period.

(f) Payments shall be made to a converted hospital that converts during a subject fiscal quarter by multiplying the hospital?s supplemental payment as calculated in subdivision (b) by the number of days that the hospital was a private hospital in the subject fiscal quarter, divided by the number of days in the subject fiscal quarter. Payments shall not be made to a converted hospital in any subsequent subject fiscal quarter.

(Amended by Stats. 2014, Ch. 442, Sec. 29. Effective September 18, 2014. Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.56

(a) The department shall increase capitation payments to Medi-Cal managed health care plans for each subject fiscal year as set forth in this section.

(b) (1) Subject to the limitation in paragraph (2), the increased capitation payments shall be made as part of the monthly capitated payments made by the department to managed health care plans. The aggregate amount of increased capitation payments to all Medi-Cal managed health care plans for each subject fiscal year, or portion thereof, shall be the maximum amount for which federal financial participation is available on an aggregate statewide basis for the applicable subject fiscal year within a program period, or portion thereof.

(2) (A) The limitation in subparagraph (B) shall be applied with respect to a subject fiscal year or portion thereof for which the federal matching assistance percentage is less than 90 percent for expenditures for services furnished to individuals who meet the eligibility requirements in Section 1902(a)(10)(A)(i)(VIII) of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396a(a)(10)(A)(i)(VIII)), and who meet the conditions described in Section 1905(y) of the federal Social Security Act (42 U.S.C. Sec. 1396d(y)).

(B) During a subject fiscal year or portion thereof described in subparagraph (A), the aggregate amount of the increased capitation payments under this section shall not exceed the aggregate amount of the increased capitation payments that would be made if the nonfederal share of the increased capitation payments were the amount that the nonfederal share would have been if the federal matching assistance percentage were 90 percent for expenditures for services furnished to individuals who meet the eligibility requirements in Section 1902(a)(10)(A)(i)(VIII) of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396a(a)(10)(A)(i)(VIII)), and who meet the conditions described in Section 1905(y) of the federal Social Security Act (42 U.S.C. Sec. 1396d(y)).

(c) The department shall determine the amount of the increased capitation payments for each managed health care plan for each subject fiscal year or portion thereof during a program period. The department shall consider the composition of Medi-Cal enrollees in the plan, the anticipated utilization of hospital services by the plan?s Medi-Cal enrollees, and other factors that the department determines are reasonable and appropriate to ensure access to high-quality hospital services by the plan?s enrollees.

(d) The amount of increased capitation payments to each Medi-Cal managed health care plan shall not exceed an amount that results in capitation payments that are certified by the state?s actuary as meeting federal requirements, taking into account the requirement that all of the increased capitation payments under this section shall be paid by the Medi-Cal managed health care plans to hospitals for hospital services to Medi-Cal enrollees of the plan.

(e) (1) The increased capitation payments to managed health care plans under this section shall be made to support the availability of hospital services and ensure access to hospital services for Medi-Cal beneficiaries. The increased capitation payments to managed health care plans shall commence within 90 days after the date on which all necessary federal approvals have been received, and shall include, but not be limited to, the sum of the increased payments for all prior months for which payments are due.

(2) To secure the necessary funding for the payment or payments made pursuant to paragraph (1), the department may accumulate funds in the fund, for the purpose of funding managed health care capitation payments under this article regardless of the date on which capitation payments are scheduled to be paid in order to secure the necessary total funding for managed health care payments by the end of a program period.

(f) Payments to managed health care plans that would be paid consistent with actuarial certification and enrollment in the absence of the payments made pursuant to this section, including, but not limited to, payments described in Section 14182.15, shall not be reduced as a consequence of payments under this section.

(g) (1) Each managed health care plan shall expend 100 percent of any increased capitation payments it receives under this section on hospital services as provided in Section 14169.57.

(2) The department may issue change orders to amend contracts with managed health care plans as needed to adjust monthly capitation payments in order to implement this section.

(3) For entities contracting with the department pursuant to Article 2.91 (commencing with Section 14089), any incremental increase in capitation rates pursuant to this section shall not be subject to negotiation and approval by the department.

(h) (1) In the event federal financial participation is not available for all of the increased capitation payments determined for a month pursuant to this section for any reason, the increased capitation payments mandated by this section for that month shall be reduced proportionately to the amount for which federal financial participation is available.

(2) The determination under this subdivision for any month in a program period shall be made after accounting for all federal financial participation necessary for full implementation of Section 14182.15 for that month.

(Amended by Stats. 2014, Ch. 442, Sec. 30. Effective September 18, 2014. Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.57

(a) Each managed health care plan receiving increased capitation payments under Section 14169.56 shall expend the capitation rate increases in a manner consistent with actuarial certification, enrollment, and utilization on hospital services. Each managed health care plan shall expend increased capitation payments on hospital services within 30 days of receiving the increased capitation payments to the extent they are made for a subject month that is prior to the date on which the payments are received by the managed health care plan.

(b) The sum of all expenditures made by a managed health care plan for hospital services pursuant to this section shall equal, or approximately equal, all increased capitation payments received by the managed health care plan, consistent with actuarial certification, enrollment, and utilization, from the department pursuant to Section 14169.56.

(c) Any delegation or attempted delegation by a managed health care plan of its obligation to expend the capitation rate increases under this section shall not relieve the plan from its obligation to expend those capitation rate increases. Managed health care plans shall submit the documentation that the department may require to demonstrate compliance with this subdivision. The documentation shall demonstrate actual expenditure of the capitation rate increases for hospital services, and not assignment to subcontractors of the managed health care plan?s obligation of the duty to expend the capitation rate increases.

(d) The supplemental hospital payments made by managed health care plans pursuant to this section shall reflect the overall purpose of this article.

(e) This article is not intended to create a private right of action by a hospital against a managed care plan provided that the managed health care plan expends all increased capitation payments for hospital services.

(Added by Stats. 2013, Ch. 657, Sec. 6. Effective October 8, 2013. Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.58

(a) (1) For the first program period, designated public hospitals shall be paid direct grants in support of health care expenditures, which shall not constitute Medi-Cal payments, and which shall be funded by the quality assurance fee set forth in this article. For the first program period, the aggregate amount of the grants to designated public hospitals funded by the quality assurance fee set forth in this article shall be forty-five million dollars ($45,000,000) in the aggregate for the two subject fiscal quarters in the 2013?14 subject fiscal year, ninety-three million dollars ($93,000,000) for the 2014?15 subject fiscal year, one hundred ten million five hundred thousand dollars ($110,500,000) for the 2015?16 subject fiscal year, and sixty-two million five hundred thousand dollars ($62,500,000) in the aggregate for the two subject fiscal quarters in the 2016?17 subject fiscal year.

(2) (A) Of the direct grant amounts set forth in paragraph (1), the director shall allocate twenty-four million five hundred thousand dollars ($24,500,000) in the aggregate for the two subject fiscal quarters in the 2013?14 subject fiscal year, fifty million five hundred thousand dollars ($50,500,000) for the 2014?15 subject fiscal year, sixty million five hundred thousand dollars ($60,500,000) for the 2015?16 subject fiscal year, and thirty-four million five hundred thousand dollars ($34,500,000) in the aggregate for the two subject fiscal quarters in the 2016?17 subject fiscal year among the designated public hospitals pursuant to a methodology developed in consultation with the designated public hospitals.

(B) Of the direct grant amounts set forth in subparagraph (A), the director shall distribute six million one hundred twenty-five thousand dollars ($6,125,000) for each subject fiscal quarter in the 2013?14 subject fiscal year, six million three hundred twelve thousand five hundred dollars ($6,312,500) for each subject fiscal quarter in the 2014?15 subject fiscal year, seven million five hundred sixty-two thousand five hundred dollars ($7,562,500) for each subject fiscal quarter in the 2015?16 subject fiscal year, and eight million six hundred twenty-five thousand dollars ($8,625,000) for each subject fiscal quarter in the 2016?17 subject fiscal year in accordance with the timeframes specified in subdivision (a) of Section 14169.66.

(C) Of the direct grant amounts set forth in subparagraph (A), the director shall distribute six million one hundred twenty-five thousand dollars ($6,125,000) for each subject fiscal quarter in the 2013?14 subject fiscal year, six million three hundred twelve thousand five hundred dollars ($6,312,500) for each subject fiscal quarter in the 2014?15 subject fiscal year, seven million five hundred sixty-two thousand five hundred dollars ($7,562,500) for each subject fiscal quarter in the 2015?16 subject fiscal year, and eight million six hundred twenty-five thousand dollars ($8,625,000) for each subject fiscal quarter in the 2016?17 subject fiscal year only upon 100 percent of the rate range increases being distributed to managed health care plans pursuant to subparagraph (D) for the respective subject fiscal quarter. If the rate range increases pursuant to subparagraph (D) are distributed to managed health care plans, the direct grant amounts described in this subparagraph shall be distributed to designated public hospitals no later than 30 days after the rate range increases have been distributed to managed health care plans pursuant to subparagraph (D).

(D) Of the direct grant amounts set forth in paragraph (1), twenty million five hundred thousand dollars ($20,500,000) in the aggregate for the two subject fiscal quarters in the 2013?14 subject fiscal year, forty-two million five hundred thousand dollars ($42,500,000) for the 2014?15 subject fiscal year, fifty million dollars ($50,000,000) for the 2015?16 subject fiscal year, and twenty-eight million dollars ($28,000,000) in the aggregate for the two subject fiscal quarters in the 2016?17 subject fiscal year shall be withheld from payment to the designated public hospitals by the director, and shall be used as the nonfederal share for rate range increases, as defined in paragraph (4) of subdivision (b) of Section 14301.4, to risk-based payments to managed care health plans that contract with the department to serve counties where a designated public hospital is located. The rate range increases shall apply to managed care rates for beneficiaries other than newly eligible beneficiaries, as defined in subdivision (s) of Section 17612.2, and shall enable plans to compensate hospitals for Medi-Cal health services and to support the Medi-Cal program. Each managed health care plan shall expend 100 percent of the rate range increases on hospital services within 30 days of receiving the increased payments. Rate range increases funded under this subparagraph shall be allocated among plans pursuant to a methodology developed in consultation with the hospital community.

(3) Notwithstanding any other provision of law, any amounts withheld from payment to the designated public hospitals by the director as the nonfederal share for rate range increases, including those described in subparagraph (D) of paragraph (2), shall not be considered hospital fee direct grants as defined under subdivision (k) of Section 17612.2 and shall not be included in the determination under paragraph (1) of subdivision (a) of Section 17612.3.

(b) (1) For the first program period, nondesignated public hospitals shall be paid direct grants in support of health care expenditures, which shall not constitute Medi-Cal payments, and which shall be funded by the quality assurance fee set forth in this article. For the first program period, the aggregate amount of the grants funded by the quality assurance fee set forth in this article to nondesignated public hospitals shall be twelve million five hundred thousand dollars ($12,500,000) in the aggregate for two subject fiscal quarters in the 2013?14 subject fiscal year, twenty-five million dollars ($25,000,000) for the 2014?15 subject fiscal year, thirty million dollars ($30,000,000) for the 2015?16 subject fiscal year, and seventeen million five hundred thousand dollars ($17,500,000) in the aggregate for the two subject fiscal quarters in the 2016?17 subject fiscal year.

(2) (A) Of the direct grant amounts set forth in paragraph (1), the director shall allocate two million five hundred thousand dollars ($2,500,000) in the aggregate for the two subject fiscal quarters in the 2013?14 subject fiscal year, five million dollars ($5,000,000) for the 2014?15 subject fiscal year, six million dollars ($6,000,000) for the 2015?16 subject fiscal year, and three million five hundred thousand dollars ($3,500,000) in the aggregate for the two subject fiscal quarters in the 2016?17 subject fiscal year among the nondesignated public hospitals pursuant to a methodology developed in consultation with the nondesignated public hospitals.

(B) Of the direct grant amounts set forth in paragraph (1), ten million dollars ($10,000,000) in the aggregate for the two subject fiscal quarters in the 2013?14 subject fiscal year, twenty million dollars ($20,000,000) for the 2014?15 subject fiscal year, twenty-four million dollars ($24,000,000) for the 2015?16 subject fiscal year, and fourteen million dollars ($14,000,000) in the aggregate for the two subject fiscal quarters in the 2016?17 subject fiscal year shall be withheld from payment to the nondesignated public hospitals by the director, and shall be used as the nonfederal share for rate range increases, as defined in paragraph (4) of subdivision (b) of Section 14301.4, to risk-based payments to managed care health plans that contract with the department. The rate range increases shall enable plans to compensate hospitals for Medi-Cal health services and to support the Medi-Cal program. Each managed health care plan shall expend 100 percent of the rate range increases on hospital services within 30 days of receiving the increased payments. Rate range increases funded under this subparagraph shall be allocated among plans pursuant to a methodology developed in consultation with the hospital community.

(c) If the amounts set forth in this section for rate range increases are not actually used for rate range increases as described in this section, the direct grant amounts set forth in this section that are withheld pursuant to subparagraph (D) of paragraph (2) of subdivision (a) and subparagraph (B) of paragraph (2) of subdivision (b) shall be returned to the fund subject to paragraph (4) of subdivision (l) of Section 14169.52.

(d) For subsequent program periods, designated public hospitals and nondesignated public hospitals may be paid direct grants pursuant to subdivision (e) of Section 14169.59 upon appropriation in the annual Budget Act.

(Amended by Stats. 2014, Ch. 442, Sec. 31. Effective September 18, 2014. Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.59

(a) The department shall determine during each rebase calculation year the number of subject fiscal years in the next program period.

(b) During each rebase calculation year, the department shall retrieve the data, including, but not limited to, the days data source, used to determine the following for the subsequent program period: acute psychiatric days, annual fee-for-service days, annual managed care days, annual Medi-Cal days, fee-for-service days, general acute care days, high acuity days, managed care days, Medi-Cal days, Medi-Cal fee-for-service days, Medi-Cal managed care days, Medi-Cal managed care fee days, outpatient base amount, and transplant days. The department shall pull data from the most recent base calendar year for which the department determines reliable data is available for all hospitals.

(c) (1) During each rebase calculation year, the department shall determine all of the following supplemental payment rates for the subsequent program period, which supplemental payment rates shall be specified in provisional language in the annual Budget Act:

(A) The acute psychiatric per diem supplemental rate for each subject fiscal year during the program period.

(B) The general acute care per diem supplemental rate for each subject fiscal year during the program period.

(C) The high acuity per diem supplemental rate for each subject fiscal year during the program period.

(D) The high acuity trauma per diem supplemental rate for each subject fiscal year during the program period.

(E) The outpatient supplemental rate for each subject fiscal year during the program period.

(F) The subacute supplemental rate for each subject fiscal year during the program period.

(G) The transplant per diem supplemental rate for each subject fiscal year during the program period.

(2) During each rebase calculation year, the department shall determine all of the following fee rates for the subsequent program period, which fee rates shall be specified in provisional language in the annual Budget Act:

(A) The fee-for-service per diem quality assurance fee rate for each subject fiscal year during the program period.

(B) The managed care per diem quality assurance fee rate for each subject fiscal year during the program period.

(C) The Medi-Cal per diem quality assurance fee rate for each subject fiscal year during the program period.

(D) The prepaid health plan hospital managed care per diem quality assurance fee rate for each subject fiscal year during the program period.

(E) The prepaid health plan hospital Medi-Cal managed care per diem quality assurance fee rate for each subject fiscal year during the program period.

(d) The department shall determine the rates set forth in subdivision (c) based on the data retrieved pursuant to subdivision (b). Each rate determined by the department shall be the same for all hospitals to which the rate applies. These rates shall be specified in provisional language in the annual Budget Act. The department shall determine the rates in accordance with all of the following:

(1) The rates shall meet the requirements of federal law and be established in a manner to obtain federal approval.

(2) The department shall consult with the hospital community in determining the rates.

(3) The supplemental payments and other Medi-Cal payments for hospital outpatient services furnished by private hospitals for each fiscal year shall equal as close as possible the applicable federal upper payment limit.

(4) The supplemental payments and other Medi-Cal payments for hospital inpatient services furnished by private hospitals for each fiscal year shall equal as close as possible the applicable federal upper payment limit.

(5) The increased capitation payments to managed health care plans shall result in the maximum payments to the plans permitted by federal law.

(6) The quality assurance fee proceeds shall be adequate to make the expenditures described in this article, but shall not be more than necessary to make the expenditures.

(7) The relative values of per diem supplemental payment rates to one another for the various categories of patient days shall be generally consistent with the relative values during the first program period under this article.

(8) The relative values of per diem fee rates to one another for the various categories of patient days shall be generally consistent with the relative values during the first program period under this article.

(9) The rates shall result in supplemental payments and quality assurance fees that are consistent with the purposes of this article.

(e) During each rebase calculation year, the director shall determine the amounts and allocation methodology, if any, of direct grants to designated public hospitals and nondesignated public hospitals for each subject fiscal year in a program period, in consultation with the hospital community. The amounts and allocation methodology may include a withholding of direct grants to be used as the nonfederal share for rate range increases. These amounts shall be specified in provisional language in the annual Budget Act.

(f) (1) Notwithstanding any other provision in this article, the following shall apply to the first program period under this article:

(A) The first program period under this article shall be the period from January 1, 2014, to December 31, 2016, inclusive.

(B) The acute psychiatric days shall be those identified in the Final Medi-Cal Utilization Statistics for the 2012?13 state fiscal year as calculated by the department as of December 17, 2012.

(C) The days data source shall be the hospital?s Annual Financial Disclosure Report filed with the Office of Statewide Health Planning and Development as of June 6, 2013, for its fiscal year ending during the 2010 calendar year.

(D) The general acute care days shall be those identified in the 2010 calendar year, as reflected in the state paid claims file on April 26, 2013.

(E) The high acuity days shall be those paid during the 2010 calendar year, as reflected in the state paid claims file prepared by the department on April 26, 2013.

(F) The Medi-Cal managed care days shall be those identified in the Final Medi-Cal Utilization Statistics for the 2012?13 fiscal year, as calculated by the department as of December 17, 2012.

(G) The outpatient base amount shall be those payments for outpatient services made to a hospital in the 2010 calendar year, as reflected in the state paid claims files prepared by the department on April 26, 2013.

(H) The transplant days shall be those identified in the 2010 Patient Discharge Data File Documentation from the Office of Statewide Health Planning and Development accessed on June 28, 2011.

(I) With respect to a hospital described in subdivision (f) of Section 14165.50, both of the following shall apply:

(i) The hospital shall not be considered a new hospital as defined in Section 14169.51 for the purposes of this article.

(ii) To the extent permitted by federal law and other federal requirements, the department shall use the best available and reasonable current estimates or projections made with respect to the hospital for an annual period as the data, including, but not limited to, the days data source and data described as being derived from a state paid claims file, used for all purposes, including, but not limited to, the calculation of supplemental payments and the quality assurance fee. The estimates and projections shall be deemed to reflect paid claims and shall be used for each data element regardless of the time period otherwise applicable to the data element. The data elements include, but are not limited to, acute psychiatric days, annual fee-for-service days, annual managed care days, annual Medi-Cal days, fee-for-service days, general acute care days, high acuity days, managed care days, Medi-Cal days, Medi-Cal fee-for-service days, Medi-Cal managed care days, Medi-Cal managed care fee days, outpatient base amount, and transplant days.

(2) Notwithstanding any other provision in this article, the following shall apply to determine the supplemental payment rates for the first program period:

(A) The acute psychiatric per diem supplemental rate shall be nine hundred sixty-five dollars ($965) for the two remaining subject fiscal quarters in the 2013?14 subject fiscal year, nine hundred seventy dollars ($970) for the subject fiscal quarters in the 2014?15 subject fiscal year, nine hundred seventy-five dollars ($975) for the subject fiscal quarters in the 2015?16 subject fiscal year and nine hundred seventy-five dollars ($975) for the first two subject fiscal quarters in the 2016?17 subject fiscal year.

(B) The general acute care per diem supplemental rate shall be eight hundred twenty-four dollars and forty cents ($824.40) for the two remaining subject fiscal quarters in the 2013?14 subject fiscal year, one thousand one hundred ten dollars and sixty-seven cents ($1,110.67) for the subject fiscal quarters in the 2014?15 subject fiscal year, one thousand three hundred thirty-five dollars and forty-two cents ($1,335.42) for the subject fiscal quarters in the 2015?16 subject fiscal year, and one thousand four hundred forty-one dollars and twenty cents ($1,441.20) for the first two subject fiscal quarters in the 2016?17 subject fiscal year.

(C) The high acuity per diem supplemental rate shall be two thousand five hundred dollars ($2,500) for the two remaining subject fiscal quarters in the 2013?14 subject fiscal year, two thousand five hundred dollars ($2,500) for the subject fiscal quarters in the 2014?15 subject fiscal year, two thousand five hundred dollars ($2,500) for the subject fiscal quarters in the 2015?16 subject fiscal year, and two thousand five hundred dollars ($2,500) for the first two subject fiscal quarters in the 2016?17 subject fiscal year.

(D) The high acuity trauma per diem supplemental rate shall be two thousand five hundred dollars ($2,500) for the two remaining subject fiscal quarters in the 2013?14 subject fiscal year, two thousand five hundred dollars ($2,500) for the subject fiscal quarters in the 2014?15 subject fiscal year, two thousand five hundred dollars ($2,500) for the subject fiscal quarters in the 2015?16 subject fiscal year, and two thousand five hundred dollars ($2,500) for the first two subject fiscal quarters in the 2016?17 subject fiscal year.

(E) The outpatient supplemental rate shall be 119 percent of the outpatient base amount for the two remaining subject fiscal quarters in the 2013?14 subject fiscal year, 268 percent of the outpatient base amount for the subject fiscal quarters in the 2014?15 subject fiscal year, 292 percent of the outpatient base amount for the subject fiscal quarters in the 2015?16 subject fiscal year, and 151 percent of the outpatient base amount for the first two subject fiscal quarters in the 2016?17 subject fiscal year.

(F) The subacute supplemental rate shall be 50 percent for the two remaining subject fiscal quarters in the 2013?14 subject fiscal year, 55 percent for the subject fiscal quarters in the 2014?15 subject fiscal year, 60 percent for the subject fiscal quarters in the 2015?16 subject fiscal year, and 60 percent for the first two subject fiscal quarters in the 2016?17 subject fiscal year of the Medi-Cal subacute payments paid by the department to the hospital during the 2010 calendar year, as reflected in the state paid claims file prepared by the department on April 26, 2013.

(G) The transplant per diem supplemental rate shall be two thousand five hundred dollars ($2,500) for the two remaining subject fiscal quarters in the 2013?14 subject fiscal year, two thousand five hundred dollars ($2,500) for the subject fiscal quarters in the 2014?15 subject fiscal year, two thousand five hundred dollars ($2,500) for the subject fiscal quarters in the 2015?16 subject fiscal year, and two thousand five hundred dollars ($2,500) for the first two subject fiscal quarters in the 2016?17 subject fiscal year.

(3) Notwithstanding any other provision in this article, the following shall apply to determine the fee rates for the first program period:

(A) The fee-for-service per diem quality assurance fee rate shall be three hundred seventy-four dollars and ninety-one cents ($374.91) for the two remaining subject fiscal quarters in the 2013?14 subject fiscal year, four hundred twenty-five dollars and twenty-two cents ($425.22) for the subject fiscal quarters in the 2014?15 subject fiscal year, four hundred eighty dollars and eleven cents ($480.11) for the subject fiscal quarters in the 2015?16 subject fiscal year, and five hundred forty-two dollars and ten cents ($542.10) for the first two subject fiscal quarters in the 2016?17 subject fiscal year.

(B) The managed care per diem quality assurance fee rate shall be one hundred forty-five dollars ($145) for the two remaining subject fiscal quarters in the 2013?14 subject fiscal year, one hundred forty-five dollars ($145) for the subject fiscal quarters in the 2014?15 subject fiscal year, one hundred seventy dollars ($170) for the subject fiscal quarters in the 2015?16 subject fiscal year, and one hundred seventy dollars ($170) for the first two subject fiscal quarters in the 2016?17 subject fiscal year.

(C) The Medi-Cal per diem quality assurance fee rate shall be four hundred fifty-seven dollars and ten cents ($457.10) for the two remaining subject fiscal quarters in the 2013?14 subject fiscal year, four hundred ninety-seven dollars and eight cents ($497.08) for the subject fiscal quarters in the 2014?15 subject fiscal year, five hundred sixty-eight dollars and fifteen cents ($568.15) for the subject fiscal quarters in the 2015?16 subject fiscal year, and six hundred eighteen dollars and fourteen cents ($618.14) for the first two subject fiscal quarters in the 2016?17 subject fiscal year.

(D) The prepaid health plan hospital managed care per diem quality assurance fee rate shall be eighty-one dollars and twenty cents ($81.20) for the two remaining subject fiscal quarters in the 2013?14 subject fiscal year, eighty-one dollars and twenty cents ($81.20) for the subject fiscal quarters in the 2014?15 subject fiscal year, ninety-five dollars and twenty cents ($95.20) for the subject fiscal quarters in the 2015?16 subject fiscal year, and ninety-five dollars and twenty cents ($95.20) for the first two subject fiscal quarters in the 2016?17 subject fiscal year.

(E) The prepaid health plan hospital Medi-Cal managed care per diem quality assurance fee rate shall be two hundred fifty-five dollars and ninety-seven cents ($255.97) for the two remaining subject fiscal quarters in the 2013?14 subject fiscal year, two hundred seventy-eight dollars and thirty-seven cents ($278.37) for the subject fiscal quarters in the 2014?15 subject fiscal year, three hundred eighteen dollars and sixteen cents ($318.16) for the subject fiscal quarters in the 2015?16 subject fiscal year, and three hundred forty-six dollars and sixteen cents ($346.16) for the first two subject fiscal quarters in the 2016?17 subject fiscal year.

(F) Upon federal approval or conditional federal approval described in Section 14169.63, the director shall have the discretion to revise the fee-for-service per diem quality assurance fee rate, the managed care per diem quality assurance fee rate, the Medi-Cal per diem quality assurance fee rate, the prepaid health plan hospital managed care per diem quality assurance fee rate, or the prepaid health plan hospital Medi-Cal managed care per diem quality assurance fee rate, based on the funds required to make the payments specified in this article, in consultation with the hospital community.

(g) Notwithstanding any other provision in this article, the following shall apply to the second program period under this article:

(1) The second program period under this article shall begin on January 1, 2017, and shall end on June 30, 2019.

(2) The retrieval date shall occur between October 1, 2016, and December 31, 2016.

(3) The base calendar year shall be the 2013 calendar year, or a more recent calendar year for which the department determines reliable data is available.

(4) The rebase calculation year shall be the 2015?16 state fiscal year.

(5) With respect to a hospital described in subdivision (f) of Section 14165.50, both of the following shall apply:

(A) The hospital shall not be considered a new hospital as defined in subdivision (ai) of Section 14169.51 for the purposes of this article.

(B) To the extent permitted by federal law or other federal requirements, the department shall use the best available and reasonable current estimates or projections made with respect to the hospital for an annual period as to the data, including, but not limited to, the days data source and data described as being derived from a state paid claims file, used for all purposes, including, but not limited to, the calculation of supplemental payments and the quality assurance fee. The estimates and projections shall be deemed to reflect paid claims and shall be used for each data element regardless of the time period otherwise applicable to the data element. The data elements include, but are not limited to, acute psychiatric days, annual fee-for-service days, annual managed care days, annual Medi-Cal days, fee-for-service days, general acute care days, high acuity days, managed care days, Medi-Cal days, Medi-Cal fee-for-service days, Medi-Cal managed care days, Medi-Cal managed care fee days, outpatient base amount, and transplant days.

(h) Commencing January 2016, the department shall provide a clear narrative description along with fiscal detail in the Medi-Cal estimate package, submitted to the Legislature in January and May of each year, of all of the calculations made by the department pursuant to this section for the second program period and every program period thereafter.

(Amended by Stats. 2014, Ch. 442, Sec. 32. Effective September 18, 2014. Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.60

(a) The amount of any payments made under this article to private hospitals, including the amount of payments made under Sections 14169.54 and 14169.55 and additional payments to private hospitals by managed health care plans pursuant to Section 14169.57, shall not be included in the calculation of the low-income percent or the OBRA 1993 payment limitation, as defined in paragraph (24) of subdivision (a) of Section 14105.98, for purposes of determining payments to private hospitals.

(b) The supplemental payments and other payments under this article shall be regarded as quality assurance payments, the implementation or suspension of which does not affect a determination of the adequacy of any rates under federal law.

(Added by Stats. 2013, Ch. 657, Sec. 6. Effective October 8, 2013. Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.61

(a) (1) Except as provided in this section, all data and other information relating to a hospital that are used for the purposes of this article, including, without limitation, the days data source, shall continue to be used to determine the payments to that hospital, regardless of whether the hospital has undergone one or more changes of ownership.

(2) All supplemental payments to a hospital under this article shall be made to the licensee of a hospital on the date the supplemental payment is made. All quality assurance fee payments under this article shall be paid by the licensee of a hospital on the date the quarterly quality assurance fee payment is due.

(b) The data of separate facilities prior to a consolidation shall be aggregated for the purposes of this article if: (1) a private hospital consolidates with another private hospital, (2) the facilities operate under a consolidated hospital license, (3) data for a period prior to the consolidation is used for purposes of this article, and (4) neither hospital has had a change of ownership on or after the effective date of this article unless paragraph (2) of subdivision (d) has been satisfied by the new owner. Data of a facility that was a separately licensed hospital prior to the consolidation shall not be included in the data, including the days data source, for the purpose of determining payments to the facility or the quality assurance fees due from the facility under the article for any time period during which the facility is closed. A facility shall be deemed to be closed for purposes of this subdivision on the first day of any period during which the facility has no general acute, psychiatric, or rehabilitation inpatients for at least 30 consecutive days. A facility that has been deemed to be closed under this subdivision shall no longer be deemed to be closed on the first subsequent day on which it has general acute, psychiatric, or rehabilitation inpatients.

(c) The payments to a hospital under this article shall not be made, and the quality assurance fees shall not be due, for any period during which the hospital is closed. A hospital shall be deemed to be closed on the first day of any period during which the hospital has no general acute, psychiatric, or rehabilitation inpatients for at least 30 consecutive days. A hospital that has been deemed to be closed under this subdivision shall no longer be deemed to be closed on the first subsequent day on which it has general acute, psychiatric, or rehabilitation inpatients. Payments under this article to a hospital and installment payments of the aggregate quality assurance fee due from a hospital that is closed during any portion of a subject fiscal quarter shall be reduced by applying a fraction, expressed as a percentage, the numerator of which shall be the number of days during the applicable subject fiscal quarter that the hospital is closed during the subject fiscal year and the denominator of which shall be the number of days in the subject fiscal quarter.

(d) The following provisions shall apply only for purposes of this article, and shall have no application outside of this article nor shall they affect the assumption of any outstanding monetary obligation to the Medi-Cal program:

(1) The director shall develop and describe in provider bulletins and on the department?s Internet Web site a process by which the new operator of a hospital that has a days data source in whole or in part from a previous operator may enter into an agreement with the department to confirm that it is financially responsible or to become financially responsible to the department for the outstanding monetary obligation to the Medi-Cal program of the previous operator in order to avoid being classified as a new hospital for purposes of this article. This process shall be available for changes of ownership that occur before, on, or after January 1, 2014, but only in regard to payments under this article and otherwise shall have no retroactive effect.

(2) The outstanding monetary obligation referred to in subdivision (ai) of Section 14169.51 shall include responsibility for all of the following:

(A) Payment of the quality assurance fee established pursuant to this article.

(B) Known overpayments that have been asserted by the department or its fiscal intermediary by sending a written communication that is received by the hospital prior to the date that the new operator becomes the licensee of the hospital.

(C) Overpayments that are asserted after such date and arise from customary reconciliations of payments, such as cost report settlements, and, with the exception of overpayments described in subparagraph (B), shall exclude liabilities arising from the fraudulent or intentionally criminal act of a prior operator if the new operator did not knowingly participate in or continue the fraudulent or criminal act after becoming the licensee.

(3) The department shall have the discretion to determine whether the new owner properly and fully agreed to be financially responsible for the outstanding monetary obligation in connection with the Medi-Cal program and seek additional assurances as the department deems necessary, except that a new owner that executes an agreement with the department to be financially responsible for the monetary obligations as described in paragraph (1) shall be conclusively deemed to have agreed to be financially responsible for the outstanding monetary obligation in connection with the Medi-Cal program. The department shall have the discretion to establish the terms for satisfying the outstanding monetary obligation in connection with the Medi-Cal program, including, but not limited to, recoupment from amounts payable to the hospital under this section.

(Amended by Stats. 2014, Ch. 442, Sec. 33. Effective September 18, 2014. Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.62

Notwithstanding any provision in this article, the director may correct any identified material and egregious errors in the data, including, but not limited to, the days data source, used for the following: acute psychiatric days, annual fee-for-service days, annual managed care days, annual Medi-Cal days, fee-for-service days, general acute care days, high acuity days, managed care days, Medi-Cal days, Medi-Cal fee-for-service days, Medi-Cal managed care days, Medi-Cal managed care fee days, outpatient base amount, and transplant days. An error is material and egregious if the error is clear to the director based on information the director finds to be reliable and results in an increase or decrease to a hospital?s supplemental payment amounts under this article, or in a hospital?s quality assurance fee payments, of at least one million dollars ($1,000,000) for any subject fiscal year. The director?s determination whether to exercise his or her discretion under this section and any determination made by the director under this section shall not be subject to judicial review, except that a hospital may bring a writ of mandate under Section 1085 of the Code of Civil Procedure to rectify an abuse of discretion by the department in correcting that hospital?s data when that correction results in greater fees for that hospital pursuant to Sections 14169.52 and 14169.53 or lower supplemental payments for that hospital pursuant to Section 14169.54 and 14169.55.

(Added by Stats. 2013, Ch. 657, Sec. 6. Effective October 8, 2013. Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.63

(a) Notwithstanding any other provision of this article requiring federal approvals, the department may impose and collect the quality assurance fee and may make payments under this article, including increased capitation payments, based upon receiving a letter from the federal Centers for Medicare and Medicaid Services or the United States Department of Health and Human Services that indicates likely federal approval, but only if and to the extent that the letter is sufficient as set forth in subdivision (b).

(b) In order for the letter to be sufficient under this section, the director shall find that the letter meets both of the following requirements:

(1) The letter is in writing and signed by an official of the federal Centers for Medicare and Medicaid Services or an official of the United States Department of Health and Human Services.

(2) The director, after consultation with the hospital community, has determined, in the exercise of his or her sole discretion, that the letter provides a sufficient level of assurance to justify advanced implementation of the fee and payment provisions.

(c) Nothing in this section shall be construed as modifying the requirement under Section 14169.69 that payments shall be made only to the extent a sufficient amount of funds collected as the quality assurance fee are available to cover the nonfederal share of those payments.

(d) Upon notice from the federal government that final federal approval for the fee model under this article or for the supplemental payments to private hospitals under Section 14169.54 or 14169.55 has been denied, any fees collected pursuant to this section shall be refunded and any payments made pursuant to this article shall be recouped, including, but not limited to, supplemental payments and grants, increased capitation payments, payments to hospitals by health care plans resulting from the increased capitation payments, and payments for the health care coverage of children. To the extent fees were paid by a hospital that also received payments under this section, the payments may first be recouped from fees that would otherwise be refunded to the hospital prior to the use of any other recoupment method allowed under law.

(e) Any payment made pursuant to this section shall be a conditional payment until final federal approval has been received.

(f) The director shall have broad authority under this section to collect the quality assurance fee for an interim period after receipt of the letter described in subdivision (a) pending receipt of all necessary federal approvals. This authority shall include discretion to determine both of the following:

(1) Whether the quality assurance fee should be collected on a full or pro rata basis during the interim period.

(2) The dates on which payments of the quality assurance fee are due.

(g) The department may draw against the fund for all administrative costs associated with implementation under this article, consistent with subdivision (b) of Section 14169.53.

(h) This section shall be implemented only to the extent federal financial participation is not jeopardized by implementation prior to the receipt of all necessary final federal approvals.

(Amended by Stats. 2014, Ch. 442, Sec. 34. Effective September 18, 2014. Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.64

(a) Notwithstanding any other provision in this article, the director may modify any timeline or timelines related to the assessment of the quality assurance fee or Medi-Cal payments under this article, including capitation payments, if the director, upon consultation with the hospital community, determines that it is impossible from an operational perspective to implement a timeline or timelines without the modification.

(b) The department shall notify the Joint Budget Legislative Committee and the fiscal and appropriate policy committees of the Legislature five working days prior to implementing a modified timeline or timelines under subdivision (a).

(c) The department shall consult with representatives of the hospital community in developing a modified timeline or timelines pursuant to this section.

(d) The discretion to modify timelines under this section shall include, but not be limited to, discretion to accelerate payments to plans or hospitals.

(Added by Stats. 2013, Ch. 657, Sec. 6. Effective October 8, 2013. Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.65

(a) Upon receipt of a letter that indicates likely federal approval that the director determines is sufficient for implementation under Section 14169.63, or upon the receipt of federal approval, the following shall occur:

(1) To the maximum extent possible, and consistent with the availability of funds in the fund, the department shall make all of the payments under Sections 14169.54, 14169.55, and 14169.56, including, but not limited to, supplemental payments and increased capitation payments, prior to the end of a program period, except that the increased capitation payments under Section 14169.56 shall not be made until federal approval is obtained for these payments.

(2) The department shall make supplemental payments to hospitals under this article consistent with the timeframe described in Section 14169.66 or a modified timeline developed pursuant to Section 14169.64.

(b) If any payment or payments made pursuant to this section are found to be inconsistent with federal law, the department shall recoup the payments by means of withholding or any other available remedy.

(c) This section shall not affect the department?s ongoing authority to continue, after the end of a program period, to collect quality assurance fees imposed on or before the end of the program period.

(Amended by Stats. 2014, Ch. 442, Sec. 35. Effective September 18, 2014. Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.66

The department shall make disbursements from the fund consistent with the following:

(a) Fund disbursements shall be made periodically within 15 days of each date on which quality assurance fees are due from hospitals.

(b) The funds shall be disbursed in accordance with the order of priority set forth in subdivision (b) of Section 14169.53, except that funds may be set aside for increased capitation payments to managed care health plans pursuant to subdivision (e) of Section 14169.56.

(c) The funds shall be disbursed in each payment cycle in accordance with the order of priority set forth in subdivision (b) of Section 14169.53 as modified by subdivision (b), and so that the supplemental payments and direct grants to hospitals and the increased capitation payments to managed health care plans are made to the maximum extent for which funds are available.

(d) To the maximum extent possible, consistent with the availability of funds in the fund and the timing of federal approvals, the supplemental payments and direct grants to hospitals and increased capitation payments to managed health care plans under this article shall be made before the last day of a program period.

(e) The aggregate amount of funds to be disbursed to private hospitals shall be determined under Sections 14169.54 and 14169.55. The aggregate amount of funds to be disbursed to managed health care plans shall be determined under Section 14169.56. The aggregate amount of direct grants to designated and nondesignated public hospitals shall be determined under Section 14169.58.

(Amended by Stats. 2014, Ch. 442, Sec. 36. Effective September 18, 2014. Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.67

Notwithstanding any other provision of this article, supplemental payments or other payments under this article shall only be required and payable in any quarter for which a fee payment obligation exists.

(Added by Stats. 2013, Ch. 657, Sec. 6. Effective October 8, 2013. Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.68

(a) In order to ensure that the proceeds of the quality assurance fee, the matching amount provided by the federal government, and any interest earned on those proceeds are used to supplement existing funding for hospital services provided to Medi-Cal patients and not supplant such funding, the aggregate fee-for-service payments under the Medi-Cal program to hospitals for hospital services furnished on and after January 1, 2014, for each fiscal year or portion thereof that is in a program period shall not be less than the aggregate amounts that would have been paid for those services under the rates and payment methodologies in effect on December 31, 2013. This provision shall be applied separately for each category of hospital services.

(b) For purposes of this section, all of the following definitions shall apply:

(1) ?Aggregate amounts? means payments that would have been made on a fee-for-service basis to a hospital under Medi-Cal where the nonfederal share of the payments would have been appropriated from state general funds with the exception of disproportionate share replacement payments made under Section 14166.11. Aggregate amounts do not include payments made pursuant to Article 5.228 (commencing with Section 14169.1).

(2) ?Aggregate fee-for-service payments? means all payments made on a fee-for-service basis to a hospital under Medi-Cal where the nonfederal share of the payments were appropriated from state general funds with the exception of disproportionate share replacement payments made under Section 14166.11. Aggregate fee-for-service payments do not include payments made under this article.

(3) ?Hospital services? means all services covered under Medi-Cal furnished by a hospital, including, but not limited to, hospital inpatient services, hospital outpatient services, skilled nursing facility services furnished by a hospital, and subacute services furnished by a hospital.

(c) Disproportionate share replacement payments to private hospitals shall be not less than the amount determined pursuant to Section 14166.11. For purposes of this subdivision, references to Section 14166.11 are to the version of Section 14166.11 in effect on the effective date of this article.

(d) This section shall be implemented only to the extent it does not violate federal law and only to the extent available federal financial participation is not jeopardized.

(e) This section shall not require a rate or level of funding to be maintained where federal financial participation for the rate or level of funding has been reduced or eliminated by federal law.

(Added by Stats. 2013, Ch. 657, Sec. 6. Effective October 8, 2013. Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.69

(a) The director shall do all of the following:

(1) Promptly submit any state plan amendment or waiver request that may be necessary to implement this article.

(2) Promptly seek federal approvals or waivers as may be necessary to implement this article and to obtain federal financial participation to the maximum extent possible for the payments under this article.

(3) Amend the contracts between the managed health care plans and the department as necessary to incorporate the provisions of Sections 14169.56 and 14169.57 and promptly seek all necessary federal approvals of those amendments. The department shall pursue amendments to the contracts as soon as possible after the effective date of this article, and shall not wait for federal approval of this article prior to pursuing amendments to the contracts. The amendments to the contracts shall, among other provisions, set forth an agreement to increase capitation payments to managed health care plans under Section 14169.56 and increase payments to hospitals under Section 14169.57 in a manner that relates back to the beginning of a program period, or as soon thereafter as possible, conditioned on obtaining all federal approvals necessary for federal financial participation for the increased capitation payments to the managed health care plans.

(b) In implementing this article, the department may utilize the services of the Medi-Cal fiscal intermediary through a change order to the fiscal intermediary contract to administer this program, consistent with the requirements of Sections 14104.6, 14104.7, 14104.8, and 14104.9. Contracts entered into for purposes of implementing this article shall not be subject to Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(c) In the event any hospital, or any party on behalf of a hospital, initiates a case or proceeding in any state or federal court in which the hospital seeks any relief of any sort whatsoever, including, but not limited to, monetary relief, injunctive relief, declaratory relief, or a writ, based in whole or in part on a contention that any or all of this article is unlawful and may not be lawfully implemented, both of the following shall apply:

(1) Payments shall not be made to the hospital pursuant to this article until the case or proceeding is finally resolved, including the final disposition of all appeals.

(2) Any amount computed to be payable to the hospital pursuant to this article for a subject fiscal year shall be withheld by the department and shall be paid to the hospital only after the case or proceeding is finally resolved, including the final disposition of all appeals.

(d) Subject to Section 14169.63, no payment shall be made under this article until all necessary federal approvals for the payment and for the fee provisions in this article have been obtained and the fee has been imposed and collected. Notwithstanding any other law, payments under this article shall be made only to the extent that the fee established in this article is collected and available to cover the nonfederal share of the payments.

(e) All payments made by the department to hospitals and managed health care plans under this article shall be made only from the following:

(1) The quality assurance fee set forth in this article, along with any interest or other investment income thereon.

(2) Federal reimbursement and any other related federal funds.

(f) In order to ensure access to care to hospital services, the director shall seek federal approval for supplemental payments for hospital services provided to all Medi-Cal populations, including the optional and expansion populations.

(Added by Stats. 2013, Ch. 657, Sec. 6. Effective October 8, 2013. Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.70

Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement this article by means of provider bulletins, all plan letters, or other similar instruction, without taking regulatory action. The department shall also provide notification to the Joint Legislative Budget Committee and to the fiscal and appropriate policy committees of the Legislature within five working days when the above-described action is taken in order to inform the Legislature that the action is being implemented.

(Added by Stats. 2013, Ch. 657, Sec. 6. Effective October 8, 2013. Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.71

Notwithstanding any other provision of this article, the director may proportionately reduce the amount of any supplemental payments or increased capitation payments under this article to the extent that the payment would result in the reduction of other amounts payable to a hospital or managed health care plan due to the application of federal law.

(Added by Stats. 2013, Ch. 657, Sec. 6. Effective October 8, 2013. Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.72

This article shall become inoperative if any of the following occurs:

(a) The effective date of a final judicial determination made by any court of appellate jurisdiction or a final determination by the United States Department of Health and Human Services or the federal Centers for Medicare and Medicaid Services that the quality assurance fee established pursuant to this article, or Section 14169.54 or 14169.55, cannot be implemented. This subdivision shall not apply to any final judicial determination made by any court of appellate jurisdiction in a case brought by hospitals located outside the state.

(b) The federal Centers for Medicare and Medicaid Services denies approval for, or does not approve on or before the last day of a program period, the implementation of Sections 14169.52, 14169.53, 14169.54, and 14169.55, and the department fails to modify Section 14169.52, 14169.53, 14169.54, or 14169.55 pursuant to subdivision (d) of Section 14169.53 in order to meet the requirements of federal law or to obtain federal approval.

(c) A final judicial determination by the California Supreme Court or any California Court of Appeal that the revenues collected pursuant to this article that are deposited in the fund are either of the following:

(1) ?General Fund proceeds of taxes appropriated pursuant to Article XIII?B of the California Constitution,? as used in subdivision (b) of Section 8 of Article XVI of the California Constitution.

(2) ?Allocated local proceeds of taxes,? as used in subdivision (b) of Section 8 of Article XVI of the California Constitution.

(d) The department has sought but has not received federal financial participation for the supplemental payments and other costs required by this article for which federal financial participation has been sought.

(e) A lawsuit related to this article is filed against the state and a preliminary injunction or other order has been issued that results in a financial disadvantage to the state. For purposes of this subdivision, ?financial disadvantage to the state? means either of the following:

(1) A loss of federal financial participation.

(2) A cost to the General Fund that is equal to or greater than one-quarter of 1 percent of the General Fund expenditures authorized in the most recent annual Budget Act.

(f) The proceeds of the fee and any interest and dividends earned on deposits are not deposited into the fund or are not used as provided in Section 14169.53.

(g) The proceeds of the fee, the matching amount provided by the federal government, and interest and dividends earned on deposits in the fund are not used as provided in Section 14169.68.

(Amended by Stats. 2014, Ch. 442, Sec. 37. Effective September 18, 2014. Repealed on January 1 after inoperative date, pursuant to Section 14169.76. Note: This section prescribes conditions for inoperation of Article 5.230, commencing with Section 14169.50. See also the inoperative date in Section 14169.75.)



14169.73

In the event this article becomes inoperative pursuant to Section 14169.72, all of the following shall apply:

(a) No hospital shall be required to pay the fee except for any fee owed prior to the article becoming inoperative.

(b) The director shall execute a declaration stating that he or she has determined that the article is inoperative and shall state the basis for this determination. The director shall retain the declaration and provide a copy, within five working days of the execution of the declaration, to the fiscal and appropriate policy committees of the Legislature. In addition, the director shall post the declaration on the department?s Internet Web site and the director shall send the declaration to the Secretary of State, the Secretary of the Senate, the Chief Clerk of the Assembly, and the Legislative Counsel.

(c) Upon execution of the declaration described in subdivision (b), the director shall implement a plan, in consultation with the hospital community and the Legislature, to wind down the program consistent with the purposes of the article, including the recoupment of payments made under this article if ordered by a court.

(Added by Stats. 2013, Ch. 657, Sec. 6. Effective October 8, 2013. Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.74

Beginning with the proposed budget for the 2014?15 fiscal year, and each fiscal year thereafter, the Department of Finance shall report in the Governor?s proposed budget and the May Revision the difference in General Fund benefit for the upcoming fiscal year resulting from this article and what was anticipated at the time the Budget Act of 2013 was enacted. It is the intent of the Legislature that additional General Fund benefit be appropriated to supplement, and not supplant, funding for health and human service programs, which may include the cost of medical interpreters.

(Added by Stats. 2013, Ch. 657, Sec. 6. Effective October 8, 2013. Inoperative on January 1, 2017, as provided in Section 14169.75, or on earlier date as prescribed in Section 14169.72. Repealed on January 1 after inoperative date, pursuant to Section 14169.76.)



14169.75

Notwithstanding Section 14169.72, this article shall become inoperative on January 1, 2017. No hospital shall be required to pay the fee after that date unless the fee was owed during the period in which the article was operative, and no payments authorized under Section 14169.53 shall be made unless the payments were owed during the period in which the article was operative.

(Added by Stats. 2013, Ch. 657, Sec. 6. Effective October 8, 2013. Repealed on January 1 after inoperative date, pursuant to Section 14169.76. Note: This section prescribes a January 1, 2017, inoperative date for Article 5.230, commencing with Section 14169.50. See conditions for earlier inoperation in Section 14169.72.)



14169.76

This article is repealed on January 1 of the year following the date on which the article becomes inoperative.

(Added by Stats. 2013, Ch. 657, Sec. 6. Effective October 8, 2013. Repealed on January 1 after inoperative date, by its own provisions. Note: Repeal affects Article 5.230, commencing with Section 14169.50.)






ARTICLE 5.231. Medi-Cal Hospital Reimbursement Improvement and Restoration Act of 2013

14169.81

(a) Notwithstanding Sections 14105.191 and 14105.192, reimbursement for services provided by skilled nursing facilities that are distinct parts of general acute care hospitals shall be determined, for dates of service on or after October 1, 2013, without application of the reductions and limitations set forth in Sections 14105.191 and 14105.192.

(b) The director shall promptly seek all necessary federal approvals to implement this section.

(c) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement this section by means of provider bulletins or notices, policy letters, or other similar instructions, without taking regulatory action.

(Added by Stats. 2013, Ch. 657, Sec. 7. Effective October 8, 2013.)



14169.82

(a) In consultation with the hospital community, as defined in Section 14169.51, the department shall develop proposed modifications to the quality assurance fee program under Article 5.230 (commencing with Section 14169.50) to collect additional fees solely designated for use under this section. In addition, the department shall consult with the hospital community to enable intergovernmental transfers from nondesignated public hospitals solely designated for use under this section. The department shall notify the Joint Legislative Budget Committee and fiscal and appropriate policy committees 30 working days prior to implementing a modification pursuant to this section.

(b) To the extent federal financial participation is not jeopardized and consistent with federal law, and subject to the conditions set forth in subdivision (c), the department shall pay Medi-Cal managed care plans rate range increases, as defined by paragraph (4) of subdivision (b) of Section 14301.4, for the purpose of increasing payments to private hospitals and nondesignated public hospitals in counties that do not have designated public hospitals. Nondesignated public hospitals shall be given priority relative to accessing rate range funds in counties where a nondesignated public hospital is the only public hospital.

(c) Payments to Medi-Cal managed care plans pursuant to subdivision (b) are conditioned on both of the following:

(A) The Medi-Cal managed care plan shall pay all of the rate range increases provided under this section as additional payments to private hospitals and nondesignated public hospitals for providing and making available services to Medi-Cal enrollees of the plan.

(B) The amount of the increases to Medi-Cal managed care plans shall be limited to the total amount of payments possible, including federal financial participation, based on the amount of fees actually collected and intergovernmental transfers actually provided pursuant to subdivision (a) as the nonfederal share for these payments.

(Added by Stats. 2013, Ch. 657, Sec. 7. Effective October 8, 2013.)



14169.83

To the extent permitted by federal law and other federal requirements, the director shall develop and describe in provider bulletins and on the department?s Internet Web site a process by which a private general acute care hospital located outside the state that serves Medi-Cal beneficiaries may opt in to pay the quality assurance fee on all applicable categories of patient days and receive supplemental payments for the Medi-Cal program patient days pursuant to Article 5.230 (commencing with Section 14169.50), in the same manner that the hospital could participate if it were located in the state. Notwithstanding Section 14169.51, the department shall rely on reliable data to make reasonable estimates or projections made with respect to the hospital as to the data, including, but not limited to, the days data source, used for the following: acute psychiatric days, annual fee-for-service days, annual managed care days, annual Medi-Cal days, fee-for-service days, general acute care days, high acuity days, managed care days, Medi-Cal days, Medi-Cal fee-for-service days, Medi-Cal managed care days, Medi-Cal managed care fee days, outpatient base amount, and transplant days, used to calculate the fees due and the supplemental payments. The director may modify the procedure set forth in this section to the minimum extent necessary to comply with applicable law, in consultation with the hospital community as defined in Section 14169.51.

(Added by Stats. 2013, Ch. 657, Sec. 7. Effective October 8, 2013.)






ARTICLE 5.3. Audit, Appeal, and Recovery of Overpayments

14170

(a) (1) Amounts paid for services provided to Medi-Cal beneficiaries shall be audited by the department in the manner and form prescribed by the department. The department shall maintain adequate controls to ensure responsibility and accountability for the expenditure of federal and state funds. Cost reports and other data submitted by providers to a state agency for the purpose of determining reasonable costs for services or establishing rates of payment shall be considered true and correct unless audited or reviewed by the department within 18 months after July 1, 1969, the close of the period covered by the report, or after the date of submission of the original or amended report by the provider, whichever is later. Moreover the cost reports and other data for cost reporting periods beginning on January 1, 1972, and thereafter shall be considered true and correct unless audited or reviewed within three years after the close of the period covered by the report, or after the date of submission of the original or amended report by the provider, whichever is later.

(2) (A) Nothing in this section shall be construed to limit the correction of cost reports or rates of payment when inaccuracies are determined to be the result of intent to defraud, or when a delay in the completion of an audit is the result of willful acts by the provider or inability to reach agreement on the terms of final settlement.

(B) Nothing in this section shall be construed to preclude the department from further review of cost reports and other data for cost reporting periods beginning on January 1, 1998, after the three-year period contained in paragraph (1) of subdivision (a), where after the three-year period the department discovers information not customarily contained in these cost reports and other data for the fiscal periods in question that indicates the provider may have engaged in practices that have resulted in overreimbursement.

(3) Notwithstanding any other provision of law, nursing facilities and all categories of intermediate care facilities for the developmentally disabled which have received and are receiving funds for salary increases pursuant to Sections 14110.6 and 14110.7 shall maintain payroll and personnel records for examination by auditors from the department and the Labor Commissioner beginning March 1985 until the records have been audited, or until December 31, 1992, whichever occurs first.

(b) Notwithstanding any other provision of law, costs reported for reimbursement purposes relative to Medi-Cal beneficiaries in nursing facilities that are distinct parts of acute care hospitals shall be audited by the department at least annually. The audits may be performed on a sample basis and, when the sample is statistically reliable, as determined by the department, may be used for ratesetting purposes.

(Amended by Stats. 2000, Ch. 322, Sec. 32. Effective January 1, 2001.)



14170.1

(a) Prior to the issuance to a provider of pharmaceutical services of any demand for payment pursuant to an audit or examination conducted under Sections 10722 and 14170, the amount of any underpayment to the provider for validly submitted claims or for valid claims which have inadvertently not been submitted and which arose during the audit period shall be determined and credited toward the amount of any overpayment due to the department. This section shall apply to all audits and examinations conducted under Sections 10722 and 14170 relative to amounts paid during the audit period for services provided to Medi-Cal beneficiaries. No audit may be reopened to provide for underpayments in which a final decision has been reached pursuant to Section 14171 or in which a certificate has been filed pursuant to Section 14172.

(b) When a provider of pharmaceutical services asserts that a claim has been underpaid for purposes of receiving a credit against overpayments, as authorized by this section, the provider shall submit to the department information and documentation sufficient to resolve any dispute as to whether such claim was in fact underpaid.

(c) For purposes of this section, the term ?underpayments? shall include errors made by the pharmacist and errors made by the fiscal intermediary in determining payments for claims submitted within the billing time limits specified in Section 14115.

(Amended by Stats. 1986, Ch. 562, Sec. 1.)



14170.5

(a) No provider?s claims for reimbursement under this chapter shall be subject to any special claims review procedure for a period in excess of nine months unless the department shows cause why the provider?s claims for reimbursement should continue to be subject to special claims review procedures.

(b) The department shall provide notice to a provider of its reasons for determining that the provider shall be subject to extended special claims review.

(Added by Stats. 1987, Ch. 608, Sec. 1.)



14170.8

(a) Notwithstanding any other provision of law, every primary supplier of pharmaceuticals, medical equipment, or supplies shall maintain accounting records to demonstrate the manufacture, assembly, purchase, or acquisition and subsequent sale, of any pharmaceuticals, or medical equipment, or supplies to providers, as defined in Section 14043.1. Accounting records shall include, but not be limited to, inventory records, general ledgers, financial statements, purchase and sales journals and invoices, prescription records, bills of lading, and delivery records. For purposes of this section the term ?primary suppliers? shall mean any manufacturer, principal labeler, assembler, wholesaler, or retailer.

(b) Accounting records maintained pursuant to subdivision (a) shall be subject to audit or examination by the department or its agents. This audit or examination may include, but is not limited to, verification of what was claimed by the provider. These accounting records shall be maintained for three years from the date of sale or the date of service.

(c) This section shall not apply to any clinic licensed pursuant to subdivision (a) of Section 1204 of the Health and Safety Code or to any manufacturer of prescription drugs registered with the federal Food and Drug Administration in accordance with Section 510 of the Food, Drug, and Cosmetic Act (21 U.S.C. Sec. 360).

(Amended by Stats. 2000, Ch. 322, Sec. 33. Effective January 1, 2001.)



14170.10

(a) No provider shall submit a claim to the department or its fiscal intermediaries for the dispensing or furnishing of a controlled drug, a dangerous drug, or a dangerous device, or a drug or device requiring a written order or prescription for the drug or device to be covered under the Medi-Cal program or for the performance of a clinical laboratory test or examination, unless the provider?s records contain an order authorized by Section 4019 of the Business and Professions Code, or a prescription, including an electronic transmission prescription, signed by the person lawfully authorized by his or her practice act to prescribe or order the dispensing or furnishing of that drug or device to, or for the performance of a clinical laboratory test or examination that meets the federal CLIA standard for test requisition as set forth in Section 493.1241 of Title 42 of the Code of Federal Regulations upon, a Medi-Cal beneficiary, except the following:

(1) Providers who are physicians, clinics, hospitals, or other nonpharmacists and who are legally authorized to dispense or furnish drugs or devices directly to their patients, may in lieu of the requirements of this subdivision include a notation in their patients? medical charts reflecting they have dispensed or furnished the drug or device directly to the patient as authorized by the Business and Professions Code.

(2) Anatomical pathology examinations may be ordered by physicians by notation within the patients medical record during inpatient or outpatient surgery provided that these examinations comply with federal CLIA requirements. Any claims made contrary to this section shall be subject to recovery as overpayments.

(3) If obtaining a biological specimen is required in order that a test or examination occurs on a periodic basis within an established provider-patient relationship or the furnishing or dispensing of drugs or devices occurs on a periodic basis within an established provider-patient relationship, the provider shall only be required to retain the order or requisition upon obtaining the biological specimen necessary for the initial test or examination or initial furnishing or dispensing of the drug or device, so long as an appropriate record of each test or examination, or furnishing or dispensing, is entered in the patient?s chart.

(b) For purposes of this section:

(1) ?Signed? shall include a signature that meets the conditions of the Electronic Signature in Global and National Commerce Act (15 U.S.C. Sec. 7001).

(2) ?Controlled substance? shall mean any substance listed in Chapter 2 (commencing with Section 11053) of Division 10 of the Health and Safety Code.

(3) ?Dangerous drug? or ?dangerous device? has the same meaning as in Section 4022 of the Business and Professions Code.

(4) ?Drug or device? means:

(A) ?Drug,? as defined in Section 4025 of the Business and Professions Code.

(B) ?Device,? as defined in Section 4023 of the Business and Professions Code.

(C) Pharmaceuticals, medical equipment, medical supplies, orthotics and prosthetics appliances, and other product-like supplies or equipment.

(5) ?Prescription? has the same meaning as in Section 4040 of the Business and Professions Code.

(6) ?Electronic transmission prescription? includes both image and data prescriptions.

(7) ?Electronic image transmission prescription? means any prescription order for which a facsimile of the order is received by a pharmacy or other appropriate provider from a licensed prescriber and that is reduced to writing and processed by the pharmacy or other appropriate provider in accordance with applicable provisions of the Business and Professions Code, including Section 4070.

(8) ?Electronic data transmission prescription? means any prescription order, other than an electronic image transmission prescription, that is electronically transmitted from a licensed prescriber to a pharmacy or other appropriate provider and which is reduced to writing and processed by the pharmacy or other appropriate provider in accordance with applicable provisions of the Business and Professions Code, including Section 4070. The use of commonly used abbreviations shall not invalidate an otherwise valid prescription.

(9) ?Clinical laboratory test or examination? means the detection, identification, measurement, evaluation, correlation, monitoring, and reporting of any particular analyte, entity, or substance within a biological specimen for the purpose of obtaining scientific data that may be used as an aid to ascertain the presence, progress, and source of a disease or physiological condition in a human being, or used as an aid in the prevention, prognosis, monitoring, or treatment of a physiological or pathological condition in a human being, or for the performance of nondiagnostic tests for assessing the health of an individual.

(c) Notwithstanding any other provision of law, the director may, without taking regulatory action pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, implement, interpret, or make specific this section by means of a provider bulletin or similar instruction. The department shall notify and consult with interested parties and appropriate stakeholders in implementing, interpreting, or making specific the provisions of this section, including all of the following:

(1) Notifying provider representatives of the proposed action or change. The notice shall occur at least 10 business days prior to the meeting provided for in paragraph (2).

(2) Scheduling at least one meeting with interested parties and appropriate stakeholders to discuss the action or change.

(3) Allowing for written input regarding the action or change.

(4) Providing at least 30 days? advance notice on the effective date of the action or change.

(Added by Stats. 2003, Ch. 601, Sec. 16. Effective January 1, 2004.)



14170.11

(a) No person or entity shall submit a claim to the department or its fiscal intermediaries for reimbursement under the Medi-Cal program for a nerve conduction test or for electromyography unless the person or entity?s records contains a copy, for each person performing each test or electromyography, for which a claim is submitted, a certificate or diploma of satisfactory completion of a neurology or physical medicine and rehabilitation residency program accredited by the Accreditation Council of Graduate Medical Education (ACGME).

(b) The department may identify by publication, in provider bulletins or similar instructions, requirements that reimbursement from the Medi-Cal program shall only be made for the provision of certain procedures, tests, examinations, or other medical services provided by persons who possess a particular level of education, experience, and training as evidenced by satisfactory completion of medical residency programs or board certification in a particular field and that those submitting claims shall maintain a copy of this certificate or diploma.

(c) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific, this section by means of all county letters, provider bulletins, or similar instructions. Thereafter, the department may adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2004, Ch. 228, Sec. 25. Effective August 16, 2004.)



14170.12

Effective January 1, 2012, and notwithstanding Section 19130 of the Government Code, the State Department of Health Care Services may enter into contracts with one or more eligible Medicaid Recovery Audit Contractors (RACs) pursuant to Section 1396a(a)(42)(B) of Title 42 of the United States Code.

(Added by Stats. 2012, Ch. 797, Sec. 26. Effective January 1, 2013.)



14171

(a) The director shall establish administrative appeal processes to review grievances or complaints arising from the findings of an audit or examination made pursuant to Sections 10722 and 14170 and for final settlements, including, in the case of hospitals, the application of Sections 51536, 51537, and 51539 of Title 22 of the California Code of Regulations. All these processes shall be established by regulation, pursuant to, and consistent with, Section 100171 of the Health and Safety Code.

(b) Different administrative appeal processes may be established by the director for grievances or complaints arising from the determinations of a tentative or final settlement based on audit or examination findings made by or on behalf of the department pursuant to Sections 10722 and 14170. However, consistent with existing practice, no administrative appeal shall be available for tentative settlement of cost reports.

(c) The administrative appeal process established by the director for tentative settlements, including, in the case of hospitals, the application of Sections 51536, 51537, and 51539 of Title 22 of the California Code of Regulations shall be an informal process which, however, guarantees a provider the right to present any grievance or complaint to the department in writing. Any subsequent hearings shall be conducted in an informal manner and shall be held at the discretion of the department.

(d) The time limitations in subdivisions (e) and (f) for the impartial hearing and the final decisions are mandatory. If the department fails to conduct the hearing or to adopt a final decision thereon within the time limitations provided in subdivisions (e) and (f), the amount of any overpayment which is ultimately determined by the department to be due shall be reduced by 10 percent for each 30-day period, or portion thereof, that the hearing or the decision, or both, are delayed beyond the time limitations provided in subdivisions (e) and (f). However, the time period shall be extended by either of the following:

(1) Delay caused by a provider.

(2) Extensions of time granted a provider at its sole request or at the joint request of the provider and the department.

(e) (1) The administrative appeal process established by the director shall commence with an informal conference with the provider, a representative of the department, and the administrative law judge. The informal conference shall be conducted no later than 90 days after the filing of a timely and specific statement of disputed issues by the provider. The administrative law judge, when appropriate, may assign the administrative appeal to an informal level of review where efforts could be made to resolve facts and issues in dispute in a fair and equitable manner, subject to the requirements of state and federal law. The review conducted at this informal level shall be completed no later than 180 days after the filing of a timely and specific statement of disputed issues by the provider.

(2) Nothing in this subdivision shall prohibit the provider from presenting any unresolved grievances or complaints at an impartial hearing pursuant to subdivision (a). The impartial hearing shall be conducted no later than 300 days after the filing of a timely and specific statement of disputed issues by the provider.

(3) (A) Subject to subdivision (f), a final decision in a noninstitutional provider appeal shall be adopted within 180 days after the closure of the record of the impartial hearing, and a final decision in an institutional provider appeal shall be adopted within 300 days after the closure of the record of the impartial hearing.

(B) The department shall mail a copy of the adopted decision to all parties within 30 days of the date of adoption of the decision.

(f) In the event the director intends to modify a proposed decision, on or before the 180th day following the closure of the record of the hearing for noninstitutional providers or the 300th day following the closure of the record of the hearing for institutional providers, the director shall provide written notice of his or her intention to the parties and shall afford the parties an opportunity to present written argument. Following this notice, on or before the 240th day following the closure of the record of the hearing for noninstitutional providers or the 420th day following closure of the record of the hearing for institutional providers, or within that additional time period as is granted pursuant to the sole request of a provider or at the joint request of the provider and the department, the director shall issue a final decision.

(g) In the event recovery of a disallowed payment has been made by the department, a provider who prevails in an appeal of a disallowed payment shall be entitled to interest at the rate equal to the monthly average received on investments in the Surplus Money Investment Fund, or simple interest at the rate of 7 percent per annum, whichever is higher, commencing on the date the appeal is formally accepted by the department or the date payment is received by the department, whichever is later.

(h) Except as provided in subdivision (i), commencing 60 days after issuance of the first statement of account status or demand for repayment resulting from an audit or examination made pursuant to Sections 10722 and 14170, interest at the rate equal to the monthly average received on investments in the Surplus Money Investment Fund during the month the first statement of account status or demand for repayment was issued, or simple interest at the rate of 7 percent per annum, whichever is higher, shall be assessed against any unrecovered overpayment due to the department.

(i) (1) Commencing on the day following the last day of the period covered by an audit or examination made pursuant to Sections 10722 and 14170, interest at the rate established under Section 19269 of the Revenue and Taxation Code which is in effect on the date of the commencement of that interest shall be assessed against any unrecovered overpayment due to the department by providers of durable medical equipment or incontinence supplies.

(2) Interest which accrues under this subdivision for recoupment of an overpayment based on the lack of medical necessity for a previously approved claim shall commence to accrue on the date of written demand by the department.

(j) The final decision of the director shall be reviewable in accordance with Section 1094.5 of the Code of Civil Procedure within six months of the issuance of the director?s final decision.

(Amended by Stats. 2012, Ch. 23, Sec. 108. Effective June 27, 2012.)



14171.5

Any institutional provider of health care services that obtained reimbursement under this chapter to which it is not entitled shall be subject to the following interest charges or penalties:

(a) When it is established upon audit that the provider has claimed payments under this chapter to which it is not entitled, the provider shall pay, in addition to the amount improperly received, interest at the rate specified by subdivision (h) of Section 14171.

(b) When it is established upon audit that the provider claimed payments related to services or costs that the department had previously notified the provider in an audit report that the costs or services were not reimbursable, the provider shall pay in addition to the amount improperly claimed, a penalty of 10 percent of the amount improperly claimed after this notice, plus the cost of the audit. In addition, interest shall be assessed at the rate specified in subdivision (h) of Section 14171. Providers who wish to preserve appeal rights or to challenge the department?s positions regarding appeal issues, may claim the cost or services and not be reimbursed therefor if they are identified and presented separately on the cost report.

(c) When it is established that the provider fraudulently claimed and received payments under this chapter, the provider shall pay a penalty of 25 percent of the amount improperly claimed, plus the cost of the audit, in addition to the amount thereof. In addition, interest will be assessed at the rate specified by subdivision (h) of Section 14171. A fraudulent claim is a claim upon which the provider has been convicted of fraud upon the program. Nothing in this section shall prevent the imposition of any other civil or criminal penalties to which the provider may be liable.

(d) Appeals to action taken in subdivisions (a), (b), and (c) of Section 14171.5 above are subject to the administrative appeals process provided by Section 14171.

(e) Penalties paid by providers under subdivisions (a), (b), and (c) of Section 14171.5 are not reimbursable by the program.

(f) As used in this section, ?the cost of the audit? includes actual hourly wages, travel, and incidental expenses at rates allowable by California Victim Compensation and Government Claims Board rules, and applicable overhead costs.

(Amended by Stats. 2006, Ch. 538, Sec. 708. Effective January 1, 2007.)



14171.6

(a) (1) Any provider, as defined in paragraph (3), that obtains reimbursement under this chapter to which it is not entitled shall be subject to interest charges or penalties as specified in this section.

(2) When it is established upon audit that the provider has not received reimbursement to which the provider is entitled, the department shall pay the provider interest assessed at the rate, and in the manner, specified in subdivision (g) of Section 14171.

(3) For purposes of this section, ?provider? means any provider, as defined in Section 14043.1.

(b) When it is established upon audit that the provider has claimed payments under this chapter to which it is not entitled, the provider shall pay, in addition to the amount improperly received, interest at the rate specified by subdivision (h) of Section 14171.

(c) (1) When it is established upon audit that the provider claimed payments related to services or costs that the department had previously notified the provider in an audit report that the costs or services were not reimbursable, the provider shall pay, in addition to the amount improperly claimed, a penalty of 10 percent of the amount improperly claimed after receipt of the notice, plus the cost of the audit.

(2) In addition to the penalty and costs specified by paragraph (1), interest shall be assessed at the rate specified in subdivision (h) of Section 14171.

(3) Providers that wish to preserve appeal rights or to challenge the department?s positions regarding appeal issues may claim the costs or services and not be reimbursed therefor if they are identified and presented separately on the cost report.

(d) (1) When it is established that the provider fraudulently claimed and received payments under this chapter, the provider shall pay, in addition to that portion of the claim that was improperly claimed, a penalty of 300 percent of the amount improperly claimed, plus the cost of the audit.

(2) In addition to the penalty and costs specified by paragraph (1), interest shall be assessed at the rate specified by subdivision (h) of Section 14171.

(3) For purposes of this subdivision, a fraudulent claim is a claim upon which the provider has been convicted of fraud upon the Medi-Cal program.

(e) Nothing in this section shall prevent the imposition of any other civil or criminal penalties to which the provider may be liable.

(f) Any appeal to any action taken pursuant to subdivision (b), (c), or (d) is subject to the administrative appeals process provided by Section 14171.

(g) As used in this section, ?cost of the audit? includes actual hourly wages, travel, and incidental expenses at rates allowable by rules adopted by the California Victim Compensation and Government Claims Board and applicable overhead costs that are incurred by employees of the state in administering this chapter with respect to the performance of audits.

(h) This section shall not apply to any clinic licensed pursuant to subdivision (a) of Section 1204 of the Health and Safety Code, clinics exempt from licensure under Section 1206 of the Health and Safety Code, health facilities licensed under Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code, or to any provider that is operated by a city, county, or school district.

(Amended by Stats. 2006, Ch. 538, Sec. 709. Effective January 1, 2007.)



14172

(a) Except as provided in subdivision (b), if any amount is due and payable and unpaid as the result of an overpayment to a provider of health care services, durable medical equipment, or incontinence supplies identified through an audit or examination conducted by or on behalf of the director, and the findings of the audit or examination are completed and no appeal is taken or the director has issued a final decision on the appeal pursuant to Section 14171, and 90 days have elapsed from the completion of that audit or examination or issuance of that final decision on appeal, the director may, not later than three years after the payment became due and owing, file in the office of the Clerk of the Superior Court of Sacramento County, and with the clerk of the superior court of the county in which the provider has its principal place of business, a certificate containing the following:

(1) Interest, as prescribed by Section 14171.

(2) A statement that the director has complied with this article prior to the filing of the certificate.

(3) A request that judgment be entered against the provider in the amount set forth in the certificate.

The clerk immediately upon the filing of the certificate shall enter a judgment for the State of California against the provider in the amount set forth in the certificate. The judgment may be filed by the clerk in a looseleaf book entitled ?Health Care Overpayment Recovery Judgments.?

(b) If the provider seeks judicial review of the final decision of the director pursuant to subdivision (k) of Section 14171 and notice of that action is properly served on the director within 90 days of the issuance of the final decision of the director, the director shall not file any certificate as provided in subdivision (a).

If the provider does not seek judicial review of the final decision of the director pursuant to subdivision (k) of Section 14171 and does not properly serve notice within 90 days from the date of the final decision of the director, the director may file the certificate provided in subdivision (a). If the provider seeks judicial review of the final decision of the director more than 90 days from the date of the decision in accordance with subdivision (k) of Section 14171, the director shall within 10 days after receiving notice of that action release any lien imposed pursuant to this article and any judgment entered is for all purposes null and void.

(Amended by Stats. 2003, Ch. 62, Sec. 333. Effective January 1, 2004.)



14172.5

(a) No later than 60 days after the completion of an audit or examination pursuant to Sections 10722 and 14170, the department shall issue the first statement of account status or demand for repayment.

(b) (1) Notwithstanding the provisions of Section 14172 or any other law, when it is established that an overpayment has been made to a provider or a civil money penalty assessed pursuant to Section 14123.2, 14123.25, 14171.5, or 14171.6 is due from a provider, the department shall not begin liquidation of the overpayment until 60 days after issuance of the first statement of accountability or demand for repayment after issuance of the audit or examination report establishing the overpayment or the document establishing the penalty. The department shall pursue liquidation of the overpayment or penalty upon expiration of the 60-day period. If the department finds, upon appeal, that no overpayment was made to, or no penalty is due from, the provider, the department shall repay the amount collected, together with the payment of interest thereon, from the date occurring 60 days after issuance of the first statement of accountability or demand for repayment after issuance of the audit or examination report alleging the overpayment or the document establishing the penalty.

(2) This subdivision shall not be construed so as to affect the department?s authority under other provisions of law for liquidation of overpayments to providers.

(c) Liquidation of the overpayment or penalty may be by any of the following:

(1) Lump-sum payment by the provider.

(2) Offset against current payments due to the provider.

(3) A repayment agreement executed between the provider and the department.

(4) Any other method of recovery available to and deemed appropriate by the director.

(d) An offset against current payments shall continue until one of the following occurs:

(1) The overpayment or penalty is recovered.

(2) The department enters into an agreement with the provider for repayment of the overpayment or penalty.

(3) The department determines, upon appeal, that there is no overpayment or that the penalty should not have been assessed.

(e) The provider shall pay interest on any unrecovered overpayments or penalty assessments as provided by subdivision (h) of Section 14171. If recovery of a disallowed payment has been made by the department, a provider who prevails in an appeal of a disallowed payment or penalty assessment shall be paid interest as provided by subdivision (g) of Section 14171.

(f) Nothing in this section shall prohibit a provider from repaying all or a part of the disputed overpayment or penalty assessment without prejudice to the provider?s right to a hearing pursuant to subdivision (b) of Section 14171 or pursuant to Section 100171 of the Health and Safety Code.

(g) If a provider appeals the assessment of a civil money penalty, liquidation of the penalty shall be deferred until the appeal is rejected or a final administrative decision is issued.

(h) If on the basis of reliable evidence, the department has a valid basis for believing that, with respect to a provider, proceedings have been or will shortly be instituted in a state or federal court for purposes of determining whether the provider is insolvent or bankrupt under appropriate state or federal law, or that a provider is or will shortly be taking action which reasonably might seriously hinder or defeat the department?s ability to collect overpayments in the future, the department may immediately adjust any payments to the provider to a level necessary to insure that no overpayment to the provider is made.

(Amended by Stats. 2003, Ch. 601, Sec. 17. Effective January 1, 2004.)



14173

An abstract of a judgment obtained pursuant to subdivision (a) of Section 14172 or a copy thereof may be recorded with the county recorder of any county. From the time of recording, the judgment shall constitute a lien upon all real or personal property of the provider in that county owned by the provider at the time, or which the provider may afterwards but before the lien expires, acquire. The lien shall have the force, effect and priority of a judgment lien and shall continue for 10 years from the time of recording of the abstract of judgment obtained pursuant to subdivision (a) of Section 14172 unless sooner released or otherwise discharged.

The lien may, within 10 years from the date of recording of the abstract of judgment or within 10 years from the date of the last extension of the lien in the manner herein provided, be extended by recording a new abstract in the office of the county recorder of any county. From the date of such recording the lien shall be extended for 10 years unless sooner released or otherwise discharged.

Execution shall issue upon such a judgment upon request of the director in the same manner as execution may issue upon other judgments. Sale shall be held under such execution as prescribed in the Code of Civil Procedure. In all proceedings under this section, the director or his authorized agents may act on behalf of the state.

(Amended by Stats. 1982, Ch. 328, Sec. 43. Effective June 30, 1982.)



14174

The right of the director to use the summary judgment procedure contained in this article shall be in addition to any other collection procedure available to him. No action taken by the director shall be construed to be an election to pursue the summary judgment procedure to the exclusion of any other collection procedure.

(Amended by Stats. 1978, Ch. 429.)



14175

The director may release any lien imposed pursuant to subdivision (a) of Section 14172 if he finds that the liability represented by the lien, including any interest accrued thereon, has been paid or is legally unenforceable.

(Amended by Stats. 1978, Ch. 429.)



14176

The director may recover a due and payable overpayment made to a provider which is or has been participating under the provisions of this chapter by means of a repayment agreement executed between such provider and the director, and by any other means available at law.

(Amended by Stats. 1978, Ch. 429.)



14176.5

Whenever it has been determined, pursuant to an audit conducted by the department, that an overpayment for Medi-Cal services has been made to a hospital for services rendered from January 1, 1992, to December 31, 1997, the department may forgive all or part of the debt arising from the overpayment, and interest, if the hospital is all of the following:

(a) A disproportionate share hospital, as defined in Section 14105.98.

(b) Located in Kern County or Monterey County.

(c) A nonprofit hospital, as defined in Section 127050 of the Health and Safety Code, or not affiliated with a hospital system.

(Added by Stats. 2001, Ch. 649, Sec. 2. Effective January 1, 2002.)



14177

When it has been determined that a provider of health care services participating under the provisions of this chapter has received an overpayment which is due and payable, the director may recover such overpayment by offset against any amount currently due to a provider under the provisions of this chapter or Chapter 8 (commencing with Section 14200) of this part.

(Added by Stats. 1977, Ch. 1046.)



14178

(a) Counties shall be held harmless in accordance with the provisions of this section for state funds to be recouped pursuant to audit exceptions issued for acts performed prior to July 1, 1982.

(b) Audit exception for the purpose of this section shall be defined as follows: Demands for recovery resulting from those audit reports issued by the Department of Health Services in which no final settlement or administrative decision adopted by the director has been arrived at prior to the effective date of this section.

(c) Such forgiveness of audit exceptions shall apply only to the state?s share of payments made in support of the Medi-Cal program. Counties shall retain liability for payment of the federal portion of payments made for Medi-Cal services unless and until the federal government agrees to waive their rights for repayment of federal share.

(d) Audit exceptions regarding county claims related to nonprogram benefits shall remain unaffected by the provisions of the section. County claims for nonprogram benefits shall include claims for return on equity, claims for bad debts, claims for uncompensated care, and any other claims not compensable pursuant to Title XIX of the federal Social Security Act.

(e) The amount of the recoupment of the federal portion of valid audit exceptions pursuant to subdivision (c) shall be determined pursuant to the existing administrative appeals process.

(f) No provision of this section shall apply to any audit report issued by the Department of Health Services after the effective date of this section relating to acts performed subsequent to July 1, 1982.

(Amended by Stats. 1982, Ch. 1594, Sec. 66. Effective September 30, 1982.)






ARTICLE 5.4. Health Care Coordination, Improvement, and Long-Term Cost Containment Waiver or Demonstration Project

14180

(a) The department shall submit an application to the federal Centers for Medicare and Medicaid Services for a waiver or a demonstration project to implement all of the following:

(1) Strengthen California?s health care safety net, which includes disproportionate share hospitals, for low-income and vulnerable Californians.

(2) Maximize opportunities to reduce the number of uninsured individuals.

(3) Optimize opportunities to increase federal financial participation and maximize financial resources to address uncompensated care.

(4) Promote long-term, efficient, and effective use of state and local funds.

(5) Improve health care quality and outcomes.

(6) Promote home-and community-based care.

(b) The waiver or demonstration project shall include proposals to restructure the organization and delivery of services to be more responsive to the health care needs of Medi-Cal enrollees for the purpose of providing the most vulnerable Medi-Cal beneficiaries with access to better coordinated and integrated care that will improve their health outcomes, slow the long-term growth of the Medi-Cal program, and continue support for the safety net care system and the persons who rely on that system for needed care. These restructuring proposals may include, but are not limited to, the following:

(1) Better care coordination for seniors and persons with disabilities, dual eligibles, children with special health care needs, and persons with behavioral health conditions, which shall include the establishment of organized delivery systems that incorporate a medical home system and care and disease management, as well as incentives that reward providers and beneficiaries for achieving the desired clinical, utilization, and cost-specific outcomes.

(2) Improved coordination between Medicare and Medi-Cal coverage.

(3) Improved coordination of care for children with significant medical needs through improved integration of delivery systems and use of medical homes and specialty centers, and providing incentives for specialty and nonspecialty care.

(4) Improved integration of physical and behavioral health care.

(c) In developing the waiver or demonstration project application, the department shall consult on a regular basis with interested stakeholders and the Legislature.

(d) The department shall determine the form of waiver most appropriate to achieve the purposes listed in subdivision (a).

(e) The department shall submit the waiver or demonstration project application to the federal Centers for Medicare and Medicaid Services by a date that allows sufficient time for the waiver or demonstration project to be approved by no later than September 1, 2010, or the conclusion of any extension period granted in California?s Medi-Cal Hospital/Uninsured Care Section 1115(a) Medicaid Demonstration (No. 11-W-00193/9), whichever happens last.

(f) In order to restructure the Medi-Cal program to improve the delivery of care for specified populations and secure the maximum amount of federal financial participation allowable, any waiver or demonstration project application submitted pursuant to subdivision (a) may specify and seek authority to enroll beneficiaries into specified organized delivery systems. Subject to federal approval, the specified organized delivery systems may include the utilization of an enhanced primary care case management model, a medical home model, or managed care model. The department is authorized to enroll beneficiaries in an organized system of care subject to the conditions in Section 14181. Subject to federal approval, any waiver or demonstration project application submitted pursuant to subdivision (a) shall include processes, and accompanying criteria, by which the department will evaluate and grant exemption, on an individual basis, from this section?s requirements pertaining to the mandatory enrollment of beneficiaries in specified organized delivery systems.

(g) (1) The department shall only implement the waiver or demonstration project upon submittal of an implementation plan, pursuant to Section 14181, to the appropriate policy and fiscal committees of the Legislature at least 60 days prior to any appropriation.

(2) Pursuant to paragraph (1), mandatory enrollment in any organized delivery system authorized pursuant to a waiver or demonstration project authorized pursuant to this article shall only occur when funds necessary to support that effort have been appropriated.

(3) It is the intent of the Legislature to neither impede nor limit the department?s existing statutory authority regarding the operation of the Medi-Cal program and its health care delivery systems by the enactment of this article.

(h) The director shall have the discretion to utilize state plan amendments, in whole or in part, to accomplish any or all purposes of this article. In the event the director proceeds with state plan amendments as specified, the department shall provide notification in writing to the chairperson of the Joint Legislative Budget Committee within 15 working days of that action and a brief description and purpose of the amendment. This amendment shall be made available to the Joint Legislative Budget Committee upon the request of the chairperson.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 6, Sec. 2. Effective July 28, 2009.)



14181

(a) The California Health and Human Services Agency or successor entity or designated department shall submit an implementation plan to the appropriate policy and fiscal committees of the Legislature for implementation of the federally approved waiver or demonstration project. The implementation plan shall be developed in consultation with a stakeholder advisory committee established pursuant to subdivision (b). The implementation plan shall specifically address the multiple and complex needs of seniors and persons with disabilities, dual eligibles, children with special health care needs, and persons with behavioral health conditions, and the specific strategies the agency or successor entity or designated department will use to ensure the provision of quality, accessible health care services under the waiver or demonstration project, including, at a minimum, the following elements:

(1) Criteria, performance standards, and indicators shall be adopted to ensure that plan services meet the multiple and complex needs of beneficiaries and comply with the requirements of this article. The performance standards shall incorporate, at a minimum, existing statutory and regulatory requirements and protections applicable to two-plan model and geographic managed care plans, as well as those protections available under the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code), but in addition shall include specific requirements and standards based on the multiple and complex care needs of seniors and persons with disabilities, dual eligibles, children with special health care needs, and persons with behavioral health conditions, including, but not limited to, standards where applicable to the organized delivery system model in all of the following areas:

(A) Plan readiness.

(B) Availability and accessibility of services, including physical access and communication access.

(C) Benefit management and scope of services.

(D) Care coordination and care management.

(E) Beneficiary complaints, grievances, and appeals.

(F) Beneficiary participation.

(G) Continuity of care.

(H) Cultural and linguistic appropriateness.

(I) Financial management.

(J) Measurement and improvement of health outcomes.

(K) Marketing, assignment, enrollment, and disenrollment.

(L) Network capacity, including travel time and distance and specialty care access.

(M) Performance measurement and improvement.

(N) Provider grievances and appeals.

(O) Quality care.

(P) Recordkeeping and reporting.

(2) Strategies to be used to monitor performance of all contractors and to ensure compliance with all components of the waiver or demonstration project.

(3) Provision of a comprehensive timeline of key milestones for implementation of the waiver or demonstration project components.

(4) Provision of a framework for evaluation of the waiver or demonstration project, including the process, timelines, and criteria for evaluating implementation, as well as the method for providing periodic updates of outcomes and key implementation concerns.

(b) Prior to preparing the implementation plan required by this section, the agency or successor entity or designated department, shall convene a stakeholder committee to advise on preparation of the implementation plan. The stakeholder committee shall include, but not be limited to, persons with disabilities, seniors, and representatives of legal services agencies that serve clients in the affected populations, health plans, specialty care providers, physicians, hospitals, county government, labor, and others as deemed appropriate by the agency or successor entity or designated department. The stakeholder committee shall advise on the implementation of the waiver or demonstration project until the expiration of the waiver or demonstration project.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 6, Sec. 2. Effective July 28, 2009.)



14182

(a) (1) In furtherance of the waiver or demonstration project developed pursuant to Section 14180, the department may require seniors and persons with disabilities who do not have other health coverage to be assigned as mandatory enrollees into new or existing managed care health plans. To the extent that enrollment is required by the department, an enrollee?s access to fee-for-service Medi-Cal shall not be terminated until the enrollee has been assigned to a managed care health plan.

(2) For purposes of this section:

(A) ?Other health coverage? means health coverage providing the same full or partial benefits as the Medi-Cal program, health coverage under another state or federal medical care program, or health coverage under contractual or legal entitlement, including, but not limited to, a private group or indemnification insurance program.

(B) ?Managed care health plan? means an individual, organization, or entity that enters into a contract with the department pursuant to Article 2.7 (commencing with Section 14087.3), Article 2.81 (commencing with Section 14087.96), Article 2.91 (commencing with Section 14089), or Chapter 8 (commencing with Section 14200).

(b) In exercising its authority pursuant to subdivision (a), the department shall do all of the following:

(1) Assess and ensure the readiness of the managed care health plans to address the unique needs of seniors or persons with disabilities pursuant to the applicable readiness evaluation criteria and requirements set forth in paragraphs (1) to (8), inclusive, of subdivision (b) of Section 14087.48.

(2) Ensure the managed care health plans provide access to providers that comply with applicable state and federal laws, including, but not limited to, physical accessibility and the provision of health plan information in alternative formats.

(3) Develop and implement an outreach and education program for seniors and persons with disabilities, not currently enrolled in Medi-Cal managed care, to inform them of their enrollment options and rights under the demonstration project. Contingent upon available private or public dollars other than moneys from the General Fund, the department or its designated agent for enrollment and outreach may partner or contract with community-based, nonprofit consumer or health insurance assistance organizations with expertise and experience in assisting seniors and persons with disabilities in understanding their health care coverage options. Contracts entered into or amended pursuant to this paragraph shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code and any implementing regulations or policy directives.

(4) At least three months prior to enrollment, inform beneficiaries who are seniors or persons with disabilities, through a notice written at no more than a sixth grade reading level, about the forthcoming changes to their delivery of care, including, at a minimum, how their system of care will change, when the changes will occur, and who they can contact for assistance with choosing a delivery system or with problems they encounter. In developing this notice, the department shall consult with consumer representatives and other stakeholders.

(5) Implement an appropriate cultural awareness and sensitivity training program regarding serving seniors and persons with disabilities for managed care health plans and plan providers and staff in the Medi-Cal Managed Care Division of the department.

(6) Establish a process for assigning enrollees into an organized delivery system for beneficiaries who do not make an affirmative selection of a managed care health plan. The department shall develop this process in consultation with stakeholders and in a manner consistent with the waiver or demonstration project developed pursuant to Section 14180. The department shall base plan assignment on an enrollee?s existing or recent utilization of providers, to the extent possible. If the department is unable to make an assignment based on the enrollee?s affirmative selection or utilization history, the department shall base plan assignment on factors, including, but not limited to, plan quality and the inclusion of local health care safety net system providers in the plan?s provider network.

(7) Review and approve the mechanism or algorithm that has been developed by the managed care health plan, in consultation with their stakeholders and consumers, to identify, within the earliest possible timeframe, persons with higher risk and more complex health care needs pursuant to paragraph (11) of subdivision (c).

(8) Provide managed care health plans with historical utilization data for beneficiaries upon enrollment in a managed care health plan so that the plans participating in the demonstration project are better able to assist beneficiaries and prioritize assessment and care planning.

(9) Develop and provide managed care health plans participating in the demonstration project with a facility site review tool for use in assessing the physical accessibility of providers, including specialists and ancillary service providers that provide care to a high volume of seniors and persons with disabilities, at a clinic or provider site, to ensure that there are sufficient physically accessible providers. Every managed care health plan participating in the demonstration project shall make the results of the facility site review tool publicly available on their Internet Web site and shall regularly update the results to the department?s satisfaction.

(10) Develop a process to enforce legal sanctions, including, but not limited to, financial penalties, withholding of Medi-Cal payments, enrollment termination, and contract termination, in order to sanction any managed care health plan in the demonstration project that consistently or repeatedly fails to meet performance standards provided in statute or contract.

(11) Ensure that managed care health plans provide a mechanism for enrollees to request a specialist or clinic as a primary care provider. A specialist or clinic may serve as a primary care provider if the specialist or clinic agrees to serve in a primary care provider role and is qualified to treat the required range of conditions of the enrollee.

(12) Ensure that managed care health plans participating in the demonstration project are able to provide communication access to seniors and persons with disabilities in alternative formats or through other methods that ensure communication, including assistive listening systems, sign language interpreters, captioning, written communication, plain language, or written translations and oral interpreters, including for those who are limited English-proficient, or non-English speaking, and that all managed care health plans are in compliance with applicable cultural and linguistic requirements.

(13) Ensure that managed care health plans participating in the demonstration project provide access to out-of-network providers for new individual members enrolled under this section who have an ongoing relationship with a provider if the provider will accept the health plan?s rate for the service offered, or the applicable Medi-Cal fee-for-service rate, whichever is higher, and the health plan determines that the provider meets applicable professional standards and has no disqualifying quality of care issues.

(14) Ensure that managed care health plans participating in the demonstration project comply with continuity of care requirements in Section 1373.96 of the Health and Safety Code.

(15) Ensure that the medical exemption criteria applied in counties operating under Chapter 4.1 (commencing with Section 53800) or Chapter 4.5 (commencing with Section 53900) of Subdivision 1 of Division 3 of Title 22 of the California Code of Regulations are applied to seniors and persons with disabilities served under this section.

(16) Ensure that managed care health plans participating in the demonstration project take into account the behavioral health needs of enrollees and include behavioral health services as part of the enrollee?s care management plan when appropriate.

(17) Develop performance measures that are required as part of the contract to provide quality indicators for the Medi-Cal population enrolled in a managed care health plan and for the subset of enrollees who are seniors and persons with disabilities. These performance measures may include measures from the Healthcare Effectiveness Data and Information Set (HEDIS) or measures indicative of performance in serving special needs populations, such as the National Committee for Quality Assurance (NCQA) Structure and Process measures, or both.

(18) Conduct medical audit reviews of participating managed care health plans that include elements specifically related to the care of seniors and persons with disabilities. These medical audits shall include, but not be limited to, evaluation of the delivery model?s policies and procedures, performance in utilization management, continuity of care, availability and accessibility, member rights, and quality management.

(19) Conduct financial audit reviews to ensure that a financial statement audit is performed on managed care health plans annually pursuant to the Generally Accepted Auditing Standards, and conduct other risk-based audits for the purpose of detecting fraud and irregular transactions.

(20) Ensure that managed care health plans maintain a dedicated liaison to coordinate with the department, affected providers, and new individual members for all of the following purposes:

(A) To ensure a mechanism for new members to obtain continuity of care as described in paragraph (13).

(B) To receive notice, including that a new member has been denied a medical exemption as described in paragraph (15), which is required to include the name or names of the requesting provider, and ensure that the provider?s ability to treat the member is continued as described in paragraphs (11) and (13), if applicable, or, if not applicable, ensure the member is immediately referred to a qualified provider or specialty care center.

(C) To assist new members in maintaining an ongoing relationship with a specialist or specialty care center when the specialist is contracting with the plan and the assigned primary care provider has approved a standing referral pursuant to Section 1374.16 of the Health and Safety Code.

(21) Ensure that written notice is provided to the beneficiary and the requesting provider if a request for exemption from plan enrollment is denied. The notice shall set out with specificity the reasons for the denial or failure to unconditionally approve the request for exemption from plan enrollment. The notice shall inform the beneficiary and the provider of the right to appeal the decision, how to appeal the decision, and if the decision is not appealed, that the beneficiary shall enroll in a Medi-Cal plan and how that enrollment shall occur. The notice shall also include information of the possibility of continued access to an out-of-network provider pursuant to paragraph (13). A beneficiary who has not been enrolled in a plan shall remain in fee-for-service Medi-Cal if a request for an exemption from plan enrollment or appeal is submitted, until the final resolution. The department shall also require the plans to ensure that these beneficiaries receive continuity of care.

(22) Develop a process to track a beneficiary who has been denied a request for exemption from plan enrollment and to notify the plan, if applicable, of the denial, including information identifying the provider. Notwithstanding paragraph (12) of subdivision (c), the plan shall immediately refer the beneficiary for a risk assessment survey and an individual care plan shall be developed within 10 days, including authorization for 30 days of continuity of prescription drugs.

(c) Prior to exercising its authority under this section and Section 14180, the department shall ensure that each managed care health plan participating in the demonstration project is able to do all of the following:

(1) Comply with the applicable readiness evaluation criteria and requirements set forth in paragraphs (1) to (8), inclusive, of subdivision (b) of Section 14087.48.

(2) Ensure and monitor an appropriate provider network, including primary care physicians, specialists, professional, allied, and medical supportive personnel, and an adequate number of accessible facilities within each service area. Managed care health plans shall maintain an updated, accurate, and accessible listing of a provider?s ability to accept new patients and shall make it available to enrollees, at a minimum, by phone, written material, and Internet Web site.

(3) Assess the health care needs of beneficiaries who are seniors or persons with disabilities and coordinate their care across all settings, including coordination of necessary services within and, where necessary, outside of the plan?s provider network.

(4) Ensure that the provider network and informational materials meet the linguistic and other special needs of seniors and persons with disabilities, including providing information in an understandable manner in plain language, maintaining toll-free telephone lines, and offering member or ombudsperson services.

(5) Provide clear, timely, and fair processes for accepting and acting upon complaints, grievances, and disenrollment requests, including procedures for appealing decisions regarding coverage or benefits. Each managed care health plan participating in the demonstration project shall have a grievance process that complies with Section 14450, and Sections 1368 and 1368.01 of the Health and Safety Code.

(6) Solicit stakeholder and member participation in advisory groups for the planning and development activities related to the provision of services for seniors and persons with disabilities.

(7) Contract with safety net and traditional providers as defined in subdivisions (hh) and (jj) of Section 53810, of Title 22 of the California Code of Regulations, to ensure access to care and services. The managed care health plan shall establish participation standards to ensure participation and broad representation of traditional and safety net providers within a service area.

(8) Inform seniors and persons with disabilities of procedures for obtaining transportation services to service sites that are offered by the plan or are available through the Medi-Cal program.

(9) Monitor the quality and appropriateness of care for children with special health care needs, including children eligible for, or enrolled in, the California Children?s Services Program, and seniors and persons with disabilities.

(10) Maintain a dedicated liaison to coordinate with each regional center operating within the plan?s service area to assist members with developmental disabilities in understanding and accessing services and act as a central point of contact for questions, access and care concerns, and problem resolution.

(11) At the time of enrollment apply the risk stratification mechanism or algorithm described in paragraph (7) of subdivision (b) approved by the department to determine the health risk level of beneficiaries.

(12) (A) Managed care health plans shall assess an enrollee?s current health risk by administering a risk assessment survey tool approved by the department. This risk assessment survey shall be performed within the following timeframes:

(i) Within 45 days of plan enrollment for individuals determined to be at higher risk pursuant to paragraph (11).

(ii) Within 105 days of plan enrollment for individuals determined to be at lower risk pursuant to paragraph (11).

(B) Based on the results of the current health risk assessment, managed care health plans shall develop individual care plans for higher risk beneficiaries that shall include the following minimum components:

(i) Identification of medical care needs, including primary care, specialty care, durable medical equipment, medications, and other needs with a plan for care coordination as needed.

(ii) Identification of needs and referral to appropriate community resources and other agencies as needed for services outside the scope of responsibility of the managed care health plan.

(iii) Appropriate involvement of caregivers.

(iv) Determination of timeframes for reassessment and, if necessary, circumstances or conditions that require redetermination of risk level.

(13) (A) Establish medical homes to which enrollees are assigned that include, at a minimum, all of the following elements, which shall be considered in the provider contracting process:

(i) A primary care physician who is the primary clinician for the beneficiary and who provides core clinical management functions.

(ii) Care management and care coordination for the beneficiary across the health care system including transitions among levels of care.

(iii) Provision of referrals to qualified professionals, community resources, or other agencies for services or items outside the scope of responsibility of the managed care health plan.

(iv) Use of clinical data to identify beneficiaries at the care site with chronic illness or other significant health issues.

(v) Timely preventive, acute, and chronic illness treatment in the appropriate setting.

(vi) Use of clinical guidelines or other evidence-based medicine when applicable for treatment of beneficiaries? health care issues or timing of clinical preventive services.

(B) In implementing this section, and the Special Terms and Conditions of the demonstration project, the department may alter the medical home elements described in this paragraph as necessary to secure the increased federal financial participation associated with the provision of medical assistance in conjunction with a health home, as made available under the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and codified in Section 1945 of Title XIX of the federal Social Security Act. The department shall notify the appropriate policy and fiscal committees of the Legislature of its intent to alter medical home elements under this section at least five days in advance of taking this action.

(14) Perform, at a minimum, the following care management and care coordination functions and activities for enrollees who are seniors or persons with disabilities:

(A) Assessment of each new enrollee?s risk level and health needs shall be conducted through a standardized risk assessment survey by means such as telephonic, Web-based, or in-person communication or by other means as determined by the department.

(B) Facilitation of timely access to primary care, specialty care, durable medical equipment, medications, and other health services needed by the enrollee, including referrals to address any physical or cognitive barriers to access.

(C) Active referral to community resources or other agencies for needed services or items outside the managed care health plans responsibilities.

(D) Facilitating communication among the beneficiaries? health care providers, including mental health and substance abuse providers when appropriate.

(E) Other activities or services needed to assist beneficiaries in optimizing their health status, including assisting with self-management skills or techniques, health education, and other modalities to improve health status.

(d) Except in a county where Medi-Cal services are provided by a county-organized health system, and notwithstanding any other provision of law, in any county in which fewer than two existing managed care health plans contract with the department to provide Medi-Cal services under this chapter, the department may contract with additional managed care health plans to provide Medi-Cal services for seniors and persons with disabilities and other Medi-Cal beneficiaries.

(e) Beneficiaries enrolled in managed care health plans pursuant to this section shall have the choice to continue an established patient-provider relationship in a managed care health plan participating in the demonstration project if his or her treating provider is a primary care provider or clinic contracting with the managed care health plan and agrees to continue to treat that beneficiary.

(f) The department may contract with existing managed care health plans to operate under the demonstration project to provide or arrange for services under this section. Notwithstanding any other provision of law, the department may enter into the contract without the need for a competitive bid process or other contract proposal process, provided the managed care health plan provides written documentation that it meets all qualifications and requirements of this section.

(g) This section shall be implemented only to the extent that federal financial participation is available.

(h) (1) The development of capitation rates for managed care health plan contracts shall include the analysis of data specific to the seniors and persons with disabilities population. For the purposes of developing capitation rates for payments to managed care health plans, the director may require managed care health plans, including existing managed care health plans, to submit financial and utilization data in a form, time, and substance as deemed necessary by the department.

(2) (A) Notwithstanding Section 14301, the department may incorporate, on a one-time basis for a three-year period, a risk-sharing mechanism in a contract with the local initiative health plan in the county with the highest normalized fee-for-service risk score over the normalized managed care risk score listed in Table 1.0 of the Medi-Cal Acuity Study Seniors and Persons with Disabilities (SPD) report written by Mercer Government Human Services Consulting and dated September 28, 2010, if the local initiative health plan meets the requirements of subparagraph (B). The Legislature finds and declares that this risk-sharing mechanism will limit the risk of beneficial or adverse effects associated with a contract to furnish services pursuant to this section on an at-risk basis.

(B) The local initiative health plan shall pay the nonfederal share of all costs associated with the development, implementation, and monitoring of the risk-sharing mechanism established pursuant to subparagraph (A) by means of intergovernmental transfers. The nonfederal share includes the state costs of staffing, state contractors, or administrative costs directly attributable to implementing subparagraph (A).

(C) This subdivision shall be implemented only to the extent federal financial participation is not jeopardized.

(i) Persons meeting participation requirements for the Program of All-Inclusive Care for the Elderly (PACE) pursuant to Chapter 8.75 (commencing with Section 14591), may select a PACE plan if one is available in that county.

(j) Persons meeting the participation requirements in effect on January 1, 2010, for a Medi-Cal primary care case management (PCCM) plan in operation on that date, may select that PCCM plan or a successor health care plan that is licensed pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) to provide services within the same geographic area that the PCCM plan served on January 1, 2010.

(k) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section and any applicable federal waivers and state plan amendments by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions, without taking regulatory action. Prior to issuing any letter or similar instrument authorized pursuant to this section, the department shall notify and consult with stakeholders, including advocates, providers, and beneficiaries. The department shall notify the appropriate policy and fiscal committees of the Legislature of its intent to issue instructions under this section at least five days in advance of the issuance.

(l) Consistent with state law that exempts Medi-Cal managed care contracts from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code, and in order to achieve maximum cost savings, the Legislature hereby determines that an expedited contract process is necessary for contracts entered into or amended pursuant to this section. The contracts and amendments entered into or amended pursuant to this section shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code and the requirements of State Administrative Management Manual Memo 03-10. The department shall make the terms of a contract available to the public within 30 days of the contract?s effective date.

(m) In the event of a conflict between the Special Terms and Conditions of the approved demonstration project, including any attachment thereto, and any provision of this part, the Special Terms and Conditions shall control. If the department identifies a specific provision of this article that conflicts with a term or condition of the approved waiver or demonstration project, or an attachment thereto, the term or condition shall control, and the department shall so notify the appropriate fiscal and policy committees of the Legislature within 15 business days.

(n) In the event of a conflict between the provisions of this article and any other provision of this part, the provisions of this article shall control.

(o) Any otherwise applicable provisions of this chapter, Chapter 8 (commencing with Section 14200), or Chapter 8.75 (commencing with Section 14591) not in conflict with this article or with the terms and conditions of the demonstration project shall apply to this section.

(p) To the extent that the director utilizes state plan amendments or waivers to accomplish the purposes of this article in addition to waivers granted under the demonstration project, the terms of the state plan amendments or waivers shall control in the event of a conflict with any provision of this part.

(q) (1) Enrollment of seniors and persons with disabilities into a managed care health plan under this section shall be accomplished using a phased-in process to be determined by the department and shall not commence until necessary federal approvals have been acquired or until June 1, 2011, whichever is later.

(2) Notwithstanding paragraph (1), and at the director?s discretion, enrollment in Los Angeles County of seniors and persons with disabilities may be phased-in over a 12-month period using a geographic region method that is proposed by Los Angeles County subject to approval by the department.

(r) A managed care health plan established pursuant to this section, or under the Special Terms and Conditions of the demonstration project pursuant to Section 14180, shall be subject to, and comply with, the requirement for submission of encounter data specified in Section 14182.1.

(s) (1) Commencing January 1, 2011, and until January 1, 2014, the department shall provide the fiscal and policy committees of the Legislature with semiannual updates regarding core activities for the enrollment of seniors and persons with disabilities into managed care health plans pursuant to the pilot program. The semiannual updates shall include key milestones, progress toward the objectives of the pilot program, relevant or necessary changes to the program, submittal of state plan amendments to the federal Centers for Medicare and Medicaid Services, submittal of any federal waiver documents, and other key activities related to the mandatory enrollment of seniors and persons with disabilities into managed care health plans. The department shall also include updates on the transition of individuals into managed care health plans, the health outcomes of enrollees, the care management and coordination process, and other information concerning the success or overall status of the pilot program.

(2) (A) The requirement for submitting a report imposed under paragraph (1) is inoperative on January 1, 2015, pursuant to Section 10231.5 of the Government Code.

(B) A report to be submitted pursuant to paragraph (1) shall be submitted in compliance with Section 9795 of the Government Code.

(t) The department, in collaboration with the State Department of Social Services and county welfare departments, shall monitor the utilization and caseload of the In-Home Supportive Services (IHSS) program before and during the implementation of the pilot program. This information shall be monitored in order to identify the impact of the pilot program on the IHSS program for the affected population.

(u) Services under Section 14132.95 or 14132.952, or Article 7 (commencing with Section 12300) of Chapter 3 that are provided to individuals assigned to managed care health plans under this section shall be provided through direct hiring of personnel, contract, or establishment of a public authority or nonprofit consortium, in accordance with and subject to the requirements of Section 12302 or 12301.6, as applicable.

(v) The department shall, at a minimum, monitor on a quarterly basis the adequacy of provider networks of the managed care health plans.

(w) The department shall suspend new enrollment of seniors and persons with disabilities into a managed care health plan if it determines that the managed care health plan does not have sufficient primary or specialty providers to meet the needs of their enrollees.

(Amended by Stats. 2013, Ch. 76, Sec. 221. Effective January 1, 2014. Implementation is contingent upon federal funding, pursuant to subd. (g).)



14182.1

(a) Beginning March 2011, the department shall convene a stakeholder workgroup to review the existing encounter, claims, and financial data submission process required by the department under managed care health plan contracts. The workgroup members shall be selected by the department and shall include interested representatives from Medi-Cal managed care health plans, managed care health plan associations, hospitals, individual health care providers, physician groups, and consumer representatives. In reviewing the process, the department shall consider input from the stakeholder workgroup and develop data quality submission standards by October 2011.

(b) Beginning January 1, 2012, managed care health plans shall comply with the quality submission standards developed pursuant to subdivision (a) when submitting data to the department. The director may impose a penalty for each month that a managed care health plan fails to submit data in compliance with these standards. The penalty shall be in proportion to that plan?s failure to comply with the data submission standards, as the director in his or her sole discretion determines, and in no event shall the penalty exceed 2 percent of the total monthly capitation rate for that plan.

(c) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions, without taking regulatory action. Prior to issuing any letter or similar instrument authorized pursuant to this section, the department shall notify and consult with stakeholders, including advocates, providers, and beneficiaries. The department shall notify the appropriate policy and fiscal committees of the Legislature of its intent to issue instructions under this section at least five days in advance of the issuance. If the department elects to adopt regulations, the adoption of regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(Amended by Stats. 2011, Ch. 296, Sec. 335. Effective January 1, 2012.)



14182.15

(a) It is the intent of the Legislature that, to the extent that it does not jeopardize other federal funding and is permitted by federal law, the intergovernmental transfers described in this section provide support for the nonfederal share of risk-based payments to managed care health plans to enable those plans to compensate designated public hospitals in a sufficient amount to preserve and strengthen the availability and quality of services provided by those hospitals and their affiliated public providers. It is further the intent of the Legislature that transferring public entities elect to provide intergovernmental transfers in an amount that is at least equivalent to the amount of the nonfederal share that they would provide under fee-for-service, as adjusted for utilization.

(b) (1) In conjunction with the implementation of Section 14182, a public entity may elect to transfer public funds to the state to be used solely as the nonfederal share of Medi-Cal payments to managed care health plans for the provision of services to Medi-Cal beneficiaries.

(2) For purposes of this section, ?public entity? means a designated public hospital as defined in subdivision (d) of Section 14166.1, the University of California, or a county or city and county or local hospital authority that is licensed to operate one or more of the designated public hospitals.

(c) If a public entity elects to make intergovernmental transfers pursuant to this section, all of the following shall apply:

(1) To ensure that the implementation of Section 14182 does not jeopardize the ability of designated public hospitals and their affiliated public providers to continue serving Medi-Cal beneficiaries, to the extent permitted under federal law, the department shall require managed care health plans to pay the designated public hospital and other governmental providers affiliated with the transferring public entity for services rendered to Medi-Cal beneficiaries, amounts that are no less than the amount to which the providers would have otherwise been entitled, including the federal and nonfederal share, on a fee-for-service basis, for the full scope of Medi-Cal services, including supplemental payments and any additional federally permissible amount. The payment amounts required by this paragraph shall be based upon the volume of Medi-Cal services provided by the designated public hospitals and other governmental providers affiliated with the transferring public entity.

(2) Except as provided in Section 14105.24, to the extent that the payments described in paragraph (1) result in increased payments by the managed care health plans to the designated public hospitals and other governmental providers affiliated with the transferring public entity that are the basis of increased rates paid by the department to the managed care health plans above the amount that would have been paid in the absence of paragraph (1), the nonfederal share of the increased rates shall be borne by the transferring entity as described in subdivision (d) and there shall be no additional impact on state General Fund expenditures. Additionally, the payment rates shall only be paid to the extent they can be certified as actuarially sound and as permitted under federal law.

(d) The department shall meet and confer with the public entities regarding their election to contribute to the nonfederal share of federal Medicaid expenditures under this section and to determine each public entity?s intergovernmental transfer amount, which shall be comprised of the following:

(1) An amount that is equivalent to the nonfederal share of the rates of compensation the public entity?s designated public hospital would receive from managed care health plans, without regard to the requirement of paragraph (1) of subdivision (c), for Medi-Cal inpatient days of service that otherwise would have been rendered on a fee-for-service basis in the absence of the implementation of Section 14182 to Medi-Cal enrollees who are seniors and persons with disabilities.

(2) An amount that is equivalent to the nonfederal share of the amount which the designated public hospital and other governmental providers affiliated with the transferring entity would have otherwise incurred on a fee-for-service basis for providing Medi-Cal services to the Medi-Cal managed care health plan enrollees they serve, including supplemental payments, excluding the nonfederal share of those amounts the plan will pay for the services without regard to the requirement of paragraph (1) of subdivision (c), and consistent with Section 14105.24, to the extent otherwise applicable.

(3) Amounts equivalent to the nonfederal share of additional federally permissible payments.

(e) Prior to accepting the transfer amounts from a public entity determined under subdivision (d), the department shall ensure that its contracts with the applicable managed care health plans and the contracts between the managed care health plans and the public entities require, to the extent permitted under federal law, that the managed care health plans pay the designated public hospitals, and other governmental providers affiliated with the transferring entities, amounts that are in furtherance of the intent of this section as described in subdivision (a) and consistent with what the designated public hospital and other governmental providers affiliated with the transferring public entity would have received through fee-for-service, and that the payment amounts meet the requirement of paragraph (1) of subdivision (c).

(f) The department shall obtain federal approvals or waivers as necessary to implement this section and to obtain federal matching funds to the maximum extent permitted by federal law.

(g) Participation in intergovernmental transfers under this section is voluntary on the part of the transferring entity for purposes of all applicable federal laws. As part of its voluntary participation in the nonfederal share of payments under this section by means of intergovernmental transfers, the transferring entity agrees to reimburse the state for the nonfederal share of state staffing or administrative costs directly attributable to implementation of this section. This section shall be implemented only to the extent federal financial participation is not jeopardized.

(Added by Stats. 2010, Ch. 714, Sec. 22. Effective October 19, 2010.)



14182.16

(a) The department shall require Medi-Cal beneficiaries who have dual eligibility in Medi-Cal and the Medicare Program to be assigned as mandatory enrollees into new or existing Medi-Cal managed care health plans for their Medi-Cal benefits in Coordinated Care Initiative counties.

(b) For the purposes of this section and Section 14182.17, the following definitions shall apply:

(1) ?Coordinated Care Initiative counties? means the Counties of Alameda, Los Angeles, Orange, Riverside, San Bernardino, San Diego, San Mateo, and Santa Clara.

(2) ?Dual eligible beneficiary? means an individual 21 years of age or older who is enrolled for benefits under Medicare Part A (42 U.S.C. Sec. 1395c et seq.) or Medicare Part B (42 U.S.C. Sec. 1395j et seq.), or both, and is eligible for medical assistance under the Medi-Cal State Plan.

(3) ?Full-benefit dual eligible beneficiary? means an individual 21 years of age or older who is eligible for benefits under Medicare Part A (42 U.S.C. Sec. 1395c et seq.), Medicare Part B (42 U.S.C. Sec. 1395j et seq.), and Medicare Part D (42 U.S.C. Sec. 1395w-101), and is eligible for medical assistance under the Medi-Cal State Plan.

(4) ?Managed care health plan? means an individual, organization, or entity that enters into a contract with the department pursuant to Article 2.7 (commencing with Section 14087.3), Article 2.81 (commencing with Section 14087.96), or Article 2.91 (commencing with Section 14089), of this chapter, or Chapter 8 (commencing with Section 14200).

(5) ?Other health coverage? means health coverage providing the same full or partial benefits as the Medi-Cal program, health coverage under another state or federal medical care program except for the Medicare Program (Title XVIII of the federal Social Security Act (42 U.S.C. Sec. 1395 et seq.)), or health coverage under a contractual or legal entitlement, including, but not limited to, a private group or indemnification insurance program.

(6) ?Out-of-network Medi-Cal provider? means a health care provider that does not have an existing contract with the beneficiary?s managed care health plan or its subcontractors.

(7) ?Partial-benefit dual eligible beneficiary? means an individual 21 years of age or older who is enrolled for benefits under Medicare Part A (42 U.S.C. Sec. 1395c et seq.), but not Medicare Part B (42 U.S.C. Sec. 1395j et seq.), or who is eligible for Medicare Part B (42 U.S.C. Sec. 1395j et seq.), but not Medicare Part A (42 U.S.C. Sec. 1395c et seq.), and is eligible for medical assistance under the Medi-Cal State Plan.

(c) (1) Notwithstanding subdivision (a), a dual eligible beneficiary is exempt from mandatory enrollment in a managed care health plan if the dual eligible beneficiary meets any of the following:

(A) Except in counties with county organized health systems operating pursuant to Article 2.8 (commencing with Section 14087.5), the beneficiary has other health coverage.

(B) The beneficiary receives services through a foster care program, including the program described in Article 5 (commencing with Section 11400) of Chapter 2.

(C) The beneficiary is under 21 years of age.

(D) The beneficiary is not eligible for enrollment in managed care health plans for medically necessary reasons determined by the department.

(E) The beneficiary resides in one of the Veterans Homes of California, as described in Chapter 1 (commencing with Section 1010) of Division 5 of the Military and Veterans Code.

(F) The beneficiary is enrolled in any entity with a contract with the department pursuant to Chapter 8.75 (commencing with Section 14591).

(G) The beneficiary is enrolled in a managed care organization licensed under the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) that has previously contracted with the department as a primary care case management plan pursuant to Article 2.9 (commencing with Section 14088) of Chapter 7.

(2) A beneficiary who has been diagnosed with HIV/AIDS is not exempt from mandatory enrollment, but may opt out of managed care enrollment at the beginning of any month.

(d) Implementation of this section shall incorporate the provisions of Section 14182.17 that are applicable to beneficiaries eligible for benefits under Medi-Cal and the Medicare Program.

(e) At the director?s sole discretion, in consultation with stakeholders, the department may determine and implement a phased-in enrollment approach that may include Medi-Cal beneficiary enrollment into managed care health plans immediately upon implementation of this section in a specific county, over a 12-month period, or other phased approach. The phased-in enrollment shall commence no sooner than March 1, 2013, and not until all necessary federal approvals have been obtained.

(f) To the extent that mandatory enrollment is required by the department, an enrollee?s access to fee-for-service Medi-Cal shall not be terminated until the enrollee has selected or been assigned to a managed care health plan.

(g) Except in a county where Medi-Cal services are provided by a county organized health system, and notwithstanding any other law, in any county in which fewer than two existing managed health care plans contract with the department to provide Medi-Cal services under this chapter that are available to dual eligible beneficiaries, including long-term services and supports, the department may contract with additional managed care health plans to provide Medi-Cal services.

(h) For partial-benefit dual eligible beneficiaries, the department shall inform these beneficiaries of their rights to continuity of care from out-of-network Medi-Cal providers pursuant to subparagraph (G) of paragraph (5) of subdivision (d) of Section 14182.17, and that the need for medical exemption criteria applied to counties operating under Chapter 4.1 (commencing with Section 53800) of Subdivision 1 of Division 3 of Title 22 of the California Code of Regulations may not be necessary to continue receiving Medi-Cal services from an out-of-network provider.

(i) The department may contract with existing managed care health plans to provide or arrange for services under this section. Notwithstanding any other law, the department may enter into the contract without the need for a competitive bid process or other contract proposal process, provided that the managed care health plan provides written documentation that it meets all of the qualifications and requirements of this section and Section 14182.17.

(j) The development of capitation rates for managed care health plan contracts shall include the analysis of data specific to the dual eligible population. For the purposes of developing capitation rates for payments to managed care health plans, the department shall require all managed care health plans, including existing managed care health plans, to submit financial, encounter, and utilization data in a form, at a time, and including substance as deemed necessary by the department. Failure to submit the required data shall result in the imposition of penalties pursuant to Section 14182.1.

(k) Persons meeting participation requirements for the Program of All-Inclusive Care for the Elderly (PACE) pursuant to Chapter 8.75 (commencing with Section 14591) may select a PACE plan if one is available in that county.

(l) Except for dual eligible beneficiaries participating in the demonstration project pursuant to Section 14132.275, persons meeting the participation requirements in effect on January 1, 2010, for a Medi-Cal primary case management plan in operation on that date, may select that primary care case management plan or a successor health care plan that is licensed pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) to provide services within the same geographic area that the primary care case management plan served on January 1, 2010.

(m) The department may implement an intergovernmental transfer arrangement with a public entity that elects to transfer public funds to the state to be used solely as the nonfederal share of Medi-Cal payments to managed care health plans for the provision of services to dual eligible beneficiaries pursuant to Section 14182.15.

(n) To implement this section, the department may contract with public or private entities. Contracts or amendments entered into under this section may be on an exclusive or nonexclusive basis and on a noncompetitive bid basis and shall be exempt from all of the following:

(1) Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code and any policies, procedures, or regulations authorized by that part.

(2) Article 4 (commencing with Section 19130) of Chapter 5 of Part 2 of Division 5 of Title 2 of the Government Code.

(3) Review or approval of contracts by the Department of General Services.

(o) Any otherwise applicable provisions of this chapter, Chapter 8 (commencing with Section 14200), or Chapter 8.75 (commencing with Section 14591) not in conflict with this section or with the Special Terms and Conditions of the waiver shall apply to this section.

(p) The department shall, in coordination with and consistent with an interagency agreement with the Department of Managed Health Care, at a minimum, monitor on a quarterly basis the adequacy of provider networks of the managed care health plans.

(q) The department shall suspend new enrollment of dual eligible beneficiaries into a managed care health plan if it determines that the managed care health plan does not have sufficient primary or specialty care providers and long-term service and supports to meet the needs of its enrollees.

(r) Managed care health plans shall pay providers in accordance with Medicare and Medi-Cal coordination of benefits.

(s) This section shall be implemented only to the extent that all federal approvals and waivers are obtained and only if and to the extent that federal financial participation is available.

(t) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section and any applicable federal waivers and state plan amendments by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions, without taking regulatory action. Prior to issuing any letter or similar instrument authorized pursuant to this section, the department shall notify and consult with stakeholders, including advocates, providers, and beneficiaries. The department shall notify the appropriate policy and fiscal committees of the Legislature of its intent to issue instructions under this section at least five days in advance of the issuance.

(u) A managed care health plan that contracts with the department for the provision of services under this section shall ensure that beneficiaries have access to the same categories of licensed providers that are available under fee-for-service Medicare. Nothing in this section shall prevent a managed care health plan from contracting with selected providers within a category of licensure.

(v) The department shall, commencing August 1, 2013, convene stakeholders, at least quarterly, to review progress on the Coordinated Care Initiative and make recommendations to the department and the Legislature for the duration of the Coordinated Care Initiative. The stakeholders shall include beneficiaries, counties, and health plans, and representatives from primary care providers, specialists, hospitals, nursing facilities, MSSP programs, CBAS programs, other social service providers, the IHSS program, behavioral health providers, and substance use disorders stakeholders.

(Amended by Stats. 2013, Ch. 37, Sec. 16. Effective June 27, 2013. Conditionally inoperative as prescribed by Sec. 34 of Ch. 37.)



14182.17

(a) For the purposes of this section, the definitions in subdivision (b) of Section 14182.16 shall apply.

(b) The department shall ensure and improve the care coordination and integration of health care services for Medi-Cal beneficiaries residing in Coordinated Care Initiative counties who are either of the following:

(1) Dual eligible beneficiaries, as defined in subdivision (b) of Section 14182.16, who receive Medi-Cal benefits and services through the demonstration project established pursuant to Section 14132.275 or through mandatory enrollment in managed care health plans pursuant to Section 14182.16.

(2) Medi-Cal beneficiaries who receive long-term services and supports pursuant to Article 5.7 (commencing with Section 14186).

(c) The department shall develop an enrollment process to be used in Coordinated Care Initiative counties to do the following:

(1) Except in a county that provides Medi-Cal services under a county organized health system pursuant to Article 2.8 (commencing with Section 14087.5), provide a choice of Medi-Cal managed care plans to a dual eligible beneficiary who has opted for Medicare fee-for-service, and establish an algorithm to assign beneficiaries who do not make a choice.

(2) Ensure that only beneficiaries required to make a choice or affirmatively opt out are sent enrollment materials.

(3) Establish enrollment timelines, developed in consultation with health plans and stakeholders, and approved by CMS, for each demonstration site. The timeline may provide for combining or phasing in enrollment for Medicare and Medi-Cal benefits.

(d) Before the department contracts with managed care health plans or Medi-Cal providers to furnish Medi-Cal benefits and services pursuant to subdivision (b), the department shall do all of the following:

(1) Ensure timely and appropriate communications with beneficiaries as follows:

(A) At least 90 days prior to enrollment, inform dual eligible beneficiaries through a notice written at not more than a sixth-grade reading level that includes, at a minimum, how the Medi-Cal system of care will change, when the changes will occur, and who they can contact for assistance with choosing a managed care health plan or with problems they encounter.

(B) Develop and implement an outreach and education program for beneficiaries to inform them of their enrollment options and rights, including specific steps to work with consumer and beneficiary community groups.

(C) Develop, in consultation with consumers, beneficiaries, and other stakeholders, an overall communications plan that includes all aspects of developing beneficiary notices.

(D) Ensure that managed care health plans and their provider networks are able to provide communication and services to dual eligible beneficiaries in alternative formats that are culturally, linguistically, and physically appropriate through means, including, but not limited to, assistive listening systems, sign language interpreters, captioning, written communication, plain language, and written translations.

(E) Ensure that managed care health plans have prepared materials to inform beneficiaries of procedures for obtaining Medi-Cal benefits, including grievance and appeals procedures, that are offered by the plan or are available through the Medi-Cal program.

(F) Ensure that managed care health plans have policies and procedures in effect to address the effective transition of beneficiaries from Medicare Part D plans not participating in the demonstration project. These policies shall include, but not be limited to, the transition of care requirements for Medicare Part D benefits as described in Chapters 6 and 14 of the Medicare Managed Care Manual, published by CMS, including a determination of which beneficiaries require information about their transition supply, and, within the first 90 days of coverage under a new plan, provide for a temporary fill when the beneficiary requests a refill of a nonformulary drug.

(G) Contingent upon available private or public funds other than moneys from the General Fund, contract with community-based, nonprofit consumer, or health insurance assistance organizations with expertise and experience in assisting dual eligible beneficiaries in understanding their health care coverage options.

(H) Develop, with stakeholder input, informing and enrollment materials and an enrollment process in the demonstration site counties. The department shall ensure all of the following prior to implementing enrollment:

(i) Enrollment materials shall be made public at least 60 days prior to the first mailing of notices to dual eligible beneficiaries, and the department shall work with stakeholders to incorporate public comment into the materials.

(ii) The materials shall be in a not more than sixth grade reading level and shall be available in all the Medi-Cal threshold languages, as well as in alternative formats that are culturally, linguistically, and physically appropriate. For in-person enrollment assistance, disability accommodation shall be provided, when appropriate, through means including, but not limited to, assistive listening systems, sign language interpreters, captioning, and written communication.

(iii) The materials shall plainly state that the beneficiary may choose fee-for-service Medicare or Medicare Advantage, but must return the form to indicate this choice, and that if the beneficiary does not return the form, the state shall assign the beneficiary to a plan and all Medicare and Medi-Cal benefits shall only be available through that plan.

(iv) The materials shall plainly state that the beneficiary shall be enrolled in a Medi-Cal managed care health plan even if he or she chooses to stay in fee-for-service Medicare.

(v) The materials shall plainly explain all of the following:

(I) The plan choices.

(II) Continuity of care provisions.

(III) How to determine which providers are enrolled in each plan.

(IV) How to obtain assistance with the choice forms.

(vi) The enrollment contractor recognizes, in compliance with existing statutes and regulations, authorized representatives, including, but not limited to, a caregiver, family member, conservator, or a legal services advocate, who is recognized by any of the services or programs that the person is already receiving or participating in.

(I) Make available to the public and to all Medi-Cal providers copies of all beneficiary notices in advance of the date the notices are sent to beneficiaries. These copies shall be available on the department?s Internet Web site.

(2) Require that managed care health plans perform an assessment process that, at a minimum, does all of the following:

(A) Assesses each new enrollee?s risk level and needs by performing a risk assessment process using means such as telephonic, Web-based, or in-person communication, or review of utilization and claims processing data, or by other means as determined by the department, with a particular focus on identifying those enrollees who may need long-term services and supports. The risk assessment process shall be performed in accordance with all applicable federal and state laws.

(B) Assesses the care needs of dual eligible beneficiaries and coordinates their Medi-Cal benefits across all settings, including coordination of necessary services within, and, when necessary, outside of the managed care health plan?s provider network.

(C) Uses a mechanism or algorithm developed by the managed care health plan pursuant to paragraph (7) of subdivision (b) of Section 14182 for risk stratification of members.

(D) At the time of enrollment, applies the risk stratification mechanism or algorithm approved by the department to determine the health risk level of members.

(E) Reviews historical Medi-Cal fee-for-service utilization data and Medicare data, to the extent either is accessible to and provided by the department, for dual eligible beneficiaries upon enrollment in a managed care health plan so that the managed care health plans are better able to assist dual eligible beneficiaries and prioritize assessment and care planning.

(F) Analyzes Medicare claims data for dual eligible beneficiaries upon enrollment in a demonstration site pursuant to Section 14132.275 to provide an appropriate transition process for newly enrolled beneficiaries who are prescribed Medicare Part D drugs that are not on the demonstration site?s formulary, as required under the transition of care requirements for Medicare Part D benefits as described in Chapters 6 and 14 of the Medicare Managed Care Manual, published by CMS.

(G) Assesses each new enrollee?s behavioral health needs and historical utilization, including mental health and substance use disorder treatment services.

(H) Follows timeframes for reassessment and, if necessary, circumstances or conditions that require redetermination of risk level, which shall be set by the department.

(3) Ensure that the managed care health plans arrange for primary care by doing all of the following:

(A) Except for beneficiaries enrolled in the demonstration project pursuant to Section 14132.275, forgo interference with a beneficiary?s choice of primary care physician under Medicare, and not assign a full-benefit dual eligible beneficiary to a primary care physician unless it is determined through the risk stratification and assessment process that assignment is necessary, in order to properly coordinate the care of the beneficiary or upon the beneficiary?s request.

(B) Assign a primary care physician to a partial-benefit dual eligible beneficiary receiving primary or specialty care through the Medi-Cal managed care plan.

(C) Provide a mechanism for partial-benefit dual eligible enrollees to request a specialist or clinic as a primary care provider if these services are being provided through the Medi-Cal managed care health plan. A specialist or clinic may serve as a primary care provider if the specialist or clinic agrees to serve in a primary care provider role and is qualified to treat the required range of conditions of the enrollees.

(4) Ensure that the managed care health plans perform, at a minimum, and in addition to, other statutory and contractual requirements, care coordination, and care management activities as follows:

(A) Reflect a member-centered, outcome-based approach to care planning, consistent with the CMS model of care approach and with federal Medicare requirements and guidance.

(B) Adhere to a beneficiary?s determination about the appropriate involvement of his or her medical providers and caregivers, according to the federal Health Insurance Portability and Accountability Act of 1996 (Public Law 104-191).

(C) Develop care management and care coordination for the beneficiary across the medical and long-term services and supports care system, including transitions among levels of care and between service locations.

(D) Develop individual care plans for higher risk beneficiaries based on the results of the risk assessment process with a particular focus on long-term services and supports.

(E) Use nurses, social workers, the beneficiary?s primary care physician, if appropriate, and other medical professionals to provide care management and enhanced care management, as applicable, particularly for beneficiaries in need of or receiving long-term services and supports.

(F) Consider behavioral health needs of beneficiaries and coordinate those services with the county mental health department as part of the beneficiary?s care management plan when appropriate.

(G) Facilitate a beneficiary?s ability to access appropriate community resources and other agencies, including referrals as necessary and appropriate for behavioral services, such as mental health and substance use disorders treatment services.

(H) Monitor skilled nursing facility utilization and develop care transition plans and programs that move beneficiaries back into the community to the extent possible. Plans shall monitor and support beneficiaries in the community to avoid further institutionalization.

(5) Ensure that the managed care health plans comply with, at a minimum, and in addition to other statutory and contractual requirements, network adequacy requirements as follows:

(A) Provide access to providers that comply with applicable state and federal law, including, but not limited to, physical accessibility and the provision of health plan information in alternative formats.

(B) Meet provider network adequacy standards for long-term services and supports that the department shall develop.

(C) Maintain an updated, accurate, and accessible listing of a provider?s ability to accept new patients, which shall be made available to beneficiaries, at a minimum, by phone, written material, and the Internet, and in accessible formats, upon request.

(D) Monitor an appropriate provider network that includes an adequate number of accessible facilities within each service area.

(E) Contract with and assign patients to safety net and traditional providers as defined in subdivisions (hh) and (jj), respectively, of Section 53810 of Title 22 of the California Code of Regulations, including small and private practice providers who have traditionally treated dual eligible patients, based on available medical history to ensure access to care and services. A managed care health plan shall establish participation standards to ensure participation and broad representation of traditional and safety net providers within a service area.

(F) Maintain a liaison to coordinate with each regional center operating within the plan?s service area to assist dual eligible beneficiaries with developmental disabilities in understanding and accessing services and act as a central point of contact for questions, access and care concerns, and problem resolution.

(G) Maintain a liaison and provide access to out-of-network providers, for up to 12 months, for new members enrolled under Sections 14132.275 and 14182.16 who have an ongoing relationship with a provider, if the provider will accept the health plan?s rate for the service offered, or for nursing facilities and Community-Based Adult Services, or the applicable Medi-Cal fee-for-service rate, whichever is higher, and the managed care health plan determines that the provider meets applicable professional standards and has no disqualifying quality of care issues in accordance with guidance from the department, including all-plan letters. A partial-benefit dual eligible beneficiary enrolled in Medicare Part A who only receives primary and specialty care services through a Medi-Cal managed care health plan shall be able to receive these Medi-Cal services from an out-of-network Medi-Cal provider for 12 months after enrollment. This subparagraph shall not apply to out-of-network providers that furnish ancillary services.

(H) Assign a primary care physician who is the primary clinician for the beneficiary and who provides core clinical management functions for partial-benefit dual eligible beneficiaries who are receiving primary and specialty care through the Medi-Cal managed care health plan.

(I) Employ care managers directly or contract with nonprofit or proprietary organizations in sufficient numbers to provide coordinated care services for long-term services and supports as needed for all members.

(6) Ensure that the managed care health plans address medical and social needs as follows:

(A) Offer services beyond those required by Medicare and Medi-Cal at the managed care health plan?s discretion.

(B) Refer beneficiaries to community resources or other agencies for needed medical or social services or items outside the managed care health plan?s responsibilities.

(C) Facilitate communication among a beneficiary?s health care and personal care providers, including long-term services and supports and behavioral health providers when appropriate.

(D) Engage in other activities or services needed to assist beneficiaries in optimizing their health status, including assisting with self-management skills or techniques, health education, and other modalities to improve health status.

(E) Facilitate timely access to primary care, specialty care, medications, and other health services needed by the beneficiary, including referrals to address any physical or cognitive barriers to access.

(F) Utilize the most recent common procedure terminology (CPT) codes, modifiers, and correct coding initiative edits.

(7) (A) Ensure that the managed care health plans provide, at a minimum, and in addition to other statutory and contractual requirements, a grievance and appeal process that does both of the following:

(i) Provides a clear, timely, and fair process for accepting and acting upon complaints, grievances, and disenrollment requests, including procedures for appealing decisions regarding coverage or benefits, as specified by the department. Each managed care health plan shall have a grievance process that complies with Section 14450, and Sections 1368 and 1368.01 of the Health and Safety Code.

(ii) Complies with a Medicare and Medi-Cal grievance and appeal process, as applicable. The appeals process shall not diminish the grievance and appeals rights of IHSS recipients pursuant to Section 10950.

(B) In no circumstance shall the process for appeals be more restrictive than what is required under the Medi-Cal program.

(e) The department shall do all of the following:

(1) Monitor the managed care health plans? performance and accountability for provision of services, in addition to all other statutory and contractual monitoring and oversight requirements, by doing all of the following:

(A) Develop performance measures that are required as part of the contract to provide quality indicators for the Medi-Cal population enrolled in a managed care health plan and for the dual eligible subset of enrollees. These performance measures may include measures from the Healthcare Effectiveness Data and Information Set or measures indicative of performance in serving special needs populations, such as the National Committee for Quality Assurance structure and process measures, or other performance measures identified or developed by the department.

(B) Implement performance measures that are required as part of the contract to provide quality assurance indicators for long-term services and supports in quality assurance plans required under the plans? contracts. These indicators shall include factors such as affirmative member choice, increased independence, avoidance of institutional care, and positive health outcomes. The department shall develop these quality assurance indicators in consultation with stakeholder groups.

(C) Effective January 10, 2014, and for each subsequent year of the demonstration project authorized under Section 14132.275, provide a report to the Legislature describing the degree to which Medi-Cal managed care health plans in counties participating in the demonstration project have fulfilled the quality requirements, as set forth in the health plan contracts.

(D) Effective June 1, 2014, and for each subsequent year of the demonstration project authorized by Section 14132.275, provide a joint report, from the department and from the Department of Managed Health Care, to the Legislature summarizing information from both of the following:

(i) The independent audit report required to be submitted annually to the Department of Managed Health Care by managed care health plans participating in the demonstration project authorized by Section 14132.275.

(ii) Any routine financial examinations of managed care health plans operating in the demonstration project authorized by Section 14132.275 that have been conducted and completed for the previous calendar year by the Department of Managed Health Care and the department.

(2) Monitor on a quarterly basis the utilization of covered services of beneficiaries enrolled in the demonstration project pursuant to Section 14132.275 or receiving long-term services and supports pursuant to Article 5.7 (commencing with Section 14186).

(3) Develop requirements for managed care health plans to solicit stakeholder and member participation in advisory groups for the planning and development activities relating to the provision of services for dual eligible beneficiaries.

(4) Submit to the Legislature the following information:

(A) Provide, to the fiscal and appropriate policy committees of the Legislature, a copy of any report submitted to CMS pursuant to the approved federal waiver described in Section 14180.

(B) Together with the State Department of Social Services, the California Department of Aging, and the Department of Managed Health Care, in consultation with stakeholders, develop a programmatic transition plan, and submit that plan to the Legislature within 90 days of the effective date of this section. The plan shall include, but is not limited to, the following components:

(i) A description of how access and quality of service shall be maintained during and immediately after implementation of these provisions, in order to prevent unnecessary disruption of services to beneficiaries.

(ii) Explanations of the operational steps, timelines, and key milestones for determining when and how the components of paragraphs (1) to (9), inclusive, shall be implemented.

(iii) The process for addressing consumer complaints, including the roles and responsibilities of the departments and health plans and how those roles and responsibilities shall be coordinated. The process shall outline required response times and the method for tracking the disposition of complaint cases. The process shall include the use of an ombudsman, liaison, and 24-hour hotline dedicated to assisting Medi-Cal beneficiaries navigate among the departments and health plans to help ensure timely resolution of complaints.

(iv) A description of how stakeholders were included in the various phases of the planning process to formulate the transition plan, and how their feedback shall be taken into consideration after transition activities begin.

(C) The department, together with the State Department of Social Services, the California Department of Aging, and the Department of Managed Health Care, convene and consult with stakeholders at least twice during the period following production of a draft of the implementation plan and before submission of the plan to the Legislature. Continued consultation with stakeholders shall occur on an ongoing basis for the implementation of the provisions of this section.

(D) No later than 90 days prior to the initial plan enrollment date of the demonstration project pursuant to the provisions of Sections 14132.275, 14182.16, and of Article 5.7 (commencing with Section 14186), assess and report to the fiscal and appropriate policy committees of the Legislature on the readiness of the managed care health plans to address the unique needs of dual eligible beneficiaries and Medi-Cal only seniors and persons with disabilities pursuant to the applicable readiness evaluation criteria and requirements set forth in paragraphs (1) to (8), inclusive, of subdivision (b) of Section 14087.48. The report shall also include an assessment of the readiness of the managed care health plans in each county participating in the demonstration project to have met the requirements set forth in paragraphs (1) to (9), inclusive.

(E) The department shall submit two reports to the Legislature, with the first report submitted five months prior to the commencement date of enrollment and the second report submitted three months prior to the commencement date of enrollment, that describe the status of all of the following readiness criteria and activities that the department shall complete:

(i) Enter into contracts, either directly or by funding other agencies or community-based, nonprofit, consumer, or health insurance assistance organizations with expertise and experience in providing health plan counseling or other direct health consumer assistance to dual eligible beneficiaries, in order to assist these beneficiaries in understanding their options to participate in the demonstration project specified in Section 14132.275 and to exercise their rights and address barriers regarding access to benefits and services.

(ii) Develop a plan to ensure timely and appropriate communications with beneficiaries as follows:

(I) Develop a plan to inform beneficiaries of their enrollment options and rights, including specific steps to work with consumer and beneficiary community groups described in clause (i), consistent with the provisions of paragraph (1).

(II) Design, in consultation with consumers, beneficiaries, and stakeholders, all enrollment-related notices, including, but not limited to, summary of benefits, evidence of coverage, prescription formulary, and provider directory notices, as well as all appeals and grievance-related procedures and notices produced in coordination with existing federal Centers for Medicare and Medicaid Services (CMS) guidelines.

(III) Design a comprehensive plan for beneficiary and provider outreach, including specific materials for persons in nursing and group homes, family members, conservators, and authorized representatives of beneficiaries, as appropriate, and providers of services and supports.

(IV) Develop a description of the benefits package available to beneficiaries in order to assist them in plan selection and how they may select and access services in the demonstration project?s assessment and care planning process.

(V) Design uniform and plain language materials and a process to inform seniors and persons with disabilities of copays and covered services so that beneficiaries can make informed choices.

(VI) Develop a description of the process, except in those demonstration counties that have a county operated health system, of automatically assigning beneficiaries into managed care health plans that shall include a requirement to consider Medicare service utilization, provider data, and consideration of plan quality.

(iii) Finalize rates and comprehensive contracts between the department and participating health plans to facilitate effective outreach, enroll network providers, and establish benefit packages. To the extent permitted by CMS, the plan rates and contract structure shall be provided to the appropriate fiscal and policy committees of the Legislature and posted on the department?s Internet Web site so that they are readily available to the public.

(iv) Ensure that contracts have been entered into between plans and providers including, but not limited to, agreements with county agencies as necessary.

(v) Develop network adequacy standards for medical care and long-term supports and services that reflect the provisions of paragraph (5).

(vi) Identify dedicated department or contractor staff with adequate training and availability during business hours to address and resolve issues between health plans and beneficiaries, and establish a requirement that health plans have similar points of contact and are required to respond to state inquiries when continuity of care issues arise.

(vii) Develop a tracking mechanism for inquiries and complaints for quality assessment purposes, and post publicly on the department?s Internet Web site information on the types of issues that arise and data on the resolution of complaints.

(viii) Prepare scripts and training for the department and plan customer service representatives on all aspects of the program, including training for enrollment brokers and community-based organizations on rules of enrollment and counseling of beneficiaries.

(ix) Develop continuity of care procedures.

(x) Adopt quality measures to be used to evaluate the demonstration projects. Quality measures shall be detailed enough to enable measurement of the impact of automatic plan assignment on quality of care.

(xi) Develop reporting requirements for the plans to report to the department, including data on enrollments and disenrollments, appeals and grievances, and information necessary to evaluate quality measures and care coordination models. The department shall report this information to the appropriate fiscal and policy committees of the Legislature, and this information shall be posted on the department?s Internet Web site.

(f) This section shall be implemented only to the extent that all federal approvals and waivers are obtained and only if and to the extent that federal financial participation is available.

(g) To implement this section, the department may contract with public or private entities. Contracts or amendments entered into under this section may be on an exclusive or nonexclusive basis and a noncompetitive bid basis and shall be exempt from the following:

(1) Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code and any policies, procedures, or regulations authorized by that part.

(2) Article 4 (commencing with Section 19130) of Chapter 5 of Part 2 of Division 5 of Title 2 of the Government Code.

(3) Review or approval of contracts by the Department of General Services.

(h) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section and any applicable federal waivers and state plan amendments by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions, without taking regulatory action. Prior to issuing any letter or similar instrument authorized pursuant to this section, the department shall notify and consult with stakeholders, including advocates, providers, and beneficiaries. The department shall notify the appropriate policy and fiscal committees of the Legislature of its intent to issue instructions under this section at least five days in advance of the issuance.

(Amended by Stats. 2013, Ch. 37, Sec. 17. Effective June 27, 2013. Conditionally inoperative as prescribed by Sec. 34 of Ch. 37.)



14182.18

(a) It is the intent of the Legislature that both the managed care plans participating in and providing long-term services and supports under Sections 14182.16 and 14186.2 and the state have protections against either significant overpayment or significant underpayments. Risk corridors are one method of risk sharing that may limit the financial risk of misaligning the payments associated with a contract to furnish long-term services and supports pursuant to a contract under the Coordinated Care Initiative on an at-risk basis.

(b) In Coordinated Care Initiative counties, as defined in paragraph (1) of subdivision (b) of Section 14182.16, for managed care health plans providing long-term services and supports, the department shall include in its contract with those plans risk corridors designed with the following parameters:

(1) Risk corridors shall apply only to the costs of the individuals and services identified below:

(A) Health care service costs for full benefit dual eligible beneficiaries as defined in paragraph (3) of subdivision (b) of Section 14182.16 for whom both of the following are true:

(i) The beneficiary is enrolled in the managed care health plan and the plan?s contract covers all Medi-Cal long-term services and supports.

(ii) The beneficiary is not enrolled in the demonstration project.

(B) Long-term services and supports costs for partial benefit dual eligible beneficiaries as defined in paragraph (7) of subdivision (b) of Section 14182 and non-dual-eligible beneficiaries who are enrolled in the managed care health plan and the plan?s contract covers all Medi-Cal long-term services and supports.

(2) Risk corridors applied to costs of beneficiary services identified in subparagraph (A) of paragraph (1) shall only be in place for a period of 24 months starting with the first month in which both mandatory enrollment of full benefit dual eligible beneficiaries pursuant to Section 14182.16 and mandatory coverage of all Medi-Cal long-term services and supports pursuant to Section 14186.2 have occurred.

(3) Risk corridors applied to costs of beneficiary services identified in subparagraph (B) of paragraph (1) shall only be in place for a period of 24 months starting with the first month in which mandatory coverage of all Medi-Cal long-term services and supports pursuant to Section 14186.2 has occurred.

(4) The risk sharing of the costs of the individuals and services under this subdivision shall be constructed by the department so that it is symmetrical with respect to risk and profit, and so that all of the following apply:

(A) The managed care health plan is fully responsible for all costs in excess of the capitated rate of the plan up to 1 percent.

(B) The managed care health plan shall fully retain the revenues paid through the capitated rate in excess of the costs incurred up to 1 percent.

(C) The managed care health plan and the department shall share responsibility for costs in excess of the capitated rate of the plan that are greater than 1 percent above the rate but less than 2.5 percent above the rate.

(D) The managed care health plan and the department shall share the benefit of revenues in excess of the costs incurred that are greater than 1 percent below the capitated rate of the plan but less than 2.5 percent below the capitated rate of the plan.

(E) The department shall be fully responsible for all costs in excess of the capitated rate of the plan that are more than 2.5 percent above the capitated rate of the plan.

(F) The department shall fully retain the revenues paid through the capitated rate in excess of the costs incurred greater than 2.5 percent below the capitated rate of the plan.

(c) The department shall develop specific contractual language implementing the requirements of this section and corresponding details that shall be incorporated into the managed care health plan?s contract.

(d) This section shall be implemented only to the extent that any necessary federal approvals or waivers are obtained.

(Added by Stats. 2013, Ch. 37, Sec. 18. Effective June 27, 2013. Conditionally inoperative as prescribed by Sec. 34 of Ch. 37.)



14182.2

(a) Notwithstanding Section 14094.3, in furtherance of the waiver or demonstration project developed pursuant to Section 14180, the director shall establish, by January 1, 2012, organized health care delivery models for children eligible for California Children Services (CCS) under Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code. These models shall be chosen from the following:

(1) An enhanced primary care case management program.

(2) A provider-based accountable care organization.

(3) A specialty health care plan.

(4) A Medi-Cal managed care plan that includes payment and coverage for CCS-eligible conditions.

(b) Each model shall do all of the following:

(1) Establish clear standards and criteria for participation, exemption, enrollment, and disenrollment.

(2) Provide care coordination that links children and youth with special health care needs with appropriate services and resources in a coordinated manner to achieve optimum health.

(3) Establish networks that include CCS-approved providers and maintain the current system of regionalized pediatric specialty and subspecialty services to ensure that children and youth have timely access to appropriate and qualified providers.

(4) Coordinate out-of-network access if appropriate and qualified providers are not part of the network or in the region.

(5) Ensure that children enrolled in the model receive care for their CCS-eligible medical conditions from CCS-approved providers consistent with the CCS standards of care.

(6) Participate in a statewide quality improvement collaborative that includes stakeholders.

(7) (A) Establish and support medical homes, incorporating all of the following principles:

(i) Each child has a personal physician.

(ii) The medical home is a physician-directed medical practice.

(iii) The medical home utilizes a whole child orientation.

(iv) Care is coordinated or integrated across all of the elements of the health care system and the family and child?s community.

(v) Information, education, and support to consumers and families in the program is provided in a culturally competent manner.

(vi) Quality and safety practices and measures.

(vii) Provides enhanced access to care, including access to after-hours care.

(viii) Payment is structured appropriately to recognize the added value provided to children and their families.

(B) In implementing this section, and the terms and conditions of the demonstration project, the department may alter the medical home principles described in this paragraph as necessary to secure the increased federal financial participation associated with the provision of medical assistance in conjunction with a health home, as made available under the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and codified in Section 1945 of Title XIX of the federal Social Security Act. The department shall notify the appropriate policy and fiscal committees of the Legislature of its intent to alter medical home principles under this section at least five days in advance of taking this action.

(8) Provide the department with data for quality monitoring and improvement measures, as determined necessary by the department. The department shall institute quality monitoring and improvement measures that are appropriate for children and youth with special health care needs.

(c) The services provided under these models shall not be limited to medically necessary services required to treat the CCS-eligible medical condition.

(d) Notwithstanding any other provision of law, and to the extent permitted by federal law, the department may require eligible individuals to enroll in these models.

(e) At the election of the Managed Risk Medical Insurance Board, and with the consent of the director, children enrolled in the Healthy Families Program pursuant to Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code, who are eligible for CCS under Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code, may enroll in the organized health care delivery models established under this section.

(f) For the purposes of implementing this section, the department shall seek proposals to establish and test these models of organized health care delivery systems, may enter into exclusive or nonexclusive contracts on a bid or negotiated basis, and may amend existing managed care contracts to provide or arrange for services under this section. Contracts may be statewide or on a more limited geographic basis. Contracts entered into or amended under this section shall be exempt from the provisions of Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code and Chapter 6 (commencing with Section 14825) of Part 5.5 of Division 3 of the Government Code.

(g) (1) Entities contracting with the department under this section shall report expenditures for the services provided under the contract.

(2) If a contractor is paid according to a capitated or risk-based payment methodology, the rates shall be actuarially sound and take into account care coordination activities.

(h) (1) The department shall conduct an evaluation to assess the effectiveness of each model in improving the delivery of health care services for children who are eligible for CCS. The department shall consult with stakeholders in developing an evaluation for the models being tested.

(2) The evaluation process shall begin simultaneously with the development and implementation of the model delivery systems to compare the care provided to, and outcomes of, children enrolled in the models with those not enrolled in the models. The evaluation shall include, at a minimum, an assessment of all of the following:

(A) The types of services and expenditures for services.

(B) Improvement in the coordination of care for children.

(C) Improvement in the quality of care.

(D) Improvement in the value of care provided.

(E) The rate of growth of expenditures.

(F) Parent satisfaction.

(i) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this section and any applicable federal waivers and state plan amendments by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions, without taking regulatory action. Prior to issuing any letter or similar instrument authorized pursuant to this section, the department shall notify and consult with stakeholders, including advocates, providers, and beneficiaries. The department shall notify the appropriate policy and fiscal committees of the Legislature of its intent to issue instructions under this section at least five days in advance of the issuance.

(Added by Stats. 2010, Ch. 714, Sec. 23. Effective October 19, 2010.)



14182.3

(a) To the extent the provisions of Article 5.2 (commencing with Section 14166) do not conflict with the provisions of this article or the Special Terms and Conditions of the new demonstration project created under this article, the provisions of Article 5.2 (commencing with Section 14166) shall continue to apply to the new demonstration project.

(b) In the event of a conflict between any provision of this article and the Special Terms and Conditions required by the federal Centers for Medicare and Medicaid Services for the approval of the demonstration project described in Section 14180, the Special Terms and Conditions shall control.

(c) (1) Under the demonstration project described in Section 14180, the state shall have priority to claim against and retain the first five hundred million dollars ($500,000,000) in federal funds using expenditures incurred under state-only programs or other programs for which the state is authorized to claim under the Special Terms and Conditions of the demonstration project or federal Medicaid law, including state-only programs that serve special populations, such as those for which state savings were recognized in the Budget Act for the 2010?11 fiscal year.

(2) Notwithstanding paragraph (1), if the director determines that the amount of base funding available under the demonstration project described in Section 14180 is less than the six hundred eighty-one million six hundred forty thousand dollars ($681,640,000) available to public hospitals under the original demonstration project, the state may reallocate an amount from the five hundred million dollars ($500,000,000) described in paragraph (1) to increase the amount of base funding under the new demonstration project to six hundred eighty one million six hundred forty thousand dollars ($681,640,000).

(3) For purposes of this section, the term ?base funding? includes funding for the safety net care pool or a similar pool or fund for health coverage expansion, and for an investment, incentive, or similar pool, but shall not include funds made available to hospitals or counties for inpatient or outpatient Medi-Cal reimbursements, expansion of managed care for seniors and persons with disabilities, or other expansions of systems of care for individuals who are eligible under the Medi-Cal state plan.

(4) If the state is unable to claim the full amount of the five hundred million dollars ($500,000,000) described in paragraph (1), any portion of the amount that remains unclaimed may be reallocated to be claimed based on the certified public expenditures of the designated public hospitals.

(d) The director shall have authority to maximize available federal financial participation under the demonstration project described in Section 14180, including, but not limited to, authorizing the use of intergovernmental transfers by district hospitals that are not reimbursed under a contract negotiated pursuant to the Selective Provider Contracting Program, to fund the nonfederal share of expenditures to the extent permitted by the Special Terms and Conditions of the demonstration project.

(e) Participation in intergovernmental transfers under this section is voluntary on the part of the transferring entity for purposes of all applicable federal laws. As part of its voluntary participation in the nonfederal share of payments under this subdivision by means of intergovernmental transfers, the transferring entity agrees to reimburse the state for the nonfederal share of state staffing or administrative costs directly attributable to the state?s implementation of these voluntary intergovernmental transfers. This subdivision shall be implemented only to the extent federal financial participation is not jeopardized.

(f) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may clarify, interpret, or implement the provisions of this section by means of provider bulletins or similar instructions. The department shall notify the fiscal and appropriate policy committees of the Legislature of its intent to issue instructions under this section at least five days in advance of the issuance.

(Amended by Stats. 2011, Ch. 86, Sec. 20. Effective July 15, 2011.)



14182.4

(a) To the extent authorized under a federal waiver or demonstration project described in Section 14180 that is approved by the federal Centers for Medicare and Medicaid Services, the department shall establish a program of investment, improvement, and incentive payments for designated public hospitals and, to the extent federal approval is obtained pursuant to subdivision (c) of Section 14166.155, for nondesignated public hospitals to encourage and incentivize delivery system transformation and innovation in preparation for the implementation of federal health care reform.

(b) The Public Hospital Investment, Improvement, and Incentive Fund is hereby established in the State Treasury. Notwithstanding Section 13340 of the Government Code, moneys in the fund shall be continuously appropriated, without regard to fiscal years, to the department for the purposes specified in this section.

(c) The fund shall consist of any moneys that a county, other political subdivision of the state, or other governmental entity in the state that may elect to transfer to the department for deposit into the fund, as permitted under Section 433.51 of Title 42 of the Code of Federal Regulations or any other applicable federal Medicaid laws.

(d) Moneys in the fund shall be used as the source for the nonfederal share of investment, improvement, and incentive payments as authorized under a federal waiver or demonstration project to participating designated public hospitals and, to the extent federal approval is obtained pursuant to subdivision (c) of Section 14166.155, to nondesignated public hospitals, defined in subdivisions (d) and (f) of Section 14166.1 respectively, and the governmental entities with which they are affiliated, that provide the intergovernmental transfers for deposit into the fund.

(e) The department shall obtain federal financial participation for moneys in the fund to the full extent permitted by law. Moneys shall be allocated from the fund by the department and used as the nonfederal share for claiming federal funds in accordance with the Special Terms and Conditions of the waiver or demonstration project and Sections 14166.77 and 14166.155, to the extent federal approval is obtained pursuant to subdivision (c) of Section 14166.151, as applicable. The moneys disbursed from the fund, and all associated federal financial participation, shall be distributed only to the designated public hospitals and the governmental entities with which they are affiliated, and to the extent federal approval is obtained pursuant to subdivision (c) of Section 14166.155, to nondesignated public hospitals as described in subdivision (a) and the governmental entities with which they are affiliated.

(f) Participation under this section is voluntary on the part of the county or other political subdivision for purposes of all applicable federal laws. As part of its voluntary participation in the nonfederal share of payments under this section, the county or other political subdivision agrees to reimburse the state for the nonfederal share of state staffing or administrative costs directly attributable to implementation of this section. This section shall be implemented only to the extent federal financial participation is not jeopardized.

(g) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may clarify, interpret, or implement the provisions of this section by means of provider bulletins or similar instructions. The department shall notify the fiscal and appropriate policy committees of the Legislature of its intent to issue instructions under this section at least five days in advance of the issuance.

(Amended by Stats. 2012, Ch. 23, Sec. 109. Effective June 27, 2012.)



14182.45

(a) In consultation with the designated public hospitals, as defined in subdivision (d) of Section 14166.1, and to the extent it does not impede the ability of the designated public hospitals to meet the requirements and conditions for delivery system reform incentive payments authorized under Sections 14166.77 and 14182.4, the state may provide for milestone incentive payments to private disproportionate share hospitals and nondesignated public disproportionate share hospitals to create incentives for improvement activities towards, and achievement of, delivery system transformation. The milestone incentive payments to private disproportionate share hospitals and nondesignated public disproportionate share hospitals shall be structured in accordance with the requirements and conditions for delivery system reform incentive payments set forth in the Special Terms and Conditions and as approved by the federal Centers for Medicare and Medicaid Services. Incentive payments may be funded by voluntary intergovernmental transfers made by the designated public hospitals and nondesignated public hospitals. All incentive pool funding, including any potential private and nondesignated public hospital subpools, shall be limited to the total amount of incentive pool funding allowed for delivery system reform incentive payments as set forth in the Special Terms and Conditions.

(b) Upon federal approval of the reimbursement methodology in subdivision (b) of Section 14166.151, this section shall become inoperative.

(Amended by Stats. 2012, Ch. 23, Sec. 110. Effective June 27, 2012. Conditionally inoperative as provided in subd. (b).)



14182.9

Notwithstanding the Administrative Procedure Act, Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement the provisions of this article through all-county welfare director letters or similar instruction, without taking regulatory action. Prior to issuing any letter or similar instrument authorized pursuant to this section, the department shall notify and consult with stakeholders, including advocates, providers, and beneficiaries, in implementing, interpreting, or making specific this article. The department shall notify the appropriate policy and fiscal committees of the Legislature of its intent to issue instructions under this section at least five days in advance of the issuance.

(Added by renumbering Section 14182 by Stats. 2010, Ch. 714, Sec. 19. Effective October 19, 2010.)



14183.6

(a) The department shall enter into an interagency agreement with the Department of Managed Health Care to have the Department of Managed Health Care, on behalf of the department, conduct financial audits, medical surveys, and a review of the provider networks of the managed care health plans participating in the demonstration project and the Medi-Cal managed care expansion into rural counties, and to provide consumer assistance to beneficiaries affected by the provisions of Sections 14182.16 and 14182.17. The interagency agreement shall be updated, as necessary, on an annual basis in order to maintain functional clarity regarding the roles and responsibilities of these core activities. The department shall not delegate its authority under this division as the single state Medicaid agency to the Department of Managed Health Care.

(b) This section shall be inoperative if the Coordinated Care Initiative becomes inoperative pursuant to Section 34 of the act that added this subdivision.

(Amended by Stats. 2013, Ch. 37, Sec. 19. Effective June 27, 2013. Conditionally inoperative as prescribed by its own provisions and Sec. 34 of Ch. 37. If this version becomes inoperative, the version added by Sec. 20 of Ch. 37 becomes operative.)



14183.6

(a) The department shall enter into an interagency agreement with the Department of Managed Health Care to have the Department of Managed Health Care, on behalf of the department, conduct financial audits, medical surveys, and a review of the provider networks of the managed care health plans participating in the demonstration project and the Medi-Cal managed care expansion into rural counties. The interagency agreement shall be updated, as necessary, on an annual basis in order to maintain functional clarity regarding the roles and responsibilities of these core activities. The department shall not delegate its authority under this division as the single state Medicaid agency to the Department of Managed Health Care.

(b) This section shall be operative only if Section 19 of the act that added this section becomes inoperative pursuant to subdivision (b) of that Section 19.

(Added by Stats. 2013, Ch. 37, Sec. 20. Effective June 27, 2013. This version is conditionally operative, as prescribed by its own provisions.)






ARTICLE 5.6. Drug Utilization Under Medi-Cal Managed Care Programs

14185

(a) A managed care plan, as defined in accordance with subdivision (a) of Section 14093.05, that has prescription drugs as one of its benefits and that enters into a contract with the department pursuant to this chapter or Chapter 8 (commencing with Section 14200), shall ensure the timely and efficient processing of authorization requests for drugs, when prescribed for plan enrollees, that are covered under the terms of the plan?s contract with the department and require prior authorization from the plan, by providing both of the following:

(1) A response within 24 hours or one business day to a request for prior authorization made by telephone or other telecommunication device.

(2) The dispensing of at least a 72-hour supply of a covered outpatient drug in an emergency situation.

(b) A managed care plan, as defined in accordance with subdivision (a) of Section 14093.05, that has prescription drugs as one of its benefits and that enters into a contract with the department pursuant to this chapter or Chapter 8 (commencing with Section 14200), shall permit a Medi-Cal beneficiary enrolled in the plan to continue use of a single-source drug which is part of a prescribed therapy in effect for the beneficiary immediately prior to the date of enrollment, whether or not the drug is covered by the plan, until the prescribed therapy is no longer prescribed by the contracting physician.

(c) This section shall not alter or affect the terms of a contract between the department and a managed care plan regarding the responsibilities of the plan to cover prescription drugs prescribed by a physician other than the treating or attending physician of the plan.

(Added by Stats. 1998, Ch. 975, Sec. 1. Effective September 30, 1998.)






ARTICLE 5.7. Long-Term Services and Supports Integration

14186

(a) It is the intent of the Legislature that long-term services and supports (LTSS) be covered through managed care health plans in Coordinated Care Initiative counties.

(b) It is further the intent of the Legislature that all of the following occur:

(1) Persons receiving health care services through Medi-Cal receive these services through a coordinated health care system that reduces the unnecessary use of emergency and hospital services.

(2) Coordinated health care services, including medical, long-term services and supports, and enhanced care management be covered through Medi-Cal managed care health plans in order to eliminate system inefficiencies and align incentives with positive health care outcomes.

(3) Managed care health plans shall, in coordination with LTSS care management providers, develop and expand care coordination practices in consultation with counties, nursing facilities, area agencies on aging, and other home- and community-based providers, and share best practices. Unless the consumer objects, managed care health plans may establish care coordination teams as needed. If the consumer is an IHSS recipient, his or her participation and the participation of his or her provider shall be subject to the consumer?s consent. These care coordination teams shall include the consumer, and his or her authorized representative, health plan, county social services agency, Community-Based Adult Services (CBAS) case manager for CBAS clients, Multipurpose Senior Services Program (MSSP) case manager for MSSP clients, and, if an IHSS recipient, may include others.

(4) To the extent possible, for Medi-Cal beneficiaries also enrolled in the Medicare Program, that the department work with the federal government to coordinate financing and incentives and permit managed care health plans to coordinate health care provided under both health care systems.

(5) The health care choices made by Medi-Cal beneficiaries be considered with regard to all of the following:

(A) Receiving care in a home- and community-based setting to maintain independence and quality of life.

(B) Selecting their health care providers in the managed care plan network.

(C) Controlling care planning, decisionmaking, and coordination with their health care providers.

(D) Gaining access to services that are culturally, linguistically, and operationally sensitive to meet their needs or limitations and that improve their health outcomes, enhance independence, and promote living in home- and community-based settings.

(E) Self-directing their care by being able to hire, fire, and supervise their IHSS provider.

(F) Being assured by the department and coordinating departments of their oversight of the quality of these coordinated health care services.

(6) (A) Counties continue to perform functions necessary for the administration of the IHSS program, including conducting assessments and determining authorized hours for recipients, pursuant to Article 7 (commencing with Section 12300) of Chapter 3. County agency assessments shall be shared with care coordination teams, when applicable. The county agency thereafter may receive and consider additional input from the care coordination team.

(B) Managed care health plans may authorize personal care services and related domestic services in addition to the hours authorized under Article 7 (commencing with Section 12300) of Chapter 3, which managed care health plans shall be responsible for paying at no share of cost to the county. The department, in consultation with the State Department of Social Services, shall develop policies and procedures for these additional benefits, which managed care health plans may authorize. The grievance process for these benefits shall be the same process as used for other benefits authorized by managed care health plans, and shall comply with Section 14450, and Sections 1368 and 1368.1 of the Health and Safety Code.

(7) (A) Effective January 1, 2015, or 19 months after commencement of beneficiary enrollment into managed care pursuant to Sections 14182 and 14182.16, whichever is later, MSSP services shall transition from a federal waiver pursuant to Section 1915(c) under the federal Social Security Act (42 U.S.C. Sec. 1396n et seq.) to a benefit administered and allocated by managed care health plans in Coordinated Care Initiative counties.

(B) Notwithstanding Chapter 8 (commencing with Section 9560) of Division 8.5, it is also the intent of the Legislature that the provisions of this article shall apply to dual eligible and Medi-Cal-only beneficiaries enrolled in MSSP. It is the further intent of the Legislature that managed care health plans shall work in collaboration with MSSP providers to begin development of an integrated, person-centered care management and care coordination model that works within the context of managed care, and explore which portions of the MSSP program model may be adapted to managed care while maintaining the integrity and efficacy of the MSSP model.

(8) In lieu of providing nursing facility services, managed care health plans may authorize home- and community-based services plan benefits, as defined in subdivision (d) of Section 14186.1, which managed care health plans shall be responsible for paying at no share of cost to the county.

(Amended by Stats. 2013, Ch. 37, Sec. 21. Effective June 27, 2013. Conditionally inoperative (as part of Article 5.7) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



14186.1

For purposes of this article, the following definitions shall apply unless otherwise specified:

(a) ?Coordinated Care Initiative counties? shall have the same meaning as that term is defined in paragraph (1) of subdivision (b) of Section 14182.16.

(b) ?Home- and community-based services? means services provided pursuant to paragraphs (1), (2), and (3) of subdivision (c).

(c) ?Long-term services and supports? or ?LTSS? means all of the following:

(1) In-home supportive services (IHSS) provided pursuant to Article 7 (commencing with Section 12300) of Chapter 3, and Sections 14132.95, 14132.952, and 14132.956.

(2) Community-Based Adult Services (CBAS).

(3) Multipurpose Senior Services Program (MSSP) services include those services approved under a federal home- and community-based services waiver or, beginning January 1, 2015, or after 19 months, equivalent services.

(4) Skilled nursing facility services and subacute care services established under subdivision (c) of Section 14132, including those services described in Sections 51511 and 51511.5 of Title 22 of the California Code of Regulations, regardless of whether the service is included in the basic daily rate or billed separately, and any leave of absence or bed hold provided consistent with Section 72520 of Title 22 of the California Code of Regulations or the state plan.

However, services provided by any category of intermediate care facility for the developmentally disabled shall not be considered long-term services and supports.

(d) ?Home- and community-based services (HCBS) plan benefits? may include in-home and out-of-home respite, nutritional assessment, counseling, and supplements, minor home or environmental adaptations, habilitation, and other services that may be deemed necessary by the managed care health plan, including its care coordination team. The department, in consultation with stakeholders, may determine whether health plans shall be required to include these benefits in their scope of service, and may establish guidelines for the scope, duration, and intensity of these benefits. The grievance process for these benefits shall be the same process as used for other benefits authorized by managed care health plans, and shall comply with Section 14450, and Sections 1368 and 1368.1 of the Health and Safety Code.

(e) ?Managed care health plan? means an individual, organization, or entity that enters into a contract with the department pursuant to Article 2.7 (commencing with Section 14087.3), Article 2.8 (commencing with Section 14087.5), Article 2.81 (commencing with Section 14087.96), or Article 2.91 (commencing with Section 14089), of this chapter, or Chapter 8 (commencing with Section 14200). For the purposes of this article, ?managed care health plan? shall not include an individual, organization, or entity that enters into a contract with the department to provide services pursuant to Chapter 8.75 (commencing with Section 14591) or the Senior Care Action Network.

(f) ?Other health coverage? means health coverage providing the same full or partial benefits as the Medi-Cal program, health coverage under another state or federal medical care program except for the Medicare Program (Title XVIII of the federal Social Security Act (42 U.S.C. Sec. 1395 et seq.)), or health coverage under a contractual or legal entitlement, including, but not limited to, a private group or indemnification insurance program.

(g) ?Recipient? means a Medi-Cal beneficiary eligible for IHSS provided pursuant to Article 7 (commencing with Section 12300) of Chapter 3, and Sections 14132.95, 14132.952, and 14132.956.

(h) ?Stakeholder? shall include, but shall not be limited to, area agencies on aging and independent living centers.

(Amended (as amended by Stats. 2013, Ch. 37, Sec. 22) by Stats. 2013, Ch. 298, Sec. 1. Effective January 1, 2014. Conditionally inoperative (as part of Article 5.7) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



14186.11

Section 14182.17 shall apply to the provision of CBAS, MSSP, skilled nursing facility, and IHSS services in Coordinated Care Initiative counties as set forth in this article.

(Amended by Stats. 2013, Ch. 358, Sec. 5. Effective September 26, 2013. Conditionally inoperative (as part of Article 5.7) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



14186.2

(a) (1) Not sooner than March 1, 2013, all Medi-Cal long-term services and supports (LTSS) described in subdivision (c) of Section 14186.1 shall be services that are covered under managed care health plan contracts and shall be available only through managed care health plans to beneficiaries residing in Coordinated Care Initiative counties, except for the exemptions provided for in subdivision (c). The director shall consult with the Legislature, CMS, and stakeholders when determining the implementation date for this section. The department shall pay managed care health plans using a capitation ratesetting methodology that pays for all Medi-Cal benefits and services, including all LTSS, covered under the managed care health plan contract. In order to receive any LTSS through Medi-Cal, Medi-Cal beneficiaries shall mandatorily enroll in a managed care health plan for the provision of Medi-Cal benefits.

(2) HCBS plan benefits may be covered services that are provided under managed care health plan contracts for beneficiaries residing in Coordinated Care Initiative counties, except for the exemptions provided for in subdivision (c).

(3) Beneficiaries who are not mandatorily enrolled in a managed care health plan pursuant to paragraph (15) of subdivision (b) of Section 14182 shall not be required to receive LTSS through a managed care health plan.

(4) The transition of the provision of LTSS through managed care health plans shall occur after the department obtains any federal approvals through necessary federal waivers or amendments, or state plan amendments.

(5) Counties where LTSS are not covered through managed care health plans shall not be subject to this article.

(6) Beneficiaries residing in counties not participating in the dual eligible demonstration project pursuant to Section 14132.275 shall not be subject to this article.

(b) (1) The provisions of this article shall be applicable to a Medi-Cal beneficiary enrolled in a managed care health plan in a county where this article is effective.

(2) At the director?s sole discretion, in consultation with coordinating departments and stakeholders, the department may determine and implement a phased-in enrollment approach that may include the addition of Medi-Cal long-term services and supports in a beneficiary?s Medi-Cal managed care benefits immediately upon implementation of this article in a specific county, over a 12-month period, or other phased approach, but no sooner than March 1, 2013.

(c) (1) The provisions of this article shall not apply to any of the following individuals:

(A) Medi-Cal beneficiaries who meet any of the following and shall, therefore, continue to receive any medically necessary Medi-Cal benefits, including LTSS, through fee-for-service Medi-Cal:

(i) Except in counties with county organized health systems operating pursuant to Article 2.8 (commencing with Section 14087.5), have other health coverage.

(ii) Receive services through any state foster care program including the program described in Article 5 (commencing with Section 11400) Chapter 2, unless the beneficiary is already receiving services through a managed care health plan.

(iii) Are not eligible for enrollment in managed care health plans for medically necessary reasons determined by the department.

(iv) Reside in one of the Veterans? Homes of California, as described in Chapter 1 (commencing with Section 1010) of Division 5 of the Military and Veterans Code.

(B) Persons enrolled in the Program of All-Inclusive Care for the Elderly (PACE) pursuant to Chapter 8.75 (commencing with Section 14591), or a managed care organization licensed under the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) that has previously contracted with the department as a primary care case management plan pursuant to Article 2.9 (commencing with Section 14088) of Chapter 7 to provide services to beneficiaries who are HIV positive or who have been diagnosed with AIDS.

(C) Persons who are under 21 years of age.

(D) Other specific categories of beneficiaries specified by the department based on extraordinary medical needs of specific patient groups or to meet federal requirements, in consultation with stakeholders.

(2) Beneficiaries who have been diagnosed with HIV/AIDS are not exempt from mandatory enrollment, but may opt out of managed care enrollment at the beginning of any month.

(d) If the LTSS portion of the Coordinated Care Initiative pilot is implemented, the provisions of Section 14186.35 shall apply.

(Amended by Stats. 2013, Ch. 37, Sec. 24. Effective June 27, 2013. Conditionally inoperative (as part of Article 5.7) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



14186.3

(a) (1) No sooner than July 1, 2012, Community-Based Adult Services (CBAS) shall be a Medi-Cal benefit covered under every managed care health plan contract and available only through managed care health plans. Medi-Cal beneficiaries who are eligible for CBAS shall enroll in a managed care health plan in order to receive those services, except for beneficiaries exempt under subdivision (c) of Section 14186.2 or in counties or geographic regions where Medi-Cal benefits are not covered through managed care health plans. Notwithstanding subdivision (a) of Section 14186.2 and pursuant to the provisions of an approved federal waiver or plan amendment, the provision of CBAS as a Medi-Cal benefit through a managed care health plan shall not be limited to Coordinated Care Initiative counties.

(2) Managed care health plans shall determine a member?s medical need for CBAS using the assessment tool and eligibility criteria established pursuant to the provisions of an approved federal waiver or amendments and shall approve the number of days of attendance and monitor treatment plans of their members. Managed care health plans shall reauthorize CBAS in compliance with criteria established pursuant to the provisions of the approved federal waiver or amendment requirements.

(b) (1) Beginning in the 2012 calendar year, managed care health plans shall collaborate with MSSP providers to begin development of an integrated, person-centered care management and care coordination model and explore how the MSSP program model may be adapted to managed care while maintaining the efficacy of the MSSP model. The California Department of Aging and the department shall work with the MSSP site association and managed care health plans to develop a template contract to be used by managed care health plans contracting with MSSP sites in Coordinated Care Initiative counties.

(2) Notwithstanding the implementation date authorized in paragraph (1) of subdivision (a) of Section 14186.2, beginning no sooner than June 1, 2013, or on the date that any necessary federal approvals or waivers are obtained, whichever is later, and effective January 1, 2015, or 19 months after commencement of beneficiary enrollment into managed care pursuant to Sections 14182 and 14182.16, whichever is later:

(A) Multipurpose Senior Services Program (MSSP) services shall be a Medi-Cal benefit available only through managed care health plans, except for beneficiaries exempt under subdivision (c) of Section 14186.2 in Coordinated Care Initiative counties.

(B) Managed care health plans shall contract with all county and nonprofit organizations that are designated providers of MSSP services for the provision of MSSP case management and waiver services. These contracts shall provide for all of the following:

(i) Managed care health plans shall allocate to the MSSP providers the same level of funding they would have otherwise received under their MSSP contract with the California Department of Aging.

(ii) MSSP providers shall continue to meet all existing federal waiver standards and program requirements, which include maintaining the contracted service levels.

(iii) Managed care plans and MSSP providers shall share confidential beneficiary data with one another, as necessary to implement the provisions of this section.

(C) The California Department of Aging shall continue to contract with all designated MSSP sites, including those in the counties participating in the demonstration project, and perform MSSP waiver oversight and monitoring.

(D) The California Department of Aging and the department, in consultation with MSSP providers, managed care health plans, and stakeholders, shall develop service fee structures, services, and person-centered care coordination models that shall be effective June 2013, for the provision of care coordination and home- and community-based services to beneficiaries who are enrolled in managed care health plans but not enrolled in MSSP, and who may have care coordination and service needs that are similar to MSSP participants. The service fees for MSSP providers and MSSP services for any additional beneficiaries and additional services for existing MSSP beneficiaries shall be based upon, and consistent with, the rates and services delivered in MSSP.

(3) In the 2014 calendar year, the provisions of paragraph (2) shall continue. In addition, managed care health plans shall work in collaboration with MSSP providers to begin development of an integrated, person-centered care management and care coordination model that works within the context of managed care and explore which portions of the MSSP program model may be adapted to managed care while maintaining the integrity and efficacy of the MSSP model.

(4) (A) Effective January 1, 2015, or 19 months after the commencement of beneficiary enrollment into managed care pursuant to Sections 14182 and 14182.16, or on the date that any necessary federal approvals or waivers are obtained, whichever is later, MSSP services in Coordinated Care Initiative counties shall transition from a federal waiver pursuant to Section 1915(c) under the federal Social Security Act (42 U.S.C. Sec. 1396n et seq.) to a benefit administered and allocated by managed care health plans.

(B) No later than January 1, 2014, the department, in consultation with the California Department of Aging and the Department of Managed Health Care, and with stakeholder input, shall submit a transition plan to the Legislature to describe how subparagraph (A) shall be implemented. The plan shall incorporate the principles of the MSSP in the managed care benefit, and shall include provisions to ensure seamless transitions and continuity of care. Managed care health plans shall, in partnership with local MSSP providers, conduct a local stakeholder process to develop recommendations that the department shall consider when developing the transition plan.

(C) No later than 90 days prior to implementation of subparagraph (A), the department, in consultation with the California Department of Aging and the Department of Managed Health Care, and with stakeholder input, shall submit a transition plan to the Legislature that includes steps to address concerns, if any, raised by stakeholders subsequent to the plan developed pursuant to subparagraph (B).

(c) (1) Not sooner than March 1, 2013, or on the date that any necessary federal approvals or waivers are obtained, whichever is later, nursing facility services and subacute facility services shall be Medi-Cal benefits available only through managed care health plans.

(2) Managed care health plans shall authorize utilization of nursing facility services or subacute facility services for their members when medically necessary. The managed care health plan shall maintain the standards for determining levels of care and authorization of services for both Medicare and Medi-Cal services that are consistent with policies established by the federal Centers for Medicare and Medicaid Services and consistent with the criteria for authorization of Medi-Cal services specified in Section 51003 of Title 22 of the California Code of Regulations, which includes utilization of the ?Manual of Criteria for Medi-Cal Authorization,? published by the department in January 1982, last revised April 11, 2011.

(3) The managed care health plan shall maintain continuity of care for beneficiaries by recognizing any prior treatment authorization made by the department for not less than six months following enrollment of a beneficiary into the health plan.

(4) When a managed care health plan has authorized services in a facility and there is a change in the beneficiary?s condition under which the facility determines that the facility may no longer meet the needs of the beneficiary, the beneficiary?s health has improved sufficiently so the resident no longer needs the services provided by the facility, or the health or safety of individuals in the facility is endangered by the beneficiary, the managed care health plan shall arrange and coordinate a discharge of the beneficiary and continue to pay the facility the applicable rate until the beneficiary is successfully discharged and transitioned into an appropriate setting.

(5) The managed care health plan shall pay providers, including institutional providers, in accordance with the prompt payment provisions contained in each health plan?s contracts with the department, including the ability to accept and pay electronic claims.

(Amended by Stats. 2013, Ch. 37, Sec. 25. Effective June 27, 2013. Conditionally inoperative (as part of Article 5.7) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



14186.35

(a) Not sooner than March 1, 2013, in-home supportive services (IHSS) shall be a Medi-Cal benefit available through managed care health plans in a county where this article is effective. Managed care health plans shall cover IHSS in accordance with the standards and requirements set forth in Article 7 (commencing with Section 12300) of Chapter 3. Specifically, managed care health plans shall do all of the following:

(1) Ensure access to, provision of, and payment for IHSS for individuals who meet the eligibility criteria for IHSS.

(2) Ensure recipients retain the right to be the employer, to select, engage, direct, supervise, schedule, and terminate IHSS providers in accordance with Section 12301.6.

(3) Assume all financial liability for payment of IHSS services for recipients receiving said services pursuant to managed care.

(4) Create a care coordination team, as needed, unless the consumer objects. If the consumer is an IHSS recipient, his or her participation and the participation of his or her provider shall be at the recipient?s option. The care coordination team shall include the consumer, his or her authorized representative, managed care health plan, county social services agency, Community Based Adult Services (CBAS) case manager for CBAS clients, Multipurpose Senior Services Program (MSSP) case manager for MSSP clients, and may include others as identified by the consumer.

(5) Maintain the paramedical role and function of providers as authorized pursuant to Sections 12300 and 12301.

(6) Ensure compliance with all requirements set forth in Section 14132.956 and any resulting state plan amendments.

(7) Adhere to quality assurance provisions and individual data and other standards and requirements as specified by the State Department of Social Services including state and federal quality assurance requirements.

(8) Share confidential beneficiary data with the contractors specified in this section to improve care coordination, promote shared understanding of the consumer?s needs, and ensure appropriate access to IHSS and other long-term services and supports.

(9) (A) Enter into a memorandum of understanding with a county agency and the county?s public authority or nonprofit consortium pursuant to Section 12301.6 to continue to perform their respective functions and responsibilities pursuant to the existing ordinance or contract until the Director of Health Care Services provides notification pursuant to subdivision (a) of Section 12300.7 for that county.

(B) Following the notification pursuant to subdivision (a) of Section 12300.7, enter into a memorandum of understanding with the county agencies to perform the following activities:

(i) Assess, approve, and authorize each recipient?s initial and continuing need for services pursuant to Article 7 (commencing with Section 12300) of Chapter 3. County agency assessments shall be shared with the care coordination teams established under paragraph (4), when applicable, and the county agency thereafter may receive and consider additional input from the care coordination team.

(ii) Plans may contract with counties for additional assessments for purposes of paragraph (6) of subdivision (b) of Section 14186.

(iii) Enroll providers, conduct provider orientation, and retain enrollment documentation pursuant to Sections 12301.24 and 12305.81.

(iv) Conduct criminal background checks on all potential providers and exclude providers consistent with the provisions set forth in Sections 12305.81, 12305.86, and 12305.87.

(v) Provide assistance to IHSS recipients in finding eligible providers through the establishment of a provider registry as well as provide training for providers and recipients as set forth in Section 12301.6.

(vi) Refer all providers to the California In-Home Supportive Services Authority or nonprofit consortium for the purposes of wages, benefits, and other terms and conditions of employment in accordance with subdivision (a) of Section 12300.7 and Title 23 (commencing with Section 110000) of the Government Code.

(vii) Pursue overpayment recovery pursuant to Section 12305.83.

(viii) Perform quality assurance activities including routine case reviews, home visits, and detecting and reporting suspected fraud pursuant to Section 12305.71.

(ix) Share confidential data necessary to implement the provisions of this section.

(x) Appoint an advisory committee of not more than 11 people, and no less than 50 percent of the membership of the advisory committee shall be individuals who are current or past users of personal assistance paid for through public or private funds or recipients of IHSS services.

(xi) Continue to perform other functions necessary for the administration of the IHSS program pursuant to Article 7 (commencing with Section 12300) of Chapter 3 and regulations promulgated by the State Department of Social Services pursuant to that article.

(C) A county may contract with an entity or may establish a public authority pursuant to Section 12301.6 for the performance of any or all of the activities set forth in a contract with a managed care health plan pursuant to this section.

(10) Enter into a contract with the State Department of Social Services to perform the following activities:

(A) Pay wages and benefits to IHSS providers in accordance with the wages and benefits negotiated pursuant to Title 23 (commencing with Section 110000) of the Government Code.

(B) Perform obligations on behalf of the IHSS recipient as the employer of his or her provider, including unemployment compensation, disability benefits, applicable federal and state taxes, and federal old age survivor?s and disability insurance through the state?s payroll system for IHSS in accordance with Sections 12302.2 and 12317.

(C) Provide technical assistance and support for all payroll-related activities involving the state?s payroll system for IHSS, including, but not limited to, the monthly restaurant allowance as set forth in Section 12303.7, the monthly cash payment in advance as set forth in Section 12304, and the direct deposit program as set forth in Section 12304.4.

(D) Share recipient and provider data with managed care health plans for members who are receiving IHSS to support care coordination.

(E) Provide an option for managed care health plans to participate in quality monitoring activities conducted by the State Department of Social Services pursuant to subdivision (f) of Section 12305.7 for recipients who are plan members.

(11) In concert with the department, timely reimburse the state for payroll and other obligations of the beneficiary as the employer, including unemployment compensation, disability benefits, applicable federal and state taxes, and federal old age survivors and disability insurance benefits through the state?s payroll system.

(12) In a county where services are provided in the homemaker mode, enter into a contract with the county to implement the provision of services pursuant to the homemaker mode as set forth in Section 12302.

(13) Retain the IHSS individual provider mode as a choice available to beneficiaries in all participating managed care health plans in each county.

(14) In a county where services are provided pursuant to a contract, and as needed, enter into a contract with a city, county, or city and county agency, a local health district, a voluntary nonprofit agency, or a proprietary agency as set forth in Section 12302 and in accordance with Section 12302.6.

(15) Assume the financial risk associated with the cost of payroll and associated activities set forth in paragraph (10).

(b) IHSS recipients receiving services through managed care health plans shall retain all of the following:

(1) The responsibilities as the employer of the IHSS provider for the purposes of hiring, firing, and supervising their provider of choice as set forth in Section 12301.6.

(2) The ability to appeal any action relating to his or her application for or receipt of services pursuant to Article 7 (commencing with Section 12300) of Chapter 3.

(3) The right to employ a provider applicant who has been convicted of an offense specified in Section 12305.87 by submitting a waiver of the exclusion.

(4) The ability to request a reassessment pursuant to Section 12301.1.

(c) The department and the State Department of Social Services, along with the counties, managed care health plans, consumers, advocates, and other stakeholders, shall develop a referral process and informational materials for the appeals process that is applicable to home- and community-based services plan benefits authorized by a managed care health plan. The process established by this paragraph shall ensure ease of access for consumers.

(d) For services provided through managed care health plans, the IHSS provider shall continue to adhere to the requirements set forth in subdivision (b) of Section 12301.24, subdivision (a) of Section 12301.25, subdivision (a) of Section 12305.81, and subdivision (a) of Section 12306.5.

(e) In accordance with Section 14186.2, as the provision of IHSS transitions to managed care health plans in a phased-in approach, the State Department of Social Services shall do all of the following:

(1) Retain program administration functions, in coordination with the department, including policy development, provider appeals and general exceptions, and quality assurance and program integrity for the IHSS program in accordance with Article 7 (commencing with Section 12300) of Chapter 3.

(2) Perform the obligations on behalf of the recipient as employer relating to workers? compensation as set forth in Section 12302.2 and Section 12302.21 for those entities that have entered into a contract with a managed care health plan pursuant to Section 12302.6.

(3) Retain responsibilities related to the hearing process for IHSS recipient appeals as set forth in Chapter 7 (commencing with Section 10950) of Part 2.

(4) Continue to have access to and provide confidential recipient data necessary for the administration of the program.

(f) A managed care health plan shall not be deemed be the employer of an individual in-home supportive services provider referred to recipients under this section for purposes of liability due to the negligence or intentional torts of the individual provider.

(Amended by Stats. 2012, Ch. 439, Sec. 42. Effective September 22, 2012. Conditionally inoperative as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



14186.36

(a) It is the intent of the Legislature that a universal assessment process for LTSS be developed and tested. The initial uses of this tool may inform future decisions about whether to amend existing law regarding the assessment processes that currently apply to LTSS programs, including IHSS.

(b) (1) In addition to the activities set forth in paragraph (9) of subdivision (a) of Section 14186.35, county agencies shall continue IHSS assessment and authorization processes, including making final determinations of IHSS hours pursuant to Article 7 (commencing with Section 12300) of Chapter 3 and regulations promulgated by the State Department of Social Services.

(2) No sooner than January 1, 2015, for the counties and beneficiary categories specified in subdivision (e), counties shall also utilize the universal assessment tool, as described in subdivision (c), if one is available and upon completion of the stakeholder process, system design and testing, and county training described in subdivisions (c) and (e), for the provision of IHSS services. This paragraph shall only apply to beneficiaries who consent to the use of the universal assessment process. The managed care health plans shall be required to cover IHSS services based on the results of the universal assessment process specified in this section.

(c) (1) No later than June 1, 2013, the department, the State Department of Social Services, and the California Department of Aging shall establish a stakeholder workgroup to develop the universal assessment process, including a universal assessment tool, for home- and community-based services, as defined in subdivision (b) of Section 14186.1. The stakeholder workgroup shall include, but not be limited to, consumers of IHSS and other home- and community-based services and their authorized representatives, managed care health plans, counties, IHSS, MSSP, and CBAS providers, area agencies on aging, independent living centers, and legislative staff. The universal assessment process shall be used for all home- and community-based services, including IHSS. In developing the process, the workgroup shall build upon the IHSS uniform assessment process and hourly task guidelines, the MSSP assessment process, and other appropriate home- and community-based assessment tools.

(2) (A) In developing the universal assessment process, the departments described in paragraph (1) shall develop a universal assessment tool that will inform the universal assessment process and facilitate the development of plans of care based on the individual needs of the consumer. The workgroup shall consider issues including, but not limited to, the following:

(i) The roles and responsibilities of the health plans, counties, and home- and community-based services providers administering the assessment.

(ii) The criteria for reassessment.

(iii) How the results of new assessments would be used for the oversight and quality monitoring of home- and community-based services providers.

(iv) How the appeals process would be affected by the assessment.

(v) The ability to automate and exchange data and information between home- and community-based services providers.

(vi) How the universal assessment process would incorporate person-centered principles and protections.

(vii) How the universal assessment process would meet the legislative intent of this article and the goals of the demonstration project pursuant to Section 14132.275.

(viii) The qualifications for, and how to provide guidance to, the individuals conducting the assessments.

(B) The workgroup shall also consider how this assessment may be used to assess the need for nursing facility care and divert individuals from nursing facility care to home- and community-based services.

(d) No later than March 1, 2014, the department, the State Department of Social Services, and the California Department of Aging shall report to the Legislature on the stakeholder workgroup?s progress in developing the universal assessment process, and shall identify the counties and beneficiary categories for which the universal assessment process may be implemented pursuant to subdivision (e).

(e) (1) ? No sooner than January 1, 2015, upon completion of the design and development of a new universal assessment tool, managed care health plans, counties, and other home- and community-based services providers may test the use of the tool for a specific and limited number of beneficiaries who receive or are potentially eligible to receive home- and community-based services pursuant to this article in no fewer than two, and no more than four, of the counties where the provisions of this article are implemented, if the following conditions have been met:

(A) The department has obtained any federal approvals through necessary federal waivers or amendments, or state plan amendments, whichever is later.

(B) The system used to calculate the results of the tool has been tested.

(C) Any entity responsible for using the tool has been trained in its usage.

(2) To the extent the universal assessment tool or universal assessment process results in changes to the authorization process and provision of IHSS services, those changes shall be automated in the Case Management Information and Payroll System.

(3) The department shall develop materials to inform consumers of the option to participate in the universal assessment tool testing phase pursuant to this paragraph.

(f) The department, the State Department of Social Services, and the California Department of Aging shall implement a rapid-cycle quality improvement system to monitor the implementation of the universal assessment process, identify significant changes in assessment results, and make modifications to the universal assessment process to more closely meet the legislative intent of this article and the goals of the demonstration project pursuant to Section 14132.275.

(g) Until existing law relating to the IHSS assessment process pursuant to Article 7 (commencing with Section 12300) of Chapter 3 is amended, beneficiaries shall have the option to request an additional assessment using the previous assessment process for those home- and community-based services and to receive services according to the results of the additional assessment.

(h) No later than nine months after the implementation of the universal assessment process, the department, the State Department of Social Services, and the California Department of Aging, in consultation with stakeholders, shall report to the Legislature on the results of the initial use of the universal assessment process, and may identify proposed additional beneficiary categories or counties for expanded use of this process and any necessary changes to provide statutory authority for the continued use of the universal assessment process. These departments shall report annually thereafter to the Legislature on the status and results of the universal assessment process.

(i) This section shall remain operative only until July 1, 2017.

(Amended (as amended by Stats. 2013, Ch. 37, Sec. 26) by Stats. 2013, Ch. 298, Sec. 2. Effective January 1, 2014. Inoperative on July 1, 2017, by its own provisions. See also provision for conditional inoperation in Stats. 2013, Ch. 37, Sec. 34.)



14186.4

(a) This article shall be implemented only to the extent that all necessary federal approvals and waivers have been obtained and only if and to the extent that federal financial participation is available.

(b) To implement this article, the department may contract with public or private entities. Contracts, or amendments to current contracts, entered into under this article may be on a noncompetitive bid basis and shall be exempt from all of the following:

(1) Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code and any policies, procedures, or regulations authorized by that part.

(2) Article 4 (commencing with Section 19130) of Chapter 5 of Part 2 of Division 5 of Title 2 of the Government Code.

(3) Review or approval of contracts by the Department of General Services.

(4) Review or approval of feasibility study reports and the requirements of Sections 4819.35 to 4819.37, inclusive, and Sections 4920 to 4928, inclusive, of the State Administrative Manual.

(c) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the State Department of Health Care Services and State Department of Social Services may implement, interpret, or make specific this section by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions, without taking regulatory action. Prior to issuing any letter or similar instrument authorized pursuant to this section, the departments shall notify and consult with stakeholders, including beneficiaries, providers, area agencies on aging, independent living centers, and advocates.

(d) Beginning July 1, 2012, the department shall provide the fiscal and appropriate policy committees of the Legislature with a copy of any report submitted to the federal Centers for Medicare and Medicaid Services (CMS) that is required under an approved federal waiver or waiver amendments or any state plan amendment for any LTSS.

(e) The department shall enter into an interagency agreement with the Department of Managed Health Care to perform some or all of the department?s oversight and readiness review activities specified in this article. These activities may include providing consumer assistance to beneficiaries affected by this article, and conducting financial audits, medical surveys, and a review of the provider networks of the managed care health plans participating in this article. The interagency agreement shall be updated, as necessary, on an annual basis in order to maintain functional clarity regarding the roles and responsibilities of the Department of Managed Health Care and the department. The department shall not delegate its authority as the single state Medicaid agency under this article to the Department of Managed Health Care.

(f) (1) Beginning with the May Revision to the 2013?14 Governor?s Budget, and annually thereafter, the department shall report to the Legislature on the enrollment status, quality measures, and state costs of the actions taken pursuant to this article.

(2) (A) By January 1, 2013, or as soon thereafter as practicable, the department shall develop, in consultation with CMS and stakeholders, quality and fiscal measures for managed care health plans to reflect the short- and long-term results of the implementation of this article. The department shall also develop quality thresholds and milestones for these measures. The department shall update these measures periodically to reflect changes in this program due to implementation factors and the structure and design of the benefits and services being coordinated by the health plans.

(B) The department shall require managed care health plans to submit Medicare and Medi-Cal data to determine the results of these measures. If the department finds that a health plan is not in compliance with one or more of the measures set forth in this section, the health plan shall, within 60 days, submit a corrective action plan to the department for approval. The corrective action plan shall, at a minimum, include steps that the health plan shall take to improve its performance based on the standard or standards with which the health plan is out of compliance. The corrective action plan shall establish interim benchmarks for improvement that shall be expected to be met by the health plan in order to avoid a sanction pursuant to Section 14304. Nothing in this paragraph is intended to limit the application of Section 14304.

(C) The department shall publish the results of these measures, including via posting on the department?s Internet Web site, on a quarterly basis.

(Amended (as amended by Stats. 2013, Ch. 37, Sec. 27) by Stats. 2013, Ch. 298, Sec. 3. Effective January 1, 2014. Conditionally inoperative (as part of Article 5.7) as prescribed by Stats. 2013, Ch. 37, Sec. 34.)






ARTICLE 5.9. Medi-Cal Managed Care Plan Mental Health Benefits

14189

Medi-Cal managed care plans shall provide mental health benefits covered in the state plan excluding those benefits provided by county mental health plans under the Specialty Mental Health Services Waiver. The department may require the managed care plans to cover mental health pharmacy benefits to the extent provided in the contracts between the department and the Medi-Cal managed care plans.

(Added by Stats. 2013, 1st Ex. Sess., Ch. 4, Sec. 30. Effective September 30, 2013.)






ARTICLE 6. Sterilizations

14191

Notwithstanding any other provision of law, no payment for care or services shall be made under Medi-Cal to the attending physician under this chapter for the costs of any voluntary nonemergency sterilization unless the treatment authorization request is accompanied by the documents evidencing informed consent required by regulations of the department. In the event that the department does not require a treatment authorization request, such documents evidencing informed consent shall accompany the billing of the attending physician. The department shall promulgate regulations under this article and shall adopt a standard informed consent form in English and Spanish which is readily understandable to Medi-Cal beneficiaries for use by health providers performing voluntary nonemergency sterilizations.

The failure of the attending physician performing the sterilization to fulfill his obligations under this section shall not be construed as requiring the department to deny or withhold reimbursement under Medi-Cal to other providers participating in the sterilization.

(Added by Stats. 1975, Ch. 220.)



14192

Willful failure on the part of a health facility to comply with the provisions of the regulations of the department under this article shall constitute cause for suspension as a provider of services under Medi-Cal.

(Added by Stats. 1975, Ch. 220.)



14193

The department shall transmit any data acquired by it regarding willful failure of a physician and surgeon to comply with the regulations of the department under this article to the Medical Board of California.

(Amended by Stats. 1989, Ch. 886, Sec. 107.)



14194

The department shall submit reports to the Legislature as to compliance by health facilities with the requirements of this article, 6, 12, and 24 months after its operative date.

(Added by Stats. 1975, Ch. 220.)






ARTICLE 6.1. Medi-Cal Therapeutic Drug Utilization Review

14195

It is the intent of the Legislature to provide medical assistance, including prescribed drugs, to the state?s eligible poor in a manner consistent with the provisions of the federal Medicaid Act, provided for under Title XIX of the Social Security Act (42 U.S.C. Sec. 1396 et seq.). It is the further intent of the Legislature to test the effectiveness of an open formulary drug therapy program. In order to help achieve this goal, the Legislature hereby establishes an open drug formulary under the Medi-Cal program wherein a beneficiary may receive the most appropriate, most effective, and most cost-efficient drug available for the treatment of his or her illness. It is also the intent of the Legislature in enacting this article to establish a drug utilization review system which will evaluate and enhance the therapeutic outcome of drugs prescribed for persons eligible for Medi-Cal pursuant to this chapter.

(Amended by Stats. 1987, Ch. 1340, Sec. 1.)



14195.2

The open drug formulary, as established pursuant to this article, shall be implemented in one pilot project site. The site shall be located in a northern California test area, comprised of Sacramento and Placer Counties which includes urban, suburban, and rural settings. This pilot project shall not be implemented until federal approval is secured and full federal financial participation is assured.

(Amended by Stats. 1987, Ch. 1340, Sec. 3.)



14195.3

(a) For purposes of the open drug formulary pilot project as established by this article, a provider may be reimbursed for any drug prescribed to a beneficiary if the drug is prescribed by a licensed provider within the scope of his or her practice, as defined by law, and if the drug is approved for use by the federal Food and Drug Administration.

(b) Controlled substances shall be prescribed pursuant to the requirements of federal laws and regulations and the requirements set forth in Chapter 4 (commencing with Section 11150) of Division 10 of the Health and Safety Code.

(c) For purposes of the open drug formulary pilot project as established by this article, there shall be no requirement that prior authorization be obtained by a provider before prescribing any drug to a beneficiary if the provider determines the drug to be a medical necessity in the treatment of the beneficiary.

(d) For purposes of the open drug formulary pilot project as established by this article, a drug determined to be a medical necessity shall be one whose use in the treatment is reasonable and consistent with the objectives of the federal Medicaid Act as set forth in Title XIX of the Social Security Act (42 U.S.C. Sec. 1396 et seq.).

(Added by Stats. 1985, Ch. 135, Sec. 7. Effective July 1, 1985.)



14195.4

A Medi-Cal Therapeutic Drug Utilization and Review Committee is hereby established. The committee shall be composed of 17 members who shall serve at the pleasure of the appointing powers as follows:

(a) The Governor shall appoint two representatives from the State Department of Health Services, one representative from the Health and Welfare Agency, and two representatives from schools of pharmacy.

(b) The Governor, the Speaker of the Assembly, and the Senate Rules Committee shall each appoint one representative from the following groups:

(1) Licensed pharmacists.

(2) Licensed physicians.

(3) Drug manufacturers.

(4) Medi-Cal beneficiaries.

(Added by renumbering Section 14195.1 (as added by Stats. 1984, Ch. 1636) by Stats. 1985, Ch. 135, Sec. 4. Effective July 1, 1985.)



14195.5

The Medi-Cal Therapeutic Drug Utilization and Review Committee shall set standards for evaluation of the therapeutic outcomes of prescribed drugs to be applied by an expert contractor to the department. The committee shall have the following responsibilities:

(a) Developing policy for monitoring and controlling therapeutically inappropriate drug utilization.

(b) Overseeing the establishment of a computer-based information system using the State Medicaid MMIS System, which shall provide timely information on drug prescription and consumption and shall be capable of tracking prescriptions by drug, by illness, by beneficiary, and by provider.

The committee shall consult with expert contractors experienced in therapeutically oriented drug utilization review in the discharge of this responsibility.

(c) Establishing standards, in consultation with an expert contractor experienced in the therapeutically oriented drug utilization review, for dosage, duration, and effectiveness of medications with respect to a particular diagnosis.

(d) Setting standards to serve as guidelines on misprescribing, overprescribing, and contraindicated drug use, and protocols for informing prescribers of inappropriate prescribing.

(Added by renumbering Section 14195.2 (as added by Stats. 1984, Ch. 1636) by Stats. 1985, Ch. 135, Sec. 5. Effective July 1, 1985.)



14195.6

The department shall develop a request for a proposal, and may award a contract to an expert contractor to implement the standards and practices established by the Medi-Cal Therapeutic Drug Utilization Review System through use of a therapeutically oriented drug utilization review system by July 1, 1989. The contract shall include a requirement to analyze the therapeutic outcomes of the Medi-Cal Drug Program using the California MMIS for the period of July 1, 1987, through the date the standards established by this article are implemented. Thereafter, the contractor shall submit quarterly reports to the department and the Legislature analyzing therapeutic outcomes in a manner that will allow comparisons with the experience analyzed for the period of July 1, 1987, until implementation of the standards established by this article. The analysis shall include reports on at least the following items:

(a) Compatibility of medication to diagnosis.

(b) Overprescribing of drugs.

(c) Prescription of contraindicated or incompatible drugs.

(d) Number of days of drug-induced hospitalization and institutionalizati on in nursing facilities or all categories of intermediate care for the developmentally disabled occurring because of the factors specified in subdivisions (a) to (c), inclusive.

(e) Number of days of drug-induced hospitalization and institutionalizati on in nursing facilities or any category of intermediate care facility for the developmentally disabled avoided due to changes in drug regimes which result from compliance by prescribers and beneficiaries with the standards established pursuant to this article.

The department is authorized to require the contractor to phase in implementation of the prescriber notification, as established by protocols for informing prescribers of inappropriate prescribing.

(Amended by Stats. 1990, Ch. 1329, Sec. 33. Effective September 26, 1990.)



14195.7

This article shall not apply to any service rendered by a provider in conjunction with any capitated rate or primary care case contract negotiated pursuant to this chapter or Chapter 8 (commencing with Section 14200) by either the department or the California Medical Assistance Commission unless both parties to the contract mutually agree that application of the standards established by this article would be beneficial to the Medi-Cal eligibles enrolled in plans operating pursuant to capitated rate contracts.

(Added by Stats. 1984, Ch. 1636, Sec. 5.)



14195.9

In no case shall the director?s discretion under Section 14120 be exercised to reduce reimbursement to providers of pharmaceutical services because of increased costs in the drug component of the Medi-Cal program arising from the implementation of the open formulary concept.

(Added by Stats. 1984, Ch. 1636, Sec. 5.)



14196

(a) The department shall adopt any regulations necessary to implement this article. These regulations shall be adopted as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and, for the purposes of the Administrative Procedure Act, shall be deemed an emergency, and necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(b) Any provision of this article which is in conflict with any federal statute or regulation shall be inapplicable to the extent of that conflict but the remainder of the provisions shall be in effect to the extent no conflict exists.

The department shall seek all federal waivers necessary to implement this article. The provisions for which federal waivers cannot be obtained shall not be implemented, but provisions for which waivers are either obtained or found to be unnecessary shall be unaffected by the inability to obtain federal waivers for the other provisions.

(c) The department shall seek maximum federal reimbursement for the MMIS-based Drug Establishment Review System established by this article.

(Added by Stats. 1984, Ch. 1636, Sec. 5.)






ARTICLE 6.5. Regional Burn and Trauma Center Program

14198.1

(a) A hospital or its successor entity, that has received funds pursuant to Section 14198 shall maintain burn and trauma services and continue to provide medical services to beneficiaries of Medi-Cal or a successor program through the year 2028.

(b) The state and a hospital subject to this section shall negotiate in good faith to ensure continued hospital participation in the Medi-Cal program and to ensure adequate access to services for Medi-Cal patients.

(Added by Stats. 1998, Ch. 314, Sec. 1. Effective August 19, 1998.)



14198.2

(a) The Regional Burn and Trauma Center Fund is hereby created in the State Treasury, under the administrative control of the State Department of Health Services, for the purposes specified in Section 14198 upon appropriation by the Legislature. Except as otherwise limited by this section, the fund shall consist of the following:

(1) All public moneys transferred by public agencies to the department for deposit into the fund, as permitted under Section 433.51 of Title 42 of the Code of Federal Regulations or any other applicable federal medicaid laws.

(2) All private moneys donated by private individuals or entities to the department for deposit in the fund, as permitted under applicable federal medicaid laws and regulations. Private donations may come from private individuals, foundations, or entities that do not meet the definition of a provider entity, as contained in federal regulatory law.

(3) Any amounts appropriated by the Legislature for this program may be transferred to the fund.

(4) Any interest that accrues on amounts in the fund.

(b) Any public moneys transferred by public agencies, or private moneys donated by private individuals or entities to the department for deposit in the fund, shall be expended before any state appropriation is utilized as the nonfederal match of the supplemental reimbursement. Total combined funds made available under this section shall not exceed fifty million dollars ($50,000,000). It is the intent of the Legislature that funding from the General Fund shall not exceed twenty-five million dollars ($25,000,000).

(c) Unless otherwise prohibited by law, any public or private agency transferring moneys to the fund may utilize for that purpose any revenues, grants, or allocations received from the state for health care programs or purposes. Unless otherwise prohibited by law, a public or private agency may also utilize its general operating funds, or any other public or private moneys or revenues for purposes of transfers to the fund.

(d) The department shall have discretion as to whether to accept moneys offered to the department for deposit in the fund. If the department accepts moneys pursuant to this section, the department shall obtain federal matching funds to the full extent permitted by law. The department shall accept only those funds that are certified by the transferring entity or donating entity as qualifying for federal financial participation under the terms of the Medicaid Voluntary Contributions and Provider-Specific Tax Amendments of 1991 (Public Law 102-234), or Section 433.51 of Title 42 of the Code of Federal Regulations, as applicable, and may return any funds transferred or donated in error.

(e) Moneys in the fund shall be used as the source for the nonfederal share of payments to the Regional Burn and Trauma Center to be constructed pursuant to this article. Moneys shall be allocated from the fund by the department and matched by federal funds in accordance with customary Medi-Cal accounting procedures for purposes of payments under subdivision (e). Distributions from the fund shall be supplemental to any and all other amounts that this hospital would have received under the selective provider contracting program.

(f) For purposes of recognizing the Regional Burn and Trauma Center replacement costs incurred for services rendered to Medi-Cal beneficiaries, payments from the fund shall be negotiated between the California Medical Assistance Commission and the entity contracting under this article. Payments from the fund shall be used solely for the purposes identified in the contract between the hospital and the state.

(g) The state shall be held harmless for any federal disallowance resulting from this section. A hospital receiving supplemental reimbursement pursuant to this section shall be liable for any reduced federal financial participation resulting from the implementation of this section with respect to that hospital. The state may recoup any federal disallowance from the hospital.

(h) Funds available pursuant to this article shall only be used for projects, or for that portion of projects, that are available and accessible to Medi-Cal patients treated under this article or by successor programs.

(Added by Stats. 1998, Ch. 314, Sec. 1. Effective August 19, 1998.)






ARTICLE 6.6. Medicaid Expansion Under The Federal Affordable Care Act

14199.1

(a) The Legislature finds and declares the following:

(1) Beginning January 1, 2014, many low-income individuals will be eligible for Medi-Cal coverage pursuant to federal law, as part of health care reform.

(2) In implementing this expansion of Medi-Cal coverage, it is critical to maintain the role of county public hospital health systems that have traditionally served Medi-Cal and uninsured beneficiaries to ensure adequate access to care is available for the new Medi-Cal members, and to preserve the policy goal to support and strengthen traditional safety net providers who treat a high volume of uninsured and Medi-Cal patients.

(b) For purposes of this section, the following definitions shall apply:

(1) ?County public hospital health system? shall have the meaning provided in subdivision (f) of Section 17612.2.

(2) ?Default members? means newly eligible beneficiaries enrolled in each Medi-Cal managed care plan who do not affirmatively select a primary care provider as part of the enrollment process.

(3) ?Enrollment target? means the number of newly eligible beneficiaries assigned to primary care providers within a county public hospital health system, not to exceed the number of unduplicated Low Income Health Program and uninsured patient count in the county public hospital health system. The unduplicated patient count shall be certified by the county public hospital health system and provided to the department, along with its proposed enrollment target, by November 30, 2013. The county public hospital health system may notify the department of a proposed reduction to its enrollment target based on its capacity to accept new patients. A standardized protocol for determining the target shall be developed by the department in consultation with the public hospital health system counties.

(4) ?Low Income Health Program? shall mean the LIHP as defined in subdivision (c) of Section 15909.1.

(5) ?Medi-Cal managed care plan? means an organization or entity that enters into a contract with the department pursuant to Article 2.7 (commencing with Section 14087.3), Article 2.8 (commencing with Section 14087.5), Article 2.81 (commencing with Section 14087.96), Article 2.91 (commencing with Section 14089), or Chapter 8 (commencing with Section 14200).

(6) ?Newly eligible beneficiaries? shall have the meaning provided in subdivision (s) of Section 17612.2.

(7) ?Primary care provider? means a primary care physician or nonphysician medical practitioner, medical group, clinic, or a medical home.

(8) ?Public hospital health system county? shall have the meaning provided in subdivision (u) of Section 17612.2.

(c) Subject to subdivision (d), default members who reside in a public hospital health system county shall be assigned by each Medi-Cal managed care plan in the county to a primary care provider in accordance with the following:

(1) Throughout the three-year period ending on December 31, 2016, at least 75 percent of default members shall be assigned by each Medi-Cal managed care plan to primary care providers within the county public hospital health system until the county public hospital health system meets its enrollment target.

(2) Following the expiration of the three-year period set forth in paragraph (1), at least 50 percent of default members shall be assigned by each Medi-Cal managed care plan to primary care providers within the county public hospital health system until the county public hospital health system meets its applicable enrollment target.

(3) Paragraphs (1) and (2) shall not apply with respect to a county public hospital health system during any time period in which the county public hospital health system meets or exceeds its applicable target. For time periods during which paragraphs (1) and (2) do not apply, default members shall be assigned to primary care providers in the same manner as other Medi-Cal members of the Medi-Cal managed care plan who do not affirmatively select primary care providers. Medi-Cal managed care plans shall not modify the assignment procedures due to the default assignment requirements of this section with respect to primary care providers within the county public hospital health system.

(4) In implementing the assignment process set forth in paragraphs (1) and (2), to the extent legally permissible and consistent with federal and state privacy and patient confidentiality laws, each Medi-Cal managed care plan shall first assign to a primary care provider within the county public hospital health system those default members who have accessed care within the county public hospital health system two or more times within the past 12 months. The department and the county public hospital health systems shall work together to share patient information in order to provide the Medi-Cal managed care plans with data demonstrating which default members have accessed the county public hospital health system providers prior to assignment to a primary care provider.

(5) If at any time a county public hospital health system notifies a contracted Medi-Cal managed care plan that it has reached its maximum capacity for the assignment of default members, the requirements set forth in paragraphs (1) and (2) shall not apply to the Medi-Cal managed care plan so notified. Once the county public hospital health system notifies a Medi-Cal managed care plan that it has capacity to accept assignment of default members, the requirements set forth in paragraphs (1) and (2) shall apply effective on the first day of the month following that notice.

(6) A Medi-Cal managed care plan shall not assign default members to a primary care provider within the county public hospital health system if that primary care provider has notified the Medi-Cal managed care plan that it does not have capacity to accept new patients.

(d) The default process described in this section shall not apply to Low Income Health Program enrollees subject to Section 14005.61.

(e) Nothing set forth in this section shall alter, reduce, or modify in any manner the way in which Medi-Cal managed care plans assign other Medi-Cal members to the county public hospital health systems.

(f) (1) The department shall modify its contracts with the Medi-Cal managed care plans in public hospital health system counties to include the assignment requirements set forth in this section.

(2) Each Medi-Cal managed care plan shall demonstrate and certify that it has contracts or other arrangements in place with county public hospital health systems that provide for implementing the requirements of this section. To the extent a Medi-Cal managed care plan is not compliant with any of the requirements of this section, the department shall reduce by 25 percent the default assignment into the Medi-Cal managed care plan with respect to all Medi-Cal beneficiaries, as long as the other Medi-Cal managed care plan or plans in that county have the capacity to receive the additional default membership.

(g) Nothing in this section shall modify the ability of newly eligible beneficiaries to select or change their primary care providers.

(h) The department shall seek any necessary federal approvals to implement the provisions of this section.

(Amended by Stats. 2013, Ch. 358, Sec. 6. Effective September 26, 2013.)



14199.2

(a) Subject to subdivision (e), Medi-Cal managed care plans serving newly eligible beneficiaries, as defined in subdivision (s) of Section 17612.2, shall pay county public hospital health systems, as defined in subdivision (f) of Section 17612.2, for services provided to newly eligible beneficiaries in amounts that are no less than the cost of providing those services, including the cost of network and out-of-network services that are charged to or paid for by county public hospital health systems. For purposes of this requirement, the cost of providing services shall mean the amounts, including the federal and nonfederal share of all allowable costs, determined in a manner consistent with the cost claiming protocols developed for the federal Medicaid demonstration project authorized under Section 1115 of the Social Security Act entitled the ?Bridge to Health Care Reform? (waiver number 11-W-00193/9), including protocols pending federal approval, and under Section 14166.8.

(b) Consistent with federal law, the capitation rates paid to Medi-Cal managed care plans for newly eligible beneficiaries shall be determined to reflect the obligations imposed by subdivision (a).

(c) (1) Prior to the execution of a change order or contract amendment between the department and a Medi-Cal managed care plan providing for coverage of newly eligible beneficiaries, the Medi-Cal managed care plan shall demonstrate and certify that it has contracts or other arrangements in place with county public hospital health systems that provide for payments for services meeting the requirements of subdivision (a).

(2) Each year, each Medi-Cal managed care plan shall provide to the department an accounting of the payments made to demonstrate compliance with subdivision (a). To the extent a Medi-Cal managed care plan is not compliant with any of the requirements of this section, the department shall reduce the default assignment into the Medi-Cal managed care plan with respect to all Medi-Cal beneficiaries by 25 percent, as long as the other Medi-Cal managed care plan or plans in the county have the capacity to receive the additional default membership.

(d) A Medi-Cal managed care plan shall not impose a fee or retention amount, or reduce other payments to a county public hospital health system, that would result in a direct or indirect reduction to the amounts required to be paid under subdivision (a).

(e) (1) If a nonfederal share is necessary with respect to the capitation rates described in subdivision (b), a county public hospital health system or affiliated governmental entity shall have the right to voluntarily provide intergovernmental transfers for the nonfederal share of expenditures for the capitation rates described in subdivision (b) with respect to the requirements in subdivision (a). Only if the county public hospital health system or affiliated governmental entity so chooses, the requirements in this section shall apply. Notwithstanding any other law, the state shall not assess the fee described in subdivision (d) of Section 14301.4, or any other similar fee. Nothing in this section shall be construed to require a county public hospital health system to provide the nonfederal share for expenditures for purposes other than those described in subdivision (a), or for expenditures that are otherwise for Medi-Cal managed care beneficiaries who do not receive services in the county public hospital health system.

(2) Within 12 months following the end of each fiscal year, a county public hospital system shall submit data to the department demonstrating the payments received from Medi-Cal managed care plans as required under subdivision (a). If the amount of the applicable intergovernmental transfer provided by a county public hospital system does not equal the nonfederal share of those payments, the county hospital system and the department shall adjust the amount of the intergovernmental transfer accordingly.

(Added by Stats. 2013, Ch. 24, Sec. 2. Effective June 27, 2013.)









CHAPTER 8. Prepaid Plans

ARTICLE 1. General Provisions

14200

This chapter shall be known and may be cited as the Waxman-Duffy Prepaid Health Plan Act.

(Added by Stats. 1972, Ch. 1366.)



14200.1

The purpose of this chapter is to afford persons eligible to receive benefits under Chapter 7 (commencing with Section 14000) of this part the opportunity to enroll as regular subscribers in prepaid health plans, without reference to marital status or any characteristic listed or defined in Section 11135 of the Government Code.

(Amended by Stats. 2008, Ch. 682, Sec. 11. Effective January 1, 2009.)



14201

The intent of the Legislature is to provide, to the extent feasible, through the provisions of this chapter and the necessarily related provisions of Chapter 7 (commencing with Section 14000) of this part, recipients of public assistance and medically indigent aged and other persons with the opportunity to enroll in prepaid health plans. It is further intended that this legislation is to benefit the people of the State of California by:

(a) Encouraging the development of more efficient delivery of health care to Medi-Cal recipients.

(b) Reducing the inflationary costs of health care.

(c) Improving the quality of medical services rendered to those eligible enrollees as defined in this chapter and Chapter 7 (commencing with Section 14000) of this part.

(d) Reducing administrative costs of operating the Medi-Cal Act by allowing prepaid health plans to assume substantial costs of administration and utilization controls that are now assumed by the State Department of Health Services.

(Amended by Stats. 1977, Ch. 1252.)



14203

(a) For purposes of administering this chapter and Chapter 7 (commencing with Section 14000) of this part, the department is hereby designated as the single or appropriate state agency with full power to administer and adopt regulations in order to secure full compliance with applicable provisions of state and federal laws.

(b) The department may adopt regulations implementing this chapter as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Initial regulations to implement this chapter may be adopted as emergency regulations. The adoption of these initial emergency regulations shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health, and safety, or general welfare. Initial emergency regulations adopted pursuant to this section shall remain in effect for no more than 180 days.

(c) This section shall become operative on January 1, 1995.

(Repealed (in Sec. 5) and added by Stats. 1993, Ch. 573, Sec. 6. Effective September 28, 1993. Section operative January 1, 1995, by its own provisions.)



14204

(a) Pursuant to the provisions of this chapter, the department may contract with one or more prepaid health plans in order to provide the benefits authorized under this chapter and Chapter 7 (commencing with Section 14000) of this part. The department may contract with one or more children?s hospitals on an exclusive basis for a specified population in a specified geographic area. Contracts entered into pursuant to this chapter may be awarded on a bid or nonbid basis.

(b) In order to achieve maximum cost savings the Legislature hereby determines that expedited contract process for contracts under this chapter is necessary. Therefore, contracts under this chapter shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(c) The department shall amend contracts with dental health plans in effect on the date the act that added this subdivision and Section 14459.6 become effective to provide Medi-Cal dental services authorized under this chapter and Chapter 7 (commencing with Section 14000) to Medi-Cal beneficiaries who reside in a specified geographic area to meet the requirements of Sections 14089.09 and 14459.6.

(Amended by Stats. 2012, Ch. 23, Sec. 112. Effective June 27, 2012.)



14205

Except where the context otherwise requires, or where specific exceptions are authorized, all provisions of Chapter 7 (commencing with Section 14000) of this part shall be applicable to the provisions of this chapter and the violation of the provisions of this chapter or any rule or regulation adopted pursuant thereto shall be deemed to be a violation of Chapter 7.

(Added by Stats. 1977, Ch. 1036.)



14206

(a) No prepaid health plan or pilot program shall be deemed to transact insurance or to be subject to any provision of the Insurance Code by virtue of negotiating, executing, or performing a prepaid health plan or pilot program contract under this chapter, or by virtue of compliance with the provisions of such a prepaid health plan or pilot program contract, including, but not limited to, creation, segregation, or maintenance of security to protect or safeguard the performance of such a prepaid health plan or pilot program contract. The director may require such security in respect to any such contract including, but not limited to, securities, surety bonds, or evidences of governmental debt, of the kinds, in the manner, and to the extent provided by the prepaid health plan or pilot program contract.

(b) Prepaid health plans or pilot programs to which the state is a party under the provisions of this chapter, and contracts and arrangements embodying such plans or programs shall not be subject to the provisions of law prescribing the forms of hospital or medical service or insurance contracts or requiring approval thereof or of the form thereof, by any state officer or agency except the director or the department.

This exemption applies, but is not limited to: (1) Chapter 4 (commencing with Section 10270) of Part 2 of Division 2 of the Insurance Code, (2) Section 11069 of the Insurance Code, and (3) Section 11513 of the Insurance Code. However, the exemption provided for in this section shall not exempt any insurer subject to taxation under Part 7 (commencing with Section 12001) of Division 2 of the Revenue and Taxation Code from the tax imposed under such part on gross premiums derived from contracts under this chapter.

(Added by Stats. 1977, Ch. 1036.)






ARTICLE 2. Definitions

14250

Unless the context otherwise requires, the definitions set forth in this article govern the construction of this chapter.

(Added by Stats. 1972, Ch. 1366.)



14251

?Prepaid health plan? means any plan which meets all of the following criteria:

(a) Licensed as a health care service plan by the Director of the Department of Managed Health Care pursuant to the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340), Division 2, Health and Safety Code), other than a plan organized and operating pursuant to Section 10810 of the Corporations Code which substantially indemnifies subscribers or enrollees for the cost of provided services, or has an application for licensure pending and was registered under the Knox-Mills Health Plan Act prior to its repeal (Chapter 941, Statutes of 1975) or licensed as a nonprofit hospital service plan by the Insurance Commissioner pursuant to Section 11493(e) and Sections 11501 to 11505 of the Insurance Code.

(b) Meets the requirements for participation in the Medicaid Program (Title XIX of the Social Security Act) on an at risk basis.

(c) Agrees with the State Department of Health Services to furnish directly or indirectly health services to Medi-Cal beneficiaries on a predetermined periodic rate basis.

?Prepaid health plan? includes any organization which is licensed as a plan pursuant to the Knox-Keene Health Care Service Plan Act of 1975 and is subject to regulation by the Department of Managed Health Care pursuant to that act, and which contracts with the State Department of Health Services solely as a fiscal intermediary at risk.

Except for the requirement of licensure pursuant to the Knox-Keene Act, the State Director of Health Services may waive any provision of this chapter which the director determines is inappropriate for a fiscal intermediary at risk. Any such exemption or waiver shall be set forth in the fiscal intermediary at risk contract with the State Department of Health Services.

?Fiscal intermediary at risk? means any entity which entered into a contract with the State Department of Health Services on a pilot basis pursuant to subdivision (f) of Section 14000, as in effect June 1, 1973, in accordance with which the entity received capitated payments from the state and reimbursed providers of health care services on a fee-for-service or other basis for at least the basic scope of health care services, as defined in Section 14256, provided to all beneficiaries covered by the contract residing within a specified geographic region of the state. The fiscal intermediary at risk shall be at risk for the cost of administration and utilization of services or the cost of services, or both, for at least the basic scope of health care services, as defined in Section 14256, provided to all beneficiaries covered by the contract residing within a specified geographic region of the state. The fiscal intermediary at risk may share the risk with providers or reinsuring agencies or both. Eligibility of beneficiaries shall be determined by the State Department of Health Services and capitation payments shall be based on the number of beneficiaries so determined.

(Amended by Stats. 2000, Ch. 857, Sec. 91. Effective January 1, 2001.)



14252

?Medi-Cal beneficiary? means a person who is eligible to receive benefits under Chapter 7 (commencing with Section 14000) of this part.

(Added by Stats. 1972, Ch. 1366.)



14253

?Subcontract? means an agreement entered into by the prepaid health plan with any of the following:

(a) A provider of health care services who agrees to furnish such services to Medi-Cal beneficiaries enrolled in the prepaid health plan.

(b) A marketing organization.

(c) Any other person or organization who agrees to perform any administrative function or service for the operation of the prepaid health plan specifically related to securing or fulfilling its contractual obligations with the department.

(Added by Stats. 1974, Ch. 983.)



14254

(a) ?Primary care physician? is a physician who has the responsibility for providing initial and primary care to patients, for maintaining the continuity of patient care, and for initiating referral for specialist care. A primary care physician shall be either a physician who has limited his or her practice of medicine to general practice or who is a board-certified or board-eligible internist, pediatrician, obstetrician-gynecologist, or family practitioner.

(b) A nonphysician medical practitioner, as defined in subdivision (c) of Section 14088, who is supervised by a primary care physician, has the responsibility for providing initial and primary care to patients, for maintaining the continuity of patient care, and for initiating referral for specialist care.

(Amended by Stats. 2013, Ch. 684, Sec. 5. Effective January 1, 2014.)



14255

?Specialist? means a physician who is board certified or board eligible in the specialty of medical care provided.

(Amended by Stats. 1974, Ch. 983.)



14256

The ?basic scope of health care benefits? means:

(a) Physician?s services;

(b) Hospital outpatient services;

(c) Laboratory and X-ray;

(d) Prescription drugs;

(e) Hospital inpatient care;

(f) Skilled nursing facility care.

(Amended by Stats. 1974, Ch. 1240.)



14257

Nothing in this act shall preclude the director from contracting with licensed specialized health care service plans which provide only dental, pharmaceutical, optometric, or psychological services in accordance with regulations issued by the department.

(Amended by Stats. 1977, Ch. 1036.)



14258

?Service area? means a geographical area designated by the department within which a prepaid health plan shall provide health care services and within which the Medi-Cal beneficiaries eligible for enrollment in the prepaid health plan reside.

(Added by Stats. 1974, Ch. 983.)



14259

?Director? means the State Director of Health Services.

(Amended by Stats. 1977, Ch. 1252.)



14260

?Department? means the State Department of Health Services.

(Amended by Stats. 1977, Ch. 1252.)



14261

?Vendor? means any person who provides services or supplies to a prepaid health plan or a subcontractor of a prepaid health plan and who does not have a subcontract as defined by Section 14253 with either the prepaid health plan or its subcontractors.

(Repealed and added by Stats. 1977, Ch. 1036.)



14263

?Marketing? means any activity conducted by or on behalf of a prepaid health plan where information regarding the services offered by a prepaid health plan is disseminated in order to persuade Medi-Cal beneficiaries to enroll or accept any application for enrollment in the prepaid health plan. Marketing shall also include any similar activity to procure the endorsement of the prepaid health plan from any individual or organization.

(Amended by Stats. 1977, Ch. 1036.)



14264

?Marketing organization? means any subcontractor who agrees to provide marketing services for a prepaid health plan.

(Amended by Stats. 1977, Ch. 1036.)



14265

?Marketing representative? means any person who engages in marketing activities on behalf of a marketing organization or the prepaid health plan.

(Added by Stats. 1974, Ch. 983.)






ARTICLE 3. Administration

14300

The department shall publish a notice of intent to contract at least 60 days prior to the effective date of any initial or renewed contract. The notice shall appear in local newspapers circulated in the service areas of the prepaid health plan. The notice shall announce the department?s intent to contract and any person affected by the contract shall have the opportunity to request that a public hearing be held. The request for public hearing shall be accompanied by an explanation of the reason for the request and a description of problems or questions regarding the plan?s ability to meet its contractual obligations. A hearing shall be held by the department if the director determines that the request is reasonable and warrants a full public hearing. A request shall be considered reasonable if there is a question regarding the plan?s ability to meet its contractual obligations.

No contract shall be signed by the department until the department determines that the plan has the ability to fully comply with its contractual obligations.

(Amended by Stats. 1984, Ch. 1338, Sec. 4.)



14301

(a) The department shall determine, by actuarial methods, prospective per capita rates of payment for services provided under this chapter for Medi-Cal beneficiaries enrolled in a prepaid health plan. The rates of payment shall be determined annually, shall be effective no later than either the first day of July each year, or another date chosen by the department, and shall not exceed the total per capita amount (including cost of administration) which the department estimates (with appropriate adjustments to provide actuarial equivalence) would be payable for all services and requirements covered under the prepaid health plan contract if all such services and requirements were to be furnished to Medi-Cal beneficiaries under the fee-for-service Medi-Cal program provided for by Chapter 7 (commencing with Section 14000).

In the event that there is any delay in the payment of the new annual rates determined pursuant to this subdivision, continued payment to the prepaid health plan of the rate in effect at the time the delay occurred shall be interim payment only, and shall be subject to increase or decrease, as the case may be, to the level of the new annual rates effective as of either the first day of July or the date chosen by the department.

Notwithstanding the foregoing provision, in the event that a contract amendment providing for the new annual rates has been executed by the department and a prepaid health plan, but has not yet received the approval of all required control agencies and departments by the end of the first month following the effective date of the new rate, payment of the new annual rates shall commence no later than the first day of the second month following the effective date of the new rate. Contract amendments providing for the new annual rates shall provide that the prepaid health plan contractor agrees that by accepting payment of the new annual rates prior to final approval, such contractor stipulates to a confession of judgment for any amounts received in excess of the final approved rate. If the final approved rates differ from the rates set forth in such amendments, any underpayment by the state shall be paid by the department to the prepaid health plan within 30 days after final approval of such rates. Any overpayment by the state shall be recaptured by the state withholding the amount due from the prepaid health plan?s next capitation check. If the amount to be withheld from subsequent capitation checks exceeds 25 percent of the appropriate capitation payment for that month, amounts up to 25 percent shall be withheld from each successive monthly capitation payment until such deficiencies are recovered by the state.

The contract shall provide the specific per capita rates, to be determined by sound actuarial methods on the basis of age, sex, and aid categories, which the state shall pay the prepaid health plan each month for each beneficiary enrolled in the prepaid health plan, a detailed description of the specific actuarial method or methods and assumptions used in determining per capita rates, and a summary of the data base, including costs and inflation assumptions and utilization rates, which was used to determine per capita rates. In addition, the director shall engage and rely upon the services of an actuary or consulting actuary in determining prospective per capita rates.

(b) Any prepaid health plan with an operating experience and scale of operation deemed by the department to be insufficient to justify the application of an actuarially determined per capita rate, shall be reimbursed on a cost basis up to the fee-for-service maximum for services provided until such time as the director determines that a per capita method is reasonable, but not to exceed a period of one year. For purposes of this section, costs shall be net of intercompany profits in those circumstances where any of the following persons have a substantial financial interest, as defined by Section 14478, in any vendor to the prepaid health plan or any vendor to a subcontractor of the plan:

(1) Any person also having a substantial financial interest in the plan.

(2) Any director, officer, partner, trustee or employee of the plan.

(3) Any member of the immediate family of any person designated in paragraph (1) or (2).

(c) The obligations of a prepaid health plan shall be changed only by contract or contract amendment. Any such change may be made during a contract term or at the time of contract renewal, where there is a change in obligations required by federal or state law or regulation, or required by a change in the interpretation or implementation of any such law or regulation. If any such change in obligations occurs which affects the cost to a prepaid health plan of performing under the terms of its contract, then the per capita rates under the contract may be redetermined in the manner provided by subdivision (a) to reflect such change. During such period of time as is required to redetermine the per capita rates, payment to a prepaid health plan of the per capita rates in effect at the time such change occurred shall be considered interim payments and shall be subject to increase or decrease, as the case may be, effective as of the date on which such change is effective.

(d) The obligations of a prepaid health plan shall be changed only by contract or contract amendment wherein payment for the changes, whether payment results in an increase or decrease in the prior per capita rates paid to a prepaid health plan, shall be determined in accordance with this section and paid to affected prepaid health plans.

(e) Nothing contained in this section shall be construed as removing from a prepaid health plan the risk of beneficial or adverse effects, including inflation, which normally result from contracting to furnish health services.

(f) Per capita rates of payment for services provided to Medi-Cal beneficiaries enrolled in prepaid health plans or Medi-Cal managed care plans contracting in areas specified by the director for expansion of the Medi-Cal managed care program under Section 14087.3 or contracting under Sections 14018.7, 14087.31, 14087.35, 14087.36, 14087.38, 14087.96, 14089, and 14089.05 shall be paid by the state effective the date a beneficiary?s enrollment takes effect. A primary care provider or clinic contracting with a prepaid health plan or a Medi-Cal managed care plan on a capitation basis and whose assignment to or selection by a beneficiary has been confirmed by the plan shall be paid capitation payments effective the date of the beneficiary?s enrollment. However, a primary care provider whose assignment to or selection by a beneficiary was not confirmed by the plan on the date of the beneficiary?s enrollment, but is later confirmed by the plan, shall be paid capitation payments effective no later than 30 days after the beneficiary?s enrollment. The prepaid health plan or Medi-Cal managed care plan shall be financially responsible for all Medi-Cal services covered under the contract with the department for any newly enrolled beneficiary until that beneficiary has a confirmed assignment to a primary care provider or clinic. This subdivision shall not apply when a beneficiary requests a change in primary care provider after initial selection or assignment.

(Amended by Stats. 1995, Ch. 859, Sec. 7. Effective January 1, 1996.)



14301.1

(a) For rates established on or after August 1, 2007, the department shall pay capitation rates to health plans participating in the Medi-Cal managed care program using actuarial methods and may establish health-plan- and county-specific rates. Notwithstanding any other law, this section shall apply to any managed care organization, licensed under the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code), that has contracted with the department as a primary care case management plan pursuant to Article 2.9 (commencing with Section 14088) of Chapter 7 to provide services to beneficiaries who are HIV positive or who have been diagnosed with AIDS for rates established on or after July 1, 2012. The department shall utilize a county- and model-specific rate methodology to develop Medi-Cal managed care capitation rates for contracts entered into between the department and any entity pursuant to Article 2.7 (commencing with Section 14087.3), Article 2.8 (commencing with Section 14087.5), and Article 2.91 (commencing with Section 14089) of Chapter 7 that includes, but is not limited to, all of the following:

(1) Health-plan-specific encounter and claims data.

(2) Supplemental utilization and cost data submitted by the health plans.

(3) Fee-for-service data for the underlying county of operation or other appropriate counties as deemed necessary by the department.

(4) Department of Managed Health Care financial statement data specific to Medi-Cal operations.

(5) Other demographic factors, such as age, gender, or diagnostic-based risk adjustments, as the department deems appropriate.

(b) To the extent that the department is unable to obtain sufficient actual plan data, it may substitute plan model, similar plan, or county-specific fee-for-service data.

(c) The department shall develop rates that include administrative costs, and may apply different administrative costs with respect to separate aid code groups.

(d) The department shall develop rates that shall include, but are not limited to, assumptions for underwriting, return on investment, risk, contingencies, changes in policy, and a detailed review of health plan financial statements to validate and reconcile costs for use in developing rates.

(e) The department may develop rates that pay plans based on performance incentives, including quality indicators, access to care, and data submission.

(f) The department may develop and adopt condition-specific payment rates for health conditions, including, but not limited to, childbirth delivery.

(g) (1) Prior to finalizing Medi-Cal managed care capitation rates, the department shall provide health plans with information on how the rates were developed, including rate sheets for that specific health plan, and provide the plans with the opportunity to provide additional supplemental information.

(2) For contracts entered into between the department and any entity pursuant to Article 2.8 (commencing with Section 14087.5) of Chapter 7, the department, by June 30 of each year, or, if the budget has not passed by that date, no later than five working days after the budget is signed, shall provide preliminary rates for the upcoming fiscal year.

(h) For the purposes of developing capitation rates through implementation of this ratesetting methodology, Medi-Cal managed care health plans shall provide the department with financial and utilization data in a form and substance as deemed necessary by the department to establish rates. This data shall be considered proprietary and shall be exempt from disclosure as official information pursuant to subdivision (k) of Section 6254 of the Government Code as contained in the California Public Records Act (Division 7 (commencing with Section 6250) of Title 1 of the Government Code).

(i) Notwithstanding any other provision of law, on and after the effective date of the act adding this subdivision, the department may apply this section to the capitation rates it pays under any managed care health plan contract.

(j) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may set and implement managed care capitation rates, and interpret or make specific this section and any applicable federal waivers and state plan amendments by means of plan letters, plan or provider bulletins, or similar instructions, without taking regulatory action.

(k) The department shall report, upon request, to the fiscal and policy committees of the respective houses of the Legislature regarding implementation of this section.

(l) Prior to October 1, 2011, the risk-adjusted countywide capitation rate shall comprise no more than 20 percent of the total capitation rate paid to each Medi-Cal managed care plan.

(m) (1) It is the intent of the Legislature to preserve the policy goal to support and strengthen traditional safety net providers who treat high volumes of uninsured and Medi-Cal patients when Medi-Cal enrollees are defaulted into Medi-Cal managed care plans.

(2) As the department adds additional factors, such as managed care plan costs, to the Medi-Cal managed care plan default assignment algorithm, it shall consult with the Auto Assignment Performance Incentive Program stakeholder workgroup to develop cost factor disregards related to intergovernmental transfers and required wraparound payments that support safety net providers.

(n) This section shall be inoperative if the Coordinated Care Initiative becomes inoperative pursuant to Section 34 of the act that added this subdivision.

(Amended by Stats. 2013, Ch. 37, Sec. 28. Effective June 27, 2013. Conditionally inoperative as prescribed by its own provisions and Sec. 34 of Ch. 37. If this version becomes inoperative, the version added by Sec. 29 of Ch. 37 becomes operative.)



14301.1

(a) For rates established on or after August 1, 2007, the department shall pay capitation rates to health plans participating in the Medi-Cal managed care program using actuarial methods and may establish health-plan- and county-specific rates. The department shall utilize a county- and model-specific rate methodology to develop Medi-Cal managed care capitation rates for contracts entered into between the department and any entity pursuant to Article 2.7 (commencing with Section 14087.3), Article 2.8 (commencing with Section 14087.5), and Article 2.91 (commencing with Section 14089) of Chapter 7 that includes, but is not limited to, all of the following:

(1) Health-plan-specific encounter and claims data.

(2) Supplemental utilization and cost data submitted by the health plans.

(3) Fee-for-service data for the underlying county of operation or other appropriate counties as deemed necessary by the department.

(4) Department of Managed Health Care financial statement data specific to Medi-Cal operations.

(5) Other demographic factors, such as age, gender, or diagnostic-based risk adjustments, as the department deems appropriate.

(b) To the extent that the department is unable to obtain sufficient actual plan data, it may substitute plan model, similar plan, or county-specific fee-for-service data.

(c) The department shall develop rates that include administrative costs, and may apply different administrative costs with respect to separate aid code groups.

(d) The department shall develop rates that shall include, but are not limited to, assumptions for underwriting, return on investment, risk, contingencies, changes in policy, and a detailed review of health plan financial statements to validate and reconcile costs for use in developing rates.

(e) The department may develop rates that pay plans based on performance incentives, including quality indicators, access to care, and data submission.

(f) The department may develop and adopt condition-specific payment rates for health conditions, including, but not limited to, childbirth delivery.

(g) (1) Prior to finalizing Medi-Cal managed care capitation rates, the department shall provide health plans with information on how the rates were developed, including rate sheets for that specific health plan, and provide the plans with the opportunity to provide additional supplemental information.

(2) For contracts entered into between the department and any entity pursuant to Article 2.8 (commencing with Section 14087.5) of Chapter 7, the department, by June 30 of each year, or, if the budget has not passed by that date, no later than five working days after the budget is signed, shall provide preliminary rates for the upcoming fiscal year.

(h) For the purposes of developing capitation rates through implementation of this ratesetting methodology, Medi-Cal managed care health plans shall provide the department with financial and utilization data in a form and substance as deemed necessary by the department to establish rates. This data shall be considered proprietary and shall be exempt from disclosure as official information pursuant to subdivision (k) of Section 6254 of the Government Code as contained in the California Public Records Act (Division 7 (commencing with Section 6250) of Title 1 of the Government Code).

(i) The department shall report, upon request, to the fiscal and policy committees of the respective houses of the Legislature regarding implementation of this section.

(j) Prior to October 1, 2011, the risk-adjusted countywide capitation rate shall comprise no more than 20 percent of the total capitation rate paid to each Medi-Cal managed care plan.

(k) (1) It is the intent of the Legislature to preserve the policy goal to support and strengthen traditional safety net providers who treat high volumes of uninsured and Medi-Cal patients when Medi-Cal enrollees are defaulted into Medi-Cal managed care plans.

(2) As the department adds additional factors, such as managed care plan costs, to the Medi-Cal managed care plan default assignment algorithm, it shall consult with the Auto Assignment Performance Incentive Program stakeholder workgroup to develop cost factor disregards related to intergovernmental transfers and required wraparound payments that support safety net providers.

(l) This section shall be operative only if Section 28 of the act that added this section becomes inoperative pursuant to subdivision (n) of that Section 28.

(Added by Stats. 2013, Ch. 37, Sec. 29. Effective June 27, 2013. This version is conditionally operative, as prescribed by its own provisions.)



14301.11

(a) The department shall use funds attributable to the tax on Medi-Cal managed care plans imposed by Section 12201 of the Revenue and Taxation Code for the purpose specified in subdivision (b) of Section 12201 of the Revenue and Taxation Code.

(b) This section shall be operative on July 1, 2012, and become inoperative on July 1, 2013. As of January 1, 2015, this section shall be repealed.

(Added by Stats. 2013, Ch. 33, Sec. 131. Effective June 27, 2013. Section operative as of July 1, 2012, by its own provisions. Inoperative July 1, 2013. Repealed as of January 1, 2015, by its own provisions.)



14301.2

The director may defer fee-for-service payments or payments to Medi-Cal managed care health plans contracting with the department pursuant to Article 2.7 (commencing with Section 14087.3), Article 2.8 (commencing with Section 14087.5), Article 2.81 (commencing with Section 14087.96), Article 2.9 (commencing with Section 14088), or Article 2.91 (commencing with Section 14089) of this chapter, or Chapter 8 (commencing with Section 14200) or Chapter 8.75 (commencing with Section 14591), the Senior Care Action Network Health Plan, and Medi-Cal managed care health plan providers, as applicable, which are payable during the final month of the state fiscal year. This section may be implemented only to the extent consistent with federal law.

(Amended by Stats. 2012, Ch. 438, Sec. 28. Effective September 22, 2012. Conditionally inoperative as prescribed by Stats. 2013, Ch. 37, Sec. 34.)



14301.4

(a) It is the intent of the Legislature, to the extent federal financial participation is not jeopardized and consistent with federal law, that the intergovernmental transfers described in this section provide support for the nonfederal share of risk-based payments to managed care health plans to enable those plans to compensate providers designated by the transferring entity for Medi-Cal health care services and for support of the Medi-Cal program.

(b) For the purposes of this section, the following definitions apply:

(1) ?Intergovernmental transfer? or ?IGT? means the transfer of public funds by the transferring entity to the state in accordance with the requirements of this section.

(2) ?Managed care health plan? means a Medi-Cal managed care plan contracting with the department under this chapter or Article 2.7 (commencing with Section 14087.3), Article 2.8 (commencing with Section 14087.5), Article 2.81 (commencing with Section 14087.96), or Article 2.91 (commencing with Section 14089) of Chapter 7.

(3) ?Public provider? means any provider that is able to certify public expenditures under state and federal Medicaid law.

(4) ?Rate range increases? means increases to risk-based payments to managed care health plans to increase the payments from the lower bound of the range determined to be actuarially sound to the upper bound of that range, as determined by the department?s actuaries to take into account the variations in underwriting, risk, return on investment, and contingencies.

(5) ?Transferring entity? means a public entity, which may be a city, county, special purpose district, or other governmental unit in the state, regardless of whether the unit of government is also a health care provider, except as prohibited by federal law.

(c) To the extent permitted by federal law, a transferring entity may elect to make an intergovernmental transfer to the state, and the department may accept all intergovernmental transfers from a transferring entity, for the purposes of providing support for the nonfederal share of risk-based payments to managed care health plans to enable those plans to compensate providers designated by the transferring entity for Medi-Cal health care services and for the support of the Medi-Cal program. The transferring entity shall certify to the department that the funds it proposes to transfer satisfy the requirements of this section and are in compliance with all federal rules and regulations.

(d) (1) Pursuant to paragraphs (2), (3), and (4), the state shall, upon acceptance of the IGT described in subdivision (c), assess a fee of 20 percent on each IGT subject to this section to reimburse the department for the administrative costs of operating the IGT program pursuant to this section and for the support of the Medi-Cal program.

(2) The IGTs subject to the fee shall be limited to those made by a transferring entity to provide the nonfederal share of rate range increases.

(3) The 20-percent assessment shall not apply to IGTs designated for increases to risk-based payments to managed care health plans intended to increase reimbursement for designated public providers for purposes of equaling the amount of reimbursement the public provider would have received through certified public expenditures under the fee-for-service payment methodology.

(4) The 20-percent assessment shall not apply to IGTs authorized pursuant to Sections 14168.7 and 14182.15.

(e) Participation in the intergovernmental transfers pursuant to this section is voluntary on the part of the transferring entities for the purposes of all applicable federal laws.

(f) The director shall seek any necessary federal approvals for the implementation of this section.

(g) To the extent that the director determines that the payments made pursuant to this section do not comply with the federal Medicaid requirements, the director retains the discretion to return the IGTs or not accept the IGTs.

(h) This section shall be implemented only to the extent that federal financial participation is not jeopardized.

(i) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this section by means of policy letters or similar instructions, without taking further regulatory action.

(j) This section shall be implemented on July 1, 2011, or the date on which all necessary federal approvals have been received, whichever is later.

(Added by Stats. 2011, Ch. 29, Sec. 19. Effective June 29, 2011.)



14301.5

(a) (1) To the extent federal financial participation is not jeopardized and consistent with federal law, and subject to the conditions set forth in subdivision (b), the department shall pay Medi-Cal managed care plans rate range increases, as defined by paragraph (4) of subdivision (b) of Section 14301.4, at a minimum level of 75 percent of the rate range available with respect to all enrollees who are newly eligible beneficiaries for purposes of this section. If a nonfederal share is necessary to fund the rate range increases, a county public hospital health system as defined in subdivision (f) of Section 17612.2 or affiliated governmental entity may voluntarily provide intergovernmental transfers for the nonfederal share.

(2) The increased payments to Medi-Cal managed care plans that would be paid consistent with actuarial certification and enrollment in the absence of this section, including, but not limited to, payments described in Section 14182.15, shall not be reduced as a consequence of payment under this section.

(b) Payments to Medi-Cal managed care plans pursuant to subdivision (a) are conditioned on all of the following:

(1) The Medi-Cal managed care plan shall pay all of the rate range increases provided under this section as additional payments to county public hospital health systems for providing and making available services to Medi-Cal enrollees of the plan.

(2) The Medi-Cal managed care plan shall demonstrate that it has a contract or other arrangement in place with county public hospital health systems to provide additional payments to county public hospital health systems for services rendered to Medi-Cal beneficiaries that meet the requirements of paragraph (1). The existence of those agreements or arrangements shall be reported to the department by the county public hospital health system.

(3) Additional payments described in paragraph (1) shall not supplant amounts that would otherwise be payable by Medi-Cal managed care plans to county public hospital health systems. A Medi-Cal managed care plan shall not impose a fee or retention amount, or reduce other payments to a county public hospital health system, that would result in a direct or indirect reduction to these payments.

(4) The county public hospital health system or affiliated governmental entity voluntarily provides an intergovernmental transfer of public funds to the state for use as the nonfederal share, if any, of the increased capitation rates. Notwithstanding any other provision of law, the department shall not assess the fee described in subdivision (d) of Section 14301.4, or any other similar fee.

(c) To the extent a Medi-Cal managed care plan is not compliant with any of the requirements imposed upon it pursuant to this section, the department shall reduce by 25 percent the default assignment into the Medi-Cal managed care plan with respect to all Medi-Cal beneficiaries, as long as the other Medi-Cal managed care plan or plans in that county have the capacity to receive the additional default membership.

(Added by Stats. 2013, Ch. 24, Sec. 3. Effective June 27, 2013.)



14302

Except as provided in Section 14490, the duration of initial contracts entered into pursuant to this chapter shall be for a maximum of one year and of renewed contracts for a maximum of five years.

(Amended by Stats. 1979, Ch. 1061.)



14302.1

Once it is determined that a contract shall be renewed pursuant to the provisions of this chapter with a prepaid health plan, by the state agency responsible for negotiating these contracts, the agency shall, no later than 25 working days prior to the expiration date of the existing contract or immediately, if that date has passed, draft an extension of the existing contract for a period not to exceed two calendar months. Such a contract extension shall contain the same terms as the prior existing contract except for the contract?s expiration date. The contract extension shall be for a period of time not to exceed two months from the termination date of the original contract.

The state agency responsible for negotiating the contract shall simultaneously submit to each federal and state agency required to approve a contract extension, a draft of the contract for extension no later than 20 working days prior to the expiration date of the prior existing contract.

Each state agency to which an extension for contract has been submitted shall approve or disapprove the extension no later than 10 working days after receipt of the contract.

In the course of any contract negotiations, the responsible state agency shall encourage the participation of other involved state and federal agencies in the negotiation process and shall cooperate with those agencies and with the contractor, or proposed contractor, to seek the resolution of any obstacles to contractual agreement.

No extension shall become effective until and unless federal approval is received indicating that federal funds will be available for services provided under the Medi-Cal program during the period of the contract extension.

These contract extensions shall remain in force and effect until such time as:

(1) The contract expires because the extension date has been reached.

(2) The contract for renewal is entered into and is in force and effect.

(3) The state agency responsible for negotiating the contract determines not to contract or renew a contract with the provider and notifies the provider in writing to that effect.

(4) The state agency responsible for negotiating the contract terminates the contract in accordance with Section 14304.

When contract renewals are entered into, the effective date of the contract shall be the termination date of the prior contract, not the ending date of any contract extension. The state agency responsible for negotiating the contract, once a new contract is finalized, shall retroactively make adjustments in any amounts paid under the contract extension to reflect the new terms and rates of reimbursements as provided in the new contract.

It is the intent of the Legislature to provide for the payment of services provided for under this chapter in a timely and efficient manner. Nothing in this chapter shall be construed as to hinder, prohibit, or interfere with the negotiating and contract process of the responsible state agency and provider.

The provisions of this section shall apply only to those instances in which both parties have reason to believe that their contract renewal process will not be completed by the termination date of the contract.

(Added by Stats. 1983, Ch. 1018, Sec. 2. Effective September 22, 1983.)



14303

No contract between the department and the prepaid health plan shall be amended without the public notice and if necessary the holding of a public hearing as required in Section 14300 if such amendments make any of the following changes in the contract:

(a) Reduction in the scope or availability of services.

(b) Enlargement of the service area.

(c) Increase in the maximum enrollment permitted under the contract.

(d) Any other change in the plan?s organization, operation, or delivery of services which the director determines will have a substantial impact on the ability of enrollees to obtain health care services.

(Amended by Stats. 1980, Ch. 1073, Sec. 3.)



14303.1

The department shall have authority to amend a prepaid health plan contract in accordance with the terms of a merger of a prepaid health plan with another organization or organizations other than the plan?s subsidiary corporation, its parent corporation, or another subsidiary of its parent corporation, provided the surviving organization meets the following conditions:

(a) The surviving organization assures the continued and accessible delivery of health care services to enrollees.

(b) The plans concerned have satisfactorily demonstrated the fiscal and administrative soundness of the newly proposed organization.

(c) The enrollees of the plans concerned are informed of the impending merger, any resulting changes in the service area or delivery of health care services, and such other information required by subdivision (a) of Section 14406 at least 30 days in advance of the merger.

(d) The enrollees of the plans concerned are given the option of disenrolling for any cause within 60 days following the effective date of the merger.

(e) Public notice is given and if necessary a public hearing is held as required by Section 14300.

(f) The organization meets such other requirements as deemed necessary by the department in order to carry out the purpose of this chapter.

(Amended by Stats. 1980, Ch. 1073, Sec. 4.)



14303.2

The department shall have authority to amend a prepaid health plan contract in accordance with the terms of the reorganization of a prepaid health plan or a merger of the plan with its subsidiary corporation, its parent corporation, or another subsidiary of its parent corporation, provided the following conditions are met:

(a) The resulting or surviving organization assures the continued and accessible delivery of health care services to enrollees.

(b) The plan has satisfactorily demonstrated the fiscal and administrative soundness of the newly proposed organization.

(c) If the proposed reorganization or merger results in any change of the plan?s service area or delivery of health care services, or if the director otherwise deems it to be appropriate, the following additional conditions shall be met:

(1) Public notice is given and if necessary a public hearing is held as required by Section 14300.

(2) The enrollees of the plan are informed of the impending reorganization or merger, any resulting changes in the service area or delivery of health care services, and such other information required by subdivision (a) of Section 14406 at least 30 days in advance of the reorganization or merger.

(3) The enrollees of the plan are given the option of disenrolling for any cause within 60 days following the effective date of the reorganization or merger.

(d) The plan meets such other requirements as deemed necessary by the department in order to carry out the purpose of this chapter.

(Amended by Stats. 1980, Ch. 1073, Sec. 5.)



14303.3

The department shall renew a contract unless good cause is shown for nonrenewal.

(Added by Stats. 1980, Ch. 1073, Sec. 6.)



14304

(a) The director shall terminate a contract with a prepaid health plan or a Medi-Cal managed health care plan if he or she finds that the standards prescribed in this chapter, the regulations, or the contract are not being complied with, that claims accrued or to accrue have not or will not be recompensed, or for other good cause shown. Good cause includes, but is not necessarily limited to, three repeated and uncorrected findings of serious deficiencies that have the potential to endanger patient care, as defined by the department in accordance with this section, identified in the medical audits conducted by the department. Except in the event that the director determines there is an immediate threat to the health of Medi-Cal beneficiaries enrolled in the plan, at the request of the plan, the department shall hold a public hearing to commence 30 days after notice of intent to terminate the contract has been received by the plan. The department shall present evidence at the hearing showing good cause for the termination. The department shall assign an administrative law judge who shall provide a written recommendation to the department on the termination of the contract within 30 days after conclusion of the hearing. Reasonable notice of the hearing shall be given to the plan, to Medi-Cal beneficiaries enrolled in the plan, and others who may be directly interested, including any other persons and organizations as the director may deem necessary. The notice shall state the effective date of, and the reason for, the termination.

(b) In lieu of contract termination specified in subdivision (a), the director shall have the power and authority to take one or more of the following sanctions against a contractor for noncompliance with the findings by the director as specified in subdivision (a):

(1) Suspend enrollment and marketing activities.

(2) Require the contractor to suspend or terminate contractor personnel or subcontractors.

(3) Impose civil penalties not to exceed ten thousand dollars ($10,000) per violation pursuant to regulations adopted by the director. Unless imposed in error, penalties shall not be returned to the plan.

(4) Make one or more of the temporary suspension orders set out in subdivision (d).

(5) Take other appropriate action as determined necessary by the department.

The director shall give reasonable notice of his or her intention to apply any of the sanctions authorized by this subdivision to the plan and others who may be directly interested, including any other persons and organizations as the director may deem necessary. The notice shall include the effective date, the duration of, and the reason for each sanction proposed by the director.

(c) Notwithstanding subdivision (b), the director shall terminate a contract with a prepaid health plan which the United States Secretary of Health and Human Services has determined does not meet the requirements for participation in the medicaid program contained in Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code.

(d) The department may make one or more of the following temporary suspension orders as an immediate sanction: temporarily suspend enrollment activities, temporarily suspend marketing activities, require the contractor temporarily to suspend specified personnel of the contractor, or require the contractor temporarily to suspend participation by a specified subcontractor. The temporary suspension orders must be effective no earlier than 20 days after the notice specified in subdivision (b).

If the department issues a temporary suspension order as an immediate sanction, it shall notify the contractor of the nature and effective date of the temporary suspension and at the same time shall serve the provider with an accusation. Upon receipt of a notice of defense filed by the contractor, the department shall within 15 days set the matter for hearing, which shall be held as soon as possible, but not later than 30 days after receipt of the notice of hearing by the contractor. The hearing may be continued at the request of the contractor if a continuance is necessary to permit presentation of an adequate defense. The temporary suspension order shall remain in effect until the hearing is completed and the department has made a final determination on the merits. However, the temporary suspension order shall be deemed vacated if the director fails to make a final determination on the merits within 60 days after the original hearing has been completed.

(e) A contractor may request a hearing in connection with any sanctions applied pursuant to subdivision (b), other than those contained in a temporary suspension order, within 15 working days after the notice of the effective date of the sanctions has been given, by sending a letter so stating to the address specified in the notice. The department shall stay implementation of the sanction upon receipt of the request for a hearing. Implementation of the sanction shall remain stayed until the effective date of the final decision of the department.

(f) Except as otherwise provided in this section, all hearings to review the imposition of sanctions, including temporary suspension orders, shall be held pursuant to the procedures set forth in Section 100171 of the Health and Safety Code.

(g) The director may collect civil penalties by withholding the amount from capitation owed to the plan.

(Amended by Stats. 1997, Ch. 220, Sec. 43. Effective August 4, 1997.)



14304.5

Each prepaid health plan shall provide directly or through subcontractors, not less than the basic scope of health care benefits as defined in Section 14256. The director shall establish the scope and duration of such services and may require other services listed in Section 14053 be provided on a risk or nonrisk basis. The director shall encourage the prepaid health plan to provide all of the services enumerated in Section 14053 on a prepaid basis. When mutually agreeable to the prepaid health plan, the department, and the hospital involved, and provided that the confidentiality of the selected hospital contracting rates negotiated pursuant to Chapter 7 (commencing with Section 14081) is maintained by all parties, contracts entered into by the department pursuant to this chapter may provide for alternative arrangements in any or all of a prepaid health plan?s Medi-Cal service area for the payment of inpatient hospital services using Medi-Cal hospital inpatient rates.

Subject to prior approval by the director, any additional services other than those listed in Section 14053 may be provided at reasonable cost to Medi-Cal enrollees, provided the enrollees are notified of services for which they will be charged and the amount of the charge prior to rendering such services.

(Amended by Stats. 1988, Ch. 1348, Sec. 14.)



14305

The department may limit the scope of health care benefits provided by a prepaid health plan under this chapter to exclude the care of illness or injury which results from or is greatly aggravated by, a catastrophic occurrence, including, but not limited to, an act of war, declared or undeclared, and which occurs subsequent to enrollment in the prepaid health plan.

(Repealed and added by Stats. 1974, Ch. 983.)



14308

(a) Each prepaid health plan shall furnish to the director such information and reports as required by Title XIX of the federal Social Security Act.

(b) The director may require a prepaid health plan to provide the director with information and reports which are furnished by the prepaid health plan to the Director of the Department of Managed Health Care pursuant to the provisions of Chapter 2.2 (commencing with Section 1340), Division 2, of the Health and Safety Code, the Knox-Keene Health Care Service Plan Act of 1975, or to the Insurance Commissioner pursuant to the provisions of Chapter 11A (commencing with Section 11491) of Part 2 of Division 2 of the Insurance Code, as appropriate.

(c) The director may, by regulation, require plans to furnish statistical information to the extent such information is necessary for the department to establish rates of payment pursuant to Section 14301 and to provide reports pursuant to Section 14313. The department shall, to the extent feasible, accept this information in a form which is consistent with reports required to be provided pursuant to the Knox-Keene Health Care Service Plan Act of 1975, or to Chapter 11A (commencing with Section 11491) of Part 2 of Division 2 of the Insurance Code, as appropriate. In the case of a hospital based plan which is a health maintenance organization qualified pursuant to Title XIII of the federal Public Health Service Act, and which has more than one million enrollees, of whom less than 10 percent are Medi-Cal enrollees, information required pursuant to this subdivision shall consist of reports required to be made to the Department of Health, Education and Welfare pursuant to Title XIII of the federal Public Health Service Act.

(Amended by Stats. 2000, Ch. 857, Sec. 92. Effective January 1, 2001.)



14309

The department shall provide for a continuing study of the quality of care and services resulting from the operation of this chapter and for surveys and reports on prepaid health plans. With respect to such plans contracted for under this chapter, the department may contract with professional organizations for studies and reports of the experience of such plans as to the standards of care available to eligible persons, gross and net costs, administrative costs, benefits, utilization of benefits, the portion of actual personal expenditures of eligible persons for health care which are being met by prepaid benefits, and the methods of evaluating and improving the quality of, and controlling the costs of, health care provided under such contracts. However, this section shall not be construed to require any prepaid health plan to provide accounting data or statistical data not required by regulations adopted by the director.

(Amended by Stats. 1977, Ch. 1036.)



14311

Prepaid health plans, the services they provide, and the persons receiving these services shall not be subject to the limitations on services set forth in Section 14133, 14133.1, 14133.25, or 14133.3 or subdivisions (c), (d), and (e) of Section 14120, or subdivision (c) of Section 14105. Notwithstanding this section, the requirements set forth in Section 14301 for the determination of prospective per capita rates of payment for services provided under this chapter to Medi-Cal beneficiaries enrolled in a prepaid health plan shall remain unchanged.

Nothing in this section or in Article 7 (commencing with Section 14490) shall relieve the director of his responsibility to provide the benefits provided for in Section 14132. Where a contract between the department and a prepaid health plan does not require the prepaid health plan to provide a benefit to which a Medi-Cal recipient is otherwise entitled, the recipient shall be entitled to receive such benefit pursuant to Chapter 7 (commencing with Section 14000) of this part.

(Amended by Stats. 1984, Ch. 780, Sec. 1.)



14312

The director shall adopt all necessary rules and regulations to carry out the provisions of this chapter. In adopting such rules and regulations, the director shall be guided by the needs of eligible persons as well as prevailing practices in the delivery of health care on a prepaid basis. Except where otherwise required by federal law or by this part, the rules and regulations shall be consistent with the requirements of the Knox-Keene Health Care Service Plan Act of 1975.

(Amended by Stats. 2014, Ch. 442, Sec. 38. Effective September 18, 2014.)



14314

The director may recover a due and payable overpayment made to a prepaid health plan by means of a repayment agreement executed between such prepaid health plan and the director, and by any other means available at law.

(Amended by Stats. 1979, Ch. 373.)



14315

When it has been determined that a prepaid health plan has received an overpayment which is due and payable, the director may recover such overpayment by offset against any amount currently due to the prepaid health plan under the provisions of this chapter or Chapter 7 (commencing with Section 14000) of this part.

(Added by Stats. 1977, Ch. 1046.)



14316

Notwithstanding any other provisions of law, contracts with plans which are entered into, renewed, or amended pursuant to this article may include one or more of the following:

(1) A provision to the effect that if the rate for a plan is less than 90 percent of the estimated Medi-Cal fee-for-service cost, the plan?s rate shall be increased by one-half the difference between the rate fixed and 90 percent of the estimated fee-for-service cost. The rate shall not, however, be less than 85 percent of the estimated fee-for-service costs.

(2) Guaranteed capitation payments for Medi-Cal beneficiaries, who are entitled to benefits under Title IV of the Social Security Act, for a period of six months or less, even if the eligibility for benefits of such beneficiaries terminates prior to the end of the guaranteed payment period. Each guaranteed payment period shall be calculated beginning on the date a beneficiary?s enrollment takes effect.

(3) Benefits in addition to those listed under Section 14132, as long as the provision of such additional services permits plans to remain more cost effective than fee-for-service reimbursement.

(Added by Stats. 1982, Ch. 328, Sec. 45. Effective June 30, 1982.)






ARTICLE 4. Enrollment and Disenrollment

14400

Every prepaid health plan shall have an open enrollment period at least once every year. During the open enrollment period the plan shall accept up to the limit of its capacity or the limit of its contract, without restrictions, other than those which may be required by the director, Medi-Cal beneficiaries who are eligible to enroll in such plans. Eligible enrollees shall be accepted in the order in which they apply for enrollment.

(Amended by Stats. 1977, Ch. 1036.)



14401

No Medi-Cal beneficiary shall be enrolled in a prepaid health plan prior to the time a contract under this chapter is signed by the department and such prepaid health plan is approved by the appropriate state agencies.

(Added by Stats. 1974, Ch. 983.)



14402

The prepaid health plan shall enroll only those Medi-Cal beneficiaries who reside within the contract service area. Prepaid health plans shall use a standard application form prescribed by the department which is readily understandable to the enrollees. A beneficiary shall be enrolled in the prepaid health plan when the beneficiary voluntarily signs the enrollment application agreeing to utilize the health services provided by the prepaid plan and his eligibility for enrollment in that plan is verified by validation of the application by the department.

Notwithstanding the provisions of this section requiring voluntary enrollment, the department may approve the transfer of the enrollees of one or more prepaid health plans to another prepaid health plan in accordance with the terms of a merger or reorganization approved by the department pursuant to the conditions set forth in Sections 14303.1 and 14303.2.

(Amended by Stats. 1977, Ch. 1036.)



14403

No Medi-Cal beneficiary shall be enrolled in more than one prepaid health plan at any time.

(Added by Stats. 1974, Ch. 983.)



14406

(a) Within seven days after the effective date of enrollment, the prepaid health plan shall provide in writing the following information to a new enrollee or the family unit of the new enrollee:

(1) An appropriate document identifying the enrollee and authorizing the services or benefits to which that person is entitled under the plan subject to verification of eligibility.

(2) A description of all services and benefits provided by the plan.

(3) An explanation of the procedure for obtaining these services and benefits, including in the case of medical foundations or independent practice associations, the address and telephone number of each primary care physician, dentist, optometrist, psychologist, and in the case of other plans, the address and telephone number of each service site and the location of primary care physicians, dentists, optometrists and psychologists, and in the case of all prepaid health plans, the address and telephone numbers of each hospital, pharmacy, and skilled nursing facility where health care benefits may be obtained. In addition, the explanation shall state the hours and days where each of these facilities are open and the services and benefits available.

(4) The location, telephone number, and procedure for securing 24-hour emergency care and an explanation of and procedure for obtaining out-of-area emergency coverage.

(5) Information setting forth the term of enrollment in the prepaid health plan including the causes for which an enrollee shall lose eligibility in the prepaid health plan.

(6) The procedure for processing and resolving any grievance by enrollees. Such information shall include the name, address, and telephone number of the person responsible for resolving grievances or initiating a grievance procedure.

(7) The procedure by which enrollees may request disenrollment.

(8) Any other information essential to the use of the prepaid health plan as may be required by the department.

(b) The information made available under this section shall be revised and distributed annually to each enrollee or enrollee?s family unit and whenever there is a change in the services provided or the location where they may be obtained. Except for a change which is unforeseeable, all enrollees affected by the change in service or the location of services shall be notified at least 14 days prior to such a change.

(Amended by Stats. 1979, Ch. 1061.)



14407

Enrollment in a prepaid health plan shall be voluntary and a prepaid health plan shall not use false advertising or false statements to induce enrollment. No solicitation of enrollees shall include the granting or offering of any monetary or other valuable consideration for enrollment.

(Amended by Stats. 1977, Ch. 1036.)



14407.1

(a) A contractor that has entered into a contract with the department under this chapter, or under another Medi-Cal managed care contracting authority, may offer nonmonetary incentives to promote good health practices by its existing Medi-Cal enrollees.

(b) No Medi-Cal managed care contractor may offer an incentive to promote good health practices by its Medi-Cal enrollees prior to written approval by the department. In the absence of other countervailing considerations, the department shall approve, to the extent permitted by federal law, the use by health plans of nonmonetary incentives to enhance health education program efforts to increase member participation, learning, and motivation to do any of the following:

(1) Effectively use managed health care services, including preventive and primary care services, obstetric care, and health education services.

(2) Modify personal health behaviors, achieving and maintaining healthy lifestyles and treatment therapies and positive health outcomes.

(3) Follow self-care regimens and treatment therapies for existing medical conditions, chronic diseases, or health conditions.

(c) If a contractor is a publicly operated entity, the offering of a department-approved, nonmonetary incentive to promote good health practices by enrollees shall not constitute a gift of public funds.

(d) Violations of this section shall be subject to the requirements and penalties set forth in Sections 14408 and 14409, and any regulations adopted by the department pursuant to this article.

(e) The department shall develop and publish written guidelines for the appropriate use of nonmonetary incentives that may be offered to Medi-Cal enrollees.

(Amended by Stats. 2008, Ch. 179, Sec. 248. Effective January 1, 2009.)



14407.6

(a) Notwithstanding Section 14407.5, the department shall, to the extent permitted by federal law or under federal waivers which the department may obtain, establish a minimum enrollment period for Medi-Cal beneficiaries enrolling in managed care plans under any of the following:

(1) This chapter.

(2) Any of the following provisions of Chapter 7 (commencing with Section 14000):

(A) Article 2.7 (commencing with Section 14087.3).

(B) Article 2.9 (commencing with Section 14088).

(C) Article 2.91 (commencing with Section 14089).

(b) (1) Except as otherwise required by federal law, disenrollment during the minimum enrollment period shall only be for good cause.

(2) For purposes of this section, the meaning of ?good cause? shall be as defined in subdivision (b) of Section 14407.8, and shall include ?good cause? as defined by federal laws or regulations governing Medi-Cal managed care contracting.

(Added by Stats. 1991, Ch. 95, Sec. 12. Effective June 30, 1991.)



14408

(a) Except as otherwise prohibited by law, a contractor that has entered into a contract with the department pursuant to this chapter may make the benefits known to potential enrollees by methods approved by the department.

(b) No prepaid health plan, marketing representative, or marketing organization shall engage in marketing activities prior to written submittal to and approval by the department. All marketing activities, procedures, methods, and places in which any activities will be conducted shall be explicitly described in a marketing plan and approved by the department prior to being used by a prepaid health plan, marketing representative, or marketing organization. The marketing plan shall be updated and submitted for renewed approval on an annual basis. The department may approve, disapprove, or withdraw approval of any marketing activity or procedure. The department shall require the discontinuance of any marketing activity or procedure for which the department withdraws approval. The conduct of activities or procedures not included in an approved marketing plan shall constitute a violation of this article and be subject to sanctions in accordance with Section 14409.

The prepaid health plan shall be responsible for all presentations by its marketing representatives and for their ethical and professional conduct. The department may withdraw certification for participation in the program from, and impose marketing sanctions specified in Section 14409, as applicable, on marketing representatives.

(c) The marketing plan shall meet the standards established by the department. The marketing plan shall include, but not be limited to, an explicit description of the specific marketing activities, the method of identifying individual enrollments by marketing representative, and formal measures to monitor performance of marketing representatives and verify both of the following:

(1) The prepaid health plan?s marketing activities and practices do not violate subdivision (a) of Section 14409.

(2) Beneficiaries receive complete and accurate information about the benefits and limitations of receiving health care services through the prepaid plan in a manner that considers the beneficiary?s level of comprehension.

(d) Each time a marketing representative presents information about the benefits of prepaid health plan enrollment to a beneficiary in order to encourage the beneficiary to enroll, the marketing representative shall leave with the beneficiary printed information identifying the marketing representative by name and prepaid health plan represented.

(e) All printed or illustrated material prepared by the prepaid health plan for dissemination to enrollees or to prospective enrollees shall be submitted to the department prior to dissemination. The department shall acknowledge receipt of the printed or illustrated material within five days, and shall approve or disapprove the material for dissemination within 60 days after the date of notification that the material has been received. The department may withdraw approval of the material previously approved and order its dissemination discontinued. If the department notifies the prepaid health plan of its disapproval or withdrawal of approval, the prepaid health plan shall have the right to meet and confer with the director or his or her designee and demonstrate the purpose and reasonable basis for the distribution of the material to enrollees and potential enrollees.

(f) (1) Any form of door-to-door or in-person marketing that coerces or misleads beneficiaries or selectively enrolls beneficiaries on the basis of their health status is unlawful. In addition, on or after July 1, 1996, door-to-door solicitation of Medi-Cal enrollees shall not be permitted.

(2) On or after July 1, 1996, the health care options presentation required by Sections 14016.5 and 14016.6 or the health care options information required by Sections 14087.305 and 14089 shall be fully operational in counties specified by the director for expansion of the Medi-Cal managed care program or in counties where prepaid health plans are contracting with the department pursuant to Sections 14018.7, 14087.31, 14087.35, 14087.36, 14087.38, 14087.96, 14089, and 14089.05. In these counties, on or after July 1, 1996, no enrollment of beneficiaries by prepaid health plans shall occur during in-person marketing activities or during health fairs pursuant to paragraph (5) of subdivision (f). Enrollment shall be exclusively performed and transmitted pursuant to the program required by Sections 14016.5, 14016.6, 14087.305, and 14089.

(3) In the event the health care options presentation required by Sections 14016.5 and 14016.6 is not fully operational or the health care options information required by Sections 14087.305 and 14089 is not fully available, as specified in paragraph (2) of subdivision (f), the department shall perform the enrollment-only functions until the health care options presentation or information is fully operational or available.

(4) Nothing in this section shall preclude a prepaid health plan from responding to inquiries initiated by beneficiaries or potential beneficiaries.

(5) Until July 1, 1996, a prepaid health plan may participate in an organized community or neighborhood health fair in a public place only if two or more prepaid health plans are participating, or if the plan is invited by the sponsor of the fair. If there are not two or more prepaid health plans providing services to Medi-Cal beneficiaries in a prepaid health plan?s service area, this subdivision shall not apply. On or after July 1, 1996, a prepaid health plan may participate in an organized community or neighborhood health fair in a public place for marketing purposes.

(g) Any prepaid health plan, marketing representative, or marketing organization that violates subdivision (f) shall be subject to the sanctions set forth in subdivision (b) of Section 14409 and shall be guilty of a misdemeanor and subject to a fine of five hundred dollars ($500) or imprisonment in a county jail for six months, or both, for each violation.

(h) The department shall certify each marketing representative prior to participation in the program in accordance with standards established by the department. Continuing certification for participation in the program shall be contingent upon compliance with this article, as well as guidelines and standards adopted by the department, and may be withdrawn upon their violation, as determined by the department. The department may temporarily decertify any marketing representative when that action is necessary to protect the public welfare or the interests of the Medi-Cal program. Temporary decertification shall be effective immediately upon written notice to the marketing representative and the managed care contractor, and shall remain in effect until the department has made a determination on the merits. Temporary decertification shall be canceled unless the department acts to permanently withdraw certification within 60 days.

(i) No prepaid health plan shall employ in any capacity relating to the marketing operations of the plan a marketing representative whose certification has been withdrawn. Marketing representatives shall not be recertified for participation until the cause for withdrawal of certification has been corrected to the satisfaction of the department. Proof of correction shall be the sole responsibility of the marketing representative.

(Amended by Stats. 2004, Ch. 183, Sec. 389. Effective January 1, 2005.)



14408.5

A prepaid health plan that contracts with Medi-Cal managed care or contracts with the Healthy Families Program may provide application assistance pursuant to Section 12693.325 of the Insurance Code during the eligibility redetermination process in order to allow persons to retain coverage.

(Added by Stats. 2000, Ch. 93, Sec. 97. Effective July 7, 2000.)



14409

(a) No prepaid health plan, marketing representative, or marketing organization shall in any manner misrepresent itself, the plans it represents, or the Medi-Cal program or the Healthy Families Program. Violations of this section shall include, but are not limited to:

(1) False or misleading claims that marketing representatives are employees or representatives of the state, county, or anyone other than the prepaid health plan or the organization by whom they are reimbursed.

(2) False or misleading claims that the prepaid health plan is recommended or endorsed by any state or county agency, or by any other organization which has not certified its endorsement in writing to the prepaid health plan.

(3) False or misleading claims that the state or county recommends that a Medi-Cal beneficiary enroll in a prepaid health plan.

(4) Claims that a Medi-Cal beneficiary will lose his or her benefits under the Medi-Cal program or any other health or welfare benefits to which he or she is legally entitled, if he or she does not enroll in a prepaid health plan.

(b) Violations of this article or regulations adopted by the department pursuant to this article shall result in one or more of the following sanctions that are appropriate to the specific violation, considering the nature of the offense and frequency of occurrence within the prepaid health plan:

(1) Revocation of one or more permitted methods of marketing.

(2) Termination of authorization for a plan to provide application assistance.

(3) Refusal of the department to accept new enrollments for a period specified by the department.

(4) Refusal of the department to accept enrollments submitted by a marketing representative or organization.

(5) Forfeiture by the plan of all or part of the capitation payments for persons enrolled as a result of such violations.

(6) Requirement that the prepaid health plan in violation of this article personally contact each enrollee enrolled to explain the nature of the violation and inform the enrollee of his or her right to disenroll.

(7) Application of sanctions as provided in Section 14304.

(8) Temporarily suspend capitation payments for beneficiaries enrolled in violation of this article, or regulations adopted thereunder, until the prepaid health plan is in substantial compliance with the statutory and regulatory provisions.

(c) Any marketing representative who violates subdivision (a) while engaged in door-to-door solicitation is guilty of a misdemeanor, and shall be subject to a fine of five hundred dollars ($500) or imprisonment in a county jail for six months, or both.

(Amended by Stats. 2012, Ch. 797, Sec. 27. Effective January 1, 2013.)



14410

No prepaid health plan or marketing representative shall adopt or utilize any procedure to identify prospective enrollees with medical or psychiatric problems in order to exclude them from enrollment in the prepaid health plan, other than medical conditions specifically excluded from coverage by the contract.

(Added by Stats. 1974, Ch. 983.)



14411

(a) No prepaid health plan or marketing organization shall solicit prospective enrollees on county premises for benefits or services available pursuant to this chapter except under any one of the following conditions:

(1) Such marketing activities are performed by a county employee under an agreement between the county and the prepaid health plan, and all marketing presentations and materials to be used have been approved by the department.

(2) Such marketing activities are performed by a state employee under an agreement between the department, county, and the prepaid health plan, and all marketing presentations and materials to be used have been approved by the department.

(3) Such marketing activities are performed by a marketing representative of a prepaid health plan under an agreement between the county, the prepaid health plan and the department, and all marketing presentations and materials to be used have been approved by the department.

(b) No prepaid health plan or marketing organization shall solicit prospective enrollees on state premises for benefits or services available pursuant to this chapter, except under any one of the following conditions:

(1) Such marketing activities are performed by a state employee under an agreement between the department, the Department of General Services, and the prepaid health plan, and all marketing presentations and materials to be used have been approved by the department.

(2) Such marketing activities are performed by a marketing representative of a prepaid health plan under an agreement between the department, the Department of General Services, and the prepaid health plan, and all marketing presentations and materials to be used have been approved by the department.

(Amended by Stats. 1977, Ch. 1036.)



14412

(a) The enrollment of a Medi-Cal beneficiary in the prepaid health plan shall not be terminated except for loss of eligibility, for good cause as determined by the department, or at the request of the beneficiary.

(b) Enrollment shall be terminated at the request of the Medi-Cal beneficiary, to the extent required by federal law.

(c) Any Medi-Cal beneficiary enrolled in a prepaid health plan who would remain eligible for Medi-Cal program benefits for three additional months pursuant to Section 14005.8 shall remain enrolled in the prepaid health plan and shall not receive a Medi-Cal card unless disenrollment is requested by the beneficiary, and the request is submitted in accordance with state and federal law.

(d) It is the intent of the Legislature that the department shall develop such policies and procedures to maximize continuity of care for persons enrolled in prepaid health plans and to insure that the eligibility determination or redetermination process does not unnecessarily interfere with such enrollment or create gaps in the delivery of health services.

(Amended by Stats. 1983, Ch. 822, Sec. 1.)



14413

(a) Requests for disenrollment shall be made to an authorized representative of the prepaid health plan or to the department. All requests for disenrollment, except those submitted pursuant to Sections 14303.1(c), 14303.2(c), or 14409(b)(5), or for other good cause as determined by the director, shall be processed through the prepaid health plan?s grievance procedure as approved by the department. Disenrollment requests received by the prepaid health plan shall be submitted to the department, on standard disenrollment forms prescribed by the department, within a reasonable time following the date of such signed request, as determined by the director, to permit the department to terminate enrollment effective the beginning of the first calendar month following a full calendar month after the request is made.

(b) All applications for disenrollment shall be processed by the department, and where Medi-Cal eligibility continues or Medi-Cal coverage is extended under Section 14005.8, a Medi-Cal card shall be issued effective not later than the beginning of the first calendar month following a full calendar month after the request for disenrollment is made. Submittal of a request for disenrollment for processing through the grievance procedure of a prepaid health plan shall not be deemed to infringe on this entitlement.

(Amended by Stats. 1983, Ch. 822, Sec. 2.)






ARTICLE 5. Standards for Prepaid Health Plans

14450

(a) No contract between the department and a prepaid health plan shall be approved or renewed unless the providers and the facilities of the prepaid health plan meet the Medi-Cal program standards for participation as established by the director. In addition, a prepaid health plan shall meet the standards required pursuant to the provisions of the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code), or the provisions of Chapter 11A (commencing with Section 11491) of Part 2 of Division 2 of the Insurance Code, as appropriate, standards specifically required by federal law, and the following requirements:

(1) Each prepaid health plan shall establish a grievance procedure under which enrollees may submit their grievances. The procedure shall be approved by the department prior to the approval of the contract. The department shall establish standards for the procedures to insure adequate consideration and rectification of enrollee grievances. A prepaid health plan shall make a finding of fact in the case of each grievance processed, a copy of which shall be transmitted to the enrollee. If the enrollee has an unresolved grievance, the fair hearing provided in Chapter 7 (commencing with Section 10950) of Part 2 shall be available to resolve all grievances regarding care and administration by the prepaid health plan. The findings and recommendations of the department, based on the decision of the hearing officer, shall be binding upon the prepaid health plan. Any changes in a proposed health plan?s grievance procedure must be approved by the department before the changes take effect.

(2) (A) Medi-Cal enrollees shall have the same responsibilities and shall be entitled to the same rights as other enrollees with regard to any requirements for arbitration as a condition of membership in a health plan.

(B) Arbitration requirements shall be clearly disclosed in all of the contractor?s Medi-Cal marketing presentations, materials and brochures, enrollment agreements, evidence of coverage, and disclosure forms.

(3) The prepaid health plan shall provide the director, for his or her approval, a plan for marketing its services to Medi-Cal beneficiaries which relates the proposed service to the need for services, and the size of the potential population to be served in the proposed service area.

(4) The prepaid health plan shall demonstrate to the department that it has adequate financial resources, administrative abilities and soundness of program design to carry out its contractual obligations.

(b) The requirements of this section shall apply to all managed care plan contracts entered into under any of the following:

(1) The act that added this subdivision.

(2) Any of the following provisions of Chapter 7 (commencing with Section 14000).

(A) Article 2.7 (commencing with Section 14087.3).

(B) Article 2.9 (commencing with Section 14088).

(C) Article 2.91 (commencing with Section 14490).

(3) Article 7 of Chapter 8 (commencing with Section 14490).

(Amended by Stats. 1991, Ch. 95, Sec. 13. Effective June 30, 1991.)



14450.5

(a) No contract between the department and a prepaid health plan that is contracting with, or that is governed, owned, or operated by, a county board of supervisors, shall be approved or renewed unless the standards set forth in Section 1374.16 of the Health and Safety Code are met. The treatment plan developed pursuant to Section 1374.16 of the Health and Safety Code shall be consistent with federal and state medicaid requirements. Nothing in Section 1374.16 of the Health and Safety Code is intended to alter or abrogate any other requirements of federal or state law with regard to medicaid.

(b) The requirements of this section shall apply to all managed care plan contracts entered into under any of the following:

(1) The act that added this subdivision.

(2) Any of the following provisions of Chapter 7 (commencing with Section 14000).

(A) Article 2.7 (commencing with Section 14087.3).

(B) Article 2.9 (commencing with Section 14088).

(C) Article 2.91 (commencing with Section 14089).

(3) Article 7 of Chapter 8 (commencing with Section 14490).

(Added by Stats. 1998, Ch. 31, Sec. 2. Effective January 1, 1999.)



14451

Services under a prepaid health plan contract shall be provided in accordance with the requirements of the Knox-Keene Health Care Service Plan Act of 1975.

(Amended by Stats. 2014, Ch. 442, Sec. 39. Effective September 18, 2014.)



14451.5

(a) A prepaid health plan contractor may not enter into subcontracts when such an action would remove from the contractor his obligation to bear a significant portion of the risk encountered in providing the covered services.

(b) The prepaid health plan may obtain reinsurance for the cost of providing covered services. Such reinsurance shall not limit the contractor?s liability below five thousand dollars ($5,000) per enrollee for any one 12-month period, except that the contractor may also obtain reinsurance for the total cost of services provided to enrollees by noncontractor emergency service providers, and for 90 percent of all costs exceeding 115 percent of its income during any contractor fiscal year.

(Added by Stats. 1977, Ch. 1036.)



14452

(a) All subcontracts shall be entered into pursuant to the requirements of the Knox-Keene Health Care Service Plan Act of 1975, or the requirements of Chapter 11A (commencing with Section 11491) of Part 2 of Division 2 of the Insurance Code, as appropriate, and federal law. All subcontracts shall be in writing, a copy of which shall be transmitted to the department.

Each subcontract shall contain the amount of compensation or other consideration that the subcontractor will receive under the terms of the subcontract with the prepaid health plans. These provisions shall not apply to a provider who is employed or salaried by the prepaid health plan. Unless the department objects, a prepaid health plan may enter into a subcontract in which consideration is determined by a percentage of the primary contractor?s payment from the department. This subdivision shall not be construed to prohibit any subcontract in which consideration is determined on a capitation basis.

Subcontracts between a prepaid health plan and the subcontractor shall be public records on file with the department. The names of the officers and owners of the subcontractor, stockholders owning more than 10 percent of the stock issued by the subcontractor, and major creditors holding more than 5 percent of the debt of the subcontractor shall be submitted by each prepaid health plan to the department and shall be public records on file with the department.

(b) A prepaid health plan that is not a qualified health maintenance organization pursuant to Title XIII of the federal Public Health Service Act shall submit all provider and management subcontracts to the department for approval prior to the subcontract taking effect.

(c) Each subcontract shall require that the subcontractor make all of its books and records pertaining to the goods and services furnished under the terms of the subcontract available for inspection, examination, or copying by the department during normal working hours at the subcontractor?s place of business, or another mutually agreeable location in California.

(Amended by Stats. 2013, Ch. 656, Sec. 3. Effective January 1, 2014.)



14452.3

Each prepaid health plan shall provide the services of an optometrist and ophthalmologist when the prepaid health plan contract requires the provision of vision care services.

Vision care services shall be provided so that an enrollee may be seen initially by either a physician or an optometrist.

(Added by Stats. 1974, Ch. 983.)



14452.4

Where the prepaid health plan agrees to provide dental services such services shall be provided in a manner that does not require the enrollees to receive prior screening or authorization by nondental personnel.

(Amended by Stats. 1977, Ch. 1036.)



14452.5

Each prepaid health plan shall provide the services of a psychologist and psychiatrist when the prepaid health plan contract requires the provision of mental health services. Mental health services shall be provided so that an enrollee may be seen initially by either a physician or a psychologist, or by psychiatric social workers under qualified supervision as otherwise allowed by law.

(Added by Stats. 1977, Ch. 1036.)



14452.6

Prepaid health plans, or their subcontractors, shall not bill any enrollee for covered benefits provided under this chapter and for which capitation has been paid, except as provided in Article 7 (commencing with Section 14490) of this chapter. Health care providers shall not seek reimbursement from enrollees for any services provided under this chapter.

(Added by Stats. 1977, Ch. 1036.)



14453

In compensating directors and officers, the prepaid health plan shall not compensate at a rate substantially greater than the prevailing charge for similar services in the community. For purposes of this chapter, salaries or other compensation from the prepaid health plan and its subcontractors, excluding reasonable expenses, shall be considered as one.

(Repealed and added by Stats. 1977, Ch. 1036.)



14454

(a) The prepaid health plan shall be liable for all in-area and out-of-area emergency services which are required by the contract and rendered by a nonprepaid health plan provider. Payment for such services shall include treatment of emergency conditions and shall continue until such time as the enrollee may be transferred to any provider of the prepaid health plan.

(b) Where a dispute arises between the prepaid health plan and the nonprepaid health plan provider as to the liability of the prepaid health plan for such services, the nonprepaid health plan provider may submit the matter to the director for determination in the form of a claim documenting as fully as reasonably possible the nature of the emergency, the necessity for the treatment rendered, the appropriateness of the length of stay for inpatient care, the reason the patient could not have been transferred to a provider of the prepaid health plan, and including any response by the prepaid health plan to the claim which resulted in the dispute. The director shall, by regulation, provide for resolution of the dispute in a timely fashion and in a manner guaranteeing the procedural due process requirements of the provisions of Chapter 5 (commencing with Section 11500), Part 1, Division 3, Title 2 of the Government Code, except that the department shall use its own hearing officers. The hearing officer may be assisted by a physician. To the extent feasible, the director shall consolidate the claims of the nonprepaid health plan provider against the prepaid health plan.

In no event, shall the prepaid health plan or the nonprepaid health plan provider bill the enrollee for services which are or have been the subject of review by the director pursuant to this section.

(c) If the director determines that the prepaid health plan is liable for the emergency service, the plan shall reimburse the nonprepaid health plan provider within 30 days. If the prepaid health plan fails to reimburse the nonprepaid health plan provider within 30 days, the director shall arrange to set off the amount of the unpaid claim or claims from no fewer than two future capitation payments owed to the prepaid health plan by the department and the department shall forward such setoff or setoffs to the nonprepaid health plan provider. In making such arrangements to set off, the director shall consult with the affected prepaid health plan in an attempt to minimize the impact of such setoff or setoffs on cash flow. When the claim of the nonprepaid health plan provider is satisfied by setoff or setoffs, the director shall satisfy the claim only with the funds of the prepaid health plan and shall in no event use state funds to satisfy such a claim.

(d) Nothing in this section shall preclude prepaid health plans and nonprepaid health plan providers from entering into voluntary agreements to settle disputed claims for services by means of binding arbitration or by other means acceptable to both parties.

(Amended by Stats. 1977, Ch. 1121.)



14455

The prepaid health plan shall maintain a complete unit medical record for each enrollee. Enrollee medical records shall also include records of all treatment received from subcontractors. Such records shall be maintained and preserved in a manner prescribed by the director and shall be available for review by the department and the United States Department of Health, Education, and Welfare.

(Repealed and added by Stats. 1977, Ch. 1036.)



14456

The department shall conduct annual medical audits of each prepaid health plan unless the director determines there is good cause for additional reviews.

The reviews shall use the standards and criteria established pursuant to the Knox-Keene Health Care Service Plan Act of 1975, or to Chapter 11A (commencing with Section 11491) of Part 2 of Division 2 of the Insurance Code, as appropriate. Except in those instances where major unanticipated administrative obstacles prevent, or after a determination by the director of good cause, the reviews shall be scheduled and carried out jointly with reviews carried out pursuant to the Knox-Keene Health Care Service Plan Act of 1975, or to Chapter 11A (commencing with Section 11491) of Part 2 of Division 2 of the Insurance Code, as appropriate, if reviews under either act will be carried out within time periods which satisfy the requirements of federal law.

The department shall be authorized to contract with professional organizations or the Department of Managed Health Care or the Department of Insurance, as appropriate, to perform the periodic review required by this section. The department, or its designee, shall make a finding of fact with respect to the ability of the prepaid health plan to provide quality health care services, effectiveness of peer review, and utilization control mechanisms, and the overall performance of the prepaid health plan in providing health care benefits to its enrollees.

(Amended by Stats. 2000, Ch. 857, Sec. 93. Effective January 1, 2001.)



14456.5

(a) For purposes of this section, Medi-Cal managed care plan means any prepaid health plan or Medi-Cal managed care plan contracting with the department to provide services to enrolled Medi-Cal beneficiaries under Chapter 7 (commencing with Section 14000) or this chapter, or Part 4 (commencing with Section 101525) of Division 101 of the Health and Safety Code.

(b) The department shall ensure that coverage is provided for medically necessary prescription medications and related medically necessary medical services that are prescribed by a local mental health plan provider, and are within the Medi-Cal scope of benefits, but are excluded from coverage under Chapter 8.9 (commencing with Section 14700), by doing, at least, all of the following:

(1) Requiring Medi-Cal managed care plans to comply with the following standards:

(A) The decision regarding responsibility and coverage for a prescription drug shall be made by the Medi-Cal managed care plan within 24 hours, or one business day, from the date the request for a decision is received by telephone or other telecommunication device.

(B) The decision regarding responsibility and coverage for services, such as laboratory tests, that are medically necessary because of medications prescribed by a mental health provider, shall be made by the Medi-Cal managed care plan within seven days following the date the request for a decision is received by telephone or other telecommunication device.

(C) If the decision of the Medi-Cal managed care plan on the request is a deferral because of a determination that the Medi-Cal managed care plan needs more information, the Medi-Cal managed care plan shall transmit notice of the deferral, by facsimile or by other telecommunication system, to the pharmacist or other service provider, to the prescribing mental health provider, and to a designated mental health plan representative. The notice shall set out with specificity what additional information is needed to make a medical necessity determination.

(D) Any denial of authorization or payment for a prescription medication or for any services such as laboratory tests that may be medically necessary because of medications ordered by a mental health plan provider shall set forth the reasons for the denial with specificity. The denial notice shall be transmitted by facsimile or other telecommunication system to the pharmacist or other service provider, to the prescribing mental health provider, to a designated mental health plan representative, and by mail to the Medi-Cal beneficiary.

(E) For purposes of subsequent requests for a medication, the local mental health plan provider prescribing the prescription medication shall be treated as a plan provider under subdivision (a) of Section 1367.22 of the Health and Safety Code.

(F) If the decision cannot be made within five working days because of a request for additional information, any Medi-Cal managed care plan licensed pursuant to Division 2 (commencing with Section 1340) of the Health and Safety Code shall inform the enrollee as required by paragraph (5) of subdivision (h) of Section 1367.01 of the Health and Safety Code. In regard to any Medi-Cal managed care plan contract as described pursuant to subdivision (a) that is issued, amended, or renewed on or after January 1, 2001, with a plan not licensed pursuant to Division 2 (commencing with Section 1340) of the Health and Safety Code, if the decision cannot be made within five working days because of a request for additional information as specified in subparagraph (C), the plan shall notify the enrollee, in writing, that the plan cannot make a decision to approve, modify, or deny the request for authorization. All managed care plans shall, upon receipt of all information reasonably necessary for making the decision and that was requested by the plan, approve, modify, or deny the request for authorization within the timeframes specified in subparagraph (A) or (B), whichever applies.

(2) In consultation with the Medi-Cal managed care plans and local mental health plans, establishing a process to recognize credentialing of local mental health plan providers, for the purpose of expediting approval of medications prescribed by a local mental health plan provider who is not contracting with the Medi-Cal managed care plan. In implementing this requirement, the Medi-Cal managed care plan shall not be required to violate licensure, accreditation, or certification requirements of other entities.

(3) Requiring any Medi-Cal managed care plan to enter into a memorandum of understanding with the local mental health plan. The memorandum of understanding shall comply with applicable regulations.

(c) The department may sanction a Medi-Cal managed care plan for violations of this section pursuant to Section 14088.23 or 14304.

(d) Every Medi-Cal managed care plan that provides prescription drug benefits and that maintains one or more drug formularies shall provide to members of the public, upon request, a copy of the most current list of prescription drugs on the formulary of the Medi-Cal managed care plan, by therapeutic category, with an indication of whether any drugs on the list are preferred over other listed drugs. If the Medi-Cal managed care plan maintains more than one formulary, the plan shall notify the requester that a choice of formulary lists is available.

(e) This section shall apply to any contracts entered into, amended, modified, or extended on or after January 1, 2001.

(Amended by Stats. 2012, Ch. 34, Sec. 234. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34.)



14457

In addition to the reviews required or authorized by Section 14456, the department shall conduct periodic onsite visits or additional visits after a determination by the director of good cause by departmental representatives to include observation of the general operation of the prepaid health plan, the condition of the facilities for delivering health care, the availability of emergency services, the degree of satisfaction of the enrollees, the operation of the plan?s grievance system, and the administrative and financial aspects of the operation of the prepaid health plan.

Except when reviewing a plan?s grievance system or marketing activities, this evaluation shall use standards and criteria established pursuant to the Knox-Keene Health Care Service Plan Act of 1975, or to Chapter 11A (commencing with Section 11491) of Part 2 of Division 2 of the Insurance Code, as appropriate. Except in those instances where major, unanticipated administrative obstacles prevent, or after a determination by the director of good cause, the visits shall be scheduled and carried out jointly with reviews carried out pursuant to the Knox-Keene Health Care Service Plan Act of 1975, or to Chapter 11A (commencing with Section 11491) of Part 2 of Division 2 of the Insurance Code, as appropriate, if reviews under either act will be carried out within time periods which satisfy the requirements of federal law.

The State Department of Health Services may contract with the Department of Managed Health Care or the Department of Insurance, as appropriate, to perform the periodic visits required by this section.

(Amended by Stats. 2000, Ch. 857, Sec. 94. Effective January 1, 2001.)



14458

The prepaid health plan shall establish procedures for continuously reviewing the quality of care, performance of medical personnel, the utilization of services and facilities, and costs. Information derived from such review shall be made available to the department.

(Amended by Stats. 1977, Ch. 1036.)



14459

(a) The prepaid health plan shall maintain financial records and shall have an annual audit or additional audits after a determination by the director of good cause, performed by an independent certified public accountant. A prepaid health plan operated by a public entity shall have an annual audit performed in a manner approved by the department. All certified financial statements shall be filed with the department as soon as practical after the end of the prepaid health plan?s fiscal year and in any event, within a period not to exceed 90 days thereafter. These financial statements shall be filed with the department and shall be public records. The department shall perform routine auditing of prepaid health plan contractors and their affiliated subcontractors. Except in those instances where major unanticipated obstacles prevent, or after a determination by the director of good cause, the audits shall be scheduled and carried out jointly with audits carried out pursuant to the Knox-Keene Health Care Service Plan Act of 1975, or to Chapter 11A (commencing with Section 11491) of Part 2 of Division 2 of the Insurance Code, as appropriate, if audits under either act are carried out within time periods which satisfy the requirements of federal law. The department is authorized to contract with the Department of Managed Health Care or the Department of Insurance, as appropriate, to carry out the audits required by this section. The prepaid health plan shall make all of its books and records available for inspection, examination or copying by the department during normal working hours at the prepaid health plan?s principal place of business or at such other place in California as the department shall designate. For good cause, the department may grant an exception to the time when annual financial statements are to be submitted to the department. The annual report required in Section 14313 shall include an itemization of expenditures made by each prepaid health plan for the following categories of expenditures: physician services, inpatient and outpatient hospital services, pharmaceutical services and prescription drugs, dental services, medical transportation services, vision care services, mental health services, laboratory services, X-ray services, enrollee education programs, marketing and enrollment costs, data-processing costs, other administrative costs and health service expenditures and any payments made to subcontractors, and the purposes of the payments, including but not limited to, contributions to election campaigns.

(b) The requirements of a financial and administrative review by the department of any health care service plan licensed by the Director of the Department of Managed Health Care pursuant to Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code may be waived upon submission of the financial audit for the same period conducted by the Department of Managed Health Care pursuant to Section 1382 of the Health and Safety Code.

(Amended by Stats. 2000, Ch. 857, Sec. 95. Effective January 1, 2001.)



14459.5

(a) As delegated by the federal government, the department has responsibility for monitoring the quality of all medicaid services provided in the state. A key component of this monitoring function is the performance of annual, independent, external reviews of the quality of services furnished under each state contract with a health maintenance organization, as specified by the federal Health Care Financing Administration.

(b) The Legislature finds and declares that the final report obtained from the external reviews will provide valid and reliable information regarding health care outcomes and the overall quality of care delivered by the managed care plans.

(c) The department shall make only the final report of each external review available, within 30 calendar days of completion, to the fiscal and health policy committees of the Legislature, and shall make only the final report available for public viewing upon request by any individual or organization.

(Added by Stats. 1997, Ch. 294, Sec. 77. Effective August 18, 1997.)



14459.6

(a) The department shall establish a list of performance measures to ensure dental health plans meet quality criteria required by the department. The list shall specify the benchmarks used by the department to determine whether and the extent to which a dental health plan meets each performance measure. Commencing January 1, 2013, and quarterly thereafter, the list of performance measures established by the department along with each plan?s performance shall be posted on the department?s Internet Web site. The Department of Managed Health Care and the advisory committee established pursuant to Section 14089.08 shall have access to all performance measures and benchmarks used by the department as described in this section.

(1) The performance measures established by the department shall include, but not be limited to, all of the following: provider network adequacy, overall utilization of dental services, annual dental visits, use of preventive dental services, use of dental treatment services, use of examinations and oral health evaluations, sealant to restoration ratio, filling to preventive services ratio, treatment to caries prevention ratio, use of dental sealants, use of diagnostic services, and survey of member satisfaction with plans and providers.

(2) The survey of member satisfaction with plans and providers shall be the same dental version of the Consumer Assessment of Healthcare Providers and Systems (CAHPS) survey as used by the Healthy Families Program.

(3) The department shall notify dental health plans at least 30 days prior to the implementation date of these performance measures.

(4) The department shall include the initial list of performance measures and benchmarks in any dental health contracts entered into between the department and a dental health plan pursuant to Section 14204.

(5) The department shall update performance measures and benchmarks and establish additional performance measures and benchmarks in accordance with all of the following:

(A) The department shall consider performance measures and benchmarks established by other states, the federal government, and national organizations developing dental program performance and quality measures.

(B) The department shall notify dental health plans at least 30 days prior to the implementation date of updates or changes to performance measures and benchmarks. The department shall also post these updates or changes on its Internet Web site at least 30 days prior to implementation in order to provide transparency to the public.

(C) To ensure that the dental health needs of Medi-Cal beneficiaries are met, the department shall, when evaluating performance measures and benchmarks for retention on, addition to, or deletion from the list, consider all of the following criteria:

(i) Monthly, quarterly, annual, and multiyear Medi-Cal dental managed care trended data.

(ii) County and statewide Medi-Cal dental fee-for-service performance and quality ratings.

(iii) Other state and national dental program performance and quality measures.

(iv) Other state and national performance ratings.

(b) In establishing and updating the performance measures and benchmarks, the department shall consult the advisory committee established pursuant to Section 14089.08, as well as dental health plan representatives and other stakeholders, including representatives from counties, local dental societies, nonprofit entities, legal aid entities, and other interested parties.

(c) In evaluating a dental health plan?s ability to meet the criteria established through the performance measures and benchmarks, the department shall select specific performance measures from those established by the department in subdivision (a) as the basis for establishing financial or other incentives or disincentives, including, but not limited to, bonuses, payment withholds, and adjustments to beneficiary assignment to plan algorithms. These incentives and disincentives shall be included in the dental health plan contracts.

(d) (1) The department shall designate an external quality review organization (EQRO) that shall conduct external quality reviews for any dental health plan contracting with the department pursuant to Section 14204.

(2) As determined by the department, but at least annually, dental health plans shall arrange for an external quality of care review with the EQRO designated by the department that evaluates the dental health plan?s performance in meeting the performance measures established in this section. Dental health plans shall cooperate with and assist the EQRO in this review. The Department of Managed Health Care shall have direct access to all external quality of care review information upon request to the department.

(3) An external quality of care review shall include, but not be limited to, all of the following: performance on the selected performance measures and benchmarks established and updated by the department, the CAHPS member or consumer satisfaction survey referenced in paragraph (2) of subdivision (a), reporting systems, and methodologies for calculating performance measures. An external quality of care review that includes all of the above components shall be paid for by the dental health plan and posted online annually, or at any other frequency specified by the department, on the department?s Internet Web site.

(e) All marketing methods and activities to be used by dental plans shall comply with subdivision (b) of Section 10850, Sections 14407.1, 14408, 14409, 14410, and 14411, and Title 22 of the California Code of Regulations, including Sections 53880 and 53881. Each dental plan shall submit its marketing plan to the department for review and approval.

(f) Each dental plan shall submit its member services procedures, beneficiary informational materials, and any updates to those procedures or materials to the department for review and approval. The department shall ensure that member services procedures and beneficiary informational materials are clear and provide timely and fair processes for accepting and acting upon complaints, grievances, and disenrollment requests, including procedures for appealing decisions regarding coverage or benefits.

(g) Each dental plan shall submit its provider compensation agreements to the department for review and approval.

(h) The department shall post to its Internet Web site a copy of all final reports completed by the Department of Managed Health Care regarding dental managed care plans.

(Added by Stats. 2012, Ch. 23, Sec. 114. Effective June 27, 2012.)



14459.7

(a) The department shall implement a Management Information System/Decision Support System (MIS/DSS) for the Medi-Cal Program, that shall integrate data from managed care plans to monitor and evaluate the quality of care provided to beneficiaries, including access to services, establish provider rates, and analyze ways to improve both the managed care and fee-for-service systems.

(b) The department shall provide the fiscal and health policy committees of the Legislature with an annual progress and status report on the implementation of the MIS/DSS. The annual progress and status report shall include a description of the current status of the project, including a list of the specific project objectives that have and have not been met at the time of the report and a comparison of the actual progress of the project with the most recent project schedule approved by the Legislature. The report also shall include estimated expenditures and staffing for the current fiscal year and proposed expenditures and staffing for the next fiscal year as well as a summary of cumulative total project expenditures to date and a projection of future expenditures necessary to complete the project.

(c) The department shall provide system or information access to the fiscal and health policy committees of the Legislature, with the most cost-effective technology available, by the conclusion of the third phase of this multiphase project. Access shall include both the management information system and ad hoc report systems, or their equivalent, with safeguards to block access to individual patient identities. Public access shall be provided to at least the management information system summary presentation, or an equivalent, by the time of project completion.

(Added by Stats. 1997, Ch. 294, Sec. 78. Effective August 18, 1997.)



14459.8

(a) By no later than March 15, 2013, with annual updates thereafter, the department shall provide the fiscal and appropriate policy committees of the Legislature with either a comprehensive report or separate reports on dental managed care in the Counties of Sacramento and Los Angeles. This report shall articulate specific changes and improvements implemented to increase Medi-Cal beneficiary access to preventive services and dental treatment, the utilization of services, and beneficiary satisfaction. Key measures, outcomes, and department findings pertaining to participating dental managed care plans and provider networks shall also be included.

(b) Any report provided pursuant to subdivision (a) on the County of Sacramento shall also provide data regarding the outcomes and findings from the beneficiary dental exception (BDE) process implemented by the department pursuant to Section 14089.09, including the consideration of voluntary enrollment in the County of Sacramento as compared to the existing mandatory enrollment.

(c) The department may seek foundation funding or federal grant funding to facilitate data analysis and reporting as applicable for this purpose.

(Added by Stats. 2012, Ch. 23, Sec. 115. Effective June 27, 2012.)



14460

A schedule of reviews, visits, and audits shall be jointly established by the Department of Managed Health Care or the Department of Insurance, as the case may be, and the State Department of Health Services. Nothing in Section 14456, 14457, or 14459 shall be construed to prohibit the State Department of Health Services from conducting reviews, visits, or audits either jointly or individually, for the purpose of following up on findings resulting from reviews, visits, or audits carried out in accordance with this chapter.

(Amended by Stats. 2000, Ch. 857, Sec. 96. Effective January 1, 2001.)



14461

Upon request by the department, each prepaid health plan shall submit to the department a copy of any financial report submitted to any other public or private organization, if such report differs in content or format from any financial report already submitted to the department.

(Added by Stats. 1977, Ch. 1036.)



14462

In accordance with Section 14081.5, the provisions of Section 15459 of the Government Code shall not be applicable to a hospital, whether or not it negotiates to obtain a contract pursuant to Article 2.6 (commencing with Section 14081), if the hospital predominantly serves or will predominantly serve members of a health maintenance organization that has negotiated in good faith to obtain a prepaid contract pursuant to this part or pursuant to Article 2.91 (commencing with Section 14089).

(Added by Stats. 1983, Ch. 1018, Sec. 3. Effective September 22, 1983.)



14463

(a) Except as otherwise provided in this chapter, each prepaid health plan shall be responsible for all of the costs of services rendered under the provisions of this chapter to any Medi-Cal beneficiary enrolled in the plan.

(b) The department shall bear the costs of providing to each Medi-Cal beneficiary enrolled in a prepaid health plan the services covered under the plan, to the extent that the aggregate of these costs, based on Medi-Cal reimbursement levels, and exclusive of third-party recoveries, exceeds the 12-month risk limit. The risk limit shall not exceed twenty-five thousand dollars ($25,000) based on Medi-Cal reimbursement levels, shall be specified in the contract between the department and the plan, and shall be determined concurrently with the annual determination of rates of payment.

The department shall have the authority to adopt regulations to increase the risk limit, to an amount not to exceed thirty-five thousand dollars ($35,000). Regulations to increase the risk limit shall be based upon and supported by changes in prepaid health plan rates paid by the department and changes in the medical component of the Consumer Price Index (CPI) as actuarially determined by the department. It is the intent of the Legislature that these risk limit adjustments are not to exceed thirty-five thousand dollars ($35,000) until the 1986?87 fiscal year or beyond. For plans having contracts in existence on the effective date of this section, the risk limit shall be announced on or before the first day of each state fiscal year, to become effective concurrently with the effective date for the new rates of payment for the next succeeding state fiscal year.

The department may negotiate with a prepaid health plan a mutually agreed-to risk limit in an amount in excess of thirty-five thousand dollars ($35,000).

Within 90 days of the receipt of the documentation required under paragraph (2), the department shall pay the reimbursement provided for by this section to the extent that it determines that the services rendered were medically necessary, and that the amount of the payments sought for those services is reasonable. The department may, if a dispute exists as to whether the services rendered were medically necessary or if the amount of the payments for those services was reasonable, delay paying the reimbursement for such services until a final determination of the dispute is made.

(1) Each prepaid health plan shall arrange and provide initial payment, at Medi-Cal reimbursement levels, for medically necessary care for any Medi-Cal beneficiary enrolled in the plan when the cost for this care exceeds the 12-month risk limit. No person shall be disenrolled by any prepaid health plan for the sole reason that the cost of his or her care under the plan has exceeded the risk limit.

(2) As a condition of reimbursement for costs of care in excess of the risk limit as to a Medi-Cal beneficiary enrolled in a prepaid health plan, the plan must submit to the department, in a format to be designated by the department, documentation of all costs incurred for services to the beneficiary during the 12-month period.

(c) No prepaid health plan may enter into any subcontract that would in any way limit its obligation assumed under this chapter to retain the significant risk of the cost of services rendered under this chapter to any Medi-Cal beneficiary enrolled in the plan.

(d) As a condition of the department?s approval of any subcontract entered into by a prepaid health plan under this chapter, the plan shall specify its retention of significant risk by designating one of the options under subdivision (e) as its operating definition of significant risk, or by any other method approved by the department that would meet the requirement set forth in subdivision (c).

(e) ?Significant risk? means financial responsibility for either of the following:

(1) All expenditures in excess of 115 percent of the specified total expenditures estimated under each subcontract.

(2) All inpatient hospitalization expenditures as determined by the department, including expenditures for services connected with hospitalization.

(Added by renumbering Section 14462 (as amended by Stats. 1985, Ch. 1579) by Stats. 1986, Ch. 248, Sec. 272.)



14464

(a) The department may negotiate and establish an individual administrative cost limit in its contracts with each prepaid health plan or Medi-Cal managed care plan contracting under Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200) providing services to Medi-Cal beneficiary enrollees.

(b) As used in this section, prepaid health plan or Medi-Cal managed care plan ?administrative costs? includes net profit or revenue in excess of expenditures, in addition to those items set forth in Section 1300.78 of Title 10 of the California Code of Regulations and those items set forth by the director.

(Added by Stats. 1995, Ch. 859, Sec. 10. Effective January 1, 1996.)






ARTICLE 5.3. Provision of Medical Care by Nonplan Providers to Enrollees of Prepaid Health Plans

14465

For purposes of this article and Section 14454, ?emergency services? shall have the same meaning as that established in Section 1317.1 of the Health and Safety Code for ?emergency services and care.?

(Added by Stats. 1992, Ch. 1052, Sec. 1. Effective January 1, 1993.)



14466

The plan shall make a request to the department to temporarily disenroll any enrollee for the month or months in which the patient is hospitalized and remains in stable condition, and refuses to be transferred from a nonplan provider?s facility to a plan?s facility when it is medically safe to do so.

This section shall only be applicable in Los Angeles County because of problems the county has experienced in treating nonplan Medi-Cal enrollees in county hospitals.

(Added by Stats. 1992, Ch. 1052, Sec. 1. Effective January 1, 1993.)






ARTICLE 6. Conflict of Interest

14475

(a) No prepaid health plan or pilot program contract shall be approved or renewed by the department pursuant to this chapter if any state officer or state employee or his spouse or minor child has a substantial financial interest, as defined by Section 14478, in any of the following:

(1) The contract or the contracting organization.

(2) Any contract with the contracting organization.

(3) Procurement of a contract for the contracting organization.

(b) As used in subdivision (a), ?state officer or state employee? means any person included in Section 14477 and includes any employee in the department who has a direct responsibility for the negotiation, development, or management of a prepaid health plan contracted under the provisions of this chapter. The director shall publish regulations determining the class of employees covered by this subdivision.

(Repealed and added by Stats. 1977, Ch. 1036.)



14476

The chief executive, sole proprietor, or managing partner of each prepaid health plan shall file with the department an annual statement disclosing any purchases or leases of services, equipment, supplies or real property by the plan from any entity in which any of the following persons have a substantial financial interest as defined by Section 14478:

(a) Any person also having a substantial financial interest in the plan.

(b) Any director, officer, partner, trustee or employee of the plan.

(c) Any member of the immediate family of any person designated in (a) or (b).

(Added by Stats. 1977, Ch. 1036.)



14477

(a) For purposes of this article, ?state officer? means a United States Senator or Member of Congress representing California, the Governor, Lieutenant Governor, Secretary of State, Controller, Treasurer, Attorney General, State Superintendent of Public Instruction, a Member of the Legislature, or a secretary of a state agency.

(b) For purposes of this article, ?state employee? means any staff member of a state agency secretary who holds a policymaking position, any member of the Governor?s staff who holds a policymaking position, or any administrative aide or committee consultant of the Legislature. ?State employee? includes the appointive or civil service employee of the highest class or grade in each department, system, program, section, or other administrative subdivision of the State Department of Health Services as defined in regulations adopted by the department.

(Amended by Stats. 1978, Ch. 429.)



14478

(a) As used in this chapter, ?substantial financial interest? means the ownership of common stock, preferred stock, warrants, options, loans, partnership interests, debt instruments, or other ownership interest, if consisting of, or convertible to, equity investments in an entity contracting with the department under the provisions of this chapter or an entity contracting with a current or proposed contractor doing business with the department under the provisions of this chapter, and such ownership interest in terms of fair market value is not less than the greater of the following:

(1) One thousand dollars ($1,000).

(2) Five percent or more of the total fair market value of all equity investments in the entity, including ownership interests convertible to such investments.

A convertible debt includes bonds, notes, debentures, and mortgages.

(b) As used in this chapter, ?immediate family? means an individual?s spouse and minor dependent children and any other person over which the individual has legal control.

(Repealed and added by Stats. 1977, Ch. 1036.)



14479

(a) No prepaid health plan or pilot program contract shall be approved, renewed or continued by the department if a state officer or state employee is employed in a management or consultant position by the contractor or a subcontractor to the contractor within one year after the state officer or state employee terminated state employment.

(b) For purposes of this section, ?state employee? means any appointive or civil service employee of the department or of the Health and Welfare Agency who, within two years prior to leaving state employment, was responsible for development, negotiation, contract management, or supervision of a prepaid health plan or prepaid health plan contract.

For purposes of this section, employees of the department who are assigned as contract managers shall not be subject to the provisions of this section unless they are employed by a prepaid health plan or a subcontractor of a prepaid health plan for which, within two years prior to leaving state employment, they were responsible for the development, negotiation, contract management, or direct supervision over the prepaid health plan contract. This section shall not apply to any employee, appointee, or person on contract with the department who is employed, appointed, or contracted with by the department either:

(1) To fulfill the purposes of a federal grant, provided that such person does not supervise, develop, manage, or negotiate a prepaid health plan contract; or

(2) To fulfill on a temporary basis, not to exceed 120 days, a specific function for the department which does not include supervising, developing, managing, or negotiating a prepaid health plan contract.

(c) The requirements of this section shall apply to any contract entered into on or after the operative date of this section and to any state officer or state employee who is employed by such contractor or subcontractor thereof on or after such operative date. This section shall not apply to any state officer or employee who terminated state employment prior to such operative date.

(Repealed and added by Stats. 1977, Ch. 1036.)



14480

No prepaid health plan or pilot program contract with an existing or proposed contractor shall be approved or renewed if a state officer or state employee provides legal or management services to the contracting organization. For the purposes of this section no state officer or state employee shall share in the income or any remuneration derived from the providing of legal or management services to a contracting organization.

(Amended by Stats. 1977, Ch. 1036.)



14481

No prepaid health plan or pilot program contract shall be approved or renewed if any state officer or state employee receives anything of value for the purpose of influencing or attempting to influence the negotiations for approval or renewal of the contract.

(Amended by Stats. 1977, Ch. 1036.)



14482

No prepaid health plan shall contract with any subcontractor other than the plan?s subsidiary corporation, its parent corporation, or another subsidiary of its parent corporation, or an affiliate of the prepaid health plan whose financial statements are consolidated with that of the prepaid health plan at the time of the annual audit by the independent auditors of the plan and when the quarterly and annual financial statements are filed with the Director of the Department of Managed Health Care, if any of the following persons connected with the plan have a substantial financial interest, as defined by Section 14478, in such subcontractor:

(a) Any person also having a substantial financial interest in the plan.

(b) Any director, officer, partner, trustee, or employee of the plan.

(c) Any member of the immediate family of any person designated in (a) or (b).

(Amended by Stats. 2000, Ch. 857, Sec. 97. Effective January 1, 2001.)






ARTICLE 7. Pilot Programs

14490

In providing benefits under this chapter and Chapter 7 (commencing with Section 14000), the director shall aggressively seek the development of alternative forms of financing and delivering health care services. In carrying out the intent of this article, the director shall contract with institutional providers, counties, or other organizations to establish pilot programs that demonstrate the value, or lack thereof, of such a program in delivering or financing health care services in such a manner. Each pilot program shall be for a specified duration not to exceed five years, and each pilot program shall be evaluated annually for its efficiency, effectiveness, and quality.

Upon a finding by the director that a pilot program contributes substantially to the availability of high quality health services and that those services are cost-effective, the director shall enter into a contract for a period of up to five years.

Where the director recommends implementation of a pilot program on a permanent basis, but finds that he or she is not able to implement on a permanent basis that program immediately upon conclusion of the program?s term, he or she may extend the duration of the pilot program until the evaluation or permanent implementation can be accomplished. The extension shall be for a term not in excess of one year, but may be renewed for additional one-year terms, provided that the director has completed an evaluation to include findings that would qualify an extension.

(Amended by Stats. 1997, Ch. 17, Sec. 154. Effective January 1, 1998.)



14491

The director shall pursue the feasibility of establishing the following as pilot programs:

(a) A capitated, risk-assuming contract with one or more regional fiscal intermediaries.

(b) A capitated, risk-assuming contract with acute care hospitals within a county or region.

(c) A capitated, risk-assuming contract with one or more organizations which provide payment to a specified class or classes of providers.

For purposes of this section, ?risk-assuming? means the pilot program contractor agrees to assume the risk of utilization of services or costs of services, or both.

(Added by Stats. 1977, Ch. 1036.)



14493

The director shall also consider programs which demonstrate an innovative and economical use of health personnel and are approved pursuant to Article 18 (commencing with Section 429.70), Chapter 2, Part 1, Division 1 of the Health and Safety Code.

(Added by Stats. 1977, Ch. 1036.)



14494

The director may enter into other contracts under this article which do one or more of the following:

(a) Demonstrate an innovative and economical use of health personnel.

(b) Emphasize preventive care.

(c) Stress new methods for controlling utilization of services.

(d) Stress new methods of reviewing provider competency or quality of care.

(e) Stress a more economical organization of health care resources and delivery systems.

(f) Provide an incentive to beneficiaries to seek the most economical level of care.

(g) Demonstrate innovative methods for health care financing, such as prospective budgeting in regard to enrolled population or volume of services.

(h) Test or demonstrate the feasibility of allowing California citizens to purchase Medi-Cal coverage at a premium rate determined by the department on an actuarial basis.

(Added by Stats. 1977, Ch. 1036.)



14495

In establishing pilot programs, the director may do the following:

(a) Provide benefits based on class of recipient, class of benefit, geographical area, or any other reasonable classification.

(b) Modify, to the extent permitted by federal law, the scope and duration of benefits provided by Section 14132. The extent of coverage may be limited to a fixed number of days or to amount or duration of services.

(c) Modify, to the extent permitted by federal law, Medi-Cal eligibility determination processes or criteria.

(d) Allow for the provision of Medi-Cal benefits on a prepaid basis in a given geographical area exclusively by the pilot program.

(e) Assign persons eligible for Medi-Cal benefits to a pilot program or a prepaid health plan on a pilot basis, provided such persons shall be entitled to disenroll for any cause for a period of 30 days following the effective date of enrollment and to receive a Medi-Cal card pursuant to Section 14017.

(Added by Stats. 1977, Ch. 1036.)



14495.10

(a) The department shall establish a pilot program to provide continuous skilled nursing care as a benefit of the Medi-Cal program, when those services are provided in accordance with an approved federal waiver meeting the requirements of subdivision (b). ?Continuous skilled nursing care? means medically necessary care provided by, or under the supervision of, a registered nurse within his or her scope of practice, seven days a week, 24 hours per day, in a health facility participating in the pilot program. This care shall include a minimum of eight hours per day provided by or under the direct supervision of a registered nurse. Each health facility providing continuous skilled nursing care in the pilot program shall have a minimum of one registered nurse or one licensed vocational nurse awake and in the facility at all times.

(b) The department shall submit to the federal Centers for Medicare and Medicaid Services, no later than April 1, 2000, a federal waiver request developed in consultation with the State Department of Developmental Services and the Association of Regional Center Agencies, pursuant to Section 1915(b) of the federal Social Security Act (42 U.S.C. Sec. 1396n(c)) to provide continuous skilled nursing care services under the pilot program.

(c) (1) The pilot program shall be conducted to explore more flexible models of health facility licensure to provide continuous skilled nursing care to developmentally disabled individuals in the least restrictive health facility setting, and to evaluate the effect of the pilot program on the health, safety, and quality of life of individuals, and the cost-effectiveness of this care. The evaluation shall include a review of the pilot program by an independent agency.

(2) Participation in the pilot program shall include 10 health facilities provided that the facilities meet all eligibility requirements. The facilities shall be approved by the department, in consultation with the State Department of Developmental Services and the appropriate regional center agencies, and shall meet the requirements of subdivision (e). Priority shall be given to facilities with four to six beds, to the extent those facilities meet all other eligibility requirements.

(d) Under the pilot program established in this section, a developmentally disabled individual is eligible to receive continuous skilled nursing care if all of the following conditions are met:

(1) The developmentally disabled individual meets the criteria as specified in the federal waiver.

(2) The developmentally disabled individual resides in a health facility that meets the provider participation criteria as specified in the federal waiver.

(3) The continuous skilled nursing care services are provided in accordance with the federal waiver.

(4) The continuous skilled nursing care services provided to the developmentally disabled individual do not result in costs that exceed the fiscal limit established in the federal waiver.

(e) A health facility seeking to participate in the pilot program shall provide care for developmentally disabled individuals who require the availability of continuous skilled nursing care, in accordance with the terms of the pilot program. During participation in the pilot program, the health facility shall comply with all the terms and conditions of the federal waiver described in subdivision (b), and shall not be subject to licensure or inspection under Chapter 2 (commencing with Section 1250) of Division 2 of the Health and Safety Code. Upon termination of the pilot program and verification of compliance with Section 1265 of the Health and Safety Code, the department shall immediately reinstate the participating health facility?s previous license for the balance of time remaining on the license when the health facility began participation in the pilot program.

(f) The department shall implement this pilot program only to the extent it can demonstrate fiscal neutrality, as required under the terms of the federal waiver, and only if the department has obtained the necessary approvals to implement the pilot program and receives federal financial participation from the federal Centers for Medicare and Medicaid Services.

(g) In implementing this article, the department may enter into contracts for the provision of essential administration and other services. Contracts entered into under this section may be on a noncompetitive bid basis and shall be exempt from the requirements of Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(h) This section shall be repealed if and when the federal Centers for Medicare and Medicaid Services approve a federal waiver pursuant to Section 1915(c) of the federal Social Security Act (42 U.S.C. Sec. 1396n(c)) or approve a state plan amendment to make this pilot program a permanent program. If the federal Centers for Medicare and Medicaid Services provide that approval, the Director of Health Care Services shall execute a declaration stating that this approval has been granted. The director shall retain the declaration and this section shall be repealed on the date that the director executes a declaration pursuant to this subdivision.

(Amended by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 51. Effective July 28, 2009. Repealed conditionally as prescribed by its own provisions.)



14496

(a) Alternate methods of payment for a pilot program may include, but shall not be limited to, a prospectively negotiated reimbursement rate, fee-for-service, retainer, capitation, or other basis.

(b) In order to implement expeditiously the budgeting decisions of the Legislature, the director shall, to the extent permitted by federal law, adopt regulations setting rates payable to providers which reflect such decisions 30 days after the enactment of the Budget Act and of any other appropriation which changes the level of funding for Medi-Cal services. The proposed regulations shall be submitted to the Department of Finance five days prior to the date of adoption. With the written approval of the Department of Finance, the director shall adopt such regulations as emergency regulations in accordance with the provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340), Part 1, Division 3, Title 2 of the Government Code). For purposes of such act, the adoption of such regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, and safety or general welfare.

(c) In order to implement expeditiously the budgeting decisions of the Legislature, the director and the contractor shall, to the extent permitted by federal law, amend the pilot project contract to reflect such decisions 60 days after the enactment of the Budget Act and of any other appropriation which changes the level of funding for Medi-Cal services. Any approvals, ratifications, reviews, or analyses of such amendments required to be undertaken by any state agency or state department shall be completed within the 60-day period specified in this subdivision.

(Amended by Stats. 1990, Ch. 1516, Sec. 3. Effective September 30, 1990.)



14497

The director shall call a public hearing pursuant to Section 14300 prior to entering into or renewing a pilot program. The director shall make available to the public a statement of objectives, program proposal, pilot program contract, and other details regarding the pilot program not less than five days prior to the public hearing.

(Added by Stats. 1977, Ch. 1036.)



14499.5

(a) (1) In carrying out the intent of this article, the director shall contract for the operation of one local pilot program. Special consideration shall be given to approving a program contracted through county government in Santa Barbara County.

(2) Notwithstanding the limitations contained in Section 14490, the director may enter into, or extend, contracts with the local pilot program in Santa Barbara County pursuant to paragraph (1) for periods that do not exceed three years.

(b) The establishment of a pilot program pursuant to this section shall be contingent upon the availability of state and federal funding. The program shall include the following components:

(1) Local authority for administration, fiscal management, and delivery of services, but not including eligibility determination.

(2) Physician case management.

(3) Cost containment through provider incentives and other means.

(c) The program for the pilot project shall include a plan and budget for delivery of services, administration, and evaluation. During the first year of the pilot program, the amount of the state contract shall equal 95 percent of total projected Medi-Cal expenditures for delivery of services and for administration based on fee-for-service conditions in the program county. During the remaining years of the pilot project Medi-Cal expenditures in the program county shall be no more than 100 percent of total projected expenditures for delivery of services and for administration based on any combination of the following paragraphs:

(1) Relevant prior fee-for-service Medi-Cal experience in the program county.

(2) The fee-for-service Medi-Cal experience in comparable counties or groups of counties.

(3) Medi-Cal experience of the pilot project in the program county if, as determined by the department, the scope, level, and duration of, and expenditures for, any services used in setting the rates under this paragraph would be comparable to fee-for-service conditions were they to exist in the program county and would be more actuarially reliable for use in ratesetting than data available for use in applying paragraph (1) or (2).

The projected total expenditure shall be determined annually according to an acceptable actuarial process. The data elements used by the department shall be shared with the proposed contractor.

(d) The director shall accept or reject the proposal within 30 days after the date of receipt. If a decision is made to reject the proposal, the director shall set forth the reasons for this decision in writing. Upon approval of the proposal, a contract shall be written within 60 days. After signature by the local contractor, the State Department of Health Care Services and the Department of General Services shall execute the contract within 60 days.

(e) The director shall seek the necessary state and federal waivers to enable operation of the program. If the federal waivers for delivery of services under this plan are not granted, the department is under no obligation to contract for implementation of the program.

(f) For purposes of Section 1343 of the Health and Safety Code, the Santa Barbara Regional Health Authority shall be considered to be a county-operated pilot program contracting with the State Department of Health Care Services pursuant to this article, and notwithstanding any other provision of law, during the period that this contract is in effect, the contractor shall be exempt from the provisions of the Knox-Keene Health Care Service Plan Act of 1975, Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code, relative to the services provided to Medi-Cal beneficiaries under the terms and provisions of the pilot program.

(g) Dental services may be included within the services provided in this pilot program.

(h) Any federal demonstration funding for this pilot program shall be made available to the county within 60 days upon notification of the award without the state retaining any portion not previously specified in the grant application as submitted.

(i) (1) (A) The department may negotiate exclusive contracts and rates with the Santa Barbara Regional Health Authority in the implementation of this section.

(B) Contracts entered into under this article may be on a noncompetitive bid basis and shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(C) The department shall enter into contracts pursuant to this article, and shall be bound by the terms and conditions related to the rates negotiated by the negotiator.

(2) The department shall implement this subdivision to the extent that the following apply:

(A) Its implementation does not revise the status of the pilot program as a federal demonstration project.

(B) Existing federal waivers apply to the pilot program as revised by this subdivision, or the federal government extends the applicability of the existing federal waivers or authorizes additional federal waivers for the implementation of the program.

(3) The implementation of this subdivision shall not affect the pilot program?s having met any of the requirements of Part 3.5 (commencing with Section 1175) of Division 1 of the Health and Safety Code and this division applicable to the pilot program with respect to the negotiations of contracts and rates by the department.

(Amended by Stats. 2007, Ch. 188, Sec. 93. Effective August 24, 2007.)



14499.6

(a) The Santa Barbara Regional Health Authority may arrange with out-of-county Selective Provider Contracting Program hospitals that have negotiated hospital contracts and per diem rates under Article 5.1 (commencing with Section 14165) of Chapter 7, to provide medically justified emergency services or to provide specialized hospital services not available within Santa Barbara County to Medi-Cal beneficiaries who reside in Santa Barbara County. The authority may arrange medically justified inpatient hospital services with out-of-county program hospitals for those beneficiaries whose county of residence for purposes of eligibility determination is Santa Barbara, but who for medical or legal reasons physically reside in a county other than Santa Barbara.

(b) The out-of-county program hospitals shall not charge the authority more than their program negotiated rates when providing hospital services to authority patients under this section, except as provided in subdivision (c).

(c) In cases where an out-of-county program hospital can demonstrate that the cost of the services it is rendering to authority patients was not contemplated in the case mix and acuity assumptions on which the program rates are based, the program hospital and the authority shall negotiate in good faith equitable rates for payment for the provision of hospital services to authority patients. The established program rate shall serve as the base for those negotiations.

(d) (1) Notwithstanding any other provision of law, any records maintained by the authority which would enable a determination to be made regarding rates negotiated pursuant to Article 5.1 (commencing with Section 14165) of Chapter 7, shall be exempt from the Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(2) The authority shall establish guidelines to ensure that these rates are maintained as confidential records and that access to these records is restricted.

(3) The authority shall submit the established guidelines to the department for approval.

(Amended by Stats. 1993, Ch. 263, Sec. 6. Effective January 1, 1994.)






ARTICLE 8. Medi-Cal At-Risk Fiscal Intermediaries

14499.7

The department may contract with one or more fiscal intermediaries in order to pay for benefits authorized under this chapter and Chapter 7 (commencing with Section 14000). Contracts entered into pursuant to this article may be awarded on a bid or nonbid basis.

(Added by Stats. 1985, Ch. 1579, Sec. 4.)



14499.71

For the purposes of this article, ?fiscal intermediary? means an entity that agrees to pay for covered services provided to Medi-Cal eligibles in exchange for a premium, subscription charge, or capitation payment; to assume an underwriting risk; and is either licensed by the Director of the Department of Managed Health Care under the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code) or is licensed as a nonprofit hospital service plan by the Insurance Commissioner pursuant to subdivision (e) of Section 11493 of the Insurance Code and Sections 11501 to 11505, inclusive, of the Insurance Code.

(Amended by Stats. 2000, Ch. 857, Sec. 98. Effective January 1, 2001.)



14499.73

A contract entered into under this article shall provide that a fiscal intermediary meets both of the following criteria:

(a) The fiscal intermediary shall provide or arrange for an adequate number of primary care physicians and supportive specialty care physicians.

(b) The fiscal intermediary shall implement a management and information reporting system in order to determine the costs of each type of health care service rendered to Medi-Cal recipients.

(Added by Stats. 1985, Ch. 1579, Sec. 4.)



14499.74

In determining the capitated rates to be paid to a fiscal intermediary during the first year of contracting under this article, the department shall utilize an acceptable actuarial process and historical data concerning Medi-Cal recipients in the geographical area which will, or is being, served by the fiscal intermediary. During the remaining years of the contract with the fiscal intermediary, the department shall utilize data concerning Medi-Cal expenditures for delivery of services based on the fee-for-service experience in comparable geographic areas. The capitated rates shall not exceed the total per capita amount (including the cost of adjustments to provide actuarial equivalence) which would be payable for all services and requirements covered under the fiscal intermediary contract adopted pursuant to this article if all those services and requirements were to be furnished to Medi-Cal beneficiaries under the fee-for-service Medi-Cal program provided for by Chapter 7 (commencing with Section 14000).

(Added by Stats. 1985, Ch. 1579, Sec. 4.)



14499.75

A fiscal intermediary may contract for the provision of services with any provider who would be eligible to provide services if services were to be provided on a fee-for-service basis without the use of a fiscal intermediary pursuant to this article.

(Added by Stats. 1985, Ch. 1579, Sec. 4.)



14499.77

All services, except those specified for exclusion by the department, received by Medi-Cal recipients residing in the geographical area served by the fiscal intermediary shall be paid for by the fiscal intermediary. Services shall be provided only by providers which have entered into agreements with the fiscal intermediary, unless authorized by the fiscal intermediary.

(Added by Stats. 1985, Ch. 1579, Sec. 4.)









CHAPTER 8.5. Family Planning

14500

An Office of Family Planning shall be established within the State Department of Health Services. The Office of Family Planning shall be under the control of an executive officer who shall be known as the Coordinator of the Office of Family Planning. The coordinator shall be appointed by the State Director of Health Services and shall be an individual with training and experience in family planning.

(Amended by Stats. 1977, Ch. 1252.)



14500.5

(a) It is the intent of the Legislature that family planning includes, but is not limited to, an effective means to improve reproductive health by disease prevention and treatment, to reduce the incidence of unintended pregnancies, and to reduce the demand for abortions. It is the intent of the Legislature that no family planning shall be expended other than for the services enumerated in this chapter. It is also the intent of the Legislature that no funds received pursuant to this chapter be used for abortions or services ancillary to abortions.

(b) For purposes of this chapter, the following definitions shall apply:

(1) ?Family planning? means the process of establishing objectives for the number and spacing of children, and selecting the means by which those objectives may be achieved. These means include a broad range of acceptable and effective methods and services to limit or enhance fertility, including contraceptive methods, natural family planning, abstinence methods, and the management of infertility. Family planning services include preconceptional counseling, maternal and fetal health counseling, and general reproductive health care, including diagnosis and treatment of infections and conditions, including cancer, that threaten reproductive capability, and other services as described in Section 14503, except for abortions and services ancillary to abortions as prohibited in Section 14509. Family planning does not include abortion, pregnancy testing solely for the purposes of referral for abortion or services ancillary to abortions, or pregnancy care which is not incident to the diagnosis of a pregnancy, except as otherwise provided for in this chapter.

(2) ?Abortion as a method of family planning? means the deliberate choice of abortion over other methods to limit the number, gender, and spacing of children, including, but not limited to, contraception, abstinence, and natural family planning methods.

(3) ?Department? means the State Department of Health Care Services.

(4) ?Director? means the Director of Health Care Services.

(5) ?Grantee? means an agency, institution, or organization approved by the department to provide family planning services pursuant to this chapter.

(Amended by Stats. 2012, Ch. 23, Sec. 116. Effective June 27, 2012.)



14501

The Office of Family Planning has all of the following functions, powers, and duties:

(a) To make available to citizens of the state of childbearing age comprehensive medical knowledge, assistance, and services relating to the planning of families.

(b) To consult with state and local agencies that provide or administer family planning services and to participate in the formulation of regulations and other policy decisions governing the provision or administration of family planning services pursuant to state law or regulation.

(c) To establish goals and priorities for all state agencies providing or administering family planning services.

(d) To coordinate all family planning services and related programs conducted or administered by state agencies with the federal government so as to maximize the availability of these services by utilizing all available federal funds.

(e) To conduct a survey of all of the existing facilities within the state having to do with family planning and infertility and the rendering of advice and assistance on birth control techniques and information.

(f) To evaluate all existing programs and to establish in each county a viable program for the dispensation of family planning, infertility, and birth control information and techniques.

(g) To develop and administer scientific investigation into problems of infertility and existing and new family planning and birth control techniques.

(h) To survey, evaluate, and establish programs of professional education and training for physicians, nurses, medical and nursing students, and other health care practitioners in rendering advice on family planning, infertility, and birth control techniques and information.

(i) To enter into agreements with, and award grants to, individuals, colleges, universities, associations, corporations, municipalities, and other units of government as may be deemed necessary and advisable to carry out the general intent and purposes of this article, which may provide for payment by the state within the limit of funds available for material, equipment, and services.

(j) To submit a biennial report to the Legislature including, but not limited to, the subjects specified above.

(k) To annually update and analyze family planning data. The data shall include, but not be limited to, the following:

(1) Client number.

(2) Ethnicity.

(3) Family size.

(4) Method.

(5) Family income.

(6) Service type.

(7) Birthdate.

(8) Total billing amount.

(9) Pay source.

(10) Date of visit.

(11) Site number.

(12) County of residence.

(13) Updated estimates of women in need of subsidized family planning services from the federal government, when available, for all Office of Family Planning clinical service grantees by county of service, as well as statewide totals.

(Amended by Stats. 2002, Ch. 641, Sec. 2. Effective January 1, 2003.)



14501.5

The Office of Family Planning shall develop and implement a sliding fee schedule for family planning services provided to individuals under this chapter. The fee schedule shall be based on family size and income.

(Added by Stats. 1981, Ch. 69, Sec. 26. Effective June 17, 1981. Operative July 1, 1981, by Sec. 35 of Ch. 69.)



14502

The Office of Family Planning may, to the extent funds are available, and not more frequently than once each year, advance up to 25 percent of the yearly allocation to an individual or entity to which it has awarded a grant, pursuant to subdivision (i) of Section 14501, to provide material, equipment, and services.

(Amended by Stats. 2002, Ch. 641, Sec. 3. Effective January 1, 2003.)



14503

(a) Family planning services shall be offered to all former, current, or potential recipients of childbearing age (as provided by Public Law 92-603) and provided to all eligible individuals who voluntarily request the services. The services shall be offered and provided without regard to marital status, age, or parenthood. Notwithstanding any other provisions of law, the furnishing of these family planning services shall not require the consent of anyone other than the person who is to receive them. Within the meaning of this section, the term ?former, current, or potential recipient? means all persons eligible for Medi-Cal benefits under Chapter 7 (commencing with Section 14000) and all persons eligible for public social services for which federal reimbursement is available under the federal Social Security Act (42 U.S.C. Sec. 301 et seq.), except that the term ?potential recipients? includes all persons in a family where current social, economic, and health conditions of the family indicate that the family would likely become a recipient of financial assistance within the next five years.

(b) Family planning services shall include, but not be limited to:

(1) Medical treatment and procedures defined as family planning services under the published Medi-Cal scope of benefits.

(2) Medical contraceptive services such as diagnosis, treatment, supplies, and followup.

(3) Informational and educational services.

(4) Facilitating services such as transportation and child care services needed to attend clinic or other appointments.

(5) Screening for chlamydia.

(c) To the extent the services under this section are not available under the Medi-Cal program, they shall be provided by a grantee pursuant to a grant awarded by the Office of Family Planning. These grants shall include to the maximum extent possible, cooperative funding and other financial arrangements that permit maximum use of available federal funds. All grants awarded by the Office of Family Planning shall be exempt from Division 2 (commencing with Section 1100) of the Public Contract Code. Information and referral services only shall be available to all other families and children.

(d) As the single state agency responsible for the state plan under Title XX of the federal Social Security Act (42 U.S.C. Sec. 1397 et seq.), the State Department of Social Services may provide family planning services pursuant to a purchase of services agreement with the department from funds appropriated for those services. The agreement shall authorize the Office of Family Planning to implement a sliding fee schedule for family planning services provided to clients pursuant to Title XX of the federal Social Security Act in accordance with Section 14501.5.

(Amended by Stats. 2002, Ch. 641, Sec. 4. Effective January 1, 2003.)



14503.5

(a) As used in this section:

(1) ?AIDS? means acquired immune deficiency syndrome.

(2) ?Human immunodeficiency virus? or ?HIV? means the etiologic virus of AIDS.

(3) ?HIV test? means ?HIV test? as defined in Section 120775 of the Health and Safety Code.

(b) The purpose of this article is to ensure that state-funded family planning programs offer AIDS information and referral services to their client population.

(c) It is the intent of the Legislature that family planning clients learn how to prevent the transmission of HIV, and that they take steps to prevent its transmission.

(d) For purposes of this section, ?clients? shall include, but shall not be limited to, all of the following:

(1) New clients to a family planning program.

(2) Clients making annual visits to a family planning program.

(3) Clients seeking pregnancy testing or family planning services.

(4) Clients seeking diagnosis and treatment for sexually transmitted diseases.

(e) Any family planning program that has a grant from the Office of Family Planning to provide family planning services shall do all of the following:

(1) Provide brochures or other written materials to family planning clients that describe the high-risk conditions and behaviors for becoming infected with HIV and ways to prevent the transmission of HIV infection. To the maximum extent possible, the brochure or other written materials provided by any family planning program shall be culturally relevant and appropriate to the client populations served by the programs.

(2) Provide, as needed, family planning clients with information about and referrals to local confidential or anonymous testing and counseling sites, AIDS education programs, and other supportive services.

(f) Brochures and information required pursuant to subdivision (e) may be incorporated into existing information and health education programs provided by a family planning program.

(g) The department shall make every effort to obtain brochures and other written materials from existing resources. Local family planning programs are encouraged to supplement the brochures with other available resources, to the extent that they deem necessary and appropriate.

(Amended by Stats. 2002, Ch. 641, Sec. 5. Effective January 1, 2003.)



14504

(a) The Male Involvement Program shall be a continuing program within the Office of Family Planning with the goal of reducing teenage pregnancy through promoting primary prevention skills and motivation in adolescent boys and young men. In order to accomplish this goal, the program shall assist local programs to do all of the following:

(1) Increase community and individual awareness regarding the importance of the roles and responsibilities of adolescent boys and young men in the reduction of teenage pregnancies.

(2) Reinforce community values that support these roles and responsibilities.

(3) Increase knowledge, skills, and motivation of at-risk adolescent boys and young adult men in order to actively promote their role in reducing teenage pregnancies.

(b) Grants shall be made available to qualifying public or private nonprofit providers for implementation of the Male Involvement Program.

(c) This section shall be implemented to the extent funding is made available through the federal government, or in the annual Budget Act or another state statute, or any combination of any sources of funding.

(Amended by Stats. 2006, Ch. 538, Sec. 710. Effective January 1, 2007.)



14504.1

(a) The Community Challenge Grants Program shall be a continuing program within the Office of Family Planning with the goal of reducing the number of teenage pregnancies and teenage single parents, and promoting responsible parenting and the involvement of the biological father in economic, social, and emotional support of his children.

(b) The program may target the following specific population groups:

(1) Presexually active adolescents.

(2) Sexually active adolescents.

(3) Pregnant and parenting teens.

(4) Parents and families.

(5) Adults at risk for unwed motherhood or absentee fatherhood.

(c) School-based programs that include sexuality education shall comply with the requirements of Section 51553 of the Education Code relative to the content of sex education courses, Section 51201.5 of the Education Code, which governs HIV/AIDS prevention, and Section 220 of the Education Code, which prohibits discrimination in schools based on sexual orientation.

(d) Grants shall be made available to qualifying community-based nonprofit organizations and priority shall be given to those organizations with community-based partnerships that have developed effective local prevention programs.

(e) This section shall be implemented to the extent funding is made available through the federal government, or in the annual Budget Act or another state statute, or any combination of any sources of funding.

(Added by Stats. 2003, Ch. 643, Sec. 2. Effective January 1, 2004.)



14504.2

(a) The TeenSMART Program shall be a continuing program within the Office of Family Planning with the goal of reducing teenage pregnancies and reducing the incidence of sexually transmitted infections among sexually active teens through enhanced reproductive health care counseling, pregnancy prevention education, and sexually transmitted infection risk reduction efforts for adolescents accessing Family PACT TeenSMART clinics.

(b) The services to be provided through TeenSMART shall include counseling services and outreach in local communities to assist teens who are at high risk of pregnancy to access clinical family planning services. Outreach activities may include, but are not limited to, establishing referral networks, providing information about clinic services to teens in either formal group presentations or small group education and counseling sessions, and one-on-one education and counseling sessions.

(c) Grants shall be made available to qualified public or private nonprofit providers for implementation of the TeenSMART Program.

(d) This section shall be implemented to the extent funding is made available through the federal government, or in the annual Budget Act or another state statute, or any combination of any sources of funding.

(Added by Stats. 2003, Ch. 643, Sec. 3. Effective January 1, 2004.)



14504.3

(a) The Information and Education Program shall be a continuing program within the Office of Family Planning with the goal of decreasing teenage pregnancies through educational programs that equip teens at high risk for pregnancy with the knowledge, understanding, and behavioral skills necessary to make responsible decisions regarding at-risk behavior.

(b) (1) The program shall target youths in a variety of settings, including, but not limited to, schools, juvenile justice facilities, community-based settings, social services and youth agencies, and foster care programs.

(2) The program shall also focus on parents of high-risk youths and other adults responsible for serving youths at risk in an effort to assist them with effective tools for counseling at-risk youth regarding responsible behavior.

(c) Priority for funding under this program shall be given to the following:

(1) Programs that will increase youths? knowledge and ability to deal responsibly with their own sexuality and the social pressures affecting them.

(2) Programs that will enhance the ability of parents and other parenting adults to fulfill their roles as the primary sex educators of their children.

(d) Grants shall be made available to qualified public or private nonprofit providers for implementation of the Information and Education Program.

(e) This section shall be implemented to the extent funding is made available through the federal government, or in the annual Budget Act or another state statute, or any combination of any sources of funding.

(Added by Stats. 2003, Ch. 643, Sec. 4. Effective January 1, 2004.)



14505

The State Department of Health Services succeeds to and is vested with the duties, purposes, responsibilities, and jurisdiction heretofore exercised by the Department of Benefit Payments with respect to the processing, audit, and payment of claims for family planning services under this part to the extent they are performed pursuant to the state plan under Title XIX of the federal Social Security Act (Medi-Cal). The State Department of Social Services succeeds to and is vested with the duties, purposes, responsibilities, and jurisdiction heretofore exercised by the Department of Benefit Payments with respect to the processing, audit, and payment of claims for family planning services under this part to the extent they are performed pursuant to the state plan under Title XX of the federal Social Security Act. Moneys, funds, and appropriations available to the Department of Benefit Payments for the purposes of this section shall be made available to the State Department of Health Services and to the State Department of Social Services by the Director of Benefit Payments for the purposes of this section after such moneys, funds, and appropriations have been appropriated to or received by the Department of Benefit Payments.

(Added by renumbering Section 10053.5 by Stats. 1978, Ch. 432.)



14506

The State Department of Health Services shall have the possession and control of all records, papers, equipment, and supplies held for the benefit or use of the Director of Benefit Payments in the performance of his duties, powers, purposes, responsibilities, and jurisdiction that are vested in the State Department of Health Services by Section 14505. The State Department of Social Services shall have possession and control of all records, papers, equipment, and supplies held for the benefit or use of the Director of Benefit Payments in the performance of his duties, powers, purposes, responsibilities, and jurisdiction that are vested in the State Department of Social Services by Section 14505.

(Added by renumbering Section 10053.6 by Stats. 1978, Ch. 432.)



14507

All officers and employees of the Director of Benefit Payments who on the operative date of this section are serving in the state civil service, other than as temporary employees, and engaged in the performance of a function vested in the State Department of Health Services by Section 14505 shall be transferred to the State Department of Health Services. The status, positions, and rights of such persons shall not be affected by the transfer and shall be retained by them as officers and employees of the State Department of Health Services pursuant to the State Civil Service Act, except as to positions exempt from civil service.

(Added by renumbering Section 10053.7 by Stats. 1978, Ch. 432.)



14508

It is the intent of the Legislature that all persons eligible for family planning services under Title IV-A of the Social Security Act and Title X of the U.S. Public Health Service Act on January 1, 1974, shall continue to be provided services notwithstanding changes in federal regulations.

(Added by renumbering Section 10053.20 by Stats. 1978, Ch. 432.)



14509

(a) The department shall award grants to persons to provide family planning services pursuant to this chapter.

(b) No funds received pursuant to grants awarded by the department pursuant to this chapter shall be used to perform abortions.

(c) No funds received pursuant to grants awarded by the department pursuant to this chapter shall be used to fund services ancillary to abortions, including, but not limited to, postabortion examinations. Nothing in this chapter shall be construed to limit the provision of pregnancy testing and counseling as required by the Office of Family Planning on the effective date of this section.

(d) Any person awarded a grant by the department pursuant to this chapter shall agree that during the term of the grant it will not be a group, clinic, or organization that, with funds provided pursuant to this chapter, advertises, advocates, or promotes abortion as a method of family planning, or that receives any fee or other consideration as payment for referrals for abortion services. Any person awarded a grant by the department pursuant to this chapter shall agree to the termination of the grant and to return all unexpended funds to the department that have been received from the department pursuant to that grant if the department finds that the grantee has violated this section.

(Amended by Stats. 2002, Ch. 641, Sec. 6. Effective January 1, 2003.)



14509.1

(a) A grantee shall maintain records and accounts, including property, personnel, and financial records, in a form, format, and content that ensures a proper accounting for all family planning funds received pursuant to this chapter. These records shall be made available for examination during normal business hours, and shall be retained at a location determined by the director for four years after the expiration of the grant, with the exception of patient medical records, which shall be retained for at least seven years. Records for nonexpendable personal property shall be retained for three years after final disposition.

(b) A grantee shall arrange for an independent audit of the family planning program. The audit shall be done in accordance with department directives and with generally accepted accounting principles for nonprofit corporations and governmental entities.

(Amended by Stats. 2002, Ch. 641, Sec. 7. Effective January 1, 2003.)



14510

(a) The department shall include provisions in grants with all grantees that explicitly describe the requirements and restrictions of this chapter.

(b) The department shall establish a copayment system for services provided pursuant to this chapter. No person whose documented family income is at or below 100 percent of the federal poverty level shall be subject to copayments.

(c) The department shall require a grantee to obtain the signature of clients receiving services pursuant to this chapter on a document that, under penalty of perjury, acknowledges that the client meets and complies with the income eligibility requirements of this chapter.

(Amended by Stats. 2002, Ch. 641, Sec. 8. Effective January 1, 2003.)



14511

Notwithstanding any other provision of law, on and after the effective date of any repeal of Division 24 (commencing with Section 24000) of the Welfare and Institutions Code, the general statewide program for the provision of comprehensive clinical family planning services as referenced in this chapter shall be deemed to be operative in all respects, and the State Department of Health Services shall administer the program accordingly. It is the intent of the Legislature that appropriate funding be made available at that time for the general statewide program for the provision of comprehensive clinical family planning services as set forth in this chapter through the annual budget process.

(Added by Stats. 1996, Ch. 197, Sec. 49. Effective July 22, 1996.)



14512

It is the intent of the Legislature that all grants for the provision of direct services entered into by the Office of Family Planning under this chapter shall be competitively awarded.

(Amended by Stats. 2002, Ch. 641, Sec. 9. Effective January 1, 2003.)






CHAPTER 8.7. Adult Day Health Care Programs

ARTICLE 1. General Provisions

14520

This chapter shall be known and may be cited as the Adult Day Health Medi-Cal Law.

(Added by Stats. 1977, Ch. 1066.)



14521

It is the intent of the Legislature in enacting this chapter to establish adult day health care as a Medi-Cal benefit and allow persons eligible to receive the benefits under Chapter 7 (commencing with Section 14000) of this part, and who have medical or psychiatric impairments, to receive adult day health care services. It is the intent of the Legislature in authorizing this Medi-Cal benefit to establish and continue a community-based system of quality adult day health care services that will accomplish all of the following:

(a) Ensure that elderly persons and adults with disabilities will not be institutionalized prematurely and inappropriately.

(b) Provide appropriate health and social services designed to maintain elderly persons in their own communities.

(c) Establish adult day health care centers in locations easily accessible to persons who are economically disadvantaged.

(d) Encourage the establishment of rural alternative adult day health care centers that are designed to make adult day health care accessible to elderly persons and adults with disabilities living in rural areas.

(Amended by Stats. 2008, Ch. 648, Sec. 7. Effective January 1, 2009.)



14521.1

If a conflict exists between existing regulations and adult day health care laws in effect on and after January 1, 2007, the department shall, until new regulations are adopted, issue guidance to adult day health care providers through provider bulletins to clarify the adult day health care laws and regulations that are in effect.

(Amended by Stats. 2012, Ch. 728, Sec. 208. Effective January 1, 2013.)



14522

Unless the context otherwise requires, the definitions contained in Part 7 (commencing with Section 14000) of this part and in Chapter 3.5 (commencing with Section 1570) of Division 2 of the Health and Safety Code shall govern the construction of this chapter.

(Added by Stats. 1977, Ch. 1066.)



14522.3

The following definitions shall apply for the purposes of this chapter:

(a) ?Activities of daily living? (ADL) means activities performed by the participant for essential living purposes, including bathing, dressing, self-feeding, toileting, ambulation, and transferring.

(b) ?Instrumental activities of daily living? (IADL) means functions or tasks of independent living, including hygiene, medication management, transportation, money management, shopping, meal preparation, laundry, accessing resources, and housework.

(c) ?Personal health care provider? means the participant?s personal physician, physician?s assistant, or nurse practitioner, operating within his or her scope of practice.

(d) ?Care coordination? means the process of obtaining information from, or providing information to, the participant, the participant?s family, the participant?s primary health care provider, or social services agencies to facilitate the delivery of services designed to meet the needs of the participant, as identified by one or more members of the multidisciplinary team.

(e) ?Facilitated participation? means an interaction to support a participant?s involvement in a group or individual activity, whether or not the participant takes active part in the activity itself.

(f) ?Group work? means a social work service in which a variety of therapeutic methods are applied within a small group setting to promote participants? self-expression and positive adaptation to their environment.

(g) ?Professional nursing? means services provided by a registered nurse or licensed vocational nurse functioning within his or her scope of practice.

(h) ?Psychosocial? means a participant?s psychological status in relation to the participant?s social and physical environment.

(Added by Stats. 2006, Ch. 691, Sec. 2. Effective January 1, 2007. Repealed as of date prescribed in Section 14522.4. After repeal, see related provisions in Section 14522.4.)



14522.4

(a) The following definitions shall apply for the purposes of this chapter:

(1) ?Activities of daily living (ADL)? means activities performed by the participant for essential living purposes, including bathing, dressing, self-feeding, toileting, ambulation, and transferring.

(2) ?Instrumental activities of daily living (IADL)? means functions or tasks of independent living limited to hygiene and medication management.

(3) ?Personal health care provider? means the participant?s personal physician, physician?s assistant, or nurse practitioner, operating within his or her scope of practice.

(4) ?Care coordination? means the process of obtaining information from, or providing information to, the participant, the participant?s family, the participant?s personal health care provider, or social services agencies to facilitate the delivery of services designed to meet the needs of the participant, as identified by one or more members of the multidisciplinary team.

(5) ?Facilitated participation? means an interaction to support a participant?s involvement in a group or individual activity, whether or not the participant takes active part in the activity itself.

(6) ?Group work? means a social work service in which a variety of therapeutic methods are applied within a small group setting to promote participants? self-expression and positive adaptation to their environment.

(7) ?Professional nursing? means services provided by a registered nurse or licensed vocational nurse functioning within his or her scope of practice.

(8) ?Psychosocial? means a participant?s psychological status in relation to the participant?s social and physical environment.

(9) ?Assistance? means verbal or physical prompting or aid, including cueing, supervision, stand-by assistance, or hands-on support to complete the task correctly.

(10) ?Substantial human assistance? means direct, hands-on assistance provided by a qualified caregiver, which entails physically helping the participant perform the essential elements of the ADLs and IADLs. It entails more than cueing, supervision, or stand-by assistance to perform the ADLs and IADLs. It also includes the performance of the entire ADL or IADL for participants totally dependent on human assistance.

(11) ?Cognitive impairment? means the loss or deterioration of intellectual capacity characterized by impairments in short- or long-term memory, language, concentration and attention, orientation to people, place, or time, visual-spatial abilities or executive functions, or both, including, but not limited to, judgment, reasoning, or the ability to inhibit behaviors that interfere with social, occupational, or everyday functioning due to conditions, including, but not limited to, mild cognitive impairment, Alzheimer?s disease or other form of dementia, or brain injury.

(b) Upon the date of execution of the declaration described under subdivision (g) of Section 14525.1, this section shall become operative and Section 14522.3 shall become inoperative and on that date is repealed.

(Amended by Stats. 2010, Ch. 328, Sec. 255. Effective January 1, 2011. Section operative on date prescribed in subd. (b).)






ARTICLE 2. Eligibility, Participation, and Discharge

14525

Any adult eligible for benefits under Chapter 7 (commencing with Section 14000) shall be eligible for adult day health care services if that person meets all of the following criteria:

(a) The person is 18 years of age or older and has one or more chronic or postacute medical, cognitive, or mental health conditions, and a physician, nurse practitioner, or other health care provider has, within his or her scope of practice, requested adult day health care services for the person.

(b) The person has functional impairments in two or more activities of daily living, instrumental activities of daily living, or one or more of each, and requires assistance or supervision in performing these activities.

(c) The person requires ongoing or intermittent protective supervision, skilled observation, assessment, or intervention by a skilled health or mental health professional to improve, stabilize, maintain, or minimize deterioration of the medical, cognitive, or mental health condition.

(d) The person requires adult day health care services, as defined in Section 14550, that are individualized and planned, including, when necessary, the coordination of formal and informal services outside of the adult day health care program to support the individual and his or her family or caregiver in the living arrangement of his or her choice and to avoid or delay the use of institutional services, including, but not limited to, hospital emergency department services, inpatient acute care hospital services, inpatient mental health services, or placement in a nursing facility or a nursing or intermediate care facility for the developmentally disabled providing continuous nursing care.

(e) Notwithstanding the criteria established in subdivisions (a) to (d), inclusive, of this section, any person who is a resident of an intermediate care facility for the developmentally disabled-habilitative shall be eligible for adult day health care services if that resident has disabilities and a level of functioning that are of such a nature that, without supplemental intervention through adult day health care, placement to a more costly institutional level of care would be likely to occur.

(Repealed and added by Stats. 2006, Ch. 691, Sec. 4. Effective January 1, 2007. Note: Section 14525.1, in subd. (g), prescribes conditions for possible inoperation of this section.)



14525.1

(a) Except as provided in subdivisions (b) and (c), any adult eligible for benefits under Chapter 7 (commencing with Section 14000) shall be eligible for adult day health care services if that person meets all of the following criteria:

(1) The person is 18 years of age or older and has one or more chronic or postacute medical, cognitive, or mental health conditions, and a physician, nurse practitioner, or other health care provider has, within his or her scope of practice, requested adult day health care services for the person.

(2) The person has two or more functional impairments involving ambulation, bathing, dressing, self-feeding, toileting, transferring, medication management, and hygiene.

(3) (A) Except as provided under subparagraph (B), the person requires substantial human assistance in performing these activities.

(B) The persons described in subdivisions (b) and (c) shall only require assistance in performing these activities.

(4) The person requires ongoing or intermittent protective supervision, assessment, or intervention by a skilled health or mental health professional to improve, stabilize, maintain, or minimize deterioration of the medical, cognitive, or mental health condition.

(5) The person requires adult day health care services, as defined in Section 14550, that are individualized and planned, including, when necessary, the coordination of formal and informal services outside of the adult day health care program to support the individual and his or her family or caregiver in the living arrangement of his or her choice and to avoid or delay the use of institutional services, including, but not limited to, hospital emergency department services, inpatient acute care hospital services, inpatient mental health services, or placement in a nursing facility or a nursing or intermediate care facility for the developmentally disabled providing continuous nursing care.

(6) The person meets the level of care set forth in Section 51120 of Title 22 of the California Code of Regulations.

(b) A resident of an intermediate care facility for the developmentally disabled-habilitative shall be eligible for adult day health care services if that resident meets the criteria set forth in paragraphs (1) to (5), inclusive, of subdivision (a) and has disabilities and a level of functioning that are of such a nature that, without supplemental intervention through adult day health care, placement to a more costly institutional level of care would be likely to occur.

(c) Persons having chronic mental illness or moderate to severe Alzheimer?s disease or other cognitive impairments shall be eligible for adult day health care services if they meet the criteria established in paragraphs (1) to (5), inclusive, of subdivision (a).

(d) This section shall only be implemented to the extent permitted by federal law.

(e) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement the provisions of this section by means of all-county letters, provider bulletins, or similar instructions without taking further regulatory action.

(f) Prior to implementing this section, the department shall meet and confer with provider representatives, including, but not limited to, adult day health care, home- and community-based services, and nursing facilities for the purpose of presenting and discussing information and evidence to assist the department as it determines the methods and procedures necessary to implement this section.

(g) Upon the determination of the director that all necessary methods and procedures described in subdivision (f) have been ascertained and are sufficient to implement the purposes of this section, the director shall execute and retain a declaration indicating that this determination has been made. Subdivisions (a) to (e), inclusive, shall be inoperative, until the date of execution of the declaration. Upon the date of execution of such a declaration, subdivisions (a) to (e), inclusive of this section shall become operative and Section 14525 shall become inoperative.

(Amended by Stats. 2009, Ch. 165, Sec. 1. Effective January 1, 2010. Subds. (a) to (e) are nonoperative as provided in subd. (g).)



14526

Participation in an adult day health care program shall require prior authorization by the department. The authorization request shall be initiated by the provider and shall include the results of the assessment screening conducted by the provider?s multidisciplinary team and the resulting individualized plan of care. Participation shall begin upon application by the prospective participant or upon referral from community or health agencies, or the physician, hospital, family, or friends of a potential participant.

(Amended by Stats. 2004, Ch. 797, Sec. 1. Effective January 1, 2005.)



14526.1

(a) Initial and subsequent treatment authorization requests may be granted for up to six calendar months.

(b) Treatment authorization requests shall be initiated by the adult day health care center, and shall include all of the following:

(1) The signature page of the history and physical form that shall serve to document the request for adult day health care services. A complete history and physical form, including a request for adult day health care services signed by the participant?s personal health care provider, shall be maintained in the participant?s health record. This history and physical form shall be developed by the department and published in the inpatient/outpatient provider manual. The department shall develop this form jointly with the statewide association representing adult day health care providers.

(2) The participant?s individual plan of care, pursuant to Section 54211 of Title 22 of the California Code of Regulations.

(c) Every six months, the adult day health care center shall initiate a request for an updated history and physical form from the participant?s personal health care provider using a standard update form that shall be maintained in the participant?s health record. This update form shall be developed by the department for that use and shall be published in the inpatient/outpatient provider manual. The department shall develop this form jointly with the statewide association representing adult day health care providers.

(d) Except for participants residing in an intermediate care facility/developmentally disabled-habilitative, authorization or reauthorization of an adult day health care treatment authorization request shall be granted only if the participant meets all of the following medical necessity criteria:

(1) The participant has one or more chronic or post acute medical, cognitive, or mental health conditions that are identified by the participant?s personal health care provider as requiring one or more of the following, without which the participant?s condition will likely deteriorate and require emergency department visits, hospitalization, or other institutionalization:

(A) Monitoring.

(B) Treatment.

(C) Intervention.

(2) The participant has a condition or conditions resulting in both of the following:

(A) Limitations in the performance of two or more activities of daily living or instrumental activities of daily living, as those terms are defined in Section 14522.3, or one or more from each category.

(B) A need for assistance or supervision in performing the activities identified in subparagraph (A) as related to the condition or conditions specified in paragraph (1) of subdivision (d). That assistance or supervision shall be in addition to any other nonadult day health care support the participant is currently receiving in his or her place of residence.

(3) The participant?s network of non-adult day health care center supports is insufficient to maintain the individual in the community, demonstrated by at least one of the following:

(A) The participant lives alone and has no family or caregivers available to provide sufficient and necessary care or supervision.

(B) The participant resides with one or more related or unrelated individuals, but they are unwilling or unable to provide sufficient and necessary care or supervision to the participant.

(C) The participant has family or caregivers available, but those individuals require respite in order to continue providing sufficient and necessary care or supervision to the participant.

(4) A high potential exists for the deterioration of the participant?s medical, cognitive, or mental health condition or conditions in a manner likely to result in emergency department visits, hospitalization, or other institutionalization if adult day health care services are not provided.

(5) The participant?s condition or conditions require adult day health care services specified in subdivisions (a) to (d), inclusive, of Section 14550.5, on each day of attendance, that are individualized and designed to maintain the ability of the participant to remain in the community and avoid emergency department visits, hospitalizations, or other institutionalization.

(e) When determining whether a provider has demonstrated that a participant meets the medical necessity criteria, the department may enter an adult day health care center and review participants? medical records and observe participants receiving care identified in the individual plan of care in addition to reviewing the information provided on or with the TAR.

(f) Reauthorization of an adult day health care treatment authorization request shall be granted when the criteria specified in subdivision (d) or (g), as appropriate, have been met and the participant?s condition would likely deteriorate if the adult day health care services were denied.

(g) For individuals residing in an intermediate care facility/developmentally disabled-habilitative, authorization or reauthorization of an adult day health care treatment authorization request shall be granted only if the resident has disabilities and a level of functioning that are of such a nature that, without supplemental intervention through adult day health care, placement to a more costly institutional level of care would be likely to occur.

(h) Subdivision (e) shall become operative commencing on the first day of the month following 30 days after the effective date of the act adding this subdivision.

(Amended by Stats. 2009, Ch. 165, Sec. 2. Effective January 1, 2010. Repealed on date prescribed in Section 14526.2. After repeal, see related provisions in Section 14526.2.)



14526.2

(a) Initial and subsequent treatment authorization requests may be granted for up to six calendar months, initial and subsequent treatment authorization requests may, at the discretion of the department, be granted for up to 12 calendar months.

(b) Treatment authorization requests shall be initiated by the adult day health care center, and shall include all of the following:

(1) A complete history and physical form, including a request for adult day health care services signed by the participant?s personal health care provider shall be obtained annually. A copy of the history and physical form shall be submitted with an initial treatment authorization request and maintained in the participant?s health record. This history and physical form shall be developed by the department and published in the inpatient/outpatient provider manual.

(2) The participant?s individual plan of care, pursuant to Section 54211 of Title 22 of the California Code of Regulations.

(c) Whenever a subsequent treatment authorization request is submitted, the adult day health care center shall obtain and submit an updated history and physical form from the participant?s personal health care provider using a standard update form that shall be maintained in the participant?s health record. This update form shall be developed by the department for that use and shall be published in the inpatient/outpatient provider manual.

(d) Authorization or reauthorization of an adult day health care treatment authorization request shall be granted only if the participant meets all of the following medical necessity criteria:

(1) The participant has one or more chronic or post acute medical, cognitive, or mental health conditions that are identified by the participant?s personal health care provider as requiring one or more of the following, without which the participant?s condition will likely deteriorate and require emergency department visits, hospitalization, or other institutionalization:

(A) Assessment and monitoring.

(B) Treatment.

(C) Intervention.

(2) The participant has a condition or conditions resulting in both of the following:

(A) Two or more functional impairments involving ambulation, bathing, dressing, self-feeding, toileting, transferring, medication management, and hygiene.

(B) As set forth in subparagraph (A) and (B) of paragraph (3) of subdivision (a) of Section 14525.1, the need for assistance or substantial human assistance in performing the activities identified in subparagraph (A) as related to the condition or conditions specified in paragraph (1). That assistance or substantial human assistance shall be in addition to any other nonadult day health care support the participant is currently receiving in his or her place of residence.

(3) Except for participants residing in an intermediate care facility/developmentally disabled-habilitative, the participant?s network of nonadult day health care center supports is insufficient to maintain the individual in the community, demonstrated by at least one of the following:

(A) The participant lives alone and has no family or caregivers available to provide sufficient and necessary care or supervision.

(B) The participant resides with one or more related or unrelated individuals, but they are unwilling or unable to provide sufficient and necessary care or supervision to the participant.

(4) A high potential exists for the deterioration of the participant?s medical, cognitive, or mental health condition or conditions in a manner likely to result in emergency department visits, hospitalization, or other institutionalization if adult day health care services are not provided.

(5) The participant?s condition or conditions require adult day health care services specified in subdivisions (a) to (d), inclusive, of Section 14550.6, on each day of attendance, that are individualized and designed to maintain the ability of the participant to remain in the community and avoid emergency department visits, hospitalizations, or other institutionalization.

(e) When determining whether a provider has demonstrated that a participant meets the medical necessity criteria, the department may enter an adult day health care center and review participants? medical records and observe participants receiving care identified in the individual plan of care in addition to reviewing the information provided on or with the TAR.

(f) Reauthorization of an adult day health care treatment authorization request shall be granted when the criteria specified in subdivision (d) or (g), as appropriate, have been met and the participant?s condition would likely deteriorate if the adult day health care services were denied.

(g) For individuals residing in an intermediate care facility/developmentally disabled-habilitative, authorization or reauthorization of an adult day health care treatment authorization request shall be granted only if the resident has disabilities and a level of functioning that are of such a nature that, without supplemental intervention through adult day health care, placement to a more costly institutional level of care would be likely to occur.

(h) This section shall only be implemented to the extent permitted by federal law.

(i) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement the provisions of this section by means of all-county letters, provider bulletins, or similar instructions without taking further regulatory action.

(j) Upon the date of execution of the declaration described under subdivision (g) of Section 14525.1, this section shall become operative and Section 14526.1 shall become inoperative and on that date is repealed.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 55. Effective July 28, 2009. Section conditionally operative on date prescribed in subd. (j). After repeal, see related provisions in Section 14526.2.)



14527

Participation in an adult day health care program shall be voluntary. The participant may end the participation at any time. However, an adult day health center shall not otherwise terminate the provision of adult day health services to any participant unless approved by the state department.

No provider may employ, or contract for, persons specifically for the sole purpose of solicitation of eligible participants. A provider shall not use false advertising or false statements to induce participants. No solicitation of participants shall include the granting or offering of any monetary or other valuable consideration for participation.

All informational material for potential participants prepared by the provider shall have the prior approval of the department.

(Added by Stats. 1977, Ch. 1066.)



14528

Before acceptance into the program, all adult day health providers shall conduct a multidisciplinary assessment directed towards ascertaining the individual?s pathological diagnosis, physical disability, functional ability, psychological status, and social and physical environment.

(Added by Stats. 1977, Ch. 1066.)



14528.1

(a) The personal health care provider, as defined in Section 14552.3, shall have and retain responsibility for the participant?s medical care.

(b) If the participant does not have a personal health care provider during the initial assessment process to determine eligibility for adult day health care, the adult day health care center staff physician may conduct the initial history and physical for the participant.

(c) The adult day health care center shall make all reasonable efforts to assist the participant in establishing a relationship with a personal health care provider.

(d) If the adult day health care center is unable to locate a personal health care provider for the participant, or if the participant refuses to establish a relationship with a personal health care provider, the adult day health care center shall do both of the following:

(1) Document the lack of personal health care provider relationship in the participant?s health record.

(2) Continue to document all efforts taken to assist the participant in establishing a relationship with a personal health care provider.

(e) (1) A personal physician for one or more of an adult day health care center?s enrolled participants may serve as the adult day health care staff physician.

(2) When a personal physician serves as the staff physician, the physician shall have a personal care services arrangement with the adult day health care center that meets the criteria set forth in Section 1395nn(e)(3)(A) of Title 42 of the United States Code.

(3) A personal care physician, an adult day health care staff physician, or an immediate family member of the personal care physician or adult day health care staff physician, shall comply with ownership interest restrictions as provided under Section 654.2 of the Business and Professions Code.

(Amended by Stats. 2008, Ch. 648, Sec. 9. Effective January 1, 2009.)



14529

(a) The multidisciplinary health team conducting an assessment shall consist of at least the individual?s personal physician or a staff physician, or both, a registered nurse, and a social worker.

(b) For the initial assessment, the multidisciplinary health team shall also include a physical therapist and an occupational therapist. In addition, when the need is identified by a physician or nurse, qualified consultants with skills in recreational therapy, speech language pathology, or dietary assessment shall serve as team members.

(c) The multidisciplinary team described in subdivision (b) shall conduct an initial assessment. At the time of reassessment, if an individual plan of care has been developed by the physical therapist or the occupational therapist, they shall reassess the participant to determine any ongoing or different needs for physical therapy or occupational therapy services. If it is determined that no further physical therapy or occupational therapy is needed, the physical therapist and the occupational therapist shall not be required to sign the treatment plan. For further reassessments, the nurse or physician shall determine if the physical therapist or occupational therapist is needed.

(d) The assessment team shall:

(1) Determine the medical, psychosocial, and functional status of each participant.

(2) Develop an individualized plan of care, including goals, objectives, and services designed to meet the needs of the person, which shall be signed by each member of the multidisciplinary team, except that the signature of only one physician member of the team shall be required.

(3) At least biannually reassess the participant?s individualized plan care and make any necessary adjustments to the plan.

(4) If the initial assessment or any subsequent reassessment shows that restorative therapy is needed, acute rehabilitative treatment shall be provided by the appropriate licensed or certified personnel.

(5) If the initial assessment or any subsequent reassessment shows that restorative therapy is not needed, the multidisciplinary team shall determine whether the participant requires maintenance program services and if the team finds that the participant requires these services, the multidisciplinary team shall develop an individual maintenance program as part of the plan of care.

(Amended by Stats. 1991, Ch. 985, Sec. 5.)



14530

(a) Individual plans of care shall be submitted to the department. Services for each participant shall be provided as specified in the individual plan of care approved pursuant to Section 14526.

(b) Individual monthly service reports shall be submitted to the department.

(c) Each provider shall supply a written statement to the participant explaining what services will be provided and specifying the scheduled days of attendance. This statement, which shall be known as the participation agreement, shall be signed by the participant and a provider representative and retained in the participant?s file.

(Amended by Stats. 2001, Ch. 681, Sec. 14. Effective January 1, 2002.)






ARTICLE 3. Services and Standards

14550

Adult day health care centers shall offer, and shall provide directly on the premises, at least the following services:

(a) Rehabilitation services, including the following:

(1) Occupational therapy as an adjunct to treatment designed to restore impaired function of patients with physical or mental limitations.

(2) Physical therapy appropriate to meet the needs of the patient.

(3) Speech therapy for participants with speech or language disorders.

(b) Medical services supervised by either the participant?s personal physician or a staff physician, or both, which emphasize prevention treatment, rehabilitation, and continuity of care and also provide for maintenance of adequate medical records. To the extent otherwise permitted by law, medical services may be provided by nurse practitioners, as defined in Section 2835 of the Business and Professions Code, operating within the existing scope of practice, or under standardized procedures pursuant to Section 2725 of the Business and Professions Code, or by registered nurses practicing under standardized procedures pursuant to Section 2725 of the Business and Professions Code.

(c) Nursing services, including the following:

(1) Nursing services rendered by a professional nursing staff, who periodically evaluate the particular nursing needs of each participant and provide the care and treatment that is indicated.

(2) Self-care services oriented toward activities of daily living and personal hygiene, such as toileting, bathing, and grooming.

(d) Nutrition services, including the following:

(1) The program shall provide a minimum of one meal per day which is of suitable quality and quantity as to supply at least one-third of the daily nutritional requirement, unless the participant declines the meal or medical contraindications exist, as documented in the participant?s health record, that prohibit the ingestion of the meal at the adult day health care center. Additionally, special diets and supplemental feedings shall be available if indicated.

(2) Dietary counseling and nutrition education for the participant and his or her family shall be a required adjunct of such service. Dietary counseling and nutrition education may be provided by a professional registered nurse, unless the participant is receiving a special diet prescribed by a physician, or a nurse determines that the services of a registered dietician are necessary.

(e) Psychiatric or psychological services which include consultation and individual assessment by a psychiatrist, clinical psychologist, or a psychiatric social worker, when indicated, and group or individual treatment for persons with diagnosed mental, emotional, or behavioral problems.

(f) Social work services to participants and their families to help with personal, family, and adjustment problems that interfere with the effectiveness of treatment.

(g) Planned recreational and social activities suited to the needs of the participants and designed to encourage physical exercise, to prevent deterioration, and to stimulate social interaction.

(h) Transportation service for participants, when needed, to and from their homes utilizing specially equipped vehicles to accommodate participants? needs. The transportation service may only exceed one hour when necessary to ensure regular and planned attendance at the adult day health care center and when there is documentation in the participant?s health record that there is no medical contraindication.

(i) Written policies and procedures for dealing with natural disaster and emergency situations.

(Amended by Stats. 2008, Ch. 648, Sec. 10. Effective January 1, 2009.)



14550.5

Adult day health care centers shall offer, and provide directly on the premises, in accordance with the participant?s individual plan of care, and subject to authorization pursuant to Section 14526, the following core services to each participant during each day of the participant?s attendance at the center:

(a) One or more of the following professional nursing services:

(1) Observation, assessment, and monitoring of the participant?s general health status and changes in his or her condition, risk factors, and the participant?s specific medical, cognitive, or mental health condition or conditions upon which admission to the adult day health care center was based.

(2) Monitoring and assessment of the participant?s medication regimen, administration and recording of the participant?s prescribed medications, and intervention, as needed, based upon the assessment and the participant?s reactions to his or her medications.

(3) Oral or written communication with the participant?s personal health care provider, other qualified health care or social service provider, or the participant?s family or other caregiver, regarding changes in the participant?s condition, signs, or symptoms.

(4) Supervision of the provision of personal care services for the participant, and assistance, as needed.

(5) Provision of skilled nursing care and intervention, within scope of practice, to participants, as needed, based upon an assessment of the participant, his or her ability to provide self-care while at the adult day health care center, and any health care provider orders.

(b) One or both of the following core personal care services or social services:

(1) One or both of the following personal care services:

(A) Supervision of, or assistance with, activities of daily living or instrumental activities of daily living.

(B) Protective group supervision and interventions to assure participant safety and to minimize the risk of injury, accident, inappropriate behavior, or wandering.

(2) One or more of the following social services provided by the adult day health care center social worker or social worker assistant:

(A) Observation, assessment, and monitoring of the participant?s psychosocial status.

(B) Group work to address psychosocial issues.

(C) Care coordination.

(c) At least one of the following therapeutic activities provided by the adult day health care center activity coordinator or other trained adult day health care center personnel:

(1) Group or individual activities to enhance the social, physical, or cognitive functioning of the participant.

(2) Facilitated participation in group or individual activities for those participants whose frailty or cognitive functioning level precludes them from active participation in scheduled activities.

(d) One meal per day of attendance, in accordance with Section 54331 of Title 22 of the California Code of Regulations, unless the participant declines the meal or medical contraindications exist, as documented in the participant?s health record, that prohibit the ingestion of the meal.

(Amended by Stats. 2008, Ch. 648, Sec. 11. Effective January 1, 2009. Repealed as of date prescribed in Section 14550.6. After repeal, see related provisions in Section 14550.6.)



14550.6

Adult day health care centers shall offer, and provide directly on the premises, in accordance with the participant?s individual plan of care, and subject to authorization pursuant to Section 14526.2, the following core services to each participant during each day of the participant?s attendance at the center:

(a) One or more of the following professional nursing services:

(1) Assessment and monitoring of the participant?s general health status and changes in his or her condition, risk factors, and the participant?s specific medical, cognitive, or mental health condition or conditions upon which admission to the adult day health care center was based.

(2) Monitoring and assessment of the participant?s medication regimen, administration and recording of the participant?s prescribed medications, and intervention, as needed, based upon professional assessment of the participant?s reactions to his or her medications.

(3) Oral or written communication with the participant?s personal health care provider, other qualified health care or social service provider, or the participant?s family or other caregiver, regarding changes in the participant?s condition, signs, or symptoms.

(4) Provision of skilled nursing care and intervention, within scope of practice, to participants, as needed, based upon an assessment of the participant, his or her ability to provide self-care while at the adult day health care center, and any health care provider orders.

(b) Personal care services or social services, or both, needed to address the person?s individual needs for benefits as required by Section 14525.1, as follows:

(1) Protective group supervision and interventions to ensure participant safety and to minimize the risk of injury, accident, inappropriate behavior, or wandering.

(2) Assessment, and monitoring of the participant?s psychosocial status provided by the adult day health care center social worker or social worker assistant.

(3) Group work to address psychosocial issues.

(c) At least one of the following therapeutic activities provided by the adult day health care center activity coordinator or other trained adult day health care center personnel:

(1) Group or individual activities to enhance the social, physical, or cognitive functioning of the participant.

(2) Facilitated participation in group or individual activities for those participants whose frailty or cognitive functioning level precludes them from active participation in scheduled activities.

(d) One meal per day of attendance, in accordance with Section 54331 of Title 22 of the California Code of Regulations, unless the participant declines the meal or medical contraindications exist, as documented in the participant?s health record, that prohibit the ingestion of the meal.

(e) This section shall only be implemented to the extent permitted by federal law.

(f) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement the provisions of this section by means of all-county letters, provider bulletins, or similar instructions without taking further regulatory action.

(g) Upon the date of execution of the declaration described under subdivision (g) of Section 14525.1, this section shall become operative and Section 14550.5 shall become inoperative and on that date is repealed.

(Added by Stats. 2009, 4th Ex. Sess., Ch. 5, Sec. 56. Effective July 28, 2009. Section operative on date prescribed in subd. (g).)



14551

The following additional services may also be provided:

(a) Podiatric services provided or arranged for, or under direction of, the supervising physician.

(b) Optometric screening and advice for low-vision cases by a licensed ophthalmologist or optometrist.

(c) Dental screening for the purpose of apprising the participant of the necessity of regular or emergency dental care.

(d) Such other services within the concept and objectives of adult day health care as may be approved by the department.

(Amended by Stats. 1978, Ch. 429.)



14552

In order to obtain certification as a provider of adult day health care under this chapter and Chapter 7 (commencing with Section 14000), the following standards shall be met:

(a) The provider shall have met all other requirements of licensure as an adult day health care center pursuant to Chapter 3.3 (commencing with Section 1570) of Division 2 of the Health and Safety Code.

(b) The provider shall comply with requirements of this chapter regarding program and scope of services.

(c) The provider shall have appropriate licensed personnel.

(d) The provider shall employ required personnel for furnishing of required services pursuant to Section 14550 consistent with commonly accepted professional standards.

(e) The provider shall afford to each participant all rights, including the right to be free from harm and abuse, identified in the rules and regulations adopted pursuant to Section 1580 of the Health and Safety Code.

(f) A provider serving a substantial number of participants of a particular racial or ethnic group, or participants whose primary language is not English, shall employ staff who can meet the cultural and linguistic needs of the participant population.

(g) A provider shall have organizational and administrative capacity to provide services under the provisions of this chapter.

(Amended by Stats. 2004, Ch. 797, Sec. 2. Effective January 1, 2005.)



14552.2

(a) ?Program plan? means a written description of the adult day health care center?s philosophy, objectives, and processes for providing required services to the participant populations.

(b) The program plan shall include any of the following elements, as requested by the California Department of Aging, and shall be submitted as required in Section 14574.1:

(1) The total number of participants the center proposes to serve, or currently serves, daily.

(2) A profile of the participant population the center proposes to serve, or currently serves, that includes a description of the specific medical, social, and other needs of each population.

(3) A description of the specific program elements and services that addresses the medical, social, and other needs of each participant population that the center proposes to serve, or currently serves, as specified in paragraph (2). ?Program elements? means the components of an adult day health care program, as specified in Section 14550.

(4) A description of the specialized professional and program staff that will provide, or currently provide, the adult day health care center?s program services, as specified in paragraph (3), and that staff?s responsibilities. The plan shall demonstrate that the adult day health care center is organized and staffed to carry out the requirements as specified in the regulations adopted pursuant to Section 1580 of the Health and Safety Code.

(5) An in-service training plan for each center staff member to commence within the first six months of employment. The training plan shall address, at a minimum, the specific medical, social, and other needs of each participant population the center proposes to serve, as specified in paragraph (2).

(6) A sample individual plan of care for each specialty population the adult day health care center proposes to serve, or currently serves, and a sample of a one-week schedule of daily program services for each sample individual plan of care. The individual plan of care shall demonstrate the specific medical, social, and other needs of each participant population the adult day health center proposes to serve.

(7) A plan for a behavior modification program if such a program will be used as a basic intervention for meeting the needs of a special population, such as persons with developmental disabilities or persons with mental disabilities.

(c) This section shall be implemented only to the extent funds are made available for the purposes of this section in the annual Budget Act or another statute.

(d) The implementation of the program plan requirements does not require adoption of regulations pursuant to the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code).

(Added by Stats. 2004, Ch. 797, Sec. 3. Effective January 1, 2005.)



14552.5

Pursuant to Section 14043.46, the department may implement a one-year moratorium on the certification and enrollment into the Medi-Cal program of new adult day health care centers.

(Added by Stats. 2004, Ch. 228, Sec. 26.1. Effective August 16, 2004.)



14553

An adult day health care provider shall establish written policies and procedures, which shall have prior approval of the department, unless otherwise specified in an interagency agreement entered into pursuant to Section 1572 of the Health and Safety Code, for continuously reviewing the quality of care, performance of all personnel, the utilization of services and facilities, and costs. Information derived from the review shall be made available to the department, unless otherwise specified in an interagency agreement entered into pursuant to Section 1572 of the Health and Safety Code.

(Amended by Stats. 2001, Ch. 681, Sec. 18. Effective January 1, 2002.)



14553.1

The adult day health care center?s policies and procedures shall include provisions for the following:

(a) Designating the staff who will serve in the required positions during a short-term absence or short-term vacancy, as defined in subdivision (o) of Section 1570.7 of the Health and Safety Code, of required staff.

(b) Providing coverage for required staff in the event of a long-term absence or long-term vacancy, as defined in subdivision (k) of Section 1570.7 of the Health and Safety Code.

(c) Ensuring continuity of services for participants during staff absences.

(Added by Stats. 2008, Ch. 648, Sec. 12. Effective January 1, 2009.)



14554

The adult day health care provider shall maintain a complete standard medical record for each participant, including records of treatment rendered by a subcontractor, according to specifications established by the department and as may be further specified by the California Department of Aging.

(Amended by Stats. 2001, Ch. 681, Sec. 19. Effective January 1, 2002.)



14555

Each adult day health care provider shall establish a grievance procedure under which participants may submit their grievances. Such procedure shall be approved by the department prior to the approval of the certification. The department shall establish standards for such procedures to insure adequate consideration and rectification of participant grievances. A provider shall make written findings of fact in the case of each grievance processed, a copy of which shall be transmitted to the participant. If the Medi-Cal participant has an unresolved grievance, the fair hearing provided in Chapter 7 (commencing with Section 10950) of Part 2 of this division shall be available to resolve all grievances regarding care and administration by the adult day health care provider. The findings and recommendations of the department, based on the decision of the hearing officer, shall be binding upon the adult day health care provider.

(Amended by Stats. 1998, Ch. 151, Sec. 16. Effective January 1, 1999.)






ARTICLE 4. Administration

14570

(a) The department shall adopt all necessary rules and regulations providing for quality of care and payment for services rendered under this chapter pursuant to Chapter 7 (commencing with Section 14000). All regulations heretofore adopted by the department pursuant to this chapter, and that are in effect immediately preceding the operative date of the amendment of this section enacted by the Legislature during the 1977?78 Regular Session, shall remain in effect and shall be fully enforceable unless and until readopted, amended, or repealed by the director.

(b) The director shall establish a distinct organizational entity within the department that shall have primary responsibility for the Adult Day Health Care Medi-Cal program. This entity shall coordinate and direct all departmental activities required by this chapter.

(Amended by Stats. 2001, Ch. 681, Sec. 20. Effective January 1, 2002.)



14571

The department, in consultation with the California Association for Adult Day Services, shall develop a rate methodology. The methodology shall take into consideration all allowable costs associated with providing adult day health care services. Once a methodology has been approved by the department, it shall be the basis of future annual rate reviews.

Payment shall be for services provided in accordance with an approved individual plan of care. Billing shall be submitted directly to the department. Additionally, the department shall establish a separately billable and reasonable rate of reimbursement for the initial assessment that takes into account the intensity of services and the skill level of the health professionals required to conduct the mandated three-day assessment of new participant needs and living environment. Subsequent assessments, as needed or required, shall be billed at a lesser amount. The department shall establish utilization controls for assessment days to ensure the appropriate use of assessment and reassessment activity.

Nothing in this section shall preclude the department from entering into specific prospective budgeting and reimbursement agreements with providers.

(Amended by Stats. 2006, Ch. 691, Sec. 8. Effective January 1, 2007.)



14571.1

The Legislature finds and declares all of the following:

(a) Adult day health care is a necessary component in achieving an integrated home- and community-based long-term care system consistent with the principles of the decision of the United States Supreme Court in Olmstead v. L.C. by Zimring (1999) 527 U.S. 581.

(b) The federal Centers for Medicare and Medicaid Services has directed the State of California to segregate certain skilled services from the all-inclusive per diem rate currently in use for adult day health care centers and to bill for those services using separate billing codes and reimbursement rates.

(c) The reimbursement methodology for adult day health care services that is established by the department should provide for fair and equitable reimbursement to adult day health care centers for services that are provided to each participant.

(Added by Stats. 2006, Ch. 691, Sec. 9. Effective January 1, 2007.)



14571.2

(a) Subject to the provisions of this section, the department shall establish, effective August 1, 2012, a reimbursement methodology and a reimbursement limit for adult day health care services on a prospective cost basis for services that are provided to each participant, pursuant to his or her individual plan of care. The prospective reimbursement methodology shall be determined by the department after consultation with the California Association for Adult Day Services and other interested stakeholders.

(b) The following definitions shall apply for purposes of this section:

(1) ?Daily core services? means the services described in Section 14550.5.

(2) ?Separately billable services? means services designated by the department, after consultation with the California Association for Adult Day Services, and shall include, but not be limited to, the following:

(A) Physical therapy services.

(B) Occupational therapy services.

(C) Speech and language pathology services.

(D) Mental health services.

(E) Registered dietician services.

(F) Transportation services.

(c) The prospective reimbursement methodology for the daily core services provided by each adult day health care center shall be determined by the department based on the reasonable cost of providing all of the adult day health care services included within the core services and adjusted to the particular rate year. Services and costs included in the calculation of the daily core services rate shall include, but not be limited to, all of the following:

(1) Fixed or capital-related costs representing depreciation, leases and rentals, interest, leasehold improvements, and other amortization.

(2) Labor costs other than those for the separately billable services, including direct and indirect labor and contracted staff hours required by law or regulation.

(3) All other costs exclusive of fixed or capital-related costs, leases or rentals, interest, leasehold improvements, and other amortization.

(4) Add-ons, adjustments, and audit adjustments determined annually in the calculation of the core rate to allow for changes specified in subdivision (h), until those changes are reflected in the cost report.

(5) Cost components required to comply with licensing and certification laws and regulations.

(d) (1) The daily reimbursement rates for the separately billable services shall be determined based upon the reasonable cost of providing each service, how each of the individual billable services is defined, and which professional is providing the service, subject to the scope of his or her license. These reimbursement rates shall not exceed the Medi-Cal rates for the same service on file at the time the service is rendered.

(2) In establishing the total reimbursement limit, direct patient care labor costs may be paid at a specified discrete percentile to ensure maintenance of quality of care.

(e) The department shall determine a reimbursement limit applicable to each adult day health center peer group established pursuant to subdivision (m), taking into account total overall average costs per day of attendance for providing the entire array of adult day health care services, including the daily core services and the separately billable services. The department shall determine a reimbursement limit applicable to each adult day health care center peer group established pursuant to subdivision (m) based on cost containment principles applied to other acute care and long-term care providers.

(f) By July 1, 2010, the department shall develop, after consultation with the California Association for Adult Day Services, all of the following:

(1) An adult day health care center cost report meeting the requirements of subdivision (j) and a list of individual components to be included in the core rate calculation.

(2) The methodology and documentation necessary to establish the reimbursement rate for the separately billable services.

(3) The reimbursement rates for transportation services. Payments for transportation services shall be subject to the limit on the daily reimbursement and shall be reimbursed whether the center provides transportation directly, by use of contracted transportation, or both. The department shall review methodologies for payment for transportation services. The review of payment methodologies shall include a survey of other states? adult day health care transportation systems, and transportation reports or expert consultation relevant to nonemergency medical transportation services in the community.

(g) (1) By January 1, 2011, the department shall facilitate the training of providers in collaboration with the California Association for Adult Day Services. The adult day health care centers shall be trained in the all of the following elements:

(A) The use of the modified cost report, supplemental reports, and the accounting and reporting manual.

(B) Plan of care documentation required to support the separately billable rate components.

(C) Medical necessity and eligibility requirements and documentation.

(2) By January 1, 2011, the department, after consultation with the California Association for Adult Day Services, shall establish facility peer groupings as specified in subdivision (m).

(h) By July 1, 2011, the department, after consultation with the California Association for Adult Day Services, shall establish a methodology for calculation of the reimbursement limit, rates for the daily core services, and applicable percentiles limiting specific cost categories within the core rate.

(i) (1) By March 30, 2012, a preliminary estimate of the reimbursement limit, the reimbursement rate for individual adult health care services, and separately billable services shall be established and provided to the California Association for Adult Day Services and other interested stakeholders. The department shall allow an appropriate stakeholder comment period following this action.

(2) The information supplied to all interested stakeholders in paragraph (1) shall be compared to what would have been paid under the rate methodology in effect for the 2011?12 fiscal year.

(3) Based on the rate comparisons, a methodology to provide for a multiyear phase in of the new prospective payment may be implemented.

(4) At the time of implementation, no adult day health care center?s payment shall be decreased by more than 10 percent below the rate paid in the rate year immediately preceding the first year that the rate methodology prescribed in this section is implemented. In the second and third rate years, no adult day health care center reimbursement rate shall be decreased by more than 10 percent below the adult day health care center?s reimbursement rate on file at the time of the application of the next year?s reimbursement rate.

(j) (1) The department, with input from the California Association for Adult Day Services and all interested stakeholders, shall develop the cost reporting form and determine the costs that are to be included and excluded from the annual cost reporting methodology.

(2) Cost reporting shall be consistent with Section 1861 of the federal Social Security Act (42 U.S.C. Sec. 1395x) and Part 413 of Title 42 of the Code of Federal Regulations.

(3) Cost reporting shall include itemization of the costs of all adult day health care services such that information necessary to determine costs associated with the core bundle of services and each of the separately billable services can be collected.

(4) The cost report or supplemental report to the cost report, as determined by the frequency the data will be required for calculation of the core rate, shall collect staffing level and salary data for all direct and indirect patient care staff, arranged through either employment or contract.

(5) All adult day health care centers participating in the Medi-Cal program shall maintain books and records according to generally accepted accounting principles and the uniform accounting systems adopted by the state, and shall submit annual cost reports directly to the department.

(k) (1) The department may exclude any cost report or portion thereof that it deems to be inaccurate, incomplete, or unrepresentative, consistent with the policies established in paragraph (2) of subdivision (j). For facilities that fail to file cost reports with the department pursuant to this section, the department shall reimburse those facilities at 10 percent below the lowest reimbursement limit established in the facility?s peer group pursuant to subdivision (d).

(2) Cost report data shall be validated by using comparisons to salary surveys and health industry administrative data maintained by the Office of Statewide Health Planning and Development and other state agencies. If cost report data is not statistically valid for a given peer group, survey statistics shall be used as a proxy to substitute for the cost report data.

(3) Cost report data for any adult day health care center that has closed or is no longer a Medi-Cal participating facility shall be excluded from the rate calculation.

(4) The specific process for maintaining cost data and submitting cost reports shall be developed after consultation with the California Association for Adult Day Services.

(l) Field audits shall be performed by the department in accordance with all of the following laws and regulations:

(1) Section 1861 of the Social Security Act (42 U.S.C. Sec. 1395x) and Title XVIII of the Social Security Act (42 U.S.C. Sec. 1395 et seq.).

(2) Sections 413.9, 433.32, and 483.10 of, Part 413 of, Title 42 of the Code of Federal Regulations.

(3) Centers for Medicare and Medicaid Services Publication 15-1 (federal Department of Health and Human Services Manual).

(4) Chapter 5 (commencing with Section 54001) of Division 3 of, and Chapter 10 (commencing with Section 78001) of Division 5 of, Title 22 of the California Code of Regulations.

(5) Sections 14170 and 14171.

(6) Relevant portions of the California Medicaid State Plan.

(m) (1) In accordance with field audit requirements, adult day health care centers shall be placed in a minimum of three designated peer groupings. Each adult day health care center in each of the designated peer groupings shall be audited on an annual basis.

(2) If for any reason a field audit was not performed, the average audit adjustment of the peer grouping shall be applied.

(3) The peer groupings shall include, at minimum, geographic differences and size of facility. The need for additional groupings shall be periodically reevaluated to ensure that the peer groupings remain relevant on a statewide basis.

(4) The department shall analyze and evaluate the data obtained through peer grouping analysis in order to determine if additional peer groupings or data elements are necessary for refinement of the peer groupings.

(5) After analyzing the data pursuant to paragraph (4), the department may increase the number of peer groupings or change the criteria to reflect pertinent factors affecting peer grouping costs.

(n) (1) An audit adjustment or adjustments, either specific to an adult day health care center or by peer grouping, reflecting the difference between reported and audited costs and participant days for field audited centers, shall be applied to all adult day health care centers for purposes of establishing the core services reimbursement rate and the reimbursement limit for the following rate year. Audit adjustments shall include all of the following:

(A) The results of settled appeals. The department shall consider only the findings of audit appeal reports that are issued more than 180 days prior to the beginning of the new rate year.

(B) In the case of peer grouping audit adjustments, audited costs shall be modified by a factor reflecting share-of-cost overpayments and share-of-cost underpayments.

(C) The results of federal audits, when reported to the state, shall be applied in determining audit adjustments.

(D) (i) An adjustment or adjustments to reported costs of adult day health care centers shall be made to reflect changes in state or federal laws and regulations that would affect those costs, including increases in the minimum wage or increases in minimum staffing requirements.

(ii) The costs described in clause (i) shall be reflected as an add-on to the new rate or rates.

(iii) To the extent not prohibited by federal law or regulations, add-ons to the rate or rates shall continue until those costs are included in cost reports used to set the new rate or rates.

(2) Adjusted costs shall be divided into categories and treated as follows:

(A) Fixed or capital-related costs shall include costs that represent depreciation, leases and rentals, interest, leasehold improvements, and other amortization. No update shall be applied.

(B) Property taxes, where identified, shall be updated at a rate of 2 percent annually.

(C) Labor costs, which shall be defined as a ratio of salary, wage, and benefits costs to the total costs of each adult day health care center, shall be updated based upon the labor study conducted by the department and using industry-specific wage data as reported by the adult day health care centers. The separately billable services shall be updated by applying the median market-based rate specific to the specialty service category.

(D) All other costs shall include all other costs less fixed or capital-related costs, property taxes, and labor costs. This cost category shall be updated using the California Consumer Price Index.

(3) Prior to the implementation of this methodology, the department shall take measures to ensure appropriate training of state audit staff.

(o) The department shall provide updates on the rate methodology to the appropriate fiscal and policy committees of the Legislature. The appropriation for services paid under this rate methodology shall be included in the annual Budget Act.

(p) Adult day health care centers may appeal findings that result in an adjustment to the rate or rates pursuant to Section 14171 and to Article 1.5 (commencing with Section 51016) of Chapter 3 of Division 3 of Title 22 of the California Code of Regulations.

(q) (1) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement this section by means of a provider bulletin or similar instruction without taking regulatory action. By August 1, 2015, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(2) The department shall notify and consult with interested stakeholders in implementing, interpreting, or making specific the provisions described in this section.

(r) The department shall implement this section only to the extent that federal financial participation is obtained.

(s) The department may file a state plan amendment to implement the requirements of this section. Immediately upon filing any such state plan amendment, the department shall provide the fiscal committees of the Legislature with a copy of the state plan amendment.

(Amended by Stats. 2009, Ch. 165, Sec. 3. Effective January 1, 2010.)



14571.5

Federally qualified health centers shall be reimbursed on a prospective payment system rate basis pursuant to Section 14132.100 for the provision of adult day health care services.

(Added by Stats. 2006, Ch. 691, Sec. 11. Effective January 1, 2007.)



14572

(a) No Medi-Cal reimbursement shall be made for a service rendered by an adult day health care provider that does not have a license as an adult day health care center or that does not have currently effective Medi-Cal certification pursuant to this chapter.

(b) Notwithstanding subdivision (a), Medi-Cal certification shall be granted as of the date of licensure with respect to, and reimbursement shall be made for, a service rendered on or after that date if the provider meets all of the following requirements:

(1) Is exempt from the moratorium imposed on the certification and enrollment of new adult day health care centers pursuant to paragraph (5) of subdivision (b) of Section 14043.46.

(2) Meets all certification requirements for adult day health care centers, and is enrolled as a Medi-Cal provider.

(3) Provides services in compliance with the requirements of this chapter as of the date the center began providing services to beneficiaries.

(Amended by Stats. 2006, Ch. 74, Sec. 70. Effective July 12, 2006.)



14573

(a) Initial Medi-Cal certification for adult day health care providers shall expire 12 months from the date of issuance. The director shall specify any date he or she determines is reasonably necessary because of the record of the applicant and to carry out the purposes of this chapter, but not more than 24 months from the date of issuance, when renewal of the certification shall expire. The certification may be extended for periods of not more than 60 days if the department determines it to be necessary.

(b) Before certification renewal the provider shall submit with the application for renewal a report according to department specifications that includes an analysis of income and expenditures, continued demonstrated community need, services, participant statistics and outcome, and adherence to policies and procedures.

(c) Prior to approving renewal of Medi-Cal certification, the California Department of Aging shall conduct a financial review and onsite medical and management reviews. The reviews shall be conducted by a team of persons with appropriate technical skills. The management review shall be performed by the entity responsible for directing and coordinating the program, as specified in the interagency agreement entered into pursuant to Section 1572 of the Health and Safety Code.

(d) Where the director determines that the public interests would be served thereby, a public hearing may be held on any renewal application subject to this section. The findings of the departmental program and licensing reviews and the provider?s annual evaluation report shall be presented at the hearing.

(Amended by Stats. 2004, Ch. 797, Sec. 4. Effective January 1, 2005.)



14574

(a) The director shall terminate the Medi-Cal certification of any adult day health care provider at any time if he or she finds the provider is not in compliance with standards prescribed by this chapter or Chapter 7 (commencing with Section 14000) or regulations adopted pursuant to these chapters. The director shall give reasonable notice of his or her intention to terminate the certification to the provider and participants in the center. The notice shall state the effective date of, and the reason for, the termination.

(b) The California Department of Aging and the department shall coordinate proceedings to deny an application for certification, to terminate or suspend certification, or to revoke or suspend licensure to the extent appropriate to ensure consistency and uniformity.

(c) The provider shall have the right to appeal the department?s decision made pursuant to Section 14123.

(d) This section is not applicable to denials of initial certification made pursuant to a moratorium imposed in accordance with Section 14043.46 of the Welfare and Institutions Code.

(Amended by Stats. 2011, Ch. 119, Sec. 7. Effective July 25, 2011.)



14574.1

(a) Every adult day health care center shall be periodically inspected and evaluated for quality of care by a representative or representatives designated by the director, unless otherwise specified in the interagency agreement entered into pursuant to Section 1572 of the Health and Safety Code. Inspections shall be conducted prior to the expiration of certification, but at least every two years, and as often as necessary to ensure the quality of care being provided. As resources permit, an inspection may be conducted prior to, as well as within, the first 90 days of operation.

(b) If, as a result of the inspection, the department or the California Department of Aging, as specified in the interagency agreement, determines that the adult day health care center has serious deficiencies that pose a risk to the health and safety of the participants, the department or the California Department of Aging, as specified in the interagency agreement, may immediately take any of the following actions, including, but not limited to:

(1) Require a plan of correction, including as requested, a program plan pursuant to Section 14552.2.

(2) Limit participant enrollment.

(3) Prohibit new participant enrollment.

(c) The provider shall have the right to dispute an action taken under paragraphs (2) and (3) of subdivision (b). The department or the California Department of Aging, as specified in the interagency agreement, shall accept, consider, and resolve disputes filed pursuant to this subdivision in a timely manner. The dispute resolution process shall be determined by the California Department of Aging in consultation with the department.

(d) The director shall ensure that public records accurately reflect the current status of any potential actions including the resolution of disputes.

(Amended by Stats. 2004, Ch. 797, Sec. 5. Effective January 1, 2005.)



14575

Each adult day health care provider shall maintain a uniform accounting and reporting system as developed by the department, in consultation with the provider. The department shall implement a uniform cost accounting system and train providers in this system by July 1, 1987. The California Department of Aging, in coordination with the department may approve an alternative cost accounting system where the provider demonstrates the ability to report comparable and reliable data. The provider shall submit annual cost reports to the department, unless otherwise specified in an interagency agreement entered into pursuant to Section 1572 of the Health and Safety Code, no later than five months after the close of the licensee?s fiscal year. The report shall be submitted in the format prescribed by the state. Each facility shall maintain, for a period of four years following the submission of annual cost reports, financial and statistical records of the period covered by the cost reports which are accurate and in sufficient detail to substantiate the cost data reported. These records shall be made available to state or federal representatives upon request. The department, unless otherwise specified in an interagency agreement entered into pursuant to Section 1572 of the Health and Safety Code, may request a financial review performed by an independent certified public accountant as part of the provider?s annual cost report. All certified financial statements shall be filed with the department within a period no later than three months after the department?s request. The department, unless otherwise specified in an interagency agreement entered into pursuant to Section 1572 of the Health and Safety Code, may require a limited or complete certified public accountant audit when the monitoring activities carried out pursuant to Section 14573 reveal significant financial management deficiencies.

(Amended by Stats. 2001, Ch. 681, Sec. 25. Effective January 1, 2002.)



14576

Each adult day health care provider shall furnish to the department, unless otherwise specified by the interagency agreement entered into pursuant to Section 1572 of the Health and Safety Code, all additional information and reports that the department may find necessary in performing its functions under this chapter. The information and reports shall include, but not be limited to, any statistical information regarding utilization of services, individual treatment plans and individual service reports, costs of health care, and administration the department may require.

(Amended by Stats. 2001, Ch. 681, Sec. 26. Effective January 1, 2002.)



14577

All subcontracts for services reimbursable under this chapter shall be entered into pursuant to regulations of the department. All subcontracts shall be in writing, and a copy shall be transmitted to the department for approval prior to taking effect. Each subcontract submitted to the department for approval shall contain the amount of compensation or other consideration which the subcontractor will receive under the terms of the subcontract with the adult day health care provider. However, this section shall not apply to employment contracts of salaried employees of an adult day health care licensee.

All subcontracts to provide health care benefits, including emergency services, shall include a specification that services will be provided to participants to meet the needs of the participants based upon the plans of care. All subcontracts to provide any of the basic services specified in Section 14550 through subcontractors, shall meet all of the qualifications required by, or pursuant to, this chapter as appropriate for the services which the subcontractors are required to perform.

Each subcontract shall require that the subcontractor make all of its books and records pertaining to the goods or services furnished under the terms of the subcontract available for inspection, examination, or copying by the department during normal working hours at the subcontractor?s principal place of business, or at such other place in the state as the department shall designate. Subcontracts between an adult day health care provider and a subcontractor shall be public records and shall be kept on file and be available at the center. The names of the officers and stockholders of the subcontractor shall also be kept on file and be available as public records at the center.

(Amended by Stats. 1998, Ch. 151, Sec. 19. Effective January 1, 1999.)






ARTICLE 5. Conflict of Interest

14585

For purposes of this article, ?state officer or employee? means a Member of Congress representing the State of California; a Member of the Legislature; a secretary of a state agency and those members of the secretary?s staff who hold policymaking positions; those members of the Governor?s staff who hold policymaking positions; an administrative aide or committee consultant of the Legislature; the appointive or civil service employee of the highest class or grade in each department, system, program, section, or other administrative subdivision of the department and the California Department of Aging, as defined in regulations adopted by those departments; any other employee in the department and the California Department of Aging who has any responsibility for the negotiation and development, or management of Medi-Cal contracts of an adult day health care center certified under the provisions of this chapter. The director shall adopt regulations further delineating the class of employees covered by this section.

(Amended by Stats. 1998, Ch. 151, Sec. 20. Effective January 1, 1999.)



14586

No Medi-Cal certification for an adult day health center shall be approved or renewed pursuant to this chapter if a state officer or employee, or the spouse or a minor child of a state officer or employee, is a member of the board of directors, board of trustees, executive committee or other governing board or committee, the principal officer, a shareholder in the case of a corporation, or a partner in the case of a partnership, in any entity contracting with an adult day health center to provide services reimbursable pursuant to this chapter.

(Added by Stats. 1977, Ch. 1066.)



14587

No Medi-Cal certification for an adult day health center shall be approved or renewed if any state officer or employee has a direct financial interest in such a subcontractor.

For the purposes of this section, ?direct financial interest? means the ownership of common stock, preferred stock, warrants, options, partnership interests, and debt instruments if convertible to equity investments in a subcontractor specified in this section. A convertible debt includes bonds, notes, debentures, and mortages. As used in this section, ?direct financial interest? also includes such financial interest of a spouse or a minor child of a state officer or employee in any business entity or in real property held for income or gain.

(Added by Stats. 1977, Ch. 1066.)



14588

No Medi-Cal certification for an adult day health center shall be approved or renewed if a state officer or employee, or the spouse or a minor child of a state officer or employee, provides legal solicitation or management services to the adult day health center or shares in the income or any remuneration derived from the providing of legal or management services to an adult day health center.

(Added by Stats. 1977, Ch. 1066.)






ARTICLE 6. Cessation of Adult Day Health Care and Assistance with Transition from Adult Day Health Care Services to Other Services

14589

(a) The Legislature finds and declares the following:

(1) During times of economic crisis, it is crucial to find areas within the program where efficiencies can be achieved while continuing to provide community-based services that support independence.

(2) Adult Day Health Care (ADHC) has been vulnerable to fraud and, despite attempts to curtail and prevent fraud, including, but not limited to, a moratorium on new facilities and onsite treatment authorization request review, fraud continues in this area.

(3) The state has added services and programs to enable vulnerable populations to remain in the community, including, but not limited to, the Money Follows the Person project, California?s Section 1115(a) Comprehensive Medi-Cal Demonstration Project Waiver: a Bridge to Reform, and services and supports, including day programs, provided under the Lanterman Developmental Disabilities Services Act (Division 4.5 (commencing with Section 4500)). It also continues to explore opportunities to add additional services and programs to help individuals remain in the community, including, but not limited to, pilot projects to better meet the health care needs of individuals dually eligible for both Medicare and Medicaid, and exploring the Community First Choice Option as a Medi-Cal benefit.

(4) There are alternative services to meet the needs of Medi-Cal beneficiaries utilizing ADHC, including in-home supportive services, physical, occupational, and speech therapies, nonemergency medical transportation, and home health services.

(b) Therefore, it is the intent of the Legislature for the department to obtain federal approval to eliminate ADHC as an optional Medi-Cal benefit.

(Amended by Stats. 2012, Ch. 162, Sec. 225. Effective January 1, 2013.)



14589.5

(a) Notwithstanding any other provision of law related to the Medi-Cal program or to adult day health care, adult day health care is excluded from coverage under the Medi-Cal program.

(b) This section shall only be implemented to the extent permitted by federal law.

(c) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement the provisions of this section by means of all-county letters, provider bulletins, or similar instructions, without taking further regulatory action.

(d) This section shall be implemented on the first day of the first calendar month following 90 days after the effective date of the act that adds this section or on the first day of the first calendar month following 60 days after the date the department secures all necessary federal approvals to implement this section, whichever is later.

(Added by Stats. 2011, Ch. 3, Sec. 104. Effective March 24, 2011. Implementation is on date prescribed in subd. (d).)



14590

(a) As a result of the enactment of this article to eliminate adult day health care as an optional benefit under the Medi-Cal program, the department shall implement a short-term program to fund organizations to assist individuals receiving ADHC services to transition to other Medi-Cal services, social services, and respite programs, or to provide social activities and respite assistance for individuals who were receiving ADHC services at the time the services were eliminated. The goal of this funding is to minimize the risk of institutionalization by identifying needed services available in the community and providing beneficiaries assistance in accessing those services.

(b) To ensure a smooth transition, adult day health care centers shall provide relevant participant information, including the most recent copy of a participant?s individual plan of care, to the department. Final Medi-Cal payment to adult day health care centers is contingent upon the provision of participants? individual plan of care and all documentation supporting that individual plan of care, including medical records, to the grantee. Failure to provide documents under this section is grounds for a temporary withhold of payment to the adult day health care center under the process established pursuant to Section 14107.11.

(c) To implement this section, the department may contract with public or private entities and utilize existing health care service provider enrollment and payment mechanisms, including the Medi-Cal program?s fiscal intermediary. Contracts entered into for the purposes of implementing this article, including any contract amendments, system changes pursuant to a change order, and any project or system development notices, may be developed using a competitive process established by the department and shall be exempt from Chapter 5.6 (commencing with Section 11545) of Part 1 of Division 3 of Title 2 of the Government Code, Article 4 (commencing with Section 19130) of Chapter 5 of Part 2 of Division 5 of Title 2 of the Government Code, and the Public Contract Code, and any associated policies, procedures, or regulations under those provisions, and shall be exempt from review or approval by any division of the Department of General Services and the California Technology Agency. A contract may provide for periodic advance payments for services to be performed.

(d) Notwithstanding the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the department may implement this article through provider bulletins or similar instructions without taking regulatory action.

(e) Implementation of the short-term program to assist individuals receiving ADHC services to transition to other Medi-Cal services, social services, and respite programs, or to provide social activities and respite assistance for individuals who were receiving ADHC services at the time the services were eliminated, is subject to an appropriation in the annual Budget Act.

(Added by Stats. 2011, Ch. 3, Sec. 104. Effective March 24, 2011.)









CHAPTER 8.75. Program of All-Inclusive Care for the Elderly

14591

The Legislature finds and declares all of the following:

(a) Community-based services to the frail elderly are often uncoordinated, fragmented, inappropriate, or insufficient to meet the needs of frail elderly who are at risk of institutionalization, often resulting in unnecessary placement in nursing homes.

(b) Steadily increasing health care costs for the frail elderly provide incentive to develop programs providing quality services at reasonable costs.

(c) Capitated ?risk-based? financing provides an alternative to the traditional fee-for-service payment system by providing a fixed, per capita monthly payment for a package of health care services and requiring the provider to assume financial responsibility for cost overruns.

(d) On Lok Senior Health Services began as a federal and state demonstration program in 1973 to test whether comprehensive community-based services could be provided to the frail elderly at no greater cost than nursing home care.

(e) Since 1983, On Lok Senior Health Services of San Francisco has successfully provided a comprehensive package of services and operated within a cost-effective, capitated risk-based financing system.

(f) Recognizing On Lok?s success, Congress passed legislation in 1986 and 1987 encouraging the expansion of capitated long-term care programs by permitting federal Medicare and Medicaid waivers to be granted indefinitely to On Lok and authorizing the federal Centers for Medicare and Medicaid Services (CMS) to grant waivers in up to 10 new sites throughout the nation in order to replicate the On Lok model.

(g) In response, the Legislature authorized the State Department of Health Care Services to seek a waiver to contract with up to 10 demonstration projects to develop risk-based, long-term care pilot programs modeled upon On Lok Senior Health Services.

(h) The demonstration projects authorized by the Legislature proved to be successful at providing comprehensive, community-based services to frail elderly individuals at no greater cost than providing nursing home care.

(i) In 1997, Congress passed the Balanced Budget Act of 1997 (Public Law 105-33) authorizing states to offer PACE program services as optional services under the state?s Medicaid state plan.

(j) Based upon the success of the demonstration projects in California, the state is now providing community-based, risk-based, and capitated long-term care services under the PACE program as optional services under California?s Medi-Cal State Plan.

(Added by Stats. 2011, Ch. 367, Sec. 19. Effective January 1, 2012.)



14592

(a) For purposes of this chapter, ?PACE organization? means an entity as defined in Section 460.6 of Title 42 of the Code of Federal Regulations.

(b) The Director of Health Care Services shall establish the California Program of All-Inclusive Care for the Elderly, to provide community-based, risk-based, and capitated long-term care services as optional services under the state?s Medi-Cal State Plan and under contracts entered into between the federal Centers for Medicare and Medicaid Services, the department, and PACE organizations, meeting the requirements of the Balanced Budget Act of 1997 (Public Law 105-33) and Part 460 (commencing with Section 460.2) of Title 42 of the Code of Federal Regulations.

(Added by Stats. 2011, Ch. 367, Sec. 19. Effective January 1, 2012.)



14593

(a) (1) The department may enter into contracts with public or private nonprofit organizations for implementation of the PACE program, and also may enter into separate contracts with PACE organizations, to fully implement the single state agency responsibilities assumed by the department in those contracts, Section 14132.94, and any other state requirement found necessary by the department to provide comprehensive community-based, risk-based, and capitated long-term care services to California?s frail elderly.

(2) The department may enter into separate contracts as specified in subdivision (a) with up to 15 PACE organizations.

(b) The requirements of the PACE model, as provided for pursuant to Section 1894 (42 U.S.C. Sec. 1395eee) and Section 1934 (42 U.S.C. Sec. 1396u-4) of the federal Social Security Act, shall not be waived or modified. The requirements that shall not be waived or modified include all of the following:

(1) The focus on frail elderly qualifying individuals who require the level of care provided in a nursing facility.

(2) The delivery of comprehensive, integrated acute and long-term care services.

(3) The interdisciplinary team approach to care management and service delivery.

(4) Capitated, integrated financing that allows the provider to pool payments received from public and private programs and individuals.

(5) The assumption by the provider of full financial risk.

(6) The provision of a PACE benefit package for all participants, regardless of source of payment, that shall include all of the following:

(A) All Medicare-covered items and services.

(B) All Medicaid-covered items and services, as specified in the state?s Medicaid plan.

(C) Other services determined necessary by the interdisciplinary team to improve and maintain the participant?s overall health status.

(c) Sections 14002, 14005.12, 14005.17, and 14006 shall apply when determining the eligibility for Medi-Cal of a person receiving the services from an organization providing services under this chapter.

(d) Provisions governing the treatment of income and resources of a married couple, for the purposes of determining the eligibility of a nursing-facility certifiable or institutionalized spouse, shall be established so as to qualify for federal financial participation.

(e) (1) The department shall establish capitation rates paid to each PACE organization at no less than 90 percent of the fee-for-service equivalent cost, including the department?s cost of administration, that the department estimates would be payable for all services covered under the PACE organization contract if all those services were to be furnished to Medi-Cal beneficiaries under the fee-for-service Medi-Cal program provided for pursuant to Chapter 7 (commencing with Section 14000).

(2) This subdivision shall be implemented only to the extent that federal financial participation is available.

(f) Contracts under this chapter may be on a nonbid basis and shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(g) This section shall remain in effect only until April 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before April 1, 2015, deletes or extends that date.

(Amended by Stats. 2014, Ch. 40, Sec. 9. Effective June 20, 2014. Repealed as of April 1, 2015, by its own provisions. See later operative version added by Sec. 10 of Stats. 2014, Ch. 40.)



14593

(a) (1) The department may enter into contracts with public or private nonprofit organizations for implementation of the PACE program, and also may enter into separate contracts with PACE organizations, to fully implement the single state agency responsibilities assumed by the department in those contracts, Section 14132.94, and any other state requirement found necessary by the department to provide comprehensive community-based, risk-based, and capitated long-term care services to California?s frail elderly.

(2) The department may enter into separate contracts as specified in subdivision (a) with up to 15 PACE organizations.

(b) The requirements of the PACE model, as provided for pursuant to Section 1894 (42 U.S.C. Sec. 1395eee) and Section 1934 (42 U.S.C. Sec. 1396u-4) of the federal Social Security Act, shall not be waived or modified. The requirements that shall not be waived or modified include all of the following:

(1) The focus on frail elderly qualifying individuals who require the level of care provided in a nursing facility.

(2) The delivery of comprehensive, integrated acute and long-term care services.

(3) The interdisciplinary team approach to care management and service delivery.

(4) Capitated, integrated financing that allows the provider to pool payments received from public and private programs and individuals.

(5) The assumption by the provider of full financial risk.

(6) The provision of a PACE benefit package for all participants, regardless of source of payment, that shall include all of the following:

(A) All Medicare-covered items and services.

(B) All Medicaid-covered items and services, as specified in the state?s Medicaid plan.

(C) Other services determined necessary by the interdisciplinary team to improve and maintain the participant?s overall health status.

(c) Sections 14002, 14005.12, 14005.17, and 14006 shall apply when determining the eligibility for Medi-Cal of a person receiving the services from an organization providing services under this chapter.

(d) Provisions governing the treatment of income and resources of a married couple, for the purposes of determining the eligibility of a nursing-facility certifiable or institutionalized spouse, shall be established so as to qualify for federal financial participation.

(e) (1) The department shall establish capitation rates paid to each PACE organization at no less than 95 percent of the fee-for-service equivalent cost, including the department?s cost of administration, that the department estimates would be payable for all services covered under the PACE organization contract if all those services were to be furnished to Medi-Cal beneficiaries under the fee-for-service Medi-Cal program provided for pursuant to Chapter 7 (commencing with Section 14000).

(2) This subdivision shall be implemented only to the extent that federal financial participation is available.

(f) Contracts under this chapter may be on a nonbid basis and shall be exempt from Chapter 2 (commencing with Section 10290) of Part 2 of Division 2 of the Public Contract Code.

(g) This section shall become operative on April 1, 2015.

(Repealed (in Sec. 9) and added by Stats. 2014, Ch. 40, Sec. 10. Effective June 20, 2014. Section operative April 1, 2015, by its own provisions.)



14594

(a) For the purposes of this section, the definitions in subdivision (a) of Section 2290.5 of the Business and Professions Code shall apply.

(b) It is the intent of the Legislature to recognize the practice of telehealth as a legitimate means by which an individual may receive health care services from a health care provider without in-person contact with the health care provider.

(c) No PACE organization shall require that in-person contact occur between a health care provider and a patient before payment is made for the covered services appropriately provided through telehealth, subject to the terms and conditions of the contract entered into between the enrollee or subscriber and the PACE organization, and between the PACE organization and its participating providers or provider groups.

(d) No PACE organization shall limit the type of setting where services are provided for the patient or by the health care provider before payment is made for the covered services appropriately provided through telehealth, subject to the terms and conditions of the contract entered into between the enrollee or subscriber and the PACE organization, and between the PACE organization and its participating providers or provider groups.

(e) Notwithstanding any other provision, this section shall not be interpreted to authorize a PACE organization to require the use of telehealth when the health care provider has determined that it is not appropriate.

(Added by Stats. 2012, Ch. 782, Sec. 14. Effective January 1, 2013.)






CHAPTER 8.8. Medi-Cal Management: Alternative Methods

ARTICLE 1. General Provisions

14600

The Legislature finds and declares that expenditure demands on health service costs at the federal, state, and local level, now, and will in the foreseeable future, exceed available public resources. In order to live within fiscal constraints, the state must develop alternative methods of managing Medi-Cal care that utilizes resources to the maximum advantage of people requiring public medical assistance.

The purposes of the program alternatives described in this chapter are to provide limited implementation and experimentation prior to statewide enactment of these alternative approaches to funding and management of health care services.

(Added by Stats. 1981, Ch. 102, Sec. 133. Effective June 28, 1981.)



14601

As used in this chapter:

(a) ?Department? means State Department of Health Services.

(b) ?Director? means State Director of Health Services.

(Added by Stats. 1981, Ch. 102, Sec. 133. Effective June 28, 1981.)






ARTICLE 2. Negotiated Hospital Rates

14610

As used in this article:

(a) ?Rate? means the rate of reimbursement per unit of service which is agreed to by the department and a hospital.

(b) ?Unit of service? means an inpatient day, a case, a discharge or admission, an episode, or any other measure of service which is a basis for reimbursement agreed to by a hospital and the department.

(c) ?Commission? means the California Health Facilities Commission.

(d) ?Private entity? means any private organization with appropriate experience and expertise to negotiate Medi-Cal hospital reimbursement rates on behalf of the state.

(Added by Stats. 1981, Ch. 102, Sec. 133. Effective June 28, 1981.)



14611

It is the intention of the Legislature to enact a method for reimbursing hospitals for inpatient and outpatient services provided to Medi-Cal beneficiaries on a prospectively negotiated contractual basis. The provisions of this article are intended to develop and test alternatives for contractually arranging for the payment and delivery of such services which will become the basis for a permanent contracting system.

(Added by Stats. 1981, Ch. 102, Sec. 133. Effective June 28, 1981.)



14612

The Legislature further intends that the alternatives developed and tested pursuant to the provisions of this article shall be consistent with the following objectives:

(a) Providing reasonable access to all levels and types of hospital care by beneficiaries.

(b) Providing reasonable geographical access to hospital care by beneficiaries.

(c) Promoting efficiency and economy in the delivery of hospital care.

(d) Fairness to the contracting hospitals.

(Added by Stats. 1981, Ch. 102, Sec. 133. Effective June 28, 1981.)



14613

(a) The department shall develop at least three alternative methods of reimbursing hospitals for providing inpatient and outpatient hospital services to Medi-Cal beneficiaries on a prospectively negotiated rate basis. Each method shall provide for prospectively negotiating rates for such care. Each method shall require the hospital to agree to provide a minimal number of units of service at the negotiated rate.

(b) The department shall consult with associations and other appropriate representatives of the hospital industry. The department shall make every reasonable effort to develop at least one alternative for prospectively negotiating hospital rates which is supported by such representatives of the hospital industry.

(c) The department shall consult with the commission regarding the development of at least one alternative for prospectively negotiating hospital rates. The department may enter into an interagency agreement with the commission for the development of such an alternative.

(Added by Stats. 1981, Ch. 102, Sec. 133. Effective June 28, 1981.)



14614

Each alternative method for prospectively negotiated rate reimbursement developed pursuant to this article shall do the following:

(a) Reduce administrative cost to the department and to hospitals.

(b) Provide incentives to hospitals to participate in the Medi-Cal program, including prospective interim payments, unless the parties agree otherwise.

(c) Provide incentives to hospitals to provide services on an outpatient basis wherever possible.

(d) Provide incentives to hospitals to reduce their costs.

(Added by Stats. 1981, Ch. 102, Sec. 133. Effective June 28, 1981.)



14616

Not sooner than 30 days after providing notification to the Joint Legislative Budget Committee, the department may implement on a test basis any of the alternatives for prospective hospital rate negotiations which have been reported to the Legislature pursuant to Section 14614. The department may enter into an interagency agreement with the commission, or contract with a private entity, for implementing any such alternative.

In testing alternatives, the department shall attempt to obtain participation by hospitals representing various sizes, types, ownership, and geographic locations. The department may not discriminate against hospitals wishing to participate on the basis of any of the characteristics described in the immediately preceding sentence.

(Added by Stats. 1981, Ch. 102, Sec. 133. Effective June 28, 1981.)



14617

Nothing in this article shall be construed to require that hospitals participate in a prospectively negotiated rate test, as provided by this article, as a condition of participation in the Medi-Cal program.

(Added by Stats. 1981, Ch. 102, Sec. 133. Effective June 28, 1981.)



14619

For the 1981?82 fiscal year, the Controller may transfer such funds among Items 426-001-001, 426-001-890, 426-101-001, and 426-101-890 of the Budget Act of 1981 as are necessary to implement the provisions of this article.

(Added by Stats. 1981, Ch. 102, Sec. 133. Effective June 28, 1981.)



14620

Authority to implement negotiated hospital rates after the completion of the pilot study and after June 30, 1983, shall be contingent on both of the following:

(a) A special Budget Act item, following the submission by the State Department of Health Services of a final report which evaluates the results of the projects conducted under the provisions of this article.

(b) Enactment of legislation specifying the negotiated hospital rate program.

(Added by Stats. 1981, Ch. 102, Sec. 133. Effective June 28, 1981.)






ARTICLE 5. Mental Health Managed Care

14680

(a) The Legislature finds and declares that there is a need to establish a standard set of guidelines that governs the provision of managed Medi-Cal specialty mental health services at the local level, consistent with federal law.

(b) Therefore, in order to ensure quality and continuity, and to efficiently utilize mental health services under the Medi-Cal program, there shall be developed mental health plans for the provision of those services that are consistent with guidelines established by the department. The guidelines shall be consistent with federal Medicaid requirements and the approved Medicaid state plan and waivers to ensure full and timely federal reimbursement to mental health plans for services that are rendered and reimbursed consistent with federal Medicaid requirements.

(c) It is the intent of the Legislature that mental health plans be developed and implemented regardless of whether other systems of Medi-Cal managed care are implemented.

(d) It is further the intent of the Legislature that Sections 14681 to 14685, inclusive, shall not be construed to mandate the participation of counties in Medi-Cal managed mental health care plans.

(e) This section shall become operative on July 1, 2012.

(Amended (as added by Stats. 2011, Ch. 651, Sec. 10) by Stats. 2012, Ch. 34, Sec. 236. Effective June 27, 2012. Section operative July 1, 2012, by its own provisions.)



14681

The department shall ensure that all contracts for Medi-Cal managed care include a process for screening, referral, and coordination with any mental health plan established, of medically necessary specialty mental health care services.

(Amended by Stats. 2012, Ch. 34, Sec. 237. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34.)



14682.1

(a) The State Department of Health Care Services shall be designated as the state agency responsible for development, consistent with the requirements of Section 4060, and implementation of, mental health plans for Medi-Cal beneficiaries.

(b) The department shall convene a steering committee for the purpose of providing advice and recommendations on the transition and continuing development of the Medi-Cal mental health managed care systems pursuant to subdivision (a). The committee shall include work groups to advise the department of major issues to be addressed in the managed mental health care plan, as well as system transition and transformation issues pertaining to the delivery of mental health care services to Medi-Cal beneficiaries, including services to children provided through the Early and Periodic Screening, Diagnosis and Treatment Program.

(c) The committee shall consist of diverse representatives of concerned and involved communities, including, but not limited to, beneficiaries, their families, providers, mental health professionals, substance use disorder treatment professionals, statewide representatives of health care service plans, representatives of the California Mental Health Planning Council, public and private organizations, county mental health directors, and others as determined by the department. The department has the authority to structure this steering committee process in a manner that is conducive for addressing issues effectively, and for providing a transparent, collaborative, meaningful process to ensure a more diverse and representative approach to problem-solving and dissemination of information.

(Added by Stats. 2012, Ch. 34, Sec. 239. Effective June 27, 2012.)



14683

The department shall ensure all of the following:

(a) That mental health plans include a process for screening, referral, and coordination with other necessary services, including, but not limited to, health, housing, and vocational rehabilitation services. For Medi-Cal eligible children, the mental health plans shall also provide coordination with education programs and any necessary medical or rehabilitative services, including, but not limited to, those provided under the California Children?s Services Program (Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code) and the Child Health and Disability Prevention Program (Article 6 (commencing with Section 124025) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code), and those provided by a fee-for-service provider or a Medi-Cal managed care plan. This subdivision shall not be construed to establish any higher level of service from a county than is required under existing law. The mental health plan shall not be liable for the failure of other agencies responsible for the provision of nonmental health services to provide those services or to participate in coordination efforts.

(b) That mental health plans include a system of outreach to enable Medi-Cal beneficiaries and providers to participate in and access Medi-Cal specialty mental health services under the plans, consistent with existing law.

(c) That standards for quality and access developed by the department in consultation with the steering committee established pursuant to Section 14682.1 are included in mental health plans serving Medi-Cal beneficiaries.

(Amended by Stats. 2012, Ch. 34, Sec. 240. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34.)



14684

(a) Notwithstanding any other provision of state law, and to the extent permitted by federal law, mental health plans, whether administered by public or private entities, shall be governed by the following guidelines:

(1) State and federal Medi-Cal funds identified for the diagnosis and treatment of mental illness shall be used solely for those purposes. Administrative costs incurred by counties for activities necessary for the administration of the mental health plan shall be clearly identified and shall be reimbursed in a manner consistent with federal Medicaid requirements and the approved Medicaid state plan and waivers. Administrative requirements shall be based on and limited to federal Medicaid requirements and the approved Medicaid state plan and waivers, and shall not impose costs exceeding funds available for that purpose.

(2) The development of the mental health plan shall include a public planning process that includes a significant role for Medi-Cal beneficiaries, family members, mental health advocates, providers, and public and private contract agencies.

(3) The mental health plan shall include appropriate standards relating to quality, access, and coordination of services within a managed system of care, and costs established under the plan, and shall provide opportunities for existing Medi-Cal providers to continue to provide services under the mental health plan, as long as the providers meet those standards.

(4) Continuity of care for current recipients of services shall be ensured in the transition to managed mental health care.

(5) Medi-Cal covered specialty mental health services shall be provided in the beneficiary?s home community, or as close as possible to the beneficiary?s home community. Pursuant to the objectives of the rehabilitation option described in subdivision (a) of Section 14021.4, mental health services may be provided in a facility, a home, or other community-based site.

(6) Medi-Cal beneficiaries whose mental or emotional condition results or has resulted in functional impairment, as defined by the department, shall be eligible for covered specialty mental health services. Emphasis shall be placed on adults with serious and persistent mental illness and children with serious emotional disturbances, as defined by the department.

(7) Mental health plans shall provide specialty mental health services to eligible Medi-Cal beneficiaries, including both adults and children. Specialty mental health services include Early and Periodic Screening, Diagnosis, and Treatment Services to eligible Medi-Cal beneficiaries under the age of 21 pursuant to 42 U.S.C. Section 1396d(a)(4)(B) of Title 42 of the United States Code.

(8) Each mental health plan shall include a mechanism for monitoring the effectiveness of, and evaluating accessibility and quality of, services available. The plan shall utilize and be based upon state-adopted performance outcome measures and shall include review of individual service plan procedures and practices, a beneficiary satisfaction component, and a grievance system for beneficiaries and providers.

(9) Each mental health plan shall provide for culturally competent and age-appropriate services, to the extent feasible. The mental health plan shall assess the cultural competency needs of the program. The mental health plan shall include, as part of the quality assurance program required by Section 14725, a process to accommodate the significant needs with reasonable timeliness. The department shall provide demographic data and technical assistance. Performance outcome measures shall include a reliable method of measuring and reporting the extent to which services are culturally competent and age-appropriate.

(b) This section shall become operative on July 1, 2012.

(Amended (as added by Stats. 2011, Ch. 651, Sec. 12) by Stats. 2012, Ch. 34, Sec. 241. Effective June 27, 2012. Section operative July 1, 2012.)



14684.1

(a) The department shall establish a process for second level treatment authorization request appeals to review and resolve disputes between mental health plans and hospitals.

(b) When the department establishes an appeals process, the department shall comply with all of the following:

(1) The department shall review appeals initiated by hospitals and render decisions on appeals based on findings that are the result of a review of supporting documents submitted by mental health plans and hospitals.

(2) If the department upholds a mental health plan denial of payment of a hospital claim, a review fee shall be assessed on the provider.

(3) If the department reverses a mental health plan denial of payment of a hospital claim, a review fee shall be assessed on the mental health plan.

(4) If the department decision regarding a mental health plan denial of payment upholds the claim in part and reverses the claim in part, the department shall prorate the review fee between the parties accordingly.

(c) The amount of the review fees shall be calculated and adjusted annually. The methodology and calculation used to determine the fee amounts shall result in an aggregate fee amount that, in conjunction with any other outside source of funding for this function, may not exceed the aggregate annual costs of providing second level treatment authorization request reviews.

(d) Fees collected by the department shall be retained by the department and used to offset administrative and personnel services costs associated with the appeals process.

(e) The department may use the fees collected, in conjunction with other available appropriate funding for this function, to contract for the performance of the appeals process function.

(Amended by Stats. 2012, Ch. 34, Sec. 242. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34.)



14685.1

Section 14685 is hereby repealed on November 7, 2012, if Section 36 has been added to Article XIII of the California Constitution as of that date.

(Added by Stats. 2012, Ch. 34, Sec. 244. Effective June 27, 2012.)









CHAPTER 8.9. Transition of Community-Based Medi-Cal Mental Health

14700

(a) (1) It is the intent of the Legislature to transfer to the State Department of Health Care Services, no later than July 1, 2012, the state administration of Medi-Cal specialty mental health managed care, the Early and Periodic Screening, Diagnosis, and Treatment (EPSDT) Program, and applicable functions related to federal Medicaid requirements, from the State Department of Mental Health.

(2) It is further the intent of the Legislature for this transfer to occur in an efficient and effective manner, with no unintended interruptions in service delivery to clients and families. This transfer is intended to do all of the following:

(A) Improve access to culturally appropriate community-based mental health services, including a focus on client recovery, social rehabilitation services, and peer support.

(B) Effectively integrate the financing of services, including the receipt of federal funds, to more effectively provide services.

(C) Improve state accountabilities and outcomes.

(D) Provide focused, high-level leadership for behavioral health services within the state administrative structure.

(b) Effective July 1, 2012, the state administrative functions for the operation of Medi-Cal specialty mental health managed care, the EPSDT Program, and applicable functions related to federal Medicaid requirements, that were performed by the State Department of Mental Health shall be transferred to the State Department of Health Care Services. This state administrative transfer shall conform to a state administrative transition plan provided to the fiscal and applicable policy committees of the Legislature as soon as feasible, but no later than October 1, 2011. This state administrative transition plan may also be updated by the Governor and provided to all fiscal and applicable policy committees of the Legislature upon its completion, but no later than May 15, 2012.

(c) All regulations and orders concerning Medi-Cal specialty mental health managed care and the EPSDT Program shall remain in effect and shall be fully enforceable unless and until readopted, amended, or repealed by the State Department of Health Care Services, or until they expire by their own terms.

(Added by Stats. 2011, Ch. 29, Sec. 20. Effective June 29, 2011. Conditionally inoperative as provided in Section 14721.)



14701

(a) The State Department of Health Care Services, in collaboration with the State Department of Mental Health and the California Health and Human Services Agency, shall create a state administrative and programmatic transition plan, either as one comprehensive transition plan or separately, to guide the transfer of the Medi-Cal specialty mental health managed care and the EPSDT Program to the State Department of Health Care Services effective July 1, 2012.

(b) (1) Commencing no later than July 15, 2011, the State Department of Health Care Services, together with the State Department of Mental Health, shall convene a series of stakeholder meetings and forums to receive input from clients, family members, providers, counties, and representatives of the Legislature concerning the transition and transfer of Medi-Cal specialty mental health managed care and the EPSDT Program. This consultation shall inform the creation of a state administrative transition plan and a programmatic transition plan that shall include, but is not limited to, the following components:

(A) The plan shall ensure that it is developed in a way that continues access and quality of service during and immediately after the transition, preventing any disruption of services to clients and family members, providers and counties, and others affected by this transition.

(B) A detailed description of the state administrative functions currently performed by the State Department of Mental Health regarding Medi-Cal specialty mental health managed care and the EPSDT Program.

(C) Explanations of the operational steps, timelines, and key milestones for determining when and how each function or program will be transferred. These explanations shall also be developed for the transition of positions and staff serving Medi-Cal specialty mental health managed care and the EPSDT Program, and how these will relate to, and align with, positions at the State Department of Health Care Services. The State Department of Health Care Services and the California Health and Human Services Agency shall consult with the Department of Personnel Administration in developing this aspect of the transition plan.

(D) A list of any planned or proposed changes or efficiencies in how the functions will be performed, including the anticipated fiscal and programmatic impacts of the changes.

(E) A detailed organization chart that reflects the planned staffing at the State Department of Health Care Services in light of the requirements of subparagraphs (A) to (C), inclusive, and includes focused, high-level leadership for behavioral health issues.

(F) A description of how stakeholders were included in the various phases of the planning process to formulate the transition plans and a description of how their feedback will be taken into consideration after transition activities are underway.

(2) The State Department of Health Care Services, together with the State Department of Mental Health and the California Health and Human Services Agency, shall convene and consult with stakeholders at least twice following production of a draft of the transition plans and before submission of transition plans to the Legislature. Continued consultation with stakeholders shall occur in accordance with the requirement in subparagraph (F) of paragraph (1).

(Amended by Stats. 2013, Ch. 275, Sec. 11. Effective January 1, 2014. Conditionally inoperative as provided in Section 14721.)



14702

For purposes of this chapter, the following definitions shall apply:

(a) ?Department? means the State Department of Health Care Services.

(b) ?Director? means the Director of Health Care Services.

(Added by Stats. 2012, Ch. 34, Sec. 245. Effective June 27, 2012. Conditionally inoperative as provided in Section 14721.)



14703

Contracts entered into pursuant to this chapter shall be exempt from the requirements of Chapter 1 (commencing with Section 10100) and Chapter 2 (commencing with section 10290) of Part 2 of Division 2 of the Public Contract Code.

(Added by Stats. 2012, Ch. 34, Sec. 246. Effective June 27, 2012. Conditionally inoperative as provided in Section 14721.)



14704

A regulation or order concerning Medi-Cal specialty mental health services adopted by the State Department of Mental Health pursuant to Division 5 (commencing with Section 5000), as in effect preceding the effective date of this section, shall remain in effect and shall be fully enforceable, unless and until the readoption, amendment, or repeal of the regulation or order by the department, or until it expires by its own terms.

(Added by Stats. 2012, Ch. 34, Sec. 247. Effective June 27, 2012. Conditionally inoperative as provided in Section 14721.)



14705

(a) (1) This section shall apply to specialty mental health services provided by counties to Medi-Cal eligible individuals. Counties shall provide services to Medi-Cal beneficiaries and seek the maximum federal reimbursement possible for services rendered to persons with mental illnesses.

(2) To the extent permitted under federal law and Section 5892, funds distributed to the counties from the Mental Health Subaccount, the Mental Health Equity Subaccount, and the Vehicle License Collection Account of the Local Revenue Fund, funds from the Mental Health Account and the Behavioral Health Subaccount of the Local Revenue Fund 2011, funds from the Mental Health Services Fund, and any other funds from which the Controller makes distributions to the counties may be used to pay for services provided by these funds that the counties can then certify as public expenditures in order to achieve the maximum federal reimbursement possible for services pursuant to this chapter.

(3) The standards and guidelines for the administration of specialty mental health services to Medi-Cal eligible persons shall be consistent with federal Medicaid requirements, as specified in the approved Medicaid state plan and waivers to ensure full and timely federal reimbursement to counties for services that are rendered and claimed consistent with federal Medicaid requirements.

(b) With regard to each person receiving specialty mental health services from a mental health plan, the mental health plan shall verify whether the person is Medi-Cal eligible and, if determined to be Medi-Cal eligible, the person shall be referred when appropriate to a facility, clinic, or program that is certified for Medi-Cal reimbursement.

(c) With regard to county operated facilities, clinics, or programs for which claims are submitted to the department for Medi-Cal reimbursement for specialty mental health services to Medi-Cal eligible individuals, the county shall ensure that all requirements necessary for Medi-Cal reimbursement for these services are complied with, including, but not limited to, utilization review and the submission of yearend cost reports by December 31 following the close of the fiscal year.

(d) Counties shall certify to the state that they have incurred public expenditures prior to requesting the reimbursement of federal funds.

(e) This section shall become operative on July 1, 2012.

(Added by renumbering Section 5718 (as added by Stats. 2011, Ch. 651, Sec. 2) by Stats. 2012, Ch. 34, Sec. 152. Effective June 27, 2012. Section operative July 1, 2012, by its own provisions. Conditionally inoperative as provided in Section 14721.)



14705.5

Each public or private facility or agency providing local specialty mental health services pursuant to a county performance contract plan shall make a written certification within 30 days after a patient is admitted to the facility as a patient or first given services by such a facility or agency, to the local mental health director of the county, stating whether or not each of these patients is presumed to be eligible for specialty mental health services under the Medi-Cal program.

(Added by renumbering Section 5719 by Stats. 2012, Ch. 34, Sec. 153. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34. Conditionally inoperative as provided in Section 14721.)



14705.7

Mental health plans may contract with providers on a negotiated net amount basis in the same manner as set forth in Section 5705. Negotiated net amounts or rates shall not be in contracts between the state and mental health plans for specialty mental health services. Reimbursement to mental health plans that have certified public expenditures shall be consistent with federal Medicaid requirements for calculating upper payment limits, as specified in the approved Medicaid state plan and waivers.

(Added by renumbering Section 5716 by Stats. 2012, Ch. 34, Sec. 150. Effective June 27, 2012. Conditionally inoperative as provided in Section 14721.)



14706

(a) The department shall have responsibility for conducting investigations and audits of claims and reimbursements for expenditures for specialty mental health services provided by mental health plans to Medi-Cal eligible individuals.

(b) The amount of the payment or repayment of federal funds in accordance with audit findings pertaining to Medi-Cal specialty mental health services shall be determined by the department pursuant to the existing administrative appeals process of the department.

(Added by renumbering Section 5722 by Stats. 2012, Ch. 34, Sec. 157. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34. Conditionally inoperative as provided in Section 14721.)



14707

(a) In the case of federal audit exceptions, the department shall follow federal audit appeal processes unless the department, in consultation with the California Mental Health Directors Association, determines that those appeals are not cost beneficial.

(b) Whenever there is a final federal audit exception against the state resulting from expenditure of federal funds by individual counties, the department may offset federal reimbursement and request the Controller?s office to offset the distribution of funds to the counties from the Mental Health Subaccount, the Mental Health Equity Subaccount, and the Vehicle License Collection Account of the Local Revenue Fund, funds from the Mental Health Account and the Behavioral Health Subaccount of the Local Revenue Fund 2011, and any other mental health realignment funds from which the Controller makes distributions to the counties by the amount of the exception. The department shall provide evidence to the Controller that the county has been notified of the amount of the audit exception no less than 30 days before the offset is to occur. The department shall involve the appropriate counties in developing responses to any draft federal audit reports that directly impact the county.

(Added by renumbering Section 5711 by Stats. 2012, Ch. 34, Sec. 146. Effective June 27, 2012. Conditionally inoperative as provided in Section 14721.)



14707.5

(a) It is the intent of the Legislature to develop a performance outcome system for Early and Periodic Screening, Diagnosis, and Treatment (EPSDT) mental health services that will improve outcomes at the individual and system levels and will inform fiscal decisionmaking related to the purchase of services.

(b) The State Department of Health Care Services, in collaboration with the California Health and Human Services Agency, and in consultation with the Mental Health Services Oversight and Accountability Commission, shall create a plan for a performance outcome system for EPSDT mental health services provided to eligible Medi-Cal beneficiaries under the age of 21 pursuant to 42 U.S.C. Section 1396d(a)(4)(B).

(1) Commencing no later than September 1, 2012, the department shall convene a stakeholder advisory committee comprised of representatives of child and youth clients, family members, providers, counties, and the Legislature. This consultation shall inform the creation of a plan for a performance outcome system for EPSDT mental health services.

(2) In developing a plan for a performance outcomes system for EPSDT mental health services, the department shall consider the following objectives, among others:

(A) High quality and accessible EPSDT mental health services for eligible children and youth, consistent with federal law.

(B) Information that improves practice at the individual, program, and system levels.

(C) Minimization of costs by building upon existing resources to the fullest extent possible.

(D) Reliable data that are collected and analyzed in a timely fashion.

(3) At a minimum, the plan for a performance outcome system for EPSDT mental health services shall consider evidence-based models for performance outcome systems, such as the Child and Adolescent Needs and Strengths (CANS), federal requirements, including the review by the External Quality Review Organization (EQRO), and, timelines for implementation at the provider, county, and state levels.

(c) The State Department of Health Care Services shall provide the performance outcomes system plan, including milestones and timelines, for EPSDT mental health services described in subdivision (a) to all fiscal committees and appropriate policy committees of the Legislature no later than October 1, 2013.

(d) The State Department of Health Care Services shall propose how to implement the performance outcomes system plan for EPSDT mental health services described in subdivision (a) no later than January 10, 2014.

(e) Commencing no later than February 1, 2014, the department shall convene a stakeholder advisory committee comprised of advocates for and representatives of, child and youth clients, family members, managed care health plans, providers, counties, and the Legislature. The committee shall develop methods to routinely measure, assess, and communicate program information regarding informing, identifying, screening, assessing, referring, and linking Medi-Cal eligible beneficiaries to mental health services and supports. The committee shall also review health plan screenings for mental health illness, health plan referrals to Medi-Cal fee-for-service providers, and health plan referrals to county mental health plans, among others. The committee shall make recommendations to the department regarding performance and outcome measures that will contribute to improving timely access to appropriate care for Medi-Cal eligible beneficiaries.

(1) The department shall incorporate into the performance outcomes system established pursuant to this section the screenings and referrals described in this subdivision, including milestones and timelines, and shall provide an updated performance outcomes system plan to all fiscal committees and the appropriate policy committees of the Legislature no later than October 1, 2014.

(2) The department shall propose how to implement the updated performance systems outcome plan described in paragraph (1) no later than January 10, 2015.

(Amended by Stats. 2013, Ch. 23, Sec. 67. Effective June 27, 2013. Conditionally inoperative as provided in Section 14721.)



14708

(a) For purposes of federal reimbursement to counties that have certified to the state that they have incurred certified public expenditures, the reimbursement amounts shall be consistent with federal Medicaid requirements for calculating federal upper payment limits, as specified in the approved Medicaid state plan and waivers.

(b) If the reimbursement methodology utilizes federal upper payment limits and the total cost of services exceeds the state maximum rates in effect for the 2011?12 fiscal year, a county may use certified public expenditures to claim the costs of services that exceed the state maximum rates, up to the federal upper payment limits. If a county chooses to claim costs that exceed the state maximum rates with certified public expenditures, the county shall use only local funds, and not state funds, to claim the portion of the costs over the state maximum rates. As a condition of receiving reimbursement up to the federal upper payment limits, a county shall enter into and maintain an agreement with the department implementing this subdivision.

(c) Notwithstanding this section, in the event that a health facility has entered into a negotiated rate agreement pursuant to Article 2.6 (commencing with Section 14081) of Chapter 7 of Part 4 of Division 9, the facility?s rates shall be governed by that agreement.

(d) This section shall become operative on July 1, 2012.

(Added by renumbering Section 5720 (as added by Stats. 2011, Ch. 651, Sec. 4) by Stats. 2012, Ch. 34, Sec. 155. Effective June 27, 2012. Section operative July 1, 2012, by its own provisions. Conditionally inoperative as provided in Section 14721.)



14709

The provisions of subdivision (a) of Section 14000 shall not be construed to prevent providers of specialty mental health services pursuant to this chapter from also being providers of medical assistance mental health services for the purposes of Chapter 7 (commencing with Section 14000). Clinics providing Medi-Cal specialty mental health services pursuant to this chapter shall be required to be certified as a condition to reimbursement for providing those medical assistance mental health services.

(Added by renumbering Section 5723 by Stats. 2012, Ch. 34, Sec. 158. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34. Conditionally inoperative as provided in Section 14721.)



14710

Except as otherwise provided in this section, in determining the amounts which may be paid, fees paid by persons receiving services or fees paid on behalf of persons receiving services by the federal government, by the Medi-Cal program set forth in Chapter 7 (commencing with Section 14000), and by other public or private sources, shall be deducted from the costs of providing services. However, a mental health plan may negotiate a contract that permits a specialty mental health care provider to retain unanticipated funds above the budgeted contract amount, provided that the unanticipated revenues are utilized for the specialty mental health services specified in the contract. If a provider is permitted by contract to retain unanticipated revenues above the budgeted amount, the specialty mental health provider shall specify the services funded by those revenues in the yearend cost report submitted to the mental health plan. A mental health plan shall not permit the retention of any fees paid by private resources on behalf of Medi-Cal beneficiaries without having those fees deducted from the costs of providing services. Whenever feasible, persons with mental illness who are eligible for specialty mental health services under the Medi-Cal program shall be treated in a facility approved for reimbursement in that program. General unrestricted or undesignated private charitable donations and contributions made to charitable or nonprofit organizations shall not be considered as ?fees paid by persons? or ?fees paid on behalf of persons receiving services? under this section and the contributions shall not be applied in determining the amounts to be paid. These unrestricted contributions shall not be used in part or in whole to defray the costs or the allocated costs of the Medi-Cal program.

(Added by renumbering Section 5721 by Stats. 2012, Ch. 34, Sec. 156. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34. Conditionally inoperative as provided in Section 14721.)



14711

(a) The department shall develop, in consultation with the California Mental Health Directors Association, a reimbursement methodology for use in the Medi-Cal claims processing and interim payment system that maximizes federal funding and utilizes, as much as practicable, federal Medicaid and Medicare reimbursement principles. The department shall work with the federal Centers for Medicare and Medicaid Services in the development of the methodology required by this section.

(b) Reimbursement amounts developed through the methodology required by this section shall be consistent with federal Medicaid requirements and the approved Medicaid state plan and waivers.

(c) Administrative costs shall be claimed separately in a manner consistent with federal Medicaid requirements and the approved Medicaid state plan and waivers and shall be limited to 15 percent of the total actual cost of direct client services.

(d) The cost of performing quality assurance and utilization review activities shall be reimbursed separately and shall not be included in administrative cost.

(e) The reimbursement methodology established pursuant to this section shall be based upon certified public expenditures, which encourage economy and efficiency in service delivery.

(f) The reimbursement amounts established for direct client services pursuant to this section shall be based on increments of time for all noninpatient services.

(g) The reimbursement methodology shall not be implemented until it has received any necessary federal approvals.

(h) This section shall become operative on July 1, 2012.

(Added by renumbering Section 5724 (as added by Stats. 2011, Ch. 651, Sec. 6) by Stats. 2012, Ch. 34, Sec. 160. Effective June 27, 2012. Section operative July 1, 2012, by its own provisions. Conditionally inoperative as provided in Section 14721.)



14712

(a) Notwithstanding any other provision of state law, the department shall implement managed mental health care for Medi-Cal beneficiaries through contracts with mental health plans. Mental health plans may include individual counties, counties acting jointly, or an organization or nongovernmental entity determined by the department to meet mental health plan standards. A contract may be exclusive and may be awarded on a geographic basis.

(b) Two or more counties acting jointly may agree to deliver or subcontract for the delivery of specialty mental health services subject to the approval by the department. The agreement may encompass all or any portion of the specialty mental health services provided pursuant to this chapter. This agreement shall not relieve the individual counties of fiscal responsibility for providing these services. Any agreement between counties shall delineate each county?s responsibilities and fiscal liability for overpayments.

(c) (1) The department shall contract with a county or counties acting jointly for the delivery of specialty mental health services to each county?s eligible Medi-Cal beneficiary population. If a county decides not to contract with the department, does not renew its contract, or is unable to meet the standards set by the department, the county shall inform the department of this decision in writing.

(2) If the county is unwilling to contract for the delivery of specialty mental health services, the department shall ensure that specialty mental health services are provided to Medi-Cal beneficiaries.

(3) If the department or county determines that the county is unable to adequately provide specialty mental health services, or that the county does not meet the standards of a mental health plan, the department shall ensure that specialty mental health services are provided to Medi-Cal beneficiaries.

(4) The department may contract with qualifying individual counties, counties acting jointly, or other qualified entities approved by the department for the delivery of specialty mental health services in any county that is unable or unwilling to contract with the department. The county may not subsequently contract to provide specialty mental health services under this chapter unless the department elects to contract with the county.

(d) If a county does not contract with the department or other department-approved entity to provide specialty mental health services, the department shall work with the Department of Finance and the Controller to sequester funds from the county that is unable or unwilling to contract in accordance with Section 30027.10 of the Government Code.

(e) Whenever the department determines that a mental health plan has failed to comply with this chapter or any regulations, contractual requirements, state plan, or waivers adopted pursuant to this chapter, the department shall notify the mental health plan in writing within 30 days of its determination and may impose sanctions, including, but not limited to, fines, penalties, the withholding of payments, special requirements, probationary or corrective actions, or any other actions deemed necessary to promptly ensure contract and performance compliance. If the department imposes fines or penalties, to the extent permitted by federal law and state law or contract, it may offset the fines from either of the following:

(1) Funds from the Mental Health Subaccount, the Mental Health Equity Subaccount, and the Vehicle License Collection Account of the Local Revenue Fund and funds from the Mental Health Account and the Behavioral Health Subaccount of the Local Revenue Fund 2011.

(2) Any other mental health realignment funds from which the Controller is authorized to make distributions to the counties, if the funds described in paragraph (1) are insufficient for the purposes described in this subdivision.

(f) The due process and appeals process specified in paragraph (4) of subdivision (b) of Section 14718 shall be made available to the mental health plan under the circumstances described in subdivision (e).

(Added by renumbering Section 5775 by Stats. 2012, Ch. 34, Sec. 173. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34. Conditionally inoperative as provided in Section 14721.)



14713

(a) The department and mental health plans shall comply with all applicable federal laws, regulations, and the guidelines, standards, and requirements specified in the state plan, waiver, and mental health plan contract, and, except as provided in this chapter, all applicable state statutes and regulations.

(b) If federal requirements that affect the provisions of this chapter are changed, it is the intent of the Legislature that state requirements be revised to comply with those changes.

(Added by renumbering Section 5776 by Stats. 2012, Ch. 34, Sec. 174. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34. Conditionally inoperative as provided in Section 14721.)



14714

(a) (1) Except as otherwise specified in this chapter, a contract entered into pursuant to this chapter shall include a provision that the mental health plan contractor shall bear the financial risk for the cost of providing medically necessary specialty mental health services to Medi-Cal beneficiaries.

(2) If the mental health plan is not administered by a county, the mental health plan shall not transfer the obligation for any specialty mental health services to Medi-Cal beneficiaries to the county. The mental health plan may purchase services from the county. The mental health plan shall establish mutually agreed-upon protocols with the county that clearly establish conditions under which beneficiaries may obtain non-Medi-Cal reimbursable services from the county. Additionally, the plan shall establish mutually agreed-upon protocols with the county for the conditions of transfer of beneficiaries who have lost Medi-Cal eligibility to the county for care under Part 2 (commencing with Section 5600), Part 3 (commencing with Section 5800), and Part 4 (commencing with Section 5850) of Division 5.

(3) The mental health plan shall be financially responsible for ensuring access and a minimum required scope of benefits and services, consistent with state and federal requirements, to Medi-Cal beneficiaries who are residents of that county regardless of where the beneficiary resides. The department shall require that the same definition of medical necessity be used, and the minimum scope of benefits offered by each mental health plan be the same, except to the extent that prior federal approval is received and is consistent with state and federal laws.

(b) (1) Any contract entered into pursuant to this chapter may be renewed if the mental health plan continues to meet the requirements of this chapter, regulations promulgated pursuant thereto, and the terms and conditions of the contract. Failure to meet these requirements shall be cause for nonrenewal of the contract. The department may base the decision to renew on timely completion of a mutually agreed-upon plan of correction of any deficiencies, submissions of required information in a timely manner, or other conditions of the contract.

(2) In the event the contract is not renewed based on the reasons specified in paragraph (1), the department shall notify the Department of Finance, the fiscal and policy committees of the Legislature, and the Controller of the amounts to be sequestered from the Mental Health Subaccount, the Mental Health Equity Account, and the Vehicle License Fee Collection Account of the Local Revenue Fund and the Mental Health Account and the Behavioral Health Subaccount of the Local Revenue Fund 2011, and the Controller shall sequester those funds in the Behavioral Health Subaccount pursuant to Section 30027.10 of the Government Code. Upon this sequestration, the department shall use the funds in accordance with the provisions of Section 30027.10 of the Government Code.

(c) (1) The obligations of the mental health plan shall be changed only by contract or contract amendment.

(2) Notwithstanding paragraph (1), the mental health plan shall comply with federal and state requirements, including the applicable sections of the state plan and waiver.

(3) A change may be made during a contract term or at the time of contract renewal, when there is a change in obligations required by federal or state law or when required by a change in the interpretation or implementation of any law or regulation.

(4) To the extent permitted by federal law, either the department or the mental health plan may request that contract negotiations be reopened during the course of a contract due to substantial changes in the cost of covered benefits that result from an unanticipated event.

(d) The department shall immediately terminate a contract when the director finds that there is an immediate threat to the health and safety of Medi-Cal beneficiaries. Termination of the contract for other reasons shall be subject to reasonable notice of the department?s intent to take that action and notification to affected beneficiaries. The plan may request a hearing by the Office of Administrative Hearings and Appeals.

(e) A mental health plan may terminate its contract in accordance with the provisions in the contract. The mental health plan shall provide written notice to the department at least 180 days prior to the termination or nonrenewal of the contract.

(f) Upon the request of the director, the Director of the Department of Managed Health Care may exempt a mental health plan from the Knox-Keene Health Care Service Plan Act of 1975 (Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code). These exemptions may be subject to conditions the director deems appropriate. Nothing in this chapter shall be construed to impair or diminish the authority of the Director of the Department of Managed Health Care under the Knox-Keene Health Care Service Plan Act of 1975, nor shall anything in this chapter be construed to reduce or otherwise limit the obligation of a mental health plan contractor licensed as a health care service plan to comply with the requirements of the Knox-Keene Health Care Service Plan Act of 1975, and the rules of the Director of the Department of Managed Health Care promulgated thereunder. The director, in consultation with the Director of the Department of Managed Health Care, shall analyze the appropriateness of licensure or application of applicable standards of the Knox-Keene Health Care Service Plan Act of 1975.

(g) The department shall provide oversight to the mental health plans to ensure quality, access, cost efficiency, and compliance with data and reporting requirements. At a minimum, the department shall, through a method independent of any agency of the mental health plan contractor, monitor the level and quality of services provided, expenditures pursuant to the contract, and conformity with federal and state law.

(h) County employees implementing or administering a mental health plan act in a discretionary capacity when they determine whether or not to admit a person for care or to provide any level of care pursuant to this chapter.

(i) If a county discontinues operations as the mental health plan, the department shall approve any new mental health plan. The new mental health plan shall give reasonable consideration to affiliation with nonprofit community mental health agencies that were under contract with the county and that meet the mental health plan?s quality and cost efficiency standards.

(j) Nothing in this chapter shall be construed to modify, alter, or increase the obligations of counties as otherwise limited and defined in Chapter 3 (commencing with Section 5700) of Part 2 of Division 5. The county?s maximum obligation for services to persons not eligible for Medi-Cal shall be no more than the amount of funds remaining in the mental health subaccount pursuant to Sections 17600, 17601, 17604, 17605, and 17609 after fulfilling the Medi-Cal contract obligations.

(Added by renumbering Section 5777 by Stats. 2012, Ch. 34, Sec. 175. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34. Conditionally inoperative as provided in Section 14721.)



14715

(a) (1) The department shall require any mental health plan that provides Medi-Cal specialty mental health services to enter into a memorandum of understanding with any Medi-Cal managed care plan that provides Medi-Cal health services to some of the same Medi-Cal recipients served by the mental health plan. The memorandum of understanding shall comply with applicable regulations.

(2) For purposes of this section, a ?Medi-Cal managed care plan? means any prepaid health plan or Medi-Cal managed care plan contracting with the department to provide services to enrolled Medi-Cal beneficiaries under Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200), or Part 4 (commencing with Section 101525) of Division 101 of the Health and Safety Code.

(b) The department shall require the memorandum of understanding to include all of the following:

(1) A process or entity to be designated by the local mental health plan to receive notice of actions, denials, or deferrals from the Medi-Cal managed care plan, and to provide any additional information requested in the deferral notice as necessary for a medical necessity determination.

(2) A requirement that the local mental health plan respond by the close of the business day following the day the deferral notice is received.

(c) The department may sanction a mental health plan pursuant to subdivision (e) of Section 14712 for failure to comply with this section.

(d) This section shall apply to any contracts entered into, amended, modified, extended, or renewed on or after January 1, 2001.

(Added by renumbering Section 5777.5 by Stats. 2012, Ch. 34, Sec. 176. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34. Conditionally inoperative as provided in Section 14721.)



14716

(a) Each local mental health plan shall establish a procedure to ensure access to outpatient specialty mental health services, as required by the Early Periodic Screening and Diagnostic Treatment program standards, for any child in foster care who has been placed outside his or her county of adjudication.

(b) The procedure required by subdivision (a) may be established through one or more of the following:

(1) The establishment of, and federal approval, if required, of, a statewide system or procedure.

(2) An arrangement between local mental health plans for reimbursement for services provided by a mental health plan other than the mental health plan in the county of adjudication and designation of an entity to provide additional information needed for approval or reimbursement. This arrangement shall not require providers who are already credentialed or certified by the mental health plan in the beneficiary?s county of residence to be credentialed or certified by, or to contract with, the mental health plan in the county of adjudication.

(3) Arrangements between the mental health plan in the county of adjudication and mental health providers in the beneficiary?s county of residence for authorization of, and reimbursement for, services. This arrangement shall not require providers credentialed or certified by, and in good standing with, the mental health plan in the beneficiary?s county of residence to be credentialed or certified by the mental health plan in the county of adjudication.

(c) The department shall collect and keep statistics that will enable the department to compare access to outpatient specialty mental health services by foster children placed in their county of adjudication with access to outpatient specialty mental health services by foster children placed outside of their county of adjudication.

(Added by renumbering Section 5777.6 by Stats. 2012, Ch. 34, Sec. 177. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34. Conditionally inoperative as provided in Section 14721.)



14717

(a) In order to facilitate the receipt of medically necessary specialty mental health services by a foster child who is placed outside his or her county of original jurisdiction, the department shall take all of the following actions:

(1) On or before July 1, 2008, create all of the following items, in consultation with stakeholders, including, but not limited to, the California Institute for Mental Health, the Child and Family Policy Institute, the California Mental Health Directors Association, and the California Alliance of Child and Family Services:

(A) A standardized contract for the purchase of medically necessary specialty mental health services from organizational providers, when a contract is required.

(B) A standardized specialty mental health service authorization procedure.

(C) A standardized set of documentation standards and forms, including, but not limited to, forms for treatment plans, annual treatment plan updates, day treatment intensive and day treatment rehabilitative progress notes, and treatment authorization requests.

(2) On or before January 1, 2009, use the standardized items as described in paragraph (1) to provide medically necessary specialty mental health services to a foster child who is placed outside his or her county of original jurisdiction, so that organizational providers who are already certified by a mental health plan are not required to be additionally certified by the mental health plan in the county of original jurisdiction.

(3) (A) On or before January 1, 2009, use the standardized items described in paragraph (1) to provide medically necessary specialty mental health services to a foster child placed outside his or her county of original jurisdiction to constitute a complete contract, authorization procedure, and set of documentation standards and forms, so that no additional documents are required.

(B) Authorize a county mental health plan to be exempt from subparagraph (A) and have an addendum to a contract, authorization procedure, or set of documentation standards and forms, if the county mental health plan has an externally placed requirement, such as a requirement from a federal integrity agreement, that would affect one of these documents.

(4) Following consultation with stakeholders, including, but not limited to, the California Institute for Mental Health, the Child and Family Policy Institute, the California Mental Health Directors Association, the California State Association of Counties, and the California Alliance of Child and Family Services, require the use of the standardized contracts, authorization procedures, and documentation standards and forms as specified in paragraph (1) in the 2008?09 state-county mental health plan contract and each state-county mental health plan contract thereafter.

(5) The mental health plan shall complete a standardized contract, as provided in paragraph (1), if a contract is required, or another mechanism of payment if a contract is not required, with a provider or providers of the county?s choice, to deliver approved specialty mental health services for a specified foster child, within 30 days of an approved treatment authorization request.

(b) The California Health and Human Services Agency shall coordinate the efforts of the department and the State Department of Social Services to do all of the following:

(1) Participate with the stakeholders in the activities described in this section.

(2) During budget hearings in 2008 and 2009, report to the Legislature regarding the implementation of this section and subdivision (c) of Section 14716.

(3) On or before July 1, 2008, establish the following, in consultation with stakeholders, including, but not limited to, the California Mental Health Directors Association, the California Alliance of Child and Family Services, and the County Welfare Directors Association of California:

(A) Informational materials that explain to foster care providers how to arrange for specialty mental health services on behalf of the beneficiary in their care.

(B) Informational materials that county child welfare agencies can access relevant to the provision of services to children in their care from the out-of-county local mental health plan that is responsible for providing those services, including, but not limited to, receiving a copy of the child?s treatment plan within 60 days after requesting services.

(C) It is the intent of the Legislature to ensure that foster children who are adopted or placed permanently with relative guardians, and who move to a county outside their original county of residence, can access specialty mental health services in a timely manner. It is the intent of the Legislature to enact this section as a temporary means of ensuring access to these services, while the appropriate stakeholders pursue a long-term solution in the form of a change to the Medi-Cal Eligibility Data System that will allow these children to receive specialty mental health services through their new county of residence.

(Added by renumbering Section 5777.7 by Stats. 2012, Ch. 34, Sec. 178. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34. Conditionally inoperative as provided in Section 14721.)



14718

(a) This section shall be limited to specialty mental health services reimbursed to a mental health plan that certifies public expenditures subject to cost settlement or specialty mental health services reimbursed through the department?s fiscal intermediary.

(b) The following provisions shall apply to matters related to specialty mental health services provided under the approved Medi-Cal state plan and the Specialty Mental Health Services Waiver, including, but not limited to, reimbursement and claiming procedures, reviews and oversight, and appeal processes for mental health plans (MHPs) and MHP subcontractors.

(1) As determined by the department, the MHP shall submit claims for reimbursement to the Medi-Cal program for eligible services.

(2) The department may offset the amount of any federal disallowance, audit exception, or overpayment against subsequent claims from the MHP. The department may offset the amount of any state disallowance, or audit exception or overpayment against subsequent claims from the mental health plan, through the 2010?11 fiscal year. This offset may be done at any time, after the department has invoiced or otherwise notified the mental health plan about the audit exception, disallowance, or overpayment. The department shall determine the amount that may be withheld from each payment to the mental health plan. The maximum withheld amount shall be 25 percent of each payment as long as the department is able to comply with the federal requirements for repayment of federal financial participation pursuant to Section 1903(d)(2) of the federal Social Security Act (42 U.S.C. Sec. 1396b(d)(2)). The department may increase the maximum amount when necessary for compliance with federal laws and regulations.

(3) (A) Oversight by the department of the MHPs may include client record reviews of Early Periodic Screening Diagnosis and Treatment (EPSDT) specialty mental health services rendered by MHPs and MHP subcontractors under the Medi-Cal specialty mental health services waiver in addition to other audits or reviews that are conducted.

(B) The department may contract with an independent, nongovernmental entity to conduct client record reviews. The contract awarded in connection with this section shall be on a competitive bid basis, pursuant to the Department of General Services contracting requirements, and shall meet both of the following additional requirements:

(i) Require the entity awarded the contract to comply with all federal and state privacy laws, including, but not limited to, the federal Health Insurance Portability and Accountability Act (HIPAA; 42 U.S.C. Sec. 1320d et seq.) and its implementing regulations, the Confidentiality of Medical Information Act (Part 2.6 (commencing with Section 56) of Division 1 of the Civil Code), and Section 1798.81.5 of the Civil Code. The entity shall be subject to existing penalties for violation of these laws.

(ii) Prohibit the entity awarded the contract from using or disclosing client records or client information for a purpose other than the one for which the record was given.

(iii) Prohibit the entity awarded the contract from selling client records or client information.

(C) For purposes of this paragraph, the following terms shall have the following meanings:

(i) ?Client record? means a medical record, chart, or similar file, as well as other documents containing information regarding an individual recipient of services, including, but not limited to, clinical information, dates and times of services, and other information relevant to the individual and services provided and that evidences compliance with legal requirements for Medi-Cal reimbursement.

(ii) ?Client record review? means examination of the client record for a selected individual recipient for the purpose of confirming the existence of documents that verify compliance with legal requirements for claims submitted for Medi-Cal reimbursement.

(D) The department shall recover overpayments of federal financial participation from MHPs within the timeframes required by federal law and regulation for repayment to the federal Centers for Medicare and Medicaid Services.

(4) (A)?The department, in consultation with mental health stakeholders, the California Mental Health Directors Association, and MHP subcontractor representatives, shall provide an appeals process that specifies a progressive process for resolution of disputes about claims or recoupments relating to specialty mental health services under the Medi-Cal specialty mental health services waiver.

(B) The department shall provide MHPs and MHP subcontractors the opportunity to directly appeal findings in accordance with procedures that are similar to those described in Article 1.5 (commencing with Section 51016) of Chapter 3 of Subdivision 1 of Division 3 of Title 22 of the California Code of Regulations, until new regulations for a progressive appeals process are promulgated. When an MHP subcontractor initiates an appeal, it shall give notice to the MHP. The department shall propose a rulemaking package consistent with the department?s appeals process that is in effect on July 1, 2012 by no later than the end of the 2013?14 fiscal year. The reference in this subparagraph to the procedures described in Article 1.5 (commencing with Section 51016) of Chapter 3 of Subdivision 1 of Division 3 of Title 22 of the California Code of Regulations, shall only apply to those appeals addressed in this subparagraph.

(C) The department shall develop regulations as necessary to implement this paragraph.

(5) The department shall conduct oversight of utilization controls as specified in Section 14133. The MHP shall include a requirement in any subcontracts that all inpatient subcontractors maintain necessary licensing and certification. MHPs shall require that services delivered by licensed staff are within their scope of practice. Nothing in this chapter shall prohibit the MHPs from establishing standards that are in addition to the federal and state requirements, provided that these standards do not violate federal and state requirements and guidelines.

(6) (A) Subject to federal approval and consistent with state requirements, the MHP may negotiate rates with providers of specialty mental health services.

(B) Any excess in the distribution of funds over the expenditures for services by the mental health plan shall be spent for the provision of specialty mental health services and related administrative costs.

(7) Nothing in this chapter shall limit the MHP from being reimbursed appropriate federal financial participation for any qualified services. To receive federal financial participation, the mental health plan shall certify its public expenditures for specialty mental health services to the department.

(8) Notwithstanding Section 14115, claims for federal reimbursement for service pursuant to this chapter shall be submitted by MHPs within the timeframes required by federal Medicaid requirements and the approved Medicaid state plan and waivers.

(9) The MHP shall use the fiscal intermediary of the Medi-Cal program of the State Department of Health Care Services for the processing of claims for inpatient psychiatric hospital services rendered in fee-for-service Medi-Cal hospitals. The department shall request the Controller to offset the distribution of funds to the counties from the Mental Health Subaccount, the Mental Health Equity Subaccount, or the Vehicle License Collection Account of the Local Revenue Fund, or funds from the Mental Health Account or the Behavioral Health Subaccount of the Local Revenue Fund 2011 for the nonfederal financial participation share for these claims.

(c) Counties may set aside funds for self-insurance, audit settlement, and statewide program risk pools. The counties shall assume all responsibility and liability for appropriate administration of the funds. Special consideration may be given to small counties with a population of less than 200,000. Nothing in the paragraph shall in any way make the state or department liable for mismanagement or loss of funds by the entity designated by counties under this subdivision.

(d) The department shall consult with the California Mental Health Directors Association in February and September of each year to obtain data and methodology necessary to forecast future fiscal trends in the provision of specialty mental health services provided under the Medi-Cal specialty mental health services waiver, to estimate yearly specialty mental health services related costs, and to estimate the annual amount of federal funding participation to reimburse costs of specialty mental health services provided under the Medi-Cal specialty mental health services waiver. This shall include a separate presentation of the data and methodology necessary to forecast future fiscal trends in the provision of Early Periodic Screening, Diagnosis, and Treatment specialty mental health services provided under the Medi-Cal specialty mental health services waiver, to estimate annual EPSDT specialty mental health services related costs, and to estimate the annual amount of EPSDT specialty mental health services provided under the state Medi-Cal specialty mental health services waiver, including federal funding participation to reimburse costs of EPSDT.

(e) When seeking federal approval for any federal Medicaid state plan amendment or waiver associated with Medi-Cal specialty mental health services, the department shall consult with staff of the Legislature, counties, providers, and other stakeholders in the development of the state plan amendment or waiver.

(f) This section shall become operative on July 1, 2012.

(Added by renumbering Section 5778 (as added by Stats. 2011, Ch. 651, Sec. 8) by Stats. 2012, Ch. 34, Sec. 179. Effective June 27, 2012. Section operative July 1, 2012, by its own provisions. Conditionally inoperative as provided in Section 14721.)



14718.5

Notwithstanding any other law, including subdivision (b) of Section 16310 of the Government Code, the Controller may use the moneys in the Mental Health Managed Care Deposit Fund for loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code. Interest shall be paid on all moneys loaned to the General Fund from the Mental Health Managed Care Deposit Fund. Interest payable shall be computed at a rate determined by the Pooled Money Investment Board to be the current earning rate of the fund from which loaned. This subdivision does not authorize any transfer that will interfere with the carrying out of the object for which the Mental Health Managed Care Deposit Fund was created.

(Added by renumbering Section 5778.3 by Stats. 2012, Ch. 34, Sec. 180. Effective June 27, 2012. Conditionally inoperative as provided in Section 14721.)



14721

(a) This chapter shall only be implemented to the extent that the necessary federal waivers are obtained. The director shall execute a declaration, to be retained by the director, that a waiver necessary to implement any provision of this chapter has been obtained.

(b) This chapter shall become inoperative on the date that, and only if, the director executes a declaration, to be retained by the director, that more than 10 percent of all counties fail to become mental health plan contractors, and acceptable alternative contractors are not available, or if more than 10 percent of all funds allocated for Medi-Cal mental health services must be administered by the department because an acceptable plan is not available.

(Added by renumbering Section 5780 by Stats. 2012, Ch. 34, Sec. 182. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34. Note: Termination clause applies to Chapter 8.9, comprising Sections 14700 to 14726.)



14722

(a) Notwithstanding any other law, a mental health plan may enter into a contract for the provision of specialty mental health services for Medi-Cal beneficiaries with a hospital that provides for a per diem reimbursement rate for services that include room and board, routine hospital services, and all hospital-based ancillary services and that provides separately for the attending mental health professional?s daily visit fee. The payment of these negotiated reimbursement rates to the hospital by the mental health plan shall be considered payment in full for each day of inpatient psychiatric and hospital care rendered to a Medi-Cal beneficiary, subject to third-party liability and patient share of costs, if any.

(b) This section shall not be construed to allow a hospital to interfere with, control, or otherwise direct the professional judgment of a physician and surgeon in a manner prohibited by Section 2400 of the Business and Professions Code or any other provision of law.

(c) For purposes of this section, ?hospital? means a hospital that submits reimbursement claims for Medi-Cal psychiatric inpatient hospital services through the Medi-Cal fiscal intermediary.

(Added by renumbering Section 5781 by Stats. 2012, Ch. 34, Sec. 183. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34. Conditionally inoperative as provided in Section 14721.)



14723

(a) Each eligible public agency, as described in subdivision (b), may, in addition to reimbursement or other payments that the agency would otherwise receive for Medi-Cal specialty mental health services, receive supplemental Medi-Cal reimbursement to the extent provided for in this section.

(b) A public agency shall be eligible for supplemental reimbursement only if it is a county, city, or city and county and if, consistent with Section 14718 it provides as a mental health plan, or subcontracts for, specialty mental health services to Medi-Cal beneficiaries pursuant to the Medi-Cal Specialty Mental Health Consolidation Waiver (Number CA.17), as approved by the federal Centers for Medicare and Medicaid Services.

(c) (1) Subject to paragraph (2), an eligible public agency?s supplemental reimbursement pursuant to this section shall be equal to the amount of federal financial participation received as a result of the claims submitted pursuant to paragraph (2) of subdivision (f).

(2) Notwithstanding paragraph (1), in computing an eligible public agency?s reimbursement, in no instance shall the expenditures certified pursuant to paragraph (1) of subdivision (e), when combined with the amount received from other sources of payment and with reimbursement from the Medi-Cal program, including expenditures otherwise certified for purposes of claiming federal financial participation, exceed 100 percent of actual, allowable costs, as determined pursuant to California?s Medicaid State Plan, for the specialty mental health services to which the expenditure relates. Supplemental payment may be made on an interim basis until the time when actual, allowable costs are finally determined.

(3) The supplemental Medi-Cal reimbursement provided by this section shall be distributed under a payment methodology based on specialty mental health services provided to Medi-Cal patients by each eligible public agency, on a per-visit basis, a per-procedure basis, a time basis, in one or more lump sums, or on any other federally permissible basis. The department shall seek approval from the federal Centers for Medicare and Medicaid Services for the payment methodology to be utilized, and shall not make any payment pursuant to this section prior to obtaining that federal approval.

(d) (1) It is the intent of the Legislature in enacting this section to provide the supplemental reimbursement described in this section without any expenditure from the General Fund. The department may require an eligible public agency, as a condition of receiving supplemental reimbursement pursuant to this section, to enter into, and maintain, an agreement with the department for the purposes of implementing this section and reimbursing the department for the costs of administering this section.

(2) Expenditures submitted to the department for purposes of claiming federal financial participation under this section shall have been paid only with funds from the public agencies described in subdivision (b) and certified to the state as provided in subdivision (e).

(e) An eligible public agency shall do all of the following:

(1) Certify, in conformity with the requirements of Section 433.51 of Title 42 of the Code of Federal Regulations, that the claimed expenditures for the specialty mental health services are eligible for federal financial participation.

(2) Provide evidence supporting the certification as specified by the department.

(3) Submit data as specified by the department to determine the appropriate amounts to claim as expenditures qualifying for federal financial participation.

(4) Keep, maintain, and have readily retrievable, any records specified by the department to fully disclose reimbursement amounts to which the eligible public agency is entitled, and any other records required by the federal Centers for Medicare and Medicaid Services.

(f) (1) The department shall promptly seek any necessary federal approvals for the implementation of this section. If necessary to obtain federal approval, the program shall be limited to those costs that the federal Centers for Medicare and Medicaid Services determines to be allowable expenditures under Title XIX of the federal Social Security Act (Subchapter 19 (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code). If federal approval is not obtained for implementation of this section, this section shall not be implemented.

(2) The department shall submit claims for federal financial participation for the expenditures described in subdivision (e) related to specialty mental health services that are allowable expenditures under federal law.

(3) The department shall, on an annual basis, submit any necessary materials to the federal Centers for Medicare and Medicaid Services to provide assurances that claims for federal financial participation will include only those expenditures that are allowable under federal law.

(g) (1) The director may adopt regulations as are necessary to implement this section. The adoption, amendment, repeal, or readoption of a regulation authorized by this subdivision shall be deemed to be necessary for the immediate preservation of the public peace, health and safety, or general welfare, for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted from the requirement that it describe specific facts showing the need for immediate action.

(2) As an alternative to the adoption of regulations pursuant to paragraph (1), and notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the director may implement and administer this article, in whole or in part, by means of provider bulletins or similar instructions, without taking regulatory action, provided that no bulletin or similar instruction shall remain in effect after June 30, 2011. It is the intent that regulations adopted pursuant to paragraph (1) shall be in place on or before June 30, 2011.

(Added by renumbering Section 5783 by Stats. 2012, Ch. 34, Sec. 185. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34. Conditionally inoperative as provided in Section 14721.)



14725

(a) The State Department of Health Care Services shall develop a quality assurance program to govern the delivery of Medi-Cal specialty mental health services, in order to assure quality patient care based on community standards of practice.

(b) The department shall issue standards and guidelines for local quality assurance activities. These standards and guidelines shall be reviewed and revised in consultation with the California Mental Health Directors Association as well as other stakeholders from the mental health community, including, but not limited to, individuals who receive services, family members, providers, mental health advocacy groups, and other interested parties. The standards and guidelines shall be based on federal Medicaid requirements.

(c) The standards and guidelines developed by the department shall reflect the special problems that small rural counties have in undertaking comprehensive quality assurance systems.

(Added by renumbering Section 4070 by Stats. 2012, Ch. 34, Sec. 57. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34. Conditionally inoperative as provided in Section 14721.)



14726

The department shall approve each local program?s initial quality assurance plan, and shall thereafter review and approve each program?s Medi-Cal specialty mental health services quality assurance plan whenever the plan is amended or changed.

(Added by renumbering Section 4071 by Stats. 2012, Ch. 34, Sec. 58. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34. Conditionally inoperative as provided in Section 14721.)






CHAPTER 9. Financial Provisions

ARTICLE 1. General Provisions

15000

Notwithstanding any provisions of Sections 29800 and 29805 of the Government Code, warrants payable to recipients of public assistance shall not include any word or abbreviation indicative of aid, assistance, charity, needy, support, or welfare. Nothing in this section prohibits the use of code numbers or other code symbols used and understood by county officers and agencies to identify the purpose and liability for which such warrants are drawn, if such code numbers or other code symbols are not generally so understood by the public.

(Added by Stats. 1965, Ch. 1784.)



15001

Any warrant issued in payment of aid under this division is subject to the provisions of Section 29802 of the Government Code. Each such warrant shall bear on its face a statement that the warrant shall be void if not presented to the county treasurer for payment within six months after the date of issuance thereof.

The provision for a substitute warrant shall also apply to the assignee of a warrant, or the legal representative or heir of a deceased recipient, in accordance with the provisions of Section 12158 of this code.

(Amended by Stats. 1970, Ch. 1041.)






ARTICLE 2. Social Welfare Federal Fund

15050.5

All references in this division or in any other provision of law to the Social Welfare Federal Fund shall be deemed references to the Federal Trust Fund.

(Added by Stats. 1984, Ch. 235, Sec. 4. Operative July 1, 1985, by Sec. 16 of Ch. 235.)






ARTICLE 3. Welfare Advance Fund

15100

A revolving fund in the State Treasury is hereby created to be known as the Welfare Advance Fund. All moneys in the fund are appropriated for the purpose of making payments or advances to counties, Indian tribes, the federal Social Security Administration, or other federal, state, or governmental entities, of the state and federal shares of local assistance programs, and for the payment of refunds. In addition, the fund may be used for the purpose of making a consolidated payment, comprised of the state and federal shares of local assistance costs, to any payee associated with programs administered by the State Department of Social Services.

Payments or advances of funds to counties, Indian tribes, the federal Social Security Administration, or other federal, state, or governmental entities, or to any payee, which payments or advances are properly chargeable to appropriations made from other funds in the State Treasury, may be made by Controller?s warrant drawn against the Welfare Advance Fund. For every warrant so issued, the several purposes and amounts for which it was drawn shall be identified for the payee.

The amounts to be transferred to the Welfare Advance Fund at any time shall be determined by the department, and, upon order of the Controller, shall be transferred from the funds and appropriations otherwise properly chargeable therewith to the Welfare Advance Fund.

Refunds of amounts disbursed from the Welfare Advance Fund shall, on order of the Controller, be deposited in the Welfare Advance Fund, and, on order of the Controller, shall be transferred therefrom to the funds and appropriations from which the amounts were originally derived. Claims for amounts erroneously paid into the Welfare Advance Fund shall be submitted by the department to the Controller who, if he or she approves the claims, shall draw his or her warrant in payment thereof against the Welfare Advance Fund.

All amounts increasing the cash balance in the Welfare Advance Fund, which were derived from the cancellation of warrants issued therefrom, shall, on order of the Controller, be transferred to and in augmentation of the appropriations from which the amounts were originally derived.

(Amended by Stats. 2003, Ch. 323, Sec. 4. Effective January 1, 2004.)






ARTICLE 3.5. Central Benefit Issuance Fund

15125

(a) The Central Benefit Issuance Fund is hereby created in the State Treasury.

(b) The fund shall be administered by the State Department of Social Services, and, notwithstanding Section 13340 of the Government Code, all moneys in the fund are hereby continuously appropriated to the department, without regard to fiscal years, for expenditure for the purpose of making payments or advances to recipients of public social services and CalFresh benefits, as provided in Section 11006.6.

(c) Amounts to be transferred to the Central Benefit Issuance Fund shall be determined by the department, in accordance with an agreed upon format with the Controller, from the funds and appropriations properly chargeable for the implementation of the central benefit issuance system provided for in Section 11006.6.

(d) (1) Notwithstanding Section 17070 of the Government Code, any warrant drawn on the Central Benefit Issuance Fund that remains unpaid for 180 days after it becomes payable, shall be void and shall be canceled by the Controller.

(2) The Controller shall cause to be printed prominently on the face of each warrant issued from the fund, a notice regarding the requirements of paragraph (1).

(e) Notwithstanding Sections 17091 and 17092 of the Government Code, the department, with the concurrence of the Controller, shall provide for the replacement of lost or stolen warrants consistent with Section 29853.5 of the Government Code. The department may adopt regulations implementing this subdivision.

(Amended by Stats. 2011, Ch. 227, Sec. 63. Effective January 1, 2012.)



15126

Counties participating in the central benefit issuance system, pursuant to Section 11006.6, shall pay to the department, at regular intervals as determined by the department, the share of public social services costs otherwise attributable to local government. Failure to pay within the determined intervals shall result in offsetting the appropriate amount from any funds going to the county from the state. Counties shall remit their share of public social services costs directly to the state, in accordance with an agreed upon format with the Controller, for deposit to the Central Benefit Issuance Fund or where deemed appropriate by the department.

(Added by Stats. 1993, Ch. 696, Sec. 2. Effective January 1, 1994.)






ARTICLE 4. Payment of State and Federal Funds to Counties for Public Assistance Programs

15150

During such time as grants-in-aid are provided or made available by the United States government for public assistance in this state, the State Treasurer shall pay to each county from the sums so granted (1) an amount which shall be used exclusively as public assistance equal to the full amount of any sums received from the United States government as public assistance in respect to recipients within the provisions of this chapter maintained or supported by the county; and (2) an additional amount equal to such county?s proportionate share of any amount so granted or made available to this state by the United States government for the costs of administering such aid, which additional amount shall be used exclusively for paying such administration costs. The department shall determine the portion of the amount so granted or made available for administration costs to be paid to the counties, which portion for each county shall bear the same proportion to the total amount made available to this state for such administrative costs that the administrative costs of that county bear to the total administrative costs of all counties and of the state. The department shall adopt rules and regulations which shall be of uniform application for determining the proportionate shares for such quarter to each county under the provisions of this section and Section 15152.

(Added by Stats. 1965, Ch. 1784. Note: Provision (2) is superseded by Section 15151 whenever that section is operative.)



15150.5

The director shall develop and implement an allocation formula for state funds and state administered federal funds that each county is to receive for social services. The director shall seek the advice and assistance of counties in development of this formula. The proposed formula shall become effective not sooner than 30 days after it has been submitted to the chairman of the Joint Legislative Budget Committee. The proposed formula submitted to the chairman shall be accompanied by a statement from the County Supervisors Association of California which expresses the counties? position on the formula.

(Added by Stats. 1983, Ch. 883, Sec. 4. Effective September 19, 1983. Operative January 1, 1984, by Sec. 6 of Ch. 883.)



15151

During such times as grants-in-aid are provided or made available by the United States government for the purpose of defraying any portion of the costs of administration incurred for public assistance, the State Treasurer shall pay to each county an amount equal to such county?s proportionate share of the sum so granted for the cost of administration, which amount shall be used exclusively for paying such administrative costs. Except as provided in Section 15151.5 the department shall determine the portion of the amount so granted or made available for administrative costs to be paid to the counties, which portion shall be determined pursuant to rules and regulations of the department and shall be not less than one-half of the amount so granted or made available. The department shall adopt rules and regulations which shall be of uniform application for determining the proportionate shares of the respective counties of the portion so determined to be paid to such counties.

This section shall become operative and shall supersede subdivision (2) of Section 15150 during such times as grants by the United States government, provided or made available to defray any portion of administrative costs incurred for public assistance, are not computed as a proportion of such costs of administration. Whenever this section is in effect, all other sections referring to Section 15150 shall also be deemed to refer to this section.

(Amended by Stats. 1973, Ch. 1216. Section conditionally operative as prescribed by its own provisions.)



15151.5

Notwithstanding the provisions of subdivision (2) of Section 15150 and Section 15151, the counties shall receive at least 66 percent of the amounts payable to the state with respect to the services subject to the limitations of Title XX of the Social Security Act, provided:

(a) That the total federal allocation of funds for social services under the public assistance programs shall be fully distributed and utilized in each fiscal year;

(b) That in the event that federal funds so allocated have not been utilized, the department shall reallocate the unused funds in such a manner that they may be fully utilized for the purposes for which they are received.

(Amended by Stats. 1982, Ch. 714, Sec. 3.)



15152

From the sums appropriated therefor by the State of California, the State Treasurer shall pay to each county an additional amount, which shall be used exclusively for public assistance, equal to that proportion of the aid grants paid by the county under each public assistance program as is specified in the appropriation for that program, after deducting from the sums so expended the amount paid to the county under subdivision (1) of Section 15150 of this code.

(Added by Stats. 1965, Ch. 1784.)



15153

Notwithstanding the provisions of any other section of this code, the method of computing and advancing funds to counties, both as to state funds and funds made available by the United States government, shall be as follows:

(a) The department, prior to the beginning of each month, shall estimate the amount to be paid for the month to each county under this part.

(b) The department shall then certify to the Controller the amounts so estimated by it for each county, adjusted by any sum by which it finds that its estimate for any prior period was greater or less than the amount which should have been paid.

(c) The Controller shall thereupon draw the necessary warrants, and prior to audit or settlement by the department and the Controller, the State Treasurer shall pay to the treasurer of each county the amount so certified.

(d) Moneys may be advanced by or on behalf of any county to a corporation or association in accordance with the provisions of a contract executed between the county and the corporation or association pursuant to Section 14052 or 14556.

(e) The monthly advance of state general funds to counties for benefits or aid grants, administration, and for employment and supportive services, shall be temporarily suspended for the months of July and August 2008. This suspension shall not apply to a county with a population of less than 40,000. The advance of funds for these two months shall resume on September 1, 2008. In addition to the advance for the month of September, counties shall be paid for the advances that would have been made in July and August 2008 no later than September 30, 2008. Advances for the Supplemental Security Income/State Supplementary Payment Program for the Aged, Blind and Disabled (Chapter 3 (commencing with Section 12000)) and the In-Home Supportive Services program (Article 7 (commencing with Section 12300) of Chapter 3) shall not be affected by this temporary suspension.

(f) (1) The monthly advance of state general funds to counties for benefits or aid grants, administration, and for employment and supportive services, shall be temporarily suspended for the months of July and August 2009.

(2) This suspension made pursuant to this subdivision shall not apply to a county with a population of less than 40,000 persons.

(3) The advance of funds for the months specified in paragraph (1) shall resume on September 1, 2009.

(4) In addition to the advance for the month of September, a county shall be paid for the advances that would have been made in the months of July and August 2009, no later than September 30, 2009.

(5) Advances for the Supplemental Security Income/State Supplementary Payment Program for the Aged, Blind and Disabled (Chapter 3 (commencing with Section 12000)) and the In-Home Supportive Services program (Article 7 (commencing with Section 12300) of Chapter 3) shall not be affected by the temporary suspension made pursuant to this subdivision.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 4, Sec. 25. Effective February 20, 2009.)



15153.5

Notwithstanding any provision of this article to the contrary, state and federal funds normally due counties for aid payments in behalf of appropriate participants under work incentive programs administered by the Employment Development Department, and the families of such participants, shall be transferred by the Controller to the Employment Development Department for use in administering the work incentive program. In addition, an amount of money not in excess of the county share of such aid payments shall be determined and deducted from advances of state and federal funds due counties pursuant to Section 15153.

The State Department of Social Services and the Employment Development Department, subject to the approval of the Director of Finance and the Controller, shall establish procedures and methods for the maintenance of information and accounts and the preparation of reports essential to meet federal requirements, and to provide the Controller with financial statements to support the required transfer of funds.

(Amended by Stats. 1977, Ch. 1252.)



15154

Reports of amounts paid out for public assistance shall be presented by the respective counties at times and in the form prescribed by the department. Such reports shall be audited by the department and the State Controller, and, when and in the amount approved, shall be allowed to the county as a credit to apply against advances made under the terms of Section 15153.

(Added by Stats. 1965, Ch. 1784.)






ARTICLE 5. Appropriations for Public Assistance

15200

There is hereby appropriated out of any money in the State Treasury not otherwise appropriated, and after deducting federal funds available, the following sums:

(a) To each county for the support and maintenance of needy children, 95 percent of the sums specified in subdivision (a), and paragraphs (1) and (2) of subdivision (e), of Section 11450.

(b) To each county for the support and maintenance of pregnant mothers, 95 percent of the sum specified in subdivisions (b) and (c) of Section 11450.

(c) For the adequate care of each child pursuant to subdivision (d) of Section 11450, as follows:

(1) Prior to the 2011?12 fiscal year, an amount equal to 40 percent of the sum necessary for the adequate care of each child.

(2) Notwithstanding paragraph (1), beginning in the 2011?12 fiscal year, and for each fiscal year thereafter, funding and expenditures for programs and activities under this subdivision shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(d) (1) Prior to the 2011?12 fiscal year for each county for the support and care of hard-to-place adoptive children, 75 percent of the nonfederal share of the amount specified in Section 16121.

(2) Notwithstanding paragraph (1), beginning in the 2011?12 fiscal year, and for each fiscal year thereafter, funding and expenditures for programs and activities under this subdivision shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(Amended by Stats. 2012, Ch. 35, Sec. 99. Effective June 27, 2012.)



15200.05

(a) Federal block grant funds received for the Temporary Assistance for Needy Families program pursuant to subtitle A (commencing with Section 401) of Title IV of the federal Social Security Act (42 U.S.C. Sec. 601 et seq.) may be deposited in, and shall be administered through, the Temporary Assistance for Needy Families Fund, which is hereby created in the State Treasury. Upon authorization by the Director of Finance, special accounts may be established within this fund, and the fund may be used in accounting for any federal Temporary Assistance for Needy Families block grant funds received from the federal government after August 22, 1996.

(b) A fund condition statement for the federal block grant received for the Temporary Assistance for Needy Families program shall be provided to the Department of Finance with the estimates submitted pursuant to subdivision (d) of Section 10614 whether or not the Temporary Assistance for Needy Families Fund created by this section is used for the deposit and administration of those moneys.

(Amended by Stats. 2000, Ch. 108, Sec. 48. Effective July 10, 2000.)



15200.15

For purposes of Section 15200, any reference to paragraphs (1) and (2) of subdivision (e) of Section 11450 shall mean subdivisions (e) and (f) of Section 11450.

(Added by Stats. 1987, Ch. 1353, Sec. 3.5. Operative February 1, 1988, by Sec. 9 of Ch. 1353.)



15200.4

(a) In administering the Aid to Families with Dependent Children program provided for under Chapter 2 (commencing with Section 11200), excluding provisions relating to foster care, the director may impose sanctions as provided by this section to assure adequate county administration performance. Fiscal sanctions may be imposed against a county only if the department has conducted, within the county, a statistically reliable and valid case sample with a confidence level of at least 95 percent.

(b) The director may hold counties financially liable for aid paid to ineligible persons and aid paid to eligible persons in excess of the amount to which they are entitled as represented by a dollar error rate. There shall be established annually in the Budget Act a dollar error rate standard which shall be the basis for computing a county?s liability under this section for the two subsequent quality control review periods for which error rates are generated. Counties which exceed the standard during the sanction period may be apportioned a sanction no greater than the state share of the Aid to Families with Dependent Children program payments multiplied by the amount by which the statistical measure of the lower point estimate of their error rate exceeded the standard.

(c) If a federal fiscal sanction is imposed against the state as a result of the state?s dollar error rate being above the federally established tolerance level, the director shall pass the sanction on to the counties in accordance with regulations adopted by the director which establish a method for equitable distribution of the sanction. The amount assessed to any county may be reduced or set aside if the director finds that extenuating circumstances existed and that imposition of the full sanction amount would unfairly penalize the county.

(Amended by Stats. 1982, Ch. 1025, Sec. 1. Effective September 14, 1982.)



15200.5

Notwithstanding the provisions of subdivision (c) of Section 15200, the county shall be responsible for 100 percent of the nonfederal share of payments to needy children eligible for AFDC-FC under the conditions of Section 11402.5, and for payments made to foster parents pursuant to Section 11410.

(Amended by Stats. 2004, Ch. 845, Sec. 2. Effective September 28, 2004.)



15201

There is hereby continuously appropriated out of any moneys in the State Treasury not otherwise appropriated to the department for allocation to the Secretary of the Department of Health, Education and Welfare for payment of an amount equal to the amount of any grants made by the secretary as supplemental payments to aged, blind or disabled persons under the provisions of Chapter 3 (commencing with Section 12000) of this part, less amounts payable by the federal government pursuant to Section 401 of Title IV of the Social Security Act Amendments of 1972.

The amendment of this section by Chapter 871 of the Statutes of 1974 does not constitute a change in, but is declaratory of, the preexisting law.

(Amended by Stats. 1976, Ch. 504.)



15203

The state shall pay for an amount equal to the amount of any grant made by the county for blind persons who come within the provisions of Chapter 5 (commencing with Section 13000) of this part by any appropriation therefor in the Budget Act.

(Amended by Stats. 1975, Ch. 512.)



15204.1

Commencing on June 1, 1973, the state shall pay, in addition to its share of costs of public assistance under Sections 15200 and 15203, an amount equal to 100 percent of the nonfederal share of increases in grants made pursuant to Section 11006.1 and pursuant to the amendments to Section 11450 made during the 1972 Regular Session.

(Amended by Stats. 1973, Ch. 1216.)



15204.15

To the extent permitted by federal law and upon authorization pursuant to statute, including the annual Budget Act, the Director of Finance may transfer moneys in the Federal Trust Fund derived from the federal Temporary Assistance for Needy Families block grant for augmentation of moneys received pursuant to the federal Child Care and Development Block Grant and the block grant provided for pursuant to Title XX of the federal Social Security Act (42 U.S.C. Sec. 1397). The transfer may be made not sooner than 30 days after notification, in writing, to the chairperson of the committee in each house of the Legislature that considers appropriations and the Chairperson of the Joint Legislative Budget Committee, or not sooner than whatever lesser time the Chairperson of the Joint Legislative Budget Committee or his or her designee may, in each instance, determine.

(Added by Stats. 1997, Ch. 606, Sec. 48. Effective October 3, 1997.)



15204.2

(a) It is the intent of the Legislature that the annual Budget Act appropriate state and federal funds in a single allocation to counties for the support of administrative activities undertaken by the counties to provide benefit payments to recipients of aid under Chapter 2 (commencing with Section 11200) of Part 3 and to provide required work activities and supportive services in order to efficiently and effectively carry out the purposes of that chapter.

(b) (1) No later than 30 days after the enactment of the Budget Act of 2004, the State Department of Social Services, in consultation with the County Welfare Directors Association, shall estimate the amount of unspent funds appropriated in the 2003?04 fiscal year single allocation described in this section.

(2) Unspent funds appropriated in the 2003-04 fiscal year single allocation, not to exceed forty million dollars ($40,000,000), shall be reappropriated to, and in augmentation of, Item 5180-101-0890 of Section 2.00 of the Budget Act of 2004. The State Department of Social Services, in consultation with the County Welfare Directors Association, shall develop an allocation methodology for these funds. A planning allocation, based on the estimated amount of unspent funds and the agreed upon allocation methodology, shall be provided to the counties no later than 30 days after the enactment of the Budget Act of 2004.

(c) (1) No later than 30 days after the enactment of the Budget Act of 2005, the State Department of Social Services, in consultation with the County Welfare Directors Association, shall estimate the amount of unspent funds appropriated in the 2004-05 fiscal year single allocation described in this section.

(2) Unspent funds appropriated in the 2004-05 fiscal year single allocation, not to exceed fifty million dollars ($50,000,000), shall be reappropriated to, and in augmentation of, Item 5180-101-0890 of Section 2.00 of the Budget Act of 2005. The State Department of Social Services, in consultation with the County Welfare Directors Association, shall develop an allocation methodology for these funds in order to partially offset the estimated savings due to the implementation of the quarterly reporting/prospective budgeting. A planning allocation, based on the estimated amount of unspent funds and the agreed upon allocation methodology, shall be provided to the counties no later than 30 days after the enactment of the Budget Act of 2005.

(d) The State Department of Social Services shall work with the County Welfare Directors Association to determine the effect of implementation of the quarterly reporting/prospective budgeting system on eligibility activities and evaluate the impact on administrative costs.

(Amended by Stats. 2005, Ch. 78, Sec. 33. Effective July 19, 2005.)



15204.3

(a) Beginning in the 2000?01 fiscal year, allocation of funds provided under Section 15204.2 shall be made, in the case of funds for benefits administration and employment services, based on projected county costs and subject to funds appropriated in the annual Budget Act for operating the CalWORKs program under Chapter 2 (commencing with Section 11200). By November 1, 1999, the department and the County Welfare Directors Association shall jointly develop the specific components of this budgeting methodology, including a process for ensuring that costs funded under the methodology are reasonable and consistent with the requirements of this chapter. It is the intent of the Legislature that limited-term housing assistance be considered as part of the cost-based allocation methodology, where appropriate.

(b) Beginning in the 2002?03 fiscal year, funding in support of all components of the CalWORKs program and all state programs funded with federal Temporary Assistance for Needy Families funding shall be based on a budgeting methodology developed by the department in consultation with the counties, the California State Association of Counties, the County Welfare Directors Association, and other stakeholders, and subject to funds appropriated in the annual Budget Act for administration of the CalWORKs program under Chapter 2 (commencing with Section 11200). In developing the new methodology, the department shall consider, among other factors, the availability of state and federal funds, projected caseload, and the need for basic supportive and employment services. The department shall submit the new methodology to the policy and fiscal committees of both houses of the Legislature by November 15, 2001.

(c) Beginning in the 2002?03 fiscal year, any adjustments to the county CalWORKs single allocations, determined pursuant to Section 15204.2, for funding overlaps pertaining to both United States Department of Labor Welfare-to-Work Grant funds and state matching funds, shall reflect the most recent available data regarding the expenditures of those funds that offset the funds that counties would have otherwise spent from the CalWORKs single allocations.

(d) In the 1997?98 fiscal year, additional funds for welfare-to-work administration above GAIN allocation in the 1996?97 fiscal year shall be distributed among the counties with two-thirds allocated to all counties based on each county?s share of adults aided under Chapter 2 (commencing with Section 11200). The remaining one-third shall be allocated among only those counties that in the prior year received an allocation per average aided adult at a level less than the statewide average, and shall be distributed among those counties so that they each receive the same overall allocation per average aided adult for welfare-to-work administration.

(e) For purposes of this section, and subject to funds appropriated in the annual Budget Act, no county shall receive less for employment services than what was received in the 1997?98 fiscal year allocation for welfare-to-work administration unless a county projects that its cost will be less than its 1997?98 fiscal year allocation for employment services.

(f) (1) In the 2001?02 fiscal year, the sum of three million five hundred eighty-seven thousand dollars ($3,587,000) in state matching funds for federal welfare-to-work block grant funds appropriated by Item 5180-101-0001 of the Budget Act of 2001 is for the purpose specified in paragraph (3).

(2) (A) No later than 30 days after the receipt of fourth-quarter claims submitted by counties in accordance with this section, the department shall determine the amount of unspent funds appropriated for the 2000?01 fiscal year for the CalWORKs single allocation and the CalWORKs mental health and substance abuse allocations. The department shall also determine the amount of those funds that were appropriated from the General Fund and the amount that was appropriated from the Federal Trust Fund.

(B) The amount determined pursuant to subparagraph (A) to have been appropriated from the General Fund shall be reappropriated to Item 5180-101-0001 of the Budget Act of 2001.

(C) The amount determined pursuant to subparagraph (A) to have been appropriated from the Federal Trust Fund shall be reappropriated to Item 5180-101-0890 of the Budget Act of 2001.

(3) No later than 60 days after the receipt of fourth-quarter claims, all funds appropriated to Item 5180-101-0001 and Item 5180-101-0890 of the Budget Act of 2001 pursuant to this subdivision shall be allocated to the counties that are under equity with respect to the single allocation (excluding child care and Cal-Learn) for the 2001?02 fiscal year, according to a methodology developed by the department, in consultation with the County Welfare Directors Association.

(g) For the 2002?03 fiscal year only, the single allocation made pursuant to Section 15204.2 shall include an adjustment in the amount of one hundred twenty-eight million dollars ($128,000,000), from funds appropriated in Item 5180-101-0890, Schedule 16.30 (b) of Section 2.00 of the Budget Act of 2002. The appropriated funds shall be allocated to counties for the 2002?03 fiscal year according to a methodology determined by the department in consultation with the County Welfare Directors Association.

(Amended by Stats. 2002, Ch. 1022, Sec. 50. Effective September 28, 2002.)



15204.4

In addition to the funds received under Section 15204.2, counties shall be required to expend money from their own funds, either from the county?s general fund or from the social services account of the county health and welfare trust fund to support administration of programs providing services to needy families. Each county shall expend an amount for these programs that, when combined with funds expended under Section 18906.5 for administration of CalFresh, equals or exceeds the amount spent by that county for corresponding activities during the 1996?97 fiscal year. Failure to meet this required level of spending shall result in a proportionate reduction of the funds provided under Section 15204.2. In those cases the Director of Social Services shall report to the Legislature within 30 days his or her findings relative to the ability of the county, with reduced funds, to meet its obligations in administering the affected programs. The report shall include any relevant information related to the performance of the county.

(Amended by Stats. 2011, Ch. 227, Sec. 64. Effective January 1, 2012.)



15204.5

The department shall establish and maintain a plan whereby costs for county administration of the payment of aid grants under this part will be effectively controlled within the amounts annually appropriated for such administration. The plan, to be known as the County Administrative Cost Control Plan, shall establish standards and performance criteria, including workload, productivity and support services standards, to which counties shall adhere. The plan shall be part of a single state plan, jointly developed by the department and the State Department of Health Care Services, in conjunction with the counties, for administrative cost control for the Aid to Families with Dependent Children (AFDC), CalFresh, and Medical Assistance (Medi-Cal) programs. Allocations shall be made to each county and shall be limited by and determined based upon the County Administrative Cost Control Plan. In administering the plan to control county administrative costs, the department shall not allocate state funds to cover county cost overruns which result from county failure to meet requirements of the plan. The department and the State Department of Health Care Services shall budget, administer, and allocate state funds for county administration in a uniform and a consistent manner.

(Amended by Stats. 2011, Ch. 227, Sec. 65. Effective January 1, 2012.)



15204.6

(a) Contingent upon a Budget Act appropriation, a Pay for Performance Program shall provide additional funding for counties that meet the standards developed according to subdivision (c) in their welfare-to-work programs under Article 3.2 (commencing with Section 11320) of Chapter 2. The state shall have no obligation to pay incentives earned that exceed the funds appropriated for the year in which the incentives were earned.

(b) To the extent that funds are appropriated, the maximum total funds available to each county each year under the Pay for Performance Program shall be 5 percent of the funds the county receives that year, less the amount for child care, from the single allocation under Section 15204.2. If funds appropriated for this section are less than the incentives earned under this subdivision, each county?s allocation under this section shall be prorated based on the amount of funds appropriated for that year.

(c) The funds available to each county under the Pay for Performance Program shall be divided each year into as many equal parts as there are measures established for the year under this subdivision. A county shall earn payment of one equal part for each improvement standard that it achieves for the year or by ranking in the top 20 percent of all counties in a measure identified in paragraphs (1), (2), (3), (4), and (5), except as provided in subparagraph (B) of paragraph (4). Counties may receive a pro rata share of incentive funds for each improvement standard. The department shall consult with the County Welfare Directors Association, legislative staff, and other stakeholders, when developing improvement standards and the methodology for earning and distributing incentives for each of the following measures:

(1) The employment rate of county CalWORKs cases.

(2) The federal participation rates of county CalWORKs cases, calculated in accordance with Section 607 of Title 42 of the United States Code, but excluding individuals who are exempt in accordance with Section 11320.3 and including sanctioned cases and cases participating in activities described in subdivision (q) of Section 11322.6. If valid data does not exist to measure this outcome, the funds for this measure shall be made available for the Pay for Performance Program in the following fiscal year.

(3) The percentage of county CalWORKs cases that have earned income three months after ceasing to receive assistance under Section 11450.

(4) (A) The percentage of county CalWORKs cases, including cases that have ceased receiving assistance in the previous two quarters, with earned income that equals or exceeds the income level for the maximum EITC amount available to a household, as determined under Section 22 of the Internal Revenue Code.

(B) This paragraph shall only become operative if the department, in consultation with the County Welfare Directors Association, legislative staff, and other stakeholders, determines that implementing its provisions will not create a substantial risk of California failing to meet federal welfare-to-work participation goals, and shall remain operative for so long as the department does not reverse that determination.

(5) Any additional measures that the department may establish in consultation with the County Welfare Directors Association, legislative staff, and other stakeholders.

(d) Performance measures, standards, outcomes, and payments to counties under subdivisions (a), (b), and (c) shall be based on the following schedule:

(1) For the performance measure described in paragraph (2) of subdivision (c), payments in fiscal year 2007?08 shall be based on outcomes for the period of July 1, 2006, through December 31, 2006, compared to outcomes for the period of January 1, 2007, through June 30, 2007, and payments in each subsequent fiscal year shall be based on outcomes for the fiscal year prior to payment, compared to outcomes for the fiscal year two years prior to payment.

(2) For all other performance measures, payments shall be based on outcomes for the fiscal year prior to payment, compared to outcomes for the fiscal year two years prior to payment.

(e) The department may make further adjustments to any of the performance measures listed under subdivision (c), in consultation with the County Welfare Directors Association, legislative staff, and other stakeholders. The act that both amends subdivision (c) and enacts this sentence in the 2007?08 Regular Session of the Legislature shall not limit the department?s authority under this subdivision.

(f) The funds paid in accordance with this section may only be used in accordance with subdivisions (f) and (g) of Section 10544.1 and only for the purpose of enhancing family self-sufficiency. Funds earned by a county in accordance with this section shall be available for expenditure in the fiscal year that they are received and the following two fiscal years. Following the period of availability, and notwithstanding any provisions of subdivision (f) of Section 10544.1 to the contrary, any unspent balance shall revert to the Temporary Assistance for Needy Families (TANF) block grant.

(g) Any funds appropriated by the Legislature for the Pay for Performance Program, but not earned by a county, shall revert to the TANF block grant at the end of the fiscal year for which the funds were appropriated.

(h) The department shall periodically publish the outcomes measured by the Pay for Performance Program, identified by county.

(i) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement this section through all-county letters throughout the duration of the Pay for Performance Program.

(Amended by Stats. 2007, Ch. 622, Sec. 6. Effective January 1, 2008.)



15204.8

(a) The Legislature may appropriate annually in the Budget Act funds to support services provided pursuant to Sections 11325.7 and 11325.8.

(b) Funds appropriated pursuant to subdivision (a) shall be allocated to the counties separately and shall be available for expenditure by the counties for services provided during the budget year. A county may move funds between the two accounts during the budget year for expenditure if necessary to meet the particular circumstances in the county. Any unexpended funds may be retained by each county for expenditure for the same purposes during the succeeding fiscal year. By November 20, 1998, each county shall report to the department on the use of these funds.

(c) Beginning January 10, 1999, the Department of Finance shall report annually to the Legislature on the extent to which funds available under subdivision (a) have not been spent and may reallocate the unexpended balances so as to better meet the need for services.

(d) No later than September 1, 2001, the department in consultation with relevant stakeholders, which may include the County Welfare Directors Association, the California Association of Mental Health Directors, and the County Alcohol and Drug Program Administrators Association, shall develop the allocation methodology for these funds, including the specific components to be considered in allocating the funds.

(Amended by Stats. 2001, Ch. 111, Sec. 47. Effective July 30, 2001.)



15204.9

(a) Prior to the 2011?12 fiscal year, the state shall pay 70 percent of the nonfederal administrative costs of administering the Aid to Families with Dependent Children Foster Care program under Article 5 (commencing with Section 11400) of Chapter 2.

(b) Notwithstanding subdivision (a), beginning in the 2011?12 fiscal year, and for each fiscal year thereafter, funding and expenditures for programs and activities under this section shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(Amended by Stats. 2012, Ch. 35, Sec. 101. Effective June 27, 2012.)



15205

Notwithstanding the other provisions of this article, there shall be deducted from the moneys appropriated to each county under this article a sum equal to the state and county shares of the public assistance grant that would otherwise be payable each month for each person transferred by the department to the Department of Rehabilitation for vocational rehabilitation pursuant to an agreement under Section 10652. In the case of a member or members of a family unit receiving aid to families with dependent children, the sum to be deducted and transferred shall be equal to the state and county shares of the public assistance grant on behalf of the family. Such sum shall be transferred in the Budget Act to the Department of Rehabilitation and used to provide vocational rehabilitation services for such persons as provided in Section 10652.

(Added by Stats. 1968, Ch. 1369.)



15206

The department is hereby authorized to establish those administrative support positions necessary to carry out the provisions of Chapter 924 of the Statutes of 1975. These positions shall be 75 percent federally funded and 25 percent state funded.

(Added by Stats. 1976, Ch. 504.)



15207

The county shall estimate the social security increases for the month of October and such estimated increase shall be taken into consideration in determining eligibility for and the amount of the October 1, 1972, grant for recipients of aid under Chapter 5 (commencing with Section 13000) of Part 3 of Division 9 of the Welfare and Institutions Code.

(Added by Stats. 1976, Ch. 504.)









CHAPTER 9.5. Supportive Care Organizations

ARTICLE 1. General Provisions

15300

The Legislature finds that:

(a) Elderly persons, like any other persons, prefer to remain in their own homes rather than in dependent living situations, including long-term care facilities.

(b) Many elderly persons, with a minimal to moderate amount of supportive services, mainly nonmedical in character, could maintain themselves at home; others, with slightly more support and perhaps day care supervision, could remain in independent living situations or homes of relatives or friends. Yet it is just this nonmedical, nontechnical level of supportive services that is largely unavailable to the vast majority of old persons.

(c) Most elderly persons living on fixed incomes cannot afford private help or the cost of home health or homemaker agencies; elderly low-income public assistance recipients can receive such care only in limited circumstances under welfare cash grant attendant care or homemaker programs.

(d) Supportive personal and social care in many cases enables the elderly to maintain a state of health that decreases or postpones the need for health care.

(e) Reducing or postponing the need for health care is not only beneficial to the elderly individual?s general welfare but also results in economic savings both to the individual, his or her family, and the people of California in cases where the elderly person is also a recipient of public assistance or potentially in need of public funds through cash grants, Medi-Cal, or use of state or county facilities.

(f) Titles XVIII and XIX of the Social Security Act are largely concerned with crisis or short-term care; there are no adequate programs, public or private, which financially assist the elderly person to maintain his independence, health and mobility at home.

(Added by Stats. 1974, Ch. 992.)



15301

The purpose of this chapter is to use on an experimental pilot project basis, two model supportive care projects supervised by the State Department of Aging.

(Amended by Stats. 1979, Ch. 373.)






ARTICLE 2. Definitions

15325

Unless the context otherwise requires, the definitions in this section govern the construction of this chapter.

(a) ?Project? means a model supportive services project supervised by the State Department of Aging.

(b) ?Office? means the State Department of Aging.

(c) ?Elderly persons? means persons aged 60 and over.

(Amended by Stats. 1979, Ch. 373.)






ARTICLE 3. Scope of Services

15350

The projects shall specifically delineate the scope and nature of services to be offered to participants. Services shall include:

(a) Assistance with shopping.

(b) Assistance with meal preparation.

(c) Assistance with laundry.

(d) Assistance with home upkeep and management.

(e) Help with personal care and dressing.

(f) Transportation to any offered services not available at the participant?s home.

(g) Counseling and information and referral services on financial, relocation, legal and other matters.

(h) Geriatric diagnostic health clinics at specified and limited places and times.

(i) A coordinating service for emergency and crisis intervention.

(j) Limited medical services, plus emergency medicine.

(k) Physical therapy (planned functional restitution).

(l) Social services.

(m) A hot meal per day.

(n) Social activities.

(Added by Stats. 1974, Ch. 992.)



15351

Projects may offer day care centers providing necessary meals, personal care and therapeutic activities.

(Added by Stats. 1974, Ch. 992.)



15352

Supportive care organization services shall be made available as needed. ?Need? determinations shall be made jointly by the participants and project?s staff. Any disagreements shall be appealable.

(Added by Stats. 1974, Ch. 992.)






ARTICLE 4. Eligibility and Enrollment

15375

Projects shall establish eligibility criteria in order that a mix is obtained which will include both short-term and long-term participants who will make maximum use of the projects? resources. Priorities must be explained in full prior to contracting with the department and may be modified by the project, with departmental approval.

(Amended by Stats. 1979, Ch. 373.)



15376

Participants shall be charged on a sliding-fee scale basis which is reasonably related to ability to pay. An effort shall be made by the projects to give priority to low-income elderly persons. The department shall develop guidelines regarding the fees for service. The department shall make every effort to obtain necessary waivers for use of Medicare and Medicaid funds for services offered by the projects. The purposes of obtaining such waivers is to provide for the type of care specified in Sections 15350 and 15351, in addition to and not in lieu of any existing benefits currently available under the Medicare and Medicaid programs.

(Amended by Stats. 1979, Ch. 373.)



15377

No copayment charges shall be imposed upon Medi-Cal enrollees.

(Added by Stats. 1974, Ch. 992.)






ARTICLE 5. Administration

15400

The supportive care organization shall make a concerted effort to employ persons over the age of 40 when such qualified personnel are available.

(Added by Stats. 1974, Ch. 992.)



15401

The project shall provide a single standard record for each participant, and shall cooperate with subcontractors and providers of noncovered services to maintain a complete unit record for each participant.

(Added by Stats. 1974, Ch. 992.)



15402

The projects shall provide to the department and to the participants such statistical information regarding utilization of services, age and sex, specific mortality and morbidity rates, patient discomfort, patient disability, patient satisfaction, services supplied, quality of care, manpower resources, and class of health care and administration, compiled from its basic data system, as the department may require.

(Amended by Stats. 1979, Ch. 373.)



15403

The projects shall establish procedures for continuous review of utilization and cost of services.

(Added by Stats. 1974, Ch. 992.)



15404

Participation in a supportive care project plan shall be voluntary and the project shall not use false advertising or any other form of coercion to induce enrollment. Failure to comply with this section will constitute a substantial breach of contract.

(Added by Stats. 1974, Ch. 992.)



15405

A participant grievance procedure must be established by the project through which an aggrieved participant may submit his complaint to the project which will hear and take action on the complaint.

(Added by Stats. 1974, Ch. 992.)



15406

If the participant is not satisfied with the project?s disposition of his grievance, he may appeal the project?s decision to the department. The department shall make a written determination within 30 days. Findings and recommendations of the department shall be binding upon the project.

(Amended by Stats. 1979, Ch. 373.)






ARTICLE 6. Implementation and Evaluation

15450

The department shall request such waivers as are necessary for the use of health care moneys provided under Titles XVIII and XIX of the Social Security Act from the Department of Health, Education and Welfare for the purposes of this chapter.

(Amended by Stats. 1979, Ch. 373.)



15451

Only federal funds may be used for the purposes of this chapter.

(Added by Stats. 1974, Ch. 992.)









CHAPTER 10. Supplemental Food Program

ARTICLE 1. General Provisions

15500

Unless the context otherwise requires the definitions set forth in this article govern the construction of this chapter.

(Added by Stats. 1970, Ch. 1195.)



15501

?Supplemental food? means commodities specifically made available by the United States Department of Agriculture for persons in low-income groups vulnerable to malnutrition.

(Added by Stats. 1970, Ch. 1195.)



15502

?Groups vulnerable to malnutrition? means women during and for 12 months after pregnancy, infants through 12 months, and preschool children 1 year through 5 years.

(Added by Stats. 1970, Ch. 1195.)



15503

Persons from low-income groups include the following:

(a) Persons receiving medical assistance under Chapter 7 (commencing with Section 14000) of this part.

(b) Persons qualified to receive free health care or health care that is substantially free provided by the Office of Economic Opportunity?s Neighborhood Health Center Program or state, county, or local public health services.

(c) Persons eligible for treatment, correction of defects, or aftercare in the children and youth projects of the Department of Health, Education, and Welfare.

(d) Indians receiving free medical and health care from the Division of Indian Health, United States Public Health Service.

(Added by Stats. 1970, Ch. 1195.)



15504

Public social services as defined in Section 10051 also includes the supplemental food program provided in this chapter.

(Added by Stats. 1970, Ch. 1195.)






ARTICLE 2. Administration

15510

The director shall administer the provisions of this chapter and shall adopt such rules and regulations as are necessary to carry out the provisions of this chapter.

(Amended by Stats. 1977, Ch. 1252.)



15511

The county welfare department shall carry out the local administrative responsibilities of this chapter, subject to the supervision of the department and to rules and regulations adopted by the department.

(Added by Stats. 1970, Ch. 1195.)



15512

Application for supplemental food shall be made to the county welfare agency who shall determine program eligibility.

(Added by Stats. 1970, Ch. 1195.)



15513

The county welfare department shall contract with the local health department to determine the need of eligible persons for the nutrients in supplemental food and the local health department shall issue prescriptions for such food in specified amounts and varieties judged necessary for such persons health.

(Added by Stats. 1970, Ch. 1195.)



15514

The California State Education Agency for Surplus Property shall procure, store, handle, and dispose of supplemental food under rules and regulations of the department established pursuant to this chapter.

(Added by Stats. 1970, Ch. 1195.)






ARTICLE 3. Fiscal Provisions

15520

The department shall pay the nonfederal share of the administration of program pursuant to this chapter.

(Added by Stats. 1970, Ch. 1195.)









CHAPTER 10.1. Work Incentive Nutritional Supplement

15525

(a) The State Department of Social Services shall establish a Work Incentive Nutritional Supplement (WINS) program pursuant to this section.

(b) Under the WINS program established pursuant to subdivision (a), each county shall provide a ten-dollar ($10) per month additional food assistance benefit for each eligible CalFresh household, as defined in subdivision (d).

(c) The state shall pay to the counties 100 percent of the cost of WINS benefits, using funds that qualify for the state?s maintenance of effort requirements under Section 609(a)(7)(B)(i) of Title 42 of the United States Code.

(d) For purposes of this section, an ?eligible CalFresh household? is a household that meets all of the following criteria:

(1) Receives benefits pursuant to Chapter 10 (commencing with Section 18900) of Part 6.

(2) Has no household member receiving CalWORKs benefits pursuant to Chapter 2 (commencing with Section 11200).

(3) Contains at least one child under 18 years of age, unless the household contains a child who meets the requirements of Section 11253.

(4) Has at least one parent or caretaker relative determined to be ?work eligible? as defined in Section 261.2(n) of Title 45 of the Code of Federal Regulations and Section 607 of Title 42 of the United States Code.

(5) Meets the federal work participation hours requirement set forth in Section 607 of Title 42 of the United States Code for subsidized or unsubsidized employment, and provides documentation that the household has met the federal work requirements.

(e) (1) In accordance with federal law, federal Supplemental Nutrition Assistance Program benefits administered in California as CalFresh (Chapter 10 (commencing with Section 18900) of Part 6), federal supplemental security income benefits, state supplemental security program benefits, public social services, as defined in Section 10051, and county aid benefits (Part 5 (commencing with Section 17000)), shall not be reduced as a consequence of the receipt of the WINS benefit paid under this chapter.

(2) Benefits paid under this chapter shall not count toward the federal 60-month time limit on aid as set forth in Section 608(a)(7)(A) of Title 42 of the United States Code. Payment of WINS benefits shall not commence before January 1, 2014, and full implementation of the program shall be achieved on or before July 1, 2014.

(f) (1) Notwithstanding the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code and Section 10554), until emergency regulations are filed with the Secretary of State pursuant to paragraph (2), the State Department of Social Services may implement this section through all-county letters or similar instructions from the director. The director may provide for individual county phase-in of this section to allow for the orderly implementation based upon standards established by the director, including the operational needs and requirements of the counties. Implementation of the automation process changes shall include issuance of an all-county letter or similar instructions to counties by June 1, 2013.

(2) The department may adopt regulations to implement this chapter. The initial adoption, amendment, or repeal of a regulation authorized by this section is deemed to address an emergency, for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted for that purpose from the requirements of subdivision (b) of Section 11346.1 of the Government Code. After the initial adoption, amendment, or repeal of an emergency regulation pursuant to this paragraph, the department may request approval from the Office of Administrative Law to readopt the regulation as an emergency regulation pursuant to Section 11346.1 of the Government Code.

(g) (1) The department shall not fully implement this section until the department convenes a workgroup of advocates, legislative staff, county representatives, and other stakeholders to consider the progress of the WINS automation effort in tandem with a pre-assistance employment readiness system (PAERS) program and any other program options that may provide offsetting benefits to the caseload reduction credit in the CalWORKs program. The department shall convene this workgroup on or before December 1, 2013.

(2) A PAERS program shall be considered in light of current and potential federal Temporary Assistance for Needy Families (TANF) statutes and regulations and how other states with pre-assistance or other caseload offset options are responding to federal changes.

(3) The consideration of program options shall include, but not necessarily be limited to, the potential impacts on helping clients to obtain self-sufficiency, increasing the federal work participation rate, increasing the caseload reduction credit, requirements and efficiency of county administration, and the well-being of CalWORKs recipients.

(4) If the workgroup concludes that adopting a PAERS program or other program option pursuant to this section would, on balance, be favorable for California and its CalWORKs recipients, the department, in consultation with the workgroup, shall prepare a proposal by March 31, 2014, for consideration during the regular legislative budget subcommittee process in 2014.

(5) To meet the requirements of this subdivision, the department may use its TANF reauthorization workgroups.

(Amended by Stats. 2012, Ch. 47, Sec. 39. Effective June 27, 2012.)






CHAPTER 11. Elder Abuse and Dependent Adult Civil Protection Act

ARTICLE 1. Legislative Findings and Intent

15600

(a) The Legislature recognizes that elders and dependent adults may be subjected to abuse, neglect, or abandonment and that this state has a responsibility to protect these persons.

(b) The Legislature further recognizes that a significant number of these persons are elderly. The Legislature desires to direct special attention to the needs and problems of elderly persons, recognizing that these persons constitute a significant and identifiable segment of the population and that they are more subject to risks of abuse, neglect, and abandonment.

(c) The Legislature further recognizes that a significant number of these persons have developmental disabilities and that mental and verbal limitations often leave them vulnerable to abuse and incapable of asking for help and protection.

(d) The Legislature recognizes that most elders and dependent adults who are at the greatest risk of abuse, neglect, or abandonment by their families or caretakers suffer physical impairments and other poor health that place them in a dependent and vulnerable position.

(e) The Legislature further recognizes that factors which contribute to abuse, neglect, or abandonment of elders and dependent adults are economic instability of the family, resentment of caretaker responsibilities, stress on the caretaker, and abuse by the caretaker of drugs or alcohol.

(f) The Legislature declares that this state shall foster and promote community services for the economic, social, and personal well-being of its citizens in order to protect those persons described in this section.

(g) The Legislature further declares that uniform state guidelines, which specify when county adult protective service agencies are to investigate allegations of abuse of elders and dependent adults and the appropriate role of local law enforcement is necessary in order to ensure that a minimum level of protection is provided to elders and dependent adults in each county.

(h) The Legislature further finds and declares that infirm elderly persons and dependent adults are a disadvantaged class, that cases of abuse of these persons are seldom prosecuted as criminal matters, and few civil cases are brought in connection with this abuse due to problems of proof, court delays, and the lack of incentives to prosecute these suits.

(i) Therefore, it is the intent of the Legislature in enacting this chapter to provide that adult protective services agencies, local long-term care ombudsman programs, and local law enforcement agencies shall receive referrals or complaints from public or private agencies, from any mandated reporter submitting reports pursuant to Section 15630, or from any other source having reasonable cause to know that the welfare of an elder or dependent adult is endangered, and shall take any actions considered necessary to protect the elder or dependent adult and correct the situation and ensure the individual?s safety.

(j) It is the further intent of the Legislature in adding Article 8.5 (commencing with Section 15657) to this chapter to enable interested persons to engage attorneys to take up the cause of abused elderly persons and dependent adults.

(Amended by Stats. 1994, Ch. 594, Sec. 1. Effective January 1, 1995.)



15601

The purposes of this act are to:

(a) Require health practitioners, care custodians, clergy members, and employees of county adult protective services agencies and local law enforcement agencies to report known or suspected cases of abuse of elders and dependent adults and to encourage community members in general to do so.

(b) Collect information on the numbers of abuse victims, circumstances surrounding the act of abuse, and other data which will aid the state in establishing adequate services to aid all victims of abuse in a timely, compassionate manner.

(c) Provide for protection under the law for all those persons who report suspected cases of abuse, provided that the report is not made with malicious intent.

(Amended by Stats. 2002, Ch. 54, Sec. 1. Effective January 1, 2003.)






ARTICLE 2. Definitions

15610

The definitions contained in this article shall govern the construction of this chapter, unless the context requires otherwise.

(Repealed and added by Stats. 1994, Ch. 594, Sec. 3. Effective January 1, 1995.)



15610.05

?Abandonment? means the desertion or willful forsaking of an elder or a dependent adult by anyone having care or custody of that person under circumstances in which a reasonable person would continue to provide care and custody.

(Added by Stats. 1994, Ch. 594, Sec. 3. Effective January 1, 1995.)



15610.06

?Abduction? means the removal from this state and the restraint from returning to this state, or the restraint from returning to this state, of any elder or dependent adult who does not have the capacity to consent to the removal from this state and the restraint from returning to this state, or the restraint from returning to this state, as well as the removal from this state or the restraint from returning to this state, of any conservatee without the consent of the conservator or the court.

(Added by Stats. 1997, Ch. 663, Sec. 2. Effective January 1, 1998.)



15610.07

?Abuse of an elder or a dependent adult? means either of the following:

(a) Physical abuse, neglect, financial abuse, abandonment, isolation, abduction, or other treatment with resulting physical harm or pain or mental suffering.

(b) The deprivation by a care custodian of goods or services that are necessary to avoid physical harm or mental suffering.

(Amended by Stats. 1998, Ch. 946, Sec. 2. Effective January 1, 1999.)



15610.10

?Adult protective services? means those preventive and remedial activities performed on behalf of elders and dependent adults who are unable to protect their own interests, harmed or threatened with harm, caused physical or mental injury due to the action or inaction of another person or their own action as a result of ignorance, illiteracy, incompetence, mental limitation, substance abuse, or poor health, lacking in adequate food, shelter, or clothing, exploited of their income and resources, or deprived of entitlement due them.

(Amended by Stats. 1998, Ch. 946, Sec. 3. Effective January 1, 1999.)



15610.13

?Adult protective services agency? means a county welfare department, except persons who do not work directly with elders or dependent adults as part of their official duties, including members of support staff and maintenance staff.

(Added by Stats. 1994, Ch. 594, Sec. 3. Effective January 1, 1995.)



15610.15

?Bureau? means the Bureau of Medi-Cal Fraud within the office of the Attorney General.

(Added by Stats. 1994, Ch. 594, Sec. 3. Effective January 1, 1995.)



15610.17

?Care custodian? means an administrator or an employee of any of the following public or private facilities or agencies, or persons providing care or services for elders or dependent adults, including members of the support staff and maintenance staff:

(a) Twenty-four-hour health facilities, as defined in Sections 1250, 1250.2, and 1250.3 of the Health and Safety Code.

(b) Clinics.

(c) Home health agencies.

(d) Agencies providing publicly funded in-home supportive services, nutrition services, or other home and community-based support services.

(e) Adult day health care centers and adult day care.

(f) Secondary schools that serve 18- to 22-year-old dependent adults and postsecondary educational institutions that serve dependent adults or elders.

(g) Independent living centers.

(h) Camps.

(i) Alzheimer?s Disease day care resource centers.

(j) Community care facilities, as defined in Section 1502 of the Health and Safety Code, and residential care facilities for the elderly, as defined in Section 1569.2 of the Health and Safety Code.

(k) Respite care facilities.

(l) Foster homes.

(m) Vocational rehabilitation facilities and work activity centers.

(n) Designated area agencies on aging.

(o) Regional centers for persons with developmental disabilities.

(p) State Department of Social Services and State Department of Health Services licensing divisions.

(q) County welfare departments.

(r) Offices of patients? rights advocates and clients? rights advocates, including attorneys.

(s) The office of the long-term care ombudsman.

(t) Offices of public conservators, public guardians, and court investigators.

(u) Any protection or advocacy agency or entity that is designated by the Governor to fulfill the requirements and assurances of the following:

(1) The federal Developmental Disabilities Assistance and Bill of Rights Act of 2000, contained in Chapter 144 (commencing with Section 15001) of Title 42 of the United States Code, for protection and advocacy of the rights of persons with developmental disabilities.

(2) The Protection and Advocacy for the Mentally Ill Individuals Act of 1986, as amended, contained in Chapter 114 (commencing with Section 10801) of Title 42 of the United States Code, for the protection and advocacy of the rights of persons with mental illness.

(v) Humane societies and animal control agencies.

(w) Fire departments.

(x) Offices of environmental health and building code enforcement.

(y) Any other protective, public, sectarian, mental health, or private assistance or advocacy agency or person providing health services or social services to elders or dependent adults.

(Amended by Stats. 2002, Ch. 54, Sec. 2. Effective January 1, 2003.)



15610.19

?Clergy member? means a priest, minister, rabbi, religious practitioner, or similar functionary of a church, synagogue, temple, mosque, or recognized religious denomination or organization. ?Clergy member? does not include unpaid volunteers whose principal occupation or vocation does not involve active or ordained ministry in a church, synagogue, temple, mosque, or recognized religious denomination or organization, and who periodically visit elder or dependent adults on behalf of that church, synagogue, temple, mosque, or recognized religious denomination or organization.

(Added by Stats. 2002, Ch. 54, Sec. 3. Effective January 1, 2003.)



15610.20

?Clients? rights advocate? means the individual or individuals assigned by a regional center or state hospital developmental center to be responsible for clients? rights assurance for persons with developmental disabilities.

(Added by Stats. 1994, Ch. 594, Sec. 3. Effective January 1, 1995.)



15610.23

(a) ?Dependent adult? means any person between the ages of 18 and 64 years who resides in this state and who has physical or mental limitations that restrict his or her ability to carry out normal activities or to protect his or her rights, including, but not limited to, persons who have physical or developmental disabilities, or whose physical or mental abilities have diminished because of age.

(b) ?Dependent adult? includes any person between the ages of 18 and 64 years who is admitted as an inpatient to a 24-hour health facility, as defined in Sections 1250, 1250.2, and 1250.3 of the Health and Safety Code.

(Amended by Stats. 2002, Ch. 54, Sec. 4. Effective January 1, 2003.)



15610.25

?Developmentally disabled person? means a person with a developmental disability specified by or as described in subdivision (a) of Section 4512.

(Added by Stats. 1994, Ch. 594, Sec. 3. Effective January 1, 1995.)



15610.27

?Elder? means any person residing in this state, 65 years of age or older.

(Added by Stats. 1994, Ch. 594, Sec. 3. Effective January 1, 1995.)



15610.30

(a) ?Financial abuse? of an elder or dependent adult occurs when a person or entity does any of the following:

(1) Takes, secretes, appropriates, obtains, or retains real or personal property of an elder or dependent adult for a wrongful use or with intent to defraud, or both.

(2) Assists in taking, secreting, appropriating, obtaining, or retaining real or personal property of an elder or dependent adult for a wrongful use or with intent to defraud, or both.

(3) Takes, secretes, appropriates, obtains, or retains, or assists in taking, secreting, appropriating, obtaining, or retaining, real or personal property of an elder or dependent adult by undue influence, as defined in Section 15610.70.

(b) A person or entity shall be deemed to have taken, secreted, appropriated, obtained, or retained property for a wrongful use if, among other things, the person or entity takes, secretes, appropriates, obtains, or retains the property and the person or entity knew or should have known that this conduct is likely to be harmful to the elder or dependent adult.

(c) For purposes of this section, a person or entity takes, secretes, appropriates, obtains, or retains real or personal property when an elder or dependent adult is deprived of any property right, including by means of an agreement, donative transfer, or testamentary bequest, regardless of whether the property is held directly or by a representative of an elder or dependent adult.

(d) For purposes of this section, ?representative? means a person or entity that is either of the following:

(1) A conservator, trustee, or other representative of the estate of an elder or dependent adult.

(2) An attorney-in-fact of an elder or dependent adult who acts within the authority of the power of attorney.

(Amended by Stats. 2013, Ch. 668, Sec. 2. Effective January 1, 2014.)



15610.35

?Goods and services necessary to avoid physical harm or mental suffering? include, but are not limited to, all of the following:

(a) The provision of medical care for physical and mental health needs.

(b) Assistance in personal hygiene.

(c) Adequate clothing.

(d) Adequately heated and ventilated shelter.

(e) Protection from health and safety hazards.

(f) Protection from malnutrition, under those circumstances where the results include, but are not limited to, malnutrition and deprivation of necessities or physical punishment.

(g) Transportation and assistance necessary to secure any of the needs set forth in subdivisions (a) to (f), inclusive.

(Added by Stats. 1994, Ch. 594, Sec. 3. Effective January 1, 1995.)



15610.37

?Health practitioner? means a physician and surgeon, psychiatrist, psychologist, dentist, resident, intern, podiatrist, chiropractor, registered nurse, dental hygienist, licensed clinical social worker or associate clinical social worker, marriage and family therapist, licensed professional clinical counselor, or any other person who is currently licensed under Division 2 (commencing with Section 500) of the Business and Professions Code, any emergency medical technician I or II, paramedic, or person certified pursuant to Division 2.5 (commencing with Section 1797) of the Health and Safety Code, a psychological assistant registered pursuant to Section 2913 of the Business and Professions Code, a marriage and family therapist trainee, as defined in subdivision (c) of Section 4980.03 of the Business and Professions Code, an unlicensed marriage and family therapist intern registered under Section 4980.44 of the Business and Professions Code, a clinical counselor trainee, as defined in subdivision (g) of Section 4999.12 of the Business and Professions Code, a clinical counselor intern registered under Section 4999.42 of the Business and Professions Code, a state or county public health or social service employee who treats an elder or a dependent adult for any condition, or a coroner.

(Amended by Stats. 2011, Ch. 381, Sec. 49. Effective January 1, 2012.)



15610.39

?Imminent danger? means a substantial probability that an elder or dependent adult is in imminent or immediate risk of death or serious physical harm, through either his or her own action or inaction, or as a result of the action or inaction of another person.

(Added by Stats. 2002, Ch. 54, Sec. 6. Effective January 1, 2003.)



15610.40

?Investigation? means that activity undertaken to determine the validity of a report of elder or dependent adult abuse.

(Added by Stats. 1994, Ch. 594, Sec. 3. Effective January 1, 1995.)



15610.43

(a) ?Isolation? means any of the following:

(1) Acts intentionally committed for the purpose of preventing, and that do serve to prevent, an elder or dependent adult from receiving his or her mail or telephone calls.

(2) Telling a caller or prospective visitor that an elder or dependent adult is not present, or does not wish to talk with the caller, or does not wish to meet with the visitor where the statement is false, is contrary to the express wishes of the elder or the dependent adult, whether he or she is competent or not, and is made for the purpose of preventing the elder or dependent adult from having contact with family, friends, or concerned persons.

(3) False imprisonment, as defined in Section 236 of the Penal Code.

(4) Physical restraint of an elder or dependent adult, for the purpose of preventing the elder or dependent adult from meeting with visitors.

(b) The acts set forth in subdivision (a) shall be subject to a rebuttable presumption that they do not constitute isolation if they are performed pursuant to the instructions of a physician and surgeon licensed to practice medicine in the state, who is caring for the elder or dependent adult at the time the instructions are given, and who gives the instructions as part of his or her medical care.

(c) The acts set forth in subdivision (a) shall not constitute isolation if they are performed in response to a reasonably perceived threat of danger to property or physical safety.

(Added by Stats. 1994, Ch. 594, Sec. 3. Effective January 1, 1995.)



15610.45

?Local law enforcement agency? means a city police or county sheriff?s department, or a county probation department, except persons who do not work directly with elders or dependent adults as part of their official duties, including members of support staff and maintenance staff.

(Added by Stats. 1994, Ch. 594, Sec. 3. Effective January 1, 1995.)



15610.47

?Long-term care facility? means any of the following:

(a) Any long-term health care facility, as defined in subdivision (a) of Section 1418 of the Health and Safety Code.

(b) Any community care facility, as defined in paragraphs (1) and (2) of subdivision (a) of Section 1502 of the Health and Safety Code, whether licensed or unlicensed.

(c) Any swing bed in an acute care facility, or any extended care facility.

(d) Any adult day health care facility as defined in subdivision (b) of Section 1570.7 of the Health and Safety Code.

(e) Any residential care facility for the elderly as defined in Section 1569.2 of the Health and Safety Code.

(Added by Stats. 1994, Ch. 594, Sec. 3. Effective January 1, 1995.)



15610.50

?Long-term care ombudsman? means the State Long-Term Care Ombudsman, local ombudsman coordinators, and other persons currently certified as ombudsmen by the Department of Aging as described in Chapter 11 (commencing with Section 9700) of Division 8.5.

(Amended by Stats. 2002, Ch. 54, Sec. 7. Effective January 1, 2003.)



15610.53

?Mental suffering? means fear, agitation, confusion, severe depression, or other forms of serious emotional distress that is brought about by forms of intimidating behavior, threats, harassment, or by deceptive acts performed or false or misleading statements made with malicious intent to agitate, confuse, frighten, or cause severe depression or serious emotional distress of the elder or dependent adult.

(Amended by Stats. 2000, Ch. 559, Sec. 3. Effective January 1, 2001.)



15610.55

(a) ?Multidisciplinary personnel team? means any team of two or more persons who are trained in the prevention, identification, management, or treatment of abuse of elderly or dependent adults and who are qualified to provide a broad range of services related to abuse of elderly or dependent adults.

(b) A multidisciplinary personnel team may include, but need not be limited to, any of the following:

(1) Psychiatrists, psychologists, or other trained counseling personnel.

(2) Police officers or other law enforcement agents.

(3) Medical personnel with sufficient training to provide health services.

(4) Social workers with experience or training in prevention of abuse of elderly or dependent adults.

(5) Public guardians.

(6) The local long-term care ombudsman.

(Amended by Stats. 2010, Ch. 551, Sec. 4. Effective September 29, 2010.)



15610.57

(a) ?Neglect? means either of the following:

(1) The negligent failure of any person having the care or custody of an elder or a dependent adult to exercise that degree of care that a reasonable person in a like position would exercise.

(2) The negligent failure of an elder or dependent adult to exercise that degree of self care that a reasonable person in a like position would exercise.

(b) Neglect includes, but is not limited to, all of the following:

(1) Failure to assist in personal hygiene, or in the provision of food, clothing, or shelter.

(2) Failure to provide medical care for physical and mental health needs. No person shall be deemed neglected or abused for the sole reason that he or she voluntarily relies on treatment by spiritual means through prayer alone in lieu of medical treatment.

(3) Failure to protect from health and safety hazards.

(4) Failure to prevent malnutrition or dehydration.

(5) Failure of an elder or dependent adult to satisfy the needs specified in paragraphs (1) to (4), inclusive, for himself or herself as a result of poor cognitive functioning, mental limitation, substance abuse, or chronic poor health.

(Amended by Stats. 2002, Ch. 54, Sec. 8. Effective January 1, 2003.)



15610.60

?Patients? rights advocate? means a person who has no direct or indirect clinical or administrative responsibility for the patient, and who is responsible for ensuring that laws, regulations, and policies on the rights of the patient are observed.

(Added by Stats. 1994, Ch. 594, Sec. 3. Effective January 1, 1995.)



15610.63

?Physical abuse? means any of the following:

(a) Assault, as defined in Section 240 of the Penal Code.

(b) Battery, as defined in Section 242 of the Penal Code.

(c) Assault with a deadly weapon or force likely to produce great bodily injury, as defined in Section 245 of the Penal Code.

(d) Unreasonable physical constraint, or prolonged or continual deprivation of food or water.

(e) Sexual assault, that means any of the following:

(1) Sexual battery, as defined in Section 243.4 of the Penal Code.

(2) Rape, as defined in Section 261 of the Penal Code.

(3) Rape in concert, as described in Section 264.1 of the Penal Code.

(4) Spousal rape, as defined in Section 262 of the Penal Code.

(5) Incest, as defined in Section 285 of the Penal Code.

(6) Sodomy, as defined in Section 286 of the Penal Code.

(7) Oral copulation, as defined in Section 288a of the Penal Code.

(8) Sexual penetration, as defined in Section 289 of the Penal Code.

(9) Lewd or lascivious acts as defined in paragraph (2) of subdivision (b) of Section 288 of the Penal Code.

(f) Use of a physical or chemical restraint or psychotropic medication under any of the following conditions:

(1) For punishment.

(2) For a period beyond that for which the medication was ordered pursuant to the instructions of a physician and surgeon licensed in the State of California, who is providing medical care to the elder or dependent adult at the time the instructions are given.

(3) For any purpose not authorized by the physician and surgeon.

(Amended by Stats. 2004, Ch. 823, Sec. 18. Effective January 1, 2005.)



15610.65

?Reasonable suspicion? means an objectively reasonable suspicion that a person would entertain, based upon facts that could cause a reasonable person in a like position, drawing when appropriate upon his or her training and experience, to suspect abuse.

(Added by Stats. 1994, Ch. 594, Sec. 3. Effective January 1, 1995.)



15610.67

?Serious bodily injury? means an injury involving extreme physical pain, substantial risk of death, or protracted loss or impairment of function of a bodily member, organ, or of mental faculty, or requiring medical intervention, including, but not limited to, hospitalization, surgery, or physical rehabilitation.

(Added by Stats. 2012, Ch. 659, Sec. 1. Effective January 1, 2013.)



15610.70

(a) ?Undue influence? means excessive persuasion that causes another person to act or refrain from acting by overcoming that person?s free will and results in inequity. In determining whether a result was produced by undue influence, all of the following shall be considered:

(1) The vulnerability of the victim. Evidence of vulnerability may include, but is not limited to, incapacity, illness, disability, injury, age, education, impaired cognitive function, emotional distress, isolation, or dependency, and whether the influencer knew or should have known of the alleged victim?s vulnerability.

(2) The influencer?s apparent authority. Evidence of apparent authority may include, but is not limited to, status as a fiduciary, family member, care provider, health care professional, legal professional, spiritual adviser, expert, or other qualification.

(3) The actions or tactics used by the influencer. Evidence of actions or tactics used may include, but is not limited to, all of the following:

(A) Controlling necessaries of life, medication, the victim?s interactions with others, access to information, or sleep.

(B) Use of affection, intimidation, or coercion.

(C) Initiation of changes in personal or property rights, use of haste or secrecy in effecting those changes, effecting changes at inappropriate times and places, and claims of expertise in effecting changes.

(4) The equity of the result. Evidence of the equity of the result may include, but is not limited to, the economic consequences to the victim, any divergence from the victim?s prior intent or course of conduct or dealing, the relationship of the value conveyed to the value of any services or consideration received, or the appropriateness of the change in light of the length and nature of the relationship.

(b) Evidence of an inequitable result, without more, is not sufficient to prove undue influence.

(Added by Stats. 2013, Ch. 668, Sec. 3. Effective January 1, 2014.)






ARTICLE 3. Mandatory and Nonmandatory Reports of Abuse

15630

(a) Any person who has assumed full or intermittent responsibility for the care or custody of an elder or dependent adult, whether or not he or she receives compensation, including administrators, supervisors, and any licensed staff of a public or private facility that provides care or services for elder or dependent adults, or any elder or dependent adult care custodian, health practitioner, clergy member, or employee of a county adult protective services agency or a local law enforcement agency, is a mandated reporter.

(b) (1) Any mandated reporter who, in his or her professional capacity, or within the scope of his or her employment, has observed or has knowledge of an incident that reasonably appears to be physical abuse, as defined in Section 15610.63, abandonment, abduction, isolation, financial abuse, or neglect, or is told by an elder or dependent adult that he or she has experienced behavior, including an act or omission, constituting physical abuse, as defined in Section 15610.63, abandonment, abduction, isolation, financial abuse, or neglect, or reasonably suspects that abuse, shall report the known or suspected instance of abuse by telephone or through a confidential Internet reporting tool, as authorized by Section 15658, immediately or as soon as practicably possible. If reported by telephone, a written report shall be sent, or an Internet report shall be made through the confidential Internet reporting tool established in Section 15658, within two working days.

(A) If the suspected or alleged abuse is physical abuse, as defined in Section 15610.63, and the abuse occurred in a long-term care facility, except a state mental health hospital or a state developmental center, the following shall occur:

(i) If the suspected abuse results in serious bodily injury, a telephone report shall be made to the local law enforcement agency immediately, but also no later than within two hours of the mandated reporter observing, obtaining knowledge of, or suspecting the physical abuse, and a written report shall be made to the local ombudsman, the corresponding licensing agency, and the local law enforcement agency within two hours of the mandated reporter observing, obtaining knowledge of, or suspecting the physical abuse.

(ii) If the suspected abuse does not result in serious bodily injury, a telephone report shall be made to the local law enforcement agency within 24 hours of the mandated reporter observing, obtaining knowledge of, or suspecting the physical abuse, and a written report shall be made to the local ombudsman, the corresponding licensing agency, and the local law enforcement agency within 24 hours of the mandated reporter observing, obtaining knowledge of, or suspecting the physical abuse.

(iii) When the suspected abuse is allegedly caused by a resident with a physician?s diagnosis of dementia, and there is no serious bodily injury, as reasonably determined by the mandated reporter, drawing upon his or her training or experience, the reporter shall report to the local ombudsman or law enforcement agency by telephone, immediately or as soon as practicably possible, and by written report, within 24 hours.

(iv) When applicable, reports made pursuant to clauses (i) and (ii) shall be deemed to satisfy the reporting requirements of the federal Elder Justice Act of 2009, as set out in Subtitle H of the federal Patient Protection and Affordable Care Act (Public Law 111-148), Section 1418.91 of the Health and Safety Code, and Section 72541 of Title 22 of California Code of Regulations. When a local law enforcement agency receives an initial report of suspected abuse in a long-term care facility pursuant to this subparagraph, the local law enforcement agency may coordinate efforts with the local ombudsman to provide the most immediate and appropriate response warranted to investigate the mandated report. The local ombudsman and local law enforcement agencies may collaborate to develop protocols to implement this subparagraph.

(B) Notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, or any other law, the department may implement subparagraph (A), in whole or in part, by means of all-county letters, provider bulletins, or other similar instructions without taking regulatory action.

(C) If the suspected or alleged abuse is abuse other than physical abuse, and the abuse occurred in a long-term care facility, except a state mental health hospital or a state developmental center, a telephone report and a written report shall be made to the local ombudsman or the local law enforcement agency.

(D) With regard to abuse reported pursuant to subparagraph (C), the local ombudsman and the local law enforcement agency shall, as soon as practicable, except in the case of an emergency or pursuant to a report required to be made pursuant to clause (v), in which case these actions shall be taken immediately, do all of the following:

(i) Report to the State Department of Public Health any case of known or suspected abuse occurring in a long-term health care facility, as defined in subdivision (a) of Section 1418 of the Health and Safety Code.

(ii) Report to the State Department of Social Services any case of known or suspected abuse occurring in a residential care facility for the elderly, as defined in Section 1569.2 of the Health and Safety Code, or in an adult day program, as defined in paragraph (2) of subdivision (a) of Section 1502 of the Health and Safety Code.

(iii) Report to the State Department of Public Health and the California Department of Aging any case of known or suspected abuse occurring in an adult day health care center, as defined in subdivision (b) of Section 1570.7 of the Health and Safety Code.

(iv) Report to the Bureau of Medi-Cal Fraud and Elder Abuse any case of known or suspected criminal activity.

(v) Report all cases of known or suspected physical abuse and financial abuse to the local district attorney?s office in the county where the abuse occurred.

(E) (i) If the suspected or alleged abuse or neglect occurred in a state mental hospital or a state developmental center, and the suspected or alleged abuse or neglect resulted in any of the following incidents, a report shall be made immediately, but no later than within two hours of the mandated reporter observing, obtaining knowledge of, or suspecting abuse, to designated investigators of the State Department of State Hospitals or the State Department of Developmental Services, and also to the local law enforcement agency:

(I) A death.

(II) A sexual assault, as defined in Section 15610.63.

(III) An assault with a deadly weapon, as described in Section 245 of the Penal Code, by a nonresident of the state mental hospital or state developmental center.

(IV) An assault with force likely to produce great bodily injury, as described in Section 245 of the Penal Code.

(V) An injury to the genitals when the cause of the injury is undetermined.

(VI) A broken bone when the cause of the break is undetermined.

(ii) All other reports of suspected or alleged abuse or neglect that occurred in a state mental hospital or a state developmental center shall be made immediately, but no later than within two hours of the mandated reporter observing, obtaining knowledge of, or suspecting abuse, to designated investigators of the State Department of State Hospitals or the State Department of Developmental Services, or to the local law enforcement agency.

(iii) When a local law enforcement agency receives an initial report of suspected or alleged abuse or neglect in a state mental hospital or a state developmental center pursuant to clause (i), the local law enforcement agency shall coordinate efforts with the designated investigators of the State Department of State Hospitals or the State Department of Developmental Services to provide the most immediate and appropriate response warranted to investigate the mandated report. The designated investigators of the State Department of State Hospitals or the State Department of Developmental Services and local law enforcement agencies may collaborate to develop protocols to implement this clause.

(iv) Except in an emergency, the local law enforcement agency shall, as soon as practicable, report any case of known or suspected criminal activity to the Bureau of Medi-Cal Fraud and Elder Abuse.

(v) Notwithstanding any other law, a mandated reporter who is required to report pursuant to Section 4427.5 shall not be required to report under clause (i).

(F) If the abuse has occurred in any place other than a long-term care facility, a state mental hospital, or a state developmental center, the report shall be made to the adult protective services agency or the local law enforcement agency.

(2) (A) A mandated reporter who is a clergy member who acquires knowledge or reasonable suspicion of elder or dependent adult abuse during a penitential communication is not subject to paragraph (1). For purposes of this subdivision, ?penitential communication? means a communication that is intended to be in confidence, including, but not limited to, a sacramental confession made to a clergy member who, in the course of the discipline or practice of his or her church, denomination, or organization is authorized or accustomed to hear those communications and under the discipline tenets, customs, or practices of his or her church, denomination, or organization, has a duty to keep those communications secret.

(B) This subdivision shall not be construed to modify or limit a clergy member?s duty to report known or suspected elder and dependent adult abuse if he or she is acting in the capacity of a care custodian, health practitioner, or employee of an adult protective services agency.

(C) Notwithstanding any other provision in this section, a clergy member who is not regularly employed on either a full-time or part-time basis in a long-term care facility or does not have care or custody of an elder or dependent adult shall not be responsible for reporting abuse or neglect that is not reasonably observable or discernible to a reasonably prudent person having no specialized training or experience in elder or dependent care.

(3) (A) A mandated reporter who is a physician and surgeon, a registered nurse, or a psychotherapist, as defined in Section 1010 of the Evidence Code, shall not be required to report, pursuant to paragraph (1), an incident if all of the following conditions exist:

(i) The mandated reporter has been told by an elder or dependent adult that he or she has experienced behavior constituting physical abuse, as defined in Section 15610.63, abandonment, abduction, isolation, financial abuse, or neglect.

(ii) The mandated reporter is not aware of any independent evidence that corroborates the statement that the abuse has occurred.

(iii) The elder or dependent adult has been diagnosed with a mental illness or dementia, or is the subject of a court-ordered conservatorship because of a mental illness or dementia.

(iv) In the exercise of clinical judgment, the physician and surgeon, the registered nurse, or the psychotherapist, as defined in Section 1010 of the Evidence Code, reasonably believes that the abuse did not occur.

(B) This paragraph shall not be construed to impose upon mandated reporters a duty to investigate a known or suspected incident of abuse and shall not be construed to lessen or restrict any existing duty of mandated reporters.

(4) (A) In a long-term care facility, a mandated reporter shall not be required to report as a suspected incident of abuse, as defined in Section 15610.07, an incident if all of the following conditions exist:

(i) The mandated reporter is aware that there is a proper plan of care.

(ii) The mandated reporter is aware that the plan of care was properly provided or executed.

(iii) A physical, mental, or medical injury occurred as a result of care provided pursuant to clause (i) or (ii).

(iv) The mandated reporter reasonably believes that the injury was not the result of abuse.

(B) This paragraph shall not be construed to require a mandated reporter to seek, nor to preclude a mandated reporter from seeking, information regarding a known or suspected incident of abuse prior to reporting. This paragraph shall apply only to those categories of mandated reporters that the State Department of Public Health determines, upon approval by the Bureau of Medi-Cal Fraud and Elder Abuse and the state long-term care ombudsman, have access to plans of care and have the training and experience necessary to determine whether the conditions specified in this section have been met.

(c) (1) Any mandated reporter who has knowledge, or reasonably suspects, that types of elder or dependent adult abuse for which reports are not mandated have been inflicted upon an elder or dependent adult, or that his or her emotional well-being is endangered in any other way, may report the known or suspected instance of abuse.

(2) If the suspected or alleged abuse occurred in a long-term care facility other than a state mental health hospital or a state developmental center, the report may be made to the long-term care ombudsman program. Except in an emergency, the local ombudsman shall report any case of known or suspected abuse to the State Department of Public Health and any case of known or suspected criminal activity to the Bureau of Medi-Cal Fraud and Elder Abuse, as soon as is practicable.

(3) If the suspected or alleged abuse occurred in a state mental health hospital or a state developmental center, the report may be made to the designated investigator of the State Department of State Hospitals or the State Department of Developmental Services or to a local law enforcement agency. Except in an emergency, the local law enforcement agency shall report any case of known or suspected criminal activity to the Bureau of Medi-Cal Fraud and Elder Abuse, as soon as is practicable.

(4) If the suspected or alleged abuse occurred in a place other than a place described in paragraph (2) or (3), the report may be made to the county adult protective services agency.

(5) If the conduct involves criminal activity not covered in subdivision (b), it may be immediately reported to the appropriate law enforcement agency.

(d) If two or more mandated reporters are present and jointly have knowledge or reasonably suspect that types of abuse of an elder or a dependent adult for which a report is or is not mandated have occurred, and there is agreement among them, the telephone report or Internet report, as authorized by Section 15658, may be made by a member of the team selected by mutual agreement, and a single report may be made and signed by the selected member of the reporting team. Any member who has knowledge that the member designated to report has failed to do so shall thereafter make the report.

(e) A telephone report or Internet report, as authorized by Section 15658, of a known or suspected instance of elder or dependent adult abuse shall include, if known, the name of the person making the report, the name and age of the elder or dependent adult, the present location of the elder or dependent adult, the names and addresses of family members or any other adult responsible for the elder?s or dependent adult?s care, the nature and extent of the elder?s or dependent adult?s condition, the date of the incident, and any other information, including information that led that person to suspect elder or dependent adult abuse, as requested by the agency receiving the report.

(f) The reporting duties under this section are individual, and no supervisor or administrator shall impede or inhibit the reporting duties, and no person making the report shall be subject to any sanction for making the report. However, internal procedures to facilitate reporting, ensure confidentiality, and apprise supervisors and administrators of reports may be established, provided they are not inconsistent with this chapter.

(g) (1) Whenever this section requires a county adult protective services agency to report to a law enforcement agency, the law enforcement agency shall, immediately upon request, provide a copy of its investigative report concerning the reported matter to that county adult protective services agency.

(2) Whenever this section requires a law enforcement agency to report to a county adult protective services agency, the county adult protective services agency shall, immediately upon request, provide to that law enforcement agency a copy of its investigative report concerning the reported matter.

(3) The requirement to disclose investigative reports pursuant to this subdivision shall not include the disclosure of social services records or case files that are confidential, nor shall this subdivision be construed to allow disclosure of any reports or records if the disclosure would be prohibited by any other provision of state or federal law.

(h) Failure to report, or impeding or inhibiting a report of, physical abuse, as defined in Section 15610.63, abandonment, abduction, isolation, financial abuse, or neglect of an elder or dependent adult, in violation of this section, is a misdemeanor, punishable by not more than six months in the county jail, by a fine of not more than one thousand dollars ($1,000), or by both that fine and imprisonment. Any mandated reporter who willfully fails to report, or impedes or inhibits a report of, physical abuse, as defined in Section 15610.63, abandonment, abduction, isolation, financial abuse, or neglect of an elder or dependent adult, in violation of this section, if that abuse results in death or great bodily injury, shall be punished by not more than one year in a county jail, by a fine of not more than five thousand dollars ($5,000), or by both that fine and imprisonment. If a mandated reporter intentionally conceals his or her failure to report an incident known by the mandated reporter to be abuse or severe neglect under this section, the failure to report is a continuing offense until a law enforcement agency specified in paragraph (1) of subdivision (b) of Section 15630 discovers the offense.

(i) For purposes of this section, ?dependent adult? shall have the same meaning as in Section 15610.23.

(Amended by Stats. 2013, Ch. 673, Sec. 3. Effective January 1, 2014.)



15630.1

(a) As used in this section, ?mandated reporter of suspected financial abuse of an elder or dependent adult? means all officers and employees of financial institutions.

(b) As used in this section, the term ?financial institution? means any of the following:

(1) A depository institution, as defined in Section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1813(c)).

(2) An institution-affiliated party, as defined in Section 3(u) of the Federal Deposit Insurance Act (12 U.S.C. Sec. 1813(u)).

(3) A federal credit union or state credit union, as defined in Section 101 of the Federal Credit Union Act (12 U.S.C. Sec. 1752), including, but not limited to, an institution-affiliated party of a credit union, as defined in Section 206(r) of the Federal Credit Union Act (12 U.S.C. Sec. 1786(r)).

(c) As used in this section, ?financial abuse? has the same meaning as in Section 15610.30.

(d) (1) Any mandated reporter of suspected financial abuse of an elder or dependent adult who has direct contact with the elder or dependent adult or who reviews or approves the elder or dependent adult?s financial documents, records, or transactions, in connection with providing financial services with respect to an elder or dependent adult, and who, within the scope of his or her employment or professional practice, has observed or has knowledge of an incident, that is directly related to the transaction or matter that is within that scope of employment or professional practice, that reasonably appears to be financial abuse, or who reasonably suspects that abuse, based solely on the information before him or her at the time of reviewing or approving the document, record, or transaction in the case of mandated reporters who do not have direct contact with the elder or dependent adult, shall report the known or suspected instance of financial abuse by telephone or through a confidential Internet reporting tool, as authorized pursuant to Section 15658, immediately, or as soon as practicably possible. If reported by telephone, a written report shall be sent, or an Internet report shall be made through the confidential Internet reporting tool established in Section 15658, within two working days to the local adult protective services agency or the local law enforcement agency.

(2) When two or more mandated reporters jointly have knowledge or reasonably suspect that financial abuse of an elder or a dependent adult for which the report is mandated has occurred, and when there is an agreement among them, the telephone report or Internet report, as authorized by Section 15658, may be made by a member of the reporting team who is selected by mutual agreement. A single report may be made and signed by the selected member of the reporting team. Any member of the team who has knowledge that the member designated to report has failed to do so shall thereafter make that report.

(3) If the mandated reporter knows that the elder or dependent adult resides in a long-term care facility, as defined in Section 15610.47, the report shall be made to the local ombudsman or local law enforcement agency.

(e) An allegation by the elder or dependent adult, or any other person, that financial abuse has occurred is not sufficient to trigger the reporting requirement under this section if both of the following conditions are met:

(1) The mandated reporter of suspected financial abuse of an elder or dependent adult is aware of no other corroborating or independent evidence of the alleged financial abuse of an elder or dependent adult. The mandated reporter of suspected financial abuse of an elder or dependent adult is not required to investigate any accusations.

(2) In the exercise of his or her professional judgment, the mandated reporter of suspected financial abuse of an elder or dependent adult reasonably believes that financial abuse of an elder or dependent adult did not occur.

(f) Failure to report financial abuse under this section shall be subject to a civil penalty not exceeding one thousand dollars ($1,000) or if the failure to report is willful, a civil penalty not exceeding five thousand dollars ($5,000), which shall be paid by the financial institution that is the employer of the mandated reporter to the party bringing the action. Subdivision (h) of Section 15630 shall not apply to violations of this section.

(g) (1) The civil penalty provided for in subdivision (f) shall be recovered only in a civil action brought against the financial institution by the Attorney General, district attorney, or county counsel. No action shall be brought under this section by any person other than the Attorney General, district attorney, or county counsel. Multiple actions for the civil penalty may not be brought for the same violation.

(2) Nothing in the Financial Elder Abuse Reporting Act of 2005 shall be construed to limit, expand, or otherwise modify any civil liability or remedy that may exist under this or any other law.

(h) As used in this section, ?suspected financial abuse of an elder or dependent adult? occurs when a person who is required to report under subdivision (a) observes or has knowledge of behavior or unusual circumstances or transactions, or a pattern of behavior or unusual circumstances or transactions, that would lead an individual with like training or experience, based on the same facts, to form a reasonable belief that an elder or dependent adult is the victim of financial abuse as defined in Section 15610.30.

(i) Reports of suspected financial abuse of an elder or dependent adult made by an employee or officer of a financial institution pursuant to this section are covered under subdivision (b) of Section 47 of the Civil Code.

(Amended by Stats. 2011, Ch. 373, Sec. 2.5. Effective January 1, 2012.)



15631

(a) Any person who is not a mandated reporter under Section 15630, who knows, or reasonably suspects, that an elder or a dependent adult has been the victim of abuse may report that abuse to a long-term care ombudsman program or local law enforcement agency, or both the long-term care ombudsman program and local law enforcement agency when the abuse is alleged to have occurred in a long-term care facility.

(b) Any person who is not a mandated reporter under Section 15630, who knows, or reasonably suspects, that an elder or a dependent adult has been the victim of abuse in any place other than a long-term care facility may report the abuse to the county adult protective services agency or local law enforcement agency.

(Amended by Stats. 2012, Ch. 659, Sec. 3. Effective January 1, 2013.)



15632

(a) In any court proceeding or administrative hearing, neither the physician-patient privilege nor the psychotherapist-patient privilege applies to the specific information reported pursuant to this chapter.

(b) Nothing in this chapter shall be interpreted as requiring an attorney to violate his or her oath and duties pursuant to Section 6067 or subdivision (e) of Section 6068 of the Business and Professions Code, and Article 3 (commencing with Section 950) of Chapter 4 of Division 8 of the Evidence Code.

(Repealed and added by Stats. 1994, Ch. 594, Sec. 11. Effective January 1, 1995.)






ARTICLE 4. Confidentiality

15633

(a) The reports made pursuant to Sections 15630, 15630.1, and 15631 shall be confidential and may be disclosed only as provided in subdivision (b). Any violation of the confidentiality required by this chapter is a misdemeanor punishable by not more than six months in the county jail, by a fine of five hundred dollars ($500), or by both that fine and imprisonment.

(b) Reports of suspected abuse of an elder or dependent adult and information contained therein may be disclosed only to the following:

(1) Persons or agencies to whom disclosure of information or the identity of the reporting party is permitted under Section 15633.5.

(2) (A) Persons who are trained and qualified to serve on multidisciplinary personnel teams may disclose to one another information and records that are relevant to the prevention, identification, or treatment of abuse of elderly or dependent persons.

(B) Except as provided in subparagraph (A), any personnel of the multidisciplinary team or agency that receives information pursuant to this chapter, shall be under the same obligations and subject to the same confidentiality penalties as the person disclosing or providing that information. The information obtained shall be maintained in a manner that ensures the maximum protection of privacy and confidentiality rights.

(c) This section shall not be construed to allow disclosure of any reports or records relevant to the reports of abuse of an elder or dependent adult if the disclosure would be prohibited by any other provisions of state or federal law applicable to the reports or records relevant to the reports of the abuse, nor shall it be construed to prohibit the disclosure by a financial institution of any reports or records relevant to the reports of abuse of an elder or dependent adult if the disclosure would be required of a financial institution by otherwise applicable state or federal law or court order.

(Amended (as amended by Stats. 2005, Ch. 140, Sec. 5) by Stats. 2011, Ch. 372, Sec. 2. Effective January 1, 2012.)



15633.5

(a) Information relevant to the incident of elder or dependent adult abuse may be given to an investigator from an adult protective services agency, a local law enforcement agency, the office of the district attorney, the office of the public guardian, the probate court, the bureau, or an investigator of the Department of Consumer Affairs, Division of Investigation who is investigating a known or suspected case of elder or dependent adult abuse.

(b) The identity of any person who reports under this chapter shall be confidential and disclosed only among the following agencies or persons representing an agency:

(1) An adult protective services agency.

(2) A long-term care ombudsperson program.

(3) A licensing agency.

(4) A local law enforcement agency.

(5) The office of the district attorney.

(6) The office of the public guardian.

(7) The probate court.

(8) The bureau.

(9) The Department of Consumer Affairs, Division of Investigation.

(10) Counsel representing an adult protective services agency.

(c) The identity of a person who reports under this chapter may also be disclosed under the following circumstances:

(1) To the district attorney in a criminal prosecution.

(2) When a person reporting waives confidentiality.

(3) By court order.

(d) Notwithstanding subdivisions (a), (b), and (c), any person reporting pursuant to Section 15631 shall not be required to include his or her name in the report.

(Amended by Stats. 2002, Ch. 552, Sec. 2. Effective January 1, 2003.)



15634

(a) No care custodian, clergy member, health practitioner, mandated reporter of suspected financial abuse of an elder or dependent adult, or employee of an adult protective services agency or a local law enforcement agency who reports a known or suspected instance of abuse of an elder or dependent adult shall be civilly or criminally liable for any report required or authorized by this article. Any other person reporting a known or suspected instance of abuse of an elder or dependent adult shall not incur civil or criminal liability as a result of any report authorized by this article, unless it can be proven that a false report was made and the person knew that the report was false. No person required to make a report pursuant to this article, or any person taking photographs at his or her discretion, shall incur any civil or criminal liability for taking photographs of a suspected victim of abuse of an elder or dependent adult or causing photographs to be taken of such a suspected victim or for disseminating the photographs with the reports required by this article. However, this section shall not be construed to grant immunity from this liability with respect to any other use of the photographs.

(b) No care custodian, clergy member, health practitioner, mandated reporter of suspected financial abuse of an elder or dependent adult, or employee of an adult protective services agency or a local law enforcement agency who, pursuant to a request from an adult protective services agency or a local law enforcement agency investigating a report of known or suspected abuse of an elder or dependent adult, provides the requesting agency with access to the victim of a known or suspected instance of abuse of an elder or dependent adult, shall incur civil or criminal liability as a result of providing that access.

(c) The Legislature finds that, even though it has provided immunity from liability to persons required to report abuse of an elder or dependent adult, immunity does not eliminate the possibility that actions may be brought against those persons based upon required reports of abuse. In order to further limit the financial hardship that those persons may incur as a result of fulfilling their legal responsibilities, it is necessary that they not be unfairly burdened by legal fees incurred in defending those actions. Therefore, a care custodian, clergy member, health practitioner, or an employee of an adult protective services agency or a local law enforcement agency may present to the California Victim Compensation and Government Claims Board a claim for reasonable attorneys? fees incurred in any action against that person on the basis of making a report required or authorized by this article if the court has dismissed the action upon a demurrer or motion for summary judgment made by that person, or if he or she prevails in the action. The California Victim Compensation and Government Claims Board shall allow that claim if the requirements of this subdivision are met, and the claim shall be paid from an appropriation to be made for that purpose. Attorneys? fees awarded pursuant to this section shall not exceed an hourly rate greater than the rate charged by the Attorney General at the time the award is made and shall not exceed an aggregate amount of fifty thousand dollars ($50,000). This subdivision shall not apply if a public entity has provided for the defense of the action pursuant to Section 995 of the Government Code.

(Amended (as amended by Stats. 2005, Ch. 140, Sec. 7) by Stats. 2011, Ch. 372, Sec. 4. Effective January 1, 2012.)



15636

(a) Any victim of elder or dependent adult abuse may refuse or withdraw consent at any time to an investigation or the provision of protective services by an adult protective services agency or long-term care ombudsman program. The adult protective services agency shall act only with the consent of the victim unless a violation of the Penal Code has been alleged. A local long-term care ombudsman shall act only with the consent of the victim and shall disclose confidential information only after consent to disclose is given by the victim or pursuant to court order.

(b) If the elder or dependent adult abuse victim is so incapacitated that he or she cannot legally give or deny consent to protective services, a petition for temporary conservatorship or guardianship may be initiated in accordance with Section 2250 of the Probate Code.

(Added by Stats. 1994, Ch. 594, Sec. 18. Effective January 1, 1995.)



15637

In any court proceeding or administrative hearing, neither the physician-patient privilege nor the psychotherapist-patient privilege applies to the specific information required to be reported pursuant to this chapter. Nothing in this chapter shall be interpreted as requiring an attorney to violate his or her oath and duties pursuant to Section 6067 or subdivision (e) of Section 6068 of the Business and Professions Code, and Article 3 (commencing with Section 950) of Chapter 4 of Division 8 of the Evidence Code.

(Added by Stats. 1985, Ch. 1164, Sec. 13. Effective September 28, 1985.)






ARTICLE 5. Local Agency Cross-Reporting

15640

(a) (1) An adult protective services agency shall immediately, or as soon as practically possible, report by telephone to the law enforcement agency having jurisdiction over the case any known or suspected instance of criminal activity, and to any public agency given responsibility for investigation in that jurisdiction of cases of elder and dependent adult abuse, every known or suspected instance of abuse pursuant to Section 15630 or 15630.1 of an elder or dependent adult. A county adult protective services agency shall also send a written report thereof within two working days of receiving the information concerning the incident to each agency to which it is required to make a telephone report under this subdivision. Prior to making any cross-report of allegations of financial abuse to law enforcement agencies, an adult protective services agency shall first determine whether there is reasonable suspicion of any criminal activity.

(2) If an adult protective services agency receives a report of abuse alleged to have occurred in a long-term care facility, that adult protective services agency shall immediately inform the person making the report that he or she is required to make the report to the long-term care ombudsman program or to a local law enforcement agency. The adult protective services agency shall not accept the report by telephone but shall forward any written report received to the long-term care ombudsman.

(b) If an adult protective services agency or local law enforcement agency or ombudsman program receiving a report of known or suspected elder or dependent adult abuse determines, pursuant to its investigation, that the abuse is being committed by a health practitioner licensed under Division 2 (commencing with Section 500) of the Business and Professions Code, or any related initiative act, or by a person purporting to be a licensee, the adult protective services agency or local law enforcement agency or ombudsman program shall immediately, or as soon as practically possible, report this information to the appropriate licensing agency. The licensing agency shall investigate the report in light of the potential for physical harm. The transmittal of information to the appropriate licensing agency shall not relieve the adult protective services agency or local law enforcement agency or ombudsman program of the responsibility to continue its own investigation as required under applicable provisions of law. The information reported pursuant to this paragraph shall remain confidential and shall not be disclosed.

(c) A local law enforcement agency shall immediately, or as soon as practically possible, report by telephone to the long-term care ombudsman program when the abuse is alleged to have occurred in a long-term care facility or to the county adult protective services agency when it is alleged to have occurred anywhere else, and to the agency given responsibility for the investigation of cases of elder and dependent adult abuse every known or suspected instance of abuse of an elder or dependent adult. A local law enforcement agency shall also send a written report thereof within two working days of receiving the information concerning the incident to any agency to which it is required to make a telephone report under this subdivision.

(d) A long-term care ombudsman coordinator may report the instance of abuse to the county adult protective services agency or to the local law enforcement agency for assistance in the investigation of the abuse if the victim gives his or her consent. A long-term care ombudsman program and the Licensing and Certification Division of the State Department of Public Health shall immediately report by telephone and in writing within two working days to the bureau any instance of neglect occurring in a health care facility, that has seriously harmed any patient or reasonably appears to present a serious threat to the health or physical well-being of a patient in that facility. If a victim or potential victim of the neglect withholds consent to being identified in that report, the report shall contain circumstantial information about the neglect but shall not identify that victim or potential victim and the bureau and the reporting agency shall maintain the confidentiality of the report until the report becomes a matter of public record.

(e) When a county adult protective services agency, a long-term care ombudsman program, or a local law enforcement agency receives a report of abuse, neglect, or abandonment of an elder or dependent adult alleged to have occurred in a long-term care facility, that county adult protective services agency, long-term care ombudsman coordinator, or local law enforcement agency shall report the incident to the licensing agency by telephone as soon as possible.

(f) County adult protective services agencies, long-term care ombudsman programs, and local law enforcement agencies shall report the results of their investigations of referrals or reports of abuse to the respective referring or reporting agencies.

(Amended (as amended by Stats. 2005, Ch. 140, Sec. 9) by Stats. 2011, Ch. 372, Sec. 6. Effective January 1, 2012.)






ARTICLE 6. Investigation of Reports

15650

(a) Investigation of reports of known or suspected instances of abuse in long-term care facilities shall be the responsibility of the bureau, the local law enforcement agency, and the long-term care ombudsman program.

(b) Investigations of known or suspected instances of abuse outside of long-term care facilities shall be the responsibility of the county adult protective services agency, unless another public agency is given responsibility for investigation in that jurisdiction, and the local law enforcement agency.

(c) The investigative responsibilities set forth in this section are in addition to, and not in derogation of or substitution for, the investigative and regulatory responsibilities of licensing agencies, such as the State Department of Social Services Community Care Licensing Division and the State Department of Public Health Licensing and Certification Division and their authorized representatives.

(d) Other public agencies involved in the investigation of abuse or advocacy of respective client populations, or both, include, but shall not be limited to, the State Department of State Hospitals and the State Department of Developmental Services. Other public agencies shall conduct or assist in, or both, the investigation of reports of abuse of elder and dependent adults within their jurisdiction in conjunction with county adult protective services, local ombudsman programs, and local law enforcement agencies.

(e) Each county adult protective services agency shall maintain an inventory of all public and private service agencies available to assist victims of abuse, as defined by Section 15610.07. This inventory shall be used to refer victims in the event that the county adult protective services agency cannot resolve the immediate needs of the victim, and to serve the victim on a long-term, followup basis. The intent of this section is to acknowledge that limited funds are available to resolve all suspected cases of abuse reported to a county adult protective services agency.

(f) Each local ombudsman program shall maintain an inventory of all public and private agencies available to assist long-term care residents who are victims of abuse, as defined by Section 15610.07. This inventory shall be used to refer cases of abuse in the event that another agency has jurisdiction over the resident, the abuse is verified and further investigation is needed by a law enforcement or licensing agency, or the program does not have sufficient resources to provide immediate assistance. The intent of this section is to acknowledge that ombudsman responsibility in abuse cases is to receive reports, determine the validity of reports, refer verified abuse cases to appropriate agencies for further action as necessary, and follow up to complete the required report information. Other ombudsman services shall be provided to the resident, as appropriate.

(Amended by Stats. 2013, Ch. 76, Sec. 224. Effective January 1, 2014.)






ARTICLE 7. Interagency Coordination

15653

(a) Minimum guidelines for use by county adult protective services agencies in determining when an investigation of abuse is warranted shall be maintained by the State Department of Social Services in cooperation with representatives of county government, and in consultation with the Department of Aging, the Department of Justice, and other concerned state departments for use by county adult protective services agencies.

(b) Uniform guidelines for local law enforcement assistance with investigations of allegations of abuse to elders and dependent adults as developed by the Department of Justice in consultation with the department, the Department of Aging, and other concerned state and local agencies pursuant to Section 15640, as amended by Chapter 769 of the Statutes of 1986, shall remain in effect until modified. Consistent with these guidelines, county adult protective services agencies may seek local law enforcement assistance with investigations of allegations of abuse to elder and dependent adults.

(Added by Stats. 1994, Ch. 594, Sec. 22. Effective January 1, 1995.)



15653.5

Training for determining when to refer for possible criminal prosecution a report of a known or suspected instance of abuse that occurred in a long-term care facility shall be included in the training provided by the Bureau of Medi-Cal Fraud and Elder Abuse pursuant to subdivision (h) of Section 12528 of the Government Code.

(Amended (as added by Stats. 1998, Ch. 980) by Stats. 2002, Ch. 54, Sec. 12.3. Effective January 1, 2003.)



15654

(a) As described in subdivision (h) of Section 12528 of the Government Code, the bureau shall offer training programs to local law enforcement and prosecutorial personnel in investigating and prosecuting crimes against elders and dependent adults, and to the State Department of Health Care Services, the State Department of Social Services, the county adult protective services agencies and to the long-term care ombudsman program in evaluating and documenting criminal abuse against elders and dependent adults.

(b) When producing new or updated training materials pursuant to this section, the bureau shall consult with the Commission on Peace Officer Standards and Training and other subject matter experts. Any new or updated training materials shall address all of the following:

(1) The jurisdiction and responsibility of law enforcement agencies pursuant to Section 368.5 of the Penal Code.

(2) The fact that the protected classes of ?dependent person? as defined in Section 288 of the Penal Code and ?dependent adult? as defined in Section 368 of the Penal Code include many persons with disabilities, regardless of the fact that most of those persons live independently.

(3) Other relevant information and laws.

(c) When the bureau offers or provides new or updated training materials pursuant to this section, the bureau also may inform the agencies of other relevant training materials.

(Amended by Stats. 2010, Ch. 617, Sec. 14. Effective January 1, 2011.)



15655

(a) (1) Each long-term health care facility, as defined in Section 1418 of the Health and Safety Code, community care facility, as defined in Section 1502 of the Health and Safety Code, or residential care facility for the elderly, as defined in Section 1569.2 of the Health and Safety Code, that provides care to adults shall provide training in recognizing and reporting elder and dependent adult abuse, as prescribed by the Department of Justice. The Department of Justice shall, in cooperation with the State Department of Health Services and the State Department of Social Services, develop a minimal core training program for use by these facilities. As part of that training, long-term care facilities, including nursing homes and out-of-home care facilities, shall provide to all staff being trained a written copy of the reporting requirements and a written notification of the staff?s confidentiality rights as specified in Section 15633.

(2) Each long-term health care facility as defined in Section 1418 of the Health and Safety Code and each community care facility as defined in Section 1502 of the Health and Safety Code shall comply with paragraph (1) by January 1, 2001, or, if the facility began operation after July 31, 2000, within six months of the date of the beginning of the operation of the facility. Employees hired after June 1, 2001, shall be trained within 60 days of their first day of employment.

(3) Each residential care facility as defined in Section 1569.2 of the Health and Safety Code shall comply with paragraph (1) by July 1, 2002, or, if the facility began operation after July 1, 2002, within six months of the date of the beginning of the operation of the facility. Employees hired on or after July 1, 2002, shall be trained within 60 days of their first day of employment.

(b) Each long-term health care facility, as defined in Section 1418 of the Health and Safety Code, shall be subject to review by the State Department of Health Services Licensing and Certification Unit for compliance with the duties imposed in subdivision (a).

(c) Each community care facility, as defined in Section 1502 of the Health and Safety Code, and residential care facility for the elderly, as defined in Section 1569.2 of the Health and Safety Code, shall be subject to review by the State Department of Social Services Community Care Licensing Unit for compliance with the duties imposed in subdivision (a).

(Amended by Stats. 2001, Ch. 196, Sec. 1. Effective January 1, 2002.)



15655.5

A county adult protective services agency shall provide the organizations listed in paragraphs (v), (w), and (x) of Section 15610.17, and mandated reporters of suspected financial abuse of an elder or dependent adult pursuant to Section 15630.1, with instructional materials regarding abuse and neglect of an elder or dependent adult and their obligation to report under this chapter. At a minimum, the instructional materials shall include the following:

(a) An explanation of abuse and neglect of an elder or dependent adult, as defined in this chapter.

(b) Information on how to recognize potential abuse and neglect of an elder or dependent adult.

(c) Information on how the county adult protective services agency investigates reports of known or suspected abuse and neglect.

(d) Instructions on how to report known or suspected incidents of abuse and neglect, including the appropriate telephone numbers to call and what types of information would assist the county adult protective services agency with its investigation of the report.

(Amended (as amended by Stats. 2005, Ch. 140, Sec. 11) by Stats. 2011, Ch. 372, Sec. 8. Effective January 1, 2012.)






ARTICLE 8. Prosecution of Elder and Dependent Adult Abuse Cases

15656

(a) Any person who knows or reasonably should know that a person is an elder or dependent adult and who, under circumstances or conditions likely to produce great bodily harm or death, willfully causes or permits any elder or dependent adult to suffer, or inflicts unjustifiable physical pain or mental suffering upon him or her, or having the care or custody of any elder or dependent adult, willfully causes or permits the person or health of the elder or dependent adult to be injured, or willfully causes or permits the elder or dependent adult to be placed in a situation such that his or her person or health is endangered, is punishable by imprisonment in the county jail not exceeding one year, or in the state prison for two, three, or four years.

(b) Any person who knows or reasonably should know that a person is an elder or dependent adult and who, under circumstances or conditions other than those likely to produce great bodily harm or death, willfully causes or permits any elder or dependent adult to suffer, or inflicts unjustifiable physical pain or mental suffering on him or her, or having the care or custody of any elder or dependent adult, willfully causes or permits the person or health of the elder or dependent adult to be injured or willfully causes or permits the elder or dependent adult to be placed in a situation such that his or her person or health may be endangered, is guilty of a misdemeanor.

(c) Any caretaker of an elder or a dependent adult who violates any provision of law prescribing theft or embezzlement, with respect to the property of that elder or dependent adult, is punishable by imprisonment in the county jail not exceeding one year, or in the state prison for two, three, or four years when the money, labor, or real or personal property taken is of a value exceeding nine hundred fifty dollars ($950), and by a fine not exceeding one thousand dollars ($1,000), or by imprisonment in the county jail not exceeding one year, or by both that imprisonment and fine, when the money, labor, or real or personal property taken is of a value not exceeding nine hundred fifty dollars ($950).

(d) As used in this section, ?caretaker? means any person who has the care, custody, or control of or who stands in a position of trust with, an elder or a dependent adult.

(e) Conduct covered in subdivision (b) of Section 15610.57 shall not be subject to this section.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 28, Sec. 57. Effective January 25, 2010.)






ARTICLE 8.5. Civil Actions for Abuse of Elderly or Dependent Adults

15657

Where it is proven by clear and convincing evidence that a defendant is liable for physical abuse as defined in Section 15610.63, or neglect as defined in Section 15610.57, and that the defendant has been guilty of recklessness, oppression, fraud, or malice in the commission of this abuse, the following shall apply, in addition to all other remedies otherwise provided by law:

(a) The court shall award to the plaintiff reasonable attorney?s fees and costs. The term ?costs? includes, but is not limited to, reasonable fees for the services of a conservator, if any, devoted to the litigation of a claim brought under this article.

(b) The limitations imposed by Section 377.34 of the Code of Civil Procedure on the damages recoverable shall not apply. However, the damages recovered shall not exceed the damages permitted to be recovered pursuant to subdivision (b) of Section 3333.2 of the Civil Code.

(c) The standards set forth in subdivision (b) of Section 3294 of the Civil Code regarding the imposition of punitive damages on an employer based upon the acts of an employee shall be satisfied before any damages or attorney?s fees permitted under this section may be imposed against an employer.

(Amended by Stats. 2004, Ch. 886, Sec. 3. Effective January 1, 2005.)



15657.01

Notwithstanding Section 483.010 of the Code of Civil Procedure, an attachment may be issued in any action for damages pursuant to Section 15657.5 for financial abuse of an elder or dependent adult, as defined in Section 15610.30. The other provisions of the Code of Civil Procedure not inconsistent with this article shall govern the issuance of an attachment pursuant to this section. In an application for a writ of attachment, the claimant shall refer to this section. An attachment may be issued pursuant to this section whether or not other forms of relief are demanded.

(Added by Stats. 2007, Ch. 45, Sec. 1. Effective January 1, 2008.)



15657.03

(a) (1) An elder or dependent adult who has suffered abuse as defined in Section 15610.07 may seek protective orders as provided in this section.

(2) A petition may be brought on behalf of an abused elder or dependent adult by a conservator or a trustee of the elder or dependent adult, an attorney-in-fact of an elder or dependent adult who acts within the authority of the power of attorney, a person appointed as a guardian ad litem for the elder or dependent adult, or other person legally authorized to seek such relief.

(b) For the purposes of this section:

(1) ?Conservator? means the legally appointed conservator of the person or estate of the petitioner, or both.

(2) ?Petitioner? means the elder or dependent adult to be protected by the protective orders and, if the court grants the petition, the protected person.

(3) ?Protective order? means an order that includes any of the following restraining orders, whether issued ex parte, after notice and hearing, or in a judgment:

(A) An order enjoining a party from abusing, intimidating, molesting, attacking, striking, stalking, threatening, sexually assaulting, battering, harassing, telephoning, including, but not limited to, making annoying telephone calls as described in Section 653m of the Penal Code, destroying personal property, contacting, either directly or indirectly, by mail or otherwise, or coming within a specified distance of, or disturbing the peace of, the petitioner, and, in the discretion of the court, on a showing of good cause, of other named family or household members or a conservator, if any, of the petitioner.

(B) An order excluding a party from the petitioner?s residence or dwelling, except that this order shall not be issued if legal or equitable title to, or lease of, the residence or dwelling is in the sole name of the party to be excluded, or is in the name of the party to be excluded and any other party besides the petitioner.

(C) An order enjoining a party from specified behavior that the court determines is necessary to effectuate orders described in subparagraph (A) or (B).

(4) ?Respondent? means the person against whom the protective orders are sought and, if the petition is granted, the restrained person.

(c) An order may be issued under this section, with or without notice, to restrain any person for the purpose of preventing a recurrence of abuse, if a declaration shows, to the satisfaction of the court, reasonable proof of a past act or acts of abuse of the petitioning elder or dependent adult.

(d) Upon filing a petition for protective orders under this section, the petitioner may obtain a temporary restraining order in accordance with Section 527 of the Code of Civil Procedure, except to the extent this section provides a rule that is inconsistent. The temporary restraining order may include any of the protective orders described in paragraph (3) of subdivision (b). However, the court may issue an ex parte order excluding a party from the petitioner?s residence or dwelling only on a showing of all of the following:

(1) Facts sufficient for the court to ascertain that the party who will stay in the dwelling has a right under color of law to possession of the premises.

(2) That the party to be excluded has assaulted or threatens to assault the petitioner, other named family or household member of the petitioner, or a conservator of the petitioner.

(3) That physical or emotional harm would otherwise result to the petitioner, other named family or household member of the petitioner, or a conservator of the petitioner.

(e) A request for the issuance of a temporary restraining order without notice under this section shall be granted or denied on the same day that the petition is submitted to the court, unless the petition is filed too late in the day to permit effective review, in which case the order shall be granted or denied on the next day of judicial business in sufficient time for the order to be filed that day with the clerk of the court.

(f) Within 21 days, or, if good cause appears to the court, 25 days, from the date that a request for a temporary restraining order is granted or denied, a hearing shall be held on the petition. If no request for temporary orders is made, the hearing shall be held within 21 days, or, if good cause appears to the court, 25 days, from the date that the petition is filed.

(g) The respondent may file a response that explains or denies the alleged abuse.

(h) The court may issue, upon notice and a hearing, any of the orders set forth in paragraph (3) of subdivision (b). The court may issue, after notice and hearing, an order excluding a person from a residence or dwelling if the court finds that physical or emotional harm would otherwise result to the petitioner, other named family or household member of the petitioner, or conservator of the petitioner.

(i) (1) In the discretion of the court, an order issued after notice and a hearing under this section may have a duration of not more than five years, subject to termination or modification by further order of the court either on written stipulation filed with the court or on the motion of a party. These orders may be renewed upon the request of a party, either for five years or permanently, without a showing of any further abuse since the issuance of the original order, subject to termination or modification by further order of the court either on written stipulation filed with the court or on the motion of a party. The request for renewal may be brought at any time within the three months before the expiration of the order.

(2) The failure to state the expiration date on the face of the form creates an order with a duration of three years from the date of issuance.

(3) If an action is filed for the purpose of terminating or modifying a protective order prior to the expiration date specified in the order by a party other than the protected party, the party who is protected by the order shall be given notice, pursuant to subdivision (b) of Section 1005 of the Code of Civil Procedure, of the proceeding by personal service or, if the protected party has satisfied the requirements of Chapter 3.1 (commencing with Section 6205) of Division 7 of Title 1 of the Government Code, by service on the Secretary of State. If the party who is protected by the order cannot be notified prior to the hearing for modification or termination of the protective order, the court shall deny the motion to modify or terminate the order without prejudice or continue the hearing until the party who is protected can be properly noticed and may, upon a showing of good cause, specify another method for service of process that is reasonably designed to afford actual notice to the protected party. The protected party may waive his or her right to notice if he or she is physically present in court and does not challenge the sufficiency of the notice.

(j) In a proceeding under this section, a support person may accompany a party in court and, if the party is not represented by an attorney, may sit with the party at the table that is generally reserved for the party and the party?s attorney. The support person is present to provide moral and emotional support for a person who alleges he or she is a victim of abuse. The support person is not present as a legal adviser and may not provide legal advice. The support person may assist the person who alleges he or she is a victim of abuse in feeling more confident that he or she will not be injured or threatened by the other party during the proceedings if the person who alleges he or she is a victim of abuse and the other party are required to be present in close proximity. This subdivision does not preclude the court from exercising its discretion to remove the support person from the courtroom if the court believes the support person is prompting, swaying, or influencing the party assisted by the support person.

(k) Upon the filing of a petition for protective orders under this section, the respondent shall be personally served with a copy of the petition, notice of the hearing or order to show cause, temporary restraining order, if any, and any declarations in support of the petition. Service shall be made at least five days before the hearing. The court may, on motion of the petitioner or on its own motion, shorten the time for service on the respondent.

(l) A notice of hearing under this section shall notify the respondent that if he or she does not attend the hearing, the court may make orders against him or her that could last up to five years.

(m) (1) The court may, upon the filing of a declaration by the petitioner that the respondent could not be served within the time required by statute, reissue an order previously issued and dissolved by the court for failure to serve the respondent. The reissued order shall remain in effect until the date set for the hearing.

(2) The reissued order shall state on its face the date of expiration of the order.

(n) (1) If a respondent, named in an order issued under this section after a hearing, has not been served personally with the order but has received actual notice of the existence and substance of the order through personal appearance in court to hear the terms of the order from the court, no additional proof of service is required for enforcement of the order.

(2) If the respondent named in a temporary restraining order is personally served with the order and notice of hearing with respect to a restraining order or protective order based on the temporary restraining order, but the respondent does not appear at the hearing, either personally or by an attorney, and the terms and conditions of the restraining order or protective order issued at the hearing are identical to the temporary restraining order, except for the duration of the order, then the restraining order or protective order issued at the hearing may be served on the respondent by first-class mail sent to the respondent at the most current address for the respondent that is available to the court.

(3) The Judicial Council form for temporary orders issued pursuant to this subdivision shall contain a statement in substantially the following form:

?If you have been personally served with a temporary restraining order and notice of hearing, but you do not appear at the hearing either in person or by a lawyer, and a restraining order that is the same as this temporary restraining order except for the expiration date is issued at the hearing, a copy of the order will be served on you by mail at the following address: ____.

If that address is not correct or you wish to verify that the temporary restraining order was converted to a restraining order at the hearing without substantive change and to find out the duration of that order, contact the clerk of the court.?

(o) (1) Information on any protective order relating to elder or dependent adult abuse issued by a court pursuant to this section shall be transmitted to the Department of Justice in accordance with either paragraph (2) or (3).

(2) The court shall order the petitioner or the attorney for the petitioner to deliver a copy of an order issued under this section, or a reissuance, extension, modification, or termination of the order, and any subsequent proof of service, by the close of the business day on which the order, reissuance, extension, modification, or termination was made, to each law enforcement agency having jurisdiction over the residence of the petitioner, and to any additional law enforcement agencies within the court?s discretion as are requested by the petitioner.

(3) Alternatively, the court or its designee shall transmit, within one business day, to law enforcement personnel all information required under subdivision (b) of Section 6380 of the Family Code regarding any order issued under this section, or a reissuance, extension, modification, or termination of the order, and any subsequent proof of service, by either one of the following methods:

(A) Transmitting a physical copy of the order or proof of service to a local law enforcement agency authorized by the Department of Justice to enter orders into the California Law Enforcement Telecommunications System (CLETS).

(B) With the approval of the Department of Justice, entering the order or proof of service into CLETS directly.

(4) Each appropriate law enforcement agency shall make available information as to the existence and current status of these orders to law enforcement officers responding to the scene of reported abuse.

(5) An order issued under this section shall, on request of the petitioner, be served on the respondent, whether or not the respondent has been taken into custody, by any law enforcement officer who is present at the scene of reported abuse involving the parties to the proceeding. The petitioner shall provide the officer with an endorsed copy of the order and a proof of service, which the officer shall complete and send to the issuing court.

(6) Upon receiving information at the scene of an incident of abuse that a protective order has been issued under this section, or that a person who has been taken into custody is the respondent to that order, if the protected person cannot produce an endorsed copy of the order, a law enforcement officer shall immediately attempt to verify the existence of the order.

(7) If the law enforcement officer determines that a protective order has been issued, but not served, the officer shall immediately notify the respondent of the terms of the order and where a written copy of the order can be obtained, and the officer shall at that time also enforce the order. The law enforcement officer?s verbal notice of the terms of the order shall constitute service of the order and is sufficient notice for the purposes of this section and for the purposes of Section 273.6 of the Penal Code.

(p) Nothing in this section shall preclude either party from representation by private counsel or from appearing on the party?s own behalf.

(q) There is no filing fee for a petition, response, or paper seeking the reissuance, modification, or enforcement of a protective order filed in a proceeding brought pursuant to this section.

(r) Pursuant to paragraph (4) of subdivision (b) of Section 6103.2 of the Government Code, a petitioner shall not be required to pay a fee for law enforcement to serve an order issued under this section.

(s) The prevailing party in any action brought under this section may be awarded court costs and attorney?s fees, if any.

(t) (1) A person subject to a protective order under this section shall not own, possess, purchase, receive, or attempt to receive a firearm or ammunition while the protective order is in effect.

(2) The court shall order a person subject to a protective order issued under this section to relinquish any firearms he or she owns or possesses pursuant to Section 527.9 of the Code of Civil Procedure.

(3) Every person who owns, possesses, purchases, or receives, or attempts to purchase or receive a firearm or ammunition while subject to a protective order issued under this section is punishable pursuant to Section 29825 of the Penal Code.

(4) This subdivision shall not apply in a case in which the protective order issued under this section was made solely on the basis of financial abuse unaccompanied by force, threat, harassment, intimidation, or any other form of abuse.

(u) Any willful disobedience of any temporary restraining order or restraining order after hearing granted under this section is punishable pursuant to Section 273.6 of the Penal Code.

(v) This section does not apply to any action or proceeding governed by Title 1.6C (commencing with Section 1788) of Part 4 of Division 3 of the Civil Code, by Chapter 3 (commencing with Section 525) of Title 7 of Part 2 of the Code of Civil Procedure, or by Division 10 (commencing with Section 6200) of the Family Code. Nothing in this section shall preclude a petitioner?s right to use other existing civil remedies.

(w) The Judicial Council shall develop forms, instructions, and rules relating to matters governed by this section. The petition and response forms shall be simple and concise, and their use by parties in actions brought pursuant to this section shall be mandatory.

(Amended by Stats. 2012, Ch. 162, Sec. 227. Effective January 1, 2013.)



15657.04

(a) The court shall order that any party enjoined pursuant to Section 15657.03 be prohibited from taking any action to obtain the address or location of any protected person, unless there is good cause not to make that order.

(b) The Judicial Council shall develop forms necessary to effectuate this section.

(Amended by Stats. 2010, Ch. 572, Sec. 27. Effective January 1, 2011. Operative January 1, 2012, by Sec. 28 of Ch. 572.)



15657.05

Where it is proven by clear and convincing evidence that an individual is liable for abduction, as defined in Section 15610.06, in addition to all other remedies otherwise provided by law:

(a) (1) The court shall award to the plaintiff reasonable attorney?s fees and costs. The term ?costs? shall include, but is not limited to, costs of representing the abductee and his or her family in this state and any other state in any action related to the abduction and returning of the abductee to this state, as well as travel expenses for returning the abductee to this state and reasonable fees for the services of a conservator, if any, devoted to the litigation of a claim brought under this article.

(2) The award of attorney?s fees shall be governed by the principles set forth in Section 15657.1.

(b) The limitations imposed by Section 377.34 of the Code of Civil Procedure on the damages recoverable shall not apply. However, the damages recovered shall not exceed the damages permitted to be recovered pursuant to subdivision (b) of Section 3333.2 of the Civil Code.

(c) The standards set forth in subdivision (b) of Section 3294 of the Civil Code regarding the imposition of punitive damages on an employer based upon the acts of an employee shall be satisfied before any damages or attorney?s fees permitted under this section may be imposed against an employer.

(Added by Stats. 1997, Ch. 663, Sec. 4. Effective January 1, 1998.)



15657.1

The award of attorney?s fees pursuant to subdivision (a) of Section 15657 shall be based on all factors relevant to the value of the services rendered, including, but not limited to, the factors set forth in Rule 4-200 of the Rules of Professional Conduct of the State Bar of California, and all of the following:

(a) The value of the abuse-related litigation in terms of the quality of life of the elder or dependent adult, and the results obtained.

(b) Whether the defendant took reasonable and timely steps to determine the likelihood and extent of liability.

(c) The reasonableness and timeliness of any written offer in compromise made by a party to the action.

(Amended by Stats. 1994, Ch. 594, Sec. 23.5. Effective January 1, 1995.)



15657.2

Notwithstanding this article, any cause of action for injury or damage against a health care provider, as defined in Section 340.5 of the Code of Civil Procedure, based on the health care provider?s alleged professional negligence, shall be governed by those laws which specifically apply to those professional negligence causes of action.

(Added by Stats. 1991, Ch. 774, Sec. 3.)



15657.3

(a) The department of the superior court having jurisdiction over probate conservatorships shall also have concurrent jurisdiction over civil actions and proceedings involving a claim for relief arising out of the abduction, as defined in Section 15610.06, or the abuse of an elderly or dependent adult, if a conservator has been appointed for the plaintiff prior to the initiation of the action for abuse.

(b) The department of the superior court having jurisdiction over probate conservatorships shall not grant relief under this article if the court determines that the matter should be determined in a civil action, but shall instead transfer the matter to the general civil calendar of the superior court. The court need not abate a proceeding for relief pursuant to this article if the court determines that the civil action was filed for the purpose of delay.

(c) The death of the elder or dependent adult does not cause the court to lose jurisdiction of a claim for relief for abuse of that elder or dependent adult.

(d) (1) Subject to paragraph (2) and subdivision (e), after the death of the elder or dependent adult, the right to commence or maintain an action shall pass to the personal representative of the decedent. If there is no personal representative, the right to commence or maintain an action shall pass to any of the following, if the requirements of Section 377.32 of the Code of Civil Procedure are met:

(A) An intestate heir whose interest is affected by the action.

(B) The decedent?s successor in interest, as defined in Section 377.11 of the Code of Civil Procedure.

(C) An interested person, as defined in Section 48 of the Probate Code, as limited in this subparagraph. As used in this subparagraph, ?an interested person? does not include a creditor or a person who has a claim against the estate and who is not an heir or beneficiary of the decedent?s estate.

(2) If the personal representative refuses to commence or maintain an action or if the personal representative?s family or an affiliate, as those terms are defined in subdivision (c) of Section 1064 of the Probate Code, is alleged to have committed abuse of the elder or dependent adult, the persons described in subparagraphs (A), (B), and (C) of paragraph (1) shall have standing to commence or maintain an action for elder abuse. This paragraph does not require the court to resolve the merits of an elder abuse action for purposes of finding that a plaintiff who meets the qualifications of subparagraphs (A), (B), and (C) of paragraph (1) has standing to commence or maintain such an action.

(e) If two or more persons who are either described in subparagraph (A), (B), or (C) of paragraph (1) of subdivision (d) or a personal representative claim to have standing to commence or maintain an action for elder abuse, upon petition or motion, the court in which the action or proceeding is pending, may make any order concerning the parties that is appropriate to ensure the proper administration of justice in the case pursuant to Section 377.33 of the Code of Civil Procedure.

(f) This section does not affect the applicable statute of limitations for commencing an action for relief for abuse of an elderly or dependent adult.

(Amended by Stats. 2008, Ch. 179, Sec. 249. Effective January 1, 2009.)



15657.5

(a) Where it is proven by a preponderance of the evidence that a defendant is liable for financial abuse, as defined in Section 15610.30, in addition to compensatory damages and all other remedies otherwise provided by law, the court shall award to the plaintiff reasonable attorney?s fees and costs. The term ?costs? includes, but is not limited to, reasonable fees for the services of a conservator, if any, devoted to the litigation of a claim brought under this article.

(b) Where it is proven by a preponderance of the evidence that a defendant is liable for financial abuse, as defined in Section 15610.30, and where it is proven by clear and convincing evidence that the defendant has been guilty of recklessness, oppression, fraud, or malice in the commission of the abuse, in addition to reasonable attorney?s fees and costs set forth in subdivision (a), compensatory damages, and all other remedies otherwise provided by law, the limitations imposed by Section 377.34 of the Code of Civil Procedure on the damages recoverable shall not apply.

(c) The standards set forth in subdivision (b) of Section 3294 of the Civil Code regarding the imposition of punitive damages on an employer based upon the acts of an employee shall be satisfied before any punitive damages may be imposed against an employer found liable for financial abuse as defined in Section 15610.30. This subdivision shall not apply to the recovery of compensatory damages or attorney?s fees and costs.

(d) Nothing in this section affects the award of punitive damages under Section 3294 of the Civil Code.

(e) Any money judgment in an action under this section shall include a statement that the damages are awarded based on a claim for financial abuse of an elder or dependent adult, as defined in Section 15610.30. If only part of the judgment is based on that claim, the judgment shall specify what amount was awarded on that basis.

(Amended (as amended by Stats. 2010, Ch. 64, Sec. 5) by Stats. 2011, Ch. 296, Sec. 336. Effective January 1, 2012.)



15657.6

A person or entity that takes, secretes, appropriates, obtains, or retains, or assists in taking, secreting, appropriating, obtaining, or retaining the real or personal property of an elder or dependent adult when the elder or dependent adult lacks capacity pursuant to Section 812 of the Probate Code, or is of unsound mind, but not entirely without understanding, pursuant to Section 39 of the Civil Code, shall, upon demand by the elder or dependent adult or a representative of the elder or dependent adult, as defined in subdivision (d) of Section 15610.30, return the property and if that person or entity fails to return the property, the elder or dependent adult shall be entitled to the remedies provided by Section 15657.5, including attorney?s fees and costs. This section shall not apply to any agreement entered into by an elder or dependent adult when the elder or dependent adult had capacity.

(Added by Stats. 2008, Ch. 475, Sec. 3. Effective January 1, 2009.)



15657.7

An action for damages pursuant to Sections 15657.5 and 15657.6 for financial abuse of an elder or dependent adult, as defined in Section 15610.30, shall be commenced within four years after the plaintiff discovers or, through the exercise of reasonable diligence, should have discovered, the facts constituting the financial abuse.

(Added by Stats. 2008, Ch. 475, Sec. 4. Effective January 1, 2009.)



15657.8

(a) An agreement to settle a civil action for physical abuse, as defined in Section 15610.63, neglect, as defined in Section 15610.57, or financial abuse, as defined in Section 15610.30, of an elder or dependent adult shall not include any of the following provisions, whether the agreement is made before or after filing the action:

(1) A provision that prohibits any party to the dispute from contacting or cooperating with the county adult protective services agency, the local law enforcement agency, the long-term care ombudsman, the California Department of Aging, the Department of Justice, the Licensing and Certification Division of the State Department of Public Health, the State Department of Developmental Services, the State Department of State Hospitals, a licensing or regulatory agency that has jurisdiction over the license or certification of the defendant, any other governmental entity, a protection and advocacy agency, as defined in Section 4900, or the defendant?s current employer if the defendant?s job responsibilities include contact with elders, dependent adults, or children, provided that the party contacting or cooperating with one of these entities had a good faith belief that the information he or she provided is relevant to the concerns, duties, or obligations of that entity.

(2) A provision that prohibits any party to the dispute from filing a complaint with, or reporting any violation of law to, the county adult protective services agency, the local law enforcement agency, the long-term care ombudsman, the California Department of Aging, the Department of Justice, the Licensing and Certification Division of the State Department of Public Health, the State Department of Developmental Services, the State Department of State Hospitals, a licensing or regulatory agency that has jurisdiction over the license or certification of the defendant, any other governmental entity, a protection and advocacy agency, as defined in Section 4900, or the defendant?s current employer if the defendant?s job responsibilities include contact with elders, dependent adults, or children.

(3) A provision that requires any party to the dispute to withdraw a complaint he or she has filed with, or a violation he or she has reported to, the county adult protective services agency, the local law enforcement agency, the long-term care ombudsman, the California Department of Aging, the Department of Justice, the Licensing and Certification Division of the State Department of Public Health, the State Department of Developmental Services, the State Department of State Hospitals, a licensing or regulatory agency that has jurisdiction over the license or certification of the defendant, any other governmental entity, a protection and advocacy agency, as defined in Section 4900, or the defendant?s current employer if the defendant?s job responsibilities include contact with elders, dependent adults, or children.

(b) A provision described in subdivision (a) is void as against public policy.

(c) This section shall apply only to an agreement entered on or after January 1, 2013.

(Amended by Stats. 2014, Ch. 442, Sec. 40. Effective September 18, 2014.)






ARTICLE 9. Reporting Forms

15670

The Legislature finds and declares all of the following:

(a) Instances of elder and dependent adult abuse are on the rise, with the majority of the abuse occurring in the home of elderly or dependent person by noncertified caregivers.

(b) This state has a responsibility to protect these persons and to see that they are safeguarded from individuals who may pose a threat to their well-being.

(c) Criminal background checks of individuals who provide personal care services to elder and dependent adults, while not ending all occurrences of abuse, will serve as a factor in reducing some of these occurrences and giving senior citizens, dependent adults, and their families a sense of security that care is not being administered by individuals with dangerous criminal backgrounds.

(d) An effective background check program will be timely, affordable, and encompass caregivers in domestic and institutional settings.

(e) Individuals providing personal care services to elder and dependent adults should be well trained and appropriately compensated for their services to foster the creation of a long-term, professional work force.

(f) Therefore, it is the intent of the Legislature in enacting this article that certified nurse assistants and certified home health aides shall be subject to a criminal background check.

(g) It is the intent of the Legislature that the State Department of Social Services prepare a plan by January 1, 1996, to implement a program of criminal background checks for in-home care providers employed under the In-Home Supportive Services program (Article 7 (commencing with Section 12300) of Chapter 3 of Part 3). The plan shall be made available to the Legislature upon request.

(Added by Stats. 1994, Ch. 1246, Sec. 16. Effective January 1, 1995.)



15671

(a) All initial certified nurse assistant and certified home health aide applicants, shall as a requirement for certification, undergo a criminal background check pursuant to Section 1338.5 of the Health and Safety Code.

(b) Nurse assistants certified prior to July 1, 1998, shall, as a condition of renewal of their certificates, undergo a criminal background check pursuant to subdivision (a) of Section 1337.6 and Section 1338.5 of the Health and Safety Code. Commencing July 1, 1998, pursuant to Section 1338.5 of the Health and Safety Code, nurse assistant applicants whose applications were submitted on or after July 1, 1998, shall undergo a criminal background check.

(Amended by Stats. 1997, Ch. 558, Sec. 8. Effective January 1, 1998.)



15673

Home health aides certified prior to July 1, 1998, shall, as a condition of renewal of their certificates, undergo a criminal background check pursuant to Section 1736.6 of the Health and Safety Code. Commencing July 1, 1998, pursuant to Section 1736.6 of the Health and Safety Code, home health aide applicants whose applications are submitted on or after July 1, 1998, shall undergo a criminal background check.

(Amended by Stats. 1997, Ch. 558, Sec. 9. Effective January 1, 1998.)



15675

(a) Unless otherwise prohibited by law, the Department of Justice shall make available to the State Department of Health Services, at no cost, access to the California Law Enforcement Telecommunications System as established pursuant to Chapter 2.5 (commencing with Section 15150) of Part 6 of Division 3 of Title 2 of the Government Code.

(b) (1) As an alternative to the requirement of subdivision (a), the Department of Justice and the State Department of Health Services may negotiate and enter into a contract that specifies the method and terms upon which the cost of the Department of Justice to access the California Law Enforcement Telecommunications System for purposes of the State Department of Health Services are allocated between the respective departments.

(2) During the operation of this contract, subdivision (a) shall not apply. However, subdivision (a) shall apply upon the termination, for any reason, of the contract and the contract shall not contain provisions to the contrary.

(3) The contract shall not contain provisions inconsistent with any law that prescribes the extent to which an applicant for licensure, a permit, or certification, or employees, or volunteers shall or shall not pay for a criminal record background check.

(Amended by Stats. 1997, Ch. 558, Sec. 10. Effective January 1, 1998.)






ARTICLE 10. Employee Statement

15659

(a) Any person who enters into employment on or after January 1, 1995, as a care custodian, clergy member, health practitioner, or with an adult protective services agency or a local law enforcement agency, prior to commencing his or her employment and as a prerequisite to that employment, shall sign a statement on a form that shall be provided by the prospective employer, to the effect that he or she has knowledge of Section 15630 and will comply with its provisions. The employer shall provide a copy of Section 15630 to the employee. The statement shall inform the employee that he or she is a mandated reporter and inform the employee of his or her reporting obligations under Section 15630. The signed statement shall be retained by the employer.

(b) Agencies or facilities that employ persons who were employed prior to January 1, 1995, and who are required to make reports pursuant to Section 15630, shall inform those persons of their responsibility to make reports by delivering to them a copy of the statement specified in subdivision (a).

(c) The cost of printing, distribution, and filing of these statements shall be borne by the employer.

(d) On and after January 1, 1995, when a person is issued a state license or certificate to engage in a profession or occupation the members of which are required to make a report pursuant to Section 15630, the state agency issuing the license or certificate shall send to the person a statement substantially similar to the one contained in subdivision (a) at the same time that it transmits to the person the document indicating licensure or certification.

(e) As an alternative to the procedure required by subdivision (d), a state agency may cause the required statement to be printed on all application forms for a license or certificate printed on or after January 1, 1995.

(f) The retention of statements required by subdivision (a), and the delivery of statements required by subdivision (b), shall be the full extent of the employer?s duty pursuant to this section. The failure of any employee or other person associated with the employer to report abuse of elders or dependent adults pursuant to Section 15630 or otherwise meet the requirements of this chapter shall be the sole responsibility of that person. The employer or facility shall incur no civil or other liability for the failure of these persons to comply with the requirements of this chapter.

(Amended by Stats. 2002, Ch. 54, Sec. 12.7. Effective January 1, 2003.)






ARTICLE 11. Criminal Record Reporting

15660

(a) The Department of Justice shall secure any criminal record of a person to determine whether the person has ever been convicted of a violation or attempted violation of Section 243.4 of the Penal Code, a sex offense against a minor, or of any felony that requires registration pursuant to Section 290 of the Penal Code, or whether the person has been convicted or incarcerated within the last 10 years as the result of committing a violation or attempted violation of Section 273a or 273d, or subdivision (a) or (b) of Section 368, of the Penal Code, or as the result of committing a theft, robbery, burglary, or any felony, and shall provide a subsequent arrest notification pursuant to Section 11105.2 of the Penal Code, if both of the following conditions are met:

(1) An employer of the person requests the determination and submits fingerprints of the person to the Department of Justice. For purposes of this paragraph, ?employer? includes, but is not limited to, an in-home supportive services recipient, as defined by Section 12302.2, an aged or disabled adult who is ineligible for benefits under Chapter 3 (commencing with Section 12000), who receives care by a person as described in paragraph (2), any recipient of personal care services under the Medi-Cal program pursuant to Sections 14132.95 to 14132.97, inclusive, and any public authority or nonprofit consortium, as described in subdivision (a) of Section 12301.6.

(2) The person is unlicensed and provides nonmedical domestic or personal care to an aged or disabled adult in the adult?s own home.

(b) (1) If it is found that the person has ever been convicted of a violation or attempted violation of Section 243.4 of the Penal Code, a sex offense against a minor, or of any felony which requires registration pursuant to Section 290 of the Penal Code, or that the person has been convicted or incarcerated within the last 10 years as the result of committing a violation or attempted violation of Section 273a or 273d, or subdivision (a) or (b) of Section 368, of the Penal Code, or as the result of committing a theft, robbery, burglary, or any felony, the Department of Justice shall notify the employer of that fact. If no criminal record information has been recorded, the Department of Justice shall provide the employer with a statement of that fact.

(2) Any employer may deny employment to any person who is the subject of a report under paragraph (1) when the report indicates that the person has committed any of the crimes identified in paragraph (1).

(3) Nothing in this section shall be construed to require any employer to hire any person who is the subject of a report under paragraph (1) when the report indicates that the person has not committed any of the crimes indicated in paragraph (1).

(c) (1) Fingerprints shall be on a card provided by the Department of Justice for the purpose of obtaining a set of fingerprints. The employer shall submit the fingerprints to the Department of Justice. Within 30 calendar days of the receipt of the fingerprints, the Department of Justice shall notify the employer of the criminal record information, as provided in this subdivision. If no criminal record information has been recorded, the Department of Justice shall provide the employer with a statement of that fact as soon as possible, but not later than 30 calendar days from the date of receipt of the fingerprints. If new fingerprints are required for processing, the Department of Justice shall, as soon as possible, but not later than 30 calendar days from the date of receipt of the fingerprints, notify the employer that the fingerprints were illegible.

(2) Fingerprints may be taken by any local law enforcement officer or agency for purposes of paragraph (1).

(3) Counties shall notify any recipient of, or applicant for, in-home supportive services or personal care services under the Medi-Cal program, upon his or her application for in-home supportive services or personal care services or during his or her annual redetermination, or upon the recipient?s changing providers, that a criminal record check is available, and that the check can be performed by the Department of Justice.

(d) (1) The Department of Justice shall charge a fee to the employer to cover the costs of administering this section.

(2) (A) If the employer is an in-home supportive services recipient, as defined in Section 123202.2, a recipient of personal care services under the Medi-Cal program pursuant to Sections 14132.95 to 14132.97, inclusive, or any public authority or nonprofit consortium as described in subdivision (a) of Section 12301.6, the fee shall be shared by the county and the state in the same ratio as described in Section 12306.

(B) (i) Notwithstanding any other provision of law, and except as provided in clause (ii), the department shall, no later than January 1, 2009, implement subparagraph (A) through an all-county letter from the director.

(ii) No later than July 1, 2009, the department shall adopt regulations to implement the provisions listed in subparagraph (A).

(e) It is the intent of the Legislature that the Department of Justice charge a fee to cover its cost in providing services in accordance with this section to comply with the 30-calendar-day requirement for provision to the department of the criminal record information, as contained in subdivision (c).

(Amended by Stats. 2009, Ch. 140, Sec. 217. Effective January 1, 2010.)






ARTICLE 9. Paid Care Provider Requirements

15670

The Legislature finds and declares all of the following:

(a) Instances of elder and dependent adult abuse are on the rise, with the majority of the abuse occurring in the home of elderly or dependent person by noncertified caregivers.

(b) This state has a responsibility to protect these persons and to see that they are safeguarded from individuals who may pose a threat to their well-being.

(c) Criminal background checks of individuals who provide personal care services to elder and dependent adults, while not ending all occurrences of abuse, will serve as a factor in reducing some of these occurrences and giving senior citizens, dependent adults, and their families a sense of security that care is not being administered by individuals with dangerous criminal backgrounds.

(d) An effective background check program will be timely, affordable, and encompass caregivers in domestic and institutional settings.

(e) Individuals providing personal care services to elder and dependent adults should be well trained and appropriately compensated for their services to foster the creation of a long-term, professional work force.

(f) Therefore, it is the intent of the Legislature in enacting this article that certified nurse assistants and certified home health aides shall be subject to a criminal background check.

(g) It is the intent of the Legislature that the State Department of Social Services prepare a plan by January 1, 1996, to implement a program of criminal background checks for in-home care providers employed under the In-Home Supportive Services program (Article 7 (commencing with Section 12300) of Chapter 3 of Part 3). The plan shall be made available to the Legislature upon request.

(Added by Stats. 1994, Ch. 1246, Sec. 16. Effective January 1, 1995.)



15671

(a) All initial certified nurse assistant and certified home health aide applicants, shall as a requirement for certification, undergo a criminal background check pursuant to Section 1338.5 of the Health and Safety Code.

(b) Nurse assistants certified prior to July 1, 1998, shall, as a condition of renewal of their certificates, undergo a criminal background check pursuant to subdivision (a) of Section 1337.6 and Section 1338.5 of the Health and Safety Code. Commencing July 1, 1998, pursuant to Section 1338.5 of the Health and Safety Code, nurse assistant applicants whose applications were submitted on or after July 1, 1998, shall undergo a criminal background check.

(Amended by Stats. 1997, Ch. 558, Sec. 8. Effective January 1, 1998.)



15673

Home health aides certified prior to July 1, 1998, shall, as a condition of renewal of their certificates, undergo a criminal background check pursuant to Section 1736.6 of the Health and Safety Code. Commencing July 1, 1998, pursuant to Section 1736.6 of the Health and Safety Code, home health aide applicants whose applications are submitted on or after July 1, 1998, shall undergo a criminal background check.

(Amended by Stats. 1997, Ch. 558, Sec. 9. Effective January 1, 1998.)



15675

(a) Unless otherwise prohibited by law, the Department of Justice shall make available to the State Department of Health Services, at no cost, access to the California Law Enforcement Telecommunications System as established pursuant to Chapter 2.5 (commencing with Section 15150) of Part 6 of Division 3 of Title 2 of the Government Code.

(b) (1) As an alternative to the requirement of subdivision (a), the Department of Justice and the State Department of Health Services may negotiate and enter into a contract that specifies the method and terms upon which the cost of the Department of Justice to access the California Law Enforcement Telecommunications System for purposes of the State Department of Health Services are allocated between the respective departments.

(2) During the operation of this contract, subdivision (a) shall not apply. However, subdivision (a) shall apply upon the termination, for any reason, of the contract and the contract shall not contain provisions to the contrary.

(3) The contract shall not contain provisions inconsistent with any law that prescribes the extent to which an applicant for licensure, a permit, or certification, or employees, or volunteers shall or shall not pay for a criminal record background check.

(Amended by Stats. 1997, Ch. 558, Sec. 10. Effective January 1, 1998.)









CHAPTER 12. Protective Placements and Custody of Endangered Adults

ARTICLE 1. General

15700

(a) The Legislature finds and declares all of the following:

(1) Elder and dependent adults may be subjected to abuse, neglect, or abandonment, and that this state has a responsibility to protect those persons.

(2) Most elder and dependent adults who are at greatest risk of abuse, neglect, or abandonment by their families or caretakers, suffer physical impairments and other poor health that place them in a dependent and vulnerable position.

(3) A significant number of these persons have developmental disabilities and that mental and verbal limitations often leave them vulnerable to abuse and incapable of asking for help and protection.

(4) In cases of severe elder and dependent adult abuse or neglect, endangered adults are often placed in situations that pose an immediate risk of serious injury or death.

(5) In cases of severe elder and dependent adult abuse or neglect, endangered adults are frequently deprived of their personal autonomy and dignity by their abusers, thus preventing them from acting on their own needs or desires to free themselves from serious, and even life-threatening, abuse or neglect.

(6) Due to limited resources, court delays, and limitations of existing law, authorities are often unable to intervene in time to prevent victims of abuse and neglect from being seriously injured or killed.

(7) These limitations have left endangered adults, or elder and dependent adults subject to avoidable pain, suffering, and death, and has resulted in the expenditure of public funds of the treatment of major injuries and health conditions that could have been avoided with proper and timely intervention.

(b) It is the intent of the Legislature, in enacting this chapter, to enhance the protection of elderly persons and dependent adults by providing a mechanism for temporary emergency protective custody of elderly or dependent adults who are suspected victims of abuse or neglect, and who are found to be in a situation that poses an immediate risk of serious injury or death, and when no other means are available to mitigate the risk to the elderly or dependent adult.

(Added by Stats. 1996, Ch. 913, Sec. 1. Effective January 1, 1997.)






ARTICLE 2. Definitions

15701

The definitions contained in this article and Chapter 11 (commencing with Section 15600) shall govern the construction of this chapter.

(Amended by Stats. 2002, Ch. 54, Sec. 13. Effective January 1, 2003.)



15701.05

?Appropriate temporary residence? means any of the following:

(a) A home or dwelling belonging to a member of the endangered adult?s family or next of kin, if it would not constitute a risk to the endangered or dependent adult.

(b) An adult residential care facility or residential care facility for the elderly designated by the county as an emergency shelter and that is licensed by the State of California to deal with the needs of elder or dependent adults.

(c) A 24-hour health facility, as designated by Sections 1250, 1250.2, and 1250.3 of the Health and Safety Code.

(d) This chapter shall not be used to circumvent or supplant the involuntary detention and evaluation process provided for pursuant to Chapter 2 (commencing with Section 5150) of Part 1 of Division 5. A person shall not be deemed an ?endangered adult? for the sole reason that he or she voluntarily relies on treatment by spiritual means through prayer alone, in lieu of medical treatment.

(e) This chapter shall not be used to effectuate placement in jails or correctional treatment centers, as defined in paragraph (1) of subdivision (j) of Section 1250 of the Health and Safety Code.

(Added by Stats. 1996, Ch. 913, Sec. 1. Effective January 1, 1997.)



15701.25

?Endangered adult? means a dependent or elder adult who is at immediate risk of serious injury or death, due to suspected abuse or neglect and who demonstrates the inability to take action to protect himself or herself from the consequences of remaining in that situation or condition.

(Added by Stats. 1996, Ch. 913, Sec. 1. Effective January 1, 1997.)



15701.4

?Appropriate temporary protective services? means those services provided to ensure that the endangered adult is protected from the immediate risk of serious injury or death due to suspected abuse or neglect, and that the effects of the abuse or neglect are remedied in accordance with the endangered adult?s needs. These services may include, but not be limited to, any of the following:

(a) Social services case work and case management, including, but not limited to, evaluations of the endangered adult?s functional capacity and community resources.

(b) The development of an appropriate individualized service plan.

(c) Appropriate referral and emergency response services.

(d) Counseling.

(e) Temporary shelter.

(f) Emergency services.

(g) Respite services.

(h) Alternative housing and housing assistance.

(i) In-home supportive services.

(j) Adaptive equipment.

(k) Transportation.

(l) Psychology services.

(m) Other health related services and referrals to legal services and advocate agencies.

(Added by Stats. 1996, Ch. 913, Sec. 1. Effective January 1, 1997.)






ARTICLE 3. Protective Services

15703

(a) When, from personal observation, an authorized state or local law enforcement officer or designated employee of a county department of social services or mental health determines that an adult is an endangered adult, and no other option is available to mitigate the circumstances of that adult, the person may take the endangered adult into temporary emergency protective custody, and initiate adult protective proceedings.

(b) When an authorized person takes an endangered adult into temporary emergency protective custody and initiates adult protective proceedings, the person shall cause the endangered adult to be transported to a hospital as soon as possible if medical evaluation and any necessary treatment is required.

(c) Upon taking an endangered adult into custody pursuant to this chapter, the law enforcement agency taking the endangered adult into custody shall notify:

(1) The superior court.

(2) The endangered person?s next of kin, when appropriate.

(3) Adult protective services.

(d) This article shall not apply to state-licensed facilities.

(Added by Stats. 1996, Ch. 913, Sec. 1. Effective January 1, 1997.)



15703.05

Whether or not medical treatment is required, a physician treating an adult may, if he or she determines that the person is an endangered adult, delay the release of the endangered adult until a local law enforcement agency takes custody of the endangered adult, it is determined by the responding agency the adult is not endangered, or the responding agency takes other appropriate action to ensure the safety of the endangered adult.

(Added by Stats. 1996, Ch. 913, Sec. 1. Effective January 1, 1997.)



15703.1

(a) Temporary emergency protective custody under this chapter shall not exceed a period commencing at the time the endangered adult has been taken into protective custody to the first court day commencing not more than 72 hours thereafter.

(b) Upon being taken into temporary emergency custody, the endangered adult shall be transferred to an appropriate temporary residence, pending the outcome of investigation and judicial hearing required by this chapter.

(Added by Stats. 1996, Ch. 913, Sec. 1. Effective January 1, 1997.)



15705

(a) A designated county agency shall initiate an investigation and file a petition for issuance of an emergency protective services order within 24 hours after the endangered adult has been taken into temporary emergency protective custody.

(b) (1) The court shall hold a preliminary hearing no later than the first court day commencing after a period of 48 hours after the endangered adult has been taken into temporary emergency custody to establish probable cause for grounds for protective custody.

(2) The court shall render its decision on the petition no later than the first court day following a period of 72 hours after the endangered adult has been taken into protective custody.

(Added by Stats. 1996, Ch. 913, Sec. 1. Effective January 1, 1997.)



15705.05

If, as a result of the preliminary hearing, the court determines that probable cause does not exist to continue temporary emergency protective custody, the adult shall be released from temporary protective custody.

(Added by Stats. 1996, Ch. 913, Sec. 1. Effective January 1, 1997.)



15705.1

If, as a result of the preliminary hearing, the court determines that probable cause continues to exist for temporary emergency protective custody, the court may issue an order authorizing the provision of protective services on an emergency basis to an adult after finding on the record, based on clear and convincing evidence, that all of the following apply:

(a) The adult is an endangered adult.

(b) No other appropriate means are available to mitigate the situation that placed the endangered adult at risk of serious bodily harm or death.

(Added by Stats. 1996, Ch. 913, Sec. 1. Effective January 1, 1997.)



15705.15

In issuing an emergency order under this article, the court shall adhere to all of the following limitations:

(a) Only those protective services that are necessary to remove the conditions creating the emergency shall be ordered, and the court shall specifically designate the approved services in the emergency order.

(b) Protective services authorized by an emergency order shall not include hospitalization or a change of residence unless the court specifically finds that action is necessary and gives specific approval for that action in its order.

(c) Protective services may be provided through an emergency order for no more than 14 days, exclusive of Saturdays, Sundays, and legal holidays pending a hearing for long-term custody.

(d) (1) In its emergency order under this article, the court shall appoint the petitioner, next of kin, or other interested person, as appropriate, as a temporary conservator of the endangered adult.

(2) The court?s appointee shall be responsible for the care of the endangered adult.

(3) The court?s appointee may, until the expiration of the court?s order, give consent for the provision of protective services for the endangered adult, in accordance with the emergency order.

(e) The issuance of an emergency order and the appointment of a temporary conservator of the endangered adult shall not deprive that endangered adult of any rights except to the extent provided in the order of appointment.

(Added by Stats. 1996, Ch. 913, Sec. 1. Effective January 1, 1997.)



15705.2

A petition for an emergency order under this article shall set forth all of the following information:

(a) The name, address, and interest of the petitioner.

(b) The name, age, and address of the person in need of protective service.

(c) The proposed protective services.

(d) The petitioner?s reasonable belief, together with facts supportive thereof, of the existence of those circumstances that warrant the issuance of an emergency order.

(e) A statement of the petitioner?s attempts to obtain the consent of the person for whom the protective services are proposed, and the outcome of those attempts.

(Added by Stats. 1996, Ch. 913, Sec. 1. Effective January 1, 1997.)



15705.25

(a) Notice of the filing of a petition for an emergency order shall be given, in language as understandable by the endangered adult as reasonably possible, at least 24 hours prior to the hearing on the petition for emergency intervention.

(b) The court may waive the 24-hour notice requirement on a showing that immediate and reasonably foreseeable physical harm to the person or other persons will result from the 24-hour delay, and reasonable attempts have been made to give notice. Notice of the final order of the court shall be given to each of the parties to the petition hearing.

(Added by Stats. 1996, Ch. 913, Sec. 1. Effective January 1, 1997.)



15705.30

The hearing on a petition for an emergency order under this article shall be held under all of the following conditions:

(a) The person with respect to whom an emergency order is sought shall be present unless that person knowingly and voluntarily waives the right to be present or due to the person?s physical or psychological condition, he or she is unable to be present. Waiver or inability to be present shall not be presumed from that nonappearance of the endangered adult, but shall be determined on the basis of factual information supplied to the court by counsel or a representative appointed by the court.

(b) The endangered adult has the right to counsel, regardless of whether he or she is present at the hearing. If the person is indigent or lacks the capacity to waive counsel, the court shall appoint counsel. The attorney shall advise the endangered adult of his or her rights in relation to the proceeding and shall represent him or her before the court.

(c) The endangered adult or his or her representative may present evidence and cross-examine witnesses.

(d) The hearing shall be held no earlier than 24 hours after the notice of the hearing has been given, unless the notice has been waived by the court.

(e) The court shall issue, for the record, a statement of its findings in support of any order for emergency protective services.

(Added by Stats. 1996, Ch. 913, Sec. 1. Effective January 1, 1997.)



15705.35

Before any law enforcement agency may implement this article, including the taking of any person into protective custody pursuant to Section 15703, the law enforcement agency shall enter into a signed agreement with the county adult protective services agency that specifies the protocol that the county and the law enforcement agency shall follow in implementing this article.

(Added by Stats. 1996, Ch. 913, Sec. 1. Effective January 1, 1997.)



15705.37

This chapter shall be operative in a county only if the county board of supervisors has adopted a resolution to make this chapter operative in that county.

(Added by Stats. 1996, Ch. 913, Sec. 1. Effective January 1, 1997.)



15705.40

This article shall not be used to circumvent the involuntary commitment process provided for pursuant to Chapter 2 (commencing with Section 5150) of Part 1 of Division 5.

(Added by Stats. 1996, Ch. 913, Sec. 1. Effective January 1, 1997.)









CHAPTER 13. Adult Protective Services

15750

The definitions contained in Chapter 11 (commencing with Section 15600) shall govern the construction of this chapter.

(Added by Stats. 2002, Ch. 54, Sec. 19. Effective January 1, 2003.)



15751

Each county welfare department shall establish and support a system of protective services to elderly and dependent adults who may be subjected to neglect, abuse, or exploitation, or who are unable to protect their own interest.

This system shall be known as the county adult protective services system.

(Added by renumbering Section 15750 by Stats. 2002, Ch. 54, Sec. 18. Effective January 1, 2003.)



15752

Each county shall establish and maintain a specialized entity within the county welfare department which shall have lead responsibility for the operation of the adult protective services program.

(Added by renumbering Section 15751 by Stats. 2002, Ch. 54, Sec. 20. Effective January 1, 2003.)



15754

(a) Notwithstanding any provision of law governing the disclosure of information and records, persons who are trained and qualified to serve on multidisciplinary personnel teams may disclose to one another information and records which are relevant to the prevention, identification, or treatment of abuse of elderly or dependent persons.

(b) Except as provided in subdivision (a), any personnel of the multidisciplinary team that receives information pursuant to this chapter, shall be under the same obligations and subject to the same confidentiality penalties as the person disclosing or providing that information. The information obtained shall be maintained in a manner that ensures the maximum protection of privacy and confidentiality rights.

(Added by Stats. 1987, Ch. 1166, Sec. 7. Effective September 26, 1987.)



15755

A law enforcement agency may seek a search warrant from a magistrate pursuant to the procedures set forth in Chapter 3 (commencing with Section 1523) of Title 12 of Part 2 of the Penal Code to enable a peace officer to have access to, and to inspect, premises if a county welfare worker has been denied access to the premises by the person or persons in possession of the premises and there is probable cause to believe an elder or dependent adult on those premises is subject to abuse. While executing the search warrant the peace officer may allow a county welfare worker, or any other appropriate person, to accompany him or her.

(Added by Stats. 1994, Ch. 1246, Sec. 17. Effective January 1, 1995.)



15760

Adult protective services shall include investigations, needs assessments, remedial and preventive social work activities; the necessary tangible resources such as food, transportation, emergency shelter, and in-home protective care; the use of multidisciplinary teams; and a system in which reporting of abuse can occur on a 24-hour basis.

(Amended by Stats. 2002, Ch. 54, Sec. 25. Effective January 1, 2003.)



15762

When an allegation of abuse of an elder or dependent adult is reported to a county designated adult protective service agency and an agency social worker has reason to believe an elder or dependent adult has suffered or is at substantial risk of abuse pursuant to Section 15630, the social worker shall attempt to obtain consent to enter and meet privately with the elder or dependent adult about whom the report was made in the residence or dwelling in which the elder or dependent adult resides without the presence of the person?s caretaker, attendant, or family or household member, unless the person requests the presence of the attendant, care giver, or family member, or refuses to meet with the social worker.

(Added by Stats. 1998, Ch. 946, Sec. 13. Effective January 1, 1999. Section operative May 1, 1999, pursuant to Section 15765.)



15763

(a) Each county shall establish an emergency response adult protective services program that shall provide in-person response, 24 hours per day, seven days per week, to reports of abuse of an elder or a dependent adult, for the purpose of providing immediate intake or intervention, or both, to new reports involving immediate life threats and to crises in existing cases. The program shall include policies and procedures to accomplish all of the following:

(1) Provision of case management services that include investigation of the protection issues, assessment of the person?s concerns, needs, strengths, problems, and limitations, stabilization and linking with community services, and development of a service plan to alleviate identified problems utilizing counseling, monitoring, followup, and reassessment.

(2) Provisions for emergency shelter or in-home protection to guarantee a safe place for the elder or dependent adult to stay until the dangers at home can be resolved.

(3) Establishment of multidisciplinary teams to develop interagency treatment strategies, to ensure maximum coordination with existing community resources, to ensure maximum access on behalf of elders and dependent adults, and to avoid duplication of efforts.

(b) (1) A county shall respond immediately to any report of imminent danger to an elder or dependent adult in other than a long-term care facility, as defined in Section 9701 of the Welfare and Institutions Code, or a residential facility, as defined in Section 1502 of the Health and Safety Code. For reports involving persons in a long-term care facility or a residential care facility, the county shall report to the local long-term care ombudsman program. Adult protective services staff shall consult, coordinate, and support efforts of the ombudsman program to protect vulnerable residents. Except as specified in paragraph (2), the county shall respond to all other reports of danger to an elder or dependent adult in other than a long-term care facility or residential care facility within 10 calendar days or as soon as practicably possible.

(2) An immediate or 10-day in-person response is not required when the county, based upon an evaluation of risk, determines and documents that the elder or dependent adult is not in imminent danger and that an immediate or 10-day in-person response is not necessary to protect the health or safety of the elder or dependent adult.

(3) The State Department of Social Services, in consultation with the County Welfare Directors Association, shall develop requirements for implementation of paragraph (2), including, but not limited to, guidelines for determining appropriate application of this section and any applicable documentation requirements.

(4) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall implement the requirements developed pursuant to paragraph (3) by means of all-county letters or similar instructions prior to adopting regulations for that purpose. Thereafter, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) A county shall not be required to report or respond to a report pursuant to subdivision (b) that involves danger to an elder or dependent adult residing in any facility for the incarceration of prisoners that is operated by or under contract to the Federal Bureau of Prisons, the Department of Corrections and Rehabilitation, a county sheriff?s department, a county probation department, a city police department, or any other law enforcement agency when the abuse reportedly has occurred in that facility.

(d) A county shall provide case management services to elders and dependent adults who are determined to be in need of adult protective services for the purpose of bringing about changes in the lives of victims and to provide a safety net to enable victims to protect themselves in the future. Case management services shall include the following, to the extent services are appropriate for the individual:

(1) Investigation of the protection issues, including, but not limited to, social, medical, environmental, physical, emotional, and developmental.

(2) Assessment of the person?s concerns and needs on whom the report has been made and the concerns and needs of other members of the family and household.

(3) Analysis of problems and strengths.

(4) Establishment of a service plan for each person on whom the report has been made to alleviate the identified problems.

(5) Client input and acceptance of proposed service plans.

(6) Counseling for clients and significant others to alleviate the identified problems and to implement the service plan.

(7) Stabilizing and linking with community services.

(8) Monitoring and followup.

(9) Reassessments, as appropriate.

(e) To the extent resources are available, each county shall provide emergency shelter in the form of a safe haven or in-home protection for victims. Shelter and care appropriate to the needs of the victim shall be provided for frail and disabled victims who are in need of assistance with activities of daily living.

(f) Each county shall designate an adult protective services agency to establish and maintain multidisciplinary teams including, but not limited to, adult protective services, law enforcement, probation departments, home health care agencies, hospitals, adult protective services staff, the public guardian, private community service agencies, public health agencies, and mental health agencies for the purpose of providing interagency treatment strategies.

(g) Each county shall provide tangible support services, to the extent resources are available, which may include, but not be limited to, emergency food, clothing, repair or replacement of essential appliances, plumbing and electrical repair, blankets, linens, and other household goods, advocacy with utility companies, and emergency response units.

(Amended by Stats. 2010, Ch. 617, Sec. 15. Effective January 1, 2011.)



15764

Notwithstanding Section 10101.1, a county shall have no share of any nonfederal expenditures above the required expenditures for this program in the 1996?97 fiscal year, provided that the county has maintained the level of county matching funds it provided for this program in the 1996?97 fiscal year.

(Added by Stats. 1998, Ch. 946, Sec. 13. Effective January 1, 1999. Section operative May 1, 1999, pursuant to Section 15765.)



15765

This chapter shall become operative on May 1, 1999. Commencing with the 1999?2000 fiscal year, Sections 15760 to 15764, inclusive, shall be implemented only to the extent funds are provided in the annual Budget Act.

(Amended by Stats. 2002, Ch. 54, Sec. 28. Effective January 1, 2003. Note: This section makes implementation of Sections 15760 to 15764 contingent upon Budget Act funding.)



15766

The investigation of allegations of elder and dependent adult abuse pursuant to this chapter, and the case management of elder and dependent adult abuse cases shall be performed by county merit systems civil service employees. A county adult protective service agency may utilize a contracted private or nonprofit telephone answering service after normal working hours and on weekends and holidays. Such a contracted telephone service shall immediately forward to a county merit systems civil service employee any report of abuse or neglect of an elder or dependent adult, unless the caller is: (a) requesting routine information only; (b) reporting an incident of abuse which occurred prior to the date of the call, which does not at the time of the call put the victim at risk; or (c) requesting information not related to the adult protective service program, and the person answering the telephone meets the standards established by the department.

(Added by Stats. 1999, Ch. 147, Sec. 36. Effective July 22, 1999.)









PART 3.3. Health Care Coverage Assistance

CHAPTER 1. General Provisions

15800

(a) (1) Commencing October 1, 2013, the State Department of Health Care Services shall administer the AIM-Linked Infants Program to address the health care needs of children formerly covered pursuant to clause (ii) of subparagraph (A) of paragraph (6) of subdivision (a) of Section 12693.70 of the Insurance Code. The department is vested with the same powers, purposes, responsibilities, and jurisdiction exercised by the Managed Risk Medical Insurance Board as they relate to those children. Nothing in this paragraph shall be construed to alter, diminish, or supersede the authority of the Managed Risk Medical Insurance Board to exercise the same powers, purposes, responsibilities, and jurisdiction within the Healthy Families Program established under Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code.

(2) (A) Commencing on July 1, 2014, the State Department of Health Care Services shall administer any other programs under, and succeeds to and is vested with the same powers, purposes, responsibilities, and jurisdiction exercised by, the Managed Risk Medical Insurance Board.

(B) Commencing on July 1, 2014, any reference in any statute, except for this chapter, Chapter 3 (commencing with Section 15850), and Section 12739.61 of, and Part 6.8 (commencing with Section 12739.77) of Division 2 of, the Insurance Code, and in any regulation, contract, or any other document, to the Managed Risk Medical Insurance Board is deemed to instead refer to the State Department of Health Care Services.

(3) The department may, before October 1, 2013, conduct transition activities necessary to ensure the efficient transfer of the program identified in paragraph (1) and populations served by that program.

(4) The department may, before July 1, 2014, conduct transition activities necessary to ensure the efficient transfer of the programs identified in paragraph (2) and populations served by these programs.

(b) The department shall seek any federal waivers, approvals, and state plan amendments necessary to implement this part. This part shall only be implemented to the extent that necessary federal approvals are obtained and federal financial participation is available for eligible programs and services.

(Amended by Stats. 2014, Ch. 31, Sec. 58. Effective June 20, 2014.)



15801

(a) The terms of all regulations and orders adopted by the Managed Risk Medical Insurance Board in effect preceding July 1, 2014, that relate to the operation of the program and to the children transferred by the act that added this section and are not rendered legally unenforceable by the act that added this section shall be fully enforceable by the State Department of Health Care Services within the AIM-Linked Infants Program and the Medi-Cal Access Program unless and until the department adopts regulations for the Medi-Cal Access Program. Nothing in this subdivision shall be construed to alter, diminish, or supersede the authority of the Managed Risk Medical Insurance Board to interpret, enforce, maintain, or amend the same regulations for purposes of the Healthy Families Program established under Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code.

(b) All regulations and orders adopted by the Managed Risk Medical Insurance Board that relate to the programs transferred pursuant to paragraph (2) of subdivision (a) of Section 15800 in effect on July 1, 2014, and not rendered legally unenforceable by the act adding this subdivision shall remain in effect and shall be fully enforceable unless and until readopted, amended, or repealed by the State Department of Health Care Services, or until they expire by their own terms.

(Amended by Stats. 2014, Ch. 31, Sec. 59. Effective June 20, 2014.)



15802

(a) The State Department of Health Care Services may issue rules and regulations to carry out the purposes of this part.

(b) Notwithstanding subdivision (a) or Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, without taking any further regulatory actions, may implement, interpret, or make specific this part and amend or repeal regulations and orders adopted by the Managed Risk Medical Insurance Board as provided in Section 15801 by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions, without taking regulatory action during the transition of the programs to the department. Thereafter, the adoption and readoption of regulations to implement, interpret, or make specific this part shall be deemed to be an emergency that calls for immediate action to avoid serious harm to the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is exempted from the requirement that it describe facts showing the need for immediate action. The regulations shall become effective immediately upon filing with the Secretary of State.

(Added by Stats. 2013, Ch. 23, Sec. 68. Effective June 27, 2013.)



15802.5

Effective on July 1, 2014, all permanent or probationary civil service employees who are employed by the Managed Risk Medical Insurance Board shall be transferred to the State Department of Health Care Services or the California Health Benefits Exchange as described in Section 12739.78 of the Insurance Code, and their civil service status, position, and rights, including return rights, shall be determined pursuant to Section 12739.78 of the Insurance Code.

(Added by Stats. 2014, Ch. 31, Sec. 60. Effective June 20, 2014.)



15803

(a) To implement this part and clause (ii) of subparagraph (A) of paragraph (6) of subdivision (a) of Section 12693.70 of the Insurance Code, the State Department of Health Care Services may contract with public or private entities. Contracts entered into under this part may be on a noncompetitive bid basis and are exempt from the following:

(1) Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code and any policies, procedures, or regulations authorized by that part.

(2) Article 4 (commencing with Section 19130) of Chapter 5 of Part 2 of Division 5 of Title 2 of the Government Code.

(3) Review or approval of contracts by the Department of General Services.

(b) During the transition of the programs to the department, the department shall also be exempt from the review or approval of feasibility study reports and the requirements of Sections 4819.35 to 4819.37, inclusive, and 4920 to 4928, inclusive, of the State Administrative Manual.

(c) For contracts entered into under this part, the State Department of Health Care Services shall not be required to specify the amounts encumbered for each contract, but may allocate funds to each contract based on the projected or actual subscriber enrollments to a total amount not to exceed the amount appropriated for the program including family contributions.

(Amended by Stats. 2014, Ch. 31, Sec. 61. Effective June 20, 2014.)



15804

On October 1, 2013, or when the State Department of Health Care Services has implemented Chapter 2 (commencing with Section 15810), whichever occurs later, the Managed Risk Medical Insurance Board shall cease to provide coverage to the children transferred to the AIM-Linked Infants Program, pursuant to Section 15800.

(Amended by Stats. 2014, Ch. 31, Sec. 62. Effective June 20, 2014.)



15805

(a) (1) The Managed Risk Medical Insurance Board shall provide the State Department of Health Care Services any data, information, or record concerning the Healthy Families Program or the Access for Infants and Mothers Program as are necessary to implement this part and clause (ii) of subparagraph (A) of paragraph (6) of subdivision (a) of Section 12693.70 of the Insurance Code.

(2) All books, documents, files, property, data, information, or record in possession of the Managed Risk Medical Insurance Board, except for personnel records related to staff transferred to the California Health Benefits Exchange pursuant to Section 12739.61 or 12739.78 of the Insurance Code, shall be transferred to the State Department of Health Care Services on July 1, 2014.

(3) Until the transition of duties from the Managed Risk Medical Insurance Board to the State Department of Health Care Services required under subdivision (a) of Section 15800 is complete, any book, document, file, property, data, information, or record in the possession of the Managed Risk Medical Insurance Board pertaining to functions, programs, and subscribers to be transferred to the State Department of Health Care Services pursuant to subdivision (a) of Section 15800 shall immediately be made available to the State Department of Health Care Services upon request for review, inspection, and copying, including electronic transmittal, including records otherwise not subject to disclosure under Chapter 3.5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code.

(b) Notwithstanding any other law, all of the following shall apply:

(1) The term ?book, document, file, property, data, information, or record? shall include, but is not limited to, personal information as defined in Section 1798.3 of the Civil Code.

(2) Any book, document, file, property, data, information, or record shall be exempt from disclosure under the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of the Government Code) and any other law, to the same extent that it was exempt from disclosure or privileged prior to the provision of the book, document, file, property, data, information, or record to the department.

(3) The provision of any book, document, file, property, data, information, or record to the department shall not constitute a waiver of any evidentiary privilege or exemption from disclosure.

(4) The department shall keep all books, documents, files, property, data, information, or records provided by the Managed Risk Medical Insurance Board confidential to the full extent permitted by law, including, but not limited to, the California Public Records Act (Chapter 3.5 (commencing with Section 6250) of Division 7 of the Government Code), and consistent with the Managed Risk Medical Insurance Board?s contractual obligations to keep books, documents, files, property, data, information, or records confidential.

(Amended by Stats. 2014, Ch. 31, Sec. 63. Effective June 20, 2014.)



15806

(a) A contract, lease, license, bond, or any other agreement to which the Managed Risk Medical Insurance Board is a party is not void or voidable by reason of the act that added this section, but shall continue in full force and effect, with the State Department of Health Care Services assuming all of the rights, obligations, liabilities, and duties of the Managed Risk Medical Insurance Board and any of its predecessors that relate to the duties, powers, purposes, responsibilities, and jurisdiction vested by the act that added this section in the State Department of Health Care Services. The assumption by the State Department of Health Care Services does not in any way affect the rights of the parties to the contract, lease, license, or agreement.

(b) This section shall become operative on July 1, 2014.

(Added by Stats. 2014, Ch. 31, Sec. 64. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)






CHAPTER 2. Medi-Cal Access Program

15810

(a) This chapter shall be known, and may be cited, as the AIM-Linked Infants Program.

(b) This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 31, Sec. 66. Effective June 20, 2014. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Stats. 2014, Ch. 31.)



15810

(a) This chapter, formerly known as the AIM-Linked Infants Program, shall be known, and may be cited, as the Medi-Cal Access Program.

(b) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 66) and added by Stats. 2014, Ch. 31, Sec. 67. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



15811

(a) The definitions contained in this section govern the construction of this chapter, unless the context requires otherwise.

(b) ?AIM-linked infant? means any infant born to a woman whose enrollment in the Access for Infants and Mothers Program under Part 6.3 (commencing with Section 12695) of Division 2 of the Insurance Code begins after June 30, 2004.

(c) ?Department? means the State Department of Health Care Services.

(d) ?Program? means the AIM-Linked Infants Program.

(e) ?Subscriber? means an individual who is eligible for and enrolled in the program.

(f) ?Subscriber contribution? means the cost to the subscriber to participate in the program.

(g) This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 31, Sec. 68. Effective June 20, 2014. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Stats. 2014, Ch. 31.)



15811

(a) The definitions contained in this section govern the construction of this chapter, unless the context requires otherwise.

(b) ?Access-linked infant? means any infant born to a woman enrolled in either the program under this chapter or the Access for Infants and Mothers Program under Part 6.3 (commencing with Section 12695) of Division 2 of the Insurance Code.

(c) ?Applicant? means an individual who applies for coverage through the program.

(d) ?Department? means the State Department of Health Care Services.

(e) ?Fund? means the Perinatal Insurance Fund.

(f) ?Health education services relating to tobacco use? means tobacco use prevention and education services, including, when appropriate, tobacco use cessation services, in accordance with protocols established by the department in coordination with the California Tobacco Control Program of the State Department of Public Health.

(g) ?Participating health plan? means a health plan with which the department contracts to provide health care services to individuals eligible pursuant to Section 15832.

(h) ?Program? means the Medi-Cal Access Program.

(i) ?Subscriber? means an individual who is eligible for and enrolled in the program.

(j) ?Subscriber contribution? means the cost to the subscriber to participate in the program.

(k) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 68) and added by Stats. 2014, Ch. 31, Sec. 69. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



15814

(a) The department, in coordination with the California Tobacco Control Program of the State Department of Public Health, shall develop protocols relating to health education for tobacco use to the extent necessary to comply with paragraph (1) of subdivision (b) of Section 30122 of the Revenue and Taxation Code. These protocols shall include, but not be limited to, all of the following:

(1) Referral to perinatal and related support services.

(2) Outreach services and assessment of smoking status.

(3) Individualized counseling and advocacy services.

(4) Motivational messages.

(5) Cessation services, if appropriate.

(6) Incentives to maintain a healthy lifestyle.

(7) Followup assessment.

(8) Maintenance and relapse prevention services.

(b) This section shall become operative on July 1, 2014.

(Added by Stats. 2014, Ch. 31, Sec. 70. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



15818

(a) Each participating health plan contracting with the department pursuant to this chapter shall provide health education services related to tobacco use to all program participants to the extent necessary to comply with paragraph (1) of subdivision (b) of Section 30122 of the Revenue and Taxation Code.

(b) The education activities required by subdivision (a) shall include all of the following:

(1) Dissuading persons from beginning to smoke.

(2) Encouraging smoking cessation.

(3) Providing information on the health effects of tobacco use on the user, children, and nonsmokers.

(c) This section shall become operative on July 1, 2014.

(Added by Stats. 2014, Ch. 31, Sec. 71. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



15822

Health care services under the program shall include, but are not limited to, all of the following:

(a) Preventive, screening, diagnostic, and treatment services furnished directly by a licensed clinic, either onsite or by formal written contract, on a case-managed basis, to patients who remain less than 24 hours at the clinic for an illness or injury, advice, counseling, outreach, and translation as needed.

(b) Physician services.

(c) Emergency first aid, perinatal, obstetric, radiology, laboratory, and nutrition services.

(d) Services of advanced practice nurses or mid-level practitioners who are authorized to perform any of the services listed in this section within the scope of their licensure.

(e) All services and benefits set forth in Chapter 7 (commencing with Section 14000) of Part 3.

(Added by Stats. 2013, Ch. 23, Sec. 68. Effective June 27, 2013.)



15824

To the extent permitted by federal law, services for individuals eligible under this chapter shall be provided, at the department?s discretion and to the extent the department determines the selected delivery system is cost effective, through the Medi-Cal fee-for-service or managed care delivery system, or both.

(Added by Stats. 2013, Ch. 23, Sec. 68. Effective June 27, 2013.)



15826

(a) The department shall administer the program and may do all of the following:

(1) Determine eligibility criteria for the program. These criteria shall include the requirements set forth in Section 15832.

(2) Determine the eligibility of AIM-linked infants.

(3) Determine when subscribers are covered and the extent and scope of coverage.

(4) Determine subscriber contribution amounts schedules. Subscriber contributions shall not be greater than those applicable on March 23, 2010, for infants enrolled pursuant to clause (ii) of subparagraph (A) of paragraph (6) of subdivision (a) of Section 12693.70 of the Insurance Code.

(5) Provide coverage through Medi-Cal delivery systems and contract for the administration of the program and the enrollment of subscribers. Any contract entered into pursuant to this chapter shall be exempt from any provision of law relating to competitive bidding, and shall be exempt from the review or approval of any division of the Department of General Services. The department shall not be required to specify the amounts encumbered for each contract, but may allocate funds to each contract based on projected and actual subscriber enrollments in a total amount not to exceed the amount appropriated for the program.

(6) Authorize expenditures to pay program expenses that exceed subscriber contributions, and to administer the program as necessary.

(7) Develop a promotional component of the program to make Californians aware of the program and the opportunity that it presents.

(8) (A) Issue rules and regulations as necessary to administer the program.

(B) During the 2011?12 to 2014?15 fiscal years, inclusive, the adoption and readoption of regulations pursuant to this chapter shall be deemed to be an emergency that calls for immediate action to avoid serious harm to the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted from the requirement that the department describe facts showing the need for immediate action.

(9) Exercise all powers reasonably necessary to carry out the powers and responsibilities expressly granted or imposed by this chapter.

(b) This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 31, Sec. 72. Effective June 20, 2014. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Stats. 2014, Ch. 31.)



15826

(a) The department shall administer the program and may do all of the following:

(1) Determine eligibility criteria for the program. These criteria shall include the requirements set forth in Section 15832.

(2) Determine the eligibility of applicants.

(3) Determine when subscribers are covered and the extent and scope of coverage.

(4) Determine subscriber contribution amounts schedules, subject to the following:

(A) Subscriber contributions for Access-linked infants shall not be greater than those applicable on March 23, 2010, for infants enrolled pursuant to clause (ii) of subparagraph (A) of paragraph (6) of subdivision (a) of Section 12693.70 of the Insurance Code.

(B) Subscriber contributions for mothers shall conform with the maintenance of effort requirements under the federal Patient Protection and Affordable Care Act (Public Law 111-148), or any amendment or extension of that act.

(5) Provide coverage through Medi-Cal delivery systems and contract for the administration of the program and the enrollment of subscribers. Any contract entered into pursuant to this chapter shall be exempt from any provision of law relating to competitive bidding, and shall be exempt from the review or approval of any division of the Department of General Services. The department shall not be required to specify the amounts encumbered for each contract, but may allocate funds to each contract based on projected and actual subscriber enrollments in a total amount not to exceed the amount appropriated for the program.

(6) Authorize expenditures to pay program expenses that exceed subscriber contributions, and to administer the program as necessary.

(7) Develop a promotional component of the program to make Californians aware of the program and the opportunity that it presents.

(8) (A) Issue rules and regulations as necessary to administer the program.

(B) During the 2011?12 to 2014?15 fiscal years, inclusive, the adoption and readoption of regulations pursuant to this chapter shall be deemed to be an emergency that calls for immediate action to avoid serious harm to the public peace, health, safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted from the requirement that the department describe facts showing the need for immediate action and from review by the Office of Administrative Law.

(9) Exercise all powers reasonably necessary to carry out the powers and responsibilities expressly granted or imposed by this chapter.

(b) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 72) and added by Stats. 2014, Ch. 31, Sec. 73. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



15827

(a) The department shall administer the program in a manner that ensures that program expenditures do not exceed amounts available in the fund.

(b) This section shall be implemented only if and to the extent that it does not jeopardize the state?s ability to receive federal financial participation under the federal Patient Protection and Affordable Care Act (Public Law 111-148), or any amendment or extension of that act.

(c) This section shall become operative on July 1, 2014.

(Added by Stats. 2014, Ch. 31, Sec. 74. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



15828

The department shall coordinate with other state agencies, as appropriate, to help ensure continuity of health care services.

(Added by Stats. 2013, Ch. 23, Sec. 68. Effective June 27, 2013.)



15830

(a) The department may contract with a variety of health plans and types of health care service delivery systems in order to offer subscribers a choice of plans, providers, and types of service delivery.

(b) Participating health plans contracting with the department pursuant to this chapter shall provide benefits or coverage to subscribers only as determined by the department pursuant to subdivision (b) of Section 15826.

(Added by Stats. 2013, Ch. 23, Sec. 68. Effective June 27, 2013.)



15832

To be eligible to participate in the program, a person shall meet all of the following requirements:

(a) (1) Be a child under two years of age who is delivered by a mother enrolled in the program under Part 6.3 (commencing with Section 12695) of Division 2 of the Insurance Code. Except as stated in this section, these infants shall be automatically enrolled in the program.

(2) For the applicable month, not be enrolled in employer-sponsored health care coverage, or have been enrolled in that health care coverage in the prior three months or enrolled in full-scope Medi-Cal without a share of cost. Exceptions may be identified in regulations or other guidance and shall, at minimum, include all exceptions applicable to the Healthy Families Program on and after March 23, 2010.

(3) Be subject to subscriber contributions as determined by the department. The subscriber contributions shall not be greater than those applicable on March 23, 2010, for infants enrolled in the Healthy Families Program pursuant to clause (ii) of subparagraph (A) of paragraph (6) of subdivision (a) of Section 12693.70 of the Insurance Code.

(b) For AIM-linked infants identified in subdivision (a), all of the following shall apply:

(1) Enrollment shall cover the first 12 months of the infant?s life unless he or she is eligible for Medi-Cal benefits under Section 14005.26. If the infant is eligible under Section 14005.26, he or she shall be automatically enrolled in the Medi-Cal program on that basis.

(2) (A) At the end of the 12 months, as a condition of continued eligibility, the subscriber shall provide income information. The infant shall be disenrolled from the program if the annual household income exceeds 300 percent of the federal poverty level, or if the infant is eligible for full-scope Medi-Cal with no share of cost.

(B) Effective January 1, 2014, when determining eligibility for benefits under the program, income shall be determined, counted, and valued in accordance with the requirements of Section 1397bb(b)(1)(B) of Title 42 of the United States Code as added by the federal Patient Protection and Affordable Care Act (Public Law 111-148) and as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152) and any subsequent amendments.

(3) At the end of their first and second year in the program, infants shall be screened for eligibility for the Medi-Cal program.

(c) If at any time the director determines that the eligibility criteria established under this chapter for the program may jeopardize the state?s ability to receive federal financial participation under the federal Patient Protection and Affordable Care Act (Public Law 111-148), or any amendment or extension of that act, the director may alter the eligibility criteria to the extent necessary for the state to receive that federal financial participation.

(d) This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 31, Sec. 75. Effective June 20, 2014. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Stats. 2014, Ch. 31.)



15832

(a) To be eligible to participate in the program, a person shall meet all of the requirements in either paragraph (1) or (2):

(1) (A) Be a woman who is pregnant or in her postpartum period as specified in Section 15840 and who is a resident of the state. A person who is a member of a federally recognized California Indian tribe is a resident of the state for these purposes.

(B) Have a household income that is above 208 percent of the official federal poverty level but does not exceed 317 percent of the official federal poverty level.

(C) Agree to the payment of the complete subscriber contribution. A federally recognized California Indian tribal government may make the subscriber contributions on behalf of a member of the tribe only if a contribution on behalf of members of federally recognized California Indian tribes does not limit or preclude federal financial participation under Title XXI of the Social Security Act (42 U.S.C. Sec. 1397aa et seq.). If a federally recognized California Indian tribal government makes a contribution on behalf of a member of the tribe, the tribal government shall ensure that the subscriber is made aware of all the health care delivery options available in the county where the member resides.

(2) (A) Be a child under two years of age who is delivered by a mother enrolled in the program under this chapter or Part 6.3 (commencing with Section 12695) of Division 2 of the Insurance Code. Except as stated in this section, these infants shall be automatically enrolled in the program.

(B) For the applicable month, not be enrolled in employer-sponsored health care coverage, or have been enrolled in that health care coverage in the prior three months or enrolled in full-scope Medi-Cal without a share of cost. Exceptions may be identified in regulations or other guidance and shall, at minimum, include all exceptions applicable to the Healthy Families Program on and after March 23, 2010.

(C) Be subject to subscriber contributions as determined by the department.

(3) For AIM-linked infants identified in paragraph (2), all of the following shall apply:

(A) Enrollment in the program shall cover the first 12 months of the infant?s life unless he or she is determined eligible for Medi-Cal benefits under Section 14005.26. An infant shall be screened for eligibility under Section 14005.26 immediately after he or she is born. If the infant is eligible under Section 14005.26, he or she shall be automatically enrolled in the Medi-Cal program on that basis.

(B) (i) At the end of the 12 months, as a condition of continued eligibility, the subscriber shall provide income information. The infant shall be disenrolled from the program if the annual household income exceeds 317 percent of the federal poverty level, or if the infant is eligible for full-scope Medi-Cal with no share of cost.

(ii) Effective January 1, 2014, when determining eligibility for benefits under the program, income shall be determined, counted, and valued in accordance with the requirements of Section 1397bb(b)(1)(B) of Title 42 of the United States Code as added by the federal Patient Protection and Affordable Care Act (Public Law 111-148) and as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152) and any subsequent amendments.

(C) At the end of their first and second year in the program, infants shall be screened for eligibility for the Medi-Cal program.

(4) If at any time the director determines that the eligibility criteria established under this chapter for the program may jeopardize the state?s ability to receive federal financial participation under the federal Patient Protection and Affordable Care Act (Public Law 111-148), or any amendment or extension of that act, the director may alter the eligibility criteria to the extent necessary for the state to receive that federal financial participation.

(b) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 75) and added by Stats. 2014, Ch. 31, Sec. 76. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



15833

(a) A person eligible pursuant to paragraph (1) of subdivision (a) of Section 15832 shall not be eligible to participate in the program if, at the time of application, she is eligible for Medi-Cal without a share of cost or for Medicare.

(b) This section shall become operative on July 1, 2014.

(Added by Stats. 2014, Ch. 31, Sec. 77. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



15834

A person shall not be eligible for covered services under the program if those services are covered through private health care coverage arrangements at the time of eligibility.

(Added by Stats. 2013, Ch. 23, Sec. 68. Effective June 27, 2013.)



15835

(a) Subscribers enrolled pursuant to paragraph (1) of subdivision (a) of Section 15832 shall not be disenrolled for failure to pay subscriber contributions. The department may impose or contract for collection actions to collect unpaid subscriber contributions.

(b) This section shall become operative on July 1, 2014.

(Added by Stats. 2014, Ch. 31, Sec. 78. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



15836

(a) If a subscriber is dissatisfied with any action, or failure to act, that has occurred in connection with eligibility or covered services under this chapter, the subscriber may appeal to the department and shall be accorded an opportunity for a fair hearing. Hearings may be conducted pursuant to the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(b) The department may place a lien on compensation or benefits that are recovered or recoverable by a subscriber for whom benefits have been provided under a policy or plan issued under this chapter from any party or parties responsible for the compensation or benefits.

(Added by Stats. 2013, Ch. 23, Sec. 68. Effective June 27, 2013.)



15838

(a) A provider who is furnished documentation of a subscriber?s enrollment in the program shall not seek reimbursement or attempt to obtain payment for any covered services provided to that subscriber other than from the participating health plan or insurer covering the subscriber or from the department.

(b) Subdivision (a) shall not apply to any copayment required by the department under this chapter for the covered services provided to the subscriber.

(c) For purposes of this chapter, ?provider? means any professional person, organization, health facility, or other person or institution licensed by the state to deliver or furnish health care services and includes as that term is defined in subdivision (o) of Section 14043.1.

(Added by Stats. 2013, Ch. 23, Sec. 68. Effective June 27, 2013.)



15839

(a) Services that would be covered under the program that are provided to pregnant women who, after receiving those services, are subsequently determined to be eligible for coverage under this chapter may be reimbursed as determined by the department. In no case shall services received prior to 40 days before a woman?s date of application be eligible for reimbursement.

(b) This section shall become operative on July 1, 2014.

(Added by Stats. 2014, Ch. 31, Sec. 79. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



15840

(a) At a minimum, coverage provided pursuant to this chapter shall be provided to eligible AIM-linked infants less than two years of age.

(b) Coverage provided pursuant to this chapter shall include, at a minimum, those services required to be provided by health care service plans approved by the Secretary of Health and Human Services as a federally qualified health care service plan pursuant to Section 417.101 of Title 42 of the Code of Federal Regulations.

(c) Medically necessary prescription drugs shall be a required benefit in the coverage provided pursuant to this chapter.

(d) This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 31, Sec. 80. Effective June 20, 2014. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Stats. 2014, Ch. 31.)



15840

(a) At a minimum, coverage provided pursuant to this chapter shall be provided to subscribers during one pregnancy, and until the end of the month in which the 60th day after pregnancy occurs, and to eligible children less than two years of age who were born of a pregnancy covered under this program or the Access for Infants and Mothers program under Part 6.3 (commencing with Section 12695) of Division 2 of the Insurance Code to a woman enrolled in the Access for Infants and Mothers program.

(b) Coverage provided pursuant to this chapter shall include, at a minimum, those services required to be provided by health care service plans approved by the Secretary of Health and Human Services as a federally qualified health care service plan pursuant to Section 417.101 of Title 42 of the Code of Federal Regulations.

(c) Medically necessary prescription drugs shall be a required benefit in the coverage provided pursuant to this chapter.

(d) To the extent required pursuant to Section 15818 to comply with paragraph (1) of subdivision (b) of Section 30122 of the Revenue and Taxation Code, health education services related to tobacco use shall be a benefit in the coverage provided under this chapter.

(e) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 80) and added by Stats. 2014, Ch. 31, Sec. 81. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



15841

(a) Through its courts, statutes, and under its Constitution, California protects a woman?s right to reproductive privacy. California reaffirms these protections and specifically its Supreme Court decision in People v. Belous (1969) 71 Cal.2d 954, 966-68.

(b) The State Department of Health Care Services may accept or use moneys under Title XXI of the Social Security Act (known as the Children?s Health Insurance Program or CHIP), as interpreted in Section 457.10 of Title 42 of the Code of Federal Regulations, to fund services for women pursuant to Section 14007.7 and this chapter only when, during the period of coverage, the woman is the beneficiary. The scope of services covered under Medi-Cal and this chapter, as defined in statutes, regulations, and state plans, is not altered by this section or the state plan amendment submitted pursuant to this section.

(c) California?s CHIP plan and any amendments submitted and implemented pursuant to this section shall be consistent with subdivisions (a) and (b).

(d) This section is a declaration of existing law.

(e) This section shall become operative on July 1, 2014.

(Added by Stats. 2014, Ch. 31, Sec. 82. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



15842

Notwithstanding any other law, for a subscriber who is determined by the California Children?s Services Program to be eligible for benefits under the program pursuant to Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code, a provider shall not be responsible for the provision of, or payment for, the particular services authorized by the California Children?s Services Program for the particular subscriber for the treatment of a California Children?s Services Program eligible medical condition. Providers shall refer a child whom they reasonably suspect of having a medical condition that is eligible for services under the California Children?s Services Program to the California Children?s Services Program. The California Children?s Services Program shall provide case management and authorization of services if the child is found to be medically eligible for the California Children?s Services Program. Diagnosis and treatment services that are authorized by the California Children?s Services Program shall be performed by paneled providers for that program and approved special care centers of that program in accordance with treatment plans approved by the California Children?s Services Program. All other services provided under this chapter shall be available to the subscriber.

(Added by Stats. 2013, Ch. 23, Sec. 68. Effective June 27, 2013.)



15844

A child enrolled in the program under this chapter who has a medical condition that is eligible for services pursuant to the California Children?s Services Program, and whose family is not financially eligible for the California Children?s Services Program, shall have the medically necessary treatment services for his or her California Children?s Services Program eligible medical condition authorized and paid for by the California Children?s Services Program. County expenditures for the payment of services for the child shall be waived and these expenditures shall be paid for by the state from Title XXI of the federal Social Security Act (42 U.S.C. Sec. 1397aa et seq.) funds and state general funds.

(Added by Stats. 2013, Ch. 23, Sec. 68. Effective June 27, 2013.)



15846

The department shall encourage all providers who provide services under the program to have viable protocols for screening and referring children needing supplemental services outside of the scope of the screening, preventive, and medically necessary and therapeutic services covered by the contract to public programs providing such supplemental services for which they may be eligible, as well as for coordination of care between the provider and the public programs. The public programs for which providers may be required to develop screening, referral, and care coordination protocols may include the California Children?s Services Program, the regional centers, county mental health programs, programs administered by the Department of Alcohol and Drug Programs or its successor agency or agencies, and programs administered by local education agencies.

(Added by Stats. 2013, Ch. 23, Sec. 68. Effective June 27, 2013.)



15847

(a) It shall constitute unfair competition for purposes of Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code for an insurer, an insurance agent or broker, or an administrator, as defined in Section 1759 of the Insurance Code, to refer an individual employee or employee?s dependent to the program, or arrange for an individual employee or employee?s dependent to apply to the program, for the purpose of separating that employee or employee?s dependent from group health coverage provided in connection with the employee?s employment.

(b) Any employee described in subdivision (a) shall have a personal right of action to enforce subdivision (a).

(c) This section shall become operative on July 1, 2014.

(Added by Stats. 2014, Ch. 31, Sec. 83. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



15847.3

(a) It shall constitute an unfair labor practice contrary to public policy, and enforceable under Section 95 of the Labor Code, for any employer to refer an individual employee or employee?s dependent to the program, or to arrange for an individual employee or employee?s dependent to apply to the program, for the purpose of separating that employee or employee?s dependent from group health coverage provided in connection with the employee?s employment.

(b) This section shall become operative on July 1, 2014.

(Added by Stats. 2014, Ch. 31, Sec. 84. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



15847.5

(a) It shall constitute an unfair labor practice contrary to public policy and enforceable under Section 95 of the Labor Code for any employer to change the employee-employer share-of-cost ratio or to make any other modification of maternity care coverage for employees or employees? dependents that results in the enrollment of the employees or employees? dependents in the program established pursuant to this chapter.

(b) This section shall become operative on July 1, 2014.

(Added by Stats. 2014, Ch. 31, Sec. 85. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



15847.7

(a) For purposes of Sections 15847, 15847.3, and 15847.5, ?group health coverage? includes any nonprofit hospital service plan, health care service plan, self-insured employee welfare benefit plan, or disability insurance providing medical or hospital benefits.

(b) This section shall become operative on July 1, 2014.

(Added by Stats. 2014, Ch. 31, Sec. 86. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



15848

(a) The Perinatal Insurance Fund is continued in existence in the State Treasury under the administration of the department.

(b) Amounts deposited in the fund shall only be used for the purposes specified by this chapter.

(c) Notwithstanding Section 13340 of the Government Code, the fund is hereby continuously appropriated, without regard to fiscal years, to the department, for the purposes specified in this chapter.

(d) This section shall become operative on July 1, 2014.

(Added by Stats. 2014, Ch. 31, Sec. 87. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



15848.5

(a) The department shall authorize the expenditure of money in the fund to cover program expenses, including program expenses that exceed subscriber contributions.

(b) From money appropriated by the Legislature to the fund, the department may expend sufficient funds for operating expenses incurred in carrying out this chapter.

(c) The department shall develop and utilize all appropriate cost containment measures to maximize the coverage offered under the program.

(d) This section shall become operative on July 1, 2014.

(Added by Stats. 2014, Ch. 31, Sec. 88. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)






CHAPTER 3. County Health Initiative Matching Fund

15850

This chapter shall be known and may be cited as the County Health Initiative Matching Fund.

(Added by Stats. 2014, Ch. 31, Sec. 89. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15864.)



15850.1

For purposes of this chapter, the following definitions shall apply:

(a) ?Administrative costs? means those expenses that are described in Section 1397ee(a)(1)(D) of Title 42 of the United States Code.

(b) ?Applicant? means a county, county agency, a local initiative, or a county organized health system.

(c) ?Department? means the State Department of Health Care Services.

(d) ?Child? means a person under 19 years of age.

(e) ?Comprehensive health insurance coverage? means the coverage provided in Section 2103 of the Social Security Act (42 U.S.C. Sec. 1397cc) and shall be equivalent to the coverage provided to state employees through the Public Employees? Retirement System for the most recent plan year preceding the applicable program plan year, except that the plans may provide a mechanism for inpatient hospital care provided under the mental health benefit through which applicants may agree to a treatment plan in which each inpatient day may be substituted for two residential treatment days or three day treatment program days.

(f) ?County organized health system? means a health system implemented pursuant to Article 2.8 (commencing with Section 14087.5) of Chapter 7 of Part 3 of this division and Article 1 (commencing with Section 101675) of Chapter 3 of Part 4 of Division 101 of the Health and Safety Code.

(g) ?Fund? means the County Health Initiative Matching Fund.

(h) ?Local initiative? means a prepaid health plan that is organized by, or designated by, a county government or county governments, or organized by stakeholders, of a region designated by the department to provide comprehensive health care to eligible Medi-Cal beneficiaries. The entities established pursuant to Sections 14018.7, 14087.31, 14087.35, 14087.36, 14087.38, and 14087.96 are local initiatives.

(i) ?Optional targeted low-income children group? means the population described in Section 1905(u)(2)(B) of the Society Security Act (42 U.S.C. Sec. 1396d(u)(2)(B)) and in Section 14005.26.

(j) ?Access program? means the Medi-Cal Access Program under Chapter 2 (commencing with Section 15810).

(k) ?Health care service plan? includes Medi-Cal managed care plans contracting with the department under Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200) of Part 3.

(Added by Stats. 2014, Ch. 31, Sec. 89. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15864.)



15850.5

(a) Notwithstanding any other law, except as provided in subdivision (b), each applicant who was participating in the County Health Initiative Matching Fund on March 23, 2010, pursuant to Part 6.4 (commencing with Section 12699.50) of Division 2 of the Insurance Code, shall participate in the program established by this chapter, maintaining eligibility standards, methodologies, and procedures at least as favorable to eligible individuals as those in effect on March 23, 2010, and in a manner that satisfies the maintenance of effort obligation established in Section 2105(d)(3) of the Social Security Act (42 U.S.C. Sec. 1397ee(d)(3)).

(b) (1) If an applicant county participating in the County Health Initiative Matching Fund on March 23, 2010, elects to cease funding the nonfederal share of program expenditures made pursuant to Section 15852, the department shall administer the program within that applicant county consistent with subdivision (a).

(2) Notwithstanding any other law, the state general fund shall provide funding amounts equal to the total nonfederal share of all expenditures incurred by the department pursuant to paragraph (1).

(3) The nonfederal share amounts described in paragraph (2) shall be deposited in the County Health Initiative Matching Fund created pursuant to Section 15852, and those funds shall be used by the department for purposes otherwise consistent with that section.

(c) Notwithstanding any other law, as of the enactment of this section, the department shall not approve any additional applicant for participation under this chapter other than those applicants participating as of March 23, 2010.

(d) This section shall only be operative to extent that federal financial participation is not jeopardized and any necessary federal approvals are secured.

(e) This section shall become inoperative on the date that the maintenance of effort obligation pursuant to Section 2105(d)(3) of the Social Security Act (42 U.S.C. Sec. 1397ee(d)(3)) is no longer applicable to the state for purposes of this chapter.

(Added by Stats. 2014, Ch. 31, Sec. 89. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15864. Inoperative on date prescribed by its own provisions.)



15852

(a) The County Health Initiative Matching Fund is hereby continued in existence within the State Treasury. The fund shall accept funding, including but not limited to, funding from intergovernmental transfers as follows:

(1) The nonfederal matching fund requirement for federal financial participation through the State Children?s Health Insurance Program (Subchapter 21 (commencing with Section 1397aa) of Chapter 7 of Title 42 of the United States Code).

(2) Funding associated with a proposal approved pursuant to subdivision (e) Section 15853.

(3) State general fund amounts pursuant to subdivision (b) of Section 15850.5.

(b) Notwithstanding Section 13340 of the Government Code, amounts deposited in the fund shall be continuously appropriated to the department without regard to fiscal year, and shall be used only for the purposes specified by this section.

(c) The department shall administer this fund and the provisions of this chapter for the express purpose of allowing local or state funds to be used to facilitate increasing the state?s ability to utilize federal funds available to California and for costs associated with a proposal pursuant to subdivision (e) of Section 15853 or for costs incurred by the department pursuant to paragraph (1) of subdivision (b) of Section 15850.5. Federal funds shall be used prior to the expiration of their authority for programs designed to improve and expand access for uninsured persons.

(d) The department shall be reimbursed from the fund to cover the cost to administer the program.

(Added by Stats. 2014, Ch. 31, Sec. 89. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15864.)



15853

(a) (1) An applicant that will provide an intergovernmental transfer may submit a proposal to the department for funding for the purpose of providing comprehensive health insurance coverage to any child who meets citizenship and immigration status requirements that are applicable to persons participating in the program established by Title XXI of the Social Security Act, and whose family income is at or below 317 percent of the federal poverty level or, at the option of the applicant, at or below 411 percent of the federal poverty level, in specific geographic areas, as published quarterly in the Federal Register by the United States Department of Health and Human Services, as determined, counted and valued in accordance with the requirements of Section 1396a(e)(14) of Title 42 of the United States Code, as added by the federal Patient Protection and Affordable Care Act (Public Law 111-148) and as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152) and any subsequent amendments, and which child meets both of the following requirements:

(A) Does not qualify for the optional targeted low-income children group or the Access program.

(B) Does not qualify for Medi-Cal with no share of cost pursuant to Chapter 7 (commencing with Section 14000) of Part 3.

(2) In its application, the applicant shall specify the income level at or below 411 percent of the federal poverty level for which it will provide coverage.

(3) The intergovernmental transfer amount is limited to the expenditures which would be eligible for federal financial participation.

(b) The proposal shall guarantee at least one year of intergovernmental transfer funding by the applicant at a level that ensures compliance with the requirements of any applicable approved federal waiver or state plan amendment as well as the department?s requirements for the sound operation of the proposed project, and shall, on an annual basis, either commit to fully funding the necessary intergovernmental amount or withdraw from the program. The department may identify specific geographical areas that, compared to the national level, have a higher cost of living or housing or a greater need for additional health services, using data obtained from the most recent federal census, the federal Consumer Expenditure Survey, or from other sources. The proposal may include an administrative mechanism for outreach and eligibility.

(c) The applicant may include in its proposal reimbursement of medical, dental, vision, or mental health services delivered to children who are eligible under the Access program or under the Medi-Cal program as an optional targeted low-income children group beneficiary, if these services are part of an overall program with the measurable goal of enrolling served children in the Access program or the optional targeted low-income children group.

(d) If a child is determined to be eligible for benefits for the treatment of an eligible medical condition under the California Children?s Services Program pursuant to Article 5 (commencing with Section 123800) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code, the health, dental, or vision plan providing services to the child pursuant to this chapter shall not be responsible for the provision of, or payment for, those authorized services for that child. The proposal from an applicant shall contain provisions to ensure that a child whom the health, dental, or vision plan reasonably believes would be eligible for services under the California Children?s Services Program is referred to that program. The California Children?s Services Program shall provide case management and authorization of services if the child is found to be eligible for the California Children?s Services Program. Diagnosis and treatment services that are authorized by the California Children?s Services Program shall be performed by paneled providers for that program and approved special care centers of that program and approved by the California Children?s Services Program. All other services provided under the proposal from the applicant shall be made available pursuant to this chapter to a child who is eligible for services under the California Children?s Services Program.

(e) Notwithstanding any other provision of this section, an applicant may submit a proposal to the department for the purposes of providing comprehensive health insurance coverage to children whose coverage is not eligible for funding under Title XXI of the Social Security Act (42 U.S.C. Sec. 1397aa, et seq.), or to a combination of children whose coverage is eligible for funding under Title XXI of the Social Security Act and children whose coverage is not eligible for that funding. To be approved by the department, these proposals shall comply with both of the following requirements:

(1) Meet all applicable requirements for funding under this chapter, except for availability of funding through Title XXI of the Social Security Act.

(2) Provide for the administration of children?s coverage by the department through the administrative infrastructure serving the Medi-Cal program, and through health care service plans serving the Medi-Cal program.

(f) Implementation of this section is conditioned on the department obtaining necessary federal approval of these provisions.

(g) Notwithstanding any other provision of this part, the status of any application previously submitted to, and approved by, the Managed Risk Medical Insurance Board pursuant to Part 6.4 (commencing with Section 12699.50) of Division 2 of the Insurance Code shall not be altered as a result of the assumption by the department, pursuant to this chapter, of the responsibilities previously exercised by the Managed Risk Medical Insurance Board.

(Added by Stats. 2014, Ch. 31, Sec. 89. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15864.)



15854

(a) The department, in consultation with other appropriate parties, shall establish the criteria for evaluating an applicant?s proposal, which shall include, but not be limited to, the following:

(1) The extent to which the program described in the proposal provides comprehensive coverage including health, dental, and vision benefits.

(2) Whether the proposal includes a promotional component to notify the public of its provision of health insurance to eligible children.

(3) The simplicity of the proposal?s procedures for applying to participate and for determining eligibility for participation in its program.

(4) The extent to which the proposal provides for coordination and conformity with benefits provided through the Medi-Cal program.

(5) The extent to which the proposal provides for coordination and conformity with existing Medi-Cal administrative entities in order to prevent administrative duplication and fragmentation.

(6) The ability of the health care providers designated in the proposal to serve the eligible population and the extent to which the proposal includes traditional and safety net providers, as defined by the department.

(7) The extent to which the proposal intends to work with the school districts and county offices of education.

(8) The total amount of funds available to the applicant to implement the program described in its proposal, and the percentage of this amount proposed for administrative costs as well as the cost to the state to administer the proposal.

(9) The extent to which the proposal seeks to minimize the substitution of private employer health insurance coverage for health benefits provided through a governmental source.

(10) The extent to which local resources may be available after the depletion of federal funds to continue any current program expansions for persons covered under local health care financing programs or for expanded benefits.

(11) For the purposes of defining an applicant?s eligibility for funding under this chapter, the following shall apply:

(A) The same income methodology shall be used for the proposed program that is currently used for the Medi-Cal program.

(B) Only participating Medi-Cal managed care plans may be used. However, the department may permit exceptions to this requirement consistent with the purpose, of this chapter.

(b) The department may, in its sole discretion, approve or disapprove projects for funding pursuant to this chapter on an annual basis.

(c) To the extent that an applicant?s proposal pursuant to this chapter provides for health plan or administrative services under a contract entered into by the department or at rates negotiated for the applicant by the department, a contract entered into by the department or by an applicant shall be exempt from any provision of law relating to competitive bidding, and shall be exempt from the review or approval of any division of the Department of General Services to the same extent as contracts entered into pursuant to subdivision (p) of Section 14005.26. The department and the applicant shall not be required to specify the amounts encumbered for each contract, but may allocate funds to each contract based on the projected or actual subscriber enrollments to a total amount not to exceed the amount appropriated for the project including family contributions.

(Added by Stats. 2014, Ch. 31, Sec. 89. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15864.)



15855

The department shall review each funding proposal submitted by an applicant in accordance with the criteria described in Section 15854 and based on that criteria, approve or reject the proposal.

(Added by Stats. 2014, Ch. 31, Sec. 89. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15864.)



15856

(a) Upon its approval of a proposal that shall include any allowable amount of federal funds under Title XXI of the Social Security Act (42 U.S.C. Sec. 1397aa et seq.), the department may provide the applicant reimbursement in an amount equal to the amount that the applicant will contribute to implement the program described in its proposal, plus the appropriate and allowable amount of federal funds. Not more than 10 percent of the County Health Initiative Matching Fund and matching federal funds shall be expended in any one fiscal year for administrative costs, including the costs to the state to administer the proposal, unless the department permits the expenditure consistent with the availability of federal matching funds not needed for the purposes described in paragraph (3) of subdivision (a) of Section 15862, or unless the department determines that an expenditure for administrative costs has no impact on available federal funding. The department may audit the expenses incurred by the applicant in implementing its program to ensure that the expenditures comply with the provisions of this chapter. No reimbursement may be made to an applicant that fails to meet its financial participation obligation under this chapter. The state?s reasonable startup costs and ongoing costs for administering the program shall be reimbursed by those entities applying for funding.

(b) Any program approved pursuant to subdivision (e) of Section 15853 that requires any funding not allowable for a federal match under Title XXI of the Social Security Act shall provide the department with the total amount of funds needed to provide that portion of coverage not eligible for federal matching funds, including reasonable startup costs and ongoing costs for administering the program.

(c) Each applicant that is provided funds under this chapter shall submit to the department a plan to limit initial and continuing enrollment in its program in the event the amount of moneys for its program is insufficient to maintain health insurance coverage for those participating in the program.

(d) (1) Notwithstanding any other provision of this chapter, the state shall be held harmless, in accordance with paragraphs (2) and (3), from any federal audit disallowance and interest resulting from payments made to a participating applicant pursuant to this section, for the disallowed claim.

(2) To the extent that a federal audit disallowance and interest results from a claim or claims for which any participating applicant has received reimbursement for services rendered or other activities performed, the department shall recoup from the participating applicant that submitted the disallowed claim, through offsets or by a direct billing, amounts equal to the amount of the disallowance and interest for the disallowed claim. All subsequent claims submitted to the department applicable to any previously disallowed service, activity, or claim may be held in abeyance, with no payment made, until the federal disallowance issue is resolved.

(3) Notwithstanding paragraph (2), to the extent that a federal audit disallowance and interest results from a claim or claims for which the participating applicant has received reimbursement for services rendered or activities performed by an entity under contract with, and on behalf of, the participating applicant, the department shall be held harmless by that particular participating applicant for 100 percent of the amount of the federal audit disallowance and interest for the disallowed claim.

(Added by Stats. 2014, Ch. 31, Sec. 89. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15864.)



15857

Each health care service plan, specialized health care service plan, and health insurer that contracts to provide health care benefits under this chapter shall be licensed by the Department of Managed Health Care or the Department of Insurance, or be a Medi-Cal managed care plan.

(Added by Stats. 2014, Ch. 31, Sec. 89. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15864.)



15858

(a) The department shall administer the provisions of this chapter and may do all of the following:

(1) Administer the expenditure of moneys from the fund.

(2) (A) Issue rules and regulations as necessary.

(B) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, without taking any further regulatory action, shall implement, interpret, or make specific this chapter and any applicable federal waivers and state plan amendments by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions until the time regulations are adopted. Thereafter, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Beginning six months after the effective date of this section, and notwithstanding Section 10231.5 of the Government Code, the department shall provide a status report to the Legislature pursuant to Section 9795 of the Government Code on a semiannual basis until regulations have been adopted.

(3) Enter into contracts.

(4) Exercise all powers reasonably necessary to carry out the powers and responsibilities expressly granted or imposed by this chapter.

(Added by Stats. 2014, Ch. 31, Sec. 89. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15864.)



15859

All expenses incurred by the department in administering this chapter, including, but not limited to, expenses for developing standards and processes to implement any of the provisions of this chapter, evaluating applications, or processing or granting appeals growing out of any of the provisions of this chapter, shall be paid from the fund or directly by applicants, except that the department may accept funding from a not-for-profit group or foundation, or from a governmental entity providing grants for health-related activities, to administer this chapter.

(Added by Stats. 2014, Ch. 31, Sec. 89. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15864.)



15860

Nothing in this chapter creates a right or an entitlement to the provision of health insurance coverage or health care benefits. Except as provided in Section 15850.5, no costs shall accrue to the state for the provision of these services. The state shall not be liable beyond the assets of the fund for any obligation incurred or liabilities sustained by applicants in the operation of the fund or of the projects authorized by this chapter.

(Added by Stats. 2014, Ch. 31, Sec. 89. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15864.)



15861

To the extent necessary to obtain federal financial participation for projects approved pursuant to this chapter, the department shall apply for one or more waivers or shall file state plan amendments pursuant to the federal State Children?s Health Insurance Program (Subchapter 21 (commencing with Section 1397aa) of Chapter 7 of Title 42 of the United States Code) to allow a county agency, local initiative, or county organized health system to apply for matching funds through the federal State Children?s Health Insurance Program (Subchapter 21 (commencing with Section 1397aa) of Chapter 7 of Title 42 of the United States Code) using local funds for the state matching funds.

(Added by Stats. 2014, Ch. 31, Sec. 89. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15864.)



15862

(a) The provisions of this chapter shall be implemented only if all of the following conditions are met:

(1) Federal financial participation is available for this purpose.

(2) Federal participation is approved.

(3) The department determines that federal funds under Title XXI of the Social Security Act remain available after providing funds for all current enrollees and eligible children that are likely to enroll in the optional targeted low-income children group and, to the extent funded through the federal Children?s Health Insurance Program (Subchapter 21 (commencing with Section 1397aa) of Chapter 7 of Title 42 of the United States Code), the Medi-Cal Access program and Medi-Cal program, as determined by a Department of Finance estimate.

(4) Funds are appropriated specifically for this purpose.

(b) The department may accept funding necessary for the preparation of the federal waiver applications or state plan amendments described in Section 15861 from a not-for-profit group or foundation but only to the extent that such funding may be eligible for federal financial participation.

(Added by Stats. 2014, Ch. 31, Sec. 89. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15864.)



15863

The state shall be held harmless for any federal disallowance resulting from this chapter and any other expenses or liabilities, including, but not limited to, the cost of processing or granting appeals, unless the department is acting pursuant to Section 15850.5. An applicant receiving supplemental reimbursement pursuant to this chapter shall be liable for any reduced federal financial participation, and any other expenses or liabilities, including, but not limited to, the costs of processing or granting appeals, resulting from the implementation of this chapter with respect to that applicant. The state may recoup any federal disallowance from the applicant for which it can be held harmless.

(Added by Stats. 2014, Ch. 31, Sec. 89. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15864.)



15864

This chapter shall become operative on July 1, 2014.

(Added by Stats. 2014, Ch. 31, Sec. 89. Effective June 20, 2014. Note: This section prescribes a delayed operative date (July 1, 2014) for Chapter 3, commencing with Section 15850.)






CHAPTER 4. California Major Risk Medical Insurance Program

ARTICLE 1. General

15870

For the purposes of this chapter, the following terms have the following meanings:

(a) ?Applicant? means an individual who applies for major risk medical coverage through the program.

(b) ?Department? means the State Department of Health Care Services.

(c) ?Exchange? means the California Health Benefit Exchange established pursuant to Section 100500 of the Government Code.

(d) ?Fund? means the Major Risk Medical Insurance Fund, from which the department may authorize expenditures to pay for medically necessary services which exceed subscribers? contributions, and for administration of the program.

(e) ?Major risk medical coverage? means the payment for medically necessary services provided by institutional and professional providers.

(f) ?Participating health plan? means either of the following entities that contracts with the department to administer major risk medical coverage to program subscribers:

(1) A private insurer holding a valid outstanding certificate of authority from the Insurance Commissioner.

(2) A health care service plan as defined under subdivision (f) of Section 1345 of the Health and Safety Code.

(g) ?Plan rates? means the total monthly amount charged by a participating health plan for a category of risk.

(h) ?Program? means the California Major Risk Medical Insurance Program.

(i) ?Subscriber? means an individual who is eligible for and receives major risk medical coverage through the program, and includes a member of a federally recognized California Indian tribe.

(j) ?Subscriber contribution? means the portion of participating health plan rates paid by the subscriber, or paid on behalf of the subscriber by a federally recognized California Indian tribal government. If a federally recognized California Indian tribal government makes a contribution on behalf of a member of the tribe, the tribal government shall ensure that the subscriber is made aware of all the health plan options available in the county where the member resides.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15872

The California Major Risk Medical Insurance Program is hereby established within, and shall be administered by, the department.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15872.5

This chapter shall become operative on July 1, 2014.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Note: This section prescribes a delayed operative date (July 1, 2014) for Chapter 4, comprising Sections 15870 to 15895.5.)






ARTICLE 2. Powers and Duties

15873

The department shall have the authority:

(a) To establish eligibility criteria, notwithstanding Section 15884, and determine the eligibility of applicants.

(b) To determine the major risk medical coverage to be provided to program subscribers.

(c) To research and assess the needs of persons not adequately covered by existing private and public health care delivery systems and promote means of assuring the availability of adequate health care services.

(d) To approve subscriber contributions, and plan rates, and establish program contribution amounts.

(e) To provide major risk medical coverage for subscribers or to contract with a participating health plan or plans or other vendor to provide or administer major risk medical coverage for subscribers.

(f) To authorize expenditures from the fund to pay program expenses which exceed subscriber contributions.

(g) To contract for administration of the program or any portion thereof with any public agency, including any agency of state government, or with any private entity.

(h) (1) To issue rules and regulations to carry out the purposes of this chapter.

(2) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, without taking any further regulatory action, shall implement, interpret, or make specific this section and any applicable federal waivers and state plan amendments by means of plan letters, plan or provider bulletins, or similar instructions until the time regulations are adopted. Thereafter, the department shall adopt regulations in accordance with the requirements of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. Beginning six months after the effective date of this section, and notwithstanding Section 10231.5 of the Government Code, the department shall provide a status report to the Legislature pursuant to Section 9795 of the Government Code on a semiannual basis until regulations have been adopted.

(i) To authorize expenditures from the fund or from other moneys appropriated in the annual Budget Act for purposes relating to Section 10127.16 of the Insurance Code, and Section 1373.622 of the Health and Safety Code.

(j) To exercise all powers reasonably necessary to carry out the powers and responsibilities expressly granted or imposed upon it under this chapter.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15876

Plan rates for major risk medical benefits approved for the program shall not be excessive, inadequate, or unfairly discriminatory, but shall be adequate to pay anticipated costs of claims or services and administration.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)






ARTICLE 3. Policies Issued by the Department

15878

The department may place a lien on compensation or benefits recovered or recoverable by a subscriber from any party or parties responsible for the compensation or benefits for which benefits have been provided under a policy issued under this article or Article 4 (commencing with Section 15881).

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15879

Except as provided in Article 3.5 (commencing with Section 14124.70) of Chapter 7 of Part 3, benefits received under this article or Article 4 (commencing with Section 15881) are in excess of and secondary to, any other form of health benefits coverage.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15880

Benefits under this article or Article 4 (commencing with Section 15881) shall be subject to required subscriber copayments and deductibles as the department may authorize. Any authorized copayments shall not exceed 25 percent and any authorized deductible shall not exceed an annual household deductible amount of five hundred dollars ($500). However, health plans not utilizing a deductible may be authorized to charge an office visit copayment of up to twenty-five dollars ($25). If the department contracts with participating health plans pursuant to Article 4 (commencing with Section 15881), copayments or deductibles shall be authorized in a manner consistent with the basic method of operation of the participating health plans. The aggregate amount of deductible and copayments payable annually under this section shall not exceed two thousand five hundred dollars ($2,500) for an individual and four thousand dollars ($4,000) for a family.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)






ARTICLE 4. Participating Health Plans

15881

The department shall provide coverage through participating health plans and may contract for the processing of applications, the enrollment of subscribers, and activities necessary to administer the program. A contract entered into pursuant to this chapter shall be exempt from any provision of law relating to competitive bidding, and shall be exempt from the review or approval of any division of the Department of General Services. The department shall not be required to specify the amounts encumbered for each contract but may allocate funds to each contract based on projected and actual subscriber enrollments in a total amount not to exceed revenue available for the program.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15882

The department may provide or purchase stop-loss coverage under which the program and participating health plans share the risk for health plan expenses which exceed plan rates.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15883

The department shall withdraw its approval of any participating health benefits plan for noncompliance with program standards, nonpayment of claims, or other good cause shown. Approval shall not be withdrawn except after reasonable notice to the health plan, program subscribers enrolled in the plan, physicians or organizations of physicians offering services through the plan, and all interested parties.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)






ARTICLE 5. Subscriber Eligibility and Enrollment

15884

(a) Each resident of the state meeting the eligibility criteria of this section and who is unable to secure adequate private health coverage is eligible to apply for major risk medical coverage through the program. For these purposes, ?resident? includes a member of a federally recognized California Indian tribe.

(b) To be eligible for enrollment in the program, an applicant shall have been rejected for health care coverage by at least one private health plan. An applicant shall be deemed to have been rejected if the only private health coverage that the applicant could secure would do one of the following:

(1) Impose substantial waivers that the department determines would leave a subscriber without adequate coverage for medically necessary services.

(2) Afford limited coverage that the department determines would leave the subscriber without adequate coverage for medically necessary services.

(3) Afford coverage only at an excessive price, which the department determines is significantly above standard average individual coverage rates.

(c) Rejection for policies or certificates of specified disease or policies or certificates of hospital confinement indemnity, as described in Section 10198.61 of the Insurance Code, shall not be deemed to be rejection for the purposes of eligibility for enrollment.

(d) The department may permit dependents of eligible subscribers to enroll in major risk medical coverage through the program if the department determines the enrollment can be carried out in an actuarially and administratively sound manner.

(e) Notwithstanding the provisions of this section, the department shall prescribe a period of time during which a resident is ineligible to apply for major risk medical coverage through the program if the resident either voluntarily disenrolls from, or was terminated for nonpayment of the premium from, a private health plan after enrolling in that private health plan pursuant to either Section 10127.16 of the Insurance Code, and Section 1373.622 of the Health and Safety Code.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15884.5

(a) It shall constitute unfair competition for purposes of Chapter 5 (commencing with Section 17200) of Part 2 of Division 7 of the Business and Professions Code for an insurer, an insurance agent or broker, or an administrator, as defined in Section 1759 of the Insurance Code, to refer an individual employee, or his or her dependents, to the program, or arrange for an individual employee, or his or her dependents, to apply to the program, for the purpose of separating that employee, or his or her dependents, from group health coverage provided in connection with the employees employment.

(b) It shall constitute an unfair labor practice contrary to public policy and enforceable under Section 95 of the Labor Code for any employer to refer an individual employee, or his or her dependents, to the program, or to arrange for an individual employee, or his or her dependents, to apply to the program, for the purpose of separating that employee, or his or her dependents, from group health coverage provided in connection with the employee?s employment.

(c) As used in this section, ?group health coverage? includes any nonprofit hospital service plan, health care service plan, self-insured employee welfare benefit plan, or disability insurance providing medical or hospital benefits.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15885

The department may permit the exclusion of coverage or benefits for charges or expenses incurred by a subscriber during the first six months of enrollment in the program for any condition for which, during the six months immediately preceding enrollment in the program medical advice, diagnosis, care, or treatment was recommended or received as to the condition during that period.

However, the exclusion from coverage of this section shall be waived to the extent to which the subscriber was covered under any creditable coverage, as defined in Section 10900 of the Insurance Code, that was terminated, provided the subscriber has applied for enrollment in the program not later than 63 days following termination of the prior coverage, or within 180 days of termination of coverage if the subscriber lost his or her previous creditable coverage because the subscriber?s employment ended, the availability of health coverage offered through employment or sponsored by an employer terminated, or an employer?s contribution toward health coverage terminated. The exclusion from coverage of this section shall also be waived as to any condition of a subscriber previously receiving coverage under a plan of another state similar to the program established by this chapter if the subscriber was eligible for benefits under that other-state coverage for the condition. The department may establish alternative mechanisms applicable to enrollment in participating health plans. These mechanisms may include, but are not limited to, a postenrollment waiting period.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15885.5

Where more than one participating health plan is offered, the department shall make available to applicants eligible to enroll in the program sufficient information to make an informed choice among the various types of participating health plans. Each applicant shall be issued an appropriate document setting forth or summarizing the services to which an enrollee is entitled, procedures for obtaining major risk medical coverage, a list of contracting health plans and providers, and a summary of grievance procedures.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15886

After the applicant notifies the department in writing of his or her choice of participating health plan, the department shall assist the applicant in enrolling as a subscriber and securing major risk medical coverage for the subscriber and any dependents.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15886.5

A subscriber may request a change in coverage based upon a change in the family status of any dependent, by filing an application within 30 days after the occurrence of the change in family status, or at other times and under conditions as may be prescribed by the department.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15887

Health coverage secured through the program shall permit a covered dependent of a subscriber to elect to continue the same coverage upon the death of the subscriber, or upon the subscriber becoming eligible for Medicare Part A and Part B.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15887.5

A transfer of enrollment from one participating health plan to another may be made by a subscriber at times and under conditions as may be prescribed by the department.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15888

If a subscriber is dissatisfied with any action or failure to act which has occurred in connection with a participating plan?s coverage, the subscriber shall have the right to appeal to the department and shall be accorded an opportunity for a fair hearing. Hearings may be conducted, insofar as practicable, pursuant to the provisions of Chapter 5 (commencing with Section 11500) of Part 1 of Division 3 of Title 2 of the Government Code.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15888.5

Subscribers and their dependents who become eligible for Medicare Part A and Part B, excluding those on Medicare solely because of end-stage renal disease, shall not be enrolled, or continue to be enrolled, in major risk medical coverage afforded by this chapter.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)






ARTICLE 6. Plan Rates and Compensation from the Fund

15890

Upon enrollment as a subscriber in the program, the subscriber shall be responsible for payment of the subscriber contribution. Termination of coverage by a participating health plan for nonpayment of the subscriber contribution shall be governed by the same laws and regulations by which the participating health plan is regulated as to all its subscribers and enrollees.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15890.5

Each health plan contracting with the department pursuant to Article 4 (commencing with Section 15881) shall submit annually to the department rates which it estimates are sufficient to cover the cost of providing major risk medical coverage to its subscribers. The rates shall be submitted on the basis of categories of risk which shall be established by the department.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15891

(a) The department shall establish program contribution amounts for each category of risk for each participating health plan. The program contribution amounts shall be based on the average amount of subsidy funds required for the program as a whole. To determine the average amount of subsidy funds required, the department shall calculate a loss ratio, including all medical costs, administration fees, and risk payments, for the program in the prior calendar year. The loss ratio shall be calculated using 125 percent of the standard average individual rates for comparable coverage as the denominator, and all medical costs, administration fees, and risk payments as the numerator. The average amount of subsidy funds required is calculated by subtracting 100 percent from the program loss ratio. For purposes of calculating the program loss ratio, no participating health plan?s loss ratio shall be less than 100 percent and participating health plans with fewer than 1,000 program members shall be excluded from the calculation.

Subscriber contributions shall be established to encourage members to select those health plans requiring subsidy funds at or below the program average subsidy. Subscriber contribution amounts shall be established so that no subscriber receives a subsidy greater than the program average subsidy, except that:

(1) In all areas of the state, at least one plan shall be available to program participants at an average subscriber contribution of 125 percent of the standard average individual rates for comparable coverage.

(2) No subscriber contribution shall be increased by more than 10 percent above 125 percent of the standard average individual rates for comparable coverage.

(3) Subscriber contributions for participating health plans joining the program after January 1, 1997, shall be established at 125 percent of the standard average individual rates for comparable coverage for the first two benefit years the plan participates in the program.

(b) The department shall pay program contribution amounts to participating health plans from the Major Risk Medical Insurance Fund.

(c) Commencing January 1, 2013, in addition to the amount of subsidy funds required pursuant to subdivision (a), the department may further subsidize subscriber contributions so that the amount paid by each subscriber is below 125 percent of the standard average individual risk rate for comparable coverage but no less than 100 percent of the standard average individual risk rate for comparable coverage. For purposes of calculating premiums for the following products, any reference to, or use of, subscriber contributions, premiums, average premiums, or amounts paid by subscribers in the program shall be construed to mean subscriber contributions as described in subdivision (a) without application of the additional subsidies permitted by this subdivision:

(1) Standard benefit plans pursuant to Section 10127.16 of the Insurance Code and Section 1373.622 of the Health and Safety Code.

(2) Health benefit plans and health care service plan contracts for federally eligible defined individuals pursuant to Sections 10901.3 and 10901.9 of the Insurance Code and Sections 1399.805 and 1399.811 of the Health and Safety Code.

(3) Conversion coverage pursuant to Section 12682.1 of the Insurance Code and Section 1373.6 of the Health and Safety Code.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15891.5

A participating health plan may charge subscriber contributions under this article that do not exceed the difference between its plan rate for the category of risk and the program contribution amount for the category of risk.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)






ARTICLE 7. Major Risk Medical Insurance Fund

15893

(a) There is hereby continued in existence in the State Treasury a special fund known as the Major Risk Medical Insurance Fund that is, notwithstanding Section 13340 of the Government Code, continuously appropriated to the department for the purposes specified in Section 15894, Section 10127.16 of the Insurance Code, and Section 1373.622 of the Health and Safety Code.

(b) Funds may be deposited in the Major Risk Medical Insurance Fund from one or more of the following accounts in the Cigarette and Tobacco Products Surtax Fund:

(1) The Hospital Services Account.

(2) The Physician Services Account.

(3) The Unallocated Account.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15893.5

Notwithstanding Section 15893, funds placed in the Major Risk Medical Insurance Fund pursuant to Section 1341.45 of the Health and Safety Code shall not be continuously appropriated.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15894

Except as provided in Section 15894.5, the department shall authorize the expenditure of money in the fund to cover program expenses, including program expenses that exceed subscriber contributions, and to cover expenses relating to Section 10127.16 of the Insurance Code, or to Section 1373.622 of the Health and Safety Code. The department shall determine the amount of funds expended for each of these purposes, taking into consideration the requirements of this chapter, Section 10127.16 of the Insurance Code, and Section 1373.622 of the Health and Safety Code.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15894.5

From money appropriated by the Legislature to the fund, the department may expend sufficient funds to carry out the purposes of this chapter and of Section 10127.16 of the Insurance Code, and Section 1373.622 of the Health and Safety Code.

However, the state shall not be liable beyond the assets of the fund for any obligations incurred, or liabilities sustained, in the operation of the California Major Risk Medical Insurance Program or for the expenditures described in Section 10127.16 of the Insurance Code, and Section 1373.622 of the Health and Safety Code.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15895

Any moneys remaining in the fund at the end of any fiscal year may be carried forward to the next succeeding fiscal year.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)



15895.5

The department shall establish a reserve which is sufficient to prudently operate the program.

(Added by Stats. 2014, Ch. 31, Sec. 90. Effective June 20, 2014. Section operative July 1, 2014, pursuant to Section 15872.5.)












PART 3.5. HEALTH CARE COVERAGE INITIATIVE

15900

The Legislature finds and declares the following:

(a) Approximately 21 percent of nonelderly Californians lack health insurance coverage. Many are low-income individuals who are not eligible for existing public health coverage programs.

(b) One hundred eighty million dollars ($180,000,000) in federal funds will be available for three years to reimburse for public expenditures made under a Health Care Coverage Initiative for uninsured individuals. These funds are to be provided pursuant to the Special Terms and Conditions of California?s Section 1115 Medicaid demonstration project waiver number 11-W-00193/9 relating to hospital financing and health coverage expansion.

(c) California?s health care safety net system plays an essential role in delivering critical health services to low-income individuals.

(d) Local governments have the unique ability to design health service delivery models that meet the needs of their diverse populations and build on local infrastructures.

(Added by Stats. 2006, Ch. 76, Sec. 2. Effective July 18, 2006. Inoperative on date prescribed in Section 15908. Repealed six months after inoperative date, pursuant to Section 15908.)



15901

(a) There is hereby established the Health Care Coverage Initiative to expand health care coverage to low-income uninsured individuals in California.

(b) The Health Care Coverage Initiative shall operate pursuant to the Special Terms and Conditions of California?s Section 1115 Medicaid demonstration project waiver number 11-W-00193/9 relating to hospital financing and health coverage expansion that became effective September 1, 2005. The initiative shall be implemented only to the extent that federal financial participation is available.

(Added by Stats. 2006, Ch. 76, Sec. 2. Effective July 18, 2006. Inoperative on date prescribed in Section 15908. Repealed six months after inoperative date, pursuant to Section 15908.)



15902

(a) Persons eligible to be served by the Health Care Coverage Initiative are low-income uninsured individuals who are not currently eligible for the Medi-Cal program, Healthy Families Program, or Access for Infants and Mothers program.

(b) Funding for the Health Care Coverage Initiative shall be used to expand health care coverage for eligible uninsured individuals.

(c) Any expansion of health care coverage for uninsured individuals shall not diminish access to health care available for other uninsured individuals, including access through disproportionate share hospitals, county clinics, or community clinics.

(d) Services provided under the Health Care Coverage Initiative shall be available to those eligible uninsured individuals enrolled in a Health Care Coverage program, and nothing in this part shall be construed to create an entitlement program of any kind.

(e) No state General Fund moneys shall be used to fund the Health Care Coverage Initiative, nor to fund any related administrative costs provided to counties.

(Added by Stats. 2006, Ch. 76, Sec. 2. Effective July 18, 2006. Inoperative on date prescribed in Section 15908. Repealed six months after inoperative date, pursuant to Section 15908.)



15903

The Health Care Coverage Initiative shall be designed and implemented to achieve all of the following outcomes:

(a) Expand the number of Californians who have health care coverage.

(b) Strengthen and build upon the local health care safety net system, including disproportionate share hospitals, county clinics, and community clinics.

(c) Improve access to high quality health care and health outcomes for individuals.

(d) Create efficiencies in the delivery of health services that could lead to savings in health care costs.

(e) Provide grounds for long-term sustainability of the programs funded under the initiative.

(f) Implement programs in an expeditious manner in order to meet federal requirements regarding the timing of expenditures.

(Added by Stats. 2006, Ch. 76, Sec. 2. Effective July 18, 2006. Inoperative on date prescribed in Section 15908. Repealed six months after inoperative date, pursuant to Section 15908.)



15904

(a) The State Department of Health Care Services shall issue a request for applications for funding the Health Care Coverage Initiative.

(b) The department shall allocate federal funds available to be claimed under the Health Care Coverage programs.

(c) The department shall select the Health Care Coverage programs that best meet the requirements and desired outcomes set forth in this part.

(d) The following elements shall be used in evaluating the proposals to make selections and to determine the allocation of the available funds:

(1) Enrollment processes, with an identification system to demonstrate enrollment of the uninsured into the program.

(2) Use of a medical record system, which may include electronic medical records.

(3) Designation of a medical home and assignment of eligible individuals to a primary care provider. For purposes of this paragraph, ?medical home? means a single provider or facility that maintains all of an individual?s medical information. The primary care provider shall be a provider from which the enrollee can access primary and preventive care.

(4) Provision of a benefit package of services, including preventive and primary care services, and care management services designed to treat individuals with chronic health care conditions, mental illness, or who have high costs associated with their medical conditions, to improve their health and decrease future costs. Benefits may include case management services.

(5) Quality monitoring processes to assess the health care outcomes of individuals enrolled in the Health Care Coverage program.

(6) Promotion of the use of preventive services and early intervention.

(7) The provision of care to Medi-Cal beneficiaries by the applicant and the degree to which the applicant coordinates its care with services provided to Medi-Cal beneficiaries.

(8) Screening and enrollment processes for individuals who may qualify for enrollment into Medi-Cal, the Healthy Families Program, and the Access for Infants and Mothers Program prior to enrollment into the Health Care Coverage program.

(9) The ability to demonstrate how the Health Care Coverage program will promote the viability of the existing safety net health care system.

(10) Documentation to support the applicant?s ability to implement the Health Care Coverage program by September 1, 2007, and to use its allocation for each project year.

(11) Demonstration of how the program will provide consumer assistance to individuals applying to, participating in, or accessing services in the program.

(e) Entities eligible to apply for the initiative funds are a county, city and county, consortium of counties serving a region consisting of more than one county, or health authority. No entity shall submit more than one proposal.

(f) The department shall rank the program applications based on the criteria in this section. The amount of federal funding available to be claimed shall be allocated based upon the ranking of the applications. The department shall allocate the available federal funding to the highest ranking applications until all of the funding is allocated. The department shall select at least five programs, and no single program shall receive an allocation greater than 30 percent of the total federal allotment. The department is not required to fund the entire amount requested in a program application.

(g) The department shall seek to balance the allocations throughout geographic areas of the state.

(h) Each county, city and county, consortium of counties, or health authority that is selected to receive funding shall provide the necessary local funds for the nonfederal share of the certified public expenditures, or intergovernmental transfers to the extent allowable under the demonstration project, required to claim the federal funds made available from the federal allotment. The certified public expenditures, or intergovernmental transfers to the extent allowable under the demonstration project, shall meet the requirements of the Special Terms and Conditions of California?s Section 1115 Medicaid demonstration project waiver number 11-W-00193/9 relating to hospital financing and health coverage expansion that became effective September 1, 2005.

(i) The federal allocation shall be available to the selected programs for the three-year period covering the Health Care Coverage program pursuant to the Special Terms and Conditions of California?s Section 1115 Medicaid demonstration project waiver number 11-W-00193/9 relating to hospital financing and health coverage expansion, unless the selected programs do not incur expenditures sufficient to claim the allocation of federal funds in the particular program year. Selected programs shall expend the funds according to an expenditure schedule determined by the department.

(j) The department may reallocate the available federal funds among selected programs or other program applicants that were previously not selected for funding, if necessary to meet federal requirements regarding the timing of expenditures, notwithstanding subdivision (f). If a selected program fails to substantially comply with the requirements of this article, the department may reallocate the available federal funds from that selected program to other selected programs or other program applications that previously were not selected for funding. If a selected program is unable to meet its spending targets, determined at the end of the second quarter of each program year, the department may reallocate funds to other selected programs or other program applications that previously were not selected for funding, to ensure that all available federal funds are claimed. Selected programs receiving reallocated funds must have the ability to make the certified public expenditures necessary to claim the reallocated federal funds.

(k) Federal funds provided for the initiative shall supplement, and not supplant, any county, city and county, health authority, state, or federal funds that would otherwise be spent on health care services in the county, city and county, consortium of counties, or a health authority region. Federal funds allocated under the initiative shall reimburse the selected county, city and county, consortium of counties, or health authority for the benefits and services provided under subdivision (d) of Section 15904. Administrative costs associated with the development and management of the initiative shall not be paid from the Health Care Coverage program allocation, and any allocations for administrative funds shall be in addition to the allocations made for the initiative.

(Amended by Stats. 2007, Ch. 483, Sec. 52. Effective January 1, 2008. Inoperative on date prescribed in Section 15908. Repealed six months after inoperative date, pursuant to Section 15908.)



15905

Applications submitted to the department shall include, but not be limited to, each of the following:

(a) A description of the proposed Health Care Coverage program, including, but not limited to, all of the following:

(1) Eligibility criteria.

(2) Screening and enrollment processes that include an identification system to demonstrate enrollment into the Health Care Coverage program.

(3) Screening processes to identify individuals who may qualify for enrollment into Medi-Cal, the Healthy Families Program, or the Access for Infants and Mothers Program.

(b) A description of the quality monitoring system to be implemented with the Health Care Coverage program.

(c) A description of the population to be served.

(d) A list of health care providers who have agreed to participate in the Health Care Coverage program.

(e) A description of the organized health care delivery systems to be used for the Health Care Coverage program, including, but not limited to, designation of a medical home and processes used to assign eligible individuals to a primary care provider.

(f) A list of the health benefits to be provided, including the preventive and primary care services and how they will be promoted.

(g) A description of the care management services to be provided, and the providers of those services.

(h) A calculation of the average cost per individual served.

(i) The number of individuals to be served.

(j) The mechanism under which the proposed Health Care Coverage Initiative will make expenditures to, or on behalf of, providers and other entities, including, but not limited to, documentation to support the ability to implement the Health Care Coverage program by September 1, 2007, and to claim the full amount of the allocation for each program year.

(k) A description of the source of the local nonfederal share of funds.

(l) A description of how the proposed Health Care Coverage program will strengthen the local health care safety net system.

(m) A consent form signed by the applicant to provide requested data elements as required per the Special Terms and Conditions of California?s Section 1115 Medicaid demonstration project waiver number 11-W-00193/9 relating to hospital financing and health coverage expansion.

(n) Use of a reliable medical record system, that may include, but need not be limited to, existing electronic medical records.

(o) A complete description of health care services currently provided to Medi-Cal beneficiaries and a description as to how the proposed Health Care Coverage program will coordinate its Health Care Coverage program with services provided to Medi-Cal beneficiaries.

(Added by Stats. 2006, Ch. 76, Sec. 2. Effective July 18, 2006. Inoperative on date prescribed in Section 15908. Repealed six months after inoperative date, pursuant to Section 15908.)



15906

(a) The department shall seek partnership with an independent, nonprofit group or foundation, an academic institution, or a governmental entity providing grants for health-related activities, to evaluate the programs funded under the initiative.

(b) The evaluation shall, at a minimum, include an assessment of the extent to which the programs have met the outcomes listed in Section 15903.

(c) The department and the selected programs shall provide the data for the evaluation.

(d) The evaluation shall be submitted concurrently to the appropriate policy and fiscal committees of the Legislature and to the Secretary of Health and Human Services.

(Added by Stats. 2006, Ch. 76, Sec. 2. Effective July 18, 2006. Inoperative on date prescribed in Section 15908. Repealed six months after inoperative date, pursuant to Section 15908.)



15907

(a) The department shall monitor the programs funded under the initiative for compliance with applicable federal requirements and the requirements under this part, and pursuant to the Special Terms and Conditions of California?s Section 1115 Medicaid demonstration project waiver number 11-W-00193/9 relating to hospital financing and health coverage expansion.

(b) To the extent necessary to implement this part, the department shall submit, by September 1, 2006, to the federal Centers for Medicare and Medicaid Services, proposed waiver amendments on the structure of, and eligibility and benefits under, the Health Care Coverage Initiative.

(c) The department shall monitor the allocations to selected programs at least quarterly for spending levels.

(d) No funds made available from the Health Care Support Fund for the Health Care Coverage Initiative shall be used by the department for administration.

(e) The request for applications, including any part of the process described herein for selecting entities to operate the Health Care Coverage programs, and any agreements entered into with a county, city and county, consortium of counties, or health authority pursuant to this part shall not be subject to Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(f) The department may adopt regulations to implement this part. These regulations may initially be adopted as emergency regulations in accordance with the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). For purposes of this part, the adoption of regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health, and safety or general welfare. Any emergency regulations adopted pursuant to this section shall not remain in effect subsequent to the date that this part is repealed pursuant to Section 15908.

(g) As an alternative to subdivision (f), and notwithstanding the rulemaking provisions of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, or any other provision of law, the department may implement and administer this part by means of provider bulletins, county letters, manuals, or other similar instructions, without taking regulatory action. The department shall notify the fiscal and appropriate policy committees of the Legislature of its intent to issue a provider bulletin, county letter, manual, or other similar instruction, at least five days prior to issuance. In addition, the department shall provide a copy of any provider bulletin, county letter, manual, or other similar instruction issued under this paragraph to the fiscal and appropriate policy committees of the Legislature.

(h) The department shall consult with interested parties and appropriate stakeholders regarding the implementation and ongoing administration of this part.

(Added by Stats. 2006, Ch. 76, Sec. 2. Effective July 18, 2006. Inoperative on date prescribed in Section 15908. Repealed six months after inoperative date, pursuant to Section 15908.)



15908

(a) This part shall become inoperative on the date that the director executes a declaration, which shall be retained by the director and provided to the fiscal and appropriate policy committees of the Legislature, stating that the Low Income Health Program authorized under Part 3.6 (commencing with Section 15909) and under the Special Terms and Conditions of the demonstration project, as defined in Section 15909.1, has been implemented, and that each Health Care Coverage Initiative program approved under this part that has sought approval under Part 3.6 (commencing with Section 15909) has been transitioned to a Low Income Health Program, if authorized under the demonstration project and Part 3.6 (commencing with Section 15909), and shall, six months after the date the declaration is executed, be repealed.

(b) In addition to the requirements specified in subdivision (a), the director shall post the declaration on the department?s Internet Web site and the director shall send the declaration to the Secretary of State and the Legislative Counsel.

(c) Until the effective date of the repeal of this part pursuant to subdivision (a), the director may continue and administer any extensions, modifications, or continuation of the projects under this part approved by the federal Centers for Medicare and Medicaid Services.

(Amended by Stats. 2011, Ch. 86, Sec. 23. Effective July 15, 2011. Repealed on date prescribed by its own provisions. Note: Termination clause affects Part 3.5, commencing with Section 15900.)






PART 3.6. Low Income Health Program

15909

The Legislature finds and declares all of the following:

(a) Pursuant to Section 14180, the Legislature directed the department to apply for a successor federal waiver or demonstration project, in part, to coincide with the end of the waiver described in relevant part in subdivision (b) of Section 15900 to, among other requirements, optimize opportunities to increase federal financial participation and maximize financial resources to address uncompensated care.

(b) Passage of federal health care reform, pursuant to the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), presents new options of federal support for coverage of low-income individuals and significant expansion of state coverage programs in 2014. Through the success of the Health Care Coverage Initiatives established pursuant to Part 3.5 (commencing with Section 15900), and with implementation of a successor federal Medicaid waiver or demonstration project, California is well positioned to develop enrollment and coverage expansion models that will lead the way to full implementation of comprehensive health care reforms in 2014.

(Added by Stats. 2010, Ch. 723, Sec. 2. Effective October 19, 2010.)



15909.1

For purposes of this part, the following definitions shall apply:

(a) ?Demonstration project? means a federal waiver or demonstration project described in Section 14180 approved by the federal Centers for Medicare and Medicaid Services that authorizes the implementation of a successor to the Health Care Coverage Initiative under Part 3.5 (commencing with Section 15900).

(b) (1) ?Eligible entity? means any of the following:

(A) A county.

(B) A city and county.

(C) A consortium of counties serving a region consisting of more than one county.

(D) A health authority.

(E) A nondesignated public hospital, or the entity with which it is affiliated, if all of the following conditions are met:

(i) The hospital is located in a county that does not have a designated public hospital.

(ii) The county does not intend to operate a LIHP pursuant to Section 15910.5.

(iii) If the county previously filed an application to operate a LIHP, the county has formally withdrawn its application.

(2) For purposes of this section and to the extent allowed under the Special Terms and Conditions of the demonstration project, a County Medical Services Program shall be considered a consortium of counties serving a region consisting of more than one county.

(c) ?LIHP? means a local Low Income Health Program authorized pursuant to this part that is comprised of the following populations:

(1) The Medicaid Coverage Expansion (MCE) population, which means low-income individuals 19 to 64 years of age, inclusive, who are not pregnant, have family incomes at or below 133 percent of the federal poverty level, are not eligible for the Medi-Cal program or the Children?s Health Insurance Program, are United States citizens, nationals, or have satisfactory immigration status, and meet the county of residence requirements.

(2) The Health Care Coverage Initiative (HCCI) population, which means low-income individuals 19 to 64 years of age, inclusive, who are not pregnant, have family incomes above 133 percent through 200 percent of the federal poverty level, are not eligible for the Medicare Program, the Medi-Cal program, the Children?s Health Insurance Program, or other third-party coverage, are United States citizens, nationals, or have satisfactory immigration status, and meet the county of residence requirements.

(d) ?Participating entity? means an eligible entity that operates an approved LIHP.

(e) ?Designated public hospital? has the same meaning as defined in subdivision (d) of Section 14166.1.

(f) ?Nondesignated public hospital? has the same meaning as defined in subdivision (f) of Section 14166.1.

(Amended by Stats. 2012, Ch. 453, Sec. 1. Effective September 22, 2012.)



15910

(a) Subject to federal approval of a demonstration project effective on or after November 1, 2010, the department shall, by no later than July 1, 2011, authorize local LIHPs to provide scheduled health care services, consistent with the Special Terms and Conditions of the demonstration project, to eligible low-income individuals 19 to 64 years of age, inclusive, who are not otherwise eligible for the Medi-Cal program or the Children?s Health Insurance Program, with family incomes at or below 133 percent of the federal poverty level. To the extent federal financial participation is made available under the Special Terms and Conditions of the demonstration project pursuant to Section 15910.1, LIHP health care services may be made available to eligible individuals with family incomes above 133 percent through 200 percent of the federal poverty level.

(b) Eligible entities, consistent with the Special Terms and Conditions of the demonstration project, may perform outreach and enrollment activities to target populations, including, but not limited to, people who are homeless, individuals who frequently use hospital inpatient or emergency department services for avoidable reasons, or people with mental health or substance abuse treatment needs.

(c) The LIHP shall be designed and implemented with the systems and program elements necessary to facilitate the transition of those eligible individuals to Medi-Cal coverage, or alternatively, to coverage through the California Health Benefit Exchange, by 2014, pursuant to state and federal law, and the Special Terms and Conditions of the demonstration project.

(d) The department shall authorize a LIHP that meets the requirements set forth in this part and the Special Terms and Conditions of the demonstration project.

(e) (1) By January 1, 2011, or alternatively, 60 days after federal approval of the demonstration project, whichever occurs later, the department shall notify all eligible entities of the opportunity to elect to implement a LIHP, the applicable requirements, and the process for submitting an application for department approval of a LIHP application.

(2) The director shall approve or deny an eligible entity?s LIHP application within 60 days of receipt of the application. If the director denies an application, the denial shall be in writing and shall specify the reasons therefor.

(3) Within 10 days of a denial by the director under this subdivision, a participating entity may submit a written request for reconsideration. The director shall respond in writing to a request for reconsideration within 20 days, confirming or reversing the denial, and specifying the reasons for the reconsidered decision.

(f) If the eligible entity had in operation a Health Care Coverage Initiative program under Part 3.5 (commencing with Section 15900) as of November 1, 2010, and the eligible entity elects to continue funding the program, then the existing Health Care Coverage Initiative program shall, to the extent permitted by the Special Terms and Conditions of the demonstration project, remain in effect and receive federal reimbursement in accordance with the Special Terms and Conditions of the demonstration project until the LIHP is effective, but no later than July 1, 2011.

(g) Health care services provided pursuant to this part shall be available to those eligible, low-income individuals enrolled in the applicable LIHP, subject to the limitations of this part and the Special Terms and Conditions of the demonstration project. However, nothing in this part is intended to create an entitlement program of any kind.

(h) Each LIHP may establish an upper income limit for eligible MCE individuals to enroll in the LIHP, which shall be expressed as a percentage between 0 percent and up to, and including, 133 percent of the federal poverty level. If the LIHP elects to enroll HCCI-eligible individuals with family incomes above 133 percent through 200 percent of the federal poverty level, it may also establish an upper income limit between this range. Notwithstanding any established upper income limit, the LIHP may impose a limit on enrollment in the LIHP, which shall be subject to all of the following provisions:

(1) The Special Terms and Conditions required by the federal Centers for Medicare and Medicaid Services for the approval of the demonstration project described in Section 14180 permit a limitation on enrollment in a LIHP.

(2) Any enrollment limitation by a LIHP shall be administered in accordance with the Special Terms and Conditions required by the federal Centers for Medicare and Medicaid Services.

(3) Any enrollment limitation by a LIHP is subject to approval by the director, and notification to the federal Centers for Medicare and Medicaid Services. A LIHP shall establish an income limit at a level that minimizes the need for imposing a limit on enrollment for the MCE population.

(4) Prior to applying for approval from the director, the LIHP shall submit to the director a resolution from its governing board approving the proposed limitation on enrollment by the LIHP.

(i) LIHPs shall be established and implemented only to the extent that federal financial participation is available and only to the extent that available federal financial participation is not jeopardized.

(j) For the purposes of operating a LIHP approved under this part, and notwithstanding Section 14181, participating entities shall be exempt from the provisions of Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code, shall not be considered Medi-Cal managed care health plans subject to the requirements applicable to the two-plan model and geographic managed care plans, as contained in Article 2.7 (commencing with Section 14087.3), Article 2.81 (commencing with Section 14087.96), and Article 2.91 (commencing with Section 14089) of Chapter 7 of Part 3 and the corresponding regulations, and shall not be considered prepaid health plans as defined in Section 14251.

(Amended by Stats. 2012, Ch. 162, Sec. 228. Effective January 1, 2013.)



15910.1

(a) For LIHPs serving HCCI-eligible individuals , subject to federal funding limits or requirements that differ from the requirements for individuals described in subdivision (a) of Section 15910, the department shall, in consultation with participating entities, develop a process for allocating the available federal funding to those approved LIHPs that elect to serve the additional group of individuals identified in this subdivision, if the participating entity voluntarily agrees to provide the nonfederal share of the LIHP expenditures for the additional group.

(b) To the extent permitted by the Special Terms and Conditions of the demonstration project, the allocation of funding under this section shall ensure that a Health Care Coverage Initiative program under Part 3.5 (commencing with Section 15900) as of November 1, 2010, that elects to continue as a participating entity under this part receives, at a minimum, an allocation in an amount adequate to ensure that their existing eligible enrollees can continue to receive services under their LIHP.

(c) If a LIHP elects to serve eligible persons with incomes above 133 percent through 200 percent of the federal poverty level, the LIHP shall also serve eligible persons with incomes up to 133 percent of the federal poverty level.

(d) Section 15910 and Section 15910.2 shall apply with respect to LIHPs funded under this section, as appropriate.

(e) Reimbursements to LIHPs approved under this section shall be made in accordance with Section 15910.3 or through another mechanism authorized under the Special Terms and Conditions for the demonstration project.

(f) The nonfederal share of funding for LIHP expenditures authorized under this section shall be provided in accordance with Section 15911 or through another mechanism authorized by the Special Terms and Conditions of the demonstration project.

(g) Any unused federal funds shall be distributed in accordance with the Special Terms and Conditions of the demonstration project.

(Amended by Stats. 2011, Ch. 86, Sec. 27. Effective July 15, 2011.)



15910.2

(a) The eligible entity shall meet both of the following requirements and any additional requirements imposed by the Special Terms and Conditions of the demonstration project in order for the department to authorize the LIHP proposed by the eligible entity:

(1) The eligible entity shall voluntarily agree to commit, on an annual basis, to provide the nonfederal share of LIHP expenditures for health care services to eligible individuals for the LIHP.

(2) The LIHP proposed by the eligible entity shall include the LIHP elements set forth in subdivision (b).

(b) The LIHP elements shall include all of the following, subject to the Special Terms and Conditions of the demonstration project:

(1) Development of standardized eligibility and enrollment procedures that interface with Medi-Cal processes by December 31, 2013, according to the milestones developed in consultation with the counties, county health departments, public hospitals, and county human service departments. LIHPs shall migrate to the standardized procedures in accordance with the Special Terms and Conditions of the demonstration project and subdivision (c) of Section 15910.

(2) Eligibility for LIHP benefits may be provided retroactively for any of the three months prior to the enrollment date in which the individual would have been found eligible had he or she applied during that month. If an individual is determined to be retroactively eligible, LIHP coverage for the retroactive period shall be limited to those services provided within the approved LIHP network or out-of-network emergency services as authorized under the Special Terms and Conditions of the demonstration project.

(3) The LIHP shall perform annual eligibility redeterminations for persons participating in the LIHP to assess if they remain eligible for the LIHP or are eligible for Medi-Cal or the Healthy Families Program.

(4) (A) Assignment of eligible individuals to a medical home. For purposes of this paragraph and subject to the Special Terms and Conditions of the demonstration project, ?medical home? means a single provider, facility, or health care team that maintains an individual?s medical information, and coordinates health care services for enrolled individuals. The medical home shall provide, at a minimum, all of the following elements, which shall be considered in the contracting process:

(i) A primary health care contact who facilitates the enrollee?s access to preventive, primary, specialty, mental health, or chronic illness treatment, as appropriate.

(ii) An intake assessment of each new enrollee?s general health status.

(iii) Referrals to qualified professionals, community resources, or other agencies as needed.

(iv) Care coordination for the enrollees across the service delivery system, as agreed to between the medical home and the LIHP. This may include facilitating communication among enrollee?s health care providers, including appropriate outreach to mental health providers.

(v) Care management, case management, and transitions among levels of care, if needed and as agreed to between the medical home and the LIHP.

(vi) Use of clinical guidelines and other evidence-based medicine when applicable for treatment of the enrollee?s health care issues and timing of clinical preventive services.

(vii) Focus on continuous improvement in quality of care.

(viii) Timely access to qualified health care interpretation as needed and as appropriate for enrollees with limited English proficiency, as determined by applicable federal guidelines.

(ix) Health information, education, and support to beneficiaries and, where appropriate, their families, if and when needed, in a culturally competent manner.

(B) In implementing this section, and the Special Terms and Conditions of the demonstration project, the department may alter the medical home elements described in this paragraph as necessary to secure the increased federal financial participation associated with the provision of medical assistance in conjunction with a health home, as made available under the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and codified in Section 1945 of Title XIX of the federal Social Security Act.

(5) A minimum set of core benefits or services required under the Special Terms and Conditions of the demonstration project that shall be limited to those services provided within an approved LIHP provider network and service delivery system as required under the Special Terms and Conditions of the demonstration project.

(6) A provider network and service delivery system that seeks to promote the viability of the existing safety net health care system that serves the population to be covered by the LIHP. The provider network and service delivery system shall meet the standards established in the Special Terms and Conditions of the demonstration project.

(7) Development of an outreach and enrollment plan that reaches potential project enrollees and begins to prepare to transition eligible individuals to Medi-Cal coverage in 2014, or alternatively, to coverage through the California Health Benefit Exchange.

(8) A quality measurement and quality monitoring system.

(9) Data tracking systems to provide the department with required data for quality monitoring, quality improvement, and evaluation.

(10) Demonstration of how the LIHP will provide consumer assistance to individuals applying for, participating in, or accessing, services in the LIHP, including the availability of materials that provide information on all of the following:

(A) The scope of covered services.

(B) The exceptions, reductions, and limitations that apply to covered services.

(C) Any premium, copayment, or deductible requirements that may be incurred by the enrollee.

(D) The participating providers in the LIHP network.

(E) The medical homes within the LIHP network from which the enrollee may select.

(F) The LIHP telephone number or numbers that may be used by an enrollee to receive additional information about the covered services or participating providers.

(11) Ability to meet program requirements, standards, and performance measurements developed by the department, in consultation with participating entities for the LIHP.

(Amended by Stats. 2011, Ch. 86, Sec. 28. Effective July 15, 2011.)



15910.3

(a) In consultation with participating entities, the department shall determine actuarially sound per enrollee capitation rates for LIHPs that are adequate and sufficient to ensure access to services for enrollees and to at least cover the projected cost of care. As part of the rate development process, each LIHP shall submit a detailed proposal to the department outlining proposed methodologies and rates that have been certified by county-employed or county-retained actuaries using state and federal Medicaid principles and the standards provided in this section.

(b) Rates determined under this section shall be based on utilization and cost data specific to the enrolled population or comparable data, including where available, project- and county- specific data. In setting actuarially sound rates, the department shall apply appropriate factors to ensure sufficient access to primary and specialty care, and shall take into account the cost of the services specified under the approved LIHP, administrative costs, graduate medical education costs, the utilization and intensity of services expected for LIHP enrollees, and an appropriate case management fee.

(c) The department may include risk corridors to allow for adjustments to rates if the actual cost or utilization of a LIHP exceeds the projected cost.

(d) The department may develop additional payment mechanisms that provide for incentive payments to LIHPs that meet designated performance criteria for quality of and access to care.

(e) The rate shall be determined annually, and shall be effective either the first day of each LIHP year, or another date agreed upon by the participating entity and the department. Rates may be adjusted outside the annual determination process if there is a change in federal or state law or regulation that increases the cost of fulfilling the obligations of a LIHP.

(f) Notwithstanding any other provision of law, payments to LIHPs shall not be limited by an estimate of the reimbursement that would be available for program services if those services were provided to Medi-Cal beneficiaries under the Medi-Cal fee-for-service program.

(g) LIHPs shall be paid actuarially sound rates as determined under this section at the beginning of each quarter based on enrollment. If payments are based on estimated enrollment data, the payments shall be reconciled to actual enrollment on an annual basis.

(Amended by Stats. 2011, Ch. 86, Sec. 29. Effective July 15, 2011.)



15910.4

As a condition of participation in the voluntary program provided under this part, a LIHP shall comply with Section 14169.7.5.

(Added by Stats. 2011, Ch. 286, Sec. 9. Effective September 16, 2011.)



15910.5

(a) An application to operate a Low Income Health Program (LIHP) by a nondesignated public hospital, pursuant to subparagraph (E) of paragraph (1) of subdivision (b) of Section 15909.1, shall be provided to the county in which the nondesignated public hospital is located at the same time that it is provided to the department. If a county that previously withdrew an application to operate a LIHP does not indicate in writing to the department, within 30 days from the date of application by the nondesignated public hospital, that it rescinds the withdrawal of its application and intends to proceed with its application to implement a LIHP, the department shall consider the application of the nondesignated public hospital to operate the LIHP.

(b) The department shall seek any necessary federal approvals for the implementation of this section. This section shall be implemented only if and to the extent that any necessary federal approvals are obtained.

(Added by Stats. 2012, Ch. 453, Sec. 2. Effective September 22, 2012.)



15911

(a) Funding for each LIHP shall be based on all of the following:

(1) The amount of funding that the participating entity voluntarily provides for the nonfederal share of LIHP expenditures.

(2) For a LIHP that had in operation a Health Care Coverage Initiative program under Part 3.5 (commencing with Section 15900) as of November 1, 2010, and elects to continue funding the program, the amount of funds requested to ensure that eligible enrollees continue to receive health care services for persons enrolled in the Health Care Coverage Initiative program as of November 1, 2010.

(3) Any limitations imposed by the Special Terms and Conditions of the demonstration project.

(4) The total allocations requested by participating entities for Health Care Coverage Initiative eligible individuals.

(5) Whether funding under this part would result in the reduction of other payments under the demonstration project.

(b) Nothing in this part shall be construed to require a political subdivision of the state to participate in a LIHP as set forth in this part, and those local funds expended or transferred for the nonfederal share of LIHP expenditures under this part shall be considered voluntary contributions for purposes of the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and the federal American Recovery and Reinvestment Act of 2009 (Public Law 111-5), as amended by the federal Patient Protection and Affordable Care Act.

(c) No state General Fund moneys shall be used to fund LIHP services, nor to fund any related administrative costs incurred by counties or any other political subdivision of the state.

(d) Subject to the Special Terms and Conditions of the demonstration project, if a participating entity elects to fund the nonfederal share of a LIHP, the nonfederal funding and payments to the LIHP shall be provided through one of the following mechanisms, at the options of the participating entity:

(1) On a quarterly basis, the participating entity shall transfer to the department for deposit in the LIHP Fund established for the participating counties and pursuant to subparagraph (A), the amount necessary to meet the nonfederal share of estimated payments to the LIHP for the next quarter under subdivision (g) Section 15910.3.

(A) The LIHP Fund is hereby created in the State Treasury. Notwithstanding Section 13340 of the Government Code, all moneys in the fund shall be continuously appropriated to the department for the purposes specified in this part. The fund shall contain all moneys deposited into the fund in accordance with this paragraph.

(B) The department shall obtain the related federal financial participation and pay the rates established under Section 15910.3, provided that the intergovernmental transfer is transferred in accordance with the deadlines imposed under the Medi-Cal Checkwrite Schedule, no later than the next available warrant release date. This payment shall be a nondiscretionary obligation of the department, enforceable under a writ of mandate pursuant to Section 1085 of the Code of Civil Procedure. Participating entities may request expedited processing within seven business days of the transfer as made available by the Controller?s office, provided that the participating entity prepay the department for the additional administrative costs associated with the expedited processing.

(C) Total quarterly payment amounts shall be determined in accordance with estimates of the number of enrollees in each rate category, subject to annual reconciliation to final enrollment data.

(2) If a participating entity operates its LIHP through a contract with another entity, the participating entity may pay the operating entity based on the per enrollee rates established under Section 15910.3 on a quarterly basis in accordance with estimates of the number of enrollees in each rate category, subject to annual reconciliation to final enrollment data.

(A) (i) On a quarterly basis, the participating entity shall certify the expenditures made under this paragraph and submit the report of certified public expenditures to the department.

(ii) The department shall report the certified public expenditures of a participating entity under this paragraph on the next available quarterly report as necessary to obtain federal financial participation for the expenditures. The total amount of federal financial participation associated with the participating entity?s expenditures under this paragraph shall be reimbursed to the participating entity.

(B) At the option of the participating entity, the LIHP may be reimbursed on a cost basis in accordance with the methodology applied to Health Care Coverage Initiative programs established under Part 3.5 (commencing with Section 15900) including interim quarterly payments.

(e) Notwithstanding Section 15910.3 and subdivision (d) of this section, if the participating entity cannot reach an agreement with the department as to the appropriate rate to be paid under Section 15910.3, at the option of the participating entity, the LIHP shall be reimbursed on a cost basis in accordance with the methodology applied to Health Care Coverage Initiative programs established under Part 3.5 (commencing with Section 15900), including interim quarterly payments. If the participating entity and the department reach an agreement as to the appropriate rate, the rate shall be applied no earlier than the first day of the LIHP year in which the parties agree to the rate.

(f) If authorized under the Special Terms and Conditions of the demonstration project, pending the department?s development of rates in accordance with Section 15910.3, the department shall make interim quarterly payments to approved LIHPs for expenditures based on estimated costs submitted for ratesetting.

(g) Participating entities that operate a LIHP directly or through contract with another entity shall be entitled to any federal financial participation available for administrative expenditures incurred in the operation of the Medi-Cal program or the demonstration project, including, but not limited to, outreach, screening and enrollment, program development, data collection, reporting and quality monitoring, and contract administration, but only to the extent that the expenditures are allowable under federal law and only to the extent the expenditures are not taken into account in the determination of the per enrollee rates under Section 15910.3.

(h) On and after January 1, 2014, the state shall implement comprehensive health care reform for the populations targeted by the LIHP in compliance with federal health care reform law, regulation, and policy, including the federal Patient Protection and Affordable Care Act (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and subsequent amendments.

(i) Subject to the Special Terms and Conditions of the demonstration project, a participating entity may elect to include, in collaboration with the department, as the nonfederal share of LIHP expenditures, voluntary intergovernmental transfers or certified public expenditures of another governmental entity, as long as the intergovernmental transfer or certified public expenditure is consistent with federal law.

(j) Participation in the LIHP under this part is voluntary on the part of the eligible entity for purposes of all applicable federal laws. As part of its voluntary participation under this article, the participating entity shall agree to reimburse the state for the nonfederal share of state staffing and administrative costs directly attributable to the cost of administering that LIHP, including, but not limited to, the state administrative costs related to certified public expenditures and intergovernmental transfers. This section shall be implemented only to the extent federal financial participation is not jeopardized.

(Amended by Stats. 2013, Ch. 23, Sec. 69. Effective June 27, 2013.)



15911.1

Upon the order of the Director of Finance, the Controller shall draw warrants against General Fund cash to provide cashflow loans as follows:

(a) The Director of Finance may approve cashflow loans of no more than a total of one hundred million dollars ($100,000,000) in the 2012?13 and 2013?14 fiscal years for County Medical Services Program governing board expenses that are associated with a Low Income Health Program operated by the governing board pursuant to this part.

(b) The terms and conditions of any cashflow loan provided pursuant to this section shall be subject to approval by the Director of Finance. Interest shall be charged at the rate earned by moneys in the Pooled Money Investment Account.

(c) The Department of Finance shall notify the Legislature within 15 days of authorizing a cashflow loan pursuant to this section, unless prior notification of the cashflow loan was included when the Medi-Cal estimates were submitted pursuant to Section 14100.5.

(d) Any cashflow loans made pursuant to this section shall be short term and shall not constitute General Fund expenditures. These loans and the repayment of these loans shall not affect the General Fund reserve.

(Added by Stats. 2012, Ch. 23, Sec. 118. Effective June 27, 2012.)



15912

(a) Subject to the Special Terms and Conditions of the demonstration project, the department shall ensure that the LIHPs established under this part are evaluated to determine to what extent the projects have met the standards and performance measures described in paragraph (9) of subdivision (b) of Section 15910.2, and the extent to which the LIHPs have complied with the department?s program to implement the transition of eligible LIHP enrollees to Medi-Cal coverage, or alternatively, to coverage through the California Health Benefit Exchange, in 2014.

(b) The department may seek federal or private funds or enter into partnership with an independent, nonprofit group or foundation, an academic institution, or a governmental entity providing grants for health-related activities, to evaluate the programs funded under this part.

(Amended by Stats. 2011, Ch. 86, Sec. 31. Effective July 15, 2011.)



15912.1

(a) The department, in collaboration with the State Department of Public Health, shall develop policies and guidance on the transition of persons diagnosed with HIV/AIDS from federal Ryan White HIV/AIDS Treatment Extension Act of 2009 (Ryan White Act) funded programs, pursuant to Section 131019 of the Health and Safety Code, to the Low Income Health Program (LIHP) pursuant to this part. These policies and guidance shall be provided to local LIHPs, federal Ryan White Act providers, and to persons receiving services pursuant to the federal Ryan White Act, as applicable. Guidance shall include, but not be limited to, operational processes and procedures supporting the transition of persons receiving services pursuant to the federal Ryan White Act in order to minimize disruption of access to and availability of care and services.

(b) The department, in collaboration with the State Department of Public Health, shall consult with stakeholders, including administrators, advocates, providers, and persons receiving services pursuant to the federal Ryan White Act, to obtain advice in forming the policy decisions regarding the transition of persons receiving services pursuant to the federal Ryan White Act to the local LIHPs.

(c) Notwithstanding any other law, for the purpose of implementing LIHP, pursuant to this part, the State Department of Public Health may share relevant data related to a beneficiary?s enrollment in federal Ryan White Act funded programs who may be eligible for LIHP services with the participating entity, as defined in Section 15909.1, operating a LIHP, and the participating entity may share relevant data relating to persons diagnosed with HIV/AIDS with the State Department of Public Health.

(1) The information provided by the State Department of Public Health pursuant to this section shall not be further disclosed by a participating entity, as defined in Section 15909.1, operating a LIHP, except to any of the following:

(A) The person to whom the information pertains or the designated representative of the person.

(B) The health care provider that provides HIV/AIDS care to the person to whom the information pertains.

(C) The Office of AIDS within the State Department of Public Health.

(2) Information shared pursuant to this section is subject to the confidentiality protections of subdivisions (d) and (e) of Section 121025 of the Health and Safety Code.

(Amended by Stats. 2012, Ch. 438, Sec. 29. Effective September 22, 2012.)



15913

Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement, interpret, or make specific this part, and the terms and conditions of the demonstration project secured pursuant to subdivision (a) of Section 15910, by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions. Prior to issuing any letter or similar instrument authorized pursuant to this section, the department shall notify and consult with stakeholders, including advocates, providers, and beneficiaries. The department shall notify the appropriate policy and fiscal committees of the Legislature of its intent to issue instructions under this section at least five days in advance of the issuance.

(Added by Stats. 2010, Ch. 723, Sec. 2. Effective October 19, 2010.)



15914

The application process used by the department to authorize entities to operate LIHPs and any agreements entered into by, or modified by, the department for purposes of this part shall not be subject to Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code.

(Amended by Stats. 2011, Ch. 86, Sec. 32. Effective July 15, 2011.)



15915

In the event of a conflict between a provision of this part and a term or condition of the successor federal waiver or demonstration project pursuant to subdivision (a) of Section 15910, the terms and conditions of the successor federal waiver or demonstration project shall control.

(Added by Stats. 2010, Ch. 723, Sec. 2. Effective October 19, 2010.)



15916

(a) It is the intent of the Legislature that the State Department of Health Care Services and all other departments take all appropriate steps to fully maximize and claim all available expenditures for Designated State Health Programs listed in the Special Terms and Conditions of California?s Bridge to Reform Section 1115(a) Demonstration under the safety net care pool (SNCP) for an applicable demonstration year.

(b) For the purposes of this section, the following definitions apply:

(1) ?California?s Bridge to Reform Section 1115(a) Demonstration? means the Section 1115(a) Medicaid demonstration project, No. 11-W-00193/9, as approved by the federal Centers for Medicare and Medicaid Services (CMS), effective for the period of November 1, 2010, through October 31, 2015.

(2) ?Demonstration year? means a specific period of time during California?s Bridge to Reform Section 1115(a) Wavier as identified in the Special Terms and Conditions. ?Demonstration year? may be denominated in yearly increments, which correspond with the yearly increments identified in the Special Terms and Conditions.

(3) ?Designated public hospital? has the meaning given in subdivision (d) of Section 14166.1.

(4) ?Excess certified public expenditures? means the amount of allowable uncompensated care expenditures reported and certified for the applicable demonstration year under Section 14166.8 by designated public hospitals (DPHs), including the governmental entities with which they are affiliated, that is in excess of the amount necessary to draw the maximum amount of federal funding for DPHs for uncompensated care under the safety net care pool and for disproportionate share hospital payments without regard to subdivision (c) or to the amount authorized pursuant to paragraph (5).

(5) ?Reserved SNCP funds for DSHP? means the amount of SNCP uncompensated care funds used to fund expenditures for the Designated State Health Programs, as specified in the Special Terms and Conditions of California?s Bridge to Reform Section 1115(a) Demonstration.

(6) ?Redirected SNCP funds? means the amount of federal funding available for a specified demonstration year that would otherwise be restricted for expenditures associated with the Health Care Coverage Initiative (HCCI) program, for which there are insufficient HCCI expenditures to draw the federal funds and which CMS has authorized to be available for uncompensated care expenditures under the safety net care pool in either the demonstration year for which the funds were initially reserved or a subsequent demonstration year.

(7) ?Safety net care pool? or ?SNCP? means the federal funds available under the Medi-Cal Hospital/Uninsured Care Demonstration Project and the successor demonstration project, California?s Bridge to Reform, to ensure continued government support for the provision of health care services to uninsured populations.

(c) Notwithstanding any other provision of law, the state shall annually seek authority from CMS under the Special Terms and Conditions of California?s Bridge to Reform Section 1115(a) Demonstration to redirect to the uncompensated care category within the SNCP the portion of the restricted funds used to fund expenditures under the HCCI that will not be fully utilized by the end of the demonstration year for use in any demonstration year.

(d) Designated public hospitals may utilize the redirected SNCP funds described in subdivision (c) as follows:

(1) Designated public hospitals may opt to utilize excess certified public expenditures to claim the redirected SNCP funds.

(2) As a condition of exercising the option in paragraph (1), DPHs voluntarily agree that, up to the amount of redirected SNCP funds available, the excess certified public expenditures are to be allocated equally between the state and the DPHs, such that for every dollar of excess certified public expenditure used by the DPHs, the DPHs will voluntarily allow the state to use a corresponding excess certified public expenditure amount for claiming purposes.

(3) As a condition of receiving any of the funding in paragraph (2), DPHs voluntarily agree that, to the extent the state is unable to fully claim the maximum annual amount of reserved SNCP funds for DSHP, the excess certified public expenditures will be used to enable the state to receive total SNCP uncompensated care funds, in conjunction with its claims for expenditures for DSHP, to the maximum amount described in paragraph (5) of subdivision (b).

(e) Participation in the utilization of the excess certified public expenditures and redirected SNCP funds under this section is voluntary on the part of the DPHs for the purpose of all applicable federal laws.

(f) The department shall consult with DPH representatives regarding the availability of excess certified public expenditures, how to optimize the level of claimable federal Medicaid funding, and the appropriate allocation of SNCP funds under paragraphs (2) and (3) of subdivision (d). The department may make interim determinations and allocations of such SNCP funds, provided that the interim determinations and allocations take into account adjustments to reported expenditures for possible audit disallowances, consistent with the type of adjustments applied in prior projects years under Article 5.2 (commencing with Section 14166). Any interim determinations and allocations of redirected SNCP funds based on excess certified public expenditures shall be subject to interim and final reconciliations.

(g) Notwithstanding any other provision of law, upon the receipt of a notice of disallowance or deferral from the federal government related to any certified public expenditures for uncompensated care incurred by DPHs that are used for federal claiming under the SNCP pursuant to California?s Bridge to Reform Section 1115(a) Demonstration after this section is implemented, and subject to the processes described in subdivisions (a) through (d) of Section 14166.24, the following shall apply with respect to the disallowance or deferral:

(1) The department and the DPH shall each be responsible for half of the repayment of the federal portion of any federal disallowance or deferral for the applicable demonstration year, up to the amount claimed and allocated pursuant to paragraph (2) of subdivision (d) for that particular year.

(2) If there are additional disallowances or deferrals beyond those described in paragraph (1), the department shall be solely responsible for the repayment of the federal portion of any federal disallowance or deferral for the applicable demonstration year, up to the amount claimed and allocated pursuant to paragraph (3) of subdivision (d) for that particular year.

(3) If there are additional disallowances or deferrals beyond those described in paragraphs (1) and (2) for the applicable demonstration year, the DPH shall be solely responsible for the repayment of the federal portion of all remaining federal disallowances or deferrals for that particular year.

(h) The department shall obtain federal approvals or waivers as necessary to implement this section and to obtain federal financial participation to the maximum extent permitted by federal law. This section shall be implemented only to the extent other federal financial participation is not jeopardized.

(Amended by Stats. 2012, Ch. 23, Sec. 120. Effective June 27, 2012.)






PART 3.8. HEALTH CARE REFORM ELIGIBILITY, ENROLLMENT, AND RETENTION PLANNING ACT

15925

(a) This part shall be known, and may be cited, as the Health Care Reform Eligibility, Enrollment, and Retention Planning Act.

(b) (1) The California Health and Human Services Agency, in consultation with the State Department of Health Care Services (department), Managed Risk Medical Insurance Board (MRMIB), the California Health Benefit Exchange (Exchange), the California Office of Systems Integration, counties, health care service plans, consumer advocates, and other stakeholders shall undertake a planning and development process regarding this part and aspects of the federal Patient Protection and Affordable Care Act (PPACA) (Public Law 111-148), as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), and regulations or guidance issued pursuant to these acts, related to eligibility for, and enrollment and retention in, state health subsidy programs.

(2) The planning and development process shall provide stakeholders the opportunity to provide meaningful input into the planning and development of the aspects of eligibility, enrollment, and retention identified in this section. This process shall be completed in time for all of the following to occur:

(A) The certification and approval of the eligibility, enrollment, and retention system, as required by PPACA and regulations and guidance issued thereunder.

(B) The approval of enhanced federal funding for Medi-Cal eligibility system development, implementation, and maintenance.

(C) The readiness of the eligibility, enrollment, and retention processes to accept and process applications, as required by federal law.

(3) The planning and development process shall consider issues, including, but not limited to, all of the following:

(A) Whether to use the application developed by the federal Secretary of Health and Human Services, pursuant to Section 1413 of the PPACA (42 U.S.C. Sec. 18083), or whether to develop a separate state form.

(B) What process to use for Medi-Cal eligibility determinations for non-Modified Adjusted Gross Income (MAGI) populations, including whether to develop a supplemental application form and how the applications will be processed.

(C) Whether to adopt a process for hospitals to enroll infants deemed eligible for Medi-Cal under Section 1396a(e)(4) of Title 42 of the United States Code or the Healthy Families Program under Section 12693.70 of the Insurance Code immediately online, without an application.

(D) What data collection standards to utilize for the collection of race, ethnicity, primary language, and disability status.

(E) Whether to create a process to allow recipients to provide an update to eligibility information in between renewal dates and to have the option to renew eligibility at the time of the update, resetting the renewal date.

(F) Whether to renew eligibility for a state health subsidy program based on information from a public benefits program, if the recipient is otherwise eligible.

(G) Protections for the confidentiality of personal information.

(H) What process to use to enable applicants determined eligible for and recipients of a state health subsidy program to choose a health plan, if applicable.

(4) The agency shall provide the appropriate fiscal and policy committees of the Legislature with information reflecting the process conducted pursuant to paragraph (1) by July 1, 2012, regarding policy and statutory changes needed to develop and implement the eligibility, enrollment, and retention system for health coverage in compliance with this part.

(c) The information reporting requirement imposed under paragraph (4) of subdivision (b) is inoperative on January 1, 2016, pursuant to Section 10231.5 of the Government Code.

(Added by Stats. 2011, Ch. 641, Sec. 1. Effective January 1, 2012.)



15926

(a) The following definitions apply for purposes of this part:

(1) ?Accessible? means in compliance with Section 11135 of the Government Code, Section 1557 of the PPACA, and regulations or guidance adopted pursuant to these statutes.

(2) ?Limited-English-proficient? means not speaking English as one?s primary language and having a limited ability to read, speak, write, or understand English.

(3) ?Insurance affordability program? means a program that is one of the following:

(A) The Medi-Cal program under Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.).

(B) The state?s children?s health insurance program (CHIP) under Title XXI of the federal Social Security Act (42 U.S.C. Sec. 1397aa et seq.).

(C) A program that makes available to qualified individuals coverage in a qualified health plan through the California Health Benefit Exchange established pursuant to Title 22 (commencing with Section 100500) of the Government Code with advance payment of the premium tax credit established under Section 36B of the Internal Revenue Code.

(4) A program that makes available coverage in a qualified health plan through the California Health Benefit Exchange established pursuant to Title 22 (commencing with Section 100500) of the Government Code with cost-sharing reductions established under Section 1402 of PPACA and any subsequent amendments to that act.

(b) An individual shall have the option to apply for insurance affordability programs in person, by mail, online, by telephone, or by other commonly available electronic means.

(c) (1) A single, accessible, standardized paper, electronic, and telephone application for insurance affordability programs shall be developed by the department in consultation with MRMIB and the board governing the Exchange as part of the stakeholder process described in subdivision (b) of Section 15925. The application shall be used by all entities authorized to make an eligibility determination for any of the insurance affordability programs and by their agents.

(2) The department may develop and require the use of supplemental forms to collect additional information needed to determine eligibility on a basis other than the financial methodologies described in Section 1396a(e)(14) of Title 42 of the United States Code, as added by the federal Patient Protection and Affordable Care Act (Public Law 111-148), and as amended by the federal Health Care and Education Reconciliation Act of 2010 (Public Law 111-152) and any subsequent amendments, as provided under Section 435.907(c) of Title 42 of the Code of Federal Regulations.

(3) The application shall be tested and operational by the date as required by the federal Secretary of Health and Human Services.

(4) The application form shall, to the extent not inconsistent with federal statutes, regulations, and guidance, satisfy all of the following criteria:

(A) The form shall include simple, user-friendly language and instructions.

(B) The form may not ask for information related to a nonapplicant that is not necessary to determine eligibility in the applicant?s particular circumstances.

(C) The form may require only information necessary to support the eligibility and enrollment processes for insurance affordability programs.

(D) The form may be used for, but shall not be limited to, screening.

(E) The form may ask, or be used otherwise to identify, if the mother of an infant applicant under one year of age had coverage through an insurance affordability program for the infant?s birth, for the purpose of automatically enrolling the infant into the applicable program without the family having to complete the application process for the infant.

(F) The form may include questions that are voluntary for applicants to answer regarding demographic data categories, including race, ethnicity, primary language, disability status, and other categories recognized by the federal Secretary of Health and Human Services under Section 4302 of the PPACA.

(G) Until January 1, 2016, the department shall instruct counties to not reject an application that was in existence prior to January 1, 2014, but to accept the application and request any additional information needed from the applicant in order to complete the eligibility determination process. The department shall work with counties and consumer advocates to develop the supplemental questions.

(d) Nothing in this section shall preclude the use of a provider-based application form or enrollment procedures for insurance affordability programs or other health programs that differs from the application form described in subdivision (c), and related enrollment procedures. Nothing in this section shall preclude the use of a joint application, developed by the department and the State Department of Social Services, that allows for an application to be made for multiple programs, including, but not limited to, CalWORKs, CalFresh, and insurance affordability programs.

(e) The entity making the eligibility determination shall grant eligibility immediately whenever possible and with the consent of the applicant in accordance with the state and federal rules governing insurance affordability programs.

(f) (1) If the eligibility, enrollment, and retention system has the ability to prepopulate an application form for insurance affordability programs with personal information from available electronic databases, an applicant shall be given the option, with his or her informed consent, to have the application form prepopulated. Before a prepopulated application is submitted to the entity authorized to make eligibility determinations, the individual shall be given the opportunity to provide additional eligibility information and to correct any information retrieved from a database.

(2) All insurance affordability programs may accept self-attestation, instead of requiring an individual to produce a document, for age, date of birth, family size, household income, state residence, pregnancy, and any other applicable criteria needed to determine the eligibility of an applicant or recipient, to the extent permitted by state and federal law.

(3) An applicant or recipient shall have his or her information electronically verified in the manner required by the PPACA and implementing federal regulations and guidance and state law.

(4) Before an eligibility determination is made, the individual shall be given the opportunity to provide additional eligibility information and to correct information.

(5) The eligibility of an applicant shall not be delayed beyond the timeliness standards as provided in Section 435.912 of Title 42 of the Code of Federal Regulations or denied for any insurance affordability program unless the applicant is given a reasonable opportunity, of at least the kind provided for under the Medi-Cal program pursuant to Section 14007.5 and paragraph (7) of subdivision (e) of Section 14011.2, to resolve discrepancies concerning any information provided by a verifying entity.

(6) To the extent federal financial participation is available, an applicant shall be provided benefits in accordance with the rules of the insurance affordability program, as implemented in federal regulations and guidance, for which he or she otherwise qualifies until a determination is made that he or she is not eligible and all applicable notices have been provided. Nothing in this section shall be interpreted to grant presumptive eligibility if it is not otherwise required by state law, and, if so required, then only to the extent permitted by federal law.

(g) The eligibility, enrollment, and retention system shall offer an applicant and recipient assistance with his or her application or renewal for an insurance affordability program in person, over the telephone, by mail, online, or through other commonly available electronic means and in a manner that is accessible to individuals with disabilities and those who are limited-English proficient.

(h) (1) During the processing of an application, renewal, or a transition due to a change in circumstances, an entity making eligibility determinations for an insurance affordability program shall ensure that an eligible applicant and recipient of insurance affordability programs that meets all program eligibility requirements and complies with all necessary requests for information moves between programs without any breaks in coverage and without being required to provide any forms, documents, or other information or undergo verification that is duplicative or otherwise unnecessary. The individual shall be informed about how to obtain information about the status of his or her application, renewal, or transfer to another program at any time, and the information shall be promptly provided when requested.

(2) The application or case of an individual screened as not eligible for Medi-Cal on the basis of Modified Adjusted Gross Income (MAGI) household income but who may be eligible on the basis of being 65 years of age or older, or on the basis of blindness or disability, shall be forwarded to the Medi-Cal program for an eligibility determination. During the period this application or case is processed for a non-MAGI Medi-Cal eligibility determination, if the applicant or recipient is otherwise eligible for an insurance affordability program, he or she shall be determined eligible for that program.

(3) Renewal procedures shall include all available methods for reporting renewal information, including, but not limited to, face-to-face, telephone, mail, and online renewal or renewal through other commonly available electronic means.

(4) An applicant who is not eligible for an insurance affordability program for a reason other than income eligibility, or for any reason in the case of applicants and recipients residing in a county that offers a health coverage program for individuals with income above the maximum allowed for the Exchange premium tax credits, shall be referred to the county health coverage program in his or her county of residence.

(i) Notwithstanding subdivisions (e), (f), and (j), before an online applicant who appears to be eligible for the Exchange with a premium tax credit or reduction in cost sharing, or both, may be enrolled in the Exchange, both of the following shall occur:

(1) The applicant shall be informed of the overpayment penalties under the federal Comprehensive 1099 Taxpayer Protection and Repayment of Exchange Subsidy Overpayments Act of 2011 (Public Law 112-9), if the individual?s annual family income increases by a specified amount or more, calculated on the basis of the individual?s current family size and current income, and that penalties are avoided by prompt reporting of income increases throughout the year.

(2) The applicant shall be informed of the penalty for failure to have minimum essential health coverage.

(j) The department shall, in coordination with MRMIB and the Exchange board, streamline and coordinate all eligibility rules and requirements among insurance affordability programs using the least restrictive rules and requirements permitted by federal and state law. This process shall include the consideration of methodologies for determining income levels, assets, rules for household size, citizenship and immigration status, and self-attestation and verification requirements.

(k) (1) Forms and notices developed pursuant to this section shall be accessible and standardized, as appropriate, and shall comply with federal and state laws, regulations, and guidance prohibiting discrimination.

(2) Forms and notices developed pursuant to this section shall be developed using plain language and shall be provided in a manner that affords meaningful access to limited-English-proficient individuals, in accordance with applicable state and federal law, and at a minimum, provided in the same threshold languages as required for Medi-Cal managed care plans.

(l) The department, the California Health and Human Services Agency, MRMIB, and the Exchange board shall establish a process for receiving and acting on stakeholder suggestions regarding the functionality of the eligibility systems supporting the Exchange, including the activities of all entities providing eligibility screening to ensure the correct eligibility rules and requirements are being used. This process shall include consumers and their advocates, be conducted no less than quarterly, and include the recording, review, and analysis of potential defects or enhancements of the eligibility systems. The process shall also include regular updates on the work to analyze, prioritize, and implement corrections to confirmed defects and proposed enhancements, and to monitor screening.

(m) In designing and implementing the eligibility, enrollment, and retention system, the department, MRMIB, and the Exchange board shall ensure that all privacy and confidentiality rights under the PPACA and other federal and state laws are incorporated and followed, including responses to security breaches.

(n) Except as otherwise specified, this section shall be operative on January 1, 2014.

(Amended by Stats. 2013, 1st Ex. Sess., Ch. 3, Sec. 26. Effective September 30, 2013. Section initially operative on January 1, 2014, pursuant to subd. (n).)






PART 4. SERVICES FOR THE CARE OF CHILDREN

CHAPTER 1. Foster Care Placement

16000

(a) It is the intent of the Legislature to preserve and strengthen a child?s family ties whenever possible, removing the child from the custody of his or her parents only when necessary for his or her welfare or for the safety and protection of the public. If a child is removed from the physical custody of his or her parents, preferential consideration shall be given whenever possible to the placement of the child with the relative as required by Section 7950 of the Family Code. If the child is removed from his or her own family, it is the purpose of this chapter to secure as nearly as possible for the child the custody, care, and discipline equivalent to that which should have been given to the child by his or her parents. It is further the intent of the Legislature to reaffirm its commitment to children who are in out-of-home placement to live in the least restrictive, most familylike setting and to live as close to the child?s family as possible pursuant to subdivision (c) of Section 16501.1. Family reunification services shall be provided for expeditious reunification of the child with his or her family, as required by law. If reunification is not possible or likely, a permanent alternative shall be developed.

(b) It is further the intent of the Legislature to ensure that all pupils in foster care and those who are homeless as defined by the federal McKinney-Vento Homeless Assistance Act (42 U.S.C. Sec. 11301 et seq.) have the opportunity to meet the challenging state pupil academic achievement standards to which all pupils are held. In fulfilling their responsibilities to pupils in foster care, educators, county placing agencies, care providers, advocates, and the juvenile courts shall work together to maintain stable school placements and to ensure that each pupil is placed in the least restrictive educational programs, and has access to the academic resources, services, and extracurricular and enrichment activities that are available to all pupils. In all instances, educational and school placement decisions must be based on the best interests of the child.

(Amended by Stats. 2003, Ch. 862, Sec. 15. Effective January 1, 2004.)



16000.1

(a) The Legislature finds and declares all of the following:

(1) The state has a duty to care for and protect the children that the state places into foster care, and as a matter of public policy, the state assumes an obligation of the highest order to ensure the safety of children in foster care.

(2) A judicial order establishing jurisdiction over a child placed into foster care supplants or limits parental or previous adult authority.

(3) Nothing in this section is intended to change the balance of liability between the state and the counties as it existed prior to the decision of the California Court of Appeal in County of Los Angeles v. Superior Court of Los Angeles: Real Party in Interest Terrell R. (2002) 102 Cal.App.4th 627, as established by the decision of the California Court of Appeal in Scott v. County of Los Angeles (1994) 27 Cal.App.4th 125. Furthermore, nothing in this section is intended to increase or decrease the liability of the state as it existed prior to the Terrell R. case.

(b) (1) It is the intent of the Legislature that nothing in the decision of the California Court of Appeal in County of Los Angeles v. Superior Court of Los Angeles: Real Party in Interest Terrell R. (2002) 102 Cal.App.4th 627, shall be held to change the standards of liability and immunity for injuries to children in protective custody that existed prior to that decision.

(2) It is the intent of the Legislature to confirm the state?s duty to comply with all requirements under Part B of Title IV of the Social Security Act (42 U.S.C. Sec. 620 et seq.) and Part E of Title IV of the Social Security Act (42 U.S.C. Sec. 670 et seq.) that are relevant to the protection and welfare of children in foster care.

(Added by Stats. 2003, Ch. 847, Sec. 5. Effective January 1, 2004.)



16000.5

The Legislature finds and declares all of the following:

(a) The Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public Law 110-351) provides Indian tribes with the option, effective October 1, 2009, to operate a foster care, adoption assistance, and, at tribal option, a kinship guardianship assistance program under Title IV-E of the Social Security Act (42 U.S.C. Sec. 671 et seq.). The federal government will share the costs of a tribe operating an approved Title IV-E program.

(b) It shall be the policy of the state to maximize the opportunities for Indian tribes to operate foster care programs for Indian children pursuant to the federal Fostering Connections to Success and Increasing Adoptions Act of 2008.

(Added by Stats. 2009, Ch. 124, Sec. 1. Effective January 1, 2010.)



16000.6

The State Department of Social Services shall negotiate in good faith with the Indian tribe, organization, or consortium in the state that requests development of an agreement with the state to administer all or part of the programs under Title IV-E of the Social Security Act (42 U.S.C. Sec. 671 et seq.) on behalf of the Indian children who are under the authority of the tribe, organization, or consortium.

(Added by Stats. 2009, Ch. 124, Sec. 2. Effective January 1, 2010.)



16001

(a) The State Department of Social Services shall provide technical assistance to encourage and facilitate the county placement agency?s evaluation of placement needs and the development of needed placement resources and programs. County placement agencies shall, on a regular basis, conduct an evaluation of the county?s placement resources and programs in relation to the needs of children placed in out-of-home care. County placement agencies shall examine the adequacy of existing placement resources and programs and identify the type of additional placement resources and programs needed. The county placement agency shall specifically examine placements which are out of county and shall determine the reason the placement was necessary, and identify the additional placement resources and programs which need to be developed and available to allow a child to remain within the county and as close as possible to his or her home. The department shall also support the development and operation of a consortia of county placement agencies on a regional basis for the purpose of developing specialized programs serving a multicounty area.

(b) It is the intent of the Legislature that the reason for each out-of-county and out-of-state placement be included in the Child Welfare Services Case Management System, and that the State Department of Social Services utilize that data to evaluate out-of-county and out-of-state placements and to assist in the identification of resource and placement needs.

(c) It is the intent of the Legislature that the State Department of Social Services review the out-of-state placement of children to determine the reason for out-of-state placement. The department shall make the information available to the Legislature upon request.

(Added by Stats. 1993, Ch. 1089, Sec. 31. Effective January 1, 1994.)



16001.5

The State Department of Social Services shall annually distribute information declaring the importance of promoting self-esteem with respect to foster children to all of the following:

(a) Each county independent living program administrator.

(b) Each licensed foster family agency, group home, and small family home.

(c) Each county welfare department.

(d) Each county director of child protective services.

(e) Each county director of social services.

(f) Each county foster home services director.

(g) The Director of the Community Care Licensing Division of the State Department of Social Services.

(h) The Director of State Adoptions Branch of the State Department of Social Services.

(Added by Stats. 1997, Ch. 542, Sec. 3. Effective January 1, 1998.)



16001.7

(a) The department shall promote the participation of current and former foster youth in the development of state foster care and child welfare policy. Subject to the availability of funds, the department shall contract with the California Youth Connection to provide technical assistance and outreach to current and former foster youth. In executing this contract, the responsibilities of the California Youth Connection shall include, but are not limited to, all of the following:

(1) Providing leadership training to current and former foster youth between the ages of 14 and 21 years.

(2) Providing outreach and technical assistance to current and former foster youth to form and maintain California Youth Connection chapters, including recruiting and training adult volunteer supporters.

(3) Enabling foster youth to be represented in policy discussions pertinent to foster care and child welfare issues.

(4) Enhancing the well-being of foster youth and increasing public understanding of foster care and child welfare issues.

(5) Developing educational materials and forums related to foster care.

(b) Funds provided to the California Youth Connection pursuant to the contract shall not be used for activities not allowed under federal law relating to the receipt of federal financial participation for independent living services, including, but not limited to, lobbying and litigation.

(Added by Stats. 2000, Ch. 108, Sec. 50. Effective July 10, 2000.)



16001.9

(a) It is the policy of the state that all minors and nonminors in foster care shall have the following rights:

(1) To live in a safe, healthy, and comfortable home where he or she is treated with respect.

(2) To be free from physical, sexual, emotional, or other abuse, or corporal punishment.

(3) To receive adequate and healthy food, adequate clothing, and, for youth in group homes, an allowance.

(4) To receive medical, dental, vision, and mental health services.

(5) To be free of the administration of medication or chemical substances, unless authorized by a physician.

(6) To contact family members, unless prohibited by court order, and social workers, attorneys, foster youth advocates and supporters, Court Appointed Special Advocates (CASAs), and probation officers.

(7) To visit and contact brothers and sisters, unless prohibited by court order.

(8) To contact the Community Care Licensing Division of the State Department of Social Services or the State Foster Care Ombudsperson regarding violations of rights, to speak to representatives of these offices confidentially, and to be free from threats or punishment for making complaints.

(9) To make and receive confidential telephone calls and send and receive unopened mail, unless prohibited by court order.

(10) To attend religious services and activities of his or her choice.

(11) To maintain an emancipation bank account and manage personal income, consistent with the child?s age and developmental level, unless prohibited by the case plan.

(12) To not be locked in a room, building, or facility premises, unless placed in a community treatment facility.

(13) To attend school and participate in extracurricular, cultural, and personal enrichment activities, consistent with the child?s age and developmental level, with minimal disruptions to school attendance and educational stability.

(14) To work and develop job skills at an age-appropriate level, consistent with state law.

(15) To have social contacts with people outside of the foster care system, including teachers, church members, mentors, and friends.

(16) To attend Independent Living Program classes and activities if he or she meets age requirements.

(17) To attend court hearings and speak to the judge.

(18) To have storage space for private use.

(19) To be involved in the development of his or her own case plan and plan for permanent placement.

(20) To review his or her own case plan and plan for permanent placement, if he or she is 12 years of age or older and in a permanent placement, and to receive information about his or her out-of-home placement and case plan, including being told of changes to the plan.

(21) To be free from unreasonable searches of personal belongings.

(22) To the confidentiality of all juvenile court records consistent with existing law.

(23) To have fair and equal access to all available services, placement, care, treatment, and benefits, and to not be subjected to discrimination or harassment on the basis of actual or perceived race, ethnic group identification, ancestry, national origin, color, religion, sex, sexual orientation, gender identity, mental or physical disability, or HIV status.

(24) To have caregivers and child welfare personnel who have received instruction on cultural competency and sensitivity relating to, and best practices for, providing adequate care to lesbian, gay, bisexual, and transgender youth in out-of-home care.

(25) At 16 years of age or older, to have access to existing information regarding the educational options available, including, but not limited to, the coursework necessary for vocational and postsecondary educational programs, and information regarding financial aid for postsecondary education.

(26) To have access to age-appropriate, medically accurate information about reproductive health care, the prevention of unplanned pregnancy, and the prevention and treatment of sexually transmitted infections at 12 years of age or older.

(b) Nothing in this section shall be interpreted to require a foster care provider to take any action that would impair the health and safety of children in out-of-home placement.

(c) The State Department of Social Services and each county welfare department are encouraged to work with the Student Aid Commission, the University of California, the California State University, and the California Community Colleges to receive information pursuant to paragraph (23) of subdivision (a).

(Amended by Stats. 2013, Ch. 338, Sec. 2. Effective January 1, 2014.)



16002

(a) It is the intent of the Legislature to maintain the continuity of the family unit, and ensure the preservation and strengthening of the child?s family ties by ensuring that when siblings have been removed from their home, either as a group on one occurrence or individually on separate occurrences, the siblings will be placed in foster care together, unless it has been determined that placement together is contrary to the safety or well-being of any sibling. The Legislature recognizes that in order to ensure the placement of a sibling group in the same foster care placement, placement resources need to be expanded.

(b) The responsible local agency shall make a diligent effort in all out-of-home placements of dependent children, including those with relatives, to place siblings together in the same placement, and to develop and maintain sibling relationships. If siblings are not placed together in the same home, the social worker shall explain why the siblings are not placed together and what efforts he or she is making to place the siblings together or why making those efforts would be contrary to the safety and well-being of any of the siblings. When placement of siblings together in the same home is not possible, a diligent effort shall be made, and a case plan prepared, to provide for ongoing and frequent interaction among siblings until family reunification is achieved, or, if parental rights are terminated, as part of developing the permanent plan for the child. If the court determines by clear and convincing evidence that sibling interaction is contrary to the safety and well-being of any of the siblings, the reasons for the determination shall be noted in the court order, and interaction shall be suspended.

(c) When there has been a judicial suspension of sibling interaction, the reasons for the suspension shall be reviewed at each periodic review hearing pursuant to Section 366. When the court determines that sibling interaction can be safely resumed, that determination shall be noted in the court order and the case plan shall be revised to provide for sibling interaction.

(d) If the case plan for the child has provisions for sibling interaction, the child, or his or her parent or legal guardian shall have the right to comment on those provisions. If a person wishes to assert a sibling relationship with a dependent child, he or she may file a petition in the juvenile court having jurisdiction over the dependent child pursuant to subdivision (b) of Section 388.

(e) If parental rights are terminated and the court orders a dependent child to be placed for adoption, the county adoption agency or the State Department of Social Services shall take all of the following steps to facilitate ongoing sibling contact, except in those cases provided in subdivision (b) where the court determines by clear and convincing evidence that sibling interaction is contrary to the safety or well-being of the child:

(1) Include in training provided to prospective adoptive parents information about the importance of sibling relationships to the adopted child and counseling on methods for maintaining sibling relationships.

(2) Provide prospective adoptive parents with information about siblings of the child, except the address where the siblings of the children reside. However, this address may be disclosed by court order for good cause shown.

(3) Encourage prospective adoptive parents to make a plan for facilitating postadoptive contact between the child who is the subject of a petition for adoption and any siblings of this child.

(f) Information regarding sibling interaction, contact, or visitation that has been authorized or ordered by the court shall be provided to the foster parent, relative caretaker, or legal guardian of the child as soon as possible after the court order is made, in order to facilitate the interaction, contact, or visitation.

(g) As used in this section, ?sibling? means a child related to another person by blood, adoption, or affinity through a common legal or biological parent.

(h) The court documentation on sibling placements required under this section shall not require the modification of existing court order forms until the Child Welfare Services Case Management System is implemented on a statewide basis.

(Amended by Stats. 2012, Ch. 35, Sec. 102. Effective June 27, 2012.)



16002.5

It is the intent of the Legislature to maintain the continuity of the family unit and to support and preserve families headed by minor parents and nonminor dependent parents who are themselves under the jurisdiction of the juvenile court by ensuring that minor parents and nonminor dependent parents and their children are placed together in as family-like a setting as possible, unless it has been determined that placement together poses a risk to the child. It is also the intent of the Legislature to ensure that complete and accurate data on parenting minor and nonminor dependents is collected, and that the State Department of Social Services shall ensure that the following information is publicly available on a quarterly basis by county about parenting minor and nonminor dependents: total number of parenting minor and nonminor dependents in each county, their age, their ethnic group, their placement type, their time in care, the number of children they have, and whether their children are court dependents.

(a) To the greatest extent possible, minor parents and nonminor dependent parents and their children shall be provided with access to existing services for which they may be eligible, that are specifically targeted at supporting, maintaining, and developing both the parent-child bond and the dependent parent?s ability to provide a permanent and safe home for the child. Examples of these services may include, but are not limited to, child care, parenting classes, child development classes, and frequent visitation.

(b) Child welfare agencies may provide minor parents and nonminor dependent parents with access to social workers or resource specialists who have received training on the needs of teenage parents and available resources, including, but not limited to, maternal and child health programs, child care, and child development classes. Child welfare agencies are encouraged to update the case plans for pregnant and parenting dependents within 60 calendar days of the date the agency is informed of a pregnancy. When updating the case plan, child welfare agencies may hold a specialized conference to assist pregnant or parenting foster youth and nonminor dependents with planning for healthy parenting and identifying appropriate resources and services, and to inform the case plan. The specialized conference shall include the pregnant or parenting minor or nonminor dependent, family members, and other supportive adults, and the specially trained social worker or resource specialist. The specialized conference may include other individuals, including, but not limited to, a public health nurse, a community health worker, or other personnel with a comprehensive knowledge of available maternal and child resources, including public benefit programs. Participation in the specialized conference shall be voluntary on the part of the foster youth or nonminor dependent and assistance in identifying and accessing resources shall not be dependent on participation in the conference.

(c) The minor parents and nonminor dependent parents shall be given the ability to attend school, complete homework, and participate in age and developmentally appropriate activities unrelated to and separate from parenting.

(d) Child welfare agencies, local educational agencies, and child care resource and referral agencies may make reasonable and coordinated efforts to ensure that minor parents and nonminor dependent parents who have not completed high school have access to school programs that provide onsite or coordinated child care.

(e) Foster care placements for minor parents and nonminor dependent parents and their children shall demonstrate a willingness and ability to provide support and assistance to minor parents and nonminor dependent parents and their children.

(f) Contact between the child, the custodial parent, and the noncustodial parent shall be facilitated if that contact is found to be in the best interest of the child.

(g) For the purpose of this section, ?child? refers to the child born to the minor parent.

(h) For the purpose of this section, ?minor parent? refers to a dependent child who is also a parent.

(i) For the purpose of this section, ?nonminor dependent parent? refers to a nonminor as described in subdivision (v) of Section 11400 who also is a parent.

(Amended by Stats. 2013, Ch. 338, Sec. 3. Effective January 1, 2014.)



16003

(a) In order to promote the successful implementation of the statutory preference for foster care placement with a relative caretaker as set forth in Section 7950 of the Family Code, each community college district with a foster care education program shall make available orientation and training to the relative or nonrelative extended family member caregiver into whose care the county has placed a foster child pursuant to Section 1529.2 of the Health and Safety Code, including, but not limited to, courses that cover the following:

(1) The role, rights, and responsibilities of a relative or nonrelative extended family member caregiver caring for a child in foster care, including the right of a foster child to have fair and equal access to all available services, placement, care, treatment, and benefits, and to not be subjected to discrimination or harassment on the basis of actual or perceived race, ethnic group identification, ancestry, national origin, color, religion, sex, sexual orientation, gender identity, mental or physical disability, or HIV status.

(2) An overview of the child protective system.

(3) The effects of child abuse and neglect on child development.

(4) Positive discipline and the importance of self-esteem.

(5) Health issues in foster care.

(6) Accessing education and health services that are available to foster children.

(7) Relationship and safety issues regarding contact with one or both of the birth parents.

(8) Permanency options for relative or nonrelative extended family member caregivers, including legal guardianship, the Kinship Guardianship Assistance Payment Program, and kin adoption.

(9) Information on resources available for those who meet eligibility criteria, including out-of-home care payments, the Medi-Cal program, in-home supportive services, and other similar resources.

(10) Instruction on cultural competency and sensitivity relating to, and best practices for, providing adequate care to lesbian, gay, bisexual, and transgender youth in out-of-home care.

(11) Basic instruction on the existing laws and procedures regarding the safety of foster youth at school and the ensuring of a harassment and violence free school environment contained in the California Student Safety and Violence Prevention Act of 2000 (Article 3.6 (commencing with Section 32228) of Chapter 2 of Part 19 of Division 1 of Title 1 of the Education Code).

(b) In addition to training made available pursuant to subdivision (a), each community college district with a foster care education program shall make training available to a relative or nonrelative extended family member caregiver that includes, but need not be limited to, courses that cover all of the following:

(1) Age-appropriate child development.

(2) Health issues in foster care.

(3) Positive discipline and the importance of self-esteem.

(4) Emancipation and independent living.

(5) Accessing education and health services available to foster children.

(6) Relationship and safety issues regarding contact with one or both of the birth parents.

(7) Permanency options for relative or nonrelative extended family member caregivers, including legal guardianship, the Kinship Guardianship Assistance Payment Program, and kin adoption.

(8) Basic instruction on the existing laws and procedures regarding the safety of foster youth at school and the ensuring of a harassment and violence free school environment contained in the California Student Safety and Violence Prevention Act of 2000 (Article 3.6 (commencing with Section 32228) of Chapter 2 of Part 19 of Division 1 of Title 1 of the Education Code).

(c) In addition to the requirements of subdivisions (a) and (b), each community college district with a foster care education program, in providing the orientation program, shall develop appropriate program parameters in collaboration with the counties.

(d) Each community college district with a foster care education program shall make every attempt to make the training and orientation programs for relative or nonrelative extended family member caregivers highly accessible in the communities in which they reside.

(e) When a child is placed with a relative or nonrelative extended family member caregiver, the county shall inform the caregiver of the availability of training and orientation programs and it is the intent of the Legislature that the county shall forward the names and addresses of relative or nonrelative extended family member caregivers to the appropriate community colleges providing the training and orientation programs.

(f) This section shall not be construed to preclude counties from developing or expanding existing training and orientation programs for foster care providers to include relative or nonrelative extended family member caregivers.

(Amended by Stats. 2012, Ch. 639, Sec. 4. Effective January 1, 2013.)



16004

(a) The Legislature finds and declares that there is an urgent need to develop placement resources to permit sibling groups to remain together in out-of-home care when removed from the custody of their parents due to child abuse or neglect. Multiple barriers exist, including local ordinances and community care licensing standards, that limit or prevent the county placement agency from fulfilling its obligation pursuant to subdivision (b) of Section 16002 to place siblings together.

Therefore, the Legislature declares its intent to develop specific placement resources to accommodate sibling groups.

(b) The State Department of Social Services shall, in consultation with the County Welfare Directors Association, the Judicial Council, organizations representing foster youth, and other similar, interested organizations, make recommendations to increase the available sibling placement resources. The possible policy changes to be addressed shall include, but shall not be limited to, the following:

(1) The creation of a special licensing category for sibling care, including sibling group foster homes.

(2) Development of children?s villages with separate cottages to provide a home for each sibling group.

(3) Funding for targeted recruitment of foster parents for large sibling groups.

(4) Establishment of a higher foster care payment rate for caretakers who accept sibling groups.

(5) Funding for one-time capital improvement costs to remodel homes to accommodate placement of siblings and provide for other up-front costs, such as vans, car seats, and other items.

(6) Establishment of guidelines for placing siblings, who cannot be placed in the same home, within geographic proximity to each other and exploration of the possibility of permitting these siblings to have the option of enrolling in the same school district even when the siblings reside in different school districts.

(c) The department shall develop recommendations for the Legislature, in consultation with the Chief Probation Officers Association and the County Welfare Directors Association, regarding procedures for doing both of the following:

(1) Placing siblings together when one or more siblings are in the juvenile dependency system and one or more siblings are in the juvenile delinquency systems, when such placements are appropriate.

(2) Maintaining contact and sharing information between siblings who are placed separately in out-of-home care under the juvenile dependency and the juvenile delinquency systems.

(d) The department shall submit the recommendations described in subdivisions (b) and (c) to the Legislature by November 1, 2001.

(Added by Stats. 2000, Ch. 909, Sec. 9. Effective January 1, 2001.)



16004.5

(a) The Legislature finds and declares that there is an urgent need to develop placement resources to permit minor parents and their children to remain together in out-of-home care when the minor parent is removed from the custody of his or her parents due to abuse or neglect.

(b) To the greatest extent possible, child welfare agencies, in conjunction with providers and the state, and in conjunction with ongoing development of placements and the allocation of existing placement resources, shall identify and utilize whole family placements and other placement models that provide supportive family focused care for dependent teens and their children. In identifying these placements, child welfare agencies shall work with providers and stakeholders to identify and develop programs and program models designed to meet these goals.

(c) In order to effectively plan, identify, and develop needed resources, and effectively address the needs of this population, the department and local child welfare agencies are encouraged to collect data on the number of minors in foster care who give birth and the number of minor parents who remain in placement with their minor children. The department shall aggregate the data annually.

(d) In order to recruit, train, and retain qualified and supportive foster care providers for this population, the department and local child welfare agencies, in consultation with other interested stakeholders, are encouraged to collect information to be used to develop a more cost-effective infant supplemental payment rate structure that more adequately reimburses caregivers for the costs of infant care and teen parent mentoring.

(Added by Stats. 2004, Ch. 841, Sec. 4. Effective January 1, 2005.)



16005

Siblings shall be assigned to the same social worker when there is a prospective adoptive family that intends to adopt the children as a sibling group, unless the responsible local agency finds that assigning the siblings to the same social worker would not be in the best interest of the child or the siblings or the operation of the county office.

(Added by Stats. 2001, Ch. 353, Sec. 4. Effective January 1, 2002.)



16010

(a) When a child is placed in foster care, the case plan for each child recommended pursuant to Section 358.1 shall include a summary of the health and education information or records, including mental health information or records, of the child. The summary may be maintained in the form of a health and education passport, or a comparable format designed by the child protective agency. The health and education summary shall include, but not be limited to, the names and addresses of the child?s health, dental, and education providers; the child?s grade level performance; the child?s school record; assurances that the child?s placement in foster care takes into account proximity to the school in which the child is enrolled at the time of placement; the number of school transfers the child has already experienced; the child?s educational progress, as demonstrated by factors, including, but not limited to, academic proficiency scores; credits earned toward graduation; a record of the child?s immunizations and allergies; the child?s known medical problems; the child?s current medications, past health problems, and hospitalizations; a record of the child?s relevant mental health history; the child?s known mental health condition and medications; and any other relevant mental health, dental, health, and education information concerning the child determined to be appropriate by the Director of Social Services. The health and education summary may also include the name and contact information for the educational liaison, as described in subdivision (b) of Section 48853.5 of the Education Code, of the child?s local educational agency. If any other law imposes more stringent information requirements, then that section shall prevail.

(b) Additionally, a court report or assessment required pursuant to subdivision (g) of Section 361.5, Section 366.1, subdivision (d) of Section 366.21, or subdivision (c) of Section 366.22 shall include a copy of the current health and education summary described in subdivision (a). With respect to a nonminor dependent, as described in subdivision (v) of Section 11400, a copy of the current health and education summary shall be included in the court report only if and when the nonminor dependent consents in writing to its inclusion.

(c) As soon as possible, but not later than 30 days after initial placement of a child into foster care, the child protective agency shall provide the caregiver with the child?s current health and education summary as described in subdivision (a). For each subsequent placement of a child or nonminor dependent, the child protective agency shall provide the caregiver with a current summary as described in subdivision (a) within 48 hours of the placement. With respect to a nonminor dependent, as described in subdivision (v) of Section 11400, the social worker or probation officer shall advise the young adult of the social worker?s or probation officer?s obligation to provide the health and education summary to the new caregiver and the court, and shall discuss with the youth the benefits and liabilities of sharing that information.

(d) (1) Notwithstanding Section 827 or any other law, the child protective agency may disclose any information described in this section to a prospective caregiver or caregivers prior to placement of a child if all of the following requirements are met:

(A) The child protective agency intends to place the child with the prospective caregiver or caregivers.

(B) The prospective caregiver or caregivers are willing to become the adoptive parent or parents of the child.

(C) The prospective caregiver or caregivers have an approved adoption assessment or home study, a foster family home license, certification by a licensed foster family agency, or approval pursuant to the requirements in Sections 361.3 and 361.4.

(2) In addition to the information required to be provided under this section, the child protective agency may disclose to the prospective caregiver specified in paragraph (1), placement history or underlying source documents that are provided to adoptive parents pursuant to subdivisions (a) and (b) of Section 8706 of the Family Code.

(e) The child?s caregiver shall be responsible for obtaining and maintaining accurate and thorough information from physicians and educators for the child?s summary as described in subdivision (a) during the time that the child is in the care of the caregiver. On each required visit, the child protective agency or its designee family foster agency shall inquire of the caregiver whether there is any new information that should be added to the child?s summary as described in subdivision (a). The child protective agency shall update the summary with the information as appropriate, but not later than the next court date or within 48 hours of a change in placement. The child protective agency or its designee family foster agency shall take all necessary steps to assist the caregiver in obtaining relevant health and education information for the child?s health and education summary as described in subdivision (a). The caregiver of a nonminor dependent, as described in subdivision (v) of Section 11400, is not responsible for obtaining and maintaining the nonminor dependent?s health and educational information, but may assist the nonminor dependent with any recordkeeping that the nonminor requests of the caregiver.

(f) At the initial hearing, the court shall direct each parent to provide to the child protective agency complete medical, dental, mental health, and educational information, and medical background, of the child and of the child?s mother and the child?s biological father if known. The Judicial Council shall create a form for the purpose of obtaining health and education information from the child?s parents or guardians at the initial hearing. The court shall determine at the hearing held pursuant to Section 358 whether the medical, dental, mental health, and educational information has been provided to the child protective agency.

(Amended by Stats. 2012, Ch. 849, Sec. 7.5. Effective January 1, 2013.)



16010.2

The department, in consultation with pediatricians, other health care experts, including public health nurses, and experts in and recipients of child welfare services, including parents, shall develop a plan for the ongoing oversight and coordination of health care services for a child in a foster care placement. The plan shall ensure a coordinated strategy to identify and respond to the health care needs of foster children, including mental health and dental needs, consistent with Section 205 of the federal Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public Law 110-351).

(Added by Stats. 2009, Ch. 339, Sec. 6. Effective January 1, 2010.)



16010.4

The Legislature finds and declares all of the following:

(a) The State of California is guardian to more than 90,000 children in foster care, more than any other state in the nation. As of 2002, California has a disproportionately high number of children in foster care. While the state is home to 12 percent of the nation?s population, it guards over 20 percent of the nation?s children in its foster care system. Thirty-five percent of foster children live with relatives.

(b) Foster parents are one of the most important sources of information about the children in their care. Courts, lawyers, and social workers should have the benefit of caregivers? perceptions. Both federal and state law recognize the importance of foster parents? participation in juvenile court proceedings. Federal law requires that foster parents and other caregivers receive expanded opportunities for notice, the right to participate in dependency court review and permanency hearings, and the right to communicate concerns to the courts. State law similarly provides that caregivers may submit their concerns to courts in writing.

(c) It is in the children?s best interests that their caregivers are privy to important information about them. This information is necessary to obtain social and health services for children, enroll children in school and extracurricular activities, and update social workers and court personnel about important developments affecting foster children.

(d) Most school districts and extracurricular organizations require proof of age before enrolling a child in their programs. Moreover, caregivers are required to obtain a medical appointment for their foster children within the first month of receiving the children into their homes. It would therefore be in both the children?s and the caregivers? best interests to be provided with any available medical information, medications and instructions for use, and identifying information about the children upon receiving the children into their homes.

(e) Caregivers should have certain basic information in order to provide for the needs of children placed in their care, including all of the following:

(1) The name, mailing address, telephone number, and facsimile number of the child?s social worker and the social worker?s supervisor.

(2) The name, mailing address, telephone number, and facsimile number of the child?s attorney and court-appointed special advocate (CASA), if any.

(3) The name, address, and department number of the juvenile court in which the child?s juvenile court case is pending.

(4) The case number assigned to the child?s juvenile court case.

(5) A copy of the child?s birth certificate, passport, or other identifying documentation of age as may be required for enrollment in school and extracurricular activities.

(6) The child?s State Department of Social Services identification number.

(7) The child?s Medi-Cal identification number or group health insurance plan number.

(8) Medications or treatments in effect for the child at the time of placement, and instructions for their use.

(9) A plan outlining the child?s needs and services, including information on family and sibling visitation.

(f) Caregivers should have knowledge of all of the following:

(1) Their right to receive notice of all review and permanency hearings concerning the child during the placement.

(2) Their right to attend those hearings or submit information they deem relevant to the court in writing.

(3) The ?Caregiver Information Form? (Judicial Council Form JV-290), which allows the caregiver to provide information directly to the court.

(4) Information about and referrals to any existing services, including transportation, translation, training, forms, and other available services.

(5) The caregiver?s obligation to cooperate with any reunification, concurrent, or permanent planning for the child.

(6) Any known siblings or half-siblings of the child, whether the child has, expects, or desires to have contact or visitation with any or all siblings, and how and when caregivers facilitate the contact or visitation.

(g) Courts should know, at the earliest possible date, the interest of the caretaker in providing legal permanency for the child.

(Added by Stats. 2003, Ch. 812, Sec. 5. Effective January 1, 2004.)



16010.5

(a) When initially placing a child into foster care or kinship care, and within 48 hours of any subsequent placement of that child, the placing agency shall provide to the child?s caretaker both of the following:

(1) Prescribed medications for the child that are in the possession of the placing agency, with instructions for the use of the medication.

(2) Information regarding any treatments that are known to the placing agency and that are in effect for the child at the time of the placement.

(b) As soon as possible after placing a child into foster care or kinship care, and no later than 30 days after placing the child, the placing agency shall provide to the child?s caregiver any available documentation or proof of the child?s age that may be required for enrollment in school or activities that require proof of age.

(c) Within 30 days of receiving a copy of a child?s birth certificate or passport, a placing agency shall provide a copy of that document to the child?s caregiver.

(d) Nothing shall preclude the placing agency from providing the name, mailing address, telephone number, and facsimile number of the child?s attorney and the child?s court-appointed special advocate, if any, to the child or the child?s caregiver upon their request.

(Added by Stats. 2003, Ch. 812, Sec. 6. Effective January 1, 2004.)



16010.6

(a) As soon as a placing agency makes a decision with respect to a placement or a change in placement of a dependent child, but not later than the close of the following business day, the placing agency shall notify the child?s attorney and provide to the child?s attorney information regarding the child?s address, telephone number, and caregiver.

(b) (1) A placing agency shall not make a placement or a change in placement of a child outside the United States prior to a judicial finding that the placement is in the best interest of the child, except as required by federal law or treaty.

(2) The placing agency shall carry the burden of proof and must show, by clear and convincing evidence, that placement outside the United States is in the best interest of the child.

(3) In determining the best interest of the child, the court shall consider, but not be limited to, the following factors:

(A) Placement with a relative.

(B) Placement of siblings in the same home.

(C) Amount and nature of any contact between the child and the potential guardian or caretaker.

(D) Physical and medical needs of the dependent child.

(E) Psychological and emotional needs of the dependent child.

(F) Social, cultural, and educational needs of the dependent child.

(G) Specific desires of any dependent child who is 12 years of age or older.

(4) If the court finds that a placement outside the United States is, by clear and convincing evidence, in the best interest of the child, the court may issue an order authorizing the placing agency to make a placement outside the United States. A child subject to this subdivision shall not leave the United States prior to the issuance of the order described in this paragraph.

(5) For purposes of this subdivision, ?outside the United States? shall not include the lands of any federally recognized American Indian tribe or Alaskan Natives.

(6) This section shall not apply to the placement of a dependent child with a parent.

(c) Absent exigent circumstances, as soon as a placing agency becomes aware of the need for a change in placement of a dependent child that will result in the separation of siblings currently placed together, the placing agency shall notify the child?s attorney and the child?s siblings? attorney of this proposed separation no less than 10 calendar days prior to the planned change of placement so that the attorneys may investigate the circumstances of the proposed separation. If the placing agency first becomes aware, by written notification from a foster family agency, group home, or other foster care provider, of the need for a change in placement for a dependent child that will result in the separation of siblings currently placed together, and that the child or children shall be removed within seven days, then notice shall be provided to the attorneys by the end of the next business day after the receipt of notice from the provider. In an emergency, the placing agency shall provide notice as soon as possible, but no later than the close of the first business day following the change of placement. This notification shall be deemed sufficient notice for the purposes of subdivision (a).

(d) When the required notice is given prior to a change in placement, the notice shall include information regarding the child?s address, telephone number, and caregiver or any one or more of these items of information to the extent that this information is known at the time that the placing agency provides notice to the child?s attorney. When the required notice is given after the change in placement, notice shall include information regarding the child?s address, telephone number, and caregiver.

(e) The Judicial Council shall adopt a rule of court directing the attorney for a child for whom a dependency petition has been filed, upon receipt from the agency responsible for placing the child of the name, address, and telephone number of the child?s caregiver, to timely provide the attorney?s contact information to the caregiver and, if the child is 10 years of age or older, to the child. This rule does not preclude an attorney from giving contact information to a child who is younger than 10 years of age.

(Amended by Stats. 2012, Ch. 144, Sec. 3. Effective January 1, 2013.)



16010.8

It is the intent of the Legislature that no child or youth in foster care reside in group care for longer than one year. The State Department of Social Services shall provide updates to the Legislature, commencing no later than January 1, 2014, regarding the outcomes of assessments of children and youth who have been in group homes for longer than one year and the corresponding outcomes of transitions, or plans to transition, them into family settings.

(Added by Stats. 2013, Ch. 21, Sec. 41. Effective June 27, 2013.)



16011

(a) Subject to the conditions prescribed by this section, Los Angeles County may pursue the development and evaluation of a pilot Internet-based health and education passport system. The system shall be known as the Passport System. The Passport System shall collect and maintain health and education records for foster children under the supervision of the county social services or probation department, as required by Section 16010. The Passport System shall initially be conducted as a limited pilot project in a subset of Los Angeles County, and upon successful evaluation, may be expanded statewide.

(1) Los Angeles County shall be responsible for the planning, development, and implementation of the Passport System. Los Angeles County is responsible for the development of the advance planning document (APD) as prescribed by federal regulations, requesting funding consistent with the child welfare services program. The APD shall include, but not be limited to, the design of an interface between the web-based Passport System and the Child Welfare Services/Case Management System (CWS/CMS) so that information entered into the Passport System shall automatically and permanently reside in the CWS/CMS. In addition, the APD shall include the scope of the pilot project, the evaluation plan pursuant to subdivisions (b) and (d), and the county shall address a plan for compliance with pertinent provisions in state and federal law requiring that privacy of confidential information be maintained.

(2) The department shall review and, upon approval by the appropriate state agencies, shall transmit the APD to the federal Department of Health and Human Services. The department shall facilitate assistance as appropriate to gain federal approval of the APD. Implementation of the pilot system shall be contingent upon federal approval of the APD and of the request for federal funding consistent with the child welfare services program. It shall also be contingent upon assurance by the United States Secretary of Health and Human Services that the federal funding for the CWS/CMS shall not be adversely impacted by the development and implementation of the Passport System. If the department is unable to gain federal approval of the pilot project by January 1, 2004, authorization for the pilot project established by this section shall cease.

(3) The Passport System shall provide real-time access to health, mental health, and educational information by health and mental health care providers, educators, licensed or approved foster care givers, and local agency staff in order to improve the accuracy and reliability of information necessary to ensure receipt of appropriate services for children in foster care, to improve health and educational outcomes, and to reduce and eliminate the risk of inadequate treatment by service providers, multiple immunizations, other severe health and education problems, and death.

(4) The Passport System shall meet all the operational and administrative needs of local participating agencies; be scalable and flexible to interface with and integrate data from multiple Los Angeles County and other county departments and state agencies that provide services to children, using data matching algorithms that provide a high level of confidence and reliability; maximize the use and availability of information in a secured and reliable environment; allow relevant county staff, health, mental health, education providers, and licensed or approved foster care givers to update or view appropriate data through a web-enabled application via the Internet; contain fire walls and safeguards to ensure that only authorized persons inquire and update only those cases which they have been authorized to access; and to ensure the integrity and confidentiality of the system.

(b) Prior to commencement of the pilot project, Los Angeles County, in consultation with the department, shall develop a pilot evaluation plan subject to approval by the department and the United States Secretary of Health and Human Services. The plan shall include, but is not limited to, identification of measurable objectives, and benefits that the pilot project is expected to achieve, the methodology, and plan criteria for evaluating the pilot project.

(c) The pilot plan shall include a strategy to incentivize health, mental health, and educational providers servicing foster children to utilize and update the Internet-based system.

(d) Implementation of the interface between the Internet-based Passport System and the CWS/CMS shall be contingent upon approval of federal reimbursement consistent with the child welfare services program. Funding shall be subject to the sharing ratios that apply to the administration of child welfare services programs. Any funds appropriated for this purpose not expended in the 2001?02 fiscal year shall be available for the purposes of this section as expenditure in subsequent years. After one year of operation of the pilot project, Los Angeles County shall complete a pilot evaluation as described in the pilot evaluation plan. The results of the evaluation shall be provided to the chairpersons of the fiscal and policy committees of each house of the Legislature, the Chairperson of the Joint Legislative Budget Committee, and the Department of Finance.

(Amended by Stats. 2002, Ch. 1022, Sec. 52. Effective September 28, 2002.)



16013

(a) It is the policy of this state that all persons engaged in providing care and services to foster children, including, but not limited to, foster parents, adoptive parents, relative caregivers, and other caregivers contracting with a county welfare department, shall have fair and equal access to all available programs, services, benefits, and licensing processes, and shall not be subjected to discrimination or harassment on the basis of their clients? or their own actual or perceived race, ethnic group identification, ancestry, national origin, color, religion, sex, sexual orientation, gender identity, mental or physical disability, or HIV status.

(b) Nothing in this section shall be interpreted to create or modify existing preferences for foster placements or to limit the local placement agency?s ability to make placement decisions for a child based on the child?s best interests.

(Amended by Stats. 2008, Ch. 557, Sec. 5. Effective January 1, 2009.)



16014

(a) It is the intent of the Legislature to maximize federal funding for foster youth services provided by local educational agencies.

(b) The State Department of Education and the State Department of Social Services shall collaborate with the County Welfare Directors Association, representatives from local educational agencies, and representatives of private, nonprofit foster care providers to establish roles and responsibilities, claiming requirements, and sharing of eligibility information eligible for funding under Part E (commencing with Section 470) of Title IV of the federal Social Security Act (42 U.S.C. Sec. 301 et seq.). These state agencies shall also assist counties and local educational agencies in drafting memorandums of understanding between agencies to access funding for case management activities associated with providing foster youth services for eligible children. That federal funding shall be an augmentation to the current program and shall not supplant existing state general funds allocated to this program.

(c) School districts shall be responsible for 100 percent of the nonfederal share of payments received under that act.

(Added by Stats. 2004, Ch. 914, Sec. 16. Effective January 1, 2005.)






CHAPTER 2. County Adoption Agencies

16100

(a) Any county may perform the home-finding and placement functions, to investigate, examine, and make reports upon petitions for adoption filed in the superior court, to act as a placement agency in the placement of children for adoption, to accept relinquishments for adoption, and to perform such other functions in connection with adoption as the department deems necessary, or to do any of them. Nothing in this section shall be construed to authorize a county adoption agency, as provided in subdivision (d), to provide intercountry adoption services.

(b) Notwithstanding any other law, a county adoption agency performing the functions specified in subdivision (a) may contract for services described in subdivision (a) from any licensed private adoption agency that the private adoption agency is licensed to provide pursuant to Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code. A licensed county adoption agency may also contract for services described in subdivision (a) from any out-of-state licensed public or private adoption agency that is licensed pursuant to the laws of that state. Any services contracted for shall substantially meet the standards and criteria established in California adoption regulations as determined by the licensed county adoption agency. These services shall be contracted for in order to facilitate adoptive placement of a specified category of children for whom the licensed county adoption agency has determined it cannot provide adequate services.

(c) Counties that elect not to provide the adoption services specified in subdivision (a) may contract with the department or another county adoption agency to provide those services.

(Amended by Stats. 2012, Ch. 35, Sec. 103. Effective June 27, 2012.)



16101

(a) Prior to the 2011?12 fiscal year, the cost of administering the adoption programs undertaken by a county under license issued pursuant to Section 16100 of this code shall be borne by the state in the amount found necessary by the department for proper and efficient administration. The state shall reimburse the county for all such necessary administrative costs, after deducting therefrom the amount of fees collected by the county agency pursuant to Section 8716 of the Family Code.

(b) Beginning in the 2011?12 fiscal year, and each fiscal year thereafter, funding and expenditures for programs and activities under the section for the purposes of administering the adoption programs shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(Amended by Stats. 2012, Ch. 35, Sec. 104. Effective June 27, 2012.)



16105

If any grants-in-aid are made by the federal government for the cost of administering an adoption program, or for the cost of care of children relinquished for adoption, the amount of the federal grant shall be applied to defer the cost of administration or of care.

(Amended by Stats. 2012, Ch. 35, Sec. 105. Effective June 27, 2012.)



16106

The state shall reimburse each county for the cost of care of any child placed under the custody of a county department pursuant to Section 8805 or 8918 of the Family Code. County claims for reimbursement of expenses incurred pursuant to Section 8805 or 8918 of the Family Code shall be filed with the department at the time and in the manner specified by the department, and the claims shall be subject to audit by the department. Whenever a claim covering a prior fiscal year is found to have been in error, adjustment may be made on a current claim without the necessity of applying adjustment to the appropriation for the prior fiscal year.

(Amended by Stats. 1992, Ch. 163, Sec. 157. Effective January 1, 1993. Operative January 1, 1994, by Sec. 161 of Ch. 163.)






CHAPTER 2.1. Aid for Adoption of Children

16115

Aid under this chapter shall be known as the Adoption Assistance Program.

(Amended by Stats. 1982, Ch. 977, Sec. 18. Effective September 13, 1982. Operative October 1, 1982, by Sec. 36 of Ch. 977.)



16115.5

It is the intent of the Legislature in enacting this chapter to benefit children residing in foster homes by providing the stability and security of permanent homes, and in so doing, achieve a reduction in foster home care. It is not the intent of this chapter to increase expenditures but to provide for payments to adoptive parents to enable them to meet the needs of children who meet the criteria established in Sections 16116, 16120, and 16121.

(Amended by Stats. 1993, Ch. 1087, Sec. 1. Effective October 11, 1993.)



16118

(a) The department shall establish and administer the program to be carried out by the department or the county pursuant to this chapter. The department shall adopt any regulations necessary to carry out the provisions of this chapter.

(b) The department shall keep the records necessary to evaluate the program?s effectiveness in encouraging and promoting the adoption of children eligible for the Adoption Assistance Program.

(c) The department or the county responsible for providing financial aid in the amount determined in Section 16120 shall have responsibility for certifying that the child meets the eligibility criteria and for determining the amount of financial assistance needed by the child and the adopting family.

(d) The department shall actively seek and make maximum use of federal funds that may be available for the purposes of this chapter. In accordance with federal law, any savings realized from the change in federal funding for adoption assistance resulting from the enactment of the federal Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public Law 110-351) shall be spent for the provision of foster care and adoption services, and the counties shall annually report to the department how these savings are spent, including any expenditures for post-adoption services. The process for submitting this information shall be developed by the department, in consultation with counties. All gifts or grants received from private sources for the purpose of this chapter shall be used to offset public costs incurred under the program established by this chapter.

(e) For purposes of this chapter, the county responsible for determining the child?s Adoption Assistance Program eligibility status and for providing financial aid in the amount determined in Sections 16120 and 16120.1 shall be the county that, at the time of the adoptive placement, would otherwise be responsible for making a payment pursuant to Section 11450 under the CalWORKs program or Section 11461 under the Aid to Families with Dependent Children-Foster Care program if the child were not adopted. When the child has been voluntarily relinquished for adoption prior to a determination of eligibility for this payment, the responsible county shall be the county in which the relinquishing parent resides. The responsible county for all other eligible children shall be the county where the child is physically residing prior to placement with the adoptive family. The responsible county shall certify eligibility on a form prescribed by the department.

(f) Beginning in the 2011?12 fiscal year, and for each fiscal year thereafter, funding and expenditures for programs and activities under this section shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(Amended by Stats. 2012, Ch. 35, Sec. 106. Effective June 27, 2012.)



16119

(a) At the time application for adoption of a child who is potentially eligible for Adoption Assistance Program benefits is made, and at the time immediately prior to the finalization of the adoption decree, the department, county adoption agency, or the licensed adoption agency, whichever is appropriate, shall provide the prospective adoptive family with information, in writing, on the availability of Adoption Assistance Program benefits, with an explanation of the difference between these benefits and foster care payments. The department, county adoption agency, or the licensed adoption agency shall also provide the prospective adoptive family with information, in writing, on the availability of reimbursement for the nonrecurring expenses incurred in the adoption of the Adoption Assistance Program eligible child. The department, county adoption agency, or licensed adoption agency shall also provide the prospective adoptive family with information on the availability of mental health services through the Medi-Cal program or other programs. The department, county adoption agency, or licensed adoption agency shall also provide information regarding the federal adoption tax credit for any individual who is adopting or considering adopting a child in foster care, in accordance with Section 403 of the federal Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public Law 110-351).

(b) The department, county adoption agency, or licensed adoption agency shall encourage families that elect not to sign an adoption assistance agreement to sign a deferred adoption assistance agreement.

(c) The department or the county, whichever is responsible for determining the child?s eligibility for the Adoption Assistance Program, shall assess the needs of the child and the circumstances of the family.

(d) (1) The amount of an adoption assistance cash benefit, if any, shall be a negotiated amount based upon the needs of the child and the circumstances of the family. There shall be no means test used to determine an adoptive family?s eligibility for the Adoption Assistance Program, or the amount of adoption assistance payments. In those instances where an otherwise eligible child does not require a cash benefit, Medi-Cal eligibility may be established for the child, as needed.

(2) For purposes of paragraph (1), ?circumstances of the family? includes the family?s ability to incorporate the child into the household in relation to the lifestyle, standard of living, and future plans and to the overall capacity to meet the immediate and future plans and needs, including education, of the child.

(e) The department, county adoption agency, or licensed adoption agency shall inform the prospective adoptive family regarding the county responsible for providing financial aid to the adoptive family in an amount determined pursuant to Sections 16120 and 16120.1.

(f) The department, county adoption agency, or licensed adoption agency shall inform the prospective adoptive family that the adoptive parents will continue to receive benefits in the agreed upon amount unless one of the following occurs:

(1) The department or county adoption agency determines that the adoptive parents are no longer legally responsible for the support of the child.

(2) The department or county adoption agency determines that the child is no longer receiving support from the adoptive family.

(3) The adoption assistance payment exceeds the amount that the child would have been eligible for in a licensed foster home.

(4) The adoptive parents demonstrate a need for an increased payment.

(5) The adoptive parents voluntarily reduce or terminate payments.

(6) The adopted child has an extraordinary need that was not anticipated at the time the amount of the adoption assistance was originally negotiated.

(g) The department, county adoption agency, or licensed adoption agency shall inform the prospective adoptive family of their potential eligibility for a federal tax credit under Section 23 of the Internal Revenue Code of 1986 (26 U.S.C. Sec. 23) and a state tax credit under Section 17052.25 of the Revenue and Taxation Code.

(Amended by Stats. 2012, Ch. 35, Sec. 107. Effective June 27, 2012.)



16120

A child shall be eligible for Adoption Assistance Program benefits if all of the conditions specified in subdivisions (a) to (l), inclusive, are met or if the conditions specified in subdivision (m) are met.

(a) It has been determined that the child cannot or should not be returned to the home of his or her parents as evidenced by a petition for termination of parental rights, a court order terminating parental rights, or a signed relinquishment, or, in the case of a tribal customary adoption, if the court has given full faith and credit to a tribal customary adoption order as provided for pursuant to paragraph (2) of subdivision (e) of Section 366.26, or, in the case of a nonminor dependent the court has dismissed dependency or transitional jurisdiction subsequent to the approval of the nonminor dependent, adoption petition pursuant to subdivision (f) of Section 366.31.

(b) The child has at least one of the following characteristics that are barriers to his or her adoption:

(1) Adoptive placement without financial assistance is unlikely because of membership in a sibling group that should remain intact or by virtue of race, ethnicity, color, language, age of three years or older, or parental background of a medical or behavioral nature that can be determined to adversely affect the development of the child.

(2) Adoptive placement without financial assistance is unlikely because the child has a mental, physical, emotional, or medical disability that has been certified by a licensed professional competent to make an assessment and operating within the scope of his or her profession. This paragraph shall also apply to children with a developmental disability, as defined in subdivision (a) of Section 4512, including those determined to require out-of-home nonmedical care, as described in Section 11464.

(c) The need for an adoption subsidy is evidenced by an unsuccessful search for an adoptive home to take the child without financial assistance, as documented in the case file of the prospective adoptive child. The requirement for this search shall be waived when it would be against the best interest of the child because of the existence of significant emotional ties with prospective adoptive parents while in the care of these persons as a foster child.

(d) The child satisfies any of the following criteria:

(1) He or she is under 18 years of age.

(2) He or she is under 21 years of age and has a mental or physical handicap that warrants the continuation of assistance.

(3) Effective January 1, 2012, he or she is under 19 years of age, effective January 1, 2013, he or she is under 20 years of age, and effective January 1, 2014, he or she is under 21 years of age and as described in Section 10103.5, and has attained 16 years of age before the adoption assistance agreement became effective, and one or more of the conditions specified in paragraphs (1) to (5), inclusive, of subdivision (b) of Section 11403 applies.

(e) The adoptive family is responsible for the child pursuant to the terms of an adoptive placement agreement or a final decree of adoption and has signed an adoption assistance agreement.

(f) The adoptive family is legally responsible for the support of the child and the child is receiving support from the adoptive parent.

(g) The department or the county responsible for determining the child?s Adoption Assistance Program eligibility status and for providing financial aid, and the prospective adoptive parent, prior to or at the time the adoption decree is issued by the court, have signed an adoption assistance agreement that stipulates the need for, and the amount of, Adoption Assistance Program benefits.

(h) The prospective adoptive parent or any adult living in the prospective adoptive home has completed the criminal background check requirements pursuant to Section 671(a)(20)(A) and (C) of Title 42 of the United States Code.

(i) To be eligible for state funding, the child is the subject of an agency adoption, as defined in Section 8506 of the Family Code, and was any of the following:

(1) Under the supervision of a county welfare department as the subject of a legal guardianship or juvenile court dependency.

(2) Relinquished for adoption to a licensed California private or public adoption agency, or another public agency operating a Title IV-E program on behalf of the state, and would have otherwise been at risk of dependency as certified by the responsible public child welfare agency.

(3) Committed to the care of the department pursuant to Section 8805 or 8918 of the Family Code.

(4) The child is an Indian child and the subject of an order of adoption based on tribal customary adoption of an Indian child, as described in Section 366.24. Notwithstanding Section 8600.5 of the Family Code, for purposes of this subdivision a tribal customary adoption shall be considered an agency adoption.

(j) To be eligible for federal funding, in the case of a child who is not an applicable child for the federal fiscal year as defined in subdivision (n), the child satisfies any of the following criteria:

(1) Prior to the finalization of an agency adoption, as defined in Section 8506 of the Family Code, or an independent adoption, as defined in Section 8524 of the Family Code, is filed, the child has met the requirements to receive federal supplemental security income benefits pursuant to Subchapter 16 (commencing with Section 1381) of Chapter 7 of Title 42 of the United States Code, as determined and documented by the federal Social Security Administration.

(2) The child was removed from the home of a specified relative and the child would have been AFDC eligible in the home of removal according to Section 606(a) or 607 of Title 42 of the United States Code, as those sections were in effect on July 16, 1996, in the month of the voluntary placement agreement or in the month court proceedings are initiated to remove the child, resulting in a judicial determination that continuation in the home would be contrary to the child?s welfare. The child must have been living with the specified relative from whom he or she was removed within six months of the month the voluntary placement agreement was signed or the petition to remove was filed.

(3) The child was voluntarily relinquished to a licensed public or private adoption agency, or another public agency operating a Title IV-E program on behalf of the state, and there is a petition to the court to remove the child from the home within six months of the time the child lived with a specified relative and a subsequent judicial determination that remaining in the home would be contrary to the child?s welfare.

(4) Title IV-E foster care maintenance was paid on behalf of the child?s minor parent and covered the cost of the minor parent?s child while the child was in the foster family home or child care institution with the minor parent.

(5) The child is an Indian child and the subject of an order of adoption based on tribal customary adoption of an Indian child, as described in Section 366.24.

(k) To be eligible for federal funding, in the case of a child who is an applicable child for the federal fiscal year, as defined in subdivision (n), the child meets any of the following criteria:

(1) At the time of initiation of adoptive proceedings was in the care of a public or licensed private child placement agency or Indian tribal organization pursuant to either of the following:

(A) An involuntary removal of the child from the home in accordance with a judicial determination to the effect that continuation in the home would be contrary to the welfare of the child.

(B) A voluntary placement agreement or a voluntary relinquishment.

(2) He or she meets all medical or disability requirements of Title XVI with respect to eligibility for supplemental security income benefits.

(3) He or she was residing in a foster family home or a child care institution with the child?s minor parent, and the child?s minor parent was in the foster family home or child care institution pursuant to either of the following:

(A) An involuntary removal of the child from the home in accordance with a judicial determination to the effect that continuation in the home would be contrary to the welfare of the child.

(B) A voluntary placement agreement or voluntary relinquishment.

(4) The child is an Indian child and the subject of an order of adoption based on tribal customary adoption of an Indian child, as described in Section 366.24.

(5) The nonminor dependent, as described in subdivision (v) of Section 11400, is the subject of an adoption pursuant to subdivision (f) of Section 366.31.

(l) The child is a citizen of the United States or a qualified alien as defined in Section 1641 of Title 8 of the United States Code. If the child is a qualified alien who entered the United States on or after August 22, 1996, and is placed with an unqualified alien, the child must meet the five-year residency requirement pursuant to Section 673(a)(2)(B) of Title 42 of the United States Code, unless the child is a member of one of the excepted groups pursuant to Section 1612(b) of Title 8 of the United States Code.

(m) A child or nonminor shall be eligible for Adoption Assistance Program benefits if the following conditions are met:

(1) The child or nonminor received Adoption Assistance Program benefits with respect to a prior adoption and the child or nonminor is again available for adoption because the prior adoption was dissolved and the parental rights of the adoptive parents were terminated or because the child?s or nonminor?s adoptive parents died and the child or nonminor meets the special needs criteria described in subdivisions (a) to (c), inclusive. When a nonminor is receiving Adoption Assistance Program benefits after 18 years of age and the nonminor?s adoptive parents die, the juvenile court may resume dependency jurisdiction over the nonminor pursuant to subdivision (e) of Section 388.

(2) To receive federal funding, the citizenship requirements in subdivision (l).

(n) (1) Except as provided in this subdivision, ?applicable child? means a child for whom an adoption assistance agreement is entered into under this section during any federal fiscal year described in this subdivision if the child attained the applicable age for that federal fiscal year before the end of that federal fiscal year.

(A) For federal fiscal year 2010, the applicable age is 16 years.

(B) For federal fiscal year 2011, the applicable age is 14 years.

(C) For federal fiscal year 2012, the applicable age is 12 years.

(D) For federal fiscal year 2013, the applicable age is 10 years.

(E) For federal fiscal year 2014, the applicable age is eight years.

(F) For federal fiscal year 2015, the applicable age is six years.

(G) For federal fiscal year 2016, the applicable age is four years.

(H) For federal fiscal year 2017, the applicable age is two years.

(I) For federal fiscal year 2018 and thereafter, any age.

(2) Beginning with the 2010 federal fiscal year, the term ?applicable child? shall include a child of any age on the date on which an adoption assistance agreement is entered into on behalf of the child under this section if the child meets both of the following criteria:

(A) He or she has been in foster care under the responsibility of the state for at least 60 consecutive months.

(B) He or she meets the requirements of subdivision (k).

(3) Beginning with the 2010 federal fiscal year, an applicable child shall include a child of any age on the date that an adoption assistance agreement is entered into on behalf of the child under this section, without regard to whether the child is described in paragraph (2), if the child meets all of the following criteria:

(A) He or she is a sibling of a child who is an applicable child for the federal fiscal year, under subdivision (n) or paragraph (2).

(B) He or she is to be placed in the same adoption placement as an ?applicable child? for the federal fiscal year who is their sibling.

(C) He or she meets the requirements of subdivision (k).

(Amended by Stats. 2013, Ch. 487, Sec. 8. Effective January 1, 2014.)



16120.05

The adoption assistance agreement shall, at a minimum, specify the amount and duration of assistance, and that the amount is subject to any applicable increases pursuant to the cost-of-living adjustments established by statute. The date for reassessment of the child?s needs shall be set at the time of the initial negotiation of the adoption assistance agreement, and shall, thereafter be set at each subsequent reassessment. The interval between any reassessments may not exceed two years.

The adoption assistance agreement shall also specify the responsibility of the adopting family for reporting changes in circumstances that might negatively affect their ability to provide for the identified needs of the child.

(Amended by Stats. 2011, Ch. 32, Sec. 66. Effective June 29, 2011.)



16120.1

Upon the authorization of the department or, where appropriate, the county responsible for determining the child?s or nonminor dependent?s Adoption Assistance Program eligibility status and for providing financial aid, the responsible county shall directly reimburse eligible individuals for reasonable nonrecurring expenses, as defined by the department, incurred as a result of the adoption of a special needs child, as defined in subdivisions (a) to (c), inclusive, and subdivision (l), of Section 16120. Reimbursements shall conform to the eligibility criteria and claiming procedures established by the department and shall be subject to the following conditions:

(a) The amount of the payment shall be determined through agreement between the adopting parent or parents and the department or the county responsible for determining the child?s Adoption Assistance Program eligibility status and for providing financial aid. The agreement shall indicate the nature and the amount of the nonrecurring expenses to be paid. Payments shall be limited to an amount not to exceed four hundred dollars ($400) for each placement eligible for the Adoption Assistance Program.

(b) There shall be no income eligibility requirement for an adoptive parent or adoptive parents in determining whether payments for nonrecurring expenses shall be made.

(c) Reimbursement for nonrecurring expenses shall be limited to costs incurred by or on behalf of an adoptive parent or adoptive parents that are not reimbursed from other sources. No payments shall be made under this section if the federal program for reimbursement of nonrecurring expenses for the adoption of children eligible for the Adoption Assistance Program pursuant to Section 673 of Title 42 of the United States Code is terminated.

(d) Reimbursement for nonrecurring expenses shall be in addition to any adoption expenses paid pursuant to Section 16121 and shall not be included in the computation of maximum benefits for which the adoptive family is eligible pursuant to Section 16121.

(Amended by Stats. 2012, Ch. 846, Sec. 49. Effective January 1, 2013.)



16121

(a) (1) For initial adoption assistance agreements executed on October 1, 1992, to December 31, 2007, inclusive, the adoptive family shall be paid an amount of aid based on the child?s needs otherwise covered in AFDC-FC payments and the circumstances of the adopting parents, but that shall not exceed the basic foster care maintenance payment rate structure in effect on December 31, 2007, that would have been paid based on the age-related state-approved foster family home rate, and any applicable specialized care increment, for a child placed in a licensed or approved family home.

(2) For initial adoption assistance agreements executed from January 1, 2008, to December 31, 2009, inclusive, the adoptive family shall be paid an amount of aid based on the child?s needs otherwise covered in AFDC-FC payments and the circumstances of the adopting parents, but that shall not exceed the basic foster care maintenance payment rate structure in effect on December 31, 2009, that would have been paid based on the age-related state-approved foster family home rate, and any applicable specialized care increment, for a child placed in a licensed or approved family home.

(3) Notwithstanding any other provision of this section, for initial adoption assistance agreements executed on January 1, 2010, to June 30, 2011, inclusive, or the effective date specified in a final order, for which the time to appeal has passed, issued by a court of competent jurisdiction in California State Foster Parent Association, et al. v. William Lightbourne, et al., (U.S. Dist. Ct. No. C 07-08056 WHA), whichever is earlier, where the adoption is finalized on or before June 30, 2011, or the date specified in that order, whichever is earlier the adoptive family shall be paid an amount of aid based on the child?s needs otherwise covered in AFDC-FC payments and the circumstance of the adopting parents, but that amount shall not exceed the basic foster care maintenance payment rate structure in effect on June 30, 2011, or the date immediately prior to the date specified in the order described in this paragraph, whichever is earlier, and any applicable specialized care increment, that the child would have received while placed in a licensed or approved family home. Adoption assistance benefit payments shall not be increased based solely on age. This paragraph shall not preclude any reassessments of the child?s needs, consistent with other provisions of this chapter.

(4) Notwithstanding any other provision of this section, for initial adoption assistance agreements executed on or after July 1, 2011, or the effective date specified in a final order, for which the time to appeal has passed, issued by a court of competent jurisdiction in California State Foster Parent Association, et al. v. William Lightbourne, et al. (U.S. Dist. Ct. No. C 07-05086 WHA), whichever is earlier, where the adoption is finalized on or after July 1, 2011, or the effective date of that order, whichever is earlier, and for initial adoption assistance agreements executed before July 1, 2011, or the date specified in that order, whichever is earlier, where the adoption is finalized on or after the earlier of July 1, 2011, or that specified date, the adoptive family shall be paid an amount of aid based on the child?s needs otherwise covered in AFDC-FC payments and the circumstances of the adopting parents, but that amount shall not exceed the basic foster family home rate as set forth in paragraph (1) of subdivision (g) of Section 11461, plus any applicable specialized care increment. These adoption assistance benefit payments shall not be increased based solely on age. This paragraph shall not preclude any reassessments of the child?s needs, consistent with other provisions of this chapter.

(b) Payment may be made on behalf of an otherwise eligible child in a state-approved group home or residential care treatment facility if the department or county responsible for determining payment has confirmed that the placement is necessary for the temporary resolution of mental or emotional problems related to a condition that existed prior to the adoptive placement. Out-of-home placements shall be in accordance with the applicable provisions of Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code and other applicable statutes and regulations governing eligibility for AFDC-FC payments for placements in in-state and out-of-state facilities. The designation of the placement facility shall be made after consultation with the family by the department or county welfare agency responsible for determining the Adoption Assistance Program (AAP) eligibility and authorizing financial aid. Group home or residential placement shall only be made as part of a plan for return of the child to the adoptive family, that shall actively participate in the plan. Adoption Assistance Program benefits may be authorized for payment for an eligible child?s group home or residential treatment facility placement if the placement is justified by a specific episode or condition and does not exceed an 18-month cumulative period of time. After an initial authorized group home or residential treatment facility placement, subsequent authorizations for payment for a group home or residential treatment facility placement may be based on an eligible child?s subsequent specific episodes or conditions.

(c) (1) Payments on behalf of a child who is a recipient of AAP benefits who is also a consumer of regional center services shall be based on the rates established by the State Department of Social Services pursuant to Section 11464 and subject to the process described in paragraph (1) of subdivision (d) of Section 16119.

(2) (A) Except as provided for in subparagraph (B), this subdivision shall apply to adoption assistance agreements signed on or after July 1, 2007.

(B) Rates paid on behalf of regional center consumers who are recipients of AAP benefits and for whom an adoption assistance agreement was executed before July 1, 2007, shall remain in effect, and may only be changed in accordance with Section 16119.

(i) If the rates paid pursuant to adoption assistance agreements executed before July 1, 2007, are lower than the rates specified in paragraph (1) of subdivision (c) or paragraph (1) of subdivision (d) of Section 11464, respectively, those rates shall be increased, as appropriate and in accordance with Section 16119, to the amount set forth in paragraph (1) of subdivision (c) or paragraph (1) of subdivision (d) of Section 11464, effective July 1, 2007. Once set, the rates shall remain in effect and may only be changed in accordance with Section 16119.

(ii) For purposes of this clause, for a child who is a recipient of AAP benefits or for whom the execution of an AAP agreement is pending, and who has been deemed eligible for or has sought an eligibility determination for regional center services pursuant to subdivision (a) of Section 4512, and for whom a determination of eligibility for those regional center services has been made, and for whom, prior to July 1, 2007, a maximum rate determination has been requested and is pending, the rate shall be determined through an individualized assessment and pursuant to subparagraph (C) of paragraph (1) of subdivision (c) of Section 35333 of Title 22 of the California Code of Regulations as in effect on January 1, 2007, or the rate established in subdivision (b) of Section 11464, whichever is greater. Once the rate has been set, it shall remain in effect and may only be changed in accordance with Section 16119. Other than the circumstances described in this clause, regional centers shall not make maximum rate benefit determinations for the AAP.

(3) Regional centers shall separately purchase or secure the services contained in the child?s IFSP or IPP, pursuant to Section 4684.

(4) Regulations adopted by the department pursuant to this subdivision shall be adopted as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and for the purposes of that chapter, including Section 11349.6 of the Government Code, the adoption of these regulations is an emergency and shall be considered by the Office of Administrative Law as necessary for the immediate preservation of the public peace, health, safety, and general welfare. The regulations authorized by this paragraph shall remain in effect for no more than 180 days, by which time final regulations shall be adopted.

(d) (1) In the event that a family signs an adoption assistance agreement where a cash benefit is not awarded, the adopting family shall be otherwise eligible to receive Medi-Cal benefits for the child if it is determined that the benefits are needed pursuant to this chapter.

(2) Regional centers shall separately purchase or secure the services that are contained in the child?s Individualized Family Service Plan (IFSP) or Individual Program Plan (IPP) pursuant to Section 4684.

(e) Subdivisions (a), (b), and (d) shall apply only to adoption assistance agreements signed on or after October 1, 1992. An adoption assistance agreement executed prior to October 1, 1992, shall continue to be paid in accordance with the terms of that agreement, and shall not be eligible for any increase in the basic foster care maintenance rate structure that occurred after December 31, 2007.

(f) This section shall supersede the requirements of subparagraph (C) of paragraph (1) of Section 35333 of Title 22 of the California Code of Regulations.

(g) The adoption assistance payment rate structure identified in subdivisions (a) and (e) shall be adjusted by the percentage changes in the California Necessities Index, beginning with the 2011?12 fiscal year, and shall not require a reassessment.

(Amended by Stats. 2011, Ch. 32, Sec. 67. Effective June 29, 2011.)



16121.05

(a) The department or county adoption agency may recover any overpayments of financial assistance under the Adoption Assistance Program, and shall develop regulations that establish the means to recoup them, including an appropriate notice of action and appeal rights, when the department determines either of the following applies:

(1) The adoptive parents are no longer legally responsible for the support of the child.

(2) The child is no longer receiving support from the adoptive family.

(3) The adoptive family has committed fraud in its application for, or reassessment of, the adoption assistance.

(b) Children on whose behalf an adoption assistance agreement had been executed prior to October 1, 1992, shall continue to receive adoption assistance in accordance with the terms of that agreement.

(c) Payment shall begin on or after the effective date of an adoption assistance agreement, or a deferred adoption assistance agreement, or a final decree of adoption, provided that the adoption assistance agreement has been signed by all required parties prior to or at the time the adoption decree is issued by the court. The amount and duration of assistance shall not be changed without the concurrence of the adoptive parents, unless any of the following has occurred:

(1) The child has attained 18 years of age, or 21 years of age where the child has a mental or physical disability that warrants the continuation of assistance.

(2) The adoptive parents are no longer legally responsible for the support of the child.

(3) The child is no longer receiving any support from adoptive parents.

(Amended by Stats. 2012, Ch. 35, Sec. 111. Effective June 27, 2012.)



16121.1

Notwithstanding the provisions of Section 11105, the residence of the adoptive parents at the time of or subsequent to adoptive placement shall not terminate the eligibility of a child who is otherwise eligible for adoptive assistance payments.

(Added by Stats. 1982, Ch. 977, Sec. 28.5. Effective September 13, 1982. Operative October 1, 1982, by Sec. 36 of Ch. 977.)



16121.2

The Director of Social Services and the Director of Health Services may enter into interstate agreements pursuant to Chapter 2.6 (commencing with Section 16170) that provide for medical and other necessary services for special needs children, establish procedures for interstate delivery of adoption assistance and related services and benefits, and provide for the adoption of related regulations.

(Added by Stats. 1999, Ch. 887, Sec. 8. Effective January 1, 2000.)



16122

(a) It is the intent of the Legislature in enacting this chapter to provide children or nonminor dependents who would otherwise remain in long-term foster care with permanent adoptive homes. It is also the intent of this Legislature to encourage private adoption agencies to continue placing these children, and in so doing, to achieve a substantial savings to the state in foster care costs.

(b) From any funds appropriated for this purpose, the state shall compensate private adoption agencies licensed pursuant to Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code for costs of placing for adoption children or nonminor dependents eligible for Adoption Assistance Program benefits pursuant to Section 16120.

These agencies shall be compensated for otherwise unreimbursed costs for the placement of these children in an amount not to exceed a total of three thousand five hundred dollars ($3,500) per child adopted. Half of the compensation shall be paid at the time the adoptive placement agreement is signed. The remainder shall be paid at the time the adoption petition is granted by the court. Requests for compensation shall conform to claims procedures established by the department. This section shall not be construed to authorize reimbursement to private agencies for intercountry adoption services.

(c) Effective July 1, 1999, the maximum amount of reimbursement pursuant to subdivision (b) shall be five thousand dollars ($5,000).

(d) Effective February 1, 2008, the maximum amount of reimbursement pursuant to subdivision (b) shall be ten thousand dollars ($10,000). This rate increase shall apply only to those cases for which the adoptive home study approval occurred on or after July 1, 2007.

(Amended by Stats. 2012, Ch. 846, Sec. 50. Effective January 1, 2013.)



16123

The provisions of Section 16120, permitting the payment of adoption assistance until a child attains 18 or 21 years of age if the child has mental or physical handicaps, or effective January 1, 2012, up to 21 years of age, if the child or nonminor meets the criteria specified in paragraph (3) of subdivision (d) of Section 16120, shall be effective as long as federal funds are available under Title IV-E of the federal Social Security Act (Part E (commencing with Section 670) of Subchapter 4 of Chapter 7 of Title 42 of the United States Code), and the state continues to exercise its option to extend payments up to 21 years of age, pursuant to Section 473(a)(4) of the federal Social Security Act (42 U.S.C. Sec. 673(a)(4)). When those funds cease to be available, the maximum length for payment of the Adoption Assistance Program shall be five years except in instances in which there is a continuing need, related to a chronic health condition of the child which necessitated the initial financial assistance. On and after October 1, 1992, the parent may petition the department or the responsible county to continue financial assistance up to the age of majority.

(Amended by Stats. 2012, Ch. 846, Sec. 51. Effective January 1, 2013.)



16124

(a) (1) Upon the appropriation of funds by the Legislature for the purposes set forth in this section, the State Department of Social Services shall establish a project in four counties and one state district office of the department to provide preadoption and postadoption services to ensure the successful adoption of children and youth who have been in foster care 18 months or more, are at least nine years of age, and are placed in an unrelated foster home or in a group home.

(2) The participating entities shall include the following:

(A) City and County of San Francisco.

(B) County of Los Angeles.

(C) Two additional counties and one state district office, based on criteria developed by the department in consultation with the County Welfare Directors Association, which shall demonstrate geographic diversity.

(3) A county that elects to apply for funding pursuant to this section shall submit an application to the department no later than a date determined by the department to ensure timely allocation of funds. The department shall review the applications received, and select the eligible counties in accordance with this section.

(b) Each entity identified pursuant to paragraph (2) of subdivision (a) shall receive funding to provide preadoption and postadoption services to the adoptive parents and the targeted population identified in paragraph (1) of subdivision (a).

(1) Preadoption and postadoption services for the child and each family may include, but shall not be limited to, all of the following:

(A) Individualized or other recruitment efforts.

(B) Postadoption services, including respite care.

(C) Behavioral health services.

(D) Peer support groups.

(E) Information and referral services.

(F) Other locally designed services, as appropriate.

(G) Relative search efforts.

(H) Training of adoptive parents, foster youth, or mentoring families.

(I) Mediation services.

(J) Facilitation of siblings in the same placement.

(K) Facilitation of postadoption contact.

(L) Engaging youth in permanency decisionmaking.

(M) Any service or support necessary to resolve any identified barrier to adoption.

(2) The services specified in paragraph (1) may be provided directly by the county, contracted for by the county, or provided through reimbursement to the family, as approved by the county.

(c) The amount of funding provided in the appropriation of funds provided by the annual Budget Act to each county participating in the project shall be allocated as follows:

(1) Seven hundred fifty thousand dollars ($750,000) to the City and County of San Francisco.

(2) One million two hundred fifty thousand dollars ($1,250,000) to the County of Los Angeles.

(3) A total of two million dollars ($2,000,000), to be awarded to the two additional counties and the district office selected pursuant to subparagraph (C) of paragraph (2) of subdivision (a), minus any funds subtracted by the department for the purpose of administering the project. The amount of funds provided to the department for administration of the project, including the costs of collecting and analyzing data pursuant to subdivision (h) and developing the information pursuant to subdivision (i), shall not exceed three hundred thousand dollars ($300,000).

(4) If the appropriated amount in the annual Budget Act differs from the total amount specified above, then the funds shall be distributed in the same proportion as the amounts listed in paragraphs (1) to (3), inclusive.

(d) Funds shall be allocated to the counties pursuant to subdivision (c) no later than January 1 of each year, and shall remain available for expenditure until June 30, 2010.

(e) (1) The department shall seek approval for any federal matching funds that may be available to supplement the project.

(2) The implementation of the project shall not be dependent upon the receipt of federal funding.

(3) Project funds shall supplement, and not supplant, existing federal, state, and local funds, and shall be used only in accordance with the terms and conditions of the project.

(4) No expenditure made for services specified in subdivision (b) may be made to the extent that it renders the family ineligible for federal adoption assistance.

(f) The project shall be implemented only upon the adoption of a resolution adopted by each county board of supervisors.

(g) The department shall work with the counties to develop the requirements for the project, including the number of families that may participate in the project, given the available resources, and guidelines for data collection, as required by subdivision (h).

(h) (1) The department shall work with the participating county and the state district office to analyze the effects of the project.

(2) Measures assessed by the state and counties shall include, but shall not be limited to, the following:

(A) The extent to which the adoptions of the targeted population identified in paragraph (1) of subdivision (a) increased as a result of the project.

(B) The number of families and children served by the project.

(C) The type and amount of preadoption and postadoption services that were provided to children and families under the project.

(i) The department shall provide information to the Legislature on the results of the project by May 31, 2011.

(j) Adoption programs in the project counties shall be encouraged to create public-private partnerships with private adoption agencies to maximize their success in improving permanent outcomes for older foster youth.

(Amended by Stats. 2010, Ch. 328, Sec. 257. Effective January 1, 2011.)



16125

A foster child whose adoption has become final, who is receiving or is eligible to receive Adoption Assistance Program assistance, including Medi-Cal, and whose foster care court supervision has been terminated, shall be provided medically necessary specialty mental health services by the local mental health plan in the county of residence of his or her adoptive parents, pursuant to all of the following:

(a) The host county mental health plan shall be responsible for submitting the treatment authorization request (TAR) to the mental health plan in the county of origin.

(b) The requesting public or private service provider shall prepare the TAR.

(c) The county of origin shall retain responsibility for authorization and reauthorization of services utilizing an expedited TAR process.

(Added by Stats. 2007, Ch. 469, Sec. 3. Effective January 1, 2008.)






CHAPTER 2.2. State Adoption Services

16130

In any county which does not have a county adoption agency established pursuant to Section 16100, the department may establish services incident to the relinquishment of children for adoption. The services shall be provided in such manner as may be deemed advisable by the department.

(Added by Stats. 1968, Ch. 879.)



16131

It is the intent of the Legislature to conform state statutes to recently enacted federal legislation, the Adoption and Safe Families Act of 1997 (Public Law 105-89), and to reinvest any incentive payments received through implementation of the federal act into the child welfare system in order to provide adoption services.

(Amended by Stats. 2002, Ch. 1022, Sec. 53. Effective September 28, 2002.)



16131.5

(a) The state shall reinvest adoption incentive payments received through the implementation of the federal Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public Law 110-351) into the child welfare system, in order to provide legal permanency outcomes for older children, including, but not limited to, adoption, guardianship, and reunification of children whose reunification services were previously terminated.

(b) The incentive payments received pursuant to subdivision (a), upon appropriation by the Legislature in the annual Budget Act or another statute, shall be allocated by the State Department of Social Services to the counties, and the department for a county in which the department serves as an adoption agency, based on documented increases in legal permanency outcomes for older children achieved by each county, as determined by the department, in consultation with counties, for the purposes specified in this section.

(c) A county, or the department when it acts as the adoption agency for a county, shall use adoption incentive payment funds to improve or sustain legal permanency outcomes for older children.

(d) Nothing in this section shall be construed to supplant funds currently being spent on programs to provide legal permanency outcomes.

(Amended by Stats. 2009, Ch. 250, Sec. 1. Effective January 1, 2010.)



16132

It is the intent of the Legislature to conform state statutes to recently enacted federal legislation, the Fostering Connections to Success and Increasing Adoptions Act of 2008 (Public Law 110-351) and to expend savings resulting from changes in eligibility for adoption assistance on services, including, but not limited to, postadoption assistance, that may be provided under Title IV-B and IV-E of the federal Social Security Act.

(Added by Stats. 2009, Ch. 222, Sec. 3. Effective January 1, 2010.)



16133

On and after July 1, 2011, when a person has been an employee of the State Department of Social Services within the 12-month period prior to his or her employment by a county, the board of supervisors, to the extent feasible, may allow that person to retain, as a county employee, those employee benefits to which that person was entitled or had accumulated as an employee of the State Department of Social Services, or provide that employee with comparable benefits provided for other county employees whose services as county employees is equal to the state service of the former employee of the State Department of Social Services. These benefits include, but are not limited to, retirement benefits, seniority rights under civil service, accumulated vacation, and sick leave.

(Added by Stats. 2012, Ch. 35, Sec. 114. Effective June 27, 2012.)






CHAPTER 2.3. Adoption of Alcohol- and Drug-Exposed and HIV Positive Children

16135

The purpose of this chapter is to establish a program for special training and services to facilitate the adoption of children who are HIV positive, or born to a substance-abusing mother. This program shall be available to any county that elects to participate pursuant to procedures established by the department.

(Amended (as added by Stats. 1998, Ch. 1014, Sec. 2) by Stats. 2012, Ch. 35, Sec. 116. Effective June 27, 2012.)



16135.1

(a) ?Eligible child? means any child who meets the requirements of paragraph (1) or (2), and paragraph (3).

(1) Any child who has a condition or symptoms resulting from, or are suspected as resulting from, alcohol or substance abuse by the mother.

(2) Any child who is HIV positive.

(3) Any child who meets the requirements of either paragraph (1) or (2) and who meets all of the following requirements:

(A) The child is a dependent child of the court.

(B) The child has an adoption case plan and resides with a preadoptive or adoptive caregiver, or the plan is to transition and move the child to a preadoptive or adoptive caregiver.

(b) ?TIES for Adoption? means Training, Intervention, Education, and Services for Adoption, a training project developed and implemented by the Adoptions Division of the Los Angeles County Department of Children?s Services, the UCLA Center for Healthier Children, Families, and Communities, and the UCLA Psychology Department, a demonstration project funded by the Federal Adoption Opportunities Program from September 30, 1995, to December 31, 1997, inclusive.

(c) ?HIV positive? means having a human immunodeficiency virus infection.

(d) ?Specialized in-home health care? means, but is not limited to, those services identified by the child?s primary physician as appropriately administered by a prospective adoptive parent who has been trained by mental health or health care professionals.

(Added by Stats. 1998, Ch. 1014, Sec. 2. Effective January 1, 1999.)



16135.10

(a) In order to promote successful adoptions of substance and alcohol exposed court dependent children, participating counties shall maintain a program of specialized training and supportive services to families adopting court dependent children who are either HIV positive or assessed as being prenatally exposed to alcohol or a controlled substance.

(b) The program shall include respite services. Notwithstanding any other provision of law, respite services shall be funded with a 30 percent nonfederal county share consistent with the normal sharing ratio for child welfare services. This county share may be provided with county general funds, in-kind contributions, or other funds. The source of the county share shall meet all applicable state and federal requirements and provide counties with maximum flexibility.

(c) Notwithstanding subdivision (b), beginning in the 2011?12 fiscal year, and each fiscal year thereafter, funding and expenditures for programs and activities under this section shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(Amended (as added by Stats. 1998, Ch. 1014, Sec. 2) by Stats. 2012, Ch. 35, Sec. 117. Effective June 27, 2012.)



16135.13

(a) A participating county shall provide special training to recruited adoptive parents to care for eligible children. The training curriculum shall include, but is not limited to, all of the following:

(1) Orientation.

(2) Effect of alcohol and controlled substances on the fetus and children.

(3) Normal and abnormal infant and early childhood development.

(4) Special medical needs and disabilities.

(5) Recovery from addiction to alcohol and controlled substances.

(6) Self-care for the caregiver.

(7) HIV/AIDS in children.

(8) Issues in parenting and providing lifelong permanency and substance abuse prevention to, children with prenatal alcohol and other controlled substances exposure.

(9) Issues specific to caring for a child who tests HIV positive.

(b) Participating counties may provide the same special training to relative caretakers in the process of adopting program-eligible children.

(Added by Stats. 1998, Ch. 1014, Sec. 2. Effective January 1, 1999.)



16135.14

(a) The county shall determine whether a child is eligible for services pursuant to this section.

(b) A participating county shall select a specialized prospective adoptive home for the child.

(c) If an eligible child?s adoptive placement changes from one participating county to another participating county, the child shall remain eligible for services.

(Added by Stats. 1998, Ch. 1014, Sec. 2. Effective January 1, 1999.)



16135.16

The requirements of this section may be met by the implementation of the TIES for Adoption program as defined in Subdivision (b) of Section 16135.1.

(Amended (as added by Stats. 1998, Ch. 1014, Sec. 2) by Stats. 2012, Ch. 35, Sec. 118. Effective June 27, 2012.)



16135.17

Participating counties shall prepare an adoption services case plan pursuant to regulations adopted by the department and arrange for nonmedical support services. Nonmedical support services shall include respite care for specially trained prospective adoptive parents, including relative caretakers, pursuant to regulations adopted by the department. Nonmedical support services may also include, but are not limited to, temperament and behavior management training, consultation regarding medical and psychological issues and services, and educational advocacy.

(Added by Stats. 1998, Ch. 1014, Sec. 2. Effective January 1, 1999.)



16135.25

The department shall do all of the following:

(a) Develop necessary procedures and standardized programs for a specialized adoptive home training project.

(b) Assist counties in coordinating sources of funding and services available to eligible children in order to maximize the social services provided to these children and avoid duplication of program funding.

(c) Require that participating counties coordinate available services for this population and their adoptive families.

(d) Provide to a requesting county information necessary to establish a program.

(Added by Stats. 1998, Ch. 1014, Sec. 2. Effective January 1, 1999.)



16135.30

(a) Notwithstanding any other provision of law, subdivisions (b) and (c) shall control the placement of a child pursuant to this chapter.

(b) A county may place children who are alcohol or controlled substance exposed or HIV positive in prospective adoptive homes pursuant to Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code.

(c) If a county makes a placement pursuant to subdivision (b), a preadoptive parent trained by health care professionals may provide specialized in-home health care to that child who was placed in their home for the purpose of adoption.

(Added by Stats. 1998, Ch. 1014, Sec. 2. Effective January 1, 1999.)






CHAPTER 2.5. Foster Child Ombudsman Program

16160

The Legislature finds and declares that the people of California have benefited from the establishment of a long-term care ombudsperson pursuant to Section 9710 of the Welfare and Institutions Code and a child care ombudsperson program pursuant to Section 1596.872a of the Health and Safety Code. It is the intent of the Legislature to provide similar protections for foster children by establishing a foster care ombudsperson program within the State Department of Social Services.

(Added by Stats. 1998, Ch. 311, Sec. 66. Effective August 19, 1998.)



16161

The Office of the State Foster Care Ombudsperson shall be established as an autonomous entity within the department for the purpose of providing children who are placed in foster care, either voluntarily or pursuant to Section 300 and Sections 600 and following, with a means to resolve issues related to their care, placement, or services.

(Added by Stats. 1998, Ch. 311, Sec. 66. Effective August 19, 1998.)



16162

The director, in consultation with a committee of interested individuals, shall appoint an ombudsperson qualified by training and experience to perform the duties of the office for a term of four years. The director may reappoint the ombudsperson for consecutive terms. The director shall select the committee members, the majority of whom shall be representatives of children?s advocacy organizations and current or former foster youth.

(Amended by Stats. 2002, Ch. 1160, Sec. 2. Effective January 1, 2003.)



16163

The department shall hire the necessary personnel to perform the functions of the office. Priority shall be given to former foster youth in hiring decisions.

(Added by Stats. 1998, Ch. 311, Sec. 66. Effective August 19, 1998.)



16164

(a) The Office of the State Foster Care Ombudsperson shall do all of the following:

(1) Disseminate information on the rights of children and youth in foster care and the services provided by the office. The rights of children and youths in foster care are listed in Section 16001.9. The information shall include notification that conversations with the office may not be confidential.

(2) Investigate and attempt to resolve complaints made by or on behalf of children placed in foster care, related to their care, placement, or services.

(3) Decide, in its discretion, whether to investigate a complaint, or refer complaints to another agency for investigation.

(4) Upon rendering a decision to investigate a complaint from a complainant, notify the complainant of the intention to investigate. If the office declines to investigate a complaint or continue an investigation, the office shall notify the complainant of the reason for the action of the office.

(5) Update the complainant on the progress of the investigation and notify the complainant of the final outcome.

(6) Document the number, source, origin, location, and nature of complaints.

(7) (A) Compile and make available to the Legislature all data collected over the course of the year including, but not limited to, the number of contacts to the toll-free telephone number, the number of complaints made, including the type and source of those complaints, the number of investigations performed by the office, the trends and issues that arose in the course of investigating complaints, the number of referrals made, and the number of pending complaints.

(B) Present this compiled data, on an annual basis, at appropriate child welfare conferences, forums, and other events, as determined by the department, that may include presentations to, but are not limited to, representatives of the Legislature, the County Welfare Directors Association, child welfare organizations, children?s advocacy groups, consumer and service provider organizations, and other interested parties.

(C) It is the intent of the Legislature that representatives of the organizations described in subparagraph (B) consider this data in the development of any recommendations offered toward improving the child welfare system.

(D) The compiled data shall be posted so that it is available to the public on the existing Web site of the State Foster Care Ombudsperson.

(8) Have access to any record of a state or local agency that is necessary to carry out his or her responsibilities, and may meet or communicate with any foster child in his or her placement or elsewhere.

(b) The office may establish, in consultation with a committee of interested individuals, regional or local foster care ombudsperson offices for the purposes of expediting investigations and resolving complaints, subject to appropriations in the annual Budget Act.

(c) (1) The office, in consultation with the California Welfare Directors Association, Chief Probation Officers of California, foster youth advocate and support groups, groups representing children, families, foster parents, children?s facilities, and other interested parties, shall develop, no later than July 1, 2002, standardized information explaining the rights specified in Section 16001.9. The information shall be developed in an age-appropriate manner, and shall reflect any relevant licensing requirements with respect to foster care providers? responsibilities to adequately supervise children in care.

(2) The office, counties, foster care providers, and others may use the information developed in paragraph (1) in carrying out their responsibilities to inform foster children and youth of their rights pursuant to Section 1530.91 of the Health and Safety Code, Sections 27 and 16501.1, and this section.

(Amended by Stats. 2002, Ch. 1160, Sec. 3. Effective January 1, 2003.)



16165

In his or her efforts to resolve complaints related to foster care, the ombudsperson may do all of the following:

(a) Conduct whatever investigation he or she deems necessary.

(b) Attempt to resolve the complaint informally.

(c) Submit a written plan to the relevant state or county agency recommending a course of action to resolve the complaint. If the ombudsperson makes a written recommendation, the state or county agency shall submit a written response to the ombudsperson within 30 business days.

(Added by Stats. 1998, Ch. 311, Sec. 66. Effective August 19, 1998.)



16167

(a) A toll-free number shall be established for the office.

(b) Social workers shall provide foster children with the toll-free number for the office and verbal or written information regarding the existence and purpose of the office.

(Added by Stats. 1998, Ch. 311, Sec. 66. Effective August 19, 1998.)






CHAPTER 2.6. Interstate Adoption Assistance Agreements

16170

The Legislature finds and declares all of the following:

(a) Finding adoptive families for children, for whom state assistance is desirable pursuant to Chapter 2.1 (commencing with Section 16115), and assuring the protection of the interests of the children affected during the entire assistance period, require special measures when the adoptive parents move to other states or are residents of another state.

(b) Provision of medical and other necessary services for children, with state assistance, encounters special difficulties when the provision of services takes place in other states.

(Added by Stats. 1999, Ch. 887, Sec. 9. Effective January 1, 2000.)



16171

The purposes of this chapter are to:

(a) Authorize the State Department of Social Services and the State Department of Health Services to enter into interstate agreements with agencies of other states for the protection of children on behalf of whom adoption assistance is being provided by the State Department of Social Services.

(b) Provide procedures for interstate children?s adoption assistance payments, including medical payments.

(Added by Stats. 1999, Ch. 887, Sec. 9. Effective January 1, 2000.)



16172

As used in this chapter, the following definitions apply, unless the context clearly indicates otherwise:

(a) ?Adoption assistance state? means the state that is signatory to an adoption assistance agreement in a particular case.

(b) ?Residence state? means the state where the child is living.

(c) ?State? means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, or a territory or possession of or administered by the United States.

(Added by Stats. 1999, Ch. 887, Sec. 9. Effective January 1, 2000.)



16173

The State Department of Social Services and the State Department of Health Services are authorized to develop, participate in the development of, negotiate, or enter into one or more interstate compacts on behalf of this state with other states to implement one or more of the purposes set forth in this chapter. When entered into, and for so long as it shall remain in force, a compact shall have the force and effect of law.

(Added by Stats. 1999, Ch. 887, Sec. 9. Effective January 1, 2000.)



16174

A compact entered into pursuant to the authority conferred by this chapter shall contain all of the following:

(a) A provision making it available for joinder by all states.

(b) A provision for withdrawal from the compact upon written notice to the parties, with a period of one year between the date of the notice and the effective date of the withdrawal.

(c) A requirement that the protections afforded by the compact continue in force for the duration of the adoption assistance and be applicable to all children and their adoptive parents who on the effective date of the withdrawal are receiving adoption assistance from a party state other than the one in which they are resident and have their principal place of abode.

(d) A requirement that each instance of adoption assistance to which the compact applies be covered by an adoption assistance agreement in writing between the adoptive parents and the state child welfare agency of the state which undertakes to provide the adoption assistance, and further, that any such agreement be expressly for the benefit of the adopted child and enforceable by the adoptive parents, and the state agency providing the adoption assistance.

(e) Any other provision as may be appropriate to implement the proper administration of the compact.

(Added by Stats. 1999, Ch. 887, Sec. 9. Effective January 1, 2000.)



16175

A compact entered into pursuant to the authority conferred by this chapter may contain provisions in addition to those required pursuant to Section 16174, as follows:

(a) Provisions establishing procedures and entitlement to medical and other necessary social services for the child in accordance with applicable laws, even though the child and the adoptive parents are in a state other than the one responsible for or providing the services or the funds to defray part or all of the costs thereof.

(b) Any other provision as may be appropriate or incidental to the proper administration of the compact.

(Added by Stats. 1999, Ch. 887, Sec. 9. Effective January 1, 2000.)



16176

(a) (1) Any child who is a resident of California and who is the subject of a state-only adoption assistance agreement with another state, shall be eligible to receive Medi-Cal benefits whether or not there is a cash benefit.

(2) Any child with special needs who is the subject of a state-only adoption assistance agreement with California shall continue to be eligible for Medi-Cal benefits if the child is placed out-of-state or with his or her adoptive family, moves out-of-state, and the receiving state does not provide Medicaid benefits to the child.

(b) The departments shall adopt regulations to implement the provisions of this chapter.

(Added by Stats. 1999, Ch. 887, Sec. 9. Effective January 1, 2000.)



16177

Consistent with federal law, the State Department of Social Services and the State Department of Health Services, in connection with the administration of this chapter and any compact pursuant thereto, shall include in any state plan made pursuant to the Adoption Assistance and Child Welfare of 1980 (Public Law 96-272), Titles IV (e) and XIX of the Social Security Act, or any other applicable federal laws, the provision of adoption assistance and medical assistance for which the federal government pays some or all the cost. The departments shall apply for and administer all relevant federal aid in accordance with law.

(Added by Stats. 1999, Ch. 887, Sec. 9. Effective January 1, 2000.)






CHAPTER 3. Child Welfare Training

ARTICLE 1. General Provisions

16200

Unless the context requires otherwise, the definitions set forth in this section shall govern the construction of this chapter.

(a) ? Program? means the Child Welfare Training Program.

(b) ?Department? means the State Department of Social Services.

(Added by Stats. 1987, Ch. 1310, Sec. 1.)






ARTICLE 2. Child Welfare Training Program

16205

The department shall select and award a grant to a private nonprofit or public entity for the purpose of establishing a statewide multipurpose child welfare training program.

(Added by Stats. 1987, Ch. 1310, Sec. 1.)



16206

(a) The purpose of the program is to develop and implement statewide coordinated training programs designed specifically to meet the needs of county child protective services social workers assigned emergency response, family maintenance, family reunification, permanent placement, and adoption responsibilities. It is the intent of the Legislature that the program include training for other agencies under contract with county welfare departments to provide child welfare services. In addition, the program shall provide training programs for persons defined as a mandated reporter pursuant to the Child Abuse and Neglect Reporting Act, Article 2.5 (commencing with Section 11164) of Chapter 2 of Title 1 of Part 4 of the Penal Code. The program shall provide the services required in this section to the extent possible within the total allocation. If allocations are insufficient, the department, in consultation with the grantee or grantees and the Child Welfare Training Advisory Board, shall prioritize the efforts of the program, giving primary attention to the most urgently needed services. County child protective services social workers assigned emergency response responsibilities shall receive first priority for training pursuant to this section.

(b) The training program shall provide practice-relevant training for mandated child abuse reporters and all members of the child welfare delivery system that will address critical issues affecting the well-being of children, and shall develop curriculum materials and training resources for use in meeting staff development needs of mandated child abuse reporters and child welfare personnel in public and private agency settings.

(c) The training provided pursuant to this section shall include all of the following:

(1) Crisis intervention.

(2) Investigative techniques.

(3) Rules of evidence.

(4) Indicators of abuse and neglect.

(5) Assessment criteria, including the application of guidelines for assessment of relatives for placement according to the criteria described in Section 361.3.

(6) Intervention strategies.

(7) Legal requirements of child protection, including requirements of child abuse reporting laws.

(8) Case management.

(9) Use of community resources.

(10) Information regarding the dynamics and effects of domestic violence upon families and children, including indicators and dynamics of teen dating violence.

(11) Posttraumatic stress disorder and the causes, symptoms, and treatment of posttraumatic stress disorder in children.

(12) The importance of maintaining relationships with individuals who are important to a child in out-of-home placement, including methods to identify those individuals, consistent with the child?s best interests, including, but not limited to, asking the child about individuals who are important, and ways to maintain and support those relationships.

(13) The legal duties of a child protective services social worker, in order to protect the legal rights and safety of children and families from the initial time of contact during investigation through treatment.

(d) The training provided pursuant to this section may also include any or all of the following:

(1) Child development and parenting.

(2) Intake, interviewing, and initial assessment.

(3) Casework and treatment.

(4) Medical aspects of child abuse and neglect.

(e) The training program in each county shall assess the program?s performance at least annually and forward it to the State Department of Social Services for an evaluation. The assessment shall include, at a minimum, all of the following:

(1) Workforce data, including education, qualifications, and demographics.

(2) The number of persons trained.

(3) The type of training provided.

(4) The degree to which the training is perceived by participants as useful in practice.

(5) Any additional information or data deemed necessary by the department for reporting, oversight, and monitoring purposes.

(f) The training program shall provide practice-relevant training to county child protective services social workers who screen referrals for child abuse or neglect and for all workers assigned to provide emergency response, family maintenance, family reunification, and permanent placement services. The training shall be developed in consultation with the Child Welfare Training Advisory Board and domestic violence victims? advocates and other public and private agencies that provide programs for victims of domestic violence or programs of intervention for perpetrators.

(Amended by Stats. 2012, Ch. 847, Sec. 3. Effective January 1, 2013.)



16207

Nothing in this chapter is intended to replace training requirements established by the department in regulations contained in Sections 30-196 and 30-272 of the department?s manual of policies and procedures.

(Added by Stats. 1987, Ch. 1310, Sec. 1.)



16208

(a) (1) The department, in consultation with the Child Welfare Training Advisory Board, shall contract with the University of California or the California State University system to develop a statewide protocol for telephone screening of emergency response referrals to protect children from abuse and neglect, to be called the Emergency Response Protocol. The department shall seek the advice of the California Children?s Lobby in the development of this protocol.

(2) The Emergency Response Protocol shall incorporate written procedures for screening each referral of abuse or neglect to assess whether abuse of another family or household member is occurring. This additional domestic violence assessment and referral criteria shall be developed by the department in consultation with domestic violence victims? advocates, and other public and private agencies that provide programs for victims of domestic violence or programs of intervention for perpetrators and the County Welfare Directors Association.

(b) The department shall utilize available child welfare training funds in the development of the protocol.

(c) The department shall incorporate the protocol into the child welfare training program described in this article no later than February 15, 1992.

(Amended by Stats. 1996, Ch. 1139, Sec. 13. Effective January 1, 1997.)






ARTICLE 3. Child Welfare Training Advisory Board

16210

(a) The department shall establish a Child Welfare Training Advisory Board to oversee training programs as specified by this chapter.

(b) The advisory board shall be composed of nine members, consisting of representatives from child welfare, legal, judicial, and medical disciplines, and representatives from the public sector, who shall advise the director on the development of training programs and materials and other matters as deemed appropriate by the executive director. The board shall be appointed by the Director of Social Services. The advisory board members shall have demonstrated expertise in areas including, but not limited to, sexual, physical, and emotional abuse of children; infant abuse; adolescent abuse; treatment of physically abused, sexually abused, or emotionally abused minors; and special needs of infants and minors.

(Added by Stats. 1987, Ch. 1310, Sec. 1.)






ARTICLE 4. Funding

16215

The appropriation in support of the Child Welfare Training Program shall be provided annually through the Budget Act.

(Added by Stats. 1987, Ch. 1310, Sec. 1.)









CHAPTER 5. State Child Welfare Services

ARTICLE 4. Transitional Housing Placement Program

16522

(a) The State Department of Social Services shall adopt regulations to govern licensed transitional housing placement providers that provide supervised transitional housing to foster children at least 16 years of age and not more than 18 years of age, and nonminor dependents, as defined in subdivision (v) of Section 11400.

(b) The department may structure statewide implementation of transitional housing placement providers on a phased-in basis.

(c) (1) Transitional Housing Program-Plus providers, as defined in subdivision (s) of Section 11400, shall not be subject to licensure pursuant to Section 1559.110 of the Health and Safety Code, if they are certified to provide transitional housing by the applicable county and have obtained a local fire clearance.

(2) By July 31, 2012, the department shall establish certification standards and procedures for the THP-Plus Foster Care program, as described in subdivision (c) of Section 16522.1, in consultation with the County Welfare Directors Association, the California Youth Connection, county probation departments, provider representatives, and other stakeholders, as appropriate.

(d) Transitional housing placement providers shall certify that housing units comply with the health and safety standards set forth in paragraph (5) of subdivision (b) of Section 1501 of the Health and Safety Code. Transitional housing shall include any of the following:

(1) Programs in which a participant lives in an apartment, single-family dwelling, or condominium, with one or more adults approved by the provider.

(2) Programs in which a participant lives independently in an apartment, single-family dwelling, or condominium owned or leased by the provider either with an adult employee of the provider or in a building in which one or more adult employees of the provider reside and provide supervision.

(3) Programs in which a participant lives independently in an apartment, single-family dwelling, or condominium owned or leased by a provider under the supervision of the provider if the State Department of Social Services provides approval. The housing model described in this paragraph shall be available to minor foster children, if placed prior to October 1, 2012, and to nonminor dependents.

(e) The regulations shall be age-appropriate and recognize that youth who are about to exit from the foster care system should be subject to fewer restrictions than those who are foster children. At a minimum, the regulations shall provide for both of the following:

(1) Require programs that serve youth who are both in and out of the foster care system to have separate rules and program design, as appropriate, for these two groups of youth.

(2) Allow youth who have exited from the foster care system, on or after their 18th birthday, to have the greatest amount of freedom possible in order to prepare them for their transition to adulthood.

(f) The regulations governing licensed transitional housing placement providers that serve nonminor dependents shall be age appropriate and recognize that nonminor dependents who are about to exit from the foster care system should be subject to fewer restrictions than those who are foster children. At a minimum, the regulations shall provide for both of the following:

(1) Require programs that serve foster children and nonminor dependents to have separate rules and program design, as appropriate, for these two groups of youth.

(2) Allow nonminor dependents to have the greatest amount of freedom possible in order to prepare them for their transition to adulthood, in accordance with paragraph (1) of subdivision (b) of Section 1502.7 of the Health and Safety Code.

(3) Maintain a program staffing ratio of case manager to client not to exceed 1 to 12.

(Amended by Stats. 2012, Ch. 846, Sec. 60. Effective January 1, 2013.)



16522.1

(a) In order to be licensed as a transitional housing placement provider pursuant to Section 1559.110 of the Health and Safety Code and be eligible for payment of AFDC-FC benefits pursuant to Sections 11403.2 and 11403.3, an applicant shall obtain certification from the applicable county specifying whether the facility will serve foster youth at least 16 years of age and not more than 18 years of age, nonminor dependents, as defined in subdivision (v) of Section 11400, or both, as follows:

(1) A program serving foster children at least 16 years of age and not more than 18 years of age shall obtain a certification entitled ?Transitional Housing Placement Program.?

(2) A program serving nonminor dependents at least 18 years of age and not more than 21 years of age shall obtain a certification entitled a ?Transitional Housing Placement-Plus Foster Care program.?

(b) The certification for the Transitional Housing Placement Program shall confirm that the program provides for all of the following:

(1) Admission criteria for participants in the program, including, but not limited to, consideration of the applicant?s age, previous placement history, delinquency history, history of drug or alcohol abuse, current strengths, level of education, mental health history, medical history, prospects for successful participation in the program, and work experience. Youth who are wards of the court described in Section 602 and youth receiving psychotropic medications shall be eligible for consideration to participate in the program, and shall not be automatically excluded due to these factors.

(2) The department shall review the admission criteria to ensure that the criteria are sufficient to protect participants and that they do not discriminate on the basis of any characteristic listed or defined in Section 11135 of the Government Code.

(3) Strict employment criteria that include a consideration of the employee?s age, drug or alcohol history, and experience in working with persons in this age group.

(4) A training program designed to educate employees who work directly with participants about the characteristics of persons in this age group placed in long-term care settings, and designed to ensure that these employees are able to adequately supervise and counsel participants and to provide them with training in independent living skills.

(5) A detailed plan for monitoring the placement of persons under the licensee?s care.

(6) A contract between the participating person and the licensee that specifically sets out the requirements for each party, and in which the licensee and the participant agree to the requirements of this article.

(7) An allowance to be provided to each participant in the program. In the case of a participant living independently, this allowance shall be sufficient for the participant to purchase food and other necessities.

(8) A system for payment for utilities, telephone, and rent.

(9) Policies regarding all of the following:

(A) Education requirements.

(B) Work expectations.

(C) Savings requirements.

(D) Personal safety.

(E) Visitors, including, but not limited to, visitation by the placement auditor pursuant to paragraph (5).

(F) Emergencies.

(G) Medical problems.

(H) Disciplinary measures.

(I) Child care.

(J) Pregnancy.

(K) Curfew.

(L) Apartment cleanliness.

(M) Use of utilities and telephone.

(N) Budgeting.

(O) Care of furnishings.

(P) Decorating of apartments.

(Q) Cars.

(R) Lending or borrowing money.

(S) Unauthorized purchases.

(T) Dating.

(U) Grounds for termination that may include, but shall not be limited to, illegal activities or harboring runaways.

(10) Apartment furnishings, and a policy on disposition of the furnishings when the participant completes the program.

(11) Evaluation of the participant?s progress in the program and reporting to the independent living program and to the department regarding that progress.

(12) A linkage to the federal Workforce Investment Act of 1998 (29 U.S.C. Sec. 2801 et seq.) program administered in the local area to provide employment training to eligible participants.

(13) Effective January 1, 2013, a program staffing ratio of case manager to client not to exceed 1 to 12.

(c) The certification for the Transitional Housing Placement-Plus Foster Care program for nonminor dependents, as described in paragraph (2) of subdivision (a), from the applicable county shall include all of the following:

(1) That the program is needed by the county.

(2) That the provider is capable of effectively and efficiently operating the program.

(3) That the provider is willing and able to accept the AFDC-FC-eligible nonminor dependents for placement by the placing agency who need the level of care and services that will be provided by the program.

(4) That the plan of operation is suitable to meet the needs of the identified population.

(5) That the program staffing ratio of case manager to client does not exceed 1 to 12.

(6) As used in subdivision (c),?applicable county,? for purposes of the certification of a program that serves nonminor dependents, means the county where the administrative office or subadministrative office of a transitional housing placement provider is located, or a primary placing county.

(Amended by Stats. 2012, Ch. 846, Sec. 61. Effective January 1, 2013.)



16522.2

(a) Eligible persons may receive transitional housing only with the permission of both the independent living program of the county in which the program is located and the county department of social services or the county probation department that has custody of the person.

(b) This section does not apply to a nonminor dependent, as defined in subdivision (v) of Section 11400.

(Amended by Stats. 2012, Ch. 35, Sec. 139. Effective June 27, 2012.)



16522.5

Prior to certification of a transitional housing placement provider by a county, the department shall approve a plan submitted by the county?s independent living program that includes assurances that the independent living program shall participate actively in the screening of candidates for this program and shall assist the licensed agency in the supervision of clients participating in the program. This section does not apply to nonminor dependents, as defined in subdivision (v) of Section 11400.

(Amended by Stats. 2012, Ch. 35, Sec. 140. Effective June 27, 2012.)



16522.6

The department shall make information available to the Legislature upon request regarding services rendered pursuant to this article.

(Added by Stats. 1993, Ch. 799, Sec. 5. Effective January 1, 1994.)









CHAPTER 5.1. Child Welfare Services Program Improvement Fund

16524

(a) The Child Welfare Services Program Improvement Fund is hereby established in the State Treasury. The fund shall consist of donated grants, gifts, or bequests made to the state from private sources, and the moneys in the fund shall be expended, upon appropriation by the Legislature, to enhance the state?s ability to provide a comprehensive system of supports that promote positive outcomes for children and families.

(b) To the extent possible, the department shall use moneys in the fund as a match to obtain federal participation in the cost of eligible activities.

(c) Moneys made available through the Child Welfare Services Program Improvement Fund shall be used to augment federal, state, or county funds made available for the child welfare services program.

(d) It is the intent of the Legislature that moneys in the Child Welfare Services Program Improvement Fund shall provide for activities including, but not limited to, the following:

(1) Providing mandated training statewide for all child welfare services social workers.

(2) Standardizing training so that all foster parents and relative caregivers in the state receive the same level and quality of training.

(3) Expediting the implementation of evidence-based practices, as recommended in the Child Welfare Services (CWS) Redesign.

(4) Supporting the state?s ability to achieve improved outcomes for children and families consistent with the terms of the State of California Program Improvement Plan (PIP) for the Child Welfare Services Program.

(5) Supporting technical assistance efforts for counties.

(Added by Stats. 2004, Ch. 168, Sec. 1. Effective January 1, 2005.)



16524.5

(a) The State Department of Social Services may fund the various activities authorized pursuant to Section 16524 by means of grants rather than contracts. The grants shall not be subject to the review specified in Section 10295 of the Public Contract Code.

(b) The department may renew grants for the various activities authorized pursuant to Section 16524 that exceed three years in duration if the grant is reviewed annually and the grantee is found to be satisfactorily meeting the grant objectives.

(Added by Stats. 2010, Ch. 594, Sec. 1. Effective January 1, 2011.)






CHAPTER 5.2. Commercially Sexually Exploited Children Program

16524.6

The Legislature finds and declares that in order to adequately serve children who have been sexually exploited, it is necessary that counties develop and utilize a multidisciplinary team approach to case management, service planning, and provision of services, and that counties develop and utilize interagency protocols to ensure services are provided as needed to this population.

(Added by Stats. 2014, Ch. 29, Sec. 79. Effective June 20, 2014. Operative January 1, 2015, pursuant to Section 16524.11.)



16524.7

(a) (1) There is hereby established the Commercially Sexually Exploited Children Program. This program shall be administered by the State Department of Social Services.

(2) The department, in consultation with the County Welfare Directors Association of California, shall develop an allocation methodology to distribute funding for the program. Funds allocated pursuant to this section shall be utilized to cover expenditures related to the costs of implementing the program, prevention and intervention services, and training related to children who are victims of commercial sexual exploitation.

(3) (A) Funds shall be provided to counties that elect to participate in the program for the provision of training to county children?s services workers to identify, intervene, and provide case management services to children who are victims of commercial sexual exploitation and trafficking, and to foster caregivers for the prevention and identification of potential victims.

(B) The department shall contract to provide training for county workers and foster caregivers. Training shall be selected and contracted for in consultation with the County Welfare Directors Association, county children?s services representatives, and other stakeholders. The department shall consult and collaborate with the California Community Colleges Chancellor?s Office to provide training for foster parents of licensed foster family homes.

(4) Funds provided to the counties electing to participate in the program shall be used for prevention activities, intervention activities, and services to children who are victims, or at risk of becoming victims, of commercial sexual exploitation. These activities and services may include, but are not limited to, all of the following:

(A) Training foster children to help recognize and help avoid commercial sexual exploitation. Counties may target training activities to foster children who are at higher risk of sexual exploitation.

(B) Engaging survivors of commercial sexual exploitation to: (i) provide support to county staff who serve children who are victims of commercial sexual exploitation; (ii) for activities that may include training and technical assistance; and (iii) to serve as advocates for and perform outreach and support to children who are victims of commercial sexual exploitation.

(C) Consulting and coordinating with homeless youth shelters and other service providers who work with children who are disproportionately at risk of, or involved in, commercial sexual exploitation, including, but not limited to, lesbian, gay, bisexual, and transgender youth organizations, regarding outreach and support to children who are victims of commercial sexual exploitation.

(D) Hiring county staff trained and specialized to work with children who are victims of commercial sexual exploitation to support victims and their caregivers, and to provide case management to support interagency and cross-departmental response.

(E) Providing supplemental foster care rates for placement of child victims of commercial sexual exploitation adjudged to be within the definition of Section 300 to be paid to foster homes, relatives, foster family agency certified homes, or other specialized placements to provide for the increased care and supervision needs of the victim in accordance with Section 11460.

(b) Funds allocated for the program shall not supplant funds for existing programs.

(c) (1) In order to ensure timely access to services to which commercially sexually exploited children are entitled to as dependents in foster care, in participating counties, county agency representatives from mental health, probation, public health, and substance abuse disorders shall participate in the case planning and assist in linking commercially sexually exploited children to services that serve children who are in the child welfare system and that are identified in the child?s case plan and may include other stakeholders as determined by the county.

(2) The entities described in paragraph (1) shall provide input to the child welfare services agency regarding the services and supports needed for children to support treatment needs and aid in their recovery and may assist in linking these children to services that are consistent with their county plans submitted to the department pursuant to subdivision (d).

(d) (1) A county electing to receive funding from the Commercially Sexually Exploited Children Program pursuant to this chapter shall submit a plan describing how the county intends to utilize the funds allocated pursuant to paragraph (4) of subdivision (a).

(2) The county shall submit a plan to the department pursuant to a process developed by the department, in consultation with the County Welfare Directors Association. The plan shall include documentation indicating the county?s collaboration with county partner agencies and children-focused entities, which shall include the formation of a multidisciplinary team to serve children pursuant to this chapter.

A multidisciplinary team serving a child pursuant to this chapter shall include, but is not limited to, appropriate staff from the county child welfare, probation, mental health, substance abuse disorder, and public health departments. Staff from a local provider of services to this population, local education agencies, and local law enforcement, and survivors of commercial sexual exploitation and trafficking may be included on the team.

(Added by Stats. 2014, Ch. 29, Sec. 79. Effective June 20, 2014. Operative January 1, 2015, pursuant to Section 16524.11.)



16524.8

(a) Each county electing to receive funds from the Commercially Sexually Exploited Children Program pursuant to this chapter shall develop an interagency protocol to be utilized in serving sexually exploited children. The county protocol shall be developed by a team led by a representative of the county human services department and shall include representatives from each of the following agencies:

(1) The county probation department.

(2) The county mental health department.

(3) The county public health department.

(4) The juvenile court in the county.

The team may include, but shall not be limited to, representatives from local education agencies, local law enforcement, survivors of sexual exploitation and trafficking, and other providers as necessary.

(b) At a minimum the interagency protocol shall address the provision of services to children who have been sexually exploited and are within the definition of Section 300, including, but not limited to, the use of a multidisciplinary team approach to provide coordinated case management, service planning, and services to children.

(Added by Stats. 2014, Ch. 29, Sec. 79. Effective June 20, 2014. Operative January 1, 2015, pursuant to Section 16524.11.)



16524.9

The State Department of Social Services, in consultation with the County Welfare Directors Association, shall ensure that the Child Welfare Services/Case Management System is capable of collecting data concerning children who are commercially sexually exploited, including children who are referred to the child abuse hotline, children currently served by county child welfare and probation departments who are subsequently identified as victims of commercial sexual exploitation.

(a) The department shall disseminate any necessary instructions on data entry to the county child welfare and probation department staff.

(b) The department shall implement this section no later than June 1, 2015.

(Added by Stats. 2014, Ch. 29, Sec. 79. Effective June 20, 2014. Operative January 1, 2015, pursuant to Section 16524.11.)



16524.10

The State Department of Social Services, no later than April 1, 2017, shall provide the following information to the Legislature regarding the implementation of this chapter:

(a) The participating counties.

(b) The number of victims served by each county.

(c) The types of services provided.

(d) Innovative strategies relating to collaboration with children, child service providers, and survivors of commercial sexual exploitation regarding prevention, training, and services.

(e) The identification of further barriers and challenges to preventing and serving commercially sexually exploited children.

(Added by Stats. 2014, Ch. 29, Sec. 79. Effective June 20, 2014. Operative January 1, 2015, pursuant to Section 16524.11.)



16524.11

This chapter shall become operative on January 1, 2015.

(Added by Stats. 2014, Ch. 29, Sec. 79. Effective June 20, 2014. Note: This section prescribes a delayed operative date (January 1, 2015) for Chapter 5.2, commencing with Section 16524.6.)






CHAPTER 5.3. Services for Children Who Are Exposed to Alcohol or Drugs or Who Are HIV Positive

ARTICLE 1. General

16525

The definitions in this article shall control the interpretation of this chapter, unless the context requires otherwise.

(Added by Stats. 1993, Ch. 296, Sec. 2. Effective August 2, 1993.)



16525.1

?Department? means the State Department of Social Services.

(Added by Stats. 1993, Ch. 296, Sec. 2. Effective August 2, 1993.)



16525.2

?Eligible child? means any child who meets the requirements of subdivision (a) or (b), and subdivision (c).

(a) Any child who has a medically diagnosed condition or symptoms resulting from, or suspected as resulting from, substance abuse by the mother.

(b) Any child who is HIV positive.

(c) Any child who meets the requirements of either subdivision (a) or (b) and who meets all of the following requirements:

(1) The child is a dependent child of the court.

(2) The child is aged newborn to 36 months. The maximum age prescribed by this paragraph shall be increased to 60 months if funds are available within the existing appropriation for counties maintaining a program for a minimum of three years, or, for other counties, if funds are available pursuant to the California Children and Families Program (Division 108 (commencing with Section 130100) of the Health and Safety Code) to provide services to children who are aged between 36 and 60 months.

(3) The child is the child of a resident of a participating county pursuant to this chapter.

(Amended by Stats. 2000, Ch. 799, Sec. 1. Effective January 1, 2001.)



16525.3

?HIV? means human immunodeficiency virus.

(Added by Stats. 1993, Ch. 296, Sec. 2. Effective August 2, 1993.)



16525.4

?HIV positive? means a condition of being medically diagnosed as infected with HIV.

(Added by Stats. 1993, Ch. 296, Sec. 2. Effective August 2, 1993.)



16525.5

?Specialized in-home health care? means, but is not limited to, those services identified by the child?s primary physician as appropriately administered by a foster parent, trained by health care professionals pursuant to the discharge plan of the facility releasing the child to his or her home.

(Added by Stats. 1993, Ch. 296, Sec. 2. Effective August 2, 1993.)






ARTICLE 2. Options for Recovery Program

16525.10

(a) In order to promote the development of placements that will allow children to move into more homelike environments, counties may establish an ?Options for Recovery? program.

(b) Prior to the 2011?12 fiscal year, notwithstanding any other provision of law, the ?Options for Recovery? services shall be funded with a 30 percent nonfederal county share consistent with the normal sharing ratio for child welfare services. This county share may be provided with county general funds, or other sources of funds which are unrestricted and are eligible for this use as provided by the funding source. The source of the county share shall meet all applicable state and federal requirements and provide counties with maximum flexibility.

(c) Notwithstanding subdivision (b), beginning in the 2011?12 fiscal year, and for each fiscal year thereafter, funding and expenditures for programs and activities under this section shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(Amended by Stats. 2012, Ch. 35, Sec. 141. Effective June 27, 2012.)



16525.11

Each participating county shall recruit foster families that shall be licensed as foster family homes and trained to care for children who are alcohol- or drug-exposed or who test HIV positive.

(Added by Stats. 1993, Ch. 296, Sec. 2. Effective August 2, 1993.)



16525.13

(a) A participating county shall provide special training to recruited foster parents to care for eligible children and shall certify that the training has been provided.

(b) Participating counties may provide the same special training to relative caretakers of project-eligible children, if classroom space permits and the cost of providing the training does not exceed the county?s allocation for project training.

(Added by Stats. 1993, Ch. 296, Sec. 2. Effective August 2, 1993.)



16525.14

When a child is identified by a physician, medical team, county social worker, or placement source as a child who may be eligible for services under this chapter, the county shall determine if the child is eligible for placement pursuant to this chapter.

(Added by Stats. 1993, Ch. 296, Sec. 2. Effective August 2, 1993.)



16525.15

(a) A participating county shall select a specialized foster family home for the child within the county in which the child?s eligibility is established.

(b) If an eligible child?s out-of-home placement changes from one participating county to another participating county, the child shall remain eligible for services.

(Amended by Stats. 1997, Ch. 606, Sec. 52. Effective October 3, 1997.)



16525.17

(a) Participating counties shall prepare a child welfare services case plan pursuant to regulations adopted by the department and arrange nonmedical support services, including respite care for specially trained foster parents and relative caretakers.

(b) Each participating county shall monitor the foster home in accordance with applicable regulations governing the foster care and child welfare services programs authorized by Article 5 (commencing with Section 11400) of Part 3 and Chapter 5 (commencing with Section 16500).

(Added by Stats. 1993, Ch. 296, Sec. 2. Effective August 2, 1993.)



16525.20

(a) The Legislature encourages participating counties to design and implement a range of respite options for specially trained foster parents and relative caretakers, from foster parent to foster parent cooperatives to more formal arrangements for services from subcontractors.

(b) No one who resides in the home with the eligible child shall receive payment for providing respite services for the eligible child or for any other child living in the home.

(Added by Stats. 1993, Ch. 296, Sec. 2. Effective August 2, 1993.)



16525.25

The counties participating pursuant to this section shall do both of the following:

(a) Maintain existing programs and standards for a specialized foster home recruitment and training project that will establish foster care placements to care for eligible children.

(b) Coordinate sources of funding and services available to eligible children in order to maximize the social services provided to these children and avoid duplication of programs and funding.

(Amended by Stats. 2012, Ch. 35, Sec. 142. Effective June 27, 2012.)



16525.26

A participating county may contract for the provision of services under this chapter on a sole source basis.

(Added by Stats. 1993, Ch. 296, Sec. 2. Effective August 2, 1993.)



16525.27

(a) Each participating county shall submit written progress reports as required by the department.

(b) The progress report required by subdivision (a) shall include, but need not be limited to, all of the following data:

(1) An estimate of the number of children adjudicated dependents of the juvenile court under Article 6 (commencing with Section 300) of Chapter 2 of Part 1 of Division 2 who are eligible children.

(2) The number of eligible children who are in all of the following:

(A) Foster family homes.

(B) Group homes.

(C) Homes of relative caretakers.

(D) Certified foster family homes.

(3) The number of eligible children who are in specialized foster care placements during and at the termination of the demonstration project.

(4) The cost of providing training to foster parents in the care of eligible children.

(5) The cost of providing specialized care for eligible children.

(6) The cost of providing respite care services and the number of respite care hours each family received.

(Amended by Stats. 1997, Ch. 606, Sec. 53. Effective October 3, 1997.)



16525.29

Nothing in this chapter shall be construed to prevent children who are alcohol- or drug-exposed or HIV positive who have adoption as a case plan goal from receiving services under this chapter.

(Added by Stats. 1993, Ch. 296, Sec. 2. Effective August 2, 1993.)



16525.30

(a) Notwithstanding any other provision of law, including, but not limited to, Sections 1250, 1251, 1254, 1270, 1501, 1502, 1505, 1507, 1521, 1530.6, and 11002, subdivision (c) of Section 1550, and subdivision (a) of Section 11154 of the Health and Safety Code, and Sections 2052, 2725, 2732, and 2795 of the Business and Professions Code, subdivisions (b) and (c) shall control the placement of a child pursuant to this chapter.

(b) A county may place children who are alcohol- or drug-exposed or HIV positive in foster family homes pursuant to Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code.

(c) If a county makes a placement pursuant to subdivision (b), a foster parent trained by health care professionals pursuant to the discharge plan of the facility releasing the child may provide specialized in-home health care to that foster child.

(Added by Stats. 1993, Ch. 296, Sec. 2. Effective August 2, 1993.)









CHAPTER 5.5. Child Welfare Leadership and Performance Accountability

16540

The California Child Welfare Council is hereby established, which shall serve as an advisory body responsible for improving the collaboration and processes of the multiple agencies and the courts that serve the children and youth in the child welfare and foster care systems. The council shall monitor and report the extent to which child welfare and foster care programs and the courts are responsive to the needs of children in their joint care. The council shall issue advisory reports whenever it deems appropriate, but in any event, no less frequently than annually, to the Governor, the Legislature, the Judicial Council, and the public. A report of the Child Welfare Council shall, at a minimum, include recommendations for all of the following:

(a) Ensuring that all state child welfare, foster care, and judicial funding and services for children, youth, and families is, to the greatest extent possible, coordinated to eliminate fragmentation and duplication of services provided to children or families who would benefit from integrated multiagency services.

(b) Increasing the quality, appropriateness, and effectiveness of program services and judicial processes delivered to children, youth, and families who would benefit from integrated multiagency services to achieve better outcomes for these children, youth, and families.

(c) Promoting consistent program and judicial excellence across counties to the greatest extent possible while recognizing the demographic, geographic, and financial differences among the counties.

(d) Increasing collaboration and coordination between county agencies, state agencies, federal agencies, and the courts.

(e) Ensuring that all state Title IV-E plans, program improvement plans, and court improvement plans demonstrate effective collaboration between public agencies and the courts.

(f) Assisting the Secretary of California Health and Human Services and the chief justice in formulating policies for the effective administration of the child welfare and foster care programs and judicial processes.

(g) Modifying program practices and court processes, rate structures, and other system changes needed to promote and support relative caregivers, family foster parents, therapeutic placements, and other placements for children who cannot remain in the family home.

(h) Developing data- and information-sharing agreements and protocols for the exchange of aggregate data across program and court systems that are providing services to children and families in the child welfare system. These data-sharing agreements shall allow child welfare agencies and the courts to access data concerning the health, mental health, special education, and educational status and progress of children served by county child welfare systems subject to state and federal confidentiality laws and regulations. They shall be developed in tandem with the establishment of judicial case management systems as well as additional or enhanced performance measures described in subdivision (b) of Section 16544.

(i) Developing systematic methods for obtaining policy recommendations from foster youth about the effectiveness and quality of program services and judicial processes, and ensuring that the interests of foster youth are adequately addressed in all policy development.

(j) Implementing legislative enactments in the child welfare and foster care programs and the courts, and reporting to the Legislature on the timeliness and consistency of the implementation.

(k) Monitoring the adequacy of resources necessary for the implementation of existing programs and court processes, and the prioritization of program and judicial responsibilities.

(l) Strengthening and increasing the independence and authority of the foster care ombudsperson.

(m) Coordinating available services for former foster youth and improving outreach efforts to those youth and their families.

(Amended by Stats. 2007, Ch. 130, Sec. 251. Effective January 1, 2008.)



16541

The council shall be comprised of the following members:

(a) The Secretary of California Health and Human Services, who shall serve as cochair.

(b) The Chief Justice of the California Supreme Court, or his or her designee, who shall serve as cochair.

(c) The Superintendent of Public Instruction, or his or her designee.

(d) The Chancellor of the California Community Colleges, or his or her designee.

(e) The executive director of the State Board of Education.

(f) The Director of Social Services.

(g) The Director of Health Care Services.

(h) The Director of State Hospitals.

(i) The Director of Developmental Services.

(j) The Director of the Youth Authority.

(k) The Administrative Director of the Courts.

(l) The State Foster Care Ombudsperson.

(m) Four foster youth or former foster youth.

(n) The chairpersons of the Assembly Human Services Committee and the Assembly Judiciary Committee, or two other Members of the Assembly as appointed by the Speaker of the Assembly.

(o) The chairpersons of the Senate Human Services Committee and the Senate Judiciary Committee, or two other members appointed by the President pro Tempore of the Senate.

(p) Leaders and representatives of county child welfare, foster care, health, education, probation, and mental health agencies and departments, child advocacy organizations; labor organizations, recognized professional associations that represent child welfare and foster care social workers, tribal representatives, and other groups and stakeholders that provide benefits, services, and advocacy to families and children in the child welfare and foster care systems, as recommended by representatives of these groups and as designated by the cochairs.

(Amended by Stats. 2014, Ch. 442, Sec. 41. Effective September 18, 2014.)



16541.5

The council shall meet no less frequently than each quarter of the state fiscal year and at the call of the cochairs, at a time and location convenient to the public as it may deem appropriate. All meetings of the council shall be open to the public. Members shall serve without compensation, with the exception of foster youth members, who shall be entitled to reimbursement for all actual and necessary expenses incurred in the performance of their duties.

(Amended by Stats. 2007, Ch. 130, Sec. 252. Effective January 1, 2008.)



16542

The cochairs may appoint committees composed of council members, experts in specialized fields, foster youth, program stakeholders, state and county child welfare and foster care staff, child advocacy organizations, members of the judiciary, foster care public health nurses, or any combination thereof, to advise the council on any functions of the council and the services provided through the child welfare and foster care programs and the courts. Members of these committees shall receive no compensation from the state for their services, with the exception of foster youth members, who shall be entitled to reimbursement for all actual and necessary expenses incurred in the performance of their duties. The committees may assemble information and make recommendations to the council, but shall not exercise any of the powers vested in the council. The council may seek input from groups and individuals as it deems appropriate, including, but not limited to, advisory committees, the judiciary and child welfare and foster care program stakeholders.

(Amended by Stats. 2007, Ch. 130, Sec. 253. Effective January 1, 2008.)



16543

Consistent with state and federal law, the council shall have access to aggregate data and information concerning the child welfare and foster care systems held by any state or local department, agency, or court that serves children, youth, and families receiving child welfare and foster care services subject to state and federal confidentiality laws and regulations.

(Added by Stats. 2006, Ch. 384, Sec. 3. Effective January 1, 2007.)



16543.5

It is the intent of the Legislature to inspect other state child welfare and foster care systems over the course of the 2007?08 Legislative Session, for the purpose of examining effective administrative structures of leadership. It is further the intent of the Legislature to conduct legislative hearings through the Assembly Select Committee on Foster Care, and other standing committees, and to review reports and recommendations of other commissions and bodies, including the California Blue Ribbon Commission on Foster Care and the Little Hoover Commission, to determine if a reconfigured administrative structure would provide statewide leadership and coordination between departments and agencies, which are essential to improving outcomes for current and former foster children and youth throughout the state.

(Added by Stats. 2006, Ch. 384, Sec. 3. Effective January 1, 2007.)



16544

The secretary shall ensure that all of the federal Child and Family Services Review outcome measures and all of the California Child and Family Service Review System outcome indicators, along with any performance goals and federal outcome standards, are clearly posted on the State Department of Social Service?s Internet Web site. Before any of the federal goals or any of the California Child and Family Service Review System outcome indicators are added, deleted, or amended, the secretary shall consult with the Child Welfare Council and ensure that there has been a public process for the submission of comments and recommendations.

(Added by Stats. 2006, Ch. 384, Sec. 3. Effective January 1, 2007.)



16545

By April 1, 2008, the Judicial Council shall adopt, through rules of court, performance measures designed to complement and promote those measures specified in Section 16544 so that courts are able to measure their performance and track their own progress in improving safety, permanency, timeliness, and well-being of children and to inform decisions about the allocation of court resources. In adopting performance measures, the Judicial Council shall consult with the council and the secretary. The performance measures shall be based on data that is available from current or planned data collection processes and to the greatest extent possible, shall ensure uniformity of data reporting.

(Amended by Stats. 2007, Ch. 130, Sec. 254. Effective January 1, 2008.)






CHAPTER 6. Statewide Registry for Child Support

16575

(a) The Legislature finds and declares that there is no single statewide data base containing statistical data regarding child support orders.

(b) The Statewide Automated Child Support System or its replacement may be utilized to provide a single statewide registry of all child support orders in California, including orders for cases under Title IV-D of the Social Security Act and all cases with child support orders.

(Repealed and added by Stats. 1997, Ch. 270, Sec. 171. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



16576

(a) The department shall develop an implementation plan for the Statewide Child Support Registry. The Statewide Child Support Registry shall be operated by the agency responsible for operation of the Statewide Automated Child Support System (SACSS) or its replacement. The Statewide Child Support Registry shall include storage and data retrieval of the data elements specified in Section 16577 for all California child support orders. The plan shall be developed in consultation with clerks of the court, district attorneys, and child support advocates. The plan shall be submitted to the Legislature by January 31, 1998. The implementation plan shall explain in general terms, among other things, how the Statewide Child Support Registry will operate to ensure that all data in the Statewide Child Support Registry can be accessed and how data shall be integrated for statistical analysis and reporting purposes with all child support order data contained in the Statewide Automated Child Support System or its replacement and the Los Angeles Automated Child Support Enforcement System (ACSES) Replacement System.

(b) Each clerk of the court shall provide the information specified in Section 16577 within 20 days to the department or the Statewide Child Support Registry from each new or modified child support order, including child support arrearage orders.

(c) The department shall maintain a system for compiling the child support data received from the clerks of the court, ensure that all child support data received from the clerks of the court are entered into the Statewide Child Support Registry within 10 days of receipt in the Statewide Child Support Registry, and ensure that the Statewide Child Support Registry is fully implemented statewide.

(d) The department shall provide aggregate data on a periodic basis on the data maintained by the Statewide Child Support Registry to the Judicial Council, the appropriate agencies of the executive branch, and the Legislature for statistical analysis and review. The data shall not include individual identifying information for specific cases.

(e) Any information maintained by the Statewide Child Support Registry received from clerks of the court shall be provided to county district attorneys, the Franchise Tax Board, the courts, and others as provided by law.

(Amended by Stats. 2004, Ch. 193, Sec. 250. Effective January 1, 2005.)



16577

(a) The Judicial Council shall develop any forms that may be necessary to implement the Statewide Child Support Registry. The forms may be in electronic form or in hard copy, as appropriate. The forms shall be developed so as not to delay implementation, and shall be available no later than 30 days prior to the implementation, of the Statewide Child Support Registry.

(b) The information transmitted from the clerks of the court to the Statewide Child Support Registry shall include all of the following:

(1) Any information required under federal law.

(2) Any other information the department and the Judicial Council find appropriate.

(Repealed and added by Stats. 1998, Ch. 858, Sec. 15. Effective January 1, 1999.)



16578

It is the intent of the Legislature that county clerks and district attorneys will meet with the State Department of Social Services, in consultation with the relevant legislative policy committees, to devise specific procedures to implement this chapter.

(Added by Stats. 1992, Ch. 847, Sec. 4. Effective September 22, 1992.)



16583

The Judicial Council shall develop the forms necessary to implement this chapter.

(Amended by Stats. 2006, Ch. 538, Sec. 714. Effective January 1, 2007.)









PART 4.4. FAMILY PRESERVATION SERVICES

16600

(a) The department shall administer the federal Promoting Safe and Stable Families funds.

(b) Notwithstanding Section 10103, the department may retain and not pass on to the counties up to 10 percent of federal Promoting Safe and Stable Families funds for the purposes of state administrative costs incurred on or after October 1, 2007, including planning, monitoring, evaluation, training and technical assistance, or related projects of statewide significance.

(Amended by Stats. 2011, Ch. 459, Sec. 45. Effective October 4, 2011.)



16601

For purposes of this part, the following terms shall have the following meanings:

(a) ?Adoption promotion and support services,? as defined by Section 431 of the federal Social Security Act (42 U.S.C. Sec. 629a), means services and activities designed to encourage more adoptions out of the foster care system, when adoptions promote the best interests of children, including activities such as preadoptive and postadoptive services and activities designed to expedite the adoption process and support adoptive families.

(b) ?Family preservative services,? as defined by Section 431 of the federal Social Security Act (42 U.S.C. Sec. 629a), means services for children and families designed to help families, including adoptive and extended families, at risk or in crisis, including all of the following:

(1) Services programs designed to help children return to families from which they have been removed, where safe and appropriate, or be placed for adoption or with a legal guardian, or, if adoption or legal guardianship is determined not to be safe and appropriate for the child, in some other planned, permanent living arrangement.

(2) Preplacement preventive services programs, including, but not limited to, intensive family preservation programs designed to help children at risk of foster care placement remain safely with their families.

(3) Service programs designed to provide followup care to families to whom a child has been returned after a foster care placement.

(4) Respite care of children to provide temporary relief for parents and other caregivers, including, but not limited to, foster parents.

(5) Services designed to improve parenting skills by reinforcing parents? confidence in their strengths and helping them to identify where improvement is needed and to obtain assistance in improving those skills with respect to matters such as child development, family budgeting, coping with stress, health, and nutrition.

(6) Infant safe haven programs that provide a way for a parent to safely relinquish a newborn infant at a safe haven designated pursuant to state law.

(c) ?Family support services,? as defined by Section 431 of the federal Social Security Act (42 U.S.C. Sec. 629a), means community-based services, including mentoring, to promote the safety and well-being of children and families. This includes services designed to increase the strength and stability of families, including adoptive, foster, and extended families, to increase parents? confidence and competence in their parenting abilities, to afford children a safe, stable, and supportive family environment, to strengthen parental relationships and promote healthy marriages, and otherwise to enhance child development.

(d) ?Time-limited family reunification services,? as defined by Section 431 of the federal Social Security Act (42 U.S.C. Sec. 629a), means the services and activities described in Section 629(a)(7)(B) of Title 42 of the United States Code that are provided to a child that is removed from the child?s home and placed in a foster family home or a child care institution and to the parents or primary caregiver of the child, in order to facilitate the reunification of the child safely and appropriately within a timely fashion, but only during the 15-month period that begins on the date that the child is considered to have entered foster care, pursuant to Section 675(5)(F) of Title 42 of the United States Code. This includes peer-to-peer mentoring and support groups for parents and primary caregivers, as well as services and activities to facilitate access to and visitation of children with parents and siblings.

(Amended by Stats. 2012, Ch. 847, Sec. 5. Effective January 1, 2013.)



16602

(a) Notwithstanding Section 16500, each county that chooses to utilize federal Promoting Safe and Stable Families funds shall establish a local planning body and develop county plans as required by the department. The board of supervisors shall oversee the local planning process and approve each county plan before it is transmitted to the department for approval.

(b) Notwithstanding Section 16500, the county welfare department shall act as the county lead administrative agency to carry out the day-to-day planning activities. The county welfare department shall distribute and account for the program funds allocated to the county.

(Amended by Stats. 2011, Ch. 459, Sec. 48. Effective October 4, 2011.)



16604

(a) Except as provided in subdivision (b), counties shall spend a minimum of 20 percent of its allocated funds in each of the following categories, for a total of 80 percent:

(1) Family support services.

(2) Family preservation services.

(3) Time-limited reunification services.

(4) Adoption promotion and support services.

(b) A county may be authorized to spend less than 20 percent of funds in one or more of the categories identified in subdivision (a) for a limited time period, provided that the department determines in writing that good cause exists for the county?s expenditures and determines the date by which the county shall fully comply with subdivision (a). The department may disallow a county?s claims for costs under this section if the county?s expenditure of funds, as specified in subdivision (a), does not conform to its approved county plan.

(c) Counties may expend the remaining 20 percent of funds not expended pursuant to subdivision (a) and any funds identified in subdivision (b), for any of the categories identified in subdivision (a).

(Repealed and added by Stats. 2011, Ch. 459, Sec. 50. Effective October 4, 2011.)



16604.5

When preparing their needs assessments and plans to implement the federal Family Preservation and Support Act (Sections 430 to 435, inclusive, of the Social Security Act (Subpart 2 (commencing with Section 629) of Part B of Subchapter 4 of Chapter 7 of Title 42 of the United States Code), as contained in the Omnibus Reconciliation Act of 1993 (Public Law 103-66)), counties shall consider providing an in-home assessment of substance-exposed infants after release from a hospital, as part of the protocols of Section 123605 of the Health and Safety Code. These assessments may be funded using federal Promoting Safe and Stable Families funding, to the extent they are identified in a county?s needs assessment and are part of a county?s program plan, and federal Promoting Safe and Stable Families funds are available for this purpose.

(Amended by Stats. 2011, Ch. 459, Sec. 51. Effective October 4, 2011.)



16605

(a) The Kinship Support Services Program provides community-based family support services to relative caregivers and the children placed in their homes by the juvenile court or who are at risk of dependency or delinquency. Relatives with children in voluntary placements may access services, at the discretion of the county.

(b) The counties that elect to participate in the Kinship Support Services Program shall meet the following conditions and requirements:

(1) Have a demonstrated capacity for collaboration and interagency coordination.

(2) Have a viable plan for ongoing financial support of the local kinship support services program.

(3) Utilize relative caregivers as employees of the program.

(4) Have strong and viable public or private agencies to operate the program.

(5) Describe how the county will develop and maintain the necessary community supports.

(c) The Kinship Support Services Program shall demonstrate the use of supportive services provided to relative caregivers and children placed in their homes using a community-based kinship support services model. This model shall provide services to relative caregivers that are aimed at helping to ensure permanent family kinship placements for children who have been placed with them by the juvenile court, and to provide family support services that will eliminate the need for juvenile court jurisdiction and the provision of services by the county welfare department.

(d) The program shall provide family support services appropriate for the target populations. These services may include, but are not limited to, the following:

(1) Assessment and case management.

(2) Social services referral and intervention aimed at maintaining the kinship family unit, for example, housing, homemaker services, respite care, legal services, and day care.

(3) Transportation for medical care and educational and recreational activities.

(4) Information and referral services.

(5) Individual and group counseling in the area of parent-child relationships and group conflict.

(6) Counseling and referral services aimed at promoting permanency, including kinship adoption and guardianship.

(7) Tutoring and mentoring.

(e) The Edgewood Center for Children and Families in San Francisco or any other appropriate agency or individual approved by the department in consultation with participating counties shall provide technical assistance to the Kinship Support Services Program and shall facilitate the sharing of information and resources among the programs.

(f) Beginning in the 2011?12 fiscal year, and for each fiscal year thereafter, funding and expenditures for programs and activities under this section shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(Amended by Stats. 2012, Ch. 35, Sec. 143. Effective June 27, 2012.)






PART 4.6. LOCAL HEALTH CARE BUDGETING

16800.5

The State Department of Health Services shall establish data collection and reporting requirements for counties to annually report health expenditures.

(Added by Stats. 1992, Ch. 719, Sec. 5. Effective September 15, 1992.)



16800.7

Agencies responsible for conducting fiscal or program audits or inspections of grants or subventions pursuant to any of the following provisions shall, to the extent practicable and consistent with federal law, endeavor to cooperate and consolidate efforts so as to conduct a single fiscal or compliance audit for any program affected by these provisions, thereby maximizing audit efficiency and minimizing the inconvenience to the program being audited:

(a) The Child Health Disability Prevention Program (Article 6 (commencing with Section 124025) of Chapter 3 of Part 2 of Division 106 of the Health and Safety Code).

(b) The Maternal and Child Health program as set forth in subdivision (c) of Section 27 of the Health and Safety Code.

(c) The Tobacco Use Prevention program (Article 1 (commencing with Section 104350) of Chapter 1 of Part 3 of Division 103 of the Health and Safety Code).

(d) AIDS programs (former Part 1 (commencing with Section 100) of Division 1 of the Health and Safety Code).

(e) The County Health Care for Indigents program (Part 4.7 (commencing with Section 16900)), including, but not limited to, county health care reporting requirements pursuant to Chapter 2 (commencing with Section 16910) and Chapter 2.5 (commencing with Section 16915) of that part.

(Amended by Stats. 2006, Ch. 538, Sec. 715. Effective January 1, 2007.)



16801

The following definitions shall govern the construction of this part, unless the context requires otherwise:

(a) ?County health services? means public health services, outpatient health services, and inpatient health services provided directly by a local jurisdiction or financed or purchased by a local jurisdiction through grants, contracts, or agreements but shall not include mental health services, alcohol and drug abuse services, and services which were provided in fiscal year 1977?78 but were not part of the reported net county costs for fiscal year 1977?78.

(b) ?Net county costs for health services? means expenditures for county health services, less revenues received for county health services.

(c) ?City health services? means public health services, outpatient health services, and inpatient health services provided directly by the city or financed or purchased by the city through grants, contracts, or agreements, but shall not include mental health services, alcohol and drug abuse services, and services which were not provided in the 1977?78 fiscal year but were not part of the reported net county costs for the 1977?78 fiscal year.

(d) ?Department? means the State Department of Health Services.

(e) ?Net city costs for health services? means expenditures for city health services, less revenues received for city health services.

(f) ?Program account? means the County Medical Services Program Account in the County Health Services Fund.

(g) ?Reserve account? means the County Medical Services Program Reserve Account in the County Health Services Fund.

(Amended by Stats. 1991, Ch. 611, Sec. 77. Effective October 7, 1991.)



16803

(a) The County Health Services Fund is hereby created, and notwithstanding Section 13340 of the Government Code, is continuously appropriated to the department, without regard to fiscal years, for the purposes of this part.

(b) The expenditure of funds from the County Health Services Fund shall be made by the State Department of Health Services without regard to fiscal year.

(Amended by Stats. 1991, Ch. 611, Sec. 78. Effective October 7, 1991.)



16804.1

(a) No fee or charge shall be required of any person before a county renders medically necessary services to persons entitled to services pursuant to Section 17000.

(b) This section is declaratory of existing law and shall not be interpreted to effect a county?s authority to implement a reasonable sliding fee schedule based on ability to pay.

(Added by Stats. 1991, Ch. 89, Sec. 200. Effective June 30, 1991.)



16809

(a) (1) The board of supervisors of a county that contracted with the department pursuant to former Section 16709 during the 1990?91 fiscal year and any county with a population under 300,000, as determined in accordance with the 1990 decennial census, by adopting a resolution to that effect, may elect to participate in the County Medical Services Program. The governing board shall have responsibilities for specified health services to county residents certified eligible for those services by the county.

(2) The board of supervisors of a county that has contracted with the governing board pursuant to paragraph (1) may also contract with the governing board for the delivery of health care and health-related services to county residents other than under the County Medical Services Program by adopting a resolution to that effect. The governing board shall have responsibilities for the delivery of specified health services to county residents as agreed upon by the governing board and the county. Participation by a county pursuant to this paragraph shall be voluntary, and funds shall be provided solely by the county.

(b) The governing board may contract with the department or any other person or entity to administer the County Medical Services Program.

(1) If the governing board contracts with the department to administer the County Medical Services Program, that contract shall include, but need not be limited to, all of the following:

(A) Provisions for the payment to participating counties for making eligibility determinations as determined by the governing board.

(B) Provisions for payment of expenses of the governing board.

(C) Provisions relating to the flow of funds from counties? vehicle license fees, sales taxes, and participation fees and the procedures to be followed if a county does not pay those funds to the program.

(D) Those provisions, as applicable, contained in the 1993?94 fiscal year contract with counties under the County Medical Services Program.

(E) Provisions for the department to administer the County Medical Services Program pursuant to regulations adopted by the governing board or as otherwise determined by the governing board.

(F) Provisions requiring that the governing board reimburse the state costs of providing administrative support to the County Medical Services Program in accordance with amounts determined between the governing board and the department.

(2) If the governing board does not contract with the department for administration of the County Medical Services Program, the governing board may contract with the department for specified services to assist in the administration of that program. Any contract with the department under this paragraph shall require that the governing board reimburse the state costs of providing administrative support.

(3) The department shall not be liable for any costs related to decisions of the governing board that are in excess of those set forth in the contract between the department and the governing board.

(c) Each county intending to participate in the County Medical Services Program pursuant to this section shall submit to the governing board a notice of intent to contract adopted by the board of supervisors no later than April 1 of the fiscal year preceding the fiscal year in which the county will participate in the County Medical Services Program.

(d) A county participating in the County Medical Services Program pursuant to this section, or a county contracting with the governing board pursuant to paragraph (2) or (3) of subdivision (a), or participating in a pilot project or contracting with the governing board for an alternative product pursuant to Section 16809.4, shall not be relieved of its indigent health care obligation under Section 17000.

(e) (1) The County Medical Services Program Account is established in the County Health Services Fund. The County Medical Services Program Account is continuously appropriated, notwithstanding Section 13340 of the Government Code, without regard to fiscal years. The following amounts may be deposited in the account:

(A) Any interest earned upon moneys deposited in the account.

(B) Moneys provided by participating counties or appropriated by the Legislature to the account.

(C) Moneys loaned pursuant to subdivision (n).

(2) The methods and procedures used to deposit funds into the account shall be consistent with the methods used by the program during the 1993?94 fiscal year, unless otherwise determined by the governing board.

(f) Moneys in the program account shall be used by the governing board, or by the department if the department contracts with the governing board for this purpose, to pay for health care services provided to the persons meeting the eligibility criteria established pursuant to subdivision (j) and to pay the governing board expenses and program administrative costs. In addition, moneys in this account may be used to reimburse the department for state costs pursuant to subparagraph (F) of paragraph (1) of subdivision (b).

(g) (1) Moneys in this account shall be administered on an accrual basis and notwithstanding any other law, except as provided in this section and Section 17605.051, shall not be transferred to any other fund or account in the State Treasury except for purposes of investment as provided in Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code.

(2) (A) All interest or other increment resulting from the investment shall be deposited in the program account, notwithstanding Section 16305.7 of the Government Code.

(B) All interest deposited pursuant to subparagraph (A) shall be available to reimburse program-covered services, governing board expenses, and program administrative costs.

(h) The governing board shall establish a reserve account for the purpose of depositing funds for the payment of claims and unexpected contingencies. Funds in the reserve account in excess of the amounts the governing board determines necessary for these purposes shall be available for expenditures in years when program expenditures exceed program funds, and to augment the rates, benefits, or eligibility criteria under the program.

(i) (1) Counties shall pay participation fees as established by the governing board and their jurisdictional risk amount in a method that is consistent with that established in the 1993?94 fiscal year.

(2) A county may request, due to financial hardship, the payments under paragraph (1) be delayed. The request shall be subject to approval by the governing board.

(3) Payments made pursuant to this subdivision shall be deposited in the program account, unless otherwise directed by the governing board.

(4) Payments may be made as part of the deposits authorized by the county pursuant to Sections 17603.05 and 17604.05.

(j) (1) (A) Beginning in the 1992?93 fiscal year and for each fiscal year thereafter, counties and the state shall share the risk for cost increases of the County Medical Services Program not funded through other sources. The state shall be at risk for any cost that exceeds the cumulative annual growth in dedicated sales tax and vehicle license fee revenue, up to the amount of twenty million two hundred thirty-seven thousand four hundred sixty dollars ($20,237,460) per fiscal year, except for the 1999?2000, 2000?01, 2001?02, 2002?03, 2003?04, 2004?05, 2005?06, 2006?07, and 2007?08 fiscal years, and all fiscal years thereafter. Counties shall be at risk up to the cumulative annual growth in the Local Revenue Fund created by Section 17600, according to the table specified in paragraph (2), to the County Medical Services Program, plus the additional cost increases in excess of twenty million two hundred thirty-seven thousand four hundred sixty dollars ($20,237,460) per fiscal year, except for the 1999?2000, 2000?01, 2001?02, 2002?03, 2003?04, 2004?05, 2005?06, 2006?07, and 2007?08 fiscal years, and all fiscal years thereafter.

(B) For the 1999?2000, 2000?01, 2001?02, 2002?03, 2003?04, 2004?05, 2005?06, 2006?07, and 2007?08 fiscal years, and all fiscal years thereafter, the state shall not be at risk for any cost that exceeds the cumulative annual growth in dedicated sales tax and vehicle license fee revenue. Counties shall be at risk up to the cumulative annual growth in the Local Revenue Fund created by Section 17600, according to the table specified in paragraph (2), to the County Medical Services Program, plus any additional cost increases for the 1999?2000, 2000?01, 2001?02, 2002?03, 2003?04, 2004?05, 2005?06, 2006?07, and 2007?08 fiscal years, and all fiscal years thereafter.

(C) (i) The governing board shall establish uniform eligibility criteria and benefits among all counties participating in the County Medical Services Program listed in paragraph (2). For counties that are not listed in paragraph (2) and that elect to participate pursuant to paragraph (1) of subdivision (a), the eligibility criteria and benefit structure may vary from those of counties participating pursuant to paragraph (2) of subdivision (a).

(ii) Notwithstanding clause (i), the governing board may establish and maintain pilot projects to identify or test alternative approaches for determining eligibility or for providing or paying for benefits under the County Medical Services Program, and may develop and implement alternative products with varying levels of eligibility criteria and benefits outside of the County Medical Services Program.

(2) For the 1991?92 fiscal year, and each fiscal year thereafter, jurisdictional risk limitations shall be as follows:

Jurisdiction

Amount

Alpine ........................

$? 13,150

Amador ........................

620,264

Butte ........................

5,950,593

Calaveras ........................

913,959

Colusa ........................

799,988

Del Norte ........................

781,358

El Dorado ........................

3,535,288

Glenn ........................

787,933

Humboldt ........................

6,883,182

Imperial ........................

6,394,422

Inyo ........................

1,100,257

Kings ........................

2,832,833

Lake ........................

1,022,963

Lassen ........................

687,113

Madera ........................

2,882,147

Marin ........................

7,725,909

Mariposa ........................

435,062

Mendocino ........................

1,654,999

Modoc ........................

469,034

Mono ........................

369,309

Napa ........................

3,062,967

Nevada ........................

1,860,793

Plumas ........................

905,192

San Benito ........................

1,086,011

Shasta ........................

5,361,013

Sierra ........................

135,888

Siskiyou ........................

1,372,034

Solano ........................

6,871,127

Sonoma ........................

13,183,359

Sutter ........................

2,996,118

Tehama ........................

1,912,299

Trinity ........................

611,497

Tuolumne ........................

1,455,320

Yuba ........................

2,395,580

(3) Beginning in the 1991?92 fiscal year and in subsequent fiscal years, the jurisdictional risk limitation for the counties that did not contract with the department pursuant to former Section 16709 during the 1990?91 fiscal year shall be the amount specified in subparagraph (A) plus the amount determined pursuant to subparagraph (B), minus the amount specified by the governing board as participation fees.

(A)

Jurisdiction

Amount

Merced ........................

2,033,729

Placer ........................

1,338,330

San Luis Obispo ........................

2,000,491

Santa Cruz ........................

3,037,783

Yolo ........................

1,475,620

(B) The amount of funds necessary to fully fund the anticipated costs for the county shall be determined by the governing board before a county is permitted to participate in the County Medical Services Program.

(4) The specific amounts and method of apportioning risk to each participating county may be adjusted by the governing board.

(k) The Legislature hereby determines that an expedited contract process for contracts under this section is necessary. Contracts under this section shall be exempt from Part 2 (commencing with Section 10100) of Division 2 of the Public Contract Code. Contracts of the department pursuant to this section shall have no force or effect unless they are approved by the Department of Finance.

(l) The state shall not incur any liability except as specified in this section.

(m) Third-party recoveries for services provided under this section may be pursued.

(n) The Department of Finance may authorize a loan of up to thirty million dollars ($30,000,000) for deposit into the program account to ensure that there are sufficient funds available to reimburse providers and counties pursuant to this section.

(o) Moneys appropriated from the General Fund to meet the state risk, as set forth in subparagraph (A) of paragraph (1) of subdivision (j), shall not be available for those counties electing to disenroll from the County Medical Services Program.

(p) Notwithstanding any other law, the Controller may use the moneys in the County Medical Services Program Account for loans to the General Fund as provided in Sections 16310 and 16381 of the Government Code. However, interest shall be paid on all moneys loaned to the General Fund from the County Medical Services Program Account. Interest payable shall be computed at a rate determined by the Pooled Money Investment Board to be the current earning rate of the fund from which loaned. This subdivision does not authorize any transfer that will interfere with the carrying out of the object for which the County Medical Services Program Account was created.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 9, Sec. 25. Effective February 20, 2009.)



16809.3

(a) Beginning in the 1991?92 fiscal year, and in subsequent fiscal years, a county shall pay the amount listed below or as established by the governing board pursuant to subparagraph (B) of paragraph (1) of subdivision (e) of Section 16809.4, to the governing board as a condition of participation in the County Medical Services Program administered pursuant to Section 16809:

Jurisdiction

Amount

Alpine ........................

$ ?661

Amador ........................

17,107

Butte ........................

459,610

Calaveras ........................

30,401

Colusa ........................

28,997

Del Norte ........................

39,424

El Dorado ........................

233,492

Glenn ........................

33,989

Humboldt ........................

430,851

Imperial ........................

249,786

Inyo ........................

18,950

Kings ........................

195,053

Lake ........................

150,278

Lassen ........................

17,206

Madera ........................

151,434

Marin ........................

576,233

Mariposa ........................

5,649

Mendocino ........................

247,578

Modoc ........................

9,688

Mono ........................

25,469

Napa ........................

142,767

Nevada ........................

42,051

Plumas ........................

23,796

San Benito ........................

37,018

Shasta ........................

294,369

Sierra ........................

6,183

Siskiyou ........................

48,956

Solano ........................

809,548

Sonoma ........................

718,947

Sutter ........................

188,781

Tehama ........................

79,950

Trinity ........................

8,319

Tuolumne ........................

34,947

Yuba ........................

101,907

(b) Beginning in the 1991?92 fiscal year and in subsequent fiscal years, counties that did not contract with the department pursuant to Section 16709 during the 1990?91 fiscal year shall pay the following amount listed below or as established by the governing board pursuant to subparagraph (B) of paragraph (1) of subdivision (e) of Section 16809.4, to the governing board as a condition of participation in the County Medical Services Program, administered pursuant to Section 16809:

Jurisdiction

Amount

Merced ........................

$488,954

Placer ........................

247,193

San Luis Obispo ........................

358,571

Santa Cruz ........................

678,868

Yolo ........................

532,510

(c) (1) County amounts specified in subdivisions (a) and (b) shall be paid to the governing board in 12 equal monthly payments or as otherwise specified by the governing board. Subject to paragraphs (2) and (3), a county that does not pay the amounts specified in subdivision (a) or (b) may be terminated from participation in the program.

(2) A county may request, due to financial hardship, that payments specified under subdivisions (a) and (b) be delayed. The request shall be subject to the approval of the governing board.

(3) For the 1991?92 fiscal year and subsequent fiscal years, counties that enter the County Medical Services Program shall pay the amount specified in subdivision (a) or (b), as applicable, on a prorated basis, for the number of contracted months of participation in the County Medical Services Program.

(d) The payments required by subdivision (c) shall not be paid for with funds from the health account of the local health and welfare trust fund established pursuant to Section 17600.10.

(Amended by Stats. 2007, Ch. 130, Sec. 256. Effective January 1, 2008.)



16809.4

(a) Counties voluntarily participating in the County Medical Services Program pursuant to Section 16809 may establish the County Medical Services Program Governing Board pursuant to procedures contained in this section. The governing board shall govern the County Medical Services Program.

(b) The membership of the governing board shall be comprised of all of the following:

(1) Three members who shall each be a member of a county board of supervisors.

(2) Three members who shall be county administrative officers.

(3) Two members who shall be county welfare directors.

(4) Two members who shall be county health officials.

(5) One member who shall be the Secretary of the Health and Welfare Agency, or his or her designee, and who shall serve as an ex officio, nonvoting member.

(c) The governing board may establish its own bylaws and operating procedures.

(d) The voting membership of the governing board shall meet all of the following requirements:

(1) All of the members shall hold office or employment in counties that participate in the County Medical Services Program.

(A) The three county supervisor members shall be elected by the boards of supervisors of the CMSP counties, with each county having one vote and convened at the call of the chair of the governing board.

(B) The three county administrative officers shall be elected by the administrative officers of the CMSP counties convened at the call of the chair of the governing board.

(C) The two county health officials shall be selected by the health officials of the CMSP counties convened at the call of the chair of the governing board.

(D) The two county welfare directors shall be elected by the welfare directors of the CMSP counties convened at the call of the chair of the governing board.

(2) Governing board members shall serve three-year terms.

(3) No two persons from the same county may serve as members of the governing board at the same time.

(4) The governing board may elect a permanent chair.

(e) (1) The governing board is hereby established with the following powers:

(A) Determine program eligibility and benefit levels.

(B) Establish reserves and participation fees.

(C) Establish procedures for the entry into, and disenrollment of counties from the County Medical Services Program. Disenrollment procedures shall be fair and equitable.

(D) Establish cost containment and case management procedures, including, but not limited to, alternative methods for delivery of care and alternative methods and rates from those used by the department.

(E) Sue and be sued in the name of the governing board.

(F) Apportion jurisdictional risk to each county.

(G) Utilize procurement policies and procedures of any of the participating counties as selected by the governing board.

(H) Make rules and regulations.

(I) Make and enter into contracts or stipulations of any nature with a public agency or person for the purposes of governing or administering the County Medical Services Program.

(J) Purchase supplies, equipment, materials, property, or services.

(K) Appoint and employ staff to assist the governing board.

(L) Establish rules for its proceedings.

(M) Accept gifts, contributions, grants, or loans from any public agency or person for the purposes of this program.

(N) Negotiate and set rates, charges, or fees with service providers, including alternative methods of payment to those used by the department.

(O) Establish methods of payment that are compatible with the administrative requirements of the department?s fiscal intermediary during the term of any contract with the department for the administration of the County Medical Services Program.

(P) Use generally accepted accounting procedures.

(Q) Develop and implement procedures and processes to monitor and enforce the appropriate billing and payment of rates, charges, and fees.

(R) Investigate and pursue repayment of fees billed and paid through improper means, including, but not limited to, fraudulent billing and collection practices by providers.

(S) Pursue third-party recoveries and estate recoveries for services provided under the County Medical Services Program, including the filing and perfecting of liens to secure reimbursement for the reasonable value of benefits provided.

(T) Establish and maintain pilot projects to identify or test alternative approaches for determining eligibility or for providing or paying for services.

(U) Establish provisions for payment to participating counties for making eligibility determinations, as determined by the governing board.

(V) Develop and implement alternative products with varying levels of eligibility criteria and benefits outside of the County Medical Services Program for counties contracting with the governing board for those products, provided that any such products shall be funded separately from the County Medical Services Program and shall not impair the financial stability of that program.

(2) The Legislature finds and declares that the amendment of subparagraph (N) of paragraph (1) in 1995, and the addition of subparagraphs (Q), (R), (S), (T), and (U) in 2006, are declaratory of existing law.

(f) (1) The governing board shall be considered a ?public entity? for purposes of Division 3.6 (commencing with Section 810) of Title 1 of the Government Code, and a ?local public entity? for purposes of Part 3 (commencing with Section 900) of Division 3.6 of Title 1 of the Government Code, but shall not be considered a ?state agency? for purposes of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code and shall be exempt from that chapter. No participating county shall have any liability for civil judgments awarded against the County Medical Services Program or the governing board. Nothing in this paragraph shall be construed to expand the liability of the state with respect to the County Medical Services Program beyond that set forth in Section 16809. Nothing in this paragraph shall be construed to relieve any county of the obligation to provide health care to indigent persons pursuant to Section 17000, or the obligation of any county to pay its participation fees and share of apportioned and allocated risk.

(2) Before initiating any proceeding to challenge rates of payment, charges, or fees set by the governing board, to seek reimbursement or release of any funds from the County Medical Services Program, or to challenge any other action by the governing board, any prospective claimant shall first notify the governing board, in writing, of the nature and basis of the challenge and the amount claimed. The governing board shall consider the matter within 60 days after receiving the notice and shall promptly thereafter provide written notice of the governing board?s decision. If the governing board contracts with the department for administration of the program in accordance with Section 16809, this paragraph shall have no application to provider audit appeals conducted pursuant to Article 1.5 (commencing with Section 51016) of Chapter 3 of Division 3 of Title 22 of the California Code of Regulations and shall apply to all claims not reviewed pursuant to Section 51003 or 51015 of Title 22 of the California Code of Regulations.

(3) All regulations adopted by the governing board shall clearly specify by reference the statute, court decision, or other provision of law that the governing board is seeking to implement, interpret, or make specific by adopting, amending, or repealing the regulation.

(4) No regulation adopted by the governing board is valid and effective unless the regulation meets the standards of necessity, authority, clarity, consistency, and nonduplication, as defined in paragraph (5).

(5) The following definitions govern the interpretation of this subdivision:

(A) ?Necessity? means the record of the regulatory proceeding that demonstrates by substantial evidence the need for the regulation. For purposes of this standard, evidence includes, but is not limited to, facts, studies, and expert opinion.

(B) ?Authority? means the provision of law that permits or obligates the CMSP Governing Board to adopt, amend, or repeal a regulation.

(C) ?Clarity? means that the regulation is written or displayed so that the meaning of the regulation can be easily understood by those persons directly affected by it.

(D) ?Consistency? means being in harmony with, and not in conflict with, or contradictory to, existing statutes, court decisions, or other provisions of law.

(E) ?Nonduplication? means that a regulation does not serve the same purpose as a state or federal statute or another regulation. This standard requires that the governing board identify any state or federal statute or regulation that is overlapped or duplicated by the proposed regulation and justify any overlap or duplication. This standard is not intended to prohibit the governing board from printing relevant portions of enabling legislation in regulations when the duplication is necessary to satisfy the clarity standard in subparagraph (C). This standard is intended to prevent the indiscriminate incorporation of statutory language in a regulation.

(g) The requirements of the Ralph M. Brown Act (Chapter 9 (commencing with Section 54950) of Part 1 of Division 2 of Title 5 of the Government Code) shall apply to the meetings of the governing board, including meetings held pursuant to subdivision (i), except the board may meet in closed session to consider and take action on matters pertaining to contracts and contract negotiations with providers of health care services.

(h) (1) The governing board shall comply with the following procedures for public meetings held to eliminate or reduce the level of services, restrict eligibility for services, or adopt regulations:

(A) Provide prior public notice of those meetings.

(B) Provide that notice not less than 30 days prior to those meetings.

(C) Publish that notice in a newspaper of general circulation in each participating CMSP county.

(D) Include in the notice, at a minimum, the amount and type of each proposed change, the expected savings, and the number of persons affected.

(E) Either hold those meetings in the county seats of at least four regionally distributed CMSP participating counties, or, alternatively, hold two meetings in Sacramento County.

(2) For meetings held outside Sacramento County, the requirements for public meetings pursuant to this subdivision to eliminate or reduce the level of services, or to restrict the eligibility for services or hear testimony regarding regulations to implement any of these service charges, are satisfied if at least three voting members of the governing board hold the meetings as required and report the testimony from those meetings to the full governing board at its next regular meeting. No action shall be taken at any meeting held outside Sacramento County pursuant to this paragraph.

(i) Records of the County Medical Services Program and of the governing board that relate to rates of payment or to the board?s negotiations with providers of health care services or to the governing board?s deliberative processes regarding either shall not be subject to disclosure pursuant to the Public Records Act (Chapter 5 (commencing with Section 6250) of Division 7 of Title 1 of the Government Code).

(j) The following definitions shall govern the construction of this part, unless the context requires otherwise:

(1) ?CMSP? or ?program? means the County Medical Services Program, which is the program by which health care services are provided to eligible persons in those counties electing to participate in the CMSP pursuant to Section 16809.

(2) ?CMSP county? means a county that has elected to participate pursuant to Section 16809 in the CMSP.

(3) ?Governing Board? means the County Medical Services Program Governing Board established pursuant to this section.

(Amended by Stats. 2006, Ch. 348, Sec. 4. Effective January 1, 2007.)



16809.5

(a) Funds appropriated for the purposes of this section shall be allocated on a monthly basis.

(b) Money allocated for the purposes of this section may be used to expand the scope of benefits, to fund special projects which alleviate problems of access to health and dental care under the County Medical Services Program and to compensate hospitals and other emergency health service providers for emergency treatment of out-of-county indigent patients and shall not be used to fund existing levels of service.

(c) Funds available from appropriations for the purposes of this chapter may be utilized to fund increased program costs due to caseload increases and provider rate increases.

(Amended by Stats. 1997, Ch. 294, Sec. 79. Effective August 18, 1997.)



16812

The State Department of Health Services, in consultation with the local jurisdictions, shall adopt any regulations necessary to implement this part. The department may adopt these regulations on an emergency basis pursuant to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The adoption of those regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, or safety. Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, emergency regulations adopted by the department in order to implement this part shall not be subject to the review and approval of the Office of Administrative Law. These regulations shall become effective immediately upon filing with the Secretary of State.

(Amended by Stats. 1993, Ch. 589, Sec. 201. Effective January 1, 1994.)



16817

Notwithstanding any other provision of law, a county may enter into contracts with selected providers to provide health care services in expending funds provided pursuant to this part and Part 5 (commencing with Section 17000). The county may negotiate such reimbursement or payment arrangements it desires in such contracts. A county shall not be obligated to pay for health care services unless pursuant to a contract or the county has specifically authorized such services and agreed to payment. All such contracts shall be available for review by the department. A county may require county residents specified in this part and Part 5 to use county facilities or county selected providers. This section may not be construed to limit a county?s existing obligations to furnish health care. Any county may also elect to act jointly on a regional basis with other counties in assuming the program responsibilities.

(Amended by Stats. 1991, Ch. 611, Sec. 84. Effective October 7, 1991.)



16818

(a) Each facility treating persons pursuant to Section 17000 shall provide, at the time treatment is sought, individual notice of the availability of reduced cost health care. In addition, conspicuous posted notices of the procedures for applying for reduced cost health care shall be displayed in all emergency rooms and patient waiting rooms of each facility treating persons pursuant to Section 17000.

(b) This section is declaratory of existing law and shall not be interpreted to constitute a new mandate.

(Added by Stats. 1991, Ch. 89, Sec. 200. Effective June 30, 1991.)






PART 4.7. HEALTH CARE FOR INDIGENTS

CHAPTER 1. General

16900

Unless the context otherwise requires, the definitions set forth in this chapter shall govern the construction of this part.

(Added by Stats. 1989, Ch. 1331, Sec. 9. Effective October 2, 1989.)



16901

?CMSP county? means a county that has elected to participate in the CMSP pursuant to Section 16809.

(Amended by Stats. 2006, Ch. 348, Sec. 5. Effective January 1, 2007.)



16902

?Department? means the State Department of Health Services.

(Added by Stats. 1989, Ch. 1331, Sec. 9. Effective October 2, 1989.)



16903

?Fund? means the Cigarette and Tobacco Products Surtax Fund.

(Added by Stats. 1989, Ch. 1331, Sec. 9. Effective October 2, 1989.)



16904

?Hospital services? means services provided by public and private hospitals licensed pursuant to subdivision (a) of Section 1250 of the Health and Safety Code.

(Added by Stats. 1989, Ch. 1331, Sec. 9. Effective October 2, 1989.)



16905

?MISP county? means a county which administers, either directly or through contracts with selected providers, its own indigent health services program.

(Amended by Stats. 1991, Ch. 1170, Sec. 16. Effective October 14, 1991.)



16905.5

?Obstetric services? means the diagnosis of pregnancy and all other medical services provided by a licensed physician to pregnant women during their pregnancies from the time of conception until 90 days following the end of the month in which the pregnancy ends.

(Added by Stats. 1990, Ch. 51, Sec. 22. Effective April 18, 1990.)



16906

?Office? means the Office of Statewide Health Planning and Development.

(Added by Stats. 1989, Ch. 1331, Sec. 9. Effective October 2, 1989.)



16907.5

?Pediatric services? means all medical services rendered by any licensed physician to persons from birth to 21 years of age, and shall include attendance at labor and delivery.

(Added by Stats. 1990, Ch. 51, Sec. 23. Effective April 18, 1990.)



16908

?Physician services? means services provided by a licensed physician.

(Added by Stats. 1989, Ch. 1331, Sec. 9. Effective October 2, 1989.)



16908.5

For purposes of paragraph (1) of subdivision (b) of Section 16946 and the funds determined by Section 16932, and distributed pursuant to paragraph (1) of subdivision (b) of Section 16946, and the application of paragraph (3) of subdivision (d) of Section 16946 to these funds, all patients which meet the Office of Statewide Health Planning and Development?s definition of charity care as prescribed under subdivision (d) of Section 128740 of the Health and Safety Code qualify for the use of funds under this chapter.

(Amended by Stats. 1996, Ch. 1023, Sec. 488. Effective September 29, 1996.)






CHAPTER 1.5. Administration of Funds

16909

(a) Any county which receives funds pursuant to this part shall deposit them in a special revenue fund or trust fund established solely for this purpose, in a hospital services account, a physician services account, and other county health services account, and any other account or subaccount the department may require, before transferring or expending them for any of the uses allowed in this part.

(b) Any county subject to the requirements of subdivision (a) shall deposit the funds in the special revenue fund or trust fund before transferring the funds to the county emergency medical services fund, as provided in subdivision (c) of Section 16933 and Section 16951.

(c) (1) Interest on each fund, account, or subaccount shall accrue to the benefit of the fund, account, or subaccount, and shall be expended for the same purposes as the other funds in the account or subaccount.

(2) Interest or other increments resulting from funds transferred to the county for noncounty hospitals pursuant to paragraph (1) or (2) of subdivision (b) of Section 16946 shall be expended under paragraph (1) or (2) of subdivision (b) of Section 16946.

(d) Counties shall submit a report that displays cost and utilization data for each account in the trust fund established pursuant to this section, to the department on a semiannual, preliminary annual, and final annual basis, in a form prescribed by the department.

(e) Data required by subdivision (d) shall include, but not be limited to, all of the following:

(1) For the Hospital Services Account, the data shall include all of the following:

(A) Inpatient stay, including child health and disability prevention followup treatment, including the following information:

(i) Facility name.

(ii) Amount paid by the county.

(iii) Number of discharges.

(iv) Patient days.

(B) Outpatient visits, including child health and disability prevention followup treatment, including the following information:

(i) Facility name.

(ii) Amount paid by the county.

(iii) Number of visits.

(C) Emergency room.

(i) Facility name.

(ii) Amount paid by the county.

(iii) Number of visits.

(2) For the Physician Services Account, the data shall include all of the following:

(A) Emergency services, including the following information:

(i) The number of providers.

(ii) The number of visits.

(iii) The amount paid by the county.

(B) Obstetrics, including the following information:

(i) The number of providers.

(ii) The number of visits.

(iii) The amount paid by the county.

(C) Pediatrics, including the following information:

(i) The number of providers.

(ii) The number of visits.

(iii) The amount paid by the county.

(D) Child health and disability prevention followup treatment, including the following information:

(i) The number of providers.

(ii) The number of visits.

(iii) The amount paid by the county.

(3) For the other county health services account, the data shall include all of the following:

(A) For funds expended for hospital services, those data in paragraph (1) of subdivision (e).

(B) For funds expended for physician services, those data in paragraph (2) of subdivision (e).

(C) For funds expended for services other than those provided and billed for by a hospital or physician, the data shall include:

(i) The number of providers by type of service.

(ii) The number of visits or units, or both, by type of service.

(iii) The amount paid by the county by type of service.

(D) Child health and disability prevention followup treatment, including the following information:

(i) The number of providers.

(ii) The number of visits.

(iii) The amount paid by the county.

(f) The Director of Health Services shall withhold, in part or in whole, payment of moneys governed by Chapter 4 (commencing with Section 16930) and Chapter 5 (commencing with Section 16940) of this part to a county, until the reports specified in this section have been submitted to the department in the form and according to the procedures established by the department.

(Amended by Stats. 1997, Ch. 294, Sec. 80. Effective August 18, 1997.)



16909.1

(a) Except as provided in subdivision (b), county adminstrative costs associated with the administration of each special revenue fund, trust fund, account, or subaccount required by Section 16909 shall be reimbursed from the specific fund, account, or subaccount.

(b) Funds allocated pursuant to paragraph (1) of subdivision (b) of Section 16946 shall not be reduced or utilized to offset the costs of administering the hospital services account.

(Amended by Stats. 1990, Ch. 430, Sec. 3. Effective July 26, 1990.)






CHAPTER 2. County Health Services Reporting

16910

(a) (1) Funds appropriated for the purposes of this chapter shall be used for the development and implementation of county medically indigent care reporting systems which will provide data on all persons served and services provided pursuant to Section 17000.

(2) Funds appropriated for the purposes of this chapter shall be available for implementation of county medically indigent care reporting systems for the 1989?90 and 1990?91 fiscal years and for the first six months of the 1991?92 fiscal year.

(b) Use of these moneys shall be limited to one-time costs for equipment purchases, system design and development, and necessary system testing and implementation costs.

(c) Counties shall complete implementation of the medically indigent care reporting system by July 1, 1991, unless an amendment to its existing implementation plan and timeline is approved by the department that ensures full implementation of the county?s medically indigent reporting system no later than December 31, 1991.

(Amended by Stats. 1991, Ch. 278, Sec. 15. Effective July 30, 1991.)






CHAPTER 2.5. County Reporting Requirements

16915

(a) Any county receiving an allocation pursuant to this part shall, at a minimum, report to the department all indigent health care program demographic, expenditure, and utilization data, in a manner that will provide an unduplicated count of users, as follows:

(1) The following patient demographic data:

(A) Age.

(B) Sex.

(C) Ethnicity.

(D) Family size.

(E) Monthly income.

(F) Source of income, according to the following categories:

(i) Disability income.

(ii) Employment.

(iii) Retirement.

(iv) General assistance.

(v) Other.

(G) Type of employment, according to the following categories:

(i) Agriculture.

(ii) Labor and production.

(iii) Professional and technical.

(iv) Service.

(v) Nonemployed.

(H) Payer source, according to the following categories:

(i) Private insurance.

(ii) County program.

(iii) Self-pay.

(iv) Other.

(I) ZIP Code of residence.

(2) Indigent health care expenditure data, including all of the following:

(A) Inpatient hospital services, according to the following categories:

(i) County hospital.

(ii) Contract hospital.

(iii) University teaching hospital.

(iv) Other, noncontract hospital.

(v) Diagnostic category, as defined by the International Classification of Diseases, 9th Revision, Clinical Modification (ICD-9-CM).

(B) Outpatient services, according to the following categories:

(i) Hospital outpatient.

(ii) Freestanding community clinic.

(iii) Primary care physician.

(iv) Nonemergency services rendered in an emergency room environment.

(v) Type of service.

(C) Emergency room services, according to the following categories:

(i) Emergency services.

(ii) Emergency services which result in a hospital admission.

(iii) Emergency services, which are rendered in a noncounty, noncontract hospital and result in a transfer of the patient to a county or contract hospital.

(3) Indigent health care utilization data.

(A) Inpatient hospital services, according to the following categories:

(i) County hospital days and discharges.

(ii) Contract hospital days and discharges.

(iii) University teaching hospital days and discharges.

(iv) Other, noncontract hospital days and discharges.

(B) Outpatient services, according to the following categories:

(i) Hospital outpatient visits.

(ii) Freestanding community clinic visits.

(iii) Primary care physician visits.

(iv) Visits to a hospital emergency room for nonemergency services.

(C) Emergency room services, according to the following categories:

(i) Visits for emergency services in a county hospital.

(ii) Visits for emergency services in a contract hospital.

(iii) Visits for emergency services in a noncounty, noncontract hospital.

(iv) Visits for emergency services which result in an admission in a county hospital.

(v) Visits for emergency services which result in an admission to a contract hospital.

(vi) Visits for emergency services which result in an admission to a noncounty, noncontract hospital.

(D) Visits for emergency services which are rendered in a noncounty, noncontract hospital and result in a transfer of the patient to a county or contract hospital.

(4) Geographic location of rendered services.

(A) Inpatient hospital services, according to the following categories:

(i) County hospital.

(ii) Contract hospital.

(iii) University teaching hospital.

(iv) Other, noncontract hospital.

(B) Outpatient services, according to the following categories:

(i) Hospital outpatient.

(ii) Freestanding community clinic.

(iii) Primary care physician.

(iv) Nonemergency services rendered in an emergency room environment.

(C) Emergency room services.

(5) Expenditure and utilization data for persons with acquired immunodeficiency syndrome (AIDS) and AIDS-related complex.

(A) Total number of patients.

(B) Number of inpatient users.

(C) Number of discharges.

(D) Total inpatient days.

(E) Total inpatient expenditures.

(F) Number of outpatient users.

(G) Number of outpatient visits.

(H) Total outpatient expenditures.

(I) Number of emergency room users.

(J) Number of emergency room visits.

(K) Total emergency room expenditures.

(b) Counties shall report demographic, cost and utilization data on indigent health care to the department as follows:

(1) An actual annual report no later than 360 days after the last day of the year to be reported.

(2) Counties shall maintain all patient-specific data collected through the medically indigent care reporting system for a period of 24 months after the last day of the fiscal year for which the data was collected.

(3) Reports shall be submitted on machine readable media, on 5
1/4
inch or 3
1/2
inch diskette, in the format specified by the department.

(c) Counties that are eligible to participate in the CMSP pursuant to Section 16809 that do not operate a county hospital and that elect to enter into a contract with the department to administer the noncounty hospital portion of the Hospital Services Account, pursuant to Section 16934.7, and the Physician Services Account, pursuant to subdivision (c) of Section 16952, are not required to report indigent health care program demographic, cost, and utilization data pursuant to this section.

(d) The department shall collect the data specified in subdivision (a) for services paid for through the hospital contract-back and physician services contract-back programs specified in Section 16934.7 and subdivision (c) of Section 16952.

(e) The data specified in subparagraphs (D), (E), (F), and (G) of paragraph (1) of subdivision (a) for services paid for with funds specified under subparagraph (A) of paragraph (1) of subdivision (b) of Section 16946 and funds administered pursuant to Article 3.5 (commencing with Section 16951) of Chapter 5 are not required to be reported to the department pursuant to this section.

(Amended by Stats. 2007, Ch. 577, Sec. 20. Effective October 13, 2007.)



16916

The department shall withhold payments to a county pursuant to this part if the county fails to provide the reports and data required by this chapter according to the schedule specified in subdivisions (a) and (b) of Section 16915.

(Amended by Stats. 1991, Ch. 1170, Sec. 18. Effective October 14, 1991.)






CHAPTER 3. Uncompensated Care Assistance

16920

(a) It is the intention of the Legislature to appropriate a portion of the 1988?89 fiscal year one-time revenues from the Hospital Services Account for distribution to each county and noncounty hospital which provides uncompensated care to unsponsored patients, with payments based upon the proportion of each hospital?s share of the 1988 calendar year statewide total of uncompensated care rendered to unsponsored patients.

(b) It is the intention of the Legislature to partially and proportionately compensate each hospital that provides care to unsponsored patients and to provide an economic incentive for all hospitals to provide, maintain, and enhance access to care.

(c) For purposes of this section, ?uncompensated care charges? means the sum of the charges related to patients falling within charity care and 50 percent of bad debts, as reported quarterly to the office pursuant to Section 128740 of the Health and Safety Code. The office shall use the data as published by the office for each quarter of 1988.

(d) As used in this section, ?uncompensated care costs? means that amount calculated by applying an overall hospital cost-to-charge ratio, calculated by dividing gross operating expenses by gross inpatient and outpatient revenue, as reported quarterly to the office, to uncompensated charges.

(Amended by Stats. 1996, Ch. 1023, Sec. 489. Effective September 29, 1996.)



16921

Funds appropriated for the purposes of this chapter shall be allocated and disbursed to county and noncounty hospitals which meet any of the following requirements:

(a) Operate an emergency room pursuant to Section 1317 of the Health and Safety Code.

(b) Adhere to the emergency care requirements of subdivision (e) of Section 1317 of the Health and Safety Code.

(c) Treat county indigent patients.

(d) Are childrens? hospitals for purposes of this part.

(e) Are small and rural hospitals as defined in Section 124840 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 490. Effective September 29, 1996.)



16922

(a) In order to determine the allocation for each eligible hospital of the amount appropriated for the purposes of this chapter, the office shall do all of the following:

(1) Compute the total uncompensated care costs for each eligible hospital.

(2) Compute the total uncompensated care costs for all eligible hospitals.

(3) Divide each hospital?s uncompensated care costs as computed in paragraph (1) by the total uncompensated care costs as computed in paragraph (2).

(b) The result shall be multiplied by the total funds specified for hospital payments pursuant to Section 16921 to determine each hospital?s payment for uncompensated care. That amount shall be allocated in one lump sum to each hospital by the Controller pursuant to subdivision (a).

(Amended by Stats. 1990, Ch. 50, Sec. 15. Effective April 18, 1990.)



16923

The office shall do all of the following:

(a) Review and process the quarterly financial and utilization data report and calculate the distribution to be made within 30 days after October 2, 1989.

(b) Make the calculations available to the Controller within 40 days after October 2, 1989.

(c) Incorporate the quarterly financial and utilization data reports into the field audit function currently utilized by the office.

(d) Develop procedures to recover funds determined to have been spent in a manner inconsistent with this chapter and Article 2 (commencing with Section 30121) of Chapter 2 of Part 13 of Division 2 of the Revenue and Taxation Code.

(Amended by Stats. 1990, Ch. 50, Sec. 15.5. Effective April 18, 1990.)



16924

The Controller shall distribute to hospitals the funds appropriated for the purposes of this chapter within 60 days from the effective date of this chapter provided that the office has certified that the hospital is in compliance with this section.

(Added by Stats. 1989, Ch. 1331, Sec. 9. Effective October 2, 1989.)






CHAPTER 4. Rural Health Services

16930

(a) (1) There is in the County Health Services Fund, created pursuant to Section 16803, the Rural Health Services Account.

(2) For purposes of this chapter, ?account? means the account created by paragraph (1).

(b) All money appropriated for the purposes of this chapter shall be deposited in the account.

(c) The department shall administer moneys deposited in the account on an accrual basis, and notwithstanding any other provision of law, except as provided in this chapter, those moneys shall not be transferred to any other fund or account except for purposes of investment, as provided in Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code.

(Amended by Stats. 1994, Ch. 195, Sec. 33. Effective July 12, 1994.)



16931

(a) Funds appropriated for the purposes of this chapter shall be used to enhance and maintain rural health services provided by counties, hospitals, physicians, and other providers of services to patients who cannot afford to pay for those services, and for whom payment will not be made through any private coverage or by any program funded in whole or in part by the federal government.

(b) The requirements of Sections 16804.1 and 16818 apply to services supported by funds appropriated for the purposes of this chapter.

(c) Except as specifically provided in this chapter, the authority of each county established pursuant to Section 16817 shall remain unaffected.

(Amended by Stats. 1994, Ch. 195, Sec. 34. Effective July 12, 1994.)



16931.5

The county may reimburse for emergency services provided by a physician in a standby emergency room in a hospital specified in Section 124840 of the Health and Safety Code.

(Amended by Stats. 1996, Ch. 1023, Sec. 491. Effective September 29, 1996.)



16932

The department shall allocate money derived from the Hospital Services Account in the fund to each county that is eligible to participate in the CMSP pursuant to Section 16809 in the following manner:

(a) The combined total of hospital uncompensated care costs for all county and noncounty hospitals in each county that is eligible to participate in the CMSP pursuant to Section 16809 shall be calculated by using the definitions, procedures, and data elements specified in Section 16945.

(b) (1) The office shall determine each county?s 1989?90 fiscal year share by using the 1988 calendar year data, as adjusted by the office, existing on the statewide file on September 1, 1989.

(2) The office shall determine each county?s share for the fiscal years after the 1989?90 fiscal year by using the data from the quarterly reports for the calendar year preceding the fiscal year, as adjusted by the office and existing on the statewide file on April 15 immediately preceding the fiscal year.

(3) The office shall determine each county?s share based on that county?s total hospital uncompensated care costs, divided by the total hospital uncompensated care costs for all counties that are eligible to participate in the CMSP pursuant to Section 16809, and by multiplying that product by the amount appropriated from the Hospital Services Account in the fund for purposes of this chapter.

(4) The amounts calculated pursuant to paragraphs (2) and (3) shall be each county?s allocation from the total amount available for allocation to the counties under this chapter.

(c) The amounts calculated pursuant to paragraph (4) of subdivision (b) shall be divided and allocated in accordance with Section 16946. Sections 16946, 16947, 16948, and 16949 shall be applicable to counties and hospitals receiving these funds.

(Amended by Stats. 2007, Ch. 577, Sec. 21. Effective October 13, 2007.)



16933

(a) The department shall distribute those moneys appropriated from the Physician Services Account and the Unallocated Account in the fund to counties that are eligible to participate in the CMSP pursuant to Section 16809 on the basis of the percentages obtained by dividing the population of each county that is eligible to participate in the CMSP pursuant to Section 16809 by the total population of all counties that are eligible to participate in the CMSP pursuant to Section 16809, as reported in the most recent annual Department of Finance Research Unit report E-1.

(b) Each county shall use moneys allocated from the Unallocated Account in the fund pursuant to, and for the purposes specified in, Article 4 (commencing with Section 16960) of Chapter 5, and to expand emergency medical transportation services.

(c) Counties shall use moneys allocated from the Physician Services Account in the fund the following ways to provide medically necessary emergency, obstetric, or pediatric services, or all of them, to patients who cannot afford to pay for those services, and for whom payment will not be made through any private coverage or by any program funded in whole or in part by the federal government:

(1) Establishment and administration of a Physician Services Account in the county emergency medical services fund in accordance with Article 3.5 (commencing with Section 16951) of Chapter 5.

(2) Contracting with the department for the administration of all Physician Services Account moneys specified in this subdivision pursuant to subdivision (c) of Section 16952.

(3) The reimbursement or support of services, either directly or by contract, which are provided by physicians or groups of physicians.

(d) Moneys allocated from the Physician Services Account in the fund shall be used to provide reimbursement for services provided on or after July 1, 1989.

(Amended by Stats. 2007, Ch. 577, Sec. 22. Effective October 13, 2007.)



16933.1

Any physician who receives funds pursuant to subdivision (c) of Section 16933 shall comply with the requirements of subdivision (d) of Section 16955.

(Added by renumbering Section 16931.1 (as added by Stats. 1990, Ch. 51) by Stats. 1990, Ch. 430, Sec. 5. Effective July 26, 1990.)



16934

(a) As a condition of receiving funds under this chapter, a county shall provide, or arrange and pay for, medically necessary followup treatment, including necessary followup dental services and prescription drugs, for any condition detected as part of a child health and disability prevention screen for a child eligible for services under Section 104395 of the Health and Safety Code, if the child was screened by the county, or upon referral by a child health and disability prevention program provider. This section shall not apply to any child eligible to receive care with no share of cost under the Medi-Cal program or who is covered by another publicly funded program or for whom these services are covered or will be paid by any other responsible party. A county may require that hospitals that contract with the county pursuant to paragraph (2) of subdivision (b) of Section 16946, physicians who contract with the county pursuant to paragraph (3) of subdivision (c) of Section 16933 or dentists or any provider that contracts with the county pursuant to subdivision (b) of Section 16933 and receives funds appropriated for the purposes of this chapter to participate in complying with this section. A county shall not require that hospitals receiving an allocation pursuant to paragraph (1) of subdivision (b) of Section 16946 or physicians who receive payment from a physician services account established pursuant to paragraph (1) of subdivision (c) of Section 16933 participate in complying with this section.

(b) Dental services provided pursuant to this section shall be at least equal in scope and frequency to dental services available to Medi-Cal eligible children of the same age.

(c) Counties shall implement this section in consultation and coordination with their child health and disability prevention programs.

(Amended by Stats. 1996, Ch. 1023, Sec. 492. Effective September 29, 1996.)



16934.2

(a) For the 1989?90 fiscal year, a county shall not have the option to contract with the department for payment for treatment of children required pursuant to Section 16934. However, a county may elect to limit its liability for payment of that treatment to 15 percent of the amount the county actually received under this chapter for the 1989?90 fiscal year. Any county which elects to establish a 15 percent reserve shall notify the department within 45 days of the effective date of this section of its intention. A county electing to limit its liability pursuant to this section shall reserve 15 percent of the amount it received, if the county contracts with the department for administration of its physician services account pursuant to Section 16935. If the county does not contract with the department to administer its physician services account, the county?s liability shall be 15 percent of the total allocation it received under this chapter. Payment for service provided between July 1, 1989 and June 30, 1990, pursuant to Section 16934 which exceeds the amount reserved shall be the responsibility of the state, provided that the county provides documentation that it established a 15 percent reserve and met its applicable 15 percent obligation for services provided pursuant to Section 16934. The state shall recoup any funds remaining in the 15 percent reserve which were not expended and shall use the funds to pay for treatment services required under Section 16934 in future years.

(1) A county which elects not to establish a 15 percent reserve pursuant to subdivision (a), or fails to notify the department of its intention to participate, shall retain full liability for the payment of treatment of children required pursuant to Section 16934.

(2) In addition to contractual and other arrangements with providers, the county, or the department under this subdivision, pursuant to the obligation under Section 16934, may refer a child in need of inpatient care to children?s hospitals which have received funding under Chapter 6 (commencing with Section 16996), if the child meets the hospital?s specific criteria for inpatient care. The county or the department shall be under no obligation to reimburse the children?s hospital for these services.

(b) For the 1989?90 fiscal year, the department shall establish a separate Rural Health Services Reinsurance Account within the County Health Services Fund. For purposes of this chapter ?reinsurance account? means the account established pursuant to this section.

(1) Moneys appropriated by the Legislature to establish the reinsurance account shall be deposited in the reinsurance account.

(2) Moneys deposited into the reinsurance account shall be used to pay for services provided pursuant to Section 16934 in those counties which have expended their 15 percent reserves established pursuant to subdivision (a).

(3) Any moneys remaining in the reinsurance account after June 30, 1990, which have not been expended or encumbered shall be transferred to the CHDP Treatment Account established pursuant to subdivision (b) of Section 16934.5.

(Added by Stats. 1990, Ch. 51, Sec. 30. Effective April 18, 1990.)



16934.5

(a) For the 1990?91 fiscal year and subsequent fiscal years, each county that is eligible to participate in the CMSP pursuant to Section 16809 may enter into a contract with the department in which the department agrees to assume the responsibility to pay for the cost of treatment service provided on or after July 1, 1990, to children pursuant to Section 16934. If a county that is eligible to participate in the CMSP pursuant to Section 16809 does not apply for or rescinds its application for funds under this chapter, the department may use all or part of that county?s allocation, as calculated pursuant to paragraph (3), to pay for the costs of treatment services to children pursuant to Section 16934.

(1) Each county intending to contract with the department shall submit to the department a notice of intent to contract adopted by the board of supervisors no later than June 1, 1990. For each fiscal year thereafter a notice adopted by the board of supervisors shall be submitted no later than April 1 of the fiscal year preceding the fiscal year for which the agreement will be in effect, in accordance with procedures established by the department. As a condition of contracting with the department, the department may establish uniform standards, forms, and procedures for the processing and payment of claims for treatment services.

(2) (A) Each county contracting with the department pursuant to this subdivision for the 1991?92 fiscal year that has previously contracted with the department pursuant to this section shall agree that the department shall retain 10 percent of the allocation it would otherwise have received under this chapter. The department shall transfer amounts retained on a monthly basis to the CHDP Treatment Account established in subdivision (b).

(B) Any county that contracts with the department pursuant to this subdivision during the 1991?92 fiscal year that has not previously contracted with the department pursuant to this section shall agree that the department shall retain 20 percent of the allocation the county would otherwise have received under this chapter for that portion of the year for which it contracts under this section.

(3) In future fiscal years the percentage retained by the department may be adjusted to reflect actual payments, projected expenditures, funds appropriated by the Legislature for treatment services, and the overall status of the account established in subdivision (b).

(b) Beginning with the 1990?91 fiscal year, the department shall establish a separate Child Health and Disability Prevention Treatment Account. For purposes of this chapter ?CHDP Treatment Account? means the account established pursuant to this subdivision.

(1) The following funds shall be deposited into the CHDP Treatment Account:

(A) Funds appropriated by the Legislature to fund the reinsurance account established in subdivision (b) of Section 16934.2 which are not expended or encumbered for that purpose.

(B) Any funds recouped from those counties electing to establish a 15 percent reserve pursuant to subdivision (a) of Section 16934.2.

(C) Funds retained by the department pursuant to subdivision (a).

(D) Interest earnings on funds.

(E) Any additional funds appropriated by the Legislature.

(2) Funds deposited in the CHDP Treatment Account shall be administered on an accrual basis and notwithstanding any other provision of law, except as provided in this chapter, shall not be transferred to any other fund or account except for purposes of investment as provided in Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code.

(3) Moneys deposited into the account shall constitute a risk pool which shall be used for any or all of the following purposes:

(A) Payment for services provided pursuant to Section 16934 in counties which have contracted with the department pursuant to subdivision (a).

(B) State administrative costs, including any costs associated with a contract for processing claims.

(C) If the projected expenditure of funds from the CHDP Treatment Account for any fiscal year exceeds available revenues, the department may adjust payments for the remainder of the fiscal year to providers on a pro rata basis in order to ensure that expenditures do not exceed available revenues.

(Amended by Stats. 2007, Ch. 577, Sec. 23. Effective October 13, 2007.)



16934.7

(a) For the 1990?91 fiscal year and each fiscal year thereafter, each county entering into a contract with the department pursuant to Section 16934.5, in which the department assumed the responsibility of payment for the treatment of children pursuant to Section 16934, shall have the option to contract with the department to administer the distribution and monitoring of funds allocated from the Hospital Services Account in the fund pursuant to subdivision (b) of Section 16946.

(b) Any county which does not elect to contract with the department pursuant to Section 16934.5 for payment for the treatment of children pursuant to Section 16934 may contract with the department to administer that portion of its funds allocated to the county from the Hospital Services Account in the fund pursuant to paragraph (1) of subdivision (b) of Section 16946, but shall not contract with the department to administer that portion of its funds allocated to the county from the Hospital Services Account in the fund pursuant to paragraph (2) of subdivision (b) of Section 16946.

(c) (1) Any county intending to contract with the department pursuant to subdivision (a) or (b) shall submit to the department a notice of intent to contract by resolution adopted by the board of supervisors or authorized persons within 45 days after the effective date of the act adding this section.

(2) For each fiscal year following the submission of the notice of intent to contract pursuant to paragraph (1), the county board of supervisors shall submit a notice adopted by the board of supervisors to the department, in accordance with procedures established by the department, no later than April 1 of the fiscal year preceding the fiscal year for which the intended agreement will be in effect.

(d) (1) Each county contracting with the department pursuant to subdivision (a) or (b) shall agree that the department shall retain that portion of the county?s allocation pursuant to subdivision (b) or paragraph (1) of subdivision (b) of Section 16946, whichever is applicable.

(2) The department may use up to 10 percent of the amount of funds retained pursuant to paragraph (1) for purposes of administration of this section.

(e) As a condition of any contract entered into pursuant to this section, the department shall act on behalf of the county and shall assume all program responsibilities for distribution and monitoring funds pursuant to subdivision (b) or paragraph (1) of subdivision (b) of Section 16946, whichever is applicable. The department may exercise discretion in the administration of funds pursuant to paragraph (2) of subdivision (b) of Section 16946 and shall also implement subdivisions (d), (e), (f), and (g) of Section 16946 with regard to those funds.

(Added by Stats. 1990, Ch. 430, Sec. 9. Effective July 26, 1990.)



16935

(a) A county that is eligible to participate in the CMSP pursuant to Section 16809 may elect to have the state administer its physician services account. Each county that is eligible to participate in the CMSP pursuant to Section 16809 and that elects to have the state administer its physician services account shall do all of the following:

(1) Enter into a contract with the department to administer its county physician services account.

(2) Authorize the department to act on its behalf and to assume all responsibilities for the distribution and monitoring of funds in its physician services account pursuant to subdivision (c) of Section 16952.

(3) Agree to comply with uniform policies, procedures, and program standards, including, but not limited to, eligibility levels established mutually by the department and the participating counties.

(4) Transfer funds allocated to the county for purposes of the county physician services account, less any funds retained pursuant to subdivision (a) of Section 16934.5 to the department under such conditions as the department may require.

(b) The department may use funds retained or transferred to it by the county pursuant to this subdivision for purposes of administering the county?s physician services account in accordance with Sections 16952 to 16958, inclusive.

(c) For the 1989?90 fiscal year, any county which intends to contract with the department for the administration of moneys allocated from the Physician Services Account in the fund pursuant to subdivision (c) of Section 16952 shall submit, to the department, a notice of intent to contract which has been adopted by the county board of supervisors, not later than November 15, 1989.

(d) For the 1990?91 fiscal year and subsequent fiscal years, any county which intends to contract with the department for the administration of moneys allocated from the Physician Services Account in the fund shall submit to the department a notice of intent to contract, which has been adopted by the county board of supervisors, not later than April 1 of the fiscal year preceding the fiscal year for which the contract will be in effect and in accordance with procedures established by the department.

(Amended by Stats. 2007, Ch. 577, Sec. 24. Effective October 13, 2007.)



16935.5

The department may administer the distribution and monitoring of funds allocated from the Hospital Services Account pursuant to subdivision (b) of Section 16946 and from the Physician Services Account pursuant to subdivision (c) of Section 16952, less funds retained by the department for the administration of the children?s treatment program pursuant to Section 16934, for any county that is eligible to participate in the CMSP pursuant to Section 16809 that does not apply for, or rescinds its application for, funds under this chapter. Allocations for a particular county shall generally be utilized for payments to eligible providers in that county.

(Amended by Stats. 2007, Ch. 577, Sec. 25. Effective October 13, 2007.)



16936

(a) (1) Any county that requests funds under this chapter shall submit to the department, for approval by the department, an application for initial funding and a description of the proposed use and expenditure of the moneys, as a component of the county health services plan and budget submitted pursuant to Section 16800. The department shall review and approve this information for compliance with this part.

(2) Beginning in the 1990?91 fiscal year, any county which does not contract with the department pursuant to subdivision (a) of Section 16934.5 shall include in the application an estimate of the costs and funding arrangement for dental services.

(b) The department shall review each county?s application and proposed use of funds for compliance with this chapter.

(c) The department shall make initial monthly payments upon approval of the county?s request for funds containing assurances that the county will comply with this chapter and other applicable provisions of this part.

(d) Payments made beyond April 15, 1990, and February 1 of each subsequent fiscal year, shall be contingent upon the signing of an agreement between the county board of supervisors and the department.

(Amended by Stats. 1994, Ch. 195, Sec. 38. Effective July 12, 1994.)



16937

(a) Services, associated costs, and sociodemographic characteristics of persons served by each county under Section 17000 and supported in whole or in part by funds appropriated for purposes of this chapter shall be incorporated into the information required pursuant to Section 16915.

(b) Not later than July 1, 1991, to the extent possible, each county shall incorporate the data required by Section 16915 in the reports specified in subdivision (a).

(Amended by Stats. 1994, Ch. 195, Sec. 39. Effective July 12, 1994.)



16938

(a) Each county shall submit a report of expenditures and other information to the department according to the procedures established by the department.

(b) The department shall review the reports submitted pursuant to subdivision (a) and recoup unspent moneys and expenditures that are not in compliance with this chapter or the requirements established by the department.

(Amended by Stats. 1994, Ch. 195, Sec. 40. Effective July 12, 1994.)



16939

As a condition of receiving funds pursuant to this chapter, each county shall meet the requirements of Articles 6 (commencing with Section 16980), 7 (commencing with Section 16990) and 10 (commencing with Section 16995) of Chapter 5.

(Amended by Stats. 1990, Ch. 430, Sec. 11. Effective July 26, 1990.)






CHAPTER 5. California Healthcare for Indigents Program

ARTICLE 1. General

16940

(a) The department shall, each fiscal year, determine the percentage of moneys appropriated for the purposes of this chapter. For the 1989?90 fiscal year, these percentages shall be 59.5 percent from the Hospital Services Account, 12.2 percent from the Physician Services Account, and 28.3 percent from the Unallocated Account. These percentages shall be applied as specified in this chapter.

(b) (1) There is, in the County Health Services Fund, the California Health Care for the Indigent Program Account.

(2) For purposes of this chapter, ?CHIP Account? means the account created by this section.

(3) The following amounts shall be deposited in the CHIP Account:

(A) Moneys appropriated for the purpose of this chapter.

(B) Any moneys appropriated by the Legislature to the CHIP Account.

(c) Moneys deposited in the CHIP Account shall be administered on an accrual basis and notwithstanding any other provision of law, except as provided in this chapter, shall not be transferred to any other fund or account except for purposes of investment as provided in Article 4 (commencing with Section 16470) of Chapter 3 of Part 2 of Division 4 of Title 2 of the Government Code.

(Added by Stats. 1989, Ch. 1331, Sec. 9. Effective October 2, 1989.)



16941

(a) The amount appropriated and available for the purposes of this chapter shall be allocated to each MISP county in accordance with the ratios established in subdivision (b).

(b) Allocations shall be made to each county by multiplying the amount appropriated for the purposes of this chapter by each percentage listed below:

County

CHIP Allocation

Alameda

4.7427%

Contra Costa

1.8032%

Fresno

2.6855%

Kern

1.7083%

Lake

0.1826%

Los Angeles

43.8057%

Mendocino

0.2664%

Merced

0.7244%

Monterey

1.2937%

Orange

5.1382%

Placer

0.3697%

Riverside

3.1828%

Sacramento

3.2922%

San Bernardino

3.7972%

San Diego

5.9971%

San Francisco

5.3898%

San Joaquin

1.7413%

San Luis Obispo

0.8096%

San Mateo

1.4582%

Santa Barbara

0.7918%

Santa Clara

5.2450%

Santa Cruz

0.7709%

Stanislaus

1.2793%

Tulare

1.3768%

Ventura

1.5472%

Yolo

0.6004%

(Added by Stats. 1989, Ch. 1331, Sec. 9. Effective October 2, 1989.)



16941.1

For the 1991?92 fiscal year and each fiscal year thereafter, any county that elects to participate in the County Medical Services Program pursuant to paragraphs (1) and (2) of subdivision (b) of Section 16809 shall have the amounts allocated to that county pursuant to this chapter transferred as follows:

(a) Of the moneys allocated from the Hospital Services Account pursuant to Section 16943, seven-seventeenths of the transferable amount shall be transferred to the Rural Health Services Account for hospital services governed by Section 16932. The remainder of this amount shall be transferred to the County Medical Services Program Account and shall be utilized for the purposes specified in Section 16809.5.

(b) Of the moneys allocated from the Physician Services Account pursuant to Section 16950, seven-seventeenths of the transferable amount shall be transferred to the Rural Health Services Account for physician services governed by Section 16933. The remainder of this amount shall be transferred to the County Medical Services Program Account and shall be utilized for the purposes specified in Section 16809.5.

(c) Of the moneys allocated from the Unallocated Account governed by Section 16960, seven-seventeenths of the transferable amount shall be transferred to the Rural Health Services Account for other health services governed by the provisions of Section 16933. The remainder of this amount shall be transferred to the County Medical Services Program Account and shall be utilized for the purposes specified in Section 16809.5.

(d) Funds transferred pursuant to this section shall be subject to all applicable statutes.

(Amended by Stats. 1994, Ch. 195, Sec. 41. Effective July 12, 1994.)



16942

(a) It is the intent of the Legislature that funds appropriated for the purposes of this chapter be administered, to the extent possible, in the same manner and according to same conditions and requirements as funds accounted for pursuant to Part 4.6 (commencing with Section 16800.5). The requirements of Sections 16804.1 and 16818 apply to services supported by funds appropriated for the purposes of this chapter.

(b) Except as specifically provided in this chapter, the authority of each county established pursuant to Section 16817 shall remain unaffected.

(c) Services, associated costs, and socio-demographic characteristics of persons served by each county under Section 17000 and supported in whole or in part by funds appropriated pursuant to this chapter shall be incorporated into the information required pursuant to Section 16915.

(Amended by Stats. 1994, Ch. 195, Sec. 42. Effective July 12, 1994.)






ARTICLE 2. Hospital Services

16943

(a) Of those allocations made pursuant to Section 16941 for the 1989?90 fiscal year, 59.5 percent shall be used to support uncompensated services provided by county and noncounty hospitals.

(b) For allocations under Section 16941 for the 1990?91 fiscal year and each fiscal year thereafter, the department shall establish that percentage of the total fiscal year appropriation to the CHIP Account which derives from the Hospital Services Account of the fund.

(c) The percentages established in subdivisions (a) and (b), when applied to the amount of each MISP county?s annual allocation pursuant to Section 16941, constitute the minimum amount of the allocation which is reserved for payment or support of uncompensated services provided by hospitals licensed pursuant to subdivision (a) of Section 1250 of the Health and Safety Code.

(d) The amount of funds calculated in subdivision (c) shall be referred to as the hospital services funding portion of each county?s allocation made pursuant to Section 16941.

(e) (1) For purposes of calculating county and noncounty hospital allocations pursuant to this article for the 1991?92 fiscal year and each fiscal year thereafter, the sum of eighteen million dollars ($18,000,000) shall be added proportionately to each county?s hospital services funding allocation calculated in subdivision (c).

(2) The amount added pursuant to paragraph (1) shall be distributed within each county?s allocation according to subdivisions (a), (b), and (c) of Section 16946.

(f) (1) For purposes of calculating county and hospital allocations pursuant to this article for the 1991?92 fiscal year and each fiscal year thereafter, the sum of one million six hundred fifty thousand dollars ($1,650,000) shall be added proportionately to the allocations calculated in subdivision (c) for each county with no county hospital.

(2) The share for each county with no county hospital of the amount specified in paragraph (1) shall be determined by dividing the county?s allocation calculated pursuant to subdivisions (c) and (e) by the total of all allocations for counties with no county hospital times the sum of one million six hundred fifty thousand dollars ($1,650,000).

(3) The amounts added pursuant to paragraphs (1) and (2) shall be divided into two equal amounts.

(A) The first amount shall be allocated to each eligible noncounty hospital within a county pursuant to paragraph (1) of subdivision (b) of Section 16946.

(B) The second amount shall be distributed to eligible hospitals pursuant to paragraph (2) of subdivision (b) of Section 16946.

(4) In future fiscal years, the amount specified in paragraph (1) shall be adjusted proportionately to reflect any augmentation or reduction in funding available for this article pursuant to Section 43 of Chapter 278 of the Statutes of 1991.

(Amended by Stats. 1991, Ch. 1170, Sec. 27. Effective October 14, 1991.)



16945

(a) The department shall annually verify and transmit to each MISP county and each CMSP county the figures specified in subdivision (c), using data supplied by the office.

(b) (1) For purposes specified in subdivision (c), the office shall use data from the quarterly reports required by Section 128740 of the Health and Safety Code.

(2) For the 1989?90 fiscal year computations, the office shall use the 1988 calendar year data, as adjusted by the office, existing on the statewide file on September 1, 1989.

(3) For the computations for fiscal years after the 1989?90 fiscal year, the office shall use the data from the quarterly reports for the calendar year preceding the computational fiscal year, as adjusted by the office, existing on the statewide file on April 15 immediately preceding the computational fiscal year.

(4) (A) Except as provided in subparagraphs (B), (C), and (D), the definitions, procedures, and data elements specified in Chapter 3 (commencing with Section 16920) shall be used in all computations required in subdivision (c).

(B) For the 1991?92 fiscal year, the following definitions shall be used in all computations required in subdivision (c):

(i) ?Uncompensated care charges? means the sum of the charges related to patients falling within the charity-other category in the 1990 calendar year and 25 percent of the charges related to patients falling within the bad debts category in the first two quarters of the 1990 calendar year, as both categories of charges are reported quarterly to the office pursuant to Section 128740 of the Health and Safety Code.

(ii) ?Uncompensated care costs? means that amount calculated by applying an overall hospital cost-to-charge ratio, calculated by dividing gross operating expenses by gross inpatient and outpatient revenue, as reported quarterly to the office, to uncompensated care charges.

(C) For the 1992?93 fiscal year, the following definitions shall be used in all computations required in subdivision (c):

(i) ?Uncompensated care charges? means the charges related to patients falling within charity-other, as reported quarterly to the office pursuant to Section 128740 of the Health and Safety Code.

(ii) ?Uncompensated care costs? means that amount calculated by applying an overall hospital cost-to-charge ratio, calculated by dividing gross operating expenses by gross inpatient and outpatient revenue, as reported quarterly to the office, to uncompensated care charges.

(D) For the 1993?94, 1994?95, 1995?96, 1996?97 and subsequent fiscal years, the following definitions shall be used in all computations required in subdivision (c):

(i) (I) For county hospitals and for all hospitals operating in counties with no county hospital, ?uncompensated care charges? means the charges related to patients falling within charity-other, gross inpatient revenue-county indigent programs and gross outpatient revenue-county indigent programs, as reported quarterly to the office pursuant to Section 128740 of the Health and Safety Code.

(II) For noncounty hospitals operating in a county with a county hospital, ?uncompensated care charges? means the charges related to patients falling within charity-other and county indigent programs contractual adjustments, as reported quarterly to the office pursuant to Section 128740 of the Health and Safety Code.

(ii) ?Uncompensated care costs? means that amount calculated by applying an overall hospital cost-to-charge ratio, calculated by dividing gross operating expenses less other operating revenue by gross inpatient and outpatient revenue, as reported quarterly to the office, to uncompensated care charges.

(c) The office shall compute the following data on uncompensated care costs reported by hospitals located within each MISP county and each CMSP county:

(1) The sum of uncompensated care costs for all hospitals.

(2) The sum of uncompensated care costs for all noncounty hospitals.

(3) The sum of uncompensated care costs for all county hospitals.

(4) The uncompensated care costs of each hospital within the county.

(5) The percentage derived from dividing the result of paragraph (2) by the result of paragraph (1).

(6) The percentage derived from dividing the result of paragraph (3) by the result of paragraph (1).

(7) The percentage for each individual hospital derived from dividing each noncounty hospital?s uncompensated care cost in paragraph (4) by the amount in paragraph (2).

(d) The office shall transmit to the department the data specified in subdivision (c) within 30 days of the dates specified in paragraph (2) of subdivision (b) and paragraph (3) of subdivision (b) of this section.

(Amended by Stats. 1997, Ch. 294, Sec. 81. Effective August 18, 1997.)



16946

(a) The Hospital Services Account portion of each county?s allocation pursuant to Sections 16932 and 16941 shall be divided into two amounts by:

(1) Multiplying the Hospital Services Account funding portion by the percentage specified in paragraph (5) of subdivision (c) of Section 16945.

(2) Multiplying the amount of the Hospital Services Account funding portion by the percentage specified in paragraph (6) of subdivision (c) of Section 16945.

(b) The amount of each county?s Hospital Services Account funding portion calculated in paragraph (1) of subdivision (a) shall be used for payment or support of services provided on or after July 1, 1989, by noncounty hospitals. Beginning in the 1991?92 fiscal year and annually thereafter, these amounts shall be reduced by dividing each county?s amount by the total amount for all counties, multiplied by the sum of twelve million dollars ($12,000,000). This amount for each county shall be further divided into two equal parts, as follows:

(1) (A) The first part shall be allocated to each noncounty hospital within a county in amounts determined by multiplying the percentages specified in paragraph (7) of subdivision (c) of Section 16945 by the amount of the first part, and may be used for payment or support of services provided by noncounty hospitals to any eligible patient treated at any time during the fiscal year of the allocation.

(B) Funds distributed during fiscal years subsequent to the 1989?90 fiscal year shall be accounted for on a quarterly basis.

(C) For the 1989?90 fiscal year, noncounty hospitals shall provide the demographic data specified in paragraph (2) of subdivision (b) of Section 16918 on a minimum of 5 percent of patients for whom services are paid for in whole or in part by funds allocated pursuant to this paragraph, in addition to any other requirements specified in Section 16918.

(D) For the 1990?91 fiscal year and fiscal years thereafter, noncounty hospitals shall provide data pursuant to the reporting requirements specified in Section 16918 and shall provide posted and individual notices pursuant to Section 16818 for the duration of any quarter during which funds allocated pursuant to this paragraph are used.

(E) Amounts calculated pursuant to this paragraph shall not be reduced or utilized to offset the costs of administering the Hospital Services Account.

(2) (A) (i) The remaining 50 percent of the funds from the Hospital Services Account shall be distributed by the county to hospitals, including those under contract with the county, to maintain access to emergency care and to purchase other necessary hospital services provided during the fiscal year of the allocation.

(ii) In contracting for emergency care with hospitals in neighboring counties, the county shall not impose conditions to accept transfers that it does not impose on hospitals within its own boundaries.

(B) (i) Prior to distributing funds to hospitals, each county shall consult with the hospitals and consider the historic and projected patterns of care provided by hospitals, by geographic catchment areas within both urban and nonurban areas, unique costs associated with treating disproportionate numbers of severely ill indigent patients, and disproportionate losses sustained by hospitals in the provision of care.

(ii) The county shall also consider the patterns of care of its residents provided by Level I trauma care hospitals in contiguous counties and may make proportionate allocations to those trauma centers.

(c) (1) The amount of each county?s Hospital Services Account funding portion calculated in paragraph (2) of subdivision (a) may be used for the payment or support of services provided in county hospitals or noncounty hospitals as determined by each county during the fiscal year of the allocation.

(2) Beginning in the 1991?92 fiscal year and annually thereafter, the amount of each county?s funding portion calculated pursuant to paragraph (2) of subdivision (a) shall be reduced by an amount that shall be calculated as follows:

(A) Divide each county?s amount of funding under paragraph (2) of subdivision (a) by the total amount of funding under that paragraph for all counties.

(B) Multiply the quotient calculated pursuant to subparagraph (A) by the sum of six million dollars ($6,000,000).

(d) As a condition of receiving funds under this section and Section 16932, each county shall require each county and noncounty hospital to do all of the following:

(1) (A) Maintain the same number and classification of emergency room permits and trauma facility designations as existed on January 1, 1990.

(B) (i) Any hospital that maintained two special permits for basic emergency service on the effective date of this part shall be deemed to have met the requirements of paragraph (1) of subdivision (d), if each of the emergency rooms was located on separate campuses of the hospital and was located not more than two miles from the other emergency room.

(ii) Clause (i) shall apply even if one of the emergency room permits is surrendered after the effective date of this part.

(2) Provide data and reports on the use and expenditure of all funds received. This information shall be in a form and according to procedures specified by the county and the department.

(3) Assure that funds received pursuant to this section are used only for services for persons who cannot afford to pay for those services, and for whom payment will not be made through any private coverage or by any program funded in whole or in part by the federal government.

(e) (1) If a county or noncounty hospital does not comply with this section, the county shall recover funds received by the hospital as follows:

(A) For any violation of paragraph (1) of subdivision (d), the county shall recover that portion of the funds received which equal the ratio of the number of months not in compliance to 12 months.

(B) For any violation of paragraph (2) of subdivision (d), the county shall recover all funds received.

(C) For any violation of paragraph (3) of subdivision (d), the county shall recover the difference between the amount received and the amount for which the hospital can document that the funds were used only for services for persons who cannot afford to pay for those services and for whom payment will not be made through any private coverage or by any program funded in whole or in part by the federal government.

(2) The county may deny further payments required by this section until the hospital demonstrates compliance.

(f) Funds withheld or recovered pursuant to this section may be reallocated and distributed by the county pursuant to paragraph (2) of subdivision (b).

(g) (1) Except as provided in paragraph (2), funds allocated pursuant to paragraph (1) or (2) of subdivision (b) which are not expended because a hospital does not participate shall be redistributed pursuant to paragraph (2) of subdivision (b).

(2) If no noncounty hospitals remain to participate, the county may distribute those unexpended funds pursuant to subdivision (c).

(h) (1) In any county that comprises not more than one-half percent of the total state population and in which there are a county hospital and a noncounty hospital with emergency room permits located within two miles of each other, the county hospital may surrender its emergency room permit without any penalty for violation of paragraph (1) of subdivision (d) if, in the alternative, all of the following occur:

(A) The county shall enter into a contractual arrangement with the noncounty hospital.

(B) The county and noncounty hospital shall provide for the availability of at least the same level of emergency services and specialty backup which the county hospital and noncounty hospital provided prior to the surrendering of the emergency room permit.

(C) The county shall establish sufficient capacity, including evening and weekend coverage, in its urgent care clinic and other outpatient clinics to provide for the same or greater level of urgent care and nonemergency visits that were provided in the county hospital emergency department in the calendar year prior to the surrendering of the emergency room permit.

(D) The county shall provide for adequate initial public hearings and ongoing public notification and information, in Spanish and English, on the availability of emergency, urgent care, and nonurgent clinic services and how to obtain those services. The county shall provide for, as part of the ongoing public notification, an outreach program to ensure that the medically indigent community, particularly migrant and seasonal farmworkers, and cultural and linguistic minority patients, are effectively made aware of the alternative system of care and the ways to access it.

(E) The county ensures that there are adequate Spanish translation services and referral services on a 24-hour basis at the noncounty hospital emergency department, and at the county hospital clinics, during their hours of operation.

(F) The county shall ensure, in planning for an alternative delivery system as provided for in paragraph (C), participation of those existing agencies providing health care services to the uninsured and working poor medically indigent, including federally qualified health centers and nonprofit community-based rural health clinics.

(G) The county shall ensure that its alternative delivery system includes medical providers who are culturally and linguistically competent to service the diverse medically indigent populations and have been serving uninsured persons seeking care at the county hospital prior to closing. These providers shall include, among others, nonprofit community-based safety net and traditional providers currently serving both the uninsured and medically indigent populations.

(H) The county shall ensure that its alternative delivery system does not provide less health care services and resources than that being made available to the medically indigent and uninsured prior to the closing of the county hospital.

(2) The department shall annually review the county?s compliance with this subdivision. If the department determines that the county is not in compliance with this subdivision, it shall require the county to recover funds and deny further payments pursuant to subdivision (e) until compliance is resumed.

(3) Any county that is permitted under paragraph (1) to surrender its emergency room permit shall continue to fulfill its duties and obligations to provide indigent care according to Section 17000.

(i) Any county of the 20th class or the 24th class that discontinues the provision of acute inpatient care services may surrender its emergency room permit without any penalty for violation of paragraph (1) of subdivision (d), provided that the county shall enter into a contractual arrangement with at least one noncounty hospital meeting the requirements of subdivision (d) and all of the requirements of subparagraphs (A) to (H), inclusive, of paragraph (1) of subdivision (h) are met by the county and the contracting noncounty hospital, in which case paragraphs (2) and (3) of subdivision (h) shall apply to that county.

(j) Notwithstanding any other provision of law, any county of the 20th class or the 24th class that meets the requirements and conditions of subdivision (i) shall be eligible to receive funds distributed pursuant to any provision of this section equal to that amount received by the county for the fiscal year immediately preceding the year in which it discontinues the provision of acute inpatient care services. The amount calculated pursuant to this subdivision shall be adjusted annually based upon the funding available from the Hospital Services Account in the Cigarette and Tobacco Products Surtax Fund.

(Amended by Stats. 1999, Ch. 741, Sec. 1. Effective January 1, 2000.)



16947

(a) Any hospital which receives funds pursuant to this chapter or Chapter 4 (commencing with Section 16930) shall, within 90 days of the receipt of those funds, cease all current and waive all future collection efforts, by itself and by its agents, to obtain any payment from the patient with respect to whom the services funded under this chapter were rendered.

(b) This section shall not be interpreted or applied so as to prevent the hospital from doing either of the following:

(1) Seeking demographic, financial, or other information necessary for the patient to qualify for Medi-Cal program benefits under Chapter 14 (commencing with Section 14000) of Part 3 or for the reimbursement for services through any other third-party payer.

(2) (A) Seeking payment from a responsible third-party payer or, subject to subparagraph (B), continuing collection on a repayment schedule for the cost of services rendered.

(B) Collection on a repayment schedule shall be based on the patient?s ability to pay.

(c) If a hospital receives payment from a patient or responsible third-party payer, the hospital shall notify the county and reimburse the county in an amount equal to the amount collected from the patient or third-party payer, but not more than the amount of the payment received from the county for the patient?s care.

(Amended by Stats. 1991, Ch. 278, Sec. 18.5. Effective July 30, 1991.)



16948

(a) Commencing with the 1990?91 fiscal year, within 10 working days of receipt of funds allocated pursuant to Section 16941 and Section 16932, the county shall distribute to each noncounty hospital that hospital?s share of the funds pursuant to paragraph (1) of subdivision (b) of Section 16946.

(b) Each noncounty hospital which receives funds pursuant to paragraph (1) of subdivision (b) of Section 16946 shall report to the county within 30 days after the receipt of the funds, information on patients for whom the distributions were used, pursuant to Section 16918.

(c) The county shall suspend distribution of funds to any noncounty hospital which fails to provide the information required pursuant to subdivision (b) until the hospital provides the required information.

(Amended by Stats. 1994, Ch. 195, Sec. 44. Effective July 12, 1994.)



16949

(a) The Legislature recognizes that in the context of hospital services rendered as a result of emergency medical conditions, the application of the supplemental services requirement of Section 30125 of the Revenue and Taxation Code and Section 13 of Chapter 1331 of the Statutes of 1989 includes certain unique considerations, including, but not limited to, all of the following:

(1) Hospital emergency room patient loads generally are not controlled by the facility.

(2) The facility is obligated, as a condition of licensure, to take all patients in need of emergency treatment, if it is within the capacity of the facility to do so.

(3) It is the policy of the Legislature to provide less expensive alternative methods of care, rather than continue present patterns of overutilization of emergency facilities.

(b) Hospitals which provide appropriate treatment to patients who present in the emergency department and which do not impose any barriers to patients? receipt of that treatment shall be deemed to satisfy the requirements of Section 30125 of the Revenue and Taxation Code and Section 13 of Chapter 1331 of the Statutes of 1989.

(c) Each county, as part of its plan for distribution of funds under paragraph (2) of subdivision (b) of Section 16946, shall consider the use of those funds to meet emergency room patient needs and followup treatment, including the need for special hospital services.

(d) Any hospital which contracts with a county under paragraph (2) of subdivision (b) of Section 16946 shall report to the county and to the office on any reduction in hospital emergency room specialist capability below the level which was provided at that facility on October 2, 1989.

(e) This section shall not be construed to alter or amend any hospital?s obligation under Sections 1317 to 1317.9a, inclusive, of the Health and Safety Code.

(Added by Stats. 1990, Ch. 51, Sec. 35.5. Effective April 18, 1990.)






ARTICLE 3. Physician Services

16950

(a) Twelve and two-tenths percent, or that portion of the CHIP Account derived from the Physician Services Account in a fiscal year, of each county?s allocation under Section 16941 shall be used for the support of or payment for uncompensated physician services.

(b) Up to 50 percent of the moneys provided pursuant to subdivision (a) may be used by counties to pay for new contracts, with an effective date no earlier than July 1989, with private physicians for provision of emergency, obstetric, and pediatric services in facilities which are not owned or operated by a county, and where access to those services has been severely restricted. The contracts may provide for partial or full reimbursement for physician services provided to patients described in subdivision (f) of Section 16952, and shall be subject to subdivision (d) of Section 16955.

(c) At least 50 percent of the moneys provided pursuant to subdivision (a) shall be transferred to the county Physician Services Account established in accordance with Section 16952 and administered in accordance with Article 3.5 (commencing with Section 16951).

(Amended by Stats. 1990, Ch. 51, Sec. 37. Effective April 18, 1990.)



16950.1

The twenty-four million nine hundred fifteen thousand dollars ($24,915,000) appropriated by Chapter 1331 of the Statutes of 1989 and the act amending this section in the 1990 portion of the 1989?90 Regular Session of the Legislature, to be allocated to counties for uncompensated physician services shall be allocated to MISP counties in accordance with percentages established in Section 16941. These funds shall be administered in accordance with subdivisions (b) and (c) of Section 16950.

(Amended by Stats. 1990, Ch. 50, Sec. 21. Effective April 18, 1990.)






ARTICLE 3.5. Physician Services Account

16951

As a condition of receiving funds pursuant to this chapter, each county shall establish an emergency medical services fund as authorized by subdivision (a) of Section 1797.98 of the Health and Safety Code. This section shall not be interpreted to require any county to impose the assessment authorized by Section 1465 of the Penal Code.

(Added by Stats. 1989, Ch. 1331, Sec. 9. Effective October 2, 1989.)



16952

(a) (1) Each county shall establish within its emergency medical services fund a Physician Services Account. Each county shall deposit in the Physician Services Account those funds appropriated by the Legislature for the purposes of the Physician Services Account of the fund.

(2) (A) Each county may encumber sufficient funds to reimburse physician losses incurred during the fiscal year for which bills will not be received until after the fiscal year.

(B) Each county shall provide a reasonable basis for its estimate of the necessary amount encumbered.

(C) All funds that are encumbered for a fiscal year shall be expended or disencumbered prior to the submission of the report of actual expenditures required by Sections 16938 and 16980.

(b) (1) Funds deposited in the Physician Services Account in the county emergency medical services fund shall be exempt from the percentage allocations set forth in subdivision (a) of Section 1797.98. However, funds in the county Physician Services Account shall not be used to reimburse for physician services provided by physicians employed by county hospitals.

(2) No physician who provides physician services in a primary care clinic which receives funds from this act shall be eligible for reimbursement from the Physician Services Account for any losses incurred in the provision of those services.

(c) The county physician services account shall be administered by each county, except that a county that is eligible to participate in the CMSP pursuant to Section 16809, may elect to have its county physician services account administered by the state.

(d) Costs of administering the account, whether by the county or by the department through the emergency medical services contract-back program, shall be reimbursed by the account based on actual administrative costs, not to exceed 10 percent of the amount of the account.

(e) For purposes of this article ?administering agency? means the agency designated by the board of supervisors to administer this article, or the department, in the case of those counties that are eligible to participate in the CMSP pursuant to Section 16809, and that elect to have the state administer this article on their behalf.

(f) The county Physician Services Account shall be used to reimburse physicians for losses incurred for services provided during the fiscal year of allocation due to patients who do not have health insurance coverage for emergency services and care, who cannot afford to pay for those services, and for whom payment will not be made through any private coverage or by any program funded in whole or in part by the federal government with the exception of claims submitted for reimbursement through Section 1011 of the federal Medicare Prescription Drug, Improvement and Modernization Act of 2003.

(g) Physicians shall be eligible to receive payment for patient care services provided by, or in conjunction with, a properly credentialed nurse practitioner or physician?s assistant for care rendered under the direct supervision of a physician and surgeon who is present in the facility where the patient is being treated and who is available for immediate consultation. Payment shall be limited to those claims that are substantiated by a medical record and that have been reviewed and countersigned by the supervising physician and surgeon in accordance with regulations established for the supervision of nurse practitioners and physician assistants in California.

(h) (1) Reimbursement for losses shall be limited to emergency services as defined in Section 16953, obstetric, and pediatric services as defined in Sections 16905.5 and 16907.5, respectively.

(2) It is the intent of this subdivision to allow reimbursement for all of the following:

(A) All inpatient and outpatient obstetric services which are medically necessary, as determined by the attending physician.

(B) All inpatient and outpatient pediatric services which are medically necessary, as determined by the attending physician.

(i) Any physician may be reimbursed for up to 50 percent of the amount claimed pursuant to Section 16955 for the initial cycle of reimbursements made by the administering agency in a given year. All funds remaining at the end of the fiscal year shall be distributed proportionally, based on the dollar amount of claims submitted and paid to all physicians who submitted qualifying claims during that year. The administering agency shall not disburse funds in excess of the total amount of a qualified claim.

(Amended by Stats. 2007, Ch. 577, Sec. 26. Effective October 13, 2007.)



16952.1

(a) Each county that elects to establish a Physicians Services Account in the county emergency medical services fund shall annually, on April 15, report to the Legislature on the implementation and status of the Physicians Services Account. The report shall cover the preceding fiscal year, and shall include, but not be limited to, all of the following:

(1) The total amount of moneys deposited in the Physicians Services Account.

(2) The account balance and the amount of moneys disbursed to physicians and surgeons.

(3) The number of claims paid to physicians, and the percentage of claims paid, based on the uniform fee schedule, as adopted by the county.

(4) The amount of moneys available to be disbursed to physicians, descriptions of the physician claims payment methodologies, the dollar amount of the total allowable claims submitted, and the percentage at which those claims are reimbursed.

(5) A statement of the policies, procedures, and regulatory action taken to implement and run the program under this chapter.

(6) The name of the physician and hospital administrator organization, or names of specified physicians and hospital administrators, contracted to review claims payment methodologies.

(b) Each county shall make available to any member of the public, upon request, the report required under subdivision (a).

(Added by Stats. 2005, Ch. 671, Sec. 7. Effective January 1, 2006.)



16952.5

(a) Notwithstanding subdivision (g) of Section 16952, expenses incurred by Solano County for the development of managed care systems to increase access for indigents to physician emergency services shall be reimbursed subject to the availability of unexpended 1990?91 and 1991?92 fiscal year funds, up to a maximum of four hundred thousand dollars ($400,000).

(b) The county shall consult with the local medical society before seeking reimbursement pursuant to this subdivision.

(Added by Stats. 1993, Ch. 105, Sec. 1. Effective July 13, 1993.)



16953

(a) For purposes of this chapter ?emergency services? means physician services in one of the following:

(1) A general acute care hospital which provides basic or comprehensive emergency services for emergency medical conditions.

(2) A site which was approved by a county prior to January 1, 1990, as a paramedic receiving station for the treatment of emergency patients, for emergency medical conditions.

(3) Beginning in the 1991?92 fiscal year and each fiscal year thereafter, in a facility which contracted prior to January 1, 1990, with the National Park Service to provide emergency medical services, for emergency medical conditions.

(4) A standby emergency room in a hospital specified in Section 124840 of the Health and Safety Code, for emergency medical conditions.

(5) A standby emergency room in a hospital in existence on January 1, 2007, located in Los Angeles County that meets all of the following requirements:

(A) The requirements of subdivision (m) of Section 70413 and Sections 70415 and 70417 of Title 22 of the California Code of Regulations.

(B) Reported at least 18,000 emergency department patient encounters to the Office of Statewide Health Planning and Development in 2007 and continues to report at least 18,000 emergency department patient encounters to the Office of Statewide Health Planning and Development in each year thereafter.

(C) A hospital with a standby emergency department meeting the requirements of this paragraph shall do both of the following:

(i) Annually provide the State Department of Public Health and the local emergency medical services agency with certification that it meets the requirements of subparagraph (A). The department shall confirm the hospital?s compliance with subparagraph (A).

(ii) Annually provide to the State Department of Public Health and the local emergency medical services agency the emergency department patient encounters it reports to the Office of Statewide Health Planning and Development to establish that it meets the requirement of subparagraph (B).

(b) For purposes of this chapter, ?emergency medical condition? means a medical condition manifesting itself by acute symptoms of sufficient severity, including severe pain, which in the absence of immediate medical attention could reasonably be expected to result in any of the following:

(1) Placing the patient?s health in serious jeopardy.

(2) Serious impairment to bodily functions.

(3) Serious dysfunction to any bodily organ or part.

(c) It is the intent of this section to allow reimbursement for all inpatient and outpatient services which are necessary for the treatment of an emergency medical condition as certified by the attending physician or other appropriate provider.

(Amended by Stats. 2008, Ch. 288, Sec. 3. Effective January 1, 2009.)



16953.1

Notwithstanding any other provision of this chapter, an emergency physician and surgeon, or an emergency physician group, with a gross billings arrangement with a hospital shall be entitled to receive reimbursement from the physician services account in the county?s emergency medical services fund for services provided in that hospital, if all of the following conditions are met:

(a) The services are provided in a basic or comprehensive general acute care hospital emergency department.

(b) The physician and surgeon is not an employee of the hospital.

(c) All provisions of Section 16955 are satisfied, except that payment to the emergency physician and surgeon, or an emergency physician group, by a hospital pursuant to a gross billings arrangement shall not be interpreted to mean that payment for a patient is made by a responsible third party.

(d) Reimbursement from the physician services account in the county?s emergency medical services fund is sought by the hospital or the hospital?s designee, as the billing and collection agent for the emergency physician and surgeon, or an emergency physician group.

(e) For purposes of this section, ?gross billings arrangement? means an arrangement whereby a hospital serves as the billing and collection agent for the emergency physician and surgeon, or an emergency physician group, and pays the emergency physician and surgeon, or an emergency physician group, a percentage of the emergency physician and surgeon?s or group?s gross billings for all patients.

(Amended by Stats. 1991, Ch. 278, Sec. 20. Effective July 30, 1991.)



16953.2

Nothing in this article shall prevent a physician from utilizing an agent who furnishes billing and collection services to the physician to submit claims or receive payment for claims.

(Added by Stats. 1991, Ch. 278, Sec. 21. Effective July 30, 1991.)



16953.3

(a) Notwithstanding any other restrictions on reimbursement, a county shall adopt a fee schedule to establish a uniform, reasonable level of reimbursement from the Physician Services Account for reimbursable services.

(b) (1) Notwithstanding any other restrictions on reimbursement, the State Department of Public Health shall adopt a single fee schedule to establish a uniform, reasonable level of reimbursement for use in the physician services reimbursement programs operated by the department pursuant to contract, as provided for in subdivision (c) of Section 16952.

(2) The State Department of Public Health may develop, contract for the development of, or adopt by reference, the fee schedule required by paragraph (1).

(3) Pursuant to subdivision (d) of Section 16952, the State Department of Public Health may be reimbursed by the Physician Services Account and the Hospital Services Account based on actual administrative costs to develop or adopt the fee schedule required by paragraph (1), not to exceed 10 percent of the amount of the account.

(4) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department may implement this subdivision by means of provider bulletins, or similar instruction, without taking formal regulatory action.

(Amended by Stats. 2007, Ch. 483, Sec. 53. Effective January 1, 2008.)



16955

Reimbursement for losses incurred by any physician shall be limited to services provided to a patient as established by subdivisions (f) and (g) of Section 16952, and where all of the following conditions have been met:

(a) The physician has inquired if there is a responsible third-party source of payment.

(b) The physician has billed for payment of services.

(c) Either of the following:

(1) A period of not less than three months has passed from the date the physician billed the patient or responsible third party, during which time the physician has made reasonable efforts to obtain reimbursement and has not received reimbursement for any portion of the amount billed.

(2) The physician has received actual notification from the patient or responsible third party that no payment will be made for the services rendered by the physician.

(d) The physician has stopped any current, and waives any future, collection efforts to obtain reimbursement from the patient, upon receipt of funds from the county physician services account in the county emergency medical services fund.

(Amended by Stats. 2005, Ch. 671, Sec. 9. Effective January 1, 2006.)



16955.1

This article shall not be applied or interpreted so as to prevent a physician from seeking payment from a patient or responsible third-party payor, or arranging a repayment schedule for the costs of services rendered prior to receiving payment under this article.

(Added by Stats. 1990, Ch. 51, Sec. 42. Effective April 18, 1990.)



16956

(a) The administering agency shall establish procedures and time schedules for submission and processing of reimbursement claims submitted by physicians in accordance with this chapter.

(b) Schedules for payment established in accordance with this section shall provide for disbursement of the funds available in the account periodically and at least quarterly, if funds remain available for disbursement, to all physicians who have submitted claims containing accurate and complete data for payment by the dates established by the administering agency.

(c) Claims which are not supported by records may be denied by the administering agency, and any reimbursement paid in accordance with this chapter to any physician which is not supported by records shall be repaid to the administering agency, and shall be a claim against the physician.

(d) Any physician who submits any claim for reimbursement under this chapter which is inaccurate or which is not supported by records may be excluded from reimbursement of future claims under this chapter.

(e) A listing of patient names shall accompany a physician?s claim, and those names shall be given full confidentiality protections by the administering agency.

(f) The administering agency shall not give preferential treatment to any facility, physician, or category of physician and shall not engage in practices that constitute a conflict of interest by favoring a facility or physician with which the administering officer has an operational or financial relationship.

(g) Payments shall be made only for emergency medical services provided on the calendar day on which emergency medical services are first provided and on the immediately following two calendar days.

(h) Notwithstanding subdivision (g), if it is necessary to transfer the patient to a second facility that provides for a higher level of care for the treatment of the emergency condition, reimbursement shall be available for services provided to the facility to which the patient was transferred on the calendar day of transfer and on the immediately following two calendar days.

(Amended by Stats. 2005, Ch. 671, Sec. 10. Effective January 1, 2006.)



16956.5

(a) The administering agency may establish an EMS Fund advisory committee. The committee shall include emergency physicians and emergency department oncall backup panel physicians. The committee shall advise the administering agency regarding distribution of funds pursuant to this section.

(b) If the administering agency establishes a committee pursuant to subdivision (a) and the committee, upon an affirmative vote by every member of the committee, recommends that the administering agency adopt a special fee schedule and claims submission criteria for reimbursement for services rendered to uninsured trauma patients, the administering agency may adopt the special fee schedule and claims submission criteria.

(c) Notwithstanding any provision of law to the contrary, in addition to reimbursement for trauma service rendered in the initial day and the following two calendar days, the administering agency may reimburse pursuant to this section for services rendered to uninsured trauma patients beyond the calendar day on which emergency medical services are first provided and the immediately following two calendar days.

(d) Only up to 15 percent of the tobacco tax revenues allocated to the county?s EMS Fund may be distributed through this special fee schedule.

(e) All providers who render services to uninsured trauma patients may submit claims for reimbursement under this section. No provider?s claim shall be initially reimbursed pursuant to this section at greater than 50 percent of losses.

(Added by Stats. 2005, Ch. 671, Sec. 11. Effective January 1, 2006.)



16957

Any physician who submits any claim in accordance with this chapter shall keep and maintain records of the services rendered, the person to whom services were rendered, and any additional information the administering agency may require, for a period of three years after the services were provided.

(Added by Stats. 1989, Ch. 1331, Sec. 9. Effective October 2, 1989.)



16958

If, after receiving payment from the account, a physician is reimbursed by a patient or a responsible third-party, the physician shall do one of the following:

(a) Notify the administering agency and the administering agency shall reduce the physician?s future payment of claims from the account . In the event there is not a subsequent submission of a claim for reimbursement within one year, the physician shall reimburse the account in an amount equal to the amount collected from the patient or third-party payor, but not more than the amount of reimbursement received from the account.

(b) Notify the administering agency of the payment and reimburse the account in an amount equal to the amount collected from the patient or third-party payor, but not more than the amount of the reimbursement received from the account for that patient?s care.

(Amended by Stats. 1990, Ch. 51, Sec. 43. Effective April 18, 1990.)



16959

The moneys contained in a Physician Services Account within an Emergency Medical Services Fund shall not be subject to Chapter 2.5 (commencing with Section 1797.98a) of Division 2.5 of the Health and Safety Code.

(Added by Stats. 1991, Ch. 1169, Sec. 5.)






ARTICLE 4. Other County Health Services

16960

(a) Twenty-eight and three-tenths percent, or that percentage of the program account deriving from the Unallocated Account of the fund in a fiscal year of each MISP county?s allocation under Section 16941, shall be expended consistent with Article 2 (commencing with Section 30121) of Chapter 2 of Part 13 of Division 2 of the Revenue and Taxation Code, at county discretion, to maintain and enhance health care services provided on or after July 1, 1989, for patients who cannot pay for those services which will not be covered by private insurance or by a program funded in whole or in part by the federal government. In those MISP counties where city public health departments exist, the county shall give consideration to those agencies in the use of funds received pursuant to this section.

(b) Counties may expend up to 5 percent or fifty thousand dollars ($50,000), whichever is greater, of the funds received pursuant to this section for costs related to the purchase of equipment and fixed assets. However, no single expenditure may exceed ten thousand dollars ($10,000).

(Amended by Stats. 1990, Ch. 51, Sec. 44. Effective April 18, 1990.)



16961

Services provided pursuant to this article include only those health care services specified in Sections 14021 and 14132, and former Division 1 (commencing with Section 100), and the Communicable Disease Prevention and Control Act as set forth in subdivision (a) of Section 27, of the Health and Safety Code, which are provided to patients who cannot afford to pay for those services, and for whom payment will not be made through private coverage or by any program funded in whole or in part by the federal government.

(Amended by Stats. 1996, Ch. 1023, Sec. 495. Effective September 29, 1996.)






ARTICLE 5. Child Health and Disability Prevention

16970

(a) As a condition of receiving funds under this chapter, a county shall provide, or arrange and pay for, medically necessary followup treatment, including necessary followup dental treatment and prescription drugs, for any condition detected as part of a child health and disability prevention screen for any child eligible for services under Section 104395 of the Health and Safety Code if the child was screened by the county or upon referral by a child health and disability prevention program provider, unless the child is eligible to receive care with no share of cost under the Medi-Cal program or is covered under another publicly funded program, or the services are payable under private insurance coverage.

(b) A county may require that hospitals, physicians, dentists, and other providers receiving funds appropriated pursuant to this part participate in complying with this section, provided that:

(1) Hospitals that receive an allocation pursuant to paragraph (1) of subdivision (b) of Section 16946 and physicians who receive payment from the Physician Services Account of the emergency medical services fund established pursuant to Article 3.5 (commencing with Section 16951) shall not be required to participate in complying with subdivision (a) as a condition of receiving those allocations or payments.

(2) Only providers that contract with the county and receive funds disbursed from the Unallocated Account pursuant to Article 4 (commencing with Section 16960) or from the discretionary portion of the Physician Services Account pursuant to subdivision (b) of Section 16950, or from the discretionary portion of the Hospital Services Account pursuant to paragraph (2) of subdivision (b) of Section 16946 may be required to participate in complying with subdivision (a).

(c) Dental services provided pursuant to this section shall be at least equal in scope and frequency to dental services available to Medi-Cal eligible children of the same age.

(d) Counties shall implement this section in consultation and coordination with their child health disability prevention programs.

(Amended by Stats. 1996, Ch. 1023, Sec. 496. Effective September 29, 1996.)






ARTICLE 6. County Application

16980

(a) The department shall make initial monthly payments of county allocations made pursuant to Section 16941 upon application of the county assuring that it will comply with the provisions of this part. Payments shall be made on a monthly basis. Payments made beyond February 15 of each fiscal year, shall be contingent upon the signing of an agreement between the county board of supervisors and the department.

(b) (1) Each county shall submit a report of expenditures and other information to the department according to procedures established by the department. The department shall review the report submitted pursuant to this paragraph and recoup unspent moneys, or any expenditures that are not in compliance with this chapter or the requirements established pursuant to Section 16990.

(2) Beginning with the 1990?91 fiscal year, each county shall include an estimate of, and the costs and funding arrangement for, dental services in its information submitted pursuant to paragraph (1).

(Amended by Stats. 1994, Ch. 195, Sec. 48. Effective July 12, 1994.)



16981

(a) The department shall conduct fiscal and program reviews to ensure county compliance with the provisions of this part, and shall report annually the results of these reviews to the Legislature. The department may withhold funds, up to the total amount of funds allocated under this chapter, if a county fails to correct deficiencies in the program after receiving written notice of noncompliance from the department.

(b) The department shall recoup funds which were provided pursuant to this chapter and Chapter 4 (commencing with Section 16930) if they were not encumbered or expended according to the requirements of this chapter or Chapter 4 respectively within the fiscal year according to procedures and reports required by the department. The funds shall revert to the CHIP Account or Rural Health Services Account respectively.

(Amended by Stats. 1994, Ch. 195, Sec. 49. Effective July 12, 1994.)






ARTICLE 7. Financial Maintenance of Effort

16990

(a) (1) Any county receiving an allocation pursuant to this chapter and Chapter 4 (commencing with Section 16930) shall, at a minimum, maintain a level of financial support of county funds for health services at least equal to the total of the amounts specified in this subdivision. The amounts specified in paragraph (1) shall be adjusted on July 1 of each year equal to the growth in the sales tax and vehicle license fees allocated to the trust fund accounts and the county general fund pursuant to Chapter 6 (commencing with Section 17600) of Part 5.

Each of the following counties shall maintain a realignment financial maintenance of effort according to the following schedule:

Jurisdiction

Amount

Alameda ........................

$ 62,950,138

Alpine ........................

150,781

Amador ........................

1,702,152

Butte ........................

8,378,036

Calaveras ........................

1,286,374

Colusa ........................

1,362,787

Contra Costa ........................

31,188,063

Del Norte ........................

1,305,412

El Dorado ........................

5,626,036

Fresno ........................

32,555,212

Glenn ........................

1,368,045

Humboldt ........................

8,995,114

Imperial ........................

8,526,220

Inyo ........................

2,320,718

Kern ........................

23,025,845

Kings ........................

4,310,952

Lake ........................

1,767,837

Lassen ........................

1,555,628

Los Angeles ........................

510,082,064

Madera ........................

3,523,697

Marin ........................

11,349,537

Mariposa ........................

766,751

Mendocino ........................

2,782,024

Merced ........................

4,711,969

Modoc ........................

939,453

Mono ........................

1,673,165

Monterey ........................

11,816,218

Napa ........................

4,751,422

Nevada ........................

2,669,976

Orange ........................

66,846,735

Placer ........................

3,009,967

Plumas ........................

1,143,704

Riverside ........................

33,598,282

Sacramento ........................

33,012,993

San Benito ........................

1,601,614

San Bernardino ........................

27,576,793

San Diego ........................

49,373,333

San Francisco ........................

106,622,954

San Joaquin ........................

12,646,288

San Luis Obispo ........................

5,888,487

San Mateo ........................

21,788,027

Santa Barbara ........................

12,659,559

Santa Clara ........................

47,316,403

Santa Cruz ........................

8,373,710

Shasta ........................

6,521,122

Sierra ........................

327,339

Siskiyou ........................

2,401,825

Solano ........................

8,942,768

Sonoma ........................

16,146,306

Stanislaus ........................

13,403,954

Sutter ........................

4,872,252

Tehama ........................

3,257,915

Trinity ........................

1,599,409

Tulare ........................

8,593,714

Tuolumne ........................

2,525,076

Ventura ........................

17,042,243

Yolo ........................

4,396,875

Yuba ........................

3,083,423

Total ........................

$1,278,014,696

(2) A county may, upon notifying the department of the transfers authorized by this paragraph, reduce the level of financial maintenance of effort required of the county by paragraph (1) by the amount of the funds transferred from the Health Account pursuant to Section 17600.20.

(b) For purposes of this section, if a county desires to use any of its allocation pursuant to this chapter or Chapter 4 (commencing with Section 16930) for programs and costs not reported as part of the plan and budget required by Section 16800, the county, as a condition of using its allocation for these purposes, must maintain an amount of county funding for those programs and costs at least equal to the 1988?89 fiscal year levels.

(c) Moneys received by a county under this chapter shall be accounted for as revenue in the plan and budget which is required pursuant to Section 16800 and shall not be used as county matching funds for any other program requiring a county match.

(d) If a county fails to maintain financial maintenance of effort at least equal to the total of the amounts specified in paragraph (1) of subdivision (a), the department shall recover funds allocated to the county under this part sufficient to bring the county into compliance with the financial maintenance of effort provisions. Funds shall be recovered proportionately from the Hospital Services Account, the Physician Services Account, and the Unallocated Account.

(e) The participation fee specified in Section 16809.3 shall not be included in determining a county?s compliance with the maintenance of effort provisions of this section.

(f) For the purposes of determining the level of financial support required for the 1991?92 fiscal year, the amounts specified in paragraph (1) of subdivision (a) shall be reduced to reflect shortfalls in revenue to local health and welfare trust fund health accounts due to shortfalls in receipts of sales tax revenue and county deposits required pursuant to subdivision (b) of Section 17608.10, compared to the amounts of these funds originally anticipated, as determined by the Director of Health Services.

(g) For the purposes of determining the level of financial support required in the 1992?93 fiscal year, the amounts specified in paragraph (1) of subdivision (a) shall be reduced by 7 percent.

(h) For the purposes of determining the level of financial support required in the 1993?94 fiscal year and subsequent fiscal years, the amounts specified in paragraph (1) of subdivision (a) shall be reduced to reflect shortfalls in revenue to local health and welfare trust fund health accounts due to shortfalls in receipts of sales tax revenue and county deposits required pursuant to subdivision (b) of Section 17608.10, compared to the amounts of these funds originally anticipated for the 1991?92 fiscal year, as determined by the Director of Health Services.

(Amended by Stats. 1996, Ch. 6, Sec. 6. Effective January 1, 1997.)



16990.1

Notwithstanding the first sentence of paragraph (1) of subdivision (a) of Section 16990, for the purposes of determining the level of financial support in the 1996?97 fiscal year, the amounts specified in subparagraph (A) of paragraph (1) of subdivision (a) of Section 16990 shall be added to 50 percent of the amounts specified in subparagraph (B) of paragraph (1) of subdivision (a).

(Added by Stats. 1996, Ch. 199, Sec. 17. Effective July 22, 1996.)



16990.5

(a) The following definitions shall govern the construction of this section, unless the context requires otherwise:

(1) ?Capital outlay? means net disproportionate share hospital revenues used for projects that involve the acquisition, construction, renovation, improvement, modernization, expansion, or replacement of a plant, building, or fixed or movable equipment, including debt service for facilities used in the provision of county health care services or mental health services.

(2) ?County health care services? means those services described in subdivision (a) of Section 16801.

(3) ?County financial maintenance of effort? means the level of financial support required of a county pursuant to Section 16990.

(4) ?Net disproportionate share hospital revenues? means the amount determined by subtracting the total intergovernmental transfers made by a county pursuant to Sections 14163 and 14164 from the total amount of the payment adjustments paid to the county?s hospital or hospitals pursuant to Section 14105.98. This calculation shall reflect any amendment to Sections 14163 and 14164, including amendments to paragraph (2) of subdivision (d) of Section 14163.

(5) ?Mental health services? means those programs transferred or otherwise financed pursuant to Chapters 89 and 91 of the Statutes of 1991.

(b) (1) Each county shall deposit all net disproportionate share hospital revenues into a fund or funds other than the county general fund, and shall retain those revenues until utilized for the purposes described in this section.

(2) All disproportionate share hospital revenues are intended to support health care services rendered by disproportionate share hospitals, including, but not limited to, health or mental health services and health or mental health capital outlays. Net disproportionate share hospital revenues shall not be used to supplant or offset county general funds or other funds that were expended or encumbered for those purposes prior to July 1, 1991.

(3) Net disproportionate share hospital revenues shall be included in computing county financial maintenance of effort only as set forth in subdivision (c).

(c) For the 1991?92 fiscal year, and for each fiscal year thereafter, for purposes of computing county financial maintenance of effort, net disproportionate share hospital revenues deposited in accordance with subdivision (b) shall be treated as follows:

(1) Net disproportionate share hospital revenues utilized for a county for mental health services, or for capital outlay for health or mental health services, shall not be counted as revenue in the computation of county financial maintenance of effort.

(2) Net disproportionate share hospital revenues that are not utilized as described in paragraph (1) shall be counted as revenue in the computation of a county?s financial maintenance of effort only to the extent that by not counting those revenues for a particular fiscal year, a county?s net county costs for county health care services exceeds the amount of county funds required to satisfy the requirements of Section 16990 for the particular fiscal year.

(3) Net disproportionate share hospital revenues counted as revenue in the calculation of county financial maintenance of effort for a particular year pursuant to paragraph (2) shall not be counted as revenue in the calculation of county financial maintenance of effort relating to any subsequent fiscal year.

(d) Net disproportionate share hospital revenues may not be used for deposits required by Sections 17608.05 and 17608.10 or as county funds required by Section 16990.

(Amended by Stats. 1997, Ch. 294, Sec. 82. Effective August 18, 1997.)



16990.9

The level of financial maintenance of effort required of a county that contracts with the department pursuant to Section 101300 of the Health and Safety Code during the 1991?92, 1992?93, 1993?94, 1994?95, and subsequent fiscal years may be reduced by the amount of local public health service funds retained by the county for that fiscal year that are unexpended as a result of vacant contracted positions.

(Amended by Stats. 1996, Ch. 1023, Sec. 497. Effective September 29, 1996.)






ARTICLE 8. Newly Legalized Person Health Services Appropriation and Funding Guarantee

16991

(a) The sum of twenty-six million five hundred ninety-seven thousand dollars ($26,597,000) is appropriated from the General Fund to the department, for the 1989?90 fiscal year, to be allocated to each county receiving funds pursuant to subdivision (d) of Section 16703. Each county?s maximum allocation under this section shall be determined as follows:

(1) The sum of one hundred twenty-six million five hundred ninety-seven thousand dollars ($126,597,000) shall be multiplied by each county?s percentage determined by subdivision (d) of Section 16703.

(2) For each county, the percentage of persons newly legalized under the Immigration Reform and Control Act of 1986 (IRCA) who are residents of that county divided by the total of all IRCA newly legalized persons for all counties eligible to receive funds pursuant to this section shall be determined. The department shall utilize the most recent data from the federal Department of Health and Human Services for this purpose.

(3) Each county?s percentage determined in paragraph (2) shall then be multiplied by one hundred twenty-six million five hundred ninety-seven thousand dollars ($126,597,000).

(4) For each county, the amount determined in paragraph (3) shall be subtracted from the amount determined in paragraph (1). If the resulting amount is negative, no funds shall be allocated to that county. If the resulting amount is positive, that amount shall be the county?s maximum allocation and shall be made available to that county in the same manner and according to the same procedures and requirements that govern funds made available pursuant to subdivision (d) of Section 16703, except that the department shall make the payment of each county?s allocation as determined above in one lump sum on or before January 1, 1990.

(5) For purposes of computing fiscal year 1989?90 reimbursements under this section, if the sum of funding that a county received from its allocation pursuant to Section 16703, the amount of reimbursement it received from federal State Legalization Impact Assistance Grant funding for indigent care, and its share of funding provided in this section is less than the amount of funding the county received pursuant to Section 16703 in fiscal year 1988?89 the state shall reimburse the county for the amount of the difference. For purposes of computing reimbursements under this section, if the sum of funding that a county received from its fiscal year 1990?91 allocation pursuant to Section 16703, and the amount received from State Legalization Impact Assistance Grant funds, plus the amount of the reductions made pursuant to subdivision (b) of Section 1 of Chapter 1323 of the Statutes of 1990 and Chapter 467 of the Statutes of 1990, is less than the amount of funding a county received pursuant to Section 16703 in the 1988?89 fiscal year, the state shall reimburse the difference. If the department determines that the county has not made reasonable efforts to document and claim federal SLIAG funding for indigent care, the department shall deny the reimbursement.

(6) The calculations specified in paragraph (5) shall be performed after the end of the fiscal year after all claims from a county for that fiscal year have been adjudicated. For fiscal year 1989?90, claims for funding pursuant to this section shall be submitted no later than April 30, 1992, and, if approved by the department, shall be reimbursed no later than June 30, 1992. For fiscal year 1990?91, claims for funding pursuant to this section shall be submitted no later than April 30, 1993, and, if approved by the department, shall be reimbursed no later than June 30, 1993.

(7) If a county submits additional claims for services provided in a specific year and has received funds under paragraph (5) for that year, the department shall reimburse the General Fund up to amount received under paragraph (5) from federal State Legalization Impact Assistance Grant funds otherwise payable to the county based upon the additional claims.

(b) In determining if a county has made reasonable efforts to document and claim federal State Legalization Impact Assistance Grant funding, the department may require a county to utilize statistically valid sampling methods or to utilize the federal Cost Documentation System for Social Security matching.

(c) To the extent allowed by federal law, the department shall make quarterly prospective payments of federal State Legalization Impact Assistance Grant funds to counties for the 1988?89, 1989?90, and 1990?91 fiscal years SLIAG claims for indigent health services. Prospective payments shall not exceed the total amount of a county?s 1987?88 fiscal year claim, as adjusted by the department, on an annualized basis. As a condition of receiving a prospective payment, the county shall certify that it intends to submit claims exceeding the amount of the payments. A county shall be liable for any overpayments or federal sanctions in the event of an excess drawdown of federal State Legalization Impact Assistance Grant funds.

(d) A county may apply for, and the Department of Finance may approve, a state General Fund loan in the 1989?90 fiscal year to meet anticipated shortfalls in its Medically Indigent Services Program. In order to receive funds, the county shall demonstrate to the Department of Finance that the county will not submit 1989?90 fiscal year claims totaling more than 50 percent of its estimated SLIAG amount as determined by its percentage of the newly legalized population multiplied by the amount of total SLIAG funds available. The county shall also demonstrate that the county has made reasonable efforts to document and claim federal SLIAG funds as defined in paragraph (7) of subdivision (a). In no event shall the loan amount exceed 50 percent of a county?s percentage of the newly legalized population multiplied by the amount of total SLIAG funds available, or exceed the amount to which the county is entitled pursuant to paragraph (5) of subdivision (a). The loan shall be issued to the county, as soon as possible after the enactment of Assembly Bill 1154 of the 1989?90 Regular Session of the Legislature, but no later than June 30, 1990. The loan balance shall be credited in the amount of funds provided pursuant to paragraph (5) of subdivision (a) upon receipt of the funds. Repayment shall include interest calculated at the rate earned by the Pooled Money Investment Account.

(Amended by Stats. 1991, Ch. 511, Sec. 1. Effective October 7, 1991.)






ARTICLE 9. Capital Outlay

16994

(a) (1) Ninety percent of the amount appropriated for the purposes of this article shall be allocated to MISP counties according to the percentages specified in this chapter.

(2) The remaining 10 percent shall be allocated to CMSP counties, according to the following procedures:

(A) Calculate the sum of uncompensated care costs for all hospitals in each CMSP county.

(B) Divide the sum of subparagraph (A) by the sum of uncompensated care costs for all hospitals within all CMSP counties.

(C) Multiply the quotient derived from the application of subparagraph (B) by the total amount appropriated pursuant to paragraph (2) for the purposes of this article.

(b) Funding utilized under this section shall be for capital expenditure and equipment acquisition purposes associated with the direct delivery of patient care. In addition, each county may utilize up to two million dollars ($2,000,000) or 25 percent of its allocation under this section, whichever is greater, on a one-time basis only in the 1989?90 fiscal year to restore county special fund balances to their July 1, 1988, levels. Funds from this section may be allocated for this purpose only in circumstances where the county board of supervisors transferred moneys from those special funds to the county general fund or from the county general fund to health facilities enterprise funds in order to support indigent health care services in the 1988?89 fiscal year. All capital outlay moneys under this section utilized to restore county special fund or general fund balances shall be appropriated for capital expenditures and equipment acquisition associated with the direct delivery of patient care in the 1990?91 fiscal year.

(c) Except as provided in subdivision (b), no less than 67 percent of the moneys a county receives under this section shall be allocated to county acute care hospitals, University of California hospitals, or any private hospital licensed pursuant to subdivision (a) of Section 1250 of the Health and Safety Code, which operates an emergency room or a burn unit or outpatient clinic. The moneys may be expended for facility repair, renovation, remodeling, expansion, or acquisition or equipment needs.

(d) Except as provided in subdivision (b), up to 33 percent of the moneys a county receives under this section may be expended for capital improvement and equipment needs for outpatient clinics, or mental health facilities, or public health clinics or licensed community and free clinics or clinics operated by tribes or tribal organizations.

(e) Noncounty hospitals shall utilize funds received under this section only for capital expenditures related to emergency room, burn unit, and outpatient clinics.

(f) County hospitals may utilize funds received under this section for expenditures related to inpatient, outpatient, emergency room, or burn unit services.

(g) Funds utilized from this section shall be for capital expenditure purposes associated with the direct treatment of patients.

(h) Each county receiving moneys under this section shall submit a plan for the use of these moneys to the department for review and approval prior to making any commitment for the expenditure of such funds. Any subsequent revision to the county?s capital improvements plan shall also be submitted for review and approval. The department?s approval authority shall be limited to a determination of whether the county?s plan conforms to statutory provisions as contained in this section and part. The department may establish necessary procedures and forms for the submission, review, and approval of county plans and reports.

(i) (1) Counties receiving moneys pursuant to this section shall deposit them in a separate capital outlay fund, established solely for this purpose, before transferring or expending them.

(2) Interest earnings on the fund established pursuant to paragraph (1) shall accrue to the benefit of that capital outlay fund, and shall be expended for uses authorized by this section.

(3) County costs of administering the fund established pursuant to this section shall be reimbursed from that fund.

(j) The expenditure of moneys authorized by this section may be made without regard to fiscal year provided that moneys authorized by this section shall be available for encumbrance for three fiscal years and for expenditure for five fiscal years, including the 1989?90 fiscal year. At the end of five years any moneys which have not been expended shall be recouped by the department.

(k) Counties shall submit an annual report, in accordance with guidelines provided by the department, detailing the use and actual expenditure of moneys received pursuant to this section. The department shall recoup the amount of any county expenditure which does not conform to the provisions of this section.

(l) Payment of moneys under this section shall be made as follows:

(1) Half of the county?s allocation shall be paid upon the department?s approval of the county plan specified in subdivision (h).

(2) The remaining half of the county?s allocation shall be paid upon execution of a capital outlay standard agreement, between the county board of supervisors and the department.

(m) For the purposes of this section, ?capital expenditures? means expenditures for fixed assets, major movable equipment, fixtures, structures, emergency communications systems necessary to perform the duties of a base station hospital or base hospital physician, as defined in Sections 1797.58 and 1797.59 of the Health and Safety Code, and improvements as defined for counties in ?Accounting Standards and Procedures for Counties? issued by the Office of the Controller, Division of Local Government, Fiscal Affairs and for other providers as defined by generally accepted standards of accounting practices.

(Amended by Stats. 1990, Ch. 51, Sec. 49. Effective April 18, 1990.)






ARTICLE 10. Eligibility and Benefit Requirements

16995

Funds received by a county pursuant to this chapter shall not be used to support health services provided to persons detained in a county or city jail or other correctional facility.

(Amended by Stats. 1992, Ch. 719, Sec. 11. Effective September 15, 1992.)



16995.1

Receipt of funding pursuant to this chapter shall not relieve a county of its obligation to provide indigent health care as required by Section 17000.

(Added by Stats. 1989, Ch. 1331, Sec. 9. Effective October 2, 1989.)









CHAPTER 6. Children?s Hospitals

16996

For purposes of this chapter, ?children?s hospital? means the following facilities:

(a) Valley Children?s Hospital, Fresno.

(b) Earl and Loraine Miller Children?s Hospital and Medical Center of the Memorial Hospital of Long Beach, Long Beach.

(c) Children?s Hospital of Los Angeles, Los Angeles.

(d) Children?s Hospital Medical Center of Northern California, Oakland.

(e) Children?s Hospital of Orange County, Orange.

(f) Lucile Salter Packard Children?s Hospital at Stanford, Palo Alto.

(g) Children?s Hospital and Health Center, San Diego.

(Amended by Stats. 1996, Ch. 141, Sec. 1. Effective January 1, 1997.)



16996.1

Funds appropriated to the department for the purposes of this chapter shall be distributed as follows:

(a) The department shall compute the annual amount of financial assistance available to each eligible children?s hospital based upon the ratio of each hospital?s uncompensated care costs to the total uncompensated care costs of all children?s hospitals in the state.

(b) The department shall enter into a contract with each children?s hospital receiving funding pursuant to this section and may make quarterly payments provided that the hospital has complied with subdivision (a) of Section 16996.2.

(c) Each children?s hospital shall, as a condition of receiving financial assistance under this section, submit reports to the department, as required by the department, describing its use of funds received pursuant to this section.

(Amended by Stats. 1990, Ch. 50, Sec. 29. Effective April 18, 1990.)



16996.2

(a) As a condition of receiving funds under Section 16996.1, a hospital shall provide medically necessary inpatient treatment, including prescription drugs, for any condition detected as part of a child health and disability prevention screen for any child eligible for services under Section 104395 of the Health and Safety Code. Inpatient hospital services shall be provided at no cost upon referral by a child health and disability prevention program provider, whether that provider is a physician, a county, or a primary care clinic, unless the child is eligible to receive care with no share of cost under the Medi-Cal program, is covered under another publicly funded program, or the services are payable under private insurance coverage.

(b) The department shall report to the Legislature on the distribution and use of funds provided to hospitals under Section 16996.1 on an annual basis.

(Amended by Stats. 1996, Ch. 1023, Sec. 498. Effective September 29, 1996.)









PART 5. COUNTY AID AND RELIEF TO INDIGENTS

CHAPTER 1. General Provisions

17000

Every county and every city and county shall relieve and support all incompetent, poor, indigent persons, and those incapacitated by age, disease, or accident, lawfully resident therein, when such persons are not supported and relieved by their relatives or friends, by their own means, or by state hospitals or other state or private institutions.

(Added by Stats. 1965, Ch. 1784.)



17000.5

(a) The board of supervisors in any county may adopt a general assistance standard of aid, including the value of in-kind aid which includes, but is not limited to, the monthly actuarial value of up to forty dollars ($40) per month of medical care, that is 62 percent of a guideline that is equal to the 1991 federal official poverty line and may annually adjust that guideline in an amount equal to any adjustment provided under Chapter 2 (commencing with Section 11200) of Part 3 for establishing a maximum aid level in the county. This subdivision is not intended to either limit or expand the extent of the duty of counties to provide health care.

(b) The adoption of a standard of aid pursuant to this section shall constitute a sufficient standard of aid.

(c) For purposes of this section, ?federal official poverty line? means the same as it is defined in subsection (2) of Section 9902 of Title 42 of the United States Code.

(d) For purposes of this section, ?any adjustment? includes, and, prior to the addition of this subdivision, included statutory increases, decreases, or reductions in the maximum aid level in the county under the Aid to Families with Dependent Children program contained in Chapter 2 (commencing with Section 11200) of Part 3.

(e) In the event that adjustments pursuant to Section 11450.02 are not made, the amounts established pursuant to subdivision (a) may be adjusted to reflect the relative cost of housing in various counties as follows:

(1) Reduced by 1.5 percent in the Counties of Alameda, Contra Costa, Los Angeles, San Diego, Santa Barbara, Sonoma, and Ventura.

(2) Reduced by 3 percent in the Counties of San Luis Obispo, Nevada, Sierra, Monterey, Napa, Solano, Riverside, San Bernardino, Alpine, Amador, Calaveras, Inyo, Kern, Mariposa, Mono, and Tuolumne.

(3) Reduced by 4.5 percent in the Counties of Stanislaus, Imperial, El Dorado, Placer, Sacramento, Yolo, Humboldt, San Benito, Del Norte, Fresno, Lake, Mendocino, Shasta, Trinity, Butte, Merced, Tulare, San Joaquin, Lassen, Modoc, Plumas, Siskiyou, Tehama, Kings, Madera, Colusa, Glenn, Sutter, and Yuba.

(Amended by Stats. 1996, Ch. 6, Sec. 7. Effective January 1, 1997.)



17000.51

(a) Notwithstanding the decision in Caulk v. Superior Court, CO15355, June 27, 1997, a county?s discretion granted pursuant to Section 17000.5 to include, as part of a general assistance aid grant, in-kind aid with a monthly actuarial value of up to forty dollars ($40) per month of medical care, was not intended, and shall not be construed, to do any of the following:

(1) Satisfy, in whole or in part, the duty of a county or a city or county to provide health care services to indigent and dependent poor persons under Section 17000.

(2) Permit a county or a city and county to cease providing health care services under Section 17000.

(3) Affect the eligibility of indigent and dependent poor persons for health care services under Section 17000.

(b) Subdivision (a) shall cease to be implemented if, and only to the extent that, a final court decision holds that subdivision (a) imposes a state-mandated local program.

(c) Subdivision (a) confirms, and is declarative of, rather than a change in, existing law, as provided for in Chapter 6 of the Statutes of 1996, which was intended only to provide a county or city and county with the discretion to reduce its general assistance grant level by up to forty dollars ($40) per month.

(Added by Stats. 1997, Ch. 294, Sec. 84. Effective August 18, 1997.)



17000.6

(a) The board of supervisors of any county may adopt a standard of aid below the level established in Section 17000.5 if the Commission on State Mandates makes a finding that meeting the standards in Section 17000.5 would result in a significant financial distress to the county. When the commission makes a finding of significant financial distress concerning a county, the board of supervisors may establish a level of aid which is not less than 40 percent of the 1991 federal official poverty level, which may be further reduced pursuant to Section 17001.5 for shared housing. The commission shall not make a finding of significant financial distress unless the county has made a compelling case that, absent the finding, basic county services, including public safety, cannot be maintained.

(b) Upon receipt of a written application from a county board of supervisors, the commission may make a finding of financial distress for a period of up to 36 months pursuant to regulations that are necessary to implement this section, which shall be adopted by the commission. The period of reduction may be renewed by the commission upon reapplication by the county. Any county that filed an application or reapplication that was approved for a period of up to 12 months by the commission on or before December 31, 1996, shall be deemed to have had that application or reapplication approved for a period of 36 months. If the period of financial distress is delayed by court action, the period shall be tolled during that delay.

(c) As part of the decisionmaking process, the commission shall notice and hold a public hearing on the county?s application or reapplication in the county of application. The commission shall provide a 30-day notice of the hearing in the county of application or reapplication. The commission shall notify the applicant county of its preliminary decision within 60 days after receiving the application and final decision within 90 days after receiving the application. If a county files an application while another county?s application is pending, the commission may extend both the preliminary decision period up to 120 days and the final decision period up to 150 days from the date of the application and any current period of significant financial distress of the applicant county that has been set pursuant to subdivision (b) shall be extended for the same period.

(d) This section shall not be construed to eliminate the requirement that a county provide aid pursuant to Section 17000.

(e) Any standard of aid adopted pursuant to this section shall constitute a sufficient standard of aid.

(f) A county board of supervisors may continue the standard of aid adopted under this section beyond the period in subdivision (b), irrespective of whether the county has applied for or received a renewal of the authority to reduce aid as permitted by subdivision (b), provided the county acts in accordance with all of the following:

(1) The county may not prohibit an employable individual from receiving aid under this part for less than six months in a 12-month period, whether or not the months are consecutive. If an employable individual has taken and continues to take all steps to apply for appropriate positions and has not refused an offer of employment without good cause, a county shall extend aid until the individual has received aid for nine months in a 12-month period. The time limit provided in this paragraph shall begin for each employable individual at the time the employable individual is enrolled in the mandatory welfare-to-work program set forth in paragraph (2).

(2) The county shall, within six months of the county?s implementation of this subdivision, require employable individuals to participate while on aid under this part in services equivalent to the welfare-to-work program provided for pursuant to Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3. Employable individuals shall participate in this program as a condition of eligibility for aid under this part.

(3) This subdivision shall not be construed to give preference to recipients of benefits under this part for welfare-to-work services under Article 3.2 (commencing with Section 11320) of Chapter 2 of Part 3.

(g) The commission may adopt emergency regulations for the implementation of this section.

(Amended by Stats. 1998, Ch. 329, Sec. 30. Effective August 21, 1998.)



17001

The board of supervisors of each county, or the agency authorized by county charter, shall adopt standards of aid and care for the indigent and dependent poor of the county or city and county.

(Amended by Stats. 1969, Ch. 371.)



17001.5

(a) Notwithstanding any other provision of law, including, but not limited to, Section 17000.5, the board of supervisors of each county, or the agency authorized by the county charter, may do any of the following:

(1) (A) Adopt residency requirements for purposes of determining a persons? eligibility for general assistance. Any residence requirement under this paragraph shall not exceed 15 days.

(B) Nothing in this paragraph shall be construed to authorize the adoption of a requirement that an applicant or recipient have an address or to require a homeless person to acquire an address.

(2) (A) Establish a standard of general assistance for applicants and recipients who share housing with one or more unrelated persons or with one or more persons who are not legally responsible for the applicant or recipient. The standard of general assistance aid established pursuant to Section 17000.5 for a single adult applicant or recipient may be reduced pursuant to this paragraph by not more than the following percentages, as appropriate:

(i) Fifteen percent if the applicant or recipient shares housing with one other person described in this subparagraph.

(ii) Twenty percent if the applicant or recipient shares housing with two other persons described in this subparagraph.

(iii) Twenty-five percent if the applicant or recipient shares housing with three or more other persons described in this paragraph.

(B) Any standard of aid adopted pursuant to this paragraph shall constitute a sufficient standard of aid for any recipient who shares housing.

(C) Counties with shared housing reductions larger than the amounts specified in subparagraph (A) as of August 19, 1992, may continue to apply those adjustments.

(3) Discontinue aid under this part for a period of not more than 180 days with respect to any recipient who is employable and has received aid under this part for three months if the recipient engages in any of the following conduct:

(A) Fails, or refuses, without good cause, to participate in a qualified job training program, participation of which is a condition of receipt of assistance.

(B) After completion of a job training program, fails, or refuses, without good cause, to accept an offer of appropriate employment.

(C) Persistently fails, or refuses, without good cause, to cooperate with the county in its efforts to do any of the following:

(i) Enroll the recipient in a job training program.

(ii) After completion of a job training program, locate and secure appropriate employment for the recipient.

(D) For purposes of this paragraph, lack of good cause may be demonstrated by a showing of any of the following:

(i) The willful failure, or refusal, of the recipient to participate in a job training program, accept appropriate employment, or cooperate in enrolling in a training program or locating employment.

(ii) Not less than three separate acts of negligent failure of the recipient to engage in any of the activities described in clause (i).

(4) Prohibit an employable individual from receiving aid under this part for more than three months in any 12-month period, whether or not the months are consecutive. This paragraph shall apply to aid received on or after the effective date of this paragraph. This paragraph shall apply only to those individuals who have been offered an opportunity to attend job skills or job training sessions.

(5) Notwithstanding paragraph (3), discontinue aid to, or sanction, recipients for failure or refusal without good cause to follow program requirements. For purposes of this subdivision, lack of good cause may be demonstrated by a showing of either (A) willful failure or refusal of the recipient to follow program requirements, or (B) not less than three separate acts of negligent failure of the recipient to follow program requirements.

(b) (1) The Legislative Analyst shall conduct an evaluation of the impact of this section on general assistance recipients and applicants.

(2) The evaluation required by paragraph (1) shall include, but need not be limited to, all of the following:

(A) The impact on the extent of homelessness among applicants and recipients of general assistance.

(B) The rate at which recipients of general assistance are sanctioned by county welfare departments.

(C) The impact of the 15-day residency requirement on applicants or recipients of general assistance, including how often the requirement is invoked.

(3) The Legislative Analyst shall, in the conduct of the study required by this section, consult with the State Department of Social Services, the County Welfare Directors Association, and organizations that advocate on behalf of recipients of general assistance.

(c) A county may provide aid pursuant to Section 17000.5 either by cash assistance, in-kind aid, a two-party payment, voucher payment, or check drawn to the order of a third-party provider of services to the recipient. Nothing shall restrict a county from providing more than one method of aid to an individual recipient.

(Amended (as amended by Stats. 1996, Ch. 6, Sec. 9) by Stats. 1996, Ch. 206, Sec. 34. Effective July 22, 1996.)



17001.51

(a) A county may require adult applicants and recipients of benefits under the general assistance program to undergo screening for substance abuse when it is determined by the county that there is reasonable suspicion to believe that an individual is dependent upon illegal drugs or alcohol. The county shall maintain documentation of this finding.

(b) A county may require as a condition of aid reasonable participation in substance abuse or alcohol treatment programs for persons screened pursuant to subdivision (a) and professionally evaluated to be in need of treatment, if the services are actually available at no charge to the applicant or recipient.

(Added by Stats. 1996, Ch. 6, Sec. 10. Effective January 1, 1997.)



17001.6

(a) To the extent not inconsistent with federal law, a county may require the legal sponsor of an alien general assistance recipient to sign a written agreement to repay any aid provided to the alien during the period of time during which the sponsor has agreed, in writing, to provide for the alien.

(b) Upon request of the board of supervisors, the district attorney or any other civil legal officer may maintain an action against the legal sponsor of an alien to recover, for the county, the aid provided the alien during the period described in subdivision (a) and to secure an order requiring payment of any sums that may become due in the future.

(c) For purposes of enforcing this section, a county may seek and employ all remedies otherwise authorized by this part.

(d) This section shall not be construed to authorize a county to penalize a recipient of general assistance, or to otherwise deny, curtail, or modify the general assistance provided a recipient unless otherwise provided in the county general assistance program standards and requirements.

(Added by Stats. 1992, Ch. 719, Sec. 15. Effective September 15, 1992.)



17001.7

(a) In adopting standards of aid and care for the indigent and dependent poor of the county or city and county, the board of supervisors or the agency authorized by the county charter may, for purposes of determining eligibility for aid and care, deem the income and resources of any person who, as a sponsor of the entry of a general assistance applicant or recipient into the United States, executed an affidavit of support or similar agreement with respect to that applicant or recipient, and the income and resources of the sponsor?s spouse, to be the income and resources of that applicant or recipient, in accordance with subdivisions (b) and (c), for a period of three years after the individual?s entry into the United States. Any such deemed income shall be treated as unearned income of the general assistance applicant or recipient.

(b) (1) The amount of income of a sponsor and the sponsor?s spouse that shall be deemed to be the unearned income of an alien for any month shall be determined as follows:

(A) The total amount of earned and unearned income of the sponsor and the sponsor?s spouse, if the spouse is living with the sponsor, shall be determined for that month.

(B) The amount determined under subparagraph (A) shall be reduced by an amount equal to the following:

(i) One hundred seventy-five dollars ($175), or 20 percent of the total of any amounts received by the sponsor and the sponsor?s spouse in that month as wages or salary or as net earnings from self-employment, plus the full amount of any costs incurred by them in producing self-employment income in that month, whichever is less.

(ii) The amount of maximum aid established pursuant to Section 11450 for a family of the same size and composition as the sponsor and those other individuals living in the same household as the sponsor who are claimed by the sponsor as dependents for purposes of determining the sponsor?s federal personal income tax liability, but whose needs are not taken into account in making a determination for eligibility for Aid to Families with Dependent Children program under Section 602(a)(7) of Title 42 of the United States Code.

(iii) Any amounts paid by the sponsor or the sponsor?s spouse to individuals not living in the sponsor?s household who are claimed by the sponsor as dependents for purposes of determining the sponsor?s federal personal income tax liability.

(iv) Any payments of spousal or child support by the sponsor or the sponsor?s spouse with respect to individuals not living in the sponsor?s household.

(2) The amount of resources of a sponsor and the sponsor?s spouse that shall be deemed to be the resources of an alien for any month shall be the total amount of resources determined as if the sponsor were applying for general assistance under this chapter of the sponsor and the sponsor?s spouse, if the spouse is living with the sponsor, and in accordance with the standards adopted by the county or city and county, reduced by one thousand five hundred dollars ($1,500).

(c) Any sponsor of an alien, and the alien, shall be jointly and severally liable for an amount equal to any overpayment of aid made to the alien during the period of three years after the alien?s entry into the United States, on account of the sponsor?s failure to provide correct information under this section, except where that sponsor was without fault, or where good cause of that failure existed.

(d) In any case where a person is the sponsor of two or more aliens who are living in the same home, the income and resources of the sponsor and the sponsor?s spouse, to the extent they would be deemed the income and resources of any one of these aliens under subdivisions (a) to (c), inclusive, shall be divided into two or more equal shares, the number of shares being the same as the number of these aliens, and the income and resources of each of those aliens shall be deemed to include one share.

(e) As a condition to providing aid pursuant to this chapter, the county or city and county may require the alien to provide the name and address of the alien?s sponsor and may require the alien or the alien?s sponsor to provide all information regarding the income and assets of the sponsor and the sponsor?s spouse necessary to enforce this section.

(f) The deeming of sponsor?s and sponsor?s spouse?s income and resources shall not apply to an alien whose sponsor has abandoned his or her duty to support the alien. For purposes of this section, abandonment of the duty to support shall include, but not be limited to, abuse, battery, neglect, or refusal to support. Evidence of abandonment may be demonstrated by documentary evidence or collateral statements.

(g) This section shall not apply to an alien to which any of the following applies:

(1) Admitted to the United States as a result of the application, prior to April 1, 1980, of Section 1153(a)(7) of Title 8 of the United States Code.

(2) Admitted to the United States as a result of the application, after March 31, 1980, of Section 1157(c) of Title 8 of the United States Code.

(3) Paroled into the United States as a refugee under Section 1182(d)(5) of Title 8 of the United States Code.

(4) Granted political asylum by the Attorney General of the United States pursuant to Section 1158 of Title 8 of the United States Code.

(5) A Cuban or Haitian entrant, as defined in Section 501(e) of the Refugee Education Assistance Act of 1980 (Public Law 96-422).

(Added by Stats. 1993, Ch. 64, Sec. 51. Effective June 30, 1993.)



17001.8

(a) In adopting standards of aid for general assistance for the indigent and dependent poor of the county or city and county, the board of supervisors or the agency authorized by the county charter may determine, with regard to any alien whose entry into the United States has been sponsored by an individual who, or an organization which, executed an affidavit of support or similar agreement with respect to the alien and who has become ineligible for assistance pursuant to Section 11008.135, that the alien is ineligible for aid for a period of five years after the alien?s entry into the United States, unless (1) the alien is a minor and the sponsor, or the sponsor?s spouse, is the parent of the alien child or (2) the sponsoring person dies or the sponsoring organization ceases to exist.

(b) This section shall not apply with respect to any alien who is:

(1) Admitted to the United States as a result of the application, prior to April 1, 1980, of the provisions of Section 1153 (c) of Title 8 of the United States Code.

(2) Admitted to the United States as a result of the application, after March 31, 1980, of Section 1157(c) of Title 8 of the Unites States Code.

(3) Paroled into the United States under Section 1182(d)(5) of Title 8 of the United States Code.

(4) Granted political asylum by the United States Attorney General under Section 1158 of Title 8 of the United States Code.

(5) A Cuban or Haitian entrant, as defined in Section 501(e) of the Refugee Education Assistance Act of 1980 (Public Law 96-422).

(c) This section shall become operative on the effective date of federal law that prohibits providing assistance to sponsored aliens, and shall remain operative only as long as that federal law remains in effect. The Director of Social Services shall determine the operative dates of this section pursuant to this subdivision and shall execute a declaration, that shall be retained by the director, that sets forth the operative date or termination date.

(Added by Stats. 1994, Ch. 148, Sec. 22. Effective July 11, 1994. Section operative on date prescribed by its own provisions. Conditionally inoperative as provided in subd. (c).)



17001.9

(a) Notwithstanding any other provision of this part:

(1) As a condition of providing nonemergency medical care to an indigent and dependent adult resident of the county, other than an involuntary detainee or prisoner, who is a sponsored alien, a county may require that the legal sponsor of the alien sign a written agreement to repay any aid provided to the alien during the period of time during which the sponsor has agreed, in writing, to provide for the alien.

(2) To the extent not inconsistent with federal law, if a county has provided emergency medical care to an indigent and dependent adult resident of the county, other than an involuntary detainee or prisoner, who is a sponsored alien, and that care was provided during the period during which the sponsor has agreed, in writing, to provide for the alien, the county may recover the reasonable cost of that care from the sponsor of that alien. If the county is required to take legal action to enforce this right to recovery, the written promise to provide for the alien shall be considered, under state law, to be the equivalent of a written contract to pay for that medical care.

(3) No county shall be required to provide medical care to any sponsored alien who is eligible, with or without a share of cost, for participation in the California Medical Assistance (Medi-Cal) program.

(b) This section shall not apply if the sponsoring person dies or the sponsoring organization ceases to exist.

(c) This section shall not apply with respect to any alien who is:

(1) Admitted to the United States as a result of the application, prior to April 1, 1980, of the provisions of Section 1153 (c) of Title 8 of the United States Code.

(2) Admitted to the United States as a result of the application, after March 31, 1980, of Section 1157(c) of Title 8 of the Unites States Code.

(3) Paroled into the United States under Section 1182(d)(5) of Title 8 of the United States Code.

(4) Granted political asylum by the United States Attorney General under Section 1158 of Title 8 of the United States Code.

(5) A Cuban or Haitian entrant, as defined in Section 501(e) of the Refugee Education Assistance Act of 1980 (Public Law 96-422).

(6) A minor and the sponsor or the sponsor?s spouse is the parent of the alien child.

(d) This section shall become operative on the effective date of federal law that prohibits providing Medi-Cal assistance to sponsored aliens, and shall remain operative only as long as federal law remains in effect. The Director of Health Services shall determine the operative dates of this section pursuant to this subdivision and shall execute a declaration, that shall be retained by the director, that sets forth the operative date or termination date.

(Added by Stats. 1994, Ch. 148, Sec. 23. Effective July 11, 1994. Section operative on date prescribed by its own provisions. Conditionally inoperative as provided in subd. (d).)



17002

The boards of supervisors may establish almshouses and county farms, prescribe rules and regulations for their government and management, and appoint the necessary officers and employees thereof, who shall hold office during the pleasure of the board.

(Added by Stats. 1965, Ch. 1784.)



17003

Every county may give such emergency relief to dependent nonresidents as the respective boards of supervisors deem necessary.

(Added by Stats. 1965, Ch. 1784.)



17004

If no other funds are available for the purpose, a county may incur all necessary expenses in transporting a nonresident indigent to another state or county, when information at hand reasonably tends to show that the person has a legal residence in such state or county.

(Added by Stats. 1965, Ch. 1784.)



17005

If a dispute occurs between counties as to the responsibility for an indigent, either county may submit the dispute to the department. The decision of the department thereon shall be final.

(Added by Stats. 1965, Ch. 1784.)



17006

(a) The board of supervisors of every county as a board, or by committee or by any person or society as it may authorize, shall investigate every application for relief from the funds of the county, shall supervise by periodic visitation every person receiving that relief, shall devise ways and means for bringing persons unable to maintain themselves to self-support, and shall keep full and complete records of the investigation, supervision, relief, and rehabilitation as shall be prescribed by the department. These records shall be confidential and shall not be open to examination or inspection, except by the grand jury of the county or by a board or an officer of the state or the county charged with the supervision or direction of that relief or with the control or expenditure of funds applicable to that relief. Any citizen shall be entitled to demand and receive from the board, officer, committee, person, or society having custody of these records a statement of the amount, character, and value of the relief received by any person.

(b) (1) This section shall not be construed to prohibit an employee of a county welfare department from disclosing confidential information concerning a public social services applicant or recipient to a state or local law enforcement agency investigating or gathering information regarding a criminal act committed in a welfare department office, a criminal act against any county or state welfare worker, or any criminal act witnessed by any county or state welfare worker while involved in the administration of public social services at any location. Further, this section shall not be construed to prohibit an employee of a county welfare department from disclosing confidential information concerning a public social services applicant or recipient to a state or local law enforcement agency investigating or gathering information regarding a criminal act intentionally committed by an applicant or recipient against any off-duty county or state welfare worker in retaliation for an act performed in the course of the welfare worker?s duty when the person committing the offense knows or reasonably should know that the victim is a state or county welfare worker.

(2) For purposes of this subdivision, ?criminal act? means only an act that is in violation of state or local law.

(3) Disclosure of confidential information pursuant to this subdivision shall be limited to the applicant?s name, physical description, and address.

(Amended by Stats. 1994, Ch. 591, Sec. 3. Effective January 1, 1995.)



17006.5

(a) Notwithstanding Section 17006, the board, officer, committee, person, or society having custody of the records cited in Section 17006 may disclose to any law enforcement agency:

(1) The name, address, birthdate, social security number, physical description, and physical whereabouts of any person receiving relief, if a warrant has been issued for the arrest of the person for the commission of a felony or misdemeanor.

The board, officer, committee, person, or society having custody of the records may release the information specified by this subdivision to any law enforcement agency upon a written request from the agency specifying that a warrant of arrest for the commission of a felony or misdemeanor has been issued as to the applicant or recipient. This request may be made only by the head of the law enforcement agency or by an employee of the agency so authorized and identified by name and title by the head of the agency, in writing, to the county welfare department. It is the intent of this section that a county welfare department shall notify all applicants of public social services that release of confidential information of their records will not be protected if there is a felony or misdemeanor arrest warrant against the applicant. A recipient of public social services shall be notified at the time of renewal of his or her application for relief of release of confidential information if there is a felony or misdemeanor arrest warrant issued against the recipient.

(2) The name, address, telephone number, birthdate, social security number, physical description, and physical whereabouts of any person receiving relief upon request of any law enforcement agency specifying that the person is deceased and that the agency is otherwise unable to adequately identify the person.

(3) (A) If in any of the circumstances specified in subparagraph (B), a county welfare department learns that a misdemeanor or felony arrest warrant has been issued for that individual, the county welfare department may report the physical whereabouts of, and other information authorized by this section pertaining to, the applicant or recipient to the appropriate law enforcement agency.

(B) The disclosure of information authorized by subparagraph (A) may be made only if knowledge of the outstanding warrant comes to the attention of the county welfare department as a result of an unsolicited disclosure in one of the following circumstances:

(i) It is received in the process of obtaining or reviewing an application for public social services.

(ii) It is received through a regular investigation for the purposes of determining or reviewing eligibility for public social services.

(iii) It is received from an independent source.

(b) This section shall not be construed to authorize the release of a general list identifying individuals applying for or receiving public relief.

(Amended by Stats. 1995, Ch. 227, Sec. 4. Effective January 1, 1996.)



17007

No fee shall be charged by any public officer for filing any petition for guardianship or conservatorship under the provisions of Section 17403, or for any official act done or necessary in the course thereof, except that a county employee acting as such guardian or conservator shall be entitled to such costs therefor as will reimburse him in full for moneys advanced by him in such guardianship or conservatorship.

Where a county officer or employee is appointed and acts as such guardian or conservator, the board of supervisors may, by resolution, order that expenses necessary in the conduct of the guardianship or conservatorship and any necessary premiums on the bond of the guardian or conservator be advanced by the county to such guardian or conservator, and such expenses shall be a charge against the county, but the county shall be reimbursed out of any funds or property of the estate of the ward or conservatee.

(Amended by Stats. 1979, Ch. 730.)



17008

In cases in which an indigent has an interest in the real property upon which he resides, a county may allow an amount that would otherwise be included in his budget for rentals, when such amount is necessary and will be used entirely for the purpose of preserving so far as possible the retention of such interest to provide a place of residence for the indigent.

(Added by Stats. 1965, Ch. 1784.)



17009

The board of supervisors may provide for the burial or cremation of the indigent dead and may provide for the maintenance of the graves of such dead.

(Added by Stats. 1965, Ch. 1784.)



17012.5

(a) An individual ineligible for aid under Chapter 2 (commencing with Section 11200) of Part 3 pursuant to Section 11251.3, who is a member of an assistance unit receiving aid under that chapter, shall also be ineligible for non-health-care benefits under this part.

(b) This section shall become inoperative on April 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 26, Sec. 48. Effective June 20, 2014. Inoperative April 1, 2015. Repealed as of January 1, 2016, by its own provisions.)



17015

(a) Subject to subdivision (b), the board of supervisors of each county or the agency authorized by county charter may deny eligibility for aid under this part to any person who is found by a federal or state court, or pursuant to a special administrative hearing meeting the requirements of the United States Department of Health and Human Services, including any determination made on the basis of a plea of guilty or nolo contendere, to have done any of the following acts for the purpose of establishing or maintaining the family?s eligibility for aid under Chapter 2 (commencing with Section 11200) of Part 3, Article 5 (commencing with Section 12200) of Chapter 3 of Part 3, or Chapter 10 (commencing with Section 18900) of Part 6, or increasing, or preventing a reduction in, the amount of that aid:

(1) Making a false or misleading statement or misrepresenting, concealing, or withholding facts.

(2) Committing any act intended to mislead, misrepresent, conceal, or withhold facts or propound a falsity.

(b) A period of ineligibility imposed pursuant to subdivision (a) shall be limited to the period of ineligibility imposed by the court or administrative agency in the procedure described in subdivision (a).

(Added by Stats. 1995, Ch. 667, Sec. 1. Effective January 1, 1996.)



17016

(a) An individual shall not be eligible for aid under this part if he or she is either:

(1) Fleeing to avoid prosecution, or custody and confinement after conviction, under the laws of the place from which the individual is fleeing, for a crime or an attempt to commit a crime that is a felony under the laws of the place from which the individual is fleeing, or which, in the case of the State of New Jersey, is a high misdemeanor under the laws of that state.

(2) Violating a condition of probation or parole imposed under federal law or the law of any state.

(b) Subdivision (a) shall not apply with respect to conduct of an individual for any month beginning after the President of the United States grants a pardon with respect to the conduct.

(Added by Stats. 1997, Ch. 270, Sec. 178. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



17020

Any person who is eligible for aid under Chapter 2 (commencing with Section 11200) of Part 3 shall not be eligible for monthly payments provided pursuant to this part if the maximum payment standard established by a county pursuant to Section 17001 exceeds the payment level established pursuant to subdivision (a) of Section 11450.

(Added by Stats. 1991, Ch. 91, Sec. 35. Effective June 30, 1991.)



17021

(a) Any individual who is not eligible for aid under Chapter 2 (commencing with Section 11200) of Part 3 as a result of the 48-month limitation specified in subdivision (a) of Section 11454 shall not be eligible for aid or assistance under this part until all of the children of the individual on whose behalf aid was received, whether or not currently living in the home with the individual, are 18 years of age or older.

(b) Any individual who is receiving aid under Chapter 2 (commencing with Section 11200) of Part 3 on behalf of an eligible child, but who is either ineligible for aid or whose needs are not otherwise taken into account in determining the amount of aid to the family pursuant to Section 11450 due to the imposition of a sanction or penalty, shall not be eligible for aid or assistance under this part.

(c) This section shall not apply to health care benefits provided under this part.

(Amended (as amended by Stats. 2011, Ch. 8) by Stats. 2011, Ch. 32, Sec. 70. Effective June 29, 2011. Amended version operative July 1, 2011, pursuant to Stats. 2011, Ch. 8, Sec. 41.)



17030

Nothing in Section 10000, 17000, or 17001 or any other provision of law shall require any county or city and county to provide or pay for a service reduced or eliminated from the Medi-Cal program, pursuant to Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200) of Part 3, to a person otherwise eligible to receive services under the Medi-Cal program.

(Added by Stats. 1992, Ch. 722, Sec. 140. Effective September 15, 1992.)



17030.1

Nothing in Section 10000, 17000, or 17001 or any other provision of law shall require any county or city and county to provide or pay for a service reduced or eliminated from the Medi-Cal program, pursuant to Chapter 7 (commencing with Section 14000) or Chapter 8 (commencing with Section 14200) of Part 3, to a person otherwise eligible for care pursuant to this part.

(Added by Stats. 1993, Ch. 72, Sec. 2. Effective January 1, 1994.)






CHAPTER 2. Eligibility

17100

Except as otherwise provided in this chapter, a person, in order to be entitled to aid, shall be a resident of the state and of the county wherein application is made.

(Added by Stats. 1965, Ch. 1784.)



17101

The residence is the place where one remains when not called elsewhere for labor or other special or temporary purpose, and to which he returns in seasons of repose.

(Added by Stats. 1965, Ch. 1784.)



17102

The residence of an unmarried minor child is the residence of the parent or parents with whom a child maintains his or her place of abode or of the parent who has the legal custody of the minor.

The residence of an orphan is that of the last deceased person who had his or her legal custody.

The residence of a dependent child who has been declared free from the custody and control of his or her parent or parents, by order of the juvenile court, is not changed by change of the residence of the parent or parents.

The provisions of this section apply to the extent not in conflict with federal law.

(Amended by Stats. 1975, Ch. 1129.)



17103

Neither the domicile nor residence of a spouse shall be deemed to be the domicile or residence of the other spouse, and each spouse shall establish his or her own domicile or residence dependent upon proof of the fact and not upon legal presumptions.

(Amended by Stats. 1976, Ch. 1171.)



17104

A refugee who is eligible for, and is required to participate in, an alternative project implemented pursuant to Section 412(e)(7) of the federal Immigration and Nationality Act (Section 1522(e)(7) of Title 8 of the United States Code), shall not be eligible for benefits under this part. This section shall apply only when a alternative project uses a payment level for project participants that is substantially equal to the payment level in effect for persons receiving aid under this part, with respect to both cash and in-kind payments, and if the assistance provided to the alternative project participant is considered a grant rather than a loan.

(Added by Stats. 1992, Ch. 1311, Sec. 3. Effective September 30, 1992.)



17105

A person who is a resident of California within the meaning of this chapter is a lawful resident of the county wherein he applies for aid, if he has resided therein continuously for one year immediately preceding his application for assistance. If the applicant has no such residence, the county wherein he last resided continuously for one year immediately preceding his application shall be responsible for his support. If the applicant has no such year?s residence within three years preceding application, that county shall be responsible for his support wherein he was present for the longest time during the three-year period. Time spent in a public institution or on parole therefrom or in a private charitable institution shall not in any case be counted in determining the matter of county residence.

(Added by Stats. 1965, Ch. 1784.)



17106

The eligibility of an indigent or needy person to receive surplus food under any program supported or sponsored by the federal government shall not be limited by any provision in this chapter, nor shall any county, by ordinance or otherwise, limit the eligibility of such persons to receive such food by the imposition of residence requirements, whether or not such food is distributed by a county agency.

(Added by Stats. 1965, Ch. 1784.)



17107

The board of supervisors may establish its own policies with reference to the amount of property, if any, a person shall be permitted to have while receiving assistance, to the end that, so far as it is possible, an applicant for public relief shall be required to apply his own property to his support.

(Added by Stats. 1965, Ch. 1784.)



17108

The policies established under Section 17107 shall not deny needed care in a county hospital or contract hospital, as defined in Section 14057.5 of this code, to any person who meets the eligibility requirements for medical assistance for the aged, and shall not require the application of any property of such a person to his support or the taking of any lien upon that property.

(Amended by Stats. 1969, Ch. 21.)



17109

As a condition to the grant or continuation of aid to an indigent, the board of supervisors may require, as security for the moneys so expended, that the applicant transfer or grant to it such property or interest in property as the applicant has, or such portion thereof or estate therein or lien thereon as the board specifies. Such property shall be managed by the board of supervisors and the net income thereof shall be applied to the reimbursement of the county for the aid granted, and any surplus in excess of such reimbursement shall be paid to the indigent. In the case of any estate, interest, or lien in such property held by the board, or any right of management transferred thereto, the board shall have all the powers of an attorney in fact for the indigent as to such estate, interest, or lien, and may sell, lease, or transfer the same, defend and prosecute all suits concerning it, pay all just claims against it and be reimbursed out of the proceeds, and do all things necessary for the protection, preservation, and management thereof. Any such estate, interest, or lien shall be held by the board, subject to the claim of the county for reimbursement for aid granted to the applicant or for moneys expended in its management, preservation, or protection, and such reimbursement shall constitute a preferred claim against such estate, interest, or lien.

(Added by Stats. 1965, Ch. 1784.)



17110

Whenever the respective boards of supervisors deem it best for the welfare of a family or in the public interest that an indigent remain in a county not responsible for his support, the county responsible for the support of the indigent may agree to support him in the county not so responsible; but no indigent supported in this manner shall be deemed to have acquired a residence in the nonresponsible county. Such agreement shall be made by the responsible county with the nonresponsible county, and a record or copy thereof shall be sent to and filed in the office of the department.

(Added by Stats. 1965, Ch. 1784.)



17111

An applicant or recipient shall be permitted to retain, without effect on his eligibility for aid or the amount of aid to which he is otherwise entitled, the tools of his trade necessary to continue or seek employment and an automobile of reasonable value needed to seek or maintain employment in order to enable the applicant or recipient to become self-supporting. The board of supervisors shall determine what tools of the trade may be retained as necessary and the reasonable value of an automobile used to seek or maintain employment.

(Added by Stats. 1965, Ch. 2048.)






CHAPTER 3. Work Relief Projects

17200

Work may be required of an indigent, who is eligible to receive benefits under Section 17000, and who is not incapacitated by reason of age, disease, or accident, as a condition of relief. This work shall be created for the purpose of assisting in his or her rehabilitation and the preservation of his or her self-respect.

(Amended by Stats. 1984, Ch. 613, Sec. 1.)



17201

Work relief projects conducted pursuant to Section 17200, which consist of the work of repairing or maintaining any shipping facility or public building, shall not be subject to the competitive bidding provisions of Sections 25450 and following of the Government Code where the work is to be done entirely by indigents, except that those providing supervision need not be indigents. In counties employing a purchasing agent, the materials and supplies used in such a project may be purchased by the purchasing agent without limit and without the formality of obtaining bids, letting contracts, preparing specifications, and the other formalities otherwise required by law.

(Added by Stats. 1965, Ch. 1784.)






CHAPTER 4. Relatives? Responsibility

17300

All aid rendered by the county under this part shall be a charge against the responsible relative or relatives of the recipient thereof, and the county rendering aid shall be entitled to reimbursement therefor.

The board of supervisors of the county rendering aid shall determine if the responsible relative or relatives have financial ability to support or contribute to the support of the recipient and were pecuniarily able to support or contribute to the support of the recipient during the time aid was rendered. If in the opinion of the board of supervisors pecuniary ability existed when the aid was given, and exists when the matter comes before the board of supervisors, the board shall request the district attorney or other civil legal officer of the county granting aid to proceed against such responsible relative or relatives.

Upon such request, the district attorney or other civil legal officer shall maintain an action on behalf of the county granting aid against the relative or relatives to recover for the county the aid rendered and to secure an order requiring the payment of any sums which may become due in the future.

The board of supervisors shall, in the case of aid granted by institutional care, fix a reasonable charge therefor, which shall be the measure of reimbursement to the county, and the existence of the order fixing the charge shall constitute prima facie evidence of its reasonableness.

For the purposes of this article, property described in subdivisions (g) and (h) of Section 17409 shall not be considered in determining the financial ability of a responsible relative to support or contribute to the support of the recipient.

For the purposes of this chapter responsible relative or relatives mean the spouse of a recipient and parent of a minor child who is a recipient.

(Amended by Stats. 1976, Ch. 162.)



17301

In any case where a person so ordered to make such payments fails so to do, the court may by order require him to show cause for such failure, and may otherwise enforce the order to make such payments by such order or orders as in its discretion it deems necessary from time to time, and such order or orders may be modified, altered, or revoked at the discretion of the court.

(Added by Stats. 1965, Ch. 1784.)






CHAPTER 5. Termination and Recovery of Assistance

17400

In any case in which a county has taken a lien against real property owned by a recipient of public assistance for any purpose, including hospitalization or medical care furnished to the recipient, and such lien is subordinate to a mortgage or deed of trust on the property, the county, upon learning of the pending sale of the property in connection with the foreclosure of that mortgage or deed of trust, shall notify the recipient if it has no intention of bidding at the sale or redeeming the property and agrees to subordinate its liens to any subsequent mortgage or deed of trust on the real property so long as the title thereto remains in the name of the recipient.

(Added by Stats. 1965, Ch. 1784.)



17401

No lien taken by a county pursuant to Section 17109 for care provided to a person in a county hospital shall be enforced against the home of that person (1) during his lifetime or that of his spouse, or (2) during the minority of his children if they reside in the home, or (3) during the lifetime of any dependent adult child who resides in the home and who is incapable of self-support because of mental or physical disability.

Any lien taken by a county for county hospital care shall be released immediately when the amount owing the county for that care is paid. The county shall render to a person to whom care has been provided in a county hospital a statement setting forth the charges upon which its claim for reimbursement is based. No interest or carrying charge shall be charged in connection with any debt incurred for county hospital care.

If a person against whose home a lien has been imposed for county hospital care desires to sell his home, the county shall release its lien against the original home and transfer it to the new home, provided that it finds that its security will not be impaired. If the person desires to borrow money for the purpose of making improvements to his home, using his home for security, the county shall subordinate its lien to the mortgage or other security interest given for the loan, if the county finds that its security will not be impaired.

If a person against whose home a lien has been imposed for county hospital care has the home acquired by a public entity for public use, the county shall release its lien against the original home and transfer it to any new home the person acquires.

No lien shall be taken pursuant to Section 17109 against the home of a person for care provided him in a county hospital, if he was confined to the county hospital as the result of a diagnosis of tuberculosis.

No lien shall be taken pursuant to this part against the home or other property of any relative, except for a parent of a minor or a spouse, liable for the support of a person confined in a county hospital or otherwise receiving aid under this part.

In no way do the authorizations and limitations expressed in this section enlarge upon the power of counties to take or impose liens under existing law. Nothing contained in this section shall be construed to permit a county to impose a lien for aid or other assistance granted under any public assistance program established by this code for which federal funds are received by this state, or under the aid to the potentially self-supporting blind program.

(Amended by Stats. 1974, Ch. 47.)



17402

If there is in the hands of any officer of the county, or there is surrendered to any officer of the county, upon the death of any indigent person, any personal property of a total of less than twenty-five dollars ($25) in value, belonging to such person, the board of supervisors of the county may, by resolution, order such property to be sold, and if the proceeds thereof do not exceed the sum of twenty-five dollars ($25), they shall be applied to the payment of the claim of the county against such person. If the value of such property or the proceeds received from its sale exceeds the sum of twenty-five dollars ($25), or exceeds the indebtedness due to the county, such property or the proceeds of the sale thereof in excess of twenty-five dollars ($25), or the amount of the claims of the county, shall be delivered to the public administrator of the county or to any other legal representative of the deceased for administration.

(Added by Stats. 1965, Ch. 1784.)



17403

If a person for the support of whom public moneys have been expended acquires property, the county shall have a claim against him to the amount of a reasonable charge for moneys so expended, and such claim shall be enforced by action against him by the district attorney of the county on request of the board of supervisors. In a proper case therefor, the district attorney shall apply to the proper court for the appointment of a guardian or conservator of the person or estate, or both, of the indigent. The support of such indigent from public funds shall be deemed a ground for sale or encumbrance of his property under the provisions of Section 2541 of the Probate Code.

(Amended by Stats. 1979, Ch. 730.)



17403.1

Notwithstanding the provisions of Section 17403, the county claim for reimbursement of aid extended to the indigent shall be offset as provided herein in cases where: (1) the indigent is represented by an attorney at law or other authorized representative in connection with a denial of, or termination of, Supplemental Security Income benefits with state supplementation under the provisions of Title XVI of the federal Social Security Act and Chapter 3 (commencing with Section 12000) of Part 3; and (2) the county receives the indigent?s initial payment of these benefits pursuant to an interim assistance reimbursement agreement authorized by Section 1631 (g) of the federal Social Security Act.

The amount of offset reducing the county claim in these instances shall be paid to the representative by the county as a representation fee. The county, by appropriate enactment of the board of supervisors, may elect to be exempted from the mandatory obligation to pay representation fees under this section, but the county shall retain the authority, despite such election, to pay a representation fee in such instances as the county may deem appropriate. Any representation fee paid pursuant to this section shall not be recoverable from the indigent or the indigent?s estate.

The representation fee shall be a fixed percentage of the interim assistance reimbursement received by the county equal to the lesser of (1) 25 percent; or (2) the percentage obtained by dividing any representation fee to be paid by the indigent as authorized under federal law by the net benefits paid to the indigent by the county after interim assistance reimbursement and multiplying the quotient by 100.

For purposes of this section, an ?authorized representative? shall mean an individual who has met the requirements set forth in Title XVI of the federal Social Security Act and regulations promulgated thereunder.

(Added by Stats. 1983, Ch. 714, Sec. 1.)



17404

From the proceeds of a sale or encumbrance of the property of such ward, or from such funds as may be collected from the property of the ward, there shall be paid to the county the expense of the support of the ward prior to collection, together with the subsequent expense of such support.

(Added by Stats. 1965, Ch. 1784.)



17405

Any estate, interest or lien in property transferred or granted to the board of supervisors under the provisions of Section 17109, or under the provisions of Section 9 of an act entitled ?An act to provide for the aid and relief of indigents,? approved June 5, 1933, may be reconveyed or released by them upon payment to the county of the amount of aid repayment of which is thereby secured or upon payment to the county of such amount as in the opinion of the board of supervisors equals the net amount which would be realized in the event that the lien was foreclosed or such estate or interest was sold at forced sale.

(Added by Stats. 1965, Ch. 1784.)



17406

Any estate, interest, or lien held by the board of supervisors under the provisions of Section 17109, or under the provisions of Section 9 of an act entitled ?An act to provide for the aid and relief of indigents,? approved June 5, 1933, may be subordinated by them to the lien of any mortgage or deed of trust given to renew or refinance any mortgage, deed of trust, or other encumbrance, the lien or charge of which had priority over such estate, interest or lien.

(Added by Stats. 1965, Ch. 1784.)



17407

In any case in which the board of supervisors determines, after investigation, that the purposes of this part will be served by releasing or subordinating any lien in whole or in part or reconveying or subordinating in whole or in part any interest or estate transferred or granted to the board of supervisors under the provisions of Section 17109 or under the provisions of Section 9 of an act entitled ?An act to provide for the aid and relief of indigents,? approved June 5, 1933, and determines that the property affected by such lien, transfer or grant, except such interest or estate as may have been conveyed to the county, is at the time owned by the recipient of aid, the board of supervisors may release such lien in whole or in part or may reconvey such interest or estate in whole or in part or may subordinate the lien, interest or estate so transferred or granted to it to one or more designated encumbrances executed by the recipient of aid, without consideration or for such consideration as the board may determine.

(Added by Stats. 1965, Ch. 1784.)



17408

The releases, reconveyances and subordinations herein provided for shall be authorized by a resolution of the board of supervisors, and the instruments of release, reconveyance, or subordination shall be executed by an officer of the county, designated by the board of supervisors, in the name of the county and the State of California, and any release, reconveyance or subordination authorized by the board of supervisors and executed by the designated county officer shall conclusively bind the county and the state in favor of any bona fide purchaser or encumbrancer for value.

(Added by Stats. 1965, Ch. 1784.)



17409

There shall be exempt from the transfers and grants authorized by Section 17109 and from execution on claims under Section 17403 against property acquired by persons for the support of whom public moneys have been expended all of the following property:

(a) Cash not exceeding one hundred dollars ($100).

(b) Personal effects and household furniture not exceeding one thousand dollars ($1,000) in value.

(c) An interment space, crypt, or niche intended for the interment of the applicant or recipient of aid.

(d) Funds placed in trust for funeral or burial expenses not exceeding one thousand dollars ($1,000).

(e) Insurance policies having an actual cash surrender value not exceeding one thousand dollars ($1,000).

(f) Real or personal property of a recipient of public assistance, with respect to aid or county hospital care.

(g) For a period of six months from the date of receipt, the compensation received from a public entity which acquires for a public use a dwelling actually owned and occupied by the recipient. Such compensation shall be exempt in the amount, over and above all liens and encumbrances, provided by Section 704.730 of the Code of Civil Procedure.

(h) Relocation benefits shall be exempt as provided by Section 704.180 of the Code of Civil Procedure.

No county shall withhold emergency medical or hospital care from any person pending the person giving security for reimbursement to the county for the care or hospitalization to be provided to the person.

(Amended by Stats. 2003, Ch. 379, Sec. 12. Effective January 1, 2004.)



17410

Any person who with the intent to defraud, buys or receives a voucher, invoice, or similar document issued for services or merchandise under this part without furnishing such services or merchandise is punishable either by imprisonment in the county jail for a period of not more than one year, by a fine of not exceeding one thousand dollars ($1,000), or by both that imprisonment and fine, or by imprisonment pursuant to subdivision (h) of Section 1170 of the Penal Code for a period of not more than one year, by a fine of not exceeding ten thousand dollars ($10,000), or by both that imprisonment and fine.

(Amended by Stats. 2011, Ch. 15, Sec. 633. Effective April 4, 2011. Operative October 1, 2011, by Sec. 636 of Ch. 15, as amended by Stats. 2011, Ch. 39, Sec. 68.)






CHAPTER 6. Unemployed or Displaced Workers

17500

It is the intent of the Legislature in enacting this chapter to encourage certain counties to provide preventative support services to unemployed and displaced workers for the following purposes:

(a) To enable unemployed workers and their families to maintain stability in their lives.

(b) To bring together the resources and skills of the public and private sector to aid unemployed workers and their families.

(c) To help prevent the emotional crisis often resulting from unemployment from leading to more serious and disabling health and mental health problems, including homelessness and suicide.

(d) To help unemployed workers and their families avoid dependency upon public assistance programs.

(e) To encourage a cooperative effort between the Employment Development Department and other local public and private services in providing supportive services to unemployed workers and their families.

(f) The services provided pursuant to this chapter are to be carried out through coordination with the service delivery area, as designated pursuant to Section 15005 of the Unemployment Insurance Code, and shall be consistent with the appropriate service delivery area plan and employment and training plan for displaced workers, as described in Sections 15043 and 15076, respectively, of the Unemployment Insurance Code.

(Added by Stats. 1988, Ch. 90, Sec. 1.)



17501

(a) A county may, upon the affirmative vote of the board of supervisors, elect to contract with a contracting agency for services which provide counseling and referral and resource information services that conform to the purposes listed in Section 17500.

(b) The services provided under contract may include:

(1) Telephone crisis counseling.

(2) Development and publication of resource guides.

(3) Direct supportive counseling.

(c) The services provided under contract may not include direct financial assistance to clients.

(d) The direct services provided under contract shall be delivered at or near the local Employment Development Department offices or other related public service sites.

(e) The contractor shall be encouraged to use volunteer resources in service delivery to the maximum extent possible.

(Added by Stats. 1988, Ch. 90, Sec. 1.)






CHAPTER 6. State and Local Fund Allocations

ARTICLE 1. Funding Allocations

17600

(a) There is hereby created the Local Revenue Fund, which shall consist of the following accounts:

(1) The Sales Tax Account.

(2) The Vehicle License Fee Account.

(3) The Vehicle License Collection Account.

(4) The Sales Tax Growth Account.

(5) The Vehicle License Fee Growth Account.

(b) The Sales Tax Account shall have all of the following subaccounts:

(1) The Mental Health Subaccount.

(2) The Social Services Subaccount.

(3) The Health Subaccount.

(4) The CalWORKs Maintenance of Effort Subaccount.

(5) The Family Support Subaccount.

(6) The Child Poverty and Family Supplemental Support Subaccount.

(c) The Sales Tax Growth Account shall have all of the following subaccounts:

(1) The Caseload Subaccount.

(2) The County Medical Services Subaccount.

(3) The General Growth Subaccount.

(d) Notwithstanding Section 13340 of the Government Code, the Local Revenue Fund is hereby continuously appropriated, without regard to fiscal years, for the purpose of this chapter.

(e) Moneys in the Local Revenue Fund shall be invested in the Surplus Money Investment Fund and all interest earned shall be distributed in January and July among the accounts and subaccounts in proportion to the amounts deposited into each subaccount.

(f) This section shall be operative on July 1, 2013.

(Repealed (in Sec. 4) and added by Stats. 2013, Ch. 24, Sec. 5. Effective June 27, 2013. Section operative July 1, 2013, by its own provisions.)



17600.10

(a) Each county and city and county receiving funds in accordance with this chapter shall establish and maintain a local health and welfare trust fund comprised of the following accounts:

(1) The mental health account.

(2) The social services account.

(3) The health account.

(4) The CalWORKs Maintenance of Effort Subaccount.

(5) The family support account.

(b) Each city receiving funds in accordance with this chapter shall establish and maintain a local health and welfare trust fund comprised of a health account and a mental health account.

(Amended by Stats. 2013, Ch. 24, Sec. 6. Effective June 27, 2013.)



17600.15

(a) Of the sales tax proceeds from revenues collected in the 1991?92 fiscal year which are deposited to the credit of the Local Revenue Fund, 51.91 percent shall be credited to the Mental Health Subaccount, 36.17 percent shall be credited to the Social Services Subaccount, and 11.92 percent shall be credited to the Health Subaccount of the Sales Tax Account.

(b) For the 1992?93 fiscal year to the 2011?12 fiscal year, inclusive, of the sales tax proceeds from revenues deposited to the credit of the Local Revenue Fund, the Controller shall make monthly deposits to the Mental Health Subaccount, the Social Services Subaccount, and the Health Subaccount of the Sales Tax Account until the deposits equal the amounts that were allocated to counties, cities, and cities and counties mental health accounts, social services accounts, and health accounts, respectively, of the local health and welfare trust funds in the prior fiscal year pursuant to this chapter from the Sales Tax Account and the Sales Tax Growth Account. Any excess sales tax revenues received pursuant to Sections 6051.2 and 6201.2 of the Revenue and Taxation Code shall be deposited in the Sales Tax Growth Account of the Local Revenue Fund.

(c) (1) For the 2012?13 fiscal year, of the sales tax proceeds from revenues deposited to the credit of the Local Revenue Fund, the Controller shall make monthly deposits to the Social Services Subaccount and the Health Subaccount of the Sales Tax Account until the deposits equal the amounts that were allocated to counties?, cities?, and city and counties social services accounts and health accounts, respectively, of the local health and welfare trust funds in the prior fiscal year pursuant to this chapter from the Sales Tax Account and the Sales Tax Growth Account.

(2) For the 2012?13 fiscal year, of the sales tax proceeds from revenues deposited to the credit of the Local Revenue Fund, the Controller shall make monthly deposits to the Mental Health Subaccount of the Sales Tax Account until the deposits equal the amounts that were allocated to counties?, cities?, and city and counties CalWORKs Maintenance of Effort Subaccounts pursuant to subdivision (a) of Section 17601.25, and any additional amounts above the amount specified in subdivision (a) of Section 17601.25, of the local health and welfare trust funds in the prior fiscal year pursuant to this chapter from the Sales Tax Account and the Sales Tax Growth Account. The Controller shall not include in this calculation any funding deposited in the Mental Health Subaccount from the Support Services Growth Subaccount pursuant to Section 30027.9 of the Government Code or funds described in subdivision (c) of Section 17601.25.

(3) Any excess sales tax revenues received pursuant to Sections 6051.2 and 6201.2 of the Revenue and Taxation Code after the allocations required by paragraphs (1) and (2) are made shall be deposited in the Sales Tax Growth Account of the Local Revenue Fund.

(d) (1) For the 2013?14 fiscal year, of the sales tax proceeds from revenues deposited to the credit of the Local Revenue Fund, the Controller shall make monthly deposits pursuant to a schedule provided by the Department of Finance, which shall provide deposits to the Social Services Subaccount and the Health Subaccount of the Sales Tax Account until the deposits equal the amounts that were allocated to counties?, cities?, and city and counties? social services accounts and health accounts, respectively, of the local health and welfare trust funds in the prior fiscal year pursuant to this chapter from the Sales Tax Account and the Sales Tax Growth Account.

(2) For the 2013?14 fiscal year, of the sales tax proceeds from revenues deposited to the credit of the Local Revenue Fund, the Controller shall make monthly deposits to the Mental Health Subaccount of the Sales Tax Account until the deposits equal the amounts that were allocated to counties?, cities?, and cities and counties? CalWORKs Maintenance of Effort Subaccounts pursuant to subdivision (a) of Section 17601.25, and any additional amounts above the amount specified in subdivision (a) of Section 17601.25, of the local health and welfare trust funds in the prior fiscal year pursuant to this chapter from the Sales Tax Account and the Sales Tax Growth Account. The Controller shall not include in this calculation any funding deposited in the Mental Health Subaccount from the Support Services Growth Subaccount pursuant to Section 30027.9 of the Government Code or funds described in subdivision (c) of Section 17601.25.

(3) Any excess sales tax revenues received pursuant to Sections 6051.2 and 6201.2 of the Revenue and Taxation Code after the allocations required by paragraphs (1) and (2) are made shall be deposited in the Sales Tax Growth Account of the Local Revenue Fund.

(4) On a monthly basis, pursuant to a schedule provided by the Department of Finance, the Controller shall transfer funds from the Social Services Subaccount to the Health Subaccount in an amount that shall not exceed three hundred million dollars ($300,000,000) for the 2013?14 fiscal year. The funds so transferred shall not be used in calculating future year deposits to the Social Services Subaccount or the Health Subaccount.

(e) For the 2014?15 fiscal year and fiscal years thereafter, of the sales tax proceeds from revenues deposited to the credit of the Local Revenue Fund, the Controller shall make the following monthly deposits:

(1) To the Social Services Subaccount of the Sales Tax Account, until the deposits equal the total amount that was deposited to the Social Services Subaccount in the prior fiscal year pursuant to this section, in addition to the amounts that were allocated to the social services accounts of the local health and welfare trust funds in the prior fiscal year pursuant to this chapter from the Sales Tax Growth Account.

(2) To the Health Subaccount of the Sales Tax Account, until the deposits equal the total amount that was deposited to the Health Subaccount in the prior year from the Sales Tax Account in addition to the amounts that were allocated to the health accounts of the local health and welfare trust funds in the prior fiscal year pursuant to this chapter from the Sales Tax Growth Account.

(3) To the Child Poverty and Family Supplemental Support Subaccount until the deposits equal the amounts that were deposited in the prior fiscal year from the Sales Tax Account and the Sales Tax Growth Account.

(4) To the Mental Health Subaccount of the Sales Tax Account until the deposits equal the amounts that were allocated to counties?, cities?, and cities and counties? CalWORKs Maintenance of Effort Subaccounts pursuant to subdivision (a) of Section 17601.25, and any additional amounts above the amount specified in subdivision (a) of Section 17601.25 of the local health and welfare trust funds in the prior fiscal year pursuant to this chapter from the Sales Tax Account and the Sales Tax Growth Account. The Controller shall not include in this calculation any funding deposited in the Mental Health Subaccount from the Support Services Growth Subaccount pursuant to Section 30027.9 of the Government Code or funds described in subdivision (c) of Section 17601.25.

(5) Any excess sales tax revenues received pursuant to Sections 6051.2 and 6201.2 of the Revenue and Taxation Code after the allocations required by paragraphs (1) to (4), inclusive, are made shall be deposited in the Sales Tax Growth Account of the Local Revenue Fund.

(6) On a monthly basis, pursuant to a schedule provided by the Department of Finance, the Controller shall transfer funds from the Social Services Subaccount to the Health Subaccount in an amount that shall not exceed one billion dollars ($1,000,000,000) in any fiscal year. The transfer schedule shall be based on the amounts that each county is receiving in vehicle license fees pursuant to this chapter. The funds so transferred shall not be used in calculating future year deposits to the Social Services Subaccount or the Health Subaccount.

(Amended by Stats. 2013, Ch. 358, Sec. 7. Effective September 26, 2013.)



17600.20

(a) Excluding funds allocated to the CalWORKs Maintenance of Effort Subaccount and the family support account, any county, city, or city and county may reallocate money among accounts in the local health and welfare trust fund, not to exceed 10 percent of the amount deposited in the account from which the funds are reallocated for that fiscal year.

(b) After depositing funds to the social services account allocated to a county or city and county pursuant to Section 17605 and after reallocating funds from both the health account and mental health account of the local health and welfare trust fund under subdivision (a), a county may reallocate up to an additional 10 percent of the money from the health account to the social services account in the 1992?93 fiscal year and fiscal years thereafter, for caseload increases for mandated social services programs listed in paragraph (2) of subdivision (b) of Section 17605 in excess of revenue growth in the social services account.

(c) (1) A county, city, or city and county shall, at a regularly scheduled public hearing of its governing body, document that any decision to make any substantial change in its allocation of mental health, social services, or health trust fund moneys among services, facilities, programs, or providers as a result of reallocating funds pursuant to subdivision (a), (b), or (d) was based on the most cost-effective use of available resources to maximize client outcomes.

(2) Any county or city and county that reallocates funds pursuant to subdivision (b) shall document, at a regularly scheduled public hearing of the board of supervisors, that the net social services caseload has increased beyond the revenue growth in the social services account.

(3) Any county, city, or city and county that is required to document any reallocation of funds pursuant to paragraphs (1) and (2) shall forward a copy of the documentation to the Controller. The Controller shall make copies of the documentation available to the Legislature and to other interested parties, upon request.

(d) In addition to subdivision (a), a county or city and county may reallocate up to an additional 10 percent of the money from the social services account to the mental health account or the health account in the 1993?94 fiscal year and fiscal years thereafter when there exist in the social services account revenues in excess of the amount necessary to fund mandated caseload costs, pursuant to paragraph (2) of subdivision (b) of Section 17605, as determined by the county board of supervisors, as a result of implementation of personal care services or other program changes.

(Amended by Stats. 2013, Ch. 24, Sec. 8. Effective June 27, 2013.)



17600.50

(a) A county that participated in the County Medical Services Program in the 2011?12 fiscal year, including the Counties of Alpine, Amador, Butte, Calaveras, Colusa, Del Norte, El Dorado, Glenn, Humboldt, Imperial, Inyo, Kings, Lake, Lassen, Madera, Marin, Mariposa, Mendocino, Modoc, Mono, Napa, Nevada, Plumas, San Benito, Shasta, Sierra, Siskiyou, Solano, Sonoma, Sutter, Tehama, Trinity, Tuolumne, and Yuba and the Governing Board of the County Medical Services Program, shall adopt resolutions by January 22, 2014, that confirm acceptance for the following approach to determining payments to the Family Support Subaccount:

(1) The amount of payments to the Family Support Subaccount shall be equal to 60 percent of the sum of the following:

(A) The 1991 health realignment funds that would have otherwise been allocated to the counties listed above pursuant to Sections 17603, 17604, and 17606.20 and the maintenance of effort in subdivision (a) of Section 17608.10 for these counties, as those sections read on January 1, 2012, and Section 17606.10 as it read on July 1, 2013.

(B) The 1991 health realignment funds that would have otherwise been allocated to the County Medical Services Program pursuant to Sections 17603, 17604, 17605.07, and 17606.20, as those sections read on January 1, 2012.

(2) The payment computed in paragraph (1) shall be achieved through the following:

(A) Each county listed in subdivision (a) shall pay the amounts otherwise payable to the County Medical Services Program pursuant to subparagraph (B) of paragraph (2) of subdivision (j) of Section 16809 to the Family Support Subaccount.

(B) The County Medical Services Program shall pay the difference between the total computed in paragraph (1) and the amount calculated in subparagraph (A) from funds provided pursuant to the Welfare and Institutions Code.

(b) The Counties of Fresno, Merced, Orange, Placer, Sacramento, San Diego, San Luis Obispo, Santa Barbara, Santa Cruz, Stanislaus, Tulare, and Yolo shall each tentatively inform the state by November 1, 2013, which of the following options it selects for determining its payments to the Family Support Subaccount. On or before January 22, 2014, the board of supervisors of each county and city and county may adopt a resolution informing the state of the county?s or city and county?s final selection of the option for determining its payments to the Family Support Subaccount:

(1) The formula detailed in Article 13 (commencing with Section 17613.1).

(2) (A) A calculation of 60 percent of the total of 1991 health realignment funds that would have otherwise been allocated to that county or city and county pursuant to Sections 17603, 17604, and 17606.20, as those sections read on January 1, 2012, and Section 17606.10, as it read on July 1, 2013, and 60 percent of the maintenance of effort in subdivision (a) of Section 17608.10, as it read on January 1, 2012.

(B) If a county?s maintenance of effort in subdivision (a) of Section 17608.10 is greater than 14.6 percent of the total value of the county?s 2010?11 allocation pursuant to Sections 17603, 17604, 17606.10, and 17606.20 and subdivision (a) of Section 17608.10, the value of the maintenance of effort used in the calculation in subparagraph (A) shall be limited to 14.6 percent.

(c) The Counties of Alameda, Contra Costa, Kern, Los Angeles, Monterey, Riverside, San Bernardino, San Francisco, San Joaquin, San Mateo, Santa Clara, and Ventura shall each tentatively inform the state by November 1, 2013, which of the following options it selects for determining its payments to the Family Support Subaccount. On or before January 22, 2014, the board of supervisors of each county and city and county may adopt a resolution informing the state of the county?s or city and county?s final selection of the option for determining its payments to the Family Support Subaccount:

(1) The formula detailed in Article 12 (commencing with Section 17612.1).

(2) (A) A calculation of 60 percent of the total of 1991 health realignment funds that would have otherwise been allocated to that county or city and county pursuant to Sections 17603, 17604, and 17606.20, as those sections read on January 1, 2012, and Section 17606.10, as it read on July 1, 2013, and 60 percent of the maintenance of effort in subdivision (a) of Section 17608.10, as it read on January 1, 2012.

(B) If a county?s maintenance of effort in subdivision (a) of Section 17608.10 is greater than 25.9 percent of the total value of the county?s 2010?11 fiscal year allocation pursuant to Sections 17603, 17604, 17606.10, and 17606.20, and subdivision (a) of Section 17608.10, the value of the maintenance of effort used in the calculation in subparagraph (A) shall be limited to 25.9 percent.

(d) (1) If the board of supervisors of a county or city and county fails to adopt a resolution pursuant to subdivision (b) or (c), as applicable, or fails to inform the Director of Health Care Services of the city and county or county?s final selection, by January 22, 2014, the calculation shall be 62.5 percent of the total of 1991 health realignment funds that would have otherwise been allocated to that county or city and county pursuant to Sections 17603, 17604, and 17606.20, as those sections read on January 1, 2012, and Section 17606.10, as it read on July 1, 2013, and 62.5 percent of the maintenance of effort in subdivision (a) of Section 17608.10, as it read on January 1, 2012.

(2) If the County Medical Services Program governing board or the board of supervisors of a county that participates in the County Medical Services Program fails to adopt a resolution pursuant to subdivision (a), or fails to inform the Director of Health Care Services of the county?s final selection, by January 22, 2014, then paragraphs (1) and (2) of subdivision (a) apply to the applicable counties and to the County Medical Services Program.

(Amended by Stats. 2013, Ch. 358, Sec. 8. Effective September 26, 2013.)



17600.60

(a) The County Health Care Funding Resolution Committee is hereby created to do all of the following:

(1) Determine whether the calculation of the historical percentage or amount to be applied in calculations in Sections 17612.3 and 17613.3 complies with those sections, taking into account the data and calculations provided by the county and any alternative data and calculations submitted by the department.

(2) Hear and determine petitions from certain counties, as defined, to make particularized changes in what provisions of Section 17600.50 are controlling.

(3) Hear and determine petitions for an alternative cost calculation to the cost per person calculation in subdivision (c) of Section 17613.2.

(b) The committee shall consist of the following members:

(1) One person selected by the California State Association of Counties.

(2) One person selected by the State Department of Health Care Services.

(3) One person selected by the Director of Finance.

(c) (1) The committee is not subject to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code) and shall be exempt from the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code). The Department of Finance shall provide staff for the committee.

(2) Pursuant to paragraph (2) of subdivision (b) of Section 3 of Article I of the California Constitution, the Legislature finds and declares that the public interest in affordable and accessible health care outweighs the public interest in access to these proceedings.

(d) (1) A county or city and county, that chose to be subject to paragraph (2) of subdivision (b) or paragraph (2) of subdivision (c) of Section 17600.50 may submit a petition to the committee to be subject to paragraph (1) of subdivision (b) or paragraph (1) of subdivision (c) of Section 17600.50, as applicable, if the county or city and county demonstrates and provides sufficient evidence of both of the following criteria:

(A) There have been changes in expenditures related to state and federal law, regulation and rulemaking, or court decisions that have a material impact on the provision of health care services to indigent adults.

(B) All of the data necessary to participate in Article 12 (commencing with Section 17612.1) or Article 13 (commencing with Section 17613.1), as appropriate.

(2) The form of petition shall be determined by the committee by January 31, 2014.

(3) If the committee approves the petition the county or city and county shall be subject to paragraph (1) of subdivision (b) or paragraph (1) of subdivision (c) of Section 17600.50, as applicable, at the start of the next fiscal year.

(e) (1) A county that chose to be subject to Article 13 (commencing with Section 17613.1) may submit a petition to the committee for an alternative cost calculation to the cost per person calculation in subdivision (c) of Section 17613.2 with the documentation of extraordinary circumstances, including circumstances related to the local health care marketplace, provider, and provider contracts.

(2) The county shall submit all necessary data to support its submission.

(f) The committee shall make decisions within 45 days of hearing any petition.

(Amended by Stats. 2013, Ch. 358, Sec. 9. Effective September 26, 2013.)






ARTICLE 2. Mental Health Allocations

17601

On or before the 27th day of each month, the Controller shall allocate to the mental health account of each local health and welfare trust fund the amounts deposited and remaining unexpended and unreserved on the 15th day of the month in the Mental Health Subaccount of the Sales Tax Account in the Local Revenue Fund in accordance with the following schedules:

(a) (1) Schedule A?State Hospital and Community Mental Health Allocations.

Allocation

Jurisdiction

Percentage

Alameda ........................

4.882

Alpine ........................

0.018

Amador ........................

0.070

Butte ........................

0.548

Calaveras ........................

0.082

Colusa ........................

0.073

Contra Costa ........................

2.216

Del Norte ........................

0.088

El Dorado ........................

0.285

Fresno ........................

2.045

Glenn ........................

0.080

Humboldt ........................

0.465

Imperial ........................

0.342

Inyo ........................

0.104

Kern ........................

1.551

Kings ........................

0.293

Lake ........................

0.167

Lassen ........................

0.087

Los Angeles ........................

28.968

Madera ........................

0.231

Marin ........................

0.940

Mariposa ........................

0.054

Mendocino ........................

0.332

Merced ........................

0.546

Modoc ........................

0.048

Mono ........................

0.042

Monterey ........................

0.950

Napa ........................

0.495

Nevada ........................

0.191

Orange ........................

4.868

Placer ........................

0.391

Plumas ........................

0.068

Riverside ........................

2.394

Sacramento ........................

3.069

San Benito ........................

0.090

San Bernardino ........................

3.193

San Diego ........................

5.603

San Francisco ........................

4.621

San Joaquin ........................

1.655

San Luis Obispo ........................

0.499

San Mateo ........................

2.262

Santa Barbara ........................

0.949

Santa Clara ........................

4.112

Santa Cruz ........................

0.558

Shasta ........................

0.464

Sierra ........................

0.026

Siskiyou ........................

0.137

Solano ........................

1.027

Sonoma ........................

1.068

Stanislaus ........................

1.034

Sutter/Yuba ........................

0.420

Tehama ........................

0.181

Trinity ........................

0.055

Tulare ........................

0.941

Tuolumne ........................

0.121

Ventura ........................

1.472

Yolo ........................

0.470

Berkeley ........................

0.190

Tri-City ........................

0.165

The amounts allocated in accordance with Schedule A for the 1991?92 fiscal year shall be considered the base allocations for the 1992?93 fiscal year.

(2) The funds allocated pursuant to Schedule B shall be increased to reflect the addition of percentages for the institutions for mental disease allocation pursuant to paragraph (1) of subdivision (c).

(3) The Controller shall allocate three million seven hundred thousand dollars ($3,700,000) to the counties pursuant to a percentage schedule developed by the Director of Health Care Services as specified in subdivision (c) of Section 4095. The funds allocated pursuant to Schedule A shall be increased to reflect the addition of this schedule.

(4) (A) The State Department of Health Care Services may amend Schedule A in order to restore counties funds associated with multicounty regional programs.

(B) Notwithstanding any other provision of law, the State Department of Health Care Services shall amend Schedule A for the purpose of establishing mental health base allocations for each county for the 1994?95 fiscal year and fiscal years thereafter, in order to ensure that mental health base allocations for each county do not fall below 75 percent of the allocations for the 1989?90 fiscal year. The money specified in subdivision (c) of Section 17605.05 shall be used for this purpose.

(b) (1) Schedule B?State Hospital Payment Schedule.

From the amounts allocated in accordance with Schedule A, each county and city shall reimburse the Controller for reimbursement to the State Department of Mental Health, or its successor, the State Department of State Hospitals, for the 1991?92 fiscal year only, an amount equal to one-ninth of the amount identified in Schedule B as modified to reflect adjustments pursuant to paragraph (2) of subdivision (a) of Section 4330. The reimbursements shall be due the 24th day of each month and the first payment shall be due on October 24, 1991. During the 1992?93 fiscal year and fiscal years thereafter, each monthly reimbursement shall be one-twelfth of the total amount of the county?s contract with the State Department of Mental Health, or its successor, the State Department of State Hospitals, for state hospital services. If a county has not contracted with the State Department of State Hospitals by July 1 of any given fiscal year, each monthly reimbursement shall be an amount equal to one-twelfth the number of beds provided to the county the previous fiscal year multiplied by the current state rate as determined by the State Department of State Hospitals.

First Year

State Hospital

Jurisdiction

Withholding

Alameda ........................

$ 15,636,372

Berkeley City ........................

0

Alpine ........................

95,379

Amador ........................

148,915

Butte ........................

650,238

Calaveras ........................

100,316

Colusa ........................

189,718

Contra Costa ........................

8,893,339

Del Norte ........................

94,859

El Dorado ........................

236,757

Fresno ........................

1,429,379

Glenn ........................

51,977

Humboldt ........................

727,684

Imperial ........................

259,887

Inyo ........................

363,842

Kern ........................

4,024,613

Kings ........................

266,904

Lake ........................

292,373

Lassen ........................

167,367

Los Angeles ........................

102,458,700

Tri-City ........................

0

Madera ........................

131,243

Marin ........................

3,248,590

Mariposa ........................

117,989

Mendocino ........................

471,955

Merced ........................

404,125

Modoc ........................

94,859

Mono ........................

94,859

Monterey ........................

2,079,097

Napa ........................

2,338,985

Nevada ........................

493,786

Orange ........................

14,066,133

Placer ........................

847,232

Plumas ........................

130,463

Riverside ........................

4,891,077

Sacramento ........................

4,547,506

San Benito ........................

259,887

San Bernardino ........................

5,587,574

San Diego ........................

6,734,976

San Francisco ........................

23,615,688

San Joaquin ........................

927,018

San Luis Obispo ........................

719,887

San Mateo ........................

6,497,179

Santa Barbara ........................

2,168,758

Santa Clara ........................

7,106,095

Santa Cruz ........................

1,403,391

Shasta ........................

1,169,492

Sierra ........................

94,859

Siskiyou ........................

129,944

Solano ........................

5,332,885

Sonoma ........................

2,669,041

Stanislaus ........................

1,740,205

Sutter/Yuba ........................

363,842

Tehama ........................

363,842

Trinity ........................

94,859

Tulare ........................

675,707

Tuolumne ........................

304,328

Ventura ........................

3,378,533

Yolo ........................

1,169,492

(2) (A) (i) During the 1992?93 fiscal year, in lieu of making the reimbursement required by paragraph (1), a county may elect to authorize the Controller to reimburse the State Hospital Account of the Mental Health Facilities Fund a pro rata share each month computed by multiplying the ratio of the reimbursement amount owed by the county as specified in Schedule B to the total amount of money projected to be allocated to the county pursuant to Schedule A by the funds available for deposit in the mental health account of the county?s health and welfare trust fund.

(ii) The reimbursement shall be made monthly on the same day the Controller allocates funds to the local health and welfare trust funds.

(B) During the 1992?93 fiscal year and thereafter, the amount to be reimbursed each month shall be computed by multiplying the ratio of the county?s contract for state hospital services to the amount of money projected to be allocated to the county pursuant to Schedule A by the funds available for deposit in the mental health account of the county?s health and welfare trust fund.

(C) All reimbursements, deposits, and transfers made to the Mental Health Facilities Fund pursuant to a county election shall be deemed to be deposits to the local health and welfare trust fund.

(3) (A) Counties shall notify the Controller, in writing, by October 15, 1991, upon making the election pursuant to paragraph (2). The election shall be binding for the fiscal year. The pro rata share of allocations made prior to the election by the county shall be withheld from allocations in subsequent months until paid.

(B) For the 1992?93 fiscal year and fiscal years thereafter, counties shall notify the Controller, in writing, by July 1 of the fiscal year for which the election is made, upon making the election pursuant to paragraph (2).

(4) Regardless of the reimbursement option elected by a county, no county shall be required to reimburse the Mental Health Facilities Fund by an amount greater than the amount identified in Schedule B as modified to reflect adjustments pursuant to paragraph (2) of subdivision (a) of Section 4330.

(c) (1) For the 1991?92 fiscal year, the Controller shall distribute monthly beginning in October from the Mental Health Subaccount of the Sales Tax Account of the Local Revenue Fund to the mental health account of each local health and welfare trust fund one-ninth of the amount allocated to the county in accordance with the institutions for mental disease allocation schedule established by the State Department of Mental Health.

(2) Each county shall forward to the Controller, monthly, an amount equal to one-ninth of the amount identified in the schedule established by the State Department of Mental Health. The reimbursements shall be due by the 24th day of the month to which they apply, and the first payment shall be due October 24, 1991. These amounts shall be deposited in the Institutions for Mental Disease Account in the Mental Health Facilities Fund.

(3) (A) (i) During the 1991?92 fiscal year, in lieu of making the reimbursement required by paragraph (1), a county may elect to authorize the Controller to reimburse the Institutions for Mental Disease Account of the Mental Health Facilities Fund a pro rata share each month computed by multiplying the ratio of the reimbursement amount owed by the county as specified in Schedule B to the total amount of money projected to be allocated to the county pursuant to Schedule A by the funds available for deposit in the mental health account of the county?s health and welfare trust fund.

(ii) The reimbursement shall be made monthly on the same day the Controller allocates funds to the local health and welfare trust funds.

(B) During the 1992?93 fiscal year and thereafter, the amount to be reimbursed each month shall be computed by multiplying the ratio of the county?s contract for mental health services to the amount of money projected to be allocated to the county pursuant to Schedule A by the funds available for deposit in the mental health account of the county?s health and welfare trust fund.

(C) All reimbursements, deposits, and transfers made to the Mental Health Facilities Fund pursuant to a county election shall be deemed to be deposits to the local health and welfare trust fund.

(4) (A) Counties shall notify the Controller, in writing, by October 15, 1991, upon making the election pursuant to paragraph (3). The election shall be binding for the fiscal year. The pro rata share of allocations made prior to the election by the county shall be withheld from allocations in subsequent months until paid.

(B) For the 1992?93 fiscal year and fiscal years thereafter, counties shall notify the Controller, in writing, by July 1 of the fiscal year for which the election is made, upon making the election pursuant to paragraph (2).

(5) Regardless of the reimbursement option elected by a county, no county shall be required to reimburse the Institutions for Mental Disease Account in the Mental Health Facilities Fund an amount greater than the amount identified in the schedule developed by the State Department of Mental Health pursuant to paragraph (1).

(d) The Controller shall withhold the allocation of funds pursuant to subdivision (a) in any month a county does not meet the requirements of paragraph (1) of subdivision (b) or paragraph (2) of subdivision (c), in the amount of the obligation and transfer the funds withheld to the State Department of State Hospitals and the State Department of Health Care Services for deposit in the State Hospital Account or the Institutions for Mental Disease Account in the Mental Health Facilities Fund, as appropriate.

(Amended by Stats. 2012, Ch. 24, Sec. 203. Effective June 27, 2012.)



17601.05

(a) There is hereby created the Mental Health Facilities Fund, which shall have the following accounts:

(1) The State Hospital Account.

(2) The Institutions for Mental Disease Account.

(b) Funds deposited in the State Hospital Account are continuously appropriated, notwithstanding Section 13340 of the Government Code, without regard to fiscal years, for disbursement monthly to the State Department of State Hospitals for costs incurred pursuant to Chapter 4 (commencing with Section 4330) of Part 2 of Division 4.

(c) Funds deposited in the Institutions for Mental Disease Account of the Mental Health Facilities Fund are continuously appropriated, notwithstanding Section 13340 of the Government Code, without regard to fiscal years, for disbursement monthly to the State Department of Health Care Services for costs incurred pursuant to Part 5 (commencing with Section 5900) of Division 4.

(Amended by Stats. 2012, Ch. 24, Sec. 204. Effective June 27, 2012.)



17601.10

(a) The State Department of State Hospitals may request a loan from the General Fund in an amount that shall not exceed one hundred million dollars ($100,000,000) for the purposes of meeting cashflow needs in its state hospital operations due to delays in the receipt of reimbursements from counties.

(b) The Controller shall liquidate any loan, in accordance with Section 16314 of the Government Code, from the next available deposits into the State Hospital Account in the Mental Health Facilities Fund.

(c) If a loan remains outstanding at the end of any fiscal year, the State Department of State Hospitals shall determine the amount of the loan attributable to a shortfall in payments by counties against the amount due in Schedule B in the 1991?92 fiscal year or the contract amount for beds purchased in each subsequent fiscal year. The State Department of State Hospitals shall determine any amounts due to counties pursuant to subdivision (d) of Section 4330. The State Department of State Hospitals shall invoice each county for any outstanding balance. Sixty days after an invoice has been provided and upon notice to the Controller by the State Department of State Hospitals, the Controller shall collect an amount from the county?s allocation to the mental health account of the local health and welfare trust fund that is sufficient to pay any outstanding balance of the invoice. If these amounts do not provide sufficient funds to repay the outstanding loan, the Controller shall liquidate the balance from the next available deposits into the Mental Health Subaccount in the Sales Tax Account in the Local Revenue Fund.

(Amended by Stats. 2012, Ch. 24, Sec. 205. Effective June 27, 2012.)



17601.20

(a) Notwithstanding any other law, for the 2011?12 fiscal year, except for the funds described in subdivision (c), any funds under this chapter or any other provision of Chapter 89 of the Statutes of 1991 that would have otherwise been deposited into the Mental Health Subaccount subsequent to July 15 shall instead be deposited in the CalWORKs Maintenance of Effort Subaccount.

(b) All of the funds deposited in the CalWORKs Maintenance of Effort Subaccount pursuant to subdivision (a) shall be used by each county and city and county that receives an allocation of those funds to pay an increased county contribution toward the costs of CalWORKs grants. Each county?s total annual contribution pursuant to this section shall equal the total amount of funds deposited in the county?s CalWORKs Maintenance of Effort Subaccount during that fiscal year. The CalWORKs Maintenance of Effort Subaccount shall not be subject to the transferability provisions of Section 17600.20 and shall not be factored into the calculation of growth allocations pursuant to Article 7 (commencing with Section 17606.05). Each county?s contribution pursuant to this section shall be in addition to the share of cost required pursuant to Section 15200.

(c) There shall be a monthly allocation from the Mental Health Account in the Local Revenue Fund 2011 to the Mental Health Subaccount pursuant to subdivision (a) of Section 30027 of the Government Code.

(Amended by Stats. 2012, Ch. 40, Sec. 31. Effective June 27, 2012.)






ARTICLE 2.5. Family Support Allocations

17601.25

(a) Notwithstanding any other law, beginning in the 2012?13 fiscal year, except for funds deposited in the Mental Health Subaccount from the Support Services Growth Subaccount pursuant to Section 30027.9 of the Government Code and the funds described in subdivision (c), any funds under this chapter or any other provision of Chapter 89 of the Statutes of 1991 that would otherwise have been deposited into each county?s or city and county?s mental health account subsequent to July 15 shall instead be deposited in the CalWORKs Maintenance of Effort Subaccount. However, in each fiscal year, the amount deposited in the CalWORKs Maintenance of Effort Subaccount shall not exceed one billion one hundred twenty million five hundred fifty-one thousand dollars ($1,120,551,000).

(b) All of the funds deposited in the CalWORKs Maintenance of Effort Subaccount pursuant to subdivision (a) shall be used by each county or city and county that receives an allocation of those funds to pay an increased county contribution toward the costs of CalWORKs grants. Each county?s total annual contribution pursuant to this section shall equal the total amount of funds deposited in the county?s CalWORKs Maintenance of Effort Subaccount during that fiscal year. The CalWORKs Maintenance of Effort Subaccount shall not be subject to the transferability provisions of Section 17600.20 and shall not be factored into the calculation of growth allocations pursuant to Article 7 (commencing with Section 17606.05). Each county?s contribution pursuant to this section and Section 17601.75 shall be in addition to the share of cost required pursuant to Section 15200.

(c) There shall be a monthly allocation of ninety-three million three hundred seventy-nine thousand two hundred fifty-two dollars ($93,379,252) from the Mental Health Account in the Local Revenue Fund 2011 to the Mental Health Subaccount pursuant to subdivision (a) of Sections 30027.5, 30027.6, 30027.7, and 30027.8 of the Government Code.

(Amended by Stats. 2013, Ch. 24, Sec. 12. Effective June 27, 2013.)



17601.50

The moneys in the Child Poverty and Family Supplemental Support Subaccount shall be allocated to the family support account in the local health and welfare trust fund in each county and city and county by the Controller pursuant to a schedule prepared by the Department of Finance. All funds allocated shall be attributable to the payment of grant increases as authorized by Section 11450.025. Funds that are not allocated in a fiscal year, shall be available for allocation in the following fiscal year.

(Added by Stats. 2013, Ch. 24, Sec. 13. Effective June 27, 2013.)



17601.75

(a) On or before the 27th day of the month, the Controller shall allocate to the family support account in the local health and welfare trust fund of each county and city and county the amounts deposited and remaining unexpended and unreserved on the 15th day of the month in the Family Support Subaccount of the Local Revenue Fund, pursuant to schedules developed by the Department of Finance in conjunction with the appropriate state departments and in consultation with the California State Association of Counties.

(b) All of the funds deposited in the family support account shall be used by each county and city and county that receives an allocation of those funds to pay an increased county contribution toward the costs of CalWORKs grants. Each county?s total annual contribution pursuant to this section shall equal the total amount of funds deposited in each county?s and city and county?s family support account during that fiscal year. The family support account shall not be subject to the transferability provisions of Section 17600.20. Each county?s contribution pursuant to this section and Section 17601.25 shall be in addition to the shares of cost required pursuant to Section 15200.

(Amended by Stats. 2013, Ch. 358, Sec. 10. Effective September 26, 2013.)






ARTICLE 3. Social Services Allocations

17602

(a) On or before the 27th day of the month, the Controller shall allocate to counties the amounts deposited and remaining unexpended and unreserved on the 15th day of the month in the Social Services Subaccount of the Sales Tax Account of the Local Revenue Fund, pursuant to schedules developed by the Department of Finance in conjunction with the appropriate state departments based on the estimated 1991?92 expenditures as contained in the Budget Act for programs set forth in subdivision (b), the Controller shall make monthly allocations to counties of the funds deposited into the Social Services Subaccount of the Sales Tax Account of the Local Revenue Fund. These allocations shall be made to the Social Services Account of the local health and welfare trust fund.

The programs to be funded in accordance with the schedule are those set forth in Sections 1794, 1904, 10101, 10101.1, 11322, 11322.2, 12306, 15200, 15204.2, and 18906.5 of this code, and Section 123940 of the Health and Safety Code and the program set forth in Section 1806, as funded in the Governor?s proposed budget. The schedule for the 1991?92 fiscal year shall be considered final on October 1, 1991.

(b) (1) For the 1991?92 fiscal year and every fiscal year thereafter, the Controller shall allocate an amount from the Social Services Subaccount to counties that equals the amount those counties receive pursuant to Sections 16265 to 16265.7, inclusive, of the Government Code in the 1990?91 fiscal year.

(2) Notwithstanding any other provision of this chapter, counties may use these funds as authorized by Section 16265.7 of the Government Code.

(c) (1) Pursuant to schedules developed by the Department of Finance, in conjunction with the Department of the Youth Authority, based on the estimated 1991?92 fiscal year expenditures as contained in the 1991?92 proposed Governor?s Budget for programs impacted by the realignment and contained in the allocations to counties of the funds deposited into the Social Services Subaccount of the Sales Tax Account in the Local Revenue Fund. The programs set forth in Sections 894, 1794, and 1904 shall be funded in accordance with the schedules adopted pursuant to this subdivision.

(2) (A) Counties that receive allocations pursuant to Article 24.5 (commencing with Section 894) of Chapter 2 of Division 2, Article 5.5 (commencing with Section 1790) of Chapter 1 of Division 2.5 and Article 10 (commencing with Section 1900) of Chapter 1 of Division 2.5 shall receive the same allocation for the 1991?92 fiscal year that they received for the 1990?91 fiscal year.

(B) (i) Of the amount allocated to San Bernardino County under this section for the 1991?92 fiscal year, five hundred thousand dollars ($500,000) shall be designated for the Regional Youth Education Center.

(ii) Of the amount allocated to Los Angeles County under this section for the 1991?92 fiscal year, four hundred eighty-nine thousand four hundred eighty-six dollars ($489,486) shall be designated for the Sugar Ray Robinson Youth Foundation, and one hundred forty thousand eight hundred dollars ($140,800) shall be allocated for the John Rossi Youth Foundation, Inc.

(C) Funding allocated to counties under this section for the 1991?92 fiscal year for programs set forth in Article 2 (commencing with Section 1900) of Chapter 1 of Division 2.5 shall be allocated to previously funded youth services bureaus at the 1990?91 fiscal year level.

(d) Subject to the availability of funds from the 1990?91 fiscal year, the Counties of Butte, Colusa, El Dorado, Humboldt, Lake, Madera, Nevada, Placer, Riverside, Santa Cruz, and Yuba may be reimbursed for underallocated Child Welfare Services? Program costs from unused Child Welfare Services? Program funds to reflect Public Employees? Retirement System contributions credits in the 1991?92 fiscal year.

(e) For the 1992?93 fiscal year and fiscal years thereafter, the allocations by the Controller to each county and city and county shall equal the amounts received in the prior fiscal year by each county and city and county from the Sales Tax Account and the Sales Tax Growth Account for deposit into the social services account of the local health and welfare trust fund.

(Amended by Stats. 1996, Ch. 1023, Sec. 499. Effective September 29, 1996.)



17602.1

On or before the 27th day of each month, the Controller shall allocate, pursuant to a schedule prepared by the Department of Finance, to the CalWORKs Maintenance of Effort Subaccount of each local health and welfare trust fund the amounts deposited into the CalWORKs Maintenance of Effort Subaccount.

(Amended by Stats. 2012, Ch. 717, Sec. 3. Effective September 28, 2012.)






ARTICLE 4. Health Allocations

17603

This paragraph shall only apply until the end of the 2012?13 fiscal year. On or before the 27th day of each month, the Controller shall allocate to the local health and welfare trust fund health accounts the amounts deposited and remaining unexpended and unreserved on the 15th day of the month in the Health Subaccount of the Sales Tax Account of the Local Revenue Fund, in accordance with subdivisions (a) and (b):

(a) For the 1991?92 fiscal year, allocations shall be made in accordance with the following schedule:

Jurisdiction

Allocation
Percentage

Alameda ........................

4.5046

Alpine ........................

0.0137

Amador ........................

0.1512

Butte ........................

0.8131

Calaveras ........................

0.1367

Colusa ........................

0.1195

Contra Costa ........................

2.2386

Del Norte ........................

0.1340

El Dorado ........................

0.5228

Fresno ........................

2.3531

Glenn ........................

0.1391

Humboldt ........................

0.8929

Imperial ........................

0.8237

Inyo ........................

0.1869

Kern ........................

1.6362

Kings ........................

0.4084

Lake ........................

0.1752

Lassen ........................

0.1525

Los Angeles ........................

37.2606

Madera ........................

0.3656

Marin ........................

1.0785

Mariposa ........................

0.0815

Mendocino ........................

0.2586

Merced ........................

0.4094

Modoc ........................

0.0923

Mono ........................

0.1342

Monterey ........................

0.8975

Napa ........................

0.4466

Nevada ........................

0.2734

Orange ........................

5.4304

Placer ........................

0.2806

Plumas ........................

0.1145

Riverside ........................

2.7867

Sacramento ........................

2.7497

San Benito ........................

0.1701

San Bernardino ........................

2.4709

San Diego ........................

4.7771

San Francisco ........................

7.1450

San Joaquin ........................

1.0810

San Luis Obispo ........................

0.4811

San Mateo ........................

1.5937

Santa Barbara ........................

0.9418

Santa Clara ........................

3.6238

Santa Cruz ........................

0.6714

Shasta ........................

0.6732

Sierra ........................

0.0340

Siskiyou ........................

0.2246

Solano ........................

0.9377

Sonoma ........................

1.6687

Stanislaus ........................

1.0509

Sutter ........................

0.4460

Tehama ........................

0.2986

Trinity ........................

0.1388

Tulare ........................

0.7485

Tuolumne ........................

0.2357

Ventura ........................

1.3658

Yolo ........................

0.3522

Yuba ........................

0.3076

Berkeley ........................

0.0692

Long Beach ........................

0.2918

Pasadena ........................

0.1385

(b) For the 1992?93 fiscal year and fiscal years thereafter until the commencement of the 2013?14 fiscal year, the allocations to each county and city and county shall equal the amounts received in the prior fiscal year by each county, city, and city and county from the Sales Tax Account and the Sales Tax Growth Account of the Local Revenue Fund into the health and welfare trust fund.

(c) (1) For the 2013?14 fiscal year, on the 27th day of each month, the Controller shall allocate, in the same proportion as funds in subdivision (b) were allocated, to each county?s and city and county?s local health and welfare trust fund health accounts, the amounts deposited and remaining unexpended and unreserved on the 15th day of the month in the Health Subaccount of the Sales Tax Account of the Local Revenue Fund.

(2) (A) Beginning January 2014 and for the remainder of the 2013?14 fiscal year, on or before the 27th of each month, the Controller shall transfer to the Family Support Subaccount from the Health Subaccount amounts determined pursuant to a schedule prepared by the Department of Finance in consultation with the California State Association of Counties. Cumulatively, no more than three hundred million dollars ($300,000,000) shall be transferred.

(B) Every month, after the transfers in subparagraph (A) have occurred, the remainder shall be allocated to the counties and cities and counties in the same proportions as funds in subdivision (b) were allocated.

(C) For counties participating in the County Medical Services Program, transfers from each county shall not be greater than the monthly amount the county would otherwise pay pursuant to paragraph (2) of subdivision (j) of Section 16809 for participation in the County Medical Services Program. Any difference between the amount paid by these counties and the proportional share of the three hundred million dollars ($300,000,000) calculated as payable by these counties and the County Medical Services Program shall be paid from the funds available for allocation to the County Medical Services Program in accordance with the Welfare and Institutions Code.

(3) For the 2013?14 fiscal year, the Controller, using the same timing and criteria used in paragraph (1), shall allocate to each city, not to include a city and county, funds that shall equal the amounts received in the prior fiscal year by each city from the Sales Tax Account and the Sales Tax Growth Account of the Local Revenue Fund into the health and welfare trust fund.

(d) (1) (A) For the 2014?15 fiscal year and for every fiscal year thereafter, the Department of Finance, in consultation with the California State Association of Counties, shall calculate the amount each county or city and county shall contribute to the Family Support Subaccount in accordance with Section 17600.50.

(B) On or before the 27th of each month, the Controller shall transfer, based on a schedule prepared the Department of Finance in consultation with the California State Association of Counties, from the funds deposited and remaining unexpended and unreserved on the 15th day of the month in the Health Subaccount of the Sales Tax Account of the Local Revenue Fund to the Family Support Subaccount, funds that equal, over the course of the year, the amount determined in subparagraph (A) pursuant to a schedule provided by the Department of Finance.

(C) After the transfer in subparagraph (B) has occurred, the State Controller shall allocate on or before the 27th of each month to health account in the local health and welfare trust fund of every county and city and county from a schedule prepared by the Department of Finance, in consultation with the California State Association of Counties, any funds remaining in the Health Account from the funds deposited and remaining unexpended and unreserved on the 15th day of the month in the Health Subaccount of the Sales Tax Account of the Local Revenue Fund. The schedule shall be prepared as the allocations would have been distributed pursuant to subdivision (b).

(D) For the 2014?15 fiscal year and for every fiscal year thereafter, the Controller, using the same timing and criteria as had been used in subdivision (b), shall allocate to each city, not to include a city and county, funds that equal the amounts received in the prior fiscal year by each city from the Sales Tax Account and the Sales Tax Growth Account of the Local Revenue Fund into the health and welfare trust fund.

(Amended by Stats. 2013, Ch. 358, Sec. 11. Effective September 26, 2013.)



17603.05

(a) Upon request of a county, the Controller may deposit all or a portion of the county?s allocation under this article into the County Medical Services Program Account of the County Health Services Fund.

(b) Any deposit or transfer the Controller makes to the County Medical Services Program Account shall be deemed to be a deposit to the local health and welfare fund.

(Amended by Stats. 1991, Ch. 611, Sec. 95. Effective October 7, 1991.)






ARTICLE 5. Vehicle License Fee Allocations

17604

(a) All motor vehicle license fee revenues collected in the 1991?92 fiscal year that are deposited to the credit of the Local Revenue Fund shall be credited to the Vehicle License Fee Account of that fund.

(b) (1) For the 1992?93 fiscal year and fiscal years thereafter, from vehicle license fee proceeds from revenues deposited to the credit of the Local Revenue Fund, the Controller shall make monthly deposits to the Vehicle License Fee Account of the Local Revenue Fund until the deposits equal the amounts that were allocated to counties, cities, and cities and counties as general purpose revenues in the prior fiscal year pursuant to this chapter from the Vehicle License Fee Account in the Local Revenue Fund and the Vehicle License Fee Account and the Vehicle License Fee Growth Account in the Local Revenue Fund.

(2) Any excess vehicle fee revenues deposited into the Local Revenue Fund pursuant to Section 11001.5 of the Revenue and Taxation Code shall be deposited in the Vehicle License Fee Growth Account of the Local Revenue Fund.

(3) The Controller shall calculate the difference between the total amount of vehicle license fee proceeds deposited to the credit of the Local Revenue Fund, pursuant to paragraph (1) of subdivision (a) of Section 11001.5 of the Revenue and Taxation Code, and deposited into the Vehicle License Fee Account for the period of July 16, 2009, to July 15, 2010, inclusive, and the amount deposited for the period of July 16, 2010, to July 15, 2011, inclusive.

(4) Of vehicle license fee proceeds deposited to the Vehicle License Fee Account after July 15, 2011, an amount equal to the difference calculated in paragraph (3) shall be deemed to have been deposited during the period of July 16, 2010, to July 15, 2011, inclusive, and allocated to cities, counties, and a city and county as if those proceeds had been received during the 2010?11 fiscal year.

(c) (1) On or before the 27th day of each month, the Controller shall allocate to each county, city, or city and county, as general purpose revenues the amounts deposited and remaining unexpended and unreserved on the 15th day of the month in the Vehicle License Fee Account of the Local Revenue Fund, in accordance with paragraphs (2) and (3).

(2) For the 1991?92 fiscal year, allocations shall be made in accordance with the following schedule:

Jurisdiction

Allocation
Percentage

Alameda ........................

4.5046

Alpine ........................

0.0137

Amador ........................

0.1512

Butte ........................

0.8131

Calaveras ........................

0.1367

Colusa ........................

0.1195

Contra Costa ........................

2.2386

Del Norte ........................

0.1340

El Dorado ........................

0.5228

Fresno ........................

2.3531

Glenn ........................

0.1391

Humboldt ........................

0.8929

Imperial ........................

0.8237

Inyo ........................

0.1869

Kern ........................

1.6362

Kings ........................

0.4084

Lake ........................

0.1752

Lassen ........................

0.1525

Los Angeles ........................

37.2606

Madera ........................

0.3656

Marin ........................

1.0785

Mariposa ........................

0.0815

Mendocino ........................

0.2586

Merced ........................

0.4094

Modoc ........................

0.0923

Mono ........................

0.1342

Monterey ........................

0.8975

Napa ........................

0.4466

Nevada ........................

0.2734

Orange ........................

5.4304

Placer ........................

0.2806

Plumas ........................

0.1145

Riverside ........................

2.7867

Sacramento ........................

2.7497

San Benito ........................

0.1701

San Bernardino ........................

2.4709

San Diego ........................

4.7771

San Francisco ........................

7.1450

San Joaquin ........................

1.0810

San Luis Obispo ........................

0.4811

San Mateo ........................

1.5937

Santa Barbara ........................

0.9418

Santa Clara ........................

3.6238

Santa Cruz ........................

0.6714

Shasta ........................

0.6732

Sierra ........................

0.0340

Siskiyou ........................

0.2246

Solano ........................

0.9377

Sonoma ........................

1.6687

Stanislaus ........................

1.0509

Sutter ........................

0.4460

Tehama ........................

0.2986

Trinity ........................

0.1388

Tulare ........................

0.7485

Tuolumne ........................

0.2357

Ventura ........................

1.3658

Yolo ........................

0.3522

Yuba ........................

0.3076

Berkeley ........................

0.0692

Long Beach ........................

0.2918

Pasadena ........................

0.1385

(3) For the 1992?93, 1993?94, and 1994?95 fiscal year and fiscal years thereafter, allocations shall be made in the same amounts as were distributed from the Vehicle License Fee Account and the Vehicle License Fee Growth Account in the prior fiscal year.

(4) For the 1995?96 fiscal year, allocations shall be made in the same amounts as distributed in the 1994?95 fiscal year from the Vehicle License Fee Account and the Vehicle License Fee Growth Account after adjusting the allocation amounts by the amounts specified for the following counties:

Alpine ........................

?$(11,296)

Amador ........................

25,417

Calaveras ........................

49,892

Del Norte ........................

39,537

Glenn ........................

(12,238)

Lassen ........................

17,886

Mariposa ........................

(6,950)

Modoc ........................

(29,182)

Mono ........................

(6,950)

San Benito ........................

20,710

Sierra ........................

(39,537)

Trinity ........................

(48,009)

(5) For the 1996?97 fiscal year and fiscal years thereafter, allocations shall be made in the same amounts as were distributed from the Vehicle License Fee Account and the Vehicle License Fee Growth Account in the prior fiscal year.

Initial proceeds deposited in the Vehicle License Fee Account in the 2003?04 fiscal year in the amount that would otherwise have been transferred pursuant to Section 10754 of the Revenue and Taxation Code for the period June 20, 2003, to July 15, 2003, inclusive, shall be deemed to have been deposited during the period June 16, 2003, to July 15, 2003, inclusive, and allocated to cities, counties, and a city and county during the 2002?03 fiscal year.

(d) The Controller shall make monthly allocations from the amount deposited in the Vehicle License Collection Account of the Local Revenue Fund to each county in accordance with a schedule to be developed by the State Department of Mental Health in consultation with the California Mental Health Directors Association, which is compatible with the intent of the Legislature expressed in the act adding this subdivision.

(e) Prior to making the monthly allocations in accordance with paragraph (5) of subdivision (c) and subdivision (d), and pursuant to a schedule provided by the Department of Finance, the Controller shall adjust the monthly distributions from the Vehicle License Fee Account to reflect an equal exchange of sales and use tax funds from the Social Services Subaccount to the Health Subaccount, as required by subdivisions (d) and (e) of Section 17600.15, and of Vehicle License Fee funds from the Health Account to the Social Services Account. Adjustments made to the Vehicle License Fee distributions pursuant to this subdivision shall not be used in calculating future year allocations to the Vehicle License Fee Account.

(Amended by Stats. 2013, Ch. 358, Sec. 12. Effective September 26, 2013.)



17604.05

(a) With the exception of the deposits made into the Vehicle License Collection Account, upon request of a county, the Controller may deposit all or any portion of the county?s allocation under this article into the County Medical Services Program Account of the County Health Services Fund.

(b) Deposits made pursuant to subdivision (a) shall be deemed to be deposits into a county?s or city?s local health and welfare trust fund pursuant to Section 17608.10.

(Amended by Stats. 1997, Ch. 484, Sec. 2.5. Effective September 25, 1997.)






ARTICLE 6. Growth Account Allocations?Deposits

17605

(a) For the 1992?93 fiscal year, the Controller shall deposit into the Caseload Subaccount of the Sales Tax Growth Account of the Local Revenue Fund, from revenues deposited into the Sales Tax Growth Account, an amount to be determined by the Department of Finance, that represents the sum of the shortfalls between the actual realignment revenues received by each county and each city and county from the Social Services Subaccount of the Local Revenue Fund in the 1991?92 fiscal year and the net costs incurred by each of those counties and cities and counties in the fiscal year for the programs described in Sections 10101, 10101.1, 11322, 11322.2, and 12306, subdivisions (a), (b), (c), and (d) of Section 15200, and Sections 15204.2 and 18906.5. The Department of Finance shall provide the Controller with an allocation schedule on or before August 15, 1993, that shall be used by the Controller to allocate funds deposited to the Caseload Subaccount under this subdivision. The Controller shall allocate these funds no later than August 27, 1993.

(b) (1) (A) For the 1993?94 fiscal year and fiscal years thereafter, the Controller shall deposit into the Caseload Subaccount of the Sales Tax Growth Account of the Local Revenue Fund, from revenues deposited into the Sales Tax Growth Account, an amount determined by the Department of Finance, in consultation with the appropriate state departments and the California State Association of Counties, that is sufficient to fund the net cost for the realigned portion of the county or city and county share of growth in social services caseloads, as specified in paragraph (2), and any share of growth from the previous year or years for which sufficient revenues were not available in the Caseload Subaccount. The Department of Finance shall provide the Controller with an allocations schedule on or before March 15 of each year. The schedule shall be used by the Controller to allocate funds deposited into the Caseload Subaccount under this subdivision.

(B) It is the intent of the Legislature that counties shall receive allocations from the Caseload Subaccount as soon as possible after funds are received in the Sales Tax Growth Account. The Department of Finance shall recommend to the Legislature, by January 10, 2005, a procedure to expedite the preparation and provision of the allocations schedule described in subparagraph (A) and the allocation of funds by the Controller.

(2) For purposes of this subdivision, ?growth? means the increase in the actual caseload expenditures for the prior fiscal year over the actual caseload expenditures for the fiscal year preceding the prior fiscal year for the programs described in Section 12306, subdivisions (a), (b), (c), and (d) of Section 15200, and Sections 10101, 15204.2 and 18906.5 of this code, and for which funds are allocated pursuant to subdivision (b) of Section 123940 of the Health and Safety Code.

(3) The difference in caseload expenditures between the fiscal years shall be multiplied by the factors that represent the change in county or city and county shares of the realigned programs. These products shall then be added or subtracted, taking into account whether the county?s or city and county?s share of costs was increased or decreased as a result of realignment, to yield each county?s or city and county?s allocation for caseload growth. Allocations for counties or cities and counties with allocations of less than zero shall be set at zero.

(c) On or before the 27th day of each month, the Controller shall allocate, to the local health and welfare trust fund social services account, the amounts deposited and remaining unexpended and unreserved on the 15th day of the month in the Caseload Subaccount, pursuant to the schedules of allocations of caseload growth described in subdivision (b). If there are insufficient funds to fully satisfy all caseload growth obligations, each county?s or city and county?s allocation for each program specified in subdivision (d) shall be prorated.

(d) Prior to allocating funds pursuant to subdivision (b), to the extent that funds are available from funds deposited in the Caseload Subaccount in the Sales Tax Growth Account in the Local Revenue Fund, the Controller shall allocate moneys to counties or cities and counties to correct any inequity or inequities in the computation of the child welfare services portion of the schedule required by subdivision (a) of Section 17602.

(e) (1) For the 2003?04 fiscal year, no Sales Tax Growth Account funds shall be allocated pursuant to this chapter until the caseload portion of the base of each county?s social services account in the county?s health and welfare trust fund is funded to the level of the 2001?02 fiscal year. Funds to meet this requirement shall be allocated from the Sales Tax Account of the Local Revenue Fund. If sufficient funds are not available in the Sales Tax Account of the Local Revenue Fund to achieve that funding level in the 2003?04 fiscal year, this requirement shall be funded in each succeeding fiscal year in which there are sufficient funds in the Sales Tax Account of the Local Revenue Fund until the caseload base funding level for which each county would have otherwise been eligible in accordance with subdivision (e) of Section 17602 for that year.

(2) The caseload portion of each county?s social services account base shall be determined by subtracting its noncaseload portion of the base, as determined by the Department of Finance in its annual calculation of General Growth Account allocations, from the total base of each county?s social services account for the 2001?02 fiscal year.

(Amended by Stats. 2004, Ch. 315, Sec. 1. Effective January 1, 2005.)



17605.05

(a) For the 1992?93 fiscal year and fiscal years thereafter, after satisfying the obligations set forth in Section 17605, the Controller shall deposit into the Base Restoration Subaccount of the Sales Tax Growth Account of the Local Revenue Fund, the remainder of those revenues deposited in the Sales Tax Growth Account of the Local Revenue Fund, up to a cumulative amount, that, in conjunction with local matching funds pursuant to Section 17608.15, is sufficient to fund the difference between two billion two hundred nineteen million four hundred ten thousand two hundred sixty dollars ($2,219,410,260), less the amount allocated pursuant to subdivision (a) of Section 17605, and actual amounts distributed for the 1991?92 fiscal year pursuant to this chapter.

(b) On or before the 27th day of each month, the Controller shall allocate to the appropriate accounts in the local health and welfare trust fund the amounts deposited and remaining unexpended and unreserved on the 15th day of the month in the Base Restoration Subaccount of the Sales Tax Growth Account pursuant to a schedule developed by the Department of Finance, in consultation with the appropriate state departments and the California State Association of Counties, based on each county?s, city?s, and city and county?s share of the funds determined pursuant to subdivision (a), including the adjustment made for individual counties and cities and counties that received funds allocated pursuant to subdivision (a) of Section 17605.

(c) For the 1994?95 fiscal year and fiscal years thereafter, in addition to the amount of mental health funding provided pursuant to Chapter 89 of the Statutes of 1991, five million dollars ($5,000,000) shall be provided for restoration of mental health base funding included in subdivision (a) of Section 2 of Chapter 1323 of the Statutes of 1990.

(Amended by Stats. 1995, Ch. 957, Sec. 2. Effective January 1, 1996.)



17605.051

(a) Notwithstanding any other provision of law, upon request of the County Medical Services Program Governing Board, the Controller shall deposit amounts received pursuant to Sections 16809.3, 17603.05, 17604.05, 17605.07, and 17606.20 into the County Medical Services Subaccount in lieu of depositing these amounts into the County Medical Services Program Account of the County Health Services Fund.

(b) Deposits made pursuant to this section shall be treated in the same manner as deposits that are made into the County Medical Services Program Account of the County Health Services Fund.

(c) Upon request of the County Medical Services Program Governing Board, the Controller shall transfer amounts deposited into the County Medical Services Subaccount to the County Medical Services Program Governing Board for the purposes described in subdivision (f) of Section 16809.

(Added by Stats. 2008, Ch. 758, Sec. 64. Effective September 30, 2008.)



17605.07

(a) For the 1992?93 fiscal year and fiscal years thereafter, after satisfying the obligations set forth in Sections 17605 and 17605.05, the Controller shall deposit into the County Medical Services Subaccount 4.027 percent of the amounts remaining and unexpended in the Sales Tax Growth Account of the Local Revenue Fund.

(b) If the amount deposited to the Caseload Subaccount of the Sales Tax Growth Account pursuant to subdivision (b) of Section 17605 exceeds twenty million dollars ($20,000,000) for any fiscal year, then an additional amount equal to 4.027 percent of the amount deposited to the Caseload Subaccount shall be deposited to the County Medical Services Program Subaccount of the Sales Tax Growth Account.

(Added by Stats. 1993, Ch. 100, Sec. 17. Effective July 13, 1993. Adding action is conditionally inoperative, pursuant to Stats. 1993, Ch. 100, Sec. 28.)



17605.08

(a) For the fiscal year following the first fiscal year in which funds are deposited into the Special Equity Subaccount, after satisfying the obligations set forth in Sections 17605 and 17605.05, the Controller shall deposit into the Special Equity Subaccount any positive difference between ten million one hundred thousand dollars ($10,100,000) and the sum of (1) the amount allocated in the prior year to the Special Equity Subaccount pursuant to Section 17606.10 and (2) the amount of matching funds allocated in the prior fiscal year pursuant to Section 17606.20.

(b) For each fiscal year following the first fiscal year described in subdivision (a), after satisfying the obligations set forth in Section 17605 and 17605.05, the Controller shall deposit any positive difference between seven million one hundred thousand dollars ($7,100,000) and the sum of the amounts allocated in the prior fiscal year to the Special Equity Subaccount pursuant to Section 17605.10 and the matching funds allocated in the prior fiscal year pursuant to Section 17606.20.

(Added by Stats. 1993, Ch. 100, Sec. 18. Effective July 13, 1993. Adding action is conditionally inoperative, pursuant to Stats. 1993, Ch. 100, Sec. 28.)



17605.10

(a) For the 1992?93 fiscal year and fiscal years thereafter, after satisfying the obligations set forth in Sections 17605, 17605.05, 17605.07, and 17605.08, the Controller shall deposit any funds remaining in the Sales Tax Growth Account of the Local Revenue Fund into the specified subaccounts according to the following schedule:

Account

Allocation
Percentage

The Indigent Health Equity Subaccount ........................

4.9388

The Community Health Equity Subac count ........................

12.0937

The Mental Health Equity Subaccount ........................

3.9081

The State Hospital Mental Health Equity

Subaccount ........................

6.9377

The General Growth Subaccount ........................

64.0367

The Special Equity Subaccount ........................

8.0850

(b) Notwithstanding subdivision (a), after amounts have been deposited into the Indigent Health Equity Subaccount, the Community Health Equity Subaccount, the Mental Health Equity Subaccount, and the State Hospital Mental Health Equity Subaccount, which in conjunction with matching funds pursuant to Section 17606.20, comprise a cumulative total of two hundred seven million nine hundred thousand dollars ($207,900,000), or after the requirements of paragraph (2) of subdivision (c) of Section 17606.05 have been satisfied, whichever is less, all additional funds that would be available for deposit into those subaccounts shall be deposited into any remaining subaccounts in proportion to their percentages in the schedule specified in subdivision (a).

(c) Notwithstanding subdivision (a), after amounts have been deposited into the Special Equity Subaccount, which in conjunction with matching funds pursuant to Section 17606.20, comprise a cumulative total of thirty-eight million five hundred thousand dollars ($38,500,000), all additional funds that would be available for deposit into that subaccount shall be deposited into the remaining subaccounts in proportion to their percentages specified in subdivision (a).

(d) Notwithstanding subdivision (a), cities shall not participate in the allocations from the State Hospital Mental Health Equity Subaccount and the Indigent Health Equity Subaccount. For purposes of calculating equity allocations among the counties and a city and county, the allocations of the Mental Health Equity Subaccount and the State Hospital Mental Health Equity Subaccount shall be combined by consolidating the resource bases associated with each subaccount as the basis of calculating the poverty-population shortfall. The population portion of the calculation of allocations of the Mental Health Equity Subaccount and the State Hospital Mental Health Equity Subaccount shall be adjusted to ensure that cities receive an appropriate share of equity funds consistent with their operation of community programs, and the counties in which those cities are located receive an appropriate share reflecting the fact that counties provide the state hospital services in those counties.

(Amended by Stats. 1997, Ch. 484, Sec. 4. Effective September 25, 1997.)






ARTICLE 7. Allocation of Funds from the Sales Tax Growth Account

17606.05

(a) For the 1992?93 fiscal year, the Controller shall allocate to those counties that have a poverty-population shortfall, as described in subdivision (c), those funds deposited in the Indigent Health Equity Subaccount, the Community Health Equity Subaccount, the Mental Health Equity Subaccount, and the State Hospital Mental Health Equity Subaccount in accordance with the following tables and schedules:

(1) The Controller shall make monthly allocations from the amounts deposited in the Indigent Health Equity Subaccount to the health account in the local health and welfare trust fund in accordance with the following schedule:

Allocation

County

Percentage

Alameda ........................

9.377

Contra Costa ........................

4.939

Fresno ........................

6.964

Kern ........................

4.362

Merced ........................

1.889

Monterey ........................

2.143

Placer ........................

.959

Riverside ........................

7.059

Sacramento ........................

8.907

San Bernardino ........................

10.804

San Diego ........................

15.927

San Joaquin ........................

4.855

San Luis Obispo ........................

1.200

San Mateo ........................

3.159

Santa Barbara ........................

3.159

Santa Clara ........................

3.159

Stanislaus ........................

3.249

Tulare ........................

3.262

Ventura ........................

3.592

Yolo ........................

1.038

(2) The Controller shall make monthly allocations from the amounts deposited in the Community Health Equity Subaccount to the health account in the local health and welfare trust fund in accordance with the following schedule:

Allocation

County

Percentage

Butte ........................

1.11

Calaveras ........................

.13

Del Norte ........................

.18

El Dorado ........................

.54

Fresno ........................

7.20

Glenn ........................

.12

Humboldt ........................

.71

Imperial ........................

.72

Kern ........................

4.81

Kings ........................

.62

Lake ........................

.35

Lassen ........................

.15

Madera ........................

.43

Marin ........................

.84

Mariposa ........................

.07

Mendocino ........................

.54

Merced ........................

1.53

Modoc ........................

.05

Napa ........................

.50

Nevada ........................

.40

Placer ........................

.63

Plumas ........................

.12

Riverside ........................

7.66

Sacramento ........................

8.01

San Benito ........................

.15

San Bernardino ........................

11.76

San Diego ........................

17.07

San Joaquin ........................

3.91

San Luis Obispo ........................

1.09

Santa Clara ........................

13.88

Shasta ........................

1.09

Sierra ........................

.02

Siskiyou ........................

.25

Solano ........................

1.25

Sonoma ........................

1.83

Stanislaus ........................

2.90

Sutter ........................

.67

Tehama ........................

.29

Tulare ........................

2.03

Tuolumne ........................

.22

Ventura ........................

3.34

Yolo ........................

.84

City of Berkeley ........................

__

City of Pasadena ........................

__

City of Long Beach ........................

__

(3) The Controller shall make monthly allocations from the amounts deposited in the State Hospital Mental Health Equity Subaccount to the mental health account in the local health and welfare trust fund in accordance with the following schedule:

Allocation

County

Percentage

Amador ........................

.055

Butte ........................

1.957

Calaveras ........................

.256

Del Norte ........................

.291

El Dorado ........................

1.011

Fresno ........................

10.815

Glenn ........................

.277

Humboldt ........................

.747

Imperial ........................

1.682

Kern ........................

1.726

Kings ........................

1.153

Lake ........................

.470

Lassen ........................

.150

Madera ........................

1.192

Mariposa ........................

.006

Mendocino ........................

.478

Merced ........................

2.924

Modoc ........................

.007

Monterey ........................

.684

Nevada ........................

.021

Placer ........................

.450

Plumas ........................

.068

Riverside ........................

5.538

Sacramento ........................

9.423

San Benito ........................

.010

San Bernardino ........................

11.445

San Diego ........................

19.331

San Joaquin ........................

7.682

San Luis Obispo ........................

1.119

Santa Barbara ........................

.341

Santa Clara ........................

5.264

Santa Cruz ........................

.271

Shasta ........................

.708

Siskiyou ........................

.529

Stanislaus ........................

3.309

Sutter ........................

1.702

Tehama ........................

.194

Trinity ........................

.054

Tulare ........................

5.074

Tuolumne ........................

.104

Ventura ........................

1.377

Yolo ........................

.105

City of Berkeley ........................

__

(4) The Controller shall make monthly allocations from the amounts deposited in the Mental Health Equity Subaccount to the mental health account in the local health and welfare trust fund in accordance with the following schedule:

Allocation

County

Percentage

Butte ........................

.379

Contra Costa ........................

6.066

Fresno ........................

7.113

Imperial ........................

.711

Kern ........................

5.387

Lake ........................

.490

Lassen ........................

.045

Los Angeles ........................

28.142

Madera ........................

.335

Merced ........................

1.955

Napa ........................

.046

Orange ........................

2.794

Riverside ........................

6.448

Sacramento ........................

3.710

San Benito ........................

.231

San Bernardino ........................

19.414

Santa Cruz ........................

2.171

Shasta ........................

1.909

Solano ........................

5.117

Stanislaus ........................

3.717

Tulare ........................

3.604

Tuolumne ........................

.217

City of Berkeley ........................

__

(b) (1) For the 1993?94 fiscal year and succeeding fiscal years, the Controller shall allocate, on a monthly basis, to the appropriate accounts of the local health and welfare trust fund those funds deposited into the Indigent Health Equity Subaccount, the Community Health Equity Subaccount, the Mental Health Equity Subaccount, and the State Hospital Mental Health Equity Subaccount in the Sales Tax Growth Account in accordance with a schedule prepared in accordance with subdivision (c) by the Department of Finance.

(2) The Department of Finance shall annually consult with the California State Association of Counties prior to submitting any schedule of allocations to the Controller.

(3) If deposits into the Indigent Health Equity Subaccount, the Community Health Equity Subaccount, the Mental Health Equity Subaccount, and the State Hospital Mental Health Equity Subaccount are not sufficient to eliminate poverty-population shortfalls as described in subdivision (c), each eligible jurisdiction shall receive an allocation which equals its pro rata share of funds in the subaccount based on the jurisdiction?s percentage share of the poverty-population shortfall.

(c) (1) A poverty-population percentage shall be computed annually by the Department of Finance for each county, city, and city and county by averaging each jurisdiction?s share of the state?s total population and each jurisdiction?s percentage share of the state?s total cash-grant certified CalWORKs and SSI/SSP eligible populations residing in the county, city, or city and county, as determined by the Department of Finance. For purposes of calculating the poverty-population percentage for the State Hospital Mental Health Equity Subaccount and the Indigent Health Equity Subaccount, beginning with the 1995?96 allocation, the population and poverty figures for the cities shall be assigned to the county in which each city is located.

(2) (A) For each subaccount, the Department of Finance shall calculate the poverty-population shortfall for each county, city, and city or county, which received funding from the state, including any equity allocation made pursuant to this section, in the prior fiscal year and excluding any transfers to or from other subaccounts under Section 17600.20.

(B) The poverty-population shortfalls shall be calculated for the following programs or funding sources:

(i) State funding under Part 4.5 (commencing with Section 16700), as operative on June 29, 1991, for indigent health programs.

(ii) State funding under Part 4.5 (commencing with Section 16700), as operative on June 29, 1991, for community health programs.

(iii) Funding provided for purposes of the implementation of Division 5 (commencing with Section 5000) for the organization and financing of community mental health programs, including funding for the purchase of state hospital services, funding for services provided by institutes for mental diseases, and funding for services provided for under Chapter 1294 of the Statutes of 1989.

(C) The calculation shall identify the amount by which the allocations for the programs or funding sources identified in subparagraph (B) are less than the amount the jurisdiction would have received if its percentage share of the prior year funding had been equal to its poverty-population percentage.

(D) The calculation of the poverty-population shortfall for clause (iii) of subparagraph (B) shall include all allocations received pursuant to Section 5701, including all distributions made pursuant to subdivision (b) of Section 5701, unless those funds are intended for pilot program or demonstration projects or are exempted from this requirement by other provisions of law. Poverty-population shortfall calculations shall not include funds received through the state mandates claim process.

(E) (i) The Department of Finance shall recalculate the resource base used in determining the poverty-population shortfalls pursuant to subparagraph (B) for the 1994?95 fiscal year equity allocations according to this subparagraph. The resource base for each equity subaccount shall be reconstructed beginning with the resource bases to be used for allocating 1994?95 fiscal year growth.

(ii) For the State Hospital Mental Health Equity Subaccount, the Department of Finance shall use the 1990?91 fiscal year State Hospital Mental Health allocations as reported by the State Department of Mental Health.

(iii) For the Community Mental Health Equity Subaccount:

(I) The Department of Finance shall use the following resources reported by the State Department of Mental Health:

(ia) The final December 1992 distribution of resources associated with Institutes of Mental Disease.

(ib) The 1990?91 fiscal year community mental health allocations.

(ic) Allocations for services provided for under Chapter 1294 of the Statutes of 1989.

(II) The Department of Finance shall expand the resource base with the following nonrealigned funding sources, as allocated among counties:

(ia) 1991?92 fiscal year Cigarette and Tobacco Products Surtax allocations made under Chapter 1331 of the Statutes of 1989, Chapter 51 of the Statutes of 1990, and, for the 1994?95 fiscal year only, Chapter 1323 of the Statutes of 1990.

(ib) 1993?94 fiscal year federal homeless block grant allocations.

(ic) 1993?94 fiscal year mental health special education allocations.

(id) 1993?94 fiscal year allocations for the system of care for children, in accordance with Chapter 1229 of the Statutes of 1992.

(ie) 1993?94 fiscal year federal Substance Abuse and Mental Health Services Administration block grant funds.

(iv) For the Community Health Equity Subaccount and the Indigent Health Equity Subaccount, the Department of Finance shall use the historical resource base as allocated among the counties, cities, and city and county, as reported by the State Department of Health Services in the September 17, 1991, report of Indigent and Community Health Resources.

(v) The Department of Finance shall use these adjusted resource bases for the four equity subaccounts as provided in this subparagraph to calculate what the four 1994?95 fiscal year equity subaccount allocations would have been, and, together with 1994?95 fiscal year Base Restoration Subaccount allocations as adjusted according to subdivision (b) of Section 17605, to the Health and Mental Health Accounts, reconstruct the 1994?95 fiscal year realignment base for the 1995?96 allocation year for each city, county, and city and county for each equity subaccount. The Department of Finance shall use these adjusted resource bases to do both of the following:

(I) Distribute equity allocations for the 1995?96 fiscal year.

(II) With adjustments for growth in realigned funds, and annual changes that reflect funds allocated in the previous year from nonrealigned funds specified in this subdivision, calculate equity allocations in the 1996?97 fiscal year and fiscal years thereafter.

(3) For each subaccount, the Department of Finance shall total the amounts calculated in paragraph (2) and determine the percentage of that total represented by each amount.

(4) Each county?s, city?s, or city and county?s percentage share of each subaccount specified in subdivision (b) of Section 17606.05 shall equal the percentage computed in paragraph (3).

(5) All calculations made pursuant to this subdivision shall be compiled and made available by the Department of Finance, upon request, to all counties, cities, and cities and counties eligible for funding pursuant to this subdivision, and cities and counties, receiving funding pursuant to this article at least 30 days prior to submission of schedules of allocations to the Controller.

(Amended by Stats. 1998, Ch. 642, Sec. 2. Effective January 1, 1999.)



17606.10

(a) For the 1992?93 fiscal year and subsequent fiscal years, the Controller shall allocate funds, on a monthly basis from the General Growth Subaccount in the Sales Tax Growth Account to the appropriate accounts in the local health and welfare trust fund of each county, city, and city and county in accordance with a schedule setting forth the percentage of total state resources received in the 1990?91 fiscal year, including State Legalization Impact Assistance Grants distributed by the state under Part 4.5 (commencing with Section 16700), funding provided for purposes of implementation of Division 5 (commencing with Section 5000), for the organization and financing of community mental health services, including the Cigarette and Tobacco Products Surtax proceeds which are allocated to county mental health programs pursuant to Chapter 1331 of the Statutes of 1989, Chapter 51 of the Statutes of 1990, and Chapter 1323 of the Statutes of 1990, and state hospital funding and funding distributed for programs administered under Sections 1794, 10101.1, and 11322.2, as annually adjusted by the Department of Finance, in conjunction with the appropriate state department to reflect changes in equity status from the base percentages. However, for the 1992?93 fiscal year, the allocation for community mental health services shall be based on the following schedule:

Percentage

of Statewide

Jurisdiction

Resource Base

Alameda ........................

4.3693

Alpine ........................

0.0128

Amador ........................

0.0941

Butte ........................

0.7797

Calaveras ........................

0.1157

Colusa ........................

0.0847

Contra Costa ........................

2.3115

Del Norte ........................

0.1237

El Dorado ........................

0.3966

Fresno ........................

3.1419

Glenn ........................

0.1304

Humboldt ........................

0.6175

Imperial ........................

0.5425

Inyo ........................

0.1217

Kern ........................

1.8574

Kings ........................

0.4229

Lake ........................

0.2362

Lassen ........................

0.1183

Los Angeles ........................

27.9666

Madera ........................

0.3552

Marin ........................

0.9180

Mariposa ........................

0.0792

Mendocino ........................

0.4099

Merced ........................

0.8831

Modoc ........................

0.0561

Mono ........................

0.0511

Monterey ........................

1.1663

Napa ........................

0.3856

Nevada ........................

0.2129

Orange ........................

5.3423

Placer ........................

0.5034

Plumas ........................

0.1134

Riverside ........................

3.6179

Sacramento ........................

4.1872

San Benito ........................

0.1010

San Bernardino ........................

4.5494

San Diego ........................

7.8773

San Francisco ........................

3.5335

San Joaquin ........................

2.4690

San Luis Obispo ........................

0.6652

San Mateo ........................

2.5169

Santa Barbara ........................

1.0745

Santa Clara ........................

5.0488

Santa Cruz ........................

0.7960

Shasta ........................

0.5493

Sierra ........................

0.0345

Siskiyou ........................

0.2051

Solano ........................

0.6694

Sonoma ........................

1.1486

Stanislaus ........................

1.4701

Sutter/Yuba ........................

0.6294

Tehama ........................

0.2384

Trinity ........................

0.0826

Tulare ........................

1.4704

Tuolumne ........................

0.1666

Ventura ........................

1.9311

Yolo ........................

0.5443

Berkeley ........................

0.2688

Tri-City ........................

0.2347

(b) The Department of Finance shall recalculate the resource base used in determining the General Growth Subaccount allocations to the Health Account, Mental Health Account, and Social Services Account of the local health and welfare trust fund of each city, county, and city and county for the 1994?95 fiscal year general growth allocations according to subdivisions (c) and (d). For the 1995?96 fiscal year and annually until the end of the 2012?13 fiscal year, the Department of Finance shall prepare the schedule of allocations of growth based upon the recalculation of the resource base as provided by subdivision (c).

(c) For the Mental Health Account, the Department of Finance shall do all of the following:

(1) Use the following sources as reported by the State Department of Mental Health:

(A) The final December 1992 distribution of resources associated with Institutes for Mental Disease.

(B) The 1990?91 fiscal year state hospitals and community mental health allocations.

(C) Allocations for services provided for under Chapter 1294 of the Statutes of 1989.

(2) Expand the resource base with the following nonrealigned funding sources as allocated among the counties:

(A) Tobacco surtax allocations made under Chapter 1331 of the Statutes of 1989 and Chapter 51 of the Statutes of 1990.

(B) For the 1994?95 allocation year only, Chapter 1323 of the Statutes of 1990.

(C) 1993?94 fiscal year federal homeless block grant allocation.

(D) 1993?94 fiscal year Mental Health Special Education allocations.

(E) 1993?94 fiscal year allocations for the system of care for children, in accordance with Chapter 1229 of the Statutes of 1992.

(F) 1993?94 fiscal year federal Substance Abuse and Mental Health Services Administration block grant allocations pursuant to Subchapter 1 (commencing with Section 10801) of Chapter 114 of Title 42 of the United States Code.

(d) Until the end of the 2012?13 fiscal year, for the Health Account, the Department of Finance shall use the historical resource base of state funds as allocated among the counties, cities, and city and county as reported by the State Department of Health Services in a September 17, 1991, report of Indigent and Community Health Resources.

(e) The Department of Finance shall use these adjusted resource bases for the Health Account and Mental Health Account to calculate what the 1994?95 fiscal year General Growth Subaccount allocations would have been, and together with 1994?95 fiscal year Base Restoration Subaccount allocations, CMSP subaccount allocations, equity allocations to the Health Account and Mental Health Account as adjusted by subparagraph (E) of paragraph (2) of subdivision (c) of Section 17606.05, and special equity allocations to the Health Account and Mental Health Account as adjusted by subdivision (e) of Section 17606.15 reconstruct the 1994?95 fiscal year General Growth Subaccount resource base for the 1995?96 allocation year for each county, city, and city and county. Notwithstanding any other provision of law, the actual 1994?95 general growth allocations shall not become part of the realignment base allocations to each county, city, and city and county. The total amounts distributed by the Controller for general growth for the 1994?95 allocation year shall be reallocated among the counties, cities, and city and county in the 1995?96 allocation year according to this paragraph, and shall be included in the general growth resource base for the 1996?97 allocation year and each fiscal year thereafter. For the 1996?97 allocation year and fiscal years thereafter, the Department of Finance shall update the base with actual growth allocations to the Health Account, Mental Health Account, and Social Services Account of each county, city, and city and county local health and welfare trust fund in the prior year, and adjust for actual changes in nonrealigned funds specified in subdivision (c) in the year prior to the allocation year.

(f) For the 2013?14 fiscal year and every fiscal year thereafter, the Controller shall do all of the following:

(1) Allocate to the mental health account of each county, city, or city and county based on a schedule provided by the Department of Finance. The Department of Finance shall recalculate the resource base used in determining the General Growth Subaccount allocations to mental health account in accordance with subdivision (c) and allocate based on that recalculation.

(2) Allocate 18.4545 percent of the total General Growth Subaccount to the Health Account.

(3) Allocate to the Child Poverty and Family Supplemental Support Subaccount in the Sales Tax Account the remainder of the funds in the General Growth Subaccount.

(Amended by Stats. 2013, Ch. 358, Sec. 13. Effective September 26, 2013.)



17606.15

(a) For the first fiscal year in which funds are deposited into the Special Equity Subaccount in the Sales Tax Growth Account in the Local Revenue Fund, the Controller shall allocate funds on a monthly basis from the Special Equity Subaccount to the account of the local health and welfare trust fund designated by each recipient county in accordance with the following schedule:

County

Allocation
Percentage

Orange ........................

49.505

San Diego ........................

39.604

Santa Clara ........................

10.891

(b) For the fiscal year following the first fiscal year in which funds are deposited into the Special Equity Subaccount, the Controller shall first allocate any amount deposited pursuant to Section 17605.08 in accordance with the schedule described in subdivision (a).

(c) For each fiscal year following the first fiscal year in which funds are deposited into the Special Equity Subaccount in the Sales Tax Growth Account in the Local Revenue Fund, after fulfilling the obligations set forth in subdivision (b), the Controller shall allocate all funds remaining in that subaccount to the account of the local health and welfare trust fund designated by each recipient county in accordance with the following schedule:

County

Allocation
Percentage

Orange ........................

28.169

San Diego ........................

56.338

Santa Clara ........................

15.493

(d) Notwithstanding any other subdivision of this section, the Controller shall not allocate from the Special Equity Subaccount of the Sales Tax Growth Account in the Local Revenue Fund any amount that, in conjunction with matching funds allocated pursuant to Section 17606.20, comprises a cumulative total of more than the amounts in the following schedule:

County

Allocation

Orange ........................

$13,000,000

San Diego ........................

20,000,000

Santa Clara ........................

5,500,000

(e) For purposes of calculating the poverty-population shortfall as required by subdivision (c) of Section 17606.05, counties receiving funds pursuant to this section shall inform the Department of Finance of the amount from each county?s special equity allocation that has been deposited into the health subaccount of the health and welfare trust fund that shall be credited to the indigent health resource base and the community resource base.

(Amended by Stats. 1997, Ch. 484, Sec. 7. Effective September 25, 1997.)



17606.20

(a) On or before the 27th day of each month, the Controller shall allocate money to each county, city, and city and county, as general purpose revenues, from revenues deposited in the Vehicle License Fee Growth Account in the Local Revenue Fund in amounts that are proportional to each county?s, city?s, or city and county?s total allocation from the Sales Tax Growth Account, except amounts provided pursuant to Section 17605.

(b) Notwithstanding subdivision (a), for the 1998?99 fiscal year and fiscal years thereafter, if, after meeting the requirements of Section 17605, there are no funds remaining in the Sales Tax Growth Account to allocate to each county, city, and city and county pursuant to subdivisions (a) and (b) of Section 17605.07, Section 17605.08, or Section 17605.10, the Controller shall allocate the revenues deposited in the Vehicle License Fee Growth Account to each county, city, and city and county, as general purpose revenues, in the following manner:

(1) The Controller shall determine the amount of sales tax growth in the 1996?97 fiscal year which exceeded the requirements of Section 17605 in the 1996?97 fiscal year.

(2) The Controller shall determine the amount of sales tax growth allocated in the 1996?97 fiscal year to the County Medical Services Subaccount pursuant to subdivisions (a) and (b) of Section 17605.7, and to the Indigent Health Equity, Community Health Equity, Mental Health Equity, State Hospital Mental Health Equity, General Growth, and Special Equity Subaccounts pursuant to Section 17605.10.

(3) The Controller shall compute percentages by dividing the amounts determined in paragraph (2) by the amount determined in paragraph (1).

(4) For calculation purposes related to paragraph (5), the Controller shall apply the percentages determined in paragraph (3) to revenues in the Vehicle License Fee Growth Account to determine the amount of vehicle license fee growth revenues attributable to the County Medical Services , Indigent Health Equity, Community Health Equity, Mental Health Equity, State Hospital Mental Health Equity, General Growth, and Special Equity Subaccounts. This paragraph shall not require the Controller to deposit vehicle license fee growth revenues into the subaccounts specified in this paragraph, and is solely for determining the distribution of vehicle license growth revenues to each county, city, and city and county.

(5) On or before the 27th day of each month, the Controller shall allocate money to each county, city, and city and county, as general purpose revenues, from revenues deposited in the Vehicle License Fee Growth Account in the Local Revenue Fund. These allocations shall be determined based on schedules developed by the Department of Finance pursuant to Sections 17606.05 and 17606.10, in consultation with the California State Association of Counties.

(Amended by Stats. 1998, Ch. 642, Sec. 3. Effective January 1, 1999.)






ARTICLE 9. County Matching Fund Requirements

17608.05

(a) As a condition of deposit of funds from the Sales Tax Account of the Local Revenue Fund into a county?s local health and welfare trust fund mental health account, the county or city shall deposit each month local matching funds in accordance with a schedule developed by the State Department of Mental Health based on county or city standard matching obligations for the 1990?91 fiscal year for mental health programs.

(b) A county, city, or city and county may limit its deposit of matching funds to the amount necessary to meet minimum federal maintenance of effort requirements, as calculated by the State Department of Mental Health, subject to the approval of the Department of Finance. However, the amount of the reduction permitted by the limitation provided for by this subdivision shall not exceed twenty-five million dollars ($25,000,000) per fiscal year on a statewide basis.

(c) Any county, city, or city and county that elects not to apply maintenance of effort funds for community mental health programs shall not use the loss of these expenditures from local mental health programs for realignment purposes, including any calculation for poverty-population shortfall for clause (iv) of subparagraph (B) of paragraph (2) of subdivision (c) of Section 17606.05.

(Amended by Stats. 1996, Ch. 6, Sec. 11. Effective January 1, 1997.)



17608.10

(a) As a condition of deposit of funds from the Sales Tax Account of the Local Revenue Fund into a county?s or city?s local health and welfare trust fund account, a county or city shall deposit county or city general purpose revenues into the health account each month equal to one-twelfth of the amounts set forth in the following schedule:

Jurisdiction

Amount

Alameda ........................

$ 20,545,579

Alpine ........................

21,465

Amador ........................

278,460

Butte ........................

724,304

Calaveras ........................

0

Colusa ........................

237,754

Contra Costa ........................

10,114,331

Del Norte ........................

44,324

El Dorado ........................

704,192

Fresno ........................

10,404,113

Glenn ........................

58,501

Humboldt ........................

589,711

Imperial ........................

772,088

Inyo ........................

561,262

Kern ........................

7,623,407

Kings ........................

466,273

Lake ........................

118,222

Lassen ........................

119,938

Los Angeles ........................

159,324,707

Madera ........................

81,788

Marin ........................

1,196,515

Mariposa ........................

0

Mendocino ........................

347,945

Merced ........................

858,484

Modoc ........................

70,462

Mono ........................

409,928

Monterey ........................

3,367,970

Napa ........................

546,957

Nevada ........................

96,375

Orange ........................

15,727,317

Placer ........................

368,490

Plumas ........................

66,295

Riverside ........................

7,365,244

Sacramento ........................

7,128,508

San Benito ........................

0

San Bernardino ........................

4,316,679

San Diego ........................

4,403,290

San Francisco ........................

39,363,076

San Joaquin ........................

2,469,934

San Luis Obispo ........................

1,359,837

San Mateo ........................

6,786,043

Santa Barbara ........................

3,794,166

Santa Clara ........................

13,203,375

Santa Cruz ........................

2,053,729

Shasta ........................

184,049

Sierra ........................

7,330

Siskiyou ........................

287,627

Solano ........................

115,800

Sonoma ........................

438,234

Stanislaus ........................

3,510,803

Sutter ........................

674,240

Tehama ........................

446,992

Trinity ........................

292,662

Tulare ........................

1,547,481

Tuolumne ........................

305,830

Ventura ........................

4,185,070

Yolo ........................

1,081,388

Yuba ........................

187,701

Berkeley ........................

1,953,018

Long Beach ........................

0

Pasadena ........................

0

(b) As an additional condition of deposit of funds from the Sales Tax Account of the Local Revenue Fund into a county?s or city?s local health and welfare trust fund, a county or city shall deposit each month an amount of county or city general purpose revenues at least equal to the amount of funds transferred by the Controller each month to the county or city pursuant to Article 5 (commencing with Section 17604).

(c) As an additional condition of deposit of funds from the Sales Tax Account of the Local Revenue Fund into a county?s or city?s local health and welfare trust fund account, a county or city shall deposit each month into the mental health account of the local health and welfare trust fund account an amount of county or city general purpose revenues at least equal to the amount of funds transferred pursuant to subdivision (d) of Section 17604 to the county.

(Amended by Stats. 1997, Ch. 484, Sec. 8. Effective September 25, 1997.)



17608.15

As a condition of the deposit of Sales Tax Growth Account funds into the local health and welfare trust fund accounts, a county or city or city and county shall deposit, each month, local matching funds that are sufficient to permit the disbursement from the local health and welfare trust fund accounts amounts that are equivalent to the growth of revenue in the sales tax and vehicle license fees allocated pursuant to Section 11001.5 of the Revenue and Taxation Code to the trust fund accounts and the county general funds.

(Amended by Stats. 1993, Ch. 100, Sec. 27. Effective July 13, 1993. This amending action is conditionally inoperative, pursuant to Stats. 1993, Ch. 100, Sec. 28.)






ARTICLE 10. Expenditure Limitations and Reports

17609

Funds deposited into a county?s health and welfare trust fund accounts may be expended only for the purposes of providing those mental health, public health, indigent health care, social services, and juvenile justice programs transferred or otherwise financed pursuant to the realignment established under Chapters 89 and 91 of the Statutes of 1991.

(Amended by Stats. 1991, Ch. 611, Sec. 107. Effective October 7, 1991.)



17609.01

Except as provided in Section 17600.20, funds deposited in the health account may be expended only for public health and indigent health care services.

(Added by Stats. 1991, Ch. 611, Sec. 108. Effective October 7, 1991.)



17609.02

Except as provided in Section 17600.20, funds deposited in the family support account may be expended only to pay for an increased county contribution toward the costs of CalWORKs as those funds were allocated by the Department of Finance.

(Added by Stats. 2013, Ch. 24, Sec. 18. Effective June 27, 2013.)



17609.05

(a) Each county, city, or city and county shall file with the Controller quarterly and annual reports of trust fund deposits and disbursements within 60 days after the end of the quarter.

(b) The Controller shall verify deposits and notify appropriate state agencies upon request of deficits in deposits. The next scheduled allocations shall not be made until deposits are made accordingly. Reports shall be forwarded to the appropriate state department for expenditure verification.

(Amended by Stats. 1993, Ch. 728, Sec. 4. Effective October 4, 1993.)



17609.09

Whenever a distribution is made to counties, cities, and cities and counties, the Controller shall provide a remittance advice, identifying the amounts that are provided from each account or subaccount in the Local Revenue Fund and identifying the account in the local health and welfare trust fund into which the funds shall be deposited.

(Added by Stats. 1993, Ch. 728, Sec. 5. Effective October 4, 1993.)



17609.10

The Controller shall charge actual administration costs for the implementation and maintenance of this part and subsequent related legislation to the Local Revenue Fund prior to all allocations. These charges shall be reviewed and approved annually by the Department of Finance.

(Added by Stats. 1991, Ch. 611, Sec. 110. Effective October 7, 1991.)






ARTICLE 11. Family Support Subaccount True-Up Process

17610

(a) In June 2016 and for every fiscal year thereafter, for every county or city and county that selected the option pursuant to paragraph (1) of subdivision (b) or paragraph (1) of subdivision (c) of Section 17600.50, the Director of Finance shall make a final determination of the amount of the allocation attributable to each county and city and county should have been pursuant to subdivision (d) of Section 17603 for the penultimate fiscal year.

(b) The amount of the final determination amount for each county or city and county shall be subtracted from the amount attributable to each county or city and county that was actually transferred in the applicable fiscal year. This calculation shall be made at the same time as the final determination in subdivision (a).

(c) The Director of Finance shall promptly notify every affected county or city and county and the Joint Legislative Budget Committee of the determinations made pursuant to subdivisions (a) and (b).

(d) If the difference calculated in subdivision (b) is negative, the state shall pay the applicable county or city and county, the difference and those funds shall be deposited in that county?s or city and county?s health account of the local health and welfare trust fund. Notwithstanding Section 13340 of the Government Code, there is hereby continuously appropriated to the Director of Finance the funds necessary to pay any amounts owed pursuant to this subdivision.

(e) If the difference determined in subdivision (b) is positive, the applicable county or city and county shall pay the difference to the family support account within the health and welfare trust fund of that county or city and county. If within three months of receipt of the determination made in subdivision (b), the county or city and county has failed to make the payment, then the Director of Finance shall provide a supplemental schedule to the Controller to have 1.5 times the amount of the determination transferred from the next Health Subaccount allocations of the applicable county or city and county to the Family Support Subaccount until 1.5 times the amount owed has been deposited in the family support account.

(f) Solely for the June 2016 final determination, the amount redirected pursuant to this article shall not exceed the amount determined for the county or city and county for the 2013?14 fiscal year under subdivision (c) of Section 17603, as that amount may have been reduced by the application of Section 17610.5.

(Amended by Stats. 2013, Ch. 358, Sec. 14. Effective September 26, 2013.)



17610.5

(a) There is hereby created a 2013?14 Special Holding Account in the Family Support Subaccount. Starting January 1, 2014, until the end of the 2013?14 fiscal year, funds transferred to the Family Support Subaccount that are attributable to every county or city and county that chose to be subject to paragraph (1) of subdivision (b), or paragraph (1) of subdivision (c), of Section 17600.50 shall be placed in the 2013?14 Special Holding Account.

(b) No later than April 20, 2014, the State Department of Health Care Services shall provide an updated savings estimate for every county and city and county that chose to be subject to paragraph (1) of subdivision (b), or paragraph (1) of subdivision (c) of Section 17600.50 to the Department of Finance. On or before May 14, 2014, the Department of Finance shall, for each county or city and county described in subdivision (a), determine whether the actual savings for each county or city and county is greater or lesser than the amount of funds deposited into the Special Holding Account.

(c) If the revised estimate of savings is greater than the funds estimated by the Department of Finance to be deposited in the Special Holding Account, the funds shall be transferred back to the Family Support Subaccount by the end of the 2013?14 fiscal year, for allocation.

(d) If the revised estimate of savings is less than the funds estimated by the Department of Finance to be deposited in the Special Holding Account, the difference between the amount estimated to be transferred and the revised estimated savings amount shall be transferred to the health account of the local health and welfare trust fund of every affected county or city and county pursuant to a schedule prepared by the Director of Finance in consultation with the California State Association of Counties and provided to the Controller.

(e) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Amended by Stats. 2013, Ch. 358, Sec. 15. Effective September 26, 2013. Repealed as of January 1, 2015, by its own provisions.)



17611

(a) On or before January 10 following the end of each fiscal year, for every county subject to subdivision (a) or (d) or that selected the option pursuant to paragraph (2) of subdivision (b), or paragraph (2) of subdivision (c), of Section 17600.50, the Director of Finance shall make a final determination of how much the allocation attributable to each county and city and county should have been pursuant to subdivision (d) of Section 17603 for the prior fiscal year. This determination shall be based on the sharing ratios provided in Section 17600.50.

(b) The amount of the final determination amount for each county or city and county shall be subtracted from the amount attributable to each county or city and county that was actually transferred in the applicable fiscal year.

(c) At the same time the Director of Finance makes the determination in subdivision (a), the director shall adjust the schedules provided to the Controller pursuant to subdivision (d) of Section 17603. Notwithstanding Section 17603, the Controller shall only adjust amounts payable by the County Medical Services Program in order to reconcile underpayment or overpayment made to the Family Support Subaccount by the County Medical Services Program and counties participating in the County Medical Services Program in the preceding fiscal year.

(d) The Director of Finance shall notify every affected county and the Joint Legislative Budget Committee of the determinations made pursuant to subdivisions (a) and (b).

(Added by Stats. 2013, Ch. 24, Sec. 19. Effective June 27, 2013.)






ARTICLE 12. Redirection of Realignment

17612.1

(a) For the 2013?14 fiscal year and each fiscal year thereafter, for each public hospital health system county that selected the option in paragraph (1) of subdivision (c) of Section 17600.50, the total amount that would be payable for the fiscal year from 1991 Health Realignment funds under Sections 17603, 17604, and 17606.20, as those sections read on January 1, 2012, and Section 17606.10, as it read on July 1, 2013, and deposited by the Controller into the local health and welfare trust fund health account of the county in the absence of this section shall be determined.

(b) The redirected amount determined for the public hospital health system county pursuant to Section 17612.3 shall be divided by the total determined in subdivision (a), except that, with respect to the County of Los Angeles, the redirected amount shall be determined by taking into account the adjustments required in Section 17612.5.

(c) The resulting fraction determined in subdivision (b) shall be the percentage of 1991 Health Realignment funds under Sections 17603, 17604, and 17606.20, as those sections read on January 1, 2012, and Section 17606.10, as it read on July 1, 2013, to be deposited each month into the Family Support Subaccount.

(d) The total amount deposited into the Family Support Subaccount under subdivision (c) with respect to a public hospital health system county for a fiscal year shall not exceed the redirected amount determined pursuant to Section 17612.3, and shall be subject to the appeal processes, and judicial review as described in subdivision (d) of Section 17612.3.

(e) The Legislature finds and declares that this article is not intended to change the local obligation pursuant to Section 17000.

(Amended by Stats. 2013, Ch. 358, Sec. 16. Effective September 26, 2013.)



17612.2

For purposes of this article, the following definitions shall apply:

(a) ?Adjusted patient day? means a county public hospital health system?s total number of patient census days, as defined by the Office of Statewide Health Planning and Development, multiplied by the following fraction: the numerator that is the sum of the county public hospital health system?s total gross revenue for all services provided to all patients, including nonhospital services, and the denominator that is the sum of the county public hospital health system?s gross inpatient revenue. The adjusted patient days shall pertain to those services that are provided by the county public hospital health system and shall exclude services that are provided by contract or out-of-network clinics or hospitals.

(b) ?Base year? means the fiscal year ending three years prior to the fiscal year for which the redirected amount is calculated.

(c) ?Blended CPI trend factor? means the blended percent change applicable for the fiscal year that is derived from the nonseasonally adjusted Consumer Price Index for All Urban Consumers (CPI-U), United States City Average, for Hospital and Related Services, weighted at 75 percent, and for Medical Care Services, weighted at 25 percent, all as published by the United States Bureau of Labor Statistics, computed as follows:

(1) For each prior fiscal year within the period to be trended through the current fiscal year, the annual average of the monthly index amounts shall be determined separately for the Hospital and Related Services Index and the Medical Care Services Index.

(2) The year-to-year percentage changes in the annual averages determined in paragraph (1) for each of the Hospital and Related Services Index and the Medical Care Services Index shall be calculated.

(3) A weighted average annual percentage change for each year-to-year period shall be calculated from the determinations made in paragraph (2), with the percentage changes in the Hospital and Related Services Index weighted at 75 percent, and the percentage changes in the Medical Care Services Index weighted at 25 percent. The resulting average annual percentage changes shall be expressed as a fraction, and increased by 1.00.

(4) The product of the successive year-to-year amounts determined in paragraph (3) shall be the blended CPI trend factor.

(d) ?Cost containment limit? means the public hospital health system county?s Medi-Cal costs and uninsured costs determined for the 2014?15 fiscal year and each subsequent fiscal year, adjusted as follows:

(1) Notwithstanding paragraphs (2) to (4), inclusive, at the public hospital health system county?s option it shall be deemed to comply with the cost containment limit if the county demonstrates that its total health care costs, including nursing facility, mental health, and substance use disorder services, that are not limited to Medi-Cal and uninsured patients, for the fiscal year did not exceed its total health care costs in the base year, multiplied by the blended CPI trend factor for the fiscal year. A county electing this option shall elect by November 1 following the end of the fiscal year, and submit its supporting reports for meeting this requirement, including the annual report of financial transactions required to be submitted to the Controller pursuant to Section 53891 of the Government Code.

(2) (A) The public hospital health system county?s Medi-Cal costs, uninsured costs, and other entity intergovernmental transfer amounts for the fiscal year shall be added together. Medi-Cal costs, uninsured costs, and other entity intergovernmental transfer amounts for purposes of this paragraph are as defined in subdivisions (q), (t), and (y) for the relevant fiscal period.

(B) The public hospital health system county?s Medi-Cal costs, uninsured costs, and imputed other entity intergovernmental transfer amounts for the base year shall be added together and multiplied by the blended CPI trend factor. The base year costs used shall not reflect any adjustments under this subdivision.

(C) The fiscal year amount determined in subparagraph (A) shall be compared to the trended amount in subparagraph (B). If the amount in subparagraph (B) exceeds the amount in subparagraph (A), the public hospital health system county shall be deemed to have satisfied the cost containment limit. If the amount in subparagraph (A) exceeds the amount in subparagraph (B), the calculation in paragraph (3) shall be performed.

(3) (A) If the number of adjusted patient days of service provided by the county public hospital health system for the fiscal year exceeds its number of adjusted patient days of service rendered in the base year by at least 10 percent, the excess adjusted patient days above the base year for the fiscal year shall be multiplied by the cost per adjusted patient day of the county public hospital health system for the base year. The result shall be added to the trended base year amount determined in subparagraph (B) of paragraph (2), yielding the applicable cost containment limit, subject to paragraph (4).

(B) If the number of adjusted patient days of service provided by a county?s public hospital health system for the fiscal year does not exceed its number of adjusted patient days of service rendered in the base year by 10 percent, the applicable cost containment limit is the trended base year amount determined in subparagraph (B) of paragraph (2), subject to paragraph (4).

(4) If a public hospital health system county?s costs, as determined in subparagraph (A) of paragraph (2), exceeds the amount determined in subparagraph (B) of paragraph (2) as adjusted by paragraph (3), the portion of the following cost increases incurred in providing services to Medi-Cal beneficiaries and uninsured patients shall be added to and reflected in any cost containment limit:

(A) Electronic Health Records and related implementation and infrastructure costs.

(B) Costs related to state or federally mandated activities, requirements, or benefit changes.

(C) Costs resulting from a court order or settlement.

(D) Costs incurred in response to seismic concerns, including costs necessary to meet facility seismic standards.

(E) Costs incurred as a result of a natural disaster or act of terrorism.

(5) If a public hospital health system county?s costs, as determined in subparagraph (A) of paragraph (2), exceeds the amount determined in subparagraph (B) of paragraph (2) as adjusted by paragraphs (3) and (4), the county may request that the department consider other costs as adjustments to the cost containment limit, including, but not limited to, transfer amounts in excess of the imputed other entity intergovernmental transfer amount trended by the blended CPI trend factor, costs related to case mix index increases, pension costs, expanded medical education programs, increased costs in response to delivery system changes in the local community, and system expansions, including capital expenditures necessary to ensure access to and the quality of health care. Costs approved by the department shall be added to and reflected in any cost containment limit.

(e) ?County indigent care health realignment amount? means the product of the health realignment amount times the health realignment indigent care percentage, as computed on a county-specific basis.

(f) ?County public hospital health system? means a designated public hospital identified in paragraphs (6) to (20), inclusive, and paragraph (22) of subdivision (d) of Section 14166.1, and its affiliated governmental entity clinics, practices, and other health care providers that do not provide predominantly public health services. A county public hospital health system does not include a health care service plan, as defined in subdivision (f) of Section 1345 of the Health and Safety Code. The Alameda County Medical Center and County of Alameda shall be considered affiliated governmental entities.

(g) ?Department? means the State Department of Health Care Services.

(h) ?Health realignment amount? means the amount that, in the absence of this article, would be payable to a public hospital health system county under Sections 17603, 17604, and 17606.20, as those sections read on January 1, 2012, and Section 17606.10, as it read on July 1, 2013, for the fiscal year that is deposited by the Controller into the local health and welfare trust fund health account of the public hospital health system county.

(i) ?Health realignment indigent care percentage? means the county-specific percentage determined in accordance with the following, and established in accordance with the procedures described in subdivision (c) of Section 17612.3.

(1) Each public hospital health system county shall identify the portion of that county?s health realignment amount that was used to provide health services to the indigent, including Medi-Cal beneficiaries and the uninsured, for each of the historical fiscal years along with verifiable data in support thereof.

(2) The amounts identified in paragraph (1) shall be expressed as a percentage of the health realignment amount of that county for each historical fiscal year.

(3) The average of the percentages determined in paragraph (2) shall be the county?s health realignment indigent care percentage.

(4) To the extent a county does not provide the information required in paragraph (1) or the department determines that the information provided is insufficient, the amount under this subdivision shall be 85 percent.

(j) ?Historical fiscal years? means the state 2008?09 to 2011?12, inclusive, fiscal years.

(k) ?Hospital fee direct grants? means the direct grants described in Section 14169.7 that are funded by the Private Hospital Quality Assurance Fee Act of 2011 (Article 5.229 (commencing with Section 14169.31) of Chapter 7 of Part 3), or direct grants made in support of health care expenditures funded by a successor statewide hospital fee program.

(l) ?Imputed county low-income health amount? means the predetermined, county-specific amount of county general purpose funds assumed, for purposes of the calculation in Section 17612. 3, to be available to the county public hospital health system for services to Medi-Cal and uninsured patients. County general purpose funds shall not include any other revenues, grants, or funds otherwise defined in this section. The imputed county low-income health amount shall be determined as follows and established in accordance with subdivision (c) of Section 17612.3.

(1) For each of the historical fiscal years, an amount determined to be the annual amount of county general fund contribution provided for health services to Medi-Cal beneficiaries and the uninsured, which does not include funds provided for nursing facility, mental health, and substance use disorder services, shall be determined through methodologies described in subdivision (ab).

(2) If a year-to-year percentage increase in the amount determined in paragraph (1) was present, an average annual percentage trend factor shall be determined.

(3) The annual amounts determined in paragraph (1) shall be averaged, and multiplied by the percentage trend factor, if applicable, determined in paragraph (2), for each fiscal year after the 2011?12 fiscal year through the applicable fiscal year. However, if the percentage trend factor determined in paragraph (2) is greater than the applicable percentage change for any year of the same period in the blended CPI trend factor, the percentage change in the blended CPI trend factor for that year shall be used. The resulting determination is the imputed county low-income health amount for purposes of Section 17612.3.

(m) ?Imputed gains from other payers? means the predetermined, county-specific amount of revenues in excess of costs generated from all other payers for health services that is assumed to be available to the county public hospital health system for services to Medi-Cal and uninsured patients, which shall be determined as follows and established in accordance with subdivision (c) of Section 17612.3.

(1) For each of the historical fiscal years, the gains from other payers shall be determined in accordance with methodologies described in subdivision (ab).

(2) The amounts determined in paragraph (1) shall be averaged, yielding the imputed gains from other payers.

(n) ?Imputed other entity intergovernmental transfer amount? means the predetermined average historical amount of the public hospital health system county?s other entity intergovernmental transfer amount, determined as follows and established in accordance with subdivision (c) of Section 17612.3.

(1) For each of the historical fiscal years, the other entity intergovernmental transfer amount shall be determined based on the records of the public hospital health system county.

(2) The annual amounts in paragraph (1) shall be averaged.

(o) ?Medicaid demonstration revenues? means payments paid or payable to the county public hospital health system for the fiscal year pursuant to the Special Terms and Conditions of the federal Medicaid demonstration project authorized under Section 1115 of the federal Social Security Act entitled the ?Bridge to Health Care Reform? (waiver number 11-W-00193/9), for uninsured care services from the Safety Net Care Pool or as incentive payments from the Delivery System Reform Improvement Pool, or pursuant to mechanisms that provide funding for similar purposes under the subsequent demonstration project. Medicaid demonstration revenues do not include the nonfederal share provided by county public hospital health systems as certified public expenditures, and are reduced by any intergovernmental transfer by county public hospital health systems or affiliated governmental entities that is for the nonfederal share of Medicaid demonstration payments to the county public hospital health system or payments to a Medi-Cal managed care plan for services rendered by the county public hospital health system, and any related fees imposed by the state on those transfers; and by any reimbursement of costs, or payment of administrative or other processing fees imposed by the state relating to payments or other Medicaid demonstration program functions. Medicaid demonstration revenues shall not include Safety Net Care Pool revenues for nursing facility, mental health, and substance use disorder services, as determined from the pro rata share of eligible certified public expenditures for such services, or revenues that are otherwise included as Medi-Cal revenues.

(p) ?Medi-Cal beneficiaries? means individuals eligible to receive benefits under Chapter 7 (commencing with Section 14000) of Part 3, except for: individuals who are dual eligibles, as defined in paragraph (4) of subdivision (c) of Section 14132.275, and individuals for whom Medi-Cal benefits are limited to cost sharing or premium assistance for Medicare or other insurance coverage as described in Section 1396d(a) of Title 42 of the United States Code.

(q) ?Medi-Cal costs? means the costs incurred by the county public hospital health system for providing Medi-Cal services to Medi-Cal beneficiaries during the fiscal year, which shall be determined in a manner consistent with the cost claiming protocols developed for Medi-Cal cost-based reimbursement for public providers and under Section 14166.8, and, in consultation with each county, shall be based on other cost reporting and statistical data necessary for an accurate determination of actual costs as required in Section 17612.4. Medi-Cal costs shall include all fee-for-service and managed care hospital and nonhospital components, managed care out-of-network costs, and related administrative costs. The Medi-Cal costs determined under this paragraph shall exclude costs incurred for nursing facility, mental health, and substance use disorder services.

(r) ?Medi-Cal revenues? means total amounts paid or payable to the county public hospital health system for medical services provided under the Medi-Cal State Plan that are rendered to Medi-Cal beneficiaries during the state fiscal year, and shall include payments from Medi-Cal managed care plans for services rendered to Medi-Cal managed care plan members, Medi-Cal copayments received from Medi-Cal beneficiaries, but only to the extent actually received, supplemental payments for Medi-Cal services, and Medi-Cal disproportionate share hospital payments for the state fiscal year, but shall exclude Medi-Cal revenues paid or payable for nursing facility, mental health, and substance use disorder services. Medi-Cal revenues do not include the nonfederal share provided by county public hospital health systems as certified public expenditures. Medi-Cal revenues shall be reduced by all of the following:

(1) Intergovernmental transfers by the county public hospital health system or its affiliated governmental entities that are for the nonfederal share of Medi-Cal payments to the county public hospital health system, or Medi-Cal payments to a Medi-Cal managed care plan for services rendered by the county public hospital health system for the fiscal year.

(2) Related fees imposed by the state on the transfers specified in paragraph (1).

(3) Administrative or other fees, payments, or transfers imposed by the state, or voluntarily provided by the county public hospital health systems or affiliated governmental entities, relating to payments or other Medi-Cal program functions for the fiscal year.

(s) ?Newly eligible beneficiaries? means individuals who meet the eligibility requirements in Section 1902(a)(10)(A)(i)(VIII) of Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396a(a)(10)(A)(i)(VIII)), and who meet the conditions described in Section 1905(y) of the federal Social Security Act (42 U.S.C. Sec. 1396d(y)) such that expenditures for services provided to the individual are eligible for the enhanced federal medical assistance percentage described in that section.

(t) ?Other entity intergovernmental transfer amount? means the amount of intergovernmental transfers by a county public hospital health system or affiliated governmental entities, and accepted by the department, that are for the nonfederal share of Medi-Cal payments or Medicaid demonstration payments for the fiscal year to any Medi-Cal provider other than the county public hospital health system, or to a Medi-Cal managed care plan for services rendered by those other providers, and any related fees imposed by the state on those transfers.

(u) ?Public hospital health system county? means a county in which a county public hospital health system is located.

(v) ?Redirected amount? means the amount to be redirected in accordance with Section 17612.1, as calculated pursuant to subdivision (a) of Section 17612.3.

(w) ?Special local health funds? means the amount of the following county funds received by the county public hospital health system for health services during the fiscal year:

(1) Assessments and fees restricted for health-related purposes. The amount of the assessment or fee for this purpose shall be the greater of subparagraph (A) or (B). If, because of restrictions and limitations applicable to the assessment or fee, the county public hospital health system cannot expend this amount, this amount shall be reduced to the amount actually expended.

(A) The amount of the assessment or fee expended by the county public hospital health system for the provision of health services to Medi-Cal and uninsured beneficiaries during the fiscal year.

(B) The amount of the assessment or fee multiplied by the average of the percentages of the amount of assessment or fees that were allocated to and expended by the county public hospital health system for health services to Medi-Cal and uninsured beneficiaries during the historical fiscal years. The percentages for the historical fiscal years shall be determined by dividing the amount allocated in each fiscal year as described in subparagraphs (B) and (C) of paragraph (2) of subdivision (ab) by the actual amount of assessment or fee expended in the fiscal year.

(2) Funds available pursuant to the Master Settlement Agreement and related documents entered into on November 23, 1998, by the state and leading United States tobacco product manufacturers during a fiscal year. The amount of the tobacco settlement funds that may be used for this purpose shall be the greater of subparagraph (A) or (B), less any bond payments and other costs of securitization related to the funds described in this paragraph.

(A) The amount of the funds expended by the county public hospital health system for the provision of health services to Medi-Cal and uninsured beneficiaries during the fiscal year.

(B) The amount of the tobacco settlement funds multiplied by the average of the percentages of the amount of tobacco settlement funds that were allocated to and expended by the county public hospital health system for health services to Medi-Cal and uninsured beneficiaries during the historical fiscal years. The percentages for the historical fiscal years shall be determined by dividing the amount allocated in each fiscal year as described in subparagraphs (B) and (C) of paragraph (2) of subdivision (ab) by the actual amount of tobacco settlement funds expended in the fiscal year.

(x) ?Subsequent demonstration project? means the federally approved Medicaid demonstration project implemented after the termination of the federal Medicaid demonstration project authorized under Section 1115 of the federal Social Security Act entitled the ?Bridge to Health Care Reform? (waiver number 11-W-00193/9), the extension of that demonstration project, or the material amendment to that demonstration project.

(y) ?Uninsured costs? means the costs incurred by the public hospital health system county and its affiliated government entities for purchasing, providing, or ensuring the availability of services to uninsured patients during the fiscal year. Uninsured costs shall be determined in a manner consistent with the cost-claiming protocols developed for the federal Medicaid demonstration project authorized under Section 1115 of the federal Social Security Act entitled the ?Bridge to Health Care Reform? (waiver number 11-W-00193/9), including protocols pending federal approval, and under Section 14166.8, and, in consultation with each county, shall be based on any other cost reporting and statistical data necessary for an accurate determination of actual costs incurred. For this purpose, no reduction factor applicable to otherwise allowable costs under the demonstration project or the subsequent demonstration project shall apply. Uninsured costs shall exclude costs for nursing facility, mental health, and substance use disorder services.

(z) ?Uninsured patients? means individuals who have no source of third-party coverage for the specific service furnished, as further defined in the reporting requirements established pursuant to Section 17612.4.

(aa) ?Uninsured revenues? means self-pay payments made by or on behalf of uninsured patients to the county public hospital health system for the services rendered in the fiscal year, but shall exclude revenues received for nursing facility, mental health, and substance use disorder services. Uninsured revenues do not include the health realignment amount or imputed county low-income health amount and shall not include any other revenues, grants, or funds otherwise defined in this section.

(ab) ?Historical allocation? means the allocation for the amounts in the historical years described in subdivisions (l), (m), and (w) for health services to Medi-Cal beneficiaries and uninsured patients. The allocation of those amounts in the historical years shall be done in accordance with a process to be developed by the department, in consultation with the counties, which includes the following required parameters:

(1) For each of the historical fiscal years, the Medi-Cal costs, uninsured costs, and costs of other entity intergovernmental transfer amounts, as defined in subdivisions (q), (t), and (y), and the Medicaid demonstration, Medi-Cal and uninsured revenues, and hospital fee direct grants with respect to the services as defined in subdivisions (k), (o), (r), and (aa), shall be determined. For these purposes, Medicaid demonstration revenues shall include applicable payments as described in subdivision (o) paid or payable to the county public hospital health system under the prior demonstration project defined in subdivision (c) of Section 14166.1, under the Low Income Health Program (Part 3.6 (commencing with Section 15909)), and under the Health Care Coverage Initiative (Part 3.5 (commencing with Section 15900)), none of which shall include the nonfederal share of the Medicaid demonstration payments. The revenues shall be subtracted from the costs, yielding the initial low-income shortfall for each of the historical fiscal years.

(2) The following shall be applied in sequential order against, but shall not exceed in the aggregate, the initial low-income shortfall determined in paragraph (1) for each of the historical fiscal years:

(A) First, the county indigent care health realignment amount shall be applied 100 percent against the initial low-income shortfall.

(B) Second, special local health funds specifically restricted for indigent care shall be applied 100 percent against the initial low-income shortfall.

(C) Third, the sum of clauses (iv), (v), and (vi). Clause (iv) is the special local health funds, as defined in subdivision (w) and not otherwise identified as restricted special local health funds under subparagraph (B), clause (v) is the imputed county low-income health amount defined in subdivision (l), and clause (vi) is the one-time and carry-forward revenues as defined in subdivision (aj), all allocated to the historical low-income shortfall. These amounts shall be calculated as follows:

(i) Determine the sum of the special local health funds, as defined in subdivision (w) and not otherwise identified as restricted special local health funds under subparagraph (B), the imputed county low-income health amount defined in subdivision (l), and one-time and carry-forward revenues as defined in subdivision (aj).

(ii) Divide the historical total shortfall defined in subdivision (ah) by the sum in clause (i) to get the historical usage of funds percentage defined in subdivision (ai). If this calculation produces a percentage above 100 percent in a given historical fiscal year, then the historical usage of funds percentage in that historical fiscal year shall be deemed to be 100 percent.

(iii) Multiply the historical usage of funds percentage defined in subdivision (ai) and calculated in clause (ii) by each of the following funds:

(I) Special local health funds, as defined in subdivision (w) and not otherwise identified as restricted special local health funds under subparagraph (B).

(II) The imputed county low-income health amount defined in subdivision (l).

(III) One-time and carry-forward revenues as defined in subdivision (aj).

(iv) Multiply the product of subclause (I) of clause (iii) by the historical low-income shortfall percentage defined in subdivision (af) to determine the amount of special local health funds, as defined in subdivision (w) and not otherwise identified as restricted special local health funds under subparagraph (B), allocated to the historical low-income shortfall.

(v) Multiply the product of subclause (II) of clause (iii) by the historical low-income shortfall percentage defined in subdivision (af) to determine the amount of the imputed county low-income health amount defined in subdivision (l) allocated to the historical low-income shortfall.

(vi) Multiply the product of subclause (III) of clause (iii) by the historical low-income shortfall percentage defined in subdivision (af) to determine the amount of one-time and carry-forward revenues as defined in subdivision (aj) allocated to the historical low-income shortfall.

(D) Finally, to the extent that the process above does not result in completely allocating revenues up to the amount necessary to address the initial low-income shortfall in the historical years, gains from other payers shall be allocated to fund those costs only to the extent that such other payer gains exist.

(ac) ?Gains from other payers? means the county-specific amount of revenues in excess of costs generated from all other payers for health services. For purposes of this subdivision, patients with other payer coverage are patients who are identified in all other financial classes, including, but not limited to, commercial coverage and dual eligible, other than allowable costs and associated revenues for Medi-Cal and the uninsured.

(ad) ?New mandatory other entity intergovernmental transfer amounts? means other entity intergovernmental transfer amounts required by the state after July 1, 2013.

(ae) ?Historical low-income shortfall? means, for each of the historical fiscal years described in subdivision (j), the initial low-income shortfall for Medi-Cal and uninsured costs determined in paragraph (1) of subdivision (ab), less amounts identified in subparagraphs (A) and (B) of paragraph (2) of subdivision (ab).

(af) ?Historical low-income shortfall percentage? means, for each of the historical fiscal years described in subdivision (j), the historical low-income shortfall described in subdivision (ae) divided by the historical total shortfall described in subdivision (ah).

(ag) ?Historical other shortfall? means, for each of the historical fiscal years described in subdivision (j), the shortfall for all other types of costs incurred by the public hospital health system that are not Medi-Cal or uninsured costs, and is determined as total costs less total revenues, excluding any costs and revenue amounts used in the calculation of the historical low-income shortfall, and also excluding those costs and revenues related to mental health and substance use disorder services. If the amount of historical other shortfall in a given historical fiscal year is less than zero, then the historical other shortfall for that historical fiscal year shall be deemed to be zero.

(ah) ?Historical total shortfall? means, for each of the historical fiscal years described in subdivision (j), the sum of the historical low-income shortfall described in subdivision (ae) and the historical other shortfall described in subdivision (ag).

(ai) ?Historical usage of funds percentage? means, for each of the historical fiscal years described in subdivision (j), the historical total shortfall described in subdivision (ah) divided by the sum of special local health funds as defined in subdivision (w) and not otherwise identified as restricted special local health funds under subparagraph (B) of paragraph (2) of subdivision (ab), the imputed county low-income health amount defined in subdivision (l), and one-time and carry-forward revenues as defined in subdivision (aj). If this calculation produces a percentage above 100 percent in a given historical fiscal year, then the historical usage of funds percentage in that historical fiscal year shall be deemed to be 100 percent.

(aj) ?One-time and carry-forward revenues? mean, for each of the historical fiscal years described in subdivision (j), revenues and funds that are not attributable to services provided or obligations in the applicable historical fiscal year, but were available and utilized during the applicable historical fiscal year by the public hospital health system.

(Amended by Stats. 2013, Ch. 358, Sec. 17. Effective September 26, 2013.)



17612.3

(a) For each fiscal year, commencing with the 2013?14 fiscal year, the amount to be redirected in accordance with Section 17612.1 shall be determined for each public hospital health system county as follows:

(1) The public hospital health system county?s revenues and other funds paid or payable for the state fiscal year shall be comprised of the total of the following:

(A) Medi-Cal revenues.

(B) Uninsured revenues.

(C) Medicaid demonstration revenues.

(D) Hospital fee direct grants.

(E) Special local health funds.

(F) The county indigent care health realignment amount.

(G) The imputed county low-income health amount.

(H) Imputed gains from other payers.

(I) The amount by which the public hospital health system county?s costs exceeded the cost containment limit for the fiscal year, expressed as a negative number, multiplied by 0.50.

(2) The following, incurred by the public hospital health system county for the fiscal year, not to exceed in total the cost containment limit, shall be subtracted from the sum in paragraph (1):

(A) Medi-Cal costs.

(B) Uninsured costs.

(C) The lesser of the other entity intergovernmental transfer amount or the imputed other entity intergovernmental transfer amounts.

(D) New mandatory other entity intergovernmental transfer amounts.

(3) The resulting amount determined in paragraph (2) shall be multiplied by 0.80, except that for the 2013?14 fiscal year the resulting amount determined in paragraph (2) shall be multiplied by 0.70.

(4) If the amount in paragraph (3) is a positive number, that amount, subject to paragraph (5), shall be redirected in accordance with Section 17612.1, except that for the 2013?14 fiscal year the amount to be redirected shall not exceed the amount determined for the county for the 2013?14 fiscal year under subdivision (c) of Section 17603, as that amount may have been reduced by the application of Section 17610.5. If the amount determined in paragraph (3) is a negative number, the redirected amount shall be zero.

(5) Notwithstanding any other law, the amount to be redirected as determined in paragraph (4) for any fiscal year shall not exceed the county indigent care health realignment amount for that fiscal year.

(6) (A) The redirected amount shall be applied until the later of the following:

(i) June 30, 2023.

(ii) The beginning of the fiscal year following a period of two consecutive fiscal years in which both of the following occur:

(aa) The total interim amount determined under subdivision (b) of Section 17612.3 in May of the previous fiscal year is within 10 percent of the final, reconciled amount in subdivision (d) of that section.

(bb) The final, reconciled amounts under subdivision (d) of Section 17612.3 are within 5 percent of each other.

(B) After the redirected amount ceases as provided in subparagraph (A), a permanent redirected amount shall be established to be an amount determined by calculating the percentage that the redirected amount was in the last fiscal year of the operation of this article of the county?s health realignment amount of that same fiscal year, multiplied by the county?s health realignment amount of all subsequent years.

(b) Commencing with the 2014?15 fiscal year, the department shall calculate an interim redirected amount for each public hospital health system county under subdivision (a) by the January immediately prior to the starting fiscal year, using the most recent and accurate data available. For purposes of the interim determinations, the cost containment limit shall not be applied. The interim redirected amount shall be updated in the May before the start of the fiscal year in consultation with each public hospital health system county and based on any more recent and accurate data available at that time. During the fiscal year, the interim redirected amount will be applied pursuant to Section 17612.1.

(c) The predetermined amounts or historical percentages described in subdivisions (i), (l), (m), (n), and (w) of Section 17612.2 shall each be established in accordance with the following procedure:

(1) By October 31, 2013, each public hospital health system county shall determine the amount or percentage described in the applicable subdivision, and shall provide this calculation to the department, supported by verifiable data and a description of how the determination was made.

(2) If the department disagrees with the public hospital health system county?s determination, the department shall confer with the public hospital health system county by December 15, 2013, and shall issue its determination by January 31, 2014.

(3) If no agreement between the parties has been reached by January 31, 2014, the department shall apply the county?s determination when making the interim calculations pursuant to subdivision (b), until a decision is issued pursuant to paragraph (6).

(4) If no agreement between the parties has been reached by January 31, 2014, the public hospital health system county shall submit a petition by February 28, 2014, to the County Health Care Funding Resolution Committee, established pursuant to Section 17600.60, to seek a decision regarding the historical percentage or amount to be applied in calculations under this section.

(5) The County Health Care Funding Resolution Committee shall hear and make a determination as to whether the county?s proposed percentage or amount complies with the requirements of this section taking into account the data and calculations of the county and any alternative data and calculations submitted by the department.

(6) The committee shall issue its final determination within 45 days of the petition. If the county chooses to contest the final determination, the final determination of the committee will be applied for purposes of any interim calculation under subdivision (b) until a final decision is issued pursuant to de novo administrative review pursuant to paragraph (2) of subdivision (d).

(d) (1) The data for the final calculations under subdivision (a) for the fiscal year shall be submitted by public hospital health system counties within 12 months after the conclusion of each fiscal year as required in Section 17612.4. The data shall be the most recent and accurate data from the public hospital health system county?s books and records pertaining to the revenues paid or payable, and the costs incurred, for services provided in the subject fiscal year. After consulting with the county, the department shall make final calculations using the data submitted pursuant to this paragraph by December 15 of the following fiscal year, and shall provide its final determination to the county. The final determination will also reflect the application of the cost containment limit, if any. If the county and the department agree, a revised recalculation and reconciliation may be completed by the department within six months thereafter.

(2) The director shall establish an expedited formal appeal process for a public hospital health system county to contest final determinations made under this article. No appeal shall be available for interim determinations made under subdivision (b). The appeals process shall include all of the following:

(A) The public hospital health system county shall have 30 calendar days, following the issuance of a final determination made under paragraph (6) of subdivision (c) or paragraph (1) of this subdivision, to file an appeal with the Director of Health Care Services. All appeals shall be governed by Section 100171 of the Health and Safety Code, except for those provisions of paragraph (1) of subdivision (d) of Section 100171 of the Health and Safety Code relating to accusations, statements of issues, statement to respondent, and notice of defense, and except as otherwise set forth in this section. All appeals shall be in writing and shall be filed with the State Department of Health Care Service?s Office of Administrative Hearings and Appeals. An appeal shall be deemed filed on the date it is received by the Office of Administrative Hearings and Appeals.

(i) An appeal shall specifically set forth each issue in dispute, which may include any component of the determination, and include the public hospital health system county?s contentions as to those issues. A formal hearing before an Office of Administrative Hearings and Appeals Administrative Law Judge shall commence within 60 days of the filing of the appeal requesting a formal hearing. A final decision under this paragraph shall be adopted no later than six months following the filing of the appeal.

(ii) If the public hospital health system county fails to file an appeal within 30 days of the issuance of a determination made under this section, the determination of the department shall be deemed final and not appealable either administratively or to a court of general jurisdiction, except that a county may elect to appeal a determination under subdivision (c) within 30 days of the issuance of the County Health Care Funding Resolution Committee?s final determination under paragraph (6) of subdivision (c) or as a component of an appeal of the department?s final determination under paragraph (1) of this subdivision for the 2013?14 fiscal year.

(B) If a final decision under this paragraph is not issued by the department within two years of the last day of the subject fiscal year, the public hospital health system county shall be deemed to have exhausted its administrative remedies and shall not be precluded from pursuing any available judicial review. However, the time period in this subdivision shall be extended by either of the following:

(i) Undue delay caused by the public hospital health system county.

(ii) An extension of time granted to a public hospital health system county at its sole request, or following the joint request of the public hospital health system county and the department.

(C) If the final decision issued by the department pursuant to this paragraph results in a different determination than that originally determined by the department, then the Department of Finance shall adjust the original determination by that amount, pursuant to a process developed by the Department of Finance and in consultation with the public hospital health system counties.

(e) For purposes of this article, all references to ?health services? or ?health care services,? unless specified otherwise, shall exclude nursing facility, mental health, and substance use disorder services.

(Amended by Stats. 2013, Ch. 358, Sec. 19. Effective September 26, 2013.)



17612.4

(a) Beginning with the 2013?14 state fiscal year, each county that has elected to participate in the County Savings Determination Process shall, within five months after the end of each fiscal year, submit initial reports including all of the following:

(1) All revenue data required for the operation of Section 17612.3, including all of the following:

(A) Medi-Cal revenues.

(B) Uninsured revenues.

(C) Medicaid demonstration revenues.

(D) Hospital fee direct grants.

(E) Special local health funds.

(2) All cost data required for the operation of Section 17612.3, including all of the following:

(A) Medi-Cal costs.

(B) Uninsured costs.

(C) Other entity intergovernmental transfer amounts.

(D) New mandatory other entity intergovernmental transfer amounts.

(b) Notwithstanding paragraph (2) of subdivision (a), a county that reports data to the department pursuant to Section 14166.8 is only required to report cost data under this section to the extent not already reported to the department pursuant to Section 14166.8 for a given fiscal year.

(c) Counties shall submit final reports of cost and revenue data identified in paragraphs (1) and (2) of subdivision (a) to the department for each fiscal year no later than June 30 of the fiscal year ending one year after the subject fiscal year.

(d) The department shall develop, in consultation with counties, the methodologies used to determine the costs and revenues required to be reported and the format of those submissions.

(e) Reports submitted under this section shall be accompanied by a certification by an appropriate local public official attesting to the accuracy of the reports.

(Added by Stats. 2013, Ch. 24, Sec. 20. Effective June 27, 2013.)



17612.5

(a) For the 2013?14 fiscal year and each year thereafter, the amount to be redirected in accordance with Section 17612.1 for the County of Los Angeles shall be determined in accordance with Section 17612.3, except that the formula in subdivision (a) of Section 17612.3 shall be replaced with the following formula:

(1) The total revenues as defined in paragraph (7) of subdivision (b) paid or payable to the County of Los Angeles, Department of Health Services, for the fiscal year, which shall include special local health funds and as adjusted in accordance with Section 17612.6, shall be added together.

(2) The sum of three hundred twenty-three million dollars ($323,000,000), which represents the imputed county low-income health amount trended annually by 1 percent from the 2012?13 fiscal year through the applicable fiscal year, and the county indigent care health realignment amount, as determined in accordance with subdivision (e) of Section 17612.2 for the fiscal year.

(3) The amount by which the county?s total costs exceeded the cost containment limit for the fiscal year, expressed as a negative number, multiplied by 0.50.

(4) (A) The total costs as defined in paragraph (6) of subdivision (b) incurred by or on behalf of the County of Los Angeles, Department of Health Services, for the fiscal year shall be added together, but shall not exceed the cost containment limit determined in accordance with paragraph (3) of subdivision (b).

(B) The costs in paragraph (A) shall be subtracted from the sum of paragraphs (1) to (3), inclusive.

(5) The resulting amount determined in subparagraph (B) of paragraph (4) shall be multiplied by 0.80, except that for the 2013?14 fiscal year, the resulting amount determined in subparagraph (B) of paragraph (4) shall be multiplied by 0.70.

(6) If the amount in paragraph (5) is a positive number, that amount, subject to paragraph (7), shall be redirected in accordance with Section 17612.1 of this article, except that for the 2013?14 fiscal year the amount to be redirected shall not exceed the amount determined for the County of Los Angeles for the 2013?14 fiscal year under subdivision (c) of Section 17603, as that amount may have been reduced by the application of Section 17610.5. If the amount determined in paragraph (5) is a negative number, the redirected amount shall be zero.

(7) Notwithstanding any other provision of law, the amount to be redirected as determined in paragraph (6) for any fiscal year shall not exceed the county indigent care health realignment amount for that fiscal year.

(8) (A) The redirected amount shall be applied until the later of:

(i) June 30, 2023.

(ii) The beginning of fiscal year following a period of two consecutive fiscal years that both of the following occur:

(aa) The total interim amount determined under subdivision (b) of Section 17612.3 in May of the previous fiscal year is within 10 percent of the final, reconciled amount in subdivision (d) of that section.

(bb) The final, reconciled amounts under subdivision (d) of Section 17612.3 are within 5 percent of each other.

(B) After the redirected amount ceases as provided in subparagraph (A), a permanent redirected amount shall be established to be an amount determined by calculating the percentage that the redirected amount was in the last fiscal year of the operation of this article of the county?s health realignment amount of that same fiscal year, multiplied by the county?s health realignment amount of all subsequent years.

(b) Except as otherwise provided in this section, the definitions in Section 17612.2 shall apply. For purposes of this section, and for purposes the calculations in Section 17612.3 that apply to the County of Los Angeles, the following definitions shall apply:

(1) ?Adjusted patient day? means LA County DHS?s total number of patient days multiplied by the following fraction: the numerator that is the sum of the county public hospital health system?s total gross revenue for all services provided to all patients, including nonhospital services, and the denominator that is the sum of the county public hospital health system?s gross inpatient revenue. The adjusted patient days shall pertain to those services that are provided by the LA County DHS, and shall exclude services that are provided by contract or out-of-network clinics or hospitals. For purposes of this paragraph, gross revenue shall be adjusted as necessary to reflect the relationship between inpatient costs and charges and outpatient costs and charges.

(2) ?Blended CPI trend factor? means the blended percent change applicable for the state fiscal year that is derived from the nonseasonally adjusted Consumer Price Index for All Urban Consumers (CPI-U), United States City Average, for Hospital and Related Services, weighted at 90 percent, and for Medical Care Services, weighted at 10 percent, all as published by the United States Bureau of Labor Statistics, computed as follows:

(A) For each prior fiscal year, within the period to be trended through the fiscal year, the annual average of the monthly index amounts shall be determined separately for the Hospital and Related Services Index and the Medical Care Services Index.

(B) The year-to-year percentage changes in the annual averages determined in subparagraph (A) for each of the Hospital and Related Services Index and the Medical Care Services Index shall be determined.

(C) A weighted average annual percentage change for each year-to-year period shall be calculated from the determinations made in subparagraph (B), with the percentage changes in the Hospital and Related Services Index weighted at 90 percent, and the percentage changes in the Medical Care Services Index weighted at 10 percent. The resulting average annual percentage changes shall be expressed as a fraction, and increased by 1.00.

(D) The product of the successive year-to-year amounts determined in subparagraph (C) shall be the blended CPI trend factor.

(3) ?Cost containment limit? means the LA County DHS?s total costs determined for the 2014?15 fiscal year and each subsequent fiscal year adjusted as follows:

(A) The County of Los Angeles will be deemed to comply with the cost containment limit if the county demonstrates that its total costs for the fiscal year did not exceed its total costs in the base year, multiplied by the blended CPI trend factor for the fiscal year as reflected in the annual report of financial transactions required to be submitted to the Controller pursuant to Section 53891 of the Government Code. If the total costs for the fiscal year exceeded the total cost in the base year, multiplied by the blended CPI trend factor for the fiscal year, the calculation in subparagraph (B) shall be performed.

(B) (i) If the number of adjusted patient days of service provided by LA County DHS for the fiscal year exceeds its number of adjusted patient days of service rendered in the base year by at least 10 percent, the excess adjusted patient days above the base year for the fiscal year shall be multiplied by the cost per adjusted patient day of the public hospital health system for the base year. The result shall be added to the trended base year amount determined in subparagraph (A), yielding the applicable cost containment limit, subject to subparagraph (C). Costs per adjusted patient day shall be based upon only those LA County DHS costs incurred for patient care services.

(ii) If the number of adjusted patient days of service provided by LA County DHS for the fiscal year does not exceed its number of adjusted patient days of service rendered in the base year by at least 10 percent, the applicable limit is the trended base year amount determined in subparagraph (A) subject to subparagraph (C).

(C) If LA County DHS?s total costs for the fiscal year in as determined in subparagraph (A) exceeds the trended cost as determined in subparagraph (A) as adjusted by subparagraph (B), the following cost increases shall be added to and reflected in any cost containment limit:

(i) Electronic health records and related implementation and infrastructure costs.

(ii) Costs related to state or federally mandated activities, requirements, or benefit changes.

(iii) Costs resulting from a court order or settlement.

(iv) Costs incurred in response to seismic concerns, including costs necessary to meet facility seismic standards.

(v) Costs incurred as a result of a natural disaster or act of terrorism.

(vi) The total amount of any intergovernmental transfer for the nonfederal share of Medi-Cal payments to the hospital facility described in subdivision (f) of Section 14165.50.

(D) If LA County DHS?s total costs for the fiscal year exceed the trended costs as adjusted by subparagraphs (B) and (C), the county may request that the department consider other costs as adjustments to the cost containment limit, including, but not limited to, transfer amounts in excess of the imputed other entity intergovernmental transfer amount trended by the blended CPI trend factor, costs related to case mix index increases, pension costs, expanded medical education programs, increased costs in response to delivery system changes in the local community, and system expansions, including capital expenditures necessary to ensure access to and the quality of health care. Costs approved by the department shall be added to and reflected in the cost containment limit.

(4) ?Health realignment indigent care percentage? means 83 percent.

(5) ?Special local health funds? means both of the following:

(A) The total amount of assessments and fees restricted for health-related purposes that are received by LA County DHS and expended for health services during the fiscal year.

(B) Ninety-one percent of the funds actually received by the County of Los Angeles during the fiscal year pursuant to the Master Settlement Agreement and related documents entered into on November 23, 1998, by the state and leading United States tobacco product manufacturers, less any bond payments and other costs of securitization related to the funds described in this paragraph.

(6) ?Total costs? means the actual net expenditures, excluding encumbrances, for all operating budget units of the LA County DHS. Operating budget units consist of four Hospital Enterprise Funds plus the LA County DHS?s budget units within the county general fund. Net expenditures, excluding encumbrances, are those recognized within LA County DHS, net of intrafund transfers, expenditure distributions, and all other billable services recorded from and to the LA County DHS enterprise funds and the LA County DHS general fund budget units, determined based on its central accounting system known as eCAPS, as of November 30 of the year following the fiscal year, and shall include the new mandatory other entity intergovernmental transfer amounts, as defined in subdivision (ad) of Section 17612.2, and the lesser of other entity intergovernmental transfer amounts or the imputed other entity intergovernmental transfer amounts.

(7) ?Total revenues? means the sum of the revenue paid or payable for all operating budget units of the LA County DHS determined based on its central accounting system known as eCAPS, as of November 30 of the year following the fiscal year.

(8) ?LA County DHS? means operating budget units consisting of four hospital enterprise funds plus the DHS budget units within the county?s general fund.

(Amended by Stats. 2013, Ch. 358, Sec. 20. Effective September 26, 2013.)



17612.6

(a) For purposes of this section, the following definitions shall apply:

(1) ?Type A payers? means the following sources of revenue for amounts paid to the County of Los Angeles, Department of Health Services:

(A) Title XVIII of the federal Social Security Act, known as the Medicare program.

(B) Commercial health insurance.

(C) Health care coverage for providers of in-home supportive services, consistent with Article 7 (commencing with Section 12300) of Chapter 3 and Chapter 7 (commencing with Section 14000) of Part 3 of Division 9.

(2) ?Type B payers? means the following sources of revenue for amounts paid to the County of Los Angeles, Department of Health Services:

(A) Patient care revenues received for services provided to other county departments.

(B) State payments for patient financial services workers.

(C) Other federal payers, not including federal grants, Medicare, Medicaid, and payments pursuant to Section 1011 of the federal Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (Public Law 108-173).

(3) ?Historical Base Type A revenues? means revenues from Type A payers in the historical fiscal years, calculated as follows:

(A) For each historical fiscal year, the actual revenue received from Type A payers.

(B) Calculate the average of the historical year?s amounts in subparagraph (A). This average shall be considered the historical Base Type A revenues.

(4) ?Historical Base Type B revenues? means revenues from Type B payers in the historical fiscal years, calculated as follows:

(A) For each historical fiscal year, the actual revenue received from Type B payers.

(B) Calculate the average of the historical years amounts in subparagraph (A). This average shall be considered the historical Base Type B revenues.

(5) ?Type A payer revenue? means the amount of revenue that is the greater of the following:

(A) The amount of the revenue received from Type A payers for services rendered during the fiscal year.

(B) The historical Base Type A revenues, as adjusted by the Type A adjustment, defined in paragraph (8).

(6) ?Type B payer revenue? means the amount of revenue that is the greater of the following:

(A) The amount of the revenue received from Type B payers for services rendered during the fiscal year.

(B) The historical Base Type B revenues.

(7) ?Baseline Type A payer costs? means the average of the costs of services provided to Type A payer patients rendered in each of the four historical fiscal years to be determined as follows:

(A) For each historical year, the actual costs incurred in providing services to Type A payer patients.

(B) Calculate the average of the historical fiscal year amounts in subparagraph (A), this average shall be considered the baseline Type A payer costs.

(8) ?Type A adjustment? means the value of the revenue adjustment to historical base Type A revenues as defined in paragraph (3).

(A) This adjustment will occur only if the Type A payer revenue for the fiscal year is less than historical base, otherwise the adjustment is considered to be zero.

(B) If the requirement in subparagraph (A) is met, then there will only be an adjustment if one or more of the specified Type A payers? data meets all of the following conditions:

(i) The Type A payer revenue for the fiscal year is less than the historical base.

(ii) The Type A payer costs for the fiscal year are less than the historical base trended by the blended CPI trend factor.

(iii) The Type A payer volume for the fiscal year is less than the historical base.

(C) For each Type A payer that meets all the conditions in subparagraph (B) the adjustment to the Type A payer revenue for that Type A payer will be as follows:

(i) Calculate the percentage decrease in cost from the baseline Type A payer cost as trended by the blended CPI trend factor as defined in paragraph (2) of subdivision (b) of Section 17612.5 and applied from the 2010?11 fiscal year to the subject fiscal year.

(ii) Calculate the percentage decrease in volume, based on the adjusted patient days, from the baseline Type A payer volume to the subject fiscal year.

(iii) Calculate the average of the percentages in clauses (i) and (ii).

(iv) The percentage reduction in clause (iii) shall be applied to the historical Base Type A payer revenue for the individual Type A payer.

(b) The Type A payer revenues included in the total revenues in subdivision (a) of Section 17612.5 shall be the greater of the adjusted historical Type A baseline or the actual revenues received from Type A payers for services rendered in the subject fiscal year.

(c) The Type B payer revenues included in the total revenues in subdivision (a) of Section 17612.5 shall be the greater of the historical Base Type B revenues or the actual revenues received from Type B payers for services rendered in the subject fiscal year.

(Amended by Stats. 2013, Ch. 358, Sec. 21. Effective September 26, 2013.)



17612.65

Notwithstanding the provisions of subdivision (d) of Section 17612.3 that require final reconciliation to occur within two years after the close of the fiscal year, if, subsequent to final reconciliation, payments to a county public hospital health system under the federal Medicaid demonstration project authorized by Section 1115 of the federal Social Security Act entitled the ?Bridge to Health Care Reform? (waiver number 11-W-00193/9) or subsequent demonstration project are reduced or recouped based on the department?s failure to meet the applicable budget neutrality limit on Medicaid funding or similar requirements contained in the applicable demonstration project Special Terms and Conditions, the redirected amount for the affected fiscal years shall be recalculated under subdivision (a) of Section 17612.3 to reflect the reduction in Medicaid demonstration revenues. The resulting reduction in the redirected amount for each affected year shall be refunded to the affected public hospital health system county in a manner to be agreed upon by the county and the Department of Finance.

(Added by Stats. 2013, Ch. 24, Sec. 20. Effective June 27, 2013.)



17612.7

Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, without taking any further regulatory action, shall implement, interpret, or make specific this article by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions.

(Added by Stats. 2013, Ch. 24, Sec. 20. Effective June 27, 2013.)



17612.8

The department shall submit an application to the federal Centers for Medicare and Medicaid Services for a subsequent demonstration project, as defined in subdivision (x) of Section 17612.2. The subsequent demonstration project shall seek to maximize federal Medicaid funding for county public hospital health systems and shall include components that maintain a comparable level of support for delivery system reform in the county public hospital health systems as was provided under the federal Medicaid demonstration project authorized under Section 1115 of the federal Social Security Act entitled the ?Bridge to Health Care Reform? (waiver number 11-W-00193/9).

(Added by Stats. 2013, Ch. 24, Sec. 20. Effective June 27, 2013.)






ARTICLE 13. Redirection of Realignment for Counties

17613.1

(a) For the 2013?14 fiscal year and each fiscal year thereafter, for each county, the total amount that would be payable for the fiscal year from 1991 Health Realignment funds under Sections 17603, 17604, and 17606.20, as those sections read on January 1, 2012, and Section 17606.10, as it read on July 1, 2013, and deposited by the Controller into the local health and welfare trust fund health account of the county in the absence of this section, shall be determined.

(b) The redirected amount determined for the county pursuant to Section 17613.3 shall be divided by the total determined in subdivision (a).

(c) The resulting fraction determined in subdivision (b) shall be the percentage of 1991 Health Realignment funds under Sections 17603, 17604, and 17606.20, as those sections read on January 1, 2012, and Section 17606.10, as it read on July 1, 2013, to be deposited each month into the Family Support Subaccount.

(d) The total amount deposited pursuant to subdivision (c) with respect to a county for a fiscal year shall not exceed the redirected amount determined pursuant to Section 17613.3, and shall be subject to the appeal processes, and judicial review as described in subdivision (d) of Section 17613.3.

(e) The Legislature finds and declares that this article is not intended to change the local obligation pursuant to Section 17000.

(Amended by Stats. 2013, Ch. 358, Sec. 22. Effective September 26, 2013.)



17613.2

For purposes of this article, the following definitions shall apply:

(a) ?Base year? means the fiscal year ending three years prior to the fiscal year for which the redirected amount is calculated.

(b) ?Blended CPI trend factor? means the blended percent change applicable for the fiscal year that is derived from the nonseasonally adjusted Consumer Price Index for All Urban Consumers (CPI-U), United States City Average, for Hospital and Related Services, weighted at 75 percent, and for Medical Care Services, weighted at 25 percent, all as published by the United States Bureau of Labor Statistics, computed as follows:

(1) For each prior fiscal year within the period to be trended through the state fiscal year, the annual average of the monthly index amounts shall be determined separately for the Hospital and Related Services Index and the Medical Care Services Index.

(2) The year-to-year percentage changes in the annual averages determined in paragraph (1) for each of the Hospital and Related Services Index and the Medical Care Services Index shall be determined.

(3) A weighted average annual percentage change for each year-to-year period shall be calculated from the determinations made in paragraph (2), with the percentage changes in the Hospital and Related Services Index weighted at 75 percent, and the percentage changes in the Medical Care Services Index weighted at 25 percent. The resulting average annual percentage changes shall be expressed as a fraction, and increased by 1.00.

(4) The product of the successive year-to-year amounts determined in paragraph (3) shall be the blended CPI trend factor.

(c) ?Calculated cost per person? is determined by dividing county indigent program costs by the number of indigent program individuals for the applicable fiscal year. If a county expands eligibility, the enrollment count is limited to those indigent program individuals who would have been eligible for services under the eligibility requirements in existence on July 1, 2013, except if approved as an exception allowed pursuant to subparagraph (3) of paragraph (C) of subdivision (d).

(d) ?Cost containment limit? means the county?s indigent program costs determined for the 2014?15 fiscal year and each subsequent fiscal year, to be adjusted as follows:

(1) (A) The county?s indigent program costs for the state fiscal year shall be determined as indigent program costs for purposes of this paragraph for the relevant fiscal period.

(B) The county?s calculated costs per person for the base year will be multiplied by the blended CPI trend factor and then multiplied by the county?s fiscal year indigent program individuals. The base year costs used shall not reflect any adjustments under this subdivision.

(C) The fiscal year amount determined in subparagraph (A) shall be compared to the trended amount in subparagraph (B). If the amount in subparagraph (B) exceeds the amount in subparagraph (A), the county will be deemed to have satisfied the cost containment limit. If the amount in subparagraph (A) exceeds the amount in subparagraph (B), the calculation in paragraph (2) shall be performed.

(2) If a county?s costs as determined in subparagraph (A) of paragraph (1) exceeds the amount determined in subparagraph (B) of paragraph (1), the following costs, as allocated to the county?s indigent care program, shall be added to the cost and reflected in any containment limit:

(A) Costs related to state or federally mandated activities, requirements, or benefit changes.

(B) Costs resulting from a court order or settlement.

(C) Costs incurred as a result of a natural disaster or act of terrorism.

(3) If a county?s costs as determined in subparagraph (A) of paragraph (1) exceed the amount determined in subparagraph (B) of paragraph (1), as adjusted by paragraph (2), the county may request that the department consider other costs as adjustments to the cost containment limit. These costs would require departmental approval.

(e) ?County? for purposes of this article means the following counties: Fresno, Merced, Orange, Placer, Sacramento, San Diego, San Luis Obispo, Santa Barbara, Santa Cruz, Stanislaus, Tulare, and Yolo.

(f) ?County indigent care health realignment amount? means the product of the health realignment amount times the health realignment indigent care percentage, as computed on a county-specific basis.

(g) ?County savings determination process? means the process for determining the amount to be redirected in accordance with Section 17613.1, as calculated pursuant to subdivision (a) of Section 17613.3.

(h) ?Department? means the State Department of Health Care Services.

(i) ?Health realignment amount? means the amount that, in the absence of this article, would be payable to a county under Sections 17603, 17604, and 17606.20, as those sections read on January 1, 2012, and Section 17606.10, as it read on July 1, 2013, for the fiscal year that is deposited by the Controller into the local health and welfare trust fund health account of the county.

(j) ?Health realignment indigent care percentage? means the county-specific percentage determined in accordance with the following, and established in accordance with the procedures described in subdivision (c) of Section 17613.3:

(1) Each county shall identify the portion of that county?s health realignment amount that was used to provide health services to the indigent, including the indigent program individuals, for each of the historical fiscal years, along with verifiable data in support thereof.

(2) The amounts identified in paragraph (1) shall be expressed as a percentage of the health realignment amount of that county for each fiscal year of the historical fiscal years.

(3) The average of the percentages determined in paragraph (2) shall be the county?s health realignment indigent care percentage.

(4) To the extent a county does not provide the information required in paragraph (1) or the department determines that the information required is insufficient, the amount under this subdivision shall be considered to be 85 percent.

(k) All references to ?health services? or ?health care services,? unless specified otherwise, shall exclude mental health and substance use disorder services.

(l) ?Historical fiscal years? means the fiscal years 2008?09 to 2011?12, inclusive.

(m) ?Imputed county low-income health amount? means the predetermined, county-specific amount of county general purpose funds assumed, for purposes of the calculation in Section 17613.3, to be available to the county for services to indigent program individuals. The imputed county low-income health amount shall be determined as set forth below and established in accordance with subdivision (c) of Section 17613.3.

(1) For each of the historical fiscal years, an amount shall be determined as the annual amount of county general fund contribution provided for health services to the indigent, which does not include funds provided for mental health and substance use disorder services, through a methodology to be developed by the department, in consultation with the California State Association of Counties.

(2) If a year-to-year percentage increase in the amount determined in paragraph (1) was present, an average annual percentage trend factor shall be determined.

(3) The annual amounts determined in paragraph (1) shall be averaged and multiplied by the percentage trend factor, if applicable, determined in paragraph (2), for each fiscal year after the 2011?12 fiscal year through the applicable fiscal year. Notwithstanding the foregoing, if the percentage trend factor determined in paragraph (2) is greater than the applicable percentage change for any year of the same period in the blended CPI trend factor, the percentage change in the blended CPI trend factor for that year shall be used. The resulting determination is the imputed county low-income health amount for purposes of Section 17613.3.

(n) ?Indigent program costs? means the costs incurred by the county for purchasing, providing, or ensuring the availability of services to indigent program individuals during the fiscal year. The costs for mental health and substance use disorder services shall not be included in these costs.

(o) ?Indigent program individuals? means all individuals enrolled in a county indigent health care program at any point throughout the fiscal year. If a county does not enroll individuals into an indigent health care program, indigent program individuals shall mean all individuals who used services offered through the county indigent health care program in the fiscal year.

(p) ?Indigent program revenues? means self-pay payments made by or on behalf of indigent program individuals to the county for the services rendered in the fiscal year, but shall exclude revenues received for mental health and substance use disorder services.

(q) ?Redirected amount? means the amount to be redirected in accordance with Section 17613.1, as calculated pursuant to subdivision (a) of Section 17613.3.

(r) ?Special local health funds? means the amount of the following county funds received by the county for health services to indigent program individuals during the fiscal year and shall include funds available pursuant to the Master Settlement Agreement and related documents entered into on November 23, 1998, by the state and leading United States tobacco product manufacturers during a fiscal year. The amount of the tobacco settlement funds to be used for this purpose shall be the greater of paragraph (1) or (2), less any bond payments and other costs of securitization related to the funds described in this subdivision.

(1) The amount of the funds expended by the county for the provision of health services to indigent program individuals during the fiscal year.

(2) The amount of the tobacco settlement funds multiplied by the average of the percentages of the amount of tobacco settlement funds that were allocated to and expended by the county for health services to indigent program individuals during the historical fiscal years.

(Amended by Stats. 2013, Ch. 358, Sec. 23. Effective September 26, 2013.)



17613.3

(a) For each fiscal year commencing with the 2013?14 fiscal year, the amount to be redirected in accordance with Section 17613.1 shall be determined for each county as set forth in this section.

(1) The county?s revenues and other funds paid or payable for the fiscal year shall be comprised of the total of the following:

(A) Indigent program revenues.

(B) Special local health funds.

(C) The county indigent care health realignment amount.

(D) The imputed county low-income health amount.

(2) Indigent program costs incurred by the county for the fiscal year, not to exceed in total the cost containment limit, shall be subtracted from the sum in paragraph (1).

(3) The resulting amount shall be multiplied by 0.80, except that for the 2013?14 fiscal year where the resulting amount shall be multiplied by 0.70.

(4) If the amount in paragraph (3) is a positive number, that amount, subject to paragraph (5), shall be redirected in accordance with Section 17613.1, except that for the 2013?14 fiscal year, the amount to be redirected shall not exceed the amount determined for the county for the 2013?14 fiscal year under subdivision (c) of Section 17603, as that amount may have been reduced by the application of Section 17610.5. If the amount determined in paragraph (3) is a negative number, the redirected amount shall be zero.

(5) Notwithstanding any other law, the amount to be redirected as determined in paragraph (4) for a fiscal year shall not exceed the county indigent care health realignment amount for that fiscal year.

(6) (A) The redirected amount shall be applied until the later of the following:

(i) June 30, 2023.

(ii) The beginning of the fiscal year following a period of two consecutive fiscal years in which both of the following occur:

(aa) The total interim amount determined under subdivision (b) in May of the previous fiscal year is within 10 percent of the final, reconciled amount in subdivision (d).

(bb) The final, reconciled amounts under subdivision (d) are within 5 percent of each other.

(B) After the redirected amount ceases as provided in subparagraph (A), a permanent redirected amount shall be established to be the amount determined by calculating the percentage that the redirected amount was in the last fiscal year of the operation of this article of the county?s health realignment amount of that same fiscal year, multiplied by the county?s health realignment amount of all subsequent years.

(b) Starting with the 2014?15 fiscal year, the department shall calculate an interim redirected amount for each county under subdivision (a) by the January immediately prior to the starting fiscal year, using the most recent and accurate data available. For purposes of the interim determinations, the cost containment limit shall not be applied. The interim redirected amount shall be updated in the May before the start of the fiscal year in consultation with each county and based on any more recent and accurate data available at that time. During the fiscal year, the interim redirected amount will be applied pursuant to Section 17613.1.

(c) The predetermined amounts or historical percentages described in subdivisions (j), (m), and (r) of Section 17613.2 shall each be established in accordance with the following procedure:

(1) By October 31, 2013, each county shall determine the amount or percentage described in the applicable subdivision, and shall provide this calculation to the department, supported by verifiable data and a description of how the determination was made.

(2) If the department disagrees with the county?s determination, the department shall confer with the county by December 15, 2013, and shall issue its determination by January 31, 2014.

(3) If no agreement between the parties has been reached by January 31, 2014, the department shall apply the county?s determination when making the interim calculations pursuant to subdivision (b), until a decision is issued pursuant to paragraph (6).

(4) If no agreement between the parties has been reached by January 31, 2014, the county shall submit a petition by February 28, 2014, to the County Health Care Funding Resolution Committee, established pursuant to Section 17600.60, to seek a decision regarding the historical percentage or amount to be applied in calculations under this section.

(5) The County Health Care Funding Resolution Committee shall hear and make a determination as to whether the county?s proposed percentage or amount complies with the requirements of this section based on the data and calculations of the county and any alternative data and calculations submitted by the department.

(6) The County Health Care Funding Resolution Committee shall issue its final determination within 45 days of the petition. If the county chooses to contest the final determination, the final determination of the committee will be applied for purposes of any interim calculation under subdivision (b) until a final decision is issued pursuant to de novo administrative review under paragraph (2) of subdivision (d).

(d) (1) The data for the final calculations under subdivision (a) for the fiscal year shall be submitted by counties within 12 months after the conclusion of each fiscal year as required in Section 17613.4. The data shall be the most recent and accurate data from the county?s books and records pertaining to the revenues paid or payable, and the costs incurred, for services provided in the subject fiscal year. After consulting with the county, the department shall make final calculations using the data submitted pursuant to this paragraph by December 15 of the following fiscal year, and shall provide its final determination to the county. The final determination will also reflect the application of the cost containment limit, if any. If the county and the department agree, a revised recalculation and reconciliation may be completed by the department within six months thereafter.

(2) The Director of Health Care Services shall establish an expedited formal appeal process for a county to contest final determinations made under this article. No appeal shall be available for interim determinations made under subdivision (b). The appeals process shall include all of the following:

(A) The county shall have 30 calendar days, following the issuance of a final determination made under paragraph (6) of subdivision (c) or paragraph (1) of this subdivision, to file an appeal with the director. All appeals shall be governed by Section 100171 of the Health and Safety Code, except for those provisions of paragraph (1) of subdivision (d) of Section 100171 of the Health and Safety Code relating to accusations, statements of issues, statement to respondent, and notice of defense, and except as otherwise set forth in this section. All appeals shall be in writing and shall be filed with the State Department of Health Care Service?s Office of Administrative Hearings and Appeals. An appeal shall be deemed filed on the date it is received by the Office of Administrative Hearings and Appeals.

(i) An appeal shall specifically set forth each issue in dispute, including, but not limited to, any component of the determination, and include the county?s contentions as to those issues. A formal hearing before an Office of Administrative Hearings and Appeals Administrative Law Judge shall commence within 60 days of the filing of the appeal requesting a formal hearing. A final decision under this paragraph shall be adopted no later than six months following the filing of the appeal.

(ii) If the county fails to file an appeal within 30 days of the issuance of a determination made under this section, the determination of the department shall be deemed final and not appealable either administratively or to a court of general jurisdiction, except that a county may elect to appeal a determination under subdivision (c) within 30 days of the issuance of the County Health Care Funding Resolution Committee?s final determination under paragraph (6) of subdivision (c) or as a component of an appeal of the department?s final determination under paragraph (1) for the 2013?14 fiscal year.

(B) If a final decision under this paragraph is not issued by the department within two years of the last day of the subject fiscal year, the county shall be deemed to have exhausted its administrative remedies, and shall not be precluded from pursuing any available judicial review. However, the time period in this subdivision shall be extended by either of the following:

(i) Undue delay caused by the county.

(ii) An extension of time granted to a county at its sole request, or following the joint request of the county and the department.

(C) If the final decision issued by the department pursuant to this paragraph results in a different determination than that originally made by the department, then the Department of Finance shall adjust the original determination by that amount, pursuant to a process developed by the Department of Finance and in consultation with the California State Association of Counties.

(Amended by Stats. 2013, Ch. 358, Sec. 24. Effective September 26, 2013.)



17613.4

(a) Beginning with the 2013?14 fiscal year, each county that has elected to participate in the County Savings Determination Process shall, within five months after the end of each fiscal year, be required to submit initial reports on both of the following:

(1) All revenue data required for the operation of Section 17613.3, including both of the following:

(A) Indigent program revenues.

(B) Special local health funds.

(2) All cost data required for the operation of Section 17613.3, including indigent program costs.

(b) Counties shall submit final reports of cost and revenue data identified in subdivision (a) to the department for the each fiscal year no later than June 30 of the fiscal year ending one year after the subject fiscal year.

(c) The department shall develop, in consultation with California State Association of Counties, the methodologies used to determine the costs and revenues required to be reported and the format of the submissions.

(d) Reports submitted under this section shall be accompanied by a certification by an appropriate public official attesting to the accuracy of the reports.

(e) Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department, without taking any further regulatory action, shall implement, interpret, or make specific this article by means of all-county letters, plan letters, plan or provider bulletins, or similar instructions.

(Amended by Stats. 2013, Ch. 358, Sec. 25. Effective September 26, 2013.)












PART 5.5. CHILDREN WITH SPECIAL HEALTH CARE NEEDS

CHAPTER 1. Findings and Declarations

17700

The Legislature finds and declares all of the following:

(a) Many children adjudicated dependents of the juvenile court pursuant to Section 300 and following are, because of abuse, neglect, or exploitation within the family environment, unable to remain safely in their own homes.

(b) Children requiring placement in foster care are, pursuant to Section 675 (5)(a) of Title 42 of the United States Code, entitled to placement in the least restrictive, most family-like setting in close proximity to the parent?s home, consistent with the best interest and special needs of the child.

(c) A significant number of children adjudicated dependents of the juvenile court under Section 300 and following who require placement outside their own homes have special health care needs. Children with biological families who can provide health care services can be discharged from hospital care into home care when it has been determined that the child is medically stable.

(d) Children who have become dependents of the juvenile court may become, because of a lack of appropriate placement options, long-term boarders in hospitals or other health care institutions.

(e) It is, therefore, the intent of the Legislature to support expansion of existing prevention and treatment programs designed to serve the parent and child with special health care needs which are administered by the State Department of Health Care Services, and the State Department of Social Services.

Further, it is the intent of the Legislature to establish a program to place children with special health care needs in special foster care homes, licensed pursuant to Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code, wherein foster parents are trained by health care professionals, pursuant to the discharge plan of the facility releasing the child being placed, or who is currently, in foster care.

It is further the intent of the Legislature to encourage, to the extent feasible, the placement of children with special health care needs with relatives trained by health care professionals.

(Amended by Stats. 2013, Ch. 22, Sec. 107. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)






CHAPTER 2. Definitions

17710

Unless otherwise specified in this part:

(a) ?Child with special health care needs? means a child, or a person who is 22 years of age or younger who is completing a publicly funded education program, who has a condition that can rapidly deteriorate resulting in permanent injury or death or who has a medical condition that requires specialized in-home health care, and who either has been adjudged a dependent of the court pursuant to Section 300, has not been adjudged a dependent of the court pursuant to Section 300 but is in the custody of the county welfare department, or has a developmental disability and is receiving services and case management from a regional center.

(b) ?County? means the county welfare department.

(c) ?Department? means the State Department of Social Services.

(d) ?Individualized health care plan team? means those individuals who develop a health care plan for a child with special health care needs in a specialized foster care home, as defined in subdivision (i), or group home, which shall include the child?s primary care physician or other health care professional designated by the physician, any involved medical team, and the county social worker or regional center worker, and any health care professional designated to monitor the child?s individualized health care plan pursuant to paragraph (8) of subdivision (c) of Section 17731, including, if the child is in a certified home, the registered nurse employed by or under contract with the certifying agency to supervise and monitor the child. The child?s individualized health care plan team may also include, but shall not be limited to, a public health nurse, representatives from the California Children?s Services Program or the Child Health and Disability Prevention Program, regional centers, the county mental health department, and where reunification is the goal, the parent or parents, if available. In addition, if the child is in a specialized foster care home, the individualized health care plan team may include the prospective specialized foster parents, who shall not participate in any team decision pursuant to paragraph (6) of subdivision (c) of Section 17731 or pursuant to subparagraph (C) of paragraph (1) of subdivision (a), or clause (i) of subparagraph (B) of paragraph (2) of subdivision (a), of Section 17732.

(e) ?Director? means the Director of Social Services.

(f) ?Level of care? means a description of the specialized in-home health care to be provided to a child with special health care needs by the foster family.

(g) Medical conditions requiring specialized in-home health care require dependency upon one or more of the following: enteral feeding tube, total parenteral feeding, a cardiorespiratory monitor, intravenous therapy, a ventilator, oxygen support, urinary catheterization, renal dialysis, ministrations imposed by tracheostomy, colostomy, ileostomy, or other medical or surgical procedures or special medication regimens, including injection, and intravenous medication.

(h) ?Specialized in-home health care? includes, but is not limited to, those services identified by the child?s primary physician as appropriately administered in the home by any one of the following:

(1) A parent trained by health care professionals where the child is being placed in, or is currently in, a specialized foster care home.

(2) Group home staff trained by health care professionals pursuant to the discharge plan of the facility releasing the child where the child was placed in the home as of November 1, 1993, and who is currently in the home.

(3) A health care professional, where the child is placed in a group home after November 1, 1993. The health care services provided pursuant to this paragraph shall not be reimbursable costs for the purpose of determining the group home rate under Section 11462.

(i) ?Specialized foster care home? means any of the following foster homes where the foster parents reside in the home and have been trained to provide specialized in-home health care to foster children:

(1) Licensed foster family homes, as defined in paragraph (5) of subdivision (a) of Section 1502 of the Health and Safety Code.

(2) Licensed small family homes, as defined in paragraph (6) of subdivision (a) of Section 1502 of the Health and Safety Code.

(3) Certified family homes, as defined in subdivision (d) of Section 1506 of the Health and Safety Code, that have accepted placement of a child with special health care needs who is under the supervision and monitoring of a registered nurse employed by, or on contract with, the certifying agency, and who is either of the following:

(A) A dependent of the court under Section 300.

(B) Developmentally disabled and receiving services and case management from a regional center.

(Amended by Stats. 2012, Ch. 120, Sec. 1. Effective January 1, 2013.)






CHAPTER 3. Resources for Children with Special Health Care Needs

17720

The California Health and Human Services Agency shall designate a department to coordinate sources of funding and services not under the jurisdiction of the department which are available to children with special health care needs in order to maximize the health and social services provided to these children and avoid duplication of programs and funding.

(Amended by Stats. 2011, Ch. 227, Sec. 66.5. Effective January 1, 2012.)






CHAPTER 4. Foster Care

17730

The department shall develop a program to establish specialized foster care homes for children with special health care needs with persons specified in subdivision (h) of Section 17710. The department shall limit the use of group homes for children with special health care needs pursuant to subdivisions (c) and (d) of Section 17732. The program shall conform to the requirements set forth in this chapter, and shall be integrated with the foster care and child welfare services programs authorized by Article 5 (commencing with Section 11400) of Chapter 2 of Part 3 and Chapter 5 (commencing with Section 16500) of Part 4.

The department, in administering the licensing program, shall not evaluate or have any responsibility for the evaluation of the in-home health care provided in specialized foster care homes or group homes.

This program shall be conducted by county welfare departments in conformance with procedures established by the department in accordance with this chapter.

(Amended by Stats. 2012, Ch. 120, Sec. 2. Effective January 1, 2013.)



17731

(a) The county shall develop a plan to place children with special health care needs in foster care. This plan shall be submitted to the State Department of Social Services and the State Department of Health Services, not later than April 1, 1990, before beginning placement of children with special health care needs in specialized foster care homes. This subdivision shall not invalidate any placement made before April 1, 1990. A county that has not submitted a plan by April 1, 1990, shall not continue to make placements of children with special health care needs until the plan has been submitted.

(b) Unless a local lead agency has been designated within the county, as described in Item 4260-113-890 of the Budget Act of 1989, the county department of social services shall be the lead agency with the responsibility of developing the plan to be submitted pursuant to subdivision (a). The county plan shall be formalized in an interagency agreement between the county department of social services and the other county and private agencies that are the involved parties.

(c) The county plan shall meet all the requirements specified in this subdivision. The regional center shall not be required to submit a plan. However, all requirements specified in this subdivision shall be met prior to a regional center placement of a child who is not a court dependent and who has special health care needs.

(1) Prior to the placement of a child with special health care needs, an individualized health care plan, which may be the hospital discharge plan, shall be prepared for the child and, if necessary, in-home health support services shall be arranged. The individualized health care plan team shall be convened by the county department of social services caseworker or the regional center caseworker, to discuss the specific responsibilities of the person or persons specified in subdivision (h) of Section 17710 for provision of in-home health care in accordance with the individualized health care plan developed by the child?s physician or his or her designee. The plan may also include the identification of any available and funded medical services that are to be provided to the child in the home, including, but not limited to, assistance from registered nurses, licensed vocational nurses, public health nurses, physical therapists, and respite care workers. The individualized health care plan team shall delineate in the individualized health care plan the coordination of health and related services for the child and the appropriate number of hours needed to be provided by any health care professional designated to monitor the child?s individualized health care plan pursuant to paragraph (8), including, if the child is in a certified home, the registered nurse employed by or on contract with the certifying agency to supervise and monitor the child.

(2) A child welfare services case plan or regional center individual program plan shall be developed in accordance with applicable regulations, and arrangements made for nonmedical support services.

(3) Foster parents shall be trained by health care professionals pursuant to the discharge plan of the facility releasing the child being placed in, or currently in, foster care. Additional training shall be provided as needed during the placement of the child and to the child?s biological parent or parents when the child is being reunified with his or her family.

(4) Children with special health care needs shall be placed in the home of the prospective foster parent subsequent to training by a health care professional pursuant to the discharge plan of the facility releasing the child being placed in foster care.

(5) Assistant caregivers, on-call assistants, respite care workers, and other personnel caring for children with special health care needs shall complete training or additional training by a health care professional in accordance with paragraph (3).

(6) No foster parent who is a health care professional or staff member who is a health care professional shall be required to complete any training or additional training determined by the responsible individualized health care plan team to be unnecessary on the basis of his or her professional qualification and expertise.

(7) No health care professional shall provide in-home health care to any child with special health care needs placed in a group home after November 1, 1993, unless the individual health care plan team for the child:

(A) Documents that the health care professional has the necessary qualifications and expertise to meet the child?s in-home health care needs.

(B) Updates the documentation provided pursuant to subparagraph (A) each time the child?s special health care needs change.

(8) Specialized foster care homes and group homes caring for children with special health care needs shall be monitored by the county or regional center according to applicable regulations. The health care plan for each child with special health care needs shall designate which health care professional shall monitor the child?s ongoing health care, including in-home health care provided by persons specified in subdivision (h) of Section 17710. Where the child is placed in a certified home, the designated health care professional shall be the registered nurse employed by or on contract with the foster family agency to supervise and monitor the child.

(9) The workload of the health care professional supervising or monitoring a child?s ongoing health care in a certified home shall be based on the cumulative total hours specified in the individualized health care plans for children assigned to the health care professional. In no case shall the health care professional?s regular workload based on the cumulative total hours specified in the individualized health care plans for children assigned to the health care professional be more than 40 hours per week.

(10) The child?s individualized health care plan shall be reassessed at least every six months during the time the child is placed in the specialized foster care home, to ensure that specialized care payments are appropriate to meet the child?s health care needs.

(11) The placement agencies shall coordinate the sources of funding and services available to children with special health care needs in order to maximize the social services provided to these children and to avoid duplication of programs and funding.

(Amended by Stats. 1993, Ch. 673, Sec. 3. Effective October 4, 1993.)



17732

(a) No more than two foster children with or without special health care needs shall reside in a specialized foster care home with the following exceptions:

(1) A specialized foster care home may have a third foster child with or without special health care needs placed in that home provided that the licensed capacity, as determined by the department pursuant to the California Community Care Facilities Act (Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code) is not exceeded and provided that all of the following conditions have been met:

(A) The child?s placement worker has determined and documented that no other placement is available.

(B) For each child in placement and the child to be placed, the child?s placement worker has determined that his or her psychological and social needs will be met by placement in the home and has documented that determination. New determinations shall be made and documented each time there is an increase or turnover in foster care children and the two-child capacity limit is exceeded.

(C) The individualized health care plan team responsible for the ongoing care of each child with special health care needs involved has considered the number of adoptive, biological, and foster children, and children in guardianship living in the home and determined that the two-child limit may be exceeded without jeopardizing the health and safety of that child, and has documented that determination. New determinations shall be made and documented each time there is an increase or turnover in foster care children and the two-child capacity limit is exceeded.

(2) A licensed small family home, but not a certified home, may exceed the two-child placement limit and accept children with or without special health care needs up to the licensed capacity as determined by the department pursuant to paragraph (6) of subdivision (a) of Section 1502 of the Health and Safety Code if the conditions in paragraph (1) have been met for both the third foster child and each foster child placed thereafter, and the following additional conditions have been met:

(A) At least one of the children in the facility is a regional center client monitored in accordance with Section 56001 and following of Title 17 of the California Code of Regulations.

(B) Whenever four or more foster children are physically present in the facility, the licensee of the small family home has the assistance of a caregiver to provide specialized in-home health care to the children except that:

(i) Night assistance shall not be required for those hours that the individualized health care plan team for each child with special health care needs has documented that the child will not require specialized medical services during that time.

(ii) The department may determine that additional assistance is required to provide appropriate care and supervision for all children in placement. The determination shall only be made after consultation with the appropriate regional center and any appropriate individual health care teams.

(C) On-call assistance is available at all times to respond in case of an emergency. The on-call assistant shall meet the requirements of paragraph (5) of subdivision (c) of Section 17731.

(D) The home is sufficient in size to accommodate the needs of all children in the home.

(b) Notwithstanding Section 1523.1 of the Health and Safety Code, a foster family home which has more than three children with special health care needs in its care as of January 1, 1992, and which applies for licensure as a small family home in order to continue to provide care for those children, shall be exempt from the application fee.

(c) Except for children with special health care needs placed in group homes before January 1, 1992, no child with special health care needs may be placed in any group home or combination of group homes for longer than a short-term placement of 120 calendar days. The short-term placement in the group home shall be on an emergency basis for the purpose of arranging a subsequent placement in a less restrictive setting, such as with the child?s natural parents or relatives, with a foster parent or foster family agency, or with another appropriate person or facility. The 120-day limitation shall not be extended, except by the approval of the director or his or her designee. For children placed after January 1, 1992, the 120-day limitation shall begin on the effective date of the amendments to this section made during the 1993 portion of the 1993?94 Regular Session.

(d) A child with special health care needs shall not be placed in a group home unless the child?s placement worker has determined and documented that the group home has a program that meets the specific needs of the child being placed and there is a commonalty of needs with the other children in the group home.

(e) The Legislature finds and declares that the amendments to this section made by the act that added this subdivision are declaratory of existing law.

(Amended by Stats. 2013, Ch. 100, Sec. 1. Effective January 1, 2014.)



17732.1

(a) It is the intent of the Legislature that minor children who are residing in specialized foster care home placements on or after January 1, 1997, be allowed to remain in those homes upon reaching majority, through 22 years of age, in order to ensure continuity of care during completion of publicly funded education.

(b) A child with special health care needs may remain in a licensed foster family home or licensed small family home that is operating as a specialized foster care home pursuant to subdivision (i) of Section 17710 after the age of 18 years, if all of the following requirements are met:

(1) The child was a resident in the home prior to the age of 18.

(2) A determination regarding whether the child may remain as a resident after the age of 18 years is made through the agreement of all parties involved, including the resident, the foster parent, the social worker, the resident?s regional center case manager, and the resident?s parent, legal guardian, or conservator, as appropriate. This determination shall include a needs and service plan that contains an assessment of the child?s needs and of continued compatibility with the other children in placement. The needs and service plan shall be completed within the six months prior to the child?s 18th birthday and shall be updated with any significant change and whenever there is a change in household composition. The assessment shall be documented and maintained in the child?s file, and shall be made available for inspection by the licensing staff.

(3) The regional center monitors and supervises its placements, as part of its regular and ongoing services to clients, to ensure the continued health and safety, appropriate placement, and compatibility of the developmentally disabled adult with special health care needs.

(4) The department notifies the foster care applicant, as part of its orientation process, that the state Foster Family Home and Small Family Home Insurance Fund does not expand existing coverage in Article 2.5 (commencing with Section 1527) of Chapter 3 of Division 2 of the Health and Safety Code for liability resulting from the provision of care to individuals over the age of 18 years.

(Amended by Stats. 1997, Ch. 526, Sec. 4. Effective September 29, 1997.)



17732.2

(a) In determining the licensed capacity of a specialized foster family home or a specialized certified family home, the department shall consider all adoptive, biological, and foster children, and children in guardianship living in the home, in order not to exceed a total of six children living in the home.

(b) The Legislature finds and declares that this section is declaratory of existing law.

(Added by Stats. 2012, Ch. 120, Sec. 4. Effective January 1, 2013.)



17733

All documentation prepared by the county concerning the identification of a dependent child as a child with special health care needs, the placement of such a child in a specialized foster care home, assessments and reassessments of the level of care designation, the decision to place more than two children with special health care needs in a home, and contact among the health care team plan members who are monitoring the individualized health care plan of the child, shall be made part of the child?s case record. Reports of training provided by the health care professional pursuant to the discharge plan of the facility releasing the child being placed in foster care shall also be included in the case record.

(Added by Stats. 1989, Ch. 1437, Sec. 1. Effective October 2, 1989.)



17734

Each county shall report to the department on a regular basis on the conduct and effectiveness of the program provided for in this chapter. These reports shall be submitted in conformance with instructions provided by the department. These reports shall include, but not be limited to, all of the following data:

(a) An estimate of the number of children adjudicated dependents of the juvenile court under Section 300 who have special health care needs during the reporting period.

(b) The number of children with special health care needs in (1) hospitals or other institutional placements, (2) group homes, and (3) small family homes at the beginning of the reporting period.

(c) The number of children with special health care needs in specialized foster care homes.

(d) The number of children with special health care needs placed in specialized foster care homes during the reporting period.

(e) The cost of providing specialized placements for children with special health care needs during the reporting period.

(Added by Stats. 1989, Ch. 1437, Sec. 1. Effective October 2, 1989.)



17735

Commencing in 1991, a progress report on the program provided for in this chapter shall be included in the child welfare services report to the Legislature required by Section 16512.

The department shall not evaluate or have any responsibility for the evaluation of the in-home health care provided in specialized foster care homes.

(Added by Stats. 1989, Ch. 1437, Sec. 1. Effective October 2, 1989.)



17736

Notwithstanding any other provision of law, including Sections 1250, 1251, 1254, 1270, 1501, 1502, 1505, 1507, 1521, 1530.6 (as added by Chapter 391 of the Statutes of 1977), 1550, 11002, and 11154 of the Health and Safety Code, and Sections 2052, 2725, 2732, and 2795 of the Business and Professions Code, all of the following shall apply:

(a) (1) Counties and regional centers shall be permitted to place children with special health care needs in foster family homes, small family homes, and group homes pursuant to Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code.

(2) Foster family agencies shall be permitted to place children with special health care needs in certified homes pursuant to Chapter 3 (commencing with Section 1500) of Division 2 of the Health and Safety Code.

(b) Counties, regional centers, and foster family agencies shall permit all of the following:

(1) A foster parent, an assistant caregiver, an on-call assistant, and a respite caregiver meeting the requirements of paragraphs (3), (5), and (6) of subdivision (c) of Section 17731 to provide, in a specialized foster care home, specialized in-home health care to a foster child, as described in the child?s individualized health care plan.

(2) The licensee and other personnel meeting the requirements of paragraphs (3), (5), and (6) of subdivision (c) of Section 17731 to provide, in a group home, specialized in-home health care to a child, as described in his or her individualized health care plan, provided that the child was placed as of November 1, 1993.

(Amended by Stats. 1993, Ch. 673, Sec. 5. Effective October 4, 1993.)



17737

Nothing in this chapter shall be construed to prevent children with special health care needs who have adoption as a case plan goal from receiving services under this program.

(Added by Stats. 1989, Ch. 1437, Sec. 1. Effective October 2, 1989.)



17738

Notwithstanding Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the department shall adopt emergency regulations to implement the program provided for in this chapter. The emergency regulations shall remain in effect for no more than 120 days, unless the department complies with all the provisions of Chapter 3.5 (commencing with Section 11340) as required by subdivision (e) of Section 11346.1 of the Government Code.

(Added by Stats. 1989, Ch. 1437, Sec. 1. Effective October 2, 1989.)



17739

(a) When determining the placement of a foster child who is medically fragile, as defined in subdivision (b) of Section 1760.2 of the Health and Safety Code, priority consideration shall be given to placement with a foster parent who is an individual nurse provider, as defined in subdivision (m) of Section 14043.26 of the Welfare and Institutions Code, who provides health services under the federal Early and Periodic Screening, Diagnosis and Treatment program (Section 1396d(a)(4)(B) of Title 42 of the United States Code).

(b) The priority consideration described in subdivision (a) shall be subordinate to the preference granted to a relative of the child under Section 361.3, in accordance with Section 671(a)(19) of Title 42 of the United States Code.

(c) This section does not prohibit a child welfare agency or the juvenile court from placing a medically fragile foster child in a specialized foster care home with appropriate support services or another appropriate placement if it is deemed to be in the best interest of the child.

(d) For purposes of placements made pursuant to this section, a medically fragile child shall be deemed to meet the definition of a ?child with special health care needs,? as defined by Section 17710, and shall be subject to this chapter and any other applicable regulations adopted pursuant to this chapter.

(Added by Stats. 2013, Ch. 490, Sec. 2. Effective January 1, 2014.)









PART 5.7. HEALTH CARE FOR LOW-INCOME PERSONS NOT COVERED BY THE MEDICARE PROGRAM OR THE MEDI-CAL PROGRAM

17800

A not-for-profit hospital that elects to participate in the drug discount program established under Section 340B of the federal Public Health Service Act (42 U.S.C. Sec. 256b) may enter into an agreement with the State Department of Health Services for that purpose, which shall be subject to this part.

(Amended by Stats. 2006, Ch. 538, Sec. 716. Effective January 1, 2007.)



17801

The State Department of Health Services shall develop a standard contract for use in an agreement entered into pursuant to Section 17800, which shall include, but not be limited to, the following terms:

(a) Initially upon contracting with the State Department of Health Services pursuant to Section 17800, the not-for-profit hospital shall agree to continue its historic commitment to the provision of charity care, as reported to the Office of Statewide Health Planning and Development.

(b) The term of the contract shall continue until terminated by either party upon not less than 60 days? prior written notice to the other party.

(Added by Stats. 2005, Ch. 207, Sec. 1. Effective January 1, 2006.)






PART 5.8. PUBLIC BENEFITS

17850

It is the intent of the Legislature in enacting this part to affirm the ability of counties, cities, and hospital districts to provide health care and other services to all residents, if any of these entities has decided to do so at its own discretion.

(Added by Stats. 2006, Ch. 801, Sec. 1. Effective January 1, 2007.)



17851

A city, county, city and county, or hospital district may, at its discretion, provide aid, including health care, to persons who, but for Section 411 of the federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (P.L. 104-193; 8 U.S.C. Sec. 1621), would meet eligibility requirements for any program of that entity.

(Added by Stats. 2006, Ch. 801, Sec. 1. Effective January 1, 2007.)






PART 6. MISCELLANEOUS PROVISIONS

CHAPTER 1. Welfare Emergency Financing

18000

The purpose of this chapter is to provide for the continued operation of the state plans for aid to the aged, the blind, aid to the disabled, and families with dependent children in the event that federal assistance therefor is temporarily delayed or not available, without the changes and modifications in such plans provided for in this code as a consequence of the withdrawal of federal assistance for such aid from this state.

(Added by Stats. 1965, Ch. 1784.)



18001

As used in this chapter ?joint public assistance? means aid to families with dependent children, aid to the aged, aid to the blind, and aid to the disabled, and ?eligible recipient? means any person eligible for such joint public assistance.

(Added by Stats. 1965, Ch. 1784.)



18002

The Governor may, within 15 days prior to the commencement of any fiscal quarter or during any fiscal quarter, proclaim the existence of a period of welfare emergency, whenever he finds as facts all of the following:

(a) Assistance to this state for joint public assistance is provided for by the Federal Social Security Act or other federal legislation.

(b) This state has qualified to receive federal assistance for joint public assistance, and has not been notified that further payment of such federal assistance will not be made because of the failure of this state to comply with the requirements of the federal legislation.

(c) Federal assistance to this state for joint public assistance for the entire fiscal quarter has not been received, and it is improbable that such federal assistance will be received by the state prior to the usual time for transmitting such federal assistance to the counties of this state.

Any period of welfare emergency proclaimed by the Governor pursuant to this section shall commence on the date of the proclamation by the Governor, and shall continue until federal assistance is received by this state for joint public assistance for the first quarter following the date of the proclamation, or until the commencement of the second quarter following that date, whichever first occurs. In no event shall any period of welfare emergency continue for more than four calendar months, nor shall any subsequent period of welfare emergency be proclaimed unless federal assistance has been received by this state for each prior fiscal quarter commencing during any prior period of welfare emergency.

(Added by Stats. 1965, Ch. 1784.)



18003

Out of any money in the State Treasury not otherwise appropriated, there is hereby appropriated each month to every county within this state for joint public assistance to eligible recipients, an amount, as estimated by the department, equal to the aggregate amount of federal assistance payable to this state under federal law for joint public assistance to eligible recipients within the county. This appropriation is in addition to any other appropriation to the counties of the state for joint public assistance or for any aid within the definition of joint public assistance.

Payment of the sums appropriated by this section shall be made in the manner provided by Chapter 9 of Part 3 of this code.

This section shall be operative only during periods of welfare emergency duly proclaimed by the Governor pursuant to Section 18002.

(Added by Stats. 1965, Ch. 1784. Conditionally operative by its own provisions.)



18004

The sums appropriated by Section 18003 shall be considered for all purposes to be ?federal assistance? and ?grants-in-aid? from the United States government for aid to families with dependent children, aid to the aged, aid to the blind, and aid to the disabled, respectively, and shall not be considered to be state moneys or appropriations from the State Treasury. All such sums shall be subject to all of the provisions applicable to funds received by this state from the United States government, and all of the provisions of the chapters governing public assistance programs shall be construed and applied in every respect as if such funds had been in fact received by this state from the United States government. However, none of such sums shall be considered for any purpose to be federal assistance or grants for the cost of administering joint public assistance.

(Added by Stats. 1965, Ch. 1784.)



18005

Whenever federal assistance to this state for joint public assistance for any period of welfare emergency during which sums appropriated by Section 18002 have been expended is received by this state, any sums appropriated by Section 18002, which have theretofore been expended for joint public assistance pursuant to this chapter, shall be repaid to the state from the funds so received, and deposited in the General Fund in the State Treasury to the credit of the appropriation made by Section 18002.

(Added by Stats. 1965, Ch. 1784.)






CHAPTER 2. County Boards of Public Welfare

18100

In each county, except where county boards of public welfare or boards or officials with like powers are otherwise provided under a charter, the board of supervisors may constitute a county board of public welfare.

(Amended by Stats. 1993, Ch. 64, Sec. 53. Effective June 30, 1993.)



18101

The board of supervisors making the appointments shall designate one member to serve for one year, two for two years, two for three years, and two for four years, and upon the resignation or expiration of the term of each, his successor shall in like manner be appointed for the term of four years. Appointments to fill vacancies caused by death, resignation, or removal shall be made for the residue of such terms in the same manner as the original appointments.

(Added by Stats. 1965, Ch. 1784.)



18102

The members of the county board of public welfare shall serve without compensation, and no person shall be appointed or shall serve on such board who is in any manner officially connected with any charitable or correctional institution within the county and supported wholly or partly at public expense.

(Added by Stats. 1965, Ch. 1784.)



18103

The clerk of the board of supervisors shall notify each person appointed to the county board of public welfare of his appointment. Within one week after receiving the notice, the persons so appointed shall appear before a judge of the superior court and qualify by taking an oath faithfully to perform to the best of their ability the duties of members of the county board of public welfare. Within one month after receiving such notice, they shall meet and organize by electing a chairman and a secretary from their own number. The secretary shall file a report of such organization, signed by himself and by the chairman, with the clerk of the board of supervisors, for the information of the board, and shall send a copy of the report to each state department having jurisdiction over any institution or function subject to supervision, inspection, or other control by the county board of public welfare.

(Added by Stats. 1965, Ch. 1784.)



18104

The board of supervisors shall appropriate and allow a sum, not exceeding fifty dollars ($50) each year, for the actual expenses of the county board of public welfare for stationery, blanks, postage stamps, traveling, and other necessary incidental expenses, presented and sworn to by its secretary, and approved by the board of supervisors.

(Added by Stats. 1965, Ch. 1784.)



18105

The county board of public welfare shall meet quarterly and as much oftener as it deems necessary. It may make such rules for the regulation of its own proceedings as it deems proper.

(Added by Stats. 1965, Ch. 1784.)



18106

Whenever the annual report of the board of public welfare to the board of supervisors shows that any member has been absent from two consecutive quarterly meetings, such member shall be deemed to have resigned from the board, and the board of supervisors shall thereupon fill the vacancy caused by such resignation as provided in Section 18101.

(Added by Stats. 1965, Ch. 1784.)



18107

At least once each quarter and as much oftener as it deems necessary, the board of public welfare, as a body or by committee, shall visit and inspect the county hospital, the county infirmary or relief home for the aged, and the county jail. As often as it deems proper, or as it is directed by the board of supervisors or by a judge of the superior court, the board shall visit and inspect, in like manner, each jail or lockup in the county, and any charitable or correctional institution in the county, which receives any support from county funds. It shall examine every department of each institution visited and shall ascertain its condition as to effective and economical administration, and the cleanliness, discipline, and comfort of its inmates. It shall carefully study the rules prescribed by the board of supervisors for the control of each county institution, and the suggestions offered by the state departments having jurisdiction over the respective institutions, and shall ascertain whether or not such rules are being complied with.

(Added by Stats. 1965, Ch. 1784.)



18108

The board of public welfare may make suggestions for improving the administration to the persons in charge of such county institutions, and may report to the board of supervisors, or to any other official having jurisdiction, any facts which the board believes such officials should know. If the board of public welfare or one of its committees finds in any institution any condition contrary to public policy and good order, or which it believes is injurious to the county or to the inmates of the institution, it shall report such condition to the board of supervisors or to any other officials having jurisdiction, stating the facts observed and suggesting remedies.

(Added by Stats. 1965, Ch. 1784.)



18109

On or before the first Monday in March, June, September, and December of each year, the county board of public welfare shall make a report in writing to the grand jury of the county, if there is any, and if there is none, the board shall file the report with the district attorney who shall present it to the first grand jury thereafter constituted, as soon as impaneled and sworn. Annually on or before the first Monday in June of each year, the board shall present a report to the board of supervisors, which shall be filed as a public document with its clerk. In such annual report the county board of public welfare shall include a report of the attendance of each member of the board at each of its quarterly meetings.

(Added by Stats. 1965, Ch. 1784.)



18110

Whenever the county board of public welfare presents any report to the board of supervisors concerning an institution or function under the jurisdiction of any state department, it shall at the same time transmit a copy of such report to the state department having jurisdiction over the institution or function.

(Added by Stats. 1965, Ch. 1784.)






CHAPTER 3. Demonstration Projects in Public Assistance

ARTICLE 1. General Provisions

18200

The Legislature recognizes the necessity to improve the administration of public assistance so as to minimize dependency and reduce the total costs of public welfare services by restorative and preventive measures, and to expand protective services for children and adults.

It is the intent of the Legislature in enacting this chapter to provide state assistance to counties to encourage them to establish demonstration and experimental projects calculated to achieve the objectives stated in this section and to strengthen, extend, and improve public welfare services and their administration.

It is also the intent of the Legislature to encourage and aid, within the limitations of this chapter, organizations of recipients to conduct demonstration and experimental projects designed to promote a more effective and efficient system of public aid and services. The Legislature intends to encourage the participation of individuals on public assistance to the fullest extent in the workings of the public welfare program and through this chapter hopes to provide a mechanism for organized groups of recipients to mobilize their resources and through concerted and cooperative action contribute to solutions to the economic, social and personal problems which tend to prolong dependency.

(Amended by Stats. 1965, Ch. 1949.)



18201

The department may authorize the payment of state funds to defray in whole or in part the cost of a project undertaken by the county department of any county or by the county departments of a group of counties or by the department in behalf of county departments generally or by an organized group of recipients, if the project is consistent with the purpose of this chapter and meets the criteria established pursuant to Section 18202. Any county shall meet at least the cost of equipment, supplies, and facilities required by the staff engaged in carrying out any project approved pursuant to this chapter, except (1) with respect to those plans submitted by an organization of recipients, and (2) that state funds may be used to defray the entire cost of any project which is undertaken by a group of counties or is directed by the department in behalf of county departments generally or is directed by a recognized institution of higher learning. To the extent this section authorizes the department or a recognized institution of higher learning to undertake and direct a project in behalf of county departments, the provisions of Section 18202 shall not apply to such projects.

(Amended by Stats. 1965, Ch. 1949.)



18202

The department shall develop and publish criteria for the submission and approval of county plans for projects proposed to be undertaken pursuant to this chapter. Such criteria shall be so devised as to encourage and stimulate local efforts to improve staff performance and to undertake new and experimental activities specifically designed to increase family responsibility and capacity for self-care.

Criteria shall include those plans which may be submitted by organizations of recipients within the county, when in the judgment of the director, such plans will contribute to increased social responsibility on the part of the recipients and increased knowledge concerning the rights and responsibilities of citizens.

In order to qualify for state participation in the cost of any local project or activity, the county shall submit a plan to the department which shall provide the following assurances:

(1) The project or activity will be undertaken and directed by the county welfare department, with the exception of those plans submitted by an organization of recipients.

(2) None of the state funds will be used to offset or reduce the amount of county funds currently applied to or budgeted for ongoing administrative activities and services.

(3) The employment of personnel with qualifications consistent with the disciplines required by the project, with the exception of plans submitted by organizations of recipients in which case the department shall be responsible for evaluative functions.

(4) A system for maintaining records and methods of analyses which will permit accurate and regular evaluations of the results achieved by the project or activity.

(Amended by Stats. 1965, Ch. 1949.)



18203

Among the county projects approved by the department, priority shall be given to those which involve:

(a) Efforts to minimize as much as possible, within the limits of state and federal laws, the administrative differences between the several categories of assistance;

(b) Demonstrations in providing family service programs;

(c) Employment counseling, training, and placement programs for public assistance recipients;

(d) Extension of rehabilitation and self-care services for handicapped and incapacitated persons not accepted for services offered by the Department of Rehabilitation;

(e) Efforts designed to give particular attention to the family where dependency is associated with illegitimacy, parental behavior, delinquency, and other family relationship problems;

(f) Coordinated use of medical, psychiatric, and casework services with public assistance recipients;

(g) Development of caseload management and case classification programs;

(h) Homemaker services for families and adults;

(i) Protective services for both children and adults;

(j) Projects demonstrating use of preventive services related to dependency, family breakdown, or personal maladjustment; and

(k) Participation of county departments in community service programs, particularly in approaches to problems of the underprivileged presented by recipients from minority groups.

(Amended by Stats. 1965, Ch. 1949.)



18204

To enable it to conduct and administer experimental projects to test methods and procedures of administering assistance and services to recipients of public social services, the department may waive the enforcement of specific statutory requirements, regulations, and standards in one or more counties or on a statewide basis by formal order of the director. The order establishing the waiver shall provide alternative methods and procedures of administration, shall not be in conflict with the basic purposes, coverage, or benefits provided by law, shall not be general in scope but shall apply only for the duration of such a project and not to exceed three years, and shall not take effect unless and until the following conditions have been met:

a. The Secretary of Health, Education and Welfare of the United States has agreed, for the same project, to waive the public assistance plan requirements relative to statewide uniformity.

b. A comprehensive plan, including an analysis of the expected costs, has been published in a newspaper of general circulation and filed with the Rules Committee of each house of the Legislature.

(Added by Stats. 1965, Ch. 1784.)



18205

(a) Notwithstanding any other provision of law, at the request of a county, after public hearing by the county, the department may extend an experimental project for in-home supportive services established pursuant to Section 18204 for an additional period of time as long as the total duration of the project does not exceed five years. The extension shall be established by formal order of the director and shall be subject to all other requirements and conditions of the initial order establishing the project pursuant to Section 18204.

(b) In the case of a project subject to subdivision (a) that is conducted pursuant to a contract between a private provider and a county, the contract may be renewed for one or more additional terms provided the combined duration of the initial and extended contract terms does not exceed five years. A new rate of reimbursement may be negotiated consistent with the level of available funding.

(Added by Stats. 1994, Ch. 1124, Sec. 1. Effective January 1, 1995.)



18205.5

The Director of Child Support Services may, pursuant to this article, approve county demonstration projects to provide employment and training services to nonsupporting, noncustodial parents of children who are recipients of aid under Chapter 2 (commencing with Section 11200) of Part 3 or Article 5 (commencing with Section 18241) of Chapter 3.3 of Part 6 or any other public social service as defined in Section 10051. In a county operating a demonstration project pursuant to this section, the superior court may order a nonsupporting, noncustodial parent of a child receiving aid under Chapter 2 (commencing with Section 11200) of Part 3 or Article 5 (commencing with Section 18241) of Chapter 3.3 of Part 6 or any other public social service as defined in Section 10051 to participate, as appropriate, in job training, job search, vocational rehabilitation, and other work activities, as well as in parental development training. The superior court, county department of child support services, and the county welfare department, in a demonstration county, shall all agree to cooperate in the operation of the demonstration project.

(Added by renumbering Section 18205 (as added by Stats. 1997, Ch. 606) by Stats. 1999, Ch. 980, Sec. 22.5. Effective January 1, 2000.)



18206

(a) The director shall specify performance and quality assurance standards to be included in any experimental project for in-home supportive services undertaken pursuant to Section 18204 or extended pursuant to subdivision (a) of Section 18205.

(b) In the case of a project subject to subdivision (a) of Section 18205 that is conducted pursuant to a contract between a private provider and a county, the standards shall assure delivery of all required services at the time the services are needed, including weekends and nights; establish proper screening, training, and supervision of persons providing direct services; and institute frequent periodic quality control audits and utilization review of all services. These standards shall not be subject to Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code.

(c) Quality control audits and utilization review shall be performed by entities that are independent of the county and the private contractor. The reports of the quality control audits and utilization review, excluding client confidential information, shall be made available to the public. The cost of those quality control audits and utilization review shall be considered as part of the county administrative costs for the managed contract.

(d) (1) One year after the effective date of any project for in-home supportive services established pursuant to Section 18204 or after the date of extension pursuant to subdivision (a) of Section 18205, the Auditor General shall commission a study to review the performance of that project. Any independent reviewer designated in an existing contract may be commissioned to perform the study.

(2) The study shall give special attention to both of the following:

(A) The health and welfare of the recipients under the project, including the degree to which all required services have been delivered, out-of-home placement rates, prompt response to recipient complaints, and any other issue the director deems relevant.

(B) The cost implications of the project, estimating the potential for ongoing savings, if any.

(3) The study may include a fiscal audit of the contract.

(e) Projects subject to Section 18204 relating to in-home supportive services and subject to this section shall, to the greatest extent possible, permit recipients to select their own qualified provider of care and set their own service schedule.

(Amended by Stats. 2001, Ch. 745, Sec. 263. Effective October 12, 2001.)



18207

Sections 18205 and 18206 shall apply only to experimental projects for in-home supportive services established pursuant to Section 18204 that were in existence on July 1, 1994.

(Added by Stats. 1994, Ch. 1124, Sec. 3. Effective January 1, 1995.)









CHAPTER 3.2. Juvenile Probation Funding

18220

(a) For the 2011?12 fiscal year, the Controller shall allocate 33.38 percent of the funds deposited in the Local Law Enforcement Services Account in the Local Revenue Fund 2011 for purposes of Section 18221.

(b) (1) Commencing with the 2012?13 fiscal year, subsequent to the allocation described in subdivision (c) of Section 29552 of the Government Code, the Controller shall allocate 33.37876457 percent of the remaining funds deposited in the Enhancing Law Enforcement Activities Subaccount in the Local Revenue Fund 2011 according to the schedule in subdivision (c), for purposes of Section 18221.

(2) Commencing with the 2013?14 fiscal year, subsequent to the allocation described in subdivision (d) of Section 29552 of the Government Code the Controller shall allocate 33.37876457 percent of the remaining funds deposited in the Enhancing Law Enforcement Activities Subaccount in the Local Revenue Fund 2011, in monthly installments, according to the schedule in subdivision (c), for purposes of Section 18221.

(c) The Controller shall allocate funds to local jurisdictions to support juvenile probation activities according to the following schedule:

Alameda County ........................

3.9522%

Alpine County ........................

0.0004%

Amador County ........................

0.0597%

Butte County ........................

0.3193%

Calaveras County ........................

0.0611%

Colusa County ........................

0.0341%

Contra Costa County ........................

2.6634%

Del Norte County ........................

0.1170%

El Dorado County ........................

0.3016%

Fresno County ........................

2.1547%

Glenn County ........................

0.0536%

Humboldt County ........................

0.1696%

Imperial County ........................

0.3393%

Inyo County ........................

0.1432%

Kern County ........................

2.5687%

Kings County ........................

0.3839%

Lake County ........................

0.1866%

Lassen County ........................

0.0543%

Los Angeles County ........................

40.1353%

Madera County ........................

0.2399%

Marin County ........................

0.3742%

Mariposa County ........................

0.0133%

Mendocino County ........................

0.1975%

Merced County ........................

0.3464%

Modoc County ........................

0.0213%

Mono County ........................

0.0071%

Monterey County ........................

0.6039%

Napa County ........................

0.3520%

Nevada County ........................

0.1244%

Orange County ........................

8.4582%

Placer County ........................

0.2667%

Plumas County ........................

0.0273%

Riverside County ........................

3.2234%

Sacramento County ........................

2.1350%

San Benito County ........................

0.2136%

San Bernardino County ........................

3.4715%

San Diego County ........................

5.6095%

San Francisco County ........................

1.9161%

San Joaquin County ........................

0.8854%

San Luis Obispo County ........................

0.6007%

San Mateo County ........................

1.8974%

Santa Barbara County ........................

1.6561%

Santa Clara County ........................

5.8082%

Santa Cruz County ........................

0.6128%

Shasta County ........................

0.4116%

Sierra County ........................

0.0037%

Siskiyou County ........................

0.0750%

Solano County ........................

1.0363%

Sonoma County ........................

1.3043%

Stanislaus County ........................

0.5275%

Sutter County ........................

0.1344%

Tehama County ........................

0.1444%

Trinity County ........................

0.0346%

Tulare County ........................

1.4116%

Tuolumne County ........................

0.0706%

Ventura County ........................

1.7193%

Yolo County ........................

0.2543%

Yuba County ........................

0.1125%

(Amended by Stats. 2013, Ch. 360, Sec. 13. Effective September 26, 2013.)



18220.1

(a) For the 2011?12 fiscal year, the Controller shall, on a quarterly basis beginning October 1, allocate 6.47 percent of the funds deposited in the Local Law Enforcement Services Account in the Local Revenue Fund 2011 pursuant to a schedule provided by the Department of Corrections and Rehabilitation. The department?s schedule shall provide for the allocation of funds appropriated in the annual Budget Act, and included in the Local Law Enforcement Services Account, among counties that operate juvenile camps and ranches based on the number of occupied beds in each camp as of 12:01 a.m. each day, up to the Corrections Standards Authority rated maximum capacity, as determined by the Corrections Standards Authority.

(b) Commencing with the 2012?13 fiscal year, subsequent to the allocation described in subdivision (c) of Section 29552 of the Government Code, the Controller shall allocate 6.46955375 percent of the remaining funds deposited in the Enhancing Law Enforcement Activities Subaccount in the Local Revenue Fund 2011 pursuant to the schedule provided by the Department of Finance based on data reported to the Board of State and Community Corrections. The schedule shall provide for the allocation of funds appropriated in the annual Budget Act, and included in the Enhancing Law Enforcement Activities Subaccount, among counties that operate juvenile camps and ranches based on the number of occupied beds in each camp as of 12:01 a.m. each day, up to the rated maximum capacity, as determined by the board. Allocations shall be made following the end of each fiscal quarter, beginning July 1, 2012, to account for beds occupied in that quarter.

(c) Commencing with the 2013?14 fiscal year, subsequent to the allocation described in subdivision (d) of Section 29552 of the Government Code, the Controller shall allocate 6.46955375 percent of the remaining funds deposited in the Enhancing Law Enforcement Activities Subaccount in the Local Revenue Fund 2011 pursuant to the schedule provided by the Department of Finance based on data reported to the Board of State and Community Corrections. The schedule shall provide for the allocation of funds appropriated in the annual Budget Act, and included in the Enhancing Law Enforcement Activities Subaccount, among counties that operate juvenile camps and ranches based on the number of occupied beds in each camp as of 12:01 a.m. each day, up to the rated maximum capacity, as determined by the board. Allocations shall be made in monthly installments.

(Amended by Stats. 2013, Ch. 360, Sec. 14. Effective September 26, 2013.)



18221

(a) Subject to the availability of funds for the purposes described in this section, funds provided pursuant to Section 18220 may be used to serve children who are habitual truants, runaways, at risk of being wards of the court under Section 601 or 602, or under juvenile court supervision or supervision of the probation department. Funds may be used to serve parents or other family members of these children if serving them will promote increased self-sufficiency, personal responsibility, and family stability for the child. Services shall be provided pursuant to a family service plan. When a family is served by multiple public agencies or in need of services from multiple public agencies, the family service plan shall be developed through an interdisciplinary approach that shall include representatives from agencies that provide services to the family or that may be required to implement the service plan.

(b) Services authorized under this section include all of the following:

(1) Educational advocacy and attendance monitoring.

(2) Mental health assessment and counseling.

(3) Home detention.

(4) Social responsibility training.

(5) Family mentoring.

(6) Parent peer support.

(7) Life skills counseling.

(8) Direct provision of, and referral to, prevocational and vocational training.

(9) Family crisis intervention.

(10) Individual, family, and group counseling.

(11) Parenting skills development.

(12) Drug and alcohol education.

(13) Respite care.

(14) Counseling, monitoring, and treatment.

(15) Gang intervention.

(16) Sex and health education.

(17) Anger management, violence prevention, and conflict resolution.

(18) Aftercare services as juveniles transition back into the community and reintegrate into their families.

(19) Information and referral regarding the availability of community services.

(20) Case management.

(21) Therapeutic day treatment.

(22) Transportation related to any of the services described in this subdivision.

(23) Emergency and temporary shelter.

(Amended by Stats. 2009, 3rd Ex. Sess., Ch. 4, Sec. 29. Effective February 20, 2009.)






CHAPTER 3.3. CalWORKs Demonstration Projects

ARTICLE 1. County Welfare-to-Work Demonstration Projects

18230

Pursuant to this chapter and Article 1 (commencing with Section 18200) of Chapter 3, the director may approve county demonstration projects for the CalWORKs program. Any project approved by the director that requires the expenditure of state or federal funds shall be subject to appropriation in the annual Budget Act.

(Added by Stats. 1997, Ch. 270, Sec. 181. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



18231

(a) A county, or two or more counties, may implement three-year performance-based CalWORKs demonstration projects under this chapter to test alternative methods of service delivery designed to do any of, but not limited to, the following:

(1) More effectively serve highly distressed geographic areas.

(2) More effectively serve hard-to-employ target populations.

(3) Better meet local labor force demands.

(4) Address the needs of the CalWORKs population in areas of chronic high unemployment.

(5) Improve administration of program services to clients.

(b) It is the intent of the Legislature that CalWORKs demonstration projects promote cross-agency collaboration within the county or counties in order to reduce duplication and fragmentation of services, serve CalWORKs families in a comprehensive fashion, and increase the self-sufficiency and well-being of CalWORKs families.

(c) It is the intent of the Legislature that each demonstration project test different types of alternative service delivery or serve different types of populations.

(Added by Stats. 1997, Ch. 270, Sec. 181. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



18232

(a) A county board of supervisors that wishes to demonstrate an alternative method of CalWORKs service delivery shall apply to the director for approval of its demonstration project. The county application shall identify the specific goals of the project, how it plans to attain those goals, and the evaluation methodology and funding source that will be used to evaluate the extent to which the goals are attained. The application shall also include a description of the process through which the proposal was developed, which shall include participation by representatives of all the stakeholders who will potentially be affected by the project, including representatives of CalWORKs recipients, service providers, and all relevant local government agencies. Prior to receiving approval for a demonstration project, the applicant county shall demonstrate to the director agreement from all parties described in the application who will be involved in implementing the project.

(b) A participating county shall abide by all audit requirements necessary to ensure compliance with federal law.

(Added by Stats. 1997, Ch. 270, Sec. 181. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



18233

Before authorizing a demonstration project, the director shall ensure that it is consistent with the intent of state CalWORKs law. At least 30 days prior to approving a demonstration project, the director shall provide written notice to the chairperson of the relevant policy committees of each house of the Legislature and the Chairperson of the Joint Legislative Budget Committee. The notice shall identify any increased state costs that will result from the project.

(Added by Stats. 1997, Ch. 270, Sec. 181. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



18234

(a) Except as otherwise provided in this section, a county?s CalWORKs demonstration project shall not be exempt from state law that governs eligibility, unless a county wishes to extend eligibility to families not otherwise covered, in a manner that is consistent with applicable federal laws and regulations.

(b) A county may not reduce grant levels below the level established pursuant to Section 11450, but may supplement grant levels established in state law, and may extend time limits, using county only funds.

(c) A county?s CalWORKs demonstration project may not be exempt from state law that governs any of the following:

(1) Dispute resolution procedures and penalties, including fair hearings.

(2) Recipient confidentiality.

(3) Child support collection.

(4) County contracting.

(5) Collective bargaining law and agreements.

(6) Civil service procedures.

(7) Fair labor standards.

(8) Displacement of current workers.

(Added by Stats. 1997, Ch. 270, Sec. 181. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



18235

A demonstration project under this article shall include a range of services designed to assist recipients to achieve employment, which may not include job search and work experience to the exclusion of other activities that may be required by the population in the project, and the supportive services necessary for clients to achieve self-sufficiency, which at a minimum shall include child care, transportation, mental health treatment, and substance abuse treatment. A demonstration project shall not result in a diminution in the level of funding for services that would be available if the project were not implemented.

(Added by Stats. 1997, Ch. 270, Sec. 181. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)






ARTICLE 2. School Attendance Demonstration Projects

18236

(a) The director may approve school attendance demonstration projects in San Diego and Merced Counties, at the option of each county, to demonstrate means of increasing school attendance and graduation rates of children or teens who receive benefits under the CalWORKs program. The project shall emphasize a social service approach to children and families who are experiencing truancy problems, and shall include collaboration with the academic community to support a successful school experience. Families shall be provided a range of services, resources, and tools to assist them in coping with issues related to their children?s school problems. These shall include integrated services involving the county and the appropriate school districts. After all other avenues to encourage a student to attend school have been exhausted and a family has failed to correct the truancy of a child in the family unit, a participating county may reduce a family grant by the amount of the truant child?s portion grant. The full grant shall be replaced upon a showing that the student has attended school full-time for one month or has otherwise cooperated with an education or training plan developed with the county and the school district.

(b) Participating counties shall measure their success in achieving the following outcomes:

(1) Increased attendance and graduation.

(2) Decreased truancy.

(3) Higher grade point averages.

(4) Increased ADA.

(5) Decreased dropout rates.

(6) Increased collaboration among agencies providing services for children.

(7) Reinforcement of parental responsibility.

(c) Prior to being selected as a demonstration project site, the governing board of each school district shall approve the project and a clear delineation of the county?s and the school or school district?s responsibilities shall be established in a memorandum of understanding.

(d) Each county shall identify how it plans to attain the goals of the demonstration project and the evaluation methodology and funding source that will be used to evaluate the extent to which the goals are attained.

(e) The director shall report annually to the chairpersons of the relevant policy committee of each house of the Legislature and the Chairperson of the Joint Legislative Budget Committee on the progress of the demonstration projects, including the extent to which they are attaining the outcomes described in subdivision (b), the number of families sanctioned, and the average length of time of the sanctions.

(Added by Stats. 1997, Ch. 270, Sec. 181. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



18237

(a) The department, in conjunction with the State Department of Education and the Attorney General, may evaluate the effectiveness of one program, as described in this section in a county that chooses to operate such a program.

(b) The truancy coordinator in the district attorney?s office shall provide assistance to school districts to address cases of habitual truancy as defined in Section 48262 of the Education Code.

(c) The county truancy coordinator shall perform, at a minimum, all of the following duties:

(1) Represent the district attorney on the county school attendance review board pursuant to Section 48321 of the Education Code.

(2) Prepare letters as requested by local school districts that provide a warning notice to parents of truant pupils subject to criminal prosecution and penalties pursuant to Section 48293 of the Education Code.

(3) Develop a district truancy mediation program, as defined in Section 48263.5 of the Education Code, unless the county probation department has elected to provide the program.

(d) The school attendance review board shall assist the district attorney and the court in ensuring that every parent or guardian and truant pupil prosecuted and convicted under Chapter 2 (commencing with Section 48200) of Part 2 of the Education Code, complies with the sentence of the court, including, but not limited to, collection of fines, ensuring the performance of community service and providing certification of school attendance.

(Added by Stats. 1997, Ch. 270, Sec. 181. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)






ARTICLE 3. Microenterprise Demonstration Projects

18238

For the purposes of this article:

(a) ?Microenterprise? means a small business in which a participant works as his or her own employer.

(b) ?Microenterprise assistance provider? means a public agency or a nonprofit agency meeting the requirements of Section 501(c)(3) of the federal Internal Revenue Code, that is exempt from taxation under Section 501(a) of the Internal Revenue Code, and that provides self-employment training, technical assistance, and access to microloans to individuals seeking to become self-employed.

(Added by Stats. 1997, Ch. 270, Sec. 181. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



18239

(a) With the consent of participating counties, the department may implement demonstration projects to provide self-employment training and technical assistance to recipients of CalWORKs benefits and persons who are at risk of receiving CalWORKs benefits. Each demonstration project shall operate for three years. At least one demonstration project shall operate in Los Angeles County and at least one in a northern California county. The number of demonstration projects shall be limited to no more than six. However, if nonstate matching funds become available, the number shall be limited to no more than 12.

(b) The self-employment training shall include development of a viable business plan, assisting the recipient to determine if self-employment is suitable to the recipient?s aptitudes and family dependent care obligations, marketing strategies, business location analysis, direct technical assistance in the development of a microenterprise, and other subjects as necessary to achieve proficiency in basic business skills. The training shall include periodic assistance or case management, as needed, for up to one year after the recipient?s self-employment has commenced.

(c) To ensure communication and collaboration between county welfare departments, including CalWORKs programs, and microenterprise assistance providers, proposals to operate demonstration projects under this article shall be jointly submitted by local microenterprise service providers and the county welfare department. No county matching funds shall be required for the implementation and evaluation of the demonstration project. Local microenterprise assistance providers participating in the pilot project shall have at least two years? experience and demonstrated success in providing assistance to recipients of CalWORKs benefits and other low-income individuals to create their own jobs through self-employment.

(d) If pursuant to subdivision (a), the department, with the consent of participating counties, chooses to implement a microenterprise demonstration project, the department shall solicit proposals from microenterprise assistance providers seeking to administer a demonstration project under this article on a not-for-profit basis. The department shall seek to encourage financial participation of private entities for purposes of including more individuals in these demonstration projects.

(Added by Stats. 1997, Ch. 270, Sec. 181. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)






ARTICLE 5. Child Support Assurance Demonstration Project

18241

It is the intent of the Legislature, in implementing federal welfare reform, to create a Child Support Assurance Demonstration Project that is consistent with the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (P.L. 104-193) and that maximizes cost effectiveness while lifting children out of poverty. It is the intent of the Legislature that the program will secure financial stability for California?s children through a guaranteed minimum level of financial support for the children of participating families, while at the same time encouraging custodial parents to be employed and noncustodial parents to financially support their children.

(Added by Stats. 1997, Ch. 270, Sec. 181. Effective August 11, 1997. Operative January 1, 1998, by Sec. 183 of Ch. 270.)



18242

(a) Upon application by a county board of supervisors, the department may approve up to three demonstration projects to test models of child support assurance. The projects shall either test different models of child support assurance or may test the same model if counties in which the same model is tested involve counties with different demographics.

(b) The department may approve joint projects by two or more counties if both of the following apply:

(1) The equity of access to the project and its related services is ensured to all participants.

(2) The project includes appropriate operational and fiscal arrangements between the counties submitting the joint project.

(c) If the department approves a joint project by two or more counties, that joint project shall constitute one of the projects authorized by subdivision (a).

(d) It is the intent of the Legislature that the purpose of the demonstration projects authorized by this article is to test child support assurance models as alternatives to welfare under which families with earnings and a child support order receive a guaranteed child support payment, in lieu of a grant under the CalWORKs program, from funds continuously appropriated for the CalWORKs program.

(e) A county may limit the number of families that will be permitted to enroll in its child support assurance demonstration program.

(Amended by Stats. 1999, Ch. 803, Sec. 7. Effective January 1, 2000.)



18243

The department shall develop research designs to ensure thorough evaluations of the child support assurance demonstration projects that shall include, but not be limited to, the impact of the project on work participation rates of custodial parents, household incomes and family well-being, CalWORKs participation rates and costs, rates of paternity and child support order establishment, and any other relevant information the director may require.

(Amended by Stats. 1999, Ch. 803, Sec. 8. Effective January 1, 2000.)



18244

(a) A family shall be eligible to participate in the project described in Section 18246 only if, at the time of application to participate in the child assurance program, the family is receiving, or has been determined to be eligible to receive, an aid grant under Chapter 2 (commencing with Section 11200) of Part 3.

(b) A family?s participation under this article shall not affect its eligibility to receive Medi-Cal and child care benefits under Chapter 2 (commencing with Section 11200) of Part 3, if otherwise eligible.

(Amended by Stats. 1998, Ch. 902, Sec. 58. Effective January 1, 1999.)



18245

(a) A family shall be eligible to receive a child support assurance payment on behalf of a child only if the child?s custodial parent has done all of the following:

(1) Assigned the child?s right to collect child support to the state.

(2) Established paternity, obtained a child support order, and is using the services available under the state plan approved under Part D (commencing with Section 651) of Chapter 7 of Title 42 of the United States Code.

(3) Opted to participate in the child assurance program in lieu of cash assistance under Chapter 2 (commencing with Section 11200) or its successor program.

(b) (1) Except as provided in paragraph (2), as a condition of receiving a child support assurance payment under this article, a custodial parent shall also be required to do both of the following:

(A) Continue to provide all other relevant information that the applicant has that may be requested by the county.

(B) Appear at required interviews, conference hearings, or legal proceedings, if notified in advance and an illness or emergency does not prevent attendance.

(2) A custodial parent shall not be required to comply with paragraph (1) when compliance would make it more difficult for a domestic violence victim to escape physical abuse or when cooperation would increase the risk of further violence or unfairly penalize the victim.

(c) In order to be eligible under this article, a child shall meet all of the following conditions:

(1) The child resides in the county.

(2) The child has a noncustodial parent living in the United States, or if not living in the United States, is subject to service of process by a state or territory of the United States.

(3) The child is under 18 years of age or, if enrolled in high school, under 19 years of age.

(4) The custodial parent is employed.

(Amended by Stats. 1998, Ch. 902, Sec. 59. Effective January 1, 1999.)



18247

(a) The state share of child support assurance payments under this article shall be paid in accordance with Section 15200.

(b) The department shall, to the extent possible, ensure that no funding streams will be utilized to pay for child support assurance payments if the use of the funding streams would cause participants to be subject to the limitations of Section 11454 or any similar limitation.

(c) The county administrative cost for the operation of a child support assurance program shall be paid from the county?s allocation provided under Sections 15204.2 and 15204.3.

(Amended by Stats. 1999, Ch. 803, Sec. 10. Effective January 1, 2000.)









CHAPTER 4. County Wraparound Services Program

18250

(a) It is the intent of the Legislature that all counties be authorized to provide children with service alternatives to group home care through the development of expanded family based services programs. These programs shall include individualized or ?wraparound? services, where services are wrapped around a child living with his or her birth parent, relative, nonrelative extended family member as defined in Section 362.7, adoptive parent, licensed or certified foster parent, or guardian. The wraparound services developed under this section shall build on the strengths of each eligible child and family and be tailored to address their unique and changing needs.

(b) It is further the intent of the Legislature that the county wraparound services program include the following elements:

(1) Enabling the county to access all possible sources of federal funds for the purpose of developing family based service alternatives.

(2) Encouraging collaboration among persons and entities including, but not limited to, parents, county welfare departments, county mental health departments, county probation departments, county health departments, special education local planning agencies, school districts, and private service providers for the purpose of planning and providing individualized services for children and their birth or substitute families.

(3) Ensuring local community participation in the development and implementation of wraparound services by county placing agencies and service providers.

(4) Preserving and using the service resources and expertise of nonprofit providers to develop family based and community-based service alternatives.

(c) Beginning in the 2011?12 fiscal year, and for each fiscal year thereafter, funding and expenditures for programs and activities under this section shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(Amended by Stats. 2012, Ch. 35, Sec. 144. Effective June 27, 2012.)



18251

As used in this chapter:

(a) ?County? means each county participating in an individualized or wraparound services program.

(b) ?County placing agency? means a county welfare or probation department, or a county mental health department.

(c) ?Eligible child? means a child or nonminor dependent, as described in subdivision (v) of Section 11400, who is any of the following:

(1) A child or nonminor dependent who has been adjudicated as either a dependent, transition dependent, or ward of the juvenile court pursuant to Section 300, 450, 601, or 602 and who would be placed in a group home licensed by the department at a rate classification level of 10 or higher.

(2) A child or nonminor dependent who is currently, or who would be, placed in a group home licensed by the department at a rate classification level of 10 or higher.

(3) A child who is eligible for adoption assistance program benefits when the responsible public agency has approved the provision of wraparound services in lieu of out-of-home placement care at a rate classification level of 10 or higher.

(d) ?Wraparound services? means community-based intervention services that emphasize the strengths of the child and family and includes the delivery of coordinated, highly individualized unconditional services to address needs and achieve positive outcomes in their lives.

(e) ?Service allocation slot? means a specified amount of funds available to the county to pay for an individualized intensive wraparound services package for an eligible child. A service allocation slot may be used for more than one child on a successive basis.

(Amended by Stats. 2012, Ch. 846, Sec. 62. Effective January 1, 2013.)



18252

Each county shall, at the county?s option, develop a county plan for intensive wrap-around services and monitor the provision of those services in accordance with the plan. This plan shall be submitted to the department for informational purposes. Where a county operates both systems of care under the Children?s Mental Health Services Act, Part 4 (commencing with Section 5850) of Division 5, and wrap-around services, these plans shall be coordinated. Each county?s plan shall include all the following elements:

(a) A process and protocol for reviewing the eligibility of children and families for service and for monitoring accessibility and availability of service to the targeted population. Children shall be determined as eligible for wrap-around services pursuant to subdivision (c) of Section 18251, except that:

(1) Once a child is determined to be eligible for wrap-around services under this chapter, he or she shall remain eligible for the time period specified in his or her individualized services plan.

(2) A child and family participating in a family maintenance services program as described in Section 16506 and the wrap-around services program, shall not be subject to the time limitations specified in Section 16506.

(b) A process to accept, modify, or deny proposed individualized service plans for eligible children and families.

(c) A process for parent support, mentoring, and advocacy that ensures parent understanding of, and participation in, wrap-around services programs.

(d) A planning and review process to support and facilitate the following principles in delivering intensive wrap-around services to eligible children and families:

(1) Focusing on an individual child and family through the creation of service plans designed specifically to address the unique needs and strengths of each child and his or her family.

(2) Providing services geared toward enabling children to remain in the least restrictive, most family-like setting possible.

(3) Developing a close collaborative relationship with each child?s family in the planning and provision of wrap-around services.

(4) Conducting a thorough, strengths-based assessment of each child and family that will form the basis for the development of the individualized intervention plan.

(5) Designing and delivering services that incorporate the religious customs, and regional, racial, and ethnic values and beliefs of the children and families served.

(6) Measuring consumer satisfaction to assess outcomes.

(e) Written interagency agreements or memorandums of understanding between the county departments of mental health, social services, and probation that specify jointly provided or integrated services, staff tasks and responsibilities, facility and supply commitments, budget considerations, and linkage and referral services.

(Amended by Stats. 1997, Ch. 795, Sec. 3. Effective January 1, 1998.)



18253

Each county shall ensure that an evaluation of the wraparound services program is conducted to determine the cost and treatment effectiveness of outcomes such as family functioning and social performance, preventing placement in more restrictive environments, improving emotional and behavioral adjustments, school attendance, and stability in the least restrictive school placement for eligible children. Systems of care outcomes shall be included to the extent they are applicable to the target population.

(Amended by Stats. 2010, Ch. 561, Sec. 4. Effective January 1, 2011.)



18253.5

Each county shall ensure that staff participating in the wraparound services program have completed training provided or approved by the department, on providing individualized wraparound services.

(Amended by Stats. 2010, Ch. 561, Sec. 5. Effective January 1, 2011.)



18254

(a) Rates for wraparound services, under the wraparound services program, shall be based on the following factors:

(1) The average cost of rate classification 10 to 11 in each county, minus the cost of any concurrent out-of-home placement, for children who are or would be placed in a rate level 10 or 11 group home.

(2) The average cost of rate classification 12 to 14 in each county, minus the cost of any concurrent out-of-home placement, for children who are or would be placed in a rate level 12 to 14 group home.

(b) (1) Prior to the 2011?12 fiscal year, the department shall reimburse each county, for the purpose of providing intensive wraparound services, up to 100 percent of the state share of nonfederal funds, to be matched by each county?s share of cost as established by law, and to the extent permitted by federal law, up to 100 percent of the federal funds allocated for group home placements of eligible children, at the rate authorized pursuant to subdivision (a).

(2) Beginning in the 2011?12 fiscal year, and for each fiscal year thereafter, funding and expenditures for programs and activities under this section shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(c) County, and to the extent permitted by federal law, federal, foster care funds shall remain with the administrative authority of the county, which may enter into an interagency agreement to transfer those funds, and shall be used to provide intensive wraparound services.

(d) Costs for the provision of benefits to eligible children, at rates authorized by subdivision (a), through the wraparound services program authorized by this chapter, shall not exceed the costs which would otherwise have been incurred had the eligible children been placed in a group home.

(Amended by Stats. 2012, Ch. 35, Sec. 145. Effective June 27, 2012.)



18256

The department shall work with the County Welfare Directors Association of California to identify periodic data elements to be collected in order to track the impact of the counties? wraparound services programs on applicable California Child and Family Services Review System outcome indicators, such as safety, permanency, and the well-being of the child.

(Repealed and added by Stats. 2010, Ch. 561, Sec. 9. Effective January 1, 2011.)



18256.5

In order to prevent disruption to a child participating in a wraparound services program, any county that terminates its wraparound services program shall ensure the participating child?s service needs are met without disruption until his or her case is closed.

(Amended by Stats. 2010, Ch. 561, Sec. 10. Effective January 1, 2011.)



18257

The State Department of Social Services shall seek applicable federal approval to make the maximum number of children being served through such programs eligible for federal financial participation and amend any applicable state regulations to the extent necessary to eliminate any limitations on the numbers of children who can participate in these programs.

(Amended by Stats. 2012, Ch. 35, Sec. 147. Effective June 27, 2012. Note: This section was added on Nov. 2, 2004, by initiative Prop. 63.)



18258

(a) A child who is categorically eligible for Medi-Cal benefits pursuant to Section 1396a(a)(10)(A)(i)(I) of Title 42 of the United States Code shall remain eligible for Medi-Cal benefits so long as foster care maintenance payments under Title IV-E of the federal Social Security Act are made on the child?s behalf. Placement at home without a change in the child?s status as an adjudicated dependent or ward of the juvenile court shall not be cause for a redetermination unless necessary to obtain federal financial participation for Medi-Cal.

(b) A child who is eligible for Medi-Cal benefits, but is not described in subdivision (a), shall remain eligible for benefits subject to annual Medi-Cal redetermination pursuant to Section 14012. Placement at home without a change in the child?s status as an adjudicated dependent or ward of the juvenile court shall not be cause for a redetermination unless necessary to obtain federal financial participation for Medi-Cal.

(c) Medi-Cal eligibility for a child receiving wraparound services pursuant to this chapter shall be determined in accordance with the standards, methodologies, and procedures outlined in Chapter 7 (commencing with Section 14000) of Part 3 of Division 9.

(d) This section is declaratory of existing law.

(Added by Stats. 2010, Ch. 561, Sec. 11. Effective January 1, 2011.)






CHAPTER 4.3. Sexually Exploited Minors Pilot Project

18259

(a) The County of Alameda, contingent upon local funding, may establish a pilot project consistent with this chapter to develop a comprehensive, replicative, multidisciplinary model to address the needs and effective treatment of commercially sexually exploited minors who have been arrested or detained by local law enforcement for a violation of subdivision (a) or (b) of Section 647 or subdivision (a) of Section 653.22 of the Penal Code.

(b) The District Attorney of the County of Alameda, in collaboration with county and community-based agencies, may develop, as a component of the pilot project described in this chapter, protocols for identifying and assessing minors, upon arrest or detention by law enforcement, who may be victims of commercial sexual exploitation.

(c) The District Attorney of the County of Alameda, in collaboration with county and community-based agencies that serve commercially sexually exploited minors, may develop, as a component of the pilot project described in this chapter, a diversion program reflecting the best practices to address the needs and requirements of arrested or detained minors who have been determined to be victims of commercial sexual exploitation.

(d) The District Attorney of the County of Alameda, in collaboration with county and community-based agencies, may form, as a component of the pilot project described in this chapter, a multidisciplinary team including, but not limited to, city police departments, the county sheriff?s department, the public defender?s office, the probation department, child protection services, and community-based organizations that work with or advocate for commercially sexually exploited minors, to do both of the following:

(1) Develop a training curriculum reflecting the best practices for identifying and assessing minors who may be victims of commercial sexual exploitation.

(2) Offer and provide this training curriculum through multidisciplinary teams to law enforcement, child protective services, and others who are required to respond to arrested or detained minors who may be victims of commercial sexual exploitation.

(Added by Stats. 2008, Ch. 359, Sec. 2. Effective January 1, 2009. Repealed as of January 1, 2017, pursuant to Section 18259.5.)



18259.1

The District Attorney for the County of Alameda shall, on or before April 1, 2016, submit a report to the Legislature that summarizes the activities performed by the district attorney pursuant to this section, so that the Legislature may determine whether the pilot project should be extended or expanded to other counties prior to the repeal of this chapter pursuant to Section 18259.5. The report shall, at a minimum, include the number of sexually exploited minors, if any, diverted by the program authorized in subdivision (c) of Section 18259, and a summary of the types of services and alternate treatments provided to those minors. This report shall be contingent upon local funding, and shall be required only if the County of Alameda establishes a pilot project and the district attorney performs any of the activities of the pilot project authorized by this chapter. The report shall not include any information that would reveal the identity of a specific sexually exploited minor.

(Added by Stats. 2011, Ch. 51, Sec. 1. Effective January 1, 2012. Repealed as of January 1, 2017, pursuant to Section 18259.5.)



18259.3

For purposes of this chapter, ?commercially sexually exploited minor? means a person under 18 years of age who has been abused in the manner described in paragraph (2) of subdivision (c) of Section 11165.1 of the Penal Code, and who has been detained for a violation of the law or placed in civil protective custody on a safety hold based only on a violation of subdivision (a) or (b) of Section 647 or subdivision (a) of Section 653.22 of the Penal Code.

(Added by Stats. 2008, Ch. 359, Sec. 2. Effective January 1, 2009. Repealed as of January 1, 2017, pursuant to Section 18259.5.)



18259.5

This chapter shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2011, Ch. 51, Sec. 2. Effective January 1, 2012. Repealed as of January 1, 2017, by its own provisions. Note: Repeal affects Chapter 4.3, commencing with Section 18259.)






CHAPTER 4.4. Sexually Exploited Minors Pilot Project in Los Angeles County

18259.7

(a) The County of Los Angeles, contingent upon local funding, may establish a pilot project consistent with this chapter to develop a comprehensive, replicative, multidisciplinary model to address the needs and effective treatment of commercially sexually exploited minors who have been arrested or detained by local law enforcement for a violation of subdivision (a) or (b) of Section 647 or subdivision (a) of Section 653.22 of the Penal Code.

(b) The District Attorney of the County of Los Angeles, in collaboration with county and community-based agencies, may develop, as a component of the pilot project described in this chapter, protocols for identifying and assessing minors, upon arrest or detention by law enforcement, who may be victims of commercial sexual exploitation.

(c) The District Attorney of the County of Los Angeles, in collaboration with county and community-based agencies that serve commercially sexually exploited minors, may develop, as a component of the pilot project described in this chapter, a diversion program reflecting the best practices to address the needs and requirements of arrested or detained minors who have been determined to be victims of commercial sexual exploitation.

(d) The District Attorney of the County of Los Angeles, in collaboration with county and community-based agencies, may form, as a component of the pilot project described in this chapter, a multidisciplinary team including, but not limited to, city police departments, the county sheriff?s department, the public defender?s office, the probation department, child protective services, and community-based organizations that work with or advocate for commercially sexually exploited minors, to do both of the following:

(1) Develop a training curriculum reflecting the best practices for identifying and assessing minors who may be victims of commercial sexual exploitation.

(2) Offer and provide this training curriculum through multidisciplinary teams to law enforcement, child protective services, and others who are required to respond to arrested or detained minors who may be victims of commercial sexual exploitation.

(e) The District Attorney for the County of Los Angeles shall, on or before April 1, 2016, submit a report to the Legislature that summarizes the activities performed by the district attorney pursuant to this section, so that the Legislature may determine whether the pilot project should be extended or expanded to other counties prior to the repeal of this chapter pursuant to Section 18259.10. The report shall, at a minimum, include the number of sexually exploited minors, if any, diverted by the program authorized in subdivision (c), and a summary of the types of services and alternate treatments provided to those minors. This report shall be contingent upon local funding, and shall be required only if the County of Los Angeles establishes a pilot project and the district attorney performs any of the activities of the pilot project authorized by this chapter. The report shall not include any information that would reveal the identity of a specific sexually exploited minor.

(Amended by Stats. 2013, Ch. 42, Sec. 1. Effective January 1, 2014. Repealed as of January 1, 2017, pursuant to Section 18259.10.)



18259.9

For purposes of this chapter, ?commercially sexually exploited minor? means a person under 18 years of age who has been abused in the manner described in paragraph (2) of subdivision (c) of Section 11165.1 of the Penal Code, and who has been detained for a violation of the law or placed in civil protective custody on a safety hold based only on a violation of subdivision (a) or (b) of Section 647 or subdivision (a) of Section 653.22 of the Penal Code.

(Added by Stats. 2010, Ch. 116, Sec. 2. Effective January 1, 2011. Repealed as of January 1, 2017, pursuant to Section 18259.10.)



18259.10

This chapter shall remain in effect only until January 1, 2017, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2017, deletes or extends that date.

(Amended by Stats. 2013, Ch. 42, Sec. 2. Effective January 1, 2014. Repealed as of January 1, 2017, by its own provisions. Note: Repeal affects Chapter 4.4, commencing with Section 18259.7.)






CHAPTER 4.5. Child Welfare Waiver Demonstration Project

18275

The Legislature finds that there is a need to develop programs to provide the kinds of innovative strategies and services which will ameliorate, reduce, and ultimately eliminate the trauma of child sexual abuse.

The Legislature also finds that for the purposes of developing and providing these programs and services, and for the training of, and providing information to, city and county personnel throughout the state, it is necessary to expand the services provided by the child sexual abuse prevention demonstration center established pursuant to the former provisions of this chapter.

(Repealed and added by Stats. 1984, Ch. 1664, Sec. 3. Effective September 30, 1984.)



18275.5

Unless the context requires otherwise, for purposes of this chapter:

(a) ?Director? means the Director of Emergency Services.

(b) ?Office? means the Office of Emergency Services.

(Amended by Stats. 2013, Ch. 352, Sec. 539. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



18276

The functions and goals of the program developed by the centers shall include all of the following:

(a) Provision of counseling and practical assistance by onsite professionals to sexually abused children and their families, particularly to victims of incest.

(b) Hastening, where in the interests of the child, the process of reconstitution of the family and the marriage.

(c) Marshaling and coordinating the services of all agencies responsible for the sexually abused child and his or her family, as well as other resources to ensure comprehensive, supportive case management.

(d) Employment of a model that fosters self-managed growth, rather than a medical model based on curing disease, and that avoids static theory and methods.

(e) Responding to individual physical, emotional, and social needs of clients so that supportive services are individually tailored and applied as long as necessary.

(f) Facilitation of the expansion and autonomy of self-help groups and provision of guidance to the membership, such as (1) training in cocounseling, self-management, and intrafamily communication techniques, and (2) training in locating community resources.

(g) Informing the public at large and professional agencies about the existence and supportive approach of the program with the aim of encouraging victims and offenders to seek the services of the program voluntarily.

(h) Development of informational and training materials and seminars to enable emulation or adaptation of the program by other communities, emphasizing the program?s stress on cooperation and coordination with all appropriate elements of the criminal justice system and law enforcement system.

(Repealed and added by Stats. 1984, Ch. 1664, Sec. 3. Effective September 30, 1984.)



18276.5

(a) The two centers selected pursuant to Section 18277 shall develop training programs pertaining to the prevention of and assistance to victims of child sexual abuse and their families. These programs shall be designed for the training of interagency teams of service providers and individual service providers throughout the state, including public and private personnel, who shall in turn offer that training in their communities.

(b) The department shall enter into contracts with each center providing for training and allocating training positions to each center as funds are available to pay for the tuition of individuals who attend the training programs. The contracts shall provide the same amount of funding for each center.

(c) Subject to the review of the department, the centers shall select trainees based upon the following criteria:

(1) In the first year, a minimum of ten individuals from each county shall be chosen.

(2) In subsequent years, a minimum of one-fourth of all positions shall be allocated to rural counties.

(3) When possible, distribution shall be based on the relative population of the counties in which the participants provide services.

(4) The rate of demand for services by child sexual abuse victims and their families in the county.

(5) An emphasis shall be placed on the training of teams of service providers from a geographic area, rather than on training individual service providers.

(6) The ability of the individuals chosen to duplicate the training in his or her geographic area.

(7) The ability of the individuals to apply the training as a direct service provider.

(8) A geographic dispersion of trainees throughout a county is preferred, where feasible.

(Added by Stats. 1984, Ch. 1664, Sec. 3. Effective September 30, 1984.)



18277

The director shall select two child sexual abuse prevention training centers, one in northern California and the other in southern California, which shall receive state funds pursuant to this chapter. The director shall give consideration to existing demonstration programs relating to the prevention of sexual abuse of children and may award grant awards on a sole source basis to the two training centers which he or she selects for funding. The office shall appraise the performance of the training centers on an annual basis and determine whether they shall receive continuation grants.

(Amended by Stats. 2013, Ch. 352, Sec. 540. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



18278

(a) The office shall make grants to community nonprofit child sexual abuse treatment programs that are unable to meet the current demand for their services, pursuant to this section.

(b) Programs seeking these grants shall apply to the Office of Criminal Justice Planning in the manner prescribed by the Office of Criminal Justice. Each award shall be limited to twenty-five thousand dollars ($25,000). Programs shall be selected based, at a minimum, on the following criteria:

(1) The program?s inability to meet the public demand for its services.

(2) The program?s use of the award to maximize the services provided to clients who would not otherwise be served.

(3) The likelihood that the program will be able to maintain the new level of service after the funds granted are depleted.

The awards shall be equitably distributed to programs in northern and southern California. At least one-fourth of the funds shall be distributed to rural programs.

(c) The office shall fund programs as expeditiously as possible; program funding shall commence within 90 days after the effective date of this chapter.

(Amended by Stats. 2013, Ch. 352, Sec. 541. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



18278.5

The office shall enter into contracts with the centers for the provision of services required by this chapter within four months of the effective date of this chapter.

(Amended by Stats. 2013, Ch. 352, Sec. 542. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



18279.5

The centers may seek, receive, and make use of any funds which may be made available from federal, voluntary, philanthropic, or other sources in order to augment any state funds appropriated for the purposes of this chapter.

(Added by Stats. 1984, Ch. 1664, Sec. 3. Effective September 30, 1984.)






CHAPTER 4.5. Child Sexual Abuse Prevention Training Centers

18275

The Legislature finds that there is a need to develop programs to provide the kinds of innovative strategies and services which will ameliorate, reduce, and ultimately eliminate the trauma of child sexual abuse.

The Legislature also finds that for the purposes of developing and providing these programs and services, and for the training of, and providing information to, city and county personnel throughout the state, it is necessary to expand the services provided by the child sexual abuse prevention demonstration center established pursuant to the former provisions of this chapter.

(Repealed and added by Stats. 1984, Ch. 1664, Sec. 3. Effective September 30, 1984.)



18275.5

Unless the context requires otherwise, for purposes of this chapter:

(a) ?Director? means the Director of Emergency Services.

(b) ?Office? means the Office of Emergency Services.

(Amended by Stats. 2013, Ch. 352, Sec. 539. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



18276

The functions and goals of the program developed by the centers shall include all of the following:

(a) Provision of counseling and practical assistance by onsite professionals to sexually abused children and their families, particularly to victims of incest.

(b) Hastening, where in the interests of the child, the process of reconstitution of the family and the marriage.

(c) Marshaling and coordinating the services of all agencies responsible for the sexually abused child and his or her family, as well as other resources to ensure comprehensive, supportive case management.

(d) Employment of a model that fosters self-managed growth, rather than a medical model based on curing disease, and that avoids static theory and methods.

(e) Responding to individual physical, emotional, and social needs of clients so that supportive services are individually tailored and applied as long as necessary.

(f) Facilitation of the expansion and autonomy of self-help groups and provision of guidance to the membership, such as (1) training in cocounseling, self-management, and intrafamily communication techniques, and (2) training in locating community resources.

(g) Informing the public at large and professional agencies about the existence and supportive approach of the program with the aim of encouraging victims and offenders to seek the services of the program voluntarily.

(h) Development of informational and training materials and seminars to enable emulation or adaptation of the program by other communities, emphasizing the program?s stress on cooperation and coordination with all appropriate elements of the criminal justice system and law enforcement system.

(Repealed and added by Stats. 1984, Ch. 1664, Sec. 3. Effective September 30, 1984.)



18276.5

(a) The two centers selected pursuant to Section 18277 shall develop training programs pertaining to the prevention of and assistance to victims of child sexual abuse and their families. These programs shall be designed for the training of interagency teams of service providers and individual service providers throughout the state, including public and private personnel, who shall in turn offer that training in their communities.

(b) The department shall enter into contracts with each center providing for training and allocating training positions to each center as funds are available to pay for the tuition of individuals who attend the training programs. The contracts shall provide the same amount of funding for each center.

(c) Subject to the review of the department, the centers shall select trainees based upon the following criteria:

(1) In the first year, a minimum of ten individuals from each county shall be chosen.

(2) In subsequent years, a minimum of one-fourth of all positions shall be allocated to rural counties.

(3) When possible, distribution shall be based on the relative population of the counties in which the participants provide services.

(4) The rate of demand for services by child sexual abuse victims and their families in the county.

(5) An emphasis shall be placed on the training of teams of service providers from a geographic area, rather than on training individual service providers.

(6) The ability of the individuals chosen to duplicate the training in his or her geographic area.

(7) The ability of the individuals to apply the training as a direct service provider.

(8) A geographic dispersion of trainees throughout a county is preferred, where feasible.

(Added by Stats. 1984, Ch. 1664, Sec. 3. Effective September 30, 1984.)



18277

The director shall select two child sexual abuse prevention training centers, one in northern California and the other in southern California, which shall receive state funds pursuant to this chapter. The director shall give consideration to existing demonstration programs relating to the prevention of sexual abuse of children and may award grant awards on a sole source basis to the two training centers which he or she selects for funding. The office shall appraise the performance of the training centers on an annual basis and determine whether they shall receive continuation grants.

(Amended by Stats. 2013, Ch. 352, Sec. 540. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



18278

(a) The office shall make grants to community nonprofit child sexual abuse treatment programs that are unable to meet the current demand for their services, pursuant to this section.

(b) Programs seeking these grants shall apply to the Office of Criminal Justice Planning in the manner prescribed by the Office of Criminal Justice. Each award shall be limited to twenty-five thousand dollars ($25,000). Programs shall be selected based, at a minimum, on the following criteria:

(1) The program?s inability to meet the public demand for its services.

(2) The program?s use of the award to maximize the services provided to clients who would not otherwise be served.

(3) The likelihood that the program will be able to maintain the new level of service after the funds granted are depleted.

The awards shall be equitably distributed to programs in northern and southern California. At least one-fourth of the funds shall be distributed to rural programs.

(c) The office shall fund programs as expeditiously as possible; program funding shall commence within 90 days after the effective date of this chapter.

(Amended by Stats. 2013, Ch. 352, Sec. 541. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



18278.5

The office shall enter into contracts with the centers for the provision of services required by this chapter within four months of the effective date of this chapter.

(Amended by Stats. 2013, Ch. 352, Sec. 542. Effective September 26, 2013. Operative July 1, 2013, by Sec. 543 of Ch. 352.)



18279.5

The centers may seek, receive, and make use of any funds which may be made available from federal, voluntary, philanthropic, or other sources in order to augment any state funds appropriated for the purposes of this chapter.

(Added by Stats. 1984, Ch. 1664, Sec. 3. Effective September 30, 1984.)






CHAPTER 4.6. Child Health and Safety Fund

18285

(a) There is hereby created in the State Treasury the Child Health and Safety Fund for the purposes specified in this section.

(b) Moneys for this fund shall be derived from the license plate program provided for pursuant to Section 5072 of the Vehicle Code and from civil penalties on child day care facility providers.

(c) Moneys in the fund shall be expended, upon appropriation by the Legislature, for the purposes specified in subdivisions (d), (e) and (f).

(d) Fifty percent of moneys derived from the license plate program pursuant to Section 5072 of the Vehicle Code shall be available, upon appropriation, to the State Department of Social Services for the purpose of administering provisions of Sections 1596.816, 1596.87, 1596.872b, 1596.893b 1596.895, 1596.95, 1597.091, 1597.54, 1597.541, 1597.542, 1597.55b and 1597.62 of the Health and Safety Code. Upon appropriation by the Legislature, an additional five hundred one thousand dollars ($501,000), in excess of the 50 percent derived from the license plate program, also shall be made available for these purposes. The State Department of Social Services shall allocate these special funds according to the following priorities:

(1) Site visits performed pursuant to Sections 1597.091 and 1597.55b of the Health and Safety Code.

(2) The monitoring responsibility of the child care advocate program.

(3) Training for investigative and licensing field staff.

(4) Other aspects of the child care advocate program performed pursuant to Section 1596.872b of the Health and Safety Code.

(5) The salary of the chief of the child care licensing branch.

In order to implement the list of priorities set forth in this subdivision, and to complete implementation of subdivision (a) of Section 1596.816 of the Health and Safety Code, the State Department of Social Services may, as necessary, fund appropriate administrative support costs.

(e) The balance of funds remaining after the appropriations specified in subdivision (d) derived from the license plate program pursuant to Section 5072 of the Vehicle Code shall be available, upon appropriation, for programs that address any of the following child health and safety concerns and that are either to be carried out within a two-year period or whose implementation is dependent upon one-time initial funding:

(1) Child abuse prevention, except that not more than 25 percent of the moneys in this fund shall be used for this purpose. Ninety percent of the 25 percent shall be deposited in the county children?s trust fund, established pursuant to Section 18966 of the Welfare and Institutions Code, for the support of child abuse prevention services in the community, and 10 percent of the 25 percent shall be deposited in the State Children?s Trust Fund, established pursuant to Section 18969, for public education, training, and technical assistance.

(2) Vehicular safety, including restraint warnings and education programs.

(3) Drowning prevention.

(4) Playground safety standards.

(5) Bicycle safety.

(6) Gun safety.

(7) Fire safety.

(8) Poison control and safety.

(9) In-home safety.

(10) Childhood lead poisoning.

(11) Sudden infant death syndrome.

(f) Moneys derived from civil penalties imposed on child day care facility providers shall be made available, upon appropriation, to the State Department of Social Services exclusively for the technical assistance, orientation, training, and education of child day care facility providers.

(Amended by Stats. 2012, Ch. 47, Sec. 40. Effective June 27, 2012.)



18285.5

(a) It is the intent of the Legislature that the priorities and programs set forth in subdivisions (d) and (e) of Section 18285 be funded and implemented in the order they are listed, and that each priority and program may be funded and implemented independently of the other priorities and programs.

(b) The Director of Motor Vehicles and the Director of Social Services shall annually make a determination whether the total annual receipts for the ?Have a Heart, Be a Star, Help Our Kids? license plate program established pursuant to Article 8.4 (commencing with Section 5072) of Chapter 1 of Division 3 of the Vehicle Code is sufficient to cover the priorities and programs described in subdivisions (d) and (e) of Section 18285. If sufficient funds are available to cover any of the priorities or programs described in subdivisions (d) and (e) of Section 18285, the department shall implement that priority or program.

(Added by Stats. 1993, Ch. 726, Sec. 16. Effective October 4, 1993.)






CHAPTER 5. The Domestic Violence Shelter-Based Programs Act

18290

The Legislature hereby finds and declares that there is a present and growing need to develop innovative strategies and services to ameliorate and reduce the trauma of domestic violence. There are hundreds of thousands of persons in California who are regularly abused. In many cases, the acts of domestic violence lead to the death of one of the involved parties. Victims of domestic violence come from all socioeconomic classes and ethnic groups, though it is the poor who suffer most from domestic violence, since they have no immediate access to private counseling and shelter for themselves and their children. Children, even when they are not physically assaulted, very often suffer deep and lasting emotional effects.

The Legislature further finds and declares that there is a high incidence of death and injury sustained by law enforcement officers in the handling of domestic disturbances. Police arrests for domestic violence are low, and victims are reluctant to press charges or make citizen?s arrests. Furthermore, instances of domestic violence are considered to be the single most unreported crime in the state.

It is the intent of the Legislature to begin to explore and determine ways of achieving reductions in serious and fatal injuries to the victims of domestic violence and begin to clarify the problems, causes, and cures of domestic violence. In order to achieve these results, it is the intent of the Legislature that the state shall support projects in several areas throughout the state for the purpose of aiding victims of domestic violence by providing them a place to escape the destructive environment in an undisclosed and secured location, on a 24-hour basis, where staff meet the requirements set forth in Section 1037.1 of the Evidence Code.

It is further the intent of the Legislature to resolve conflicting interpretations as to whether county boards of supervisors have discretionary authority to fund nonshelter-based county domestic violence programs that lack any emergency or transitional shelter component, by restricting funding under this chapter to shelter-based domestic violence programs, as described in Sections 18294 and 18295. These clarifying and conforming changes are intended to be declaratory of existing law.

(Repealed and added by Stats. 2006, Ch. 857, Sec. 4. Effective January 1, 2007.)



18291

For purposes of this chapter:

(a) ?Domestic violence? means abuse committed against an adult or a minor who is a spouse, former spouse, cohabitant, former cohabitant, or person with whom the suspect has had a child or is having or has had a dating or engagement relationship.

(b) ?Cohabitant? means two unrelated adult persons living together for a substantial period of time, resulting in some permanency of relationship. Factors that may determine whether persons are cohabiting include, but are not limited to, all of the following:

(1) Sexual relations between the parties while sharing the same living quarters.

(2) Sharing of income or expenses.

(3) Joint use or ownership of property.

(4) Whether the parties hold themselves out as husband and wife.

(5) The continuity of the relationship.

(6) The length of the relationship.

(c) ?Domestic violence shelter? means a shelter for domestic violence victims that meets all of the following requirements:

(1) Provides shelter in an undisclosed and secured location.

(2) Provides staff that meet the requirements set forth in Section 1037.1 of the Evidence Code.

(3) Meets the requirements set forth in Section 18294.

(d) ?Undisclosed? means a location that is not advertised or publicized.

(Repealed and added by Stats. 2006, Ch. 857, Sec. 4. Effective January 1, 2007.)



18293

(a) In order to be eligible for funding pursuant to this chapter, a domestic violence shelter-based program shall demonstrate its ability to receive and make use of any funds available from governmental, voluntary, philanthropic, or other sources that may be used to augment any state or county funds appropriated for the purposes of this chapter. Each domestic violence shelter-based program shall make every attempt to qualify the domestic violence shelter-based program for any available federal funding.

(b) No provision of this section is intended to prohibit domestic violence shelter-based programs receiving funds pursuant to this chapter from receiving additional funds from any other public or private source. Funds provided pursuant to this chapter shall not be used to reduce the financial support from other public or private sources.

(c) Proposed or existing domestic violence shelter-based programs that meet the requirements set forth in Section 18294, shall receive funding pursuant to this chapter upon the approval of the local board of supervisors.

(d) Funding shall be given to agencies and organizations whose primary function is to administer domestic violence shelter-based programs. Any additional fees received by Alameda County, Contra Costa County, Solano County, and the City of Berkeley at the time of issuance of a marriage license pursuant to Sections 18308, 18309, 18309.5, and 18309.6 that are in excess of the twenty-three dollar ($23) fee collected pursuant to this act, shall be available to that city or county for funding domestic violence programs other than domestic violence shelter-based programs.

(e) Prior to approving a domestic violence shelter-based program or programs for this funding, the board shall consult with individuals and groups that have expertise in the problems of domestic violence and in the operation of domestic violence shelter-based programs including operations of existing domestic violence shelter-based programs.

(f) Upon approving one or more domestic violence shelter-based programs for funding, the board shall direct the county treasurer to disburse moneys from the county?s domestic violence shelter-based program special fund and for funding, the board shall designate a local agency to monitor the domestic violence shelter-based program or programs. This monitoring shall include information regarding the number of persons requesting services, the number of persons receiving services according to the type of services provided, and the need, if any, for additional services or staffing.

(g) Programs that receive funding through this chapter shall, to the extent feasible, provide services to persons with a physical disability who are victims of domestic violence. If the program cannot provide the services, then the program?s staff, to the extent feasible, shall assist in referring the person with a physical disability to other programs and services in the community where assistance may be obtained.

(h) The process to determine eligibility of a domestic violence shelter-based program to receive funding pursuant to this chapter shall have as its primary purpose to ascertain that the program meets the service requirements of Section 18294. The process shall be expedient and shall include a mechanism for annual recertification.

(i) Funding obtained pursuant to this chapter is for the unrestricted use of a recipient domestic violence shelter-based program, and may be used for direct and indirect costs.

(Amended by Stats. 2011, Ch. 296, Sec. 340. Effective January 1, 2012.)



18294

Domestic violence shelter-based programs shall provide all of the following basic services to victims of domestic violence and their children:

(a) Shelter on a 24 hours a day, seven days a week basis.

(b) A 24 hours a day, seven days a week telephone hotline for crisis calls.

(c) Temporary housing and food facilities.

(d) Psychological support and peer counseling provided in accordance with Section 1037.1 of the Evidence Code.

(e) Referrals to existing services in the community.

(f) A drop-in center that operates during normal business hours to assist victims of domestic violence who have a need for support services.

(g) Arrangements for schoolage children to continue their education during their stay at the domestic violence shelter-based program.

(h) Emergency transportation as feasible.

(Repealed and added by Stats. 2006, Ch. 857, Sec. 4. Effective January 1, 2007.)



18295

In addition to the services required in Section 18294, to the extent possible, and in conjunction with already existing community services, the domestic violence shelter-based programs shall provide a method of obtaining the following services for the victims of domestic violence:

(a) Medical care.

(b) Legal assistance.

(c) Psychological support and counseling.

(d) Information regarding other available social services.

(Repealed and added by Stats. 2006, Ch. 857, Sec. 4. Effective January 1, 2007.)



18296

The staff of the domestic violence shelter-based program shall work with social service agencies, schools, and law enforcement agencies in an advocacy capacity for those served by the domestic violence shelter-based programs.

(Repealed and added by Stats. 2006, Ch. 857, Sec. 4. Effective January 1, 2007.)



18297

The staff of each domestic violence shelter-based program shall attempt to achieve community support and acceptance of the program by advocating the program to community representatives and groups within the community.

Volunteers shall be trained and used to maximum capacity in the delivery of services. Staff and volunteers shall meet the training requirements set forth in Section 1037.1 of the Evidence Code.

(Repealed and added by Stats. 2006, Ch. 857, Sec. 4. Effective January 1, 2007.)



18298

Inasmuch as domestic violence shelter-based programs are to serve a variety of cultural backgrounds, to the extent feasible, a portion of the domestic violence shelter-based program?s personnel shall be bilingual. An effort shall be made to recruit formerly battered persons as staff members.

(Repealed and added by Stats. 2006, Ch. 857, Sec. 4. Effective January 1, 2007.)



18299

A domestic violence shelter-based program shall maintain annual fiscal reports in a form to be prescribed by the Generally Accepted Accounting Principles (GAAP).

(Repealed and added by Stats. 2006, Ch. 857, Sec. 4. Effective January 1, 2007.)



18300

An annual report shall be prepared by each domestic violence shelter-based program for submission to the county board of supervisors. The report shall be made available to the public upon request, and shall include all of the following elements:

(a) The total number of persons requesting services of the domestic violence shelter-based programs.

(b) The number of persons served in the domestic violence shelter-based program, by each type of service provided.

(c) A description of the social and economic characteristics of persons receiving services, by type of service provided.

(Repealed and added by Stats. 2006, Ch. 857, Sec. 4. Effective January 1, 2007.)



18301

In addition to any other provisions of law concerning the confidentiality of personal information collected by domestic violence shelters, a county shall not require a domestic violence shelter-based program to provide any information not enumerated in Section 18300, or require the disclosure of any information pertaining to the confidential location of a domestic violence shelter-based program or the location or identity of any shelter resident, employee, or volunteer. A county shall not require a method of data collection or recording, or impose any other requirement, that is inconsistent with the federal Violence Against Women Act (18 U.S.C. Sec. 2261 et seq.).

(Added by Stats. 2006, Ch. 857, Sec. 4. Effective January 1, 2007.)



18304

A county may establish a program for reducing the incidence of domestic violence in the county by establishing or funding domestic violence shelter-based programs that meet the requirements of this chapter. Geographically adjacent counties may combine their respective domestic violence shelter-based programs special funds in order to establish one or more domestic violence shelter-based programs meeting the requirements of this chapter, in order to provide services to the clients of each county that combines its funds with another county.

(Repealed and added by Stats. 2006, Ch. 857, Sec. 4. Effective January 1, 2007.)



18305

(a) At the time of issuance of a marriage license pursuant to Section 26840 of the Government Code, twenty-three dollars ($23) of each fee paid shall be collected by the county clerk for deposit into the county domestic violence shelter-based programs special fund. The fees collected in this special fund shall be disbursed to approved domestic violence shelter-based programs on a yearly or more frequent basis commencing July 1, 1980. The funds shall be disbursed using a request for qualification (RFQ) process.

(b) The board of supervisors shall direct the county clerk to deposit twenty-three dollars ($23) of each fee into the county domestic violence shelter-based programs special fund. The county domestic violence shelter-based programs special fund shall fund domestic violence shelter-based programs established pursuant to Section 18304. Four dollars ($4) of each twenty-three dollars ($23) deposited into the county domestic violence shelter-based programs special fund shall be used, to the extent feasible, to support or expand domestic violence shelter-based programs to target underserved areas and populations. No more than 8 percent of the funds shall be expended for the administrative costs associated with the collection and segregation of the additional marriage license fees, administration of the county domestic violence shelter-based programs special fund, monitoring of the domestic violence shelter-based programs, and meeting the other administrative requirements imposed by this chapter. Counties that do not participate in the establishing or funding of domestic violence shelter-based programs pursuant to this chapter shall be entitled to retain up to 4 percent of the funds for the administrative costs associated with the collection and segregation of the additional marriage license fees and the deposit of these fees in the county domestic violence shelter-based programs special fund.

(c) The board of supervisors of a county may request, on not more than a quarterly basis, an accounting of the special fund, which shall include all of the following:

(1) The balance of the special fund at the beginning of the request period.

(2) Deposits into the special fund in the request period, including a clear breakdown of funds deposited as a result of marriage license fees, funds deposited as a result of the collection of domestic violence probation fees, and funds deposited from other sources.

(3) Disbursements from the fund during the request period.

(4) The fund balance at the end of the request period.

(Amended by Stats. 2013, Ch. 144, Sec. 3. Effective January 1, 2014.)



18305.5

Notwithstanding the availability of funds in either the county domestic violence programs special fund, or the availability of community resources, the county may finance domestic violence shelter-based programs as described in Sections 18294 and 18295.

(Added by Stats. 2006, Ch. 857, Sec. 4. Effective January 1, 2007.)



18306

The county board of supervisors shall consult with the local regional domestic violence coalition, consisting of representatives from existing domestic violence shelter-based programs, in planning for the establishment of a new domestic violence shelter-based program or for ongoing technical assistance for domestic violence shelter-based programs already in the county.

(Repealed and added by Stats. 2006, Ch. 857, Sec. 4. Effective January 1, 2007.)



18307

(a) Notwithstanding Section 18305, a county may carry over funds deposited in a county domestic violence shelter-based programs special fund until the time that a domestic violence shelter-based program is established to serve the needs of domestic violence victims of the county. Records of these funds shall be available for public review upon request.

(b) Funds deposited in a county domestic violence shelter-based programs special fund may be used only to finance all, or one or more, basic services specified in Section 18294. This subdivision is declaratory of existing law. These funds shall be used for shelter services, and may be used for direct or indirect costs.

(Repealed and added by Stats. 2006, Ch. 857, Sec. 4. Effective January 1, 2007.)



18308

The Contra Costa County Board of Supervisors shall direct the local registrar, county recorder, and county clerk to deposit fees collected pursuant to Section 103626 of the Health and Safety Code into a special fund. The county may retain up to 4 percent of the fund for administrative costs associated with the collection and segregation of the additional fees and the deposit of these fees into the special fund. Proceeds from the fund shall be used for governmental oversight and coordination of domestic violence and family violence prevention, intervention, and prosecution efforts among the court system, the district attorney?s office, the public defender?s office, law enforcement, the probation department, mental health, substance abuse, child welfare services, adult protective services, and community-based organizations and other agencies working in Contra Costa County in order to increase the effectiveness of prevention, early intervention, and prosecution of domestic and family violence.

(Repealed and added by Stats. 2006, Ch. 857, Sec. 4. Effective January 1, 2007.)



18309

(a) The Alameda County Board of Supervisors shall direct the local registrar, county recorder, and county clerk to deposit fees collected pursuant to Section 26840.10 of the Government Code and Section 103627 of the Health and Safety Code into a special fund. The county may retain up to 4 percent of the fund for administrative costs associated with the collection and segregation of the additional fees and the deposit of these fees into the special fund. Proceeds from the fund shall be used for governmental oversight and coordination of domestic violence and family violence prevention, intervention, and prosecution efforts among the court system, the district attorney?s office, the public defender?s office, law enforcement, the probation department, mental health, substance abuse, child welfare services, adult protective services, and community-based organizations and other agencies working in Alameda County in order to increase the effectiveness of prevention, early intervention, and prosecution of domestic and family violence.

(b) The City Council of the City of Berkeley shall direct the local registrar to deposit fees collected pursuant to Section 103627 of the Health and Safety Code into a special fund. The city may retain up to 4 percent of the fund for administrative costs associated with the collection and segregation of the additional fees and the deposit of these fees into the special fund. Proceeds from the fund shall be used for governmental oversight and coordination of domestic violence and family violence prevention and intervention efforts, including law enforcement, mental health, public health, substance abuse, victim advocacy, community education, and housing, in order to increase the effectiveness of prevention, early intervention, and prosecution of domestic and family violence.

(Amended by Stats. 2009, Ch. 215, Sec. 6. Effective January 1, 2010.)



18309.5

The Solano County Board of Supervisors shall direct the local registrar, county recorder, and county clerk to deposit fees collected pursuant to Section 26840.11 of the Government Code and Section 103628 of the Health and Safety Code into a special fund.

The county may retain up to 4 percent of the fund for administrative costs associated with the collection and segregation of the additional fees and the deposit of these fees into the special fund. Proceeds from the fund shall be used for governmental oversight and coordination of domestic violence and family violence prevention, intervention, and prosecution efforts among the court system, the district attorney?s office, the public defender?s office, law enforcement, the probation department, mental health, substance abuse, child welfare services, adult protective services, and community-based organizations and other agencies working in Solano County in order to increase the effectiveness of prevention, early intervention, and prosecution of domestic and family violence.

(Amended by Stats. 2011, Ch. 120, Sec. 3. Effective January 1, 2012.)



18309.6

(a) The Sonoma County Board of Supervisors shall direct the local registrar, county recorder, and county clerk to deposit fees collected pursuant to Section 26840.12 of the Government Code and Section 103628.2 of the Health and Safety Code into a special fund.

The county may retain up to 4 percent of the fund for administrative costs associated with the collection and segregation of the additional fees and the deposit of these fees into the special fund. Proceeds from the fund shall be used for governmental oversight and coordination of domestic violence and family violence prevention, intervention, and prosecution efforts among the court system, the district attorney?s office, the public defender?s office, law enforcement, the probation department, mental health, substance abuse, child welfare services, adult protective services, and community-based organizations and other agencies working in Sonoma County in order to increase the effectiveness of prevention, early intervention, and prosecution of domestic and family violence.

(b) This section shall remain in effect only until January 1, 2015, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2015, deletes or extends that date.

(Added by Stats. 2009, Ch. 356, Sec. 6. Effective January 1, 2010. Repealed as of January 1, 2015, by its own provisions.)



18309.8

(a) The Stanislaus County Board of Supervisors shall direct the local registrar, county recorder, and county clerk to deposit fees collected pursuant to Section 103628.6 of the Health and Safety Code into a special fund. Proceeds from the fund shall be used for governmental oversight and coordination of domestic violence and family violence prevention, intervention, and prosecution efforts among the court system, the district attorney?s office, the public defender?s office, law enforcement, the probation department, mental health, substance abuse, child welfare services, adult protective services, and community-based organizations and other agencies working in Stanislaus County in order to increase the effectiveness of prevention, early intervention, and prosecution of domestic and family violence.

(b) The county may retain up to 4 percent of the fund for administrative costs associated with the collection and segregation of the additional fees and the deposit of these fees into the special fund.

(c) This section shall remain in effect only until January 1, 2016, and as of that date is repealed, unless a later enacted statute, that is enacted before January 1, 2016, deletes or extends that date.

(Added by Stats. 2010, Ch. 578, Sec. 2. Effective January 1, 2011.)






CHAPTER 5.5. Green Light-Green Thumb Programs

18310

The purpose of this chapter is to establish the Green Light-Green Thumb programs for the benefit of senior citizens in California, as funded under the mainstream program of the Economic Opportunity Act of 1965, as amended, and as administered by the United States Department of Labor.

(Added by Stats. 1972, Ch. 1074.)



18311

Funds received pursuant to this chapter shall be administered by the California Commission on Aging, and such commission shall provide any planning necessary to implement the programs established under this chapter.

(Added by Stats. 1972, Ch. 1074.)



18312

The state shall supply the necessary in-kind equipment and materials for projects under which the Green Light-Green Thumb programs contract with a department or agency of the state. In projects under which the Green Light-Green Thumb programs contract directly with local government entities, such local governmental entities shall supply the necessary in-kind equipment and materials.

(Added by Stats. 1972, Ch. 1074.)






CHAPTER 5.7. Nutrition Program for the Elderly

18325

This chapter shall be known and may be cited as the McCarthy-Kennick Nutrition Program for the Elderly Act of 1972.

(Added by Stats. 1972, Ch. 918.)



18325.5

It is the intention of the Legislature that the State of California through state, local governmental, and private agencies shall make a maximum contribution of their in-kind resources and in-kind facilities in order to implement this chapter under Title III of the Older Americans Act of 1965, as amended, provided however that should federal funds become available under Title VII of the Older Americans Act of 1965 (42 U.S.C. Sec. 3021 et seq.), as amended, the Legislature intends that programs provided pursuant to this chapter be implemented to the maximum extent feasible under Title VII (former 42 U.S.C. Sec. 3045 et seq.) in order to secure the maximum federal financial participation. The Older Americans Act of 1965 (42 U.S.C. Sec. 3001 et seq.), as amended, states that the federal government will share in the cost of approved programs and that the local or state share may be ?in-kind? contributions.

(Amended by Stats. 2006, Ch. 538, Sec. 717. Effective January 1, 2007.)



18326

The California Commission on Aging, with the approval of the Secretary of California Health and Human Services, shall develop and submit to the federal government the state plan for implementation of the Older Americans Act of 1965, as amended, pursuant to this chapter. Such plan shall be submitted by February 1, 1973, and by May 1st of each succeeding year. While such state plan is in preparation, any private agency or public agency, with the consent of the jurisdiction involved, may submit to the California Commission on Aging for review and consideration its proposal for funding and assistance pursuant to the Older Americans Act of 1965, as amended. The commission shall do everything feasible to assist such private and state or local agencies in the preparation of their proposals.

(Amended by Stats. 2011, Ch. 227, Sec. 67. Effective January 1, 2012.)



18327

The state plan referred to in Section 18326 shall include, but not be limited to, the following:

(1) Establishment of projects which, five or more days per week, provide at least one hot meal per day and any additional meals which the contracting agency or organization may elect to provide, each of which assures recommended dietary allowances;

(2) Provision of such nutrition projects for individuals aged 60 or over who are eligible;

(3) Furnishing of sites for such nutrition projects in close proximity to concentrations of eligible individuals? residences, such as schools, churches, senior centers and facilities serving the aging;

(4) Utilization of administrative methods to assure maximum participation of eligible individuals;

(5) Provision of special menus, where feasible, to meet particular dietary needs arising from health or religious requirements or ethnic backgrounds;

(6) Provision of settings conducive to including, as a part of such projects, recreational activities, information, health and welfare counseling, and referral services;

(7) Provision of appropriate modes of transportation essential to maximum participation of eligible individuals confined to their homes;

(8) Establishment and administration of such projects with the advice of persons competent in the field and of older Californians who will themselves participate in the program.

(9) Nutrition education.

(Added by Stats. 1972, Ch. 918.)



18327.1

Notwithstanding any other provision of law, the state plan referred to in Section 18326 and Section 18327 shall provide that not less than 10 percent nor more than 20 percent of all funds expended for nutrition services shall be available for meals to individuals in their residences, except as otherwise required by federal law.

(Added by Stats. 1975, Ch. 1025.)



18327.2

Notwithstanding any other provision of law, not more than 20 percent of the funds administered by the state for nutrition services for the elderly pursuant to this chapter shall be expended for meals delivered to individuals in their residences. Such individuals receiving meals served in their residences shall not be required to participate in congregate feeding programs, except as otherwise required by federal law.

(Added by Stats. 1975, Ch. 1025.)



18327.3

Notwithstanding any other provisions of law, no agency providing food services, pursuant to this chapter shall be prohibited from serving meals consistent with terms and conditions in its contract, to individuals as long as the total number of meals served by all agencies within the region, as established by the State Department of Aging, does not exceed the number of meals authorized by the State Department of Aging to be served for such region.

(Amended by Stats. 1979, Ch. 373.)



18329

To the extent permitted by federal law, benefits received under this chapter shall not be treated as income or resources for the purpose of any program or provision of Division 9 (commencing with Section 10000).

(Added by Stats. 1973, Ch. 1181.)



18330

In each case where the Director of the State Department of Aging determines that the failure or inability of any contractor adequately to perform the terms of a contract for a nutrition project established pursuant to this chapter requires the suspension, termination or withholding of funding for that project in accordance with applicable law, the State Department of Aging may provide on a purchase-of-service basis the services which otherwise would have been provided by that project for a period not to exceed 60 consecutive days where necessary to avoid interruption of provision of nutrition services to eligible individuals.

(Amended by Stats. 1978, Ch. 380.)



18331

There is hereby established a Nutrition Reserve Fund under the control of the Director of the Department of Aging. From the fund the director may allocate to any individual nutrition project for any fiscal year no more than three hundred thousand dollars ($300,000) in order to maintain necessary services which lack sufficient federal funding.

A nutrition project shall not receive more than one appropriation from the Nutrition Reserve Fund during the duration of the contract period of the project.

Requests for allocations from the Nutrition Reserve Fund shall be reviewed by the applicable local area agency on aging. The local area agency on aging shall submit recommendations to the California Department of Aging.

(Amended by Stats. 1992, Ch. 713, Sec. 59. Effective September 15, 1992.)



18331.1

Notwithstanding the limitations of Section 18331 of this code, the director is empowered to allocate money from the Nutrition Reserve Fund in order to implement the Nutrition and Volunteer Services Program for Senior Citizens for the calendar year commencing January 1, 1981.

(Added by Stats. 1980, Ch. 1292, Sec. 3.)



18332

(a) All allocations from the Nutrition Reserve Fund shall be approved by the Director of Finance prior to issuance.

(b) The funds shall be used to maintain existing nutrition services when it is determined that no federal funds are available for this purpose. To the extent funds are available in the initial appropriation under Chapter 1189 of the Statutes of 1979, Nutrition Reserve Fund moneys may be used for increased cost per meal resulting from inflation and increased number of participants in existing projects resulting from the fact that inflation is causing more seniors on fixed incomes to fall below the poverty level.

(c) When appropriated by the Legislature, the Nutrition Reserve Fund, not to exceed an aggregate total of one million dollars ($1,000,000), may be used to extend or implement innovative nutrition demonstration projects.

(d) In addition, one million dollars ($1,000,000) of the fund shall constitute a revolving loan account from which the Department of Aging may extend loans, without interest, not to exceed three hundred thousand dollars ($300,000) per loan to be repaid from yearend balances in any senior nutrition project.

(e) In order to qualify for funds from the Nutrition Reserve Fund a nutrition project shall be required to seek from the community in which it is located, a matching grant in the amount equal to 5 percent of the requested allocation. The matching grant may be in the form of in-kind services, unless these services are presently being used as the basis for a matching grant for the project. In addition, if all other alternatives are exhausted to meet the 5-percent federal matching requirement required in PL 95-478, the Department of Aging may allocate funds from the Nutrition Reserve Fund as are necessary to meet this 5-percent match requirement. These funds may be used to maintain existing services, one-time major expenditures or to expand services to fulfill unmet needs. Thirty days prior to allocating funds from the Nutrition Reserve Fund for the purpose of meeting the 5-percent federal matching requirement, the Department of Aging shall advise the Assembly Committee on Aging, the Joint Legislative Budget Committee, and the fiscal committees in both houses of its plan for these allocations.

(f) When a nutrition project receives an allocation of funds from the Nutrition Reserve Fund due to the presence of fiscal difficulties, the Department of Aging shall, in conjunction with the applicable local area agency on aging and the nutrition project receiving these funds, take immediate action to determine the reason for the project?s fiscal difficulties.

(Amended by Stats. 1992, Ch. 713, Sec. 60. Effective September 15, 1992.)



18333

(a) The Nutrition Reserve Fund shall also be used for the purpose of making loans to maintain existing levels of supportive services provided pursuant to Section 3030d of Title 42 of the United States Code, in order to compensate for cuts in federal funds for those services for the 1989?90 state fiscal year.

(b) The loans shall be repaid with one-time-only funds as defined in subdivision (e) of Section 9315, or with federal funds received in the fourth quarter of the 1989?90 federal fiscal year.

(Added by Stats. 1990, Ch. 105, Sec. 1. Effective May 23, 1990.)



18335

Notwithstanding any other provision of law:

(a) Retired firemen may be utilized to conduct fire inspections of the sites of nutrition projects for senior citizens in order to determine whether such sites are in compliance with state and local fire safety standards.

(b) Retired licensed sanitarians may be utilized to conduct sanitation inspections of sites of nutrition projects for senior citizens in order to determine whether such sites are in compliance with applicable state and local sanitation standards.

Such retirees may contract with local area agencies on aging or nutrition projects to perform the required inspections as independent contractors. Fees for the undertaking of such inspections shall be paid out of federal funds allocated to local area agencies on aging which are provided by Title III of the Older Americans Act.

A written report of the findings of such fire safety and sanitation inspections shall be furnished to the appropriate area agency on aging or the director of the nutrition project in which sites inspected are located.

A report of uncorrected fire safety deficiencies, after a followup inspection, shall be supplied or mailed to the local fire protection agency.

A report of uncorrected sanitation deficiencies, after a followup inspection, shall be supplied or mailed to the local health agency.

It is the intent of this section that inspections carried out pursuant hereto shall satisfy federal regulations which provide that sites for nutrition projects for senior citizens must meet applicable state and local fire sanitation standards.

(Added by Stats. 1980, Ch. 355, Sec. 1.)






CHAPTER 6.2. Intensive Foster Care Programs

18358

The definitions contained in this section shall govern the construction of this chapter, unless the context requires otherwise:

(a) ?Department? means the State Department of Social Services.

(b) ?Eligible children? means children who meet both of the following conditions:

(1) Children who are emotionally disturbed, or who have a serious behavioral problem, as evidenced by a history that may include, but is not limited to, the following:

(A) Lying.

(B) Stealing.

(C) Verbal or physical aggression.

(D) Unacceptable sexual behavior.

(E) Attempts at self-harmful behaviors.

(F) Defiant and oppositional behavior.

(2) Children who, as a result of their emotional disturbance or serious behavioral problem, satisfy one or more of the following criteria:

(A) Are placed in a group home with a rate classification level of nine or higher pursuant to Section 11462.

(B) Have been assessed by the child?s county interagency review team or county placing agency as at imminent risk of psychiatric hospitalization or placement in a group home with a rate classification level of nine or higher pursuant to Section 11462.

(C) Were previously in a group home program, except children on probation or otherwise in the custody of the juvenile court for any violent felony, as defined in subdivision (c) of Section 667.5 of the Penal Code.

(D) Are voluntarily placed in a group home with a rate classification level of 9 or higher pursuant to Section 7572.5 of the Government Code.

(Amended by Stats. 2008, Ch. 486, Sec. 2. Effective January 1, 2009.)



18358.05

(a) The department shall implement intensive treatment foster care programs for eligible children.

(b) (1) The department shall implement the program in any participating county that applies for and receives the department?s approval for an intensive treatment foster care program rate.

(2) Upon application to the department, the county shall do all of the following:

(A) Identify the population of children to be served, including, but not limited to, the rate classification levels from 9 to 14, inclusive, pursuant to subparagraph (A) of paragraph (2) of subdivision (b) of Section 18358, that the county has chosen to include.

(B) Certify that participating foster family agencies have the required personnel, administrative support, financial services, and resources to successfully participate in the program.

(C) Project savings or cost neutrality to the state General Fund.

(D) Provide a plan for monitoring the participating foster family agencies for compliance with this chapter.

(3) Each participating foster family agency may, with the approval of the host county, accept placements from counties other than the host county.

(c) No more than a total of 1,000 children who were in, or at imminent risk of being placed in, group homes with rate classification levels of 9 to 11, inclusive, pursuant to Section 11462, may be placed in intensive treatment foster care programs at the same time, from January 1, 2009, to December 31, 2011, inclusive. This limitation does not include children in the Title IV-E waiver demonstration project Counties of Alameda and Los Angeles.

(Amended by Stats. 2008, Ch. 486, Sec. 3. Effective January 1, 2009.)



18358.10

Each foster family agency participating in this program shall enter into a contract or memorandum of understanding with the county and provide all of the following personnel and administrative and support services:

(a) (1) Special attention to the selection and training of foster parents.

(2) All participating intensive treatment foster care (ITFC) foster parents shall be provided with at least 40 hours of training in the care of emotionally disturbed children or children who have a serious behavioral problem before becoming an ITFC parent, and before placement of a child pursuant to this program, 32 hours of ongoing in-service training within the first 12 months after becoming a certified ITFC parent, and 12 hours of ongoing in-service training each year thereafter. Training shall include, but not be limited to, working with abused and neglected children, behavior deescalation techniques, and cardiopulmonary resuscitation and first aid. All training shall be completed prior to the child?s placement in the home. In two-parent homes, placement may be made after one parent has completed 40 hours of training, provided that an additional 20 hours of ongoing in-service training are completed within 12 months after becoming an ITFC foster parent, and provided that the second parent has completed 40 hours of training and completes an additional 20 hours of training within the first six months of certification of the foster parent as an ITFC foster parent.

(3) Upon approval of the county interagency review team or the county placing agency, the training requirements specified in paragraph (2) for a participating foster parent in this program may be waived for foster parents with prior experience that includes, but is not limited to, working for at least one year with emotionally disturbed children or children who have a serious behavioral problem.

(4) Foster parents shall be provided with all necessary support services.

(b) Caseloads for participating social work case managers that average eight children, except as provided in paragraph (1) of subdivision (b) of Section 18358.30.

(c) The specific assignment to each certified family home of a trained support counselor with experience in residential treatment.

(1) The support counselor shall have one of the following:

(A) A bachelor?s degree in a social science related field and at least six months of experience in working with emotionally disturbed children or children who have a serious behavioral problem.

(B) An associate degree in a social science related field and have at least one year?s experience in working with emotionally disturbed children or children who have a serious behavioral problem.

(C) Upon approval of the county interagency review team or the county placing agency, the educational requirements may be waived for support counselors with at least two years of experience working with emotionally disturbed children or children who have a serious behavioral problem, and who demonstrate a combination of education, skills, and experience that meets the specific cultural and linguistic needs of the target population.

(2) Each participating foster family agency shall provide each support counselor with 40 hours of training to include, but not be limited to, working with abused and neglected children, behavior deescalation techniques, cardiopulmonary resuscitation, first aid, and developing treatment plans for emotionally disturbed children or children who have a serious behavioral problem. All training shall be completed prior to placing a child in a certified family home for which the support counselor is assigned responsibility. An additional 20 hours of ongoing in-service training is required within the first 12 months after becoming an ITFC support counselor.

(3) Each support counselor shall provide support service to the child and the foster family. This service shall include, but not be limited to, structuring a safe environment for the child, collateral contacts, and any administrative or training functions necessary to implement the child?s needs and services plan. The child?s needs and services plan shall ensure that services meet the child?s needs and are appropriate to and consistent with the minimum level of service specified in Section 18358.30. The child?s individual needs and services plan shall be reviewed and approved by the certified foster parents.

(d) Coordination services with local education agencies and the service provider?s nonpublic school, where applicable.

(e) A 24-hour on call administrator who is available to respond to emergency situations.

(Amended by Stats. 2008, Ch. 486, Sec. 4. Effective January 1, 2009.)



18358.15

(a) Each foster family agency participating in the program shall develop the child?s needs and services plan, and have it agreed to by the county interagency review team, or county placing agency, and certified foster parents. Each foster family agency participating in the program shall provide the services and supports identified in the needs and services plan which are allowable under California?s foster care program in accordance with Sections 11460 and 11463, and their implementing regulations. Each foster family agency shall also arrange for the services needed by each child and for which the child meets eligibility criteria under applicable publicly funded programs, including, but not limited to, mental health, education, and health services. The foster family agency shall arrange for these services funded by those publicly funded programs to be delivered either by the private nonprofit organization that also operates the foster family agency or by another qualified provider. Children in the ITFC program who meet the public mental health system criteria for mental health services and supports shall have those services and supports funded by the Early Periodic Screening, Diagnosis, and Treatment (EPSDT) program pursuant to Section 14718 and other appropriate mental health system sources. This subdivision shall not be construed to change the eligibility criteria for EPSDT benefits or services pursuant to federal law. The services that the foster family agency shall provide or arrange for include, but are not limited to, the following:

(1) Individualized needs and services plans that ensure continuity and stability in the placement of participating children in certified family homes that meet the needs of eligible children, including children making the transition from institutional placement to noninstitutional placement. The needs and services plan for each child in placement shall describe the specific needs of the child and the appropriate level of services provided to the child pursuant to Section 18358.30.

(2) Education and mental health services for children.

(3) In-home and support services necessary to implement the case plan.

(4) Other necessary services for children in placement, including medical and dental services.

(b) No more than one emotionally disturbed child or child who has a serious behavioral problem shall be placed in a certified ITFC family home unless the participating foster family agency provides the placing or participating county welfare department with a written assessment of the risk and compatibility of placing together two children who are emotionally disturbed or have a serious behavioral problem. More than two children who are emotionally disturbed or have serious behavioral problems who are siblings may be placed together in the same certified family home if the placement is approved by the county interagency review team or the county placing agency of the participating county. However, there shall be no more than a total of five children living in a certified family home with two adults, and there shall be no more than a total of three children living in a certified family home with one adult, except in cases where children living in the home other than those placed pursuant to this chapter are 15 years of age or older.

(c) Any use of physical contact to manage the behavior of a child that is reported to the foster family agency pursuant to Section 18538.25 shall in turn be reported by the foster family agency to the Community Care Licensing Division of the department as a special incident pursuant to Section 80061 of Title 22 of the California Code of Regulations.

(Amended by Stats. 2012, Ch. 34, Sec. 249. Effective June 27, 2012. Operative July 1, 2012, by Sec. 254 of Ch. 34.)



18358.20

In addition to the requirements of Sections 18358.10 and 18358.15, any foster family agency that serves children under this program shall have a contract or memorandum of understanding with the county prior to accepting referrals of children. The contract or memorandum of understanding shall identify how the foster family agency will provide or arrange for the following services and activities:

(a) An effective 24 hours a day, seven days a week social work emergency response service. The plan shall include the criteria for an in-person response and define the timeframe in which in-person response will be made.

(b) Mental health coverage available as needed for mental health emergencies.

(c) Development of a service plan approved by the placing county for each child within one month of placement that thoroughly assesses the unique needs and strengths of the child in the life domains specified in paragraph (1), and identifies the necessary services and supports to improve outcomes.

(1) For purposes of this section, ?life domains? means the framework of important aspects of a child?s life to be assessed in the child?s service plan, including, but not limited to, the following:

(A) Safety.

(B) Emotional and psychological well-being.

(C) Behavioral.

(D) Family and living situation.

(E) Social and recreational.

(F) Cultural and spiritual.

(G) Educational and vocational.

(H) Health.

(I) Developmental.

(2) Applicable services and supports associated with each life domain, which may include, but are not limited to, the following:

(A) The child?s need for mental health service interventions.

(B) Individual or group mental health treatment services.

(C) Psychotropic medication and monitoring.

(D) Behavior analysis, positive behavioral interventions, and behavioral modification techniques.

(E) Interventions designed to prevent entry or reentry into the juvenile justice system.

(F) Family reunification services, parent training, or other support services needed to return the child home, or when that is not possible, to establish, reestablish, or reinforce a lifelong relationship with a caring adult.

(G) Family finding services to support and enhance access to lifelong permanent relationships with relative and nonrelative kin.

(H) Targeted life skills training and resources to ensure appropriate access to social and recreational resources and relationships, as needed to support the achievement of important developmental milestones.

(I) Mentoring or developing of positive adult relationships.

(J) Education supports, as needed to maintain and enhance the child?s educational success and stability.

(K) Education liaison services as needed to support the child?s education in the least restrictive environment.

(L) Respite care.

(M) Support counselors.

(N) Case management to ensure appropriate and effective coordination of activities and resources as identified in the needs and services plan.

(d) A system for recruiting, training, and supervising qualified in-home support counselors.

(e) A system of record keeping that documents the delivery of services and supports to each child. This documentation shall be summarized and submitted on an annual basis to the county. Each agency shall report the type and cost of the services delivered.

(f) Written policies and procedures on how the program will be structured to ensure the safety of the child, how suicide attempts, runaways, sexual acting out or, violent and assaultive behavior will be handled, and what will occur to reduce or eliminate future episodes.

(g) Written procedures on frequency of treatment plan review, modifications of treatment plans, and the role of the foster family and the child?s parents in development of the treatment plan.

(h) A process for recruitment, selection and training of foster parents, including respite foster parents. The training curriculum shall include the following areas, at a minimum:

(1) Alternative forms of discipline.

(2) Child growth and development.

(3) Behavior management techniques.

(4) Differential needs and treatment of children.

(5) Behavior deescalation techniques.

(i) Arranging for the provision of respite care services and frequency of respite care.

(j) Social work staffing. Social workers shall have a master?s degree consistent with subdivision (e) of Section 1506 of the Health and Safety Code, and shall have at least one year of experience working with seriously emotionally disturbed children or children who have a serious behavioral problem.

(k) Other staff or contract services to be utilized in service delivery, the tasks and responsibilities of those individuals, and the training they will receive.

(l) An evaluation component that includes quarterly reporting to the department of the following data, by age group. The department shall publish the data annually.

(1) Number of children placed under this chapter.

(2) Number of prior foster care placements for each child prior to entering the ITFC program.

(3) Outcomes for children referred to the program, including:

(A) Percentage of children discharged to a more intensive program.

(B) Percentage of children discharged to a less restrictive program, short of permanency.

(C) Percentage of children who drop down an ITFC level.

(D) Percentage of children discharged to reunification with a parent or guardian.

(E) Percentage of children discharged to adoption.

(F) Percentage of children discharged to kin guardianship.

(G) Percentage of children discharged to other permanent outcome.

(H) Percentage of children hospitalized.

(I) Number of ITFC families in which a child was placed.

(J) Percentage of children continuing in placement.

(m) A plan for surveying placing counties annually to ascertain and report to the department on the following:

(1) Quality of services provided.

(2) Progress toward treatment goals.

(Amended by Stats. 2008, Ch. 486, Sec. 6. Effective January 1, 2009.)



18358.23

In addition to the requirements of paragraph (2) of subdivision (b) of Section 18358.05, participating counties shall do all of the following:

(a) Determine the placement of eligible children in intensive treatment foster care programs. All children placed in the programs shall either have a completed level of care assessment indicating a need for services greater than regular foster care or have their placement reviewed by the participating county?s existing interagency review team or county placing agency.

(b) Enter into contracts or memoranda of understanding with participating foster family agencies.

(c) Provide routine case management services.

(d) Monitor the implementation of the case plan for the child.

(Amended by Stats. 2008, Ch. 486, Sec. 7. Effective January 1, 2009.)



18358.25

(a) Certified foster parents participating under this chapter shall ensure the well-being of emotionally disturbed children or children with a serious behavioral problem under their care. This care includes, but is not limited to, all of the following:

(1) Participation in initial and ongoing in-service training and demonstration pursuant to Section 18358.1 and demonstration of an understanding of and ability to meet the needs of emotionally disturbed children or children with a serious behavioral problem.

(2) Participation in the implementation of the individual case plan and in the development and implementation of the needs and services plan for the child.

(3) Ensuring that the child?s medical and dental needs are met.

(b) To the extent possible, certified foster parents selected under this chapter shall have a background in special education, psychological counseling, nursing, or child development.

(c) (1) All certified foster parents selected to participate in this program shall rent, lease, or own their own homes which shall be certified by the foster family agency.

(2) The home of certified foster parents shall be within reasonably close proximity to the participating foster family agency or a satellite location of the agency, and to the extent possible, close to the child?s family and community.

(d) (1) All certified foster parents shall report any special incident pursuant to Section 80061 of Title 22 of the California Code of Regulations. Additionally, any use of physical contact to manage the behavior of a child shall be reported as a special incident.

(2) Certified foster parents shall report incidents to the participating foster family agency, which shall report the incidents to the Community Care Licensing Division of the department pursuant to Section 18358.15.

(Amended by Stats. 2008, Ch. 486, Sec. 8. Effective January 1, 2009.)



18358.30

(a) Rates for foster family agency programs participating under this chapter shall be exempt from the current AFDC-FC foster family agency ratesetting system.

(b) Rates for foster family agency programs participating under this chapter shall be set according to the appropriate service and rate level based on the level of services provided to the eligible child and the certified foster family. For an eligible child placed from a group home program, the service and rate level shall not exceed the rate paid for group home placement. For an eligible child assessed by the county interagency review team or county placing agency as at imminent risk of group home placement or psychiatric hospitalization, the appropriate service and rate level for the child shall be determined by the interagency review team or county placing agency at time of placement. In all of the service and rate levels, the foster family agency programs shall:

(1) Provide social work services with average caseloads not to exceed eight children per worker, except that social worker average caseloads for children in Service and Rate Level E shall not exceed 12 children per worker.

(2) Pay an amount not less than two thousand one hundred dollars ($2,100) per child per month to the certified foster parent or parents.

(3) Perform activities necessary for the administration of the programs, including, but not limited to, training, recruitment, certification, and monitoring of the certified foster parents.

(4) (A) (i) Provide a minimum average range of service per month for children in each service and rate level in a participating foster family agency, represented by paid employee hours incurred by the participating foster family agency, by the in-home support counselor to the eligible child and the certified foster parents depending on the needs of the child and according to the following schedule:

Service

In-Home Support

and

Counselor Hours

Rate Level

Per Month

A

98-114 hours

B

81-97 hours

C

64-80 hours

D

47-63 hours

(ii) Children placed at Service and Rate Level E shall receive behavior deescalation and other support services on a flexible, as needed, basis from an in-home support counselor. The foster family agency shall provide one full-time in-home support counselor for every 20 children placed at this level.

(B) (i) For the interim period beginning July 1, 2012, through June 30, 2015, inclusive, only the following modified service and rate levels to support modified in-home support counselor hours per month shall apply:

Service

In-Home Support

and

Counselor Hours

Rate Level

Per Month

Level I

81-114 hours

Level II

47-80 hours

Level III

Less than 47 hours

(ii) Children placed at Service and Rate Level III shall receive behavior deescalation and other support services on a flexible, as needed, basis from an in-home support counselor. The foster family agency shall provide one full-time in-home support counselor for every 20 children placed at this level.

(C) When the interagency review team or county placing agency and the foster family agency agree that alternative services are in the best interests of the child, the foster family agency may provide or arrange for services and supports allowable under California?s foster care program in lieu of in-home support services required by subparagraphs (A) and (B). These services and supports may include, but need not be limited to, activities in the Multidimensional Treatment Foster Care (MTFC) program.

(c) The department or placing county, or both, may review the level of services provided by the foster family agency program. If the level of services actually provided are less than those required by subdivision (b) for the child?s service and rate level, the rate shall be adjusted to reflect the level of service actually provided, and an overpayment may be established and recovered by the department.

(d) (1) On and after July 1, 1998, the standard rate schedule of service and rate levels shall be:

Service

Fiscal Year

and

1998-99

Rate Level

Standard Rate

A

$3,957

B

$3,628

C

$3,290

D

$2,970

E

$2,639

(2) For the interim period beginning July 1, 2012, through June 30, 2015, inclusive, only the following modified service and rate levels to support the modified standard rate schedule shall apply:

Service

and

Rate Level

Standard Rate

Level I

$5,581

Level II

$4,798

Level III

$4,034

(3) (A) On and after July 1, 1999, the standardized schedule of rates shall be adjusted by an amount equal to the California Necessities Index computed pursuant to Section 11453, rounded to the nearest dollar. The resultant amounts shall constitute the new standardized rate schedule, subject to further adjustment pursuant to subparagraph (B), for foster family agency programs participating under this chapter.

(B) In addition to the adjustment in subparagraph (A), commencing January 1, 2000, the standardized schedule of rates shall be increased by 2.36 percent, rounded to the nearest dollar. The resultant amounts shall constitute the new standardized rate schedule for foster family agency programs participating under this chapter.

(4) (A) Beginning with the 2000?01 fiscal year, the standardized schedule of rates shall be adjusted annually by an amount equal to the California Necessities Index computed pursuant to Section 11453, subject to the availability of funds. The resultant amounts, rounded to the nearest dollar, shall constitute the new standard rate schedule for foster family agency programs participating under this chapter.

(B) Effective October 1, 2009, the rates identified in this subdivision shall be reduced by 10 percent. The resulting amounts shall constitute the new standardized schedule of rates.

(5) Notwithstanding paragraphs (3) and (4), the rate identified in paragraph (2) of subdivision (b) shall be adjusted on July 1, 2013, and again on July 1, 2014, by an amount equal to the California Necessities Index computed pursuant to Section 11453.

(e) (1) Rates for foster family agency programs participating under paragraph (1) of subdivision (d) shall not exceed Service and Rate Level A at any time during an eligible child?s placement. An eligible child may be initially placed in a participating intensive foster care program at any one of the five Service and Rate Levels A to E, inclusive, and thereafter placed at any level, either higher or lower, not to exceed a total of six months at any level other than Service and Rate Level E, unless it is determined to be in the best interests of the child by the child?s county interagency review team or county placing agency and the child?s certified foster parents. The child?s county interagency placement review team or county placement agency may, through a formal review of the child?s placement, extend the placement of an eligible child in a service and rate level higher than Service and Rate Level E for additional periods of up to six months each.

(2) Rates for foster family agency programs participating under paragraph (2) of subdivision (d) shall not exceed Service and Rate Level I at any time during an eligible child?s placement. An eligible child may be initially placed in a participating intensive foster care program at any one of the three Service and Rate Levels I to III, inclusive, and thereafter placed at any level, either higher or lower, not to exceed a total of six months at any level other than Service and Rate Level III, unless it is determined to be in the best interests of the child by the child?s county interagency review team or county placing agency, foster family agency, and the child?s certified foster parents. The child?s county interagency placement review team or county placement agency, through a formal review of the child?s placement, may extend the placement of an eligible child in a service and rate level higher than Service and Rate Level III for additional periods of up to six months each.

(f) It is the intent of the Legislature that the rate paid to participating foster family agency programs shall decrease as the child?s need for services from the foster family agency decreases. The foster family agency shall notify the placing county and the department of the reduced services and the pilot classification model, and the rate shall be reduced accordingly.

(g) It is the intent of the Legislature to prohibit any duplication of public funding. Therefore, social worker services, payments to certified foster parents, administrative activities, and the services of in-home support counselors that are funded by another public source shall not be counted in determining whether the foster family agency program has met its obligations to provide the items listed in paragraphs (1), (2), (3), and (4) of subdivision (b). The department shall work with other potentially affected state departments to ensure that duplication of payment or services does not occur.

(h) It is the intent of the Legislature that the State Department of Social Services and the State Department of Health Care Services, in collaboration with county placing agencies and ITFC providers and other stakeholders, develop and implement an integrated system that provides for the appropriate level of placement and care, support services, and mental health treatment services to foster children served in these programs.

(i) Beginning in the 2011?12 fiscal year, and for each fiscal year thereafter, funding and expenditures for programs and activities under this section shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(Amended by Stats. 2012, Ch. 35, Sec. 148. Effective June 27, 2012.)



18358.35

Foster family agencies implementing intensive foster care programs shall under no circumstances have any interest in the properties occupied by the certified foster parents.

(Added by Stats. 1990, Ch. 1250, Sec. 3.)



18358.36

In order to provide for continuity of services to children receiving intensive foster care services, the two foster family agencies providing services pursuant to this chapter prior to January 1, 1996, may continue to operate their programs until June 30, 1997, without the certification required by Section 18358.05 and without a contract or memorandum of understanding with counties that have children in placement as of January 1, 1996. By July 1, 1997, these foster family agencies shall meet all the requirements of this chapter, including certification and contract or memorandum of understanding with the placing county or counties.

(Added by Stats. 1995, Ch. 832, Sec. 6.5. Effective January 1, 1996.)



18358.37

The department shall develop, in consultation with the counties, providers, and other stakeholders, cost reporting, claiming, and other procedures necessary to maximize federal financial participation.

(Added by Stats. 2008, Ch. 486, Sec. 10. Effective January 1, 2009.)






CHAPTER 6.5. Preventive Health Care for the Aging

18375

The intent of this chapter is to assist city and county health agencies to provide preventive health care through public health nursing services to the aged.

(Amended by Stats. 1977, Ch. 211.)



18376

(a) The State Department of Health Services may authorize the payment of state funds to defray in part the cost of projects or the continuation of projects under which the city or county health agency provides a program of scheduled visits by public health nurses to senior citizen housing and center facilities for health consultant services.

(b) The State Department of Health Services shall authorize the payment of state funds to city and county health agencies, as well as to the federal ACTION Agencies Retired Senior Volunteer Program to train, coordinate, and reimburse senior volunteers who will augment the program by providing referral, counseling, and other support services to senior clients.

(c) The state share of any such project shall not exceed 50 percent of funds expended in connection with that project, except that if the project is established for the purposes set forth in subdivision (b), the state shall not be required to provide matching funds. City or county matching funds may be in the form of cash, facilities or services on the basis of a local project plan submitted to and approved by the department, except that if the project is established for the purposes set forth in subdivision (b), neither the city nor the county shall be required to provide matching funds.

(Amended by Stats. 1980, Ch. 1274, Sec. 1.)



18378

The California Commission on Aging shall render such technical assistance and advice as is required by the department in carrying out the provisions of this chapter.

(Added by Stats. 1973, Ch. 1058.)






CHAPTER 7. Uniform Transfer of Dependents Act

18400

The department, subject to the approval of the Attorney General, may enter into reciprocal agreements with corresponding state agencies of other states regarding the interstate transportation of poor and indigent persons, and to arrange with the proper officials in this state for the acceptance, transfer, and support of persons receiving public aid in other states in accordance with the terms of such reciprocal agreements; provided, that this state shall not nor shall any county or other political subdivision of this state be committed to the support of persons who are not in the opinion of the department entitled to public support by the laws of this state.

(Added by Stats. 1965, Ch. 1784.)



18401

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the laws of those states which enact it.

(Added by Stats. 1965, Ch. 1784.)



18402

This chapter may be cited as the Uniform Transfer of Dependents Act.

(Added by Stats. 1965, Ch. 1784.)






CHAPTER 8. Relief Law of 1945

ARTICLE 1. General Provisions

18450

This chapter shall be known and may be cited as the Relief Law of 1945.

(Added by Stats. 1965, Ch. 1784.)



18451

The provisions of this chapter (except the provisions of this section) are suspended and continue suspended from operation until the occurrence of an economic emergency in this state, which results from widespread hardship and destitution and necessitates immediate action for the relief of such hardship and destitution. No act shall be done nor power be exercised nor money be expended under or pursuant to such provisions until the occurrence of such an economic emergency has been determined as provided in this section.

Ascertainment and determination of the fact of the occurrence of such an economic emergency is committed to the Senate and Assembly and to the Governor. If and when the Senate and Assembly, by concurrent resolution filed with the Secretary of State, find and declare, and the Governor, by his proclamation filed with the Secretary of State, finds and declares, that there exists an economic emergency in this state, which results from widespread hardship and destitution and necessitates immediate action for the relief of such hardship and destitution (the resolution and the proclamation, respectively, to contain a statement of the facts upon which the finding is based), such an economic emergency is determined to have occurred and to exist, and thenceforth all of the provisions of this chapter are fully operative.

(Added by Stats. 1965, Ch. 1784.)



18452

After the provisions of this chapter become operative, the provisions of Part 5 of this division, relating to county aid and relief to indigents, shall not apply to any person who receives or is eligible to receive relief under this chapter; but Part 5 is not repealed by this chapter, and shall continue in full force and effect in respect to persons not eligible to receive relief under this chapter.

(Added by Stats. 1965, Ch. 1784.)



18453

As used in this chapter, the terms defined in this article have the meanings set forth in this article.

(Added by Stats. 1965, Ch. 1784.)



18454

?Department? means the State Department of Social Services.

(Amended by Stats. 1977, Ch. 1252.)



18455

?Aid? means state financial assistance to counties for the direct cost of relief and the cost of administration thereof.

(Added by Stats. 1965, Ch. 1784.)



18456

?Relief? means assistance in cash or in kind provided to individuals or families to relieve hardship and destitution.

Relief to a person includes relief to his dependents, but relief does not include hospital or medical care.

(Added by Stats. 1965, Ch. 1784.)



18457

In accordance with the provisions of this chapter, every county shall provide relief to needy persons who are residents of this state.

(Added by Stats. 1965, Ch. 1784.)



18458

For the purposes of this chapter, a resident of the state is a person who comes within all of the following descriptions:

(a) Who has lived continuously in the state for a period of one year preceding his application for relief.

(b) Who, during the one-year period, has not received any form of public assistance from any other state or political subdivision thereof.

(c) Who has not lost his residence by remaining away from this state for an uninterrupted period of one year. Absence from the state for labor or other special or temporary purpose does not occasion loss of residence.

(Added by Stats. 1965, Ch. 1784.)



18459

For the purposes of this chapter, a person who is a resident of the state is a resident of the county in which he has resided continuously for one year immediately preceding his application for relief.

(Added by Stats. 1965, Ch. 1784.)



18460

A county may incur all necessary expenses in transporting a nonresident applicant for or recipient of relief under this chapter to another state or county, when information at hand reasonably tends to show that the person has a legal residence in that state or county. The state shall reimburse the county for the full amount of the cost of such transportation.

(Added by Stats. 1965, Ch. 1784.)






ARTICLE 2. Administration

18470

The direct administration of this chapter shall be carried out by the boards of supervisors of the several counties, directly or through their authorized agents. The administration shall be supervised by the department.

(Added by Stats. 1965, Ch. 1784.)



18471

The department shall:

(a) Establish minimum and maximum standards for the amount and form of relief, on a budgetary basis, as provided in Sections 18472, 18473, and 18474.

(b) Establish standards of eligibility for relief, which shall be of uniform application throughout the state.

(c) Make investigations in relation to the administration of relief.

(d) Secure information and make reports thereon.

(Added by Stats. 1965, Ch. 1784.)



18472

The department shall from time to time fix for each county maximum and minimum relief case budgets within the range of which the board of supervisors may establish its own policies.

All budgets and standards shall be based upon need and minimum budgets shall be sufficient to maintain the recipient and his dependents in accordance with minimum living requirements as provided in Section 18473.

(Added by Stats. 1965, Ch. 1784.)



18473

In determining and redetermining budgets and standards, the department may give consideration to living costs and may establish budgets and standards varying in monetary worth or amount, but providing a standard of living compatible with decency and health.

(Added by Stats. 1965, Ch. 1784.)



18474

Relief may be granted in cash or in kind, but relief may be granted in kind only after the method has been approved by the department.

(Added by Stats. 1965, Ch. 1784.)



18475

All income received by a person or family, regardless of source, shall be considered in determining the amount of relief to be provided.

(Added by Stats. 1965, Ch. 1784.)



18476

In administering any funds appropriated or made available to the department for disbursement through the counties for relief purposes, the department shall:

(a) Require as a condition for receiving such grants-in-aid that the county shall bear the proportion of the total expense of furnishing relief required to be paid by the county under Section 18521.

(b) Establish rules and regulations, not in conflict with law, defining and controlling the conditions under which state aid may be granted or refused.

(c) Terminate any grants-in-aid to any county if the laws providing such grants, or the minimum standards prescribed by the department, are not complied with by the county or its officers or employees.

(Added by Stats. 1965, Ch. 1784.)



18477

If any county fails to comply with the provisions of this chapter or the rules and regulations or orders of the department for the administration of relief by the county under this chapter, the director of the department shall formally notify the county of the particular respects in which it fails to comply with the law or the rules and regulations of the department, and of the changes which are necessary to effect full compliance. The county shall be allowed a reasonable time to effect compliance; if it fails to do so within such reasonable time, it shall be ordered to appear before the director to show cause, if it has any, for its failure to comply with the law or the rules and regulations of the department.

If a county is charged by the director with failure to comply with the law or the rules and regulations of the department, the county may demand a public hearing before the director. If a hearing is demanded, the director shall hold it promptly.

If the director finds that a county has failed to comply with the law or the rules and regulations of the department, and is unwilling or unable to make the changes necessary to effect full compliance, the director may withhold financial assistance for the direct and administrative costs of relief, or either, until the county complies.

(Added by Stats. 1965, Ch. 1784.)



18478

The department may operate the relief administration in any county after the denial of financial assistance to the county in accordance with the provisions of Section 18477, and the county proportion of the costs thereof shall be charged against the county and shall be a proper charge against the county. The department shall certify to the county auditor any amounts so charged against the county, the county auditor shall include in his state settlement report rendered to the Controller in the months of January and June the amounts so certified and due under the provisions of this section, and the county treasurer, at the time of the settlement with the state in such months, shall pay to the State Treasurer, upon the order of the Controller, the amounts due under the provisions of this section.

(Added by Stats. 1965, Ch. 1784.)






ARTICLE 3. Procedure

18490

Application for relief may be made to the county of which the applicant is a resident, or, in the case of an applicant who is a resident of the state but who is not a resident of any county, to the county in which the applicant is present.

(Added by Stats. 1965, Ch. 1784.)



18491

The board of supervisors of every county as a board, or by committee or by such person as it may authorize, shall investigate every application for relief under this chapter, shall supervise by periodic visitation every person receiving such relief, shall devise ways and means for bringing persons unable to maintain themselves to self-support, and shall keep full and complete records of such investigation, supervision, relief, and rehabilitation as shall be prescribed by the department.

Such records shall be confidential and shall not be open to examination or inspection, except by the grand jury of the county or by a board or an officer of the state or the county charged with the supervision or direction of such relief or with the control of the expenditure of funds applicable to such relief.

Any citizen shall be entitled to demand and receive from the board, officer, committee, or person having custody of such records a statement of the amount, character, and value of the relief received by any person.

(Added by Stats. 1965, Ch. 1784.)



18492

Persons eligible for relief, who are residents of the state and residents of the county in which they apply for relief, shall be granted relief by the county of their residence, and the state shall pay to the county the state?s share of the cost of the relief.

Persons eligible for relief, who are residents of the state but who are not residents of any county, shall be granted relief by the county in which they apply for relief, and the state shall pay to the county providing the relief the full cost of the relief provided, until such persons have remained in a county for the period necessary to acquire residence in that county.

(Added by Stats. 1965, Ch. 1784.)



18493

In case of dispute between two or more counties as to the responsibility for any person, or in case of dispute between a county and the department, either may appeal to the department for a hearing. The decision of the department is final.

(Added by Stats. 1965, Ch. 1784.)



18494

If any applicant or recipient is dissatisfied with the action of the board of supervisors, he shall, upon filing a petition with the department, have the right of appeal and shall be accorded an opportunity for a fair hearing. The department shall set such appeal for hearing 30 working days from the filing of the request and shall give all parties concerned written notice of the time and place at least 10 days prior to the hearing. At the hearing, the applicant or recipient may appear in person with counsel of his own choosing or in person and without such counsel.

The department shall consider the appeal and shall dismiss the appeal or award relief as prescribed in this chapter. The board of supervisors shall then pay to such person the sum awarded, if any, by the department.

(Amended by Stats. 1982, Ch. 110, Sec. 2.)



18496

Whenever an applicant or recipient loses an appeal made pursuant to Section 18494, the applicant or recipient shall be liable for any amount paid pending the hearing which was at issue in the hearing, to the extent permitted by federal law.

(Added by Stats. 1982, Ch. 110, Sec. 3.)






ARTICLE 4. Eligibility

18500

Relief shall be provided only to persons who are in need, as determined by an investigation as prescribed by the department. Subject to the rules and regulations of the department, the county shall grant such emergency relief as may be necessary pending completion of the investigation.

(Added by Stats. 1965, Ch. 1784.)



18501

As a condition to the grant or continuance of relief, the county may require the recipient to perform work provided by the county. Such work shall not be or replace work which otherwise would be undertaken through private or public employment. All persons performing such work shall be paid the prevailing wage scale for work of a similar character performed in the county.

No state funds shall be used for material or supplies, or for nonrelief employment, on work programs.

(Added by Stats. 1965, Ch. 1784.)



18502

Persons who are eligible for aid to the aged under the Old Age Security Law, aid to the blind, aid to the disabled, or aid to families with dependent children (including the caretaker of such children), are not eligible for relief under this chapter.

(Added by Stats. 1965, Ch. 1784.)



18503

No person shall be considered a needy person who has made any voluntary assignment or transfer of property for the purpose of qualifying for relief, and any transfer of property, other than heirlooms, made without adequate consideration in money or property within a period of one year prior to making application for relief shall be presumed to have been made for the purpose of qualifying for relief.

(Added by Stats. 1965, Ch. 1784.)



18504

No person is eligible for relief who, being physically capable thereof, refuses suitable employment. The department shall define ?suitable employment,? but no person shall be required to accept work where a labor dispute exists.

(Added by Stats. 1965, Ch. 1784.)






ARTICLE 5. Responsibility for Repayment

18510

Relief granted to any person who is not entitled thereto under the provisions of this chapter shall constitute a debt of the recipient, to the amount of such relief, to the state and the county participating in the granting of such relief. Recovery may be had upon such debt out of any property of the recipient not exempt from execution.

Any money refunded under the provisions of this section shall be repaid to the state and the county in the proportion that each contributed to the relief granted.

(Added by Stats. 1965, Ch. 1784.)



18511

If the spouse, parent, or adult child of any recipient of relief is financially able to contribute to the support of the recipient, such relative is liable to reimburse the state and county for relief granted to the recipient to the extent of his financial ability so to do.

The board of supervisors of the county granting relief shall determine if the spouse, parent, or adult child has financial ability to support or contribute to the support of the recipient and was pecuniarily able to support or contribute to the support of the recipient during the time relief was provided to him. If, in the opinion of the board of supervisors, pecuniary ability existed when the relief was granted, and exists when the matter comes before the board of supervisors, the board shall request the district attorney or other civil legal officer of the county granting the relief to proceed against such responsible relative or relatives.

Upon such request, the district attorney or other civil legal officer shall maintain an action on behalf of the county granting relief against the relative or relatives to recover for the county the relief granted and to secure an order requiring the payment of any sums which may become due in the future.

All money collected by the county under the provisions of this section shall be credited to the state and the county in the proportion that each contributed to the relief granted.

(Added by Stats. 1965, Ch. 1784.)






ARTICLE 6. Payment of Relief Costs

18520

The provisions of this chapter providing for state payments to counties do not constitute appropriations of money from the State Treasury, and no provision of this chapter shall be construed to make an appropriation. No money shall be available for expenditure under this chapter until an appropriation for that purpose is made by the Legislature.

Any money appropriated to carry out the purposes of this chapter shall be deposited in, and disbursed from, the Relief Fund in the State Treasury, which fund is continued in existence.

(Added by Stats. 1965, Ch. 1784.)



18521

(a) Until the rate of county expenditure for the direct and administrative costs of welfare activities under this chapter exceeds, on a fiscal year basis determined not less frequently than quarterly, eight one-hundredths of 1 percent (.08%) of the total assessed valuation of the property subject to county taxation, the state shall not participate in the expenditure.

(b) With respect to county funds expended at a rate exceeding eight one-hundredths of 1 percent (.08%) of the total assessed valuation of the property subject to county taxation, but not exceeding twelve one-hundredths of 1 percent (.12%) thereof, the state shall pay each county eighty percent (80%) of such expenditures.

(c) With respect to county funds expended at a rate exceeding twelve one-hundredths of 1 percent (.12%) of the total assessed valuation of the property subject to county taxation, but not exceeding sixteen one-hundredths of 1 percent (.16%) thereof, the state shall pay each county ninety percent (90%) of such expenditures.

(d) With respect to county funds expended at a rate exceeding sixteen one-hundredths of 1 percent (.16%) of the total assessed valuation of the property subject to county taxation, the state shall pay each county ninety-five percent (95%) of such expenditures.

(e) The state shall pay to each county the full amount of the total costs of relief to persons who are residents of the state but who are not residents of any county.

(Added by Stats. 1965, Ch. 1784.)



18522

During such time as grants-in-aid are provided or made available by the United States government for either direct costs or administrative costs of welfare activities under this chapter, or both, the State Treasurer shall transfer the sums so granted to the Relief Fund. Of such sums, there shall be credited to the state an amount which bears the same proportion to the total of the sums so granted that the total state expenditure under this chapter during the period for which the grants are made bears to the total of both state and county expenditures under this chapter during that period. The remainder of such sums shall be credited to the counties of the state, and the State Treasurer shall pay to each county therefrom an amount which bears the same proportion to the whole of such remainder that the county funds expended by that county under this chapter during the period bears to the total of all county funds expended by all counties under this chapter during the period.

(Added by Stats. 1965, Ch. 1784.)



18523

The method of computing and paying the amounts provided for in Sections 18521 and 18522 for each quarter shall be as follows:

(a) The department shall, prior to the beginning of each quarter, estimate the amount to be paid for such quarter to each county under the provisions of Sections 18521 and 18522, such estimate to be based on a report filed by each county containing (1) its estimate of the total sum to be expended in such quarter in accordance with the provisions of this chapter; (2) records showing the number of individuals (cases) estimated to be in need of relief during the ensuing quarter; and (3) such other information and investigation as the department may find necessary.

(b) The department shall then certify to the State Controller the amounts so estimated by it for each county, reduced or increased as the case may be, by any sum by which it finds that its estimate for any prior quarter was greater or less than the amount which should have been paid to the county under this chapter for such quarter.

(c) The State Controller shall thereupon draw the necessary warrants, and prior to audit or settlement by the department and the State Controller, the State Treasurer shall pay to the treasurer of each county the amount so certified.

Upon the order of the department, the amount approved for the quarter may be paid in monthly installments and, if paid in monthly installments, all necessary adjustments for the prior quarters shall be made by additions or deductions from the allowance for the first month of each new quarter or in the manner prescribed by the department.

(Added by Stats. 1965, Ch. 1784.)



18524

Reports of payments of relief and of payments for the cost of administration thereof made under this chapter shall be presented by the respective counties at times and in the form prescribed by the department.

Such reports shall be audited by the department and the State Controller and, when and in the amount approved, shall be allowed to the county as a credit to apply against advances made under the terms of Section 18523.

(Added by Stats. 1965, Ch. 1784.)









CHAPTER 9. State Programs for the Blind Other Than Public Assistance

ARTICLE 2. Oakland Orientation Center for the Blind

18650

Every blind person who was a resident of the Oakland Orientation Center for the Blind on March 1, 1951, who may be transferred to other facilities either public or private and who is unable to work, shall be considered as a beneficiary of the state in exercise of the power to assist the handicapped, and when he has no other source of income or support, including receipt of benefits under any public assistance program, shall receive not less than two dollars ($2) per week as aid for his personal needs. Such payments shall be made from funds appropriated for the support of the department.

The director may contract with public or private agencies for the proper care of all residents who may be transferred from the Oakland Orientation Center for the Blind to other public or private facilities. Payments for the support of all persons so transferred shall be made from funds appropriated for the support of the department.

All residents who are transferred from the Oakland Orientation Center for the Blind to other facilities shall be provided at the expense of the state with room, board, medical, dental and eye care, and such other services as may be deemed necessary by the director.

(Added by renumbering Section 18651 by Stats. 1965, Ch. 1381.)









CHAPTER 10. CalFresh

18900

Finding that hunger, undernutrition, and malnutrition are present and continuing problems faced by low-income California households, and further finding that the federal Supplemental Nutrition Assistance Program (Chapter 51 (commencing with Section 2011), Title 7, United States Code) offers significant health-vital benefits, the purpose of this chapter is to establish a statewide program to enable recipients of aid under Part 3 (commencing with Section 11000) or Part 5 (commencing with Section 17000) of this division and other low-income households to receive benefits under the federal Supplemental Nutrition Assistance Program.

(Amended by Stats. 2011, Ch. 227, Sec. 68. Effective January 1, 2012.)



18900.1

(a) The State Department of Social Services shall propose a new name for the Food Stamp Program in California, by July 1, 2009. The department shall convene stakeholders to develop the new name, as provided in subdivision (b). The new name shall reflect one or more of the following concepts:

(1) That food stamps are no longer delivered by stamps.

(2) That food stamps support healthy living.

(3) That food stamps are important to agriculture in California.

(4) That food stamps would be better viewed as a health and nutrition program than as a welfare program.

(b) The department shall convene a diverse group of stakeholders to develop the new name, including representatives from agencies working to improve health and reduce diet-related illnesses.

(c) The department is encouraged to test the impact the new name would have on improving the perception of the program among low-income residents, and on increasing program participation.

(Added by Stats. 2008, Ch. 625, Sec. 1. Effective January 1, 2009.)



18900.2

(a) Pursuant to Section 18900.1, the name of the federal Supplemental Nutrition Assistance Program (Chapter 51 (commencing with Section 2011) Title 7 of the United States Code) as administered in California shall be CalFresh.

(b) Any reference in any other law to the Food Stamp program shall refer to CalFresh.

(Added by Stats. 2011, Ch. 227, Sec. 69. Effective January 1, 2012.)



18901

(a) The eligibility of households shall be determined to the extent permitted by federal law.

(b) In determining eligibility for CalFresh, no minimum age requirement shall be imposed other than those that exist under federal law.

(Amended by Stats. 2013, Ch. 97, Sec. 1. Effective January 1, 2014.)



18901.1

(a) The department shall issue guidance to simplify the verification of dependent care expense deductions necessary to determine a household?s eligibility for, or the benefit level of, CalFresh. The guidance shall establish that dependent care expenses shall be considered verified upon receipt of a self-certified statement of monthly dependent care expenses, unless federal law or guidance requires additional documentation.

(b) This section shall not preclude the county human services agency from requesting additional documentation to verify a dependent care expense deduction if the verification received is questionable.

(c) Notwithstanding the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), until regulations are adopted, the department may implement this section through all-county letters or similar instructions. The department shall adopt regulations implementing this section on or before January 1, 2015.

(Added by Stats. 2013, Ch. 568, Sec. 2. Effective January 1, 2014.)



18901.2

(a) It is the intent of the Legislature to create a program in California that provides a nominal Low-Income Home Energy Assistance Program (LIHEAP) service benefit, through the LIHEAP block grant, to all recipient households of CalFresh so that they are made aware of services available under LIHEAP and so that some households may experience an increase in federal Supplemental Nutrition Assistance Program benefits, as well as benefit from paperwork reduction.

(b) To the extent permitted by federal law, the State Department of Social Services (DSS) shall, in conjunction with the Department of Community Services and Development (CSD), design, implement, and maintain a utility assistance initiative: the ?Heat and Eat? program.

(1) The nominal LIHEAP service benefit shall be funded through the LIHEAP block grant allocated for outreach activities in accordance with state and federal requirements, and shall be provided by the CSD to the DSS after receipt by the CSD of the LIHEAP block grant funds from the federal funding authorities.

(2) The total amount transferred shall be the product of the nominal LIHEAP service benefit established by the CSD in the LIHEAP state plan multiplied by the number of CalFresh recipient households as agreed upon annually by the CSD and the DSS.

(3) The total amount transferred shall be reduced by any unexpended or reinvested amounts remaining from prior transfers for the nominal LIHEAP service benefits as provided in subparagraph (C) of paragraph (1) of subdivision (c).

(c) In implementing and maintaining the utility assistance initiative, the State Department of Social Services shall do all of the following:

(1) (A) Grant recipient households of CalFresh benefits pursuant to this chapter a nominal LIHEAP service benefit out of the federal LIHEAP block grant (42 U.S.C. Sec. 8621 et seq.).

(B) In establishing the nominal LIHEAP service benefit amount, the department shall take into consideration that the benefit level need not provide significant utility assistance.

(C) Any funds allocated for this purpose not expended by CalFresh recipient households shall be recouped through the ?Heat and Eat? program and reinvested into the program on an annual basis, as determined by both departments.

(2) Provide the nominal LIHEAP service benefit without requiring the applicant or recipient to provide additional paperwork or verification.

(3) To the extent permitted by federal law and to the extent federal funds are available, provide the nominal LIHEAP service benefit annually to each recipient of CalFresh benefits.

(4) (A) Deliver the nominal LIHEAP service benefit using the Electronic Benefit Transfer (EBT) system or other nonpaper delivery system.

(B) Notification of a recipient?s impending EBT dormant account status shall not be required when the remaining balance in a recipient?s account at the time the account becomes inactive is ninety-nine cents ($0.99) or less of LIHEAP service benefits.

(5) Ensure that receipt of the nominal LIHEAP service benefit pursuant to this section shall not adversely affect a CalFresh recipient household?s eligibility, reduce a household?s CalFresh benefits, or disqualify the applicant or recipient of CalFresh benefits from receiving other nominal LIHEAP service benefits or other utility benefits for which they may qualify.

(d) Recipients of the nominal LIHEAP service benefit pursuant to this section shall remain subject to the additional eligibility requirements for LIHEAP assistance as outlined in the California LIHEAP state plan that is developed by the CSD.

(e) (1) To the extent permitted by federal law, a CalFresh household receiving or anticipating receipt of nominal LIHEAP service benefits pursuant to the utility assistance initiative or any other law shall be entitled to use the full standard utility allowance (SUA) for the purposes of calculating CalFresh benefits. A CalFresh household shall be entitled to use the full SUA regardless of whether the nominal LIHEAP service benefit is actually redeemed.

(2) If use of the full SUA, instead of the homeless shelter deduction, results in a lower amount of CalFresh benefits for a homeless household, the homeless household shall be entitled to use the homeless shelter deduction instead of the full SUA.

(f) This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 29, Sec. 80. Effective June 20, 2014. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 81 of Stats. 2014, Ch. 29.)



18901.2

(a) There is hereby created the State Utility Assistance Subsidy (SUAS), a state-funded energy assistance program that shall provide energy assistance benefits to eligible CalFresh households so that the households may receive a standard utility allowance to be used to help meet its energy costs, receive information about energy efficiency, and so that some households may experience an increase in federal Supplemental Nutrition Assistance Program benefits, as well as benefit from paperwork reduction.

(b) To the extent required by federal law, the Department of Community Services and Development shall delegate authority to the State Department of Social Services to design, implement, and maintain SUAS as a program created exclusively for purposes of this section, similar to the federal Low-Income Home Energy Assistance Program (LIHEAP) (42 U.S.C. Sec. 8621 et seq.).

(c) In designing, implementing, and maintaining the SUAS program, the State Department of Social Services shall do all of the following:

(1) Provide households that do not currently qualify for, nor receive, a standard utility allowance, with a SUAS benefit in an amount and frequency sufficient to meet federal requirements specified in Section 2014(e)(6)(C)(iv) of Title 7 of the United States Code if the household meets either of the following requirements:

(A) The household would become eligible for CalFresh benefits if the standard utility allowance was provided.

(B) The household would receive increased benefits if the standard utility allowance was provided.

(2) Provide the SUAS benefit without requiring the applicant or recipient to provide additional paperwork or verification.

(3) Deliver the SUAS benefit using the Electronic Benefit Transfer (EBT) system.

(4) Notwithstanding any other law, notification of a recipient?s impending EBT dormant account status shall not be required when the remaining balance in a recipient?s account at the time the account becomes inactive is equal to or less than the value of one year of SUAS benefits.

(5) Ensure that receipt of the SUAS benefit pursuant to this section does not adversely affect a CalFresh recipient household?s eligibility, reduce a household?s CalFresh benefits, or disqualify the applicant or recipient of CalFresh benefits from receiving other public benefits, including other utility benefits, for which it may qualify.

(d) (1) To the extent permitted by federal law, a CalFresh household that receives SUAS benefits in the month of application for new cases or in the previous 12 months for existing cases is entitled to use the full standard utility allowance for the purposes of calculating CalFresh benefits. A CalFresh household shall be entitled to use the full standard utility allowance regardless of whether the SUAS benefit actually is expended by the household.

(2) If use of the full standard utility allowance, instead of the homeless shelter deduction, results in a lower amount of CalFresh benefits for a homeless household, the homeless household shall be entitled to use the homeless shelter deduction instead of the full standard utility allowance.

(e) This section shall not be implemented until funds are appropriated for that purpose by the Legislature in the annual Budget Act or related legislation.

(f) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 80) and added by Stats. 2014, Ch. 29, Sec. 81. Effective June 20, 2014. Section operative July 1, 2014, by its own provisions.)



18901.3

(a) Subject to the limitations of subdivision (b), pursuant to Section 115(d)(1)(A) of Public Law 104-193 (21 U.S.C. Sec. 862a(d)(1)(A)), California opts out of the provisions of Section 115(a)(2) of Public Law 104-193 (21 U.S.C. Sec. 862a(a)(2)). A convicted drug felon shall be eligible to receive CalFresh benefits under this section.

(b) Subdivision (a) does not apply to a person who has been convicted of unlawfully transporting, importing into this state, selling, furnishing, administering, giving away, possessing for sale, purchasing for purposes of sale, manufacturing a controlled substance, possessing precursors with the intent to manufacture a controlled substance, or cultivating, harvesting, or processing marijuana or any part thereof pursuant to Section 11358 of the Health and Safety Code.

(c) Subdivision (a) does not apply to a person who has been convicted of unlawfully soliciting, inducing, encouraging, or intimidating a minor to participate in any activity listed in subdivision (b).

(d) As a condition of eligibility to receive CalFresh benefits pursuant to subdivision (a), an applicant convicted of a felony drug offense that is not excluded under subdivision (b) or (c) shall be required to provide proof of one of the following subsequent to the most recent drug-related conviction:

(1) Completion of a government-recognized drug treatment program.

(2) Participation in a government-recognized drug treatment program.

(3) Enrollment in a government-recognized drug treatment program.

(4) Placement on a waiting list for a government-recognized drug treatment program.

(5) Other evidence that the illegal use of controlled substances has ceased, as established by State Department of Social Services regulations.

(e) Notwithstanding the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the department may implement this section through an all-county letter or similar instructions from the director no later than January 1, 2005.

(f) The department shall adopt regulations as otherwise necessary to implement this section no later than July 1, 2005. Emergency regulations adopted for implementation of this section may be adopted by the director in accordance with the Administrative Procedure Act. The adoption of emergency regulations shall be deemed to be an emergency and necessary for immediate preservation of the public peace, health and safety, or general welfare. The emergency regulations shall be exempt from review by the Office of Administrative Law. The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and shall remain in effect for no more than 180 days.

(g) This section shall become inoperative on April 1, 2015, and, as of January 1, 2016, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2016, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 26, Sec. 49. Effective June 20, 2014. Inoperative April 1, 2015. Repealed as of January 1, 2016, by its own provisions. See later operative version added by Sec. 50 of Stats. 2014, Ch. 26.)



18901.3

(a) Subject to the limitations of subdivision (b), pursuant to Section 115(d)(1)(A) of Public Law 104-193 (21 U.S.C. Sec. 862a(d)(1)(A)), California opts out of the provisions of Section 115(a)(2) of Public Law 104-193 (21 U.S.C. Sec. 862a(a)(2)). An individual convicted as an adult in state or federal court after December 31, 1997, including any plea of guilty or nolo contendere, of any offense classified as a felony that has as an element the possession, use, or distribution of a controlled substance, as defined in Section 102(6) of the federal Controlled Substances Act (21 U.S.C. Sec. 802(6)) or Division 10 (commencing with Section 11000) of the Health and Safety Code, shall be eligible to receive CalFresh benefits as provided for under this section.

(b) As a condition of eligibility to receive CalFresh benefits pursuant to subdivision (a), an applicant or recipient described in subdivision (a) who is on probation or parole shall comply with the terms of the probation or parole, including participation in a government-recognized drug treatment program, if required. If the county human services agency receives verification that the individual is in violation of probation or parole or that the individual is a fleeing felon pursuant to federal law, the individual shall be ineligible for CalFresh benefits under this section until the person is no longer in violation of probation or parole or a fleeing felon pursuant to federal law. Verification shall be obtained using existing county human services agency protocols to determine eligibility.

(c) This section shall become operative on April 1, 2015.

(Repealed (in Sec. 49) and added by Stats. 2014, Ch. 26, Sec. 50. Effective June 20, 2014. Section operative April 1, 2015, by its own provisions.)



18901.4

(a) Effective July 1, 2010, the department shall propose a Transitional Food Stamps for Foster Youth demonstration project under which independent foster care adolescents, as defined in Section 1905(w)(1) of the federal Social Security Act (42 U.S.C. Sec. 1396d(w)(1)) who are not eligible for CalWORKs or Supplemental Security Income program benefits, shall be eligible without regard to income or resources, subject to federal law authorizing demonstration projects pursuant to Section 2011 and following of Title 7 of the United States Code.

(b) An individual eligible for the program proposed pursuant to this section shall receive the maximum benefit amount allotted for a household size of one for the initial certification period, which shall remain constant for the entirety of the initial certification period. The food stamp case shall be established and maintained in the county of jurisdiction designated by the terminating foster care case.

(c) The demonstration project proposed pursuant to this section shall maximize access to benefits and minimize interim reporting requirements during the certification period.

(d) Not later than March 1, 2010, the department shall seek all necessary federal approvals to implement this section as a demonstration project for these beneficiaries. This section shall be implemented only to the extent that federal financial participation is available.

(e) The department shall implement this section by an all-county letter (ACL) or similar instruction from the director and shall adopt regulations as otherwise necessary to implement this section no later than January 1, 2011.

(Amended by Stats. 2011, Ch. 501, Sec. 22. Effective January 1, 2012.)



18901.5

(a) (1) The department shall establish a program of categorical eligibility for CalFresh in accordance with Section 5(a) of the federal Food and Nutrition Act of 2008 (7 U.S.C. Sec. 2014(a)), and implementing regulations, to improve nutrition and promote the retention and development of assets and resources for needy households who meet all other federal Supplemental Nutrition Assistance Program eligibility requirements. Categorical eligibility for CalFresh shall also apply to any individual who is a member of a household that will be receiving or is eligible to receive cash assistance under Part 5 (commencing with Section 17000), or eligible to receive food assistance under Chapter 10.1 (commencing with Section 18930).

(2) The department, to the extent permitted by federal law, shall design and implement a program of categorical eligibility for CalFresh for the purpose of establishing the gross income limit for the federal Temporary Assistance for Needy Families and state maintenance of effort funded service that confers categorical eligibility for any household that is categorically eligible pursuant to paragraph (1), and that includes a member who receives medical assistance under Chapter 7 (commencing with Section 14000) of Part 3.

(b) The director shall implement the program established pursuant to this section only with the appropriate federal authorization and if implementation would not result in the loss of federal financial participation.

(c) This section shall become inoperative on July 1, 2014, and, as of January 1, 2015, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2015, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 29, Sec. 82. Effective June 20, 2014. Inoperative July 1, 2014. Repealed as of January 1, 2015, by its own provisions. See later operative version added by Sec. 83 of Stats. 2014, Ch. 29.)



18901.5

(a) The department shall establish a program of categorical eligibility for CalFresh in accordance with Section 5(a) of the federal Food and Nutrition Act of 2008 (7 U.S.C. Sec. 2014(a)), and implementing regulations, to improve nutrition and promote the retention and development of assets and resources for needy households who meet all other federal Supplemental Nutrition Assistance Program eligibility requirements. Categorical eligibility for CalFresh shall also apply to any individual who is a member of a household that will be receiving or is eligible to receive cash assistance under Part 5 (commencing with Section 17000), or eligible to receive food assistance under Chapter 10.1 (commencing with Section 18930).

(b) The director shall implement the program established pursuant to this section only with the appropriate federal authorization and if implementation would not result in the loss of federal financial participation.

(c) This section shall become operative on July 1, 2014.

(Repealed (in Sec. 82) and added by Stats. 2014, Ch. 29, Sec. 83. Effective June 20, 2014. Section operative July 1, 2014, by is own provisions.)



18901.55

(a) If a county has entered into a memorandum of understanding pursuant to Section 49557.3 of the Education Code, the county shall use the procedure described in this section to determine CalFresh program eligibility for children whose information is shared with the county pursuant to Section 49557.3 of the Education Code, and, if the child is eligible, the county to enroll the child in the CalFresh program, upon receipt of a signed CalFresh program application.

(b) Upon receipt of information on the School Lunch Program application pursuant to this section for a pupil who is not already enrolled in the CalFresh program, the county shall treat the application as an application for the CalFresh program. For purposes of administration of the CalFresh program, the application date shall be the date that the application is received by the county human services department. If the county determines that the pupil is already enrolled in the CalFresh program, it shall not take any further action. Unless otherwise prohibited by federal law or regulation, for purposes of expedited service processing, a county shall request information necessary for processing an application at the first point of contact following receipt of information. If information is provided to determine whether the household meets the criteria for expedited service, the expedited timeframe processing timeframes shall apply from the point of first contact. For the processing of other households, the processing timeframes shall apply from the point at which the county has received sufficient information in order to process the application.

(c) If the county determines from information on the School Lunch Program application and supporting documents that the child or his or her family meets the income eligibility requirements for participation in the CalFresh program, the county shall notify the parent or guardian of the child that the child or his or her family has been found eligible for the CalFresh program.

(d) If the county is unable to determine from the information on the application whether the child or his or her family is eligible for the CalFresh program, the county shall contact the parent or guardian of the child to seek any additional information regarding income, household composition, or deductions that the county may determine to be necessary to complete the CalFresh program application. If the county determines that the child or his or her family does not meet the eligibility requirements for participation in the CalFresh program, the county shall notify the parent or guardian of the child of the determination.

(e) Each county shall request the parent or guardian of each child whom the county determines meets the eligibility requirements for participation in the CalFresh program under subdivision (c) to provide additional documentation as required by current law necessary for retention of eligibility in the CalFresh program.

(f) If a parent or guardian of a child does not provide the documentation required for retention of CalFresh program eligibility, as requested pursuant to subdivision (e), the county shall deny or discontinue CalFresh program benefits in accordance with existing regulations and laws.

(Added by Stats. 2011, Ch. 504, Sec. 3. Effective January 1, 2012.)



18901.6

To the maximum extent allowable by federal law, each county welfare department shall provide transitional CalFresh benefits to households terminating their participation in the CalWORKs program.

(Amended by Stats. 2011, Ch. 227, Sec. 73. Effective January 1, 2012.)



18901.7

(a) To the extent allowable by federal law, the income, resources, and deductible expenses of any household member who is rendered ineligible for CalFresh benefits pursuant to Title IV of Public Law 104-193, and any amendments thereto, shall be excluded when calculating federal Supplemental Nutrition Assistance Program benefits administered in California as CalFresh, under this chapter.

(b) No household shall receive more CalFresh benefits under this section than it would have received if no household member was rendered ineligible pursuant to Title IV of Public Law 104-193 and any subsequent amendments thereto.

(c) This section shall become operative on September 1, 1998.

(Amended by Stats. 2011, Ch. 227, Sec. 74. Effective January 1, 2012.)



18901.8

(a) To the extent permitted by federal law, and with receipt of necessary federal approvals, the State Department of Social Services, in conjunction with affected stakeholder groups, shall develop and implement, if otherwise feasible, a simplified and shorter application form for nonassistance CalFresh cases. The contents of this simpler form shall be evaluated for use in multiprogram application forms for the CalFresh, Medi-Cal, and CalWORKs programs. The department shall seek any federal approvals necessary for implementation of the form.

(b) The department shall not require any county to implement use of the form described in subdivision (a) until the county has been allowed sufficient time to reprogram its automated systems for the purpose of implementing the form.

(c) The department shall provide information on implementation, including a simplified form, to the appropriate legislative committees on or before July 1, 2001.

(Amended by Stats. 2011, Ch. 227, Sec. 75. Effective January 1, 2012.)



18901.9

(a) For the purpose of eligibility under this chapter, the rules governing the resource value of motor vehicles shall be aligned with an alternative program allowed under federal food stamp law.

(b) The department shall seek any federal approvals necessary to implement subdivision (a).

(c) If any federal approvals are necessary to implement subdivision (a), that subdivision shall be implemented only upon the execution of a declaration by the director, which shall be retained by the director, stating that any federal approvals necessary to implement subdivision (a) have been obtained.

(Added by Stats. 2003, Ch. 743, Sec. 4. Effective January 1, 2004.)



18901.10

To the extent permitted by federal law, and subject to the limitation in subdivision (c), each county welfare department shall, if appropriate, exempt a household from complying with face-to-face interview requirements for purposes of determining eligibility at initial application and recertification, according to the following:

(a) The county welfare department shall screen each household?s need for exemption status at application and recertification.

(b) A person eligible for an exemption under this section may request a face-to-face interview to establish initial eligibility or to comply with recertification requirements .

(c) Nothing in this section shall limit a county?s ability to require an applicant or recipient to make a personal appearance at a county welfare department office if the applicant or recipient no longer qualifies for an exemption or for other good cause.

(Added by Stats. 2003, Ch. 743, Sec. 5. Effective January 1, 2004.)



18902

Each county welfare department shall carry out the local administrative responsibilities of this chapter, subject to the supervision of the department and to rules and regulations adopted by the department.

(Repealed and added by Stats. 1973, Ch. 1216.)



18902.5

(a) In the administration of this chapter counties may conduct an early fraud prevention and detection program pursuant to this section.

(b) Funding for an early fraud prevention and detection program pursuant to Section 18906. 7 shall not be made to a county if the department determines that an early fraud prevention and detection program would not be cost-effective in that county.

(c) Funding for an early fraud prevention and detection program pursuant to Section 18906.6 shall not be available to a county until its operating plan for a program is approved by the department. No operating plan shall be approved by the department unless the plan contains assurances that the county will comply with the conditions specified in subdivision (d).

(d) Each county which operates an early fraud prevention and detection program shall be subject to all of the following conditions:

(1) No intimidation of applicants or recipients shall occur, either by referral or threat of referral for a fraud investigation.

(2) Applicants shall not be referred for a fraud investigation until after they have completed and signed the application for aid.

(3) The referral and investigation shall not delay the receipt of aid, including immediate need payments, for eligible applicants and recipients.

(4) Uniformed investigators shall not be used by any county welfare department for its fraud prevention program.

(5) The county welfare department shall abide by the confidentiality requirements in Section 10850 and the requirements and protections in the California Right to Financial Privacy Act under Chapter 20 (commencing with Section 7460) of Division 7 of Title 1 of the Government Code.

(6) The county shall make a referral for welfare fraud investigation when there is reason to believe that fraud exists. Fraud exists when a person, on behalf of himself or herself or others, has done any of the following:

(A) Knowingly, and with intent to deceive or defraud, made a false statement or representation to obtain benefits, to obtain a continuance or increase of benefits, or to avoid a reduction of benefits.

(B) Knowingly, and with intent to defraud, failed to disclose a fact which, if disclosed, could result in a denial, reduction, or discontinuance of benefits.

(C) Accepted benefits knowing he or she was not entitled to those benefits, or accepted any amount of benefits knowing the amount of benefits received was greater than the amount to which he or she was entitled.

(D) Made any statement which he or she did not know to be true with reckless disregard of the truth, for the purpose of obtaining, continuing, or avoiding a reduction or denial of benefits.

(7) The county shall make a referral for fraud investigation when there are reasonable grounds to believe that fraud, as specified in paragraph (6) exists. Reasonable grounds exist when one or more of the following criteria exists:

(A) An overpayment or overissuance of benefits, or both, may result from an applicant?s failure to report information pertinent to eligibility or benefits.

(B) A questionable situation exists and the applicant or third party acting on behalf of the applicant will not cooperate in providing necessary verification of information which would affect the applicant?s eligibility or the amount of benefits for which the applicant is eligible.

(C) The county welfare program staff person finds conflicting information which could affect the applicant?s eligibility or the amount of benefits for which the applicant is eligible, and any further action on the part of that staff person could jeopardize the investigator?s ability to investigate.

(D) The county is made aware of any situation involving the applicant that could involve embezzlement, collusion, conspiracy, trafficking, black marketing, or any other general program violations.

(E) The county is made aware of any situation in which the applicant may have forged, may have caused the forgery of, or is using a forgery of, any warrant or authorization to participate which has been negotiated.

(F) The county welfare program staff person has received an allegation of fraud with respect to the applicant from any governmental agency.

(G) The county has received a complaint containing facts which allege that a crime involving a public social services program, including, but not limited to, fraud, perjury, trafficking, or embezzlement may occur.

(Amended by Stats. 1991, Ch. 97, Sec. 22. Effective June 30, 1991.)



18903

The department shall enter into and execute on behalf of the state all necessary agreements in connection with this chapter as may be required by the United States Government.

(Repealed and added by Stats. 1973, Ch. 1216.)



18904

Regulations, orders or standards of general application to implement, interpret or make specific the law relating to this chapter shall be adopted, amended, or repealed only in accordance with Section 10554. The director shall also provide for the two methods as described in Section 18904.1.

(Amended by Stats. 1998, Ch. 902, Sec. 61. Effective January 1, 1999.)



18904.1

(a) The director, to the extent permitted by federal law, shall establish methods for CalFresh benefit issuance in all counties which guarantee to low-income households the health-vital nutritional benefits available under this chapter and to achieve the most efficient system for program administration so as to minimize administrative costs.

(b) The director shall maintain methods for over-the-counter and mail issuance of CalFresh benefits in a county until issuance of CalFresh benefits by electronic benefits transfer for all CalFresh recipients in the county has been implemented pursuant to Chapter 3 (commencing with Section 10065) of Part 1.

(c) Until issuance of CalFresh benefits by electronic benefits transfer has been implemented in a county for all CalFresh recipients, the director shall maintain, in the county, methods for over-the-counter issuance that guarantee program accessibility in all cases where a household has been found to be in immediate need of food assistance or where a household has been determined to be eligible for the replacement of a previous issuance.

(Amended by Stats. 2011, Ch. 227, Sec. 76. Effective January 1, 2012.)



18904.2

The department may administer outreach programs and adopt rules and regulations requiring counties to conduct outreach programs to the extent permitted by federal law and eligible for federal financial participation.

(Amended by Stats. 1988, Ch. 689, Sec. 3.)



18904.25

(a) Pursuant to the federal Stewart B. McKinney Homeless Assistance Act (Public Law 100-77), the department shall develop CalFresh information on expedited services targeted to the homeless population, including unaccompanied homeless children and youths, as those terms are defined in Section 11434a of Title 42 of the United States Code. This information shall be made available to homeless shelters, emergency food programs, local educational agency liaisons for homeless children and youths, designated pursuant to Section 11432(g)(1)(J)(ii) of Title 42 of the United States Code, and other community agencies who provide services to homeless people.

(b) Each county welfare department shall annually offer training on CalFresh application procedures to homeless shelter operators. That training shall include eligibility criteria and specific information regarding the eligibility of unaccompanied homeless children and youths. In addition, each county welfare department, upon request, shall provide homeless shelters with a supply of that portion of the CalFresh application used to request CalFresh expedited service.

(c) Upon receipt of a signed CalFresh application from an unaccompanied child or youth under 18 years of age, the county welfare department shall determine eligibility for CalFresh benefits, including making a determination of whether the child or youth is eligible to apply as a household of one or if he or she must apply with members of a household with whom he or she is regularly purchasing and preparing foods, and screen the application for entitlement to expedited service pursuant to Section 18914. If the application of the child or youth for CalFresh benefits is denied, the county welfare department shall provide the child or youth a written notice explaining the reason for the denial.

(Amended by Stats. 2013, Ch. 97, Sec. 2. Effective January 1, 2014.)



18904.3

(a) Where private nonprofit organizations are successful in raising money for CalFresh outreach activities and have secured a local governmental agency to serve as the contracting agency, the department shall, upon request and subject to approval by the United States Department of Agriculture, act as their state entity for receipt of matching funds.

(b) Any reduction in federal funding to the state that is due to the result of any audit of CalFresh outreach contracts or activities shall be applied to the appropriate local government that served as the contracting agency for CalFresh outreach activities.

(Amended by Stats. 2011, Ch. 227, Sec. 78. Effective January 1, 2012.)



18904.35

Upon approval of a final plan for CalFresh outreach activities, in accordance with Section 18904.4, the department shall, in determining whether to request federal matching funds for a CalFresh outreach activity, give priority consideration to those activities that implement the final plan.

(Amended by Stats. 2011, Ch. 227, Sec. 79. Effective January 1, 2012.)



18905

In the event that the United States Department of Agriculture makes a final determination to reduce federal funding of the federal Supplemental Nutrition Assistance Program, administered in California as CalFresh, due to issuance errors or improper or inadequate county administration of the program, the county or counties responsible for such reduction shall be liable for the amount thereof in accordance with standards adopted by the Director of Social Services.

(Amended by Stats. 2011, Ch. 227, Sec. 80. Effective January 1, 2012.)



18905.1

The department shall not impose any additional requirements for verification of eligibility for expedited service other than those minimum requirements that exist under federal law.

(Amended by Stats. 1990, Ch. 443, Sec. 1.)



18906

The department shall establish and maintain a plan whereby costs for county administration of CalFresh under this chapter will be effectively controlled within the amounts annually appropriated for such administration. The plan, to be known as the County Administrative Cost Control Plan, shall establish standards and performance criteria, including workload, productivity and support services standards, to which counties shall adhere. The plan shall be part of a single state plan, jointly developed by the department and the State Department of Health Care Services, for administrative cost control for the Aid to Families with Dependent Children (AFDC), CalFresh, and Medical Assistance (Medi-Cal) programs. Allocations shall be made to each county and shall be limited by and determined based upon the County Administrative Cost Control Plan. In administering the plan to control county administrative costs, the department shall not allocate state funds to cover county cost overruns which result from county failure to meet requirements of the plan. The department and the State Department of Health Care Services shall budget, administer, and allocate state funds for county administration in a uniform and consistent manner.

(Amended by Stats. 2011, Ch. 227, Sec. 81. Effective January 1, 2012.)



18906.5

(a) The state shall pay 70 percent of the nonfederal costs of administering the federal Supplemental Nutrition Assistance Program, administered in California as CalFresh, subject to Sections 18906 and 18906.7. The counties shall pay the remaining share of the nonfederal costs.

(b) The state shall pay 85 percent of the nonfederal share of the costs of AFDC fraud investigation subject to Section 15204.5. The counties shall pay the remaining share of the nonfederal costs.

(Amended by Stats. 2011, Ch. 227, Sec. 82. Effective January 1, 2012.)



18906.55

(a) (1) Notwithstanding Section 18906.5 or any other law, as a result of the substantial fiscal pressures on counties created by the unprecedented and unanticipated CalFresh caseload growth associated with the economic downturn beginning in 2008, and in order to provide fiscal relief to counties as a result of this growth, a county that meets the maintenance of effort requirement pursuant to Section 15204.4 entirely through expenditures for the administration of CalFresh in the 2010?11, 2011?12, 2012?13, 2013?14, and 2014?15 fiscal years shall receive the full General Fund allocation for administration of CalFresh without paying the county?s share of the nonfederal costs for the amount above the maintenance of effort required by Section 15204.4.

(2) For the 2015?16, 2016?17, and 2017?18 fiscal years, the waived portion of each county?s share of the nonfederal costs for the amount above the maintenance of effort required by Section 15204.4 shall be reduced incrementally, so that there will be no waiver of the county?s share in the 2018?19 fiscal year and each fiscal year thereafter. The waived portion of the county?s share shall be 75 percent in the 2015?16 fiscal year, 50 percent in the 2016?17 fiscal year, and 25 percent in the 2017?18 fiscal year of the amount above the maintenance of effort required by Section 15204.4 that would be required to access the county?s full General Fund allocation for administration of CalFresh from the state. Once a county satisfies its maintenance of effort obligation under Section 15204.4, the department shall grant the county access to the state funds for which the match is waived. Any county that expends funds in excess of the amount required to meet the maintenance of effort required by Section 15204.4 in the 2015?16, 2016?17, and 2017?18 fiscal years shall receive the amount of General Fund moneys that the county would have otherwise received based on the nonfederal sharing ratios in Section 18906.5, up to the county?s full General Fund allocation for that fiscal year.

(b) The full General Fund allocation for administration of CalFresh pursuant to subdivision (a) shall equal 35 percent of the total federal and nonfederal projected funding need for administration of CalFresh. The methodology used for calculating those projections shall remain the same as it was for the 2009?10 fiscal year for as long as this section remains in effect.

(c) Relief to the county share of administrative costs authorized by this section shall not result in any increased cost to the General Fund as determined in subdivision (b).

(d) Subdivision (a) shall not be interpreted to prevent a county from expending funds in excess of the amount required to meet the maintenance of effort required by Section 15204.4.

(e) This section shall become inoperative on July 1, 2018, and, as of January 1, 2019, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2019, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2014, Ch. 29, Sec. 84. Effective June 20, 2014. Inoperative July 1, 2018. Repealed as of January 1, 2019, by its own provisions.)



18906.6

At the time the United States Department of Agriculture allows the state to retain a portion of the value of any claims collected, the state shall retain 50 percent of this portion. The remaining 50 percent shall be distributed by the State Department of Social Services to the counties based upon the amount of claims collected by each county.

(Added by Stats. 1981, Ch. 579, Sec. 1.)



18906.7

The state shall pay 100 percent of the nonfederal costs of administering an early fraud prevention and detection program in the administration of this chapter, established pursuant to subdivision (a) of Section 18902.5, subject to Section 18906.

(Repealed and added by Stats. 1991, Ch. 97, Sec. 24. Effective June 30, 1991.)



18906.8

Subject to Section 18906, the state may pay 100 percent of the nonfederal administrative costs, when cost-effective, as determined by the state, of followup activities in the Income Eligibility and Verification System for recipients.

(Added by Stats. 1993, Ch. 69, Sec. 63. Effective June 30, 1993.)



18907

In the determination of eligibility for CalFresh, there shall be no discrimination against any household by reason of marital status, political belief, or any characteristic listed or defined in Section 11135 of the Government Code to the extent not in conflict with federal law.

(Amended by Stats. 2011, Ch. 227, Sec. 84. Effective January 1, 2012.)



18908

Except as provided in Section 18904.1, federal supplemental security income benefits, state supplemental security program benefits, public assistance, and county aid benefits shall not be reduced as a consequence of the receipt of CalFresh benefits under this chapter, to the extent permitted by federal law.

(Amended by Stats. 2011, Ch. 227, Sec. 85. Effective January 1, 2012.)



18909

Section 10850, relating to disclosure of information regarding public assistance recipients, shall apply to information obtained under this chapter.

(Amended by Stats. 1983, Ch. 101, Sec. 176.)



18910

(a) To the extent permitted by federal law, regulations, waivers, and directives, the department shall implement the prospective budgeting, semiannual reporting system provided in Sections 11265.1, 11265.2, and 11265.3, and related provisions, regarding CalFresh, in a cost-effective manner that promotes compatibility between the CalWORKs program and CalFresh, and minimizes the potential for payment errors.

(b) For CalFresh recipients who also are Medi-Cal beneficiaries and who are subject to the Medi-Cal midyear status reporting requirements, counties shall seek to align the timing of reports required under this section with midyear status reports required by the Medi-Cal program.

(c) The department shall seek all necessary waivers from the United States Department of Agriculture to implement subdivision (a).

(d) Counties may establish staggered, semiannual reporting cycles for individual households, based on factors established or approved by the department, provided the semiannual reporting cycle is aligned with the certification period; however, all households within a county must be transitioned to a semiannual reporting system simultaneously. Up to and until the establishment of a countywide semiannual reporting system, a county shall operate a quarterly system, as established by law and regulation.

(e) The requirement of subdivision (e) of Section 11265.1 shall apply to the implementation of this section.

(f) (1)?This section shall become operative on April 1, 2013. A county shall implement the semiannual reporting requirements in accordance with the act that added this section no later than October 1, 2013.

(2) Upon implementation described in paragraph (1), each county shall provide a certificate to the director certifying that semiannual reporting has been implemented in the county.

(3) Upon filing the certificate described in paragraph (2), a county shall comply with the semiannual reporting provisions of this section.

(Amended (as added by Stats. 2011, Ch. 501, Sec. 24) by Stats. 2013, Ch. 21, Sec. 45. Effective June 27, 2013.)



18911

(a) An application and an authorization for participation in CalFresh shall be processed within a period of not more than 30 days from the date of application.

(b) The department shall develop written information that describes the eligibility and verification requirements for expedited service, the process for applying for those benefits, and the availability of assistance in filling out the forms and gathering needed documentation.

(c) Each county welfare department shall make the material developed pursuant to subdivision (b) available to each applicant at the time the applicant initially seeks CalFresh benefits.

(d) Each county welfare department shall, upon request, make available the information developed pursuant to subdivision (b) to community action agencies, legal services offices, emergency food programs, and other programs.

(e) Each county welfare department shall compile a list of emergency food providers in the area served by the local CalFresh office. The list shall be updated, based on information from the food providers. The list shall be made available upon request, and, where needed, may be used to refer individuals to emergency food sites that may be able to provide assistance.

(f) Each county welfare department shall make available to CalFresh applicants, upon request, nonpromotional information that contains addresses and phone numbers of local legal services and welfare rights organizations.

(Amended by Stats. 2011, Ch. 227, Sec. 87. Effective January 1, 2012.)



18912

(a) Each county welfare department shall orally inform each applicant of the availability of expedited service and assistance in filling out the application.

(b) Each county welfare department shall assist an applicant, upon request of the applicant, in filling out forms and completing the application process for expedited service.

(Amended by Stats. 1990, Ch. 443, Sec. 2.)



18913

The department shall collect, quarterly, expedited service data, on a county-by-county basis, of the number of applications and the disposition of the applications, and shall publish those statistics quarterly.

(Amended by Stats. 1990, Ch. 443, Sec. 3.)



18914

(a) In accordance with, and to the extent provided by, federal law, the county human services agency shall provide CalFresh benefits on an expedited basis as provided in subdivision (b) to households determined to be in immediate need of food assistance.

(b) Pursuant to the federal requirements of Section 273.2(i)(2) of Title 7 of the Code of Federal Regulations, the county human services agency shall screen all CalFresh applications for entitlement to expedited service. Applicants who meet the federal criteria for expedited service as defined in Section 273.2(i)(1) of Title 7 of the Code of Federal Regulations shall receive either a manual authorization to participate or automated card or the immediate issuance of CalFresh benefits no later than the third day following the date the application was filed. To the maximum extent permitted by federal law, the amount of income to be received from any source shall be deemed to be uncertain and exempt from consideration in the determination of entitlement for expedited service. For purposes of this subdivision, a weekend shall be considered one calendar day.

(c) The State Department of Social Services shall develop and implement for expedited issuance a uniform procedure for verifying information required of an applicant.

(Amended (as amended by Stats. 2011, Ch. 227, Sec. 88) by Stats. 2012, Ch. 468, Sec. 1. Effective January 1, 2013.)



18915

All applications and public information materials shall be available to potential, present, and past CalFresh recipients in each county in Spanish as well as English plus any other non-English language prevalent in each county. It shall be within the discretion of the director to designate such other prevalent non-English languages.

(Amended by Stats. 2011, Ch. 227, Sec. 90. Effective January 1, 2012.)



18916

The board of supervisors of each county shall have the authority to request from the United States Department of Agriculture the simultaneous operation of the federally donated foods program under the Disaster Act of 1970 as amended and any other enabling federal law.

(Added by Stats. 1973, Ch. 1216.)



18918

Not later than January 15, 2001, the State Department of Social Services, in conjunction with the State Department of Public Health and appropriate stakeholders, shall develop and submit to the Legislature a community outreach and education campaign to help families learn about, and apply for, the federal Supplemental Nutrition Assistance Program, administered in California as CalFresh, and the California Food Assistance Program. At a minimum, the plan shall include the following:

(a) Specific milestones and objectives proposed to be completed for the upcoming year and their anticipated cost.

(b) A general description of each strategy or method to be used for outreach.

(c) Geographic areas and special populations to be targeted, if any, and why the special targeting is needed.

(d) Coordination with other state or county education and outreach efforts.

(e) The results of previous years? outreach efforts.

(1) If necessary to obtain federal financial participation the CalFresh outreach plan shall be submitted to the United States Department of Agriculture not later than January 15, 2001. The state share of the funding shall be subject to appropriation in the annual Budget Act and may be funded through the General Fund or other state or local funding sources, as appropriate.

(2) After submission of the initial plan, it shall be updated annually and submitted to the Legislature by April 1 for the following year.

(Amended by Stats. 2011, Ch. 227, Sec. 91. Effective January 1, 2012.)



18923

(a) The State Department of Social Services shall submit a request to the United States Department of Agriculture for a waiver to permit a CalFresh household to retain funds in the restricted savings account as specified in subdivision (a) of Section 11155.2 and as accumulated while participating in the Aid to Families with Dependent Children program. The participation requirements for this specific savings account as specified in subdivision (a) of Section 11155.2 shall apply to CalFresh. Penalties for nonqualifying withdrawal of these funds shall result in a calculation of a period of ineligibility for all persons in the CalFresh household, to be determined by dividing the balance in the account immediately prior to the withdrawal by the CalFresh allotment to which the household is entitled. The resulting whole number shall be the number of months of ineligibility. The period of ineligibility may be reduced when the divisor, which is the CalFresh allotment, increases as a result of a cost-of-living adjustment.

(b) The director may waive, with federal approval, the enforcement of specific federal Supplemental Nutrition Assistance Program requirements, regulations, and standards necessary to implement this provision.

(Amended by Stats. 2011, Ch. 227, Sec. 92. Effective January 1, 2012.)



18924

(a) To the extent permitted by federal law, waiver, demonstration project, or other federal authority, the department shall allow counties to utilize existing information maintained by the federal Social Security Administration regarding low-income social security benefit recipients, to simplify enrollment into the CalFresh program administered pursuant to this chapter, provided that an interested county has either the existing capacity to receive that information, or the ability to adapt its existing automation systems without significant changes or costs to the state or county.

(b) The department shall support enrollment efforts pursuant to this section by doing all of the following:

(1) Working with the Social Security Administration to target social security recipients 60 years of age and older whose income and other factors are likely to qualify them for aid through CalFresh.

(2) Developing a streamlined application and simplified enrollment process for likely eligible recipients, which may include strategies used by other states to reduce paperwork and increase federal nutrition benefits, including, but not limited to, self-certification of key eligibility factors, standardization of benefits and deductions, and automation of the application process.

(3) Seeking waivers, grants, or other federal authority and support necessary to implement this section.

(c) This section shall become operative on July 1, 2012.

(Added by Stats. 2011, Ch. 502, Sec. 2. Effective January 1, 2012. Section operative July 1, 2012, by its own provisions.)



18925

(a) The State Department of Health Care Services, in conjunction with the State Department of Social Services, shall implement a simplified eligibility process as part of CalFresh to expedite Medi-Cal program and Healthy Families Program enrollment for CalFresh recipients, including children and their eligible parents or caretaker relatives who are not enrolled in those programs.

(b) Each county welfare department shall develop a data list of family members residing in eligible CalFresh households who are not enrolled in the Medi-Cal program or the Healthy Families Program.

(c) The county welfare department shall develop a notice informing individuals identified pursuant to subdivision (b) that they may be entitled to receive benefits under the Medi-Cal program or the Healthy Families Program.

(d) At the time of the CalFresh household?s annual recertification, the county welfare department shall send the notice specified in subdivision (c) to the individuals identified in subdivision (b). The notice shall include a request for permission to use the information in the CalFresh recipient?s case file to make a determination of eligibility for the Medi-Cal program and the Healthy Families Program.

(e) The notice shall be written in culturally and linguistically appropriate language and at an appropriate literacy level. The notice shall include information on the Medi-Cal program and the Healthy Families Program, and a telephone number that CalFresh recipients may call for additional information.

(f) To apply for medical assistance under the Medi-Cal program, the CalFresh recipient shall sign, date, and return the notice requesting that an eligibility determination be made. Upon receipt of the notice, the county welfare department shall make an eligibility determination by utilizing the information in the CalFresh recipient?s case file or paper application. The Medi-Cal application date shall be the date the notice is received by the county welfare department. If the CalFresh case file does not include sufficient information to establish Medi-Cal program eligibility, the county welfare department shall request, either orally or in writing, additional information from the CalFresh recipient.

(g) If the CalFresh recipient is determined to be eligible to participate in the Medi-Cal program with a share of cost, or is determined to be ineligible for Medi-Cal, information pertinent to the CalFresh recipient?s eligibility for the Healthy Families Program shall be forwarded by the county welfare department to the Healthy Families Program statewide administrator for immediate processing. If there is insufficient information to establish Healthy Families Program eligibility, the administrator shall request, either orally or in writing, additional information from the CalFresh recipient.

(h) Counties shall include the cost of implementing this section in their annual administrative budget requests to the State Department of Health Care Services.

(i) This section shall be implemented on or after July 1, 2003, but only to the extent federal financial participation is available.

(Amended by Stats. 2011, Ch. 227, Sec. 93. Effective January 1, 2012.)



18926

(a) To the extent permitted by federal law, the department shall annually seek a federal waiver of the existing federal Supplemental Nutrition Assistance Program limitation that stipulates that an able-bodied adult without dependents (ABAWD) participant is limited to three months of CalFresh benefits in a three-year period unless that participant has met the work participation requirement.

(b) All eligible counties shall be included in and bound by this waiver unless a county declines to participate in the waiver request. If a county declines, the county shall submit documentation from the board of supervisors of that county to that effect.

(c) Notwithstanding the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 2 of the Government Code) the department may implement this section by all-county letters or similar instructions.

(Amended by Stats. 2011, Ch. 227, Sec. 94. Effective January 1, 2012.)



18926.5

(a) For the purposes of this chapter, ?CalFresh Employment and Training program? or ?CalFresh E&T? means the program established under Section 6(d)(4)(B) of the federal Food and Nutrition Act of 2008 (7 U.S.C. Sec. 2015), Section 273.7 of Title 7 of the Code of Federal Regulations, and associated administrative notices published by the United States Department of Agriculture with the purpose of assisting members of CalFresh households in gaining skills, training, work, or experience that will increase their ability to obtain regular employment.

(b) (1) A county that elects to participate in the CalFresh Employment and Training (CalFresh E&T) program, as authorized by the federal Food and Nutrition Act of 2008 (7 U.S.C. Sec. 2015), shall screen CalFresh work registrants to determine whether they will participate in, or be deferred from, the CalFresh E&T program. If deferred, a CalFresh work registrant may request to enroll in the CalFresh E&T program as a voluntary participant. An individual shall be deferred from a mandatory placement in the CalFresh E&T program if he or she satisfies any of the criteria in Sections 273.7 and 273.24 of Title 7 of the Code of Federal Regulations, if he or she resides in a federally determined work surplus area, or if he or she is a veteran who has been honorably discharged from the United States Armed Forces.

(2) For purposes of this section, ?deferred? has the same meaning as exempt.

(c) (1) A county that elects to participate in the CalFresh E&T program shall be required to demonstrate in its CalFresh E&T plan how it is effectively using CalFresh E&T funds for each of the components that the county offers, including, but not limited to, any of the following:

(A) Self-initiated workfare.

(B) Work experience or training.

(C) Education.

(D) Job search.

(E) The support services or client reimbursements needed to participate in subparagraphs (A) to (D), inclusive, as allowed by federal law and guidance.

(2) Nothing in this section shall be construed to require a county to offer a particular component as a part of its CalFresh E&T plan.

(d) Nothing in this section shall limit a county?s ability to condition the receipt of nonmedical benefits under Section 17000 on an individual?s participation in an employment and training or workfare program of the county?s choice, even if that program is financed in whole or in part with CalFresh E&T funds or match funds.

(e) Nothing in this section shall restrict the use of federal funds for the financing of CalFresh E&T programs.

(f) Nothing in this section shall be construed to require a county to provide for workers? compensation coverage for a CalFresh E&T participant. Notwithstanding Division 4 (commencing with Section 3200) of the Labor Code, a CalFresh E&T participant shall not be an employee for the purposes of workers? compensation coverage and a county shall have no duty to provide workers? compensation coverage for a CalFresh E&T participant.

(g) Notwithstanding the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the department may implement this section by all-county letters or similar instructions. Thereafter, the department shall adopt regulations to implement this section by October 1, 2013.

(Amended by Stats. 2013, Ch. 283, Sec. 2. Effective January 1, 2014.)



18926.6

In a county that elects to participate in the CalFresh E&T program, a veteran applying for CalFresh benefits who is required to register to work, but who is exempt from mandatory placement in the CalFresh E&T program pursuant to Section 18926.5, shall be given the opportunity to participate as a volunteer in the CalFresh E&T program, and shall be provided with a referral to the local county veterans service office and a referral to veterans? assistance and job training agencies, if those veterans? assistance and job training agencies are known to the county.

(Added by Stats. 2013, Ch. 283, Sec. 3. Effective January 1, 2014.)



18927

(a) Current and future CalFresh benefits shall be reduced in accordance with subdivisions (c) and (d) to recover an overissuance caused by intentional program violation, as defined in subdivision (c) of Section 273.16 of Title 7 of the Code of Federal Regulations, or fraud, or inadvertent household error.

(b) Current and future CalFresh benefits shall be reduced in accordance with subdivisions (c) and (d) to recover an overissuance caused by administrative error if required by federal law or if the overissuance exceeds one hundred twenty-five dollars ($125) or the threshold established pursuant to subdivision (h), whichever is greater.

(c) A household?s CalFresh benefits shall not be reduced to recover an overissuance as required or authorized by subdivision (a) or (b) unless the household receives adequate and timely notice of the overissuance, including, but not limited to, the budget worksheet that includes the amount and calculation of the overissuance and the reason for the overissuance.

(d) (1) In recovering an overissuance caused by administrative error, a recipient household?s monthly CalFresh benefits shall not be reduced by more than 5 percent of the household?s monthly CalFresh benefits or ten dollars ($10), whichever is greater, unless the recipient elects for the benefits to be reduced at a higher rate.

(2) In recovering an overissuance caused by inadvertent household error, a recipient household?s monthly CalFresh benefits shall not be reduced by more than 10 percent of the household?s monthly CalFresh benefits or ten dollars ($10), whichever is greater.

(3) In recovering an overissuance caused by intentional program violation, as defined in subdivision (c) of Section 273.16 of Title 7 of the Code of Federal Regulations, or fraud, a recipient household?s monthly CalFresh benefits shall be reduced by 20 percent of the household?s monthly CalFresh benefit or twenty dollars ($20), whichever is greater.

(e) If a household is no longer receiving CalFresh benefits, a CalFresh overissuance caused by administrative error shall not be established, and collection shall not be attempted, if the overissuance is less than one hundred twenty-five dollars ($125) or the threshold established pursuant to subdivision (h), whichever is greater.

(f) If a household is no longer receiving CalFresh benefits, collection shall be attempted if the overissuance is caused by inadvertent household error and the overissuance is thirty-five dollars ($35) or more. All overissuances caused by intentional program violation, as defined in subdivision (c) of Section 273.16 of Title 7 of the Code of Federal Regulations, or fraud shall be collected as required by federal law.

(g) When an overissuance collection is attempted, reasonable cost-effective methods of collection shall be implemented. The department shall define reasonable cost-effective collection methods, which shall include adequate and timely notice of the overissuance, including, but not limited to, all of the following:

(1) The amount and calculation of, and reason for, the overissuance.

(2) A statement of the monetary threshold described in this subdivision.

(3) Information about how to appeal the overissuance.

(4) Instructions for timely commencement of repayment.

(5) Consequences of delinquent payment.

(h) The department may establish a minimum cost-effective threshold for collecting CalFresh overissuances. If the department determines that the minimum cost-effective threshold is greater than one hundred twenty-five dollars ($125), this threshold shall be included in the state?s claims management plan submitted annually for federal approval.

(i) Nothing in this section shall prevent a county from writing off or terminating an overissuance claim when it meets the provisions of paragraph (8) of subdivision (e) of Section 273.18 of Title 7 of the Code of Federal Regulations.

(j) Nothing in this section shall prevent a county or the state from collecting all overissuances that are identified during a quality control review, as required by Section 275.12 of Title 7 of the Code of Federal Regulations.

(k) Notwithstanding the rulemaking provisions of the Administrative Procedure Act (Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code), the department may implement this section through all-county letters or similar instructions from the director no later than January 1, 2014, to allow for automation updates required by this section to be made in coordination with other scheduled updates.

(Added by Stats. 2012, Ch. 491, Sec. 2. Effective January 1, 2013.)






CHAPTER 10.1. Food Assistance Program for Legal Immigrants

18930

(a) The State Department of Social Services shall establish a Food Assistance Program to provide assistance for those persons described in subdivision (b). The department shall enter into an agreement with the United States Department of Agriculture to use the existing federal Supplemental Nutrition Assistance Program coupons for the purposes of administering this program. Persons who are members of a household receiving CalFresh benefits under this chapter or under Chapter 10 (commencing with Section 18900), and are receiving CalWORKs benefits under Chapter 2 (commencing with Section 11200) of Part 3 on September 1, 1998, shall have eligibility determined under this chapter without need for a new application no later than November 1, 1998, and the beginning date of assistance under this chapter for those persons shall be September 1, 1998.

(b) (1) Except as provided in paragraphs (2), (3), and (4) and Section 18930.5, noncitizens of the United States shall be eligible for the program established pursuant to subdivision (a) if the person?s immigration status meets the eligibility criteria of the federal Supplemental Nutrition Assistance Program in effect on August 21, 1996, but he or she is not eligible for federal Supplemental Nutrition Assistance Program benefits solely due to his or her immigration status under Public Law 104-193 and any subsequent amendments thereto.

(2) Noncitizens of the United States shall be eligible for the program established pursuant to subdivision (a) if the person is a battered immigrant spouse or child or the parent or child of the battered immigrant, as described in Section 1641(c) of Title 8 of the United States Code, as amended by Section 5571 of Public Law 105-33, or if the person is a Cuban or Haitian entrant as described in Section 501(e) of the federal Refugee Education Assistance Act of 1980 (Public Law 96-122).

(3) An applicant who is otherwise eligible for the program but who entered the United States on or after August 22, 1996, shall be eligible for aid under this chapter only if he or she is sponsored and one of the following apply:

(A) The sponsor has died.

(B) The sponsor is disabled as defined in subparagraph (A) of paragraph (3) of subdivision (b) of Section 11320.3.

(C) The applicant, after entry into the United States, is a victim of abuse by the sponsor or the spouse of the sponsor if the spouse is living with the sponsor.

(4) An applicant who is otherwise eligible for the program but who entered the United States on or after August 22, 1996, who does not meet one of the conditions of paragraph (3), shall be eligible for aid under this chapter beginning on October 1, 1999.

(5) The applicant shall be required to provide verification that one of the conditions of subparagraph (A), (B), or (C) has been met.

(6) For purposes of subparagraph (C) of paragraph (2), abuse shall be defined in the same manner as provided in Section 11495.1 and Section 11495.12. A sworn statement of abuse by a victim, or the representative of the victim if the victim is not able to competently swear, shall be sufficient to establish abuse if one or more additional items of evidence of abuse is also provided. Additional evidence may include, but is not limited to, the following:

(A) Police, government agency, or court records or files.

(B) Documentation from a domestic violence program, legal, clinical, medical, or other professional from whom the applicant or recipient has sought assistance in dealing with abuse.

(C) A statement from any other individual with knowledge of the circumstances that provided the basis for the claim.

(D) Physical evidence of abuse.

(7) If the victim cannot provide additional evidence of abuse, then the sworn statement shall be sufficient if the county makes a determination documented in writing in the case file that the applicant is credible.

(c) In counties approved for alternate benefit issuance systems, that same alternate benefit issuance system shall be approved for the program established by this chapter.

(d) (1) To the extent allowed by federal law, the income, resources, and deductible expenses of those persons described in subdivision (b) shall be excluded when calculating CalFresh benefits under Chapter 10 (commencing with Section 18900).

(2) No household shall receive more CalFresh benefits under this section than it would if no household member was rendered ineligible pursuant to Title IV of Public Law 104-193 and any subsequent amendments thereto.

(e) This section shall become operative on September 1, 1998.

(Amended by Stats. 2011, Ch. 227, Sec. 95. Effective January 1, 2012.)



18930.5

(a) As a condition of eligibility for assistance under this chapter:

(1) A recipient who is also receiving aid under Chapter 2 (commencing with Section 11200) of Part 3 shall be required to satisfactorily participate in welfare-to-work activities in accordance with the recipient?s welfare-to-work plan developed pursuant to Section 11325.21.

(2) A recipient who is not receiving aid under Chapter 2 shall be required to meet the federal Food Stamp Program work requirement specified in Section 6(o) of the Food Stamp Act of 1977 and any subsequent amendments thereto.

(b) This section shall become operative on September 1, 1998.

(Amended by Stats. 1999, Ch. 147, Sec. 41.6. Effective July 22, 1999.)



18931

Any person who is eligible for federally funded Supplemental Nutrition Assistance Program benefits, administered in California as CalFresh benefits, shall not be eligible for assistance under this chapter.

(Amended by Stats. 2011, Ch. 227, Sec. 96. Effective January 1, 2012.)



18932

(a) Except as otherwise provided in this chapter, the federal and state laws and regulations governing the federal Food Stamp Program shall also govern the program provided for under this chapter.

(b) Federal deeming rules and exemptions governing the federal Food Stamp Program shall also govern the program provided for under this chapter, except that for immigrants with affidavits of support under Section 1183a of Title 8 of the United States Code who do not meet exemptions from deeming, the period for deeming of a sponsor?s income and resources shall be three years from the date of the sponsor?s execution of the affidavit of support pursuant to Section 1183a of Title 8 of the United States Code.

(c) Notwithstanding any other provision in this chapter, immigrants who are victims of abuse by their sponsor or sponsor?s spouse shall be exempt from deeming. Abuse shall be defined in the same manner as provided in Section 11495.1 and Section 11495.12. A sworn statement of abuse by a victim, or the representative of the victim if the victim is not able to competently swear, shall be sufficient to establish abuse if one or more additional items of evidence of abuse is also provided. Additional evidence may include, but is not limited to, the following:

(1) Police, government agency, or court records or files.

(2) Documentation from a domestic violence program, or from a legal, clinical, medical, or other professional from whom the applicant or recipient has sought assistance in dealing with abuse.

(3) A statement from any other individual with knowledge of the circumstances that provided the basis for the claim.

(4) Physical evidence of abuse.

(5) If the victim cannot provide additional evidence of abuse, then the sworn statement shall be sufficient if the county makes a determination documented in writing in the case file that the applicant is credible.

(Amended by Stats. 1999, Ch. 147, Sec. 42. Effective July 22, 1999.)



18933

Benefits provided under this chapter shall be equivalent to the benefits provided under the federal Food Stamp Program.

(Added by Stats. 1997, Ch. 287, Sec. 1. Effective August 18, 1997.)



18934

(a) It is the intent of the Legislature to appropriate funds in the Budget Act for the purpose of providing services under this chapter.

(Amended by Stats. 1999, Ch. 147, Sec. 42.5. Effective July 22, 1999.)



18935

This chapter shall be implemented only during any period that federal benefits are provided under Section 1612(a) of Title 8 of the United States Code.

(Added by Stats. 1999, Ch. 147, Sec. 42.6. Effective July 22, 1999.)






CHAPTER 10.3. Cash Assistance Program for Aged, Blind, and Disabled Legal Immigrants

18937

The State Department of Social Services shall establish and supervise a county- or county consortia-administered program to provide cash assistance to aged, blind, and disabled legal immigrants who are not citizens and who successfully complete an application process. No application shall be required of individuals described in paragraph (1) of subdivision (b) of Section 18944. The department shall conduct the evaluations of disability for the program. If the federal government agrees to administer the program, the department shall contract with the federal government for this purpose, and the county responsibilities shall be reduced by the duties and responsibilities undertaken by the federal government.

(Added by Stats. 1998, Ch. 329, Sec. 38. Effective August 21, 1998.)



18938

(a) (1) Subject to paragraphs (2) and (3), an individual, upon application, shall be eligible for the program established pursuant to Section 18937 if his or her immigration status meets the eligibility criteria of the Supplemental Security Income/State Supplementary Program for the Aged, Blind, and Disabled (SSI/SSP) in effect on August 21, 1996, but he or she is not eligible for SSI/SSP benefits solely due to his or her immigration status under Title IV of Public Law 104-193 and any subsequent amendments thereto.

(2) An applicant who is otherwise eligible for the program, but who entered the United States on or after August 22, 1996, shall be eligible for aid under this chapter only if he or she is sponsored and one of the following conditions is met:

(A) The sponsor has died.

(B) The sponsor is disabled, as defined in subparagraph (A) of paragraph (3) of subdivision (b) of Section 11320.3.

(C) The applicant, after entry into the United States, is a victim of abuse by the sponsor or the spouse of the sponsor if the spouse is living with the sponsor.

(3) An applicant who is otherwise eligible for the program but who entered the United States on or after August 22, 1996, and who does not meet one of the conditions of paragraph (2) shall be eligible for aid under this chapter beginning on October 1, 1999.

(4) The applicant shall be required to provide verification that one of the conditions of subparagraphs (A), (B), or (C) of paragraph (2) has been met.

(5) (A) For purposes of subparagraph (C) of paragraph (2), abuse shall be defined in the same manner as provided in Section 11495.1 and Section 11495.12. A sworn statement of abuse by a victim, or the representative of the victim if the victim is not able to competently swear, shall be sufficient to establish abuse if one or more additional items of evidence of abuse is also provided. Additional evidence may include, but is not limited to, the following:

(i) Police, government agency, or court records or files.

(ii) Documentation from a domestic violence program, legal, clinical, medical, or other professional from whom the applicant or recipient has sought assistance in dealing with abuse.

(iii) A statement from any other individual with knowledge of the circumstances that provided the basis for the claim.

(iv) Physical evidence of abuse.

(B) If the victim cannot provide additional evidence of abuse, then the sworn statement shall be sufficient if the county makes a determination documented in the case file that the applicant is credible.

(b) The department shall periodically redetermine the eligibility of each individual.

(c) The department shall take all steps necessary to qualify any benefits paid under this section to be eligible for reimbursement as federal Interim Assistance including requiring a repayment agreement.

(Amended by Stats. 2001, Ch. 111, Sec. 53. Effective July 30, 2001.)



18939

(a) Any person who is found to be eligible for federally funded SSI by the department shall be required to apply for SSI benefits. An individual may continue to receive benefits under this article if he or she fully cooperates in the application and administrative appeal process of the Social Security Administration. An individual shall continue to be eligible to receive benefits under this article if he or she receives an unfavorable decision from the Social Security Administration.

(b) (1) The State Department of Social Services shall require counties with a base caseload of recipients of aid under this chapter of 70 or more to establish an advocacy program to assist applicants and recipients of aid under this chapter in the application process for the SSI program. The department shall encourage counties with a base caseload of recipients of aid under this chapter of 69 or less to establish a similar advocacy program. Counties may, at their option, contract to provide any or all of the required advocacy services.

(2) The department shall provide assistance to counties in their efforts to implement an SSI advocacy program (SSIAP) for applicants and recipients of aid under this chapter.

(c) The State Department of Social Services shall ensure that its Disability Evaluation Division (DED) expedites the disability evaluations for applicants and recipients of aid under this chapter by utilizing its existing case records sharing procedures to ensure that information from previous DED evaluations for the Medi-Cal program are shared expeditiously with the federal component of the division that is adjudicating the SSI disability application.

(d) The State Department of Social Services shall reimburse counties for legal fees incurred by attorneys or other authorized representatives during the appeals phase of the SSI application process only when the county demonstrates that the legal representative successfully secures approval of SSI benefits. The legal fees for each case shall not exceed twice the difference between the maximum monthly individual payment under this chapter and the maximum monthly SSP payment.

(e) The department shall report to the Legislature, by July 1, 2007, on the outcomes of county SSI advocacy programs, including the numbers of cases that transitioned to SSI and the amount of savings realized through the transfers.

(f) Subdivisions (b) to (e), inclusive, of this section shall become inoperative on July 1, 2011.

(Amended by Stats. 2008, Ch. 759, Sec. 37. Effective September 30, 2008. Subds. (b) to (e) are inoperative July 1, 2011, by subd. (f).)



18939.5

Notwithstanding any other provision of law, an individual who naturalizes while receiving benefits under this article, who remains otherwise eligible for benefits under this article, and who applies for federally funded Supplemental Security Income (SSI) and fully cooperates in the application and administrative appeal process of the Social Security Administration, shall continue to receive benefits under this article until the individual receives SSI benefits or has exhausted all appeals for their initial federal SSI application. A recipient shall not be entitled to receive duplicate payments for any month.

(Added by Stats. 2007, Ch. 177, Sec. 40. Effective August 24, 2007.)



18940

(a) Except as otherwise provided in this chapter, the federal and state laws and regulations governing the SSI/SSP program shall also govern the program provided for under this chapter.

(b) Federal deeming rules and exemptions governing the SSI/SSP program, including all federal and state laws and regulations designed to protect SSI/SSP recipients and their resources, shall also govern the program provided for under this chapter, except that for immigrants described in paragraph (3) of subdivision (a) of Section 18938 who do not meet exemptions from deeming, the period for deeming of a sponsor?s income and resources shall be 10 years from the date of the sponsor?s execution of the affidavit of support or the date of the immigrant?s arrival in the United States, whichever is later.

(c) Notwithstanding any other provision in this chapter, immigrants who are victims of abuse by their sponsor or sponsor?s spouse shall be exempt from deeming. Abuse shall be defined in the same manner as provided in Section 11495.1 and Section 11495.12. A sworn statement of abuse by a victim, or the representative of the victim if the victim is not able to competently swear, shall be sufficient to establish abuse if one or more additional items of evidence of abuse is also provided. Additional evidence may include, but is not limited to, the following:

(1) Police, government agency, or court records or files.

(2) Documentation from a domestic violence program, or from a legal, clinical, medical, or other professional from whom the applicant or recipient has sought assistance in dealing with abuse.

(3) A statement from any other individual with knowledge of the circumstances that provided the basis for the claim.

(4) Physical evidence of abuse.

(5) If the victim cannot provide additional evidence of abuse, then the sworn statement shall be sufficient if the county makes a determination documented in writing in the case file that the applicant is credible.

(Amended by Stats. 2001, Ch. 111, Sec. 54. Effective July 30, 2001.)



18941

Benefits provided under this chapter shall be equivalent to the benefits provided under the SSI/SSP program, Chapter 3 (commencing with Section 12000) of Part 3, except that the schedules for individuals and couples shall be reduced ten dollars ($10) per individual and twenty dollars ($20) per couple per month.

(Added by Stats. 1998, Ch. 329, Sec. 38. Effective August 21, 1998.)



18942

The department shall reimburse the counties for the cost of actual payments made pursuant to this chapter and for the administrative costs actually attributable to those payments. Any appropriation for this chapter may be transferred to pay for the costs of a contract entered into with the federal government to administer this chapter.

(Added by Stats. 1998, Ch. 329, Sec. 38. Effective August 21, 1998.)



18943

(a) Notwithstanding the provisions of the Administrative Procedure Act, Chapter 3.5 (commencing with Section 1340) of Part 1 of Division 3 of Title 2 of the Government Code, through June 30, 1999, the State Department of Social Services may implement the applicable provisions of this chapter through all county letter or similar instructions from the director.

(b) The director shall adopt regulations, as otherwise necessary, to implement the applicable provisions of this chapter no later than July 1, 1999. Emergency regulations to implement the applicable provisions of this chapter may be adopted by the director in accordance with the Administrative Procedure Act. The adoption of emergency regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health, safety, or general welfare.

(c) Emergency regulations shall be exempt from review by the Office of Administrative Law. The emergency regulations authorized by this section shall be submitted to the Office of Administrative Law for filing with the Secretary of State and shall remain in effect for no more than 180 days.

(Added by Stats. 1998, Ch. 329, Sec. 38. Effective August 21, 1998.)



18944

(a) It is the intent of the Legislature to appropriate funds in the Budget Act for the purpose of providing services under this chapter.

(b) This chapter shall become operative on:

(1) October 1, 1998, for those individuals who are eligible for aid under this chapter and are discontinued from the SSI/SSP program effective with their September 1998 benefits as a result of their immigration status under Title IV of Public Law 104-193 and any subsequent amendments thereto. Until the counties begin full operation the department shall cause a payment to each individual or couple to be issued through the Controller so that there is no interruption in these individual?s receipt of aid to which they are eligible under this chapter.

(2) November 1, 1998, for applicants for this program to have their applications accepted by county welfare departments, and establish a beginning date of aid. Counties shall have the ability to make eligibility determinations and cause the issuance of payments no later than December 1, 1998, unless the federal government has agreed to provide the services under this chapter at an earlier date.

(c) This chapter shall be implemented only during any period that federal benefits are provided under Section 1612(a) of Title 8 of the United States Code.

(Amended by Stats. 1999, Ch. 147, Sec. 43.5. Effective July 22, 1999.)






CHAPTER 10.4. Services and Benefits for Noncitizen Victims of Trafficking, Domestic Violence, and Other Serious Crimes

18945

(a) Noncitizen victims of trafficking, domestic violence, and other serious crimes, as defined in subdivision (b), shall be eligible for public social services under this division, and health care services under Part 6.2 (commencing with Section 12693) of Division 2 of the Insurance Code, to the same extent as individuals who are admitted to the United States as refugees under Section 1157 of Title 8 of the United States Code. These services shall discontinue if there is a final administrative denial of a visa application under Section 1101?(a)(15)(T)(i) or (ii), or Section 1101?(a)(15)(U)(i) or (ii), of Title 8 of the United States Code. For trafficking victims on behalf of whom law enforcement officials have not yet filed for continued presence or who have not yet filed an application for a visa, benefits issued pursuant to this subdivision shall be available for up to one year, and shall continue after that date only if an application for continued presence, or an application for a visa, is filed within the one-year period. Benefits and services under this subdivision shall be paid from state funds to the extent federal funding is unavailable.

(b) For purposes of this section, victims of trafficking, domestic violence, and other serious crimes shall be defined to include both of the following:

(1) Noncitizen victims of a severe form of trafficking in persons, who have been subjected to an act or practice described in Section 7102?(8) or (9) of Title 22 of the United States Code or Section 236.1 of the Penal Code, and who have filed an I-914 application for T Nonimmigrant status with the appropriate federal agency, are preparing to file an application for status under Section 1101?(a)(15)(T)(i) or (ii) of Title 8 of the United States Code, or otherwise are taking steps to meet the conditions for federal benefits eligibility under Section 7105 of Title 22 of the United States Code.

(2) Individuals who have filed a formal application with the appropriate federal agency for status under Section 1101?(a)(15)(U)(i) or (ii) of Title 8 of the United States Code.

(c) After one year from the date of application for public social services, noncitizen victims of a severe form of trafficking, as defined in paragraph (1) of subdivision (b), shall be ineligible for state-funded services if a visa application has not been filed until under Section 1101?(a)(15)(T)(i) or (ii) of Title 8 of the United States Code.

(d) A noncitizen victim of a severe form of trafficking, as defined in paragraph (1) of subdivision (b), who is issued a visa shall be removed from the state-funded program and provided federally funded public social services benefits under the provisions of Section 1522 of Title 8 of the United States Code, or another federal program for which the noncitizen victim may be eligible.

(e) For purposes of this section, Section 13283 and Section 14005.2:

(1) In determining whether an applicant for public social services has been a victim of a severe form of human trafficking, as defined in Section 7102?(8) or (9) of Title 22 of the United States Code, or Section 236.1 of the Penal Code, the state or local agency shall consider all relevant and credible evidence. A sworn statement by a victim, or a representative if the victim is not able to competently swear, shall be sufficient if at least one item of additional evidence is also provided, including, but not limited to, any of the following:

(A) Police, government agency, or court records or files.

(B) News articles.

(C) Documentation from a social services, trafficking, or domestic violence program, or a legal, clinical, medical, or other professional from whom the applicant or recipient has sought assistance in dealing with the crime.

(D) A statement from any other individual with knowledge of the circumstances that provided the basis for the claim.

(E) Physical evidence.

(F) A copy of a completed visa application.

(G) Written notice from the federal agency of receipt of the visa application.

(2) If the victim cannot provide additional evidence, then the sworn statement shall be sufficient if the county or state agency makes a determination documented in the case file that the applicant is credible.

(Amended by Stats. 2007, Ch. 130, Sec. 258. Effective January 1, 2008.)






CHAPTER 11. The Office of Child Abuse Prevention

ARTICLE 1. General

18950

The Legislature finds and declares that child abuse is a growing concern in this state, and that current methods of coping with child abuse problems are resulting in family breakups that are both expensive and nonproductive to the state. It is the intent of the Legislature to provide for the establishment of a State Office of Child Abuse Prevention to plan, improve, develop, and carry out programs and activities relating to the prevention, identification and treatment of child abuse and neglect.

(Amended by Stats. 1990, Ch. 756, Sec. 1.)



18950.5

For the purposes of this chapter, a child receiving treatment by spiritual means as provided in Section 16508 of the Welfare and Institutions Code shall not for that reason alone be considered an abused or neglected child.

(Added by Stats. 1978, Ch. 1334.)






ARTICLE 2. Definitions

18951

As used in this chapter:

(a) ?Child? means an individual under 18 years of age.

(b) ?Child services? means services for or on behalf of children, and includes the following:

(1) Protective services.

(2) Caretaker services.

(3) Day care services, including dropoff care.

(4) Homemaker services or family aides.

(5) Counseling services.

(c) ?Adult services? means services for or on behalf of a parent of a child, which shall include, but not be limited to, the following:

(1) Access to voluntary placement, long or short term.

(2) Counseling services before and after a crisis.

(3) Homemaker services or family aides.

(d) ?Multidisciplinary personnel? means any team of three or more persons who are trained in the prevention, identification, management, or treatment of child abuse or neglect cases and who are qualified to provide a broad range of services related to child abuse or neglect. The team may include, but need not be limited to, any of the following:

(1) Psychiatrists, psychologists, marriage and family therapists, or other trained counseling personnel.

(2) Police officers or other law enforcement agents.

(3) Medical personnel with sufficient training to provide health services.

(4) Social workers with experience or training in child abuse prevention, identification, management, or treatment.

(5) A public or private school teacher, administrative officer, supervisor of child welfare and attendance, or certificated pupil personnel employee.

(6) A CalWORKs case manager whose primary responsibility is to provide cross program case planning and coordination of CalWORKs and child welfare services for those mutual cases or families that may be eligible for CalWORKs services and that, with the informed written consent of the family, receive cross program case planning and coordination.

(e) ?Child abuse? as used in this chapter means a situation in which a child suffers from any one or more of the following:

(1) Serious physical injury inflicted upon the child by other than accidental means.

(2) Harm by reason of intentional neglect or malnutrition or sexual abuse.

(3) Going without necessary and basic physical care.

(4) Willful mental injury, negligent treatment, or maltreatment of a child under the age of 18 years by a person who is responsible for the child?s welfare under circumstances that indicate that the child?s health or welfare is harmed or threatened thereby, as determined in accordance with regulations prescribed by the Director of Social Services.

(5) Any condition that results in the violation of the rights or physical, mental, or moral welfare of a child or jeopardizes the child?s present or future health, opportunity for normal development, or capacity for independence.

(f) ?Parent? means any person who exercises care, custody, and control of the child as established by law.

(Amended by Stats. 2011, Ch. 296, Sec. 341. Effective January 1, 2012.)






ARTICLE 3. Office of Child Abuse Prevention

18952

There is hereby established in the State Department of Social Services an Office of Child Abuse Prevention which shall be administered by a chief who is subject to civil service rules and regulations and has recognized training and experience in child abuse prevention.

(Amended by Stats. 1981, Ch. 1149, Sec. 3.)



18953

The office shall employ such personnel as is necessary to carry out the provisions of this chapter, subject to civil service rules and regulations.

(Added by Stats. 1978, Ch. 1334.)



18953.5

The Office of Child Abuse Prevention may fund the various programs established pursuant to this chapter, Chapter 12 (commencing with Section 18975), and Chapter 12.5 (commencing with Section 18980) by means of grants rather than contracts. The grants shall not be subject to the review specified in Section 10295 of the Public Contract Code.

(Amended by Stats. 1990, Ch. 756, Sec. 3.)



18953.7

The Office of Child Abuse Prevention may renew grants not to exceed three years in duration on condition that the grant is reviewed annually and the grantee is found to be satisfactorily meeting the grant objectives.

(Added by Stats. 1984, Ch. 1638, Sec. 2. Effective September 30, 1984.)



18955

In the exercise of its authority under Section 18954 the office shall develop plans to fulfill the requirements of any federal act providing for the establishment and maintenance of pilot projects for the prevention, identification, and treatment of child abuse to facilitate the receipt and allocation of federal funds for planning, research, demonstration and special project grants. The office shall submit its recommendations concerning applications for federal funds to the California Health and Human Services Agency to be forwarded to the appropriate federal agency.

(Amended by Stats. 2011, Ch. 227, Sec. 97. Effective January 1, 2012.)



18955.1

It is the intent of the Legislature that the Office of Child Abuse Prevention shall make every attempt to qualify projects implemented pursuant to this chapter for federal funding. To that extent, should any provisions of this chapter prevent federal funding for projects implemented pursuant to this chapter, those provisions of this chapter shall be rendered inoperative.

(Amended by Stats. 1990, Ch. 756, Sec. 5. Note: This section prescribes conditions for inoperation of described provisions in Chapter 11, commencing with Section 18950.)



18958

The Office of Child Abuse Prevention shall apply for federal funding for the administration of its functions under this chapter. The office shall use these funds to do all of the following:

(a) Provide technical assistance (directly or through grant or contract pursuant to Section 16304 of the Government Code) to public and private agencies and organizations to assist them in planning, improving, developing, and carrying out programs and activities relating to the prevention, identification, and treatment of child abuse and neglect.

(b) Compile training materials for personnel who are engaged or intend to engage in the prevention, identification, and treatment of child abuse and neglect.

(c) Assist and provide funds for the coordination of child abuse prevention programs.

(d) Develop and establish other innovation programs in child abuse prevention where the office finds a need for the programs.

(e) Conduct research and collect data relevant to the determination of the effectiveness of child abuse prevention programs.

(Amended by Stats. 1990, Ch. 756, Sec. 8.)






ARTICLE 4. Child Abuse Prevention, Intervention, and Treatment Projects

18960

(a) It is the intent of the Legislature that child abuse and neglect prevention and intervention programs be encouraged by the funding of agencies addressing needs of children at high risk of abuse or neglect and their families.

(b) All funds expended by a county for activities under this section shall be expended by the county in a manner that will maximize eligibility for federal financial participation.

(c) Priority shall be given to prevention programs through nonprofit agencies, including, where appropriate, programs that identify and provide services to isolated families, particularly those with children five years of age or younger, high quality home visiting programs based on research-based models of best practice, and services to child victims of crime.

(Amended by Stats. 2012, Ch. 35, Sec. 149. Effective June 27, 2012.)



18961

(a) Projects and services funded pursuant to this article shall be selected using the following criteria:

(1) Priority shall be given to private, nonprofit agencies with programs that serve the needs of children at risk of abuse or neglect and that have demonstrated effectiveness in prevention or intervention.

(2) Agencies shall be eligible for funding provided that evidence is submitted that the proposed services are not duplicated in the community, are based on needs of children at risk, and are supported by a local public agency, including, but not limited to, one of the following:

(A) The county welfare department.

(B) A public law enforcement agency.

(C) The county probation department.

(D) The county board of supervisors.

(E) The county public health department.

(F) The county mental health department.

(G) The school district.

(3) Services provided shall be culturally and linguistically appropriate to the populations served.

(4) Services may include, but need not be limited to, day care, respite services, transportation, mental health services, services provided through home visiting programs, parent education and support programs, domestic violence services, disability services, early developmental screening and assessment, and counseling services.

(5) Applicant agencies shall demonstrate the existence of a 10 percent cash or in-kind match that will support the goals of child abuse and neglect prevention and intervention.

(6) Funding shall be used to supplement, but not supplant, child welfare services authorized pursuant to Chapter 5 (commencing with Section 16500) of Part 4.

(7) Priority for services shall be given to children who are at high risk, including children who are being served by the county welfare departments for being abused and neglected and other children who are referred for services by legal, medical, or social services agencies.

(8) Service to minority populations shall be reflected in the funding of projects.

(9) Projects and services shall clearly be related to the needs of children, especially those 14 years of age and under.

(b) In a county that has established a multidisciplinary council, the council shall be utilized to provide recommendations to the board of supervisors for the funding processes and priorities.

(c) Each county shall monitor the projects and services it funds.

(d) Beginning in the 2011?12 fiscal year, and for each fiscal year thereafter, funding and expenditures for programs and activities under this section shall be in accordance with the requirements provided in Sections 30025 and 30026.5 of the Government Code.

(Amended by Stats. 2013, Ch. 60, Sec. 1. Effective January 1, 2014.)



18961.5

(a) Notwithstanding any other provision of law, any county may establish a computerized database system within that county to allow provider agencies, as defined in subdivision (h), to share identifying information, as specified in subdivision (c), regarding families at risk for child abuse or neglect for the purposes of forming a multidisciplinary personnel team, as defined in either subdivision (d) of Section 18951 or paragraph (2) of subdivision (b) of Section 18961.7, for the prevention, identification, management, or treatment of child abuse or neglect, or for the provision of child welfare services to a child or child?s family.

(b) Each county shall develop its own standards for defining ?at risk? before establishing this system. Only information about children, the families of children, and persons living in the child?s home, at risk for child abuse or neglect may be entered into a computerized database system established pursuant to this section.

(c) With regard to a case in which a child or family has been identified as at risk for child abuse or neglect under this section, only the following information shall be entered into the system:

(1) The name, address, telephone number, and date and place of birth of family members and persons living in the child?s home.

(2) The number assigned to the case by each provider agency.

(3) The name and telephone number of each employee assigned to the case, or a contact person, from each provider agency.

(4) The date or dates of contact between each provider agency and a family member or a person living in the child?s home.

(d) The information may only be entered into the system by, or disclosed to, provider agency employees designated by the director of each participating provider agency. Members of the multidisciplinary personnel teams shall be drawn from these designated employees, or other persons, as specified in Section 18961. The heads of provider agencies shall establish a system by which unauthorized personnel cannot access the data contained in the system.

(e) The information obtained pursuant to this section shall be kept confidential and shall be used solely for the prevention, identification, management, or treatment of child abuse, child neglect, or both, or for the provision of child welfare services. Any person knowingly and intentionally violating this subdivision shall be subject to any administrative or civil penalties set forth in the respective statutes governing the confidentiality of the records maintained by the provider agencies.

(f) This section shall not supplant any duties required by the Child Abuse and Neglect Reporting Act (Article 2.5 (commencing with Section 11164) of Chapter 2 of Title 1 of Part 3 of the Penal Code).

(g) No employee of a provider agency which serves children and their families shall be civilly or criminally liable for furnishing or sharing information as authorized by this section.

(h) For the purposes of this section, ?provider agency? means any governmental or other agency which has as one of its purposes the prevention, identification, management, or treatment of child abuse or neglect. The provider agencies serving children and their families which may share information under this section shall include, but not be limited to, the following entities or service agencies:

(1) Social services.

(2) Children?s services.

(3) Health services.

(4) Mental health services.

(5) Probation.

(6) Law enforcement.

(7) Schools.

(i) A county that establishes a computerized database system pursuant to this section shall install system controls to monitor system use and to detect any violations of the system controls.

(Amended by Stats. 2010, Ch. 551, Sec. 6.5. Effective September 29, 2010. Operative January 1, 2011, pursuant to Sec. 8 of Ch. 551.)



18961.6

(a) Notwithstanding subdivision (c) of Section 18961.5, if the County of Los Angeles establishes a database pursuant to Section 18961.5, the database may also include the convictions of family members and persons living in the child?s home for crimes that involved a child as a victim.

(b) Information entered pursuant to subdivision (a) shall only be accessible to those provider agencies, as described in subdivision (h) of Section 18961.5, currently entitled to obtain criminal history records. These provider agencies shall include, but not be limited to, children?s services, probation, and law enforcement. The County of Los Angeles shall install system controls to only allow access to the information entered pursuant to subdivision (a) to those provider agencies, as described in subdivision (h) of Section 18961.5, currently entitled to obtain criminal history records, including, but not limited to, children?s services, probation, and law enforcement. Nothing in this section shall preclude the information entered pursuant to subdivision (a) from being discussed in the context of a multidisciplinary team, as defined in subdivision (d) of Section 18951.

(c) If the database of the County of Los Angeles includes conviction information pursuant to subdivision (a), the conviction information added to the database pursuant to subdivision (a) shall be removed from the database 50 years after the date of the conviction.

(Added by Stats. 2010, Ch. 551, Sec. 7. Effective September 29, 2010.)



18961.7

(a) Notwithstanding any other provision of law, a county may establish a child abuse multidisciplinary personnel team within that county to allow provider agencies to share confidential information in order for provider agencies to investigate reports of suspected child abuse or neglect made pursuant to Section 11160, 11166, or 11166.05 of the Penal Code, or for the purpose of child welfare agencies making a detention determination.

(b) For the purposes of this section, the following terms shall have the following meanings:

(1) ?Child abuse multidisciplinary personnel team? means any team of two or more persons who are trained in the prevention, identification, or treatment of child abuse and neglect cases and who are qualified to provide a broad range of services related to child abuse. The team may include, but shall not be limited to:

(A) Psychiatrists, psychologists, marriage and family therapists, or other trained counseling personnel.

(B) Police officers or other law enforcement agents.

(C) Medical personnel with sufficient training to provide health services.

(D) Social services workers with experience or training in child abuse prevention.

(E) Any public or private school teacher, administrative officer, supervisor of child welfare attendance, or certified pupil personnel employee.

(2) ?Provider agency? means any governmental or other agency that has as one of its purposes the prevention, identification, management, or treatment of child abuse or neglect. The provider agencies serving children and their families that may share information under this section shall include, but not be limited to, the following entities or service agencies:

(A) Social services.

(B) Children?s services.

(C) Health services.

(D) Mental health services.

(E) Probation.

(F) Law enforcement.

(G) Schools.

(c) (1) Notwithstanding Section 827 of the Welfare and Institutions Code or any other provision of law, during a 30-day period, or longer if documented good cause exists, following a report of suspected child abuse or neglect, members of a child abuse multidisciplinary personnel team engaged in the prevention, identification, and treatment of child abuse may disclose to and exchange with one another information and writings that relate to any incident of child abuse that may also be designated as confidential under state law if the member of the team having that information or writing reasonably believes it is generally relevant to the prevention, identification, or treatment of child abuse. Any discussion relative to the disclosure or exchange of the information or writings during a team meeting is confidential and, notwithstanding any other provision of law, testimony concerning that discussion is not admissible in any criminal, civil, or juvenile court proceeding.

(2) Disclosure and exchange of information pursuant to this section may occur telephonically and electronically if there is adequate verification of the identity of the child abuse multidisciplinary personnel who are involved in that disclosure or exchange of information.

(3) Disclosure and exchange of information pursuant to this section shall not be made to anyone other than members of the child abuse multidisciplinary personnel team, and those qualified to receive information as set forth in subdivision (d).

(d) The child abuse multidisciplinary personnel team may designate persons qualified pursuant to paragraph (1) of subdivision (b) to be a member of the team for a particular case. A person designated as a team member pursuant to this subdivision may receive and disclose relevant information and records, subject to the confidentiality provisions of subdivision (f).

(e) The sharing of information permitted under subdivision (c) shall be governed by protocols developed in each county describing how and what information may be shared by the child abuse multidisciplinary team to ensure that confidential information gathered by the team is not disclosed in violation of state or federal law. A copy of the protocols shall be distributed to each participating agency and to persons in those agencies who participate in the child abuse multidisciplinary team.

(f) Every member of the child abuse multidisciplinary personnel team who receives information or records regarding children and families in his or her capacity as a member of the team shall be under the same privacy and confidentiality obligations and subject to the same confidentiality penalties as the person disclosing or providing the information or records. The information or records obtained shall be maintained in a manner that ensures the maximum protection of privacy and confidentiality rights.

(g) This section shall not be construed to restrict guarantees of confidentiality provided under state or federal law.

(h) Information and records communicated or provided to the team members by all providers and agencies, as well as information and records created in the course of a child abuse or neglect investigation, shall be deemed private and confidential and shall be protected from discovery and disclosure by all applicable statutory and common law protections. Existing civil and criminal penalties shall apply to the inappropriate disclosure of information held by the team members.

(Amended by Stats. 2013, Ch. 7, Sec. 1. Effective January 1, 2014.)



18962

The county child welfare agency shall provide to the Office of Child Abuse Prevention, no later than October 1 of each year, an annual expenditure report to include funds expended, populations served, and other information deemed necessary based on a process to be developed by the department, in consultation with counties.

(Amended by Stats. 2013, Ch. 60, Sec. 2. Effective January 1, 2014.)



18963

Unless otherwise specified in the annual Budget Act, the funds appropriated in the annual Budget Act to the State Department of Social Services for the purposes of this article shall be allocated as follows:

(a) A sum equal to 90 percent of the appropriation shall be allocated to the board of supervisors of each of the participating counties.

(b) A sum equal to 7 percent of the appropriation shall be allocated to the State Children?s Trust Fund established under Section 18969 for innovative, child-centered approaches which indicate promise of quality, cost-effective services to prevent child abuse and neglect.

(c) The Office of Child Abuse Prevention shall reserve a sum equal to 3 percent of the appropriation, to be used to provide administrative oversight and consultation that shall include activities necessary to do all of the following:

(1) Ensure that each county allocates revenues through the use of an accountable process that utilizes a multidisciplinary approach, particularly including strengthening child abuse councils and allocates revenues in a manner consistent with a county expenditure plan for all Child Abuse Prevention, Intervention, and Treatment program revenues. The county plans shall explain how services funded under this article are coordinated with the array of services available in the county and are based on unmet need. The Office of Child Abuse Prevention shall review and approve these plans prior to authorizing county expenditure of funds. The Office of Child Abuse Prevention shall require counties to submit annual reports on program services.

(2) Ensure Child Abuse Prevention, Intervention, and Treatment program compliance and accountability to the county plan and legislative intent.

(d) Counties with provider contracts in effect as of June 30, 1998, may continue those contracts. However, no county shall receive an augmentation of Child Abuse Prevention, Intervention, and Treatment funds unless the county modifies its program in accordance with subdivision (c). During the 1998?99 state fiscal year, if a county qualifies to receive an augmentation of funds, counties may augment existing provider contracts without competitive bids.

(e) The Office of Child Abuse Prevention may contract with a statewide nonprofit consortium with broad-based statewide representation to provide training and technical assistance, and to improve accountability for the use of funds in the Child Abuse Prevention, Intervention, and Treatment program using funds identified in subdivision (c).

(f) A portion of the funds specified in subdivision (c) may be allocated to the State Children?s Trust Fund to be used for statewide training and technical assistance services. Moneys for statewide training and technical assistance may be supplemented under subdivision (a) by an amount not to exceed 0.50 percent of the total Child Abuse Prevention, Intervention, and Treatment appropriation but the total amount allocated statewide for training and technical assistance shall not exceed 2 percent of the total Child Abuse Prevention, Intervention, and Treatment appropriation. To accomplish this augmentation, the board of supervisors of each participating county may allocate annually a portion of its allocation under this section as a supplement to funds for statewide training and technical assistance. Activities to be funded with these supplemental moneys may be specified by the allocating county and approved by the State Department of Social Services.

(Amended by Stats. 2013, Ch. 60, Sec. 3. Effective January 1, 2014.)



18964

(a) Notwithstanding any provision of law governing the disclosure of information and records, including, but not limited to, Section 5328 of the Welfare and Institutions Code, a person who is trained and qualified to serve on a multidisciplinary personnel team pursuant to subdivision (d) of Section 18951, whether or not the person is serving on a team, may be deemed, by the team, to be part of the team as necessary for the purpose of the prevention, identification, management, or treatment of an abused child and his or her parents. The designated team may deem a person to be a member of the team for a particular case, and that team shall specify its reasons, in writing, for deeming that person to be a member of the team. The person, when deemed a member of the team, may receive and disclose information relevant to a particular case as though he or she were a member of the team. The information and records which may be disclosed shall not be restricted to those obtained in the course of providing services pursuant to this chapter.

(b) The caregiver of the child and, in the case of an Indian child, the child?s tribe shall be permitted to provide information about the child to the multidisciplinary personnel team that will be considered by the team and to attend meetings of the multidisciplinary personnel team, as deemed appropriate by the team, without becoming a member of the team. Any caregiver or tribal representative who attends multidisciplinary personnel team meetings shall agree in writing not to disclose any confidential information he or she receives as a result of his or her participation with the team.

(c) This section does not apply to the records of or pertaining to a nonminor dependent. The multidisciplinary personnel team may have access to those records only with the explicit written and informed consent of the nonminor dependent.

(Amended by Stats. 2012, Ch. 846, Sec. 63. Effective January 1, 2013.)






ARTICLE 5. Children?s Trust Fund

18965

A county board of supervisors may designate an existing local voluntary commission, board or council in order to carry out the purposes of this article. The commission shall either be a commission whose duties are primarily related to services for children, with special emphasis upon child abuse and neglect prevention and intervention services, or whose duties relate to human services.

(Added by Stats. 1982, Ch. 1399, Sec. 2.)



18966

When a county board of supervisors designates a commission pursuant to Section 18965, the board of supervisors shall establish a county children?s trust fund. The children?s trust fund shall consist of the fees for birth certificates, collected pursuant to Section 103625 of the Health and Safety Code, grants, gifts, or bequests from private sources to be used for child abuse and neglect prevention and intervention programs, any funds appropriated by local governmental entities to the trust fund, and any funds appropriated to the county for the trust fund by the Legislature. The local registrar or county recorder may, however, retain a percentage, not to exceed 10 percent, of the surcharge collectible pursuant to subdivision (b) of Section 103625 of the Health and Safety Code, in order to defray the costs of collection.

The county treasurer shall transmit moneys collected from birth certificate fees for the county children?s trust fund, pursuant to subdivision (b) of Section 103625 of the Health and Safety Code, collected with respect to the birth certificate of a child whose mother was a resident of another county at the time of the birth to the treasurer of the county of the mother?s residence at the time of the birth if the county to receive the funds has established a program pursuant to Article 5 (commencing with Section 18965) of Chapter 11 of Part 6 of Division 9 of the Welfare and Institutions Code and does not have a licensed health facility that provides maternity services within its jurisdiction.

(Amended by Stats. 1996, Ch. 1023, Sec. 501. Effective September 29, 1996.)



18966.1

(a) Any federal funds provided for child abuse prevention challenge grants to provide matching funds to states that have established children?s trust funds shall be allocated to the counties? children?s trust funds in the following manner:

(1) Counties that receive less than twenty thousand dollars ($20,000) per annum for their county children?s trust funds from the fees on birth certificates collected pursuant to Section 103625 of the Health and Safety Code, shall be granted from federal matching funds that amount necessary to bring that income to the trust fund to twenty thousand dollars ($20,000) per year.

If the state?s annual federal matching fund allocation is insufficient to provide each county children?s trust fund with a minimum total annual funding level of twenty thousand dollars ($20,000), the Office of Child Abuse Prevention shall determine an allocation process for federal matching funds to ensure that each county children?s trust fund receives a minimum level of annual funding from all sources.

(2) The remaining funds from the federal challenge grant shall then be distributed equally among all the counties, up to ten thousand dollars ($10,000) per county.

(3) If sufficient federal matching funds exist after each county children?s trust fund is provided a total annual children?s trust fund allocation of twenty thousand dollars ($20,000) and after each county children?s trust fund receives a maximum annual allocation of ten thousand dollars ($10,000) in federal matching funds, the remaining federal matching funds shall be distributed to each county children?s trust fund according to population.

(b) (1) Federal challenge grant funds shall be received by the Office of Child Abuse Prevention and allocated in the manner specified in subdivision (a).

(2) Boards of supervisors may establish criteria for determining which programs shall receive funding. Boards of supervisors may accept all program proposals, prioritize those proposals, and make the final decision as to which programs shall receive funds.

(c) Federal matching funds shall be allocated pursuant to subdivision (a) for counties that have not established a local children?s trust fund and shall be transferred to that county?s existing children?s trust fund established by the Office of Child Abuse Prevention in the State Children?s Trust Fund. Nothing in this section shall prevent a county that has not established a local children?s trust fund from establishing a local children?s trust fund.

(d) Receipt by a county of any federal funds available for the purposes set forth in this section shall be contingent upon the provision of assurances that the county will provide to the Office of Child Abuse Prevention all information necessary to meet federal reporting mandates. Those information needs shall be identified by the department at the time federal funds are allocated.

(e) Moneys received by a county children?s trust fund from private voluntary contributions shall not be considered in the calculation of federal challenge grant allocations pursuant to subdivision (a).

(Amended by Stats. 1996, Ch. 1023, Sec. 502. Effective September 29, 1996.)



18967

Money in the children?s trust fund of each county shall be used to fund child abuse and neglect prevention and intervention programs operated by private nonprofit organizations or public institutions of higher education with recognized expertise in fields related to child welfare. The designated commission shall establish criteria for determining those programs which shall receive funding. The commission shall accept all program proposals that meet criteria set by the commission, shall prioritize these proposals, and shall make recommendations to the board of supervisors as to those proposals which the commission feels should receive funding. The board of supervisors shall make the final decision as to which programs shall be funded. The county shall use no more than 5 percent of the amounts in the trust fund for administrative costs.

(Amended by Stats. 1988, Ch. 722, Sec. 5.)



18968

In any county where the board of supervisors does not designate a commission to carry out the purposes of this article, pursuant to Section 18965, except for a percentage of the receipts necessary for purposes of collection, the amount collected for the surcharge upon birth certificates pursuant to Section 103625 of the Health and Safety Code shall be transferred by the local registrar or county recorder to the Treasurer for deposit in the State Children?s Trust Fund.

(Amended by Stats. 1996, Ch. 1023, Sec. 503. Effective September 29, 1996.)



18968.5

Amounts collected for the surcharge upon birth certificates pursuant to Section 103625 of the Health and Safety Code that would have been transferred by the local registrar or county recorder to the Treasurer for deposit in the State Children?s Trust Fund shall, instead, revert to the county children?s trust fund when the board of supervisors designates a commission to carry out the purposes of this article, pursuant to Section 18965.

(Amended by Stats. 1996, Ch. 1023, Sec. 504. Effective September 29, 1996.)



18969

(a) There is hereby created in the State Treasury a fund which shall be known as the State Children?s Trust Fund. The fund shall consist of funds received from a county pursuant to Section 18968, funds collected by the state and transferred to the fund pursuant to subdivision (b) of Section 103625 of the Health and Safety Code and Article 2 (commencing with Section 18711) of Chapter 3 of Part 10.2 of Division 2 of the Revenue and Taxation Code, grants, gifts, or bequests made to the state from private sources to be used for innovative and distinctive child abuse and neglect prevention and intervention projects, and money appropriated to the fund for this purpose by the Legislature. The State Registrar may retain a percentage of the fees collected pursuant to Section 103625 of the Health and Safety Code, not to exceed 10 percent, in order to defray the costs of collection.

(b) Money in the State Children?s Trust Fund, upon appropriation by the Legislature, shall be allocated to the State Department of Social Services for the purpose of funding child abuse and neglect prevention and intervention programs. The department may not supplant any federal, state, or county funds with any funds made available through the State Children?s Trust Fund.

(c) The department may establish positions as needed for the purpose of implementing and administering child abuse and neglect prevention and intervention programs that are funded by the State Children?s Trust Fund. However, the department shall use no more than 5 percent of the funds appropriated pursuant to this section for administrative costs.

(d) No State Children?s Trust Fund money shall be used to supplant state General Fund money for any purpose.

(e) It is the intent of the Legislature that the State Children?s Trust Fund provide for all of the following:

(1) The development of a public-private partnership by encouraging consistent outreach to the private foundation and corporate community.

(2) Funds for large-scale dissemination of information that will promote public awareness regarding the nature and incidence of child abuse and the availability of services for intervention. These public awareness activities shall include, but not be limited to, the production of public service announcements, well-designed posters, pamphlets, booklets, videos, and other media tools.

(3) Research and demonstration projects that explore the nature and incidence and the development of long-term solutions to the problem of child abuse.

(4) The development of a mechanism to provide ongoing public awareness through activities that will promote the charitable tax deduction for the trust fund and seek continued contributions. These activities may include convening a philanthropic roundtable, developing literature for use by the State Bar for dissemination, and whatever other activities are deemed necessary and appropriate to promote the trust fund.

(Amended by Stats. 2013, Ch. 76, Sec. 225. Effective January 1, 2014.)



18970

(a) The department shall expend funds appropriated to it pursuant to Section 18969 for innovative local child abuse and neglect prevention and intervention programs operated by private nonprofit organizations or public institutions of higher education with recognized expertise in fields related to child welfare. These projects shall be joined to formal evaluation components.

(b) These funds may also be used for evaluation, research, or dissemination of information concerning existing program models for the purpose of replication of successful models.

(c) The Office of Child Abuse Prevention and those local commissions designated by the county boards of supervisors shall collect and publish the following data relevant to the state and local children?s trust funds:

(1) Descriptions of the types of programs and services funded by local and state children?s trust funds and the target populations benefiting from these programs.

(2) The amount in each portion of the state and local trust fund as of June 30 each year, beginning June 30, 1987, as well as the amount disbursed in the preceding fiscal year.

(e) (1) Funds shall be expended from the moneys appropriated to the State Children?s Trust Fund pursuant to Section 18969 of this code and Section 103590 of the Health and Safety Code to enable the Office of Child Abuse Prevention to annually collect and publish the data specified in subdivision (c).

(2) Funds may be expended from local children?s trust funds established pursuant to Section 18966 to enable those local commissions designated by the county boards of supervisors in accordance with Section 18966 to annually collect and publish the data specified in subdivision (c).

(Amended by Stats. 1996, Ch. 1023, Sec. 506. Effective September 29, 1996.)



18971

Priority for funds transferred to the State Children?s Trust Fund pursuant to Section 18968 shall be given to funding child abuse and neglect prevention and intervention programs operated by private nonprofit organizations or public institutions of higher education with recognized expertise in fields related to child welfare in the county where the funds originated, and where the county board of supervisors has not designated a commission pursuant to Section 18965 and has not established a county children?s trust fund pursuant to Section 18966. The department may allow the funds for a small county to accumulate to a usable amount, or fund regional programs serving several small counties. The department shall establish criteria for determining which programs shall be funded. Applicants for funding shall submit proposals to the department in response to a request for proposals. If there is no acceptable response to the department?s requests for proposals from qualified public institutions of higher education or private nonprofit organizations in a county, then the department may use the funds from that county pursuant to Section 18970.

(Amended by Stats. 1985, Ch. 466, Sec. 3.)






ARTICLE 6. Citizen Review Panels

18973

(a) Each citizen review panel established pursuant to Section 5106a(c) of Title 42 of the United States Code shall examine the policies, procedures, and practices of state and local child protective services agencies and, where appropriate, specific cases, to evaluate the extent to which the agencies are effectively discharging their child protection responsibilities in accordance with the state child and family services plan and the child protection standards set forth under Section 5106a(b) of Title 42 of the United States Code, and with relevant sections of this code and the Penal Code.

(b) A citizen review panel may review the extent to which the state child protective services system is coordinated with the foster care and adoption programs established under Part E of Title IV of the Social Security Act (42 U.S.C. Sec. 670 et seq.).

(c) A panel may examine any other criteria its members consider important to ensure the protection of children.

(d) Each panel shall be composed of volunteer members who are broadly representative of the community in which a panel is established, including members who have expertise in the prevention and treatment of child abuse and neglect, private citizens, former consumers of services, court-appointed special advocates, foster parents, children?s attorneys, law enforcement personnel, health and mental health professionals, substance abuse professionals, representatives from elementary and secondary education, representatives from higher education, mandated reporters, and representatives of tribal governments.

(e) The members and staff of a citizen review panel may not disclose to any person or government official any identifying information about any specific child protection case that is provided to the panel.

(f) Nothing in this section shall preclude a panel from releasing any information provided to the panel that will permit the panel to inform the public, a county child welfare services agency, a county board of supervisors, and other relevant agency concerning the panel?s progress, findings, and recommendations, if the information does not contain identifying information about any specific child protection case.

(g) A panel shall attempt to obtain case information that is free of data that reveals the identity of the recipients of service.

(h) A violation of subdivision (e) may be punishable by a civil fine of up to five hundred dollars ($500).

(Added by Stats. 2004, Ch. 350, Sec. 1. Effective January 1, 2005.)









CHAPTER 12. The Maxine Waters Child Abuse Prevention Training Act of 1984

ARTICLE 1. General Provisions and Definitions

18975

This chapter is known and may be cited as the Maxine Waters Child Abuse Prevention Training Act of 1984.

(Added by Stats. 1984, Ch. 1638, Sec. 3. Effective September 30, 1984.)



18975.1

The Legislature finds and declares all of the following:

(a) Child abuse and neglect is a severe and increasing problem in California.

(b) School districts and center based preschools are able to provide an environment for training of children, parents, and appropriate school district staff.

(c) Primary prevention programs in the school districts are an effective and cost-efficient method of reducing the incidence of child abuse and neglect and for promoting healthy family environments.

(d) To ensure comprehensive and effective primary prevention education to California?s center based preschools and public school children, it is the intent of the Legislature to provide adequate funding to carry out the purposes of this chapter.

(Amended by Stats. 1985, Ch. 134, Sec. 1. Effective July 1, 1985.)



18975.2

It is the intention of the Legislature that primary prevention training for all children in state-funded center based preschools and public schools, kindergarten through grade 12 be encouraged by the funding of appropriate agencies to provide the training.

(Amended by Stats. 1985, Ch. 134, Sec. 2. Effective July 1, 1985.)



18975.3

Unless the context otherwise requires, the definitions contained in this article govern the construction of this chapter.

(Added by Stats. 1984, Ch. 1638, Sec. 3. Effective September 30, 1984.)



18975.4

?Department? means the State Department of Social Services.

(Added by Stats. 1984, Ch. 1638, Sec. 3. Effective September 30, 1984.)



18975.5

?Office? means the Office of Child Abuse Prevention in the State Department of Social Services.

(Added by Stats. 1984, Ch. 1638, Sec. 3. Effective September 30, 1984.)



18975.6

?Child abuse? means those acts defined in Section 11165 of the Penal Code.

(Added by Stats. 1984, Ch. 1638, Sec. 3. Effective September 30, 1984.)



18975.7

A ?primary prevention program? means a training and educational program for children, which is directed toward all of the following:

(a) Preventing the occurrence of child abuse, including physical abuse, sexual abuse, child neglect, and child abduction.

(b) Reducing the general vulnerability of children, including coordination with and training for parents and school staff.

(Amended by Stats. 1985, Ch. 1072, Sec. 1.)



18975.8

?Prevention training center? means a center defined in Article 3 (commencing with Section 18977).

(Added by renumbering Section 18975.9 by Stats. 1985, Ch. 134, Sec. 5. Effective July 1, 1985.)



18975.9

?Center based preschools? means state subsidized centers in which children of preschool age are provided services under the child development programs identified in paragraphs (1) to (4), inclusive, of subdivision (h) of Section 8208 of the Education Code and the State Preschool Program identified in subdivision (dd) of Section 8208 of the Education Code.

(Added by renumbering Section 18975.10 by Stats. 1985, Ch. 134, Sec. 6. Effective July 1, 1985.)






ARTICLE 2. Primary Prevention Programs

18976

A primary prevention program shall include all of the following:

(a) Parent, teacher, and children?s workshops which provide all of the following:

(1) Information, provided in a clear, age-appropriate, nonthreatening manner, delineating the problem and the range of possible solutions.

(2) Workshops which are culturally and linguistically appropriate to the population served and which are staffed by people with cultural and linguistic backgrounds representing the diversity of the population in the service area.

(3) Workshops which are appropriate to the geographic area served.

(4) Workshops which are designed to help counteract common stereotypes about victims and offenders.

(b) Parent and school staff workshops presented prior to the presentation of children?s workshops, which include information and training concerning all of the following:

(1) Physical and behavioral indicators of abuse.

(2) Postworkshop session techniques.

(3) Community resources.

(4) Rights and responsibilities regarding reporting.

(5) School district procedures to facilitate reporting and apprise supervisors and administrators of reports.

(6) Caring for a child?s needs after a report is made.

(c) Children?s workshops shall contain information and training concerning all of the following:

(1) The right of every child to live free of abuse.

(2) How to disclose incidents of abuse.

(3) The availability of support resources and how to obtain help.

(4) Child safety training and age-appropriate self-defense techniques.

(5) A period for postworkshop sessions in a school setting which maximizes the child?s privacy and sense of safety and provide a period of time following each child?s workshop, or a reasonable time thereafter, for any child who on a voluntary basis may want to individually talk with classroom presenters. Reports and referrals to appropriate child protective services agencies shall be made pursuant to state law. These sessions shall not provide any therapy or other forms of treatment.

(Amended by Stats. 1987, Ch. 920, Sec. 1. Effective September 22, 1987.)



18976.1

For the purposes of program effectiveness, it is the intent of the Legislature that children?s workshops, in general, be delivered to classroom-size, or smaller, groups of children. It is further the intent of the Legislature that, in general, when services are delivered to a particular school, they be delivered throughout the school as a whole, with the exception that services may be delivered to kindergarten or special education classes, without necessarily delivering services to the entire school.

(Added by Stats. 1985, Ch. 134, Sec. 7. Effective July 1, 1985.)



18976.5

Parents shall be given notice of, and may refuse to have their children participate in, a primary prevention program.

(Amended by Stats. 1985, Ch. 134, Sec. 8. Effective July 1, 1985.)






ARTICLE 3. Prevention Training Centers

18977

A prevention training center shall provide information and services to primary prevention programs, the office, and interested applicants for grants, as follows:

(a) Act as a clearinghouse to provide information on state-of-the-art prevention curricula which meet the requirements of this chapter.

(b) Assist in selecting a prevention program model, or a combination of program models, which will meet the needs of their communities.

(c) Design and administer training sessions to develop or expand local primary prevention programs.

(d) Provide technical assistance to local programs, including, but not limited to, all of the following: administration, management, evaluation, program development, development of multicultural staffing, and community education.

(e) Provide ongoing program development and in-service training to meet all of the following:

(1) The special needs of children, including, but not limited to, the needs of disabled and high-risk children.

(2) The geographic, cultural, and linguistic needs of the diverse communities of the state.

(f) Conduct an outreach program to inform communities of the existence of funds to conduct primary prevention programs.

(g) To act in an advisory capacity to the office to provide information for all of the following:

(1) The development of a standard request for proposal as described in Section 18978.2.

(2) Suggestions of appropriate agencies to receive the request for proposal.

(3) The determination of, if requested, a current needs assessment for the number of projects needed to serve a county.

(Added by Stats. 1984, Ch. 1638, Sec. 3. Effective September 30, 1984.)






ARTICLE 4. The Office of Child Abuse Prevention

18978

The office shall select and award grants by January 1, 1985, to two private, nonprofit prevention training centers, one located in, and serving northern California, and one located in, and serving southern California. The dividing line for the purposes of this act shall be the county boundary lines between Monterey, Kings, Tulare, and Inyo Counties to the north, and San Luis Obispo, Kern, and San Bernardino Counties to the south.

(Added by Stats. 1984, Ch. 1638, Sec. 3. Effective September 30, 1984.)



18978.1

The office shall select the two training centers which can fulfill the requirement of Section 18977, and which meet the following requirements:

(a) For the northern California training center, the grant shall be awarded to the applicant which has demonstrated experience and expertise in administering a prevention training center and which has demonstrated the following:

(1) Provided training and ongoing technical assistance for the greatest number of primary prevention programs as defined in Section 18975.7 in school districts and preschools.

(2) Trained and employed the greatest number of trainers with experience in providing primary prevention programs.

(3) Employed trainers representing the cultural and geographical diversity of the service area.

(b) For the southern California training center the grant shall be awarded to the applicant which demonstrates the following:

(1) Experience in child abuse prevention training.

(2) Capacity for training of primary child abuse prevention programs as defined in Section 18976.

(3) Broad community support.

(4) Capability for developing staffing which represents the cultural diversity of their service area and a plan for developing this staff.

(Amended by Stats. 1985, Ch. 134, Sec. 9. Effective July 1, 1985.)



18978.2

The office shall distribute a standard request for proposal and shall select the primary prevention program for each service area through a competitive bidding process. Grants for programs in each county shall be determined on a proportional basis according to the number of children in center based preschools and in the schools, kindergarten through 12th grade, except that allocations for primary prevention programs in any one county shall not be less than ten thousand dollars ($10,000).

The proposals shall include a plan by the applicant as to how its program will serve children in the service area, including all of the following information:

(a) How many children will be served each year.

(b) How each school in the service area is to be served so that children receive age-appropriate training in preschool, once during kindergarten, and at least three times during a child?s school career in grades 1 through 12. Any plan proposing to deliver services in a manner other than that contained in Section 18976.1 shall provide justification for the necessity to use an alternate service delivery method. The office shall consider the alternate proposed delivery method in the review of proposals.

(c) How multicultural staffing will be developed, including plans for the hiring and training of staff.

(Amended by Stats. 1985, Ch. 134, Sec. 10. Effective July 1, 1985.)



18978.3

In awarding grants for primary prevention programs, the office:

(a) May, in order to achieve economies of scale, designate service areas for grants that include more than one county. Should acceptable applicants from more than one county in such a multicounty service area submit proposals, the office may separate the area into as many counties for service delivery as is appropriate. The office may also designate more than one service area in large counties and counties with large school-age populations.

(b) Shall award grants only to those qualified applicants set forth below and in the following order of priority:

(1) Private, nonprofit, and public primary prevention programs with experience in the county to be served that meet the requirements of Sections 18975.7 and 18976 by October 1, 1984.

(2) Private, nonprofit, community organizations based in the county to be served.

(3) Public institutions based in counties which do not have qualified organizations as defined in paragraphs (1) and (2).

(4) Private, nonprofit community organizations in adjacent counties.

(5) Public institutions based in adjacent counties.

(Amended by Stats. 1985, Ch. 134, Sec. 11. Effective July 1, 1985.)



18978.4

(a) Requests for proposals shall be sent out by March 1, 1985.

(b) The office shall so conduct its primary prevention program selection process that the selected programs are prepared to provide required training during the 1985?1986 school year. Requests for proposals shall be sent out as soon as possible, and at least 30 calendar days shall be allowed for submission of proposals for the competitive bidding.

(c) In accordance with Section 18979, no selected primary prevention program may commence operations prior to July 1, 1985.

(d) In order to ensure that primary prevention programs can provide training beginning in the 1985?86 school year, the office shall give priority in the processing of applications, execution of grants, and issuance of funds to those applicants who apply and qualify under paragraph (1) of subdivision (b) of Section 18978.3.

(Amended by Stats. 1985, Ch. 134, Sec. 12. Effective July 1, 1985.)



18978.5

The office shall do all of the following:

(a) Prepare and execute grants with the successful applicants for the prevention training centers and primary prevention programs.

(b) Monitor and evaluate primary prevention programs and prevention training centers.

(c) Notify any local child abuse prevention council when a primary prevention program grant award has been made in its service area.

(Added by Stats. 1984, Ch. 1638, Sec. 3. Effective September 30, 1984.)



18978.6

The office shall administer this chapter.

(Added by Stats. 1984, Ch. 1638, Sec. 3. Effective September 30, 1984.)



18978.7

The director shall be authorized to the extent necessary to adopt regulations, orders, or standards of general application to implement, interpret, or make specific the provisions of this chapter.

(Added by Stats. 1984, Ch. 1638, Sec. 3. Effective September 30, 1984.)



18978.8

The director shall, within 60 days of the operative date of this chapter, adopt regulations implementing the provisions of this chapter as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. For the purposes of Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, the adoption of the regulations shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(Added by Stats. 1984, Ch. 1638, Sec. 3. Effective September 30, 1984.)






ARTICLE 5. Fiscal Provisions

18979

Notwithstanding Section 13340 of the Government Code, eleven million two hundred fifty thousand dollars ($11,250,000) is hereby appropriated from the General Fund to the office for the purposes of this chapter, to be allocated as follows:

(a) Eight hundred fifty thousand dollars ($850,000) for the establishment of prevention training centers and for administrative costs of the department, to be allocated for the period commencing January 1, 1985, and ending June 30, 1985, as follows:

(1) Four hundred eighty-seven thousand five hundred dollars ($487,500) for startup and operating of the prevention training centers, to be allocated as follows:

(A) Two hundred eighteen thousand seven hundred fifty dollars ($218,750) for the northern California prevention training center.

(B) Two hundred sixty-eight thousand seven hundred fifty dollars ($268,750) for the southern California prevention training center.

(2) Three hundred sixty-two thousand five hundred dollars ($362,500) for administrative costs of the department.

(3) Any unexpended allocations pursuant to this subdivision for the 1984?85 fiscal year shall be carried forward for the 1985?86 fiscal year.

(b) Ten million four hundred thousand dollars ($10,400,000) for the continuation of the prevention training centers, primary prevention programs, and administrative costs to be allocated for the 1985?86 fiscal year, as follows:

(1) Nine million five hundred thousand dollars ($9,500,000) for the operating costs of primary prevention programs. Funding for the primary prevention programs shall be maintained at a level at least equal to the amount allocated in the Budget Act of 1987, at least until June 30, 1989, or until the State Department of Social Services completes the evaluation of this program required by Section 18978.5, whichever occurs later.

(2) Seven hundred thousand dollars ($700,000) for the operating costs of the prevention training centers, to be allocated as follows:

(A) Three hundred thousand dollars ($300,000) for the northern California prevention training center.

(B) Four hundred thousand dollars ($400,000) for the southern California prevention training center.

(3) Two hundred thousand dollars ($200,000) for administrative costs of the department.

(Amended by Stats. 1987, Ch. 1310, Sec. 3.)









CHAPTER 12.5. Child Abuse Prevention Coordinating Council Act

ARTICLE 1. General Provisions

18980

This chapter shall be known and may be cited as the Child Abuse Prevention Coordinating Council Act.

(Added by Stats. 1989, Ch. 603, Sec. 1. Effective September 21, 1989.)



18981

The Legislature finds and declares all of the following:

(a) Child abuse is one of the most tragic social and criminal justice issues of our times.

(b) Victims of child abuse and their families face a complex intervention system involving many professionals and agencies.

(c) Coordination by child protection agencies and personnel improves the response to a victim and his or her family.

(d) The prevention of child abuse requires the involvement of the entire community.

(Added by Stats. 1989, Ch. 603, Sec. 1. Effective September 21, 1989.)



18981.1

It is the intention of the Legislature to fund child abuse prevention coordinating councils in each county.

(Added by Stats. 1989, Ch. 603, Sec. 1. Effective September 21, 1989.)






ARTICLE 2. Child Abuse Prevention Coordinating Councils

18982

A child abuse prevention coordinating council is a community council whose primary purpose is to coordinate the community?s efforts to prevent and respond to child abuse.

(Added by Stats. 1989, Ch. 603, Sec. 1. Effective September 21, 1989.)



18982.1

Councils funded by this chapter shall encourage representatives from the following:

(a) Public child welfare services, including the following:

(1) The county welfare or children?s services department.

(2) The probation department.

(3) Licensing agencies.

(b) The criminal justice system, including the following:

(1) Law enforcement.

(2) The office of the district attorney.

(3) The courts.

(4) The coroner.

(c) Prevention and treatment services communities, including the following:

(1) Medical and mental health services.

(2) Community-based social services.

(3) Public and private schools.

(d) Community representatives, including the following:

(1) Community volunteers.

(2) Civic organizations.

(3) The religious community.

(Added by Stats. 1989, Ch. 603, Sec. 1. Effective September 21, 1989.)



18982.2

The functions of a council shall include, but not be limited to, the following:

(a) To provide a forum for interagency cooperation and coordination in the prevention, detection, treatment, and legal processing of child abuse cases.

(b) To promote public awareness of the abuse and neglect of children and the resources available for intervention and treatment.

(c) To encourage and facilitate training of professionals in the detection, treatment, and prevention of child abuse and neglect.

(d) To recommend improvements in services to families and victims.

(e) To encourage and facilitate community support for child abuse and neglect programs.

(Added by Stats. 1989, Ch. 603, Sec. 1. Effective September 21, 1989.)



18982.3

Councils may form committees to carry out specific functions, such as the following:

(a) Interagency coordination committees.

(b) Multidisciplinary personnel teams.

(c) Professional training committees.

(d) Public awareness committees.

(e) Service improvement committees.

(f) Advocacy committees.

(g) Fundraising committees.

(Added by Stats. 1989, Ch. 603, Sec. 1. Effective September 21, 1989.)



18982.4

The multidisciplinary personnel team provisions of subdivision (

(Added by Stats. 1989, Ch. 603, Sec. 1. Effective September 21, 1989.)






ARTICLE 3. Selection and Administration

18983

Each county shall fund child abuse prevention coordinating councils which meet the criteria in Section 18982 from the county?s children?s trust fund. In the event that the county does not create a children?s trust fund, the board of supervisors shall apply for funds from the State Children?s Trust Fund. Initial funding of councils shall be scheduled to accommodate ongoing funding of programs or funds already encumbered for other purposes.

Funds for councils selected pursuant to this chapter shall not be considered administrative costs for purposes of Sections 18967 and 18969.

(Added by Stats. 1989, Ch. 603, Sec. 1. Effective September 21, 1989.)



18983.3

In the event that more than one council per county exists, the county board of supervisors shall develop a procedure for selecting a council for funding. More than one existing council may be funded in counties with geographically distinct population centers.

(Added by Stats. 1989, Ch. 603, Sec. 1. Effective September 21, 1989.)



18983.4

For counties without existing councils the county board of supervisors shall make every effort to facilitate the formation and funding of a council in that county.

(Added by Stats. 1989, Ch. 603, Sec. 1. Effective September 21, 1989.)



18983.5

Councils funded under this chapter shall be incorporated as nonprofit corporations, or established as independent organizations within county government, or comparably independent organizations as determined by the office. New or existing councils may apply for funds using a fiscal agent pending incorporation.

(Added by Stats. 1989, Ch. 603, Sec. 1. Effective September 21, 1989.)



18983.6

Councils receiving funding under this chapter shall develop a protocol for interagency coordination and provide yearly reports to the county board of supervisors.

(Added by Stats. 1989, Ch. 603, Sec. 1. Effective September 21, 1989.)



18983.8

Councils receiving funding under this chapter shall provide a local cash or in-kind match of 33
1/3
percent. For councils unable to raise the full match for the maximum allocation, a partial grant shall be provided in the amount of three grant dollars to each match dollar.

(Added by Stats. 1989, Ch. 603, Sec. 1. Effective September 21, 1989.)









CHAPTER 12.8. Interagency Children?s Services Act

ARTICLE 1. General Provision and Definitions

18986

This chapter shall be known and may be cited as the Presley-Brown Interagency Children?s Services Act.

(Added by Stats. 1989, Ch. 1303, Sec. 1.)



18986.1

The Legislature finds and declares all of the following:

(a) According to Policy Analysis of California Education (PACE):

(1) In 1988, California had a population of 7.4 million children; by the year 2000, the population of California?s children will rise to 8.7 million, a 22-percent increase; California?s share of children increased from one out of nine in the United States to one out of eight. By 1995, California school enrollment will equal the total enrollment of the 24 smallest states.

(2) (A) California?s children are becoming more linguistically, culturally, and ethnically diverse. A majority of California?s children are now minorities and the fastest growing are Hispanics and Asians.

(B) By the year 2000, 42 percent of the children in California will be Caucasian, 13 percent will be Asian, 36 percent will be Hispanic, and 9 percent will be Black.

(C) One-fourth of California school children speak a language other than English at home.

(3) The number of immigrant children in California is the largest of any state and that number is growing. California receives 27 percent of the nation?s immigrants but has only 11 percent of the nation?s population. The experience of immigrants from different cultures will vary and requires different public policies.

(4) Since 1980, the number of children in poverty in California has increased 50 percent and is now 23 percent above the national average. Poverty is associated with numerous problems, including low educational performance, poor nutrition, child abuse, and delinquency.

(5) There has been an alarming increase in extremely vulnerable children. Ten to 15 percent of infants born in public hospitals in large cities are drug-or alcohol-addicted. These children require intensive services and are overwhelming California?s foster care capacity.

(6) There have been major changes from the past in female and teenage work behavior. The high percentage (54 percent) of children with both parents working means that the quality of child care is very important. By the year 2000, 60 percent of parents will work full time. Publicly supported child care, however, covers only 8 percent of the eligible low-income population. The growth in the number of teenagers working (about 45 percent work 16 hours or more a week) leaves less time for leisure activities or homework.

(b) There is no adequate comprehensive system for the delivery of services to children and youth; instead, services to children are provided by various departments and agencies at both the state and county levels, often without appropriate collaboration, resulting in gaps in services and program duplication.

(c) Too often, resources are not available to provide preventive services to children and families which would alleviate the need for a more costly response to a later crisis. The current service delivery system promotes intervention at the latest, most costly, and least effective point. A greater focus on prevention rather than intervention maximizes the expenditure of state funds and results in the provision of more effective services to children.

(d) The facts and trends cited in this section require the state?s major policies and institutions to engage in planning and coordinating services to meet the needs of the state?s growing and changing population of children and to develop alternative ways of organizing and allocating resources for services.

(Added by Stats. 1989, Ch. 1303, Sec. 1.)



18986.2

It is the intent of the Legislature, in enacting this chapter, to encourage the development of a comprehensive and collaborative delivery system of services to children and youths at the state and local level and to offer fiscal incentives in the form of waivers and negotiated contracts to encourage collaboration. The goal of that collaborative system shall be to:

(a) Develop a service delivery plan which emphasizes preventive and early intervention services that maximize the healthy development of children and minimize the long-term need for public resources.

(b) Allow for flexibility of expenditures in public funds.

(c) Emphasize local decisionmaking and provide for greater flexibility to local government in designing delivery systems.

(d) Provide for a continuum of family-centered, child-focused services through public/private partnerships within the community.

(e) Minimize duplicate administrative systems.

(f) Identify gaps in services to target populations.

(g) Provide case management services to children and families with multiple needs.

(h) Involve school districts in the planning and delivery of coordinated services for children.

(Amended by Stats. 1991, Ch. 994, Sec. 2.)



18986.3

For purposes of this chapter, the following definitions shall apply:

(a) ?Children?s services? means any services provided by any state or local agency or private entity for the health, safety, or well-being of minors.

(b) ?Council? means an interagency children?s services coordinating council established pursuant to Section 18986.10.

(Amended by Stats. 2011, Ch. 347, Sec. 48. Effective January 1, 2012.)






ARTICLE 2. County Interagency Collaboration

18986.10

The board of supervisors of any county or city and county may establish an interagency children?s services coordination council.

(Added by Stats. 1989, Ch. 1303, Sec. 1.)



18986.11

A council shall be comprised of, but not be limited to, the following members:

(a) Persons responsible for management of the following county functions:

(1) Alcohol and drug programs.

(2) Children?s services.

(3) Housing and redevelopment.

(4) Mental health services.

(5) Probation.

(6) Public health services.

(7) Welfare or public social services.

(b) The presiding judge of the county?s juvenile court.

(c) The superintendent of the county office of education and at least one superintendent of a unified school district within the county.

(d) A prosecuting attorney of the county or city and county.

(e) A representative of a private nonprofit corporation which has a goal of entering into a public private partnership with the county to meet the needs of children that are not adequately met by existing public or private funds.

(f) One member of the county board of supervisors.

(g) A representative of law enforcement.

(h) A representative of the local child abuse council.

(i) A representative of a local planning agency participating in the California Early Intervention Program pursuant to Subchapter VIII (commencing with Section 1471) of Chapter 33 of Title 20 of the United States Code.

(j) A representative of the local child care resource and referral agency or other local child care coordinating group.

(k) A representative, or representatives, of one or more community-based organizations with ties to the ethnic communities served in the area.

(Amended by Stats. 1992, Ch. 552, Sec. 1. Effective January 1, 1993.)



18986.12

(a) The council shall convene monthly and shall, in addition, convene at least two public meetings annually inviting public testimony.

(b) Meetings of the council shall be convened by an executive director who is appointed by the county board of supervisors.

(Added by Stats. 1989, Ch. 1303, Sec. 1.)



18986.13

The county board of supervisors may designate an existing, duly established interagency children?s services coordinating body as the county?s interagency children?s services coordination council as authorized by Section 18986.10. However, the membership, responsibilities, and duties of that existing body shall be modified by the board as necessary to conform to the requirements of this chapter.

(Added by Stats. 1989, Ch. 1303, Sec. 1.)



18986.14

The council?s duties shall include, but not be limited to, the following:

(a) Ensuring collaboration and countywide planning for the provision of children?s services.

(b) Identifying those agencies that have a significant joint responsibility in providing services to children and families.

(c) Identifying gaps in services to specific populations.

(d) Developing policies and setting priorities to ensure service effectiveness.

(e) Implementing public and private collaborative programs whenever possible.

(f) Providing for countywide interagency case management to coordinate resources, especially for those children and their families who are using the services of more than one agency concurrently.

(g) Identify, coordinate with, and, where feasible, integrate with existing children?s services groups and other coordinating bodies.

(Added by Stats. 1989, Ch. 1303, Sec. 1.)



18986.15

Each county wishing to participate under this chapter shall develop a three-year program for phasing in a coordinated children?s services system.

(a) A plan for coordinated children?s services may include proposals to combine and coordinate services to one or more of the following special populations of children provided by two or more existing local service agencies:

(1) Abused or neglected children and those at risk of abuse or neglect.

(2) Children in foster care or at risk of entering foster care.

(3) Children requiring mental health services.

(4) Children needing health care services delivered by local maternal and child health services, including, but not limited to, services provided under the California Children?s Services Program, the Child Health and Disability Prevention Program, and perinatal services.

(5) Delinquent, status offender, and homeless minors.

(6) Minors in need of job training and placement services.

(7) School dropouts, or those at risk of dropping out.

(8) Infants born with identified drug dependencies and children with known histories of substance abuse.

(9) Children with developmental disabilities.

(10) Children in need of preschool or child care services.

(b) Plans shall include all of the following:

(1) Use of existing service capabilities within the various agencies currently serving children?s needs in the county.

(2) Interagency collaboration and program consolidation among publicly and privately funded agencies providing services to children.

(3) Appropriate interagency protocols and agreements.

(4) Services for the most vulnerable or at-risk children.

(5) Services which permit children to reside in their usual family setting whenever possible and in their best interest.

(6) Components designed to promote an effective case management system.

(7) Estimates of cost benefits and cost avoidance of the program proposal.

(8) A specific list of the benefits to children under the plan, including objective measures of successful outcome and program effectiveness.

(c) No later than July 1 of each year, any county that wishes to participate pursuant to this chapter shall submit to the county board of supervisors a program proposal for the development of a coordinated system of children?s services.

(Amended by Stats. 1991, Ch. 994, Sec. 5.)






ARTICLE 3. Waivers

18986.20

(a) Any county that wishes to participate under this chapter and that develops a three-year program of coordinated children?s services pursuant to Section 18986.15, may, as a part of its plan, request a waiver of existing state regulations pertaining to requirements which hinder coordination of children?s services. The county may also request authorization to enter into a negotiated contract which enables the repositioning and reallocation of existing resources to facilitate integrated case management and coordination among participating agencies.

(b) Requests for waivers or negotiated contracts shall be submitted in writing, with a detailed description of the county?s plan for coordinated children?s services and a detailed description of the need for the waiver or negotiated contract to the Secretary of the Health and Welfare Agency, the Superintendent of Public Instruction, the Attorney General, and the Secretary of the Youth and Adult Correctional Agency. Requests for negotiated contracts shall also be submitted to the Department of Finance.

(Amended by Stats. 2011, Ch. 347, Sec. 49. Effective January 1, 2012.)



18986.21

(a) A waiver or waivers may be granted pursuant to this chapter when existing regulations hinder the coordination of children?s services and when waivers would facilitate the implementation of this chapter.

(b) Any request for a waiver under this chapter shall contain, at a minimum, all of the following:

(1) The regulation or regulations for which the county requests a waiver.

(2) A statement regarding why the identified regulation or regulations should be waived.

(3) A statement regarding why the identified regulation or regulations inhibit the efficient administration of the program.

(4) A comparison of the following:

(A) The services and the number of persons to be served under the requested waiver.

(B) The services and the number of persons to be served without the requested waiver.

(5) Projected costs or savings due to the requested waiver.

(6) Any impact on state and federal funding.

(c) When approving a county request for a waiver pursuant to this chapter, the entity granting the waiver shall ensure all of the following:

(1) Services and eligible persons served under the affected program are maintained.

(2) There is no increase in costs to the state or to clients.

(3) There is no loss of federal financial participation.

(Amended by Stats. 1991, Ch. 994, Sec. 7.)



18986.22

(a) A negotiated contract may be awarded pursuant to this chapter when existing regulations and categorical programs hinder the coordination of children?s services and prohibit integrated case management.

(b) A negotiated contract means an agreement entered into between the state and the county pursuant to Section 18986.23 which authorizes the reallocation of existing resources from participating agencies for purposes specified in each contract.

(c) Each negotiated contract shall specify all of the following:

(1) The target population to be served.

(2) The core services to be offered.

(3) The net amount of resources to be reallocated and pooled.

(4) Intake and eligibility criteria.

(5) Provisions for sharing data between agencies while maintaining client confidentiality.

(6) Evaluation measures, including specific outcomes and performance criteria to be achieved as a condition of the negotiated contract and appropriate sanctions if evaluation measures are not met.

(7) The duration of the contract period, including provisions for contract renewal.

(8) any other provisions which are deemed necessary to ensure program and fiscal accountability.

(Added by Stats. 1991, Ch. 994, Sec. 8.)



18986.23

Waivers and negotiated contracts shall be granted pursuant to this chapter by the Secretary of the Health and Welfare Agency, the Superintendent of Public Instruction, the Attorney General, or the Secretary of the Youth and Adult Correctional Agency, in consultation with the Department of Finance as follows:

(a) The Secretary of the Health and Welfare Agency shall grant waivers or negotiated contracts for programs under his or her jurisdiction, in consultation with the Superintendent of Public Instruction, the Attorney General, and the Secretary of the Youth and Correctional Agency.

(b) The Superintendent of Public Instruction shall grant waivers or negotiated contracts for programs under his or her jurisdiction, in consultation with the Attorney General, the Secretary of the Health and Welfare Agency, and the Secretary of the Youth and Adult Correctional Agency.

(c) The Attorney General shall grant waivers or negotiate contracts for programs under his or her jurisdiction in consultation with the Superintendent of Public Instruction, the Secretary of the Health and Welfare Agency, and the Secretary of the Youth and Adult Correctional Agency.

(d) The Secretary of the Youth and Adult Correctional Agency shall grant waivers or negotiate contracts for programs under his or her jurisdiction in consultation with the Attorney General, the Superintendent of Public Instruction, and the Secretary of the Health and Welfare Agency.

(e) The entity to whom a request for a waiver or negotiated contract is submitted pursuant to this section shall issue written notice of the granting of the waiver, any delay in the consideration of the waiver request, or denial of the requested waiver within 60 days of the receipt of the request. Any county may appeal a negative decision regarding a requested waiver or negotiated contract.

(f) In addition to approval required by subdivisions (a) to (d), inclusive, all requests for negotiated contracts shall be approved by the Department of Finance.

(Amended by Stats. 2011, Ch. 347, Sec. 50. Effective January 1, 2012.)



18986.24

The Secretary of the Health and Welfare Agency, the Superintendent of Public Instruction, the Attorney General, or the Secretary of the Youth and Adult Correctional Agency shall notify the appropriate policy committees and fiscal committees of the Legislature no later than 30 days before any waiver or negotiated contract granted pursuant to this article take effect.

(Amended by Stats. 2011, Ch. 347, Sec. 51. Effective January 1, 2012.)






ARTICLE 4. Evaluation

18986.30

Two years after the approval of an initial waiver or negotiated contract request pursuant to Sections 18986.20 to 18986.24, inclusive, the department shall review and report to the Legislative Analyst on the progress of the councils for which fiscal incentives and necessary waivers or negotiated contracts to establish the council?s programs have been approved and granted. Programs to coordinate comprehensive children?s services shall be deemed successful based upon the following:

(a) The county?s ability to meet specific success criteria as specified in its overall plan.

(b) The county?s ability to demonstrate cost avoidance which equals or exceeds the cost of the plan. This cost avoidance shall include the following categories, where appropriate:

(1) Group home costs paid by Aid to Families with Dependent Children-Foster Care (AFDC-FC).

(2) Children and adolescent state hospital programs.

(3) Juvenile justice recidivism or reincarceration.

(4) Nonpublic school residential placement costs.

(5) Other short-term and long-term savings in public funds resulting from the plans.

(c) The Legislative Analyst shall submit a review of the report to the Legislature.

(Amended by Stats. 1992, Ch. 1296, Sec. 24. Effective September 30, 1992.)









CHAPTER 12.9. Integrated Children?s Services Programs

18986.40

(a) For the purposes of this chapter, ?program? or ?integrated children?s services programs? means a coordinated children?s service system, operating as a program that is part of a department or State Department of Health Care Services initiative, that offers a full range of integrated behavioral social, health, and mental health services, including applicable educational services, to seriously emotionally disturbed and special needs children, or programs established by county governments, local education agencies, or consortia of public and private agencies, to jointly provide two or more of the following services to children or their families, or both:

(1) Educational services for children at risk of dropping out, or who need additional educational services to be successful academically.

(2) Health care.

(3) All mental health diagnostic and treatment services, including medication.

(4) Substance abuse prevention and treatment.

(5) Child abuse prevention, identification, and treatment.

(6) Nutrition services.

(7) Child care and development services.

(8) Juvenile justice services.

(9) Child welfare services.

(10) Early intervention and prevention services.

(11) Crisis intervention services, as defined in subdivision (c).

(12) Any other service which will enhance the health, development, and well-being of children and their families.

(b) For the purposes of this chapter, ?children?s multidisciplinary services team? means a team of two or more persons trained and qualified to provide one or more of the services listed in subdivision (a), who are responsible in the program for identifying the educational, health, or social service needs of a child and his or her family, and for developing a plan to address those needs. A family member, or the designee of a family member, shall be invited to participate in team meetings and decisions, unless the team determines that, in its professional judgment, this participation would present a reasonable risk of a significant adverse or detrimental effect on the minor?s psychological or physical safety. Members of the team shall be trained in the confidentiality and information sharing provisions of this chapter.

(c) ?Crisis intervention services? means early support and psychological assistance, to be continued as necessary, to children who have been victims of, or whose lives have been affected by, a violent crime or a cataclysmic incident, such as a natural disaster, or who have been involved in school, neighborhood, or family based critical incidents likely to cause profound psychological effects if not addressed immediately and thoroughly.

(Amended by Stats. 2012, Ch. 34, Sec. 250. Effective June 27, 2012.)



18986.46

(a) A program shall utilize children?s multidisciplinary services teams, as defined in this chapter.

(b) A team member shall provide program services only as employed by, under contract with, or otherwise affiliated with, the program, and shall not share information, or provide program services, when acting as a separate local, state, or private agency or entity.

(c) A program shall be considered a single program for purposes of federal substance abuse program regulations contained in Part 2 (commencing with Section 2.1) of Title 42 of the Code of Federal Regulations.

(d) Notwithstanding any other provision of law regarding disclosure of information and records, a program shall be permitted to establish a unified services record for a child and family. That record shall contain all records of prior services that are released to the program and that are relevant and necessary to formulate an integrated services plan, pursuant to valid written authorizations, as well as a record of all service provided under the program.

(e) Notwithstanding any other provision of law regarding disclosure of information and records, when a child enters the program a parent, guardian, judicial office with jurisdiction over the minor, or a minor with legal power to consent, or nonminor dependent, as described in subdivision (v) of Section 11400, shall be asked to sign a single authorization that gives a knowing and informed consent, in writing, and that complies with all other applicable provisions of state law governing release of medical, mental health, social service, and educational records, and that covers multiple service providers, in order to permit the release of records to the program. This single authorization shall not include adoption records. The authorized representative of the child, or the child in a case where he or she has the legal right to consent, or the nonminor dependent, shall be fully apprised of the requirements of this subdivision prior to participation in the program. Before information may be exchanged about a particular child or family pursuant to this chapter, a representative of the program shall do all of the following:

(1) Explain to the authorized representative of the child, or the child in a case where he or she has the legal right to consent, or the nonminor dependent, both of the following, and this explanation shall be given before any information about the child or family is recorded and before any services are provided:

(A) Information provided by the child or family, or nonminor dependent, may only be exchanged within the program with the express written consent of the authorized representative.

(B) Information shall not be disclosed to anyone other than members of the children?s multidisciplinary services team, and those qualified to receive information as explained in subdivision (i).

(2) The authorized representative of the child, or the child in a case where he or she has the legal right to consent, or the nonminor dependent, shall be informed that he or she has a right to refuse to sign, or to limit the scope of, the consent form, and that a refusal to sign, or to limit the scope of, the consent form will not have an adverse impact on the client?s eligibility for services under the programs described in this chapter.

(f) The knowing and informed consent given pursuant to this chapter shall only be in force for the time that the child or family, or nonminor dependent, is a client of the program.

(g) (1) Notwithstanding any provision of state law governing the disclosure of information and records, persons who are trained, qualified, and assigned by their respective agencies to serve on teams within a program and other team members included pursuant to this chapter may view relevant sections of unified program records and may disclose to one another relevant information and view records on a child or the child?s family as necessary to formulate an integrated services plan or to deliver services to children and their families.

(2) This information and records may include information relevant to the evaluation of the child and his or her family, the development of a treatment plan for the child and his or her family, and the delivery of services. Relevant information and records shall be shared with family members or family designees on the team, except information or records, if any, disclosure of which the team determines would present a reasonable risk of a significant adverse or detrimental effect on the minor?s psychological or physical safety.

(h) (1) If the members of a children?s multidisciplinary services team within an integrated children?s services program require records held by other team members, copies may be provided to them.

(2) Notwithstanding any other provisions of law regarding disclosure of information and records, a program may establish and maintain a common data base for the purpose of delivering services under the program. The database may contain demographic data and may identify the services recommended for, and provided to, a child and his or her family by the program. The database shall be for use and disclosure only within the program, except by properly authorized consent by a parent, guardian, judicial officer with jurisdiction over the child, or a minor with the legal power to consent.

(3) The program may authorize use of information contained in the database for bona fide evaluation and research purposes, unless otherwise prohibited by law. No information disclosed under this paragraph shall permit identification of the individual patient or client. The release of copies of mental health records, physical health records, and drug or alcohol records in programs establishing a unified services record shall be governed by the single authorization of informed and knowing consent to release these records. In programs not establishing a unified services record and not utilizing the single authorization of informed and knowing consent, release of these records may take place only after the team has received a form permitting release of records on the child or the child?s family, signed by the child, to the extent the records were generated as a result of health care services to which the child has the power to consent under state law, or, to the extent that the records have not been generated by the provision of these health care services, by the child?s parent, guardian, or legal representative, including the court which has jurisdiction over those children who are wards or dependents of the court.

(i) The children?s multidisciplinary services team may designate persons qualified pursuant to Section 18986.40 to be a member of the team for a particular case. A person designated as a team member pursuant to this subdivision may receive and disclose relevant information and records, subject to the confidentiality provisions of subdivision (k).

(j) The sharing of information permitted under subdivision (g) shall be governed by memoranda of understanding among the participating service providers or agencies in the coordinated children?s service system or program. These memoranda shall specify the types of information that may be shared without a signed release form, in accordance with subdivision (e), and the process to be used to ensure that current confidentiality requirements, as described in subdivision (k), are met. This paragraph shall not be construed to waive any right of privilege contained in the Evidence Code, except in compliance with Section 912 of that code.

(k) Every member of the children?s multidisciplinary services team who receives information or records on children and families served in the integrated children?s services program shall be under the same privacy and confidentiality obligations and subject to the same confidentiality penalties as the person disclosing or providing the information or records. The information or records obtained shall be maintained in a manner that ensures the maximum protection of privacy and confidentiality rights.

(l) This section shall not be construed to restrict guarantees of confidentiality provided under federal law.

(m) Information and records communicated or provided to the program, by all providers, programs, and agencies, as well as information and records created by the program in the course of serving its children and their families, shall be deemed private and confidential and shall be protected from discovery and disclosure by all applicable statutory and common law protections. Civil and criminal penalties shall apply to the inappropriate disclosure of information held by the program. Nothing in this section shall be construed to affect the authority of a health care provider to disclose medical information pursuant to paragraph (1) of subdivision (c) of Section 56.10 of the Civil Code.

(Amended by Stats. 2012, Ch. 846, Sec. 64. Effective January 1, 2013.)






CHAPTER 12.95. Interagency Day Care Program

18986.50

(a) (1) It is the intent of the Legislature, in enacting this chapter, to encourage the development of programs and services, in keeping with Chapter 12.8 (commencing with Section 18986) and Chapter 12.9 (commencing with Section 18986.40), that enhance the successful development of children and reduce the incidence of juvenile crime and delinquency in the community.

(2) The San Bernardino County Youth Justice Center shall provide all available evaluative and operational studies related to its program to any county that requests that information in order to replicate the model or implement a similar program.

(b) This chapter is intended to augment existing interagency collaborative efforts by proposing an additional model.

(c) Nothing in this chapter is intended to supersede or duplicate existing programs, services, or interagency agreements.

(Added by Stats. 1993, Ch. 970, Sec. 2. Effective October 11, 1993.)



18986.53

(a) Any county may implement an interagency day care program for multiple needs youths who are either being served by, or are at risk of being served by, the juvenile justice system pursuant to Article 14 (commencing with Section 600) of Chapter 2 of Part 1 of Division 2. This program shall be based on the San Bernardino County Youth Justice Center model.

(b) The program shall include, but need not be limited to, all of the following:

(1) A day treatment center, for the provision of support services for juveniles referred by any of the interagency coordination council members, without the removal of the juvenile from his or her home.

(2) Case management services, coordinating the provision of support services by the participating agencies, including county agencies that provide probation services, health services, mental health services, social services, and educational services.

(3) Family support and preservation services, including support services for the parents and siblings of the juvenile and for the juvenile.

(4) A goal of positive community readjustment and personal responsibility for the juveniles and their families.

(5) A process for conflict resolution among agencies.

(6) An evaluation component, to track the outcome of treatment under this section and to evaluate effectiveness and cost effectiveness of the program in savings in the costs of incarceration of the juveniles, the costs of out-of-home placement, and other measures determined by the evaluator to be useful in the evaluation of the effectiveness of the program.

(c) Notwithstanding any other provision of law, any county may consolidate the functions of the coordinating body implementing the coordination of services for purposes of this chapter into a single body that also includes all of the following:

(1) The interagency placement committee meeting the requirements of Section 4096.

(2) The interagency case management council established in compliance with Section 5866.

(3) The children?s multidisciplinary services team defined in subdivision (b) of Section 18986.40.

(d) If a county develops, or is in the process of developing, an evaluation component to identify outcome, cost, and other measures to determine the effectiveness of the program and its cost-effectiveness in providing interagency services for children and adolescents, the evaluation requirements of this chapter shall be integrated with existing evaluation capabilities.

(e) The local agency or the department shall seek private funding for the program, particularly money to be used to augment the operation of the program and the support of the affected youth service agencies.

(Added by Stats. 1993, Ch. 970, Sec. 2. Effective October 11, 1993.)






CHAPTER 12.86. Childrens Services Program Development

18987.6

It is the intent of the Legislature to do all of the following:

(a) Permit all counties to provide children with service alternatives to group home care through the development of expanded family-based services programs and to expand the capacity of group homes to provide services appropriate to the changing needs of children in their care.

(b) Encourage collaboration among persons and entities including, but not limited to, parents, county welfare departments, county mental health departments, county probation departments, county health departments, special education local planning agencies, school districts, and private service providers for the purpose of planning and providing individualized services for children and their birth or substitute families.

(c) Ensure local community participation in the development of innovative delivery of services by county placing agencies and service providers and the use of the service resources and expertise of nonprofit providers to develop family-based and community-based service alternatives.

(Added by Stats. 1998, Ch. 311, Sec. 71. Effective August 19, 1998.)



18987.61

(a) Each county may enter into performance agreements with private nonprofit agencies to encourage innovation in the delivery of children?s services, to develop services not available in the community, and to promote change in the child welfare services system.

(b) In developing the agreements, counties and service providers shall pursue services that enhance the ability of children to remain in the least restrictive, most family-like setting possible and promote services that address the needs and strengths of individual children and their families.

(c) Programs developed pursuant to this section shall operate within the county, or in another county with the approval of that county.

(d) If the director issues a waiver pursuant to Section 18987.62, the agreements pursuant to subdivision (a) shall be for a period of up to three years, but may be renewed or extended consistent with any extension of the waiver granted by the State Department of Social Services pursuant to subdivision (f) of Section 18987.62.

(e) For waivers entered into before January 1, 2010, a county shall provide a report to the director due six months prior to the end of the original agreement period to report on the details of the agreement, the results achieved during its operation, and the applicability of the approach to a wider population. The director shall make these reports available to the Legislature upon request.

(f) Commencing January 1, 2010, in order to comply with the reporting requirement set forth in subdivision (e), the county or private nonprofit agency shall fund an independent evaluation of the waiver, with a report of the results due to the department six months prior to the end of the waiver period of three years. The evaluation and report shall include, but need not be limited to, the details of the agreement, the results achieved during its operation, and the applicability of the approach to a wider population. The department, the county, and the private nonprofit agency shall agree with the design and parameters of the independent evaluation prior to the approval of the waiver.

(Amended by Stats. 2009, Ch. 445, Sec. 1. Effective January 1, 2010.)



18987.62

(a) Upon request from a county, the director may waive regulations governing foster care payments or the operation of group homes to enable counties to implement the agreements established pursuant to Section 18987.61. Waivers granted by the director shall be applicable only to services provided under the terms of the agreement and for the duration of the agreement, whichever is earlier, unless the director authorizes an extension of the waiver pursuant to subdivision (f). A waiver shall only be granted when all of the following apply:

(1) The agreement promises to offer a worthwhile test of an innovative approach or to encourage the development of a new service for which there is a recognized need.

(2) The regulatory requirement prevents the implementation of the agreement.

(3) The requesting county proposes to monitor the agreement through performance measures that ensure that the purposes of the waived regulation will be achieved.

(b) The director shall take steps that are necessary to prevent the loss of any substantial amounts of federal funds as a result of the waivers granted under this section. The waiver may specify the extent to which the requesting county shall share in any cost resulting from any loss of federal funding.

(c) The director shall not waive regulations that apply to the health and safety of children served by participating private nonprofit agencies.

(d) The director shall notify the appropriate policy and fiscal committees of the Legislature whenever waivers are granted and when a waiver of regulations was required for the implementation of the county?s proposed agreement. The director shall identify the reason why the development of the services outlined by the agreement between the county and the service provider are hindered by the regulations to be waived.

(e) The county or private nonprofit agency shall fund an independent evaluation of the waiver as described in subdivision (f) of Section 18987.61.

(f) The director may grant a county?s request to extend the waiver, in increments of three years, based upon a review and analysis of all of the following information:

(1) The results of the report, if required under subdivision (e) of Section 18987.61.

(2) The results of the independent evaluation of the waiver pursuant to subdivision (e) of this section.

(3) Justification for the extension, and verification of continued compliance with this section.

(g) (1) For any waiver approved on or before January 1, 2010, an extension of the waiver for up to an additional three years may be based upon the department?s review and analysis of the information required to be submitted in subdivision (f).

(2) If an independent evaluation has not yet been completed, the department may grant an extension based upon its review of available information. However, an independent evaluation shall be required to be completed within one year prior to the end of the waiver.

(Amended by Stats. 2012, Ch. 663, Sec. 9. Effective January 1, 2013.)






CHAPTER 12.87. Reform of Residentially Based Services for Children and Youth

18987.7

(a) The State Department of Social Services shall convene a workgroup of public and private nonprofit stakeholders that shall develop a plan for transforming the current system of group care for foster children or youth, and for children with serious emotional disorders (SED), into a system of residentially based services. The stakeholders may include, but not be limited to, representatives of the department, the State Department of Education, the State Department of Health Care Services, and the Department of Corrections and Rehabilitation; county child welfare, probation, mental health, and alcohol and drug programs; local education authorities; current and former foster youth, parents of foster children or youth, and children or youth with SED; private nonprofit agencies operating group homes; children?s advocates; and other interested parties.

(b) The plan developed pursuant to this chapter shall utilize the reports delivered to the Legislature pursuant to Section 75 of Chapter 311 of the Statutes of 1998 by the Steering Committee for the Reexamination of the Role of Group Care in a Family-Based System of Care in June 2001 and August 2002, and the ?Framework for a New System for Residentially-Based Services in California? published in March 2006.

(c) In the development, implementation, and subsequent revisions of the plan developed pursuant to subdivision (a), the knowledge and experience gained by counties and private nonprofit agencies through the operation of their residentially based services programs created under voluntary agreements made pursuant to Section 18987.72, including, but not limited to, the results of evaluations prepared pursuant to paragraph (3) of subdivision (c) of Section 18987.72 shall be utilized.

(d) The workgroup described in subdivision (a) shall be the workgroup described in Section 11461.2. The responsibilities described in subdivisions (b) and (c) shall be assumed by the workgroup and the recommendations shall be submitted as set forth in subdivision (f) of Section 11461.2.

(Amended by Stats. 2013, Ch. 22, Sec. 108. Effective June 27, 2013. Operative July 1, 2013, by Sec. 110 of Ch. 22.)



18987.71

For purposes of this chapter, the following terms shall have the following meanings:

(a) (1) ?Residentially based services? means behavioral or therapeutic interventions delivered in nondetention group care settings in which multiple children or youth live in the same housing unit and receive care and supervision from paid staff. Residentially based services are most effectively used as intensive, short-term interventions when children have unmet needs that create conditions that render them or those around them unsafe, or that prevent the effective delivery of needed services and supports provided in the children?s own homes or in other family settings, such as with a relative, guardian, foster family, or adoptive family.

(2) ?Residentially based services? shall include the following interventions and services:

(A) Environmental interventions that establish a safe, stable, and structured living situation in which children or youth can receive the comfort, attention, structure, and guidance needed to help them reduce the intensity of conditions that led to their placement in the program, so that their caregivers can identify and address the factors creating those conditions.

(B) Intensive treatment interventions that facilitate the rapid movement of children or youth toward connection or reconnection with appropriate and natural home, school, and community ecologies, by helping them and their families find ways to mitigate the conditions that led to their placement in the program with positive and productive alternatives.

(C) Parallel, predischarge, community-based interventions that help family members and other people in the social ecologies that children and youth will be joining or rejoining, to prepare for connection or reconnection. These preparations should be initiated upon placement and proceed apace with the environmental interventions being provided within the residential setting.

(D) Followup postdischarge support and services, consistent with the child?s case plan, provided as needed after children or youth have exited the residential component and returned to their own family or to another family living situation, in order to ensure the stability and success of the connection or reconnection with home, school, and community.

(b) ?County? means a county that enters into a voluntary agreement with a private nonprofit agency to test alternative program designs and funding models pursuant to this chapter, and may include a consortia or consortium of counties.

(Added by Stats. 2007, Ch. 466, Sec. 2. Effective January 1, 2008.)



18987.72

(a) In order to obtain knowledge and experience with which to inform the process of developing and implementing the plan for residentially based services, required by Section 18987.7, the department shall encourage counties and private nonprofit agencies to develop voluntary agreements to test alternative program design and funding models for transforming existing group home programs into residentially based services programs in order to meet the diverse needs of children or youth and families in the child welfare, juvenile justice, and mental health systems.

(b) (1) With the approval of the department, any counties participating in the federal Title IV-E waiver capped allocation demonstration project pursuant to Section 18260, at their option, and two other counties may enter into and implement voluntary agreements with private nonprofit agencies to transform all or part of an existing group home program into a residentially based services program.

(2) If one or more counties participating in the federal Title IV-E waiver capped allocation demonstration project opts not to enter into a voluntary agreement pursuant to this chapter, the department may select one or more nonwaiver counties. The department may approve up to four counties to participate in the voluntary agreements pursuant to this section.

(3) The department shall select participating counties, based on letters of interest submitted to the department from counties, in consultation with the California Alliance of Child and Family Services and the County Welfare Directors Association.

(c) Voluntary agreements by counties and nonprofit agencies shall satisfy all of the following requirements:

(1) Incorporate and address all of the components and elements for residentially based services described in the ?Framework for a New System for Residentially-Based Services in California.?

(2) Reflect active collaboration among the private nonprofit agency that will operate the residentially based services program and county departments of social services, mental health, or juvenile justice, alcohol and drug programs, county offices of education, or other public entities, as appropriate, to ensure that children, youth, and families receive the services and support necessary to meet their needs.

(3) Provide for an annual evaluation report, to be prepared jointly by the county and the private nonprofit agency. The evaluation report shall include analyses of the outcomes for children and youth, including achievement of permanency, average lengths of stay, and rates of entry and reentry into group care. The evaluation report shall also include analyses of the involvement of children or youth and their families, client satisfaction, the use of the program by the county, the operation of the program by the private nonprofit agency, payments made to the private nonprofit agency by the county, actual costs incurred by the nonprofit agency for the operation of the program, and the impact of the program on state and county AFDC-FC program costs. The county shall send a copy of each annual evaluation report to the director, and the director shall make these reports available to the Legislature upon request.

(4) Permit amendments, modifications, and extensions of the agreement to be made, with the mutual consent of both parties and with approval of the department, based on the evaluations described in paragraph (3), and on the experience and information acquired from the implementation and the ongoing operation of the program.

(5) Be consistent with the county?s system improvement plan developed pursuant to the California Child Welfare Outcomes and Accountability System.

(d) (1) Upon a county?s request, the director may waive child welfare regulations regarding the role of counties in conjunction with private nonprofit agencies operating residentially based services programs to enhance the development and implementation of case plans and the delivery of services in order to enable a county and a private nonprofit agency to implement an agreement described in subdivision (b). Nothing in this section shall be construed to supersede the requirements set forth in subdivision (c) of Section 16501.

(2) Notwithstanding Sections 11460 and 11462, or any other law or regulation governing payments under the AFDC-FC program, upon the request of one or more counties, and in accordance with the voluntary agreements as described in subdivision (b), the director may also approve the use of up to a total of five alternative funding models for determining the method and level of payments that will be made under the AFDC-FC program to private nonprofit agencies operating residentially based services programs in lieu of using the rate classification levels and schedule of standard rates provided for in Section 11462. These alternative funding models may include, but shall not be limited to, the use of cost reimbursement, case rates, per diem or monthly rates, or a combination thereof. An alternative funding model shall do all of the following:

(A) Support the values and goals for residentially based services, including active child and family involvement, permanence, collaborative decisionmaking, and outcome measurement.

(B) Ensure that quality care and effective services are delivered to appropriate children or youth at a reasonable cost to the public.

(C) Ensure that payment levels are sufficient to permit the private nonprofit agencies operating residentially based services programs to provide care and supervision, social work activities, parallel predischarge community-based interventions for families, and followup postdischarge support and services for children and their families, including the cost of hiring and retaining qualified staff.

(D) Facilitate compliance with state requirements and the attainment of federal and state performance objectives.

(E) Control overall program costs by providing incentives for the private nonprofit agencies to use the most cost-effective approaches for achieving positive outcomes for the children or youth and their families.

(F) Facilitate the ability of the private nonprofit agencies to access other available public sources of funding and services to meet the needs of the children or youth placed in their residentially based services programs, and the needs of their families.

(G) Enable the combination of various funding streams necessary to meet the full range of services needed by foster children or youth in residentially based services programs, with particular reference to funding for mental health treatment services through the Medi-Cal Early and Periodic Screening, Diagnosis, and Treatment program.

(H) Maximize federal financial participation, and mitigate the loss of federal funds, while ensuring the effective delivery of services to children or youth and families, and the achievement of positive outcomes.

(I) Provide for effective administrative oversight and enforcement mechanisms in order to ensure programmatic and fiscal accountability.

(3) A waiver granted by the director pursuant to paragraph (1), or an approval of an alternative funding model pursuant to paragraph (2), shall be applicable only to the development, implementation, and ongoing operation of a residentially based services program and related county activities provided under the terms of the agreement and for the duration of the agreement, and shall be granted only when all of the following apply:

(A) The agreement promises to offer a worthwhile test related to the development, implementation, and ongoing operation of a residentially based services program as described in this chapter.

(B) Existing regulatory provisions or the existing AFDC-FC payment requirements, or both, impose barriers for the effective, efficient, and timely implementation of the agreement.

(C) The requesting county proposes to monitor the agreement for compliance with the terms of the waiver or the alternative funding model, or both.

(D) Notwithstanding any change to payments made to group homes under Section 11462, the department may pay higher AFDC-FC payments for children and youth who are enrolled in a residentially based services program, to be offset by cost efficiencies achieved through shorter lengths of stay in foster care, or a reduction of reentries into foster care, as a result of providing predischarge support and postdischarge services to the children or youth and their families. Any upfront costs for this project shall be offset by other program savings identified by the department, to ensure that there are no net General Fund costs in each fiscal year.

(e) In addition to the requirements set forth in subdivision (c), the voluntary agreements shall do all of the following:

(1) Provide that, to the extent that some of the care, services, and other activities associated with a residentially based services program operated under an agreement described in subdivision (b) are not eligible for federal financial participation as foster care maintenance payments under Part E (commencing with Section 470) of Title IV of the federal Social Security Act (42 U.S.C. Sec. 670 et seq.), but may be eligible for federal financial participation as administration or training, or may be eligible for federal financial participation under other programs, including, but not limited to, Title XIX of the federal Social Security Act (42 U.S.C. Sec. 1396 et seq.), the appropriate state departments shall take measures to obtain that federal funding.

(2) Provide that, prior to approving any waiver or alternative funding model pursuant to subdivision (d), the director shall make a determination that the design of the residentially based services program to be operated under the agreement described in subdivision (b) would ensure the health and safety of children or youth to be served.

(f) Agreements entered into pursuant to this section shall terminate on or before July 1, 2016, unless a later enacted statute extends or removes this limitation.

(g) The department shall report during the legislative budget hearings on the status of any county agreements entered into pursuant to subdivision (b), and on the development of statewide residentially based services programs. This report shall be submitted with the recommendations made pursuant to Section 11461.2.

(Amended by Stats. 2012, Ch. 35, Sec. 153. Effective June 27, 2012.)






CHAPTER 12.9. Regulatory Flexibility for Adult Social Services

18986.40

(a) For the purposes of this chapter, ?program? or ?integrated children?s services programs? means a coordinated children?s service system, operating as a program that is part of a department or State Department of Health Care Services initiative, that offers a full range of integrated behavioral social, health, and mental health services, including applicable educational services, to seriously emotionally disturbed and special needs children, or programs established by county governments, local education agencies, or consortia of public and private agencies, to jointly provide two or more of the following services to children or their families, or both:

(1) Educational services for children at risk of dropping out, or who need additional educational services to be successful academically.

(2) Health care.

(3) All mental health diagnostic and treatment services, including medication.

(4) Substance abuse prevention and treatment.

(5) Child abuse prevention, identification, and treatment.

(6) Nutrition services.

(7) Child care and development services.

(8) Juvenile justice services.

(9) Child welfare services.

(10) Early intervention and prevention services.

(11) Crisis intervention services, as defined in subdivision (c).

(12) Any other service which will enhance the health, development, and well-being of children and their families.

(b) For the purposes of this chapter, ?children?s multidisciplinary services team? means a team of two or more persons trained and qualified to provide one or more of the services listed in subdivision (a), who are responsible in the program for identifying the educational, health, or social service needs of a child and his or her family, and for developing a plan to address those needs. A family member, or the designee of a family member, shall be invited to participate in team meetings and decisions, unless the team determines that, in its professional judgment, this participation would present a reasonable risk of a significant adverse or detrimental effect on the minor?s psychological or physical safety. Members of the team shall be trained in the confidentiality and information sharing provisions of this chapter.

(c) ?Crisis intervention services? means early support and psychological assistance, to be continued as necessary, to children who have been victims of, or whose lives have been affected by, a violent crime or a cataclysmic incident, such as a natural disaster, or who have been involved in school, neighborhood, or family based critical incidents likely to cause profound psychological effects if not addressed immediately and thoroughly.

(Amended by Stats. 2012, Ch. 34, Sec. 250. Effective June 27, 2012.)



18986.46

(a) A program shall utilize children?s multidisciplinary services teams, as defined in this chapter.

(b) A team member shall provide program services only as employed by, under contract with, or otherwise affiliated with, the program, and shall not share information, or provide program services, when acting as a separate local, state, or private agency or entity.

(c) A program shall be considered a single program for purposes of federal substance abuse program regulations contained in Part 2 (commencing with Section 2.1) of Title 42 of the Code of Federal Regulations.

(d) Notwithstanding any other provision of law regarding disclosure of information and records, a program shall be permitted to establish a unified services record for a child and family. That record shall contain all records of prior services that are released to the program and that are relevant and necessary to formulate an integrated services plan, pursuant to valid written authorizations, as well as a record of all service provided under the program.

(e) Notwithstanding any other provision of law regarding disclosure of information and records, when a child enters the program a parent, guardian, judicial office with jurisdiction over the minor, or a minor with legal power to consent, or nonminor dependent, as described in subdivision (v) of Section 11400, shall be asked to sign a single authorization that gives a knowing and informed consent, in writing, and that complies with all other applicable provisions of state law governing release of medical, mental health, social service, and educational records, and that covers multiple service providers, in order to permit the release of records to the program. This single authorization shall not include adoption records. The authorized representative of the child, or the child in a case where he or she has the legal right to consent, or the nonminor dependent, shall be fully apprised of the requirements of this subdivision prior to participation in the program. Before information may be exchanged about a particular child or family pursuant to this chapter, a representative of the program shall do all of the following:

(1) Explain to the authorized representative of the child, or the child in a case where he or she has the legal right to consent, or the nonminor dependent, both of the following, and this explanation shall be given before any information about the child or family is recorded and before any services are provided:

(A) Information provided by the child or family, or nonminor dependent, may only be exchanged within the program with the express written consent of the authorized representative.

(B) Information shall not be disclosed to anyone other than members of the children?s multidisciplinary services team, and those qualified to receive information as explained in subdivision (i).

(2) The authorized representative of the child, or the child in a case where he or she has the legal right to consent, or the nonminor dependent, shall be informed that he or she has a right to refuse to sign, or to limit the scope of, the consent form, and that a refusal to sign, or to limit the scope of, the consent form will not have an adverse impact on the client?s eligibility for services under the programs described in this chapter.

(f) The knowing and informed consent given pursuant to this chapter shall only be in force for the time that the child or family, or nonminor dependent, is a client of the program.

(g) (1) Notwithstanding any provision of state law governing the disclosure of information and records, persons who are trained, qualified, and assigned by their respective agencies to serve on teams within a program and other team members included pursuant to this chapter may view relevant sections of unified program records and may disclose to one another relevant information and view records on a child or the child?s family as necessary to formulate an integrated services plan or to deliver services to children and their families.

(2) This information and records may include information relevant to the evaluation of the child and his or her family, the development of a treatment plan for the child and his or her family, and the delivery of services. Relevant information and records shall be shared with family members or family designees on the team, except information or records, if any, disclosure of which the team determines would present a reasonable risk of a significant adverse or detrimental effect on the minor?s psychological or physical safety.

(h) (1) If the members of a children?s multidisciplinary services team within an integrated children?s services program require records held by other team members, copies may be provided to them.

(2) Notwithstanding any other provisions of law regarding disclosure of information and records, a program may establish and maintain a common data base for the purpose of delivering services under the program. The database may contain demographic data and may identify the services recommended for, and provided to, a child and his or her family by the program. The database shall be for use and disclosure only within the program, except by properly authorized consent by a parent, guardian, judicial officer with jurisdiction over the child, or a minor with the legal power to consent.

(3) The program may authorize use of information contained in the database for bona fide evaluation and research purposes, unless otherwise prohibited by law. No information disclosed under this paragraph shall permit identification of the individual patient or client. The release of copies of mental health records, physical health records, and drug or alcohol records in programs establishing a unified services record shall be governed by the single authorization of informed and knowing consent to release these records. In programs not establishing a unified services record and not utilizing the single authorization of informed and knowing consent, release of these records may take place only after the team has received a form permitting release of records on the child or the child?s family, signed by the child, to the extent the records were generated as a result of health care services to which the child has the power to consent under state law, or, to the extent that the records have not been generated by the provision of these health care services, by the child?s parent, guardian, or legal representative, including the court which has jurisdiction over those children who are wards or dependents of the court.

(i) The children?s multidisciplinary services team may designate persons qualified pursuant to Section 18986.40 to be a member of the team for a particular case. A person designated as a team member pursuant to this subdivision may receive and disclose relevant information and records, subject to the confidentiality provisions of subdivision (k).

(j) The sharing of information permitted under subdivision (g) shall be governed by memoranda of understanding among the participating service providers or agencies in the coordinated children?s service system or program. These memoranda shall specify the types of information that may be shared without a signed release form, in accordance with subdivision (e), and the process to be used to ensure that current confidentiality requirements, as described in subdivision (k), are met. This paragraph shall not be construed to waive any right of privilege contained in the Evidence Code, except in compliance with Section 912 of that code.

(k) Every member of the children?s multidisciplinary services team who receives information or records on children and families served in the integrated children?s services program shall be under the same privacy and confidentiality obligations and subject to the same confidentiality penalties as the person disclosing or providing the information or records. The information or records obtained shall be maintained in a manner that ensures the maximum protection of privacy and confidentiality rights.

(l) This section shall not be construed to restrict guarantees of confidentiality provided under federal law.

(m) Information and records communicated or provided to the program, by all providers, programs, and agencies, as well as information and records created by the program in the course of serving its children and their families, shall be deemed private and confidential and shall be protected from discovery and disclosure by all applicable statutory and common law protections. Civil and criminal penalties shall apply to the inappropriate disclosure of information held by the program. Nothing in this section shall be construed to affect the authority of a health care provider to disclose medical information pursuant to paragraph (1) of subdivision (c) of Section 56.10 of the Civil Code.

(Amended by Stats. 2012, Ch. 846, Sec. 64. Effective January 1, 2013.)






CHAPTER 12.95. San Mateo County Consolidated Human Services Agency

18986.50

(a) (1) It is the intent of the Legislature, in enacting this chapter, to encourage the development of programs and services, in keeping with Chapter 12.8 (commencing with Section 18986) and Chapter 12.9 (commencing with Section 18986.40), that enhance the successful development of children and reduce the incidence of juvenile crime and delinquency in the community.

(2) The San Bernardino County Youth Justice Center shall provide all available evaluative and operational studies related to its program to any county that requests that information in order to replicate the model or implement a similar program.

(b) This chapter is intended to augment existing interagency collaborative efforts by proposing an additional model.

(c) Nothing in this chapter is intended to supersede or duplicate existing programs, services, or interagency agreements.

(Added by Stats. 1993, Ch. 970, Sec. 2. Effective October 11, 1993.)



18986.53

(a) Any county may implement an interagency day care program for multiple needs youths who are either being served by, or are at risk of being served by, the juvenile justice system pursuant to Article 14 (commencing with Section 600) of Chapter 2 of Part 1 of Division 2. This program shall be based on the San Bernardino County Youth Justice Center model.

(b) The program shall include, but need not be limited to, all of the following:

(1) A day treatment center, for the provision of support services for juveniles referred by any of the interagency coordination council members, without the removal of the juvenile from his or her home.

(2) Case management services, coordinating the provision of support services by the participating agencies, including county agencies that provide probation services, health services, mental health services, social services, and educational services.

(3) Family support and preservation services, including support services for the parents and siblings of the juvenile and for the juvenile.

(4) A goal of positive community readjustment and personal responsibility for the juveniles and their families.

(5) A process for conflict resolution among agencies.

(6) An evaluation component, to track the outcome of treatment under this section and to evaluate effectiveness and cost effectiveness of the program in savings in the costs of incarceration of the juveniles, the costs of out-of-home placement, and other measures determined by the evaluator to be useful in the evaluation of the effectiveness of the program.

(c) Notwithstanding any other provision of law, any county may consolidate the functions of the coordinating body implementing the coordination of services for purposes of this chapter into a single body that also includes all of the following:

(1) The interagency placement committee meeting the requirements of Section 4096.

(2) The interagency case management council established in compliance with Section 5866.

(3) The children?s multidisciplinary services team defined in subdivision (b) of Section 18986.40.

(d) If a county develops, or is in the process of developing, an evaluation component to identify outcome, cost, and other measures to determine the effectiveness of the program and its cost-effectiveness in providing interagency services for children and adolescents, the evaluation requirements of this chapter shall be integrated with existing evaluation capabilities.

(e) The local agency or the department shall seek private funding for the program, particularly money to be used to augment the operation of the program and the support of the affected youth service agencies.

(Added by Stats. 1993, Ch. 970, Sec. 2. Effective October 11, 1993.)






CHAPTER 12.96. Placer County Integrated Health and Human Services Pilot Program

18986.60

(a) Placer County, with the assistance of the appropriate state departments, within the existing resources of those departments, shall implement a pilot program upon approval of that county, for the funding and delivery of services and benefits through an integrated and comprehensive county health and human services system.

(b) The Placer County pilot project shall, in providing services through an integrated system to families and individuals, among other things, do all of the following:

(1) Implement and evaluate a system of universal intake for those seeking services.

(2) Implement and evaluate a system whereby a family or individual eligible for more than one service may be provided those services by as few as a single county employee, through an integrated, coordinated service plan.

(3) Implement and evaluate a system of administration that centralizes the management and support of client services.

(4) Implement and evaluate a system of reporting and accountability that provides for the combined provision of services as provided for in paragraph (2), without the loss of state or federal funds provided under current law.

(c) The integrated system may include, but need not be limited to, any or all of the following:

(1) Adoption services.

(2) Child abuse prevention services.

(3) Child welfare services.

(4) Delinquency prevention services.

(5) Drug and alcohol services.

(6) Mental health services.

(7) Eligibility determination.

(8) Employment and training services.

(9) Foster care services.

(10) Health services.

(11) Public health services.

(12) Housing services.

(13) Medically indigent program services.

(14) All other appropriately identified and targeted services, except for dental care.

(d) Programs or services shall be included in the pilot project only to the extent that federal funding to either the state or the county will not be reduced as a result of the inclusion of the services in the project. This pilot project shall not generate any increased expenditures from the General Fund.

(e) The county and the appropriate state departments shall jointly seek federal approval of the pilot project, as may be needed to ensure its funding and allow for the integrated provision of services.

(f) This chapter shall not authorize Placer County to discontinue meeting its obligations under current law to provide services or to reduce its accountability for the provision of these services.

(g) This chapter shall not authorize Placer County to reduce Placer County?s eligibility under current law for state funding for the services included in the pilot project.

(h) Placer County shall utilize any and all state general and county funds that it is legally allocated or entitled to receive. Through the creation of integrated health and social services structures, the county shall maximize federal matching funds.

(i) The appropriate state departments that are assisting and cooperating in the implementation of the project authorized by this chapter shall have the authority to waive regulations regarding the method of providing services and the method of reporting and accountability, as may be required to meet the goals set forth in subdivision (b).

(Added by Stats. 1996, Ch. 899, Sec. 2. Effective January 1, 1997. Inoperative July 1, 2016. Repealed as of January 1, 2017, pursuant to Section 18986.62.)



18986.61

(a) Placer County shall evaluate the pilot program and shall prepare a final evaluation and submit the final evaluation to the Governor or the Governor?s designee and the appropriate policy committees of the Legislature not later than six months following the third year of the implementation of the pilot program.

(b) The county, with the assistance of the appropriate state departments, shall seek private funding to provide for the evaluation of the pilot program. The evaluation required by this section shall be conducted only if nonstate resources are made available for this purpose.

(Added by Stats. 1996, Ch. 899, Sec. 2. Effective January 1, 1997. Inoperative July 1, 2016. Repealed as of January 1, 2017, pursuant to Section 18986.62.)



18986.62

This chapter shall become inoperative on July 1, 2016, and, as of January 1, 2017, is repealed, unless a later enacted statute, that becomes operative on or before January 1, 2017, deletes or extends the dates on which it becomes inoperative and is repealed.

(Amended by Stats. 2010, Ch. 364, Sec. 1. Effective January 1, 2011. Repealed as of January 1, 2017, by its own provisions. Note: Termination clause affects Chapter 12.96, commencing with Section 18986.60.)






CHAPTER 12.991. County Integrated Health and Human Services Program

18986.86

(a) Humboldt County, Mendocino County, Alameda County, and any additional county or counties, as determined by the Secretary of California Health and Human Services, with the assistance and participation of the appropriate state departments, within the existing resources of those departments, may implement a program, upon approval of the county board of supervisors for the funding and delivery of services and benefits through an integrated and comprehensive county health and human services system.

(b) In providing services through an integrated system to families and individuals, the program may, among other things, do all of the following:

(1) Implement and evaluate a system of universal intake for those seeking services.

(2) Implement and evaluate a system whereby a family or individual eligible for more than one service may be provided those services through an integrated, coordinated service plan.

(3) Implement and evaluate a system of administration that integrates and coordinates the management and support of client services.

(4) Implement and evaluate a system of reporting and accountability that provides for the combined provision of services as provided for in paragraph (2), without the loss of state or federal funds provided under current law.

(5) In consultation with the appropriate state departments, as designated by the Secretary of Health and Human Services, any participating county may develop specific goals in addition to those specified in paragraphs (1) to (4), inclusive, to achieve an integrated and comprehensive county health and human services system.

(c) The integrated system may include any or all of the following:

(1) Adoption services.

(2) Child abuse prevention services.

(3) Child welfare services.

(4) Delinquency prevention services.

(5) Drug and alcohol services.

(6) Mental health services.

(7) Eligibility determination.

(8) Employment and training services.

(9) Foster care services.

(10) Health services.

(11) Public health services.

(12) Housing services.

(13) Medically indigent program services.

(d) (1) Part 2.6 (commencing with Section 56) of Division 1 of the Civil Code shall apply to the programs or services providing integrated services.

(2) Before a program obtains an individual?s medical information, including mental health and drug treatment records, his or her informed authorization shall be obtained, or the informed authorization of his or her custodial parent, or his or her guardian shall be obtained if the individual is a minor, unless the minor is authorized to give consent.

(3) Medical information shall not be disclosed to any individual who is not authorized to have that information pursuant to the authorization provided in paragraph (2).

(4) Medical information shall not be disclosed for any purpose that is not authorized by the authorization in paragraph (2).

(5) The sharing of information permitted under paragraphs (2), (3), and (4) shall be governed by memoranda of understanding among the agencies represented on the team. These memoranda shall specify the types of information that may be shared without a signed release form, and the process to be used to ensure that current confidentiality requirements, as described in subdivision (d), are met.

(6) Any client shall have access to his or her medical information and shall have the right to correct any inaccurate information contained in the medical information.

(e) Programs or services shall be included in the program only to the extent that federal funding to either the state or the county will not be reduced as a result of the inclusion of the services in the project. This program shall not generate any increased expenditures from the General Fund.

(f) Each participating county and the appropriate state departments shall jointly seek federal approval of the program, as may be needed to ensure its funding and allow for the integrated provision of services.

(g) This chapter shall not authorize each participating county to discontinue meeting its obligations under current law to provide services or to reduce its accountability for the provision of these services.

(h) This chapter shall not authorize a participating county to reduce the county?s eligibility under current law for state funding for the services included in the program.

(i) A participating county shall utilize any and all state general and county funds that it is legally allocated or entitled to receive. Through the creation of integrated health and social services structures, the county shall maximize federal matching funds.

(j) The Secretary of Health and Human Services shall designate a lead department to coordinate the state?s participation in the county?s program.

(k) The appropriate state departments, as designated by the Secretary of Health and Human Services, that are assisting, participating, and cooperating in the implementation of the program authorized by this chapter shall have the authority to waive regulations regarding the method of providing services and the method of reporting and accountability, as may be required to meet the goals set forth in subdivision (b). However, the departments shall not waive regulations pertaining to privacy and confidentiality of records, civil service merit systems, or collective bargaining. The departments shall not waive regulations if the waiver results in a diminished amount or level of services or benefits to eligible recipients as compared to the benefits and services that would have been provided to recipients absent the waiver.

(Amended by Stats. 2004, Ch. 655, Sec. 1. Effective January 1, 2005.)



18986.87

(a) A participating county shall, in consultation with the appropriate state departments, as designated by the Secretary of Health and Human Services, develop outcomes and performance measures specific to the project prior to the implementation of the pilot program. Implementation of a pilot program pursuant to this chapter shall occur no later than January 1, 2009.

(b) A participating county shall evaluate its program with the participation of the appropriate state departments, as designated by the Secretary of Health and Human Services, and prepare interim and final evaluations and submit them to the Governor or the Governor?s designee and the appropriate policy committees of the Legislature. The interim report shall be submitted not later than six months following the third year of the implementation of the program. The final report shall be submitted not later than July 1, 2008.

(c) Each participating county shall provide for the evaluation of the program.

(Amended by Stats. 2004, Ch. 655, Sec. 2. Effective January 1, 2005.)






CHAPTER 14. Community Challenge Grant Program

18993

There is hereby created the Community Challenge Grant Program in the State Department of Health Services to provide community challenge grants to reduce the number of teenage and unwed pregnancies.

(Added by Stats. 1996, Ch. 197, Sec. 51. Effective July 22, 1996.)



18993.1

The Legislature hereby finds and declares all of the following:

(a) One in three children in California is born out of wedlock.

(b) As many as 70,000 children were born to teenagers in each of at least the last two years and nearly 25 percent of these were born to teenage mothers who have previously had children.

(c) Children who grow up without fathers are five times more likely to be poor, twice as likely to drop out of school, and much more likely to end up in foster care or juvenile justice facilities.

(d) Girls raised in single-parent families are three times more likely to become unwed teenage mothers than those girls raised in two-parent families.

(e) Boys without a father in the home are more likely to become incarcerated, unemployed, or uninvolved with their own children when they become fathers.

(f) The consequences of teenage pregnancy and fatherlessness are significant and far-reaching.

(g) Teenage and unwed pregnancy are problems that affect community health and success.

(h) Government can best solve the problems of teenage and unwed pregnancies in partnership with local communities, parents, and families.

(i) Communities should decide what prevention strategies will work and be acceptable.

(j) Parents and families should be included in the teenage pregnancy prevention strategies.

(Added by Stats. 1996, Ch. 197, Sec. 51. Effective July 22, 1996.)



18993.2

(a) The State Department of Health Services shall administer grants for purposes of this chapter that shall be awarded pursuant to a request for application process.

(b) Grants shall be awarded to existing and new community-based nonprofit organizations and county and local governments for purposes of implementing locally developed prevention and intervention strategies designed to do the following:

(1) Reduce the number of teenage and unwed pregnancies.

(2) Reduce the number of children growing up in homes without fathers as a result of these pregnancies.

(3) Promote responsible parenting and the involvement of the father in the economic, social, and emotional support of his children.

(c) Grant funding shall not be used for clinical services and shall target, but not be limited to, the following populations:

(1) Presexual adolescents.

(2) Sexually active adolescents.

(3) Pregnant and parenting adolescents.

(4) Parents and families.

(5) Adults at risk for unwed motherhood or absentee fatherhood.

(d) The department shall provide outreach and training to potential grantees to increase the number of agencies and groups that may be able to successfully compete for the grants.

(e) The department shall issue periodic reports that describe the projects that have been awarded grants pursuant to this chapter.

(Added by Stats. 1996, Ch. 197, Sec. 51. Effective July 22, 1996.)



18993.3

(a) An advisory committee of 10 members shall be appointed to advise and consult with the department regarding the Community Challenge Grant Program in the following areas:

(1) The broad goals of the program.

(2) Effective strategies for implementing the program.

(3) Elements of evaluating the effectiveness of the program grantees.

(4) Strategies for engaging nongovernmental resources and expertise in the implementation and success of the program.

(b) Six members shall be appointed by the Secretary of California Health and Human Services, two members by the Speaker of the Assembly, and two members by the Senate Committee on Rules.

(c) The advisory committee shall reflect a broad constituency and multidisciplinary approach to the problem of teenage and unwed pregnancy, including persons that represent corporations and foundations, the religious community, parents, teenagers, the education and academic community, community-based organizations, and public health organizations.

(Amended by Stats. 2011, Ch. 227, Sec. 101. Effective January 1, 2012.)



18993.4

Grant applications shall include, but not be limited to, the following:

(a) Plans for community collaboration with parents, local agencies, businesses, school leaders, community groups, and private organizations.

(b) Measurable objectives selected by the applicant.

(c) Evidence of the applicant?s capability to effect proposed changes.

(d) A needs assessment.

(e) A comprehensive description of the population or populations proposed to be served.

(f) A project description, a work plan, and budget justifications.

(g) A project evaluation and a process for data collection to facilitate the department?s ability to conduct a statewide evaluation.

(Added by Stats. 1996, Ch. 197, Sec. 51. Effective July 22, 1996.)



18993.5

(a) Criteria for grant selection shall include, but not be limited to, the following:

(1) Degree of community input and collaboration in the project.

(2) Degree of involvement of parents and families within the community.

(3) Degree of involvement of nongovernmental organizations.

(4) Degree of need for the project in the local community.

(5) Geographic, economic, population, and ethnic diversity.

(6) Feasibility.

(7) Cost effectiveness.

(8) Degree to which project outcomes can be measured and evaluated.

(b) The department shall provide an explanation for the reasons why an applicant is not funded.

(Added by Stats. 1996, Ch. 197, Sec. 51. Effective July 22, 1996.)



18993.6

(a) Grantees shall be required to match a portion of the grant awarded under the Community Challenge Grant Program with either dollar or measurable in-kind contributions as provided by this section.

(b) Grantees shall provide a match of not less than 10 percent for the first year of the grant, not less than 15 percent for the second year of the grant, and not less than 20 percent for the third year of the grant.

(c) The match required by this section shall be supplemental to the funds appropriated for the Community Challenge Grant Program and shall be from nongovernmental sources.

(Added by Stats. 1996, Ch. 197, Sec. 51. Effective July 22, 1996.)



18993.7

(a) The costs for state administration of the Community Challenge Grant Program may be up to 5 percent of the total appropriation for the program. The Legislature shall be notified of the administrative costs of this program pursuant to Section 28 of the Budget Act of 1996. Indirect costs for grantees shall not exceed 10 percent of the grant amount.

(b) The department may use local assistance funds allocated for the program to provide training to potential grantees authorized by subdivision (d) of Section 18993.2.

(c) The department may use local assistance funds allocated to the program for the evaluation of the program required by subdivision (b) of Section 18993.8.

(Added by Stats. 1996, Ch. 197, Sec. 51. Effective July 22, 1996.)



18993.8

The department shall conduct a statewide independent evaluation of the program, assessing the program?s effectiveness in achieving stated outcomes as established by the department. The evaluation shall be performed only when for this purpose funds are appropriated in the annual Budget Act.

(Amended by Stats. 2012, Ch. 728, Sec. 211. Effective January 1, 2013.)



18993.9

The program provided for under this chapter shall be implemented only to the extent that funds are appropriated in the Budget Act.

(Repealed and added by Stats. 2000, Ch. 839, Sec. 2. Effective January 1, 2001.)






CHAPTER 14.1. California Families and Children Home Visit Program

18994

(a) This chapter shall be known and may be cited as the California Families and Children Home Visit Program.

(b) The department shall implement this chapter only to the extent that funds are appropriated for that purpose in the annual Budget Act.

(Added by Stats. 1998, Ch. 329, Sec. 41. Effective August 21, 1998.)



18994.1

The Legislature finds and declares all of the following:

(a) About 26 percent of California?s children under the age of 18 years live in families with incomes below the federal poverty line, an increase of 56 percent since 1980. Poverty is associated with numerous problems, including low educational performance, poor nutrition, the mistreatment of children, and juvenile delinquency.

(b) State vital statistics data indicate that about 33 percent of California?s children were born out-of-wedlock in 1991, an increase of 61 percent since 1980. Growing up in a single parent household is associated with greater likelihood of living in poverty, higher school dropout rates, higher incidence of teenage pregnancy, and reduced levels of employment.

(c) Research has found that poor parenting practices and family stress can increase the incidence of child behavior problems in children as young as three years of age. These behavioral problems can affect a variety of children?s life outcomes including success in school and incidence of juvenile delinquency.

(d) Over one-fourth of California?s children speak a foreign language.

(e) California?s children are becoming more culturally and ethnically diverse.

(f) Recent findings in the area of brain development research indicate that inadequate parent-child interaction can negatively affect the cognitive development of children.

(g) High quality voluntary home visit programs have been shown to improve a variety of parental and child outcomes. Specifically, these outcomes include reductions in poor birth outcomes, reductions in the mistreatment of children, reductions of and greater spacing between pregnancies, reduced use of welfare, and increased amounts of parental employment. Studies show that low-income, single parents exhibit the largest improvements over the long run from these programs.

(h) Research also shows that home visit programs that address a broad array of family needs are more likely to improve life outcomes for families and children. Examples of improved life outcomes include reductions in the mistreatment of children, increased rates of school completion, reduced incidence of teenage pregnancy, reduced interaction with the juvenile justice system, and improved health.

(i) It is the intent of the Legislature, in enacting this chapter, to establish a high-quality voluntary home visiting program for at-risk families.

(Added by Stats. 1998, Ch. 329, Sec. 41. Effective August 21, 1998.)



18994.2

(a) ?At risk? means families who experience multiple stress factors, and who are more likely than the general population to have adverse health, social, and economic outcomes.

(b) ?Home visit? means a strategy of service delivery in which specially trained professional or paraprofessional personnel provide services in the client?s home. These personnel typically make contact with at-risk families during pregnancy or at childbirth and continue contact with the client in the parent?s home for between two and five years with the purpose of providing information and family support services.

(c) ?Family support services? means any services intended to improve parent-child interaction, aid families to become more self-sufficient, or reduce family stress. These services include help with goal setting, information about parent-child interaction, information about and help in accessing other health and social services, and development of problem-solving skills.

(Added by Stats. 1998, Ch. 329, Sec. 41. Effective August 21, 1998.)



18994.3

(a) The Office of Child Abuse Prevention in the State Department of Social Services shall be responsible for award of implementation grants and continued operation of the California Families and Children Home Visit Program.

(b) Office of Child Abuse Prevention?s responsibilities include:

(1) Provision of technical assistance to local home visit programs.

(2) Evaluation and assessment of local programs with the objective of improving program results.

(3) Certification that local programs continue to meet standards determined by the agency to be important for successful positive life outcomes for clients. The Office of Child Abuse Prevention shall, when reviewing grant applications under this chapter, take into consideration geographical and population diversity.

(Added by Stats. 1998, Ch. 329, Sec. 41. Effective August 21, 1998.)



18994.4

(a) Each county that chooses to participate in the California Families and Children Home Visit Program shall develop and submit to the Office of Child Abuse Prevention a three-year plan for phasing in a home visit program for eligible families.

(b) Each implementation plan shall include:

(1) The method of determining, and a description of the at-risk population served. Counties shall assess local community needs, and make modifications that are consistent with the California Safe and Healthy Families Model Program, or its successor.

(2) A clearly defined mission statement, and specific goals and objectives that are consistent with the mission statement.

(3) A proposed voluntary home visit service delivery model, incorporating the key components and standards of the California Safe and Healthy Families Model Program, or its successor. The essential components and standards of the California Safe and Healthy Families Program Model include:

(A) A comprehensive service array that includes, but is not limited to, systematic assessment, individualized family service planning, intensive home visiting, child health and development monitoring and intervention, center-based activities that serve parents, infants, and older siblings, linkage to health care and other community resources, and an on-going problem solving case coordination.

(B) Services provided by a multidisciplinary team, that includes appropriate supervision to home visitors and other team members, management of the caseload, and ensuring that service quality is maintained.

(C) Caseloads that are balanced in size, not to exceed 25 cases per home visitor, and intensity (service intensity varies with client need).

(D) On-going training and skill development.

(E) An approach to implementation that addresses relationships with existing service systems.

(4) A description of how home visit ?best practices? are incorporated into a proposed model.

(5) A description of how the applicant proposes to coordinate and collaborate with other community service providers including community-based organizations, schools, religious organizations, community police, health care districts, and welfare and social service agencies.

(6) Provisions for families participating in the voluntary home visit program, to provide informed consent and to ensure the confidentiality of the records pertaining to the program.

(7) Specified quality assurance and improvement processes.

(8) Projected results by which positive outcomes and the success of the home visit program is to be measured.

(c) The Office of Child Abuse Prevention shall evaluate implementation plans and award implementation grants to selected voluntary home visit programs. In order to ensure that implementation proposals reflect the prevention and early intervention focus of home visits, the Office of Child Abuse Prevention shall develop proposed criteria for awarding implementation grants in accordance with each plan?s addressing of those elements set forth in subdivision (b).

(Added by Stats. 1998, Ch. 329, Sec. 41. Effective August 21, 1998.)



18994.5

County programs are eligible for continued funding following an implementation assessment if both of the following are true:

(a) The assessment results in a determination that the county program has been implemented in accordance with the plan, and that the county program has established mechanisms to continue high-quality program operation.

(b) County administrators agree in writing that continued funding is contingent on the program continuing to produce high-quality results.

(Added by Stats. 1998, Ch. 329, Sec. 41. Effective August 21, 1998.)



18994.55

A grant for operation of a program under this chapter may be awarded to a county that has demonstrated readiness to begin operation of a program or to expand an existing support services program. A grant to operate a program under this chapter shall supplement, and not supplant, existing services and funds.

(Added by Stats. 1998, Ch. 329, Sec. 41. Effective August 21, 1998.)



18994.6

A planning grant may be awarded under this chapter to a county that has demonstrated a need to implement a program, but which is not ready to implement the program, or that is in need of additional planning to expand existing support services.

(Added by Stats. 1998, Ch. 329, Sec. 41. Effective August 21, 1998.)



18994.61

Each grantee shall be required to provide matching funds with one dollar ($1) for every two dollars ($2) awarded. The match may be either in cash or through in-kind services or resources with comparable value.

(Added by Stats. 1998, Ch. 329, Sec. 41. Effective August 21, 1998.)



18994.65

(a) Research and program evaluation shall provide information for the development and implementation of this chapter. The Office of Child Abuse Prevention shall incorporate new research and program evaluation information in order to improve program quality and effectiveness as this information becomes available pursuant to this chapter.

(b) Research and program evaluation shall provide information for the development and implementation of this chapter. The Office of Child Abuse Prevention shall incorporate new research and program evaluation information to improve program quality and effectiveness as this information becomes available pursuant to the program.

(Added by Stats. 1998, Ch. 329, Sec. 41. Effective August 21, 1998.)



18994.7

The Office of Child Abuse Prevention shall provide administrative oversight for the California Families and Children Home Visit Program.

(Added by Stats. 1998, Ch. 329, Sec. 41. Effective August 21, 1998.)



18994.72

(a) Of the funds appropriated in the Budget Act of 1998 for purposes of this chapter, not less than one hundred fifty thousand dollars ($150,000) shall be used for research and program evaluation. The Office of Child Abuse Prevention shall maximize its research capacity by using these funds to match foundation or university research and program evaluation grants.

(b) The department shall be responsible for performing an evaluation of the programs under this chapter. In conjunction with participating research entities, the department shall develop a research design methodology that describes data collection, data validation, and research techniques to be used in conducting the program evaluation, and the extent to which related evaluation research will be incorporated. Focus areas to measure whether outcomes for families and children are improved may relate to all or some of the following:

(1) Child well-being.

(2) Child protective services.

(3) Foster care.

(4) Family preservation and self-sufficiency.

(5) Parental or child involvement in the justice system.

(6) School achievement.

(7) Substance abuse.

(8) Parental employment.

(Added by Stats. 1998, Ch. 329, Sec. 41. Effective August 21, 1998.)



18994.74

Of the funds appropriated for purposes of this chapter, not more than 7.5 percent shall be used for state support staff to facilitate the Office of Child Abuse Prevention?s ability to manage this program, provide for program evaluation oversight, and manage the activities of the task force created pursuant to Section 18994.9.

(Added by Stats. 1998, Ch. 329, Sec. 41. Effective August 21, 1998.)



18994.8

It is the intent of the Legislature that the State Department of Social Services, in consultation with other relevant state officials, seek and use any federal funds that may be available for the purposes of this chapter.

(Added by Stats. 1998, Ch. 329, Sec. 41. Effective August 21, 1998.)



18994.9

(a) There is hereby established the California Families and Children Home Visit Program Task Force, which shall be convened by the Office of Child Abuse Prevention.

(b) The membership of the task force shall include, but need not be limited to, all of the following:

(1) The head of the Office of Child Abuse Prevention or his or her designee.

(2) The directors, or designees, of all of the following:

(A) The State Department of Social Services.

(B) The State Department of Public Health.

(C) The Department of Corrections and Rehabilitation, Division of Juvenile Justice.

(D) The State Department of Education.

(E) The California Emergency Management Agency.

(3) At least two county administrators from counties participating in this program, to be appointed by the director, with the consent of the county.

(4) The manager of this program from the Office of Child Abuse Prevention.

(5) Two legislative representatives, who shall be members of policy committees with jurisdiction over social services issues pertaining to children, with at least one each to be appointed by the Speaker of the Assembly and the Senate Committee on Rules.

(c) The task force shall do both of the following:

(1) Identify permanent funding sources from federal and state programs. Sources from which funding may be integrated for purposes of this chapter may include, but are not limited to, Medi-Cal Targeted Case Management and Administrative Program funds, provided for pursuant to Sections 14132.44 and 14132.47, family preservation funds, private health care providers, including health maintenance organizations and nonprofit hospitals, the California Special Supplemental Food Program for Women, Infants and Children, federal Individuals with Disabilities Education Act funds, and Healthy Families Program funds.

(2) Develop recommendations for permanent funding for this chapter, in order that eligible families who choose to participate have access to the program.

(d) Each member of the task force shall serve without compensation, but shall be reimbursed, by his or her employing agency, for actual and necessary expenses incurred in the performance of his or her duties.

(e) The task force shall be supported by a reasonable amount of staff time, which shall be provided by the agencies represented on the task force, to the extent feasible within an agency?s existing resources. The task force may request data from, and may utilize the technical expertise of, other state agencies.

(f) The task force, under the guidance of the Office of Child Abuse Prevention, shall submit its report to the Legislature not later than November 1, 1999.

(Amended by Stats. 2012, Ch. 34, Sec. 252. Effective June 27, 2012.)






CHAPTER 14.5. The State Emergency Food Assistance Program

18995

(a) On and after January 1, 2012, the State Department of Social Services shall establish and administer the State Emergency Food Assistance Program (SEFAP). The SEFAP shall provide food and funding for the provision of emergency food to food banks established pursuant to the federal Emergency Food Assistance Program (7 C.F.R. Parts 250 and 251) whose ongoing primary function is to facilitate the distribution of food to low-income households.

(b) The State Emergency Food Assistance Program Account is hereby established in the Emergency Food Assistance Program Fund established pursuant to Section 18852 of the Revenue and Taxation Code, and may receive federal funds and voluntary donations or contributions.

(c) Notwithstanding Section 18853 of the Revenue and Taxation Code, the following shall apply:

(1) All moneys received by the State Emergency Food Assistance Program Account shall, upon appropriation by the Legislature, be allocated to the State Department of Social Services for allocation to the SEFAP and, with the exception of those contributions made pursuant to Section 18851 of the Revenue and Taxation Code and funds received through Parts 250 and 251 of Title 7 of the Code of Federal Regulations, shall be used for the purchase, storage, and transportation of food grown or produced in California. Storage and transportation expenditures shall not exceed 10 percent of the SEFAP fund?s annual budget.

(2) Notwithstanding paragraph (1), funds received by the State Emergency Food Assistance Program Account shall, upon appropriation by the Legislature, be allocated to the State Department of Social Services for allocation to the SEFAP as described in paragraph (1), and shall, in part, be used to pay for the department?s administrative costs associated with the administration of the SEFAP.

(Added by Stats. 2011, Ch. 503, Sec. 5. Effective January 1, 2012.)






CHAPTER 15. Emergency Food Assistance Program Advisory Board

18996

(a) The Emergency Food Assistance Program Advisory Board is hereby established. The board shall provide advice and assistance in the operation of the emergency food assistance program (EFAP). The board shall also provide advice on all matters relating to food distribution. The board shall annually review the state plan and any amendments submitted to the United States Department of Agriculture by the state, as well as the EFAP budget and review the EFAP annual report. The plan shall include equitable criteria for eligibility and the distribution of commodities and administrative funds.

(b) The board shall consist of 22 members, 12 to be appointed by the Governor, five to be appointed by the Senate Committee on Rules, and five to be appointed by the Speaker of the Assembly. Appointments shall reflect geographic diversity statewide, and shall include food bank and congregate feeding program representatives and people interested in the emergency food assistance program.

(c) The board shall be subject to the Bagley-Keene Open Meeting Act (Article 9 (commencing with Section 11120) of Chapter 1 of Part 1 of Division 3 of Title 2 of the Government Code).

(Amended by Stats. 1998, Ch. 329, Sec. 42. Effective August 21, 1998.)












DIVISION 10. STATE DEPARTMENT OF REHABILITATION

PART 1. GENERAL PROVISIONS

CHAPTER 1. Powers and Duties

19000

(a) The Legislature finds and declares as follows:

(1) Work is a valuable and important activity, both for individuals and society, and fulfills the need of an individual to be productive, promotes independence, enhances self-esteem, and allows for participation in the mainstream of life.

(2) Disability is a natural part of human experience and in no way diminishes the capacity of individuals to live independently, enjoy self-determination, make choices, contribute to society, pursue meaningful careers, and enjoy inclusion and integration in the economic, political, social, cultural, and educational mainstream of society.

(3) As a group, individuals with disabilities experience staggering levels of unemployment and poverty.

(4) Increased employment of, and independent living for, individuals with disabilities can be achieved by providing individualized training, independent living services, educational and support services, and meaningful opportunities for employment in integrated work settings with reasonable accommodations.

(5) Individuals with disabilities, including individuals with the most severe disabilities, have demonstrated their ability to achieve gainful employment in integrated settings if appropriate services and supports are provided.

(6) The provision of vocational rehabilitation services can enable individuals with disabilities, including individuals with the most severe disabilities, to pursue meaningful careers by securing gainful employment commensurate with their abilities and capabilities.

(b) The purpose of this division is to assist the Department of Rehabilitation in operating comprehensive, coordinated, effective, efficient, and accountable programs of vocational rehabilitation and independent living that are designed to assess, plan, develop, and provide services for individuals with disabilities, particularly individuals with the most severe disabilities, consistent with their strengths, resources, priorities, concerns, abilities, and capabilities, so that these individuals may prepare for and engage in gainful employment and live more independently.

(c) The Department of Rehabilitation?s vocational rehabilitation and independent living programs shall be consistent with the national policy toward people with disabilities articulated in the Americans with Disabilities Act of 1990 (Public Law 101-336) and the Rehabilitation Act Amendments of 1998 (Public Law 105-220).

(d) It shall be the goal of the Department of Rehabilitation to provide individuals with disabilities with the tools necessary to do all of the following:

(1) Make informed choices and decisions.

(2) Maximize employment, independence, and economic and social self-sufficiency in the mainstream of society.

(3) Achieve equality of opportunity and inclusion and integration into all aspects of society.

(e) The Department of Rehabilitation?s vocational rehabilitation and independent living programs, projects, and activities shall be carried out in a manner consistent with the following principles:

(1) Respect for individual dignity, personal responsibility, self-determination, and pursuit of independent living and meaningful careers, based on informed choice of individuals with disabilities.

(2) Respect for the privacy, rights, and equal access of individuals with disabilities, including, but not limited to, the use of accessible formats.

(3) Individuals with disabilities, including individuals with the most severe disabilities, shall be generally presumed to be capable of engaging in gainful employment, and the provision of individualized vocational rehabilitation services can improve their ability to become gainfully employed.

(4) Promotion of independence, inclusion, integration, and full participation of individuals with disabilities.

(5) Individuals with disabilities shall be provided the opportunities to obtain competitive employment in integrated settings.

(6) Individuals with disabilities shall be active participants in their own rehabilitation programs, including, but not limited to, making meaningful and informed choices about the selection of their vocational goals and objectives and the vocational rehabilitation services they receive.

(7) Support for the involvement of a parent, a family member, a guardian, an advocate, or an authorized representative, if an individual with a disability requests, desires, or needs that support.

(8) Individuals with disabilities and their advocates are full partners in the vocational rehabilitation and independent living programs and shall be involved on a regular basis and in a meaningful manner with respect to policy development and implementation.

(9) Qualified vocational rehabilitation counselors, and other qualified personnel facilitate the accomplishment of the employment and independent living goals and objectives of an individual.

(10) Accountability measures must facilitate and not impede the accomplishment of the goals and objectives of the department?s programs, including providing vocational rehabilitation and independent living services to, among others, individuals with the most severe disabilities.

(Amended by Stats. 2002, Ch. 664, Sec. 238. Effective January 1, 2003.)



19001

There is in the California Health and Human Services Agency the Department of Rehabilitation.

(Amended by Stats. 2011, Ch. 227, Sec. 102. Effective January 1, 2012.)



19002

The Department of Rehabilitation is under the control of an officer known as the Director of Rehabilitation. As used in this division ?department? and ?director? refer to the Department of Rehabilitation and the Director of Rehabilitation, respectively, unless the context otherwise requires.

(Added by Stats. 1969, Ch. 1107.)



19003

The director is appointed by the Governor, subject to confirmation by the Senate, and holds office at the pleasure of the Governor. The annual salary of the director is provided for by Chapter 6 (commencing with Section 11550) of Part 1 of Division 3 of Title 2 of the Government Code.

Upon recommendation of the director, the Governor may appoint a chief deputy director of the department who shall hold office at the pleasure of the Governor. The salary of the chief deputy director shall be fixed in accordance with law.

(Amended by Stats. 1978, Ch. 432.)



19004

The provisions of Chapter 2 (commencing with Section 11150), Part 1, Division 3, Title 2 of the Government Code apply to the director and the director is the head of a department within the meaning of the chapter.

(Added by Stats. 1969, Ch. 1107.)



19005

The department is vested with all necessary powers and authority to cooperate with the government of the United States or any agency or agencies thereof in the administration of any act of Congress and rules and regulations lawfully adopted thereunder relating to individuals with disabilities or their vocational rehabilitation and independent living.

(Amended by Stats. 1993, Ch. 937, Sec. 3. Effective October 8, 1993.)



19005.1

The Department of Rehabilitation is hereby designated as the sole state agency with full power to supervise every phase of the administration of the state plan for vocational rehabilitation services. All decisions affecting eligibility for and the nature and scope of vocational rehabilitation services to be provided will be made by the department through its organizational units.

(Added by Stats. 1975, Ch. 171.)



19005.5

(a) The Department of Rehabilitation shall establish a program authorizing rehabilitation professionals serving industrially injured workers under the provisions of Labor Code Section 139.5 to refer clients to the Department of Rehabilitation for federal targeted jobs tax credit eligibility determination. The Department shall set forth the specific requirements, procedures, and eligibility criteria. The Department shall not be required to certify, for purposes of the federal targeted jobs tax credit, industrially injured workers who do not meet the eligibility requirements set forth in the federal Rehabilitation Act.

(b) The Department shall be authorized to collect a fee from the insurer or self-insured employer in the amount necessary to determine eligibility and to certify the industrially injured worker for this program.

(Added by Stats. 1983, Ch. 1266, Sec. 3.)



19006

The department may adopt, amend, or repeal, in accordance with the provisions of the Administrative Procedure Act, such rules and regulations as may be reasonably necessary to enable it to carry out its duties and powers.

(Added by Stats. 1969, Ch. 1107.)



19007

The director may, with the approval of the Director of Finance, accept on behalf of, and in the name of, the state such gifts, donations, bequests, and devises as may be made to the department or to any school or other institution administered by the director or the department which in his judgment would be of benefit to the state and, if made to a school or other institution, would be of benefit to the school or other institution. Gifts, donations, bequests, and devises may be made subject to such conditions or restrictions as the director may deem advisable.

(Added by Stats. 1969, Ch. 1107.)



19008

To the extent resources are available, the department may utilize funds from appropriations by Congress, by gifts, grants, or reimbursements from private or public sources or by state appropriations, or both, or by transfer of funds from other state departments subject to usual budgetary controls for the purpose of establishing and operating rehabilitation programs, including an orientation center for the blind, or of providing vocational rehabilitation or independent living services including related administrative costs, or of cooperating with other public or private agencies for these purposes.

(Amended by Stats. 1993, Ch. 937, Sec. 4. Effective October 8, 1993.)



19008.5

(a) The department is authorized to solicit and accept gifts, contributions, and grants from any source, public or private, to establish, implement, and maintain an awards program.

(b) (1) There is hereby established the Public Awards Fund, which is continuously appropriated, without regard to fiscal years, for the purpose of this section.

(2) The director may receive contributions pursuant to this section and deposit them in the Public Awards Fund for use pursuant to subdivision (c).

(3) Sections 11005 and 16302 of the Government Code shall not apply to funds under this section.

(c) In order to achieve the public policy of the State of California, as specified in Section 19000, the director may present awards to those employers, architects, clients, ex-clients, disabled Californians nominated or selected for the Hall of Fame, and other persons whose superior cooperation and contributions to the employment of the handicapped deserve special recognition.

(Added by Stats. 1987, Ch. 1017, Sec. 1.)



19009

No period of residence in this state is required for participation in any program administered by the department, except as required by federal law or regulations.

(Added by Stats. 1969, Ch. 1107.)



19009.5

No person shall have his or her rehabilitation services reduced due to the receipt of any private grants, scholarships, or awards, provided for the purpose of postsecondary education, except insofar as federal law may require service reductions due to these scholarships, grants, or awards when provided by postsecondary institutions.

(Added by Stats. 1983, Ch. 282, Sec. 2.)



19010

Pursuant to agreements the department shall cooperate with the federal government in carrying out the purposes of any federal statutes pertaining to the purposes of this division and may adopt the methods of administration found necessary by the federal government for the proper and efficient operation of the agreements or plans for vocational rehabilitation and independent living services and may comply with the conditions as may be necessary to secure the full benefits of such federal statutes.

(Amended by Stats. 1993, Ch. 937, Sec. 5. Effective October 8, 1993.)



19011

The people of the state accept the provisions and benefits of the act of Congress entitled ?The Rehabilitation Act Amendments of 1998 (Public Law 105-220) and any subsequent amendments thereto.

(Amended by Stats. 2001, Ch. 193, Sec. 2. Effective January 1, 2002.)



19012

In accepting the provisions and benefits of the act of Congress referred to in Section 19011, the people of the state agree to observe and comply with all of its requirements.

(Added by Stats. 1969, Ch. 1107.)



19013

(a) (1) The department may cooperate with other departments, agencies, and institutions, both public and private, in providing the services authorized by this division to individuals with disabilities, in studying the problems involved therein, and in establishing, developing, and providing, in conformity with the purposes of this division, such programs, facilities, and services as may be necessary or desirable.

(2) Cooperation may include contracts and cost-sharing agreements, to the extent permitted by the Rehabilitation Act of 1973 (P.L. 93-112), as amended, and the implementing federal regulations.

(3) Within the scope of the federal Rehabilitation Act, through cooperative agreements with other public agencies, the department shall maximize the resources of each agency to better mutually serve individuals with disabilities through enhanced services. To provide these services, within the provisions of federal law, the department and other agencies shall share facilities, utilize existing eligibility and assessment information, participate in cross-training for agencies participating in cooperative programs, and engage in other cooperative activities to reduce duplication of services and to provide a new enhanced pattern of services for individuals with disabilities.

(b) The department may cooperate with the State Department of Education and with the state public postsecondary education system to provide instruction, individual counseling and guidance, and related rehabilitation services for eligible students with disabilities.

(c) The department may cooperate with school districts, with public secondary schools, and with the state public postsecondary education system to employ personnel to assist in the vocational orientation of students with disabilities.

(Amended by Stats. 1993, Ch. 937, Sec. 7. Effective October 8, 1993.)



19013.5

(a) In performing any rehabilitative services or in contracting with other public or private agencies for rehabilitative services, the department shall take into consideration the needs of non-English-speaking individuals with disabilities and shall provide language assistance to those individuals participating in the department?s public or private rehabilitation programs.

(b) To the extent funds are available, the department also shall take into consideration the needs of individuals with disabilities who rely on alternate modes of communication, such as manual communication, tactile, oral, and nonverbal communication devices, and shall provide communication assistance to those individuals participating in the department?s programs.

(Amended by Stats. 1993, Ch. 937, Sec. 8. Effective October 8, 1993.)



19014

The Department of Rehabilitation and the Division of Labor Standards Enforcement shall formulate a plan of cooperation for the referral and rehabilitation of persons in industry.

(Amended by Stats. 1979, Ch. 373.)



19015

The department may enter into reciprocal agreements with other states to provide for the services authorized by this division to residents of the state concerned.

(Added by Stats. 1969, Ch. 1107.)



19016

The department may prepare and promulgate regulations and statements of policy governing the protection of records and confidential information, the manner and form of filing applications, eligibility and investigation and determination thereof, for vocational rehabilitation services, procedure for fair hearings and such other regulations and policies as are found necessary to carry out the purposes of this division.

(Added by Stats. 1969, Ch. 1107.)



19017

The department may conduct research and compile statistics relating to the provision of services or the need of services by individuals with disabilities.

(Amended by Stats. 1993, Ch. 937, Sec. 9. Effective October 8, 1993.)



19018

Financial need shall be considered in the furnishing or denial of services in accordance with the Federal Vocational Rehabilitation Act and regulations adopted thereunder.

(Amended by Stats. 1993, Ch. 937, Sec. 10. Effective October 8, 1993.)



19020

(a) On and after July 1, 1993, the department shall recommend to each organization or agency, the purpose of which is to provide services to individuals who are blind, that receives grants or contracts from the department, the number of blind members of the board that is appropriate to meet the needs of the community being served by that board.

(b) As used in this section, ?blind? means the same as defined in Section 12050 of the Welfare and Institutions Code.

(Added by Stats. 1992, Ch. 1037, Sec. 1. Effective January 1, 1993.)






CHAPTER 1.5. Program Managers

19050

There is in the department a program manager for the blind and visually impaired and a program manager for the deaf and hard of hearing. The program managers shall, as determined by the director, report to the deputy director of the division established pursuant to Section 19095, and shall assist in the development and coordination of policy with respect to programs for persons who are blind and visually impaired and persons who are deaf and hard of hearing.

(Amended by Stats. 2002, Ch. 1102, Sec. 3. Effective January 1, 2003.)



19050.5

The program manager for the blind and visually impaired programs and the program manager for the deaf and hard-of-hearing programs shall have demonstrated experience and sensitivity in working with these disabilities.

(Amended by Stats. 2002, Ch. 1102, Sec. 4. Effective January 1, 2003.)



19053

The provisions of this chapter shall be effective only to the extent permitted under federal law.

(Added by Stats. 1981, Ch. 871, Sec. 1.)



19054

The director shall appoint a Deaf Advisory Committee to advise the director on means to increase employment, enlarge economic opportunities, enhance independence and self-sufficiency, and otherwise improve services to persons who are deaf or hard of hearing. A majority of the committee members shall be deaf or hard of hearing, and other members shall have experience relating to services to the deaf or hard of hearing. The committee shall develop, in conjunction with stakeholders, an annual work plan to identify and address areas for improvement in services provided by the department to persons who are deaf or hard of hearing.

(Added by Stats. 2002, Ch. 1102, Sec. 5. Effective January 1, 2003.)






CHAPTER 2. Vocational Rehabilitation Federal Fund

19075

The Vocational Rehabilitation Federal Fund in the State Treasury is hereby created. All grants of money received by this state from the United States, the expenditure of which is administered under the provisions of Sections 19011 to 19013, inclusive, shall, on order of the State Controller, be deposited in the Vocational Rehabilitation Federal Fund.

(Added by Stats. 1969, Ch. 1107.)



19076

The State Treasurer, as required by the federal act relating to vocational rehabilitation referred to in Section 19012 shall receive and provide for the proper custody of all funds apportioned to the state under that act.

(Added by Stats. 1969, Ch. 1107.)



19077

The State Treasurer shall also receive and provide for the proper custody of all money appropriated by this chapter (commencing with Section 19075), of all money that may be hereafter appropriated for the purpose of carrying out the provisions of this chapter, and of all money that may be received by the department under the provisions of this chapter.

(Added by Stats. 1969, Ch. 1107.)



19078

Money in the Vocational Rehabilitation Federal Fund shall be expended as provided by this chapter, as requisitioned by the department in carrying out the provisions of this code and the federal act relating to vocational rehabilitation.

(Added by Stats. 1969, Ch. 1107.)



19079

All money in the Vocational Rehabilitation Federal Fund is hereby appropriated to the department without regard to fiscal years, for expenditure for the purposes for which the money deposited therein is made available by the United States for expenditure by the state.

(Added by Stats. 1969, Ch. 1107.)



19080

The State Controller may approve any general plan whereby:

(a) Any expenditures which are a proper charge against money made available by the United States and deposited in the Vocational Rehabilitation Federal Fund may be paid in the first instance from any appropriation from the General Fund, expenditures from which are administered under the provisions of Sections 19010 to 19012, inclusive; and

(b) The General Fund shall be reimbursed for expenditures made therefrom that are a proper charge against the Vocational Rehabilitation Federal Fund.

Such a general plan may provide for advance transfers from the Vocational Rehabilitation Federal Fund to the General Fund, based on estimates of such expenditures that will be subject to reimbursement from the Vocational Rehabilitation Federal Fund pursuant to such plan, and may provide for reimbursements to the Vocational Rehabilitation Federal Fund, when necessary.

Requests for reimbursement or transfer pursuant to such a plan shall be furnished to the State Controller in writing by the department, accompanied by such financial statements as the plan may provide. On order of the State Controller, the required amount shall be transferred in accordance therewith.

(Added by Stats. 1969, Ch. 1107.)



19090

(a) Pursuant to federal law, there is a State Rehabilitation Council, that shall advise and assist the director in carrying out the vocational rehabilitation provisions of this division.

(b) The membership of the council shall be appointed by the Governor and shall be composed of the representatives specified in Section 725 of Title 29 of the United States Code.

(Amended by Stats. 2001, Ch. 193, Sec. 3. Effective January 1, 2002.)



19091

(a) Pursuant to federal law, there is a State Independent Living Council, that shall advise and assist the director in carrying out the independent living provisions of this division and federal law.

(b) The membership of the council shall be appointed by the Governor and shall be composed of the representatives specified in Section 796d of Title 29 of the United States Code.

(Amended by Stats. 1999, Ch. 147, Sec. 44. Effective July 22, 1999.)



19092

(a) The functions of the State Rehabilitation Council and the State Independent Living Council and terms of appointment of the members thereof shall be governed by Chapter 16 (commencing with Section 701) of Title 29 of the United States Code.

(b) Members of the councils described in subdivision (a) shall be reimbursed for the actual costs of reasonable and necessary expenses, including child care and personal assistance services, incurred when attending council meetings and or performing council duties. In addition, any member who is unemployed or who is required to forfeit wages from other employment shall be compensated one hundred dollars ($100) per day for each day the member is engaged in attending council meetings and or performing duties of the council.

(c) The director, in consultation with the councils, shall provide necessary staff support and assistance for the respective councils to carry out their functions.

(Amended by Stats. 2001, Ch. 193, Sec. 4. Effective January 1, 2002.)






CHAPTER 3. Division of Services for the Blind and Visually Impaired and the Deaf and Hard of Hearing

19095

(a) (1) There is hereby established in the Department of Rehabilitation a Division of Specialized Services for the Blind and Visually Impaired and the Deaf and Hard of Hearing.

(2) For purposes of this chapter ?division? means the division established pursuant to paragraph (1).

(b) The purposes of the division shall be as follows:

(1) To assist persons who are blind and visually impaired and deaf and hard of hearing in gaining competitive employment.

(2) To enlarge economic opportunities for persons who are blind or visually impaired and deaf and hard of hearing.

(3) To enhance the independence and self-sufficiency of blind and visually impaired and deaf and hard-of-hearing persons.

(Added by Stats. 2002, Ch. 1102, Sec. 6. Effective January 1, 2003.)



19095.5

(a) The division shall be under the direction of a deputy director, who shall be appointed by the Governor.

(b) The deputy director shall have extensive background in, or knowledge of, services to the blind and visually impaired and the deaf and hard of hearing.

(c) The deputy director shall report directly to the directorate of the Department of Rehabilitation and shall be a member of the department?s executive management, taking part in all departmental planning and decisionmaking.

(Added by Stats. 2002, Ch. 1102, Sec. 6. Effective January 1, 2003.)



19096

(a) Commencing July 1, 2003, the division shall be charged with the administration of the following programs and services:

(1) All staff within the division, including rehabilitation counselors, rehabilitation counselors for the blind, staff of the orientation center, and staff of the business enterprises program.

(2) Orientation centers for the blind, provided for pursuant to Article 1 (commencing with Section 19500) of Chapter 6 of Part 2.

(3) The Business Enterprise Program for the Blind, provided pursuant to Article 5 (commencing with Section 19625) of Chapter 6 of Part 2.

(4) Contracts for services with organizations serving the blind and visually impaired and the deaf and hard of hearing.

(5) Programs for the blind under Subchapter 7 (commencing with Section 796) of Chapter 16 of Title 29 of the United States Code.

(b) The division shall also provide additional rehabilitation services to its blind and visually impaired and deaf and hard-of-hearing clients, to the extent that funds are available.

(c) The program managers shall report to the deputy director of the division established pursuant to this chapter.

(d) The division shall be responsible for administrative functions, including, but not limited to, the following:

(1) Develop, implement, and oversee policies related to blind and visually impaired and deaf and hard-of-hearing consumers, including timely provision of assistive technology services.

(2) Develop and implement mandatory orientation training programs for new rehabilitation counselors for the blind, rehabilitation counselors for the deaf, and counselor teachers.

(3) Develop and implement ongoing mandatory training for rehabilitation supervisors of blind-designated units.

(4) Establish minimum professional competencies for rehabilitation counselors for the blind, rehabilitation counselors for the deaf, and counselor teachers, and provide continuing in-service education to rehabilitation counselors for the blind, rehabilitation counselors for the deaf, and counselor teachers.

(5) Provide support and assistance to field staff on issues related to the cases of blind and visually impaired and deaf and hard-of-hearing consumers.

(6) Provide technical assistance to the department related to the assistive technology needs of blind and visually impaired and deaf and hard-of-hearing employees and consumers.

(7) Establish and maintain within the department?s Internet Web site, a communications system for staff serving blind and visually impaired and deaf and hard-of-hearing consumers for the purpose of sharing resource information, effective practices, and problem solving.

(e) Any program administered in whole or in part by the State Department of Education relative to the transition from school to work for blind and visually impaired and deaf and hard-of-hearing secondary education students shall be conducted in partnership with the division.

(Added by Stats. 2002, Ch. 1102, Sec. 6. Effective January 1, 2003.)



19097

(a) Subject to the control of the director, all employees of the department providing services to persons who are blind and visually impaired administered by the division pursuant to this chapter shall be under the exclusive direction and supervision of the deputy director of the division.

(b) The division shall establish criteria and train counselors and supervisors working with persons who are blind and visually impaired and deaf and hard of hearing to ensure they have the specialized knowledge and skills to meet the needs of these persons.

(Added by Stats. 2002, Ch. 1102, Sec. 6. Effective January 1, 2003.)



19097.5

The department shall report annually in the fourth quarter of each calendar year to the Blind Advisory Committee on the amount of state and federal funds allocated to direct services governed by this chapter.

(Added by Stats. 2002, Ch. 1102, Sec. 6. Effective January 1, 2003.)



19098

The Director of Rehabilitation shall, on or before July 1, 2005, and every other year thereafter, report to the Legislature and the Governor on the programs administered by the division. The report shall include statistics on competitive employment placements of persons who are blind or visually impaired.

(Added by Stats. 2002, Ch. 1102, Sec. 6. Effective January 1, 2003.)



19098.5

The Director of Rehabilitation shall establish the Blind Advisory Committee to advise the Director of Rehabilitation on means to increase competitive employment, enlarge economic opportunities, enhance independence and self-sufficiency, and otherwise improve services for persons who are blind and visually impaired. A majority of the members shall be blind or visually impaired. Members of the committee who are not blind or visually impaired shall have experience in services to the blind. The committee shall develop, in conjunction with stakeholders, an annual work plan to identify and address areas for improvement in services provided by the division to persons who are blind and visually impaired.

(Added by Stats. 2002, Ch. 1102, Sec. 6. Effective January 1, 2003.)









PART 2. REHABILITATION SERVICES, PROGRAMS, AND FACILITIES

CHAPTER 1. General Provisions

19100

(a) The department shall provide the services defined and authorized by this part to individuals with physical or mental disabilities who are found to be eligible therefor.

(b) To the maximum extent appropriate, and consistent with federal law, existing information available from other programs and providers, particularly information used by education officials and the United States Social Security Administration, and information that can be provided by the individual with a disability or the family of the individual, may be used for purposes of determining eligibility for vocational rehabilitation services and for choosing rehabilitation goals, objectives, and services.

(Amended by Stats. 1993, Ch. 937, Sec. 14. Effective October 8, 1993.)



19101

Pursuant to federal law, the department may conduct an evaluation, when necessary, including, but not limited to, diagnostic and related services, necessary to determine eligibility for vocational rehabilitation services and for choosing rehabilitation goals, objectives, and services.

(Added by Stats. 1993, Ch. 937, Sec. 14.5. Effective October 8, 1993.)



19102

Pursuant to federal law, the department shall establish a priority order to be followed in selecting individuals to whom vocational rehabilitation services will be provided.

(Added by Stats. 1993, Ch. 937, Sec. 15. Effective October 8, 1993.)



19103

(a) Any individual with a disability, as defined in Section 19151, who requires vocational rehabilitation services to prepare for, enter, engage in, or retain gainful employment, is eligible for services under this chapter.

(b) For the purposes of Section 19151, it shall be presumed that an individual can benefit in terms of an employment outcome from vocational rehabilitation services unless it can be demonstrated by clear and convincing evidence that the individual is incapable of doing so.

(c) Eligibility determinations for vocational rehabilitation services shall be completed within the timeframes specified in federal law and, to the extent possible, shall rely upon the information specified in Section 19100.

(Added by Stats. 1993, Ch. 937, Sec. 16. Effective October 8, 1993.)



19104

(a) Subject to the limitation of Section 19102 and to the extent federal funds are available, an individualized written rehabilitation program shall be developed for each individual determined to be eligible under this chapter.

(b) The individualized written rehabilitation program shall do all of the following:

(1) Be designed to achieve the employment objective of the individual, consistent with the unique strengths, resources, priorities, concerns, abilities, and capabilities of the individual, and, to the maximum extent appropriate, to include placement in integrated settings.

(2) Be jointly developed and agreed upon by the eligible individual, or when appropriate the individual?s parent, family member, guardian, advocate, or authorized representative, and the department. In developing the program, the department shall inform the individual about and involve the individual in choosing among alternative goals, objectives, available services, entities providing the services, and the methods used to provide or procure the services.

(3) Contain all of the information required by federal law and regulations, including a statement of the specific vocational goods and services, as defined in Section 19150, to be provided and the terms and conditions under which available goods and services will be provided, to the extent federal funds are available, to the individual in the most integrated setting.

(4) To the extent possible, utilize the information specified in Section 19100.

(Added by Stats. 1993, Ch. 937, Sec. 17. Effective October 8, 1993.)



19104.5

(a) For the purpose of ensuring, consistent with federal law, that eligible individuals are given meaningful, informed, and increased choices in the rehabilitation process, identification of all of the following shall occur for each eligible individual with the full participation of that individual:

(1) Possible alternative employment goals and outcomes that are consistent with the unique strengths, resources, priorities, concerns, abilities, and capabilities of the individual.

(2) The service options that are available to achieve the employment goals and outcomes selected by the individual.

(3) For each service selected by the individual, the entities available to provide those services.

(b) Choices made by the eligible individual in accordance with subdivision (a) shall be incorporated into the individual written rehabilitation program.

(Added by Stats. 1993, Ch. 937, Sec. 17.5. Effective October 8, 1993.)






CHAPTER 2. Definitions

19150

(a) The term ?vocational rehabilitation services? means the following services and goods:

(1) An assessment for determining eligibility and vocational rehabilitation needs by qualified personnel, including if appropriate, an assessment by personnel skilled in rehabilitation technology or an assessment for supported employment as an employment outcome.

(2) Counseling, guidance, and work-related placement services for persons with disabilities, including job search assistance, placement assistance, job retention services, personal assistance services, followup services, and specific postemployment services necessary to assist those individuals in maintaining, regaining, or advancing in their employment, both competitive and supported.

(3) Training services for persons with disabilities, which shall include personal and vocational adjustment, books, and other training materials.

(4) Auxiliary aide services, such as reader services for individuals who are blind and interpreter services for individuals who are deaf.

(5) Job coaching services that may include any of the following:

(A) On-the-job skill training.

(B) Observation or supervision at the worksite.

(C) Consultation or training, or both, of coworkers and supervisors.

(D) Assistance in integrating into the work environment.

(E) Destination training.

(F) Assistance with public support agencies.

(G) Family and residential provider consultation.

(H) Any other on- or off-the-job support services needed to reinforce and stabilize job placement.

(6) Recruitment and training services for persons with disabilities to provide them with new employment opportunities in the fields of rehabilitation, health, welfare, public safety, and law enforcement, and other appropriate service employment.

(7) Physical and mental restoration services, including, but not limited to, the following:

(A) Corrective surgery or therapeutic treatment necessary to correct or substantially modify a physical or mental condition which is stable or slowly progressive and constitutes an impediment to employment, but is of such a nature that the correction or modification may reasonably be expected to eliminate or substantially reduce the impediment to employment within a reasonable length of time.

(B) Necessary hospitalization in connection with surgery or treatment.

(C) Prosthetic and orthotic devices.

(D) Eyeglasses and visual services as prescribed by a physician skilled in the diseases of the eye or by an optometrist.

(8) Maintenance, not exceeding the additional costs incurred while participating in rehabilitation.

(9) Occupational licenses, tools, equipment, and initial stocks and supplies.

(10) Rehabilitation technology services, which shall include rehabilitation engineering and assistive technology services and devices.

(11) On-the-job or other related personal assistance services provided to an individual with a disability who is receiving other vocational rehabilitation services.

(12) Transition services to students, pursuant to cooperative agreements established under Section 19013, that promote or facilitate the accomplishment of long-term rehabilitation goals and intermediate rehabilitation objectives.

(13) Referral and other services designed to assist individuals with disabilities in securing needed services from other agencies through agreements developed pursuant to Section 19013.

(14) The provision of other programs and services when provided for the benefit of groups of individuals, including, but not limited to, any of the following:

(A) In the case of any type of small business operated by individuals with severe disabilities, the operation of which can be improved by management services and supervision provided by the department, the provision of those services and supervision, alone or together with the acquisition by the department of vending stands and other equipment and initial stocks and supplies.

(B) The establishment, development, or improvement of community rehabilitation programs that promise to contribute substantially to the rehabilitation of a group of individuals but that are not related directly to the rehabilitation plan of any one individual with a disability, providing the program is used to provide services that promote integration and competitive employment, including supported employment.

(C) Technical assistance and support services to businesses that are not subject to Subchapter 1 (commencing with Section 12111) of Chapter 126 of Title 42 of the United States Code and that are seeking to employ individuals with disabilities.

(15) Transportation in connection with the rendering of any other vocational rehabilitation service.

(16) Any other goods and services necessary to render a person with disabilities employable.

(17) Services to the families of persons with disabilities when those services will contribute substantially to the rehabilitation of those individuals.

(b) For the purposes of subdivision (a), full consideration of eligibility for any comparable service or benefit shall be utilized to the extent permitted by federal law.

(Amended by Stats. 1994, Ch. 146, Sec. 232. Effective January 1, 1995.)



19151

(a) The term ?individual with a disability? means any individual who:

(1) Has a physical or mental impairment which constitutes or results in a substantial impediment to employment.

(2) Can benefit in terms of an employment outcome from vocational rehabilitation services provided pursuant to this chapter.

(b) The term ?Individual with a severe disability? shall have the same meaning as specified in the federal Rehabilitation Act and includes, but is not limited to, any individual who has a disability or is blind as determined pursuant to Subchapter 2 (commencing with Section 401) and Subchapter 16 (commencing with Section 1381) of Chapter 7 of Title 42 of the United States Code.

(Amended by Stats. 1993, Ch. 937, Sec. 19. Effective October 8, 1993.)



19152

(a) ?Community rehabilitation program? means a program which is operated for the primary purpose of providing directly or facilitating the provision of vocational rehabilitation services to persons with disabilities and which provides singly or in combination one or more of the following services to enable persons with disabilities to maximize opportunities for employment, including career advancement:

(1) Comprehensive rehabilitation services which shall include, under one management, medical, psychological, social, and vocational services.

(2) Testing, fitting, or training in the use of prosthetic and orthotic devices.

(3) Recreational therapy.

(4) Physical and occupational therapy.

(5) Speech, language, and hearing therapy.

(6) Psychiatric, psychological, and social services.

(7) Personal and work adjustment.

(8) Vocational training (in combination with other rehabilitation services).

(9) Evaluation or control of special disabilities.

(10) Assessment for determining eligibility and vocational needs, including evaluation for supported employment, development, and placement in jobs.

(11) Development of, and placement in, jobs.

(12) Job coaching services to enable a person with disabilities to obtain or maintain supported or competitive employment.

(13) Extended employment for persons with severe disabilities who cannot be readily absorbed into the competitive labor market.

(14) Personal assistance services.

(15) To the extent provided under federal law, services similar to the services described in paragraphs (1) to (13), inclusive.

(b) All medical and related health services shall be prescribed by, or under the formal supervision of, persons licensed to practice medicine or surgery in the state.

(Amended by Stats. 1993, Ch. 937, Sec. 20. Effective October 8, 1993.)



19153

The term, ?blind person? means either a person who has not more than 20/200 central visual acuity in the better eye after correction, or a person who has visual acuity greater than 20/200 but with a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than 20 degrees. Such blindness shall be certified by a licensed physician and surgeon who specializes in diseases of the eye or a licensed optometrist.

(Amended by Stats. 1980, Ch. 261, Sec. 2.)



19154

Establishment of a community rehabilitation program means the acquisition, expansion, remodeling, or alteration of existing buildings necessary to adapt them to community rehabilitation program purposes or to increase their effectiveness for such purposes (subject, however, to such limitations as the federal government or the director may, by regulation, prescribe in order to prevent impairment of the objectives of, or duplication of, other laws providing assistance in the construction of such facilities for community rehabilitation programs), and may include additional equipment and staffing permitted by federal law or regulation.

(Amended by Stats. 1993, Ch. 937, Sec. 21. Effective October 8, 1993.)






CHAPTER 3. Deaf Persons

19200

The department is authorized to pay for training and support services for deaf students in a public or private college or university approved by the department.

(Amended by Stats. 1974, Ch. 938.)






CHAPTER 5. Rehabilitation Facilities

ARTICLE 1. General Provisions

19400

It is the purpose of this chapter to extend the opportunities for individuals with disabilities for employment through encouragement of local communities to develop rehabilitation programs and to provide the state with information concerning their effectiveness in providing employment and rehabilitation services to individuals with disabilities.

(Amended by Stats. 1993, Ch. 937, Sec. 23. Effective October 8, 1993.)



19401

The department may provide consultive services to organizations in the establishment and operation of community rehabilitation programs for individuals with disabilities. These consultive service shall include the bringing together of persons interested in the established community rehabilitation programs, surveying community needs, securing the cooperation of other community agencies, planning methods of financing, securing work contracts, establishing professional standards, and maintaining of appropriate records.

(Amended by Stats. 1993, Ch. 937, Sec. 24. Effective October 8, 1993.)



19402

The department may contract with qualified persons or firms for consultation in such technical fields as accounting, engineering and sales so that the directors and governing bodies of the community rehabilitation programs may be advised as to the desirability of any undertaking and the best methods of achieving their objectives.

(Amended by Stats. 1993, Ch. 937, Sec. 25. Effective October 8, 1993.)



19403

It is the intent of the Legislature to encourage state organizations, cities, counties, districts, and other political subdivisions to purchase products manufactured by and services provided by public or private nonprofit California corporations operating workshops serving individuals with disabilities whenever it is feasible to do so and the proximity of the public or private nonprofit California corporations operating workshops serving individuals with disabilities makes the purchases reasonably convenient and to provide equality of competitive advantage for organizations operating workshops for individuals with disabilities and organizations operating workshops for individuals who are blind.

(Amended by Stats. 1993, Ch. 937, Sec. 26. Effective October 8, 1993.)



19404

Any state agency, city or county, political subdivision, or district of this state may, without advertising or calling for bids, purchase materials and supplies manufactured and services provided by public or private nonprofit California corporations operating community rehabilitation programs serving persons with disabilities who have indicated an interest in supplying those goods and services and may, on an equitable basis apportion the business among the interested community rehabilitation programs, provided the goods or services meet the specifications and needs of the purchasing agency and are purchased at a fair market price, as determined by the appropriate state or local agency and provided that the public or private nonprofit California corporations comply with all of the following requirements:

(a) (1) Contract work obtained under this section shall be performed by a labor force which is comprised primarily of persons with disabilities, as measured by the percentage of person-hours of direct labor devoted to the contract work.

(2) For purposes of this paragraph, ?primarily? means 75 percent or greater.

(3) Agree to make those elections permitted of any nonprofit corporation under the federal Insurance Contributions Act and the California Unemployment Insurance Code in order to provide social security and unemployment and disability benefits for its employees commencing with its first contract or purchase order under this section and continuing thereafter. In the event that the nonprofit corporation ceases to provide those benefits, any existing contract or purchase order under this section with the corporation is terminated and no further contracts or purchase orders shall be awarded to that corporation for the period of two years after the corporation ceases to provide the benefits. For the purposes of this subdivision, a person with a disability shall be considered an employee when performing productive work.

(4) Provide in its articles of incorporation that at least two of the directors of its board of directors shall be comprised of persons with disabilities or the parents, guardians, or conservators of individuals with disabilities. Directors who are also employees of the nonprofit corporation shall not participate in or be present at discussions of the board of directors concerned with labor-management contract negotiations.

(5) Provide for disabled employees of the nonprofit corporation benefits and other employer-employee agreements substantially equal to those benefits and agreements entered into between each nonprofit corporation and the representatives designated by a majority of the employees.

(6) Not commit any unfair labor practices as defined in Section 8(a) of the National Labor Relations Act.

(7) Abide by the provisions of the Federal Fair Labor Standards Act, the Walsh-Healy Public Contract Act, the Wagner O?Day Act, and the regulations of the State Division of Industrial Welfare.

(b) For purposes of this section a ?person with a disability? means any person, other than a person who is blind, who is so severely incapacitated by any physical or mental disability that he or she cannot currently engage in normal competitive employment because of the disability.

(Amended by Stats. 1993, Ch. 937, Sec. 27. Effective October 8, 1993.)






ARTICLE 2. Transportation and Assistive Technology Loan Guarantees

19460

(a) There is in the State Treasury a permanent revolving fund to be known as the Rehabilitation Revolving Loan Guarantee Fund, and to be administered by the department. The money deposited in the fund, including, but not limited to, money in any previously established account within the fund, is hereby appropriated, without regard to fiscal years, for the purposes of this article. The fund shall be used to guarantee loans made by eligible lenders to eligible persons for the purchase of vans, automobiles, and other special equipment to facilitate transportation of individuals with disabilities, and to assist private employers and employees, and other persons regardless of age, with disabilities to purchase assistive technology in order to live more independently or to engage in employment, including, but not limited to, supported employment as defined and determined by the department.

(b) Nothing in this section shall be construed to abrogate the requirement that employers comply with reasonable accommodations and related responsibilities pursuant to federal and state laws. Nothing in this section shall be construed to prevent a loan guarantee for individuals with disabilities who have previously received vocational rehabilitation services and who wish to obtain a loan to purchase newly developed assistive technology or to replace worn or obsolete assistive technology.

(c) In determining eligibility for a loan guarantee from this account, the department shall make any loan guarantee contingent upon a determination that the person or the family of a child reasonably can be expected to repay the loan based on the person?s or family?s expected income or other resources.

(d) To the extent possible, loans made pursuant to this chapter shall provide for a security interest to be given the lending institution in the vehicle or assistive technology for which the loan is made.

(Amended by Stats. 2005, Ch. 549, second Sec. 1. Effective January 1, 2006.)



19461

As used in this article, the following definitions apply:

(a) ?Department? means the Department of Rehabilitation.

(b) ?Eligible persons? means any of the following, provided that household income does not exceed the level prescribed for moderate-income families by the Department of Housing and Community Development pursuant to Section 50093 of the Health and Safety Code:

(1) Parents of a child with a disability who has been certified by a physician or the department as having a disability, who is living in the home, and who requires a modified vehicle for mobility.

(2) A person with a disability who has been certified by a physician or the department as having a disability, and who requires a modified vehicle for mobility.

(3) Parents of a child with a disability who has been certified by a physician or the department as having a disability, who is living in the home, and who requires assistive technology, including evaluation and training in the use of an assistive technology device, which is necessary for independent living.

(4) A person with a disability who has been certified by a physician or the department as having a disability, and who requires assistive technology, including evaluation and training in the use of an assistive technology device, which is necessary for independent living.

(c) ?Eligible lender? means a financial institution organized, chartered, or holding a license or authorization certificate under a law of this state or the United States to make loans or extend credit and subject to supervision by an official or agency of this state or the United States.

(d) ?Assistive technology? means any item, piece of equipment, or product system, whether acquired commercially, modified, or customized, that is used to increase, maintain, or improve functional capabilities of individuals with disabilities, and any service that directly assists an individual with a disability in the selection, acquisition, or use of the item, equipment, or product system.

(Amended by Stats. 2005, Ch. 549, Sec. 2. Effective January 1, 2006.)



19462

The department shall serve as a state loan guarantee agency to guarantee loans and to administer a guaranteed loan program established pursuant to this article. The department shall guarantee any loan made pursuant to this article at 100 percent of the total amount of principal and interest of the loan in default. The department shall establish the ratio of reserve funds to loans outstanding. The effective interest rate to the borrower shall be a percent per annum, which is less than the fair market interest rate at the time the loan guarantee request is considered by the department, and which is based upon the ability of the borrower to pay, as determined by the department. When an application for a loan guarantee is approved by the department, the differential interest between the percent per annum approved by the department and the rate charged by the participating lender shall be prepaid by the department to the participating lender out of the Rehabilitation Revolving Loan Guarantee Fund. If the borrower defaults on any loan guaranteed by this program, the participating lender shall reimburse the department for any interest not accrued, after deduction for any unavoidable loss suffered by the lender.

(Amended by Stats. 2005, Ch. 549, Sec. 3. Effective January 1, 2006.)



19463

State guaranteed loans made pursuant to this article shall be made without regard to race, religion, creed, or sex.

(Added by Stats. 1980, Ch. 810, Sec. 1.)



19464

The total amount of all outstanding debts, obligations, and liabilities which may be incurred or created under this article is limited to the amount contained in the Rehabilitation Revolving Loan Guarantee Fund, and the state shall not be liable beyond the amount contained in such fund for such debts, obligations, and liabilities.

(Added by Stats. 1980, Ch. 810, Sec. 1.)



19465

In the event that the amount of loans applied for under this article exceeds the amount of the loans that may be guaranteed pursuant to this article, the department may establish a system of priorities for the approval of loans.

(Added by Stats. 1980, Ch. 810, Sec. 1.)



19466

The State Treasurer shall invest, pursuant to statute, any surplus money in the Rehabilitation Revolving Loan Guarantee Fund. The interest or other accretions as a result of the investment of such money shall accrue to the fund.

(Added by Stats. 1980, Ch. 810, Sec. 1.)



19467

The funds in the Rehabilitation Revolving Loan Guarantee Fund shall be paid out by the State Treasurer on warrants drawn by the Controller and requisitioned by the department in carrying out the purposes of this article.

(Added by Stats. 1980, Ch. 810, Sec. 1.)



19468

The department shall encourage private eligible lenders to participate in the guaranteed loan program established by this article, and shall develop and distribute in cooperation with private eligible lenders consumer information for prospective borrowers.

(Added by Stats. 1980, Ch. 810, Sec. 1.)



19469

No loan in excess of fifty thousand dollars ($50,000) shall be made to any eligible person pursuant to this article.

(Amended by Stats. 2005, Ch. 549, Sec. 4. Effective January 1, 2006.)



19470

The department shall adopt regulations not inconsistent with this article that, among other things, shall establish criteria for determining eligibility for loans in the guarantee program that ensure that the applicants have the ability to repay the loans

(Amended by Stats. 2005, Ch. 549, Sec. 5. Effective January 1, 2006.)



19471

(a) The department may apply for a federal grant award through the federal alternative financing program established pursuant to subparagraph (D) of paragraph (2) of subsection (b) of Section 3003 of Title 29 of the United States Code and may use funds in the Rehabilitation Revolving Loan Guarantee Fund, established pursuant to Section 19460, as the match for these federal grant funds. The department may comply with applicable federal grant requirements, including, to the extent required, contracting with a community-based, nonprofit organization that has individuals with disabilities involved in the organization decisionmaking at all organizational levels, to administer the alternative financing program.

(b) The department may do all of the following:

(1) Select a community-based organization with which to contract based upon consideration of criteria, including, but not limited to, the organization?s sound fiscal condition and internal controls.

(2) Monitor and audit performance by the organization under the contract to minimize the risk of loss to the loan guarantee program of loan defaults.

(3) Terminate the contract in the event the department determines that the organization has not complied with the contract terms or has not prudently administered the loan guarantee funds.

(c) Moneys received from a federal alternative financing grant shall be deposited in the Rehabilitation Revolving Loan Guarantee Fund established pursuant to Section 19460, and the federal funds and state matching funds shall be administered by the department and, as set forth in subdivision (a), by a community-based organization through a contract with the department, for the purpose of providing loan guarantees consistent with this article and applicable federal grant requirements.

(d) To the extent that state funds in the Rehabilitation Revolving Loan Guarantee Fund are not used to fund the alternative financing program, the department shall administer any remaining money in the fund consistent with the provisions of this article, and may enter into contracts with any public or private entity for the provision of services relating to the administration of the loan guarantee program.

(e) No more than 10 percent of the fund, excluding funds held in reserve pursuant to Section 19462, per fiscal year, may be used for costs of administration of the loan guarantee program, including administrative costs incurred by the department and any contractor.

(Added by Stats. 2005, Ch. 549, Sec. 6. Effective January 1, 2006.)









CHAPTER 6. Blind Persons

ARTICLE 1. Orientation Centers

19500

The department may establish orientation centers for the blind in such locations as may be deemed necessary to provide on a statewide basis the services to be rendered by orientation centers as provided in this article. Such orientation centers as may be established shall be under the jurisdiction and supervision of the department and shall be administered by the Director of Rehabilitation in accordance with the provisions of this article. The department shall make and promulgate such rules and regulations as are necessary for the administration of such orientation centers in accordance with the provisions of this article.

(Added by Stats. 1969, Ch. 1107.)



19501

Each orientation center established under Sections 19500 to 19506, inclusive, shall be residential in character. Blind persons shall be admitted as residents and trainees in an intensive program designed for maximum vocational and personal rehabilitation and for the preparation of blind persons for useful and remunerative work in trades, professions, private business, private industry, or public service.

(Added by Stats. 1969, Ch. 1107.)



19502

Orientation centers shall provide for short periods of intensive personal and prevocational orientation for blind persons, and for specific vocational training. The program of orientation centers shall include such training as techniques of daily living, techniques of travel, physical conditioning, sensory training, instruction in braille, instruction in skills for the handicapped, typing, and business principles and methods, and shall provide for social and vocational diagnostic testing and individual counseling.

(Added by Stats. 1969, Ch. 1107.)



19503

The Director of Rehabilitation shall appoint an administrator for each orientation center for the blind who shall administer and supervise the program at the center in accordance with this article and under the supervision of the Director of Rehabilitation. The administrator of each orientation center for the blind shall be either a sighted or visually handicapped person and shall have all of the following minimum qualifications:

(a) Four years of full time, paid experience working in a program for the education or rehabilitation of adults who are legally blind, with emphasis on nonvisual living techniques, including, but not limited to, daily living, mobility, and communication skills. At least two years? experience shall have been in a supervisory or administrative capacity.

(b) Proficiency in Braille as a second language.

(c) Education equivalent to graduation from college with a bachelor?s degree. Additional qualifying experience may be substituted on a year-for-year basis.

(Repealed and added by Stats. 1994, Ch. 336, Sec. 2. Effective January 1, 1995.)



19504

The staff of an orientation center shall be composed of persons trained to assist blind persons in achieving social and economic independence, and whose qualifications include successful experience in teaching blind persons. The staff shall include as large a proportion as is practicable of visually handicapped persons who have achieved outstanding success in adjustment to their handicap.

(Added by Stats. 1969, Ch. 1107.)



19505

Each orientation center shall be operated as a unit separate and apart from any state-operated rehabilitation facility. The program of each orientation center shall be closely coordinated with the services of the department, with the home teacher and field service program, and with programs for training teachers and other personnel directed toward serving the blind.

(Added by Stats. 1969, Ch. 1107.)



19506

The department may:

(a) Make rules for the government and direction of orientation centers established under this article, and may prescribe conditions for the admission and discharge of trainees having regard to an equitable representation from each county of the state.

(b) Designate the subjects which shall be regularly taught and the training which shall be given.

(Added by Stats. 1969, Ch. 1107.)



19507

(a) The Legislature finds and declares that the department, in accordance with Section 19007, is the authorized recipient of gifts, bequests, and donations made to the department or to a school or institution administered by the department.

(b) There is, within the State Treasury, the Orientation Center for the Blind Trust Fund, which is hereby continuously appropriated, without regard to fiscal years, to the department for allocation to the Orientation Center for the Blind exclusively for the purposes specified in subdivision (c).

(c) (1) Moneys in the Orientation Center for the Blind Trust Fund shall be used to supplement, and not supplant, funding of services provided by the department, and shall be utilized only in accordance with the terms and conditions of the gifts or donations made to the fund and for the sole purpose of the betterment of the students of the program at the Orientation Center for the Blind.

(2) The department shall consult with the Orientation Center for the Blind Trust Fund Committee, which shall be created by the director, concerning the use of moneys in the fund.

(3) The Orientation Center for the Blind Trust Fund Committee shall be composed of three members, all of whom shall be graduates of the Orientation Center for the Blind. The director shall consider for appointment to the committee individuals who are members of groups of advocates for the blind. No more than one member of any group shall be appointed, and appointment shall be from a list of at least two nominees submitted by the group. The director shall appoint one member to be an at-large representative.

(Added by Stats. 1997, Ch. 735, Sec. 1. Effective October 7, 1997.)






ARTICLE 2. Field Orientation Services for the Blind

19525

The department may appoint counselor-teachers to provide individual guidance and training to the adult blind of the state. Such counselor-teachers shall give individual instruction in those techniques which will enable the blind to adjust to daily living in the home and in the community. They shall teach the blind reading and writing of braille, typing, travel techniques, household arts and crafts in accordance with the needs of the blind, and give them such other instruction as may enhance their opportunities for personal rehabilitation. This program shall be closely coordinated with vocational rehabilitation services for the blind, the Orientation Center for the Blind and opportunity work centers for the blind.

(Added by Stats. 1969, Ch. 1107.)



19526

Whenever any blind person with the proper educational qualifications regularly matriculates, enters, and works for a degree, or for a diploma of graduation, in any university, college, or state college in this state, and who is not a recipient of federally assisted vocational rehabilitation services, the Director of Rehabilitation shall provide from any funds appropriated for the purpose from the General Fund a reader to assist him in his studies. Of the funds appropriated by the 1969 Legislature in the Budget Act for such purpose, the sum of thirty-six thousand five hundred dollars ($36,500) shall be used for this purpose for the fiscal year ending June 30, 1970, and any appropriations for succeeding years shall be determined by the Legislature.

Any reader whose services are provided pursuant to this section shall be deemed an independent contractor whose services shall have been contracted by the Director of Rehabilitation for the benefit of such blind person and not an employee of the Department of Rehabilitation. Compensation for readers shall be established at a rate high enough to obtain competent readers but in no event shall such compensation be less than the basic federal minimum wage. No more than 1,100 hours of service by a reader per annum shall be allowed for the instruction of any one student, except that for graduate students not more than 1,300 hours of service by a reader shall be allowed for the instruction of any one student, provided that a greater amount may be expended if the Director of Rehabilitation finds that the instruction of a student will be facilitated by such additional expenditure.

(Added by Stats. 1969, Ch. 1147.)






ARTICLE 5. Business Enterprises for the Blind

19625

For the purpose of providing blind persons with remunerative employment, enlarging the economic opportunities of the blind, and stimulating the blind to greater efforts in striving to make themselves self-supporting, blind persons licensed under this article shall be authorized to operate vending facilities on any property within this state as provided in this article. In order to administer this article, the director shall establish and promote the Business Enterprises Program for the Blind.

It is the intent of the Legislature that the Randolph-Sheppard Act (20 U.S.C. Sec. 107 et. seq.), and the federal regulations for its administration set forth in Part 395 (commencing with Section 395.1) of Title 34 of the Code of Federal Regulations, shall serve as minimum standards for the operation of the Business Enterprises Program for the Blind.

(a) With respect to vending facilities on state property, priority shall be given to blind persons, including the assignment of vending machine income as provided in this article. As used in this article, ?state property? means all real property, or part thereof, owned, leased, rented, or otherwise controlled or occupied by any department or other agency or body of this state.

(b) With respect to vending on federal property within this state, priority shall be given as provided in the federal Randolph-Sheppard Act (20 U.S.C. Sec. 107 et seq.), including the amendments thereto. This article, as it applies to federal property, is intended to conform to that act and is to be of no force or effect if, and to the extent that, any provision of this article or any regulation adopted under this article is in conflict with that act. Nothing in this subdivision shall be construed to impose limitations on the operation of vending facilities on state property, or property other than federal property, or to allow only those activities specifically enumerated in the Randolph-Sheppard Act.

(c) On all other property within this state, whether owned or controlled privately or by any county, city, city and county, or other political subdivision, the department shall take all feasible steps to encourage and establish vending by blind persons licensed under this article. The department may enter into appropriate agreements with the entities or persons owning or controlling the other property. All these agreements shall be in writing and shall be in conformity with this article.

(d) The director shall actively pursue all commissions from vending facilities not operated by blind vendors as provided for in paragraph (2) of subdivision (a) of Section 19630, and shall seek new placements of vending facilities on state property where a facility is not yet in place.

(Amended by Stats. 1990, Ch. 1316, Sec. 1.)



19625.5

The department shall support and encourage all participants in the Business Enterprises Program to be as successful at becoming self-supporting as possible.

(Added by Stats. 1990, Ch. 1316, Sec. 1.5.)



19626

A ?vending facility? is a location which may sell, at wholesale or retail, foods, beverages, confections, newspapers, periodicals, tobacco products, and other articles or services dispensed automatically or manually and prepared on or off the premises in accordance with applicable health laws.

A ?vending facility? may consist, exclusively or in appropriate combination, of automatic vending machines, cafeterias, snackbars, catering or food concession vehicles, cart service, shelters, counters and any appropriate equipment as the director may by regulation prescribe as being necessary for the sale of the articles or services described in the first paragraph of this section.

A ?vending facility? may encompass more than one building.

Licensed blind vendors shall not be required to purchase supplies or services from wholesalers who may be licensed under this article.

(Amended by Stats. 1990, Ch. 1316, Sec. 2.)



19626.5

(a) The department shall develop and promulgate regulations regarding life standards for vending facility equipment. These regulations shall include, but not be limited to, life expectancy of equipment, time periods within which equipment shall be replaced, and exceptions to the requirement of replacement of equipment within the specified time periods, including when there is a history of no service problems. These regulations shall also provide for exceptions to the life standard or life expectancy policies allowing earlier replacement under certain circumstances including excessive mechanical failures or other malfunction that is not the fault of the operator.

(b) The department, in administering the Business Enterprises Program, shall consult with the Department of General Services and develop a system of expediting equipment orders to ensure timely delivery, thereby reducing financial hardship to vendors and allowing provision of continuous food service as required by the contracting agency. This system shall not preclude the Department of General Services from exercising oversight and review of the purchasing process.

(Added by Stats. 1990, Ch. 1316, Sec. 3.)



19627

(a) In order to implement the priority declared in subdivision (a) of Section 19625, the director shall, in consultation with the committee of licensed blind vendors, and after consultation with and agreement by the Director of General Services and other heads of departments or agencies in control of the maintenance, operation, and protection of state property, develop regulations designed to ensure the following:

(1) That priority is given to blind persons licensed under this article, including the assignment of vending machine income as provided in this article.

(2) That one or more vending facilities shall be established on all state property to the extent that any facility or facilities is feasible. Where a larger vending facility is not feasible, the director shall take steps to place vending machines whenever possible. In determining feasibility the director shall consider, but is not limited to consideration of, all of the following:

(A) The number of state employees in the building or on the state property.

(B) The size, in square feet, of the area leased, occupied, owned, or otherwise controlled by the state.

(C) The length of time the property will be leased or occupied by the state.

(D) Whether establishment of a vending facility would adversely affect the interests of the state.

(E) The likelihood the vending facility will produce sufficient net income for a blind vendor as provided in Section 19631.

(b) Any decision that the placement or operation of a vending facility is not feasible, or that placement or operation would adversely affect the interests of the state shall be in writing, and shall be made available to the committee of licensed blind vendors.

(c) The Director of General Services is authorized to construct and install or permit the construction and installation of a vending facility on any property owned or occupied by the state. In the case of leased space, costs shall be shared by agencies occupying the space as determined by the Director of General Services.

(d) The director is authorized, subject to regulations developed pursuant to subdivision (a) and the requirements of the federal Randolph-Sheppard Act, to select a location for a facility and the type of facility to be provided.

(e) Immediately upon receipt of notification from any state department or agency, the Department of General Services, Office of Real Estate and Design Services shall provide written notice to the director of the plans of any state department or agency to occupy, acquire, renovate, or relocate a property. This notice shall permit the director to determine in accordance with regulations developed pursuant to subdivision (a) whether the property includes, or will include, a satisfactory site or sites for a vending facility.

(f) After January 1, 1978, no department or agency of the state shall undertake to acquire by ownership, rent or lease, or to otherwise occupy, in whole or in part, any property unless, after consultation with the head of that department or agency, it is determined by the director in accordance with regulations developed pursuant to subdivision (a) either (1) that the property includes a satisfactory site or sites for the location and operation of a vending facility by a blind person; or (2) that, if a building is to be constructed, substantially altered or renovated, or, in the case of a building that is already occupied on that date by the department or agency, is to be substantially altered or renovated for use by the department or agency, the design for the construction, substantial alteration or renovation includes a satisfactory site or sites for the location and operation of a vending facility by a blind person.

(g) The provisions of subdivision (f) shall not apply when the director, in consultation with the committee of blind vendors, determines that the number of people using the property is or will be insufficient to support a vending facility.

(h) For the purpose of this section, the term ?satisfactory site? means an area determined by the director to have sufficient space, electrical and plumbing outlets, and any other facilities as the director shall by regulation prescribe, for the location and operation of a vending facility by a blind person.

(i) If the director determines that any agency or department of the state fails to comply with this section, the director shall establish a panel to arbitrate the dispute and the decision of the panel shall be final and binding on all parties.

(j) The arbitration panel convened by the director shall be composed of three members, appointed as follows:

(1) One individual by the director.

(2) One individual by the agency or department having care, custody or control of the premises.

(3) One individual who shall serve as chairman, jointly designated by the members appointed under paragraph (1) and paragraph (2). If either party fails to agree on an individual, the director shall designate a hearing officer from the Office of Administrative Hearings who shall preside.

(k) This section shall not apply to existing employee-operated, nonprofit organizations operating vending facilities that include manual cafeteria operations on state property.

This section shall not be construed to require that employee-operated, nonprofit organizations shall discontinue operating vending facilities that include manual cafeteria operations on state property as of January 1, 1978.

(Amended by Stats. 1990, Ch. 1316, Sec. 4.)



19628

The governing board of any county, city, city and county, or other political subdivision or the persons or entities owning or controlling private property, may construct and install on their property, or permit the construction and installation of, vending facilities for operation by blind persons licensed under this article. The amount of space allotted for this purpose shall be sufficient to serve adequately the number of persons to be served and provide the kind of services to be rendered.

(Repealed and added by Stats. 1977, Ch. 1131.)



19629

(a) The department shall provide that, if any funds are set aside, or caused to be set aside, from the net proceeds of the operation of the vending facilities those funds shall be set aside, only to the extent necessary, but not to exceed the amount equal to 6 percent of gross sales, and may be used only for the following purposes:

(1) Maintenance and replacement of equipment.

(2) The purchase of new equipment.

(3) The construction of new vending facilities.

(4) Funding the functions of the committee of blind vendors established by Section 19638.

(5) Retirement or pension funds, health insurance contributions or premiums, life insurance contributions or premiums to the extent approved by the federal Rehabilitation Services Administration, and provision for paid sick leave or vacation time or business-related insurance, if it is so determined by a majority vote of blind vendors after the department provides to each vendor full information on all matters relevant to these purposes. The department shall seek the necessary approval for expenditures of set-aside funds for life insurance contributions or premiums.

(b) No set-aside funds shall be collected where the monthly net proceeds are less than one thousand dollars ($1,000). This amount shall be annually adjusted by the department to reflect changes in the cost of living. The average of the separate indices of cost of living for Los Angeles and San Francisco, as published by the United States Bureau of Labor Statistics, shall be used as the basis for determining the change in the cost of living.

(c) Set-aside funds collected from the operation of all vending facilities administered by the Business Enterprise Program shall be placed in a single fund.

(d) As used in this section, ?net proceeds? shall be the sum of the amount remaining from the sale of articles or services and the amount of any vending machine or other income accruing to blind vendors after the cost of sale and other expenses (excluding set-aside charges required to be paid by the blind vendors) have been deducted.

(e) It is the intent of the Legislature that the expenditure of the service charges authorized by this section shall be supplemental to any current appropriations available for these purposes and shall not constitute an offset or diminution of any appropriations.

(f) An amount equal to 10 percent of the wages paid by a vendor to any blind person, as defined in Section 19153, or to any disabled person, as defined in regulations issued by the department, shall be deducted from any service charge paid by the vendor, in order to encourage vendors to employ more blind and disabled workers and thereby set an example for industry and government. There shall be no deduction from any service charge paid by a vendor if the vendor does not pay wages at least equal to the minimum wages required of employers pursuant to Chapter 1 (commencing with Section 1171) of Part 4 of Division 2 of the Labor Code.

(Amended by Stats. 1998, Ch. 329, Sec. 45. Effective August 21, 1998.)



19630

(a) After July 1, 1978, all vending machine income from vending machines on state property shall accrue to (1) the blind vendor operating a vending facility on the property, or (2) in the event there is no blind vendor operating a facility on the property, to the Department of Rehabilitation Vending Machine Trust Fund for only those uses designated in subdivision (d).

(b) The department may, notwithstanding subdivision (d), distribute vending machine income accruing under paragraph (2) of subdivision (a) to a blind vendor of a facility not meeting the standard specified in Section 19631 on January 1, 1978, provided that the distribution was being made on January 1, 1977, and provided that the distribution shall not be in greater amount than was being made on January 1, 1977.

(c) The director shall ensure compliance with this section with respect to buildings, installations, facilities, and roadside rest stops, and shall be responsible for collection of, and accounting for, vending machine income.

Any limitation on the placement or operation of a vending machine based on a finding by a state department or agency that the placement or operation would adversely affect the interests of the state shall be fully justified in writing to the director. The director shall determine whether the limitation is justified, and if dissatisfied with the justification, may submit the matter for arbitration to the panel established by Section 19627.

(d) All vending machine income which accrues to the department shall be used to establish retirement or pension plans, to provide health and life insurance contributions, paid sick leave, vacation time, or professional services needed by the committee of licensed blind vendors, subject to a vote of blind vendors as provided under paragraph (6) of subdivision (a) of Section 19629. Use of funds for provision of life insurance shall also be subject to the approval of the federal Rehabilitation Services Administration as required under paragraph (6) of subdivision (a) of Section 19629.

(e) ?Vending machine income? means receipts, other than those of a blind vendor, from vending machine operations on state property, after cost of goods sold at competitive prices, including reasonable service and maintenance costs, where the machines are operated, serviced, or maintained by, or with the approval of, a department or other agency of the state, or commissions paid, other than to a blind vendor, by a commercial vending concern which operates, services, and maintains vending machines on state property.

(f) Vending machine income from vending machines on property referred to in subdivision (c) of Section 19625 shall, pursuant to agreement as there provided, accrue to (1) the blind vendor operating a vending facility on that property, or (2) in the event there is no blind vendor operating a facility on the property, to the department for the uses designated in subdivision (d) of this section.

(g) (1) The amount of vending machine income accruing from vending machines on state property which may be used to contract for professional services, as provided in subdivision (d), shall be determined upon a vote of approval of three-fourths of the committee of licensed blind vendors. Under no circumstances shall the amount approved for professional services exceed 10 percent of the annual gross vendor machine income, as determined by the previous year?s income.

(2) The committee of licensed blind vendors may contract for the provision of professional services without the express approval of the Department of General Services.

(h) Vending machine income accruing to the department from vending machines on federal property may be used for professional services pursuant to subdivisions (d) and (g) subject to the approval of the federal Rehabilitation Services Administration. If approved, the amount approved by the committee of licensed blind vendors in any fiscal year shall not exceed the annual gross income obtained from vending machines on state and federal property. The provisions of this section shall not apply to vending machine income from vending machines operated by existing, incorporated, employee-operated, nonprofit organizations that were incorporated prior to January 1, 1977. This subdivision shall not preclude preexisting or future arrangements for these organizations to share vending machine income with blind vendors.

(Amended by Stats. 1990, Ch. 1316, Sec. 6.)



19630.5

(a) The Blind Vendor Revolving Loan Fund is hereby created in the State Treasury, and, notwithstanding Section 13340 of the Government Code, is continuously appropriated without regard to fiscal years to the department for the purposes specified in this section. The fund shall be interest bearing. Commencing January 1, 2008, the fund is hereby renamed the BEP Vendor Loan Interest Rate Buy-Down Fund.

(b) The fund shall consist of moneys appropriated to that fund by the Legislature, and notwithstanding Section 16305.7 of the Government Code, all interest, dividends, and pecuniary gains from investments or deposits of moneys in the fund.

(c) (1) Moneys in the fund shall be used by the department for the purpose of reducing the interest that vendors are required to pay for loans issued by an eligible lender to purchase inventory and equipment for vending facilities.

(2) The department shall make funding contingent upon the vendor?s good standing in the Business Enterprises Program and a determination that the department has not paid interest on another loan obtained by the vendor.

(3) Upon a determination that a vendor is eligible, the department shall pay, on behalf of the vendor, to an eligible lender, an amount not to exceed five thousand dollars ($5,000) to reduce the fair market interest rate of a loan described in paragraph (1) by up to 3 percent.

(4) If a vendor fails to repay a loan to an eligible lender, the lender shall reimburse the fund for the fund?s share of any interest not yet accrued as of the time of default by the vendor.

(d) In determining eligibility for loan interest buy-down assistance from this fund, the department shall make any loan interest buy-down assistance contingent upon a determination that the blind vendor reasonably can be expected to repay the loan based on the vendor?s expected income and that the applicant is currently an active vendor and has been in the Business Enterprises Program for at least one year.

(e) For purposes of this section, ?eligible lender? means a financial institution organized, chartered, or holding a license or authorization certificate under a law of this state or in the United States to make loans or extend credit and subject to supervision by an official or agency of this state or the United States.

(f) Loan interest buy-down assistance pursuant to this section shall be made without regard to race, religion, creed, or sex.

(g) The total amount of interest buy-down assistance that may be provided under this section is limited to the amount contained in the fund, and the state shall not be liable beyond the amount contained in that fund for these debts, obligations, and liabilities.

(h) In the event that the total amount of loan interest buy-down assistance applied for under this section exceeds the total amount of assistance that may be provided pursuant to this section, the department may establish a system of priorities for the approval of applications.

(Amended by Stats. 2008, Ch. 179, Sec. 252. Effective January 1, 2009.)



19631

The department shall not cause or permit the establishment or placement of any blind vendor in a vending facility unless the director, in consultation with the committee of licensed blind vendors, first determines that the facility produces, or is likely to produce within a reasonable time, an adequate net income for a blind vendor.

Nothing in this article prohibits the entity or person controlling property on which a vending facility is located from making, to the blind vendor operating it, payments in supplementation of proceeds realized from sales.

(Amended by Stats. 1990, Ch. 1316, Sec. 7.)



19632

(a) Licenses shall be issued only to applicants who are blind within the meaning of Section 19153 and who are qualified to operate vending facilities. The continuing eligibility of a vendor as a blind person shall be reviewed biennially for partially sighted individuals and whenever the department has reason to believe a vendor?s status as a blind person no longer fits the definition set forth in Section 19153.

(b) The director, in consultation with the committee of licensed blind vendors and the Program Manager of the Services for the Blind, shall adopt and publish regulations providing for all of the following:

(1) The requirements for licensure as a blind vendor.

(2) A curriculum for training and inservice training of blind vendors.

(3) A regular schedule for offering the training and inservice training classes. The classes shall be offered at least once per year, in at least two locations throughout the state.

(c) The person, governing board, or legislative body having the care, custody, and control of the building in which a vending facility is operated pursuant to this article, has the power to approve, disapprove, or withdraw approval of the person operating a vending facility, but only for good cause. Good cause shall be determined only after the person, governing board, or legislative body having control of the vending facility has notified the department in writing of the grounds for removal and has supplied any supporting material. All of the following shall apply to any disapproval or withdrawal of approval:

(1) Upon receipt of a written notification, the department shall issue a letter of reprimand to the vendor which shall include a copy of the original notification and any supporting material. The letter of reprimand shall also state the date of removal and the vendor?s right to appeal the decision of the director to remove, suspend, or terminate the vendor from participation in the Business Enterprises Program. The letter of reprimand shall be sent by certified mail with a receipt confirmation required.

(2) Upon receipt of the letter of reprimand, the vendor shall have 15 regular working days to remedy the reasons for the complaint stated in the written notification. If the condition has not been rectified to the satisfaction of the person, governing board, or legislative body having control of the vending facility, that party shall notify the director, and the vendor shall be informed by the director and shall immediately vacate the premises.

(3) The department shall make all reasonable efforts, as appropriate, to assist the vendor in rectifying the condition or reason for the complaint stated in the written notification to the department during the 15-day probation period.

(4) The department may not orally, in writing, or by any other form of communication, instigate, initiate, or encourage a person, governing board, or legislative body having the control of the property in which a vending facility is operated to request the removal of a licensee.

(d) Each license shall be issued for an indefinite period. A license may be terminated by the department for good cause but only after providing the licensee an opportunity for a full and fair hearing in accordance with the provisions of this article. The removal of a licensee upon the request of the person, governing board, or legislative body having the care, custody and control of the property in which a vending facility is operated shall not require a finding of ineligibility for licensing.

(Amended by Stats. 1990, Ch. 1316, Sec. 8.)



19633

The vendor of each vending facility is subject to the provisions of any ordinance of the county or city in which the facility is located requiring a license or permit for the conduct of such business, but any such license or permit shall be issued free of charge to a blind person licensed by the department.

(Repealed and added by Stats. 1977, Ch. 1131.)



19634

Blind persons who are authorized to operate vending facilities under this article may keep their guide dogs with them on the property while operating the vending facilities.

(Added by Stats. 1977, Ch. 1131.)



19635

Any blind vendor who is dissatisfied with any action arising from the operation or administration of the vending facility program may submit to the department a request for a full evidentiary hearing, which shall be provided by the department. If such blind vendor is dissatisfied with any action taken or decision rendered as a result of such hearing, he may file a complaint with the Secretary of Health, Education, and Welfare who shall convene a panel to arbitrate the dispute pursuant to Section 6 of the Randolph-Sheppard Act, and the decision of such panel shall be final and binding on the parties except as otherwise provided in that act.

(Added by Stats. 1977, Ch. 1131.)



19636

The director shall assign adequate personnel to carry out duties related to the administration of this article. In selecting personnel to fill any position under this section, the director shall comply with the discrimination prohibition of subdivision (a) of Section 12940 of the Government Code. The director shall review staffing annually. The committee of licensed blind vendors shall be allowed to provide input regarding the adequacy of the staffing levels for the Business Enterprises Program prior to the director?s annual review.

(Amended by Stats. 1990, Ch. 1316, Sec. 9.)



19637

The director shall provide to each blind vendor access to all relevant financial data, including quarterly and annual financial reports on the operation of the state vending facility program and access to his or her performance rating or other personal data maintained by the department in regard to him or her.

A copy of all completed audits, reports, and investigations which affect the Business Enterprises Program for the Blind shall be sent to the committee of licensed blind vendors.

(Amended by Stats. 1990, Ch. 1316, Sec. 10.)



19638

(a) The director shall conduct a biennial election by secret ballot of a committee of licensed blind vendors who shall be fully representative of all blind licensees in the state program. Representation shall be no less than one committee member for every 25 licensed vendors. At the discretion of the committee, major issues may be referred to a subcommittee of blind vendors, or to all the blind vendors in order to ascertain their views. Only licensed blind persons operating a facility shall serve on the committee or subcommittees, or vote in any poll or election authorized under this article. The members and subcommittee members shall be reimbursed for their actual and necessary expenses in participating in committee functions.

(b) The director shall ensure that the participation of the committee of blind vendors is, at a minimum, equal to that required by Section 107b-1 of Title 20 of the United States Code. The responsibilities and actions of the committee of blind vendors shall include, but not be limited to:

(1) Participation, with the department, in major administrative decisions and policy and program development. Any implementation of changes in administrative policy or program development that is within the discretion of the department shall occur only after review by this committee of licensed blind vendors.

(2) Receiving grievances of blind vendors and serving as advocates for the vendors.

(3) Participation, with the department, in the development and administration of a transfer and promotion system for blind vendors.

(4) Participation, with the department, in developing training and retraining programs.

(5) Sponsorship, with the assistance of the department, of meetings and instructional conferences for blind vendors.

(c) The committee of licensed blind vendors may contract for professional services, including, but not limited to, legal counsel. Payment for professional services rendered to the committee of licensed blind vendors shall be made from state vending machine income pursuant to subdivisions (d) and (e) of Section 19630.

(Amended by Stats. 1990, Ch. 1316, Sec. 11.)



19639

(a) The director shall adopt and promulgate necessary rules and regulations, in compliance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code, and do all things necessary and proper to carry out this article. The director shall review these regulations for possible revision at least every three years.

(b) These regulations shall include, but not be limited to:

(1) Uniform procedures for vendor application and termination.

(2) Criteria and standards for selecting vendors and matching vendors to facilities that shall ensure that the most qualified person is selected for a facility.

(3) Equipment life standards and service standards for the inventory, repair, and purchase of equipment, as required under subdivision (a) of Section 19626.5.

(4) The minimum requirements for installation of a facility.

(5) A fair minimum of return to vendors.

(6) Standards for training, in-service retraining, and upward mobility.

(7) The policies and procedures used by the department for collection and deposit or disbursement of all vending facility income, including, but not limited to, the frequency, rules regarding, and method of collection of funds from facilities operated by licensed blind vendors and facilities operated by other individuals or entities.

(c) The director shall provide a written copy of all rules and regulations adopted pursuant to this section to all vendors. Upon request by a vendor, the rules and regulations shall be supplied to the vendor as an audio recording in lieu of the written copy. In addition, the director shall notify all vendors of any proposed changes to the rules and regulations.

(Amended by Stats. 2009, Ch. 88, Sec. 77. Effective January 1, 2010.)



19640

(a) The department shall prepare and submit a report to the committee of licensed blind vendors and to any appropriate governmental agencies pursuant to Sections 20000 to 20050, inclusive, of the State Administrative Manual, on or before January 1, 1992, which shall include all of the following:

(1) A list of all state property (as defined in Section 19625 of the Welfare and Institutions Code) and federal buildings or property, which already does or which could accommodate a vending facility as provided for in this article, or the federal Randolph-Sheppard Act (20 U.S.C. Sec. 107 et seq.).

(2) For those buildings or locations which have a vending facility in place, an indication of which facilities are operated by licensed blind vendors as part of the Business Enterprises Program for the Blind, and which are operated by private entities.

(3) For those vending facilities operated by a private entity, an indication of those from which commissions for the Business Enterprises Program for the Blind have been collected.

(4) For those buildings or locations which do not have vending facilities in place, an indication of those in which a vending facility would appropriately be placed, or the reasons, as provided in paragraph (2) of subdivision (a) of Section 19627, why a vending facility is not feasible in that building or location.

(b) The director shall obtain all available information from the Department of General Services to conduct a survey, in every odd-numbered year on or before June 30 of each odd-numbered year commencing with 1991, for incorporation into the report required under subdivision (a). The survey shall include, but not be limited to, all of the following:

(1) The number and identity of state buildings.

(2) The number and identity of those state buildings which have vending facilities or machines.

(3) The number of employees located in each building, rather than in the field, during working hours.

(4) The square footage of the building.

(5) Other appropriate information requested by the department.

(c) In preparing the report required by subdivision (a) and each of the updates required under subdivision (d), all departments and agencies which have vending machines or facilities shall cooperate with the department by providing information from the entities having care, custody, and control of any vending machines or facility, including, but not limited to, the terms of contracts for vending including fiscal terms, and the disbursement practices for vending machine income. The department shall incorporate this information into the report.

(d) The report prepared by the department pursuant to this section shall be updated on or before January 1 of every even-numbered year, and this biennial update shall also be submitted to the committee of licensed blind vendors and the Legislature.

(e) The reports and updates required by this section shall be used by the department and the committee to develop greater opportunities for placement of blind vendors and vending machines and facilities on state property.

(Amended by Stats. 1990, Ch. 1316, Sec. 13.)



19640.5

(a) Commencing with the 1991?92 fiscal year, the State Auditor shall conduct a fiscal audit every third fiscal year, until January 1, 2002, and a programmatic review and audit every five years, until January 1, 2003.

(b) The Joint Legislative Audit Committee may review and report on the audit requirements imposed on the State Auditor by subdivision (a) on or before January 1, 2002, for the fiscal audit requirement, and on or before January 1, 2003, for the program review and audit requirement.

(Repealed and added by Stats. 1997, Ch. 690, Sec. 7. Effective January 1, 1998.)



19641

The surviving spouse of a blind vendor operating a facility pursuant to this article shall have the right after the death of the blind vendor to operate the facility operated by the blind vendor immediately prior to his or her death if the spouse meets all of the following conditions:

(a) The spouse is blind as that term is defined for purposes of this article.

(b) The spouse has been certified as qualified to operate a vending facility prior to the death of the blind vendor, even if the spouse is not currently certified as qualified to operate a vending facility.

(c) The spouse, within a period of one year after the death of the blind vendor, becomes certified as qualified to operate a vending facility by passing a certification examination with a score of at least 70 percent.

(d) The spouse has assisted the blind vendor in the operation of the vending facility.

A license shall be issued to a surviving spouse who meets the requirements in subdivisions (a) through (d). If the spouse needs to be recertified as qualified to operate a vending facility, the spouse shall have undergone at least a two-month supervised on-the-job training experience at the facility which the blind vendor operated.

A spouse seeking to operate a vending facility pursuant to this section shall be permitted to operate the facility during the one-year period after the death of the blind vendor operating the facility without regard to the status of the spouse?s certification, and the spouse shall be eligible during the one-year period after the death of the blind vendor for any training provided by the department, or any agency designated by the department, to persons seeking to become certified as qualified to operate a vending facility.

This section shall apply to vending facilities where the death of the blind vendor operating the facility occurs on or after January 1, 1981.

(Amended by Stats. 1990, Ch. 1316, Sec. 14.)






ARTICLE 6. Blind Vending Operators Annuity Fund

19650

It is the intent of the Legislature in enacting this article to further carry out the purposes of this chapter by relieving blind vending stand operators from the distress of poverty brought about by illness or old age.

(Added by Stats. 1974, Ch. 951.)



19651

From commissions collected in those facilities in which there are no blind vending stand operators licensed by the Department of Rehabilitation, the Department of Rehabilitation, upon a finding by the department that the vendors? retirement program is actuarially sound and fiscally solvent, shall contribute to an annuity plan for blind vending stand operators licensed by the Department of Rehabilitation pursuant to Section 19630 of this chapter or pursuant to Section 107a of Title 20 of the United States Code.

(Amended by Stats. 1990, Ch. 1316, Sec. 15.)



19652

(a) The Department of Rehabilitation shall:

(1) Cooperate with or arrange through private carriers for the administration of an annuity plan pursuant to Sections 19650 and 19651.

(2) In accomplishing the provisions of this subdivision the department shall establish and consult with the committee of licensed blind vendors.

(b) The blind vending operators shall be deemed a group within the definition of Section 10200.5 of the Insurance Code who may be enrolled in a franchise or wholesale life insurance plan.

(Amended by Stats. 1990, Ch. 1316, Sec. 16.)









CHAPTER 7. Appeals

19700.1

For the purposes of this chapter, the following definitions shall apply:

(a) ?Appellant? means an applicant or client who has filed an oral or written request for an administrative review or a written request for a fair hearing.

(b) ?Applicant? means any individual who has applied for vocational rehabilitation or independent living services which the department provides. The term also refers to individuals who apply for such services and are found ineligible.

(c) ?Client? means any person receiving vocational rehabilitation or independent living services or support from the department.

(Amended by Stats. 1993, Ch. 937, Sec. 29. Effective October 8, 1993.)



19703

(a) The provisions of this chapter relative to vocational rehabilitation or independent living services, or both, shall be administered fairly to the end that all persons who are eligible and apply for those services shall receive the services to which they are entitled under state and federal statutes and regulations promptly and with due consideration for their needs.

(b) Any applicant for services, or client of the department shall be informed as to the provisions of eligibility and his or her responsibility for reporting facts material to a correct determination of his or her eligibility for services.

(c) Any applicant for services, or client of the department who is denied vocational rehabilitation or independent living services, or both shall be notified in writing of the grounds on which the denial is based.

(Amended by Stats. 1993, Ch. 937, Sec. 30.5. Effective October 8, 1993.)



19704

(a) If any applicant for, or client of, the department is dissatisfied with any action of the department relating to his or her application or receipt of services, or if any person who desires to apply for that assistance is refused the opportunity to submit a signed application therefor and is dissatisfied with that refusal, he or she shall, upon filing a request with the department within one year after the decision or action complained of, have a right to an administrative review and redetermination by a member or members of the supervisory staff of the department and a fair hearing before an impartial hearing officer.

(b) An administrative review shall not delay a hearing before an impartial hearing officer if that hearing is requested. The review shall be held and the decision of the reviewer shall be rendered to the applicant or client within 15 days of the date the request was filed.

(c) A fair hearing shall be held within 60 days of the date a written request is received by the department.

(d) Notwithstanding Sections 19130, 19131, and 19132 of the Government Code, the department shall contract with another office, entity, or department for the provision of impartial hearing officers.

(Amended by Stats. 2012, Ch. 47, Sec. 45. Effective June 27, 2012. Operative July 27, 2012, by Sec. 59 of Ch. 47.)



19705

(a) (1) After consulting with the appellant, the department shall set the time and place of the hearing specified in Section 19704 before an impartial hearing officer and shall give all parties concerned written notice of the time and place of the hearing.

(2) An impartial hearing officer may change the time and place of the hearing after further consultation with, and to accommodate the convenience of, the appellant. If the appellant consents and each participant in the hearing has an opportunity to participate in the entire proceeding while it is taking place and to examine exhibits, all or part of the fair hearing may be conducted by means other than an in-person hearing.

(b) At the hearing, the appellant may appear, may be accompanied by a representative of his or her own choosing, or may designate a representative to appear on his or her behalf. The appellant may submit the matter on the written record and waive the right to appear at the hearing.

(c) Upon a joint request of the parties or upon a showing of good cause by either party, the impartial hearing officer may grant extensions of time or continuances of the hearing.

(d) (1) The hearing shall be conducted by an impartial hearing officer who has no personal, financial, professional, or other interest that would conflict with his or her objectivity in conducting the hearing. The impartial hearing officer shall be knowledgeable regarding the federal and state laws and regulations applicable to the department.

(2) The hearing shall not be conducted according to the technical rules of evidence and those related to witnesses. Any relevant evidence shall be admitted if it is the sort of evidence upon which responsible persons are accustomed to rely in the conduct of serious affairs. Hearsay evidence may be used for the purpose of supplementing or explaining other evidence, but shall not be sufficient in itself to support a finding, unless it would be admissible over objection in a civil action. All testimony shall be under oath or affirmation, which the impartial hearing officer is empowered to administer.

(3) The impartial hearing officer shall do all of the following:

(A) Consider the presentation of relevant viewpoints about the issues of disagreement.

(B) Examine the evidence presented during the hearing.

(C) Issue a decision to the parties, written in ordinary and concise language and in compliance with federal and state law and regulations, that includes findings and grounds for the decision, within 30 days of the completion of the hearing.

(Amended by Stats. 2012, Ch. 47, Sec. 46. Effective June 27, 2012. Operative July 27, 2012, by Sec. 59 of Ch. 47.)



19705.1

Training for impartial hearing officers shall include, but not be limited to, both of the following:

(a) Information regarding the goals and requirements of the vocational rehabilitation program, the state plan, and federal and state statutes and regulations governing the program.

(b) Instruction in how to protect the rights of appellants at administrative hearings, with emphasis on assisting, where appropriate, those appellants represented by themselves or an advocate inexperienced in administrative hearings in fully developing the administrative record.

(Added by Stats. 2012, Ch. 47, Sec. 47. Effective June 27, 2012. Operative July 27, 2012, by Sec. 59 of Ch. 47.)



19708

(a) Information in the appellant?s case record shall, upon request and proper identification, be disclosed to the person or his or her authorized representative. Medical, psychological, or other information which the department believes may be harmful to the person shall not be released directly to that person, but shall be provided through his or her authorized representative, including, but not limited to, a physician or a licensed or certified psychologist. All records made or kept by any public officer or agency in connection with the administration of any vocational rehabilitation program shall be open for inspection by the applicant or client to which the information relates and by any other person authorized in writing by the applicant or client. The written authorization shall be dated and signed by the applicant or client and shall expire one year from the date of execution.

(b) In the event of any hearing under the provisions of this chapter, the authorized representative of the appellant shall be entitled to inspect the case record relating to the appellant prior to, as well as during, the hearing.

(Amended by Stats. 1990, Ch. 758, Sec. 9.)



19709

(a) The appellant, within six months after receiving notice of the impartial hearing officer?s final decision, may file a petition with the superior court, under Section 1094.5 of the Code of Civil Procedure, praying for a review of the entire proceedings in the matter, upon questions of law involved in the case. The review, if granted, shall be the exclusive remedy available to the appellant for review of the impartial hearing officer?s final decision. The department shall be the sole respondent in the proceedings.

(b) No filing fee shall be required for the filing of a petition pursuant to this section. Any of these petitions to the superior court shall be entitled to a preference in setting a date for hearing on the petition. No bond shall be required in the case of any petition for review, nor in any appeal therefrom. The appellant shall be entitled to reasonable attorney?s fees and costs, if he or she obtains a decision in his or her favor.

(Amended by Stats. 2012, Ch. 47, Sec. 49. Effective June 27, 2012. Operative July 27, 2012, by Sec. 59 of Ch. 47.)



19710

Until January 1, 2014, the adoption and readoption of regulations to modify appeals processes consistent with this part shall be deemed to be an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare for purposes of Sections 11346.1 and 11349.6 of the Government Code, and the department is hereby exempted from the requirement that it describe facts showing the need for immediate action and from review of the emergency regulations by the Office of Administrative Law.

(Added by Stats. 2012, Ch. 47, Sec. 50. Effective June 27, 2012. Operative July 27, 2012, by Sec. 59 of Ch. 47.)






CHAPTER 8. Job Development

19725

(a) For the purpose of providing self-employment opportunities for those severely handicapped clients of the Department of Rehabilitation who are determined by the department to be eligible for such a program, the authorized officials of any county, city, city and county, or other political subdivision of the state may enter into appropriate written agreements with the Department of Rehabilitation providing for the installation and operation of business facilities on property owned or occupied by the various political subdivisions. The Business Development Services Section of the Department of Rehabilitation shall supervise the operation of such facilities. The department shall promulgate rules and regulations relating to the establishment and operation of the business facilities.

(b) For the purpose of this section, business facilities shall not include vending stands or food service facilities authorized by the Business Enterprise for the Blind Program established by Article 5 (commencing with Section 19625) of Chapter 6 of Part 2 of Division 10 of the Welfare and Institutions Code, and nothing in this section shall be construed to affect in any way the Business Enterprises for the Blind Program.

(Added by Stats. 1978, Ch. 833.)






CHAPTER 8.5. Independent Living Rehabilitation Services

19750

The purpose of this chapter is to establish program standards and authorize procedures utilized for subgranting funds, auditing records, and monitoring the delivery of services pursuant to the Independent Living Services Program created pursuant to this chapter.

(Amended by Stats. 1993, Ch. 937, Sec. 32.5. Effective October 8, 1993.)



19751

The department shall administer the Independent Living Services Program. This program shall provide services to individuals with severe disabilities, in accordance with federal law. The department shall, in the administration of the program, subgrant its allocation of federal funds, and shall comply with all requirements set forth in the federal Rehabilitation Act of 1973 and any subsequent amendments thereto, and with all rules and regulations adopted thereunder.

(Amended by Stats. 1993, Ch. 937, Sec. 33. Effective October 8, 1993.)



19752

Notwithstanding any other provision of law, expenditures shall be limited to providing only those services specified in Section 706 of Title 29 of the United States Code, when those services cannot be secured through any other source of funding. Services shall only be provided to the extent that federal funds designated for ILRS have been received by the department.

(Amended by Stats. 1993, Ch. 937, Sec. 33.5. Effective October 8, 1993.)



19753

Financial need shall be considered in the furnishing or denial of independent living services in accordance with the federal Rehabilitation Act of 1973 and any subsequent amendments thereto, and regulations adopted thereunder.

(Amended by Stats. 1993, Ch. 937, Sec. 34. Effective October 8, 1993.)



19754

To ensure high quality services and proper and effective expenditure of funds, the department may monitor services provided by, or conduct a fiscal review or audit the records of, any agency, organization, or facility receiving funds pursuant to this chapter. When the department chooses to monitor services or conduct an audit or fiscal review, the agency, organization, or facility shall cooperate with the department to the fullest extent possible. If the department determines that funds have been improperly expended, the department shall be reimbursed by the subgrantee for the amount of the overpayment.

(Added by Stats. 1992, Ch. 858, Sec. 3. Effective September 23, 1992.)



19755

(a) Pursuant to Sections 19006 and 19016, the department shall promulgate regulations necessary to carry out the purposes of this chapter.

(b) Regulations adopted to implement this chapter shall be adopted as emergency regulations in accordance with Chapter 3.5 (commencing with Section 11340) of Part 1 of Division 3 of Title 2 of the Government Code. The adoption of these regulations shall be deemed an emergency and necessary for the immediate preservation of the public peace, health and safety, or general welfare.

(Added by Stats. 1992, Ch. 858, Sec. 3. Effective September 23, 1992.)






CHAPTER 9. Independent Living Centers

19800

The Legislature hereby finds and declares that individuals with disabilities comprise a large percentage of California?s total population and that action is necessary to assist these individuals in their attempts to live fuller and freer lives outside institutions. To achieve this, it is necessary to:

(a) Provide state funding to maintain the services provided by existing independent living centers and, where feasible, encourage the establishment of new centers which provide services to individuals with disabilities; and

(b) Vest in the Department of Rehabilitation the responsibility and authority for the encouragement of the planning, developing, and funding of independent living centers. The Department of Rehabilitation shall consult with existing independent living centers and the State Independent Living Council in this state regarding funding procedures and decisions.

(Amended by Stats. 1998, Ch. 329, Sec. 46. Effective August 21, 1998.)



19801

An independent living center shall:

(a) Be a private, nonprofit organization controlled by a board of directors. A majority of the board shall be comprised of individuals with disabilities.

(b) Be staffed by persons trained to assist persons with disabilities in achieving social and economic independence. The staff shall include as large a proportion as is practicable of individuals with disabilities.

(c) Provide, but not be limited to, the following services to individuals with disabilities:

(1) Peer counseling.

(2) Advocacy.

(3) Attendant referral.

(4) Housing assistance.

(5) Information and referral.

(d) Provide other services and referrals as may be deemed necessary, such as transportation, job development, equipment maintenance and evaluation, training in independent living skills, mobility assistance, assistive technology, and communication assistance. Assistive technology may include information and outreach about appropriate assistive technology devices or services and referrals that will enable individuals to gain access to assistive technology in order to meet their needs and expand options for independence and productivity. Assistive technology activities shall involve collaboration with the Department of Rehabilitation and the nonprofit contractor selected to implement the federal Assistive Technology Act of 1998 (P.L. 105-394), which shall serve as the framework for offering assistance to individuals with disabilities.

(e) Promote and practice the independent living philosophy of:

(1) Consumer control of the center regarding decisionmaking, service delivery, management, and establishment of the policy and direction of the center.

(2) Self-help and self-advocacy.

(3) Development of peer relationships and peer role models.

(4) Equal access of individuals with disabilities to society and to all services, programs activities, resources, and facilities, whether public or private and regardless of the funding source.

(Amended by Stats. 1999, Ch. 493, Sec. 1. Effective January 1, 2000.)



19802

For the purposes of this chapter, an ?individual with a disability? is as defined pursuant to the Federal Vocational Rehabilitation Act of 1973 (Section 706 of Title 29 of the United States Code), as amended in 1992.

(Amended by Stats. 1998, Ch. 329, Sec. 47. Effective August 21, 1998.)



19803

Services provided to individuals with disabilities shall be tailored to suit the individual needs and shall be available to individuals with all types of disabilities.

(Amended by Stats. 1998, Ch. 329, Sec. 48. Effective August 21, 1998.)



19804

An independent living center shall not operate in conjunction with or be affiliated with a residential living center.

(Added by Stats. 1979, Ch. 191.)



19805

(a) The Department of Rehabilitation may advance to an independent living center an amount, each month, not in excess of one-twelfth of the annual allocation for the independent living center.

(b) The Department of Rehabilitation may advance to any contractor or grantee receiving funds pursuant to this chapter an amount, each month, not in excess of one-twelfth of the annual allocation for the contractor or grantee.

(c) To obtain approval by the department for a funding advance pursuant to this section, a grantee of a funding advance shall meet accounting and reporting criteria established by the Department of Rehabilitation.

(Amended by Stats. 2003, Ch. 659, Sec. 4. Effective January 1, 2004.)



19806

(a) An independent living center shall not be required to provide any matching funds through private contributions as a condition of receiving state funds except to acquire state incentive funds.

(b) Each independent living center, except those centers which have been both established and maintained using federal funding under Title VII(c) of the federal Rehabilitation Act of 1973 as amended as their primary base grant, as determined by the department, shall receive to the extent funds are appropriated by the Legislature, at least two hundred thirty-five thousand dollars ($235,000) in base grant funds allocated by the department. The department shall allocate to those centers with Title VII(c) base grant funds of less than two hundred thirty-five thousand dollars ($235,000) an amount that, when combined with the Title VII(c) grant, equals two hundred thirty-five thousand dollars ($235,000).

(c) State funds described in subdivision (b) may be replaced by reimbursements under the Supplemental Security Disability Insurance and the Supplemental Security Income programs provided for under Titles II and XVII of the Federal Social Security Act, Subchapter II (commencing with Section 401) and Subchapter XVII (commencing with Section 1381) of Chapter 7 of Title 42 of the United States Code to the extent appropriated by the Legislature and allocated by the department to independent living centers under this chapter. Beginning with the 1998?99 fiscal year, and each year thereafter, to the extent these funds from the Social Security Act are not appropriated by the Legislature as were appropriated in the 1997?98 fiscal year, an amount equal to the combined state and federal fund allocation to independent living centers in the Budget Act of 1997 shall be appropriated to, and allocated by, the department to independent living centers under this chapter.

(d) (1) Available state incentive funds shall be allocated at the beginning of each fiscal year based upon the average amount of private contributions received by the independent living center in the second and third preceding fiscal years.

(2) The maximum amount of incentive funds that may be allocated to any independent living center in any single fiscal year shall be computed as follows:

(A) ?Pool One? is defined as 60 percent of all state incentive funds. ?Pool Two? is defined as 40 percent of all state incentive funds. Each independent living center shall be entitled to an equal portion of Pool One, not to exceed the amounts raised pursuant to paragraph (1).

(B) Incentive funds from Pool One not used after the initial allocation pursuant to subparagraph (A) shall be added to Pool Two for allocation among all centers that had unmatched private contributions after distribution of Pool One funds. Pool Two funds shall be awarded in direct proportion to each center?s percentage of the total remaining unmatched private contributions raised by those independent living centers.

(3) For the purpose of determining eligibility for state incentive funds, any independent living center that uses a fiscal year other than the state fiscal year may elect to use a different fiscal year so long as the closing date of the fiscal year so elected does not precede the closing date of the equivalent state fiscal year by more than 11 months.

(4) The amount of private contributions claimed by an independent living center for each fiscal year shall be verified by the department by utilizing appropriate financial records including, but not limited to, independent audits. Audits may be performed by the department up to three years from the close of the fiscal year during which state incentive funds were received by the independent living center being audited.

(5) State incentive funds that are not distributed to independent living centers shall not be allocated or retained by the department for distribution as state incentive funds in later fiscal years.

(e) For purposes of this section:

(1) ?Private funds? does not include any funds originating from any entity of the federal, state, city, or county government or any political subdivision thereof. Notwithstanding the provisions of this section, fees from any source for services provided may be included as private contributions by an independent living center for purposes of determining its allocation of incentive funds.

(2) ?State incentive funds? means state funds appropriated by the Legislature for purposes of this chapter, except those funds allocated by the department pursuant to subdivisions (b) and (g) of this section.

(f) Any funds allocated under this chapter to any independent living center, other than as part of the initial allocation for each fiscal year, shall be made by contract amendment. Any contract amendment shall require the provision of services in addition to those required by the contract being amended. All those services required by contract amendment shall not be performed prior to the date the contract amendment is approved by the state.

(g) To the extent funds are appropriated by the Legislature for the purpose of providing assistive technology services described in subdivision (d) of Section 19801, two hundred ten thousand dollars ($210,000) of those funds shall be allocated to the nonprofit contractor selected by the Department of Rehabilitation to coordinate delivery of assistive technology services and the remainder shall be allocated equally among independent living centers. The nonprofit contractor shall provide statewide assistive technology information and referral and serve as a resource to the independent living centers? assistive technology service programs.

(h) To the extent funds are appropriated by the Legislature, after allocation of base grant and incentive funds and assistive technology funds, remaining funds shall be allocated by the department among independent living centers on the basis of the ratio of the total of the general population in an independent living center?s geographic service areas as compared to the total of the general population in all independent living centers geographic services area statewide. The department shall adopt regulations for the distribution of population funds by June 30, 1999.

(Amended by Stats. 2004, Ch. 229, Sec. 61. Effective August 16, 2004.)












DIVISION 12. CALIFORNIA PARTNERSHIP FOR LONG-TERM CARE

22000

The California Partnership for Long-Term Care Program is hereby established.

(Amended by Stats. 1999, Ch. 802, Sec. 1. Effective January 1, 2000.)



22001

The purpose of the program is to link private long-term care insurance and health care service plan contracts that cover long-term care with the In-Home Supportive Services program (Article 7 (commencing with Section 12300) of Chapter 3 of Part 3 of Division 9) and Medi-Cal, and to provide specified in-home supportive services benefits and specified Medi-Cal benefits to the purchasers of approved and certified insurance policies and health care service plan contracts who qualify under the special provisions of this division.

(Amended by Stats. 1999, Ch. 802, Sec. 2. Effective January 1, 2000.)



22002

The State Department of Health Services shall seek any federal waivers and approvals necessary to accomplish the purposes of this division.

(Amended by Stats. 1999, Ch. 802, Sec. 3. Effective January 1, 2000.)



22003

(a) Individuals who participate in the program and have resources above the eligibility levels for receipt of medical assistance under Title XIX of the Social Security Act (Subchapter XIX (commencing with Section 1396) of Chapter 7 of Title 42 of the United States Code) shall be eligible to receive those in-home supportive services benefits specified by the State Department of Social Services, and those Medi-Cal benefits specified by the State Department of Health Services, for which they would otherwise be eligible, if, prior to becoming eligible for benefits, they have purchased a long-term care insurance policy or a health care service plan contract covering long-term care that has been certified by the State Department of Health Services pursuant to this division.

(b) Individuals may purchase approved and certified long-term care insurance policies or health care service plan contracts which cover long-term care services in amounts equal to the resources they wish to protect, so long as the amount of insurance purchased exceeds the minimum level set by the State Department of Health Services pursuant to Section 22009.

(c) The resource protection provided by this division shall be effective only for long-term care policies, and health care service plan contracts that cover long-term care services, when the policy or contract is delivered, issued for delivery, or renewed on July 1, 1993 and thereafter.

(Amended by Stats. 2004, Ch. 228, Sec. 29. Effective August 16, 2004.)



22004

Notwithstanding other provisions of law, the resources, to the extent described in subdivision (c), of an individual who purchases an approved and certified long-term care insurance policy or health care service plan contract which covers long-term care services shall not be considered by:

(a) The State Department of Health Services in determining:

(1) Medi-Cal eligibility.

(2) The amount of any Medi-Cal payment.

(3) The amount of any subsequent recovery by the state of payments made for medical services.

(b) The State Department of Social Services in determining:

(1) Eligibility for in-home supportive services provided pursuant to Article 7 (commencing with Section 12300) of Chapter 3 of Division 9.

(2) The amount of any payment for in-home supportive services.

(c) The resources not to be considered as provided by this section shall be equal to, or in some proportion set by the State Department of Health Services or State Department of Social Services that is less than equal to, the amount of long-term care insurance payments or benefits made as described in Section 22006.

(Amended by Stats. 1999, Ch. 802, Sec. 5. Effective January 1, 2000.)



22005

The State Department of Health Services shall only certify a long-term care insurance policy or a health care service plan contract that meets the Medi-Cal asset protection requirements.

(Repealed and added by Stats. 1999, Ch. 802, Sec. 7. Effective January 1, 2000.)



22005.1

(a) The State Department of Health Services shall only certify a long-term care insurance policy that substantially meets the requirements of Chapter 2.6 (commencing with Section 10230) of Part 2 of Division 2 of the Insurance Code, except the requirements of Sections 10232.1, 10232.2, 10232.25, 10232.8, 10232.9, and 10232.92 of the Insurance Code, and that provides all of the items specified in subdivision (b). The State Department of Health Services shall only certify a health care service plan contract that has been approved by the Department of Corporations pursuant to Chapter 2.2 (commencing with Section 1340) of Division 2 of the Health and Safety Code as providing substantially equivalent coverage to that required by Chapter 2.6 (commencing with Section 10230) of Part 2 of Division 2 of the Insurance Code, and that provides all of the items specified in subdivision (b). Policies issued by organizations subject to the Insurance Code and regulated by the Department of Insurance shall also be approved by the Department of Insurance.

(b) Only policies and contracts that provide all of the following items shall be certified by the department:

(1) Individual assessment and case management by a coordinating entity designated and approved by the department.

(2) Levels and durations of benefits that meet minimum standards set by the State Department of Health Services pursuant to Section 22009.

(3) Protection against loss of benefits due to inflation.

(4) A periodic record issued to the insured including an explanation of insurance payments or benefits paid that count toward Medi-Cal asset protection under this division.

(5) Compliance with any other requirements imposed by regulations adopted by the State Department of Health Services or the State Department of Social Services and consistent with the purposes of this division.

(Added by Stats. 1999, Ch. 802, Sec. 8. Effective January 1, 2000.)



22005.2

Each organization issuing policies certified by the State Department of Health Services under this division shall each year contribute to a fund to be used for common educational and marketing expenses for reaching the target population designated by the California Partnership for Long-Term Care. The amount of each participating issuer?s required annual contribution shall be determined by the department and shall not be less than twenty thousand dollars ($20,000).

(Added by Stats. 2004, Ch. 228, Sec. 30. Effective August 16, 2004.)



22006

The State Department of Health Services, in determining eligibility for Medi-Cal, and the State Department of Social Services, in determining eligibility for in-home supportive services, shall exclude resources up to, or equal to, the amount of insurance payments or benefits paid by approved and certified long-term care insurance policies or health care service plan contracts which cover long-term care services to the extent that the benefits paid are for all of the following:

(a) In-home supportive services benefits specified in regulations adopted by the State Department of Social Services pursuant to Section 22009, or those services that Medi-Cal approves or benefits that Medi-Cal provides as specified in regulations adopted by the State Department of Health Services pursuant to Section 22009.

(b) Services delivered to insured individuals in a community setting as part of an individual assessment and case management program provided by coordinating entities designated and approved by the State Department of Health Services.

(c) Services the insured individual receives after meeting the disability criteria for eligibility for long-term care benefits established by the State Department of Health Services.

(Amended by Stats. 1999, Ch. 802, Sec. 9. Effective January 1, 2000.)



22007

The program shall be designed so that the estimated aggregate state expenditures for long-term care services for individuals participating in the program do not exceed the aggregate expenditures that would be made for these services under the Medi-Cal program in effect prior to the implementation of this program.

(Amended by Stats. 1999, Ch. 802, Sec. 10. Effective January 1, 2000.)







